TITLE 1: GENERAL PROVISIONS

Chapter 1: SOVEREIGNTY AND JURISDICTION

1 §1. Extent of sovereignty and jurisdiction

The jurisdiction and sovereignty of the State extend to all places within its boundaries, subject only to such rights of concurrent jurisdiction as are granted by the State over places ceded by the State to the United States. This section shall not limit or restrict the jurisdiction of the State over any person or with respect to any subject, within or without its boundaries, which jurisdiction is exercisable by reason of citizenship, residence or for any other reason recognized by law. [1985, c. 802, §1 (AMD).]

SECTION HISTORY

1979, c. 512, §1 (AMD). 1985, c. 802, §1 (AMD).



1 §2. Offshore waters and submerged land

The jurisdiction of this State shall extend to and over, and be exercisable with respect to, waters offshore from the coasts of this State as follows:

1. Marginal sea. The marginal sea to its outermost limits as said limits may from time to time be defined or recognized by the United States of America by international treaty or otherwise;

2. High seas. The high seas to whatever extent jurisdiction therein may be claimed by the United States of America, or to whatever extent may be recognized by the usages and customs of international law or by any agreement, international or otherwise, to which the United States of America or this State may be party;

2-A. --harvesting. The State of Maine declares that it owns and shall control the harvesting of the living resources of the seas adjoining the coastline for a distance of 200 miles or to the furthest edge of the Continental Shelf, whichever is greater, subject only to the boundary with Canada. Control over the harvesting of these living resources shall be by licenses or permits issued by the Department of Marine Resources;

[ 1973, c. 525, (NEW) .]

3. Submerged lands. All submerged lands, including the subsurface thereof, lying under said aforementioned waters.

SECTION HISTORY

1973, c. 513, §22 (AMD). 1973, c. 525, (AMD).



1 §3. Ownership of offshore waters and submerged land

The ownership of the waters and submerged lands enumerated or described in section 2 shall be in this State unless it shall be, with respect to any given parcel or area, in any other person or entity by virtue of a valid and effective instrument of conveyance or by operation of law.



1 §4. Certain jurisdiction and ownership unimpaired

Nothing contained in sections 2 to 5 shall be construed to limit or restrict in any way:

1. Jurisdiction because of citizenship; residence. The jurisdiction of this State over any person or with respect to any subject within or without the State which jurisdiction is exercisable by reason of citizenship, residence or for any other reason recognized by law;

2. Jurisdiction over certain waters and land; ceded to and owned by United States. Jurisdiction or ownership of or over any other waters or lands thereunder, within or forming part of the boundaries of this State. Nor shall anything in sections 2 to 5 be construed to impair the exercise of legislative jurisdiction by the United States of America over any area to which such jurisdiction has been validly ceded by this State and which remains in the ownership of the United States of America.



1 §5. Existing jurisdiction or ownership not waived

Nothing in sections 2 to 5 shall alter the geographic area to which any statute of this State applies if such statute specifies such area precisely in miles or by some other numerical designation of distance or position. Nothing in any such statute or in sections 2 to 5 shall be construed as a waiver or relinquishment of jurisdiction or ownership by this State over or in any area to which such jurisdiction or ownership extends by virtue of sections 2 to 5 or any other provision or rule of law.



1 §6. Sovereignty in space

Sovereignty in the space above the lands and waters of the State is declared to rest in the State, except where granted to and assumed by the United States pursuant to a constitutional grant from the people of this State.



1 §7. Division of State

The State is divided into counties, districts, towns, plantations and unorganized territory.



1 §8. Transfer of legislative jurisdiction

1. Notice. In order to acquire all, or any measure of, legislative jurisdiction of the kind involved in the Constitution of the United States, Article I, Section 8, Clause 17 over any land or other area; or in order to relinquish such legislative jurisdiction, or any measure thereof, which may be vested in the United States; the United States acting through a duly authorized department, agency or officer, shall file a notice of intention to acquire or relinquish such legislative jurisdiction, hereinafter called notice, together with a sufficient number of duly authenticated copies thereof to meet the recording requirements of subsection 3, with the Governor. The notice shall contain a description adequate to permit accurate identification of the boundaries of the land or other area for which the change in jurisdictional status is sought and a precise statement of the measure of legislative jurisdiction sought to be transferred. Immediately upon receipt of the notice, the Governor shall furnish the Attorney General with a copy thereof and shall request his comments and recommendations thereon.

2. Legislative approval of transfer of jurisdiction. The Governor shall transmit said notice together with his comments and recommendations, if any, and the comments and recommendations of the Attorney General, if any, to the next session of the Legislature which shall be constitutionally competent to consider the same. Unless prior to the expiration of the legislative session to which said notice is transmitted as provided, the Legislature has adopted an Act approving the transfer of legislative jurisdiction as proposed in said notice, the said transfer shall not be effective.

3. Recordation. The Governor shall cause a duly authenticated copy of the notice and Act to be recorded in the registry of deeds of the county where the land or other area affected by the transfer of jurisdiction is situated, and upon such recordation the transfer of jurisdiction shall take effect. If the land or other area shall be situated in more than one county, a duly authenticated copy of the notice and Act shall be recorded in the registry of deeds of each such county.

4. Filing.

[ 1981, c. 456, Pt. A, §1 (RP) .]

SECTION HISTORY

1981, c. 456, §A1 (AMD).



1 §9. Compliance with certain conditions necessary for valid transfer

In no event shall any transfer of legislative jurisdiction between the United States and this State take effect nor shall the Governor transmit any notice proposing such a transfer pursuant to section 8, subsection 2, unless in addition to the other requirements of law: [1985, c. 802, §2 (AMD).]

1. Title acquired by United States. The United States of America has acquired title to such land.

[ 1985, c. 802, §3 (AMD) .]

2. Jurisdiction of State to tax. This State shall have jurisdiction to tax private persons, private transactions and private property, real and personal, resident, occurring or situated within such land or other area to the same extent that this State has jurisdiction to tax such persons, transactions and property resident, occurring or situated generally within this State.

3. Service and execution of process. Any civil or criminal process, lawfully issued by competent authority of this State or any of its subdivisions, may be served and executed within such land or other area to the same extent and with the same effect as such process may be served and executed generally within this State; provided only that the service and execution of such process within land or other areas over which the Federal Government exercises jurisdiction shall be subject to such rules and regulations issued by authorized officers of the Federal Government, or of any department, independent establishment or agency thereof, as may be reasonably necessary to prevent interference with the carrying out of federal functions.

4. Jurisdiction of State and United States. This State shall exercise over such land or other area the same legislative jurisdiction which it exercises over land or other areas generally within this State, except that the United States shall not be required to forego such measure of exclusive legislative jurisdiction as may be vested in or retained by it over such land or other area pursuant to sections 8 to 10, and without prejudice to the right of the United States to assert and exercise such concurrent legislative jurisdiction as may be vested in or retained by it over such land or other area.

SECTION HISTORY

1985, c. 802, §§2,3 (AMD).



1 §10. Legislative jurisdiction transferred by operation of law unimpaired

Nothing in sections 8 to 10 shall be construed to prevent or impair any transfer of legislative jurisdiction to this State occurring by operation of law.



1 §11. State processes executed in places ceded

Civil, criminal and military processes, lawfully issued by an officer of the State, may be executed in places ceded to the United States, over which a concurrent jurisdiction has been reserved for such purpose.



1 §12. Governor may cede 10 acres or less to United States; compensation to owner

The Governor, reserving such jurisdiction, may cede to the United States for purposes named in its Constitution any territory not exceeding 10 acres, but not including any highway; nor any public or private burying ground, dwelling house or meetinghouse, without consent of the owner. If compensation for land is not agreed upon, the estate may be taken for the intended purpose by payment of a fair compensation, to be ascertained and determined in the same manner as and by proceedings similar to those provided for ascertaining damages in locating highways, in Title 23, chapters 201 to 207. [1977, c. 564, §1 (AMD).]

SECTION HISTORY

1975, c. 771, §1 (AMD). 1977, c. 564, §1 (AMD).



1 §13. Land for fortifications or navigation aids; taking and ceding to United States; compensation

Whenever the public exigencies require it, the Governor may take in the name of the State, by purchase and deed, or in the manner denoted, any lands or rights-of-way, for the purpose of erecting, using or maintaining any fort, fortification, arsenal, military connection, way, railroad, lighthouse, beacon or other aid to navigation, with all necessary rights, powers and privileges incident to their use, and may deliver possession and cede the jurisdiction thereof to the United States, on such terms as are deemed expedient. [1975, c. 771, §2 (AMD).]

The owner of any land or rights taken shall have a just compensation therefor, to be determined as prescribed in section 12, provided that application is made within 5 years after the land is taken.

SECTION HISTORY

1975, c. 771, §2 (AMD).



1 §14. Survey of land to be taken; filing and recording

When the Governor determines that a public exigency requires the taking of any land or rights as provided for in section 13, he shall cause the same to be surveyed, located and so described that the same can be identified, and a plan thereof shall be filed in the office of the Secretary of State and there recorded. The filing of said plan shall vest the title to such land and rights in the State of Maine or their grantees, to be held during the pleasure of the State and, if transferred to the United States, during the pleasure of the United States. [1975, c. 771, §3 (AMD).]

SECTION HISTORY

1975, c. 771, §3 (AMD).



1 §15. Consent of Legislature to acquisition of land by United States for public buildings; record of conveyances

In accordance with the Constitution of the United States, Article 1, Section VIII, Clause 17, and Acts of Congress in such cases provided, the consent of the Legislature is given to the acquisition by the United States, or under its authority, by purchase, condemnation or otherwise, of any land in this State required for the erection of lighthouses or for sites for customhouses, courthouses, post offices, arsenals or other public buildings, or for any other purposes of the government. Deeds and conveyances or title papers for the same shall be recorded upon the land records of the county or registry district in which the land so conveyed may lie; and in like manner may be recorded a sufficient description by metes and bounds, courses and distances, of any tracts and legal divisions of any public lands belonging to the United States set apart by the general government for either of the purposes before mentioned, by an order, patent or other official paper so describing such land.



1 §15-A. Consent of Legislature for federal radioactive waste storage facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 519, §1 (NEW). 1983, c. 381, §1 (RP).



1 §16. Property not to be taxed

Lands with the tenements and appurtenances acquired for the purposes mentioned in section 15 shall be and continue exempt from all state, county and municipal taxation, assessment or other charges which may be levied or imposed under the authority of this State, so far as the taxation of such property is prohibited under the Constitution and laws of the United States, so long as the said lands shall remain the property of the United States, and no longer.



1 §17. Acquisition of land by United States where owner disabled or unwilling; proceedings

Whenever, upon application of an authorized agent of the United States, it is made to appear to the Superior Court that the United States desires to purchase a tract of land and the right of way thereto, within the State, for the erection of a lighthouse, beacon light, range light or light keeper's dwelling, forts, batteries or other public buildings, and that any owner is a minor, or is mentally ill, or is from any cause incapable of making perfect title to said lands, or is unknown, or a nonresident, or from disagreement in price or any other cause refuses to convey such land to the United States, said court shall order notice of said application to be published in some newspaper in the county where such land lies, if any, otherwise in a paper in this State nearest to said land, once a week for 3 weeks, which notice shall contain an accurate description of said land, with the names of the supposed owners, provable in the manner required for publications of notice in Title 14, and shall require all persons interested in said land on a day specified in said notice to file their objections to the proposed purchase. At the time so specified said court shall empanel a jury, in the manner provided for the trial of civil actions, to assess the value of said land at its fair market value and all damages sustained by the owner of such land by reason of such appropriation. Such amount when so assessed, with the entire costs of said proceedings, shall be paid into the treasury of said county, and thereupon the sheriff thereof, upon the production of the certificate of the treasurer that said amount has been paid, shall execute to the United States and deliver to its agent a deed of said land, reciting the proceedings in said cause, which deed shall convey to the United States a good and absolute title to said land against all persons. The money paid into such county treasury shall there remain until ordered to be paid out by a court of competent jurisdiction.



1 §18. Treasurer receiving money to give bond

The court directing the money to be paid to a county treasurer, in accordance with sections 15 to 17, shall require of such treasurer a bond in double the amount ordered to be paid to him, with 2 or more sufficient sureties, or with a surety company, as surety, to be approved by said court. Such bonds shall be payable to the people of the State of Maine, for the use of such persons, severally, as are entitled to said money, and shall be approved and filed with the clerk of said court before payment of the money to the treasurer.



1 §19. Consent to certain acts of United States coast survey

Persons employed under the Government of the United States in the coast survey may enter on any land in the State and erect thereon such buildings and do such other acts as the objects of the survey require.



1 §20. Compensation to owners for use of land

If satisfactory compensation is not made to the owner by the officers or agents of the United States under whose direction such lands are taken, he may make complaint to the county commissioners who, after not less than 14 days' notice to the parties of the time and place of hearing, shall view the premises, hear the parties and assess the damages sustained by the taking of the land for said purposes, including the time during which it will be required for such use, as if the land were taken for highway purposes under Title 23, chapter 3, order them to be paid at such time as they direct and award costs to the prevailing party. [1975, c. 431, §1 (AMD).]

SECTION HISTORY

1975, c. 431, §1 (AMD).



1 §21. Report of county commissioners filed with Superior Court; motion for new trial

The commissioners shall file in the office of the clerk of the Superior Court a report of their doings, which shall be conclusive upon the parties, unless one of them within 30 days files in court his motion for a new trial, which after due notice to the opposite party may for due cause be granted, to be had in said court.



1 §22. Tender of amends; costs

The person entering upon land as provided in section 19 may tender to the party injured sufficient amends, and if the damages finally assessed do not exceed the tender, judgment shall be rendered against the owner for costs. Costs recovered by the prevailing party shall be taxed as in case of appeal from judgments of the District Court.



1 §23. Injury to works (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §1 (RP).



1 §24. Right of entry on lands

All persons employed in the work of topographic mapping under the law are authorized to enter and cross all lands within the State, provided that in so doing no damage shall be done to private property.



1 §25. Topographic mapping

The Department of Agriculture, Conservation and Forestry, Division of Geology, Natural Areas and Coastal Resources has charge of topographic mapping on behalf of the State. The Division of Geology, Natural Areas and Coastal Resources is authorized and directed to enter into such agreements with the Director of the United States Geological Survey as will ensure the progress of the work in an efficient and economical manner. [2013, c. 405, Pt. C, §1 (AMD).]

SECTION HISTORY

1985, c. 481, §A1 (AMD). 1995, c. 502, §E32 (AMD). 1999, c. 556, §1 (AMD). 2011, c. 655, Pt. KK, §1 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §1 (AMD).



1 §26. Leases of right to take kelp on submerged lands (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 418, (RP).



1 §27. Title to certain islands

The title to all islands located in great ponds within the State and title to all islands located in the sea within the jurisdiction of the State, except such as have been previously granted away by the State or are now held in private ownership, shall remain in the State and not be sold. [1965, c. 226, §1 (AMD).]

SECTION HISTORY

1965, c. 226, §1 (AMD).



1 §28. Usurpation of jurisdiction by foreign power; overt acts in State (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §2 (RP).



1 §29. Consent not given for high-level radioactive waste deep geological repository

Notwithstanding any other provisions of chapter 1 or any other provision of law, the State does not consent to the acquisition by the United States, or any agent, agency or person acting under its authority or direction, of any interest in land or waters within the State to be used for the exploration, siting, construction or operation of a repository for the deep geological disposal of high-level waste, and does not cede any legislative jurisdiction over lands or waters acquired by or on behalf of the United States for such purposes. [1985, c. 802, §4 (NEW).]

SECTION HISTORY

1985, c. 802, §4 (NEW).






Chapter 3: RULES OF CONSTRUCTION

1 §71. Laws

The following rules shall be observed in the construction of statutes, unless such construction is inconsistent with the plain meaning of the enactment.

1. Acts by agents. When an act that may be lawfully done by an agent is done by one authorized to do it, his principal may be regarded as having done it.

2. And; or. The words "and" and "or" are convertible as the sense of a statute may require.

3. Authority to 3 or more. Words in any statute, charter or ordinance giving authority to 3 or more persons authorize a majority to act when the statute, charter or ordinance does not otherwise specify. Notwithstanding any law to the contrary, a vacancy on an elected or appointed body does not in itself impair the authority of the remaining members to act unless a statute, charter or ordinance expressly prohibits the body from acting during the period of any vacancy and does not in itself affect the validity of any action no matter when taken.

[ 2007, c. 396, §4 (AFF); 2007, c. 396, §1 (RPR) .]

4. Corporations. Acts of incorporation shall be regarded in legal proceedings as public Acts. All special Acts of incorporation become null and void in 2 years from the day when the same take effect, unless such corporations shall have organized and commenced actual business under their charters.

[ 1971, c. 439, §2 (RPR) .]

5. Dates. Wherever in the Revised Statutes or any legislative Act a reference is made to several dates and the dates given in the reference are connected by the word "to", the reference includes both the dates which are given and all intervening dates.

6. Disqualification. When a person is required to be disinterested or indifferent in a matter in which others are interested, a relationship by consanguinity or affinity within the 6th degree according to the civil law, or within the degree of 2nd cousins inclusive, except by written consent of the parties, will disqualify.

7. Gender.

[ 1987, c. 705, §1 (RP) .]

7-A. Gender. In the construction of statutes, gender-neutral construction shall be applied as provided in this subsection.

A. Whenever reasonable, as determined by the Revisor of Statutes, nouns rather than pronouns shall be used to refer to persons in order to avoid gender identification. [1987, c. 705, §2 (NEW).]

B. In preparing any legislation which amends a section or larger division of statutes, the Revisor of Statutes shall be authorized to change any masculine or feminine gender word to a gender-neutral word when it is clear that the statute is not exclusively applicable to members of one sex. The Revisor of Statutes shall not otherwise alter the sense, meaning or effect of any statute. [1987, c. 861, §§1, 3 (AMD).]

C. The rule of construction concerning gender on the effective date of an Act or resolve shall apply to that Act or resolve. [1987, c. 861, §§2, 3 (NEW).]

[ 1987, c. 861, §§1-3 (AMD) .]

8. Severability. The provisions of the statutes are severable. The provisions of any session law are severable. If any provision of the statutes or of a session law is invalid, or if the application of either to any person or circumstance is invalid, such invalidity does not affect other provisions or applications which can be given effect without the invalid provision or application. The repeal of a severability clause located in and applicable to any title or a division of a title, chapter, section or Act, must be construed as the removal of surplus language unless the law indicates otherwise.

[ 1991, c. 332, §1 (AMD) .]

9. Singular and plural. Words of the singular number may include the plural; and words of the plural number may include the singular.

9-A. Shall; must; may. "Shall" and "must" are terms of equal weight that indicate a mandatory duty, action or requirement. "May" indicates authorization or permission to act. This subsection applies to laws enacted or language changed by amendment after December 1, 1989.

[ 1991, c. 332, §2 (NEW) .]

10. Statute Titles. Abstracts of Titles, chapters and sections, and notes are not legal provisions.

11. Statutory references. Wherever in the Revised Statutes the word "Title" or "chapter" or "subchapter" appears without definite reference, it refers to the Title or chapter or subchapter in which the word "Title" or "chapter" or "subchapter" appears; if the chapter or subchapter is given a number without reference to a numbered Title, it refers to the chapter or subchapter of the Title in which the numbered chapter or subchapter appears. Wherever in the Revised Statutes a numbered section appears without reference to a numbered Title, it refers to the section of the Title in which the numbered section appears.

Wherever in the Revised Statutes or any legislative Act a reference is made to several sections, subsections, paragraphs, subparagraphs, divisions, subdivisions or sentences, the section, subsection, paragraph, subparagraph, division, subdivision or sentence numbers given in the reference are connected by the word "to," the reference includes both the sections, subsections, paragraphs, subparagraphs, divisions, subdivisions or sentences whose numbers are given and all intervening sections, subsections, paragraphs, subparagraphs, divisions, subdivisions and sentences.

Wherever in the Revised Statutes the designation of a division of the statutes larger than a section is numbered with the use of a Roman numeral, it may be known and cited by its Arabic equivalent.

[ 2001, c. 710, §1 (AMD) .]

12. Statutory time periods. The statutory time period for the performance or occurrence of any act, event or default which is a prerequisite to or is otherwise involved in or related to the commencement, prosecution or defense of any civil or criminal action or other judicial proceeding or any action or proceeding of the Public Utilities Commission shall be governed by and computed under Rule 6(a) of the Maine Rules of Civil Procedure as amended from time to time, when the nature of such action or proceeding is civil, and under Rule 45(a) of the Maine Rules of Criminal Procedure, as amended from time to time, when the nature of such action or proceeding is criminal.

[ 1983, c. 606, (AMD) .]

13. Reporting dates. If legislation or another legislative instrument requires a report to be filed by a date certain, and the date certain falls on a Saturday, Sunday or legal holiday, the report is due by close of business on the next day that is not a Saturday, Sunday or legal holiday.

[ 2001, c. 471, Pt. D, §1 (NEW) .]

SECTION HISTORY

1971, c. 439, §2 (AMD). 1973, c. 85, (AMD). 1973, c. 788, §1 (AMD). 1983, c. 606, (AMD). 1985, c. 737, §C1 (AMD). 1987, c. 705, §§1,2 (AMD). 1987, c. 861, §§1-3 (AMD). 1991, c. 332, §§1,2 (AMD). 2001, c. 471, §D1 (AMD). 2001, c. 710, §1 (AMD). 2007, c. 396, §1 (AMD). 2007, c. 396, §4 (AFF).



1 §72. Words and phrases

The following rules shall be observed in the construction of statutes relating to words and phrases, unless such construction is inconsistent with the plain meaning of the enactment, the context otherwise requires or definitions otherwise provide. [1969, c. 433, §1 (RPR).]

1. Adult. "Adult" means a person who has attained the age of 18 years.

[ 1971, c. 598, §1 (AMD) .]

1-A. Affirmations. When a person required to be sworn is conscientiously scrupulous of taking an oath, he may affirm.

[ 1969, c. 433, §2 (NEW) .]

2. Annual meeting. "Annual meeting," applied to towns, means the annual meeting required by law for choice of town officers.

2-A. Child or children. "Child or children" means a person who has not attained the age of 18 years.

[ 1971, c. 598, §2 (AMD) .]

2-B. Full age. "Full age" means the age of 18 and over.

[ 1971, c. 598, §2 (AMD) .]

3. General rule. Words and phrases shall be construed according to the common meaning of the language. Technical words and phrases and such as have a peculiar meaning convey such technical or peculiar meaning.

4. Grantee. "Grantee" means the person to whom a freehold estate or interest in land is conveyed.

5. Grantor. "Grantor" means the person who conveys a freehold estate or interest in land.

6. Highway. "Highway" may include a county bridge, county road or county way.

6-A. Infant. "Infant" means a person who has not attained the age of 18 years.

[ 1971, c. 598, §3 (AMD) .]

7. Inhabitant. "Inhabitant" means a person having an established residence in a place.

8. Insane person.

[ 1977, c. 266, (RP) .]

9. Issue. "Issue," applied to the descent of estates, includes all lawful lineal descendants of the ancestor.

10. Land or lands. "Land" or "lands" includes lands and all tenements and hereditaments connected therewith, and all rights thereto and interests therein.

[ RR 2013, c. 2, §1 (COR) .]

10-A. Lawful age. "Lawful age" means the age of 18 and over.

[ 1971, c. 598, §4 (AMD) .]

10-B. Legal age. "Legal age" means the age of 18 and over.

[ 1971, c. 598, §4 (AMD) .]

11. Majority. "Majority" when used in reference to age shall mean the age of 18 and over.

[ 1971, c. 598, §5 (AMD) .]

11-A. Minor or minors. "Minor or minors" means any person who has not attained the age of 18 years.

[ 1971, c. 598, §6 (AMD) .]

11-B. Minority. "Minority" when used in reference to age shall mean under the age of 18.

[ 1971, c. 598, §6 (AMD) .]

11-C. Month. "Month" means a calendar month.

[ 1969, c. 433, §6 (RPR) .]

12. Municipal officers. "Municipal officers" means the mayor and aldermen or councillors of a city, the selectmen or councillors of a town and the assessors of a plantation.

[ 1977, c. 479, §1 (RPR) .]

13. Municipality. "Municipality" includes cities, towns and plantations, except that "municipality" does not include plantations in Title 10, chapter 110, subchapter IV; or Title 30-A, Part 2.

[ 1987, c. 737, Pt. C, §§1, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

14. Oath. "Oath" includes an affirmation, when affirmation is allowed.

15. Person. "Person" may include a body corporate.

16. Pledge; mortgage, etc. The terms "pledge," "mortgage," "conditional sale," "lien," "assignment" and like terms, when used in referring to a security interest in personal property shall include a corresponding security interest under Title 11, the Uniform Commercial Code.

17. Real estate. "Real estate" includes lands and all tenements and hereditaments connected therewith, and all rights thereto and interests therein.

17-A. Registered apprenticeship. "Registered apprenticeship" means an apprenticeship program registered with the Maine Apprenticeship Program in accordance with Title 26, chapter 37.

[ 2011, c. 491, §1 (AMD) .]

18. Registered mail. The words "registered mail" when used in connection with any requirement for notice by mail shall mean either registered mail or certified mail.

19. Seal, corporate. Whenever a corporate seal is used or required on any instrument, an impression made on the paper of such instrument by the seal of the corporation, without any adhesive substance, shall be deemed a valid seal. A seal of a corporation upon a certificate of stock, corporate bond or other corporate obligation for the payment of money may be facsimile, engraved or printed.

[ 1971, c. 439, §3 (AMD) .]

20. Seal, court. When the seal of a court, magistrate or public officer is to be affixed to a paper, the word "seal" may mean an impression made on the paper for that purpose with or without wafer or wax.

21. State. "State," used with reference to any organized portion of the United States, may mean a territory or the District of Columbia.

[ 1965, c. 513, §1 (AMD) .]

22. State paper. "State paper" means the newspaper designated by the Legislature, in which advertisements and notices are required to be published.

[ 1973, c. 625, §1 (AMD) .]

23. Sworn. "Sworn," "duly sworn" or "sworn according to law," used in a statute, record or certificate of administration of an oath, refers to the oath required by the Constitution or laws in the case specified, and includes every necessary subscription to such oath.

[ RR 2013, c. 2, §2 (COR) .]

24. Timber and grass. "Timber and grass," when used in reference to the public reserved lots, so called, in unorganized territory in the State, means all growth of every description on said lots.

[ RR 2013, c. 2, §2 (COR) .]

25. Town. "Town" includes cities and plantations, unless otherwise expressed or implied.

26. Under age. "Under age" means under the age of 18.

[ 1971, c. 598, §7 (AMD) .]

26-A. United States. "United States" includes territories and the District of Columbia.

[ 1969, c. 433, §7 (RPR) .]

26-B. Unsealed instruments, when given effect of sealed instruments in any written instrument. A recital that such instrument is sealed by or bears the seal of the person signing the same or is given under the hand and seal of the person signing the same, or that such instrument is intended to take effect as a sealed instrument, shall be sufficient to give such instrument the legal effect of a sealed instrument without the addition of any seal of wax, paper or other substance or any semblance of a seal by scroll, impression or otherwise; but the foregoing shall not apply in any case where the seal of a court, public office or public officer is expressly required by the Constitution, by statute or by rule of the court to be affixed to a paper, nor shall it apply in the case of certificates of stock of corporations. The word "person" as used in this subsection shall include a corporation, association, trust or partnership.

[ 1969, c. 590, §2 (NEW) .]

27. Vacant and vacancy. "Vacant" and "vacancy" as applied to public office shall comprise and include all cases where the person elected or appointed to such office resigns therefrom or dies while holding the same or, being elected or appointed, is ineligible, dies or becomes incapacitated before qualifying as required by law.

28. Written and in writing. "Written" and "in writing" include printing and other modes of making legible words. When the signature of a person is required, he must write it or make his mark, but the signatures upon all commissions or the signatures on interest coupons annexed to a corporate bond or other corporate obligation may be facsimiles, engraved or printed. The signatures of any officer or officers of a corporation upon a corporate bond or other corporate obligation, other than interest coupons, may be facsimiles, engraved or printed, on condition that such bond or obligation is signed or certified by a trustee, registrar or transfer agent. In case any officer who has signed or whose facsimile signature has been placed upon such corporate bond, other corporate obligation or interest coupon shall have ceased to be such officer before such corporate bond or other corporate obligation is issued, it may be issued by the corporation with the same effect as if he were such officer at the date of its issue.

[ 1975, c. 777, §1 (AMD) .]

29. Will. "Will" includes a codicil.

30. Year. "Year" means a calendar year, unless otherwise expressed. "Year," used for a date, means year of our Lord.

SECTION HISTORY

1965, c. 513, §1 (AMD). 1969, c. 113, (AMD). 1969, c. 433, §§1-7 (AMD). 1969, c. 590, §§1,2 (AMD). 1971, c. 439, §§3,4 (AMD). 1971, c. 598, §§1-7 (AMD). 1973, c. 625, §1 (AMD). 1973, c. 628, §1 (AMD). 1975, c. 770, §1 (AMD). 1975, c. 777, §1 (AMD). 1977, c. 266, (AMD). 1977, c. 390, §1 (AMD). 1977, c. 479, §1 (AMD). 1981, c. 698, §1 (AMD). 1987, c. 737, §§C1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1993, c. 630, §B1 (AMD). 2011, c. 491, §1 (AMD). RR 2013, c. 2, §§1, 2 (COR).



1 §73. Majority

The common law rule that a person is a minor to the age of 20 is abrogated and persons 18 years of age or over are declared to be of majority for all purposes. [1971, c. 598, §8 (AMD).]

SECTION HISTORY

1969, c. 433, §8 (NEW). 1971, c. 598, §8 (AMD).



1 §74. Revision authorized

The following revisions to the laws of Maine are authorized: [1977, c. 78, §1 (NEW).]

1. References to Executive Council in public laws. Notwithstanding any other provision of law, after January 4, 1977, wherever in any public law, whether allocated to the Maine Revised Statutes or not, the words "Executive Council" and "council" used as an abbreviation for Executive Council, or any other reference to the Executive Council appear, the public laws shall read as if those words were not contained in that public law. This section shall not affect any application of any public law prior to January 4, 1977. The Revisor of Statutes may assist any republication of any public law after January 4, 1977, to ensure deletion of any reference in that public law to the Executive Council.

[ 1985, c. 737, Pt. B, §1 (AMD) .]

2. References to Executive Council in private and special laws. Notwithstanding any other provision of law, after January 4, 1977, wherever in any private and special law the words "Executive Council" and "council" used as an abbreviation for Executive Council, or any other reference to the Executive Council appear the private and special law shall read as if those words were not contained in that law. This section shall not affect any application of any private and special law prior to January 4, 1977. The Revisor of Statutes may assist any republication of any private and special law after January 4, 1977, to ensure deletion of any reference to the Executive Council.

[ 1985, c. 737, Pt. B, §1 (AMD) .]

SECTION HISTORY

1977, c. 78, §1 (NEW). 1985, c. 737, §B1 (AMD).






Chapter 4: STATUTORY MAINTENANCE

1 §91. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 336, (NEW).]

1. Conflicting enactments. "Conflicting enactments" means multiple enactments, amendments, repeals, reallocations or reenactments, or any combination of these actions, that affect the same statutory unit and that have been adopted by multiple Acts passed within one legislative session or within a regular legislative session and any special sessions preceding the next regular legislative session that do not refer to each other.

[ 1991, c. 639, §1 (AMD) .]

2. Executive director. "Executive director" means the Executive Director of the Legislative Council appointed under Title 3, section 162.

[ 1991, c. 336, (NEW) .]

3. Revisor. "Revisor" means the Revisor of Statutes, or the person under Title 3, section 162 who is responsible for the form and format of legislative instruments.

[ 1991, c. 336, (NEW) .]

4. Revisor's change. "Revisor's change" means a change made in the course of update under the authority of section 93.

[ 1991, c. 336, (NEW) .]

5. Revisor's report. "Revisor's report" means the post-update report made by the revisor pursuant to section 95. This report may be cited as Revisor's Report 19XX, c. X, §X, Revisor's Report 2XXX, c. X, §X, RR 19XX, c. X, §X or RR 2XXX, c. X, §X.

[ 2001, c. 471, Pt. D, §2 (AMD) .]

6. Revision clause. "Revision clause" means a section of a law that is not allocated to the Maine Revised Statutes and that changes a term throughout the laws and instructs the revisor to implement the revision as part of update.

[ 1991, c. 336, (NEW) .]

7. Statutory unit. "Statutory unit" means a title, subtitle, part, subpart, chapter, subchapter, article, subarticle, section, subsection, paragraph, subparagraph, division or subdivision of the laws of Maine.

[ 1991, c. 639, §1 (AMD) .]

8. Update. "Update" means the process by which enactments, amendments, repeals, reallocations or reenactments from a legislative session or sessions are integrated into the statutory data base of the Maine Revised Statutes.

[ 1991, c. 336, (NEW) .]

SECTION HISTORY

1991, c. 336, (NEW). 1991, c. 639, §1 (AMD). 2001, c. 471, §D2 (AMD).



1 §92. Statutory data base; update

The executive director shall ensure that the legislative staff maintains a statutory data base that contains the text of the Maine Revised Statutes and the appropriate history of each statutory unit. [1991, c. 336, (NEW).]

The revisor shall update the statutory data base at least annually after the close of each regular legislative session and may update the data base more frequently. [1991, c. 336, (NEW).]

The Legislative Council shall adopt policies governing access to and publication of the data contained in the statutory data base. [1991, c. 336, (NEW).]

SECTION HISTORY

1991, c. 336, (NEW).



1 §93. Administrative changes and corrections

The revisor may make the following changes or corrections, when the corrections do not alter the sense or meaning of the laws, without specific legislative action as part of the statutory data base update. [1991, c. 336, (NEW).]

1. Misspellings. Misspelled words may be corrected.

[ 1991, c. 336, (NEW) .]

2. Histories. Erroneous amending clauses or statutory histories may be corrected.

[ 1991, c. 639, §2 (AMD) .]

3. Cross-references. Cross-references in statutory units may be changed to agree with new, amended, reenacted, renumbered, relettered, reallocated or corrected statutory units.

[ 1991, c. 639, §2 (AMD) .]

4. Dates. Obsolete temporal references may be removed and the appropriate calendar date for the phrase "effective date of this Act" or other phrases of similar meaning may be substituted.

[ 1991, c. 639, §2 (AMD) .]

5. Capitalization. Improper capitalization may be corrected.

[ 1991, c. 336, (NEW) .]

6. Headnotes. Descriptive headings of titles, chapters, sections or subsections may be edited or added to briefly and clearly indicate the subject matter of the title, chapter, section or subsection.

[ 1991, c. 336, (NEW) .]

7. Renumbering; relettering. The numbering or lettering of statutory units, including duplicative numbering or lettering created by conflicting enactments, may be corrected or properly arranged.

[ 1991, c. 639, §2 (AMD) .]

8. Punctuation. Punctuation, including hyphenization, may be corrected.

[ 1991, c. 336, (NEW) .]

9. Revision clauses. Grammatical changes necessary for the proper implementation of changes in nomenclature or terminology enacted by a revision clause may be made.

[ 1991, c. 639, §2 (AMD) .]

10. Errors. Obvious clerical, typographical or grammatical errors may be corrected.

[ 1991, c. 639, §2 (AMD) .]

11. Gender. Gender-specific terms that occur in a statutory unit being corrected may be changed to gender-neutral terms and necessary grammatical changes to properly use the gender-neutral terms may be made.

[ 1991, c. 639, §3 (NEW) .]

Any change made by the revisor may not change the substantive meaning of any statutory unit. Any error or inadvertent substantive change made by the revisor must be construed as a clerical error and given no effect. If the revisor is in doubt whether a specific change is authorized by this section, the revisor may not make the change but shall incorporate the proposed change into the legislation authorized by section 94. [1991, c. 336, (NEW).]

SECTION HISTORY

1991, c. 336, (NEW). 1991, c. 639, §§2,3 (AMD).



1 §94. Omnibus errors and inconsistencies bill

The revisor shall prepare legislation containing proposed changes and consolidations identified but not made under section 93. The legislation may also contain any other statutory errors or inconsistencies identified by the revisor. The legislation must be submitted to the joint standing committee of the Legislature having jurisdiction over judiciary matters, with a copy to the executive director. [1991, c. 336, (NEW).]

SECTION HISTORY

1991, c. 336, (NEW).



1 §95. Report and publication

The revisor shall submit an annual revisor's report containing a description of all changes made pursuant to section 93 to the joint standing committee of the Legislature having jurisdiction over judiciary matters by October 1st of the year in which the changes have been made and shall provide copies of the report to the Secretary of State, to the executive director and to the publisher of the Maine Revised Statutes Annotated. The publisher shall incorporate the changes made in the report in all subsequent publications of the laws. The revisor's report must be published annually in the Laws of Maine. Changes made in the revisor's report take effect on October 1st of the year in which the report is made unless otherwise indicated in which case the changes take effect as specified. [1991, c. 639, §4 (AMD).]

If the joint standing committee of the Legislature having jurisdiction over judiciary matters disagrees with any change contained in the revisor's report, the committee may instruct the revisor to make appropriate corrections during the next update, may amend the legislation authorized by section 94 to reverse the change or may report out legislation overriding any revisor's change. [1991, c. 336, (NEW).]

SECTION HISTORY

1991, c. 336, (NEW). 1991, c. 639, §4 (AMD).






Chapter 5: COMMEMORATIVE DAYS AND WEEKS

1 §111. National Arbor Day (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 214, §2 (RP).



1 §111-A. Arbor Week

The Governor shall annually issue a proclamation setting apart the 3rd full week in May as Arbor Week, recommending its observance by the public in the planting of trees, shrubs and vines, in the promotion of forest growth and culture, in the adornment of public and private grounds, places and ways, and in such other efforts and undertakings as shall harmonize with the general character of the week. He shall recommend that such week be observed in rural and suburban schools by exercises appropriate to Arbor Week. [1977, c. 214, §3 (NEW).]

SECTION HISTORY

1977, c. 214, §3 (NEW).



1 §112. Poetry Day

The State of Maine designates October 15th as Poetry Day, recommending that in the week following schools, churches, libraries, clubs and organizations, the newspapers, radio and television give recognition to the poets who have helped or are helping to make Maine famous in the field of poetry throughout the world.



1 §113. American History Month

The month of February of each year is designated as American History Month and the Governor of the State of Maine shall annually issue a proclamation inviting and urging the people of the State of Maine to observe the month of February as such in schools and other suitable places with appropriate ceremony and activity. [1967, c. 53, (NEW).]

SECTION HISTORY

1967, c. 53, (NEW).



1 §114. Armistice Day (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 12, §1 (NEW). 1973, c. 114, §1 (RP).



1 §115. Martin Luther King, Jr. Day (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 7, (NEW). 1985, c. 787, §1 (RP).



1 §116. Statehood Day

March 15th of each year shall be designated as Statehood Day, and the Governor shall annually issue a proclamation inviting and urging the people of the State of Maine to observe the day in schools and other suitable places with appropriate ceremony and activity. Statehood Day shall commemorate the admission of Maine as a state into the United States of America and the ideals and wisdom of those men and women who have formed Maine's history and traditions. The Department of Education shall make appropriate information available to the people and the schools within the limits of its budget. [1989, c. 700, Pt. A, §1 (AMD).]

SECTION HISTORY

1975, c. 642, (NEW). 1989, c. 700, §A1 (AMD).



1 §117. Chester Greenwood Day

December 21st of each year shall be designated as Chester Greenwood Day and the Governor shall annually issue a proclamation inviting and urging the people of the State of Maine to observe this day in suitable places with appropriate ceremony and activity. Chester Greenwood Day shall commemorate and honor Chester Greenwood, whose inventive genius and native ability, which contributed much to the enjoyment of Maine's winter season, marked him as one of Maine's outstanding citizens. [1977, c. 262, (NEW).]

SECTION HISTORY

1977, c. 262, (NEW).



1 §118. Maine Cultural Heritage Week

The Governor shall annually issue a proclamation setting aside that week containing Statehood Day, March 15th, as Maine Cultural Heritage Week. [1979, c. 294, (NEW).]

The proclamation shall recall Maine's lengthy and important traditions in all the arts including literature, the performing arts and the plastic arts and shall acknowledge the many contributions made by Maine's citizens to folk arts and crafts. [1979, c. 294, (NEW).]

The proclamation shall recommend the observance of Maine Cultural Heritage Week with appropriate celebration and activity, including public celebration and activity in Maine's schools, colleges, universities, theaters, museums, studios, galleries and workshops. [1979, c. 294, (NEW).]

The Maine Arts Commission shall make appropriate information available to the people and the schools within the limits of its budget. [1985, c. 763, Pt. A, §1 (AMD).]

SECTION HISTORY

1979, c. 294, (NEW). 1985, c. 763, §A1 (AMD).



1 §119. R. B. Hall Day

The last Saturday in June of each year shall be designated R. B. Hall Day and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe the day with appropriate ceremony and activity. R. B. Hall Day shall commemorate and honor R. B. Hall, an internationally recognized composer. Recognized primarily as a composer of marches, he was an accomplished conductor and cornet soloist, whose creative talent and native ability marked him as one of Maine's outstanding citizens. [1981, c. 246, (NEW).]

SECTION HISTORY

1981, c. 246, (NEW).



1 §120. Saint Jean-Baptiste Day

June 24th of each year shall be designated as Saint Jean-Baptiste Day and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe this day in suitable places with appropriate ceremonies. Saint Jean-Baptiste Day shall commemorate the feast of Saint John the Baptist as an important observance and show of appreciation for the significant cultural, economic and civic contributions made by Franco-Americans which have served to enrich the culture and life style of this State. [1983, c. 8, (NEW).]

SECTION HISTORY

1983, c. 8, (NEW). 1983, c. 76, (NEW). 1983, c. 480, §A1 (RAL).



1 §121. Maine Clean Water Week

The first full week in June of each year shall be designated Maine Clean Water Week. The Governor shall annually issue a proclamation inviting and urging the people of the State to observe the week with appropriate ceremony and activity. [1983, c. 76, (NEW); 1983, c. 480, Pt. A, §1 (RAL).]

SECTION HISTORY

1983, c. 76, (NEW). 1983, c. 480, §A1 (RAL).



1 §122. National Women's History Week (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 719, §1 (NEW). 1989, c. 700, §A2 (AMD). MRSA T. 1, §122 (RP).



1 §123. Seamen's Memorial Day

The 2nd Sunday in June shall be designated Seamen's Memorial Day and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe the day with appropriate ceremonies and activities in honor of the women and men of the State who have been lost at sea. [1985, c. 737, Pt. A, §1 (RPR).]

SECTION HISTORY

1985, c. 21, (NEW). 1985, c. 41, §1 (NEW). 1985, c. 737, §A1 (RPR).



1 §124. Maine Business Women's Week

The Governor shall annually issue a proclamation setting aside the 3rd full week in October as Maine Business Women's Week. The proclamation must invite and urge the people of the State to observe the week in schools and other suitable places with appropriate ceremony and study. The Department of Education may make appropriate information available to the people and the schools within the limits of its budget. [1995, c. 625, Pt. A, §1 (AMD).]

SECTION HISTORY

1985, c. 31, §1 (NEW). 1989, c. 700, §A3 (AMD). 1995, c. 625, §A1 (AMD).



1 §125. Alcohol Awareness Week

The Governor shall annually issue a proclamation setting aside the first full week in December of each year as Alcohol Awareness Week. The proclamation shall invite and urge citizens, alcoholism service agencies, schools and other suitable organizations and groups to observe this week through appropriate activities. The Alcohol and Drug Abuse Planning Committee shall, through the departments represented on the committee, make appropriate information available to citizens, organizations and groups within the limits of their budgets. [1985, c. 737, Pt. A, §2 (NEW).]

SECTION HISTORY

1985, c. 737, §A2 (NEW).



1 §126. Samantha Smith Day

The first Monday in June of each year is designated as Samantha Smith Day, in memory of Samantha Smith whose birthday was June 29th. The Governor shall issue annually a proclamation inviting and urging the people of this State to observe the day in schools and other suitable places with appropriate ceremony and activity. Samantha Smith Day shall commemorate and honor Samantha Smith whose vision and inspiring message for peace and brotherhood opened the door to greater understanding and friendship among nations of the world. The Department of Education shall make appropriate information available to the people and the schools within the limits of its budget. [1989, c. 700, Pt. A, §4 (AMD).]

SECTION HISTORY

1987, c. 82, (NEW). 1989, c. 700, §A4 (AMD).



1 §127. Maine Merchant Marine Day

The Governor shall annually issue a proclamation setting aside May 22nd as Maine Merchant Marine Day. The proclamation shall invite and urge the people of the State to observe the day in schools and other suitable places with appropriate ceremony and study. The Maine Maritime Academy and the Department of Education may make appropriate information available to the people and the schools within the limits of their budgets. [1989, c. 700, Pt. A, §5 (AMD).]

The purpose of commemorating the United States Merchant Marines is to recognize the courage and heroism of merchant mariners who have served the nation in times of national emergencies. Merchant mariners have valiantly served the nation during periods of international conflict by serving as combatant crews on Letters of Marque during the Revolutionary War and the War of 1812 and on armed vessels during the Civil War. In World War I and World War II, they served on ships equipped with naval armament while transporting supplies and troops between the home front and war fronts. Thousands of merchant mariners have been killed, captured or injured in the defense of the nation. [1987, c. 140, §1 (NEW).]

SECTION HISTORY

1987, c. 140, §1 (NEW). 1989, c. 700, §A5 (AMD).



1 §128. Garden Week

Garden Week shall be established as the first full week of June of each year and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe the week with appropriate celebration and activities. [1987, c. 226, (NEW).]

SECTION HISTORY

1987, c. 226, (NEW).



1 §129. Margaret Chase Smith Day

December 14th of each year shall be designated as Margaret Chase Smith Day, and the Governor shall annually issue a proclamation inviting and urging the people of the State of Maine to observe this day in suitable places with appropriate ceremony and activity. Margaret Chase Smith Day shall commemorate and honor Margaret Chase Smith who distinguished herself as a political leader of this nation and as one of Maine's outstanding citizens. [1987, c. 610, (NEW).]

The Department of Education shall make appropriate information available to the people and schools within the limits of its budget. [1989, c. 700, Pt. A, §6 (AMD).]

SECTION HISTORY

1987, c. 610, (NEW). 1989, c. 700, §A6 (AMD).



1 §130. Edmund S. Muskie Day

March 28th of each year shall be designated as Edmund S. Muskie Day and the Governor shall annually issue a proclamation inviting and urging the people of the State of Maine to observe this day in suitable places with appropriate ceremony and activity. Edmund S. Muskie Day shall commemorate and honor Edmund Sixtus Muskie whose distinguished career as a political leader of this State and nation marks him as one of Maine's outstanding citizens. [1987, c. 610, (NEW).]

The Department of Education shall make appropriate information available to the people and schools within the limits of its budget. [1989, c. 700, Pt. A, §7 (AMD).]

SECTION HISTORY

1987, c. 610, (NEW). 1989, c. 700, §A7 (AMD).



1 §131. Former Prisoner of War Recognition Day

April 9th of each year shall be designated as Former Prisoner of War Recognition Day and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe this day in suitable places with appropriate ceremony and activity. Former Prisoner of War Recognition Day shall commemorate, honor and recognize the courage and heroism of all former prisoners of war who served the nation in times of crisis and emergency and who were captured in the defense of the nation. [1989, c. 37, (NEW).]

SECTION HISTORY

1989, c. 37, (NEW).



1 §132. Deaf Culture Week

The Governor shall annually issue a proclamation setting aside the last full week in September as Deaf Culture Week. The proclamation must invite and urge the people of the State to observe the week in schools and other suitable places with appropriate ceremony and study. The Department of Education shall make appropriate information available to the people and the schools within its budget. [1991, c. 279, §1 (NEW).]

SECTION HISTORY

1991, c. 279, §1 (NEW).



1 §133. Landowner Recognition Day

The 3rd Saturday of September of each year is designated as Landowner Recognition Day and the Governor shall issue annually a proclamation inviting and urging the people of the State to observe this day in suitable places with appropriate activity. [1995, c. 142, §1 (NEW).]

SECTION HISTORY

1995, c. 142, §1 (NEW).



1 §134. Children's Day

In recognition of the value and importance of every child, the State designates the last Friday in September as Children's Day. The Governor shall annually issue a proclamation urging citizens, businesses and organizations to observe the day with appropriate celebration and activity. [1997, c. 74, §1 (NEW).]

SECTION HISTORY

1997, c. 74, §1 (NEW).



1 §135. Firefighter's Recognition Day

In recognition of the value and importance of firefighters, the State designates the first Saturday in October as Firefighter's Recognition Day. The Governor shall annually issue a proclamation urging the people of the State to observe the day with appropriate celebration and activity. [1999, c. 19, §1 (NEW).]

SECTION HISTORY

1999, c. 19, §1 (NEW).



1 §136. Prisoner of War - Missing in Action Recognition Day

The Governor annually shall issue a proclamation designating the 3rd Friday in September as Prisoner of War - Missing in Action Recognition Day in remembrance of the courage and plight of American prisoners of war and those missing in action. The proclamation must recommend that the day be observed in an appropriate manner. The State of Maine flag must be flown at half staff when the Governor considers it appropriate. The Governor may issue the proclamation through a media outlet as defined in Title 3, section 312-A, subsection 10-B. The Department of Education and the Department of Defense, Veterans and Emergency Management, Bureau of Maine Veterans' Services shall make appropriate information available to citizens, schools, organizations and groups within the limits of their budgets. [2011, c. 490, §1 (AMD).]

SECTION HISTORY

1999, c. 302, §1 (NEW). 2011, c. 490, §1 (AMD).



1 §137. Organ Donor Awareness Day

December 3rd is designated as Organ Donor Awareness Day, and the Governor shall annually issue a proclamation inviting and urging the people of the State of Maine to observe the day with appropriate activity. The first annual Organ Donor Awareness Day will commemorate the life of Kate James, who was born December 3, 1980 and who passed away March 6, 1999 at 18 years of age while awaiting a double lung transplant. The observance is created to make Maine citizens aware of the importance of donating organs. In each subsequent year, the Governor, in consultation with Maine organ donation agencies and organizations, shall designate an organ donor, recipient or listed individual to be recognized on that year's Organ Donation Awareness Day. [1999, c. 479, §1 (NEW).]

SECTION HISTORY

1999, c. 479, §1 (NEW).



1 §138. Major-General Henry Knox Day

July 25th of each year is designated as Major-General Henry Knox Day, and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe this day in suitable places and with appropriate ceremony and activity. The Department of Education shall make appropriate information available to the people and the schools, within its budget, to honor Major-General Henry Knox, of Thomaston, Revolutionary War general and hero and Secretary of War under President George Washington. [1999, c. 666, §1 (NEW).]

SECTION HISTORY

1999, c. 666, §1 (NEW).



1 §139. Maine Lighthouse Week

The Governor shall annually issue a proclamation setting aside the 3rd full week in June as Maine Lighthouse Week to invite and urge the people of the State to observe this week in suitable places and with appropriate ceremony and activity to honor and commemorate the important role of lighthouses in Maine's history. [2001, c. 5, §1 (NEW).]

§139. Colonel Freeman McGilvery Day

(As enacted by PL 2001, c. 7, §1 is REALLOCATED TO TITLE 1, SECTION 141)

§139. Destroyer Escort Day

(As enacted by PL 2001, c. 19, §1 is REALLOCATED TO TITLE 1, SECTION 142)

§139. Maine Small Business Week

(As enacted by PL 2001, c. 36, §1 is REALLOCATED TO TITLE 1, SECTION 143)

§139. Veterans' Week

(As enacted by PL 2001, c. 100, §1 is REALLOCATED TO TITLE 1, SECTION 144)

SECTION HISTORY

RR 2001, c. 1, §§1-4 (RAL). 2001, c. 5, §1 (NEW). 2001, c. 7, §1 (NEW). 2001, c. 19, §1 (NEW). 2001, c. 36, §1 (NEW). 2001, c. 100, §1 (NEW).



1 §140. Maine Youth Field and Stream Day

The 2nd Saturday in September of each year is designated as Maine Youth Field and Stream Day. The Governor shall issue annually a proclamation inviting and urging the youth of this State to observe this day by participating in outdoor activities. [2001, c. 68, §1 (NEW).]

§140. Equal Pay Day

(As enacted by PL 2001, c. 304, §1 is REALLOCATED TO TITLE 1, SECTION 145)

SECTION HISTORY

RR 2001, c. 1, §5 (RAL). 2001, c. 68, §1 (NEW). 2001, c. 304, §1 (NEW).



1 §141. Colonel Freeman McGilvery Day (REALLOCATED FROM TITLE 1, SECTION 139)

(REALLOCATED FROM TITLE 1, SECTION 139)

The first Saturday of September of each year is designated as Colonel Freeman McGilvery Day. The Governor shall annually issue a proclamation urging the people of the State to observe the day with appropriate celebration and activity. [RR 2001, c. 1, §1 (RAL).]

SECTION HISTORY

RR 2001, c. 1, §1 (RAL).



1 §142. Destroyer Escort Day (REALLOCATED FROM TITLE 1, SECTION 139)

(REALLOCATED FROM TITLE 1, SECTION 139)

The 3rd Saturday in June of each year is designated as Destroyer Escort Day in this State, and the Governor shall annually issue a proclamation inviting the people of the State to observe this day in honor of the destroyer escort ships and the people from this State who gallantly served on them as they performed antisubmarine duties, escorted convoys and tankers and performed search and rescue operations for downed pilots and survivors of ill-fated ships during World War II, the Korean Conflict and the War in Vietnam. [RR 2001, c. 1, §2 (RAL).]

SECTION HISTORY

RR 2001, c. 1, §2 (RAL).



1 §143. Maine Small Business Week (REALLOCATED FROM TITLE 1, SECTION 139)

(REALLOCATED FROM TITLE 1, SECTION 139)

The 3rd week in May, or any other week coinciding with the week designated nationally as Small Business Week, is designated Maine Small Business Week and the Governor shall issue annually a proclamation inviting and urging the citizens and small businesses throughout the State to promote small businesses and the free enterprise system by observing that week with appropriate ceremonies and activities. [RR 2001, c. 1, §3 (RAL).]

SECTION HISTORY

RR 2001, c. 1, §3 (RAL).



1 §144. Veterans' Week (REALLOCATED FROM TITLE 1, SECTION 139)

(REALLOCATED FROM TITLE 1, SECTION 139)

Each political subdivision and school administrative unit is encouraged to celebrate Veterans' Week during the week, commencing on a Sunday and ending on the next following Saturday, within which November 11th, Veterans' Day, occurs. The celebration may include recognition of the contribution of veterans of the United States and the military service to the foundation of freedom. The celebration may also include public proclamations, appropriate parades and ceremonies and the introduction of curricula in school systems recognizing the efforts of veterans and their contribution to our way of life. During this week, schools may provide an opportunity for convocations and assemblies and in such instances shall make efforts to invite veterans and others to speak on the subject and to cooperate with local veterans' organizations and groups in the celebration of Veterans' Week. [RR 2001, c. 1, §4 (RAL).]

SECTION HISTORY

RR 2001, c. 1, §4 (RAL).



1 §145. Equal Pay Day (REALLOCATED FROM TITLE 1, SECTION 140)

(REALLOCATED FROM TITLE 1, SECTION 140)

The first Tuesday in April is designated as Equal Pay Day, and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe this day with appropriate activity. [RR 2001, c. 1, §5 (RAL).]

SECTION HISTORY

RR 2001, c. 1, §5 (RAL).



1 §146. Maine Week of Heroes

Each political subdivision and school administrative unit is encouraged to observe a Maine Week of Heroes during the week, commencing on a Sunday and ending on the next following Saturday, within which September 11th occurs. The observance may include public proclamations, appropriate ceremonies and the introduction of curricula in school systems recognizing the efforts of heroic people in Maine communities, such as active duty military personnel, emergency medical technicians, firefighters, law enforcement officers, members of the National Guard, members of the United States Coast Guard, United States military veterans and all other heroes who have given their courageous service without regard for their own lives or personal safety to benefit the people of this great land and to serve the needs of the citizens of the State. [2003, c. 56, §1 (NEW).]

§146. Maine Aviation and Aerospace Education Week

(As enacted by PL 2003, c. 256, §1 is REALLOCATED TO TITLE 1, SECTION 147)

SECTION HISTORY

RR 2003, c. 1, §1 (RAL). 2003, c. 56, §1 (NEW). 2003, c. 256, §1 (NEW).



1 §147. Maine Aviation and Aerospace Education Week (REALLOCATED FROM TITLE 1, SECTION 146)

(REALLOCATED FROM TITLE 1, SECTION 146)

The 3rd week in April is designated Maine Aviation and Aerospace Education Week. The Department of Transportation, Office of Passenger Transportation shall participate in the planning of events for this week under the auspices of the Maine Aeronautics Association. [RR 2003, c. 1, §1 (RAL).]

SECTION HISTORY

RR 2003, c. 1, §1 (RAL).



1 §148. Family Reunion Day

In recognition of the value and importance of families, the State designates the Monday after the first full weekend of August as Family Reunion Day. The Governor shall annually issue a proclamation urging citizens, businesses and organizations to observe the day with appropriate celebration and activity. [2005, c. 8, §1 (NEW).]

§148. Community Giving Week

(As enacted by PL 2005, c. 20, §1 is REALLOCATED TO TITLE 1, SECTION 149)

SECTION HISTORY

2005, c. 8, §1 (NEW). 2005, c. 20, §1 (NEW). 2005, c. 397, §B2 (AFF). 2005, c. 397, §B1 (RAL).



1 §149. Community Giving Week (REALLOCATED FROM TITLE 1, SECTION 148)

(REALLOCATED FROM TITLE 1, SECTION 148)

The 3rd full week in November of each year is designated as Community Giving Week, and the Governor shall issue annually a proclamation inviting and urging people of the State to observe this week in suitable places with appropriate activity. [2005, c. 397, Pt. B, §2 (AFF); 2005, c. 397, Pt. B, §1 (RAL).]

SECTION HISTORY

2005, c. 397, §B2 (AFF). 2005, c. 397, §B1 (RAL).



1 §150. Cancer Awareness Week

The Governor shall annually issue a proclamation setting aside November 1st to November 7th each year as Cancer Awareness Week and November 1st as Lung Cancer Awareness Day. The proclamation must invite and urge citizens, health agencies, schools and other suitable organizations and groups to observe this week through appropriate activities. [2007, c. 27, §1 (NEW).]

§150. Missing Persons Day

(As enacted by PL 2007, c. 28, §1 is REALLOCATED TO TITLE 1, SECTION 150-B)

SECTION HISTORY

2007, c. 27, §1 (NEW). 2007, c. 28, §1 (NEW). 2007, c. 695, Pt. A, §1 (RAL).



1 §150-A. Cold War Victory Day

In recognition of the long and costly struggle of the Cold War, from the end of World War II to the fall of the Union of Soviet Socialist Republics, the State designates the first day of May as Cold War Victory Day. The Governor shall annually issue a proclamation urging citizens, businesses and organizations to observe the day with appropriate activity to celebrate democracy's victory. [2007, c. 330, §1 (NEW).]

SECTION HISTORY

2007, c. 330, §1 (NEW).



1 §150-B. Missing Persons Day (REALLOCATED FROM TITLE 1, SECTION 150)

(REALLOCATED FROM TITLE 1, SECTION 150)

The Governor shall annually issue a proclamation establishing May 25th as Missing Persons Day. The proclamation must invite and urge citizens, law enforcement agencies, family service agencies and other suitable organizations and groups to observe this day through appropriate activities. [2007, c. 695, Pt. A, §1 (RAL).]

SECTION HISTORY

2007, c. 695, Pt. A, §1 (RAL).



1 §150-C. Native American Veterans Day

The Governor annually shall issue a proclamation designating June 21st as Native American Veterans Day in remembrance of the courage and dedicated service of Native American members of the United States Armed Forces, and the Governor shall urge the people of the State to observe this day in suitable places and with appropriate ceremony and activity. [2009, c. 51, §1 (NEW).]

SECTION HISTORY

2009, c. 51, §1 (NEW).



1 §150-D. Wyeth Day

The Governor shall annually issue a proclamation designating July 12th of each year as Wyeth Day in recognition of the birthday of Andrew Wyeth, one of America's great artists. The observance is created to honor Andrew Wyeth, who had long and lasting ties with this State, and his family and their strong contributions to the State's artistic and cultural heritage and is meant to coincide with appropriate commemorative activities throughout the State. The Department of Education shall make appropriate information available to the people and the schools within the limits of its budget. [2009, c. 210, §1 (NEW).]

SECTION HISTORY

2009, c. 210, §1 (NEW).



1 §150-E. Lyme Disease Awareness Month

The month of May of each year is designated as Lyme Disease Awareness Month, and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe the month through appropriate activities. During the month, the Department of Health and Human Services, Maine Center for Disease Control and Prevention shall make information available to the public to improve education and awareness about the prevention, diagnosis and treatment of Lyme disease that is consistent with the recommendations of the United States Department of Health and Human Services. [2009, c. 494, §1 (NEW).]

SECTION HISTORY

2009, c. 494, §1 (NEW).



1 §150-F. Governor William King Day

The Governor shall annually issue a proclamation indicating March 16th of each year as Governor William King Day in honor of the first Governor of Maine, a proponent of statehood for Maine. [2011, c. 17, §1 (NEW).]

§150-F. Juneteenth Independence Day

(As enacted by PL 2011, c. 53, §1 is REALLOCATED TO TITLE 1, SECTION 150-H)

SECTION HISTORY

RR 2011, c. 1, §1 (RAL). 2011, c. 17, §1 (NEW). 2011, c. 53, §1 (NEW).



1 §150-G. Vietnam War Remembrance Day

In recognition of the service and sacrifice of those veterans of the United States Armed Forces who served during the Vietnam War, the State designates March 30th of each year as Vietnam War Remembrance Day. The Governor shall annually issue a proclamation urging the people of the State to observe the day with appropriate celebration and activity. [2011, c. 92, §1 (NEW).]

SECTION HISTORY

2011, c. 92, §1 (NEW).



1 §150-H. Juneteenth Independence Day (REALLOCATED FROM TITLE 1, SECTION 150-F)

(REALLOCATED FROM TITLE 1, SECTION 150-F)

The Governor shall annually issue a proclamation designating the 3rd Saturday in June as Juneteenth Independence Day to commemorate the day freedom was proclaimed to all slaves in the South by Union General Gordon Granger in 1865, 2 1/2 years after the Emancipation Proclamation was signed. [RR 2011, c. 1, §1 (RAL).]

SECTION HISTORY

RR 2011, c. 1, §1 (RAL).



1 §150-I. Maine Korean War Veteran Recognition Day

In recognition of the service and contributions of those veterans of the United States Armed Forces who served during the Korean War, the State designates July 27th of each year as Maine Korean War Veteran Recognition Day. The Governor shall annually issue a proclamation urging the people of the State to observe the day with appropriate celebration and activity. [2013, c. 26, §1 (NEW).]

SECTION HISTORY

2013, c. 26, §1 (NEW).



1 §150-J. Invite Your Maine Legislator to School Month

January is designated Invite Your Maine Legislator to School Month, and the Governor shall annually issue a proclamation inviting and urging teachers, school administrators and Legislators to observe this month through appropriate activities, including inviting Legislators to visit school classrooms to meet with teachers, school administrators and students in order to promote increased knowledge among Legislators of the prekindergarten to grade 12 public education programs provided to students in their legislative districts. [2013, c. 103, §1 (NEW).]

Within available resources, the Department of Education shall make appropriate information available to teachers, school administrators and students through the department's publicly accessible website. [2013, c. 103, §1 (NEW).]

§150-J. Maine Seniors Day (As enacted by PL 2013, c. 143, §1 is REALLOCATED TO TITLE 1, SECTION 150-K)

SECTION HISTORY

RR 2013, c. 1, §1 (RAL). 2013, c. 103, §1 (NEW). 2013, c. 143, §1 (NEW).



1 §150-K. Maine Seniors Day (REALLOCATED FROM TITLE 1, SECTION 150-J)

(REALLOCATED FROM TITLE 1, SECTION 150-J)

In recognition of the service and contributions of senior citizens in the State, and for those who continue to enhance the quality of life in the State with their values and experiences, the State designates the 2nd Saturday in September of each year as Maine Seniors Day. The Governor shall annually issue a proclamation urging the people of the State to observe the day with appropriate celebration and activity and encouraging businesses of the State to offer incentives for senior citizens to frequent their establishments. State agencies with promotional budgets may promote Maine Seniors Day prior to and on the 2nd Saturday in September. [RR 2013, c. 1, §1 (RAL).]

SECTION HISTORY

RR 2013, c. 1, §1 (RAL).



1 §150-L. Native American Heritage and Culture Day

In recognition of the service and sacrifice of Maine Indian tribes since the beginning of our nation in support for its liberties, and to recognize the thousands of years of Native American heritage and the culture Maine Indian tribes have contributed to the State, the Governor annually shall issue a proclamation designating March 20th as Native American Heritage and Culture Day, and the Governor shall urge the people of the State to observe this day in suitable places and with appropriate ceremony and activity. [2015, c. 19, §1 (NEW).]

SECTION HISTORY

2015, c. 19, §1 (NEW).






Chapter 7: TIME

1 §151. "Standard Time"

The standard time for the State is the time as determined by 15 United States Code, Sections 260 to 267.

SECTION HISTORY

1979, c. 541, §A1 (AMD). 1987, c. 769, §B1 (AMD). 2007, c. 129, §1 (RPR).






Chapter 9: SEAL, MOTTO, EMBLEMS AND FLAGS

Subchapter 1: GENERAL PROVISIONS

1 §201. State seal

The seal of the State shall be a shield, argent, charged with a pine tree (Americana, quinis ex uno folliculo setis) with a moose deer (cervus alces), at the foot of it, recumbent; supporters: on dexter side, a husbandman, resting on a scythe; on sinister side, a seaman, resting on an anchor.

In the foreground, representing sea and land, and under the shield, shall be the name of the State in large Roman capitals, to wit:

MAINE.

The whole shall be surrounded by a crest, the North Star. The motto, in small Roman capitals, shall be in a label interposed between the shield and crest, viz.:--DIRIGO.



1 §202. Removal, injury, neglect or refusal to deliver up state seal

Whoever intentionally removes the seal of the State of Maine from the office or custody of the Secretary of State at Augusta, or intentionally secretes, defaces, injures or destroys it, or, having the same in his possession or under his control, intentionally neglects or refuses to deliver it to the Secretary of State upon demand therefor, shall be guilty of a Class C crime. [1977, c. 696, §3 (RPR).]

SECTION HISTORY

1977, c. 696, §3 (RPR).



1 §203. Use of state seal in any place but office of Secretary of State

Whoever intentionally uses the seal of the State of Maine, or takes any impression therefrom, for any purpose, in any other place than the office of the Secretary of State at Augusta, or intentionally issues, or receives and acts under any commission, record, document, parchment, instrument or paper bearing the impression of the seal, knowing the same has not been sealed in the office of the Secretary of State at Augusta, shall be guilty of a Class D crime. [1977, c. 696, §4 (RPR).]

SECTION HISTORY

1977, c. 696, §4 (RPR).



1 §204. Use of state seal for commercial purposes

No imitation, imprint, representation, facsimile or copy of the seal of the State of Maine shall be used or displayed for commercial purposes by any person, firm or corporation, except by written permission of the Governor. Any person may sell flags containing the state seal or a facsimile of the state seal. Whoever violates any of the provisions of this section shall be guilty of a Class E crime. [1977, c. 696, §5 (AMD).]

SECTION HISTORY

1977, c. 696, §5 (AMD).



1 §205. State motto

The state motto shall be "Dirigo" (I direct or I guide).



1 §206. State flag

The flag to be known as the official flag of the State shall be of blue, of the same color as the blue field in the flag of the United States, and of the following dimensions and designs; to wit, the length or height of the staff to be 9 feet, including brass spearhead and ferrule; the fly of said flag to be 5 feet 6 inches, and to be 4 feet 4 inches on the staff; in the center of the flag there shall be embroidered in silk on both sides of the flag the coat of arms of the State, in proportionate size; the edges to be trimmed with knotted fringe of yellow silk, 2 1/2 inches wide; a cord, with tassels, to be attached to the staff at the spearhead, to be 8 feet 6 inches long and composed of white and blue silk strands. A flag made in accordance with the description given in this section shall be kept in the office of the Adjutant General as a model.



1 §206-A. Prisoner of war - missing in action flag

1. Required. The prisoner of war - missing in action flag must be flown in the following places until all those individuals designated as prisoners of war or missing in action are released or accounted for:

A. Above the State House; [2005, c. 658, §1 (AMD).]

B. At each National Guard facility; and [2005, c. 658, §1 (AMD).]

C. At each courthouse owned by the State on Former Prisoner of War Recognition Day as designated by section 131 and the following national holidays:

(1) Armed Forces Day, the 3rd Saturday in May;

(2) Memorial Day, the last Monday in May;

(3) Flag Day, June 14th;

(4) Independence Day, July 4th;

(5) National POW/MIA Recognition Day, the 3rd Friday in September; and

(6) Veterans Day, November 11th. [2005, c. 658, §1 (NEW).]

[ 2005, c. 658, §1 (AMD) .]

2. Optional. A municipality may display the prisoner of war - missing in action flag on a flag pole located at the main office building of the municipality whenever the flag of the United States is flown. A courthouse owned by the State may display the prisoner of war - missing in action flag on any day in addition to those required by subsection 1.

[ 2005, c. 658, §1 (AMD) .]

SECTION HISTORY

1999, c. 302, §2 (NEW). 2005, c. 658, §1 (AMD).



1 §207. Merchant and marine flag

The flag to be known as the merchant and marine flag of the State shall be of white, at the top of which in blue letters shall be the motto "Dirigo"; beneath the motto shall be the representation of a pine tree in green color, the trunk of which shall be entwined with the representation of an anchor in blue color; beneath the tree and anchor shall be the name "Maine" in blue color.



1 §208. State tree

The official tree of the State shall be the white pine tree.



1 §209. State bird

The state bird shall be the chickadee.



1 §210. State song

The official song of the State shall be the song entitled "State of Maine Song," words and music by Roger Vinton Snow.



1 §210-A. State march

The official march of the State is the march entitled "The Dirigo March," written by Leo Pepin. [2011, c. 536, §1 (NEW).]

SECTION HISTORY

2011, c. 536, §1 (NEW).



1 §211. State flower

The floral emblem for the State, in the national garland of flowers, shall be the pine cone and tassel.



1 §212. State fish

The state fish shall be the landlocked salmon (Salmo salar Sebago). [1969, c. 31, (NEW).]

SECTION HISTORY

1969, c. 31, (NEW).



1 §212-A. State heritage fish

1. Eastern Brook Trout. The eastern brook trout, Salvelinus fontinalis, is a state heritage fish.

[ 2007, c. 21, §1 (NEW) .]

2. Arctic Charr. The subspecies of the arctic charr, Salvelinus alpinus oquassa, also known as blueback charr, is a state heritage fish.

[ 2007, c. 21, §1 (NEW) .]

SECTION HISTORY

2005, c. 180, §1 (NEW). 2007, c. 21, §1 (RPR).



1 §213. Official mineral

Tourmaline shall be designated as the official mineral for the State of Maine. [1971, c. 50, (NEW).]

SECTION HISTORY

1971, c. 50, (NEW).



1 §214. State insect

The honeybee shall be designated as the official insect for the State of Maine. [1975, c. 271, (NEW).]

SECTION HISTORY

1975, c. 271, (NEW).



1 §215. State animal

The state animal shall be the moose. [1979, c. 234, (NEW).]

SECTION HISTORY

1979, c. 234, (NEW).



1 §216. State fossil

"Pertica quadrifaria" shall be designated as the official fossil of the State of Maine. [1985, c. 737, Pt. A, §3 (RPR).]

SECTION HISTORY

1985, c. 22, (NEW). 1985, c. 73, (NEW). 1985, c. 737, §A3 (RPR).



1 §217. State cat

The state cat shall be the Maine coon cat. [1985, c. 737, Pt. A, §4 (NEW).]

SECTION HISTORY

1985, c. 737, §A4 (NEW).



1 §218. State vessel

The schooner "Bowdoin" shall be the official state vessel. [1987, c. 703, §1 (NEW).]

SECTION HISTORY

1987, c. 703, §1 (NEW).



1 §219. State berry

The wild blueberry (vaccinium angustifolium, aiton) is the official state berry. [1991, c. 218, (NEW).]

SECTION HISTORY

RR 1991, c. 2, §1 (COR). 1991, c. 218, (NEW). 1991, c. 279, §2 (NEW).



1 §220. Official state language of the deaf community

American sign language is the official state language of the deaf community. [1991, c. 279, §2 (NEW).]

SECTION HISTORY

RR 1991, c. 2, §1 (RNU). 1991, c. 279, §2 (NEW).



1 §221. State herb

The herb wintergreen (gaultheria procumbens) is the official state herb. [1999, c. 27, §1 (NEW).]

SECTION HISTORY

1999, c. 27, §1 (NEW).



1 §222. State soil

The Chesuncook soil series, a coarse-loamy, mixed, frigid, Typic Haplorthod, is the official state soil. [1999, c. 70, §1 (NEW).]

SECTION HISTORY

1999, c. 70, §1 (NEW).



1 §223. No enhanced protection

Designation as a state symbol under this subchapter does not confer enhanced protection under the environmental laws or any other applicable laws. [1999, c. 70, §1 (NEW).]

SECTION HISTORY

1999, c. 70, §1 (NEW).



1 §224. State soft drink

Moxie, a registered trademarked soft drink invented by Maine-born Dr. Augustin Thompson of Union that symbolizes spirit and courage, is the official state soft drink. [2005, c. 136, §1 (NEW).]

SECTION HISTORY

2005, c. 136, §1 (NEW).



1 §225. State treat

The whoopie pie, a baked good made of 2 cakes with a creamy frosting between them, is the official state treat. [2011, c. 29, §1 (NEW).]

SECTION HISTORY

2011, c. 29, §1 (NEW).



1 §226. State dessert

Blueberry pie, made with wild Maine blueberries, is the official state dessert. [2011, c. 29, §2 (NEW).]

SECTION HISTORY

2011, c. 29, §2 (NEW).



1 §227. State military history museum

The museum operated by the Maine Military Historical Society, or a successor organization, is the official state military history museum under the Department of Defense, Veterans and Emergency Management, Military Bureau and is known as the Maine Armed Forces Museum. [2013, c. 463, §1 (NEW).]

SECTION HISTORY

2013, c. 463, §1 (NEW).



1 §228. State sweetener

Pure Maine maple syrup is the official state sweetener. [2015, c. 70, §1 (NEW).]

SECTION HISTORY

2015, c. 70, §1 (NEW).






Subchapter 2: UNIFORM FLAG LAW

1 §251. Short title

This subchapter may be cited as the "Uniform Flag Law."



1 §252. Definitions

The words "flag," "standard," "color," "ensign" or "shield," as used in this subchapter, shall include any flag, standard, color, ensign or shield, or copy, picture or representation thereof, made of any substance or represented or produced thereon, and of any size, evidently purporting to be such flag, standard, color, ensign or shield of the United States or of this State, or a copy, picture or representation thereof.



1 §252-A. Display

The United States flag and State of Maine flag may be flown at half staff only at such times as specified by the President of the United States or the Governor of the State of Maine. [2001, c. 162, §1 (AMD).]

When the Governor considers it appropriate, the Governor may authorize the United States flag and the State of Maine flag to be flown at half staff throughout a political subdivision or a specified location or locations. [2001, c. 162, §1 (NEW).]

Any United States flag, except those flags having a historical significance, when being displayed must be in good condition at all times, not tattered, not torn and not discolored. [2001, c. 162, §1 (AMD).]

SECTION HISTORY

1973, c. 262, §1 (NEW). 1977, c. 696, §6 (AMD). 2001, c. 162, §1 (AMD).



1 §253. Desecration

No person shall, in any manner, for exhibition or display:

1. Markings. Place or cause to be placed any word, figure, mark, picture, design, drawing or advertisement of any nature upon any flag, standard, color, ensign or shield of the United States or of this State, or authorized by any law of the United States or of this State; or

2. Expose to public view. Expose to public view any such flag, standard, color, ensign or shield upon which shall have been printed, painted or otherwise produced, or to which shall have been attached, appended, affixed or annexed any such word, figure, mark, picture, design, drawing or advertisement; or

3. Merchandise. Expose to public view for sale, manufacture or otherwise, or to sell, give or have in possession for sale, for gift or for use for any purpose, any substance, being an article of merchandise, or receptacle, or thing for holding or carrying merchandise, upon or to which shall have been produced or attached any such flag, standard, color, ensign or shield, in order to advertise, call attention to, decorate, mark or distinguish such article or substance.

Any violation of this section shall be a civil violation for which a forfeiture not to exceed $50 may be adjudged. [1977, c. 696, §7 (RPR).]

SECTION HISTORY

1977, c. 696, §7 (AMD).



1 §254. Mutilation

No person shall publicly or openly mutilate, deface, defile, defy, trample upon, or by word or act cast contempt upon any such flag, standard, color, ensign or shield. [1973, c. 262, §2 (AMD).]

Any violation of this section shall be a Class E crime. [1977, c. 696, §8 (RPR).]

SECTION HISTORY

1973, c. 262, §2 (AMD). 1977, c. 696, §8 (AMD).



1 §255. Exceptions

This subchapter shall not apply to any act permitted by the statutes of the United States or of this State, or by the United States Army and Navy regulations, nor shall they apply to any printed or written document or production, stationery, ornament, picture or jewelry whereon shall be depicted said flag, standard, color, ensign or shield with no design or words thereon and disconnected with any advertisement.



1 §256. Interpretation

This subchapter shall be so construed as to effectuate their general purpose and to make uniform the laws of the states which enact them.









Chapter 11: ACTS, RESOLVES AND CONSTITUTIONAL AMENDMENTS

Subchapter 1: ACTS AND RESOLVES

1 §301. Notice of approval of public Acts

When a public Act is approved by the Governor, the Secretary of State shall give written notice thereof to the presiding officers of the Senate and House of Representatives, describing it by its title, and the date of its approval, which shall be entered on the journal of each House.



1 §302. Construction and effect of repealing and amending Acts

The repeal of an Act, resolve or municipal ordinance passed after the 4th day of March, 1870 does not revive any statute or ordinance in force before the Act, resolve or ordinance took effect. The repeal or amendment of an Act or ordinance does not affect any punishment, penalty or forfeiture incurred before the repeal or amendment takes effect, or any action or proceeding pending at the time of the repeal or amendment, for an offense committed or for recovery of a penalty or forfeiture incurred under the Act or ordinance repealed or amended. Actions and proceedings pending at the time of the passage, amendment or repeal of an Act or ordinance are not affected thereby. For the purposes of this section, a proceeding shall include but not be limited to petitions or applications for licenses or permits required by law at the time of their filing. For the purposes of this section and regardless of any other action taken by the reviewing authority, an application for a license or permit required by law at the time of its filing shall be considered to be a pending proceeding when the reviewing authority has conducted at least one substantive review of the application and not before. For the purposes of this section, a substantive review of an application for a license or permit required by law at the time of application shall consist of a review of that application to determine whether it complies with the review criteria and other applicable requirements of law. [1987, c. 766, §1 (AMD).]

SECTION HISTORY

1967, c. 10, (AMD). 1973, c. 146, (RPR). 1987, c. 766, §1 (AMD).






Subchapter 2: CONSTITUTIONAL AMENDMENTS

1 §351. Effective date

Unless otherwise provided in the resolution submitting it, every constitutional amendment shall take effect and become part of the Constitution, on the first Wednesday of January following its adoption by the people. [1973, c. 625, §2 (AMD).]

SECTION HISTORY

1973, c. 625, §2 (AMD).



1 §352. Proclamation and publication

Within 30 days after it appears that a constitutional amendment has been adopted, the Governor shall make proclamation thereof, and the Secretary of State shall forthwith cause such proclamation to be published in the state paper, and it shall be included in the next volume of Acts and resolves.



1 §353. Explanation of proposed amendments and statewide referenda

With the assistance of the Secretary of State, the Attorney General shall prepare a brief explanatory statement that must fairly describe the intent and content and what a "yes" vote favors and a "no" vote opposes for each direct initiative, bond issue, constitutional resolution or statewide referendum that may be presented to the people. The Office of Fiscal and Program Review shall prepare an estimate of the fiscal impact on state revenues, appropriations and allocations of each measure that may appear on the ballot, within the following time frames: for a direct initiative, within 15 business days after the applicant has given consent to the Secretary of State for the final language of the proposed law; and for a statewide referendum, bond issue or constitutional resolution, within 30 days after adjournment of the legislative session in which the measure was passed. The fiscal impact estimate must summarize the aggregate impact that the constitutional resolution, statewide referendum, direct initiative or bond issue will have on the General Fund, the Highway Fund, Other Special Revenue Funds and the amounts distributed by the State to local units of government. [2011, c. 342, §1 (AMD).]

SECTION HISTORY

1973, c. 625, §3 (AMD). 1979, c. 534, §1 (AMD). 1979, c. 541, §A2 (AMD). 1979, c. 663, §1 (AMD). 1991, c. 837, §A1 (AMD). 2005, c. 316, §1 (AMD). 2007, c. 695, Pt. A, §2 (AMD). 2009, c. 341, §1 (AMD). 2009, c. 462, Pt. D, §1 (AMD). 2009, c. 538, §1 (AMD). 2011, c. 342, §1 (AMD).



1 §354. Public comment on proposed amendments and statewide referenda; rules; fees

The Secretary of State shall adopt rules regarding the publication of public comment by proponents and opponents of direct initiatives, bond issues, constitutional resolutions or statewide referenda. These rules must include, but are not limited to, a word limit, the labeling of public comment as supporting or opposing a measure and the identification of the person or persons responsible for the comment. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. Beginning with the November 2006 election and every election thereafter, the Secretary of State shall publish the public comment, along with the explanatory statement and fiscal estimate required under section 353, on a publicly accessible site on the Internet and in pamphlets distributed to the municipalities of the State. A person filing a public comment for publication shall pay a fee of $500 to the Secretary of State. Fees collected pursuant to this section must be deposited in the Public Comment Publication Fund established under Title 5, section 90-D. [2011, c. 342, §2 (AMD).]

SECTION HISTORY

2005, c. 316, §2 (NEW). 2011, c. 342, §2 (AMD).






Subchapter 3: REVISED STATUTES

1 §361. Positive law

The Legislature declares that the Maine Revised Statutes and the Maine Revised Statutes Annotated are identical as to the text of the law. Since the text of the revision has been enacted by the Legislature, it is positive law. [1965, c. 425, §1 (NEW).]

SECTION HISTORY

1965, c. 425, §1 (NEW).



1 §362. Supplements as part of Revised Statutes

The laws contained in any current pocket parts or supplements to the Revised Statutes, printed and published hereafter under contract or otherwise as may be authorized by law, shall constitute, prima facie, a part of the Revised Statutes if such laws, as so contained, purport to represent reproduction of statutory amendments of the Revised Statutes, as stated in accompanying notes thereto and are so certified by the Secretary of State. If any such pocket parts or supplements are printed and published on a cumulative basis, then only such laws contained in the latest publication thereof shall constitute, prima facie, a part of the Revised Statutes. [1965, c. 425, §1 (NEW).]

SECTION HISTORY

1965, c. 425, §1 (NEW).



1 §363. Secretary of State

To entitle any copy of a law published in the Revised Statutes of 1964 to be read in evidence, there shall be contained in the same book a printed certificate of the Secretary of State that such copy is a correct transcript of the text of the original laws. A facsimile of the signature of the Secretary of State imprinted by or at his direction upon such certificate shall have the same validity as his written signature. [1965, c. 425, §1 (NEW).]

SECTION HISTORY

1965, c. 425, §1 (NEW).









Chapter 13: PUBLIC RECORDS AND PROCEEDINGS

Subchapter 1: FREEDOM OF ACCESS

1 §400. Short title

This subchapter may be known and cited as "the Freedom of Access Act." [2011, c. 662, §1 (NEW).]

SECTION HISTORY

2011, c. 662, §1 (NEW).



1 §401. Declaration of public policy; rules of construction

The Legislature finds and declares that public proceedings exist to aid in the conduct of the people's business. It is the intent of the Legislature that their actions be taken openly and that the records of their actions be open to public inspection and their deliberations be conducted openly. It is further the intent of the Legislature that clandestine meetings, conferences or meetings held on private property without proper notice and ample opportunity for attendance by the public not be used to defeat the purposes of this subchapter. [1975, c. 758, (RPR).]

This subchapter does not prohibit communications outside of public proceedings between members of a public body unless those communications are used to defeat the purposes of this subchapter. [2011, c. 320, Pt. B, §1 (NEW).]

This subchapter shall be liberally construed and applied to promote its underlying purposes and policies as contained in the declaration of legislative intent. [1975, c. 758, (RPR).]

SECTION HISTORY

1975, c. 483, §1 (AMD). 1975, c. 758, (RPR). 2011, c. 320, Pt. B, §1 (AMD).



1 §402. Definitions

1. Conditional approval. Approval of an application or granting of a license, certificate or any other type of permit upon conditions not otherwise specifically required by the statute, ordinance or regulation pursuant to which the approval or granting is issued.

[ 1975, c. 758, (NEW) .]

1-A. Legislative subcommittee. "Legislative subcommittee" means 3 or more Legislators from a legislative committee appointed for the purpose of conducting legislative business on behalf of the committee.

[ 1991, c. 773, §1 (NEW) .]

2. Public proceedings. The term "public proceedings" as used in this subchapter means the transactions of any functions affecting any or all citizens of the State by any of the following:

A. The Legislature of Maine and its committees and subcommittees; [1975, c. 758, (NEW).]

B. Any board or commission of any state agency or authority, the Board of Trustees of the University of Maine System and any of its committees and subcommittees, the Board of Trustees of the Maine Maritime Academy and any of its committees and subcommittees, the Board of Trustees of the Maine Community College System and any of its committees and subcommittees; [1989, c. 358, §1 (AMD); 1989, c. 443, §1 (AMD); 1989, c. 878, Pt. A, §1 (RPR); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

C. Any board, commission, agency or authority of any county, municipality, school district or any regional or other political or administrative subdivision; [1991, c. 848, §1 (AMD).]

D. The full membership meetings of any association, the membership of which is composed exclusively of counties, municipalities, school administrative units or other political or administrative subdivisions; of boards, commissions, agencies or authorities of any such subdivisions; or of any combination of any of these entities; [1995, c. 608, §1 (AMD).]

E. The board of directors of a nonprofit, nonstock private corporation that provides statewide noncommercial public broadcasting services and any of its committees and subcommittees; [2009, c. 334, §1 (AMD).]

F. Any advisory organization, including any authority, board, commission, committee, council, task force or similar organization of an advisory nature, established, authorized or organized by law or resolve or by Executive Order issued by the Governor and not otherwise covered by this subsection, unless the law, resolve or Executive Order establishing, authorizing or organizing the advisory organization specifically exempts the organization from the application of this subchapter; and [2009, c. 334, §2 (AMD).]

G. The committee meetings, subcommittee meetings and full membership meetings of any association that:

(1) Promotes, organizes or regulates statewide interscholastic activities in public schools or in both public and private schools; and

(2) Receives its funding from the public and private school members, either through membership dues or fees collected from those schools based on the number of participants of those schools in interscholastic activities.

This paragraph applies to only those meetings pertaining to interscholastic sports and does not apply to any meeting or any portion of any meeting the subject of which is limited to personnel issues, allegations of interscholastic athletic rule violations by member schools, administrators, coaches or student athletes or the eligibility of an individual student athlete or coach. [2009, c. 334, §3 (NEW).]

[ 2009, c. 334, §§1-3 (AMD) .]

3. Public records. The term "public records" means any written, printed or graphic matter or any mechanical or electronic data compilation from which information can be obtained, directly or after translation into a form susceptible of visual or aural comprehension, that is in the possession or custody of an agency or public official of this State or any of its political subdivisions, or is in the possession or custody of an association, the membership of which is composed exclusively of one or more of any of these entities, and has been received or prepared for use in connection with the transaction of public or governmental business or contains information relating to the transaction of public or governmental business, except:

A. Records that have been designated confidential by statute; [1975, c. 758, (NEW).]

B. Records that would be within the scope of a privilege against discovery or use as evidence recognized by the courts of this State in civil or criminal trials if the records or inspection thereof were sought in the course of a court proceeding; [1975, c. 758, (NEW).]

C. Legislative papers and reports until signed and publicly distributed in accordance with legislative rules, and records, working papers, drafts and interoffice and intraoffice memoranda used or maintained by any Legislator, legislative agency or legislative employee to prepare proposed Senate or House papers or reports for consideration by the Legislature or any of its committees during the legislative session or sessions in which the papers or reports are prepared or considered or to which the paper or report is carried over; [1991, c. 773, §2 (AMD).]

C-1. Information contained in a communication between a constituent and an elected official if the information:

(1) Is of a personal nature, consisting of:

(a) An individual's medical information of any kind, including information pertaining to diagnosis or treatment of mental or emotional disorders;

(b) Credit or financial information;

(c) Information pertaining to the personal history, general character or conduct of the constituent or any member of the constituent's immediate family;

(d) Complaints, charges of misconduct, replies to complaints or charges of misconduct or memoranda or other materials pertaining to disciplinary action; or

(e) An individual's social security number; or

(2) Would be confidential if it were in the possession of another public agency or official; [2011, c. 264, §1 (NEW).]

D. Material prepared for and used specifically and exclusively in preparation for negotiations, including the development of bargaining proposals to be made and the analysis of proposals received, by a public employer in collective bargaining with its employees and their designated representatives; [1989, c. 358, §4 (AMD).]

E. Records, working papers, interoffice and intraoffice memoranda used by or prepared for faculty and administrative committees of the Maine Maritime Academy, the Maine Community College System and the University of Maine System. The provisions of this paragraph do not apply to the boards of trustees and the committees and subcommittees of those boards, which are referred to in subsection 2, paragraph B; [1989, c. 358, §4 (AMD); 1989, c. 443, §2 (AMD); 1989, c. 878, Pt. A, §2 (RPR); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

F. Records that would be confidential if they were in the possession or custody of an agency or public official of the State or any of its political or administrative subdivisions are confidential if those records are in the possession of an association, the membership of which is composed exclusively of one or more political or administrative subdivisions of the State; of boards, commissions, agencies or authorities of any such subdivisions; or of any combination of any of these entities; [1991, c. 448, §1 (AMD).]

G. Materials related to the development of positions on legislation or materials that are related to insurance or insurance-like protection or services which are in the possession of an association, the membership of which is composed exclusively of one or more political or administrative subdivisions of the State; of boards, commissions, agencies or authorities of any such subdivisions; or of any combination of any of these entities; [1991, c. 448, §1 (AMD).]

H. Medical records and reports of municipal ambulance and rescue units and other emergency medical service units, except that such records and reports must be available upon request to law enforcement officers investigating criminal conduct; [1995, c. 608, §4 (AMD).]

I. Juvenile records and reports of municipal fire departments regarding the investigation and family background of a juvenile fire setter; [1999, c. 96, §1 (AMD).]

J. Working papers, including records, drafts and interoffice and intraoffice memoranda, used or maintained by any advisory organization covered by subsection 2, paragraph F, or any member or staff of that organization during the existence of the advisory organization. Working papers are public records if distributed by a member or in a public meeting of the advisory organization; [2001, c. 675, §1 (AMD).]

K. Personally identifying information concerning minors that is obtained or maintained by a municipality in providing recreational or nonmandatory educational programs or services, if the municipality has enacted an ordinance that specifies the circumstances in which the information will be withheld from disclosure. This paragraph does not apply to records governed by Title 20-A, section 6001 and does not supersede Title 20-A, section 6001-A; [2003, c. 392, §1 (AMD).]

L. Records describing security plans, security procedures or risk assessments prepared specifically for the purpose of preventing or preparing for acts of terrorism, but only to the extent that release of information contained in the record could reasonably be expected to jeopardize the physical safety of government personnel or the public. Information contained in records covered by this paragraph may be disclosed to the Legislature or, in the case of a political or administrative subdivision, to municipal officials or board members under conditions that protect the information from further disclosure. For purposes of this paragraph, "terrorism" means conduct that is designed to cause serious bodily injury or substantial risk of bodily injury to multiple persons, substantial damage to multiple structures whether occupied or unoccupied or substantial physical damage sufficient to disrupt the normal functioning of a critical infrastructure; [2003, c. 614, §1 (AMD).]

M. Records or information describing the architecture, design, access authentication, encryption or security of information technology infrastructure, systems and software. Records or information covered by this paragraph may be disclosed to the Legislature or, in the case of a political or administrative subdivision, to municipal officials or board members under conditions that protect the information from further disclosure; [2011, c. 662, §2 (AMD).]

N. Social security numbers; [2011, c. 320, Pt. E, §1 (AMD).]

O. Personal contact information concerning public employees, except when that information is public pursuant to other law. For the purposes of this paragraph:

(1) "Personal contact information" means home address, home telephone number, home facsimile number, home e-mail address and personal cellular telephone number and personal pager number; and

(2) "Public employee" means an employee as defined in Title 14, section 8102, subsection 1, except that "public employee" does not include elected officials; [RR 2009, c. 1, §1 (COR).]

P. Geographic information regarding recreational trails that are located on private land that are authorized voluntarily as such by the landowner with no public deed or guaranteed right of public access, unless the landowner authorizes the release of the information; [2011, c. 149, §1 (AMD).]

(Paragraph P as enacted by PL 2009, c. 339, §3 is REALLOCATED TO TITLE 1, SECTION 402, SUBSECTION 3, PARAGRAPH Q)

Q. (REALLOCATED FROM T. 1, §402, sub-§3, ¶P) Security plans, staffing plans, security procedures, architectural drawings or risk assessments prepared for emergency events that are prepared for or by or kept in the custody of the Department of Corrections or a county jail if there is a reasonable possibility that public release or inspection of the records would endanger the life or physical safety of any individual or disclose security plans and procedures not generally known by the general public. Information contained in records covered by this paragraph may be disclosed to state and county officials if necessary to carry out the duties of the officials or the Department of Corrections under conditions that protect the information from further disclosure; [2015, c. 335, §1 (AMD).]

R. Social security numbers in the possession of the Secretary of State; [2013, c. 518, §1 (AMD).]

S. E-mail addresses obtained by a political subdivision of the State for the sole purpose of disseminating noninteractive notifications, updates and cancellations that are issued from the political subdivision or its elected officers to an individual or individuals that request or regularly accept these noninteractive communications; [2015, c. 161, §1 (AMD).]

T. Records describing research for the development of processing techniques for fisheries, aquaculture and seafood processing or the design and operation of a depuration plant in the possession of the Department of Marine Resources; and [2015, c. 161, §2 (AMD).]

U. Records provided by a railroad company describing hazardous materials transported by the railroad company in this State, the routes of hazardous materials shipments and the frequency of hazardous materials operations on those routes that are in the possession of a state or local emergency management entity or law enforcement agency, a fire department or other first responder. For the purposes of this paragraph, "hazardous material" has the same meaning as set forth in 49 Code of Federal Regulations, Section 105.5. [2015, c. 161, §3 (NEW).]

[ 2015, c. 161, §§1-3 (AMD); 2015, c. 335, §1 (AMD) .]

3-A. Public records further defined. "Public records" also includes the following criminal justice agency records:

A. Records relating to prisoner furloughs to the extent they pertain to a prisoner's identity, public criminal history record information, as defined in Title 16, section 703, subsection 8, address of furlough and dates of furlough; [2013, c. 267, Pt. B, §1 (AMD).]

B. Records relating to out-of-state adult probationer or parolee supervision to the extent they pertain to a probationer's or parolee's identity, public criminal history record information, as defined in Title 16, section 703, subsection 8, address of residence and dates of supervision; and [2013, c. 267, Pt. B, §1 (AMD).]

C. Records to the extent they pertain to a prisoner's, adult probationer's or parolee's identity, public criminal history record information, as defined in Title 16, section 703, subsection 8, and current address or location, unless the Commissioner of Corrections determines that it would be detrimental to the welfare of a client to disclose the information. [2013, c. 267, Pt. B, §1 (AMD).]

[ 2013, c. 267, Pt. B, §1 (AMD) .]

4. Public records of interscholastic athletic organizations. Any records or minutes of meetings under subsection 2, paragraph G are public records.

[ 2009, c. 334, §4 (NEW) .]

5. Public access officer. "Public access officer" means the person designated pursuant to section 413, subsection 1.

[ 2011, c. 662, §3 (NEW) .]

6. Reasonable office hours. "Reasonable office hours" includes all regular office hours of an agency or official.

[ 2011, c. 662, §3 (NEW) .]

SECTION HISTORY

1973, c. 433, §1 (AMD). 1975, c. 243, (RPR). 1975, c. 483, §2 (AMD). 1975, c. 758, (RPR). 1977, c. 164, §§1,2 (AMD). 1977, c. 696, §9 (AMD). 1985, c. 695, §§1,2 (AMD). 1985, c. 779, §§1,2 (AMD). 1987, c. 20, §1 (AMD). 1987, c. 402, §A1 (AMD). 1987, c. 477, §1 (AMD). 1989, c. 358, §§1-4 (AMD). 1989, c. 443, §§1,2 (AMD). 1989, c. 878, §§A1,2 (AMD). 1991, c. 448, §§1,2 (AMD). 1991, c. 773, §§1,2 (AMD). 1991, c. 848, §1 (AMD). 1995, c. 608, §§1-5 (AMD). 1997, c. 714, §1 (AMD). 1999, c. 96, §§1-3 (AMD). 2001, c. 477, §1 (AMD). 2001, c. 675, §§1-3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 392, §§1-3 (AMD). 2003, c. 614, §§1-3 (AMD). 2005, c. 381, §§1-3 (AMD). 2007, c. 597, §1 (AMD). RR 2009, c. 1, §§1-3 (COR). 2009, c. 176, §§1-3 (AMD). 2009, c. 334, §§1-4 (AMD). 2009, c. 339, §§1-3 (AMD). 2011, c. 149, §§1-3 (AMD). 2011, c. 264, §1 (AMD). 2011, c. 320, Pt. E, §1 (AMD). 2011, c. 662, §§2, 3 (AMD). 2013, c. 267, Pt. B, §1 (AMD). 2013, c. 339, §§1-3 (AMD). 2013, c. 518, §§1-3 (AMD). 2015, c. 161, §§1-3 (AMD). 2015, c. 335, §1 (AMD).



1 §402-A. Public records defined (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 483, §3 (NEW). 1975, c. 623, §1 (RPR). 1975, c. 758, (RP).



1 §403. Meetings to be open to public; record of meetings

1. Proceedings open to public. Except as otherwise provided by statute or by section 405, all public proceedings must be open to the public and any person must be permitted to attend a public proceeding.

[ 2011, c. 320, Pt. C, §1 (NEW) .]

2. Record of public proceedings. Unless otherwise provided by law, a record of each public proceeding for which notice is required under section 406 must be made within a reasonable period of time after the proceeding and must be open to public inspection. At a minimum, the record must include:

A. The date, time and place of the public proceeding; [2011, c. 320, Pt. C, §1 (NEW).]

B. The members of the body holding the public proceeding recorded as either present or absent; and [2011, c. 320, Pt. C, §1 (NEW).]

C. All motions and votes taken, by individual member, if there is a roll call. [2011, c. 320, Pt. C, §1 (NEW).]

[ 2011, c. 320, Pt. C, §1 (NEW) .]

3. Audio or video recording. An audio, video or other electronic recording of a public proceeding satisfies the requirements of subsection 2.

[ 2011, c. 320, Pt. C, §1 (NEW) .]

4. Maintenance of record. Record management requirements and retention schedules adopted under Title 5, chapter 6 apply to records required under this section.

[ 2011, c. 320, Pt. C, §1 (NEW) .]

5. Validity of action. The validity of any action taken in a public proceeding is not affected by the failure to make or maintain a record as required by this section.

[ 2011, c. 320, Pt. C, §1 (NEW) .]

6. Advisory bodies exempt from record requirements. Subsection 2 does not apply to advisory bodies that make recommendations but have no decision-making authority.

[ 2011, c. 320, Pt. C, §1 (NEW) .]

SECTION HISTORY

1969, c. 293, (AMD). 1975, c. 422, §1 (AMD). 1975, c. 758, (RPR). 2009, c. 240, §1 (AMD). 2011, c. 320, Pt. C, §1 (RPR).



1 §404. Recorded or live broadcasts authorized

In order to facilitate the public policy so declared by the Legislature of opening the public's business to public scrutiny, all persons shall be entitled to attend public proceedings and to make written, taped or filmed records of the proceedings, or to live broadcast the same, provided the writing, taping, filming or broadcasting does not interfere with the orderly conduct of proceedings. The body or agency holding the public proceedings may make reasonable rules and regulations governing these activities, so long as these rules or regulations do not defeat the purpose of this subchapter. [1975, c. 758, (RPR).]

SECTION HISTORY

1975, c. 422, §2 (RPR). 1975, c. 483, §4 (AMD). 1975, c. 758, (RPR).



1 §404-A. Decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 433, §2 (NEW). 1973, c. 704, §§1,2 (AMD). 1975, c. 758, (RP).



1 §405. Executive sessions

Those bodies or agencies falling within this subchapter may hold executive sessions subject to the following conditions. [1975, c. 758, (NEW).]

1. Not to defeat purposes of subchapter. An executive session may not be used to defeat the purposes of this subchapter as stated in section 401.

[ 2009, c. 240, §2 (AMD) .]

2. Final approval of certain items prohibited. An ordinance, order, rule, resolution, regulation, contract, appointment or other official action may not be finally approved at an executive session.

[ 2009, c. 240, §2 (AMD) .]

3. Procedure for calling of executive session. An executive session may be called only by a public, recorded vote of 3/5 of the members, present and voting, of such bodies or agencies.

[ 2009, c. 240, §2 (AMD) .]

4. Motion contents. A motion to go into executive session must indicate the precise nature of the business of the executive session and include a citation of one or more sources of statutory or other authority that permits an executive session for that business. Failure to state all authorities justifying the executive session does not constitute a violation of this subchapter if one or more of the authorities are accurately cited in the motion. An inaccurate citation of authority for an executive session does not violate this subchapter if valid authority that permits the executive session exists and the failure to cite the valid authority was inadvertent.

[ 2003, c. 709, §1 (AMD) .]

5. Matters not contained in motion prohibited. Matters other than those identified in the motion to go into executive session may not be considered in that particular executive session.

[ 2009, c. 240, §2 (AMD) .]

6. Permitted deliberation. Deliberations on only the following matters may be conducted during an executive session:

A. Discussion or consideration of the employment, appointment, assignment, duties, promotion, demotion, compensation, evaluation, disciplining, resignation or dismissal of an individual or group of public officials, appointees or employees of the body or agency or the investigation or hearing of charges or complaints against a person or persons subject to the following conditions:

(1) An executive session may be held only if public discussion could be reasonably expected to cause damage to the individual's reputation or the individual's right to privacy would be violated;

(2) Any person charged or investigated must be permitted to be present at an executive session if that person so desires;

(3) Any person charged or investigated may request in writing that the investigation or hearing of charges or complaints against that person be conducted in open session. A request, if made to the agency, must be honored; and

(4) Any person bringing charges, complaints or allegations of misconduct against the individual under discussion must be permitted to be present.

This paragraph does not apply to discussion of a budget or budget proposal; [2009, c. 240, §2 (AMD).]

B. Discussion or consideration by a school board of suspension or expulsion of a public school student or a student at a private school, the cost of whose education is paid from public funds, as long as:

(1) The student and legal counsel and, if the student is a minor, the student's parents or legal guardians are permitted to be present at an executive session if the student, parents or guardians so desire; [2009, c. 240, §2 (AMD).]

C. Discussion or consideration of the condition, acquisition or the use of real or personal property permanently attached to real property or interests therein or disposition of publicly held property or economic development only if premature disclosures of the information would prejudice the competitive or bargaining position of the body or agency; [1987, c. 477, §3 (AMD).]

D. Discussion of labor contracts and proposals and meetings between a public agency and its negotiators. The parties must be named before the body or agency may go into executive session. Negotiations between the representatives of a public employer and public employees may be open to the public if both parties agree to conduct negotiations in open sessions; [1999, c. 144, §1 (RPR).]

E. Consultations between a body or agency and its attorney concerning the legal rights and duties of the body or agency, pending or contemplated litigation, settlement offers and matters where the duties of the public body's or agency's counsel to the attorney's client pursuant to the code of professional responsibility clearly conflict with this subchapter or where premature general public knowledge would clearly place the State, municipality or other public agency or person at a substantial disadvantage; [2009, c. 240, §2 (AMD).]

F. Discussions of information contained in records made, maintained or received by a body or agency when access by the general public to those records is prohibited by statute; [1999, c. 180, §1 (AMD).]

G. Discussion or approval of the content of examinations administered by a body or agency for licensing, permitting or employment purposes; consultation between a body or agency and any entity that provides examination services to that body or agency regarding the content of an examination; and review of examinations with the person examined; and [1999, c. 180, §2 (AMD).]

H. Consultations between municipal officers and a code enforcement officer representing the municipality pursuant to Title 30-A, section 4452, subsection 1, paragraph C in the prosecution of an enforcement matter pending in District Court when the consultation relates to that pending enforcement matter. [1999, c. 180, §3 (NEW).]

[ 2009, c. 240, §2 (AMD) .]

SECTION HISTORY

1975, c. 758, (RPR). 1979, c. 541, §A3 (AMD). 1987, c. 477, §§2,3 (AMD). 1987, c. 769, §A1 (AMD). 1999, c. 40, §§1,2 (AMD). 1999, c. 144, §1 (AMD). 1999, c. 180, §§1-3 (AMD). 2003, c. 709, §1 (AMD). 2009, c. 240, §2 (AMD).



1 §405-A. Recorded or live broadcasts authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 483, §5 (NEW). 1975, c. 758, (RP).



1 §405-B. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 483, §5 (NEW). 1975, c. 758, (RP).



1 §405-C. Appeals from actions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 483, §5 (NEW). 1975, c. 758, (RP).



1 §406. Public notice

Public notice shall be given for all public proceedings as defined in section 402, if these proceedings are a meeting of a body or agency consisting of 3 or more persons. This notice shall be given in ample time to allow public attendance and shall be disseminated in a manner reasonably calculated to notify the general public in the jurisdiction served by the body or agency concerned. In the event of an emergency meeting, local representatives of the media shall be notified of the meeting, whenever practical, the notification to include time and location, by the same or faster means used to notify the members of the agency conducting the public proceeding. [1987, c. 477, §4 (AMD).]

SECTION HISTORY

1975, c. 483, §6 (AMD). 1975, c. 758, (RPR). 1987, c. 477, §4 (AMD).



1 §407. Decisions

1. Conditional approval or denial. Every agency shall make a written record of every decision involving the conditional approval or denial of an application, license, certificate or any other type of permit. The agency shall set forth in the record the reason or reasons for its decision and make finding of the fact, in writing, sufficient to appraise the applicant and any interested member of the public of the basis for the decision. A written record or a copy thereof shall be kept by the agency and made available to any interested member of the public who may wish to review it.

[ 1975, c. 758, (NEW) .]

2. Dismissal or refusal to renew contract. Every agency shall make a written record of every decision involving the dismissal or the refusal to renew the contract of any public official, employee or appointee. The agency shall, except in case of probationary employees, set forth in the record the reason or reasons for its decision and make findings of fact, in writing, sufficient to apprise the individual concerned and any interested member of the public of the basis for the decision. A written record or a copy thereof must be kept by the agency and made available to any interested member of the public who may wish to review it.

[ 2009, c. 240, §3 (AMD) .]

SECTION HISTORY

1975, c. 758, (NEW). 2009, c. 240, §3 (AMD).



1 §408. Public records available for public inspection and copying (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 758, (NEW). 2003, c. 709, §2 (RPR). 2007, c. 501, §1 (AMD). 2009, c. 240, §4 (AMD). 2011, c. 662, §4 (RP).



1 §408-A. Public records available for inspection and copying

(CONFLICT)

Except as otherwise provided by statute, a person has the right to inspect and copy any public record in accordance with this section within a reasonable time of making the request to inspect or copy the public record. [2011, c. 662, §5 (NEW).]

1. Inspect. A person may inspect any public record during reasonable office hours. An agency or official may not charge a fee for inspection unless the public record cannot be inspected without being converted or compiled, in which case the agency or official may charge a fee as provided in subsection 8.

[ 2011, c. 662, §5 (NEW) .]

2. Copy. A person may copy a public record in the office of the agency or official having custody of the public record during reasonable office hours or may request that the agency or official having custody of the record provide a copy. The agency or official may charge a fee for copies as provided in subsection 8.

A. A request need not be made in person or in writing. [2011, c. 662, §5 (NEW).]

B. The agency or official shall mail the copy upon request. [2011, c. 662, §5 (NEW).]

[ 2011, c. 662, §5 (NEW) .]

3. Acknowledgment; clarification; time estimate; cost estimate. The agency or official having custody or control of a public record shall acknowledge receipt of a request made according to this section within 5 working days of receiving the request and may request clarification concerning which public record or public records are being requested. Within a reasonable time of receiving the request, the agency or official shall provide a good faith, nonbinding estimate of the time within which the agency or official will comply with the request, as well as a cost estimate as provided in subsection 9. The agency or official shall make a good faith effort to fully respond to the request within the estimated time. For purposes of this subsection, the date a request is received is the date a sufficient description of the public record is received by the agency or official at the office responsible for maintaining the public record. An agency or official that receives a request for a public record that is maintained by that agency but is not maintained by the office that received the request shall forward the request to the office of the agency or official that maintains the record, without willful delay, and shall notify the requester that the request has been forwarded and that the office to which the request has been forwarded will acknowledge receipt within 5 working days of receiving the request.

[ 2015, c. 317, §1 (AMD) .]

4. (CONFLICT: Text as amended by PL 2015, c. 248, §1) Refusals; denials. If a body or an agency or official having custody or control of any public record refuses permission to inspect or copy or abstract a public record, the body or agency or official shall provide written notice of the denial, stating the reason for the denial, within 5 working days of the receipt of the request for inspection or copying. A request for inspection or copying may be denied, in whole or in part, on the basis that the request is unduly burdensome or oppressive if the procedures established in subsection 4-A are followed. Failure to comply with this subsection is considered failure to allow inspection or copying and is subject to appeal as provided in section 409.

[ 2015, c. 248, §1 (AMD) .]

4. (CONFLICT: Text as amended by PL 2015, c. 249, §1) Refusals; denials. If a body or an agency or official having custody or control of any public record refuses permission to inspect or copy or abstract a public record, the body or agency or official shall provide, within 5 working days of the receipt of the request for inspection or copying, written notice of the denial, stating the reason for the denial or the expectation that the request will be denied in full or in part following a review. Failure to comply with this subsection is considered failure to allow inspection or copying and is subject to appeal as provided in section 409.

[ 2015, c. 249, §1 (AMD) .]

4-A. Action for protection. A body, an agency or official may seek protection from a request for inspection or copying that is unduly burdensome or oppressive by filing an action for an order of protection in the Superior Court for the county where the request for records was made within 30 days of receipt of the request.

A. The following information must be included in the complaint if available or provided to the parties and filed with the court no more than 14 days from the filing of the complaint or such other period as the court may order:

(1) The terms of the request and any modifications agreed to by the requesting party;

(2) A statement of the facts that demonstrate the burdensome or oppressive nature of the request, with a good faith estimate of the time required to search for, retrieve, redact if necessary and compile the records responsive to the request and the resulting costs calculated in accordance with subsection 8;

(3) A description of the efforts made by the body, agency or official to inform the requesting party of the good faith estimate of costs and to discuss possible modifications of the request that would reduce the burden of production; and

(4) Proof that the body, agency or official has submitted a notice of intent to file an action under this subsection to the party requesting the records, dated at least 10 days prior to filing the complaint for an order of protection under this subsection. [2015, c. 248, §2 (NEW).]

B. Any appeal that may be filed by the requesting party under section 409 may be consolidated with an action under this subsection. [2015, c. 248, §2 (NEW).]

C. An action for protection may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require upon the request of any party. [2015, c. 248, §2 (NEW).]

D. If the court finds that the body, agency or official has demonstrated good cause to limit or deny the request, the court shall enter an order making such findings and establishing the terms upon which production, if any, must be made. If the court finds that the body, agency or official has not demonstrated good cause to limit or deny the request, the court shall establish a date by which the records must be provided to the requesting party. [2015, c. 248, §2 (NEW).]

[ 2015, c. 248, §2 (NEW) .]

5. Schedule. Inspection, conversion pursuant to subsection 7 and copying of a public record subject to a request under this section may be scheduled to occur at a time that will not delay or inconvenience the regular activities of the agency or official having custody or control of the public record requested. If the agency or official does not have regular office hours, the name and telephone number of a contact person authorized to provide access to the agency's or official's records must be posted in a conspicuous public place and at the office of the agency or official, if an office exists.

[ 2011, c. 662, §5 (NEW) .]

6. No requirement to create new record. An agency or official is not required to create a record that does not exist.

[ 2011, c. 662, §5 (NEW) .]

7. Electronically stored public records. An agency or official having custody or control of a public record subject to a request under this section shall provide access to an electronically stored public record either as a printed document of the public record or in the medium in which the record is stored, at the requester's option, except that the agency or official is not required to provide access to an electronically stored public record as a computer file if the agency or official does not have the ability to separate or prevent the disclosure of confidential information contained in or associated with that file.

A. If in order to provide access to an electronically stored public record the agency or official converts the record into a form susceptible of visual or aural comprehension or into a usable format for inspection or copying, the agency or official may charge a fee to cover the cost of conversion as provided in subsection 8. [2011, c. 662, §5 (NEW).]

B. This subsection does not require an agency or official to provide a requester with access to a computer terminal. [2011, c. 662, §5 (NEW).]

[ 2011, c. 662, §5 (NEW) .]

8. Payment of costs. Except as otherwise specifically provided by law or court order, an agency or official having custody of a public record may charge fees for public records as follows.

A. The agency or official may charge a reasonable fee to cover the cost of copying. [2011, c. 662, §5 (NEW).]

B. The agency or official may charge a fee to cover the actual cost of searching for, retrieving and compiling the requested public record of not more than $15 per hour after the first hour of staff time per request. Compiling the public record includes reviewing and redacting confidential information. [2011, c. 662, §5 (NEW).]

C. The agency or official may charge for the actual cost to convert a public record into a form susceptible of visual or aural comprehension or into a usable format. [2011, c. 662, §5 (NEW).]

D. An agency or official may not charge for inspection unless the public record cannot be inspected without being compiled or converted, in which case paragraph B or C applies. [2011, c. 662, §5 (NEW).]

E. The agency or official may charge for the actual mailing costs to mail a copy of a record. [2011, c. 662, §5 (NEW).]

[ 2011, c. 662, §5 (NEW) .]

9. Estimate. The agency or official having custody or control of a public record subject to a request under this section shall provide to the requester an estimate of the time necessary to complete the request and of the total cost as provided by subsection 8. If the estimate of the total cost is greater than $30, the agency or official shall inform the requester before proceeding. If the estimate of the total cost is greater than $100, subsection 10 applies.

[ 2011, c. 662, §5 (NEW) .]

10. Payment in advance. The agency or official having custody or control of a public record subject to a request under this section may require a requester to pay all or a portion of the estimated costs to complete the request prior to the search, retrieval, compiling, conversion and copying of the public record if:

A. The estimated total cost exceeds $100; or [2011, c. 662, §5 (NEW).]

B. The requester has previously failed to pay a properly assessed fee under this chapter in a timely manner. [2011, c. 662, §5 (NEW).]

[ 2011, c. 662, §5 (NEW) .]

11. Waivers. The agency or official having custody or control of a public record subject to a request under this section may waive part or all of the total fee charged pursuant to subsection 8 if:

A. The requester is indigent; or [2011, c. 662, §5 (NEW).]

B. The agency or official considers release of the public record requested to be in the public interest because doing so is likely to contribute significantly to public understanding of the operations or activities of government and is not primarily in the commercial interest of the requester. [2011, c. 662, §5 (NEW).]

[ 2011, c. 662, §5 (NEW) .]

SECTION HISTORY

2011, c. 662, §5 (NEW). 2013, c. 350, §§1, 2 (AMD). 2015, c. 248, §§1, 2 (AMD). 2015, c. 249, §1 (AMD). 2015, c. 317, §1 (AMD).



1 §409. Appeals

1. Records. Any person aggrieved by a refusal or denial to inspect or copy a record or the failure to allow the inspection or copying of a record under section 408-A may appeal the refusal, denial or failure within 30 calendar days of the receipt of the written notice of refusal, denial or failure to the Superior Court within the State for the county where the person resides or the agency has its principal office. The agency or official shall file a statement of position explaining the basis for denial within 14 calendar days of service of the appeal. If a court, after a review, with taking of testimony and other evidence as determined necessary, determines such refusal, denial or failure was not for just and proper cause, the court shall enter an order for disclosure. Appeals may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

[ 2015, c. 249, §2 (AMD) .]

2. Actions. If any body or agency approves any ordinances, orders, rules, resolutions, regulations, contracts, appointments or other official action in an executive session, this action is illegal and the officials responsible are subject to the penalties hereinafter provided. Upon learning of any such action, any person may appeal to any Superior Court in the State. If a court, after a trial de novo, determines this action was taken illegally in an executive session, it shall enter an order providing for the action to be null and void. Appeals may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

[ 2011, c. 559, Pt. A, §2 (AMD) .]

3. Proceedings not exclusive. The proceedings authorized by this section are not exclusive of any other civil remedy provided by law.

[ 2009, c. 240, §6 (AMD) .]

4. Attorney’s fees. In an appeal under subsection 1 or 2, the court may award reasonable attorney’s fees and litigation expenses to the substantially prevailing plaintiff who appealed the refusal under subsection 1 or the illegal action under subsection 2 if the court determines that the refusal or illegal action was committed in bad faith. Attorney’s fees and litigation costs may not be awarded to or against a federally recognized Indian tribe.

This subsection applies to appeals under subsection 1 or 2 filed on or after January 1, 2010.

[ 2009, c. 423, §1 (NEW) .]

SECTION HISTORY

1975, c. 758, (NEW). 1987, c. 477, §5 (AMD). 2007, c. 695, Pt. C, §1 (AMD). 2009, c. 240, §§5, 6 (AMD). 2009, c. 423, §1 (AMD). 2011, c. 559, Pt. A, §§1, 2 (AMD). 2011, c. 662, §6 (AMD). 2013, c. 350, §3 (AMD). 2015, c. 249, §2 (AMD).



1 §410. Violations

For every willful violation of this subchapter, the state government agency or local government entity whose officer or employee committed the violation shall be liable for a civil violation for which a forfeiture of not more than $500 may be adjudged. [1987, c. 477, §6 (RPR).]

SECTION HISTORY

1975, c. 758, (NEW). 1987, c. 477, §6 (RPR).



1 §411. Right To Know Advisory Committee

1. Advisory committee established. The Right To Know Advisory Committee, referred to in this chapter as "the advisory committee," is established to serve as a resource for ensuring compliance with this chapter and upholding the integrity of the purposes underlying this chapter as it applies to all public entities in the conduct of the public's business.

[ 2005, c. 631, §1 (NEW) .]

2. Membership. The advisory committee consists of the following members:

A. One Senator who is a member of the joint standing committee of the Legislature having jurisdiction over judiciary matters, appointed by the President of the Senate; [2005, c. 631, §1 (NEW).]

B. One member of the House of Representatives who is a member of the joint standing committee of the Legislature having jurisdiction over judiciary matters, appointed by the Speaker of the House; [2005, c. 631, §1 (NEW).]

C. One representative of municipal interests, appointed by the Governor; [2005, c. 631, §1 (NEW).]

D. One representative of county or regional interests, appointed by the President of the Senate; [2005, c. 631, §1 (NEW).]

E. One representative of school interests, appointed by the Governor; [2005, c. 631, §1 (NEW).]

F. One representative of law enforcement interests, appointed by the President of the Senate; [2005, c. 631, §1 (NEW).]

G. One representative of the interests of State Government, appointed by the Governor; [2005, c. 631, §1 (NEW).]

H. One representative of a statewide coalition of advocates of freedom of access, appointed by the Speaker of the House; [2005, c. 631, §1 (NEW).]

I. One representative of newspaper and other press interests, appointed by the President of the Senate; [2005, c. 631, §1 (NEW).]

J. One representative of newspaper publishers, appointed by the Speaker of the House; [2005, c. 631, §1 (NEW).]

K. Two representatives of broadcasting interests, one appointed by the President of the Senate and one appointed by the Speaker of the House; [2005, c. 631, §1 (NEW).]

L. Two representatives of the public, one appointed by the President of the Senate and one appointed by the Speaker of the House; [2015, c. 250, Pt. A, §1 (AMD).]

M. The Attorney General or the Attorney General's designee; and [2015, c. 250, Pt. A, §1 (AMD).]

N. One member with broad experience in and understanding of issues and costs in multiple areas of information technology, including practical applications concerning creation, storage, retrieval and accessibility of electronic records; use of communication technologies to support meetings, including teleconferencing and Internet-based conferencing; databases for records management and reporting; and information technology system development and support, appointed by the Governor. [2015, c. 250, Pt. A, §2 (NEW).]

The advisory committee shall invite the Chief Justice of the Supreme Judicial Court to designate a member of the judicial branch to serve as a member of the committee.

[ 2015, c. 250, Pt. A, §§1, 2 (AMD) .]

3. Terms of appointment. The terms of appointment are as follows.

A. Except as provided in paragraph B, members are appointed for terms of 3 years. [2005, c. 631, §1 (NEW).]

B. Members who are Legislators are appointed for the duration of the legislative terms of office in which they were appointed. [2005, c. 631, §1 (NEW).]

C. Members may serve beyond their designated terms until their successors are appointed. [2005, c. 631, §1 (NEW).]

[ 2005, c. 631, §1 (NEW) .]

4. First meeting; chair. The Executive Director of the Legislative Council shall call the first meeting of the advisory committee as soon as funding permits. At the first meeting, the advisory committee shall select a chair from among its members and may select a new chair annually.

[ 2005, c. 631, §1 (NEW) .]

5. Meetings. The advisory committee may meet as often as necessary but not fewer than 4 times a year. A meeting may be called by the chair or by any 4 members.

[ 2005, c. 631, §1 (NEW) .]

6. Duties and powers. The advisory committee:

A. Shall provide guidance in ensuring access to public records and proceedings and help to establish an effective process to address general compliance issues and respond to requests for interpretation and clarification of the laws; [2005, c. 631, §1 (NEW).]

B. Shall serve as the central source and coordinator of information about the freedom of access laws and the people's right to know. The advisory committee shall provide the basic information about the requirements of the law and the best practices for agencies and public officials. The advisory committee shall also provide general information about the freedom of access laws for a wider and deeper understanding of citizens' rights and their role in open government. The advisory committee shall coordinate the education efforts by providing information about the freedom of access laws and whom to contact for specific inquiries; [RR 2005, c. 2, §1 (COR).]

C. Shall serve as a resource to support the establishment and maintenance of a central publicly accessible website that provides the text of the freedom of access laws and provides specific guidance on how a member of the public can use the law to be a better informed and active participant in open government. The website must include the contact information for agencies, as well as whom to contact with complaints and concerns. The website must also include, or contain a link to, a list of statutory exceptions to the public records laws; [RR 2005, c. 2, §1 (COR).]

D. Shall serve as a resource to support training and education about the freedom of access laws. Although each agency is responsible for training for the specific records and meetings pertaining to that agency's mission, the advisory committee shall provide core resources for the training, share best practices experiences and support the establishment and maintenance of online training as well as written question-and-answer summaries about specific topics. The advisory committee shall recommend a process for collecting the training completion records required under section 412, subsection 3 and for making that information publicly available; [2007, c. 576, §1 (AMD).]

E. Shall serve as a resource for the review committee under subchapter 1-A in examining public records exceptions in both existing laws and in proposed legislation; [2005, c. 631, §1 (NEW).]

F. Shall examine inconsistencies in statutory language and may recommend standardized language in the statutes to clearly delineate what information is not public and the circumstances under which that information may appropriately be released; [2005, c. 631, §1 (NEW).]

G. May make recommendations for changes in the statutes to improve the laws and may make recommendations to the Governor, the Legislature, the Chief Justice of the Supreme Judicial Court and local and regional governmental entities with regard to best practices in providing the public access to records and proceedings and to maintain the integrity of the freedom of access laws and their underlying principles. The joint standing committee of the Legislature having jurisdiction over judiciary matters may report out legislation based on the advisory committee's recommendations; [2005, c. 631, §1 (NEW).]

H. Shall serve as an adviser to the Legislature when legislation affecting public access is considered; [2005, c. 631, §1 (NEW).]

I. May conduct public hearings, conferences, workshops and other meetings to obtain information about, discuss, publicize the needs of and consider solutions to problems concerning access to public proceedings and records; [2005, c. 631, §1 (NEW).]

J. Shall review the collection, maintenance and use of records by agencies and officials to ensure that confidential records and information are protected and public records remain accessible to the public; and [2005, c. 631, §1 (NEW).]

K. May undertake other activities consistent with its listed responsibilities. [2005, c. 631, §1 (NEW).]

[ 2007, c. 576, §1 (AMD) .]

7. Outside funding for advisory committee activities. The advisory committee may seek outside funds to fund the cost of public hearings, conferences, workshops, other meetings, other activities of the advisory committee and educational and training materials. Contributions to support the work of the advisory committee may not be accepted from any party having a pecuniary or other vested interest in the outcome of the matters being studied. Any person, other than a state agency, desiring to make a financial or in-kind contribution shall certify to the Legislative Council that it has no pecuniary or other vested interest in the outcome of the advisory committee's activities. Such a certification must be made in the manner prescribed by the Legislative Council. All contributions are subject to approval by the Legislative Council. All funds accepted must be forwarded to the Executive Director of the Legislative Council along with an accounting record that includes the amount of funds, the date the funds were received, from whom the funds were received and the purpose of and any limitation on the use of those funds. The Executive Director of the Legislative Council shall administer any funds received by the advisory committee.

[ 2005, c. 631, §1 (NEW) .]

8. Compensation. Legislative members of the advisory committee are entitled to receive the legislative per diem, as defined in Title 3, section 2, and reimbursement for travel and other necessary expenses for their attendance at authorized meetings of the advisory committee. Public members not otherwise compensated by their employers or other entities that they represent are entitled to receive reimbursement of necessary expenses and, upon a demonstration of financial hardship, a per diem equal to the legislative per diem for their attendance at authorized meetings of the advisory committee.

[ 2005, c. 631, §1 (NEW) .]

9. Staffing. The Legislative Council shall provide staff support for the operation of the advisory committee, except that the Legislative Council staff support is not authorized when the Legislature is in regular or special session. In addition, the advisory committee may contract for administrative, professional and clerical services if funding permits.

[ 2005, c. 631, §1 (NEW) .]

10. Report. By January 15, 2007 and at least annually thereafter, the advisory committee shall report to the Governor, the Legislative Council, the joint standing committee of the Legislature having jurisdiction over judiciary matters and the Chief Justice of the Supreme Judicial Court about the state of the freedom of access laws and the public's access to public proceedings and records.

[ 2005, c. 631, §1 (NEW) .]

SECTION HISTORY

RR 2005, c. 2, §1 (COR). 2005, c. 631, §1 (NEW). 2007, c. 576, §1 (AMD). 2015, c. 250, Pt. A, §§1, 2 (AMD).



1 §412. Public records and proceedings training for certain elected officials and public access officers

1. Training required. A public access officer and an elected official subject to this section shall complete a course of training on the requirements of this chapter relating to public records and proceedings. The official or public access officer shall complete the training not later than the 120th day after the date the elected official takes the oath of office to assume the person's duties as an elected official or the person is designated as a public access officer pursuant to section 413, subsection 1.

[ 2011, c. 662, §7 (AMD) .]

2. Training course; minimum requirements. The training course under subsection 1 must be designed to be completed by an official or a public access officer in less than 2 hours. At a minimum, the training must include instruction in:

A. The general legal requirements of this chapter regarding public records and public proceedings; [2007, c. 349, §1 (NEW).]

B. Procedures and requirements regarding complying with a request for a public record under this chapter; and [2007, c. 349, §1 (NEW).]

C. Penalties and other consequences for failure to comply with this chapter. [2007, c. 349, §1 (NEW).]

An elected official or a public access officer meets the training requirements of this section by conducting a thorough review of all the information made available by the State on a publicly accessible website pursuant to section 411, subsection 6, paragraph C regarding specific guidance on how a member of the public can use the law to be a better informed and active participant in open government. To meet the requirements of this subsection, any other training course must include all of this information and may include additional information.

[ 2011, c. 662, §7 (AMD) .]

3. Certification of completion. Upon completion of the training course required under subsection 1, the elected official or public access officer shall make a written or an electronic record attesting to the fact that the training has been completed. The record must identify the training completed and the date of completion. The elected official shall keep the record or file it with the public entity to which the official was elected. A public access officer shall file the record with the agency or official that designated the public access officer.

[ 2011, c. 662, §7 (AMD) .]

4. Application. This section applies to a public access officer and the following elected officials:

A. The Governor; [2007, c. 349, §1 (NEW).]

B. The Attorney General, Secretary of State, Treasurer of State and State Auditor; [2007, c. 349, §1 (NEW).]

C. Members of the Legislature elected after November 1, 2008; [2007, c. 576, §2 (AMD).]

D. [2007, c. 576, §2 (RP).]

E. Commissioners, treasurers, district attorneys, sheriffs, registers of deeds, registers of probate and budget committee members of county governments; [2007, c. 576, §2 (NEW).]

F. Municipal officers, clerks, treasurers, assessors and budget committee members of municipal governments; [2007, c. 576, §2 (NEW).]

G. Officials of school administrative units; and [2011, c. 662, §7 (AMD).]

H. Officials of a regional or other political subdivision who, as part of the duties of their offices, exercise executive or legislative powers. For the purposes of this paragraph, "regional or other political subdivision" means an administrative entity or instrumentality created pursuant to Title 30-A, chapter 115 or 119 or a quasi-municipal corporation or special purpose district, including, but not limited to, a water district, sanitary district, hospital district, school district of any type, transit district as defined in Title 30-A, section 3501, subsection 1 or regional transportation corporation as defined in Title 30-A, section 3501, subsection 2. [2007, c. 576, §2 (NEW).]

[ 2011, c. 662, §7 (AMD) .]

SECTION HISTORY

2007, c. 349, §1 (NEW). 2007, c. 576, §2 (AMD). 2011, c. 662, §7 (AMD).



1 §413. Public access officer

1. Designation; responsibility. Each agency, county, municipality, school administrative unit and regional or other political subdivision shall designate an existing employee as its public access officer to serve as the contact person for that agency, county, municipality, school administrative unit or regional or other political subdivision with regard to requests for public records under this subchapter. The public access officer is responsible for ensuring that each public record request is acknowledged within 5 working days of the receipt of the request by the office responsible for maintaining the public record requested and that a good faith estimate of when the response to the request will be complete is provided according to section 408-A. The public access officer shall serve as a resource within the agency, county, municipality, school administrative unit and regional or other political subdivision concerning freedom of access questions and compliance.

[ 2015, c. 317, §2 (AMD) .]

2. Acknowledgment and response required. An agency, county, municipality, school administrative unit and regional or other political subdivision that receives a request to inspect or copy a public record shall acknowledge and respond to the request regardless of whether the request was delivered to or directed to the public access officer.

[ 2011, c. 662, §8 (NEW) .]

3. No delay based on unavailability. The unavailability of a public access officer may not delay a response to a request.

[ 2011, c. 662, §8 (NEW) .]

4. Training. A public access officer shall complete a course of training on the requirements of this chapter relating to public records and proceedings as described in section 412.

[ 2011, c. 662, §8 (NEW) .]

SECTION HISTORY

2011, c. 662, §8 (NEW). 2015, c. 317, §2 (AMD).



1 §414. Public records; information technology

An agency shall consider, in the purchase of and contracting for computer software and other information technology resources, the extent to which the software or technology will: [2011, c. 662, §8 (NEW).]

1. Maximize public access. Maximize public access to public records; and

[ 2011, c. 662, §8 (NEW) .]

2. Maximize exportability; protect confidential information. Maximize the exportability of public records while protecting confidential information that may be part of public records.

[ 2011, c. 662, §8 (NEW) .]

SECTION HISTORY

2011, c. 662, §8 (NEW).






Subchapter 1-A: PUBLIC RECORDS EXCEPTIONS AND ACCESSIBILITY

1 §431. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 709, §3 (NEW).]

1. Public records exception. "Public records exception" or "exception" means a provision in a statute or a proposed statute that declares a record or a category of records to be confidential or otherwise not a public record for purposes of subchapter 1.

[ 2003, c. 709, §3 (NEW) .]

2. Review committee. "Review committee" means the joint standing committee of the Legislature having jurisdiction over judiciary matters.

[ 2003, c. 709, §3 (NEW) .]

3. Advisory committee. "Advisory committee" means the Right To Know Advisory Committee established in Title 5, section 12004-J, subsection 14 and described in section 411.

[ 2005, c. 631, §2 (NEW) .]

SECTION HISTORY

2003, c. 709, §3 (NEW). 2005, c. 631, §2 (AMD).



1 §432. Exceptions to public records; review

1. Recommendations. During the second regular session of each Legislature, the review committee may report out legislation containing its recommendations concerning the repeal, modification and continuation of public records exceptions and any recommendations concerning the exception review process and the accessibility of public records. Before reporting out legislation, the review committee shall notify the appropriate committees of jurisdiction concerning public hearings and work sessions and shall allow members of the appropriate committees of jurisdiction to participate in work sessions.

[ 2011, c. 320, Pt. D, §1 (AMD) .]

2. Process of evaluation. According to the schedule in section 433, the advisory committee shall evaluate each public records exception that is scheduled for review that biennium. This section does not prohibit the evaluation of a public record exception by either the advisory committee or the review committee at a time other than that listed in section 433. The following criteria apply in determining whether each exception scheduled for review should be repealed, modified or remain unchanged:

A. Whether a record protected by the exception still needs to be collected and maintained; [2003, c. 709, §3 (NEW).]

B. The value to the agency or official or to the public in maintaining a record protected by the exception; [2003, c. 709, §3 (NEW).]

C. Whether federal law requires a record to be confidential; [2003, c. 709, §3 (NEW).]

D. Whether the exception protects an individual's privacy interest and, if so, whether that interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

E. Whether public disclosure puts a business at a competitive disadvantage and, if so, whether that business's interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

F. Whether public disclosure compromises the position of a public body in negotiations and, if so, whether that public body's interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

G. Whether public disclosure jeopardizes the safety of a member of the public or the public in general and, if so, whether that safety interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

H. Whether the exception is as narrowly tailored as possible; and [2003, c. 709, §3 (NEW).]

I. Any other criteria that assist the review committee in determining the value of the exception as compared to the public's interest in the record protected by the exception. [2003, c. 709, §3 (NEW).]

[ 2005, c. 631, §3 (AMD) .]

2-A. Accountability review of agency or official. In evaluating each public records exception, the advisory committee shall, in addition to applying the criteria of subsection 2, determine whether there is a publicly accountable entity that has authority to review the agency or official that collects, maintains or uses the record subject to the exception in order to ensure that information collection, maintenance and use are consistent with the purpose of the exception and that public access to public records is not hindered.

[ 2005, c. 631, §3 (NEW) .]

2-B. Recommendations to review committee. The advisory committee shall report its recommendations under this section to the review committee no later than the convening of the second regular session of each Legislature.

[ 2005, c. 631, §3 (NEW) .]

2-C. Accessibility of public records. The advisory committee may include in its evaluation of public records statutes the consideration of any factors that affect the accessibility of public records, including but not limited to fees, request procedures and timeliness of responses.

[ 2011, c. 320, Pt. D, §2 (NEW) .]

3. Assistance from committees of jurisdiction. The advisory committee may seek assistance in evaluating public records exceptions from the joint standing committees of the Legislature having jurisdiction over the subject matter related to the exceptions being reviewed. The advisory committee may hold public hearings after notice to the appropriate committees of jurisdiction.

[ 2005, c. 631, §3 (AMD) .]

SECTION HISTORY

2003, c. 709, §3 (NEW). 2005, c. 631, §3 (AMD). 2011, c. 320, Pt. D, §§1, 2 (AMD).



1 §433. Schedule for review of exceptions to public records

1. Scheduling guidelines.

[ 2005, c. 631, §4 (RP) .]

2. Scheduling guidelines.

[ 2015, c. 250, Pt. D, §1 (RP) .]

2-A. Scheduling guidelines. The advisory committee shall use the following list as a guideline for scheduling reviews of public records exceptions and reporting its recommendations to the review committee:

A. Exceptions enacted after 2004 and before 2013 are scheduled to be reviewed by the review committee no later than 2017; [2015, c. 250, Pt. D, §2 (NEW).]

B. Exceptions codified in the following Titles are scheduled to be reviewed by the review committee no later than 2019:

(1) Title 1;

(2) Title 2;

(3) Title 3;

(4) Title 4;

(5) Title 5;

(6) Title 6;

(7) Title 7; and

(8) Title 7-A; [2015, c. 250, Pt. D, §2 (NEW).]

C. Exceptions codified in the following Titles are scheduled to be reviewed by the review committee no later than 2021:

(1) Title 8;

(2) Title 9-A;

(3) Title 9-B;

(4) Title 10;

(5) Title 11; and

(6) Title 12; [2015, c. 250, Pt. D, §2 (NEW).]

D. Exceptions codified in the following Titles are scheduled to be reviewed by the review committee no later than 2023:

(1) Title 13;

(2) Title 13-B;

(3) Title 13-C;

(4) Title 14;

(5) Title 15;

(6) Title 16;

(7) Title 17;

(8) Title 17-A;

(9) Title 18-A;

(10) Title 18-B;

(11) Title 19-A;

(12) Title 20-A; and

(13) Title 21-A; [2015, c. 250, Pt. D, §2 (NEW).]

E. Exceptions codified in the following Titles are scheduled to be reviewed by the review committee no later than 2025:

(1) Title 22;

(2) Title 22-A;

(3) Title 23;

(4) Title 24; and

(5) Title 24-A; [2015, c. 250, Pt. D, §2 (NEW).]

F. Exceptions codified in the following Titles are scheduled to be reviewed by the review committee no later than 2027:

(1) Title 25;

(2) Title 26;

(3) Title 27;

(4) Title 28-A;

(5) Title 29-A;

(6) Title 30;

(7) Title 30-A;

(8) Title 31; and

(9) Title 32; and [2015, c. 250, Pt. D, §2 (NEW).]

G. Exceptions codified in the following Titles are scheduled to be reviewed by the review committee no later than 2029:

(1) Title 33;

(2) Title 34-A;

(3) Title 34-B;

(4) Title 35-A;

(5) Title 36;

(6) Title 37-B;

(7) Title 38; and

(8) Title 39-A. [2015, c. 250, Pt. D, §2 (NEW).]

[ 2015, c. 250, Pt. D, §2 (NEW) .]

3. Scheduling changes. The advisory committee may make adjustments to the scheduling guidelines provided in subsection 2-A as it determines appropriate and shall notify the review committee of such adjustments.

[ 2015, c. 250, Pt. D, §3 (AMD) .]

SECTION HISTORY

2003, c. 709, §3 (NEW). 2005, c. 631, §§4,5 (AMD). 2015, c. 250, Pt. D, §§1-3 (AMD).



1 §434. Review of proposed exceptions to public records; accessibility of public records

1. Procedures before legislative committees. Whenever a legislative measure containing a new public records exception is proposed or a change that affects the accessibility of a public record is proposed, the joint standing committee of the Legislature having jurisdiction over the proposal shall hold a public hearing and determine the level of support for the proposal among the members of the committee. If there is support for the proposal among a majority of the members of the committee, the committee shall request the review committee to review and evaluate the proposal pursuant to subsection 2 and to report back to the committee of jurisdiction. A proposed exception or proposed change that affects the accessibility of a public record may not be enacted into law unless review and evaluation pursuant to subsections 2 and 2-B have been completed.

[ 2011, c. 320, Pt. D, §3 (AMD) .]

2. Review and evaluation. Upon referral of a proposed public records exception from the joint standing committee of the Legislature having jurisdiction over the proposal, the review committee shall conduct a review and evaluation of the proposal and shall report in a timely manner to the committee to which the proposal was referred. The review committee shall use the following criteria to determine whether the proposed exception should be enacted:

A. Whether a record protected by the proposed exception needs to be collected and maintained; [2003, c. 709, §3 (NEW).]

B. The value to the agency or official or to the public in maintaining a record protected by the proposed exception; [2003, c. 709, §3 (NEW).]

C. Whether federal law requires a record covered by the proposed exception to be confidential; [2003, c. 709, §3 (NEW).]

D. Whether the proposed exception protects an individual's privacy interest and, if so, whether that interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

E. Whether public disclosure puts a business at a competitive disadvantage and, if so, whether that business's interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

F. Whether public disclosure compromises the position of a public body in negotiations and, if so, whether that public body's interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

G. Whether public disclosure jeopardizes the safety of a member of the public or the public in general and, if so, whether that safety interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

H. Whether the proposed exception is as narrowly tailored as possible; and [2003, c. 709, §3 (NEW).]

I. Any other criteria that assist the review committee in determining the value of the proposed exception as compared to the public's interest in the record protected by the proposed exception. [2003, c. 709, §3 (NEW).]

[ 2003, c. 709, §3 (NEW) .]

2-A. Accountability review of agency or official. In evaluating each proposed public records exception, the review committee shall, in addition to applying the criteria of subsection 2, determine whether there is a publicly accountable entity that has authority to review the agency or official that collects, maintains or uses the record subject to the exception in order to ensure that information collection, maintenance and use are consistent with the purpose of the exception and that public access to public records is not hindered.

[ 2005, c. 631, §6 (NEW) .]

2-B. Accessibility of public records. In reviewing and evaluating whether a proposal may affect the accessibility of a public record, the review committee may consider any factors that affect the accessibility of public records, including but not limited to fees, request procedures and timeliness of responses.

[ 2011, c. 320, Pt. D, §3 (NEW) .]

3. Report. The review committee shall report its findings and recommendations on whether the proposed exception or proposed limitation on accessibility should be enacted to the joint standing committee of the Legislature having jurisdiction over the proposal.

[ 2011, c. 320, Pt. D, §3 (AMD) .]

SECTION HISTORY

2003, c. 709, §3 (NEW). 2005, c. 631, §6 (AMD). 2011, c. 320, Pt. D, §3 (AMD).






Subchapter 2: DESTRUCTION OR MISUSE OF RECORDS

1 §451. Lawful destruction of records (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 441, §2 (RP).



1 §452. Removal, secretion, mutilation or refusal to return state documents

Whoever intentionally removes any book, record, document or instrument belonging to or kept in any state office, except books and documents kept and deposited in the State Library, or intentionally secretes, alters, mutilates, defaces or destroys any such book, record, document or instrument, or, having any such book, record, document or instrument in his possession, or under his control, intentionally fails or refuses to return the same to that state office, or to deliver the same to the person in lawful charge of the office where the same was kept or deposited, shall be guilty of a Class D crime. [1977, c. 696, §10 (RPR).]

SECTION HISTORY

1969, c. 318, §1 (RPR). 1977, c. 696, §10 (RPR).






Subchapter 3: PRINTING AND PURCHASE OF DOCUMENTS AND LAWS

1 §501. State agency defined

As used in this subchapter, the word "agency" shall mean a state department, agency, office, board, commission; or quasi-independent agency, board, commission, authority or institution. [1975, c. 436, §1 (RPR).]

SECTION HISTORY

1975, c. 436, §1 (RPR).



1 §501-A. Publications of state agencies

1. Definitions. As used in this section, the term "publications" includes periodicals; newsletters; bulletins; pamphlets; leaflets; directories; bibliographies; statistical reports; brochures; plan drafts; planning documents; reports; special reports; committee and commission minutes; informational handouts; and rules and compilations of rules, regardless of number of pages, number of copies ordered, physical size, publication medium or intended audience inside or outside the agency.

[ 1997, c. 299, §1 (NEW) .]

2. Production and distribution. The publications of all agencies, the University of Maine System and the Maine Maritime Academy may be printed, bound and distributed, subject to Title 5, sections 43 to 46. The State Purchasing Agent may determine the style in which publications may be printed and bound, with the approval of the Governor.

[ 1997, c. 299, §1 (NEW) .]

3. Annual or biennial reports. Immediately upon receipt of any annual or biennial report that is not included in the Maine State Government Annual Report provided for in Title 5, sections 43 to 46, the State Purchasing Agent shall deliver at least 55 copies of that annual or biennial report to the State Librarian for exchange and library use. The State Purchasing Agent shall deliver the balance of the number of each such report to the agency that prepared the report.

[ 1997, c. 299, §1 (NEW) .]

4. State agency and legislative committee publications. Except as provided in subsection 5, any agency or legislative committee issuing publications, including publications in an electronic format, shall deliver 18 copies of the publications in the published format to the State Librarian. These copies must be furnished at the expense of the issuing agency. Publications not furnished upon request will be reproduced at the expense of the issuing agency. The agency or committee preparing a publication may determine the date on which a publication may be released, except as otherwise provided by law.

[ 1997, c. 299, §1 (NEW) .]

5. Electronic publishing. An agency or committee that electronically publishes information to the public is only required to provide the State Librarian with one printed copy of an electronically published publication. An electronically published publication is not required to be provided to the State Librarian if the publication is also published in print or in an electronic format and is provided to the State Librarian in compliance with subsection 4 or the publication is:

A. Designed to provide the public with current information and is subject to frequent additions and deletions, such as current lists of certified professionals, daily updates of weather conditions or fire hazards; or [1997, c. 299, §1 (NEW).]

B. Designed to promote the agency's services or assist citizens in use of the agency's services, such as job advertisements, application forms, advertising brochures, letters and memos. [1997, c. 299, §1 (NEW).]

[ 1997, c. 299, §1 (NEW) .]

6. Forwarding of requisitions. The State Purchasing Agent, Central Printing and all other printing operations within State Government shall forward to the State Librarian upon receipt one copy of all requisitions for publications to be printed.

[ 1997, c. 299, §1 (NEW) .]

SECTION HISTORY

1975, c. 436, §2 (NEW). 1975, c. 746, §1 (AMD). 1985, c. 584, (AMD). 1985, c. 779, §3 (AMD). 1987, c. 402, §A2 (RPR). 1997, c. 299, §1 (RPR).



1 §502. Property of State

All Maine reports, digests, statutes, codes and laws, printed or purchased by the State and previously distributed by law to the several towns and plantations within the State, shall be and remain the property of the State and shall be held in trust by such towns or plantations for the sole use of the inhabitants thereof.



1 §503. Delivery to successor in office

All revisions of the statutes, and supplements thereto, the session laws and the Maine Reports sold or furnished to any state, county or municipal officer, shall be held in trust by said officer for the sole use of his office; and at the expiration of his term of office or on his removal therefrom by death, resignation or other cause, such officer, or if he is dead, his legal representatives, shall turn them over to his successor in office. If there is no successor to his office, such officer, or his legal representatives, shall turn over all of said publications to the State, county or municipal unit which purchased the same. [1981, c. 48, §1 (AMD).]

SECTION HISTORY

1965, c. 425, §2 (RPR). 1981, c. 48, §1 (AMD).



1 §504. Source of authority to be shown

All publications printed or published by the State as a requirement of law shall set forth the authority for the same at an appropriate place on each copy printed or published. Publications printed or published by the State which are not required by law shall set forth the source of funds by which the publication is printed or published at an appropriate place on each copy. This section shall not apply to publications paid for out of the legislative appropriation.



1 §505. Mailing lists

All addressees on mailing lists used for the distribution of all matters printed or distributed at state expense by dedicated or undedicated revenues shall at least once in every 12-month period be contacted in writing to inquire if continuance of delivery to said addressees is desired. Failure of the addressee to affirmatively reply within 30 days of the written inquiry shall cause such addressees to be removed from said mailing list. However, nothing in this section shall prevent any printed matter being distributed where otherwise required by law. [1973, c. 331, (NEW).]

SECTION HISTORY

1973, c. 331, (NEW).






Subchapter 4: EXECUTIVE ORDERS

1 §521. Executive orders

1. Available to public. The Governor shall maintain in his office a file containing a copy of every executive order issued by him or by previous governors, which is currently in effect. This file shall be open to public inspection at reasonable hours.

[ 1975, c. 360, (NEW) .]

2. Dissemination. A copy of every executive order must be filed with the Legislative Council and the Law and Legislative Reference Library, and the executive order must be posted in a conspicuous location on the State's publicly accessible website, within one week after the Governor has issued that order.

[ 2011, c. 380, Pt. III, §1 (AMD) .]

SECTION HISTORY

1975, c. 360, (NEW). 1977, c. 696, §11 (AMD). 2011, c. 380, Pt. III, §1 (AMD).









Chapter 14: ELECTRONIC ACCESS TO PUBLIC INFORMATION

1 §531. Short title

This chapter may be known and cited as the "InforME Public Information Access Act." [1997, c. 713, §1 (NEW).]

SECTION HISTORY

1997, c. 713, §1 (NEW).



1 §532. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 713, §1 (NEW).]

1. Board. "Board" means the InforME Board established in section 534.

[ 1997, c. 713, §1 (NEW) .]

1-A. Agency fees. "Agency fees" are fees defined in statute or agency rulemaking that the data custodian charges to provide a record or service.

[ 2011, c. 321, §1 (NEW) .]

2. Data custodian. "Data custodian" means any branch, agency or instrumentality of State Government or any agency or instrumentality of a political subdivision of the State that gathers, stores or generates public information.

[ 1997, c. 713, §1 (NEW) .]

2-A. Electronic services. "Electronic services" means services provided by InforME through electronic means. "Electronic services" may include, but is not limited to, providing access to information, processing credential renewals, completing forms and filing documents.

[ 2003, c. 406, §1 (NEW) .]

2-B. Fee service. "Fee service" means an electronic service provided for a fee.

[ 2011, c. 321, §2 (NEW) .]

3. InforME. "InforME" means the system through which the State electronically provides public information, access to public information and electronic services to individuals, businesses and other entities.

[ 2011, c. 321, §3 (AMD) .]

3-A. Network manager. "Network manager" means the person under contract to carry out the duties described in section 535.

[ RR 1997, c. 2, §1 (COR) .]

3-B. Portal fee. "Portal fee" means a fee, authorized in section 534, paid by a user for a transaction.

[ 2011, c. 321, §4 (NEW) .]

4. Premium services. "Premium services" means InforME services that are available only to subscribers. Premium services include, but are not limited to, enhanced information access or other electronic services that provide significant value to the subscriber.

[ 2011, c. 321, §5 (AMD) .]

5. Public information. "Public information" means any information that is:

A. Stored, gathered or generated in digitized form by a data custodian; and [1997, c. 713, §1 (NEW).]

B. Either:

(1) A public record under section 402, subsection 3; or

(2) Otherwise expressly authorized to be released as specified by law. [1997, c. 713, §1 (NEW).]

[ 1997, c. 713, §1 (NEW) .]

6. Subscriber. "Subscriber" means an individual, business or organization who, in exchange for a fee established under section 534, subsection 5, paragraph G, subparagraph (8), receives access to premium services.

[ 2011, c. 321, §6 (AMD) .]

6-A. Transaction. "Transaction" means a transaction between a user and a data custodian involving electronic services, including but not limited to: the submission by a user of an application, registration or other document; the purchase by a user of a permit, license or other document or service; the payment of a tax, fee, fine or other charge; and the retrieval of records.

[ 2011, c. 321, §7 (NEW) .]

6-B. User. "User" means an individual, business or organization that uses electronic services, whether for a fee or at no charge.

[ 2011, c. 321, §7 (NEW) .]

7. User association. "User association" means an association:

A. Whose membership is identifiable by regular payment of association dues and regularly maintained membership lists; [1997, c. 713, §1 (NEW).]

B. That is registered with the State or is a Maine corporation; and [1997, c. 713, §1 (NEW).]

C. That exists for the purpose of advancing the common occupation or profession of its membership. [1997, c. 713, §1 (NEW).]

[ 1997, c. 713, §1 (NEW) .]

SECTION HISTORY

RR 1997, c. 2, §1 (COR). 1997, c. 713, §1 (NEW). 2003, c. 406, §§1,2 (AMD). 2011, c. 321, §§1-7 (AMD).



1 §533. InforME established; purposes

Information Resource of Maine, referred to as "InforME," is established with the following purposes: [1997, c. 713, §1 (NEW).]

1. Electronic gateway. To serve as a self-supporting and cost-effective electronic gateway to provide and enhance access to the State's public information for individuals, businesses and other entities and to provide electronic services;

[ 2003, c. 406, §3 (AMD) .]

2. Rational, standardized, comprehensive services. To provide rational, standardized and comprehensive services by enabling universal continuous access to accurate, current public information that may be searched to suit the user's own purposes. These services include, at a minimum, providing standardized access to customized databases, data custodians' databases and links to other information sources;

[ 1997, c. 713, §1 (NEW) .]

3. Electronic transactions. To conduct electronic transactions;

[ 1997, c. 713, §1 (NEW) .]

4. Electronic dissemination of public information. To assist state agencies in electronically disseminating public information in their custody;

[ 1997, c. 713, §1 (NEW) .]

5. Constantly improve access and utility. To constantly improve access to and the utility of the public information available through InforME by exploring and, where appropriate, implementing ways to:

A. Expand the amount and kind of public information available free of charge; [1997, c. 713, §1 (NEW).]

B. Increase the utility of the public information provided and the form in which it is provided; [1997, c. 713, §1 (NEW).]

C. Expand the base of users who access the public information; and [1997, c. 713, §1 (NEW).]

D. Improve individual and business access to public information through improvements in technology; [1997, c. 713, §1 (NEW).]

[ 1997, c. 713, §1 (NEW) .]

6. Accuracy of information. To provide opportunities for individuals, businesses and other entities to review public information for accuracy and to indicate to the data custodian when corrections may be appropriate;

[ 1997, c. 713, §1 (NEW) .]

7. Information conduit. To provide a mechanism for the authorized transfer of nonpublic information;

[ 1997, c. 713, §1 (NEW) .]

8. Private-public partnerships and interagency cooperation. To promote opportunities for private-public partnerships and interagency cooperation;

[ 2003, c. 406, §4 (AMD) .]

9. Innovative uses of information. To provide opportunities for innovative uses of public information; and

[ 2003, c. 406, §4 (AMD) .]

10. Collection of funds. To collect funds for information and electronic services provided and transactions conducted electronically. State funds must be either directly deposited into an account of the Treasurer of State or transferred in a timely manner to a state deposit account as mutually agreed upon by the Treasurer of State and InforME.

[ 2003, c. 406, §5 (NEW) .]

Nothing in this Act may be construed to affect the rights of persons to inspect or copy public records under chapter 13, subchapter I or the duty of data custodians to provide for public inspection and copying of those records. [1997, c. 713, §1 (NEW).]

SECTION HISTORY

1997, c. 713, §1 (NEW). 2003, c. 406, §§3-5 (AMD).



1 §534. InforME Board

1. Membership. The InforME Board, as established in Title 5, section 12004-G, subsection 30-A, consists of 15 voting members and 2 nonvoting, advisory members as follows:

A. The Secretary of State or the Secretary of State's designee; [1997, c. 713, §1 (NEW).]

B. Three members who are chief executive officers of agencies of the executive branch that are major data custodians, who are appointed by the Governor and who serve at the pleasure of the Governor, or their designees; [1997, c. 713, §1 (NEW).]

C. A representative of each of the following:

(1) The University of Maine System, appointed by the chancellor;

(2) A statewide association of municipalities, appointed by the Governor from nominations made by the association's governing body;

(3) Nonprofit or user organizations advancing citizens' rights of access to information, appointed by the Governor; and

(4) A statewide association of public librarians, appointed by the Governor from nominations made by the association's governing body.

The term for members appointed pursuant to this paragraph is 3 years; [1997, c. 713, §1 (NEW).]

D. Two members from user associations of a statewide character appointed by the Governor. After the initial appointments, the Governor shall appoint user association members from a list of not less than 6 user association representatives compiled by the board. No 2 members appointed pursuant to this paragraph may represent the same user association. The terms for the members appointed pursuant to this paragraph are for a period of 3 years, except initially, when terms are for one, 2 and 3 years respectively; [2005, c. 5, §1 (AMD).]

E. The Commissioner of Administrative and Financial Services or the commissioner's designee; [2001, c. 388, §1 (AMD).]

F. The State Librarian or the State Librarian's designee; [1997, c. 713, §1 (NEW).]

G. Two public members, one appointed by the President of the Senate and one appointed by the Speaker of the House of Representatives; [1997, c. 713, §1 (NEW).]

H. A representative of the membership or staff of the Judicial Department, appointed by the Chief Justice of the Supreme Judicial Court, who serves as a nonvoting member; [2005, c. 5, §2 (AMD).]

I. The chief executive officer or designee of the private entity under contract as the network manager who serves as a nonvoting member; and [2005, c. 5, §2 (AMD).]

J. The Chief Information Officer of the Department of Administrative and Financial Services or the Chief Information Officer's designee. [2005, c. 5, §3 (NEW).]

A member who designates another person to serve on the board as that member's designee shall provide written notice to the board staff of the name and title of the designee.

Appointing authorities shall make their appointments and provide written notice of the appointments to the board staff no later than September 1, 1998.

[ 2005, c. 5, §§1-3 (AMD) .]

2. Board chair. The Governor shall appoint one member of the board as chair.

[ 2007, c. 37, §1 (AMD) .]

3. Staff. The Department of Administrative and Financial Services, Office of Information Technology shall provide staff to the board.

[ 2007, c. 37, §2 (AMD) .]

4. Quorum; action. Eight voting members of the board constitute a quorum. The affirmative vote of 8 members is necessary for any action taken by the board. A vacancy in the membership of the board does not impair the right of a quorum to exercise all the powers and perform the duties of the board. The board may use video conferencing and other technologies to conduct its business, but is not exempt from chapter 13, subchapter I.

[ 1997, c. 713, §1 (NEW) .]

5. Duties. The board shall:

A. Carry out the purposes of InforME as provided in section 533; [1997, c. 713, §1 (NEW).]

B. Approve the criteria and specifications for a network manager and its duties developed by the Chief Information Officer within the Department of Administrative and Financial Services; [2007, c. 37, §3 (AMD).]

C. Approve the contract with the network manager; [1997, c. 713, §1 (NEW).]

D. Establish InforME policies and performance criteria and review and approve strategic plans submitted by the network manager; [1997, c. 713, §1 (NEW).]

E. Assess the performance of the network manager; [1997, c. 713, §1 (NEW).]

F. Approve services offered.

(1) The board may not approve a service that provides access to public records and data in the form they are maintained by the data custodian and available for public inspection under chapter 13, subchapter 1 as a premium service; [2011, c. 321, §8 (AMD).]

G. Review revenue and expenditures and approve fees and fee schedules to be levied by the network manager.

(1) Fees must be sufficient to maintain, develop, operate and expand InforME on a continuing basis.

(2) Fees for services must be reasonable but sufficient to support the maximum amount of information and services provided at no charge.

(3) The board may establish fee schedules that include no charge for designated services for one or more specified classes of users. If services are to be provided at no charge to libraries, the services must be provided to libraries designated as depository libraries for government documents pursuant to 44 United States Code, Chapter 19 and to any other libraries the board designates.

(4) Fees must be sufficient to ensure that, to the extent possible, data custodians do not suffer loss of revenues from sources that are approved or authorized by law due to the operations of InforME.

(5) Fees must be sufficient to ensure that data custodians are reimbursed for the actual costs of providing data to InforME.

(6) Fees must be sufficient to meet the expenses of the board.

(7) The board may approve, when applicable, service level agreements entered into by InforME and data custodians for information, electronic services and transactions provided by InforME.

(8) The board may establish a subscription fee for subscribers.

(9) The board may establish portal fees to maintain, develop, operate and expand InforME on a continuing basis. A portal fee may not exceed $6 plus 3% of the total charges for each transaction, except that the board may establish a higher portal fee by major substantive rule as defined in Title 5, chapter 375, subchapter 2-A; [2011, c. 321, §9 (AMD).]

H. Develop and implement a mechanism to resolve disputes involving the network manager and data custodians, users or subscribers; [1997, c. 713, §1 (NEW).]

I. Approve interagency agreements that affect electronic services; [2011, c. 321, §10 (AMD).]

J. Approve service level agreements between data custodians and the network manager, except that, agreements between the legislative or judicial branches and the network manager do not require approval; [1997, c. 713, §1 (NEW).]

K. Adopt rules pursuant to the Maine Administrative Procedure Act to carry out this chapter. Notwithstanding Title 5, section 8071, subsection 2, rules adopted pursuant to this paragraph are routine technical rules; [2003, c. 406, §7 (AMD).]

L. Report annually beginning January 1, 1999 to the joint standing committee of the Legislature having jurisdiction over state government matters. The report must include a complete list of services offered through the InforME system, the fees associated with services and the criteria used to determine which services are offered as premium services. In its January 1, 1999 report, the board must also include an analysis of the feasibility of offering premium services at no charge to depository libraries or other libraries in the State; and [2003, c. 406, §7 (AMD).]

M. Authorize the network manager to collect funds pursuant to section 533, subsection 10 for information and electronic services provided and transactions conducted electronically. [2003, c. 406, §8 (NEW).]

[ 2011, c. 321, §§8-10 (AMD) .]

6. Meetings. The board shall meet at the call of the chair but not less than quarterly.

[ 1997, c. 713, §1 (NEW) .]

7. Compensation. Board members are entitled to compensation pursuant to Title 5, chapter 379.

[ 1997, c. 713, §1 (NEW) .]

SECTION HISTORY

1997, c. 713, §1 (NEW). 2001, c. 388, §1 (AMD). 2003, c. 406, §§6-8 (AMD). 2005, c. 5, §§1-3 (AMD). 2007, c. 37, §§1-3 (AMD). 2011, c. 321, §§8-10 (AMD).



1 §535. InforME network manager; contract terms and duties

1. Criteria and specifications; contract terms. The Chief Information Officer within the Department of Administrative and Financial Services or the Chief Information Officer's designee, in consultation with the board, shall develop criteria and specifications for a network manager and its duties. The Chief Information Officer shall develop and release a request for proposals to solicit bids from private entities to serve as the network manager. The Chief Information Officer shall develop the terms and conditions of the contract, which must include at least the following:

A. Perpetual licensing to the board of software and other intellectual property developed by the network manager for use by InforME; and [1997, c. 713, §1 (NEW).]

B. Procedures ensuring that executive branch and semiautonomous state agencies and the network manager comply with the standards and policies adopted by the Chief Information Officer of the Office of Information Technology within the Department of Administrative and Financial Services. [2007, c. 37, §4 (AMD).]

[ 2007, c. 37, §4 (AMD) .]

2. Network manager duties. The network manager shall:

A. Serve as an agent of the State in carrying out the purposes of InforME; [1997, c. 713, §1 (NEW).]

B. Direct and supervise the day-to-day operations and expansion of InforME, including the initial phase of operations necessary to make InforME operational; [1997, c. 713, §1 (NEW).]

C. Attend meetings of the board; [1997, c. 713, §1 (NEW).]

D. Deposit and disburse funds as directed by the board and service level agreements; [1997, c. 713, §1 (NEW).]

E. Keep a record of all operations of InforME and maintain and be a custodian of all financial and operation records, documents and papers filed with InforME. The records of InforME are the property of the board, not the network manager; [1997, c. 713, §1 (NEW).]

F. Develop fees for the services provided to users, agencies and subscribers, which must meet the provisions of section 534, subsection 5, paragraph G; [2011, c. 321, §11 (AMD).]

G. Develop and regularly update, in cooperation with the data custodians, a draft strategic plan for InforME for presentation to the board. The draft must include proposed measurable performance criteria; [1997, c. 713, §1 (NEW).]

H. Report to the board on a periodic basis concerning potential new data and services and related redacting issues; [1997, c. 713, §1 (NEW).]

I. Seek advice from the general public, subscribers, professional associations, academic groups and institutions and individuals with knowledge of and interest in areas of networking, electronic mail, public information access, gateway services, add-on services and electronic filing of information; [2003, c. 406, §9 (AMD).]

J. Ensure that confidential information is not disclosed by the network manager without the express authorization of the data custodian; and [2003, c. 406, §9 (AMD).]

K. Collect funds for electronic services and information provided and distribute funds collected to the appropriate data custodians or agencies pursuant to section 533, subsection 10; [2003, c. 406, §10 (NEW).]

[ 2011, c. 321, §11 (AMD) .]

3. Powers. The network manager may:

A. Negotiate and enter into contracts for professional consulting, research and other services; and [2007, c. 695, Pt. A, §3 (AMD).]

B. To the extent permitted by the service level agreement between the network manager and the data custodian, have access to confidential information if it is necessary to carry out the duties of the network manager or the purposes of InforME. The network manager is subject to the same limitations and penalties as a data custodian concerning the use and disclosure of confidential information. [2007, c. 695, Pt. A, §4 (AMD).]

C. [2007, c. 37, §5 (RP).]

[ 2007, c. 695, Pt. A, §§3-4 (AMD) .]

SECTION HISTORY

1997, c. 713, §1 (NEW). 2003, c. 406, §§9,10 (AMD). 2003, c. 681, §1 (AMD). 2005, c. 12, §SS1 (AMD). 2007, c. 37, §§4, 5 (AMD). 2007, c. 695, Pt. A, §§3-4 (AMD). 2011, c. 321, §11 (AMD).



1 §536. Network manager and data custodian responsibilities

1. Voluntary cooperation. All data custodians may voluntarily cooperate with the network manager in providing public information, access to public information and assistance as may be requested for achieving InforME's purposes.

[ 1997, c. 713, §1 (NEW) .]

2. Duplication of fee services. Executive branch and semiautonomous state agencies may not provide services that duplicate fee services offered by InforME except as authorized by the board.

[ 2011, c. 321, §12 (AMD) .]

3. Service level agreements. Services provided by the network manager and information to be provided by a data custodian are governed by service level agreements between the network manager and the data custodian. A service level agreement may include a provision for the network manager to receive a portion of the agency fee for information or services in return for electronically providing that information or service.

[ 2011, c. 321, §13 (AMD) .]

4. Data custodian responsibilities. Data custodians are responsible for:

A. Ensuring that the public information is accurate, complete and current; [1997, c. 713, §1 (NEW).]

B. Updating the source data bases following verification of suggested corrections that users send to InforME; [1997, c. 713, §1 (NEW).]

C. Identifying how and from whom the information was acquired by the data custodian; and [1997, c. 713, §1 (NEW).]

D. Providing reasonable safeguards to protect confidentiality to the level required by law. [1997, c. 713, §1 (NEW).]

[ 1997, c. 713, §1 (NEW) .]

5. InforME network manager responsibilities. The network manager is responsible for:

A. Transmitting or providing access to public information; [1997, c. 713, §1 (NEW).]

B. Providing reasonable safeguards to protect confidentiality to the level required by law; and [1997, c. 713, §1 (NEW).]

C. Providing notices and disclaimers that include at least the following:

(1) How to address concerns if the public information appears to be inaccurate; and

(2) That InforME assumes no role for monitoring the information content to determine if it is accurate, complete or current. [1997, c. 713, §1 (NEW).]

[ 1997, c. 713, §1 (NEW) .]

6. Redacting data. When developing new systems, a data custodian shall consult with the network manager regarding current practices for efficiently redacting data.

[ 1997, c. 713, §1 (NEW) .]

7. Disclaimer. If the network manager provides public information that is stored, gathered or generated by the legislative branch, the network manager shall include the following disclaimer:

"This data was compiled from information made public by the legislative branch."

The disclaimer is not required if the information is prepared pursuant to a contract between the network manager and the Legislative Council.

[ 1997, c. 713, §1 (NEW) .]

SECTION HISTORY

1997, c. 713, §1 (NEW). 2007, c. 37, §6 (AMD). 2011, c. 321, §§12,13 (AMD).



1 §537. Financial requirements

1. Funding. InforME is self-supporting and may not receive an appropriation or allocation from the General Fund or other state funds.

Revenue is generated through fees on services paid by data custodians, subscribers or users, from contracts with other state departments and agencies and from money, goods or in-kind services donated or awarded to carry out the purposes of this Act.

[ 2011, c. 321, §14 (AMD) .]

2. Fiscal year. InforME's fiscal year begins January 1st and ends on December 31st of each calendar year.

[ 2011, c. 321, §15 (AMD); 2011, c. 321, §17 (AFF) .]

3. Annual audit. The network manager shall submit to the Commissioner of Administrative and Financial Services within 120 days after the close of InforME's fiscal year InforME's annual financial report and audit certified by an independent certified public accountant, who may be the accountant or a member of the firm of accountants who regularly audit the books and accounts of the network manager, selected by the network manager. The audit information forwarded by the network manager to the commissioner must include but is not limited to the audited financial statements, auditor opinions, reports on internal control, findings and recommendations and management letters. InforME is subject to any further audit and review determined necessary by the Governor or the Legislative Council after furnishing reasonable notice to the network manager.

[ 1997, c. 713, §1 (NEW) .]

SECTION HISTORY

1997, c. 713, §1 (NEW). 2007, c. 37, §7 (AMD). 2011, c. 321, §§14,15 (AMD). 2011, c. 321, §17 (AFF).



1 §538. Copyrights, licensing restrictions and confidentiality

1. Information. The information developed by the network manager for InforME and public information made available through InforME is owned by the public, and copyright or licensing restrictions may not be fixed to this information by the board, the network manager or data custodians.

[ 1997, c. 713, §1 (NEW) .]

2. Custody of network manager. The fact that information is in the custody of the network manager does not by itself make that information a public record.

[ 1997, c. 713, §1 (NEW) .]

3. User records. Information in records of the network manager or collected by InforME relating to the identity of or use by users of electronic services is confidential and may be released only with the express permission of the user or pursuant to court order. This subsection does not affect the public record status of any records of data custodians regarding users.

[ 2011, c. 321, §16 (RPR) .]

SECTION HISTORY

1997, c. 713, §1 (NEW). 2011, c. 321, §16 (AMD).






Chapter 14-A: NOTICE OF INFORMATION PRACTICES

1 §541. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 321, Pt. B, §1 (NEW).]

1. Personal information. "Personal information" means information about a natural person that readily identifies that specific person.

[ 2001, c. 321, Pt. B, §1 (NEW) .]

2. Public entity. "Public entity" means:

A. The Legislature; [2001, c. 321, Pt. B, §1 (NEW).]

B. The Judicial Department; [2001, c. 321, Pt. B, §1 (NEW).]

C. A state agency or authority; [2001, c. 321, Pt. B, §1 (NEW).]

D. The University of Maine System, the Maine Maritime Academy and the Maine Community College System; [2001, c. 321, Pt. B, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

E. A county, municipality, school district or any regional or other political or administrative subdivision; and [2001, c. 321, Pt. B, §1 (NEW).]

F. An advisory organization established, authorized or organized by law or resolve or by executive order issued by the Governor. [2001, c. 321, Pt. B, §1 (NEW).]

[ 2001, c. 321, Pt. B, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

2001, c. 321, §B1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



1 §542. Notice of information practices

Each public entity that has a publicly accessible site on the Internet associated with it shall develop a policy regarding its practices relating to personal information and shall post notice of those practices on its publicly accessible site on the Internet. The policy must include: [2001, c. 321, Pt. B, §1 (NEW).]

1. Information collected. A description of the personal information collected on the publicly accessible site on the Internet;

[ 2001, c. 321, Pt. B, §1 (NEW) .]

2. Use and disclosure of information. A summary of how the personal information is used by the public entity and the circumstances under which it may be disclosed to others;

[ 2001, c. 321, Pt. B, §1 (NEW) .]

3. Choice. The extent to which the user has a choice of whether to provide personal information via the publicly accessible site on the Internet and the consequences of refusing to give that information;

[ 2001, c. 321, Pt. B, §1 (NEW) .]

4. Procedures for access and correction. The procedures, if any, by which the user may request access to that user's personal information and request correction of that information; and

[ 2001, c. 321, Pt. B, §1 (NEW) .]

5. Security. The steps taken to protect personal information from misuse or unauthorized access.

[ 2001, c. 321, Pt. B, §1 (NEW) .]

SECTION HISTORY

2001, c. 321, §B1 (NEW).






Chapter 15: STATE PAPER; LEGAL NOTICES

Subchapter 1: STATE PAPER

1 §551. Designation of paper

The Kennebec Journal is the state paper of this State, in which must be published all advertisements, notices and orders required by law to be published in the state paper. [2011, c. 691, Pt. A, §1 (AMD).]

SECTION HISTORY

1973, c. 625, §4 (AMD). 2011, c. 691, Pt. A, §1 (AMD).






Subchapter 2: LEGAL NOTICES

1 §601. Publication of legal notices and advertising

To be qualified as a medium for the publication of legal notices, legal advertising and other matter required by law to be published in a newspaper, a newspaper, unless otherwise ordered by the court in the proceedings, must be printed in the English language; must be entered as 2nd class postal matter in the United States mails; and must have general circulation in the vicinity where the notice is required to be published. Any legal notice, legal advertising or other matter required by law to be published in a newspaper must appear in all editions of that newspaper and must appear on any publicly accessible website that the newspaper maintains in accordance with the requirements of section 603. [2013, c. 368, Pt. YYYY, §1 (AMD).]

Beginning July 1, 2013, a newspaper publishing legal notices may not charge agencies of the executive branch a rate greater than the rate that the newspaper charges the Legislature to publish legal notices. [2013, c. 368, Pt. YYYY, §1 (NEW).]

SECTION HISTORY

1967, c. 428, §1 (AMD). 1987, c. 667, §1 (RPR). 1997, c. 405, §1 (AMD). 2013, c. 368, Pt. YYYY, §1 (AMD).



1 §602. Additional media for publication of notices

Notwithstanding section 601, all probate notices, notices of foreclosure, other legal notices, legal advertising and other matter required by law to be published in a newspaper that have been published in the Coastal Journal from the date of its first publication on November 3, 1966 and in the Somerset Gazette from the date of its first publication on April 16, 1990 to June 2, 1993, and that would have been valid but for the provision of section 601 that requires a newspaper carrying such notices to be entered as 2nd class postal matter, are declared to be valid. [RR 1997, c. 2, §2 (COR).]

SECTION HISTORY

1993, c. 239, §1 (NEW). RR 1997, c. 2, §2 (COR).



1 §603. Electronic notice (WHOLE SECTION TEXT EFFECTIVE UNTIL 1/1/18) (WHOLE SECTION TEXT REPEALED 1/1/18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 1/1/18)

(WHOLE SECTION TEXT REPEALED 1/1/18)

1. Electronic posting of legal notices. A legal notice appearing in a newspaper pursuant to section 601 must be placed on any publicly accessible website that the newspaper maintains in the following manner:

A. The legal notice must be placed on the newspaper's publicly accessible website no later than the same day that it appears in the newspaper; [2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF).]

B. A link to legal notices must be provided on the home page of the newspaper's publicly accessible website; [2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF).]

C. Legal notices appearing on the newspaper's publicly accessible website must be presented in a clear and conspicuous manner and must be of sufficient size to be clearly readable; [2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF).]

D. Legal notices must be the dominant subject matter of the page on the newspaper's publicly accessible website on which they are placed; and [2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF).]

E. Beginning on July 1, 2014, the newspaper's publicly accessible website must have a search function allowing readers to search legal notices that appear on the website. [2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF).]

A newspaper may not charge an additional fee for placing a legal notice on the newspaper's publicly accessible website or for submitting a legal notice to the electronic repository established pursuant to subsection 2.

[ 2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF) .]

2. Statewide repository for legal notices. Beginning July 1, 2014, a statewide association representing newspapers shall establish and maintain, at its own expense, a publicly accessible electronic repository for any legal notice appearing on a publicly accessible newspaper website in accordance with subsection 1. A newspaper publishing legal notices in accordance with section 601 shall submit the legal notice to the repository.

Beginning July 1, 2014, a newspaper that publishes legal notices in accordance with section 601 shall provide a link to the statewide repository for e-mail notification of any new legal notices added to any publicly accessible website that the newspaper maintains. E-mail notifications must be sent on the same day that the new legal notice appears on the newspaper's publicly accessible website. A newspaper must prominently display information regarding the ability to receive e-mail notifications from the repository and the process for requesting such notifications on the page of the newspaper's publicly accessible website where legal notices appear. The statewide association representing newspapers that establishes and maintains the publicly accessible electronic repository is responsible for providing e-mail notification of legal notices upon request and at no charge.

[ 2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF) .]

This section is repealed January 1, 2018. [2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF).]

SECTION HISTORY

2013, c. 368, Pt. YYYY, §2 (NEW). 2013, c. 368, Pt. YYYY, §5 (AFF).









Chapter 17: EMERGENCY INTERIM EXECUTIVE SUCCESSION

1 §651. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §652. Statement of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §653. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §654. Additional successor to office of Governor (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §655. Emergency interim successors for state officers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §656. Enabling authority for emergency interim officers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §657. Emergency interim successors for local offices (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §658. Formalities of taking office for emergency interim successors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §659. Period in which authority may be exercised (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §660. Removal of designees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §661. Disputes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).






Chapter 19: EMERGENCY LOCATION OF GOVERNMENTS

Subchapter 1: EMERGENCY LOCATION OF STATE GOVERNMENT

1 §711. Proclamation of Governor

Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of State Government at the normal location of the seat thereof in Augusta, the Governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at such place, or places, within or without this State as he may deem advisable under the circumstances, and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of State Government to such emergency temporary location, or locations. Such emergency temporary location, or locations, shall remain as the seat of government until the Legislature shall by law establish a new location, or locations, or until the emergency is declared to be ended by the Governor and the seat of government is returned to its normal location.



1 §712. Acts performed at emergency location are valid and binding

During such time as the seat of government remains at such emergency temporary location, or locations, all official acts now or hereafter required by law to be performed at the seat of government by any officer, agency, department or authority of this State, including the convening and meeting of the Legislature in regular, extraordinary or emergency session, shall be as valid and binding when performed at such emergency temporary location, or locations, as if performed at the normal location of the seat of government.



1 §713. Application of provisions

This subchapter shall control and be supreme in the event they shall be employed, notwithstanding the provisions of any other law to the contrary or in conflict herewith.






Subchapter 2: EMERGENCY LOCATION OF LOCAL GOVERNMENTS

1 §761. Action by governing body

Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at the regular or usual place or places thereof, the governing body of each political subdivision of this State may meet at any place within or without the territorial limits of such political subdivision on the call of the presiding officer or any 2 members of such governing body, and shall proceed to establish and designate by ordinance, resolution or other manner, alternate or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivision and may be within or without this State.



1 §762. Powers

During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision of this State shall have and possess and shall exercise, at such location, or locations, all of the executive, legislative and judicial powers and functions conferred upon such body and officers by or under the laws of this State. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.



1 §763. Applicability of provisions

This subchapter shall control and be supreme in the event they shall be employed, notwithstanding any statutory, charter or ordinance provision to the contrary or in conflict herewith.









Chapter 21: EMINENT DOMAIN

1 §811. Real property or interest therein may be taken (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §1 (RP).



1 §812. Manner of taking (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §1 (RP).



1 §813. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §1 (RP).



1 §814. Purchase of real estate

1. Expansion in the Capitol Area. Whenever the Governor determines that public exigencies require the construction of additional buildings, structures, parking spaces or other facilities for the expansion of State Government in the Capitol Area, the Governor may purchase or take by eminent domain real estate in Augusta.

[ 1991, c. 824, Pt. A, §1 (NEW) .]

2. Capitol Area defined. The Capitol Area is defined as the following described premises:

A. The west side of the Kennebec River as follows: Beginning at the intersection of the westerly line of Sewall Street with the northerly line of Capitol Street; thence westerly along said northerly line of Capitol Street to a point opposite the intersection of the westerly line of Federal Street and the southerly line of Capitol Street; thence continuing westerly along the northerly line of said Capitol Street 150 feet to a point; thence southerly across Capitol Street and continuing southerly parallel to said westerly line of Federal Street about 800 feet to Kennedy Brook; thence following the thread of the stream generally easterly to its intersection with the northerly property line of the land of the State of Maine, being part of the Motor Vehicles premises; thence westerly about 60 feet along said property line; thence southerly along said property line about 155 feet; thence easterly along said property line about 140 feet; thence southerly along said property line about 120 feet to the northerly line of Manley Street; thence diagonally and southwesterly across Manley Street to its intersection with the northwesterly corner of other land of the State of Maine; thence southerly along said property line extended to the northerly line of Glenwood Street; thence along said Glenwood Street easterly to the westerly line of State Street; thence northerly along said State Street about 150 feet to a point opposite the northerly line of Britt Street; thence across State Street and along the northerly line of said Britt Street easterly to its intersection with property of Augusta Sanitary District; thence northerly and easterly as said property line may run to its intersection with the Kennebec River; thence along said river northerly as the same may run to its intersection with the southerly line of Highway Route 201; thence southwesterly along said highway line, as the same may run, to the easterly line of State Street at its intersection with Memorial Traffic Circle; thence across State Street in a northwesterly direction to the southeasterly line of Grove Street at its intersection with Memorial Traffic Circle; thence southwesterly along said Grove Street to the northerly line of Higgins Street; thence across Grove Street; thence southerly along Grove Street to its intersection with the northerly line of Wade Street; thence westerly about 400 feet in a straight line along Wade Street and its northerly line extended to the westerly line of Sewall Street; thence southerly along Sewall Street to the point of beginning; and [2015, c. 168, §1 (AMD).]

B. The east side of the Kennebec River as follows: Beginning at a point at the intersection of the northerly line of the Old Arsenal Grounds with the westerly line of Hospital Street; thence westerly along said northerly line of the Old Arsenal Grounds 1,680 feet to a point at the Kennebec River; thence following the river generally southwesterly to a point where a projected northeasterly line of Kelton Road would meet the river, being a point 2,185 feet, more or less, from the intersection of said road and the northwesterly line of Hospital Street; thence southeasterly to and along the projected northwesterly line of Kelton Road from the river to a point on the southwest corner of the lands of the Augusta Sanitary District 564.19 feet, more or less, from the intersection of Kelton Road and Hospital Street; thence northeasterly at an interior angle of 89` 20' a distance of 84.88 feet to a point; thence southeasterly at an interior angle of 90` a distance of 76.09 feet to a point; thence northeasterly at an interior angle of 270` a distance of 98.74 feet to a point; thence at an interior angle of 90` 20' a distance of 212.8 feet, more or less, on a line bearing S 61` 20' E to a point; thence southwesterly at an interior angle of 90` a distance of 36.06 feet, more or less, to a point on the northerly line of the Augusta Sanitary District property; thence in an easterly direction at an angle 90` and a distance of 128.42 feet, more or less, to a point; thence in a northerly direction at an angle of 90` a distance of 73 feet to a point; thence in an easterly direction at an angle of 90` and a distance of 143 feet, more or less, to a point on the westerly line of Hospital Street; thence northeasterly along the westerly line of Hospital Street 3,125 feet to a point on the southeast corner of the lands of the City of Augusta; thence westerly at right angle 185 feet to a point; thence southerly at right angle 25 feet to a point; thence westerly at right angle 115 feet to a point; thence northerly at right angle 140 feet to a point; thence easterly at right angle 115 feet to a point; thence northerly at right angle 20 feet to a stone bound; thence easterly at right angle 185 feet to the westerly line of Hospital Street; thence northerly along the westerly line of Hospital Street 380 feet, more or less, to the point of beginning. [1991, c. 824, Pt. A, §1 (NEW).]

[ 2015, c. 168, §1 (AMD) .]

3. Procedure. All proceedings under this section must be in accordance with Title 35-A, chapter 65.

[ 1991, c. 824, Pt. A, §1 (NEW) .]

SECTION HISTORY

1969, c. 380, (RPR). 1971, c. 544, §2 (RPR). 1975, c. 470, §1 (RPR). 1975, c. 771, §4 (AMD). 1989, c. 502, §A1 (AMD). 1991, c. 538, §1 (AMD). 1991, c. 824, §A1 (RPR). 2015, c. 168, §1 (AMD).



1 §815. Abandonment of purpose; rights of condemnee

Notwithstanding any other provision of law, if an entity that has taken property by eminent domain fails to use the property for the project or purpose for which that property was taken, the condemnee or the condemnee's heirs have a right of first refusal to purchase the property as provided in this section. The right may be exercised at a price equal to the total compensation paid to the condemnee for the taking plus an adjustment for any improvements made to the property and for changes in inflation based upon the Consumer Price Index. The right of first refusal automatically terminates once the property is used for the project or purpose for which that property was taken. The purpose of a taking may be passive in nature, including conservation or preservation. [2013, c. 368, Pt. Q, §1 (AMD).]

1. Reaffirmation of public purpose. If a property has not been used for the purpose for which it was taken after 8 years from the date of condemnation, the entity must reaffirm the need to retain the property for that purpose by giving notice to the public of its continuing intent to use the property for that purpose. Notice to the public is by publication twice consecutively in a daily or weekly newspaper having general circulation in the municipality or political subdivision in which the property is located. If the purpose of the taking was to construct improvements, the property is deemed as being used for that purpose upon the commencement of substantial on-site construction activity. After the initial reaffirmation, for so long as the property has not been used for the purpose for which it was taken, the entity must reaffirm the need to retain the property every 3 years. Reaffirmation under this subsection does not constitute a retaking of the property, and this section does not require the entity to make additional payments to the condemnee or the condemnee's heirs. If the entity fails to reaffirm the need to retain the property, the entity must notify the condemnee or the condemnee's heirs as described in subsection 2.

[ 2001, c. 328, §2 (NEW) .]

2. Notification of right of first refusal. If the need to retain the property is not reaffirmed as required by subsection 1, the entity using eminent domain must give written notice of the right of first refusal provided by this subsection to the condemnee or the condemnee's heirs by certified mail, return receipt requested, or by any other method that produces written evidence of receipt. Notice is sufficient under this subsection if the signed receipt is returned or the certified mail is returned as refused by the recipient.

A. If after reasonable diligence the address of the condemnee or the condemnee's heirs can not be determined, the notice is sufficient if it is published twice consecutively in a daily or weekly newspaper having general circulation in the municipality or political subdivision in which the property obtained by eminent domain is located. [2001, c. 328, §2 (NEW).]

B. If, within 90 days of the issuance of the written notice or the second publishing date as required by this subsection, the condemnee or the condemnee's heirs have either refused the right of first refusal on the property or failed to respond to the notice, then the entity may dispose of the property in any manner allowed by law free and clear from any rights provided by this section. [2001, c. 328, §2 (NEW).]

[ 2001, c. 328, §2 (NEW) .]

3. Waiver of rights under this section. Notwithstanding any other provision of this section, the condemnee or the condemnee's heirs may waive or release any rights provided under this section at any time.

[ 2001, c. 328, §2 (NEW) .]

4. Exemptions. This section does not apply to property taken by eminent domain if that property:

A. Was taken in whole or in part using federal funds or the eminent domain authority to take the property was derived from federal law; [2001, c. 328, §2 (NEW).]

B. Does not meet state or municipal lot size or frontage requirements; [2001, c. 328, §2 (NEW).]

C. Was taken to expand existing corridors used for transportation or utility purposes including highways, bridges, railroad lines or utility lines; or [2001, c. 328, §2 (NEW).]

D. Was taken before October 1, 2001. [2001, c. 328, §2 (NEW).]

[ 2001, c. 328, §2 (NEW) .]

SECTION HISTORY

2001, c. 328, §2 (NEW). 2013, c. 368, Pt. Q, §1 (AMD).



1 §816. Limitations on eminent domain authority

1. Purposes. Except as provided in subsections 2 and 3 and notwithstanding any other provision of law, the State, a political subdivision of the State and any other entity with eminent domain authority may not condemn land used for agriculture, fishing or forestry or land improved with residential homes, commercial or industrial buildings or other structures:

A. For the purposes of private retail, office, commercial, industrial or residential development; [2005, c. 579, §1 (NEW); 2005, c. 579, §2 (AFF).]

B. Primarily for the enhancement of tax revenue; or [2005, c. 579, §1 (NEW); 2005, c. 579, §2 (AFF).]

C. For transfer to an individual or a for-profit business entity. [2005, c. 579, §1 (NEW); 2005, c. 579, §2 (AFF).]

[ 2005, c. 579, §1 (NEW); 2005, c. 579, §2 (AFF) .]

2. Blight exception. Subsection 1 does not apply to the use of eminent domain by any municipality, housing authority or other public entity based upon a finding of blight in an area covered by any redevelopment plan or urban renewal plan pursuant to Title 30-A, chapter 201, 203 or 205, but just compensation, in all cases, must continue to be made to the owner.

[ 2005, c. 579, §1 (NEW); 2005, c. 579, §2 (AFF) .]

3. Utilities exception. Subsection 1 does not limit the exercise of eminent domain by or for the benefit of public utilities or other entities engaged in the generation, transmission or distribution of telephone, gas, electric, water, sewer or other utility products or services.

[ 2005, c. 579, §1 (NEW); 2005, c. 579, §2 (AFF) .]

4. Governmental purposes not affected. Nothing in this section may be interpreted to prohibit a municipal or county governing body from exercising the power of eminent domain for purposes not otherwise prohibited by subsection 1.

[ 2005, c. 579, §1 (NEW); 2005, c. 579, §2 (AFF) .]

SECTION HISTORY

2005, c. 579, §1 (NEW). 2005, c. 579, §2 (AFF).






Chapter 23: RELOCATION ASSISTANCE

1 §901. Purpose

The purpose of this chapter is to establish a uniform policy for the treatment of persons displaced as a result of federally assisted state programs in order that such persons shall not suffer as a result of programs designed for the benefit of the public as a whole, and to enable the State to comply with certain laws enacted by the Congress of the United States. [1971, c. 597, (NEW).]

SECTION HISTORY

1971, c. 597, (NEW).



1 §902. State acceptance of federal funds; compliance with federal laws

Whenever the acquisition of real property for a program undertaken by the State or any other public or private entity subject to the Federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, PL 91-646 and 100-17, Title IV, as amended, referred to in this chapter as the "Federal Uniform Relocation Act," will result in the displacement of any person on or after April 2, 1989, and the program is eligible for federal financial assistance, the State and any other public or private entity subject to the Federal Uniform Relocation Act may receive the federal financial assistance and upon or in anticipation of receipt thereof, may comply with all of the provisions of, be guided to the greatest extent practicable by the land acquisition policies set forth in and do all things necessary or proper to provide the services, payments and benefits provided in the Federal Uniform Relocation Act. [1989, c. 40, §§1, 5 (AMD).]

SECTION HISTORY

1971, c. 597, (NEW). 1973, c. 625, §5 (AMD). 1989, c. 40, §§1,5 (AMD).



1 §903. Definitions and exclusion

Except where the context otherwise requires or as expressly set forth in this chapter, all terms used in this chapter shall have the same definitions as are set forth in the Federal Uniform Relocation Act. The term "State" shall include every agency, department and political subdivision of the State, but shall not include the Department of Transportation. Nothing in this chapter may be construed to alter or amend Title 23, chapter 3, subchapter VII, which does and shall continue to apply exclusively to state or state aid highway projects and other activities of and by the Department of Transportation. [1989, c. 40, §§2, 5 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1971, c. 597, (NEW). 1989, c. 40, §§2,5 (AMD).



1 §904. Limitations

Nothing in this chapter may be construed as creating in any condemnation proceeding brought under the power of eminent domain any element of value or of damage not in existence immediately prior to April 2, 1989. [1989, c. 40, §§3, 5 (AMD).]

The requirement by the State to be guided, to the greatest extent practicable, by the policies set forth in the Federal Uniform Relocation Act shall create no rights or liabilities and shall not affect the validity of any property acquisitions by purchase or condemnation. [1989, c. 40, §§3, 5 (AMD).]

Nothing in this chapter may be construed to require the State to provide services, payments or benefits which exceed in quantity or quality those which are necessary or proper for the State to provide in order for the State to receive federal financial assistance by complying with the obligations imposed or incumbent upon states under the Federal Uniform Relocation Act. [1989, c. 40, §§3, 5 (AMD).]

Nothing in this chapter may be construed to limit the authority or eligibility of the State to receive federal financial assistance. [1989, c. 40, §§3, 5 (AMD).]

SECTION HISTORY

1971, c. 597, (NEW). 1973, c. 625, §6 (AMD). 1989, c. 40, §§3,5 (AMD).



1 §905. Guidelines; rules

The head of each department and agency subject to this chapter may issue guidelines and procedures and promulgate rules as necessary or appropriate to carry out this chapter. [1989, c. 40, §§4, 5 (NEW).]

SECTION HISTORY

1989, c. 40, §§4,5 (NEW).






Chapter 24: ALTERNATE RELOCATION ASSISTANCE

1 §951. Purpose

The purpose of this chapter is to establish a policy for the treatment of persons displaced as a result of public use programs, funded in whole or in part by public entities, for persons to whom no assistance is available under federal law or any other provisions of state law. [1981, c. 494, (NEW).]

SECTION HISTORY

1981, c. 494, (NEW).



1 §952. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 494, (NEW).]

1. Displaced person. "Displaced person" means any individual or entity who moves from a dwelling or place of business as a result of the acquisition, in whole or in part, of any interest in the land or the structure on which or in which that dwelling or place of business is located for a public use project:

A. By public entity; [1981, c. 494, (NEW).]

B. As a result of a written order from a public entity to vacate the dwelling or place of business; or [1981, c. 494, (NEW).]

C. By any individual or entity on behalf of, under agreement with or with funding from a public entity. [1981, c. 494, (NEW).]

This definition shall be construed so that persons displaced as a result of public action or public participation receive relocation benefits in cases where they are displaced as a result of an owner participation agreement or an acquisition carried out by a private individual or entity for or in connection with a public use project, where the public entity is otherwise empowered to acquire the property to carry out the public use.

[ 1981, c. 494, (NEW) .]

2. Public entity. "Public entity" includes the State, counties, municipalities, departments, agencies and any other political subdivisions of the State.

[ 1981, c. 494, (NEW) .]

3. Public use project. "Public use project" means a project developed with the assistance, cooperation, guidance or support of any public entity, the purpose of which is to provide facilities for the use of the public. It does not include any single business obtaining funding or security for private funding from the United States Small Business Administration.

[ 1981, c. 494, (NEW) .]

SECTION HISTORY

1981, c. 494, (NEW).



1 §953. Offer of assistance

1. Written offer; terms. Within 14 days after the acquisition of real property by a public entity or any person covered by the terms of this chapter and not less than 30 days prior to the date upon which the dwelling or place of business must be vacated, the public entity acquiring the land or building, ordering the dwelling or place of business vacated, or on whose behalf, under whose agreement or with whose funding the acquiring person is acting, shall make a payment to compensate any person or entity who will become displaced for estimated:

A. Actual reasonable expenses in moving himself, his family, business, farm operation or other personal property; [1981, c. 494, (NEW).]

B. Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the department; and [1981, c. 494, (NEW).]

C. Actual reasonable expenses in searching for a replacement business or farm. [1981, c. 494, (NEW).]

Within 14 days after the displaced person has moved, and upon presentation of documentation of items listed in paragraphs A, B and C, the same public entity shall pay to the displaced person any actual reasonable expenses and losses in excess of the estimated payment made previously. If the estimated payment exceeds the actual reasonable expenses and losses, the displaced person may retain the difference.

[ 1981, c. 494, (NEW) .]

2. Moving expense allowance. Any displaced person eligible for payments under subsection 1, who is displaced from a dwelling and who elects not to accept the payments authorized by subsection 1, may receive a moving expense allowance, determined according to a schedule established by the department, not to exceed $300, and a dislocation allowance of $200.

[ 1981, c. 494, (NEW) .]

3. Fixed payment. Any displaced person eligible for payments under subsection 1, who is displaced from his place of business or from his farm operation and who elects not to accept the payment authorized by subsection 1, may receive a fixed payment in an amount equal to the average annual net earnings of the business or farm operation, except that such payment shall be not less than $2,500 nor more than $10,000. In the case of a business, no payment may be made under this subsection unless the department is satisfied that the business:

A. Cannot be relocated without a substantial loss of its existing patronage; and [1981, c. 494, (NEW).]

B. Is not part of a commercial enterprise having at least one other establishment not being acquired by a public entity or individual, or private entity on behalf of, under agreement with or with funding from a public entity, which is engaged in the same or similar business. [1981, c. 494, (NEW).]

[ 1981, c. 494, (NEW) .]

SECTION HISTORY

1981, c. 494, (NEW).



1 §954. Ineligible persons

Persons who are qualified to receive relocation benefits under chapter 23 and the United States Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, Public Law 91-646, are not eligible for benefits under this chapter. [1981, c. 494, (NEW).]

SECTION HISTORY

1981, c. 494, (NEW).






Chapter 25: GOVERNMENTAL ETHICS

Subchapter 1: STATEMENT OF PURPOSE

1 §1001. Statement of purpose

It is essential under the American system of representative government that the people have faith and confidence in the integrity of the election process and the members of the Legislature. In order to strengthen this faith and confidence that the election process reflects the will of the people and that each Legislator considers and casts his vote on the enactment of laws according to the best interests of the public and his constituents, there is created an independent commission on governmental ethics and election practices to guard against corruption or undue influencing of the election process and against acts or the appearance of misconduct by Legislators. [1975, c. 621, §1 (NEW).]

SECTION HISTORY

1975, c. 621, §1 (NEW).



1 §1002. Commission on Governmental Ethics and Election Practices

1. Membership.

[ 2001, c. 470, §1 (AMD); MRSA T. 1, §1002, sub-§1, ¶ F (RP) .]

1-A. Membership. The Commission on Governmental Ethics and Election Practices, established by Title 5, section 12004-G, subsection 33 and referred to in this chapter as the "commission," consists of 5 members appointed as follows.

A. By December 1, 2001 and as needed after that date, the appointed leader from each political party in the Senate and the appointed leader from each political party in the House of Representatives jointly shall establish and advertise a 30-day period to allow members of the public and groups and organizations to propose qualified individuals to be nominated for appointment to the commission. [2001, c. 470, §2 (NEW).]

B. By January 1, 2002 and as needed after that date, the appointed leader from each political party in the Senate and the appointed leader from each political party in the House of Representatives each shall present a list of 3 qualified individuals to the Governor for appointment of 4 members to the commission. The appointed leadership from each party in both bodies of the Legislature jointly shall present a list of 3 qualified individuals to the Governor for appointment of a 5th member to the commission. [2001, c. 470, §2 (NEW).]

C. By March 15, 2002, the Governor shall appoint the members of the commission selecting one member from each of the lists of nominees presented in accordance with paragraph A. These nominees are subject to review by the joint standing committee of the Legislature having jurisdiction over legal affairs and confirmation by the Legislature. No more than 2 commission members may be enrolled in the same party. [2001, c. 470, §2 (NEW).]

D. Two initial appointees are appointed for one-year terms, 2 are appointed for 2-year terms and one is appointed for a 3-year term, according to a random lot drawing under the supervision of the Secretary of State. Subsequent appointees are appointed to serve 3-year terms. A person may not serve more than 2 terms. [2001, c. 470, §2 (NEW).]

E. The commission members shall elect one member to serve as chair for at least a 2-year term. [2001, c. 470, §2 (NEW).]

F. Upon a vacancy during an unexpired term, the term must be filled as provided in this paragraph for the unexpired portion of the term only. The nominee must be appointed by the Governor from a list of 3 qualified candidates provided by the leader of the party from the body of the Legislature that suggested the appointee who created the vacancy. If the vacancy during an unexpired term was created by the commission member who was appointed from the list of candidates presented to the Governor by the leaders of each party of each body of the Legislature jointly, the nominee must be appointed from a list of 3 qualified candidates provided jointly by the leaders of each party of each body of the Legislature. If the list of 3 qualified candidates required by this paragraph to be presented to the Governor by the leaders of each party from each body of the Legislature is not produced within 60 days after the vacancy is created, then the leaders of each party from both bodies of the Legislature shall present within the subsequent 15 days a separate list of 3 qualified candidates to the Governor, who shall appoint a candidate from these lists within 30 days of receiving the lists. Nominees appointed pursuant to this paragraph are subject to review by the joint standing committee of the Legislature having jurisdiction over election practices and legislative ethics and to confirmation by the Legislature. [2007, c. 252, §1 (AMD).]

G. Upon a vacancy created by an expired term, the vacancy must be filled as provided in this paragraph. The nominee must be appointed by the Governor from a list of 3 qualified candidates provided by the leader of the party from the body of the Legislature that suggested the appointee whose term expired. When a vacancy is created by an expired term of the commission member who was appointed from the list of candidates presented to the Governor by the leaders of each party of each body of the Legislature jointly, the nominee must be appointed from a list of 3 qualified candidates provided jointly by the leaders of each party of each body of the Legislature. If the list of 3 qualified candidates required by this paragraph to be presented to the Governor by the leaders of each party from each body of the Legislature is not produced within 60 days after the vacancy is created, then the leaders of each party from both bodies of the Legislature shall present within the subsequent 15 days a separate list of 3 qualified candidates to the Governor, who shall appoint a candidate from these lists within 30 days of receiving the lists. Nominees appointed pursuant to this paragraph are subject to review by the joint standing committee of the Legislature having jurisdiction over election practices and legislative ethics and to confirmation by the Legislature. [2007, c. 252, §2 (AMD).]

H. For the purposes of this subsection, "political party" has the same meaning as "party" as defined by Title 21-A, section 1, subsection 28. [2001, c. 470, §2 (NEW).]

[ 2007, c. 252, §§1, 2 (AMD) .]

2. Qualifications. The members of the commission must be persons of recognized judgment, probity and objectivity. A person may not be appointed to this commission who is a member of the Legislature or who was a member of the previous Legislature, who was a declared candidate for an elective county, state or federal office within 2 years prior to the appointment or who now holds an elective county, state or federal office. A person may not serve on the commission who is an officer, director, employee or primary decision maker of a party committee, political action committee or candidate committee authorized under Title 21-A, section 1013-A, subsection 1, paragraph B.

[ 2007, c. 571, §1 (AMD) .]

2-A. Conflict of interest. This subsection governs conflicts of interest of members of the commission.

A. A member of the commission has a conflict of interest in a matter before the commission if the member has a business or close political relationship with a party to the matter. A close political relationship exists when a member has significant past or ongoing involvement with a political committee or a candidate, as defined in Title 21-A, section 1, subsection 30 and subsection 5, respectively, or other organization involved in the matter, that would lead a reasonable person to believe that the member is unable to objectively consider the matter. A close political relationship is not created by making a contribution to a political committee, organization or candidate; party enrollment status; or mere membership in an organization involved in the matter. [2007, c. 571, §2 (NEW).]

B. If members of the commission have a conflict of interest in a matter before the commission, the members shall recuse themselves from the matter and may not vote on or attempt to influence the outcome of the matter. Whether or not recusal is required under this paragraph, members of the commission shall consider recusing themselves from any matter that would give rise to an appearance of a conflict of interest. [2007, c. 571, §2 (NEW).]

[ 2007, c. 571, §2 (NEW) .]

2-B. Annual disclosure statement. Each member shall file a disclosure statement with the executive director of the commission by February 15th of each year, which must include:

A. The names of and the positions held in all candidate committees, political action committees, ballot question committees and party committees of which the member or the member's spouse or domestic partner was an officer, director or primary decision maker or fund raiser during the previous calendar year; [2007, c. 571, §3 (NEW).]

B. The names of and positions held in all nonprofit or commercial organizations of which the member or the member's spouse or domestic partner was an owner, officer, director or primary decision maker or fund raiser that, during the previous calendar year, made expenditures of more than $1,500 to influence an election or employed a lobbyist who was required to register with the commission; and [2007, c. 571, §3 (NEW).]

C. Any additional information that the commission determines appropriate. [2007, c. 571, §3 (NEW).]

A member shall notify the executive director if the member becomes an officer, director, employee or primary decision maker or fund raiser of a party committee, political action committee, ballot question committee or candidate committee within 21 days of the event.

[ 2007, c. 571, §3 (NEW) .]

3. Oath. Each member shall, within 10 days of his appointment, take an oath of office to faithfully discharge the duties of a commissioner in the form prescribed by the Constitution. Such oath shall be subscribed to by the commissioner taking it, certified by the officer before whom it is taken and immediately filed in the Office of the Secretary of State.

[ 1975, c. 621, §1 (NEW) .]

4. Legislative per diem. The members of the commission are entitled to receive legislative per diem according to Title 5, chapter 379.

[ IB 1995, c. 1, §2 (AMD) .]

5. Employees. The commission shall employ an executive director and such other assistance as may be necessary to carry out its duties. The commission also shall retain a general counsel or a computer analyst as an employee of the commission, based on the staffing needs of the executive director. If the commission employs a general counsel, the general counsel may not hold any other state office or otherwise be employed by the State. The commission shall select the executive director by an affirmative vote of at least 4 commission members.

[ 2003, c. 381, §1 (AMD) .]

6. Prohibited activities. A member of the commission may not engage in political fund-raising to promote the election or defeat of a candidate, passage or defeat of a ballot measure or endorse a political candidate. This prohibition does not apply to fund-raising for campaigns or endorsement of candidates at the county or municipal level or out-of-state nonfederal elections.

[ 2005, c. 271, §2 (NEW) .]

7. Removal of members. A member of the commission may be removed by the Governor for inefficiency, willful neglect of duty, malfeasance in office, engaging in prohibited activities or failure to continually meet the qualifications set out by this section or to comply with the disclosure requirements, but only with the review and concurrence of the joint standing committee of the Legislature having jurisdiction over election practices and legislative ethics upon hearing in executive session, or impeachment by the Legislature. Before removing a board member, the Governor shall notify the President of the Senate and the Speaker of the House of Representatives of the removal and the reasons for the removal.

[ 2007, c. 571, §4 (NEW) .]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1983, c. 812, §1 (AMD). 1989, c. 503, §B1 (AMD). 1991, c. 86, (AMD). 1991, c. 880, §1 (AMD). IB 1995, c. 1, §§1,2 (AMD). 2001, c. 430, §1 (AMD). 2001, c. 470, §§1-3 (AMD). 2003, c. 381, §1 (AMD). 2005, c. 271, §§1,2 (AMD). 2005, c. 295, §1 (AMD). 2007, c. 252, §§1, 2 (AMD). 2007, c. 571, §§1-4 (AMD). MRSA T.1, §1002/1/F (AMD).



1 §1003. Procedures, rules and regulations

1. Procedures, rules and regulations. The commission shall adopt such procedures, rules and regulations as may appear necessary for the orderly, prompt, fair and efficient carrying out of its duties, consistent with this chapter.

[ 1979, c. 541, §4 (AMD) .]

2. Records. Except as provided in section 1013, all records of the commission, including business records, reports made to or by the commission, findings of fact and opinions, must be made available to any interested member of the public who may wish to review them. Any member of the public may request copies of any record held by the commission that is available for public inspection. The commission shall furnish these copies upon payment of a fee covering the cost of reproducing them.

[ 2007, c. 642, §1 (AMD) .]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1979, c. 541, §A4 (AMD). 2007, c. 642, §1 (AMD).



1 §1004. Meetings

The commission shall meet on the call of the Speaker of the House or the President of the Senate to perform the duties required of it or as specifically provided in this chapter. The commission shall also meet at other times at the call of the chair or at the call of a majority of the members, provided all members are notified of the time, place and purpose of the meeting at least 24 hours in advance. [2001, c. 430, §2 (AMD).]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1977, c. 252, §1 (AMD). 2001, c. 430, §2 (AMD).



1 §1005. Open meetings

Notwithstanding chapter 13 and except as provided in section 1013, subsection 3-A, all meetings, hearings or sessions of the commission are open to the general public unless, by an affirmative vote of at least 3 members, the commission requires the exclusion of the public. [2007, c. 642, §2 (AMD).]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1997, c. 562, §D1 (AMD). 1997, c. 562, §D11 (AFF). 2001, c. 430, §3 (AMD). 2007, c. 642, §2 (AMD).



1 §1006. Assistance

The commission may call for the aid or assistance in the performance of its duties on the Attorney General, Secretary of State, Office of the State Auditor or any law enforcement agency in this State. When called upon, these agencies shall comply to the utmost of their ability. [1975, c. 621, §1 (NEW); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1975, c. 621, §1 (NEW). 2013, c. 16, §10 (REV).



1 §1007. Annual report

The commission shall submit to the Legislature and the public an annual report discussing its activities under this chapter and any changes it considers necessary or appropriate regarding ethical standards. [1989, c. 561, §1 (AMD).]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1989, c. 561, §1 (AMD).



1 §1008. General duties

The general duties of the commission shall be: [1975, c. 621, §1 (NEW).]

1. Legislative ethics. To investigate and make advisory recommendations to the appropriate body of any apparent violations of legislative ethics;

[ 2007, c. 642, §3 (AMD) .]

2. Election practices. To administer and investigate any violations of the requirements for campaign reports and campaign financing, including the provisions of the Maine Clean Election Act and the Maine Clean Election Fund;

[ 2001, c. 430, §4 (AMD) .]

3. Ethics seminar. To conduct, in conjunction with the Attorney General and the Chair of the Legislative Council or their designees, an ethics seminar for Legislators after the general election and before the convening of the Legislature, in every even-numbered year. The Attorney General shall provide each Legislator with a bound compilation of the laws of this State pertaining to legislative ethics and conduct;

[ IB 1995, c. 1, §4 (AMD) .]

4. Lobbyist activities. To administer the lobbyist disclosure laws, Title 3, chapter 15, and enforce the waiting period required before former Legislators may engage in compensated lobbying as provided by section 1024;

[ 2013, c. 129, §1 (AMD) .]

5. Maine Clean Election Act and Maine Clean Election Fund. To administer and ensure the effective implementation of the Maine Clean Election Act and the Maine Clean Election Fund according to Title 21-A, chapter 14; and

[ IB 1995, c. 1, §6 (NEW) .]

6. Enhanced monitoring. To provide for enhanced monitoring and enforcement of election practices and the electronic submission of reports and computerized tracking of campaign, election and lobbying information under the commission's jurisdiction.

[ 2005, c. 301, §1 (AMD) .]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1977, c. 337, §1 (AMD). 1989, c. 561, §§2,3 (AMD). 1993, c. 691, §§1-3 (AMD). IB 1995, c. 1, §§3-6 (AMD). 2001, c. 430, §4 (AMD). 2003, c. 20, §J1 (AMD). 2005, c. 301, §1 (AMD). 2007, c. 642, §3 (AMD). 2013, c. 129, §1 (AMD).



1 §1009. Recommendations to Legislature

Following a general election, the commission may solicit suggestions for improving campaign financing and reporting and the administration of the other areas within the commission's jurisdiction. The commission shall review the suggestions and may submit legislation within 90 days of the general election based on those suggestions or on proposals by individual members of the commission or its staff. [2009, c. 208, §1 (AMD).]

SECTION HISTORY

2005, c. 301, §2 (NEW). 2009, c. 208, §1 (AMD).






Subchapter 2: LEGISLATIVE ETHICS

1 §1011. Statement of purpose

The Maine Legislature enjoys a high reputation for progressive accomplishment. The vast majority of its members are public officers of integrity and dedication, seeking at all times to maintain high standards of ethical conduct. [1975, c. 621, §1 (NEW).]

The public interest is best served by attracting and retaining in the Legislature men and women of high caliber and attainment. The public interest will suffer if unduly stringent requirements deprive government "of the services of all but princes and paupers." [1975, c. 621, §1 (NEW).]

Membership in the Legislature is not a full-time occupation and is not compensated on that basis; moreover, it is measured in 2-year terms, requiring each member to recognize and contemplate that his election will not provide him with any career tenure. [1975, c. 621, §1 (NEW).]

Most Legislators must look to income from private sources, not their public salaries, for their sustenance and support for their families; moreover, they must plan for the day when they must return to private employment, business or their professions. [1975, c. 621, §1 (NEW).]

The increasing complexity of government at all levels, with broader intervention into private affairs, makes conflicts of interest almost inevitable for all part-time public officials, and particularly for Legislators who must cast their votes on measures affecting the lives of almost every citizen or resident of the State. The adoption of broader standards of ethics for Legislators does not impugn either their integrity or their dedication; rather it recognizes the increasing complexity of government and private life and will provide them with helpful advice and guidance when confronted with unprecedented or difficult problems in that gray area involving action which is neither clearly right nor clearly wrong. [1975, c. 621, §1 (NEW).]

If public confidence in government is to be maintained and enhanced, it is not enough that public officers avoid acts of misconduct. They must also scrupulously avoid acts which may create an appearance of misconduct. [1975, c. 621, §1 (NEW).]

The Legislature cannot legislate morals and the resolution of ethical problems must indeed rest largely in the individual conscience. The Legislature may and should, however, define ethical standards, as most professions have done, to chart the areas of real or apparent impropriety. [1975, c. 621, §1 (NEW).]

SECTION HISTORY

1975, c. 621, §1 (NEW).



1 §1012. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 561, §4 (RPR).]

1. Close economic association. "Close economic association" means the employers, employees, partners or clients of the Legislator or a member of the Legislator's immediate family; corporations in which the Legislator or a member of the Legislator's immediate family is an officer, director or agent or owns 10% or more of the outstanding capital stock; a business which is a significant unsecured creditor of the Legislator or a member of the Legislator's immediate family; or a business of which the Legislator or a member of the Legislator's immediate family is a significant unsecured creditor.

[ 1989, c. 561, §4 (RPR) .]

1-A. Associated organization. "Associated organization" means any organization in which a Legislator or a member of the Legislator's immediate family is a managerial employee, director, officer or trustee or owns or controls, directly or indirectly, and severally or in the aggregate, at least 10% of the outstanding equity.

[ 2011, c. 634, §1 (AMD) .]

2. Commission. "Commission" means the Commission on Governmental Ethics and Election Practices.

[ 1989, c. 561, §4 (RPR) .]

2-A. Domestic partner. "Domestic partner" means the partner of a Legislator who:

A. Has been legally domiciled with the Legislator for at least 12 months; [2009, c. 208, §2 (NEW).]

B. Is not legally married to or legally separated from an individual; [2009, c. 208, §2 (NEW).]

C. Is the sole partner of the Legislator and expects to remain so; and [2009, c. 208, §2 (NEW).]

D. Is jointly responsible with the Legislator for each other's common welfare as evidenced by joint living arrangements, joint financial arrangements or joint ownership of real or personal property. [2009, c. 208, §2 (NEW).]

[ 2009, c. 208, §2 (NEW) .]

3. Employee. "Employee" means a person in any employment position, including public or private employment, employment with a nonprofit, religious, charitable or educational organization, or any other compensated service under an expressed, implied, oral or written contract for hire, but does not include a self-employed person.

[ 1989, c. 561, §4 (RPR) .]

4. Gift. "Gift" means anything of value, including forgiveness of an obligation or debt, given to a person without that person providing equal or greater consideration to the giver. "Gift" does not include:

A. Gifts received from a single source during the reporting period with an aggregate value of $300 or less; [1989, c. 561, §4 (NEW).]

B. A bequest or other form of inheritance; [1995, c. 33, §1 (AMD).]

C. A gift received from a relative or from an individual on the basis of a personal friendship as long as that individual is not a registered lobbyist or lobbyist associate under Title 3, section 313, unless the Legislator has reason to believe that the gift was provided because of the Legislator’s official position and not because of a personal friendship; [2009, c. 258, §1 (AMD).]

D. A subscription to a newspaper, news magazine or other news publication; [2009, c. 258, §1 (AMD).]

E. Legal services provided in a matter of legislative ethics; [2009, c. 258, §1 (AMD).]

F. A meal, if the meal is a prayer breakfast or a meal served during a meeting to establish a prayer breakfast; or [2009, c. 258, §1 (NEW).]

G. A meal, if the meal is provided by industry or special interest organizations as part of the informational program presented to a group of public servants. [2009, c. 258, §1 (NEW).]

[ 2009, c. 258, §1 (AMD) .]

5. Honorarium. "Honorarium" means a payment of money or anything with a monetary resale value to a Legislator for an appearance or a speech by the Legislator. Honorarium does not include reimbursement for actual and necessary travel expenses for an appearance or speech. Honorarium does not include a payment for an appearance or a speech that is unrelated to the person's official capacity or duties as a member of the Legislature.

[ 1989, c. 561, §4 (NEW) .]

6. Immediate family. "Immediate family" means a Legislator's spouse, domestic partner or dependent children.

[ 2009, c. 208, §3 (AMD) .]

7. Income. "Income" means economic gain to a person from any source, including, but not limited to, compensation for services, including fees, commissions and payments in kind; gross income derived from business; gross income derived from dealings in property, rents and royalties; gross income from investments including interest, capital gains and dividends; annuities; income from life insurance and endowment contracts; pensions; income from discharge of indebtedness; distributions from a partnership or limited liability company; gross income from an interest in an estate or trust; prizes; and grants, but does not include gifts or honoraria. Income received in kind includes, but is not limited to, the transfer of property and options to buy or lease, and stock certificates. "Income" does not include alimony and separate maintenance payments, child support payments or campaign contributions accepted for state or federal office or funds or other property held in trust for another, including but not limited to money to be spent on behalf of a client for payment of a licensing or filing fee.

A. [2011, c. 634, §2 (RP).]

B. [2011, c. 634, §2 (RP).]

[ 2011, c. 634, §2 (AMD) .]

7-A. Managerial employee. "Managerial employee" means an employee of an organization whose position requires substantial control over the organization's decision making, business operations, financial management or contracting and procurement activities. For the purposes of this subsection, financial management does not include tasks that are considered clerical in nature.

[ 2011, c. 634, §3 (NEW) .]

8. Relative. "Relative" means an individual who is related to the Legislator or the Legislator's spouse or the Legislator's domestic partner as father, mother, son, daughter, brother, sister, uncle, aunt, great aunt, great uncle, first cousin, nephew, niece, husband, wife, domestic partner, grandfather, grandmother, grandson, granddaughter, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother or half sister, and includes the fiancé or fiancée of the Legislator.

[ 2011, c. 634, §4 (AMD) .]

8-A. Reportable liability. "Reportable liability" means any unsecured loan of $3,000 or more received from a person who is not a relative. "Reportable liability" does not include:

A. A credit card liability; [2011, c. 634, §5 (NEW).]

B. An educational loan made or guaranteed by a governmental entity, educational institution or nonprofit organization; or [2011, c. 634, §5 (NEW).]

C. A loan made from a state or federally regulated financial institution for business purposes. [2011, c. 634, §5 (NEW).]

[ 2011, c. 634, §5 (NEW) .]

9. Self-employed. "Self-employed" means that the person qualifies as an independent contractor under Title 39-A, section 102, subsection 13-A.

[ 2011, c. 643, §1 (AMD); 2011, c. 643, §14 (AFF) .]

10. Violation of legislative ethics. "Violation of legislative ethics" means a violation of the prohibitions in section 1014 or 1015.

[ 2007, c. 642, §5 (NEW) .]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1989, c. 561, §4 (RPR). 1991, c. 885, §E1 (AMD). 1991, c. 885, §E47 (AFF). 1995, c. 33, §§1,2 (AMD). RR 2001, c. 1, §6 (COR). 2001, c. 430, §5 (AMD). 2003, c. 268, §1 (AMD). 2007, c. 642, §§4, 5 (AMD). 2009, c. 208, §§2-4 (AMD). 2009, c. 258, §1 (AMD). 2011, c. 634, §§1-5 (AMD). 2011, c. 643, §1 (AMD). 2011, c. 643, §14 (AFF).



1 §1013. Authority; procedures

1. Authority. The commission has authority:

A. To issue, on request of any Legislator on an issue involving that Legislator, or on its own motion, written advisory opinions and guidance on problems or questions involving possible violations of legislative ethics; [2007, c. 642, §6 (AMD).]

B. To investigate complaints alleging a violation of legislative ethics against any Legislator, to investigate a possible violation of legislative ethics upon the commission's own motion, to hold hearings on an alleged or possible violation if the commission determines it is appropriate and to issue findings of fact together with its opinion; and [2011, c. 471, §1 (AMD).]

C. To administer the disclosure of sources of income by Legislators as required by this subchapter. [1975, c. 621, §1 (NEW).]

[ 2011, c. 471, §1 (AMD) .]

2. Procedure. The following procedures apply.

A. Requests for advisory opinions by members of the Legislature must be filed with the commission in writing and signed by the Legislator requesting the opinion and must contain such supporting data as the commission requires. Commission staff shall inform a Legislator upon that Legislator's request for an advisory opinion that written opinions issued by the commission are public and are submitted to the Clerk of the House and the Secretary of the Senate and entered into the legislative record. When preparing an advisory opinion on its own motion, the commission shall notify the Legislator concerned and allow the Legislator to provide additional information to the commission. In preparing an advisory opinion, either upon request or on its own motion, the commission may make such an investigation as it determines necessary. A copy of the commission's advisory opinion must be sent to the Legislator concerned and to the presiding officer of the legislative body of which the Legislator is a member. [2007, c. 642, §6 (AMD).]

B. [2007, c. 642, §6 (RP).]

B-1. Any person may file a complaint against a Legislator alleging a violation of legislative ethics only as described in sections 1014 and 1015. The complaint must be filed in writing and signed under oath and must specify the facts of the alleged violation citing the specific provisions of sections 1014 and 1015 that are alleged to have been violated, the approximate date of the alleged violation and such other information as the commission requires. A complainant shall agree in writing not to disclose any information about the complaint during the time the commission is determining whether or not to pursue the complaint or during the investigation of a complaint. A complaint that does not meet the criteria of this paragraph is considered incomplete and will not be forwarded to the commission.

(1) The Legislator against whom a complaint is filed must immediately be given a copy of the complaint and the name of the complainant. Before deciding whether to conduct an investigation or to hold any hearings, the commission shall afford the Legislator an opportunity to answer the complaint in writing and in person to the commission. The commission staff may gather preliminary factual information that will assist the commission in deciding whether to conduct a full investigation or to hold hearings.

(2) The commission shall consider only complaints against Legislators in office at the time of the filing of the complaint and only complaints relating to activity that occurred or was ongoing within 2 years of the complaint. Upon a majority vote of the commission, the commission shall conduct an investigation and hold hearings as it determines necessary.

(3) The commission shall issue its findings of fact together with its opinion regarding the alleged violation of legislative ethics to the legislative body of which the Legislator concerned is a member. That legislative body may take whatever action it determines appropriate, in accordance with the Constitution of Maine.

(4) If the commission determines that a Legislator has potentially violated professional standards set by a licensing board, its opinion and such other information as may be appropriate must be referred to the licensing board that oversees the Legislator's professional conduct. [2011, c. 471, §2 (AMD).]

B-2. If the commission receives information other than through a complaint suggesting that a Legislator may have committed a violation of legislative ethics, the commission may commence an investigation or conduct hearings when there is probable cause to believe that a violation has occurred. The commission may consider only activities by a Legislator in office at the time of the investigation that occurred or were ongoing within 2 years of the investigation. The commission shall provide the Legislator with written notice of the possible violation and an opportunity to be heard in accordance with the requirements of paragraph B-1. The commission's consideration of the possible violation is subject to the confidentiality provisions of subsection 3-A. [2011, c. 471, §3 (NEW).]

C. When the conduct of a particular Legislator is under inquiry and a hearing is to be held, the Legislator must be given written notification of the time and place at which the hearing is to be held. Such notification must be given not less than 10 days prior to the date set for the hearing. [2007, c. 642, §6 (AMD).]

D. The commission has authority, through its chair or any member designated by the chair, to administer oaths, subpoena witnesses and compel the production of books, records, papers, documents, correspondence and other material and records the commission determines relevant. The State, its agencies and instrumentalities shall furnish to the commission any information, records or documents the commission designates as being necessary for the exercise of its functions and duties. In the case of refusal of any person to obey an order or subpoena of the commission, the Superior Court, upon application of the commission, has jurisdiction and authority to require compliance with the order or subpoena. Any failure of any person to obey an order of the Superior Court may be punished by that court as contempt thereof. [2007, c. 642, §6 (AMD).]

E. The commission shall adopt rules consistent with due process for the conduct of investigations and hearings under this subchapter. Rules adopted pursuant to this paragraph are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A.

The commission is not bound by the strict rules of evidence, but its findings and opinions must be based upon competent and substantial evidence. [2007, c. 642, §6 (AMD).]

E-1. The commission may permit the complainant to make a presentation to the commission as part of its consideration whether to conduct an investigation or public hearing. [2007, c. 642, §6 (NEW).]

F. If the commission concludes that it appears that a Legislator has violated a criminal law, a copy of its findings of fact, its opinion and such other information as may be appropriate must be referred to the Attorney General. Any determination by the commission or by a legislative body that a violation of legislative ethics has occurred does not preclude any criminal action relating to the violation that may be brought against the Legislator. [2007, c. 642, §6 (AMD).]

G. If the commission determines that a complaint filed under oath is frivolous or was filed in bad faith or if the complainant fails to appear at the hearing without being excused by the commission, the commission may order the complainant to pay to the Legislator against whom the complaint has been filed that Legislator's costs of investigation and defense, including any reasonable attorney's fees. This order is considered a final agency action, and the complainant may appeal the order pursuant to the Maine Administrative Procedure Act. If the commission determines that the complaint was filed in bad faith, the commission shall refer the case to the Attorney General for investigation.

Such an order does not preclude any other remedy available to the Legislator against whom the complaint has been filed, including, but not limited to, an action brought in Superior Court against the complainant for damages to the Legislator's reputation. [2007, c. 642, §6 (AMD).]

H. The commission shall file with the Clerk of the House and the Secretary of the Senate a copy of written advisory opinions and guidance issued by the commission that were formally requested by a Legislator and that were considered by the commission at a public meeting, with such deletions and changes as the commission considers necessary to protect the identity of the person seeking the opinions or others. The Clerk of the House shall keep a copy of such opinions and guidance in a special binder and shall finally publish them in the Legislative Record. The commission may exempt an opinion or a part of an opinion from release, publication or inspection if it considers such action appropriate for the protection of 3rd parties and makes available to the public an explanatory statement to that effect. [2007, c. 642, §6 (AMD).]

I. A copy of the commission's findings of fact and opinions regarding complaints against Legislators must also be filed with the Clerk of the House and the Secretary of the Senate. The Clerk of the House shall keep them in a special binder and shall finally publish them in the Legislative Record. [2007, c. 642, §6 (AMD).]

J. [2007, c. 642, §6 (RP).]

K. When a Legislator has a question or problem of an emergency nature about a possible violation of legislative ethics or an issue involving that Legislator that arises during the course of legislative action, the Legislator may request an advisory opinion from the presiding officer of the legislative body of which the Legislator is a member. The presiding officer may issue an advisory opinion. An advisory opinion issued by the presiding officer must be in accordance with the principles of this subchapter, be in writing and be reported to the commission. The commission may then issue a further opinion on the matter. The presiding officer may refer such a question or problem directly to the commission, which shall meet as soon as possible to consider the question or problem. [2007, c. 642, §6 (AMD).]

L. The commission shall make reasonable efforts to resolve a complaint within 90 days of its filing. [2007, c. 642, §6 (NEW).]

[ 2011, c. 471, §§2, 3 (AMD) .]

3. Confidentiality.

[ 2007, c. 642, §6 (RP) .]

3-A. Confidentiality of records and proceedings relating to screening complaints alleging a violation of legislative ethics. Notwithstanding chapter 13, a complaint alleging a violation of legislative ethics is confidential and is not a public record until after the commission has voted pursuant to subsection 2, paragraph B-1 to pursue the complaint, and a commission proceeding to determine whether to pursue a complaint must be conducted in executive session. If the commission does not vote to pursue the complaint, the complaint and records relating to the investigation of that complaint remain confidential and are not public records unless the Legislator against whom the complaint is made submits a written request that the complaint and all accompanying materials be made public. This subsection does not prohibit a complainant from disclosing information that the complainant provided to the commission as part of the complaint or investigation once the commission has determined not to pursue the complaint or the investigation of a complaint is complete. This subsection does not prevent the commission from including general information about complaints in any report to the Legislature. Any person who knowingly breaches the confidentiality of a complaint investigation commits a Class D crime. This subsection does not prevent commission staff from disclosing information to a person from whom the commission is seeking information or evidence relevant to the complaint that is necessary to investigate the complaint or prevent the complainant or the Legislator against whom the complaint is made from discussing the complaint with an attorney or other person assisting them with the complaint. The commission or commission staff shall inform any person with whom they communicate of the requirement to keep any information regarding the complaint investigation confidential.

[ 2007, c. 642, §6 (NEW) .]

4. Confidentiality of records other than complaints. Commission records other than complaints are governed by this subsection.

A. Investigative records relating to complaints that the commission has voted to pursue are confidential unless they are provided to commission members or otherwise distributed at a public hearing of the commission. [2007, c. 642, §6 (NEW).]

B. Legislators' statements of sources of income are public records. [2007, c. 642, §6 (NEW).]

C. Findings of fact and recommendations of the commission on complaints alleging violation of legislative ethics are public records. [2007, c. 642, §6 (NEW).]

D. Advisory opinions of the commission and requests for advisory opinions from the commission are public records, except as provided in subsection 2, paragraph H. [2007, c. 642, §6 (NEW).]

[ 2007, c. 642, §6 (NEW) .]

5. Prohibited communications. Communications concerning a complaint filed under this section between commission members and a complainant or between commission members and the subject of a complaint are prohibited until after the commission has voted not to pursue a complaint or the commission has taken final action on the complaint.

[ 2007, c. 642, §6 (NEW) .]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1977, c. 252, §2 (AMD). 1989, c. 561, §§5,6 (AMD). 2007, c. 642, §6 (AMD). 2011, c. 471, §§1-3 (AMD).



1 §1014. Violations of legislative ethics

1. Situations involving conflict of interest. A Legislator engages in a violation of legislative ethics if that Legislator votes on a question in connection with a conflict of interest in committee or in either body of the Legislature or attempts to influence the outcome of that question unless a presiding officer in accordance with the Joint Rules of the Legislature requires a Legislator to vote or advises the Legislator that there is no conflict in accordance with section 1013, subsection 2, paragraph K. A conflict of interest includes:

A. When a Legislator or a member of the Legislator's immediate family has or acquires a direct substantial personal financial interest, distinct from that of the general public, in an enterprise that would be financially benefited by proposed legislation, or derives a direct substantial personal financial benefit from close economic association with a person known by the Legislator to have a direct financial interest in an enterprise affected by proposed legislation; [2007, c. 642, §7 (AMD).]

B. When a Legislator or a member of the Legislator's immediate family accepts gifts, other than campaign contributions duly recorded as required by law, from persons affected by legislation or who have an interest in an entity affected by proposed legislation and the Legislator knows or reasonably should know that the purpose of the donor in making the gift is to influence the Legislator in the performance of the Legislator's official duties or vote or is intended as a reward for action on the Legislator's part; [2007, c. 642, §7 (AMD).]

C. Receiving compensation or reimbursement not authorized by law for services, advice or assistance as a Legislator; [2007, c. 642, §7 (AMD).]

D. Appearing for, representing or advocating on behalf of another before the Legislature, unless without compensation and for the benefit of a citizen; [2007, c. 642, §7 (AMD).]

E. When a Legislator or a member of the Legislator's immediate family accepts or engages in employment that could impair the Legislator's judgment, or when the Legislator knows that there is a substantial possibility that an opportunity for employment is being afforded the Legislator or a member of the Legislator's immediate family with intent to influence the performance of the Legislator's official duties, or when the Legislator or a member of his immediate family stands to derive a personal private gain or loss from employment, because of legislative action, distinct from the gain or losses of other employees or the general community; and [2007, c. 642, §7 (AMD).]

F. When a Legislator or a member of the Legislator's immediate family has an interest in legislation relating to a profession, trade, business or employment in which the Legislator or a member of the Legislator's immediate family is engaged and the benefit derived by the Legislator or a member of the Legislator's immediate family is unique and distinct from that of the general public or persons engaged in similar professions, trades, businesses or employment. [2007, c. 642, §7 (AMD).]

[ 2007, c. 642, §7 (AMD) .]

2. Undue influence.

[ 2009, c. 258, §2 (RP) .]

2-A. Undue influence. It is a violation of legislative ethics for a Legislator to engage in conduct that constitutes the exertion of undue influence, including, but not limited to:

A. Appearing for, representing or advocating for another person in a matter before a state agency or authority, for compensation other than compensation as a Legislator, if the Legislator makes reference to that Legislator's legislative capacity, communicates with the agency or authority on legislative stationery or makes threats or implications relating to legislative action; [2009, c. 258, §3 (NEW).]

B. Appearing for, representing or advocating for another person in a matter before a state agency or authority if the Legislator oversees the policies of the agency or authority as a result of the Legislator's committee responsibilities, unless:

(1) The appearance, representation or advocacy is provided without compensation and for the benefit of a constituent;

(2) The Legislator is engaged in the conduct of the Legislator's profession and is in good standing with a licensing board, if any, that oversees the Legislator's profession;

(3) The appearance, representation or advocacy is provided before a court or office of the judicial branch; or

(4) The representation consists of filing records or reports or performing other routine tasks that do not involve the exercise of discretion on the part of the agency or authority; and [2009, c. 258, §3 (NEW).]

C. Representing or assisting another person in the sale of goods or services to the State, a state agency or a state authority, unless the transaction occurs after public notice and competitive bidding. [2009, c. 258, §3 (NEW).]

[ 2009, c. 258, §3 (NEW) .]

3. Abuse of office or position. It is a violation of legislative ethics for a Legislator to engage in conduct that constitutes an abuse of office or position, including but not limited to:

A. When a Legislator or a member of the Legislator's immediate family has a direct financial interest or an interest through a close economic associate in a contract for goods or services with the State, a state agency or state authority , unless the contract is awarded through competitive bidding or is exempt from competitive bidding pursuant to state purchasing laws or the payment provisions are based on uniform rates established by the State, a state agency, a state authority or other governmental entity ; [2007, c. 642, §7 (AMD).]

B. Granting or obtaining special privilege, exemption or preferential treatment to or for oneself or another, which privilege, exemption or treatment is not readily available to members of the general community or class to which the beneficiary belongs; and [2007, c. 642, §7 (AMD).]

C. Use or disclosure of confidential information obtained because of office or position for the benefit of self or another. [1975, c. 621, §1 (NEW).]

[ 2007, c. 642, §7 (AMD) .]

4. Contract with state governmental agency. It is a violation of legislative ethics for a Legislator or an associated organization to enter with a state agency into any contract that is to be paid in whole or in part out of governmental funds unless the contract has been awarded through a process of public notice and competitive bidding or is exempt from competitive bidding pursuant to state purchasing laws.

[ 2007, c. 642, §7 (NEW) .]

SECTION HISTORY

1975, c. 621, §1 (NEW). 2007, c. 642, §7 (AMD). 2009, c. 258, §§2, 3 (AMD).



1 §1015. Prohibited campaign contributions and solicitations

1. Actions precluded.

[ 2007, c. 642, §8 (RP) .]

2. Reports.

[ 2007, c. 642, §8 (RP) .]

3. Campaign contributions and solicitations prohibited. The following provisions prohibit certain campaign contributions and solicitation of campaign contributions during a legislative session.

A. As used in this subsection, the terms "employer," "lobbyist" and "lobbyist associate" have the same meanings as in Title 3, section 312-A. As used in this subsection, "contribution" has the same meaning as in Title 21-A, section 1012 and includes seed money contributions as defined in Title 21-A, section 1122, subsection 9. [2007, c. 279, §1 (AMD).]

B. The Governor, a member of the Legislature or any constitutional officer or the staff or agent of the Governor, a member of the Legislature or any constitutional officer may not intentionally solicit or accept a contribution from a lobbyist, lobbyist associate or employer during any period of time in which the Legislature is convened before final adjournment, except for a qualifying contribution as defined under Title 21-A, section 1122, subsection 7. A lobbyist, lobbyist associate or employer may not intentionally give, offer or promise a contribution, other than a qualifying contribution, to the Governor, a member of the Legislature or any constitutional officer or the staff or agent of the Governor, a member of the Legislature or any constitutional officer during any time in which the Legislature is convened before final adjournment. These prohibitions apply to contributions directly and indirectly solicited or accepted by, or given, offered and promised to a political action committee, ballot question committee or party committee of which the Governor, a member of the Legislature, a constitutional officer or the staff or agent of these officials is a treasurer, officer or primary fund-raiser or decision maker. [2009, c. 286, §1 (AMD).]

C. This subsection does not apply to:

(1) Solicitations or contributions for bona fide social events hosted for nonpartisan, charitable purposes;

(2) Solicitations or contributions relating to a special election to fill a vacancy from the time of announcement of the election until the election; and

(4) Solicitations or contributions accepted by a member of the Legislature supporting that member's campaign for federal office. [2007, c. 279, §2 (AMD).]

C-1. This subsection does not prohibit the attendance of the Governor, a member of the Legislature or any constitutional officer or the staff or agent of the Governor, a member of the Legislature or any constitutional officer at fund-raising events held by a municipal, county, state or national political party organized pursuant to Title 21-A, chapter 5, nor the advertisement of the expected presence of any such official at any such event, as long as any such official has no involvement in soliciting attendance at the event and all proceeds are paid directly to the political party organization hosting the event or a nonprofit charitable organization. [1999, c. 273, §1 (NEW).]

D. A person who intentionally violates this subsection is subject to a civil penalty not to exceed $1,000, payable to the State and recoverable in a civil action. [1997, c. 529, §1 (NEW).]

[ 2009, c. 286, §1 (AMD) .]

4. Contract with state governmental agency.

[ 2007, c. 642, §8 (RP) .]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1989, c. 561, §7 (AMD). 1997, c. 529, §1 (AMD). 1999, c. 273, §1 (AMD). 1999, c. 648, §1 (AMD). 2003, c. 268, §2 (AMD). 2005, c. 301, §3 (AMD). 2007, c. 279, §§1, 2 (AMD). 2007, c. 642, §8 (AMD). 2009, c. 286, §1 (AMD).



1 §1016. Statement of sources of income (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §1 (NEW). 1989, c. 561, §8 (RP).



1 §1016-A. Disclosure of specific sources of income (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 561, §9 (NEW). 1989, c. 608, §§1,2 (AMD). 1989, c. 734, (AMD). 2001, c. 75, §1 (AMD). 2007, c. 704, §1 (AMD). 2011, c. 634, §6 (RP).



1 §1016-B. Disclosure of reportable liabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 561, §10 (NEW). 1991, c. 331, §1 (AMD). 2011, c. 634, §7 (RP).



1 §1016-C. Reports by legislative candidates

A candidate, as defined in Title 21-A, section 1, subsection 5, for the Legislature who is not required to file a report under section 1016-G shall file a report containing the same information required of Legislators under section 1016-G no later than 5 p.m. on the first Monday in August preceding the general election unless the candidate withdraws from the election in accordance with Title 21-A, section 374-A by that date. [2011, c. 634, §8 (AMD).]

SECTION HISTORY

1991, c. 880, §2 (NEW). 2011, c. 471, §4 (AMD). 2011, c. 634, §8 (AMD).



1 §1016-D. Disclosure of bids on government contracts

When a Legislator or associated organization bids on a contract with a state governmental agency, the Legislator or associated organization shall file a statement with the commission no later than 5:00 p.m. on the day the bid is submitted that discloses the subject of the bid and the names of the Legislator, associated organization and state governmental agency as appropriate. The bid disclosure statement filed under this section must be on a form prescribed by the commission and is a public record as defined in section 402. [2003, c. 268, §3 (NEW).]

SECTION HISTORY

2003, c. 268, §3 (NEW).



1 §1016-E. Disclosure of interests (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 704, §2 (NEW). 2011, c. 634, §9 (RP).



1 §1016-F. Internet disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 704, §3 (NEW). 2011, c. 634, §10 (RP).



1 §1016-G. Disclosure of specific sources of income, interests and reportable liabilities

Each Legislator shall annually file with the commission a statement identifying the sources of income received, positions held and reportable liabilities incurred during the preceding calendar year by the Legislator or members of the Legislator's immediate family. A Legislator who has completed service in the Legislature shall file the statement within 45 days of the Legislator's last day of service to disclose the sources of income in the Legislator's final calendar year of service. [2011, c. 634, §11 (NEW).]

1. Content of statement. The name and, where applicable, the job title of the individual earning or receiving the income must be disclosed, unless otherwise noted. Each source of income must be identified by name, address and principal type of economic or business activity. If disclosure of this type is prohibited by statute, rule or an established code of professional ethics, it is sufficient for the Legislator to specify the principal type of economic or business activity from which the income is derived.

The statement must identify:

A. If the Legislator is an employee of another person, firm, corporation, association or organization that has provided the Legislator with compensation of $2,000 or more, the name and address of the employer. The Legislator shall identify the title and position held by the Legislator; [2011, c. 634, §11 (NEW).]

B. If the Legislator is self-employed, the name and address of the Legislator's business and each source of income derived from self-employment that represents more than 10% of the Legislator's gross income from self-employment or $2,000, whichever is greater; [2011, c. 634, §11 (NEW).]

C. The name, address and principal economic or business activity of any corporation, partnership, limited liability company or other business in which the Legislator or members of the Legislator's immediate family own or control, directly or indirectly, more than 5% of the outstanding equity, whether individually or in the aggregate, that has received revenue of $2,000 or more; [2013, c. 401, §1 (AMD).]

D. Each source of income of $2,000 or more the Legislator derived from providing services as an attorney, the major areas of law practiced by the Legislator and, if associated with a law firm, the major areas of practice of the firm; [2011, c. 634, §11 (NEW).]

E. Each source of income of $2,000 or more received by the Legislator and a description of the nature of the income, such as rental income, dividend income and capital gains; [2013, c. 401, §1 (AMD).]

F. The specific source of each gift received by the Legislator; [2011, c. 634, §11 (NEW).]

G. Each source of income of $2,000 or more received by any member of the immediate family of the Legislator, except that the Legislator is not required to identify the names of dependent children. If the member of the Legislator's immediate family received income of $2,000 or more in compensation, the Legislator shall identify the source of the compensation, the type of the economic activity and the title of the position held by the immediate family member; [2011, c. 634, §11 (NEW).]

H. Each source of honoraria of $2,000 or more that the Legislator accepted; [2011, c. 634, §11 (NEW).]

I. Each executive branch agency before which the Legislator or any immediate family member has represented or assisted others for compensation; [2011, c. 634, §11 (NEW).]

J. Each state governmental agency, board or commission to which the Legislator, a member of the Legislator's immediate family or an associated organization has sold, rented or leased goods or services with a value of $10,000 or more during the preceding calendar year and a description of the goods or services sold, rented or leased; [2011, c. 634, §11 (NEW).]

K. Each party as defined in Title 21-A, section 1, subsection 28, including a party committee, and each organization that is required under Title 21-A, chapter 13 to register with the commission as a political action committee or ballot question committee for which the Legislator or a member of the Legislator's immediate family is a treasurer, principal officer or principal fund-raiser or decision maker; [2013, c. 401, §1 (AMD).]

L. Any offices, trusteeships, directorships or positions of any nature, whether compensated or uncompensated, held by the Legislator or a member of the Legislator's immediate family with any for-profit or nonprofit firm, corporation, association, limited liability company, partnership or business. For the purposes of this paragraph, service as a clerk of a corporation or as a registered agent authorized to receive service of any process, notice or other demand for a business entity is not considered a position with the corporation or business entity; and [2011, c. 634, §11 (NEW).]

M. All reportable liabilities incurred by the Legislator or a member of the Legislator's immediate family during the reporting period. [2011, c. 634, §11 (NEW).]

[ 2013, c. 401, §1 (AMD) .]

2. Time for filing. The following provisions govern the time for filing statements.

A. Each Legislator shall file with the commission by 5:00 p.m. on February 15th of each year on the form provided by the commission a statement of the sources of income, interests and reportable liabilities for the preceding calendar year required by subsection 1. Prior to the end of the first week in January of each year, the commission shall deliver a form to each Senator and member of the House of Representatives. [2011, c. 634, §11 (NEW).]

B. A Legislator shall file an updated statement concerning the current calendar year if the income, reportable liabilities or positions of the Legislator or an immediate family member, except for dependent children, substantially change from those disclosed in the Legislator's most recent statement. Substantial changes include, but are not limited to, a new employer that has paid the Legislator or a member of the Legislator's immediate family $2,000 or more during the current year, another source that has provided the Legislator or a member of the Legislator's immediate family, excluding dependent children, with income that totals $2,000 or more during the current year or the acceptance of a new position with a for-profit or nonprofit firm that is reportable under subsection 1, paragraph L. The Legislator shall file the updated statement within 30 days of the substantial change in income, reportable liabilities or positions. [2011, c. 634, §11 (NEW).]

[ 2011, c. 634, §11 (NEW) .]

3. Penalties. Penalties for violations of this section are as follows.

A. Failing to file a statement within 15 days of having been notified by the commission is a civil violation for which a fine of not more than $100 may be adjudged. A statement is not considered filed unless it substantially conforms to the requirements of this subchapter and is properly signed. The commission shall determine whether a statement substantially conforms to the requirements of this subchapter. [2011, c. 634, §11 (NEW).]

B. The intentional filing of a false statement is a Class E crime. If the commission concludes that it appears that a Legislator has willfully filed a false statement, it shall refer its findings of fact to the Attorney General. If the commission determines that a Legislator has willfully failed to file a statement required by this subchapter or has willfully filed a false statement, the Legislator is presumed to have a conflict of interest on every question and must be precluded or subject to penalty as provided in section 1015. [2011, c. 634, §11 (NEW).]

[ 2011, c. 634, §11 (NEW) .]

4. Rules, procedures and forms. The commission may adopt or amend rules to specify the reportable categories or types and the procedures and forms for reporting and to administer this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 634, §11 (NEW) .]

5. Public record. Statements filed under this section are public records. The commission shall provide a means for Legislators to file statements in an electronic format that must immediately place the statements on a publicly accessible website. Legislators shall file statements required by this section using the electronic format prescribed by the commission. If a Legislator can attest to an inability to access or use the electronic filing format, the commission may provide assistance to the Legislator to ensure proper and timely placement of the required statements on the publicly accessible website.

[ 2013, c. 401, §2 (AMD) .]

SECTION HISTORY

2011, c. 634, §11 (NEW). 2013, c. 401, §§1, 2 (AMD).



1 §1017. Form; contents (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §1 (NEW). 1977, c. 252, §3 (AMD). 1981, c. 698, §2 (AMD). 1989, c. 561, §11 (RP).



1 §1017-A. Civil penalties; late and incomplete statements; failure to file (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 268, §4 (NEW). 2007, c. 704, §4 (AMD). 2011, c. 634, §12 (RP).



1 §1018. Updating statement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §1 (NEW). 1977, c. 252, §4 (RPR). 2001, c. 75, §2 (AMD). 2011, c. 634, §13 (RP).



1 §1019. False statement; failure to file (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §1 (NEW). 1977, c. 252, §5 (AMD). 1977, c. 696, §12 (AMD). 2011, c. 471, §5 (AMD). 2011, c. 634, §14 (RP).



1 §1020. Penalty for false accusations

Any person who files a false charge of a conflict of interest with the commission or any member of the commission, which he does not believe to be true, or whoever induces another to file a false charge of a conflict of interest, which he does not believe to be true, shall be guilty of a Class E crime. [1977, c. 696, §13 (RPR).]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1977, c. 696, §13 (RPR).



1 §1021. Membership on boards, authorities or commissions

It shall not be a conflict of interest for a Legislator to serve on a public board, authority or commission created by the Legislature so long as there is no consideration paid to the Legislator other than his actual expenses. [1975, c. 621, §1 (NEW).]

SECTION HISTORY

1975, c. 621, §1 (NEW).



1 §1022. Disciplinary guidelines

The Legislature shall adopt, publish, maintain and implement, as authorized in the Constitution of Maine, Article IV, Part Third, Section 4, disciplinary guidelines and procedures for Legislators, including the violations of ethical standards, penalties of reprimand, censure or expulsion and the procedures under which these or other penalties may be imposed. [1989, c. 561, §12 (NEW).]

SECTION HISTORY

1989, c. 561, §12 (NEW).



1 §1023. Code of ethics

The Legislature by Joint Rule shall adopt and publish a code of ethics for Legislators and legislative employees. [1989, c. 561, §12 (NEW).]

SECTION HISTORY

1989, c. 561, §12 (NEW).



1 §1024. Waiting period before engaging in lobbying activities

1. Actions precluded. Beginning with the convening of the 127th Legislature, a person who has served as a Legislator may not engage in activities that would require registration as a lobbyist or lobbyist associate as defined by Title 3, section 312-A, subsections 10 and 10-A, respectively, until one year after that person's term as a Legislator ends. This subsection may not be construed to prohibit uncompensated lobbying by a former Legislator during the one-year period following the end of that Legislator's most recent term in office.

[ 2013, c. 129, §2 (NEW) .]

2. Complaints and investigations. A person may file a complaint with the commission specifying an alleged violation of this section. The commission staff shall notify the party against whom the complaint has been filed and may undertake the investigation of the alleged violation if directed by the commission. The commission may direct commission staff to undertake an investigation of an alleged violation of this section on its own motion.

[ 2013, c. 129, §2 (NEW) .]

3. Penalty. A person who intentionally violates this section is subject to a civil penalty not to exceed $1,000, payable to the State and recoverable in a civil action.

[ 2013, c. 129, §2 (NEW) .]

SECTION HISTORY

2013, c. 129, §2 (NEW).









Chapter 27: NAMES OF PLACES

1 §1101. Definitions

For the purposes of this chapter, unless the context indicates otherwise, the following words shall have the following meanings: [1979, c. 541, Pt. A, §5 (AMD).]

1. Offensive name. "Offensive name" means a name of a place that includes:

A. The designation "nigger" or "squaw" or any derivation of "squaw" as a separate word or as part of a word or phrase; or [2009, c. 284, §1 (AMD).]

B. The designation "squa" or any derivation of "squa" as a separate word or as a separate syllable in a word. [2009, c. 284, §1 (AMD).]

[ 2009, c. 284, §1 (AMD) .]

2. Place. "Place" means any natural geographic feature or any street, alley or other road within the jurisdiction of the State, or any political subdivision of the State.

[ 1977, c. 259, §1 (NEW) .]

SECTION HISTORY

1977, c. 259, §1 (NEW). 1979, c. 127, §1 (AMD). 1979, c. 541, §A5 (AMD). 1999, c. 613, §1 (AMD). 2001, c. 471, §D3 (AMD). 2009, c. 284, §1 (AMD).



1 §1102. Offensive names prohibited

1. Place in State may not have offensive name. A place in this State may not have or be given an offensive name.

[ 2001, c. 244, §1 (NEW) .]

2. Sign on interstate highway or Maine Turnpike may not contain offensive name. A sign placed by the State on an interstate highway or the Maine Turnpike may not contain an offensive name.

[ 2001, c. 244, §1 (NEW) .]

SECTION HISTORY

1977, c. 259, §1 (NEW). 2001, c. 244, §1 (RPR).



1 §1103. Complaint filed

Any person who believes that a place has an offensive name may file a complaint with the Maine Human Rights Commission. Any such complaint filed with this commission shall be subject to the provisions included in Title 5, section 4632. [1977, c. 259, §1 (NEW).]

SECTION HISTORY

1977, c. 259, §1 (NEW).



1 §1104. Responsibility of municipal officers and county commissioners

The municipal officers of the municipality or the county commissioners responsible for the unorganized territory, in which a place is found pursuant to Title 5, section 4632, to have an offensive name, shall have the following responsibilities: [1977, c. 259, §1 (NEW).]

1. Reasonable actions. They shall take whatever reasonable actions are required to complete a change in the offensive name. They may hold public hearings on selecting a new name; and

[ 1999, c. 613, §2 (AMD) .]

2. Notification. Unless a court order is issued under Title 5, section 4632 specifying a different deadline, within 6 months of the determination that the place has an offensive name, they shall provide notice of the new name to the Commissioner of Agriculture, Conservation and Forestry, the Secretary of the United States Department of the Interior and other public agencies, boards, committees or other groups responsible for changing names of places and for ensuring that such name changes appear on maps and other public documents.

[ 1999, c. 613, §2 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

SECTION HISTORY

1977, c. 259, §1 (NEW). 1999, c. 613, §2 (AMD). 2011, c. 657, Pt. W, §6 (REV).






Chapter 28: NAMES OF GEOGRAPHIC FEATURES

1 §1501. Name changes by Passamaquoddy Tribe

When the Joint Tribal Council of the Passamaquoddy Tribe changes the name of a geographic feature within its Indian territory, the State shall assist the Passamaquoddy Tribe in notifying the necessary entities, including the United States Board on Geographic Names, to accomplish the name change in official maps and documents. [1997, c. 650, §1 (NEW).]

SECTION HISTORY

1997, c. 650, §1 (NEW).






Chapter 29: TERMINATION OF STATUTORY PROVISIONS

1 §2501. Repeal of statutory provisions

The following statutory provisions are repealed on the dates set forth in this section. [1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW).]

4. Title 4.

A. Title 4, section 181 shall be repealed on November 1, 1986. [1985, c. 368, §1 (AMD).]

[ 1985, c. 368, §1 (AMD) .]

10. Title 10.

[ 1995, c. 117, Pt. A, §2 (AFF); 1995, c. 117, Pt. A, §1 (RP) .]

15. Title 15.

A. Title 15, chapter 513 shall be repealed on September 30, 1982. [1981, c. 392, §1 (AMD).]

[ 1981, c. 392, §1 (AMD) .]

22. Title 22.

A. Title 22, chapter 717 shall be repealed on January 1, 1983. [1979, c. 550, §1 (NEW).]

[ 1979, c. 550, §1 (NEW) .]

24. Title 24.

A. Title 24, chapter 21, subchapter 3 shall be repealed on January 1, 1983. [1977, c. 492, §1 (NEW).]

[ 1977, c. 492, §1 (NEW) .]

26. Title 26.

[ 1977, c. 547, §1 (NEW); 1979, c. 515, §1 (RP) .]

29. Title 29.

[ 1993, c. 680, Pt. C, §1 (RP) .]

30. Title 30.

[ 1979, c. 570, §1 (NEW); 1979, c. 663, §2 (AMD); 1979, c. 732, §§ 2, 31 (RP) .]

SECTION HISTORY

1977, c. 490, §2 (NEW). 1977, c. 492, §1 (NEW). 1977, c. 547, §1 (NEW). 1977, c. 696, §14 (RP). 1979, c. 370, §1 (AMD). 1979, c. 515, §1 (AMD). 1979, c. 550, §1 (AMD). 1979, c. 570, §1 (AMD). 1979, c. 663, §2 (AMD). 1979, c. 732, §§2,31 (AMD). 1981, c. 392, §1 (AMD). 1983, c. 548, §1 (AMD). 1985, c. 368, §1 (AMD). 1989, c. 698, §1 (AMD). 1989, c. 824, §1 (AMD). 1993, c. 680, §C1 (AMD). 1995, c. 117, §A1 (AMD). 1995, c. 117, §A2 (AFF).



1 §2502. Committee reports

Any legislative committee having jurisdiction over a statutory provision listed in section 2501 shall prepare and submit to the Legislature, within 30 legislative days after the convening of the last regular session prior to the date set out in section 2501 for repeal of that provision, a report evaluating the advisability of retaining the statutory provision. [1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW).]

SECTION HISTORY

1977, c. 490, §2 (NEW). 1977, c. 492, §1 (NEW). 1977, c. 547, §1 (NEW). 1977, c. 696, §14 (RP).



1 §2503. Contents of report

A report prepared pursuant to section 2502 shall include: [1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW).]

1. Past effectiveness. An evaluation of the past effectiveness of the statutory provision;

[ 1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW) .]

2. Future need. An evaluation of the future need for the statutory provision;

[ 1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW) .]

3. Alternative methods. An examination of alternative methods of attaining the purpose of the provision;

[ 1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW) .]

4. Cost of retention. An estimate of the cost of retaining the provision; and

[ 1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW) .]

5. Recommendation. A recommendation of the committee as to the amendment, repeal, replacement or retention of the provision.

[ 1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW) .]

SECTION HISTORY

1977, c. 490, §2 (NEW). 1977, c. 492, §1 (NEW). 1977, c. 547, §1 (NEW). 1977, c. 696, §14 (RP).






Chapter 31: REVIEW OF STATUTORY PROVISIONS

1 §2601. Review of statutory provisions

The following statutory provisions shall be reviewed according to the following schedule. [1979, c. 687, §1 (RPR).]

1. Review of sales tax exemptions.

[ 1985, c. 430, §1 (RP) .]

2. Review of property tax exemptions.

[ 1999, c. 708, §1 (RP) .]

3. Review of hazardous activities definitions. The definition of hazardous activities contained in Title 38, section 482, shall be reviewed by January 1, 1982.

[ 1981, c. 449, §1 (NEW) .]

4. Review of grants for mining impact assistance. The provisions for mining impact assistance contained in Title 36, section 2863, shall be reviewed by January 1, 1987, and every 5 years thereafter.

[ 1981, c. 711, §1 (NEW) .]

SECTION HISTORY

1977, c. 696, §15 (NEW). 1979, c. 467, §1 (AMD). 1979, c. 687, §1 (RPR). 1981, c. 449, §1 (AMD). 1981, c. 711, §1 (AMD). 1985, c. 430, §1 (AMD). 1999, c. 708, §1 (AMD).



1 §2602. Committee review reports

Any legislative committee having jurisdiction over a statutory provision listed in section 2601 shall prepare and submit to the Legislature, within 30 legislative days after the convening of the 2nd regular session after the date set out in section 2601 for review of that provision, a report evaluating the advisability of retaining the statutory provision. The legislative committee having jurisdiction over the statutory provisions listed in section 2601, subsection 3, shall prepare and submit its report by April 1, 1982. The appropriate departments of State Government are respectfully requested to provide all necessary assistance in preparing the report required by section 2603 and other statutory sections. [1977, c. 696, §15 (NEW).]

SECTION HISTORY

1977, c. 696, §15 (NEW). 1979, c. 687, §2 (AMD). 1981, c. 449, §2 (AMD).



1 §2603. Contents of report

1. Report.

[ 1999, c. 708, §2 (RP) .]

2. Legislation. The report shall contain any legislation which is necessary to accomplish its recommendations.

[ 1983, c. 777, §1 (RPR) .]

3. Provision being reviewed; devoting public hearing time. The committee preparing this report shall devote at least part of one public hearing to the provision being reviewed prior to making its report.

[ 1983, c. 777, §1 (NEW) .]

SECTION HISTORY

1977, c. 696, §15 (NEW). 1979, c. 687, §3 (AMD). 1983, c. 777, §1 (RPR). 1985, c. 430, §2 (AMD). 1999, c. 708, §2 (AMD).






Chapter 33: PERIODIC REVIEW AND REVISION OF STATUTORY PROVISIONS

1 §2701. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 110, §1 (NEW).]

1. Agency. "Agency" has the same meaning as in Title 3, section 953, subsection 1.

[ 2013, c. 110, §1 (NEW) .]

2. Committee of jurisdiction. "Committee of jurisdiction" has the same meaning as in Title 3, section 953, subsection 2.

[ 2013, c. 110, §1 (NEW) .]

3. Independent agency. "Independent agency" has the same meaning as in Title 3, section 953, subsection 3.

[ 2013, c. 110, §1 (NEW) .]

4. Program evaluation report. "Program evaluation report" means the report submitted to the Legislature by an agency or an independent agency in accordance with Title 3, section 956.

[ 2013, c. 110, §1 (NEW) .]

SECTION HISTORY

2013, c. 110, §1 (NEW).



1 §2702. Report to committee

The Office of the Revisor of Statutes and the Office of Policy and Legal Analysis, referred to in this section as "the offices," shall review each program evaluation report submitted to the Legislature under Title 3, chapter 35, and any legislation recommended by a committee of jurisdiction as a result of the committee's review, analysis and evaluation of the program evaluation report. The offices shall identify those statutory provisions that are: [2013, c. 110, §1 (NEW).]

1. Identified for review. Identified, pursuant to Title 3, section 956, subsection 2, paragraph Q, in a program evaluation report as potentially requiring legislative review regarding the necessity of amendment to align the statute with federal law, other state law or judicial decisions; and

[ RR 2013, c. 1, §2 (COR) .]

2. Not addressed in legislation. Not addressed in legislation recommended by a committee of jurisdiction as a result of the committee's review, analysis and evaluation of the program evaluation report.

[ 2013, c. 110, §1 (NEW) .]

No later than November 1st prior to each first regular session of the Legislature, the offices shall develop a report that lists the provisions identified under this section and shall submit the report to each joint standing committee of the Legislature having jurisdiction over any of the statutory provisions identified under this section and to the joint standing committee of the Legislature having jurisdiction over judiciary matters. [2013, c. 110, §1 (NEW).]

SECTION HISTORY

RR 2013, c. 1, §2 (COR). 2013, c. 110, §1 (NEW).



1 §2703. Committee authority

During the first regular session of the Legislature following submission of a report pursuant to section 2702, each joint standing committee of the Legislature that receives a report pursuant to section 2702 shall review the report and shall make recommendations to the joint standing committee having jurisdiction over judiciary matters. The joint standing committee having jurisdiction over judiciary matters shall review the report, and may report out a bill to the first or second regular session of the Legislature to make statutory changes the committee determines necessary to align the statutes with federal law, other state law or decisions of the United States Supreme Court or the Supreme Judicial Court. [2013, c. 110, §1 (NEW).]

SECTION HISTORY

2013, c. 110, §1 (NEW).









TITLE 2: EXECUTIVE

Chapter 1: GOVERNOR

2 §1. Residence; office hours; secretary; salary

The Governor shall have his official residence at Augusta during his term of office, and shall keep his office at the State House open for the transaction of the business of the State during all normal working hours of the State House.

In the absence of the Governor, his private secretary shall be in attendance and the private secretary shall devote his entire time to the duties of his office.

Until the first Wednesday of January 1987, the Governor shall receive an annual salary of $35,000. Beginning the first Wednesday of January 1987, the Governor shall receive an annual salary of $70,000. [1985, c. 693, §1 (NEW).]

A former Governor may accept as a personal gift from the State at the end of his final term the desk and chair used by that Governor as Governor. [1987, c. 437, §1 (NEW).]

SECTION HISTORY

1965, c. 412, §1 (AMD). 1973, c. 597, (AMD). 1983, c. 477, Pt. E, Subpt. 24, §§1, 2 (AMD). 1985, c. 693, §1 (AMD). 1987, c. 437, §1 (AMD). 1993, c. 361, §B1 (AMD).



2 §1-A. Retirement allowance

1. Terms and conditions. Any former Governor and any surviving spouse of a deceased Governor or former Governor is entitled, upon application and upon reaching age 60, to a retirement allowance under the following terms and conditions.

A. The amount of the retirement allowance is 3/8 of the annual salary being paid the current Governor on the date the former Governor reaches age 60 or leaves office, which ever comes later. [1987, c. 422, (AMD).]

B. The surviving spouse of a Governor or former Governor shall be eligible to receive:

(1) If the spouse is age 60 or older:

(a) The retirement allowance the Governor was receiving or was entitled to receive if the deceased or former Governor died at age 60 or older; or

(b) A retirement pension equal to 3/8 of the salary paid to the Governor currently in office if the former Governor died before age 60; or

(2) If the spouse is under age 60:

(a) At the time the spouse reaches age 60, a retirement pension equal to 3/8 of the salary paid to the Governor currently in office; or

(b) Before the spouse reaches age 60, a reduced retirement pension actuarially equivalent to the benefit which he would have received under division (a). [1987, c. 422, (AMD).]

C. Any person who succeeds to the office of Governor by means other than by election must serve as Governor a minimum of 6 months to qualify himself or a surviving spouse for the retirement allowance. [1985, c. 801, §§ 1, 7 (NEW).]

D. Whatever adjustments are made under Title 5, sections 17806 and 18407 shall be applied to payments made under this section. [1985, c. 801, §§ 1, 7 (NEW).]

[ 1987, c. 422, (AMD) .]

2. Maine Public Employees Retirement System. The trustees of the Maine Public Employees Retirement System shall be responsible for the payment of the retirement allowance under this section from the Governor's Retirement Fund.

A. The board of trustees of the Maine Public Employees Retirement System shall forward to the Executive Department for inclusion in its budget request an estimate of the amount needed to be appropriated to the Governor's Retirement Fund which will be sufficient, when combined with the amount in the fund, to provide the benefits payable out of the fund during the ensuing biennium. [1985, c. 801, §§ 1, 7 (NEW); 2007, c. 58, §3 (REV).]

B. A Governor may become or continue to be a member of the State Employee and Teacher Retirement Program and is entitled to all benefits, except that the benefit provided under this section is in lieu of, and not in addition to, all benefits provided under Title 5, Part 20. [2007, c. 491, §1 (AMD).]

C. When a retirement allowance under this section becomes effective:

(1) Any accumulated contributions of a Governor who is or was a member of the State Employee and Teacher Retirement Program or was a member of the former Maine State Retirement System must be transferred from the Members' Contribution Fund to the Governor's Retirement Fund; and

(2) An amount must be transferred from the Retirement Allowance Fund to the Governor's Retirement Fund equal to the accrued benefit reserve minus the accumulated contributions under subparagraph (1), which would have been required to pay the benefits to which the Governor or surviving spouse would have been entitled under Title 5, chapter 423, subchapter 5. [2007, c. 491, §2 (AMD).]

D. A Governor shall contribute 7.65% of earnable compensation to the Governor's Retirement Fund. A former Governor may withdraw these contributions. If a former Governor withdraws contributions, the former Governor is not eligible for a retirement allowance under this section. A former Governor who has withdrawn contributions may repay withdrawn contributions pursuant to rules adopted by the Board of Trustees of the Maine Public Employees Retirement System in order to become eligible for a retirement allowance under this section. [1993, c. 410, Pt. FFFF, §1 (NEW); 2007, c. 58, §3 (REV).]

[ 2007, c. 491, §§1, 2 (AMD) .]

3. Forfeiture and restitution. The rights and benefits of a member or retiree under this section are subject to forfeiture or assignment to the member's spouse, dependent or former spouse in accordance with the provisions of Title 5, section 17062.

[ 2011, c. 606, §1 (NEW) .]

SECTION HISTORY

1985, c. 801, §§1,7 (NEW). 1987, c. 422, (AMD). 1993, c. 410, §FFFF1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§1, 2 (AMD). 2011, c. 606, §1 (AMD).



2 §2. Expense account

The "Governor's Expense Account", as heretofore established, shall be credited with such amounts as are appropriated by the Legislature therefor. This appropriation shall be available for expenditure by the Governor at his discretion. This account shall not be subject to audit, except as to total amount to be paid.



2 §3. Expense account of Governor-elect

The "Governor-elect's Expense Account," as heretofore established, shall be a continuing reserve to which shall be credited the sum of $5,000. At the close of each fiscal year there shall be transferred from unappropriated surplus an amount sufficient to restore such expense account to $5,000.

This appropriation shall be available for expenditure by the Governor-elect at his discretion, provided he is Governor-elect to his first term in office. This account shall not be subject to audit, except as to total amount to be paid. [1973, c. 509, §1 (AMD).]

SECTION HISTORY

1973, c. 509, §1 (AMD).



2 §4. Acceptance of federal grants

The Treasurer of State is authorized and empowered to accept for the State any federal funds or any equipment, supplies or materials apportioned under federal law and to do such acts as are necessary for the purpose of carrying out such federal law. The Governor is authorized and empowered to authorize and direct departments or agencies of the State, to which are allocated the duties involved in the carrying out of such state laws as are necessary to comply with the terms of the Federal Act authorizing such granting of federal funds or such equipment, supplies or materials, to expend such sums of money and do such acts as are necessary to meet such federal requirements. [1979, c. 711, Pt. F, §1 (AMD).]

SECTION HISTORY

1975, c. 771, §5 (AMD). 1977, c. 583, §§1,2 (AMD). 1979, c. 711, §F1 (AMD).



2 §5. Acceptance of gifts

The Governor is authorized to accept in the name of the State any and all gifts, bequests, grants or conveyances to the State of Maine. [1975, c. 771, §6 (AMD).]

No other state official or any member of any other branch of State Government may accept any gift, grant or conveyance to the State or to that branch of government, with a value greater than $50, unless specifically authorized to do so by law or by clear implication of law, or unless empowered to do so by the Governor. [1999, c. 1, §1 (AMD).]

SECTION HISTORY

1975, c. 771, §6 (AMD). 1981, c. 53, (AMD). 1999, c. 1, §1 (AMD).



2 §6. Salaries subject to adjustment by Governor

Notwithstanding any other provisions of law, the Governor is authorized to adjust the salaries of the following state officials within the salary ranges indicated in this section. The adjustment may be at the time of appointment of the official and subsequently as provided by law. The salary ranges shall be as provided by law; except that, for the purposes of this section, each salary range shall be increased by 2 steps in addition to and in the same manner of increase as the steps in the range otherwise provided by law. No other state salary shall be paid to these officials. [1981, c. 705, Pt. L, §§1-3 (RPR).]

1. Range 91. The salaries of the following state officials and employees are within salary range 91:

Commissioner of Transportation;

Commissioner of Agriculture, Conservation and Forestry;

Commissioner of Administrative and Financial Services;

Commissioner of Education;

Commissioner of Environmental Protection;

Executive Director of Dirigo Health;

Commissioner of Public Safety;

Commissioner of Professional and Financial Regulation;

Commissioner of Labor;

Commissioner of Inland Fisheries and Wildlife;

Commissioner of Marine Resources;

Commissioner of Corrections;

Commissioner of Economic and Community Development;

Commissioner of Defense, Veterans and Emergency Management; and

Executive Director, Workers' Compensation Board.

[ 2011, c. 657, Pt. Y, §1 (AMD) .]

1-A. Range 58. The salaries of the following state officials and employees are within salary range 58:

Commissioner of Health and Human Services.

[ 2003, c. 689, Pt. C, §2 (NEW) .]

2. Range 90. The salaries of the following state officials and employees are within salary range 90:

Superintendent of Financial Institutions;

Superintendent of Consumer Credit Protection;

State Tax Assessor;

Associate Commissioner for Tax Policy, Department of Administrative and Financial Services;

Superintendent of Insurance;

Executive Director of the Maine Consumer Choice Health Plan;

Deputy Commissioner, Department of Administrative and Financial Services;

Deputy Commissioner, Department of Corrections;

Public Advocate;

Two deputy commissioners, Department of Health and Human Services;

Chief Information Officer;

Associate Commissioner, Department of Corrections;

Chief of the State Police; and

Securities Administrator, Office of Securities.

[ 2015, c. 267, Pt. HHH, §1 (AMD); 2015, c. 267, Pt. RRR, §1 (AMD) .]

3. Range 89. The salaries of the following state officials and employees are within salary range 89:

Director, Bureau of General Services;

Director, Bureau of Alcoholic Beverages and Lottery Operations;

State Budget Officer;

State Controller;

Director, Bureau of Forestry;

Director, Governor's Office of Policy and Management;

Director, Energy Resources Office;

Director of Human Resources;

Director, Bureau of Parks and Lands;

Director of the Governor's Office of Communications;

Director, Bureau of Agriculture, Food and Rural Resources; and

Director, Bureau of Resource Information and Land Use Planning.

[ 2013, c. 405, Pt. A, §1 (AMD) .]

4. Range 88. The salaries of the following state officials and employees are within salary range 88:

Director, Bureau of Air Quality;

Director, Bureau of Water Quality;

Director, Bureau of Land Resources;

Director, Bureau of Remediation and Waste Management;

Deputy Commissioner, Environmental Protection;

Director, Office of Professional and Occupational Regulation; and

Deputy Chief of the State Police.

[ 2015, c. 267, Pt. IIII, §1 (AMD); 2015, c. 267, Pt. RRR, §2 (AMD) .]

5. Range 86. The salaries of the following state officials and employees are within salary range 86:

Director of Labor Standards;

State Archivist;

Director, Division of Land Use Planning, Permitting and Compliance;

Chair, Maine Unemployment Insurance Commission;

Child Welfare Services Ombudsman; and

Director of the Maine Drug Enforcement Agency.

[ 2013, c. 405, Pt. A, §2 (AMD) .]

6. Range 85. The salaries of the following state officials and employees are within salary range 85:

Director of the Maine Emergency Management Agency;

Members, Maine Unemployment Insurance Commission;

Deputy Commissioner of the Department of Defense, Veterans and Emergency Management;

Director of the Bureau of Maine Veterans' Services; and

Executive Analyst, Board of Environmental Protection.

[ 2005, c. 405, Pt. D, §4 (AMD) .]

7. Range 83.

[ 2003, c. 510, Pt. A, §1 (RP) .]

8. Range 81. The salaries of the following state officials and employees shall be within salary range 81:

Assistant Adjutant General.

[ 1981, c. 705, Pt. L, §§1-3 (RPR) .]

9.

[ 1977, c. 697, §1 (RP) .]

10. Range 80. The salaries of the following state officials and employees are within salary range 80:

[ 2007, c. 1, Pt. F, §1 (AMD) .]

11. Range 38. The salary of one deputy commissioner of the Department of Health and Human Services is within salary range 38.

A. [2007, c. 539, Pt. N, §2 (RP).]

B. [2007, c. 539, Pt. N, §2 (RP).]

[ 2015, c. 267, Pt. HHH, §2 (AMD) .]

12. Range 52. The salary of the executive director of the Maine Commission on Indigent Legal Services is within salary range 52.

[ 2009, c. 419, §1 (NEW) .]

SECTION HISTORY

1967, c. 542, (NEW). 1969, c. 45, §1 (AMD). 1969, c. 504, §1 (AMD). 1969, c. 552, §§1,2 (AMD). 1969, c. 576, §§1,2 (AMD). 1971, c. 328, §1 (AMD). 1971, c. 480, §3 (AMD). 1971, c. 531, §1 (AMD). 1971, c. 622, §§1-4 (AMD). P&SL 1973, c. 108, §8 (AMD). P&SL 1973, c. 148, §§D1,2 (AMD). 1973, c. 186, §1 (AMD). P&SL 1973, c. 207, §§5-10 (AMD). P&SL 1973, c. 209, §4 (AMD). P&SL 1973, c. 221, §§10,11 (AMD). 1973, c. 460, §§18,19 (AMD). 1973, c. 509, §2 (RPR). 1973, c. 513, §22 (AMD). 1973, c. 570, §2 (AMD). 1973, c. 585, §§11,12 (AMD). 1973, c. 590, §1 (AMD). 1973, c. 633, §1 (AMD). 1973, c. 770, §1 (AMD). 1973, c. 788, §2 (AMD). 1975, c. 59, §3 (AMD). P&SL 1975, c. 147, §§C1-C3 (AMD). 1975, c. 497, §3 (AMD). 1975, c. 623, §§1-B,2 (AMD). 1975, c. 766, §§1,2 (AMD). 1975, c. 770, §2 (AMD). 1975, c. 771, §7 (AMD). 1975, c. 776, §1 (AMD). 1977, c. 131, (AMD). 1977, c. 204, §§1,2 (AMD). 1977, c. 553, §1 (AMD). 1977, c. 697, §1 (RPR). 1979, c. 127, §§2,3 (AMD). 1979, c. 488, §§1,2 (AMD). 1979, c. 489, §§1-3 (AMD). 1979, c. 501, §1 (AMD). 1979, c. 579, §§1,2 (AMD). 1979, c. 651, §§1,2,47 (AMD). 1979, c. 663, §3 (AMD). 1979, c. 732, §§3,31 (AMD). 1981, c. 168, §1 (AMD). 1981, c. 359, §1 (AMD). 1981, c. 452, §§1,2 (AMD). 1981, c. 470, §A1 (AMD). 1981, c. 479, §1 (AMD). 1981, c. 501, §1 (AMD). 1981, c. 705, §§L1,3 (RPR). 1983, c. 349, §1 (AMD). 1983, c. 351, §§1,2,41 (AMD). 1983, c. 553, §46 (AMD). 1985, c. 372, §A1 (AMD). 1985, c. 506, §A1 (AMD). 1985, c. 746, §1 (AMD). 1985, c. 785, §A1 (AMD). 1985, c. 785, §§B1-3 (AMD). 1987, c. 402, §A3 (AMD). 1987, c. 511, §A1 (AMD). 1987, c. 534, §§A1,A19 (AMD). 1987, c. 634, §1 (AMD). 1987, c. 666, §1 (AMD). 1987, c. 715, §§1-3 (AMD). 1987, c. 787, §1 (AMD). 1987, c. 816, §DD1 (AMD). 1989, c. 483, §A1 (AMD). 1989, c. 501, §§BB1,BB2 (AMD). 1989, c. 502, §§A2,A3 (AMD). 1989, c. 585, §§A1,A2 (AMD). 1989, c. 612, (AMD). 1989, c. 700, §§A8-10 (AMD). 1989, c. 875, §§E1,2 (AMD). 1989, c. 878, §§A3,4 (AMD). 1989, c. 890, §§A1,40 (AMD). 1991, c. 528, §E1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 579, §1 (AMD). 1991, c. 579, §19 (AFF). 1991, c. 591, §E1 (AMD). 1991, c. 626, §1 (AMD). 1991, c. 780, §§Y1-5,RR1 (AMD). 1991, c. 837, §B1 (AMD). 1991, c. 841, §1 (AMD). 1991, c. 885, §A1 (AMD). 1991, c. 885, §§A9-11 (AFF). 1993, c. 349, §§1,2 (AMD). 1993, c. 410, §§L1,CCC1 (AMD). 1995, c. 309, §§1,2 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 368, §§GG1,UU1 (AMD). 1995, c. 395, §C1 (AMD). 1995, c. 462, §A1 (AMD). 1995, c. 465, §§A1,2 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 494, §1 (AMD). 1995, c. 502, §§E1,32,F1, H1 (AMD). 1995, c. 560, §§K1,2 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 665, §K1 (AMD). 1997, c. 455, §§1,32 (AMD). 1997, c. 459, §1 (AMD). 1997, c. 643, §§H1,2,Q1-3 (AMD). 1999, c. 259, §§1,2 (AMD). 1999, c. 556, §2 (AMD). 1999, c. 731, §F1 (AMD). 1999, c. 784, §1 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 182, §1 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 708, §1 (AMD). 2003, c. 469, §A1 (AMD). 2003, c. 510, §A1 (AMD). 2003, c. 608, §1 (AMD). 2003, c. 689, §§C1-3 (AMD). 2005, c. 12, §SS2 (AMD). 2005, c. 397, §§A1,2 (AMD). 2005, c. 405, §§D1-4 (AMD). 2005, c. 412, §§1-3 (AMD). 2005, c. 683, §§A1,2 (AMD). 2007, c. 1, Pt. F, §1 (AMD). 2007, c. 240, Pt. HH, §1 (AMD). 2007, c. 273, Pt. B, §§1, 2 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 539, Pt. N, §§1, 2 (AMD). 2007, c. 695, Pt. A, §5 (AMD). 2007, c. 695, Pt. A, §47 (AFF). 2009, c. 419, §1 (AMD). 2011, c. 286, Pt. B, §5 (REV). 2011, c. 380, Pt. WWW, §1 (AMD). 2011, c. 655, Pt. CC, §1 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. I, §§1, 2 (AMD). 2011, c. 655, Pt. I, §11 (AFF). 2011, c. 655, Pt. KK, §2 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. Y, §§1-3 (AMD). 2013, c. 405, Pt. A, §§1, 2 (AMD). 2013, c. 491, §1 (AMD). 2015, c. 267, Pt. HHH, §§1, 2 (AMD). 2015, c. 267, Pt. IIII, §1 (AMD). 2015, c. 267, Pt. RRR, §§1, 2 (AMD).



2 §6-A. Salaries of commissioners and certain employees of the Public Utilities Commission

The salaries of the commissioners and certain employees of the Public Utilities Commission shall be as follows. [1981, c. 452, §3 (RPR).]

1. Chair. The salary of the chair of the commission is equal to the salary of the Chief Justice of the Superior Court as established pursuant to Title 4, section 4, subsection 2-A and section 102, subsection 1.

[ 1999, c. 398, Pt. H, §1 (AMD) .]

1-A. Commission members.

[ 1987, c. 402, Pt. A, §4 (RP) .]

2. Commission members. The salary of members of the commission is equal to the salary of an Associate Justice of the Superior Court as established pursuant to Title 4, section 102, subsections 2 and 2-A.

[ 1999, c. 398, Pt. H, §2 (AMD) .]

3. Other employees. The salaries of the following employees are within salary range 53:

A. General counsel; [1981, c. 452, §3 (NEW).]

B. Director of telephone and water utility industries; [2009, c. 122, §1 (AMD).]

C. Administrative Director; [1985, c. 618, §1 (AMD).]

D. Director of electric and gas utility industries; and [2011, c. 420, Pt. A, §1 (AMD).]

D-1. [2011, c. 420, Pt. A, §2 (RP).]

E. Director of consumer assistance and safety. [2015, c. 8, §1 (AMD).]

[ 2015, c. 8, §1 (AMD) .]

3-A. Other employees; range 35. The salaries of the following employees are within salary range 35:

A. Assistant administrative director . [2007, c. 482, §1 (AMD).]

B. [2007, c. 482, §1 (RP).]

C. [2007, c. 482, §1 (RP).]

[ 2007, c. 482, §1 (AMD) .]

4. Legislative approval.

[ 1983, c. 729, §2 (RP) .]

5. Retirement contribution. The State shall pay the mandatory retirement contribution required by Title 5, section 17701, for commissioners who elect to become members of the Maine Public Employees Retirement System. Payment shall be made as provided in Title 5, section 17702. A commissioner may elect at the time of appointment to receive a 5% salary increase instead of state payment of the retirement contribution.

Membership in the Maine Public Employees Retirement System is optional.

[ 1989, c. 502, Pt. A, §4 (AMD); 2007, c. 58, §3 (REV) .]

SECTION HISTORY

1977, c. 697, §2 (NEW). 1981, c. 452, §3 (RPR). 1981, c. 582, §1 (AMD). 1983, c. 344, §1 (AMD). 1983, c. 477, Pt. E, Subpt. 4, (AMD). 1983, c. 729, §§1,2 (AMD). 1983, c. 853, §§C1,C2 (AMD). 1983, c. 862, §1 (RAL). 1983, c. 863, §§B1-3,B45 (AMD). 1985, c. 618, §§1,2 (AMD). 1985, c. 693, §§2,3,14 (AMD). 1985, c. 737, §§A5,6 (AMD). 1985, c. 737, §C5 (AMD). 1987, c. 402, §§A4,A5 (AMD). 1987, c. 631, §1 (AMD). 1989, c. 502, §A4 (AMD). 1999, c. 398, §§H1,2 (AMD). 2005, c. 23, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 482, §1 (AMD). 2009, c. 122, §§1, 2 (AMD). 2011, c. 420, Pt. A, §§1, 2 (AMD). 2015, c. 8, §1 (AMD).



2 §6-B. Salaries of certain employees of the Maine Health Care Finance Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §1 (NEW). 2007, c. 466, Pt. A, §1 (RP).



2 §6-C. Salary of Executive Director of the Board of Licensure in Medicine

Notwithstanding any other provision of law, the salary of the Executive Director of the Board of Licensure in Medicine shall be within salary range 89. [1993, c. 600, Pt. B, §21 (AMD).]

SECTION HISTORY

1987, c. 178, §1 (NEW). 1993, c. 600, §B21 (AMD).



2 §6-D. Salary of the Executive Director of the Maine Public Employees Retirement System

Notwithstanding Title 5, section 17105, subsection 3, the salary of the Executive Director and deputy directors appointed by the Executive Director of the Maine Public Employees Retirement System are established by the Board of Trustees of the Maine Public Employees Retirement System and may not exceed the maximum rate of salary that may be received by a state employee. [1993, c. 410, Pt. L, §2 (AMD); 2007, c. 58, §3 (REV).]

SECTION HISTORY

1989, c. 483, §A2 (NEW). 1993, c. 410, §L2 (AMD). 2007, c. 58, §3 (REV). 2007, c. 58, §3 (REV).



2 §6-E. Salaries of certain employees of the Workers' Compensation Board

Notwithstanding any other provision of law, the salaries of the following employees of the Workers' Compensation Board are established by the Workers' Compensation Board and must be within the salary ranges indicated in this section. [1993, c. 145, §1 (NEW).]

1. Executive director.

[ 2003, c. 608, §2 (RP) .]

2. General counsel. The salary of the general counsel is within salary range 89.

[ 2007, c. 312, §1 (AMD) .]

3. Deputy general counsel. The salary of the deputy general counsel is within salary range 85.

[ 1993, c. 145, §1 (NEW) .]

4. Assistants to the general counsel. The salary of the assistants to the general counsel is within salary range 82.

[ 1993, c. 145, §1 (NEW) .]

5. Deputy directors. The salary of the deputy directors is within the following salary ranges:

A. Deputy Director of Medical/Rehabilitation Services, Range 85; [1999, c. 354, §1 (RPR).]

B. Deputy Director of Business Services, Range 85; [2005, c. 498, §1 (AMD).]

C. Deputy Director of Benefits Administration, Range 85; and [2005, c. 498, §2 (AMD).]

E. Deputy Director of Information Management, Range 85. [2005, c. 498, §3 (NEW).]

[ 2005, c. 498, §§1-3 (AMD) .]

6. Administrative law judges. The salary of the administrative law judges is within salary range 90.

[ 2015, c. 297, §1 (AMD) .]

7. Mediators. The salary of the mediators is within salary range 80.

[ 1993, c. 145, §1 (NEW) .]

SECTION HISTORY

1993, c. 145, §1 (NEW). 1999, c. 354, §1 (AMD). 2003, c. 608, §2 (AMD). 2005, c. 498, §§1-3 (AMD). 2007, c. 312, §1 (AMD). 2015, c. 297, §1 (AMD).



2 §7. Constitutional officers and regulatory boards (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 542, (NEW). 1971, c. 531, §2 (AMD). 1971, c. 550, §1 (AMD). 1973, c. 509, §3 (RPR). 1973, c. 788, §§2-A (RPR). P&SL 1975, c. 147, §C4 (RPR). 1977, c. 675, §1 (AMD). 1977, c. 697, §3 (RPR). 1977, c. 709, §1 (AMD). 1979, c. 127, §4 (AMD). 1979, c. 544, §§1,2 (AMD). 1979, c. 548, §1 (AMD). 1979, c. 651, §3 (AMD). 1983, c. 477, Pt. E, Subpt. 2, (AMD). 1983, c. 853, §§A1,2,5 (AMD). 1983, c. 853, §§C3,18 (AMD). 1983, c. 863, §§B4,B45 (AMD). 1985, c. 693, §§4,14 (AMD). 1985, c. 737, §C5 (AMD). 1989, c. 502, §A5 (AMD). 1991, c. 885, §A2 (AMD). 1991, c. 885, §§A9-11 (AFF). 1995, c. 462, §A2 (RP).



2 §8. Land use mediation; obligation to participate

Agencies within the executive branch shall participate in mediation under Title 5, chapter 314, subchapter II, when requested to participate by the Court Alternative Dispute Resolution Service. [2001, c. 184, §1 (AMD).]

SECTION HISTORY

1995, c. 537, §1 (NEW). 1997, c. 393, §A1 (AMD). 2001, c. 184, §1 (AMD).



2 §9. Governor's Energy Office

1. Office established. The Governor's Energy Office, referred to in this section as "the office," is established in the Executive Department to carry out responsibilities of the State relating to energy resources, planning and development. The office is directly responsible to the Governor.

[ 2011, c. 655, Pt. MM, §1 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

2. Director. The office is under the control and supervision of the Director of the Governor's Energy Office, referred to in this section as "the director." The director is appointed by the Governor and serves at the pleasure of the Governor.

[ 2011, c. 655, Pt. MM, §1 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

2-A. Funding. The office is funded in accordance with this subsection.

A. The office is funded by federal funds that are available to and received by the office. Such federal funds may be applied to support the personal services and all other costs of the office. [2011, c. 655, Pt. MM, §2 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

B. To the extent federal funds are inadequate to meet the funding needs of the office, the office may receive funds from the Efficiency Maine Trust, established in Title 35-A, chapter 97, but only for that portion of the office's activities that support or reasonably relate to programs or activities of the Efficiency Maine Trust. The director shall keep an accounting of the office's resources devoted to its various duties and activities, including that portion of its resources devoted to activities in support of or reasonably related to programs or activities of the Efficiency Maine Trust. The office shall provide the accounting to the joint standing committee of the Legislature having jurisdiction over energy matters as part of its annual report under subsection 3, paragraph C-1. The joint standing committee of the Legislature having jurisdiction over energy matters shall make recommendations to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs with regard to any proposed allocation of the Efficiency Maine Trust funds to support the office. In accordance with any legislative allocation or deallocation of Efficiency Maine Trust funds to support the office, the director shall request from the Efficiency Maine Trust and the trust shall provide the allocated resources to the office. [2013, c. 415, §1 (AMD).]

C. Any additional funding of the office must be provided from the General Fund or other available resources. [2011, c. 655, Pt. MM, §2 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

[ 2013, c. 415, §1 (AMD) .]

3. Duties. The director is responsible for the execution of the duties of the office. The director shall:

A. Serve as a member of the Efficiency Maine Trust Board, established under Title 5, section 12004-G, subsection 10-C; [2009, c. 372, Pt. H, §2 (AMD).]

B. In collaboration with the relevant state agencies, coordinate state energy policy and actively foster cooperation with the Efficiency Maine Trust, established in Title 35-A, chapter 97; [2009, c. 372, Pt. H, §2 (AMD).]

C. In consultation with the Efficiency Maine Trust Board, established in Title 5, section 12004-G, subsection 10-C, prepare and submit a comprehensive state energy plan to the Governor and the Legislature by January 15, 2009 and submit an updated plan every 2 years thereafter. Within the comprehensive state energy plan, the director shall identify opportunities to lower the total cost of energy to consumers in this State and transmission capacity and infrastructure needs and recommend appropriate actions to lower the total cost of energy to consumers in this State and facilitate the development and integration of new renewable energy generation within the State and support the State's renewable resource portfolio requirements specified in Title 35-A, section 3210 and wind energy development goals specified in Title 35-A, section 3404. The comprehensive state energy plan must include a section that specifies the State's progress in meeting the oil dependence reduction targets in subsection 5. The office shall make recommendations, if needed, for additional legislative and administrative actions to ensure that the State can meet the reduction targets in subsection 5. The recommendations must include a cost and resource estimate for technology development needed to meet the reduction targets.

(1) Beginning in 2015, the update to the plan must:

(a) Be submitted to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters and the joint standing committee of the Legislature having jurisdiction over natural resources matters;

(b) Address the association between energy planning and meeting the greenhouse gas reduction goals in the state climate action plan pursuant to Title 38, section 577. The director shall consult with the Department of Environmental Protection in developing this portion of the plan;

(c) Include a section devoted to wind energy development, including:

(i) The State's progress toward meeting the wind energy development goals established in Title 35-A, section 3404, subsection 2, including an assessment of the likelihood of achieving the goals and any recommended changes to the goals;

(ii) Examination of the permitting process and any recommended changes to the permitting process;

(iii) Identified successes in implementing the recommendations contained in the February 2008 final report of the Governor's Task Force on Wind Power Development created by executive order issued May 8, 2007;

(iv) A summary of tangible benefits provided by expedited wind energy developments, including, but not limited to, documentation of community benefits packages and community benefit agreement payments provided;

(v) A review of the community benefits package requirement under Title 35-A, section 3454, subsection 2, the actual amount of negotiated community benefits packages relative to the statutorily required minimum amount and any recommended changes to community benefits package policies;

(vi) Projections of wind energy developers' plans, as well as technology trends and their state policy implications;

(vii) Recommendations, including, but not limited to, identification of places within the State's unorganized and deorganized areas for inclusion in the expedited permitting area established pursuant to Title 35-A, chapter 34-A and the creation of an independent siting authority to consider wind energy development applications;

(d) Include a description of activities undertaken pursuant to paragraph H; and

(e) Include a description of the State's activities relating to the expansion of natural gas service, any actions taken by the office to expand access to natural gas in the State and any recommendations for actions by the Legislature to expand access to natural gas in the State.

The joint standing committee of the Legislature having jurisdiction over utilities and energy matters may report out legislation by February 1st of each odd-numbered year relating to the content of the plan. The joint standing committee of the Legislature having jurisdiction over natural resources matters may make recommendations regarding that legislation to the joint standing committee of the Legislature having jurisdiction over energy matters. [2013, c. 541, §1 (AMD).]

C-1. By January 15th of each year, prepare and submit to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters an annual report that describes the activities of the office during the previous calendar year in carrying out its duties under this subsection and describes the State's progress in implementation of the state energy plan prepared pursuant to paragraph C and its annual accounting pursuant to subsection 2-A, paragraph B. After receipt and review of the annual report required under this paragraph, the joint standing committee of the Legislature having jurisdiction over utilities and energy matters may submit legislation relating to energy policy; [2013, c. 415, §3 (AMD).]

D. In collaboration with other relevant state agencies, private industry and nonprofit organizations, collect and analyze energy data, including, but not limited to, data on energy supply, demand and costs in this State with consideration of all available energy sources; [2007, c. 656, Pt. C, §1 (NEW).]

E. Coordinate the dissemination of energy information to the public and the media; [2007, c. 656, Pt. C, §1 (NEW).]

F. Provide technical assistance and information to the Governor and the Legislature regarding the State's short-range and long-range energy needs and the resources to meet those needs; [2007, c. 656, Pt. C, §1 (NEW).]

G. Seek, accept and administer funds from public and private sources and develop partnerships with public and private entities to support the goals of the office, including, but not limited to, promoting energy efficiency, demand-side management and distributed generation; [2011, c. 655, Pt. MM, §3 (AMD); 2011, c. 655, Pt. MM, §26 (AFF).]

H. Work with transmission and distribution utilities, state agencies involved in the permitting of energy generation facilities and other relevant entities to negotiate agreements that create value for electricity consumers with developers of renewable generation who are interested in building energy generation facilities or developing or utilizing energy transmission infrastructure in this State. This paragraph does not authorize the director to be a signatory to any such agreement unless that authority is otherwise granted by law. [2013, c. 415, §4 (AMD).]

I. Monitor energy transmission capacity planning and policy affecting this State and the regulatory approval process for the development of energy infrastructure pursuant to Title 35-A, section 122 and make recommendations to the Governor and the Legislature as necessary for changes to the relevant laws and rules to facilitate energy infrastructure planning and development; and [2007, c. 656, Pt. C, §1 (NEW).]

J. Take action as necessary to carry out the goals and objectives of the state energy plan prepared pursuant to paragraph C including lowering the total cost of energy to consumers in this State. [2011, c. 55, §2 (AMD).]

[ 2013, c. 541, §1 (AMD) .]

4. Advice to state agencies. The director shall advise state agencies regarding energy-related principles for agencies to consider, along with the laws and policies governing those agencies, in conjunction with the sale, lease or other allowance for use of state-owned land or assets for the purpose of development of energy infrastructure. For the purposes of this subsection, "state-owned" and "energy infrastructure corridor" have the same meanings as in Title 35-A, section 122, subsection 1. At a minimum, the director shall consider the following principles in advising state agencies under this subsection:

A. The principles for the determination of the long-term public interest of the State as specified in Title 35-A, section 122, subsection 1-D, paragraph B; [2009, c. 655, Pt. C, §2 (NEW).]

B. Avoiding wherever possible the use of lands subject to the provisions of the Constitution of Maine, Article IX, Section 23; [2009, c. 655, Pt. C, §2 (NEW).]

C. Maximizing the benefit realized from the State's strategic location within New England and the northeastern region; and [2009, c. 655, Pt. C, §2 (NEW).]

D. Complying with the provisions of the memorandum of agreement between the Maine Turnpike Authority and the Department of Transportation under Title 35-A, section 122, subsection 1-C, when applicable. [2009, c. 655, Pt. C, §2 (NEW).]

Nothing in this subsection alters any of the responsibilities or limits any of the authority of the Department of Administrative and Financial Services, Bureau of General Services pursuant to Title 5. Nothing in this subsection alters or limits the ability of departments or agencies of the State, along with the Bureau of General Services pursuant to Title 5, to generate or cogenerate energy at state facilities for use on site and elsewhere.

[ 2009, c. 655, Pt. C, §2 (NEW) .]

5. Oil dependence reduction plan. The office, with input from stakeholders and in consultation with the Efficiency Maine Trust, shall develop a plan to reduce the use of oil in all sectors of the economy in this State. The plan must:

A. Be designed to achieve the targets of reducing the State's consumption of oil by at least 30% from 2007 levels by 2030 and by at least 50% from 2007 levels by 2050; [2011, c. 400, §2 (NEW).]

B. Focus on near-term policies and infrastructure changes that set the State on a reasonable trajectory to meet the 2030 and 2050 targets in paragraph A; [2011, c. 400, §2 (NEW).]

C. Prioritize the improvement of energy efficiency and the transition to the use of alternative energy sources for heating and transportation; and [2011, c. 400, §2 (NEW).]

D. Draw on existing state data and studies rather than new analyses, including, but not limited to, analyses and data from the State's climate action plan pursuant to Title 38, section 577 and the progress updates to the climate action plan under Title 38, section 578, the comprehensive state energy plan pursuant to subsection 3, paragraph C, the Efficiency Maine Trust's triennial plan pursuant to Title 35-A, section 10104, subsection 4 and analyses completed by the Federal Government, nonprofit organizations and other stakeholders. [2011, c. 400, §2 (NEW).]

[ 2011, c. 400, §2 (NEW) .]

6. Maine Energy Resources Development Program. The Maine Energy Resources Development Program, referred to in this subsection as "the program," is established to promote energy research and demonstration activities related to both the use of indigenous, renewable resources and more efficient use of energy. The office, as funding allows, shall administer the program. The director may accept private money for the purpose of funding the program.

A. The director shall include, in the comprehensive state energy plan under subsection 3, paragraph C, a report that specifies, in regard to the program, the expenditure of program funds, the purposes for which the funds were used and the amount of the funds and the sources from which the funds were derived. [2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

B. For all proposed program expenditures of $10,000 or more, the director shall seek approval for those expenditures from the Governor. If the Governor approves, the director shall seek approval for those expenditures from the Legislature under the procedures authorizing the transfer of funds set forth in Title 5, section 1585. [2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

[ 2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF) .]

7. Reporting of petroleum inventories and deliveries. The following provisions govern the reporting of petroleum inventories and deliveries.

A. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings:

(1) "Petroleum product" means propane; gasoline; unleaded gasoline; gasohol; kerosene; #2 heating oil; diesel fuel; kerosene-based jet fuel; aviation gasoline; #4, #5 and #6 residual oil for utility and nonutility uses; and Bunker C oil;

(2) "Primary storage facility" means a facility that receives petroleum products into the State by pipeline or by ship; and

(3) "Primary supplier" means a refiner, marketer, distributor, firm or person who makes the first sale of any petroleum product to resellers or consumers in this State. [2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

B. Each owner or lessee of a primary storage facility in the State shall make an accurate report of petroleum inventories and deliveries on the first and 3rd Monday of each month to the office on a form provided by the director. The form must contain a conspicuous statement of the penalties provided in paragraph D and must require, with regard to the owner's or lessee's primary storage facility, the following information:

(1) The total inventory of each petroleum product stored in the State, as measured within not more than 3 working days prior to the reporting date; and

(2) The quantities of each petroleum product delivery expected into the State within 15 days of the reporting date or within any longer period established by the director. [2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

C. Each primary supplier of petroleum products shall make an accurate report of actual and anticipated deliveries on the 3rd Monday of each month to the office on a form provided by the director, unless the report is already being submitted in accordance with federal regulations. The form must contain a conspicuous statement of the penalties provided in paragraph D and must require the following information:

(1) Actual deliveries of all petroleum products in this State during the preceding calendar month;

(2) Anticipated deliveries of all petroleum products in this State during the following calendar month or during any longer period established by the director; and

(3) Allocation fractions for all petroleum products for the following month or for any longer period established by the director. [2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

D. A person who violates this subsection is subject to the following penalties.

(1) An owner or lessee of a primary storage facility or a primary supplier who fails to provide the information required by this subsection commits a Class D crime. Violation of this subparagraph is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

(2) An owner or lessee of a primary storage facility or a primary supplier who knowingly or recklessly supplies false or misleading information is guilty of a violation of Title 17-A, section 453. An owner or lessee of a primary storage facility who supplies false or misleading information commits a civil violation for which a fine of $2,500 may be adjudged. [2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

E. The office shall provide reports to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters as follows:

(1) If the office determines, based on available information, that there is or may be a significant shortfall in supply inventories or anticipated deliveries into the State of home heating oil or kerosene, the office shall provide a report including:

(a) The information that suggests a supply shortfall;

(b) Current and anticipated inventories of home heating oil and kerosene storage supplies;

(c) Any recommendations of the office for actions by the State in response to the anticipated supply shortfall; and

(d) A report on inventories, deliveries, curtailments, shortfalls or other matters relating to the availability of petroleum products in this State, at the request of the joint standing committee of the Legislature having jurisdiction over utilities and energy matters. [2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

[ 2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF) .]

SECTION HISTORY

2007, c. 656, Pt. C, §1 (NEW). 2009, c. 372, Pt. H, §§1, 2 (AMD). 2009, c. 655, Pt. C, §§1, 2 (AMD). RR 2011, c. 2, §1 (COR). 2011, c. 55, §§1, 2 (AMD). 2011, c. 400, §§1, 2 (AMD). 2011, c. 655, Pt. MM, §§1-4 (AMD). 2011, c. 655, Pt. MM, §26 (AFF). 2013, c. 415, §§1-4 (AMD). 2013, c. 541, §1 (AMD).



2 §10. Governor's Office of Communications

1. Office established. The Governor's Office of Communications, referred to in this section as "the office," is established to consolidate, coordinate and streamline communication functions in State Government. The office is administered by the Executive Department.

[ 2011, c. 380, Pt. WWW, §2 (NEW) .]

2. Director. The office is under the control and supervision of the Director of the Governor's Office of Communications. The director is appointed by the Governor and serves at the pleasure of the Governor.

[ 2011, c. 380, Pt. WWW, §2 (NEW) .]

3. Coordination with departments and agencies. The office shall provide coordinated public communication services to state departments and agencies.

[ 2011, c. 380, Pt. WWW, §2 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. WWW, §2 (NEW).






Chapter 3: EXECUTIVE COUNCIL

2 §51. Compensation and expense of members (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1971, c. 178, §2 (AMD). 1975, c. 771, §8 (RP).



2 §52. Expiration of orders at end of term; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §8 (RP).






Chapter 5: STATE HEALTH PLANNING

2 §101. Duties of Governor (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 469, §B1 (NEW). 2005, c. 369, §1 (AMD). 2005, c. 397, §C1 (AMD). 2005, c. 397, §C2 (AFF). 2011, c. 90, Pt. E, §1 (RP).



2 §102. Capital investment fund (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 469, §B1 (NEW). 2005, c. 227, §1 (AMD). 2007, c. 94, §1 (AMD). 2009, c. 194, §1 (AMD). 2011, c. 213, §1 (RP).



2 §103. State Health Plan (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 469, §B1 (NEW). 2005, c. 369, §§2-6 (AMD). 2009, c. 355, §§1-3 (AMD). 2011, c. 90, Pt. E, §2 (RP).



2 §104. Advisory Council on Health Systems Development (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 469, §B1 (NEW). 2003, c. 689, §B6 (REV). 2007, c. 441, §1 (AMD). 2007, c. 539, Pt. N, §3 (AMD). 2009, c. 179, §1 (AMD). 2009, c. 609, §§1-3 (AMD). 2011, c. 90, Pt. E, §3 (RP).



2 §105. Rulemaking (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 469, §B1 (NEW). 2011, c. 691, Pt. D, §1 (RP).









TITLE 3: LEGISLATURE

Chapter 1: ORGANIZATION OF THE LEGISLATURE

Subchapter 1: GENERAL PROVISIONS

3 §1. Certified rolls of members elect

The Secretary of State shall, on or before the day preceding the meeting of the Legislature, furnish to the Secretary of the preceding Senate a certified roll, under the seal of the State, of the names and residences of Senators-elect, according to the report of the Governor, and to the Clerk of the preceding House of Representatives a certified roll, under the seal of the State, of the names and residences of the Representatives-elect, according to the report of the Governor, and shall report the vacancies if any exist. [1975, c. 771, §9 (AMD).]

The Tribal Clerk of the Penobscot Indian Nation shall, on or before the day preceding the meeting of the Legislature, furnish to the Clerk of the preceding House of Representatives a certification, under the seal of the Nation, of the name and residence of the Representative-elect of the Penobscot Indian Nation to the Legislature. The Tribal Clerk of the Passamaquoddy Tribe of the reservation from which the Representative-elect of that tribe has been chosen shall, on or before the day preceding the meeting of the Legislature, furnish the Clerk of the preceding House of Representatives a certification of the name and residence of the Representative-elect of the Passamaquoddy Tribe to the Legislature. Beginning with the 126th Legislature, the Tribal Clerk of the Houlton Band of Maliseet Indians shall, on or before the day preceding the meeting of the Legislature, furnish to the Clerk of the preceding House of Representatives a certification of the name and residence of the Representative-elect of the Houlton Band of Maliseet Indians to the Legislature. [2009, c. 636, Pt. A, §1 (AMD).]

SECTION HISTORY

1975, c. 771, §9 (AMD). 1983, c. 481, (AMD). 2009, c. 636, Pt. A, §1 (AMD).



3 §2. Salary, expenses and travel of Members of the Legislature and representatives of Indian tribes

Each member of the Senate and House of Representatives, beginning with the first Wednesday of December 2000 and thereafter, is entitled to $10,815 in the first year and $7,725 in the 2nd year of each biennium, except that if a Legislator who is a recipient of retirement benefits from the federal Social Security Administration files a written request with the Executive Director of the Legislative Council within one week after the biennium commences, the Legislator is entitled to $9,270 in each year of the biennium. Each member of the Senate and the House of Representatives must receive a cost-of-living adjustment in annual legislative salary, except that the percentage increase may not exceed 5% in any year, and except that the percentage increase may not exceed 3% beginning with the fiscal year ending June 30, 2014. Beginning December 1, 2001, the salary for each legislative session must be adjusted each December 1st by the percentage change in the Consumer Price Index for the most recently concluded fiscal year; except that no member of the Senate or the House of Representatives may receive a cost-of-living adjustment in annual legislative salary for the Second Regular Session of the 124th Legislature, and except that no member of the Senate or the House of Representatives may receive a cost-of-living adjustment in annual legislative salary for the Second Regular Session of the 125th Legislature and the First Regular Session and the Second Regular Session of the 126th Legislature, and any percentage change in the Consumer Price Index for the fiscal years ending June 30, 2011, June 30, 2012 and June 30, 2013 may not be applied to the base salary. In addition, each Legislator is entitled to be paid for travel at each legislative session once each week at the same rate per mile to and from that Legislator's place of abode as state employees receive, the mileage to be determined by the most reasonable direct route, except that Legislators may be reimbursed for tolls paid for travel on the Maine Turnpike as long as they have a receipt for payment of the tolls, such tolls to be reimbursed when Legislators use the Maine Turnpike in traveling to and from sessions of the Legislature or in performance of duly authorized committee assignments. Each Legislator is entitled to mileage on the first day of the session, and those amounts of salary and expenses at such times as the Legislature may determine during the session, and the balance at the end of the session. [2011, c. 380, Pt. QQQQ, §1 (AMD).]

The first regular session of the Legislature, after its convening, shall adjourn no later than the 3rd Wednesday in June and the 2nd regular session of the Legislature shall adjourn no later than the 3rd Wednesday in April. The Legislature, in case of emergency, may by a vote of 2/3 of the members of each House present and voting, extend the date for adjournment for the first or 2nd regular session by no more than 5 legislative days, and in case of further emergency, may by a vote of 2/3 of the members of each House present and voting, further extend the date for adjournment by 5 additional legislative days. The times for adjournment for the first and 2nd regular sessions may also be extended for one additional legislative day for the purpose of considering possible objections of the Governor to any bill or resolution presented to him by the Legislature under the Constitution, Article IV, Part Third, Section 2. [1985, c. 166, (AMD).]

A member of the Senate or House of Representatives may not be absent without leave for more than 5 legislative days in the first regular session or for more than 3 legislative days in the second regular session. A member who violates this paragraph must have the member's salary reduced by an amount as determined by the Legislative Council for each legislative day of absence without leave. At the beginning of each Legislature, the Legislative Council shall establish policies and procedures to record attendance for each legislative day and set the salary reduction for members who violate this paragraph. [2015, c. 134, §1 (NEW).]

Except as provided in this section, each member of the Senate and House of Representatives is entitled to a meal allowance in the amount of $32 and a housing allowance in the amount of $38 for each day in attendance at sessions of the Legislature and for each day the member occupies overnight accommodations away from home either immediately preceding or immediately following attendance at daily sessions of the Legislature. The presiding officers may establish reasonable policies regarding allowances for meals and overnight accommodations for the day immediately preceding the session, which may include policies regarding whether an allowance is paid, whether the full amount or a portion of the statutory allowance is paid and whether receipts are required. In lieu of the meal and housing allowance, each member is entitled to a daily meal allowance in the amount of $32 and actual daily mileage allowances in an amount up to but not exceeding $38 per day. Each member of the Senate also receives an annual allowance for constituent services in the amount of $2,000, $1,300 in January and $700 in the month following adjournment of the regular session. Each member of the House of Representatives also receives an annual allowance for constituent services in the amount of $1,500, $1,005 in January and $495 in the month following adjournment of the regular session. Notwithstanding this section, during the first regular session of each legislative biennium, a member of the Senate or the House of Representatives may elect to receive the first payment of the annual allowance for constituent services in December following convening of the Legislature by notifying the Executive Director of the Legislative Council in the manner prescribed by the executive director. The Executive Director of the Legislative Council shall inform Legislators of the choice available for payment of the allowance for constituent services in the first year of the legislative biennium and of any tax implications associated with exercising that choice. [RR 2001, c. 2, Pt. A, §1 (COR).]

Each member of the Senate and House of Representatives shall be reimbursed for actual regular airfare expenses from his place of abode to Augusta for one round trip each week when the Legislature is in regular session and, when the Legislature is not in regular session, for days when meetings or daily sessions are held, provided that: The distance from his place of abode to Augusta is more than 150 miles, the mileage is determined by the most reasonable direct route and reimbursement will be capped at commercial flight rate. [1987, c. 402, Pt. B, §1 (AMD).]

The President of the Senate and the Speaker of the House of Representatives shall receive an additional 50% above regular compensation, the majority and minority leaders of the Senate and House of Representatives shall receive an additional 25% above regular compensation and the assistant majority and minority leaders of the Senate and House of Representatives shall receive an additional 12 1/2% above regular compensation. [1975, c. 750, §1 (RPR).]

In addition to the salary paid for the first and 2nd regular sessions of the Legislature, when a special session is called, the members of the Senate and House of Representatives must each be compensated $100 for every day's attendance, expenses and mileage pursuant to this section; except that if a special session is called during the time period specified in this section for a first regular session or 2nd regular session, the special session per diem does not apply. [2003, c. 691, §1 (AMD); 2003, c. 691, §2 (AFF).]

No additional expenses may be paid to Legislators from the Legislative Account unless authorized by the President of the Senate or Speaker of the House of Representatives during any regular session. [1985, c. 693, §5 (AMD).]

The member of the Penobscot Indian Nation, the member of the Passamaquoddy Indian Tribe and, beginning with the Second Regular Session of the 125th Legislature, the member of the Houlton Band of Maliseet Indians elected to represent their tribes at the Legislature are entitled to receive a salary equal to the salary of members of the Senate and the House of Representatives, including a cost-of-living adjustment, for each regular session and allowance for meals, constituent service, housing and travel expenses to the same extent as members of the House of Representatives for attendance at each legislative session or authorized committee meeting. For the duration of any special session of the Legislature, they are entitled to receive the same per diem payment and allowances, including housing, meal and travel expenses, as any member of the Senate and House of Representatives. [2009, c. 636, Pt. A, §2 (AMD).]

The President of the Senate or the Speaker of the House shall, at all times, whether the Legislature be in session or not, have the authority to approve accounts and vouchers for payment. [1975, c. 750, §1 (RPR).]

The President of the Senate, the Speaker of the House of Representatives, the floor leaders and their assistants and members of a committee, with the approval of the President of the Senate or the Speaker of the House of Representatives as to members of a committee, may also meet on days when the Legislature is not in daily session at any convenient location within the State. Each member of the Senate and House of Representatives shall receive $55 for every day's attendance when meetings or daily sessions are held, a meal allowance in the amount of $32 and a housing allowance whereby actual lodging expenses will be reimbursed at the single-room rate, provided that a receipt is submitted to the Executive Director of the Legislative Council for each day in attendance at such meetings or daily sessions and for each day that member occupies overnight accommodations away from home either immediately preceding or immediately following attendance at daily sessions of the Legislature and actual daily mileage allowances which shall be paid at the same rate paid to state employees. In lieu of the meal and housing allowance, each member shall be entitled to a daily meal allowance in the amount of $32 and actual daily mileage allowances. [1989, c. 501, Pt. O, §5 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD).]

The expenses of members of the Legislature traveling outside the State shall be reimbursed for their actual expenses provided that the expense vouchers are approved by the President of the Senate or the Speaker of the House of Representatives. [1977, c. 564, §2 (NEW).]

If a member of the Legislature dies or otherwise vacates the office, the successor is entitled to a salary from the date of seating, computed as follows: two hundred ten dollars per week times the number of weeks remaining in the calendar year if the vacancy occurs in the first year and $150 per week for the number of weeks remaining in the calendar year if the vacancy occurs in the 2nd year. [1989, c. 501, Pt. O, §6 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD).]

Legislators may purchase one set of the Maine Revised Statutes Annotated at the State's cost, which may not be resold. [RR 2013, c. 2, §3 (COR).]

SECTION HISTORY

1965, c. 342, (AMD). 1965, c. 412, §§2,3 (AMD). 1967, c. 469, (AMD). 1967, c. 531, (AMD). P&SL 1969, c. 197, §D1 (AMD). 1969, c. 489, §§1,2,4 (AMD). 1971, c. 112, (AMD). P&SL 1971, c. 178, §§3,4,4A,4B, 6 (AMD). 1971, c. 197, §§1,2 (AMD). 1971, c. 544, §§3,4 (AMD). 1973, c. 14, §1 (AMD). 1973, c. 472, (AMD). 1973, c. 781, §1 (AMD). 1975, c. 51, (AMD). 1975, c. 652, (AMD). 1975, c. 750, §§1,3 (RPR). 1977, c. 564, §2 (AMD). 1977, c. 696, §16 (AMD). 1979, c. 544, §§3,4 (AMD). 1981, c. 702, §§X1-X6 (AMD). 1983, c. 853, §§B1,2 (AMD). 1985, c. 2, (AMD). 1985, c. 166, (AMD). 1985, c. 693, §5 (AMD). 1985, c. 737, §§C2,6 (AMD). 1987, c. 402, §B1 (AMD). 1987, c. 816, §KK1 (AMD). 1989, c. 68, §C1 (AMD). 1989, c. 501, §§O1-6,22 (AMD). 1989, c. 600, §§B9,10 (AMD). 1989, c. 878, §§D14,15 (AMD). 1991, c. 4, (AMD). 1991, c. 824, §§B13,14 (AFF). 1997, c. 309, §1 (AMD). 1999, c. 509, §§1,2 (AMD). RR 2001, c. 2, §A1 (COR). 2001, c. 504, §1 (AMD). 2003, c. 20, §F1 (AMD). 2003, c. 691, §1 (AMD). 2003, c. 691, §2 (AFF). 2009, c. 213, Pt. LL, §1 (AMD). 2009, c. 431, §1 (AMD). 2009, c. 636, Pt. A, §2 (AMD). 2011, c. 380, Pt. QQQQ, §1 (AMD). RR 2013, c. 2, §3 (COR). 2015, c. 134, §1 (AMD).



3 §2-A. State Compensation Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 498, §1 (NEW). 1983, c. 101, (AMD). 1983, c. 812, §2 (AMD). 1983, c. 853, §§D1,2 (AMD). 1985, c. 693, §§6,7 (AMD). 1985, c. 737, §A7 (AMD). 1987, c. 402, §A6 (AMD). 1989, c. 503, §B2 (AMD). 1993, c. 361, §B2 (RP).



3 §2-B. State Compensation Commission

1. State Compensation Commission; membership. The State Compensation Commission, established in Title 5, section 12004-G, subsection 26-D and referred to in this section as the "commission," consists of 5 members appointed as follows:

A. Two members, not from the same political party, appointed by the President of the Senate; [1997, c. 506, §1 (NEW).]

B. Two members, not from the same political party, appointed by the Speaker of the House; and [1997, c. 506, §1 (NEW).]

C. One member appointed by a majority of the members appointed under paragraphs A and B, who serves as chair of the commission. [1997, c. 506, §1 (NEW).]

The 5 members must be residents of the State and appointed from the public. A person may not be appointed who is a Legislator at the time of appointment.

All members must be appointed for a term to coincide with the legislative biennium. A vacancy must be filled in the same manner as the original appointment for the balance of the unexpired term.

The members of the commission are entitled to a per diem, expenses and allowances at the same rate as Legislators.

[ 1997, c. 506, §1 (NEW) .]

2. Duties of commission. The commission must issue its first report no later than April 15, 1999. No later than January 1st of every even-numbered year thereafter, the commission shall submit to the Legislature a report of the commission. The report must contain:

A. A description of the commission's activities; [1997, c. 506, §1 (NEW).]

B. The recommendations of the commission for all regular and special sessions of the next Legislature concerning:

(1) Compensation of Legislators and representatives of Indian tribes, including, but not limited to, all payments for: salaries, meals, housing, travel, mileage and all other expenses and allowances; additional service as President of the Senate, as Speaker of the House or as a member of leadership; and for constituent services; and

(2) Compensation for the Attorney General, the Secretary of State, the Treasurer of State and the State Auditor; [1997, c. 506, §1 (NEW).]

C. The reasons for its recommendations; [1997, c. 506, §1 (NEW).]

D. Drafts of any legislation required to implement its recommendations; and [1997, c. 506, §1 (NEW).]

E. Any other material and recommendations that commission members may wish to submit. [1997, c. 506, §1 (NEW).]

Before reporting as required in this subsection and subsequent to giving public notice, the commission shall hold a public hearing on the report. Subsequent to reporting, the commission shall meet, if requested, with the Governor, the Legislative Council and legislative committees to discuss the report.

[ 1999, c. 2, §1 (AMD) .]

3. Appointments; meetings. The Executive Director of the Legislative Council must be notified by the presiding officers once the appointment of the initial 4 members has been made. Within 15 days of the appointment of the initial 4 members, the Chair of the Legislative Council shall call and convene the first meeting of the commission.

[ 1999, c. 2, §1 (AMD) .]

4. Staff assistance. The commission shall request staff assistance from the Legislative Council.

[ 1997, c. 506, §1 (NEW) .]

5. Legislation. The commission may submit legislation required to implement its recommendations.

[ 1999, c. 2, §1 (NEW) .]

SECTION HISTORY

RR 1997, c. 2, §3 (COR). 1997, c. 506, §1 (NEW). 1999, c. 2, §1 (AMD).



3 §3. Expenses when Legislature not in session (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 452, (NEW). 1967, c. 98, (AMD). 1973, c. 590, §2 (AMD). 1977, c. 564, §3 (RP).



3 §4. Postaudit

A postaudit of all accounts and other financial records of the Legislature, the Governor's office, except the Governor's Expense Account, and any agency or office in the Executive Department which has not been audited by a state or federal agency within the preceding 24 months, shall be performed at least once every 2 years by independent certified public accountants designated by the Governor. Such audit report shall be filed with the Legislature and with the State Library. [1979, c. 312, §1 (RPR).]

SECTION HISTORY

1967, c. 427, §1 (NEW). 1975, c. 771, §10 (AMD). 1979, c. 312, §1 (RPR).






Subchapter 2: SENATE

3 §21. Organization

The Secretary of the preceding Senate, at the time and place appointed for the meeting of the Legislature, shall call the Senators-elect present to order, and from the certified roll furnished him call their names, and if a quorum respond, he shall preside until they are qualified and a President is elected. If no quorum appear he shall preside, and the Senators-elect present shall adjourn from day to day, but shall transact no business, except to go into convention to fill vacancies, until a quorum appear and are qualified and a President is elected. After the election of the President, the Senate shall proceed to elect by ballot a secretary and an assistant secretary.

In case of vacancy in the office of such secretary or his absence or inability to perform the duties, the said duties shall be performed by his assistant.

If the Secretary of the Senate and his assistant are absent at the time set for convening the Senate, their duties shall be performed by the Secretary of State or his deputy. [1967, c. 503, §1 (AMD).]

SECTION HISTORY

1967, c. 503, §1 (AMD).



3 §21-A. President of Senate; term limitation

A person may not serve as President of the Senate for more than 3 consecutive legislative bienniums. Service in that capacity before December 2, 1992 is not included in the calculation of years served. [1993, c. 403, §1 (NEW); 1993, c. 403, §3 (AFF).]

SECTION HISTORY

1993, c. 403, §1 (NEW). 1993, c. 403, §3 (AFF).



3 §22. Secretary and assistant secretary; salaries and duties

The Secretary of the Senate shall perform the usual duties of the office during the session of the Legislature, file and index all papers, which have been subject to adverse legislative action, index and supervise the preparation of the permanent senate journal. He shall perform the duties required of him by sections 21 and 23. He shall deliver to the State Archivist all papers on file in the office of the Secretary of the Senate which were considered by a session of the Legislature held more than 5 years previously, and the State Archivist shall inspect said papers and preserve those having permanent value. [1981, c. 702, Pt. X, §7 (AMD).]

The Assistant Secretary of the Senate shall receive a salary as provided by law and shall work under the direction of the secretary. [1981, c. 702, Pt. X, §8 (AMD).]

All fees, charges, emoluments and other receipts of whatever nature, which may be payable to the Secretary of the Senate, the Assistant Secretary of the Senate or any employee thereof, excepting their lawful salaries and expenses properly payable to them, shall be credited to the General Fund and no Secretary of the Senate, Assistant Secretary of the Senate or employee shall directly or indirectly receive a private benefit or gain from the sale or distribution of any material, information or reports from the records of such Secretary of the Senate. [1973, c. 3, §1 (NEW).]

The President of the Senate may authorize the Secretary of the Senate and the Assistant Secretary of the Senate to serve on a full-time basis when the Legislature is not in regular or special session. [1983, c. 32, Pt. I, §1 (AMD).]

SECTION HISTORY

1965, c. 393, §§1,2,5 (AMD). 1965, c. 441, §3 (AMD). 1969, c. 475, §1 (AMD). 1973, c. 3, §1 (AMD). 1973, c. 10, §2 (AMD). 1973, c. 28, §1 (AMD). 1975, c. 604, §§1-3 (AMD). 1977, c. 564, §§4-7 (AMD). 1979, c. 396, §§1-3 (AMD). 1981, c. 316, §§N1-N3 (AMD). 1981, c. 702, §§X7,X8 (AMD). 1983, c. 32, §§I-1 (AMD).



3 §23. Records; amendments

The Secretary or Assistant Secretary of any Senate shall amend, according to the fact, the journal of said Senate, whenever empowered or required by authority of the same, or of any subsequent Senate.



3 §24. Floor leaders; term limitation

A person may not serve in the Senate for more than 3 consecutive legislative bienniums in each of the following positions: party floor leader or assistant party floor leader. Service in either capacity in the Senate before December 2, 1992 or service as a party floor leader, assistant party floor leader or whip in the House of Representatives is not included in the calculation of years served. [1993, c. 411, §1 (NEW); 1993, c. 411, §3 (AFF).]

SECTION HISTORY

1993, c. 411, §1 (NEW). 1993, c. 411, §3 (AFF).






Subchapter 3: HOUSE OF REPRESENTATIVES

3 §41. Organization

The Clerk of the preceding House of Representatives in the same manner as provided for the Senate shall call the Representatives-elect to order and preside until they are qualified and elect a Speaker. If no quorum appear he shall preside, and the Representatives-elect present shall adjourn from day to day until a quorum appear and are qualified and a Speaker is elected. After the election of the Speaker, the House of Representatives shall proceed to elect by ballot a clerk and an assistant clerk. All revenues received by the document clerk in the performance of his duties shall be credited to the General Fund.

In case of vacancy in the office of such clerk, or his absence or inability to perform the duties aforesaid, the said duties shall be performed by his assistant.

If the Clerk of the House and his assistant are absent at the time set for convening the House, their duties shall be performed by the Secretary of State or his deputy. [1967, c. 503, §2 (AMD).]

SECTION HISTORY

1965, c. 425, §§2-A (AMD). 1967, c. 503, §2 (AMD).



3 §41-A. Speaker of House of Representatives; term limitation

A person may not serve as Speaker of the House of Representatives for more than 3 consecutive legislative bienniums. Service in that capacity before December 2, 1992 is not included in the calculation of years served. [1993, c. 403, §2 (NEW); 1993, c. 403, §3 (AFF).]

SECTION HISTORY

1993, c. 403, §2 (NEW). 1993, c. 403, §3 (AFF).



3 §42. Clerk and assistant clerk; salaries and duties

The Clerk of the House of Representatives shall perform the usual duties of his office during the session of the Legislature and index the house journal. In the months of November and December next preceding the convening of the regular sessions of the Legislature, he shall keep open his office each Wednesday and Thursday for the convenience of the public and members-elect of the Legislature. He shall perform the services required of him by sections 41 and 43. [1981, c. 702, Pt. X, §9 (AMD).]

The Assistant Clerk of the House of Representatives shall receive a salary as provided by law and shall work under the direction of the clerk. [1981, c. 702, Pt. X, §10 (AMD).]

All fees, charges, emoluments and other receipts of whatever nature, which may be payable to the Clerk of the House of Representatives, the Assistant Clerk of the House of Representatives, or any employee thereof, excepting their lawful salaries and expenses properly payable to them, shall be credited to the General Fund and no Clerk of the House of Representatives, Assistant Clerk of the House of Representatives or employee shall directly or indirectly receive a private benefit or gain from the sale or distribution of any material, information or reports from the records of such Clerk of the House of Representatives. [1969, c. 3, §2 (NEW).]

The Speaker of the House of Representatives may authorize the Clerk of the House of Representatives and the Assistant Clerk of the House of Representatives to serve on a full-time basis when the Legislature is not in regular or special session. [1983, c. 32, Pt. I, §2 (AMD).]

SECTION HISTORY

1965, c. 167, (AMD). 1965, c. 393, §§3,4 (AMD). 1969, c. 475, §2 (AMD). 1973, c. 3, §2 (AMD). 1973, c. 10, §3 (AMD). 1973, c. 14, §2 (AMD). 1975, c. 604, §§4-6 (AMD). 1977, c. 564, §§8-11 (AMD). 1979, c. 396, §§4-6 (AMD). 1981, c. 316, §§N4-N6 (AMD). 1981, c. 702, §§X9,X10 (AMD). 1983, c. 32, §§I-2 (AMD).



3 §43. Records; amendments

The Clerk or Assistant Clerk of any House of Representatives shall amend, according to the fact, the journal of said House of Representatives, whenever empowered or required by authority of the same, or of any subsequent house.



3 §44. Floor leaders; term limitation

A person may not serve in the House of Representatives for more than 3 consecutive legislative bienniums in each of the following offices: party floor leader, assistant party floor leader or whip. Service in such capacity before December 2, 1992 or service as a party floor leader or assistant party floor leader in the Senate is not included in the calculation of years served. [1993, c. 411, §2 (NEW); 1993, c. 411, §3 (AFF).]

SECTION HISTORY

1993, c. 411, §2 (NEW). 1993, c. 411, §3 (AFF).









Chapter 3: EMERGENCY INTERIM LEGISLATIVE SUCCESSION

3 §71. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §72. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §73. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §74. Designation of emergency interim successors to Legislators (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §75. Status, qualifications and term of emergency interim successors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §76. Contingent method of designating emergency interim successors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §77. Recording and publication of emergency interim successors to Legislators (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §78. Oath of emergency interim successors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §79. Duty of emergency interim successors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §80. Place of legislative session (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §81. Convening of Legislature in event of attack (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §82. Assumption of powers and duties of Legislator by emergency interim successors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §83. Privileges, immunities and compensation of emergency interim successors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §84. Quorum and vote requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §85. Termination of operation of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).






Chapter 5: NOTICE OF PETITIONS FOR LEGISLATION

3 §121. Notice of petitions affecting individuals or corporations

Notice of any petition for legislation, affecting the rights of individuals or corporations, may be given by serving them with a true copy of the petition at least 14 days before the commencement of the next session, or by publishing such copy 3 weeks successively in a newspaper of general circulation in the counties in which such individuals reside or such corporations are established, the last publication to be at least 14 days before the session. If further service is deemed necessary, or if notice is defective or insufficient, further notice may be ordered. [1987, c. 667, §2 (AMD).]

SECTION HISTORY

1987, c. 667, §2 (AMD).



3 §122. Notice of petitions affecting town or county

Notice of any petition affecting the rights or interests of any town or county may be given to such town by serving it with a true copy of the petition at least 14 days before the session, and to such county by publishing as prescribed in section 121.



3 §123. No notice; petition referred

Petitions mentioned in sections 121 and 122 without proof of notice as prescribed shall be referred, with order of notice, to the next Legislature.



3 §124. Service; proof

Service of notice of such petitions may be made by any sheriff or constable, and proved by his proper return or by written acknowledgment of the adverse party on the petition, or if notice is given by publication, then by the newspapers or the affidavit of the printer.



3 §125. Notice of petitions for special legislation pertaining to fish and game

Notice of petitions, bills or resolves for special legislation, regarding or in any manner pertaining to fish or game, shall be given with full description of the territory or waters affected by such legislation, in a newspaper of general circulation in the locality affected, at least once a week for 8 consecutive weeks, the last notice to be not less than one, nor more than 3 weeks before the assembling of the Legislature of which such legislation is requested, and such notice shall be absolutely required before any such legislation shall be enacted. All laws hereafter enacted pertaining to fish or game which do not conform to the general laws of the State shall for the purposes of this section be deemed special. This section shall not apply to any petition, Act or resolve, either repealing or amendatory, which has for its object the placing of the territory or waters in question under the general laws of the State. [1987, c. 667, §3 (AMD).]

SECTION HISTORY

1987, c. 667, §3 (AMD).






Chapter 6: CONFIRMATION OF APPOINTMENTS

3 §151. Confirmation procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §11 (NEW). 1977, c. 291, (AMD). 1989, c. 25, (AMD). 1991, c. 842, §§1-3 (AMD). 1993, c. 685, §A1 (RP).



3 §151-A. Correction of statutory references to committees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 1, (NEW). 1993, c. 685, §A2 (RP).



3 §152. Designation of committee for review of nominations for judicial offices and of Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §11 (NEW). 1993, c. 685, §A3 (RP).



3 §153. Scope

The nomination and confirmation of all judicial officers whose confirmation by the Legislature is required by the Constitution of Maine and the nomination and confirmation of all other officers whose confirmation by the Legislature is required by law are governed by the provisions of this chapter. [1993, c. 685, Pt. A, §4 (NEW).]

SECTION HISTORY

1993, c. 685, §A4 (NEW).



3 §154. Nominations

The Governor shall, within 20 days after the convening of each legislative session, provide to each joint standing committee of the Legislature a list of all positions for which legislative confirmation is required that are within each committee's jurisdiction and that are vacant or have terms expiring before the convening of the next regular session of the Legislature. The chairs of each joint standing committee and the Governor, or their designees, shall negotiate in good faith to establish a schedule for nominations and consideration of nominations during the session. [1993, c. 685, Pt. A, §4 (NEW).]

When nominating a person to a position for which confirmation is required, the Governor shall post the nomination and simultaneously deliver to both the President of the Senate and the Speaker of the House of Representatives notification of the name of the nominee, the office to which that person is nominated and an information packet, which must include the background information and questionnaire provided to the Office of the Governor by the nominee and may include other information the Governor determines appropriate. The date of the posting and notice is referred to in this chapter as the "posting date." [1993, c. 685, Pt. A, §4 (NEW).]

When the nomination is received, the President of the Senate and the Speaker of the House of Representatives shall provide notice of the nomination and copies of accompanying materials to the chairs of the appropriate joint standing committee, to the Legislative Information Office and to the partisan staff assistants designated by the majority and minority parties of the Legislature. The Legislative Information Office shall establish an official file for each nominee, which is subject to the provisions of section 159. The file must include the information submitted by the Governor pursuant to this section. [1993, c. 685, Pt. A, §4 (NEW).]

The Governor may withdraw a nomination at any time before the Senate votes pursuant to section 158 by sending a written notice of withdrawal to the President of the Senate. [1993, c. 685, Pt. A, §4 (NEW).]

Notwithstanding the other provisions of this chapter, if the Governor posts a nomination within 30 days preceding the statutory date of adjournment, a legislative committee to whom a nominee is to be referred for confirmation review may, by 2/3 vote, request the President of the Senate and the Speaker of the House of Representatives to delay this review in order to complete the committee's legislative work. If the President of the Senate and the Speaker of the House of Representatives approve the request, the time periods for legislative action under this chapter begin on the date the Legislature adjourns. [1993, c. 685, Pt. A, §4 (NEW).]

SECTION HISTORY

1993, c. 685, §A4 (NEW).



3 §155. Preliminary procedures

The chairs of the appropriate joint standing committee shall: [1993, c. 685, Pt. A, §4 (NEW).]

1. Schedule prehearing conference. Schedule a prehearing conference in cooperation with the Legislative Information Office. The prehearing conference must be held within 21 days of the posting date;

[ 1993, c. 685, Pt. A, §4 (NEW) .]

2. Request reports. Request background reports from the partisan staff assistants; and

[ 1993, c. 685, Pt. A, §4 (NEW) .]

3. Inform nominee. Advise the nominee of the date of the prehearing conference and the deadline for completion of a questionnaire from the committee and submission of supplemental materials by the nominee. The deadline is 15 days from the posting date unless the 15th day is not a business day, in which case the deadline is the next business day.

[ 1993, c. 685, Pt. A, §4 (NEW) .]

SECTION HISTORY

1993, c. 685, §A4 (NEW).



3 §156. Prehearing conference

The appropriate joint standing committee shall hold a prehearing conference for each nominee, unless the committee decides otherwise. If the committee determines that it is necessary to avoid damage to the reputation of the nominee or that there are issues that should be discussed privately, the prehearing conference may go into executive session using the procedures specified in Title 1, section 405, and only the committee members and the partisan staff assistants may attend. All materials prepared for or reviewed in the conference are not subject to the provisions of Title 1, chapter 13 except as provided in section 159. The prehearing conference is governed by the Joint Rules of the Legislature and by the committee's rules of procedure, except that a quorum of 7 committee members must be present for votes in the prehearing conference. Votes may not be taken in executive session. [1993, c. 685, Pt. A, §4 (NEW).]

The committee shall set a public hearing date. [1993, c. 685, Pt. A, §4 (NEW).]

The committee may ask the partisan staff assistants to prepare additional background information for a public hearing. The chairs shall notify the nominee of all actions taken and decisions made at the prehearing conference. [1993, c. 685, Pt. A, §4 (NEW).]

SECTION HISTORY

1993, c. 685, §A4 (NEW).



3 §157. Public hearings

The public hearing must be held within 30 days of the posting date except for nominations for judicial officers, for which the public hearing must be held within 35 days of the posting date. The Legislative Information Office shall advertise all public hearings at least 7 days before the public hearing in both the state paper and in a newspaper of general circulation in the area in which the nominee resides. The advertisement must contain the name of the nominee, the position for which the nomination has been made, a summary of the duties of the position, the time, place and date of the public hearing and a statement that written comments relevant to the qualifications of the nominee, together with supporting materials, may be filed with the Legislative Information Office by 9 a.m. on the hearing date. [1993, c. 685, Pt. A, §4 (NEW).]

Additional background information developed by the partisan assistants must be filed with the Legislative Information Office by 9 a.m. on the hearing date. [1993, c. 685, Pt. A, §4 (NEW).]

For the purposes of reviewing nominations pursuant to this chapter, the appropriate joint standing committee may administer oaths and take testimony under oath. Notwithstanding the provisions of section 165, subsection 7, the Legislature or, when the Legislature is not in session, the Legislative Council may grant to the joint standing committee reviewing a nomination any of the powers under section 165, subsection 7. [1993, c. 685, Pt. A, §4 (NEW).]

The committee may take testimony under oath and shall consider the materials on file with the Legislative Information Office. The committee may meet in executive session if new information is raised at the public hearing that, if known earlier, would have been subject to discussion at the prehearing conference. [1993, c. 685, Pt. A, §4 (NEW).]

The committee shall vote on the nomination within 35 days of the posting date, except that for nominations for judicial officers the committee shall vote within 40 days. A vote may not be taken sooner than 15 minutes after the close of the public hearing unless all members of the committee who are present agree. Upon a motion to confirm, properly made and seconded, the committee shall recommend confirmation or denial by a majority vote of the members present and voting at the time the vote is taken. The committee vote is by yeas and nays. Notwithstanding any other rule or provision of law, a member must be present to vote and the vote may not be modified except upon a proper motion for reconsideration. [1993, c. 685, Pt. A, §4 (NEW).]

A tie vote of the committee is deemed a recommendation for denial. The committee chairs shall promptly notify the President of the Senate of the committee's recommendation and the results of the vote, listing the yeas and nays. [1993, c. 685, Pt. A, §4 (NEW).]

SECTION HISTORY

1993, c. 685, §A4 (NEW).



3 §158. Confirmation vote

The Senate shall vote by yeas and nays to accept or reject the recommendation of the appropriate joint standing committee. The Senate shall vote on the committee's recommendation within 45 days of the posting date, except that for judicial officers the vote must be held within 50 days of the posting date. The committee's recommendation becomes final unless it is overridden by a vote of 2/3 of the Senators present and voting. [1993, c. 685, Pt. A, §4 (NEW).]

SECTION HISTORY

1993, c. 685, §A4 (NEW).



3 §159. Confidentiality of records

Records filed with the Legislative Information Office pursuant to this chapter are public records upon filing and are subject to public review pursuant to Title 1, chapter 13. [1993, c. 685, Pt. A, §4 (NEW).]

All documents prepared for or reviewed in the prehearing conference become public records pursuant to Title 1, chapter 13 at the conclusion of the conference unless 2/3 of the committee votes to seal one or more documents. If a document is sealed, it is exempt from public disclosure. [1993, c. 685, Pt. A, §4 (NEW).]

At the close of each legislative session, the Legislative Information Office shall review each official file, removing each sealed document and replacing it with an information sheet generally identifying the sealed document and noting its removal. The Legislative Information Office shall forward the file to the State Archives. The sealed documents must be destroyed. [1993, c. 685, Pt. A, §4 (NEW).]

SECTION HISTORY

1993, c. 685, §A4 (NEW).






Chapter 7: LEGISLATIVE COUNCIL

Subchapter 1: GENERAL PROVISIONS

3 §161. Legislative Council

1. Establishment; membership. The Legislative Council, consisting of 10 members, 5 of whom are members of the Senate and 5 of whom are members of the House of Representatives, is established. The members of the Legislative Council are:

A. The President of the Senate; [2015, c. 102, §1 (NEW).]

B. The Speaker of the House of Representatives; and [2015, c. 102, §1 (NEW).]

C. The majority and minority leaders and assistant leaders of the 2 political parties with the greatest number of members in each body. [2015, c. 102, §1 (NEW).]

Only a person who holds an office specified in paragraph A, B or C may be a member of the Legislative Council and is a member only during the term of the Legislature in which that office is held. The Legislative Council shall elect a chair from within its own membership.

The Legislative Council shall exercise such powers and duties as may be delegated by law or by rule of the Legislature. Any action by the Legislative Council requires the affirmative votes of a majority of the members.

The Legislative Council shall meet at least once monthly when the Legislature is not in session, unless the chair determines that a meeting is not necessary, and at such other times as the membership or the chair determines necessary.

[ 2015, c. 102, §1 (NEW) .]

SECTION HISTORY

1965, c. 425, §§2-B (AMD). 1973, c. 590, §3 (RPR). 1979, c. 127, §5 (AMD). 2015, c. 102, §1 (RPR).



3 §162. Authority

The Legislative Council shall have the authority: [1973, c. 590, §4 (RPR).]

1. Legislative budgets. To prepare and approve all legislative budgets;

[ 1973, c. 590, §4 (RPR) .]

1-A. Budget requests. To authorize the Executive Director of the Legislative Council to prepare and submit a tentative consolidated legislative budget request and other budget requests necessary for the operation of the legislative branch and other additional information, as requested, directly to the State Budget Officer on or before September 1st of the even-numbered years prior to review by the Legislative Council. The Legislative Council shall review the tentative budget submission developed by the executive director, altering, revising, increasing or decreasing the items as may be determined necessary. Upon final approval of the full legislative budget request, the Legislative Council shall submit a report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs outlining any differences from the tentative legislative budget submission;

[ 1997, c. 24, Pt. FF, §1 (NEW) .]

1-B. Office of Program Evaluation and Government Accountability budget. To present the budget request of the Office of Program Evaluation and Government Accountability to the State Budget Officer as provided in Title 5, section 1665. If the budget presented pursuant to subsection 1-A differs from the budget request submitted by the Office of Program Evaluation and Government Accountability pursuant to this subsection, the Legislative Council shall simultaneously submit a report to that office and to the State Budget Officer explaining why the Legislative Council's budget request differs from the budget request of the Office of Program Evaluation and Government Accountability.

[ 2001, c. 702, §1 (NEW) .]

2. Legislative employee salary and benefit schedules. To establish salary schedules for all employees of legislative agencies, departments and offices, except as otherwise provided by law, to develop relatively uniform salary schedules for House and Senate employees and officers and, notwithstanding any other provision of law, to establish benefit schedules for legislative employees. Every publication that states the salary of an employee or a position must also include a statement of the dollar value of the fringe benefit package provided;

[ 1995, c. 37, §1 (AMD) .]

3. Joint committees. When the Legislature is not in session, to assign bills, resolves and studies for consideration by the joint standing committees and joint select committees of the Legislature, to request reports, studies and legislation from said joint standing committees and to convene meetings of said joint standing committees and joint select committees and to exercise supervision over them;

[ 1973, c. 590, §4 (RPR) .]

4. Oaths, subpoenas and depositions. To administer oaths, issue subpoenas, compel the attendance of witnesses and the production of any papers, books, accounts, documents and testimony, and to cause the deposition of witnesses, whether residing within or without the State to be taken in the manner prescribed by law for taking depositions in civil actions in the Superior Court. In case of disobedience on the part of any person to comply with any subpoena issued in behalf of a committee, or on the refusal of any witness to testify to any matters regarding which he may be lawfully interrogated, it shall be the duty of the Superior Court of any county, on application of a member of a committee, to compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. Each witness, other than a state officer or employee, shall receive for his attendance the fees and mileage provided for witnesses in civil cases in courts of record, which shall be audited and paid upon the presentation of proper vouchers sworn to by such witness and approved by the chairman of the council;

[ 1973, c. 590, §4 (RPR) .]

5. Legislative improvements. To assess ways and means to improve the legislative operation and to make improvements in the legislative organization, procedures, facilities and working conditions, and to make periodic reports to the Legislature concerning its findings. Changes in the organization of the legislative staff offices shall require the approval of two-thirds of the membership of the Legislative Council before they may take effect;

[ 1985, c. 501, Pt. B, §1 (AMD) .]

6. Appointment of directors and office directors. By a vote of no fewer than 8 members present at a public meeting of the Legislative Council, to appoint an Executive Director of the Legislative Council, a State Law Librarian and such other office directors as the council considers necessary. Each director must be chosen without reference to party affiliations and solely on the grounds of fitness to perform the duties of the office. The Executive Director, the State Law Librarian and the office directors appointed pursuant to this subsection serve at the pleasure of the Legislative Council and may be removed from office only by a vote of no fewer than 8 members present at a public meeting of the Legislative Council;

[ 2015, c. 102, §2 (AMD) .]

6-A. Transition.

[ 2015, c. 102, §3 (RP) .]

7. Legislative agency operating policy. To establish operating policies for each legislative agency and office;

[ 1973, c. 590, §4 (RPR) .]

8. Oversight of legislative appropriations and accounts. To oversee the appropriations and other financial accounts, including position control, of the Legislature and of all legislative agencies, departments and offices and to comply with provisions of Title 5, Part 4 determined by the Legislative Council as relevant and applicable to the legislative branch and necessary for maintaining proper accounting controls and reporting. Appropriations for carrying out the purposes of this chapter must be made annually by the Legislature. All appropriations or allocations by the Legislature, including appropriations or allocations for specific studies to be carried out by the joint standing committees or joint select committees, may not lapse but must be carried forward and expended for the purpose for which the appropriation or allocation was made. The balance of any appropriation or allocation for such studies that is not fully expended must be refunded to the Legislature;

[ 2005, c. 12, Pt. LL, §1 (AMD) .]

8-A. Sale of publications. If the Legislative Council determines it advisable for the effective dissemination of statutory information or other information of general interest to the public, to fix the price, sell and deliver publications and materials produced by legislative agencies;

[ 1991, c. 1, (NEW) .]

9.

[ 1975, c. 770, §4 (RP) .]

10. Intergovernmental, interstate and interlegislative organizations. To coordinate and oversee intergovernmental relations programs on behalf of the Legislature, and to recommend to the Legislature participation by the Legislature and its members in interstate and inter-legislative organizations; and to apply for, receive and administer all grants and appropriations for these purposes;

[ 1973, c. 590, §4 (RPR) .]

11. Legislative equipment and supplies. To provide necessary furniture, stationery and other supplies and equipment for the use of the members, committees, agencies and offices of the Legislature;

[ 1973, c. 590, §4 (RPR) .]

12. Physical facilities for Legislature. To ensure that adequate physical facilities are provided for the efficient operation of the Legislature and to provide for and determine the utilization of legislatively controlled facilities both within and without the State House and, notwithstanding Title 5, section 1742, subsection 18, to control and assign the use of all rooms in the State House, except the immediate offices occupied by the Governor and the Governor's staff in the west wing of the State House. The Legislative Council shall ensure that the Governor and the Governor's staff occupy sufficient and appropriate office space within the State House.

The Legislative Council has the authority to authorize the Executive Director to enter into contracts for the purpose of maintaining or improving the physical facilities assigned to the Legislature, as long as the work to be performed is consistent with the official plan for the preservation and development of the aesthetic and historical integrity of the State House as described in section 902, subsection 1;

[ 1997, c. 671, §1 (AMD) .]

12-A. Reserve Fund for State House Preservation and Maintenance. To administer the Reserve Fund for State House Preservation and Maintenance, established and maintained as provided in this subsection. The State Controller at the close of each fiscal year and at the request of the Legislative Council shall transfer from unexpended balances of General Fund appropriations to the Legislature to the Reserve Fund for State House Preservation and Maintenance available amounts up to $250,000 a year until a maximum of $1,500,000 is achieved. The State Controller is further authorized to transfer from the Reserve Fund for State House Preservation and Maintenance to the Blaine House Renovations and Repairs Fund the amounts recommended by the Legislative Council. The Reserve Fund for State House Preservation and Maintenance may also receive and accept allocations, appropriations, grants and contributions of money to be held, used or applied to carry out this subsection, subject to the conditions upon which these allocations, appropriations, grants and contributions are made. Expenditures from the Reserve Fund for State House Preservation and Maintenance are subject to legislative allocation, may be made only for major repairs and renovations to the State House, must be reviewed and recommended by the State House and Capitol Park Commission and must receive a majority vote of the Legislative Council. Funds allocated or appropriated to the Reserve Fund for State House Preservation and Maintenance may not lapse but must be carried forward;

[ 2001, c. 358, Pt. E, §1 (AMD) .]

13. Transfers within the legislative appropriation. To approve any transfers within the legislative appropriation;

[ 1975, c. 770, §5 (RPR) .]

14. Council procedures. To establish published rules of procedure for the conduct of the business of the council;

[ 1973, c. 590, §4 (RPR) .]

15. Other duties and responsibilities. To perform such other duties and responsibilities as may be assigned to the council from time to time by the 2 Houses;

[ 1989, c. 410, §2 (AMD) .]

16. Funds from State, Federal Government and private sources. To accept, use, expend and dispose on behalf of the State funds, equipment, supplies and materials from any agency of the United States, from any private foundation and from any other private source;

[ 1991, c. 622, Pt. L, §1 (AMD) .]

16-A. Intellectual property. To use, manage or administer on behalf of the Legislature any copyright held by the Legislature or license to use copyrighted materials and to manage the copying, use and dissemination of copies of copyrighted materials in which the Legislature holds the copyright or a license;

[ 1999, c. 1, §2 (NEW) .]

17. Approve plans to preserve and develop the State House and the immediate grounds. To approve architectural, aesthetic and decorative alterations to the State House. The Legislative Council also has authority to preserve and develop the aesthetic and historical integrity of the State House and the immediate grounds. The exercise of this authority with respect to Capitol Park must be consistent with the plan for Capitol Park developed by the Olmsted Brothers firm in 1920 as revised by the Pressley firm in 1990. The Legislative Council has the power to enter into contracts and other powers necessary to implement this subsection and chapter 31;

[ 2001, c. 468, §1 (AMD) .]

18. Out-of-state travel report. To submit to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs a quarterly report on out-of-state travel activity of the Legislature. The report must be submitted within 15 days after the end of each quarter and must include, for each individual who has been authorized to travel, the destination, purpose and cost by funding source of each trip; and

[ 1997, c. 43, §2 (AMD) .]

19. Legislative information available through the Internet. To make the following information available through the Internet: legislative documents, committee hearing schedules, work session schedules, status of legislation, voting records of Legislators, the laws of Maine, study reports and reports of other study groups established by the Legislature and any other information designated by the Legislative Council.

[ 1997, c. 43, §3 (NEW) .]

SECTION HISTORY

P&SL 1973, c. 220, §3 (AMD). 1973, c. 590, §4 (RPR). 1975, c. 657, (AMD). 1975, c. 770, §§3-5 (AMD). 1979, c. 541, §§A7,A8 (AMD). 1981, c. 702, §R (AMD). 1983, c. 2, §1 (AMD). 1983, c. 584, (AMD). 1983, c. 824, §V (AMD). 1985, c. 501, §§B1-3 (AMD). 1989, c. 410, §§1-4 (AMD). 1991, c. 1, (AMD). 1991, c. 622, §§L1-3 (AMD). 1993, c. 415, §J1 (AMD). 1995, c. 37, §1 (AMD). RR 1997, c. 2, §4 (COR). 1997, c. 24, §§FF1,2 (AMD). 1997, c. 43, §§1-3 (AMD). 1997, c. 671, §1 (AMD). 1999, c. 1, §2 (AMD). 2001, c. 358, §E1 (AMD). 2001, c. 468, §1 (AMD). 2001, c. 702, §1 (AMD). 2005, c. 12, §LL1 (AMD). 2015, c. 102, §§2, 3 (AMD).



3 §162-A. Salaries subject to adjustment by Legislative Council

Notwithstanding any other provisions of law, the salaries of the following legislative officials are at the salary ranges indicated in this section. Except as provided below, at the time of initial appointment the salary of each of these officials may be set at Step A or Step B, but no higher than Step B, of their respective ranges, except that any employees of the office of the Secretary of the Senate or the office of the Clerk of the House of Representatives at the time of initial appointment must have their salary set at a step within their respective salary range so that no loss of gross pay is experienced by those employees. The Legislative Council may adjust the salary of each official by one step for each year of continuous service after the initial appointment to office. [1993, c. 6, Pt. J, §1 (AMD).]

The salary ranges shall be those established by the Legislative Council for legislative staff. No other state salary may be paid to these officials. [1987, c. 349, Pt. K, §1 (NEW).]

1. Range 14. The salaries of the following state officials and employees shall be within salary range 14:

Secretary of the Senate; and

Clerk of the House of Representatives.

[ 1987, c. 349, Pt. K, §1 (RPR) .]

2. Range 9.

[ 1993, c. 707, Pt. FF, §1 (RP) .]

3. Range 86.

[ 1983, c. 862, §4 (RP) .]

4. Range 88.

[ 1983, c. 862, §4 (RP) .]

5. Range 89.

[ 1983, c. 862, §4 (RP) .]

SECTION HISTORY

1981, c. 702, §X11 (NEW). 1983, c. 853, §A§3-5 (AMD). 1983, c. 862, §§2-4 (AMD). 1987, c. 349, §K1 (RPR). 1987, c. 769, §A2 (AMD). 1993, c. 6, §J1 (AMD). 1993, c. 707, §FF1 (AMD).



3 §162-B. Salaries of constitutional officers

Notwithstanding any other provisions of law, the salaries of the following state officials shall be at the salary ranges indicated in this section. At the time of initial appointment, the salary of the Secretary of State and the Treasurer of State shall be set at the Step C of the official's respective range. At the time of initial appointment, the salaries of the Attorney General and the State Auditor shall be set at Step E of their salary ranges. The Legislative Council may adjust the salary of each official by one step for each year of continuous service after the initial appointment to office. [1989, c. 501, Pt. O, §§7,22 (AMD); 1989, c. 596, Pt. C, §8 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD).]

The salary ranges shall be as provided by law for confidential employees who take the salary increase option instead of state payment of retirement contribution. No other state salary may be paid. These officials are not eligible for state payment of employee retirement contributions. [1983, c. 862, §§5, 6 (NEW).]

1. Range 88. The salary of the following state officials and employees shall be within salary range 88, but shall not be less than Step C in that range:

A. Secretary of State; and [1989, c. 501, Pt. O, §§7,22 (AMD); 1989, c. 596, Pt. C, §8 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD).]

B. Treasurer of State. [1989, c. 501, Pt. O, §§7,22 (AMD); 1989, c. 596, Pt. C, §8 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD).]

[ 1989, c. 501, Pt. O, §§7,22 (AMD); 1989, c. 596, Pt. C, §8 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD) .]

2. Range 89. The salary of the State Auditor shall be within salary range 89, but shall not be less than Step E in that range.

[ 1989, c. 501, Pt. O, §§7,22 (AMD); 1989, c. 596, Pt. C, §8 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD) .]

3. Range 91. The salary of the Attorney General shall be within salary range 91, but shall not be less than Step E in that range.

[ 1989, c. 501, Pt. O, §§7,22 (AMD); 1989, c. 596, Pt. C, §8 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD) .]

SECTION HISTORY

1983, c. 862, §§5,6 (NEW). 1989, c. 501, §§O7,22 (AMD). 1989, c. 596, §C8 (AMD). 1991, c. 824, §§B13,14 (AFF).



3 §163. Executive Director of the Legislative Council; duties

The duties of the Executive Director of the Legislative Council are: [2003, c. 673, Pt. QQQ, §1 (AMD).]

1. Executive officers. To act as executive officer of the Legislature when it is not in session and unless the Legislature otherwise orders, the Executive Director shall, with the cooperation of the Secretary of the Senate and the Clerk of the House of Representatives have custody of all legislative property and material, arrange for necessary supplies and equipment through the State Bureau of Purchases, arrange for necessary services, make all arrangements for incoming sessions of the Legislature, have general oversight of chambers and rooms occupied by the Legislature and permit state departments to use legislative property. The Executive Director may sell, in accordance with procedures established by the Legislative Council, unneeded legislative equipment and materials and, with the approval of the President of the Senate and the Speaker of the House of Representatives, dispose of obsolete or unusable equipment and materials through the Bureau of General Services' surplus property program. Proceeds from the sale of unneeded equipment and materials must be credited to the legislative account. The Executive Director has the authority to enter into contracts authorized by the Legislative Council and shall approve accounts and vouchers for payment. A perpetual inventory of all legislative property must be maintained under the supervision of the Legislative Council and an accounting of the inventory must be made to the Legislature upon its request.

[ 2003, c. 673, Pt. QQQ, §2 (AMD) .]

2. Supervision. To coordinate, direct and oversee, subject to the control of the Legislative Council, the activities of the nonpartisan legislative staff offices and to direct and supervise the administrative functions of legislative staff offices in accordance with the policies and procedures established by the Legislative Council. The Executive Director does not have any supervisory authority with respect to any persons employed pursuant to chapter 1 or section 168;

[ 2015, c. 102, §4 (AMD) .]

2-A. Appointment of nonpartisan legislative staff. To appoint, upon recommendation of the appropriate office director and subject to the approval of the Legislative Council and in accordance with the policies and procedures established by the council, qualified persons to nonpartisan legislative staff positions based solely on their ability to perform their duties and without regard to party affiliation. The general duties and compensation of these positions must be established under the direction of the council and in accordance with organizational and performance objectives established by the council. These nonpartisan legislative staff positions are unclassified and not subject to the civil service law.

[ 2015, c. 102, §5 (AMD) .]

3. Vehicle for requests. To act as a vehicle through which the several agencies, departments and offices of the Legislature may report to the council their budget requests, personnel and supply requirements and to assist the council in the orderly disposition of these requests.

[ 1973, c. 590, §5 (RPR) .]

4. Policy implementation. To be responsible for implementing policy resulting from decisions of the council.

[ 1973, c. 590, §5 (RPR) .]

5. Reports. To prepare such reports as are required of the council and maintain minutes of the regular meetings of the council.

[ 1983, c. 590, §5 (RPR) .]

6. Staff assistants.

[ 1983, c. 2, §3 (RP) .]

7. Other duties. To undertake such other duties as are assigned by the council.

[ 1973, c. 590, §5 (RPR) .]

SECTION HISTORY

1965, c. 341, §§1,2 (AMD). 1965, c. 412, §4 (AMD). 1965, c. 425, §§2-D (AMD). 1965, c. 465, (AMD). 1967, c. 357, (AMD). 1967, c. 476, §§1,2 (AMD). 1969, c. 8, §2 (AMD). 1969, c. 504, §§2,3 (AMD). 1969, c. 527, (AMD). 1971, c. 298, (AMD). 1973, c. 14, §3 (AMD). 1973, c. 590, §5 (RPR). 1973, c. 625, §7 (AMD). 1973, c. 788, §3 (AMD). 1983, c. 2, §§2,3 (AMD). 1985, c. 501, §B4 (AMD). 1985, c. 785, §B4 (AMD). 1989, c. 410, §5 (AMD). 2003, c. 673, §§QQQ1,2 (AMD). 2015, c. 102, §§4, 5 (AMD).



3 §163-A. Nonpartisan legislative staff services

Nonpartisan legislative staff shall provide the following services under the direction of the Executive Director: [2015, c. 102, §6 (AMD).]

1. Bill drafting. To furnish to the members of the Legislature the assistance of expert drafters qualified to aid the Legislature in the preparation of bills for introduction into the Legislature;

[ 2015, c. 102, §6 (AMD) .]

2. Revision. Upon request, to assist any agency appointed to revise the statutes of the State or any portion of the statutes and, at the direction of such agency, to consolidate, revise and clarify the statutes of the State;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

2-A. Engrossing. To engross all bills passed by the Legislature;

[ 1987, c. 816, Pt. KK, §2 (NEW) .]

3. Session laws. To prepare and index for printing as promptly as possible, after the adjournment of each session, the session laws, which compilation includes all Acts and resolves that the Legislature has adopted during the session and that have received the approval of the Governor, when such approval is necessary, and any other material of a general nature that the Executive Director may determine;

[ 2015, c. 102, §6 (AMD) .]

4. Copy of public laws. After each session of the Legislature, to cause the public laws enacted at that session to be printed on good paper and in suitable type and to distribute the same within the State to all citizens making a request for those laws;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

5. Pocket supplements. After each session of the Legislature, to cause to be published cumulative pocket supplements of the volumes of the Revised Statutes, and any replacement or recompiled volumes, which must contain an accurate transcription of all public laws, the material contained in the next preceding pocket supplement, complete and accurate annotations to the statutes, appendix and other material accumulated since the publication of the next preceding pocket supplement and a cumulative index of that material;

[ 2015, c. 102, §6 (AMD) .]

6. Continuing revision.

[ 2015, c. 102, §6 (RP) .]

7. Committee assistance. To provide research, analysis and bill drafting assistance for joint standing or select committees, including, but not limited to, the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and other legislative agencies;

[ 2015, c. 102, §6 (AMD) .]

8. Reports and legislation. To prepare narrative reports on matters referred to joint standing committees for review or study and prepare legislation to be introduced pursuant to those reports;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

9. Research services. To provide a comprehensive research service for Legislators, legislative joint standing or select committees and commissions and the Legislative Council;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

10. Collection of fiscal information. To collect and assemble factual information concerning the fiscal affairs of the State for the use of the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs in formulating its proposals for appropriations and to collect and assemble fiscal information concerning other revenue funds for the use of any joint standing committee in formulating proposals for allocation acts;

[ 2015, c. 102, §6 (AMD) .]

11. Appropriation requests. To examine all requests for appropriations made by the various agencies of State Government and attend any hearings necessary to obtain complete information;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

12. Statement of cost. To prepare statements pertaining to the existence of cost or the amount of cost to municipalities or counties for implementing or complying with a proposed law. The statement of cost is made within the limits of information provided to the office designated by the Legislative Council as having responsibility for financial analysis. The statements must be furnished to the appropriate committee for the information of its members and for inclusion in bills that receive an ought to pass report when reported by the committee. A statement is not necessary for any bill that has no cost to municipalities or counties; and

[ 2015, c. 102, §6 (AMD) .]

13. Other duties. To undertake such other duties as are assigned by the Executive Director.

[ 1985, c. 501, Pt. B, §5 (NEW) .]

SECTION HISTORY

1985, c. 501, §B5 (NEW). 1987, c. 816, §KK2 (AMD). 2015, c. 102, §6 (AMD).



3 §164. Director of Legislative Research; functions and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 8, §1 (AMD). 1971, c. 480, §4 (AMD). 1973, c. 46, (AMD). P&SL 1973, c. 220, §4 (AMD). 1973, c. 590, §§6,7 (AMD). 1973, c. 788, §4 (AMD). 1979, c. 396, §7 (AMD). 1983, c. 2, §4 (AMD). 1985, c. 501, §B6 (RP).



3 §165. Joint committees, authority

The Legislature may by rule establish such joint standing committees and joint select committees as it deems necessary. Such committees shall have the authority, both when the Legislature is in session and when it is not in session: [1973, c. 590, §8 (NEW).]

1. Collect information. To collect information concerning the government and general welfare of the State as related to assignments received from the council;

[ 1973, c. 590, §8 (NEW) .]

2. Information and reports provided. To assist the Legislature in the proper performance of its constitutional functions by providing its members with impartial and accurate information and reports concerning the legislative problems which are assigned by the Legislative Council which information may be obtained by independent studies or by cooperation with and information from similar agencies in other states as to the practice of other states in dealing with similar problems;

[ 1973, c. 590, §8 (NEW) .]

3. Quorum. A majority of the members of a committee shall constitute a quorum, and a majority thereof shall have the authority to act in any matter falling within the jurisdiction of the committee. A committee may hold either public or private hearings and may hold executive sessions, excluding all except members of the committee;

[ 1973, c. 590, §8 (NEW) .]

4. State department to furnish information. Each state department shall furnish to a committee such documents, material or information as may be requested by a committee;

[ 1973, c. 590, §8 (NEW) .]

5. Minutes. A committee shall keep minutes of matters considered and votes taken at its meetings and shall make reports to the Legislature on all matters which come before the committee, the actions taken thereon and the progress made in relation thereto;

[ 1973, c. 590, §8 (NEW) .]

6. Reports to Legislature and public. Reports of a committee may be made from time to time to members of the Legislature and to the public;

[ 1973, c. 590, §8 (NEW) .]

7. Other subpoenas, etc. When the duties assigned to a committee so require, the Legislature may grant to it the power to administer oaths, issue subpoenas, compel the attendance of witnesses and the production of any papers, books, accounts, documents and testimony, and to cause the deposition of witnesses, whether residing within or without the State to be taken in the manner prescribed by law for taking depositions in civil actions in the Superior Court. When the Legislature grants this power to a joint standing committee or joint select committee, such committee shall function as an investigating committee and shall be subject to the provisions of chapter 21. No appropriation or allocation may be made for a specific study unless the Legislative Council has first approved a budget adopted by the joint standing committee which is to conduct the study. No appropriation or allocation may be made for the operation of any joint select committee unless the Legislative Council has first approved a budget adopted by the joint select committee. In case of disobedience on the part of any person to comply with any subpoena issued in behalf of a committee, or on the refusal of any witness to testify to any matters regarding which he may be lawfully interrogated, it shall be the duty of the Superior Court of any county, on application of a member of a committee, to compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. Each witness, other than a state officer or employee, who appears before a committee by its order or subpoena shall receive for his attendance the fees and mileage provided for witnesses in civil cases in courts of record, which shall be audited and paid upon the presentation of proper vouchers sworn to by such witness and approved by the chairman of the committee;

[ 1985, c. 377, §1 (AMD) .]

8.

[ 1975, c. 750, §2 (RP) .]

SECTION HISTORY

1973, c. 590, §8 (NEW). 1975, c. 593, §§1,2 (AMD). 1975, c. 623, §3 (AMD). 1975, c. 750, §2 (AMD). 1975, c. 770, §6 (AMD). 1985, c. 377, §1 (AMD).



3 §166. Director of Legislative Assistants (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 590, §9 (NEW). 1975, c. 770, §7 (AMD). 1983, c. 2, §5 (RPR). 1985, c. 501, §B7 (RP).



3 §167. Legislative Finance Officer; duties (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1973, c. 220, §5 (AMD). 1973, c. 590, §10 (NEW). 1979, c. 406, (AMD). 1979, c. 541, §A9 (AMD). 1983, c. 2, §6 (AMD). 1985, c. 501, §B8 (RP).



3 §168. Staff assistants to legislative leadership

The President of the Senate, the Majority and Minority Floor Leaders of the Senate, the Speaker of the House of Representatives, and the Majority and Minority Floor Leaders of the House of Representatives shall each have the authority to appoint, at his discretion, a personal staff assistant, or more than one assistant if their aggregate salary does not exceed that of the single personal staff assistant, when the Legislature is in session and at such other times as might be necessary, with the approval of the Legislative Council. [1983, c. 2, Pt. H, (AMD).]

SECTION HISTORY

1973, c. 590, §11 (NEW). 1975, c. 623, §§3-A (AMD). 1975, c. 770, §8 (AMD). 1977, c. 564, §§11-A (AMD). 1983, c. 32, §H (AMD).



3 §168-A. Legislative Youth Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §PPPP1 (NEW). 2001, c. 439, §PPPP4 (AFF). 2003, c. 20, §§F2,3 (AMD). 2003, c. 481, §§1,2 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 414, §§1,2 (AMD). 2005, c. 616, §§A1,B1-4 (AMD). 2007, c. 679, §§1, 2 (AMD). 2009, c. 623, §1 (RP).



3 §168-B. Legislative Youth Advisory Council

The Legislative Youth Advisory Council, referred to in this section as "the council," is created to advise the Legislature on policy matters related to youth. [2009, c. 623, §2 (NEW).]

1. Membership. The council consists of 20 members appointed in accordance with this subsection. In appointing members, the appointing authorities shall strive to ensure a balance among members in terms of statewide geographic distribution and gender. All appointments are for the duration of the legislative term for which the members are appointed and expire upon the convening of the next Legislature. Members may be reappointed to subsequent terms on the council as long as they are eligible at the time of their reappointment.

A. The President of the Senate shall appoint the following 10 members:

(1) Two members of the Senate representing the 2 largest political parties in the Senate; and

(2) Eight youths who have attained 15 years of age and who are enrolled in programs that lead to a secondary school diploma or certificate of attendance or a general equivalency diploma or are enrolled in equivalent instruction programs under Title 20-A, chapter 211, subchapter 1-A. The youth members must be appointed from names recommended for appointment by the 2 appointed members of the Senate. [2009, c. 623, §2 (NEW).]

B. The Speaker of the House shall appoint the following 10 members:

(1) Two members of the House of Representatives representing the 2 largest political parties in the House; and

(2) Eight youths who have attained 15 years of age and who are enrolled in programs that lead to a secondary school diploma or certificate of attendance or a general equivalency diploma or are enrolled in equivalent instruction programs under Title 20-A, chapter 211, subchapter 1-A. The youth members must be appointed from names recommended for appointment by the 2 appointed members of the House of Representatives. [2009, c. 623, §2 (NEW).]

[ 2009, c. 623, §2 (NEW) .]

2. Chairs. The first appointed Senate member is the Senate chair of the council and the first appointed House member is the House chair of the council.

[ 2009, c. 623, §2 (NEW) .]

3. Compensation. Members of the council who are Legislators are entitled to the legislative per diem and to reimbursement of reasonable expenses incurred in attending meetings of the council. Youth members of the council are entitled to reimbursement of reasonable expenses incurred in attending meetings of the council only upon a demonstration of financial hardship.

[ 2009, c. 623, §2 (NEW) .]

4. Meetings. The council may hold 2 meetings in each calendar year in a location in the State chosen by the chairs. There is no quorum requirement for the meetings. Legislative members shall encourage the use of social networking media during and between meetings to facilitate communication and participation of council members and others interested in the council's work. The legislative members shall encourage the participation of youth members in the legislative process by providing opportunities during the legislative session for youth members to shadow legislative members, attend hearings and work sessions of legislative committees and testify before the committees on legislation of interest to youth. Shadowing and participatory activities are not considered meetings of the council.

[ 2009, c. 623, §2 (NEW) .]

5. Report. The council shall submit a biennial report to the Legislative Council no later than the 2nd Friday in February of even-numbered years, beginning in 2012. The report may include recommendations on policy issues before the Legislature pertaining to youth and may include recommended legislation.

[ 2009, c. 623, §2 (NEW) .]

6. Staff. The Legislative Council may authorize staff support for the council for meetings held during the legislative interim.

[ 2009, c. 623, §2 (NEW) .]

SECTION HISTORY

2009, c. 623, §2 (NEW).



3 §169. Constituent Service Officer; functions and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 590, §12 (NEW). 1985, c. 501, §B9 (RP).



3 §170. Partisan employees; restricted activities

Partisan legislative employees who assume active roles in campaigns shall either limit their activities to evenings and weekends or take leave to pursue these activities if they occur during the Legislature's regular business day, which is 8 a.m. to 5 p.m. This includes fund raising for campaign efforts as well as other activities that are directly related to election or reelection efforts. [1995, c. 100, §1 (NEW).]

SECTION HISTORY

1995, c. 100, §1 (NEW).



3 §170-A. Use of legislative equipment and resources

Legislative employees are prohibited from at any time using the computer system, telephones, copying machines and other legislative equipment for work related to campaigns. [1995, c. 100, §1 (NEW).]

SECTION HISTORY

1995, c. 100, §1 (NEW).






Subchapter 2: LAW AND LEGISLATIVE REFERENCE LIBRARY

3 §171. Declaration of policy

The Legislature declares that it is the policy of the State to provide a law and legislative reference library adequate to the informational needs of the Legislature, other branches of State Government and the citizens of Maine. [1971, c. 480, §1 (NEW).]

SECTION HISTORY

1971, c. 480, §1 (NEW).



3 §172. State Law Librarian (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 480, §1 (NEW). P&SL 1973, c. 220, §6 (AMD). 1973, c. 590, §13 (AMD). 1975, c. 770, §9 (RP).



3 §172-A. State Law Library; administration

The Executive Director of the Legislative Council shall assign, direct and supervise, subject to the control of the council, the activities of the State law and legislative reference library. [1985, c. 501, Pt. B, §10 (NEW).]

SECTION HISTORY

1985, c. 501, §B10 (NEW).



3 §173. State Law Library; services

The State Law Library shall provide the following services: [1985, c. 501, Pt. B, §11 (AMD).]

1. Legislative reference service. Provide a comprehensive reference service on legislative problems for all members of the Legislature and its committees, equally and impartially, and to the limits of its staff and facilities. Such reference services shall be available also to public officials and to citizens generally.

Collect, index and make available in the most suitable form information relative to governmental subjects which will aid the Legislature, other public officials and citizens to perform their duties in an enlightened manner.

[ 1971, c. 480, §1 (NEW) .]

2. Law library. Provide a law library for the use of all agencies of State Government, the judiciary, attorneys and citizens of Maine.

[ 1985, c. 501, Pt. B, §11 (AMD) .]

3. Distribution, sale and exchange of law books. Copies of the Revised Statutes, supplements thereto and session laws shall be delivered by the printer to the State Law Librarian for distribution and sale in accordance with prices, policies and procedures established by the Legislative Council. All proceeds from such sales shall be deposited to the credit of the General Fund.

A.

Copies shall be sent, on an exchange basis, to the Library of Congress, secretary of the Maine State Bar Association, the Supreme Court Library of Canada and to each state or territorial library in the United States.

One copy of the laws passed by each session of the Legislature shall be given to each Member thereof, the Secretary of the Senate, the Assistant Secretary of the Senate, the Clerk of the House and the Assistant Clerk of the House. [1985, c. 501, Pt. B, §11 (RP).]

B. [1985, c. 501, Pt. B, §11 (RP).]

C. [1985, c. 501, Pt. B, §11 (RP).]

The State Law Librarian may, in his discretion, sell surplus copies of volumes entrusted to him or use them for exchange purposes to increase the usefulness of the library. Proceeds from all sales shall be deposited to the credit of the General Fund.

[ 1985, c. 501, Pt. B, §11 (AMD) .]

SECTION HISTORY

1971, c. 480, §1 (NEW). P&SL 1975, c. 147, §H1 (AMD). 1975, c. 771, §§12-14 (AMD). 1977, c. 506, §§1-3 (AMD). 1981, c. 48, §2 (AMD). 1985, c. 501, §B11 (AMD).



3 §174. Administrative provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 480, §1 (NEW). 1975, c. 770, §10 (RPR). 1979, c. 396, §8 (AMD). 1983, c. 2, §7 (AMD). 1985, c. 501, §B12 (RP).









Chapter 9: COMMISSION ON INTERSTATE COOPERATION

3 §201. Commission on Interstate Cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 812, §3 (AMD). 2001, c. 352, §1 (RP).



3 §202. Tenure of office (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 352, §1 (RP).



3 §203. Organization and procedure (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 352, §1 (RP).



3 §204. Functions of commission (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 352, §1 (RP).



3 §205. Committees (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 352, §1 (RP).



3 §206. Reports; service without compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 812, §4 (AMD). 2001, c. 352, §1 (RP).






Chapter 10: MAINE-CANADIAN LEGISLATIVE RELATIONS

Subchapter 1: MAINE-CANADIAN LEGISLATIVE ADVISORY COMMISSION AND OFFICE

3 §221. Title

This chapter shall be known and may be cited as the "Maine-Canadian Legislative Advisory Commission Act." [1977, c. 605, §1 (NEW).]

SECTION HISTORY

1977, c. 605, §1 (NEW).



3 §222. Policy and purpose

The Legislature finds that there exists between Maine and its neighboring Canadian Provinces of New Brunswick, Quebec, Nova Scotia, Prince Edward Island and Newfoundland, a broad range of shared experience, cultural traditions, social and economic conditions and common goals, including shared recognition of the urgent need to strengthen human services, to effectively use and conserve our natural resources and to pursue economic development within a framework of responsible environmental regulation. [1977, c. 605, §1 (NEW).]

The Legislature further finds that Maine enjoys with these provinces an increasing level of cooperation, commerce and other interaction as the opportunity and need for this interaction are increasingly recognized by both public and private officials. [1977, c. 605, §1 (NEW).]

The Legislature declares that it attaches the highest importance to the pursuit of common goals and to the further strengthening of relations in all areas between Maine and the Canadian Provinces. [1977, c. 605, §1 (NEW).]

The Legislature further declares that one of the best ways of pursuing these common goals and of strengthening these relations is to encourage understanding and cooperation between itself and the legislative bodies of the Canadian Provinces and thus between the citizens of Maine and those of the Provinces of Canada. [1977, c. 605, §1 (NEW).]

SECTION HISTORY

1977, c. 605, §1 (NEW).



3 §223. Maine-Canadian Legislative Advisory Office

There is established a Maine-Canadian Legislative Advisory Office which shall be concerned with strengthening all areas of regional cooperation between the Legislature of Maine and the legislative bodies of Maine's neighboring Canadian Provinces, and with encouraging economic, cultural and educational exchange between Maine and these provinces. The Speaker of the House is authorized to exercise day-to-day supervision over the Maine-Canadian Legislative Advisory Office until such time as otherwise provided for by the Legislative Council and the Maine-Canadian Legislative Advisory Commission. [1987, c. 816, Pt. KK, §3 (AMD).]

SECTION HISTORY

1977, c. 605, §1 (NEW). 1987, c. 816, §KK3 (AMD).



3 §224. Director

The executive head of the Maine-Canadian Legislative Advisory Office shall be the director, who shall be appointed by the Speaker of the House and the President of the Senate with the approval of the Maine-Canadian Legislative Advisory Commission. The director shall be paid a salary fixed by the Legislative Council from sums available under section 226. The director shall be able to speak the French language fluently. He shall report to and be subject to the direction of the Legislative Council. [1977, c. 605, §1 (NEW).]

SECTION HISTORY

1977, c. 605, §1 (NEW).



3 §225. Director; powers and duties

The Director of the Maine-Canadian Legislative Advisory Office shall: [1977, c. 605, §1 (NEW).]

1. Recommend ways to strengthen regional cooperation. Recommend to the Legislature methods of strengthening all areas of regional cooperation with Canada;

[ 1977, c. 605, §1 (NEW) .]

2. Study and evaluate existing activities. Study and evaluate existing activities in the State on both the governmental and private levels involving cooperation with Canada, and particularly with the Provinces of Quebec, New Brunswick, Nova Scotia, Newfoundland and Prince Edward Island;

[ 1977, c. 605, §1 (NEW) .]

3. Determine new areas for cooperation. Determine new areas for fruitful regional cooperation, with particular attention to the potential for social betterment, economic growth, improved natural resource utilization and management and the enhancement of the environment;

[ 1977, c. 605, §1 (NEW) .]

4. Encourage exchanges. Encourage and assist economic, governmental, cultural and educational exchanges and other modes of improved contact with Canada;

[ 1977, c. 605, §1 (NEW) .]

5. Disseminate information.

[ 1987, c. 884, Pt. C, §1 (RP) .]

6. Administer certain funds. Administer those funds which may be available to it for the purposes of assisting in the development of improved relations and cooperation both between Maine and Canada, especially between the Legislature of Maine and the legislative bodies of Canada.

The director shall administer the funds and pay the necessary expenses for the New England and Eastern Canada Legislative Commission.

[ 1985, c. 775, §2 (AMD) .]

SECTION HISTORY

1977, c. 605, §1 (NEW). 1985, c. 775, §2 (AMD). 1987, c. 884, §C1 (AMD).



3 §226. Funds

Funds from the Federal Government, state appropriation, or from any individual, group, foundation, corporation or other private source may be accepted by the Maine-Canadian Legislative Advisory Office and expended for purposes consistent with this chapter. [1977, c. 605, §1 (NEW).]

SECTION HISTORY

1977, c. 605, §1 (NEW).



3 §227. Maine-Canadian Legislative Advisory Commission

The Maine-Canadian Legislative Advisory Commission, as authorized by Title 5, section 12004-K, subsection 10, shall consist of 8 members, all of whom shall be citizens of this State. The Speaker of the House shall appoint 4 members, 2 for a term of one year and 2 who must be members of the House of Representatives who shall each hold office from the date of appointment until the term of election to the Legislature expires. The President of the Senate shall appoint 4 members, 2 for a term of one year and 2 who must be Senators who shall each hold office from the date of appointment until the term of election to the Legislature expires. At least one member appointed by the President of the Senate and one member appointed by the Speaker of the House shall be fluent in the French language. In the event of the death or resignation of any member, the vacancy shall be filled for the remainder of the term in the same manner as the original appointment. [RR 1991, c. 1, §1 (COR).]

Members shall be compensated as provided in Title 5, chapter 379. Four members shall constitute a quorum. The commission shall designate one of its members as chairman. [1983, c. 812, §5 (AMD).]

SECTION HISTORY

1977, c. 605, §1 (NEW). 1983, c. 812, §5 (AMD). 1985, c. 775, §3 (AMD). 1985, c. 809, (AMD). 1987, c. 402, §A215 (AMD). 1989, c. 503, §B3 (AMD). RR 1991, c. 1, §1 (COR).



3 §228. Duties; meetings

The commission shall advise the director in the carrying out of his powers and duties, shall assist him in encouraging increased cooperation between Maine and Canada, and especially between the Legislature of Maine and the legislative bodies of Canada and shall assist him in encouraging economic, cultural and educational exchanges between Maine and the Canadian Provinces. The commission shall meet at least 4 times in each year with the director and at such other times on the call of the chairman, at the request of the director or at the request of any member, as shall be necessary to carry out the duties outlined in this section. [1977, c. 605, §1 (NEW).]

SECTION HISTORY

1977, c. 605, §1 (NEW).






Subchapter 2: NEW ENGLAND AND EASTERN CANADA LEGISLATIVE COMMISSION

3 §231. Commission

1. Commission. The New England and Eastern Canada Legislative Commission, as established by Title 5, section 12004-K, subsection 11, and in this chapter called the "commission," shall consist of 4 members from Maine, together with the same number of members appointed according to the laws of each of the other member jurisdictions.

[ 1989, c. 503, Pt. B, §4 (AMD) .]

2. Membership. The members of the commission from Maine shall be the 2 Senators and the 2 members of the House of Representatives who are appointed to the Maine-Canadian Legislative Advisory Commission pursuant to section 227.

[ 1985, c. 775, §4 (NEW) .]

3. Term. Each member of the commission from Maine shall hold office from the date of his appointment until the term of his election to the Legislature expires.

[ 1985, c. 775, §4 (NEW) .]

4. Compensation. Members of the commission from Maine shall be compensated in accordance with Title 5, chapter 379.

[ 1985, c. 775, §4 (NEW) .]

5. Chairmen. The members of the commission from Maine shall, by majority vote, select the cochairman or chairmen who shall, together with a cochairman selected by the members of the commission from the other member jurisdictions, preside over the commission.

[ 1985, c. 775, §4 (NEW) .]

6. Meetings. The commission shall meet at such times and places as are mutually agreed upon by the cochairmen.

[ 1985, c. 775, §4 (NEW) .]

SECTION HISTORY

1985, c. 775, §4 (NEW). 1989, c. 503, §B4 (AMD).



3 §232. Powers and duties

The commission has the following powers and duties: [1985, c. 775, §4 (NEW).]

1. Facilitate relations. To recommend to the Legislature of Maine and the legislative bodies of other member jurisdictions methods of facilitating relations and strengthening regional cooperation between the member jurisdictions;

[ 1985, c. 775, §4 (NEW) .]

2. Exchanges. To encourage economic, cultural and educational exchanges between the member jurisdictions;

[ 1985, c. 775, §4 (NEW) .]

3. Legislative conference. To host the New England and Eastern Canada Legislative Conference and to select the site for that conference; and

[ 1985, c. 775, §4 (NEW) .]

4. Mutual interest. To identify mutual interests shared by the member jurisdictions and to recommend methods of fostering those mutual interests.

[ 1985, c. 775, §4 (NEW) .]

SECTION HISTORY

1985, c. 775, §4 (NEW).









Chapter 11: COMMISSION ON UNIFORM STATE LAWS

3 §241. Organization and duties

The Commission on Uniform State Laws, as established by Title 5, section 12004-K, subsection 8, shall consist of 3 members to be appointed for a term of 4 years by the Governor. The commission shall also consist of any residents who, because of long service in the cause of state legislation, are elected life members of the National Conference of Commissioners on Uniform State Laws. The commission shall examine subjects on which uniformity of legislation in the different states is desirable; ascertain the best means to effect uniformity; cooperate with the commissioners of other states in the consideration and drafting of uniform acts for submission to the Legislatures of the several states; and prepare bills for introduction in the Legislature. [1989, c. 503, Pt. B, §5 (AMD).]

Each commissioner shall be compensated as provided in Title 5, chapter 379. [1983, c. 812, §6 (AMD).]

SECTION HISTORY

1975, c. 771, §15 (AMD). 1983, c. 812, §6 (AMD). 1987, c. 501, §1 (AMD). 1989, c. 503, §B5 (AMD).






Chapter 13: COMMISSION ON INTERGOVERNMENTAL RELATIONS

3 §271. Establishment of commission (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 812, §7 (AMD). 1987, c. 786, §1 (RP).



3 §272. Tenure of office (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §1 (RP).



3 §273. Organization and procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 238, (AMD). 1985, c. 737, §B2 (AMD). 1987, c. 786, §1 (RP).



3 §274. Functions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §1 (RP).



3 §275. Meetings; hearings; committees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §1 (RP).



3 §276. Reports; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 812, §8 (AMD). 1987, c. 786, §1 (RP).






Chapter 15: LOBBYIST DISCLOSURE PROCEDURES

3 §311. Declaration of purpose

The Constitution of Maine guarantees the right of the people to petition their government for the redress of grievances and to freely express their opinions on legislation and issues. The Legislature reaffirms its obligation to hear the requests and opinions of all of the people, and to preserve and maintain the integrity and accessibility of the legislative process. [1975, c. 724, (REEN).]

The Legislature recognizes that groups of citizens may choose one among them to present their views to Legislators, and, because of the amount and complexity of proposed legislation, may employ persons knowledgeable in the legislative process to present their views. Such activities are proper methods of expressing the opinion of a group of citizens. [1975, c. 724, (REEN).]

The Legislature also recognizes that such activities must be carried out openly so that other citizens are aware of the opinions and requests made in this manner. Legislative decisions can fully reflect the will of all the people only if the opinions expressed by any citizen are known to all and debated by all, and if the representatives of groups of citizens are identified and their expenditures and activities are regularly disclosed. [1975, c. 724, (REEN).]

Therefore, the Legislature declares that, in order to insure the full participation of all the people of the State in the legislative process, full disclosure of the identity, expenditures and activities of any persons who engage in professional lobbying is required. Such disclosure will insure the openness and integrity of the legislative process and encourage the expression of the will of all the people of the State. [1975, c. 724, (REEN).]

SECTION HISTORY

1971, c. 35, (AMD). 1973, c. 340, §1 (AMD). 1975, c. 576, (RPR). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN).



3 §312. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 340, §1 (AMD). 1975, c. 576, (RPR). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1983, c. 160, §1 (RP).



3 §312-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following words have the following meanings. [1983, c. 160, §1 (NEW).]

1. Campaign fund raising activity. "Campaign fund raising activity" means any event or solicitation by letter or any other means that is held for the purpose of receiving contributions for a political party, political committee, political action committee, candidate for political office in any primary or election, any elected official or a referendum committee.

[ 1993, c. 446, Pt. A, §1 (AMD); 1993, c. 446, Pt. A, §20 (AFF) .]

1-A. Campaign contribution. "Campaign contribution" is a contribution, as defined in Title 21-A, section 1012, subsection 2.

[ 1993, c. 446, Pt. A, §2 (NEW) .]

2. Committee. "Committee" means any committee, subcommittee, joint or select committee of the Legislature or any special committee or commission, by whatever name, established by the Legislature to make recommendations for legislative action or to develop legislation.

[ 1983, c. 160, §1 (NEW) .]

2-A. Commission. "Commission" means the Commission on Governmental Ethics and Election Practices as defined in Title 1, chapter 25.

[ 1993, c. 446, Pt. B, §1 (NEW) .]

3. Communicate. "Communicate" means the act of expressing, imparting or conveying information or impressions from one person to another, by either oral or written means.

[ 1983, c. 160, §1 (NEW) .]

4. Compensation. "Compensation" means anything of value that is received or to be received in return for, or in connection with, services rendered or to be rendered.

[ 1993, c. 446, Pt. A, §3 (AMD) .]

4-A. Covered official. "Covered official" means an official in the executive branch, an official in the legislative branch, a constitutional officer, the Governor and the Governor's cabinet and staff.

[ 2007, c. 630, §1 (NEW) .]

4-B. Domestic partner. "Domestic partner" means the partner of an individual who:

A. Is a mentally competent adult as is the individual; [2007, c. 630, §2 (NEW).]

B. Has been legally domiciled with the individual for at least 12 months; [2007, c. 630, §2 (NEW).]

C. Is not legally married to or legally separated from another individual; [2007, c. 630, §2 (NEW).]

D. Is the sole partner of the individual and expects to remain so; and [2007, c. 630, §2 (NEW).]

E. Is jointly responsible with the individual for each other's common welfare as evidenced by joint living arrangements, joint financial arrangements or joint ownership of real or personal property. [2007, c. 630, §2 (NEW).]

[ 2007, c. 630, §2 (NEW) .]

5. Employer. "Employer" means a person who agrees to reimburse for expenditures or to compensate a person who in return agrees to provide services. Employer includes any political action committee as defined in this section which communicates through or uses the services of a lobbyist to make campaign contributions or to influence in any way the political process.

[ 1983, c. 160, §1 (NEW) .]

6. Employment. "Employment" means an agreement to provide services in exchange for compensation or reimbursement of expenditures.

[ 1983, c. 160, §1 (NEW) .]

7. Expenditure. "Expenditure" means anything of value or any contract, promise or agreement to transfer anything of value, whether or not legally enforceable.

A. [1993, c. 691, §4 (RP).]

B. [2007, c. 630, §3 (RP).]

C. [2007, c. 630, §3 (RP).]

[ 2007, c. 630, §3 (AMD) .]

7-A. Immediate family. "Immediate family" means a person's spouse or domestic partner and dependent children.

[ 2007, c. 630, §4 (AMD) .]

7-B. Indirect lobbying. "Indirect lobbying" means to communicate with members of the general public to solicit them to communicate directly with any covered official for the purpose of influencing legislative action, other than legislation that is before the Legislature as a result of a direct initiative in accordance with the Constitution of Maine, Article IV, Part Third, Section 18, when that solicitation is made by:

A. A broadcast, cable or satellite transmission; [2009, c. 282, §1 (NEW).]

B. A communication delivered by print media; or [2009, c. 282, §1 (NEW).]

C. A letter or other written communication delivered by mail or by comparable delivery service. E-mail is not considered a letter for the purposes of this paragraph. [2009, c. 282, §1 (NEW).]

[ 2009, c. 282, §1 (NEW) .]

8. Legislative action. "Legislative action" means the drafting, introduction, consideration, modification, enactment or defeat of any bill, resolution, amendment, report, nomination or other matter by the Legislature, by either the House of Representatives or the Senate, any committee or an official in the Legislative Branch acting in his official capacity, or action of the Governor in approving or vetoing any legislative document presented to the Governor for his approval.

[ 1983, c. 160, §1 (NEW) .]

8-A. Legislative designee. "Legislative designee" means any employee of a state department or agency who is directed by the head of the department or agency to lobby or monitor legislation on behalf of the department or agency. "Legislative designee" includes an employee who is reasonably expected to lobby or monitor legislation on behalf of the department or agency for more than 20 hours during the session. For the purposes of this subsection, "monitoring legislation" means attending legislative hearings and sessions regarding a legislative action.

[ 2007, c. 630, §5 (NEW) .]

9. Lobbying. "Lobbying" means to communicate directly with any official in the legislative branch or any official in the executive branch or with a constitutional officer for the purpose of influencing any legislative action or with the Governor or the Governor's cabinet and staff for the purpose of influencing the approval or veto of a legislative action when reimbursement for expenditures or compensation is made for those activities. "Lobbying" includes the time spent to prepare and submit to the Governor, an official in the legislative branch, an official in the executive branch, a constitutional officer or a legislative committee oral and written proposals for, or testimony or analyses concerning, a legislative action. "Lobbying" does not include time spent by any person providing information to or participating in a subcommittee, stakeholder group, task force or other work group regarding a legislative action by the appointment or at the request of the Governor, a Legislator or legislative committee, a constitutional officer, a state agency commissioner or the chair of a state board or commission.

[ 2007, c. 630, §6 (AMD) .]

10. Lobbyist. "Lobbyist" means any person who is specifically employed by another person for the purpose of and who engages in lobbying in excess of 8 hours in any calendar month, or any individual who, as a regular employee of another person, expends an amount of time in excess of 8 hours in any calendar month in lobbying. "Lobbyist" does not include a lobbyist associate. "Lobbyist" does not include an individual who receives no compensation for lobbying other than reimbursement for lobbying-related travel within the State and reimbursement for other out-of-pocket expenditures made by the individual for printing, postage and food and lodging connected with lobbying activities paid for by the individual. For the purposes of this subsection, "reimbursement for other out-of-pocket expenditures" does not include reimbursement for the individual's time spent lobbying that would have been otherwise compensated by an employer or in the course of the individual's employment.

[ 2009, c. 234, §1 (AMD) .]

10-A. Lobbyist associate. "Lobbyist associate" means an individual who:

A. Is a partner, associate or employee of a lobbyist or is a coemployee of a regular employee of another person if that regular employee is registered as a lobbyist; [1993, c. 691, §6 (NEW).]

B. Lobbies on behalf of the employer named on the lobbyist registration; and [1993, c. 691, §6 (NEW).]

C. Expends more than 8 hours in any calendar month lobbying on behalf of an employer of the lobbyist. [1993, c. 691, §6 (NEW).]

[ 1993, c. 691, §6 (RPR) .]

10-B. Media outlet. "Media outlet" means a radio or television station, a cable television system, newspapers, magazines and other published written materials.

[ 1993, c. 446, Pt. A, §7 (NEW) .]

10-C. Official in the executive branch. "Official in the executive branch" means an individual in a major policy-influencing position in a department or agency listed in section 959 or in Title 5, chapter 71 and the Governor's cabinet and staff. As used in this chapter, "major policy-influencing position" means those positions listed in Title 5, chapter 71 and officers or employees of departments and agencies listed in section 959 and in Title 5, chapter 71 who have policy development as a major function of their positions.

[ 2007, c. 630, §7 (AMD) .]

11. Official in the Legislative Branch. "Official in the Legislative Branch" means a member, member-elect, candidate for or officer of the Legislature or an employee of the Legislature.

[ 1983, c. 160, §1 (NEW) .]

11-A. Original source. "Original source" means any person who contributes or pays $1,000 or more in any lobbying year directly or indirectly to any employer of a lobbyist for purposes of lobbying or indirect lobbying, except that contributions of membership dues to nonprofit corporations formed under Title 13-B, under any equivalent state law or by legislative enactment are not considered contributions by an original source.

[ 2009, c. 282, §2 (AMD) .]

12. Person. "Person" means an individual, corporation, proprietorship, joint stock company, business trust, syndicate, association, professional association, labor union, firm, partnership, club or other organization, whether profit or nonprofit, or any municipality or quasi-municipality or group of persons acting in concert, but does not include this State or any other agency of this State.

[ 1993, c. 691, §8 (AMD) .]

13. Political Action Committee. "Political Action Committee" includes:

A. Any separate or segregated fund established by any corporation, membership organization, cooperative or labor organization whose purpose is to influence the outcome of an election, including a candidate or question; and [1983, c. 160, §1 (NEW).]

B. Any person, as defined in subsection 12 which serves as a funding and transfer mechanism and by which moneys are expended to advance, promote, defeat, influence in any way, or initiate a candidate, campaign, political party, referendum or initiated petition in this State. [1983, c. 160, §1 (NEW).]

[ 1983, c. 160, §1 (NEW) .]

14. Reimbursement. "Reimbursement" means anything of value received or to be received as repayment for expenditures.

[ 1993, c. 446, Pt. A, §9 (AMD) .]

14-A. Solicit. "Solicit" means to entreat, implore, urge or ask.

[ 2009, c. 282, §3 (NEW) .]

15. Year. "Year" means a 12-month period starting December 1st and ending the following November 30th.

[ 1993, c. 446, Pt. A, §9 (AMD) .]

16. Anything of value. "Anything of value" means, but is not limited to:

A. Negotiable items:

(1) Money;

(2) A bank bill or note;

(3) A stock, bond, note or other investment interest in an entity;

(4) A promissory note, bill of exchange, order, draft, warrant, check or bond given for the payment of money;

(5) An honorarium or compensation for services;

(6) The granting of a discount or rebate:

(a) Not extended to the public generally; or

(b) By a media outlet not extended equally to all candidates for the same office; and

(7) The sale or trade of something for reasonable compensation that is not available ordinarily to a member of the public; [1993, c. 446, Pt. A, §10 (NEW); 1993, c. 446, Pt. A, §20 (AFF).]

B. Obligations:

(1) A contract, agreement, promise or other obligation for an advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, pledge or transfer of money;

(2) A receipt given for the payment of money or other property;

(3) A right in action;

(4) A promise or offer of employment; and

(5) An interest in tangible goods or chattel; [1993, c. 446, Pt. A, §10 (NEW); 1993, c. 446, Pt. A, §20 (AFF).]

C. Property. The retail or fair market value, whichever is greater, of:

(1) A work of art, an antique or a collectible;

(2) An automobile or other means of personal transportation;

(3) Real property or an interest in real property, including title to realty, a fee simple or partial interest, present or future interest contingent or vested in realty, a leasehold interest or other beneficial interest in realty; and

(4) Other tangible goods; and [1993, c. 446, Pt. A, §10 (NEW); 1993, c. 446, Pt. A, §20 (AFF).]

D. Other goods or services. The retail or fair market value, whichever is greater, of:

(1) The purchase of tickets for an event such as a reception, rally or fund-raising event;

(2) A meal or lodging; and

(3) Any service not extended free of charge to other members of the public. [1993, c. 446, Pt. A, §10 (NEW); 1993, c. 446, Pt. A, §20 (AFF).]

[ 1993, c. 446, Pt. A, §10 (NEW); 1993, c. 446, Pt. A, §20 (AFF) .]

17. State employee or state agency employee. "State employee or state agency employee" means employees of the executive branch, the judicial branch, the Department of the Attorney General, the Department of Secretary of State, the Department of the Treasurer and any employee who directly or indirectly represents an entity listed in Title 5, chapter 379.

[ 1993, c. 691, §9 (NEW) .]

SECTION HISTORY

1983, c. 160, §2 (NEW). 1985, c. 779, §4 (AMD). 1987, c. 816, §KK4 (AMD). 1987, c. 868, §2 (AMD). 1993, c. 446, §§A1-10,B1,2 (AMD). 1993, c. 446, §A20 (AFF). 1993, c. 691, §§4-9 (AMD). 2007, c. 373, §§1, 2 (AMD). 2007, c. 630, §§1-8 (AMD). 2009, c. 234, §1 (AMD). 2009, c. 282, §§1-3 (AMD).



3 §313. Registration of lobbyists and employers

Every employer of a lobbyist and every lobbyist and lobbyist associate who lobbies on behalf of that employer shall register jointly at the office of the commission no later than 15 business days after commencement of lobbying and pay a registration fee of $200 for the registration of each lobbyist and $100 for the registration of each lobbyist associate or such other amounts as the commission determines approximate the cost to the commission of administering and enforcing the provisions of this chapter. [1999, c. 745, §1 (AMD).]

SECTION HISTORY

1975, c. 576, (RPR). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1977, c. 108, §1 (AMD). 1991, c. 465, §1 (AMD). 1993, c. 446, §B3 (AMD). 1993, c. 691, §10 (RPR). IB 1995, c. 1, §7 (AMD). 1999, c. 745, §1 (AMD).



3 §313-A. Registration of state employees or state agency employees

Within 15 business days of the convening of a regular legislative session, a department or agency shall register with the commission as described in section 316-A those officers or employees who will serve as the department's or agency's legislative designees for the session. The department or agency shall file an updated registration form later in the session containing any changes of its designees within 15 business days of the change. [2007, c. 630, §9 (AMD).]

1. Legislative designee.

[ 2007, c. 630, §9 (RP) .]

2. Lobbying requirements.

[ 2007, c. 630, §9 (RP) .]

An employee who is required to be registered under this section is exempt from all other requirements under the law regarding lobbyists. [2007, c. 630, §9 (AMD).]

SECTION HISTORY

1993, c. 691, §11 (NEW). 2007, c. 630, §9 (AMD).



3 §314. Duration of registration

Each joint registration filed pursuant to this chapter automatically expires on the last day of the year during which the person was registered to lobby, unless as otherwise provided. [1993, c. 446, Pt. A, §11 (AMD); 1993, c. 446, Pt. A, §20 (AFF).]

A joint registration expires if the lobbyist or employer notifies the commission in writing that the lobbyist is no longer engaged by the employer to lobby. If termination occurs prior to November 30th, the notification must be given within 30 days of the termination. [2015, c. 267, Pt. F, §1 (AMD).]

If termination is effected prior to November 30th, no further reports are required. [2011, c. 179, §1 (AMD).]

Any new registration must be filed pursuant to section 313 before any lobbying is commenced after the lobbyist's employment has been terminated. [1993, c. 446, Pt. A, §11 (AMD); 1993, c. 446, Pt. A, §20 (AFF).]

SECTION HISTORY

1975, c. 576, (RPR). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1979, c. 632, §1 (RPR). 1981, c. 82, §1 (AMD). RR 1993, c. 1, §1 (COR). 1993, c. 446, §§A11,B4 (AMD). 1993, c. 446, §A20 (AFF). 1993, c. 691, §§12,13 (AMD). 2011, c. 179, §1 (AMD). 2015, c. 267, Pt. F, §1 (AMD).



3 §315. Registration docket (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 576, (RPR). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1993, c. 446, §§A12,B5 (AMD). 1993, c. 446, §A20 (AFF). 1993, c. 691, §§14,15 (AMD). 2007, c. 630, §10 (RP).



3 §315-A. Registration docket; disclosure website

1. Registration. The commission shall prepare and maintain a docket for the registration of lobbyists and employers of lobbyists required to register pursuant to this chapter. The registration docket and all supplementary files of information and materials filed pursuant to this chapter must be open to public inspection during the office hours of the commission. The docket must contain the name of the lobbyist and the person employing the lobbyist, the business address of each, the nature of the business of the person employing the lobbyist and a statement as to the compensation that the lobbyist will receive for lobbying services or, if an exact amount is not ascertainable, the basis upon which the lobbyist will charge for services. This docket must be updated on a monthly basis and arranged and indexed as follows:

A. An alphabetical listing of those persons who have employed a lobbyist, which listing must indicate the names of all lobbyists employed by the employer; and [2005, c. 613, §1 (NEW).]

B. An alphabetical listing of those persons employed as lobbyists, which listing must indicate the names of all persons by whom each lobbyist is employed. [2005, c. 613, §1 (NEW).]

The docket must be reestablished annually by the commission and the docket for any year must be maintained and be available for public inspection in the office of the commission for 4 years from the expiration of the docket.

[ 2005, c. 613, §1 (NEW) .]

2. Disclosure website. The commission shall develop and maintain a publicly accessible website that displays:

A. A list of all persons who have employed a lobbyist during the current year; [2005, c. 613, §1 (NEW).]

B. A list of all lobbyists and lobbyist associates registered for the year; [2005, c. 613, §1 (NEW).]

C. A profile of each registered lobbyist and lobbyist associate, including contact information, the name of the lobbyist's employer or employers and, if provided by the lobbyist or lobbyist associate, a photograph of the lobbyist or lobbyist associate; [2005, c. 613, §1 (NEW).]

D. A profile of each person employing a lobbyist, including contact information for the employer, and a list of lobbyists and lobbyist associates engaged by the employer; [2007, c. 630, §11 (AMD).]

E. For each employer, a list of all legislative actions that have been the subject of lobbying for the year, including hyperlinks to the summary page of the Legislature's publicly accessible website for each legislative document listed; [2011, c. 179, §2 (AMD).]

F. A list of officials in the executive branch as defined in section 312-A, subsection 10-C; and [2011, c. 179, §3 (AMD).]

G. The monthly reports filed under section 317 and an annual summary of those monthly reports. [2011, c. 179, §4 (NEW).]

[ 2011, c. 179, §§2-4 (AMD) .]

SECTION HISTORY

2005, c. 613, §1 (NEW). 2007, c. 630, §11 (AMD). 2011, c. 179, §§2-4 (AMD).



3 §316. Registration forms

The commission shall prepare and make available registration forms for the registration of lobbyists and employers required to register pursuant to section 313. These forms must include the following information: [1993, c. 691, §16 (RPR).]

1. Names. The name of the lobbyist, a list of the lobbyist associates, the name of the person authorized by the lobbyist to sign the registration and reports for the lobbyist and the name of the person employing the lobbyist;

[ 1993, c. 446, Pt. A, §13 (AMD); 1993, c. 446, Pt. A, §20 (AFF) .]

2. Business addresses. The business address and other contact information for the lobbyist, the lobbyist associates and the person employing the lobbyist;

[ 2007, c. 630, §12 (AMD) .]

3. Date. The date upon which lobbying commenced or was expected to commence;

[ 1993, c. 446, Pt. A, §13 (AMD); 1993, c. 446, Pt. A, §20 (AFF) .]

4. Nature of business. A description of the employer's business activity or mission or a description of the industry, trade or profession that the employer represents;

[ 2007, c. 630, §12 (AMD) .]

4-A. Legislative interests. The general areas of legislation that the employer is attempting to influence;

[ 2007, c. 630, §12 (NEW) .]

4-B. Legislative committees. The joint standing committees of the Legislature that the lobbyist expects to lobby during the year;

[ 2007, c. 630, §12 (NEW) .]

4-C. Website of employer. The address for the employer's publicly accessible website; and

[ 2007, c. 630, §12 (NEW) .]

5. Compensation. The amount of compensation that the lobbyist will receive for that lobbyist's services or, if an exact amount is unascertainable, the basis upon which the lobbyist will charge for those services.

[ 1993, c. 446, Pt. A, §13 (AMD); 1993, c. 446, Pt. A, §20 (AFF) .]

The lobbyist must certify that the information on that form is true, correct and complete and that the employer has approved the information in the registration. [2007, c. 630, §12 (AMD).]

SECTION HISTORY

1975, c. 576, (RPR). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1993, c. 446, §§A13,B6 (AMD). 1993, c. 446, §A20 (AFF). 1993, c. 691, §16 (AMD). 2007, c. 630, §12 (AMD).



3 §316-A. Registration forms for state employees or state agency employees

The commission shall prepare and make available registration forms for the registration of state employees or state agency employees required to register pursuant to section 313-A. These forms must include the following information: [1993, c. 691, §17 (NEW).]

1. Names. The name, business address and contact information of the employee and the department or agency the employee is representing and the address for the publicly accessible website of the department or agency the employee is representing;

[ 2007, c. 630, §13 (AMD) .]

2. Position description. A position description;

[ 2007, c. 630, §13 (AMD) .]

3. Description of agency. A description of the department or agency the employee is representing, its jurisdiction and its activities; and

[ 2007, c. 630, §13 (NEW) .]

4. Legislative interests. The general subject areas of legislation that the department or agency is attempting to influence.

[ 2007, c. 630, §13 (NEW) .]

The employee must certify that the information entered on the form is true, correct and complete. [2015, c. 267, Pt. F, §2 (AMD).]

SECTION HISTORY

1993, c. 691, §17 (NEW). 2007, c. 630, §13 (AMD). 2015, c. 267, Pt. F, §2 (AMD).



3 §317. Reports

Reports required by this section must be on forms prescribed or approved by the commission. The forms must provide for a sworn statement that the persons signing the report acknowledge the truth and completeness of all the information contained therein. [1993, c. 691, §18 (RPR).]

1. Monthly session reports. During the period in which the Legislature is in session, every registered lobbyist shall file with the commission, no later than 11:59 p.m. on the 15th calendar day of each month, a report concerning the lobbyist's activities for the previous month regarding each employer.

Every lobbyist shall report that lobbyist's lobbying activities for each month that the Legislature is in session, even if no lobbying has been performed or compensation or reimbursement for expenses received for the month. In the case of a lobbyist representing multiple employers, if no lobbying or services in support of lobbying were performed, one report listing each employer on whose behalf no lobbying was conducted may be submitted. The monthly report must contain the following information:

A. The month to which the report pertains; [1979, c. 632, §2 (RPR).]

B. The name and address of the lobbyist and employer; [1979, c. 632, §2 (RPR).]

C. The names of the individuals who lobbied during the month; [1979, c. 632, §2 (RPR).]

D. The specific dollar amount of compensation received for lobbying activities, as defined in section 312-A, subsection 9, during the month. The amount of compensation received for lobbying officials in the legislative branch, officials in the executive branch and constitutional officers must be reported separately.

In the case of a regular employee, the specific dollar amount must be computed by multiplying the number of hours devoted to the preparation of documents and research for the primary purpose of influencing legislative action and to lobbying by the employee's regular rate of pay based on a 40-hour week; [2007, c. 630, §14 (AMD).]

E. The specific dollar amount of expenditures made or incurred by the lobbyist during the month that is the subject of the report for purposes of lobbying as defined in section 312-A, subsection 9 for which the lobbyist has been or expects to be reimbursed . The amount of expenditures for lobbying officials in the legislative branch, officials in the executive branch and constitutional officers must be reported separately; [2007, c. 630, §14 (AMD).]

E-1. When expenditures for the purposes of indirect lobbying exceed $15,000 during the month that is the subject of the report, the specific dollar amount of expenditures for indirect lobbying made or incurred during the month by a lobbyist, lobbyist associate or employer, with separate totals for expenditure categories as determined by the commission, the legislative actions that are the subject of the indirect lobbying and a general description of the intended recipients; [2009, c. 282, §4 (NEW).]

F. The total amount of expenditures by the lobbyist or the employer directly to or on behalf of one or more covered officials, including members of the official's immediate family; [2007, c. 630, §14 (AMD).]

G. For any expenditure of money or anything of value made by the lobbyist or employer on behalf of a covered official or a member of the official's immediate family with a total retail value of $25 or more, the name of the official or family member, the person making the expenditure and the date, amount and purpose of the expenditure ; [2007, c. 630, §14 (AMD).]

G-1. The date and a description of an event, a list of all officials in the legislative branch or executive branch or members of an official's immediate family in attendance and the total amount of expenditures for the event, if the total amount of the expenditures for officials and family members is $250 or more; [2007, c. 373, §5 (AMD).]

H. A list of each legislative action by Legislative Document number, specific issue, nomination or other matter in connection with which the lobbyist is engaged in lobbying; [2007, c. 630, §14 (AMD).]

I. A list specifically identifying each legislative action for which the lobbyist was compensated or expects to be compensated, or expended in excess of $1,000 for lobbying activities related to those actions and a statement of the amounts compensated or expended for each; and [2007, c. 630, §14 (AMD).]

J. A list of all of the employer's original sources and a statement of the dollar amounts contributed or paid by the original sources to the employer. If the original source is a corporation formed under Title 13 or 13-C or former Title 13-A, nonprofit corporation formed under Title 13-B or limited partnership under Title 31, the corporation, nonprofit organization or limited partnership, not the individual members or contributors, must be listed as the original source. [2009, c. 282, §5 (AMD).]

[ 2009, c. 282, §§4, 5 (AMD) .]

2. Annual report.

[ 2011, c. 179, §5 (RP) .]

2-A. Electronic filing. Beginning January 1, 2006, a lobbyist shall file monthly session reports under subsection 1 through an electronic filing system developed by the commission. The commission may make an exception to this electronic filing requirement if a lobbyist submits a written request that states that the lobbyist lacks access to the technology or the technological ability to file reports electronically. The request for an exception must be submitted at least 10 days prior to the deadline for the first report that the lobbyist is required to file for the lobbying year. The commission shall grant all reasonable requests for exceptions.

[ 2011, c. 179, §6 (AMD) .]

3. Facsimile copies. The commission may, by rules adopted pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, establish procedures and fees by which facsimile copies of duly executed reports required by this section may be received and filed with the commission.

[ 1993, c. 446, Pt. B, §10 (AMD) .]

4. Monthly nonsession reports. When the Legislature is not in regular session, every registered lobbyist must either file:

A. With the lobbyist's last monthly report for that regular session a statement that the lobbyist will not engage in lobbying activities when the Legislature is not in session. The lobbyist is required to file a monthly report for lobbying activity conducted during a special session; or [1993, c. 446, Pt. A, §14 (NEW); 1993, c. 446, Pt. A, §20 (AFF).]

B. If the lobbyist is engaged in lobbying in any of those months, a monthly report in the manner prescribed in subsection 1 even if compensation or reimbursement for expenses has not been received for the month. [1993, c. 446, Pt. A, §14 (NEW); 1993, c. 446, Pt. A, §20 (AFF).]

If the lobbyist did not expect to be engaged in lobbying when the Legislature was not in session, the commission may waive the requirement for the months between the end of the session and the renewal of lobbying.

[ 1993, c. 691, §21 (AMD) .]

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1979, c. 108, §§2,3 (AMD). 1979, c. 632, §2 (RPR). 1985, c. 737, §A8 (AMD). 1987, c. 816, §KK5 (AMD). 1987, c. 868, §1 (AMD). 1989, c. 732, §1 (AMD). RR 1993, c. 2, §1 (COR). 1993, c. 446, §§A14,B7-10 (AMD). 1993, c. 446, §A20 (AFF). 1993, c. 691, §§18-21 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B1 (COR). 2001, c. 430, §6 (AMD). 2005, c. 301, §4 (AMD). 2007, c. 373, §§3-5 (AMD). 2007, c. 630, §§14, 15 (AMD). 2009, c. 282, §§4, 5 (AMD). 2011, c. 179, §§5, 6 (AMD).



3 §318. Restricted activities

1. Contingent compensation. No person shall accept employment as a lobbyist on a basis which makes that person's compensation contingent in any manner upon the outcome of any legislative action.

[ 1975, c. 724, (NEW) .]

2. Instigation of legislative action. No person shall instigate the introduction or commencement of any legislative action for the purpose of obtaining employment as a lobbyist to oppose or support such legislative action.

[ 1975, c. 724, (NEW) .]

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN).



3 §318-A. Prohibition

Beginning January 1, 2015, a person may not engage in activities that require registration as a lobbyist or lobbyist associate as defined by section 312-A, subsections 10 and 10-A if that person has within the previous 12 months been employed in a position for which the salary is subject to adjustment by the Governor under Title 2, section 6 or that is described as a major policy-influencing position under Title 5, chapter 71. A person who violates this section may be assessed a fine of $100 for every day the person engages in lobbying. [2013, c. 288, §1 (NEW).]

SECTION HISTORY

2013, c. 288, §1 (NEW).



3 §319. Penalty

1. Failure to file registration or report. Any person who fails to file a registration or report as required by this chapter may be assessed a fine of $100 for every month the person fails to register or is delinquent in filing a report pursuant to section 317. If a registration or report is filed late, the commission shall send a notice of the finding of violation and preliminary penalty. The notice must provide the lobbyist with an opportunity to request a waiver of the preliminary penalty. If a lobbyist files a report required pursuant to section 317 within 24 hours after the deadline, the amount of the preliminary penalty is $50. The commission may waive the fine or penalty in whole or in part if the commission determines the failure to register or report was due to mitigating circumstances or the fine or penalty is disproportionate to the level of experience of the lobbyist or the harm suffered by the public from the late registration or report. For purposes of this subsection, "mitigating circumstances" means:

A. A valid emergency determined by the commission, in the interest of the sound administration of justice, to warrant the waiver of the fine or penalty in whole or in part; [2011, c. 179, §7 (NEW).]

B. An error by the commission; or [2011, c. 179, §7 (NEW).]

C. Circumstances determined by the commission to warrant the waiver of the fine or penalty in whole or in part, based upon relevant evidence presented that a bona fide effort was made to file the report in accordance with this chapter, including, but not limited to, unexplained delays in Internet service. [2011, c. 179, §7 (NEW).]

[ 2011, c. 179, §7 (RPR) .]

1-A. Notice of suspension. Any person who fails to file a report or pay a fee as required by this chapter may be suspended from further lobbying by written notice of the commission until such failure is corrected.

[ 1993, c. 446, Pt. B, §12 (AMD) .]

2. Class E crime.

[ 1979, c. 632, §3 (RP) .]

3. Exemption. Notwithstanding section 317, subsection 1, a registered lobbyist is exempt from the penalty imposed under this section if, while the Legislature is convened in special session, the lobbyist failed to file a report with the commission pursuant to section 317 if no lobbying has been performed during that special session.

[ 1993, c. 446, Pt. B, §13 (AMD) .]

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1977, c. 696, §17 (AMD). 1979, c. 632, §3 (RPR). 1989, c. 114, (AMD). 1991, c. 465, §2 (AMD). 1993, c. 446, §§A15,B11-13 (AMD). 1993, c. 691, §22 (AMD). 2011, c. 179, §7 (AMD).



3 §319-A. Testimony before Legislature; lobbyist

1. Disclosure of compensation. A lobbyist or lobbyist associate who testifies before a joint select or joint standing committee of the Legislature shall disclose to the committee as part of the testimony the name of the person or organization that the lobbyist or lobbyist associate is representing. A lobbyist or lobbyist associate shall disclose to the committee orally or in written form the name of any person who is being compensated by the lobbyist or lobbyist associate or by the person or organization that the lobbyist or lobbyist associate is representing to testify before that committee.

[ 2005, c. 562, §1 (NEW) .]

2. Report of violation. A member of the Legislature may file a complaint with the commission alleging a violation of this section in accordance with the Joint Rules of the Legislature. The commission shall notify all interested parties and shall investigate any apparent violations of this section.

[ 2005, c. 562, §1 (NEW) .]

3. Penalty. If a lobbyist or lobbyist associate fails to disclose information required in subsection 1, the commission may:

A. Suspend the lobbyist or lobbyist associate from further lobbying by written notice of the commission; and [2005, c. 562, §1 (NEW).]

B. Assess a penalty of up to $5,000 against the lobbyist or lobbyist associate. [2005, c. 562, §1 (NEW).]

[ 2005, c. 562, §1 (NEW) .]

SECTION HISTORY

2005, c. 562, §1 (NEW).



3 §320. Disposition of fees

Fees collected pursuant to this chapter must be deposited into a special revenue account of the commission to be used for the purposes of administering and enforcing the provisions of this chapter, including the costs of obtaining, maintaining and upgrading technology to facilitate disclosure of lobbying and campaign finance information to the public. [2015, c. 267, Pt. F, §3 (AMD).]

The commission shall, no later than November 15th of the year prior to any proposed change, establish the amount of the registration fee required to be paid pursuant to section 313 for the subsequent year. [1993, c. 691, §23 (RPR).]

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1981, c. 82, §2 (AMD). 1993, c. 410, §M1 (AMD). 1993, c. 446, §§A16,B14 (AMD). 1993, c. 691, §23 (RPR). IB 1995, c. 1, §8 (AMD). 2015, c. 267, Pt. F, §3 (AMD).



3 §321. Powers and duties of the commission

In order to carry out the purposes of this chapter, the commission shall have the following powers and duties. [1993, c. 446, Pt. B, §15 (AMD).]

1. Furnishing of forms. The commission shall furnish forms to persons required to register or file reports.

[ 1993, c. 446, Pt. B, §15 (AMD) .]

2. Availability of copying facilities. The commission shall make copying facilities available to the public during regular office hours and, notwithstanding any other provisions of law fixing the cost of such services, shall charge the actual cost of such services.

[ 1993, c. 446, Pt. B, §15 (AMD) .]

3. Filing of voluntary information. The commission may accept and file any information voluntarily supplied that exceeds the requirements of this chapter.

[ 1993, c. 446, Pt. B, §15 (AMD) .]

4. Preservation of registrations and reports. The commission shall preserve all registrations and reports filed pursuant to this chapter for 4 years from date of receipt and may dispose of same.

[ 1993, c. 446, Pt. B, §15 (AMD) .]

5. Acceptance or rejection of forms. The commission may prescribe forms for all documents required or permitted to be filed with the commission and may refuse to accept documents not filed on those forms.

[ 1993, c. 691, §24 (AMD) .]

6. Refusal of filing. The commission may refuse to accept any document that is not legible or that can not be clearly reproduced photographically.

[ 1993, c. 446, Pt. B, §15 (AMD) .]

7. Review reports for completeness. The commission may reject reports that are incomplete.

[ 1993, c. 691, §25 (AMD) .]

8. Investigations. The commission may undertake investigations into the failure to file a registration or to determine the accuracy and completeness of the registration and reporting of lobbyists and their employers if the members of the commission have found cause to believe that a violation may have occurred based on a properly filed complaint or other information received by the commission.

[ 2007, c. 630, §16 (NEW) .]

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1989, c. 732, §2 (AMD). RR 1993, c. 1, §2 (COR). 1993, c. 446, §§A17,B15 (AMD). 1993, c. 691, §§24,25 (AMD). 2007, c. 630, §16 (AMD).



3 §322. Enforcement

1. Filing of a complaint. Any person may file a complaint with the commission specifying any alleged violation of this chapter. The commission staff shall notify the party against whom the complaint has been filed and then may undertake the investigation of the alleged violation if directed by members of the commission.

[ 2007, c. 630, §17 (AMD) .]

2. Attorney General. The Attorney General may enforce the provisions of this chapter upon request by the commission.

[ 1993, c. 691, §26 (RPR) .]

3. Use of subpoena. In the conduct of an investigation under section 321, subsection 8, the commission may subpoena witnesses and take evidence under oath. The commission may also subpoena records when a lobbyist, employer or other person refuses to provide relevant records requested by the commission in the course of investigating a violation of the registration, reporting or other requirements in this chapter. All subpoenas must be approved by the members of the commission and signed by the chair or the chair's designee. Any record or information obtained by the commission in the course of an investigation that is covered by a privilege against discovery or use as evidence is not a public record unless the privilege is waived.

[ 2007, c. 630, §17 (NEW) .]

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1993, c. 446, §B16 (AMD). 1993, c. 446, §A18 (RPR). 1993, c. 691, §26 (RPR). 2007, c. 630, §17 (AMD).



3 §323. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP).



3 §324. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP).



3 §325. Powers and duties of the Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP).



3 §326. Construction

Nothing in this chapter shall be construed to authorize the giving or receiving of a pecuniary benefit where otherwise prohibited by law. [1979, c. 632, §4 (NEW).]

SECTION HISTORY

1979, c. 632, §4 (NEW).



3 §327. Name tag requirement

A person who is required to register as a lobbyist or a lobbyist associate in accordance with this chapter shall wear a clearly visible name tag whenever the lobbyist or lobbyist associate is engaged in the act of lobbying. The name tag must clearly display the lobbyist's name and must include either the name of the firm the lobbyist works for, the name of the lobbyist’s employer, the organization the lobbyist represents or the term "lobbyist." [2009, c. 137, §1 (NEW).]

SECTION HISTORY

2009, c. 137, §1 (NEW).






Chapter 17: REPRESENTATIVES OF THE PRESS

3 §341. Rights and privileges; interest in private claims prohibited

Representatives of the press, who shall be actually engaged in sending daily reports of the doings of the Legislature to daily newspapers, shall have the privilege of the floor of the Senate and House of Representatives, and shall be subject to such rules as may from time to time be adopted by either branch of the Legislature. No such representative shall be interested in any private claim or measure pending before the Legislature, nor shall any such representative, while acting as correspondent for any daily newspaper, and as such correspondent having the privileges mentioned in this section, become interested in the prosecution of any such claim or measure.



3 §342. Facilities

There shall be maintained and reserved during each legislative session for the use of such representatives of the press as have the privilege of the floor of the Senate and the House of Representatives under section 341, such facilities as may meet their requirements with reasonable convenience and adequacy.

If reasonably consistent with other essential uses of State House office space, these facilities shall continue to be assigned for press use while the Legislature is not in session, but in any case, reasonably adequate facilities shall also be made available to the press at all other times. [1989, c. 410, §6 (AMD).]

All facilities so provided must be properly maintained by the Bureau of General Services. [2011, c. 691, Pt. B, §1 (AMD).]

SECTION HISTORY

1979, c. 541, §A10 (AMD). 1989, c. 410, §6 (AMD). 2011, c. 691, Pt. B, §1 (AMD).






Chapter 19: LEGISLATIVE ETHICS

Subchapter 1: STATEMENT OF PURPOSE

3 §371. Statement of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 146, (NEW). 1975, c. 621, §3 (RP).






Subchapter 2: COMMITTEE ON LEGISLATIVE ETHICS

3 §380. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 773, §1 (NEW). 1975, c. 621, §3 (RP).



3 §381. Committee on Legislative Ethics (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 146, (NEW). 1971, c. 602, §1 (AMD). 1973, c. 773, §2 (AMD). 1975, c. 621, §3 (RP).



3 §381-A. Authority; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 773, §3 (NEW). 1975, c. 621, §3 (RP).



3 §382. Conflict of interst (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 602, §2 (NEW). 1973, c. 773, §4 (RPR). 1975, c. 621, §3 (RP).



3 §383. Actions precluded (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 602, §2 (NEW). 1973, c. 773, §5 (RPR). 1975, c. 621, §3 (RP).



3 §384. Penalty for false accusations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 602, §2 (NEW). 1975, c. 621, §3 (RP).



3 §385. Memberships on boards, authorities or commissions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 602, §2 (NEW). 1975, c. 621, §3 (RP).






Subchapter 3: DISCLOSURE OF SOURCES OF INCOME BY LEGISLATORS

3 §391. Statement of sources income (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 773, §6 (NEW). 1975, c. 621, §3 (RP).



3 §392. Form; content (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 773, §6 (NEW). 1975, c. 621, §3 (RP).



3 §393. Updating statement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 773, §6 (NEW). 1975, c. 621, §3 (RP).



3 §394. False statement; failure to file (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 773, §6 (NEW). 1975, c. 621, §3 (RP).









Chapter 21: LEGISLATIVE INVESTIGATING COMMITTEES

Subchapter 1: GENERAL PROVISIONS

3 §401. Short title

This Act may be called "Rules for Legislative Investigations." [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §402. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1975, c. 593, §3 (NEW).]

1. Chairman. The "chairman" is the presiding officer of the investigating committee. He may be the permanent chairman or another member designated as temporary chairman in the absence of the chairman.

[ 1975, c. 593, §3 (NEW) .]

2. Executive session. An "executive session" is a session at which only members of the investigating committee, staff of the committee, counsel to the committee, the witness and his counsel shall be present.

[ 1975, c. 593, §3 (NEW) .]

3. Interested party. An "interested party" is any person who learns that he has been specifically identified in testimony taken before an investigating committee and who reasonably believes that he has been adversely affected by such testimony.

[ 1975, c. 593, §3 (NEW) .]

4. Investigating committee. An "investigating committee" is any committee of the Legislature which has been granted by the Legislature the power to administer oaths, issue subpoenas and take depositions, as authorized by section 165, subsection 7. "Investigating committee" shall include the Legislative Council when it exercises the authority granted under section 162, subsection 4, but shall not include the Commission on Governmental Ethics and Election Practices when it exercises the authority granted under Title 1, chapter 25.

[ 1977, c. 78, §2 (AMD) .]

5. Investigating committee action. An "investigating committee action" is any decision arrived at formally by an investigating committee.

[ 1975, c. 593, §3 (NEW) .]

6. Members. The "members" of an investigating committee are the legislators appointed by the Legislature to serve on the committee.

[ 1975, c. 593, §3 (NEW) .]

7. Quorum. A "quorum" is a majority of the members of a legislative investigating committee.

[ 1975, c. 593, §3 (NEW) .]

8. Testimony. "Testimony" is any form of evidence received by an investigating committee.

[ 1975, c. 593, §3 (NEW) .]

9. Witness. A "witness" is any person who testifies before an investigating committee or who gives a deposition. "Witness" shall include an interested party who requests permission to testify.

[ 1975, c. 593, §3 (NEW) .]

SECTION HISTORY

1975, c. 593, §3 (NEW). 1977, c. 78, §2 (AMD).






Subchapter 2: LEGISLATIVE INVESTIGATING COMMITTEES

3 §411. Creation

Whenever the Legislature delegates to a committee the power to administer oaths, issue subpoenas and take depositions in connection with any study or investigation, such committee shall automatically become an investigating committee for the purpose of such study or investigation and shall be subject to the provisions of this chapter, whether or not such power is utilized by the committee in the course of such study or investigation. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §412. Scope of study or investigation

The authorization creating an investigating committee shall clearly state, and thereby limit, the subject matter and scope of the study or investigation. No investigating committee shall exceed the limits set forth in such authorization. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §413. Number of members

No investigating committee shall consist of fewer than 3 members. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §414. Oversight of expenditures

The Legislative Council shall provide oversight of expenditures for legislative investigating committees in the same manner as it provides oversight of joint select committees pursuant to chapter 7. [1985, c. 377, §2 (NEW).]

SECTION HISTORY

1985, c. 377, §2 (NEW).






Subchapter 3: RULES OF PROCEDURE FOR LEGISLATIVE INVESTIGATING COMMITTEES

3 §421. Investigating committee action

Any investigating committee action shall require the affirmative votes of a majority of the committee members. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §422. Order of procedure

The decision as to the order of procedure in making a study or an investigation shall be an investigating committee action. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §423. Issuance of a subpoena

The decision to issue a subpoena shall be an investigating committee action. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §424. Notice to witnesses

A reasonable time before they are to testify, all prospective witnesses shall be notified of the subject matter of the investigation and shall be provided with a copy of this chapter. When a subpoena is served, the information required by this section shall be presented at the time of service. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §425. Notice to members

Notice of the date and time of any meeting of the committee and of any hearing to be held by the committee shall be given to all members of the investigating committee at least 3 days in advance. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §426. Oaths

All testimony of subpoenaed witnesses shall be under oath. A voluntary witness may be required to testify under oath by legislative committee action. Oaths shall be administered by the chairman. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §427. Testimony

Taking of testimony must be by the investigating committee's counsel, or other staff personnel or the members of the committee. A quorum must be present. Unless otherwise decided by investigating committee action, all testimony must be taken in open session. However, if any witness so requests, that witness's testimony must be taken in executive session, unless otherwise decided by investigating committee action. [RR 2009, c. 2, §1 (COR).]

SECTION HISTORY

1975, c. 593, §3 (NEW). RR 2009, c. 2, §1 (COR).



3 §428. Records

A complete record shall be kept of all investigating committee action, including a transcript of all testimony taken. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §429. Release of testimony

1. Release. The decision to release testimony and the decision as to the form and manner in which testimony shall be released shall be investigating committee action. However, no testimony shall be released without first affording the witness who gave such testimony, or his counsel, an opportunity to object to the proposed release.

A. The witness or his counsel may, by such objection, require that testimony given in open session, if it is released at all, be released in the form of a full, consecutive transcript. [1975, c. 593, §3 (NEW).]

B. The witness or his counsel may, by such objection, require that testimony given in executive session not be released in any form or manner whatsoever. [1975, c. 593, §3 (NEW).]

[ 1975, c. 593, §3 (NEW) .]

2. Transcript. The witness or his counsel, upon payment of the cost of preparation, shall be given a transcript of any testimony taken. However, the witness or his counsel shall not be entitled to obtain a transcript of the executive session testimony of other witnesses. The release of a transcript under this subsection is not the release of testimony within the meaning of subsection 1.

[ 1975, c. 593, §3 (NEW) .]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §430. Request for court to compel obedience

The decision to apply to the Superior Court to compel obedience to a subpoena issued by the committee shall be by investigating committee action. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).






Subchapter 4: RULES GOVERNING WITNESSES

3 §451. Counsel

The witness may have counsel present to advise him at all times. The witness or his counsel may, during the time the witness is giving testimony, object to any investigating committee action detrimental to the witness' interests and is entitled to have a ruling by the chairman on any such objection. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §452. Questioning of adverse witnesses

The witness or his counsel may question adverse witnesses whose testimony is being taken in open session. However, the chairman of the investigating committee may reasonably limit the right to so question. The chairman's ruling is final, unless otherwise decided by investigating committee action. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §453. Pertinency of requested testimony

The witness or his counsel may challenge any request for his testimony as not pertinent to the subject matter and scope of the investigation, in which case the relation believed to exist between the request and the subject matter and scope of the investigation shall be explained. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §454. Who can compel testimony

The committee chairman may direct compliance with any request for testimony to which objection has been made. However, the chairman's direction may be overruled by investigating committee action. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §455. Television, films, radio

Any decision to televise, film or broadcast testimony shall be investigating committee action. If the witness or his counsel objects to a decision to televise, film or broadcast his testimony, his testimony shall not be televised, filmed or broadcast. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §456. Statements and form of answers

The witness or his counsel may insert in the record sworn, written statements of reasonable length relevant to the subject matter and scope of the investigation. In giving testimony, the witness may explain his answers briefly. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §457. Privileges

The witness shall be given the benefit of any privilege which he could have claimed in court as a party to a civil action, provided that the committee chairman may direct compliance with any request for testimony to which claim of privilege has been made. However, the chairman's direction may be overruled by investigating committee action. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §458. Rights of interested parties

Any interested party may request an opportunity to appear before the investigating committee. The decision on this request shall be investigating committee action. If such request is granted, the interested party shall appear before the committee as a witness. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).






Subchapter 5: SANCTIONS FOR ENFORCEMENT OF RULES

3 §471. Legislative responsibility

The Legislature has primary responsibility for insuring adherence to these rules. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §472. Erroneously compelled testimony

Testimony compelled to be given over a proper claim of privilege, or testimony released in violation of section 429, or any evidence obtained as a result of such improper procedure is not admissible in any subsequent criminal proceeding. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §473. Contempt

No witness shall be punished for contempt of an investigating committee unless the court finds: [1975, c. 593, §3 (NEW).]

1. Conduct. That the conduct of the witness amounted to contempt;

[ 1975, c. 593, §3 (NEW) .]

2. Certain requirements. That the requirements of sections 424, 430, 453 and 454 have been complied with; and

[ 1975, c. 593, §3 (NEW) .]

3. Citations. That in the case of:

A. A citation for failure to comply with a subpoena, the requirements of section 423 have been complied with; [1975, c. 593, §3 (NEW).]

B. A citation for failure to testify in response to a request for his testimony challenged as not pertinent to the subject matter and scope of the investigation, the requirements of sections 412 and 453 have been complied with and the request was pertinent as explained; [1975, c. 593, §3 (NEW).]

C. A citation for failure to testify in response to a request for his testimony on grounds of privilege, the requirements of section 457 have been complied with. [1975, c. 593, §3 (NEW).]

[ 1975, c. 593, §3 (NEW) .]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §474. Saving clause

A decision by a witness to make use of any protection or remedy afforded by any provision of these rules does not constitute a waiver by the witness of the right to make use of any other protection or remedy. [2013, c. 424, Pt. A, §1 (AMD).]

SECTION HISTORY

1975, c. 593, §3 (NEW). 2013, c. 424, Pt. A, §1 (AMD).









Chapter 23: JUSTIFICATION OF STATE GOVERNMENT PROGRAMS

3 §501. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).



3 §502. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).



3 §503. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).



3 §504. Justification reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1979, c. 654, §1 (AMD). 1985, c. 737, §B3 (AMD). 1989, c. 483, §A3 (RP).



3 §505. Analysis and recommendations by the Joint Standing Committee on Performance Audit (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1977, c. 683, §1 (RPR). 1979, c. 338, §1 (AMD). 1979, c. 654, §2 (AMD). 1979, c. 663, §4 (AMD). 1985, c. 501, §B13 (AMD). 1987, c. 7, §1 (AMD). 1987, c. 395, §A1 (AMD). 1989, c. 483, §A3 (RP).



3 §506. Termination of independent agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).



3 §507. Justification and termination dates (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1977, c. 683, §2 (RPR). 1979, c. 338, §2 (AMD). 1979, c. 654, §3 (AMD). 1979, c. 731, §19 (AMD). 1979, c. 732, §§4,31 (AMD). 1981, c. 168, §2 (AMD). 1981, c. 470, §A3 (AMD). 1981, c. 493, §2 (AMD). 1981, c. 698, §3 (AMD). 1983, c. 553, §46 (AMD). 1983, c. 579, §2 (AMD). 1983, c. 819, §§A1-A4 (AMD). 1985, c. 309, §1 (AMD). 1985, c. 481, §A2 (AMD). 1985, c. 695, §3 (AMD). 1985, c. 763, §§A2-7 (AMD). 1985, c. 764, §1 (AMD). 1985, c. 779, §5 (AMD). 1985, c. 785, §A3 (AMD). 1985, c. 785, §§B5,6 (AMD). 1987, c. 395, §§A2-A8 (AMD). 1987, c. 440, §1 (AMD). 1987, c. 658, §§1,2 (AMD). 1987, c. 735, §§1,2 (AMD). 1987, c. 769, §§A3,A4 (AMD). 1987, c. 840, §1 (AMD). 1987, c. 887, §1 (AMD). 1989, c. 49, §1 (AMD). 1989, c. 443, §§3,4 (AMD). 1989, c. 483, §A3 (RP). 1989, c. 585, §A3 (AMD). 1989, c. 588, §A1 (AMD). 1989, c. 857, §§1-5 (AMD).



3 §507-A. Special sunset reviews (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 338, §3 (NEW). 1983, c. 819, §A5 (AMD). 1989, c. 483, §A3 (RP).



3 §507-B. Continuation of reviewed agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A1 (NEW). 1981, c. 456, §A2 (AMD). 1981, c. 703, §A1 (AMD). 1983, c. 176, §A1 (AMD). 1983, c. 819, §A6 (AMD). 1985, c. 309, §2 (AMD). 1985, c. 441, §1 (AMD). 1985, c. 481, §A3 (AMD). 1985, c. 737, §§A9-11 (AMD). 1985, c. 763, §A8 (AMD). 1987, c. 68, §1 (AMD). 1987, c. 395, §A9 (AMD). 1987, c. 534, §§A2,A3,A19 (AMD). 1987, c. 735, §3 (AMD). 1987, c. 769, §§A5,A6 (AMD). 1989, c. 49, §2 (AMD). 1989, c. 483, §A3 (RP). 1989, c. 502, §§A6,A7 (AMD). 1989, c. 857, §§6-8 (AMD).



3 §508. Future or reorganized departments and independent agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).



3 §509. Legislative Council (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).



3 §510. Legal claims (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).



3 §511. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).






Chapter 24: LEGISLATIVE FINANCIAL OVERSIGHT

3 §521. Committee

The joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs is authorized to provide oversight of financial matters, excluding those items over which the Legislative Council has statutory authority. [1981, c. 702, Pt. S, (NEW).]

SECTION HISTORY

1981, c. 702, §S (NEW).



3 §522. Purpose and powers

The joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs shall oversee the transfer of funds in accordance with Title 5, section 1585, the transfer of funds in accordance with any other provision of law, block grant changes in accordance with Title 5, section 1670 and any other related fiscal matters. The committee shall also review all other financial orders that have been submitted to the Office of Fiscal and Program Review since the last meeting. The committee may meet monthly or as often as is determined necessary by the chairs. [1997, c. 24, Pt. DD, §1 (AMD).]

SECTION HISTORY

1981, c. 702, §S (NEW). 1993, c. 421, §1 (AMD). 1997, c. 24, §DD1 (AMD).



3 §522-A. Inland Fisheries and Wildlife Budget Review

The joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife shall review the budget of the Department of Inland Fisheries and Wildlife and submit its recommendations in a written report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs no later than 60 days after reference of the current services budget legislation and any supplemental budget legislation to the joint standing committee having jurisdiction over appropriations and financial affairs of the Legislature. [1989, c. 439, §§1,8 (NEW).]

SECTION HISTORY

1989, c. 439, §§1,8 (NEW).



3 §522-B. Workers' Compensation Board budget review

The joint standing committee of the Legislature having jurisdiction over labor matters shall review the budget of the Workers' Compensation Board and submit its recommendations in a written report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs not later than 60 days after reference of the current services budget legislation and any supplemental budget legislation to the joint standing committee having jurisdiction over appropriations and financial affairs. [1991, c. 885, Pt. D, §2 (AMD).]

SECTION HISTORY

1991, c. 528, §AA1 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §AA1 (NEW). 1991, c. 885, §D2 (AMD).



3 §522-C. Meetings of the joint standing committee of the Legislature having jurisdiction over transportation matters

The joint standing committee of the Legislature having jurisdiction over transportation matters shall oversee the transfer of funds in accordance with Title 23, section 1652. The committee may meet monthly or as often as is determined necessary by the chairs. [2011, c. 392, Pt. L, §1 (NEW).]

SECTION HISTORY

2011, c. 392, Pt. L, §1 (NEW).



3 §523. Reports of agencies to the Legislature

No later than 6 months prior to the date that bonds approved by the electorate become deauthorized pursuant to the Constitution of Maine, Article IX, Section 14, the department or agency of State Government which has use of the bond proceeds shall report out, to the joint standing committee of the Legislature having jurisdiction over the subject matter of the bonds, a resolve to approve the issue of the authorized but unissued bonds. In addition, this agency or department shall provide the following information: [1983, c. 737, §§ 1, 2 (NEW).]

1. Total bond issue authorized. The total amount of bonds and the date the bonds were approved by the electorate;

[ 1983, c. 737, §§ 1, 2 (NEW) .]

2. Total bonds issued. The total amount of bonds issued, if any, as of the reporting date;

[ 1983, c. 737, §§ 1, 2 (NEW) .]

3. Use of bond proceeds. The use of the proceeds of the issued bonds, if any;

[ 1983, c. 737, §§ 1, 2 (NEW) .]

4. Planned use of unissued bonds. The planned use, amount and expected date of issue of the authorized but unissued bonds;

[ 1983, c. 737, §§ 1, 2 (NEW) .]

5. Effect of deauthorization. The effects of deauthorization of the unissued bonds; and

[ 1983, c. 737, §§ 1, 2 (NEW) .]

6. Any other significant information. Any other information deemed significant by the reporting agency or department for the decision of the Legislature.

[ 1983, c. 737, §§ 1, 2 (NEW) .]

SECTION HISTORY

1983, c. 737, §§1,2 (NEW).



3 §524. Report of the committee to the Legislature

The joint standing committee of the Legislature having jurisdiction over the subject matter of the bonds shall study the report required in section 523. This committee shall recommend that the Legislature approve the issue of all or any portion of or disapprove the issue of the authorized but unissued bonds. [1983, c. 737, §§ 1, 2 (NEW).]

SECTION HISTORY

1983, c. 737, §§1,2 (NEW).






Chapter 25: STATE DEBT

3 §551. Analysis of proposed bond issues

The Commissioner of Administrative and Financial Services, together with the Treasurer of State, shall advise the Legislature and the Governor in a timely manner and in written form as to the effect on the State's bonded debt of any bond issue or issues proposed. Specifically, the analysis provided must indicate the relationship of the issue or issues proposed to the limit on the aggregate level of outstanding state debt established by this chapter and to the future debt service requirements on the State. The analysis must be comprehensive in nature and include consideration of the outstanding debt, bonds authorized but unissued, and proposed issues enacted by the Legislature and awaiting ratification or rejection by the electors. [1991, c. 780, Pt. Y, §6 (AMD).]

SECTION HISTORY

1977, c. 367, (NEW). 1977, c. 564, §§11-B (AMD). 1985, c. 785, §A4 (AMD). 1991, c. 780, §Y6 (AMD).



3 §552. Bond issues to include statement of estimated total debt service

Whenever a bond issue is passed by the Legislature and presented to the voters for ratification, the question presented to the voters shall be accompanied on the ballot by a statement prepared by the Treasurer of State estimating the total debt service, including interest, over the full life of each bond issue to be voted upon. The validity of the bonds and of the voters' ratification thereof shall not be affected by any errors in such estimate and, if the actual amount of the total debt service for such bond issue varies from such estimate, the ratification by the electors shall nevertheless be conclusive and the validity of the bond issue shall not be affected by reason of such variance. [1981, c. 629, (RPR).]

SECTION HISTORY

1981, c. 167, (NEW). 1981, c. 533, (AMD). 1981, c. 629, (RPR).



3 §553. Lapse of unused General Fund bond issues

All General Fund bond issues passed by the Legislature for presentation to the voters shall contain language which stipulates that bond proceeds which have not been expended 10 years after the date of the sale of the bonds shall lapse to General Fund debt service. [1983, c. 176, Pt. A, §2 (NEW).]

SECTION HISTORY

1983, c. 176, §A2 (NEW).






Chapter 27: APPROVAL OF AMENDMENTS TO THE MAINE INDIAN CLAIMS SETTLEMENT ACT

3 §601. Approval of legislation

When approval of legislation by an Indian tribe or Indian nation is required by the United States Code, Title 25, Section 1725(e), or other act of Congress, certification of that approval shall be made to the Secretary of State by the officer of the affected Indian tribe or Indian nation designated in section 602 or 603. The certification shall state the date and manner of approval of the legislation and shall be prima facie evidence of approval. The Secretary of State shall forthwith transmit certified copies of the certification of approval to the Secretary of the Senate and the Clerk of the House of Representatives. [1989, c. 148, §§1,4 (AMD).]

SECTION HISTORY

1983, c. 497, §1 (NEW). 1989, c. 148, §§1,4 (AMD).



3 §602. Designation of officer

The governor and council of the Penobscot Nation, the Joint Tribal Council of the Passamaquoddy Tribe and the council of the Houlton Band of Maliseet Indians shall each designate, by name and title, the officer authorized to execute the certificate of approval of legislation required by section 601. The designation shall be in writing and filed with the Secretary of State no later than the first Wednesday in January in the First Regular Session of the Legislature, except that the designation for the Houlton Band of Maliseet Indians must be filed with the Secretary of State no later than 45 days after adjournment of the Second Regular Session of the 112th Legislature. The Secretary of State shall forthwith transmit certified copies of each designation to the Secretary of the Senate and the Clerk of the House of Representatives. The designation shall remain in effect until the governor and council of the Penobscot Nation, the Joint Tribal Council of the Passamaquoddy Tribe or the council of the Houlton Band of Maliseet Indians make a new designation. [1985, c. 672, §1, 4 (AMD).]

SECTION HISTORY

1983, c. 497, §1 (NEW). 1985, c. 672, §§1,4 (AMD).



3 §603. Designation of officer; Aroostook Band of Micmacs

The council of the Aroostook Band of Micmacs shall designate, by name and title, the officer authorized to execute the certificate of approval of legislation required by section 601. The designation shall be in writing and filed with the Secretary of State no later than the first Wednesday in January in the First Regular Session of the Legislature. The Secretary of State shall forthwith transmit certified copies of the designation to the Secretary of the Senate and the Clerk of the House of Representatives. The designation shall remain in effect until the council of the Aroostook Band of Micmacs makes a new designation. [1989, c. 148, §2,4 (NEW).]

SECTION HISTORY

1989, c. 148, §§2,4 (NEW).






Chapter 29: LEGISLATIVE RETIREMENT

Subchapter 1: GENERAL PROVISIONS

3 §701. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1985, c. 507, §1 (NEW).]

1. Accumulated contributions. "Accumulated contributions" means the sum of all the amounts credited to a member's individual account, together with regular interest on the account.

[ 1985, c. 507, §1 (NEW) .]

2. Actuarial equivalent. "Actuarial equivalent" means a benefit which is of equal value when computed at regular interest, based on the mortality and service tables adopted by the board of trustees.

[ 1985, c. 507, §1 (NEW) .]

3. Average final compensation. "Average final compensation" means the average annual rate of earnable compensation of a member during the 3 years of creditable service, not necessarily consecutive, in which the average annual rate of earnable compensation is highest or during the member's entire period of creditable service if the period is less than 3 years.

[ 1991, c. 580, §1 (AMD) .]

4. Beneficiary. "Beneficiary" means any person who receives or is designated to receive a benefit provided by this chapter.

[ 1985, c. 507, §1 (NEW) .]

5. Board of trustees. "Board of trustees" means the board provided for in section 731.

[ 1985, c. 507, §1 (NEW) .]

6. Child or children.

[ 1989, c. 133, §1 (RP) .]

7. Consumer Price Index.

[ 1989, c. 133, §1 (RP) .]

8. Creditable service. "Creditable service" means service rendered while a member of the former Maine Legislative Retirement System, the Legislative Retirement Program, the former Maine State Retirement System or the State and Teacher Retirement Program for which credit is allowed under section 802.

[ 2007, c. 491, §3 (AMD) .]

9. Earnable compensation. "Earnable compensation" means the actual compensation of a Legislator. Any money paid by the State under an annuity contract for the future benefit of a Legislator shall be considered part of the Legislator's earnable compensation. The earnable compensation of a member retired with a disability retirement allowance under section 853 shall be assumed, for the purposes of determining benefits under this chapter, to be continued after his date of termination of service at the same rate as received immediately prior to that time, subject to the same percentage adjustments, if any, that may apply to the amount of retirement allowance of the beneficiary under section 858.

[ 1985, c. 507, §1 (NEW) .]

10. Father.

[ 1989, c. 133, §1 (RP) .]

10-A. Internal Revenue Code. "Internal Revenue Code" or "Code" means the United States Internal Revenue Code of 1986, as amended.

[ 2009, c. 474, §1 (NEW) .]

11. Legislator. "Legislator" means a member of the Legislature who is actively serving as of December 3, 1986, or who is elected subsequent to December 2, 1986.

[ 1985, c. 507, §1 (NEW) .]

12. Member. "Member" means a Legislator who is included in the membership of the Legislative Retirement Program, as provided in section 801.

[ 2007, c. 491, §4 (AMD) .]

13. Mother.

[ 1989, c. 133, §1 (RP) .]

14. Parent.

[ 1989, c. 133, §1 (RP) .]

15. Regular interest. "Regular interest" means interest at the rate which the Board of Trustees of the Maine Public Employees Retirement System sets from time to time, in accordance with Title 5, section 17156.

[ 1989, c. 133, §2 (AMD); 2007, c. 58, §3 (REV) .]

16. Retirement. "Retirement" means the termination of membership service with a retirement allowance granted under this chapter.

[ 1985, c. 507, §1 (NEW) .]

17. Spouse.

[ 1989, c. 133, §3 (RP) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §§1-3 (AMD). 1991, c. 580, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§3, 4 (AMD). 2009, c. 474, §1 (AMD).



3 §702. Name, establishment and purpose

There is established the Legislative Retirement Program as a governmental qualified defined benefit plan pursuant to Sections 401(a) and 414(d) of the Internal Revenue Code and such other provisions of the Internal Revenue Code and United States Treasury regulations and other guidance as are applicable, which has the powers and privileges of a corporation. [2009, c. 474, §2 (AMD).]

The purpose of the Legislative Retirement Program is to provide retirement allowances and other benefits under this chapter for Legislators. [2007, c. 491, §5 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 491, §5 (AMD). 2009, c. 474, §2 (AMD).



3 §703. Legal process and assignment

The right of a person to a retirement allowance, the retirement allowance itself, the refund of a person's accumulated contributions, any death benefit, any other right accrued or accruing to a person under this chapter and the money in the various funds created by this chapter are not subject to execution, garnishment, attachment or any other process and are unassignable except that: [1991, c. 746, §10 (AFF); 1991, c. 746, §1 (RPR).]

1. Retirement allowance available for child support. A member's retirement allowance is available to satisfy a child support obligation that is otherwise enforceable by execution, garnishment, attachment, assignment or other process;

[ 1991, c. 746, §1 (NEW); 1991, c. 746, §10 (AFF) .]

2. Accumulated contributions available for child support. A member's accumulated contributions that are refundable under sections 805-A and 805-B are available to satisfy a child support obligation that is otherwise enforceable by execution, garnishment, attachment, assignment or other process;

[ 2011, c. 606, §2 (AMD) .]

3. Qualified domestic relations order. The rights and benefits of a member or retiree under this chapter are subject to the rights of or assignment to an alternate payee, as defined in Title 5, section 17001, subsection 3-B, under a qualified domestic relations order in accordance with Title 5, section 17059; and

[ 2011, c. 606, §3 (AMD) .]

4. Forfeiture and restitution. The rights and benefits of a member or retiree under this chapter are subject to forfeiture or assignment to the member's spouse, dependent or former spouse in accordance with the provisions of Title 5, section 17062.

[ 2011, c. 606, §4 (NEW) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1991, c. 746, §10 (AFF). 1991, c. 746, §1 (RPR). 2007, c. 137, §1 (AMD). 2011, c. 606, §§2-4 (AMD).



3 §704. Beneficiaries under disability

Any beneficiary who is entitled to make an election of benefits under subchapter V, but is not lawfully qualified to make that election, shall have that election made in his behalf by the person authorized to do so by Title 18-A, Article V. [1985, c. 507, §1 (NEW).]

SECTION HISTORY

1985, c. 507, §1 (NEW).



3 §705. Internal Revenue Code compliance

The Legislative Retirement Program established in this chapter is subject to the following requirements. [2009, c. 474, §3 (NEW).]

1. Vesting. In compliance with the Code, Section 401(a)(7), a member is 100% vested in the member's contribution account at all times.

[ 2009, c. 474, §3 (NEW) .]

2. Use of forfeitures of benefits. In compliance with the Code, Section 401(a)(8), any forfeitures of benefits by members or former members may not be used to pay benefit increases, but must be used to reduce unfunded liabilities.

[ 2009, c. 474, §3 (NEW) .]

3. Benefits. In compliance with the Code, Section 401(a)(9), benefits must be paid in accordance with a good faith interpretation of the requirements of the Code, Section 401(a)(9) and the regulations in effect under that section as applicable to a governmental plan within the meaning of the Code, Section 414(d).

[ 2009, c. 474, §3 (NEW) .]

4. Application of annual compensation limits. In compliance with the Code, Section 401(a)(17), applicable annual compensation limits must be applied for purposes of determining benefits or contributions due to the Maine Public Employees Retirement System.

[ 2009, c. 474, §3 (NEW) .]

5. Rollovers. In compliance with the Code, Section 401(a)(31), a member may elect, at the time and in the manner prescribed by the board of trustees, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the member in a direct rollover.

[ 2009, c. 474, §3 (NEW) .]

6. Qualified military service. Effective December 12, 1994, contributions, benefits and service credit with respect to qualified military service are governed by the Code, Section 414(u) and the federal Uniformed Services Employment and Reemployment Rights Act of 1994 and, effective January 1, 2007, the Code, Section 401(a)(37).

[ 2009, c. 474, §3 (NEW) .]

7. Additional requirements. In compliance with the Code, Section 415, the member contributions paid to and retirement benefits paid from the Legislative Retirement Program must be limited to the extent necessary to conform to the requirements of the Code, Section 415 for a qualified pension plan.

[ 2009, c. 474, §3 (NEW) .]

8. Compliance with Section 503(b). Effective July 1, 1989, the board of trustees may not engage in a transaction prohibited by the Code, Section 503(b).

[ 2009, c. 474, §3 (NEW) .]

9. Rules. The board of trustees shall adopt rules necessary to maintain the qualified pension plan tax status of the Legislative Retirement Program under the Internal Revenue Code as required for governmental defined benefit plans defined in the Code, Section 414(d). Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 474, §3 (NEW) .]

SECTION HISTORY

2009, c. 474, §3 (NEW).






Subchapter 2: ADMINISTRATION

3 §731. Board of trustees

The Board of Trustees of the Legislative Retirement Program consists of those persons who are members of the Board of Trustees of the Maine Public Employees Retirement System. The Board of Trustees of the Legislative Retirement Program is responsible for the proper operation and implementation of the Legislative Retirement Program under this chapter. [2007, c. 491, §6 (AMD).]

1. Duties. The board of trustees has the same duties with respect to the Legislative Retirement Program as with other programs of the Maine Public Employees Retirement System, including, but not limited to, those powers and duties enumerated in Title 5, chapter 421, subchapters 3, 4 and 5.

[ 2007, c. 491, §7 (AMD) .]

2. Administration of Legislative Retirement Program. The board of trustees shall administer the Legislative Retirement Program and may adopt and publish, in accordance with Title 5, chapter 375, subchapter 2, any rules necessary and proper to give effect to the intent, purposes and provisions of this chapter.

[ 2007, c. 491, §8 (AMD) .]

3. Expenses. The trustees are entitled to compensation as provided in Title 5, chapter 379 from the funds of the Maine Public Employees Retirement System.

[ 2007, c. 491, §9 (AMD) .]

4. Oath. Each trustee shall, within 30 days after that trustee's appointment, take an oath of office to faithfully discharge the duties of a trustee, in the form prescribed by the Constitution of Maine. This oath must be subscribed to by the trustee making it, certified by the officer before whom it is taken and immediately filed in the office of the Secretary of State.

[ 2001, c. 181, §1 (AMD) .]

5. Quorum. Each voting trustee is entitled to one vote on the board of trustees. Five trustees constitute a quorum for the transaction of any business. Five votes are necessary for any resolution or action by the board of trustees at any meeting of the board.

[ 1999, c. 790, Pt. D, §1 (AMD) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §4 (AMD). RR 1997, c. 2, §5 (COR). 1999, c. 790, §D1 (AMD). 2001, c. 181, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§6-9 (AMD).



3 §732. Executive director

The Executive Director of the Maine Public Employees Retirement System is the Executive Director of the Legislative Retirement Program. The executive director has the same powers and duties with respect to the Legislative Retirement Program as with other programs of the Maine Public Employees Retirement System, except as provided in this chapter. [2007, c. 491, §10 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §10 (AMD).



3 §733. Actuary

The actuary of the other programs of the Maine Public Employees Retirement System is the Actuary of the Legislative Retirement Program. [2007, c. 491, §11 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §11 (AMD).



3 §734. Medical board

A medical board of the other programs of the Maine Public Employees Retirement System established in Title 5, section 17106, subsection 1 is the medical board of the Legislative Retirement Program. The medical board shall arrange for and pass upon all medical examinations required under this chapter with respect to disability retirements and shall report in writing to the executive director its conclusions and recommendations upon all the matters referred to it. The board of trustees may designate other physicians to provide medical consultation on legislative disability cases. [2007, c. 491, §12 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1995, c. 643, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §12 (AMD).



3 §735. Administrative procedures

Appeal from the executive director's decision is the same as provided for other programs of the Maine Public Employees Retirement System in Title 5, section 17451. [2007, c. 491, §13 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §5 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §13 (AMD).



3 §736. Legal adviser

The Attorney General or an assistant designated by the Attorney General is the legal adviser of the Board of Trustees of the Legislative Retirement Program. [2007, c. 491, §14 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 491, §14 (AMD).






Subchapter 3: FINANCING

3 §751. Control of funds

The board of trustees is the trustee of the funds created by this chapter and shall administer those funds in the same manner as is provided for the administration of other program funds of the Maine Public Employees Retirement System in accordance with Title 5, chapter 421, subchapters 3 and 4. The board of trustees may establish separate funds or accounts within a fund, as necessary. [2007, c. 491, §15 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1987, c. 402, §A7 (AMD). 1989, c. 133, §6 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §15 (AMD).



3 §752. Custodian of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 249, §1 (RP).



3 §753. Expenses

All administrative operating expenses of the Legislative Retirement Program must be charged to the assets of the Legislative Retirement Program. [2009, c. 415, Pt. A, §1 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 240, Pt. U, §1 (RPR). 2009, c. 415, Pt. A, §1 (AMD).



3 §754. Investments

The board of trustees may combine funds from the Legislative Retirement Program and the assets of other programs of the Maine Public Employees Retirement System for investment purposes. The assets and funds of other programs of the Maine Public Employees Retirement System and the assets and funds of the Legislative Retirement Program may not be combined for benefit payment purposes or for administrative expenses. [2007, c. 491, §16 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §16 (AMD).



3 §755. Legislative findings and intent

1. Findings. The Legislature finds that the State owes a great debt to its retired Legislators for their years of faithful and productive service. Part of that debt is repaid by the benefits provided to Legislators through the Legislative Retirement Program.

[ 2007, c. 491, §17 (AMD) .]

2. Intent. It is the intent of the Legislature that there be appropriated and transferred annually to the Legislative Retirement Program the funds necessary to meet the program's long-term and short-term financial obligations based on the actuarial assumptions established by the board of trustees upon the advice of the actuary. The goal of the actuarial assumptions is to achieve a fully funded program. The program's unfunded liability must be funded by annual appropriations over the funding period of the program.

[ 2007, c. 491, §17 (AMD) .]

3. Implementation. It is the responsibility of the board of trustees to calculate the funds necessary to maintain the program on an actuarially sound basis, including the unfunded liability arising from payment of benefits for which contributions were not received and to transmit those calculations to the State Budget Officer as required by Title 5, sections 1661 to 1667. It is the responsibility of the Legislature to appropriate and transfer those funds annually.

[ 2007, c. 491, §17 (AMD) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 491, §17 (AMD).






Subchapter 4: MEMBERSHIP AND CONTRIBUTION

3 §801. Membership

1. Membership mandatory. Every Legislator serving in the Legislature on or after December 3, 1986 is a member of the Legislative Retirement Program, except that any Legislator who was a member of the Maine State Retirement System on December 2, 1986 may choose to be a member of the State Employee and Teacher Retirement Program instead of becoming a member of the Legislative Retirement Program, and any Legislator who is a public school teacher or an employee of the Maine Community College System on leave of absence for the purpose of serving in the Legislature continues to be a member of the State Employee and Teacher Retirement Program and to have contributions deducted from the member's legislative earnable compensation as provided by Title 5, section 17701. A Legislator who terminates employment from a position requiring membership in the State Employee and Teacher Retirement Program no longer contributes to the State Employee and Teacher Retirement Program and, if qualified, is eligible to become a benefit recipient under Title 5, section 17804. Upon such termination, the Legislator becomes a member of the Legislative Retirement Program. Except as provided in section 802, subsection 4, paragraph A, creditable service granted under the State Employee and Teacher Retirement Program may not be transferred to the Legislative Retirement Program. A member ceases to be a member when the member withdraws the member's contributions, becomes a beneficiary as a result of the member's own retirement or dies.

[ 2007, c. 491, §18 (AMD) .]

1-A. Waiver provision. Any Legislator may petition the presiding officer for a waiver from the membership provisions of subsection 1 if it can be demonstrated that membership in the Legislative Retirement Program will create or exacerbate a Legislator's federal income tax liability due to the ownership of another retirement plan. The Office of the Executive Director of the Legislative Council shall provide assistance as requested by the Legislator or presiding officer. The presiding officer shall respond to the Legislator's petition within 30 days and shall provide copies of the decision to the Executive Director of the Legislative Council and the Executive Director of the Maine Public Employees Retirement System. A granted waiver of membership constitutes a one-time irrevocable election with respect to all subsequent employment with the same employer when membership in the Legislative Retirement Program is not mandatory.

[ 2009, c. 474, §4 (AMD) .]

2. Reports from Executive Director of the Legislative Council. The Executive Director of the Legislative Council shall submit to the board of trustees a statement showing the name, title, compensation, sex, date of birth and length of service of each member and any other information as the board of trustees may require at such times as the board of trustees may require.

[ 2007, c. 491, §18 (AMD) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1985, c. 737, §B4 (AMD). 1989, c. 133, §7 (AMD). 1989, c. 501, §O8 (AMD). 2001, c. 657, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 516, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 249, §2 (AMD). 2007, c. 491, §18 (AMD). 2009, c. 474, §4 (AMD).



3 §802. Creditable service

Creditable service for the purpose of determining benefits under this chapter shall be allowed as follows. [1985, c. 507, §1 (NEW).]

1. Legislative service after December 2, 1986. All legislative service of a member after December 2, 1986, for which contributions are made, shall be allowed as creditable service.

[ 1985, c. 507, §1 (NEW) .]

2. Legislative service before December 3, 1986. All service of a member as a Legislator before December 3, 1986 must be allowed as creditable service upon payment of contributions at that percentage rate required of members of the State Employee and Teacher Retirement Program during the period of time covered by the legislative service applied to the earnable compensation of the member, together with interest at a rate set by a rule of the board of trustees from the end of the calendar year in which the compensation was paid to the date payment of the contributions is made.

[ 2007, c. 491, §19 (AMD) .]

3. Disability retirement. The period following the termination of service for which a beneficiary receives disability retirement allowance payments under section 853 shall be allowed as membership service.

[ 1985, c. 507, §1 (NEW) .]

4. State Employee and Teacher Retirement Program service. Creditable service as a member of the State Employee and Teacher Retirement Program as a state employee must be allowed as creditable service of the Legislative Retirement Program as follows.

A. Any member who has not withdrawn the member's accumulated contributions with the State Employee and Teacher Retirement Program and is not a benefit recipient under Title 5, section 17804 may, upon becoming a Legislator, have the member's State Employee and Teacher Retirement Program contributions and membership service transferred to the member's account with the Legislative Retirement Program and all creditable service resulting from membership in the State Employee and Teacher Retirement Program is creditable service in the Legislative Retirement Program.

All funds in the State Employee and Teacher Retirement Program contributed by the State on account of the member's employment must be transferred to the Legislative Retirement Program and must be used to liquidate the liability incurred by reason of the member's previous employment. The State shall make contributions, from time to time, as may be necessary to provide the benefits under the Legislative Retirement Program for the member that have accrued to the member by reason of the member's previous employment and may accrue to the member by reason of membership in the State Employee and Teacher Retirement Program. [2007, c. 491, §20 (AMD).]

B. Any member who has withdrawn that member's accumulated contributions from the State Employee and Teacher Retirement Program may, subsequent to becoming a Legislator and prior to the date any retirement allowance becomes effective for the member, deposit in the fund by a single payment or by an increased rate of contribution an amount equal to the accumulated contributions withdrawn by the member, together with interest at a rate set by a rule of the board of trustees from the date of withdrawal to the date of repayment. If repayment is made in installments, interest continues to accrue on the outstanding balance. The member is entitled to all creditable service that the member acquired during the member's previous membership. In the event any retirement allowance becomes effective before repayment is completed, the member is entitled to credit for that portion of the total of the previous creditable service which the total amount of payments actually made bears to the total amount, including interest at a rate set by a rule of the board of trustees from the date of withdrawal to the date the retirement allowance becomes effective. [2007, c. 491, §20 (AMD).]

C. A person may not receive benefits under both the Legislative Retirement Program and the State Employee and Teacher Retirement Program based upon the same period of service. [2007, c. 491, §20 (AMD).]

[ 2007, c. 491, §20 (AMD) .]

5. Amount of service per year. The board shall establish by rule the amount of creditable service to be granted for service rendered during a year, but in no case shall it allow more than one year of service for all service in one calendar year.

[ 1985, c. 507, §1 (NEW) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 58, §3 (REV). 2007, c. 249, §3 (AMD). 2007, c. 491, §§19, 20 (AMD).



3 §803. State contribution

1. Payment. For each member, the State shall pay annually into the fund an amount known as the employer contribution.

[ 1985, c. 507, §1 (NEW) .]

2. Employer contribution. Employer contribution must be fixed on the basis of the assets and liabilities of the Legislative Retirement Program as shown by actuarial valuation and is expressed as a percentage of the annual earnable compensation of each member.

A. The employer contribution rate represents the percentage of the member's compensation payable during periods of membership required to provide the difference between the total liabilities for retirement allowances and the amount of the assets in the fund. [2007, c. 491, §21 (AMD).]

B. The employer contribution rate is determined on actuarial bases adopted by the board of trustees. The rate is determined by the board of trustees after each valuation and continues in force until a new valuation is made. [2007, c. 491, §21 (AMD).]

[ 2007, c. 491, §21 (AMD) .]

3. State contribution procedure. The board of trustees shall submit budget estimates to the State Budget Officer in accordance with Title 5, section 1665.

On each payroll for Legislators, the State Controller shall cause a charge to be made of an amount or amounts in payment of the state costs of all charges related to the Legislative Retirement Program and which must be credited to the appropriate accounts of the fund. Percentage rates to be predetermined by the actuary and approved by the board of trustees must be applied to the total gross salaries of members appearing on those payrolls and the resultant charges must be periodically credited to the retirement fund.

[ 2007, c. 491, §21 (AMD) .]

4. Minimum amount of employer contribution. The aggregate payment by the State into the fund must be at least sufficient to provide the benefits payable out of the fund and the administrative operating expenses of the Legislative Retirement Program during the current year.

[ 2007, c. 491, §21 (AMD) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 240, Pt. U, §2 (AMD). 2007, c. 491, §21 (AMD).



3 §804. Members' contributions

On and after July 1, 1993, each member shall contribute at a rate of 7.65% of earnable compensation. [1993, c. 410, Pt. L, §3 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1993, c. 410, §L3 (AMD).



3 §805. Return of accumulated contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 507, §1 (NEW). 1993, c. 387, §A1 (AMD). 1997, c. 651, §1 (AMD). 2007, c. 137, §2 (RP).



3 §805-A. Refund of accumulated contributions

1. Conditions for refund. If the service of any member has terminated, except by death or by retirement under this chapter, the member must be paid the amount of the member's accumulated contributions under the following conditions:

A. The member must have properly applied for a refund of accumulated contributions; [2007, c. 137, §3 (NEW).]

B. Payment must be made after termination of service and not less than 22 days nor more than 60 days after receipt of the application and receipt of the last payroll upon which the name of the member appears; [2007, c. 137, §3 (NEW).]

C. An application for refund is void if the member filing the application returns to membership in any retirement program administered by the Maine Public Employees Retirement System before issuance of the payment; and [2007, c. 491, §22 (AMD).]

D. Only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this subsection. [2007, c. 137, §3 (NEW).]

[ 2007, c. 491, §22 (AMD) .]

SECTION HISTORY

2007, c. 58, §3 (REV). 2007, c. 137, §3 (NEW). 2007, c. 491, §22 (AMD).



3 §805-B. Inactive accounts

1. Conditions for refund. The retirement system may make an automatic refund of contributions to a member who has not properly applied for a refund as provided in section 805-A and who has terminated service, except by death or by retirement under this chapter, and who has not met the minimum creditable service requirement for eligibility to receive a service retirement benefit at the applicable age under the following conditions:

A. The member account in the retirement system has been inactive for 3 or more years; [2007, c. 137, §4 (NEW).]

B. Only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this subsection; and [2007, c. 137, §4 (NEW).]

C. A member who receives an automatic refund under this subsection may, within 30 days of the issuance of the refund, return the full refunded amount to the retirement system. Upon receipt, the retirement system shall restore the accumulated contributions to the member's credit. [2007, c. 137, §4 (NEW).]

Pursuant to the Code, Section 401(a)(31)(B), the amount of an automatic refund under this section may not exceed $1,000.

[ 2009, c. 474, §5 (AMD) .]

SECTION HISTORY

2007, c. 137, §4 (NEW). 2009, c. 474, §5 (AMD).



3 §806. Additional member contributions by certain members

1. Application. This section applies to a Legislator who is a public school teacher or an employee of the Maine Community College System who is on a leave of absence for the purpose of serving in the Legislature on or after July 1, 2002.

[ 2001, c. 657, §2 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Additional member contributions on difference in earnable compensation. A Legislator subject to this section whose earnable compensation as a Legislator is less than the earnable compensation that would have been earned in the position from which the Legislator is on a leave of absence may make member contributions on the amount that represents the difference between the legislative earnable compensation received and the earnable compensation that would have been received in the position from which the Legislator is on a leave of absence.

[ 2001, c. 657, §2 (NEW) .]

3. Maximum total earnable compensation; total member contributions. The total earnable compensation on which a Legislator makes member contributions under this section may not be greater than the earnable compensation that the Legislator would have received had the Legislator remained in the position from which the Legislator is on a leave of absence. The Legislator's total member contributions under this section may not be greater than the member contributions that would have been paid on the earnable compensation that the Legislator would have received had the Legislator remained in that position from which the Legislator is on a leave of absence.

[ 2001, c. 657, §2 (NEW) .]

4. Method of member contribution. A Legislator may make member contributions under this section by either a single lump sum payment or by annual direct payments as provided by Title 5, section 17701, subsection 4.

[ 2001, c. 657, §2 (NEW) .]

5. Interest. If the Legislator makes member contributions under this section in the year in which the Legislator is on leave of absence, no interest accrues. If payment of member contributions under this section is made at any later time, interest accrues at a rate to be set by the board of trustees not to exceed regular interest by 5% or more, computed beginning at the end of the year in which the contributions would have been made to date of payment.

[ 2001, c. 657, §2 (NEW) .]

6. Written agreement. A Legislator who elects to make additional member contributions under this section must enter into a written agreement with the Maine Public Employees Retirement System for the making of the contributions. The agreement must be in a form specified by the Maine Public Employees Retirement System and according to terms and procedures specified by the Maine Public Employees Retirement System.

[ 2001, c. 657, §2 (NEW); 2007, c. 58, §3 (REV) .]

7. Employer contribution. Whenever a Legislator elects to make member contributions under this section, the State shall pay the employer share of contributions on the amount that represents the difference between the legislative earnable compensation received by the Legislator and the earnable compensation that would have been received by the Legislator in the position from which the Legislator is on a leave of absence.

[ 2001, c. 657, §2 (NEW) .]

SECTION HISTORY

2001, c. 657, §2 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2007, c. 58, §3 (REV).






Subchapter 5: PAYMENT OF BENEFITS

3 §851. Eligibility for retirement

Upon written application to the board setting forth the date upon which the member chooses to terminate employment, any member may retire on a service retirement allowance upon meeting one of the following. [1989, c. 133, §8 (AMD).]

1. Age 60 years; 10 years of creditable service on July 1, 1993.

[ 1999, c. 756, §1 (RP) .]

1-A. Age 62; less than 10 years creditable service on July 1, 1993.

[ 1999, c. 756, §1 (RP) .]

1-B. At least 10 years of creditable service or 60 years of age on July 1, 1993. A member who on July 1, 1993, whether or not in service on that date, had 10 years of creditable service or who on July 1, 1993 had reached 60 years of age and was then in service may retire at 60 years of age or thereafter, whether or not the member is in service at retirement. Creditable service as a member of any other retirement program of the Maine Public Employees Retirement System may be combined with creditable service as a member of the Legislative Retirement Program for the purpose of determining the completion of 10 years of creditable service.

[ 2007, c. 491, §23 (AMD) .]

1-C. Less than 10 years of creditable service on July 1, 1993. A member who on July 1, 1993 had less than 10 years of creditable service and who was in service on October 1, 1999; who had left service prior to October 1, 1999 with or without withdrawing contributions and on or after October 1, 1999 returned to service; or who first enters service on or after October 1, 1999 may retire at 62 years of age or thereafter, whether or not the member is in service at retirement, as long as the member has at the time of retirement at least 5 years of creditable service. Creditable service as a member of any other retirement program of the Maine Public Employees Retirement System may be combined with creditable service as a member of the Legislative Retirement Program for the purpose of determining the completion of 5 years of creditable service.

[ 2007, c. 491, §24 (AMD) .]

1-D. At least 5 years creditable service on July 1, 2011. Eligibility for retirement for a member who on July 1, 2011 had at least 5 years of creditable service is governed by subsection 1-B if the member had 10 years of creditable service or was at least 60 years of age on July 1, 1993 or by subsection 1-C if the member had less than 10 years of creditable service on July 1, 1993.

[ 2011, c. 380, Pt. T, §1 (NEW) .]

1-E. Less than 5 years creditable service on July 1, 2011. A member who on July 1, 2011 had less than 5 years of creditable service may retire at 65 years of age or thereafter, whether or not the member is in service at retirement, as long as the member has at the time of retirement at least 5 years of creditable service. Creditable service as a member of any other retirement program of the Maine Public Employees Retirement System may be combined with creditable service as a member of the Legislative Retirement Program for the purpose of determining the completion of 5 years of creditable service.

[ 2011, c. 380, Pt. T, §2 (NEW) .]

2. Early retirement; 10 years of creditable service on July 1, 1993. Any member, whether or not in service at retirement, who on July 1, 1993 had at least 10 years of creditable service and who has completed at least 25 years of creditable service may retire any time before the member's 60th birthday. Creditable service as a member of any other retirement program of the Maine Public Employees Retirement System may be combined with creditable service as a member of the Legislative Retirement Program for the purpose of determining the completion of 25 years of creditable service. The retirement allowance is determined in accordance with section 852, except that it is reduced by multiplying the retirement allowance by a fraction that represents the ratio of the amount of a life annuity due at age 60 years to the amount of a life annuity due at the age of retirement. The tables of annuities in effect at the date of retirement are used for this purpose.

[ 2007, c. 491, §25 (AMD) .]

2-A. Early retirement; less than 10 years creditable service on July 1, 1993. Any member, whether or not in service at retirement, who on July 1, 1993 had less than 10 years of creditable service and who has completed at least 25 years of creditable service may retire any time before the member's 62nd birthday. Creditable service as a member of any other retirement program of the Maine Public Employees Retirement System may be combined with creditable service as a member of the Legislative Retirement Program for the purpose of determining the completion of 25 years of creditable service. The retirement allowance is determined in accordance with section 852, except that it is reduced by 6% for each year that the member's age precedes age 62.

[ 2007, c. 491, §26 (AMD) .]

2-B. Five-year minimum creditable service requirement for eligibility to receive a service retirement benefit at applicable age; applicability. The minimum requirement of 5 years of creditable service for eligibility to receive service retirement benefits under subsection 1-C, 1-D or 1-E applies only to:

A. A member who was in service on October 1, 1999; [1999, c. 756, §4 (NEW).]

B. Upon return to service, a member who had left service prior to October 1, 1999 with or without withdrawing that member's contributions and who on or after October 1, 1999 returned to service; or [1999, c. 756, §4 (NEW).]

C. A member who was first in service on or after October 1, 1999. [1999, c. 756, §4 (NEW).]

For those members to whom the 5-year minimum creditable service requirement does not apply, the 10-year minimum creditable service requirement for eligibility to receive service retirement benefits remains in effect on and after October 1, 1999.

[ 2011, c. 380, Pt. T, §3 (AMD) .]

2-C. Early retirement; less than 5 years creditable service on July 1, 2011. Any member, whether or not in service at retirement, who on July 1, 2011 had less than 5 years of creditable service and who has completed at least 25 years of creditable service may retire any time before the member's 65th birthday. Creditable service as a member of any other retirement program of the Maine Public Employees Retirement System may be combined with creditable service as a member of the Legislative Retirement Program for the purpose of determining the completion of 25 years of creditable service. The retirement allowance is determined in accordance with section 852, except that it is reduced by 6% for each year that the member's age precedes age 65.

[ 2011, c. 380, Pt. T, §4 (NEW) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §8 (AMD). 1991, c. 528, §EEE1 (AMD). 1991, c. 528, §§EEE18,RRR (AFF). 1991, c. 591, §EEE1 (AMD). 1991, c. 591, §EEE18 (AFF). 1993, c. 410, §§L3-A (AMD). RR 1999, c. 1, §1 (COR). 1999, c. 756, §§1-4 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§23-26 (AMD). 2011, c. 380, Pt. T, §§1-4 (AMD).



3 §852. Retirement benefits

1. Amount. The service retirement allowance of a member shall be determined under this chapter in effect on the member's date of final termination of service. Subject to the minimum benefit provided for in paragraph B, the total amount of the retirement allowance of a member retired in accordance with section 851 shall be equal to:

A. One-fiftieth of the member's average final compensation multiplied by the number of years of creditable service allowed under section 802; and [1985, c. 507, §1 (NEW).]

B. Any member who has 10 or more years of creditable service at retirement shall be entitled to a minimum of $100 per month. [1985, c. 507, §1 (NEW).]

[ 1985, c. 507, §1 (NEW) .]

SECTION HISTORY

1985, c. 507, §1 (NEW).



3 §853. Disability retirement

Any member who becomes disabled while in service may receive a disability retirement allowance on the same basis as provided for members of the State Employee and Teacher Retirement Program by Title 5, chapter 423, subchapter 5, article 3. [2007, c. 491, §27 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §9 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §27 (AMD).



3 §854. Restoration to service

If a recipient of a retirement allowance under this chapter again becomes a member of the Legislature, he may: [1985, c. 507, §1 (NEW).]

1. Receive allowance. Continue to receive the retirement allowance and not accrue any additional creditable service for that legislative service; or

[ 1985, c. 507, §1 (NEW) .]

2. Discontinue allowance. Direct, in writing, that the executive director discontinue his retirement allowance and he shall accrue additional creditable service for that legislative service.

[ 1985, c. 507, §1 (NEW) .]

SECTION HISTORY

1985, c. 507, §1 (NEW).



3 §855. Ordinary death benefits

If a member who is in service or a former member who is a recipient of a disability retirement allowance dies, the member's beneficiary, or relative if no designated beneficiary, is entitled to benefits on the same basis as provided for beneficiaries of state employees who are members of the State Employee and Teacher Retirement Program by Title 5, chapter 423, subchapter 5, article 4. [2007, c. 491, §28 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §10 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §28 (AMD).



3 §856. Accidental death benefits

If a member or a former member who is receiving a disability retirement allowance dies as a result of an injury received in the line of duty, benefits must be paid on the same basis as provided for members of the State Employee and Teacher Retirement Program by Title 5, chapter 423, subchapter 5, article 5. [2007, c. 491, §29 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §11 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §29 (AMD).



3 §857. Payment of service retirement allowance

All service retirement allowances must be paid on the same basis as provided for members of the State Employee and Teacher Retirement Program by Title 5, section 17804. [2007, c. 491, §30 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §12 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §30 (AMD).



3 §858. Cost-of-living and other adjustments

Retirement allowances under this chapter must be adjusted on the same basis as provided for members of the State Employee and Teacher Retirement Program by Title 5, section 17806. [2007, c. 491, §31 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §13 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §31 (AMD).



3 §859. Remarriage after retirement

If a retiree who is the recipient of a reduced service retirement allowance under section 857 remarries after the retiree's spouse dies, the retiree may elect to have the reduced retirement benefit paid under the same option to the new spouse after the retiree's death instead of continuing the original reduced retirement allowance to the retiree during the retiree's lifetime, under the same basis as provided for members of the State Employee and Teacher Retirement Program by Title 5, section 17805. [2007, c. 491, §32 (AMD).]

SECTION HISTORY

1989, c. 133, §14 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §32 (AMD).



3 §860. Divorce

If a retiree who is the recipient of a reduced service retirement allowance under section 857 is granted a divorce either after retirement or before a retirement beneficiary is named, the provisions of Title 5, section 17805-A apply on the same basis as for members of the State Employee and Teacher Retirement Program. [2007, c. 491, §33 (AMD).]

SECTION HISTORY

1997, c. 55, §1 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §33 (AMD).









Chapter 31: STATE HOUSE AND CAPITOL PARK COMMISSION

3 §901. State Capitol Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §EE1 (NEW). 1989, c. 410, §8 (RP). 1989, c. 503, §B6 (AMD). 1989, c. 878, §A5 (RP).



3 §901-A. State House and Capitol Park Commission

The State House and Capitol Park Commission, as established in Title 5, section 12004-I, in this chapter called the "commission," shall consist of 11 voting members and 5 ex officio, nonvoting members who shall be appointed and shall serve as described in this section. [1989, c. 410, §9 (NEW).]

1. Voting members; appointment. Voting members of the commission shall be appointed as follows:

A. The Director of the Maine Historic Preservation Commission who shall be the permanent chair of the commission; [1989, c. 410, §9 (NEW).]

B. Six members of the public, 4 of whom shall be appointed jointly by the President of the Senate and the Speaker of the House of Representatives and 2 by the Governor; [1989, c. 410, §9 (NEW).]

C. The Governor, President of the Senate and the Speaker of the House of Representatives or their representatives; and [1989, c. 410, §9 (NEW).]

D. The Director of the State House and Capitol Park Commission. [1989, c. 410, §9 (NEW).]

[ 1989, c. 410, §9 (NEW) .]

2. Ex officio nonvoting members. The ex officio nonvoting members of the commission shall be as follows:

A. The Director of the Maine State Museum; [1989, c. 410, §9 (NEW).]

B. The Director of the Maine Arts Commission; [1989, c. 410, §9 (NEW).]

C. The Director of the Bureau of General Services; [2011, c. 691, Pt. B, §2 (AMD).]

D. The Chair of the Capitol Planning Commission; and [1989, c. 410, §9 (NEW).]

E. The Executive Director of the Legislative Council. [1989, c. 410, §9 (NEW).]

[ 2011, c. 691, Pt. B, §2 (AMD) .]

3. Terms. Each public member shall be appointed to serve a term of 2 years. A member shall serve until a successor is appointed. A vacancy shall be filled as soon as practicable by appointment for the unexpired term in the manner of the original appointment.

[ 1989, c. 410, §9 (NEW) .]

4. Reimbursements. Members shall serve on the commission without pay, but shall be reimbursed for their expenses and travel upon application to the Legislative Council and in accordance with Title 5, chapter 379.

[ 1989, c. 410, §9 (NEW) .]

5. Meetings; decisions; quorum. The commission shall meet at least quarterly on the call of the chair. Decisions shall be made by a majority of those present and voting. A quorum shall be a majority of the voting members of the commission.

[ 1989, c. 410, §9 (NEW) .]

SECTION HISTORY

1989, c. 410, §9 (NEW). 2011, c. 691, Pt. B, §2 (AMD).



3 §901-B. Director, State House and Capitol Park Commission

The Legislative Council shall appoint the Director of the State House and Capitol Park Commission who shall serve at the pleasure of the Legislative Council. [1989, c. 410, §9 (NEW).]

SECTION HISTORY

1989, c. 410, §9 (NEW).



3 §902. Duties of the commission

1. Plan. The commission, with the assistance of the Executive Director of the Legislative Council, shall develop and commend a plan for the preservation and development of the aesthetic and historical integrity of the State House and the grounds specified in section 902-A, subsection 2. By April 1, 1990, the commission shall submit an interim report indicating its progress on the plan to the Legislative Council and the Governor. Upon receipt of the commission's completed plan, the Legislative Council may submit the plan to the Legislature for adoption and enactment as the official state plan for the preservation and development of the aesthetic and historical integrity of the State House. From time to time the commission may submit additional amendments for inclusion in the plan which may be submitted to the Legislative Council for adoption and enactment by the Legislature.

[ 2003, c. 316, §1 (AMD) .]

1-A. Living memorial garden. The commission shall arrange for and oversee the development and maintenance of a living memorial garden in Capitol Park, the design of which must be consistent with the plan for the garden and double rows of trees developed for the commission in 2002 by Pressley Associates, Inc. Development of the living memorial garden is subject to available funding. The commission may seek and accept funds from private and public sources, including the Percent for Art Program, for the development and maintenance of the garden.

[ 2003, c. 316, §2 (NEW) .]

1-B. Edible landscaping. The commission shall arrange for and oversee the development and implementation of a plan to incorporate food-producing plants, shrubs or trees into the landscaping of a portion of Capitol Park. Use of edible landscaping must be consistent with the overall plan for the park under section 902-A, subsection 2 and is subject to available funding for the park.

[ 2013, c. 153, §1 (NEW) .]

2. Research; publication. The commission shall conduct research into the history of the State House, the results of which will guide the commission and the Legislative Council in the preservation and development of the building's aesthetic and historical integrity. The commission shall publish and distribute this research to enhance public understanding and appreciation of the State House.

[ 1989, c. 410, §10 (RPR) .]

3. Contracts. The commission may make recommendations to the Legislative Council to enter into contracts with individuals or organizations and institutions for services to further the objectives of this chapter, including architectural, aesthetic and decorative additions or changes, in conformance with the plan adopted by the Legislative Council.

[ 1989, c. 410, §10 (RPR) .]

4. Research; publication.

[ 1989, c. 410, §10 (RP) .]

SECTION HISTORY

1987, c. 816, §EE1 (NEW). 1989, c. 410, §10 (RPR). 2003, c. 316, §§1,2 (AMD). 2013, c. 153, §1 (AMD).



3 §902-A. Jurisdiction

The Legislative Council shall have jurisdiction over: [1989, c. 410, §11 (NEW).]

1. State House. The entire exterior and interior of the State House; and

[ 1989, c. 410, §11 (NEW) .]

2. Immediate grounds. The immediate grounds, including Capitol Park, the area bounded on the east by the Kennebec River, on the north by Capitol Street, on the south by Union Street and on the west by State Street, except that the private office of the Governor, at the Governor's discretion, is exempt from this chapter.

A. To ensure that the portion of Capitol Park that is controlled by the City of Augusta remains integrated with the portion of Capitol Park that is controlled by the State, the commission may, in consultation with the City of Augusta, plan for the preservation and development of a unified park area. [1989, c. 410, §11 (NEW).]

B. Any action taken with respect to Capitol Park must be consistent with the plan for Capitol Park developed by the Olmsted Brothers firm in 1920 as revised by the Pressley firm in 1990. [2001, c. 468, §2 (NEW).]

The Bureau of General Services may make no architectural, aesthetic or decorative addition, deletion or change to any external or internal part of the State House or its immediate grounds under the jurisdiction of the Legislative Council unless the council has approved the change in writing in conformance with the plan adopted by the council. The Governor must be notified before the council votes on any change. The commission may make recommendations to the council in regard to any proposed architectural, aesthetic or decorative addition, deletion or change to the internal or external part of the State House.

[ 2011, c. 691, Pt. B, §3 (AMD) .]

SECTION HISTORY

1989, c. 410, §11 (NEW). 2001, c. 468, §2 (AMD). 2011, c. 691, Pt. B, §3 (AMD).



3 §903. Advice and assistance to commission

The commission may request the assistance and advice of any state agency in the administration of its duties. Any state agency receiving a request shall render any assistance and advice to the commission. [1987, c. 816, Pt. EE, §1 (NEW).]

SECTION HISTORY

1987, c. 816, §EE1 (NEW).



3 §904. Report to the Legislature and the Governor

The commission shall report biennially to the Legislative Council and the Governor facts and recommendations relating to the work and needs of the commission. The commission shall list all activities and projects initiated, completed or proposed during the next biennium which concern the preservation and development of the aesthetic and historical integrity of the State Capitol Building. [1987, c. 816, Pt. EE, §1 (NEW).]

SECTION HISTORY

1987, c. 816, §EE1 (NEW).



3 §905. Contributions

The commission may accept gifts, bequests and federal funds for purposes consistent with the objectives of this chapter. These gifts, bequests and federal funds must be used solely to carry out the purposes for which they were made. Gifts may include furnishings or other artifacts. Contributions received by the commission for the purpose of major repairs or renovations to the State House may be transferred to the Reserve Fund for State House Preservation and Maintenance established in section 162, subsection 12-A. [1993, c. 415, Pt. J, §2 (AMD).]

SECTION HISTORY

1987, c. 816, §EE1 (NEW). 1993, c. 415, §J2 (AMD).



3 §906. Interest in contracts prohibited

No member of the commission may be interested directly or indirectly in any contract or contracts calling for the construction or improvements of facilities, buildings and grounds in the Capitol Area in the City of Augusta as described in Title 1, section 814. [1989, c. 410, §12 (NEW).]

SECTION HISTORY

1989, c. 410, §12 (NEW).



3 §907. Cooperation and information exchange

The State House and Capitol Park Commission, the Capitol Planning Commission and the Office of the Governor shall exchange information on a regular basis, at least 2 times each year, concerning the plans, proposals and activities of each organization with respect to the facilities and grounds at the seat of government. Each organization shall cooperate with the others and coordinate their efforts. [1989, c. 410, §12 (NEW).]

SECTION HISTORY

1989, c. 410, §12 (NEW).






Chapter 33: JUSTIFICATION OF STATE GOVERNMENT PROGRAMS

3 §921. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1993, c. 714, §1 (AMD). 1995, c. 488, §1 (RP).



3 §922. Scope (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1995, c. 488, §1 (RP).



3 §923. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1993, c. 714, §2 (AMD). 1995, c. 488, §1 (RP).



3 §924. Justification reports (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1991, c. 376, §§1-3 (AMD). 1991, c. 837, §§A2,3 (AMD). 1993, c. 714, §3 (AMD). 1995, c. 488, §1 (RP).



3 §925. Committee analysis and recommendations (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1993, c. 714, §4 (RP). 1995, c. 488, §1 (RP).



3 §925-A. Committee analysis and recommendations (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 714, §5 (NEW). 1995, c. 488, §1 (RP).



3 §926. Termination of independent agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1993, c. 714, §6 (AMD). 1995, c. 488, §1 (RP).



3 §927. Scheduling guideline for review of agencies or independent agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §§A4,A62 (NEW). 1989, c. 700, §B1 (AMD). 1989, c. 851, §1 (AMD). 1989, c. 857, §§9-13 (AMD). 1989, c. 878, §B1 (AMD). 1989, c. 913, §C1 (AMD). RR 1991, c. 1, §2 (COR). RR 1991, c. 2, §3 (COR). 1991, c. 263, §1 (AMD). 1991, c. 376, §§4-13 (AMD). 1991, c. 801, §1 (AMD). 1991, c. 801, §9 (AFF). 1991, c. 836, §1 (AMD). 1991, c. 837, §§A4-6 (AMD). 1991, c. 885, §A3 (AMD). 1991, c. 885, §§A9-11 (AFF). 1993, c. 92, §§1-7 (AMD). 1993, c. 360, §E1 (AMD). 1993, c. 389, §1 (AMD). 1993, c. 410, §§E1,R1 (AMD). 1993, c. 410, §R4 (AFF). 1993, c. 585, §1 (AMD). 1993, c. 600, §§A1-4 (AMD). 1993, c. 714, §§7,8 (AMD). 1995, c. 148, §1 (AMD). 1995, c. 379, §1 (AMD). 1995, c. 402, §A1 (AMD). 1995, c. 406, §1 (AMD). 1995, c. 418, §A39 (AMD). 1995, c. 465, §A3 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 488, §1 (RP). 1995, c. 505, §1 (AMD). 1995, c. 505, §22 (AFF). 1997, c. 393, §A2 (AMD).



3 §927-A. Maine Historical Society (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 714, §9 (NEW). 1995, c. 488, §1 (RP).



3 §928. Special sunset reviews (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1993, c. 714, §10 (RP).



3 §929. Future or reorganized agencies and independent agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1993, c. 714, §11 (AMD). 1995, c. 488, §1 (RP).



3 §930. Legislative Council (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1993, c. 714, §11 (AMD). 1995, c. 488, §1 (RP).



3 §931. Legal claims (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1995, c. 488, §1 (RP).



3 §932. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1995, c. 488, §1 (RP).






Chapter 35: STATE GOVERNMENT EVALUATION

3 §951. Short title

This chapter may be known and cited as the "State Government Evaluation Act." [1995, c. 488, §2 (NEW).]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §952. Scope

This chapter provides for a system of periodic review of agencies and independent agencies of State Government in order to evaluate their efficacy and performance. Only those agencies, independent agencies or parts of those agencies and independent agencies that receive support from the General Fund or that are established, created or incorporated by reference in the Maine Revised Statutes are subject to the provisions of this chapter. The financial and programmatic review must include, but is not limited to, a review of agency management and organization, program delivery, agency goals and objectives, statutory mandate and fiscal accountability. [1995, c. 488, §2 (NEW).]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §953. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 488, §2 (NEW).]

1. Agency. "Agency" means a governmental entity subject to review pursuant to this chapter, but not subject to automatic termination.

[ 1995, c. 488, §2 (NEW) .]

2. Committee or committee of jurisdiction. "Committee or committee of jurisdiction" means the joint standing committee of the Legislature having jurisdiction over the same policy and substantive matters as an agency subject to review under this chapter.

[ 1995, c. 488, §2 (NEW) .]

3. Independent agency. "Independent agency" means a governmental entity subject to review and to termination pursuant to this chapter.

[ 1995, c. 488, §2 (NEW) .]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §954. Designation by legislative policy committee

1. Authorization. On or before April 1st of any first regular session, the committee of jurisdiction shall review the list of agencies scheduled for review in section 959.

[ 1995, c. 488, §2 (NEW) .]

2. Waiver from review. The committee of jurisdiction may, with a 2/3 vote of all committee members, do one of the following with regard to an agency review:

A. Exempt an agency or independent agency from review and establish a new review date; [1995, c. 488, §2 (NEW).]

B. Establish a modified review process in which an agency or independent agency may be asked to provide less information than required by this section or additional information; or [1995, c. 488, §2 (NEW).]

C. Add an additional agency or independent agency for review, except that an agency that has been reviewed in accordance with this chapter in the legislative session immediately preceding the current legislative session may not be added for review. [1995, c. 488, §2 (NEW).]

[ 1995, c. 488, §2 (NEW) .]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §955. Committee schedule

1. Review established. The committee of jurisdiction shall establish its agency review schedule in accordance with this chapter and upon approval of the necessary resources by the Legislative Council. The committee of jurisdiction shall request from each agency and independent agency scheduled for review under section 959 a single-page list of organizational units and programs within each organizational unit by March 1st of the first regular session of the Legislature. The agency or independent agency shall provide the list to the committee of jurisdiction by April 1st of the first regular session of the Legislature. The committee of jurisdiction shall provide an agency or independent agency with a written notice of its intent to review the agency or independent agency by May 1st of the first regular session of the Legislature.

[ 2013, c. 307, §1 (AMD) .]

2. Submission of program evaluation report. Each agency and independent agency shall prepare and submit no later than November 1st prior to the second regular session of the Legislature, a program evaluation report as required in section 956, to the Legislature through the committee of jurisdiction.

[ 1995, c. 488, §2 (NEW) .]

3. Conduct review. The committee of jurisdiction shall begin its agency review process no later than February 1st of the second regular session of the Legislature and in accordance with this chapter.

[ 1995, c. 488, §2 (NEW) .]

4. Report issued. For those agencies and independent agencies selected for review by the committee of jurisdiction, the committee shall submit to the Legislature no later than March 15th of the second regular session of the Legislature the findings, administrative recommendations or legislation required to implement recommendations made as a result of its review, analysis and evaluation.

[ 1995, c. 488, §2 (NEW) .]

5. Follow-up review. The committee of jurisdiction shall establish in its final report a specified time in which the committee may review the progress of an agency in meeting the recommendations of the committee report. A follow-up review may consist of written progress reports, public hearings with the agency and committee or any other method approved by the committee of jurisdiction in its final report.

[ 1995, c. 488, §2 (NEW) .]

SECTION HISTORY

1995, c. 488, §2 (NEW). 2013, c. 307, §1 (AMD).



3 §956. Program evaluation report

1. Report required. Each agency and independent agency shall prepare and submit to the Legislature, through the committee of jurisdiction, a program evaluation report by a date specified by the committee.

[ 1995, c. 488, §2 (NEW) .]

2. Program evaluation report; contents. Each report must include the following information in a concise but complete manner:

A. Enabling or authorizing law or other relevant mandate, including any federal mandates; [1995, c. 488, §2 (NEW).]

B. A description of each program administered by the agency or independent agency, including the following for each program:

(1) Established priorities, including the goals and objectives in meeting each priority;

(2) Performance measures or other benchmarks used by the agency to measure its progress in achieving the goals and objectives; and

(3) An assessment by the agency indicating the extent to which it has met the goals and objectives, using the performance measures. When an agency has not met its goals and objectives, the agency shall identify the reasons for not meeting them and the corrective measures the agency has taken to meet the goals and objectives; [2013, c. 307, §2 (AMD).]

C. Organizational structure, including a position count, a job classification and an organizational flow chart indicating lines of responsibility; [1995, c. 488, §2 (NEW).]

D. [2013, c. 307, §3 (RP).]

E. Financial summary, including sources of funding by program and the amounts allocated or appropriated and expended over the past 10 years; [1995, c. 488, §2 (NEW).]

F. [2013, c. 307, §4 (RP).]

G. Identification of those areas where an agency has coordinated its efforts with other state and federal agencies in achieving program objectives and other areas in which an agency could establish cooperative arrangements, including, but not limited to, cooperative arrangements to coordinate services and eliminate redundant requirements; [1999, c. 661, §1 (AMD).]

H. Identification of the constituencies served by the agency or program, noting any changes or projected changes; [1995, c. 488, §2 (NEW).]

I. A summary of efforts by an agency or program regarding the use of alternative delivery systems, including privatization, in meeting its goals and objectives; [1995, c. 488, §2 (NEW).]

J. Identification of emerging issues for the agency or program in the coming years; [1999, c. 661, §1 (AMD).]

K. Any other information specifically requested by the committee of jurisdiction; [2001, c. 321, Pt. A, §1 (AMD).]

L. A comparison of any related federal laws and regulations to the state laws governing the agency or program and the rules implemented by the agency or program; [2001, c. 495, §1 (AMD).]

M. Agency policies for collecting, managing and using personal information over the Internet and nonelectronically, information on the agency's implementation of information technologies and an evaluation of the agency's adherence to the fair information practice principles of notice, choice, access, integrity and enforcement; [2013, c. 110, §2 (AMD); 2013, c. 307, §5 (AMD).]

N. A list of reports, applications and other similar paperwork required to be filed with the agency by the public. The list must include:

(1) The statutory authority for each filing requirement;

(2) The date each filing requirement was adopted or last amended by the agency;

(3) The frequency that filing is required;

(4) The number of filings received annually for the last 2 years and the number anticipated to be received annually for the next 2 years; and

(5) A description of the actions taken or contemplated by the agency to reduce filing requirements and paperwork duplication; [2013, c. 588, Pt. A, §1 (RPR).]

O. A list of reports required by the Legislature to be prepared or submitted by the agency or independent agency; [RR 2013, c. 1, §4 (COR).]

(Paragraph O as enacted by PL 2013, c. 110, §4 is REALLOCATED TO TITLE 3, SECTION 956, SUBSECTION 2, PARAGRAPH Q)

P. A copy of the single-page list of organizational units and programs within each organizational unit required pursuant to section 955, subsection 1, placed at the front of the report; and [RR 2013, c. 1, §4 (COR).]

Q. (REALLOCATED FROM T. 3, §956, sub-§2, ¶O) Identification of provisions contained in the agency's or independent agency's enabling or authorizing statutes that may require legislative review to determine the necessity of amendment to align the statutes with federal law, other state law or decisions of the United States Supreme Court or the Supreme Judicial Court. [RR 2013, c. 1, §3 (RAL).]

[ 2013, c. 588, Pt. A, §1 (AMD) .]

SECTION HISTORY

1995, c. 488, §2 (NEW). 1999, c. 661, §§1,2 (AMD). 2001, c. 321, §§A1-3 (AMD). 2001, c. 495, §§1-3 (AMD). RR 2013, c. 1, §§3, 4 (COR). 2013, c. 110, §§2-4 (AMD). 2013, c. 307, §§2-7 (AMD). 2013, c. 588, Pt. A, §1 (AMD).



3 §957. Committee analysis and recommendations; authority

For each agency or independent agency or a component part of each agency or independent agency subject to review pursuant to section 952, the committee of jurisdiction may conduct an analysis and evaluation that may include, but need not be limited to, an evaluation of the program evaluation report submitted pursuant to section 956, subsection 1, including: [2013, c. 307, §8 (NEW).]

1. Statutory authority. The extent to which the agency or independent agency operates in accordance with its statutory authority;

[ 2013, c. 307, §8 (RPR) .]

2. Goals and objectives. The degree of success in meeting the agency's or independent agency's goals and objectives for each program, including population served;

[ 2013, c. 307, §8 (NEW) .]

3. Statutory and administrative mandates. The degree of success achieved by the agency or independent agency in meeting its statutory and administrative mandates; and

[ 2013, c. 307, §8 (NEW) .]

4. Filing requirements. The extent to which the agency or independent agency has increased or reduced filing requirements and paperwork duplication burdens on the public.

[ 2013, c. 307, §8 (NEW) .]

In consultation with the Legislative Council, the committee of jurisdiction shall select agencies or independent agencies for review either in accordance with the scheduling guidelines provided in this chapter or at any time determined necessary by the committee. [2013, c. 307, §8 (NEW).]

SECTION HISTORY

1995, c. 488, §2 (NEW). 2001, c. 495, §4 (AMD). 2013, c. 307, §8 (RPR).



3 §958. Termination of independent agencies

1. Termination process. The committee of jurisdiction may recommend to the Legislature that any independent agency be terminated if indicated or warranted by the committee's review, analysis and evaluation of the independent agency. An independent agency may be accorded a grace period of not more than one year from the effective date of the legislation approving termination in which to complete its business. During the grace period, the statutory powers and duties of the independent agency are not limited or reduced.

[ 1995, c. 488, §2 (NEW) .]

2. Disposition of property, funds and records. During the grace period, the Legislature shall determine the disposition of:

A. All property, including any land, buildings, equipment and supplies used by the independent agency; [1995, c. 488, §2 (NEW).]

B. All funds remaining in any account of the independent agency; and [1995, c. 488, §2 (NEW).]

C. All records resulting from the activities of the independent agency. [1995, c. 488, §2 (NEW).]

[ 1995, c. 488, §2 (NEW) .]

3. Expiration of grace period. Upon the expiration of the grace period, the independent agency shall cease its activities and terminate.

[ 1995, c. 488, §2 (NEW) .]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §959. Scheduling guideline for review of agencies or independent agencies

1. Scheduling guidelines. Except as provided in subsection 2, reviews of agencies or independent agencies must be scheduled in accordance with the following. Subsequent reviews must be scheduled on an ongoing basis every 8 years after the dates specified in this subsection.

A. The joint standing committee of the Legislature having jurisdiction over agriculture, conservation and forestry matters shall use the following list as a guideline for scheduling reviews:

(1) Baxter State Park Authority in 2017;

(2) Board of Pesticides Control in 2019;

(3) Wild Blueberry Commission of Maine in 2019;

(4) Maine Dairy and Nutrition Council in 2015;

(5) Maine Dairy Promotion Board in 2015;

(6) Maine Milk Commission in 2015;

(7) State Harness Racing Commission in 2015;

(8) Maine Agricultural Bargaining Board in 2017;

(9) Department of Agriculture, Conservation and Forestry in 2017; and

(10) Land for Maine's Future Board in 2015. [2013, c. 405, Pt. D, §1 (RPR).]

B. The joint standing committee of the Legislature having jurisdiction over insurance and financial services matters shall use the following list as a guideline for scheduling reviews:

(1) State Employee Health Commission in 2017; and

(2) Department of Professional and Financial Regulation, in conjunction with the joint standing committee of the Legislature having jurisdiction over business and economic development matters, in 2015. [2013, c. 505, §1 (AMD).]

C. The joint standing committee of the Legislature having jurisdiction over business, research and economic development matters shall use the following list as a guideline for scheduling reviews:

(1) Maine Development Foundation in 2021;

(5) Department of Professional and Financial Regulation, in conjunction with the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters, in 2015;

(19) Department of Economic and Community Development in 2021;

(23) Maine State Housing Authority in 2015;

(32) Finance Authority of Maine in 2017;

(36) Board of Dental Examiners in 2019;

(37) Board of Osteopathic Licensure in 2019;

(38) Board of Licensure in Medicine in 2019;

(41) State Board of Nursing in 2019;

(42) State Board of Optometry in 2019; and

(45) State Board of Registration for Professional Engineers in 2019. [2013, c. 588, Pt. E, §1 (AMD); 2013, c. 588, Pt. E, §2 (AFF).]

D. The joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters shall use the following list as a guideline for scheduling reviews:

(1) Department of Public Safety, except for the Emergency Services Communication Bureau, in 2015;

(2) Department of Corrections in 2019; and

(3) The Maine Emergency Management Agency within the Department of Defense, Veterans and Emergency Management in 2015. [2013, c. 505, §1 (AMD).]

E. The joint standing committee of the Legislature having jurisdiction over education and cultural affairs shall use the following list as a guideline for scheduling reviews:

(2) Department of Education in 2021;

(2-A) State Board of Education in 2021;

(3) Maine Arts Commission in 2015;

(5) Maine Historic Preservation Commission in 2015;

(5-A) Notwithstanding section 952, Maine Historical Society in 2015;

(6) Maine Library Commission in 2015;

(6-A) Maine State Cultural Affairs Council in 2015;

(6-B) Maine State Library in 2015;

(6-C) Maine State Museum in 2015;

(7) Maine State Museum Commission in 2015;

(8) Office of State Historian in 2015;

(9) Board of Trustees of the Maine Maritime Academy in 2017;

(10) Board of Trustees of the University of Maine System in 2017;

(12) Maine Community College System in 2017; and

(13) Maine Health and Higher Educational Facilities Authority in 2019.

[2015, c. 170, §1 (AMD); 2015, c. 170, §30 (AFF).]

F. The joint standing committee of the Legislature having jurisdiction over health and human services matters shall use the following list as a guideline for scheduling reviews:

(6) Department of Health and Human Services in 2017;

(7) Board of the Maine Children's Trust Incorporated in 2019; and

(9) Maine Developmental Disabilities Council in 2019. [2013, c. 505, §1 (AMD).]

G. The joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters shall use the following list as a guideline for scheduling reviews:

(1) Department of Inland Fisheries and Wildlife in 2015; and

(2) Advisory Board for the Licensing of Taxidermists in 2015. [2013, c. 505, §1 (AMD).]

H. The joint standing committee of the Legislature having jurisdiction over judiciary matters shall use the following list as a guideline for scheduling reviews:

(2) Maine Human Rights Commission in 2017;

(3) Maine Indian Tribal-State Commission in 2019; and

(4) Department of the Attorney General in 2019. [2013, c. 505, §1 (AMD).]

I. The joint standing committee of the Legislature having jurisdiction over labor matters shall use the following list as a guideline for scheduling reviews:

(2) Department of Labor in 2015;

(3) Maine Labor Relations Board in 2017; and

(4) Workers' Compensation Board in 2017. [2013, c. 505, §1 (AMD).]

J. The joint standing committee of the Legislature having jurisdiction over legal and veterans affairs shall use the following schedule as a guideline for scheduling reviews:

(2) State Liquor and Lottery Commission in 2015;

(3) The Department of Administrative and Financial Services with regard to the enforcement of the law relating to the manufacture, importation, storage, transportation and sale of all liquor and the laws relating to licensing and the collection of taxes on malt liquor and wine in 2015; and

(4) Department of Defense, Veterans and Emergency Management in 2019, except for the Maine Emergency Management Agency within the department. [2013, c. 505, §1 (AMD).]

K. The joint standing committee of the Legislature having jurisdiction over marine resource matters shall use the following list as a guideline for scheduling reviews:

(1) Atlantic States Marine Fisheries Commission in 2021;

(2) Department of Marine Resources in 2021;

(4) Lobster Advisory Council in 2015; and

(5) Maine Sardine Council in 2015. [2013, c. 505, §1 (AMD).]

L. The joint standing committee of the Legislature having jurisdiction over natural resource matters shall use the following list as a guideline for scheduling reviews:

(1) Department of Environmental Protection in 2017;

(2) Board of Environmental Protection in 2017;

(4) Saco River Corridor Commission in 2021; and

(5) Board of Underground Oil Tank Installers in 2019. [2013, c. 505, §1 (AMD).]

M. The joint standing committee of the Legislature having jurisdiction over state and local government matters shall use the following list as a guideline for scheduling reviews:

(1) Capitol Planning Commission in 2019;

(1-A) Maine Governmental Facilities Authority in 2021;

(2) State Civil Service Appeals Board in 2021;

(3) State Claims Commission in 2021;

(4) Maine Municipal Bond Bank in 2015;

(5) Office of Treasurer of State in 2015;

(6) Department of Administrative and Financial Services, except for the Bureau of Revenue Services, in 2019; and

(7) Department of the Secretary of State, except for the Bureau of Motor Vehicles, in 2019. [2013, c. 505, §1 (AMD).]

N. The joint standing committee of the Legislature having jurisdiction over taxation matters shall use the following schedule as a guideline for scheduling reviews:

(1) State Board of Property Tax Review in 2019; and

(2) Department of Administrative and Financial Services, Bureau of Revenue Services in 2019. [2013, c. 505, §1 (AMD).]

O. The joint standing committee of the Legislature having jurisdiction over transportation matters shall use the following schedule as a guideline for scheduling reviews:

(1) Maine Turnpike Authority in 2021;

(2) The Bureau of Motor Vehicles within the Department of the Secretary of State in 2015;

(3) The Department of Transportation in 2015; and

(4) Maine State Pilotage Commission in 2017. [2013, c. 505, §1 (AMD).]

P. The joint standing committee of the Legislature having jurisdiction over utilities and energy matters shall use the following list as a guideline for scheduling reviews:

(1) Public Advocate in 2015;

(2) Board of Directors, Maine Municipal and Rural Electrification Cooperative Agency in 2015;

(3) Public Utilities Commission, including the Emergency Services Communication Bureau, in 2015; and

(5) Telecommunications Relay Services Advisory Council in 2015. [2013, c. 505, §1 (AMD).]

Q. The joint standing committee of the Legislature having jurisdiction over retirement matters shall use the following list as a guideline for scheduling reviews:

(1) Maine Public Employees Retirement System in 2021. [2013, c. 505, §1 (AMD).]

[ 2015, c. 170, §1 (AMD); 2015, c. 170, §30 (AFF) .]

2. Waiver. Notwithstanding this list of agencies arranged by year, an agency or independent agency may be reviewed at any time by the committee pursuant to section 954.

[ 1995, c. 488, §2 (NEW) .]

SECTION HISTORY

1995, c. 488, §2 (NEW). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 671, §§1-3 (AMD). 1997, c. 245, §19 (AMD). 1997, c. 455, §31 (AMD). 1997, c. 526, §14 (AMD). 1997, c. 683, §D1 (AMD). 1997, c. 727, §§A1,2 (AMD). 1999, c. 127, §§C1-15 (AMD). 1999, c. 415, §1 (AMD). 1999, c. 585, §1 (AMD). 1999, c. 603, §§1,2 (AMD). 1999, c. 687, §A1 (AMD). 1999, c. 706, §1 (AMD). 1999, c. 790, §§D2,3 (AMD). 1999, c. 790, §D14 (AFF). 2001, c. 354, §3 (AMD). 2001, c. 439, §§EEEE1,2 (AMD). 2001, c. 471, §§D4,5 (AMD). 2001, c. 519, §1 (AMD). 2001, c. 548, §1 (AMD). 2001, c. 597, §1 (AMD). 2001, c. 697, §A1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 451, §§T1,2 (AMD). 2003, c. 578, §1 (AMD). 2003, c. 600, §1 (AMD). 2005, c. 155, §1 (AMD). 2005, c. 294, §1 (AMD). 2005, c. 397, §C3 (AMD). 2005, c. 477, §1 (AMD). 2005, c. 550, §1 (AMD). 2005, c. 605, §§1,2 (AMD). 2005, c. 634, §§1,2 (AMD). 2007, c. 356, §1 (AMD). 2007, c. 356, §31 (AFF). 2007, c. 395, §1 (AMD). 2007, c. 560, §1 (AMD). 2007, c. 695, Pt. A, §6 (AMD). 2007, c. 695, Pt. D, §3 (AFF). 2009, c. 122, §3 (AMD). 2009, c. 552, §1 (AMD). 2009, c. 561, §1 (AMD). 2011, c. 579, §1 (AMD). 2011, c. 655, Pt. CC, §2 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 657, Pt. AA, §1 (AMD). 2013, c. 1, Pt. DD, §§1, 2 (AMD). 2013, c. 368, Pt. V, §§1, 2 (AMD). 2013, c. 405, Pt. D, §1 (AMD). 2013, c. 505, §1 (AMD). 2013, c. 588, Pt. E, §1 (AMD). 2013, c. 588, Pt. E, §2 (AFF). 2015, c. 170, §1 (AMD). 2015, c. 170, §30 (AFF).



3 §960. Future or reorganized agencies and independent agencies

The chief staff administrator of a newly created or substantially reorganized agency or independent agency shall contact the committee to ensure placement of that agency or independent agency in the scheduling guideline outlined in section 959. The committee and the Legislative Council shall determine the placement of that agency or independent agency in the scheduling guideline. [1995, c. 488, §2 (NEW).]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §961. Legislative Council

The Legislative Council shall issue rules necessary for the efficient administration of this chapter and shall provide the committees of jurisdiction with assistance as required to carry out the purposes of this chapter. [1995, c. 488, §2 (NEW).]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §962. Legal claims

Termination, modification or establishment of agencies or independent agencies as a result of the review required by this chapter does not extinguish any legal claims against the State, any state employee or state agency or independent agency. The provisions of this chapter do not relieve the State or any agency or independent agency of responsibility for making timely payment of the principal and interest of any debt issued in the form of a bond or note. [1995, c. 488, §2 (NEW).]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §963. Review

The joint standing committee of the Legislature having jurisdiction over state and local government matters shall review the provisions and effects of this chapter no later than June 30, 2022 and at least once every 10 years after June 30, 2022. [2013, c. 505, §2 (AMD).]

SECTION HISTORY

1995, c. 488, §2 (NEW). 2013, c. 505, §2 (AMD).






Chapter 36: RETROSPECTIVE REVIEW OF AGENCY RULES

3 §971. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 304, Pt. L, §1 (NEW).]

1. Agency. "Agency" means any body of State Government authorized by law to adopt rules under Title 5, chapter 375.

[ 2011, c. 304, Pt. L, §1 (NEW) .]

2. Committee of jurisdiction. "Committee of jurisdiction" means the joint standing committee of the Legislature having jurisdiction over the policy and subject matter of a rule.

[ 2011, c. 304, Pt. L, §1 (NEW) .]

3. Retrospective review. "Retrospective review" means a review of a rule by an agency for any change in the relevance, clarity and reasonableness of the rule between the time of its initial adoption and the time of the review.

[ 2011, c. 304, Pt. L, §1 (NEW) .]

SECTION HISTORY

2011, c. 304, Pt. L, §1 (NEW).



3 §972. Direction from committees of jurisdiction

On or before February 1st of any first regular session of the Legislature, a committee of jurisdiction may direct an agency in writing to undertake a retrospective review of one or more rules under the jurisdiction of the committee. [2011, c. 304, Pt. L, §1 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. L, §1 (NEW).



3 §973. Agency review

When directed by a committee of jurisdiction to undertake a retrospective review of a rule under this chapter, an agency shall evaluate the continued relevance, clarity and reasonableness of the rule by examining: [2011, c. 304, Pt. L, §1 (NEW).]

1. Relevance. The extent to which the rule may have over time become redundant, inconsistent or in conflict with the original goals and objectives for which the rule was first proposed, with other rules or with any underlying federal or state law or regulation that initially served as the basis for the rule;

[ 2011, c. 304, Pt. L, §1 (NEW) .]

2. Clarity. Whether the language of the rule has retained its clarity and use of plain and clear English as required by Title 5, section 8061, continues to comply with the uniform drafting standards set forth in the drafting manual developed by the Secretary of State under Title 5, section 8056-A or whether the rule could be made less complex or more understandable to the general public;

[ 2011, c. 304, Pt. L, §1 (NEW) .]

3. Reasonableness. Whether the rule has been reasonably and consistently applied with respect to the public or particular persons and whether less costly or more limited regulatory methods of achieving the original purposes of the rule have become available; and

[ 2011, c. 304, Pt. L, §1 (NEW) .]

4. Appropriate categorization. Whether the rule should be categorized as a major substantive rule or a routine technical rule, as those terms are defined in Title 5, chapter 375.

[ 2011, c. 304, Pt. L, §1 (NEW) .]

SECTION HISTORY

2011, c. 304, Pt. L, §1 (NEW).



3 §974. Report to the committee of jurisdiction

An agency directed to undertake a retrospective review of one or more of its rules in a first regular session of the Legislature pursuant to section 972 shall submit a written report to the committee of jurisdiction on or before February 14th of the second regular session of that Legislature. The report must address each of the criteria listed in section 973 for each rule reviewed by the agency and identify ways in which the agency proposes to amend the rule, if any, and recommend whether the legislative authority for each rule should be retained, repealed or modified. [2011, c. 304, Pt. L, §1 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. L, §1 (NEW).






Chapter 37: LEGISLATIVE OVERSIGHT OF GOVERNMENT AGENCIES AND PROGRAMS

3 §991. Evaluation and Government Accountability

The Office of Program Evaluation and Government Accountability is created for the purpose of providing program evaluation of agencies and programs of State Government and, when determined necessary by the committee, local and county governments, quasi-municipal governments, special districts, utility districts, regional development agencies or any municipal or nonprofit corporation. The office also is established to ensure that public funds provided to local and county governments, quasi-municipal governments, special districts, utility districts, regional development agencies or any municipal or nonprofit corporation are expended for the purposes for which they were allocated, appropriated or contracted. When authorized by the committee, the office also may examine or direct an examination of any state contractor financed in whole or part by public funds and any expenditure by any public official or public employee during the course of public duty, including, but not limited to, any expenditure of private money for the purposes of the agency or other entity. [2003, c. 673, Pt. GGGG, §1 (AMD).]

SECTION HISTORY

2001, c. 702, §2 (NEW). 2003, c. 451, §KKK1 (AMD). 2003, c. 673, §GGGG1 (AMD).



3 §992. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 702, §2 (NEW).]

1. Committee. "Committee" means a joint legislative committee established to oversee program evaluation and government accountability matters.

[ 2001, c. 702, §2 (NEW) .]

2. Director. "Director" means the Director of the Office of Program Evaluation and Government Accountability.

[ 2001, c. 702, §2 (NEW) .]

3. Office. "Office" means the Office of Program Evaluation and Government Accountability established in section 991.

[ 2001, c. 702, §2 (NEW) .]

4. Other entity. "Other entity" means any public or private entity in this State that may be subject to program evaluation under this chapter as the result of its receipt or expenditure of public funds. "Other entity" may include local and county governments, quasi-municipal governments, special districts, utility districts, regional development agencies or any municipal or nonprofit corporation.

[ 2003, c. 673, Pt. GGGG, §2 (AMD) .]

4-A. Policy committee. "Policy committee" means the joint standing committee of the Legislature having jurisdiction over taxation matters.

[ 2015, c. 344, §1 (NEW) .]

5. Program evaluation. "Program evaluation" means an examination of any government program that includes performance audits, management analysis, inspections, operations, research or examinations of efficiency, effectiveness or economy or the evaluation of any tax expenditure required under this chapter.

[ 2015, c. 344, §2 (AMD) .]

5-A. Qualified auditor. "Qualified auditor" means an auditor who meets the education and experience requirements of the Office of State Auditor as defined in Title 5, section 241.

[ 2003, c. 463, §2 (NEW) .]

6. State agency. "State agency" means each state board, commission, department, program, office or institution, educational or otherwise, of this State.

[ 2001, c. 702, §2 (NEW) .]

6-A. Statistic. "Statistic" means a numerical value computed from a set of data. "Statistic" includes, but is not limited to, a sum, mean, median, maximum, minimum, range and variance.

[ 2015, c. 344, §3 (NEW) .]

6-B. Tax expenditure. "Tax expenditure" has the same meaning as under Title 5, section 1666.

[ 2015, c. 344, §3 (NEW) .]

7. Working paper. "Working paper" means all documentary and other information acquired, prepared or maintained by the office during the conduct of a program evaluation, including all intra-agency and interagency communications relating to a program evaluation and includes electronic messages and draft reports or any portion of a draft report.

[ 2001, c. 702, §2 (NEW) .]

SECTION HISTORY

2001, c. 702, §2 (NEW). 2003, c. 463, §§1,2 (AMD). 2003, c. 673, §§GGGG2,3 (AMD). 2015, c. 344, §§1-3 (AMD).



3 §993. Committee membership; chairs

The membership of the committee and the selection of chairs are established by joint rule of the Legislature. [2001, c. 702, §2 (NEW).]

SECTION HISTORY

2001, c. 702, §2 (NEW).



3 §994. Duties of committee

The committee has the following duties: [2001, c. 702, §2 (NEW).]

1. Director. To evaluate the director of the office and make a recommendation to the Legislative Council in writing regarding the reappointment of the director of the office before the Legislative Council considers the reappointment of the director of the office;

[ 2001, c. 702, §2 (NEW) .]

2. Annual work plan. To review and approve the annual work plan of the office;

[ 2001, c. 702, §2 (NEW) .]

3. Direct evaluations. To direct the office to conduct program evaluations;

[ 2001, c. 702, §2 (NEW) .]

3-A. Auditing services. When the committee determines that an examination as part of a program evaluation requires the services of a qualified auditor, to request the Office of the State Auditor to conduct all or part of an examination or, if the Office of the State Auditor is unable to perform the examination within the time frame established by the committee, to direct the office to obtain the services of a qualified auditor;

[ 2003, c. 673, Pt. GGGG, §4 (NEW); 2013, c. 16, §10 (REV) .]

4. Conduct hearings. To hold public hearings for the purpose of receiving reports from the office and questioning public officials about office findings and recommendations;

[ 2001, c. 702, §2 (NEW) .]

5. Examine witnesses. To examine witnesses and to order the appearance of any person or the appearance of any person for the purpose of production to the committee of papers or records, including books, accounts, documents, computer disks or memory or other electronic media and other materials regardless of their physical or electronic form;

[ 2001, c. 702, §2 (NEW) .]

6. Administer oaths. To administer oaths to witnesses appearing before the committee when, by a majority vote, the committee determines the administration of an oath necessary and advisable, to determine if there is probable cause that a witness has committed perjury by testifying falsely before the committee and to direct the Attorney General to institute legal proceedings as provided by law;

[ 2001, c. 702, §2 (NEW) .]

7. Vote on reports. To vote at the committee's discretion to endorse, to endorse in part or to release a report of the office without endorsement;

[ 2001, c. 702, §2 (NEW) .]

8. Subpoenas. To issue subpoenas upon a majority vote of the committee in the event of refusal to appear or to produce papers or records, including books, accounts, documents, computer disks or memory or other electronic media and other materials regardless of their physical or electronic form. A subpoena issued under this subsection must be issued pursuant to the provisions of section 165 and chapter 21;

[ 2003, c. 451, Pt. KKK, §2 (AMD) .]

9. Meetings. To conduct meetings at such times as the cochairs determine necessary;

[ 2003, c. 673, Pt. GGGG, §5 (AMD) .]

10. Adopt rules. To adopt rules, as long as the rules are not in conflict with the Joint Rules of the Legislature. By January 1, 2005, the committee must develop a mission statement to be included in the rules;

[ 2005, c. 104, §1 (AMD) .]

11. Information available to committee. To receive certain information. Information that is made available to the committee is governed by chapter 21, which governs legislative investigating committees, and by Title 1, chapter 13, which governs public records and proceedings; and

[ 2005, c. 104, §2 (AMD) .]

12. Immediate review system. To establish a system to provide immediate review of a program or function of a state agency or other entity in the event that there is a suspicion of a major mismanagement of public funds or functions. If the director determines to proceed under the immediate review system and the committee approves proceeding under that system, qualified auditors and investigators may be retained by the director for that purpose. The director shall coordinate efforts with the Attorney General, State Auditor, State Controller and others considered appropriate by the director.

[ 2005, c. 104, §3 (NEW) .]

SECTION HISTORY

2001, c. 702, §2 (NEW). 2003, c. 451, §KKK2 (AMD). 2003, c. 463, §3 (AMD). 2003, c. 673, §§GGGG4-7 (AMD). 2005, c. 104, §§1-3 (AMD). 2013, c. 16, §10 (REV).



3 §995. Director

1. Appointment. Not earlier than April 1, 2003, the Legislative Council shall appoint by an affirmative vote of 8 members of the Legislative Council a nonpartisan director of the office for the purposes of conducting program evaluations pursuant to this chapter. The director must be appointed to an initial 5-year term, which is subject to renewal by the Legislative Council every 5 years thereafter. During the term of the contract, the director may be terminated only for cause by an affirmative vote of 8 members of the Legislative Council. The Legislative Council shall establish the compensation of the director. The director's duties must be performed independently and in a nonpartisan manner but under the general policy direction of the committee.

[ 2003, c. 673, Pt. GGGG, §8 (AMD) .]

2. Duties. The director shall supervise the staff of the office in accordance with policies adopted by the committee and consistent with the policies of the Legislative Council. The director shall prepare and present a biennial budget to the committee for its approval. Money appropriated or allocated to the office must be expended in the discretion of the director and the committee only. The director also shall prepare and present an annual work plan to the committee for its consideration and approval. The director also may contract with private individuals or entities for the conduct of program evaluations under this chapter. The director may request the committee to issue subpoenas.

[ 2001, c. 702, §2 (NEW) .]

3. Employees. Employees must be nonpartisan. Employees of the office are employed by and are responsible to the director, who shall hire and fix the compensation of each employee, subject to the approval of the committee and within resources available in the biennial budget. Other than the director appointed pursuant to subsection 1, an employee of the office may not be employed prior to July 1, 2003.

[ 2003, c. 673, Pt. GGGG, §8 (AMD) .]

4. Annual report. The director shall prepare an annual report of the office's activities for each calendar year and shall submit that annual report to the committee and the Legislature no later than January 15th of each calendar year.

[ 2003, c. 463, §4 (AMD) .]

5. Coordination with State Auditor; complaints alleging fraud, waste, inefficiency or abuse. The director may access confidential information disclosed by the State Auditor under Title 5, section 244-D, subsection 3 in order to ensure appropriate agency referral or coordination between agencies to respond appropriately to all complaints made under Title 5, section 244-D.

[ 2005, c. 682, §1 (NEW) .]

SECTION HISTORY

2001, c. 702, §2 (NEW). 2003, c. 463, §4 (AMD). 2003, c. 673, §GGGG8 (AMD). 2005, c. 682, §1 (AMD).



3 §996. Assistance to committee

The Department of the Attorney General, the State Auditor, the State Controller, the Commissioner of Administrative and Financial Services, the Director of the Office of Fiscal and Program Review and the Director of the Office of Policy and Legal Analysis shall assist the committee and office with program evaluations under this chapter if the committee and the director determine that such assistance is necessary. [2001, c. 702, §2 (NEW).]

The Commissioner of Administrative and Financial Services shall provide office space to house the office within the Burton M. Cross Building. This office space must be provided at no charge. [2003, c. 451, Pt. KKK, §3 (NEW).]

SECTION HISTORY

2001, c. 702, §2 (NEW). 2003, c. 451, §KKK3 (AMD).



3 §997. Conduct and issuance of program evaluation reports

The director and the office shall adhere to the following provisions relative to conducting and issuing program evaluation reports under this chapter. [2001, c. 702, §2 (NEW).]

1. Review and response. Prior to the presentation of a program evaluation under this chapter to the committee by the office, the director of the evaluated state agency or other entity must have an opportunity to review a draft of the program evaluation report. Within 15 calendar days of receipt of the draft report, the director of the evaluated state agency or other entity may provide to the office comments on the draft report. If provided to the office by the comment deadline, the comments must be included in the final report when it is presented to the committee. Failure by the director of an evaluated agency or other entity to submit its comments on the draft report by the comment deadline may not delay the submission of a report to the committee or its release to the public.

All documents, writings, drafts, electronic communications and information transmitted pursuant to this subsection are confidential and may not be released to the public prior to the time the office issues its program evaluation report pursuant to subsection 3. A person violating the provisions of this subsection regarding confidentiality is guilty of a Class E crime.

[ 2001, c. 702, §2 (NEW) .]

2. Submission of final report to committee. The director shall notify the committee when each final program evaluation report under this chapter is completed. The report must then be placed on the agenda for a future committee meeting. At the meeting where a report appears on the agenda for the first time, the director will release that report to the committee and to the public simultaneously. The committee, at its discretion, may vote to endorse, to endorse in part or to decline to endorse the report submitted by the director. If the committee determines it is necessary, the committee may report out to the Legislature legislation to implement the findings and recommendations of any program evaluation report presented to it by the office.

[ 2001, c. 702, §2 (NEW) .]

3. Confidentiality. The director shall issue program evaluation reports, favorable or unfavorable, of any state agency or other entity, and these reports are public records, except that, prior to the release of a program evaluation report pursuant to subsection 2 or the point at which a program evaluation is no longer being actively pursued, all papers, physical and electronic records and correspondence and other supporting materials comprising the working papers in the possession of the director or other entity charged with the preparation of a program evaluation report are confidential and exempt from disclosure pursuant to Title 1, chapter 13. All other records or materials in the possession of the director or other entity charged with the preparation of a program evaluation report under this chapter that would otherwise be confidential or exempt from disclosure are exempt from disclosure pursuant to the provisions of Title 1, chapter 13. Prior to the release of a program evaluation report pursuant to subsection 2 or the point at which a program evaluation is no longer being actively pursued, all papers, physical and electronic records and correspondence and other supporting materials comprising the working papers in the possession of the director or other entity charged with the preparation of a program evaluation report are confidential and may not be released or disclosed by the director to the Legislative Council or an agent or representative of the Legislative Council. This subsection may not be construed to prohibit or prevent public access to the records of a state agency or other entity in the possession of the director that would otherwise be subject to disclosure pursuant to the provisions of Title 1, chapter 13. The director shall refer requests for access to those records directly to the state agency or other entity that is the official custodian of the requested records, which shall respond to the request for public records.

[ 2001, c. 702, §2 (NEW) .]

4. Information available to office. Upon request of the office and consistent with the conditions and procedures set forth in this section, state agencies or other entities subject to program evaluation must provide the office access to information that is privileged or confidential as defined by Title 1, chapter 13, which governs public records and proceedings.

A. Before beginning a program evaluation under this chapter that may require access to records containing confidential or privileged information, the office shall furnish a written statement of its determination that it is necessary for the office to access such records and consult with representatives of the state agency or other entity to discuss methods of identifying and protecting privileged or confidential information in those records. During that consultation, the state agency or other entity shall inform the office of all standards and procedures set forth in its policies or agreements to protect information considered to be confidential or privileged. The office shall limit its access to information that is privileged or confidential by appropriate methods, which may include examining records without copying or removing them from the source. [2003, c. 673, Pt. GGGG, §9 (AMD).]

B. Documentary or other information obtained by the office during the course of a program evaluation under this chapter is privileged or confidential to the same extent under law that that information would be privileged or confidential in the possession of the state agency or other entity providing the information. Any privilege or statutory provision, including penalties, concerning the confidentiality or obligation not to disclose information in the possession of a state agency or other entity or its officers or employees applies equally to the office. Privileged or confidential information obtained by the office during the course of a program evaluation may be disclosed only as provided by law and with the agreement of the state agency or other entity subject to the program evaluation that provided the information. [2001, c. 702, §2 (NEW).]

C. If the office accesses information classified as privileged or confidential pursuant to state agency or other entity policy or procedures or by agreement, the office shall comply with the state agency's or other entity's standards or procedures for handling that information. The office may include in its working papers the excerpts from information classified as confidential or privileged as may be necessary to complete the program evaluation under this chapter, as long as the use does not infringe on department policies or procedures applicable to the original provision of information. [2001, c. 702, §2 (NEW).]

[ 2003, c. 673, Pt. GGGG, §9 (AMD) .]

5. Confidentiality of working papers. Except as provided in this subsection, working papers are confidential and may not be disclosed to any person. Prior to the release of the final program evaluation report, the director has sole discretion to disclose working papers to the state agency or other entity subject to the program evaluation when disclosure will not prejudice the program evaluation. After release of the final program evaluation report, working papers may be released as necessary to the state agency or other entity that was subject to the program evaluation under this chapter.

[ 2001, c. 702, §2 (NEW) .]

6. Confidential sources. If data supplied by an individual are needed to initiate, continue or complete a program evaluation under this chapter, the director may, by written memorandum to the file, provide that the individual's identity will remain confidential and exempt from disclosure under Title 1, chapter 13, and this written memorandum protects the identity of the person from disclosure under Title 1, chapter 13, notwithstanding any other provision of law to the contrary.

[ 2001, c. 702, §2 (NEW) .]

7. Disposition of final report. A final copy of a program evaluation report under subsection 2, including recommendations and the evaluated state agency's or other entity's comments, must be submitted to the commissioner or director of the state agency or other entity examined at least one day prior to the report's public release, and must be made available to each member of the Legislature no later than one day following the report's receipt by the committee. The office may satisfy the requirement to provide each Legislator a copy of the report by furnishing the report directly by electronic means or by providing notice to each Legislator of the availability of the report on the office's publicly accessible site on the Internet.

[ 2001, c. 702, §2 (NEW) .]

SECTION HISTORY

2001, c. 702, §2 (NEW). 2003, c. 451, §KKK4 (AMD). 2003, c. 673, §GGGG9 (AMD).



3 §998. Process for review of tax expenditures

1. Assignment of review categories. By October 1, 2015, the committee, in consultation with the policy committee, shall assign each tax expenditure to one of the following review categories:

A. Full evaluation for tax expenditures that are intended to provide an incentive for specific behaviors, that provide a benefit to a specific group of beneficiaries or for which measurable goals can be identified; [2015, c. 344, §4 (NEW).]

B. Expedited review for tax expenditures that are intended to implement broad tax policy goals that cannot be reasonably measured; and [2015, c. 344, §4 (NEW).]

C. No review for tax expenditures with an impact on state revenue of less than $50,000 or that otherwise do not warrant either a full evaluation or expedited review. [2015, c. 344, §4 (NEW).]

[ 2015, c. 344, §4 (NEW) .]

2. Schedule. By October 1, 2015, the committee, in consultation with the policy committee, shall establish a schedule of ongoing review of the tax expenditures assigned to the full evaluation and expedited review categories pursuant to subsection 1, paragraphs A and B. To the extent practicable, the committee shall schedule the review of tax expenditures with similar goals during the same year.

[ 2015, c. 344, §4 (NEW) .]

3. Annual review of assignments and schedule. By October 1st of each year, beginning in 2016, the committee, in consultation with the policy committee, shall review and make any necessary adjustments to the review category assignments and schedule pursuant to subsections 1 and 2, including adjustments needed to incorporate tax expenditures enacted, amended or repealed during the preceding year.

[ 2015, c. 344, §4 (NEW) .]

4. Office responsibilities. The office shall maintain a current record of the review category assignments and the schedule under this section.

[ 2015, c. 344, §4 (NEW) .]

SECTION HISTORY

2015, c. 344, §4 (NEW).



3 §999. Full evaluation of tax expenditures

1. Evaluation process. Beginning January 1, 2016, the office shall evaluate each tax expenditure identified under section 998, subsection 1, paragraph A in accordance with the schedule established in section 998, subsection 2.

A. By January 31st of each year, the committee, after consideration of recommendations from the office, shall approve the following for each tax expenditure subject to full evaluation review in that year:

(1) The purposes, intent or goals of the tax expenditure, as informed by original legislative intent as well as subsequent legislative and policy developments and changes in the state economy and fiscal condition;

(2) The intended beneficiaries of the tax expenditure;

(3) The evaluation objectives, which may include an assessment of:

(a) The fiscal impact of the tax expenditure, including past and estimated future impacts;

(b) The extent to which the design of the tax expenditure is effective in accomplishing the tax expenditure's purposes, intent or goals and consistent with best practices;

(c) The extent to which the tax expenditure is achieving its purposes, intent or goals, taking into consideration the economic context, market conditions and indirect benefits;

(d) The extent to which those actually benefiting from the tax expenditure are the intended beneficiaries;

(e) The extent to which it is likely that the desired behavior might have occurred without the tax expenditure, taking into consideration similar tax expenditures offered by other states;

(f) The extent to which the State's administration of the tax expenditure, including enforcement efforts, is efficient and effective;

(g) The extent to which there are other state or federal tax expenditures, direct expenditures or other programs that have similar purposes, intent or goals as the tax expenditure, and the extent to which such similar initiatives are coordinated, complementary or duplicative;

(h) The extent to which the tax expenditure is a cost-effective use of resources compared to other options for using the same resources or addressing the same purposes, intent or goals; and

(i) Any opportunities to improve the effectiveness of the tax expenditure in meeting its purposes, intent or goals; and

(4) The performance measures appropriate for analyzing the evaluation objectives. Performance measures must be clear and relevant to the specific tax expenditure and the approved evaluation objectives. [2015, c. 344, §4 (NEW).]

B. Before final approval pursuant to paragraph A, the committee shall seek and consider input from the policy committee and stakeholders and may seek input from experts. [2015, c. 344, §4 (NEW).]

[ 2015, c. 344, §4 (NEW) .]

2. Action by office; report. By December 31st of each year, beginning in 2016, the office shall complete the tax expenditure evaluations pursuant to subsection 1 scheduled for that year and submit a report on the results to the committee and the policy committee. The office shall seek stakeholder input as part of the report. For each tax expenditure evaluated, the report must include conclusions regarding the extent to which the tax expenditure is meeting its purposes, intent or goals and may include recommendations for continuation or repeal of the tax expenditure or modification of the tax expenditure to improve its performance.

[ 2015, c. 344, §4 (NEW) .]

3. Action by committee. The committee shall review the report submitted by the office under subsection 2, assess the report's objectivity and credibility and vote whether to endorse the report. By June 1st of each year, beginning in 2017, the committee shall submit a record of the vote on the report and any comments of or actions recommended by the committee to the policy committee for its review and consideration.

[ 2015, c. 344, §4 (NEW) .]

4. Action by policy committee. The policy committee shall review the results of the tax expenditure evaluations and of the committee's review based on materials submitted under subsections 2 and 3. By December 1st of each year, beginning in 2017, the policy committee shall submit to the Legislature a report documenting its activities under this chapter and any recommendations resulting from its review of the materials submitted under subsections 2 and 3. The policy committee may submit a bill to the next regular session of the Legislature to implement the policy committee's recommendations.

[ 2015, c. 344, §4 (NEW) .]

SECTION HISTORY

2015, c. 344, §4 (NEW).



3 §1000. Expedited review of tax expenditures

1. Expedited review process. Beginning July 1, 2016, the policy committee shall conduct expedited reviews of tax expenditures and the associated tax policies identified under section 998, subsection 1, paragraph B, in accordance with the schedule established in section 998, subsection 2.

A. For each tax policy subject to review, the policy committee shall assess the continued relevance of, or need for adjustments to, the policy, considering:

(1) The reasons the tax policy was adopted;

(2) The extent to which the reasons for the adoption still remain or whether the tax policy should be reconsidered;

(3) The extent to which the tax policy is consistent or inconsistent with other state goals; and

(4) The fiscal impact of the tax policy, including past and estimated future impacts. [2015, c. 344, §4 (NEW).]

B. For each tax expenditure related to the tax policy under review, the policy committee shall assess the continued relevance of, or need for adjustments to, the expenditure, considering:

(1) The fiscal impact of the tax expenditure, including past and estimated future impacts;

(2) The administrative costs and burdens associated with the tax expenditure;

(3) The extent to which the tax expenditure is consistent with the broad tax policy and with the other tax expenditures established in connection with the policy;

(4) The extent to which the design of the tax expenditure is effective in accomplishing its tax policy purpose;

(5) The extent to which there are adequate mechanisms, including enforcement efforts, to ensure that only intended beneficiaries are receiving benefits and that beneficiaries are compliant with any requirements;

(6) The extent to which the reasons for establishing the tax expenditure remain or whether the need for it should be reconsidered; and

(7) Any other reasons to discontinue or amend the tax expenditure. [2015, c. 344, §4 (NEW).]

[ 2015, c. 344, §4 (NEW) .]

2. Action by the office. By July 1st of each year, beginning in 2016, the office shall collect, prepare and submit to the policy committee the following information to support the expedited reviews under subsection 1:

A. A description of the tax policy under review; [2015, c. 344, §4 (NEW).]

B. Summary information on each tax expenditure associated with the tax policy under review, including:

(1) A description of the tax expenditure and the mechanism through which the tax benefit is distributed;

(2) The intended beneficiaries of the tax expenditure; and

(3) A legislative history of the tax expenditure; and [2015, c. 344, §4 (NEW).]

C. The fiscal impact of the tax policy and each related tax expenditure, including past and estimated future impacts. [2015, c. 344, §4 (NEW).]

[ 2015, c. 344, §4 (NEW) .]

3. Report by policy committee; legislation. By December 1st of each year, beginning in 2016, the policy committee shall submit to the Legislature a report on the results of the expedited reviews conducted pursuant to subsection 1 that year. The policy committee may submit a bill related to the report to the next regular session of the Legislature to implement the policy committee's recommendations.

[ 2015, c. 344, §4 (NEW) .]

SECTION HISTORY

2015, c. 344, §4 (NEW).



3 §1001. Tax expenditure evaluation process details

1. Information requests; confidentiality; reporting. The following provisions apply to the performance of duties under sections 999 and 1000. These powers are in addition to the powers granted to the office and committee under this chapter.

A. The office may request confidential information from the Department of Administrative and Financial Services, Maine Revenue Services or other state agencies as necessary to address the evaluation objectives and performance measures approved under section 999, subsection 1. The office shall request any confidential information in accordance with section 997, subsection 4. The office shall request that confidential tax information, other than beneficiary contact information, be made accessible to the office as de-identified tax data. If Maine Revenue Services is unable to provide such data, the office and representatives of Maine Revenue Services shall determine appropriate methods for the office to access the requested information. [2015, c. 344, §4 (NEW).]

B. Upon request of the office and in accordance with section 997, subsection 4, the Department of Administrative and Financial Services, Maine Revenue Services or other state agencies shall provide confidential information to the office. The office shall maintain the confidentiality of the information provided, in accordance with section 997, subsections 3 and 4. This paragraph does not apply to federal tax information that is confidential under Title 36, section 191, subsection 3. [2015, c. 344, §4 (NEW).]

C. The office, the committee or the policy committee may consult with governmental agencies, other entities and experts, including members of the Consensus Economic Forecasting Commission under Title 5, section 1710. [2015, c. 344, §4 (NEW).]

D. The office may contract with other entities for the purpose of obtaining assistance in the review of tax expenditures. The office shall require a nondisclosure agreement as part of any contract entered into pursuant to this paragraph. The office may not disclose confidential taxpayer information to a contractor, except for:

(1) Contact information for specific beneficiaries of tax expenditures for the purpose of conducting interviews, surveys or other data collection; and

(2) Statistics classified so as to prevent the identification of specific taxpayers or the reports, returns or items of specific taxpayers.

The contractor shall retain physical control of any information obtained pursuant to this paragraph until the conclusion of the review for which the information was provided, after which the information must be immediately destroyed. [2015, c. 344, §4 (NEW).]

E. The office may report confidential information obtained under this section to Legislators, legislative committees, state agencies and the public only in the form of statistics classified so as to prevent the identification of specific taxpayers or the reports, returns or items of specific taxpayers. [2015, c. 344, §4 (NEW).]

F. Prior to the submission of a tax expenditure evaluation report under section 999, subsection 2, the office shall provide the State Tax Assessor an opportunity to review a draft of the report in accordance with the provisions of section 997, subsection 1. The State Tax Assessor may advise the office on compliance with paragraph E. [2015, c. 344, §4 (NEW).]

G. For purposes of this section, the following terms have the following meanings:

(1) "Beneficiary contact information" means the following information listed on a tax return or included in a tax return: the name, address, zip code, e-mail address and telephone number of the taxpayer, and of any related entity, officers, attorneys, personal representatives and other agents, tax preparers and shareholders of, partners of or members of the taxpayer or of a listed related entity.

(2) "De-identified tax data" means tax returns and other confidential tax information that are redacted or otherwise modified or restricted by Maine Revenue Services so as to exclude the following:

(a) Beneficiary contact information;

(b) Identification numbers including federal or state employer identification numbers, social security numbers and registration numbers; and

(c) Other information from which the State Tax Assessor determines that the identity of the taxpayer could reasonably be inferred. [2015, c. 344, §4 (NEW).]

[ 2015, c. 344, §4 (NEW) .]

2. Legislation. The committee may submit to the Legislature any legislation it considers necessary to improve the process or availability of data for the review of tax expenditures.

[ 2015, c. 344, §4 (NEW) .]

SECTION HISTORY

2015, c. 344, §4 (NEW).









TITLE 4: JUDICIARY

Chapter 1: SUPREME JUDICIAL COURT

Subchapter 1: CONSTITUTION AND GENERAL JURISDICTION

4 §1. Constitution of the court; administrative responsibilities of the court and the Chief Justice

The Supreme Judicial Court, as heretofore established, consists of a Chief Justice and 6 associate justices and such Active Retired Justices as may be appointed and serving on said court, learned in the law and of sobriety of manners. [2009, c. 213, Pt. QQ, §1 (AMD).]

The Chief Justice is the head of the judicial branch of the State. In the event of the Chief Justice's disability for any cause, the senior associate, not under disability, shall perform any and all of the duties of the Chief Justice. [2009, c. 213, Pt. QQ, §1 (AMD).]

The Supreme Judicial Court has general administrative and supervisory authority over the judicial branch and shall make and promulgate rules, regulations and orders governing the administration of the judicial branch. [2009, c. 213, Pt. QQ, §1 (AMD).]

The Chief Justice, as head of the judicial branch, shall prepare the budget for the judicial branch. The Chief Justice may approve financial orders for transfers and revisions of and increases to allotment within the judicial branch in accordance with procedures for financial orders established in the executive branch. The Chief Justice shall provide a copy of each approved financial order to the Department of Administrative and Financial Services, Bureau of the Budget and the Office of Fiscal and Program Review. [2011, c. 655, Pt. W, §1 (AMD).]

The Chief Justice, as the head of the judicial branch, shall, in accordance with the rules, regulations and orders of the Supreme Judicial Court, be responsible for the efficient operation of the judicial branch and for the expeditious dispatch of litigation therein and for the proper conduct of business in all courts. The Chief Justice may require reports from all courts in the State and may issue orders and regulations necessary for the efficient operation of the judicial branch and the prompt and proper administration of justice. [2009, c. 213, Pt. QQ, §1 (AMD).]

SECTION HISTORY

1975, c. 408, §1 (RPR). 1975, c. 623, §§3-A (AMD). 2009, c. 213, Pt. QQ, §1 (AMD). 2011, c. 655, Pt. W, §1 (AMD).



4 §2. Appointment of additional justices

Whenever the Chief Justice of the Supreme Judicial Court or, in the event of his disability, any associate justice thereof has reason to believe that any Justice of the Supreme Judicial or Superior Court is totally and permanently disabled by reason of physical or mental incapacity and because thereof is unable to perform the duties of his office, he shall cause a commission of 3 competent disinterested members of the medical profession to make due inquiry and examination into the facts and report thereon to the Supreme Judicial Court. Upon receiving said report, he shall thereupon call a meeting of said court and submit to them the report of said medical commission. The court shall thereupon, upon said report and such other evidence as they may deem necessary, if any, determine the facts in relation thereto. If said court find that said Justice of the Supreme Judicial or Superior Court is permanently and totally disabled by reason of physical or mental incapacity and because thereof is unable to perform the duties of his office, the Chief Justice shall certify said fact to the Governor. Upon receipt of such certificate from the court, the Governor shall make due inquiry into the matter and, if he confirms the finding of said court, the Governor shall appoint an additional Justice of the Supreme Judicial or Superior Court, as the case may be. [1979, c. 127, §6 (AMD).]

SECTION HISTORY

1975, c. 771, §16 (AMD). 1979, c. 127, §6 (AMD).



4 §2-A. Justice of the Supreme Judicial Court to sit in District Court

The Chief Justice of the Supreme Judicial Court may assign a Justice or Active Retired Justice of the Supreme Judicial Court to sit in the Superior Court or the District Court, and when so directed the justice has authority and jurisdiction in the Superior Court or the District Court as if the justice were a regular justice or judge of that court. When assigned under this section, the justice may hear all matters and issue all orders, notices, decrees and judgments that any Justice of the Superior Court or Judge of the District Court is authorized to hear and issue. [2001, c. 69, §1 (AMD).]

The order of the Chief Justice of the Supreme Judicial Court directing a Justice or an Active Retired Justice of the Supreme Judicial Court to sit in the Superior Court or the District Court must be filed with the Executive Clerk of the Supreme Judicial Court, but need not be docketed or otherwise recorded in any case heard by that justice. [2001, c. 69, §1 (AMD).]

SECTION HISTORY

1997, c. 683, §E1 (NEW). 1999, c. 547, §B1 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 69, §1 (AMD).



4 §3. When vacancies shall not be filled

No vacancy in the Supreme Judicial or Superior Court caused by the death or expiration of the term of said incapacitated justice shall be filled, if thereby the number of justices qualified and capable of acting would be in excess of that otherwise provided by law as constituting said court.



4 §4. Salary of justices; expenses

1. Chief justice; salary. The Chief Justice of the Supreme Judicial Court is entitled to receive a salary, for fiscal year 1998-99 and thereafter, of $111,000, to be paid biweekly.

[ 1997, c. 643, Pt. M, §1 (AMD) .]

2. Associate justice; salary. Each Associate Justice of the Supreme Judicial Court shall receive a salary as follows:

A. For fiscal year 1998-99 and thereafter, $96,000, to be paid biweekly. [1997, c. 643, Pt. M, §2 (RPR).]

B. [1989, c. 596, Pt. C, §§1, 8 (RP).]

C. [1989, c. 501, Pt. O, §§9, 22 (RP).]

D. [1989, c. 501, Pt. O, §§9, 22 (RP).]

E. [1989, c. 501, Pt. O, §§9, 22 (RP).]

[ 1997, c. 643, Pt. M, §2 (AMD) .]

2-A. Cost-of-living adjustment. Effective July 1, 1999 and every July 1st thereafter, the State Court Administrator shall adjust the salaries of the State's chief justices, chief judge, deputy chief judge, associate justices and associate judges by any percentage change in the Consumer Price Index from January 1st to December 31st of the previous year, but only to a maximum increase of 3%. The State Court Administrator shall determine the cost of these adjustments; notify the State Budget Officer and the Director of the Office of Fiscal and Program Review of these costs; and include them in the Judicial Department's budget requests, as necessary. For purposes of this subsection, "Consumer Price Index" means the Consumer Price Index for Urban Wage Earners and Clerical Workers: United States City Average, All items, 1967=100, as compiled by the United States Department of Labor, Bureau of Labor Statistics or, if the index is revised or superseded, the Consumer Price Index is the index represented by the Bureau of Labor Statistics as reflecting most accurately changes in the purchasing power of the dollar by consumers.

[ 2013, c. 563, §1 (AMD) .]

3. Expenses. Expenses shall be governed as follows.

A. Each justice must be reimbursed by the State, upon presentation to the State Controller of a detailed statement, for those expenses, as established by judicial branch policy, actually and reasonably incurred in attending meetings and the sessions of the court and the Law Court. Reimbursement for mileage must be paid at the rate paid state employees under Title 5, section 8. [2007, c. 539, Pt. JJ, §1 (AMD).]

B. Each justice of the court shall be reimbursed by the State, upon presentation to the State Controller of a detailed statement, for clerical assistance, postage, stationery, express and telephone tolls and any other reasonably necessary expenses actually and reasonably incurred by him. [1983, c. 853, Pt. C, §§4, 18 (NEW).]

C. The Chief Justice of the Supreme Judicial Court or his designee may prescribe regulations for the submission of the required statements through his office, and for the advance approval by him of other reasonably necessary expenses. [1983, c. 853, Pt. C, §§4, 18 (NEW).]

[ 2007, c. 539, Pt. JJ, §1 (AMD) .]

4. Exception. The salary provisions of this section shall not apply to justices who have retired prior to December 1, 1984.

[ 1983, c. 853, Pt. C, §§4, 18 (NEW) .]

SECTION HISTORY

1965, c. 412, §5 (AMD). 1967, c. 476, §3 (AMD). 1969, c. 580, §1 (AMD). P&SL 1971, c. 179, §M1 (AMD). P&SL 1973, c. 209, §5 (AMD). 1973, c. 509, §4 (AMD). 1975, c. 383, §1 (AMD). 1975, c. 408, §§2,3 (AMD). 1975, c. 735, §1 (AMD). 1977, c. 696, §19 (AMD). 1979, c. 127, §§7,8 (AMD). 1979, c. 544, §5 (AMD). 1979, c. 663, §5 (AMD). 1981, c. 486, §1 (AMD). 1983, c. 477, Pt. E, Subpt. 1, §1 (AMD). 1983, c. 853, §§C4,18 (RPR). 1983, c. 863, §§B5,B45 (AMD). 1989, c. 501, §§O9,10,22 (AMD). 1989, c. 596, §§C1,8 (AMD). 1989, c. 596, §C1 (AMD). 1989, c. 878, §§D14,15 (AMD). 1991, c. 780, §X1 (AMD). 1991, c. 824, §§B13,14 (AFF). 1993, c. 410, §X1 (AMD). 1997, c. 643, §§M1-3 (AMD). 2007, c. 539, Pt. JJ, §1 (AMD). 2013, c. 563, §1 (AMD).



4 §5. Compensation of justices upon retirement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 442, §1 (AMD). 1967, c. 494, §§1,29 (AMD). 1969, c. 466, §1 (AMD). 1969, c. 469, §§1,2 (AMD). 1971, c. 64, §1 (AMD). 1975, c. 701, §§1,2 (AMD). 1981, c. 488, §§1,2 (AMD). 1983, c. 167, §1 (AMD). 1983, c. 853, §§C5,18 (RP).



4 §6. Active Retired Justices

Any Justice of the Supreme Judicial Court, who has retired from the court under this chapter in effect prior to December 1, 1984, or any Justice of the Supreme Judicial Court who retires or terminates his service on the court in accordance with chapter 27, except for a disability retirement, is eligible for appointment as an Active Retired Justice of the Supreme Judicial Court as provided. The Governor may, subject to review by the joint standing committee of the Legislature having jurisdiction over judiciary and to confirmation by the Legislature, appoint any eligible justice as an Active Retired Justice of the Supreme Judicial Court for a term of 7 years, unless sooner removed, and that justice may be reappointed for a like term. Any justice so appointed and designated shall thereupon constitute a part of the court from which he has retired and shall have the same jurisdiction and be subject to the same restrictions therein as before retirement, except that he shall act only in the cases and matters and hold court only at the terms and times as he may be directed and assigned to by the Chief Justice of the Supreme Judicial Court. The Chief Justice is empowered and authorized to assign and designate any such Active Retired Justice of the Supreme Judicial Court as to his services and may direct as to which term of the Law Court he shall attend, and order him to hear all matters and issue all orders, notices, decrees and judgments in vacation that any Justice of the Supreme Judicial Court is authorized to hear or issue. [1983, c. 853, Pt. C, §§ 6, 18 (AMD).]

SECTION HISTORY

1967, c. 544, §1 (AMD). 1969, c. 466, §2 (AMD). 1975, c. 771, §17 (AMD). 1983, c. 853, §§C6,18 (AMD).



4 §6-A. Active Retired Justice of Supreme Judicial Court to sit in Superior Court

An Active Retired Justice of the Supreme Judicial Court may be assigned by the Chief Justice of the Supreme Judicial Court to sit in the Superior Court in any county, and when so directed he shall have authority and jurisdiction therein as if he were a regular Justice of the Superior Court; and, whenever the Chief Justice of the Supreme Judicial Court so directs, he may hear all matters and issue all orders, notices, decrees and judgments that any Justice of the Superior Court is authorized to hear and issue. [1979, c. 12, §1 (NEW).]

The order of the Chief Justice of the Supreme Judicial Court directing an Active Retired Justice of the Supreme Judicial Court to sit in the Superior Court shall be filed with the Executive Clerk of the Supreme Judicial Court, but need not be docketed or otherwise recorded in any case heard by him. [1979, c. 12, §1 (NEW).]

SECTION HISTORY

1979, c. 12, §1 (NEW).



4 §6-B. Per diem compensation for Active Retired Justices of the Supreme Judicial Court

Any Active Retired Justice of the Supreme Judicial Court, who performs judicial service at the direction and assignment of the Chief Justice of the Supreme Judicial Court, must be compensated for those services at the rate of $300 per day or $175 per 1/2 day, provided that the total per diem compensation and retirement pension received by an Active Retired Justice of the Supreme Judicial Court in any calendar year does not exceed the annual salary of a Justice of the Supreme Judicial Court. [2003, c. 290, §1 (AMD).]

SECTION HISTORY

1979, c. 692, §1 (NEW). 1983, c. 416, §1 (AMD). 1989, c. 501, §§O11,22 (AMD). 1989, c. 596, §C8 (AMD). 1991, c. 824, §§B13,14 (AFF). 2003, c. 290, §1 (AMD).



4 §7. General jurisdiction; control of records

The Supreme Judicial Court may exercise its jurisdiction according to the common law not inconsistent with the Constitution or any statute, and may punish contempts against its authority by fine and imprisonment, or either, and administer oaths. It has general superintendence of all inferior courts for the prevention and correction of errors and abuses where the law does not expressly provide a remedy and has control of all records and documents in the custody of its clerks. Whenever justice or the public good requires, it may order the expunging from the records and papers on file in any case which has gone to judgment of any name or other part thereof unnecessary to the purpose and effect of said judgment. It may issue all writs and processes, not within the exclusive jurisdiction of the Superior Court, necessary for the furtherance of justice or the execution of the laws in the name of the State under the seal of said court, attested by any justice not a party or interested in the suit and signed by the clerk.



4 §8. Power to prescribe general rules

The Supreme Judicial Court has the power to prescribe, by general rules, for the Probate, District and Superior Courts of Maine, the forms of process, writs, pleadings and motions and the practice and procedure in civil actions at law. Said rules may neither abridge, enlarge nor modify the substantive rights of any litigant. They take effect on such date not less than 6 months after their promulgation as the Supreme Judicial Court may fix. After their promulgation the Supreme Judicial Court may repeal, amend, modify or add to them from time to time with or without a waiting period. After the effective date of said rules as promulgated or amended, all laws in conflict therewith are of no further force or effect. [1999, c. 547, §2 (AMD); 1999, c. 547, §80 (AFF).]

The Supreme Judicial Court may at any time write the general rules prescribed by it for cases in equity and those in actions at law so as to secure one form of civil action and procedure for both. In such union of rules the right of trial by jury as at common law and declared by the Constitution of the United States and amendments thereto and by the Constitution of the State of Maine and amendments thereto shall be preserved to the parties inviolate. Such united rules shall not take effect until 6 months after their promulgation and thereafter all laws and rules in conflict therewith shall be of no further force or effect. [1977, c. 694, §1 (AMD).]

SECTION HISTORY

1977, c. 694, §1 (AMD). 1983, c. 653, (AMD). 1999, c. 547, §B2 (AMD). 1999, c. 547, §B80 (AFF).



4 §8-A. Rules on courts records and unclaimed property

The Supreme Judicial Court may prescribe, repeal, add to, amend or modify rules or orders: [1981, c. 241, (NEW).]

1. Records. To establish retention and disposition schedules for the fiscal, managerial and court records of all the judicial courts of the State, and to authorize the disposition of such records as have no archival, historical or judicial value to the State to warrant permanent preservation, and to authorize the transfer to the Maine State Archives of such records, upon any reasonable terms and conditions as the State Archivist and the Supreme Judicial Court may agree, to be kept in accordance with the Archives and Records Management Law; and

[ 1981, c. 241, (NEW) .]

2. Unclaimed property. To provide, after reasonable notice to interested parties or their attorneys, for the transfer to the Treasurer of State for disposition as unclaimed property in the manner provided by Title 33, sections 1958 and 1959 of property in the possession or custody of the courts of this State as a result of civil or criminal litigation.

[ 2003, c. 20, Pt. T, §2 (AMD) .]

SECTION HISTORY

1981, c. 241, (NEW). 2003, c. 20, §§T1,2 (AMD).



4 §8-B. Rules governing nondisclosure of certain identifying information

1. Nondisclosure of certain identifying information. The Supreme Judicial Court may prescribe, repeal, add to, amend or modify rules or orders providing for a procedure in all courts through which a party is given the right to request that certain identifying information not be disclosed.

[ 2007, c. 351, §1 (NEW) .]

2. No contact order; allegation or pleading. Rules and orders developed pursuant to subsection 1 may allow:

A. A party or participant to notify the court in any case of the existence of any court orders in effect at the time of the proceeding that prohibit contact between the parties and participants; and [2007, c. 351, §1 (NEW).]

B. A party or participant to allege in an affidavit or a pleading under oath that the health, safety or liberty of the person would be jeopardized by disclosure of information pertaining to the person's current or intended address or location. [2007, c. 351, §1 (NEW).]

[ 2007, c. 351, §1 (NEW) .]

3. Evidence; records. Rules and orders under this section may address the sealing, disclosure and redaction of evidence and records, including circumstances in which the information to be treated as confidential is a material fact necessary to the proceeding.

[ 2007, c. 351, §1 (NEW) .]

SECTION HISTORY

2007, c. 351, §1 (NEW).



4 §8-C. Rules concerning electronic records and filing

1. Rules and orders; processes and procedures. Notwithstanding any other provision of law, the Supreme Judicial Court may adopt rules and issue orders to permit or require the use of electronic forms, filings, records, e-mail and electronic signatures whenever paper forms, filings, records, written notice, postal mail and written signatures are required for judicial, legal or any other court-related process under the Maine Revised Statutes.

The Supreme Judicial Court, by rule, may determine any other processes or procedures appropriate to ensure adequate preservation, disposition, integrity, security, appropriate accessibility and confidentiality of the electronic records.

[ 2015, c. 78, §1 (NEW) .]

2. Electronic signatures. An electronic signature may be accepted as a substitute for and, if accepted, has the same force and effect as the use of a manual signature. The Supreme Judicial Court shall determine the type of electronic signature required, the manner and format in which the signature is affixed to the electronic record and the criteria that must be met by a party, including attorneys, filing a document.

[ 2015, c. 78, §1 (NEW) .]

SECTION HISTORY

2015, c. 78, §1 (NEW).



4 §9. Power to prescribe rules in criminal cases

The Supreme Judicial Court shall have the power and authority to prescribe, repeal, add to, amend or modify rules of pleading, practice and procedure with respect to any and all proceedings through final judgment, review and post-conviction remedy in criminal cases before justices of the peace, District Courts, Superior Courts and the Supreme Judicial Court. [1987, c. 736, §1 (AMD).]

Such rules shall take effect on such date not less than 6 months after their promulgation as the Supreme Judicial Court may set. After their promulgation the Supreme Judicial Court may repeal, amend, modify or add to such rules from time to time without a waiting period. After the effective date of said rules as promulgated or amended, all laws in conflict therewith shall be of no further force or effect.

SECTION HISTORY

1987, c. 736, §1 (AMD).



4 §9-A. Power to prescribe rules of evidence

The Supreme Judicial Court shall have the power and authority to prescribe, repeal, add to, amend or modify rules of evidence with respect to any and all civil actions or other proceedings, and any and all proceedings in criminal cases before justices of the peace, District Courts, probate courts, Superior Courts and the Supreme Judicial Court. [1987, c. 736, §2 (AMD).]

Such rules shall take effect on such date not less than 6 months after their promulgation as the Supreme Judicial Court may set. After their promulgation, the Supreme Judicial Court may repeal, amend, modify or add to such rules from time to time without a waiting period. After the effective date of said rules as promulgated or amended, all laws in conflict therewith shall be of no further force or effect. Any statute incorporated specifically or in general terms in a rule shall remain in effect. [1977, c. 564, §12 (AMD).]

SECTION HISTORY

1973, c. 675, (NEW). 1977, c. 564, §12 (AMD). 1987, c. 736, §2 (AMD).



4 §9-B. Committee on judicial responsibility and disability

The Supreme Judicial Court has the power and authority to prescribe, repeal, add to, amend or modify rules relating to a committee to receive complaints, make investigations and make recommendations to the Supreme Judicial Court in regard to discipline, disability, retirement or removal of justices of the Supreme Judicial Court and the Superior Court and judges of the District Court and the probate courts. [1999, c. 547, Pt. B, §3 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1977, c. 638, (NEW). 1979, c. 490, §1 (AMD). 1991, c. 885, §E2 (AMD). 1991, c. 885, §E47 (AFF). 1999, c. 547, §B3 (AMD). 1999, c. 547, §B80 (AFF).



4 §10. Facsimile signature of clerk

A facsimile of the signature of the clerk of the Supreme Judicial Court imprinted by or at his direction upon any writ, summons, subpoena, order or notice or order of attachment, except executions and criminal process, shall have the same validity as his written signature.






Subchapter 1-A: ADMINISTRATIVE ASSISTANT TO THE CHIEF JUSTICE

4 §11. Appointment; salary (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 467, §1 (NEW). P&SL 1973, c. 207, §11 (AMD). 1975, c. 408, §4 (AMD). 1979, c. 13, §1 (RP).



4 §12. Salary (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 467, §1 (NEW). 1971, c. 531, §3 (RP).



4 §13. Office space and clerical help (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 467, §1 (NEW). 1979, c. 13, §2 (RP).



4 §14. Duties of administrative assistant assigned by Chief Justice (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 467, §1 (NEW). 1975, c. 408, §5 (RPR). 1979, c. 13, §3 (RP).






Subchapter 1-B: ADMINISTRATIVE OFFICE OF THE COURTS

4 §15. Administrative Office of the Courts; appointment of State Court Administrator

There is an Administrative Office of the Courts, directed by a State Court Administrator who is appointed by and serves at the pleasure of the Chief Justice of the Supreme Judicial Court. The State Court Administrator shall devote full time to the official duties of this position to the exclusion of any profession for profit. The State Court Administrator must have experience and skills in leadership, management, planning and administration. [1993, c. 675, Pt. C, §1 (AMD).]

SECTION HISTORY

1975, c. 408, §§5-A (NEW). 1993, c. 675, §C1 (AMD).



4 §16. Assistants and employees of State Court Administrator

With the approval of the Chief Justice and within the limits of appropriations made therefor, the State Court Administrator may appoint assistants and other employees and purchase or lease equipment, services and facilities needed for the performance of the duties of the administrator. All administrative personnel in the Judicial Department are supervised by the State Court Administrator. [1993, c. 675, Pt. C, §1 (AMD).]

These personnel must have qualifications as prescribed by the Supreme Judicial Court. [1993, c. 675, Pt. C, §1 (AMD).]

SECTION HISTORY

1975, c. 408, §§5-A (NEW). 1993, c. 675, §C1 (AMD).



4 §17. Duties of State Court Administrator

The State Court Administrator, subject to the supervision and direction of the Chief Justice of the Supreme Judicial Court, is responsible for administration and management of the court system. The State Court Administrator shall: [1993, c. 675, Pt. C, §2 (AMD).]

1. Continuous survey and study. Carry on a continuous survey and study of the organization, operation, condition of business, practice and procedure of the Judicial Department. The State Court Administrator shall make recommendations to the Chief Justice to improve administration and management of the court system, including recommendations concerning the number of judges and other judicial personnel required for the efficient administration of justice;

[ 1993, c. 675, Pt. C, §3 (AMD) .]

1-A. Long-range planning. Develop and recommend to the Chief Justice long-range plans for the Judicial Department and operations of the courts;

[ 1993, c. 675, Pt. C, §4 (NEW) .]

2. Examine the status of dockets. Examine the status of dockets of all courts so as to determine cases and other judicial business that have been unduly delayed. From such reports, the administrator shall indicate which courts are in need of additional judicial personnel and make recommendations to the Chief Justice, to the Chief Justice of the Superior Court and to the Chief Judge of the District Court concerning the assignment or reassignment of personnel to courts that are in need of such personnel. The administrator shall also carry out the directives of the Chief Justice as to the assignment of personnel in these instances;

[ 1983, c. 269, §§1, 9 (AMD) .]

3. Investigate complaints. Investigate complaints with respect to the operation of the courts and relating to court and judicial security. Notwithstanding any other provision of law, complaints and investigative files that relate to court and judicial security are confidential. Nothing in this section precludes dissemination of such information to another criminal justice agency;

[ 2007, c. 597, §2 (AMD) .]

4. Examine statistical systems. Examine the statistical systems of the courts and make recommendations for a uniform system of judicial statistics. The administrator shall also collect and analyze statistical and other data relating to the business of the courts;

[ 1975, c. 408, §5-A (NEW) .]

5. Prescribe uniform administrative and business methods, etc. Prescribe uniform administrative and business methods, systems, forms, docketing and records to be used in the Supreme Judicial Court, in the Superior Court and in the District Court;

[ 1983, c. 269, §§2, 9 (AMD) .]

6. Implement standards and policies set by the Chief Justice. Implement standards and policies set by the Chief Justice regarding hours of court, the assignment of term parts and justices;

[ 1977, c. 544, §3 (AMD) .]

7. Act as supervisor of fiscal unit. Act as supervisor of the fiscal unit of the Administrative Office of the Courts and in so doing ensure that the fiscal unit:

A. Maintains fiscal controls and accounts of funds appropriated for the Judicial Department; [1995, c. 560, Pt. I, §1 (AMD).]

B. Prepares all requisitions for the payment of state money appropriated for the maintenance and operation of the Judicial Department; [1995, c. 560, Pt. I, §1 (AMD).]

C. Prepares budget estimates and submissions of state appropriations necessary for the maintenance and operation of the Judicial Department and makes appropriate recommendations; [1995, c. 560, Pt. I, §1 (AMD).]

D. Collects statistical and other data and makes reports to the Chief Justice, to the Chief Justice of the Superior Court and to the Chief Judge of the District Court relating to the expenditures of public money for the maintenance and operation of the Judicial Department; [1997, c. 24, Pt. II, §1 (AMD).]

E. Develops and implements a uniform set of accounting and budgetary accounts, based on generally accepted fiscal and accounting procedures, for the Supreme Judicial Court, for the Superior Court and for the District Court; and [1997, c. 24, Pt. II, §1 (AMD).]

F. Periodically studies the feasibility of continuing any agreement with the State Tax Assessor by which the Department of Administrative and Financial Services, Bureau of Revenue Services performs revenue-collecting services for the Judicial Department and, if it is determined that this would be in the best interests of the State, continues such an agreement. [RR 2011, c. 1, §2 (COR).]

[ RR 2011, c. 1, §2 (COR) .]

8. Examine arrangements for use and maintenance of court facilities. Examine the arrangements for the use and maintenance of court facilities and supervise the purchase, distribution, exchange and transfer of judicial equipment and supplies thereof;

[ 1975, c. 408, §5-A (NEW) .]

9. Act as secretary. Act as secretary to the Judicial Conference;

[ 1975, c. 408, §5-A (NEW) .]

10. Submit an annual report. Submit an annual report to the Chief Justice, Legislature and Governor of the activities and accomplishments of the office for the preceding calendar year;

[ 1975, c. 408, §5-A (NEW) .]

11. Maintain liaison. Maintain liaison with the executive and the legislative branches and other public and private agencies whose activities impact the Judicial Department;

[ 1975, c. 408, §5-A (NEW) .]

12. Prepare and plan clerical offices. Prepare and plan for the organization and operation of clerical offices serving the Superior Court and the District Court;

[ 1983, c. 269, §§4, 9 (AMD) .]

13. Implement preservice and inservice educational and training programs. Develop and implement preservice and inservice educational and training programs for nonjudicial personnel of the Judicial Department;

[ 1987, c. 137, §1 (AMD) .]

14. Perform duties and attend other matters. Perform other duties and attend to other matters consistent with the powers delegated to the State Court Administrator by the Chief Justice and the Supreme Judicial Court;

[ 1991, c. 622, Pt. L, §4 (AMD) .]

15. Provide for court security. Plan and implement arrangements for safe and secure court premises to ensure the orderly conduct of judicial proceedings.

A. The State Court Administrator may contract for the services of qualified individuals as needed on a per diem basis to perform court security-related functions and services.

(1) For the purposes of this subsection, "qualified individuals" means municipal law enforcement officers, deputy sheriffs and other individuals who are certified pursuant to Title 25, section 2804-B or 2804-C and have successfully completed additional training in court security provided by the Maine Criminal Justice Academy or equivalent training.

(2) When under contract pursuant to this paragraph and then only for the assignment specifically contracted for, qualified individuals have the same duties and powers throughout the counties of the State as sheriffs have in their respective counties.

(3) Qualified municipal law enforcement officers and deputy sheriffs performing contractual services pursuant to this paragraph continue to be employees of the municipalities and counties in which they are employed.

(4) Qualified individuals other than municipal law enforcement officers or deputy sheriffs performing contractual services pursuant to this paragraph may not be considered employees of the State for any purpose, except that they must be treated as employees of the State for purposes of the Maine Tort Claims Act and the Maine Workers' Compensation Act of 1992. They must be paid reasonable per diem fees plus reimbursement of actual, necessary and reasonable expenses incurred in the performance of their duties, consistent with policies established by the State Court Administrator. [2011, c. 380, Pt. TT, §1 (AMD).]

B. The State Court Administrator may employ other qualified individuals to perform court security-related functions and services as court security officers.

(1) Court security officers employed under this paragraph must be certified pursuant to Title 25, section 2803-A, subsection 8-B.

(2) When on assignment for court security functions, court security officers have the same powers and duties throughout the counties of the State as sheriffs have in their respective counties.

(3) Court security officers employed under this paragraph are state employees for all purposes. [2003, c. 400, §1 (NEW).]

C. Notwithstanding any other provision of law, the plans, arrangements and files involving court security matters are confidential. Nothing in this section precludes dissemination of that information to another criminal justice agency; [2003, c. 400, §1 (NEW).]

[ 2011, c. 380, Pt. TT, §1 (AMD) .]

16. Report on out-of-state travel. Submit to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs a quarterly report on out-of-state travel activity of the Judicial Department. The report must be submitted within 15 days after the end of each quarter and must include, for each individual who has been authorized to travel, the destination, purpose and cost by funding source of each trip; and

[ 1993, c. 675, Pt. C, §8 (AMD) .]

17. Statement of fiscal effect on judicial system. Apply the following requirements when the State Court Administrator prepares statements pertaining to the impact that executive orders and proposed legislation have upon judicial system resources, including the cost or savings to the judicial system. The State Court Administrator, in preparing such impact statements, shall make inquiry of the Chief Justice of the Superior Court, the Chief Judge of the District Court, a statewide association of prosecuting attorneys, a statewide association of criminal defense attorneys, a statewide association of trial attorneys and any other parties, as appropriate, in order to provide the most accurate estimate of the judicial branch impact of such legislation, by fiscal year.

A. The State Court Administrator shall furnish the statements to the legislative staff office designated to collect and assemble fiscal information for use of legislative committees under Title 3, section 163-A, subsection 10 and to:

(1) The Governor for judicial impact statements on executive orders; and

(2) The appropriate committee of the Legislature for the information of its members for proposed legislation. [1993, c. 675, Pt. C, §9 (NEW).]

B. The statement on a particular executive order prepared by the State Court Administrator must be included in the executive order if the executive order has a fiscal impact on the judicial system, as determined by the State Court Administrator. [1993, c. 675, Pt. C, §9 (NEW).]

C. The statement on proposed legislation prepared by the State Court Administrator must be considered in the preparation of the fiscal note included in a committee amendment or other amendment if the legislation or amendment has a fiscal impact on the judicial system, as determined by the State Court Administrator. [1993, c. 675, Pt. C, §9 (NEW).]

[ 2007, c. 240, Pt. YYY, §1 (AMD) .]

SECTION HISTORY

1975, c. 408, §§5-A (NEW). 1977, c. 544, §§1-6 (AMD). 1983, c. 269, §§1-4,9 (AMD). 1987, c. 137, §§1-3 (AMD). 1987, c. 776, §§1,2 (AMD). 1989, c. 324, (AMD). 1991, c. 570, §1 (AMD). 1991, c. 622, §§L4-6 (AMD). 1991, c. 885, §E3 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 675, §§C2-9 (AMD). 1995, c. 560, §I1 (AMD). 1997, c. 24, §§II1,2 (AMD). 2003, c. 400, §1 (AMD). 2007, c. 240, Pt. YYY, §1 (AMD). 2007, c. 597, §2 (AMD). RR 2011, c. 1, §2 (COR). 2011, c. 380, Pt. TT, §1 (AMD).



4 §17-A. Publications and technology

1. Informational publications and record searches. The State Court Administrator may establish a fee schedule to cover the cost of printing and distribution of publications and forms, the procedures for the sale of these publications and forms and record searches.

[ 2013, c. 502, Pt. V, §1 (AMD) .]

2. Fund; fees deposited. All fees collected under this section from the sale of publications or forms must be deposited in a fund for use by the State Court Administrator to fund publications, forms and information technology. Twenty percent of fees collected for record searches must be deposited in the fund, and 80% of fees collected for record searches must be deposited in the General Fund.

[ 2013, c. 502, Pt. V, §1 (AMD) .]

SECTION HISTORY

1993, c. 172, §1 (NEW). 2013, c. 159, §1 (AMD). 2013, c. 502, Pt. V, §1 (AMD).



4 §17-B. Funds from the Federal Government and private sources

The State Court Administrator may accept, use, expend and dispose of, on behalf of the State, funds, equipment, supplies, materials and property from any agency of the United States or from any private foundation or other private source. [1997, c. 11, §1 (NEW).]

§17-B. Subleasing

(As enacted by PL 1997, c. 362, §1 is REALLOCATED TO TITLE 4, SECTION 17-C)

SECTION HISTORY

RR 1997, c. 1, §1 (RAL). 1997, c. 11, §1 (NEW). 1997, c. 362, §1 (NEW).



4 §17-C. Subleasing (REALLOCATED FROM TITLE 4, SECTION 17-B)

(REALLOCATED FROM TITLE 4, SECTION 17-B)

Notwithstanding any other provision of law, the Judicial Department may sublease real property that it holds in the Town of York as tenant to any other government agency for a period of 5 years or less. [RR 1997, c. 1, §1 (RAL).]

SECTION HISTORY

RR 1997, c. 1, §1 (RAL).



4 §17-D. Fees for training, security and other expenses

The State Court Administrator may establish fees on lawyers, guardians ad litem, interpreters, mediators and other professionals who routinely participate in court proceedings to cover the costs of training, orientation, continuing education, background investigations, entry screening and security provided to these professionals. The State Court Administrator also may establish fees on 3rd parties to cover the costs of the use of court facilities for purposes not related to court functions by those 3rd parties. All fees collected under this section must be deposited in a nonlapsing Other Special Revenue Funds account to be used for these purposes only. This account may receive money from grants, gifts, bequests and donations. [2015, c. 238, §1 (NEW).]

SECTION HISTORY

2015, c. 238, §1 (NEW).



4 §18. Court Mediation Service (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 396, §1 (NEW). 1985, c. 562, (AMD). 1985, c. 750, §1 (AMD). 1985, c. 814, §K (AMD). 1987, c. 518, (AMD). 1989, c. 617, §1 (AMD). 1989, c. 702, §E1 (AMD). 1995, c. 123, §§1,2 (AMD). 1995, c. 537, §2 (AMD). 1995, c. 560, §I2 (RP). 1995, c. 694, §D1 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 393, §§A3,4 (AMD).



4 §18-A. Maine Civil Legal Services Fund established

1. Creation of fund. The Maine Civil Legal Services Fund, referred to in this section as the "fund," is established as a nonlapsing fund to support civil legal services to persons who otherwise are not able to pay for these services.

A. Money in the fund not needed to meet current obligations must be deposited with the Treasurer of State to the credit of the fund and may be invested as provided by law. Interest on these investments must be credited to the fund. [1991, c. 503, (NEW).]

B. Except as provided in paragraph C, money in the fund must be disbursed to legal services providers to support the provision of free civil legal services to low-income or needy people or the needy elderly in this State. Money disbursed from the fund may not be used by a recipient to support lobbying as defined in Title 3, section 312-A, subsection 9 unless the recipient is responding to a request by a Legislator or a member of the Executive Department. Only the following legal services providers may receive disbursement to provide free civil legal services:

(1) Nonprofit organizations whose missions include the provision of free civil legal services and who have at least one year of experience providing free civil legal services;

(2) Legal aid clinics of accredited law schools operating exclusively in Maine; and

(3) Programs whose primary mission is to coordinate pro bono legal services for low-income people in this State. [2005, c. 361, §1 (AMD).]

C. In the first year the Judicial Department may draw from the fund any programming, printing and distribution costs that are necessary to implement surcharges on fines, penalties or forfeitures as provided in subsection 3-A. [1997, c. 173, §2 (NEW).]

[ 2005, c. 361, §1 (AMD) .]

2. Administration. The Supreme Judicial Court, or a person or organization designated by the court, is the administrator and shall administer the fund. The administrator shall disburse funds according to determinations made by the commission established in subsection 6. The administrator shall report at least annually to the Legislature on the previous year's income and expenditures.

[ 1997, c. 173, §3 (AMD) .]

3. Contribution.

[ 1997, c. 173, §4 (RP) .]

3-A. Funding. Funding for the fund may be provided by the following methods.

A. For all fees collected by the Judicial Department after July 1, 2005, 7% must be deposited in the fund. This paragraph does not apply to fees dedicated under section 17-A or section 18-B, subsection 8. [2005, c. 361, §2 (RPR).]

B. A surcharge of $10 must be imposed by a court on each civil fine, penalty or forfeiture imposed by the court and deposited in the fund. [2005, c. 361, §3 (AMD).]

[ 2005, c. 361, §§2, 3 (AMD) .]

4. Other funds. The fund may receive money from any source, including grants, gifts, bequests and donations. Funds appropriated and money received for the benefit of the fund must be deposited to the fund.

[ 1991, c. 503, (NEW) .]

5. Allocation.

[ 1997, c. 173, §6 (RP) .]

6. Distribution of funds. The Supreme Judicial Court shall appoint the Civil Legal Services Fund Commission, consisting of 3 persons knowledgeable about the problems of ensuring access to justice in this State, to determine how to distribute the funds in accordance with subsection 1 in a manner that will most efficiently and effectively maintain and enhance access to justice in this State. The commission shall review the allocation at least every 4 years or on the request of any member of the commission and shall make adjustments to the allocation when appropriate. Funds must be distributed at least quarterly with the first distribution occurring no later than January 2, 1998. The commission shall compile information on the types of cases handled by recipient organizations and shall report this information and its allocation decisions to the joint standing committee of the Legislature having jurisdiction over judiciary matters no later than February 1, 1999.

[ 1997, c. 173, §7 (NEW) .]

SECTION HISTORY

1991, c. 503, (NEW). 1997, c. 173, §§1-7 (AMD). 2005, c. 361, §§1-3 (AMD).



4 §18-B. Court Alternative Dispute Resolution Service

1. Court Alternative Dispute Resolution Service. There is established within the Administrative Office of the Courts a Court Alternative Dispute Resolution Service to provide alternative dispute resolution, referred to in this section as "ADR," services in the courts throughout the State.

[ 1995, c. 560, Pt. I, §3 (NEW) .]

2. ADR providers. The Judicial Department, through the State Court Administrator or the administrator's designee, shall contract for the services of qualified persons or organizations to serve as providers of ADR services to parties. The ADR providers are not employees of the State for any purpose. The ADR providers are entitled to be paid a reasonable per diem fee plus reimbursement of their actual, necessary and reasonable expenses incurred in the performance of their duties, consistent with policies established by the Administrative Office of the Courts.

[ 1995, c. 560, Pt. I, §3 (NEW) .]

3. Immunity from civil liability. A person serving as an ADR provider under contract with the Judicial Department or as the Director of the Court Alternative Dispute Resolution Service is immune from any civil liability, as are employees of governmental entities, under the Maine Tort Claims Act, for acts performed within the scope of the provider's or the director's duties.

[ 1995, c. 560, Pt. I, §3 (NEW) .]

4. Staff. With the advice and approval of the Court Alternative Dispute Resolution Service Committee, the State Court Administrator shall employ or contract with a person to serve as the Director of the Court Alternative Dispute Resolution Service. The State Court Administrator shall provide other necessary staff and clerical assistance to the Court Alternative Dispute Resolution Service, within the limits of funds available.

[ 1995, c. 560, Pt. I, §3 (NEW) .]

5. Facilities. The State Court Administrator shall provide a principal office for the Court Alternative Dispute Resolution Service and shall arrange for facilities throughout the State as necessary and adequate for the conduct of ADR sessions, within the limits of funds available.

[ 1995, c. 560, Pt. I, §3 (NEW) .]

6. Court Alternative Dispute Resolution Service Committee. The Court Alternative Dispute Resolution Service Committee, or "committee," is established to set policy for and monitor the Court Alternative Dispute Resolution Service. The committee consists of:

A. The Chief Justice of the Supreme Judicial Court or a designee; [1995, c. 560, Pt. I, §3 (NEW).]

B. The Chief Justice of the Superior Court or a designee; [1995, c. 560, Pt. I, §3 (NEW).]

C. The Chief Judge of the District Court or a designee; [1995, c. 560, Pt. I, §3 (NEW).]

D. The State Court Administrator or a designee; [1995, c. 560, Pt. I, §3 (NEW).]

E. A Justice of the Superior Court, who is appointed by and serves at the pleasure of the Chief Justice of the Supreme Judicial Court; [1995, c. 560, Pt. I, §3 (NEW).]

F. A Judge of the District Court, who is appointed by and serves at the pleasure of the Chief Justice of the Supreme Judicial Court; and [1995, c. 560, Pt. I, §3 (NEW).]

G. Any additional members appointed by the Chief Justice of the Supreme Judicial Court that the Chief Justice considers necessary to the committee's operation. [1995, c. 560, Pt. I, §3 (NEW).]

[ 1995, c. 560, Pt. I, §3 (NEW) .]

7. Fees. When a court refers parties to the Court Alternative Dispute Resolution Service, the court shall assess the parties a fee to be apportioned equally among the parties, unless the court otherwise directs. The fee must be deposited in the dedicated account created in subsection 8.

A party may file an in forma pauperis application for waiver of fee. If the court finds that the party does not have sufficient funds to pay the fee, it shall order the fee waived.

[ 1995, c. 560, Pt. I, §3 (NEW) .]

8. Court Alternative Dispute Resolution Service Fund. The Court Alternative Dispute Resolution Service Fund is established as a nonlapsing, dedicated fund within the Administrative Office of the Courts. Fees collected for ADR services provided pursuant to this section must be deposited in the fund.

Except as otherwise provided in this section, the Administrative Office of the Courts shall use 100% of the resources in the funds from nondesignated cases to cover the costs of providing ADR services as required under this section. All funds from cases handled by the Court Alternative Dispute Resolution Service pursuant to Title 38, section 347-A, subsection 4, paragraph E must be used for the costs of providing ADR services as required under this section.

[ 1997, c. 643, Pt. EE, §1 (AMD) .]

9. Rules. The Supreme Judicial Court shall adopt rules to govern the referral of cases to the Court Alternative Dispute Resolution Service.

[ 1995, c. 560, Pt. I, §3 (NEW) .]

10. Land use mediation. The land use mediation program is a program within the Court Alternative Dispute Resolution Service.

A. The Director of the Court Alternative Dispute Resolution Service shall administer the land use mediation program established in Title 5, chapter 314, subchapter II. [1997, c. 393, Pt. A, §5 (NEW).]

B. A land use mediation fund is established as a nonlapsing, dedicated fund within the Administrative Office of the Courts. Fees collected for mediation services pursuant to Title 5, chapter 314, subchapter II must be deposited in the fund. The Administrative Office of the Courts shall use the resources in the fund to cover the costs of providing mediation services as required under Title 5, chapter 314, subchapter II. [1997, c. 393, Pt. A, §5 (NEW).]

[ 2001, c. 184, §2 (AMD) .]

11. Mediation of disputes involving natural gas pipelines. The natural gas pipeline dispute resolution program is a program within the Court Alternative Dispute Resolution Service.

A. The Director of the Court Alternative Dispute Resolution Service shall administer the natural gas pipeline dispute resolution program established in Title 5, chapter 314, subchapter III. [1999, c. 346, §1 (NEW).]

B. A natural gas pipeline dispute resolution fund is established as a nonlapsing, dedicated fund within the Administrative Office of the Courts. Fees collected for mediation services pursuant to Title 5, chapter 314, subchapter III must be deposited in the fund. The Administrative Office of the Courts shall use the resources in the fund to cover the costs of providing mediation services as required under Title 5, chapter 314, subchapter III. [1999, c. 346, §1 (NEW).]

[ 1999, c. 346, §1 (NEW) .]

12. Mediation involving mortgage foreclosures on owner-occupied residential property. The foreclosure mediation program is a program within the Supreme Judicial Court to provide mediation in the courts throughout the State pursuant to Title 14, section 6321-A.

A. The Supreme Judicial Court, or a person or organization designated by the court, shall administer the foreclosure mediation program. [2009, c. 402, §1 (NEW).]

B. A foreclosure mediation program fund is established as a nonlapsing, dedicated fund within the Administrative Office of the Courts. Fees collected to support mediation services pursuant to Title 14, section 6321-A, subsection 3 must be deposited in the fund. The Administrative Office of the Courts shall use the resources in the fund to cover the costs of providing mediation services as required under Title 14, section 6321-A. [2009, c. 402, §1 (NEW).]

[ 2009, c. 402, §1 (NEW) .]

SECTION HISTORY

1995, c. 560, §I3 (NEW). 1997, c. 393, §A5 (AMD). 1997, c. 643, §EE1 (AMD). 1999, c. 346, §1 (AMD). 2001, c. 184, §2 (AMD). 2009, c. 402, §1 (AMD).






Subchapter 1-C: JUDICIAL REGIONS: ASSIGNMENT OF JUSTICES AND JUDGES

4 §19. Creation of judicial regions; regional court centers and regional presiding justices; duties

The Chief Justice of the Supreme Judicial Court may by order divide the State into judicial regions for administrative and venue purposes, each judicial region to contain one or more counties, but in no event may counties be divided for the creation of judicial regions. [1983, c. 688, §1 (AMD).]

SECTION HISTORY

1975, c. 408, §6 (NEW). 1983, c. 269, §§5,9 (AMD). 1983, c. 688, §1 (AMD).



4 §20. Provide for collection of overdue fines and fees from money collected

The Chief Justice of the Supreme Judicial Court shall plan and implement arrangements for the collection of overdue fines and fees due the state courts, the costs of which may be paid from money collected. These arrangements may include but are not limited to: Employing special project clerks, assistants and other staff; contracting with state agencies; contracting for special or private debt collection services; purchasing necessary equipment; and compensating state, county and municipal law enforcement agencies for services provided. [2011, c. 131, §1 (AMD).]

SECTION HISTORY

1989, c. 875, Pt. E, §3 (NEW). 2011, c. 131, §1 (AMD).






Subchapter 1-D: COURT PERSONNEL AND FINANCES

4 §22. State responsibility for court finances

Beginning with the fiscal year commencing July 1, 1976, the Legislature shall appropriate funds for the expenses of the Judicial Department. [1975, c. 408, §7 (NEW).]

SECTION HISTORY

1975, c. 408, §7 (NEW).



4 §23. Court personnel and compensation

The Supreme Judicial Court shall prescribe by rule a personnel classification plan for all courts in the Judicial Department. [1975, c. 408, §7 (NEW).]

SECTION HISTORY

1975, c. 408, §7 (NEW).



4 §24. Operating budgets

The State Court Administrator shall, subject to the approval of the Chief Justice, prepare biennially a consolidated operating budget for all courts in the State to be known as the Judicial Department operating budget. The administrator may be assisted in this task by the Chief Justice of the Superior Court and the Chief Judge of the District Court. [1993, c. 675, Pt. C, §10 (AMD).]

The State Court Administrator shall prepare the consolidated court budget according to procedures prescribed by the State Budget Officer. Budget requests and other additional information as requested must be transmitted to the State Budget Officer on or before September 1st of the even-numbered years. The Governor shall include in the budget submission the judicial budget without revision, in accordance with Title 5, section 1664, but with recommendations the Governor considers proper. [1993, c. 675, Pt. C, §10 (AMD).]

The State Court Administrator, subject to the approval of the Chief Justice, shall prescribe the financial management procedures to be used in all courts of the Judicial Department. [1975, c. 408, §7 (NEW).]

SECTION HISTORY

1975, c. 408, §7 (NEW). 1979, c. 127, §9 (AMD). 1983, c. 269, §§6,9 (AMD). 1993, c. 675, §C10 (AMD).



4 §25. Reimbursement of counties for salaries and expenses of court and jury officers

The Judicial Department shall compensate each county for those reasonable costs related to salaries and expenses as agreed upon between the Judicial Department and the respective county. The compensation may be only for the number of court security officers requested to serve the court either in that county or another by the Judicial Department. [1991, c. 570, §2 (AMD).]

The Judicial Department shall include sufficient funds for this compensation within its operating budget. [1991, c. 570, §2 (AMD).]

SECTION HISTORY

1977, c. 705, §1 (NEW). 1989, c. 722, §1 (AMD). 1991, c. 570, §2 (AMD).



4 §26. Use of Executive Department agencies

Unless otherwise prohibited by law, the Judicial Department shall use the services of and be included in any systems established and maintained by the bureaus within the Department of Administrative and Financial Services and is subject to the same rules that apply to the Executive Department unless specifically exempted. [1997, c. 24, Pt. II, §3 (AMD).]

SECTION HISTORY

1985, c. 733, §1 (NEW). 1997, c. 24, §II3 (AMD).



4 §27. Funds collected by Bureau of Revenue Services

1. Generally. The State Court Administrator shall enter into an agreement with the State Tax Assessor by which the Department of Administrative and Financial Services, Bureau of Revenue Services may collect on the Judicial Department's behalf fees, fines, costs and penalties, the imposition of which is provided for by this Title. Any such agreement must specify which categories of fees, fines, forfeitures, costs and penalties are to be collected by the Bureau of Revenue Services.

[ 1997, c. 24, Pt. II, §4 (NEW); 1997, c. 526, §14 (AMD) .]

2. Notice and demand; remedies provided by Title 36. The State Tax Assessor shall provide notice substantially equivalent to that set forth in Title 36, section 171. Once notice and a demand for payment have been provided, the State Tax Assessor may proceed to collect the amount due by any collection method authorized by Title 36.

[ 1997, c. 24, Pt. II, §4 (NEW) .]

3. Deposited in General Fund. Funds collected on behalf of the Judicial Department by the State Tax Assessor must be deposited in the proper fund in State Government, except that, for the 1998-1999 biennium, the State Tax Assessor may retain sufficient funds to cover the administrative expenses incurred in collection. After the 1998-1999 biennium, the Judicial Department shall budget sufficient funds to pay the Department of Administrative and Financial Services, Bureau of Revenue Services, Bureau of Revenue Services Fund, Internal Services Fund account on a cost-reimbursement basis for services provided.

[ 1997, c. 643, Pt. F, §1 (AMD) .]

SECTION HISTORY

1997, c. 24, §II4 (NEW). 1997, c. 526, §14 (AMD). 1997, c. 643, §F1 (AMD).



4 §28. Additional fee revenue dedicated

The judicial branch may credit 4%, up to a maximum of $300,000 per fiscal year, of fee revenue collected pursuant to administrative orders of the court to a nonlapsing Other Special Revenue Funds account to support the capital expenses of the judicial branch. If the fee revenue from the judicial branch is less than the amount budgeted as undedicated fee revenue for the General Fund, the amount credited to the Other Special Revenue Funds account during the fiscal year must be reduced by a percentage equal to the percentage by which General Fund undedicated fee revenue is under budget. [2011, c. 380, Pt. HHH, §1 (AMD).]

SECTION HISTORY

2009, c. 213, Pt. QQ, §2 (NEW). 2011, c. 380, Pt. HHH, §1 (AMD).






Subchapter 1-E: COLLECTIVE BARGAINING

4 §31. Purpose

It is declared to be the public policy of the State and it is the purpose of this subchapter to promote the continued improvement of the relationship between the Judicial Department and its employees by providing a uniform basis for recognizing the right of judicial employees to join labor organizations of their own choosing and to be represented by these organizations in matters concerning their employment relations with the Judicial Department. [1983, c. 412, §1 (NEW).]

SECTION HISTORY

1983, c. 412, §1 (NEW).



4 §32. Procedures; advisory committee

1. Collective bargaining. The Supreme Judicial Court may propose appropriate procedures for defining and implementing the collective bargaining rights of Judicial Department employees, including, without limitation, definition of employees and appropriate subjects of collective bargaining, determination of appropriate bargaining units, certification and election of a bargaining agent, appeals process, impasse resolution procedure and enforcement mechanisms.

[ 1983, c. 412, §1 (NEW) .]

2. Advisory committee. The Supreme Judicial Court shall designate an advisory committee to recommend procedures. The committee shall include representatives of public sector management and public sector bargaining agents. Opportunity shall be provided for the expression of views of Judicial Department employees.

[ 1983, c. 412, §1 (NEW) .]

SECTION HISTORY

1983, c. 412, §1 (NEW).






Subchapter 1-F: COURT UNIFICATION OVERSIGHT COMMITTEE

4 §41. Court Unification Oversight Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §ZZZ1 (NEW). 1999, c. 731, §ZZZ42 (AFF). 2007, c. 466, Pt. C, §1 (RP).






Subchapter 2: LAW COURT

4 §51. Constitution of court; concurrence required

When sitting as a Law Court to determine questions of law arising in any civil or criminal action or proceeding, the Supreme Judicial Court must be composed as provided by rules adopted by that court and shall hear and determine such questions by the concurrence of a majority of the justices sitting and qualified to act. [2007, c. 518, §1 (AMD).]

SECTION HISTORY

1969, c. 354, (RPR). 2007, c. 518, §1 (AMD).



4 §52. Justice not to sit in review of case tried before him

No justice shall sit in the law court upon the hearing of any cause tried before him nor take any part in the decision thereof.



4 §53. Sessions

For the purpose of appellate review by the Supreme Judicial Court sitting as a law court, the State shall constitute one district. The number of sessions of the law court in each year and the method of determining the time and place thereof shall be in accordance with rules promulgated by the Supreme Judicial Court. [1969, c. 354, (RPR).]

SECTION HISTORY

1969, c. 354, (RPR).



4 §54. Clerks; duties; compensation; expenses of county

The Chief Justice of the Supreme Judicial Court shall appoint a clerk of the law court to serve at his pleasure and shall, from time to time, designate one or more of the clerks of court or some competent person or persons who shall act as additional clerks of the law court. The clerk of the law court shall receive such salary as the Chief Justice shall determine and shall devote full time to his duties. The clerk of the law court shall also act as reporter of decisions. The Chief Justice or in his absence the senior justice present shall allow to the county in which any law term is held such expense as may be incurred on account of such law term which shall be paid by the State. The dockets of the law court shall be made from time to time and kept as the court may direct. [1975, c. 408, §8 (AMD).]

SECTION HISTORY

1965, c. 392, §1 (AMD). 1967, c. 220, (AMD). 1969, c. 467, §§2,3 (AMD). 1975, c. 408, §8 (AMD).



4 §55. Preservation of briefs

The clerk of the Supreme Judicial Court shall preserve 2 complete sets of briefs filed in all cases in the Supreme Judicial Court sitting as the Law Court. Under the direction of the Chief Justice these briefs shall be arranged in order. One set each shall thereupon be delivered to the law libraries respectively of Cumberland and Penobscot Counties for preservation and reference. All expenses incurred in preparation and delivery of these briefs shall be paid by the State from the appropriation for expenses of the Supreme Judicial Court. [1983, c. 164, (AMD).]

SECTION HISTORY

1977, c. 114, §1 (RPR). 1979, c. 13, §§3-A,3-B (AMD). 1983, c. 164, (AMD).



4 §56. Messenger in Cumberland County (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 188, (RP).



4 §57. Jurisdiction; disposition of cases; technical errors in pleading and procedure

The following cases only come before the court as a court of law: Cases on appeal from the District Court, the Superior Court or a single Justice of the Supreme Judicial Court or from the probate courts; questions of law arising on reports of cases, including interlocutory orders or rulings of such importance as to require, in the opinion of the justice, review by the Law Court before any further proceedings in the action; agreed statement of facts; cases presenting a question of law; all questions arising in cases in which equitable relief is sought; motions to dissolve injunctions issued after notice and hearing or continued after a hearing; questions arising on habeas corpus, mandamus and certiorari and questions of state law certified by the federal courts. They must be marked "law" on the docket of the county or district where they are pending, and there continued until their determination is certified by the Clerk of the Law Court to the clerk of courts of the county and the court shall immediately after the decision of the question submitted to it make such order, direction, judgment or decree as is fit and proper for the disposal of the case, and cause a rescript in all civil actions, briefly stating the points therein decided, to be filed therein, which rescript must be certified by the Clerk of the Law Court to the clerk of courts of the county or district where the action is pending and to the Reporter of Decisions. If no further opinion is written out, the reporter shall publish in the next volume of reports thereafter issued the case, together with such rescript, if the reporter deems the same of sufficient importance for publication. [1999, c. 731, Pt. ZZZ, §2 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

When the issues of law presented in any case before the Law Court can be clearly understood, they must be decided, and a case may not be dismissed by the Law Court for technical errors in pleading alone or for want of proper procedure if the record of the case presents the merits of the controversy between the parties. Whenever, in the opinion of the Law Court, the ends of justice require, it may remand any case to the court below or to any justice or judge thereof for the correction of any errors in pleading or procedure. In remanding said case, the Law Court may set the time within which said correction must be made and said case reentered in the Law Court. [1999, c. 731, Pt. ZZZ, §2 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

When it appears to the Supreme Court of the United States, or to any court of appeals or district court of the United States, that there is involved in any proceeding before it one or more questions of law of this State, which may be determinative of the cause, and there are no clear controlling precedents in the decisions of the Supreme Judicial Court, such federal court may certify any such questions of law of this State to the Supreme Judicial Court for instructions concerning such questions of state law, which certificate the Supreme Judicial Court sitting as the Law Court may, by written opinion, answer. [1999, c. 731, Pt. ZZZ, §2 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

SECTION HISTORY

1965, c. 158, §§1,2 (AMD). 1965, c. 356, §1 (AMD). 1965, c. 513, §2 (AMD). 1967, c. 544, §2 (AMD). 1979, c. 540, §2 (AMD). 1999, c. 731, §ZZZ2 (AMD). 1999, c. 731, §ZZZ42 (AFF).



4 §58. Courthouse Security Fund

1. Creation of fund. The Courthouse Security Fund, referred to in this section as "the fund," is created under the jurisdiction and control of the Supreme Judicial Court.

[ 2005, c. 113, §1 (NEW) .]

2. Source of fund. The fund consists of all money appropriated or allocated for inclusion in the fund, from whatever source, and any other resources available to the fund.

[ 2005, c. 113, §1 (NEW) .]

3. Application of fund. Money in the fund may be used to improve security and improve public safety at court facilities under the control of the State or a subdivision of the State. Money in the fund not needed to meet the requirements of this subsection may accrue interest and be invested in a manner permitted by law.

[ 2005, c. 113, §1 (NEW) .]

4. Revolving fund. The fund is a nonlapsing, revolving fund.

[ 2005, c. 113, §1 (NEW) .]

SECTION HISTORY

2005, c. 113, §1 (NEW).









Chapter 3: SUPERIOR COURT

4 §101. Constitution of court

The Superior Court, as established, consists of 17 justices and such Active Retired Justices as may be appointed and serving on the court, learned in the law and of sobriety of manners. The Chief Justice of the Superior Court shall assign the Justices of the Superior Court to preside at various locations of the court. Whenever it becomes necessary, the Chief Justice of the Supreme Judicial Court may designate a Justice of the Supreme Judicial Court or any Active Retired Justice of the Supreme Judicial Court to hold a term of Superior Court. The Chief Justice of the Superior Court may, when necessary, assign an Active Retired Justice of the Superior Court to hold a term of Superior Court. The Chief Justice of the Superior Court may designate any Justice of the Superior Court and the Chief Justice of the Supreme Judicial Court may designate any Justice of the Supreme Judicial Court to hold one or more sessions of the Superior Court, separate from the session presided over by the justice holding the regular trial term. [2005, c. 519, Pt. III, §1 (AMD).]

SECTION HISTORY

1965, c. 437, §1 (AMD). 1969, c. 476, §1 (AMD). 1971, c. 504, §1 (AMD). 1973, c. 599, §1 (AMD). 1983, c. 688, §2 (AMD). 1983, c. 825, §1 (AMD). 1985, c. 434, §1 (RPR). 2005, c. 519, §III1 (AMD).



4 §101-A. Chief Justice of the Superior Court

The Chief Justice of the Supreme Judicial Court shall designate one of the Justices of the Superior Court as the Chief Justice of the Superior Court. He shall serve at the pleasure and under the supervision of the Chief Justice of the Supreme Judicial Court and shall be responsible for the operation of the Superior Court. Any authority relating to the operation of the Superior Court, that is vested by law in the Chief Justice of the Supreme Judicial Court, may be delegated by him to the Chief Justice of the Superior Court acting under his supervision. The Chief Justice of the Superior Court shall also perform such additional duties as may be assigned to him from time to time by the Chief Justice of the Supreme Judicial Court. The term "Justice of the Superior Court" includes the Chief Justice of the Superior Court. [1983, c. 269, §§ 7, 9 (NEW).]

SECTION HISTORY

1983, c. 269, §§7,9 (NEW).



4 §102. Salary; expenses

1. Chief justice; salary. The Chief Justice of the Superior Court is entitled to receive a salary, for fiscal year 1998-99 and thereafter, of $94,000, to be paid biweekly.

[ 1997, c. 643, Pt. M, §4 (AMD) .]

2. Associate justice; salary. Each Justice of the Superior Court shall receive a salary as follows:

A. For fiscal year 1998-99 and thereafter, $90,000, to be paid biweekly. [1997, c. 643, Pt. M, §5 (RPR).]

B. [1989, c. 596, Pt. C, §2 (RP).]

C. [1989, c. 596, Pt. C, §2 (RP).]

D. [1989, c. 596, Pt. C, §2 (RP).]

E. [1989, c. 596, Pt. C, §2 (RP).]

[ 1997, c. 643, Pt. M, §5 (AMD) .]

2-A. Cost-of-living adjustment. The salaries of the associate justices shall be adjusted as established in Title 4, section 4, subsection 2-A.

[ 1989, c. 501, Pt. O, §§13, 22 (NEW); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD) .]

3. Expenses. Section 4, relating to reimbursement of Justices of the Supreme Judicial Court for expenses incurred by them, including clerical assistance, shall apply to Justices of the Superior Court. The Chief Justice of the Supreme Judicial Court or his designee may specify by order a maximum amount to be expended by any justice for clerical assistance.

[ 1983, c. 853, Pt. C, §§7, 18 (NEW) .]

4. Exception. The salary provisions of this section shall not apply to justices who have retired prior to December 1, 1984.

[ 1983, c. 853, Pt. C, §§7, 18 (NEW) .]

SECTION HISTORY

1965, c. 412, §6 (AMD). 1965, c. 418, (AMD). 1965, c. 437, §2 (AMD). 1965, c. 472, §§1,2 (AMD). 1965, c. 513, §3 (AMD). 1967, c. 476, §4 (AMD). 1969, c. 476, §2 (AMD). 1969, c. 580, §2 (AMD). P&SL 1971, c. 179, §M2 (AMD). 1971, c. 504, §2 (AMD). P&SL 1973, c. 209, §6 (AMD). 1973, c. 509, §5 (AMD). 1973, c. 599, §2 (AMD). 1975, c. 383, §2 (AMD). 1975, c. 408, §§8-A (AMD). 1975, c. 735, §2 (AMD). 1977, c. 696, §20 (AMD). 1979, c. 127, §10 (AMD). 1979, c. 544, §6 (AMD). 1979, c. 663, §6 (AMD). 1981, c. 486, §2 (AMD). 1983, c. 269, §8 (AMD). 1983, c. 477, Pt. E, Subpt. 1, §2 (AMD). 1983, c. 853, §§C7,18 (RPR). 1983, c. 863, §§B6,B45 (AMD). 1989, c. 501, §§O12,13,22 (AMD). 1989, c. 596, §C2 (AMD). 1989, c. 596, §§C2,8 (AMD). 1989, c. 600, §§B9,10 (AMD). 1991, c. 824, §§B13,14 (AFF). 1997, c. 643, §§M4,5 (AMD).



4 §103. Compensation upon retirement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 442, §2 (AMD). 1967, c. 494, §§2,3 (AMD). 1969, c. 466, §3 (AMD). 1969, c. 469, §§3,4 (AMD). 1971, c. 64, §2 (AMD). 1975, c. 285, (AMD). 1975, c. 701, §3 (AMD). 1977, c. 564, §13 (AMD). 1981, c. 488, §§3,4 (AMD). 1983, c. 167, §2 (AMD). 1983, c. 853, §§C8,18 (RP).



4 §104. Active retired justices

Any Justice of the Superior Court who has retired from the court under this chapter in effect prior to December 1, 1984, or any Justice of the Superior Court who retires or terminates that justice's service on the court in accordance with chapter 27, except for a disability retirement, is eligible for appointment as an Active Retired Justice of the Superior Court. The Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over judiciary matters and to confirmation by the Legislature, may appoint any eligible justice as an Active Retired Justice of the Superior Court for a term of 7 years, unless sooner removed. That justice may be reappointed for a like term. Any justice so appointed and designated thereupon constitutes a part of the court from which that justice has retired and has the same jurisdiction and is subject to the same restrictions therein as before retirement. An Active Retired Justice of the Superior Court may serve as an arbitrator and conduct arbitration in accordance with rules that may be adopted by the Supreme Judicial Court, except that nothing in this section requires the Supreme Judicial Court to adopt those rules. An Active Retired Justice of the Superior Court may chair screening panels in accordance with Title 24, chapter 21, subchapter 4-A. An Active Retired Justice of the Superior Court may act only in the cases and matters and hold court only at the terms and times as that justice is directed and assigned by the Chief Justice of the Superior Court. Any Active Retired Justice of the Superior Court may be directed by the Chief Justice to hold any term of the Superior Court in any county and when so directed has authority and jurisdiction therein the same as if that justice were the regular justice of that court. Whenever the Chief Justice of the Superior Court so orders, that justice may hear all matters and issue all orders, notices, decrees and judgments in vacation that any justice of that Superior Court is authorized to hear and issue. An Active Retired Justice of the Superior Court may be assigned by the Chief Justice of the Superior Court to act as a mediator for the foreclosure mediation program in accordance with Title 14, section 6321-A, subsection 7. An Active Retired Justice of the Superior Court receives reimbursement for expenses actually and reasonably incurred in the performance of that justice's duties. [2009, c. 402, §2 (AMD).]

SECTION HISTORY

1967, c. 544, §3 (AMD). 1969, c. 466, §4 (AMD). 1975, c. 771, §18 (AMD). 1983, c. 853, §§C9,18 (AMD). 2009, c. 136, §1 (AMD). 2009, c. 402, §2 (AMD).



4 §104-A. Per diem compensation for Active Retired Superior Court Justices

Any Active Retired Justice of the Superior Court, who performs judicial service at the direction and assignment of the Chief Justice of the Supreme Judicial Court, is compensated for those services at the rate of $300 per day or $175 per 1/2 day, provided that the total per diem compensation and retirement pension received by an Active Retired Justice of the Superior Court in any calendar year does not exceed the annual salary of a Justice of the Superior Court. [2001, c. 439, Pt. DDD, §1 (AMD).]

SECTION HISTORY

1979, c. 692, §2 (NEW). 1983, c. 416, §2 (AMD). 1989, c. 501, §§O14,22 (AMD). 1989, c. 596, §C8 (AMD). 1991, c. 824, §§B13,14 (AFF). 1997, c. 643, §M6 (AMD). 2001, c. 439, §DDD1 (AMD).



4 §105. Superior Court; civil jurisdiction

1. Jurisdiction. Except as provided in subsection 2, the Superior Court has and shall exercise exclusive jurisdiction and has and shall exercise all of the powers, duties and authority necessary for exercising the jurisdiction in any and all matters that were, prior to January 1, 1930, within the jurisdiction of the Supreme Judicial Court or any of the Superior Courts, whether cognizable at law or in equity.

[ 1999, c. 731, Pt. ZZZ, §3 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Exceptions to Superior Court's exclusive jurisdiction. The Superior Court does not have exclusive jurisdiction over matters for which:

A. Concurrent or exclusive jurisdiction is vested in the District Court; or [1999, c. 731, Pt. ZZZ, §3 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

B. Concurrent jurisdiction is vested in the Supreme Judicial Court as provided in Title 14, section 5301. [1999, c. 731, Pt. ZZZ, §3 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

[ 1999, c. 731, Pt. ZZZ, §3 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

3. Appellate jurisdiction. The Superior Court shall hear appeals as follows:

A. Administrative appeals brought pursuant to Title 5, chapter 375, subchapter 7 and the Maine Rules of Civil Procedure, Rules 80B and 80C; and [2005, c. 48, §1 (AMD).]

B. Appeals from the District Court:

(1) Brought pursuant to Title 14, section 6008;

(2) Brought pursuant to Title 14, chapter 738;

(3) As provided in Title 15, section 1; and

(4) Brought pursuant to Title 34-B, section 3864, subsection 11. [2005, c. 48, §1 (AMD).]

[ 2005, c. 48, §1 (AMD) .]

4. No jurisdiction, powers, duties or authority of the Law Court. The Superior Court does not have and may not exercise the jurisdiction, powers, duties and authority of the Supreme Judicial Court sitting as the Law Court.

[ 1999, c. 731, Pt. ZZZ, §3 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1975, c. 430, §1 (AMD). 1979, c. 540, §3 (AMD). 1999, c. 731, §ZZZ42 (AFF). 1999, c. 731, §ZZZ3 (RPR). 2005, c. 48, §1 (AMD).



4 §106. Conferences

The Chief Justice of the Supreme Judicial Court may from time to time call together the several Justices of the Superior Court at such place as he may appoint for conference as to the conduct and dispatch of judicial business and interchange of views in matters of practice in said court. In addition to their salaries and expenses in holding the several terms of court to which they are assigned, the several justices shall be entitled to their actual cash disbursements in attending such conferences.



4 §107. Clerk

For each county, the Chief Justice shall appoint a person to serve as the clerk of the Superior Court in that county. A clerk of a District Court may also serve as the clerk of a Superior Court. Any deputy clerk, if the deputy's appointment has been temporarily approved by a Justice of the Superior Court then sitting in that county or permanently approved by the Chief Justice of the Superior Court, may, whenever directed by the clerk, act as clerk of the Superior Court at any session in that county. [1995, c. 560, Pt. I, §4 (AMD).]

The clerk of the Superior Court may sign notices to appear in court for hearings on nonpayment of fines, counsel fees or restitution. [1997, c. 135, §1 (NEW).]

SECTION HISTORY

1995, c. 560, §I4 (AMD). 1997, c. 135, §1 (AMD).



4 §107-A. Authority of clerks to issue process for arrest of persons

The Chief Justice of the Superior Court may authorize any clerk or deputy clerk of the Superior Court to issue process for the arrest of persons charged with crimes if the Chief Justice of the Superior Court is satisfied that the clerk or deputy clerk has the necessary training and learning to perform that function. When authorized by the Chief Justice of the Superior Court to issue process and acting in that capacity, the clerk or deputy clerk is considered a justice of the peace with the same authority as a District Court clerk or deputy clerk described in section 161. A clerk or deputy clerk who is authorized to issue process serves in that capacity at the pleasure of the Chief Justice of the Superior Court. [2005, c. 540, §1 (NEW).]

SECTION HISTORY

2005, c. 540, §1 (NEW).



4 §108. Seal; form of summonses, writs and processes; facsimile signature of clerk

The Justices of the Superior Court shall establish a seal for said court. All summonses, writs and other processes of said court shall be in the name of the State under the seal of said court. They shall be signed by any one of the clerks and obeyed and executed throughout the State. The clerk in any county may sign and issue any such summons, writ or other process for an action in the Superior Court in any other county in which the action might legally be brought. A facsimile of the signature of the clerks of the Superior Courts imprinted by or at their direction upon any writ, summons, subpoena, order or notice or order of attachment, except executions and criminal process, shall have the same validity as their written signature.



4 §109. Writs when returnable (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §4 (RP).



4 §110. Trial terms

The Chief Justice of the Superior Court shall establish the times and places for holding court, shall schedule the business to be conducted and shall specify when the grand jury shall be summoned. A grand jury may be specially summoned at any time by order of a Justice of the Superior Court. [1983, c. 688, §3 (AMD).]

SECTION HISTORY

1965, c. 277, (AMD). 1965, c. 279, §§1-6 (AMD). 1965, c. 324, (AMD). 1965, c. 366, (AMD). 1967, c. 96, (AMD). 1967, c. 168, (AMD). 1969, c. 57, (RPR). 1975, c. 408, §9 (RPR). 1983, c. 530, §1 (AMD). 1983, c. 688, §3 (AMD).



4 §111. Simultaneous and special sessions

Two or more simultaneous sessions of the Superior Court may be held in the same county, or special sessions thereof may be held in any county, whenever the Chief Justice of the Superior Court determines that public convenience so requires. The business may be so divided as to secure its speedy and convenient disposal. Special sessions of the Superior Court for the transaction of civil or criminal business or both may be held in any county at any time whenever the Chief Justice of the Superior Court determines that public convenience and necessity so require. [1983, c. 688, §4 (AMD).]

SECTION HISTORY

1983, c. 688, §4 (AMD).



4 §112. Sheriff or deputy to attend court

The sheriff of each of the counties, when requested, shall attend the Superior Court thereof or the Supreme Judicial Court when either court is in session in that county or the sheriff shall specially designate a deputy, approved by the court, so to attend. When court is adjourned, actions brought shall be entered by the clerk and they, with all actions on the docket, shall be continued to the next court day. [1989, c. 722, §2 (AMD).]

SECTION HISTORY

1977, c. 114, §2 (RPR). 1989, c. 722, §2 (AMD).



4 §113. Messenger of Cumberland County (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 325, (AMD). 1967, c. 414, §2 (AMD). 1969, c. 441, §2 (AMD). 1971, c. 390, §1 (AMD). 1973, c. 540, §1 (AMD). 1975, c. 383, §3 (RP). 1975, c. 408, §10 (RP).



4 §114. Authority of court

The Superior Court may administer all necessary oaths, render judgment and issue execution, punish for contempt and compel attendance; and the provisions of law relative to the jurisdiction of the Supreme Judicial Court in each of said counties over parties, the arrest of persons, attachment of property, the time and mode of service of precepts, proceedings in court, the taxation of costs, the rendition of judgments, the issuing, service and return of executions and all other subjects apply to the Superior Court in all respects, except so far as they are modified by law, and the Superior Court is clothed with all the powers necessary for the performance of all its duties. [1975, c. 408, §11 (AMD).]

SECTION HISTORY

1975, c. 408, §11 (AMD).



4 §115. Place for holding court; suitable quarters

In each county, the place for holding court is located in a building designated by the Chief Justice of the Supreme Judicial Court or the Chief Justice's designee, who, with the advice and approval of the Bureau of General Services, is empowered to negotiate, on behalf of the State, the leases, contracts and other arrangements the Chief Justice considers necessary, within the limits of appropriations and other funds available to the Supreme Judicial, Superior and District Courts, to provide suitable quarters, adequately furnished and equipped, for the Supreme Judicial, Superior or District Court in each county. The county commissioners in each county shall continue to provide for the use of the Supreme Judicial, Superior and District Courts such quarters, facilities, furnishings and equipment in existing county buildings as were in use by the Supreme Judicial and Superior Courts on January 1, 1976, without charge. The county commissioners are not required to provide without charge those quarters, facilities, furnishings and equipment in existing county buildings that were in use by the District Courts and were subject to a charge prior to January 1, 1976. [RR 2009, c. 1, §4 (COR).]

The facilities of the courts in each county, when court is not in session, must be available for other purposes. Arrangements for such use must be made by the Chief Justice or the Chief Justice's designee. [2009, c. 1, Pt. J, §1 (AMD).]

If the Chief Justice or the Chief Justice's designee is unable to negotiate the leases, contracts and other arrangements as provided in this section, the Chief Justice may, with the advice and approval of the Bureau of General Services, negotiate on behalf of the State the leases, contracts and other arrangements the Chief Justice considers necessary, within the limits of the budget and funds available to such court, to provide suitable quarters, adequately furnished and equipped for the Supreme Judicial, Superior or District Court in privately owned buildings. [2009, c. 1, Pt. J, §1 (AMD).]

SECTION HISTORY

1975, c. 383, §4 (NEW). 1975, c. 408, §12 (NEW). 1975, c. 735, §4 (AMD). 1975, c. 735, §3 (RP). 1979, c. 6, (AMD). 1981, c. 647, §1 (AMD). RR 2009, c. 1, §4 (COR). 2009, c. 1, Pt. J, §1 (AMD).



4 §115-A. Closure of Superior Courts

A Superior Court location, as authorized under the provisions of this chapter, may not be closed unless approved by an act of the Legislature. [1993, c. 675, Pt. J, §2 (NEW).]

SECTION HISTORY

1993, c. 707, §J2 (NEW).



4 §116. Funds of court

All revenue received by the Supreme Judicial or Superior Court, whether directly or pursuant to an agreement entered into with the Department of Administrative and Financial Services, Bureau of Revenue Services, from fines, forfeitures, penalties, fees and costs accrues to the State, except as otherwise provided under section 1057; Title 7, section 3910-A; Title 12, sections 3055 and 4508; Title 17, section 1015; Title 23, section 1653; Title 29-A, section 2602; former Title 34-A, section 1210-A, subsection 9; and Title 34-A, section 1210-B, subsection 6. [2007, c. 377, §1 (AMD); 2007, c. 377, §17 (AFF).]

Funds received by the clerk as bail in criminal cases must be deposited daily in a special account. The clerk shall deposit the funds in an interest-bearing account unless the clerk determines that it is not cost effective to do so. Interest accrued in such an account is the property of and accrues to the State. The forfeiture and setoff of bail is as otherwise provided by law. [1991, c. 132, §1 (AMD).]

SECTION HISTORY

1975, c. 383, §4 (NEW). 1975, c. 408, §12 (NEW). 1975, c. 735, §3 (RP). 1987, c. 339, §1 (AMD). 1989, c. 501, Pt. P, §1 (AMD). 1991, c. 132, §1 (AMD). 1995, c. 65, Pt. A, §1 (AMD). 1995, c. 65, Pt. A, §§153,C15 (AFF). 1997, c. 24, Pt. II, §5 (AMD). 1999, c. 357, §1 (AMD). 2001, c. 617, §1 (AMD). 2001, c. 698, §1 (AMD). 2001, c. 698, §7 (AFF). 2003, c. 20, Pt. R, §1 (AMD). 2003, c. 20, Pt. R, §10 (AFF). 2007, c. 377, §1 (AMD). 2007, c. 377, §17 (AFF).



4 §117. Other expenses of the court

Within the limits of the funds and appropriations available to the Superior and Supreme Judicial Courts, the Chief Justice of the Supreme Judicial Court or his designee may authorize the expenditure of funds for such other expenses and capital improvements as are reasonably necessary for the efficient operation of the Superior and Supreme Judicial Courts. [1975, c. 735, §5 (AMD).]

SECTION HISTORY

1975, c. 383, §4 (NEW). 1975, c. 408, §12 (NEW). 1975, c. 735, §5 (AMD). 1975, c. 735, §3 (RP).



4 §118. Support from counties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 383, §4 (NEW). 1987, c. 876, §§1,10 (RP).



4 §119. Media coverage of judicial proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 515, §1 (NEW). MRSA T. 4, §119 (RP).



4 §120. Justice of the Superior Court to sit in District Court

The Chief Justice of the Supreme Judicial Court may assign a Justice of the Superior Court who had been serving as a Judge of the District Court and who has been nominated and confirmed as a Justice of the Superior Court to sit in the District Court in order to finish any cases which he had presided over as a Judge of the District Court and which remain unresolved after his confirmation. [1987, c. 769, Pt. B, §2 (RPR).]

When so assigned, the justice has the same authority and jurisdiction in the District Court as a regular Judge of the District Court. The assigned justice may hear all matters and issue all orders, notices, decrees and judgments that any Judge of the District Court may hear and issue. [1987, c. 769, Pt. B, §2 (RPR).]

The order of the Chief Justice of the Supreme Judicial Court directing a Justice of the Superior Court to sit in the District Court shall be filed with the Executive Clerk of the Supreme Judicial Court, but need not be docketed or otherwise recorded in any case heard by the assigned justice. [1989, c. 502, Pt. A, §8 (AMD).]

SECTION HISTORY

1987, c. 577, (NEW). 1987, c. 769, §B2 (RPR). 1989, c. 502, §A8 (AMD).



4 §121. Justice or Active Retired Justice of Superior Court assigned to sit in District Court

A Justice or an Active Retired Justice of the Superior Court may be assigned by the Chief Justice of the Supreme Judicial Court to sit in the District Court and when so directed the justice has authority and jurisdiction in the District Court as if the justice were a regular judge of that court; and whenever the Chief Justice of the Supreme Judicial Court so directs, the justice may hear all matters and issue all orders, notices, decrees and judgments that any Judge of the District Court is authorized to hear and issue. [1999, c. 547, §4 (AMD); 1999, c. 547, §80 (AFF).]

The order of the Chief Justice of the Supreme Judicial Court directing a Justice or an Active Retired Justice of the Superior Court to sit in the District Court must be filed with the Executive Clerk of the Supreme Judicial Court, but need not be docketed or otherwise recorded in any case heard by that justice. [1999, c. 547, §4 (AMD); 1999, c. 547, §80 (AFF).]

SECTION HISTORY

1989, c. 891, §A1 (NEW). 1999, c. 547, §B4 (AMD). 1999, c. 547, §B80 (AFF).






Chapter 5: DISTRICT COURT

4 §151. Establishment; court of record; seal

A District Court for the State of Maine, as heretofore established, shall be a court of record and the Chief Judge shall establish a seal.



4 §152. District Court; civil jurisdiction

The District Court has jurisdiction in the following civil matters: [1999, c. 731, Pt. ZZZ, §4 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

1. Jurisdiction exercised by trial justices and municipal courts. The civil jurisdiction exercised by all trial justices and municipal courts in the State on September 16, 1961;

[ 1983, c. 796, §1 (RPR) .]

2. Civil actions for money damages. Original jurisdiction, concurrent with that of the Superior Court, of all civil actions when no equitable relief is demanded, except those actions for which exclusive jurisdiction is vested in the Superior Court by statute;

[ 1999, c. 731, Pt. ZZZ, §4 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

3. Civil actions to enforce liens. Original jurisdiction, concurrent with the Superior Court, of all civil actions to enforce liens under Title 10, chapter 603 and under Title 35-A, section 706, and the court shall determine the amount pursuant to Title 10, section 3258;

[ 1999, c. 731, Pt. ZZZ, §4 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

4. Exclusive jurisdiction. Original jurisdiction, not concurrent with that of the Superior Court, of mental health commitment hearings under Title 34-B, chapter 3, subchapter 4, habitual truancy actions under Title 20-A, chapters 119 and 211 under which equitable relief may be granted and small claims actions under Title 14, chapter 738;

[ 2013, c. 21, §1 (RPR) .]

5. Other actions. Original jurisdiction, concurrent with that of the Superior Court, of the following types of actions, and in these actions the District Court may grant equitable relief:

A. [1999, c. 731, Pt. ZZZ, §42 (AFF); 1999, c. 731, Pt. ZZZ, §4 (RP).]

B. Actions to quiet title to real estate under Title 14, sections 6651 to 6658; [1983, c. 796, §1 (RPR).]

C. Actions to quiet title to real estate under Title 36, section 946; [1983, c. 796, §1 (RPR).]

D. Actions for breach of implied warranty and covenant of habitability under Title 14, section 6021; [1983, c. 796, §1 (RPR).]

E. Actions to foreclose mortgages under Title 14, chapter 713, subchapter VI; [1985, c. 293, §1 (AMD).]

F. Actions for restitution under Title 5, section 213; [1989, c. 392, §1 (AMD).]

G. Actions for illegal evictions under Title 14, section 6014; [1989, c. 392, §1 (AMD).]

H. Actions for the foreclosure of mortgages of real and personal property and for redemption of estates mortgaged; [1989, c. 392, §1 (NEW).]

I. Actions to compel the specific performance of written contracts and to cancel and compel the discharge of written contracts, whether under seal or otherwise, when full performance or payment has been made to the contracting party; [1989, c. 392, §1 (NEW).]

J. Actions for relief in cases of fraud, duress, unjust enrichment, trust, accident or mistake; [1989, c. 392, §1 (NEW).]

K. Actions concerning nuisance and waste; [1989, c. 392, §1 (NEW).]

L. Actions concerning partnership, and between partners or part owners of vessels and of other real and personal property to adjust all matters of the partnership and between the part owners, compel contribution, make final decrees and enforce their decrees by proper process in cases where all interested persons within the jurisdiction of the court are made parties; [1989, c. 392, §1 (NEW).]

M. [1999, c. 731, Pt. ZZZ, §42 (AFF); 1999, c. 731, Pt. ZZZ, §4 (RP).]

N. Civil actions for redelivery of goods or chattels taken or detained from the owner and secreted or withheld so that the goods or chattels cannot be replevied, and in civil actions by creditors to reach and apply in payment of a debt any property, right, title or interest, legal or equitable, of a debtor or debtors, which cannot be attached on writ or taken on execution in a civil action, and any property or interest conveyed in fraud of creditors; [1989, c. 392, §1 (NEW).]

O. Actions in which the pleading demands a judgment:

(1) To exclude a person from a vested or contingent interest in or lien upon specific property within the State;

(2) That a vested or contingent interest in or lien upon specific property within the State be enforced;

(2-A) That real property be partitioned by sale; or

(3) Otherwise affecting title to any real property; [1999, c. 547, Pt. A, §1 (AMD).]

P. Actions to compel the compliance with court orders including the right to appoint persons to sign instruments as provided for in the Maine Rules of Civil Procedure; [1989, c. 392, §1 (NEW); 1989, c. 919, §§1, 18 (AMD).]

Q. Actions in which the equitable relief is sought through an equitable defense, a counterclaim, a cross-claim or other responsive pleading or reply permitted by the Maine Rules of Civil Procedure; [2011, c. 80, §1 (AMD).]

R. Actions to enforce access to health care under Title 22, section 1715; and [2011, c. 80, §2 (AMD).]

S. Actions under the Uniform Arbitration Act, Title 14, chapter 706. [2011, c. 80, §3 (NEW).]

Nothing in this subsection may be construed to affect the right of any party to remove an action to the Superior Court in accordance with the Maine Rules of Civil Procedure;

[ 2011, c. 80, §§1-3 (AMD) .]

6. Environmental laws.

[ 1989, c. 878, Pt. A, §6 (RP); 1993, c. 349, §3 (AMD) .]

6-A. Environmental laws. Original jurisdiction, concurrent with that of the Superior Court, to grant equitable relief and impose penalties in proceedings involving alleged violations of a local environmental ordinance or regulation or a state environmental law or rule, including, but not limited to, the following:

A. The laws pertaining to the Maine Land Use Planning Commission, Title 12, chapter 206-A; [1989, c. 878, Pt. A, §7 (NEW); 2011, c. 682, §38 (REV).]

B. The minimum lot size law, Title 12, sections 4807 to 4807-G; [1989, c. 878, Pt. A, §7 (NEW).]

C. Shoreland zoning ordinances enacted under Title 30-A, section 3001, and in accordance with Title 38, sections 435 to 446; [2011, c. 120, §1 (AMD).]

D. The plumbing and subsurface waste water disposal rules adopted by the Department of Health and Human Services under Title 22, section 42; [1989, c. 878, Pt. A, §7 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

E. Laws pertaining to public water supplies, Title 22, chapter 601, subchapter IV; [1999, c. 731, Pt. ZZZ, §4 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

F. Local ordinances enacted under Title 22, section 2642, and in accordance with Title 30-A, section 3001; [1989, c. 878, Pt. A, §7 (NEW).]

G. Local land use ordinances enacted under Title 30-A, section 3001; [1989, c. 878, Pt. A, §7 (NEW).]

H. Local building codes adopted pursuant to Title 30-A, section 3001, and in accordance with Title 30-A, chapter 185, subchapter I; [1989, c. 878, Pt. A, §7 (NEW).]

I. Automobile junkyards, Title 30-A, chapter 183, subchapter I; [1989, c. 878, Pt. A, §7 (NEW).]

J. Regulation and inspection of plumbing, Title 30-A, chapter 185, subchapter III; [1989, c. 878, Pt. A, §7 (NEW).]

K. Malfunctioning domestic waste water disposal units, Title 30-A, section 3428; [1989, c. 878, Pt. A, §7 (NEW).]

L. The subdivision law, Title 30-A, chapter 187, subchapter IV; local subdivision ordinances enacted under Title 30-A, section 3001; and subdivision regulations adopted under Title 30-A, section 4403; [1989, c. 878, Pt. A, §7 (NEW).]

M. Local zoning ordinances enacted under Title 30-A, section 3001, and in accordance with Title 30-A, section 4352; [1989, c. 878, Pt. A, §7 (NEW).]

N. All laws administered by the Department of Environmental Protection, Title 38, chapters 2 to 16; [1989, c. 878, Pt. A, §7 (NEW).]

O. Local ordinances regarding air pollution control enacted pursuant to Title 38, section 597; [2005, c. 240, §1 (AMD).]

P. The laws pertaining to harbors in Title 38, chapter 1, subchapter 1; local harbor ordinances adopted in accordance with Title 38, section 7 and regulations adopted by municipal officers pursuant to Title 38, section 2; and [2005, c. 240, §2 (AMD).]

Q. Local ordinances and ordinance provisions regarding storm water, including, but not limited to, ordinances and ordinance provisions regulating nonstorm water discharges, construction site runoff and postconstruction storm water management, enacted as required by the federal Clean Water Act and federal regulations and by state permits and rules; [2005, c. 240, §3 (NEW).]

[ 2011, c. 120, §1 (AMD); 2011, c. 682, §38 (REV) .]

7. Air quality laws.

[ 1989, c. 311, §2 (RP) .]

8. Consent to minor's abortion. Original jurisdiction, concurrent with that of the Probate Court, to grant equitable relief in proceedings brought under Title 22, section 1597-A;

[ 1999, c. 547, Pt. B, §5 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

9. Licensing jurisdiction. Except as provided in Title 5, section 10004; Title 8, section 279-B; Title 10, section 8003; Title 20-A, sections 10712 and 10713; Title 29-A; Title 32, chapters 2-B, 114 and 135; and Title 35-A, section 3132, exclusive jurisdiction upon complaint of an agency or, if the licensing agency fails or refuses to act within a reasonable time, upon complaint of the Attorney General to revoke or suspend licenses issued by the agency. The District Court has original jurisdiction upon complaint of a licensing agency to determine whether renewal or reissuance of a license of that agency may be refused. The District Court has original concurrent jurisdiction to grant equitable relief in proceedings initiated by an agency or the Department of the Attorney General alleging any violation of a license or licensing laws or rules.

Notwithstanding any other provisions of law, a licensing agency may not reinstate or otherwise affect a license suspended, revoked or modified by the District Court pursuant to a complaint filed by the Attorney General without the approval of the Attorney General;

[ 2009, c. 112, Pt. B, §1 (AMD) .]

10. Appellate jurisdiction.

[ 2009, c. 112, Pt. B, §2 (RP) .]

11. Actions for divorce, separation or annulment. Original jurisdiction, not concurrent with the Superior Court, of actions for divorce, annulment of marriage or judicial separation and proceedings under Title 19-A, except as otherwise specifically provided.

Actions for divorce, annulment or separation pending in the Superior Court may be transferred, upon agreement of the parties, from the Superior Court to the District Court in accordance with rules adopted by the Supreme Judicial Court. An action so transferred remains in the District Court, which has exclusive jurisdiction thereafter, subject to the rights of appeal to the Law Court as to matters of law;

[ 1999, c. 731, Pt. ZZZ, §4 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

12. Property matters between spouses. Original jurisdiction, not concurrent with the Superior Court, of actions to hear and determine property matters between spouses as provided in Title 19-A, section 806 and to make all necessary orders and decrees relating to these matters, to issue all necessary process to enforce the orders and decrees and to cause all the orders and decrees to be enforced. This subsection does not apply to or affect actions initiated in the Superior Court before the effective date of this subsection;

[ 1999, c. 731, Pt. ZZZ, §4 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

13. Desertion and nonsupport. Jurisdiction over complaints for desertion and nonsupport or nonsupport of dependents in the district where either the spouse, the dependent or the respondent resides;

[ 2007, c. 670, §1 (AMD) .]

14. Civil violations. Jurisdiction over all civil violations, as provided in Title 17-A, section 9, and traffic infractions; and

[ 2007, c. 670, §2 (AMD) .]

15. Restoration of right to possess firearms. Exclusive jurisdiction to conduct de novo review of a determination by the Commissioner of Public Safety pursuant to Title 15, section 393, subsection 4-A.

[ 2007, c. 670, §3 (NEW) .]

SECTION HISTORY

1965, c. 236, (AMD). 1969, c. 587, (AMD). 1971, c. 38, (AMD). 1971, c. 117, §1 (AMD). 1971, c. 175, (AMD). 1971, c. 544, §6 (AMD). 1975, c. 54, §1 (AMD). 1975, c. 430, §§2,3 (AMD). 1975, c. 552, §1 (AMD). 1975, c. 770, §11 (AMD). 1977, c. 401, §1 (AMD). 1979, c. 127, §11 (AMD). 1979, c. 540, §§4,5 (AMD). 1979, c. 663, §7 (AMD). 1979, c. 700, §1 (AMD). 1981, c. 470, §A4 (AMD). 1981, c. 585, §1 (AMD). 1981, c. 645, §1 (AMD). 1983, c. 29, §1 (AMD). 1983, c. 275, (AMD). 1983, c. 447, §1 (RPR). 1983, c. 583, §1 (AMD). 1983, c. 796, §1 (RPR). 1985, c. 162, §1 (AMD). 1985, c. 293, §§1,2 (AMD). 1985, c. 563, §1 (AMD). 1985, c. 746, §2 (AMD). 1987, c. 192, §1 (AMD). 1987, c. 419, §1 (AMD). 1987, c. 737, §§C2,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C1,C8,C10 (AMD). 1989, c. 287, §§1,2 (AMD). 1989, c. 311, §§1,2 (AMD). 1989, c. 392, §§1,2 (AMD). 1989, c. 415, §1 (AMD). 1989, c. 573, §1 (AMD). 1989, c. 878, §§A6,7 (AMD). 1989, c. 919, §§1,2,18 (AMD). 1991, c. 377, §1 (AMD). 1993, c. 349, §3 (AMD). 1995, c. 65, §A2 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 694, §§D2,3 (AMD). 1995, c. 694, §E2 (AFF). 1999, c. 547, §§A1,B5,6 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 731, §ZZZ4 (AMD). 1999, c. 731, §ZZZ42 (AFF). 1999, c. 778, §1 (AMD). RR 2001, c. 2, §A2 (COR). 2001, c. 229, §1 (AMD). 2001, c. 471, §A1 (AMD). 2001, c. 471, §A2 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 65, §C1 (AMD). 2005, c. 240, §§1-3 (AMD). 2007, c. 670, §§1-3 (AMD). 2009, c. 112, Pt. B, §§1, 2 (AMD). 2011, c. 80, §§1-3 (AMD). 2011, c. 120, §1 (AMD). 2011, c. 542, Pt. A, §1 (AMD). 2011, c. 614, §1 (AMD). 2011, c. 682, §38 (REV). 2013, c. 21, §1 (AMD).



4 §153. Judicial divisions

The State is divided into judicial divisions, named and defined as follows, and with places for holding court in those divisions as follows: [2013, c. 159, §2 (AMD).]

1. Northern Androscoggin.

[ 2003, c. 673, Pt. JJJ, §2 (RP) .]

2. Androscoggin. Androscoggin consists of all municipalities in Androscoggin County. The District Court for Androscoggin must be held at Lewiston or Auburn, exact site to be determined by the Chief Judge.

[ 2003, c. 673, Pt. JJJ, §3 (AMD) .]

3. Western Aroostook. Western Aroostook consists of the municipalities and unorganized territory known as Hamlin Plt., Cyr Plt., T17 R3, T17 R4, T16 R5, T15 R6, Winterville Plt., T15 R8, T15 R9, T14 R10, T14 R11, T14 R12, T14 R13, T14 R14, T14 R15, T14 R16, and all municipalities and unorganized territory in Aroostook County lying to the west and north of these. The District Court for Western Aroostook must be held at Madawaska and Fort Kent. The Chief Judge shall determine the level of service at each location.

[ 1995, c. 330, §1 (AMD) .]

4. Eastern Aroostook. Eastern Aroostook includes the municipalities and unorganized territory known as Limestone, Caribou, Washburn, Wade, T13 R5, and all municipalities and unorganized territory in Aroostook County lying to the north of these up to the boundary of the division of Western Aroostook. The District Court for Eastern Aroostook shall be held at Caribou.

5. Central Aroostook. Central Aroostook includes the municipalities and unorganized territory known as Blaine, TD R2, T9 R3, T9 R4, T9 R5, Oxbow, T9 R7, T9 R8, T10 R8, T11 R9, T11 R10, T11 R11, T11 R12, T11 R13, T11 R14, T11 R15, T11 R16, T11 R17, and all municipalities and unorganized territory, including the City of Presque Isle in Aroostook County lying to the north of these up to the boundary of the division of Western Aroostook and the boundary of the division of Eastern Aroostook. The District Court for Central Aroostook shall be held at Presque Isle.

6. Southern Aroostook. Southern Aroostook consists of all municipalities and unorganized territory in Aroostook County not included within the divisions of Western Aroostook, Eastern Aroostook and Central Aroostook. The District Court for Southern Aroostook shall be held at Houlton.

7. Eastern Cumberland.

[ 1989, c. 891, Pt. A, §3 (RP) .]

8. Southern Cumberland. Southern Cumberland consists of the municipalities of Pownal, North Yarmouth, Yarmouth, Cumberland, Falmouth, Cape Elizabeth, Scarborough, Portland, South Portland, Westbrook, Gorham, Gray, New Gloucester and Windham. The District Court for Southern Cumberland shall be held at Portland.

[ 1989, c. 184, (RPR) .]

9. Northern Cumberland. Northern Cumberland consists of all municipalities in the County of Cumberland not included within the divisions of Southern Cumberland and Bath-Brunswick, and consists of the municipalities of Brownfield, Denmark, Hiram, Fryeburg, Lovell, Sweden, Stow and Porter in the County of Oxford. The District Court for Northern Cumberland must be held at Bridgton.

[ 2003, c. 510, Pt. B, §1 (AMD) .]

10. Franklin. Franklin consists of the entire County of Franklin. The District Court of Franklin shall be held at Farmington.

[ 1973, c. 35, (AMD) .]

11. Hancock. Hancock consists of the entire County of Hancock. The District Court for Hancock must be held at Ellsworth.

[ 2005, c. 397, Pt. C, §5 (AMD); 2005, c. 397, Pt. C, §8 (AFF) .]

12. Southern Hancock.

[ 2005, c. 397, Pt. C, §8 (AFF); 2005, c. 397, Pt. C, §6 (RP) .]

13. Northern Kennebec. Northern Kennebec consists of the municipalities of Albion, Belgrade, Mount Vernon, Sidney, Vassalboro, Winslow and all municipalities in Kennebec County lying to the north of these. The District Court for Northern Kennebec shall be held at Waterville.

[ 1987, c. 21, (AMD) .]

14. Southern Kennebec. Southern Kennebec consists of all municipalities in Kennebec County not included within the division of Northern Kennebec. The District Court for Southern Kennebec shall be held at Augusta.

15. Knox. Knox consists of the entire County of Knox. The District Court for Knox shall be held at Rockland.

16. Lincoln. Lincoln consists of the entire County of Lincoln. The District Court for Lincoln shall be held at Wiscasset.

17. Northern Oxford. Northern Oxford consists of Gilead, Bethel, Milton Plt., Peru, Canton and all municipalities and unorganized territory in Oxford County lying to the north of these. The District Court for Northern Oxford shall be held at Rumford.

18. Southern Oxford. Southern Oxford consists of all municipalities and unorganized territory in Oxford County not included in the division of Northern Oxford, except the municipalities of Brownfield, Denmark, Hiram, Fryeburg, Lovell, Sweden, Stow and Porter. The District Court for Southern Oxford shall be held at Paris.

[ 1969, c. 590, §3 (AMD) .]

19. Northern Penobscot.

[ 2013, c. 159, §3 (RP) .]

19-A. Northern and Central Penobscot. Northern and Central Penobscot consists of the municipalities and unorganized territory of Hopkins Academy Grant Township, Long A Township, Medway, TA R7 WELS, Burlington, Edinburg, Lakeville, Lagrange, Lowell, Passadumkeag, Twombley, Pukakon Township and all municipalities and unorganized territory in Penobscot County lying to the north of these. The District Court for Northern and Central Penobscot must be held at Millinocket and Lincoln. The Chief Judge shall determine the level of service at each location.

[ 2013, c. 159, §4 (NEW) .]

20. Central Penobscot.

[ 2013, c. 159, §5 (RP) .]

21. Southern Penobscot. Southern Penobscot consists of the municipalities of Alton, Glenburn, Hampden, Hermon, Old Town and all municipalities and unorganized territory lying east of these and south of the division of Central Penobscot. The District Court for Southern Penobscot shall be held at Bangor.

22. Western Penobscot. Western Penobscot consists of all municipalities in Penobscot County not included within the divisions of Northern, Central or Southern Penobscot. The District Court for Western Penobscot shall be held at Newport.

23. Piscataquis. Piscataquis consists of the entire County of Piscataquis. The District Court for Piscataquis shall be held at Dover-Foxcroft.

24. Bath-Brunswick. Bath-Brunswick consists of the entire County of Sagadahoc and the municipalities of Brunswick, Freeport and Harpswell in Cumberland County. The District Court for Bath-Brunswick shall be held at Bath, West Bath or Brunswick, the exact site to be determined by the Chief Judge.

[ 1989, c. 891, Pt. A, §4 (AMD) .]

25. Somerset. Somerset consists of the entire County of Somerset. The District Court for Somerset shall be held at Skowhegan.

26. Waldo. Waldo consists of the entire County of Waldo. The District Court for Waldo shall be held at Belfast.

27. Northern Washington. Northern Washington consists of the municipalities and unorganized territory known as Charlotte, Cooper, Crawford, Pembroke, Perry, Eastport, T26 E.D., T36 M.D., T37 M.D. and all municipalities and unorganized territory in Washington County lying to the north of these. The District Court for Northern Washington shall be held at Calais.

28. Southern Washington. Southern Washington consists of all municipalities and unorganized territory in the County of Washington not included within the division of Northern Washington. The District Court for Southern Washington shall be held at Machias.

29. Eastern York. Eastern York consists of the municipalities of Hollis, Kennebunk, Lyman and all municipalities in York County lying to the east of these. The District Court for Eastern York shall be held at Biddeford or Saco, exact site to be determined by the Chief Judge with the approval of the Chief Justice of the Supreme Judicial Court.

[ 1989, c. 98, §1 (AMD) .]

30. Southern York. Southern York consists of the municipalities of Eliot, Kittery, Ogunquit, South Berwick, Wells and York. The District Court for Southern York shall be held at York.

[ 1989, c. 98, §1 (AMD) .]

31. Western York. Western York consists of all municipalities in York County not included within the division of Eastern York and Southern York. The District Court for Western York shall be held at Sanford.

SECTION HISTORY

1965, c. 228, §1 (AMD). 1969, c. 458, (AMD). 1969, c. 501, §1 (AMD). 1969, c. 559, (AMD). 1969, c. 590, §3 (AMD). 1971, c. 622, §§4-A (AMD). 1973, c. 35, (AMD). 1979, c. 127, §12 (AMD). 1979, c. 663, §§8,8A (AMD). 1981, c. 201, (AMD). 1983, c. 23, (AMD). 1983, c. 654, §1 (AMD). 1987, c. 21, (AMD). 1987, c. 133, §1 (AMD). 1989, c. 98, §§1,2 (AMD). 1989, c. 184, (AMD). 1989, c. 891, §§A2-4 (AMD). 1991, c. 9, §E1 (AMD). 1991, c. 121, §B1 (AMD). 1991, c. 121, §B18 (AFF). 1993, c. 675, §§B1,2 (AMD). 1995, c. 330, §1 (AMD). 1995, c. 560, §I5 (AMD). 1995, c. 665, §BB1 (AFF). 2003, c. 510, §B1 (AMD). 2003, c. 673, §§JJJ1-3 (AMD). 2005, c. 397, §§C4-6 (AMD). 2005, c. 397, §C8 (AFF). 2013, c. 159, §§2-5 (AMD).



4 §154. Districts

The judicial divisions are organized into 13 districts, as follows, with the place for holding court shown in parentheses after the name of each division:

1. First District. The first district consists of the divisions of Eastern Aroostook (Caribou) and Western Aroostook (Madawaska, Fort Kent and Van Buren).

[ 1965, c. 228, §2 (AMD) .]

2. Second District. The 2nd district consists of the divisions of Central Aroostook (Presque Isle) and Southern Aroostook (Houlton).

3. Third District. The 3rd district consists of the divisions of Southern Penobscot (Bangor) and Western Penobscot (Newport).

[ 1965, c. 237, §2 (AMD) .]

4. Fourth District. The 4th district consists of the divisions of Northern Washington (Calais) and Southern Washington (Machias).

5. Fifth District. The 5th district consists of the divisions of Hancock (Ellsworth) and Waldo (Belfast).

[ 2005, c. 397, Pt. C, §7 (AMD); 2005, c. 397, Pt. C, §8 (AFF) .]

6. Sixth District. The 6th district consists of the divisions of Bath-Brunswick (Bath, West Bath or Brunswick), Lincoln (Wiscasset) and Knox (Rockland).

[ 1989, c. 891, Pt. A, §5 (AMD) .]

7. Seventh District. The 7th district consists of the divisions of Northern Kennebec (Waterville) and Southern Kennebec (Augusta).

[ 1965, c. 425, §3 (AMD) .]

8. Eighth District. The 8th district consists of the divisions of Androscoggin (Lewiston).

[ 2003, c. 673, Pt. JJJ, §4 (AMD) .]

9. Ninth District. The 9th district consists of the divisions of Southern Cumberland (Portland) and Northern Cumberland (Bridgton).

[ 1965, c. 425, §3 (AMD) .]

10. Tenth District. The 10th district consists of the divisions of Eastern York (Biddeford or Saco) as above determined, Western York (Sanford) and Southern York (York).

[ 1989, c. 98, §3 (AMD) .]

11. Eleventh District. The 11th district consists of the divisions of Northern Oxford (Rumford) and Southern Oxford (South Paris).

[ 2003, c. 673, Pt. JJJ, §5 (AMD) .]

12. Twelfth District. The 12th district consists of the divisions of Somerset (Skowhegan) and Franklin (Farmington).

[ 1965, c. 237, §4 (AMD) .]

13. Thirteenth District. The 13th district consists of the divisions of Piscataquis (Dover-Foxcroft), Northern Penobscot (Millinocket) and Central Penobscot (Lincoln).

SECTION HISTORY

1965, c. 228, §2 (AMD). 1965, c. 237, §§2-4 (AMD). 1965, c. 425, §3 (AMD). 1983, c. 654, §§2,3 (AMD). 1987, c. 133, §2 (AMD). 1989, c. 98, §3 (AMD). 1989, c. 891, §A5 (AMD). 2003, c. 673, §§JJJ4,5 (AMD). 2005, c. 397, §C7 (AMD). 2005, c. 397, §C8 (AFF).



4 §155. Venue

1. Juvenile proceeding or criminal prosecution. A juvenile proceeding or criminal prosecution, including traffic, shall be brought in the division in which the offense charged took place, but if the proceeding involves 2 or more offenses committed in different divisions, it may be brought in any one of them.

2. Forcible entry and detainer; trustee process; attachment. An action for forcible entry and detainer must be brought in the division in which the property involved is located. Except as otherwise provided in subsection 3-A, an action to recover personal property pursuant to Title 14, section 7071, or for replevin, may be brought either in the division where a plaintiff or defendant resides, where the underlying transaction involving the personal property was made or where any of the personal property is located, or to which the court orders the personal property to be brought or kept pursuant to Title 14, section 7071, subsection 5. An action commenced by trustee process must be brought in accordance with Title 14, chapter 501. An action involving attachment may be brought in the division where the plaintiff resides or where the defendant resides or where the property involved is located.

[ 2009, c. 245, §1 (AMD) .]

3. Divorce, separation, annulment, support. An action or proceeding for divorce, separation, annulment of marriage or for support may be brought in the division where either the plaintiff or the defendant resides.

[ 1999, c. 731, Pt. ZZZ, §5 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

3-A. Consumer transactions. Notwithstanding any other provision of law, an action brought against a consumer arising from a consumer credit transaction or a rental-purchase agreement must be filed in accordance with Title 9-A, section 5-113, except that an action brought pursuant to Title 32, section 11013, subsection 3, paragraph N must be brought where provided for in that paragraph.

[ 2009, c. 245, §2 (NEW) .]

4. Other civil actions. Any other civil action or proceeding shall be brought in the division where any plaintiff or defendant resides, but if all defendants are nonresidents of the State, it may be brought in any division of the plaintiff's choice.

5. Corporation. A corporation shall be deemed a resident of any district in which it maintains a place of business.

6. Brought in any division with consent. Notwithstanding subsections 1 to 5, all parties, with the approval of any district judge, may consent to any action, proceeding or prosecution being brought and determined in any division.

7. Improper venue. If any action or proceeding, civil or criminal, is brought in the wrong division, the court, upon motion or on its own initiative, may transfer it to a proper division. Any objection to improper venue is waived unless asserted by motion to transfer the case made before the commencement of trial or, in the event of default in appearance or answer, before the entry of judgment.

8. Transfer of any case. The court may, upon motion or its own initiative, transfer any case to another division for the convenience of parties or witnesses or in the interest of justice.

SECTION HISTORY

1999, c. 731, §ZZZ5 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2009, c. 245, §§1, 2 (AMD).



4 §156. Rules

1. Pending new rules. Pending promulgation of new rules as provided in subsection 2:

A. The rules of procedure now in effect for cases and proceedings within the jurisdiction vested by this chapter in the District Court shall apply.

B. Appeals from the District Court shall be heard de novo in the Superior Court.

2. Rules. The Supreme Judicial Court is empowered to make and amend rules of procedure for the District Court and for appeals from the District Court.



4 §157. Judges; appointment; salary; expenses; full-time duties

1. Appointment. District Court Judges are appointed as follows.

A. The Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over judiciary matters and to confirmation by the Legislature, shall appoint to the District Court 38 judges. At least one judge must be appointed from each district who is a resident of a county in which the district lies, except that in District 3 there must be 2 judges appointed who are residents of a county in which the district lies; in District 6 there must be 2 judges appointed who are residents of a county in which the district lies; and in District 9 there must be 2 judges appointed who are residents of a county in which the district lies. Each District Court Judge has a term of office of 7 years.

To be eligible for appointment as a District Judge, a person must be a member of the bar of the State. The term "District Judge" includes the Chief Judge and Deputy Chief Judge. [2015, c. 377, §1 (AMD).]

B. The Chief Justice of the Supreme Judicial Court shall designate one of the judges as Chief Judge. The Chief Judge, with the approval of the Chief Justice of the Supreme Judicial Court, shall designate one of the District Court Judges as Deputy Chief Judge who has all the duties, powers and responsibilities of the Chief Judge when the Chief Judge is unable to perform them because of illness, absence or disability. [1993, c. 675, Pt. B, §4 (AMD).]

[ 2015, c. 377, §1 (AMD) .]

2. Chief Judge; salary. The Chief Judge of the District Court is entitled to receive a salary, for fiscal year 1998-99 and thereafter, of $94,000, to be paid biweekly.

[ 1997, c. 643, Pt. M, §7 (AMD) .]

3. Deputy Chief Judge; salary. The Deputy Chief Judge of the District Court is entitled to receive a salary, for fiscal year 1998-99 and thereafter, of $92,000, to be paid biweekly.

[ 1997, c. 643, Pt. M, §8 (AMD) .]

4. Associate judge; salary. Each Associate Judge of the District Court shall receive a salary as follows:

A. For fiscal year 1998-99 and thereafter, $90,000, to be paid biweekly. [1997, c. 643, Pt. M, §9 (RPR).]

B. [1989, c. 596, Pt. C, §§3, 8 (RP).]

C. [1989, c. 596, Pt. C, §§3, 8 (RP).]

D. [1989, c. 596, Pt. C, §§3, 8 (RP).]

E. [1989, c. 596, Pt. C, §§3, 8 (RP).]

[ 1997, c. 643, Pt. M, §9 (AMD) .]

4-A. Cost-of-living adjustment. The salaries of the associate judges shall be adjusted as established in Title 4, section 4, subsection 2-A.

[ 1989, c. 501, Pt. O, §§16, 22 (NEW) .]

5. Expenses. Each judge must be reimbursed by the State, upon presentation to the State Controller of a detailed statement, for those expenses as established by judicial branch policy, actually and reasonably incurred in attending meetings and sessions of the court. Reimbursement for mileage must be paid at the rate paid state employees under Title 5, section 8.

[ 2007, c. 539, Pt. JJ, §2 (AMD) .]

6. Full-time duties. A District Court Judge shall devote full time to his judicial duties. During his term of office, he shall not practice law, nor shall he be the partner or associate of any person in the practice of law.

[ 1983, c. 863, Pt. B, §§7, 45 (RPR) .]

7. Exception. The salary provisions of this section shall not apply to judges who have retired prior to December 1, 1984.

[ 1983, c. 863, Pt. B, §§7, 45 (RPR) .]

SECTION HISTORY

1965, c. 237, §1 (AMD). 1965, c. 372, (AMD). 1965, c. 513, §5 (AMD). 1967, c. 476, §6 (AMD). 1967, c. 478, (AMD). 1969, c. 67, (AMD). 1969, c. 580, §3 (AMD). 1971, c. 135, (AMD). P&SL 1971, c. 179, §N (AMD). 1971, c. 544, §8 (AMD). P&SL 1973, c. 209, §7 (AMD). 1973, c. 417, §1 (AMD). 1973, c. 509, §6 (RPR). 1973, c. 596, §§1,3 (AMD). 1973, c. 788, §§5,6 (AMD). 1975, c. 259, (AMD). 1975, c. 559, §1 (AMD). 1975, c. 771, §19 (AMD). 1977, c. 429, §1 (AMD). 1977, c. 696, §21 (AMD). 1979, c. 544, §7 (RPR). 1981, c. 486, §3 (AMD). 1981, c. 489, §1 (AMD). 1981, c. 705, §F1 (AMD). 1983, c. 477, Pt. E, Subpt. 1, §3 (AMD). 1983, c. 825, §2 (AMD). 1983, c. 853, §§C10,18 (RPR). 1983, c. 863, §§B7,45 (RPR). 1985, c. 434, §2 (AMD). 1985, c. 506, §B1 (AMD). 1987, c. 349, §H1 (AMD). 1989, c. 501, §§P2,O15,16, 22 (AMD). 1989, c. 596, §§C3,8 (AMD). 1991, c. 824, §§B13,14 (AFF). 1993, c. 675, §§B3,4 (AMD). 1995, c. 665, §X1 (AMD). 1995, c. 665, §X2 (AFF). 1997, c. 10, §1 (AMD). 1997, c. 643, §§M7-9 (AMD). 1999, c. 510, §1 (AMD). 1999, c. 547, §§A2,B7 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 667, §A1 (AMD). 2005, c. 519, §III2 (AMD). 2007, c. 539, Pt. JJ, §2 (AMD). 2015, c. 377, §1 (AMD).



4 §157-A. Compensation upon retirement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 417, §2 (NEW). 1975, c. 701, §4 (AMD). 1981, c. 488, §§5,6 (AMD). 1983, c. 167, §3 (AMD). 1983, c. 853, §§C11,18 (RP).



4 §157-B. Active retired judges; appointment

Any Judge of the District Court who has retired from the court under this chapter prior to December 1, 1984, or any Judge of the District Court who retires or terminates that judge's service on the court in accordance with chapter 27, except for a disability retirement, is eligible for appointment as an Active Retired Judge of the District Court as provided. The Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over judiciary matters and to confirmation by the Legislature, may appoint any eligible judge to be an Active Retired Judge of the District Court for a term of 7 years, unless sooner removed. That judge may be reappointed for a like term. Any judge so appointed and designated thereupon constitutes a part of the court from which that judge has retired and has the same jurisdiction and is subject to the same restrictions therein as before retirement. An Active Retired Judge of the District Court may serve as an arbitrator and conduct arbitration in accordance with rules that may be adopted by the Supreme Judicial Court, except that nothing in this section requires the Supreme Judicial Court to adopt those rules. An Active Retired Judge of the District Court may chair screening panels in accordance with Title 24, chapter 21, subchapter 4-A. An Active Retired Judge of the District Court may act only in those cases and matters and hold court only at those sessions and times as that judge is directed and assigned by the Chief Judge of the District Court. Any Active Retired Judge of the District Court may be directed by the Chief Judge to hold any session of the District Court in any district and when so directed has authority and jurisdiction therein the same as if that judge were the regular judge of that court and, whenever the Chief Judge of the District Court so orders, may hear all matters and issue all orders, notices, decrees and judgments that any Judge of that District Court is authorized to hear and issue. An Active Retired Judge of the District Court receives reimbursement for expenses actually and reasonably incurred in the performance of that judge's duties. An Active Retired Judge of the District Court may be assigned by the Chief Judge of the District Court to act as a mediator for the foreclosure mediation program in accordance with Title 14, section 6321-A, subsection 7. [2009, c. 402, §3 (AMD).]

SECTION HISTORY

1973, c. 417, §3 (NEW). 1975, c. 771, §20 (AMD). 1979, c. 692, §§3,4 (AMD). 1983, c. 416, §3 (AMD). 1983, c. 853, §§C12,18 (AMD). 2009, c. 136, §2 (AMD). 2009, c. 402, §3 (AMD).



4 §157-C. Judge or Active Retired Judge of the District Court to sit in Superior Court

A Judge or an Active Retired Judge of the District Court may be assigned by the Chief Justice of the Supreme Judicial Court to sit in the Superior Court in any county and when so directed has authority and jurisdiction therein as if a regular Justice of the Superior Court; and whenever the Chief Justice of the Supreme Judicial Court so directs, that judge may hear all matters and issue all orders, notices, decrees and judgments that any Justice of the Superior Court is authorized to hear and issue. [1999, c. 547, Pt. B, §4 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

No Judge or Active Retired Judge of the District Court so sitting in the Superior Court may act in any case in which that judge has sat in the District Court nor in which that judge otherwise has an interest. [1999, c. 547, Pt. B, §4 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

The order of the Chief Justice of the Supreme Judicial Court directing a Judge or an Active Retired Judge of the District Court to sit in the Superior Court must be filed with the Executive Clerk of the Supreme Judicial Court, but need not be docketed or otherwise recorded in any case heard by that judge. [1999, c. 547, Pt. B, §4 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1979, c. 12, §2 (NEW). 1983, c. 112, (AMD). 1999, c. 547, §B8 (AMD). 1999, c. 547, §B80 (AFF).



4 §157-D. Active retired judges; compensation

Any Active Retired Judge of the District Court, who performs judicial service at the direction and assignment of the Chief Judge of the District Court, is compensated for those services at the rate of $300 per day or $175 per 1/2 day, provided that the total per diem compensation and retirement pension received by an Active Retired Judge of the District Court in any calendar year does not exceed the annual salary of a Judge of the District Court. [2001, c. 439, Pt. DDD, §2 (AMD).]

SECTION HISTORY

1983, c. 853, §§C13,18 (NEW). 1989, c. 501, §§O17,22 (AMD). 1989, c. 596, §C8 (AMD). 1991, c. 824, §§B13,14 (AFF). 1997, c. 643, §M10 (AMD). 2001, c. 439, §DDD2 (AMD).



4 §157-E. Judge or Active Retired Judge of District Court assigned to sit in Administrative Court (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 891, §A6 (NEW). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B9 (RP).



4 §158. Ex officio, notary public; may administer oaths

Judges and clerks of the District Court are, ex officio, notaries public, and all their official acts, attested by them in either capacity, except those pertaining to the exclusive jurisdiction of judges and clerks of District Courts, are of equal effect. Judges and clerks of the District Court may administer all oaths required by law, unless another officer is specifically required to do it. [1981, c. 456, §3 (AMD).]

SECTION HISTORY

1981, c. 456, §A3 (AMD).



4 §159. Clerks; appointment

For each division, for the violations bureau and for the office of the Chief Judge, the Chief Judge shall appoint clerks and deputy clerks as necessary. A clerk of the Superior Court may also serve as the clerk of the District Court. If the business of any division or the violations bureau does not require the full-time service of a clerk, the Chief Judge may appoint a part-time clerk for that division or violations bureau. Whenever the clerk is unable to perform the duties of that office or so directs, the deputy has all the power and performs all the duties of clerk. Whenever a clerk is absent or temporarily unable to perform the duties as clerk and there is no deputy clerk authorized or available to exercise the powers and perform the duties of clerk and an existing or immediate session of the court renders it necessary, the Chief Judge may designate a clerk pro tempore who has the same powers and duties of the clerk. [1995, c. 560, Pt. I, §14 (AMD).]

The clerk of the District Court may sign notices to appear in court for hearings on nonpayment of fines, counsel fees or restitution. [1997, c. 135, §2 (NEW).]

SECTION HISTORY

1973, c. 83, (AMD). 1983, c. 131, §1 (AMD). 1991, c. 549, §1 (AMD). 1991, c. 549, §17 (AFF). 1995, c. 560, §I14 (AMD). 1997, c. 135, §2 (AMD).



4 §160. Clerks, taking of bail authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §2 (AMD). 1967, c. 134, (AMD). 1987, c. 758, §1 (RP).



4 §161. Justice of the peace; appointment; duties; salary

The Chief Judge of the District Court may authorize any attorney-at-law, who is duly licensed to practice law in the State, to receive complaints and to issue process for the arrest of persons charged with offenses, to issue search warrants and to endorse certificates of commitment of the mentally ill, all in accordance with law, and to perform all other such acts and duties that are or may be authorized by law. The powers to issue process for the arrest of persons charged with offenses and to issue search warrants extend to offenses subject to the exclusive jurisdiction of the Passamaquoddy Tribe or the Penobscot Nation under the terms of Title 30, section 6209-A or 6209-B. That attorney may be known as a justice of the peace. [1995, c. 388, §1 (AMD); 1995, c. 388, §8 (AFF).]

The justice of the peace shall serve at the pleasure of the Chief Judge of the District Court, but no term for which a justice of the peace is appointed may exceed 5 years. [1987, c. 736, §3 (AMD).]

The justice of the peace shall receive such salary as shall be determined by the Chief Judge and paid as an expense of the District Court. [1987, c. 736, §3 (AMD).]

The Chief Judge of the District Court may also authorize any clerk or deputy clerk of the District Court to issue process for the arrest of persons charged with offenses if the Chief Judge is satisfied that the clerk or deputy clerk has the necessary training and learning to perform that function. When acting in that capacity, the clerk or deputy clerk shall be considered a justice of the peace and shall serve at the pleasure of the Chief Judge. [1987, c. 736, §3 (NEW).]

SECTION HISTORY

1967, c. 420, (AMD). 1967, c. 434, §1 (AMD). 1973, c. 216, (RPR). 1985, c. 737, §A12 (AMD). 1987, c. 736, §3 (AMD). 1991, c. 484, §1 (AMD). 1995, c. 388, §1 (AMD). 1995, c. 388, §8 (AFF).



4 §162. Place for holding court; suitable quarters

In each division, the place for holding court must be located in a state, county or municipal building designated by the Chief Judge who, with the advice and approval of the Bureau of General Services, is empowered to negotiate on behalf of the State the leases, contracts and other arrangements the Chief Judge considers necessary, within the limits of the budget and the funds available, to provide suitable quarters, adequately furnished and equipped for the District Court in each division. [2011, c. 691, Pt. B, §4 (AMD).]

The facilities of the Superior Court in each county when that court is not in session must be available for use by the District Court of that division in which such facilities are located. Arrangements for such use must be made by the Chief Judge. [2009, c. 415, Pt. B, §1 (AMD).]

If the Chief Judge is unable to negotiate the leases, contracts and other arrangements as provided in this section, the Chief Judge may, with the advice and approval of the Bureau of General Services, negotiate on behalf of the State, the leases, contracts and other arrangements the Chief Judge considers necessary, within the limits of the budget and funds available, to provide suitable quarters, adequately furnished and equipped for the District Court in privately owned buildings. [2011, c. 691, Pt. B, §4 (AMD).]

SECTION HISTORY

2009, c. 415, Pt. B, §1 (AMD). 2011, c. 691, Pt. B, §4 (AMD).



4 §163. Funds

1. District Court funds. Except as otherwise provided by law, all fines, forfeitures, surcharges, assessments and fees collected in any division of the District Court or by the violations bureau must be paid to the clerk of that District Court, who shall deposit them in a special account in a timely manner. Once each month, the clerk shall remit the sums to the Treasurer of State, who shall credit them to the General Fund. At the same time, the clerk shall remit the sums that have been collected in accordance with section 1057; Title 5, chapter 316-A; Title 7, section 3910-A; Title 17, section 1015; Title 29-A, section 2411, subsection 7; former Title 34-A, section 1210-A, subsection 9; and Title 34-A, section 1210-B, subsection 6. Funds received by the clerk as bail in criminal cases must be deposited daily in a special account. The clerk shall deposit the funds in an interest-bearing account unless the clerk determines that it is not cost-effective to do so. Interest accrued in the account is the property of and accrues to the State. The forfeiture and setoff of bail is governed as otherwise provided by law.

[ 2015, c. 44, §1 (AMD) .]

2. Expenses. The Treasurer of State shall pay all sums of money produced by cases in the District Court which shall become due to state departments and agencies, municipalities, and state, county and municipal offices.

[ 1967, c. 449, §2 (RPR) .]

3. District Court Building Fund.

[ 2009, c. 415, Pt. B, §2 (RP) .]

4. Balance to State. The balance remaining in the District Court Fund after paying or setting aside the sums described in this section shall accrue to the State.

[ 1975, c. 735, §6 (RPR) .]

SECTION HISTORY

1967, c. 449, §§1-3 (AMD). 1971, c. 97, §1 (AMD). 1975, c. 383, §§4-A (AMD). 1975, c. 408, §13 (AMD). 1975, c. 735, §6 (AMD). 1979, c. 127, §13 (AMD). 1987, c. 339, §2 (AMD). 1989, c. 501, §P3 (AMD). RR 1991, c. 2, §4 (COR). 1991, c. 132, §2 (AMD). 1991, c. 549, §2 (AMD). 1991, c. 549, §17 (AFF). 1991, c. 806, §1 (AMD). 1995, c. 65, §A3 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 357, §2 (AMD). 2001, c. 617, §2 (AMD). 2001, c. 698, §2 (AMD). 2001, c. 698, §7 (AFF). 2003, c. 20, §R2 (AMD). 2003, c. 20, §R10 (AFF). 2007, c. 377, §2 (AMD). 2007, c. 377, §17 (AFF). 2009, c. 415, Pt. B, §2 (AMD). 2015, c. 44, §1 (AMD).



4 §164. Duties of Chief Judge

The Chief Judge shall be responsible to and under the supervision of the Chief Justice of the Supreme Judicial Court for the operation of the District Court and shall serve as Chief Judge at the pleasure of the Chief Justice. To this end the Chief Judge shall: [1975, c. 408, §14 (AMD).]

1. Hold court when necessary. Hold court in any division when he deems it necessary by reason of illness, absence or disability of the judge regularly assigned or by reason of an excessive case load in any district;

1-A. Appoint bail commissioners. Appoint bail commissioners pursuant to Title 15, section 1023, for any district;

[ 1995, c. 462, Pt. A, §3 (RPR) .]

2. Assign judges. Assign judges to hold court in any division where, in the judgment of the Chief Judge, they are needed;

[ 1993, c. 675, Pt. B, §6 (AMD) .]

3. Days and hours for holding court. Fix the days and hours for holding court in each division;

[ 1991, c. 824, Pt. A, §2 (AMD) .]

4. Vacations. Determine the times for the taking of vacations by all district judges;

5. Assign judges.

[ 1993, c. 675, Pt. B, §7 (RP) .]

6. Records and reports. Prescribe, subject to the approval of the Chief Justice or his delegate, the records to be kept and destroyed and the reports to be made by each district judge;

[ 1975, c. 408, §15 (AMD) .]

7. Statistics. Collect such statistics and other information pertaining to the business of the District Court as are requested by the Chief Justice or his delegate;

[ 1975, c. 408, §15 (AMD) .]

8. Budget. Utilizing such assistance from the Administrative Office of the Courts as he may request, prepare and submit a proposed annual budget for the District Court to the Chief Justice or his delegate;

[ 1977, c. 544, §9 (AMD) .]

9. Report. Render to the Chief Justice of the Supreme Judicial Court an annual report on the state of business in the District Court and on the conferences held pursuant to subsection 11;

10. Courtroom facilities. Make necessary arrangements for proper courtroom facilities for all branches of the District Court pursuant to section 162; establish headquarters with appropriate facilities for the Chief Judge; and establish quarters and facilities for all District Court judges;

[ 1993, c. 675, Pt. B, §8 (AMD) .]

11. Conference of judges. Convene at least once annually at such place as he may deem appropriate, a conference of District Court Judges to consider and take action upon or make recommendations with respect to current problems in the operation of the District Court. The expenses of District Court Judges attending this conference shall be an expense of the District Court;

12. Violations bureau. Notwithstanding any other statute or law, establish the violations bureau.

A. The violations bureau has jurisdiction over all traffic infractions committed in this State. Unless otherwise ordered by a court, trial of a traffic infraction must be in the division in which the alleged infraction was committed. [1991, c. 549, §17 (AFF); 1991, c. 549, §3 (RPR).]

B. The Chief Judge by order, which may from time to time be amended, shall designate the amount of fines imposed for traffic infractions. [1991, c. 549, §17 (AFF); 1991, c. 549, §3 (RPR).]

C. The Maine Rules of Civil Procedure applies in all traffic infraction proceedings. [1991, c. 549, §17 (AFF); 1991, c. 549, §3 (RPR).]

D. The clerk of each division has the authority to accept pleadings and fines on behalf of the violations bureau; [1991, c. 549, §17 (AFF); 1991, c. 549, §3 (RPR).]

E. [1991, c. 549, §17 (AFF); 1991, c. 549, §3 (RP).]

[ 1991, c. 549, §17 (AFF); 1991, c. 549, §3 (RPR) .]

13. Additional duties. Perform such additional duties as may be assigned by the Chief Justice of the Supreme Judicial Court;

[ 1993, c. 680, Pt. A, §2 (AMD) .]

14. Powers reserved to the Supreme Judicial Court.

[ 1993, c. 680, Pt. A, §3 (RP) .]

15. Fisheries and wildlife bureau. Establish in each division a fisheries and wildlife bureau. The Chief Judge shall appoint a clerk of the District Court in each division as violations clerk for the fisheries and wildlife bureau in that division.

The violations clerk shall accept written appearances, waivers of trial, pleas of guilty and payments of fines and costs in fisheries and wildlife offense cases, subject to the limitations prescribed in this subsection. The violations clerk serves under the direction and control of the judge of the court for which the violations clerk is appointed.

A. A fisheries and wildlife offense means any violation of any provision of Title 12, Part 13; any provision of law enumerated in Title 12, section 10353; or any rule adopted by the Commissioner of Inland Fisheries and Wildlife pursuant to these provisions. [2003, c. 414, Pt. B, §1 (AMD); 2003, c. 614, §9 (AFF).]

B. The Chief Judge shall by order, which may from time to time be amended, suspended or repealed, designate the fisheries and wildlife offenses within the authority of the violations clerk, except that such offenses may not include any offense for which a mandatory minimum term of imprisonment is provided by law. The court shall establish schedules, within the limits prescribed by law, of the amount of fines to be imposed for such offenses. The order of the court establishing the schedules must be prominently posted in the place where the fines are paid. Fines and costs must be paid to, receipted by and accounted for by the violations clerk in accordance with these provisions. [1993, c. 680, Pt. A, §4 (AMD).]

C. Any person charged with any fisheries and wildlife offense within the authority of the violations clerk may file an appearance in person or by mail before the violations clerk and enter a plea admitting the infraction charged and waiver of trial and pay the fine established for the infraction charged and costs. Any person entering a plea admitting the infraction charged must be informed of that person's rights, including the right to stand trial, that that person's signature to a plea admitting the infraction charged will have the same effect as a judgment of the court and that the record of adjudication will be sent to the Commissioner of Inland Fisheries and Wildlife. [1993, c. 680, Pt. A, §4 (AMD).]

D. Any person who has been found guilty of or who has signed a plea of guilty to, or who has been found to have committed or who has signed a plea admitting or admitting with an explanation, one or more previous fisheries and wildlife offenses subject to this subsection within a 12-month period may not appear before the violations clerk unless the court, by order, permits that appearance. Each waiver of hearing filed under this subsection must recite on the oath or affirmation of the offender whether or not the offender has been previously found guilty of, or to have committed, or has previously signed a plea of guilty to, admitting or admitting with an explanation to, one or more fisheries and wildlife offenses within a 12-month period. Any person swearing falsely to such a statement, upon conviction, is subject to a fine of not more than $50. [1995, c. 462, Pt. A, §4 (AMD).]

E. The Chief Judge, following notification to the Chief Justice of the Supreme Judicial Court or the Chief Justice's delegate, may authorize forms and procedures the Chief Judge considers appropriate to carry out this subsection; [1993, c. 680, Pt. A, §4 (AMD).]

[ 2003, c. 414, Pt. B, §1 (AMD); 2003, c. 614, §9 (AFF) .]

16. Development and implementation of administrative concepts. Carry on a continuous survey and study of the organization, operation, condition of business, practice and procedure of the District Court and make recommendations to the Chief Justice of the Supreme Judicial Court concerning the number of judges and other personnel required for the efficient administration of justice and examine, with the advice of the judges of the District Court, the status of dockets of the various District Courts to determine whether the business of the court is being carried out in an efficient manner. From such an examination, the Chief Judge shall annually make recommendations to the Chief Justice of the Supreme Judicial Court for guidelines and policies for the scheduling and trial of matters before the District Court. In providing recommendations, the Chief Judge shall give due and appropriate regard to the recommendations of the judges and other personnel of the District Court and shall provide a mechanism whereby their individual recommendations and comments may be brought to the attention of the Chief Justice. The Chief Judge, in advising as to the appropriateness of the methods or the systems for scheduling trials and the management of matters before the District Court, shall take into consideration systems and methods operational in the Superior Court. The final decision as to the management of personnel and the implementation of guidelines, policies and procedures for the scheduling of trials and management of matters before the District Court must be made by the Chief Justice only after consultation with the Chief Judge;

[ 1993, c. 680, Pt. A, §5 (AMD) .]

17. Marine resources bureau. Establish in each division a marine resources bureau. The Chief Judge shall appoint a clerk of the District Court in each division as violations clerk for the marine resources bureau in that division.

The violations clerk shall accept written appearances, waivers of trial, pleas of guilty and payments of fines and costs in marine resources offense cases, subject to the limitations prescribed in this subsection. The violations clerk serves under the direction and control of the judge of the court for which the violations clerk is appointed.

A. A marine resources offense means any violation of any provision of Title 12, chapters 601 to 627 and chapters 935, 937 and 939, or any rules adopted by the Commissioner of Marine Resources pursuant to those chapters. [2003, c. 414, Pt. B, §2 (AMD); 2003, c. 614, §9 (AFF).]

B. The Chief Judge shall by order, which may from time to time be amended, suspended or repealed, designate the marine resources offenses within the authority of the violations clerk, except that the offenses may not include any offense for which a mandatory minimum term of imprisonment is provided by law. The court shall establish schedules, within the limits prescribed by law, of the amount of fines to be imposed for the offenses. The order of the court establishing the schedules must be prominently posted in the place where the fines are paid. Fines and costs must be paid to, receipted by and accounted for by the violations clerk in accordance with these provisions. [1993, c. 680, Pt. A, §6 (AMD).]

C. Any person charged with any marine resources offense within the authority of the violations clerk may file an appearance in person or by mail before the violations clerk. Any person may enter a plea admitting the violation charged and waiver of trial and pay the fine, and costs, established for the violation charged. Any person entering a plea admitting the infraction charged must be informed of that person's rights, including the right to stand trial, that that person's signature to a plea admitting the violation charged will have the same effect as a judgment of the court and that the record of adjudication will be sent to the Commissioner of Marine Resources. [1993, c. 680, Pt. A, §6 (AMD).]

D. Any person who has been found guilty of or who has signed a plea of guilty to, or who has been found to have committed or who has signed a plea admitting or admitting with an explanation, one or more previous marine resources offenses subject to this subsection within a 12-month period may not appear before the violations clerk unless the court, by order, permits that appearance. Each waiver of hearing filed under this subsection must recite on the oath or affirmation of the offender whether or not the offender has been previously found guilty of or to have committed or has previously signed a plea of guilty to, admitting or admitting with an explanation to, one or more marine resources offenses within a 12-month period. Any person swearing falsely to such a statement is, upon conviction, subject to a fine of not more than $50. [1993, c. 680, Pt. A, §6 (AMD).]

E. The Chief Judge, following notification to the Chief Justice of the Supreme Judicial Court or the Chief Justice's delegate, may authorize such forms and procedures as the Chief Judge considers appropriate to carry out this subsection; and [1993, c. 680, Pt. A, §6 (AMD).]

[ 2003, c. 414, Pt. B, §2 (AMD); 2003, c. 614, §9 (AFF) .]

18. Forest service bureau. Establish in each division a forest service bureau. The Chief Judge shall appoint the clerk of the District Court in each division as violations clerk for the forest service bureau.

The violations clerk shall accept written appearances, waivers of trial, pleas of guilty and payments of fines and costs in forest service offense cases, subject to the limitations prescribed in this subsection. The violations clerk serves under the direction and control of the judge of the court for which that clerk is appointed.

A. For purposes of this subsection, a forest service offense means any violation of Title 12, chapters 801, 805, 807, 809, 935, 937 and 939 and section 10203, subsection 6 and sections 10651, 10653 and 11221 or any rules adopted by the Director of the Maine Forest Service pursuant to those chapters. [2003, c. 414, Pt. B, §3 (AMD); 2003, c. 614, §9 (AFF).]

B. The Chief Judge shall by order, which may from time to time be amended, suspended or repealed, designate the forest service offenses within the authority of the violations clerk, except that the offenses may not include any offense for which a mandatory minimum term of imprisonment is provided by law. The court shall establish schedules, within the limits prescribed by law, of the amount of fines to be imposed for the offenses. The order of the court establishing the schedules must be prominently posted in the place where the fines are paid. Fines and costs must be paid to, receipted by and accounted for by the violations clerk in accordance with these provisions. [1991, c. 635, (NEW).]

C. A person charged with a forest service offense within the authority of the violations clerk may file an appearance in person or by mail before the violations clerk. A person may enter a plea admitting the violation charged and a waiver of trial and pay the fine and costs established for the violation charged. A person entering a plea admitting the violation charged must be informed of the person's rights, including the right to stand trial, that the person's signature to a plea admitting the violation charged has the same effect as a judgment of the court and that the record of adjudication will be sent to the Director of the Maine Forest Service. [1991, c. 635, (NEW).]

D. A person who, within a 12-month period, has been found guilty of, has signed a plea of guilty to, has been found to have committed or has signed a plea admitting, or admitting with an explanation, one or more previous forest service offenses subject to this subsection may not appear before the violations clerk unless the court, by order, permits that appearance. Each waiver of hearing filed under this subsection must recite on the oath or affirmation of the offender whether the offender was previously found guilty of or committed or previously signed a plea of guilty to or signed a plea admitting, or admitting with an explanation, one or more forest service offenses within a 12-month period. A person swearing falsely to such a statement is subject, upon conviction, to a fine of not more than $50. [1991, c. 635, (NEW).]

E. The Chief Judge, following notification to the Chief Justice of the Supreme Court or the Chief Justice's delegate, may authorize forms and procedures as the Chief Judge considers appropriate to carry out this subsection. [1991, c. 635, (NEW).]

[ 2003, c. 414, Pt. B, §3 (AMD); 2003, c. 614, §9 (AFF) .]

Powers not enumerated in this section but necessary or desirable for the proper administration of the courts may, from time to time, be promulgated and assigned, by rule of the Supreme Judicial Court. [1993, c. 680, Pt. A, §7 (NEW).]

SECTION HISTORY

1969, c. 299, (AMD). 1973, c. 625, §9 (AMD). 1975, c. 408, §§14-19 (AMD). 1975, c. 430, §§4,5 (AMD). 1975, c. 623, §§3-C (AMD). 1975, c. 731, §§1,2 (AMD). 1975, c. 770, §12 (AMD). 1977, c. 392, (AMD). 1977, c. 544, §§7-10 (AMD). 1977, c. 696, §§22,23 (AMD). 1979, c. 541, §§A11,A12 (AMD). 1981, c. 414, §1 (AMD). 1983, c. 107, (AMD). 1983, c. 548, §2 (AMD). 1985, c. 481, §A4 (AMD). 1985, c. 506, §B2 (AMD). 1987, c. 758, §2 (AMD). 1989, c. 875, §E4 (AMD). 1989, c. 891, §A7 (AMD). 1991, c. 91, (AMD). 1991, c. 549, §3 (AMD). 1991, c. 549, §17 (AFF). 1991, c. 635, (AMD). 1991, c. 824, §A2 (AMD). 1993, c. 675, §§B5-8 (AMD). 1993, c. 680, §§A1-7 (AMD). 1995, c. 462, §§A3,4 (AMD). 2003, c. 414, §§B1-3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



4 §164-A. Acceptance of fine and guilty plea

The clerk of each division may accept a guilty plea to a criminal traffic offense upon payment of a fine and surcharge in accordance with a schedule of offenses and fines established by the Chief Judge. A person tendering payment of a fine without filing a signed waiver is deemed to have read and waived that person's rights, to understand that tendering payment is deemed a waiver and has the same effect as a judgment of the court and to understand that the record of the judgment will be sent to the Secretary of State. [1991, c. 549, §4 (NEW); 1991, c. 549, §17 (AFF).]

SECTION HISTORY

1991, c. 549, §4 (NEW). 1991, c. 549, §17 (AFF).



4 §164-B. Appointment of clerk (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 549, §4 (NEW). 1991, c. 549, §17 (AFF).



4 §165. District Court; jurisdiction over crimes and juvenile offenses

1. Crimes; under one year imprisonment. The District Court has jurisdiction and, except as provided in Title 29-A, section 2602, concurrent jurisdiction with the Superior Court of all crimes, including violation of any statute or a bylaw of a town, village corporation or local health officer and breach of the peace, for which the maximum term of imprisonment to which the defendant may be sentenced upon conviction of that crime is less than one year.

[ 1999, c. 731, Pt. ZZZ, §6 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Juvenile Court. The District Court has jurisdiction over juvenile offenses pursuant to Title 15, Part 6.

[ 1999, c. 731, Pt. ZZZ, §6 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

3. Crimes; one year or more imprisonment. The District Court has, concurrent with the Superior Court, original jurisdiction to receive pleas of guilty in criminal cases, other than murder, in which:

A. The maximum term of imprisonment to which the defendant may be sentenced upon conviction of that crime is one year or more; [1999, c. 731, Pt. ZZZ, §6 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

B. The defendant has in writing waived the defendant's right to indictment by grand jury and the defendant's right to a jury trial; and [1999, c. 731, Pt. ZZZ, §6 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

C. The defendant has indicated the defendant's intention to enter a plea of guilty to the charges pending against the defendant. [1999, c. 731, Pt. ZZZ, §6 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

When exercising such jurisdiction, the District Court possesses all of the powers of the Superior Court. The District Court shall exercise that jurisdiction in the manner that the Supreme Judicial Court by rule provides. Any person sentenced under this subsection is entitled to the rights provided by Title 15, chapter 306-A.

[ 2005, c. 326, §1 (AMD); 2005, c. 326, §5 (AFF) .]

4. Issue process. The District Court has jurisdiction to issue process with respect to any violation over which the Passamaquoddy Tribe or the Penobscot Nation exercises exclusive jurisdiction under Title 30, section 6209-A or 6209-B.

[ 1999, c. 731, Pt. ZZZ, §6 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

5. Power to sentence. The District Court may impose any authorized sentencing alternative.

[ 1999, c. 731, Pt. ZZZ, §6 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1975, c. 430, §6 (AMD). 1991, c. 484, §2 (AMD). 1995, c. 65, §A4 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 388, §2 (AMD). 1995, c. 388, §8 (AFF). 1999, c. 731, §ZZZ42 (AFF). 1999, c. 731, §ZZZ6 (RPR). 2005, c. 326, §1 (AMD). 2005, c. 326, §5 (AFF).



4 §166. -- Terms of court (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 19, §1 (RP).



4 §167. -- Bail (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §3 (RP).



4 §168. Examination to determine sanity of accused

A Judge of the District Court may order a person, who is accused of an offense, to be examined by a physician without delay, to determine whether or not such person is insane. The cost of such examination shall be paid from the treasury of the county in which the action is pending. [1967, c. 222, (AMD).]

SECTION HISTORY

1967, c. 222, (AMD).



4 §169. Administration of oaths

Judges of the District Court and notaries public may administer all oaths required by law, unless another officer is specially required to do it. [1981, c. 456, Pt. A, §4 (AMD).]

SECTION HISTORY

1981, c. 456, §A4 (AMD).



4 §170. Commanding assistance for arrest

Upon view of an affray, riot, assault or battery, Judges of the District Court may, without warrant, command the assistance of any sheriff, deputy sheriff, constable or person present to repress the same and to arrest all concerned therein.



4 §171. Duty on receipt of complaints

When complaint is made to the proper officer of the District Court charging a person with the commission of a criminal offense, he shall issue a warrant for his arrest or a summons in such form and under such circumstances as the Supreme Judicial Court shall by rule provide. [1979, c. 663, §9 (RPR).]

He may, and on complaint shall, cause to be arrested persons found within his county or in an adjoining county under the conditions specified in the first paragraph of section 161 charged with offenses; and those having committed offenses therein or in an adjoining county who have escaped therefrom or from an adjoining county; and all persons charged with offenses and crimes, and all affrayers, rioters, breakers of the peace and violators of the law, and may require such offenders to find sureties for keeping the peace. [1987, c. 758, §3 (AMD).]

A district judge may try those brought before him for offenses within his jurisdiction, although the penalty or fine accrues wholly or partly to his town. [1979, c. 663, §9 (RPR).]

Warrants issued by the proper officer of the District Court in criminal cases shall be signed by that officer at the time they are issued. [1979, c. 663, §9 (NEW).]

SECTION HISTORY

1965, c. 356, §4 (RPR). 1965, c. 425, §4 (AMD). 1967, c. 434, §2 (AMD). 1975, c. 430, §7 (AMD). 1975, c. 731, §3 (AMD). 1979, c. 127, §14 (AMD). 1979, c. 663, §9 (RPR). 1987, c. 758, §3 (AMD).



4 §171-A. Traffic infraction and civil violation complaints

1. Traffic infraction. When a complaint is made to the proper officer of the District Court charging a person with the commission of a traffic infraction the officer of the District Court shall cause to be served upon the person a Violation Summons and Complaint or other process in such form and under such circumstances as the Supreme Judicial Court shall by rule provide.

[ 1991, c. 733, §1 (NEW) .]

2. Civil violations. When a complaint is made to the proper officer of the District Court charging a person with the commission of a civil violation other than a traffic infraction, the officer of the District Court shall cause to be served upon the person a Uniform Summons and Complaint or other process in such form and under such circumstances as the Supreme Judicial Court shall by rule provide.

[ 1991, c. 733, §1 (NEW) .]

SECTION HISTORY

1975, c. 731, §4 (NEW). 1991, c. 733, §1 (RPR).



4 §172. Judge unable to attend; continuance

Whenever a District Judge is unable to attend court, any clerk of the District Court may continue any case in such court for a period of not more than 14 days.



4 §173. Costs and fees; criminal

The following provisions shall apply to the District Court:

1. Definitions and limitations. This section applies only to costs and fees arising from the criminal and civil violation proceedings in the District Court. When any criminal or civil violation case is appealed from such court to the Superior Court, the latter may tax and impose costs from its proceeding which may not include any fees or costs arising from the proceedings or arrest in the lower court.

Nothing in this section shall be interpreted to prohibit a court from filing a case upon payment of costs without a conviction or adjudication; provided that upon motion at any time by either party, the court shall bring a filed case forward and proceed to a disposition of the pending complaint.

Nothing in this section shall be interpreted to deprive a law enforcement officer of compensation for his services and expenses, but this section may shift the responsibility for providing such compensation.

The term "law enforcement officer" shall mean any person who by virtue of his public employment is vested by law with a duty to enforce any criminal law of this State by making arrests, whether that duty extends to all crimes or is limited to specific crimes, or with a duty to enforce any law of this State establishing a civil violation.

[ 1975, c. 731, §§5-7 (AMD) .]

2. Defendant not to be sentenced to pay costs of court as such. The District Court may not, in any criminal proceeding, sentence any defendant to pay costs of court as such, but may take the costs into consideration and include in any fine imposed a sum adequate to cover all or any part of them without reference to such costs and without taxing them, provided the maximum fine for the particular offense is not exceeded.

[ 1975, c. 731, §8 (AMD) .]

2-A. Costs in traffic infraction or civil violation cases. The Chief Judge shall establish costs to be paid by a defendant to reopen a traffic infraction or civil violation case after the case has been disposed of by default resulting from the defendant's failure to file a timely answer or the defendant's failure to appear in court.

In addition to other penalties provided by law, the court may impose on the defendant reasonable costs for the defendant's failure to answer or the defendant's failure to appear in court.

[ 1991, c. 733, §2 (AMD) .]

3. Reports and records of costs and fees.

[ 1979, c. 127, §15 (RP) .]

4. Distribution of fees and fines.

[ 1997, c. 750, Pt. A, §1 (RP) .]

4-A. Law enforcement officer services, reimbursement and compensation. The court shall reimburse or compensate municipalities and counties for law enforcement officer services as follows.

A. The court shall reimburse the municipality or county that employs the law enforcement officer a flat fee of $50 for each day or part of a day that a law enforcement officer is physically present for a scheduled trial in District Court, whether or not the officer is called upon to give testimony. [1999, c. 731, Pt. CCCC, §1 (AMD).]

B. The court shall pay a municipality or county a flat fee of $50 for each day or part of a day that a municipal or county law enforcement officer, designated by the municipality or county as its court officer, is physically present in a District Court in order to adequately handle that municipality's or county's case load.

The court officer required to be present at an arraignment may be an officer other than the arresting officer if the municipality or county has designated the officer to handle the arraignment case load of that municipality or county. In addition, one or more municipalities may designate either a municipal law enforcement officer or a county law enforcement officer to represent the municipalities at arraignments. [1999, c. 731, Pt. CCCC, §1 (AMD).]

C. The sheriffs of the several counties shall designate and furnish deputy sheriffs to serve as bailiffs in each division of the District Court within their counties if requested by the Chief Judge. A deputy sheriff designated as bailiff must be approved by the Chief Judge and may not serve as a court officer for any law enforcement agency. Compensation for reasonable and necessary expenses, as agreed to by the parties, must be paid by the District Court.

In a municipality where a police officer has been furnished to serve as a bailiff, the Chief Judge may continue to authorize the use of a police officer as a bailiff and the District Court shall compensate the municipality. A person appointed to serve as bailiff may not serve as court officer for a municipal police department as provided in this subsection. [1997, c. 750, Pt. A, §2 (NEW).]

[ 1999, c. 731, Pt. CCCC, §1 (AMD) .]

4-B. Law Enforcement Agency Reimbursement Fund. The Law Enforcement Agency Reimbursement Fund is established as a nonlapsing, dedicated fund within the Administrative Office of the Courts.

A. The Administrative Office of the Courts shall use the fund to reimburse municipalities and counties pursuant to subsection 4-A. [1997, c. 750, Pt. A, §2 (NEW).]

B. Six percent of fines and forfeitures collected for traffic infractions must be deposited in the fund as provided in Title 29-A, section 2602, subsection 4, paragraphs A and B. [1997, c. 750, Pt. A, §2 (NEW).]

C. The balance remaining in the fund at the end of the fiscal year must be transferred to the General Fund. [1997, c. 750, Pt. A, §2 (NEW).]

D. If there is a deficit in the fund at the end of the fiscal year, the Treasurer of State shall transfer a sufficient amount from the General Fund to balance the fund. [1997, c. 750, Pt. A, §2 (NEW).]

[ 1997, c. 750, Pt. A, §2 (NEW) .]

5. Disbursement to appointed counsel. In any proceeding where the court has appointed counsel, that appointed counsel shall be reimbursed by the court for reasonable disbursements made in behalf of the client, including but not limited to witness fees, sheriff's fees and travel, upon approval of these disbursements by the court.

[ 1977, c. 114, §9 (RPR) .]

SECTION HISTORY

1965, c. 356, §5 (AMD). 1967, c. 244, (AMD). 1967, c. 397, (AMD). 1967, c. 408, §1 (AMD). 1967, c. 449, §4 (AMD). 1967, c. 521, §§1,2 (AMD). 1967, c. 544, §4 (AMD). 1971, c. 97, §2 (AMD). 1971, c. 252, §§1,2 (AMD). 1971, c. 261, §1 (AMD). 1971, c. 593, §22 (AMD). 1971, c. 618, §12 (AMD). 1971, c. 622, §5 (AMD). 1975, c. 95, (AMD). 1975, c. 292, (AMD). 1975, c. 341, (AMD). 1975, c. 369, §§1,2 (AMD). 1975, c. 430, §§8-15 (AMD). 1975, c. 623, §§3-E (AMD). 1975, c. 731, §§5-12 (AMD). 1975, c. 777, §2 (AMD). 1977, c. 114, §§3-9 (AMD). 1979, c. 127, §§15,16 (AMD). 1983, c. 742, (AMD). 1989, c. 89, (AMD). 1989, c. 722, §3 (AMD). 1991, c. 549, §5 (AMD). 1991, c. 549, §17 (AFF). 1991, c. 733, §2 (AMD). 1991, c. 780, §X2 (AMD). 1993, c. 675, §B9 (AMD). 1997, c. 750, §§A1,2 (AMD). 1999, c. 731, §CCCC1 (AMD).



4 §173-A. Costs taxable for the State in civil violation or traffic infraction proceedings

Costs in the amount of $25 shall be automatically taxable for the State in civil violation and traffic infraction proceedings for failure to pay a fine imposed for the commission of a civil violation or traffic infraction within 30 days of entry of judgment or within 30 days of the date fixed for a final installment payment if the fine is to be paid under a plan approved under Title 14, section 3141, subsection 4. [1987, c. 708, §1 (AMD).]

SECTION HISTORY

1975, c. 731, §§12-A (NEW). 1985, c. 481, §A5 (AMD). 1987, c. 414, §1 (RPR). 1987, c. 708, §1 (AMD).



4 §174. Civil and criminal; overcharging costs (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 19, §2 (AMD). 1975, c. 346, §§1-3 (AMD). 1975, c. 430, §§16,17 (AMD). 1975, c. 731, §13 (AMD). 1975, c. 770, §13 (AMD). 1985, c. 384, §1 (RP).



4 §175. Fees of District Courts

The Supreme Judicial Court shall have the authority to prescribe rules establishing the fees of the District Courts. [1979, c. 425, §1 (RPR).]

SECTION HISTORY

1975, c. 346, §4 (AMD). 1979, c. 425, §1 (RPR).



4 §176. Fees for entering an appeal

No Judge of a District Court division shall demand or receive any fees for entering an appeal or admitting to bail to prosecute it, in a criminal or traffic infraction case. The legal fees therefor may be taxed in the bill of costs, and certified and paid like other fees. [1975, c. 430, §18 (AMD).]

SECTION HISTORY

1965, c. 356, §6 (AMD). 1975, c. 430, §18 (AMD).



4 §177. Service of process statewide

All process of the District Court shall run throughout the State, and may be served outside of the division from which issued with the same effect as if served within such division.



4 §178. Abstract of record of divorce to be filed with Superior Court (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 129, (NEW). 1973, c. 625, §10 (AMD). 1979, c. 13, §4 (RP).



4 §179. Administrative search warrants

A District Court Judge may issue warrants to conduct administrative searches in such manner, for such purposes and under such circumstances as the Supreme Judicial Court shall by rule provide. [1973, c. 486, (NEW).]

SECTION HISTORY

1973, c. 486, (NEW).



4 §180. Site inspection warrants

A District Court Judge may issue warrants to conduct surveys and tests on land that is under consideration for purchase or taking through eminent domain by the State or any of its political subdivisions. The Supreme Judicial Court shall provide by rule the manner and circumstances for the issuance of such warrants subject to the following conditions: [1975, c. 753, (NEW).]

1. Compelling need. There is a compelling need for the issuance of the warrant, such as required compliance with state statutes or regulations or protection of the public health, safety or welfare;

[ 1975, c. 753, (NEW) .]

2. Notice to owner. The owner of the land shall be served notice at least 14 days prior to the day when any survey or test is initiated;

[ 1975, c. 753, (NEW) .]

3. Completion within 30 days. All tests and surveys shall be completed within 30 days of entry;

[ 1975, c. 753, (NEW) .]

4. Distance from occupied dwelling. No soils test may be conducted within 200 yards of an occupied dwelling;

[ 1975, c. 753, (NEW) .]

5. Site restoration. Upon completion of any soils test or analysis, all holes, pits or trenches created thereby shall be filled in and the site restored as best practicable to its original condition; and

[ 1975, c. 753, (NEW) .]

6. Compensation for damages. The owner of land subject to a survey or test shall have the right to be compensated for any actual damage caused as a result of the surveys and tests. Upon request of the landowner within 30 days after entry on his premises, the governmental unit shall hold a public hearing to determine whether he is entitled to compensation for actual damages caused by the testing. The governmental unit shall publish a notice of the time and place of hearing in a newspaper having general circulation in its area at least 7 days before the hearing. The governmental unit shall pay the landowner forthwith the amount of compensation to which it determines he is entitled. If the landowner is aggrieved by the decision of the governmental unit, he may appeal to the Superior Court as provided in Rule 80B of the Maine Rules of Civil Procedure.

[ 1975, c. 753, (NEW) .]

SECTION HISTORY

1975, c. 753, (NEW).



4 §181. Hours for small claims (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 548, §3 (NEW). 1985, c. 368, §2 (REEN).



4 §182. Media coverage of judicial proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 515, §2 (NEW). MRSA T. 4, §182 (RP).



4 §183. Family Division of District Court

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

There is established within the District Court a Family Division that has jurisdiction over family matters filed in District Court. The Family Division shall provide a system of justice that is responsive to the needs of families and the support of their children. The Supreme Judicial Court may adopt administrative orders and court rules governing the practice, procedure and administration of the Family Division. These practices and procedures must include, but are not limited to, education for the parties, case management and referral services to mediation and other alternate dispute resolution techniques. [1997, c. 269, §1 (NEW); 1997, c. 269, §2 (AFF).]

1. Family law magistrates. The Chief Judge of the District Court, with the approval of the Chief Justice of the Supreme Judicial Court, shall employ family law magistrates. In selecting family law magistrates, the Chief Judge shall give proper consideration to achieving statewide geographical representation in the Family Division.

A. Family law magistrates must be members of the Bar of this State and must have experience in the area of family law. Other qualifications may include interest, training or experience in mediation and other alternate dispute resolution techniques, domestic violence, child development, family dynamics and case management. [2005, c. 384, §1 (AMD).]

B. Family law magistrates shall devote themselves solely to the official duties of the position. Family law magistrates may not engage in the private practice of law or in any employment, occupation or business interfering with or inconsistent with the discharge of their duties. The Chief Judge of the District Court shall determine the salaries of the family law magistrates. [2005, c. 384, §1 (AMD).]

C. Family law magistrates are governed by the Maine Code of Judicial Conduct. Family law magistrates serve at the pleasure of the Chief Judge of the District Court. [2005, c. 384, §1 (AMD).]

D. (TEXT EFFECTIVE UNTIL 7/1/16) Family law magistrates shall employ appropriate case management techniques and have jurisdiction to hear and dispose of the following matters:

(1) Interim orders in actions involving the establishment, modification or enforcement of child support;

(2) Interim orders in actions involving divorce, legal separation, paternity or parental rights, including interim orders in postjudgment proceedings arising out of these actions, except that a contested motion concerning interim parental rights and responsibilities, excluding interim child support orders, may be determined by the family law magistrate only if both parties consent to determination of the issue or issues in dispute by the family law magistrate;

(2-A) Parental rights and responsibilities and parent-child contact orders entered pursuant to Title 19-A, section 4006, subsection 5 and section 4007, subsection 1, paragraph G to make such orders consistent with subsequently entered orders in matters included in subparagraphs (1), (2) and (3);

(3) Final orders in any of the matters included in subparagraphs (1) and (2) when the proceeding is uncontested;

(4) Final orders in a contested proceeding when child support is the only contested issue;

(4-A) Applications for writs of habeas corpus to facilitate the attendance of proceedings by and return of a party who is incarcerated;

(4-B) Requests for access to confidential Department of Health and Human Services child protective records in accordance with Title 22, section 4008. The family law magistrate may review records in camera to determine whether to grant access; and

(5) Other actions assigned by the Chief Judge of the District Court. [2005, c. 384, §1 (AMD).]

D. (TEXT EFFECTIVE 7/1/16) Family law magistrates shall employ appropriate case management techniques and have jurisdiction to hear and dispose of the following matters:

(1) Interim orders in actions involving the establishment, modification or enforcement of child support;

(2) Interim orders in actions involving divorce, legal separation, parentage or parental rights, including interim orders in postjudgment proceedings arising out of these actions, except that a contested motion concerning interim parental rights and responsibilities, excluding interim child support orders, may be determined by the family law magistrate only if both parties consent to determination of the issue or issues in dispute by the family law magistrate;

(2-A) Parental rights and responsibilities and parent-child contact orders entered pursuant to Title 19-A, section 4006, subsection 5 and section 4007, subsection 1, paragraph G to make such orders consistent with subsequently entered orders in matters included in subparagraphs (1), (2) and (3);

(3) Final orders in any of the matters included in subparagraphs (1) and (2) when the proceeding is uncontested;

(4) Final orders in a contested proceeding when child support is the only contested issue;

(4-A) Applications for writs of habeas corpus to facilitate the attendance of proceedings by and return of a party who is incarcerated;

(4-B) Requests for access to confidential Department of Health and Human Services child protective records in accordance with Title 22, section 4008. The family law magistrate may review records in camera to determine whether to grant access; and

(5) Other actions assigned by the Chief Judge of the District Court. [2015, c. 296, Pt. C, §1 (AMD); 2015, c. 296, Pt. D, §1 (AFF).]

E. Interim orders in any of the matters included in paragraph D, subparagraphs (1), (2) and (2-A) are effective immediately and are subject to de novo review by a judge at the final hearing. Final orders in any of the matters included in paragraph D, subparagraphs (3) and (4) are subject to appellate review in the same manner as any final order of the District Court. The family law magistrate shall inform the parties of the rights of review established in this paragraph. [2005, c. 384, §1 (AMD).]

F. A family law magistrate has the power to impose punitive and remedial sanctions in a summary proceeding for contempt occurring in the actual presence of the family law magistrate and seen or heard by the family law magistrate. The Maine Rules of Civil Procedure relating to summary contempt proceedings apply to a family law magistrate exercising the contempt power under this paragraph. [2005, c. 384, §1 (AMD).]

G. The Chief Judge of the District Court may allow family law magistrates to wear robes when presiding over any proceeding. [2011, c. 3, §1 (AMD).]

H. The Chief Judge of the District Court may employ a retired family law magistrate to serve on a per diem basis as an active retired family law magistrate. An active retired family law magistrate employed pursuant to this paragraph has the same jurisdiction and is subject to the same restrictions as before retirement. An active retired family law magistrate serves at the direction of the Chief Judge of the District Court and is compensated at the per diem rate of $250 per day or $150 per half-day, as long as the total of the per diem compensation and the active retired family law magistrate's state retirement pension received in any calendar year does not exceed the annual salary of a family law magistrate. Active retired family law magistrates are entitled to receive reimbursement for any expenses actually and reasonably incurred in the performance of their duties. [2013, c. 159, §6 (NEW).]

[ 2015, c. 296, Pt. C, §1 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Additional staff. The State Court Administrator shall provide other necessary staff to the Family Division, within the limits of funds available, and shall seek to take full advantage of federal funding, including reimbursements.

[ 1997, c. 269, §1 (NEW); 1997, c. 269, §2 (AFF) .]

3. Reports. The State Court Administrator shall keep statistical records relating to the cases handled by the Family Division and report this information to the Supreme Judicial Court annually and to the joint standing committee of the Legislature having jurisdiction over judiciary matters by February 15th of each odd-numbered calendar year.

A. The State Court Administrator shall evaluate the functioning of the family law magistrates in providing a system of justice that is responsive to the needs of families and the support of their children in light of the jurisdiction given to the family law magistrates under this section. The State Court Administrator shall report to the joint standing committee of the Legislature having jurisdiction over judiciary matters no later than January 15, 1999 with recommendations, if any, for changing the duties provided in subsection 1, paragraph D. [2005, c. 384, §1 (AMD).]

B. The State Court Administrator shall report to the joint standing committee of the Legislature having jurisdiction over judiciary matters by January 15, 1999 explaining the justification for the particular geographic assignments of the family law magistrates. [2005, c. 384, §1 (AMD).]

[ 2013, c. 159, §7 (AMD) .]

4. Pilot project. Notwithstanding the jurisdictional limitations of subsection 1, the Chief Justice of the Supreme Judicial Court may establish a pilot project in which one or more family law magistrates have jurisdiction to hear and dispose of all elements of a divorce action when both parties consent. Orders of the family law magistrate are subject to appellate review in the same manner as any final order of the District Court.

[ 2007, c. 466, Pt. A, §2 (AMD) .]

SECTION HISTORY

1997, c. 269, §1 (NEW). 1997, c. 269, §2 (AFF). 2003, c. 39, §1 (AMD). 2003, c. 84, §§1,2 (AMD). 2003, c. 688, §C1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 384, §1 (AMD). 2005, c. 385, §1 (AMD). 2007, c. 466, Pt. A, §2 (AMD). 2011, c. 3, §1 (AMD). 2013, c. 159, §§6, 7 (AMD). 2015, c. 296, Pt. C, §1 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



4 §184. Licensing and appellate actions

1. Notice and hearing. In any action within the District Court's jurisdiction under section 152, subsection 9, all parties must be afforded an opportunity for hearing after reasonable notice.

[ 2001, c. 471, Pt. D, §6 (AMD) .]

2. Complaint filed. On commencement of any case, a written complaint must be filed with the District Court. Except as provided in Title 22, section 1558, and Title 28-A, section 803, a copy of the complaint and summons must be served on the defendant either by personal delivery in hand, by leaving it with a person of suitable age or discretion at the defendant's dwelling place or usual place of abode or by sending it by certified mail to the defendant's last known address. If a summons is required, it must inform the defendant of the time limit for filing an answer to the complaint and the consequences of failing to do so. The complaint must contain a conclusion indicating the violation of a statute or rule, citing the statute or rule violated and stating the relief requested.

[ 2001, c. 471, Pt. D, §6 (AMD) .]

3. Witness sworn. At the hearing, before any testimony is received, the presiding judge shall swear in the witness.

[ 1999, c. 547, Pt. B, §10 (NEW); 1999, c. 547, Pt. B, §80 (AFF) .]

4. Official record. The presiding judge shall prepare an official record, including testimony and exhibits, in each case but need not have a transcript of the testimony prepared unless required for rehearing or appeal. The record of the hearing may be taken by stenographic notes or by mechanical or electronic recording.

[ 1999, c. 547, Pt. B, §10 (NEW); 1999, c. 547, Pt. B, §80 (AFF) .]

5. Disposition by agreement. On approval of the presiding judge, disposition of any case may be made by agreement or consent decree.

[ 1999, c. 547, Pt. B, §10 (NEW); 1999, c. 547, Pt. B, §80 (AFF) .]

6. Emergency proceedings. The District Court has jurisdiction to revoke temporarily or suspend a license without notice or hearing upon the verified complaint or complaint accompanied by affidavits of a licensing agency or the Attorney General. The verified complaint or complaint accompanied by affidavits must demonstrate that summary action is necessary to prevent an immediate threat to the public health, safety or welfare. Upon issuance of an order revoking or suspending a license under this section, the District Court shall schedule a hearing on the agency's complaint. The hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. Any order temporarily suspending or revoking a license expires within 30 days of issuance unless renewed by the court after such hearing as it may determine necessary.

This subsection may not be considered to abridge or affect the jurisdiction of the Superior Court or District Court to issue injunctive relief or to exercise such other powers as may be authorized by law or rule of the court.

[ 2011, c. 559, Pt. A, §3 (AMD) .]

7. Decisions. After hearing, on default or by agreement of the parties, the District Court may suspend, revoke or modify the license of any party properly served with process or, if the applicable law so provides, the court may order issuance of a license to an applicant according to the terms of the applicable law. The District Court may take any other action with relation to the party that could have been taken before the enactment of former section 1155 by the agency involved in the hearing.

Every final decision of the District Court must be in writing or stated in the record and must include findings of fact and conclusions of law sufficient to apprise the parties and any interested member of the public of the basis for the decision. A copy of the decision must be delivered or promptly mailed to each party to the proceeding or their representatives of record. Written notice of the party's rights to review of the decision and of the action required and the time within which that action must be taken in order to exercise the right of review must be given to each party together with the decision.

[ 1999, c. 547, Pt. B, §10 (NEW); 1999, c. 547, Pt. B, §80 (AFF) .]

8. Fines. Notwithstanding any other provisions of this chapter, the District Court may impose a fine of a specific sum, which may not be less than $50 nor more than $1,500 for any one offense or as may be provided by the statutes relating to the licensing question. Such a fine may be imposed instead of or in addition to any suspension, revocation or modification of a license by the court. Section 1057 applies to any fine imposed by this subsection.

[ 1999, c. 547, Pt. B, §10 (NEW); 1999, c. 547, Pt. B, §80 (AFF) .]

9. Rules of procedure. The Supreme Judicial Court may adopt, amend, repeal or modify rules governing the forms of complaints, pleadings and motions and the practice, procedure and evidence in and appeals from the District Court. The rules may not abridge or enlarge the substantive rights of any litigant. The rules must be filed with the Secretary of State in the manner required by Title 5, section 8056, subsection 1, paragraph B.

[ 1999, c. 547, Pt. B, §10 (NEW); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1999, c. 547, §B10 (NEW). 1999, c. 547, §B80 (AFF). 2001, c. 471, §D6 (AMD). 2011, c. 559, Pt. A, §3 (AMD).






Chapter 6: LAW LIBRARIES

4 §191. State Court Library Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 510, §1 (NEW). 1983, c. 812, §9 (AMD). 1989, c. 503, Pt. B, §7 (AMD). 1993, c. 375, §1 (AMD). 2001, c. 250, §1 (AMD). 2011, c. 204, §1 (AMD). 2013, c. 533, §1 (RP).



4 §192. Personnel

The State Court Administrator shall employ and shall supervise a professionally trained person, who is designated the State Court Library Supervisor. The supervisor has general supervision of the professional functions of all county law libraries and shall visit all libraries whenever necessary, meet with county law library committees, coordinate activities with the court administrator's offices, advise staff members of the clerks of courts and carry out any additional duties assigned by the State Court Administrator. [2013, c. 533, §2 (AMD).]

The law libraries in locations without employees are maintained by the offices of the clerks of courts and the duties of each clerk's office are specified by the State Court Administrator. [2013, c. 533, §2 (AMD).]

SECTION HISTORY

1981, c. 510, §1 (NEW). 2013, c. 533, §2 (AMD).



4 §193. System of law libraries

There must be a system of law libraries accessible to all citizens within the State. [2013, c. 533, §3 (AMD).]

These libraries must be located in:

Androscoggin County, Auburn;

Aroostook County, Caribou;

Aroostook County, Houlton;

Cumberland County, Portland;

Franklin County, Farmington;

Hancock County, Ellsworth;

Kennebec County, Augusta;

Knox County, Rockland;

Lincoln County, Wiscasset;

Oxford County, South Paris;

Penobscot County, Bangor;

Piscataquis County, Dover-Foxcroft;

Sagadahoc County, Bath;

Somerset County, Skowhegan;

Waldo County, Belfast;

Washington County, Machias; and

York County, Alfred.

[2001, c. 250, §2 (RPR).]

All funds appropriated by the Legislature for the use and benefit of the law libraries must be paid to the Administrative Office of the Courts and must be disbursed by that office. [2013, c. 533, §3 (AMD).]

The libraries located at Bangor and Portland are to serve as regional court law library centers. The State Court Administrator or the State Court Administrator's designee shall allocate specific funds, in addition to the resources received by the other law libraries, to the regional court law library centers in Bangor and Portland to purchase legal resources, library equipment and supplies and necessary personnel. Both regional court libraries must receive the same funds. [2013, c. 533, §3 (AMD).]

All other law libraries must have access to the regional court law library centers for the resources not available locally. [2011, c. 204, §2 (AMD).]

SECTION HISTORY

1981, c. 510, §1 (NEW). 1991, c. 622, §N1 (AMD). 1991, c. 671, §M1 (AMD). 1993, c. 375, §§2,3 (AMD). 1993, c. 375, §5 (AFF). 1995, c. 55, §1 (AMD). 1995, c. 55, §2 (AFF). 2001, c. 250, §2 (RPR). 2011, c. 204, §2 (AMD). 2013, c. 533, §3 (AMD).



4 §194. Duties of State Court Library Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 510, §1 (NEW). 2013, c. 533, §4 (RP).



4 §195. County law libraries

There must be a County Law Library Committee in each county in which a county law library is located. The members of the committee must be appointed or elected by the county bar association, or other governing body, as its bylaws may provide. Membership on the committee need not be restricted to attorneys. The County Law Library Committee shall appoint a chair, a treasurer and a clerk. [2001, c. 250, §3 (AMD).]

SECTION HISTORY

1981, c. 510, §1 (NEW). 2001, c. 250, §3 (AMD).



4 §196. Duties, county committee

The County Law Library Committee shall establish local operating policies, such as, but not limited to, hours, circulation policies and photocopy privileges. Each county committee shall exercise supervision over the expenditures of private and nonstate funds, including endowments, and may use those funds to upgrade its county law library. Each county committee shall determine space requirements. [2013, c. 533, §5 (AMD).]

SECTION HISTORY

1981, c. 510, §1 (NEW). 2001, c. 250, §4 (AMD). 2013, c. 533, §5 (AMD).



4 §197. Duties of treasurer and clerk

The treasurer of each County Law Library Committee, under the direction of the County Law Library Committee, shall apply all private and nonstate moneys received, and all bequests and gifts, to form and operate a law library. The clerk shall keep an exact record of all the proceedings of the committee. [1981, c. 501, §1 (NEW).]

The treasurer shall, annually, before the last Wednesday in July, deposit in the office of the State Court Administrator a statement of the funds received and expended by the treasurer during the preceding fiscal year. [2013, c. 533, §6 (AMD).]

SECTION HISTORY

1981, c. 510, §1 (NEW). 1981, c. 698, §4 (AMD). 2013, c. 533, §6 (AMD).



4 §198. Rules

The Supreme Judicial Court may promulgate rules to implement the purposes of this chapter. [1981, c. 501, §1 (NEW).]

SECTION HISTORY

1981, c. 510, §1 (NEW).






Chapter 7: PROBATE COURT

Subchapter 1: GENERAL PROVISIONS

4 §201. Courts of record; seal; punishment for contempt

Courts of probate are courts of record. Each shall have an official seal, of which the register shall have the custody. They may issue any process necessary for the discharge of their official duties and punish for contempt of their authority.



4 §202. Oaths and acknowledgments

All oaths required to be taken by personal representatives, trustees, guardians, conservators, or of any other persons in relation to any proceeding in the probate court, or to perpetuate the evidence of the publication of any order of notice, may be administered by the judge or register of probate or any notary public. A certificate thereof, when taken out of court, shall be returned into the registry of probate and there filed. When any person of whom such oath is required, including any parent acknowledging consent to an adoption, resides temporarily or permanently without the State, the oath or acknowledgment may be taken before and be certified by a notary public without the State, a commissioner for the State of Maine or a United States Consul. [1981, c. 456, Pt. A, §5 (AMD).]

SECTION HISTORY

1979, c. 540, §6 (AMD). 1981, c. 456, §A5 (AMD).



4 §203. Rights of claimants under heir

Any person claiming under an heir at law has the same rights as the heir in all proceedings in probate courts, including rights of appeal.






Subchapter 2: JURISDICTION

4 §251. General jurisdiction

Each judge may take the probate of wills and grant letters testamentary or of administration on the estates of all deceased persons who, at the time of their death, where inhabitants or residents of his county or who, not being residents of the State, died leaving estate to be administered in his county, or whose estate is afterwards found therein; and has jurisdiction of all matters relating to the settlement of such estates. He may grant leave to adopt children, change the names of persons, appoint guardians for minors and others according to law, and has jurisdiction as to persons under guardianship, and as to whatever else is conferred on him by law.



4 §252. Equity jurisdiction

The courts of probate shall have jurisdiction in equity, concurrent with the Superior Court, of all cases and matters relating to the administration of the estates of deceased persons, to wills and to trusts which are created by will or other written instrument. Such jurisdiction may be exercised upon complaint according to the usual course of proceedings in civil actions in which equitable relief is sought.



4 §253. Jurisdiction in court where proceedings originate

Subject to Title 18-A, sections 1-303 and 3-201, and except as otherwise provided in Title 18-A, sections 5-211 and 5-313, when a case is orginally within the jurisdiction of the probate court in 2 or more counties, the one which first commences proceedings therein retains the same exclusively throughout. The jurisdiction assumed in any case, except in cases of fraud, so far as it depends on the residence of any person or the locality or amount of property, shall not be contested in any proceeding whatever, except on an appeal or removal from the probate court in the original case or when the want of jurisdiction appears on the same record. [1979, c. 540, §7 (AMD).]

SECTION HISTORY

1979, c. 540, §7 (AMD).






Subchapter 3: JUDGES

4 §301. Terms; vacancies; salary

Judges of probate are elected or appointed as provided in the Constitution of Maine. Only attorneys at law admitted to the general practice of law in this State and resident in this State may be elected or appointed as judges of probate. Their election is effected and determined as is provided respecting county commissioners; and they enter upon the discharge of their duties on the first day of January following their election; but, when appointed to fill vacancies, their terms commence on their appointment. Vacancies caused by death, resignation, removal from the county, permanent incapacity as defined in Title 30-A, section 1, subsection 2-A or any other reason must be filled as provided in the Constitution of Maine. In the case of a vacancy in the term of a judge of probate who was nominated by primary election before the general election, the judge of probate appointed by the Governor to fill the vacancy until a successor is chosen at election must be enrolled in the same political party as the judge of probate whose term is vacant. In making the appointment, the Governor shall choose from any recommendations submitted to the Governor by the county committee of the political party from which the appointment is to be made. [1995, c. 683, §1 (AMD).]

Judges of probate in the several counties are entitled to receive annual salaries as set forth in Title 30-A, section 2. [1995, c. 245, §1 (AMD).]

The fees to which judges of probate are entitled by law must be taxed and collected and paid over by the registers of probate to the county treasurers by the 15th day of every month following the month in which they were collected for the use of their counties with the exception of the fees provided in section 304, which must be retained by the judge who collects those fees in addition to the judge's salary. [1995, c. 245, §1 (AMD).]

SECTION HISTORY

1981, c. 40, §1 (AMD). 1987, c. 737, §§C3,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 245, §1 (AMD). 1995, c. 683, §1 (AMD).



4 §302. Officers execute processes and attend courts

Sheriffs, their deputies and constables shall execute all legal processes directed to them by any such judge of probate who may, when necessary, require such officer, when not in attendance upon any other court, to attend during the sitting of the probate court, for which he shall be paid as in other courts for similar services.



4 §303. Continuous session; return day for matters requiring public notice

Probate court shall always be open in each county for all matters over which it has jurisdiction, except upon days on which by law no court is held, but it shall have certain fixed days and places to be made known by public notification thereof in their respective counties to which all matters requiring public notice shall be made returnable, except as otherwise ordered by the judge. In case of the absence of the judge or vacancy in the office at the time of holding any court, the register or acting register may adjourn the same until the judge can attend or some other probate judge can be notified and attend. [1965, c. 238, (AMD).]

SECTION HISTORY

1965, c. 238, (AMD).



4 §304. Equity and contested cases; time and place of hearing

Judges of probate may hold hearings for matters in equity and contested cases at such time and place in the county as the judge of probate may appoint and make all necessary orders and decrees relating thereto, and when hearings are held at other places than those fixed for holding the regular terms of court, the judge shall be allowed, in addition to his regular salary, $5 per day and actual expenses which shall be paid by the State unless otherwise provided by law.



4 §305. Term of Fort Kent and Caribou probate court

The judge of probate in and for the County of Aroostook shall hold a court of probate at least twice in each year at Fort Kent and at least 4 times each year at Caribou in the county. The time for holding the court shall be appointed by the judge and made known by public notification as provided in section 303. [1979, c. 41, (RPR).]

SECTION HISTORY

1979, c. 41, (RPR).



4 §306. Interchange of judicial duties; expenses

During the sickness, absence from the State or inability of any judge of probate to hold the regular terms of his court, such terms, at his request or that of the register of the county, may be held by the judge of any other county. The judges may interchange service or perform each others' duties when they find it necessary or convenient, and in case of a vacancy in the office of a judge, all necessary terms of the probate court for the county may, at the request of the register, be held by the judge of another county until the vacancy is filled. The orders, decrees and decisions of the judge holding such terms have the same force and validity as if made by the judge of the county in which such terms are held.

When any judge of probate holds court or a hearing in any probate matter, or in equity, in any county other than the one in which he resides, such judge shall be reimbursed by the county in which such court or hearing is held for his expenses actually and reasonably incurred, upon presentation to the county commissioners of said county of a detailed statement of such expenses. [1965, c. 513, §5-A (AMD).]

SECTION HISTORY

1965, c. 513, §§5-A (AMD).



4 §307. Conflict of interest; transfer of case

When a judge or register of probate is interested in his own right, trust, or in any other manner, or is within the degree of kindred, by which in law he may, by possibility, be heir to any part of the estate of the person deceased, or is named as executor, trustee or guardian of minor children in the will of any deceased resident of the county, such estate shall be settled in the probate court of any adjoining county, which shall have as full jurisdiction thereof as if the deceased had died therein. If his interest arises after jurisdiction of such estate has been regularly assumed or existed at the time of his appointment to office, and in all cases where an executor, administrator, guardian or trustee, whose trust is not fully executed, becomes judge or register of probate for the county in which his letters were granted, further proceedings therein shall be transferred to the probate court in any adjoining county and there remain till completed, as if such court had had original jurisdiction thereof, unless said disability is removed before that time. Whenever in any case within this section the disability of the judge or register is removed before the proceedings have been fully completed, the proceedings shall then be transferred to the probate court in the county of original jurisdiction or to the probate court which otherwise would have had jurisdiction. In all such cases the register in such adjoining county shall transmit copies of all records relating to such estate to the probate office of the county where such estate belongs, to be there recorded.

Nothing in this section shall be deemed to require removal to another county by reason of the judge or register of probate having been named as executor, trustee or guardian of minor children in a will, provided he receives no benefit from the will and the record of the court discloses the filing of his declination to act as such executor, trustee or guardian, if no objection is raised by any interested party at the hearing on the petition for probate of the will.

A judge is considered to be interested in an estate or other probate proceeding, including adoptions, if the judge or a person with whom the judge practices law represents a party in the proceeding. When such representation begins, the judge shall transfer the matter as provided in this section, after which transfer the judge or the person with whom the judge practices law may continue such representation, except that, after a formal probate proceeding has been initiated before a judge, that judge is forever barred from assuming representation of a party in that same proceeding without regard to whether or not the proceeding has been transferred. A petition requesting a transfer and the petition related to the matter being transferred filed simultaneously are not considered formal probate proceedings for the purposes of this paragraph. [1991, c. 697, §1 (NEW).]

SECTION HISTORY

1991, c. 697, §1 (AMD).



4 §308. Certification of unfinished acts of predecessor judge

Every judge, upon entering on the duties of his office, shall examine the records, decrees, certificates and all proceedings connected therewith which his predecessor left unsigned or unauthenticated. If he finds them correct, he shall sign and authenticate them and they shall then be as valid to all intents and purposes as if such duty had been done by his predecessor while in office.



4 §309. Judge not to counsel or draft documents

No judge of probate shall have a voice in judging and determining nor be attorney or counselor in or out of court in any civil action or matter which depends on or relates to any sentence or decree made by him in his office, nor in any civil action for or against any executor, administrator, guardian or trustee under any last will and testament, as such, within his county. Any process or proceeding commenced by him in the probate court for his county in violation of this section is void, and he is liable to the party injured in damages. No judge of probate shall draft or aid in drafting any document or paper which he is by law required to pass upon.



4 §310. Perpetual care of cemetery lots by order

Judges of probate, in any case in which an estate is under their jurisdiction for probate, shall have the power to order that an appropriate amount out of the estate be set aside for perpetual care and suitable memorials for the cemetery lot in which the deceased is buried, and to order special care of such lots when the conditions and size of the estate seem to warrant such order.



4 §311. Contracts for support

All contracts for support for life shall be approved by the Probate Court in the county in which the support for life is to be rendered. The Probate Court shall grant approval after such reasonable notice as the court shall determine to be appropriate, if the court shall find, after hearing, that the contract is just and equitable under all of the circumstances. [1969, c. 434, (NEW).]

A contract or agreement for support for life without such Probate Court approval shall not be received in evidence unless the person offering the contract or agreement shall establish by a preponderance of the evidence that the contract or agreement is just and equitable under all of the circumstances. [1969, c. 434, (NEW).]

This section shall not apply to such contracts or agreements between persons related within the 3rd degree. [1969, c. 434, (NEW).]

SECTION HISTORY

1969, c. 434, (NEW).



4 §312. Political activities of judges of probate

As a candidate for the elective office of judge of probate or as an elected judge, a person seeking or holding the office of judge of probate may engage in any political activity that would be lawful for a candidate for any other elected county office or for an incumbent elected county official. Any such judge may hold any other elected office or offices not made incompatible by the Constitution of Maine. [1993, c. 695, §1 (NEW).]

SECTION HISTORY

1993, c. 695, §1 (NEW).






Subchapter 4: RULES OF PRACTICE

4 §351. Procedural rules; blanks; revision; approval (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 94, §§1,2 (AMD). 1979, c. 540, §§7-A (RP).



4 §352. Blanks and records provided

Each county shall provide all necessary printed blanks and record books for its probate courts and courts of insolvency, and said record books may be printed to correspond with the printed blanks.






Subchapter 5: APPEALS

4 §401. Appellate jurisdiction; special guardians; appeal to law court (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §7-B (RP).



4 §402. Bond on appeal; service of reasons for appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §7-B (RP).



4 §403. Allowance of appeal accidentally omitted (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §7-B (RP).



4 §404. Failure to prosecute appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §7-B (RP).



4 §405. Stay of proceedings on appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §7-B (RP).



4 §406. Hearing on appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §11 (AMD). 1979, c. 540, §7-B (RP).









Chapter 8: ALCOHOL AND DRUG TREATMENT PROGRAMS

4 §421. Establishment

1. Programs. The Judicial Department may establish alcohol and drug treatment programs in the Superior Courts and District Courts and may adopt administrative orders and court rules to govern the practice, procedure and administration of these programs. Alcohol and drug treatment programs must include local judges and must be community based and operated separately from juvenile drug courts.

[ 1999, c. 780, §1 (NEW) .]

2. Goals. The goals of the alcohol and drug treatment programs authorized by this chapter include the following:

A. To reduce alcohol and drug abuse and dependency among criminal offenders; [1999, c. 780, §1 (NEW).]

B. To reduce criminal recidivism; [1999, c. 780, §1 (NEW).]

C. To increase personal, familial and societal accountability of offenders; [1999, c. 780, §1 (NEW).]

D. To promote healthy and safe family relationships; [1999, c. 780, §1 (NEW).]

E. To promote effective interaction and use of resources among justice system personnel and community agencies; and [1999, c. 780, §1 (NEW).]

F. To reduce the overcrowding of prisons. [1999, c. 780, §1 (NEW).]

[ 1999, c. 780, §1 (NEW) .]

3. Collaboration. The following shall collaborate with and, to the extent possible, provide financial assistance to the Judicial Department in establishing and maintaining alcohol and drug treatment programs:

A. District attorneys, the Department of the Attorney General and statewide organizations representing prosecutors; [1999, c. 780, §1 (NEW).]

B. Defense attorneys, including statewide organizations representing defense attorneys; [1999, c. 780, §1 (NEW).]

C. The Department of Corrections; [1999, c. 780, §1 (NEW).]

D. The Department of Health and Human Services; [1999, c. 780, §1 (NEW); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

E. The Department of Public Safety; [1999, c. 780, §1 (NEW).]

F. The Department of Education; [1999, c. 780, §1 (NEW).]

G. The business community; [1999, c. 780, §1 (NEW).]

H. Local service agencies; and [1999, c. 780, §1 (NEW).]

I. Statewide organizations representing drug court professionals. [1999, c. 780, §1 (NEW).]

[ 1999, c. 780, §1 (NEW); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1999, c. 780, §1 (NEW). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).



4 §422. Programs

1. Coordinator of Diversion and Rehabilitation Programs. The judicial branch shall employ a Coordinator of Diversion and Rehabilitation Programs. The Coordinator of Diversion and Rehabilitation Programs is responsible for helping the judicial branch establish, staff, coordinate, operate and evaluate diversion and rehabilitation programs in the courts.

[ 2003, c. 711, Pt. A, §1 (RPR) .]

2. Pass-through services. The Administrative Office of the Courts, with the assistance of the Coordinator of Diversion and Rehabilitation Programs, may enter into cooperative agreements or contracts with:

A. The Department of Health and Human Services or other federal-licensed treatment providers or state-licensed treatment providers to provide substance abuse services for alcohol and drug treatment program participants. To the extent possible, the alcohol and drug treatment programs must access existing substance abuse treatment resources for alcohol and drug treatment program participants; [2011, c. 657, Pt. AA, §2 (AMD).]

B. The Department of Corrections, Division of Community Corrections or other appropriate organizations to provide for supervision of alcohol and drug treatment program participants; [1999, c. 780, §1 (NEW).]

C. The Department of Corrections or other appropriate organizations to provide for drug testing of alcohol and drug treatment program participants; [1999, c. 780, §1 (NEW).]

D. Appropriate organizations to provide for a drug court manager at each alcohol and drug treatment program location; [2003, c. 711, Pt. A, §2 (AMD).]

E. Appropriate organizations and agencies for training of alcohol and drug treatment program staff and for evaluation of alcohol and drug treatment program operations; [2003, c. 711, Pt. A, §2 (AMD).]

F. Appropriate local, county and state governmental entities and other appropriate organizations and agencies to encourage the development of diversion and rehabilitation programs; and [2003, c. 711, Pt. A, §2 (NEW).]

G. Appropriate organizations and agencies for the provision of medical, educational, vocational, social and psychological services, training, counseling, residential care and other rehabilitative services designed to create, improve or coordinate diversion or rehabilitation programs. [2003, c. 711, Pt. A, §2 (NEW).]

[ 2011, c. 657, Pt. AA, §2 (AMD) .]

SECTION HISTORY

1999, c. 780, §1 (NEW). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2003, c. 711, §§A1,2 (AMD). 2011, c. 657, Pt. AA, §2 (AMD).



4 §423. Reports

The Judicial Department shall report to the joint standing committee of the Legislature having jurisdiction over judiciary matters by February 15th annually on the establishment and operation of alcohol and drug treatment programs in the courts. The report must cover at least the following: [2013, c. 159, §8 (AMD).]

1. Training. Judicial training;

[ 1999, c. 780, §1 (NEW) .]

2. Locations. Locations in which the alcohol and drug treatment programs are operated in each prosecutorial district;

[ 1999, c. 780, §1 (NEW) .]

3. Participating judges and justices. Judges and justices participating in the alcohol and drug treatment programs at each location;

[ 1999, c. 780, §1 (NEW) .]

4. Community involvement. Involvement of the local communities, including the business community and local service agencies;

[ 1999, c. 780, §1 (NEW) .]

5. Education. Educational components;

[ 1999, c. 780, §1 (NEW) .]

6. Existing resources. Use of existing substance abuse resources;

[ 1999, c. 780, §1 (NEW) .]

7. Statistics. Statistical summaries of each alcohol and drug treatment program;

[ 1999, c. 780, §1 (NEW) .]

8. Collaboration. Demonstration of the collaboration required under section 421, subsection 3, including agreements and contracts, the entities collaborating with the Judicial Department, the value of the agreements and contracts and the amount of financial assistance provided by each entity; and

[ 1999, c. 780, §1 (NEW) .]

9. Evaluation of programs. Evaluation of alcohol and drug treatment programs individually and overall.

[ 1999, c. 780, §1 (NEW) .]

SECTION HISTORY

1999, c. 780, §1 (NEW). 2013, c. 159, §8 (AMD).






Chapter 8-A: MENTAL HEALTH TREATMENT COURTS

4 §431. Mental health treatment courts

1. Treatment courts; funding. The Judicial Department may seek and receive grants to establish mental health treatment courts.

[ 2001, c. 520, §1 (NEW) .]

2. Report. Before implementing a mental health treatment court, the Judicial Department shall report to the joint standing committee of the Legislature having jurisdiction over judiciary matters on at least:

A. The funding mechanism and the expected duration of the funding; [2001, c. 520, §1 (NEW).]

B. The plans for the mental health treatment court, which must include an evaluation component to determine the efficacy of the treatment court on short-term and long-term bases; [2001, c. 520, §1 (NEW).]

C. The potential fiscal effects on the State; and [2001, c. 520, §1 (NEW).]

D. Recommended legislation to implement the mental health treatment court, if any. [2001, c. 520, §1 (NEW).]

[ 2001, c. 520, §1 (NEW) .]

SECTION HISTORY

2001, c. 520, §1 (NEW).






Chapter 8-B: VETERANS TREATMENT COURTS

4 §433. Veterans treatment courts

1. Definition. As used in this section, unless the context otherwise indicates, "veterans treatment court" means a specialized sentencing docket in select criminal cases in which the defendant is a veteran or member of the United States Armed Forces to enable veterans agencies and social services agencies to provide treatment for that defendant. The court does not provide treatment but contracts or collaborates with experienced and expert treatment providers.

[ 2011, c. 500, §1 (NEW) .]

2. Chief Justice may establish. The Chief Justice of the Supreme Judicial Court may establish veterans treatment courts for veterans and members of the United States Armed Forces. The Supreme Judicial Court may adopt administrative orders and court rules of practice and procedure as necessary.

[ 2011, c. 500, §1 (NEW) .]

3. Federal funding; contracts; cooperative agreements. The State Court Administrator, district attorneys, the Department of the Attorney General, the Department of Corrections, the Department of Defense, Veterans and Emergency Management, the Department of Public Safety, the Department of Health and Human Services and private service agencies may seek federal funding as it becomes available for the establishment, maintenance and expansion of veterans treatment courts and for the provision by participating agencies of treatment to participating veterans. The Administrative Office of the Courts may enter into contracts and cooperative agreements with the departments and agencies to provide treatment and other social services to participants. The departments and agencies shall collaborate and, to the extent possible, provide financial and other assistance to the judicial branch in order to establish and maintain veterans treatment courts.

[ 2011, c. 500, §1 (NEW) .]

SECTION HISTORY

2011, c. 500, §1 (NEW).






Chapter 9: MAINE CRIMINAL JUSTICE SENTENCING INSTITUTE

4 §451. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 240, §1 (AMD). 1975, c. 771, §21 (AMD). 1979, c. 36, (AMD). 1983, c. 631, (AMD). 1983, c. 812, §10 (AMD). 1985, c. 506, §§A1-A (RPR). 1985, c. 779, §6 (AMD). 1989, c. 503, §B8 (AMD). 1989, c. 891, §A8 (AMD). 1993, c. 401, §1 (AMD). 1997, c. 134, §2 (RP).



4 §451-A. Courts' future implementation by Judicial Council (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 401, §2 (NEW). 1997, c. 134, §3 (RP).



4 §452. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 134, §4 (RP).



4 §453. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 240, §2 (AMD). 1983, c. 812, §11 (RPR). 1989, c. 891, §A9 (AMD). 1997, c. 134, §5 (RP).



4 §454. Maine Criminal Justice Sentencing Institute

There is established a Maine Criminal Justice Sentencing Institute under the administrative supervision of the State Court Administrator to provide a continuing forum for the regular discussion of the most appropriate methods of sentencing convicted offenders and adjudicated juveniles by judges in the criminal justice system, prosecutors, law enforcement and correctional personnel, representatives of advisory and advocacy groups and such representatives of the defense bar as the Chief Justice of the Supreme Judicial Court may invite. All Supreme Judicial Court, Superior Court and District Court Judges, all District Attorneys and attorneys within the Criminal Division of the Office of the Attorney General are, and such other criminal justice personnel as the Chief Justice of the Supreme Judicial Court may authorize may be, members of the institute. [1999, c. 547, Pt. B, §11 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

When sufficient funding is allocated by the Legislature, the institute shall meet , at the call of the Chief Justice of the Supreme Judicial Court, for a 2-day period to discuss recommendations for changes in the sentencing authority and policies of the State's criminal and juvenile courts, in response to current law enforcement problems and the available alternatives for criminal and juvenile rehabilitation within the State's correctional system. Inasmuch as possible the deliberations of the institute must be open to the general public. [2013, c. 159, §9 (AMD).]

Members of the institute are not entitled to receive compensation for their services, but are allowed, out of any appropriation or other fund made available for the purpose, such expenses for clerical and other services, travel and incidentals as the Chief Justice of the Supreme Judicial Court may authorize. [1997, c. 134, §6 (AMD).]

SECTION HISTORY

1975, c. 610, §1 (NEW). 1975, c. 650, (AMD). 1979, c. 47, §§1,2 (AMD). 1989, c. 925, §1 (AMD). 1997, c. 134, §6 (AMD). 1999, c. 547, §B11 (AMD). 1999, c. 547, §B80 (AFF). 2013, c. 159, §9 (AMD).






Chapter 10: JUDICIAL CONFERENCE OF MAINE

4 §471. Judicial Conference of Maine

There shall be a Judicial Conference of Maine composed of judges and justices who shall advise and consult with the Supreme Judicial Court and the Chief Justice on matters affecting the administration of the Judicial Department, who shall review and discuss proposals from the Chief Justice and the State Court Administrator which affect the administration of the Judicial Department and who shall meet at least once each year for that purpose. [1977, c. 544, §11 (AMD).]

No member of said conference shall receive any compensation for his services, but said conference and the several members thereof shall be allowed, out of judicial appropriation, such expenses for clerical and other services and travel incidentals as the State Court Administrator shall approve. [1975, c. 408, §19-A (NEW).]

SECTION HISTORY

1975, c. 408, §§19-A (NEW). 1977, c. 544, §11 (AMD).






Chapter 11: REFEREES, MASTERS AND AUDITORS

4 §501. Appointment; fees

In all cases in the Supreme Judicial or in the Superior Court in which the court appoints one or more persons, not exceeding 3, as referees, masters or auditors, to hear the same, their fees and necessary expenses, including stenographic services as determined by the Chief Justice or the Chief Justice's designee, must be paid by the State on presentation of the proper certificate of the clerk of courts for the county in which such case is pending, or by such of the parties, or out of any fund or subject matter of the action, which is in the custody and control of the court, or by apportionment among such sources of payment, as the court may direct. The amount thereof must be fixed by the court upon the coming in of the report. These referees, masters and auditors shall notify the parties of the time and place of hearing and have power to adjourn. Witnesses may be summoned and compelled to attend and may be sworn by the referees, masters or auditors. When there is more than one referee, master or auditor, all must hear, but a majority may report, stating whether all did hear. Their report may be recommitted. They may be discharged and others appointed. [2009, c. 166, §1 (AMD).]

No fee or compensation other than necessary expenses may be paid any Justice of the Supreme Judicial or of the Superior Court for services as referee, master or auditor, but this provision does not apply to an Active Retired Justice. [2009, c. 166, §1 (AMD).]

No per diem fee, other than necessary expenses, may be paid any Official Court Reporter for services in these cases. [2009, c. 166, §1 (AMD).]

A referee appointed to hear a dispute concerning real property must report the referee's decision within one year of appointment by the court unless good cause for extending this period is shown. [2009, c. 166, §1 (NEW).]

SECTION HISTORY

1975, c. 383, §5 (AMD). 1975, c. 408, §20 (AMD). 1977, c. 114, §§10-12 (AMD). 2009, c. 166, §1 (AMD).






Chapter 13: CLERKS OF JUDICIAL COURTS

4 §551. Clerks of the judicial courts; appointments

For each county, or if the Supreme Judicial Court has by rule established judicial regions, for each judicial region, the Chief Justice of the Superior Court shall appoint clerks as necessary to serve the Superior Court. A clerk of the District Court may also serve as the clerk of the Superior Court. If the business of any county or judicial region does not require the full-time service of a clerk, the Chief Justice of the Superior Court may appoint a part-time clerk for that county or region. Whenever a clerk is absent or temporarily unable to perform the duties of clerk and an existing or immediate session of the court requires it, the Chief Justice of the Superior Court may designate a clerk pro tempore who has the same powers and duties as the clerk. The clerks of the Superior Court shall also serve in their respective counties or judicial regions as clerks of the Supreme Judicial Court as needed. [1995, c. 560, Pt. I, §15 (AMD).]

SECTION HISTORY

1967, c. 419, §1 (RPR). 1969, c. 229, (RPR). 1975, c. 254, §1 (RPR). 1975, c. 408, §21 (RPR). 1975, c. 735, §§8,9 (AMD). 1975, c. 735, §7 (RP). 1983, c. 131, §2 (AMD). 1985, c. 68, §1 (AMD). 1995, c. 560, §I15 (AMD).



4 §552. Military or naval service (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 254, §2 (RP).



4 §553. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §12 (AMD). 1981, c. 470, §A5 (RP).



4 §554. Accounting by clerks

Clerks of judicial courts shall account monthly for all fees received by them or payable to them by virtue of their office, except those portions of fees collected for passports and naturalization proceedings that are payable to the Federal Government, specify the items and pay the whole amount of the same to the Treasurer of State at such times and in such manner as the Chief Justice of the Superior Court or the Chief Justice's designee from time to time specifies. [2015, c. 44, §2 (AMD).]

SECTION HISTORY

1965, c. 330, (AMD). 1971, c. 544, §9 (AMD). 1975, c. 254, §3 (RP). 1975, c. 383, §6 (AMD). 1975, c. 408, §23 (AMD). 1975, c. 735, §10 (RPR). 1985, c. 68, §2 (AMD). 1991, c. 132, §3 (AMD). 2015, c. 44, §2 (AMD).



4 §555. Fee schedule

The Supreme Judicial Court shall have the authority to prescribe rules establishing the fees of clerks of the judicial courts. [1979, c. 663, §10 (RPR).]

SECTION HISTORY

1965, c. 256, (AMD). 1973, c. 355, (AMD). 1979, c. 425, §2 (RPR). 1979, c. 541, §A13 (AMD). 1979, c. 663, §10 (RPR).



4 §556. Account for moneys received; depository; accounts verified; deposits in name of court; forfeiture

The clerk shall keep a true and exact account of all moneys which he receives or is entitled to receive for services by virtue of his office as clerk of the Superior or Supreme Judicial Courts and shall pay the same to the Treasurer of State. All moneys belonging to the county or State respectively shall be paid within 30 days after they are received by him, in such manner as the Chief Justice or his designee shall from time to time specify. If, in either case, he neglects to do so, he shall pay 25% interest thereon until paid. Upon the county treasurer's or Treasurer of State's notice of any known delinquency, the clerk's bond shall then be sued. [1975, c. 735, §11 (RPR).]

Proceeds of all sales of property made under the judgment or decree of the Supreme Judicial Court or of the Superior Court and any and all other sums of money from whatever source derived in civil proceedings coming into the custody of the Supreme Judicial Court or of the Superior Court shall be deposited in such depository as the court having custody of such money shall designate, and shall be withdrawn therefrom upon order of the clerk of courts, countersigned by any Justice of the Supreme Judicial Court or of the Superior Court. Any justice of either of the courts shall designate some proper depository for the funds referred to and such designation shall be minuted on the docket of the court. Clerks of courts in the several counties shall keep a regular record containing the account of such funds showing the deposits and all accumulations thereof and the amounts withdrawn therefrom, specifying the date of such withdrawal and the case to which such matters relate. All deposits shall be in the name of the beneficiary with the clerk of court designated as custodian. [1989, c. 501, Pt. P, §4 (AMD).]

Whenever any of these funds are ordered by the courts to be paid to a person entitled to these funds, all accrued interest shall be paid to the claimant less a 5% fee based on the total proceeds, unless otherwise ordered by the court. Whenever any of these funds remain unclaimed for 20 years from the date when payable under the court judgment or decree, the clerk shall obtain an order from the court, under whose judgment or decree these funds were placed in the clerk's custody, that a comprehensive abstract of the facts be advertised for 3 weeks successively in a newspaper of general circulation published in the county, and if no one appears to claim these funds within 60 days after date of the last publication, the funds shall become forfeited to the State and be paid by the clerk to the Treasurer of State. That portion of this section providing for the forfeiture of unclaimed funds shall apply to funds held by the clerk of courts for 20 years or more prior to September 16, 1961. [1989, c. 501, Pt. P, §5 (AMD).]

SECTION HISTORY

1975, c. 383, §7 (AMD). 1975, c. 408, §24 (AMD). 1975, c. 735, §11 (AMD). 1989, c. 501, §§P4,P5 (AMD).



4 §557. Receipt and discharge of fines and costs voluntarily paid

The clerk shall receive all fines, forfeitures and bills of costs imposed or accruing to the use of the State when paid or tendered to him before a precept is issued to enforce collection, give discharges therefor and enter them of record.



4 §558. Administration of oaths

Clerks of courts may administer oaths required by law unless another officer is specially required to do it.



4 §559. Completion of records of deceased clerk

Under direction of the Superior Court, the clerk shall complete unfinished records of a former clerk deceased, when from entries on the dockets and papers on file it sufficiently appears what judgment was rendered. Such record, when approved by the court, is valid.



4 §560. Duties as to lists of magistrates, discharges of soldiers and seamen; files of state paper (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 13, §5 (RP).



4 §561. Taking illegal fees

A clerk who exacts or receives more than his lawful fees commits a civil violation for which a forfeiture of $50 may be adjudged. [1977, c. 696, §24 (RPR).]

SECTION HISTORY

1977, c. 696, §24 (RPR).



4 §562. Deputies; oath and bond; clerk pro tempore (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §6 (AMD). 1969, c. 56, (AMD). 1969, c. 504, §§3-A (AMD). 1975, c. 254, §4 (RP). 1975, c. 383, §§8,9 (AMD). 1975, c. 408, §25 (AMD). 1975, c. 735, §12 (RP).



4 §563. Record of civil cases

After the rendition of final judgment or decree in any civil action, the clerk shall, as soon as may be, make such a record thereof in short form, except in such specific instances as the court by general rule or special order may direct. If either party files a request and tenders the fees therefor, a full, extended record shall be made. The court may establish the form of such short form record and full, extended record.



4 §564. Record of criminal or traffic infraction cases; certain convictions or adjudications not criminal records

In indictments, clerks shall make records of the process, proceedings, judgment and sentence as the Supreme Judicial Court may prescribe by rule. In criminal prosecutions or civil violation proceedings brought up by appeal from inferior courts, clerks shall make records of the process, proceedings, judgment and sentence as the Supreme Judicial Court may prescribe by rule. [1977, c. 114, §13 (RPR).]

Convictions for violation of the fish and wildlife laws or motor vehicle traffic laws or municipal ordinances where the fine imposed does not exceed $100 or adjudications for violations constituting traffic infractions shall not be deemed to constitute a criminal record against any person so convicted or adjudicated. This section shall not exempt any court from filing court abstracts as now required by law. [1977, c. 114, §13 (RPR).]

SECTION HISTORY

1975, c. 430, §19 (AMD). 1975, c. 731, §14 (AMD). 1977, c. 114, §13 (RPR).



4 §565. Examination and correction of records

The Chief Justice of the Superior Court may cause the records of each clerk to be examined and when found deficient, direct them to be immediately made or corrected, and when such order is not obeyed, the fact of such deficiency shall be certified to the Treasurer of State, who shall cause the clerk's bond to be sued. [1985, c. 68, §3 (AMD).]

SECTION HISTORY

1985, c. 68, §3 (AMD).



4 §566. Disposal of money collected by action on clerk's bond

The money recovered in such action shall be applied under direction of the court, to complete the deficient records. If more than sufficient, the balance inures to the State. If not sufficient, the balance may be recovered by the Treasurer of State in an action founded on the bond and facts.



4 §567. No recording officer to be attorney or sue in own court nor draft nor aid in drafting paper to be recorded

No clerk, register or recording officer of any court of the State shall be attorney or counselor in any civil action or matter pending in that court; neither shall he commence actions to be entered therein, nor draft nor aid in drafting any document or paper which he is by law required to record, in full or in part. Violation of this section is a civil violation for which a forfeiture not to exceed $100 may be adjudged. Notwithstanding provisions of this section, clerks may aid litigants in the preparation of small claims filings. Nothing shall prevent the clerk from rendering assistance of a general nature to the bar or the public. [1977, c. 696, §25 (AMD).]

SECTION HISTORY

1975, c. 383, §10 (AMD). 1975, c. 408, §26 (AMD). 1977, c. 78, §3 (RPR). 1977, c. 696, §25 (AMD).



4 §568. Duties of clerks as to records; fees

All clerks of courts shall receive and safely keep all such records and papers lodged in their offices and give attested copies thereof, for which they shall receive the same fees as a notary. Such copies shall be as valid as if certified by notaries.



4 §569. Clerks; taking of bail authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §7 (NEW). 1987, c. 758, §4 (RP).



4 §570. Executive Clerk of the Supreme Judicial Court

The Chief Justice of the Supreme Judicial Court shall appoint an executive clerk of that court, whose authority, functions and duties shall be prescribed from time to time by the Supreme Judicial Court by rule or administrative order. The executive clerk of the Supreme Judicial Court may administer oaths and may sign and issue summonses, writs and other process in the name of the State and under the seal of the court. [1985, c. 68, §4 (NEW).]

SECTION HISTORY

1985, c. 68, §4 (NEW).






Chapter 15: REPORTERS OF DECISIONS AND TESTIMONY

Subchapter 1: REPORTERS IN THE SUPREME AND SUPERIOR COURTS

4 §651. Appointment and duties; salary and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 512, §1 (AMD). 1967, c. 470, §1 (AMD). P&SL 1969, c. 197, §D2 (AMD). 1969, c. 203, (AMD). 1969, c. 480, (AMD). 1969, c. 590, §4 (AMD). 1971, c. 382, (AMD). 1971, c. 505, (AMD). 1973, c. 578, (AMD). 1973, c. 599, §3 (AMD). 1973, c. 788, §7 (AMD). 1975, c. 383, §11 (AMD). 1975, c. 408, §§27,27-A (AMD). 1975, c. 430, §20 (AMD). 1977, c. 208, §1 (RPR). 1981, c. 647, §§2,3 (AMD). 1987, c. 152, (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, §E2 (RP). 1991, c. 591, §E2 (RP).



4 §651-A. Production of reviewable record

The Supreme Judicial Court shall prescribe rules that ensure the production of a reviewable record of proceedings before all state courts within the Judicial Department. [1991, c. 528, Pt. E, §3 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §3 (NEW).]

SECTION HISTORY

1991, c. 528, §E3 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E3 (NEW).



4 §652. Approval and payment of reporters' expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 383, §12 (RPR). 1975, c. 408, §28 (RPR). 1975, c. 735, §13 (RP). 1977, c. 208, §2 (RPR). 1991, c. 528, §RRR (AFF). 1991, c. 528, §E4 (RP). 1991, c. 591, §E4 (RP).



4 §653. Authentication of evidence

In all cases coming before the Law Court from the Supreme Judicial Court or from the Superior Court in which a copy of the evidence is required by statute, rule of court or order of the presiding justice, a certificate signed by the Official Court Reporter or a transcriber of an electronically recorded record, stating that the report furnished by the reporter or transcriber is a correct transcript of the reporter's stenographic notes or the electronically recorded record of the testimony and proceedings at the trial of the cause, is a sufficient authentication of the reporter's stenographic notes or the electronically recorded record without the signature of the presiding justice. [2007, c. 539, Pt. JJ, §3 (AMD).]

SECTION HISTORY

2007, c. 539, Pt. JJ, §3 (AMD).



4 §654. Death or disability

When in any criminal case any material part of a transcript of the evidence taken by the Official Court Reporter cannot be obtained because of his death or disability, the justice who presided at the trial of the case shall on motion, after notice and hearing, if it is evident that the lack of such transcript prejudices the respondent in prosecuting his exceptions or appeal, set aside any verdict rendered in the case and grant a new trial at any time within one year after it was returned.



4 §655. Testimony proved by certified copy of notes or transcript of former testimony

Whenever it becomes necessary in any court in the State to prove the testimony of a witness at the trial of any former case in any court in the State, the certified copy of the notes of such testimony, taken by the Official Court Reporter at the court where the witness testified, or the transcript created by a transcriber of the electronically recorded record made at the court where the witness testified, is evidence to prove the witness's testimony. [2007, c. 539, Pt. JJ, §4 (AMD).]

SECTION HISTORY

2007, c. 539, Pt. JJ, §4 (AMD).



4 §656. Stenographic reports, transcripts taxed in bill of costs

Any amount legally chargeable by Official Court Reporters for writing out their reports or for transcribers for creating transcripts from the electronically recorded records for use in civil actions and actually paid by either party whose duty it is to furnish the reports or records may be taxed in the bill of costs and allowed against the losing party, as is allowed for copies, if furnished by the clerk. [2007, c. 539, Pt. JJ, §5 (AMD).]

SECTION HISTORY

2007, c. 539, Pt. JJ, §5 (AMD).






Subchapter 2: REPORTER OF THE LAW COURT

4 §701. Appointment and tenure; salary (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 391, §1 (AMD). 1969, c. 467, §4 (RP).



4 §702. Duties

The Reporter of Decisions shall prepare correct reports of all legal questions argued and decided, reporting cases more or less at large according to his judgment of their importance. He shall publish periodic advance sheets and at least one volume of Maine Reports yearly. The reporter shall, subject to the approval of the Chief Justice of the Supreme Judicial Court, make a written contract in the name of the State with any person, firm or corporation for the printing, publishing and binding of said reports. The price of each volume and the advance sheets shall be stated in the contract. He may require such person, firm or corporation to give a good and sufficient bond with good and sufficient sureties, conditioned for the faithful performance of all the terms and conditions of such contract by the person, firm or corporation with whom the reporter makes such contract. In case of a breach of any or all of the conditions of such bond, the reporter may maintain an action on such bond in the name of the State. In the exercise of any discretionary powers vested in him by this section or by section 57, the Reporter of Decisions shall act in accordance with such instructions or advice as may be given to him by the Chief Justice of the Supreme Judicial Court. [1965, c. 459, §1 (AMD).]

All copies of the Maine Reports purchased by the State shall be delivered to the State Law Librarian for distribution as provided in Title 3, section 173, subsection 3, paragraph B. [1973, c. 788, §8 (NEW).]

SECTION HISTORY

1965, c. 459, §1 (AMD). 1973, c. 788, §8 (AMD).



4 §703. Copyright of reports (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 459, §2 (RP).



4 §704. Reimbursement for expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 467, §4 (RP).






Subchapter 3: REPORTERS AND TRANSCRIPTS IN PROBATE COURT

4 §751. Duties of reporters

The judge of any court of probate or court of insolvency may appoint a reporter to report the proceedings at any hearing or examination in his court, whenever such judge deems it necessary or advisable. Such reporter shall be sworn to a faithful discharge of his duty and, under the direction of the judge, shall take full notes of all oral testimony at such hearing or examination and such other proceedings at such hearing or examination as the judge directs; and when required by the judge shall furnish for the files of the court a correct typewritten transcript of his notes of the oral testimony of any person testifying at such hearing or submitting to such examination, and in making said transcript the reporter shall transcribe his said notes in full by questions and answers.



4 §752. Reading and signing transcript of testimony

In cases where the person testifying or submitting to examination is required by law to sign his testimony or examination, the transcript made as provided in section 751 shall be read to the person whose testimony or examination it is, at a time and place to be appointed by the judge, unless such person or his counsel in writing waives such reading. If it is found to be accurate, or if it contains errors or mistakes or alleged errors or mistakes and such errors or mistakes are either corrected or the proceedings had in relation to the same as provided, such transcript shall be signed by the person whose testimony or examination it is. When the reading of a transcript is waived as provided by this section, such transcript shall be deemed correct. In all other cases the transcript need not be signed but shall be deemed to be complete and correct without signing and shall have the same effect as if signed.



4 §753. Copies of transcript as evidence

Whenever it becomes necessary in any court in the State to prove the testimony or examination taken as provided in sections 751 and 752, the certified copy of the transcript of such testimony or examination taken by such stenographer is evidence to prove the same.



4 §754. Correction of mistakes in transcript

Manifest errors or mistakes in any transcript may be corrected, under the direction of the judge, according to the facts. When an error or mistake is alleged by the party conducting the hearing or examination or by his counsel, or by the person testifying or submitting to examination or by his counsel, and said parties cannot agree whether or not there is such an error or mistake as alleged, or what correction should be made, the judge shall decide whether or not such an error or mistake exists, and may allow or disallow a correction according as he may find the fact. In such case the judge shall annex to the transcript a certificate signed by him stating the alleged error or mistake and by whom alleged, and the correction allowed or disallowed. In case the said parties mutually agree that there is an error or mistake in the transcript, and in like manner agree what the correction should be, the transcript may be corrected according to such agreement, but such correction shall be stated and made in the presence of the judge. No changes or alterations shall be made in any transcript except in the presence of the judge or the person appointed by the judge to take the examination.



4 §755. Appointment of reporter by judge

When an examination is taken before some person appointed by the judge to take it, the judge may appoint a reporter to attend such examination for the purposes mentioned in section 751, and the duties of such reporter shall be the same as in examinations before the judge. The powers and duties of any person appointed by the judge to take an examination shall be the same at such examination as those of the judge, and the same proceedings for the correction or alteration of transcripts may be had before such person as before the judge.



4 §756. Transcripts deemed original papers

All transcripts made and signed as provided shall be deemed original papers.






Subchapter 4: GENERAL PROVISIONS; ETHICAL STANDARDS

4 §771. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 298, §1 (NEW).]

1. Court reporter. "Court reporter" means a person who records legal proceedings by stenotype machine or other means allowed under the Maine Rules of Civil Procedure, Rule 30 and provides prompt preparation of an accurate, verbatim written transcript. "Court reporter" does not include an employee of the Judicial Branch or a person transcribing legal proceedings for the Judicial Branch.

[ 2013, c. 298, §1 (NEW) .]

2. Court reporting services. "Court reporting services" means services provided by a court reporter.

[ 2013, c. 298, §1 (NEW) .]

3. Court reporting services provider. "Court reporting services provider" means a business, entity or firm that provides or arranges for court reporting services.

[ 2013, c. 298, §1 (NEW) .]

4. Governmental entity. "Governmental entity" has the same meaning as in Title 14, section 8102, subsection 2.

[ 2013, c. 298, §1 (NEW) .]

5. Legal proceeding. "Legal proceeding" means a proceeding or series of proceedings by which a legal judgment is invoked and includes but is not limited to:

A. A court proceeding; [2013, c. 298, §1 (NEW).]

B. A deposition; [2013, c. 298, §1 (NEW).]

C. An administrative hearing; [2013, c. 298, §1 (NEW).]

D. An arbitration hearing; [2013, c. 298, §1 (NEW).]

E. An examination under oath; and [2013, c. 298, §1 (NEW).]

F. A sworn statement. [2013, c. 298, §1 (NEW).]

[ 2013, c. 298, §1 (NEW) .]

6. Party. "Party" means a party to an action that is the subject of the legal proceeding for which court reporting services are provided or sought to be provided.

[ 2013, c. 298, §1 (NEW) .]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §772. Relationship to party or proceeding; prohibition

1. Prohibition. A court reporter or a court reporting services provider may not provide court reporting services for a legal proceeding if that court reporter or the court reporting services provider:

A. Has a contractual relationship with a party or an attorney, representative, agent or insurer of a party, other than a contract to provide court reporting, litigation and trial support services; [2013, c. 298, §1 (NEW).]

B. Engages in any prohibited actions set forth in section 773; or [2013, c. 298, §1 (NEW).]

C. Is a party. [2013, c. 298, §1 (NEW).]

A court reporter may not provide court reporting services for a legal proceeding if the court reporter is a relative, employee or attorney of one of the parties or is a relative, employee or attorney of a person with a financial interest in the action or its outcome.

[ 2013, c. 298, §1 (NEW) .]

2. Reasonable effort to determine; requirement. Prior to the provision of court reporting services, a court reporter or court reporting services provider shall make reasonable efforts to determine whether the provision of court reporting services is prohibited under this subchapter.

[ 2013, c. 298, §1 (NEW) .]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §773. Prohibited actions

A court reporter or court reporting services provider may not: [2013, c. 298, §1 (NEW).]

1. Contract. Enter into an oral or written contractual agreement with an attorney, party to an action, insurance company or 3rd-party administrator or any other person or entity that has a financial interest in the case, action or legal proceeding, other than a contract to provide court reporting, litigation and trial support services;

[ 2013, c. 298, §1 (NEW) .]

2. Advantage. Give an economic or other advantage to a party or a party's attorney, representative, agent, insurer or employee without offering the advantage to all parties or fail to offer comparable services, prices or financial terms to all parties, except that different credit terms may be offered based on payment experience and creditworthiness;

[ 2013, c. 298, §1 (NEW) .]

3. Outcome-based payment. Offer or provide court reporting services if payment for those services is made contingent on the outcome of the legal proceeding, base the compensation for the court reporting services on the outcome of the legal proceeding or otherwise give the court reporter or court reporting services provider a financial interest in the action;

[ 2013, c. 298, §1 (NEW) .]

4. Restrict choice of court reporter. Enter into an agreement for court reporting services that restricts an attorney from using the court reporter or court reporting services provider of the attorney's choosing;

[ 2013, c. 298, §1 (NEW) .]

5. Allow manipulation. Allow the format, content or body of a certified transcript as submitted by the court reporter to be manipulated in a manner that increases the cost of the transcript; or

[ 2013, c. 298, §1 (NEW) .]

6. Interference with services. Enter into a contract for court reporting services that allows an attorney, party to an action, insurance company or 3rd-party administrator or any other person or entity to interfere with a court reporter's right to deal directly with all parties to a proceeding, including any provision in a contract that restricts the right of the court reporter to contract with the other parties in a legal proceeding to provide transcripts to those parties.

[ 2013, c. 298, §1 (NEW) .]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §774. Comparable treatment of parties

1. Itemized statement. At any time during or following a legal proceeding, an attorney or a party is entitled to an itemized statement of the rates and charges for all services that have been or will be provided by a court reporter or court reporting services provider that is providing court reporting services to any party to the legal proceeding.

[ 2013, c. 298, §1 (NEW) .]

2. Information to parties. A court reporter or court reporting services provider shall provide to the parties information on prices, terms and conditions of court reporting services in sufficient time prior to the commencement of the legal proceeding to allow the parties the opportunity to effectively negotiate for any changes necessary to ensure that comparable terms and conditions are made available to all parties.

[ 2013, c. 298, §1 (NEW) .]

3. Information to court. Upon request, a court reporter or court reporting services provider shall provide an itemized invoice of all rates and charges for court reporting services provided to the administrative body, court or administrative tribunal in which the action upon which the legal proceeding is based is pending or scheduled to be heard.

[ 2013, c. 298, §1 (NEW) .]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §775. Waiver prohibited

The provisions of this subchapter may not be waived or otherwise modified. Any waiver or modification is contrary to public policy and is void and unenforceable. [2013, c. 298, §1 (NEW).]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §776. Exception; governmental entities

Notwithstanding section 773, if authorized or required by law, ordinance or rule, a governmental entity may obtain court reporting services on a long-term basis through competitive bidding. [2013, c. 298, §1 (NEW).]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §777. Construction; pro bono services

Nothing in this chapter may be construed to limit the ability of a court reporting services provider to provide pro bono services to persons or parties with limited means. [2013, c. 298, §1 (NEW).]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §778. Remedies

1. Motion. A party may file a motion alleging a violation of this subchapter with the administrative body, court or administrative tribunal in which the action upon which the motion is based is pending or scheduled to be heard. A person need not commence a separate action to allege a violation of this subchapter.

[ 2013, c. 298, §1 (NEW) .]

2. Sanction. In addition to remedies that are otherwise available by law, an administrative body, court or administrative tribunal that receives a motion filed pursuant to this section and determines that a person violated this subchapter may refuse to admit the contested transcript and may bar the person from providing services in matters before that administrative body, court or administrative tribunal.

[ 2013, c. 298, §1 (NEW) .]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §779. Application

1. Application to services. This subchapter applies to court reporting services performed in this State, whether a party appears in person or by remote means, provided by:

A. A court reporter or court reporting services provider, whether or not based in the State, in connection with a legal proceeding that is commenced or maintained in this State; or [2013, c. 298, §1 (NEW).]

B. A court reporter or court reporting services provider based in this State in connection with a legal proceeding that is commenced or maintained in a foreign jurisdiction. [2013, c. 298, §1 (NEW).]

[ 2013, c. 298, §1 (NEW) .]

2. Application to Judicial Branch. This subchapter does not apply to court reporting services performed by employees of the Judicial Branch or persons transcribing legal proceedings for the Judicial Branch.

[ 2013, c. 298, §1 (NEW) .]

SECTION HISTORY

2013, c. 298, §1 (NEW).









Chapter 17: ATTORNEYS AT LAW

Subchapter 1: ADMISSION TO PRACTICE

4 §801. Board of bar examiners; purpose; appointment

The Supreme Judicial Court shall create a board of bar examiners for the purposes of designing, administering and passing judgment on examinations taken by those individuals seeking admission to the bar. The board shall make recommendations to the Supreme Judicial Court as to which individuals have successfully passed this examination process and fulfilled the other requirements of this chapter for admission to the bar. All procedural, administrative and budgetary actions of a board of bar examiners shall be subject to rules established by the Supreme Judicial Court and are deemed to be actions of the Supreme Judicial Court. The board shall be composed of 9 members, 7 of whom shall be licensed to practice law in the State and shall be appointed by the Governor on the recommendation of the Supreme Judicial Court. The remaining 2 members shall be public members and shall be appointed by the Governor. [1987, c. 395, Pt. A, §10 (RPR).]

SECTION HISTORY

1971, c. 286, §1 (RPR). 1975, c. 66, §1 (RPR). 1975, c. 575, §§1,2 (AMD). 1975, c. 770, §14 (RPR). 1977, c. 3, §§1,2 (AMD). 1977, c. 694, §2 (AMD). 1983, c. 812, §12 (AMD). 1985, c. 124, §1 (AMD). 1987, c. 395, §A10 (RPR).



4 §801-A. Reports; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §1 (NEW). 1987, c. 395, §A11 (RP).



4 §801-B. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §1 (NEW). 1995, c. 279, §1 (RP).



4 §802. Attorneys from other states

Attorneys who are practicing law in other states, territories or foreign countries may be admitted on motion to try cases in any of the courts of this State by those courts, but shall not be admitted to the general practice of law in this State without complying with section 805-A. [1985, c. 124, §2 (AMD).]

SECTION HISTORY

1967, c. 441, §1 (AMD). 1971, c. 286, §1 (RPR). 1973, c. 550, §1 (AMD). 1985, c. 124, §2 (AMD).



4 §803. Qualifications for taking bar examination

1. Evidence of graduation. Before taking the examination for admission to the bar of the State, each applicant shall produce to a board of bar examiners satisfactory evidence that he graduated with a bachelor's degree from an accredited college or university or that he successfully completed at least 2 years' work as a candidate for that degree at an accredited college or university.

[ 1987, c. 395, Pt. A, §12 (AMD) .]

2. Further qualifications. Each applicant shall produce to a board of bar examiners satisfactory evidence that he:

A. Graduated from a law school accredited by the American Bar Association; [1985, c. 124, §3 (NEW).]

B. Graduated from a law school accredited by the United States jurisdiction in which it is located, that he has been admitted to practice by examination in one or more jurisdictions within the United States and has been in active practice there for at least 3 years; [1985, c. 124, §3 (NEW).]

C. Graduated from a foreign law school with a legal education which, in the board's opinion, is equivalent to that provided in those law schools accredited by the American Bar Association; or [1985, c. 124, §3 (NEW).]

D. Successfully completed 2/3 of the requirements for graduation from a law school accredited by the American Bar Association and then pursued the study of law in the office of an attorney within the State for at least one year. [1985, c. 124, §3 (NEW).]

[ 1987, c. 395, Pt. A, §12 (AMD) .]

3. Eligibility for examination. When an applicant has satisfied a board of bar examiners that these requirements have been fulfilled and has paid a fee fixed by the Supreme Judicial Court, he is eligible to take the examinations prepared or adopted by the board to determine if he has the qualifications required by this chapter for admission to the bar.

[ 1987, c. 395, Pt. A, §12 (AMD) .]

SECTION HISTORY

1971, c. 286, §1 (RPR). 1973, c. 550, §2 (AMD). 1975, c. 66, §2 (AMD). 1985, c. 124, §3 (RPR). 1987, c. 395, §A12 (AMD).



4 §804. Further qualifications; examination; fee; grade of (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 370, §§1,2 (AMD). 1971, c. 286, §2 (AMD). 1971, c. 411, (AMD). 1971, c. 622, §6 (AMD). 1973, c. 550, §3 (AMD). 1975, c. 66, §3 (AMD). 1979, c. 541, §A14 (AMD). 1983, c. 247, (AMD). 1985, c. 124, §4 (RP).



4 §805. Reexamination (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 286, §§3,4 (AMD). 1975, c. 66, §4 (RPR). 1985, c. 124, §5 (RPR). 1987, c. 395, §A13 (RP).



4 §805-A. Qualifications for admission to practice

1. Certificate of qualification; admission. Any person who produces a certificate of qualification from the board recommending his admission to the bar may be admitted to practice as an attorney in the courts of this State on motion in open court. No person may be denied the opportunity to qualify for admission because of race, creed, color, national origin or sex.

[ 1985, c. 124, §6 (NEW) .]

2. Issuance of certificate of qualification. A board of bar examiners shall issue a certificate of qualification stating that the applicant is a person of good moral character and possesses sufficient learning in the law to practice as an attorney in the courts of this State to each applicant who:

A. Produces satisfactory evidence of good moral character.

(1) The fact that an applicant has been convicted as an adult of a crime that is punishable by imprisonment of one year or more in this State or in another state or jurisdiction of the United States raises a presumption that the applicant has not met this requirement. This presumption may be rebutted by proof that a lawful pardon has been obtained, that extraordinary circumstances surrounded the commission of the crime or that a reasonable amount of time has passed since the applicant's conviction and completion of sentence and there is evidence of complete rehabilitation based on the applicant's subsequent history.

(2) Nothing in subparagraph (1) precludes the board or the Supreme Judicial Court from considering a conviction as a basis for disqualification under this paragraph; [1993, c. 643, §1 (AMD).]

B. Attains the passing grades established by the board on those examinations required by the board; and [1985, c. 124, §6 (NEW).]

C. Establishes that he attended and observed any legal proceedings required by the board. [1985, c. 124, §6 (NEW).]

[ 1993, c. 643, §1 (AMD) .]

3. Admission within one year of passing bar examination. The applicant must be admitted to practice within one year from the time that he has been notified of his passing of the bar examination. This one-year period may be enlarged by successive one-year periods by a Justice of the Supreme Judicial Court on motion for good cause shown during the period.

[ 1985, c. 124, §6 (NEW) .]

SECTION HISTORY

1985, c. 124, §6 (NEW). 1987, c. 395, §A14 (AMD). 1993, c. 643, §1 (AMD).



4 §806. Attorney's oath

Upon admission to the bar, every applicant shall, in open court, take and subscribe an oath to support the Constitution of the United States and the Constitution of this State, and take the following oath, or, in the case of an applicant conscientiously scrupulous of taking an oath, such applicant shall make appropriate affirmations to the same effect: [1975, c. 66, §5 (AMD).]

"You solemnly swear that you will do no falsehood nor consent to the doing of any in court, and that if you know of an intention to commit any, you will give knowledge thereof to the justices of the court or some of them that it may be prevented; you will not wittingly or willingly promote or sue any false, groundless or unlawful suit nor give aid or consent to the same; that you will delay no man for lucre or malice, but will conduct yourself in the office of an attorney within the courts according to the best of your knowledge and discretion, and with all good fidelity, as well as to the courts, as to your clients. So help you God."

SECTION HISTORY

1975, c. 66, §5 (AMD).



4 §806-A. License to practice subject to condition

Each person who is admitted to practice as an attorney in this State must complete, within 18 months after his license is issued, any practical skills course approved by the board. This period may be enlarged by a Justice of the Supreme Judicial Court on motion for good cause shown during that period. [1985, c. 124, §7 (NEW).]

If an attorney fails to complete this course within the time allowed, the board shall notify the Supreme Judicial Court and the Board of Overseers of the Bar that the attorney's license is invalid and continued practice of law is unauthorized under section 807. [1985, c. 124, §7 (NEW).]

An attorney who loses his license under this section shall be readmitted after notifying the Supreme Judicial Court and the Board of Overseers of the Bar of his later compliance with this section. [1985, c. 124, §7 (NEW).]

SECTION HISTORY

1985, c. 124, §7 (NEW).



4 §807. Unauthorized practice of law

1. Prohibition. No person may practice law or profess to practice law within the State or before its courts, or demand or receive any remuneration for those services rendered in this State, unless that person has been admitted to the bar of this State and has complied with section 806-A, or unless that person has been admitted to try cases in the courts of this State under section 802.

[ 1989, c. 755, (RPR) .]

2. Violation. Any person who practices law in violation of these requirements is guilty of the unauthorized practice of law, which is a Class E crime.

[ 1989, c. 755, (RPR) .]

3. Application. This section shall not be construed to apply to:

A. Practice before any Federal Court by any person admitted to practice therein; [1989, c. 755, (RPR).]

B. A person pleading or managing that person's own cause in court; [1989, c. 755, (RPR).]

C. An officer or authorized employee of a corporation, partnership, sole proprietorship or governmental entity, or a member, manager or authorized employee of a limited liability company, who is not an attorney but is appearing for that organization:

(1) In an action cognizable as a small claim under Title 14, chapter 738; or

(2) For the purposes of entering a plea or answer and paying the fine or penalty for a violation by that organization of Title 23, chapter 24 or Title 29-A; [2001, c. 119, §1 (AMD).]

D. A person who is not an attorney, but is representing a municipality under:

(1) Title 30-A, section 2671, subsection 3;

(3) Title 30-A, section 4452, subsection 1; or

(4) Title 38, section 441, subsection 2; [1997, c. 296, §1 (AMD).]

E. A person who is not an attorney, but is representing the Department of Environmental Protection under Title 38, section 342, subsection 7; [1989, c. 755, (RPR).]

F. A person who is not an attorney, but is representing the Bureau of Unemployment Compensation or the Bureau of Revenue Services under section 807-A; [1995, c. 560, Pt. G, §1 (AMD); 1997, c. 526, §14 (AMD).]

G. A person who is not an attorney, but is representing a party in any hearing, action or proceeding before the Workers' Compensation Board as provided in Title 39-A, section 317; [1995, c. 419, §1 (AMD).]

H. A person who is not an attorney but has been designated to represent the Department of Health and Human Services under Title 22, section 3473, subsection 3 or under Title 22-A, section 207, subsection 7 in Probate Court proceedings; [2007, c. 539, Pt. N, §4 (AMD).]

I. A person who is not an attorney, but is representing the Department of Health and Human Services in a child support enforcement matter as provided by Title 14, section 3128-A, subsection 7; Title 18-A, section 5-204; and Title 19-A, section 2361, subsection 10; [2001, c. 554, §1 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

J. For the purposes of defending a civil action filed against a corporation, an officer of the corporation if the corporation is organized in this State and has 5 or fewer shareholders; [1997, c. 683, Pt. E, §2 (AMD).]

K. A person who is not an attorney, but who is representing the Department of Health and Human Services in accordance with Title 19-A, section 1615; Title 19-A, section 2009, subsection 8; Title 19-A, section 2201, subsection 1-B; and Title 19-A, section 2202, subsection 1-B; [1999, c. 139, §1 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

L. A person who is not an attorney, but who is representing the Department of Agriculture, Conservation and Forestry in accordance with Title 7, section 3909, subsection 2; [2003, c. 278, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

M. A law enforcement officer, as defined in Title 29-A, section 101, subsection 30, who is not an attorney but who is representing the State in the prosecution of a traffic infraction, as defined in Title 29-A, section 101, subsection 85, when representation in that matter has been approved by the prosecuting attorney; [2007, c. 249, §4 (AMD).]

N. A person who is not an attorney, but is representing the State under section 807-A; [2007, c. 611, §1 (AMD).]

O. A person who is not an attorney, but who is representing a party in any hearing, action or proceeding before the Maine Public Employees Retirement System; [2009, c. 480, §1 (AMD).]

P. A person who is not an attorney but who, as the executive director of the State Harness Racing Commission, is representing the Department of Agriculture, Conservation and Forestry at adjudicatory hearings before the commission in accordance with Title 8, section 263-C; [2013, c. 45, §1 (AMD); 2013, c. 134, §1 (AMD).]

Q. A person who is an attorney admitted to practice in another United States jurisdiction to the extent permitted by rules of professional conduct adopted by the Supreme Judicial Court; [RR 2013, c. 1, §5 (COR).]

R. A person who is not an attorney but who is a public accountant, enrolled agent, enrolled actuary or any other person permitted to represent the taxpayer under Title 36, section 151-A, subsection 2 and is representing a party in any hearing, action or proceeding before the Maine Board of Tax Appeals in accordance with Title 36, section 151-D; or [RR 2013, c. 1, §6 (COR).]

(Paragraph R as enacted by PL 2013, c.134, §3 is REALLOCATED TO TITLE 4, SECTION 807, SUBSECTION 3, PARAGRAPH S)

S. (REALLOCATED FROM T. 4, §807, sub-§3, ¶R) An individual who is the sole member of a limited liability company or is a member of a limited liability company that is owned by a married couple , registered domestic partners or an individual and that individual's issue as defined in Title 18-A, section 1-201, subsection (21) who is not an attorney but is appearing for that company in an action for forcible entry and detainer pursuant to Title 14, chapter 709. [2015, c. 195, §1 (AMD).]

[ 2015, c. 195, §1 (AMD) .]

4. Evidence. In all proceedings, the fact, as shown by the records of the Board of Overseers of the Bar, that that person is not recorded as a member of the bar shall be prima facie evidence that that person is not a member of the bar licensed to practice law in the State.

[ 1989, c. 755, (RPR) .]

Notwithstanding any of the other provisions of this chapter and under such terms, conditions, limitations, qualifications and supervision as the Supreme Judicial Court shall by rule require, a senior law student who is enrolled in a law school which is approved by the American Bar Association, may appear in the courts of the State on behalf of the State or an agency thereof, or under the supervision of an organization providing legal services to the indigent approved by the Supreme Judicial Court on behalf of an individual receiving services through such organization. [1989, c. 755, (RPR).]

SECTION HISTORY

1965, c. 92, §1 (AMD). 1969, c. 396, (AMD). 1973, c. 625, §13 (AMD). 1975, c. 636, (AMD). 1977, c. 593, §1 (AMD). 1977, c. 696, §26 (AMD). 1979, c. 700, §2 (AMD). 1983, c. 126, (AMD). 1983, c. 420, (AMD). 1983, c. 796, §2 (AMD). 1985, c. 124, §8 (AMD). 1985, c. 598, §1 (AMD). 1985, c. 742, §1 (AMD). 1987, c. 30, (AMD). 1987, c. 402, §A8 (AMD). 1987, c. 559, §B1 (AMD). 1987, c. 737, §§C4,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C2,C8,C10 (AMD). 1989, c. 265, §1 (AMD). 1989, c. 755, (RPR). 1989, c. 858, §1 (AMD). 1991, c. 885, §E4 (AMD). 1991, c. 885, §E47 (AFF). 1995, c. 65, §A5 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 419, §§1-3 (AMD). 1995, c. 560, §§G1,K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 599, §§1-3 (AMD). 1995, c. 694, §D4 (AMD). 1995, c. 694, §E2 (AFF). RR 1997, c. 1, §2 (COR). 1997, c. 238, §1 (AMD). 1997, c. 296, §1 (AMD). 1997, c. 393, §A6 (AMD). 1997, c. 393, §A7 (AFF). 1997, c. 466, §§1,2 (AMD). 1997, c. 466, §28 (AFF). 1997, c. 526, §14 (AMD). 1997, c. 669, §1 (AMD). 1997, c. 683, §§E2-4 (AMD). 1999, c. 139, §§1-3 (AMD). 2001, c. 119, §1 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 554, §1 (AMD). RR 2003, c. 2, §1 (COR). 2003, c. 278, §§1-3 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 58, §3 (REV). 2007, c. 249, §§4-6 (AMD). 2007, c. 539, Pt. N, §4 (AMD). 2007, c. 611, §§1-3 (AMD). 2009, c. 480, §1-3 (AMD). 2011, c. 657, Pt. W, §5 (REV). RR 2013, c. 1, §§5-7 (COR). 2013, c. 45, §§1-3 (AMD). 2013, c. 134, §§1-3 (AMD). 2015, c. 195, §1 (AMD).



4 §807-A. Representation by Bureau of Unemployment Compensation, Department of the Attorney General or Bureau of Revenue Services employees

Upon the promulgation of and in accordance with rules adopted by the Supreme Judicial Court, employees of the Bureau of Unemployment Compensation may serve civil process and represent the bureau in District Court in disclosure proceedings pursuant to Title 14, chapter 502, ancillary to the collection of taxes and overpayments for which warrants have been issued pursuant to Title 26, chapter 13. [1995, c. 560, Pt. G, §2 (AMD).]

Upon promulgation of and in accordance with rules adopted by the Supreme Judicial Court, employees of the Department of Administrative and Financial Services, Bureau of Revenue Services may serve civil process and represent the bureau in District Court in disclosure proceedings pursuant to Title 14, chapter 502, ancillary to the collection of taxes for which warrants have been issued pursuant to Title 36, and may represent the State Tax Assessor in arraignment proceedings in District Court in cases in which a criminal complaint has been filed alleging violation of a provision of Title 36. [2005, c. 683, Pt. A, §3 (RPR).]

Upon the promulgation of and in accordance with rules adopted by the Supreme Judicial Court, employees of the Department of the Attorney General may serve civil process and represent the State in District Court in disclosure proceedings pursuant to Title 14, chapters 502 and 502-A. [2007, c. 248, §1 (AMD).]

If the Supreme Judicial Court adopts rules under this section, the rules must include the establishment of standards and a method to certify employees of the Bureau of Unemployment Compensation, the Department of the Attorney General and the Bureau of Revenue Services who may represent the State in court under this section as being familiar with court procedures. [2003, c. 278, §4 (AMD).]

SECTION HISTORY

1985, c. 598, §2 (NEW). 1987, c. 497, §1 (AMD). 1989, c. 508, §1 (AMD). 1995, c. 560, §G2 (AMD). 1997, c. 526, §14 (AMD). 2003, c. 278, §4 (AMD). 2005, c. 218, §1 (AMD). 2005, c. 332, §1 (AMD). 2005, c. 683, §A3 (AMD). 2007, c. 248, §1 (AMD).



4 §807-B. Authorized immigration and nationality law assistance

1. Short title. This section may be known and cited as "the Immigration and Nationality Law Assistance Act."

[ 2005, c. 629, §1 (NEW) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Compensation" means money, property, the reciprocal exchange of services or anything else of value. [2005, c. 629, §1 (NEW).]

B. "Federally authorized immigration representative" means an attorney who is admitted to and in good standing before the bar of a state of the United States other than Maine, or other person who is authorized to represent another in immigration and nationality law matters to the extent allowed under federal law or regulations, including 8 Code of Federal Regulations, Sections 292.1 and 1292.1 (1996), with such representation specifically limited to federal immigration and nationality law matters. [RR 2005, c. 2, §2 (COR).]

C. "Immigration and nationality law assistance" means assistance on an immigration and nationality law matter. [2005, c. 629, §1 (NEW).]

D. "Immigration form" means a form created by the United States Department of Homeland Security, the United States Department of Justice, the United States Department of Labor, the United States Department of State or other federal agency charged with implementing federal immigration and nationality laws for use in an immigration and nationality law matter. [2005, c. 629, §1 (NEW).]

E. "Immigration and nationality law matter" means any application, proceeding, filing or other action before an agency of the United States Department of Homeland Security, the United States Department of Justice, the United States Department of Labor or the United States Department of State or other federal agency charged with implementing federal immigration and nationality laws regarding the nonimmigrant, immigrant or citizenship status of or the admission to or removal from the United States of a person that arises from the application of a federal immigration and nationality law, executive order or presidential proclamation. [2005, c. 629, §1 (NEW).]

F. "Nonlegal immigration and nationality law assistance" is limited to:

(1) Translating from English into a customer's primary language questions on an immigration form selected by the customer so that the customer can understand the questions and does not include advising the customer as to the appropriateness of the immigration form selected by the customer or suggesting which immigration form to use;

(2) Translating from a customer's primary language into English and otherwise transcribing to an immigration form the customer's answers to questions on that form and does not include advising the customer as to the appropriateness of the immigration form selected by the customer or suggesting which immigration form to use or as to the customer's answers on that immigration form;

(3) Securing or assisting the customer to secure supporting documents currently in existence, such as birth and marriage certificates, that may be needed for submission with immigration forms and does not include drafting of affidavits or other documents that may need to accompany immigration forms; and

(4) Making referrals for legal representation with respect to an immigration and nationality law matter to an attorney admitted to and in good standing before the bar of the State or to a federally authorized immigration representative duly authorized by federal law and regulations to undertake such representation. [2005, c. 629, §1 (NEW).]

[ RR 2005, c. 2, §2 (COR) .]

3. Nonlegal immigration and nationality law assistance authorized. A person offering immigration and nationality law assistance may offer or provide only nonlegal immigration and nationality law assistance, except, however, that an attorney admitted to and in good standing before the bar of the State or a federally authorized immigration representative may provide immigration and nationality law assistance in the form of representation to the extent authorized by federal laws and regulations in immigration proceedings before agencies of the United States Department of Homeland Security, the United States Department of Justice, the United States Department of Labor or the United States Department of State or other federal agency charged with carrying out the implementation of federal immigration and nationality laws.

Nothing in this section is intended to nor does it authorize either an attorney who is not admitted to and in good standing before the bar of the State or a federally authorized immigration representative to offer legal opinions or general legal advice regarding state laws or to represent another before any state court, administrative agency or other forum charged with interpreting or implementing state laws.

[ 2005, c. 629, §1 (NEW) .]

4. Prohibited activities. In the course of dealing with customers or prospective customers, a provider of immigration and nationality law assistance may not:

A. Make a statement that the provider of immigration and nationality law assistance can or will obtain special favors from or has special influence with an agency or a tribunal of the United States Government or of any state government; [2005, c. 629, §1 (NEW).]

B. Retain compensation for services not performed; [2005, c. 629, §1 (NEW).]

C. Refuse to return documents supplied by, prepared by, paid for by or obtained on behalf of the customer and requested by the customer, regardless of whether there is outstanding compensation owed to the provider of immigration and nationality law assistance by the customer or a fee dispute between the provider of immigration and nationality law assistance and the customer; [2005, c. 629, §1 (NEW).]

D. Fail to complete and sign, in the space provided, an immigration form that requests the preparer's name, address, telephone number or signature, even if the provider of immigration and nationality law assistance has only provided nonlegal immigration and nationality law assistance in the preparation of the immigration form; [2005, c. 629, §1 (NEW).]

E. Provide legal advice regarding immigration and nationality law matters, including selecting immigration forms for a customer or advising a customer as to the appropriateness of the forms the customer has selected or as to the customer's answers to the questions on the forms, unless the provider of immigration and nationality law assistance is an attorney admitted to and in good standing before the bar of the State or is a federally authorized immigration representative; or [2005, c. 629, §1 (NEW).]

F. Represent or advertise or provide notice in any way or manner, including, but not limited to, the assertion of a title or credential such as "notario," "immigration consultant," "immigration agent," "immigration assistant" or "attorney," that could cause a customer to believe that the provider of immigration and nationality law assistance is authorized to practice law in the State or possesses special skill or expertise in immigration and nationality law matters unless the provider is an attorney admitted to and in good standing before the bar of the State or is a federally authorized immigration representative. A federally authorized immigration representative whose principal place of business is in the State shall give verbal notice to customers that the federally authorized immigration representative is not an attorney admitted to the bar of the State and may not give general legal advice or representation under state law and shall also include language in any written advertisement, notice or contract for services that clearly conveys that the federally authorized immigration representative is not an attorney admitted to practice law in the State and may not give general legal advice or assistance under state law. [2005, c. 629, §1 (NEW).]

[ 2005, c. 629, §1 (NEW) .]

5. Unfair method of competition or unfair and deceptive act or practice. A violation of this section substantially affects the public interest and constitutes an unfair method of competition and a deceptive act or practice in the conduct of trade or commerce for purposes of the Maine Unfair Trade Practices Act.

[ 2005, c. 629, §1 (NEW) .]

6. Civil violation. A violation of this section constitutes a civil violation for which a fine of not more than $5,000 may be adjudged.

[ 2005, c. 629, §1 (NEW) .]

7. Civil action. In addition to any other remedy that may be available, a customer who is aggrieved by a violation of this section may initiate a civil action in the Superior Court against the violator for injunctive relief or damages or both. If the court finds a violation of this section, the court may award to the customer:

A. An amount equal to actual damages sustained by the customer as a result of the violation; [2005, c. 629, §1 (NEW).]

B. An amount equal to 3 times the actual damages; and [2005, c. 629, §1 (NEW).]

C. The costs of the action together with reasonable attorney's fees as determined by the court. [2005, c. 629, §1 (NEW).]

[ 2005, c. 629, §1 (NEW) .]

8. Attorney General action; report. Whenever the Attorney General has reason to believe that a person within the State has engaged in or is engaging in activities that violate this section, the Attorney General may initiate an action in the Superior Court to enforce this section. The Attorney General, by January 1, 2007, and every January 1st thereafter, shall submit a report to the joint standing committee of the Legislature having jurisdiction over judiciary matters on the number and circumstances of all investigations that the Department of the Attorney General has initiated in the preceding year relating to violations of this section.

[ 2005, c. 629, §1 (NEW) .]

SECTION HISTORY

RR 2005, c. 2, §2 (COR). 2005, c. 629, §1 (NEW).



4 §808. Action for injunction

Upon his own information or upon complaint of any person, including any judge or any organized bar association in this State, the Attorney General may maintain an action for injunctive relief in the Superior Court against any person who renders, offers to render or holds himself out as rendering any service which constitutes the unauthorized practice of the law. Any organized bar association in this State may intervene in the action, at any stage of the proceeding, for good cause shown. [1965, c. 92, §2 (NEW).]

The action may be maintained by any organized bar association in this State. [1965, c. 92, §2 (NEW).]

SECTION HISTORY

1965, c. 92, §2 (NEW).



4 §809. Investigation by Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 92, §2 (NEW). 1977, c. 696, §27 (AMD). 2007, c. 597, §3 (RP).



4 §810. Remedies and procedures additional

The remedies and procedures provided in sections 808 to 811 are in addition to and not in substitution for other available remedies and procedures. [1965, c. 92, §2 (NEW).]

SECTION HISTORY

1965, c. 92, §2 (NEW).



4 §811. Person defined

"Person" means any individual, corporation, partnership or association. [1965, c. 92, §2 (NEW).]

SECTION HISTORY

1965, c. 92, §2 (NEW).



4 §812. Attorneys' Client Security Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 9, §E2 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 528, §E5 (RP). 1991, c. 591, §E5 (RP).






Subchapter 2: REMOVAL AND RESIGNATION

4 §851. Information against attorney

Whenever an information is filed in the office of the clerk of courts in any county by the Attorney General, or by a committee of the State Bar Association, or by a committee of the bar or bar association of such county, charging that an attorney at law has conducted himself in a manner unworthy of an attorney, or has become and is disqualified for the office of attorney and counselor at law, for reasons specified in the information, any Justice of the Supreme Judicial Court may, in the name of the State, issue a rule requiring the attorney informed against to appear on a day fixed to show cause why his name should not be struck from the roll of attorneys, or such other disciplinary measures imposed as the justice deems appropriate, which rule, with an attested copy of the information, shall be served upon such attorney in such manner as the justice directs at least 14 days before the return day, and shall be made returnable either in the county where such attorney resides or where it is charged that the misconduct was committed. [1965, c. 309, §1 (AMD).]

SECTION HISTORY

1965, c. 309, §1 (AMD).



4 §852. Denial of charges; information to stand for hearing

If the attorney on whom such service has been made, on or before said return day files in the office of the clerk of courts in said county of return a denial of the charges specified in the information, the information shall thereupon stand upon the docket for hearing at such time and place as said justice shall order, upon such lawful evidence as may be produced either by the State or by the respondent.



4 §853. Proceedings on default or hearing

If such attorney fails to file his denial, the facts set forth in the information shall be taken as confessed. If the justice finds that the facts so confessed are sufficient to disqualify the respondent from holding the office of attorney and counselor at law, or if, in case of denial, the justice upon hearing finds that any of the charges specified are true and that the acts proved are sufficient to disqualify the respondent, he shall give judgment accordingly, and shall enter a decree that the respondent be removed from the office of attorney and counselor at law in all the courts of the State and that his name be struck from the roll of attorneys.

If the justice upon the facts so confessed, or, in the case of denial, upon hearing, finds that any of the charges specified are true but that the acts proved are not sufficient to disqualify the respondent permanently from holding the office of attorney and counselor at law, he shall give judgment accordingly and may suspend such respondent from the practice of law for such period as the justice may deem appropriate, or impose such other disciplinary measures as the justice deems appropriate. [1965, c. 309, §2 (NEW).]

SECTION HISTORY

1965, c. 309, §2 (AMD).



4 §854. Judgment final unless appealed

The judgment of such justice shall be final unless the respondent within one week files his appeal therefrom to the law court by entering his claim therefor upon the docket.



4 §855. Appeals

The appeal shall be heard upon printed copies of the case furnished by the respondent at the next law term. If the case is not argued, it shall be decided upon the record, and if the respondent fails to enter his appeal with the printed copies of the case during the first 3 days of said law term, the counsel for the prosecution shall enter the appeal with an attested copy of the judgment and decree, whereupon the same shall be affirmed by the law court.



4 §856. Conduct of prosecution

The prosecution shall be conducted by the district attorney for the county where the rule is returnable, unless the justice issuing the rule appoints some other suitable counsel to perform said duty. Compulsory process shall issue to compel the attendance of witnesses, and in case of decree of removal, judgment shall be rendered in behalf of the State against the respondent for full costs to be taxed by the court. [1973, c. 567, §20 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD).



4 §857. Interpretation of provisions

Sections 851 to 856 do not annul or restrict any authority hitherto possessed or exercised by the courts over attorneys.



4 §858. Resignation and reinstatement of attorneys

Any member of the bar of this State may resign from the office of attorney and counselor at law by submitting his resignation to any Justice of the Supreme Judicial Court who may or may not, in his discretion, in the name of the State of Maine accept such resignation and order that such attorney's name be stricken from the roll of attorneys of the State. No person whose resignation from his office of attorney and counselor at law has been accepted by a Justice of the Supreme Judicial Court shall be readmitted to the practice of law in any of the courts of the State or entitled to practice law within said State unless and until he shall have been reinstated as an attorney and counselor at law by a Justice of the Supreme Judicial Court. The procedure for such reinstatement shall be the same as in the case of attorneys who have been disbarred.



4 §859. False advertising or representation to be an attorney.

If any person who has not been admitted to practice law in this State or whose name has been struck from the roll of attorneys advertises as or represents himself to be an attorney or counselor at law, he shall be guilty of a Class E crime. [1977, c. 696, §28 (RPR).]

SECTION HISTORY

1977, c. 696, §28 (RPR).



4 §860. Management of causes by parties or counsel

Parties may plead and manage their own causes in court or do so by the aid of such counsel as they see fit to employ. No person whose name has been struck from the roll of attorneys for misconduct shall plead or manage causes in court under a power of attorney for any other party or be eligible for appointment as a notary public. [1981, c. 456, Pt. A, §6 (AMD).]

SECTION HISTORY

1981, c. 456, §A6 (AMD).






Subchapter 3: CENTRAL REGISTER

4 §901. Establishment and maintenance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 115, §§1,2 (AMD). 1979, c. 13, §6 (RP).



4 §902. Preparation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 115, §§1,2 (AMD). 1979, c. 13, §6 (RP).



4 §903. Revision (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 115, §§1,2 (AMD). 1979, c. 13, §6 (RP).



4 §904. Register as evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 115, §§1,2 (AMD). 1979, c. 13, §6 (RP).



4 §905. Certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 115, §§1,2 (AMD). 1979, c. 13, §6 (RP).









Chapter 18: PARALEGALS AND LEGAL ASSISTANTS

4 §921. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 379, §1 (NEW).]

1. Paralegal and legal assistant. "Paralegal" and "legal assistant" mean a person, qualified by education, training or work experience, who is employed or retained by an attorney, law office, corporation, governmental agency or other entity and who performs specifically delegated substantive legal work for which an attorney is responsible.

[ 1999, c. 379, §1 (NEW) .]

SECTION HISTORY

1999, c. 379, §1 (NEW).



4 §922. Restriction on use of titles

1. Prohibition. A person may not use the title "paralegal" or "legal assistant" unless the person meets the definition in section 921, subsection 1.

[ 1999, c. 379, §1 (NEW) .]

2. Penalty. A person who violates subsection 1 commits a civil violation for which a forfeiture of not more than $1000 may be adjudged.

[ 1999, c. 379, §1 (NEW) .]

SECTION HISTORY

1999, c. 379, §1 (NEW).






Chapter 19: NOTARIES PUBLIC

4 §951. Seal; authority to administer oaths

A notary public may keep a seal of office, engraved with the notary public's name exactly as it appears on the notary public's commission, and the words "Notary Public" and "Maine" or its abbreviation "Me.," with the arms of state or such other device as the notary public chooses. When a notary public who has obtained a seal of office resigns, or the notary public's commission is revoked or expires, the notary public or heirs shall destroy the official seal or send it to the Secretary of State for destruction. When authorized by the laws of this State or of any other state or country to do any official act, the notary public may administer any oath necessary to the completion or validity of the act. [1991, c. 465, §3 (AMD).]

SECTION HISTORY

1981, c. 456, §A7 (AMD). 1989, c. 501, §L1 (AMD). 1989, c. 600, §A1 (AMD). 1991, c. 465, §3 (AMD).



4 §951-A. Commission signature

1. Official signature. When performing a notarization, a notary public must sign by producing that notary public’s official signature by hand in the same form as indicated on the notary public’s commission. For the purposes of this section, the notary public’s official signature is the signature that appears on the notary public’s most recent oath of office or most recent application for a notary public commission.

[ 2009, c. 74, §1 (NEW) .]

2. Change of signature. If the official signature of a notary public changes during the term of the notary public's commission, the notary public shall immediately provide the Secretary of State with a new sample of the notary public’s official signature.

[ 2009, c. 74, §1 (NEW) .]

SECTION HISTORY

2009, c. 74, §1 (NEW).



4 §952. Protests of losses; record and copies

When requested, every notary public shall enter on record all losses or damages sustained or apprehended by sea or land, and all averages and such other matters as, by mercantile usage, appertain to his office, grant warrants of survey on vessels, and all facts, extracts from documents and circumstances so noted shall be signed and sworn to by all the persons appearing to protest. He shall note, extend and record the protest so made, and grant authenticated copies thereof, under his signature and notarial seal, to those who request and pay for them.



4 §953. Demand and notice on bills and notes

Any notary public may, in behalf of any person interested, present any bill of exchange or other negotiable paper for acceptance or payment to any party liable therefor, notify indorsers or other parties thereto, record and certify all contracts usually recorded or certified by notaries, and in general, do all acts which may be done by notaries public according to the usages of merchants and authorized by law. He shall record all mercantile and marine protests by him noted and done in his official capacity. [1981, c. 456, Pt. A, §8 (AMD).]

SECTION HISTORY

1981, c. 456, §A8 (AMD).



4 §954. Acts of notary who is interested in corporation

Any notary public who is a stockholder, director, officer or employee of a bank or other corporation may take the acknowledgement of any party to any written instrument executed to or by such corporation, or may administer an oath to any other stockholder, director, officer, employee or agent of such corporation, or may protest for nonacceptance or nonpayment bills of exchange, drafts, checks, notes and other negotiable instruments which may be owned or held for collection by such bank or other corporation. It shall be unlawful for any notary public to take the acknowledgment of an instrument by or to a bank or other corporation of which he is a stockholder, director, officer or employee where such notary is a party to such instrument, either individually or as a representative of such bank or other corporation, or to protest any negotiable instrument owned or held for collection by such bank or other corporation, where such notary is individually a party to such instrument.



4 §954-A. Conflict of interest if notary related

A notary public may not perform any notarial act for any person if that person is the notary public's spouse, parent, sibling, child, spouse's parent, spouse's sibling, spouse's child or child's spouse, except that a notary public may solemnize the marriage of the notary public's parent, sibling, child, spouse's parent, spouse's sibling or spouse's child. This section does not affect or apply to notarial acts performed before August 4, 1988. [1999, c. 425, §1 (AMD).]

SECTION HISTORY

1987, c. 573, §1 (NEW). 1989, c. 137, (AMD). RR 1997, c. 2, §6 (COR). 1999, c. 425, §1 (AMD).



4 §955. Copies; evidence

The protest of any foreign or inland bill of exchange, promissory note or order, and all copies or certificates by him granted shall be under his hand and shall be received in all courts as legal evidence of the transactions and as to the notice given to the drawer or indorser and of all facts therein contained. [1981, c. 456, Pt. A, §9 (AMD).]

SECTION HISTORY

1981, c. 456, §A9 (AMD).



4 §955-A. Removal from office (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 74, (NEW). 1975, c. 771, §22 (AMD). 1977, c. 694, §§3,4 (AMD). 1981, c. 456, §A10 (AMD). 1987, c. 573, §2 (RPR). 1997, c. 712, §1 (RP).



4 §955-B. Maintenance of records

The Secretary of State shall recommend that every notary public keep and maintain records of all notarial acts performed. The notary shall safeguard and retain exclusive custody of these records. The notary may not surrender the records to another notary or to an employer. The records may be inspected in the notary's presence by any individual whose identity is personally known to the notary or is proven on the basis of satisfactory evidence and who specifies the notarial act to be examined. [1993, c. 485, §1 (AMD).]

SECTION HISTORY

1987, c. 573, §3 (NEW). 1991, c. 465, §4 (AMD). 1993, c. 485, §1 (AMD).



4 §955-C. Disciplinary action; grounds; procedure; complaints

1. Grounds. The Secretary of State may suspend, revoke or refuse to renew the commission of a notary public in the State. The Secretary of State's actions may be based on any of the following grounds:

A. The notary public has performed in an improper manner any duty imposed upon the notary public by law; [1997, c. 712, §2 (NEW).]

B. The notary public has performed acts not authorized by law; [1997, c. 712, §2 (NEW).]

C. The notary public is in violation of section 954-A or section 960; or [2005, c. 629, §2 (AMD).]

D. The notary public has been convicted of a crime as defined by rules adopted by the Secretary of State. These rules must provide that a conviction for perjury, false swearing, bribery, corrupt practices or forgery or related offenses may be a basis for the Secretary of State to suspend, revoke or refuse to renew the commission of a notary public. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 712, §2 (NEW).]

[ 2005, c. 629, §2 (AMD) .]

2. Procedure. A notary public commission may not be suspended, revoked or refused for renewal for the reasons set forth in subsection 1 without prior written notice and opportunity for hearing. A notary public commission may not be suspended, revoked or refused for renewal under this section except by a decision by the Secretary of State or the Secretary of State's designee.

[ 1997, c. 712, §2 (NEW) .]

3. Complaints. Any person may file a complaint with the Secretary of State seeking disciplinary action against a notary public. Complaints must be in writing in a form prescribed by the Secretary of State. The Secretary of State may also bring a complaint against a notary public if the Secretary of State determines that the notary public may have violated the provisions of subsection 1. If the Secretary of State determines that a complaint alleges facts that, if true, would require revocation, suspension or nonrenewal of commission or other disciplinary action, the Secretary of State shall conduct a hearing pursuant to the Maine Administrative Procedure Act. Whenever the Secretary of State establishes that a complaint does not state facts that warrant a hearing, the complaint may be dismissed. Persons making complaints must be advised in writing of all formal decisions made by the Secretary of State regarding that complaint. Any person whose notary public commission has been suspended, revoked or refused for renewal may apply to the Secretary of State in writing for the reinstatement of the notary public commission or as set by rule for convictions pursuant to subsection 1, paragraph D at a time specified in the decision of the Secretary of State, and, in the case of revocation, any person may apply for a new commission one year from the date of the Secretary of State's original action.

[ 1997, c. 712, §2 (NEW) .]

SECTION HISTORY

1997, c. 712, §2 (NEW). 2005, c. 629, §2 (AMD).



4 §956. Resignation or removal; deposit of records

The Secretary of State shall recommend that, on the resignation or removal from office of any notary public, the notary's records be transferred to the custody of the State Archivist. [1993, c. 485, §2 (AMD).]

SECTION HISTORY

1993, c. 485, §2 (AMD).



4 §957. Injury or concealment of records

Whoever knowingly destroys, defaces or conceals such record forfeits not less than $200 nor more than $1,000, and is liable for damages to any person injured in a civil action.



4 §958. Fees for protest and appropriation of penalties

For each protest of a bill or note, notifying parties, making his certificate thereof in due form and recording his proceedings, a notary public shall receive $1.50. All penalties provided in sections 956 and 957 accrue 1/2 to the State and 1/2 to the prosecutor.



4 §959. Grandfather clause; seal; records (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 465, §5 (NEW). 1999, c. 425, §2 (RP).



4 §960. Advertisement of services

1. Advertisement defined. For purposes of this section, "advertisement" means material designed to promote a product or service offered by a person that is engaged in offering such products or services for profit. "Advertisement" includes business cards, brochures and notices.

[ 2005, c. 629, §3 (NEW) .]

2. Notice; requirements. A notary public who is not an attorney admitted to and in good standing before the bar of the State and who advertises notary services in a language other than English must include in the advertisement a notice that includes:

A. Information on the fees that the notary may charge; and [2005, c. 629, §3 (NEW).]

B. The following statement:

"I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW IN MAINE AND MAY NOT GIVE LEGAL ADVICE ABOUT IMMIGRATION OR ANY OTHER LEGAL MATTER OR ACCEPT FEES FOR LEGAL ADVICE."

[2005, c. 629, §3 (NEW).]

The notice must be in both English and in the language of the advertisement and in letters of a conspicuous size. If the advertisement is by radio, television or any other audio medium, the statement may be modified, but must include substantially the same message.

[ 2005, c. 629, §3 (NEW) .]

3. Prohibition. An advertisement for notary services may not include a literal translation of the phrase "Notary Public" into any language other than English if the literal translation implies that the notary public is an attorney licensed to practice in the State or in any jurisdiction of the United States. For purposes of this subsection, "literal translation" means the translation of a word or phrase without regard to the true meaning of the word or phrase in the language that is being translated.

[ 2005, c. 629, §3 (NEW) .]

4. Civil violation. Any violation of this section constitutes a civil violation for which a fine of not more than $5,000 may be adjudged.

[ 2005, c. 629, §3 (NEW) .]

5. Civil action. In addition to any other remedy that may be available, a customer who is aggrieved by a violation of this section may initiate a civil action in the Superior Court against the violator for injunctive relief or damages or both. If a court finds a violation of this section, the court may award to the customer:

A. An amount equal to actual damages sustained by the customer as a result of the violation; [2005, c. 629, §3 (NEW).]

B. An amount equal to 3 times the actual damages; and [2005, c. 629, §3 (NEW).]

C. The costs of the action together with reasonable attorney's fees as determined by the court. [2005, c. 629, §3 (NEW).]

[ 2005, c. 629, §3 (NEW) .]

6. Attorney General action. Whenever the Attorney General has reason to believe that a person in the State has engaged in or is engaging in activities that violate this section, the Attorney General may initiate an action in the Superior Court to enforce this section.

[ 2005, c. 629, §3 (NEW) .]

SECTION HISTORY

2005, c. 629, §3 (NEW).






Chapter 21: JUSTICES OF THE PEACE

4 §1001. Exercise of powers and duties; commission (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A11 (RP).






Chapter 22: UNIFORM RECOGNITION OF ACKNOWLEDGMENTS ACT

4 §1011. Recognition of notarial acts performed outside this State

For the purposes of this Act, "notarial acts" means acts which the laws and regulations of this State authorize notaries public of this State to perform, including the administering of oaths and affirmations, taking proof of execution and acknowledgments of instruments, and attesting documents. Notarial acts may be performed outside this State for use in this State with the same effect as if performed by a notary public of this State by the following persons authorized pursuant to the laws and regulations of other governments in addition to any other person authorized by the laws and regulations of this State: [1969, c. 364, (NEW).]

1. Notary public. A notary public authorized to perform notarial acts in the place in which the act is performed;

[ 1969, c. 364, (NEW) .]

2. Judge; clerk. A judge, clerk or deputy clerk of any court of record in the place in which the notarial act is performed;

[ 1969, c. 364, (NEW) .]

3. Foreign service. An officer of the foreign service of the United States, a consular agent or any other person authorized by regulation of the United States Department of State to perform notarial acts in the place in which the act is performed;

[ 1969, c. 364, (NEW) .]

4. Officer in Armed Forces. A commissioned officer in active service with the Armed Forces of the United States and any other person authorized by regulation of the Armed Forces to perform notarial acts if the notarial act is performed for one of the following or his dependents: A merchant seaman of the United States, a member of the Armed Forces of the United States or any other person serving with or accompanying the Armed Forces of the United States; or

[ 1969, c. 364, (NEW) .]

5. Others. Any other person authorized to perform notarial acts in the place in which the act is performed.

[ 1969, c. 364, (NEW) .]

SECTION HISTORY

1969, c. 364, (NEW).



4 §1012. Authentication of authority of officer

1. Proof. If the notarial act is performed by any of the persons described in section 1011, subsections 1 to 4, other than a person authorized to perform notarial acts by the laws or regulations of a foreign country, the signature, rank or title and serial number, if any, of the person are sufficient proof of the authority of a holder of that rank or title to perform the act. Further proof of his authority is not required.

[ 1969, c. 364, (NEW) .]

2. --other. If the notarial act is performed by a person authorized by the laws or regulations of a foreign country to perform the act, there is sufficient proof of the authority of that person to act if:

A. Either a foreign service officer of the United States resident in the country in which the act is performed or a diplomatic or consular officer of the foreign country resident in the United States certifies that a person holding that office is authorized to perform the act; [1969, c. 364, (NEW).]

B. The official seal of the person performing the notarial act is affixed to the document; or [1969, c. 364, (NEW).]

C. The title and indication of authority to perform notarial acts of the person appears either in a digest of foreign law or in a list customarily used as a source of such information. [1969, c. 364, (NEW).]

[ 1969, c. 364, (NEW) .]

3. --other persons. If the notarial act is performed by a person other than one described in subsections 1 and 2, there is sufficient proof of the authority of that person to act if the clerk of a court of record in the place in which the notarial act is performed certifies to the official character of that person and to his authority to perform the notarial act.

[ 1969, c. 364, (NEW) .]

4. Signature and title. The signature and title of the person performing the act are prima facie evidence that he is a person with the designated title and that the signature is genuine.

[ 1969, c. 364, (NEW) .]

SECTION HISTORY

1969, c. 364, (NEW).



4 §1013. Certificate of person taking acknowledgment

The person taking an acknowledgment shall certify that: [1969, c. 364, (NEW).]

1. Appearance. The person acknowledging appeared before him and acknowledged he executed the instrument; and

[ 1969, c. 364, (NEW) .]

2. Person known. The person acknowledging was known to the person taking the acknowledgment or that the person taking the acknowledgment had satisfactory evidence that the person acknowledging was the person described in and who executed the instrument.

[ 1969, c. 364, (NEW) .]

SECTION HISTORY

1969, c. 364, (NEW).



4 §1014. Recognition of certificate of acknowledgment

The form of a certificate of acknowledgment used by a person whose authority is recognized under section 1011 shall be accepted in this State if: [1969, c. 364, (NEW).]

1. Laws of the State. The certificate is in a form prescribed by the laws or regulations of this State;

[ 1969, c. 364, (NEW) .]

2. Laws of state where acknowledged. The certificate is in a form prescribed by the laws or regulations applicable in the place in which the acknowledgement is taken; or

[ 1969, c. 364, (NEW) .]

3. Certain words. The certificate contains the words "acknowledged before me," or their substantial equivalent.

[ 1969, c. 364, (NEW) .]

SECTION HISTORY

1969, c. 364, (NEW).



4 §1014-A. Presumption of compliance

For the purposes of section 1014, subsection 2, a certificate of acknowledgment taken in a state other than Maine shall be presumed to be in a form prescribed by the laws or regulations applicable in the place in which the acknowledgment is taken if upon that certificate appears, in stamped, printed or embossed form, either separately or together: [1977, c. 696, §29 (NEW).]

1. Notary public. The words "notary public;"

[ 1977, c. 696, §29 (NEW) .]

2. Name. The name of the notary public; and

[ 1977, c. 696, §29 (NEW) .]

3. State. The name of the state, or an abbreviation of the name of the state, in which the acknowledgment was taken.

[ 1977, c. 696, §29 (NEW) .]

SECTION HISTORY

1977, c. 696, §29 (NEW).



4 §1015. Certificate of acknowledgment

1. Definition. The words "acknowledged before me" means:

A. That the person acknowledging appeared before the person taking the acknowledgment; [1969, c. 364, (NEW).]

B. That he acknowledged he executed the instrument; [1969, c. 364, (NEW).]

C. That, in the case of:

(1) A natural person, he executed the instrument for the purposes therein stated;

(2) A corporation, the officer or agent acknowledged he held the position or title set forth in the instrument and certificate, he signed the instrument on behalf of the corporation by proper authority, and the instrument was the act of the corporation for the purpose therein stated;

(3) A partnership, the partner or agent acknowledged he signed the instrument on behalf of the partnership by proper authority and he executed the instrument as the act of the partnership for the purposes therein stated;

(4) A person acknowledging as principal by an attorney in fact, he executed the instrument by proper authority as the act of the principal for the purposes therein stated;

(5) A person acknowledging as a public officer, trustee, administrator, guardian or other representative, he signed the instrument by proper authority and he executed the instrument in the capacity and for the purposes therein stated; and [1969, c. 364, (NEW).]

D. That the person taking the acknowledgment either knew or had satisfactory evidence that the person acknowledging was the person named in the instrument or certificate. [1969, c. 364, (NEW).]

[ 1969, c. 364, (NEW) .]

SECTION HISTORY

1969, c. 364, (NEW).



4 §1016. Short forms of acknowledgment

The forms of acknowledgment set forth in this section may be used and are sufficient for their respective purposes under any law of this State. The forms shall be known as "Statutory Short Forms of Acknowledgment" and may be referred to by that name. The authorization of the forms in this section does not preclude the use of other forms. [1969, c. 364, (NEW).]

1. Individual. For an individual acting in his own right:

State of ________________________________________

County of _______________________________________

The foregoing instrument was acknowledged before me this (date) by (name of person acknowledged).

[ 1969, c. 364, (NEW) .]

2. Corporation. For a corporation:

State of ____________________________________

County of ___________________________________

The foregoing instrument was acknowledged before me this (date) by (name of officer or agent, title of officer or agent) of (name of corporation acknowledging) a (state or place of incorporation) corporation, on behalf of the corporation.

[ 1969, c. 364, (NEW) .]

3. Partnership. For a partnership:

State of ____________________________________

County of ___________________________________

The foregoing instrument was acknowledged before me this (date) by (name of acknowledging partner or agent), partner (or agent) on behalf of (name of partnership), a partnership.

[ 1969, c. 364, (NEW) .]

4. Principal. For an individual acting as principal by an attorney in fact:

State of ____________________________________

County of ___________________________________

The foregoing instrument was acknowledged before me this (date) by (name of attorney in fact) as attorney in fact on behalf of (name of principal).

[ 1969, c. 364, (NEW) .]

5. Public officer. By any public officer, trustee or personal representative:

State of ____________________________________

County of ___________________________________

The foregoing instrument was acknowledged before me this (date) by (name and title of position).

[ 1969, c. 364, (NEW) .]

SECTION HISTORY

1969, c. 364, (NEW).



4 §1017. Acknowledgments not affected by this Act

A notarial act performed prior to October 1, 1969 is not affected by this Act. This Act provides an additional method of proving notarial acts. Nothing in this Act diminishes or invalidates the recognition accorded to notarial acts by other laws or regulations of this State. [1973, c. 625, §14 (AMD).]

SECTION HISTORY

1969, c. 364, (NEW). 1973, c. 625, §14 (AMD).



4 §1018. Uniformity of interpretation

This Act shall be so interpreted as to make uniform the laws of those states which enact it. [1969, c. 364, (NEW).]

SECTION HISTORY

1969, c. 364, (NEW).



4 §1019. Short title

This Act may be cited as the Uniform Recognition of Acknowledgments Act. [1969, c. 364, (NEW).]

SECTION HISTORY

1969, c. 364, (NEW).






Chapter 23: MISCELLANEOUS PROVISIONS

4 §1051. Legal holidays

No court may be held on Sunday or any day designated for the annual Thanksgiving; New Year's Day, January 1st; Martin Luther King, Jr., Day, the 3rd Monday in January; Washington's Birthday, the 3rd Monday in February; Patriot's Day, the 3rd Monday in April; Memorial Day, the last Monday in May, but if the Federal Government designates May 30th as the date for observance of Memorial Day, the 30th of May; the 4th of July; Labor Day, the first Monday of September; Columbus Day, the 2nd Monday in October; Veterans' Day, November 11th; or on Christmas Day. The Chief Justice of the Supreme Judicial Court may order that court be held on a legal holiday when he finds that the interests of justice and judicial economy in any particular case will be served. The public offices in county buildings may be closed to business on the holidays named in this section. When any one of the holidays named in this section falls on Sunday, the Monday following shall be observed as a holiday, with all the privileges applying to any of the days named in this section. [1985, c. 819, Pt. A, §1 (RPR).]

SECTION HISTORY

1969, c. 236, §1 (AMD). 1973, c. 114, §2 (AMD). 1973, c. 328, §1 (AMD). 1973, c. 788, §9 (AMD). 1975, c. 418, §1 (AMD). 1975, c. 623, §§3-G (AMD). 1979, c. 541, §A15 (AMD). 1979, c. 701, §1 (AMD). 1981, c. 202, (AMD). 1985, c. 50, (AMD). 1985, c. 114, §1 (AMD). 1985, c. 737, §A13 (RPR). 1985, c. 787, §2 (RPR). 1985, c. 819, §A1 (RPR).



4 §1052. Crier in the courts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 114, §14 (RP).



4 §1053. Adjournment because of danger from infection

When a malignant infectious distemper prevails in any town wherein the Supreme Judicial Court, the Superior Court or court of county commissioners is to be held, said courts may be adjourned and held in any town in said county, by proclamation made in such public manner as such courts judge best, as near their usual place of meeting as they think that safety permits.



4 §1054. Surety bonds authorized in civil and criminal cases

In any civil or criminal action or mesne process or other process where a bail bond, recognizance or personal sureties or other obligation is required, or whenever any person is arrested and is required or permitted to recognize with sureties for his appearance in court, the court official or other authority authorized by law to accept and approve the same shall accept and approve in lieu thereof, when offered, a good and sufficient surety bond duly executed by a surety company authorized to do business in this State.



4 §1055. Death or disability of presiding justice (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §8 (RP).



4 §1056. Powers of attorneys

Attorneys at law duly admitted and eligible to practice in the courts of the State shall have all of the powers of notaries public and be authorized to do all acts which may be done by notaries public with the same effect thereof and have the same territorial jurisdiction. [1981, c. 456, Pt. A, §12 (AMD).]

SECTION HISTORY

1967, c. 206, (NEW). 1981, c. 456, §A12 (AMD).



4 §1057. Government Operations Surcharge Fund

1. Fund established. There is established a fund to be known as the Government Operations Surcharge Fund. This fund must be maintained by the Treasurer of State for the purposes of reimbursing counties for costs associated with operations of the jail system and, until January 1, 2001, for funding infrastructure improvements to the Maine Criminal Justice Information System described in Title 16, section 631 and for funding the operation of the Judicial Department's computer system.

[ 1995, c. 668, §1 (AMD) .]

2. Surcharge imposed.

[ 1995, c. 668, §1 (AMD); MRSA T.4, §1057, sub-§2 (RP) .]

2-A. Surcharge imposed. Surcharges of 14% and 5% must be added to every fine, forfeiture or penalty imposed by any court in this State, which, for the purposes of collection and collection procedures, are considered a part of the fine, forfeiture or penalty. The 14% surcharge collected as a result of this subsection must be deposited monthly in the Government Operations Surcharge Fund and the 5% surcharge collected as a result of this subsection must be deposited directly into the General Fund. Three fourteenths of the surcharge collected and deposited in the Government Operations Surcharge Fund must be paid to the Maine Criminal Justice Academy to supplement current funds for training and recertification of part-time and full-time law enforcement officers. One fourteenth of the surcharge collected and deposited in the Government Operations Surcharge Fund must be paid to the State Police to supplement current funds for computer crimes investigations.

[ 2005, c. 676, §1 (AMD) .]

3. Reimbursement to counties.

[ 2007, c. 653, Pt. A, §1 (AMD); MRSA T. 4, §1057, sub-§3 (RP) .]

3-A. Reimbursement to counties. Monthly, the Treasurer of State shall transfer funds from the Government Operations Surcharge Fund to the County Jail Operations Fund program for the purpose of supporting the operation of the jails in an amount equal to 2% of the total fines, forfeitures and penalties, including the surcharge imposed pursuant to subsection 2-A, received by the Treasurer of State for deposit in the Government Operations Surcharge Fund. The balance remaining in the Government Operations Surcharge Fund at the end of each month must accrue to the General Fund. Funds collected and deposited each month to the Government Operations Surcharge Fund must be transferred on the last day of the month in which the collections are made to the County Jail Operations Fund program.

At the close of each month, the State Controller shall calculate the amount to be transferred to the County Jail Operations Fund program based on the collections made during the month. The State Controller shall transfer by journal entry the amount due to the County Jail Operations Fund program.

[ 2015, c. 335, §2 (AMD) .]

4. Payment for infrastructure improvements to the Maine Criminal Justice Information System and for operation of the Judicial Department's computer system.

[ 1995, c. 668, §1 (NEW); MRSA T.4, §1057, sub-§4 (RP) .]

SECTION HISTORY

1987, c. 339, §3 (NEW). 1987, c. 861, §5 (AMD). 1991, c. 303, §1 (AMD). 1991, c. 733, §3 (AMD). 1995, c. 668, §1 (AMD). 1997, c. 395, §O1 (AMD). 2003, c. 20, §R3 (AMD). 2003, c. 673, §§TT1,2 (AMD). 2005, c. 676, §1 (AMD). 2007, c. 653, Pt. A, §§1, 2 (AMD). 2009, c. 213, Pt. GGG, §1 (AMD). 2009, c. 213, Pt. GGG, §7 (AFF). 2013, c. 598, §1 (AMD). 2015, c. 335, §2 (AMD).



4 §1057-A. Maine Community Policing Institute Surcharge Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 357, §3 (NEW). 2001, c. 51, §1 (AMD). 2001, c. 617, §3 (AMD). 2001, c. 698, §3 (AMD). 2001, c. 698, §7 (AFF). 2003, c. 20, §R4 (RP).



4 §1058. Prisoner application to proceed in forma pauperis

1. Prepayment of filing fee and certified copies required. A person who is confined in a federal, state, county or local correctional or detention facility may not bring a civil action arising under federal or state law in any court in this State with respect to a condition of that person's confinement or the effect of an action or inaction by a government official on the life of that person confined and may not appeal a judgment in such a civil action without prepayment of the filing fee unless, in addition to the in forma pauperis application and affidavit required by the Maine Rules of Civil Procedure, Rule 91, that person submits a certified copy of the general client account statement for that person for the 6-month period immediately preceding the filing of the action or appeal, obtained from the appropriate official of each facility at which that person is or was confined.

[ 2005, c. 506, §1 (AMD) .]

2. Waiver of prepayment of filing fee. If the court finds that the action or appeal is not frivolous and has been brought in good faith and that the person is without sufficient funds to pay the filing fee, it shall order that prepayment of the full amount of the filing fee be waived. If the court denies the in forma pauperis application, the action or appeal must be dismissed without prejudice, unless within 7 days after the denial the person pays the filing fee to the clerk of the court.

[ 1997, c. 75, §1 (NEW) .]

3. Full payment of filing fee required; initial partial filing fee. Notwithstanding subsection 2, the person shall pay the full amount of the filing fee. The court shall assess the person's financial status and, when funds exist, collect as a partial payment of the filing fee an initial partial filing fee of 20% of the greater of:

A. The average monthly deposits to the general client account credited to the person for the 6-month period immediately preceding the filing of the action or appeal; or [2005, c. 506, §1 (AMD).]

B. The average monthly balance in the general client account for the person for the 6-month period immediately preceding the filing of the action or appeal. [2005, c. 506, §1 (AMD).]

[ 2005, c. 506, §1 (AMD) .]

4. Payments from account. After payment of the initial partial filing fee, the person shall make monthly payments of 20% of the preceding month's deposits to the general client account credited to the person. The facility having custody of the person shall forward monthly payments from the account to the clerk of the court each time the amount in the account for the person exceeds $10 until the filing fee is paid in full.

[ 2005, c. 506, §1 (AMD) .]

5. Restrictions on filing fee. The filing fee collected may not exceed the amount of the fee permitted by law for the commencement of a civil action or an appeal of a civil action. A person may not be prohibited from bringing a civil action or appealing a civil action if the court finds that the action or appeal is not frivolous and has been brought in good faith and that the person has no assets and no means by which to pay the initial partial filing fee.

[ 1997, c. 75, §1 (NEW) .]

6. Payment of outstanding restitution orders. Any compensatory damages awarded to a person in connection with a civil action brought with respect to a condition of the person's confinement or the effect of an action or inaction by a government official on the life of the person confined must be paid directly to satisfy any outstanding restitution orders pending against the person, whether as the result of court proceedings or facility disciplinary proceedings. The remainder of any such award, after full payment of all pending restitution orders, must be forwarded to the person.

[ 1997, c. 75, §1 (NEW) .]

7. Notification to victim. Prior to payment of any compensatory damages awarded to a person in connection with a civil action brought with respect to a condition of the person's confinement or the effect of an action or inaction by a government official on the life of the person confined, reasonable efforts must be made to notify the victims of the crime for which the person was confined concerning the pending payment of any such compensatory damages.

[ 1997, c. 75, §1 (NEW) .]

8. Civil liability. Neither the failure to perform the requirements of this section nor compliance with this section subjects the Commissioner of Corrections, the Department of Corrections, the county jail, the employees or officers of the department or jail or the attorney representing any of them to liability in a civil action.

[ 1997, c. 75, §1 (NEW) .]

SECTION HISTORY

1997, c. 75, §1 (NEW). 2005, c. 506, §1 (AMD).



4 §1059. Fines; tribal law enforcement activities

1. Civil and criminal fines. Except as provided in subsection 2, a fine for a civil violation, traffic infraction or Class D or Class E crime imposed for a violation of any tribal or state law must be remitted to the Passamaquoddy Tribe or the Penobscot Nation, as appropriate, when a tribal law enforcement agency issued the ticket, complaint, summons or warrant or made the arrest related to the violation.

[ 2009, c. 417, §1 (NEW) .]

2. Exception; environmental violations. A fine imposed by a state court for a violation of Title 38 within the Indian territory of the Passamaquoddy Tribe or the Penobscot Nation may not be remitted to the Passamaquoddy Tribe or the Penobscot Nation. In addition to those costs awarded to the State pursuant to Title 14, section 1522, subsection 1, the court may award to the Passamaquoddy Tribe or the Penobscot Nation costs associated with investigating and otherwise contributing to any enforcement action for a violation of Title 38.

[ 2009, c. 417, §1 (NEW) .]

3. Repeal.

[ 2011, c. 426, §1 (RP) .]

SECTION HISTORY

2009, c. 417, §1 (NEW). 2011, c. 426, §1 (AMD).






Chapter 25: ADMINISTRATIVE COURT

4 §1151. Administrative Court (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §1 (NEW). 1977, c. 694, §5 (AMD). 1979, c. 265, §1 (AMD). 1979, c. 544, §8 (AMD). 1981, c. 698, §5 (AMD). 1983, c. 171, §§1,2 (AMD). 1983, c. 853, §§C14,18 (AMD). 1985, c. 748, §§1,2 (AMD). 1985, c. 771, §1 (AMD). 1987, c. 85, §1 (AMD). 1987, c. 141, §B1 (AMD). 1987, c. 395, §A15 (AMD). 1987, c. 402, §A9 (AMD). 1987, c. 595, §1 (AMD). 1987, c. 769, §A7 (AMD). 1989, c. 502, §A9 (AMD). 1991, c. 377, §2 (AMD). 1991, c. 563, §1 (AMD). 1991, c. 824, §B1 (AMD). RR 1993, c. 1, §3 (COR). 1995, c. 65, §A6 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 643, §M11 (AMD). 1999, c. 547, §A3 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).



4 §1152. Procedure in contested cases (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §1 (NEW). 1977, c. 694, §§6-9 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).



4 §1153. Emergency proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §1 (NEW). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).



4 §1154. Subpoenas by Administrative Court (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §1 (NEW). 1977, c. 694, §10 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).



4 §1155. Decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §1 (NEW). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).



4 §1156. Fines (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §1 (NEW). 1987, c. 339, §4 (AMD). 1991, c. 303, §2 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).



4 §1157. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §1 (NEW). 1977, c. 694, §11 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).



4 §1158. Judge of Administrative Court assigned to sit in District Court (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 12, §3 (NEW). 1987, c. 85, §2 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).






Chapter 27: JUDICIAL RETIREMENT ON OR AFTER DECEMBER 1, 1984

Subchapter 1: GENERAL PROVISIONS

4 §1201. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

1. Accumulated contributions. "Accumulated contributions" means the sum of all the amounts credited to a member's individual account, together with regular interest thereon.

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

2. Actuarial equivalent. "Actuarial equivalent" means a benefit which is of equal value when computed at regular interest, based on the mortality and service tables adopted by the board of trustees.

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

3. Average final compensation. "Average final compensation" means:

A. The average annual rate of earnable compensation of a member during the 3 years of creditable service as a judge, not necessarily consecutive, in which the member's annual rate of earnable compensation is highest; or [1989, c. 133, §15 (NEW).]

B. The average annualized rate of earnable compensation of a member during the entire period of creditable service if that period is less than 3 years. [1989, c. 133, §15 (NEW).]

If a member took one or more days off without pay during the fiscal year beginning July 1, 2002, as authorized by the State Court Administrator, and the member elects to make the contribution provided for in section 1306, the average final compensation must be determined as if the member had not taken those days off without pay.

[ 2003, c. 486, §1 (AMD) .]

4. Beneficiary. "Beneficiary" means any person who receives or is designated to receive a benefit provided by this chapter.

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

5. Board of trustees. "Board of trustees" means the board provided for in section 1231.

[ 1983, c. 863, Pt. B, §§ 8, 45 (AMD) .]

6. Child or children.

[ 1989, c. 133, §16 (RP) .]

6-A. Dependent child. "Dependent child" means:

A. Any unmarried, natural or legally adopted, born or unborn member's progeny, who is:

(1) Under 18 years of age; or

(2) Under 22 years of age and a full-time student; or [1989, c. 133, §17 (NEW).]

B. Regardless of age or marital status, any other progeny certified by the medical board to be permanently mentally incompetent or permanently physically incapacitated and determined by the executive director to be unable to engage in any substantially gainful employment. [1989, c. 133, §17 (NEW).]

[ 1989, c. 133, §17 (NEW) .]

7. Consumer Price Index. "Consumer Price Index" means the Consumer Price Index for All Urban Consumers, CPI-U, as compiled by the United States Department of Labor, Bureau of Labor Statistics; or, if the index is revised or superseded, the board shall employ the Consumer Price Index compiled by the Bureau of Labor Statistics, United States Department of Labor that the board of trustees finds to be most reflective of changes in the purchasing power of the dollar for the broadest population of consumers, including retired consumers.

[ 2003, c. 387, §1 (AMD) .]

8. Creditable service. "Creditable service" means membership service and prior service as a judge which is credited towards retirement in accordance with subchapter IV.

[ 1983, c. 863, Pt. B, §§ 8, 45 (AMD) .]

9. Earnable compensation. "Earnable compensation" means the annual salary as a judge. Any money paid by the State under an annuity contract for the future benefit of a judge must be considered part of the judge's earnable compensation. The earnable compensation of a member retired with a disability retirement allowance under section 1353 must be assumed, for the purposes of determining benefits under this chapter, to be continued after the member's date of termination of service at the same rate as received immediately prior thereto, subject to the same percentage adjustments, if any, that may apply to the amount of retirement allowance of the beneficiary under section 1358. For a member who served as a judge any time between July 1, 2003 and June 30, 2005, earnable compensation includes the salary that would have been paid for a judge in the given year if the cost-of-living adjustments in fiscal year 2003-04 and fiscal year 2004-05 had been funded. For a member who served as a judge any time between July 1, 2010 and June 30, 2011, earnable compensation includes the salary that would have been paid for a judge in that year if the cost-of-living adjustment in fiscal year 2010-11 had been funded.

[ 2009, c. 571, Pt. MMMM, §1 (AMD); 2009, c. 571, Pt. MMMM, §3 (AFF) .]

10. Father.

[ 1989, c. 133, §18 (RP) .]

11. Fiduciary. "Fiduciary" means a bank or a professional investment manager.

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

11-A. Internal Revenue Code. "Internal Revenue Code" or "Code" means the United States Internal Revenue Code of 1986, as amended.

[ 2009, c. 474, §6 (NEW) .]

12. Judge. "Judge" means a Justice of the Supreme Judicial Court or the Superior Court, any Judge of the District Court, any Administrative Court Judge or any Associate Administrative Court Judge who is actively serving as of December 1, 1984, or who is appointed subsequent to December 1, 1984, but does not include Active Retired Judges.

[ 2001, c. 12, §1 (AMD) .]

13. Member. "Member" means a judge who is included in the membership of the Maine Judicial Retirement System as provided in section 1301.

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

14. Membership service. "Membership service" means service rendered while a member of the Maine Judicial Retirement System for which credit is allowed under section 1302.

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

15. Mother.

[ 1989, c. 133, §18 (RP) .]

16. Parent.

[ 1989, c. 133, §18 (RP) .]

16-A. Prior service. "Prior service" means all service before December 1, 1984, as a judge.

[ 1983, c. 863, Pt. B, §§ 9, 45 (NEW) .]

17. Regular interest. "Regular interest" means interest at the rate which the Board of Trustees of the Maine Public Employees Retirement System sets from time to time, in accordance with Title 5, section 17156.

[ 1989, c. 502, Pt. A, §10 (AMD); 2007, c. 58, §3 (REV) .]

18. Retirement. "Retirement" means the termination of membership service with a retirement allowance granted under this chapter.

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

19. Spouse. "Spouse" means the person currently legally married to a member.

[ 1989, c. 133, §19 (AMD) .]

20. Surviving spouse. "Surviving spouse" means the spouse alive at the time of the death of the member or former member.

[ 1989, c. 133, §20 (NEW) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B8,9,10,B4 5 (AMD). 1989, c. 133, §§15-20 (AMD). 1989, c. 502, §A10 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 12, §1 (AMD). 2003, c. 387, §1 (AMD). 2003, c. 486, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 449, §1 (AMD). 2007, c. 449, §3 (AFF). 2009, c. 254, §1 (AMD). 2009, c. 254, §4 (AFF). 2009, c. 474, §6 (AMD). 2009, c. 571, Pt. MMMM, §1 (AMD). 2009, c. 571, Pt. MMMM, §3 (AFF).



4 §1202. Name, establishment and purpose

There is established the Judicial Retirement Program as a governmental qualified defined benefit plan pursuant to Sections 401(a) and 414(d) of the Internal Revenue Code and such other provisions of the Internal Revenue Code and United States Treasury regulations and other guidance as are applicable, which has the powers and privileges of a corporation. [2009, c. 474, §7 (AMD).]

The purpose of the Judicial Retirement Program is to provide retirement allowances and other benefits under this chapter for judges. [2007, c. 491, §34 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 2007, c. 491, §34 (AMD). 2009, c. 474, §7 (AMD).



4 §1203. Legal process and assignment

The right of a person to a retirement allowance, the retirement allowance itself, the refund of a person's accumulated contributions, any death benefit, any other right accrued or accruing to a person under this chapter and the money in the various funds created by this chapter are not subject to execution, garnishment, attachment or any other process and are unassignable except that: [1991, c. 746, §10 (AFF); 1991, c. 746, §2 (RPR).]

1. Retirement allowance available for child support. A member's retirement allowance is available to satisfy a child support obligation that is otherwise enforceable by execution, garnishment, attachment, assignment or other process;

[ 1991, c. 746, §2 (NEW); 1991, c. 746, §10 (AFF) .]

2. Accumulated contributions available for child support. A member's accumulated contributions that are refundable under sections 1305-A and 1305-B are available to satisfy a child support obligation that is otherwise enforceable by execution, garnishment, attachment, assignment or other process;

[ 2011, c. 606, §5 (AMD) .]

3. Qualified domestic relations order. The rights and benefits of a member or retiree under this chapter are subject to the rights of or assignment to an alternate payee, as defined in Title 5, section 17001, subsection 3-B, under a qualified domestic relations order in accordance with Title 5, section 17059; and

[ 2011, c. 606, §6 (AMD) .]

4. Forfeiture and restitution. The rights and benefits of a member or retiree under this chapter are subject to forfeiture or assignment to the member's spouse, dependent or former spouse in accordance with the provisions of Title 5, section 17062.

[ 2011, c. 606, §7 (NEW) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B11,B45 (AMD). 1991, c. 746, §10 (AFF). 1991, c. 746, §2 (RPR). 2007, c. 137, §5 (AMD). 2011, c. 606, §§5-7 (AMD).



4 §1204. Beneficiaries under disability

Any beneficiary who is entitled to make an election of benefits under Subchapter V, but is not lawfully qualified to make that election, shall have that election made in his behalf by the person authorized to do so by Title 18-A, Article V. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW).



4 §1205. Internal Revenue Code compliance

The Judicial Retirement Program established in this chapter is subject to the following requirements. [2009, c. 474, §8 (NEW).]

1. Vesting. In compliance with the Code, Section 401(a)(7), a member is 100% vested in the member's contribution account at all times.

[ 2009, c. 474, §8 (NEW) .]

2. Use of forfeitures of benefits. In compliance with the Code, Section 401(a)(8), any forfeitures of benefits by members or former members may not be used to pay benefit increases, but must be used to reduce unfunded liabilities.

[ 2009, c. 474, §8 (NEW) .]

3. Benefits. In compliance with the Code, Section 401(a)(9), benefits must be paid in accordance with a good faith interpretation of the requirements of the Code, Section 401(a)(9) and the regulations in effect under that section, as applicable to a governmental plan within the meaning of the Code, Section 414(d).

[ 2009, c. 474, §8 (NEW) .]

4. Application of annual compensation limits. In compliance with the Code, Section 401(a)(17), applicable annual compensation limits must be applied for purposes of determining benefits or contributions due to the Maine Public Employees Retirement System.

[ 2009, c. 474, §8 (NEW) .]

5. Rollovers. In compliance with the Code, Section 401(a)(31), a member may elect, at the time and in the manner prescribed by the board of trustees, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the member in a direct rollover.

[ 2009, c. 474, §8 (NEW) .]

6. Qualified military service. Effective December 12, 1994, contributions, benefits and service credit with respect to qualified military service are governed by the Code, Section 414(u) and the federal Uniformed Services Employment and Reemployment Rights Act of 1994 and, effective January 1, 2007, the Code, Section 401(a)(37).

[ 2009, c. 474, §8 (NEW) .]

7. Additional requirements. In compliance with the Code, Section 415, the member contributions paid to and retirement benefits paid from the Judicial Retirement Program must be limited to the extent necessary to conform to the requirements of the Code, Section 415 for a qualified pension plan.

[ 2009, c. 474, §8 (NEW) .]

8. Compliance with Section 503(b). Effective July 1, 1989, the board of trustees may not engage in a transaction prohibited by the Code, Section 503(b).

[ 2009, c. 474, §8 (NEW) .]

9. Rules. The board of trustees shall adopt rules necessary to maintain the qualified pension plan tax status of the Judicial Retirement Program under the Internal Revenue Code as required for governmental defined benefit plans defined in the Code, Section 414(d). Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 474, §8 (NEW) .]

SECTION HISTORY

2009, c. 474, §8 (NEW).






Subchapter 2: ADMINISTRATION

4 §1231. Board of trustees

The Board of Trustees of the Judicial Retirement Program consists of those persons who are members of the Board of Trustees of the Maine Public Employees Retirement System. The Board of Trustees of the Judicial Retirement Program is responsible for the proper operation and implementation of the Judicial Retirement Program under this chapter. [2007, c. 491, §35 (AMD).]

1. Duties. The board of trustees has the same duties with respect to the Judicial Retirement Program as with other programs of the Maine Public Employees Retirement System, including, but not limited to, those powers and duties enumerated in Title 5, chapter 421, subchapters 3, 4 and 5.

[ 2007, c. 491, §35 (AMD) .]

2. Administration of Judicial Retirement Program. The board of trustees shall administer the Judicial Retirement Program and is authorized to adopt and publish, in accordance with Title 5, chapter 375, subchapter 2, any rules necessary and proper to give effect to the intent, purposes and provisions of this chapter.

[ 2007, c. 491, §35 (AMD) .]

3. Expenses. The trustees must be compensated, as provided in Title 5, chapter 379, from the funds of the Judicial Retirement Program.

[ 2007, c. 491, §35 (AMD) .]

4. Oath. Each trustee shall, within 30 days after that trustee's appointment, take an oath of office to faithfully discharge the duties of a trustee, in the form prescribed by the Constitution of Maine. The oath must be subscribed to by the trustee making it, certified by the officer before whom it is taken and immediately filed in the office of the Secretary of State.

[ 2001, c. 181, §2 (AMD) .]

5. Quorum. Each voting trustee is entitled to one vote in the board of trustees. Five trustees constitute a quorum for the transaction of any business. Five votes are necessary for any resolution or action by the board of trustees at any meeting of the board of trustees.

[ 2007, c. 491, §35 (AMD) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B12,13,B45 (AMD). 1989, c. 133, §21 (AMD). 1999, c. 127, §A1 (AMD). 1999, c. 790, §D4 (AMD). 2001, c. 181, §2 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §35 (AMD).



4 §1232. Executive director

The Executive Director of the Maine Public Employees Retirement System is the Executive Director of the Judicial Retirement Program. The executive director has the same powers and duties with respect to the Judicial Retirement Program as with other programs of the Maine Public Employees Retirement System, except as provided in this chapter. [2007, c. 491, §36 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §36 (AMD).



4 §1233. Actuary

The actuary of the other programs of the Maine Public Employees Retirement System is the Actuary of the Judicial Retirement Program. [2007, c. 491, §37 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §37 (AMD).



4 §1234. Medical board

A medical board of the other programs of the Maine Public Employees Retirement System established in section 17106, subsection 1 is the medical board of the Judicial Retirement Program. The medical board shall arrange for and pass upon all medical examinations required under this chapter with respect to disability retirements and shall report in writing to the Supreme Judicial Court its conclusions and recommendations upon all the matters referred to it. The board of trustees may designate other physicians to provide medical consultation on judicial disability cases. [2007, c. 491, §38 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B14,B45 (AMD). 1995, c. 643, §2 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §38 (AMD).



4 §1235. Administrative procedures

Appeal from the executive director's decision is the same as provided for other programs of the Maine Public Employees Retirement System in Title 5, section 17451. [2007, c. 491, §39 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1989, c. 133, §22 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §39 (AMD).



4 §1236. Legal adviser

The Attorney General or an assistant designated by the Attorney General is the legal adviser of the Board of Trustees of the Judicial Retirement Program. [2007, c. 491, §40 (AMD).]

SECTION HISTORY

1983, c. 863, §§B15,B45 (NEW). 2007, c. 491, §40 (AMD).






Subchapter 3: FINANCING

4 §1251. Control of funds

The board of trustees is the trustee of the funds created by this chapter and shall administer those funds in the same manner as is provided for the administration of the other program funds of the Maine Public Employees Retirement System in accordance with Title 5, chapter 421, subchapters 3 and 4. The board of trustees may establish separate funds or accounts within a fund, as necessary. [2007, c. 491, §41 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1989, c. 133, §23 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §41 (AMD).



4 §1252. Custodian of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 2007, c. 249, §7 (RP).



4 §1253. Expenses

All administrative operating expenses of the Judicial Retirement Program must be charged to the assets of the Judicial Retirement Program. [2007, c. 491, §42 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 2007, c. 240, Pt. U, §3 (RPR). 2007, c. 491, §42 (AMD).



4 §1254. Investments

The board of trustees may combine funds from the Judicial Retirement Program and assets of other programs of the Maine Public Employees Retirement System for investment purposes. The assets and funds of other programs of the Maine Public Employees Retirement System and the assets and funds of the Judicial Retirement Program may not be combined for benefit payment purposes or for administrative expenses. [2007, c. 491, §43 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B16,B45 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §43 (AMD).



4 §1255. Legislative findings and intent

1. Findings. The Legislature finds that the State owes a great debt to its retired judges for their years of faithful and productive service. Part of that debt is repaid by the benefits provided to judges through the Judicial Retirement Program.

[ 2007, c. 491, §44 (AMD) .]

2. Intent. It is the intent of the Legislature that there is appropriated and transferred annually to the Judicial Retirement Program the funds necessary to meet the program's long-term and short-term financial obligations based on the actuarial assumptions established by the board of trustees upon the advice of the actuary. The goal of the actuarial assumptions is to achieve a fully funded program. The program's unfunded liability for members formerly subject to sections 5, 103 and 157-A, is funded by annual appropriations over the funding period of the program. This section does not apply to justices and judges who retired prior to December 1, 1984.

[ 2007, c. 491, §44 (AMD) .]

3. Implementation. It is the responsibility of the board of trustees to calculate the funds necessary to maintain the program on an actuarially sound basis, including the unfunded liability arising from payment of benefits for which contributions were not received and to transmit those calculations to the State Budget Officer as required by Title 5, sections 1661 to 1667. It is the responsibility of the Legislature to appropriate and transfer those funds annually.

[ 2007, c. 491, §44 (AMD) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B17,B45 (AMD). 2007, c. 491, §44 (AMD).






Subchapter 4: MEMBERSHIP AND CONTRIBUTION

4 §1301. Membership

Every judge serving on the court on or after December 1, 1984 must be a member of the Judicial Retirement Program as a condition of employment. [2009, c. 415, Pt. A, §2 (AMD).]

A member shall cease to be a member when he withdraws his contributions, becomes a beneficiary as a result of his own retirement or dies. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

The State Court Administrator shall submit to the board a statement showing the name, title, compensation, sex, date of birth and length of service of each member and any other information as the board may require at such times as the board may require. [1983, c. 863, Pt. B, §§ 18, 45 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B18,B45 (AMD). 2009, c. 415, Pt. A, §2 (AMD).



4 §1302. Creditable service

Creditable service for the purpose of determining benefits under this chapter shall be allowed as follows: [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

1. Membership service. All judicial service of a member after November 30, 1984, for which contributions are made shall be allowed as creditable service.

[ 1989, c. 133, §24 (AMD) .]

1-A. Prior service. All service of a member as a judge before December 1, 1984, shall be allowed as creditable service.

[ 1983, c. 863, Pt. B, §§ 19, 45 (NEW) .]

2. Disability retirement. The period following the termination of service for which a beneficiary receives disability retirement allowance payments under section 1353 shall be allowed as membership service.

[ 1983, c. 863, Pt. B, §§ 19, 45 (AMD) .]

3. State Employee and Teacher Retirement Program and Legislative Retirement Program service. Creditable service as a member of the State Employee and Teacher Retirement Program or the Legislative Retirement Program must be allowed as creditable service of the Judicial Retirement Program as follows.

A. Any member who has not withdrawn that member's accumulated contributions with the State Employee and Teacher Retirement Program may, upon appointment as a judge, have that member's State Employee and Teacher Retirement Program contributions and membership service transferred to that member's account with the Judicial Retirement Program and all creditable service resulting from membership in the State Employee and Teacher Retirement Program is creditable service in the Judicial Retirement Program.

All funds in the State Employee and Teacher Retirement Program contributed by the employer on account of employment are transferred to the Judicial Retirement Program and must be used to liquidate the liability incurred by reason of that member's previous employment. The State shall make such contributions, from time to time, as may be necessary to provide the benefits under the Judicial Retirement Program for the member as have accrued to the member by reason of the member's previous employment and may accrue to the member by reason of membership in the Judicial Retirement Program. [2007, c. 491, §45 (AMD).]

A-1. Any member who has not withdrawn that member’s accumulated contributions with the Legislative Retirement Program may, upon appointment as a judge, elect to have that member’s Legislative Retirement Program contributions and membership service transferred to that member’s account with the Judicial Retirement Program and have all creditable service resulting from membership in the Legislative Retirement Program count as creditable service in the Judicial Retirement Program. The member must pay an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit that results from inclusion of the creditable service in the Legislative Retirement Program as creditable service in the Judicial Retirement Program.

All funds in the Legislative Retirement Program contributed by the employer on account of the member’s previous membership in the Legislative Retirement Program are transferred to the Judicial Retirement Program and must be used to liquidate the liability incurred by reason of that member’s previous membership. [2009, c. 267, §1 (NEW).]

B. Any member who has withdrawn that member's accumulated contributions from the State Employee and Teacher Retirement Program or the Legislative Retirement Program may, subsequent to appointment as a judge and prior to the date any retirement allowance becomes effective for that member, deposit in the fund by a single payment or by an increased rate of contribution an amount equal to the accumulated contributions withdrawn by that member together with interest at 2% greater than regular interest from the date of withdrawal to the date of repayment. If repayment is made in installments, interest continues to accrue on the outstanding balance. The member is entitled to all creditable service that the member acquired during previous membership. In the event any retirement allowance becomes effective before repayment is completed, the member is entitled to credit for that portion of the total of the previous creditable service which the total amount of payments actually made bears to the total amount, including interest at 2% greater than regular interest from the date of withdrawal to the date the retirement allowance becomes effective. [2009, c. 267, §1 (AMD).]

C. [1985, c. 693, §8 (RP).]

D. A person may not receive benefits under both the Judicial Retirement Program and the State Employee and Teacher Retirement Program or the Legislative Retirement Program based upon the same period of service. [2009, c. 267, §1 (AMD).]

[ 2009, c. 267, §1 (AMD) .]

4. Amount of service per year. The board shall establish by rule the amount of creditable service to be granted for service rendered during a year, subject to the following conditions.

A. No credit may be allowed for a period of absence without pay of more than one month's duration; and [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

B. No more than one year of service may be credited for all service in one calendar year. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B19,B45 (AMD). 1985, c. 693, §8 (AMD). 1989, c. 133, §24 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §45 (AMD). 2009, c. 267, §1 (AMD).



4 §1303. State contribution

1. Payment. For each member, the State shall pay annually into the fund an amount known as the employer contribution.

[ 1989, c. 133, §25 (AMD) .]

2. Employer contribution rate. The rate of the employer contribution is fixed on the basis of the assets and liabilities of the Judicial Retirement Program as shown by actuarial valuation and is expressed as a percentage of the annual earnable compensation of each member.

A. The employer contribution rate represents the percentage of the members' compensation payable during periods of membership required to provide the difference between the total liabilities for retirement allowances not provided by the members' contributions and the amount of the assets in the fund. [2007, c. 491, §46 (AMD).]

B. The employer contribution rate is determined on actuarial bases adopted by the board of trustees. The rate is determined by the board of trustees after each valuation and continues in force until a new valuation is made. [2007, c. 491, §46 (AMD).]

[ 2007, c. 491, §46 (AMD) .]

3. State contribution procedure. The board of trustees shall submit budget estimates to the State Budget Officer in accordance with Title 5, section 1665. On each payroll for judges from which retirement contributions are deducted, the State Controller shall cause a charge to be made of an amount or amounts in payment of the state costs of all charges related to the Judicial Retirement Program and which must be credited to the appropriate accounts of the fund. Percentage rates to be predetermined by the actuary and approved by the board of trustees must be applied to the total gross salaries of members appearing on those payrolls and the resultant charges must be periodically credited to the retirement fund.

[ 2007, c. 491, §46 (AMD) .]

4. Minimum amount of employer contribution. The aggregate payment by the State into the fund must be at least sufficient to provide the benefits payable out of the fund and the administrative operating expenses of the Judicial Retirement Program during the current year.

[ 2007, c. 491, §46 (AMD) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B20,B45 (AMD). 1989, c. 133, §25 (AMD). 2007, c. 240, Pt. U, §4 (AMD). 2007, c. 491, §46 (AMD).



4 §1304. Employees' contributions

On and after July 1, 1993, each member in service shall contribute at a rate of 7.65% of earnable compensation, except that judges whose earnable compensation includes imputed cost-of-living adjustments under section 1201, subsection 9, shall contribute based on the compensation actually paid. [2007, c. 449, §2 (AMD); 2007, c. 449, §3 (AFF).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B21,B45 (AMD). 1989, c. 133, §26 (AMD). 1993, c. 410, §L4 (AMD). 2007, c. 449, §2 (AMD). 2007, c. 449, §3 (AFF).



4 §1305. Return of accumulated contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1989, c. 133, §27 (AMD). 1993, c. 387, §A2 (AMD). 1997, c. 651, §2 (AMD). 2007, c. 137, §6 (RP).



4 §1305-A. Refund of accumulated contributions

1. Conditions for refund. If the service of any member has terminated, except by death or by retirement under this chapter, the member must be paid the amount of the member's accumulated contributions under the following conditions:

A. The member must have properly applied for a refund of accumulated contributions; [2007, c. 137, §7 (NEW).]

B. Payment must be made after termination of service and not less than 22 days nor more than 60 days after receipt of the application and receipt of the last payroll upon which the name of the member appears; [2007, c. 137, §7 (NEW).]

C. An application for refund is void if the member filing the application returns to membership in any retirement program administered by the Maine Public Employees Retirement System before issuance of the payment; and [2007, c. 491, §47 (AMD).]

D. Only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this subsection. [2007, c. 137, §7 (NEW).]

[ 2007, c. 491, §47 (AMD) .]

SECTION HISTORY

2007, c. 58, §3 (REV). 2007, c. 137, §7 (NEW). 2007, c. 491, §47 (AMD).



4 §1305-B. Inactive accounts

1. Conditions for refund. The retirement system may make an automatic refund of contributions to a member who has not properly applied for a refund as provided in section 1305-A and who has terminated service, except by death or by retirement under this chapter, and who has not met the minimum creditable service requirement for eligibility to receive a service retirement benefit at the applicable age under the following conditions:

A. The member account in the retirement system has been inactive for 3 or more years; [2007, c. 137, §8 (NEW).]

B. Only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this subsection; and [2007, c. 137, §8 (NEW).]

C. A member who receives an automatic refund under this subsection may, within 30 days of the issuance of the refund, return the full refunded amount to the retirement system. Upon receipt, the retirement system shall restore the accumulated contributions to the member’s credit. [2007, c. 137, §8 (NEW).]

Pursuant to the Code, Section 401(a)(31)(B), the amount of an automatic refund under this section may not exceed $1,000.

[ 2009, c. 474, §9 (AMD) .]

SECTION HISTORY

2007, c. 137, §8 (NEW). 2009, c. 474, §9 (AMD).



4 §1306. Back contribution for certain days off without pay

1. Election. If the Maine Public Employees Retirement System determines at the time a member retires that the member's benefit would be increased as a result of the inclusion of compensation that would have been paid for fiscal year 2002-03 days off without pay as described in section 1201, subsection 3, the retirement system shall advise the member of that result and shall allow the member to elect to have that compensation included in the calculation of the member's benefit and to make payments as set forth in subsection 2.

[ 2007, c. 491, §48 (AMD) .]

2. Payment. The amount that a member who makes the election permitted in subsection 1 must pay is the amount equal to the employee contribution that person would have made on wages that would have been paid to that person on the days off without pay during the 2002-03 fiscal year as described in section 1201, subsection 3, plus interest at a rate, to be set by the board, not to exceed regular interest by 5 or more percentage points. Interest must be computed beginning at the end of the year when those contributions or pick-up contributions would have been made to the date of payment. If the member elects to make the payment, the Maine Public Employees Retirement System shall withhold the required amount from the member's first retirement benefit check.

[ 2009, c. 474, §10 (AMD) .]

3. Benefit calculation. If the member fails to make the election within 31 days of the notification provided under subsection 1, the Maine Public Employees Retirement System shall calculate the member's retirement benefit without inclusion of the days off without pay during the 2002-03 fiscal year.

[ 2007, c. 491, §48 (AMD) .]

SECTION HISTORY

2003, c. 486, §2 (NEW). 2007, c. 491, §48 (AMD). 2009, c. 474, §10 (AMD).






Subchapter 5: PAYMENT OF BENEFITS

4 §1351. Eligibility for retirement

Upon written application to the board setting forth the date upon which the member chooses to retire, any member may retire upon meeting one of the following. [1991, c. 528, Pt. EEE, §2 (AMD); 1991, c. 528, Pt. EEE, §18 (AFF); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. EEE, §2 (AMD); 1991, c. 591, Pt. EEE, §18 (AFF).]

1. Age 60; at least 10 years of creditable service on July 1, 1993. Any member who on July 1, 1993 had at least 10 years of creditable service may retire on or after the member's 60th birthday.

[ 1999, c. 756, §5 (AMD) .]

1-A. Age 62; less than 10 years of creditable service on July 1, 1993. Any member who on July 1, 1993 had less than 10 years of creditable service may retire on or after the member's 62nd birthday if:

A. The member has at least 10 years of creditable service; or [1999, c. 756, §6 (NEW).]

B. The member has at least 5 years of creditable service and:

(1) Was in service on October 1, 1999;

(2) Had left service prior to October 1, 1999 with or without withdrawing contributions and on or after October 1, 1999 returned to service; or

(3) Was first in service on or after October 1, 1999. [1999, c. 756, §6 (NEW).]

[ 1999, c. 756, §6 (NEW) .]

1-B. At least 5 years creditable service on July 1, 2011. Eligibility for retirement for a member who on July 1, 2011 had at least 5 years of creditable service is governed by subsection 1 if the member had 10 years of creditable service on July 1, 1993 or by subsection 1-A, if the member had less than 10 years of creditable service on July 1, 1993.

[ 2011, c. 380, Pt. T, §5 (NEW) .]

1-C. Less than 5 years creditable service on July 1, 2011. A member who on July 1, 2011 had less than 5 years of creditable service may retire at 65 years of age or thereafter, whether or not the member is in service at retirement, as long as the member has at the time of retirement at least 5 years of creditable service.

[ 2011, c. 380, Pt. T, §6 (NEW) .]

2. Age 70. Any member in service may retire on or after the member's 70th birthday, provided that the member has been in service, as a judge, for at least one year immediately before retirement.

[ 1991, c. 528, Pt. EEE, §2 (AMD); 1991, c. 528, Pt. EEE, §18 (AFF); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. EEE, §2 (AMD); 1991, c. 591, Pt. EEE, §18 (AFF) .]

2-A. Five-year minimum creditable service requirement for eligibility to receive a service retirement benefit at applicable age; applicability. The minimum requirement of 5 years of creditable service for eligibility to receive service retirement benefits under subsection 1-A, 1-B or 1-C applies only to:

A. A member who was in service on October 1, 1999; [1999, c. 756, §7 (NEW).]

B. Upon return to service, a member who had left service prior to October 1, 1999 with or without withdrawing that member's contributions and on or after October 1, 1999 returned to service; or [1999, c. 756, §7 (NEW).]

C. A member who was first in service on or after October 1, 1999. [1999, c. 756, §7 (NEW).]

For those members to whom the 5-year minimum creditable service requirement does not apply, the 10-year minimum creditable service requirement for eligibility to receive service retirement benefits remains in effect on and after October 1, 1999.

[ 2011, c. 380, Pt. T, §7 (AMD) .]

3. Early retirement; at least 10 years of creditable service on July 1, 1993. Any member, whether or not in service at retirement, who on July 1, 1993 had at least 10 years of creditable service and who has completed at least 25 years of creditable service may retire any time before the member's 60th birthday. The retirement allowance is determined in accordance with section 1352, except that it is reduced by multiplying the retirement allowance by a fraction that represents the ratio of the amount of a life annuity due at age 60 to the amount of a life annuity due at the age of retirement. The tables of annuities in effect at the date of retirement are used for this purpose.

For the purpose of calculating creditable service under this subsection only, creditable service includes time during which a member participated in the voluntary cost savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, section F-6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board.

[ 1999, c. 756, §8 (AMD) .]

3-A. Early retirement; less than 10 years creditable service on July 1, 1993. Any member, whether or not in service at retirement, who on July 1, 1993 had less than 10 years of creditable service and who has completed at least 25 years of creditable service may retire any time before the member's 62nd birthday. The retirement allowance is determined in accordance with section 1352, except that the benefit is reduced by 6% for each year that the member's age precedes age 62.

[ 1999, c. 756, §9 (AMD) .]

3-B. Early retirement; less than 5 years creditable service on July 1, 2011. Any member, whether or not in service at retirement, who on July 1, 2011 had less than 5 years of creditable service and who had completed at least 25 years of creditable service may retire any time before the member's 65th birthday. The retirement allowance is determined in accordance with section 1352, except that the benefit is reduced by 6% for each year that the member's age precedes age 65.

[ 2011, c. 380, Pt. T, §8 (NEW) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B22,B45 (AMD). 1985, c. 693, §9 (AMD). 1991, c. 528, §EEE2 (AMD). 1991, c. 528, §§EEE18,RRR (AFF). 1991, c. 591, §EEE2 (AMD). 1991, c. 591, §EEE18 (AFF). 1993, c. 410, §§L5-8 (AMD). 1999, c. 756, §§5-9 (AMD). 1999, c. 756, §6 (AMD). 2011, c. 380, Pt. T, §§5-8 (AMD).



4 §1352. Retirement benefits

1. Amount. The service retirement allowance of a member is determined under the provisions of this chapter in effect on the member's date of final termination of service. Subject to the maximum benefit provided for in subsection 3-A and the minimum benefit provided for in subsection 4, the total amount of the retirement allowance of a member retired in accordance with section 1351 is equal to the sum of:

A. 1/50 of the member's average final compensation multiplied by the number of years of membership service, from December 1, 1984 to June 30, 1998 and creditable service allowed under section 1302, subsection 3; [1997, c. 643, Pt. M, §12 (AMD).]

B. The earned benefit for prior service as a judge as determined by subsection 2; and [1997, c. 643, Pt. M, §12 (AMD).]

C. Three percent of the member's average final compensation multiplied by the number of years of membership service beginning July 1, 1998. [1997, c. 643, Pt. M, §12 (NEW).]

[ 2001, c. 439, Pt. VV, §1 (AMD) .]

2. Benefit for service prior to December 1, 1984. The earned benefit for judicial service prior to December 1, 1984, is equal to the years of service prior to December 1, 1984, not to exceed 10 years, divided by 10, multiplied by 75% of the salary as of November 30, 1984, for the position from which the judge retired.

[ 1997, c. 643, Pt. M, §12 (AMD) .]

3. Maximum benefit.

[ 2001, c. 439, Pt. VV, §2 (RP) .]

3-A. Maximum benefit. Except as provided in subsection 4, a judge in service on December 1, 1984, or appointed on or after December 1, 1984, may not receive a benefit that exceeds 70% of that judge's average final compensation, not including adjustments under section 1358. The benefit amount of any judge retired prior to the effective date of this subsection whose benefit amount was limited according to the terms of former subsection 3 must be recalculated according to this subsection and the recalculated amount must be paid retroactive to the judge's effective date of retirement.

[ 2001, c. 439, Pt. VV, §3 (NEW) .]

4. Minimum benefit. Each judge in service on December 1, 1984, who is 50 years of age or older on that date is entitled to a minimum benefit equal to 75% of the salary as of June 30, 1984, for the position from which the judge retired, increased by 6% compounded annually, for each year or part of a year served subsequent to June 30, 1984, up to and including June 30, 1989. For each year or part of a year served after June 30, 1989, the allowance is increased by an amount equal to the cost-of-living factor granted the previous September, as determined pursuant to section 1358, compounded annually.

[ 1997, c. 643, Pt. M, §12 (AMD) .]

5. Termination of benefits. The service retirement benefit of a judge ceases upon the return to service as a judge. A judge returned to service continues to earn credit toward retirement.

[ 1997, c. 643, Pt. M, §12 (AMD) .]

6. Service beyond age 70.

[ 1989, c. 133, §28 (RP) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B23-25,B45 (AMD). 1985, c. 693, §10 (AMD). 1985, c. 737, §§C3,6 (AMD). 1989, c. 133, §28 (AMD). 1997, c. 643, §M12 (AMD). 2001, c. 439, §§VV1-3 (AMD).



4 §1353. Disability retirement

1. Conditions. Any member who becomes disabled while in service may receive a disability retirement allowance by order of at least 5 Justices of the Supreme Judicial Court or upon written application to the executive director, review and report of the application by the medical board and approval of that application by at least 5 of the Justices of the Supreme Judicial Court if that member is mentally or physically incapacitated to the extent that it is impossible for that member to perform the duties as a judge and the incapacity is expected to be permanent, as shown by medical examination or tests. A qualified physician mutually agreed upon by the executive director and member shall conduct the examinations or tests at an agreed upon place, and the costs must be paid by the Maine Public Employees Retirement System.

A. [1991, c. 887, §1 (RP).]

B. [1991, c. 887, §1 (RP).]

[ 1991, c. 887, §1 (AMD); 2007, c. 58, §3 (REV) .]

1-A. Eligibility for disability.

A. A member with less than 5 years of continuous creditable service immediately preceding an application for a disability allowance is not eligible for that disability retirement allowance if that disability is the result of a physical or mental condition which existed prior to the person's latest membership in a retirement program of the Maine Public Employees Retirement System, unless the disability is a result of, or has been substantially aggravated by, an injury or accident received in the line of duty. [2007, c. 491, §49 (AMD).]

B. [1997, c. 384, §1 (RP).]

[ 2007, c. 491, §49 (AMD) .]

2. Amount. When a member qualified under subsection 1 and, if applicable, subsection 1-A, paragraph A, retires, the amount of a disability retirement allowance is 59% of the member's average final compensation. The 59% level must be reviewed for cost-neutral comparability as a part of the actuarial investigation provided under Title 5, section 17107, subsection 2, paragraph E, beginning with the investigation made January 1, 1997 and every 6 years after that time. The review that takes place every 6 years must compare actual experience under the disability plans with actuarial assumptions regarding election and costs of benefits under the new options elected and identify possible options for compliance with the federal Older Workers Benefit Protection Act that protect benefits for employees without additional cost to the State and participating local districts.

A member who by election remains covered under subsection 1 as written prior to its amendment by Public Law 1991, chapter 887, section 1 may receive a disability retirement allowance when, in addition to meeting the requirements of subsection 1, the member has not completed the eligibility requirements for retirement under section 1351, subsection 1, 1-A or 2. When such a member is entitled to receive a disability retirement allowance, the amount of the allowance is 66 2/3% of the member's average final compensation.

[ 1997, c. 384, §2 (AMD) .]

3. Commencement. Disability retirement allowance payments shall commence on the first day of the month following the date of termination of active service of the member. Termination of active service shall create a vacancy on the court.

[ 1989, c. 133, §29 (AMD) .]

4. Continuance. Payment of a disability retirement allowance shall continue subject to subsection 7 and the following conditions.

A. During the first 2 years, the allowance continues as long as the beneficiary can not perform the duties of a judge. [1991, c. 633, (AMD).]

B. After that period, the allowance shall continue only if the beneficiary is unable to engage in any substantially gainful activities for which he is qualified by training, education or experience. [1983, c. 853, Pt. C, §§15, 18 (NEW).]

C. The executive director may require the beneficiary to undergo annual medical examinations or tests for the purpose of determining whether the beneficiary is incapacitated. These examinations or tests must be conducted by a qualified physician, mutually agreed upon by the executive director and beneficiary, at a place also mutually agreed upon, and the costs of the examination or tests must be paid by the Maine Public Employees Retirement System. If the beneficiary refuses to submit to an examination or tests, the beneficiary's disability allowance ceases until the beneficiary agrees to the examination or tests. If the beneficiary's refusal continues for one year, all rights to any further benefits under this section terminate. [2007, c. 491, §50 (AMD).]

D. For purposes of this subsection, the disability beneficiary's average final compensation at retirement shall be used to determine his earning capacity in the relation to his ability to engage in a substantially gainful activity. It shall be adjusted by the same percentage, if any, as applied to the beneficiary's retirement allowance under section 1358. [1983, c. 863, Pt. B, §§26, 45 (AMD).]

[ 2007, c. 491, §50 (AMD) .]

5. Earnings. The executive director may require each disability beneficiary to submit an annual statement of earnings received from any gainful occupation during that year. For any year during which the total of those earnings and the disability allowance exceeds the current salary of the position that the disabled beneficiary last held, the excess must be deducted from any disability retirement allowance payments made to the beneficiary during the next calendar year. These deductions are prorated on a monthly basis, in an equitable manner prescribed by the board of trustees, over the year or part of the year for which benefits are received. The beneficiary is responsible for reimbursing the Maine Public Employees Retirement System for any excess earnings not so deducted.

If a beneficiary does not submit an earnings statement within 30 days of receiving a request from the executive director, the disability retirement allowance is discontinued until the statement is submitted. If the statement is not submitted within one year of receiving a request, all the beneficiary's rights to any further benefits cease.

[ 2007, c. 491, §51 (AMD) .]

6. Reduction. The disability retirement allowance must be reduced if a disability beneficiary is receiving or has received payments for the same disability under the workers' compensation law, or similar law, except for amounts that may be paid or payable under former Title 39, section 56 or 56-A or Title 39-A, section 212, subsection 2 or 3.

The total of the allowance, not including adjustments under section 1358 and the payment described in the preceding paragraph, may not exceed 80% of the beneficiary's average final compensation. The disability retirement allowance may in no event be reduced below the actuarial equivalent of the beneficiary's accumulated contributions at the time of retirement.

If the disability beneficiary has received a lump-sum settlement of workers' compensation benefits, any portion of that settlement not attributable to vocational rehabilitation, attorneys' fees or medical expenses must reduce the disability retirement allowance in the same manner and amount as monthly workers' compensation benefits. The reduction must be prorated on a monthly basis in an equitable manner prescribed by the board.

If amounts paid or payable under workers' compensation or the amount of the lump-sum settlement or its attribution are in dispute, those disputes must be settled by a single member of the Workers' Compensation Board as provided under Title 39-A. Determinations of the commissioner may be appealed in the manner provided by Title 39-A, section 322.

[ 1991, c. 885, Pt. E, §5 (AMD); 1991, c. 885, Pt. E, §47 (AFF) .]

7. Change to service retirement.

A. The disability retirement allowance of a beneficiary must cease whenever the service retirement allowance of the beneficiary would equal or exceed the amount of the member's disability retirement allowance. For a member who by election or by having retired on disability retirement prior to October 16, 1992 remains covered under this section as written prior to its amendment by Public Law 1991, chapter 887, section 3, the disability retirement allowance must cease at age 70, or prior to that age, whenever the service retirement allowance would equal or exceed the amount of the disability retirement allowance. [1997, c. 384, §3 (AMD).]

B. A service retirement allowance shall be paid to the beneficiary commencing on the date of termination of the disability retirement allowance as determined in paragraph A. [1983, c. 853, Pt. C, §§15, 18 (NEW).]

[ 1997, c. 384, §3 (AMD) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B26,B45 (AMD). 1989, c. 133, §29 (AMD). 1991, c. 633, (AMD). 1991, c. 885, §E5 (AMD). 1991, c. 885, §E47 (AFF). 1991, c. 887, §§1-3 (AMD). 1993, c. 595, §1 (AMD). 1995, c. 643, §3 (AMD). 1997, c. 384, §§1-3 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§49-51 (AMD).



4 §1354. Restoration to service (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B27,B45 (RP).



4 §1355. Ordinary death benefits

If a member who is in service or a former member who is a recipient of a disability retirement allowance dies, the member's beneficiary, or relative if the member has no designated beneficiary, is entitled to benefits on the same basis as provided for beneficiaries of state employees who are members of the State Employee and Teacher Retirement Program by Title 5, chapter 423, subchapter 5, article 3. [2007, c. 491, §52 (AMD).]

1. Death before eligibility for service retirement.

[ 1989, c. 133, §30 (RP) .]

2. Death after eligibility for retirement.

[ 1989, c. 133, §30 (RP) .]

3. Election of benefits.

[ 1989, c. 133, §30 (RP) .]

4. Cost-of-living adjustments.

[ 1989, c. 133, §30 (RP) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B28-30,B45 (AMD). 1989, c. 133, §30 (RPR). 2007, c. 58, §3 (REV). 2007, c. 491, §52 (AMD).



4 §1355-A. Minimum ordinary death benefits

1. Benefit. Notwithstanding the provisions of section 1355, any eligible surviving spouse and dependent child or children of a judge who was in service prior to December 1, 1984, shall, upon the death of that judge, be entitled to a minimum benefit of 1/2 the retirement benefit of the judge, determined in accordance with section 1352, on the assumption that retirement of the judge had taken place on the date of death. If more than one child is eligible for this benefit, it shall be divided equally among them. This benefit shall continue as long as the spouse or child or children remain eligible.

[ 1989, c. 133, §31 (AMD) .]

2. Eligibility. Eligibility for the minimum benefit of this section is determined as follows.

A. A surviving spouse is eligible as long as that spouse does not become the dependent of another person. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

B. The dependent child or children are eligible until they no longer meet the definition of "dependent child" under section 1201, subsection 6-A. [1989, c. 133, §32 (AMD).]

[ 1989, c. 133, §32 (AMD) .]

3. Election of benefits. The benefits described in this section shall be instead of any benefits payable under either section 1355 or section 1356.

Any person entitled to receive benefits under this section may elect, before benefit payments begin, to receive benefits under section 1355 or section 1356 instead of these benefits, if all requirements of that section are complied with.

[ 1983, c. 863, Pt. B, §§ 32, 45 (NEW) .]

4. Cost-of-living adjustments. Payments made under subsection 1 shall be adjusted pursuant to section 1358 in the same manner as retirement allowances.

[ 1983, c. 863, Pt. B, §§ 32, 45 (NEW) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B31,32,B45 (AMD). 1989, c. 133, §§31,32 (AMD).



4 §1356. Accidental death benefits

If a member or a former member who is receiving a disability retirement allowance dies as a result of an injury received in the line of duty, benefits are paid on the same basis as provided for members of the State Employee and Teacher Retirement Program by Title 5, chapter 423, subchapter 5, article 5. [2007, c. 491, §53 (AMD).]

1. Benefit.

[ 1989, c. 133, §33 (RP) .]

2. Reduction and termination.

[ 1989, c. 133, §33 (RP) .]

3. Election of benefits.

[ 1989, c. 133, §33 (RP) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B33,34,B45 (AMD). 1989, c. 133, §33 (RPR). 2007, c. 58, §3 (REV). 2007, c. 491, §53 (AMD).



4 §1357. Payment of regular retirement allowances

1. Normal method of payment. Payment of all regular retirement allowances shall begin on the first day of the month following the month in which the member becomes eligible to receive payment of regular retirement allowance under section 1351 or 1353, subsection 7. A full month's allowance shall be paid to the beneficiary or estate of the recipient for the month in which the member dies. All regular retirement allowances shall be paid for life in equal monthly installments, unless an alternative method of payment under one of the options of subsection 2 has been elected.

Upon the death of a former member who was in service as a judge prior to December 1, 1984, and who is 50 years of age or older on that date and who is the recipient of a retirement allowance under the normal method of payment, the surviving spouse who is the named beneficiary at the date of retirement shall become entitled to 1/2 of the amount being paid at the time of the member's death which payment shall continue for the remainder of the spouse's lifetime.

Upon the death of a former member who was in service as a judge prior to December 1, 1984, and who is 50 years of age or older on that date and who becomes the recipient of a disability retirement allowance, the surviving spouse who is the named beneficiary shall become entitled to 1/2 the amount that the member would have been entitled to as a service retirement allowance under the normal method of payment as of the date of the member's death.

[ 1989, c. 133, §34 (AMD) .]

2. Optional methods of payment. In lieu of payment under subsection 1, a qualifying member may elect to receive a regular retirement allowance under one of the options set out in this subsection. The optional allowance is a reduced allowance computed actuarially on the basis of the option selected.

The qualifying member may elect one of the options by written request to and approval of the executive director prior to the commencement of payment of a regular retirement allowance. The election may be revoked by written notice to the executive director at any time before the regular retirement allowance commences.

For the purposes of this subsection, "qualifying member" means a member or a former member who is receiving a disability retirement benefit.

A. Under Option 1, the qualifying member may elect to have a reduced retirement benefit paid to the qualifying member while alive and at the qualifying member's death to have the excess, if any, of the qualifying member's accumulated contributions at the time of retirement over the portion of the total retirement benefit payments actually made to the qualifying member while alive, which is the actuarial equivalent of the accumulated contributions, paid in a lump sum to the beneficiary that the qualifying member has nominated by written designation duly notarized and filed with the executive director or, if no one has been nominated as beneficiary, to the qualifying member's estate. [1999, c. 744, §17 (AFF); 1999, c. 744, §1 (RPR).]

B. Under Option 2, the qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and at the qualifying member's death to have the benefit continued in the same amount for the life of the beneficiary that the qualifying member has nominated by written designation duly notarized and filed with the executive director at the time of retirement, if the beneficiary survives the qualifying member. [1999, c. 744, §17 (AFF); 1999, c. 744, §1 (RPR).]

C. Under Option 3, the qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and at the qualifying member's death to have the benefit continued at 1/2 the amount for the life of the beneficiary that the qualifying member has nominated by written designation duly acknowledged and filed with the executive director at the time of retirement, if the beneficiary survives the qualifying member. [1999, c. 744, §17 (AFF); 1999, c. 744, §1 (RPR).]

D. Under Option 4, the qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and at the qualifying member's death to have some benefit other than that available under paragraphs B or C payable to the beneficiary that the qualifying member has designated, if the beneficiary survives the qualifying member. The total value of the benefit paid to the qualifying member during the qualifying member's life plus the benefit paid after the qualifying member's death is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The method used to determine the benefit must be approved by the board of trustees, and the beneficiary must be designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the Maine Public Employees Retirement System. [2007, c. 491, §54 (AMD).]

E. Under Option 5, the qualifying member may elect to have a reduced retirement benefit payable in part to the qualifying member and in part to the beneficiary, who must be the sole beneficiary, while both are alive and, at the death of either, to have the higher benefit paid to the survivor for the survivor's life. The total value of the benefit paid to the qualifying member and beneficiary, during the qualifying member's life, plus the benefit to be paid after the death of either is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The method used to determine the benefit must be approved by the board of trustees, and the beneficiary must be designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the Maine Public Employees Retirement System. [2007, c. 491, §55 (AMD).]

F. Under Option 6, the qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and, at the qualifying member's death, to have the benefit continued in the same amount for the life of the beneficiary, who must be the sole beneficiary, that the qualifying member has designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the Maine Public Employees Retirement System, if the beneficiary survives the qualifying member. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to be the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member. [2007, c. 491, §56 (AMD).]

G. Under Option 7, the qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and, at the qualifying member's death, to have the benefit continued at 1/2 that amount for the life of the beneficiary, who must be the sole beneficiary, that the qualifying member has designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the Maine Public Employees Retirement System, if the beneficiary survives the qualifying member. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member. [2007, c. 491, §57 (AMD).]

H. Under Option 8, the qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and, at the qualifying member's death, to have some benefit other than that available under paragraph B or C payable to the beneficiary that the member has designated, if the beneficiary survives the qualifying member. The total value of the benefit paid to the qualifying member plus the benefit paid after the qualifying member's death is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to be the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member. [1999, c. 744, §1 (NEW); 1999, c. 744, §17 (AFF).]

[ 2007, c. 491, §§54-57 (AMD) .]

3. Change of beneficiary. If the recipient of a service retirement benefit has elected an optional method of payment under subsection 2, paragraphs B to H, and has designated someone other than a spouse or ex-spouse as sole beneficiary, the recipient is permitted a one-time change in the designated beneficiary except as provided in paragraph D, but may not change the already elected payment option or the amount of the benefits under that option, by filing a written designation of the new beneficiary, duly notarized, with the executive director on a form provided or specified by the Maine Public Employees Retirement System. The change of beneficiary permitted by this subsection may only be made prior to the death of the prior designated beneficiary.

A. The benefit payable to the recipient and the new beneficiary must be paid under the same payment option. The amount of the recipient's benefit may not change, and the amount of the new beneficiary's benefit must be the same as the amount of the prior beneficiary's benefit. [2009, c. 415, Pt. A, §3 (RPR).]

B. The effective date of the designation of the new beneficiary is the date the designation is received by the executive director. As of the first day of the month following the effective date of the designation of the new beneficiary, the prior beneficiary is no longer entitled to any benefit payment and, if concurrent payment under subsection 2, paragraph E has been elected, the new beneficiary's benefit must become effective on the same date. [2009, c. 415, Pt. A, §3 (RPR).]

C. The new beneficiary's entitlement to benefits ceases on the earlier of:

(1) The date of the new beneficiary's death; or

(2) The date established when the amount of the prior beneficiary's benefit was established, which is the initial commencement date of benefits to the retiree increased by the life expectancy of the prior beneficiary computed in years and months using actuarial equivalence assumptions recommended by the system's actuary.

Payment of benefits to the new beneficiary must cease as of the first day of the month following the earlier of subparagraph (1) or (2). [2009, c. 415, Pt. A, §3 (RPR).]

D. A recipient who exercises a one-time option under this subsection may revert back to the original designated beneficiary, who will be treated as the new beneficiary for purposes of paragraphs A to C. [2009, c. 415, Pt. A, §3 (RPR).]

[ 2009, c. 415, Pt. A, §3 (RPR) .]

4. Notice to spouse. A qualifying member who is married on the effective date of retirement, who elects the method of payment under subsection 1 and is not covered by the automatic spousal benefits provisions in that subsection, or who elects a method of payment other than that provided under subsection 1 and who designates a beneficiary other than the qualifying member's spouse must notify the spouse that the spouse is not the beneficiary. Proof that the spouse has been notified must be provided:

Payment of the qualifying member's service benefit may not commence until certification has been received by the executive director.

A. By written certification of the spouse, duly notarized, on a form provided or specified by the Maine Public Employees Retirement System indicating that notice has been received from the qualifying member; or [2007, c. 491, §59 (AMD).]

B. When notice has been given, but certification by the spouse has not been provided, by written certification of the qualifying member, duly notarized, on a form provided or specified by the Maine Public Employees Retirement System indicating that notice has been given to the spouse. [2007, c. 491, §60 (AMD).]

[ 2007, c. 491, §§59, 60 (AMD) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B35,B45 (AMD). 1985, c. 475, §§1,4 (AMD). 1989, c. 133, §34 (AMD). 1999, c. 744, §§1,2 (AMD). 1999, c. 744, §17 (AFF). 2007, c. 491, §§54-60 (AMD). 2007, c. 523, §1 (AMD). 2009, c. 415, Pt. A, §3 (AMD).



4 §1358. Cost-of-living and other adjustments

1. Cost-of-living adjustments. Except as provided in subsection 2, paragraph A, retirement allowances under this chapter must be adjusted on the same basis as provided for members of the State Employee and Teacher Retirement Program by Title 5, section 17806.

A. [2011, c. 380, Pt. T, §9 (RP).]

A-1. [2011, c. 380, Pt. T, §9 (RP).]

B. [2011, c. 380, Pt. T, §9 (RP).]

C. [2011, c. 380, Pt. T, §9 (RP).]

D. [2011, c. 380, Pt. T, §9 (RP).]

[ 2011, c. 380, Pt. T, §9 (RPR) .]

2. Retirement allowances. Retirement allowances under section 1352, subsection 4.

A. Beginning in July 1985, and each July thereafter, through July 1989, retirement allowances under section 1352, subsection 4, shall be increased by 6% compounded annually. [1985, c. 693, §11 (NEW).]

B. Beginning in September 1990, and each September thereafter, retirement allowances under section 1352, subsection 4, shall be adjusted as provided in subsection 1. [1985, c. 693, §11 (NEW).]

[ 1985, c. 693, §11 (NEW) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B36,B45 (AMD). 1985, c. 693, §11 (RPR). 1993, c. 410, §§L8-A (AMD). 1993, c. 595, §2 (AMD). 2007, c. 249, §8 (AMD). 2009, c. 433, §§1, 2 (AMD). 2009, c. 473, §1, 2 (AMD). 2011, c. 380, Pt. T, §9 (AMD).



4 §1359. Termination of retirement benefits for conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B37,B45 (RP).



4 §1360. Remarriage after retirement

If a retiree who is the recipient of a reduced regular retirement allowance under section 1357, subsection 2, paragraph B, C, D or E remarries after the retiree's spouse dies, the following provisions apply. [1999, c. 744, §3 (AMD); 1999, c. 744, §17 (AFF).]

1. Election of benefit for new spouse. The retiree may elect to have the reduced retirement benefit paid under the same option to the new spouse after the retiree's death instead of continuing the original reduced retirement allowance to the retiree during the retiree's lifetime, under the following conditions:

A. The original spouse must have been the sole beneficiary of the reduced retirement allowance under section 1357, subsection 2, paragraph B, C, D or E; and [1999, c. 744, §4 (AMD); 1999, c. 744, §17 (AFF).]

B. The retiree must have been married to the new spouse for at least 6 months. [1989, c. 133, §35 (NEW).]

[ 1999, c. 744, §4 (AMD); 1999, c. 744, §17 (AFF) .]

2. Time and manner of election. The retiree may make the election at any time after the death of the original spouse and remarriage to the new spouse by:

A. Sending a written request to the executive director; and [1989, c. 133, §35 (NEW).]

B. Submitting evidence of the death of the former spouse and date of marriage to the new spouse. [1989, c. 133, §35 (NEW).]

[ 1989, c. 133, §35 (NEW) .]

3. Amount of benefit. The amount of the benefit payable under the option elected shall be the actuarial equivalent, at the date of the beginning of payment of benefits under this section, of the amount of reduced retirement allowance the retiree has been receiving.

[ 1989, c. 133, §35 (NEW) .]

4. Effective date of coverage of new spouse. The effective date of the designation of the new spouse as the retiree's new beneficiary shall be the date the request is received or 6 months after the date of remarriage, whichever comes later. The retiree's retirement allowance shall be adjusted on the first day of the month following the effective date of the new designation of beneficiary.

[ 1989, c. 133, §35 (NEW) .]

SECTION HISTORY

1989, c. 133, §35 (NEW). 1999, c. 744, §§3,4 (AMD). 1999, c. 744, §17 (AFF).



4 §1361. Divorce

If a retiree who is the recipient of a reduced regular retirement allowance under section 1357, subsection 2, paragraph B, C, D or E is granted a divorce either after retirement or before a retirement beneficiary is named, subsections 1 to 4 apply. [1999, c. 744, §5 (AMD); 1999, c. 744, §17 (AFF).]

1. Election of benefit for different beneficiary. The recipient may elect to have the reduced retirement benefit paid under the same option to a different beneficiary except when the former spouse is named as retirement beneficiary at the time the divorce is granted, in which case the election may be made only under the following conditions:

A. The spouse or former spouse who was originally named as retirement beneficiary must have been the sole beneficiary of the reduced retirement benefit under section 1357, subsection 2, paragraph B, C, D or E; and [1999, c. 744, §6 (AMD); 1999, c. 744, §17 (AFF).]

B. The recipient and the spouse or former spouse who was originally named retirement beneficiary must agree to the change of beneficiary. Prior to this agreement, the executive director shall ensure that the spouse or former spouse who was originally named as retirement beneficiary has been counseled by an employee of the retirement system regarding the financial effect of giving up rights as a beneficiary and has signed a statement that the information has been received and understood. [1997, c. 55, §2 (NEW).]

[ 2007, c. 249, §9 (AMD) .]

2. Time and manner of election. The recipient may make the election at any time after the divorce is granted by:

A. Sending a written request to the executive director; and [1997, c. 55, §2 (NEW).]

B. Submitting evidence of the divorce. [1997, c. 55, §2 (NEW).]

[ 1997, c. 55, §2 (NEW) .]

3. Amount of benefit. The amount of the benefit payable under the option elected is the actuarial equivalent, at the date of the beginning of payment of benefits under this section, of the amount of reduced retirement benefit the recipient has been receiving, plus the amount expected to be paid to the original spouse after the recipient's death.

[ 1997, c. 55, §2 (NEW) .]

4. Effective date of coverage of new beneficiary. The effective date of the designation of the recipient's new beneficiary is the date the request is received. The recipient's retirement benefit must be adjusted on the first day of the month following the effective date of the new designation of beneficiary.

[ 1997, c. 55, §2 (NEW) .]

SECTION HISTORY

1997, c. 55, §2 (NEW). 1999, c. 744, §§5,6 (AMD). 1999, c. 744, §17 (AFF). 2007, c. 249, §9 (AMD).









Chapter 29: JUDICIAL RETIREMENT PRIOR TO DECEMBER 1, 1984

4 §1401. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

1. Currently effective annual salary. "Currently effective annual salary" means the annual salary on June 30, 1984, of the position from which the judge retired, or if he died in office, the position he held at death, increased on July 1, 1984, and each succeeding July 1st, by 6% of the salary, as adjusted, on the immediately preceding June 30th.

[ 1983, c. 863, Pt. B, §§ 38, 45 (AMD) .]

2. Judge. "Judge" means any Justice of the Supreme Judicial Court or the Superior Court and any Judge of the District Court who retired prior to December 1, 1984, and includes Active Retired Judges who retired prior to December 1, 1984. "Judge" also includes any Administrative Court Judge or any Associate Administrative Court Judge who retired prior to December 1, 1984.

[ 2001, c. 12, §2 (AMD) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B38,B45 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 12, §2 (AMD).



4 §1402. General provisions

1. Application. The retirement benefits of all judges who retired prior to December 1, 1984 are governed by this chapter.

[ 2005, c. 386, Pt. R, §1 (NEW) .]

2. Administration. Beginning on the effective date of this subsection, this chapter is administered by the Board of Trustees of the Maine Public Employees Retirement System. The trustees and the system are entitled to rely upon the books, records and reports provided to the board with respect to the payments, liabilities, beneficiary designations and all transactions conducted prior to the effective date of this subsection, and must be indemnified and held harmless by the State with respect to any such matters. On and after the effective date of this subsection, the Board of Trustees of the Maine Public Employees Retirement System is responsible for the payment of the retirement allowance under this section from the pre-1984 judicial retirement fund.

[ 2005, c. 386, Pt. R, §1 (NEW); 2007, c. 58, §3 (REV) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 2005, c. 386, §R1 (RPR). 2007, c. 58, §3 (REV).



4 §1403. Funding

1. No contributions. Benefits provided by this chapter are funded solely by the State. No contribution may be required of any judge.

[ 2005, c. 386, Pt. R, §1 (NEW) .]

2. Appropriations. The Board of Trustees of the Maine Public Employees Retirement System shall forward to the Executive Department for inclusion in its budget request an estimate of the amount needed to be appropriated to the pre-1984 judicial retirement fund that will be sufficient, when combined with the amount in the fund, to provide the benefits payable out of the fund during the ensuing biennium.

[ 2005, c. 386, Pt. R, §1 (NEW); 2007, c. 58, §3 (REV) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 2005, c. 386, §R1 (RPR). 2007, c. 58, §3 (REV).



4 §1404. Regular retirement benefits

Any judge who resigned that judge's office or ceased to serve at the expiration of any term thereof, after attaining the age of 70 years and after having served on the Supreme Judicial Court, the Superior Court, the District Court, the Administrative Court or any combination of that service, for at least 7 years, or after attaining the age of 65 years and after having served as a judge on those courts for at least 12 years, or after attaining the age of 60 years and after having served as a judge on those courts for at least 20 years, is entitled to receive annually during the remainder of that judge's life, whether or not that judge is appointed an Active Retired Justice, a retirement benefit equal to 3/4 of the currently effective annual salary to be paid in the same manner as the salaries of the judges of that court from which that judge retired were paid prior to December 1, 1984. The right of any judge drawing a retirement benefit to continue to receive it ceases immediately if that judge acts as attorney or counsel or in any action or legal proceeding in which the State is an adverse party or has any interest adverse to the person or persons in whose behalf that judge acts. [2001, c. 12, §3 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B39,B45 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 12, §3 (AMD).



4 §1405. Disability benefits

Any judge who, prior to his retirement age was unable, by reason of failing health, to perform his duties and who was retired by majority of the justices of the court upon which he was sitting when retired shall receive annually during the remainder of his life a retirement benefit equal to 3/4 of the currently effective annual salary to be paid in the same manner as the salaries of the judges of that court from which he retired were paid prior to July 1, 1984. [1983, c. 863, Pt. B, §§ 40, 45 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B40,B45 (AMD).



4 §1406. Survivor benefits

1. Survivors' benefits. Any spouse or any child or children of a judge who died prior to December 1, 1984, shall continue to receive 3/8 of the currently effective annual salary as follows:

A. To the surviving spouse, as long as that spouse is not the dependent of another person; or [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

B. To the child or children of the deceased judge under 18 years of age if there is no surviving spouse or upon the death of the surviving spouse or if the surviving spouse is or becomes the dependent of another person, payable until the youngest child reaches age 18. If more than one child under 18 years of age is eligible for this benefit, it shall be divided equally among them. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

2. Benefit upon death of judge. Upon the death of a judge, 3/8 of the currently effective annual salary shall be paid as follows:

A. To the surviving spouse, as long as that spouse is not the dependent of another person; or [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

B. To the child or children of the deceased judge under 18 years of age if there is no surviving spouse or upon the death of the surviving spouse or if the surviving spouse is or becomes the dependent of another person, payable until the youngest child reaches age 18. If more than one child under 18 years of age is eligible for this benefit, it shall be divided equally among them. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW).






Chapter 31: COURT APPOINTED SPECIAL ADVOCATE PROGRAM

4 §1501. Court Appointed Special Advocate Program

There is established within the Administrative Office of the Courts of the Judicial Department the Court Appointed Special Advocate Program to provide volunteer lay persons to serve as court appointed special advocates or guardians ad litem under Title 22, section 4005, subsection 1, in child abuse and neglect cases. [1997, c. 393, Pt. C, §1 (AMD).]

SECTION HISTORY

1985, c. 581, §1 (NEW). 1997, c. 393, §C1 (AMD).



4 §1502. Staff

With the advice and approval of the Court Appointed Special Advocate Advisory Panel, the State Court Administrator shall appoint a Director of the Court Appointed Special Advocate Program, who shall serve at the pleasure of the State Court Administrator. The State Court Administrator may also appoint one or more deputy directors or regional volunteer coordinators, who also shall serve at the pleasure of the State Court Administrator. The State Court Administrator shall provide necessary clerical assistance to the Court Appointed Special Advocate Program, within the limit of funds available. [1997, c. 393, Pt. C, §1 (AMD).]

SECTION HISTORY

1985, c. 581, §1 (NEW). 1997, c. 393, §C1 (AMD).



4 §1503. Court appointed special advocates

The Director of the Court Appointed Special Advocate Program shall recruit the services of qualified persons to serve as volunteer court appointed special advocates. The volunteer court appointed special advocates are considered employees of the State only for the purposes of the Maine Tort Claims Act and are not entitled to receive compensation, but are reimbursed for their actual, necessary and reasonable expenses incurred in the performance of their duties, consistent with policies established by the Administrative Office of the Courts. [2001, c. 253, §1 (AMD).]

SECTION HISTORY

1985, c. 581, §1 (NEW). 2001, c. 253, §1 (AMD).



4 §1504. Facilities

The State Court Administrator shall provide a principal office for the Court Appointed Special Advocate Program and shall arrange for such facilities throughout the State as are necessary and adequate for the court appointed special advocates to conduct their duties. [1997, c. 393, Pt. C, §1 (AMD).]

SECTION HISTORY

1985, c. 581, §1 (NEW). 1997, c. 393, §C1 (AMD).



4 §1505. Court Appointed Special Advocate Advisory Panel

A Court Appointed Special Advocate Advisory Panel is appointed by the Chief Justice of the Supreme Judicial Court to set the policy for and monitor the Court Appointed Special Advocate Program. [1991, c. 55, (AMD).]

SECTION HISTORY

1985, c. 581, §1 (NEW). 1991, c. 55, (AMD).



4 §1506. Immunity from civil liability

A person serving as a court appointed special advocate for the Judicial Department or as Director, deputy director or regional volunteer coordinator of the Court Appointed Special Advocate Program is immune from any civil liability, as are employees of governmental entities, under the Maine Tort Claims Act, Title 14, chapter 741, for acts performed within the scope of that person's administrative duties, and is entitled to quasi-judicial immunity for acts performed within the scope of the person's duties as a guardian ad litem. [2001, c. 253, §2 (AMD).]

SECTION HISTORY

1985, c. 581, §1 (NEW). 1989, c. 617, §2 (AMD). 1997, c. 393, §C2 (AMD). 2001, c. 253, §2 (AMD).






Chapter 32: CHILDREN'S GUARDIANS AD LITEM

4 §1551. Definitions (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17) (WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW ))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17)

(WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW ))

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [2013, c. 406, §1 (NEW).]

1. Division. "Division" means the Family Division within the District Court established in section 183.

[ 2013, c. 406, §1 (NEW) .]

2. Guardian ad litem. "Guardian ad litem" means a person appointed as the court's agent to represent the best interests of one or more children pursuant to Title 18-A, section 1-112, Title 19-A, section 1507 or Title 22, section 4005.

[ 2013, c. 406, §1 (NEW) .]

3. Best interests of the child. "Best interests of the child" means an outcome that serves or otherwise furthers the health, safety, well-being, education and growth of the child. In applying the standard of best interests of the child in Title 18-A and Title 19-A cases, the relevant factors set forth in Title 19-A, section 1653, subsection 3 must be considered.

[ 2013, c. 406, §1 (NEW) .]

SECTION HISTORY

2013, c. 406, §1 (NEW).



4 §1552. Children's guardians (WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

(WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

1. Guardian ad litem roster. The division shall assist the Chief Judge of the District Court in the establishment and maintenance of a roster of guardians ad litem pursuant to section 1553.

[ 2013, c. 406, §1 (NEW) .]

2. Administration of guardians ad litem under Title 19-A. For guardians ad litem appointed under Title 19-A, the division shall assist the Chief Judge of the District Court in:

A. Establishing standardized billing, itemization requirements and time reporting processes for all guardians ad litem; [2013, c. 406, §1 (NEW).]

B. Establishing guidelines for preparation of required reports; and [2013, c. 406, §1 (NEW).]

C. Collecting, maintaining and reporting data about orders of appointment, submission of required reports, caseloads and other information as directed by the Chief Judge of the District Court. [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

3. Staff. The State Court Administrator shall provide necessary professional and clerical or other staff and logistical support to the division within the limit of funds available.

[ 2013, c. 406, §1 (NEW) .]

4. Public information. The division shall provide public information about the role of guardians ad litem, how to provide comments about a guardian ad litem and the complaint process established pursuant to section 1557.

[ 2013, c. 406, §1 (NEW) .]

5. Effective date. This section takes effect January 1, 2015.

[ 2013, c. 406, §1 (NEW) .]

SECTION HISTORY

2013, c. 406, §1 (NEW).



4 §1553. Roster of guardians ad litem (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17) (WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17)

(WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

Rules adopted by the Supreme Judicial Court govern the establishment and maintenance of a roster of guardians ad litem. The rules must address: [2013, c. 406, §1 (NEW).]

1. Application process. The process for applying to be included on the roster, including application forms;

[ 2013, c. 406, §1 (NEW) .]

2. Criteria. Criteria for initial listing on the roster, including:

A. Credentials, including professional licenses and minimum education requirements; [2013, c. 406, §1 (NEW).]

B. Core training; and [2013, c. 406, §1 (NEW).]

C. Good character; [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

3. Continuing education. Continuing education requirements;

[ 2013, c. 406, §1 (NEW) .]

4. Criminal background check. Obtaining criminal history record information on an individual, including, at a minimum, criminal history record information from the Department of Public Safety, State Bureau of Identification;

[ 2013, c. 406, §1 (NEW) .]

5. Other requirements. Any other requirements necessary to remain in good standing and included on the roster; and

[ 2013, c. 406, §1 (NEW) .]

6. Removal. The process for removing a guardian ad litem from the roster.

[ 2013, c. 406, §1 (NEW) .]

SECTION HISTORY

2013, c. 406, §1 (NEW).



4 §1554. Guardian ad litem responsibilities (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17) (WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17)

(WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

1. Role of guardian ad litem. The court may appoint a guardian ad litem to provide information to assist the court in determining the best interests of the child involved in the determination of parental rights and responsibilities and guardianship of a minor under Title 18-A, in the determination of parental rights and responsibilities under Title 19-A, section 904 or 1653 and in the determination of contact with grandparents under Title 19-A, section 1803. The court shall appoint a guardian ad litem in a child protection case under Title 22, chapter 1071.

[ 2013, c. 406, §1 (NEW) .]

2. Standards of conduct. Guardians ad litem shall abide by the standards of conduct as adopted by rule by the Supreme Judicial Court.

[ 2013, c. 406, §1 (NEW) .]

3. General responsibilities. A person appointed by the court to serve as a guardian ad litem acts as the court's agent and is entitled to quasi-judicial immunity for acts performed within the scope of the duties of the guardian ad litem. As a quasi-judicial officer, the guardian ad litem shall perform the assigned duties independently and impartially in all relevant matters within the scope of the order of appointment, respecting the court's obligation to dispose of all judicial matters promptly, efficiently and fairly as provided in the Maine Code of Judicial Conduct. A guardian ad litem shall:

A. Represent consistently the best interests of the child and provide information to the court that assists the court in determining the best interests of the child; [2013, c. 406, §1 (NEW).]

B. Understand and uphold the law and court orders related to the guardian ad litem's appointment; [2013, c. 406, §1 (NEW).]

C. Maintain the highest standards of professionalism, cultural sensitivity and ethics; [2013, c. 406, §1 (NEW).]

D. Recognize that timely resolution of each matter serves the best interests of the child and the child's need for stability; [2013, c. 406, §1 (NEW).]

E. Within the scope of authority defined by statute or court order, plan, carry out, document and complete thorough, appropriate and fair investigations in a timely fashion; [2013, c. 406, §1 (NEW).]

F. Communicate in a developmentally appropriate way with the child; [2013, c. 406, §1 (NEW).]

G. Make well-reasoned and factually based written recommendations regarding the best interests of the child as directed by the order of appointment; [2013, c. 406, §1 (NEW).]

H. Pursuant to the order of appointment, include parties in the investigation, use effective communication techniques, recognize limitations that may be imposed by the financial resources of the parties as applicable and be aware of the cultural and socioeconomic status of the parties; and [2013, c. 406, §1 (NEW).]

I. Complete assignments and written reports in a timely manner and communicate effectively with the court in motions, reports, recommendations and testimony. [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

SECTION HISTORY

2013, c. 406, §1 (NEW).



4 §1555. Appointment of guardians ad litem in Title 18-A and Title 19-A cases (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17) (WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17)

(WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

1. Appointment of guardian ad litem. In proceedings to determine parental rights and responsibilities and guardianship of a minor under Title 18-A and in contested proceedings pursuant to Title 19-A, section 904, 1653 or 1803 in which a minor child is involved, the court may appoint a guardian ad litem for the child when the court has reason for special concern as to the welfare of the child. The court may appoint a guardian ad litem on the court's own motion, on the motion of one of the parties or upon agreement of the parties.

A. A court may appoint, without any findings, any person listed on the roster. In addition, when a suitable guardian ad litem included on the roster is not available for appointment, a court may, for good cause shown and after consultation with the parties, appoint an attorney admitted to practice in this State who, after consideration by the court of all of the circumstances of the particular case, in the opinion of the appointing court has the necessary skills and experience to serve as a guardian ad litem. For the purposes of this paragraph, good cause may include the appointment of a guardian ad litem on a pro bono basis. [2013, c. 406, §1 (NEW).]

B. In determining whether to make an appointment, the court shall consider:

(1) The wishes of the parties;

(2) The age of the child;

(3) The nature of the proceeding, including the contentiousness of the hearing;

(4) The financial resources of the parties;

(5) The extent to which a guardian ad litem may assist in providing information concerning the best interests of the child;

(6) Whether the family has experienced a history of domestic abuse;

(7) Abuse of the child by one of the parties; and

(8) Other factors the court determines relevant. [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

2. Order. An appointment of a guardian ad litem must be by court order.

A. The appointment order must be written on a court-approved form and must specify the guardian ad litem's length of appointment, the specific duties for the particular case, including the filing of a written report, and fee arrangements. [2013, c. 406, §1 (NEW).]

B. The guardian ad litem has no authority to perform and may not be expected to perform any duties beyond those specified in the appointment order, unless subsequently ordered to do so by the court. [2013, c. 406, §1 (NEW).]

C. If, in order to perform any specified duties, the guardian ad litem needs information concerning the child or parents, the court may order the parents to sign an authorization form allowing the release of the necessary information. The court order may specify that the guardian ad litem must be allowed access to the child by the caretakers of the child, whether the caretakers are individuals, authorized agencies or child care providers. [2013, c. 406, §1 (NEW).]

D. When appointment of the guardian ad litem or the fee arrangements for payment of the guardian ad litem are not agreed to by the parties, the court shall state in the appointment order its findings, based on the criteria stated in this section, supporting the appointment of the guardian ad litem and the fee payment order. [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

3. Payment for services; fees and billing; enforcement. The order under subsection 2 must specify that payment for the services of the guardian ad litem is the responsibility of the parties, with the terms of payment specified in the order.

A. The fee arrangements in the order must specify hourly rates or a flat fee, the timing of payments to be made and by whom and the maximum amount of fees that may be charged for the case without further order of the court. If the payments ordered to be made before the guardian ad litem commences the investigation, if any, are not paid as ordered, the guardian ad litem shall notify the court, and the court may vacate the appointment order or take such other action it determines appropriate under the circumstances. [2013, c. 406, §1 (NEW).]

B. In determining the responsibility for payment, the court shall consider:

(1) The income of the parties;

(2) The marital and nonmarital assets of the parties;

(3) The division of property made or anticipated as part of the final divorce or separation;

(4) Which party requested appointment of a guardian ad litem; and

(5) Other factors considered relevant by the court, which must be stated with specificity in the appointment order. [2013, c. 406, §1 (NEW).]

C. The guardian ad litem shall use standardized billing, itemization requirements and time reporting processes as established by the division. The guardian ad litem may collect fees, if a collection action is necessary, pursuant to Title 14 and may not pursue collection in the action in which the guardian ad litem is appointed. [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

4. Best interests of the child. In performance of duties specified in the appointment order, the guardian ad litem shall use the standard of the best interests of the child.

[ 2013, c. 406, §1 (NEW) .]

5. Wishes of the child. The guardian ad litem shall make the wishes of the child known to the court if the child has expressed them, regardless of the recommendation of the guardian ad litem.

[ 2013, c. 406, §1 (NEW) .]

6. Report. The guardian ad litem shall provide a copy of each report ordered by the court to the parties and the court at least 14 days before each report is due. A guardian ad litem shall provide a copy of the final written report to the parties and the court at least 14 days in advance of the final hearing. Reports are admissible as evidence and subject to cross-examination and rebuttal, whether or not objected to by a party. Any objections to a report must be filed at least 7 days before the applicable hearing.

[ 2013, c. 406, §1 (NEW) .]

SECTION HISTORY

2013, c. 406, §1 (NEW).



4 §1556. Appointment of guardian ad litem in child protection cases under Title 22 (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17) (WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17)

(WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

1. Appointment of guardian ad litem. An order appointing a guardian ad litem pursuant to Title 22, section 4005 must specify the terms and conditions of the appointment as provided in Title 22, this chapter and rules adopted by the Supreme Judicial Court.

[ 2013, c. 406, §1 (NEW) .]

2. Order. An appointment of a guardian ad litem must be by court order.

A. The appointment order must be written on a court-approved form and must specify the guardian ad litem's length of appointment and specific duties, including the filing of a written report. [2013, c. 406, §1 (NEW).]

B. The guardian ad litem has no authority to perform and may not be expected to perform any duties beyond those specified in the appointment order, unless subsequently ordered to do so by the court. [2013, c. 406, §1 (NEW).]

C. In pursuit of the best interests of the child, the guardian ad litem must be given access to all reports and records relevant to the case and shall investigate to ascertain the facts. [2013, c. 406, §1 (NEW).]

D. The guardian ad litem must be provided access to the child by any agency or person. [2013, c. 406, §1 (NEW).]

E. The guardian ad litem shall file such reports, motions, responses or objections as necessary and appropriate to the stage of the case to assist the court in identifying the best interests of the child and provide copies to all parties of record. [2013, c. 406, §1 (NEW).]

F. The guardian ad litem shall appear at all child protection proceedings, unless previously excused by order of the court, and other proceedings as ordered by the court. The guardian ad litem may present evidence and ensure that, when appropriate, witnesses are called and examined, including, but not limited to, foster parents and psychiatric, psychological, medical or other expert witnesses. If the guardian ad litem testifies, the guardian ad litem must be duly sworn as a witness and be subject to cross-examination. In the event any new developments or significant changes in the child's circumstances occur during the pendency of the court process, the guardian ad litem may file appropriate pleadings. [2013, c. 406, §1 (NEW).]

G. The guardian ad litem shall protect the interests of the child who is a witness in any judicial proceeding relating to the case in which the guardian ad litem has been appointed. The guardian ad litem may advocate for special procedures, including, but not limited to, special procedures to protect the child witness from unnecessary psychological harm resulting from the child's testimony, with or without the consent of other parties. [2013, c. 406, §1 (NEW).]

H. The guardian ad litem shall recommend appropriate services, by motion for court order if necessary, to access entitlements, to protect the child's interests and to implement a service plan. [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

3. Best interests of the child. In performance of duties specified in the appointment order, the guardian ad litem shall use the standard of the best interests of the child.

[ 2013, c. 406, §1 (NEW) .]

4. Wishes of the child. The guardian ad litem shall make the wishes of the child known to the court if the child has expressed them, regardless of the recommendation of the guardian ad litem.

[ 2013, c. 406, §1 (NEW) .]

SECTION HISTORY

2013, c. 406, §1 (NEW).



4 §1557. Complaint process (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17) (WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17)

(WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

1. Rules. The Supreme Judicial Court shall provide by rule for a complaint process concerning guardians ad litem appointed under Title 18-A, Title 19-A and Title 22 that provides for at least the following:

A. The ability of a party to make a complaint before the final judgment as well as after the final judgment is issued; [2013, c. 406, §1 (NEW).]

B. Written instructions on how to make a complaint; [2013, c. 406, §1 (NEW).]

C. Clear criteria for making a complaint; [2013, c. 406, §1 (NEW).]

D. Transparent policies and procedures concerning the investigation of complaints and the provision of information to complainants; [2013, c. 406, §1 (NEW).]

E. A central database to log and track complaints; and [2013, c. 406, §1 (NEW).]

F. Policies and procedures for using complaints and investigations for recommending the removal of a guardian ad litem from a particular case or other consequences or discipline. [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

2. Complaint process. The division shall provide written and electronic information to communicate the complaint process to the public and to all parties.

[ 2013, c. 406, §1 (NEW) .]

3. Minor complaint option. The rules may provide for a minor complaint option that authorizes corrective action without the necessity of completing the full complaint and investigatory process.

[ 2013, c. 406, §1 (NEW) .]

4. Motion to remove. The complaint process adopted pursuant to this section is in addition to the right of a party to file a motion to remove the guardian ad litem while the case is pending. The court shall hold a hearing on the motion at the request of the party filing the motion. The motion may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

[ 2013, c. 406, §1 (NEW) .]

SECTION HISTORY

2013, c. 406, §1 (NEW).



4 §1558. Repeal (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17) (WHOLE SECTION TEXT REPEALED ON 10/1/17)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17)

(WHOLE SECTION TEXT REPEALED ON 10/1/17)

This chapter is repealed October 1, 2017. [2013, c. 406, §1 (NEW).]

SECTION HISTORY

2013, c. 406, §1 (NEW).






Chapter 33: MAINE GOVERNMENTAL FACILITIES AUTHORITY

4 §1601. Short title

This chapter is known and may be cited as the "Maine Governmental Facilities Authority Act." [1997, c. 523, §2 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §2 (AMD).



4 §1602. Maine Governmental Facilities Authority; members; compensation

1. Establishment; membership. The Maine Governmental Facilities Authority is created as a body corporate and politic and a public instrumentality of the State. The exercise by the authority of powers conferred by this chapter is considered to be the performance of essential governmental functions. The authority consists of 5 members, one of whom is the Treasurer of State, serving as an ex officio, voting member, one of whom is the Commissioner of Administrative and Financial Services, serving as an ex officio, voting member, and 3 other members who shall each serve for a term of 5 years and are appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over state and local government and confirmation by the Legislature. Any member of the authority may be removed by the Governor for cause. In the event of vacancy occurring in the membership, the Governor shall appoint a replacement member for the remainder of that term. Each member of the authority shall serve until that member's successor is appointed and qualified. Any member of the authority is eligible for reappointment.

A. The initial appointed members of the authority are appointed in a manner to stagger the terms of the members. Of the initial 3 appointed members, one is appointed to a term of 3 years; one is appointed to a term of 4 years and one is appointed to a term of 5 years. [1997, c. 523, §2 (AMD).]

[ 1997, c. 523, §2 (AMD) .]

2. Oath. Each member of the authority before commencing the member's duties shall take an oath to administer the duties of that office faithfully and impartially and that oath must be filed in the office of the Secretary of State.

[ 1997, c. 523, §2 (AMD) .]

3. Officers; quorum. The authority shall elect from its membership a chair and a vice-chair. In addition, the authority may have a secretary and a treasurer, who may be members or nonmembers of the authority. Three members of the authority constitute a quorum and the vote of 3 members is necessary for any action taken by the authority. A vacancy in the membership of the authority does not impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

[ 1997, c. 523, §2 (AMD) .]

4. Compensation. Each member of the authority is entitled to compensation in accordance with Title 5, chapter 379. Each member of the authority must be indemnified by the authority against expenses actually and necessarily incurred by the member in connection with the defense of any action or proceeding in which the member is made a party by reason of being or having been a member of the authority, and against any final judgment rendered against the member in that action or proceeding.

[ 1997, c. 523, §2 (AMD) .]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §2 (AMD).



4 §1603. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 438, §1 (NEW).]

1. Act. "Act" means the Maine Governmental Facilities Authority Act.

[ 1997, c. 523, §3 (AMD) .]

2. Authority. "Authority" means the Maine Governmental Facilities Authority as established by this Act.

[ 1997, c. 523, §3 (AMD) .]

3. Bonds. "Bonds" means any bonds or securities of the Maine Governmental Facilities Authority issued pursuant to this Act.

[ 1997, c. 523, §3 (AMD) .]

4. Cost. "Cost," as applied to a project, projects or part of any project, includes, but is not limited to:

A. The purchase price or acquisition cost of any such project, projects or part of any project; [1987, c. 438, §1 (NEW).]

B. The cost of construction, building, alteration, enlargement, reconstruction, renovation, improvement and remodeling; [1987, c. 438, §1 (NEW).]

C. The cost of all labor, materials, machinery, furniture, fixtures and equipment; [1997, c. 523, §4 (AMD).]

D. The cost of all lands, structures, real or personal property, rights, easements, interests and franchises acquired; [1987, c. 438, §1 (NEW).]

E. The cost of all utility extensions, access roads, site development, financing charges, premiums for insurance, interest prior to and during construction and for 6 months after construction; [1987, c. 438, §1 (NEW).]

F. The cost of working capital related to the project, projects or part of any project; [1987, c. 438, §1 (NEW).]

G. The cost of plans and specifications, surveys and estimates of cost and of revenues; [1987, c. 438, §1 (NEW).]

H. The cost of engineering, feasibility, legal and other professional services; [1987, c. 438, §1 (NEW).]

I. The cost of reserves, insurance, letters of credit or other financial guarantees for payment of debt service on securities; [1997, c. 523, §4 (AMD).]

J. The cost of all other expenses necessary or incident to determining the feasibility or practicability of the project, projects or part of any project; [1987, c. 438, §1 (NEW).]

K. Administrative and operating expenses; and [1987, c. 438, §1 (NEW).]

L. Such other expenses as may be necessary or incident to the project, projects or part of any project and financing or refinancing authorized, including the refunding of any outstanding obligations, mortgages or advances issued, made or given by any person for any of the costs mentioned in this subsection. [1987, c. 438, §1 (NEW).]

[ 1997, c. 523, §4 (AMD) .]

5. Holder of securities or holder. "Holder of securities" or "holder" or any similar term, when used with reference to securities of the Maine Governmental Facilities Authority, means any person who is the bearer of any outstanding securities of the authority registered to bearer or not registered, or the registered owner of any outstanding securities of the authority that, at the time, are registered other than to bearer.

[ 1997, c. 523, §5 (AMD) .]

6. Notes. "Notes" means any notes of the Maine Governmental Facilities Authority issued pursuant to this Act.

[ 1997, c. 523, §5 (AMD) .]

7. Project, projects or part of any project. "Project, projects or part of any project" means the acquisition, construction, improvement, reconstruction or equipping of, or construction of an addition or additions to, any structure designed for use as a court facility, state office or state activity space and intended to be used primarily by the State, any agency, instrumentality or department of the State or by any branch of State Government. The structure may include facilities for the use of related agencies of state, county or local government. "Project, projects or part of any project" includes all real and personal property, lands, improvements, driveways, roads, approaches, pedestrian access roads, parking lots, parking facilities, rights-of-way, utilities, easements and other interests in land, machinery and equipment and all fixtures, appurtenances and facilities either on, above or under the ground that are used or usable in connection with the structure, and also includes landscaping, site preparation, furniture, machinery, equipment and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended. "Project, projects or part of any project" also includes the acquisition, construction, improvement, reconstruction or repair of any equipment, device, technology, software or other personal property intended to be used primarily by the State, any agency, instrumentality or department of the State or by any branch of State Government or any related agency of state, county or local government. The exact scope of each project, projects or part of any project, other than those for the Judicial Branch and the Legislative Branch, must be set forth in a written designation by the Commissioner of Administrative and Financial Services to the authority and the exact scope of each project, projects or part of any project for the Judicial Branch must be set forth in a written designation by the State Court Administrator to the authority. The scope of each project for the Legislative Branch must receive a majority vote of the Legislative Council and be set forth in a written designation by the Executive Director of the Legislative Council to the authority. "Project, projects or part of any project" does not include such items as fuel, supplies or other items that are customarily considered as a current operating charge.

[ 1997, c. 788, §1 (AMD) .]

8. Securities. "Securities" means any bonds, notes or other evidences of indebtedness authorized by this Act.

[ 1987, c. 438, §1 (NEW) .]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1989, c. 596, §N1 (AMD). 1997, c. 523, §§3-6 (AMD). 1997, c. 788, §1 (AMD).



4 §1604. Powers

In order to carry out the purposes of this Act, the Maine Governmental Facilities Authority has the following powers with respect to project, projects or part of any project together with all powers incidental to those powers or necessary for the performance of the following: [1997, c. 523, §7 (AMD).]

1. Perpetual succession. To have perpetual succession as a body politic and corporate and an instrumentality of the State;

[ 1997, c. 523, §8 (AMD) .]

2. Power to sue and be sued. To sue or initiate or appear in any proceeding and the authority may be sued on its written contracts or in accordance with Title 1, section 409, Title 5, chapter 375 or Title 14, chapter 741;

[ 1997, c. 523, §8 (AMD) .]

3. Official seal. To adopt and have an official seal and alter the seal at pleasure;

[ 1987, c. 438, §1 (NEW) .]

4. Bylaws; rules. To adopt bylaws and, pursuant to Title 5, chapter 375, adopt any rule necessary or useful for carrying out any of its powers or duties pursuant to this Act. Rules adopted by the authority are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A;

[ 1997, c. 523, §8 (AMD) .]

5. Acquire real or personal property. To acquire real or personal property, or any interest in real or personal property, including rights or easements, on either a temporary or long-term basis by gift, purchase, transfer, foreclosure, lease or otherwise, to improve, hold, sell with or without public bidding, assign, lease, rent, encumber, mortgage or otherwise dispose of any real or personal property, or any interest in real or personal property, or mortgage interests owned or in its control, custody or possession and release or relinquish any right, title claim, lien, interest, easement or demand, however acquired, including threat of foreclosure;

[ 1987, c. 438, §1 (NEW) .]

6. Prepare and plan projects and facilities. To prepare or cause to be prepared plans, specifications, designs and estimates of costs for the construction and equipment for the project, projects or part of any project and attendant facilities and from time to time to modify, or cause to be modified, those plans, specifications, designs or estimates;

[ 1997, c. 523, §8 (AMD) .]

7. Improve, furnish and equip project, projects or part of any project and attendant facilities. By contract or contracts to construct, acquire, alter, repair, reconstruct, rehabilitate and improve, and furnish and equip, the project, projects or part of any project and necessary and usual attendant facilities;

[ 1987, c. 438, §1 (NEW) .]

8. Maintain, reconstruct and operate. To maintain, reconstruct and operate, or cause to be maintained, reconstructed and operated, the project, projects or part of any project until the cost of the project, projects or part of any project whether or not the outstanding securities issued with respect to the project, projects or any part of the project are no longer considered outstanding;

[ 1997, c. 523, §8 (AMD) .]

9. Fix and collect fees. To fix and collect fees, rentals and other charges for the use of the project, projects or part of any project; to contract with holders of its securities for the fixing and collection of those fees, rentals and other charges; to provide for the promulgation of such reasonable and proper rules as may be necessary to assure the maximum use of the facilities of any project, projects or part of any project at all times;

[ 1987, c. 438, §1 (NEW) .]

10. Provide for financing or refinancing. To provide financing for any project, projects or part of any project or to provide for refinancing of existing indebtedness, and, for the financing of the project, projects or part of any project and of other necessary and usual attendant facilities, to borrow money and to issue negotiable securities and to provide for the rights of the holders of those securities;

[ 1987, c. 438, §1 (NEW) .]

11. Make and execute contracts and other financial documents. To make and execute contracts and all other instruments, including trust agreements and other financial documents, and enter into such transactions as is necessary or convenient for the exercise of its powers and functions under this Act;

[ 1987, c. 438, §1 (NEW) .]

12. Agreements; acceptions; contributions; aid; grants. To enter into agreements with and accept loans, aid, contributions, grants and the cooperation or assistance of the United States, or any agency of the United States, or of the State or any agency or governmental subdivision in furtherance of the purposes of this Act, including, but not limited to, the development, maintenance, operation and financing of any project, projects or part of any project and to do any and all things necessary in order to avail itself of those loans, aid, contributions, grants and cooperation;

[ 1987, c. 438, §1 (NEW) .]

13. Agreements or other transactions. To enter into agreements or other transactions with any person, the purpose of which is to effectuate the purposes of this Act, including construction agreements, purchase or acquisition agreements and loan or lease agreements, with leasing corporations or other financial intermediaries;

[ 1987, c. 438, §1 (NEW) .]

14. Accept aid or contributions. To receive and accept aid or contributions, from any source, of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of this Act, subject to the conditions upon which those grants and contributions may be made, including, but not limited to, gifts or grants from any department or agency of the United States or the State for any purpose consistent with this Act;

[ 1987, c. 438, §1 (NEW) .]

15. Insurance. To procure insurance against any loss in connection with its securities and its property and other assets in such amounts and from such insurers as it considers desirable;

[ 1987, c. 438, §1 (NEW) .]

16. Modification of contract, lease, indenture or agreement. To the extent permitted under its contract with the holders of securities, to consent to any modification of any contract, lease, indenture or agreement of any kind to which the authority is a party;

[ 1987, c. 438, §1 (NEW) .]

17. Manage or operate real and personal property. To manage or operate, or cause to be managed or operated, real and personal property, take assignments of leases and rentals or take any other action necessary or incidental to the performance of its duties under this Act;

[ 1997, c. 523, §9 (AMD) .]

18. Lease or rent any land, buildings, structures, facilities or equipment. To lease or rent any land, buildings, structures, facilities or equipment comprising all or a portion of a project, projects or part of any project for such amounts as the authority determines to the State or any agency, instrumentality or department of the State or by any branch of State Government or any related agency of state, county or local government, to further the purposes of the Act, provided that the obligation of the State or of any such agency, instrumentality, department or branch to make any rental or other payments is considered executory only to the extent of money made available by the Legislature, and that no liability on account of the state agency, instrumentality, department or branch may be incurred by the State or any such agency, instrumentality, department or branch beyond the money available for that purpose;

[ 1997, c. 523, §9 (AMD) .]

19. Secured or unsecured loans. To make secured or unsecured loans for the purpose of providing temporary or permanent financing or refinancing of all or part of the cost of any project, projects or part of any project, including the refunding of any outstanding obligations, mortgages or advances issued, made or given by any person or other entity for the cost of a project, projects or part of any projects;

[ 1987, c. 438, §1 (NEW) .]

20. Investments. Except as otherwise provided in this Act, to invest any funds not needed for immediate use, including any funds held in reserve, in property or securities in which fiduciaries in the State may legally invest funds;

[ 1987, c. 438, §1 (NEW) .]

21. Appearances. To appear in its own behalf before boards, commissions, departments or agencies of municipal, State Government or Federal Government;

[ 1987, c. 438, §1 (NEW) .]

22. Executive director; other employees. To employ an executive director, consulting engineers, architects, attorneys, accountants, construction and financial experts and such other employees and agents as may be necessary in its judgment;

[ 1989, c. 221, §1 (AMD) .]

23. All acts granted or implied. To do any act necessary or convenient to exercise the powers granted in this Act or reasonably implied from this Act;

[ 1989, c. 221, §1 (AMD) .]

24. Contract with Maine Municipal Bond Bank. In carrying out its powers under this section, the authority shall, whenever possible, contract with the Maine Municipal Bond Bank for necessary clerical and administrative services, including use of the Executive Director of the Maine Municipal Bond Bank as the executive director, secretary and treasurer of the authority;

[ 1997, c. 523, §10 (AMD) .]

25. Accept federal funds; gifts and contributions. To accept federal funds, gifts and contributions, which include, but are not limited to, money; annuities and investments; furnishings, including paintings, artifacts and similar items; or anything of value for the purposes set forth in section 1619; and

[ 1997, c. 523, §11 (AMD) .]

26. Delegation to Bureau of General Services. To delegate those powers that the authority may specifically exercise, or cause to be exercised, pursuant to subsection 5, 6, 8, 9, 17 or 18 to the Department of Administrative and Financial Services, Bureau of General Services. The authority may revoke such a delegation upon the failure of the Bureau of General Services to discharge the delegated powers. The Bureau of General Services may provide to the authority an indemnity and hold-harmless agreement with respect to a delegation.

[ 1997, c. 523, §12 (NEW) .]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1989, c. 221, §§1,2 (AMD). 1997, c. 523, §§7-12 (AMD).



4 §1605. Leasing or renting property of the authority

For the purposes of this chapter, the authority may lease, rent, assign or otherwise dispose of a project, projects or part of any project only to the State, any agency, instrumentality or department of the State or branch of State Government or any related agency of state, county or local government and the revenues derived by the authority from any lease or rental agreement must be used, as necessary, to pay the principal interest and other associated costs on or with respect to any securities issued pursuant to this chapter. [1997, c. 523, §13 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §13 (AMD).



4 §1606. Issuance of securities

1. Resolution for issuance of securities. The authority may provide by resolution, at one time or from time to time, for the issuance and sale by it of securities, in its own name, for the purpose of paying the cost of any project, projects or part of any project, or the refinancing of existing indebtedness, approved by the authority. Securities of the authority may not be authorized and issued except pursuant to a resolution adopted by the vote of not less than a majority of the members of the authority. The resolution must describe the general purpose or purposes for which the securities are to be issued and state the maximum principal amount of the securities proposed to be issued. Securities may not be issued by the authority without a 2/3 vote of approval in each House of the Legislature.

[ 1997, c. 523, §14 (AMD) .]

1-A. Resolution for issuance of securities.

[ 1987, c. 872, §4 (RP) .]

2. Limitation on securities issued. The authority may not issue securities in excess of $189,000,000 outstanding at any one time, of which no less than $136,000,000 must be specifically allocated to projects relating to the Judicial Branch, except for the issuance of revenue refunding securities authorized by section 1610 and securities issued under section 1610-A. The amount of securities that may be outstanding in the name of the authority may be increased by the Legislature upon a showing by the authority that its available revenues are sufficient to support additional issuance of securities and that the issuance of securities will not materially impair the credit standing of the authority, the investment status of securities issued by the authority or the ability of the authority to fulfill its commitments to holders of securities. Nothing in this chapter may be construed to authorize the authority to issue securities to fund the construction, reconstruction, purchase or acquisition of facilities without a majority vote of approval in each House of the Legislature.

[ 2009, c. 213, Pt. WWWW, §1 (AMD) .]

3. After issuance. After issuance, all securities of the authority shall be conclusively presumed to be fully and duly authorized and issued under the laws of the State and any person or governmental unit shall be estopped from questioning their authorization, sale, issuance, execution or delivery by the authority.

[ 1987, c. 438, §1 (NEW) .]

4. Form of securities. The securities of each issue shall be dated, shall mature at such time or times not exceeding 40 years from their date or dates and shall bear interest at such rate or rates, including variable, floating or adjustable rates, as may be authorized by the authority. These securities may be made redeemable, callable or subject to purchase or tender before maturity, at such price or prices and under such terms and conditions as may be provided for by the authority prior to the issuance of the securities. The authority shall determine the form of the securities, including any interest coupons to be attached to the securities, if any, and the manner of execution of the securities and shall fix the denomination or denominations of the securities and the place or places of payment of principal and interest, which may be at any bank, national banking association or trust company within or without the State. Securities shall be executed in the name of the authority by the manual or facsimile signature of such official or officials as may be authorized in the resolution to execute those securities. Coupons, if any, attached to securities, shall be executed with the facsimile signature of the official or officials designated in the resolution. If any official whose signature or a facsimile of whose signature appears on any securities or coupons ceases to be an official before the delivery of the securities, the signature or the facsimile shall be valid and sufficient for all purposes, with the same effect as if he had remained in office until the delivery.

Notwithstanding any of the other provisions of this Act or any recitals in any securities issued under this Act, all such securities shall be deemed to be negotiable instruments issued under the laws of the State. The securities may be issued in coupon or registered form, or both, as the authority may determine. Provisions may be made for the registration of any coupon securities as to principal alone and as to both principal and interest, and for the reconversion into coupon securities of any securities registered as to both principal and interest. The authority may sell the securities in such manner, either at public or private sale, and for such price as it may determine to be for the best interests of the authority.

[ 1987, c. 438, §1 (NEW) .]

5. Award and select securities. The power to fix the date of sale of any securities, to receive bids or proposals, to award and sell any securities, to set the terms and provisions of any securities and to take all other action necessary to sell and deliver any securities may be delegated to any officer of the authority by a majority of the members of the authority.

[ 1987, c. 438, §1 (NEW) .]

6. Proceeds of securities. The proceeds of the securities of each issue shall be used solely for the purpose or purposes for which the securities were authorized and shall be disbursed in such manner and under such restrictions as the authority may provide in the resolution authorizing the issuance of the securities or in the trust agreement securing the securities. If the proceeds of the securities, by error of estimates or otherwise, are less than the cost, additional securities may, in like manner, be issued to provide the amount of the deficiency and, unless otherwise provided in the authorizing resolution or in the trust agreement securing the securities, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the securities first issued for the same purpose. The resolution providing for the issuance of securities and any trust agreement securing the securities may contain such limitations upon the issuance of additional securities as the authority may consider proper. Any additional securities shall be issued under such restrictions and limitations as may be prescribed by the resolution or trust agreement. The authority may provide for the replacement of any securities which become mutilated, destroyed, stolen or lost. Securities may be issued under this Act without obtaining the consent of any department, division, commission, board, bureau or agency of the State and without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions or things which are specifically required by this Act.

[ 1987, c. 438, §1 (NEW) .]

7. Use of proceeds. The proceeds of the securities of each issue must be used for the payment of all or part of the cost of the project, projects or part of any project for which authorized and must be disbursed in such manner and under such restrictions as are provided in the resolution authorizing the issuance of the bonds or in the trust agreement securing the securities. Proceeds may be used to pay all costs incurred in issuing the securities, interest on the securities for such time as may be authorized by the authority, subject to the provisions of this Act and to establish reserve funds and sinking funds for the securities.

[ 1997, c. 523, §16 (AMD) .]

8. Interim or temporary securities. Prior to the preparation of definitive securities, the authority may, under like restrictions, issue interim or temporary securities with or without coupons, exchangable for definitive securities when those securities are executed and are available for delivery.

[ 1987, c. 438, §1 (NEW) .]

9. Securing of principal and interest. The principal of and interest on any securities issued by the authority, together with any related costs and expenses, must be secured by a pledge of the revenues and receipts derived by the authority from the project, projects or part of any project financed and from such other revenues of the authority as may be specially pledged by the authority and may be secured by a mortgage covering all or any part of the project, projects or part of any project, including any enlargements of and additions to the project, projects or part of any project made. The resolution under which the securities may be issued and any mortgage may contain any agreements and provisions respecting the maintenance of the project, projects or part of any project covered, the fixing and collection of rents, fees or other charges, the creation and maintenance of special funds from the revenues and any reserve funds and the rights and remedies available in the event of default, all as the authority considers advisable and not in conflict with the provisions of this Act. Each pledge, agreement and mortgage made for the benefit or security of any of the holders of securities continues in effect until the principal of and interest and any related costs and expenses on the securities for the benefit for which the securities were made have been fully paid.

[ 1997, c. 523, §16 (AMD) .]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1987, c. 816, §KK6 (AMD). 1987, c. 859, §§1-3 (AMD). 1987, c. 872, §§1-4 (AMD). 1991, c. 868, (AMD). 1997, c. 523, §§14-16 (AMD). 1997, c. 752, §1 (AMD). 1997, c. 788, §2 (AMD). 1999, c. 127, §A2 (AMD). 1999, c. 787, §1 (AMD). 2005, c. 460, §1 (AMD). 2009, c. 213, Pt. WWWW, §1 (AMD).



4 §1607. Pledges and covenants; trust agreement

In the discretion of the authority, any securities issued under this Act may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank or national banking association having the powers of a trust company within or without the State. The trust agreement or the resolution providing for the issuance of the securities may pledge or assign all or any portion of the revenues of the authority or any project, projects or part of any project of the authority and may contain such provisions for protecting and enforcing the rights and remedies of the holders of securities as may be reasonable and proper and not in violation of law. The provisions may include covenants setting forth the duties of the authority in relation to the acquisition of property and the construction, reconstruction, renewal, replacement and insurance of any project, projects or part of any project in connection with which the securities have been authorized, the fees, charges or rents to be charged or other payments to be made for the use thereof or payment therefor, and the custody, safeguarding and application of all money. It is lawful for any bank or trust company incorporated under the laws of the State which may act as depository of the proceeds of securities or of revenues of the authority or any project, projects or part of any project to furnish such indemnifying bonds or to pledge such instruments as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the holders of the securities and of the trustee and may restrict the individual right of action by holders of securities. [1987, c. 438, §1 (NEW).]

Any such trust agreement or other financial document may, to secure the payment of the securities, mortgage or assign the mortgage of any project, projects or part of any project and create a lien upon any or all of the revenues of the authority or any project, projects or part of any project or upon any or all of the real or personal property constituting a part of the project, projects or part of any project. The trust agreement, financial document or resolution may contain such other provisions as the authority may consider reasonable and proper for the security of the holders of securities. [1987, c. 438, §1 (NEW).]

A trust agreement or financial document containing a mortgage or assignment of a mortgage in respect to a project, projects or any part of a project may authorize the trustee or mortgagee in the event of a default as defined, in respect to the securities issued to provide for the costs of the project, projects or any part of a project, to take possession of all or any part of the mortgaged property constituting the project, projects or any part of a project, to hold, operate and manage the project, projects or any part of a project and, with or without such taking of possession, to sell or from time to time to lease the project, projects or any part of a project. A judgment for possession may be without conditions and such a sale or lease shall not be subject to any right to redeem the mortgaged property. Upon satisfaction at any time of the obligations secured by the mortgage in respect to the project, projects or any part of a project, which shall be deemed to include all applicable fees and expenses, any surplus proceeds from the operation, sale or lease of the project, projects or any part of a project shall be paid to the mortgagor of the project, projects or any part of a project or to those claiming under the mortgagee and, subject to any sale or lease under this paragraph, the mortgaged property in respect to the project, projects or any part of a project shall revert or be returned to the mortgagor or to those claiming under the mortgagee. [1987, c. 438, §1 (NEW).]

All expenses incurred in carrying out the trust agreement, financial document or resolution may be treated as a part of the cost of the operation of a project, projects or part of any project. All pledges of revenues under this Act shall be valid and binding from the time when the pledge is made. All such revenues so pledged and thereafter received by the authority shall immediately be subject to the lien of the pledges without any physical delivery or further action under the Uniform Commercial Code of the State or otherwise. The lien of the pledges shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority irrespective of whether the parties have notice of the lien. [1987, c. 438, §1 (NEW).]

Any resolution or resolutions authorizing any securities of any issue of securities, or any trust agreement with respect to any securities, may contain provisions, which shall be a part of the contract or contracts with the holders of the securities, as to: [1987, c. 438, §1 (NEW).]

1. Pledge of full faith and credit of authority. Pledging the full faith and credit of the authority or of all or any specified revenues or assets of the authority to secure the payment of the securities or of any issue of securities, subject to such agreements with holders of securities as may then exist;

[ 1997, c. 523, §17 (AMD) .]

2. Pledging of unencumbered revenues or assets of authority. Pledging all or any part of the unencumbered revenues or assets of the authority to secure the payment of the securities or any issue of securities, subject to such agreements with holders of securities as may then exist;

[ 1987, c. 438, §1 (NEW) .]

3. Setting aside of reserves or sinking funds. Setting aside of reserves or sinking funds and the regulation and disposition of the funds;

[ 1987, c. 438, §1 (NEW) .]

4. Limitations on use of proceeds of sale of securities. Limitations on the purpose to which the proceeds of sale of securities may be applied and pledging of the proceeds to secure the payment of the securities or of any issue of securities;

[ 1987, c. 438, §1 (NEW) .]

5. Limitations on issuance of additional securities. Limitations on the issuance of additional securities, the terms upon which additional securities may be issued and secured and the refunding of outstanding or other securities;

[ 1987, c. 438, §1 (NEW) .]

6. Amendment or abrogation of contract terms; procedure. The procedure, if any, by which the terms of any contract with holders of securities may be amended or abrogated, the amount of securities the holders of which must consent to and the manner in which the consent may be given;

[ 1987, c. 438, §1 (NEW) .]

7. Limitations on money expended by authority for expenses. Limitations on the amount of money to be expended by the authority for operating, administrative or other expenses of the authority;

[ 1987, c. 438, §1 (NEW) .]

8. Trustee, vesting of rights; powers and duties in trust. Vesting in a trustee or trustees such property, rights, powers and duties in trust as the authority may determine which may include any or all of the rights, powers and duties of the trustee appointed for the holders of securities issued pursuant to this Act;

[ 1987, c. 438, §1 (NEW) .]

9. Default. Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the authority to the holders of the securities and providing for the rights and remedies of the holders of the securities in the event of that default, including as a matter of right the appointment of a receiver, but only if the rights and remedies are not inconsistent with the general laws of the State and the other provisions of this Act; and

[ 1987, c. 438, §1 (NEW) .]

10. Other matters. Any other matters of like or different character, which in any way affect the security or protection of the holders of the securities.

[ 1987, c. 438, §1 (NEW) .]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §17 (AMD).



4 §1608. Trust funds

All money received pursuant to the authority of this Act shall be considered to be trust funds, to be held and applied solely as provided in this Act. Any officer to whom, or any bank, trust company or other fiscal agent or trustee to which, that money is paid shall act as trustee of the money and shall hold and apply the money for the purpose of this Act, subject to such rules as may be adopted by the authority pursuant to this Act and as the resolution or trust agreement may provide. [1987, c. 438, §1 (NEW).]

SECTION HISTORY

1987, c. 438, §1 (NEW).



4 §1609. Remedies

Any holder of securities issued under this Act or of any of the coupons appertaining to the securities and the trustee under any resolution or trust agreement, except to the extent the rights given may be restricted by the resolution authorizing the issuance of the securities or the trust agreement, or applicable financial document may, either by action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the State or granted under this Act or under the resolution, financial document or trust agreement, including the appointment of a receiver and may enforce and compel the performance of all duties required by this Act or by the resolution, financial document or trust agreement to be performed by the authority, including the collecting of rates, rents, fees and charges for the use of any or all of its facilities of any project, projects or part of any project. Any such suit, action or proceeding shall be brought for the benefit of all the holders of the securities and coupons, subject to the terms of any such resolution, trust agreement or financial document. [1987, c. 438, §1 (NEW).]

SECTION HISTORY

1987, c. 438, §1 (NEW).



4 §1610. Revenue refunding securities

The authority may provide by resolution for the issuance of revenue refunding securities of the authority for the purpose of refunding any obligations of the authority or for the purpose of the refinancing of existing indebtedness, then outstanding, that has been issued or incurred under this Act or otherwise, including the payment of any redemption premium and any interest accrued or to accrue to the date of redemption of those obligations and, if considered advisable by the authority, for the additional purpose of construction or enabling the construction of improvements, extensions, enlargements or additions of the project, projects or part of any project in connection with which the obligations to be refunded were issued. The authority may provide by resolution for the issuance of securities of the authority for the combined purpose of refunding any obligations or revenue refunding securities then outstanding or for the purpose of the refinancing of existing indebtedness that has been issued or incurred under this Act, or otherwise, including the payment of any redemption premium on that indebtedness and any interest accrued or to accrue to the date of redemption of the obligations and paying all or any part of the cost of selling the securities or acquiring or constructing or enabling the acquisition or construction of any additional project, projects or part of any project, or any improvements, extensions, enlargements or additions of any project, projects or part of any project. The issuance of the securities, the maturities and other details of the securities, the rights and remedies of the holders of the securities and the rights, powers, privileges, duties and obligations of the authority with respect to the securities, are governed by this Act. [1997, c. 523, §18 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §18 (AMD).



4 §1610-A. Additional securities

Notwithstanding any limitation on the amount of securities that may be issued pursuant to section 1606, subsection 2, the authority may issue additional securities in an amount not to exceed $85,000,000 outstanding at any one time for correctional facilities. [1997, c. 752, §2 (NEW).]

SECTION HISTORY

1997, c. 752, §2 (NEW).



4 §1610-B. Additional securities

Notwithstanding any limitation on the amount of securities that may be issued pursuant to section 1606, subsection 2, the authority may issue additional securities in an amount not to exceed $33,000,000 outstanding at any one time for a psychiatric treatment facility. [1999, c. 731, Pt. NNN, §1 (NEW).]

SECTION HISTORY

1999, c. 731, §NNN1 (NEW).



4 §1610-C. Additional securities

Notwithstanding any limitation on the amount of securities that may be issued pursuant to section 1606, subsection 2, the authority may issue additional securities in an amount not to exceed $7,485,000 outstanding at any one time for capital repairs and improvements at various state facilities. [2003, c. 20, Pt. PP, §1 (NEW).]

SECTION HISTORY

2003, c. 20, §PP1 (NEW).



4 §1610-D. Additional securities

Notwithstanding any limitation on the amount of securities that may be issued pursuant to section 1606, subsection 2, the authority may issue additional securities in an amount not to exceed $9,000,000 outstanding at any one time for preliminary planning costs and capital repairs and improvements at various state facilities. [2005, c. 12, Pt. F, §1 (NEW).]

SECTION HISTORY

2005, c. 12, §F1 (NEW).



4 §1610-E. Additional securities; compliance with federal law

Notwithstanding any limitation on the amount of securities that may be issued pursuant to section 1606, subsection 2, the authority may issue additional securities in an amount not to exceed $1,000,000 outstanding at any one time to make court facilities comply with the federal Americans with Disabilities Act. [2005, c. 463, §1 (NEW); 2005, c. 463, §4 (AFF).]

SECTION HISTORY

2005, c. 463, §1 (NEW). 2005, c. 463, §4 (AFF).



4 §1610-F. Additional securities

Notwithstanding any limitation on the amount of securities that may be issued pursuant to section 1606, subsection 2, the authority may issue additional securities in an amount not to exceed $7,350,000 outstanding at any one time for preliminary planning costs and capital repairs and improvements at various state facilities. [2013, c. 368, Pt. NNN, §1 (NEW).]

SECTION HISTORY

2013, c. 368, Pt. NNN, §1 (NEW).



4 §1610-G. Additional securities; judicial branch

Notwithstanding any limitation on the amount of securities that may be issued pursuant to section 1606, subsection 2, the authority may issue additional securities in an amount not to exceed $15,000,000 outstanding at any one time for paying the costs associated with planning, purchasing, customizing and implementing a case management, data storage and electronic filing system for the Supreme Judicial Court, Superior Court and District Court, including the violations bureau. [2013, c. 571, §1 (NEW).]

SECTION HISTORY

2013, c. 571, §1 (NEW).



4 §1610-H. Additional securities

Notwithstanding any limitation on the amount of securities that may be issued pursuant to section 1606, subsection 2, the authority may issue additional securities in an amount not to exceed $23,000,000 outstanding at any one time for capital repairs and improvements to state-owned facilities and hazardous waste cleanup on state-owned properties. [2015, c. 267, Pt. M, §1 (NEW).]

SECTION HISTORY

2015, c. 267, Pt. M, §1 (NEW).



4 §1611. Tax exemption

Securities issued under this Act shall be considered to constitute a proper public purpose and the securities so issued, their transfer and the income from the securities, including any profits made on the sale of the securities, at all times shall be exempt from taxation within the State. [1987, c. 438, §1 (NEW).]

SECTION HISTORY

1987, c. 438, §1 (NEW).



4 §1612. Governmental functions

The carrying out by the authority of the powers and duties conferred upon it by this Act is considered to be the performance of an essential function. Nothing contained in this Act may in any way limit or restrict the powers and duties of the authority granted to it. [1997, c. 523, §19 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §19 (AMD).



4 §1613. Liberal construction

This Act, being necessary for the welfare of the State and its inhabitants, shall be liberally construed to effect its purposes. To the extent of any conflict between this Act and any other law, this Act shall prevail, but the power and authority granted by this Act shall be considered to be in addition to and not in derogation of power and authority granted by any other law. [1987, c. 438, §1 (NEW).]

SECTION HISTORY

1987, c. 438, §1 (NEW).



4 §1614. Securities as legal investment

The securities of the authority are legal investments in which all public officers and public bodies of the State, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking associations, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries and all other persons who are now or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest funds, including capital, in their control or belonging to them. The securities are also, by this Act, made securities that may properly and legally be deposited with and received by all public officers and bodies of the State or any agency or political subdivision of the State and all municipalities and public corporations for any purpose for which the deposit of securities of bonds or other obligations of the State may be authorized by law. [2007, c. 466, Pt. A, §3 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 2007, c. 466, Pt. A, §3 (AMD).



4 §1615. Conflicts

A member of the authority may not participate in any decision on any contract entered into by the authority under this Act if that member has any interest, direct or indirect, in any firm, partnership, corporation or association that may be party to the contract. The interest must be disclosed to the authority in writing and must be set forth in the minutes of the authority. [1997, c. 523, §19 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §19 (AMD).



4 §1616. Actions against authority

A member of the authority, while acting within the scope of the authority of this Act, may not be subject to any personal liability resulting from the exercise or carrying out of any of the authority's purposes or powers. [1997, c. 523, §19 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §19 (AMD).



4 §1617. Contract of State

The State pledges and agrees with the holders of securities that the State will not limit or alter the rights vested in the authority to acquire, construct, reconstruct, equip and operate a project, projects or part of any project and related facilities, to establish and collect fees, charges, rentals and other charges referred to in this Act and to fulfill the terms of any agreements made with the holders of the securities or in any way impair the rights and remedies of the holders of securities until the securities, together with interest on securities, interest on any unpaid installments on interest and all costs and expenses in connection with any action or proceeding by or on behalf of the holders of securities are fully met and discharged. [1987, c. 438, §1 (NEW).]

SECTION HISTORY

1987, c. 438, §1 (NEW).



4 §1618. Credit of State not pledged

Securities issued under this Act do not constitute or create any debt or debts, liability or liabilities on behalf of the State or of any political subdivision of the State other than the authority or a loan of the credit of the State or a pledge of the faith and credit of the State or of any political subdivision other than the authority, but are payable solely from the funds provided for that payment. All such securities must contain on their face a statement to the effect that neither the State nor any political subdivision of the State is obligated to pay the securities or the interest on the securities, except from revenues of the authority or the project, projects or part of any project for which they are issued and that neither the faith and credit nor the taxing power of the State or of any political subdivision of the State is pledged to the payment of the principal of or the interest on the securities. The issuance of securities under this Act does not directly, indirectly or contingently obligate the State or any political subdivision of the State to levy or to pledge any form of taxation whatever or to make any appropriation for their payment. Nothing contained in this section may prevent or be construed to prevent the authority from pledging its full faith and credit to the payment of securities authorized pursuant to this Act. [1997, c. 523, §19 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §19 (AMD).



4 §1619. Gifts and contributions

The authority may accept gifts and contributions as provided in section 1604, subsection 25, for the purpose of designing, constructing, reconstructing, renovating or acquiring a project, projects or part of any project, including facilities for the Supreme Judicial Court, in accordance with section 1606, subsection 2. The authority may accept gifts for the purpose of furnishing a project, projects or part of any project, including the facilities of the Supreme Judicial Court. Furnishings include, but are not limited to, paintings, artifacts, furniture and similar articles. [RR 2005, c. 2, §3 (COR).]

1. Acceptance of money. The authority, in accepting gifts of money, federal funds or other types of income, shall place this money in a special account for the purpose for which it is provided. The authority may invest the money as provided in this chapter, subject to any limitations imposed by the donor.

[ 1989, c. 221, §3 (NEW) .]

2. Acceptance of furnishings. The authority, in accepting furnishings for court facilities, shall allocate the furnishings as directed by the donor.

[ 1989, c. 221, §3 (NEW) .]

SECTION HISTORY

1989, c. 221, §3 (NEW). 1997, c. 523, §20 (AMD). RR 2005, c. 2, §3 (COR).



4 §1620. Continuing disclosure

With respect to any securities of the authority, the Treasurer of State may enter into any agreement for the benefit of holders of securities of the authority to provide annual financial information with respect to the State in order to assist underwriters of the securities of the authority in complying with any applicable regulation promulgated by the United States Securities and Exchange Commission with respect to annual financial information. [1997, c. 523, §21 (NEW).]

SECTION HISTORY

1997, c. 523, §21 (NEW).






Chapter 35: JUDICIAL COMPENSATION COMMISSION

4 §1701. Judicial Compensation Commission

1. Commission established. The Judicial Compensation Commission, referred to in this chapter as the "commission," established by Title 5, section 12004-G, subsection 23-A shall study and make recommendations concerning the salary, benefits and retirement to be paid for all justices and judges of the Supreme Judicial Court, the Superior Court and the District Court.

[ 1999, c. 547, Pt. B, §13 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Members. The commission consists of 3 members selected from among the registered voters of the State; one is appointed by the Governor, one by the President of the Senate and one by the Speaker of the House. The public official with the power to appoint a member is the person in office on the day that member's term begins. The commission may not contain more than 2 members of the same political party. The initial appointments must be made within 10 days of September 29, 1995.

[ RR 1997, c. 2, §7 (COR) .]

3. Terms of office. The initial member appointed by the Speaker of the House serves until December 31, 1996. The initial member appointed by the President of the Senate serves until December 31, 1997. The initial member appointed by the Governor serves until December 31, 1998. After the initial appointments, members serve for terms of 4 years, beginning January 1, 1997 for the member appointed by the Speaker of the House, beginning January 1, 1998 for the member appointed by the President of the Senate and beginning January 1, 1999 for the member appointed by the Governor. Members are limited to 2 consecutive terms.

[ 1995, c. 451, §1 (NEW) .]

4. Vacancies. A vacancy on the commission is filled promptly for the remainder of the term in the same manner in which the position was originally filled under subsection 2. If a vacancy remains unfilled for more than 90 days, a temporary member of the commission must be appointed by a vote of the remaining commission members to serve with full powers of a commission member. A temporary member of the commission serves until the vacancy is filled by the public official with the power to appoint that member under subsection 2 and this subsection.

[ 1995, c. 451, §1 (NEW) .]

5. Prohibition on public service. A member of the commission may not hold any other public office or be an employee or member of any state department, agency, board or commission during the member's tenure on the commission. A violation of this subsection by a member of the commission results in immediate constructive resignation and the resulting vacancy must be filled according to subsection 4.

[ 1995, c. 451, §1 (NEW) .]

6. Designation of chair. The members, by majority vote, shall designate a chair from among their number who shall serve for 2 years from the date of election or until a successor is designated by majority vote and assumes the responsibilities.

[ 1995, c. 451, §1 (NEW) .]

7. Meeting; quorum; concurrence. The Executive Director of the Legislative Council shall call the first meeting of the commission no later than 5 days after the appointments are made. For all subsequent meetings, the commission shall meet, either in person or by teleconference, on the call of the chair or on the request of at least 2 members. The presence of at least 2 members is required to conduct a meeting. The concurrence of at least 2 members is required for any formal action taken by the commission. The working papers, draft reports and other papers of the commission in the possession of a legislative employee are excepted from the definition of public records in accordance with Title 1, section 402, subsection 3, paragraph C.

[ 1995, c. 451, §1 (NEW) .]

8. Administration. The Legislative Council shall provide staff support for the commission when the Legislature is not in session.

[ 1995, c. 451, §1 (NEW) .]

9. Reimbursement. Notwithstanding Title 5, section 12002-A, members are entitled to reimbursement for actual and necessary expenses related to the travel to and from commission meetings when the expenses are approved by the chair and submitted to the Executive Director of the Legislative Council and are entitled to reimbursement for reasonable expenses incurred in the exercise of their powers under subsection 11 when approved by the Executive Director. The reimbursement must be made from the funds of the administrative office of the court system upon the request of the Executive Director. Other expenses may not be reimbursed by state funds.

[ 1995, c. 451, §1 (NEW) .]

10. No compensation. The members of the commission receive no compensation for their services.

[ 1995, c. 451, §1 (NEW) .]

11. Directive of commission. The commission shall study and make recommendations with respect to all aspects of judicial compensation in this State so that the judicial compensation structure is adequate to ensure that the most highly qualified lawyers in this State, drawn from diverse life and professional experiences, are not deterred from serving or continuing to serve in the state judiciary and do not become demoralized during service because of compensation levels that do not meet the criteria set forth in subsection 12.

[ 1995, c. 451, §1 (NEW) .]

12. Criteria for recommendations. In order to carry out its responsibilities under subsection 13 to make findings, conclusions and recommendations as to the proper salary and benefits for all justices and judges of this State and to fulfill the directive of the commission as set out in subsection 11, the commission may consider the following factors as they apply specifically in this State and where relevant elsewhere:

A. The skill and experience required of the particular judgeship at issue; [1995, c. 451, §1 (NEW).]

B. The time required of the particular judgeship at issue; [1995, c. 451, §1 (NEW).]

C. The value of compensable service performed by justices and judges, as determined by reference to judicial compensation in other states and the Federal Government; [1995, c. 451, §1 (NEW).]

D. The value of comparable service performed in the private sector, including private judging, arbitration and mediation, based on the responsibility and discretion required in the particular judgeship at issue and the demand for those services in the private sector; [1995, c. 451, §1 (NEW).]

E. The compensation of attorneys in the private sector; [1995, c. 451, §1 (NEW).]

F. The Consumer Price Index and changes in that index; [1995, c. 451, §1 (NEW).]

G. The overall compensation presently received by other public officials and employees; and [1995, c. 451, §1 (NEW).]

H. Any other factors that are normally or traditionally taken into consideration in the determination of compensation. [1995, c. 451, §1 (NEW).]

[ 1995, c. 451, §1 (NEW) .]

13. Biennial report required. No later than December 15th of each even-numbered year, the commission shall make its biennial report to the joint standing committees of the Legislature having jurisdiction over appropriations matters and judicial matters. The biennial report must include findings, conclusions and recommendations as to the proper salary and benefits, including retirement, to be paid from the State Treasury and other sources for all justices and judges of this State. The commission is authorized to submit with its report any proposed legislation the commission determines necessary to implement these recommendations.

[ 2013, c. 563, §2 (AMD) .]

SECTION HISTORY

1995, c. 451, §1 (NEW). 1995, c. 509, §1 (AMD). 1995, c. 509, §8 (AFF). RR 1997, c. 2, §7 (COR). 1999, c. 547, §B13 (AMD). 1999, c. 547, §B80 (AFF). 2013, c. 563, §2 (AMD).



4 §1702. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 451, §1 (NEW). 1997, c. 643, §M13 (RP).






Chapter 37: MAINE COMMISSION ON INDIGENT LEGAL SERVICES

4 §1801. Maine Commission on Indigent Legal Services; established

The Maine Commission on Indigent Legal Services, established by Title 5, section 12004-G, subsection 25-A, is an independent commission whose purpose is to provide efficient, high-quality representation to indigent criminal defendants, juvenile defendants and children and parents in child protective cases, consistent with federal and state constitutional and statutory obligations. The commission shall work to ensure the delivery of indigent legal services by qualified and competent counsel in a manner that is fair and consistent throughout the State and to ensure adequate funding of a statewide system of indigent legal services, which must be provided and managed in a fiscally responsible manner, free from undue political interference and conflicts of interest. [2009, c. 419, §2 (NEW).]

SECTION HISTORY

2009, c. 419, §2 (NEW).



4 §1802. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 419, §2 (NEW).]

1. Assigned counsel. "Assigned counsel" means a private attorney designated by the commission to provide indigent legal services at public expense.

[ 2009, c. 419, §2 (NEW) .]

1-A. Appellate counsel. "Appellate counsel" means an attorney who is entitled to payment under Title 15, section 2115-A, subsection 8 or 9.

[ 2013, c. 159, §10 (NEW) .]

2. Commission. "Commission" means the Maine Commission on Indigent Legal Services under section 1801.

[ 2009, c. 419, §2 (NEW) .]

3. Contract counsel. "Contract counsel" means a private attorney under contract with the commission to provide indigent legal services.

[ 2009, c. 419, §2 (NEW) .]

4. Indigent legal services. "Indigent legal services" means legal representation provided to:

A. An indigent defendant in a criminal case in which the United States Constitution or the Constitution of Maine or federal or state law requires that the State provide representation; [2009, c. 419, §2 (NEW).]

B. An indigent party in a civil case in which the United States Constitution or the Constitution of Maine or federal or state law requires that the State provide representation; and [2009, c. 419, §2 (NEW).]

C. Juvenile defendants. [2009, c. 419, §2 (NEW).]

"Indigent legal services" does not include the services of a guardian ad litem appointed pursuant to Title 22, section 4105, subsection 1.

[ 2009, c. 419, §2 (NEW) .]

SECTION HISTORY

2009, c. 419, §2 (NEW). 2013, c. 159, §10 (AMD).



4 §1803. Commission structure

1. Members; appointment; chair. The commission consists of 5 members appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over judiciary matters and confirmation by the Legislature. The Governor shall designate one member to serve as chair of the commission. One of the members must be appointed from a list of qualified potential appointees provided by the President of the Senate. One of the members must be appointed from a list of qualified appointees provided by the Speaker of the House of Representatives. One of the members must be appointed from a list of qualified potential appointees provided by the Chief Justice of the Supreme Judicial Court.

In determining the appointments and recommendations under this subsection, the Governor, the President of the Senate, the Speaker of the House of Representatives and the Chief Justice of the Supreme Judicial Court shall consider input from persons and organizations with an interest in the delivery of indigent legal services.

[ 2009, c. 419, §2 (NEW) .]

2. Qualifications. Individuals appointed to the commission must have demonstrated a commitment to quality representation for persons who are indigent and have the skills and knowledge required to ensure that quality of representation is provided in each area of law. No more than 3 members may be attorneys engaged in the active practice of law.

[ 2009, c. 419, §2 (NEW) .]

3. Terms. Members of the commission are appointed for terms of 3 years each, except that of those first appointed the Governor shall designate 2 whose terms are only one year, 2 whose terms are only 2 years and one whose term is 3 years. A member may not serve more than 2 consecutive 3-year terms plus any initial term of less than 3 years.

A member of the commission appointed to fill a vacancy occurring otherwise than by expiration of term is appointed only for the unexpired term of the member succeeded.

[ 2009, c. 419, §2 (NEW) .]

4. Quorum. Three members of the commission constitutes a quorum. A vacancy in the commission does not impair the power of the remaining members to exercise all the powers of the commission.

[ 2009, c. 419, §2 (NEW) .]

5. Compensation. Each member of the commission is eligible to be compensated as provided in Title 5, chapter 379.

[ 2009, c. 419, §2 (NEW) .]

SECTION HISTORY

2009, c. 419, §2 (NEW).



4 §1804. Commission responsibilities

1. Executive director. The commission shall hire an executive director. The executive director must have experience in the legal field, including, but not limited to, the provision of indigent legal services.

[ 2009, c. 419, §2 (NEW) .]

2. Standards. The commission shall develop standards governing the delivery of indigent legal services, including:

A. Standards governing eligibility for indigent legal services; [2009, c. 419, §2 (NEW).]

B. Standards prescribing minimum experience, training and other qualifications for contract counsel and assigned counsel; [2009, c. 419, §2 (NEW).]

C. Standards for assigned counsel and contract counsel case loads; [2009, c. 419, §2 (NEW).]

D. Standards for the evaluation of assigned counsel and contract counsel; [2009, c. 419, §2 (NEW).]

E. Standards for independent, quality and efficient representation of clients whose cases present conflicts of interest; [2009, c. 419, §2 (NEW).]

F. Standards for the reimbursement of expenses incurred by assigned counsel and contract counsel; and [2009, c. 419, §2 (NEW).]

G. Other standards considered necessary and appropriate to ensure the delivery of adequate indigent legal services. [2009, c. 419, §2 (NEW).]

[ 2009, c. 419, §2 (NEW) .]

3. Duties. The commission shall:

A. Develop and maintain a system that uses appointed private attorneys, contracts with individual attorneys or groups of attorneys and consider other programs necessary to provide quality and efficient indigent legal services; [2009, c. 419, §2 (NEW).]

B. Develop and maintain an assigned counsel voucher review and payment authorization system; [2009, c. 419, §2 (NEW).]

C. Establish processes and procedures consistent with commission standards to ensure that office and contract personnel use information technology and case load management systems so that detailed expenditure and case load data are accurately collected, recorded and reported; [2011, c. 420, Pt. C, §1 (AMD).]

D. Develop criminal defense, child protective and involuntary commitment representation training and evaluation programs for attorneys throughout the State to ensure an adequate pool of qualified attorneys; [2009, c. 419, §2 (NEW).]

E. Establish minimum qualifications to ensure that attorneys are qualified and capable of providing quality representation in the case types to which they are assigned, recognizing that quality representation in each of these types of cases requires counsel with experience and specialized training in that field; [2009, c. 419, §2 (NEW).]

F. Establish rates of compensation for assigned counsel; [2009, c. 419, §2 (NEW).]

G. Establish a method for accurately tracking and monitoring case loads of assigned counsel and contract counsel; [2009, c. 419, §2 (NEW).]

H. Submit to the Legislature, the Chief Justice of the Supreme Judicial Court and the Governor an annual report on the operation, needs and costs of the indigent legal services system; [2009, c. 419, §2 (NEW).]

I. Approve and submit a biennial budget request to the Department of Administrative and Financial Services, Bureau of the Budget, including supplemental budget requests as necessary; [2013, c. 159, §11 (AMD).]

J. Develop an administrative review and appeal process for attorneys who are aggrieved by a decision of the executive director, or the executive director's designee, determining:

(1) Whether an attorney meets the minimum eligibility requirements to receive assignments or to receive assignments in specialized case types pursuant to any commission rule setting forth eligibility requirements;

(2) Whether an attorney previously found eligible is no longer eligible to receive assignments or to receive assignments in specialized case types pursuant to any commission rule setting forth eligibility requirements; and

(3) Whether to grant or withhold a waiver of the eligibility requirements set forth in any commission rule.

All decisions of the commission, including decisions on appeals under subparagraphs (1), (2) and (3), constitute final agency action. All decisions of the executive director, or the executive director's designee, other than decisions appealable under subparagraphs (1), (2) and (3), constitute final agency action; and [2013, c. 159, §12 (AMD).]

K. Pay appellate counsel. [2013, c. 159, §13 (NEW).]

[ 2013, c. 159, §§11-13 (AMD) .]

4. Powers. The commission may:

A. Establish and maintain a principal office and other offices within the State as it considers necessary; [2009, c. 419, §2 (NEW).]

B. Meet and conduct business at any place within the State; [2009, c. 419, §2 (NEW).]

C. Use voluntary and uncompensated services of private individuals and organizations as may from time to time be offered and needed; [2009, c. 419, §2 (NEW).]

D. Adopt rules to carry out the purposes of this chapter. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A, except that rules adopted to establish standards under subsection 2, paragraph B and rates of compensation for assigned counsel and contract counsel under subsection 2, paragraph F are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A; and [2013, c. 368, Pt. RRR, §1 (AMD); 2013, c. 368, Pt. RRR, §4 (AFF).]

E. Appear in court and before other administrative bodies represented by its own attorneys. [2009, c. 419, §2 (NEW).]

[ 2013, c. 368, Pt. RRR, §1 (AMD); 2013, c. 368, Pt. RRR, §4 (AFF) .]

SECTION HISTORY

2009, c. 419, §2 (NEW). 2011, c. 141, §1 (AMD). 2011, c. 420, Pt. C, §1 (AMD). 2013, c. 159, §§11-13 (AMD). 2013, c. 368, Pt. RRR, §1 (AMD). 2013, c. 368, Pt. RRR, §4 (AFF).



4 §1805. Executive director

The executive director of the commission hired pursuant to section 1804, subsection 1 shall: [2009, c. 419, §2 (NEW).]

1. Compliance with standards. Ensure that the provision of indigent legal services complies with all constitutional, statutory and ethical standards;

[ 2009, c. 419, §2 (NEW) .]

2. Development of standards. Assist the commission in developing standards for the delivery of adequate indigent legal services;

[ 2009, c. 419, §2 (NEW) .]

3. Delivery and supervision. Administer and coordinate delivery of indigent legal services and supervise compliance with commission standards;

[ 2009, c. 419, §2 (NEW) .]

4. Most effective method of delivery. Recommend to the commission the most effective method of the delivery of indigent legal services in furtherance of the commission's purposes;

[ 2009, c. 419, §2 (NEW) .]

5. Training for counsel. Conduct regular training programs for counsel providing indigent legal services;

[ 2009, c. 419, §2 (NEW) .]

6. Personnel. Subject to policies and procedures established by the commission, hire professional, technical and support personnel, including attorneys, considered reasonably necessary for the efficient delivery of indigent legal services;

[ 2009, c. 419, §2 (NEW) .]

7. Submissions to commission. Prepare and submit to the commission:

A. A proposed biennial budget for the provision of indigent legal services, including supplemental budget requests as necessary; [2009, c. 419, §2 (NEW).]

B. An annual report containing pertinent data on the operation, needs and costs of the indigent legal services system; and [2009, c. 419, §2 (NEW).]

C. Any other information as the commission may require; [2009, c. 419, §2 (NEW).]

[ 2009, c. 419, §2 (NEW) .]

8. Develop and implement. Coordinate the development and implementation of rules, policies, procedures, regulations and standards adopted by the commission to carry out the provisions of this chapter and comply with all applicable laws and standards;

[ 2009, c. 419, §2 (NEW) .]

9. Records. Maintain proper records of all financial transactions related to the operation of the commission;

[ 2009, c. 419, §2 (NEW) .]

10. Other funds. Apply for and accept on behalf of the commission funds that may become available from any source, including government, nonprofit or private grants, gifts or bequests;

[ 2009, c. 419, §2 (NEW) .]

11. Meetings of commission. Attend all commission meetings, except those meetings or portions of the meetings that address the question of appointment or removal of the executive director; and

[ 2009, c. 419, §2 (NEW) .]

12. Other assigned duties. Perform other duties as the commission may assign.

[ 2009, c. 419, §2 (NEW) .]

SECTION HISTORY

2009, c. 419, §2 (NEW).



4 §1806. Information not public record

Disclosure of information and records in the possession of the commission is governed by this section. [2011, c. 260, §1 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Individual client information" means name, date of birth, social security number, gender, ethnicity, home address, home telephone number, home facsimile number, home e-mail address, personal cellular telephone number, personal pager number and any information protected under the attorney-client relationship. [2011, c. 260, §1 (NEW).]

B. "Personal contact information" means home address, home telephone number, home facsimile number, home e-mail address, personal cellular telephone number, personal pager number, date of birth and social security number. [2011, c. 260, §1 (NEW).]

C. "Request for funds for expert or investigative assistance" means a request submitted to the commission by an indigent party or by an attorney on behalf of an indigent client seeking authorization to expend funds for expert or investigative assistance, which includes, but is not limited to, the assistance of a private investigator, interpreter or translator, psychiatrist, psychologist or other mental health expert, medical expert and scientific expert. [2011, c. 260, §1 (NEW).]

D. "Case information" means:

(1) The court in which a case is brought;

(2) Any criminal charges or juvenile crime charges and the type, but not the contents, of any petition giving rise to a case;

(3) The docket number;

(4) The identity of assigned counsel and the date of assignment;

(5) The withdrawal of assigned counsel and the date of withdrawal; and

(6) Any order for reimbursement of assigned counsel fees. [2011, c. 547, §1 (NEW).]

[ 2011, c. 547, §1 (AMD) .]

2. Confidential information. The following information and records in the possession of the commission are not open to public inspection and do not constitute public records as defined in Title 1, section 402, subsection 3.

A. Individual client information that is submitted by a commission-rostered attorney or a court is confidential, except that the names of criminal defendants and the names of juvenile defendants charged with offenses that if committed by an adult would constitute murder or a Class A, Class B or Class C crime are not confidential. [2011, c. 260, §1 (NEW).]

B. Information subject to the lawyer-client privilege set forth in the Maine Rules of Evidence, Rule 502 or that constitutes a confidence or secret under the Maine Rules of Professional Conduct, Rule 1.6 is confidential. [2011, c. 260, §1 (NEW).]

C. Personal contact information of a commission-rostered attorney is confidential. [2011, c. 260, §1 (NEW).]

D. Personal contact information of a member of the commission or a commission staff member is confidential. [2011, c. 260, §1 (NEW).]

E. A request for funds for expert or investigative assistance that is submitted by an indigent party or by an attorney on behalf of an indigent client is confidential. The decision of the executive director of the commission hired pursuant to section 1804, subsection 1, or the executive director's designee, to grant or deny such a request is not confidential after a case has been completed. A case is completed when the judgment is affirmed on appeal or the period for appeal has expired. [2011, c. 260, §1 (NEW).]

F. Any information obtained or gathered by the commission when performing an evaluation or investigation of an attorney is confidential, except that it may be disclosed to the attorney being evaluated or investigated. [2015, c. 290, §1 (AMD).]

[ 2015, c. 290, §1 (AMD) .]

3. Confidential information disclosed by the Judicial Department. The Judicial Department may disclose to the commission confidential information necessary for the commission to carry out its functions, including the collection of amounts owed to reimburse the State for the cost of assigned counsel, as follows:

A. Case information and individual client information with respect to court proceedings that are confidential by statute or court rule in which one or more parties are represented by assigned counsel; and [2011, c. 547, §2 (NEW).]

B. The name, address, date of birth and social security number of any person ordered by the court to reimburse the State for some or all of the cost of assigned counsel. [2011, c. 547, §2 (NEW).]

This information remains confidential in the possession of the commission and is not open to public inspection, except that the names of criminal defendants and the names of juvenile defendants charged with offenses that if committed by an adult would constitute murder or a Class A, Class B or Class C crime are not confidential.

[ 2011, c. 547, §2 (NEW) .]

SECTION HISTORY

2011, c. 260, §1 (NEW). 2011, c. 547, §§1, 2 (AMD). 2015, c. 290, §1 (AMD).









TITLE 5: ADMINISTRATIVE PROCEDURES AND SERVICES

Part 1: STATE DEPARTMENTS

Chapter 1: STATE OFFICERS AND EMPLOYEES GENERALLY

Subchapter 1: GENERAL PROVISIONS

5 §1. Appointment of temporary officials; removal; salary

In order to provide for the uninterrupted and orderly functioning of any agency, board, commission or department of the State Government during a vacancy in the office of the appointive or elective head thereof and whenever there is no state official, deputy, assistant or other state employee duly authorized by law to exercise the powers and perform the duties of such appointive or elective head during such vacancy, the Governor is empowered to appoint a temporary deputy commissioner to exercise the powers and perform the duties of the appointive or elective head of such office during such vacancy. The term of office of such temporary deputy commissioner so appointed shall be at the pleasure of the Governor and shall not extend beyond the date of qualification of a successor to the office of appointive or elective head of such agency, board, commission or department or 60 days from the date of his appointment, whichever shall first occur. The term of office of such a temporary deputy commissioner so appointed to an office to which appointments are by law subject to confirmation by the Legislature shall be at the pleasure of the Governor and shall not extend beyond the date of qualification of a successor appointed to such office or 6 months from the date of appointment, whichever shall first occur. Such temporary deputy commissioner shall not be eligible for reappointment. Such temporary deputy commissioner shall be appointed from the personnel of the agency, board, commission or department in which such vacancy occurs. [1975, c. 771, §23 (AMD).]

During the term of such appointment, the temporary deputy commissioner shall be paid a salary to be determined by the Governor but not to exceed that received by the appointive or elective head at the termination of his services with the State Government.

In the event an employee in the classified service of the State Government is appointed as a temporary deputy commissioner he shall, during the term of his appointment as temporary deputy commissioner, retain all of the rights and all of the retirement benefits to which he may be entitled as a classified employee of the State Government.

SECTION HISTORY

1975, c. 771, §23 (AMD).



5 §2. Tenure of office; citizenship

All civil officers, appointed in accordance with law, whose tenure of office is not fixed by law or limited by the Constitution of Maine, otherwise than during the pleasure of the Governor, except persons appointed to qualify civil officers, shall hold their respective offices for 4 years and no longer, unless reappointed, and shall be subject to removal at any time within that term by the Governor for cause. [1981, c. 456, Pt. A, §13 (AMD).]

All such officers so appointed shall be citizens of the United States of America.

SECTION HISTORY

1975, c. 771, §24 (AMD). 1981, c. 456, §A13 (AMD).



5 §3. Civil officers serve until successors qualify

All civil officers, other than judicial officers, appointed in accordance with law and whose terms of office are fixed by law, shall hold office during the term for which they were appointed and until their successors in office have been appointed and qualified, unless sooner removed in accordance with law. [1975, c. 771, §25 (RPR).]

SECTION HISTORY

1975, c. 771, §25 (RPR).



5 §4. Dedimus justices; appointment

The Governor may appoint in every county persons who shall be designated as dedimus justices, before whom the oath required by the Constitution to qualify civil officers may be taken and subscribed. Such persons shall exercise their powers and duties, and shall be commissioned to act within and for every county. [1975, c. 771, §26 (AMD).]

SECTION HISTORY

1975, c. 771, §26 (AMD).



5 §5. Oath of office; before whom taken

The Justices of the Supreme Judicial Court and of the Superior Court, the Judges of the District Court and all state officials elected by the Legislature shall take and subscribe the oath or affirmation required by the Constitution, before the Governor. Every other person elected or appointed to any civil office shall take and subscribe the oath before any dedimus justice commissioned by the Governor for that purpose, except when the Constitution otherwise provides. A newly appointed notary public shall take and subscribe the oath or affirmation before a dedimus justice as required by section 82, subsection 3-A. [2009, c. 74, §2 (AMD).]

SECTION HISTORY

1975, c. 771, §27 (RPR). 1987, c. 736, §4 (AMD). 2001, c. 667, §C1 (AMD). 2009, c. 74, §2 (AMD).



5 §6. Officials have 30 days to qualify

All public officers appointed or renewed in accordance with law shall, within 30 days after being commissioned, qualify to perform the duties of their office and the certificate of qualification must be filed in the office of the Secretary of State. Any officer who fails to qualify within 30 days and file a certificate of qualification in the office of the Secretary of State within 45 days must be suspended by the Secretary of State until the defect is corrected. During this suspension, the officer may be deemed to have forfeited the appointment and the office may be declared vacant by the appointing authority and a new appointment made. [1991, c. 837, Pt. A, §7 (AMD).]

SECTION HISTORY

1975, c. 87, §1 (AMD). 1975, c. 771, §28 (AMD). 1981, c. 456, §A14 (AMD). 1991, c. 837, §A7 (AMD).



5 §7. State-owned motor vehicles

The State may provide motor vehicles for the travel of state employees in a number to be determined by the Legislature. Each state department or commission head shall promulgate written policy concerning the use of state-owned motor vehicles, assigned to his department or commission, which shall include, but not be limited to, a definition of the use of state-owned motor vehicles which constitute use in the conduct of state business and which distinguishes such use from private use. [1969, c. 544, §1 (RPR).]

The Legislature finds that the energy crisis requires State Government to act as a leader in the conservation of energy. In order to achieve that end, it is necessary for the State to consume less energy, particularly in the area of transportation. The Legislature, therefore, declares it to be in the public interest that the fleet of new motor vehicles purchased for the travel of state employees meet the federal fleet mileage standards. [1977, c. 376, §1 (NEW).]

Any state employee or official who misuses a state-owned motor vehicle shall be liable for the actual costs of such use and in addition may be subjected to appropriate disciplinary action, including suspension from employment. [1969, c. 544, §1 (RPR).]

All state-owned vehicles, except as otherwise provided, shall display special registration plates, approved by the Secretary of State, plainly designating them as state-owned motor vehicles. They may in addition display a marker or insignia, approved by the Secretary of State, plainly designating them as state-owned. Motor vehicles used by departments, commissions or agencies charged by law with law enforcement or investigatory functions, if used for those purposes by personnel who have full-time law enforcement or investigatory duties, shall not be required to display a special registration plate. [1969, c. 544, §1 (RPR).]

The Legislative Council shall biennially study and review state motor vehicle needs and uses and shall report its findings to the Legislature. Department and agency heads shall justify the purchase of motor vehicles as part of request for appropriations before the Joint Standing Committee on Appropriations and Financial Affairs. [1973, c. 788, §10 (AMD).]

SECTION HISTORY

1969, c. 544, §1 (RPR). 1973, c. 788, §10 (AMD). 1977, c. 376, §1 (AMD).



5 §7-A. Assignment of vehicles

Notwithstanding any other provision of law, all assignments of state-owned vehicles to individual employees will terminate effective August 1, 1983. The Governor may establish such criteria as the Governor deems appropriate relative to the assignment of all state-owned vehicles. It is the intent of the Legislature that no state-owned vehicle may be assigned to or used exclusively by any individual employee other than those instances where the Governor deems such assignment and use to be clearly necessary in order to carry out programs that have been approved by the Legislature. [1989, c. 501, Pt. P, §6 (RPR).]

1. Garaging vehicles off state grounds. Under no circumstances may any state employee garage a state vehicle at the individual's residence, except as provided:

A. A vehicle may be temporarily garaged off state grounds when it is being used to transport state employees while on overnight travel; [1989, c. 501, Pt. P, §6 (NEW).]

B. State vehicles may be temporarily garaged off state grounds after the late conclusion of a day's work; [1989, c. 501, Pt. P, §6 (NEW).]

C. State vehicles may be temporarily garaged off state grounds in order to allow an employee to take a vehicle home when the next day's assignment will require the use of the vehicle for travel beyond and in the same general direction as the employee's residence; [1989, c. 501, Pt. P, §6 (NEW).]

D. A vehicle may be temporarily garaged off state grounds when certified by the Bureau of General Services that there is no space available on state grounds or certified by the Department of Public Safety that the space available does not provide adequate protection for the vehicle; or [2011, c. 691, Pt. B, §5 (AMD).]

[ 2011, c. 691, Pt. B, §5 (AMD) .]

2. Individual assignment of vehicles. Assignment of a state vehicle to an individual employee will be made only when that assignment is clearly necessary and meets one or more of the following criteria:

A. Sworn law enforcement personnel with powers of arrest regularly assigned to field duty; [1989, c. 501, Pt. P, §6 (NEW).]

B. Field personnel directly concerned with the maintenance and operation of highway facilities who are frequently called for emergency duty at other than regular working hours; [1989, c. 501, Pt. P, §6 (NEW).]

C. Employees identified by the Governor, the Commissioner of Public Safety, the Commissioner of Defense, Veterans and Emergency Management or the Commissioner of Transportation to be available for call beyond the normal workday on a regular basis to protect the public safety; [1989, c. 501, Pt. P, §6 (NEW); 1997, c. 455, §32 (AMD).]

D. Employees who are officially headquartered at their residences and carry unusual materials or equipment which make up an integral part of the employee's ability to perform the employee's job function on a regular basis and would be dangerous, unsanitary or too large to carry in that employee's personal vehicle; or [1989, c. 501, Pt. P, §6 (NEW).]

E. Employees who are officially headquartered at their residences provided the department head determines annually that the assignment is more effective than reimbursement for mileage. [1989, c. 501, Pt. P, §6 (NEW).]

[ 1989, c. 501, Pt. P, §6 (NEW); 1997, c. 455, §32 (AMD) .]

3. Annual report. Every department or agency in State Government that has state-owned vehicles must file a report with the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs no later than January 15th of every year that provides detailed information on state-owned vehicles. This report must include, but is not limited to, the following information: the total number of state vehicles within that department or agency; the individual employees to whom a state vehicle is assigned; and the purpose or function to which all other vehicles are assigned.

[ 1991, c. 9, Pt. Y, §1 (NEW) .]

The Governor may also establish criteria for the transfer of vehicles from department to department in order to meet priority operational needs. [1989, c. 501, Pt. P, §6 (NEW).]

SECTION HISTORY

1983, c. 477, Pt. E, Subpt. 20, (NEW). 1989, c. 501, §P6 (RPR). 1991, c. 9, §Y1 (AMD). 1997, c. 455, §32 (AMD). 2011, c. 691, Pt. B, §5 (AMD).



5 §7-B. Use of state vehicles for commuting

A state-owned or state-leased vehicle may not be used by any employee to commute between home and work, except for those vehicles authorized and assigned to employees of the Baxter State Park Authority and to law enforcement officials within the following organizational units: Bureau of State Police; Maine Drug Enforcement Agency; Office of the State Fire Marshal; the division within the Department of Public Safety designated by the Commissioner of Public Safety to enforce the law relating to the manufacture, importation, storage, transportation and sale of all liquor and to administer those laws relating to licensing and collection of taxes on malt liquor and wine; Bureau of Motor Vehicles; Bureau of Marine Patrol; the forest protection unit within the Bureau of Forestry; Bureau of Warden Service; and Bureau of Parks and Lands. [2011, c. 657, Pt. X, §1 (AMD); 2013, c. 405, Pt. A, §§23, 24 (REV).]

SECTION HISTORY

1991, c. 528, §III1 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III1 (NEW). 1991, c. 618, §1 (AMD). 1991, c. 618, §7 (AFF). 1991, c. 780, §JJ1 (AMD). 1991, c. 837, §B2 (AMD). 1991, c. 841, §2 (AMD). 1993, c. 349, §4 (RPR). 1995, c. 502, §E30 (AMD). 1999, c. 155, §A1 (AMD). 2003, c. 688, §A1 (AMD). 2011, c. 657, Pt. X, §1 (AMD). 2013, c. 405, Pt. A, §§23, 24 (REV).



5 §8. Mileage allowance

The State shall pay for the use of privately owned automobiles for travel by employees of the State in the business of the State such reimbursement as agreed to between the State and their certified or recognized bargaining agent. For employees and state officers and officials not subject to any such agreement, the State shall pay 36¢ per mile effective January 1, 2006, 38¢ per mile effective January 1, 2007, 40¢ per mile effective July 1, 2007, 42¢ per mile effective July 1, 2008 and 44¢ per mile effective January 1, 2009, or the federal rate of reimbursement, whichever is lower, for miles actually traveled on state business. The Governor may suspend the operation of this section and require state officials and employees to travel in automobiles owned or controlled by the State, if such automobiles are available. [2007, c. 240, Pt. SSS, §1 (AMD); 2007, c. 240, Pt. SSS, §16 (AFF).]

SECTION HISTORY

1969, c. 468, (AMD). 1973, c. 765, §1 (AMD). P&SL 1975, c. 147, §C5 (AMD). 1975, c. 771, §29 (AMD). 1979, c. 269, §8 (AMD). 1979, c. 739, §1 (AMD). 1981, c. 710, §B (AMD). 1997, c. 3, §D1 (AMD). 1999, c. 454, §E1 (AMD). 2001, c. 438, §D1 (AMD). 2005, c. 12, §RRR1 (AMD). 2005, c. 12, §RRR2 (AFF). 2007, c. 240, Pt. SSS, §1 (AMD). 2007, c. 240, Pt. SSS, §16 (AFF).



5 §8-A. Declaration of purpose

For the benefit of the people of the State, it is essential that certain activities of the State Government be constantly reviewed in order to provide essential state services more efficiently and economically. To aid in accomplishing this purpose and due to improved travel conditions and communications, housing for state employees at state institutions and other areas of State Government and commissaries operated by state departments for the sale of food and food supplies to state employees shall be controlled as set forth in sections 8-B and 8-C respectively. [1971, c. 588, (NEW).]

SECTION HISTORY

1971, c. 588, (NEW).



5 §8-B. Housing

It is the intent of the Legislature to discourage the construction, reconstruction and equipping of new housing facilities for state employees at state institutions and all other areas of State Government and to cause the termination of existing provision of housing facilities to state employees whenever other housing facilities are reasonably available to such employees and their residence elsewhere will not substantially impair the effective management and operation of the state department or institution by which such persons are employed. The housing facilities of each state department shall be reviewed periodically by the state department involved, and the provision of any such housing facilities shall be terminated whenever the above stated criteria are met. Except as otherwise provided, in each instance of the provision of housing facilities by the State, a rental charge shall be made to cover the total operating cost of any such facility. These costs shall include, but not be limited to, rates charged to the State, in operating such facility, for water, electricity, heat, telephone and furnishings and any other maintenance costs. Such costs shall not include charges for telephones used primarily for state business. In determining the feasibility of any such facility, the department shall consider the availability of living facilities for its employees, particularly in the unorganized territory and rural areas of the State. Any facility used on a seasonal basis shall be partially exempt from rental charges, at the discretion of the department. No charge shall be made for the provision of housing facilities when the state employee involved is required as a condition of his employment to reside in such housing facilities and when the state employee involved receives a salary less than the salary received by an employee at pay range 23, merit service step E of the compensation plan for classified employees. [1977, c. 78, §3-A (AMD).]

SECTION HISTORY

1971, c. 588, (NEW). 1973, c. 603, §§1,2 (AMD). 1977, c. 78, §§3-A (AMD).



5 §8-C. Food and food supplies

All commissary-type facilities operated by state departments for the sale of food and food supplies to any person must be eliminated. Purchasing of food and food supplies for any person by requisition or otherwise is prohibited, except that the Department of Inland Fisheries and Wildlife and Bureau of Forestry may requisition food supplies for emergency use or special duty assignments. Meals purchased and prepared for institutional or school use may be sold to employees or to visitors based on the actual total cost of purchasing, preparing and serving such food or food supplies. In the case of institutions and schools operated by the Department of Health and Human Services, income derived from the sale of meals accrues to the General Fund. With the approval of the Commissioner of Health and Human Services and the head of the institution involved, no charge may be made for the provision of meals to any state employee who eats such meals within the scope of employment and in doing so serves a function of that employment. If such approval is given, the Commissioner of Health and Human Services shall establish standards that must be applied uniformly at all institutions within the department. [RR 1995, c. 2, §1 (COR); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §§6, 7 (REV); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

No charge shall be made for the provision of meals to any state employee who eats such meals within the scope of his employment and in so doing serves a function of his employment. [1973, c. 603, §3 (NEW).]

SECTION HISTORY

1971, c. 588, (NEW). 1973, c. 460, §18 (AMD). 1973, c. 603, §3 (AMD). 1975, c. 497, §3 (AMD). 1975, c. 777, §4 (AMD). 1977, c. 190, (AMD). RR 1995, c. 2, §1 (COR). 1995, c. 560, Pt. K, §82 (AMD). 1995, c. 560, Pt. K, §83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, Pt. B, §§6, 7 (REV). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



5 §8-D. Income

Any income derived from the operation of housing or food facilities, or both, under sections 8-B and 8-C, shall accrue to whatever fund pays for such facilities, unless otherwise provided for by statute; if it is a General Fund account, the income shall accrue to General Fund; if it is a special revenue account, the income shall accrue to that account. [1975, c. 777, §5 (AMD).]

SECTION HISTORY

1971, c. 588, (NEW). 1975, c. 777, §5 (AMD).



5 §8-E. Domestic service

No employee of the State of Maine shall be assigned to perform routine housekeeping, food preparation or other chores for employees assigned to and living in housing facilities owned by the State of Maine. This is not intended, however, to prevent bona fide domestic training programs wherein various patients and others in state institutions of Maine are trained for increased employment opportunities. [1971, c. 588, (NEW).]

SECTION HISTORY

1971, c. 588, (NEW).



5 §8-F. Rules and regulations; review

Each department shall establish and promulgate, subject to the approval of the State Budget Officer, rules and regulations to carry out the purposes of sections 8-B to 8-C. Such rules and regulations shall be transmitted to the Legislative Council for its review biennially. [1979, c. 541, Pt. A, §16 (AMD).]

SECTION HISTORY

1971, c. 588, (NEW). 1973, c. 625, §15 (AMD). 1973, c. 788, §11 (AMD). 1979, c. 541, §A16 (AMD).



5 §8-G. Exemption

Sections 8-A to 8-H shall not apply to the Baxter State Park Authority. [1979, c. 541, Pt. A, §17 (AMD).]

SECTION HISTORY

1971, c. 588, (NEW). 1979, c. 541, §A17 (AMD).



5 §8-H. Civil violation

Any violation of sections 8-A to 8-F is a civil violation for which a forfeiture not to exceed $1,000 may be adjudged and any person violating any of those sections shall be dismissed from state service. [1977, c. 696, §30 (RPR).]

SECTION HISTORY

1971, c. 588, (NEW). 1977, c. 696, §30 (RPR).



5 §8-I. Fees and receipts

All fees, charges, emoluments and other receipts of whatever nature, which may be payable to any state official or employee, excepting their lawful salaries and expenses properly payable to them, shall be credited to the General Fund or special revenue accounts as appropriate and no state official or employee shall directly or indirectly receive a private benefit or gain from the sale or distribution of any material, information or reports from state records. This section shall not apply to the sale of transcripts to the public by hearings reporters and official court reporters. [1973, c. 427, (NEW).]

This section does not apply to the compensation of state employees appointed to boards and commissions in this State. State employees and other members of state boards and commissions shall be governed by chapter 379. [1985, c. 295, §1 (NEW).]

SECTION HISTORY

1973, c. 427, (NEW). 1985, c. 295, §1 (AMD).



5 §9. Bonds; premiums; notice of cancellation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 504, §§3-C (RP).



5 §10. Payment of wages

All state officers and employees, except temporary and seasonal employees, shall be paid their salaries or wages biweekly, the dates of payment to be determined by the State Controller. Any state officer, whose salary is established at an annual rate, shall receive biweekly a sum which will, in the year's aggregate, most nearly equal the annual rate. Payment may be made once in each calendar month to such state officers and employees as consent to such time of payment. Temporary and seasonal employees of the State shall be paid at such times as the State Controller shall specify. [1981, c. 470, Pt. A, §6 (AMD).]

SECTION HISTORY

P&SL 1975, c. 147, §C6 (AMD). 1975, c. 147, §C6 (AMD). 1981, c. 470, §A6 (AMD).



5 §11. Certification of payrolls

A fiscal officer of the State may not draw, sign or issue, or authorize the drawing, signing or issuing, of any warrant or check upon the Treasurer of State or other disbursing officer of the State for the payment of a salary or other compensation for personal services, nor may the Treasurer of State or other disbursing officer of the State pay any salary or other compensation for personal services in the Executive or Legislative Departments, unless a payroll or account for such salary or other compensation, containing the names of all persons to be paid and the amounts to be paid them, has been certified by the State Controller or a person designated by the State Controller. In the case of all unclassified employees, certification must be by their appointing authority. [2009, c. 213, Pt. BBB, §1 (AMD).]

Any payment made in violation of the compensation plan or the rules pertaining thereto or made to a person appointed or established in a position in a manner contrary to chapters 56-A, 65, 67, 71 and 372 may be recovered from the appointing authority or the State Controller, whoever is culpable, or from the sureties on the official bond of such officer or person. Action for recovery may be maintained by the State Civil Service Appeals Board or any member thereof, any officer or employee of the state service or any citizen of the State. All money recovered under this section must be paid into the State Treasury and credited to the General Fund. [2009, c. 213, Pt. BBB, §1 (AMD).]

SECTION HISTORY

1973, c. 375, (AMD). 1975, c. 766, §4 (AMD). 1979, c. 127, §17 (AMD). 1979, c. 138, (AMD). 1979, c. 541, §A18 (AMD). 1985, c. 785, §B7 (AMD). 1991, c. 824, §A3 (AMD). RR 2001, c. 2, §A3 (COR). 2009, c. 213, Pt. BBB, §1 (AMD).



5 §12. Longevity pay for certain department officers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 483, (NEW). 1979, c. 127, §18 (RP).



5 §13. Travel expenses of members of boards and commissions

Notwithstanding any other provision of law or regulation, members of any board or commission who are authorized by law to receive travel expenses shall receive necessary expenses for travel only from their place of residence within the State to and from meetings of such board or commission and for any other travel only from their place of residence within the State to and from another location in connection with the official business of and under the specific authority of such board or commission. [1975, c. 290, (NEW).]

§13. Payroll deduction for Maine Warden Service Relief Association

(As enacted by PL 1975, c. 623, §3-1 was repealed by PL 1975, c. 771, §15)

SECTION HISTORY

1975, c. 290, (NEW). 1975, c. 623, §3-I (NEW). 1975, c. 770, §15 (RP).



5 §14. Participation in nonpartisan affairs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 597, (NEW). 1997, c. 498, §1 (RP).



5 §15. Disqualification of former state employees and the former partners of present state employees from participation in certain matters (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 539, (NEW). 1975, c. 770, §§16-18 (AMD). 1977, c. 696, §§31,32 (AMD). 1979, c. 734, §1 (RP).



5 §16. Vacation and sick leave accumulation

1. Vacation time. Classified and unclassified state employees shall be permitted to accumulate at least the vacation time listed under the following schedule:

Classified and unclassified employees accumulating vacation time under this subsection shall be permitted to accumulate at least the number of vacation days set out under the following schedule:

[ P&SL 1975, c. 147, §E (NEW) .]

1-A. Advancement of vacation time. A state employee who has vacation time credited in advance and who uses some or all of that advanced vacation time and subsequently leaves state service is responsible for reimbursing the State for the dollar value at that state employee's current wage for all advanced but unearned vacation time. A state employee who leaves state service may be paid only for vacation time earned and may not be paid for vacation time credited in advance.

[ 1991, c. 9, Pt. E, §3 (NEW); 1991, c. 9, Pt. E, §4 (AFF) .]

2. Sick leave. Classified and unclassified employees shall earn at least one day of sick leave per month of employment and shall be permitted to accumulate days of sick leave up to at least 90 days at any one time.

[ P&SL 1975, c. 147, §E (NEW) .]

3. Regulations. The Director of Human Resources shall, acting under section 631, prescribe or amend rules and regulations to assure that state personnel policy conforms to the minimums set out in this section. The minimum limits contained in this section shall not be construed to be maximum limits, and the Director of Human Resources may prescribe or amend rules permitting accumulation of vacation leave and sick leave beyond the limits set forth here for limited categories of state employees for state employees in special situations, or for all classified or unclassified state employees.

[ 1985, c. 785, Pt. B, §8 (AMD) .]

SECTION HISTORY

P&SL 1975, c. 147, §E (NEW). 1975, c. 770, §19 (NEW). 1977, c. 78, §5 (RP). 1981, c. 28, §1 (AMD). 1985, c. 785, §B8 (AMD). 1991, c. 9, §E3 (AMD). 1991, c. 9, §E4 (AFF).



5 §17. Payroll deduction for Maine Warden Service Relief Association

The Commissioner of Administrative and Financial Services is authorized to permit payroll deductions from the salaries of state employees for membership dues for the Maine Warden Service Relief Association and to transmit the funds so collected to the Maine Warden Service Relief Association under the appropriate departmental rules concerning payroll deductions. [1991, c. 780, Pt. Y, §7 (AMD).]

SECTION HISTORY

1977, c. 78, §6 (NEW). 1985, c. 785, §A5 (AMD). 1991, c. 780, §Y7 (AMD).



5 §18. Disqualification of executive employees from participation in certain matters

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Constitutional officers" means the Attorney General, Secretary of State and Treasurer of State. [1979, c. 734, §2 (NEW).]

B. "Executive employee" means the constitutional officers, the State Auditor, members of the state boards and commissions as defined in chapter 379 and compensated members of the classified or unclassified service employed by the Executive Branch, but it shall not include:

(1) The Governor;

(2) Employees of and members serving with the National Guard;

(3) Employees of the University of Maine System, the Maine Maritime Academy and state community colleges;

(4) Employees who are employees solely by their appointment to an advisory body;

(5) Members of boards listed in chapter 379, who are required by law to represent a specific interest, except as otherwise provided by law; and

(6) Members of advisory boards as listed in chapter 379. [1989, c. 443, §5 (RPR); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

C. "Participate in his official capacity" means to take part in reaching a decision or recommendation in a proceeding that is within the authority of the position he holds. [1979, c. 734, §2 (NEW).]

D. "Proceeding" means a proceeding, application, request, ruling, determination, award, contract, claim, controversy, charge, accusation, arrest or other matter relating to governmental action or inaction. [1979, c. 734, §2 (NEW).]

E. "Participates in the legislative process" means to provide any information concerning pending legislation to a legislative committee, subcommittee or study or working group, whether orally or in writing. [1999, c. 242, §1 (NEW).]

[ 1999, c. 242, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Executive employee. An executive employee commits a civil violation if he personally and substantially participates in his official capacity in any proceeding in which, to his knowledge, any of the following have a direct and substantial financial interest:

A. Himself, his spouse or his dependent children; [1979, c. 734, §2 (NEW).]

B. His partners; [1979, c. 734, §2 (NEW).]

C. A person or organization with whom he is negotiating or has agreed to an arrangement concerning prospective employment; [1979, c. 734, §2 (NEW).]

D. An organization in which he has a direct and substantial financial interest; or [1979, c. 734, §2 (NEW).]

E. Any person with whom the executive employee has been associated as a partner or a fellow shareholder in a professional service corporation pursuant to Title 13, chapter 22-A, during the preceding year. [RR 2001, c. 2, Pt. C, §7 (AFF); RR 2001, c. 2, Pt. C, §1 (COR).]

[ RR 2001, c. 2, Pt. C, §7 (AFF); RR 2001, c. 2, Pt. C, §1 (COR) .]

2-A. Participation in legislative process. An executive employee commits a civil violation if the employee participates in the legislative process in the employee's official capacity concerning any legislation in which any person described in subsection 2, paragraphs A to E has any direct and substantial financial interest unless the employee discloses that interest at the time of the employee's participation.

[ 1999, c. 242, §2 (NEW) .]

3. Former executive employee. Former executive employees shall be subject to the provisions in this subsection with respect to proceedings in which the State is a party or has a direct and substantial interest.

A. No former executive employee may knowingly act as an agent or attorney for, or appear personally before, a state or quasi-state agency for anyone other than the State for a one-year period following termination of the employee's employment with the agency or quasi-state agency in connection with a proceeding in which the specific issue was pending before the executive employee's agency and was directly within the responsibilities of the employee during a period terminating at least 12 months prior to the termination of that employee's employment. [1987, c. 784, §2 (RPR).]

B. No former executive employee may knowingly act as an agent or attorney for, or appear personally before, a state or quasi-state agency for anyone other than the State at any time following termination of the employee's employment with the agency or quasi-state agency in connection with a proceeding in which the specific issue was pending before the executive employee's agency and was directly within the responsibilities of the executive employee during the 12-month period immediately preceding the termination of the employee's employment. [1987, c. 784, §2 (RPR).]

[ 1987, c. 784, §2 (RPR) .]

4. Construction of section. This section may not be construed to prohibit former state employees from doing personal business with the State. This section shall not limit the application of any provisions of Title 17-A, chapter 25.

[ 1979, c. 734, §2 (NEW) .]

5. Penalty. A violation of this section is a civil violation for which a forfeiture of not more than $1,000 may be adjudged.

[ 1979, c. 734, §2 (NEW) .]

6. Application of more stringent statutory provisions. If other statutory conflict of interest provisions pertaining to any state agency, quasi-state agency or state board are more stringent than the provisions in this section, the more stringent provisions shall apply.

[ 1987, c. 784, §3 (NEW) .]

7. Avoidance of appearance of conflict of interest. Every executive employee shall endeavor to avoid the appearance of a conflict of interest by disclosure or by abstention. For the purposes of this subsection and subsection 8, "conflict of interest" includes receiving remuneration, other than reimbursement for reasonable travel expenses, for performing functions that a reasonable person would expect to perform as part of that person's official responsibility as an executive employee.

[ 2001, c. 203, §1 (AMD) .]

8. Disclosure of conflict of interest. An executive employee shall disclose immediately to that employee's direct supervisor any conflict of interest within the meaning of this section.

[ 1999, c. 242, §3 (NEW) .]

SECTION HISTORY

1979, c. 734, §2 (NEW). 1985, c. 779, §7 (AMD). 1987, c. 735, §4 (AMD). 1987, c. 784, §§1-3 (AMD). 1989, c. 443, §5 (AMD). 1999, c. 242, §§1-3 (AMD). RR 2001, c. 2, §C7 (AFF). RR 2001, c. 2, §C1 (COR). 2001, c. 203, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



5 §18-A. Conflict of interest; contract with the State

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "State entity" means any office, department, agency, authority, commission, board, institution, hospital or other instrumentality of the State. [2001, c. 203, §2 (NEW).]

B. "Executive employee" has the same meaning as set forth in section 19, subsection 1, paragraph D except that "executive employee" includes employees of and members serving with the National Guard and employees of the University of Maine System, the Maine Maritime Academy and the state community colleges. [2001, c. 203, §2 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

[ 2001, c. 203, §2 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Prohibition. An executive employee may not have any direct or indirect pecuniary interest in or receive or be eligible to receive, directly or indirectly, any benefit that may arise from any contract made on behalf of the State when the state entity that employs the executive employee is a party to the contract.

[ 2001, c. 203, §2 (NEW) .]

3. Violative contract void. Any contract made in violation of this section is void.

[ 2001, c. 203, §2 (NEW) .]

4. Exemptions. This section does not apply:

A. To purchases by the Governor under authority of Title 1, section 814; [2001, c. 203, §2 (NEW).]

B. To contracts made with a corporation that has issued shares to the public for the general benefit of that corporation; or [2001, c. 203, §2 (NEW).]

C. If an exemption is approved by the Director of the Bureau of General Services within the Department of Administrative and Financial Services or the director's designee based upon one of the following and if the director gives notice of the granting of this exemption to all parties bidding on the contract in question with a statement of the reason for the exemption and if an opportunity is provided for any party to appeal the granting of the exemption:

(1) When the private entity or party that proposes to contract with the State and that employs the executive employee, based upon all relevant facts, is the only reasonably available source to provide the service or product to the State, as determined by the director; or

(2) When the director determines that the amount of compensation to be paid to the private entity or party providing the service or product to the State is de minimis. [2001, c. 203, §2 (NEW).]

[ 2001, c. 203, §2 (NEW) .]

SECTION HISTORY

2001, c. 203, §2 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



5 §19. Financial disclosure by executive employees

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Appointed executive employee" means a compensated member of the classified or unclassified service employed by the Executive Branch, who is appointed by the Governor and confirmed by the Legislature, or who serves in a major policy-influencing position, except assistant attorneys general, as set forth in chapter 71. [1987, c. 784, §4 (AMD).]

A-1. "Associated organization" means any organization in which an executive employee or a member of the executive employee's immediate family is a managerial employee, director, officer or trustee or owns or controls, directly or indirectly, and severally or in the aggregate, at least 10% of the outstanding equity. [2011, c. 634, §15 (NEW).]

B. "Constitutional officers" means the Governor, Attorney General, Secretary of State and Treasurer of State. [1979, c. 734, §2 (NEW).]

B-1. "Domestic partner" means the partner of an executive employee who:

(1) Has been legally domiciled with the executive employee for at least 12 months;

(2) Is not legally married to or legally separated from an individual;

(3) Is the sole partner of the executive employee and expects to remain so; and

(4) Is jointly responsible with the executive employee for each other's common welfare as evidenced by joint living arrangements, joint financial arrangements or joint ownership of real or personal property. [2011, c. 634, §15 (NEW).]

C. "Elected executive employee" means the constitutional officers and the State Auditor. [1979, c. 734, §2 (NEW).]

D. "Executive employee" means an appointed executive employee or an elected executive employee. [1979, c. 734, §2 (NEW).]

E. "Gift" means anything of value, including forgiveness of an obligation or debt, given to a person without that person providing equal or greater consideration to the giver. "Gift" does not include:

(1) Gifts received from a single source during the reporting period with an aggregate value of $300 or less;

(2) A bequest or other form of inheritance; and

(3) A gift received from a relative or from an individual on the basis of a personal friendship as long as that individual is not a registered lobbyist or lobbyist associate under Title 3, section 313, unless the employee has reason to believe that the gift was provided because of the employee’s official position and not because of a personal friendship. [2009, c. 524, §1 (AMD).]

F. "Honorarium" means a payment of money or anything with a monetary resale value to a person for an appearance or a speech by the person. "Honorarium" does not include reimbursement for actual and necessary travel expenses for an appearance or speech. "Honorarium" does not include a payment for an appearance or a speech that is unrelated to the person's official capacity or duties. [1989, c. 561, §14 (NEW).]

G. "Immediate family" means a person's spouse, domestic partner or dependent children. [2011, c. 634, §16 (AMD).]

H. "Income" means economic gain to a person from any source, including, but not limited to, compensation for services, including fees, commissions and payments in-kind; gross income derived from business; gross income derived from dealings in property, rents and royalties; gross income from investments including interest, capital gains and dividends; annuities; income from life insurance and endowment contracts; pensions; income from discharge of indebtedness; distributions from a partnership or limited liability company; gross income from an interest in an estate or trust; prizes; and grants, but does not include gifts or honoraria. Income received in-kind includes, but is not limited to, the transfer of property and options to buy or lease and stock certificates. "Income" does not include alimony and separate maintenance payments, child support payments or campaign contributions accepted for state or federal office or funds or other property held in trust for another, including but not limited to fees paid in advance or money to be spent on behalf of a client for payment of a licensing or filing fee. [2011, c. 634, §17 (AMD).]

H-1. "Managerial employee" means an employee of an organization whose position requires substantial control over the organization's decision making, business operations, financial management or contracting and procurement activities. For the purposes of this subsection, financial management does not include tasks that are considered clerical in nature. [2011, c. 634, §18 (NEW).]

I. "Relative" means an individual who is related to the executive employee or the executive employee's spouse as father, mother, son, daughter, brother, sister, uncle, aunt, great aunt, great uncle, first cousin, nephew, niece, husband, wife, grandfather, grandmother, grandson, granddaughter, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother or half sister, and shall be deemed to include the fiancé or fiancée of the executive employee. [1989, c. 561, §14 (NEW).]

I-1. "Reportable liabilities" means any unsecured loan, except a loan made as a campaign contribution recorded as required by law, of $3,000 or more received from a person not a relative. Reportable liabilities do not include:

(1) A credit card liability;

(2) An educational loan made or guaranteed by a governmental entity, educational institution or nonprofit organization; or

(3) A loan made from a state or federally regulated financial institution for business purposes. [1991, c. 331, §2 (NEW).]

J. "Self-employed" means that the person qualifies as an independent contractor under Title 39-A, section 102, subsection 13-A. [2011, c. 643, §2 (AMD); 2011, c. 643, §14 (AFF).]

[ 2011, c. 634, §§15-18 (AMD); 2011, c. 643, §2 (AMD); 2011, c. 643, §14 (AFF) .]

2. Content of statement. Each executive employee shall annually file with the Commission on Governmental Ethics and Election Practices a statement identifying the sources of income received, positions held and reportable liabilities incurred during the preceding calendar year by the executive employee or members of the executive employee's immediate family. The name and, where applicable, the job title of the individual earning or receiving the income must be disclosed, unless otherwise noted. Each source of income must be identified by name, address and principal type of economic or business activity. If disclosure of this type is prohibited by statute, rule or an established code of professional ethics, it is sufficient for the executive employee to specify the principal type of economic or business activity from which the income is derived.

The statement must identify:

A. If the executive employee is an employee of another person, firm, corporation, association or organization that has provided the executive employee with compensation of $2,000 or more, the name and address of the employer; [2011, c. 634, §19 (RPR).]

B. If the executive employee is self-employed, the name and address of the executive employee's business and each source of income derived from self-employment that represents more than 10% of the employee's gross income from self-employment or $2,000, whichever is greater; [2011, c. 634, §19 (RPR).]

C. [2011, c. 634, §19 (RP).]

D. [2011, c. 634, §19 (RP).]

E. [2011, c. 634, §19 (RP).]

F. [2011, c. 634, §19 (RP).]

G. [2011, c. 634, §19 (RP).]

H. The name, address and principal economic or business activity of any corporation, partnership, limited liability company or other business in which the executive employee or members of the employee's immediate family own or control, directly or indirectly, more than 5% of the outstanding equity, whether individually or in the aggregate, that has received revenue of $2,000 or more; [2013, c. 401, §3 (AMD).]

I. Each source of income of $2,000 or more the executive employee derived from providing services as an attorney, the major areas of law practiced by the executive employee and, if associated with a law firm, the major areas of practice of the firm; [2011, c. 634, §19 (NEW).]

J. Each additional source of income of $2,000 or more received by the executive employee and a description of the nature of the income, such as rental income, dividend income and capital gains; [2013, c. 401, §3 (AMD).]

K. The specific source of each gift received by the executive employee; [2011, c. 634, §19 (NEW).]

L. Each source of income of $2,000 or more received by any member of the immediate family of the executive employee, except that the employee is not required to identify the names of dependent children. If the member of the executive employee's immediate family received income of $2,000 or more in compensation, the executive employee shall identify the source of the compensation, the type of the economic activity and the title of the position held by the immediate family member; [2011, c. 634, §19 (NEW).]

M. Each source of honoraria of $2,000 or more that the executive employee accepted; [2011, c. 634, §19 (NEW).]

N. Each executive branch agency before which the executive employee or a member of the employee's immediate family has represented or assisted others for compensation; [2011, c. 634, §19 (NEW).]

O. Each state governmental agency, board or commission to which the executive employee, a member of the employee's immediate family or an associated organization has sold, rented or leased goods or services with a value of $10,000 or more during the preceding calendar year and a description of the goods or services sold, rented or leased; [2011, c. 634, §19 (NEW).]

P. Each party as defined in Title 21-A, section 1, subsection 28, including a party committee, and each organization that is required under Title 21-A, chapter 13 to register with the commission as a political action committee or ballot question committee for which the executive employee or a member of the executive employee's immediate family is a treasurer, principal officer or principal fund-raiser or decision maker of the organization; [2013, c. 401, §3 (AMD).]

Q. Any offices, trusteeships, directorships or positions of any nature, whether compensated or uncompensated, held by the executive employee or a member of the employee's immediate family with any for-profit or nonprofit firm, corporation, association, limited liability company, partnership or business. For the purposes of this paragraph, service as a clerk of a corporation or as a registered agent authorized to receive service of any process, notice or other demand for a business entity is not considered a position with the corporation or business entity; and [2011, c. 634, §19 (NEW).]

R. All reportable liabilities incurred by the executive employee or members of the employee's immediate family during the reporting period. [2011, c. 634, §19 (NEW).]

[ 2013, c. 401, §3 (AMD) .]

2-A. Statement of interests. Beginning in 2010, each executive employee shall annually file with the Commission on Governmental Ethics and Election Practices a statement of those positions set forth in this subsection for the preceding calendar year. The statement must include:

A. Any offices, trusteeships, directorships or positions of any nature, whether compensated or uncompensated, held by the executive employee with any for-profit or nonprofit firm, corporation, association, partnership or business; and [2007, c. 704, §6 (NEW).]

B. Any offices, trusteeships, directorships or positions of any nature, whether compensated or uncompensated, held by a member of the immediate family of the executive employee with any for-profit or nonprofit firm, corporation, association, partnership or business and the name of that member of the executive employee's immediate family. [2007, c. 704, §6 (NEW).]

[ 2009, c. 524, §3 (AMD) .]

3. Time for filing.

A. An elected executive employee shall file an initial report within 30 days of his election. An appointed executive employee shall file an initial report prior to confirmation by the Legislature. [1979, c. 734, §2 (NEW).]

B. Each executive employee shall file the annual report by 5:00 p.m. on April 15th of each year, unless that employee has filed an initial or updating report during the preceding 30 days or has already filed a report for the preceding calendar year pursuant to paragraph A. [2011, c. 634, §20 (AMD).]

C. An executive employee shall file an updated statement concerning the current calendar year if the income, reportable liabilities or positions of the executive employee or an immediate family member, excluding dependent children, substantially change from those disclosed in the employee's most recent statement. Substantial changes include, but are not limited to, a new employer that has paid the executive employee or immediate family member, excluding dependent children, $2,000 or more during the current year, another source that has provided the employee with income that totals $2,000 or more during the current year or the acceptance of a new position with a for-profit or nonprofit firm that is reportable under subsection 2, paragraph Q. The executive employee shall file the updated statement within 30 days of the substantial change in income, reportable liabilities or positions. [2011, c. 634, §21 (RPR).]

[ 2011, c. 634, §§20, 21 (AMD) .]

3-A. Filing upon termination of employment. An executive employee whose employment has terminated shall file a statement of finances as described in subsection 2 and a statement of positions as described in subsection 2-A within 45 days after the termination of employment relating to the final calendar year of the employment.

[ 2011, c. 634, §22 (NEW) .]

4. Penalties. Penalties for violation of this section are as follows.

A. Failing to file a statement within 15 days of having been notified by the Commission on Governmental Ethics and Election Practices is a civil violation for which a fine of not more than $100 may be adjudged. A statement is not considered filed unless it substantially conforms to the requirements of Title 1, chapter 25, subchapter 2 and is properly signed. The commission shall determine whether a statement substantially conforms to such requirements. [2011, c. 634, §23 (NEW).]

B. The intentional filing of a false statement is a Class E crime. If the Commission on Governmental Ethics and Election Practices concludes that it appears that an executive employee has willfully filed a false statement, it shall refer its findings of fact to the Attorney General. [2011, c. 634, §23 (NEW).]

[ 2011, c. 634, §23 (RPR) .]

5. Rules. The Commission on Governmental Ethics and Election Practices may adopt or amend rules to specify the reportable categories or types and the procedures and forms for reporting and to administer this section.

[ 2007, c. 704, §8 (AMD) .]

6. Public record. Statements filed under this section are public records. The Commission on Governmental Ethics and Election Practices shall provide a means for executive employees to file statements in an electronic format that must immediately place the statements on a publicly accessible website. Executive employees shall file statements required by this section using the electronic format prescribed by the commission. If an executive employee can attest to an inability to access or use the electronic filing format, the commission may provide assistance to the employee to ensure proper and timely placement of the required statements on the publicly accessible website.

[ 2013, c. 401, §4 (AMD) .]

7. Disclosure of reportable liabilities.

[ 2011, c. 634, §24 (RP) .]

SECTION HISTORY

1979, c. 734, §2 (NEW). 1987, c. 784, §4 (AMD). 1989, c. 561, §§13-16 (AMD). 1989, c. 608, §3 (AMD). 1991, c. 331, §§2,3 (AMD). 1991, c. 885, §E6 (AMD). 1991, c. 885, §E47 (AFF). 2001, c. 75, §3 (AMD). 2007, c. 704, §§5-9 (AMD). 2009, c. 524, §§1-3 (AMD). 2011, c. 389, §1 (AMD). 2011, c. 634, §§15-24 (AMD). 2011, c. 643, §2 (AMD). 2011, c. 643, §14 (AFF). 2013, c. 401, §§3, 4 (AMD).



5 §19-A. Protective equipment training for state employees

If protective equipment, such as that issued to fire fighters in Title 26, section 2103, is issued or made available to any state employee, that employee must receive training in the use of the equipment before being required or asked to use it. Training must be provided on at least an annual basis and otherwise meet or exceed the requirements of the General Industry Standards of the Occupational Safety and Health Administration, 29 Code of Federal Regulations, Part 1910, Subpart L. [RR 1991, c. 2, §5 (COR).]

SECTION HISTORY

1989, c. 606, (NEW). RR 1991, c. 2, §5 (COR).



5 §19-B. State employee participation in disaster relief

In order to participate in specialized disaster relief services for the American Red Cross, a state employee who is a certified disaster service volunteer of the American Red Cross, upon the request of the American Red Cross and with the approval of the employee's appointing authority, may: [1997, c. 600, §1 (NEW).]

1. Paid leave. Be granted a leave not to exceed 15 days in each year without loss of pay, vacation time, sick leave or earned overtime accumulation;

[ 1997, c. 600, §1 (NEW) .]

2. Use of compensated time off. Be granted a leave using that employee's compensated time off, with the consent of the employee; or

[ 1997, c. 600, §1 (NEW) .]

3. Combination. Be granted a leave using a combination of paid leave and compensated time off authorized in subsections 1 and 2.

[ 1997, c. 600, §1 (NEW) .]

This section applies only to relief services related to a disaster declared by the governor of a state or territory or by the President of the United States. [1997, c. 600, §1 (NEW).]

SECTION HISTORY

1997, c. 600, §1 (NEW).






Subchapter 2: STATE EMPLOYEES AND STATE PROPERTY

5 §20. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 737, Pt. A, §15 (NEW).]

1. Employee of this State. "Employee of this State" means an employee in the classified or unclassified service as defined in chapters 71 and 372.

[ 1991, c. 824, Pt. B, §2 (AMD) .]

2. State property. "State property" means personal property, including, but not limited to, furnishings, supplies and equipment that is owned or leased by or in the control of the State or any department or agency of the State or independent state agency. "State property" includes property purchased with funds, such as fees for conferences and seminars conducted by a state agency, received by or on behalf of the State or any department or agency outside of the normal system of accounts and controls.

[ 1995, c. 280, §1 (AMD) .]

SECTION HISTORY

1985, c. 737, §A15 (NEW). 1991, c. 824, §B2 (AMD). 1995, c. 280, §1 (AMD).



5 §20-A. Use and acquisition of state property

1. Use of state property. An employee of the State may not take state property off the premises of the State for personal use or for the use of others without prior written approval of the head of the department for which that employee works.

[ 1995, c. 280, §2 (NEW) .]

2. Acquisition of state property. Within 3 months of leaving office or employment with the State, an employee of the State, in accordance with rules adopted by the Commissioner of Administrative and Financial Services and this chapter, may purchase at fair market value state property that was assigned to the employee or state property of which the employee was the principal user at the time of that employee's employment. The commissioner, by rule, shall determine state property that may be offered for sale under this chapter. State property may not be offered for sale under this chapter until the commissioner determines that the property is eligible for sale and that no state agency has any need or use for the property. This section may not be interpreted to prohibit an employee of the State or any other person from purchasing state property at fair market value in accordance with this chapter as a gift to an employee of this State upon that employee's retiring or leaving office.

[ 1995, c. 280, §2 (NEW) .]

3. Return of state property. If an employee or former employee of the State is in possession of state property in violation of subsection 1, the State may bring an action for injunctive relief seeking the return of the state property. The action may be brought in Superior Court in the county where the alleged violation occurred, Kennebec County or the county where the person against whom the civil complaint is filed resides. If a violation of subsection 1 is established, the court may enjoin the violation and order the return of the state property.

[ 1995, c. 280, §2 (NEW) .]

SECTION HISTORY

1985, c. 737, §A15 (NEW). 1991, c. 780, §Y8 (AMD). 1995, c. 280, §2 (RPR).









Chapter 2: TESTIMONY PROVIDED BY STATE EMPLOYEES TO LEGISLATIVE COMMITTEES

5 §21. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 167, (NEW).]

1. Legislative committee. "Legislative committee" means a joint standing committee of the Legislature, a joint select committee of the Legislature, a task force, commission or council or any other committee established by the Legislature and composed wholly or partly of Legislators for the purpose of conducting legislative business.

[ 1985, c. 167, (NEW) .]

2. Nonpartisan staff. "Nonpartisan staff" means the directors and staffs of the Office of Policy and Legal Analysis, the Office of Fiscal and Program Review, the Office of the Revisor of Statutes, the Legislative Information Office, the Law and Legislative Reference Library, the Office of Program Evaluation and Government Accountability, the Office of Legislative Information Technology and the Office of the Executive Director of the Legislative Council.

[ 2015, c. 102, §7 (AMD) .]

3. Own time. "Own time" means an employee's personal time or authorized leave time, earned as a condition of employment.

[ 1985, c. 167, (NEW) .]

4. State employee. "State employee" means any employee of an agency, independent agency or parts of agencies which receive support from the General Fund or that are established, created or incorporated by reference to the laws, except nonpartisan staff of the Legislature.

[ 1989, c. 483, Pt. A, §5 (AMD) .]

5. Supervisor. "Supervisor" means a commissioner, bureau chief, director, manager or any other person who oversees or supervises state employees in their employment.

[ 1985, c. 167, (NEW) .]

6. Legislative inquiry. "Legislative inquiry" means any request made by a legislative committee or individual Legislator to a state employee for public information or the state employee's personal opinion.

[ 1989, c. 483, Pt. A, §6 (NEW); 1989, c. 878, Pt. A, §8 (AMD) .]

SECTION HISTORY

1985, c. 167, (NEW). 1985, c. 737, §B5 (AMD). 1989, c. 483, §§A5,A6 (AMD). 1989, c. 878, §A8 (AMD). 2015, c. 102, §7 (AMD).



5 §22. Right to provide testimony

State employees have the right to represent themselves and testify before a legislative committee on their own time. State employees have the right to respond to any legislative inquiry. A state employee who complies with this chapter shall not be denied the right to testify before a legislative committee. [1989, c. 483, Pt. A, §7 (AMD).]

SECTION HISTORY

1985, c. 167, (NEW). 1989, c. 483, §A7 (AMD).



5 §23. Discharge of, threats to or discrimination against state employees for testimony presented to legislative committees

A supervisor shall not discharge, threaten or otherwise discriminate against a state employee regarding the employee's compensation, terms, conditions, location or privileges of employment because the employee, in compliance with this chapter, testified before or provides information to a legislative committee. [1985, c. 167, (NEW).]

SECTION HISTORY

1985, c. 167, (NEW).



5 §24. Presentation of testimony and information

1. Type of information. This chapter protects any state employee who, in compliance with this chapter, presents testimony or information relating to departments or agencies of State Government and which testimony or information pertains to:

A. Successes, failures or problems of current programs; [1985, c. 167, (NEW).]

B. Advantages, disadvantages or other relevant information about proposed programs; and [1985, c. 167, (NEW).]

C. The means of improving existing programs and alternatives to existing programs. [1985, c. 167, (NEW).]

[ 1985, c. 167, (NEW) .]

SECTION HISTORY

1985, c. 167, (NEW).



5 §25. Exclusion of testimony and information from protection

1. Liability of state employees. This chapter does not authorize the presentation to a legislative committee or protect any state employee who presents to a legislative committee the following:

A. Slander; and [1985, c. 167, (NEW).]

B. Libel. [1985, c. 167, (NEW).]

[ 1985, c. 167, (NEW) .]

SECTION HISTORY

1985, c. 167, (NEW).



5 §26. Nonpartisan legislative staff

Nonpartisan staff of the Legislature shall be subject to the policies and rules of the Legislative Council as these policies and rules relate to testifying or providing information to legislative committees. [1985, c. 167, (NEW).]

SECTION HISTORY

1985, c. 167, (NEW).



5 §27. Representatives of agencies and departments

1. Department testimony and information. Nothing in this chapter may be construed to prohibit a state employee from testifying before or present information to a legislative committee as a representative of a department or agency of State Government and who has been authorized by the commissioner or director of that department or agency to act in this capacity.

[ 1985, c. 167, (NEW) .]

2. Misrepresentations of state employees. Any state employee who represents himself as a spokesman or representative of a department or agency without the authorization of the commissioner or director of that organization shall not be protected by the provisions of this chapter and shall be subject to the penalty in subsection 3.

[ 1985, c. 167, (NEW) .]

3. Penalty. Any person who violates this section is guilty of a Class E crime.

[ 1985, c. 167, (NEW) .]

SECTION HISTORY

1985, c. 167, (NEW).



5 §28. Civil actions for injunctive relief or other remedies

A state employee who alleges a violation of his rights under this chapter may bring a civil action, including an action for injunctive relief, within 120 days after the occurrence of that alleged violation. The action may be brought in the Superior Court for the county where the alleged violation occurred, the county where the complainant resides or the county where the person against whom the civil complaint is filed resides. [1985, c. 167, (NEW).]

An employee shall establish each and every element of his case by a preponderance of the evidence. [1985, c. 167, (NEW).]

SECTION HISTORY

1985, c. 167, (NEW).



5 §29. Remedies ordered by court

A court, in rendering a judgment in an action brought pursuant to this chapter, may order reinstatement of this employee, the payment of back wages, full reinstatement of fringe benefits and seniority rights or any combination of these remedies. A court may also award the prevailing party all or a portion of the costs of litigation, including reasonable attorneys' fees and witness fees, if the court determines that the award is appropriate. [1985, c. 167, (NEW).]

SECTION HISTORY

1985, c. 167, (NEW).



5 §30. Penalties for violations

A person who violates sections 22, 23 and 24 is liable for a civil fine of $10 for each day of willful violation, which shall not be suspended. Any civil fine imposed under this section shall be submitted to the Treasurer of State for deposit to the General Fund. [1985, c. 167, (NEW).]

SECTION HISTORY

1985, c. 167, (NEW).



5 §31. Collective bargaining rights

This chapter shall not be construed to diminish or impair the rights of the State or respective bargaining agent under any collective bargaining agreement. [1985, c. 167, (NEW).]

SECTION HISTORY

1985, c. 167, (NEW). 1985, c. 378, §2 (NEW). 1985, c. 737, §A14 (RP).



5 §32. Jury trial; common-law rights

Any action brought under this chapter may be heard by a jury. Nothing in this chapter may be construed to derogate any common-law rights of an employee. [1985, c. 167, (NEW).]

SECTION HISTORY

1985, c. 167, (NEW). 1985, c. 378, §2 (NEW). 1985, c. 737, §A14 (RP).



5 §33. Bureau of Human Resources to inform supervisors and state employees

The Director of Human Resources is responsible for informing supervisors and state employees about the provisions of this chapter. The Director of Human Resources, at a minimum, shall distribute a sufficient number of copies of this chapter, which shall be visibly posted in all state buildings, in order to notify the greatest possible number of state employees about the provisions in this chapter. [1985, c. 785, Pt. B, §9 (AMD).]

The Director of Human Resources shall use the necessary means to instruct all supervisory personnel about the provisions in this chapter. [1985, c. 785, Pt. B, §9 (AMD).]

SECTION HISTORY

1985, c. 167, (NEW). 1985, c. 785, §B9 (AMD).






Chapter 3: ADMINISTRATIVE DEPARTMENTS, AGENCIES, BOARDS, ETC., GENERALLY

5 §41. Employment of counsel or witnesses

No head of any department shall employ counsel or witnesses, at the expense of the State, to appear before any committee of the Legislature, without the consent of the Legislature.



5 §42. Exchange of information and records

No state agency, board, commission, department or institution shall be charged for information or copies of records furnished by another state agency, board, commission, department or institution.



5 §43. Annual reports of state agencies

As used in sections 43 through 46, the word "agency" shall mean a state department, agency, office, board, commission or quasi-independent agency, board, commission, authority or institution. [1975, c. 436, §3 (RPR).]

The administrative head or body of each agency shall, on or before September 1st, annually, deliver to the Governor a report of such agency during the preceding fiscal year ending June 30th. An agency using a fiscal year other than that used by the State may report on the basis of its preceding fiscal year. The Legislative branch, through the Legislative Council, and the Judicial branch, through the Chief Justice of the Supreme Judicial Court, the University of Maine System and the Maine Maritime Academy, may also submit reports of these branches of State Government for the previous fiscal year. [1985, c. 779, §8 (AMD).]

The Governor shall immediately cause such reports to be edited with regard to content, arrangement and brevity, except that the constitutional officers elected by the Legislature, the Legislative Council and the Chief Justice and the University of Maine System and the Maine Maritime Academy shall approve any editing of their respective reports. [1985, c. 779, §8 (AMD).]

The Governor shall consolidate such reports and shall cause them to be printed and published in convenient form for distribution and sale as a public document entitled "The Maine State Government Annual Report" no later than December 31st. [1975, c. 436, §3 (RPR).]

The State Purchasing Agent shall distribute a reasonable number of copies of the report to each reporting agency, to legislative staff agencies and to each member of the Legislature, or, in the even-numbered years, to each member-elect taking office the following January. Eighty copies of the report shall be delivered to the State Librarian for exchange and library use. The State Purchasing Agent shall prorate the cost of the report among the reporting agencies. He shall provide for the sale of additional copies of the report to state agencies and the public at a reasonable price sufficient to cover the cost of printing and distribution. The income received under this section shall be credited to an Intragovernmental Service Account which shall be carried forward and expended by the State Purchasing Agent for the purposes of sections 43 through 46. [1975, c. 436, §3 (RPR).]

SECTION HISTORY

1973, c. 612, (NEW). 1975, c. 436, §3 (RPR). 1985, c. 779, §8 (AMD).



5 §44. Report provisions

The report of each agency shall include in summary form but not be limited to: [1973, c. 612, §1 (NEW).]

1. Date of establishment. The date when the agency was established;

[ 1973, c. 612, §1 (NEW) .]

2. Statutory authority. The statutory authority of the agency;

[ 1973, c. 612, §1 (NEW) .]

3. Agency address. The address of the agency's central office;

[ 1973, c. 612, §1 (NEW) .]

4. Administrative officers. The names, titles and telephone numbers of the principal administrative officers;

[ 1973, c. 612, §1 (NEW) .]

5. Agency chart. An organizational chart of the agency;

[ 1973, c. 612, §1 (NEW) .]

6. Number of employees. The average number of full-time employees;

[ 1973, c. 612, §1 (NEW) .]

7. Authorized employees. The number of employees authorized by the previous Legislature and a summary by month of the actual number of employees;

[ 1973, c. 612, §1 (NEW) .]

8. Recurring operating expenditures. Recurring operating expenditures;

[ 1973, c. 612, §1 (NEW) .]

9. Fund and account identification. The identification of all funds and accounts relating to an agency, with their beginning and ending balances; this shall include all federal funds and all funds from any other source;

[ 1973, c. 612, §1 (NEW) .]

10. Program description. A description of each program shall be provided and shall include a summary of major expenditures, goals and objectives and future plans.

[ 1973, c. 612, §1 (NEW) .]

A department made up of several distinct units shall provide overall summary information for the department and summary information for each bureau, division, commission, agency and institutional unit, as appropriate. [1973, c. 612, §1 (NEW).]

SECTION HISTORY

1973, c. 612, §1 (NEW).



5 §44-A. Out-of-state travel report

All state agencies shall, within 15 days after the end of each quarter, submit to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs a report of that quarter's out-of-state travel activity. For the purposes of this section, a state agency is any state department or agency, or any part of a state department or agency, that receives an appropriation or an allocation through the state budget process. The report must reflect, for each individual who has been authorized by the agency to travel, the destination, purpose and cost by funding source of each trip. [1991, c. 622, Pt. L, §7 (NEW).]

SECTION HISTORY

1991, c. 622, §L7 (NEW).



5 §45. Discontinuation of duplicate reports

Notwithstanding any other provision of law, the Governor may discontinue the publication of any other annual or biennial report which duplicates the report material provided for in section 43, except for reports of the constitutional officers elected by the Legislature, and reports of the legislative and judicial branches of government, the University of Maine System and the Maine Maritime Academy. He may order the publication of an expanded departmental report, in standard format, in a limited quantity for record purposes. [1985, c. 779, §9 (AMD).]

Notwithstanding any other provision of law, every annual or biennial report required by statute to be made by any agency other than constitutional officers elected by the Legislature, the legislative and judicial branches of government, the University of Maine System and the Maine Maritime Academy, to the Governor and the Legislature shall be made by inclusion of that report in the Maine State Government Annual Report. The Governor may authorize the publication of special expanded department reports in a limited quantity when justified. [1985, c. 779, §9 (AMD).]

SECTION HISTORY

1973, c. 612, §1 (NEW). 1975, c. 436, §4 (AMD). 1977, c. 370, (AMD). 1985, c. 779, §9 (AMD).



5 §46. Descriptions of expenditures

Descriptions of expenditures under all funds and accounts shall be made in using generally the following categories and subcategories: [1975, c. 436, §5 (AMD).]

1. Personal services. Personal services:

A. Wages and salaries; [1973, c. 612, §1 (NEW).]

B. Retirement. [1973, c. 612, §1 (NEW).]

[ 1973, c. 612, §1 (NEW) .]

2. All other. All other:

A. Commodities; [1973, c. 612, §1 (NEW).]

B. Grants, subsidies and pensions; [1973, c. 612, §1 (NEW).]

C. Transfers to other funds; [1973, c. 612, §1 (NEW).]

D. Computer services; [1973, c. 612, §1 (NEW).]

E. All other rents; [1973, c. 612, §1 (NEW).]

F. All other contractual services. [1973, c. 612, §1 (NEW).]

[ 1973, c. 612, §1 (NEW) .]

3. Capital expenditures. Capital expenditures:

A. Buildings and improvements; [1973, c. 612, §1 (NEW).]

B. Equipment; [1973, c. 612, §1 (NEW).]

C. Purchases of land. [1973, c. 612, §1 (NEW).]

[ 1973, c. 612, §1 (NEW) .]

SECTION HISTORY

1973, c. 612, (NEW). 1975, c. 436, §5 (AMD).



5 §47. Public hearings on appointment of departmental commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 524, (NEW). 1975, c. 771, §30 (RP).



5 §48. Interpreter service for the deaf and hard-of-hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 704, §1 (NEW). 1979, c. 88, §§1-4 (AMD). 1983, c. 70, (AMD). 1989, c. 36, (AMD). 1991, c. 406, §§1,2 (AMD). 1993, c. 708, §J1 (AMD). RR 1995, c. 2, §§2,3 (COR). 1995, c. 426, §1 (AMD). 1995, c. 560, §F1 (AMD). 1997, c. 749, §1 (AMD). 1999, c. 399, §1 (AMD). 1999, c. 399, §20 (AFF). 2003, c. 685, §1 (RP).



5 §48-A. Communication services for deaf persons, hard-of-hearing persons and late-deafened persons in court and other legal settings

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Advocate" means a person who is not a lawyer and who provides to the public advice or other substantive legal work that is not prohibited by law or regulation. [2003, c. 685, §2 (NEW).]

B. "Agency" means any authority, board, bureau, commission, department or officer of State Government or of any county, municipality, school district or any other political or administrative subdivision. [2003, c. 685, §2 (NEW).]

C. "Bureau" means the Department of Labor, Bureau of Rehabilitation Services. [2003, c. 685, §2 (NEW).]

D. "CART" means computer-assisted real-time transcription using specialized equipment to transcribe real time word-for-word spoken English into written English that can be viewed on a computer screen or projected onto a large screen. [2003, c. 685, §2 (NEW).]

E. "CART provider" means a person who provides CART. [2003, c. 685, §2 (NEW).]

F. "Client" means a deaf person, a hard-of-hearing person, a late-deafened person or a hearing person who is provided interpreting services by a privileged interpreter. [2009, c. 174, §1 (AMD).]

G. "Confidential communication" means a communication that a client has a reasonable expectation is not being disclosed to persons other than a privileged interpreter and any client to whom the communication is intended to be made. [2003, c. 685, §2 (NEW).]

H. "Deaf interpreter" means a deaf person, hard-of-hearing person or late-deafened person with native or near-native fluency in American Sign Language who has training in interpreting and training or experience in the use of gesture, mime, props, drawings and other tools to enhance communication for deaf persons with minimal language skills. [2009, c. 174, §1 (AMD).]

I. "Deaf person" means a person whose sense of hearing is nonfunctional for the purpose of communication and who must depend primarily upon visual communication. [2003, c. 685, §2 (NEW).]

J. "Hard-of-hearing person" means a person who has a hearing loss resulting in a functional loss, but not to the extent that the person must depend primarily upon visual communication. [2003, c. 685, §2 (NEW).]

K. "Interpreting organization" means an organization whose function is to provide qualified legal interpreter services for a fee. [2003, c. 685, §2 (NEW).]

K-1. "Late deafened" means that the sense of hearing of an individual is nonfunctional for the purpose of communication and that the individual must depend primarily upon visual communication. The loss of the sense of hearing for a late-deafened individual occurs after the development of speech and language. [2009, c. 174, §1 (NEW).]

L. "Privileged interpreter" means a person identified by clients as necessary to facilitate accurate communication between the clients and who otherwise has no substantial personal or business interest in the communication. [2003, c. 685, §2 (NEW).]

M. "Qualified legal interpreter" means a person who is licensed under Title 32, chapter 22 as a certified interpreter, certified deaf interpreter or certified transliterator and who:

(1) Is a hearing person who:

(a) Holds a current Specialist Certificate: Legal from the Registry of Interpreters for the Deaf, Inc. or its successor;

(b) Satisfies the eligibility criteria for taking the exam for the specialist certificate described in division (a) as long as, by January 1, 2012, that person obtains the specialist certificate described in division (a); or

(c) Is included on the bureau's list of qualified interpreters on the effective date of this section, as long as that person, by January 1, 2006, meets the eligibility criteria for taking the exam for the specialist certificate described in division (a) and, by January 1, 2012, obtains the specialist certificate described in division (a); or

(2) Is a deaf interpreter who holds a current Certificate of Interpretation from the Registry of Interpreters for the Deaf, Inc. or its successor or a Reverse Skills Certificate from the Registry of Interpreters for the Deaf, Inc. or its successor. Beginning January 1, 2006, a deaf person, hard-of-hearing person or late-deafened person must also satisfy the eligibility criteria for taking the exam for the Specialist Certificate: Legal or its successor. [2009, c. 174, §1 (AMD).]

N. "Travel expenses" means actual expenses for transportation reimbursable at the usual state mileage rate, tolls, parking fees or other fees specified in an agreement between an interpreter or an interpreting organization and an agency or court retaining the services of the interpreter at a specific date, time and place. [2003, c. 685, §2 (NEW).]

[ 2009, c. 174, §1 (AMD) .]

2. Interpreter services or CART required for agency or court proceedings. When any personal or property interest of a deaf person, hard-of-hearing person or late-deafened person or of a minor whose parent or guardian is a deaf person, hard-of-hearing person or late-deafened person is the subject of a proceeding before any agency or court, the presiding officer of the proceeding shall appoint a qualified legal interpreter or CART provider.

A. A qualified legal interpreter or CART provider must be appointed under this subsection after consultation with, and giving primary consideration to the request of, the deaf person, hard-of-hearing person or late-deafened person. If the appointed qualified legal interpreter does not meet the needs of the deaf person, hard-of-hearing person or late-deafened person, the presiding officer shall, with the consent of the deaf person, hard-of-hearing person or late-deafened person, appoint another qualified legal interpreter. [2009, c. 174, §1 (AMD).]

B. If a qualified legal interpreter appointed under this subsection for the deaf person, hard-of-hearing person or late-deafened person states that the interpretation is not satisfactory and that a qualified legal interpreter who is a deaf person, a hard-of-hearing person or a late-deafened person will improve the quality of interpretation, the presiding officer shall appoint a qualified legal interpreter who is a deaf person, a hard-of-hearing person or a late-deafened person to assist the qualified legal interpreter. [2009, c. 174, §1 (AMD).]

C. The presiding officer shall appoint as many qualified legal interpreters under this subsection as are necessary to meet the needs of the deaf person, hard-of-hearing person or late-deafened person. [2009, c. 174, §1 (AMD).]

D. A qualified legal interpreter or CART provider appointed under this subsection must be reimbursed by the agency or court conducting the proceeding at a rate negotiated with the qualified legal interpreter or interpreting organization, plus travel expenses; except that employees of the State or any of its political subdivisions, public employees and public or private school, university and college teachers or administrators for interpreting services or anyone who receives a salary during regular work hours may not be reimbursed under this subsection or subsection 3 for interpreter services performed during their regular working hours. This paragraph does not prevent any agency or court from employing a qualified legal interpreter on a full-time basis or under contract at a mutually agreed-upon compensation rate. [2003, c. 685, §2 (NEW).]

E. It is the responsibility of the agency or court conducting the proceeding to ensure compliance with the provisions of this subsection. [2003, c. 685, §2 (NEW).]

[ 2009, c. 174, §1 (AMD) .]

3. Interpreting services or CART for consultation with appointed attorneys. When a court appoints an attorney to represent a deaf person, hard-of-hearing person or late-deafened person or to represent a juvenile whose parent or guardian is a deaf person, hard-of-hearing person or late-deafened person, the court shall provide interpreting services or CART in accordance with this subsection to allow for effective consultation between the attorney and client. Interpreting services or CART provided under this subsection must be paid for directly by the court and is not the responsibility of the attorney.

[ 2009, c. 174, §1 (AMD) .]

4. Legal interpreting fund for services of attorneys and advocates, generally. The bureau shall maintain a legal interpreting fund, which must be used to reimburse private attorneys and advocates for the cost of interpreting services or CART that assists the attorney or advocate in effectively representing deaf persons, hard-of-hearing persons or late-deafened persons in cases in which subsection 3 does not apply. This fund may not be used to cover interpreting services or CART for actual proceedings pursuant to subsection 2.

[ 2009, c. 174, §1 (AMD) .]

5. Privileged communication. Except when a court in the exercise of sound discretion determines the disclosure necessary to the proper administration of justice, a privileged interpreter may not disclose any aspect of a confidential communication facilitated by that privileged interpreter unless all clients of the privileged interpreter privy to that confidential communication consent to the disclosure.

[ 2003, c. 685, §2 (NEW) .]

6. Oath. Every qualified legal interpreter appointed under subsection 2 shall, before performing the qualified legal interpreter's duties, take an oath that the qualified legal interpreter will make a true interpretation in an understandable manner to the person for whom the qualified legal interpreter is appointed, and that the qualified legal interpreter will repeat the statements of the person in the English language to the best of the qualified legal interpreter's ability.

[ 2003, c. 685, §2 (NEW) .]

7. Provide information. With the cooperation of the Registry of Interpreters for the Deaf, Inc. or its successor, the bureau shall prepare and continually update a directory listing all qualified legal interpreters in the State. When requested by an agency or court, the bureau shall furnish the agency or court with the directory. The Division for the Deaf, Hard of Hearing and Late Deafened within the bureau shall also provide information to the public, including state agencies and individuals who work with interpreters, regarding the qualifications necessary to become a qualified legal interpreter.

[ 2009, c. 174, §1 (AMD) .]

SECTION HISTORY

2003, c. 685, §2 (NEW). 2009, c. 174, §1 (AMD).



5 §49. Maine Quality Management Council (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 476, §1 (NEW). 1995, c. 368, §HH1 (AMD). 1999, c. 668, §1 (RP). MRSA T. 5, §49, sub-6, ¶J (AMD).



5 §50. Employment protection with implementation of total quality management (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 476, §1 (NEW). 1999, c. 668, §2 (RP).



5 §51. Interpreters; payment

When personal or property interest of a person who does not speak English is the subject of a proceeding before an agency or a court, the presiding officer of the proceeding shall either appoint a qualified interpreter or utilize a professional telephone-based interpretation service. Payment by the State for an interpreter in civil matters is within the discretion of the agency or court to the extent that payment by the State is not already required by law. [1993, c. 675, Pt. A, §1 (NEW).]

SECTION HISTORY

RR 1993, c. 2, §2 (COR). 1993, c. 675, §A1 (NEW). 1993, c. 707, §BB1 (NEW).



5 §52. Departmental Total Quality Management Coordinator; positions established (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 2, §2 (RNU). 1993, c. 707, §BB1 (NEW). 2001, c. 471, §D7 (RP).



5 §53. Value of fringe benefits

Every state agency, department, board, commission, institution, authority or public instrumentality shall include in every publication that states the salary of an employee or a position a statement of the dollar value of the fringe benefit package provided. For purposes of this section, "fringe benefits" includes an employer's cost of an employee's health insurance, dental insurance and retirement but does not include the amount paid to cover any unfunded liability. [1995, c. 37, §2 (NEW).]

SECTION HISTORY

1995, c. 37, §2 (NEW).



5 §54. Electronic filing

Every state agency, department, board, commission, institution, authority or public instrumentality that requires filing of information by businesses or the public: [1999, c. 446, §1 (NEW).]

1. Forms. Shall have the filing forms available for downloading from the Internet. This subsection takes effect June 1, 2000; and

[ 1999, c. 790, Pt. A, §1 (AMD) .]

2. Inventory. Shall maintain an inventory of the forms available on the Internet.

[ 1999, c. 446, §1 (NEW) .]

SECTION HISTORY

1999, c. 446, §1 (NEW). 1999, c. 790, §A1 (AMD).



5 §55. Advisory Committee on Fair Competition with Private Enterprise

In recognition that the provision of goods or services by state governmental agencies or institutions to the public may result in unfair competition practices with private enterprise in Maine, the Advisory Committee on Fair Competition with Private Enterprise, as established in section 12004-I, subsection 2-E and referred to in this section as the "committee," is created to assist State Government in responding to concerns raised by the public regarding government competition with private enterprise. [1999, c. 566, §1 (NEW).]

1. Membership. The committee consists of 9 members as follows:

A. Three members representing State Government, including:

(1) The Commissioner of Administrative and Financial Services, or the commissioner's designee, who shall serve as the chair of the committee;

(2) The Commissioner of Economic and Community Development or the commissioner's designee; and

(3) One of the following 3 officials appointed by the Governor on a rotating basis in the following order:

(a) The Commissioner of Education or a designee;

(b) The President of the Maine Community College System or a designee; or

(c) The Chancellor of the University of Maine System or a designee; [1999, c. 566, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

B. A member representing employees of State Government, appointed by the Governor; [1999, c. 566, §1 (NEW).]

C. Three members representing private enterprise, including at least 2 members who represent businesses with fewer than 100 employees, appointed by the Governor; and [1999, c. 566, §1 (NEW).]

D. Two members representing the public, appointed by the Governor. [1999, c. 566, §1 (NEW).]

[ 1999, c. 566, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Terms of appointment. Terms of appointment are as follows:

A. The terms of appointment for the Commissioner of Administrative and Financial Services and the Commissioner of Economic and Community Development coincide with their terms of office; [1999, c. 566, §1 (NEW).]

B. The term of appointment for the Commissioner of Education, the President of the Maine Community College System or the Chancellor of the University of Maine System is one year; [1999, c. 566, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

C. Of the members initially appointed pursuant to subsection 1, paragraphs B, C and D, the 2 members representing the public must be appointed for terms of 3 years, the 2 members representing businesses with fewer than 100 employees must be appointed for terms of 2 years, the remaining member representing private enterprise and the member representing employees of State Government must be appointed for terms of one year; and [1999, c. 566, §1 (NEW).]

D. After initial appointments, members appointed pursuant to subsection 1, paragraphs B, C and D serve 3-year terms. [1999, c. 566, §1 (NEW).]

[ 1999, c. 566, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Duties of committee. The committee shall meet at least once annually to review complaints from private enterprise of potentially unfair competition practices by State Government and to make recommendations regarding the disposition of these complaints to the Governor and, when appropriate, to the Legislature.

[ 1999, c. 566, §1 (NEW) .]

4. Staffing of committee. The Department of Administrative and Financial Services shall provide administrative and staff support to the committee.

[ 1999, c. 566, §1 (NEW) .]

5. Report of committee. The committee shall report by January 15th of each year to the Governor and to the joint standing committee of the Legislature having jurisdiction over state and local government matters on its activities and shall recommend changes in policies or practices that assist in achieving the purposes of this section.

[ 1999, c. 566, §1 (NEW) .]

SECTION HISTORY

1999, c. 566, §1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



5 §55-A. Unfair competition

1. Prohibition. A state agency may not sell goods or services to the public in competition with private enterprise unless it complies with this section.

[ 2003, c. 238, §1 (NEW); 2003, c. 238, §2 (AFF) .]

2. Prior approval required. Unless otherwise provided by law, before a state agency may sell goods or services to the public, that agency must refer the matter for review and approval to the Advisory Committee on Fair Competition with Private Enterprise, established in section 12004-I, subsection 2-E. If the Advisory Committee on Fair Competition with Private Enterprise finds that the proposed activity is not specifically authorized by law and that activity will result in unfair competition, the state agency may not sell those goods or services.

[ 2003, c. 238, §1 (NEW); 2003, c. 238, §2 (AFF) .]

3. Exceptions for emergencies. A state agency may immediately sell goods or services to the public in the event of an emergency as determined by the agency head. The agency must refer the matter for review and approval to the Advisory Committee on Fair Competition with Private Enterprise as soon as possible. If the committee finds the activity results in unfair competition, the state agency must suspend sale of those goods or services within 30 days of the notification of the finding.

[ 2003, c. 238, §1 (NEW); 2003, c. 238, §2 (AFF) .]

4. Exception for existing goods and services. This section does not apply to goods or services that a state agency began selling to the public on or before January 15, 2004.

[ 2003, c. 238, §1 (NEW); 2003, c. 238, §2 (AFF) .]

SECTION HISTORY

2003, c. 238, §1 (NEW). 2003, c. 238, §2 (AFF).



5 §56. Maine Regulatory Fairness Board established (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 96, §1 (NEW). 2003, c. 681, §2 (AMD). 2005, c. 294, §2 (RP).



5 §57. Maine Regulatory Fairness Board established (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 458, §1 (NEW). 2007, c. 676, §1 (AMD). 2011, c. 304, Pt. D, §1 (RP).



5 §58. Access to forms

Every state agency, department, board, office, commission, institution, authority or public instrumentality that requires filing of information by the public shall make a paper copy of any required filing form available, upon request, by regular mail at no cost to the requestor. [2011, c. 33, §1 (NEW).]

SECTION HISTORY

2011, c. 33, §1 (NEW).






Chapter 5: SECRETARY OF STATE

Subchapter 1: GENERAL PROVISIONS

5 §81. Office and duties; vacancy; salary; expenses; fees

The Department of the Secretary of State, as heretofore established, shall consist of the Secretary of State, the State Archives and such other state departments and agencies as are by law subject to the direction of the Secretary of State. The secretary shall keep his office at the seat of government; have the custody of the state seal and preserve all records in such office, at the expense of the State. The Secretary of State may appoint deputy secretaries of state who shall serve at the pleasure of the Secretary of State. The secretary shall designate one of his deputies as first deputy secretary of state. When a vacancy happens in the office of Secretary of State during the recess of the Legislature, the first deputy secretary of state shall act as Secretary of State until a Secretary of State is elected by the Legislature. Such deputy shall take the oath required of the elected Secretary of State and have the same compensation while he performs the duties of the office. [1977, c. 674, §1 (AMD).]

The Secretary of State and his deputy shall receive such actual traveling expenses incident to the administration of his department as shall be necessary. [1969, c. 504, §4 (AMD).]

The Secretary of State shall collect the legal and usual fees payable to him by virtue of his office and shall pay them over forthwith to the Treasurer of State.

SECTION HISTORY

1965, c. 421, §1 (AMD). 1967, c. 383, (AMD). 1967, c. 476, §7 (AMD). 1969, c. 504, §4 (AMD). 1971, c. 494, §§1,3 (AMD). 1973, c. 537, §1 (AMD). 1975, c. 771, §31 (AMD). 1977, c. 674, §1 (AMD).



5 §81-A. Transition period

In order to provide for an orderly transition following the biennial election of the Secretary of State, the Secretary of State-elect shall not take the oath of his office or otherwise qualify for the office for a period of no less than 30 days following that election. [1983, c. 65, §1 (NEW).]

SECTION HISTORY

1983, c. 65, §1 (NEW).



5 §82. Appointment of notaries public; term of appointment; additional requirements for resident of adjoining state; term renewal of commissions

1. Appointment and renewal. The Secretary of State may appoint and renew a commission of a notary public who:

A. Is 18 years of age or older at the time of appointment; [2007, c. 285, §1 (NEW).]

B. Is a resident of this State at the time of appointment or is a resident of an adjacent state, is regularly employed or carries on a trade or business in this State at the time of appointment and submits an affidavit as described in subsection 2; [2007, c. 285, §1 (NEW).]

C. Demonstrates proficiency in the English language at the time of appointment; [2007, c. 285, §1 (NEW).]

D. Has not had a notary commission revoked or suspended for official misconduct in this State or any other jurisdiction during the 5-year period preceding the date of application; [2007, c. 285, §1 (NEW).]

E. Has not been convicted of a crime punishable by imprisonment for one year or more, or of a lesser offense incompatible with the duties of a notary public as defined by rule by the Secretary of State during the 10-year period preceding the date of application for a new or renewed commission; and [2007, c. 285, §1 (NEW).]

F. Has satisfactorily completed a written examination prescribed by the Secretary of State to determine the fitness of the person to exercise the functions of the office of notary public. [2007, c. 285, §1 (NEW).]

[ 2007, c. 285, §1 (NEW) .]

2. Affidavit. An applicant for appointment as a notary public who resides in an adjoining state must submit to the Secretary of State with the application an affidavit as follows:

A. If the applicant is not self-employed, an affidavit from the applicant's employer stating that:

(1) The employer is licensed, authorized or registered to do business in this State; and

(2) The employer regularly employs the applicant at an office, business or facility that is located in this State; or [2007, c. 285, §1 (NEW).]

B. If the applicant is self-employed, an affidavit from the applicant stating that:

(1) The applicant is licensed, authorized or registered to do business in this State; and

(2) The applicant has an office, business or facility that is located in this State. [2007, c. 285, §1 (NEW).]

The affidavit required by this subsection must be in a form and format as defined by rule by the Secretary of State.

[ 2007, c. 285, §1 (NEW) .]

3. Written examination. The Secretary of State shall:

A. Make the written examination required by subsection 1 a part of the application for a new commission or the renewal of a commission; and [2007, c. 285, §1 (NEW).]

B. Furnish study materials relating to the written examination to an applicant without charge upon request of the applicant. [2007, c. 285, §1 (NEW).]

[ 2007, c. 285, §1 (NEW) .]

3-A. Oath. A newly appointed notary public shall take and subscribe the following oath or affirmation before a dedimus justice:

"I, (name), do swear that I will support the Constitution of the United States and of this State, so help me God."

"I, (name), do swear that I will faithfully discharge, to the best of my abilities, the duties incumbent on me as a Notary Public according to the Constitution of Maine and laws of this State, so help me God."

When a person is conscientiously scrupulous of taking an oath, the word "affirm" may be substituted for the word "swear" and the words "this I do under penalty of perjury" may be substituted for the words "so help me God."

[ 2009, c. 74, §3 (NEW) .]

4. Term. A person appointed as a notary public serves the following term of office:

A. For a resident of this State, a term of 7 years; or [2007, c. 285, §1 (NEW).]

B. For a resident of an adjacent state, a term of 4 years. [2007, c. 285, §1 (NEW).]

[ 2007, c. 285, §1 (NEW) .]

5. Power extends to all counties. A person appointed as a notary public may exercise that person's power and duties in any and all counties in this State.

[ 2007, c. 285, §1 (NEW) .]

6. Rules. The Secretary of State shall adopt rules relating to the appointment and renewal of commissions of notaries public. The rules must include criteria and a procedure to be applied by the Secretary of State in appointment and renewal. The Secretary of State may not refuse to appoint or renew solely because the applicant lives or works in a specific geographic area or because of political party affiliation. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2007, c. 285, §1 (NEW) .]

7. Notice of expiration of commission. The Secretary of State shall provide notice of the expiration of a commission to a notary public 30 days prior to the expiration date. The notice must be in a form or format as determined by rule by the Secretary of State. Failure to receive a notice does not affect the expiration date of a commission.

[ 2007, c. 285, §1 (NEW) .]

8. Investigation of complaints.

[ 2009, c. 74, §4 (RP) .]

SECTION HISTORY

1975, c. 87, §2 (RPR). 1975, c. 771, §§31-A (RPR). 1979, c. 541, §A19 (AMD). 1981, c. 456, §A15 (RPR). 1987, c. 736, §5 (AMD). 1991, c. 465, §§6,7 (AMD). 1997, c. 712, §3 (AMD). 2007, c. 285, §1 (RPR). 2009, c. 74, §§3, 4 (AMD).



5 §82-A. Publications

1. Informational publications. The Secretary of State shall make available such informational publications as may be necessary to ensure that notaries public are knowledgeable in the performance of their duties. One copy of these publications must be made available with each appointment or renewal of a notary public commission. The printing and distribution costs of the first copy of publications sent to commissioned notaries public must be paid from the fees paid by the notaries public pursuant to section 87. The Secretary of State may establish by rule in accordance with the Maine Administrative Procedure Act the procedures for the sale of these publications and a fee schedule to cover the cost of printing and distribution for:

A. Additional copies of publications requested by commissioned notaries public; and [1991, c. 465, §8 (NEW).]

B. Copies of publications requested by noncommissioned individuals, corporations, agencies or other entities. [1991, c. 465, §8 (NEW).]

[ 1991, c. 465, §8 (NEW) .]

2. Fund; fees deposited. All fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State for replacing and updating publications offered in accordance with this chapter and for funding new publications.

[ 1991, c. 465, §8 (NEW) .]

SECTION HISTORY

1991, c. 465, §8 (NEW).



5 §82-B. Notary Public Review Board (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 285, §2 (NEW). 2009, c. 74, §§5-7 (AMD). 2011, c. 344, §1 (RP).



5 §83. Clerks of courts to keep lists of appointments; lists and certificates as evidence

The clerks of the state courts shall make a memorandum on such lists of the fact and date of their reception, and either of such lists so attested, or the certificate of such clerk under the seal of his court, shall be legal but not conclusive evidence of the appointment and qualification of such officers. [1979, c. 13, §7 (AMD).]

SECTION HISTORY

1979, c. 13, §7 (AMD).



5 §84. Preparation of commissions and recording qualifications

The Secretary of State shall prepare and present to the Governor under the seal of the State, in order that the same may receive the signature of the Governor, a commission for every person appointed or a certificate of election to every person elected to any office for which a commission or certificate of election is required; record in a suitable manner the time when and the person by whom any commission or certificate of election is taken from that person's office, and the time when any certificate of the qualification of any officer is filed therein. When a duty must be paid as a prerequisite of holding the office, the Secretary of State shall notify every person appointed to such office of the fact and on receipt of evidence of its payment shall then, and no sooner, present the commission or certificate to the Governor. When the commission or certificate shall have been signed by the Governor, the Secretary of State shall deliver or forward the same to the person so appointed or elected. All bills passed by the Legislature shall be filed with the Secretary of State for the purpose of issuing certified copies thereof. [1987, c. 816, Pt. KK, §7 (RPR).]

SECTION HISTORY

1975, c. 771, §32 (AMD). 1979, c. 596, §1 (AMD). 1987, c. 816, §KK7 (RPR).



5 §85. Distribute blanks for election returns; penalty for neglect (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 35, §9 (RP).



5 §86. Fees

The Secretary of State shall receive: [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §2 (COR).]

For a certificate under the seal of the State, $5 for a short form and $10 for a special detailed certificate. For all copies of corporate, limited partnership and mark documents, the rate of $2 per page; and for all other copies, the rate of 75¢ per page if such copies are prepared by the office of the Secretary of State. The Secretary of State may reduce or waive the fee for other governmental agencies and bodies; [1995, c. 373, §1 (AMD).]

For receiving, filing and recording certificate of organization of officers of a proposed insurance company, and issuing certificates of organization, $20; for receiving and filing certificate of increase of capital stock of an insurance company, $10; [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §2 (COR).]

For receiving, filing and recording certificate of officers of a proposed fraternal benefit society and issuing certificate of organization, $5; [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §2 (COR).]

For filing certificate of organization of a cooperative marketing association, $10; for filing an amendment thereto, $2.50; [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §2 (COR).]

For filing, copying, comparing or authenticating any document required or permitted to be filed under Title 13-C, that fee specified in Title 13-C, chapter 1, subchapter 2; [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §2 (COR).]

For filing, copying, comparing or authenticating any document required or permitted to be filed under Title 13-B, that fee specified in Title 13-B, chapter 14; and [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §2 (COR).]

For filing a federal tax lien or other federal liens, certificates or notices affecting the liens of which under any Act of Congress or any federal regulation are required or permitted to be filed under Title 33, chapter 39, that fee specified in Title 33, section 1906. [2003, c. 518, §1 (AMD).]

For filing and recording a designated office for service of trustee process under Title 14, section 2608-A, $25. [2003, c. 149, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §2 (AMD). 1969, c. 225, §1 (AMD). 1969, c. 517, §§1,2 (AMD). 1971, c. 439, §§5,6 (AMD). 1973, c. 730, §1 (AMD). 1977, c. 525, §1 (AMD). 1979, c. 572, §1 (AMD). 1987, c. 645, §1 (AMD). 1989, c. 501, §L2 (AMD). 1991, c. 780, §U1 (AMD). 1993, c. 316, §1 (AMD). 1995, c. 373, §1 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B2 (COR). 2003, c. 149, §1 (AMD). 2003, c. 518, §1 (AMD).



5 §87. Fees payable by public officers

A fee of $50 must be paid to the Secretary of State by a person appointed to the office of notary public, commissioner to take depositions and disclosures, disclosure commissioner or commissioner appointed under Title 33, section 251, before the person enters upon the discharge of official duties. [2005, c. 12, Pt. FF, §1 (AMD).]

SECTION HISTORY

1969, c. 225, §2 (AMD). 1981, c. 456, §A16 (AMD). 1989, c. 501, §L3 (AMD). 2005, c. 12, §FF1 (AMD).



5 §88. Facsimile signature of Secretary of State

A facsimile of the signature of the Secretary of State imprinted by or at his direction upon any renewal of commissions by him under authority of section 82, or upon any certificate of true copy, certificate of any record of the Secretary of State, or certificate of good standing, or upon any attestation required of him by law, shall have the same validity as his written signature. [1975, c. 273, (NEW).]

SECTION HISTORY

1975, c. 273, (NEW).



5 §88-A. State identification cards; information; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A1 (NEW). 1987, c. 342, §1 (AMD). 1991, c. 249, (AMD). 1991, c. 595, §§1,2 (AMD). 1991, c. 824, §B3 (AMD). 1993, c. 658, §1 (AMD). 1995, c. 65, §A7 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 645, §§B1,2 (AMD). 1995, c. 645, §B24 (AFF). 1997, c. 437, §1 (RP).



5 §89. Cooperative document production capability

1. Purpose. State motor vehicle operators' licenses and identification documents have an increasingly important role in our society. They serve not only to identify persons who have received permission to undertake a specific regulated activity, but also serve as identification in numerous public and private transactions.

It is becoming vitally important to insure that state motor vehicle operators' licenses be issued in a form that clearly identifies them as official state documents, that they positively and easily identify the holder and that they are extremely difficult to counterfeit or alter.

[ 1981, c. 506, §1 (NEW) .]

2. Form. An official state motor vehicle operator's license or identification card issued under this section shall be a one-piece document and shall:

A. Clearly indicate its nature as an official state document; [1981, c. 506, §1 (NEW).]

B. Contain a photograph of the person to whom issued; [1981, c. 506, §1 (NEW).]

C. Be manufactured in a manner to prohibit, as nearly as possible, the ability to reproduce, alter or counterfeit the document without ready detection; [1981, c. 506, §1 (NEW).]

D. Contain other information required or appropriate for that license or identification card; and [1981, c. 506, §1 (NEW).]

E. Provide that any license issued to persons under 21 years of age shall be distinguished by a different color or other means to make the distinction easily observable. [1985, c. 539, §1 (AMD).]

[ 1985, c. 539, §1 (AMD) .]

SECTION HISTORY

1981, c. 506, §1 (NEW). 1983, c. 480, §A2 (AMD). 1985, c. 539, §1 (AMD).



5 §90. Central filing system for security interests in farm products (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 824, §1 (NEW). MRSA T. 5, §90 (RP).



5 §90-A. Central filing system for security interests in farm products

The Secretary of State may establish and operate a central filing system to record and provide notice of financing statements evidencing security interests in farm products. For this purpose, the Secretary of State may adopt rules, in accordance with the Maine Administrative Procedure Act, chapter 375, subchapter II, establish procedures and adopt a schedule of fees in conjunction with filing, registering, providing notices and other services performed by the Secretary of State in carrying out this section. [1987, c. 27, §1 (NEW).]

Receipt of notice by a registered buyer entitled to receive a master list of notices of filed effective financing statements shall be considered to occur on the date that a master list was sent or delivered by the Secretary of State. [1987, c. 27, §1 (NEW).]

SECTION HISTORY

1987, c. 27, §1 (NEW).



5 §90-B. Address Confidentiality Program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Address" means a residential street, school or work address of an individual, including any geographically specific description or coordinate that identifies a residential address, as specified on the individual's application to be a program participant under this section. [2011, c. 195, §1 (AMD).]

B. "Application assistant" means an employee of a state or local agency, or of a nonprofit program that provides counseling, referral, shelter or other specialized service to victims of domestic abuse, rape, sexual assault or stalking and who has been designated by the respective agency, and trained, accepted and registered by the secretary to assist individuals in the completion of program participation applications. [2001, c. 539, §1 (NEW).]

C. "Designated address" means the address assigned to a program participant by the secretary pursuant to this section. [2001, c. 539, §1 (NEW).]

D. "Mailing address" means an address that is recognized for delivery by the United States Postal Service. [2001, c. 539, §1 (NEW).]

E. "Program" means the Address Confidentiality Program established in this section. [2001, c. 539, §1 (NEW).]

F. "Program participant" means a person certified by the Secretary of State to participate in the program. [2001, c. 539, §1 (NEW).]

G. "Secretary" means the Secretary of State. [2001, c. 539, §1 (NEW).]

[ 2011, c. 195, §1 (AMD) .]

2. Program established. The Address Confidentiality Program is established to protect victims of domestic violence, stalking or sexual assault by authorizing the use of designated addresses for such victims. The program is administered by the secretary under the following application and certification procedures.

A. Upon recommendation of an application assistant, an adult person, a parent or guardian acting on behalf of a minor or a guardian acting on behalf of an incapacitated person may apply to the secretary to have a designated address assigned by the secretary to serve as the person's address or the address of the minor or incapacitated person. [2001, c. 539, §1 (NEW).]

B. The secretary may approve an application only if it is filed with the office of the secretary in the manner established by rule and on a form prescribed by the secretary. A completed application must contain:

(1) The application preparation date, the applicant's signature and the signature and registration number of the application assistant who assisted the applicant in applying to be a program participant;

(2) A designation of the secretary as agent for purposes of service of process and for receipt of first-class mail;

(3) The mailing address where the applicant may be contacted by the secretary or a designee and the telephone number or numbers where the applicant may be called by the secretary or the secretary's designee; and

(4) One or more addresses that the applicant requests not be disclosed for the reason that disclosure will jeopardize the applicant's safety or increase the risk of violence to the applicant or members of the applicant's household. [2001, c. 539, §1 (NEW).]

C. Upon receipt of a properly completed application, the secretary may certify the applicant as a program participant. A program participant is certified for 4 years following the date of initial certification unless the certification is withdrawn or invalidated before that date. The secretary shall send notification of lapsing certification and a reapplication form to a program participant at least 4 weeks prior to the expiration of the program participant's certification. [2001, c. 539, §1 (NEW).]

D. The secretary shall forward first-class mail to the appropriate program participants. [2001, c. 539, §1 (NEW).]

E. A person who violates this paragraph commits a Class E crime.

(1) An applicant may not file an application knowing that it:

(a) Contains false or incorrect information; or

(b) Falsely claims that disclosure of the applicant's address or mailing address threatens the safety of the applicant or the applicant's children or the minor or incapacitated person on whose behalf the application is made.

(2) An application assistant may not assist or participate in the filing of an application that the application assistant knows:

(a) Contains false or incorrect information; or

(b) Falsely claims that disclosure of the applicant's address or mailing address threatens the safety of the applicant or the applicant's children or the minor or incapacitated person on whose behalf the application is made. [RR 2001, c. 2, Pt. A, §4 (COR).]

[ RR 2001, c. 2, Pt. A, §4 (COR) .]

3. Cancellation. Certification for the program may be canceled if one or more of the following conditions apply:

A. If the program participant obtains a name change, unless the program participant provides the secretary with documentation of a legal name change within 10 business days of the name change; [2001, c. 539, §1 (NEW).]

B. If there is a change in the residential street address from the one listed on the application, unless the program participant provides the secretary with notice of the change in such manner as the secretary provides by rule; or [2001, c. 539, §1 (NEW).]

C. The applicant or program participant violates subsection 2, paragraph E, subparagraph (1). [2001, c. 539, §1 (NEW).]

[ 2001, c. 539, §1 (NEW) .]

4. Use of designated address. Upon demonstration of a program participant's certification in the program, state and local government agencies and the courts shall accept and use only the designated address as a program participant's address unless the secretary has approved an exemption pursuant to subsection 5-A.

A. [2015, c. 313, §1 (RP).]

B. [2015, c. 313, §1 (RP).]

[ 2015, c. 313, §1 (AMD) .]

5. Disclosure to law enforcement and state agencies.

[ 2015, c. 313, §2 (RP) .]

5-A. Disclosure to law enforcement and to other state and local agencies. If the secretary determines it appropriate, the secretary may make a program participant's address or mailing address available for use by granting an exemption under the following circumstances:

A. Upon request to the secretary by:

(1) A law enforcement agency in the manner provided for by rule; or

(2) A commissioner or other chief administrator of a state or local government agency or the commissioner's or administrator's designee in the manner provided for by rule; and [2015, c. 313, §3 (NEW).]

B. Upon a finding by the secretary that:

(1) An agency under paragraph A has a bona fide statutory, administrative or law enforcement requirement for use of the program participant's address or mailing address such that the agency is unable to fulfill its statutory duties and obligations without the address or mailing address; and

(2) The program participant's address or mailing address will be used only for those statutory, administrative or law enforcement purposes and otherwise will be kept under seal and excluded from public inspection. [2015, c. 313, §3 (NEW).]

[ 2015, c. 313, §3 (NEW) .]

6. Disclosure pursuant to court order or canceled certification. If the secretary determines appropriate, the secretary shall allow a program participant's address and mailing address to be made available for use under the following circumstances:

A. To a person identified in a court order, upon the secretary's receipt of that court order that specifically orders the disclosure of a particular program participant's address and mailing address and the reasons stated for the disclosure; or [2001, c. 539, §1 (NEW).]

B. If the certification has been canceled because the applicant or program participant violated subsection 2, paragraph E, subparagraph (1). [2001, c. 539, §1 (NEW).]

[ 2013, c. 478, §1 (AMD) .]

7. Confidentiality. The program participant's application, supporting materials and the program's state e-mail account are not a public record and must be kept confidential by the secretary.

[ 2011, c. 195, §2 (AMD) .]

8. Rules. The secretary shall adopt rules to carry out this section. These rules are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 539, §1 (NEW) .]

SECTION HISTORY

RR 2001, c. 2, §A4 (COR). 2001, c. 539, §1 (NEW). 2011, c. 195, §§1, 2 (AMD). 2013, c. 478, §1 (AMD). 2015, c. 313, §§1-3 (AMD).



5 §90-C. Voluntary filing system for designation of office for trustee process

The Secretary of State shall establish and operate a central filing system to record and provide notice of offices designated by financial institutions authorized to do business in this State and credit unions authorized to do business in this State for service of trustee process under Title 14, section 2608-A, subsection 1. For this purpose, the Secretary of State may adopt rules, establish procedures and adopt a schedule of fees in conjunction with filing, registering, providing notices and other services performed by the Secretary of State in carrying out this section. Rules adopted pursuant to this paragraph are routine technical rules as defined in chapter 375, subchapter 2-A. [2003, c. 149, §2 (NEW).]

SECTION HISTORY

2003, c. 149, §2 (NEW).



5 §90-D. Public Comment Publication Fund

The Public Comment Publication Fund, referred to in this section as "the fund," is established as a nonlapsing fund within the Department of the Secretary of State. The fund consists of fees for public comment on constitutional resolutions and statewide referenda received by the Secretary of State pursuant to Title 1, section 354. The money in the fund must be used for the purpose of publishing the informational pamphlet that includes the public comment, explanatory statement and fiscal estimate pursuant to Title 1, section 354. The unobligated and unencumbered balance of the fund in excess of $5,000 as of December 1st of each year must be transferred to the General Fund. [2005, c. 316, §3 (NEW).]

SECTION HISTORY

2005, c. 316, §3 (NEW).



5 §90-E. Expedited review and determination of the authorization of financing statement records filed under the Uniform Commercial Code; criminal penalties; civil penalties and injunctive relief

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. “Authorized,” when used with reference to a financing statement record, means that the financing statement record was filed by a person authorized to do so as provided in Title 11, sections 9-1509 and 9-1708. [2007, c. 228, §1 (NEW).]

B. "Court" means the Kennebec County Superior Court. [2007, c. 228, §1 (NEW).]

C. “Debtor” means a natural person whose name was provided in a financing statement record as:

(1) An individual debtor; or

(2) One of the types of persons listed in Title 11, section 9-1505, subsection 1. [2007, c. 228, §1 (NEW).]

D. “Filing office” or “filing officer” means the appropriate office or officer where or to whom a financing statement record is to be filed as provided by Title 11, section 9-1501. [2007, c. 228, §1 (NEW).]

E. “Financing statement record” means:

(1) An initial financing statement;

(2) An amendment that adds collateral covered by a financing statement; or

(3) An amendment that adds a debtor to a financing statement.

For purposes of this paragraph, "collateral," "debtor" and "financing statement" have the same meanings as defined in Title 11, section 9-1102. [2007, c. 228, §1 (NEW).]

F. "Movant" means the person filing the motion. [2007, c. 228, §1 (NEW).]

[ 2007, c. 228, §1 (NEW) .]

2. Expedited process to review and determine authorization of filing of financing statement records. This subsection governs the procedure for disputing the authorization for a filing of a financing statement.

A. Any individual who asserts that the filing of a financing statement record that provides that individual’s name as a debtor is not an authorized filing may file, at any time, a motion for a judicial declaration that the financing statement record is not an authorized filing under Title 11, section 9-1509 and thus is not effective with respect to that individual under Title 11, section 9-1510. This motion must be filed with the Kennebec County Superior Court. The motion must be supported by the affidavit of the movant setting forth a concise statement of the facts upon which the claim for relief is based. The motion must be in the form that follows:

MISC. DOCKET No. ......................

In Re: A Purported

Financing Statement In the Kennebec County Superior Court

Against..................In and For ........................................

(Name of Movant).............................................Kennebec County, State of Maine

Motion for Judicial Review of the Authorization of a Financing Statement Record Filed Under the Uniform Commercial Code, the Maine Revised Statutes, Title 11, Article 9-A

Now Comes

.........................................................................................................

(name)

(movant) and files this motion requesting a judicial determination of whether the financing statement record filed in the filing office, a copy of which is attached hereto, is not an authorized filing with respect to the movant under the Uniform Commercial Code, Title 11, section 9-1509 or 9-1708 and in support of the motion would show the court as follows:

I.

(Name), movant, herein is an individual whose name was provided as an individual debtor in a financing statement record filed under the Uniform Commercial Code, Title 11, Article 9-A, a copy of which is attached hereto.

II.

On (date), in the exercise of the filing officer's official duties as (Secretary of State or Register of Deeds), the filing officer received and indexed the financing statement providing the movant’s name as an individual debtor and assigned the following file number, ..................... to the record, bearing the following date of filing, ...............................................................

III.

Movant alleges that the financing statement record is not an authorized filing with respect to movant and that this court should declare the financing statement record ineffective with respect to movant for that reason.

IV.

Movant attests that assertions herein are true and correct.

V.

Movant does not request the court to make a finding as to any underlying claim of any person and asserts that this motion does not seek review of an effective financing statement record. Movant acknowledges that movant may be subject to sanctions if this motion is determined to be frivolous or intentionally wrongful.

PRAYER

Movant requests the court to review the attached documentation and enter an order finding that said financing statement record was filed by a person not authorized to do so with respect to movant and is for that reason not an authorized filing with respect to movant and, therefore, has no effect with respect to movant, together with such other findings as the court deems appropriate.

Respectfully submitted,

.........................................................................

(Signature and typed name and address)

[2007, c. 228, §1 (NEW).]

B. The completed form for ordinary certificate of acknowledgment must be as follows:

AFFIDAVIT

STATE OF MAINE

COUNTY OF ............................................................

BEFORE ME, the undersigned authority, personally appeared ............................... who, being by me duly sworn, deposed as follows:

"My name is............................................. I am over 18 years of age, of sound mind, with personal knowledge of the following facts, and fully competent to testify. I further attest that the assertions contained in the accompanying motion are true and correct."

Further affiant sayeth not.

SUBSCRIBED and SWORN TO before me, this ....... day of ......................................................., ...................

NOTARY PUBLIC, State of Maine

Notary’s signature: ............................................................................................

Notary's printed name: ........................................................................................

My commission expires: .......................................

[2007, c. 228, §1 (NEW).]

C. The clerk of the court may not collect a filing fee for filing a motion as provided in this subsection. [2007, c. 228, §1 (NEW).]

D. The court's finding may be made solely on a review of the documentation attached to the motion and the responses, if any, of the person named as a secured party in the financing statement record and without hearing any oral testimony if none is offered by the secured party. The court's review may be made only upon not less than 20 days' notice to each person named as a secured party in the financing statement record. Notice must be given to each secured party. Notice may be given to each secured party at the address given in the financing statement record as an address of that secured party by mail or personal service as provided in the Maine Rules of Civil Procedure. Each person named as a secured party in the financing statement record may respond to the motion based on pleadings, depositions, admissions and affidavits. The court’s review of the pleadings, depositions, admissions and affidavits must be made on an expedited basis. [2007, c. 228, §1 (NEW).]

E. The court shall enter judgment in favor of the movant only if the pleadings, depositions, admissions and affidavits on file show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. [2007, c. 228, §1 (NEW).]

F. After review, the court shall enter an appropriate finding of fact and conclusion of law in a form as provided in paragraph G regarding the financing statement record, an attested copy of which must be filed and indexed under the movant’s name in the filing office where the original financing statement record was filed. The filing office may not collect a filing fee for filing the court's finding of fact and conclusion of law as provided in this section. A copy of the finding of fact and conclusion of law must be sent by the court to the movant, to each person named as a secured party in the financing statement record at the address of each person set forth in the financing statement and to the filing office. The copy must be sent within 7 days following the date that the finding of fact and conclusion of law are issued by the court. The secured party may appeal the finding of fact and conclusion of law as provided in the Maine Rules of Appellate Procedure. In addition to the notice requirements of those rules, the secured party shall give notice of the appeal to the filing office. [2007, c. 228, §1 (NEW).]

G. The finding of fact and conclusion of law must be in substantially the following form:

MISC. DOCKET No. ..........................

In Re: A Purported

Financing Statement In the Kennebec County Superior Court

Against ............... In and For ........................................

(Name of Movant) ..............................................................................................

Kennebec County, State of Maine

Judicial Finding of Fact and Conclusion of Law Regarding the Authorization of a Financing Statement Record Filed Under the Uniform Commercial Code

On the (number) day of (month), (year), in the above entitled and numbered cause, this court reviewed a motion, verified by affidavit, of (name), the documentation attached thereto, and the pleadings, depositions, admissions and affidavits submitted by the secured party, if any. Notice was given to each person named as a secured party in the financing statement record as provided by law to the secured party’s address as provided in the Uniform Commercial Code, the Maine Revised Statutes, Title 11, Article 9-A. No oral testimony was taken from any party, the court having made the determination that a decision could be made solely on review of the documentation provided hereunto.

The court finds as follows (only an item initialed is a valid court ruling):

.......The financing statement record providing movant’s name as an individual debtor attached to the motion IS an authorized filing as to movant under the Uniform Commercial Code, Title 11, section 9-1509 or 9-1708.

.......The financing statement record providing movant’s name as an individual debtor attached to the motion IS NOT an authorized filing as to movant under the Uniform Commercial Code, Title 11, section 9-1509 or 9-1708 and, therefore, is not effective with respect to movant.

This court makes no finding as to any underlying claims of the parties involved and expressly limits its finding of fact and conclusion of law to the review of whether authorization for the filing exists. Insofar as it affects movant, the filing officer shall remove the subject financing statement record from the index so that the record is not reflected in or obtained as a result of any search, standard or otherwise, conducted of the records of the filing office under the movant’s name upon the occurrence of both of the following:

A. Receipt of a finding of fact and conclusion of law that the documentation attached to the motion IS NOT an authorized financing statement naming movant as an individual debtor under the Uniform Commercial Code, Title 11, section 9-1509 or 9-1708 and, therefore, is not effective with respect to movant; and

B. The earlier of:

(i) The lapse of any period for appeal without an appeal having been taken; and

(ii) The decision becoming final following any appeal.

The filing office shall retain the subject financing statement record and this finding of fact and conclusion of law in the filing office for the duration of the period for which they would have otherwise been retained. This finding of fact and conclusion of law, but not the financing statement record, shall be indexed under the movant’s name.

SIGNED ON THIS THE .........................................DAY OF..................................

..................................................Justice, Maine Superior Court

[2007, c. 228, §1 (NEW).]

H. This subsection is cumulative of other law under which a person may obtain judicial relief with respect to any filed or recorded document. [2007, c. 228, §1 (NEW).]

[ 2007, c. 228, §1 (NEW) .]

3. Criminal penalty. A violation of this section is governed by Title 17-A, section 706-A.

[ 2007, c. 228, §1 (NEW) .]

4. Civil penalty and injunction. A person who violates this subsection is subject to civil penalties and other relief as provided in this subsection.

A. A person may not knowingly cause to be presented for filing in a filing office or promote the filing in a filing office of a financing statement record that the person knows:

(1) Is not authorized under Title 11, section 9-1509 or 9-1708 by the natural person whose name was provided as an individual debtor in the financing statement record;

(2) Was filed or presented for filing with the intent that the financing statement record be used to harass or hinder the natural person whose name was provided as an individual debtor in the financing statement record without that person’s authorization; or

(3) Was filed or presented for filing with the intent that the financing statement record be used to defraud any person. [2007, c. 228, §1 (NEW).]

B. A person who violates this subsection is liable to each debtor under paragraph A for:

(1) The greater of:

(a) $10,000; and

(b) The actual damages caused by the violation;

(2) Court costs;

(3) Reasonable attorney’s fees;

(4) Related expenses of bringing the action, including investigative expenses; and

(5) Punitive damages in the amount determined by the court. [2007, c. 228, §1 (NEW).]

C. The following persons may bring an action to enjoin a violation of this subsection or to recover damages under this subsection:

(1) The natural person whose name was provided as an individual debtor in the financing statement record filed without that person’s authorization under Title 11, section 9-1509 or 9-1708 or any guardian, conservator, executor, administrator or other legal representative of that person, a person who owns an interest in the collateral described or indicated in the financing statement record or a person directly harmed by the filing of the financing statement record; and

(2) The Attorney General. [2007, c. 1, §1 (COR).]

D. A filing officer may refer a matter to the Attorney General for filing the legal actions under this subsection. [2007, c. 228, §1 (NEW).]

E. An action under this subsection may be brought in any court in Kennebec County or in a county where any of the persons named in the cause of action under this subsection resides. [2007, c. 228, §1 (NEW).]

F. The fee for filing an action under this subsection is $25. The plaintiff must pay the fee to the clerk of the court in which the action is filed. The plaintiff may not be assessed any other fee, cost, charge or expense by the clerk of the court. [2007, c. 228, §1 (NEW).]

G. A plaintiff who is unable to pay the filing fee and fee for service of notice may follow the court procedures to waive such fees. [2007, c. 228, §1 (NEW).]

H. If the fee imposed under paragraph F is less than the filing fee the court imposes for filing other similar actions and the plaintiff prevails in the action, the court may order a defendant to pay to the court the difference between the fee paid under paragraph F and the filing fee the court imposes for filing other similar actions. [2007, c. 228, §1 (NEW).]

I. This subsection is cumulative of other law under which a person may obtain judicial relief with respect to any filed or recorded document. This subsection is not intended to be an exclusive remedy. [2007, c. 228, §1 (NEW).]

[ RR 2007, c. 1, §1 (COR) .]

SECTION HISTORY

RR 2007, c. 1, §1 (COR). 2007, c. 228, §1 (NEW).



5 §90-F. Refusal of records for filing or recording; removal of filed or recorded records

1. Refusal. Notwithstanding any other provision of law, if a person presents a record to the Secretary of State for filing or recording, the Secretary of State may refuse to accept the record for filing or recording if the record is not required or authorized to be filed or recorded with the Secretary of State or the Secretary of State has reasonable cause to believe the record is materially false or fraudulent. This subsection does not create a duty upon the Secretary of State to inspect, evaluate or investigate a record that is presented for filing or recording.

[ 2015, c. 180, §1 (NEW) .]

2. Removal. The Secretary of State may remove a record that has been filed or recorded with the Secretary of State if the Secretary of State determines that the record was filed or recorded erroneously because the record was not required or authorized to be filed or recorded with the Secretary of State or the Secretary of State has reasonable cause to believe that the record is materially false or fraudulent. If the Secretary of State removes a record that was filed or recorded, the Secretary of State shall immediately notify the person who presented the record for filing or recording.

[ 2015, c. 180, §1 (NEW) .]

3. Action after refusal or removal. If the Secretary of State, pursuant to subsection 1, refuses to accept a record for filing or recording, the person who presented the record to the Secretary of State may commence an action in or apply for an order from the Superior Court to require the Secretary of State to accept the record for filing or recording. If the Secretary of State, pursuant to subsection 2, removes a record that was filed or recorded, the person who presented the record to the Secretary of State may commence an action in or apply for an order from the Superior Court to require the Secretary of State to reinstate the filing or recording from the original date of filing or recording. If the court determines that the record is appropriate for filing or recording, it shall order the Secretary of State to accept the record for that purpose or require the Secretary of State to reinstate the record from the original date of filing or recording.

[ 2015, c. 180, §1 (NEW) .]

SECTION HISTORY

2015, c. 180, §1 (NEW).






Subchapter 2: SPECIAL ADVOCATE

5 §90-N. Bureau established

The Bureau of the Special Advocate, referred to in this subchapter as "the bureau," is established within the Department of the Secretary of State to assist in resolving regulatory enforcement actions affecting small businesses that, if taken, are likely to result in significant economic hardship and to advocate for small business interests in other regulatory matters. [2011, c. 304, Pt. D, §2 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. D, §2 (NEW).



5 §90-O. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 304, Pt. D, §2 (NEW).]

1. Agency. "Agency" has the same meaning as set out in section 8002, subsection 2.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

2. Agency enforcement action. "Agency enforcement action" means an enforcement action initiated by an agency against a small business.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

3. Complaint. "Complaint" means a request to the special advocate for assistance under section 90-Q.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

4. Regulatory impact notice. "Regulatory impact notice" means a written notice from the Secretary of State to the Governor as provided in section 90-S.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

5. Significant economic hardship. "Significant economic hardship" means a hardship created for a small business by a monetary penalty or license suspension or revocation imposed by an agency enforcement action that appears likely to result in the:

A. Temporary or permanent closure of the small business; or [2011, c. 304, Pt. D, §2 (NEW).]

B. Termination of employees of the small business. [2011, c. 304, Pt. D, §2 (NEW).]

[ 2011, c. 304, Pt. D, §2 (NEW) .]

6. Small business. "Small business" means a business having 50 or fewer employees in the State.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

7. Special advocate. "Special advocate" means the person appointed pursuant to section 90-P.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

SECTION HISTORY

2011, c. 304, Pt. D, §2 (NEW).



5 §90-P. Special advocate; appointment and qualifications

The Secretary of State shall appoint a special advocate to carry out the purposes of this subchapter. The special advocate shall serve at the pleasure of the Secretary of State. [2011, c. 304, Pt. D, §2 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. D, §2 (NEW).



5 §90-Q. Small business requests for assistance

A small business may file a complaint requesting the assistance of the special advocate in any agency enforcement action initiated against that small business. The special advocate may provide assistance to the small business in accordance with section 90-R, subsection 2. The special advocate shall encourage small businesses to request the assistance of the special advocate as early in the regulatory proceeding as possible. Before providing any assistance, the special advocate shall provide a written disclaimer to the small business stating that the special advocate is not acting as an attorney representing the small business, that no attorney-client relationship is established and that no attorney-client privilege can be asserted by the small business as a result of the assistance provided by the special advocate under this subchapter. [2011, c. 304, Pt. D, §2 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. D, §2 (NEW).



5 §90-R. Powers and duties of the special advocate

1. General advocacy. The special advocate may advocate generally on behalf of small business interests by commenting on rules proposed under chapter 375, testifying on legislation affecting the interests of small businesses, consulting with agencies having enforcement authority over business matters and promoting the services provided by the special advocate.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

2. Advocate on behalf of an aggrieved small business. Upon receipt of a complaint requesting assistance under section 90-Q, the special advocate may:

A. Consult with the small business that filed the complaint and with the staff in the agency that initiated the agency enforcement action to determine the facts of the case; [2011, c. 304, Pt. D, §2 (NEW).]

B. After reviewing the complaint and discussing the complaint with the small business and the agency that initiated the agency enforcement action, determine whether, in the opinion of the special advocate, the complaint arises from an agency enforcement action that is likely to result in a significant economic hardship to the small business; [2011, c. 304, Pt. D, §2 (NEW).]

C. If the special advocate determines that an agency enforcement action is likely to result in a significant economic hardship to the small business, seek to resolve the complaint through consultation with the agency that initiated the agency enforcement action and the small business and participation in related regulatory proceedings in a manner allowed by applicable laws; and [2011, c. 304, Pt. D, §2 (NEW).]

D. If the special advocate determines that an agency enforcement action applies statutes or rules in a manner that is likely to result in a significant economic hardship to the small business, when an alternative means of effective enforcement is possible, recommend to the Secretary of State that the secretary issue a regulatory impact notice to the Governor. [2011, c. 304, Pt. D, §2 (NEW).]

[ 2011, c. 304, Pt. D, §2 (NEW) .]

SECTION HISTORY

2011, c. 304, Pt. D, §2 (NEW).



5 §90-S. Regulatory impact notice

At the recommendation of the special advocate, the Secretary of State may issue a regulatory impact notice to the Governor informing the Governor that an agency has initiated an agency enforcement action that is likely to result in significant economic hardship to a small business, when an alternative means of enforcement was possible, and asking that the Governor take action, as appropriate and in a manner consistent with all applicable laws, to address the small business issues raised by that agency enforcement action. The regulatory impact notice may include, but is not limited to, a description of the role of the special advocate in attempting to resolve the issue with the agency, a description of how the agency enforcement action will affect the interests of the small business and a description of how an alternative enforcement action, when permitted by law, would relieve the small business of the significant economic hardship expected to result from the agency enforcement action. The Secretary of State shall provide a copy of the regulatory impact notice to the agency that initiated the agency enforcement action, the small business that made the complaint and the joint standing committee of the Legislature having jurisdiction over the agency. [2011, c. 304, Pt. D, §2 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. D, §2 (NEW).



5 §90-T. Regulatory Fairness Board

The Regulatory Fairness Board, referred to in this section as "the board," is established within the Department of the Secretary of State to hear testimony and to report to the Legislature and the Governor at least annually on regulatory and statutory changes necessary to enhance the State's business climate. [2011, c. 304, Pt. D, §2 (NEW).]

1. Membership. The board consists of the Secretary of State, who shall serve as the chair of the board and 4 public members who are owners, operators or officers of businesses operating in different regions of the State, appointed as follows:

A. One public member appointed by the President of the Senate; [2011, c. 304, Pt. D, §2 (NEW).]

B. One public member appointed by the Speaker of the House; [2011, c. 304, Pt. D, §2 (NEW).]

C. Two public members appointed by the Governor, one of whom represents a business with fewer than 50 employees and one of whom represents a business with fewer than 20 employees. [2011, c. 304, Pt. D, §2 (NEW).]

The Secretary of State shall inform the joint standing committee of the Legislature having jurisdiction over business matters in writing upon the appointment of each member. Except for the Secretary of State, an officer or employee of State Government may not be a member of the board.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

2. Terms of appointment. Each member appointed to the board must be appointed to serve a 3-year term. A member may not be appointed for more than 3 consecutive terms.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

3. Quorum. A quorum for the purpose of conducting the board's business consists of 3 appointed members of the board.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

4. Duties of board. The board shall:

A. Meet at least 3 times a year to review complaints submitted to the special advocate; [2011, c. 304, Pt. D, §2 (NEW).]

B. Review the status of complaints filed with the special advocate and regulatory impact notices issued by the Secretary of State; and [2011, c. 304, Pt. D, §2 (NEW).]

C. Report annually by February 1st to the Governor and the joint standing committee of the Legislature having jurisdiction over business matters on actions taken by the special advocate and the Secretary of State to resolve complaints concerning agency enforcement actions against small businesses. The report may also include recommendations for statutory changes that will bring more clarity, consistency and transparency in rules affecting the small business community. [2011, c. 304, Pt. D, §2 (NEW).]

[ 2011, c. 304, Pt. D, §2 (NEW) .]

5. Compensation. Board members are entitled to compensation only for expenses pursuant to section 12004-I, subsection 2-G.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

6. Staff. The special advocate shall staff the board.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

SECTION HISTORY

2011, c. 304, Pt. D, §2 (NEW).









Chapter 6: STATE ARCHIVIST

5 §91. Short title

This chapter shall be known and may be cited as the "Archives and Records Management Law." [1973, c. 625, §16 (NEW).]

SECTION HISTORY

1973, c. 625, §16 (NEW).



5 §92. Declaration of policy

The Legislature declares that it is the policy of the State to make the operations of State Government and local government more efficient, more effective and more economical through records management; and, to the end that the people may derive maximum benefit from a knowledge of state affairs, preserve its records of permanent value for study and research. [1997, c. 636, §1 (AMD).]

SECTION HISTORY

1973, c. 625, §16 (NEW). 1995, c. 148, §2 (AMD). 1997, c. 636, §1 (AMD).



5 §92-A. Definitions

The following definitions are established for terms used in this chapter. [1973, c. 625, §16 (NEW).]

1. Agency records. "Agency records" means records of government agencies to which they retain legal title, but that have been transferred to the custody of the Maine State Archives to effect economies and efficiency in their storage and use pending their ultimate disposition as authorized by law.

[ 1997, c. 636, §2 (AMD) .]

2. Archives. "Archives" means government records that have been determined by the State Archivist to have sufficient value to warrant their continued preservation and that are in the physical and legal custody of the Maine State Archives.

[ 1997, c. 636, §2 (AMD) .]

2-A. Local government. "Local government" means a municipality, county, school district or other special-purpose district or multi-purpose district.

[ 1999, c. 12, §1 (AMD) .]

3. Record center. "Record center" means facilities maintained by the State Archivist for the storage, security, servicing and other processing of agency records that must be preserved for varying periods of time and need not be retained in office equipment and space.

[ 1973, c. 625, §16 (NEW) .]

4. State agency or agency. "State agency" or "agency" means any unit of State Government or local government, including any state board or commission, except the Legislature and its committees and subcommittees, the Judicial Department, the University of Maine System, the Maine Community College System and the Maine Maritime Academy.

[ 1995, c. 148, §4 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

5. Record. "Record" means all documentary material, regardless of media or characteristics and regardless of when it was created, made or received or maintained by an agency in accordance with law or rule or in the transaction of its official business. "Record" does not include extra copies of printed or processed material of which official or record copies have been retained, stocks of publications and processed documents intended for distribution or use or records relating to personal matters that may have been kept in an office for convenience.

"Record" includes records of historic and archival value to the State, regardless of the date of their generation, including all documents determined to have such value to the State by statute and, when appropriate, by the State Archivist.

[ 2009, c. 509, §1 (AMD) .]

6. Electronic record. "Electronic record" means a record whose content is not readable unless retrieved by means of an electronic device such as a computer or an audio or video player.

[ 1997, c. 636, §4 (NEW) .]

SECTION HISTORY

1973, c. 625, §16 (NEW). 1991, c. 837, §A8 (AMD). 1995, c. 148, §§3,4 (AMD). 1997, c. 636, §§2-4 (AMD). 1999, c. 12, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2009, c. 509, §1 (AMD).



5 §93. State Archivist

The Secretary of State shall appoint a State Archivist subject to review by the joint standing committee of the Legislature having jurisdiction over state and local government and to confirmation by the Legislature. The State Archivist shall be chosen without reference to party affiliation and solely on the ground of professional competence to perform the duties of that office. The State Archivist shall hold office for a term of 6 years from the date of the appointment and until a successor has been appointed and qualified. The compensation of the State Archivist shall be fixed by the Governor. [1995, c. 148, §5 (AMD).]

This section shall not affect the term of the person holding office as State Archivist on October 1, 1977. [1977, c. 674, §2 (RPR).]

SECTION HISTORY

1973, c. 625, §16 (NEW). 1975, c. 771, §33 (AMD). 1977, c. 674, §2 (RPR). 1995, c. 148, §5 (AMD).



5 §94. Maine State Archives

The office of the State Archivist is a bureau within the Department of the Secretary of State and consists of at least 2 organizational units as the State Archivist and the Secretary of State determine best suited to the accomplishment of the functions and purposes of this chapter. One organizational unit consists of the State Archivist and immediate support staff. The office is known as the Maine State Archives. The State Archivist is the official custodian of the archival resources of the State. [1989, c. 716, (AMD).]

SECTION HISTORY

1973, c. 625, §16 (NEW). 1989, c. 716, (AMD).



5 §95. Powers and duties of State Archivist

The State Archivist has, upon consent of the Secretary of State, the duties and powers established under the following provisions governing the creation, use, maintenance, retention, preservation and disposal of state records: [1991, c. 837, Pt. A, §9 (AMD).]

1. Administration. To administer the office of the State Archivist. In exercising the administration of the office, the State Archivist shall formulate policies, establish organizational and operational procedures and exercise general supervision. The State Archivist shall employ, with the approval of the Secretary of State subject to the Civil Service Law, such assistants as are necessary to carry out this chapter. The State Archivist shall adopt a seal for use in the official business of the office. The State Archivist has custody and control of the facilities provided for the administration of this chapter;

[ 1991, c. 837, Pt. A, §9 (AMD) .]

2. Examination of public records. To have the right of reasonable access to and examination of all state and local government records in Maine;

[ 1995, c. 148, §6 (AMD) .]

3. Rules. To adopt such rules as are necessary to effectuate the purposes of this chapter. No restrictions or limitations may be imposed on the use of records that are defined by law as state and local government records or as records open to public inspection, unless necessary to protect and preserve them from deterioration, mutilation, loss or destruction. Restrictions or limitations imposed by law on the examination and use of records transferred to the archives under subsection 7, paragraph C and subsection 8 remain in effect until the records have been in existence for 50 years, unless removed or relaxed by the State Archivist with the concurrence in writing of the head of the agency from which the records were transferred or the successor in function, if any. The State Archivist shall adopt rules governing the transfer of records from the custody of one agency to that of another subject to any applicable provision of law;

[ 1995, c. 148, §6 (AMD) .]

4. Acceptance of gifts and bequests. To accept gifts, bequests and endowments for purposes consistent with the objectives of this chapter. Such funds, if given as an endowment must be invested in securities by the Treasurer of State according to the laws governing the investment of trust funds. All gifts, bequests and proceeds of invested endowment funds must be used solely to carry out the purposes for which they were made;

[ 1991, c. 837, Pt. A, §9 (AMD) .]

5. Publication. To publish archival material, reports, bulletins and other publications that promote the objectives of this chapter. The State Archivist shall establish the price at which publications, photocopies and photoduplication services may be sold and delivered. The income received under this subsection and subsection 12 must be credited to a special revenue account, which is carried forward and expended by the agency for these purposes;

[ 1991, c. 837, Pt. A, §9 (AMD) .]

6. Biennial report. To report biennially to the Governor and Legislature facts and recommendations related to the work and needs of the office of State Archivist;

[ 1991, c. 837, Pt. A, §9 (AMD) .]

7. Records management program. To establish and administer in the executive branch of State Government an active, continuing program for the economical and efficient management of state and local government records, and for the proper disposition of local government records. Upon request, the State Archivist shall assist and advise in the establishment of records management programs in the legislative and judicial branches of State Government and shall, as required by them, provide program services similar to those available to the executive branch. The State Archivist shall, with due regard for the functions of the agencies concerned:

A. Provide standards, procedures and techniques for effective management of state and local government records in the conduct of business; [1997, c. 636, §5 (AMD).]

B. Recommend improvements in records management practices, including the use of space, equipment and supplies employed in creating, maintaining, storing and servicing state and local government records; [1997, c. 636, §5 (AMD).]

C. Establish schedules, in consultation with the heads of state agencies and local government agencies, under which each agency shall retain records of continuing value, and dispose, as provided by this chapter, of records no longer possessing sufficient administrative, legal or fiscal value to warrant their further keeping for business purposes; and [1997, c. 636, §5 (AMD).]

D. Obtain such reports from state or local government agencies as are required for the administration of the program. [1997, c. 636, §5 (AMD).]

The head of each state agency or local government agency shall establish and maintain an active, continuing program for the economical and efficient management of any records in compliance with the standards, procedures and regulations issued by the State Archivist.

[ 1997, c. 636, §5 (AMD) .]

8. Transfer of state records. To provide for the transfer to the archives of state records, disposed of under subsection 7, paragraph C, that have archival value;

[ 1991, c. 837, Pt. A, §9 (AMD) .]

9. Destruction of state records. To authorize and receive confirmation of the destruction of the state records of any state or local agency that, in the opinion of the head of the agency, are no longer of value to the state or local government agency, and that, in the opinion of the State Archivist and the Archives Advisory Board, have no archival value to the State;

[ 1995, c. 148, §8 (AMD) .]

10. Transfer of state and official records. To receive all state records transferred to the Maine State Archives under subsection 8 and to negotiate for the transfer of official records from the custody of any public official not governed by subsection 7. The State Archivist shall charge a fee sufficient to cover the cost of receiving and processing all transfers from the custody of any public official not governed by subsection 7. The fees collected must be deposited in the General Fund. Any public officer in Maine is authorized to turn over to the State Archivist those official records legally in that public official's custody that are not needed for the transaction of the business of that office, whenever the State Archivist is willing and able to receive them. Whenever such a transfer is made, the State Archivist shall transmit to the office from which the records are transferred a memorandum in which such records are described in terms sufficient to identify them, which must be preserved in the transferring office. Unless otherwise directed by law, the state records of any public office, commission or committee in the State must, upon the termination of its existence or functions, be transferred to the custody of the State Archivist;

[ 1997, c. 636, §6 (AMD) .]

10-A. Records of Secretary of State. To preserve the records of the Secretary of State to the extent the Secretary of State determines desirable under the Constitution and the regulations of the State Archivist;

[ 1991, c. 837, Pt. A, §9 (AMD) .]

10-B. Permanent state records of agency administration. To establish such standards concerning the establishment, maintenance and operation of state or local government administered computerized and auxiliary automated information handling as are necessary to ensure the preservation of adequate and permanent records of the organization, functions, policies, procedures, decisions and essential transactions of the agencies of State Government or local government;

[ 1995, c. 148, §8 (AMD) .]

10-C. Legislative records. To receive legislative records. The Secretary of the Senate and the Clerk of the House of Representatives shall obtain the noncurrent records of the Legislature and of each legislative committee at the close of each Legislature and transfer them to the Maine State Archives for preservation, subject to the orders of the Senate or the House of Representatives, respectively, and subject to schedules established in consultation with the Executive Director of the Legislative Council;

[ 2005, c. 683, Pt. A, §4 (AMD) .]

11. Archives available for public use. To make archival material under the archivist's supervision available for public use at reasonable times. The archivist shall carefully protect and preserve the materials from deterioration, mutilation, loss or destruction. State records maintained by the archivist that contain information related to the identity of an archives patron relative to the patron's use of materials at the archives are confidential. Those state records and the information contained in them may only be released with the express written consent of the patron involved or as a result of a court order;

[ 1991, c. 837, Pt. A, §9 (AMD) .]

12. Copies. To furnish copies of archival material upon the request of any person, on payment in advance of such fees as may be required. Copies of state records transferred pursuant to law from the office of their origin to the custody of the State Archivist, when certified by the State Archivist, under the seal of that office, have the same legal force and effect as if certified by their original custodian. A facsimile of the signature of the State Archivist imprinted by or at the direction of the State Archivist upon any certificate issued by the State Archivist has the same validity as the written signature of the State Archivist;

[ 2009, c. 509, §2 (AMD) .]

13. Photoreproduction and restoration. To provide centralized photoreproduction and records preservation services for government agencies to the extent the State Archivist determines advisable in the administration of the state program and facilities. Such services must be furnished to such agencies at cost.

Fees collected under this subsection must be deposited in the General Fund; and

[ 2009, c. 509, §3 (AMD) .]

14. Records explanation available. To prepare a detailed explanation of what constitutes a "record" pursuant to section 92-A, subsection 5 and "records belonging to the State or to a local government or any agency of the State" pursuant to section 95-A, subsection 1. The State Archivist shall include in the explanation practical examples of such records in plain language. Upon request, the State Archivist shall provide the explanation to interested parties at no cost to the requestor and shall post the explanation on a publicly accessible website.

[ 2009, c. 509, §4 (NEW) .]

SECTION HISTORY

1973, c. 625, §16 (NEW). 1981, c. 456, §§A17,A18 (AMD). 1985, c. 785, §B10 (AMD). 1989, c. 235, §§1,2 (AMD). 1989, c. 501, §L4 (AMD). 1991, c. 172, §1 (AMD). 1991, c. 837, §A9 (AMD). 1995, c. 148, §§6-8 (AMD). 1997, c. 636, §§5,6 (AMD). 2005, c. 683, §A4 (AMD). 2009, c. 509, §§2-4 (AMD).



5 §95-A. Protection and recovery of public records

1. Ownership and possession; notice and demand of return. A record created by or belonging to the State, to a local or county government in the State or to any agency of the State remains the property of the State until ownership and possession are formally relinquished in accordance with statute and rules. Whenever the State Archivist has reasonable grounds to believe that records belonging to the State or to a local government or any agency of the State or to which the State or its agencies have a lawful right of possession are in the possession of a person or entity not authorized by the State Archivist, other lawful custodian or by law to possess those records, the State Archivist may issue a written notice and demand to that person or entity for the immediate return of the records. The notice and demand must be sent by certified or registered mail, return receipt requested. The notice and demand must identify the records claimed to belong to the State or local government with reasonable specificity. Upon receipt of the notice and demand, the person or entity in the possession of records claimed to belong to the State or local government may not destroy, alter, transfer, convey or otherwise alienate those records unless authorized in writing by the State Archivist or by an order issued by a court of competent jurisdiction. The notice and demand must specifically state that any transfer, conveyance or other alienation of the records after receipt of the notice and demand constitutes a Class E crime in violation of section 97.

[ 2009, c. 509, §5 (AMD) .]

2. Petition; hearing. Following the issuance of a notice and demand in accordance with subsection 1, the State Archivist, with the assistance of the Attorney General, may petition the Superior Court of Kennebec County or the Superior Court in the county in which records are located for the return of state records that are in the possession of a person or entity not authorized by the State Archivist, other lawful custodian or by law to possess those records. After hearing, the court shall order the records to be delivered to the State Archivist, or other custodian designated by the State Archivist, upon a finding that the materials in question are records and that the records are in the possession of a person or entity not authorized by the State Archivist, other lawful custodian or provision of law to possess the records. The court may issue all orders necessary to protect the records from destruction, alteration, transfer, conveyance or alienation by the person or entity in possession of the materials and may also order the person or entity in possession of the materials to surrender the records into the custody of the State Archivist pending the court's decision on the petition.

[ 1997, c. 636, §7 (AMD) .]

3. Presumption. In any proceeding pursuant to subsection 2, there is a rebuttable presumption that records that were once in the custody of the State or a local government were not lawfully alienated from that custody.

[ 1997, c. 636, §7 (AMD) .]

4. Definition.

[ 1997, c. 636, §7 (RP) .]

5. Sale or transfer of record prohibited. A person may not sell or transfer a record unless specifically authorized by law. A person who violates this subsection commits a Class D crime.

[ 2003, c. 365, §1 (NEW) .]

SECTION HISTORY

1989, c. 283, (NEW). 1995, c. 148, §9 (AMD). 1997, c. 636, §7 (AMD). 2003, c. 365, §1 (AMD). 2009, c. 509, §5 (AMD).



5 §95-B. Local government records

The following provisions apply to local government records. [1995, c. 148, §10 (NEW).]

1. Omissions or errors corrected. When omissions or errors exist in local government records, those records must be corrected under oath by the person who was responsible for those local government records, whether or not that person remains in office.

A. If an original town meeting warrant is lost or destroyed, the return may be made or amended on a copy of it. [1995, c. 148, §10 (NEW).]

[ 1995, c. 148, §10 (NEW) .]

2. Safe or vault for preservation. Each local government shall provide a fireproof safe or vault for the preservation of all records that must be retained permanently but are not required for business purposes. The official having responsibility for those records shall deposit them in the safe or vault where those records must be kept except when required for use. Beginning in 2002, each local government shall respond to a survey distributed biennially by the State Archivist requesting:

A. A description of the fireproof safe or vault required by this section; [2001, c. 704, §1 (NEW).]

B. A statement of the adequacy of the safe or vault for the preservation of records that must be retained permanently; and [2001, c. 704, §1 (NEW).]

C. A plan, if any, for the establishment or enhancement of a safe or vault to comply with the requirements of this section. [2001, c. 704, §1 (NEW).]

The State Archivist shall report the results of the survey, with recommendations, to the joint standing committees of the Legislature having jurisdiction over education and cultural affairs and over state and local government matters.

[ 2001, c. 704, §1 (AMD) .]

2-A. Retention of archival records currently in digital form. Beginning in 2002, each local government shall respond to a survey distributed biennially by the State Archivist requesting:

A. A description of the provisions currently in place for the preservation of records that must be retained permanently and are currently maintained in digital form; [2001, c. 704, §2 (NEW).]

B. A statement of the adequacy of those provisions for the preservation of records that must be retained permanently; and [2001, c. 704, §2 (NEW).]

C. A plan, if any, for the establishment or enhancement of those provisions to ensure the permanent retention of and access to these records. [2001, c. 704, §2 (NEW).]

The State Archivist shall report the results of the survey, with recommendations, to the joint standing committees of the Legislature having jurisdiction over education and cultural affairs and over state and local government matters.

[ 2001, c. 704, §2 (NEW) .]

3. Attestation. The records of a local government official may be attested by volume. Each document is sufficiently attested when the volume in which it is recorded bears the attestation with the written signature of the official.

[ 1995, c. 148, §10 (NEW) .]

4. Delivery to successor in office. Local government officials shall deliver the records of their office to their successors in office upon the expiration of the officials' terms.

[ 1995, c. 148, §10 (NEW) .]

5. Records available for public use. Each local government official shall make records available for public use under that official's supervision at reasonable times unless the use of the records is otherwise restricted by law.

[ 1995, c. 148, §10 (NEW) .]

6. Protection of records. Local government officials shall carefully protect and preserve the records of their office from deterioration, mutilation, loss or destruction.

[ 1995, c. 148, §10 (NEW) .]

7. Disposition of records. Records may not be destroyed or otherwise disposed of by any local government official, except as provided by the Archives Advisory Board. Records that have been determined by the board to possess sufficient archival value must be preserved by the municipality or deposited with the State Archivist.

[ 1995, c. 148, §10 (NEW) .]

8. Regulations of Archives Advisory Board. Each local government official shall comply with the standards, procedures and regulations issued by the Archives Advisory Board.

[ 1995, c. 148, §10 (NEW) .]

SECTION HISTORY

1995, c. 148, §10 (NEW). 1997, c. 636, §8 (AMD). 2001, c. 704, §§1,2 (AMD).



5 §96. Archives Advisory Board

The Archives Advisory Board, established by section 12004-I, subsection 8, shall serve to advise the State Archivist in administration of this chapter and to perform such other duties as may be prescribed by law. The board shall consist of 9 persons especially interested in the history of the State appointed by the Governor as advisors for overlapping terms of 6 years. The 3 new advisors shall be first appointed one for one year, one for 3 years and one for 5 years. Their successors shall be appointed for terms of 6 years. Each advisor shall serve for the term of appointment and thereafter until a successor is appointed and qualified. In case of the termination of an advisor's service during that advisor's term, the Governor shall appoint a successor for the unexpired term. Advisors shall be compensated as provided in chapter 379. [1989, c. 503, Pt. B, §9 (AMD).]

SECTION HISTORY

1973, c. 625, §16 (NEW). 1983, c. 812, §13 (AMD). 1989, c. 503, §B9 (AMD).



5 §97. Violation

Violation of any provision of this chapter or any rules and regulations issued under section 95, subsection 3, except those violations for which specific penalties are provided, is a Class E crime. [1977, c. 696, §3 (RPR).]

SECTION HISTORY

1973, c. 625, §16 (NEW). 1977, c. 696, §33 (RPR).



5 §98. Maine Historical Records Advisory Board

The Maine Historical Records Advisory Board, established by section 12004-I, subsection 18-D and referred to in this section as the "board," is within the office of the State Archivist and serves to encourage the preservation of and access to historical records within the State. [2001, c. 704, §3 (NEW).]

1. Duties. In support of its mission, the board shall conduct the following activities:

A. Make recommendations to the National Historical Publications and Records Commission regarding the funding of proposals seeking support from that commission; [2001, c. 704, §3 (NEW).]

B. Develop, maintain and execute a strategic plan supporting the board's priorities for funding recommendations and other activities; [2001, c. 704, §3 (NEW).]

C. Seek, receive and administer nonstate funds to support its priority activities; [2001, c. 704, §3 (NEW).]

D. Work cooperatively with other state historical records advisory boards, especially those in New England; [2001, c. 704, §3 (NEW).]

E. Report biennially to the joint standing committees of the Legislature having jurisdiction over education and cultural affairs and over state and local government matters on the board's activities and on the condition of historical records in the State; and [2001, c. 704, §3 (NEW).]

F. Other activities it determines appropriate. [2001, c. 704, §3 (NEW).]

[ 2001, c. 704, §3 (NEW) .]

2. Authority. In order to carry out its mission, the board may make expenditures in accordance with the following:

A. Beginning with the 2004-2005 biennium, the Governor shall include in the budget submitted to the Legislature each biennium a line item to allow the expenditure by the board of any non-General Fund revenues received by the board, including federal funds, grants or gifts; and [2001, c. 704, §3 (NEW).]

B. Beginning with the 2004-2005 biennium, the Governor shall include in the budget submitted to the Legislature each biennium a line item to allow the expenditure by the board of any non-General Fund revenues received by the board to fund a full-time position. [2001, c. 704, §3 (NEW).]

[ 2001, c. 704, §3 (NEW) .]

3. Membership. The board consists of at least 7 and no more than 11 members who are appointed to serve as follows:

A. Except as provided in paragraph B, the Governor shall appoint all of the members, the majority of whom must have experience in the administration of historical records or in a field of research activity that makes extensive use of historical records; [2001, c. 704, §3 (NEW).]

B. The Director of the Maine Historical Society and the State Archivist are members ex officio and are voting members; and [2001, c. 704, §3 (NEW).]

C. The Governor shall appoint either the Director of the Maine Historical Society or the State Archivist to serve as the Maine Historical Records Coordinator and to serve as the chair of the board. The coordinator shall serve a term of 4 years and may not be compensated but may receive the reimbursements allowed members of the board. [2001, c. 704, §3 (NEW).]

All members, with the exception of the coordinator, serve 3-year terms. All members serve without compensation. All legally allowed expenditures incurred by the members in the performance of their duties may be reimbursed by the National Historical Publications and Records Commission or by other funds available to the board.

[ 2001, c. 704, §3 (NEW) .]

4. Maine Historical Records Advisory Board Fund. The Maine Historical Records Advisory Board Fund, referred to in this section as the "fund," is established for use by the board. Balances in the fund may not lapse and must be carried forward and used for the purposes of this section. The board may accept and deposit in the fund money from private and public sources.

[ 2001, c. 704, §3 (NEW) .]

SECTION HISTORY

2001, c. 704, §3 (NEW).






Chapter 6-A: MODEL REGISTERED AGENTS ACT

5 §101. Short title

This chapter is known and may be cited as "the Model Registered Agents Act." [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §102. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

1. Appointment of agent. "Appointment of agent" means a statement appointing an agent for service of process filed by a domestic entity that is not a filing entity or a nonqualified foreign entity under section 112.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Clerk. "Clerk" means the person described in Title 13-C, chapter 5-A.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Clerk filing. "Clerk filing" means the public organic document of a domestic filing entity formed under Title 13-C.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Commercial clerk. "Commercial clerk" means a clerk who is listed under section 106.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Commercial registered agent. "Commercial registered agent" means an individual or a domestic or foreign entity listed under section 106.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Domestic entity. "Domestic entity" means an entity whose internal affairs are governed by the laws of this State.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

7. Entity. "Entity" means a person that has a separate legal existence or has the power to acquire an interest in real property in its own name other than:

A. An individual; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. A testamentary, inter vivos or charitable trust, with the exception of a business trust, statutory trust or similar trust; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §1 (AFF).]

C. An association or relationship that is not a partnership by reason of Title 31, section 1022, subsection 3 or a similar provision of the law of any other jurisdiction; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

D. A decedent's estate; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

E. A public corporation, government or governmental subdivision, agency or instrumentality or quasi-governmental instrumentality. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

8. Filing entity. "Filing entity" means an entity that is created by the filing of a public organic document.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

9. Foreign entity. "Foreign entity" means an entity other than a domestic entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

10. Foreign qualification document. "Foreign qualification document" means an application for a certificate of authority or other foreign qualification filing with the Secretary of State by a foreign entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

11. Governance interest. "Governance interest" means the right under the organic law or organic rules of an entity, other than as a governor, agent, assignee or proxy, to:

A. Receive or demand access to information concerning, or the books and records of, the entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. Vote for the election of the governors of the entity; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. Receive notice of or vote on any or all issues involving the internal affairs of the entity. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

12. Governor. "Governor" means a person by or under whose authority the powers of an entity are exercised and under whose direction the business and affairs of the entity are managed pursuant to the organic law and organic rules of the entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

13. Interest. "Interest" means:

A. A governance interest in an unincorporated entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. A transferable interest in an unincorporated entity; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. A share or membership in a corporation. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

14. Interest holder. "Interest holder" means a direct holder of an interest.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

15. Jurisdiction of organization. "Jurisdiction of organization," with respect to an entity, means the jurisdiction whose law includes the organic law of the entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

16. Noncommercial clerk. "Noncommercial clerk" means a clerk that is not listed as a commercial clerk under section 106 and that is:

A. An individual that serves in this State as the agent for service of process of an entity; or [2009, c. 56, §1 (AMD).]

B. The individual who holds the office or other position in an entity that is designated as the agent for service of process pursuant to section 105, subsection 1, paragraph B, subparagraph (2). [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2009, c. 56, §1 (AMD) .]

17. Noncommercial registered agent. "Noncommercial registered agent" means a person that is not listed as a commercial registered agent under section 106 and that is:

A. An individual or a domestic or foreign entity that serves in this State as the agent for service of process of an entity; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. The individual who holds the office or other position in an entity that is designated as the agent for service of process pursuant to section 105, subsection 1, paragraph B, subparagraph (2). [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

18. Nonqualified foreign entity. "Nonqualified foreign entity" means a foreign entity that is not authorized to transact business in this State pursuant to a filing with the Secretary of State.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

19. Nonresident LLP statement. "Nonresident LLP statement" means:

A. A statement of qualification of a domestic limited liability partnership that does not have an office in this State; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. A statement of foreign qualification of a foreign limited liability partnership that does not have an office in this State. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

20. Organic law. "Organic law" means the statutes, if any, other than this chapter, governing the internal affairs of an entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

21. Organic rules. "Organic rules" means the public organic document and private organic rules of an entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

22. Person. "Person" means an individual, corporation, estate, trust, partnership, limited liability company, business or similar trust, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

23. Private organic rules. "Private organic rules" means the rules, whether or not in a record, that govern the internal affairs of an entity, are binding on all of its interest holders and are not part of its public organic document, if any.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

24. Public organic document. "Public organic document" means the public record, the filing of which creates an entity, and any amendment to or restatement of that record.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

25. Qualified foreign entity. "Qualified foreign entity" means a foreign entity that is authorized to transact business in this State pursuant to a filing with the Secretary of State.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

26. Record. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

27. Registered agent. "Registered agent" means a commercial registered agent or a noncommercial registered agent.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

28. Registered agent filing. "Registered agent filing" means:

A. The public organic document of a domestic filing entity other than a domestic filing entity formed under Title 13-C; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. A nonresident LLP statement; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. A foreign qualification document; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

D. An appointment of agent. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

29. Represented entity. "Represented entity" means:

A. A domestic filing entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. A domestic or qualified foreign limited liability partnership that does not have an office in this State; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. A qualified foreign entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

D. A domestic or foreign unincorporated nonprofit association for which an appointment of agent has been filed; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

E. A domestic entity that is not a filing entity for which an appointment of agent has been filed; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

F. A nonqualified foreign entity for which an appointment of agent has been filed. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

30. Sign. "Sign" means, with present intent to authenticate or adopt a record:

A. To execute or adopt a tangible symbol; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. To attach to or logically associate with the record an electronic sound, symbol or process. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

31. Transferable interest. "Transferable interest" means the right under an entity's organic law to receive distributions from the entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

32. Type. "Type," with respect to an entity, means a generic form of entity:

A. Recognized at common law; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. Organized under an organic law, whether or not some entities organized under that organic law are subject to provisions of that law that create different categories of the form of entity. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 56, §1 (AMD).



5 §103. Fees

1. Filing fees. The Secretary of State shall collect the following fees when a filing is made under this chapter:

A. Commercial clerk or commercial registered agent listing statement as required by section 106, $150; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. Commercial clerk or commercial registered agent termination as required by section 107, $150; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. Statement of appointment or change of clerk or registered agent by entity as required by section 105, subsection 1 or section 108, $35; except a statement filed for nonprofit corporations formed under Title 13-B, $15; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

D. Statement of change of name or address by noncommercial clerk or noncommercial registered agent as required by section 109, $35; except a statement filed for nonprofit corporations formed under Title 13-B, $15; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

E. Statement of change of name, address or type of organization by commercial clerk or commercial registered agent as required by section 110, $50; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

F. Statement of resignation by commercial clerk or commercial registered agent as required by section 111, no fee; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

G. Statement of resignation by noncommercial clerk or noncommercial registered agent as required by section 111, $35; except a statement filed for nonprofit corporations formed under Title 13-B, $15; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

H. Statement of appointment of agent for service of process for nonfiling domestic entity or nonqualified foreign entity, $100. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Copying and certification fees. The Secretary of State shall collect the following fees for copying and certifying a copy of any document filed under this chapter:

A. For copying, $2 a page; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. For certifying the copy, $5 for a certificate. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §104. Addresses in filings

Whenever a provision of this chapter other than section 111, subsection 1, paragraph D requires that a filing state an address, the filing must state: [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

1. Street or rural route. An actual street address or rural route box number in this State; and

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Mailing address. A mailing address in this State, if different from the address under subsection 1.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §105. Appointment of clerk or registered agent

1. Contents of filing. A clerk or registered agent filing must state:

A. The name of the represented entity's commercial clerk or commercial registered agent; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. If the entity does not have a commercial clerk or commercial registered agent:

(1) The name and address of the entity's noncommercial clerk or noncommercial registered agent; or

(2) The title of an office or other position with the entity if service of process is to be sent to the person holding that office or position, and the address of the business office of that person. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Consent to serve as agent. The appointment of a clerk or a registered agent pursuant to subsection 1, paragraph A or subsection 1, paragraph B, subparagraph (1) is an affirmation by the represented entity that the agent has consented to serve as such.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Daily list of filings. The Secretary of State shall make available in a record as soon as practicable a daily list of filings that contain the name of a clerk or a registered agent. The list must:

A. Be available for at least 14 calendar days; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. List in alphabetical order the names of the clerks or registered agents; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. State the type of filing and name of the represented entity making the filing. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §106. Listing of commercial clerk or commercial registered agent

1. Contents of statement. An individual or a domestic or foreign entity may become listed as a commercial clerk or commercial registered agent by filing with the Secretary of State a commercial clerk or commercial registered agent listing statement signed by or on behalf of the person that states:

A. The name of the individual or the name, type and jurisdiction of organization of the entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. That the person is in the business of serving as a commercial clerk or commercial registered agent in this State; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. The address of a place of business of the person in this State to which service of process and other notice and documents being served on or sent to entities represented by it may be delivered. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Additional information. A commercial clerk or commercial registered agent listing statement may include the information regarding acceptance of service of process in a record by the commercial clerk or commercial registered agent provided for in section 113, subsection 4.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Distinguishable name. If the name of a person filing a commercial clerk or commercial registered agent listing statement is not distinguishable on the records of the Secretary of State from the name of another commercial clerk or commercial registered agent listed under this section, the person must adopt a fictitious name that is distinguishable and use that name in its statement and when it does business in this State as a commercial clerk or commercial registered agent.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Effective on filing. A commercial clerk or commercial registered agent listing statement takes effect on filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Filing noted in index; effect. The Secretary of State shall note the filing of the commercial clerk or commercial registered agent listing statement in the index of filings maintained by the Secretary of State for each entity represented by the clerk or registered agent at the time of the filing. The statement has the effect of deleting the address of the clerk or the registered agent from the clerk or registered agent filing of each of those entities.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §107. Termination of listing of commercial clerk or commercial registered agent

1. Contents of statement. A commercial clerk or commercial registered agent may terminate its listing as a commercial clerk or commercial registered agent by filing with the Secretary of State a commercial clerk or commercial registered agent termination statement signed by or on behalf of the agent that states:

A. The name of the agent as currently listed under section 106; [2007, c. 535, Pt. B, §1 (AMD).]

B. That the agent is no longer in the business of serving as a commercial clerk or commercial registered agent in this State; and [2007, c. 535, Pt. B, §1 (AMD).]

C. The name and address of the person to whom the commercial clerk or commercial registered agent sends the notice required by subsection 3. [2007, c. 535, Pt. B, §1 (NEW).]

[ 2007, c. 535, Pt. B, §1 (AMD) .]

2. Effective date. A commercial clerk or commercial registered agent termination statement takes effect on the 31st day after the day on which it is filed.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Notice. The commercial clerk or commercial registered agent shall promptly furnish each entity represented by it with notice in a record of the filing of the commercial clerk or commercial registered agent termination statement.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Effect of termination. When a commercial clerk or commercial registered agent termination statement takes effect, the clerk or registered agent ceases to be an agent for service of process on each entity formerly represented by it. Until an entity formerly represented by a terminated commercial clerk or commercial registered agent appoints a new clerk or registered agent, service of process may be made on the entity as provided in section 113. Termination of the listing of a commercial clerk or commercial registered agent under this section does not affect any contractual rights a represented entity may have against the agent or that the agent may have against the entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF). 2007, c. 535, Pt. B, §1 (AMD).



5 §108. Change of clerk or registered agent by entity

1. Change of information. A represented entity may change the information currently on file under section 105, subsection 1 by filing with the Secretary of State a statement of change signed on behalf of the entity that states:

A. The name of the entity; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. The information that is to be in effect as a result of the filing of the statement of change. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Approval not needed. Except for a corporation formed under Title 13-C, the interest holders or governors of a domestic entity need not approve the filing of:

A. A statement of change under this section; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. A similar filing changing the clerk or registered agent or registered office of the entity in any other jurisdiction. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2009, c. 56, §2 (AMD) .]

3. Consent. The appointment of a clerk or a registered agent pursuant to section 105, subsection 1 is an affirmation by the represented entity that the clerk or agent has consented to serve as such.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Effective on filing. A statement of change filed under this section takes effect on filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Amended filing. As an alternative to using the procedures in this section, a represented entity may change the information currently on file under section 105, subsection 1 by amending its most recent clerk or registered agent filing in the manner provided by the laws of this State other than this chapter for amending that filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 56, §2 (AMD).



5 §109. Change of name or address by noncommercial clerk or noncommercial registered agent

1. Contents of statement. If a noncommercial clerk or noncommercial registered agent changes its name or its address as currently in effect with respect to a represented entity pursuant to section 105, subsection 1, the agent shall file with the Secretary of State, with respect to each entity represented by the agent, a statement of change signed by or on behalf of the agent that states:

A. The name of the entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. The name and address of the agent as currently in effect with respect to the entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. If the name of the agent has changed, its new name; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

D. If the address of the agent has changed, the new address. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Effective on filing. A statement of change filed under this section takes effect on filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Notice. A noncommercial clerk or noncommercial registered agent shall promptly furnish the represented entity with notice in a record of the filing of a statement of change and the changes made by the filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §110. Change of name, address or type of organization by commercial clerk or commercial registered agent

1. Contents of statement. If a commercial clerk or commercial registered agent changes its name, its address as currently listed under section 106, subsection 1 or its type or jurisdiction of organization, the agent shall file with the Secretary of State a statement of change signed by or on behalf of the agent that states:

A. The name of the agent as currently listed under section 106, subsection 1; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. If the name of the agent has changed, its new name; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. If the address of the agent has changed, the new address; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

D. If the type or jurisdiction of organization of the agent has changed, the new type or jurisdiction of organization. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Effect of filing. The filing of a statement of change under subsection 1 is effective to change the information regarding the commercial clerk or commercial registered agent with respect to each entity represented by the agent.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Effective on filing. A statement of change filed under this section takes effect on filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Notice. A commercial clerk or commercial registered agent shall promptly furnish each entity represented by it with notice in a record of the filing of a statement of change relating to the name or address of the agent and the changes made by the filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Cancellation. If a commercial clerk or commercial registered agent changes its address without filing a statement of change as required by this section, the Secretary of State may cancel the listing of the agent under section 106. A cancellation under this subsection has the same effect as a termination under section 107. Promptly after canceling the listing of an agent, the Secretary of State shall serve notice in a record in the manner provided in section 113, subsection 2 or 3 on:

A. Each entity represented by the agent, stating that the agent has ceased to be an agent for service of process on the entity and that, until the entity appoints a new clerk or registered agent, service of process may be made on the entity as provided in section 113; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. The agent, stating that the listing of the agent has been canceled under this section. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §111. Resignation of clerk or registered agent

1. Statement of resignation. A clerk or registered agent may resign at any time with respect to a represented entity by filing with the Secretary of State a statement of resignation signed by or on behalf of the agent that states:

A. The name of the entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. The name of the agent; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. That the agent resigns from serving as agent for service of process for the entity; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

D. The name and address of the person to which the agent will send the notice required by subsection 3. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Effective date. A statement of resignation takes effect on the earlier of the 31st day after the day on which it is filed or the appointment of a new registered agent for the represented entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Notice. The clerk or registered agent shall promptly furnish the represented entity notice in a record of the date on which a statement of resignation was filed.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Effect of resignation. When a statement of resignation takes effect, the clerk or registered agent ceases to have responsibility for any matter tendered to it as agent for the represented entity. A resignation under this section does not affect any contractual rights the entity has against the agent or that the agent has against the entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Standing of entity. A clerk or registered agent may resign with respect to a represented entity whether or not the entity is in good standing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §112. Appointment of agent by nonfiling or nonqualified foreign entity

1. Contents of statement. A domestic entity that is not a filing entity or a nonqualified foreign entity may file with the Secretary of State a statement appointing an agent for service of process signed on behalf of the entity that states:

A. The name, type and jurisdiction of organization of the entity; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. The information required by section 105, subsection 1. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Effective on filing. A statement appointing an agent for service of process takes effect on filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Effect of appointment. The appointment of a registered agent under this section does not qualify a nonqualified foreign entity to do business in this State and is not sufficient alone to create personal jurisdiction over the nonqualified foreign entity in this State.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Distinguishable name. A statement appointing an agent for service of process may not be rejected for filing because the name of the entity filing the statement is not distinguishable on the records of the Secretary of State from the name of another entity appearing in those records. The filing of a statement appointing an agent for service of process does not make the name of the entity filing the statement unavailable for use by another entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Cancellation of statement. An entity that has filed a statement appointing an agent for service of process may cancel the statement by filing a statement of cancellation, which takes effect upon filing, and shall state the name of the entity and that the entity is canceling its appointment of an agent for service of process in this State. A statement appointing an agent for service of process that has not been canceled earlier is effective for a period of 5 years after the date of filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Termination upon becoming qualified. A statement appointing an agent for service of process for a nonqualified foreign entity terminates automatically on the date the entity becomes a qualified foreign entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §113. Service of process on entities

1. Agent to receive service. A clerk or registered agent is an agent of the represented entity authorized to receive service of any process, notice or demand required or permitted by law to be served on the entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Service to other than clerk or registered agent. If an entity that previously filed a clerk or registered agent filing with the Secretary of State no longer has a clerk or registered agent, or if its clerk or registered agent cannot with reasonable diligence be served, the entity may be served by registered or certified mail, return receipt requested, addressed to the governors of the entity by name at its principal office in accordance with any applicable judicial rules and procedures. The names of the governors and the address of the principal office may be as shown in the most recent annual report filed with the Secretary of State. Service is perfected under this subsection at the earliest of:

A. The date the entity receives the mail; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. The date shown on the return receipt, if signed on behalf of the entity; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. Five days after its deposit with the United States Postal Service, if correctly addressed and with sufficient postage. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Hand delivery. If process, notice or demand cannot be served on an entity pursuant to subsection 1 or 2, service of process may be made by handing a copy to the manager, clerk or other person in charge of any regular place of business or activity of the entity if the person served is not a plaintiff in the action.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Form acceptable. Service of process, notice or demand on a clerk or a registered agent must be in the form of a written document, except that service may be made on a commercial clerk or commercial registered agent in such other forms of a record and subject to such requirements as the agent has stated from time to time in its listing under section 106 that it will accept.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Perfected by other legal means. Service of process, notice or demand may be perfected by any other means prescribed by law other than this chapter.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §114. Duties of clerk or registered agent

The only duties under this chapter of a clerk or registered agent that has complied with this chapter are: [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

1. Forward. To forward to the represented entity at the address most recently supplied to the agent by the entity any process, notice or demand that is served on the agent;

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Notice. To provide the notices required by this chapter to the entity at the address most recently supplied to the agent by the entity;

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Noncommercial clerk or noncommercial registered agent; current information. If the agent is a noncommercial clerk or noncommercial registered agent, to keep current the information required by section 105, subsection 1 in the most recent clerk or registered agent filing for the entity; and

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Commercial clerk or commercial registered agent; current information. If the agent is a commercial clerk or commercial registered agent, to keep current the information listed for it under section 106, subsection 1.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §115. Jurisdiction and venue

The appointment or maintenance in this State of a clerk or registered agent does not by itself create the basis for personal jurisdiction over the represented entity in this State. The address of the agent does not determine venue in an action or proceeding involving the entity. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §116. Consistency of application

In applying and construing this chapter, consideration must be given to the need to promote consistency of the law with respect to its subject matter among states that enact it. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §117. Rules

The Secretary of State may adopt rules consistent with this chapter pertaining to the filing of documents with the Secretary of State. These rules may include, but are not limited to: [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

1. Forms. Prescribing forms for documents required or permitted to be delivered for filing under this chapter and refusing to file documents not using these prescribed forms;

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Disapproved filing. Disapproving the filing of a document that is not clearly legible or one that may not be clearly reproducible photographically;

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Appointed designee. Appointing a designee or other agent to receive documents for filing and to file documents on behalf of the Secretary of State;

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Electronic filing; facsimile signatures. Permitting the filing of documents by electronic transmission and permitting facsimile signatures on documents to be filed; and

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Effective dates of filings. Unless specifically stated in this chapter, setting forth the effective dates of filings required by this chapter.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §118. Expedited service

The Secretary of State may provide an expedited service for the processing of documents in accordance with this chapter. If the service is provided, the Secretary of State shall establish by rule a fee schedule and governing procedures in accordance with the Maine Administrative Procedure Act. Fees collected for expedited service must be deposited into a fund for use by the Secretary of State to provide an improved filing service. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §119. Access to database

The Secretary of State may provide public access to the database through a dial-in modem, through public terminals and through electronic duplicates of the database. If access to the database is provided to the public, the Secretary of State may adopt rules in accordance with the Maine Administrative Procedure Act to establish a fee schedule and governing procedures. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §120. Publications

1. Fee for publications. The Secretary of State may establish by rule in accordance with the Maine Administrative Procedure Act a fee schedule to cover the cost of printing and distribution of publications and to set forth the procedures for the sale of those publications.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Use of fees. Fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State to replace and update publications offered in accordance with this chapter and to fund new publications.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §120-A. Routine technical rules

Rules adopted pursuant to this chapter, unless expressly designated otherwise, are routine technical rules as defined in chapter 375, subchapter 2-A. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §120-B. Duty of Secretary of State

The duty of the Secretary of State to file documents under this chapter is ministerial. The filing or refusal to file a document does not: [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

1. Validity of documents. Affect the validity or invalidity of the document in whole or in part;

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Correctness of information. Relate to the correctness or incorrectness of information contained in the document; or

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Presumption of validity or correctness. Create a presumption that the document is valid or invalid or that the information in the document is correct or incorrect.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §120-C. Relation to Electronic Signatures in Global and National Commerce Act

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001, et seq., but does not modify, limit or supersede Section 101(c) of that Act, 15 United States Code, Section 7001(c), or authorize delivery of any of the notices described in Section 103(b) of that Act, 15 United States Code, Section 7003(b). [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §120-D. Effective date

This chapter takes effect July 1, 2008. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).






Chapter 7: TREASURER OF STATE

5 §121. Office; bond; salary; deputy; fees

The Treasurer of State shall keep the office at the seat of government and give the bond required by the Constitution to the State of Maine, with 2 or more surety companies authorized to transact business in the State, as sureties, in the penal sum of not less than $500,000. Each surety company shall give bond for only a fractional part of the total penal sum and shall be held responsible for its proportional share of any loss. [2005, c. 683, Pt. C, §1 (AMD).]

The Treasurer of State may not receive any other fee, emolument or perquisite in addition to the salary. [2005, c. 683, Pt. C, §1 (AMD).]

The chief clerk in the office of the Treasurer of State is designated as "deputy treasurer of state." In the event of a vacancy in the office of Treasurer of State, the deputy treasurer of state shall act as the Treasurer of State until a Treasurer of State is elected by the Legislature, and the deputy treasurer shall give bond to the State, with sureties, to the satisfaction of the Governor for the faithful discharge of the trust. In the event of the absence or disability of the Treasurer of State, the deputy treasurer of state shall act as the Treasurer of State to perform the duties of the office, including the exercise of all the Treasurer of State's rights and obligations as a member or ex officio member of any governing board of directors. [2005, c. 683, Pt. C, §1 (AMD).]

SECTION HISTORY

1965, c. 412, §§6-A (AMD). 1967, c. 476, §8 (AMD). 1969, c. 132, §3 (AMD). 1969, c. 504, §5 (AMD). 1975, c. 771, §34 (AMD). 2005, c. 683, §C1 (AMD).



5 §121-A. Transition period

In order to provide for an orderly transition following the biennial election of the Treasurer of State, the Treasurer of State-elect shall not take the oath of his office or otherwise qualify for the office for a period of no less than 30 days following that election. [1983, c. 65, §2 (NEW).]

SECTION HISTORY

1983, c. 65, §2 (NEW).



5 §122. Conditions of bond; filing

The condition of the Treasurer of State's bond shall be for the faithful discharge of all the duties of his office, and that during his continuance in office he will not engage in trade or commerce, or act as broker, agent or factor for any merchant or trader; and that he, or his executors, administrators or sureties, or their executors or administrators, shall render a just and true account of all his agents' and servants' doings and transactions in the office to the Legislature, or to such committee as it appoints, on the first day of each regular session of the Legislature, previous to the choice of a new treasurer, and at any other time when required by the Legislature or the Governor; and that he will settle and adjust said account and faithfully deliver to his successor in office or to such person as the Legislature appoints, all moneys, books, property and appurtenances of said office, in his, or any of his agents' possession, and pay over all balances found due on such adjustment. Such bond, when approved as the Constitution prescribes, shall be lodged in the office of the State Auditor. [1975, c. 771, §35 (AMD).]

SECTION HISTORY

1975, c. 771, §35 (AMD).



5 §123. Bond premiums to be paid by State

The premiums necessarily incurred and due and payable on account of any bond given by the Treasurer of State, his deputy or by any employee in the Treasury Department of the State shall be paid out of the State Treasury.



5 §124. Governor may require new bond

When it appears to the Governor that the Treasurer of State's bond is not sufficient for the full security of the State, they shall make written demand upon him for a new bond. If he neglects for 10 days thereafter to file such bond to their satisfaction, they shall remove him and declare the office vacant. [1975, c. 771, §36 (AMD).]

SECTION HISTORY

1975, c. 771, §36 (AMD).



5 §125. Personal use or receipt of money from treasury or credit prohibited

The Treasurer of State shall not in any way receive for his own use any interest, premium, gratuity or benefit by reason of any money belonging to the State, or of any loan obtained for the State or for keeping on hand or circulating the bills of any bank; but whatever is so received shall be accounted for to the State. He shall not loan or use in his own business, or for his own benefit, any such money, or permit any other person to do so, unless authorized by law, on pain of forfeiting a sum equal to the amount so used or loaned, to be recovered by indictment.



5 §126. -- Attorney General to prosecute violations

When the Attorney General receives satisfactory information that the Treasurer of State has violated any provision of section 125, he shall cause him to be indicted therefor and shall prosecute such indictment to final judgment.



5 §127. Governor may hear complaints; removal from office

Upon written complaint of any person that the Treasurer of State is mentally ill or insolvent, or has absconded or concealed himself to avoid his creditors, or is absent from the State and neglecting his duties to the hazard of the trust reposed in him, or has violated any provision of section 125, or has failed faithfully to perform the duties of his office, the Governor shall forthwith examine into the charges and if any of them is found true, he shall remove him and declare the office vacant. [1975, c. 771, §37 (AMD).]

SECTION HISTORY

1975, c. 771, §37 (AMD).



5 §128. Appointment of commissioner to fill vacancy (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 504, §§5-A (RP).



5 §129. Inventory

When the deputy treasurer of state assumes the office of Treasurer of State under section 121, the State Auditor shall, as soon as practicable, after notice to the sureties of the late Treasurer of State or of the Treasurer of State to be superseded, take a true account and inventory of all moneys, notes, books of account and other property belonging to the State which were in the hands of such Treasurer of State or of any of his agents, and deliver it to the new Treasurer of State, he giving a receipt therefor, which shall be lodged in the office of the State Auditor. [1969, c. 504, §5-B (AMD).]

SECTION HISTORY

1969, c. 504, §§5-B (AMD).



5 §130. Payment of receipts into State Treasury

Any public officer or any person, firm, association or corporation paying money into the State Treasury may make such payment by delivering to the Treasurer of State a check, draft, certificate of deposit or money order drawn, indorsed and payable to the Treasurer of State or his order, or may make such payment by delivering to the Treasurer of State the proper amount of lawful currency. The Treasurer of State shall keep a record of all drafts, checks, certificates of deposit, money orders and all cash received by him and upon receipt thereof shall forthwith cause the same to be placed to the credit of the State of Maine in some state depository. If any check, draft or certificate of deposit shall not be paid on presentation, the Treasurer of State shall proceed to collect the amount thereof, with costs, from the person drawing same. The Treasurer of State shall daily transmit to the State Controller a statement of all receipts into the State Treasury, giving such details thereof as the State Controller may require. [1979, c. 541, Pt. A, §20 (AMD).]

The State Government shall not be liable for any loss resulting from lack of diligence on the part of any depository in forwarding or failing to collect any draft, check or certificate of deposit, or for the loss of any such draft, check or certificate of deposit in the mails or otherwise.

Any person who makes payment of an amount due to any state department, agency, board, commission, authority or other state entity is liable, if the payment fails as a result of insufficient funds, a closed account, no account or a similar reason, for a penalty of $20, which must be reported and paid to the Treasurer of State as undedicated revenue to the General Fund. The penalty provided by this section is in addition to any other penalties provided by law. [2007, c. 13, §1 (AMD).]

SECTION HISTORY

1979, c. 541, §A20 (AMD). 1991, c. 622, §C (AMD). 2007, c. 13, §1 (AMD).



5 §131. Departmental collections

Every department and agency of the State, whether located at the Capitol or not, collecting or receiving public money, or money from any source whatsoever, belonging to or for the use of the State, or for the use of any state department or agency, shall pay the same immediately into the State Treasury, without any deductions on account of salaries, fees, costs, charges, expenses, refunds, claims or demands of any description whatsoever. The Bureau of Parks and Lands shall be allowed to refund daily use and camping fees based on the Bureau of Parks and Lands standard refund policies. Any department or agency may deposit such money to the credit of the State upon communicating with the Treasurer of State and receiving from the Treasurer of State instructions as to what state depository may be used for that purpose and in every such case, the depositor shall send to the Treasurer of State a statement of the deposits certified by the bank receiving it. This section shall not apply to county or town officers. [1989, c. 501, Pt. P, §7 (AMD); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1989, c. 501, Pt. P, §7 (AMD). 1995, c. 502, Pt. E, §30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



5 §131-A. Payment priority

Payments made on behalf of the Department of Health and Human Services for Temporary Assistance for Needy Families and for foster care have priority over other payments and must be made without delay whether or not they are pursuant to a state plan or contract under 45 Code of Federal Regulations, Part 23. The Treasurer of State shall cooperate with other state agencies to accomplish priority payments. [1991, c. 747, §1 (NEW); 1997, c. 530, Pt. A, §34 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1991, c. 747, §1 (NEW). 1997, c. 530, §A34 (AMD). 2003, c. 689, §B6 (REV).



5 §131-B. Interfund transfers

In order that state obligations may be paid as they come due, the State Treasurer may request the State Controller to transfer funds on deposit among the various funds in the cash pool of State Government by journal entry in such manner as to best manage the available funds to meet current obligations of the various funds and accounts. [2005, c. 386, Pt. CC, §1 (NEW).]

SECTION HISTORY

2005, c. 386, §CC1 (NEW).



5 §132. Records; collections (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 21, (AMD). 1973, c. 701, §1 (RP).



5 §133. Payments to be withheld and applied on accounts

If any town or county unreasonably neglects or refuses to pay an account for money due from it to or for the use of the State or for the use of any department or agency, the Treasurer of State may withhold from any funds due such town or county under any laws of the State an amount sufficient to pay such account in whole or in part and to apply the amount thus withheld to such payment. Such application shall constitute payment by the State in the amount thus withheld and applied under any laws of the State directing payment to such town or county of the funds so withheld and applied. It is expressly provided that funds due to any town or county from the General Highway Fund shall only be so withheld and applied in payment of accounts due from such town or county to the State for improvement, construction and maintenance of highways and bridges, and for snow guards, snow removal and sanding as provided by statute. The method of collection provided by this section shall be in addition to and not exclusive of all other remedies afforded by law for proper enforcement of payment. [1973, c. 701, §2 (AMD).]

SECTION HISTORY

1973, c. 701, §2 (AMD).



5 §134. Money in depositories

All state money in any depository of the State Government shall stand on the books of said depository to the credit of the State but the Treasurer of State shall not withdraw any of said money except upon the authority of the State Controller.



5 §135. Deposit of state funds; limitations

The Treasurer of State may deposit the money, including trust funds of the State, in any national bank or in any banking institution, trust company, state or federal savings and loan association or mutual savings bank organized under the laws of this State or having a location in the State except as provided in chapter 161. Before making a deposit, the Treasurer of State must consider the rating of the banking institution, trust company, state or federal savings and loan association or mutual savings bank on its most recent assessment conducted pursuant to the federal Community Reinvestment Act, 12 United States Code, Section 2901. The Treasurer of State may transfer funds into and out of the respective funds in the cash pool as circumstances may require to meet current obligations and shall request the State Controller to effect such transfers by journal entry as set forth in section 131-B. When there is excess money in the State Treasury that is not needed to meet current obligations, the Treasurer of State may invest, with the concurrence of the State Controller or the Commissioner of Administrative and Financial Services and with the consent of the Governor, those amounts in bonds, notes, certificates of indebtedness or other obligations of the United States and its agencies and instrumentalities that mature not more than 36 months from the date of investment or in repurchase agreements that mature within the succeeding 12 months that are secured by obligations of the United States and its agencies and instrumentalities, prime commercial paper, tax-exempt obligations and corporate bonds rated "AAA" that mature not more than 36 months from the date of investment, banker's acceptances or so-called "no-load" shares of any investment company registered under the federal Investment Company Act of 1940, as amended, that complies with Rule 2a-7 guidelines and maintains a constant share price. The Treasurer of State may participate in the securities loan market by loaning state-owned bonds, notes or certificates of indebtedness of the Federal Government, only if loans are fully collateralized by treasury bills or cash. The Treasurer of State shall seek competitive bids for investments except when, after a reasonable investigation, it appears that an investment of the desired maturity is procurable by the State from only one source. Interest earned on those investments of money must be credited to the respective funds, except that interest earned on investments of special revenue funds must be credited to the General Fund of the State. Effective July 1, 1995, interest earned on investments of the Highway Fund must be credited to the Highway Fund. Interest earned on funds of the Department of Inland Fisheries and Wildlife must be credited to the General Fund. Interest earned on funds of the Baxter State Park Authority must be credited to the Baxter State Park Fund. This section does not prevent the deposit for safekeeping or custodial care of the securities of the several funds of the State in banks or safe deposit companies in this State or any other state, nor the deposit of state funds required by the terms of custodial contracts or agreements negotiated in accordance with the laws of this State. All custodial contracts and agreements are subject to the approval of the Governor. [2005, c. 386, Pt. CC, §2 (AMD).]

The Treasurer of State may accept component unit and nonstate funds into custody and invest those funds along with excess state funds as prescribed in this section. [2003, c. 20, Pt. T, §3 (NEW).]

For the purpose of this section only, tax-exempt obligations and securities are limited exclusively to tax-exempt commercial paper and tax-exempt bonds maturing in less than 2 years. [1985, c. 757, (NEW).]

No sum exceeding an amount equal to 25% of the capital, surplus and undivided profits of any trust company or national bank or a sum exceeding an amount equal to 25% of the reserve fund and undivided profit account of a mutual savings bank or state or federal savings and loan associations may be on deposit therein at any one time. The restriction does not apply to deposits subject to immediate withdrawal available to meet the payment of any bonded debts or interest or to pay current bills or expenses of the State. The restriction does not apply to deposits that are secured by the pledge of certain securities as collateral, nor to deposits fully covered by insurance. Such collateral must be in an amount equal to such deposit. The Treasurer of State may require, in the discretion of the Treasurer of State, collateralization or insurance for the full amount of any deposit of public funds, whether held by an institution permitted under this section or by a vendor contracted to collect or disburse public funds. The value of the securities so pledged must be determined by the Treasurer of State on the basis of market value. The Treasurer of State shall review the value of securities pledged on January 2nd and July 2nd of each year. The collateral must consist of securities or obligations issued or fully insured or guaranteed by the United States, an agency or instrumentality thereof or a United States government sponsored corporation. The securities must be held in a depository institution approved by the Treasurer of State and pledged to indemnify the State of Maine against any loss. Notice of such hypothecation at the time of deposit must be given to the Treasurer of State by the depository institution and a copy of said notice mailed to the Office of the State Auditor. [2003, c. 20, Pt. T, §3 (AMD); 2013, c. 16, §10 (REV).]

It is the intent of the Legislature that the Treasurer of State shall seek competitive bids whenever possible prior to the selection of investments under this section. [1977, c. 197, §2 (NEW).]

The Treasurer of State may deposit an amount not to exceed $4,000,000 in each calendar year with responsible financial institutions authorized to do business in the State at a rate of return not more than 2% per year below the rate of return otherwise obtainable had the funds been invested with such financial institutions for a similar term, as determined by the treasurer, for periods not to exceed one year, provided that each such financial institution covenants with the treasurer as a condition of the deposit to loan an amount at least equal to the amount so deposited with the financial institution by the treasurer under this paragraph to agricultural enterprises located within the State for agricultural purposes. All the loans must be at interest rates that are below the interest rates the loans would have borne under existing market conditions and loan standards of the financial institution but for the deposit by the treasurer under this paragraph, and the interest rates must fully reflect the savings to the financial institution due to the reduced interest rate paid on the deposit. Notwithstanding any provisions of this section to the contrary, the treasurer is not obligated to seek competitive bids for investments or deposits pursuant to this paragraph. The Finance Authority of Maine shall provide assistance to the treasurer in implementing this paragraph. For purposes of this section, "agricultural enterprises" means a business involving cultivating soil, producing crops and raising livestock or their by-products. In adopting rules to implement this paragraph, the treasurer shall consider criteria targeting loans under the program to geographic areas of financial need and borrowers who are new entrants to agriculture, and may establish limits on deposits to any one financial institution and limits on deposits supporting loans to any one borrower. [2003, c. 20, Pt. T, §3 (AMD).]

The Treasurer of State may deposit an amount not to exceed $4,000,000 in each calendar year with responsible financial institutions authorized to do business in the State at a rate of return not more than 2% per year below the rate of return otherwise obtainable had the funds been invested with such financial institutions for a similar term, as determined by the treasurer, for periods not to exceed one year, provided that each such financial institution covenants with the treasurer as a condition of the deposit to loan an amount at least equal to the amount so deposited with the financial institution by the treasurer under this paragraph to commercial enterprises approved by the treasurer pursuant to this paragraph. All the loans must be at interest rates that are below the interest rates the loans would have borne under existing market conditions and loan standards of the financial institution but for the deposit by the treasurer under this paragraph, and the interest rates must fully reflect the savings to the financial institution due to the reduced interest rate paid on the deposit. Notwithstanding any provisions of this section to the contrary, the treasurer is not obligated to seek competitive bids for investments or deposits pursuant to this paragraph. The Finance Authority of Maine shall provide assistance to the treasurer in implementing this paragraph. For purposes of this paragraph, eligible commercial enterprises are for-profit businesses with 20 or fewer employees or annual sales of less than $2,500,000, whose sales of services or products are primarily out of state or that are manufacturers, that are primarily owned and operated by Maine residents or by corporations that are primarily owned and operated by Maine residents, when the treasurer determines that not less than one job will be created or retained per $20,000 of deposited funds. The maximum loan to any borrower for which a deposit may be applied under this paragraph is $200,000, and businesses are eligible to receive subsidies pursuant to this paragraph for a maximum of an aggregate of 24 months. In adopting rules to implement this paragraph, the treasurer shall consider criteria targeting loans under the program to geographic areas of financial need, and may establish limits on deposits to any one financial institution, further limits on deposits supporting loans to any one borrower, and further restrictions on eligibility. [2003, c. 20, Pt. T, §3 (AMD).]

SECTION HISTORY

1969, c. 63, (AMD). 1969, c. 583, (AMD). 1973, c. 406, §§1-3 (AMD). 1973, c. 426, (AMD). 1973, c. 639, §1 (AMD). 1975, c. 497, §3 (AMD). 1975, c. 771, §§38, 39 (AMD). 1977, c. 197, §§1, 2 (AMD). 1979, c. 127, §19 (AMD). 1979, c. 398, §§1, 2 (AMD). 1983, c. 588, §1 (AMD). 1985, c. 501, Pt. B, §14 (AMD). 1985, c. 757, (AMD). 1985, c. 785, Pt. A, §6 (AMD). 1985, c. 816, §1 (AMD). 1987, c. 247, §1 (AMD). 1987, c. 402, Pt. A, §10 (AMD). 1987, c. 769, Pt. A, §8 (AMD). 1987, c. 806, §§1, 2 (AMD). 1989, c. 672, (AMD). 1991, c. 622, Pt. K, §1 (AMD). 1991, c. 622, Pt. K, §2 (AFF). 1991, c. 780, Pt. Y, §9 (AMD). 1993, c. 437, §1 (AMD). 1993, c. 651, §1 (AMD). 1995, c. 368, Pt. ZZ, §1 (AMD). 1999, c. 401, Pt. HHH, §1 (AMD). 2003, c. 20, Pt. T, §3 (AMD). 2003, c. 451, Pt. DD, §1 (AMD). 2005, c. 386, Pt. CC, §2 (AMD). 2013, c. 16, §10 (REV).



5 §135-A. Establishment of other special revenue accounts

Except in cases when a state department or agency receives funds that the department or agency is legally required to distribute to or hold on behalf of specifically named persons, and except for the Baxter State Park Authority, all departments or agencies of State Government, in working with the Treasurer of State, are prohibited from establishing trust funds, escrow accounts or other accounts that would not be specifically allocated by the Legislature unless there is a compelling, documented legal reason, as determined by the Treasurer of State, to do otherwise. [1991, c. 532, §1 (NEW); 1991, c. 532, §2 (AFF).]

SECTION HISTORY

1991, c. 532, §1 (NEW). 1991, c. 532, §2 (AFF).



5 §136. Monthly exhibits

At the expiration of each month, the Treasurer of State shall prepare an exhibit showing the banks and places in which moneys of the State have been kept or deposited during the preceding month, and the amount at the time of the exhibit. This exhibit shall be open to public inspection. [1981, c. 456, Pt. A, §19 (AMD).]

SECTION HISTORY

1981, c. 456, §A19 (AMD).



5 §137. Purchase of unmatured bonds of State

Whenever, from time to time in the judgment of the Treasurer of State, it may be done to the financial advantage of the State, he may, with the advice and consent of the Governor, purchase with any funds in the State Treasury not otherwise appropriated and, when so purchased, may cancel any outstanding, unmatured bonds of the State. [1975, c. 771, §40 (AMD).]

SECTION HISTORY

1975, c. 771, §40 (AMD).



5 §138. Custody and servicing of securities; investment of trust funds; exceptions; prorations

The Treasurer of State, with the approval of the Commissioner of Administrative and Financial Services, the Superintendent of Financial Institutions and the Attorney General, shall invest all permanent funds held in trust by the State in such securities as are legal investments for savings banks under Title 9-B, except as provided in chapter 161. For purposes of this section, those investments include, without limitation, shares of an investment company registered under the federal Investment Company Act of 1940, whose shares are registered under the United States Securities Act of 1933, only if the investments of the investment company are limited to obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States or repurchase agreements secured by obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States. This section does not apply to the fund of the Employees' Retirement System or the fund arising from the lands reserved for public uses. [1993, c. 651, §2 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

The investments need not be segregated to the separate trust funds and the earnings of the investments must be prorated according to the principal amounts of the several trusts. The identity of each separate trust fund must be maintained. [1991, c. 780, Pt. Y, §10 (AMD).]

The Treasurer of State, with the approval of the Commissioner of Administrative and Financial Services, the Superintendent of Financial Institutions and the Attorney General, has the power to enter into contracts or agreements approved by the Governor with any national bank, trust company or safe deposit company located in New England or New York City for custodial care and servicing of the securities belonging to the permanent trust funds of this State. Such services must consist of the safekeeping of those securities, collection of interest and dividends, periodical checks of the portfolio deposited for safekeeping to determine all calls for redemption, in whole or in part, of any bonds owned by such funds, and any other fiscal service that is normally covered in a custodial contract or agreement. In performing services under any such contract or agreement, the contracting bank has all of the powers and duties prescribed for trust companies by Title 9-B, section 473. [1997, c. 398, Pt. L, §1 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

The Treasurer of State is empowered to arrange for the payment for such services, either by cash payments to be charged pro rata to the income of such trust funds, or by an agreement for a compensating deposit balance with the bank in question, in lieu of such cash payment, or by some combination of both methods of payment. The contracting bank shall give assurance of proper safeguards that are usual to such contracts and shall furnish insurance protection satisfactory to both parties. [1991, c. 780, Pt. Y, §10 (AMD).]

The Treasurer of State is empowered to withdraw or deposit securities from or with the custodian as circumstances may require, all withdrawal orders or delivery instructions to bear the approval in writing of the Superintendent of Financial Institutions and that of either or both the Attorney General and the Commissioner of Administrative and Financial Services. [1991, c. 780, Pt. Y, §10 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

SECTION HISTORY

1971, c. 181, §§1-3 (AMD). 1973, c. 585, §§11,14 (AMD). 1973, c. 733, §§1,2 (AMD). 1973, c. 788, §12 (AMD). 1975, c. 771, §41 (AMD). 1977, c. 78, §7 (AMD). 1979, c. 127, §20 (AMD). 1985, c. 785, §§A7-9 (AMD). 1987, c. 247, §2 (AMD). 1991, c. 780, §Y10 (AMD). 1993, c. 651, §2 (AMD). 1997, c. 398, §L1 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



5 §139. Disposal of money and securities

The Treasurer of State, with the approval of the Commissioner of Administrative and Financial Services, the Superintendent of Financial Institutions and the Commissioner of Education, shall invest and reinvest the principal of all funds derived or that may be derived from the sale and lease of lands reserved for public uses in accordance with the laws of the State governing the investment of funds of savings banks, as enumerated in Title 9-B, except as provided in chapter 161. [1991, c. 780, Pt. Y, §11 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

The Treasurer of State, with the approval of the Commissioner of Administrative and Financial Services, the Superintendent of Financial Institutions and the Commissioner of Education, has the power to enter into a contract or agreement approved by the Governor with any national bank, trust company or safe deposit company located in New England or New York City for custodial care and servicing of the securities belonging to any trust fund created from funds derived or that may be derived from the sale and lease of lands reserved for public uses. Such services must consist of the safekeeping of those securities, collection of interest and dividends, periodical checks of the portfolio deposited for safekeeping to determine all calls for redemption, in whole or in part, of any bonds owned by such funds, and any other fiscal service that is normally covered in a custodial contract or agreement. In performing services under any such contract or agreement, the contracting bank has all of the powers and duties prescribed for trust companies by Title 9-B, section 473. [1997, c. 398, Pt. L, §2 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

The Treasurer of State is empowered to arrange for the payment for such services, either by cash payments to be charged pro rata to the income of such trust funds, or by an agreement for a compensating deposit balance with the bank in question, in lieu of such cash payment, or by some combination of both methods of payment. The contracting bank shall give assurance of proper safeguards that are usual to such contracts and shall furnish insurance protection satisfactory to both parties. [1991, c. 780, Pt. Y, §11 (AMD).]

The Treasurer of State is empowered to withdraw or deposit securities from or with the custodian as circumstances may require, all withdrawal orders or delivery instructions to bear the approval in writing of the Superintendent of Financial Institutions and that of either or both the Commissioner of Education and the Commissioner of Administrative and Financial Services. [1991, c. 780, Pt. Y, §11 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

SECTION HISTORY

1971, c. 181, §§4-6 (AMD). 1973, c. 571, §1 (AMD). 1973, c. 585, §§11,14 (AMD). 1973, c. 733, §§3,4 (AMD). 1975, c. 771, §42 (AMD). 1977, c. 78, §§8,72 (AMD). 1979, c. 127, §21 (AMD). 1985, c. 785, §§A10-12 (AMD). 1987, c. 247, §3 (AMD). 1989, c. 700, §§A11-13 (AMD). 1991, c. 780, §Y11 (AMD). 1997, c. 398, §L2 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



5 §139-A. --guaranty funds

The Treasurer of State, with the approval of the Commissioner of Administrative and Financial Services, the Superintendent of Financial Institutions and the Attorney General, has the power to enter into contracts or agreements approved by the Governor, with any national bank, trust company or safe deposit company located in New England or New York City, for custodial care and servicing of any securities deposited with the treasurer as a guaranty fund required by statutes. [1991, c. 780, Pt. Y, §12 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

Such services shall consist of the safekeeping of such securities in the vaults of the bank or safe deposit company and any fiscal service which is normally covered in a custodial contract or agreement. [1971, c. 555, (NEW).]

The Treasurer of State shall obtain the written approval of the Superintendent of Insurance prior to releasing any securities received by the Treasurer of State and deposited in custodial accounts pursuant to the deposit requirements of the Maine Insurance Code. [1993, c. 313, §1 (NEW).]

SECTION HISTORY

1971, c. 555, (NEW). 1973, c. 585, §§11,14 (AMD). 1975, c. 771, §43 (AMD). 1985, c. 785, §A13 (AMD). 1991, c. 780, §Y12 (AMD). 1993, c. 313, §1 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



5 §140. -- Restoration of permanent trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 181, §7 (RP).



5 §141. -- "Reserve against future losses" account (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 181, §7 (RP).



5 §142. -- investment of sinking funds

The Treasurer of State, with the approval of the Governor and the Superintendent of Financial Institutions, shall from time to time as funds appropriated for any sinking fund established by law are received into the treasury, invest the same, with the income thereof as it accrues, in any bonds of Maine, of any other New England state or in the bonds of the United States. When the bonds fall due and are paid, the proceeds from the bonds must be reinvested in like manner. [2001, c. 667, Pt. A, §2 (AMD).]

The Treasurer of State, with the approval of the Governor and the Superintendent of Financial Institutions, has the power to enter into a contract or agreement with any national bank, trust company or safe deposit company located in New England or New York City for custodial care and the servicing of the negotiable securities belonging to any sinking fund of the State. The services consist of the safekeeping of the negotiable securities in the vaults of the bank or safe deposit company, preparation of coupons for collection, the actual collection of the coupons, periodical checks of the portfolio deposited for safekeeping to determine all calls for redemption, in whole or in part, of any bonds owned by the funds, and any other fiscal service that is normally covered in a custodial contract or agreement. [2001, c. 667, Pt. A, §2 (AMD).]

The Treasurer of State is empowered to arrange for the payment for such services, either by cash payments to be charged pro rata to the income of such sinking funds, or by an agreement for a compensating deposit balance with the bank in question, in lieu of such cash payment, or by some combination of both methods of payment. The contracting bank shall give assurance of proper internal safeguards which are usual to such contracts, and shall furnish insurance protection satisfactory to both parties.

The Treasurer of State is empowered to withdraw or deposit securities from or with the custodian as circumstances may require, all withdrawal orders or delivery instructions to bear the approval in writing of the Superintendent of Financial Institutions and that of either or both the Governor and the Commissioner of Administrative and Financial Services. [1991, c. 780, Pt. Y, §13 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

All contracts and agreements entered into between the Treasurer of State and custodian banks and safe deposit companies selected for the safekeeping or custodial care of the negotiable securities referred to in this section shall have the approval of the Governor. [1975, c. 771, §44 (AMD).]

SECTION HISTORY

1973, c. 585, §§11,14 (AMD). 1975, c. 771, §44 (AMD). 1985, c. 785, §A14 (AMD). 1991, c. 780, §Y13 (AMD). 2001, c. 667, §A2 (AMD).



5 §143. Register of investments and Treasurer of State's report

The Treasurer of State shall keep a register of all investments made under section 142, showing the date, amount and number of each bond, by whom issued and the time when it will mature, and in his annual report to the Governor, he shall include an exhibit of the condition of said sinking funds. [1975, c. 771, §45 (AMD).]

SECTION HISTORY

1975, c. 771, §45 (AMD).



5 §144. Form of unregistered bonds

Unregistered bonds issued under the laws of the State must bear the signature, or the facsimile of the signature, of the Governor, and must be signed by the Treasurer of State or the Treasurer of State's deputy and attested by the Commissioner of Administrative and Financial Services, or such agent as the commissioner may designate. The seal of the State may be a facsimile. [1991, c. 780, Pt. Y, §14 (AMD).]

SECTION HISTORY

1969, c. 202, §1 (AMD). 1973, c. 625, §17 (AMD). 1985, c. 785, §A15 (AMD). 1991, c. 780, §Y14 (AMD).



5 §145. Registered bonds

The Treasurer of State may issue registered bonds, transferable by assignment, in pieces of not less than $1,000, and of any multiple of 1,000, in exchange for, and in place of, any coupon bonds issued under the laws of this State, bearing the same rate of interest and maturing at the same time as the bonds that the Treasurer of State may receive therefor in exchange. The place of payment prescribed therein must be the State Treasury. Said bonds must bear the facsimile of the signature of the Governor and must be signed by the Treasurer of State or the Treasurer of State's deputy and attested by the Commissioner of Administrative and Financial Services, or such agent as the commissioner may designate. [1991, c. 780, Pt. Y, §15 (AMD).]

SECTION HISTORY

1969, c. 202, §2 (AMD). 1973, c. 625, §18 (AMD). 1985, c. 785, §A16 (AMD). 1991, c. 780, §Y15 (AMD).



5 §145-A. Minibonds

Notwithstanding any other provisions of the laws of this State, whenever the Treasurer of State is authorized to issue and sell bonds for the State, and he determines to issue and sell all or a portion of these bonds in denominations of less than $5,000, minibonds, he may issue and sell these minibonds at public or private sale, maturing in such amounts and upon such dates, at such interest rate or rates, payable at such time and in such manner, at discount, with or without disclosure, in bearer or registered form, and upon such other terms and conditions, all as he shall determine to be in the best interests of the State; provided that: Not more than $1,000,000 principal amount of minibonds shall be sold by the Treasurer of State in any one fiscal year; no minibond shall mature more than 5 years after its date; no one sale to a purchaser of minibonds shall be in an aggregate principal amount equal to or greater than $5,000; and each minibond shall provide that it shall be redeemed by the State upon due presentation by an appropriate person on any business day after one year from its date of sale by the Treasurer of State at such price as the Treasurer of State shall determine according to a schedule established with respect to each issue of minibonds prior to the sale thereof. Section 137 shall not apply to the issuance of minibonds. [1979, c. 560, (NEW).]

The minibonds must bear the facsimile of the signature of the Governor and must be signed by the Treasurer of State, or the Treasurer of State's deputy, and attested by the Commissioner of Administrative and Financial Services, or such agent as the commissioner may designate. [1991, c. 780, Pt. Y, §16 (AMD).]

The Treasurer of State may adopt rules pursuant to chapter 375 for purposes of this section. [1979, c. 560, (NEW).]

SECTION HISTORY

1979, c. 560, (NEW). 1985, c. 785, §A17 (AMD). 1991, c. 780, §Y16 (AMD).



5 §145-B. Issuance of registered bonds; miscellaneous provisions

1. Issuance. Notwithstanding any other provisions of the laws of this State, whenever the Treasurer of State is authorized to issue and sell bonds for the State, he may issue the bonds in registered form.

[ 1983, c. 745, (NEW) .]

2. Signatures. Registered bonds must bear the facsimile signatures of the Governor and the Treasurer of State, or the Treasurer of State's deputy, and must be attested by the facsimile signature of the Commissioner of Administrative and Financial Services or such agents as the commissioner may designate. Whenever signatures on registered bonds of other state officials are required, their facsimile signatures may be used.

[ 1991, c. 780, Pt. Y, §17 (AMD) .]

3. Seal. The seal of the State on registered bonds may be by facsimile.

[ 1983, c. 745, (NEW) .]

4. Agents. The Treasurer of State may appoint, for such terms as may be agreed upon, including for as long as a registered bond may be outstanding, corporate or other authenticity, agents, transfer agents, registrars, paying or other agents, and specify the terms of their appointments, including their rights, compensation and duties. None of the agents need have an office or do business within this State.

[ 1983, c. 745, (NEW) .]

5. Storage and transfer. The Treasurer of State may agree with custodial banks and financial intermediaries, within or without this State, and the nominees of any of them, in connection with the establishment and maintenance by others of a central depository system for the storage of transferable certificates and the transfer of registered bonds. Any such custodial banks and financial intermediaries, and nominees, if qualified and acting as fiduciaries, may also serve as authenticating agents, transfer agents, registrars, paying or other agents of the Treasurer of State with respect to the same issue of registered bonds.

[ 1983, c. 745, (NEW) .]

SECTION HISTORY

1983, c. 745, (NEW). 1985, c. 785, §A18 (AMD). 1991, c. 780, §Y17 (AMD).



5 §145-C. Capital appreciation bonds

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "College savings bonds" means any general obligation bonds of the State that:

(1) The Treasurer of State is authorized to issue and sell;

(2) Are offered for initial sale at a substantial discount from face value with some or all of the payment to bondholders of principal or interest or both deferred until maturity; and

(3) Are designated by the Treasurer of State as college savings bonds. [1991, c. 603, §1 (NEW).]

[ 1991, c. 603, §1 (NEW) .]

2. Authorization. Any general obligation bonds of the State that the Treasurer of State now or after July 30, 1991 is authorized to issue and sell may be issued and sold by the Treasurer of State as college savings bonds. The Treasurer of State, after consultation with the advisory committee established in subsection 3, may offer college savings bonds in such amounts and form and on such terms and conditions as the Treasurer of State determines necessary. Notwithstanding any contrary provision of any general obligation bond act, the Treasurer of State is authorized to issue bonds in serial or term form in the name of and on behalf of the State, in amounts that will raise usable bond proceeds equal to the total amount for the projects authorized by the general obligation bond act and approved at referendum. For purposes of determining the amount of bonds of the State being issued or outstanding as of any given time, the amount of capital appreciation bonds is the greater of the original issue amount and the accreted value, as determined by the Treasurer of State.

[ RR 1997, c. 2, §8 (COR) .]

3. Advisory committee. There is established an advisory committee on college savings bonds to advise the Treasurer of State on the issuance of college savings bonds. The advisory committee consists of 3 ex officio members, the Commissioner of Administrative and Financial Services, the Commissioner of Education, the Chief Executive Officer of the Finance Authority of Maine; and one representative of the University of Maine System designated by the Governor for a 4-year term. The advisory committee shall consult with the Treasurer of State on the amount of college savings bonds to be issued by the State, their terms, maturities and structures and the marketing and availability of the bonds.

[ 1991, c. 780, Pt. Y, §18 (AMD) .]

4. Sale of college savings bonds. College savings bonds may be sold by competitive or negotiated sale, provided that the Treasurer of State shall determine that the underwriter or underwriters to which the bonds are sold have sufficient capability to provide for broad retail distribution of the bonds to investors residing in the State. College savings bonds may be issued in certificate or book entry form, in face amounts as low as $1,000 if determined advisable by the Treasurer of State. The Treasurer of State may covenant and consent to establish any sinking funds, reserve funds or other accounts necessary to pay the bonds at maturity.

[ 1991, c. 603, §1 (NEW) .]

SECTION HISTORY

1991, c. 603, §1 (NEW). 1991, c. 780, §Y18 (AMD). RR 1997, c. 2, §8 (COR).



5 §146. Equivalent bond to be issued on assignment

Upon due assignment of any such registered bond and delivery thereof to the Treasurer of State, an equivalent bond or bonds, in form as provided, shall be issued to the assignee in substitution therefor.



5 §147. Cancellation and registry of old bonds

All bonds received by the Treasurer of State for exchange must be canceled and retained in the office of the Treasurer of State. [1989, c. 857, §14 (AMD).]

SECTION HISTORY

1989, c. 857, §14 (AMD).



5 §148. Cremation of old bonds

The Treasurer of State, in the presence of the Commissioner of Administrative and Financial Services and the State Auditor, or such agents as they may designate, may cremate any state bonds and coupons, on the premises of the state bond and coupon paying agent, that have matured and have been paid after the paid certification has been received by the Treasurer of State and the State Auditor. This paid certification must bear the additional sworn certification of the auditor of the bank paying agent employed by the Treasurer of State. A cremation certificate, signed under oath by the state officers named in this section and the bank paying agent auditor identifying the bonds and coupons destroyed, must be filed in the office of the Treasurer of State. [1991, c. 780, Pt. Y, §19 (AMD).]

SECTION HISTORY

1969, c. 202, §3 (AMD). 1971, c. 181, §8 (AMD). 1981, c. 100, (RPR). 1985, c. 785, §A19 (AMD). 1991, c. 780, §Y19 (AMD).



5 §149. Signature of outgoing Treasurer of State valid

The facsimile signature of the Treasurer of State who is leaving office shall be valid until new signature plates for the signing of checks have been obtained for his successor.



5 §150. Temporary loans by State

The Treasurer of State, with the approval of the Governor, may negotiate a temporary loan or loans in anticipation of the issuance of bonds authorized but not yet issued. Such temporary loan or loans shall be repaid from the proceeds of the bonds within one year from the date of the loan. [1975, c. 771, §46 (AMD).]

The Treasurer of State, with the approval of the Governor, may negotiate a temporary loan or loans in anticipation of taxes levied for that fiscal year, but not exceeding a total of that amount of taxes estimated by the Treasurer of State to be collected in the fiscal year in which the temporary loan or loans, or renewal of the temporary loan or loans, is made, as long as the temporary loans or renewals of the temporary loans do not exceed any limitation set forth in the Constitution of Maine, Article IX, Section 14. Any such loans may be renewed from time to time as the Treasurer of State, with the approval of the Governor, determines, except that each loan or renewal of the loan must be retired not later than the close of the fiscal year in which the loan was originally made and for which were levied the taxes in anticipation of the collection of which the loan was originally made; and that each loan or renewal of the loan must comply with the provisions of this section and the Constitution of Maine, Article IX, Section 14. [2001, c. 705, §1 (AMD).]

SECTION HISTORY

1967, c. 417, (RPR). 1967, c. 544, §115 (AMD). 1969, c. 452, (AMD). 1971, c. 156, (AMD). 1971, c. 176, §§1,2 (AMD). P&SL 1975, c. 147, §C13 (AMD). 1975, c. 771, §46 (AMD). 1981, c. 705, §P (AMD). RR 1991, c. 2, §6 (COR). 1991, c. 5, §1 (AMD). 1991, c. 589, §1 (AMD). 1991, c. 589, §5 (AFF). 1991, c. 780, §BB1 (AMD). 1993, c. 382, §1 (AMD). 1993, c. 707, §P1 (AMD). 1995, c. 368, §V1 (AMD). 1995, c. 665, §P1 (AMD). 1997, c. 24, §F1 (AMD). 1997, c. 643, §E5 (AFF). 2001, c. 467, §A1 (AMD). 2001, c. 705, §1 (AMD).



5 §150-A. Short-term borrowing in anticipation of federal transportation funds

The Treasurer of State, with the approval of the Governor, may from time to time negotiate a temporary loan or loans in anticipation of federal transportation funds, as long as the term of the loans does not exceed 12 months and the aggregate principal amount of all notes issued in a federal fiscal year does not exceed 50% of the total of transportation funds appropriated by the Federal Government in the prior federal fiscal year. The obligation to repay the notes must be a limited obligation of the State, payment of which may not be secured by a pledge of the faith and credit of the State or of a municipality or political subdivision but is payable solely from federal transportation funds, and a note must contain on its face a statement to that effect. A note may not directly, indirectly or contingently obligate the State or a municipality or political subdivision to levy or to pledge any form of taxation whatever for a payment on a note or to make an appropriation for payment of a note. Proceeds of a note must be used for highways, roads, bridges, other transportation improvements and related and subordinate facilities. A note must be dated, delivered, bear interest at a rate or rates and mature at a time or times not exceeding 12 months from the date of delivery, as may be determined by the Treasurer of State with the approval of the Governor, and may be made redeemable before maturity, at the option of the Treasurer of State with the approval of the Governor, at a price or prices and under terms and conditions as may be fixed by the Treasurer of State with the approval of the Governor. The Treasurer of State with the approval of the Governor may enter into an indenture or other agreement necessary for issuing a note. The Commissioner of Transportation, at the request of the Treasurer of State with the approval of the Governor, may enter into an agreement necessary for issuing a note. A note and the income from that note are exempt from all taxation within the State. [2001, c. 565, Pt. G, §1 (NEW); 2001, c. 565, Pt. G, §2 (AFF).]

As used in this section, unless the context otherwise indicates, "note" means a bond, note or other obligation issued to evidence a loan negotiated pursuant to this section in anticipation of federal transportation funds. "Federal transportation funds" means federal funds used for transportation purposes including funds administered by or through the United States Department of Transportation. [2001, c. 565, Pt. G, §1 (NEW); 2001, c. 565, Pt. G, §2 (AFF).]

SECTION HISTORY

2001, c. 565, §G1 (NEW). 2001, c. 565, §G2 (AFF).



5 §151. Funds of professional licensing boards

All money received by the Treasurer of State from those boards listed in section 12004-A constitutes a fund for each board, which is a continuous carrying account for the payment of the compensation and expenses of the members and the expenses of the board and for executing the law relating to each board respectively and as much of the fund as may be required is appropriated for these purposes. All payments must be made from the respective funds held in the State Treasury, after the approval of the State Controller. In no event may these payments exceed the amounts received by the Treasurer of State from the treasurer of each respective board. Any balance remaining to the credit of any board at the end of any year must be carried forward to the next year. [1997, c. 393, Pt. B, §2 (AFF); 1997, c. 393, Pt. B, §1 (RPR).]

Whenever there shall accumulate in the State Treasury to the account of any board or commission charged with the duty of issuing licenses for the conduct of any profession, trade or business, sums of money in excess of the amount required properly to cover the expense of performing the duties imposed upon the board or commission in connection with the granting of licenses and the supervision of persons licensed, the board or commission, with the approval of the Governor, may suspend the payment or reduce the amount of any license fees fixed by law for any renewal until, in the opinion of the board or commission, it shall be necessary to collect the full amount established by law. [1987, c. 395, Pt. A, §16 (RPR).]

SECTION HISTORY

1967, c. 253, §11 (AMD). 1967, c. 423, §2 (AMD). 1967, c. 544, §7 (AMD). 1971, c. 9, (AMD). 1971, c. 518, §1 (AMD). 1971, c. 622, §7 (AMD). 1973, c. 101, §2 (AMD). 1973, c. 558, §2 (AMD). 1975, c. 705, §1 (AMD). 1975, c. 771, §47 (AMD). 1979, c. 606, §1 (AMD). 1987, c. 395, §A16 (RPR). 1993, c. 600, §§B20-22 (AMD). 1995, c. 402, §A2 (AMD). 1995, c. 505, §2 (AMD). 1995, c. 505, §22 (AFF). 1997, c. 393, §B1 (AMD). 1997, c. 393, §B2 (AFF).



5 §151-A. Income from temporary investment of bonds

All net income realized from the temporary investment of bond proceeds on general fund bond issues approved by the 103rd Legislature and future Legislatures shall be credited to a special account designated as Debt Service Account, and used only for the retirement of bonds and notes. [1971, c. 544, §10 (AMD).]

SECTION HISTORY

P&SL 1967, c. 154, §E (NEW). 1967, c. 544, §8 (RPR). 1971, c. 544, §10 (AMD).



5 §152. Ratification of bond issue; signed statement

In accordance with the Constitution of Maine, Article IX, section 14, the Treasurer of State shall prepare a signed statement, called the Treasurer's Statement, to accompany any question submitted to the electors for ratification of a bond issue setting forth the total amount of bonds of the State outstanding and unpaid, the total amount of bonds of the State authorized and unissued and the total amount of bonds of the State contemplated to be issued if the enactment submitted to the electors should be ratified. The Treasurer of State shall also set forth in that statement an estimate of costs involved, including explanation of, based on such factors as interest rates that may vary, the interest cost contemplated to be paid on the amount to be issued, the total cost of principal and interest that will be paid at maturity and any other substantive explanatory information relating to the debt of the State as the Treasurer of State considers appropriate. To meet the requirement that the signed statement of the Treasurer of State accompany any ballot question for ratification of a bond issue, the statement may be printed on the ballot or it may be printed as a separate document that is made available to voters as provided in Title 21-A, sections 605-A and 651. [2013, c. 131, §1 (AMD).]

SECTION HISTORY

1979, c. 534, §2 (NEW). 2007, c. 515, §1 (AMD). 2011, c. 342, §3 (AMD). 2013, c. 131, §1 (AMD).



5 §153. Rules

The Treasurer of State may adopt and amend rules necessary to carry out this chapter. These rules shall be adopted and amended pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II. [1985, c. 816, §2 (NEW).]

SECTION HISTORY

1985, c. 816, §2 (NEW).



5 §154. Services to nonstate agencies

Notwithstanding any other provision of law, the State Controller may establish an account within Other Special Revenue funds for the Treasurer of State to recover the cost of providing administrative services to the Maine Military Authority. [2001, c. 559, Pt. F, §1 (NEW).]

SECTION HISTORY

2001, c. 559, §F1 (NEW).



5 §155. State liabilities

By July 31st of each year, the Treasurer of State shall publish on the publicly accessible portion of the treasurer's website the latest information available regarding all liabilities of the State as of June 30th of that same year. For purposes of this section, "liabilities of the State" includes all state debts, loans, bonds, unfunded liabilities and promises to pay, including issued and unissued bonds, pension liabilities, promises to provide health insurance in future years, Maine Governmental Facilities Authority bonds and any other debt or obligation that the State has guaranteed or promised to pay. "Liabilities of the State" does not include state contracts for goods and services or vendor information. [2011, c. 188, §1 (NEW).]

SECTION HISTORY

2011, c. 188, §1 (NEW).






Chapter 9: ATTORNEY GENERAL

5 §191. Duties; salary; fees; full time

1. Attorney General; office; salary. The Attorney General is the executive head of the Department of the Attorney General. The Attorney General shall keep an office at the seat of government and is entitled to receive an annual salary in full for all services. The Attorney General is entitled to receive actual expenses incurred in the performance of official duties.

[ 2003, c. 510, Pt. B, §2 (NEW); 2003, c. 599, §11 (AFF) .]

2. Full time; prohibited activities. The Attorney General shall devote full time to the duties of the office and may not engage in the private practice of law during the Attorney General's term of office, nor may the Attorney General during that term be a partner or associate of any person in the practice of law. During the term of service, the Attorney General may not be an officer or director of any corporation engaged in business for profit within the State.

[ 2003, c. 510, Pt. B, §2 (NEW); 2003, c. 599, §11 (AFF) .]

3. Representation by Attorney General, deputies, assistants and staff attorneys. The Attorney General or a deputy, assistant or staff attorney shall appear for the State, the head of any state department, the head of any state institution and agencies of the State in all civil actions and proceedings in which the State is a party or interested, or in which the official acts and doings of the officers are called into question, in all the courts of the State and in those actions and proceedings before any other tribunal when requested by the Governor or by the Legislature or either House of the Legislature. All such actions and proceedings must be prosecuted or defended by the Attorney General or under the Attorney General's direction.

A. Writs, summonses or other processes served upon those officers must be transmitted by them to the Attorney General. [2003, c. 510, Pt. B, §2 (NEW); 2003, c. 599, §11 (AFF).]

B. All legal services required by those officers, boards and commissions in matters relating to their official duties must be rendered by the Attorney General or under the Attorney General's direction. The officers or agencies of the State may not act at the expense of the State as counsel, nor employ private counsel except upon prior written approval of the Attorney General. In all instances where the Legislature has authorized an office or an agency of the State to employ private counsel, the Attorney General's written approval is required as a condition precedent to the employment. [2003, c. 510, Pt. B, §2 (NEW); 2003, c. 599, §11 (AFF).]

[ 2003, c. 510, Pt. B, §2 (NEW); 2003, c. 599, §11 (AFF) .]

4. Fees. The Attorney General is entitled to receive the following fees:

A. [2003, c. 599, §2 (AFF); 2003, c. 599, §1 (RP).]

B. For certificate that any corporation has ceased to transact business and is excused from filing annual returns, as authorized in Title 13-C, section 1621, subsection 4, $5. [2003, c. 510, Pt. B, §2 (NEW); 2003, c. 599, §11 (AFF).]

The Attorney General shall collect the legal and usual fees payable to the Attorney General by virtue of the Attorney General's office and shall pay them over to the Treasurer of State.

[ 2003, c. 599, §1 (AMD); 2003, c. 599, §§2, 11 (AFF) .]

SECTION HISTORY

1965, c. 141, (AMD). 1965, c. 510, §1 (AMD). 1965, c. 513, §§5-B (AMD). 1967, c. 476, §9 (AMD). 1969, c. 504, §6 (AMD). 1971, c. 439, §7 (AMD). 1971, c. 550, §2 (AMD). 1973, c. 585, §§11,12,14 (AMD). 1973, c. 711, §§1-2 (AMD). 1975, c. 770, §20 (AMD). 1977, c. 696, §34 (AMD). 1989, c. 410, §13 (AMD). 2003, c. 510, §B3 (AFF). 2003, c. 510, §B2 (RPR). 2003, c. 599, §1 (AMD). 2003, c. 599, §§2,11 (AFF).



5 §191-A. Transition period

In order to provide for an orderly transition following the biennial election of the Attorney General, the Attorney General-elect shall not take the oath of his office or otherwise qualify for the office for a period of no less than 30 days following that election. [1981, c. 143, (NEW).]

SECTION HISTORY

1981, c. 143, (NEW).



5 §191-B. Qualification

To serve as Attorney General, a person must be a member in good standing of the bar of the State. For purposes of this section, a person is a "member in good standing of the bar of the State" if that person is admitted to the practice of law in this State, is presently registered with the Board of Overseers of the Bar as an active practitioner and has not been and is not currently disbarred or suspended from practice pursuant to Title 4, chapter 17, subchapter II or Maine Bar Rule 7.2 or its successor. [1997, c. 145, §1 (NEW).]

SECTION HISTORY

1997, c. 145, §1 (NEW).



5 §192. Prosecution of all claims for State

All civil actions to recover money for the State shall be brought by the Attorney General or by the district attorney in the name of the State. The Attorney General shall appear before the departments and tribunals of the United States and the committees of Congress to prosecute all claims of the State against the United States. [1973, c. 567, §20 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD).



5 §193. Prosecution of intruders

The Attorney General may, if in his judgment the public interest so requires, prosecute by indictment or complaint any person who intrudes on the land, rights or property of the State, or commits or erects a nuisance thereon.



5 §194. Public charities

1. Definition. As used in this section and sections 194-A to 194-H and section 194-K, "public charity" means an entity formed primarily for charitable purposes, including but not limited to:

A. A corporation formed under Title 13 or Title 13-B primarily for charitable purposes; and [2001, c. 550, Pt. A, §1 (NEW).]

B. A charitable trust. [2001, c. 550, Pt. A, §1 (NEW).]

[ 2003, c. 171, §1 (AMD) .]

2. Application; funds. The Attorney General shall enforce due application of funds given or appropriated to public charities within the State and prevent breaches of trust in the administration of public charities.

[ 2001, c. 550, Pt. A, §1 (NEW) .]

3. Gift. A gift to a public charity made for a public charitable purpose is deemed to have been made with a general intention to devote the property to public charitable purposes, unless otherwise provided in writing in the gift instrument.

[ 2001, c. 550, Pt. A, §1 (NEW) .]

4. Party to proceedings. The Attorney General must be made a party to all judicial proceedings in which the Attorney General is interested in the performance of the Attorney General's duties under subsection 2.

[ 2001, c. 550, Pt. A, §1 (NEW) .]

5. Investigation. The Attorney General may conduct an investigation using the methods set forth in subsections 6 and 7 if:

A. The Attorney General reasonably believes that a public charity has engaged or is about to engage in one of the following acts or practices:

(1) Consummation of a conversion transaction as defined in section 194-B without compliance with the applicable provisions of sections 194-C through 194-H; or

(2) The application of funds or assets of a public charity:

(a) In violation of statute;

(b) For noncharitable purposes unrelated to the operations of the public charity; or

(c) For private inurement or excess benefits provided to directors, officers, disqualified persons or others deemed insiders under applicable federal law for tax-exempt organizations; and [RR 2001, c. 2, Pt. A, §5 (COR).]

B. The Attorney General has applied to a Justice of the Superior Court for approval to conduct the investigation and the justice has granted that approval. The application for approval may be filed ex parte, and the justice shall approve the application if the justice finds that the conditions set forth in paragraph A have been met. [2001, c. 550, Pt. A, §1 (NEW).]

[ RR 2001, c. 2, Pt. A, §5 (COR) .]

6. Scope and powers related to investigation. The authority of the Attorney General to conduct an investigation under this section is limited to investigation of the acts or practices described in subsection 5, paragraph A. In conducting the investigation, the Attorney General has authority to:

A. Take testimony under oath; [2001, c. 550, Pt. A, §1 (NEW).]

B. Examine or cause to be examined any documentary material of whatever nature relevant to such acts or practices; and [2001, c. 550, Pt. A, §1 (NEW).]

C. Require attendance during examination of documentary material under paragraph B of any person having knowledge of the documentary material and take testimony under oath or acknowledgement in respect to that documentary material. [2001, c. 550, Pt. A, §1 (NEW).]

[ 2001, c. 550, Pt. A, §1 (NEW) .]

7. Taking testimony; examining documents. The taking of testimony and examination under subsection 6 must take place in the county where the testifying person resides or has a place of business or, if the parties consent or the testifying person is a nonresident or has no place of business within the State, in Kennebec County.

A. Notice of the time, place and cause of the taking of testimony, examination or attendance under this subsection must be given by the Attorney General at least 30 days prior to the date of the taking of testimony or examination, except that, upon application and good cause shown, a Justice of the Superior Court may order a shorter period of notice, but not less than 10 days. [2001, c. 550, Pt. A, §1 (NEW).]

B. Service of a notice under paragraph A may be made by:

(1) Delivering a duly executed copy of the notice to the person to be served or to a partner or to any officer or agent authorized by appointment or by law to receive service of process on behalf of that person;

(2) Delivering a duly executed copy of the notice to the principal place of business in this State of the person to be served; or

(3) Mailing by registered or certified mail a duly executed copy of the notice, addressed to the person to be served, to the person's principal place of business. [2001, c. 550, Pt. A, §1 (NEW).]

C. Each notice under this subsection must:

(1) State the time and place for the taking of testimony or the examination and the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify the person;

(2) State the general subject matter of the investigation, the alleged violation that is under investigation and the title and section of statute, if any, governing the alleged violation;

(3) Describe the class or classes of documentary material to be produced with reasonable specificity to fairly indicate the material demanded;

(4) Prescribe a return date by which the documentary material must be produced; and

(5) Identify the members of the Attorney General's staff to whom the documentary material must be made available for inspection and copying. [2001, c. 550, Pt. A, §1 (NEW).]

D. A notice to produce documentary information or to give testimony under this subsection may not contain a requirement that would be unreasonable if contained in a subpoena duces tecum issued by a court of the State and may not require the disclosure of any documentary material that would be privileged or that for any other reason would not be required by a subpoena duces tecum issued by a court of the State. [2001, c. 550, Pt. A, §1 (NEW).]

E. Any documentary material or other information produced by a person pursuant to this subsection and subsection 6 may not, unless otherwise ordered by a court of the State for good cause shown, be disclosed to a person other than an authorized agent or representative of the Attorney General unless with the consent of the person producing the documentary material. [RR 2001, c. 2, Pt. A, §6 (COR).]

F. The Superior Court for Kennebec County or a Superior Court in any other county in which a person who is served notice pursuant to this section resides or has that person's usual place of business may issue orders concerning compliance with the notice, modification or quashing of the notice and contempt in the same manner as if the notice were a subpoena governed by Rule 45 of the Maine Rules of Civil Procedure. The recipient of a notice under this section has the protections accorded by Rule 45 to a person who is subject to a subpoena. [2001, c. 550, Pt. A, §1 (NEW).]

[ RR 2001, c. 2, Pt. A, §6 (COR) .]

8. Authority regarding conversion proceedings. If a public charity files notice of a conversion transaction under section 194-D or applies for approval of such a transaction under section 194-E or 194-F, the authority of the Attorney General with regard to the notice or approval and the proceedings for approval are governed by sections 194-B to 194-K and the provisions of this section do not apply.

[ 2001, c. 550, Pt. A, §1 (NEW) .]

9. Notice to the Superintendent of Insurance. If the Attorney General intends to conduct an investigation of a public charity that is subject to regulation by the Superintendent of Insurance, the Attorney General shall notify the superintendent that an investigation is being initiated. The Attorney General shall also notify the superintendent of the resolution of any such investigation.

[ 2001, c. 550, Pt. A, §1 (NEW) .]

SECTION HISTORY

RR 2001, c. 2, §§A5,6 (COR). 2001, c. 550, §A1 (RPR). 2003, c. 171, §1 (AMD).



5 §194-A. Nonprofit hospital and medical service organizations

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Affiliate" means a person who directly or indirectly controls or is controlled by or is under common control with the person specified. [1997, c. 344, §1 (NEW).]

B. "Charitable authority" means the Attorney General's authority over charities under section 194, under the Attorney General's corresponding common law authority and under the Maine Nonprofit Corporation Act, Title 13-B. [1997, c. 344, §1 (NEW).]

C. "Charitable trust" means the entity described in subsection 5, paragraph B, subparagraph (1). [1997, c. 344, §1 (NEW).]

D. "Contract holder" means the employer, labor union, association, trustee, creditor or other entity to which a group contract evidencing coverage is issued. [1997, c. 344, §1 (NEW).]

E. "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services or otherwise unless the power is solely the result of an official position with or a corporate office held by the person. [1997, c. 344, §1 (NEW).]

F. "Conversion" means the process by which a nonprofit hospital and medical service organization, with the approval of the superintendent pursuant to Title 24, section 2301, subsection 9-D, converts to a domestic stock insurer. [1997, c. 344, §1 (NEW).]

G. "Fair market value" means the value of an organization or an affiliate or of the assets of such an entity determined, consistent with Title 24, section 2301, subsection 9-D, as if the entity had voting stock outstanding and 100% of its stock were freely transferrable and available for purchase without restrictions. In determining fair market value, consideration must be given to value as a going concern, market value, investment or earnings value, net asset value and a control premium, if any. If a charitable trust receives, at the time of conversion, 100% of the shares of the then-outstanding stock of the converted domestic stock insurer, the charitable trust is regarded as having acquired the fair market value of the organization unless the superintendent finds that such outstanding stock does not represent the fair market value of the organization. [1997, c. 344, §1 (NEW).]

H. "Health insurance affiliate" means any domestic for-profit stock insurer required to be authorized under Title 24-A, section 404 to provide health insurance or any domestic for-profit health maintenance organization required to be licensed under Title 24-A, chapter 56 that is formed, acquired, invested in or otherwise established, whether directly or indirectly, by a nonprofit hospital and medical service organization. [1997, c. 344, §1 (NEW).]

I. "Materially changes its form" or "material change in form" means any transaction that the superintendent or Attorney General determines has transferred control of the organization to a person other than a public charity as defined in section 194, substantially changed the organization's legal or regulatory status or substantially changed the organization's purposes, including, but not limited to, conversion, dissolution, merger, division, consolidation, amalgamation, disposition of substantially all of an organization's business, line of business or assets, lease, exchange, restructuring or bulk reinsurance transfer. [2003, c. 171, §2 (AMD).]

J. "Member" means a member of the nonprofit hospital and medical service organization entitled to vote under the articles or bylaws of the organization. [1997, c. 344, §1 (NEW).]

K. "Nonprofit hospital and medical service organization" or "organization" means a corporation or other entity authorized by the superintendent or organized pursuant to Title 24 for the purpose of providing nonprofit hospital service plans within the meaning of Title 24, section 2301, subsection 1, nonprofit medical service plans within the meaning of Title 24, section 2301, subsection 2 and any organization that provides only nonprofit health care plans within the meaning of Title 24, section 2301, subsection 3. [2001, c. 550, Pt. B, §1 (AMD).]

L. "Subscriber" means an individual who has subscribed to one or more of the hospital, medical or health care service plans or contracts offered by the organization or health insurance affiliate as defined in Title 24, section 2308-A through an individual or family policy or group policy. [1997, c. 344, §1 (NEW).]

M. "Superintendent" means the Superintendent of Insurance. [1997, c. 344, §1 (NEW).]

[ 2003, c. 171, §2 (AMD) .]

2. Charitable status of organization. Any nonprofit hospital and medical service organization is a charitable and benevolent institution and a public charity and its assets are held for the purpose of fulfilling the charitable purposes of the organization. The charitable purposes may include, but are not limited to, the following: providing access to medical care through affordable health insurance and affordable managed care products for persons of all incomes; identifying and addressing the State's unmet health care needs, particularly with regard to medically uninsured and underserved populations; making services and care available through participating providers; and improving the quality of care for medically uninsured and underserved populations.

A. If the organization materially changes its form and the ownership of an organization is at issue or is relevant in any proceeding in court or before the superintendent, then 100% of the fair market value of the organization as of the date of the material change in form must be owned by the charitable trust upon the approval or approval with modifications of the charitable trust plan or modified charitable trust plan by the court pursuant to subsection 5 or 6 and must be dedicated to the fulfillment of the charitable trust. [2003, c. 171, §3 (AMD).]

B. [2003, c. 171, §3 (RP).]

C. [2003, c. 171, §3 (RP).]

[ 2003, c. 171, §3 (AMD) .]

3. Determination of ownership interest and charitable purposes by the Superior Court.

[ 2003, c. 171, §4 (RP) .]

4. Representation of charitable interests. Except as provided in this subsection, the Attorney General is the sole person authorized to represent the charitable interests of beneficiaries of the charitable obligations of a nonprofit hospital and medical service organization and any health insurance affiliate in any proceeding before any court or any administrative agency. The Attorney General may enforce the organization's charitable obligations in an action in Superior Court under the Attorney General's charitable authority. Nothing in this subsection may be construed to limit the superintendent's authority with respect to the interests of subscribers or the public in enforcing the provisions of Title 24 and Title 24-A.

A. The board of directors of a nonprofit hospital and medical service organization has the responsibility to fulfill the organization's charitable obligation, subject only to the Attorney General's authority to represent the charitable interests of beneficiaries of the organization's charitable obligation, any applicable law and the superintendent's authority to enforce Title 24 and Title 24-A. [1997, c. 344, §1 (NEW).]

B. A nonprofit hospital and medical service organization shall reimburse the Attorney General and the superintendent for the costs of any experts or consultants retained by the Attorney General or the superintendent in connection with any matter before any court or any administrative agency relating to the organization's charitable value and charitable obligations. [1997, c. 344, §1 (NEW).]

[ 1997, c. 344, §1 (NEW) .]

5. Charitable trust plan required prior to conversion. A nonprofit hospital and medical service organization shall submit a charitable trust plan to the Attorney General at the same time that it submits a conversion plan to the superintendent for approval of a conversion to a domestic stock insurer pursuant to Title 24, section 2301, subsection 9-D.

A. Within 60 days of the organization's submission of the charitable trust plan to the Attorney General, the Attorney General shall file an action under the Attorney General's charitable authority in Superior Court seeking approval, approval with modifications, or disapproval of the charitable trust plan or of any amended charitable trust plan submitted to the Attorney General by the organization with the consent of the Attorney General. [1997, c. 344, §1 (NEW).]

B. An organization may not convert to a domestic stock insurer under Title 24, section 2301, subsection 9-D until the Superior Court has approved or approved with modifications the organization's charitable trust plan. The court may not approve or approve with modifications the charitable trust plan unless it finds that the charitable trust plan meets the following requirements.

(1) The plan must describe the charitable trust or trusts that will receive the ownership interest in the organization following its conversion to a domestic stock insurer. For purposes of this section, a charitable trust:

(a) Must be a new or existing trust or public benefit corporation formed under the laws of this State, but may not include the organization or any person controlled by the organization;

(b) Must be a charitable entity that qualifies for federal income tax exemption under the United States Internal Revenue Code of 1986, as amended, Section 501 (c)(3) or (c)(4);

(c) May not be controlled by the converted domestic stock insurer;

(d) May not have more than one of its directors serve as a director of the domestic stock insurer;

(e) May not have as a director any person who has been a director or officer of the organization, the domestic stock insurer or any affiliate of either during the 3-year period preceding the date of appointment as a director of the charitable trust; and

(f) Must have a board of directors representing the people of the State including, but not limited to, persons representing the interests of the medically uninsured and underserved populations.

(2) The charitable mission of the charitable trust must include, but is not limited to, serving the State's unmet health care needs for the type of care historically covered by the organization, particularly with regard to medically uninsured and underserved populations and providing access to care and improving quality of care for those populations.

(3) The charitable trust plan must provide for the fair and equitable use by the charitable trust of its ownership interest in the organization to fulfill the charitable mission of the charitable trust.

(4) The charitable trust plan must require the charitable trust to report annually to the Attorney General as to its charitable activities and grant making relating to the use of its ownership interest in the organization and to make that annual report available to the public at both the Department of the Attorney General and the office of the charitable trust.

(5) The charitable trust plan must require the charitable trust, at all times when the charitable trust owns stock in any converted stock insurer and for 5 calendar years after any such ownership, to provide audited financial statements on a calendar-year basis and other reports, as may be required, to the superintendent and the Attorney General at the time and in the manner as either the Attorney General or the superintendent prescribes.

(7) The charitable trust must have in place procedures and policies to prohibit conflicts of interest, including those associated with grant-making activities that may benefit the converted stock insurer, its affiliates, any person who owns or controls any ownership interest in either the converted stock insurer or its affiliates and any directors or officers of the converted stock insurer or its affiliates. [2003, c. 171, §5 (AMD).]

C. The superintendent has the right to intervene in the Superior Court proceeding. [1997, c. 344, §1 (NEW).]

D. In approving, disapproving or approving with modification the charitable trust plan, the Superior Court may not review or decide the fair market value of the organization, including the methodologies for determining, allocating and transferring the fair market value of the organization. This paragraph does not in any way limit the appeal rights of any person under the Maine Rules of Civil Procedure, Rule 80(c) or under the Maine Administrative Procedure Act from the superintendent's final agency action on these matters pursuant to Title 24, section 2301, subsection 9-D. [2003, c. 171, §6 (AMD).]

[ 2003, c. 171, §§5, 6 (AMD) .]

6. Modified charitable trust plan required for a material change in form. An organization shall notify the Attorney General and the superintendent of the organization's intent to engage in any transaction described in subsection 1, paragraph I at least 60 days prior to engaging in that transaction. Upon the superintendent's or the Attorney General's determination that a transaction described in subsection 1, paragraph I is a material change in form, notice must be given to the organization and the Attorney General or superintendent, as applicable. Within 90 days after the superintendent or the Attorney General issues a notice of the determination that a transaction described in subsection 1, paragraph I is a material change in form, other than through conversion to a domestic stock insurer pursuant to Title 24, section 2301, subsection 9-D, the Attorney General shall file an action in Superior Court under the Attorney General's charitable authority requesting the court to order the organization to submit to the superintendent, the court and the Attorney General a modified charitable trust plan containing the provisions set forth in subsection 5, paragraph I as the court determines are reasonable under the circumstances, together with any additional provisions as the court determines are reasonably required to coordinate the modified charitable trust plan with any proceeding instituted or to be instituted by the superintendent in connection with the material change in form. The Superior Court, after hearing, shall approve, approve with modifications or disapprove the modified charitable trust plan. The superintendent has the right to intervene in the Superior Court proceeding. In the event that either the superintendent or the court determines that a valuation of the organization is necessary, the superintendent shall conduct the valuation consistent with Title 24, section 2301, subsection 9-D. The superintendent may hold proceedings as the superintendent determines necessary to review an organization's proposal to materially change its form. If the modified charitable trust plan includes the creation of a charitable trust or public benefit corporation, the charitable trust or public benefit corporation may not include the organization or any person controlled by the organization.

[ 2003, c. 171, §7 (AMD) .]

7. Affiliates providing health insurance. This subsection governs health insurance affiliates.

A. A nonprofit hospital and medical service organization shall notify the Attorney General at least 60 days prior to directly or indirectly forming, acquiring, investing in or otherwise establishing a health insurance affiliate. [1997, c. 344, §1 (NEW).]

B. Each health insurance affiliate shall expressly have corporate purposes that are consistent with or are in furtherance of the charitable and benevolent purposes of its public charity owners.

(1) Subject to subparagraph (2), the health insurance affiliate may further its purposes as described in this paragraph by:

(a) The provision of direct services that are consistent with or further the charitable and benevolent purposes of its public charity owners; or

(b) The payment of distributions or dividends to any public charity owner.

(2) The payment by the health insurance affiliate of distributions or dividends to any owner does not fulfill a health insurance affiliate's purposes as described in this paragraph if the payment of such distributions or dividends unreasonably interferes with the health insurance affiliate's ability to fulfill its purposes as described in this paragraph through the provision of direct services as described in subparagraph (1), division (a). Payment of dividends and distributions may be made to a for-profit owner consistent with this subparagraph but may not be considered to fulfill the health insurance affiliate's purposes as described in this paragraph.

(3) If the nonprofit hospital and medical service organization holding an ownership interest in a health insurance affiliate materially changes its form and the Superior Court has approved or approved with modifications a charitable trust plan or modified charitable trust plan, the purposes as described in this paragraph of the health insurance affiliate terminate unless the Superior Court determines otherwise. [2003, c. 171, §8 (AMD).]

C. Any public charity that owns or controls an ownership interest in a health insurance affiliate must be treated as having acquired that ownership interest in furtherance of the charitable purposes of the public charity. [2003, c. 171, §8 (AMD).]

D. The Attorney General may enforce the purposes as described in paragraph B of a health insurance affiliate under this subsection under the Attorney General's charitable authority to the same extent as if the health insurance affiliate were a public charity. [2003, c. 171, §8 (AMD).]

E. A nonprofit hospital and medical service organization shall file with the Attorney General and the superintendent a charitable activities plan at least 60 days prior to the organization's sale of any ownership interest in a health insurance affiliate or the sale or other disposition of substantially all the assets of the health insurance affiliate.

(1) The charitable activities plan must set forth the charitable activities that the nonprofit hospital and medical service organization intends to pursue with the revenues or proceeds received from the sale of any ownership interest in a health insurance affiliate or the sale or other disposition of substantially all the assets of the health insurance affiliate.

(2) If the Attorney General concludes that the charitable activities plan does not fairly and equitably fulfill the nonprofit hospital and medical service organization's charitable purposes, the Attorney General shall bring an action in Superior Court under the Attorney General's charitable authority to challenge the charitable activities plan. The Attorney General shall provide to the superintendent prior written notice of any such action. The superintendent has the right to intervene in such action. If the Superior Court determines that the organization's charitable activities plan does not fairly and equitably fulfill the organization's purposes as described in paragraph B, the court shall issue orders necessary to remedy the inadequacies in the charitable activities plan.

(3) If a nonprofit hospital and medical service organization sells its ownership interest in a health insurance affiliate and the charitable activities plan filed with the Attorney General in connection with the sale has been approved by the Attorney General or the Superior Court, then the purposes described in paragraph B of a health insurance affiliate terminate unless the Superior Court determines otherwise. [1997, c. 344, §1 (NEW).]

F. Each health insurance affiliate shall file an annual report with the Attorney General at the time and in the manner as the Attorney General shall establish describing the efforts that the affiliate has undertaken to fulfill its purposes as described in paragraph B, including, but not limited to, all direct services as described in paragraph B, subparagraph (1), division (a) and grant making. [1997, c. 344, §1 (NEW).]

G. The sale by an organization of its ownership interest in a health insurance affiliate for fair market value, as determined by the superintendent, does not constitute a diversion of charitable assets. [1997, c. 344, §1 (NEW).]

[ 2003, c. 171, §8 (AMD) .]

8. Annual report. The organization shall file an annual report with the Attorney General and the superintendent at the time and in the manner as the Attorney General establishes describing the efforts that the organization has undertaken to fulfill its charitable and benevolent purposes.

[ 1997, c. 344, §1 (NEW) .]

SECTION HISTORY

1997, c. 344, §1 (NEW). 1997, c. 344, §10 (AFF). 2001, c. 550, §B1 (AMD). 2003, c. 171, §§2-8 (AMD).



5 §194-B. Definitions

As used in this section and sections 194-C to 194-K, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 550, Pt. A, §2 (NEW).]

1. Control. "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of an individual, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services or otherwise, including but not limited to situations in which the power is the result of an official position with the person or a corporate office held by an individual.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Conversion transaction. "Conversion transaction" means the sale, transfer, lease, exchange, transfer by exercise of an option, conveyance, conversion, merger or other disposition or the transfer of control or governance of the assets or operations of a public charity to a person other than a public charity incorporated or domiciled in this State. A disposition or transfer constitutes a conversion transaction regardless of whether it occurs directly or indirectly and whether it occurs in a single transaction or a related series of transactions. If exercise of an option constitutes a conversion transaction, any consideration received for the granting of the option must be considered part of the transaction for purposes of applying the review criteria in section 194-G. "Conversion transaction" does not include a transaction that supports or continues the charitable activities of the public charity, including but not limited to:

A. Granting of encumbrances in the ordinary course of business, such as security interests or mortgage deeds with respect to assets owned by the public charity or any wholly owned subsidiary to secure indebtedness for borrowed money, the net proceeds of which are paid solely to the public charity or its wholly owned subsidiaries or are applied to the public charity's charitable mission, and the foreclosing or other exercise of remedies permitted with respect to such encumbrances; [2001, c. 550, Pt. A, §2 (NEW).]

B. Sales or transfers for fair market value of:

(1) Any interest in property owned by the public charity or any wholly owned subsidiary, the net proceeds of which are paid solely to the public charity or any wholly owned subsidiary; or

(2) Money or monetary equivalents owned by a public charity or any wholly owned subsidiary in exchange for an interest in property, including securities as defined in Title 32, section 16102, subsection 28, to be held by the public charity or any wholly owned subsidiary; [2005, c. 65, Pt. C, §2 (AMD).]

C. Awards, grants or payments to or on behalf of intended beneficiaries, consistent with the public charity's charitable purpose; and [2001, c. 550, Pt. A, §2 (NEW).]

D. A change in the membership of the board of directors or officers of a public charity. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. C, §2 (AMD) .]

3. Fair market value. "Fair market value" means the most likely value or range of values that assets, tangible or intangible, being sold would have in a competitive and open market under all conditions requisite to a fair sale, with the buyer and seller each acting prudently, knowledgeably and in their own best interest and a reasonable time being allowed for exposure in the open market. If the value of the assets being converted is $500,000 or more, the appraisal must include a value representing volunteer efforts and tax exemptions, if any, received during the operation of the public charity.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

4. Independent appraisal of the fair market value. "Independent appraisal of the fair market value" means an appraisal conducted by persons independent of all parties to a proposed conversion transaction and experienced and expert in the area of appraisal of the type and form of property being valued. The appraisal must be conducted using professionally accepted standards for the type and form of property being valued. The appraisal must contain a complete and detailed description of the elements that make up the appraisal values produced and detailed support for the conclusions reached in the appraisal.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

5. Person. "Person" means an individual, partnership, trust, estate, corporation, association, joint venture, joint stock company or other organization.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

6. Public charity. "Public charity" has the same meaning as in section 194.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW). 2005, c. 65, §C2 (AMD).



5 §194-C. Notice and approval for conversion transaction

1. Notice or approval required. Prior to completing a conversion transaction, a public charity must:

A. If the fair market value of assets to be converted in the transaction is $500,000 or more, obtain approval of the court in accordance with section 194-F; [2001, c. 550, Pt. A, §2 (NEW).]

B. If the fair market value of assets to be converted in the transaction is less than $500,000 but at least $50,000, obtain approval from the Attorney General in accordance with section 194-E or, if the Attorney General does not approve the transaction, obtain approval from the court in accordance with section 194-F; or [2001, c. 550, Pt. A, §2 (NEW).]

C. If the value of the transaction is less than $50,000, provide notice to the Attorney General in accordance with section 194-D. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Appraisal required. Fair market value must be determined by an independent appraisal for conversion transactions with a fair market value of $50,000 or more. If the appraisal provides a range of values, the highest point of the range determines which section of law applies to the transaction pursuant to subsection 1.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

3. Failure to comply with this section or sections 194-D to 194-H. A transaction consummated in violation of any provision of this section or sections 194-D to 194-H is voidable. Officers and directors who receive private inurement or excess benefits from such a transaction are subject to the civil penalties provided in section 194-K.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

4. Applicability to nonprofit hospital or medical service organizations. This section, section 194-B and sections 194-D to 194-K do not apply to a corporation or other entity licensed under Title 24, chapter 19. A conversion of a corporation or other entity licensed under Title 24, chapter 19 is governed by section 194-A and Title 24, section 2301, subsection 9-D.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-D. Conversion transactions less than $50,000

A public charity shall provide written notice to the Attorney General of its intent to enter into a conversion transaction if the value of the transaction is less than $50,000. The notice must include the name of the public charity, the value of the assets to be converted and the entity to which the assets will be transferred. Twenty days after providing notice to the Attorney General in accordance with this section, the public charity is deemed to be in compliance with section 194-C and this section unless the Attorney General notifies the public charity within those 20 days that the value of the transaction is $50,000 or more or that the filing otherwise fails to comply with this section. [2001, c. 550, Pt. A, §2 (NEW).]

The Attorney General is not required to take any action on notices received under this section, except that, upon request of a public charity that has properly provided notice under this section, the Attorney General shall issue a letter indicating that the public charity has complied with its obligation under this section, section 194-C and sections 194-E to 194-H. [2001, c. 550, Pt. A, §2 (NEW).]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-E. Attorney General approval without court review

1. Filing with Attorney General. To obtain approval of a conversion transaction when the independent appraisal of the fair market value of the assets to be converted is $50,000 or more but is less than $500,000, a public charity must file a written request for approval with the Attorney General at least 90 days prior to consummating the transaction. The written request must include a conversion plan, a plan for distributing proceeds of the conversion consistent with section 194-H and any other information reasonably necessary for the Attorney General to complete a review of the transaction. Failure to provide the information described in this subsection in a timely manner is sufficient grounds for the Attorney General to refuse to approve the transaction.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Attorney General approval. The Attorney General shall approve a conversion transaction under subsection 1 if the Attorney General determines that the criteria set forth in section 194-G have been met. The Attorney General shall refuse to approve a transaction if the Attorney General reasonably believes that the fair market value of the transaction is $500,000 or more.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

3. Public notice. Within 5 days of filing the request for approval under subsection 1, a public charity shall publish notice to the public of its intent to enter into a conversion transaction. Notice must be published once per week for 3 weeks in a newspaper of general circulation in the public charity's service area and must meet the following criteria.

A. A notice under this subsection must describe the proposed transaction, including the parties, the value of the transaction, the timing of the transaction, the potential impact on services to the public and the proposed plan for utilizing the proceeds. The public notice must also provide information on opportunities for the public to provide comment on the proposal to the Attorney General. [2001, c. 550, Pt. A, §2 (NEW).]

B. A notice under this subsection must be published in languages other than English whenever a significant number or percentage of the population eligible to be served or likely to be directly affected by the service or purpose of the public charity needs information in a language other than English to communicate effectively. For the purposes of this paragraph, "significant number" is defined as 5% or 1,000, whichever is less, of the population of persons eligible to be served or likely to be directly affected. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

4. Public comment. The Attorney General shall accept public comments regarding a proposed conversion transaction under this section for a 60-day period commencing the day that proper notice has been provided to the public of the proposed conversion.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

5. Public hearings. The Attorney General may hold public hearings if the Attorney General determines that a conversion transaction under this section is likely to cause a significant impact on access to services in the community served by the public charity.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

6. Public records. All documents submitted to the Attorney General by a person filing a request under subsection 1 in connection with the Attorney General's review of a proposed conversion transaction are public records subject to Title 1, chapter 13, subchapter I except records made confidential by statute or privileged under the Maine Rules of Evidence.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

7. Attorney General rejection of or failure to act on request for approval. If the Attorney General refuses to approve a conversion transaction under this section or fails to act on the request for approval within 90 days of receipt of the request, a public charity may request court approval of the transaction under section 194-F.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

8. Contracts with consultants; reimbursement for costs. To assist in the review of a proposed conversion transaction pursuant to this section, the Attorney General, at the Attorney General's sole discretion, may contract with experts or consultants the Attorney General considers appropriate.

A. Contract costs incurred by the Attorney General pursuant to this subsection may not exceed an amount that is reasonable and necessary to conduct the review of a proposed conversion transaction. A public charity filing a request under subsection 1 shall pay the Attorney General promptly upon request for all costs of contracts entered into by the Attorney General pursuant to this subsection but is not required to pay any amount that exceeds 5% of the fair market value of the assets to be converted. [2001, c. 550, Pt. A, §2 (NEW).]

B. The Attorney General is exempt from the provisions of applicable state laws regarding public bidding procedures for purposes of entering into contracts pursuant to this subsection. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-F. Court approval

1. Filing of court action. To obtain approval of a conversion transaction when the independent appraisal of the fair market value of the assets to be converted is $500,000 or more, a public charity must file an action in Superior Court in the county in which the public charity's service area is located or in Kennebec County. Concurrent with filing an action in Superior Court, a public charity must file with the court and the Attorney General a conversion plan and a plan for distributing proceeds of the conversion consistent with section 194-H. The Attorney General must be made a party to the action.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Court action. The court shall approve a proposed conversion transaction under subsection 1 if the court finds by a preponderance of the evidence that the criteria set forth in section 194-G have been satisfied. The court may deny approval of a conversion transaction or may approve the transaction with or without modifications or conditions. The court may require any entity that receives the assets of the public charity as a result of the conversion to report annually to the Attorney General and the public and may require the entity to submit to monitoring and oversight by the Attorney General.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

3. Public notice. Within 5 days of filing an action under subsection 1, a public charity shall publish notice to the public of its intent to enter into a conversion transaction. Notice must be published once per week for 3 weeks in a newspaper of general circulation in the charity's service area and must meet the following criteria.

A. A notice under this subsection must describe the proposed transaction, including the parties, the value of the transaction, the timing of the transaction, the potential impact on services to the public and the proposed plan for utilizing the proceeds. The public notice must also include the court docket number and provide information on opportunities for the public to provide comment on the proposal to the Attorney General. [2001, c. 550, Pt. A, §2 (NEW).]

B. The notice must be published in languages other than English whenever a significant number or percentage of the population eligible to be served or likely to be directly affected by the service or purpose of the public charity needs information in a language other than English to communicate effectively. For purposes of this paragraph, "significant number" is defined as 5% or 1,000, whichever is less, of the population of persons eligible to be served or likely to be directly affected. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

4. Public access to conversion plan. The Attorney General shall make a conversion plan, the plan for distribution of proceeds, the valuation and any other documents filed under subsection 1 that are public records under Title 1, chapter 13, subchapter I and that are available electronically available for viewing on the Attorney General's publicly accessible site on the Internet as soon as feasible after the documents are filed with the Attorney General.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

5. Contracts with consultants; reimbursement for costs. To assist in the review of a proposed conversion transaction pursuant to this section, the Attorney General, at the Attorney General's sole discretion, may contract with experts or consultants the Attorney General considers appropriate.

A. Contract costs incurred by the Attorney General pursuant to this subsection may not exceed an amount that is reasonable and necessary to conduct the review of the proposed conversion transaction. Costs must be approved in advance by the court. The public charity filing an action under subsection 1 shall pay the Attorney General promptly upon request for all costs of contracts entered into by the Attorney General and approved by the court pursuant to this subsection. [2001, c. 550, Pt. A, §2 (NEW).]

B. The Attorney General is exempt from the provisions of applicable state laws regarding public bidding procedures for purposes of entering into contracts pursuant to this subsection. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

6. Filing with Secretary of State. A public charity shall file a copy of the court's approval under this section with the Secretary of State.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-G. Review criteria

1. Required determinations. The Attorney General may not approve or recommend that a court approve and the court may not approve a proposed conversion transaction unless the Attorney General or the court, as appropriate, finds that:

A. The public charity will receive fair market value for its charitable assets. The fair market value must be based upon an appraisal conducted in accordance with subsection 3 and must use the projected closing date of the conversion transaction as the valuation date; [2001, c. 550, Pt. A, §2 (NEW).]

B. The proposed distribution of proceeds of the transaction complies with section 194-H; and [2001, c. 550, Pt. A, §2 (NEW).]

C. The public charity considered the proposed conversion as the best alternative in carrying out its mission and purposes. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Considerations. In determining whether the criteria in subsection 1 are met, the Attorney General or the court, as appropriate, shall consider, as applicable, whether:

A. The public charity will receive fair market value for its charitable assets; [2001, c. 550, Pt. A, §2 (NEW).]

B. The terms and conditions of the agreement or transaction are fair and reasonable to the public charity; [2001, c. 550, Pt. A, §2 (NEW).]

C. The fair market value of the public charity's assets to be transferred has been manipulated by the actions of the parties in a manner that causes the fair market value of the assets to decrease; [2001, c. 550, Pt. A, §2 (NEW).]

D. The agreement or transaction will result in inurement to any private person or entity; [2001, c. 550, Pt. A, §2 (NEW).]

E. The proposed conversion transaction will result in a breach of fiduciary duty or violate any statutory or common-law duty or obligation on the part of the directors, trustees or other parties involved in the transaction, including but not limited to conflicts of interest related to payments or benefits to officers, directors, board members, executives and experts employed or retained by the parties; [2001, c. 550, Pt. A, §2 (NEW).]

F. The governing body of the public charity exercised due diligence in deciding to dispose of the public charity's assets, selecting the acquiring entity and negotiating the terms and conditions of the disposition; [2001, c. 550, Pt. A, §2 (NEW).]

G. The Attorney General has been provided with sufficient information and data by the public charity to evaluate adequately the agreement or transaction and the effects of the agreement or transaction on the public; [2001, c. 550, Pt. A, §2 (NEW).]

H. The proceeds of the conversion of the public charity are distributed to either an existing or new public benefit corporation or foundation pursuant to section 194-H; [2001, c. 550, Pt. A, §2 (NEW).]

I. The proceeds of the proposed conversion transaction will be used in accordance with the rules of any trust under which the assets were held by the public charity and the proceeds will be controlled as funds independent of the acquiring entity or entities related to the acquiring entity; [2001, c. 550, Pt. A, §2 (NEW).]

J. The entity surviving after the conversion transaction will be financially viable and competently managed; [2001, c. 550, Pt. A, §2 (NEW).]

K. The transaction will diminish the availability and accessibility of services to the affected community; and [2001, c. 550, Pt. A, §2 (NEW).]

L. The conversion plan and transaction complies with all applicable laws including the Maine Nonprofit Corporation Act and state tax code provisions. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

3. Valuation. A public charity shall submit to the Attorney General and the court an independent appraisal of the fair market value of assets to be converted under subsection 1. To the extent that the appraisal is based on a capitalization of the pro forma income of the converted assets, the appraisal must indicate the basis for determination of the income to be derived from any proceeds of the sale of stock and demonstrate the appropriateness of the earnings-multiple used, including assumptions made regarding future earnings growth.

A. To the extent that an appraisal under this subsection is based on the comparison of the capital stock of the converted entity with outstanding capital stock of existing stock entities offering comparable products, the existing stock entities must be reasonably comparable to the converting entity in terms of such factors as size, market area, competitive conditions, profit history and expected future earnings. [2001, c. 550, Pt. A, §2 (NEW).]

B. If the value of assets being converted is $500,000 or more, the appraisal must include any element of value arising from the accomplishment or expectation of the conversion transaction, including any value attributable to projected operating efficiencies to result from the conversion, net of the cost of changes to produce such efficiencies. [2001, c. 550, Pt. A, §2 (NEW).]

C. If the Attorney General or the court determines that an appraisal under this subsection is materially deficient or substantially incomplete, the Attorney General or the court may deem the entire conversion plan materially deficient or substantially incomplete and reject or decline to further process the application for conversion. [2001, c. 550, Pt. A, §2 (NEW).]

D. A converting entity shall submit to the Attorney General and the court information demonstrating to the satisfaction of the Attorney General or the court the independence and expertise of any person preparing the appraisal or related materials under this subsection. [2001, c. 550, Pt. A, §2 (NEW).]

E. An appraiser under this subsection may not serve as an underwriter or selling agent under the same conversion plan and an affiliate of an appraiser may not act as an underwriter or selling agent unless procedures are followed and representations and warranties made to ensure that an appraiser is separate from the underwriter or selling agent affiliate and the underwriter or selling agent affiliate does not make recommendations or in any way have an impact on the appraisal. [2001, c. 550, Pt. A, §2 (NEW).]

F. An appraiser may not receive any other fee except the fee for services rendered in connection with the appraisal. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-H. Distribution of proceeds

1. Requirements. The proceeds of a conversion transaction must be distributed to an existing or new foundation or public benefit corporation that meets the following requirements.

A. The foundation or public benefit corporation must operate pursuant to 26 United States Code, Section 501(c)(3) or 501(c)(4), and, regardless of whether the foundation is classified as a private foundation under 26 United States Code, Section 509, the foundation or public benefit corporation must operate in accordance with the restrictions and limitations that apply to private foundations found in 26 United States Code, Sections 4941 to 4945. [2001, c. 550, Pt. A, §2 (NEW).]

B. The foundation or public benefit corporation and its directors, officers and staff must be and remain independent of the for-profit company and its affiliates. A person who is an officer, director or staff member with influence over a conversion decision of a public charity submitting a conversion plan, at the time the plan is submitted or at the time of the conversion transaction or within 5 years thereafter, is not qualified to be an officer, director or staff member of the foundation. A director, officer, agent or employee of the public charity submitting the plan or the foundation receiving the charitable assets may not benefit directly or indirectly from the transaction. [2001, c. 550, Pt. A, §2 (NEW).]

C. A foundation or public benefit corporation must have or establish formal mechanisms to avoid conflicts of interest and to prohibit grants benefiting the for-profit corporation or members of the board of directors and management of the for-profit corporation. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-I. Intervention in court proceeding

This section relates to intervention in proceedings under section 194-F. [2001, c. 550, Pt. A, §2 (NEW).]

1. Right to intervene. Except as provided in subsection 2, the court, on timely application made pursuant to Rule 24(a) of the Maine Rules of Civil Procedure, shall allow any person who is interested in the outcome of a conversion proceeding to intervene as a party to that proceeding, notwithstanding the presence of the Attorney General in the action.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Court power to manage process. This section does not limit the power of the court to manage its cases by limiting the number of intervenors or by consolidating parties with similar interests.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-J. Attorney General authority

1. Rules. The Attorney General may adopt rules the Attorney General considers appropriate to implement this section, sections 194-B to 194-I and section 194-K. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter II-A.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Attorney General authority not limited. This section, sections 194-B to 194-I and section 194-K do not limit the common-law authority of the Attorney General to protect charitable trusts and charitable assets in this State. The penalties and remedies provided in section 194-K are in addition to and are not a replacement for any other civil or criminal action the Attorney General may take under common law or statute, including an action to rescind the conversion transaction or to obtain injunctive relief or a combination of injunctive relief and other remedies available under common law or statute.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-K. Penalties

1. Attorney General to bring action. The Attorney General may initiate an action in Superior Court to:

A. Void a conversion transaction pursuant to subsection 2. Such an action may be brought in Superior Court in Kennebec County or in the county in which the assets of the public charity to be transferred are located; [2001, c. 550, Pt. A, §2 (NEW).]

B. Seek a civil penalty against an individual pursuant to subsection 3. Such an action must be brought in the Superior Court of Kennebec County or in the county in which the individual resides; and [2001, c. 550, Pt. A, §2 (NEW).]

C. Obtain on behalf of the public charity the return or repayment of any property or consideration received as private inurement or an excess benefit in violation of Title 13-B standards. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Transaction voidable. The Superior Court may void a conversion transaction entered into in violation of applicable provisions of sections 194-C to 194-H. If the court voids the transaction, it may also grant any orders necessary to restore the public charity to its former position, including removing the board of the public charity or voiding contracts.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

3. Penalties against individuals. An individual officer, director, trustee or manager in a position to exercise substantial influence over the affairs of a public charity is subject to a civil penalty if that person, in violation of the standards established under Title 13-B for conduct by directors or officers or for avoiding conflicts of interest:

A. Receives property or consideration from the public charity that constitutes private inurement; or [2001, c. 550, Pt. A, §2 (NEW).]

B. Receives excess benefits that exceed the fair market value of anything provided in return. [2001, c. 550, Pt. A, §2 (NEW).]

The civil penalty under this subsection may be an amount up to 100% of the excess benefit or private inurement received and may be recovered in addition to costs and fees incurred by the Attorney General in bringing the action.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §195. Opinions on questions of law

The Attorney General shall give his written opinion upon questions of law submitted to him by the Governor, by the head of any state department or any of the state agencies or by either branch of the Legislature or any members of the Legislature on legislative matters. [1975, c. 771, §48 (RPR).]

SECTION HISTORY

1973, c. 585, §§11,12,14 (AMD). 1973, c. 711, §3 (AMD). 1975, c. 771, §48 (RPR).



5 §196. Deputies and assistants; appointment and duties

The Attorney General may appoint one or more deputy attorneys general, assistant attorneys general and staff attorneys who serve at the pleasure of the Attorney General or until their successors are duly appointed and qualified. They may perform all the duties required of the Attorney General and other duties the Attorney General delegates to them. The Attorney General may appoint research assistants with any powers and duties the Attorney General delegates. Research assistants may perform duties delegated to them by the Attorney General, including activities authorized by Title 4, section 807. Notwithstanding any other provisions of law, the compensations of research assistants, law office manager and deputy attorneys general are fixed by the Attorney General. The compensations of the staff attorneys, assistant attorneys general and secretary to the Attorney General are fixed by the Attorney General with the approval of the Governor, but such compensations may not in the aggregate exceed the amount appropriated for those positions and may not result in an increased request to future Legislatures. [2005, c. 154, §1 (AMD).]

Notwithstanding any other provision of law, whenever the written approval of the Attorney General is required by statute or court rule and the Attorney General either is unavailable to act upon the matter or has determined that it would be legally or ethically improper for the Attorney General to do so, the required approval may be given by a deputy attorney general specifically authorized in writing by the Attorney General to act on the Attorney General's behalf in these situations. [2005, c. 154, §1 (AMD).]

SECTION HISTORY

1969, c. 53, §1 (AMD). 1971, c. 439, §8 (AMD). 1973, c. 711, §4 (RPR). 1975, c. 96, §2 (AMD). 1975, c. 771, §49 (AMD). 1977, c. 380, §B1 (AMD). 1981, c. 67, §§F1,F2 (AMD). 1981, c. 549, (AMD). 1983, c. 824, §T (AMD). 1989, c. 410, §14 (AMD). 2005, c. 154, §1 (AMD).



5 §197. State criminal inspectors; clerks; office expenses

The Attorney General is authorized to employ in his office in addition to the officers named in section 196, state criminal inspectors and additional clerks as the business of his office may demand, whose appointment and compensation shall be subject to the Civil Service Law. He may incur a reasonable expense for postage, printing, stationery and other office expenses. [1985, c. 785, Pt. B, §11 (AMD).]

SECTION HISTORY

1965, c. 478, (AMD). 1985, c. 785, §B11 (AMD).



5 §198. Additional assistant attorneys general, clerks or attorneys may be paid from moneys collected by department

Whenever the Attorney General shall appoint any additional assistant attorneys general or staff attorneys as authorized under section 196, or shall employ additional clerks as provided by section 197, or shall employ attorneys-at-law to collect claims due the State, the compensation of such assistants, staff attorneys, clerks or attorneys, as approved by the Governor, may be paid, if the Governor so directs, from moneys thus collected by the Department of the Attorney General. [1975, c. 771, §50 (AMD).]

SECTION HISTORY

1973, c. 711, §5 (AMD). 1975, c. 771, §50 (AMD).



5 §199. Consultation with, and advice to, district attorneys

The Attorney General shall consult with and advise the district attorneys in matters relating to their duties. If in the Attorney General's judgment the public interest so requires, the Attorney General shall assist them by attending the grand jury in the examination of a case in which the accused is charged with treason or murder, and if in the Attorney General's judgment the public interest so requires, the Attorney General shall appear for the State in the trial of indictments for treason or murder. The Attorney General may institute and conduct prosecutions for all offenses against Title 21-A, and for that purpose attend and present evidence to grand juries and assist them in the examination of witnesses and drawing indictments. The Attorney General may, in the Attorney General's discretion, act in place of or with the district attorneys, or any of them, in instituting and conducting prosecutions for crime, and is invested, for that purpose, with all the rights, powers and privileges of each and all of them. Any or all of the powers and duties enumerated in this chapter may, at the discretion of the Attorney General, be delegated to and performed by, any deputy attorney general, assistant attorney general or staff attorney. The authority given under this section shall not be construed to deny or limit the duty and authority of the Attorney General as heretofore authorized, either by statute or under the common law. [1989, c. 502, Pt. A, §11 (AMD).]

SECTION HISTORY

1969, c. 53, §2 (AMD). 1973, c. 567, §1 (AMD). 1973, c. 711, §6 (AMD). 1989, c. 502, §A11 (AMD).



5 §200. Attendance at law court and instruction of county attorneys (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 240, §1 (RP).



5 §200-A. Criminal division

The Attorney General is authorized to create a Criminal Division within the Department of the Attorney General in order to coordinate all criminal investigation and prosecution for the purpose of improving law enforcement within the State of Maine. [1967, c. 58, §1 (NEW).]

The Attorney General shall have full responsibility for the direction and control of all investigation and prosecution of homicides and such other major crimes as the Attorney General may deem necessary for the peace and good order of the State of Maine. [1967, c. 58, §1 (NEW).]

The Attorney General shall conduct and control all drug-related investigations of public officials or members of the law enforcement community. [1991, c. 837, Pt. B, §3 (NEW).]

The Attorney General has exclusive responsibility for the direction of any criminal investigation of an official holding a partisan public office when the alleged crime is a violation of Title 17-A, chapter 25 or when, in the Attorney General's opinion, the alleged crime may affect the official's performance in office. As used in this section, the term "partisan public office" means an office in which, prior to an election to fill the office, the candidate must declare membership in a political party, or an office filled by the appointment of the Governor, the President of the Senate or the Speaker of the House of Representatives. Any law enforcement agency investigating an alleged crime that may result in formal charges against an official holding partisan public office shall, as soon as practicable, notify the Attorney General of the investigation. The Attorney General may, after review, designate any law enforcement agency to complete the investigation and direct its completion. [1991, c. 841, §3 (NEW).]

The Attorney General has exclusive responsibility for the direction and control of any criminal investigation of a law enforcement officer who, while acting in the performance of that law enforcement officer's duties, uses deadly force, as defined in Title 17-A, section 2, subsection 8. Any law enforcement agency whose officer uses deadly force shall notify, as soon as practicable, the Attorney General of the event. [1995, c. 200, §1 (NEW).]

SECTION HISTORY

1967, c. 58, §1 (NEW). 1991, c. 837, §B3 (AMD). 1991, c. 841, §3 (AMD). 1995, c. 200, §1 (AMD).



5 §200-B. Authority of Attorney General to request utility records

1. Public utility services.

[ 1999, c. 686, §1 (RP) .]

1-A. Definitions. As used in this section, the following terms have the following meanings.

A. "Internet service provider" means an entity that provides electronic communication or remote computation services, whether or not subject to the jurisdiction of the Public Utilities Commission. [1999, c. 686, §1 (NEW).]

B. "Utility services" means:

(1) Services furnished by a public utility, as defined in Title 35-A, section 102, subsections 7, 8, 14, 15, 19, 20-B and 22, whether or not subject to the jurisdiction of the Public Utilities Commission;

(2) Services provided by an Internet service provider; and

(3) Mobile telecommunications services, as defined in Title 35-A, section 102, subsection 9-A, whether or not the provider of the mobile telecommunications services is subject to the jurisdiction of the Public Utilities Commission. [1999, c. 686, §1 (NEW).]

[ 1999, c. 686, §1 (NEW) .]

2. Demand for records of utility services; cause. The Attorney General, a deputy attorney general or a district attorney may demand, in writing, all the records or information in the possession of the public utility or Internet service provider relating to the furnishing of public utility services or Internet services to a person or a location if the attorney has reasonable grounds to believe that the services furnished to a person or to a location by a public utility or Internet service provider are being or may be used for, or to further, an unlawful purpose.

Records of utility services, as applied to Internet service providers, are limited to the following information and records in the possession of the Internet service provider: the subscriber's or customer's name, address, local and long-distance telephone billing records, telephone number or other subscriber number or identity and length of time the services have been provided to the subscriber or customer.

Upon a showing of cause to any Justice of the Superior Court or Judge of the District Court, the justice or judge shall approve the demand. Showing of cause must be by the affidavit of any law enforcement officer.

[ 1999, c. 686, §1 (AMD) .]

3. Release of other information. An order approving a demand for records of utility services may include a provision prohibiting the provider of utility services from releasing the fact of the request or that the records or information will be or have been supplied. The provider of utility services may not release the fact or facts without obtaining a court order to that effect.

[ 1999, c. 686, §1 (AMD) .]

4. Production of records of utility services. Upon receipt of a demand, approved by a justice or judge, the provider of utility services shall immediately deliver to the attorney, or the attorney's designee or agent, making the request all the records or information demanded. A provider of utility services or employee of that provider of utility services is not criminally or civilly liable for furnishing any records or information in compliance with the order approving the demand.

[ 1999, c. 686, §1 (AMD) .]

5. Orders permitted under federal law. The Attorney General, a deputy attorney general or a district attorney may, upon an affidavit of an investigating law enforcement officer, make application to any Justice of the Superior Court or any Judge of the District Court for any order permitted pursuant to 18 United States Code, Section 3122(a)(2).

[ 1995, c. 625, Pt. A, §2 (RPR) .]

6. Notification; extension. Within 60 days of approval of the demand under subsection 2, the Attorney General, deputy attorney general or district attorney making the demand shall notify the person receiving the services that the demand for utility service records has been made and approved. Upon showing of reasonable cause by the Attorney General, deputy attorney general or district attorney, the court may extend the period within which notice must be given for a definite period of time.

[ 1999, c. 686, §1 (NEW) .]

SECTION HISTORY

1971, c. 275, (NEW). 1985, c. 393, (AMD). 1987, c. 141, §B2 (AMD). 1987, c. 260, (AMD). 1987, c. 769, §A9 (RPR). 1995, c. 225, §1 (AMD). 1995, c. 327, §1 (RPR). 1995, c. 625, §A2 (RPR). 1999, c. 398, §A1 (AMD). 1999, c. 398, §A105 (AFF). 1999, c. 579, §1 (AMD). 1999, c. 686, §1 (AMD).



5 §200-C. State Fraud Division

1. Establishment. The Attorney General is authorized to create a State Fraud Division, hereinafter referred to in this section as the "division," within the Department of the Attorney General.

[ 1975, c. 715, §1 (NEW) .]

2. Purpose. The purpose of the division shall be to investigate and prosecute, including actions for civil recovery, any act of fraud or attempted fraud perpetrated against the State or any department, agency or commission thereof. The division shall not have primary responsibility for the investigation of any act of fraud or attempted fraud or incident of commingling or misapplication of funds pursuant to Title 22, section 13, subsection 2.

[ 1975, c. 715, §1 (NEW) .]

3. Cooperation, information. All agencies of the State and municipal governments shall cooperate fully with the division, rendering any assistance requested by the division. Every head of a department, bureau, division, commission or any other unit of State Government shall report in writing to the division any suspected act of fraud or attempted fraud or violation of any law in connection with funds of the State. Any such act or violation involving funds administered by the Department of Health and Human Services shall be reported pursuant to Title 22, section 13, subsection 3.

[ 1975, c. 715, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

All information in the files of any department, commission or agency of State Government, regardless of any statute relating to confidentiality, shall be available to the division for use in connection with its official purpose. [1975, c. 715, §1 (NEW).]

SECTION HISTORY

1975, c. 715, §1 (NEW). 2003, c. 689, §B6 (REV).



5 §200-D. Complaints and investigative records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 715, §1 (NEW). 1993, c. 719, §12 (AFF). 1993, c. 719, §1 (RP).



5 §200-E. Medical records furnished to prosecutor in certain cases

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Medical records" means all the records of the examination or treatment of a person relating to the alleged criminal act, in whatever medium preserved, including, but not limited to, records which are made confidential by any other provision of law. [1985, c. 422, (NEW).]

B. "Victim" means a person who is or was the object of an alleged criminal act. In this section, a person who is certified by the prosecutor to be a victim, shall be considered a victim.

A victim includes, but is not limited to:

(1) A person certified to be deceased;

(2) An abused person who has not attained his 18th birthday;

(3) An abused person who reasonably appears to be incapacitated; or

(4) An abused person subject to guardianship, public guardianship or temporary guardianship. [1985, c. 422, (NEW).]

[ 1985, c. 422, (NEW) .]

2. Medical examination; criminal proceeding or investigation. In any criminal proceeding or investigation, where medical examination or treatment has been provided to a victim, upon written request of the Attorney General or any of his deputies or assistants whom he designates in writing, or the district attorney or his deputy or assistants whom he designates in writing, any individual, partnership, association, corporation, institution or governmental entity which has rendered the examination or treatment shall immediately provide the authorized person with all medical records pertaining to the medical examination or treatment that are requested by the authorized person. Where the authorized person knows of circumstances or factors which would require production of fewer than all medical records, he shall attempt to request the specific medical records believed to be pertinent.

A. Unless otherwise provided by state or federal law, this section on the furnishing of confidential medical records governs. [1985, c. 422, (NEW).]

[ 1985, c. 422, (NEW) .]

3. Medical records; copies. A person or entity who provides copies of medical records shall be entitled to be paid the reasonable costs of the provision of the copies as agreed upon by the person or entity who provides these copies and the authorized person making the request pursuant to this section. If the parties cannot agree, the Superior Court shall order reimbursement at a reasonable rate. The delay occasioned by any negotiations surrounding reimbursement or complaint to the Superior Court shall not delay the provision of the requested medical records.

[ 1985, c. 422, (NEW) .]

4. Medical records confidential. Medical records obtained by the authorized person pursuant to this section are confidential and shall not be disseminated to any person other than by order of court or to a member of the staff of the authorized person, a law enforcement officer specially assigned to the criminal proceeding or investigation, or other person who, by virtue of special knowledge or training, is designated by the authorized person to assist him in the performance of his duty in the criminal proceeding or investigation.

[ 1985, c. 422, (NEW) .]

5. Civil contempt. Any person who is required to produce medical records by this section and intentionally or knowingly fails to do so within 20 days of the service of the written request upon him, may be subject to civil contempt for his failure to comply with the request.

[ 1985, c. 422, (NEW) .]

6. Immunity from liability. No individual, partnership, association, corporation, institution or governmental entity or employee or agent of a governmental entity may be criminally or civilly responsible for furnishing any medical records in compliance with this section.

[ 1985, c. 422, (NEW) .]

SECTION HISTORY

1981, c. 242, §1 (NEW). 1985, c. 422, (RPR).



5 §200-F. Telephone communication by kidnappers

Whenever the Attorney General has reason to believe that one or more persons have been kidnapped, as defined by Title 17-A, section 301, he shall have the authority to order a public utility company employee to cut, reroute or divert telephone lines for the purpose of preventing telephone communication by the kidnapper with any person other than a law enforcement officer or a person authorized by a law enforcement officer to receive or transmit those communications. [1981, c. 242, §1 (NEW).]

SECTION HISTORY

1981, c. 242, §1 (NEW).



5 §200-G. Strip searches and body cavity searches

1. Rules promulgated. The Attorney General shall promulgate rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, relating to strip searches and body cavity searches of arrestees. These rules shall be a guide for the conduct of law enforcement officers in enforcing the law and shall establish acceptable procedures for conducting a strip search or a body cavity search of an arrestee when the arrestee is concealing a weapon or where an officer has a reasonable belief that the arrestee may be concealing contraband or evidence of a crime.

A copy of these rules shall be furnished to each officer within the Department of Public Safety and to each sheriff's department and police department statewide and shall be filed and be available for public inspection at the headquarters of each department.

[ 1983, c. 789, §1 (NEW) .]

2. Conditions. The rules promulgated by this subsection shall be subject to the following conditions:

A. [2003, c. 196, §1 (RP).]

B. Strip searches or body cavity searches of the mouth shall be conducted by an officer or officers or by authorized medical personnel of the same sex as the arrestee under conditions so that the search cannot be observed by persons other than the officer or officers or authorized medical personnel conducting the search. [1983, c. 789, §1 (NEW).]

C. Body cavity searches other than of the mouth shall be conducted by medically trained personnel of the same sex as the arrestee under conditions so that the search cannot be observed by persons other than those conducting the search. [1983, c. 789, §1 (NEW).]

D. Each strip search or body cavity search shall be recorded in a log kept by the Department of Public Safety, sheriff's department or police department indicating the person who ordered the search, the name of the arrestee and the parts of the body searched. [1983, c. 789, §1 (NEW).]

[ 2003, c. 196, §1 (AMD) .]

3. Immunity. A person is immune from criminal or civil liability for an act or omission in conducting a body cavity search if:

A. The body cavity search is pursuant to a search warrant directing the body cavity search; [1999, c. 290, §1 (NEW).]

B. The person is authorized to conduct a body cavity search under the rules adopted pursuant to subsection 1; and [1999, c. 290, §1 (NEW).]

C. The person uses due care in conducting the body cavity search. [1999, c. 290, §1 (NEW).]

Nothing in this subsection requires a person authorized to conduct body cavity searches to conduct a body cavity search pursuant to a search warrant.

[ 1999, c. 290, §1 (NEW) .]

SECTION HISTORY

1983, c. 789, §1 (NEW). 1999, c. 290, §1 (AMD). 2003, c. 196, §1 (AMD).



5 §200-H. Maine Elder Death Analysis Review Team

There is created, within the Office of the Attorney General, the Maine Elder Death Analysis Review Team, referred to in this section as "the team." [2003, c. 433, §1 (NEW).]

1. Composition. The team is composed of 16 members as follows:

A. The Chief Medical Examiner, ex officio; [2003, c. 433, §1 (NEW).]

B. The Director of Investigations for the Office of the Attorney General, ex officio; [2003, c. 433, §1 (NEW).]

C. The Director of the Division of Licensing and Regulatory Services within the Department of Health and Human Services, ex officio; [2007, c. 324, §1 (AMD).]

D. The Director of the Health Care Crimes Unit within the Office of the Attorney General, ex officio; [2003, c. 433, §1 (NEW).]

E. The Director of Aging Planning and Resources Development within the Department of Health and Human Services, Office of Elder and Adult Services, ex officio; [2009, c. 149, §1 (AMD).]

F. The Director of the Adult Protective Services program within the Department of Health and Human Services, Office of Elder and Adult Services, ex officio; [2009, c. 149, §1 (AMD).]

G. The Director of Adult Mental Health Services within the Department of Health and Human Services, ex officio; [2003, c. 433, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

H. The executive director of the long-term care ombudsman program, as established in Title 22, section 5106, subsection 11-C, ex officio; [2003, c. 433, §1 (NEW).]

H-1. A sexual assault nurse examiner within the Department of Health and Human Services; [2015, c. 267, Pt. GG, §1 (AMD).]

I. A representative of victim services, appointed by the Attorney General; [2003, c. 433, §1 (NEW).]

J. A commanding officer of the Criminal Investigation Division within the Department of Public Safety, Bureau of the State Police, appointed by the Attorney General; [2003, c. 433, §1 (NEW).]

K. A prosecutor, nominated by a statewide association of prosecutors and appointed by the Attorney General; [2003, c. 433, §1 (NEW).]

L. A police chief, nominated by a statewide association of chiefs of police and appointed by the Attorney General; [2009, c. 149, §1 (AMD).]

M. A sheriff, nominated by a statewide association of sheriffs and appointed by the Attorney General; [2009, c. 149, §1 (AMD).]

N. A physician, a geriatrician or a primary care physician who works in the area of elder care, nominated by a statewide association of physicians and appointed by the Attorney General; and [2009, c. 149, §1 (NEW).]

O. An emergency medical services' person, nominated by a statewide association of emergency medical services professionals and appointed by the Attorney General. [2009, c. 149, §1 (NEW).]

[ 2015, c. 267, Pt. GG, §1 (AMD) .]

2. Designees; terms of office. An ex officio member may appoint a designee to represent the ex officio member on the team. A designee, once appointed, qualifies as a full voting member of the team who may hold office and enjoy all the other rights and privileges of full membership on the team. All of the appointed members of the team serve for a term of 3 years. Any vacancy on the team must be filled in the same manner as the original appointment, but for the unexpired term.

[ 2003, c. 433, §1 (NEW) .]

3. Meetings; officers. The team shall meet at such time or times as may be reasonably necessary to carry out its duties, but it shall meet at least once in each calendar quarter at such place and time as the team determines, and it shall meet at the call of the chair. The Attorney General shall call the first meeting before January 1, 2004. The team shall organize initially and thereafter annually by electing a chair and a vice-chair from among its members. The vice-chair shall also serve as secretary.

[ 2003, c. 433, §1 (NEW) .]

4. Powers and duties. The team shall examine deaths and serious injuries associated with suspected abuse or neglect of elderly adults and vulnerable adults. The purpose of such examinations is to identify whether systems that have the responsibility to assist or protect victims were sufficient for the particular circumstances or whether such systems require adjustment or improvement. The team shall recommend methods of improving the system for protecting persons from abuse and neglect, including modifications of statutes, rules, training and policies and procedures.

[ 2003, c. 433, §1 (NEW) .]

5. Access to information and records. In any case subject to review by the team, upon oral or written request of the team, notwithstanding any other provision of law, any person that possesses information or records that are necessary and relevant to a team review shall as soon as practicable provide the team with the information and records. Persons disclosing or providing information or records upon request of the team are not criminally or civilly liable for disclosing or providing information or records in compliance with this subsection.

[ 2003, c. 433, §1 (NEW) .]

6. Confidentiality. The proceedings and records of the team are confidential and are not subject to subpoena, discovery or introduction into evidence in a civil or criminal action. The Office of the Attorney General shall disclose conclusions of the review team upon request, but may not disclose information, records or data that are otherwise classified as confidential.

[ 2003, c. 433, §1 (NEW) .]

SECTION HISTORY

2003, c. 433, §1 (NEW). 2003, c. 689, §B6 (REV). 2007, c. 324, §1 (AMD). 2009, c. 149, §1 (AMD). 2015, c. 267, Pt. GG, §1 (AMD).



5 §200-I. Public Access Division; Public Access Ombudsman

1. Public Access Division; Public Access Ombudsman. There is created within the Department of the Attorney General the Public Access Division to assist in compliance with the State's freedom of access laws, Title 1, chapter 13. The Attorney General shall appoint the Public Access Ombudsman, referred to in this section as "the ombudsman," to administer the division.

[ 2007, c. 603, §1 (NEW) .]

2. Duties. The ombudsman shall:

A. Prepare and make available interpretive and educational materials and programs concerning the State's freedom of access laws in cooperation with the Right To Know Advisory Committee established in Title 1, section 411; [2007, c. 603, §1 (NEW).]

B. Respond to informal inquiries made by the public and public agencies and officials concerning the State's freedom of access laws; [2007, c. 603, §1 (NEW).]

C. Respond to and work to resolve complaints made by the public and public agencies and officials concerning the State's freedom of access laws; [2007, c. 603, §1 (NEW).]

D. Furnish, upon request, advisory opinions regarding the interpretation of and compliance with the State's freedom of access laws to any person or public agency or official in an expeditious manner. The ombudsman may not issue an advisory opinion concerning a specific matter with respect to which a lawsuit has been filed under Title 1, chapter 13. Advisory opinions must be publicly available after distribution to the requestor and the parties involved; [2013, c. 229, §1 (AMD).]

E. Make recommendations concerning ways to improve public access to public records and proceedings; and [2013, c. 229, §1 (AMD).]

F. Coordinate with the state agency public access officers the compilation of data through the development of a uniform log to facilitate record keeping and annual reporting of the number of requests for information, the average response time and the costs of processing requests. [2013, c. 229, §2 (NEW).]

[ 2013, c. 229, §§1, 2 (AMD) .]

3. Assistance. The ombudsman may request from any public agency or official such assistance, services and information as will enable the ombudsman to effectively carry out the responsibilities of this section.

[ 2007, c. 603, §1 (NEW) .]

4. Confidentiality. The ombudsman may access records that a public agency or official believes are confidential in order to make a recommendation concerning whether the public agency or official may release the records to the public. The ombudsman's recommendation is not binding on the public agency or official. The ombudsman shall maintain the confidentiality of records and information provided to the ombudsman by a public agency or official under this subsection and shall return the records to the public agency or official when the ombudsman's review is complete.

[ 2007, c. 603, §1 (NEW) .]

5. Report. The ombudsman shall submit a report not later than January 15th of each year to the Legislature and the Right To Know Advisory Committee established in Title 1, section 411 concerning the activities of the ombudsman for the previous year. The report must include:

A. The total number of inquiries and complaints received; [2007, c. 603, §1 (NEW).]

B. The number of inquiries and complaints received respectively from the public, the media and public agencies or officials; [2007, c. 603, §1 (NEW).]

C. The number of complaints received concerning respectively public records and public meetings; [2007, c. 603, §1 (NEW).]

D. The number of complaints received concerning respectively:

(1) State agencies;

(2) County agencies;

(3) Regional agencies;

(4) Municipal agencies;

(5) School administrative units; and

(6) Other public entities; [2007, c. 603, §1 (NEW).]

E. The number of inquiries and complaints that were resolved; [2007, c. 603, §1 (NEW).]

F. The total number of written advisory opinions issued and pending; and [2007, c. 603, §1 (NEW).]

G. Recommendations concerning ways to improve public access to public records and proceedings. [2007, c. 603, §1 (NEW).]

[ 2015, c. 250, Pt. B, §1 (AMD) .]

6. Repeal.

[ 2009, c. 240, §7 (RP) .]

SECTION HISTORY

2007, c. 603, §1 (NEW). 2009, c. 240, §7 (AMD). 2013, c. 229, §§1, 2 (AMD). 2015, c. 250, Pt. B, §1 (AMD).



5 §200-J. Cold case homicide unit

The Attorney General in collaboration with the Commissioner of Public Safety shall establish a cold case homicide unit within the Department of the Attorney General to work exclusively on unsolved murders in the State. The unit must consist of personnel from the Department of the Attorney General and the Department of Public Safety, Bureau of State Police and must include at a minimum one attorney from the Department of the Attorney General, 2 detectives from the Bureau of State Police and one employee of the bureau's crime laboratory. The Attorney General shall adopt rules for the operation of the unit. Rules adopted pursuant to this section are routine technical rules as defined in chapter 375, subchapter 2-A. [2013, c. 585, §1 (NEW); 2013, c. 585, §4 (AFF); 2015, c. 267, Pt. D, §1 (AFF).]

SECTION HISTORY

2013, c. 585, §1 (NEW). 2013, c. 585, §4 (AFF). 2015, c. 267, Pt. D, §1 (AFF).



5 §201. Attendance of witnesses; recognizances

When a criminal prosecution in which he appears is continued, the Attorney General shall cause the witnesses in behalf of the State to recognize to appear at the next term, unless otherwise directed by the court, and may procure the attendance of a witness living out of the State deemed by him material in procuring an indictment or conviction. The court shall allow such witness a reasonable compensation beyond his legal fees.



5 §202. Employment of detectives

The Attorney General may, for the Department of the Attorney General or through the several district attorneys or other officers of the State, employ such detectives or other persons, offer rewards or use other means that the Attorney General considers advisable for the detection, arrest and apprehension of persons who commit crime in this State. Detectives with the department may exercise all the powers necessary to levy and enforce writs of execution on judgments owed to the State. Any property seized as payment towards a judgment owed to the State may be sold by the State at a surplus auction or in any other commercially reasonable manner. [2007, c. 248, §2 (AMD).]

SECTION HISTORY

1973, c. 567, §2 (AMD). 2007, c. 248, §2 (AMD).



5 §203. Appropriations

1. Expenses charged to appropriation. Such sum as may be appropriated for the purposes of this chapter may be expended under the direction of the Attorney General. The Attorney General shall, at the request of any state department, make or cause to be made investigations in behalf of the department and the Attorney General shall prosecute any case to such extent as may seem advisable with all the rights, powers and privileges of district attorneys. The expense of any such investigation and of any prosecution that results from the investigation is charged to this appropriation.

[ 1991, c. 9, Pt. G, §1 (NEW) .]

2. Legal services to agency with dedicated revenue. Notwithstanding any other provision of law, when the Attorney General provides legal services to any board or state agency that is financed in whole or in part by dedicated or federal revenues, the Attorney General may bill the board or agency at a reasonable rate determined by the Attorney General. An account may be established by the Attorney General for receipt of these revenues. Attorneys in the Office of the Attorney General may be paid in whole or in part from these accounts or in part from a General Fund account. After reimbursement to an account in the Office of the Attorney General is made, the remaining balance must be deposited in the General Fund.

[ 1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. X, §1 (AMD); 1991, c. 591, Pt. X, §1 (AMD) .]

3. Allocation of work. Notwithstanding any other provision of law, the Attorney General has discretion to allocate legal work among the attorneys in the Department of the Attorney General without reference to position counts contained in any appropriation. If the provisions of this section are used to seek reimbursement for legal services for which there is specific appropriation, the Attorney General shall keep time records demonstrating the amount of legal services performed for which reimbursement is sought. The Attorney General shall submit a quarterly report detailing the manner in which legal work has been allocated among attorneys in that office pursuant to this subsection to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over audit and program review.

[ 1991, c. 9, Pt. G, §1 (NEW) .]

SECTION HISTORY

1973, c. 567, §20 (AMD). 1991, c. 9, §G1 (RPR). 1991, c. 528, §X1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §X1 (AMD).



5 §203-A. Accounts established due to court orders or other settlements

Unless specifically ordered by the court to do otherwise, the Attorney General shall work with the Treasurer of State to deposit any revenue or money received as a result of any court order, court settlement or other agreement into an other special revenue account of the State and all interest must be credited to the General Fund. When, pursuant to a court order or settlement, the Attorney General receives money that is specifically designated for antitrust enforcement or for enforcement of the Maine Unfair Trade Practices Act, the Attorney General is authorized to expend such funds for expert witness fees, copying of documents, transcripts and any other purpose in accordance with the court order. Any interest on such funds, unless otherwise ordered by the court, must be credited to the General Fund. The Attorney General shall provide an accounting of such funds to the Legislature in a form and as determined by the Office of Fiscal and Program Review. [1991, c. 532, §1 (NEW); 1991, c. 532, §2 (AFF).]

SECTION HISTORY

1991, c. 532, §1 (NEW). 1991, c. 532, §2 (AFF).



5 §204. Biennial reports (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §20 (AMD). 1977, c. 78, §9 (AMD). 1977, c. 240, §2 (RP).



5 §204-A. Annual report

The Attorney General, working with the district attorneys of the State, shall submit a report that compiles data from domestic violence prosecutors statewide to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs, the joint standing committee of the Legislature having jurisdiction over criminal justice matters and the joint standing committee of the Legislature having jurisdiction over judiciary matters on an annual basis. The first report must be submitted no later than October 1, 2001. [1999, c. 746, §1 (NEW).]

SECTION HISTORY

1999, c. 746, §1 (NEW).



5 §205. Fees from prosecutors forbidden

The Attorney General shall not receive any fee or reward from or in behalf of any prosecutor for official services or, during the pendency of a prosecution, be engaged as counsel or attorney for either party in a civil action depending essentially on the same facts.






Chapter 10: UNFAIR TRADE PRACTICES

5 §205-A. Short title

This chapter will be known as and may be cited as the Maine Unfair Trade Practices Act. [1987, c. 307, §1 (NEW).]

SECTION HISTORY

1987, c. 307, §1 (NEW).



5 §206. Definitions

The following words, as used in this chapter, unless the context otherwise requires or a different meaning is specifically required, shall mean: [1969, c. 577, §1 (NEW).]

1. Documentary material. "Documentary material" shall include the original or a copy of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription or other tangible document or recording wherever situate.

[ 1969, c. 577, §1 (NEW) .]

2. Person. "Person" shall include, where applicable, natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations and any other legal entity.

[ 1969, c. 577, §1 (NEW) .]

3. Trade and commerce. "Trade" and "commerce" shall include the advertising, offering for sale, sale or distribution of any services and any property, tangible or intangible, real, personal or mixed, and any other article, commodity or thing of value wherever situate, and shall include any trade or commerce directly or indirectly affecting the people of this State.

[ 1969, c. 577, §1 (NEW) .]

SECTION HISTORY

1969, c. 577, §1 (NEW).



5 §207. Unlawful acts and conduct

Unfair methods of competition and unfair or deceptive acts or practices in the conduct of any trade or commerce are declared unlawful. [1969, c. 577, §1 (NEW).]

1. Intent. It is the intent of the Legislature that in construing this section the courts will be guided by the interpretations given by the Federal Trade Commission and the Federal Courts to Section 45(a)(1) of the Federal Trade Commission Act (15 United States Code 45(a)(1)), as from time to time amended.

[ 2007, c. 466, Pt. A, §4 (AMD) .]

2. Rules and regulations. The Attorney General may make rules and regulations interpreting this section. Such rules and regulations shall not be inconsistent with the rules, regulations and decisions of the Federal Trade Commission and the Federal Courts interpreting the provisions of 15 U.S.C. 45(a)(1) (The Federal Trade Commission Act) as from time to time amended. Evidence of a violation of a rule or regulation made by the Attorney General shall constitute prima facie evidence of an act or practice declared to be unlawful by this chapter in any action thereafter brought under this chapter.

[ 1973, c. 322, (AMD) .]

SECTION HISTORY

1969, c. 577, §1 (NEW). 1973, c. 322, (AMD). 2007, c. 466, Pt. A, §4 (AMD).



5 §208. Exceptions

Nothing in this chapter shall apply to: [1969, c. 577, §1 (NEW).]

1. Regulatory boards. Transactions or actions otherwise permitted under laws as administered by any regulatory board or officer acting under statutory authority of the State or of the United States. This exception applies only if the defendant shows that:

A. Its business activities are subject to regulation by a state or federal agency; and [2007, c. 222, §1 (NEW).]

B. The specific activity that would otherwise constitute a violation of this chapter is authorized, permitted or required by a state or federal agency or by applicable law, rule or regulation or other regulatory approval. [2007, c. 222, §1 (NEW).]

[ 2007, c. 222, §1 (AMD) .]

2. Interstate commerce.

[ 1981, c. 569, (RP) .]

3. Complaints.

[ 1973, c. 323, §2 (RP) .]

SECTION HISTORY

1969, c. 577, §1 (NEW). 1973, c. 323, §§1,2 (AMD). 1981, c. 569, (AMD). 2007, c. 222, §1 (AMD).



5 §209. Injunction; procedures

Whenever the Attorney General has reason to believe that any person is using or is about to use any method, act or practice declared by section 207 to be unlawful, and that proceedings would be in the public interest, he may bring an action in the name of the State against such person to restrain by temporary or permanent injunction the use of such method, act or practice and the court may make such other orders or judgments as may be necessary to restore to any person who has suffered any ascertainable loss by reason of the use or employment of such unlawful method, act or practice, any moneys or property, real or personal, which may have been acquired by means of such method, act or practice. At least 10 days prior to commencement of any action under this section, the Attorney General shall notify the person of his intended action, and give the person an opportunity to confer with the Attorney General in person or by counsel or other representative as to the proposed action. Notice shall be given the person by mail, postage prepaid, sent to his usual place of business, or if he has no usual place of business, to his last known address. The Attorney General may proceed without notice as required by this section upon a showing of facts by affidavit of immediate irreparable harm to the consumers of the State. The action may be brought in the Superior Court of the county in which such person resides or has his principal place of business, or may be brought in the Superior Court of Kennebec County. The said courts are authorized to issue temporary or permanent injunctions to restrain and prevent violations of this chapter. Any district attorney or law enforcement officer, receiving notice of any alleged violation of this chapter, shall immediately forward written notice of the same with any other information that he may have to the office of the Attorney General. Any person who violates the terms of an injunction issued under this section shall forfeit and pay to the State, to be applied in the carrying out of this chapter, a civil penalty of not more than $10,000 for each violation. For the purposes of this section, the court issuing such injunction shall retain jurisdiction, and the cause shall be continued, and in such cases the Attorney General acting in the name of the State may petition for recovery of such civil penalty. In any action under this section where a permanent injunction is issued, the court may order the person against whom the permanent injunction has been issued to pay to the State the costs of the investigation of that person by the Attorney General and the costs of the suit, which funds shall accrue to the General Fund. [1975, c. 199, (AMD).]

In any action under this section where a permanent injunction is denied, the court may order the State to pay the costs of the defense of the prevailing party or parties and the costs of the suit upon a finding by the court that the action was frivolous. [1981, c. 339, (NEW).]

In any action by the Attorney General brought against the defendant for violating the terms of an injunction issued under this section, the court may make such orders or judgments as may be necessary to restore to any persons who have suffered any ascertainable loss by reason of such conduct found to be in violation of an injunction, any money or property, real or personal, which may have been acquired by means of such conduct. Each intentional violation of section 207 in which the Attorney General establishes that the conduct giving rise to the violation is either unfair or deceptive is a violation for which a civil penalty of not more than $10,000 shall be adjudged. The Attorney General may seek to recover civil penalties for violations of section 207 which are intentional and are unfair or deceptive. The Attorney General in seeking civil penalties has the burden of proving that the conduct was intentional and was unfair or deceptive notwithstanding any other statute which declares a violation of that statute an unfair trade practice. These penalties shall be applied in the carrying out of this chapter. [1989, c. 239, (AMD).]

SECTION HISTORY

1969, c. 577, §1 (NEW). 1971, c. 229, (AMD). 1971, c. 338, §§1,2 (AMD). 1971, c. 622, §8 (AMD). 1973, c. 419, §§1,2 (AMD). 1973, c. 567, §20 (AMD). 1975, c. 199, (AMD). 1981, c. 339, (AMD). 1987, c. 307, §2 (AMD). 1989, c. 239, (AMD).



5 §210. Discontinuance; costs

In any case where the Attorney General has authority to institute an action or proceeding under section 209, in lieu thereof he may accept an assurance of discontinuance of any method, act or practice in violation of this chapter from any person alleged to be engaged or to have been engaged in such method, act or practice. Such assurance may include a stipulation for the voluntary payment by such person of the costs of investigation, or of an amount to be held in escrow pending the outcome of an action or as restitution to aggrieved buyers, or both. Any such assurance of discontinuance shall be in writing and be filed with the Superior Court of Kennebec County. Matters thus closed may at any time be reopened by the Attorney General for further proceedings in the public interest. Evidence of a violation of such assurance shall constitute prima facie evidence of an act or practice declared to be unlawful by this chapter in any action thereafter brought under this chapter. [1973, c. 320, (AMD).]

SECTION HISTORY

1969, c. 577, §1 (NEW). 1973, c. 320, (AMD).



5 §211. Examination; notice requirements

The Attorney General, whenever he believes any person to be or to have been in violation of this chapter, may examine or cause to be examined for that purpose, any books, records, papers and memoranda of whatever nature relevant to such alleged violation. The Attorney General may require the attendance of such person or of any other person having knowledge in the premises at any place in the county where such person resides or has a place of business or in Kennebec County if such person is a nonresident or has no place of business within the State, and may take testimony and require proof material for his information, and may administer oaths or take acknowledgement in respect of any book, record, paper or memorandum. The Attorney General shall serve notice of the time, place and cause of such examination or attendance at least 10 days prior to the date of such examination. [1969, c. 577, §1 (NEW).]

1. Service. Service of any such notice may be made by:

A. Delivering a duly executed copy thereof to the person to be served or to a partner or to any officer or agent authorized by appointment or by law to receive service of process on behalf of such person; [1969, c. 577, §1 (NEW).]

B. Delivering a duly executed copy thereof to the principal place of business in this State of the person to be served; or [1969, c. 577, §1 (NEW).]

C. Mailing by registered or certified mail a duly executed copy thereof addressed to the person to be served at the principal place of business in this State or, if said person has no place of business in this State, to his principal office or place of business. [1969, c. 577, §1 (NEW).]

[ 1969, c. 577, §1 (NEW) .]

2. Contents. Each such notice shall:

A. State the time and place for taking the examination and the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify him or the particular class or group to which he belongs; [1969, c. 577, §1 (NEW).]

B. State the statute and section thereof, the alleged violation of which is under investigation, and the general subject matter of the investigation; [1969, c. 577, §1 (NEW).]

C. Describe the class or classes of documentary material to be produced thereunder with reasonable specificity so as fairly to indicate the material demand; [1969, c. 577, §1 (NEW).]

D. Prescribe a return date within which the documentary material is to be produced; and [1969, c. 577, §1 (NEW).]

E. Identify the members of the Attorney General's staff to whom such documentary material is to be made available for inspection and copying. [1969, c. 577, §1 (NEW).]

[ 1969, c. 577, §1 (NEW) .]

3. Exceptions. No such notice shall:

A. Contain any requirement which would be unreasonable or improper if contained in a subpoena duces tecum issued by a court of this State; or [1969, c. 577, §1 (NEW).]

B. Require the disclosure of any documentary material that would be privileged or that for any other reason would not be required by a subpoena duces tecum issued by a court of this State. [2001, c. 370, §1 (AMD).]

[ 2001, c. 370, §1 (AMD) .]

4. Disclosure of documentary material. Documentary material demanded pursuant to this section must be produced for inspection, reproduction and copying during normal business hours at the principal office or place of business of the person served, in the county where that person resides or has a place of business, in Kennebec County if the person served is a nonresident or has no place of business within the State or at such other times and places as may be agreed upon by the person served and the Attorney General. Any book, record, paper, memorandum or other information produced by any person pursuant to this section, unless otherwise ordered by a court of this State for good cause shown, may not be disclosed to any person other than the authorized agent or representative of the Attorney General unless with the consent of the person producing the same, except that such material or information may be disclosed by the Attorney General in court pleadings or other papers filed in court.

[ 2001, c. 370, §2 (NEW) .]

5. Motion for additional time, to modify or set aside or grant protective order. At any time prior to the date specified in the notice or within 21 days after the notice has been served, whichever period is shorter, the court upon motion for good cause shown may extend that reporting date or modify or set aside that demand or grant a protective order in accordance with the standards set forth in the Maine Rules of Civil Procedure, Rule 26(c). The motion may be filed in the Superior Court of the county in which the person served resides or has a usual place of business or in Kennebec County.

[ 2001, c. 370, §2 (NEW) .]

6. Information not to be used in criminal proceeding. A person is not excused from attending and testifying or from producing documentary material in compliance with this section on the ground or for the reason that the testimony or other information, documentary or otherwise, may tend to incriminate that person or subject that person to a penalty or forfeiture. Testimony and other information obtained under the authority of this section and information directly or indirectly derived from such testimony or other information may not be used against a natural person who has testified or produced information under oath in compliance with this section in any criminal case except a prosecution for perjury, giving a false statement or otherwise failing to comply with a notice served upon that person under this section.

[ 2001, c. 370, §2 (NEW) .]

7. Cost of court reporter. At the request of the person under investigation or that person's attorney, any testimony taken pursuant to a demand or notice under this section must be recorded on a recording device or taken before a court reporter authorized to serve as such under the laws of the State. Upon request of either party, all such testimony taken or recorded must be transcribed by an authorized court reporter, and in that case the original transcript of that testimony must be preserved by the Attorney General. The cost of the taking or recording and transcription must be paid by the State. In the event the Attorney General or some other party obtains judgment against the party whose testimony is taken for a violation of section 207, the cost of the court reporter or recording and transcription may be recovered by the State in such a judgment.

[ 2001, c. 370, §2 (NEW) .]

8. Authority not applicable in criminal proceedings. This section is not applicable to any criminal proceeding brought under the laws of this State.

[ 2001, c. 370, §2 (NEW) .]

SECTION HISTORY

1969, c. 577, §1 (NEW). 1973, c. 334, (AMD). 1973, c. 648, (AMD). 1975, c. 529, (AMD). 2001, c. 370, §§1-5 (AMD).



5 §212. Penalties

A person upon whom a notice is served pursuant to section 211 shall comply with the terms thereof unless otherwise provided by the order of a court of this State. Any person who fails to appear, or with intent to avoid, evade or prevent compliance, in whole or in part, with any civil investigation under this section, removes from any place, conceals, withholds or destroys, mutilates, alters or by any other means falsifies any documentary material in the possession, custody or control of any person subject of any such notice, or knowingly conceals any relevant information, shall be subject to a civil penalty of not more than $5,000 payable to the State to be recovered in a civil action. [1977, c. 696, §35 (AMD).]

Whenever any person fails to comply with any notice served upon him under section 211, or whenever satisfactory copying or reproduction of any such material cannot be done and such person refuses to surrender such material, the Attorney General may file, in the Superior Court of the county in which such person resides or has his principal place of business or of Kennebec County, if such person is a nonresident or has no principal place of business in this State, and serve upon such person or in the same manner as provided in section 211 a petition for an order of such court for the enforcement of this section. Any disobedience of any final order entered under this section by any court shall be punished as a contempt thereof. [1969, c. 577, §1 (NEW).]

SECTION HISTORY

1969, c. 577, §1 (NEW). 1977, c. 696, §35 (AMD).



5 §213. Private remedies

1. Court action. Any person who purchases or leases goods, services or property, real or personal, primarily for personal, family or household purposes and thereby suffers any loss of money or property, real or personal, as a result of the use or employment by another person of a method, act or practice declared unlawful by section 207 or by any rule or regulation issued under section 207, subsection 2 may bring an action either in the Superior Court or District Court for actual damages, restitution and for such other equitable relief, including an injunction, as the court determines to be necessary and proper. There is a right to trial by jury in any action brought in Superior Court under this section.

[ 1991, c. 536, §1 (AMD) .]

1-A. Settlement offer. At least 30 days prior to the filing of an action for damages, a written demand for relief, identifying the claimant and reasonably describing the unfair and deceptive act or practice relied upon and the injuries suffered, must be mailed or delivered to any prospective respondent at the respondent's last known address. A person receiving a demand for relief, or otherwise a party to any litigation arising from the claim that is the subject of the court action, may make a written tender of settlement or, if a court action has been filed, an offer of judgment. If the judgment obtained in court by a claimant is not more favorable than any rejected tender of settlement or offer of judgment, the claimant may not recover attorney's fees or costs incurred after the more favorable tender of settlement or offer of judgment.

The demand requirement of this subsection does not apply if the claim is asserted by way of counterclaim or cross claim.

[ 1991, c. 536, §2 (NEW); 1991, c. 536, §3 (AFF) .]

2. Fees and costs. If the court finds, in any action commenced under this section that there has been a violation of section 207, the petitioner shall, in addition to other relief provided for by this section and irrespective of the amount in controversy, be awarded reasonable attorney's fees and costs incurred in connection with said action.

[ 1973, c. 251, (NEW) .]

3. Notices to Attorney General. Upon commencement of any action brought under subsection 1, the clerk of courts shall mail a copy of the complaint or other initial pleading to the Attorney General and upon entry of any judgment or decree in the action, shall mail a copy of such judgment or decree to the Attorney General.

[ 1973, c. 251, (NEW) .]

4. Injunction as evidence. Any permanent injunction or order of the court issued under section 209 shall be prima facie evidence in an action brought under subsection 1 that the respondent used or employed an unfair or deceptive method, act or practice declared unlawful under section 207.

[ 1973, c. 251, (NEW) .]

SECTION HISTORY

1973, c. 251, (NEW). 1973, c. 788, §13 (AMD). 1979, c. 451, (AMD). 1983, c. 29, §2 (AMD). 1991, c. 536, §§1,2 (AMD). 1991, c. 536, §3 (AFF).



5 §214. Waiver; public policy

Any waiver by a consumer of the provisions of this chapter is contrary to public policy and shall be unenforceable and void. [1973, c. 321, (NEW).]

SECTION HISTORY

1973, c. 321, (NEW).






Chapter 11: OFFICE OF THE STATE AUDITOR

5 §241. State Auditor; salary

The State Auditor is the head of the Office of the State Auditor. The State Auditor must be a certified public accountant or a college graduate with not less than 6 years of experience as a professional accountant or auditor, including not less than 5 years of auditing experience, of which not less than 4 years must have been in a supervisory capacity. The State Auditor must be elected by the Legislature by a joint ballot of the Senators and Representatives in convention and holds office for a term of 4 years or until a successor is elected and qualified. The State Auditor shall exercise such powers and perform such duties as are set forth in this chapter. In case the office of State Auditor becomes vacant during a period when the Legislature is not in session, the appointment of a person to fill such vacancy must be made immediately by the President of the Senate or if that office is vacant, by the Speaker of the House, and the person appointed holds that office until such time as the Legislature meets in regular or special session, and either confirm the appointment of the person or chooses another person to fill the office during the unexpired term. [2013, c. 16, §1 (AMD).]

If a person elected to the office of State Auditor is not qualified as, or has not successfully completed or passed the examination for, a certified public accountant, certified information systems auditor or certified internal auditor at the time of election and fails to become so qualified within 9 months of being sworn into office, as required by section 242, that person may no longer serve as State Auditor and is ineligible for reelection by the same Legislature and the office of State Auditor is deemed vacant. [2015, c. 44, §3 (AMD).]

SECTION HISTORY

1965, c. 510, §2 (AMD). 1967, c. 476, §10 (AMD). 1969, c. 504, §7 (AMD). 1973, c. 792, §1 (AMD). 1997, c. 516, §1 (AMD). 2013, c. 16, §1 (AMD). 2015, c. 44, §3 (AMD).



5 §241-A. Transition period

In order to provide for an orderly transition following the quadrennial election of the State Auditor, the State Auditor-elect may not take the oath of office or otherwise qualify for the office for a period of no less than 30 days following that election. [1989, c. 857, §15 (AMD).]

SECTION HISTORY

1983, c. 65, §3 (NEW). 1989, c. 857, §15 (AMD).



5 §242. Organization; deputy

The Office of the State Auditor must be organized in the manner the State Auditor considers best suited to the accomplishment of its functions. The office may have those auditors, assistants and employees as the State Auditor may require, but they are subject to the Civil Service Law. [2013, c. 16, §2 (AMD).]

Any person elected to the position of State Auditor or any person permanently employed by the Office of the State Auditor as deputy auditor, director of audits or assistant director of audits must be currently qualified as or have successfully completed or passed the examination for a certified public accountant, certified information systems auditor or certified internal auditor. Persons not so qualified may be employed in these audit supervisory positions on a temporary basis not to exceed 9 months. [2015, c. 44, §4 (AMD).]

In the event of a vacancy in the office of State Auditor because of death, resignation, removal or other cause, the deputy auditor shall perform the duties of the office until a State Auditor has been appointed in conformity with section 241 and has been duly qualified. In the event of absence or disability of the State Auditor, the deputy auditor shall likewise perform the duties of the office during the State Auditor's absence. [2013, c. 16, §2 (AMD).]

SECTION HISTORY

1985, c. 785, §B12 (AMD). 1987, c. 802, §§1,2 (AMD). 2013, c. 16, §2 (AMD). 2015, c. 44, §4 (AMD).



5 §242-A. Fraud Investigation Division (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1971, c. 179, §J1 (NEW). 1973, c. 788, §14 (AMD). 1975, c. 715, §2 (RP).



5 §242-B. Program Review and Evaluation Division (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 792, §3 (NEW). 1975, c. 591, (AMD). 1977, c. 579, §B1 (RP).



5 §243. Powers and duties

The Office of the State Auditor has authority: [2013, c. 16, §3 (AMD).]

1. Audit. To audit all accounts and other financial records of State Government or any department or agency of State Government, including the judiciary and the Executive Department of the Governor, except the Governor's Expense Account, and to report annually on this audit, and at such other times as the Legislature may require;

[ 1999, c. 208, §1 (AMD) .]

2. Counties. To perform annual audits of all accounts and other financial records of the several counties or any departments or agencies thereof, the expenses of such audits to be paid by the counties.

[ 2003, c. 450, §1 (AMD) .]

3. Municipalities. To perform audits for cities, towns and villages as required by Title 30-A, sections 5821 to 5823. The rate charged by the office to perform audits must include the proportional amount of the State Auditor's duties and be used to offset the General Fund costs of the State Auditor;

[ 2013, c. 16, §4 (AMD) .]

3-A. Municipal cost component. No later than February 1st following the end of each fiscal year, to ensure that an annual audit of the municipal cost component and the Unorganized Territory Education and Services Fund in Title 36, chapter 115 is conducted. The expenses of these services are part of the municipal cost component and are paid out of the Unorganized Territory Education and Services Fund;

[ 1999, c. 208, §1 (AMD) .]

4. Accounting systems; probation officers.

[ 1999, c. 208, §1 (RP) .]

4-A. Audit for District Court.

[ 1979, c. 124, §23 (RP) .]

5. Postaudit.

[ 1983, c. 556, §1 (RP) .]

5-A. Budget and program review. To review and study departmental budgets and capital programs for better and efficient management of State Government;

[ 1999, c. 208, §1 (AMD) .]

5-B. Dedicated funds. To review and study expenditures of the dedicated funds of independent boards and commissions;

[ 1999, c. 208, §1 (AMD) .]

6. Staff agency. To serve as a staff agency to the Legislature, or any of its committees, or to the Governor in making investigations of any phase of the State's finances;

[ 1999, c. 208, §1 (AMD) .]

7. Reports. To report its findings, with recommendations, on any review or study to the Legislature;

[ 1999, c. 208, §1 (AMD) .]

8. Audit. To perform audits of all accounts and financial records of any organization, institution or other entity receiving or requesting an appropriation or grant from State Government and to issue reports on such audits at such times as the Legislature or the State Auditor may require; and

[ 1999, c. 208, §1 (AMD) .]

9. Single audit. To conduct financial and compliance audits of financial transactions and accounts kept by or for all state agencies subject to the Single Audit Act Amendments of 1996, 31 United States Code, Sections 7501 to 7507 (1998). The audits must be conducted in accordance with generally accepted governmental auditing standards.

[ 1999, c. 208, §1 (NEW) .]

SECTION HISTORY

1965, c. 486, (AMD). 1967, c. 427, §2 (AMD). 1967, c. 494, §4 (AMD). 1967, c. 544, §9 (AMD). 1969, c. 504, §8 (AMD). 1971, c. 145, §§1,2 (AMD). 1973, c. 537, §2 (AMD). 1975, c. 497, §3 (AMD). 1977, c. 380, §B2 (AMD). 1979, c. 127, §§22,23 (AMD). 1979, c. 541, §A21 (AMD). 1983, c. 508, §1 (AMD). 1983, c. 556, §1 (AMD). 1987, c. 737, §§C5,C6,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 857, §§16,17 (AMD). 1999, c. 208, §1 (AMD). 2003, c. 450, §1 (AMD). 2013, c. 16, §§3, 4 (AMD).



5 §243-A. Random audits and reviews (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 104, §1 (NEW). 2003, c. 450, §2 (AMD).



5 §243-B. Report regarding discrepancies

If in the course of any audit of a state department or agency the Office of the State Auditor finds significant discrepancies in the financial records of that state department or agency, the State Auditor shall report, in person, to the joint standing committee of the Legislature that has jurisdiction over that state department or agency within 60 days of the audit findings and the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs and state and local government matters. If the Legislature is not in session during that 60 days, the State Auditor may report in writing to those committees. [2013, c. 16, §5 (AMD).]

SECTION HISTORY

2003, c. 450, §3 (NEW). RR 2011, c. 1, §3 (COR). 2013, c. 16, §5 (AMD).



5 §244. Records and reports; findings of improper practices

The State Auditor may not perform the accounting functions for the State, but shall audit the accounts, books, records and other evidences of financial transactions kept in the Department of Financial and Administrative Services or in the other departments and agencies of State Government. The State Auditor shall prepare and publish a report for each fiscal year, setting forth the essential facts of such audits in summary form, within the following fiscal year after the books of the State Controller have been officially closed. If the State Auditor finds in the course of an audit evidences of improper transactions, or of unacceptable practices in keeping accounts or handling funds or of any other improper practice of financial administration, the State Auditor shall report the same to the Governor and the Legislature immediately. After reporting evidence of material weaknesses or reportable conditions, the State Auditor shall provide for subsequent review to ensure that those conditions are addressed in a timely manner and report to the Governor and the Legislature to confirm the status of the correction of those conditions. If the State Auditor finds evidences of illegal transactions, the State Auditor shall immediately report those transactions both to the Governor and to the Attorney General. All such evidences must be included in the annual reports of the State Auditor and the State Auditor may, at the State Auditor's discretion, make them public at any time during the fiscal year. [2003, c. 450, §4 (AMD).]

By September 15th of each year, the State Auditor shall schedule a meeting with each joint standing committee of the Legislature having jurisdiction over those departments or agencies in the audit of which the State Auditor has identified findings and the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs and state and local government matters. The State Auditor shall present an assessment of findings and recommendations of the most recently completed audit performed pursuant to this section, including, but not restricted to, questioned costs and material weaknesses of state programs. The State Auditor shall notify affected state agencies and applicable state central service agency officials, such as, without limitation, the State Controller, State Budget Officer, State Purchasing Agent and Chief Information Officer, of the meeting time and place. [2003, c. 450, §4 (NEW).]

SECTION HISTORY

1971, c. 145, §3 (AMD). 1979, c. 541, §A22 (AMD). 1985, c. 785, §A20 (AMD). 1995, c. 651, §1 (AMD). 1995, c. 651, §5 (AFF). 1999, c. 208, §2 (AMD). 2003, c. 450, §4 (AMD).



5 §244-A. Reports to the State Auditor

The head of any department, agency, bureau or division of the State or of any board, commission, agency or authority of any county, municipality, school district or other political or administrative subdivision who has any evidence of any improper or illegal transactions within that department, agency, bureau or division shall immediately report the transactions to the State Auditor. [2003, c. 82, §1 (AMD).]

SECTION HISTORY

1979, c. 46, (NEW). 2003, c. 82, §1 (AMD).



5 §244-B. Committee to direct undertaking of audits

Pursuant to section 243, subsection 6, the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs may direct the State Auditor to undertake management audits, systems reviews or audits of any department or agency of the State. [1995, c. 651, §2 (NEW); 1995, c. 651, §5 (AFF).]

SECTION HISTORY

1995, c. 651, §2 (NEW). 1995, c. 651, §5 (AFF).



5 §244-C. Access to confidential records

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Audit working paper" means all documentary and other information acquired, prepared or maintained by the State Auditor during the conduct of an audit or investigation, including all intraagency and interagency communications relating to an audit or investigation and includes draft reports or any portion of a draft report. [1997, c. 703, §1 (NEW).]

B. "Auditor" means the State Auditor or an agent of the State Auditor who is an employee of the Office of the State Auditor. [2013, c. 16, §6 (AMD).]

[ 2013, c. 16, §6 (AMD) .]

2. Information available to the Auditor. Notwithstanding any state law relating to the confidentiality of information, all information in the files of any department, commission or agency of the State subject to an audit or investigation by the Auditor must be made available when necessary to the Auditor for performance of the Auditor's official duties.

A. Before beginning an audit or investigation that may require access to records containing confidential or privileged information, the Auditor shall consult with representatives of the department, commission or agency to discuss methods of identifying and protecting privileged or confidential information in those records. During that consultation, the department, commission or agency shall inform the Auditor of all standards and procedures set forth in department, commission or agency policies or agreements to protect information considered by the department, commission or agency to be confidential or privileged. The Auditor shall limit access to information that is privileged or confidential by appropriate methods, which may include examining records without copying or removing them from the department, commission or agency. [1997, c. 703, §1 (NEW).]

B. In making information available to the Auditor, the department, commission or agency that is subject to the audit or investigation or that provides the information may remove information that identifies individuals or institutions to protect privileged or confidential information, provided the information necessary for the Auditor to fulfill the Auditor's official duties is disclosed to the Auditor. If names are removed, another unique identifier must be inserted to enable verification of audit results. [1997, c. 703, §1 (NEW).]

C. Documentary or other information obtained by the Auditor during the course of an audit or investigation is privileged or confidential to the same extent under law that that information would be privileged or confidential in the possession of the department, commission or agency providing the information. Any privilege or statutory provision, including penalties, concerning the confidentiality or obligation not to disclose information in the possession of any department, commission or agency or their officers or employees applies equally to the Auditor. Privileged or confidential information obtained by the Auditor during the course of an audit or investigation may be disclosed only as provided by law and with the agreement of the department, commission or agency subject to the audit or investigation that provided the information. [1997, c. 703, §1 (NEW).]

D. If the Auditor accesses information classified as privileged or confidential pursuant to department, commission or agency policy or procedures or by agreement, the Auditor shall comply with the department, commission or agency standards or procedures for handling that information. The Auditor may include in the audit working papers only such excerpts from information classified as confidential or privileged as may be necessary to complete the audit, provided the use does not infringe on department policies or procedures applicable to the original provision of information. [1997, c. 703, §1 (NEW).]

[ 1997, c. 703, §1 (NEW) .]

3. Confidentiality of audit working papers. Except as provided in this subsection, audit working papers are confidential and may not be disclosed to any person. Prior to the release of the final audit or investigation report, the Auditor has sole discretion to disclose audit working papers to the department, commission or agency subject to the audit or investigation when such disclosure will not prejudice the audit or investigation. After release of the final audit or investigation report, working papers may be released as necessary to:

A. The department, commission or agency that was subject to the audit or investigation; [1997, c. 703, §1 (NEW).]

B. Federal agencies providing a grant to the audited entity; [1997, c. 703, §1 (NEW).]

C. Law enforcement agencies for the purpose of criminal law enforcement or investigations; or [1997, c. 703, §1 (NEW).]

D. Other auditors in their work reviewing the Office of the State Auditor. [2013, c. 16, §7 (AMD).]

[ 2013, c. 16, §7 (AMD) .]

SECTION HISTORY

1997, c. 703, §1 (NEW). 2013, c. 16, §§6, 7 (AMD).



5 §244-D. Referral service; confidentiality; public records (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 682, §2 (NEW). MRSA T. 5, §244-D, sub-§5 (RP).



5 §244-E. Referral service; confidentiality; public records

1. Identity confidential. The identity of a person making a complaint alleging fraud, waste, inefficiency or abuse through a hotline or other referral service established by the State Auditor for the confidential reporting of fraud, waste, inefficiency and abuse in State Government is confidential and may not be disclosed, unless the person making the complaint agrees in writing to the disclosure of that person's name.

[ 2009, c. 567, §1 (NEW) .]

2. Contents of complaint confidential. A complaint alleging fraud, waste, inefficiency or abuse made through a hotline or other referral service established by the State Auditor for the confidential reporting of fraud, waste, inefficiency and abuse in State Government and any resulting investigation is confidential and may not be disclosed except as provided in subsections 3 and 4.

[ 2009, c. 567, §1 (NEW) .]

3. Coordination with Office of Program Evaluation and Government Accountability and Attorney General. The State Auditor may disclose information that is confidential under this section to the Director of the Office of Program Evaluation and Government Accountability and the Attorney General to ensure appropriate agency referral or coordination between agencies to respond appropriately to all complaints made under this section.

[ 2009, c. 567, §1 (NEW) .]

4. Reports. For each complaint under this section, the State Auditor shall submit a written report to the Governor and publish the report on the auditor's publicly accessible website. The report must include a detailed description of the nature of the complaint, the office, bureau or division within the department or any agency that is the subject of the complaint, the determination of potential cost savings, if any, any recommended action and a statement indicating the degree to which the complaint has been substantiated. The report must be submitted no later than 120 days after the State Auditor receives the complaint. In addition, the State Auditor shall publish a semiannual report to the Governor and Legislature of the complaints received by the hotline or other referral service, which may be electronically published. The report must include the following information:

A. The total number of complaints received; [2009, c. 567, §1 (NEW).]

B. The number of referrals of fraud or other criminal conduct to the Attorney General; [2009, c. 567, §1 (NEW).]

C. The number of referrals of agency performance issues to the Office of Program Evaluation and Government Accountability; and [2009, c. 567, §1 (NEW).]

D. The number of investigations by the State Auditor by current status whether opened, pending, completed or closed. [2009, c. 567, §1 (NEW).]

[ 2009, c. 567, §1 (NEW) .]

SECTION HISTORY

2009, c. 567, §1 (NEW).



5 §245. No ex officio duties

The State Auditor shall not serve in an ex officio capacity on any administrative board or commission or have any financial interest in the transactions of any department, institution or agency of the State Government. He shall not be responsible for the collection of any money belonging to the State or for the handling or custody of any state funds.



5 §246. Administration of the Unorganized Territory Education and Services Fund

1. Position created. There is created within the Office of the State Auditor the position of fiscal administrator of the unorganized territory. The fiscal administrator must be a person qualified by education or experience in the administration of budgets. The position is subject to the Civil Service Law.

[ 2013, c. 16, §8 (AMD) .]

2. Duties. The fiscal administrator of the unorganized territory shall have the following duties:

A. To review, analyze and investigate the budgets and expenditures of all counties and state agencies requesting funds under Title 36, chapter 115; [1985, c. 459, Pt. C, §1 (NEW).]

B. To prepare and submit, by March 1st, annually, a report of the fiscal administrator's review, analysis and investigation to the joint standing committee of the Legislature having jurisdiction over taxation, each Legislator representing a county containing unorganized territory and the office of the county commissioners of each county having unorganized territory. The report must contain sufficient detail to explain fully each agency or county request and may contain recommendations by the administrator regarding legislative or administrative action. This report must also include information relating to development districts under consideration or approved by the county commissioners under Title 30-A, section 5235 and provide details regarding costs and tax shifts resulting from or anticipated to result from the development district or proposed district; [2007, c. 636, §1 (AMD).]

C. To publish an annual financial report, signed by the administrator, as required by Title 36, section 1608, and to make that report available to taxpayers in the unorganized territory upon request; [1985, c. 459, Pt. C, §1 (NEW).]

D. To attend public hearings, if necessary, on county budgets relating to the unorganized territory and to attend legislative hearings on bills relating to property taxes and the funding of services in the unorganized territory; [1985, c. 459, Pt. C, §1 (NEW).]

E. To design budget request forms to be used by counties and by agencies requesting funds under Title 36, chapter 115; [1985, c. 459, Pt. C, §1 (NEW).]

F. To design contract forms to be used by counties and state agencies for all contracted services; and [1985, c. 459, Pt. C, §1 (NEW).]

G. To design forms for agencies reporting actual annual expenses for reimbursement from the Unorganized Territory Education and Services Fund. [1985, c. 459, Pt. C, §1 (NEW).]

[ 2007, c. 636, §1 (AMD) .]

3. Legislation. The fiscal administrator shall prepare and submit legislation to the Legislature by March 1st, annually, providing for the requests made by counties and state agencies for services provided in the unorganized territory that are entitled to funding under Title 36, chapter 115. The administrator may not reject or change a budget submitted by a county or state agency without the approval of the county or agency making the request.

[ 2009, c. 303, §1 (AMD) .]

4. Investigation. In order to perform the duties described in this section, the fiscal administrator may inspect the records of any agency or county requesting funding from the Unorganized Territory Education and Services Fund.

[ 1985, c. 459, Pt. C, §1 (NEW) .]

5. Funding. The costs of the positions and responsibilities required in this section shall be reimbursed from the Unorganized Territory Educational and Services Fund established under Title 36, chapter 115.

[ 1985, c. 459, Pt. C, §1 (NEW) .]

SECTION HISTORY

1985, c. 459, §C1 (NEW). 1985, c. 785, §B13 (AMD). 2007, c. 636, §§1, 2 (AMD). 2009, c. 303, §1 (AMD). 2013, c. 16, §8 (AMD).






Chapter 12: MAINE-NEW HAMPSHIRE BOUNDARY COMMISSION

5 §251. Commission established (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1989, c. 503, §B10 (AMD). 1993, c. 361, §D1 (RP).



5 §252. Tenure of office (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).



5 §253. Organization and procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).



5 §254. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).



5 §255. Agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).



5 §256. Approval of compact (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).



5 §257. Vacancy (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).



5 §258. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).



5 §259. Implementation of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).






Chapter 12-A: MAINE-CANADA TRADE OMBUDSMAN

5 §261. Office created

The Office of the Maine-Canada Trade Ombudsman is established within the Executive Department and is autonomous from any other state agency. [2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF).]

SECTION HISTORY

2001, c. 643, §1 (NEW). 2001, c. 643, §3 (AFF).



5 §262. Appointment; term; compensation

The Governor shall appoint an ombudsman to head the Office of the Maine-Canada Trade Ombudsman, who is referred to in this chapter as the "ombudsman," subject to review by the joint standing committee of the Legislature having jurisdiction over state and local government matters and confirmation by the Senate. The ombudsman must be chosen without reference to party affiliation and solely on the ground of professional competence to perform the duties of that office. The ombudsman holds office for a term of 4 years. An ombudsman may be reappointed. The compensation of the ombudsman is fixed by the Governor. [2003, c. 701, §1 (AMD).]

SECTION HISTORY

2001, c. 643, §1 (NEW). 2001, c. 643, §3 (AFF). 2003, c. 701, §1 (AMD).



5 §263. Duties

The ombudsman has, upon consent of the Governor, the duties and powers established under the following provisions governing trade between businesses in this State and individuals, businesses and governmental entities in Canada. [2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF).]

1. Administration. The ombudsman shall administer the Office of the Maine-Canada Trade Ombudsman. In exercising the administration of the office, the ombudsman shall formulate policies, establish organizational and operational procedures and exercise general supervision. The ombudsman shall employ, with the approval of the Governor and subject to the Civil Service Law, those assistants as are necessary to carry out this chapter. The ombudsman shall adopt a seal for use in the official business of the office. The ombudsman has custody and control of the facilities provided for the administration of this chapter.

[ 2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF) .]

2. Advice. The ombudsman shall advise the Governor, the Legislature and the directors of other appropriate state departments or agencies on appropriate steps needed to coordinate state policy and state actions on commerce and other relations with individuals, businesses and governmental entities in Canada.

[ 2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF) .]

3. Representation. The ombudsman shall represent the State at the national level for trade matters between the United States and Canada that involve the State.

[ 2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF) .]

4. Investigation; resolution of complaints; negotiation. The ombudsman shall answer inquires from citizens and businesses in this State and investigate, advise and work toward resolution of complaints that arise concerning trade issues. The ombudsman may negotiate on behalf of businesses in this State, with their consent, with individuals, businesses and governmental entities of Canada to secure fair trade treatment of products and services of this State.

[ 2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF) .]

5. Biennial report. The ombudsman shall report biennially to the Governor and Legislature facts and recommendations related to the work and needs of the Office of the Maine-Canada Trade Ombudsman.

[ 2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF) .]

6. Rules. The ombudsman may adopt rules necessary to carry out the purposes of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter II-A.

[ 2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF) .]

SECTION HISTORY

2001, c. 643, §1 (NEW). 2001, c. 643, §3 (AFF).






Chapter 13: DEPARTMENT OF ADMINISTRATIVE AND FINANCIAL SERVICES

Subchapter 1: GENERAL PROVISIONS

5 §281. Department of Administrative and Financial Services; commissioner

The Department of Administrative and Financial Services is established as the principal fiscal department of State Government and shall exercise such powers and perform such duties as are provided by law. [1991, c. 780, Pt. Y, §20 (AMD).]

The department is under the supervision and control of the Commissioner of Administrative and Financial Services appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and to confirmation by the Legislature. The commissioner shall serve at the pleasure of the Governor. [1991, c. 780, Pt. Y, §20 (AMD).]

The department shall coordinate financial planning and programming activities of departments and agencies of the State Government for review and action by the Governor, prepare and report to the Governor and to the Legislature financial data and statistics and administer under the direction of the State Liquor and Lottery Commission the laws relating to legalized alcoholic beverages within this State. The department consists of the bureaus and organizations referenced in section 947-B, and the State Liquor and Lottery Commission. [1997, c. 373, §1 (AMD).]

SECTION HISTORY

1967, c. 490, §1 (AMD). 1969, c. 504, §9 (AMD). 1971, c. 615, §1 (RPR). 1973, c. 537, §3 (AMD). 1975, c. 771, §51 (AMD). 1985, c. 785, §A21 (RPR). 1987, c. 402, §A11 (AMD). 1991, c. 780, §Y20 (AMD). 1997, c. 373, §1 (AMD).



5 §282. Powers and duties of commissioner

The commissioner may, with the approval of the Governor, appoint a deputy commissioner, who is the chief of one of the department bureaus and shall perform the duties of the commissioner during the commissioner's absence, in addition to the deputy commissioner's regular duties. The compensation and expense of the deputy commissioner is paid from any available funds appropriated for the use of the bureau of which the deputy commissioner is chief. The commissioner may appoint and employ the bureau chiefs and the assistant to the commissioner to be under the commissioner's immediate supervision, direction and control, and to serve at the commissioner's pleasure and perform such duties as the commissioner may prescribe, except as otherwise provided by law. In addition, the commissioner may appoint an associate commissioner for administrative services who is not subject to the Civil Service Law and who serves at the pleasure of the commissioner. [2003, c. 673, Pt. C, §1 (AMD).]

The commissioner may employ such other deputies, division heads, assistants and employees as may be necessary, subject to the Civil Service Law. In addition, the commissioner may employ a Director of Compliance to carry out departmental responsibilities related to: Labor relations and labor contract compliance; human rights and affirmative action compliance; and audit guidelines and other 3rd-party compliance requirements. The Director of Compliance serves at the pleasure of the commissioner. In addition, the commissioner may employ an Associate Commissioner for Tax Policy to supervise and direct the tax policy analysis, guidance and communications activities of the Office of Tax Policy within the Bureau of Revenue Services. The Associate Commissioner for Tax Policy serves at the pleasure of the commissioner. [2011, c. 655, Pt. I, §3 (AMD); 2011, c. 655, Pt. I, §11 (AFF).]

In the event of a vacancy in the office of the commissioner because of death, resignation, removal from office or other cause, the various bureau chiefs, deputies and assistants shall continue in office and perform such duties as have been prescribed or assigned to them, until said vacancy has been filled by the appointment and qualification of a new commissioner.

The commissioner shall have the duty and authority:

1. Aide to Governor. To serve as the principal fiscal aide to the Governor;

[ 1987, c. 402, Pt. A, §12 (AMD) .]

2. Financial planning. To coordinate financial planning and programming activities of departments and agencies of the State Government for review and action by the Governor;

[ 1977, c. 78, §10 (AMD) .]

3. Financial data and statistics. To prepare and report to the Governor or to the Legislature such financial data or statistics as may be required or requested by them;

4. Direct bureaus. To supervise and direct the activities of the bureaus that may by statute be designated as being under the Department of Administrative and Financial Services;

[ 2007, c. 466, Pt. A, §5 (AMD) .]

4-A. Engage in planning. To engage in short-term and long-term planning with respect to:

A. The structure and operation of the department; [1985, c. 785, Pt. A, §23 (NEW).]

B. The fiscal needs of State Government; and [1985, c. 785, Pt. A, §23 (NEW).]

C. The means by which the collection of revenues and payment of State Government obligations may be most efficiently realized; [1985, c. 785, Pt. A, §23 (NEW).]

[ RR 2009, c. 2, §2 (COR) .]

4-B. Assist other departments. To meet with other departments and agencies of State Government at least 2 times a year to discuss fiscal problems and needs of each agency and department;

[ 1985, c. 785, Pt. A, §23 (NEW) .]

5. Other powers and duties. To exercise such other powers and perform such other duties as may be designated by law;

[ 1987, c. 448, §1 (AMD) .]

6. Supervise. To supervise and direct the administration of the State Claims Commission;

[ 2001, c. 333, §1 (AMD) .]

7. Value of fringe benefits. To ensure that all publications that state the salary of an employee or of a position in State Government also include a statement of the dollar value of the fringe benefit package provided. For purposes of this subsection, "fringe benefits" includes an employer's cost of an employee's health insurance, dental insurance and retirement but does not include the amount paid to cover any unfunded liability;

[ 2009, c. 372, Pt. F, §1 (AMD) .]

8. Serve as director of Clean Government Initiative. To serve as a director, along with the Commissioner of Environmental Protection, of the Clean Government Initiative established in Title 38, section 343-H; and

[ 2009, c. 372, Pt. F, §2 (AMD) .]

9. Energy infrastructure benefits fund. To establish an energy infrastructure benefits fund. Except as otherwise provided by Title 35-A, section 122, subsections 1-C and 6-B or any other law, including the Constitution of Maine, the fund consists of any revenues derived from the use of state-owned land and assets for energy infrastructure development pursuant to Title 35-A, section 122. Each fiscal year, the Treasurer of State shall transfer revenues collected in the fund to the Efficiency Maine Trust for deposit by the Efficiency Maine Trust Board in program funds pursuant to Title 35-A, section 10103, subsection 4 and use by the trust in accordance with Title 35-A, section 10103, subsection 4-A. For the purposes of this subsection, "energy infrastructure" and "state-owned" have the same meanings as in Title 35-A, section 122, subsection 1.

A. [2009, c. 655, Pt. B, §1 (RP).]

B. [2009, c. 655, Pt. B, §1 (RP).]

C. [2009, c. 655, Pt. B, §1 (RP).]

D. [2009, c. 655, Pt. B, §1 (RP).]

[ 2011, c. 652, §1 (AMD); 2011, c. 652, §14 (AFF) .]

SECTION HISTORY

1967, c. 490, §2 (AMD). 1969, c. 504, §10 (AMD). 1971, c. 615, §2 (AMD). 1975, c. 771, §51-A (AMD). 1977, c. 78, §10 (AMD). 1977, c. 674, §3 (AMD). 1983, c. 477, Pt. E, Subpt. 22, (AMD). 1983, c. 489, §1 (AMD). 1983, c. 553, §1 (AMD). 1985, c. 785, §§A22,23 (AMD). 1985, c. 785, §B14 (AMD). 1987, c. 395, §A17 (AMD). 1987, c. 402, §A12 (AMD). 1987, c. 448, §§1,1-A (AMD). 1987, c. 769, §A10 (AMD). 1989, c. 502, §B1 (AMD). 1995, c. 37, §§3,4 (AMD). 2001, c. 333, §§1-3 (AMD). 2003, c. 673, §C1 (AMD). 2007, c. 466, Pt. A, §5 (AMD). RR 2009, c. 2, §2 (COR). 2009, c. 372, Pt. F, §§1-3 (AMD). 2009, c. 655, Pt. B, §1 (AMD). 2011, c. 652, §1 (AMD). 2011, c. 652, §14 (AFF). 2011, c. 655, Pt. I, §3 (AMD). 2011, c. 655, Pt. I, §11 (AFF).



5 §282-A. Commissioner of Administrative and Financial Services authorized to execute easements

1. Authority. The Commissioner of Administrative and Financial Services is authorized to release, grant or receive title to nonfee interests such as easements or rights-of-way in property held by state agencies over which the Department of Administrative and Financial Services has jurisdiction in accordance with the following:

A. A release of an interest in property is authorized upon the commissioner's finding that the interest no longer contributes to the value of the state property or that the release does not detract from the value of state property; [2003, c. 539, §1 (NEW).]

B. The granting of an interest in property is authorized upon the commissioner's finding that such interest does not detract from the value of state property; and [2003, c. 539, §1 (NEW).]

C. Receiving title to an interest in property is authorized upon the commissioner's finding that the value of state property is enhanced. [2003, c. 539, §1 (NEW).]

The authority granted to the commissioner under this subsection does not apply to state park lands protected by the Constitution of Maine, Article IX, Section 23 and designated in Title 12, section 598-A.

[ 2003, c. 539, §1 (NEW) .]

2. Appraisal. In order to release, grant or receive title to nonfee interests pursuant to subsection 1, the Commissioner of Administrative and Financial Services must have the current market value of the nonfee interest determined through an estimate of value if the value is under $1,000 or through an independent appraisal if the value exceeds $1,000.

[ 2003, c. 539, §1 (NEW) .]

SECTION HISTORY

2003, c. 539, §1 (NEW).



5 §283. Organization; bureau chiefs; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 615, §3 (AMD). 1973, c. 592, §1 (AMD). 1973, c. 620, §1 (AMD). 1975, c. 322, §1 (AMD). 1975, c. 771, §§51-B (AMD). 1977, c. 674, §4 (AMD). 1979, c. 127, §24 (AMD). 1985, c. 785, §§A24-29 (AMD). 1985, c. 785, §B15 (AMD). 1987, c. 402, §A13 (AMD). 1991, c. 780, §Y21 (RP).



5 §283-A. State Liquor and Lottery Commission

1. Commission. The State Liquor and Lottery Commission, established in Title 5, section 12004-G, subsection 14, consists of 5 members who must be residents of this State. Members are appointed by the Governor and are subject to review by the joint standing committee of the Legislature having jurisdiction over legal and veterans affairs and to confirmation by the Legislature. No more than 3 members of the commission may be members of the same political party.

[ 1997, c. 373, §2 (NEW) .]

2. Chair. The commission shall elect a chair from among its members.

[ 1997, c. 373, §2 (NEW) .]

3. Eligibility of members. A person is not eligible for appointment as a member of the commission or as an employee of the commission if that person:

A. Has any official, professional or other connection with or owns any stock in a corporation interested either directly or indirectly in the manufacture or sale of liquor; or [1997, c. 373, §2 (NEW).]

B. Has been convicted or adjudicated guilty of violating any state or federal law regulating the manufacture, sale or transportation of liquor. [1997, c. 373, §2 (NEW).]

[ 1997, c. 373, §2 (NEW) .]

4. Terms; vacancies. Members of the commission serve 3-year terms. Vacancies must be filled for the unexpired term in the same manner as the original appointment.

[ 1997, c. 373, §2 (NEW) .]

5. Meetings. The commission shall meet at the call of the chair and at least once each month with the Director of the Bureau of Alcoholic Beverages and Lottery Operations.

[ 1997, c. 373, §2 (NEW) .]

6. Quorum. An action of the commission is not binding unless taken at a meeting at which at least 3 of the 5 members are present and vote in favor of the action.

[ 1997, c. 373, §2 (NEW) .]

7. Compensation. Members of the commission are entitled to compensation as provided in chapter 379. Members may not be compensated for more than 25 meetings per year, except for the chair who may be compensated for up to 30 meetings per year.

[ 1997, c. 373, §2 (NEW) .]

8. Removal. A member of the commission may be removed by the Governor on the address of both branches of the Legislature or by impeachment.

[ 1997, c. 373, §2 (NEW) .]

SECTION HISTORY

1997, c. 373, §2 (NEW).



5 §284. Division of Financial and Personnel Services

The Division of Financial and Personnel Services is established to provide assistance to the Commissioner of Administrative and Financial Services and to the agencies within the department in personnel matters, budgeting and financial matters, purchasing and clerical and support services, and to perform such other duties as the commissioner may designate. [1991, c. 780, Pt. Y, §22 (AMD).]

SECTION HISTORY

1985, c. 819, §A2 (NEW). 1991, c. 780, §Y22 (AMD).






Subchapter 2: STATE EMPLOYEE HEALTH INSURANCE PROGRAM

5 §285. Group health plan

A group health plan is available to state employees and other eligible persons, subject to the following provisions. [2001, c. 439, Pt. XX, §1 (AMD).]

1. Eligibility; generally. The following persons are eligible for a group health plan:

A. Each appointed or elective officer or employee of the State who is eligible for membership in the Maine Public Employees Retirement System, Legislative Retirement Program or the State Police Retirement System; [RR 2011, c. 1, §4 (COR).]

A-1. Any employee of the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf, unless a different health program is established by collective bargaining agreement or otherwise consistent with applicable law; [2005, c. 279, §1 (AMD).]

A-1. (REALLOCATED TO T. 5, §285, sub-§1, ¶A-2) [RR 2001, c. 1, §7 (RAL); 2001, c. 374, §1 (NEW).]

A-2. (REALLOCATED FROM T. 5, §285, sub-§1, ¶A-1) Any employee of the Maine Military Authority; [RR 2001, c. 1, §7 (RAL).]

B. Any member of the judiciary; [1993, c. 16, §1 (AMD).]

B-1. Any member of the former Workers' Compensation Commission as follows:

(1) A member who retired prior to January 1, 1993; and

(2) For the period of employment, a member who is an employee of the Workers' Compensation Board between January 1, 1993 and December 31, 1993; [1993, c. 16, §2 (NEW).]

C. [1987, c. 221, §1 (RP).]

D. Any employee of the Maine State Employees Association; [1983, c. 692, §1 (NEW).]

E. Any employee of Council 74 of the American Federation of State, County and Municipal Employees; [1983, c. 692, §1 (NEW).]

F. Any employee of the Maine Turnpike Authority; [1985, c. 695, §4 (AMD).]

F-1. Any employee of the Maine Community College System; [1989, c. 443, §6 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

F-2. Any employee of the Maine Maritime Academy; [1993, c. 410, Pt. L, §9 (AMD).]

F-3. Any employee of the Maine Public Employees Retirement System; [1997, c. 80, §1 (NEW); 1997, c. 455, §2 (AMD); 2007, c. 58, §3 (REV).]

F-4. Any member of the Maine National Guard performing state active service pursuant to Title 37-B, section 181-A, subsection 4 or 5; [1999, c. 152, Pt. E, §1 (AMD).]

F-5. Any employee of the Northern New England Passenger Rail Authority; [1999, c. 152, Pt. E, §2 (NEW).]

F-6. Any employee of the Maine Port Authority; [2007, c. 134, §1 (NEW).]

F-7. Any employee of a regional site of the Child Development Services System under Title 20-A, section 7209, if the group health plan is agreed to in collective bargaining and funds are available; [RR 2009, c. 1, §5 (COR).]

F-8. Any employee of the Finance Authority of Maine; [2009, c. 571, Pt. NN, §1 (NEW).]

F-9. Any employee of the Maine School of Science and Mathematics; [2011, c. 67, §1 (NEW).]

F-10. Any employee of the Small Enterprise Growth Board; [2011, c. 514, §1 (NEW).]

F-11. Any employee of the Maine School for Marine Science, Technology, Transportation and Engineering; [2015, c. 363, §1 (NEW).]

G. Subject to subsection 1-A, employees in any of the categories denominated in paragraphs A to F-1 and paragraph F-3 who:

(1) On April 26, 1968, have retired and who were covered under group health plans that by virtue of Public Law 1967, chapter 543 were terminated;

(2) After April 26, 1968, retire and who on the date of their retirement are currently enrolled in this group health plan as employees;

(3) After December 2, 1986, and after reaching normal retirement age, cease to be members of the Legislature and are recipients of retirement allowances from the Maine Public Employees Retirement System based upon creditable service as teachers, as defined by section 17001, subsection 42. This paragraph also applies to former members who were members on December 2, 1986;

(4) After December 2, 1986, and not yet normal retirement age, cease to be members of the Legislature and are recipients of retirement allowances from the Maine Public Employees Retirement System based upon creditable service as teachers, as defined by section 17001, subsection 42. This paragraph also applies to former members who were members on December 2, 1986; or

(5) After January 1, 1999, terminate employment under which they were eligible for the group health plan but do not retire at that time and who satisfy the requirements of subsection 1-A, paragraph D or paragraph E; [2001, c. 439, Pt. XX, §2 (AMD); 2007, c. 58, §3 (REV).]

H. A blind person operating a vending facility pursuant to Title 26, section 1418-F under the direction of the Department of Labor, Division for the Blind and Visually Impaired; [2001, c. 667, Pt. E, §1 (AMD).]

I. Any licensed foster parent caring for a child or children in the foster parent's residence whose care is reimbursed through the Department of Health and Human Services for the period during which the child or children are in that foster parent's care; [2011, c. 438, §1 (AMD).]

J. Legislative employees that are recipients of retirement allowances from the Maine Public Employees Retirement System based upon creditable service as teachers, as defined by section 17001, subsection 42; and [2011, c. 438, §2 (AMD).]

K. Any employee of a school administrative unit as defined in Title 20-A, section 1, subsection 26 or of an educational advisory organization as described in Title 30-A, section 5724, subsection 9. [2011, c. 438, §3 (NEW).]

[ 2015, c. 363, §1 (AMD) .]

1-A. Eligibility; retirees. Any person otherwise eligible pursuant to subsection 1, paragraph G, must in addition, in order to be eligible under this section:

A. If retiring on a disability retirement, have participated in the group health plan immediately prior to retirement; [1989, c. 776, §1 (AMD).]

B. If retiring but not retiring on a disability retirement, have participated, as an employee, in the group health plan for at least one year immediately prior to retirement; [1997, c. 652, §2 (AMD); 1997, c. 652, §4 (AFF).]

C. If eligibility is based upon subsection 1, paragraph G, subparagraph (3), have participated in the group health plan for at least one year immediately prior to ceasing to be a member of the Legislature; [1997, c. 652, §2 (AMD); 1997, c. 652, §4 (AFF).]

D. If terminating employment but not retiring at that time, have 25 years of creditable service under chapter 423, subchapter IV and remain a member of the Maine Public Employees Retirement System, make a one-time election to continue coverage from the date of termination until retirement and pay the cost of the coverage plus the cost incurred by the Division of State Employee Health Insurance in administering coverage under the plan. If a terminated employee who elects coverage under this paragraph fails to pay the cost of coverage and any administrative costs in the amount and manner determined by the division, the coverage may be cancelled in accordance with the requirements of Title 24 and Title 24-A. Regardless of election of coverage or cancellation of coverage under this paragraph, an employee terminating employment as provided in this paragraph may elect coverage upon retirement under paragraph E; or [1997, c. 652, §2 (NEW); 1997, c. 652, §4 (AFF); 2007, c. 58, §3 (REV).]

E. If retiring and not in service immediately prior to retirement, have at least 25 years of creditable service under chapter 423, subchapter IV and make a one-time election at retirement to rejoin the plan. Coverage of preexisting conditions upon rejoining the plan under this paragraph is governed by Title 24-A, chapter 36. The payment provisions of subsection 7 apply to retirees exercising the option under this paragraph. [1997, c. 652, §2 (NEW); 1997, c. 652, §4 (AFF).]

[ 1997, c. 652, §2 (AMD); 1997, c. 652, §4 (AFF); 2007, c. 58, §3 (REV) .]

1-B. Ineligibility. Except as provided in subsection 1, paragraph K and subsection 11-A, members of the Maine Municipal Association and employees of counties and municipalities and instrumentalities thereof, including quasi-municipal corporations, are not eligible to participate in the group health plan under this section.

[ 2011, c. 438, §4 (AMD) .]

1-C. Status of employees who have retired and returned to covered employment under Maine Public Employees Retirement System. For purposes of participation in the state employee health insurance program pursuant to this section or in dental insurance coverage offered by the State, recipients of a service retirement benefit under the Maine Public Employees Retirement System who are retired employees and who are reemployed as state employees must be treated as retirees under subsection 1-A for purposes of eligibility for coverage under the group plan.

[ 2005, c. 21, §1 (NEW); 2007, c. 58, §7 (REV) .]

2. Coverage. Each state employee to whom this section applies is eligible for a group health plan as provided in Title 24-A, sections 2802 to 2812, including major medical benefits or through a self-funded alternative. The provisions of the group insurance policy or policies or the self-funded alternative must be determined, insofar as the provisions are not inconsistent with terms and conditions contained in collective bargaining agreements negotiated pursuant to Title 26, chapter 9-B, by the State Employee Health Commission as provided in section 285-A. The master policy for the group health plan must be held by the Commissioner of Administrative and Financial Services.

[ 1991, c. 780, Pt. Y, §23 (AMD) .]

3. Enrollment. Any employee eligible under this section may join within the first 60 days of employment or during a declared open enrollment period. The filing of necessary applications shall be the responsibility of the employer. Effective dates under this section shall be at the discretion of the commission.

[ 1987, c. 731, §3 (AMD) .]

3-A. Coverage under group health insurance plan for spouse and dependents after death of state employee. If the spouse or other dependents of an employee in any of the categories denominated in subsection 1, paragraphs A to F-5 are covered by the group health plan and the employee dies while employed in that capacity, the spouse or dependent must have the opportunity to continue coverage under the plan after the death of the employee by making the premium payment for the cost of that coverage. In the case of underage dependent children, coverage must be available at least until the dependent children reach 19 years of age.

[ 2001, c. 341, §1 (NEW) .]

3-B. Enrollment of spouse and dependents of retirees. Effective January 1, 2003, a retiree eligible for participation in the group health insurance plan under this section may enroll a spouse and dependents in the group plan as follows:

A. Upon retirement, the retiree may enroll a spouse and dependent or dependents for coverage under the plan effective on the date of retirement; or [2001, c. 641, §1 (NEW).]

B. Subsequent to retirement, the retiree may enroll a spouse and dependent or dependents for coverage under the plan if:

(1) At the time of retirement, the retiree designated in writing the name of the spouse and dependent or dependents to be enrolled at a future date; and

(2) The spouse and dependent or dependents can demonstrate coverage for at least 18 months immediately prior to enrollment under another health insurance plan or can demonstrate that health insurance coverage for that person pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 under a prior plan has been exhausted. [2001, c. 641, §1 (NEW).]

[ 2001, c. 641, §1 (NEW) .]

3-C. Retirees may decline coverage and reenroll. A retiree eligible for a group health plan under subsection 1, paragraph G may elect to decline or to withdraw from coverage under the plan and to reenroll in the plan at a later date pursuant to the provisions of this subsection.

A. The retiree must demonstrate that the retiree was covered under this plan or another health insurance plan for at least 18 months immediately prior to reenrollment or that health insurance coverage for that person pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 under a prior plan has been exhausted. [2003, c. 214, §1 (NEW).]

B. Any conditions on eligibility or coverage under subsection 1-A, paragraph D or E continue to apply at the time of reenrollment. [2003, c. 214, §1 (NEW).]

C. The retiree may reenroll in the same contract type in which the retiree was enrolled at the time the retiree declined or withdrew from coverage, except for any change in contract type allowed under subsection 3-B. [2003, c. 214, §1 (NEW).]

D. An election under this subsection, which may be made only once, must be made either:

(1) At the time of retirement; or

(2) Following retirement, provided the person had elected at the time of retirement to be covered by the state program. [2003, c. 214, §1 (NEW).]

E. If a spouse or dependent of the retiree was enrolled in the plan at the time the retiree withdrew pursuant to this subsection, the spouse or dependent may reenroll if the spouse or dependent meets the 18-month coverage criteria set forth in paragraph A. A spouse or dependent who was not enrolled at the time the retiree withdrew may enroll only if that person meets the criteria set forth in subsection 3-B, paragraph B. [2003, c. 214, §1 (NEW).]

This subsection does not apply to persons who are reemployed by the State following retirement as provided in Public Law 2001, chapter 442.

[ 2003, c. 214, §1 (NEW) .]

3-D. Coverage under group health insurance plan for spouse and dependents after death of retiree. If the spouse or other dependents of a retiree who is eligible pursuant to subsection 1, paragraph G and subsection 1-A are covered by the group health plan and the retiree dies while enrolled in the group health plan, the spouse or dependents must have the opportunity to continue coverage under the plan after the death of the retiree by making the premium payment for the cost of that coverage. In the case of underage dependent children, coverage must be available at least until the dependent children reach 19 years of age.

[ 2005, c. 67, §1 (NEW) .]

4. Payroll deduction.

[ P&SL 1975, c. 90, §T1 (RP) .]

5. Purchase of policies. The commission shall purchase, by competitive bidding, from one or more insurance companies, nonprofit organizations, 3rd-party administrators or any organization necessary to administer and provide a health plan, a policy or policies or contract, to provide the benefits specified by this section. The purchase of policies by the commission must be accomplished by use of a written contract that must be fully executed within 90 calendar days of notification of bid acceptance from the commission to the insurer. In extenuating circumstances, the Commissioner of Administrative and Financial Services may grant a waiver to that 90-day limit. Notwithstanding this subsection, with the consent of the policyholder and of the insurer and at the sole discretion of the commission, existing policies of insurance covering at least 1,000 of the employees defined as eligible by this section may be amended to provide the benefits specified by this section and assigned to the Commissioner of Administrative and Financial Services for the benefit of all those eligible under this section. The company or companies or nonprofit organizations must be licensed under the laws of the State, when applicable. The policy provisions are subject to and as provided for by the insurance laws of this State, when applicable. Notwithstanding any other provisions of law, the term of a contract executed with a successful bidder may not exceed 3 years.

[ 1995, c. 368, Pt. G, §1 (AMD) .]

6. Master policy and certificates. The insurance company, companies or nonprofit organizations or the Commissioner of Administrative and Financial Services shall furnish the usual master policy and certificates. Each covered participant must receive a certificate setting forth the benefits to which the participant is entitled, to whom payable, to whom claims must be submitted, and summarizing the provisions of the policy principally affecting the participant.

[ 1991, c. 780, Pt. Y, §24 (AMD) .]

7. Payment by State. Except as otherwise provided in this subsection, the State, through the commission, shall pay health plan premiums in accordance with this subsection.

A. Until October 1, 2009, for employees, the State shall pay 100% of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission. [2009, c. 213, Pt. GG, §1 (NEW).]

B. Beginning October 1, 2009 and until July 1, 2010, the State shall pay a share of the individual premium for the standard plan identified and offered by the commission as follows.

(1) For an employee whose base annual rate of pay is projected to be less than or equal to $30,000 on July 1, 2009, the State shall pay 100% of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission.

(2) For an employee whose base annual rate of pay is projected to be greater than $30,000 and less than $80,000 on July 1, 2009, the State shall pay 95% of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission.

(3) For an employee whose base annual rate of pay is projected to be $80,000 or greater on July 1, 2009, the State shall pay 90% of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission. [2009, c. 213, Pt. GG, §1 (NEW).]

C. Beginning July 1, 2010, except as provided in subsection 7-A, the State, through the commission, shall pay a share of the individual premium for the standard plan identified and offered by the commission as follows.

(1) For an employee whose base annual rate of pay is less than or equal to $30,000 on July 1st of the state fiscal year for which the premium contribution is being determined, the State shall pay 95% of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission.

(2) For an employee whose base annual rate of pay is greater than $30,000 and less than $80,000 on July 1st of the state fiscal year for which the premium contribution is being determined, the State shall pay 90% of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission.

(3) For an employee whose base annual rate of pay is $80,000 or greater on July 1st of the state fiscal year for which the premium contribution is being determined, the State shall pay 85% of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission. [2013, c. 276, §1 (AMD).]

D. For Legislators, the State shall pay 50% of the health plan premium for dependent coverage. [2009, c. 213, Pt. GG, §1 (NEW).]

E. For a person appointed to a position after November 1, 1981 who is employed less than full time, the State shall pay a share of the employee's share of the individual premium reduced pro rata to reflect the reduced number of work hours. [2009, c. 213, Pt. GG, §1 (NEW).]

F. The State may not pay any portion of the health plan premium for a blind person eligible for the group health plan under subsection 1, paragraph H or for a licensed foster parent eligible for the group health plan under subsection 1, paragraph I. [2009, c. 213, Pt. GG, §1 (NEW).]

G. For persons who were first employed before July 1, 1991, the State shall pay 100% of only the retiree's share of the premiums for the standard plan identified and offered by the commission and available to the retiree, as authorized by the commission for persons who were previously eligible for this health plan pursuant to subsection 1, paragraph A and who have subsequently become eligible pursuant to subsection 1, paragraph G. [2009, c. 213, Pt. GG, §1 (NEW).]

H. For persons who were first employed by the State after July 1, 1991, the State shall pay a pro rata share portion of only the retiree's share of the premiums for the standard plan identified and offered by the commission and available to the retiree, as authorized by the commission for persons who were previously eligible for this health plan pursuant to subsection 1, paragraph A and who have subsequently become eligible pursuant to subsection 1, paragraph G based on the total number of years of participation in the group health plan prior to retirement as follows:

(1) For an employee with 10 or more years of participation, the state portion is 100% of the group health plan premium.

(2) For an employee with at least 9 but less than 10 years of participation, the state portion is 90% of the group health plan premium.

(3) For an employee with at least 8 but less than 9 years of participation, the state portion is 80% of the group health plan premium.

(4) For an employee with at least 7 but less than 8 years of participation, the state portion is 70% of the group health plan premium.

(5) For an employee with at least 6 but less than 7 years of participation, the state portion is 60% of the group health plan premium.

(6) For an employee with at least 5 but less than 6 years of participation, the state portion is 50% of the group health plan premium.

(7) For an employee with less than 5 years of participation, there is no contribution by the State. [2009, c. 213, Pt. GG, §1 (NEW).]

I. For persons who were first employed by the State on or after July 1, 2011, the State shall pay a pro rata portion of only the retiree's share of the premiums for the standard plan identified and offered by the commission and available to the retiree, as authorized by the commission for persons who were previously eligible for this health plan pursuant to subsection 1, paragraph A and who have subsequently become eligible pursuant to subsection 1, paragraph G based on the total number of years of participation in the group health plan prior to retirement as follows.

(1) For an employee with at least 10 but less than 15 years of participation, the state portion is up to 50% of the group health plan premium.

(2) For an employee with at least 15 but less than 20 years of participation, the state portion is up to 75% of the group health plan premium.

(3) For an employee with at least 20 years of participation, the state portion is up to 100% of the group health plan premium.

(4) For an employee with less than 10 years of participation, there is no contribution by the State. [2011, c. 380, Pt. V, §1 (NEW); 2011, c. 380, Pt. V, §7 (AFF).]

J. Those state employees that retire after January 1, 2012, or those state employees employed as teachers in the unorganized territory or the Maine Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf that retire after July 1, 2012, under the provisions of section 17851, subsections 1-B, 1-C, 2-B, 2-C and 3 shall contribute 100% of the individual premium until such time as the retiree reaches normal retirement age. [2011, c. 380, Pt. V, §1 (NEW); 2011, c. 380, Pt. V, §7 (AFF).]

K. The total premium increase for active and retired state employee health insurance is capped at the fiscal year 2010-11 funding level for the fiscal years ending June 30, 2012 and June 30, 2013. The total premium increase for the fiscal years ending June 30, 2014 and June 30, 2015 is limited to no more than 1.5 percentage points per year. The total premium increase for fiscal years ending after June 30, 2015 is limited to no more than any percentage increase in the Consumer Price Index as defined in section 17001, subsection 9 plus 3%. [2013, c. 368, Pt. H, §1 (AMD).]

L. The provisions of paragraphs I and J do not apply to those individuals who are receiving or who have received retirement benefits under section 17907 or section 17929. [2011, c. 540, §1 (AMD); 2011, c. 540, §3 (AFF).]

Pursuant to Title 20-A, section 12722, subsection 5, this subsection applies to participants in the defined contribution plan offered by the Maine Community College System Board of Trustees under Title 20-A, section 12722.

[ 2013, c. 276, §1 (AMD); 2013, c. 368, Pt. H, §1 (AMD) .]

7-A. Health credit premium program. Notwithstanding subsection 7, paragraph C, the State may pay a greater proportion of the total cost of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission. The commission shall develop a health credit premium program whereby employees are provided incentives to engage in healthy behaviors in an effort to improve the health status of the state employee population and to help reduce costs to the state employee health insurance program. The commission shall define benchmarks for healthy behaviors that, if met by an individual employee, result in the State's paying a greater share of the individual premium. Adjustments to the state share of the individual premium must be applied once each year in advance of the beginning of the plan year.

The benchmarks developed by the commission must provide 2 discrete levels for the state share of the individual premium as follows.

A. For employees whose base annual rate of pay is less than or equal to $30,000 on July 1st of the state fiscal year for which the premium contribution is being determined, the health credit premium program must provide the individual employee meeting the specified benchmarks with the opportunity to have the state share of the individual premium paid at 100% or 95%. The state share is determined by the specific benchmarks met by the employee. [2013, c. 276, §2 (AMD).]

B. For employees whose base annual rate of pay is greater than $30,000 and less than $80,000 on July 1st of the state fiscal year for which the premium contribution is being determined, the health credit premium program must provide the individual employee meeting the specified benchmarks with the opportunity to have the state share of the individual premium paid at 95% or 90%. The state share is determined by the specific benchmarks met by the employee. [2013, c. 276, §2 (AMD).]

C. For employees whose base annual rate of pay is $80,000 or greater on July 1st of the state fiscal year for which the premium contribution is being determined, the health credit premium program must provide the individual employee meeting the specified benchmarks with the opportunity to have the state share of the individual premium paid at 90% or 85%. The state share is determined by the specific benchmarks met by the employee. [2013, c. 276, §2 (AMD).]

[ 2013, c. 276, §2 (AMD) .]

7-B. Provision for alternative cost-savings initiatives. If the commission fails to develop and implement the health credit premium program as specified in subsection 7-A, or if the health credit premium program fails to generate the savings required to maintain the fiscal balance in the state employee health insurance program, the commission shall develop and implement changes to the benefit structure of the standard plan in order to satisfy the need for fiscal stability.

[ 2009, c. 213, Pt. GG, §3 (NEW) .]

8. Payment by Maine State Retirement System for persons first employed before July 1, 1991.

[ 1995, c. 368, Pt. G, §3 (RP) .]

8-A. Payment by Maine State Retirement System for persons employed after July 1, 1991.

[ 1995, c. 368, Pt. G, §4 (RP) .]

9. Restrictions on self-insured programs. The following restrictions apply to self-insured group health or dental plans.

A. To the extent that the State assumes the risk with respect to any program provided for in this section, the State shall maintain a reserve at least equal to the sum of:

(1) An amount estimated to be necessary to pay claims and administrative costs for the assumed risk for 2 1/2 months; and

(2) The amount determined annually by a qualified actuary to be necessary to fund the unpaid portion of ultimate expected losses, including incurred but not reported claims, and related expenses incurred in the provision of benefits for eligible participants, less any credit, as determined by a qualified actuary, for excess or stop-loss insurance.

The reserve must be maintained in the fund provided for in section 286. If the State self-insures for more than one program, a reserve meeting the requirements of this paragraph must be maintained for each program. [1989, c. 776, §1 (NEW).]

B. The State may purchase excess or stop-loss insurance for any program, with attachment levels and limits as recommended by a qualified actuary. [1989, c. 776, §1 (NEW).]

C. Paragraph A does not apply to a program in the first 2 years after the program is changed from a fully insured program to a fully or partially self-insured program. Before a program may begin its first year of operation:

(1) The reserve fund must contain a reserve at least equal to the amount estimated to be necessary to pay the claims and administrative costs with respect to the assumed risk for one full month; and

(2) The rate structure of the program, as certified by a qualified actuary, must be designed to enable the fund to attain the following reserve levels:

(a) By the end of the first year of the program, the reserve required by paragraph A, subparagraph (2), and an amount estimated to be necessary to pay claims and administrative costs for the assumed risk for 2 full months; and

(b) By the end of the 2nd year of the program, the reserve required by paragraph A, subparagraph (2), and an amount estimated to be necessary to pay claims and administrative costs for the assumed risk for 2 1/2 full months.

If the State purchases stop-loss or excess insurance with respect to the risk, the required reserve is reduced by the credit specified in paragraph A. A self-insurance program may not continue if the reserve fund with respect to that program does not contain the amounts set forth in subparagraph (2) by the time limits established. [1989, c. 776, §1 (NEW).]

D. For purposes of paragraphs A, B and C, a "qualified actuary" is an actuary who is a member of the American Academy of Actuaries qualified as to health reserving methodologies. [1989, c. 776, §1 (NEW).]

E. The commission may not enter into a contract with a 3rd-party administrator that has not demonstrated compliance with all applicable state laws, and that is not, at the time of entering into the contract, administering a health plan or providing health care coverage for a total number of lives equal to the number that would be covered by the state contract. [1989, c. 776, §1 (NEW).]

F. This paragraph is effective only if no other applicable state law requires bonding of 3rd-party administrators.

(1) Every applicant to provide service as a 3rd-party administrator for this program shall file with the proposal, and shall maintain in force while representing the state program, a fidelity bond in favor of the Treasurer of State executed by a surety company for the benefit of the State or beneficiaries of the program. The bond must be continuous in form and in one of the following amounts:

(a) For an administrator that collects contributions and premiums for the program but does not administer or pay claims, the greater of $50,000 or 5% of contributions and premiums projected to be received or collected for the following plan year from the State or from persons covered by the program, but not to exceed $1,000,000;

(b) For an administrator that administers and pays claims, but does not collect premiums and contributions, the greater of $50,000 or 5% of the claims and claim expenses projected to be held for the following year to pay claims and claim expenses for persons covered by the program, but not to exceed $1,000,000; or

(c) For an administrator that collects premiums and contributions and administers and pays claims, the greater of the amounts determined under division (a) or (b), but not to exceed $1,000,000. [1989, c. 776, §1 (NEW).]

G. Any contract entered into by the State must provide for coverage that meets the same level of benefits as those that would be required by state law if the coverage was provided by a health insurance plan governed by Title 24 or Title 24-A. [1989, c. 776, §1 (NEW).]

[ 1989, c. 776, §1 (NEW) .]

10. Commission not insurer. The commission or other entity operating any self-funded plan pursuant to this section is not an insurer, reciprocal insurer, or joint underwriting association under the laws of the State. The administration of such a program by the director of the employees health insurance program does not constitute doing the business of insurance.

[ 1989, c. 776, §1 (NEW) .]

11. Coverage for persons eligible under federal Trade Adjustment Assistance Reform Act of 2002. The Department of Administrative and Financial Services, Division of Employee Health and Benefits may provide, through a qualified insurance company, a group health plan product for individuals certified to receive federal assistance in paying for health coverage under the terms of the health coverage tax credit program within the federal Trade Adjustment Assistance Reform Act of 2002, Public Law 107-210. Certification of eligibility is made by the Department of Labor. Individuals may enroll eligible dependents. Individuals eligible for enrollment in this group health plan remain eligible for enrollment and coverage through the duration of their federal trade adjustment assistance eligibility and for one month after their federal trade adjustment assistance eligibility status ends.

Any person who is receiving a benefit payment from the federal Pension Benefit Guaranty Corporation and who has attained the age of 55, but who is not eligible for Medicare benefits, may also enroll in the group health plan. These individuals may enroll eligible dependents.

The eligibility requirements under the federal Trade Adjustment Assistance Reform Act of 2002, Public Law 107-210 apply to persons enrolling in the group health plan provided pursuant to this subsection.

Premium rates must be established to reflect the costs of providing insurance coverage. Premium payments must be provided by the United States Department of Labor and individual enrollees. The division may accept any funds allocated under the federal Trade Adjustment Assistance Reform Act of 2002 and other sources in order to pay premiums and to administer the program.

[ 2003, c. 348, §1 (NEW) .]

11-A. Coverage for retired law enforcement officers and firefighters. A retired county or municipal law enforcement officer or retired municipal firefighter, as defined in section 286-M, subsection 2, who participates in an employer-sponsored retirement program and, prior to July 1, 2007, was enrolled in a self-insured health benefits plan offered by the employing county or municipality may, if the requirements of this subsection are met, enroll in a group health plan administered pursuant to this section that provides coverage for the retired county or municipal law enforcement officer or retired municipal firefighter effective no earlier than July 1, 2007.

A. A retiree who fails to enroll in a group health plan pursuant to this subsection is not otherwise eligible to enroll in such a plan and is not eligible for the premium subsidy provided pursuant to this subsection for enrollment in any other health plan. Retirees may enroll themselves, their spouses or their dependents in a group health plan during the following time periods, as applicable.

(1) When the effective date of retirement from the county or municipality is on or before May 1, 2007, the retiree must enroll in the plan before July 1, 2007.

(2) When the effective date of retirement from the county or municipality is after May 1, 2007, the retiree must enroll in the plan no later than 60 days following the effective date of retirement from the county or municipality.

(3) Notwithstanding the requirements of subparagraphs (1) and (2), when the retiree, the retiree's spouse or the retiree's dependent experiences an involuntary loss of other health insurance coverage carried as of July 1, 2007 or 60 days following the date of the retiree's retirement, whichever is later, the retiree may elect to enroll in the plan no later than 60 days after the effective date of the loss of that coverage. Involuntary loss of coverage does not include a loss of coverage arising as a result of nonpayment of premiums. [2005, c. 636, Pt. A, §2 (NEW).]

B. Eligible persons enrolling in a group health plan in which the retiree enrolls pursuant to this subsection are responsible for the premium payment associated with participation in the plan to the extent such an obligation exists following application of any premium subsidy. Failure to remit premium payments in the manner required by the administration policies of the group health plan must result in disenrollment from the plan. [2005, c. 636, Pt. A, §2 (NEW).]

C. The State shall pay a premium subsidy that equals the dollar amount equivalent to the highest premium subsidy provided in accordance with section 286-M, subsection 6 or 45% of the cost of the retiree's share of the individual premium for the standard plan identified and offered under the group health insurance plan in which the retiree enrolls pursuant to this subsection, whichever is less. A retiree electing to enroll a spouse or dependent in the plan is responsible for payment of 100% of the cost of such coverage, in addition to that portion of the retiree's individual premium cost not contributed by the State. [2005, c. 636, Pt. A, §2 (NEW).]

[ 2005, c. 636, Pt. A, §2 (NEW) .]

12. Contractual commitment to health insurance for retirees. Effective April 1, 2004, to each vested employee as defined in this subsection, the State makes solemn contractual commitments as set forth in paragraph C, protected under the contract clauses of the Constitution of Maine, Article I, Section 11 and the United States Constitution, Article I, Section 10.

A. For purposes of this subsection, "vested employee" means an employee in a category described in subsection 1, paragraph A, F, F-1, F-2 or F-3 who, on or after April 1, 2004, meets the applicable creditable service requirement for eligibility to receive a retirement benefit, at the applicable age if so required, under one of the following:

(1) Section 851, which governs legislative retirement;

(2) Section 17851, which governs the regular state employee plan;

(3) Section 17851-A, subsection 2, which governs state special plans;

(4) Section 18451, which governs participating local district regular plans;

(5) Section 18453, which governs participating local district special plans; or

(6) The terms of a retirement plan provided to employees pursuant to section 18252-B. [2003, c. 673, Pt. DDDD, §1 (NEW).]

B. For purposes of this subsection, "time of vesting" means, for each employee, the date on which that employee met the creditable service requirement for eligibility to receive a retirement benefit, at the applicable age if so required, as set forth in paragraph A, subparagraphs (1) to (6). [2003, c. 673, Pt. DDDD, §1 (NEW).]

C. The State makes solemn contractual commitments under this subsection that, with respect to any group health plan offered by the State:

(1) Eligibility criteria for a vested employee or a family member of a vested employee to participate in a group health plan under this section after retirement will be no more restrictive than eligibility criteria applicable to that employee or family member at the time of vesting;

(2) The state contribution toward the cost of the premium for any group health plan offered by the State for a retired vested employee, as a percentage of the cost of coverage, is not less than that provided at the time of vesting; and

(3) The group health plans offered in each plan year to retired vested employees under this section will be the same as or substantially similar to the group health plans offered to active employees in that same plan year. The State Employee Health Commission shall determine whether plans are substantially similar. [2003, c. 673, Pt. DDDD, §1 (NEW).]

D. This subsection does not create a contractual commitment on the part of the State to offer group health plans or to maintain coverage for a specific type of benefit or level of benefit payment. The State may reduce or eliminate coverage for types of benefits or levels of benefit payments for retired vested employees only if it makes the same or substantially similar reductions for active employees. [2003, c. 673, Pt. DDDD, §1 (NEW).]

E. This subsection does not create an ancillary benefit within the meaning of the Constitution of Maine, Article IX, Section 18-A and may not be construed to create a claim against the assets of the Maine Public Employees Retirement System. [2003, c. 673, Pt. DDDD, §1 (NEW); 2007, c. 58, §3 (REV).]

F. The solemn contractual commitment provided in this subsection is void if a court of competent jurisdiction rules that this subsection creates an ancillary benefit within the meaning of the Constitution of Maine, Article IX, Section 18-A. [2003, c. 673, Pt. DDDD, §1 (NEW).]

[ 2003, c. 673, Pt. DDDD, §1 (NEW); 2007, c. 58, §3 (REV) .]

13. Contract on pilot basis authorized. Notwithstanding the requirements of subsection 9, paragraph G, the State may enter into a contract on a pilot basis that does not adhere to any geographic access requirements set forth in Title 24-A or rules adopted by the Superintendent of Insurance. The department shall report annually beginning January 15, 2006 to the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters on its progress in establishing and operating a pilot program pursuant to this subsection.

[ 2005, c. 12, Pt. NNN, §1 (NEW) .]

14. Employees eligible for Medicare. Notwithstanding subsection 7, if an active employee eligible for Medicare elects to enroll in Medicare, the State shall pay 100% of the employee’s share of the premiums for Medicare Part B until such time as the employee enrolls as an eligible retiree pursuant to this section.

[ 2009, c. 456, §1 (NEW) .]

15. Provider profiling programs. Notwithstanding subsection 10, the requirements of Title 24-A, sections 2694-A and 4303-A apply to any provider profiling program, as defined in Title 24-A, section 4301-A, subsection 16-A, developed by the commission.

[ 2013, c. 383, §1 (NEW) .]

SECTION HISTORY

1967, c. 543, (NEW). 1969, c. 588, §§1,2 (AMD). 1971, c. 544, §11 (AMD). P&SL 1973, c. 625, §19 (AMD). P&SL 1975, c. 90, §§T1, 2 (AMD). 1975, c. 771, §52 (AMD). 1979, c. 653, (AMD). 1981, c. 178, (AMD). 1981, c. 270, §1 (AMD). 1983, c. 692, §§1,2 (AMD). 1985, c. 295, §2 (AMD). 1985, c. 391, §§1-4,7 (AMD). 1985, c. 507, §2 (AMD). 1985, c. 609, (AMD). 1985, c. 693, §12 (AMD). 1985, c. 695, §§4-7 (AMD). 1985, c. 785, §§A30,31 (AMD). 1987, c. 221, §§1-3 (AMD). 1987, c. 402, §A14 (AMD). 1987, c. 731, §§2-5 (AMD). 1987, c. 735, §§5,6 (AMD). 1987, c. 769, §A11 (AMD). 1989, c. 443, §6 (AMD). 1989, c. 483, §A8 (AMD). 1989, c. 502, §A12 (AMD). 1989, c. 776, §1 (AMD). RR 1991, c. 2, §7 (COR). 1991, c. 527, §§1,2 (AMD). 1991, c. 780, §§Y23,24 (AMD). 1991, c. 885, §D2 (AMD). 1993, c. 16, §§1,2 (AMD). P&SL 1993, c. 67, §1 (AMD). 1993, c. 410, §§L9-11 (AMD). 1995, c. 368, §§G1-4 (AMD). 1997, c. 24, §C1 (AMD). 1997, c. 80, §§1-4 (AMD). 1997, c. 455, §§2,3 (AMD). 1997, c. 652, §§1,2 (AMD). 1997, c. 652, §4 (AFF). 1997, c. 763, §1 (AMD). 1997, c. 763, §7 (AFF). 1999, c. 152, §§E1,2 (AMD). RR 2001, c. 1, §7 (COR). 2001, c. 239, §1 (AMD). 2001, c. 239, §5 (AFF). 2001, c. 341, §1 (AMD). 2001, c. 374, §1 (AMD). 2001, c. 439, §§XX1-5 (AMD). 2001, c. 641, §1 (AMD). 2001, c. 667, §§E1-3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 214, §1 (AMD). 2003, c. 348, §1 (AMD). 2003, c. 673, §DDDD1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 12, §NNN1 (AMD). 2005, c. 21, §1 (AMD). 2005, c. 67, §1 (AMD). 2005, c. 279, §1 (AMD). 2005, c. 636, §§A1,2 (AMD). 2007, c. 58, §3 (REV). 2007, c. 134, §1 (AMD). RR 2009, c. 1, §5 (COR). 2009, c. 213, Pt. GG, §§1-3 (AMD). 2009, c. 233, §1 (AMD). 2009, c. 456, §1 (AMD). 2009, c. 571, Pt. JJJ, §1 (AMD). 2009, c. 571, Pt. NN, §1 (AMD). RR 2011, c. 1, §4 (COR). 2011, c. 1, Pt. FF, §1 (AMD). 2011, c. 67, §1 (AMD). 2011, c. 380, Pt. V, §1 (AMD). 2011, c. 380, Pt. V, §7 (AFF). 2011, c. 438, §§1-4 (AMD). 2011, c. 514, §1 (AMD). 2011, c. 540, §1 (AMD). 2011, c. 540, §3 (AFF). 2013, c. 276, §§1, 2 (AMD). 2013, c. 368, Pt. H, §1 (AMD). 2013, c. 383, §1 (AMD). 2015, c. 363, §1 (AMD).



5 §285-A. State Employee Health Commission

1. Establishment. The State Employee Health Commission is established to serve as trustee of the group health plan in this subchapter and to advise the Executive Director of Health Insurance and the Director of the Bureau of Human Resources on health insurance issues and the Director of the Bureau of Human Resources on issues concerning employee health and wellness and the State Employee Assistance Program.

[ 1991, c. 780, Pt. Y, §25 (AMD) .]

2. Membership. The State Employee Health Commission consists of 24 labor and management members as follows:

A. One labor member from each bargaining unit recognized under Title 26, chapter 9-B, appointed by the employee organization certified to represent the unit; [1991, c. 780, Pt. Y, §25 (AMD).]

B. One labor member from the largest bargaining unit recognized under Title 26, chapter 14, appointed by the employee organization authorized to represent the unit; [1987, c. 731, §6 (NEW).]

C. One labor member appointed by the retiree chapters of the Maine State Employees Association; [1987, c. 731, §6 (NEW).]

C-1. One labor member from Maine Turnpike Authority employees appointed by the employee organization authorized to represent the employees; [1997, c. 77, §1 (NEW).]

C-2. One labor member from Maine Public Employees Retirement System employees, appointed by the employee organization authorized to represent the employees; [2001, c. 636, §1 (NEW); 2007, c. 58, §3 (REV).]

C-3. One labor member from Maine Maritime Academy employees, appointed by the employee organization authorized to represent the employees; [2009, c. 64, §1 (NEW).]

D. Four management members appointed by the Commissioner of Administrative and Financial Services; [1991, c. 780, Pt. Y, §25 (AMD).]

E. One management member appointed by the Court Administrators; [1993, c. 68, §1 (AMD).]

F. The Executive Director of Health Insurance, ex officio; [1995, c. 97, §1 (AMD).]

G. One member representing retirees appointed by the Maine Association of Retirees; [1995, c. 97, §1 (AMD).]

H. One labor member from the Maine Community College System faculty or administrative unit, appointed by the employee organization authorized to represent the units; [1997, c. 77, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

I. One management member from the Maine Community College System appointed by the President of the Maine Community College System; [2001, c. 636, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

J. One management member appointed by the Executive Director of the Maine Turnpike Authority; [2009, c. 64, §1 (AMD).]

K. One management member appointed by the Executive Director of the Maine Public Employees Retirement System; and [2009, c. 64, §1 (AMD).]

L. One management member appointed by the President of the Maine Maritime Academy. [2009, c. 64, §1 (NEW).]

All appointed or elected members serve at the pleasure of their appointing or electing authorities.

[ 2009, c. 64, §1 (AMD) .]

3. Voting. All votes of the commission must be one vote cast by labor and one vote cast by management. The votes must be cast by the labor cochair who must be chosen by the labor members, and the vote must represent the majority opinion of the labor members of the commission, and by the management cochair who is the Director of the Bureau of Human Resources or the director's designee.

[ 1991, c. 780, Pt. Y, §25 (AMD) .]

SECTION HISTORY

1987, c. 731, §6 (NEW). 1989, c. 483, §A9 (AMD). 1989, c. 776, §2 (AMD). 1991, c. 528, §III2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III2 (AMD). 1991, c. 780, §Y25 (AMD). 1993, c. 68, §1 (AMD). 1995, c. 97, §1 (AMD). 1997, c. 77, §1 (AMD). 2001, c. 636, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2007, c. 58, §3 (REV). 2009, c. 64, §1 (AMD).



5 §286. Administration

The Commissioner of Administrative and Financial Services has responsibility for the state employee health insurance program through the Division of State Employee Health Insurance that is established as part of the organization of the Bureau of Human Resources. The division is headed by the Executive Director of Health Insurance. The executive director has responsibility for the daily operation of this program and for the development and maintenance of programs that promote the health and safety of the state employees. Program services must be administered through offices, systems, consultants and staff necessary to provide cost-effective, accessible and responsive services to eligible employees and retirees. Administration of the program must be consistent with rules adopted by the State Employee Health Commission. The executive director and the staff of the state employee health insurance program are appointed in accordance with the Civil Service Law. [1991, c. 780, Pt. Y, §26 (AMD).]

Appeals by eligible employees or retirees shall be to hearing officers designated by the commission. [1987, c. 731, §7 (NEW).]

The cost of administration of the state employee health insurance program shall be funded from an administrative allowance to be negotiated by the commission with the health benefit carrier or carriers. Indirect costs may not be allocated to the program. [1987, c. 731, §7 (NEW).]

The commissioner shall establish the Accident, Sickness and Health Insurance Internal Service Fund through the State Controller in which health insurance and dental insurance premiums collected from state departments and agencies and other plan participants, premium dividends, return of premiums resulting from risk reduction programs and any other receipts must be deposited to be used for the purposes of the state employee health insurance program. The fund is a continuing fund and may not lapse. Interest earned from investment of the fund shall be credited to the fund. [1999, c. 731, Pt. M, §1 (AMD).]

An annual report shall be prepared for the Governor concerning the number of participants, premiums charged, utilization of benefits and operating costs. The report shall also include recommendations regarding future operation of the program. [1987, c. 731, §7 (NEW).]

A reserve fund, administered by the Executive Director of Health Insurance and the Director of the Bureau of Human Resources with approval of the Commissioner of Administrative and Financial Services, is created to protect the program from unexpected losses and self-insured losses and related expenses incurred in the provision of health and dental benefits for the eligible participants. The fund is a continuing fund and may not lapse. The Treasurer of State shall invest the fund. All proceeds of these investments accrue to the fund. [1991, c. 780, Pt. Y, §27 (AMD).]

The reserve fund is capitalized by money from premium payments and by legislative appropriation, payments from state departments and agencies and by such other means as the Legislature may approve. All money in the fund is deemed to be the commingled assets of all the covered employees and must be used only for the purposes of this section. [1989, c. 776, §3 (NEW).]

SECTION HISTORY

1967, c. 543, (NEW). 1979, c. 657, (RPR). 1985, c. 785, §B16 (AMD). 1987, c. 731, §7 (RPR). 1989, c. 776, §3 (AMD). 1991, c. 528, §III3 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III3 (AMD). 1991, c. 780, §§Y26,27 (AMD). 1999, c. 731, §M1 (AMD).



5 §286-A. Bureau of Human Resources' State Employee Health Dedicated Revenue Account

The Bureau of Human Resources' State Employee Health Dedicated Revenue Account is established to include allocations made to the bureau, funds transferred to the bureau from within the department, funds from the administration allowance provided in section 286, funds from the reserve fund provided in section 1731, funds received for special services provided to state agencies and employees and funds from operational charges levied upon state agencies. The cost of administration of the State Employee Assistance Program, the State Employee Health Program and the state employee workers' compensation unit must be funded from this account. [1991, c. 780, Pt. Y, §28 (AMD).]

State agency operational charges are a per employee fee paid by each agency in the same manner as premiums for state employee health insurance. With the exception of the Legislature, the per employee fee must be paid by all state agencies that have employees who are eligible to participate in the state employee health insurance program. The State Budget Officer shall work with state agencies to budget the funds necessary for the purposes of this paragraph. The Director of the Bureau of Human Resources shall recommend a fee to the Commissioner of Administrative and Financial Services. The director may establish a proportional fee for agencies outside of the Executive Department to reflect those programs utilized by such agencies. The rationale for the recommended fee must be well documented and include the program costs to be met by the fee. The commissioner shall provide a final recommended fee to the Governor. The Governor shall determine the per employee fee to be included in the normal budget process. [1991, c. 780, Pt. Y, §28 (AMD).]

SECTION HISTORY

1991, c. 528, §III4 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III4 (NEW). 1991, c. 780, §Y28 (AMD).



5 §286-B. Irrevocable Trust Funds for Other Post-employment Benefits

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Retiree health benefits" means health benefits as determined from time to time by the State Employee Health Commission pursuant to section 285. [2007, c. 240, Pt. RRR, §1 (NEW).]

B. "Investment trust fund" means the Retiree Health Insurance Post-employment Benefits Investment Trust Fund established under section 17432. [2007, c. 240, Pt. RRR, §1 (NEW).]

C. "Irrevocable trust funds" means the Irrevocable Trust Funds for Other Post-employment Benefits established under subsection 2. "Irrevocable trust funds" includes the state employee plan, the teacher plan and the first responder plan. [2011, c. 380, Pt. Y, §1 (AMD).]

D. "State employee plan" means the irrevocable trust fund established for eligible participants described in section 285, subsection 1-A. [2011, c. 380, Pt. Y, §1 (NEW).]

E. "Teacher plan" means the irrevocable trust fund established for eligible participants described in Title 20-A, section 13451, subsections 2, 2-A, 2-B and 2-C. [2011, c. 380, Pt. Y, §1 (NEW).]

F. "First responder plan" means the irrevocable trust fund established for eligible participants described in section 285, subsection 11-A. [2011, c. 380, Pt. Y, §1 (NEW).]

[ 2011, c. 380, Pt. Y, §1 (AMD) .]

2. Establishment. The Irrevocable Trust Funds for Other Post-employment Benefits are established to meet the State's unfunded liability obligations for retiree health benefits. The state employee plan is established for eligible participants as described in section 285, subsection 1-A. The teacher plan is established for eligible participants, beginning July 1, 2011, as described in Title 20-A, section 13451, subsections 2, 2-A, 2-B and 2-C. The first responder plan is established for eligible participants as described in section 285, subsection 11-A. Funds appropriated for the irrevocable trust funds must be held in trust and must be invested or disbursed for the exclusive purpose of providing for retiree health benefits and may not be encumbered for, or diverted to, other purposes. Funds appropriated for the irrevocable trust funds may not be diverted or deappropriated by any subsequent action.

Annually, beginning with the fiscal year starting July 1, 2007, the Legislature shall appropriate funds to meet the State's obligations under any group health plan, policy or contract purchased by the State Employee Health Commission to provide retiree health benefits pursuant to section 285, subsection 5 and, if applicable, to meet the State's obligations under any self-insured group health plan pursuant to section 285, subsection 9. Unfunded liabilities may not be created except those resulting from experience losses. Unfunded liability resulting from experience losses must be retired over a period not exceeding 10 years.

Annually, beginning with the fiscal year starting July 1, 2009, the Legislature shall appropriate funds that will retire, in 30 years or less from July 1, 2007, the unfunded liability for retiree health benefits for eligible participants in the state employee plan. The unfunded liability referred to in this section is that determined by the Department of Administrative and Financial Services, Office of the State Controller's actuaries and certified by the Commissioner of Administrative and Financial Services as of June 30, 2006.

Annually, beginning with the fiscal year starting July 1, 2011, the Legislature shall appropriate funds that will retire, in 30 years or less from July 1, 2007, the unfunded liability for retiree health benefits for eligible participants in the first responder plan. The unfunded liability referred to in this section is that determined by the Department of Administrative and Financial Services, Office of the State Controller's actuaries and certified by the Commissioner of Administrative and Financial Services as of June 30, 2006.

Annually, beginning with the fiscal year starting July 1, 2015, the Legislature shall appropriate funds that will retire, in 30 years or less from July 1, 2007, the unfunded liability for retiree health benefits for eligible participants in the teacher plan. The unfunded liability referred to in this section is that determined by the Department of Administrative and Financial Services, Office of the State Controller's actuaries and certified by the Commissioner of Administrative and Financial Services as of June 30, 2006.

[ 2013, c. 368, Pt. H, §2 (AMD) .]

3. Trustees. The trustees of the irrevocable trust funds are as follows.

A. The Treasurer of State and the State Controller shall serve as trustees of the state employee plan. [2011, c. 380, Pt. Y, §1 (NEW).]

B. An independent, nongovernmental entity with a physical presence in the State selected by the Treasurer of State with the advice of the State Controller and municipal, school management and education associations pursuant to the process set forth in Title 5, chapter 155 shall serve as the trustee of the teacher plan and the first responder plan. [2011, c. 380, Pt. Y, §1 (NEW).]

[ 2011, c. 380, Pt. Y, §1 (AMD) .]

4. Duties of the trustees. The trustees of the irrevocable trust funds have the following duties.

A. The trustees of the irrevocable trust funds shall calculate the funds necessary to fund the state employee health insurance program, including the unfunded liability as determined in accordance with subsection 2, on an actuarially sound basis and transmit those calculations to the State Budget Officer as required by chapter 149. The Legislature shall appropriate and transfer annually those funds the trustees of the irrevocable trust funds determine to be necessary under this subsection to fund the state employee health insurance program on an actuarially sound basis, including a contribution to the irrevocable trust funds. [2011, c. 380, Pt. Y, §1 (AMD).]

B. The trustees of the irrevocable trust funds biannually shall make, or cause to be made, valuations of the assets and liabilities of the state employee health insurance program. The trustees of the irrevocable trust funds shall select an independent actuary to make annual valuations of the assets and liabilities of the state employee health insurance program on the basis of actuarial assumptions adopted by the trustees of the irrevocable trust funds. The actuary may not be an officer or employee of the State. The goal of the actuarial assumptions is to achieve a fully funded state employee health insurance program. [2011, c. 380, Pt. Y, §1 (AMD).]

C. The trustees of the irrevocable trust funds annually shall conduct, or cause to be conducted, an audit of the irrevocable trust funds. The trustees of the irrevocable trust funds shall select an independent auditor to perform the audit. The auditor may not be an officer or employee of the State. [2011, c. 380, Pt. Y, §1 (AMD).]

D. The trustees of the irrevocable trust funds shall make the final decision on all matters pertaining to administration, actuarial assumptions, actuarial recommendations, funding, payout schedule and long-term time horizon for the irrevocable trust funds. [2011, c. 380, Pt. Y, §1 (AMD).]

[ 2011, c. 380, Pt. Y, §1 (AMD) .]

5. Investment of funds. The trustees of the investment trust fund are responsible for the investment and reinvestment of the funds appropriated to the irrevocable trust funds and transferred to the investment trust fund in accordance with the Maine Uniform Trust Code and the Maine Uniform Prudent Investor Act under Title 18-B, subject to the guidelines set for the investment trust fund in section 17435.

[ 2011, c. 380, Pt. Y, §1 (AMD) .]

6. Report to Legislature. The trustees of the irrevocable trust funds shall make a written report to the joint standing committee of the Legislature having jurisdiction over appropriations matters and the joint standing committee of the Legislature having jurisdiction over labor matters on or before March 1st of each year that contains a discussion of any areas of policy or administration of the irrevocable trust funds that, in the opinion of the trustees of the irrevocable trust funds, should be brought to the attention of the joint standing committees; a discussion of the progress toward meeting the goals of this section; and a review of the status of the irrevocable trust funds.

[ 2011, c. 380, Pt. Y, §1 (AMD) .]

SECTION HISTORY

2007, c. 240, Pt. RRR, §1 (NEW). 2009, c. 213, Pt. N, §1 (AMD). 2011, c. 380, Pt. Y, §1 (AMD). 2013, c. 368, Pt. H, §2 (AMD).






Subchapter 3: HEALTH INSURANCE PROGRAM FOR RETIRED LAW ENFORCEMENT OFFICERS AND FIREFIGHTERS

5 §286-M. Retired County and Municipal Law Enforcement Officers and Municipal Firefighters Health Insurance Program

1. Program established. The Retired County and Municipal Law Enforcement Officers and Municipal Firefighters Health Insurance Program is established to provide health insurance coverage to retired county and municipal law enforcement officers and retired municipal firefighters.

[ 2005, c. 636, Pt. A, §3 (NEW) .]

2. Definitions. As used in this subchapter, the following terms have the following meanings.

A. "County or municipal law enforcement officer" means a person who by virtue of employment by a county or municipal government in the State is vested by law with the power to make arrests for crimes or serve criminal process, whether that power extends to all crimes or is limited to specific crimes. "County or municipal law enforcement officer" does not include a state or federal law enforcement officer, an attorney prosecuting for a county or municipal government or a reserve officer. [2005, c. 636, Pt. A, §3 (NEW).]

B. "Dependent" means a spouse, an unmarried child under 19 years of age, a child who is a student under 23 years of age and financially dependent upon the enrollee, a child of any age who is disabled and dependent upon the enrollee or a domestic partner as defined in Title 24-A, section 2741-A. [2005, c. 636, Pt. A, §3 (NEW).]

C. "Division" means the Department of Administrative and Financial Services, Division of State Employee Health Insurance. [2005, c. 636, Pt. A, §3 (NEW).]

D. "Enrollee" means a county or municipal law enforcement officer or municipal firefighter who has enrolled in the program. [2005, c. 636, Pt. A, §3 (NEW).]

E. "Fund" means the Firefighters and Law Enforcement Officers Health Insurance Program Fund established in subsection 7. [2005, c. 636, Pt. A, §3 (NEW).]

F. "Group health plan" or "group health insurance plan" means any employer-sponsored group health insurance plan, whether self-insured or fully insured, that provides coverage to eligible employees, retirees and their dependents. [2005, c. 636, Pt. A, §3 (NEW).]

G. "Majority multiple-employer welfare arrangement" means the multiple-employer welfare arrangement, as defined in Title 24-A, section 6601, subsection 5, in which the majority of state municipal government employees are enrolled as of the effective date of this section. [2005, c. 636, Pt. A, §3 (NEW).]

H. "Municipal firefighter" means a person employed by a municipal fire department with the primary responsibility of aiding in the extinguishment of fires and includes a member of emergency medical services line personnel but does not include a member of a volunteer firefighter association. For the purposes of this paragraph, "emergency medical services line personnel" means persons who are career employees employed full-time by a public sector agency or employer and whose primary responsibility is to provide emergency medical services. [2005, c. 636, Pt. A, §3 (NEW).]

I. "Program" means the Retired County and Municipal Law Enforcement Officers and Municipal Firefighters Health Insurance Program established in this section. [2005, c. 636, Pt. A, §3 (NEW).]

[ 2005, c. 636, Pt. A, §3 (NEW) .]

3. Eligibility for program coverage. A person must make contributions pursuant to subsection 8 for 60 months or the payment required pursuant to subsection 9 in order to be eligible for coverage under the program. In addition, a person must satisfy the eligibility criteria specified in this subsection as follows:

A. The person must:

(1) Be at least 50 years of age;

(2) Be a retired county or municipal law enforcement officer or a retired municipal firefighter;

(3) Have, while actively employed as a county or municipal law enforcement officer or municipal firefighter, participated in the person's employer's health insurance plan or other fully-insured health insurance plan; and

(4) Receive or be eligible to receive:

(a) If retired from at least 25 years of service in a position as a county or municipal law enforcement officer or a municipal firefighter, a retirement benefit from the Maine Public Employees Retirement System or a defined contribution retirement plan other than the United States Social Security Act; or

(b) If retired from less than 25 years of service in a position as a county or municipal law enforcement officer or a municipal firefighter, a retirement benefit from the Maine Public Employees Retirement System or a defined contribution retirement plan other than the United States Social Security Act, as long as the benefit provided is at least 50% of average final compensation, with no reduction for early retirement and with or without a cost-of-living adjustment; or [2005, c. 636, Pt. A, §3 (NEW); 2007, c. 58, §3 (REV).]

B. The person must be a dependent of a person meeting the criteria of paragraph A. [2005, c. 636, Pt. A, §3 (NEW).]

[ 2005, c. 636, Pt. A, §3 (NEW); 2007, c. 58, §3 (REV) .]

4. Program administration. The program is administered by the division. The division shall:

A. Enter into administrative arrangements with fully insured health insurance product vendors to implement the purposes of this section; [2005, c. 636, Pt. A, §3 (NEW).]

B. Remit authorized premium subsidy payments for enrolled eligible persons and enrolled dependents to any fully insured group health insurance plans on a periodic basis, as established by agreements with the providers of those plans. The dollar value of the subsidy payment may vary with the premium cost of the benefit plan in which the enrollee participates; and [2005, c. 636, Pt. A, §3 (NEW).]

C. Adopt rules to implement the purposes of this section, including the determination of the program subsidy for enrollees pursuant to subsection 6. Rules adopted under this subsection are routine technical rules as defined in chapter 375, subchapter 2-A. [2005, c. 636, Pt. A, §3 (NEW).]

[ 2005, c. 636, Pt. A, §3 (NEW) .]

5. Enrollment. A county or municipal law enforcement officer, a municipal firefighter or a person retired from such a position is eligible to enroll in the program. An eligible person who fails to enroll in the program pursuant to this subsection is not otherwise eligible to enroll in the program and is not eligible for the premium subsidy provided pursuant to this section for enrollment in any other health plan. Notwithstanding the date of enrollment, insurance coverage is not effective until the date of retirement or July 1, 2007, whichever occurs later. Eligible persons may enroll themselves, their spouses and their dependents in the program during the following time periods:

A. When the effective date of hire of the eligible person is on or before November 1, 2006, the eligible person must enroll in the program before January 1, 2007, subject to the enrollment and eligibility requirements of the applicable group health plan; [2005, c. 636, Pt. A, §3 (NEW).]

B. When the effective date of hire of the eligible person is after November 1, 2006, the eligible person must enroll in the program no later than 60 days following the effective date of hire, subject to the enrollment and eligibility requirements of the applicable group health plan; or [2005, c. 636, Pt. A, §3 (NEW).]

C. Notwithstanding paragraphs A and B, when the eligible person, the eligible person's spouse or the eligible person's dependent experiences an involuntary loss of other health insurance coverage carried as of January 1, 2007 or 60 days following the date of the eligible person's hire, whichever is later, the eligible person may elect to enroll in the program no later than 60 days after the effective date of the loss of that coverage, subject to the enrollment and eligibility requirements of the applicable group health plan. Involuntary loss of coverage does not include a loss of coverage arising as a result of nonpayment of premiums. [2005, c. 636, Pt. A, §3 (NEW).]

[ 2005, c. 636, Pt. A, §3 (NEW) .]

6. Premiums; subsidy. Premiums for the program and the premium subsidy are subject to the provisions of this subsection. Premium subsidies are not provided for supplemental health insurance coverage.

A. An enrollee participating in the majority multiple-employer welfare arrangement is responsible for the premium payment associated with the cost of the majority multiple-employer welfare arrangement benefit option in which the enrollee is participating, to the extent such premium obligations exist following the application of any premium subsidy authorized by law. An enrollee who fails to remit the premium payments as established and required by the majority multiple-employer welfare arrangement must be disenrolled from the program. Beginning July 1, 2007, the State shall provide a premium subsidy for enrollees in the form of a direct payment to the majority multiple-employer welfare arrangement for each enrollee. The level of the subsidy must equal 45% of the individual premium cost for the enrollee and varies among enrollees depending upon the terms of the majority multiple-employer welfare arrangement coverage plan in which each enrollee is participating. Enrollees are responsible for the balance of the applicable individual premium, as well as the total cost of the premium for any applicable dependent coverage, and shall make payments directly to the majority multiple-employer welfare arrangement. [2005, c. 636, Pt. A, §3 (NEW).]

B. Enrollees retiring from counties or municipalities that do not participate in the majority multiple-employer welfare arrangement but who are eligible and elect to participate in that county's or municipality's fully insured health benefits plan are responsible for the premium payment associated with the cost of that plan, to the extent such premium obligations exist following the application of any premium subsidy authorized by law. An enrollee who fails to remit the premium payments as established and required by the fully insured plan must be disenrolled from the program. Beginning July 1, 2007, the State shall provide a premium subsidy for enrollees participating in fully insured health benefits plans pursuant to this subsection. This subsidy must be made in the form of a direct payment to the enrollee's health benefits plan and must equal 45% of the individual premium cost for the enrollee or a dollar amount equivalent to the highest premium subsidy provided in accordance with paragraph A, whichever is less. A retiree electing to enroll a spouse or a dependent in the program is responsible for payment of 100% of such coverage in addition to that portion of the retiree's individual premium cost not contributed by the State. [2005, c. 636, Pt. A, §3 (NEW).]

[ 2005, c. 636, Pt. A, §3 (NEW) .]

7. Fund established. The Firefighters and Law Enforcement Officers Health Insurance Program Fund is established as a nonlapsing, dedicated account administered by the division. Money appropriated by law for the purpose of paying premium subsidies must be deposited in the fund. Premium dividends accruing to the State, return of premiums resulting from risk reduction programs, active employee contributions pursuant to subsection 8 and any other receipts must be deposited into the fund to be used for the purposes of the program. The fund is a pooled account. Individual law enforcement officers and firefighters do not have a right to money deposited in the fund except to the extent premium subsidies are available to program enrollees.

[ 2005, c. 636, Pt. A, §3 (NEW) .]

8. Employee contributions to the fund. The contributions of enrollees to the fund are governed by this subsection.

A. Beginning January 1, 2007, each enrollee who participates as an active employee in a retirement plan shall contribute 1.5% of that enrollee's gross wages to the fund. [2005, c. 636, Pt. A, §3 (NEW).]

B. The employer of an enrollee required to contribute to the fund shall remit on a monthly basis that enrollee's contribution to the fund. [2005, c. 636, Pt. A, §3 (NEW).]

[ 2005, c. 636, Pt. A, §3 (NEW) .]

9. Retirees without 5 years of contributions to fund. A person who retires without making 60 months of contributions to the fund but who meets the other eligibility criteria of subsection 3, referred to in this subsection as "the retiree," is eligible to participate pursuant to this subsection.

A. The retiree is eligible for coverage under the program upon enrollment. [2005, c. 636, Pt. A, §3 (NEW).]

B. The retiree shall pay the dollar equivalent of the retiree's scheduled contributions based upon the following schedule:

(1) A retiree who is at least 50 years of age and under 55 years of age shall pay 2% of that retiree's average final monthly compensation multiplied by 60;

(2) A retiree who is at least 55 years of age and under 60 years of age shall pay 1.75% of that retiree's average final monthly compensation multiplied by 60; and

(3) A retiree who is at least 60 years of age shall pay 1.5% of that retiree's average final monthly compensation multiplied by 60.

As used in this paragraph, "average final monthly compensation" means the average annual rate of earnable compensation, divided by 12, of a retiree during the 3 years of creditable service as a county or municipal law enforcement officer or municipal firefighter, not necessarily consecutive, in which the average annual rate of earnable compensation is highest or during the retiree's entire period of creditable service as a county or municipal law enforcement officer or municipal firefighter, if the period is less than 3 years. [2005, c. 636, Pt. A, §3 (NEW).]

C. If the retiree has made contributions to the fund while employed as a county or municipal law enforcement officer or municipal firefighter, the retiree shall pay the difference between:

(1) The total of the retiree's employee contributions required pursuant to paragraph B based on the retiree's age as of the date of retirement; and

(2) The dollar equivalent of the retiree's scheduled contributions for 60 months pursuant to subsection 8. [2005, c. 636, Pt. A, §3 (NEW).]

D. The retiree shall make the payments required by paragraph B or C to the division within 12 months of enrollment in the program. A retiree who fails to make the required payment within 12 months of enrollment must be disenrolled from the program. [2005, c. 636, Pt. A, §3 (NEW).]

[ 2005, c. 636, Pt. A, §3 (NEW) .]

10. Coverage under the program. The benefits, copayments and deductibles under the program are determined by the fully insured health benefits plan in which the retired enrollee participates. Pursuant to the rules of the applicable plan, a retired enrollee is required to participate in the same health insurance plan as the active employees of the unit of government from which the enrolled person has retired. Participation in any qualified health insurance plan is subject to the rules of that plan.

[ 2005, c. 636, Pt. A, §3 (NEW) .]

11. Volunteer and call firefighters and reserve law enforcement officers. A member of a volunteer or call firefighters' association in this State, as well as a person serving as a county or municipal law enforcement officer on a reserve basis, is eligible to participate in the program of health benefits coverage established pursuant to the eligibility criteria and other provisions set forth in Title 24-A, chapter 87 if that person meets the eligibility requirements under that chapter.

[ 2005, c. 636, Pt. A, §3 (NEW) .]

12. Report. The division shall submit a report to the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters in the Second Regular Session of the 124th Legislature, and biennially thereafter, on the status of the program, program participation and the financing of the program, including the status of the fund, expenditures from the fund, current and projected premium costs to the program and to program enrollees and a projection of funding needs for the next 5 years. The report must provide options, based on projections of future need, for changing the method of funding any state-paid premium subsidy, if such a subsidy is authorized by law, and employee contributions.

[ 2005, c. 636, Pt. A, §3 (NEW) .]

SECTION HISTORY

2005, c. 636, §A3 (NEW). 2007, c. 58, §3 (REV).









Chapter 13-A: DEPARTMENT OF ADMINISTRATIVE AND FINANCIAL SERVICES

5 §287. Department; commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 497, (NEW). 1971, c. 615, §4 (AMD). 1975, c. 771, §§52-A (AMD). 1987, c. 402, §A15 (RP).



5 §287-A. Department of Administrative and Financial Services designated as state agency to receive and distribute federal surplus property (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §§13-A (NEW). 1985, c. 785, §§A32,B17 (AMD). RR 1993, c. 1, §6 (COR). 2005, c. 386, §H1 (RP).






Chapter 14: STATE GOVERNMENT INTERNSHIP PROGRAM

5 §291. Creation

There is established the State Government Internship Program, referred to in this chapter as "the program," for attracting and placing qualified undergraduate and graduate college students temporarily within the State Government, to be administered by the Margaret Chase Smith Center for Public Policy within the University of Maine System. [1993, c. 78, §1 (AMD).]

SECTION HISTORY

1967, c. 493, (NEW). 1985, c. 779, §10 (AMD). 1993, c. 78, §1 (AMD).



5 §292. Purposes

The purposes of this program are: [1967, c. 493, (NEW).]

1. Selection. To attract and select college students with ambition and talent for temporary internships within Maine State Government;

[ 1967, c. 493, (NEW) .]

2. Placement. To place each intern in a position of some responsibility where he can contribute ideas, enthusiasm and ingenuity while completing a project under the direction of a responsible state administrator;

[ 1967, c. 493, (NEW) .]

3. Liaison. To encourage liaison between State Government and the various institutions of higher learning located within the State;

[ 1967, c. 493, (NEW) .]

4. Recommendations. To formulate recommendations for improving the intern program and for attracting college graduates with outstanding potential into permanent positions of state employment.

[ 1967, c. 493, (NEW) .]

SECTION HISTORY

1967, c. 493, (NEW).



5 §293. Internship committee (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 493, (NEW). 1975, c. 766, §4 (AMD). 1983, c. 812, §14 (AMD). 1985, c. 785, §A33 (AMD). 1985, c. 785, §B18 (AMD). 1987, c. 402, §§A16,A17 (RPR). 1989, c. 503, §B11 (AMD). 1991, c. 622, §S1 (RP).



5 §294. Duties of the Margaret Chase Smith Center for Public Policy

The State Government Internship Program is administered by the Margaret Chase Smith Center for Public Policy, referred to in this section as "the center," within the University of Maine System. The center's duties include the following. [1993, c. 78, §2 (AMD).]

1. General supervision. The center shall exercise general supervision over the operation of the program and shall develop and put into effect administrative guidelines for interns and state government personnel, formulate policies and establish and administer operational procedures.

[ 1993, c. 78, §2 (AMD) .]

2. Promotion; recruitment. The center shall disseminate widely information and application forms and otherwise publicize the program so as to attract the attention and interest of as many college students as possible and shall receive the completed application blanks of those students interested, as well as answering inquiries for further details and information.

[ 1993, c. 78, §2 (AMD) .]

3. Participation of state agencies. The center shall acquaint state department heads and administrators with the program and its advantages, encouraging the greatest possible participation by state departments and agencies.

[ 1993, c. 78, §2 (AMD) .]

4. Selection. Applications of interested students received by the center must be processed in accordance with procedures to be established by the center.

[ 1993, c. 78, §2 (AMD) .]

5. Placement. The center shall place students with participating agencies of State Government.

[ 1993, c. 78, §2 (AMD) .]

6. Orientation. The center shall arrange an orientation for interns and supervising state personnel prior to commencement of student work within a state office, and may conduct special programs during the internship to insure that students obtain a broad understanding of State Government.

[ 1993, c. 78, §2 (AMD) .]

7. Coordination. The center shall coordinate the activities of the interns with the various participating state agencies to the maximum advantage of the program.

[ 1993, c. 78, §2 (AMD) .]

8. Annual report. The center shall render an annual report by the end of each calendar year on the operation of the State Government Internship Program which is a public document. Copies of the report must be filed with the Legislature.

[ 1993, c. 78, §2 (AMD) .]

SECTION HISTORY

1967, c. 493, (NEW). 1985, c. 779, §11 (AMD). 1987, c. 735, §§7,8 (AMD). 1993, c. 78, §2 (AMD).



5 §295. Conditions of employment

1. Temporary unclassified service. Interns are considered temporary unclassified employees of the State. The employing department or agency may discharge an intern for cause with one week advance notice to the intern and the Margaret Chase Smith Center for Public Policy. The center may reassign an intern or release the intern from the program with one week advance notice to the intern and the state agency when it is considered in the best interest of the program.

[ 1993, c. 78, §3 (AMD) .]

2. Salary. The Margaret Chase Smith Center for Public Policy shall determine from time to time an appropriate minimum salary for interns, which must be paid by the participating state department or agency. The Margaret Chase Smith Center for Public Policy may negotiate the placement of an intern within State Government, and to further the purposes of the intern program, may make funds from this chapter available to the intern.

[ 1993, c. 78, §3 (AMD) .]

3. Internship training. Participating state departments and agencies shall release intern personnel to participate on duty time in orientation or training activities planned by the Margaret Chase Smith Center for Public Policy as part of the internship program.

[ 1993, c. 78, §3 (AMD) .]

SECTION HISTORY

1967, c. 493, (NEW). 1993, c. 78, §3 (AMD).



5 §296. Acceptance of gifts, bequests, grants, aid

The Margaret Chase Smith Center for Public Policy is authorized to accept gifts, bequests and endowments for purposes consistent with the objectives of this chapter, and to accept federal, private foundation and other grants and matching funds when determined to be in the best interests of the program. [1993, c. 78, §3 (AMD).]

SECTION HISTORY

1967, c. 493, (NEW). 1993, c. 78, §3 (AMD).






Chapter 14-A: CAPITOL PLANNING COMMISSION

5 §297. Declaration of policy

The Legislature, in view of the need for effective planning to accommodate the governmental agencies of the State of Maine located in Augusta, and the possibility that a continuing increase in these needs may eventually make the construction of additional buildings and the enlargement of the state capitol grounds necessary, declares that it is the policy of the State of Maine that the development of the Capitol Area shall proceed with economy, careful planning, aesthetic consideration and with due regard to the public interests involved. [1971, c. 544, §12 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 544, §12 (AMD).



5 §298. Capitol Planning Commission

The Capitol Planning Commission, established by section 12004-I, subsection 75, shall administer this chapter and perform such other duties as may be prescribed by law. [1989, c. 503, Pt. B, §12 (AMD).]

The commission consists of 9 members as follows: [1999, c. 127, Pt. A, §3 (AMD).]

1. Commissioner of Agriculture, Conservation and Forestry. The Commissioner of Agriculture, Conservation and Forestry, or the commissioner's designee;

[ 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 655, Pt. JJ, §1 (RPR); 2011, c. 657, Pt. W, §6 (REV) .]

2. Councilman. A member of the Augusta City Council to be appointed by the Mayor of Augusta, with the advice and consent of the Augusta City Council, for a term of one year;

[ 1979, c. 108, §2 (RPR) .]

3. Residents. One resident of the Capitol Planning District and 2 residents of the City of Augusta, who may not be residents of the Capitol Planning District, to be appointed by the Governor for terms of 5 years; and

[ 2005, c. 123, §1 (AMD) .]

4. Members-at-large. Four citizens of the State, who may not be residents of Augusta, to be appointed by the Governor for terms of 5 years; except that the first appointed member must be appointed for a term of one year.

[ 2005, c. 123, §2 (AMD) .]

Each appointed member shall serve for the term of his appointment and thereafter until his successor is appointed and qualified. A vacancy shall be filled for the unexpired term in the same manner in which the original appointment is made. The members of the commission shall be compensated as provided in chapter 379. [1983, c. 812, §16 (AMD).]

The members of the commission shall elect a chairman who shall preside at all meetings of the commission when present. The commission shall meet at least once every 4 months and in addition, may meet as often as necessary, at such times and places as the chairman may designate. Any 3 members constitute a quorum for the exercise of all powers of the commission. The commission may employ, subject to the Civil Service Law, such assistance as may be necessary to properly carry out the duties of the commission. [1985, c. 785, Pt. B, §20 (AMD).]

The Director of Public Improvements serves as the secretariat of the commission in exercising its administration. The commission may, in accordance with the Maine Administrative Procedure Act, chapter 375, adopt and enforce rules as it determines necessary, except rules relating to the State Capitol Building under the jurisdiction of the State House and Capitol Park Commission, as it determines necessary for the purposes of carrying out this chapter. These rules have the force of law. [1993, c. 361, Pt. A, §1 (AMD).]

Among these rules and regulations, the commission shall adopt and promulgate regulations governing the height, setback, location of driveways, exterior design and materials, landscaping, location of parking and parking ratio of parking area to building area of all buildings erected or reconstructed within the Capitol Area of the City of Augusta, provided that the regulations shall not apply to the erection, reconstruction or repair of buildings which are used for residential purposes and do not exceed 8 dwelling units. [1979, c. 598, §1 (RPR).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §5 (RPR). 1973, c. 622, §1 (RPR). 1975, c. 470, §2 (AMD). 1977, c. 78, §11 (AMD). 1977, c. 513, §§1,2 (AMD). 1979, c. 108, §§1,2 (AMD). 1979, c. 598, §1 (AMD). 1983, c. 812, §§15,16 (AMD). 1985, c. 785, §B20 (AMD). 1987, c. 816, §EE3 (AMD). 1989, c. 503, §B12 (AMD). 1993, c. 361, §A1 (AMD). 1999, c. 127, §A3 (AMD). 2005, c. 123, §§1,2 (AMD). 2011, c. 655, Pt. JJ, §1 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §6 (REV).



5 §299. Duties of the commission

The commission shall establish and maintain a master plan for the orderly development of future state buildings and grounds in the Capitol Area of the City of Augusta, with the exception of the State House and the grounds specified in Title 3, section 902-A. In maintaining the master plan, the commission shall take the following factors into consideration: [2003, c. 510, Pt. A, §2 (AMD).]

1. Building location and design. The needs of the State relative to the location and general design of buildings to be constructed, parking facilities, traffic management, service approaches, park areas and landscaping, including the placement of statues, monuments, fountains and other items of decoration as may be deemed desirable for the beautification of the Capitol Area.

[ 1967, c. 458, §1 (NEW) .]

2. Ordinances and regulations. The ordinances, plans, requirements and proposed improvements of the City of Augusta, including, but not limited to, zoning regulations, population trends, plans for highway development and the desirability of preserving the integrity and aesthetic qualities of Capitol Park.

[ 1967, c. 458, §1 (NEW) .]

3. Other factors. Any other factors which bear upon the orderly, integrated and cooperative development by the State and the City of Augusta of property in the area of the State Capitol.

[ 1967, c. 458, §1 (NEW) .]

4. Cooperation and information exchange. The Capitol Planning Commission, the State House and Capitol Park Commission and the Office of the Governor shall exchange information on a regular basis, at least 2 times each year, concerning the plans, proposals and activities of each organization with respect to the facilities and grounds at the seat of government. Each organization shall cooperate with the others and coordinate their efforts.

[ 1989, c. 410, §16 (NEW) .]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §14 (AMD). 1973, c. 622, §2 (AMD). 1975, c. 647, §1 (AMD). 1987, c. 816, §EE4 (AMD). 1989, c. 410, §§15,16 (AMD). 2003, c. 510, §A2 (AMD).



5 §300. Advice and assistance to commission

The commission may request the assistance and advice of any state agency in the development of the master plan. Any state agency receiving such a request shall render such assistance and advice to the commission. [1975, c. 647, §2 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §14 (AMD). 1975, c. 647, §2 (AMD).



5 §301. Cooperation with city officials

The commission shall inform the City of Augusta of the master plan, and subsequent revisions thereof, and shall make every effort to cooperate with appropriate city officials to the end that the development efforts of the State and the City of Augusta may be integrated and proceed without friction. [1975, c. 647, §3 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §14 (AMD). 1975, c. 647, §3 (AMD).



5 §302. Submission of plan to Legislature

The commission shall submit the completed plan to the Legislature for adoption as the official state master plan for the development of state buildings and grounds in the Capitol Area. From time to time the commission may submit such additions and amendments as it deems necessary to the Legislature for adoption and inclusion in the official state master plan for the development of state buildings and grounds in the Capitol Area. [1975, c. 647, §4 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §14 (AMD). 1973, c. 622, §3 (AMD). 1975, c. 647, §4 (AMD).



5 §303. Capitol Area

The area established and described under Title 1, section 814 for acquisition and use by the State is designated as the Capitol Area. The master plan shall be a guide for future state policy in the expansion of the State's physical plant and in the locating of state buildings and other public improvements in the Capitol Area. [1967, c. 458, §1 (NEW).]

SECTION HISTORY

1967, c. 458, §1 (NEW).



5 §304. Approval of construction projects

A construction project may not be initiated in the Capitol Area for the development of state buildings and grounds following the adoption of the plan or amendments and additions thereto by the Legislature without the approval of the Legislative Council, the Bureau of General Services and the commission of the proposals and plans for the project. [2011, c. 691, Pt. B, §6 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1969, c. 590, §76 (AMD). 1971, c. 615, §14 (AMD). 1973, c. 622, §4 (AMD). 1973, c. 788, §15 (AMD). 1975, c. 647, §5 (AMD). 2011, c. 691, Pt. B, §6 (AMD).



5 §305. Report

The commission shall report biennially to the Joint Standing Committee of the Legislature which is assigned jurisdiction over the subject of State Government facts and recommendations relating to the work and needs of the commission. The report shall list the construction projects initiated, completed and proposed during the next biennium in the Capitol Area since the last report. The commission shall recommend such revisions of the plan as from time to time become necessary or desirable for the orderly development of the Capitol Area. [1979, c. 598, §2 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §14 (AMD). 1975, c. 647, §§5-A (AMD). 1979, c. 598, §2 (AMD).



5 §306. Contributions

The commission may accept gifts, bequests and federal funds for purposes consistent with the objectives of this chapter. Such gifts and bequests shall be used solely to carry out the purposes for which they were made. [1975, c. 647, §6 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §14 (AMD). 1975, c. 647, §6 (AMD).



5 §307. Interest in contracts prohibited

In addition to the limitations of section 18, an employee of the Department of Administrative and Financial Services or member of the commission may not be interested directly or indirectly in any contract or contracts calling for the construction or improvements of facilities, buildings and grounds in the Capitol Area in the City of Augusta as described in Title 1, section 814. [2007, c. 466, Pt. A, §6 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §6 (AMD). 1973, c. 622, §5 (AMD). 1979, c. 734, §3 (AMD). 1985, c. 785, §A34 (AMD). 2007, c. 466, Pt. A, §6 (AMD).



5 §308. Establishment of memorial to Civilian Conservation Corps

The Capitol Planning Commission shall construct and maintain a memorial dedicated to the Civilian Conservation Corps in honor of those who served and in recognition of their contributions to the State. The memorial must be located and constructed in accordance with a plan approved by the Capitol Planning Commission and the Legislative Council. Subject to available funding, the memorial must be completed by October 1, 2000. In addition, construction of the memorial must be in accordance with the following provisions. [1999, c. 747, §1 (NEW).]

1. Location. The memorial must be located immediately west of the main entrance to the Cultural Building that houses the Maine State Library, the Maine State Museum and the Maine State Archives in the State House complex.

[ 1999, c. 747, §1 (NEW) .]

2. Memorial design and inscription. The memorial must be of a design that is the same or similar to the memorial erected by the State of Michigan to honor the Civilian Conservation Corps. It must be a bronze casting approximately 6 feet in height of a Civilian Conservation Corps worker and must be placed on an elevated base constructed in whole or in part of stone or other natural materials. The area adjacent to the memorial must be landscaped with natural plantings following completion of the memorial.

The memorial must have a bronze plaque placed upon it on which is inscribed the following or similar language as determined by the Legislative Council:

"In Honor Of The Young Men Of The Civilian Conservation Corps Who Changed the Face Of Maine From 1933 To 1942 By Building Parks, Roads, Trails, Forests And Citizenship, Leaving A Lasting Legacy To The Conservation Of Natural Resources For Which All Citizens Of Maine Owe A Debt Of Gratitude."

[ 1999, c. 747, §1 (NEW) .]

3. Funding. The Capitol Planning Commission may accept state and local funds, gifts and other contributions to be used solely to carry out the purposes of this section. All contributions or other funds received must be reported in writing to the Legislative Council at least quarterly. The Capitol Planning Commission shall make use of the services provided by the Maine Conservation Corps within the Department of Labor as feasible and appropriate.

[ 1999, c. 747, §1 (NEW) .]

4. Maintenance of historical and educational information. The State Archivist shall maintain and make available to the public a listing of persons who served in the Civilian Conservation Corps in Maine, if known, including the periods of service and projects on which they worked. In addition, the Director of the Maine State Museum shall develop and display an educational plaque regarding the memorial and the Civilian Conservation Corps and its accomplishments in this State in the main entrance to the Cultural Building. Funds received by the Capitol Planning Commission pursuant to subsection 3 may be used to pay the costs of developing the plaque.

[ 1999, c. 747, §1 (NEW) .]

SECTION HISTORY

1999, c. 747, §1 (NEW).






Chapter 15: BOARD OF SANITATION, LICENSING AND INSPECTION

5 §311. Membership and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §1 (RP). 1977, c. 240, §3 (RP).






Chapter 15-A: HISTORIC PRESERVATION OF STATEHOUSE AND BLAINE HOUSE

5 §321. Declaration of policy

The Legislature, in view of the continuing importance which the State House and the Blaine House have for the people of Maine, declares that it is the policy of the State to preserve and develop the aesthetic and historical integrity of the State House and the Blaine House. [1989, c. 410, §17 (AMD).]

SECTION HISTORY

1979, c. 536, §1 (NEW). 1979, c. 663, §11 (AMD). 1989, c. 410, §17 (AMD).



5 §322. Blaine House Commission

The Blaine House Commission, as established in section 12004-I, subsection 75-B and referred to in this chapter as the "commission," consists of 9 voting members who are appointed and serve as described in this section. [1993, c. 590, §1 (NEW).]

1. Members; appointment. The commission consists of the following members:

A. The Director of the Maine Historic Preservation Commission; [1993, c. 590, §1 (NEW).]

B. The Director of the Maine State Museum; [1993, c. 590, §1 (NEW).]

C. The Director of the Bureau of General Services; [1993, c. 590, §1 (NEW).]

D. The Commissioner of Administrative and Financial Services; and [1993, c. 590, §1 (NEW).]

E. Five public members appointed by the Governor. The public members must have expertise in one or more of the following areas: historic preservation, interior decoration, historic architecture or landscape architecture. [1993, c. 590, §1 (NEW).]

[ 1993, c. 590, §1 (NEW) .]

2. Terms. Each public member serves a term concurrent with the term of the Governor.

[ 1993, c. 590, §1 (NEW) .]

3. Chair. The commission shall elect a chair from among its public members.

[ 1993, c. 590, §1 (NEW) .]

4. Reimbursement. Members serve on the commission without compensation.

[ 1993, c. 590, §1 (NEW) .]

5. Meetings; decisions; quorum. The commission shall meet at least quarterly on the call of the chair. Decisions must be made by a majority of those present and voting. A quorum is a majority of the members of the commission.

[ 1993, c. 590, §1 (NEW) .]

6. Rules. The commission, in accordance with the Maine Administrative Procedure Act, shall adopt all rules necessary or desirable for it to carry out the functions assigned it by this chapter.

[ 1993, c. 590, §1 (NEW) .]

SECTION HISTORY

1993, c. 590, §1 (NEW).



5 §323. Approval of alterations; oversight of plans

The commission shall approve any architectural, aesthetic and decorative alterations to Blaine House grounds and public rooms and alterations to the structural features and architectural details of the private rooms and oversee plans to preserve and develop the aesthetic and historical integrity of the Blaine House and adjacent grounds. [1993, c. 590, §1 (NEW).]

1. Oversight. The commission shall oversee the preservation of, and the development and implementation of changes guaranteeing, the aesthetic and historical integrity of the public rooms of the Blaine House and adjacent grounds and alterations to the structural features and architectural details of the private rooms of the Blaine House.

[ 1993, c. 590, §1 (NEW) .]

2. Jurisdiction. The commission has jurisdiction over the entire exterior of the Blaine House, the interior rooms used by the public and the immediate grounds. The private office and living quarters used at the discretion of the Governor by the Governor and the Governor's family are exempt from this chapter, except for alterations to structural features and architectural details.

[ 1993, c. 590, §1 (NEW) .]

3. Alterations. The Bureau of General Services may not make any architectural, aesthetic or decorative addition to, deletion from or change to any external or internal part of the Blaine House or its immediate grounds under the jurisdiction of the commission unless the commission has approved the change in writing.

[ 1993, c. 590, §1 (NEW) .]

4. Research; publications. The commission may conduct research into the Blaine House, its grounds and its residents, to guide the commission in the preservation and development of the building's aesthetic and historical integrity. The commission may publish and distribute this research to enhance public understanding and appreciation of the Blaine House.

[ 1993, c. 590, §1 (NEW) .]

SECTION HISTORY

1993, c. 590, §1 (NEW).



5 §324. Advice and assistance to commission

The commission may request the assistance and advice of any state agency in the administration of its duties. Any state agency receiving a request shall render any assistance and advice to the commission within reasonable means. [1993, c. 590, §1 (NEW).]

SECTION HISTORY

1993, c. 590, §1 (NEW).



5 §325. Annual report to Governor and Legislature

The commission shall report to the Governor and the Legislature annually on September 1st its accomplishments and recommendations relating to the work and needs of the commission. The commission shall list all activities and projects initiated and completed during the past year and those projects proposed during the next year that concern the preservation and development of the aesthetic and historical integrity of the Blaine House and its adjacent grounds. [1993, c. 590, §1 (NEW).]

SECTION HISTORY

1993, c. 590, §1 (NEW).



5 §326. Contributions to Blaine House

The commission may accept gifts, bequests, loans of artifacts and federal funds for purposes consistent with the objectives of this chapter. These gifts, bequests, loans of artifacts and federal funds must be used solely to carry out the purposes for which they were intended. Gifts may include furnishings, other artifacts and any items or specimens appropriate for the grounds. [1993, c. 590, §1 (NEW).]

All contributions, purchases and bequests of artifacts for the Blaine House and grounds must be reported in writing to the Maine State Museum Commission at least quarterly. The Maine State Museum Commission shall consider these acquisitions for inclusion in the Blaine House Historic Collection and report its decisions to the Blaine House Commission at least quarterly. For the purposes of this section, the "Blaine House Historic Collection" consists of all artifacts associated with the Blaine House and grounds that, in the judgment of the Maine State Museum Commission, are determined culturally or historically significant to the Blaine House, its inhabitants or the State. [1993, c. 590, §1 (NEW).]

SECTION HISTORY

1993, c. 590, §1 (NEW).






Chapter 16: ADVISORY COMMITTEE ON STATE TELECOMMUNICATIONS

5 §350. Statement of purpose; Advisory Committee on State Telecommunications (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 281, (NEW). 1983, c. 812, §17 (AMD). 1985, c. 785, §A35 (AMD). 1985, c. 819, §A3 (AMD). 1989, c. 503, §B13 (AMD). 1993, c. 361, §C1 (RP).



5 §351. Committee membership; organization (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 281, (NEW). 1975, c. 497, §3 (AMD). 1985, c. 785, §A36 (AMD). 1987, c. 370, §1 (AMD). 1991, c. 780, §Y29 (AMD). 1993, c. 361, §C2 (RP).



5 §352. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 281, (NEW). 1985, c. 785, §A37 (AMD). 1993, c. 361, §C3 (RP).






Chapter 17: MAINE GOVERNMENTAL INFORMATION NETWORK BOARD

5 §353. Maine Governmental Information Network Board established (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 428, §1 (NEW). 2003, c. 643, §1 (RP).



5 §354. Board membership; term of office; organization; reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 428, §1 (NEW). 2001, c. 388, §2 (AMD). 2003, c. 643, §1 (RP).



5 §355. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 428, §1 (NEW). 2003, c. 643, §1 (RP).



5 §356. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 428, §1 (NEW). 2003, c. 643, §1 (RP).



5 §357. Funding established (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 428, §1 (NEW). 2003, c. 643, §1 (RP).






Chapter 18: MINING EXCISE TAX TRUST FUND

5 §451. Statement of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 711, §2 (NEW). 1991, c. 799, §1 (RP).



5 §452. Mining Excise Tax Trust Fund

There is created a separate trust fund to be known as the Mining Excise Tax Trust Fund, referred to in this chapter as the "fund," to replace the loss to the State of a nonrenewable natural resource, to protect the State's environment and to protect municipalities from any adverse impact resulting from mining of metallic minerals. [1991, c. 799, §2 (AMD).]

1. Nonlapsing fund. The fund may not lapse.

[ 1991, c. 799, §2 (AMD) .]

2. Investment. The Treasurer of State shall invest the fund in accordance with section 138.

[ 1981, c. 711, §2 (NEW) .]

3. Principal limit.

[ 1991, c. 799, §2 (RP) .]

SECTION HISTORY

1981, c. 711, §2 (NEW). 1991, c. 799, §2 (AMD).



5 §453. Board of trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 711, §2 (NEW). 1983, c. 812, §18 (AMD). 1989, c. 503, §B14 (AMD). 1991, c. 622, §S2 (RP).



5 §453-A. Board of trustees

The Mining Excise Tax Trust Fund Board of Trustees, as established in section 12004-G, subsection 33-B and referred to in the chapter as the "board," consists of 5 members, at least one of whom must be a resident of the unorganized territory. [1993, c. 680, Pt. A, §8 (AMD).]

1. Appointment. The members of the board are appointed by the Governor and are subject to review by the joint standing committee of the Legislature having jurisdiction over taxation matters and to confirmation by the Legislature, except that the Governor may not appoint any members to the board until such time as funds accrue to the Mining Excise Tax Trust Fund.

[ 1999, c. 668, §3 (AMD) .]

2. Terms. Of the initial members one serves a term of one year, one serves a term of 2 years, one serves a term of 3 years, one serves a term of 4 years and one serves a term of 5 years. Upon the expiration of the initial terms, members are appointed to serve 5-year terms. Members may be reappointed. Members serve until their successors are appointed and qualified.

[ 1991, c. 799, §3 (NEW); 1991, c. 883, §1 (NEW) .]

3. Vacancies. A vacancy is filled for the expiration of the term to which the member has been appointed.

[ 1991, c. 799, §3 (NEW); 1991, c. 883, §1 (NEW) .]

SECTION HISTORY

1991, c. 799, §3 (NEW). 1991, c. 883, §1 (NEW). 1993, c. 349, §5 (AMD). 1993, c. 680, §A8 (AMD). 1999, c. 668, §3 (AMD).



5 §454. Powers and duties of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 711, §2 (NEW). 1991, c. 799, §4 (RP).



5 §454-A. Powers and duties of board

1. Authorize expenditures. The board may authorize any expenditure of the fund. An expenditure of funds or transfer of responsibility may be made only with the concurrence of at least 3 members of the board.

[ 1991, c. 799, §5 (NEW) .]

2. Employ staff as necessary. The board may employ staff necessary to carry out the purposes of this chapter.

[ 1991, c. 799, §5 (NEW) .]

3. Reinvestment of funds. The board may direct the Treasurer of State to reinvest any portion of the income earned by the fund with the principal of the fund. Earned income that is reinvested is not considered principal of the fund under section 455, subsection 1, paragraph B.

[ 1991, c. 799, §5 (NEW) .]

4. Expenditures from excise tax revenues. The board is responsible for expenditures from excise tax revenues in accordance with Title 36, chapter 371. The board shall reimburse municipalities for any lost property taxes pursuant to this chapter and Title 36, chapter 371.

[ 1991, c. 799, §5 (NEW) .]

5. Biennial report and annual plan. Upon appointment of the board members pursuant to section 453-A, subsection 1, the board shall prepare:

A. A biennial report to be submitted to the Governor and the Legislature. The report must include an audited financial statement of the fund and a listing of activities undertaken by the board in the preceding biennium. The report must be submitted 30 days prior to the convening of each first regular session of the Legislature; and [1991, c. 799, §5 (NEW).]

B. An annual general plan of expenditures and activities of the coming year. The general plan must be submitted to the Legislature for approval 30 days prior to the convening of each regular session. [1991, c. 799, §5 (NEW).]

[ 1999, c. 668, §4 (AMD) .]

SECTION HISTORY

1991, c. 799, §5 (NEW). 1999, c. 668, §4 (AMD).



5 §455. Uses of the trust fund

1. Funds available. The board may utilize available funds as follows.

A. The board may use income for the purposes of this section. [1981, c. 711, §2 (NEW).]

B. The board may use the principal if approved by the Legislature and the Governor. [1981, c. 711, §2 (NEW).]

[ 1981, c. 711, §2 (NEW) .]

2. Uses. Funds may be used as follows:

A. To purchase and develop land or other real property interests for park and recreational uses; [1981, c. 711, §2 (NEW).]

B. To purchase wildlife habitats, marine habitats and unique natural areas; or [1981, c. 711, §2 (NEW).]

C. To restore the quality of marine waters, lakes, rivers and streams. [1981, c. 711, §2 (NEW).]

[ 1981, c. 711, §2 (NEW) .]

SECTION HISTORY

1981, c. 711, §2 (NEW).






Chapter 19: MAINE HUMAN DEVELOPMENT COMMISSION

5 §461. Commission established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 576, §§1,5 (NEW). 1991, c. 622, §S3 (RP).



5 §462. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 576, §§1,5 (NEW). 1991, c. 622, §S3 (RP).



5 §463. Administrative authority (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 576, §§1,5 (NEW). 1991, c. 622, §S3 (RP).



5 §464. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 576, §§1,5 (NEW). 1991, c. 622, §S3 (RP).






Chapter 20: COUNTY AND LOCAL GOVERNMENT INTERNSHIP PROGRAM

5 §471. Creation

The County and Local Government Internship Program, referred to in this chapter as "the program," is established to attract and place qualified undergraduate and graduate college students temporarily within county and local governments. [2007, c. 466, Pt. A, §7 (AMD).]

SECTION HISTORY

2005, c. 656, §1 (NEW). 2007, c. 466, Pt. A, §7 (AMD).



5 §472. Purposes

The purposes of this program are: [2005, c. 656, §1 (NEW).]

1. Selection. To attract and select college students with ambition and talent for temporary internships within county and local governments;

[ 2005, c. 656, §1 (NEW) .]

2. Placement. To place each program intern in a position of some responsibility where the intern can contribute ideas, enthusiasm and ingenuity while completing a project under the direction of a responsible county or local administrator;

[ 2005, c. 656, §1 (NEW) .]

3. Liaison. To encourage liaisons between county and local governments and the various institutions of higher learning located within the State; and

[ 2005, c. 656, §1 (NEW) .]

4. Recommendations. To formulate recommendations for improving the program and for attracting college graduates with outstanding potential into permanent positions of employment within county and local governments.

[ 2005, c. 656, §1 (NEW) .]

SECTION HISTORY

2005, c. 656, §1 (NEW).



5 §473. Eligibility

To be eligible to participate in the program, a student must: [2005, c. 656, §1 (NEW).]

1. College. Have completed at least 2 years of college or have graduated from college within the past year; and

[ 2005, c. 656, §1 (NEW) .]

2. Residence. Be a state resident or attend a college in the State.

[ 2005, c. 656, §1 (NEW) .]

SECTION HISTORY

2005, c. 656, §1 (NEW).



5 §474. Duties of the Margaret Chase Smith Center for Public Policy

The Margaret Chase Smith Center for Public Policy within the University of Maine System, referred to in this chapter as "the center," shall administer the program. The center's duties include the following. [2007, c. 466, Pt. A, §8 (RPR).]

1. General supervision. The center shall exercise general supervision over the operation of the program and shall develop and put into effect administrative guidelines for interns and county and local government personnel, formulate policies and establish and administer operational procedures.

[ 2005, c. 656, §1 (NEW) .]

2. Promotion; recruitment. The center shall disseminate widely information and application forms and otherwise publicize the program to attract the attention and interest of as many college students as possible and shall receive the completed application blanks of those students interested, as well as answering inquiries for further details and information.

[ 2005, c. 656, §1 (NEW) .]

3. Participation of county and local governments. The center shall acquaint officials and administrators with the program and its advantages, encouraging the greatest possible participation by county and local government offices.

[ 2005, c. 656, §1 (NEW) .]

4. Selection. Applications of interested students received by the center must be processed in accordance with procedures to be established by the center.

[ 2005, c. 656, §1 (NEW) .]

5. Placement. The center shall place students with participating county and local government offices.

[ 2005, c. 656, §1 (NEW) .]

6. Orientation. The center shall arrange an orientation for interns and supervising county and local personnel prior to commencement of intern work within a county or local government office and may conduct special programs during the internship to ensure that interns obtain a broad understanding of county and local governments.

[ 2005, c. 656, §1 (NEW) .]

7. Coordination. The center shall coordinate the activities of the interns with the various participating county and local government offices to the maximum advantage of the program.

[ 2005, c. 656, §1 (NEW) .]

8. Annual report. The center shall produce an annual report, which is a public document, by the end of each calendar year on the operation of the program. Copies of the report must be filed with the Legislature.

[ 2005, c. 656, §1 (NEW) .]

SECTION HISTORY

2005, c. 656, §1 (NEW). 2007, c. 466, Pt. A, §8 (AMD).



5 §475. Conditions of employment

1. Temporary unclassified service. Interns are considered temporary, unclassified employees of the county and local governments. The employing county or local government office may discharge an intern for cause with one week's advance notice to the intern and the center. The center may reassign an intern or release the intern from the program with one week's advance notice to the intern and the office when it is considered in the best interest of the program.

[ 2005, c. 656, §1 (NEW) .]

2. Salary. The center shall determine from time to time an appropriate minimum salary for interns, which must be paid by the participating county and local government offices. The center may negotiate the placement of an intern within county or local government and, to further the purposes of the intern program, may make funds from this chapter available to the intern.

[ 2005, c. 656, §1 (NEW) .]

3. Internship training. Participating county or local government offices shall release intern personnel to participate in paid orientation or training activities planned by the center as part of the internship program.

[ 2005, c. 656, §1 (NEW) .]

SECTION HISTORY

2005, c. 656, §1 (NEW).



5 §476. Acceptance of gifts, bequests, grants, aid

The center may accept gifts, bequests and endowments for purposes consistent with the objectives of this chapter and may accept federal, private foundation and other grants and matching funds when determined to be in the best interests of the program. [2005, c. 656, §1 (NEW).]

SECTION HISTORY

2005, c. 656, §1 (NEW).









Part 2: CIVIL SERVICE

Chapter 51: GENERAL PROVISIONS

5 §551. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 127, §25 (AMD). 1979, c. 541, §A24 (AMD). 1985, c. 785, §B19 (RP).



5 §551-A. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 289, §1 (NEW). 1985, c. 785, §B19 (RP).



5 §552. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 723, §1 (AMD). 1979, c. 127, §§26-28 (AMD). 1979, c. 541, §§B1,B2 (AMD). 1985, c. 785, §A38 (AMD). 1985, c. 785, §B19 (RP). 1989, c. 878, §B2 (AMD).



5 §553. Discrimination (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 212, (AMD). 1979, c. 127, §29 (AMD). 1979, c. 541, §A25 (AMD). 1985, c. 785, §B19 (RP).



5 §553-A. Appointing authority obligation to inform employee (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 667, §1 (NEW). 1981, c. 28, §2 (AMD). 1985, c. 785, §B19 (RP).



5 §554. Personnel records (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §14 (RPR). 1979, c. 137, (AMD). 1979, c. 403, §1 (AMD). 1985, c. 785, §B19 (RP).



5 §555. Employees in military or naval service; substitutes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 587, (AMD). 1973, c. 511, §1 (AMD). 1973, c. 633, §21 (AMD). 1977, c. 564, §15 (AMD). 1985, c. 779, §12 (AMD). 1985, c. 785, §B19 (RP). 1987, c. 402, §§A18,A19 (RP).



5 §556. Citizenship (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 218, (AMD). 1967, c. 50, (AMD). 1973, c. 723, §2 (RPR). 1975, c. 686, §1 (AMD). 1975, c. 766, §4 (AMD). 1977, c. 696, §36 (AMD). 1979, c. 127, §30 (AMD). 1981, c. 289, §2 (RPR). 1985, c. 785, §B19 (RP).



5 §557. Compulsory consideration of experience (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 568, (NEW). 1973, c. 723, §3 (AMD). 1979, c. 541, §A26 (AMD). 1981, c. 289, §3 (RPR). 1985, c. 785, §B19 (RP).



5 §558. Hiring and promoting neutrality (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 82, (NEW). 1985, c. 785, §B19 (RP).



5 §559. Intermittent employees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 667, §2 (NEW). 1979, c. 7, (AMD). 1985, c. 785, §B19 (RP).






Chapter 53: STATE PERSONNEL BOARD

5 §591. Membership; term; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 476, §11 (AMD). 1975, c. 608, §1 (RPR). 1975, c. 771, §53 (AMD). 1981, c. 289, §4 (RPR). 1983, c. 812, §§19,20 (AMD). 1985, c. 785, §B19 (RP).



5 §592. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §20 (AMD). 1975, c. 686, §2 (RPR). 1975, c. 766, §4 (AMD). 1975, c. 771, §54 (AMD). 1977, c. 78, §12 (RPR). 1981, c. 289, §5 (AMD). 1985, c. 785, §B19 (RP).



5 §593. Appeals to the board (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 686, §3 (NEW). 1975, c. 766, §4 (AMD). 1977, c. 427, (AMD). 1977, c. 694, §§12,13 (AMD). 1981, c. 313, (AMD). 1985, c. 785, §B19 (RP).






Chapter 55: COMMISSIONER OF PERSONNEL

5 §631. Qualifications; tenure; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 686, §4 (RPR). 1975, c. 766, §§3,4 (AMD). 1977, c. 78, §13 (AMD). 1977, c. 694, §§14-17 (AMD). 1979, c. 127, §31 (AMD). 1981, c. 270, §§2,3 (AMD). 1981, c. 289, §§6,7 (AMD). 1983, c. 489, §§2,3 (AMD). 1985, c. 785, §B19 (RP).



5 §632. Registers of eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 390, §1 (AMD). 1975, c. 766, §4 (AMD). 1977, c. 564, §16 (AMD). 1979, c. 127, §32 (AMD). 1979, c. 541, §B3 (AMD). 1981, c. 47, §1 (AMD). 1985, c. 785, §B19 (RP).



5 §633. Classification plan (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 766, §4 (AMD). 1977, c. 564, §17 (AMD). 1985, c. 785, §B19 (RP).



5 §634. Compensation plan (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 382, (AMD). 1969, c. 549, (AMD). 1971, c. 331, (AMD). 1973, c. 390, §2 (AMD). 1975, c. 594, §§1-3 (AMD). 1975, c. 766, §4 (AMD). 1977, c. 564, §§18-20 (AMD). 1985, c. 720, (AMD). 1985, c. 785, §B19 (RP). 1987, c. 240, §1 (AMD). 1987, c. 402, §§A20,A21 (RP).



5 §635. Definition of salary paid to minister of the gospel (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 151, (AMD). 1985, c. 785, §B19 (RP).



5 §636. Training and apprenticeship programs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 766, §4 (AMD). 1983, c. 260, §1 (RPR). 1985, c. 785, §B19 (RP).



5 §637. Service ratings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 766, §4 (AMD). 1977, c. 564, §21 (AMD). 1985, c. 785, §B19 (RP).



5 §638. Employee right to review personnel file (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 694, §1 (NEW). 1975, c. 766, §4 (AMD). 1985, c. 785, §B19 (RP).






Chapter 56: SUGGESTION AWARDS BOARD

5 §641. Suggestion Awards Board (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 445, §1 (NEW). 1969, c. 429, §§1,2 (AMD). P&SL 1971, c. 91, §C (RP).



5 §642. Employee Suggestion System (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 289, §8 (NEW). 1987, c. 402, §§A22,A23 (AMD). 1989, c. 645, §§1-3 (AMD). 1991, c. 780, §§Y30,31 (AMD). 1993, c. 455, §§1,2 (AMD). 1995, c. 368, §HH2 (RP).






Chapter 56-A: EMPLOYEE AWARDS

5 §651. Employee Suggestion System

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Board" means the Employee Suggestion System Board established in subsection 3. [2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF).]

B. "System" means the Employee Suggestion System established in subsection 2. [2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF).]

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

2. System established. The Employee Suggestion System is established to encourage by means of cash or honorary awards state employees to find substantial savings and efficiencies in state operations.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

3. Board. The Employee Suggestion System Board is established and consists of the Commissioner of Administrative and Financial Services and 2 other departmental commissioners appointed by the Governor.

A. The board shall elect a chair annually. [2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF).]

B. The Commissioner of Administrative and Financial Services is responsible for administering the system and shall assign an employee, who may have other assignments not related to the system, to manage the system on a day-to-day basis. [2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF).]

C. The board may adopt routine technical rules in accordance with chapter 375, subchapter 2-A to implement the system, including criteria for suggesting ideas and making awards, and to establish fees as the board considers necessary to ensure timely and responsive assistance from all state agencies. [2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF).]

D. The board has the sole and exclusive authority to make cash or honorary awards under the system. All decisions of the board are final and are not subject to judicial review. [2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF).]

E. The board shall forward all suggestions to the Office of Program Evaluation and Government Accountability, as established by Title 3, section 991, a minimum of 2 times per year. [2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF).]

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

4. Ineligible employees. The board may exclude certain levels of positions from participation in the system. Persons in positions enumerated in chapter 71 or in Title 2, sections 6 to 6-E are not eligible to receive cash awards under the system.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

5. Maximum cash award; cost savings. The maximum cash award approved for a suggestion that is implemented and results in cost savings is limited to 10% of the first year's estimated All Other savings or $2,000, whichever is less. Except as provided in subsection 6, an award may not be made for any suggested savings of less than $250. Any cash awards approved by the board must be charged against the fund or funds to which estimated savings apply. If it is not possible to reasonably estimate the savings, the board may pay an initial amount and pay an additional amount at the end of the first year or may pay the full amount at the end of the first year.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

6. Improvements to service without cost savings. Upon the recommendation of the agency head of the affected program, the board may approve an award not to exceed $100 for a suggestion that results in improved services or operation of the program but does not result in identifiable cost savings.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

7. Reductions in service. An award may not be approved by the board for a suggestion that generates savings through a reduction of services, unless it is an identified duplication of services.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

8. Confidentiality. The name of the person with the suggestion must be treated confidentially by the board and any other person handling the suggestion until a final decision is made by the board, if requested by the person with the suggestion.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

9. Assistance. Any department or other organization of State Government shall provide whatever assistance the board requests for evaluating suggestions or other purposes.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

10. Administration. Notwithstanding any other law, whenever an award is made from a fund, an equal amount must be transferred from the same fund to a special revenue fund available to the Department of Administrative and Financial Services to be used to administer the system.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

11. Promotion. The board shall ensure that all employees are aware of the system and the potential award amounts.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

12. Discrimination prohibited. A supervisor or other person in authority may not discriminate against an employee regarding the employee's compensation terms, conditions, location or privilege of employment because the employee acting in good faith has suggested savings or efficiencies under this chapter. The remedies available under Title 26, chapter 7, subchapter 5-B apply to a person subject to any such discrimination.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

SECTION HISTORY

2003, c. 692, §1 (NEW). 2003, c. 692, §2 (AFF).






Chapter 57: CLASSIFIED SERVICE

5 §671. Composition of (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §§22,23 (AMD). 1985, c. 785, §B19 (RP).



5 §672. Filling of positions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 686, §5 (AMD). 1975, c. 766, §4 (AMD). 1985, c. 481, §A6 (AMD). 1985, c. 785, §B19 (RP).



5 §673. Examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 723, §4 (AMD). 1975, c. 686, §6 (AMD). 1975, c. 766, §4 (AMD). 1977, c. 564, §§24,25 (AMD). 1981, c. 47, §2 (AMD). 1985, c. 785, §B19 (RP).



5 §674. Veterans preference (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 67, §1 (AMD). 1971, c. 561, (RPR). 1973, c. 496, §§1,2 (AMD). 1973, c. 511, §2 (AMD). 1973, c. 513, §22 (AMD). 1973, c. 633, §21 (AMD). 1975, c. 432, §1 (AMD). 1975, c. 459, §§1-5 (AMD). 1975, c. 497, §3 (AMD). 1975, c. 686, §7 (AMD). 1975, c. 766, §4 (AMD). 1979, c. 541, §A27 (AMD). 1985, c. 779, §13 (AMD). 1985, c. 785, §B19 (RP). 1987, c. 402, §§A24,A25 (AMD).



5 §675. -- reopening of examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 459, §6 (AMD). 1975, c. 686, §8 (AMD). 1975, c. 766, §4 (AMD). 1985, c. 785, §B19 (RP).



5 §676. Probationary period; permanent appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 390, §3 (AMD). 1975, c. 766, §4 (AMD). 1985, c. 785, §B19 (RP).



5 §677. Temporary and provisional appointments (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 686, §9 (AMD). 1975, c. 766, §4 (AMD). 1985, c. 785, §B19 (RP).



5 §678. Dismissal and disciplinary action

SECTION HISTORY

1967, c. 539, §2 (RPR). 1969, c. 512, (AMD). 1973, c. 390, §4 (AMD). 1975, c. 366, (AMD). 1977, c. 564, §26 (AMD). 1977, c. 674, §5 (AMD). 1985, c. 785, §B19 (RP).



5 §679. Solicitation of political campaign contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 309, §1 (RP).



5 §679-A. Political activity (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 309, §2 (NEW). 1985, c. 785, §B19 (RP).



5 §680. Injury to wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 317, (NEW). 1973, c. 513, §22 (AMD). 1973, c. 788, §16 (AMD). 1975, c. 594, §4 (RP).






Chapter 59: UNCLASSIFIED SERVICE

5 §711. Unclassified service (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 91, §1 (AMD). 1965, c. 513, §6 (AMD). 1969, c. 504, §11 (AMD). 1971, c. 350, §1 (AMD). 1971, c. 395, §11 (AMD). P&SL 1973, c. 53, (AMD). P&SL 1973, c. 150, §2 (AMD). 1973, c. 625, §21 (AMD). 1973, c. 702, §§1,2 (AMD). 1975, c. 96, §1 (AMD). 1975, c. 136, (AMD). 1975, c. 755, §1 (AMD). 1975, c. 770, §21 (AMD). 1975, c. 771, §55 (AMD). 1975, c. 777, §7 (AMD). 1977, c. 360, §1 (AMD). 1977, c. 564, §§27,28 (AMD). 1977, c. 674, §6 (RPR). 1979, c. 127, §§32-A,32-B (AMD). 1979, c. 537, (AMD). 1979, c. 731, §1 (AMD). 1979, c. 737, §§1,2 (AMD). 1981, c. 10, §6 (AMD). 1981, c. 168, §3 (AMD). 1981, c. 359, §2 (AMD). 1981, c. 501, §2 (AMD). 1981, c. 698, §6 (AMD). 1981, c. 708, §§1-3 (AMD). 1983, c. 139, (AMD). 1983, c. 349, §2 (AMD). 1983, c. 477, Pt. E, Subpt. 10, (AMD). 1983, c. 480, §A3 (AMD). 1983, c. 489, §§4,5 (AMD). 1983, c. 566, §1 (AMD). 1983, c. 579, §§3-5 (AMD). 1983, c. 729, §3 (RP). 1983, c. 743, §1 (AMD). 1983, c. 807, §K (AMD). 1983, c. 819, §A7 (AMD). 1983, c. 829, §1 (AMD). 1983, c. 862, §§7-9 (AMD).






Chapter 60: EDUCATIONAL LEAVE

5 §721. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 500, (NEW). 2001, c. 519, §2 (RP).



5 §722. Declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 500, (NEW). 2001, c. 519, §2 (RP).



5 §723. Educational Leave Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 500, (NEW). 1975, c. 766, §4 (AMD). 1975, c. 771, §56 (AMD). 1983, c. 812, §21 (AMD). 1985, c. 785, §B21 (AMD). 1989, c. 483, §A10 (AMD). 1989, c. 503, §B15 (AMD). 1989, c. 878, §A9 (RPR). 1991, c. 376, §14 (AMD). 2001, c. 519, §2 (RP).



5 §724. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 500, (NEW). 1977, c. 694, §18 (AMD). 2001, c. 519, §2 (RP).



5 §725. Funds (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 500, (NEW). 1991, c. 376, §15 (RP).



5 §725-A. Funds (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 376, §16 (NEW). 2001, c. 519, §2 (RP).



5 §726. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 500, (NEW). 2001, c. 519, §2 (RP).



5 §727. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 500, (NEW). 2001, c. 519, §2 (RP).






Chapter 61: VIOLATIONS

5 §741. Penalties; forfeiture of office (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §29 (RP). 1979, c. 541, §A28 (RP).






Chapter 63: STATE EMPLOYEES APPEALS

5 §751. State Employees Appeals Board (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 539, §1 (NEW). 1975, c. 771, §57 (AMD). 1981, c. 289, §10 (AMD). 1987, c. 402, §B2 (RP).



5 §752. Mediation authority (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 539, §1 (NEW). 1969, c. 550, §2 (AMD). 1987, c. 402, §B2 (RP).



5 §753. Procedure for settlement (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 539, §1 (NEW). 1969, c. 550, §1 (AMD). 1973, c. 493, §§1,2 (AMD). 1975, c. 766, §4 (AMD). 1979, c. 541, §A29 (AMD). 1987, c. 402, §B2 (RP).






Chapter 65: CODE OF FAIR PRACTICES AND AFFIRMATIVE ACTION

5 §781. Code of Fair Practices and Affirmative Action

The State of Maine is an equal opportunity employer and as such will require all its agencies to pursue in good faith affirmative action programs. [1975, c. 153, §1 (NEW).]

SECTION HISTORY

1975, c. 153, §1 (NEW).



5 §782. Definition of affirmative action

An affirmative action program includes procedures designed to increase the numbers of minorities, women and handicapped at all levels and in all segments of the work force where imbalances exist. Such a program should include an assessment of the existing situation, and the development of realistic goals for necessary action. These goals and related procedures and timetables should not require rigid quotas, but are commitments which an employer should make every good faith effort to achieve. [1985, c. 388, §1 (AMD).]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §1 (AMD).



5 §783. Appointment, assignment and promotion of personnel

Officials and supervisory employees shall appoint, assign and promote personnel on the basis of merit and fitness, without regard to race, color, religious creed, national origin, sex, ancestry, age, physical handicap or mental handicap, unless related to a bona fide occupational qualification. Each appointing authority shall designate an affirmative action officer. The officer must be so placed within the agency's organizational structure that he or she shall have direct access to the appointing authority. Each department or agency shall prepare an affirmative action program for that department or agency in accordance with criteria set forth by the Bureau of Human Resources. [1985, c. 785, Pt. B, §22 (AMD).]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §2 (AMD). 1985, c. 785, §B22 (AMD).



5 §784. State action and contracts

1. State action. No agency or individual employee of the State or state related agencies will discriminate because of race, color, religious creed, sex, national origin, ancestry, age, physical handicap or mental handicap while providing any function or service to the public, in enforcing any regulation, or in any education, counseling, vocational guidance, apprenticeship and on-the-job training programs. Similarly, no state or state related agency contractor, subcontractor, or labor union or representative of the workers with which the contractor has an agreement, will discriminate unless based on a bona fide occupational qualification. State agencies or related agencies may withhold financial assistance to any recipient found to be in violation of the Maine Human Rights Act or the Federal Civil Rights Act. Any state agency or related agency shall decline any job order carrying a specification or limitation as to race, color, religious creed, sex, national origin, ancestry, age, physical handicap or mental handicap, unless it is related to a bona fide job requirement.

[ 1985, c. 388, §2 (AMD) .]

2. Public contracts. Every state or state related agency contract for public works or for services shall incorporate by reference the following provisions: "During the performance of this contract, the contractor agrees as follows.

A. The contractor will not discriminate against any employee or applicant for employment because of race, color, religious creed, sex, national origin, ancestry, age, physical handicap or mental handicap. Such action shall include, but not be limited to, the following: Employment, upgrading, demotions, transfers, recruitment or recruitment advertising; layoffs or terminations; rates of pay or other forms of compensation; and selection for training, including apprenticeship. [1985, c. 388, §2 (AMD).]

B. The contractor will, in all solicitations or advertisements for employees placed by or on behalf of the contractor, state that all qualified applicants will receive consideration for employment without regard to race, color, religious creed, sex, national origin, ancestry, age, physical handicap or mental handicap. [1985, c. 388, §2 (AMD).]

C. The contractor will send to each labor union or representative of the workers with which he has a collective or bargaining agreement, or other contract or understanding, whereby he is furnished with labor for the performances of his contract, a notice, to be provided by the contracting department or agency, advising the said labor union or workers' representative of the contractor's commitment under this section and shall post copies of the notice in conspicuous places available to employees and to applicants for employment." [1975, c. 153, §1 (NEW).]

D. The contractor will cause the foregoing provisions to be inserted in all contracts for any work covered by this agreement so that such provisions will be binding upon each subcontractor. [1975, c. 153, §1 (NEW).]

E. Contractors and subcontractors with contracts in excess of $50,000 will also pursue in good faith affirmative action programs. [1991, c. 807, §1 (NEW).]

[ 1991, c. 807, §1 (AMD) .]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §2 (AMD). 1991, c. 807, §1 (AMD).



5 §785. State employment services

Any state agency or state related agency engaged in employment, referral or placement service for private industry or public agencies shall fill all job orders on a nondiscriminatory basis, and shall decline any job order carrying a specification or limitation as to race, color, religious creed, sex, national origin, ancestry, age, physical handicap or mental handicap, unless it relates to a bona fide job requirement. [1985, c. 388, §2 (AMD).]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §2 (AMD).



5 §786. Training for job opportunities

All educational and vocational-guidance counseling programs and all apprenticeship and on-the-job training programs conducted, supervised or funded by the State or state-related agency must be conducted to encourage the fullest development of interest and aptitudes without regard to race, color, religious creed, sex, national origin, ancestry, age, physical handicap or mental handicap, unless sex or age relates to a bona fide job requirement. In the event that any such programs are conducted in conjunction with private employers or private educational institutions, the supervising or contracting department or agency shall insure that the provisions of this chapter are complied with fully by such private employer or private educational institution. [RR 1993, c. 1, §7 (COR).]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §2 (AMD). RR 1993, c. 1, §7 (COR).



5 §787. State financial assistance

No state agency or state related agency shall approve a grant of state financial assistance to any recipient who is engaged in discriminatory practices. All recipients of state financial assistance shall submit to the Maine Human Rights Commission, at its request, information relating to the recipient's operations with regard to race, color, religious creed, sex, national origin, ancestry, age, physical handicap or mental handicap. Such information shall be furnished on a form to be prescribed by the Maine Human Rights Commission. [1985, c. 388, §2 (AMD).]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §2 (AMD).



5 §788. Bureau of Human Resources

The Bureau of Human Resources shall take positive steps to insure that the entire civil service examination and testing process, including the development of job specifications and employment qualifications, is free from either conscious or inadvertent bias. Furthermore, the Bureau of Human Resources will have the initial responsibility of resolving civil service conflicts and complaints, changing administrative procedures when necessary and providing assistance for preparing affirmative action programs. It is the responsibility of the State Affirmative Action Coordinator in the Bureau of Human Resources to monitor the civil service affirmative action program and insure compliance with all federal and state regulations. [1985, c. 785, Pt. B, §23 (AMD).]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §3 (AMD). 1985, c. 785, §B23 (AMD).



5 §789. Human Rights Commission

All affirmative action programs, whether part of the civil service or not, shall be subject to the review and comment of the Human Rights Commission. [1975, c. 153, §1 (NEW).]

All powers and duties granted to the Maine Human Rights Commission under sections 4551, et seq., as amended, apply to this section. Complaints of discrimination based on race, color, religious creed, sex, national origin, age, physical handicap or mental handicap should be made to the Maine Human Rights Commission. [1985, c. 388, §3 (AMD).]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §3 (AMD).



5 §790. Affected state agencies and state related agencies

All state financed agencies, political subdivisions, quasi-independent agencies, school districts and instrumentalities of State Government are required to implement this Code of Fair Practices and Affirmative Action. [1975, c. 153, §1 (NEW).]

SECTION HISTORY

1975, c. 153, §1 (NEW).



5 §791. Records confidential

Records and correspondence utilized by state agencies in the certification of minority business enterprises, women's business enterprises and disadvantaged business enterprises which pertain to the applicant's financial or tax status, to private contracts made by the applicant, to the applicant's trade secrets or to any other matter customarily regarded as confidential business information shall be confidential and shall not be open for public inspection. [1985, c. 587, (NEW).]

Nothing in this section prevents the disclosure of any records, correspondence or other materials to authorized officers and employees of the State Government and Federal Government. [1985, c. 587, (NEW).]

SECTION HISTORY

1985, c. 587, (NEW).






Chapter 67: TAX-DEFERRED ARRANGEMENT

5 §881. Tax-deferred arrangements

The State or any county, city, town or other political subdivision may, by contract, agree with any employee to defer or contribute a portion of that employee's compensation as part of a tax-deferred arrangement permitted for employees under the provisions of the Internal Revenue Code of 1986, as amended, and subsequently contract for, purchase or otherwise procure for the employee an investment product or products as permitted by applicable law, including, but not limited to, a fixed or variable life insurance or annuity contract from an insurance company licensed to contract business in this State, shares of an investment company registered under the federal Investment Company Act of 1940 or investment products offered by any state or national bank. Any tax deferral program offered by a firm must protect the benefits of employees to the full extent allowed by a plan authorized under the Internal Revenue Code of 1986, as amended. The State, pursuant to section 885, may offer to state employees and state employees may elect to participate in any tax-deferred arrangement established and made available by the Board of Trustees of the Maine Public Employees Retirement System pursuant to section 17103. [1997, c. 204, §2 (RPR); 2007, c. 58, §3 (REV).]

SECTION HISTORY

1973, c. 491, (NEW). 1983, c. 791, §1 (AMD). 1997, c. 204, §2 (RPR). 2007, c. 58, §3 (REV).



5 §882. Authorization

The director or the principal officer of each state agency, department, board, commission or institution is authorized to enter into such contractual agreements with employees of that particular state agency, department, board, commission or institution on behalf of the State to defer any portion of that employee's compensation as part of a tax-deferred arrangement under this chapter. [1997, c. 204, §3 (AMD).]

SECTION HISTORY

1973, c. 491, (NEW). 1997, c. 204, §3 (AMD).



5 §883. Administration

Administration of tax-deferred arrangements under this chapter, within state agencies, departments, boards, commissions or institutions, is under the direction of the Department of Administrative and Financial Services. Each county, city, town or other political subdivision may designate an officer to administer tax-deferred arrangements. Payroll deductions must be made in each instance by the appropriate payroll officer. [1997, c. 204, §4 (AMD).]

SECTION HISTORY

1973, c. 491, (NEW). 1985, c. 785, §A39 (AMD). 1997, c. 204, §4 (AMD).



5 §884. Advisory Council on Tax-deferred Arrangements

The Advisory Council on Tax-deferred Arrangements, established by section 12004-I, subsection 25, shall meet at least once a year, review the operations of the arrangements program and advise the Department of Administrative and Financial Services on matters of policy relating to the activities under the arrangements program. Members of the advisory council are entitled to compensation as provided in chapter 379. All appointed members serve at the pleasure of the appointing authority. The advisory council consists of 12 members as follows. [2007, c. 298, §1 (AMD).]

1. Ex officio members; chair. The ex officio members of the Advisory Council on Tax-deferred Arrangements are: the Commissioner of Administrative and Financial Services, or the commissioner's designee; the Superintendent of Insurance, or the superintendent's designee; and the Superintendent of Financial Institutions, or the superintendent's designee. The Commissioner of Administrative and Financial Services, or a designee, is the chair of the advisory council.

[ 1997, c. 204, §5 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

2. Retirement system representative.

[ 1997, c. 204, §5 (RP) .]

3. Employee representatives. The employee representatives of the advisory council are 9 employees appointed by the Governor as follows:

A. [2007, c. 298, §2 (RP).]

B. [2007, c. 298, §2 (RP).]

C. [2007, c. 298, §2 (RP).]

D. Seven classified state employees, one from each bargaining unit recognized pursuant to Title 26, chapter 9-B in the executive branch, recommended to the Governor by the employee organizations certified to represent the units; [2007, c. 298, §2 (NEW).]

E. One employee from the largest bargaining unit recognized pursuant to Title 26, chapter 9-B in the legislative branch, recommended to the Governor by the employee organization certified to represent the unit; and [2007, c. 298, §2 (NEW).]

F. One employee from the largest bargaining unit recognized pursuant to Title 26, chapter 14 in the judicial branch, recommended to the Governor by the employee organization certified to represent the unit. [2007, c. 298, §2 (NEW).]

Employee representatives are appointed for terms of 3 years.

[ 2007, c. 298, §2 (AMD) .]

4. Voting. All votes of the council must be one vote cast by labor and one vote cast by management. The labor vote must be cast by the labor cochair, who must be chosen by the labor members, and must represent the majority opinion of the labor members of the council. The management vote must be cast by the management cochair, who is the Commissioner of Administrative and Financial Services or the commissioner's designee.

[ 1997, c. 204, §5 (NEW) .]

SECTION HISTORY

1973, c. 491, (NEW). 1973, c. 585, §§11,12 (AMD). 1983, c. 812, §22 (AMD). 1985, c. 785, §A40 (AMD). 1989, c. 503, §B16 (AMD). 1991, c. 108, (RPR). 1991, c. 780, §§Y32,33 (AMD). 1997, c. 204, §5 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 503, §§1,2 (AMD). 2007, c. 298, §§1, 2 (AMD).



5 §885. Selection of firms

The advisory council shall select up to 7 firms for participation by state employees as the result of investigation and competitive bidding, as outlined in chapter 155. The advisory council may, at any time after the evaluation and study of new programs, replace any previously selected firm with another firm through the process of competitive bidding. Participants in the plan retain the right to continue to invest with a previously selected firm with which they have already established an account in the State of Maine plan. Any firm selected by the advisory council in accordance with this section must be a registered investment advisor under the federal Investment Company Act of 1940 or a bank or insurance company authorized to receive or manage contributions as part of a tax-deferred arrangement under this chapter. [1997, c. 204, §6 (AMD).]

Any county, city, town or other political subdivision wishing to make use of any material relating to evaluation, or competitive bidding compiled by the advisory council, may receive copies on request. [1997, c. 204, §6 (AMD).]

SECTION HISTORY

1973, c. 491, (NEW). 1997, c. 204, §6 (AMD).



5 §886. Definition

For the purposes of this chapter, "employee" means any person whether appointed, elected or under contract, providing services for the State, county, city, town or other political subdivision, for which compensation is paid. [1973, c. 491, (NEW).]

SECTION HISTORY

1973, c. 491, (NEW).



5 §887. Payment of premiums; purchase of shares; investment products

Notwithstanding any other provision of law to the contrary, those persons designated to administer the tax-deferred arrangements are authorized to make payment for investment products acquired as part of a tax-deferred arrangement. The payments are not construed to be a prohibited use of the general assets of the State, county, city or other political subdivision. [1997, c. 204, §6 (AMD).]

SECTION HISTORY

1973, c. 491, (NEW). 1997, c. 204, §6 (AMD).



5 §888. Application

Any compensation or portion of compensation reduced by an employee in conjunction with a deferred compensation program and any earnings or income thereon must be held in trust for the exclusive benefit of that participant and that participant's beneficiary as provided in the United States Internal Revenue Code, Section 457. For purposes of this section, custodial accounts, annuity contracts and other contracts described in the United States Internal Revenue Code, Section 457(g) must be treated as trusts. Any compensation or portion of compensation reduced must be considered in calculating any employee benefits and is subject to any withholding imposed on the employee. Any compensation or portion of compensation reduced is not subject to any income taxation until distribution is actually made to the employee. [1997, c. 192, §1 (AMD).]

SECTION HISTORY

1973, c. 491, (NEW). 1973, c. 788, §§16-A (RPR). 1997, c. 192, §1 (AMD).



5 §889. Liability limited

The financial liability of the State, county, city, town or other political subdivision under a tax-deferred arrangement under this chapter is limited in each instance to the transmittal to the provider of the investment product or products selected by an employee of that portion of the employee's compensation deferred under the tax-deferred arrangement while the enrollee remains an employee of the State, county, city, town or other political subdivision enrolled in the tax-deferred arrangement, and only to the amount of the portion of the employee's compensation. [1997, c. 204, §7 (RPR).]

SECTION HISTORY

1973, c. 491, (NEW). 1997, c. 204, §7 (RPR).






Chapter 68: INDIVIDUAL RETIREMENT ACCOUNT AND SIMPLIFIED EMPLOYEE PENSION PLANS FOR PUBLIC EMPLOYEES

5 §891. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 791, §2 (NEW).]

1. Employee. "Employee" means any person whether appointed, elected or under contract, providing services for the State, county, municipality or other political subdivision, for which compensation is paid.

[ 1983, c. 791, §2 (NEW) .]

2. Individual retirement account. "Individual retirement account" means an individual retirement account that is in compliance with the United States Internal Revenue Code.

[ 1983, c. 791, §2 (NEW) .]

3. Simplified employee pension plan. "Simplified employee pension plan" means a simplified employee pension plan that is in compliance with the provisions of the United States Internal Revenue Code of 1954, as amended, as these provisions relate to simplified employee pension plans.

[ 1983, c. 791, §2 (NEW) .]

SECTION HISTORY

1983, c. 791, §2 (NEW).



5 §892. Individual retirement and pension plans

The State or any county, municipality or other political subdivision may enter into an agreement with an employee under which all or a portion of that employee's compensation may be transferred into an individual retirement account or simplified employee pension plan in accordance with the United States Internal Revenue Code of 1954, as amended. The State or any county, municipality or other political subdivision may make payroll deductions for individual retirement accounts or simplified employee pension plans from a financial institution as defined in Title 9-B, section 131, subsection 17-A, or any insurance company or investment company licensed to contract business in this State. [1983, c. 791, §2 (NEW).]

SECTION HISTORY

1983, c. 791, §2 (NEW).



5 §893. Administration

Payroll deductions must be made by the appropriate payroll officer of each county, municipality or other political subdivision. The Commissioner of Administrative and Financial Services is responsible for the administration of this chapter as it applies to state employees. Any costs incurred by the Commissioner of Administrative and Financial Services to administer the state program must be borne equally by state employee participants, and these costs may be compensated by means of payroll deductions. [1991, c. 780, Pt. Y, §34 (AMD).]

SECTION HISTORY

1983, c. 791, §2 (NEW). 1985, c. 785, §A41 (AMD). 1991, c. 780, §Y34 (AMD).



5 §894. Liability limited

The State, any county, municipality or other political subdivision which transfers employee compensation to an individual retirement account shall have no liability for the funds once a proper transfer has been made. [1983, c. 791, §2 (NEW).]

SECTION HISTORY

1983, c. 791, §2 (NEW).






Chapter 69: ALTERNATIVE WORKING HOURS

5 §901. Legislative findings and purpose

The Legislature finds that alternative working hours, including part-time work, job sharing and more flexible work schedules will lead to greater efficiency by state employees. There are many qualified and talented Maine citizens of all ages whose personal responsibilities make it difficult to work full time or during the traditional hours of employment. [1981, c. 270, §4 (NEW).]

SECTION HISTORY

1981, c. 270, §4 (NEW).



5 §902. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 270, §4 (NEW).]

1. Alternative working hours employment. "Alternative working hours employment" means employment in the classified or unclassified service capable of being filled through flexible hours, job-sharing or part-time employment, as defined in subsections 2, 3 and 4.

[ 1981, c. 270, §4 (NEW) .]

2. Flexible hours employment. "Flexible hours employment" means employment where the full-time employees of a specific work unit and shift are authorized to set different working hours around a basic core of hours during which all full-time unit employees are to be at work.

[ 1981, c. 270, §4 (NEW) .]

3. Job-sharing employment. "Job-sharing employment" means employment where 2 or more persons share one position.

[ 1993, c. 707, Pt. G, §1 (AMD) .]

4. Part-time employment. "Part-time employment" means employment for less than the standard work week for the class and agency on regularly scheduled hours each week for the position.

[ 1981, c. 270, §4 (NEW) .]

SECTION HISTORY

1981, c. 270, §4 (NEW). 1993, c. 707, §G1 (AMD).



5 §903. Authorization for alternative working hours employment

1. Employees in collective bargaining units. The Governor, or his designee who negotiates a collective bargaining agreement, may bargain and conclude agreements, pursuant to Title 26, chapter 9-B, which include provisions for alternative working hours employment. Notwithstanding any other state law, an agreement with any such provision shall provide for the proration of any benefits, including retirement benefits, made available to a person employed for job-sharing and part-time employment, provided that such proration is not prohibited by federal law.

[ 1981, c. 270, §4 (NEW) .]

2. Employees not in collective bargaining units. The Director of Human Resources shall adopt rules to implement alternative working hours employment for persons who are not in collective bargaining units. Notwithstanding any other state law, any such rules shall provide for the proration of any benefits, including retirement benefits, made available to a person employed for job-sharing and part-time employment, provided that the proration is not prohibited by federal law.

[ 1985, c. 785, Pt. B, §24 (AMD) .]

3. Further authority. Any appropriation for personal services, allocation or other resource made available to an account may be used during the biennium to carry out the intent of this section. For the purpose of complying with any appropriation or allocation, one full-time position shared by more than one person shall be considered one full-time position. Continued funding of these costs shall be requested as current services in accordance with chapter 149.

[ 1981, c. 270, §4 (NEW) .]

4. Prohibition. Positions listed in chapter 71 and in Title 2, section 6, may not be filled by persons employed under any job-sharing authority.

[ 1987, c. 402, Pt. A, §26 (AMD) .]

5. Report. The commissioner shall report to the Joint Standing Committee on State Government the state's progress in establishing alternative working hours. The report shall at a minimum contain a specific breakdown of the number of employees seeking and the number of employees working alternative working hours employment by each category of such employment, the increase or decrease in the number of employees from the preceding year by each category, the number of persons over the age of 60 by each category of alternative working hours employment, an estimate of savings achieved or costs imposed and a narrative summary of the efforts taken by the State to encourage the development of alternative working hours employment.

[ 1981, c. 270, §4 (NEW) .]

SECTION HISTORY

1981, c. 270, §4 (NEW). 1985, c. 785, §B24 (AMD). 1987, c. 402, §A26 (AMD).






Chapter 71: UNCLASSIFIED SERVICE

5 §931. Unclassified service

The unclassified service comprises positions held by officers and employees as follows. [1983, c. 729, §4 (NEW).]

1. Officers and employees. Certain elective, legislative, executive, judicial and other officers and employees as follows:

A. Elective officers, chosen by popular election or appointed to fill an elective office; [1983, c. 729, §4 (NEW).]

B. Officers who, under the Constitution of Maine or statutes, are chosen by the Legislature; [1983, c. 729, §4 (NEW).]

C. Heads of departments and members of boards and commissions required by law to be appointed by the Governor, some bureau directors and the Administrative Director of the Public Utilities Commission; [1983, c. 729, §4 (NEW).]

D. Officers and employees in the judicial service of the State; [1983, c. 729, §4 (NEW).]

E. Officers and employees of the Senate and House of Representatives of the Legislature; [1983, c. 729, §4 (NEW).]

F. Officers and enlisted men in the National Guard and Naval Militia of the State; [1983, c. 729, §4 (NEW).]

G. Employees working in the Governor's office, Governor's Office of Communications, Governor's Energy Office and at the Blaine Mansion; [2011, c. 655, Pt. D, §1 (AMD).]

H. Officers and employees of the unorganized territory school system; the teachers, administrators and professional employees of the state community colleges and the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf; and the teachers, administrators and professional employees of school systems in other state institutions; [2005, c. 279, §2 (AMD).]

I. Deputies, assistants, staff attorneys, research assistants and the secretary to the Attorney General of the Department of Attorney General; [1985, c. 785, Pt. A, §42 (AMD).]

J. Staff attorney, utility analyst and assistant administrative director positions at the Public Utilities Commission; [2007, c. 482, §2 (AMD).]

K. All major policy-influencing positions listed in sections 932 to 952; [1995, c. 465, Pt. A, §4 (AMD); 1995, c. 465, Pt. C, §2 (AFF).]

L. [2007, c. 466, Pt. A, §9 (RP).]

L-1. [1995, c. 625, Pt. A, §4 (RP).]

L-2. [2011, c. 655, Pt. I, §11 (AFF); 2011, c. 655, Pt. I, §4 (RP).]

L-3. The Executive Analyst of the Board of Environmental Protection; and [2003, c. 646, §1 (AMD).]

L-4. [2003, c. 646, §2 (RP).]

M. Other positions in the Executive Branch made unclassified by law. [1987, c. 9, §2 (AMD).]

[ 2011, c. 655, Pt. D, §1 (AMD); 2011, c. 655, Pt. I, §4 (AMD); 2011, c. 655, Pt. I, §11 (AFF) .]

2. Employees appointed to major policy - influencing positions. Except where a term is otherwise provided by law, the appointing authority of the department or agency in which a major policy-influencing position is located may appoint and remove persons to and from these positions at his pleasure.

A. [1989, c. 76, §1 (RP).]

B. [1989, c. 76, §1 (RP).]

C. Any person permanently appointed to a classified position who accepts an appointment to a major policy-influencing position shall have the right, for 12 months subsequent to appointment to the major policy-influencing position, to be restored to the classified position from which he was promoted or to a position equivalent thereto in salary grade in any agency without impairment of his personnel status or the loss of seniority, retirement or other rights to which uninterrupted service in the classified position would entitle him. [1985, c. 785, Pt. A, §45 (NEW).]

D. If a person's service in a major policy-influencing position is terminated for cause, his right to be restored to a position pursuant to paragraph C shall be determined by the Civil Service Appeals Board. [1985, c. 785, Pt. A, §45 (NEW).]

E. During the 12-month period defined in paragraph C, the appointing authority may temporarily appoint a person to the position under the Civil Service Law, provided that funds are available for the appointment and that the appointment is consistent with the law. [RR 1993, c. 1, §8 (COR).]

[ RR 1993, c. 1, §8 (COR) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1983, c. 862, §10 (AMD). 1985, c. 481, §§A7-A9 (AMD). 1985, c. 618, §3 (AMD). 1985, c. 628, §1 (AMD). 1985, c. 785, §§A42-45 (AMD). 1987, c. 9, §§1,2 (AMD). 1987, c. 76, §1 (AMD). 1987, c. 402, §A27 (AMD). 1987, c. 631, §2 (AMD). 1989, c. 443, §7 (AMD). 1991, c. 376, §§17,18 (AMD). RR 1993, c. 1, §8 (COR). 1993, c. 349, §6 (AMD). 1995, c. 465, §A4 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 625, §§A3,4 (AMD). 1997, c. 459, §§2,3 (AMD). 1997, c. 586, §1 (AMD). 1999, c. 784, §§2,3 (AMD). 2001, c. 374, §§2,3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 646, §§1,2 (AMD). 2005, c. 218, §2 (AMD). 2005, c. 279, §2 (AMD). 2007, c. 466, Pt. A, §9 (AMD). 2007, c. 482, §2 (AMD). 2011, c. 655, Pt. D, §1 (AMD). 2011, c. 655, Pt. I, §4 (AMD). 2011, c. 655, Pt. I, §11 (AFF).



5 §932. Department of Attorney General

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Attorney General. Notwithstanding any other provision of law, these positions and their successor positions shall be subject to this chapter:

A. Deputy Attorneys General; and [1983, c. 729, §4 (NEW).]

B. Assistant Attorneys General. [1983, c. 729, §4 (NEW).]

[ 1983, c. 729, §4 (NEW) .]

SECTION HISTORY

1983, c. 729, §4 (NEW).



5 §933. Department of Agriculture, Conservation and Forestry

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Agriculture, Conservation and Forestry. Notwithstanding any other provisions of law, these positions and their successor positions are subject to this chapter:

A. Deputy Commissioner; [2005, c. 337, §1 (AMD); 2005, c. 337, §4 (AFF).]

B. [1997, c. 643, Pt. NN, §1 (RP).]

C. [1997, c. 643, Pt. NN, §1 (RP).]

D. [1997, c. 643, Pt. NN, §1 (RP).]

E. [1997, c. 643, Pt. NN, §1 (RP).]

F. [1997, c. 643, Pt. NN, §1 (RP).]

G. [1997, c. 643, Pt. NN, §1 (RP).]

H. [1995, c. 502, Pt. C, §1 (RP).]

I. [1995, c. 502, Pt. C, §1 (RP).]

J. [2007, c. 1, Pt. S, §1 (RP).]

K. [2009, c. 552, §2 (RP).]

L. [2009, c. 552, §3 (RP).]

M. [2009, c. 462, Pt. K, §2 (RP).]

N. [2015, c. 267, Pt. U, §1 (RP).]

O. [2013, c. 588, Pt. A, §2 (RP).]

P. [2015, c. 267, Pt. U, §2 (RP).]

Q. Natural Resource Marketing and Economic Development Specialist; [2013, c. 405, Pt. A, §5 (NEW).]

(Paragraph Q as enacted by PL 2013, c. 368, Pt. X, §3 is REALLOCATED TO TITLE 5, SECTION 933, SUBSECTION 1, PARAGRAPH T)

R. Director, Bureau of Agriculture, Food and Rural Resources; [RR 2013, c. 1, §9 (COR).]

S. Director, Bureau of Resource Information and Land Use Planning; and [RR 2013, c. 1, §9 (COR).]

T. (REALLOCATED FROM T. 5, §933, sub-§1, ¶Q) Assistant to the Commissioner for Public Information. [RR 2013, c. 1, §8 (RAL).]

[ 2015, c. 267, Pt. U, §§1, 2 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1983, c. 862, §11 (AMD). 1991, c. 671, §§O1-3 (AMD). 1995, c. 502, §C1 (RPR). 1997, c. 643, §NN1 (AMD). 2005, c. 337, §§1,2 (AMD). 2005, c. 337, §4 (AFF). 2007, c. 1, Pt. S, §1 (AMD). 2009, c. 462, Pt. K, §§1, 2 (AMD). 2009, c. 552, §§2-6 (AMD). 2011, c. 1, Pt. F, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV). RR 2013, c. 1, §§8, 9 (COR). 2013, c. 368, Pt. X, §§1-3 (AMD). 2013, c. 405, Pt. A, §§3-5 (AMD). 2013, c. 588, Pt. A, §§2, 3 (AMD). 2015, c. 267, Pt. U, §§1, 2 (AMD).



5 §934. Department of Professional and Financial Regulation

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Professional and Financial Regulation. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Superintendent, Bureau of Financial Institutions; [1983, c. 729, §4 (NEW); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

B. Superintendent, Bureau of Consumer Credit Protection; [1995, c. 309, §29 (AFF); 1995, c. 309, §3 (RPR); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

C. Superintendent, Bureau of Insurance; [2001, c. 182, §2 (AMD).]

D. Assistant to the Commissioner; and [2001, c. 182, §2 (AMD).]

E. Administrator, Office of Securities. [2001, c. 182, §3 (NEW).]

[ 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF); 2001, c. 182, §§2, 3 (AMD); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). RR 1993, c. 1, §9 (COR). 1995, c. 309, §3 (AMD). 1995, c. 309, §29 (AFF). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 182, §§2,3 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF).



5 §934-A. Department of Economic and Community Development

1. Major policy-influencing position. The Deputy Commissioner is a major policy-influencing position within the Department of Economic and Community Development. The Deputy Commissioner is appointed by the Commissioner of Economic and Community Development and serves at the commissioner's pleasure. Notwithstanding any other provision of law, this position and its successor position is subject to this chapter.

A. [1991, c. 622, Pt. F, §1 (RP).]

B. [2005, c. 425, §1 (RP).]

C. [1991, c. 622, Pt. F, §1 (RP).]

D. [1991, c. 622, Pt. F, §2 (RP).]

E. [1991, c. 622, Pt. F, §2 (RP).]

F. [1991, c. 622, Pt. F, §3 (RP).]

G. [2005, c. 425, §1 (RP).]

H. [2005, c. 425, §1 (RP).]

I. [2005, c. 425, §1 (RP).]

J. [2005, c. 425, §1 (RP).]

[ 2005, c. 425, §1 (RPR) .]

SECTION HISTORY

1987, c. 534, §§A4,A19 (NEW). 1987, c. 816, §§P1,P2 (AMD). 1991, c. 622, §§F1-4 (AMD). 2003, c. 673, §M1 (AMD). 2005, c. 425, §1 (AMD).



5 §934-B. Dirigo Health

The position of executive director is a major policy-influencing position within Dirigo Health established pursuant to Title 24-A, chapter 87. Notwithstanding any other provision of law, this position and any successor position are subject to this chapter. [2003, c. 469, Pt. A, §2 (NEW).]

SECTION HISTORY

2003, c. 469, §A2 (NEW).



5 §935. Department of Agriculture, Conservation and Forestry

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Agriculture, Conservation and Forestry. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. [1995, c. 502, Pt. E, §2 (RP).]

A-1. [2005, c. 519, Pt. Y, §1 (RP).]

B. [2013, c. 405, Pt. A, §6 (RP).]

C. Director, Bureau of Forestry; [2013, c. 405, Pt. A, §6 (AMD).]

D. [2013, c. 588, Pt. A, §4 (RP).]

E. Executive Director, Maine Land Use Planning Commission; [1983, c. 729, §4 (NEW); 2011, c. 682, §38 (REV).]

F. Director, Bureau of Parks and Lands; [2013, c. 405, Pt. A, §6 (AMD).]

G. [2013, c. 405, Pt. A, §6 (RP).]

H. [2007, c. 240, Pt. I, §1 (RP).]

I. Assistant to the Commissioner for Public Information; [1987, c. 349, Pt. H, §2 (AMD).]

J. Assistant to the Commissioner; and [1987, c. 349, Pt. H, §2 (AMD).]

K. State Supervisor, Forest Fire Operations. [1987, c. 349, Pt. H, §3 (NEW).]

[ 2013, c. 588, Pt. A, §4 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1983, c. 862, §12 (AMD). 1987, c. 349, §§H2,H3 (AMD). 1995, c. 502, §§E2,32 (AMD). 1999, c. 556, §3 (AMD). 2005, c. 519, §Y1 (AMD). 2007, c. 240, Pt. I, §1 (AMD). 2011, c. 655, Pt. KK, §3 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §5, 7 (REV). 2011, c. 682, §38 (REV). 2013, c. 405, Pt. A, §6 (AMD). 2013, c. 405, Pt. C, §2 (AMD). 2013, c. 588, Pt. A, §4 (AMD).



5 §936. Department of Corrections

1. Major policy-influencing positions. The positions of deputy commissioner and 2 associate commissioners are major policy-influencing positions within the Department of Corrections. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter.

A. [2013, c. 491, §2 (RP).]

B. [2013, c. 491, §2 (RP).]

C. [2013, c. 491, §2 (RP).]

[ 2013, c. 491, §2 (RPR) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1995, c. 502, §F2 (RPR). 1999, c. 731, §G1 (AMD). 2013, c. 491, §2 (AMD).



5 §937. Department of Education

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Education. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Deputy Commissioner; [2011, c. 655, Pt. D, §2 (AMD).]

B. [1997, c. 266, §1 (RP).]

C. [1993, c. 684, §1 (RP); 1993, c. 708, Pt. J, §2 (RP).]

D. [1993, c. 684, §1 (RP); 1993, c. 708, Pt. J, §2 (RP).]

E. [1993, c. 684, §1 (RP); 1993, c. 708, Pt. J, §2 (RP).]

F. Director, Policy and Programs; and [2015, c. 267, Pt. NN, §1 (AMD).]

G. [2001, c. 344, §2 (RP); 2001, c. 439, Pt. H, §2 (RP).]

H. [1997, c. 266, §1 (RP).]

I. [1995, c. 560, Pt. F, §3 (RP).]

J. [2007, c. 1, Pt. D, §1 (RP).]

K. [2015, c. 267, Pt. NN, §1 (RP).]

L. [2015, c. 267, Pt. NN, §1 (RP).]

M. Director, Communications. [2011, c. 655, Pt. D, §4 (NEW).]

[ 2015, c. 267, Pt. NN, §1 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1989, c. 414, §§1,2 (AMD). 1989, c. 700, §A14 (AMD). 1991, c. 716, §2 (AMD). 1993, c. 684, §1 (AMD). 1993, c. 708, §J2 (AMD). 1995, c. 462, §A6 (AMD). 1995, c. 560, §§F2,3 (AMD). 1997, c. 266, §1 (AMD). 2001, c. 344, §§1,2 (AMD). 2001, c. 439, §§H1,2 (AMD). 2007, c. 1, Pt. D, §1 (AMD). 2011, c. 380, Pt. PPP, §1 (AMD). 2011, c. 655, Pt. D, §§2-4 (AMD). 2013, c. 1, Pt. S, §1 (AMD). 2015, c. 267, Pt. NN, §1 (AMD).



5 §938. Department of Environmental Protection

1. Major policy-influencing positions.

[ 1995, c. 560, Pt. E, §1 (RP) .]

1-A. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Environmental Protection. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Deputy Commissioner; [1995, c. 560, Pt. E, §2 (NEW).]

B. [2005, c. 519, Pt. K, §1 (RP).]

C. Director, Policy Development and Implementation; [1995, c. 560, Pt. E, §2 (NEW).]

D. Director, Education and Outreach; [1995, c. 560, Pt. E, §2 (NEW).]

E. Director, Innovation and Assistance; [1995, c. 560, Pt. E, §2 (NEW).]

F. Director, Bureau of Air Quality Control; [1995, c. 560, Pt. E, §2 (NEW).]

G. Director, Bureau of Remediation and Waste Management; [2015, c. 267, Pt. IIII, §2 (AMD).]

H. Director, Bureau of Water Quality; and [2015, c. 267, Pt. IIII, §3 (AMD).]

I. Director, Bureau of Land Resources. [2015, c. 267, Pt. IIII, §4 (NEW).]

[ 2015, c. 267, Pt. IIII, §§2-4 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1983, c. 862, §13 (AMD). 1985, c. 746, §3 (AMD). 1987, c. 419, §2 (AMD). 1987, c. 787, §§2,3 (AMD). 1987, c. 816, §§KK8,KK9 (AMD). 1989, c. 111, (AMD). 1995, c. 368, §§UU2-7 (AMD). 1995, c. 395, §U3 (AFF). 1995, c. 560, §§E1,2 (AMD). 2005, c. 519, §K1 (AMD). 2015, c. 267, Pt. IIII, §§2-4 (AMD).



5 §938-A. Board of Environmental Protection (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 890, §§A2,40 (NEW). 1999, c. 784, §4 (RP).



5 §939. Department of Finance (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 729, §4 (NEW). 1985, c. 785, §A46 (AMD). 1991, c. 780, §Y35 (RP).



5 §939-A. Executive Department (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §LL1 (NEW). 2011, c. 657, Pt. AA, §3 (RP).



5 §940. Department of Human Services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 729, §4 (NEW). 1989, c. 400, §§1,14 (AMD). 1989, c. 878, §B3 (AMD). 1995, c. 418, §A39 (AMD). 1995, c. 560, §J1 (AMD). 2003, c. 689, §C4 (RP).



5 §941. Maine Human Rights Commission

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Maine Human Rights Commission. Notwithstanding any other provisions of law, these positions and their successor positions shall be subject to this chapter:

A. Executive Director; and [1983, c. 729, §4 (NEW).]

B. Chief Compliance Officer. [1983, c. 729, §4 (NEW).]

[ 1983, c. 729, §4 (NEW) .]

SECTION HISTORY

1983, c. 729, §4 (NEW).



5 §942. Department of Inland Fisheries and Wildlife

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Inland Fisheries and Wildlife. Notwithstanding any other provision of law, these positions and their successor positions shall be subject to this chapter:

A. Deputy Commissioner; [1983, c. 729, §4 (NEW).]

B. Game Warden Colonel; and [1983, c. 862, §14 (AMD).]

C. Assistant to the Commissioner for Public Information. [1983, c. 862, §14 (AMD).]

D. [1983, c. 862, §14 (RP).]

[ 1983, c. 862, §14 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1983, c. 862, §14 (AMD).



5 §942-A. Maine Outdoor Heritage Fund Board (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §2 (NEW). 2007, c. 1, Pt. F, §2 (RP).



5 §943. Department of Labor

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Labor. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. [1995, c. 462, Pt. B, §1 (RP).]

B. Director, Bureau of Labor Standards; [1983, c. 729, §4 (NEW).]

C. Executive Director, Maine Labor Relations Board; [1983, c. 729, §4 (NEW).]

D. [2007, c. 1, Pt. D, §2 (RP).]

E. Director of Legislative Affairs; [2011, c. 655, Pt. SS, §1 (AMD).]

F. [1995, c. 560, Pt. G, §3 (RP).]

F-1. Deputy Commissioner; [2005, c. 3, Pt. O, §1 (RPR).]

G. [1995, c. 560, Pt. G, §3 (RP).]

G-1. Director, Bureau of Employment Services; [2013, c. 467, §1 (AMD).]

H. [1995, c. 560, Pt. G, §3 (RP).]

I. [1995, c. 560, Pt. G, §3 (RP).]

J. Director of Operations; [2013, c. 467, §1 (AMD).]

K. Director, Bureau of Rehabilitation Services; [2011, c. 655, Pt. D, §5 (AMD).]

L. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2011, c. 655, Pt. D, §11) Director, Bureau of Unemployment Compensation; and [2011, c. 655, Pt. D, §6 (NEW); 2011, c. 655, Pt. D, §11 (AFF).]

M. Director of Communications. [2013, c. 467, §1 (AMD).]

[ 2013, c. 467, §1 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1983, c. 862, §15 (AMD). 1995, c. 462, §B1 (AMD). 1995, c. 560, §G3 (AMD). 2005, c. 3, §O1 (AMD). 2007, c. 1, Pt. D, §2 (AMD). 2011, c. 655, Pt. D, §§5, 6 (AMD). 2011, c. 655, Pt. D, §11 (AFF). 2011, c. 655, Pt. SS, §1 (AMD). 2013, c. 467, §1 (AMD).



5 §944. Maine State Lottery Commission

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Maine State Lottery Commission. Notwithstanding any other provision of law, these positions shall be subject to this chapter:

A. Deputy Director. [1983, c. 729, §4 (NEW).]

[ 1983, c. 729, §4 (NEW) .]

SECTION HISTORY

1983, c. 729, §4 (NEW).



5 §945. Department of Marine Resources

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Marine Resources. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Deputy Commissioner; [2005, c. 519, Pt. S, §1 (AMD).]

B. Chief, Bureau of Marine Patrol; [1995, c. 395, Pt. E, §1 (AMD).]

C. [1985, c. 481, Pt. A, §10 (RP).]

D. Assistant to the Commissioner for Public Information; [1995, c. 395, Pt. E, §2 (AMD).]

E. [2007, c. 1, Pt. E, §1 (RP).]

F. [2013, c. 368, Pt. CCC, §1 (RP).]

G. Director, External Affairs; and [2013, c. 368, Pt. CCC, §2 (AMD).]

H. Assistant to the Commissioner for Communications. [2013, c. 368, Pt. CCC, §3 (NEW).]

[ 2013, c. 368, Pt. CCC, §§1-3 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1985, c. 481, §A10 (AMD). 1989, c. 348, §1 (AMD). 1995, c. 395, §§E1-3 (AMD). 1997, c. 643, §NN2 (AMD). 2005, c. 519, §§S1-4 (AMD). 2007, c. 1, Pt. E, §1 (AMD). 2013, c. 368, Pt. CCC, §§1-3 (AMD).



5 §946. Department of Behavioral and Developmental Services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 729, §4 (NEW). 1989, c. 501, §BB3 (AMD). 1993, c. 410, §CCC2 (AMD). 1995, c. 395, §§G1-4 (AMD). 1995, c. 395, §G20 (AFF). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2001, c. 439, §§J1-3 (AMD). 2003, c. 689, §C5 (RP).



5 §946-A. Department of Health and Human Services

1. Major policy-influencing positions. The positions subject to appointment by the commissioner are major policy-influencing positions within the Department of Health and Human Services.

A. [2007, c. 539, Pt. N, §5 (RP).]

B. [2005, c. 412, §4 (RP).]

C. [2005, c. 412, §4 (RP).]

C-1. [2007, c. 539, Pt. N, §5 (RP).]

C-2. [2007, c. 539, Pt. N, §5 (RP).]

C-3. [2007, c. 539, Pt. N, §5 (RP).]

C-4. [2007, c. 539, Pt. N, §5 (RP).]

C-5. [2007, c. 539, Pt. N, §5 (RP).]

C-6. [2007, c. 539, Pt. N, §5 (RP).]

C-7. [2007, c. 539, Pt. N, §5 (RP).]

C-8. [2007, c. 539, Pt. N, §5 (RP).]

D. [2005, c. 412, §4 (RP).]

E. [2005, c. 412, §4 (RP).]

E-1. [2007, c. 539, Pt. N, §5 (RP).]

F. [2007, c. 539, Pt. N, §5 (RP).]

G. [2007, c. 539, Pt. N, §5 (RP).]

H. [2007, c. 539, Pt. N, §5 (RP).]

I. [2007, c. 539, Pt. N, §5 (RP).]

J. [2007, c. 539, Pt. N, §5 (RP).]

K. [2005, c. 519, Pt. Z, §2 (RP).]

L. [2007, c. 539, Pt. N, §5 (RP).]

[ 2007, c. 539, Pt. N, §5 (AMD) .]

SECTION HISTORY

2003, c. 689, §C6 (NEW). 2005, c. 236, §3 (REV). 2005, c. 412, §4 (AMD). 2005, c. 519, §§Z1,2 (AMD). 2007, c. 539, Pt. N, §5 (AMD).



5 §947. Department of Personnel (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 729, §4 (NEW). 1985, c. 785, §B25 (RP).



5 §947-A. Department of Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A47 (NEW). 1991, c. 377, §3 (AMD). 1991, c. 528, §III5 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III5 (AMD). 1991, c. 780, §Y36 (RP).



5 §947-B. Department of Administrative and Financial Services

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Administrative and Financial Services. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. [2005, c. 12, Pt. SS, §3 (RP).]

B. Director, Bureau of Human Resources; [1991, c. 780, Pt. Y, §37 (NEW).]

C. [2007, c. 240, Pt. HH, §2 (RP).]

D. Director, Bureau of Alcoholic Beverages and Lottery Operations; [1991, c. 780, Pt. Y, §37 (NEW).]

E. Director, Bureau of General Services; [1991, c. 780, Pt. Y, §37 (NEW).]

F. Deputy Commissioners, Department of Administrative and Financial Services; [2013, c. 1, Pt. D, §1 (AMD).]

G. State Controller; [1991, c. 780, Pt. Y, §37 (NEW).]

H. State Tax Assessor; [1999, c. 731, Pt. F, §2 (AMD).]

I. State Budget Officer; [2003, c. 673, Pt. C, §2 (AMD).]

J. Chief Information Officer; [2011, c. 655, Pt. I, §5 (AMD); 2011, c. 655, Pt. I, §11 (AFF).]

K. Associate Commissioner, Administrative Services; [2013, c. 1, Pt. D, §2 (AMD).]

L. Associate Commissioner for Tax Policy within the Bureau of Revenue Services; and [2013, c. 1, Pt. D, §3 (AMD).]

M. Director, Legislative Affairs and Communications. [2013, c. 1, Pt. D, §4 (NEW).]

[ 2013, c. 1, Pt. D, §§1-4 (AMD) .]

SECTION HISTORY

1991, c. 780, §Y37 (NEW). 1999, c. 731, §§F2,3 (AMD). 2003, c. 673, §§C2-4 (AMD). 2005, c. 12, §SS3 (AMD). 2007, c. 240, Pt. HH, §2 (AMD). 2011, c. 655, Pt. I, §5 (AMD). 2011, c. 655, Pt. I, §11 (AFF). 2013, c. 1, Pt. D, §§1-4 (AMD).



5 §948. Department of Public Safety

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Public Safety. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Chief, Bureau of State Police; [1983, c. 729, §4 (NEW).]

B. [2003, c. 20, Pt. R, §5 (RP).]

C. Director, Office of State Fire Marshal; [1983, c. 729, §4 (NEW).]

D. Director, Maine Criminal Justice Academy; [1983, c. 729, §4 (NEW).]

E. Assistant to the Commissioner for Public Information; [1983, c. 729, §4 (NEW).]

F. [2003, c. 20, Pt. R, §6 (RP).]

G. Deputy Chief, Bureau of State Police; [2009, c. 317, Pt. A, §1 (AMD).]

H. Director, Bureau of Highway Safety; [1989, c. 648, §1 (AMD).]

I. Director, Maine Drug Enforcement Agency; [1995, c. 560, Pt. C, §1 (AMD); 1995, c. 560, Pt. C, §4 (AFF).]

J. [2009, c. 317, Pt. A, §1 (RP).]

K. Two majors, Bureau of State Police; [2009, c. 317, Pt. A, §1 (AMD).]

L. Director, Maine Emergency Medical Services; and [2011, c. 633, §1 (AMD).]

M. Director, Bureau of Consolidated Emergency Communications. [2011, c. 633, §2 (AMD).]

N. [2011, c. 633, §3 (RP).]

[ 2011, c. 633, §§1-3 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1987, c. 355, (AMD). 1987, c. 666, §§2-4 (AMD). 1989, c. 648, §1 (AMD). 1991, c. 837, §B4 (AMD). 1995, c. 560, §§C1,2 (AMD). 1995, c. 560, §C4 (AFF). 1999, c. 182, §§1-3 (AMD). 2001, c. 559, §EE1 (AMD). 2003, c. 20, §§R5,6 (AMD). 2009, c. 317, Pt. A, §1 (AMD). 2011, c. 633, §§1-3 (AMD).



5 §949. Public Utilities Commission

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Public Utilities Commission. Notwithstanding any other provision of law, these positions and their successor positions shall be subject to this chapter:

A. General Counsel - Public Utilities Commission; [1985, c. 618, §4 (AMD).]

B. Director of telephone and water utility industries; [2009, c. 122, §4 (AMD).]

C. Administrative Director; [1985, c. 618, §4 (AMD).]

D. Director of electric and gas utility industries; and [2009, c. 372, Pt. A, §1 (AMD); 2009, c. 372, Pt. A, §10 (AFF).]

D-1. [2009, c. 372, Pt. A, §10 (AFF); 2009, c. 372, Pt. A, §2 (RP).]

E. Director of consumer assistance and safety. [2015, c. 8, §2 (AMD).]

[ 2015, c. 8, §2 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1985, c. 618, §4 (AMD). 2007, c. 482, §§3, 4 (AMD). 2009, c. 122, §§4, 5 (AMD). 2009, c. 372, Pt. A, §§1, 2 (AMD). 2009, c. 372, Pt. A, §10 (AFF). 2015, c. 8, §2 (AMD).



5 §950. Department of the Secretary of State

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of the Secretary of State. Notwithstanding any other provision of law, these positions and their successor positions shall be subject to this chapter:

A. Deputy Secretaries of State; and [1983, c. 729, §4 (NEW).]

B. State Archivist. [1983, c. 729, §4 (NEW).]

[ 1983, c. 729, §4 (NEW) .]

SECTION HISTORY

1983, c. 729, §4 (NEW).



5 §951. Department of Transportation

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Transportation. Notwithstanding any other provision of law, these positions and their successor positions shall be subject to this chapter:

A. Deputy Commissioners; [1983, c. 729, §4 (NEW).]

B. Chief Counsel, Bureau of Legal Services; [1983, c. 729, §4 (NEW).]

C. Assistant to the Commissioner; and [1983, c. 729, §4 (NEW).]

D. Assistant to the Commissioner for Public Information. [1983, c. 729, §4 (NEW).]

[ 1983, c. 729, §4 (NEW) .]

SECTION HISTORY

1983, c. 729, §4 (NEW).



5 §952. Department of Defense, Veterans and Emergency Management

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Defense, Veterans and Emergency Management. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Deputy Commissioner; [1997, c. 643, Pt. Q, §4 (AMD).]

B. Director, Maine Emergency Management Agency; and [1997, c. 455, §4 (AMD).]

C. [1991, c. 626, §2 (RP).]

D. Director of the Bureau of Maine Veterans' Services. [1997, c. 455, §5 (NEW).]

[ 1997, c. 643, Pt. Q, §4 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1987, c. 370, §2 (AMD). 1987, c. 634, §2 (AMD). 1991, c. 626, §2 (AMD). 1997, c. 455, §§4,5,31 (AMD). 1997, c. 643, §Q4 (AMD).



5 §953. Workers' Compensation Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 65, §1 (NEW). 1985, c. 372, §A2 (NEW). 1985, c. 601, §1 (RPR). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A4 (RP).



5 §953-A. Maine Waste Management Agency (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A4 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A5 (RP).



5 §954. Bureau of State Employee Health (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §C1 (NEW). 1989, c. 483, §A11 (AMD). 1989, c. 857, §18 (AMD). 1989, c. 875, §E5 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, §III6 (RP). 1991, c. 591, §III6 (RP).



5 §955. Director of State Employee Health; staff (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §C1 (NEW). 1987, c. 731, §8 (AMD). 1989, c. 483, §A12 (AMD). 1989, c. 501, §P8 (AMD). 1989, c. 878, §A10 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, §III7 (RP). 1991, c. 591, §III7 (RP).



5 §956. Bureau of State Employee Health Internal Service Fund Account (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §C1 (NEW). 1989, c. 501, §P9 (AMD). 1989, c. 936, §1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, §III8 (RP). 1991, c. 591, §III8 (RP).



5 §957. State Employee Assistance Program

The State Employee Assistance Program is a division of the Bureau of Human Resources and is established to promote increased efficiency in the workplace by providing assessment and referral service to those state employees, spouses and dependents of state employees and state retirees whose work performance has been affected by the disorders specified in subsection 1. [1991, c. 528, Pt. III, §9 (RPR); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §9 (RPR).]

1. Assessment and referral. The program shall provide assessment and referral services to employees whose work performance has been affected by behavioral or medical disorders including, but not limited to, alcoholism and drug abuse, misuse of other drugs, emotional problems, family disorders and financial, legal, marital and any other stresses. The major elements of the program consist of the following:

A. An assessment interview; [1989, c. 857, §19 (NEW).]

B. Referral to appropriate treatment; [1989, c. 857, §19 (NEW).]

C. Follow-up; [1989, c. 857, §19 (NEW).]

D. Coordination of a benefit package; [1989, c. 857, §19 (NEW).]

E. Continuous care; [1989, c. 857, §19 (NEW).]

F. Maintenance of confidentiality of client records; and [1989, c. 857, §19 (NEW).]

G. Education of state employees. [1989, c. 857, §19 (NEW).]

[ 1989, c. 857, §19 (NEW) .]

2. Contract services. The Director of the Bureau of Human Resources shall contract with a private company or companies to fulfill the purpose of this section. Any contracts for employee assistance services must be awarded on the basis of a competitive bid process.

[ 1991, c. 528, Pt. MM, §1 (RPR); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. MM, §1 (RPR) .]

3. Employee participation and leave. Employee participation in the program is voluntary. Employees who wish to consult with a program counselor must be granted administrative leave without loss of pay or benefits. Employees may use authorized accumulated leave, or leave without pay, for assistance by an outside resource.

[ 1989, c. 857, §19 (NEW) .]

4. Funds. The Department of Administrative and Financial Services shall receive and disburse funds made available to the program through the provisions of section 286-A. The Director of the Bureau of Human Resources shall oversee the implementation and administration of the program. Funds made available to the department for the purposes of this section, from any source, may not lapse, but must be carried forward to the next fiscal year to be expended for the same purpose.

[ 2005, c. 683, Pt. A, §5 (AMD) .]

5. Confidentiality of client records. No records of the identity, assessment, diagnosis, prognosis, referral or treatment of a client of the program may be maintained in the personnel records of individuals who participate in the program. Any such records are confidential.

[ 1989, c. 857, §19 (NEW) .]

SECTION HISTORY

1989, c. 857, §19 (NEW). 1991, c. 528, §§MM1,III9, 10 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§MM1,III9, 10 (AMD). 2005, c. 683, §A5 (AMD).



5 §958. Workers' Compensation Board

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Workers' Compensation Board. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Executive director; [1993, c. 145, §2 (NEW).]

B. General counsel; and [1993, c. 145, §2 (NEW).]

C. Deputy directors. [1993, c. 145, §2 (NEW).]

[ 1993, c. 145, §2 (NEW) .]

SECTION HISTORY

1993, c. 145, §2 (NEW).



5 §959. Maine Commission on Indigent Legal Services

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Maine Commission on Indigent Legal Services. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Executive director. [2009, c. 419, §3 (NEW).]

[ 2009, c. 419, §3 (NEW) .]

SECTION HISTORY

2009, c. 419, §3 (NEW).









Part 3: RETIREMENT AND SOCIAL SECURITY

Chapter 101: STATE RETIREMENT SYSTEM

Subchapter 1: GENERAL PROVISIONS

5 §1001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 186, §1 (AMD). 1965, c. 339, §1 (AMD). 1965, c. 513, §7 (AMD). 1967, c. 57, §1 (AMD). 1969, c. 415, §1 (AMD). 1969, c. 504, §§11-A (AMD). 1971, c. 17, §1 (AMD). 1971, c. 139, (AMD). 1971, c. 622, §9 (AMD). 1975, c. 607, (AMD). 1975, c. 622, §§1-5 (AMD). 1977, c. 573, §1 (AMD). 1977, c. 580, §1 (AMD). 1979, c. 16, §1 (AMD). 1979, c. 127, §33 (AMD). 1983, c. 82, (AMD). 1983, c. 146, §1 (AMD). 1983, c. 859, §§J1,J7 (AMD). 1983, c. 863, §§B41,B45 (AMD). 1985, c. 62, §1 (AMD). 1985, c. 216, §1 (AMD). 1985, c. 506, §§B3,4 (AMD). 1985, c. 721, §1 (AMD). 1985, c. 785, §B26 (AMD). 1985, c. 801, §§2,7 (RP). 1987, c. 402, §§A28,A29 (AMD).



5 §1002. Name and date of establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§2,7 (RP).



5 §1003. Exemption from taxation and execution (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 782, §1 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1004. Protection against fraud (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §37 (AMD). 1983, c. 121, (RPR). 1985, c. 801, §§2,7 (RP).



5 §1005. Proposed amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 764, (NEW). 1975, c. 622, §6 (RPR). 1975, c. 766, §4 (AMD). 1985, c. 785, §B27 (AMD). 1985, c. 801, §§2,7 (RP). 1987, c. 402, §§A30,A31 (AMD).



5 §1006. Mandatory retirement age prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 580, §2 (NEW). 1985, c. 801, §§2,7 (RP).



5 §1007. Report to the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 124, (NEW). 1985, c. 801, §§2,7 (RP).






Subchapter 2: ADMINISTRATION

5 §1031. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 59, §§1-5 (AMD). 1969, c. 45, §2 (AMD). 1971, c. 17, §§2-7 (AMD). 1973, c. 122, §1 (AMD). 1973, c. 733, §§5-7 (AMD). 1975, c. 622, §§7-14 (AMD). 1975, c. 766, §4 (AMD). 1975, c. 771, §§58-60 (AMD). 1977, c. 78, §§14,72 (AMD). 1977, c. 694, §§19,20 (AMD). 1977, c. 696, §38 (AMD). 1979, c. 533, §§1 TO 4-A (AMD). 1983, c. 812, §§23,24 (AMD). 1985, c. 250, (AMD). 1985, c. 785, §§B28,29 (AMD). 1985, c. 801, §§2,7 (RP). 1987, c. 402, §§A32-A35 (AMD).



5 §1032. Special intent (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 17, §8 (AMD). 1975, c. 622, §15 (AMD). 1977, c. 694, §§21,22 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1033. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 415, §2 (AMD). 1971, c. 17, §§9,10 (AMD). 1973, c. 625, §22 (AMD). 1975, c. 622, §16 (AMD). 1983, c. 40, §§1,2 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1034. Withdrawal of local districts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 596, §1 (NEW). 1985, c. 801, §§2,7 (RP).






Subchapter 3: FINANCING

5 §1061. Funds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 59, §6 (AMD). 1973, c. 122, §2 (AMD). 1977, c. 694, §23 (AMD). 1979, c. 127, §34 (AMD). 1979, c. 734, §4 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1062. Financing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 337, §§1,2 (AMD). 1967, c. 59, §§7,8 (AMD). 1969, c. 45, §§3-7 (AMD). 1971, c. 17, §§11,12 (AMD). 1973, c. 369, §§1,3 (AMD). 1975, c. 622, §§17-20 (AMD). 1977, c. 696, §39 (AMD). 1977, c. 700, §1 (AMD). 1979, c. 541, §A30 (AMD). 1979, c. 663, §§12-14 (AMD). 1981, c. 316, §D1 (AMD). 1981, c. 453, §1 (AMD). 1981, c. 700, §2 (AMD). 1983, c. 45, (AMD). 1985, c. 391, §§5-7 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1063. Legislative findings and intent (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 291, (NEW). 1985, c. 801, §§2,7 (RP).






Subchapter 4: MEMBERSHIP AND CONTRIBUTION

5 §1091. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 280, (AMD). 1973, c. 571, §2 (AMD). 1985, c. 244, §§1,2 (AMD). 1985, c. 507, §3 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1092. Employees of counties, cities and towns entitled to membership (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 41, (AMD). 1965, c. 49, (AMD). 1965, c. 171, §1 (AMD). 1967, c. 81, (AMD). 1969, c. 208, (AMD). 1969, c. 271, (AMD). 1971, c. 154, §1 (AMD). 1973, c. 115, (AMD). 1973, c. 123, (AMD). 1973, c. 487, (AMD). 1975, c. 622, §§21-27 (AMD). 1975, c. 770, §22 (AMD). 1977, c. 580, §3 (AMD). 1977, c. 658, §1 (AMD). 1977, c. 700, §2 (AMD). 1979, c. 77, (AMD). 1979, c. 126, (AMD). 1979, c. 310, (AMD). 1981, c. 306, (AMD). 1981, c. 590, §§1,2 (AMD). 1981, c. 595, §1 (AMD). 1983, c. 54, (AMD). 1983, c. 480, §A4 (AMD). 1985, c. 19, (AMD). 1985, c. 104, (AMD). 1985, c. 801, §§2,7 (RP).



5 §1092-A. CETA employees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 524, (NEW). 1985, c. 801, §§2,7 (RP).



5 §1093. Limitation on membership (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§2,7 (RP).



5 §1094. Creditable services (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 314, (AMD). 1965, c. 339, §2 (AMD). 1965, c. 497, (AMD). 1965, c. 509, §§1-4 (AMD). 1967, c. 57, §2 (AMD). 1969, c. 415, §3 (AMD). 1969, c. 449, (AMD). 1971, c. 40, (AMD). 1973, c. 105, (AMD). 1973, c. 571, §3 (AMD). 1973, c. 625, §23 (AMD). 1975, c. 622, §§28 TO 38-A (AMD). 1975, c. 742, §1 (AMD). 1977, c. 564, §§30,31 (AMD). 1979, c. 663, §15 (AMD). 1981, c. 50, (AMD). 1981, c. 217, (AMD). 1981, c. 362, (AMD). 1985, c. 365, §1 (AMD). 1985, c. 365, §§2-7 (AMD). 1985, c. 502, (AMD). 1985, c. 790, (AMD). 1985, c. 798, §1 (AMD). 1985, c. 801, §§2,7 (RP). 1987, c. 769, §A12 (AMD).



5 §1095. Employees' contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 288, §1 (AMD). 1965, c. 337, §3 (AMD). 1965, c. 445, §§1,2 (AMD). 1967, c. 143, §1 (AMD). 1969, c. 415, §§4,4-A (AMD). 1971, c. 39, (AMD). P&SL 1971, c. 179, §E3 (AMD). 1971, c. 482, §1 (AMD). 1971, c. 513, §1 (AMD). 1971, c. 622, §10 (AMD). 1973, c. 412, §2 (AMD). 1973, c. 513, §22 (AMD). 1973, c. 542, §§1-3 (AMD). 1973, c. 625, §§24,25 (AMD). 1975, c. 497, §3 (AMD). 1975, c. 622, §§38-B (RPR). 1977, c. 661, §1 (AMD). 1981, c. 453, §2 (AMD). 1983, c. 751, §§1-4 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1096. Return of accumulated contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 622, §39 (AMD). 1979, c. 17, (AMD). 1981, c. 453, §3 (AMD). 1985, c. 71, (AMD). 1985, c. 801, §§2,7 (RP).






Subchapter 5: PAYMENT OF BENEFITS

5 §1121. Service retirement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 288, §2 (AMD). 1965, c. 414, (AMD). 1965, c. 439, §§1,2,4 (AMD). 1965, c. 445, §§3,4 (AMD). 1967, c. 143, §2 (AMD). P&SL 1967, c. 154, §D (AMD). 1967, c. 467, §1 (AMD). 1967, c. 544, §§12,13 (AMD). 1969, c. 415, §§5,6 (AMD). 1969, c. 427, (AMD). 1969, c. 574, §1 (AMD). 1969, c. 590, §§4-A (AMD). 1971, c. 154, §§2,3 (AMD). 1971, c. 167, §§1,2 (AMD). P&SL 1971, c. 179, §§E1,E2 (AMD). 1971, c. 482, §2 (AMD). 1971, c. 513, §2 (AMD). 1971, c. 517, (AMD). 1971, c. 520, (AMD). 1971, c. 533, (AMD). 1971, c. 622, §§11-13,13-A (AMD). 1973, c. 191, (AMD). 1973, c. 412, §§3,4 (AMD). 1973, c. 460, §18 (AMD). 1973, c. 513, §22 (AMD). 1973, c. 542, §§4-9 (AMD). 1973, c. 606, (AMD). 1973, c. 619, (AMD). 1973, c. 788, §§17-19 (AMD). 1975, c. 210, (AMD). 1975, c. 497, §3 (AMD). 1975, c. 622, §§40-53 (AMD). 1975, c. 742, §2 (AMD). 1975, c. 766, §4 (AMD). 1975, c. 770, §§23,24 (AMD). 1975, c. 771, §§61-64 (AMD). 1977, c. 78, §15 (AMD). 1977, c. 564, §32 (AMD). 1977, c. 580, §§4-11 (AMD). 1977, c. 661, §2 (AMD). 1977, c. 699, §§1-4 (AMD). 1979, c. 127, §35 (AMD). 1979, c. 624, §§1-3 (AMD). 1981, c. 146, (AMD). 1983, c. 480, §§A5,A6 (AMD). 1983, c. 751, §§5-12 (AMD). 1985, c. 38, §1 (AMD). 1985, c. 365, §8 (AMD). 1985, c. 507, §§4,5 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1122. Disability retirement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 415, §§7,8 (AMD). 1971, c. 482, §3 (AMD). 1971, c. 622, §14 (AMD). 1973, c. 122, §3 (AMD). 1973, c. 542, §10 (AMD). 1973, c. 788, §§20-21 (AMD). 1975, c. 622, §§54 TO 54-D (AMD). 1977, c. 450, §§1,2 (AMD). 1977, c. 564, §33 (AMD). 1977, c. 580, §§12,13 (AMD). 1977, c. 696, §40 (AMD). 1979, c. 222, §1 (AMD). 1981, c. 698, §7 (AMD). 1985, c. 722, (AMD). 1985, c. 801, §§2,7 (RP). 1987, c. 402, §A36 (AMD).



5 §1123. Restoration to service (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 26, (AMD). 1969, c. 206, (AMD). 1971, c. 595, §1 (AMD). 1979, c. 5, (AMD). 1979, c. 92, (AMD). 1979, c. 200, (AMD). 1979, c. 663, §§16,17 (AMD). 1985, c. 62, §2 (RPR). 1985, c. 801, §§2,7 (RP).



5 §1124. Ordinary death benefits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 29, §1 (AMD). 1965, c. 171, §2 (AMD). 1965, c. 425, §5 (AMD). 1965, c. 513, §8 (AMD). 1967, c. 509, (AMD). 1969, c. 415, §§9-12 (AMD). 1969, c. 488, (AMD). 1971, c. 511, (AMD). 1973, c. 122, §§4,5 (AMD). 1975, c. 622, §55 (AMD). 1975, c. 778, §1 (AMD). 1977, c. 573, §2 (AMD). 1979, c. 541, §A31 (AMD). 1979, c. 663, §18 (AMD). 1981, c. 519, §1 (AMD). 1983, c. 53, (AMD). 1983, c. 146, §2 (AMD). 1983, c. 480, §A7 (AMD). 1983, c. 583, §2 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1124-A. Ordinary death benefit's option for participating local districts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 700, §3 (NEW). 1985, c. 801, §§2,7 (RP).



5 §1125. Accidental death benefits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 390, (AMD). 1971, c. 84, (AMD). 1973, c. 513, §22 (AMD). 1975, c. 622, §§56-59 (AMD). 1975, c. 770, §§25,26 (AMD). 1983, c. 146, §§3,4 (AMD). 1985, c. 38, §2 (AMD). 1985, c. 61, §§1,2 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1126. Payment of retirement allowances (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 622, §§60,61 (AMD). 1985, c. 387, (AMD). 1985, c. 801, §§2,7 (RP).



5 §1127. Benefits to employees retired prior to date of establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§2,7 (RP).



5 §1128. Cost-of-living plan for retired persons (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 337, §4 (NEW). 1969, c. 66, (AMD). 1973, c. 122, §6 (AMD). 1973, c. 625, §26 (AMD). 1975, c. 622, §62 (AMD). 1975, c. 742, §3 (AMD). 1975, c. 778, §2 (AMD). 1977, c. 573, §3 (RPR). 1979, c. 663, §19 (AMD). 1983, c. 529, (AMD). 1985, c. 281, §§1,2 (AMD). 1985, c. 801, §§2,7 (RP).






Subchapter 6: GROUP LIFE INSURANCE

5 §1151. Group life insurance for state employees and teachers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 34, (AMD). 1965, c. 186, §2 (AMD). 1967, c. 59, §9 (AMD). 1967, c. 189, §§1-3 (AMD). 1967, c. 384, §§1,2 (AMD). 1967, c. 411, §§1-3 (AMD). 1967, c. 544, §§14-17 (AMD). 1971, c. 220, (AMD). 1971, c. 589, §§1-5 (AMD). 1973, c. 584, (AMD). 1973, c. 625, §§27,28 (AMD). 1973, c. 788, §22 (AMD). 1977, c. 694, §§24-26 (AMD). 1977, c. 696, §§41-A (AMD). 1979, c. 437, §§1-8 (AMD). 1983, c. 461, §1 (RP).



5 §1151-A. Group life insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 461, §2 (NEW). 1983, c. 530, §§3,4 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1152. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 589, §§6,7 (AMD). 1977, c. 694, §27 (AMD). 1983, c. 461, §3 (RP).



5 §1153. Participating local districts (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 411, §4 (AMD). 1975, c. 622, §63 (AMD). 1983, c. 461, §4 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1154. Withdrawal of local districts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 596, §2 (NEW). 1985, c. 801, §§2,7 (RP).






Subchapter 7: APPEALS

5 §1181. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §15 (AMD). 1975, c. 622, §§64,65 (AMD). 1977, c. 694, §28 (RPR). 1985, c. 801, §§2,7 (RP).









Chapter 103: SOCIAL SECURITY FOR STATE AND MUNICIPAL EMPLOYEES

5 §1221. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 140, (AMD). 1969, c. 173, (AMD). 1985, c. 801, §§2,7 (RP).



5 §1222. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §§A32,A33 (AMD). 1985, c. 779, §14 (AMD). 1985, c. 801, §§2,7 (RP). 1987, c. 402, §A37 (AMD).



5 §1223. Federal-state agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §§A34,A35 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1224. Coverage of employees of political subdivisions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A36 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1225. Contribution fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§2,7 (RP).



5 §1226. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§2,7 (RP).



5 §1227. Cost of administration (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§2,7 (RP).









Part 4: FINANCE

Chapter 141: GENERAL PROVISIONS

5 §1501. Uniform fiscal year

The fiscal year of the State Government shall commence on the first day of July and end on the 30th day of June each year. The fiscal year shall be followed in making appropriations and in financial reporting, and shall be uniformly adopted by all departments and agencies of the State Government.



5 §1502. Federal funds

The Governor and every state officer and department head who shall be intrusted with the expenditure of federal funds in this State shall file in the office of the State Controller a detailed report of all disbursements, including the purposes for which such disbursements were made and the persons to whom any money was paid, supported by proper vouchers, said report to be filed within 30 days after the entire fund has been disbursed.

Any state officer excepting the Governor, whether elected or appointed, and any department head who shall fail or neglect to file such report as provided shall be subject to removal from office by authority of the Governor, and if the Governor of the State shall fail or neglect to file such report, he shall be subject to impeachment in the manner provided in the Constitution of Maine, Article IX, section 5.



5 §1502-A. Payment priority

Payments made on behalf of the Department of Health and Human Services for Temporary Assistance for Needy Families and for foster care have priority over other payments and must be made without delay whether or not they are pursuant to a state plan or contract under 45 Code of Federal Regulations, Part 23. The Department of Administrative and Financial Services shall cooperate with other state agencies to accomplish priority payments. [1991, c. 747, §2 (NEW); 1997, c. 530, Pt. A, §34 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1991, c. 747, §2 (NEW). 1997, c. 530, §A34 (AMD). 2003, c. 689, §B6 (REV).



5 §1503. Allocations from the Construction Reserve Fund; balance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 455, §2 (RP).



5 §1504. Charging off accounts due State

The State Controller shall charge off the books of account of the State or any department, institution or agency thereof, such accounts receivable, including all taxes for the assessment or collection of which the State is responsible, and all impounded bank accounts, as are certified to the State Controller as impractical of realization by or for the State, department, institution or agency. Such certification must be by the Attorney General, the Commissioner of Administrative and Financial Services and the head of the department, institution or agency responsible for such account, subject to the approval of the Governor. In each such case, the charging off of such accounts must be recommended by the head of the department, institution or agency originally responsible for such account. [1991, c. 780, Pt. Y, §38 (AMD).]

SECTION HISTORY

1973, c. 701, §3 (AMD). 1975, c. 771, §65 (AMD). 1985, c. 785, §A48 (AMD). 1991, c. 780, §Y38 (AMD).



5 §1505. Petty Cash Funds

A Petty Cash Fund must be allowed by the Commissioner of Administrative and Financial Services to each state department or agency that in the commissioner's opinion requires such a fund. The fund so established may be reimbursed only upon statements and bills audited by the State Controller. [1991, c. 780, Pt. Y, §39 (AMD).]

SECTION HISTORY

1985, c. 785, §A49 (AMD). 1991, c. 780, §Y39 (AMD).



5 §1506. Return of working capital advances

Whenever a working capital advance, or any part thereof, is no longer required for the purpose for which it was made, such amount must be returned to the state fund from which the advance was made. Such return may be made only on the recommendation of the department or agency head having jurisdiction over the advance and with the approval of the Commissioner of Administrative and Financial Services and the Governor. [1991, c. 780, Pt. Y, §40 (AMD).]

SECTION HISTORY

1975, c. 771, §66 (AMD). 1985, c. 785, §A50 (AMD). 1991, c. 780, §Y40 (AMD).



5 §1507. Contingent Account

The Governor may allocate from the State Contingent Account amounts not to exceed in total the sum of $4,350,000. The Governor may allocate from such account amounts not to exceed in total the sum of $300,000 in any fiscal year in accordance with the purposes specified in subsections 1, 2, 3, 4 and 4-A, an amount not to exceed $1,000,000 in accordance with the purposes specified in subsection 5-A, an amount not to exceed $1,000,000 in accordance with the purposes specified in subsection 5-B and an amount not to exceed $2,000,000 in accordance with the purposes specified in subsection 5-C. [2009, c. 213, Pt. OOO, §1 (AMD).]

1. Institutions. The Governor may allocate funds from such account, when need exists and only upon the written request of the Commissioner of Health and Human Services and upon consultation with the State Budget Officer, to those institutions administered by the Department of Health and Human Services where actual average population in a fiscal year exceeds the basic estimates of population upon which the budget was approved and where such relief can not be absorbed within regular legislative appropriations.

[ RR 1995, c. 2, §4 (COR); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §§6, 7 (REV) .]

2. Construction. The Governor may allocate funds from such account to provide funds for construction, repairs, equipment, supplies and furnishings, whenever:

A. An increase in construction or equipment costs results in a project cost in excess of the amount appropriated therefor by the Legislature; or [1975, c. 771, §67 (RPR).]

B. A condition arises during the course of a project which necessitates a change in plans, specifications or equipment resulting in a project cost in excess of funds previously made available therefor. [1975, c. 771, §67 (RPR).]

The Governor may make allocations for this purpose only upon the written request of an appropriate officer of the State and upon consultation with the State Budget Officer.

[ 1975, c. 771, §67 (RPR) .]

3. Purchase of real estate. The Governor may allocate funds from such account to provide funds in accordance with Title 1, section 814. Allocations may be made from this fund by the Governor only upon the written request of the Director of the Bureau of General Services and upon consultation with the State Budget Officer.

[ 2011, c. 691, Pt. B, §7 (AMD) .]

4. Emergencies. The Governor may allocate funds from such account to meet any emergency expense necessarily incurred under any requirement of law or for the maintenance, in emergency conditions, of government within the scope existing at the time of the previous session of the Legislature or contemplated by laws enacted thereat, or to pay expenses arising out of an emergency requiring an expenditure or money not provided by the Legislature. The Governor shall determine the necessity for such allocations upon consultation with the State Budget Officer.

[ 1975, c. 771, §67 (RPR) .]

4-A. Maine community colleges. The Governor may allocate funds from such account in amounts not to exceed in total the sum of $100,000 in any fiscal year to provide funds for any unusual and unforeseen needs as may arise in the operation of the Maine community colleges. Allocations may be made from this fund by the Governor only upon the written request of the Board of Trustees of the Maine Community College System and after consultation with the State Budget Officer.

[ 1989, c. 878, Pt. A, §11 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

5. Promotion of Maine. The Governor, upon consultation with the State Budget Officer, may allocate funds from such account in amounts not to exceed in total the sum of $50,000 in any fiscal year for the promotion of Maine outside of the State, after ample evidence is presented that such funds will support such unusual and unforeseen needs as may arise in the promotion of specific projects that bear a direct positive effect on the economy of Maine and only when there is a written request to the Governor for such funds by a private group or by a state officer whose duties are related to such specific projects; and $250,000 in any fiscal year for scientific, experimental and research projects designed to develop new industries, to enhance industrial productivity or to develop, test or transfer new technologies for which federal funding requiring a state match is available.

[ 1991, c. 528, Pt. E, §6 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §6 (AMD) .]

5-A. Job development training. The Governor may allocate funds from such account in amounts not to exceed in total the sum of $1,000,000 to provide funds for any unusual, unforeseen or extraordinary needs for state assistance in creating jobs by assisting in meeting the training requirements of labor-intensive new or expanding industries. Allocations for this purpose may be made from this fund by the Governor only upon the written request of the Commissioner of Labor and the Commissioner of Economic and Community Development and after consultation with the State Budget Officer. The commissioners' request to the Governor must be formulated subsequent to their consultation with the Commissioner of Education, the President of the Maine Community College System and the director of the appropriate local workforce investment area designated pursuant to the federal Workforce Investment Act of 1998, Public Law 105-220.

[ 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF); 2003, c. 114, §1 (AMD) .]

5-B. Training fund for job retention. The Governor may allocate funds from the account in amounts not to exceed in total the sum of $1,000,000 to provide funds to assist with the training needs of stable businesses that utilize new technologies and work processes to remain competitive and would otherwise be reducing their workforce. Allocations for this purpose may be made from this fund by the Governor only upon written request of the Commissioner of Labor and the Commissioner of Economic and Community Development and after consultation with the State Budget Officer. The commissioners' request to the Governor must be formulated subsequent to their consultation with officials and training providers of the business.

[ 1993, c. 410, Pt. QQQ, §2 (NEW) .]

5-C. Early childhood investments. The Governor may allocate funds from the account in amounts not to exceed in total the sum of $2,000,000 to provide funds to assist with the development of an early care and education infrastructure. Allocations for this purpose may be made from this fund by the Governor upon written request of the Commissioner of Education and the Commissioner of Health and Human Services and after consultation with the State Budget Officer.

[ 2009, c. 213, Pt. OOO, §2 (NEW) .]

6. Claims. The Governor shall allocate funds from the account for the payment of claims approved or partially approved by the State Claims Commission under section 1510-A.

[ 2005, c. 683, Pt. A, §6 (AMD) .]

7. Procedure. All allocations from the State Contingent Account must be supported by a statement of facts setting forth the necessity for the allocation. A copy of each order for an allocation, together with the statement of facts, must be provided to the Office of Fiscal and Program Review, the joint standing committee having jurisdiction over economic development matters, to the President of the Senate and to the Speaker of the House of Representatives when the allocation is made.

[ 1993, c. 410, Pt. QQQ, §3 (AMD) .]

The State Controller shall include in his official annual financial report at the close of each fiscal year a statement showing all transfers made from the State Contingent Account for the fiscal period. [1975, c. 771, §67 (RPR).]

After the close of each fiscal year, the Governor may request a General Fund appropriation from the next session of the Legislature in an amount as may be available to bring the total available in the State Contingent Account to a maximum of $4,350,000 for the current fiscal year. [2009, c. 213, Pt. OOO, §3 (AMD).]

At the close of each fiscal year, as the first priority transfer before any other transfer authorized by law, there must be transferred from the General Fund an amount as may be available from time to time until the maximum of $350,000 is achieved to be used for the purposes specified in subsections 1 to 6. [2005, c. 519, Pt. VV, §1 (AMD).]

Notwithstanding any other provision of law, if the funds remaining in the State Contingent Account are not sufficient to address a purpose consistent with the purposes specified in subsection 4, the Governor may upon consultation with the State Budget Officer access any funds available to the State. The Governor shall identify by financial order the account, fund or other source from which payment is made. Funds accessed for this purpose may not exceed $750,000. [2005, c. 12, Pt. CC, §1 (NEW).]

SECTION HISTORY

1969, c. 455, §1 (RPR). 1975, c. 756, §1 (AMD). 1975, c. 771, §67 (RPR). 1977, c. 78, §16 (AMD). 1979, c. 602, §§1,2 (AMD). 1981, c. 493, §2 (AMD). 1985, c. 497, §1 (AMD). 1985, c. 737, §B6 (AMD). 1985, c. 759, §§1-3 (AMD). 1985, c. 814, §§E1-3 (AMD). 1987, c. 395, §A18 (AMD). 1987, c. 534, §§A5,A19 (AMD). 1987, c. 816, §§N1-N3 (AMD). 1989, c. 443, §§8,9 (AMD). 1989, c. 700, §A15 (AMD). 1989, c. 878, §A11 (AMD). 1989, c. 893, (AMD). 1991, c. 528, §E6 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E6 (AMD). 1993, c. 349, §7 (AMD). 1993, c. 410, §§QQQ1-4 (AMD). RR 1995, c. 2, §4 (COR). 1995, c. 464, §§1,2 (AMD). 1995, c. 464, §18 (AFF). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 24, §C2 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 114, §1 (AMD). 2003, c. 689, §§B6,7 (REV). 2005, c. 12, §CC1 (AMD). 2005, c. 519, §VV1 (AMD). 2005, c. 683, §A6 (AMD). 2009, c. 213, Pt. OOO, §§1-3 (AMD). 2011, c. 691, Pt. B, §7 (AMD).



5 §1508. State funds eliminated

Unless the Legislature otherwise directs, the Commissioner of Administrative and Financial Services, with the approval of the Governor, has authority to discontinue any or all special expendable state funds with the exception of the sinking funds and trust funds and to merge the balance or balances of such fund or funds so discontinued with the General Fund. [1991, c. 780, Pt. Y, §41 (AMD).]

SECTION HISTORY

1975, c. 771, §68 (AMD). 1985, c. 785, §A51 (AMD). 1991, c. 780, §Y41 (AMD).



5 §1509. Records; collections

It shall be the duty of each department, institution or agency of the State to keep a record of all items of income accruing to it. Each department, institution or agency shall be solely responsible for collections of all accounts receivable accruing to it, including taxes levied by the State. In each instance of an item of income accruing to any department, institution or agency, such department, institution or agency shall immediately begin collection efforts and shall make such repeated collection efforts as may be necessary to promptly satisfy the amount owed to the State. Whenever there shall continue to exist items of income or taxes owed to the State which are not paid within 90 days, it shall be the duty of the department, institution or agency to whom such amount is owed to again attempt promptly to collect same. In cases of failure to pay, the department, institution or agency shall refer the account to the Attorney General for collection. [1973, c. 701, §4 (NEW).]

SECTION HISTORY

1973, c. 701, §4 (NEW).



5 §1509-A. Payment by credit card

State departments and agencies shall implement, with the approval of the State Controller and the State Treasurer, procedures for accepting payment for goods, services, fines, forfeitures or any other fees by major credit cards or other electronic means. Unless otherwise provided for in law as of the effective date of this section, any administrative expenses or credit card fees incurred in connection with this method of receiving funds must be absorbed within the existing budget of the department or agency as authorized by the Legislature. [1999, c. 762, §1 (AMD); 1999, c. 762, §5 (AFF).]

SECTION HISTORY

1997, c. 643, §U1 (NEW). 1999, c. 401, §E1 (AMD). 1999, c. 762, §1 (AMD). 1999, c. 762, §5 (AFF).



5 §1510. Certain claims against the State (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 313, (NEW). 1975, c. 771, §69 (RPR). 1977, c. 591, §§1,2 (AMD). 1977, c. 624, §1 (RP).



5 §1510-A. Certain claims against the State

1. Claims against state agency. A state agency may hear and decide any claim of $2,000 or less against it, or any of its agents, except a claim that may be submitted under the Maine Tort Claims Act, Title 14, chapter 741, or under another specific statutory provision. Any agency paying all or part of a claim heard under this subsection shall make payment as soon as practicable from currently available agency funds and, if no funds are then available, from agency funds from the following fiscal year. An agency deciding a claim under this subsection shall make its final decision, and reasons for the decision, in writing and shall, as soon as practicable, send a copy of that decision to the claimant by certified mail.

These claims include, but are not limited to, claims for damage or injury caused by patients, inmates, prisoners in the care or custody of the Department of Health and Human Services or of any institution administered by a department or by children in the custody of the Department of Health and Human Services.

[ 1993, c. 468, §1 (AMD); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Claims against the State decided by the State Claims Commission. A claim under this section may be submitted to the State Claims Commission and heard and decided by it, if:

A. The claim was submitted under subsection 1 to a state agency which refused to hear it; [1977, c. 624, §2 (NEW).]

B. The claim was submitted under subsection 1 to a state agency and no final decision was made within 90 days of submission; or [1977, c. 624, §2 (NEW).]

C. The claim cannot be submitted under a specific statutory provision other than subsection 1 because the claimant, as a result of an action or omission of a state agency or state agent, has not complied with time limits contained in that specific statutory provision. [1987, c. 395, Pt. A, §19 (AMD).]

Any payment resulting from a decision of the State Claims Commission on a claim submitted to it under this subsection shall be paid as soon as practicable by the state agency or agencies found responsible by the State Claims Commission or, if there is no clearly identifiable responsible state agency, the payment shall be paid from the state contingent fund.

[ 1987, c. 395, Pt. A, §19 (AMD) .]

3. Appeal from departmental decisions. Any claim disapproved in whole or part by a state agency hearing that claim under subsection 1 may be appealed to the State Claims Commission within 30 days from the disapproval or partial disapproval. The State Claims Commission shall hear de novo any claim so appealed.

Any payment resulting from a decision of the State Claims Commission on a claim submitted to it under this subsection shall be paid by the state agency or agencies found responsible by the State Claims Commission or, if there is no clearly identifiable responsible state agency, the payment shall be paid from the state contingent fund.

[ 1987, c. 395, Pt. A, §19 (AMD) .]

4. Appeal from State Claims Commission decision. Any party aggrieved by an award of the State Claims Commission may appeal therefrom to the Superior Court within 30 days after the date of the receipt of the notice of the award. The appeal shall be taken by filing a complaint setting forth, as in other civil matters, substantially the facts upon which the case shall be tried. Service shall be made on the opposing party and the State Claims Commission by sending a true copy of the complaint by registered or certified mail within the time limit set out in this subsection. The complaint shall be filed in the Superior Court for the county where one or more of the parties reside or have their principal place of business or where the activity or property which is the subject of the proceeding is located. The court's determination shall be de novo and without a jury or, if all parties agree, by a referee or referees.

[ 1987, c. 395, Pt. A, §19 (AMD) .]

5. Jurisdiction over claims prior to January 4, 1977. The jurisdiction of the State Claims Commission over claims subject to this section includes those claims which have arisen prior to January 4, 1977, unless they have been ruled upon by the Governor and Executive Council or by the Legislature prior to January 4, 1977.

[ 1987, c. 395, Pt. A, §19 (AMD) .]

6. Hearings. Hearings on claims submitted under subsection 2 or appeals made under subsection 3 shall be held at a time and place which the State Claims Commission shall determine. The chairman shall assign either one or 3 members to hear and determine each claim. Hearings on claims under this section which are properly submitted to the State Claims Commission shall be held in accordance with the Maine Administrative Procedure Act, chapter 375. The decision of the commission shall include the reasons for the findings.

[ 1987, c. 395, Pt. A, §19 (AMD) .]

7. Different procedures. A claim submitted under this section shall not be disapproved solely because a claim based on the same facts was submitted under a different statutory procedure and was disallowed.

[ 1977, c. 624, §2 (NEW) .]

8. Rules; report. The commission may adopt rules to implement this section. The commission shall, on or before January 30th of each year, report to the Legislature on all claims filed pursuant to this section.

[ 1987, c. 395, Pt. A, §19 (AMD) .]

SECTION HISTORY

1977, c. 624, §2 (NEW). 1979, c. 672, §2 (AMD). 1983, c. 553, §2 (AMD). 1987, c. 395, §A19 (AMD). 1993, c. 468, §1 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).



5 §1510-B. No liability for wild animal damage

The State is not liable for damage done by wild animals to beehives or livestock. Neither state agencies nor the State Claims Commission may accept claims for such wild animal damage. [1987, c. 395, Pt. A, §20 (AMD).]

SECTION HISTORY

1979, c. 672, §3 (NEW). 1981, c. 368, §1 (AMD). 1987, c. 395, §A20 (AMD).



5 §1511. Loan Insurance Reserve

The State Controller may, at the close of each fiscal year, as the next priority after the transfers authorized pursuant to section 1507, transfer from the Unappropriated Surplus of the General Fund to the Loan Insurance Reserve amounts as may be available from time to time, up to an amount of $1,000,000 per year after the transfers have been made pursuant to section 1507. The balance of this reserve must be paid to the Finance Authority of Maine if such payment does not cause the balance in the reserve fund maintained by the authority, when added to amounts held in the Finance Authority of Maine Mortgage Insurance Fund that are not committed or encumbered for another purpose, to exceed $40,000,000. Any balance in the Loan Insurance Reserve is appropriated for this purpose. [2011, c. 657, Pt. F, §1 (AMD).]

SECTION HISTORY

P&SL 1975, c. 147, §C7 (NEW). 1981, c. 192, §1 (AMD). 1985, c. 512, §D (AMD). 1985, c. 714, §1 (RPR). 1987, c. 816, §O1 (AMD). 1991, c. 9, §E5 (AMD). 1991, c. 622, §JJ (AMD). 1993, c. 6, §B1 (AMD). 1993, c. 508, §G1 (AMD). 1993, c. 707, §G2 (AMD). 1995, c. 464, §3 (AMD). 2001, c. 559, §V1 (AMD). 2003, c. 451, §X1 (AMD). 2005, c. 2, §A1 (AMD). 2005, c. 2, §A14 (AFF). 2005, c. 519, §VV2 (AMD). 2011, c. 657, Pt. F, §1 (AMD).



5 §1512. Payment of attorneys' fees awards

Notwithstanding section 1543 or any other statute, attorneys' fees awarded by a court against the State, its departments, agencies, officers or employees, and settlements of attorneys' fees without court award in these cases, may be paid from any funds available to the State. The Governor may identify by financial order the account, fund or other source from which payment of the attorneys' fees award or settlement shall be made. [1981, c. 417, (NEW).]

All property, assets and interests of the State are exempt from any attachment or execution sought for the enforcement of an award of attorneys' fees. [1981, c. 417, (NEW).]

SECTION HISTORY

1981, c. 417, (NEW).



5 §1513. Maine Rainy Day Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 448, (NEW). 1987, c. 349, §H4 (AMD). 1987, c. 788, §1 (AMD). 1987, c. 793, §A1 (AMD). 1989, c. 502, §§D1,D2 (AMD). 1991, c. 528, §UU1 (AMD). 1991, c. 528, §§UU3,RRR (AFF). 1991, c. 589, §2 (AMD). 1991, c. 591, §UU1 (AMD). 1991, c. 591, §UU3 (AFF). 1993, c. 6, §D1 (AMD). 1993, c. 410, §II1 (AMD). 1993, c. 707, §G3 (AMD). 1995, c. 489, §1 (AMD). 1995, c. 706, §1 (AMD). 1997, c. 455, §31 (AMD). 1997, c. 563, §B1 (AMD). 1997, c. 564, §1 (AMD). 1997, c. 565, §1 (AMD). 1997, c. 643, §§E1,2,GGG1 (AMD). 1997, c. 780, §1 (AMD). RR 1999, c. 1, §2 (COR). RR 1999, c. 2, §1 (COR). 1999, c. 4, §D1 (AMD). 1999, c. 127, §A4 (AMD). 1999, c. 401, §§GGG1,Z1 (AMD). 1999, c. 401, §GGG2 (AFF). 1999, c. 505, §A1 (AMD). 1999, c. 749, §§1,2 (AMD). 1999, c. 749, §3 (AFF). 2001, c. 356, §1 (AMD). 2001, c. 358, §§G1,X1 (AMD). 2001, c. 439, §§T1,CCCCC1 (AMD). 2001, c. 559, §E1 (AMD). 2003, c. 451, §§X2-4 (AMD). 2005, c. 2, §A14 (AFF). 2005, c. 2, §A2 (RP).



5 §1513-A. Governor Baxter School for the Deaf Compensation Fund established (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T2 (NEW). 2003, c. 451, §X5 (RP).



5 §1514. Tax Adjustment Reserve Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 4, §1 (NEW). 1987, c. 504, §1 (AMD). 1987, c. 816, §S (AMD). 1987, c. 819, §1 (AMD). 1987, c. 832, §1 (AMD). 1987, c. 892, §1 (AMD). 1989, c. 502, §§A13,A14 (AMD). 1989, c. 878, §§A12,13 (AMD). 2011, c. 420, Pt. C, §2 (RP).



5 §1515. Corporate Income Tax Investment Credit Fund

1. Corporate Income Tax Investment Credit Fund. There is established a Corporate Income Tax Investment Credit Fund for the purpose of reserving the money appropriated to it awaiting transfer to fund a one-time tax credit for corporate investments in new, used or leased tangible personal property which is placed in service in Maine during the 1989 calendar year and is directly related to the production of goods and services.

[ 1987, c. 876, §2 (NEW) .]

2. Enactment of credit. The joint standing committee of the Legislature having jurisdiction over taxation shall develop the specific provisions of the tax credit. The committee shall report its findings and any recommended legislation to the First Regular Session of the 114th Legislature. This program shall be finalized by April 30, 1989.

[ 1987, c. 876, §2 (NEW) .]

3. Carry-forward.

[ 1989, c. 501, Pt. P, §10 (NEW); 1989, c. 530, §1 (NEW); 1989, c. 702, Pt. E, §2 (RP) .]

SECTION HISTORY

1987, c. 876, §2 (NEW). 1989, c. 501, §P10 (AMD). 1989, c. 530, §1 (AMD). 1989, c. 702, §E2 (AMD).



5 §1516. Blaine House Renovations and Repairs Fund

1. Blaine House Renovations and Repairs Fund. There is created the Blaine House Renovations and Repairs Fund which shall be used solely for capital improvements, renovations and repairs to the Blaine House.

[ 1989, c. 501, Pt. P, §11 (NEW) .]

2. Nonlapsing fund. Any unexpended funds appropriated by the Legislature to implement the purposes of this chapter shall not lapse, but shall be carried forward. Any funds in excess of $100,000 shall be transferred to the General Fund.

[ 1989, c. 501, Pt. P, §11 (NEW) .]

3. Private contributions. The Blaine House Renovations and Repairs Fund, Other Special Revenue Funds account, is established in the Executive Department. This account may receive and accept allocations, appropriations, grants and contributions of money to be used for capital improvements, renovations and repairs to and general operations of the Blaine House. This account may not lapse but must be carried forward from year to year.

[ 2003, c. 451, Pt. N, §1 (NEW) .]

SECTION HISTORY

1989, c. 501, §P11 (NEW). 2003, c. 451, §N1 (AMD).



5 §1516-A. Capital Construction and Improvements Reserve Fund

1. Capital Construction and Improvements Reserve Fund. There is created the Capital Construction and Improvements Reserve Fund, referred to in this section as the "fund," that may be used solely for capital projects that construct, renovate or improve state facilities. Money in the fund may not be expended on facility maintenance issues.

[ 1997, c. 643, Pt. AAA, §1 (NEW) .]

2. Nonlapsing fund. Any unexpended money appropriated or allocated to the fund may not lapse, but must be carried forward.

[ 1997, c. 643, Pt. AAA, §1 (NEW) .]

3. Investment of funds. The money in the fund may be invested as provided by law with the earnings credited to the fund.

[ 1997, c. 643, Pt. AAA, §1 (NEW) .]

4. Report. The Commissioner of Administrative and Financial Services shall provide a report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs annually by January 15th that includes the following:

A. The status of any capital projects undertaken or completed during the most recently completed fiscal year and the current fiscal year; [1997, c. 643, Pt. AAA, §1 (NEW).]

B. Money expended during the most recently completed and the current fiscal year, by project; and [1997, c. 643, Pt. AAA, §1 (NEW).]

C. Remaining fund balances at the end of the most recently completed fiscal year. [1997, c. 643, Pt. AAA, §1 (NEW).]

[ 1997, c. 643, Pt. AAA, §1 (NEW) .]

SECTION HISTORY

1997, c. 643, §AAA1 (NEW).



5 §1516-B. Leased Space Reserve Fund

1. Leased Space Reserve Fund. There is created the Leased Space Reserve Fund, referred to in this section as "the fund," which may be used for costs related to relocation from leased space to state-owned facilities or relocation from a leased space to a lower-priced leased space and capital projects that construct, renovate or improve state facilities. Money in the fund may not be expended on facility maintenance issues.

[ 2011, c. 689, §1 (NEW) .]

2. Nonlapsing fund. Any unexpended money appropriated or allocated to the fund may not lapse, but must be carried forward.

[ 2011, c. 689, §1 (NEW) .]

3. Funding of fund. The Department of Administrative and Financial Services, Bureau of General Services shall notify the State Controller and the State Budget Officer of a relocation of a state agency from leased space to a state-owned facility or a relocation of a state agency from leased space to a lower-priced leased space. Any balance, net of the value of the state cost allocation program as determined by the State Controller, remaining in General Fund or Other Special Revenue Funds money appropriated or allocated for leased space and all facility-related expenses for that agency during the biennium of the relocation as a result of savings resulting from the relocation must be transferred as provided in this subsection.

A. The State Budget Officer shall transfer 50% of any General Fund or Other Special Revenue Funds money through financial order to the fund. This transfer is considered to be an adjustment to the appropriation or allocation. [2011, c. 689, §1 (NEW).]

B. The remaining balance must be transferred to the General Fund as unappropriated surplus. [2011, c. 689, §1 (NEW).]

[ 2011, c. 689, §1 (NEW) .]

SECTION HISTORY

2011, c. 689, §1 (NEW).



5 §1517. Transfer to Retirement Allowance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 464, §4 (NEW). 2003, c. 451, §X6 (AMD). 2005, c. 2, §A14 (AFF). 2005, c. 2, §A3 (RP).



5 §1518. Tax Relief Fund for Maine Residents (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 24, §E1 (NEW). 1997, c. 643, §HHH1 (AMD). 1997, c. 643, §§T6,HHH10 (AFF). 1997, c. 643, §T1 (RP). 1997, c. 750, §D1 (AFF).



5 §1518-A. Tax Relief Fund for Maine Residents

1. Tax Relief Fund for Maine Residents. There is created the Tax Relief Fund for Maine Residents, referred to in this section as "the fund," which must be used to provide tax relief to residents of the State. The fund consists of all resources transferred to the fund under subsection 4 and section 1536 and other resources made available to the fund. The fund must be used to reduce the individual income tax rates to 4% pursuant to subsection 1-A.

[ 2011, c. 692, §1 (AMD) .]

1-A. Implementation. By September 1, 2014 and annually thereafter, if the State Controller determines that the benefits required under the Circuitbreaker Program under Title 36, chapter 907 have been fully funded, the State Controller shall inform the State Tax Assessor of the amount available in the fund for the purposes of subsection 1.

A. By November 1st annually, the State Tax Assessor shall calculate the amount by which the income tax rates under Title 36, section 5111, subsections 1-C, 2-C and 3-C may be reduced during the subsequent tax year using the amount available from the fund. Bracket rate reductions must be a minimum of 0.2 percentage points in the first year in which reductions are made and a minimum of 0.1 percentage points in subsequent years. If sufficient funds are not available to pay for the minimum reduction, a rate reduction may not be made until the amount in the fund is sufficient to pay for the reduction. When the amount is sufficient to pay for the reduction, the reduction must first be applied equally to each bracket under Title 36, section 5111, subsections 1-C, 2-C and 3-C until the lower bracket reaches 4%. Funds available from the fund in subsequent years must be applied to reduce the higher bracket rates until there is a single bracket with a rate of 4%, after which future tax relief may be identified. [2011, c. 692, §1 (NEW).]

B. The State Tax Assessor shall provide public notice of new bracket rates calculated under this subsection by November 15th annually. [2011, c. 692, §1 (NEW).]

C. New bracket rates calculated under this subsection apply beginning with tax years that begin on or after January 1st of the calendar year following the determinations made under this subsection. [2011, c. 692, §1 (NEW).]

[ 2011, c. 692, §1 (NEW) .]

2. Nonlapsing fund. Any unexpended balance in the Tax Relief Fund for Maine Residents may not lapse but must be carried forward to be used pursuant to subsection 1-A.

[ 2011, c. 692, §1 (AMD) .]

3. Transfer for income tax reduction. In the fiscal years immediately following the calculation of the income tax rate reduction under subsection 1-A, paragraph A, the State Tax Assessor shall certify to the State Controller the amount of the reduction in General Fund revenue by fiscal year, and the State Controller shall transfer from the fund the amount certified for the reduction in revenue attributable to adjustments made under subsection 1-A to the General Fund unappropriated surplus.

[ 2011, c. 692, §1 (NEW) .]

4. Transfer from General Fund revenue growth. Beginning with fiscal year 2013-14 and before any other transfers from the General Fund, the State Controller shall transfer to the fund at the close of each fiscal year 40% of the amount by which General Fund budgeted revenue for that fiscal year exceeds the General Fund appropriation limitation calculated for that fiscal year under section 1534.

[ 2011, c. 692, §1 (NEW) .]

SECTION HISTORY

2005, c. 2, §A4 (NEW). 2005, c. 2, §A14 (AFF). 2011, c. 692, §1 (AMD).



5 §1519. Retiree Health Insurance Internal Service Fund

1. Established. The Retiree Health Insurance Internal Service Fund is established within the Department of Administrative and Financial Services to accumulate funds to pay the health insurance premiums for retired state employees and teachers.

[ 1999, c. 731, Pt. DD, §1 (NEW); 1999, c. 731, Pt. DD, §2 (AFF) .]

1-A. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Board" means the Board of Trustees, Maine Public Employees Retirement System established under section 12004-F, subsection 9. [2001, c. 439, Pt. C, §1 (NEW); 2001, c. 439, Pt. C, §4 (AFF); 2007, c. 58, §3 (REV).]

B. "Commissioner" means the Commissioner of Administrative and Financial Services. [2001, c. 439, Pt. C, §1 (NEW); 2001, c. 439, Pt. C, §4 (AFF).]

C. "Fund" means the Retiree Health Insurance Internal Service Fund. [2001, c. 439, Pt. C, §1 (NEW); 2001, c. 439, Pt. C, §4 (AFF).]

[ 2001, c. 439, Pt. C, §1 (NEW); 2001, c. 439, Pt. C, §4 (AFF); 2007, c. 58, §3 (REV) .]

2. Funding.

[ 2003, c. 451, Pt. X, §7 (RP) .]

3. Investment of the fund. The board shall invest the cash assets of the fund that are not required to pay insurance premiums and other operating expenses at the request of the commissioner in the same manner and according to the same investment policy and practices by which the board invests the assets of the Maine Public Employees Retirement System. The board shall treat the fund as held in trust on behalf of the State for the purposes specified in this section and no other and shall separately account for the fund as investment assets, attributing to the fund its proportional share of investment returns and of investment management costs and expenses, including costs and expenses of the retirement system arising because of the board's investment of the fund. The commissioner and the board shall develop jointly a memorandum of understanding that sets out their mutual understanding of the investment of the fund, the related investment accounting and investment return and expense attribution.

[ 2001, c. 439, Pt. C, §1 (NEW); 2001, c. 439, Pt. C, §4 (AFF); 2007, c. 58, §3 (REV) .]

4. Audit of the fund. The commissioner shall ensure adequate audit of the investment management of the fund and the expenditures of the fund each fiscal year within the scope of the annual audit of the Maine Public Employees Retirement System and the State's single audit or through a separate audit as considered appropriate by the board. Any separate audit must be reported to the Governor, the Legislature, the commissioner and the State Controller in as timely a manner as possible after the close of each fiscal year.

[ 2001, c. 439, Pt. C, §1 (NEW); 2001, c. 439, Pt. C, §4 (AFF); 2007, c. 58, §3 (REV) .]

5. Use of the fund. Notwithstanding subsection 1, the fund may be used for necessary audit services, legal expenses, investment management fees and services, general administrative expenses, costs related to the management and administration of the fund and health insurance premium costs.

[ 2001, c. 439, Pt. C, §1 (NEW); 2001, c. 439, Pt. C, §4 (AFF) .]

6. Additional transfers to the fund. The State Controller may, at the close of each fiscal year, as the next priority after the transfers authorized pursuant to section 1507, section 1511 and section 1536, subsection 1, transfer from the unappropriated surplus of the General Fund to the Retiree Health Insurance Internal Service Fund amounts as may be available from time to time, up to an amount of $4,000,000 in fiscal year 2015-16, $4,000,000 in fiscal year 2016-17 and, beginning in fiscal year 2017-18, $2,000,000 to be used solely for the purpose of amortizing the unfunded liability for retiree health benefits. Transfers to the fund may also include appropriations and allocations of the Legislature and revenue from direct billing rates charged to state departments and agencies and other participating jurisdictions to be used solely for the purpose of amortizing the unfunded liability for retiree health benefits.

[ 2015, c. 267, Pt. L, §1 (NEW) .]

SECTION HISTORY

1999, c. 731, §DD1 (NEW). 1999, c. 731, §DD2 (AFF). 2001, c. 439, §C1 (AMD). 2001, c. 439, §C4 (AFF). 2003, c. 451, §X7 (AMD). 2007, c. 58, §3 (REV). 2015, c. 267, Pt. L, §1 (AMD).



5 §1520. Statewide Radio and Network System Reserve Fund

1. Fund established. The Statewide Radio and Network System Reserve Fund, referred to in this section as the "fund," is established as an internal service fund in the Department of Administrative and Financial Services, Office of Information Technology, referred to in this section as the "office," for the purposes of managing the fund and acquiring, expanding, upgrading and replacing a statewide radio and network system for use by state agencies. The office may charge a fee to agencies using the statewide radio and network system in accordance with an established rate structure. Revenues derived from operations must be used to pay the costs of the lease-purchase to acquire a system, expand, upgrade and replace the system, and to manage the fund.

A. The office shall work closely with all departments and agencies to identify radio and network requirements for the statewide system to ensure that agency program requirements are met to the maximum extent possible. The office shall:

(1) Ensure that the annual costs of the lease or lease-purchase are paid in a timely manner and that the financial affairs of the fund are properly managed;

(2) Maintain records of radio and network system requirements for all agencies using the system and make this information available to state agencies;

(3) Require state agencies to become part of the statewide radio and network system when replacing their current systems or purchasing new systems;

(4) Acquire, expand, upgrade or replace the statewide radio and network system in accordance with an established replacement plan; and

(5) Transfer radio equipment and network infrastructure into the fund from agencies using the system, purchase, lease, lease-purchase or enter into other financing agreements, in accordance with section 1587, for the acquisition, expansion, upgrade or replacement of the system or any of its components in accordance with paragraph B when it can be demonstrated that any such action or agreement provides a clear cost or program advantage to the State. [2005, c. 12, Pt. SS, §4 (AMD).]

B. The Chief Information Officer, in conjunction with the agencies using the statewide radio and network system, operating as a board that may be referred to as "the Statewide Radio Network Board," shall establish the following:

(1) Standards for statewide radio and network system operations;

(2) Specifications for systems and components to be acquired by the State; and

(3) Standards for the exemption or waiver of state agencies from the requirements of this section.

By January 15, 2002, standards must be developed for statewide radio and network system usage by all state agencies not exempted under subparagraph (3). [2005, c. 634, §3 (AMD).]

C. The office shall establish, through the Department of Administrative and Financial Services, Office of the State Controller, the Statewide Radio and Network System Reserve Fund account. The funds deposited in the account may include, but are not limited to, appropriations made to the account, funds transferred to the account from within the Department of Administrative and Financial Services, funds received from state departments and agencies using the services provided by the office, earnings by the fund from the Treasurer of State's pool and proceeds from the sale of system assets under the administrative control of the fund by the state surplus property program in the Department of Administrative and Financial Services, Bureau of General Services in accordance with paragraph B and other provisions of law. [2005, c. 12, Pt. SS, §4 (AMD).]

D. The fund may levy charges according to a rate schedule recommended by the Chief Information Officer and approved by the Commissioner of Administrative and Financial Services against all departments and agencies using the services of the statewide radio and network system. [2005, c. 12, Pt. SS, §4 (AMD).]

E. Service charges for the statewide radio and network system must be calculated to provide for system acquisition costs, expansion costs, upgrade costs, necessary capital investment and fund management costs, replacement costs and sufficient working capital for the fund. [2001, c. 439, Pt. U, §1 (NEW).]

F. Each department or agency using the services of the statewide radio and network system must budget adequate funds to pay for costs described in paragraph E. [2001, c. 439, Pt. U, §1 (NEW).]

[ 2007, c. 240, Pt. PP, §1 (AMD) .]

SECTION HISTORY

2001, c. 439, §U1 (NEW). RR 2003, c. 2, §2 (COR). 2005, c. 12, §SS4 (AMD). 2005, c. 634, §3 (AMD). 2007, c. 240, Pt. PP, §1 (AMD).



5 §1521. Application to legislative branch

Unless the language in this Part specifically states that it applies to the legislative branch, the legislative branch may not be required to comply with the provisions of this Part unless determined relevant and applicable by the Legislative Council pursuant to Title 3, section 162. [2005, c. 12, Pt. LL, §2 (NEW).]

SECTION HISTORY

2005, c. 12, §LL2 (NEW).



5 §1522. Reserve for retirement costs

1. Reserve for retirement benefits established. The State Controller shall, at the close of the fiscal years ending June 30, 2012, June 30, 2013 and June 30, 2014, as the next priority after the transfers authorized pursuant to section 1507 and section 1511, and after all required deductions of appropriations, budgeted financial commitments and adjustments considered necessary by the State Controller have been made, transfer from the available balance in the unappropriated surplus of the General Fund up to $15,000,000 for the fiscal year ending June 30, 2012, up to $4,100,000 for the fiscal year ending June 30, 2013 and up to an amount certified by the Executive Director of the Maine Public Employees Retirement System to the State Controller as the estimated amount needed to fully fund the total cost of the benefit calculated for fiscal year 2014-15 pursuant to Public Law 2011, chapter 380, Part T, section 22 for the fiscal year ending June 30, 2014 to a reserve account within the General Fund established for the purpose of providing the resources to fund retirement payments for retired state employees and teachers.

[ 2013, c. 1, Pt. E, §1 (AMD) .]

2. Transfer of unused balance in reserve account. At the close of the fiscal year ending June 30, 2015, the State Controller shall transfer any balance remaining in the reserve account under subsection 1 to the Maine Budget Stabilization Fund established by section 1532.

[ 2011, c. 380, Pt. X, §1 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. X, §1 (NEW). 2013, c. 1, Pt. E, §1 (AMD).






Chapter 142: MAINE BUDGET STABILIZATION FUND

5 §1531. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

1. Average population growth.

[ 2015, c. 267, Pt. L, §2 (RP) .]

2. Average personal income growth. "Average personal income growth" means the average for the prior 10 calendar years, ending with the most recent calendar year for which data is available, of the percent change in personal income in this State, as estimated by the United States Department of Commerce, Bureau of Economic Analysis. The average personal income growth is determined by October 1st, annually, by the Governor's Office of Policy and Management.

[ 2015, c. 267, Pt. L, §3 (AMD) .]

3. Baseline General Fund revenue. "Baseline General Fund revenue" means the recommended General Fund revenue forecast reported by the Revenue Forecasting Committee in its December 1st report of even-numbered years, increased by the net reduction of General Fund revenue, if any, for all enacted changes affecting state and local tax burden since the previous December 1st report of even-numbered years of the Revenue Forecasting Committee.

[ 2005, c. 621, §2 (AMD) .]

4. Biennial base year appropriation. "Biennial base year appropriation" means:

A. For the 2018-2019 biennium, the General Fund appropriation enacted for fiscal year 2016-17 as of December 1, 2016; and [2015, c. 267, Pt. L, §4 (AMD).]

B. For subsequent fiscal years, the amount of the General Fund appropriation limitation for the current year as of December 1st of even-numbered years. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

[ 2015, c. 267, Pt. L, §4 (AMD) .]

5. Commissioner. "Commissioner" means the Commissioner of Administrative and Financial Services.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

6. Forecasted inflation.

[ 2015, c. 267, Pt. L, §5 (RP) .]

7. General Fund revenue shortfall. "General Fund revenue shortfall" means the amount by which the General Fund appropriation limitation established by section 1534 exceeds baseline General Fund revenue and other available resources in each state fiscal year.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

8. Stabilization fund. "Stabilization fund" means the Maine Budget Stabilization Fund established in this chapter.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

9. State and local tax burden. "State and local tax burden" means the total amount of state and local taxes paid by Maine residents, per $1,000 of income, as determined annually by the State Tax Assessor based on data from the United States Department of Commerce, Bureau of Census and Bureau of Economic Analysis.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

SECTION HISTORY

2005, c. 2, §A5 (NEW). 2005, c. 2, §A14 (AFF). 2005, c. 621, §§1,2 (AMD). 2011, c. 655, Pt. DD, §§1, 2 (AMD). 2011, c. 655, Pt. DD, §24 (AFF). 2013, c. 368, Pt. Q, §2 (AMD). 2015, c. 267, Pt. L, §§2-5 (AMD).



5 §1532. Maine Budget Stabilization Fund

1. Generally; stabilization fund established. The Maine Budget Stabilization Fund is hereby established. Amounts in the stabilization fund may not exceed 18% of total General Fund revenues in the immediately preceding state fiscal year and, except as provided by section 1533, may not be reduced below 1% of total General Fund revenue in the immediately preceding state fiscal year. For the purposes of this subsection, at the close of a fiscal year, "immediately preceding state fiscal year" means the fiscal year that is being closed.

[ 2015, c. 267, Pt. L, §6 (AMD) .]

2. Expenditures from fund. Except as otherwise provided in this section, amounts in the stabilization fund may be expended only to offset a General Fund revenue shortfall.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

3. Fund to be nonlapsing. The balance of the stabilization fund may not lapse but must be carried forward to carry out the purposes of this chapter.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

4. Investment of funds. The money in the stabilization fund may be invested as provided by law with the earnings credited to the stabilization fund.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

5. Investment proceeds; exception. At the close of every month during which the stabilization fund is at the 18% limitation described in subsection 1, the State Controller shall transfer from the General Fund to the Retirement Allowance Fund established in section 17251 an amount equal to the investment earnings that otherwise would have been credited to the stabilization fund.

[ 2015, c. 267, Pt. L, §6 (AMD) .]

6. Death benefits. The Governor shall allocate funds from the stabilization fund as needed to pay benefits due pursuant to Title 25, chapter 195-A. Allocations may be made upon written request of the Chief of the State Police, the State Fire Marshal or the Director of Maine Emergency Medical Services and after consultation with the State Budget Officer.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

7. State valuation adjustments.

[ 2013, c. 368, Pt. O, §1 (RP); 2013, c. 544, §§6, 7 (AFF) .]

8. Emergency management assistance compact transfers. The State Controller may transfer up to $1,000,000 from the stabilization fund to the Military Training and Operations program within the Department of Defense, Veterans and Emergency Management based on amounts certified by the Commissioner of Defense, Veterans and Emergency Management to be necessary to fulfill the responsibilities of the department under the emergency management assistance compact under Title 37-B, section 921 or the International Emergency Management Assistance Compact under Title 37-B, section 935. These transfers are authorized only if the Legislature has adjourned sine die and only to the extent needed to meet the obligations of the department within that fiscal year that are in excess of available appropriations and any other funding sources. These funds must be allotted by financial order upon the recommendation of the State Budget Officer and approval of the Governor. Any amounts transferred from the stabilization fund must be returned to the stabilization fund upon receipt of reimbursement from the affected state or province.

[ 2011, c. 655, Pt. O, §1 (NEW) .]

SECTION HISTORY

2005, c. 2, §A5 (NEW). 2005, c. 2, §A14 (AFF). 2007, c. 322, §1 (AMD). 2011, c. 655, Pt. O, §1 (AMD). 2013, c. 368, Pt. O, §1 (AMD). 2013, c. 368, Pt. O, §11 (AFF). 2013, c. 385, §§1, 3 (AFF). 2013, c. 544, §§6, 7 (AFF). 2015, c. 267, Pt. L, §6 (AMD).



5 §1533. Declaration of budget emergency

If the Legislature has adjourned sine die prior to the close of a fiscal year and the commissioner has provided notification as required by section 1668 that indicates that available General Fund resources will not be sufficient to meet General Fund expenditures, the commissioner may declare a budget emergency. At the close of the fiscal year, the State Controller may transfer from the available balance in the stabilization fund to the General Fund Unappropriated Surplus up to the amount necessary to increase total General Fund resources for that fiscal year to be equal to General Fund expenditures. For the purposes of this section, the Governor may reduce the stabilization fund below the 1% minimum threshold established by section 1532. The Governor shall inform the Legislative Council and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs immediately upon such transfers from the stabilization fund. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

SECTION HISTORY

2005, c. 2, §A5 (NEW). 2005, c. 2, §A14 (AFF).



5 §1534. General Fund appropriation limitation

1. Establishment of General Fund appropriation limitation. As of December 1st of each even-numbered year, there must be established a General Fund appropriation limitation for the ensuing biennium. The General Fund appropriation limitation applies to all General Fund appropriations, except that the additional cost for essential programs and services for kindergarten to grade 12 education under Title 20-A, chapter 606-B over the fiscal year 2004-05 appropriation for general purpose aid for local schools is excluded from the General Fund appropriation limitation until the state share of that cost reaches 55% of the total state and local cost.

A. For the first fiscal year of the biennium, the General Fund appropriation limitation is equal to the biennial base year appropriation multiplied by one plus the growth limitation factor in subsection 2. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

B. For the 2nd year of the biennium, the General Fund appropriation limitation is the General Fund appropriation limitation of the first year of the biennium biennial base year appropriation multiplied by one plus the growth limitation factor in subsection 2. [2005, c. 621, §3 (AMD).]

[ 2005, c. 683, Pt. M, §1 (AMD) .]

2. Growth limitation factor. The growth limitation factor is the average personal income growth.

A. [2015, c. 267, Pt. L, §7 (RP).]

B. [2015, c. 267, Pt. L, §7 (RP).]

[ 2015, c. 267, Pt. L, §7 (AMD) .]

3. Exceeding General Fund appropriation limitation; extraordinary circumstances. The General Fund appropriation limitation established in subsection 1 may be exceeded for extraordinary circumstances only under the following circumstances.

A. The extraordinary circumstances must be circumstances outside the control of the Legislature, including:

(1) Catastrophic events such as natural disaster, terrorism, fire, war and riot;

(2) Unfunded or underfunded state or federal mandates;

(3) Citizens' initiatives or other referenda;

(4) Court orders or decrees; or

(5) Loss of federal funding.

Extraordinary circumstances do not include changes in economic conditions, revenue shortfalls, increases in salaries or benefits, new programs or program expansions that go beyond existing program criteria and operation. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

B. The appropriation limitation in subsection 1 may be exceeded only by a vote of both Houses of the Legislature in a separate measure that identifies the extraordinary circumstance and the intent of the Legislature to exceed the appropriation limitation. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

C. Exceeding the appropriation limitation established in subsection 1 permits appropriations to exceed the appropriation limitation only for the period necessary to address the extraordinary circumstance and does not increase the base for purposes of calculating the appropriation limitation for future years. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

4. Increase in appropriation limitation. The appropriation limitation established in subsection 1 may be increased for other purposes only by a vote of both Houses of the Legislature in a separate measure that identifies the intent of the Legislature to exceed the appropriation limitation.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

SECTION HISTORY

2005, c. 2, §A5 (NEW). 2005, c. 2, §A14 (AFF). 2005, c. 621, §3 (AMD). 2005, c. 636, §A4 (AMD). 2005, c. 683, §M1 (AMD). 2015, c. 267, Pt. L, §7 (AMD).



5 §1535. General Fund transfers to stabilization fund

Baseline General Fund revenue, as recommended by the Revenue Forecasting Committee and authorized in accordance with chapter 151-B, and other available budgeted General Fund resources that exceed the General Fund appropriation limitation established by section 1534 plus the additional cost for essential programs and services for kindergarten to grade 12 education under Title 20-A, chapter 606-B over the fiscal year 2004-05 appropriation for general purpose aid for local schools until the state share of that cost reaches 55% of the total state and local cost must be transferred to the stabilization fund. [2005, c. 621, §4 (AMD).]

SECTION HISTORY

2005, c. 2, §A5 (NEW). 2005, c. 2, §A14 (AFF). 2005, c. 519, §VV3 (AMD). 2005, c. 621, §4 (AMD).



5 §1536. Excess General Fund revenues

1. Final priority reserves. After the transfers to the State Contingent Account pursuant to section 1507, the transfers to the Loan Insurance Reserve pursuant to section 1511, the transfers pursuant to section 1522, a transfer of $2,500,000 for the Reserve for General Fund Operating Capital and the transfers to the Retiree Health Insurance Internal Service Fund pursuant to section 1519, the State Controller shall transfer at the close of each fiscal year from the unappropriated surplus of the General Fund an amount equal to the amount available from the unappropriated surplus after all required deductions of appropriations, budgeted financial commitments and adjustments considered necessary by the State Controller have been made as follows:

A. Eighty percent to the stabilization fund; and [2015, c. 267, Pt. L, §8 (AMD).]

B. [2013, c. 1, Pt. E, §2 (RP).]

C. [2015, c. 267, Pt. L, §8 (RP).]

D. [2015, c. 267, Pt. L, §8 (RP).]

E. [2015, c. 267, Pt. L, §8 (RP).]

F. Twenty percent to the Tax Relief Fund for Maine Residents established in section 1518-A. [2011, c. 692, §2 (NEW); 2011, c. 692, §3 (AFF).]

[ 2015, c. 267, Pt. L, §8 (AMD) .]

2. Additional transfer. At the close of each fiscal year, the State Controller shall transfer from the unappropriated surplus of the General Fund to the stabilization fund an amount equal to the balance remaining of the excess of total General Fund revenue received over accepted estimates in that fiscal year that would have been transferred to the Reserve for General Fund Operating Capital pursuant to subsection 1 had the Reserve for General Fund Operating Capital not been at its statutory limit of $50,000,000.

[ 2015, c. 267, Pt. L, §8 (AMD) .]

3. Exceptions; stabilization fund at limit. If the stabilization fund is at its limit of 18% of General Fund revenue of the immediately preceding year, then amounts that would otherwise have been transferred to the stabilization fund pursuant to subsections 1 and 2 must be transferred to the Tax Relief Fund for Maine Residents established in section 1518-A.

[ 2015, c. 267, Pt. L, §8 (AMD) .]

SECTION HISTORY

RR 2005, c. 1, §1 (COR). 2005, c. 2, §A5 (NEW). 2005, c. 2, §A14 (AFF). 2005, c. 519, §VV4 (AMD). 2011, c. 380, Pt. X, §2 (AMD). 2011, c. 692, §2 (AMD). 2011, c. 692, §3 (AFF). 2013, c. 1, Pt. E, §2 (AMD). 2015, c. 267, Pt. L, §8 (AMD).






Chapter 143: ACCOUNTS AND CONTROL

5 §1541. Powers and duties relating to accounting

The Department of Administrative and Financial Services, through the Office of the State Controller, has authority: [2003, c. 600, §2 (AMD).]

1. Official system of general accounts. To maintain an official system of general accounts, unless otherwise provided by law, embracing all the financial transactions of the State Government;

2. Approve contracts and orders. To examine and approve all contracts, orders and other documents, the purpose of which is to incur financial obligations against the State Government, to ascertain that moneys have been duly appropriated and allotted to meet such obligations and will be available when such obligations will become due and payable;

3. Audit. To audit and approve bills, invoices, accounts, payrolls and all other evidences of claims, demands or charges against the State Government; and to determine the regularity, legality and correctness of such claims, demands or charges. The State Controller may elect to audit electronically based systems for adequate safeguards and procedural controls. Notwithstanding any other provision of law, the State Controller may engage through sole source contracts auditors, accountants and investigators the State Controller considers necessary for special audits, financial audits and investigations to monitor and ensure adherence to contracts and to ensure proper financial controls. This subsection may not be construed to limit the powers and duties conferred and imposed by law upon the State Auditor as provided in Title 5, chapter 11;

[ 2005, c. 3, Pt. L, §1 (AMD) .]

4. Inspect materials and labor. To inquire into and cause an inspection to be made of articles and materials furnished, or work and labor performed, for the purpose of ascertaining that the prices, quality and amount of such articles or materials are fair, just and reasonable, and that all the requirements expressed or implied pertaining thereto have been complied with, and to reject or disallow any excess;

5. Reports. To make monthly reports on all receipts and expenditures of the State Government to the Governor and the State Auditor; to make monthly reports on appropriations, allotments, encumbrances and authorized payments to the Governor, to the State Auditor and to the head of the department or agency directly concerned;

6. Forms. To prescribe the forms of receipts, vouchers, bills or claims to be filed by departments and agencies with the Department of Administrative and Financial Services;

[ 2007, c. 466, Pt. A, §10 (AMD) .]

7. Subsidiary accounts. To prescribe such subsidiary accounts, including cost accounts, for the various departments and agencies as may be desired for the purposes of administration, supervision and financial control;

8. Examine accounts. To examine the accounts of every department or agency receiving appropriations from the State;

9. Illegality of expenditures. To report to the Attorney General for such action, civil or criminal, as he may deem necessary, all facts showing illegality in the expenditure of public moneys or the misappropriation of public properties;

10. Other rights, powers and duties. To exercise the rights, powers and duties conferred and imposed by law upon the State Auditor that were effective November 9, 1931 insofar as these relate to financial administration and general accounting control of the State Government, involving the keeping of general accounts, the auditing before payment of bills or vouchers and the authorizing of all claims against the State for which appropriations have been made. The State Controller may delegate authority for final approval of bills and vouchers to state agencies subject to adequate safeguards. This delegation of authority may be revoked by the State Controller at any time. The State Controller shall set up and maintain special accounts with respect to money received for designated purposes from the Federal Government.

[ 1993, c. 410, Pt. C, §1 (AMD) .]

10-A. Internal control standards. To implement the following internal control standards that define the minimum level of quality acceptable for internal control systems in operation throughout the various state agencies and departments and constitute the criteria against which such internal control systems must be evaluated by the State Controller. Internal control systems for the various state agencies and departments must be developed in accordance with the following internal control guidelines established by the State Controller.

A. Internal control systems of state agencies and departments are to be clearly documented and readily available for examination. Documentation of a state agency's or department's internal control systems must include internal control procedures, internal control accountability systems and identification of the operating cycles. Documentation of the state agency's or department's internal control systems must appear in management directives, administrative policy, procedures and manuals. [2003, c. 451, Pt. F, §1 (NEW).]

B. All transactions and other significant events involving state agencies or departments must be promptly recorded, clearly documented and properly classified as to amount, account, fund and fiscal year. Documentation of a transaction or event must include the entire process or life cycle of the transaction or event, including the initiation or authorization of the transaction or event, all aspects of the transaction while in process and the classification in the accounting records. [2003, c. 451, Pt. F, §1 (NEW).]

C. Transactions and other significant events involving state agencies or departments may be authorized and executed only by persons acting within the scope of their authority. Authorizations must be clearly communicated to managers and employees and must include the specific conditions and terms under which authorizations may be made. [2003, c. 451, Pt. F, §1 (NEW).]

D. Key duties and responsibilities involving state agencies or departments, including authorizing, approving and recording transactions; issuing and receiving assets; making payments; and reviewing or monitoring transactions, must be assigned systematically to a number of individuals to ensure that effective checks and balances exist. [2003, c. 451, Pt. F, §1 (NEW).]

E. Qualified and continuous supervision of all transactions and significant events must be provided by state agencies or departments to ensure that internal control objectives are achieved. The duties of a supervisor in carrying out this responsibility include clearly communicating the duties, responsibilities and accountabilities assigned to each staff member, systematically reviewing each member's work to the extent necessary and approving work at critical points to ensure that work flows as intended. [2003, c. 451, Pt. F, §1 (NEW).]

F. Access to resources and records must be limited to authorized individuals as determined by the state agency or department head, except that the powers and duties of the State Auditor may not be limited by this subsection. Restrictions on access to resources depend upon the vulnerability of the resource and the perceived risk of loss, both of which must be periodically assessed. The state agency or department head is responsible for maintaining accountability for the custody and use of resources and shall assign qualified individuals for that purpose. Periodic comparison must be made between the resources and the recorded accountability of the resources to reduce the risk of unauthorized use or loss and protect against waste and wrongful acts. The vulnerability and value of the state agency or department resources determine the frequency of this comparison.

Within each state agency or department there must be a qualified employee whose responsibility, in addition to the employee's regularly assigned duties, is to ensure that the state agency or department has written documentation of its internal accounting and administrative control system on file. The employee shall, annually, or more often as conditions warrant, evaluate the effectiveness of the state agency's or department's internal control system and establish and implement changes necessary to ensure the continued integrity of the system. The employee shall:

(1) Ensure that the documentation of all internal control systems is readily available for examination by the State Controller, Commissioner of Administrative and Financial Services and State Auditor;

(2) Certify to the State Controller that the appropriate updates have been made and implemented by the state agency or department;

(3) Ensure that the results of audits and recommendations to improve state agency or department internal controls are promptly evaluated by the state agency or department management;

(4) Ensure that timely and appropriate corrective actions are effected by the state agency or department management in response to an audit;

(5) Ensure that all actions determined by the state agency or department management as necessary to correct or otherwise resolve matters are addressed by the state agency or department in its budgetary request to the Legislature; and

(6) Immediately notify the State Controller when an auditor, inspector general or other representative from the Federal Government or another nonstate organization requests access to state agency resources and records related to internal controls. The State Controller shall notify the State Auditor, the Office of Program Evaluation and Government Accountability and other interested parties of the audits and investigations in a timely manner.

All unaccounted for variances, losses, shortages or thefts of funds or property must be immediately reported to the State Controller, who shall review the matter to determine the amount involved that must be reported to the appropriate state agency or department management, law enforcement officials and the State Auditor. The State Controller shall also determine the internal control weakness that contributed to or caused the condition. The State Controller shall then make recommendations to the state agency or department official overseeing the internal control system and other appropriate management officials. The recommendations of the State Controller must address the correction of the conditions found and the necessary internal control policies and procedures that must be modified. The state agency or department oversight official and the appropriate management officials shall immediately implement policies and procedures necessary to prevent a recurrence of the problems identified and report the steps taken to the State Controller. From time to time the State Controller shall examine the policies and procedures implemented to ensure that the relevant policies and procedures are functioning appropriately. [2005, c. 490, §1 (AMD).]

G. Notwithstanding any other provision of law relating to confidentiality of information, the State Controller is granted access to all information in the files of any department or agency of the State as necessary to carry out the duties of the State Controller under this subsection; [2003, c. 451, Pt. F, §1 (NEW).]

[ 2005, c. 490, §1 (AMD) .]

10-B. Confidentiality of internal audit working papers belonging to the Office of the State Controller. Prior to the release of a final audit or investigation report and in the sole discretion of the State Controller, to disclose internal audit working papers to the department, commission or agency subject to the audit or investigation and to other auditors or law enforcement when such disclosure will not prejudice the audit or investigation. Except as provided in this subsection, internal audit working papers are confidential and may not be disclosed to any person. After release of the final audit or investigation report, internal audit working papers may be released as necessary to:

A. The department, commission or agency that was subject to the audit or investigation; [2007, c. 539, Pt. S, §1 (NEW).]

B. A federal agency providing a grant to the audited entity; [2007, c. 539, Pt. S, §1 (NEW).]

C. Law enforcement agencies for the purpose of criminal law enforcement or investigations; and [2007, c. 539, Pt. S, §1 (NEW).]

D. Other auditors in their work, including but not limited to the State Auditor; [2007, c. 539, Pt. S, §1 (NEW).]

[ 2007, c. 539, Pt. S, §1 (NEW) .]

11. Definition. The words, "the State Government," as used in this section shall include the judiciary and the Executive Department of the Governor.

[ 1967, c. 427, §3 (NEW) .]

12. Central data procession service.

[ 1975, c. 322, §2 (RP) .]

12-A. Conference fee accounts.

[ 1995, c. 316, §1 (RP) .]

13. Travel expense reimbursement. Through the State Controller, with the approval of the Commissioner of Administrative and Financial Services, to establish policies for travel expense reimbursement and carrying out this chapter. Those policies determining which expenses are reimbursable and levels of reimbursement are deemed rules, and must be adopted, modified and repealed, only in accordance with procedures set forth in the Maine Administrative Procedure Act, Title 5, chapter 375.

A. Notwithstanding any other provision of law, a state agency, as defined in section 8002, subsection 2, may not authorize reimbursement for travel by any person at a rate greater than the rate established in section 8 for state employees, except that a community action agency as defined in Title 22, section 5321 and the Maine State Housing Authority may reimburse at a greater rate if:

(1) The employee of the agency being reimbursed is not a state employee for the purpose of collective bargaining;

(2) The source of funds to pay for the reimbursement for travel is a nonstate source, including funds from a federal agency that are passed through the State for distribution; and

(3) The rate of reimbursement for travel does not exceed the standard mileage rate for that year, as established by the United States Department of Treasury. [1997, c. 601, §1 (AMD).]

[ 1997, c. 601, §1 (AMD) .]

14. Fixed assets. To maintain an official statewide system for fixed assets for all state agencies to update and reconcile annually.

[ 1997, c. 90, §1 (NEW) .]

SECTION HISTORY

1967, c. 427, §3 (AMD). P&SL 1969, c. 251, §C1 (AMD). 1975, c. 322, §2 (AMD). 1977, c. 248, (AMD). 1979, c. 70, (AMD). 1979, c. 312, §2 (AMD). 1983, c. 209, (AMD). 1985, c. 761, §G9 (AMD). 1985, c. 785, §§A52,53 (AMD). 1987, c. 402, §A38 (AMD). 1991, c. 780, §§Y42,43 (AMD). 1993, c. 410, §C1 (AMD). 1995, c. 316, §1 (AMD). 1997, c. 90, §1 (AMD). 1997, c. 601, §1 (AMD). 2003, c. 451, §F1 (AMD). 2003, c. 600, §§2,3 (AMD). 2003, c. 600, §3 (AMD). 2005, c. 3, §L1 (AMD). 2005, c. 490, §1 (AMD). 2007, c. 466, Pt. A, §10 (AMD). 2007, c. 539, Pt. S, §1 (AMD).



5 §1541-A. Financial management and accounting practices

The Commissioner of Administrative and Financial Services and the State Controller shall: [2003, c. 83, §1 (NEW).]

1. Develop manual. Develop a financial management and accounting practices manual for the purpose of promulgating systemwide uniform financial management practices for state agencies. The manual must be updated on an annual basis; and

[ 2003, c. 83, §1 (NEW) .]

2. Develop program. Develop and implement a program to provide training on a periodic basis to appropriate financial and accounting personnel across department lines in State Government on uniform financial management and accounting practices.

[ 2003, c. 83, §1 (NEW) .]

SECTION HISTORY

2003, c. 83, §1 (NEW).



5 §1542. Signature of outgoing Controller valid

The facsimile signature of the State Controller who is leaving office shall be valid until new signature plates for the signing of checks have been obtained for his successor.



5 §1543. Disbursements; exceptions

Money may not be drawn from the State Treasury except in accordance with appropriations duly authorized by law. Every disbursement from the State Treasury must be upon the authorization of the State Controller and the Treasurer of State, as evidenced by their facsimile signatures, except that the Treasurer of State may authorize interbank and intrabank transfers for purposes of pooled investments. Disbursements must be in the form of a check or an electronic transfer of funds against a designated bank or trust company acting as a depository of the State Government. [1993, c. 680, Pt. A, §9 (RPR).]

The State Controller and the Treasurer of State are authorized to issue rules, policies or procedures to limit the number of disbursements made for less than $5. [1993, c. 410, Pt. UU, §1 (NEW).]

Notwithstanding the foregoing paragraph, the Commissioner of Labor is authorized to prepare and sign warrants for the payment of benefits to eligible unemployed persons and allowances to persons eligible under federally sponsored human resources development programs that authorize the Department of Labor to designate the recipients of allowances from federal funds granted or allocated to the department under these programs, which warrants, upon being delivered to the payee, become a check against a designated bank or trust company acting as a depository of the State Government. The authority of the commissioner to prepare and sign the warrants is limited solely to the payment of benefits to eligible unemployed persons and to allowances to persons eligible under these federal programs. The facsimile signature of the commissioner who is leaving office is valid until a new signature plate for the signature authorized has been obtained for the commissioner's successor. [1995, c. 462, Pt. B, §2 (AMD).]

Notwithstanding the foregoing paragraphs, the treasurer of the 3 Indian school committees is authorized to prepare and sign warrants for the payment of Indian school payrolls and bills. [1973, c. 571, §3-A (NEW); 1973, c. 625, §29 (NEW).]

SECTION HISTORY

1969, c. 186, §1 (AMD). 1973, c. 571, §§3-A (AMD). 1973, c. 625, §29 (AMD). 1979, c. 312, §3 (AMD). 1993, c. 410, §UU1 (AMD). 1993, c. 445, §1 (AMD). 1993, c. 477, §D1 (AMD). 1993, c. 477, §F1 (AFF). 1993, c. 680, §A9 (AMD). 1995, c. 462, §B2 (AMD).



5 §1543-A. Direct deposit of certain disbursements

1. Electronic funds transfer system. The State Controller and the Treasurer of State shall establish an electronic funds transfer system for the purpose of transferring directly into payees' accounts held at accredited financial institutions the payment of any amount or obligation owed by the State. Beginning with the payroll after the effective date of this section that is closest to January 1, 2008, the State shall pay all state employees' wages and salaries through an electronic funds transfer system. Except as set forth in subsection 2, all wages and salaries of state employees must be transferred by means of electronic funds transfer directly into an employee's account in an accredited financial institution designated by the employee, and each state employee shall complete a direct deposit application on such forms as the State Controller shall prescribe. The direct deposit application authorizes the State Controller to initiate credit and debit entries and to correct erroneous credit entries to the employee's designated account. The State Controller shall develop policies and procedures to allow the employee to change the designated account at any time.

[ 2007, c. 539, Pt. E, §1 (NEW) .]

2. Waiver provisions. The State may waive the mandatory direct deposit of the wages or salary for a state employee in subsection 1 if the State Controller determines that:

A. The employee has a physical or mental disability that would impede the employee's ability to gain access to electronically deposited funds; [2007, c. 539, Pt. E, §1 (NEW).]

B. The employee has religious convictions that preclude the use of direct deposits; or [2007, c. 539, Pt. E, §1 (NEW).]

C. The facts of the particular case warrant a waiver of the mandatory direct deposit of the employee's wages or salary. [2007, c. 539, Pt. E, §1 (NEW).]

[ 2007, c. 539, Pt. E, §1 (NEW) .]

3. Transfers to multiple payees. A single transfer may contain payments to multiple payees.

[ 2007, c. 539, Pt. E, §1 (NEW) .]

4. System administration. The State Controller and the Treasurer of State shall establish the standards and procedures for administering the electronic funds transfer system.

[ 2007, c. 539, Pt. E, §1 (NEW) .]

5. Vendor payments. The State Controller and the Treasurer of State may adopt rules to require vendors with a significant volume of payments to receive payment by direct deposit. The rules must include the requirement that the State Controller provide to vendors that receive electronic payments information similar to the check advice information given to vendors that receive checks. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2011, c. 477, Pt. G, §1 (NEW) .]

SECTION HISTORY

2007, c. 539, Pt. E, §1 (NEW). 2011, c. 477, Pt. G, §1 (AMD).



5 §1544. Unappropriated Surplus; report; purchase of real estate adjacent to State House

The State Controller shall maintain on the books of the State an account to be known as "Unappropriated Surplus." The balances of all revenue and appropriation accounts not otherwise provided for by law, together with any other necessary adjustments of balances previously closed to the Unappropriated Surplus Account, shall be closed to this account at the end of each fiscal year. Any amounts authorized for allocation by the Governor or representing permanent working capital advances shall be removed from Unappropriated Surplus and set up in separate accounts so that the balance of the Unappropriated Surplus Account shall be the amount of free and unencumbered surplus according to generally accepted accounting principles. [1975, c. 771, §70 (AMD).]

The State Controller shall include in his official annual financial report a statement of the Unappropriated Surplus Account reflecting all changes in this account during the fiscal year and the balance of this account at the close of the fiscal period.

SECTION HISTORY

1969, c. 455, §3 (AMD). 1975, c. 771, §70 (AMD).



5 §1545. Reproduction of certain documents authorized

The State Controller is authorized to cause to be made, at the expense of the State, by any photostatic, photographic, microfilm or other mechanical process that produces a clear, accurate and permanent copy or reproduction thereof, copies of any part or all of the state cancelled checks, vouchers and other documents on file in the Office of the State Controller or the Office of the Treasurer of State. Any records created by or provided to the State containing information about outstanding, unpaid checks issued by the State are confidential and not available for public inspection to the extent that the State Controller and the Treasurer of State determine that confidentiality is necessary to protect the interests of the payee, the State and the public welfare. [1997, c. 124, §1 (AMD); 2003, c. 600, §4 (REV).]

SECTION HISTORY

1997, c. 124, §1 (AMD). 2003, c. 600, §4 (REV).



5 §1546. Records open to public inspection

The books, accounts, vouchers, affidavits and other records and papers in the office of the State Controller relating to the public business shall be open for inspection to the citizens of this State at all reasonable times and for all proper purposes.



5 §1547. Annual financial report of the State

The State Controller shall prepare a comprehensive annual financial report in accordance with standards established by a governmental accounting standards board. This report is the official annual financial report of the State Government as defined in section 1541, subsection 11. [1999, c. 731, Pt. RRR, §1 (RPR).]

1. Office of the State Controller shall complete financial statements, notes and other documentation. Following the official close of the State's fiscal year ending on June 30th, the Department of Administrative and Financial Services, Office of the State Controller, under the direction of the State Controller, shall prepare and complete all financial statements, notes and other documentation as considered necessary by the State Controller in accordance with all governing rules, statutes and generally accepted accounting principles. This information must be made available to the Office of the State Auditor no later than November 1st of that year.

[ 1999, c. 731, Pt. RRR, §1 (NEW); 2003, c. 600, §4 (REV); 2013, c. 16, §10 (REV) .]

2. State agencies shall adhere to guidelines and procedures. In order to ensure compliance with subsection 1, all state departments, agencies and component units as described in subsection 3 shall adhere to all established guidelines and procedures set forth by the State Controller to ensure the accurate reporting of the State's financial condition to the Office of the State Auditor.

[ 1999, c. 731, Pt. RRR, §1 (NEW); 2013, c. 16, §10 (REV) .]

3. Component units. Component units of the State include, but are not limited to, the following organizations: the Loring Development Authority of Maine; the Finance Authority of Maine; the Maine Municipal Bond Bank; the Maine Health and Higher Education Facilities Authority; the Maine Governmental Facilities Authority; the Maine Maritime Academy; the Maine State Housing Authority; the University of Maine System; the Maine Community College System; and the Maine Public Employees Retirement System. The State Controller may identify additional component units in accordance with standards established by a governmental accounting standards board.

[ 2015, c. 170, §2 (AMD); 2015, c. 170, §30 (AFF) .]

4. State departments and agencies shall submit financial statements. All state departments and agencies shall submit to the Department of Administrative and Financial Services, Office of the State Controller, no later than September 1st following the official close of the State's fiscal year, all financial statements and schedules of expenditures of federal awards and any other materials considered necessary by the State Controller.

[ 1999, c. 731, Pt. RRR, §1 (NEW); 2003, c. 600, §4 (REV) .]

5. Component units shall submit audited financial statements. All component units, as described in subsection 3, shall submit audited financial statements to the Department of Administrative and Financial Services, Office of the State Controller no later than October 15th following the official close of the State's fiscal year.

[ 1999, c. 731, Pt. RRR, §1 (NEW); 2003, c. 600, §4 (REV) .]

6. Maine Turnpike Authority. Notwithstanding any other provision of law, the Maine Turnpike Authority, beginning on July 1, 2012 and every July 1st thereafter, is directed to submit its annual financial report to the Department of Administrative and Financial Services, Office of the State Controller, the Office of the State Auditor and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over transportation matters in accordance with all governing rules, statutes and generally accepted accounting principles.

[ 1999, c. 731, Pt. RRR, §1 (NEW); 2003, c. 600, §4 (REV); 2013, c. 16, §10 (REV) .]

7. Other related organizations. All legislatively created public instrumentalities and related organizations for which the State is financially accountable or that have a significant relationship with the State as defined by a governmental accounting standards board that are not included in subsection 3, including but not limited to eligible institutions as defined in section 13103, that receive funds from bond issues must comply with the fiscal reporting policies established by the State Controller. The fiscal and reporting policies must include:

A. Internal control standards required by section 1541, subsection 10-A; [2003, c. 451, Pt. F, §2 (NEW).]

B. Quarterly reporting to the State Controller that includes a detail of transactions and reconciliation of all accounts; [2003, c. 451, Pt. F, §2 (NEW).]

C. No later than October 15th annually, submission to the Department of Administrative and Financial Services, Office of the State Controller of all financial statements and schedules of expenditures of federal awards; [2003, c. 451, Pt. F, §2 (NEW); 2003, c. 600, §4 (REV).]

D. Financial statements that are prepared in accordance with the standards and requirements established by a governmental accounting standards board; and [2003, c. 451, Pt. F, §2 (NEW).]

E. Submission annually to the Department of Administrative and Financial Services, Office of the State Controller of a copy of the independent auditor's report, including any findings, recommendations and management letter comments, and any other materials considered necessary by the State Controller. [2003, c. 451, Pt. F, §2 (NEW); 2003, c. 600, §4 (REV).]

Legislatively created public instrumentalities and other related organizations required to comply under this subsection who must also comply with the federal Office of Management and Budget circulars, regulations issued by a governmental accounting standards board or other accounting, auditing and reporting requirements may submit that information to the State Controller to satisfy the requirements of this subsection.

[ 2003, c. 451, Pt. F, §2 (NEW); 2003, c. 600, §4 (REV) .]

8. Code of ethics for component units, public instrumentalities, related organizations and independent agencies. All component units and related organizations as defined by the governmental accounting standards board and legislatively created public instrumentalities and independent agencies are each required to develop a code of ethics to guide the operations and financial administration of each particular entity. The code of ethics must be disseminated to each employee of such an entity and be available for inspection by the State Controller and State Auditor and the general public. The code of ethics adopted by the executive branch may serve as a model. The State Controller may from time to time ensure that each entity is in compliance with its code of ethics as it applies to financial administration of the entity.

[ 2007, c. 107, §1 (NEW) .]

SECTION HISTORY

P&SL 1969, c. 236, §C (AMD). 1999, c. 731, Pt. RRR, §1 (RPR). 2003, c. 20, Pt. OO, §2 (AMD). 2003, c. 20, Pt. OO, §4 (AFF). 2003, c. 451, Pt. F, §2 (AMD). 2003, c. 600, §4 (REV). 2007, c. 58, §3 (REV). 2007, c. 107, §1 (AMD). 2013, c. 16, §10 (REV). 2015, c. 170, §2 (AMD). 2015, c. 170, §30 (AFF).



5 §1548. Claims and accounts against State or municipalities must be verified

A person, presenting an account or claim against any town, village, corporation, city, county or the State for services rendered, articles furnished or expenses incurred, shall cause said account or claim to be verified by oath, if required by any person whose duty it is to audit the same. If said claimant refuses so to verify, his claim shall be rejected.



5 §1549. Contractors to notify State of job openings

The Department of Administrative and Financial Services, Office of the State Controller, shall ensure that a contract with a nonstate contractor that is approved under section 1541 requires the contractor to notify the Additional Support for People in Retraining and Employment Program within the Department of Health and Human Services when the contractor has an employment opening for which members of the public may apply. [RR 1995, c. 1, §1 (COR); 2003, c. 600, §4 (REV); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1993, c. 385, §1 (NEW). RR 1995, c. 1, §1 (COR). 2003, c. 600, §4 (REV). 2003, c. 689, §B6 (REV).



5 §1550. Conference fee accounts

If a state agency conducts a conference, workshop or seminar for which fees are charged to defray the costs of the conference, workshop or seminar, including information disseminated at these programs, the state agency must establish an account for the sole purpose of receiving and expending reasonable fees for the operation of the conference, workshop or seminar. Conference fee accounts are subject to the following. [1995, c. 316, §2 (NEW).]

1. Prior approval required. Any conference fee account must receive prior approval by the Department of Administrative and Financial Services through the Office of the State Controller.

[ 1995, c. 316, §2 (NEW); 2003, c. 600, §4 (REV) .]

2. Certain uses prohibited. Expenditures from the personal services category and transfers to other accounts are not permitted from a conference fee account. Any item, equipment or other property purchased from the capital expenditure category is state property.

[ 1995, c. 316, §2 (NEW) .]

3. Account balance to carry forward once. At the end of the fiscal year, any balance remaining for a given event may carry forward once and other balances lapse to the General Fund undedicated revenue.

[ 1995, c. 316, §2 (NEW) .]

4. Misapplication from a conference fee account. A person is guilty of misapplication from a conference fee account if that person intentionally or knowingly violates any of the restrictions contained in this section. Misapplication from a conference fee account is a Class E crime.

[ 1995, c. 316, §2 (NEW) .]

SECTION HISTORY

1995, c. 316, §2 (NEW). 2003, c. 600, §4 (REV).



5 §1550-A. Services to nonstate agencies

Notwithstanding any other provision of law, the Department of Administrative and Financial Services, Office of the State Controller may establish an account within Other Special Revenue funds to recover the cost of providing accounting, payroll and other services provided by the office to the Maine Military Authority established in Title 37-B, section 391. [2001, c. 559, Pt. F, §2 (NEW); 2003, c. 600, §4 (REV).]

SECTION HISTORY

2001, c. 559, §F2 (NEW). 2003, c. 600, §4 (REV).






Chapter 144: PAYMENT OF INVOICES RECEIVED FROM BUSINESS CONCERNS

5 §1551. Purpose

The purpose of this chapter is to promote prompt payment of obligations incurred by agencies of State Government. It is the intent of the Legislature to prevent hardship for any business concern due to late payment of proper invoices for obligations incurred by state agencies. It is also the intent of the Legislature to encourage business concerns to provide prompt, dependable services and products of a high quality and at a reasonable cost to State Government. [1983, c. 655, (NEW).]

SECTION HISTORY

1983, c. 655, (NEW).



5 §1552. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 655, (NEW).]

1. Business concern. "Business concern" means a person, partnership or corporation engaged in providing property, products or services for the purpose of gain, benefit or advantage, either direct or indirect, whether or not the concern is organized for profit or not for profit.

[ 1983, c. 655, (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Administrative and Financial Services.

[ 1991, c. 780, Pt. Y, §44 (AMD) .]

3. Controller. "Controller" means the State Controller.

[ 1983, c. 655, (NEW) .]

4. Improper invoice. "Improper invoice" means an invoice which is:

A. Incorrectly calculated; [1983, c. 655, (NEW).]

B. Received for property, products or services that are unsatisfactory with respect to quantity or quality; or [1983, c. 655, (NEW).]

C. Received for property, products or services for which there is no request. [1983, c. 655, (NEW).]

[ 1983, c. 655, (NEW) .]

5. Proper invoice. "Proper invoice" means an invoice for property, products or services deemed to be satisfactory in quality and quantity, in conformance with the request of the state agency and on which the amount due has been correctly calculated.

[ 1983, c. 655, (NEW) .]

6. State agency. "State agency" means any body of State Government authorized by law to adopt rules, to issue licenses or to take final action in adjudicatory proceedings, including, but not limited to, every authority, board, bureau, commission, department or officer of the State Government so authorized; but the term does not include the Governor, courts, University of Maine System, Maine Maritime Academy, school districts, special purpose districts or municipalities, counties or other political subdivisions of the State.

[ 1985, c. 779, §15 (AMD) .]

SECTION HISTORY

1983, c. 655, (NEW). 1985, c. 779, §15 (AMD). 1985, c. 785, §A54 (AMD). 1991, c. 780, §Y44 (AMD).



5 §1553. Standards

The commissioner shall require state agencies to assure prompt payment by means of the following standards. [1983, c. 655, (NEW).]

1. Required payment date. The required payment date for any proper invoice for which a state agency has incurred an obligation to a business concern shall be no more than 25 working days from the date the state agency receives a proper invoice or from the date of receipt of the property, products or services, whichever is later, unless the agency and the business concern have agreed to another payment date.

[ 1983, c. 655, (NEW) .]

2. Notice of receipt of improper invoice. In the event the state agency receives an improper invoice, the agency shall immediately notify the business concern in writing. This written notice shall reasonably describe why the invoice is deemed to be improper. Disputes shall be handled under section 1510-A.

[ 1983, c. 655, (NEW) .]

3. Specifications of a required payment date for corrected invoices. In the event that an improper invoice is received by a state agency, it shall be returned within 15 days of receipt to the business concern for correction. Upon receiving a corrected invoice, payment shall be made in accordance with subsection 1.

[ 1983, c. 655, (NEW) .]

4. Procedure for submitting invoices to controller. An expeditious procedure shall be developed for the submission of invoices received by a state agency to the controller. In the event that obligations of an agency are not paid through the controller, a procedure shall be developed by the commissioner to ensure prompt payment.

[ 1983, c. 655, (NEW) .]

5. Duties of the state agency. It shall be the responsibility of the state agency that incurs a late fee pursuant to this chapter to calculate the amount of the late fee and add that fee to the amount of the invoice prior to submission of the invoice to the controller. In calculating the amount of the late fee which will be added to the invoice, the state agency shall assume and calculate an additional late fee equivalent to the 10 working days necessary for the invoice to be processed by the controller.

[ 1983, c. 655, (NEW) .]

SECTION HISTORY

1983, c. 655, (NEW).



5 §1554. Payment of late fees

In the event that a proper invoice is not paid within 25 working days after receipt of the invoice, or within 15 days following another date agreed to by the state agency and the business concern, the agency shall be liable to pay a reasonable late fee that shall not exceed the normal late charge that the business concern levies on the amount due on the invoice. [1983, c. 655, (NEW).]

In the event that federal moneys are the budgeted source of funds for payment to business concerns for state agency purchases of goods, property or services, and these moneys are unexpectedly withheld and delayed from reaching the State in time to pay proper invoices without incurring a late fee, the state agency which made the purchases and the State of Maine shall not be liable for any late fees on overdue payments. [1983, c. 655, (NEW).]

SECTION HISTORY

1983, c. 655, (NEW).



5 §1555. Period of time for which late fees are imposed

The late fee shall apply to the period beginning on the day after the required payment date and ending on the date on which payment of the amount due on the invoice is made. An amount of a late fee which remains unpaid at the end of any 30-day period, after the required payment date, shall be added to the principal amount of the debt and, thereafter, late fees shall accrue on the added amount. [1983, c. 655, (NEW).]

SECTION HISTORY

1983, c. 655, (NEW).



5 §1556. Source of payment for late fees

Any late fee authorized by this chapter to be applied to a proper invoice shall be paid from funds made available for the administration or operation of the program or state agency for which the obligation was incurred. [1983, c. 655, (NEW).]

SECTION HISTORY

1983, c. 655, (NEW).



5 §1557. Late fees and improper invoices

With respect to an improper invoice, the late fee shall apply to the period beginning on the day after the required payment date is due as specified on the corrected and proper invoice and ending on the date on which payment of the amount due on the invoice is made. [1983, c. 655, (NEW).]

SECTION HISTORY

1983, c. 655, (NEW).



5 §1558. Annual report

The State Controller shall annually report on the amount of late fees incurred by the various state agencies. [1983, c. 655, (NEW).]

SECTION HISTORY

1983, c. 655, (NEW).






Chapter 145: APPROPRIATIONS

5 §1581. Form of appropriation bill

The General Fund appropriation bill provided for in section 1664 must be drawn so as to authorize the appropriation to be made to each department or agency of the State Government for each fiscal year of the biennium. The appropriation must provide specific amounts for personal services, capital expenditures and amounts for all other departmental expenses. Appropriations for the acquisition of property must be in such detail under each department or agency as the Governor-elect or the Governor determines. Those appropriations may not be segregated in greater detail than the major classes or projects for which they are expendable during each fiscal year of the biennium. The Law and Legislative Reference Library established under Title 3, chapter 7, subchapter II must be a separate appropriation not included under any other department or agency in the General Fund appropriation bill. [1991, c. 780, Pt. EEE, §1 (AMD).]

The Reserve Fund for State House Preservation and Maintenance, established under Title 3, section 162, subsection 12-A, must be a separate appropriation not included under any other department or agency in the General Fund appropriation bill. [1997, c. 24, Pt. FF, §3 (NEW).]

The Centers for Innovation program, established under section 13141, must be a separate appropriation not included under any other department or agency in the General Fund appropriation bill. [RR 2001, c. 1, §8 (COR).]

The Maine Humanities Council must be a separate appropriation not included under any other department or agency in the General Fund appropriation bill. [1999, c. 706, §2 (NEW).]

The Office of Program Evaluation and Government Accountability, established under Title 3, section 991, must be a separate appropriation not included under any other department or agency in the General Fund appropriation bill. [2001, c. 702, §3 (NEW).]

SECTION HISTORY

1991, c. 780, §EEE1 (AMD). 1997, c. 24, §FF3 (AMD). 1999, c. 420, §1 (AMD). 1999, c. 706, §2 (AMD). RR 2001, c. 1, §8 (COR). 2001, c. 702, §3 (AMD).



5 §1582. Handling appropriations

Appropriations to any state department or agency do not become available for expenditure until allotted upon the basis of the work program duly approved by the Governor as provided. [2005, c. 12, Pt. T, §1 (AMD).]

1. New or expanded programs. A state department may not establish a new program or expand an existing program beyond the scope of the program already established, recognized and approved by the Legislature until the program and the method of financing are submitted to the Department of Administrative and Financial Services, Bureau of the Budget for evaluation and recommendation to the Legislature and until the funds are made available for the program by the Legislature.

[ 2005, c. 12, Pt. T, §1 (NEW) .]

2. Significant action recommended by State Budget Officer. The Department of Administrative and Financial Services, Bureau of the Budget shall inform the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs, through the Office of Fiscal and Program Review, of significant action recommended by the bureau in the performance of assigned budget responsibilities.

[ 2005, c. 12, Pt. T, §1 (NEW) .]

3. Personal Services funding. The total number of positions and the costs appropriated or allocated in any program may not, during any fiscal year, vary either from the positions included in computing the total dollars appropriated or allocated for Personal Services or in the specific cost of each position upon which the appropriations and allocations are based. This subsection does not apply to positions funded by the Maine Military Authority Enterprise Fund. The State Budget Officer shall take the action necessary to ensure compliance with this section except as provided for in this section and section 1583-B.

[ 2005, c. 12, Pt. T, §1 (NEW) .]

4. Use of savings; personal services funds. Savings accrued from unused funding of employee benefits may not be used to increase services provided by employees. Accrued salary savings generated within an appropriation or allocation for Personal Services may be used for the payment of nonrecurring Personal Services costs only within the account where the savings exist. Accrued savings generated from vacant positions within a General Fund account's appropriation for Personal Services may be used to offset Personal Services shortfalls in other General Fund accounts that occur as a direct result of Personal Services appropriation reductions for projected vacancies, and accrued savings generated within a Highway Fund account's allocations for Personal Services may be used to offset Personal Services shortfalls in other Highway Fund accounts that occur as a direct result of Personal Services allocation reductions for projected vacancies; except that the transfer of such accrued savings is subject to review by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. Costs related to acting capacity appointments and emergency, unbudgeted overtime for which it is impractical to budget in advance may be used with the approval of the appointing authority. Other actions such as retroactive compensation for reclassifications or reallocations and retroactive or one-time settlements related to arbitrator or court decisions must be recommended by the department or agency head and approved by the State Budget Officer. Salary and employee benefits savings may not be used to fund recurring Personal Services actions either in the account where the savings exist or in another account. At the close of each fiscal year, except for the forest protection unit account within the Department of Agriculture, Conservation and Forestry, the Disproportionate Share - Riverview Psychiatric Center and the Disproportionate Share - Dorothea Dix Psychiatric Center accounts within the Department of Health and Human Services, the Education in the Unorganized Territory account within the Department of Education and the Chief Medical Examiner account within the Department of the Attorney General, any unexpended General Fund Personal Services appropriations to executive branch agencies including accounts that are authorized to carry unexpended balances forward must lapse to the Salary Plan program, General Fund account in the Department of Administrative and Financial Services.

[ 2013, c. 368, Pt. DD, §1 (AMD) .]

SECTION HISTORY

1975, c. 771, §71 (AMD). 2005, c. 12, §T1 (AMD). 2009, c. 213, Pt. BB, §1 (AMD). 2009, c. 462, Pt. G, §1 (AMD). 2009, c. 571, Pt. GGGG, §1 (AMD). 2011, c. 1, Pt. S, §1 (AMD). 2011, c. 657, Pt. X, §2 (AMD). 2013, c. 368, Pt. DD, §1 (AMD).



5 §1583. Exceeding appropriations prohibited

No agent or officer of the State or any department or agency thereof, whose duty it is to expend money under an appropriation by the Legislature, shall contract any obligation on behalf of the State in excess of the appropriation. Whoever exceeds in his expenditure said appropriation shall not have any claim for reimbursement.

Any person who knowingly violates this section shall be guilty of a Class E crime. All prosecutions under this section shall be by indictment and the fines inure to the State. [1977, c. 696, §42 (RPR).]

SECTION HISTORY

1977, c. 696, §42 (AMD).



5 §1583-A. Creation of positions

Notwithstanding any other provision of law, limited-period, project or other temporary positions may be established by financial order for a period not to exceed 2 years. Temporary positions established by financial order may not be continued for more than 2 years unless the Legislature specifically appropriates or allocates funds to continue those positions. [2005, c. 519, Pt. E, §1 (AMD).]

1. Prohibition.

[ 1993, c. 70, §1 (RP) .]

2. Workers' compensation positions. Limited-period positions may be established for former regular employees of the State who are presently receiving workers' compensation payments from the State when that action enables those employees to return to productive employment with the State. These positions may be established, if funds are available, only until those employees can be returned to regular positions. Notwithstanding any other restrictions on funds appropriated or allocated, the State Budget Officer may, after determining that funds are available, either approve the use of these funds or recommend appropriate action to the Governor when the Governor's approval is required. Available funds may include amounts appropriated or allocated for Personal Services, including funds in any salary account or special account for state employee salary increases, All Other, Capital Expenditures and unallocated.

[ 2005, c. 12, Pt. T, §2 (NEW) .]

3. Number of necessary employees. The Governor and the State Budget Officer when preparing the budget proposals for the Legislature may at their discretion make the necessary adjustments to reflect the number of limited-period positions that, in their opinion, are necessary to the proper operation of each department, institution or agency.

[ 2005, c. 12, Pt. T, §2 (NEW) .]

4. Federally funded programs. If federal funds are not available as anticipated for programs, there is no obligation to provide state funds in excess of those appropriated or allocated by the Legislature. Positions entirely or partially funded by federal or nonstate sources of funds are considered limited-period positions.

[ 2005, c. 12, Pt. T, §2 (NEW) .]

SECTION HISTORY

1991, c. 780, §OO1 (NEW). 1993, c. 6, §N1 (AMD). 1993, c. 70, §1 (RPR). 1993, c. 241, §H1 (AMD). 1993, c. 414, §F1 (AMD). 1993, c. 707, §G4 (AMD). 1993, c. 707, §G5 (AFF). 1997, c. 643, §Y1 (AMD). 1999, c. 127, §A5 (AMD). 1999, c. 401, §J1 (AMD). 2005, c. 12, §T2 (AMD). 2005, c. 519, §E1 (AMD).



5 §1583-B. Personal services policy

1. Personal services policy and review. The Department of Administrative and Financial Services, Bureau of the Budget shall continually review with all state departments the status of their staffing levels and patterns for the purpose of determining whether funds and positions are being utilized and managed in the most economical and efficient manner to accomplish the intent of the Legislature. Permanent positions for which funds are appropriated or allocated must be classified positions unless specifically designated otherwise by the Legislature. It is the responsibility of the Director of the Bureau of Human Resources within the Department of Administrative and Financial Services to ensure that classified and unclassified positions are assigned to the proper pay grade and of the State Budget Officer to ensure that the positions are within authorized headcount and funds.

[ 2005, c. 12, Pt. T, §3 (NEW) .]

2. Personal services flexibility. Any classification or reclassification of a position and any allocation or reallocation of a position within the compensation plan made by the Director of the Bureau of Human Resources within the Department of Administrative and Financial Services pursuant to the Civil Service Law and applicable rules becomes effective on the first day of the fiscal year following approval by the State Budget Officer and the appropriation or allocation of funds therefore, except that the State Budget Officer may, if the officer determines that sufficient funds exist, authorize an effective date prior to the first day of the ensuing fiscal year.

[ 2005, c. 12, Pt. T, §3 (NEW) .]

SECTION HISTORY

2005, c. 12, §T3 (NEW).



5 §1583-C. Seasonal or temporary employees

All appointing authorities in State Government shall inform all employees who are hired for or appointed to seasonal, temporary or time-limited positions of the approximate date of termination of employment at the time of hire or appointment. [2005, c. 12, Pt. T, §3 (NEW).]

SECTION HISTORY

2005, c. 12, §T3 (NEW).



5 §1584. Construction and improvement appropriations carried over

All appropriations by the Legislature for the construction of buildings, structures, highways and bridges shall constitute continuous carrying accounts for the purposes designated by the Legislature in such appropriations. The State Controller is authorized to carry forward all such appropriations to the succeeding fiscal year, provided the construction shall have been begun by the letting of a contract or contracts or by actually starting the work during the year for which the appropriations were made. Any balance remaining after the completion of the object of the appropriations shall revert to the General Fund in the State Treasury or to the fund from which it was apportioned under existing provisions of law.



5 §1585. Transfer of unexpended appropriations

1. Transfer procedures. Any balance of any appropriation or subdivision of an appropriation made by the Legislature for any state department or agency, which at any time may not be required for the purpose named in such appropriations or subdivision, may be transferred at any time prior to the closing of the books to any other appropriation or subdivision of an appropriation made by the Legislature for the use of the same department or agency for the same fiscal year subject to review by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. Financial orders describing such transfers must be submitted by the Bureau of the Budget to the Office of Fiscal and Program Review 30 days before the transfer is to be implemented. In case of extraordinary emergency transfers, the 30-day prior submission requirement may be waived by vote of the committee. Positions, or funding for those positions, that are currently funded with federal or other funds may not be transferred by financial order to the General Fund. Financial orders proposing to transfer 4th or 3rd quarter allotments to the 3rd, 2nd or 1st quarters that result from trends that will cause financial commitments to exceed current appropriations or allocations are subject to the provisions of this section. The Department of Health and Human Services is authorized to transfer funds within the TANF program account to the ASPIRE-TANF program account as often as necessary in order to support and assist participants in obtaining or retaining employment during the fiscal year. In making a transfer of TANF program funds to the ASPIRE-TANF program account, the department does not need to submit a financial order to the committee in advance of the transfer. For purposes of this subsection, "TANF" and "ASPIRE-TANF program" have the same meaning as in Title 22, section 3762, subsection 1, paragraph E and Title 22, section 3781-A, subsection 1, respectively.

[ 2009, c. 291, §1 (AMD) .]

2. Governor.

[ 1981, c. 702, Pt. T, (RP) .]

3. Governor and Legislature.

[ 1981, c. 702, Pt. T, (RP) .]

4. Reorganization of departments. A state department or agency may not transfer Positions or Personal Services, All Other or Capital Expenditures funding between accounts when the expenditures will allow an action to take place that will cause an increased appropriation or allocation request in the Part I current services budget for any program.

[ 2005, c. 12, Pt. T, §4 (NEW) .]

SECTION HISTORY

1975, c. 771, §72 (AMD). 1977, c. 8, (AMD). 1977, c. 576, §1 (RPR). 1977, c. 696, §43 (RPR). 1981, c. 294, (AMD). 1981, c. 702, §T (RPR). 1983, c. 477, Pt. E, Subpt. 11, (AMD). 1985, c. 737, §B7 (AMD). 1991, c. 9, §E6 (AMD). 1999, c. 731, §BB1 (AMD). 2005, c. 12, §T4 (AMD). 2009, c. 291, §1 (AMD).



5 §1586. Transfer of funds generally

Whenever the Governor shall find that the State or any of its departments, divisions or bureaus is incurring expense and using funds of the State in connection with the carrying on of the work of any board or commission which collects fees from the persons so supervised and licensed, including salaries, travel and the expense of office equipment and supplies, they are authorized and empowered to transfer from any funds now or hereafter held by any such board or commission, such sums of money as shall reimburse the State or any department or bureau thereof for such expense so incurred, including a reasonable charge for office space, light and heat. Such sums so transferred shall be added to and become a part of the funds of the department, bureau or division incurring such expense. [1975, c. 771, §73 (AMD).]

SECTION HISTORY

1975, c. 771, §73 (AMD).



5 §1587. Lease-purchase agreements

Notwithstanding any other provision of law, no agent or officer of the State or any department or agency thereof may enter into a lease-purchase or other similar agreement whereby the State would become the ultimate owner of buildings or equipment, if the outright purchase price of such capital items is more than $2,000, or $40,000 for telecommunications related equipment, without specific prior approval of the Legislature through the usual budget procedure. That request for approval shall be submitted as a separate line item. All agreements relating to telecommunications equipment that are $40,000 or less shall be subject to review by a subcommittee of the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. All lease-purchase agreements submitted for review or approval shall include the total amount of interest charged. [1989, c. 237, §1 (AMD).]

Upon execution of any lease-purchase agreements that exceed the amounts listed above, all departments and agencies shall provide information to the Treasurer of State pertaining to the actual amount of the lease-purchase, including the term and the interest cost of the lease-purchase agreement. [1989, c. 923, §1 (NEW).]

SECTION HISTORY

1981, c. 702, §Q (NEW). 1983, c. 32, §F (AMD). 1985, c. 826, §1 (AMD). 1989, c. 237, §1 (AMD). 1989, c. 923, §1 (AMD).



5 §1588. Department of Administrative and Financial Services coordination of Master Lease-purchase program

1. Authority of Department of Administrative and Financial Services; central records. The Department of Administrative and Financial Services may develop, negotiate and administer master lease-purchase financing programs, in accordance with the provisions of section 1587, to facilitate advantageous lease-purchase terms and economies of scale. Upon final legislative approval of agency lease-purchase proposals, state agencies, except for programs supported by the Highway Fund or the Federal Expenditure Fund in the Department of Transportation, shall participate in the Department of Administrative and Financial Services master lease-purchase program, unless participation is not feasible. The Department of Administrative and Financial Services, in conjunction with the relevant state agency, may negotiate and execute lease-purchase or financial contracts on behalf of the State. These master lease-purchase financing agreements may include the refinancing or consolidation of any state agency lease-purchase agreements. The Department of Administrative and Financial Services shall maintain central records on each lease-purchase financing agreement and each master lease-purchase program the department administers on behalf of a benefiting department or agency.

[ 1995, c. 562, §1 (AMD) .]

2. State agency participation. Except for the Department of Transportation when implementing a program supported by the Highway Fund or the Federal Expenditure Fund, all state agencies that seek to construct, improve or repair long-term capital assets or to acquire real property or equipment by a lease-purchase or other financing agreement shall notify the Commissioner of the Department of Administrative and Financial Services and shall cooperate with the commissioner or a designee in developing the agency's proposal for submission to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. Each requesting agency shall submit a justification for each proposal to the commissioner or to the commissioner's designee. The justification must include a benefit-cost analysis or cost-effective analysis in a form and content prescribed by the commissioner or the commissioner's designee. Programs supported by the Highway Fund or the Federal Expenditure Fund in the Department of Transportation may participate on the same terms as other agencies in any master lease-purchase financing agreement developed, negotiated and administered by the Department of Administrative and Financial Services.

[ 1993, c. 92, §8 (NEW) .]

3. Fund accounting protocol. Funds for master lease-purchase programs or specific lease-purchase arrangements approved by the Legislature in accordance with subsection 1 and section 1587 must be appropriated or allocated to an account or accounts established by the State Budget Officer with authorization for the transfer of other than General Fund resources from the account or accounts of the benefiting departments or agencies. Funds appropriated or allocated for this purpose may not lapse but must be carried forward from year to year to meet the principal and interest obligations of the master lease-purchase program or specific lease-purchase arrangement. Any appropriated or allocated balances remaining after the conclusion of a specific lease-purchase arrangement must lapse to the fund or account from which the lease-purchase obligations were appropriated or allocated.

[ 1993, c. 92, §8 (NEW) .]

SECTION HISTORY

1993, c. 92, §8 (NEW). 1995, c. 562, §1 (AMD).



5 §1589. Appropriations and allocation balances

The State Controller may close the books as soon as practicable after the close of the fiscal year. Any bills or invoices presented after that date may be paid from appropriations or allocations for the ensuing year on the recommendation of the State Controller if within the amounts of approved allotments. At the end of each fiscal year, unencumbered appropriation and allocation balances lapse into the appropriate fund and are not available unless authorized by law. Encumbered balances may not be carried forward more than once at the end of a fiscal year, except that all encumbered balances and accounts for financial assistance and regional planning grants in accordance with Title 30-A, chapter 187 may be carried forward for 2 years beyond the year in which those balances are encumbered. [2005, c. 12, Pt. T, §5 (AMD).]

1. Carry-forward and transfer authorized.

[ 1995, c. 464, §6 (RP) .]

1-A. Total quality management efforts. Notwithstanding any other provision of law, upon the approval of the department or agency head, non-General Fund and non-Highway Fund accounts may contribute resources on an allocated basis to an administrative account for the support of department or agency total quality management efforts except that the provisions of section 1585 and Public Law 1993, chapter 410, Part A, section 25 or its successor apply.

[ 1995, c. 464, §7 (NEW) .]

2. General Fund Total Quality Management accounts; Highway Fund Total Quality Management accounts. After the close of each fiscal year, the Governor may request a General Fund appropriation, Highway Fund allocation or allocation from other available resources to a specific department, agency or to a statewide Total Quality Management account to carry out total quality management efforts in accordance with subsection 3.

[ 1995, c. 464, §8 (RPR) .]

2-A. Nonlapsing.

[ 1995, c. 464, §9 (RP) .]

2-B. Interdepartmental transfers authorized.

[ 1995, c. 464, §9 (RP) .]

3. Total quality management initiatives. Amounts appropriated or allocated to each departmentwide and statewide account in accordance with subsection 2 must be used for the payment of nonrecurring expenditures representing total quality management initiatives in the same department or agency or on a statewide basis, respectively.

[ 2005, c. 397, Pt. A, §3 (RPR) .]

3-A. Office of State Quality Management General Fund account established.

[ 2005, c. 397, Pt. A, §4 (RP) .]

3-B. General Fund positions; legislative count established.

[ 1995, c. 368, Pt. HH, §4 (RP) .]

3-C. Funding; general.

[ 2005, c. 397, Pt. A, §5 (RP) .]

4. Copies of proposals to Bureau of the Budget and Office of Fiscal and Program Review. Copies of each approved proposal for the expenditure of funds available in each departmentwide and statewide account in accordance with subsection 2 must be submitted from each department's or agency's quality management council to the Bureau of the Budget and the Office of Fiscal and Program Review.

[ 1999, c. 668, §5 (AMD) .]

5. Payments in accordance with allotments. Payments from each departmentwide and statewide account established in accordance with subsection 2 representing expenditures in support of approved proposals submitted to the Bureau of the Budget in accordance with subsection 4 will be authorized by the State Controller on the basis of allotments approved by the Governor in accordance with established law.

[ 1993, c. 476, §2 (NEW) .]

6. Report required. The Department of Administrative and Financial Services shall report to the joint standing committees of the Legislature having jurisdiction over state and local government matters and appropriations and financial affairs annually no later than February 1st, the following:

A. The total amount appropriated or allocated, by department, under this section; [1999, c. 668, §6 (RPR).]

B. A description of initiatives submitted under subsection 4; and [1999, c. 668, §6 (RPR).]

C. A recommendation from the Department of Administrative and Financial Services on any changes needed to further total quality management efforts in State Government. [1999, c. 668, §6 (RPR).]

[ 1999, c. 668, §6 (RPR) .]

7. Sunset.

[ 1993, c. 707, Pt. BB, §6 (RP) .]

SECTION HISTORY

1993, c. 476, §2 (NEW). 1993, c. 707, §§BB2-6 (AMD). 1995, c. 368, §§HH3-5 (AMD). 1995, c. 464, §§5-13 (AMD). 1999, c. 668, §§5,6 (AMD). 2003, c. 641, §1 (AMD). 2005, c. 12, §T5 (AMD). 2005, c. 397, §§A3-5 (AMD).



5 §1590. Nonlapsing funds (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §E2 (NEW). 2005, c. 12, §GGGG1 (RP).



5 §1591. Remaining balances of nonlapsing funds

1. Department of Administrative and Financial Services. The Department of Administrative and Financial Services must apply:

A. Any balance remaining in the Salary Plan program in the Department of Administrative and Financial Services at the end of any fiscal year to be carried forward for the next fiscal year; and [2005, c. 12, Pt. GGGG, §2 (NEW).]

B. Any balance remaining in the General Fund Capital, Construction, Repairs, Improvements - Administrative program in the Department of Administrative and Financial Services at the end of any fiscal year to be carried forward for the next fiscal year. [2005, c. 12, Pt. GGGG, §2 (NEW).]

[ 2005, c. 12, Pt. GGGG, §2 (NEW) .]

2. Department of Health and Human Services. The Department of Health and Human Services must apply:

A. Any balance remaining in the accounts of the Department of Health and Human Services appropriated for the purposes of homemaker or home-based care services at the end of any fiscal year to be carried forward for use by either program in the next fiscal year; [2011, c. 657, Pt. BB, §1 (AMD).]

B. Any balance remaining in the Traumatic Brain Injury Seed program, General Fund account at the end of any fiscal year to be carried forward for use in the next fiscal year; [2011, c. 655, Pt. V, §1 (AMD).]

C. Any balance remaining in the General Fund account of the Department of Health and Human Services, Bureau of Medical Services appropriated for All Other line category expenditures at the end of any fiscal year to be carried forward for use in the next fiscal year; [2013, c. 1, Pt. V, §1 (AMD).]

D. Any balance remaining in the accounts of the Department of Health and Human Services, Mental Health Services - Community program appropriated for the purposes of rental assistance, shelter services and consent decree activities at the end of any fiscal year to be carried forward for use in the next fiscal year for the same purpose; [2013, c. 368, Pt. MMM, §1 (AMD).]

E. Any balance remaining in the Consent Decree program, General Fund account at the end of any fiscal year to be carried forward for use in the next fiscal year; [2013, c. 368, Pt. MMM, §2 (AMD).]

F. Any balance remaining in the Medicaid Waiver for Brain Injury Residential/Community Services program, General Fund account at the end of any fiscal year to be carried forward for use in the next fiscal year; [2015, c. 267, Pt. VV, §1 (AMD).]

G. Any balance remaining in the Medicaid Waiver for Other Related Conditions program, General Fund account at the end of any fiscal year to be carried forward for use in the next fiscal year; [2015, c. 267, Pt. VV, §2 (AMD).]

H. Any balance remaining in the Bridging Rental Assistance Program, General Fund account at the end of any fiscal year to be carried forward for use in the next fiscal year for the same purpose; and [2015, c. 267, Pt. VV, §3 (NEW).]

I. Any balance remaining in the Consumer-directed Services program, General Fund account at the end of any fiscal year to be carried forward for use by this program in the next fiscal year. [2015, c. 267, Pt. VV, §3 (NEW).]

[ 2015, c. 267, Pt. VV, §§1-3 (AMD) .]

3. Judicial branch. The judicial branch must apply:

A. Any balance remaining in the debt service program of the judicial branch at the end of any fiscal year to be carried forward for use by the judicial branch in the next fiscal year. [2009, c. 213, Pt. QQ, §3 (NEW).]

(Subsection 3 as enacted by PL 2009, c. 213, Pt. HHH, §1 and affected by §3 is REALLOCATED TO TITLE 5, SECTION 1591, SUBSECTION 4)

[ 2009, c. 213, Pt. QQ, §3 (NEW) .]

4. (REALLOCATED FROM TITLE 5, SECTION 1591, SUBSECTION 3) State Board of Corrections.

[ 2015, c. 335, §3 (RP) .]

5. Executive Department. The Executive Department shall carry forward any General Fund balances remaining in the Administration - Executive - Governor's Office program, the Blaine House program, the Governor's Office of Communications program, the Office of Policy and Management program and the Governor's Energy Office program at the end of any fiscal year for use in the next fiscal year.

[ 2011, c. 655, Pt. Q, §1 (NEW) .]

SECTION HISTORY

2005, c. 12, §GGGG2 (NEW). RR 2009, c. 1, §6 (COR). 2009, c. 213, Pt. HHH, §1 (AMD). 2009, c. 213, Pt. HHH, §3 (AFF). 2009, c. 213, Pt. QQ, §3 (AMD). 2011, c. 1, Pt. O, §§1, 2 (AMD). 2011, c. 380, Pt. UUU, §§1-3 (AMD). 2011, c. 655, Pt. Q, §1 (AMD). 2011, c. 655, Pt. V, §1 (AMD). 2011, c. 657, Pt. BB, §1 (AMD). 2011, c. 657, Pt. II, §1 (AMD). 2013, c. 1, Pt. V, §1 (AMD). 2013, c. 368, Pt. MMM, §§1-4 (AMD). 2013, c. 598, §2 (AMD). 2015, c. 267, Pt. VV, §§1-3 (AMD). 2015, c. 335, §3 (AMD).






Chapter 147: AUDITING

5 §1621. Authorization of audit

Whenever it seems advisable to the Governor, the Governor may cause the books and accounts of the State or any department or agency thereof to be audited and for that purpose may employ auditors other than those employed by the Office of the State Auditor. [1993, c. 410, Pt. C, §2 (AMD); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1975, c. 771, §74 (AMD). 1993, c. 410, Pt. C, §2 (AMD). 2013, c. 16, §10 (REV).



5 §1622. Recovery of certain state agency overpayments

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Overpayment" means a payment made to a vendor:

(1) In duplicate for a single invoice;

(2) In the amount of a discount available from the vendor that was not applied;

(3) For a late payment penalty that was improperly applied by the vendor;

(4) For shipping costs that were computed incorrectly or incorrectly included in an invoice;

(5) For any commodities billed at an amount higher than negotiated in a contract or master agreement;

(6) For a state tax imposed pursuant to Title 36; or

(7) For a good or service the vendor did not provide. [2011, c. 21, §1 (NEW).]

B. "State agency" means a department, commission, board, office or other entity that is in the executive branch of State Government. [2011, c. 21, §1 (NEW).]

[ 2011, c. 21, §1 (NEW) .]

2. Recovery audits for certain overpayments. In addition to the audit authorized pursuant to section 1621, at least once every 10 years the State Controller shall contract with one or more consultants to conduct recovery audits of payments made by state agencies to vendors. The audits must be designed to detect and recover overpayments to the vendors and to recommend improved state agency accounting operations. A state agency shall provide the recovery audit consultant all information necessary for the audit.

A. A contract under this subsection:

(1) May provide for reasonable compensation for services provided under the contract, including compensation determined by the application of a specified percentage of the total amount recovered because of the consultant's audit activities or recommendations as a fee for services; and

(2) To allow time for the performance of existing state payment auditing procedures, may not allow a recovery audit of a payment during the 180-day period after the date the payment was made. [2011, c. 21, §1 (NEW).]

B. Notwithstanding any law to the contrary, the State Controller or a state agency whose payments are being audited may provide a person acting under a contract authorized by this subsection with any confidential information in the custody of the State Controller or state agency that is necessary for the performance of the audit or the recovery of an overpayment, to the extent the State Controller and state agency are not prohibited from sharing the information under an agreement with another state or the Federal Government. A person acting under a contract authorized by this subsection, and each employee or agent of that person, is subject to all prohibitions against the disclosure of confidential information obtained from the State in connection with the contract that apply to the State Controller or applicable state agency or an employee of the State Controller or applicable state agency. A person acting under a contract authorized by this subsection or an employee or agent of the person who discloses confidential information in violation of a prohibition under this subsection is subject to the same sanctions and penalties that would apply to the State Controller or applicable state agency or an employee of the State Controller or applicable state agency for that disclosure. [2011, c. 21, §1 (NEW).]

[ 2011, c. 21, §1 (NEW) .]

3. Funds recovered and payments to consultants. The State Controller shall deposit all recovered money in a nonlapsing Other Special Revenue Funds audit recovery account within the Department of Administrative and Financial Services. From the audit recovery account, the State Controller shall make payment to a consultant that conducts a recovery audit under subsection 2 according to the negotiated contract and refund amounts in accordance with state or federal regulations. Any amounts not refunded or paid to the consultant must be identified in the report pursuant to subsection 4.

[ 2011, c. 21, §1 (NEW) .]

4. Reports. The State Controller shall provide the following reports.

A. Within 7 days of receipt, the State Controller shall provide copies of any reports, including those in electronic form, received from a consultant contracted with pursuant to subsection 2 to:

(1) The Governor;

(2) The State Auditor; and

(3) The Legislative Council. [2011, c. 21, §1 (NEW).]

B. Not later than December 1st of each odd-numbered year, the State Controller shall issue a report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over state and local government matters summarizing the contents of all reports received from a consultant contracted pursuant to subsection 2 during the state fiscal biennium ending June 30th of that year. [2011, c. 21, §1 (NEW).]

[ 2011, c. 21, §1 (NEW) .]

5. Rules. The State Controller may adopt rules to implement the provisions of this section. Rules adopted under this subsection are major substantive rules pursuant to chapter 375, subchapter 2-A.

[ 2011, c. 21, §1 (NEW) .]

SECTION HISTORY

2011, c. 21, §1 (NEW).






Chapter 148: HUMAN SERVICE COMMUNITY AGENCY ACCOUNTING PRACTICES ACT

5 §1631. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 541, (NEW). 1983, c. 716, §1 (RP).



5 §1632. Declaration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 541, (NEW). 1983, c. 716, §1 (RP).



5 §1633. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 541, (NEW). 1983, c. 716, §1 (RP).



5 §1634. Accounting practices (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 541, (NEW). 1983, c. 716, §1 (RP).



5 §1635. Implementation and rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 541, (NEW). 1983, c. 716, §1 (RP).



5 §1636. Applicability of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 541, (NEW). 1983, c. 716, §1 (RP).






Chapter 148-A: SOCIAL SERVICES PLANNING AND EXPENDITURES

5 §1641. Legislative findings and intent

The Legislature finds that the many social service needs of the citizens of this State are varied and often complex. State Government agencies have been organized to provide the most efficient delivery system possible to meet these social service needs. The Legislature recognizes that any governmental structure requires a coordinated and cooperative effort on the part of the various state agencies to ensure that the social services programs of the State adequately meet the social services needs of the citizens and to avoid needless duplication of effort on the part of these agencies. [1985, c. 96, (RPR).]

The Legislature further finds that, because of the complexity of the social service needs of the citizens and the multiplicity of funding sources available to meet those needs, it is difficult to gain a complete understanding of the overall scope of the social service system and of the specific programs within that system. Without this understanding, the legislative and executive branches of government are hindered in their efforts to provide a coordinated social services program. [1985, c. 96, (NEW).]

It is the intent of this chapter to make available the necessary factual and fiscal information that will assist the Governor, the executive agencies, the Legislature, the recipients of social services, the providers of social services and the general public in reviewing and evaluating the overall scope of the social services system in this State and in participating on an informed basis in developing public policy concerning the social services needs of our citizens. [1985, c. 96, (NEW).]

SECTION HISTORY

1983, c. 495, (NEW). 1985, c. 96, (RPR).



5 §1642. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 96, (RPR).]

1. Department. "Department" means the Department of Health and Human Services.

[ RR 2003, c. 2, §3 (COR) .]

2. Division. "Division" means the Executive Department, Division of Community Services.

[ 1985, c. 96, (RPR) .]

3. Income supplementation programs. "Income supplementation programs" means programs designed to supplement the income of a person or family and includes Temporary Assistance for Needy Families, food stamps, food distribution, general assistance, supplemental security income or any other income related program utilizing state-administered funds.

[ 1985, c. 96, (RPR); 1997, c. 530, Pt. A, §34 (AMD) .]

4. Related health and medical services. "Related health and medical services" means all health or medical services utilizing state-administered funds, including Medicaid and health block grants.

[ 1985, c. 96, (RPR) .]

5. Report. "Report" means the State's social services report.

[ 1985, c. 96, (RPR) .]

6. Social service. "Social service" means any children's, youth, adult or elderly service and alcoholism, community action, developmental disability, drug or substance abuse, home-heating assistance, juvenile, mental health, intellectual disability, older Americans, poverty, rehabilitation, transportation, weatherization or other social service that may be defined in the future and that is operated by the departments or the division utilizing state-administered funds, including related health and medical services and income supplementation programs.

[ 2011, c. 542, Pt. A, §2 (AMD) .]

7. State - administered funds. "State - administered funds" means all General Fund money, dedicated funds, federal funds, fees, grants, 3rd-party reimbursements, vendor payments or other funds or revenues available for expenditure by the departments or the division in support of the provision of a social service.

[ 1985, c. 96, (NEW) .]

SECTION HISTORY

1983, c. 495, (NEW). 1985, c. 96, (RPR). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 530, §A34 (AMD). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §3 (COR). 2011, c. 542, Pt. A, §2 (AMD).



5 §1643. State's social services report

The departments and the division shall prepare a written report of the State's social service programs. This report shall be presented to the Governor and the Legislature, widely distributed to community social service agencies and made available to the public no later than December 1st of each year. [1985, c. 96, (RPR).]

The report in each even-numbered year shall provide an update of information for the current biennium, indicating adjustments, additions and anticipated changes in programs and service delivery to the extent that information is available. [1985, c. 96, (RPR).]

1. General. The report shall be a single, concise document presenting a descriptive and fiscal summary of social service programs in an easily understood manner.

[ 1985, c. 96, (RPR) .]

2. Format. The report shall utilize a uniform format focusing on target populations grouped by major program areas. Characteristic data of the target populations shall be included to the extent that information is available. The report shall contain an integrated description of the operations of the departments and the division in each program area, describing the social services as a coordinated and cooperative plan when a service is provided by more than one department or division. When appropriate, the fiscal information shall be displayed by account by department, and when applicable by subdivision of that department, and by the division and shall also be displayed as a total expenditure.

[ 1985, c. 96, (RPR) .]

3. Contents. The report shall contain:

A. Program descriptions, including the social service need being met, the goals and objectives of the program, the services provided and the priorities for those services; [1985, c. 96, (RPR).]

B. State-administered funds expended during the immediately preceding biennium; [1985, c. 96, (RPR).]

C. State-administered funds available for the current biennium, including anticipated federal funding to the extent that information is available or can be anticipated; [1985, c. 96, (NEW).]

D. Policy issues including major changes in program emphasis and trends and continuum of care offered; and [1985, c. 96, (NEW).]

E. Fiscal information and service statistics for each fiscal year of the current biennium, compared with the corresponding information of each fiscal year of the immediately preceding biennium. [1985, c. 96, (NEW).]

[ 1985, c. 96, (RPR) .]

4. Other state agencies. The report shall include social service programs administered by state agencies other than the departments and the division to the extent that those social services are related to the programs described in the report. Those agencies shall participate in preparing the report to the extent necessary to ensure the program descriptions accurately portray how those services fit into the overall social service system and to provide the necessary fiscal information.

[ 1985, c. 96, (NEW) .]

SECTION HISTORY

1983, c. 495, (NEW). 1985, c. 96, (RPR).






Chapter 148-B: MAINE UNIFORM ACCOUNTING AND AUDITING PRACTICES ACT FOR COMMUNITY AGENCIES

5 §1651. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 716, §2 (NEW). 1995, c. 402, §C1 (RP).



5 §1652. Declaration of problem (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 716, §2 (NEW). 1995, c. 402, §C1 (RP).



5 §1653. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 716, §2 (NEW). 1985, c. 785, §A55 (AMD). 1985, c. 792, §§1,2 (AMD). 1989, c. 700, §A16 (AMD). RR 1991, c. 2, §8 (COR). 1991, c. 611, §1 (AMD). 1991, c. 780, §Y45 (AMD). 1995, c. 402, §C1 (RP).



5 §1654. Maine Accounting and Auditing Practices Act (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 716, §2 (NEW). 1985, c. 792, §§3-6 (AMD). RR 1991, c. 1, §3 (COR). 1995, c. 402, §C1 (RP).



5 §1655. Transition for implementation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 716, §2 (NEW). 1985, c. 792, §7 (AMD). 1995, c. 402, §C1 (RP).



5 §1656. Appeals procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 716, §2 (NEW). 1995, c. 402, §C1 (RP).



5 §1657. Application of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 716, §2 (NEW). 1985, c. 785, §A56 (AMD). 1995, c. 402, §C1 (RP).



5 §1658. Advisory Committee on Single State Audits (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 792, §8 (NEW). 1989, c. 503, §B17 (AMD). 1991, c. 780, §Y46 (AMD). 1995, c. 402, §C1 (RP).



5 §1659. Exceptions to criteria (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §4 (COR). 1991, c. 528, §II1 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §II1 (NEW). 1991, c. 611, §2 (NEW). 1995, c. 402, §C1 (RP).



5 §1660. Independent public accountant audits (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 611, §2 (NEW). 1995, c. 402, §C1 (RP).



5 §1660-A. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 611, §2 (NEW). 1995, c. 402, §C1 (RP).



5 §1660-B. Limitations on department funding of administrative costs (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §4 (RNU). 1991, c. 591, §II1 (NEW).






Chapter 148-C: MAINE UNIFORM ACCOUNTING AND AUDITING PRACTICES ACT FOR COMMUNITY AGENCIES

5 §1660-C. Short title

This chapter may be known and cited as the "Maine Uniform Accounting and Auditing Practices Act for Community Agencies." [1995, c. 402, Pt. C, §2 (NEW).]

SECTION HISTORY

1995, c. 402, §C2 (NEW).



5 §1660-D. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 402, Pt. C, §2 (NEW).]

1. Agreement. "Agreement" means a legally binding written document between 2 or more parties, including, but not limited to, a document commonly referred to as an accepted application, proposal, prospectus, contract, grant, joint or cooperative agreement, purchase of service or state aid.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

2. Agreement funds; agreement funding. "Agreement funds" or "agreement funding" means all agreement funds received by a community agency from the department. It includes state and federal pass-through funds.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

3. Commissioner. "Commissioner" means the Commissioner of Health and Human Services, who has responsibility for the administration of this chapter.

[ 2005, c. 397, Pt. A, §6 (AMD) .]

4. Community agency. "Community agency" means any public or private nonprofit organization, firm, individual, partnership or business corporation operated for profit that:

A. Operates a social service program at the community level; [1995, c. 402, Pt. C, §2 (NEW).]

B. Receives public funds, either directly or indirectly, from one or more state departments or agencies; [1995, c. 402, Pt. C, §2 (NEW).]

C. Is not an administrative unit of the Federal Government or State Government; and [1995, c. 402, Pt. C, §2 (NEW).]

D. Is not exclusively a health care facility within the meaning of Title 22, section 382, subsection 6. [1995, c. 402, Pt. C, §2 (NEW).]

[ 1995, c. 402, Pt. C, §2 (NEW) .]

5. Community agency fiscal year. "Community agency fiscal year" means the fiscal year of a community agency commencing on or after July 1, 1995.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

6. Department. "Department" means the Department of Health and Human Services as well as other departments and agencies of State Government approved for inclusion in this chapter by the commissioner.

[ RR 2003, c. 2, §4 (COR) .]

7. Department examination. "Department examination" means actions determined to be necessary by the department's audit division, including, but not limited to, analyses or testing of reported agreement balances and transactions, provision of internal control systems and compliance with rules. Examinations conducted by the department may be of a limited scope basis and need not be done in accordance with government auditing standards.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

8. Department review. "Department review" means a review by the department of a community agency's submitted annual financial statement report. Review may include desk or quality control reviews or such other reviews as the department may establish by rule. Reviews are done for the purpose of accepting or rejecting the audit submission for federal and state department purposes or for the purpose of financially closing out the agreements for the department.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

9. Dollar threshold. "Dollar threshold" means a funding limit that is set to determine how a community agency will be held accountable for agreement receipts of state and federal funds from the department. This term governs the community agency's annual reporting requirements for agreement expenditures and it is measured on an entitywide basis based on the community agency fiscal year.

[ 2005, c. 519, Pt. SS, §1 (AMD) .]

10. Entitywide financial reporting. "Entitywide financial reporting" means financial statements and agreement supplemental schedules of a community agency prepared based on its fiscal year. At a minimum, the supplemental schedules of the agreements must identify revenues and expenditures for each agreement.

[ 2005, c. 519, Pt. SS, §1 (AMD) .]

11. Federal audit. "Federal audit" means an audit made pursuant to the federal Office of Management and Budget Circular A-133 or any subsequent revisions.

[ 2005, c. 519, Pt. SS, §1 (AMD) .]

12. Federal funds. "Federal funds" means all federal funds received by a community agency and not just those agreements received from the department. It includes federal direct, indirect and pass-through funds from all sources.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

13. Generally accepted accounting principles. "Generally accepted accounting principles" means uniform minimum standards and guidelines for financial accounting and reporting ordinarily employed by skilled accountants and agreed upon by authoritative practitioners of recognized professional standing, such as the American Institute of Certified Public Accountants and other recognized professional bodies.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

14. Government auditing standards. "Government auditing standards" means auditing standards promulgated by the Comptroller General of the United States that are applicable to financial audits.

[ 2005, c. 519, Pt. SS, §1 (AMD) .]

15. Independent public accountant. "Independent public accountant" means a person who complies with government auditing standards and who is one of the following:

A. A licensed certified public accountant or person working for a licensed certified public accounting firm; or [1995, c. 402, Pt. C, §2 (NEW).]

B. A public accountant licensed on or before December 31, 1970 or a person working for a public accounting firm licensed on or before December 31, 1970. [1995, c. 402, Pt. C, §2 (NEW).]

[ 1995, c. 402, Pt. C, §2 (NEW) .]

16. Nonparticipating department. "Nonparticipating department" means a department or division of State Government other than one defined as a department in this section that has not been approved for inclusion in this chapter by the commissioner.

Nonparticipating departments may not impose audit requirements or agreement compliance and cost criteria to an agreement with a community agency that do not conform to the requirements of this subsection and its subsequent rules.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

17. Nonprofit organization. "Nonprofit organization" means any agency, institution or organization that consists of or is owned and operated by one or more corporations or associations no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

18. Public. "Public" means a municipal, county or other governmental body that is a political subdivision within the State.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

19. Risk pool. "Risk pool" means utilizing and assessing risk factors for determining the need for an examination of an agreement. Such risk factors may include the value of the agreement and the prior and current community agency historical profile.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

20. Social service. "Social service" means any social services program funded in whole or in part through an agreement issued by the department. Medicaid funding is excluded unless specifically identified as a social service program in an agreement award.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

SECTION HISTORY

RR 1995, c. 2, §5 (COR). 1995, c. 402, §C2 (NEW). 1997, c. 393, §A8 (AMD). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §4 (COR). 2005, c. 397, §A6 (AMD). 2005, c. 519, §SS1 (AMD).



5 §1660-E. Report

The commissioner shall report annually to the joint standing committee of the Legislature having jurisdiction over state and local government matters on the implementation of this chapter. [1995, c. 402, Pt. C, §2 (NEW).]

SECTION HISTORY

1995, c. 402, §C2 (NEW).



5 §1660-F. Standard accounting practices

The commissioner shall adopt rules no later than 180 days after July 3, 1995 that must contain the requirements for the state report for the department and, at a minimum, the following requirements. [RR 1997, c. 2, §9 (COR).]

1. Accounting systems and reporting. Community agencies shall maintain an accounting system in accordance with rules adopted by the commissioner. The rules must require annual financial reporting to the department. The annual reporting requirements and the related dollar thresholds of accountability are as follows.

A. If the community agency expends less than $500,000, the agency shall comply with the terms of financial reporting contained in the individual social service agreements with the department. [2005, c. 519, Pt. SS, §2 (AMD).]

B. If the community agency expends $500,000 or more of agreement funding from the department, the agency must have an entitywide financial and compliance audit of the agency's financial statements and agreement supplemental schedules prepared by a qualified independent public accountant in accordance with the reporting requirements for the department and comply with the terms of financial reporting contained in the individual social service agreements with the department. [2005, c. 519, Pt. SS, §2 (AMD).]

[ 2005, c. 519, Pt. SS, §2 (AMD) .]

2. Internal control structures. A community agency shall maintain and utilize internal control structures adequate to provide reasonable assurance that federal, state and other funds are managed and expended in compliance with applicable laws, rules and agreement terms.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

3. Access to records. A community agency shall permit independent private and governmental auditors to have access to the agency's records and financial statements to ensure compliance with applicable laws, rules and agreement terms.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

4. Record retention. A community agency shall retain accounting and operational records for at least 3 years after expiration of the agency's fiscal year or longer if required by circumstances such as appeals or litigation.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

SECTION HISTORY

1995, c. 402, §C2 (NEW). RR 1997, c. 2, §9 (COR). 2005, c. 519, §SS2 (AMD).



5 §1660-G. Standard audit practices

The commissioner shall adopt rules no later than 180 days after July 3, 1995 containing at least the following requirements for audit practices. [RR 1997, c. 2, §10 (COR).]

1. Federal requirement. All federal audits prepared for agencies to which section 1660-F, subsection 1, paragraphs A and B apply must be performed by qualified independent public accountants. Agencies to which section 1660-F, subsection 1, paragraphs A and B apply must obtain audits that satisfy the federal audit requirement. Department auditors shall oversee these federal audit report submissions.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

2. Department requirement.

[ 2005, c. 519, Pt. SS, §3 (RP) .]

SECTION HISTORY

1995, c. 402, §C2 (NEW). RR 1997, c. 2, §10 (COR). 2005, c. 519, §SS3 (AMD).



5 §1660-H. Rulemaking

The commissioner shall adopt rules, as necessary to comply with this section, establishing uniform standards when administering agreements with a community agency. These rules must address the following subjects: community agency accounting, reporting and auditing standards; department program responsibilities; program compliance requirements; standard administrative requirements and cost principles; agreement register; audit responsibilities; standards and procedures for departmental examinations; appeals and resolution process; and sanctions and timetables for accountability. [2005, c. 519, Pt. SS, §4 (AMD).]

SECTION HISTORY

1995, c. 402, §C2 (NEW). RR 1997, c. 2, §11 (COR). 2005, c. 519, §SS4 (AMD).



5 §1660-I. Responsibilities of parties

The responsibilities of the parties under this chapter are as follows. [1995, c. 402, Pt. C, §2 (NEW).]

1. Community agency. A community agency shall:

A. Design and operate an internal control system reasonably sufficient to ensure that the community agency meets acceptable standards in the areas of financial reporting reliability, operating efficiency and effectiveness and compliance with applicable laws and regulations. [2005, c. 519, Pt. SS, §5 (RPR).]

B. Prepare and submit financial reports as required by the department's social services agreements and, if applicable, annual entity financial statements and agreement supplemental schedules in accordance with department rules; and [2005, c. 519, Pt. SS, §6 (AMD).]

C. Meet the federal and department audit requirement. [1995, c. 402, Pt. C, §2 (NEW).]

[ 2005, c. 519, Pt. SS, §§5, 6 (AMD) .]

2. Department. The department shall:

A. Adopt rules consistent with the provisions of Title 22, section 41-B establishing accounting and auditing practices for community agencies, including, but not limited to, agreement reporting as part of the annual entitywide financial statement presentation; standards of accountability for community agencies; and audit requirements and standards for the department; [2005, c. 588, §1 (AMD).]

B. Provide community agencies the necessary training concerning the requirements of this chapter; [1995, c. 402, Pt. C, §2 (NEW).]

C. Review federal audits done by qualified independent public accountants in accordance with the applicable and prevailing federal Office of Management and Budget circulars. These reviews must be desk reviews of audit report submissions and quality control reviews of independent public accountant workpapers when necessary; [1995, c. 402, Pt. C, §2 (NEW).]

D. Review state audit reports performed for the department by qualified independent public accountants; [1995, c. 402, Pt. C, §2 (NEW).]

E. Review community agency financial reports required by the department's social services agreements and determine the need for department examination; and [2005, c. 519, Pt. SS, §7 (AMD).]

F. [2005, c. 519, Pt. SS, §8 (RP).]

G. Provide technical advice and act as a liaison between all interested parties. [1995, c. 402, Pt. C, §2 (NEW).]

[ 2005, c. 519, Pt. SS, §§7, 8 (AMD); 2005, c. 588, §1 (AMD) .]

3. Other.

[ 2005, c. 519, Pt. SS, §9 (RP) .]

SECTION HISTORY

1995, c. 402, §C2 (NEW). 2005, c. 519, §§SS5-9 (AMD). 2005, c. 588, §1 (AMD).



5 §1660-J. Nonparticipating department

A nonparticipating department may not authorize agreement compliance and cost principles to be administered or conduct audits of community agencies unless the department has informed the commissioner that the department will adopt all provisions of this chapter and the department demonstrates the ability to do so. All audits performed in accordance with the provisions of this chapter and rules adopted pursuant to it must satisfy all department requirements. [1995, c. 402, Pt. C, §2 (NEW).]

SECTION HISTORY

1995, c. 402, §C2 (NEW).



5 §1660-K. Emergency provision (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 402, §C2 (NEW). RR 1997, c. 2, §11 (COR). 2005, c. 519, §SS10 (RP).



5 §1660-L. Advisory Committee to the Commissioner

There is established the Advisory Committee to the Commissioner, referred to in this section as the "advisory committee." The advisory committee must be appointed by the commissioner and consists of 7 members. Three members must represent the Department of Health and Human Services. Three members must represent community agencies. One member must represent the independent audit community. The chair must be elected by the committee from its members. All members of the advisory committee serve without compensation or reimbursement for expenses. The advisory committee must prepare an annual written report to the Legislature on the experience of the department with this chapter. [RR 2003, c. 2, §5 (COR).]

SECTION HISTORY

1995, c. 402, §C2 (NEW). 1997, c. 393, §A9 (AMD). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §5 (COR).



5 §1660-M. Appeals

Any person aggrieved under this chapter is entitled to judicial review, as provided in the Maine Administrative Procedure Act. The commissioner shall consult with the Advisory Committee to the Commissioner about additional appeal procedures and may adopt rules providing for such procedures. [1995, c. 402, Pt. C, §2 (NEW).]

SECTION HISTORY

1995, c. 402, §C2 (NEW).






Chapter 149: BUDGET

5 §1661. Definition

The words "Governor-elect," whenever used in this chapter and chapter 145, shall be held to mean the candidate most recently elected to the office of Governor of the State of Maine in the November election for choice of Governor, or his successor. [1987, c. 402, Pt. A, §39 (AMD).]

The words "Fund for a Healthy Maine," whenever used in this chapter, mean the Other Special Revenue account within the Department of Administrative and Financial Services established pursuant to Title 22, section 1511. [2001, c. 559, Pt. AA, §1 (NEW).]

SECTION HISTORY

1987, c. 402, §A39 (AMD). 2001, c. 559, §AA1 (AMD).



5 §1662. Powers and duties

The Department of Administrative and Financial Services, through the Bureau of the Budget, has the duty and authority: [1991, c. 780, Pt. Y, §47 (AMD).]

1. State budget document. To prepare and submit to the Governor-elect, or the Governor, biennially, a state budget document in accordance with chapters 141 to 155;

1-A. Federal expenditure budget.

[ 1979, c. 711, Pt. F, §2 (RP) .]

2. Work program and allotments. To examine and recommend for approval the work program and quarterly allotments of each department and agency of the State Government, before the appropriations or other funds of such department or agency shall become available for expenditure;

3. Changes. To examine and recommend for approval any changes in the work program and quarterly allotments of any department or agency of the State Government during the fiscal year;

4. Review, plans and report. To constantly review the administrative activities of other departments and agencies of the State, study organization and administration, investigate duplication of work and to formulate plans for better and more efficient management, and report periodically to the Governor and on request to the Legislature;

5. Rules. To make rules, subject to the approval of the Commissioner of Administrative and Financial Services, for the carrying out of this chapter and chapter 145; and

[ 1991, c. 780, Pt. Y, §48 (AMD) .]

6. Necessary data. To require all departments and other agencies in the Executive, Legislative and Judicial Departments of State Government to prepare and submit for review such data, information or records as may be deemed necessary by the State Budget Officer to facilitate the Bureau of the Budget's efforts regarding this section. Copies of these materials shall be made available to the Office of Fiscal and Program Review by the Bureau of the Budget upon request of the Director of Fiscal and Program Review.

[ 1985, c. 737, Pt. B, §8 (AMD) .]

SECTION HISTORY

1977, c. 583, §3 (AMD). 1979, c. 711, §F2 (AMD). 1985, c. 174, §§J1,J2 (AMD). 1985, c. 737, §B8 (AMD). 1985, c. 785, §§A57,58 (AMD). 1987, c. 402, §A40 (AMD). 1991, c. 780, §§Y47,48 (AMD).



5 §1663. Scope of budget

The budget of the State Government shall present a complete financial plan for each fiscal year of the ensuing biennium. It shall set forth all proposed expenditures for the administration, operation and maintenance of the departments and agencies of the State Government; all interest and debt redemption charges during each fiscal year and all expenditures for capital projects to be undertaken and executed during each fiscal year of the biennium. In addition thereto, the state budget shall set forth the anticipated revenues of the State Government and any other additional means of financing expenditures proposed for each fiscal year of the biennium.



5 §1664. Form of budget document

1. Form. The state budget document, setting forth a 4-year financial plan for the State Government for each fiscal year of the ensuing biennium and the following biennium, must:

A. Consist of a budget message by the Governor-elect or the Governor that outlines the 4-year financial plan of State Government for the ensuing biennium and the following biennium; [2005, c. 601, §1 (NEW).]

B. Embrace a general budget summary setting forth the aggregate figures of the budget in such a manner as to show the balanced relationship between the total proposed expenditures and the total anticipated revenues together with the other means of financing the budget for each fiscal year of the ensuing biennium, contrasted with the corresponding figures for the last completed fiscal year and the fiscal year in progress. The general budget summary must:

(1) Be supported by explanatory schedules or statements, classifying the expenditures contained therein by organization units, objects and funds and the income by organization units, sources and funds; and

(2) Include a summary and details of programs funded through the Fund for a Healthy Maine, presenting the allocation requirements and projected revenues and other available resources shown in a budget fund flow statement and a comparative statement that presents income sources for revenue projections and allocation estimates by program categories; [2005, c. 601, §1 (NEW).]

C. Include a financial plan for the following biennium with forecasted General Fund, Highway Fund and Fund for a Healthy Maine appropriation requirements and projected revenues by income sources as provided in chapter 151-B and other available resources shown in a budget fund flow statement and a comparative statement that presents income sources for revenue projections and appropriation estimates by major program categories; [2005, c. 601, §1 (NEW).]

D. [2007, c. 1, Pt. P, §1 (RP).]

E. [2013, c. 368, Pt. R, §1 (RP).]

F. Include statements of the bonded indebtedness of the State Government showing the debt redemption requirements, the debt authorized and unissued and the condition of the sinking funds; [2007, c. 613, §1 (AMD).]

G. Contain any statements relative to the financial plan that the Governor-elect or the Governor considers desirable or that may be required by the Legislature; and [2007, c. 613, §2 (AMD).]

H. Include a long-range plan for State Government. The long-range plan must describe the vision of the Governor-elect or the Governor for State Government for the upcoming biennium and the 2 succeeding biennia and how the proposed biennial budget fits into and moves State Government toward this long-range vision. [2007, c. 613, §3 (NEW).]

[ 2013, c. 368, Pt. R, §1 (AMD) .]

2. Judicial Department appropriations or allocations. If the Governor submits legislation setting forth appropriations or allocations for the Judicial Department that differ from the full budget request submitted by the Judicial Department under Title 4, section 24, the Governor shall simultaneously submit a report to the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs and judiciary matters explaining why the Governor's budget legislation differs from the Judicial Department's budget submission.

[ 2005, c. 601, §1 (NEW) .]

3. Office of Program Evaluation and Government Accountability appropriations or allocations. If the Governor submits legislation setting forth appropriations or allocations for the Office of Program Evaluation and Government Accountability that differ from the budget request presented by the Legislative Council on behalf of that office, the Governor shall simultaneously submit a report to the Legislative Council and the Office of Program Evaluation and Government Accountability explaining why the Governor's budget legislation differs from the Legislative Council's budget request.

[ 2005, c. 601, §1 (NEW) .]

3-A. Funding for research and development. Beginning in fiscal year 2008-09, the Governor, when submitting the budget document to the Legislature pursuant to section 1666, shall submit a funding level recommendation for research and development. The recommendation must be transmitted to the Legislature within the time schedules set forth in section 1666. It is the intent of the Legislature that beginning in fiscal year 2009-10 the biennial budget submitted by the Governor must set forth appropriations for research and development that are the equivalent of not less than 1% of total actual General Fund revenue of the previous fiscal year. For each successive year for the next 10 fiscal years, the funding level must increase by at least 2/10 of 1% until funding for research and development is the equivalent to not less than 3% of total actual General Fund revenue of the previous fiscal year. If the Governor's budget sets forth recommendations for research and development that differ from the levels described in this subsection, the Governor shall explain the funding difference in the biennial budget document.

[ 2007, c. 420, §1 (NEW) .]

3-B. Maine Indian Tribal-State Commission appropriations or allocations. If the Governor submits legislation setting forth appropriations or allocations for the Maine Indian Tribal-State Commission that differ from the full budget proposal developed under Title 30, section 6212, subsection 6, the Governor shall simultaneously submit a report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over judiciary matters explaining why the Governor's budget legislation differs from that proposal.

[ 2009, c. 636, Pt. C, §1 (NEW) .]

4. Position identification. The Governor, when submitting the budget to the Legislature, shall submit the budget document and the budget bills in a manner that identifies positions authorized by the Legislature for less than 52 weeks in a fiscal year as "Positions - Full-time Equivalent," or "FTE," and positions authorized by the Legislature for 52 weeks in a fiscal year as "Positions - Legislative Count" for all funds. The State Budget Officer shall implement and administer procedures to ensure sufficient FTE and appropriation or allocation control for positions authorized by the Legislature for less than 52 weeks in a fiscal year.

[ 2005, c. 601, §1 (NEW) .]

5. Limit on General Fund appropriation. The total General Fund appropriation for each fiscal year of the biennium in the Governor's budget submission to the Legislature may not exceed the General Fund appropriation limitation established in section 1534.

[ 2005, c. 601, §1 (NEW) .]

SECTION HISTORY

1973, c. 744, (AMD). 1975, c. 515, (AMD). 1981, c. 271, (AMD). 1981, c. 444, §1 (AMD). 1981, c. 702, §N (AMD). 1983, c. 526, §1 (AMD). 1987, c. 735, §9 (AMD). 1989, c. 439, §§2,8 (AMD). 1989, c. 501, §P12 (AMD). 1989, c. 934, §C1 (AMD). 1991, c. 376, §19 (AMD). 1993, c. 410, §§C3,4 (AMD). 1993, c. 675, §C11 (AMD). 1995, c. 368, §§EE1,2 (AMD). 1995, c. 502, §G1 (AMD). 1995, c. 665, §S1 (AMD). 1997, c. 655, §1 (AMD). 2001, c. 559, §AA2 (AMD). 2001, c. 702, §4 (AMD). 2003, c. 451, §X8 (AMD). 2005, c. 2, §A6 (AMD). 2005, c. 2, §A14 (AFF). 2005, c. 601, §1 (RPR). 2007, c. 1, Pt. P, §1 (AMD). 2007, c. 420, §1 (AMD). 2007, c. 613, §§1-3 (AMD). 2009, c. 636, Pt. C, §1 (AMD). 2013, c. 368, Pt. R, §1 (AMD).



5 §1665. Budget estimates

1. Expenditure and appropriation requirements. On or before September 1st of the even-numbered years, all departments and other agencies of the State Government and corporations and associations receiving or desiring to receive state funds under the provisions of law shall prepare, in the manner prescribed by the State Budget Officer, and submit to the officer estimates of their expenditure and appropriation requirements for each fiscal year of the ensuing biennium. The expenditure estimates must be classified to set forth the data by funds, organization units, character and objects of expenditure. The organization units may be subclassified by functions and activities, or in any other manner, at the discretion of the State Budget Officer.

All departments and other agencies receiving or desiring to receive state funds from the Highway Fund shall submit to the officer estimates of their expenditure and appropriation requirements for each fiscal year of the ensuing biennium that do not exceed the Highway Fund appropriation of the previous fiscal year multiplied by one plus the average personal income growth rate. The Highway Fund highway and bridge improvement accounts are exempt from this spending limitation.

The State Budget Officer shall request that the Governor provide the budget proposal for the Maine Indian Tribal-State Commission developed pursuant to Title 30, section 6212, subsection 6.

[ 2015, c. 267, Pt. L, §9 (AMD) .]

2. Inclusion in estimate.

[ 2005, c. 601, §3 (RP) .]

3. Revenue estimates. The State Budget Officer shall use the revenue projections recommended by the Revenue Forecasting Committee in setting revenue estimates for inclusion in the budget. The revenue estimates must be classified so as to show the income by organization units, sources and funds, or in any other manner, at the discretion of the State Budget Officer.

[ 1997, c. 655, §2 (AMD) .]

4. Additional data. Upon receipt of the budget estimates submitted in accordance with this section, the State Budget Officer may require the heads of departments and other agencies of the State Government and officers of organizations and associations receiving or desiring to receive state funds under the provisions of law to appear before said officer and present such additional data in support of their budget estimates as said officer may deem necessary.

[ 1989, c. 501, Pt. P, §13 (NEW) .]

5. Maine Community College System; public improvements budgetary estimate.

[ 2013, c. 368, Pt. R, §2 (RP) .]

6. Fiscal impact statements. Fiscal impact statements prepared by departments or agencies at the request of the State Budget Officer in response to legislative documents must include revenue and expenditure forecasts for each fiscal year of the current fiscal biennium and the following fiscal biennium in a form and method prescribed by the State Budget Officer.

[ 1995, c. 368, Pt. EE, §3 (NEW) .]

7. General Fund and Highway Fund revenue and expenditure forecasts. By September 30th of each even-numbered year, the State Budget Officer shall prepare and deliver a report to the Governor, the Legislature and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs containing a forecast of revenue and expenditures for the following biennium. The forecast must assume the continuation of current laws and include reasonable and predictable estimates of growth in revenues and expenditures based on national and local trends and program operations. General Fund and Highway Fund revenue must be forecasted by income source as provided in chapter 151-B. Expenditure forecasts for the General Fund and the Highway Fund must be forecasted on the basis of current law and assumed inflation variables related to program operations. The forecast for the General Fund and the Highway Fund must be presented in a budget fund flow statement and a comparative statement showing each income source for revenue projections and expenditure estimates for each major program category.

[ 1999, c. 127, Pt. A, §7 (AFF); 1999, c. 127, Pt. A, §6 (RPR) .]

SECTION HISTORY

1989, c. 501, §P13 (RPR). RR 1991, c. 2, §9 (COR). 1991, c. 376, §20 (AMD). 1995, c. 368, §EE3 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 665, §S2 (AMD). 1997, c. 643, §E3 (AMD). 1997, c. 655, §§2,3 (AMD). 1999, c. 127, §A6 (AMD). 1999, c. 127, §A7 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §6 (COR). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 451, §X9 (AMD). 2005, c. 2, §A7 (AMD). 2005, c. 2, §A14 (AFF). 2005, c. 601, §§2,3 (AMD). 2009, c. 636, Pt. C, §2 (AMD). 2011, c. 691, Pt. B, §8 (AMD). 2013, c. 368, Pt. R, §2 (AMD). 2015, c. 267, Pt. L, §9 (AMD).



5 §1666. Review and revision of estimates

The Governor-elect or the Governor, with the assistance of the State Budget Officer, shall review the budget estimates, altering, revising, increasing or decreasing the items of the estimates as may be determined necessary in view of the needs of the various departments and agencies and the total anticipated income of the State Government during the ensuing biennium. This review must cover all budgets regardless of source of funds, including, but not limited to, budgets related to the Highway Fund, the Federal Revenue Sharing Fund and other special revenue funds. The State Budget Officer, at the direction of the Governor-elect or the Governor shall then prepare a state budget document in the form required by law. The Governor-elect or the Governor is fully responsible for all budgetary recommendations made to the Legislature. The Governor shall transmit the budget document to the Legislature not later than the Friday following the first Monday in January of the first regular legislative session. At that time the Governor shall also transmit any emergency bills that authorize additional appropriations or allocations in the current fiscal year that the Governor may wish to propose. A Governor-elect elected to a first term of office shall transmit the budget document to the Legislature not later than the Friday following the first Monday in February of the first regular legislative session. At that time the Governor-elect shall also transmit any emergency bills that authorize additional appropriations or allocations in the current fiscal year that the Governor may wish to propose. [2005, c. 601, §4 (AMD).]

The Governor, when submitting the budget to the Legislature, shall submit the budget document and the General Fund and Highway Fund bills in a manner that identifies the gross amount of resources for each program. The gross unified budget bills and budget document encompass resources from the General Fund, Highway Fund, Federal Expenditures Fund, Federal Block Grant Fund, Other Special Revenue Funds, internal service funds and enterprise funds. Separate gross unified budget bills must be submitted for the General Fund and the Highway Fund. All funds except trust and agency funds, bond funds and costs of goods sold expenditures in internal service funds and enterprise funds are subject to legislative allocation. All programs with Highway Fund allocations and all internal service funds, enterprise funds and Other Special Revenue Funds accounts of the Department of Transportation and the TransCap Trust Fund in the Maine Municipal Bond Bank are subject to legislative allocations and are presented for informational purposes only in the budget document and General Fund budget bills unless a separate Highway Fund budget is not enacted. [2007, c. 538, Pt. K, §1 (AMD).]

A budget document transmitted by the Governor or Governor-elect must include a part that asks the Legislature whether it wishes to continue funding each individual tax expenditure provided in the statutes. For purposes of this paragraph, "tax expenditures" means those state tax revenue losses attributable to provisions of Maine tax laws that allow a special exclusion, exemption or deduction or provide a special credit, a preferential rate of tax or a deferral of tax liability. The part must include for each tax expenditure a statutory section reference, a brief description of each tax expenditure and the loss of revenue estimated to be incurred by funding source and fiscal year. The joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs shall consider any reports regarding the evaluation of tax expenditures completed during the previous 2 years pursuant to Title 3, sections 999 and 1000 and shall hold at least one public hearing to receive public comment regarding those tax expenditures when reviewing the continuation of tax expenditures pursuant to this section. This paragraph applies with respect to the preparation of the budget document for the 2008-2009 biennium and thereafter. [2015, c. 344, §5 (AMD).]

The Department of Public Safety, Bureau of State Police shall annually identify and quantify the activities of the Department of Public Safety, Bureau of State Police that may be eligible for funding from the Highway Fund pursuant to the Constitution of Maine, Article IX, Section 19. Starting March 1, 2018 and every 4 years thereafter, the Department of Public Safety, Bureau of State Police shall report the average annual percentage for the previous 4 years of activities eligible for funding from the Highway Fund pursuant to the Constitution of Maine, Article IX, Section 19 to the Governor, the joint standing committee of the Legislature having jurisdiction over transportation matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. The Governor or Governor-elect shall use such reports as a guide in developing budgets for the Department of Public Safety, Bureau of State Police. [2013, c. 354, Pt. F, §2 (AMD).]

SECTION HISTORY

1973, c. 732, (RPR). 1981, c. 316, §G (AMD). 1987, c. 735, §10 (AMD). 1989, c. 7, §O1 (AMD). 1989, c. 934, §C2 (AMD). 1993, c. 707, §R1 (AMD). 1995, c. 464, §14 (AMD). 2005, c. 12, §T6 (AMD). 2005, c. 386, §D1 (AMD). 2005, c. 457, §GGG1 (AMD). 2005, c. 601, §4 (AMD). 2007, c. 1, Pt. P, §2 (AMD). 2007, c. 537, §1 (AMD). 2007, c. 538, Pt. K, §1 (AMD). 2013, c. 354, Pt. F, §2 (AMD). 2015, c. 344, §5 (AMD).



5 §1666-A. Enactment of budget

The Legislature shall review a biennial or supplemental budget submitted to it in accordance with this chapter and enact a budget no later than 30 days prior to the date of adjournment prescribed in Title 3, section 2, except that, during the first year in office of a Governor-elect, the Legislature shall enact a budget no later than the first Friday in June. [1995, c. 113, §1 (NEW).]

SECTION HISTORY

1995, c. 113, §1 (NEW).



5 §1667. Work program and allotments

Not later than June 1st of each year, the Governor shall require the head of each department and agency of the State Government to submit to the Bureau of the Budget a work program for the ensuing fiscal year. Such work program shall include all appropriations, revenues, transfers and other funds, made available to said department or agency for its operation and maintenance and for the acquisition of property, and it shall show the requested allotments of said sums by quarters for the entire fiscal year, classified to show allotments requested for specific amounts for personal services, capital expenditures and amounts for all other departmental expenses. The Department of Health and Human Services shall further break down its budget to include institutional food expenditures. Funds not expended for this budget item may not be transferred between line categories. The Governor, with the assistance of the State Budget Officer, shall review the requested allotments with respect to the work program of each department or agency and shall, if the Governor determines it necessary, revise, alter or change such allotments before approving the same. The Governor may authorize the State Budget Officer to approve quarterly allotments not to exceed $45,000 in any account. The aggregate of such allotments may not exceed the total sums made available to said department or agency for the fiscal year in question. The State Budget Officer shall transmit a copy of the allotments as approved by the Governor to the head of the department or agency concerned and also a copy to the State Controller. The State Controller shall thereupon authorize all expenditures to be made from the sums available on the basis of such allotments and not otherwise. [2001, c. 213, §1 (AMD); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

The head of any department or agency of the State Government, whenever he shall deem it necessary by reason of changed conditions, may revise the work program of his department or agency at the beginning of any quarter during the fiscal year, and submit such revised program to the Bureau of the Budget with his request for a revision of the allotments of the remaining quarters of that fiscal year. If, upon such re-examination of the work program, the State Budget Officer, with the approval of the Governor, shall decide to grant the request for the revision of the allotments, the same procedure, so far as it relates to review, approval and control shall be followed as in the making of the original allotments. [1975, c. 771, §76 (AMD).]

SECTION HISTORY

1973, c. 745, (AMD). 1975, c. 771, §§75-77 (AMD). 1977, c. 712, §F1 (AMD). 1981, c. 316, §I (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 213, §1 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).



5 §1667-A. Access to budget management system data

Notwithstanding any other provision of law, the State Budget Officer shall provide the Office of Fiscal and Program Review with electronic access, including report-writing capabilities, to those aspects of the budget management system presently referred to as the "budget analyst tool," except for those specific aspects of the system involved in budget recommendations that have been made or are being considered by the Governor or Governor-elect but have not yet been transmitted to the Legislature. For purposes of this section, "budget management system" and "budget analyst tool" include information used by the Bureau of the Budget to develop, analyze and review budgeted and actual revenue and expenditure information. [1995, c. 41, §1 (NEW).]

Notwithstanding any other provision of law, the Legislative Council shall provide the Bureau of the Budget, upon the bureau's request, with enacted budget bills in a data processing form that permits the electronic conversion of data to the budget management system. [1995, c. 41, §1 (NEW).]

SECTION HISTORY

1995, c. 41, §1 (NEW).



5 §1667-B. Allotment in excess of legislatively authorized allocations

Allotments in Other Special Revenue funds accounts, internal service fund accounts and enterprise funds, except the State Lottery Fund and the Dirigo Health Enterprise Fund, may exceed current year allocations and the unused balance of allocations authorized to carry forward by law under the following conditions, except that funds in Other Special Revenue funds accounts, internal service fund accounts and enterprise funds must be expended in accordance with the statutes that establish the accounts and for no other purpose: [2005, c. 386, Pt. D, §2 (AMD).]

1. Sufficient cash. Sufficient cash is available from the Other Special Revenue funds accounts, the internal service fund accounts or the unencumbered balance authorized to carry forward by law;

[ 2005, c. 12, Pt. T, §7 (NEW) .]

2. Recommendation and approval. Allotment of the funds under subsection 1 is recommended by the State Budget Officer and approved by the Governor by financial order as an allotment increase in the annual work program;

[ 2005, c. 12, Pt. T, §7 (NEW) .]

3. Legislative review. Excluding the State - Municipal Revenue Sharing program, Other Special Revenue Funds account, the Disproportionate Tax Burden Fund program, Other Special Revenue Funds account in the Office of the Treasurer of State and accounts when allotting funds to pay death benefits pursuant to Title 25, chapter 195-A, allotment of the funds under subsection 1 is subject to review by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs;

[ 2011, c. 655, Pt. K, §1 (AMD) .]

4. 30-day wait. Excluding the State - Municipal Revenue Sharing program, Other Special Revenue Funds account, the Disproportionate Tax Burden Fund program, Other Special Revenue Funds account in the Office of the Treasurer of State and accounts when allotting funds to pay death benefits pursuant to Title 25, chapter 195-A, allotment of the funds under subsection 1 does not take effect until 30 days after the approval by the Governor; and

[ 2011, c. 655, Pt. K, §1 (AMD) .]

5. Collective bargaining; detrimental effect. Either one of the following:

A. Allotment of the funds under subsection 1 is required to provide for the costs of approved collective bargaining agreements; or [2005, c. 12, Pt. T, §7 (NEW).]

B. Failure to allot the funds under subsection 1 could have a significant detrimental impact on current programs. [2005, c. 12, Pt. T, §7 (NEW).]

[ 2005, c. 12, Pt. T, §7 (NEW) .]

In case of extraordinary emergency situations, the requirements of subsection 4 may be waived by vote of the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. [2005, c. 12, Pt. T, §7 (NEW).]

SECTION HISTORY

2005, c. 12, §T7 (NEW). 2005, c. 386, §D2 (AMD). 2011, c. 655, Pt. K, §1 (AMD).



5 §1668. Temporary curtailment of allotments

Whenever it appears to the Commissioner of Administrative and Financial Services that the anticipated income and other available funds of the State will not be sufficient to meet the expenditures authorized by the Legislature, the commissioner shall so report in writing to the Governor, and shall send a copy of the report to the President of the Senate and the Speaker of the House and the majority and minority leaders of the Senate and House. After receiving the report, the Governor may temporarily curtail allotments equitably so that expenditures will not exceed the anticipated income and other available funds. No allotment may be terminated pursuant to this section. Any curtailment of allotments must, insofar as practicable, be made consistent with the intent of the Legislature in authorizing these expenditures. [1991, c. 780, Pt. Y, §49 (AMD).]

The Governor shall immediately upon the curtailment of any allotment, notify the President of the Senate and the Speaker of the House and the majority and minority leaders of the Senate and House of the specific allotments curtailed, the extent of curtailment of each allotment and the effect of each curtailment on the objects and purposes of the program so affected. [1975, c. 771, §77-A (NEW).]

SECTION HISTORY

1975, c. 771, §§77-A (NEW). 1985, c. 785, §A59 (AMD). 1991, c. 780, §Y49 (AMD).



5 §1669. Federal funds

A state department or agency may not make expenditures of any federal funds or expenditures in anticipation of receipt of federal funds for any new or expanded programs in the Federal Expenditures Fund or federal block grant funds, unless such federal funds are approved by the Legislature. The expenditure of such federal funds may be authorized for a period not to exceed 12 calendar months in accordance with sections 1585 and 1667. [2001, c. 213, §2 (AMD).]

All departments and agencies that receive federal funds from the Federal Expenditures Fund or federal block grant funds shall, within 10 working days of receipt of any official notification from the Federal Government concerning the potential or actual increase or reduction in present funding, submit a copy of that notification to the Director of the Office of Fiscal and Program Review. In addition, departments and agencies shall, within 25 working days of that notification, submit in writing to the Director of the Office of Fiscal and Program Review their proposed plan of action to address the notification that may include an appeal or an outline of the options that will be examined in detail and a time frame for the examination. [2001, c. 213, §2 (AMD).]

SECTION HISTORY

1979, c. 711, §F3 (NEW). 1983, c. 824, §L (AMD). 1985, c. 737, §B9 (AMD). 1989, c. 7, §O2 (AMD). 2001, c. 213, §2 (AMD).



5 §1669-A. Block grants (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 707, §C1 (NEW). 1995, c. 707, §C2 (AFF). 2001, c. 213, §3 (RP).



5 §1670. Notification procedure for new federal mandates

Every agency and department of the State shall submit to the State Budget Officer a list of any new laws, new regulations or other actions that may require the State to comply with any new federal mandate in the current biennium or the next biennium. [1995, c. 591, §1 (NEW).]

Each item listed must include how the mandate is funded, the required implementation date, the citations or rulings authorizing the mandate and a brief description of the intended purpose of the mandate. [1995, c. 591, §1 (NEW).]

On or before January 1st of each year, the State Budget Officer shall compile a complete list of new federal mandates and distribute it to each member of the Legislature and to the Director of the Office of Fiscal and Program Review. [1995, c. 591, §1 (NEW).]

1. Procedure for changes.

[ 1995, c. 591, §1 (RP) .]

2. Allocation.

[ 1995, c. 591, §1 (RP) .]

3. Reductions.

[ 1995, c. 591, §1 (RP) .]

4. Budget approval. All budget recommendations pertaining to federal block grants must be submitted as part of the unified current services budget legislation in accordance with sections 1663 to 1666.

[ 1997, c. 424, Pt. B, §1 (NEW) .]

SECTION HISTORY

1981, c. 316, §K (NEW). 1981, c. 534, §D (RPR). 1995, c. 591, §1 (RPR). 1997, c. 424, §B1 (AMD).



5 §1671. Federal grants from settlements

1. Application. This section shall apply to federal grants that are the result of class action or other litigation that involves the citizens of the State.

[ 1983, c. 261, §1 (NEW) .]

2. Allocation. No expenditure may be made from any such grants unless allocation of the funds is recommended by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and approved by the Legislature.

§1671. Dedicated revenue accounts (As enacted by PL 1983, c. 477, Pt. E, Subpt. 19 is REALLOCATED TO TITLE 5, SECTION 1672)

[ 1983, c. 261, §1 (NEW) .]

SECTION HISTORY

1983, c. 261, §1 (NEW). 1983, c. 477, Pt. E, Subpt. 19, (NEW). 1983, c. 583, §3 (RAL).



5 §1672. Dedicated revenue accounts (REPEALED) (REALLOCATED FROM TITLE 5, SECTION 1671)

(REPEALED)

(REALLOCATED FROM TITLE 5, SECTION 1671)

SECTION HISTORY

1983, c. 477, §E19 (NEW). 1983, c. 583, §3 (RAL). 1983, c. 824, §N1 (RP).



5 §1673. Allocation bills

All allocation bills shall be submitted in the same manner as required for the General Fund in section 1581 and shall be subject to the transfer provisions of section 1585. [1983, c. 824, Pt. N, §2 (NEW).]

SECTION HISTORY

1983, c. 824, §N2 (NEW).



5 §1674. Departmental indirect cost allocation proposal

Each department or agency of State Government that is authorized to expend more than $25,000 on a single project in any fiscal year on the construction, repair or improvement of state-owned real property shall prepare and submit a departmental indirect cost allocation proposal to the Commissioner of Administrative and Financial Services prior to that expenditure. These proposals must be on file in the Department of Administrative and Financial Services. [1991, c. 780, Pt. Y, §50 (AMD).]

The commissioner may promulgate rules necessary to carry out this section. [1985, c. 195, §§1,2 (NEW).]

SECTION HISTORY

1985, c. 195, §§1,2 (NEW). 1985, c. 785, §A60 (AMD). 1991, c. 780, §Y50 (AMD).



5 §1675. Acceptance of funds for alternative-fueled vehicles program

An agency or agencies of the State designated by the Governor to establish an alternative-fueled vehicle demonstration program under the National Energy Policy Act of 1992, Public Law 102-486, Section 409 may accept funds to implement that program from the Federal Government or from any person. [1993, c. 466, §1 (NEW).]

SECTION HISTORY

1993, c. 466, §1 (NEW).



5 §1676. Transfer from salary plan

Notwithstanding section 1585, available balances in the General Fund Salary Plan program in the Department of Administrative and Financial Services that are no longer required for the purposes for which they were appropriated may be made available by financial order upon the recommendation of the State Budget Officer and approval of the Governor to be used to meet the fixed obligation of the General Fund for the unfunded actuarial liability in each fiscal year. Any other available balances in the General Fund Salary Plan may only be used or made available in accordance with legislative authorization. [2001, c. 219, §1 (AMD).]

SECTION HISTORY

1997, c. 24, §EE1 (NEW). 2001, c. 219, §1 (AMD).



5 §1676-A. Transfer from Highway Fund Salary Plan

Notwithstanding section 1585, available balances in the Highway Fund Salary Plan program in the Department of Administrative and Financial Services that are no longer required for the purposes for which they were allocated may be made available by financial order upon the recommendation of the State Budget Officer and approval of the Governor to be used to meet the fixed obligation of the Highway Fund for the unfunded actuarial liability in each fiscal year. Any other available balances in the Highway Fund Salary Plan may only be used or made available in accordance with legislative authorization. [2001, c. 219, §2 (AMD).]

SECTION HISTORY

1997, c. 25, §M1 (NEW). 2001, c. 219, §2 (AMD).



5 §1677. Municipal Budget Analysis Committee; established; membership (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 712, §1 (NEW). 2009, c. 213, Pt. WW, §1 (RP).






Chapter 150: FEDERAL EXPENDITURE BUDGET

5 §1681. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 583, §4 (NEW). 1979, c. 541, §A37 (AMD). 1979, c. 711, §F4 (RP).



5 §1682. Budget preparation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 583, §4 (NEW). 1979, c. 711, §F4 (RP).



5 §1683. Review by Governor (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 583, §4 (NEW). 1979, c. 711, §F4 (RP).



5 §1683-A. Incorporation of federal expenditure budget document in state budget document (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 556, §2 (NEW). 1979, c. 711, §F4 (RP).



5 §1684. Documentation required for federal expenditure budget documents (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 583, §4 (NEW). 1979, c. 711, §F4 (RP).



5 §1685. Specific legislative approval required before expenditure (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 583, §4 (NEW). 1979, c. 711, §F4 (RP).



5 §1686. Action when Legislature not in session (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 583, §4 (NEW). 1979, c. 711, §F4 (RP).






Chapter 151: INSURANCE ON PUBLIC BUILDINGS

5 §1701. Authorization; deposit of policies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §1 (RP).



5 §1702. Insurance money available for replacement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §1 (RP).






Chapter 151-A: LEGISLATIVE REVIEW

5 §1705. Legislative review of federal grant applications

The director of a state agency shall submit, at the same time that a federal grant application is submitted to the Federal Government, a copy of each such application to the Director of Fiscal and Program Review. [1985, c. 737, Pt. B, §10 (AMD).]

SECTION HISTORY

1977, c. 378, (NEW). 1985, c. 737, §B10 (AMD).



5 §1706. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings: [1977, c. 378, (NEW).]

1. Federal grant application. "Federal grant application" shall mean any request or proposal for financial assistance made by a state agency or by an employee of such an agency acting in his official capacity to the United States Government, whether for a loan, grant, subsidy, augmentation, advance, reimbursement, or any other form where such financial assistance will be expended by the state agency or employee acting in his official capacity. The definition shall include initial requests or proposals and subsequent amendment requests or proposals. The definition shall not include federal pass-through funds which are received by the State Government and passed directly to local governments in those cases where the State is permitted no discretion with respect to disposition of the funds to local governments under the terms of the grant and federal law.

[ 1977, c. 378, (NEW) .]

2. State agency. "State agency" shall mean each department and agency of State Government required to comply with chapter 149, except that the term "state agency" shall not include the University of Maine System or the Maine Maritime Academy.

[ 1985, c. 779, §16 (AMD) .]

SECTION HISTORY

1977, c. 378, (NEW). 1985, c. 779, §16 (AMD).






Chapter 151-B: CONSENSUS REVENUE FORECASTING

5 §1710. Consensus Economic Forecasting Commission; membership

The Consensus Economic Forecasting Commission established by Title 5, section 12004-I, subsection 29-B, to provide the Governor, the Legislature and the Revenue Forecasting Committee with analyses, findings and recommendations representing state economic assumptions relevant to revenue forecasting, and referred to in this chapter as the "commission," consists of 5 members appointed as follows: two members appointed by the Governor; one member recommended for appointment to the Governor by the President of the Senate; one member recommended for appointment to the Governor by the Speaker of the House of Representatives; and one member appointed by the other members of the commission. One of the 5 members must be selected by a majority vote of the committee members to serve as the chair of the commission. Commission members must be appointed within 15 days of the effective date of this section and serve until January 1997. Thereafter, the commission members are appointed in January of odd-numbered years. A member may not be a Legislator or an employee of the Executive Department, the Legislature or the Judicial Department. Each commission member must have professional credentials and demonstrated expertise in economic forecasting. [1995, c. 368, Pt. J, §1 (NEW).]

All members are appointed for terms to coincide with the legislative biennium. Vacancies must be filled in the same manner as the original appointments for the balance of the unexpired term, except as otherwise provided in this section. [1995, c. 368, Pt. J, §1 (NEW).]

If one or more positions on the commission remains unfilled on the 16th day after the effective date of this section or the expeditious filling of a vacancy is required to enable the commission to perform its duties in an efficient and timely manner, the Governor shall make those appointments at such times and in such a manner as the Governor determines necessary. [1995, c. 368, Pt. J, §1 (NEW).]

SECTION HISTORY

1995, c. 368, §J1 (NEW).



5 §1710-A. Duties of commission

1. Duties. The Consensus Economic Forecasting Commission shall develop 5-year and 10-year macroeconomic secular trend forecasts and one-year, 2-year and 4-year economic forecasts.

[ 1995, c. 368, Pt. J, §1 (NEW) .]

2. Biennial economic assumptions. The commission shall submit recommendations for state economic assumptions for the next fiscal biennium and analyze economic assumptions for the current fiscal biennium, which must be approved by a majority of the commission members. No later than November 1st of each even-numbered year, the commission shall submit to the Governor, the Legislative Council, the Revenue Forecasting Committee and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs a report that presents the analyses, findings and recommendations for economic assumptions related to revenue forecasting for the next fiscal biennium. In its report, the commission shall fully describe the methodology employed in reaching its recommendations.

[ 1997, c. 643, Pt. W, §1 (AMD) .]

3. Current biennium adjustments. No later than April 1st and November 1st of each odd-numbered year and no later than February 1st and November 1st of each even-numbered year the commission shall submit to the Governor, the Legislative Council, the Revenue Forecasting Committee and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs a report that presents the commission's findings and recommendations for adjustments to the economic assumptions for the current fiscal biennium. In each report the commission shall fully describe the methodology employed in reaching its recommendations.

[ 2007, c. 539, Pt. Q, §1 (AMD) .]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 1997, c. 643, §W1 (AMD). 2007, c. 539, Pt. Q, §1 (AMD).



5 §1710-B. Contracts

The commission may enter into contractual arrangements subject to state purchasing procedures for the procurement of economic forecasting models, data, assumptions and assistance in analyzing the data. [1995, c. 368, Pt. J, §1 (NEW).]

SECTION HISTORY

1995, c. 368, §J1 (NEW).



5 §1710-C. Meetings

The commission shall meet at least 4 times a year. Additional meetings may be called by the chair or by any 3 members. All meetings are open to the public. [1995, c. 368, Pt. J, §1 (NEW).]

SECTION HISTORY

1995, c. 368, §J1 (NEW).



5 §1710-D. Staffing

The commission may receive staff support from the Governor's Office of Policy and Management. [2011, c. 655, Pt. DD, §3 (AMD); 2011, c. 655, Pt. DD, §24 (AFF).]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 2011, c. 655, Pt. DD, §3 (AMD). 2011, c. 655, Pt. DD, §24 (AFF).



5 §1710-E. Revenue Forecasting Committee; established; membership

There is established the Revenue Forecasting Committee, referred to in this chapter as the "committee," for the purpose of providing the Governor, the Legislature and the State Budget Officer with analyses, findings and recommendations relating to the projection of revenues for the General Fund and the Highway Fund based on economic assumptions recommended by the Consensus Economic Forecasting Commission. The committee includes the State Budget Officer, the Associate Commissioner for Tax Policy, the State Economist, an economist on the faculty of the University of Maine System selected by the chancellor, the Director of the Office of Fiscal and Program Review and another member of the Legislature's nonpartisan staff familiar with revenue estimating issues appointed by the Legislative Council. One of the 6 members must be selected by a majority vote of the committee members to serve as the chair of the committee. [2011, c. 655, Pt. I, §6 (AMD); 2011, c. 655, Pt. I, §11 (AFF).]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 1997, c. 655, §4 (AMD). 1999, c. 127, §A8 (AMD). 2001, c. 2, §1 (AMD). 2011, c. 655, Pt. I, §6 (AMD). 2011, c. 655, Pt. I, §11 (AFF).



5 §1710-F. Duties of committee

1. Duties; use of economic assumptions. The committee shall develop current fiscal biennium and 2 ensuing fiscal biennia revenue projections using the economic assumptions recommended by the Consensus Economic Forecasting Commission.

[ 1997, c. 157, §1 (AMD) .]

2. Biennial revenue projections. The committee shall submit recommendations for state revenue projections for the next 2 fiscal biennia and analyze revenue projections for the current fiscal biennium, which must be approved by a majority of the committee members. No later than December 1st of each even-numbered year, the committee shall submit to the Governor, the Legislative Council, the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the State Budget Officer a report that presents the analyses, findings and recommendations for General Fund and Highway Fund revenue projections for the next 2 fiscal biennia. In its report the committee shall fully describe the methodology employed in reaching its recommendations. Revenue projections for other funds of the State may be included in the report at the discretion of the committee.

[ 2011, c. 655, Pt. L, §1 (AMD) .]

3. Current and ensuing biennium adjustments. No later than May 1st and December 1st of each odd-numbered year and no later than March 1st and December 1st of each even-numbered year the committee shall submit to the Governor, the Legislative Council, the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the State Budget Officer a report that presents the analyses, findings and recommendations for adjustments to General Fund revenue and Highway Fund revenue for the current and ensuing fiscal biennia. In each report the committee shall fully describe the methodology employed in reaching its recommendations. Revenue adjustments for other funds of the State may be included in the report at the discretion of the committee.

[ 2007, c. 539, Pt. Q, §2 (AMD) .]

4. Appropriation limitation. The committee shall make all determinations necessary to make the appropriation limitation calculations required under chapter 142.

[ 2005, c. 2, Pt. A, §8 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 1997, c. 157, §1 (AMD). 2005, c. 2, §A8 (AMD). 2005, c. 2, §A14 (AFF). 2007, c. 539, Pt. Q, §2 (AMD). 2009, c. 461, §1 (AMD). 2011, c. 655, Pt. L, §1 (AMD).



5 §1710-G. Use of revenue forecasts

The State Budget Officer shall use the revenue projections recommended by the committee in setting revenue estimates in accordance with section 1665, subsection 3. The State Budget Officer shall use the revenue projections of the committee in preparing General Fund and Highway Fund revenue and expenditure forecasts in accordance with section 1664 and section 1665, subsection 7. If new information becomes available and the State Budget Officer wishes to recommend an adjustment to the revenue projections already recommended by the committee, the State Budget Officer shall convene a meeting of the committee as soon as practicable so that the committee may review any new data and make any additional recommendations it feels necessary. [1997, c. 655, §5 (AMD).]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 1997, c. 157, §1 (AMD). 1997, c. 655, §5 (AMD).



5 §1710-H. Meetings

The committee shall meet at least 4 times a year. Additional meetings may be called by a majority vote of the committee or by the State Budget Officer as specified in section 1710-G. [1997, c. 655, §6 (AMD).]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 1997, c. 655, §6 (AMD).



5 §1710-I. Staffing

The committee may receive staff assistance from the Bureau of the Budget, the Governor's Office of Policy and Management, the Bureau of Revenue Services and, at the discretion of the Legislature, the Office of Fiscal and Program Review. The committee may also utilize other professionals having revenue forecasting, economic and fiscal expertise. [2011, c. 655, Pt. DD, §4 (AMD); 2011, c. 655, Pt. DD, §24 (AFF).]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 1997, c. 526, §14 (AMD). 2011, c. 655, Pt. DD, §4 (AMD). 2011, c. 655, Pt. DD, §24 (AFF).



5 §1710-J. Access to information

In order to assist the committee, the Department of Administrative and Financial Services shall provide information and data to the committee on request. The committee members are bound by the confidentiality restrictions concerning certain tax records described in Title 36, chapter 7. The State Tax Assessor may disclose any corporate or individualized income tax data, sales and use tax data, business tax data, property tax data or other tax data to the committee or its staff. This information may be requested in any form, including paper records, computerized data or summary statistics, but may not be transmitted with any identification by taxpayer name, number or address and must be aggregated to include at least 3 taxpayers. The State Tax Assessor shall provide information annually to the committee before the committee's December 1st report pursuant to section 1710-F concerning the amount of actual capital gains and losses experienced by taxpayers filing income tax returns in the State under Title 36, Part 8 for tax years ending in the previous calendar year. Data reported concerning capital gains and losses may be distributed by decile or quartile. In the absence of actual data, the State Tax Assessor may provide estimates of the capital gains or loss experience. [2001, c. 652, §1 (AMD).]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 2001, c. 652, §1 (AMD).






Chapter 151-C: COMMISSION ON PERFORMANCE BUDGETING

5 §1710-K. Performance budgeting; definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 395, §B1 (NEW). 1995, c. 705, §1 (RPR). 1997, c. 184, §§1-3 (AMD). 1997, c. 764, §1 (AMD). MRSA T. 5, §1710-Q (RP).



5 §1710-L. Commission on Performance Budgeting established; membership; appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 395, §B1 (NEW). RR 1997, c. 2, §12 (COR). 1997, c. 184, §4 (AMD). 1997, c. 764, §§2,3 (AMD). 1999, c. 561, §1 (AMD). MRSA T. 5, §1710-Q (RP).



5 §1710-M. Duties of commission (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 395, §B1 (NEW). 1997, c. 184, §5 (AMD). 1997, c. 764, §4 (AMD). 1999, c. 561, §2 (AMD). MRSA T. 5, §1710-Q (RP).



5 §1710-N. Staffing (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 395, §B1 (NEW). 1997, c. 764, §5 (AMD). MRSA T.5, §1710-Q (RP).



5 §1710-O. Meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 395, §B1 (NEW). 1997, c. 184, §6 (AMD). MRSA T. 5, §1710-Q (RP).



5 §1710-P. Performance budgeting (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 705, §2 (NEW). 1997, c. 184, §§7-10 (AMD). 1997, c. 764, §6 (AMD). MRSA T. 5, §1710-Q (RP).



5 §1710-Q. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 705, §2 (NEW). 1997, c. 764, §7 (AMD). MRSA T. 5, §1710-Q (RP).






Chapter 152: INSURANCE ON STATE-OWNED PROPERTY

5 §1711. The Maine Insurance Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1712. Meetings; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP). 1971, c. 514, (AMD). 1971, c. 622, §16 (RP).



5 §1713. Personnel; selection; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1714. Powers and duties of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1715. Removal of members; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1716. Records; audit (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1717. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1718. Reserve Fund for Uninsured Losses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1719. Payments; amount (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1720. Fund limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1967, c. 171, (AMD). 1971, c. 239, §1 (RP).



5 §1721. Administration; uninsured losses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1722. Size of deductible (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1723. Deposit (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 181, §9 (RPR). 1971, c. 239, §1 (RP). 1971, c. 544, §14 (RP).



5 §1725. The Maine Insurance Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §3 (RP).



5 §1725-A. Risk Management

1. Creation and authority. The Department of Administrative and Financial Services is designated as the agency through which this chapter is administered. The Director of the Bureau of General Services, in this chapter called the "director," is empowered with such authority as necessary to carry out the purposes of this chapter.

Risk management responsibilities are under the supervision and administrative control of the Director of the Bureau of General Services.

[ 1991, c. 780, Pt. Y, §51 (AMD) .]

2. Director of General Services. The commissioner shall appoint the Director of the Bureau of General Services, in this chapter called the "director," to administer the State's policy on insurance management, as developed through the authority of this chapter. The director or the director's designee must be knowledgeable of insurance practices and principles and must be qualified by actual experience in the field of risk management to carry out the purposes of this chapter.

[ 1991, c. 780, Pt. Y, §51 (AMD) .]

3. Personnel. The director may employ such assistants and employees as are necessary, and distribute the risk management duties among such persons as the director considers necessary for economy and efficiency of administration. Employees are subject to the Civil Service Law.

[ 1991, c. 780, Pt. Y, §51 (AMD) .]

SECTION HISTORY

1983, c. 349, §4 (NEW). 1985, c. 785, §A61 (AMD). 1985, c. 785, §B30 (AMD). 1991, c. 780, §Y51 (AMD).



5 §1726. Meetings; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 239, §2 (NEW). 1971, c. 622, §17 (AMD). 1983, c. 349, §5 (RP).



5 §1727. Personnel; selection; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §6 (RP). 1983, c. 489, §6 (AMD). 1983, c. 816, §B1 (RP).



5 §1727-A. Conflict of interest prohibited

The director or any other employee of the division shall not be financially interested, directly or indirectly, in any insurer, agency or insurance transaction, except as a policyholder or claimant under a policy, nor shall the director or any other employee be licensed under Title 24-A, as an agent, broker, consultant or adjuster. [1983, c. 349, §7 (NEW).]

SECTION HISTORY

1983, c. 349, §7 (NEW).



5 §1728. Powers and duties of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 239, §2 (NEW). 1977, c. 71, (AMD). 1979, c. 14, (AMD). 1983, c. 349, §8 (RP).



5 §1728-A. Powers and duties of the director

1. Duties. The director shall provide insurance advice and services for all forms of insurance for State Government and any department or agency of State Government except for those departments or agencies and those types of insurance otherwise provided for by law through the self-insurance fund and to other entities designated as entitled to advice and services through the state-administered fund pursuant to section 1737. The director is responsible for the acquisition and administration of all insurance purchased by the State, including the authority to purchase insurance for the State for automobile, fire, liability and any other type of coverage necessary to protect the State from financial loss. The director may enter into contracts for various types of claims management services in order to ensure the most economically advantageous insurance protection in the operation of the State's insurance coverage program. In these regards, the director has the following duties:

A. To review annually the entire subject of insurance as it applies to all state property and activities and other persons pursuant to this section, and to provide to the Commissioner of Administrative and Financial Services a statement of its activities during the year ending the preceding June 30th. This report must include:

(1) An evaluation of the state insurance program;

(2) A complete statement of all types and costs of insurance in effect;

(3) Names of agents and companies of record; and

(4) Such other matters as the director determines appropriate and necessary or as the commissioner may request; [1993, c. 470, §1 (AMD).]

B. To recommend to the Commissioner of Administrative and Financial Services such insurance protection as the director considers necessary or desirable for the protection of all state property or activities or other insureds under this section; [1993, c. 470, §1 (AMD).]

C. Pursuant to programs approved by the Commissioner of Administrative and Financial Services, to provide insurance protection for property and liability in accordance with the Maine Tort Claims Act, Title 14, section 8116, and premises liability, when required by a state lease or private property approved by the Attorney General, by self-insured retention or purchase of insurance from companies or agents licensed to do business in this State, or by both, to effect the best possible contracts as to services, coverages and costs. The purchase of insurance under this section normally must be made upon competitive bidding, except that the director may, in appropriate circumstances, purchase insurance by negotiation; [1993, c. 470, §1 (AMD).]

D. To determine and review the values of property in which the State has an insurable or legal interest and recommend limits and types of insurance protection for that property; [1987, c. 778, §1 (AMD).]

E. To establish and promote safety and other loss prevention programs; [1987, c. 778, §1 (AMD).]

F. To receive and, with the assistance of the Attorney General, administer all claims for personal injury and property damage against the State; [1993, c. 470, §1 (AMD).]

G. With the assistance of the Attorney General, to pursue all claims against 3rd parties in all cases in which the State may be subrogated to the rights of injured employees or where damage to state property may have resulted from the negligence of a 3rd party; [1993, c. 470, §1 (AMD).]

H. To administer the funds established by sections 1731 and 1737. In performing the functions authorized by this chapter, the funds, the Commissioner of Administrative and Financial Services and the director are not subject to the provisions of Title 24-A; and [1993, c. 470, §1 (NEW).]

I. On or before December 31, 1996 and every 3 years thereafter, to submit to the Commissioner of Administrative and Financial Services a report on the availability and affordability of insurance advice and services to those entities participating in the state-administered fund pursuant to section 1737 and to make specific recommendations for the removal from the state-administered fund of those entities that do not qualify. [1993, c. 470, §1 (NEW).]

[ 1993, c. 470, §1 (AMD) .]

2. Appraisal. In case an agreement as to the amount of loss sustained to any building or property insured under this chapter can not be arrived at between the insured entity and the director, the loss must be referred to appraisal as provided by Title 24-A, section 3002.

[ 1993, c. 470, §1 (AMD) .]

3. Rejection of risk. In the event that the director determines that a risk may be prejudicial to the State's insurance program or to the state-administered fund established by section 1737 because of an actual or expected adverse loss ratio, the director may refuse to include that risk in the program until the time that the hazards of the risk have been removed or ameliorated to a satisfactory degree.

When coverage is declined by the director, the department, agency or entity in charge of the risk may request that the director procure separate insurance from any authorized insurance company, and the premium for that separate insurance is a proper charge against the department, agency or entity responsible for the property.

[ 1993, c. 470, §1 (AMD) .]

4. Forms and rules. The director may prescribe forms of policies, proofs of loss and other forms and may adopt rules as are necessary or expedient for the proper administration of this chapter.

[ 1993, c. 470, §1 (AMD) .]

5. Actuarial review. Once every 3 years, and more frequently if determined prudent by the Commissioner of Administrative and Financial Services, the director shall arrange for a review of the reserves of the state-administered fund by a qualified actuary who is a member in good standing of the Casualty Actuarial Society. The actuary shall issue an opinion on the adequacy of reserves of the state-administered fund to cover the estimated ultimate liability of the state-administered fund. Costs for this service must be paid from the Risk Management Fund.

[ 1993, c. 470, §1 (NEW) .]

SECTION HISTORY

1983, c. 349, §9 (NEW). 1987, c. 778, §1 (AMD). 1989, c. 94, (AMD). 1991, c. 376, §21 (AMD). 1993, c. 470, §1 (AMD).



5 §1729. Removal of members; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §10 (RP).



5 §1730. Records; audit

The division shall keep a record of all its proceedings. [1983, c. 349, §11 (AMD).]

The division shall have an audit made of its accounts annually covering the last complete fiscal year by the Office of the State Auditor. [1983, c. 349, §11 (AMD); 2013, c. 16, §10 (REV).]

The policies for all insurance placed shall be kept on file with the division. [1983, c. 349, §11 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §11 (AMD). 2013, c. 16, §10 (REV).



5 §1731. Reserve fund for self-insured retention losses

A reserve fund, referred to in this chapter as the "self-insurance fund," is created to indemnify the State or the State's designated payee for self-insured retention losses and related loss adjustment expenses from those perils insured against under a deductible or self-insured retention program, as recommended by the director and approved by the Commissioner of Administrative and Financial Services. With the approval of the commissioner, the self-insurance fund may be used for loss prevention programs administered by either the risk management division within the Bureau of General Services or the Bureau of Human Resources. The total amount of the self-insurance fund provided for loss prevention programs in any given year may not exceed 5% of the self-insurance fund as of July 1st of that fiscal year. The self-insurance fund is a continuing fund and does not lapse. Funds provided from the self-insurance fund to the Bureau of Human Resources are similarly nonlapsing and are carried forward through the Bureau of Human Resources' Dedicated Revenue Account. [1993, c. 470, §2 (AMD).]

As approved by the Commissioner of Administrative and Financial Services, up to 10% of the amount of the self-insurance fund as of July 1st of each fiscal year may be used to ensure the prompt payment of workers' compensation claims for state agencies as required by law. Any funds so transferred must be repaid to the self-insurance fund by use of a written agreement that specifies reimbursement within the same biennium in which the transfer was made. [1993, c. 470, §2 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §12 (AMD). 1985, c. 785, §C2 (RPR). 1989, c. 483, §A13 (AMD). 1989, c. 501, §P14 (AMD). 1989, c. 857, §20 (AMD). 1989, c. 875, §E6 (AMD). 1989, c. 878, §§D1,2 (AMD). 1991, c. 528, §III11 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III11 (AMD). 1993, c. 470, §2 (AMD).



5 §1731-A. Limitation and provision for stop-loss insurance

Deductible or self-insured retention provisions hereunder may not exceed 25% of the self-insurance fund as of July 1st of the current fiscal year per occurrence with respect to any risk of loss. [1993, c. 470, §3 (AMD).]

The director may purchase such reinsurance of the deductible or self-insured retentions hereunder as he may deem necessary or desirable. The director may purchase such reinsurance protection from companies or agents licensed or approved by the Superintendent of Insurance to do business in the State. [1983, c. 349, §13 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §13 (AMD). 1985, c. 534, (AMD). 1989, c. 857, §21 (AMD). 1993, c. 470, §3 (AMD).



5 §1732. Administration

The self-insurance fund must be administered by the Commissioner of Administrative and Financial Services. The commissioner shall deposit the self-insurance fund with the Treasurer of State for investment. All proceeds of that investment accrue to the self-insurance fund. [1993, c. 470, §4 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §14 (AMD). 1985, c. 785, §A62 (AMD). 1991, c. 780, §Y52 (AMD). 1993, c. 470, §4 (AMD).



5 §1733. Capitalization of self-insurance fund

The self-insurance fund is capitalized by legislative appropriations, payments from state departments and agencies, investment income accruing to the self-insurance fund and by such other means as the Legislature approves. [1993, c. 470, §5 (AMD).]

Payments to the self-insurance fund from its participants must be calculated on a pro rata basis as determined by the director and based on the prior claims experience of the departments or agencies. [1993, c. 470, §5 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §15 (AMD). 1989, c. 857, §22 (AMD). 1993, c. 470, §5 (AMD).



5 §1734. Self-insurance fund limitation

The self-insurance fund may not exceed 2% of the then current value of all state-insured or self-insured retention property protected by the self-insurance fund as determined by the director. [1993, c. 470, §6 (AMD).]

If the self-insurance fund reaches or exceeds the maximum amount specified in this section, payments to the self-insurance fund, as specified in section 1733, must cease and any excess must be transferred into the General Fund not later than the end of the first quarter of the next fiscal year. [1993, c. 470, §6 (AMD).]

Payments to the self-insurance fund may not begin again until such time as the amount in the self-insurance fund drops below the maximum amount specified in this section. [1993, c. 470, §6 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §16 (AMD). 1993, c. 470, §6 (AMD).



5 §1735. Depletion of self-insurance fund

In the event that payments from the self-insurance fund should reduce it below $1,000,000, the Commissioner of Administrative and Financial Services shall recommend to the Legislature that funds be appropriated to restore the self-insurance fund up to the maximum amount it had previously attained. [1993, c. 470, §7 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1971, c. 622, §§17-A (AMD). 1983, c. 349, §17 (AMD). 1993, c. 470, §7 (AMD).



5 §1736. Payment of losses

Pursuant to the recommendation of the director, the Commissioner of Administrative and Financial Services may cause payments from the self-insurance fund or proceeds of insurance purchased in accordance with this chapter, or both, to be made available for repair or replacement of insured property and payment of losses and loss adjustment expenses. [1993, c. 470, §8 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §18 (AMD). 1989, c. 857, §23 (AMD). 1993, c. 470, §8 (AMD).



5 §1737. State-administered fund

1. Creation of state-administered fund. A reserve fund, referred to in this chapter as the "state-administered fund," is created to indemnify persons and entities eligible for participation pursuant to subsection 2 for losses and related loss adjustment expenses from those perils insured against under a deductible or self-insured retention program as recommended by the director and approved by the Commissioner of Administrative and Financial Services. With the approval of the commissioner, the state-administered fund may be used for loss prevention programs administered by the risk management division within the Bureau of General Services. The total amount of the state-administered fund provided for loss prevention programs in any given year may not exceed 5% of the state-administered fund as of July 1st of that fiscal year. The state-administered fund is a continuing fund and does not lapse.

[ 1993, c. 470, §9 (NEW) .]

2. Eligibility for participation in state-administered fund. The director may offer insurance advice and services to persons or entities other than state departments or agencies if:

A. The director has been authorized to do so by law; [1993, c. 470, §9 (NEW).]

B. The Governor has approved that person or entity for insurance advice and service; [1993, c. 470, §9 (NEW).]

C. Coverage is unavailable or is offered only at unreasonable cost to that person or entity; and [1993, c. 470, §9 (NEW).]

D. That person or entity has demonstrated a strong public need for the services provided by that person or entity. [1993, c. 470, §9 (NEW).]

[ 1993, c. 470, §9 (NEW) .]

3. Interim coverage. The director may offer insurance advice and services for no more than 6 months when the Governor, in the absence of the Legislature, determines that it is appropriate to do so based on consideration of the risks involved and the governmental objectives served by that coverage.

[ 1993, c. 470, §9 (NEW) .]

4. Directed services. Notwithstanding the provisions of subsection 2, the director may provide insurance advice or services for family foster homes as defined in Title 22, section 8101, subsection 3; specialized children's homes, as defined in Title 22, section 8101, subsection 5; respite care providers as defined in Title 34-B, section 6201, subsection 2-A; the Casco Bay Island Transit District created by Private and Special Law 1981, chapter 22; the University of Maine System; the Maine Community College System; the Maine Maritime Academy; and the State's local workforce investment areas designated under the federal Workforce Investment Act of 1998, Public Law 105-220. The director may provide insurance services for public schools as defined in Title 20-A, section 1, subsection 24 if the provisions of subsection 2 are met. Notwithstanding subsection 2, the director may provide insurance advice for public schools.

[ 2007, c. 84, §1 (AMD) .]

5. Capitalization of state-administered fund. The state-administered fund is capitalized by payments from persons or entities insured by the fund, by returned premiums or claims proceeds paid pursuant to terms of any insurance contract and by other means the Legislature approves. In establishing the initial capitalization of the state-administered fund, the Commissioner of Administrative and Financial Services may transfer from the self-insurance fund established by section 1731 to the state-administered fund an amount that the commissioner determines to be the existing balance attributable to any risks formerly covered by the self-insurance fund that must be covered in the future by the state-administered fund. The commissioner shall deposit the state-administered fund with the Treasurer of State for investment. All proceeds of that investment accrue to the state-administered fund. The commissioner shall comply with applicable federal circulars and has the discretion to include public instrumentalities in the state-administered fund if the commissioner determines that the inclusion of these instrumentalities is necessary to allow the state-administered fund as a whole to offer insurance at affordable rates.

[ 1993, c. 470, §9 (NEW) .]

6. Limitation on use of state-administered fund. The state-administered fund may be used only for insurance purposes in accordance with this chapter and the assets of the state-administered fund may not be transferred to meet a budgetary shortfall or pay uninsured expenses.

[ 1993, c. 470, §9 (NEW) .]

7. No expansion of liability under the Maine Tort Claims Act. The insurance advice and services provided by the state-administered fund do not expand the limits of liability or abrogate immunities contained in the Maine Tort Claims Act or any other state or federal law.

[ 1993, c. 470, §9 (NEW) .]

8. Payments from state-administered fund. Pursuant to the recommendation of the director, the Commissioner of Administrative and Financial Services may cause payments from the state-administered fund or proceeds of insurance purchased in accordance with this section, or both, to be made available for repair or replacement of insured property and payment of losses and loss adjustment expenses. The rights of a person or entity insured under this section are limited to the extent specified in the contractual agreements or policies of insurance entered into between those persons or entities and the director and any involved insurance companies. Notwithstanding any contractual agreements or policies of insurance, persons or entities participating in the state-administered fund do not have a right of recovery except against the assets of the state-administered fund and do not have recourse against the General Fund, the assets of the State or the commissioner, the director or any other state employee. The commissioner shall establish procedures to ensure adequate disclosure of this limitation on rights of recovery to the entities insured under this section.

[ 1993, c. 470, §9 (NEW) .]

SECTION HISTORY

1993, c. 470, §9 (NEW). 1993, c. 619, §1 (AMD). 1997, c. 46, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 114, §2 (AMD). 2007, c. 84, §1 (AMD).






Chapter 153: PUBLIC IMPROVEMENTS

Subchapter 1: POWERS; BIDS AND CONTRACTS GENERALLY

5 §1741. Definitions

Whenever the words "public improvement" or "public improvements" appear in chapters 141 to 155, those words mean and include the construction, major alteration or repair of buildings or public works now owned or leased or constructed, acquired or leased by the State or any department, officer, board, commission or agency of the State, or constructed, acquired or leased, in whole or in part with state funds, and including the construction, major alteration or repair of school buildings, in excess of $25,000, by any school administrative unit and for which state school construction aid is to be paid, except that sections 1743 and 1745 are not applicable to construction, major alteration or repair of school buildings. This subchapter does not apply to contracts for transportation-related services and contracts for construction and maintenance that, by law, are under the supervision of the Department of Transportation or the Maine Turnpike Authority. [2015, c. 5, §1 (AMD).]

The word "person" as used in this section and sections 1745 to 1749 means and includes any individual, copartnership, association, corporation or joint stock company and their lessees, trustees or receivers appointed by any court whatsoever. [2005, c. 313, §1 (AMD).]

SECTION HISTORY

1971, c. 542, §1 (AMD). 1971, c. 593, §22 (AMD). 1973, c. 154, §1 (AMD). 1979, c. 541, §A38 (AMD). 1985, c. 130, (AMD). 2005, c. 313, §1 (AMD). 2015, c. 5, §1 (AMD).



5 §1742. Powers and duties

The Department of Administrative and Financial Services, through the Bureau of General Services, has authority: [1991, c. 780, Pt. Y, §53 (AMD).]

1. Programs. To require the development of overall long range public improvement programs for all departments and agencies of the State Government and to coordinate and present recommendations pertaining thereto to the Governor, the Governor-elect, the State Budget Officer and the Legislature;

2. Inspection. To regularly inspect state-owned and leased buildings in the State and report to the controlling department head whatever construction, repairs, alterations and improvements are determined necessary. If the Commissioner of Administrative and Financial Services considers it advisable, the commissioner shall make a similar report to the Governor;

[ 1991, c. 780, Pt. Y, §54 (AMD) .]

3. Advise. Upon request to advise all state departments, agencies and school administrative units in connection with engineering and architectural questions and matters pertaining to any and all public improvements;

[ 1971, c. 542, §2 (AMD) .]

4. Review. To review the operation and maintenance of state-owned and leased buildings and property and to make recommendations with respect thereto to the Commissioner of Administrative and Financial Services and controlling department or agency head concerned;

[ 1991, c. 780, Pt. Y, §55 (AMD) .]

5. Data. To prepare, at the request of the Governor or the Legislature, data pertaining to existing or proposed public improvements;

[ 1975, c. 771, §79 (AMD) .]

6. Approve selection of architects and engineers and other professionals. To approve the selection of architects and engineers registered in Maine and other professionals in the planning, design and monitoring of construction of public improvements consistent with the policy of this State that proposals for professional, architectural and engineering services for public improvements be publicly announced, and that contracts for those services be negotiated by the contracting authority on the basis of evaluation of professional competency and qualifications required for the type of services contemplated at fair and reasonable prices.

The bureau shall adopt procedures for the procurement of any professional, architectural and engineering services for public improvements as defined in section 1741. The procedures must be adopted pursuant to Title 5, chapter 375 and be deemed a rule.

The procedure must contain a provision that, prior to initiating the process of selecting an architect or engineer or other professional for any project, the contracting authority shall advertise in a daily newspaper that serves the area in which the project is likely to be located. The advertisement must state, at a minimum, that the selection is to take place and describe the procedures that an engineer or architect or other professional may use to be considered as a candidate in the selection process.

Notwithstanding this subsection, the bureau may select a person or persons to perform professional, architectural or engineering services from the list described in this subsection without advertising or competitive selection if the cost of the services does not exceed $25,000. The bureau shall solicit names for placement on a list by placing a general advertisement for professional, architectural or engineering services in newspapers that taken together have general circulation throughout the State. The bureau may substitute advertisement in professional journals or other publications that it finds equally effective in reaching the intended audience. The bureau may require persons responding to the advertisement to complete a qualifying questionnaire designed to address experience and expertise in performing the type of work advertised. The bureau shall prepare a list of respondents that it determines qualified and update the list at least every 2 years.

If the bureau determines that a person is not qualified for placement on the list of providers of professional, architectural or engineering services, the person may appeal that decision in writing to the Commissioner of Administrative and Financial Services within 15 days of the bureau's decision. The commissioner shall complete the appeal process and issue a decision within 15 days of the filing of the appeal. The decision of the commissioner is final;

[ RR 2013, c. 1, §10 (COR) .]

6-A. Building code. To adopt for design purposes for all public improvements the most recent version of one of the following published compilations of rules that has been prepared by the International Code Council, the American Insurance Association, the Building Officials and Code Administrators International, the International Conference of Building Officials, the National Fire Protection Association or the Southern Building Code Congress, except that, where an administrative unit has adopted one of the above codes, that code must be used for the design of a school building in that administrative unit.

The bureau has discretion to determine which portions of the building codes used in this subsection are applicable to public improvement projects. This determination must be adopted by rule and applies to all public improvement projects covered by those codes. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter II-A;

[ 2001, c. 607, §1 (AMD) .]

7. Approve plans for public improvements. To approve all proposals, plans, specifications and contracts for public improvements that the State or any of its agencies hold in fee or by leasehold interest and for school administrative unit projects costing in excess of $100,000. The commissioner shall, upon the request of a school administrative unit, provide consultation for any public improvement regardless of cost. The Bureau of General Services shall furnish a quarterly report to the project unit school board that details the services provided to the project during the time period covered by the report. The Bureau of General Services shall submit to the State Board of Education an annual report that summarizes the services provided each project;

[ 2005, c. 386, Pt. L, §1 (AMD) .]

8. Inspection. To inspect materials, equipment, methods used and changes in plans in making public improvements, and inspect public improvements during the course of construction or repair, and make such recommendations as may be indicated to the architect or engineer, when employed, to the controlling department or agency head, or school administrative unit. The architect or engineer when employed shall provide adequate inspection of materials, equipment, methods and changes in plans on all projects under his supervision;

[ 1971, c. 542, §4 (AMD) .]

9. Recommendations. To require prompt inspection upon the completion of any public improvement and to make recommendations promptly for the acceptance or rejection thereof to the authority which approved the execution of the project;

10. Inventory.

[ 1997, c. 90, §2 (RP) .]

11. Listing of real estate. To require the listing of real estate belonging to or under lease to the State Government, showing controlling agency, location, metes and bounds, cost or rental rate and when acquired or rented;

12. Demolish obsolete buildings. To demolish or otherwise dispose of buildings and appurtenances, excluding land, belonging to the State that have become hazards, obsolete or are unjustifiably expensive to maintain. Such demolition or other disposal shall be on the recommendation of the department or agency head having jurisdiction over the buildings and appurtenances concerned and under such terms and conditions as deemed by the Governor to be in the best interests of the State;

[ 1975, c. 771, §80 (AMD) .]

13. File of plans. To collect and maintain a complete and accurate file of drawings showing plans of location and situation of all public improvements;

14. Records. To collect and maintain records of construction costs and progress of all public improvements;

15. Supervision of State House and grounds. To have general supervision of the State House and the grounds specified in Title 3, section 902-A, subsection 2, and to make repairs and alterations in and about such grounds and buildings at the direction of the Legislative Council or the Executive Director of the Legislative Council, as provided in Title 3, section 902, subsection 3;

[ 1989, c. 410, §18 (AMD) .]

16. Maintain public park in Augusta. To maintain all that portion of the state lands specified in Title 3, section 902, subsection 2, in accordance with the official plans proposed by the State House and Capitol Park Commission to the Legislative Council and adopted by the Legislature pursuant to Title 3, section 902, subsection 1;

[ 1989, c. 410, §18 (AMD) .]

17. Food service. To provide, with the consent of the Governor, food service in the state office buildings located at the seat of government and elsewhere in the State as may be determined by the Governor;

[ 1975, c. 771, §81 (AMD) .]

18. Assign rooms. To assign rooms in all buildings used by the State for offices and determine the occupancy thereof in such manner as the public service may require;

19. Facilities required by State.

[ 1991, c. 9, Pt. L, §1 (RP) .]

19-A. Real property leases required by State. Except as provided in section 1742-D, to locate, negotiate and manage all real property leases required by departments and agencies of State Government;

[ 1991, c. 9, Pt. L, §2 (NEW) .]

19-B. Real property interests acquired by State.

[ 2007, c. 488, §1 (NEW); MRSA T. 5, §1742, sub-§19-B (RP) .]

20. Utility services.

[ 1985, c. 785, Pt. A, §66 (RP); 1987, c. 402, Pt. A, §§41, 42 (AMD) .]

20-A. Utility services. To purchase or contract or approve the purchasing or contracting for electric, water, sewerage and gas services for any department and agency of State Government and to grant necessary easements for utilities;

A. [1987, c. 282, §1 (RP).]

B. [1987, c. 282, §1 (RP).]

C. [1987, c. 282, §1 (RP).]

[ 1991, c. 780, Pt. Y, §56 (AMD) .]

21. Rules. To make rules, subject to the approval of the Commissioner of Administrative and Financial Services for the purposes of carrying out this subchapter;

[ 1991, c. 780, Pt. Y, §57 (AMD) .]

22. Drug-related seized property.

[ 1989, c. 483, Pt. A, §15 (RP) .]

23. Inventory of land. To periodically inventory all land owned by any state agency and, together with other state agencies, determine land that is needed by state agencies for other uses and land that is surplus. Prior to offering any land for sale, the commissioner shall review with the Maine State Housing Authority and other state agencies the information derived from the inventory.

A. By February 1, 1988, the commissioner shall provide an initial report on the status of the land inventory to the joint standing committees of the Legislature having jurisdiction over economic development; state and local government; and appropriations and financial affairs. [1987, c. 407, §3 (NEW).]

B. Notwithstanding any other provision of law, the procedure for the distribution of surplus state property for the purpose of this subsection shall take priority over any other procedure for the disbursement of surplus state land. [1987, c. 407, §2 (NEW).]

C. Nothing in this subsection shall be construed to pertain to public reserved lands which are exempt from this subsection. [1989, c. 502, Pt. A, §15 (AMD).]

D. The department shall work closely with the Maine State Housing Authority to develop a procedure by which surplus state-owned land and structures are held in trust for the purpose set forth in this section and Title 30-A, chapter 201, subchapters III-A and XI; [1989, c. 502, Pt. A, §16 (AMD).]

[ 1989, c. 502, Pt. A, §§15, 16 (AMD) .]

24. Application of minimum air ventilation standards. Beginning September 1, 1988, to apply ASHRAE Standard 62-1989 entitled, Ventilation for Acceptable Indoor Air Quality, as prepared by the American Society of Heating, Refrigeration and Air Conditioning Engineers, Inc. or more stringent standards to buildings occupied by state employees during normal working hours. These standards must be applied to buildings that are constructed or substantially renovated by the State after September 1, 1988 and to buildings for which the State enters into new leases or renews leases following the date in this subsection. For the purpose of this subsection, "substantial renovation" means any renovation for which the cost exceeds 50% of the buildings' value.

A. The bureau, in cooperation with a labor-management committee established to look at this issue, shall develop a plan by which priorities are established for improving indoor air quality and ventilation standards in buildings occupied by state employees. This plan must include data gathering and analysis of air quality in a sample number of buildings by which reasonable projections and estimates concerning air quality can be established. The bureau shall report its findings to the joint standing committee of the Legislature having jurisdiction over state and local government no later than January 16, 1989. This report, at a minimum, must contain the following:

(1) A description of the extent of the problem, if any, with respect to air quality and ventilation in buildings occupied by state employees;

(2) Priorities of locations for which the improvement of air quality is necessary. These locations must be areas occupied by state employees during normal working hours;

(3) A timetable by which these priorities could be addressed;

(4) A description of what may be necessary to address these priorities, including feasible alternatives;

(5) The costs of addressing these priorities; and

(6) If possible, locations leased by the State that may not meet the air quality standards defined in this subsection.

Nothing in this paragraph may be construed to require the bureau to conduct an in depth analysis for each building or to present technical data for each building occupied by state employees. [2005, c. 634, §4 (AMD).]

B. The indoor air quality and ventilation standards applied by the bureau remain in effect until the Board of Occupational Safety and Health adopts air quality and ventilation standards; [2005, c. 634, §4 (AMD).]

[ 2005, c. 634, §4 (AMD) .]

25. Sites for child care programs. To review, in cooperation with the Office of Child Care Coordination in the Department of Health and Human Services, feasible sites for child care programs offered primarily as a service to state employees pursuant to Title 22, section 8307, subsection 2;

[ RR 2013, c. 1, §11 (COR) .]

26. Rental income. To credit income from the rental of facilities in Limestone to the Department of Administrative and Financial Services, Bureau of General Services, Other Special Revenue Funds account. These funds must be used for repairs, capital improvements and other costs of managing the facilities operated by the Maine Military Authority in Limestone.

Notwithstanding any other provision of law and except when the Governor in the case of an emergency pursuant to Title 37-B, section 742 or 744 needs money for disaster relief the Governor may transfer no more than 10% of the balance of the rental income, the department also may recommend that:

A. Part of the rental income collected by the Department of Administrative and Financial Services, Bureau of General Services pursuant to this subsection be transferred to the General Fund as undedicated revenue; [2005, c. 519, Pt. W, §1 (NEW).]

B. Part of the rental income collected by the Department of Administrative and Financial Services, Bureau of General Services pursuant to this subsection be transferred to the Department of Defense, Veterans and Emergency Management, Maine National Guard Education Assistance Pilot Program, Other Special Revenue Funds account for tuition assistance; [2005, c. 634, §6 (AMD).]

C. Part of the rental income collected by the Department of Administrative and Financial Services, Bureau of General Services pursuant to this subsection be transferred to the Department of Defense, Veterans and Emergency Management, Maine National Guard Education Assistance Pilot Program, Other Special Revenue Funds account for the reimbursement of the purchase of supplemental life insurance as provided for in the provisions of Title 37-B, section 390-B; [2009, c. 1, Pt. CC, §2 (AMD).]

D. Beginning July 1, 2007, part of the rental income collected by the Department of Administrative and Financial Services, Bureau of General Services pursuant to this subsection be transferred to the Department of Defense, Veterans and Emergency Management for maintenance and repair of National Guard armories in the State; and [2005, c. 634, §6 (NEW).]

E. Part of the rental income collected by the Department of Administrative and Financial Services, Bureau of General Services pursuant to this subsection be transferred to the Department of Defense, Veterans and Emergency Management, Disaster Assistance Relief, Other Special Revenue Funds account for disaster assistance; and [RR 2011, c. 2, §2 (COR).]

[ RR 2011, c. 2, §2 (COR) .]

27. Disaster assistance.

[ 2009, c. 1, Pt. CC, §4 (RP) .]

28. State landfills. To own, design, develop or operate, or contract with private parties to operate, solid waste disposal facilities, as provided in Title 38, chapter 24, subchapter 4.

[ 2011, c. 655, Pt. GG, §1 (NEW); 2011, c. 655, Pt. GG, §70 (AFF) .]

The head of any agency, board, commission, department of the State Government or school administrative unit, not otherwise exempted by law, who contemplates any public improvement, must first obtain the approval of the Director of the Bureau of General Services for such work. This paragraph is not intended to restrict the head of any agency, board, commission or department of the State Government from making emergency repairs to any state-owned building, public work or property or any property under lease to the State Government or to restrict any school administrative unit under like conditions that is under that person's supervision and control whenever it appears that such repairs are immediately necessary to prevent injury to persons or further damage to such buildings or property. [1991, c. 780, Pt. Y, §58 (AMD).]

SECTION HISTORY

1967, c. 307, (AMD). 1967, c. 409, §1 (AMD). 1971, c. 542, §§2-5 (AMD). 1973, c. 154, §2 (AMD). 1973, c. 741, (AMD). 1975, c. 771, §§78-81 (AMD). 1979, c. 223, (AMD). 1983, c. 824, §Y (AMD). 1985, c. 340, (AMD). 1985, c. 457, §4 (AMD). 1985, c. 481, §§A11,12 (AMD). 1985, c. 501, §§B15,16 (AMD). 1985, c. 737, §A16 (AMD). 1985, c. 785, §§A63-68 (AMD). 1985, c. 785, §B31 (AMD). 1987, c. 282, §1 (AMD). 1987, c. 402, §§A41,A42 (AMD). 1987, c. 407, §§1-3 (AMD). 1987, c. 733, §§1-3 (AMD). 1987, c. 741, §§1-3 (AMD). 1987, c. 820, §1 (AMD). 1989, c. 410, §18 (AMD). 1989, c. 483, §§A14,A15 (AMD). 1989, c. 502, §§A15-18 (AMD). 1989, c. 596, §N2 (AMD). 1991, c. 9, §§L1,2 (AMD). 1991, c. 780, §§Y53-58 (AMD). 1995, c. 665, §G1 (AMD). 1997, c. 90, §2 (AMD). 1997, c. 499, §1 (AMD). 2001, c. 506, §1 (AMD). 2001, c. 606, §1 (AMD). 2001, c. 607, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 386, §L1 (AMD). 2005, c. 519, §W1 (AMD). 2005, c. 634, §§4-7 (AMD). 2007, c. 488, §1 (AMD). 2009, c. 1, Pt. CC, §§1-4 (AMD). RR 2011, c. 2, §2 (COR). 2011, c. 655, Pt. GG, §1 (AMD). 2011, c. 655, Pt. GG, §70 (AFF). RR 2013, c. 1, §§10, 11 (COR).



5 §1742-A. Security; regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §§17-B (NEW). 1977, c. 138, §1 (RP).



5 §1742-B. Municipal building ordinances

The Department of Administrative and Financial Services, Bureau of General Services, referred to as "the bureau" in this section, shall provide written notification to the municipal manager or, in the absence of a manager, the first selectman of a state construction project or public improvement within the boundaries of that municipality as soon as practicable after beginning the schematic design process. If a municipality intends to review and issue building permits on state construction projects and public improvements, the municipality must file a notice of intent with the bureau no later than 45 days following receipt of notification by the bureau of the state construction project or public improvement. Once the required notice is filed, the projects and improvements to state-owned or leased buildings must comply with municipal ordinances governing the construction and alteration of buildings, provided that the municipal building code standards are as stringent as, or more stringent than, the code for state buildings. Prior to requesting bids, the bureau shall obtain or it shall require the project designer to obtain municipal approval of the project plans and specifications. Contractors and subcontractors shall obtain all necessary municipal building permits and the project must be subject to municipal inspections. [2005, c. 489, §1 (AMD).]

Fees may be assessed for any permit obtained for any state construction project or public improvements to state-owned buildings. [2005, c. 489, §1 (AMD).]

If a proposed public improvement is for new construction only and is not reviewed by a municipality, the state agency responsible for the new construction shall provide public notice of the project in the same manner as is required for notice of similar projects by ordinance of the municipality. Public notice under this paragraph must be provided as soon as development of the schematic design for the project is complete. [2001, c. 615, §1 (NEW).]

For purposes of this section, "schematic design" means the phase of the project or public improvement when the scale, proportions and relationships of the major project components are defined and the major building systems, construction materials, cost estimate and schedule of the project or public improvement are identified. Documents that are a part of the schematic design include a site plan and floor plan and building sections and elevations. [2005, c. 489, §1 (NEW).]

SECTION HISTORY

1985, c. 625, (NEW). 1987, c. 91, (AMD). 1991, c. 577, (AMD). 2001, c. 615, §1 (AMD). 2005, c. 489, §1 (AMD).



5 §1742-C. Institutions of higher education

The Department of Administrative and Financial Services, through the Bureau of General Services, shall provide the following services to institutions of higher education. [2007, c. 466, Pt. A, §11 (AMD).]

1. University of Maine System. Notwithstanding section 1742, the Bureau of General Services is not required to provide services to the University of Maine System.

[ 2011, c. 691, Pt. B, §9 (AMD) .]

2. Maine Community College System; Maine Maritime Academy. The Bureau of General Services shall provide any of the services set out in section 1742, subsections 1 to 9, 12 to 14, 19 and 23 to the Maine Community College System and the Maine Maritime Academy. Application of section 1742, subsection 23 to these institutions is limited to all public improvements:

A. Costing $25,000 or more; or [1989, c. 483, Pt. A, §16 (NEW).]

B. Costing less than $25,000 when building codes or other legal requirements exist. [1989, c. 483, Pt. A, §16 (NEW).]

[ 2001, c. 667, Pt. B, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Public improvements budget submission; Maine Community College System. In accordance with Title 20-A, section 12706, subsection 4-A, the Bureau of General Services shall advise and assist the Maine Community College System in developing a prioritized public improvements budget for the system. This budget must be presented to the Governor and the Legislature as separate from the public improvements budget developed by the Bureau of General Services for the departments and agencies of State Government.

[ 2013, c. 368, Pt. R, §3 (AMD) .]

SECTION HISTORY

1989, c. 483, §A16 (NEW). 1991, c. 376, §22 (AMD). 2001, c. 667, §B1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2007, c. 466, Pt. A, §11 (AMD). 2011, c. 691, Pt. B, §§9, 10 (AMD). 2013, c. 368, Pt. R, §3 (AMD).



5 §1742-D. Bureau of General Services; real property leases

1. Work closely with all departments and agencies. The Bureau of General Services shall work closely with all departments and agencies in locating real property leases to ensure that agency program requirements are met to the maximum extent possible. The bureau shall:

A. Maintain records of state agency real property leasing needs and all available space owned, leased and potentially available for lease, and make this information available to all state agencies; [1991, c. 9, Pt. L, §3 (NEW).]

B. Monitor market prices for real property leases on a regional basis and establish rates to be charged to state agencies on an annual basis; and [1991, c. 9, Pt. L, §3 (NEW).]

C. Hold all real property leases to ensure they are negotiated and managed to the best economic advantage of the State. [1991, c. 9, Pt. L, §3 (NEW).]

[ 1991, c. 780, Pt. Y, §59 (AMD) .]

2. Establish standards; waiver. The Bureau of General Services shall establish the following:

A. Standards for occupant safety and comfort in leased space that are consistent with law and all applicable building, fire, handicapped accessibility and environmental codes; and [1999, c. 776, §1 (AMD).]

B. By July 1, 1991, standards for space use for all state facilities that ensure the equitable and efficient distribution of available floor space, including common areas, consistent with cost, program and functional objectives. [1991, c. 9, Pt. L, §3 (NEW).]

The Director of the Bureau of General Services may provide a waiver of the standards and criteria established under this section if the director concludes that the unique conditions of location, program or employee function require such a waiver or in order to meet the purpose of Title 30-A, section 4349-A, subsection 2, relating to priority locations for state office buildings, courts and other state civic buildings.

[ 1999, c. 776, §1 (AMD) .]

3. Real Property Lease Internal Service Fund Account established. The Bureau of General Services shall establish, through the Office of the State Controller, the Real Property Lease Internal Service Fund Account. The funds deposited in the account must include, but not be limited to, appropriations made to the account, funds transferred to the account from within the Department of Administrative and Financial Services and funds received from state departments and agencies using leasing services provided by the bureau.

[ 1991, c. 780, Pt. Y, §59 (AMD); 2003, c. 600, §4 (REV) .]

4. Charges for leasing services. The Bureau of General Services may levy charges according to a rate schedule recommended by the Director of the Bureau of General Services and approved by the Commissioner of Administrative and Financial Services against all departments and agencies using leasing services pursuant to this section.

[ 1991, c. 780, Pt. Y, §59 (AMD) .]

5. Submission of budget. The Bureau of General Services shall submit a budget of estimated revenues and costs incurred by the account in connection with the leasing services established in this section.

[ 1991, c. 780, Pt. Y, §59 (AMD) .]

6. Staff. The Director of the Bureau of General Services shall appoint, subject to the Civil Service Law, staff necessary to carry out the purposes of this section.

[ 1991, c. 780, Pt. Y, §59 (AMD) .]

7. Payment by department or agency. Each department or agency using the services of this program must budget adequate funds to pay the leasing services provided by the Bureau of General Services.

[ 1991, c. 780, Pt. Y, §59 (AMD) .]

8. Report. The Director of the Bureau of General Services shall report to the joint standing committees of the Legislature having jurisdiction over state and local government matters and appropriations and financial affairs matters by January 31st of each year with respect to the status of current leases, projected real property leasing requirements and anticipated costs for each fiscal year.

[ 1991, c. 780, Pt. Y, §59 (AMD) .]

9. Exception. The land leases of the various departments and agencies of State Government are exempted from the provisions of this section.

[ 1993, c. 272, §1 (NEW) .]

10. Downtown Leasehold Improvement Fund. The Downtown Leasehold Improvement Fund, referred to in this subsection as the "fund," is established within the Bureau of General Services to assist state agencies in securing suitable space in downtowns whenever possible by providing for capital improvements to real property leased by the State in downtowns necessary to meet public health, safety and accessibility requirements of federal, state and local statutes and codes.

The fund is a nonlapsing fund consisting of sums that are appropriated by the Legislature or transferred to the fund from time to time by the Treasurer of State, the proceeds of notes or bonds issued by the State for the purpose of deposit in the fund, grants and awards made to the State or an instrumentality of the State by the Federal Government for the purpose for which the fund has been established and other funds from any public or private source received for use for the purpose for which the fund has been established.

The bureau shall invest in leasehold improvements from this fund only when it determines that the length and other terms of the lease will provide for reasonable use of and return on the investments for the State.

The bureau may establish accounts and subaccounts as it determines desirable to effectuate the purpose of the fund.

[ 1999, c. 776, §2 (NEW) .]

SECTION HISTORY

1991, c. 9, §L3 (NEW). 1991, c. 780, §Y59 (AMD). 1993, c. 272, §1 (AMD). 1999, c. 776, §§1,2 (AMD). 2003, c. 600, §4 (REV).



5 §1742-E. Bureau of General Services; asbestos, lead and indoor air quality assessment and mitigation services

1. Asbestos, lead and indoor air quality assessment and mitigation services. The Department of Administrative and Financial Services, through the Bureau of General Services, Division of Safety and Environmental Services, shall provide asbestos, lead and indoor air quality assessment and mitigation oversight services for public schools and state facilities. The Division of Safety and Environmental Services is the lead agency of the State for asbestos, lead and indoor air quality matters.

[ 1997, c. 499, §2 (NEW) .]

SECTION HISTORY

1997, c. 499, §2 (NEW).



5 §1742-F. Capital Construction and Improvement Reserve Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 83, §E1 (NEW). 2013, c. 36, §1 (RP).



5 §1743. Public improvement construction contracts

The Department of Administrative and Financial Services through the Bureau of General Services shall award a contract in accordance with this section for any public improvement that the State or any of its agencies hold in fee involving a total cost in excess of $100,000, except contracts for professional, architectural and engineering services. The bureau may reject any public improvement bid, qualification package or proposal when it determines that to do so is in the best interests of the State. The contract must be awarded by competitive bid as provided in subsection 2 or by the bid method provided in subsections 3 to 7 for alternative methods of project delivery. [2001, c. 271, §1 (RPR).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Bureau" means the Bureau of General Services. [2001, c. 271, §1 (NEW).]

B. "Construction-manager-advisor method" means a method of project delivery in which the bureau engages a single firm for a fee to advise and consult with the bureau as to design and construction and may include consultation as to the selection of one or more design professionals to furnish the design when trade contracts for performance are held directly by the bureau. The firm is contractually bound to manage the schedule and budget to ensure adherence to both by the trade contractors. [2001, c. 271, §1 (NEW).]

C. "Construction-manager-at-risk method" means a method of project delivery in which the bureau engages a single firm for a fee to advise and consult with the bureau as to design and construction and separately engages one or more design professionals to furnish the design, and in which the firm is responsible to the bureau for schedule and price. The firm engaged to act as construction manager at-risk may perform all or a portion of the work on the project at the bureau's discretion. [2001, c. 271, §1 (NEW).]

D. "Design-build method" means a method of project delivery in which a single firm is contractually responsible to perform design, construction and related services. [2001, c. 271, §1 (NEW).]

E. "Design-build team" means representatives of an individual, firm, corporation, limited liability company, partnership, joint venture, sole proprietorship or other entity that submits a prequalification package in response to a request for qualifications under subsection 5, paragraph A, subparagraph (2). [2001, c. 271, §1 (NEW).]

F. "Director" means the Director of the Bureau of General Services. [2001, c. 271, §1 (NEW).]

G. "Proposer" means an individual, firm, corporation, limited liability company, partnership, joint venture, sole proprietorship or other entity that submits a proposal. [2001, c. 271, §1 (NEW).]

H. "Quality" means those features that the bureau determines are most important to the project. "Quality" includes design quality; feasibility of construction; long-term maintenance costs; life-cycle costs, particularly energy efficiency; service life; and other factors the bureau determines in the best interest of the State. [2001, c. 271, §1 (NEW).]

I. "Review panel" means the Alternative Delivery System Review Panel established in subsection 4. [2001, c. 271, §1 (NEW).]

[ 2001, c. 271, §1 (NEW) .]

2. Competitive bids. A public improvement contract may be awarded under a system of competitive bidding in accordance with this Part and such other conditions as the Governor may prescribe. The competitive bidding process may be waived in individual cases involving emergency circumstances with the written approval of the director.

[ 2007, c. 9, §1 (AMD); 2007, c. 466, Pt. C, §2 (AMD) .]

3. Alternative methods of project delivery. As an alternative to the competitive bid method provided in subsection 2, a public improvement contract may be undertaken using the construction-manager-advisor, construction-manager-at-risk or design-build method of construction.

A. To the extent the provisions of this section do not address specific alternative delivery procurement, award or administration issues, the provisions may be supplemented at the discretion of the director with the concepts contained in the Bureau's architect-engineer selection procedures that are designed to achieve quality-based selection and with policies and procedures adopted by rule of the bureau with the advice of the review panel. [2001, c. 271, §1 (NEW).]

B. After award of a contract or contracts for a project under an alternative method of delivery, the bureau shall notify all unsuccessful proposers in writing within a reasonable amount of time of the final selection and award, and make available to them all scoring information used in the selection process. Upon award of the contract or contracts and after resolution of any procurement disputes, the bureau shall return documents submitted by unsuccessful proposers upon request. [2001, c. 271, §1 (NEW).]

C. Using the time frames and procedures established in section 1749, this paragraph governs appeals from decisions on alternative methods of project delivery.

(1) Resolution of disputes must be by appeal to the director, whose decision is the final administrative appeal.

(2) Nothing in this paragraph prevents an aggrieved party from seeking judicial review, which may include a request for stay of award pursuant to applicable laws, judicial decisions, rules and any other applicable procedures. [2001, c. 271, §1 (NEW).]

D. The director may adopt rules necessary to implement the provisions for alternative project delivery methods set out in this section in accordance with the Maine Administrative Procedure Act. Prior to the procurement or award of any contract under an alternative delivery method, the director shall adopt by rule policies and procedures to implement that method. Rules adopted under this subsection are routine technical rules pursuant to chapter 375, subchapter II-A. [2001, c. 271, §1 (NEW).]

[ 2001, c. 271, §1 (NEW) .]

4. Alternative Delivery System Review Panel. The director shall establish the Alternative Delivery System Review Panel to advise the director in developing alternative project delivery policies, procedures and rules and in selecting public improvement projects for construction under an alternative delivery method.

A. The review panel is composed of 6 members as follows:

(1) Two representatives of the bureau designated by the Commissioner of Administrative and Financial Services;

(2) Two representatives of the construction trade, one of whom is a building contractor designated by the president of a state-based organization that represents building contractors and one of whom is designated by the president of a state-based organization that represents specialty contractors;

(3) One representative designated by the president of a state-based organization that represents architects; and

(4) One representative designated by the president of a state-based organization that represents consulting engineers.

The private sector members serve terms of 3 years each and each appointing authority shall designate an alternate who shall serve in the event of a conflict of interest. [2001, c. 271, §1 (NEW).]

B. In making a recommendation on selection of projects to the bureau, the review panel shall consider the following criteria:

(1) Technical complexity of the project;

(2) Substantial time or schedule savings that are necessary to the success of the project;

(3) Project cost control;

(4) The bureau's capacity to plan and manage the selected alternative project delivery method of construction, either in house or through outside contract;

(5) Consistency and fairness in the procurement process;

(6) Assurance of competition; and

(7) Advancement of the public interest. [2001, c. 271, §1 (NEW).]

[ 2001, c. 271, §1 (NEW) .]

5. Design-build method. The design-build method must be consistent with guidelines approved by a national architect, general contractor or design-build organization or a combined or modified version of the guidelines approved by those entities, with the final design-build procedures and documents to be determined at the discretion of the bureau. The bureau may prequalify design-build teams using criteria that must include at a minimum those set forth in section 1747 and may also include additional criteria considered appropriate by the director.

A. Selection of the design-build teams is governed by this paragraph.

(1) Prior to publication of a request for qualifications, the bureau shall develop concept and schematic designs incorporating a detailed set of program requirements for the project using the services of a qualified architect, engineer or other professional who is selected using the bureau's architect-engineer selection rules. Individuals who are involved in developing the project's program requirements may not participate in the design-build teams.

(2) For each project, the bureau shall publish a request for qualifications in at least 2 newspapers distributed in the State, one of which must be the Kennebec Journal. The bureau shall issue a request-for-qualifications package to all firms requesting one in accordance with the notice. The bureau shall evaluate and rate all firms submitting a responsive statement of qualifications and select the most qualified firms to receive a request for proposals. Selection criteria at this stage include at a minimum the ability of the competitor to satisfactorily carry out the project design and construction requirements, past performance, relevant experience and financial capacity to perform. The bureau may select a short list of 3 to 5 firms. The bureau may pay a reasonable stipend to all responsive proposers who were not selected. The amount of the stipend must be published together with the evaluation criteria in the request for proposals.

(3) The request for proposals must set forth the scope of work, design parameters, construction requirements, time constraints and all other requirements that the bureau determines have a substantial impact on the cost or quality of the project and the project development process. The request for proposals must include the criteria for acceptable proposals and state clearly what weight will be assigned to each criterion. A description of the scoring process and quality criteria to be used to judge the proposals must also be contained in the request for proposals. As part of the selection process, proposers must make oral presentations to the selection panel established under subparagraph (4).

(4) The director shall appoint members of a selection panel for each project. The selection panel in both the request-for-qualifications and request-for-proposals phases must include design and construction professionals from within the bureau, design and construction professionals from outside the bureau and individuals who will use the facility.

(5) Each proposal must be submitted to the bureau in 2 separate components: a sealed technical proposal and a sealed price proposal. These 2 components must be submitted simultaneously. The selection panel shall first open and evaluate and score each responsive technical proposal based on the quality criteria contained in the request for proposals. Nonresponsive proposals must be rejected. During this evaluation process, the price proposals must remain sealed and all technical proposals are confidential. After completion of the evaluation of the technical proposals, the selection panel shall publicly open and read each price proposal. The bureau shall award the contract to the proposer with the lowest price per quality score point, as long as that proposal meets all request-for-proposals requirements. The bureau shall be permitted to modify the scoring of price and quality in accordance with rules adopted by the bureau. [2001, c. 271, §1 (NEW).]

[ 2001, c. 271, §1 (NEW) .]

6. Construction-manager-at-risk method. The construction-manager-at-risk method must be consistent with the concepts set forth in a standard form of agreement between an owner and a construction manager when the construction manager is also the constructor as established by national architect or general contractor organizations. The final procedures and documents for this method of delivery are determined at the discretion of the director.

A. The bureau shall publish in at least 2 newspapers distributed in the State, one of which must be the Kennebec Journal, a request for qualifications that must contain the evaluation criteria upon which proposals are evaluated. Evaluation criteria include project size and scope, and relevant experience and financial and staff capability of proposers. The bureau shall evaluate the proposals and determine which proposers, if any, are qualified to perform the project. The bureau may select a short list of 3 to 5 firms. [2001, c. 271, §1 (NEW).]

B. Proposers determined to be qualified must be invited to submit a fee proposal. The bureau shall, in advance of soliciting a fee proposal, publish the evaluation criteria upon which the proposers are evaluated. Evaluation criteria at a minimum must include the following:

(1) Fee;

(2) Technical capacity;

(3) Management plan and project schedule if available;

(4) Experience;

(5) Past performance;

(6) Technical approach; and

(7) Composition and qualifications of the proposers' workforce.

As part of the selection process, proposers must make oral presentations to the selection panel established under paragraph C. [2001, c. 271, §1 (NEW).]

C. The director shall appoint members of a selection panel for each project. The selection panel must include representatives of the owner, designer, if selected, and individuals who will use the facility. From among the proposals submitted, the bureau shall select the most advantageous proposal that meets the published evaluation criteria. [2001, c. 271, §1 (NEW).]

D. Subcontractors must be selected in accordance with the following provisions. The bureau shall create a subcontractor prequalification panel, composed of a representative from the designer, the construction manager and the bureau. The construction manager shall develop detailed bid packages based on the industry standard practice. The bureau shall advertise in at least 2 newspapers distributed in the State, one of which must be the Kennebec Journal, for requests for qualifications for each trade. The subcontractor prequalification panel shall, from the qualifications submitted, determine a short list of trade contractors who must be permitted to submit bids in accordance with the bid package requirements, pursuant to a publicly advertised process and deadline. Bids must be opened publicly and be awarded to the lowest responsive eligible bidder. [2001, c. 271, §1 (NEW).]

[ 2001, c. 271, §1 (NEW) .]

7. Construction-manager-advisor method. The construction-manager-advisor method must be consistent with the standard scope of services employed by the bureau in public improvement projects.

A. The bureau shall publish in at least 2 newspapers distributed in the State, one of which must be the Kennebec Journal, a request for proposals that identifies the evaluation criteria upon which proposers are evaluated. Evaluation criteria must include:

(1) Fee;

(2) Technical capacity;

(3) Management plan;

(4) Experience;

(5) Past performance; and

(6) Composition of the project team, with individual resumes.

As part of the selection process, proposers must make oral presentations to the selection panel established under paragraph B. [2001, c. 271, §1 (NEW).]

B. The director shall appoint members of a selection panel for each project. The selection panel must include representatives of the owner, designer, if selected, and individuals who will use the facility. From among the proposals submitted, the bureau shall select the most advantageous proposal according to the published evaluation criteria. [2001, c. 271, §1 (NEW).]

C. The position of general contractor must be awarded to the lowest responsive and eligible bidder. Additional trade contracts, if any, must be awarded to the lowest responsive and eligible bidder or bidders. [2001, c. 271, §1 (NEW).]

[ 2001, c. 271, §1 (NEW) .]

8. Owner's representative. The bureau may employ a qualified individual to represent the owner on any public improvement project awarded under the competitive bid process provided in subsection 2 or an alternative method of project delivery provided in subsection 3. Owner's representative services must be consistent with the standard scope of services employed by the bureau. The services of the owner's representative must be procured in a manner consistent with the bureau's rules governing selection of architects and engineers or with policies and procedures adopted by rule of the bureau with the advice of the review panel.

[ 2001, c. 271, §1 (NEW) .]

SECTION HISTORY

1967, c. 409, §2 (AMD). 1973, c. 274, §1 (AMD). 1975, c. 771, §82 (AMD). 1977, c. 303, §1 (RPR). 1985, c. 785, §A69 (AMD). 1989, c. 596, §N3 (AMD). 2001, c. 271, §1 (RPR). 2007, c. 9, §1 (AMD). 2007, c. 466, Pt. C, §2 (AMD).



5 §1743-A. Competitive bids; advertisement

Any contract for the construction, major alteration or repair of school buildings involving a total cost in excess of $250,000, except contracts for professional, architectural and engineering services and contracts for energy conservation services in accordance with Title 20-A, section 15915, must be awarded by competitive bids. The school district directors, school committee, building committee or whatever agency has responsibility for the construction, major alteration or repair shall, after consultation with the Director of the Bureau of General Services, seek sealed proposals. Sealed proposals must be addressed to the responsible agency and must remain sealed until publicly opened in the presence of the responsible agency or a committee of the responsible agency at such time as the responsible agency may direct. Competitive bids may be waived in individual cases involving unusual circumstances with the written approval of the Director of the Bureau of General Services and the Commissioner of Education. [2011, c. 691, Pt. B, §11 (AMD).]

When a contract requires that maintenance and service following completion of a project be provided by the person responsible for the construction, major alteration or repair of that project, the cost for the ongoing maintenance and service must be included in determining the total cost of the project and the need to award the project by competitive bid. When a school administrative unit enters into 2 or more contracts for construction, major alteration or repair of school buildings within a 6-month period and the total of those projects exceeds $250,000, the contracts for those projects must be awarded by competitive bid. [2011, c. 352, §1 (NEW).]

§1743-A. Design of buildings

(As enacted by PL 1973, c. 176 was REPEALED by PL 1973, c. 625, §30)

SECTION HISTORY

1973, c. 154, §3 (NEW). 1973, c. 176, (NEW). 1973, c. 625, §30 (RP). 1989, c. 483, §A17 (AMD). 1989, c. 700, §A17 (AMD). 2011, c. 352, §1 (AMD). 2011, c. 691, Pt. B, §11 (AMD).



5 §1743-B. Design of buildings

On projects for the design of buildings, the State of Maine and all political subdivisions thereof may select, without prejudice and on an equal basis, a prime professional who may be either an engineer or an architect. The professional so retained for a project shall perform only those services for which he is competent and shall utilize the services of other qualified professionals as required to provide a proper and complete professional service to the State or subdivision thereof consistent with applicable law. [1973, c. 625, §31 (NEW).]

SECTION HISTORY

1973, c. 625, §31 (NEW).



5 §1743-C. Information to bidders on public improvement projects

A public improvement project for the construction, altering, repairing, furnishing or equipping of a building or public works must meet the requirements of this section. [1995, c. 524, §1 (NEW).]

1. Information to potential bidders. The Bureau of General Services or the procuring agency shall ensure that the bidding documents provided to potential bidders state that information concerning the availability of state subcontractors and suppliers, including women-owned businesses, is available from the Bureau of General Services or the Department of Economic and Community Development. The statement must indicate that the use of subcontractors and suppliers and women-owned businesses in the State in the procurement of its goods and services is encouraged where possible.

[ 1995, c. 524, §1 (NEW) .]

2. Notice to businesses. The Bureau of General Services shall adopt policies to promote the participation by enterprises doing business in this State and residents of this State in procurement contracts where possible. Policies must include, but are not limited to, providing for the notification of enterprises doing business in this State of opportunities to participate as subcontractors and suppliers on procurement contracts in an amount estimated to be equal to or greater than $100,000.

[ 1995, c. 524, §1 (NEW) .]

3. Notice to economic development organizations. The Bureau of General Services or the procuring state agency shall provide notice of all anticipated competitive contracting opportunities to an automated supplier matching service identified as appropriate by the Department of Economic and Community Development.

[ 1995, c. 524, §1 (NEW) .]

4. Annual education session. The Bureau of General Services shall sponsor an annual education session on procedures to procure contracts with the State. The Bureau of General Services shall notify business enterprises in this State who have demonstrated an interest in opportunities to participate as contractors, subcontractors or suppliers on procurement contracts of the time and place of this annual education session.

[ 1995, c. 524, §1 (NEW) .]

5. Annual report. On or before the first business day of July of each year, each state agency or department shall report to the Department of Economic and Community Development with information pertaining to the procurement contracts entered into in an amount equal to or greater than $50,000 by that agency or department during the previous year. The information must include the subject matter and value of the contracts, designation of each contractor as a business enterprise of this State or a foreign business enterprise, the process used to select the contractors and the status of each contract.

[ 1995, c. 524, §1 (NEW) .]

6. Federal funds. The provisions in this section apply to contracts involving funds obtained from the Federal Government unless expressly prohibited by federal law or regulations adopted pursuant to those laws.

[ 1995, c. 524, §1 (NEW) .]

SECTION HISTORY

1995, c. 524, §1 (NEW).



5 §1744. Preference for Maine granite (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 240, §4 (RP).



5 §1745. Advertisement for sealed proposals; bonds

The trustees, commissioners or other persons in charge of any public improvement in an amount in excess of $100,000, which is subject to chapters 141 to 155 shall, after consultation with the Director of the Bureau of General Services, advertise for sealed proposals not less than 2 weeks in such papers as the Governor may direct. The last advertisement must be at least one week before the time named in the advertisement for the closing of such bids. Sealed proposals for any public improvements must be addressed to the trustees, commissioners or such other persons having the construction in charge and remain sealed until opened at the time and place stated in the advertisement or as the Governor may direct. [2011, c. 691, Pt. B, §12 (AMD).]

If a public improvement has been properly advertised in accordance with this chapter, and no proposals have been received from a qualified person who has been bonded in accordance with the requirements of Title 14, section 871, the Director of the Bureau of General Services is authorized to accept proposals from persons that are not bonded in accordance with the requirements of Title 14, section 871. The Director of the Bureau of General Services is authorized to set reasonable standards to ensure the interest of the State in the consideration of persons mentioned in this paragraph. [2011, c. 691, Pt. B, §12 (AMD).]

SECTION HISTORY

1967, c. 409, §3 (AMD). 1973, c. 274, §2 (AMD). 1975, c. 771, §83 (AMD). 1977, c. 303, §2 (RPR). 1985, c. 554, §1 (AMD). 1989, c. 483, §A18 (AMD). 2011, c. 691, Pt. B, §12 (AMD).



5 §1746. Retention of part of contract price

In any contract awarded for any public improvement the State shall withhold 5% of the money due the contractor until the project under the contract has been accepted by or for the State, except that when the contract has been substantially completed the State may, upon request, further reduce the amounts withheld if it deems it desirable and prudent.

Under any contract made or awarded by the State or by any public department or official thereof, including the construction, improvement or repair of any and all ways, roads or bridges with appurtenances which, by law, are under the supervision of the Department of Transportation, the contractor may, from time to time, withdraw the whole or any portion of the amount retained for payments to the contractor pursuant to the terms of the contract, upon depositing with the Treasurer of State: A negotiable certificate of deposit, United States treasury bonds, United States treasury notes, United States treasury certificates of indebtedness, United States treasury bills, or bonds or notes of the State of Maine or bonds of any political subdivision in the State of Maine. No amount shall be withdrawn in excess of the market value of the securities at the time of deposit or of the par value of such securities, whichever is lower. [1971, c. 593, §22 (AMD).]

The Treasurer of State shall collect all interest or income when due on the obligations so deposited and shall pay the same, when and as collected, to the contractor who deposited the obligations. If the deposit is in the form of coupon bonds, the Treasurer of State shall deliver each coupon as it matures to the contractor. The Treasurer of State shall have the power to enter into a contract or agreement with any national bank, trust company or safe deposit company located in New England or New York City for custodial care and servicing of any securities deposited with him pursuant to this section. Such services shall consist of the safekeeping of said securities and of all services required to effectuate the purposes of this section. [1967, c. 437, (NEW).]

Any amount deducted by the State, or by any public department or official thereof, pursuant to the terms of the contract, from the retained payments due the contractor, shall be deducted, first from that portion of the retained payments for which no security has been substituted, then from the proceeds of any deposited security. In the latter case, the contractor shall be entitled to receive interest, coupons or income only from those securities which remain after such amount has been deducted. [1967, c. 437, (NEW).]

Any assignment of retained payments made by the contractor shall be honored by the Treasurer of State as part of the procedure to accomplish the substitution of securities under this section, provided that such assignment will not be made without prior notification to the contracting agency of the State and the Treasurer of State. Such assignment shall not impair the equitable rights of the contractor's surety in the retained payments or in the securities substituted therefor in the event of the contractor's default in the performance of the contract or in the payment of labor and material bills or other obligations covered by said surety's bond. [1967, c. 437, (NEW).]

Any contract made or awarded by the State, political subdivision or department or official thereof shall include the cost of necessary pollution control, if any, which will be required during the execution of the contract; provided the cost of pollution control activity which is required by legislation or regulation, passed or promulgated after the date on which bids are received for the project for which such contract is made or awarded, shall be paid for in an equitable manner. [1973, c. 223, (NEW).]

The Director of the Bureau of General Services may approve contracts with a provision for daily financial incentive for projects completed before the scheduled date when it can be demonstrated that the early completion will result in a financial savings to the owner or to the State. The financial incentive may not be greater than the projected daily rate of savings to the owner or the State. [2011, c. 691, Pt. B, §13 (AMD).]

SECTION HISTORY

1967, c. 437, (AMD). 1969, c. 322, §1 (AMD). 1971, c. 593, §22 (AMD). 1973, c. 223, (AMD). 1989, c. 483, §A19 (AMD). 2011, c. 691, Pt. B, §13 (AMD).



5 §1747. Questionnaire as prebid qualification

The public official may require, from a firm proposing to bid on public work duly advertised, a standard qualification statement and a letter from a licensed bonding company confirming that the firm has the financial capacity to perform the work before furnishing that person with plans and specifications for the proposed public work advertised. [1997, c. 295, §1 (AMD).]

The Director of General Services, after consultation with the appropriate department head or superintendent of schools, may refuse to release plans and specifications to a contractor for the purpose of bidding on a project: [1997, c. 295, §1 (AMD).]

1. Untimely completion. If, in the opinion of the director, there is evidence the contractor has not completed in a timely manner a prior construction project or projects and the resulting noncompletion clearly reflects disregard for the completion date and has created a hardship for the owner;

[ 1997, c. 295, §1 (AMD) .]

2. Incomplete work. If, in the opinion of the director, there is evidence the contractor has a history of inability to complete similar work;

[ 1997, c. 295, §1 (AMD) .]

3. Insufficient resources. If, in the opinion of the director, there is evidence the contractor does not have sufficient resources to successfully complete the work. The director may require additional information about the contractor's resources, including identification of major claims or litigation pending and whether the contractor has sought protection under the bankruptcy laws in the past 5 years. That information is confidential and not subject to disclosure under Title 1, chapter 13, subchapter 1. In evaluating the resources of a contractor, the director may consider the contractor's prior experience, including any significant disparity between the size and type of prior projects and the project or projects under consideration;

[ 2003, c. 589, §1 (AMD) .]

4. Misconduct. If the contractor has been convicted of collusion or fraud or any other civil or criminal violation relating to construction projects;

[ 2001, c. 271, §3 (AMD) .]

5. Safety record. If, in the opinion of the director, there is evidence of a history of inadequate safety performance and lack of formal safety procedures;

[ 2001, c. 271, §4 (NEW) .]

6. Material misrepresentation. If, in the opinion of the director, there is evidence of a material misrepresentation on the contractor's prebid qualification statement; or

[ 2001, c. 271, §4 (NEW) .]

7. Termination, suspension, defaults. If, in the opinion of the director, there is evidence that the contractor through its own fault has been terminated, has been suspended for cause, has been debarred from bidding, has agreed to refrain from bidding as part of a settlement or has defaulted on a contract or had a contract completed by another party.

[ 2001, c. 271, §4 (NEW) .]

If a contractor is disqualified for any of the reasons stated in subsection 1, 2, 4, 5, 6 or 7, the director may disallow the contractor from bidding on any similar public improvements for a period not to exceed one year. [2001, c. 271, §5 (AMD).]

SECTION HISTORY

1989, c. 483, §A20 (RPR). 1993, c. 324, §1 (AMD). 1997, c. 295, §1 (AMD). 2001, c. 271, §§2-5 (AMD). 2003, c. 589, §1 (AMD).



5 §1748. Procedure if answers unsatisfactory

Whenever the public official is not satisfied with the sufficiency of the answers contained in such standard questionnaire and the financial statement of such persons, he may refuse to furnish such persons with plans and specifications on public work duly advertised, and the bid of any person to whom plans and specifications have not been issued may be disregarded.



5 §1749. Procedure for contractor

Any contractor dissatisfied with the Director of the Bureau of General Services' decision under section 1747 may appeal the decision to the Commissioner of Administrative and Financial Services within 5 calendar days of the receipt of notice from the director that the contractor has been excluded from receiving plans and specifications or the director has refused to accept the contractor's bid. The appeal process must be conducted at the discretion of the commissioner, but must be completed and a final decision rendered within 5 calendar days after the contractor's written notice of appeal unless extended by the commissioner. The decision of the commissioner is final and binding. Any contractor who requests a hearing under this section must be allowed to receive plans and specifications for a particular duly advertised public improvement and bid on that improvement. The bid of any contractor submitted under this section may be disallowed upon final decision of the commissioner. [1991, c. 780, Pt. Y, §60 (AMD).]

If, in the construction of any public work, including buildings, highways, bridges, dams and drainage structures that the State does by contract, there arises a dispute between the State and the contractor that can not be settled, this dispute must be submitted, at the discretion of the Director of the Bureau of General Services, to alternative dispute resolution or to binding arbitration. Either the State or the contractor may, if unsatisfied by the alternative dispute resolution process, submit the dispute to binding arbitration. [1993, c. 49, §1 (AMD).]

Nothing in this section may apply to the construction, improvement or repair of any and all ways, roads and bridges with appurtenances or other public improvements which, by law, are under the supervision of the Department of Transportation. [1989, c. 165, §1 (AMD).]

SECTION HISTORY

1967, c. 203, (AMD). 1971, c. 593, §22 (AMD). 1989, c. 165, §1 (AMD). 1989, c. 483, §A21 (AMD). 1991, c. 780, §Y60 (AMD). 1993, c. 49, §§1,2 (AMD).



5 §1750. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §44 (RP).



5 §1751. Employment of a clerk-of-the-works

A clerk-of-the-works must be employed to assist in the inspection of the construction of a public improvement when directed by the director. The clerk shall report directly to the professional architect-engineer of record for the project. In addition, the clerk shall provide a report of all correspondence sent or received by the clerk to the owner. The budget for the public improvement must include funding for the clerk. The clerk must be hired through an open advertising and interview process by the owner and the architect-engineer. The clerk candidate recommended by the architect-engineer is subject to approval by both the owner and the director before being hired. The architect-engineer may terminate or impose disciplinary action on the clerk after consultation with the owner. The clerk must possess qualifications of education and experience in construction technology and administration compatible with the needs of the public improvement. The director may adopt rules relative to this section. [1993, c. 606, §1 (AMD).]

SECTION HISTORY

1983, c. 187, (NEW). 1983, c. 480, §B1 (AMD). 1993, c. 339, §1 (AMD). 1993, c. 606, §1 (AMD).



5 §1752. Centrally leased space and food vending

The Bureau of General Services may establish a dedicated revenue account for the management of space leased by the bureau for state offices and facilities. Charges levied to state agencies for centrally leased space must be deposited to the dedicated revenue account. A dedicated revenue account may be established for operations related to food vending services. [2011, c. 691, Pt. B, §14 (AMD).]

SECTION HISTORY

1989, c. 501, §P15 (NEW). 2011, c. 691, Pt. B, §14 (AMD).



5 §1753. Employment of owner's representative

An owner's representative may be employed to facilitate the construction of a school project under Title 20-A, chapter 609. For purposes of this section, "owner" means the school building committee. [1993, c. 606, §2 (NEW).]

1. Representative's relationship to owner. The owner's representative may be an employee of the Bureau of General Services, an employee of the owner or an independent contractor. The owner's representative's responsibility is to act as an advisor to the owner. It is the responsibility of the owner's representative to facilitate open communications among all parties, to help to avoid adversarial interactions and to promote a sense of trust and teamwork in order to accomplish the smooth execution of the project and to see that the project is completed at the lowest possible cost and highest degree of quality and workmanship that are consistent with the plans and specifications for the project.

[ 1993, c. 606, §2 (NEW) .]

2. Owner's representative qualifications. The owner's representative must be hired by the owner through an open advertising and interview process and is subject to final approval by the Director of the Bureau of General Services.

[ 1993, c. 606, §2 (NEW) .]

3. Representative's responsibilities. The responsibilities of the owner's representative are, without limitation, to:

A. Prepare for and attend meetings with the owner or a committee representing the owner, prepare minutes of those meetings, maintain a noncommercial history of the building project, submit comments on the budget for the project and maintain project files; [1993, c. 606, §2 (NEW).]

B. Provide guidance to the owner in the selection of an architect or an engineer in accordance with the architect and engineering services procurement process as administered by the Bureau of General Services; [1993, c. 606, §2 (NEW).]

C. Attend a preplanning orientation with the owner, architect and engineer; [1993, c. 606, §2 (NEW).]

D. Attend and participate in meetings with the owner, architect and engineer concerning space requirements, design considerations, cost-containment strategies, energy efficiency considerations, any special requirements and also the review of schematic designs and preliminary and final plans; [1993, c. 606, §2 (NEW).]

E. Assist the owner in securing the necessary governmental permits or approvals; [1993, c. 606, §2 (NEW).]

F. Assist the owner in reviewing bid responses; [1993, c. 606, §2 (NEW).]

G. Assist the owner in contract negotiations; and [1993, c. 606, §2 (NEW).]

H. Meet with the owner regularly to review and discuss project progress. [1993, c. 606, §2 (NEW).]

The owner may expand or reduce the scope of the owner's representative's responsibilities through a contract, so long as that contract conforms to the overall relationship established in subsection 1.

[ 1993, c. 606, §2 (NEW) .]

4. Owner's representative an allowable cost. For purposes of this section, the owner's representative is a subsidizable cost eligible for subsidy in accordance with Title 20-A, sections 15672 and 15901 only if the local unit pays 50% of the costs of the employment of an owner's representative.

[ 2005, c. 683, Pt. B, §1 (AMD) .]

5. Report required. A school unit employing an owner's representative under this section shall provide a report to the Bureau of General Services describing the effectiveness of an owner's representative to a project. The Bureau of General Services shall provide the joint standing committee of the Legislature having jurisdiction over state and local government matters with an annual report on the employment of an owner's representative, including the written comments from each school unit that has chosen to employ an owner's representative under this section.

[ 1997, c. 186, §1 (AMD) .]

6. Sunset.

[ 1997, c. 186, §2 (RP) .]

SECTION HISTORY

1993, c. 606, §2 (NEW). 1997, c. 186, §§1,2 (AMD). 2005, c. 683, §B1 (AMD).






Subchapter 1-A: ENERGY CONSERVATION IN BUILDINGS ACT

5 §1761. Short title

This subchapter may be cited as the "Energy Conservation in Buildings Act." [1977, c. 563, §2 (RPR).]

SECTION HISTORY

1977, c. 320, (NEW). 1977, c. 563, §1 (RP). 1977, c. 563, §2 (REEN).



5 §1762. No facility constructed without life-cycle costs

No public improvement, as defined in this chapter, public school facility or other building or addition constructed or substantially renovated in whole or in part with public funds or using public loan guarantees, with an area in excess of 5,000 square feet, may be constructed without having secured from the designer a proper evaluation of life-cycle costs, as computed by a qualified architect or engineer. The requirements of this section with respect to substantial renovation shall pertain only to that portion of the building being renovated. Construction shall proceed only upon disclosing, for the design chosen, the life-cycle costs as determined in section 1764 and the capitalization of the initial construction costs of the facility or building. The life-cycle costs shall be a primary consideration in the selection of the design. As a minimum, the design shall meet the energy efficiency building performance standards promulgated by the Department of Economic and Community Development. [1989, c. 501, Pt. DD, §1 (AMD).]

SECTION HISTORY

1977, c. 320, (NEW). 1977, c. 563, §1 (RP). 1977, c. 563, §2 (REEN). 1981, c. 353, §1 (RPR). 1989, c. 501, §DD1 (AMD).



5 §1762-A. Water conservation in state facilities

After January 1, 1992, unless otherwise required by law, or for reasons of health or safety, the Bureau of General Services and the following departments and agencies may not purchase or install any faucet, shower head, toilet or urinal that is not a low-flow faucet, a low-flow shower head, a water-saving toilet or a water-saving urinal: [2011, c. 691, Pt. B, §15 (AMD).]

1. Bureau of Purchases. The Bureau of Purchases under chapter 155;

[ 1991, c. 246, §1 (NEW) .]

2. University of Maine System. The University of Maine System under Title 20-A, chapter 411;

[ 1991, c. 246, §1 (NEW) .]

3. Maine Community College System. The Maine Community College System under Title 20-A, chapter 431; and

[ 1991, c. 246, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

4. Maine State Housing Authority. The Maine State Housing Authority under Title 30-A, chapter 201.

[ 1991, c. 246, §1 (NEW) .]

By January 1, 1992, the Bureau of General Services shall adopt rules defining a "low-flow faucet," a "low-flow shower head," a "water-saving toilet" and a "water-saving urinal" that minimize water use to the maximum extent economically and technologically feasible. [2011, c. 691, Pt. B, §15 (AMD).]

SECTION HISTORY

1991, c. 246, §1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2011, c. 691, Pt. B, §15 (AMD).



5 §1763. No facility leased without life-cycle costs

No public improvement, as defined in this chapter, or public school facility, with an area in excess of 10,000 square feet within a given building boundary, may be leased until a life-cycle costs analysis has been performed and a lease may only be approved when the life-cycle costs analysis compare favorably to available like facilities. [1997, c. 541, §1 (AMD).]

In the event of an emergency such as a building destroyed by fire, this requirement may be waived by the Bureau of General Services. [1997, c. 541, §1 (AMD).]

SECTION HISTORY

1977, c. 320, (NEW). 1977, c. 563, §1 (RP). 1977, c. 563, §2 (REEN). 1997, c. 541, §1 (AMD).



5 §1764. Life-cycle costs

1. Bureau of General Services to adopt rules and procedures. The Bureau of General Services shall adopt rules, including energy conservation guidelines that conform as a minimum to the energy efficiency building performance standards adopted by the Department of Economic and Community Development for conducting an energy-related life-cycle costs analysis of alternative architectural or engineering designs, or both, and shall evaluate the efficiency of energy utilization for designs in the construction and lease of public improvements and public school facilities. Any rules adopted take effect 90 days after the enactment of this subchapter.

[ 1997, c. 541, §2 (AMD) .]

2. Life-cycle costs. Any life-cycle costs must include:

A. The reasonably expected energy costs over the life of the building, as determined by the designer, that are required to maintain illumination, power, temperature, humidity and ventilation and all other energy-consuming equipment in a facility; [1997, c. 541, §2 (AMD).]

B. The reasonable energy-related costs of probable maintenance, including labor and materials and operation of the building, replacement costs over the expected life of the facility and any other ownership cost issues identified by the Bureau of General Services; and [1997, c. 541, §2 (AMD).]

C. A comparison of energy-related and economic-related design alternatives. The Bureau of General Services may direct the designer to select, include and develop life-cycle costs for any viable alternatives that should be considered. [1997, c. 541, §2 (NEW).]

[ 1997, c. 541, §2 (AMD) .]

3. Determination of life-cycle costs. To determine the life-cycle costs, the Bureau of General Services shall adopt rules that include but are not limited to:

A. The orientation and integration of the facility with respect to its physical site; [1977, c. 563, §2 (RPR).]

B. The amount and type of glass employed in the facility and the directions of exposure; [1977, c. 563, §2 (RPR).]

C. The effect of insulation incorporated into the facility design and the effect on solar utilization to the properties of external surfaces; [1977, c. 563, §2 (RPR).]

D. The variable occupancy and operating conditions of the facility and subportions of the facility; [2007, c. 671, §1 (AMD).]

E. Energy consumption analysis of the major equipment of the facility's heating, ventilating and cooling system, lighting system, hot water system and all other major energy-consuming equipment and systems as appropriate. This analysis must include:

(1) The comparison of alternative systems;

(2) A projection of the annual energy consumption of major energy-consuming equipment and systems for a range of operations of the facility over the life of the facility; and

(3) The evaluation of the energy consumption of component equipment in each system, considering operation of the components at other than full or rated outputs; and [2007, c. 671, §2 (AMD).]

F. The cost-effectiveness of integrating wind or solar electricity generating equipment into the design and construction of the facility. [2007, c. 671, §3 (NEW).]

[ 2007, c. 671, §§1-3 (AMD) .]

4. Annual updating of rules. Rules must be based on the best currently available methods of analysis and provisions must be made for an annual updating of rules and standards as required.

[ 1997, c. 541, §2 (AMD) .]

SECTION HISTORY

1977, c. 320, (NEW). 1977, c. 563, §1 (RP). 1977, c. 563, §2 (REEN). 1981, c. 353, §2 (AMD). 1989, c. 501, §DD2 (AMD). 1997, c. 541, §2 (AMD). 2007, c. 671, §§1-3 (AMD).



5 §1764-A. Improvement of energy efficiency in state-funded construction

1. Definition. For purposes of this section, "substantially renovated" means any renovation for which the cost exceeds 50% of the building's current value prior to renovation.

[ 2003, c. 497, §1 (NEW); 2003, c. 497, §5 (AFF) .]

2. Rules. The Bureau of General Services, in consultation with the Public Utilities Commission, shall by rule require that all planning and design for the construction of new or substantially renovated state-owned or state-leased buildings and buildings built with state funds, including buildings funded through state bonds or the Maine Municipal Bond Bank:

A. Involve consideration of architectural designs and energy systems that show the greatest net benefit over the life of the building by minimizing long-term energy and operating costs; [2003, c. 497, §1 (NEW); 2003, c. 497, §5 (AFF).]

B. Include an energy-use target that exceeds by at least 20% the energy efficiency standards in effect for commercial and institutional buildings pursuant to Title 10, section 1415-D; and [2003, c. 497, §1 (NEW); 2003, c. 497, §5 (AFF).]

C. Include a life-cycle cost analysis that explicitly considers cost and benefits over a minimum of 30 years and that explicitly includes the public health and environmental benefits associated with energy-efficient building design and construction, to the extent they can be reasonably quantified. [2003, c. 497, §1 (NEW); 2003, c. 497, §5 (AFF).]

Rules adopted pursuant to this section apply to all new or substantially renovated state-owned or state-leased buildings and buildings built with state funds, including buildings funded through state bonds or the Maine Municipal Bond Bank, regardless of whether the planning and design for construction is subject to approval by the department.

Rules adopted pursuant to this section may provide for exemptions, waivers or other appropriate consideration for buildings with little or no energy usage, such as unheated sheds or warehouses.

The Bureau of General Services shall adopt rules pursuant to this section by July 1, 2004. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 420, Pt. A, §3 (AMD) .]

3. Approval. A state agency responsible for approving the construction of a new or substantially renovated state-owned or state-leased building and buildings built with state funds, including buildings funded through state bonds or the Maine Municipal Bond Bank, may not grant such approval unless the agency or other entity or organization proposing the construction can show that it has duly considered the most energy-efficient and environmentally efficient designs suitable in accordance with rules adopted pursuant to this section.

[ 2013, c. 424, Pt. A, §2 (AMD) .]

SECTION HISTORY

RR 2003, c. 1, §2 (COR). 2003, c. 497, §1 (NEW). 2003, c. 497, §5 (AFF). 2011, c. 420, Pt. A, §3 (AMD). 2013, c. 424, Pt. A, §2 (AMD).



5 §1765. Application of subchapter to certain public school buildings

Sections 1762 to 1764 do not apply to any public school facility approved by the State Board of Education prior to July 23, 1977. [RR 1997, c. 2, §13 (COR).]

SECTION HISTORY

1977, c. 563, §2 (NEW). RR 1997, c. 2, §13 (COR).



5 §1766. Use of biomass and solid waste fuels in state facilities

For the purposes of the installation, development or operation of any energy production improvement at or in connection with a state facility, and notwithstanding any other provision of law, any department or agency of the State, subject to approval of the Bureau of General Services, may enter into an agreement with a private party under which the private party may, for consideration, lease or otherwise acquire property interest, exclusive of ownership in fee, in land, buildings or other existing heating facilities and right of access thereto; as long as any improvement to the land, buildings or other existing heating facility installed, erected, owned, developed or operated by the private party utilizes biomass, solid waste or some combination of biomass and solid waste for at least 50% of its total energy input. The duration of the agreement may not exceed 20 years. [2011, c. 691, Pt. B, §16 (AMD).]

The private party undertaking the installation, erection, ownership, development or operation of such an improvement may cogenerate thermal energy and electricity and may sell thermal energy to a state facility located at or near the site of the improvement. The private party may sell thermal energy in excess of the requirements of the state facility to any other customer and may sell cogenerated electricity to the state facility. [1999, c. 657, §1 (AMD).]

A forest harvest operation to supply biomass fuel to the improvement shall be conducted in accordance with a landowner's forest management plan approved by a registered professional forester. The private party undertaking the improvement shall make available the services of a registered professional forester at no cost to a landowner whose land will be harvested to provide biomass fuel to the improvement. [1983, c. 803, (NEW).]

Any department or agency of the State, subject to approval by the Bureau of General Services, at the termination of the agreement with the private party pursuant to this section, may acquire, operate and maintain the improvement, may renew the agreement with the private party or may make an agreement with another private party to operate and maintain the improvement. [2011, c. 691, Pt. B, §16 (AMD).]

All agreements made with private parties as contemplated in this section shall be subject to review by a subcommittee of the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. [1983, c. 803, (NEW).]

The provisions of section 1587 shall not apply to an agreement with a private party as contemplated in this section except, in the event that the state department or agency chooses to exercise an option to purchase energy production improvements, the department or agency before or at the time of the exercise of the option shall submit the proposed purchase of the energy production improvements for approval by the Legislature through the usual budget procedure. [1983, c. 803, (NEW).]

SECTION HISTORY

1983, c. 803, (NEW). 1999, c. 657, §1 (AMD). 2011, c. 691, Pt. B, §16 (AMD).



5 §1766-A. Electricity purchases for state buildings

No later than January 1, 2010, all electricity consumed in state-owned buildings must be supplied by renewable resources. For purposes of this section, "renewable resource" has the same meaning as in Title 35-A, section 3210, subsection 2, paragraph C. In purchasing electricity for state-owned buildings, the State may give preference to electricity generated by community-based renewable energy projects, as defined in Title 35-A, section 3602, subsection 1. [2009, c. 329, Pt. A, §1 (AMD).]

SECTION HISTORY

2007, c. 52, §1 (NEW). 2009, c. 329, Pt. A, §1 (AMD).



5 §1767. Energy service companies and 3rd-party financing

Any department or agency of the State, subject to approval of the Bureau of General Services, may enter into an agreement with a private party such as an energy service or 3rd-party financing company for the design, installation, operation, maintenance and financing of energy conservation improvements at state facilities. [2007, c. 539, Pt. O, §1 (AMD).]

Any department or agency of the State, subject to approval by the Bureau of General Services, at the termination of the agreement with the private party pursuant to this section, may acquire, operate and maintain the improvement, may renew the agreement with the private party or may make an agreement with another private party to operate and maintain the improvement. [2007, c. 539, Pt. O, §1 (AMD).]

All agreements made with private parties as contemplated in this section are subject to review by a subcommittee of the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. [2007, c. 539, Pt. O, §1 (AMD).]

The provisions of section 1587 do not apply to an agreement with a private party as contemplated in this section, except in the event that the state department or agency chooses to exercise an option to purchase energy conservation improvements, the department or agency before or at the time of the exercise of the option shall submit the proposed purchase of the energy conservation improvements for approval by the Legislature through the usual budget procedure. [2007, c. 539, Pt. O, §1 (AMD).]

The Bureau of General Services on behalf of any department or agency of the State is authorized to enter into agreements with private parties to study, plan, design, install, operate, maintain, finance and secure other services as may be necessary for the delivery of energy conservation projects at state facilities and projects to generate or cogenerate energy at state facilities for use on site and elsewhere. Nothing in this section may be construed to compel the Bureau of General Services to enter into such agreements. An agreement made subject to this section must be submitted to the Legislature for approval through the usual budget procedure if the agreement would require a new expenditure beyond existing appropriations or allocations. [2007, c. 539, Pt. O, §1 (NEW).]

SECTION HISTORY

1985, c. 128, (NEW). 2007, c. 539, Pt. O, §1 (AMD).



5 §1768. Shared savings program; state agencies

The Bureau of General Services shall develop an energy efficiency incentive program in which an eligible department or agency of the State may retain a portion of any first-year energy cost savings demonstrably attributable to energy efficiency improvements undertaken by that department or agency. A condition of the program is that the portion of energy cost savings not retained by the department or agency must be credited to the General Fund. The bureau shall submit the proposed program to the joint standing committee of the Legislature having jurisdiction over state and local government matters by January 1, 1992. [2011, c. 691, Pt. B, §17 (AMD).]

SECTION HISTORY

RR 1991, c. 1, §6 (COR). 1991, c. 246, §2 (NEW). 1991, c. 481, §1 (NEW). 2011, c. 691, Pt. B, §17 (AMD).



5 §1769. Outdoor lighting

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Direct light" means light emitted directly from a lamp off a reflector or through a refractor of a luminaire. [1991, c. 481, §1 (NEW).]

B. "Fixture" means the assembly that holds the lamp and may include an assembly housing, a mounting bracket or pole socket, a lamp holder, a ballast, a reflector or mirror and a refractor or lens. [1991, c. 481, §1 (NEW).]

C. "Footcandle" means an illuminance equal to one lumen per square foot. [1991, c. 481, §1 (NEW).]

D. "Full cutoff luminaire" means a luminaire that allows no direct light emissions above a horizontal plane through the luminaire's lowest light-emitting part. [1991, c. 481, §1 (NEW).]

E. "Glare" means direct light emitting from a luminaire that causes reduced vision or momentary blindness. [1991, c. 481, §1 (NEW).]

F. "Illuminance" means the level of light measured at a surface. [1991, c. 481, §1 (NEW).]

G. "Lamp" means the component of a luminaire that produces the light. [1991, c. 481, §1 (NEW).]

H. "Light trespass" means light emitted by a luminaire that shines beyond the boundaries of the property on which the luminaire is located. [1991, c. 481, §1 (NEW).]

I. "Lumen" means a unit of measurement of luminous flux. [1991, c. 481, §1 (NEW).]

J. "Luminaire" means the complete lighting system, including the lamp and the fixture. [1991, c. 481, §1 (NEW).]

K. "Permanent outdoor luminaire" means any luminaire or system of luminaires that is outdoors and that is intended to be used for 7 days or longer. [1991, c. 481, §1 (NEW).]

L. "State funds" means any bond revenues or any money appropriated or allocated by the Legislature. [1991, c. 481, §1 (NEW).]

[ 1991, c. 481, §1 (NEW) .]

2. Permanent outdoor luminaires. A person may not use any state funds to install or replace any permanent outdoor luminaire unless:

A. The luminaire is a full cutoff luminaire when the rated output of the luminaire is greater than 1,800 lumens; [1991, c. 481, §1 (NEW).]

B. The luminaire's maximum illuminance does not exceed the minimum illuminance recommended for that purpose by the Illuminating Engineering Society of America or the federal Department of Transportation; and [1991, c. 481, §1 (NEW).]

C. The Director of the Bureau of General Services ensures that consideration is given to minimizing glare and light trespass. [2011, c. 691, Pt. B, §18 (AMD).]

[ 2011, c. 691, Pt. B, §18 (AMD) .]

3. Exceptions. Exceptions from the provisions of this section are permitted only when:

A. Federal laws, rules and regulations take precedence over these provisions; or [1991, c. 481, §1 (NEW).]

B. The Director of the Bureau of General Services determines that there is a compelling safety interest that can not be addressed by any other method. [2011, c. 691, Pt. B, §19 (AMD).]

[ 2011, c. 691, Pt. B, §19 (AMD) .]

SECTION HISTORY

RR 1991, c. 1, §6 (RNU). 1991, c. 481, §1 (NEW). 2011, c. 691, Pt. B, §§18, 19 (AMD).



5 §1770. Energy savings pilot program

1. Goal. The Legislature finds it is in the best interests of the State to significantly reduce its energy consumption to the extent possible without interfering with other goals, plans and policies of the State. The energy reduction goal, referred to in this section as the "goal," for facilities owned by the State is, by 2010, a 25% reduction in energy consumption relative to baseline consumption in 1998, as long as the achievement of the goal is accomplished in a manner that:

A. Is consistent with all applicable laws; and [1999, c. 735, §1 (NEW).]

B. Does not interfere with other goals, plans or policies of the State. [1999, c. 735, §1 (NEW).]

For purposes of this subsection, "facilities owned by the State" includes all facilities that consume energy and that are owned by the legislative, judicial or executive branches of government, any state department, agency or authority, the University of Maine System or the Maine Community College System.

[ 1999, c. 735, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Department" means the Department of Administrative and Financial Services. [1999, c. 735, §1 (NEW).]

B. "Energy service company" means a company with the technical, operational, financial and managerial capabilities to implement performance-based contracts that result in energy and operational cost savings including the capability:

(1) To design, implement and install energy efficiency and facility improvement measures;

(2) To secure necessary financial measures to support energy savings guarantees; and

(3) To ensure energy and operational cost savings. [1999, c. 735, §1 (NEW).]

C. "Performance-based contract" means a contract with an energy service company for evaluation, recommendation or implementation of one or more energy-saving measures. A performance-based contract may be structured as:

(1) A guaranteed energy savings performance contract that includes the design and installation of equipment and, if applicable, operation and maintenance of any of the energy-saving measures implemented and that guarantees annual savings that meet or exceed the total annual contract payments made by the State under the contract;

(2) A shared savings contract that includes provisions mutually agreed upon by the State and the energy service company as to the negotiated rate of payments based upon energy and operational cost savings and a stipulated maximum energy consumption level over the life of the contract; or

(3) Any other form of performance-based contract established by the department by rule. [1999, c. 735, §1 (NEW).]

[ 1999, c. 735, §1 (NEW) .]

3. Pilot project. The department shall develop an energy savings pilot project, referred to in this section as the "pilot project," designed to achieve by 2010 a 25% reduction in energy consumption relative to baseline consumption in 1998 by facilities included in the pilot project. The department shall use performance-based contracts to achieve the energy savings. By September 1, 2000, the department shall:

A. Identify at least 10 facilities that are over 40,000 square feet for inclusion in the pilot project. The 10 facilities may include facilities that through modifications or renovations could achieve reduced energy consumption and facilities that could be replaced by new facilities that will consume less energy; and [1999, c. 735, §1 (NEW).]

B. Establish a process for soliciting proposals from energy service companies and for selecting energy service providers. The process must include a requirement that an energy service provider who submits a proposal to undertake a project provide a feasibility analysis for that project. The process may also include a requirement that an energy service company initially selected to undertake a project provide, prior to contracting, a financial-grade energy audit. [1999, c. 735, §1 (NEW).]

[ 1999, c. 735, §1 (NEW) .]

4. Plan development and implementation. The department shall use available data, including data collected from life-cycle cost evaluations undertaken pursuant to this chapter, and shall consult with agencies with relevant expertise to develop the pilot project and to choose facilities for inclusion in the pilot project.

[ 1999, c. 735, §1 (NEW) .]

5. Reporting. The department shall report annually to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters by the first business day in February on:

A. The status of plans or efforts to achieve the goal and the extent of projected or actual energy savings relative to the goal; and [1999, c. 735, §1 (NEW).]

B. The status of the pilot project, including projected and actual energy savings for each facility included in the pilot project and the number and a description of the energy service companies that responded to the request for proposals and descriptions of all contracts entered into pursuant to the pilot project. [1999, c. 735, §1 (NEW).]

[ 1999, c. 735, §1 (NEW) .]

6. Rules. The department may establish by rule procedures and policies that facilitate the implementation of the pilot project, including, but not limited to, a process for prequalifying energy service companies and procedures that encourage a comprehensive approach to the achievement of energy savings. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. The department shall submit to the Legislature provisionally adopted rules no later than the first business day in February 2001.

[ 1999, c. 735, §1 (NEW) .]

SECTION HISTORY

1999, c. 735, §1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).






Subchapter 2: PUBLIC WAYS AND PARKING AREAS

5 §1771. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 49, §1 (RPR). 1977, c. 138, §2 (RP).



5 §1772. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 49, §2 (AMD). 1977, c. 138, §2 (RP).



5 §1772-A. User fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §§15-A (NEW). 1975, c. 771, §84 (AMD). 1977, c. 138, §2 (RP).



5 §1773. Special officers; powers and duties; cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 528, (AMD). 1977, c. 138, §2 (RP).



5 §1774. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 138, §2 (RP).



5 §1775. Fines and costs of court (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 260, (AMD). 1977, c. 138, §2 (RP).



5 §1776. Offenses not covered by rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 138, §2 (RP).









Chapter 154: LEASE OF STATE-OWNED FACILITIES

5 §1781. Purpose

There are a large number of state-owned facilities throughout the State, a number of which have some unused space or which are currently leasing space to organizations other than state agencies. Since some state agencies may have negotiated contracts with tenants that may violate constitutional and other statutory provisions, it is the intent of the Legislature to establish a policy governing the leasing of state-owned facilities that complies with constitutional and legal principles. [1985, c. 758, §1 (NEW).]

It is the purpose of this chapter to provide for uniform procedures and a standard policy for the leasing of state-owned facilities. A decentralized procedure and many differing policies lead to confusion and misunderstanding. [1985, c. 758, §1 (NEW).]

SECTION HISTORY

1985, c. 758, §1 (NEW).



5 §1782. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1985, c. 758, §1 (NEW).]

1. Agency of jurisdiction. "Agency of jurisdiction" means the state agency which has use of and jurisdiction over the facility.

[ 1985, c. 758, §1 (NEW) .]

2. Available facility. "Available facility" means a facility in which all or a part of the facility is unused and available for leasing.

[ 1985, c. 758, §1 (NEW) .]

3. Director. "Director" means the Director of the Bureau of General Services.

[ 2001, c. 525, §1 (AMD) .]

4. Other organization. "Other organization" means any not-for-profit, sole proprietorship, partnership, corporation or association that is not a state agency.

[ 1985, c. 758, §1 (NEW) .]

5. State agency. "State agency" means an agency of State Government as defined in section 8002, subsection 2.

[ 1985, c. 758, §1 (NEW) .]

SECTION HISTORY

1985, c. 758, §1 (NEW). 2001, c. 525, §1 (AMD).



5 §1783. Lease of state-owned facilities

The director shall negotiate and have final approval of any lease or rental contract for all or a portion of any available state-owned building or facility. No available state-owned facility or building may be leased except as provided in this section, Title 12, Title 23, Title 30, chapter 233, and Resolve 1986, chapter 68. [1985, c. 758, §1 (NEW).]

1. Unused state facilities. In the event that an agency of jurisdiction finds that it has no need for an available facility, for a period of at least one year, the director may lease the available facility.

[ 1985, c. 758, §1 (NEW) .]

2. State agencies to be given priority. In providing for the lease of an available facility, the director shall first offer the available facility to state agencies in the following order:

A. State agencies or sub-units of state agencies which are not located in state-owned facilities; and [1985, c. 758, §1 (NEW).]

B. State agencies located in state-owned facilities. [1985, c. 758, §1 (NEW).]

[ 1985, c. 758, §1 (NEW) .]

3. Lease of state-owned facilities to other organizations. In the event that no state agency leases the available facility as provided in subsections 1 and 2, the director, with the approval of the commissioner or director of the agency of jurisdiction, may, by competitive bid, offer to lease the facility to any other organization.

A. Whenever the director offers to lease the available facility pursuant to this subsection, the director shall offer the lease to only those types of organizations that the agency of jurisdiction finds to be compatible with or conducive to the operation and services of the agency of jurisdiction. [1985, c. 758, §1 (NEW).]

B. Notwithstanding this subsection, the director may lease an available facility or portion of an available facility to a type of organization described in paragraph A without competitive bidding if:

(1) A total of 2,500 square feet or less in the available facility is unused and therefore available for lease; or

(2) The space leased is limited to 50% or less of the available facility up to a total of 20,000 square feet. [2001, c. 525, §2 (NEW).]

[ 2001, c. 525, §2 (AMD) .]

4. Standards. In offering a lease under the provisions of subsection 3, the director shall include standards and conditions in the lease as determined by the commissioner or director of the agency of jurisdiction which, at a minimum, include the following:

A. The types of uses compatible with and conducive to the activities of the agency of jurisdiction; and [1985, c. 758, §1 (NEW).]

B. The types of activities in which the lessee may engage which, at a minimum, shall include the following:

(1) Any services or programs that the lessee is required to provide or offer;

(2) Termination of lease provisions, to include 60-day notice by either the State or the lessee;

(3) Capital improvements to be made or equipment to be provided by the lessee;

(4) The length of the lease not to exceed 2 years, except when the director, with the approval of the commissioner or director of the agency of jurisdiction, finds that a longer term lease will accrue benefit to the State;

(5) Following notice as provided in this subsection, termination of the lease by the State to accommodate the needs of a state agency; and

(6) Any other provisions deemed necessary by the agency of jurisdiction or the director. [1985, c. 758, §1 (NEW).]

[ 1985, c. 758, §1 (NEW) .]

SECTION HISTORY

1985, c. 758, §1 (NEW). 2001, c. 525, §2 (AMD).



5 §1784. Rent and fees

In providing a lease under this chapter, the director shall require payment of fees or charges that, at a minimum, cover the costs of utilities, including heat, custodial services and any other costs generated by the lessee. In addition, a monthly rental fee shall be charged to the user which need not necessarily be the current rate charged in the private sector for similar facilities. [1985, c. 758, §1 (NEW).]

1. Provision of services to the State. If the lessee provides services or assistance to the State at no charge or at significantly reduced charges or the lessee provides in-kind contributions, the monthly rental fee may be reduced or waived by mutual agreement of the director and the commissioner or director of the agency of jurisdiction.

[ 1985, c. 758, §1 (NEW) .]

SECTION HISTORY

1985, c. 758, §1 (NEW).



5 §1785. Adoption of rules

1. Rules of implementation. The director shall adopt rules to implement this chapter. At a minimum, these rules shall include:

A. Provisions for offering available state facilities to state agencies; [1985, c. 758, §1 (NEW).]

B. Provisions for offering, by competitive bidding, available facilities to other organizations; [1985, c. 758, §1 (NEW).]

C. Standards for determining user created costs to state agencies for use of state-owned facilities to be reimbursed to the State; and [1985, c. 758, §1 (NEW).]

D. Standards for determining rental fees based on the location of the facilities, accessibility, local market rates, services or in-kind contributions provided by the user or lessee and any other standards deemed necessary by the director. [1985, c. 758, §1 (NEW).]

[ 1985, c. 758, §1 (NEW) .]

SECTION HISTORY

1985, c. 758, §1 (NEW).



5 §1786. Exemption of state from liability

Whenever a lease is offered to or signed by another organization pursuant to this chapter, the lease conditions shall clearly state that the State or any state employee shall not be liable for any personal injury or death or any property damage sustained as a result of the lease of the available facility in accordance with this chapter. The State shall not be liable for any actions of the lessee or the employees of the lessee. [1985, c. 758, §1 (NEW).]

SECTION HISTORY

1985, c. 758, §1 (NEW).






Chapter 155: PURCHASES

Subchapter 1: GENERAL PROVISIONS

5 §1811. Powers and duties

The Department of Administrative and Financial Services, through the Bureau of General Services, has authority: [1991, c. 780, Pt. Y, §61 (AMD).]

1. Purchases. To purchase all services, supplies, materials and equipment required by the State Government or by any department or agency thereof, subject to chapters 141 to 155;

A. The Director of the Bureau of General Services may establish dates by which departments and agencies of State Government must order standard forms that each department or agency requires, and to determine the quantity of each standard form to be printed in order to obtain savings resulting from volume purchasing; [1991, c. 780, Pt. Y, §62 (AMD).]

[ 1991, c. 780, Pt. Y, §62 (AMD) .]

2. Specifications. To adopt and enforce, subject to chapters 141 to 155, specifications which shall apply to services, supplies, materials and equipment purchased for the use of the State Government or any department or agency thereof;

3. Postal service.

[ 2005, c. 386, Pt. H, §2 (RP) .]

4. Central duplicating service.

[ 2005, c. 386, Pt. H, §3 (RP) .]

5. Storerooms.

[ 2005, c. 386, Pt. H, §4 (RP) .]

6. Surplus property.

[ 2005, c. 386, Pt. H, §5 (RP) .]

7. Central mailing room.

[ 2005, c. 386, Pt. H, §6 (RP) .]

8. Cooperative purchasing. To permit any political subdivision or school administrative district in the State or nonprofit free health care clinic that provides free primary or preventative services to make purchases of foodstuffs, materials, equipment and supplies through the Bureau of General Services, subject to such procedures, rules and regulations as may be prescribed by the director. This subsection applies to a municipality notwithstanding any provision in its municipal charter to the contrary;

[ 2005, c. 12, Pt. T, §8 (AMD) .]

9. Central Motor Pool.

[ 2005, c. 386, Pt. H, §7 (RP) .]

10. Equipment to be reviewed. To choose a designee to conduct a thorough review of all types of equipment, including automobiles, pickups and vans, owned, leased or otherwise available to the departments and agencies of the State, regardless of the source of supporting funds, and to make recommendations via the budgetary process for combining the uses of the equipment, providing centralized facilities or eliminating existing equipment and facilities, as believed to be most economical and efficient for the State. The department may also develop and institute review and control mechanisms considered necessary to ensure that capital equipment purchases authorized by the Legislature are consistent with the intent for which funds were recommended and made available; and

[ 2005, c. 12, Pt. T, §10 (NEW) .]

11. Motor vehicle replacement policy. To require that requisitions for replacement motor vehicles include the age and total mileage of the motor vehicles being replaced. For the purposes of this subsection, "motor vehicles" means passenger cars and panel and pickup trucks, excluding those vehicles authorized and assigned for pursuit purposes. Under no circumstances are any state vehicles to be used for commuting purposes. It is the intent of the Legislature that motor vehicles be in service for at least 5 years or 75,000 miles, whichever occurs first, before they are replaced. This policy must also be adopted by the State Budget Officer when preparing a budget document. Exceptions to this replacement policy require the prior approval of the Commissioner of Administrative and Financial Services. The Commissioner of Administrative and Financial Services may also set appropriate standards with regard to motor vehicle type, size and equipment and direct that all motor vehicles be purchased in accordance with a commodity calendar established by the Director of the Bureau of General Services.

[ 2005, c. 12, Pt. T, §10 (NEW) .]

SECTION HISTORY

1967, c. 492, (AMD). 1983, c. 25, (AMD). 1983, c. 608, §1 (AMD). 1985, c. 158, §1 (AMD). 1985, c. 785, §§A70,71 (AMD). 1991, c. 129, (AMD). 1991, c. 528, §§III12-14 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§III12-14 (AMD). 1991, c. 780, §§Y61-66 (AMD). 1993, c. 707, §G6 (AMD). 1995, c. 562, §§2,3 (AMD). RR 2003, c. 1, §3 (COR). 2003, c. 79, §1 (AMD). 2003, c. 600, §4 (REV). 2005, c. 12, §§T8-10 (AMD). 2005, c. 386, §§H2-7 (AMD).



5 §1811-A. Standards (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §OO (NEW). 1991, c. 780, §PP2 (AFF). 1991, c. 780, §PP1 (RP).



5 §1812. Scope of purchasing authority

The terms "services," "supplies," "materials" and "equipment" as used in this chapter mean any and all services, articles or things that are used by or furnished to the State or any department or agency thereof, and any and all printing, binding, publication of laws, journals and reports. Except as provided in chapters 141 to 155, any and all services, supplies, materials and equipment needed by one or more departments or agencies of the State Government must be directly purchased or contracted for by the Director of the Bureau of General Services, as may be determined from time to time by rules adopted pursuant to chapters 141 to 155, which rules the Department of Administrative and Financial Services is authorized and empowered to make. It is the intent and purpose of this chapter that the Director of the Bureau of General Services purchase collectively all services, supplies, materials and equipment for the State or any department or agency thereof in a manner that will best secure the greatest possible economy consistent with the grade or quality of the services, supplies, materials and equipment best adapted for the purposes for which they are needed. Whenever supplies and materials are available for purchase that are composed in whole or in part of recycled materials and are shown by the seller, supplier or manufacturer to be equal in quality and are competitively priced, except for paper and paper products, the Director of the Bureau of General Services shall purchase such recycled supplies and materials. The Director of the Bureau of General Services shall also review procurement procedures and bid specifications for the purchase of products and materials to ensure, to the maximum extent feasible, the purchase of products or materials that are made with recycled materials or may be recycled or reused once discarded. For the purposes of this section and section 1812-B, "recycled materials" means materials that are composed in whole or in part of elements that are reused or reclaimed. [1991, c. 780, Pt. Y, §67 (AMD).]

The Trustees of the University of Maine System may authorize the Department of Administrative and Financial Services to act for them in any purchases. [1991, c. 780, Pt. Y, §67 (AMD).]

The word "services," when used in this chapter, means any and all window cleaning services, elevator repair and maintenance services, laundry service, linen supply service, dry cleaning service, janitor service, floor maintenance service, rubbish and garbage disposal service, tree surgeon service, all types of office machine repair and maintenance service, exterminator service, refrigerator repair and maintenance service and oil burner repair and maintenance service when any such service is performed by an independent contractor. The Director of the Bureau of General Services may, with the approval of the Commissioner of Administrative and Financial Services add to or eliminate from the various types of service set forth in this paragraph such services performed by independent contractors as may be considered by the director to be in the best interests of the State. [1991, c. 780, Pt. Y, §67 (AMD).]

SECTION HISTORY

1969, c. 300, §1 (AMD). 1975, c. 739, §1 (AMD). 1985, c. 779, §17 (AMD). 1985, c. 785, §A72 (AMD). 1987, c. 402, §A43 (AMD). 1989, c. 585, §C1 (AMD). 1991, c. 374, §1 (AMD). 1991, c. 780, §Y67 (AMD).



5 §1812-A. Report on purchase of recycled products

The State Purchasing Agent shall report on or before January 1st of the First Regular Session of each Legislature to the joint standing committee of the Legislature having jurisdiction over natural resources on the State's efforts to purchase supplies and materials composed in whole or in part of recycled materials. The State Purchasing Agent shall also report on any procurement policies, incentives, educational programs, promotional efforts or other activities undertaken by the Bureau of Purchases to encourage the purchase of those supplies and materials. The State Purchasing Agent shall include in the report any recommendations to increase or facilitate the purchase of those supplies and materials. [1989, c. 585, Pt. C, §2 (AMD).]

SECTION HISTORY

1987, c. 517, §1 (NEW). 1989, c. 585, §C2 (AMD).



5 §1812-B. Purchasing of paper and paper products

1. Purchase of paper and paper products with recycled material content. Subject to subsection 3, the State Purchasing Agent shall provide that of the total dollar amount spent in each fiscal year on paper and paper products purchased by the State:

A. On or after October 1, 1989, not less than 15% shall be spent on paper and paper products with recycled material content; [1989, c. 585, Pt. C, §3 (NEW).]

B. On or after October 1, 1991, not less than 30% shall be spent on paper and paper products with recycled material content; and [1989, c. 585, Pt. C, §3 (NEW).]

C. On or after October 1, 1993, not less than 50% shall be spent on paper and paper products with recycled material content. [1989, c. 585, Pt. C, §3 (NEW).]

[ 1989, c. 585, Pt. C, §3 (NEW) .]

2. Federal guidelines and cooperative purchases. To qualify as having recycled material content, paper or paper products must have recycled material content which meets or exceeds the standards established for that paper or paper product category in Table 1 of the Guideline for Federal Procurement of Paper and Paper Products, 40 Code of Federal Regulations, Part 250. The State Purchasing Agent shall determine whether a paper or paper product qualifies. The State Purchasing Agent may join with other states in making cooperative requests for bids to supply paper and paper products.

[ 1989, c. 585, Pt. C, §3 (NEW) .]

3. Bids; price preference. A person who submits a bid for a contract to supply paper or paper products shall certify the percentage and nature of any recycled materials content in the product subject to bid. Bids offering paper or paper products with recycled material content that are within 10% of the lowest bid that meets all other specifications may receive up to a 10% price preference. Any bids to supply paper or paper products with recycled material content that exceed by more than 10% the low bid which meets all other specifications shall not be considered. If no bids are received on a request for bids which offer paper or paper products with recycled material content, the State Purchasing Agent may award the contract to a bidder whose paper or paper product has substandard percentages of or no recycled materials content.

[ 1989, c. 585, Pt. C, §3 (NEW) .]

SECTION HISTORY

1989, c. 585, §C3 (NEW).



5 §1812-C. Use of composted and recycled organic materials and reclaimed soil and residuals

1. Activities. All state agencies shall, to the maximum extent practical and consistent with sound environmental practices, use composted and recycled organic materials and reclaimed soil and residuals in the following activities:

A. All land maintenance activities that are paid for by public funds; [1991, c. 374, §2 (NEW).]

B. All construction activities that are paid for by public funds; and [1991, c. 374, §2 (NEW).]

C. All land maintenance and construction activities that are awarded through grant-in-aid-programs to municipalities. [1991, c. 374, §2 (NEW).]

[ 1991, c. 374, §2 (NEW) .]

2. Standards. The Department of Agriculture, Conservation and Forestry shall develop standards for fertilizers and soil conditioners made from different mixes of compostible wastes that could be used by state agencies involved in land preparation and improvement work. These standards must be adopted by rule by January 1, 1990.

[ 1991, c. 374, §2 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1989, c. 585, §C3 (NEW). 1991, c. 374, §2 (RPR). 2011, c. 657, Pt. W, §5 (REV).



5 §1812-D. Coordination of procurement information and policies

The Bureau of Purchases shall coordinate with the Department of Transportation, the Department of Agriculture, Conservation and Forestry, the Department of Environmental Protection and the Office of Waste Reduction and Recycling to develop a central data base of information including, but not limited to, procurement policies, market information, technical data and demonstration project results. This data shall be compiled annually and provided to local public agencies by the Office of Waste Reduction and Recycling. [1989, c. 585, Pt. C, §3 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1989, c. 585, §C3 (NEW). 2011, c. 657, Pt. W, §5 (REV).



5 §1812-E. Purchasing of vehicles; fuel efficiency

Except for cars and light duty trucks purchased for law enforcement and other special use purposes as designated by the State Purchasing Agent, the State Purchasing Agent may not purchase or lease any car or light duty truck for use by the State or any department or agency of the State unless: [1991, c. 207, (NEW).]

1. 1993 standards. Beginning January 1, 1993, the car has a manufacturer's estimated highway mileage rating of at least 30 miles per gallon and the light duty truck has a manufacturer's estimated highway mileage rating of at least 24 miles per gallon;

[ 1991, c. 207, (NEW) .]

2. 1997 standards. Beginning January 1, 1997, the car has a manufacturer's estimated highway mileage rating of at least 38 miles per gallon and the light duty truck has a manufacturer's estimated highway mileage rating of at least 30 miles per gallon; and

[ 1991, c. 207, (NEW) .]

3. 2000 standards. Beginning January 1, 2000, the car has a manufacturer's estimated highway mileage rating of at least 45 miles per gallon and the light duty truck has a manufacturer's estimated highway mileage rating of at least 35 miles per gallon.

[ 1991, c. 207, (NEW) .]

For the purposes of this section, the terms "car" and "light duty truck" have the same meaning as in the federal Department of Energy Publication DOE/CE-0019/10, or any successor publication. [1991, c. 207, (NEW).]

SECTION HISTORY

RR 1991, c. 1, §8 (COR). 1991, c. 207, (NEW). 1991, c. 246, §3 (NEW).



5 §1812-F. Water conservation devices; purchase and installation

The purchase and installation of faucets, shower heads, toilets and urinals is subject to section 1762-A. [1991, c. 246, §3 (NEW).]

SECTION HISTORY

RR 1991, c. 1, §8 (RNU). 1991, c. 246, §3 (NEW).



5 §1812-G. Payment for hotel rooms

A hotel, motel or other establishment that provides lodging may directly bill a state agency in connection with a state employee who travels on state business. A state agency may use a purchase order to procure lodging. [2001, c. 120, §1 (NEW).]

SECTION HISTORY

2001, c. 120, §1 (NEW).



5 §1813. Rules and regulations

The Director of the Bureau of General Services, with the approval of the Commissioner of Administrative and Financial Services, may adopt, modify or abrogate rules for the following purposes: [1991, c. 780, Pt. Y, §68 (AMD).]

1. Direct purchases. Authorizing any state department or agency to purchase directly certain specified services, supplies, materials and equipment, limiting their powers in relation thereto, and describing the manner in which purchases shall be made;

2. Purchase and distribution of supplies. Prescribing the manner in which the supplies, materials and equipment shall be purchased, delivered, stored and distributed;

3. Monthly reports. Requiring monthly reports by state departments or agencies of stocks of supplies, materials and equipment on hand and prescribing the form of such reports;

4. Requisitions and estimates. Prescribing the dates for making requisitions and estimates, the periods for which they are to be made, the form thereof and the manner of authentication;

5. Inspection and tests. Prescribing the manner of inspecting all deliveries of supplies, materials and equipment, and making chemical and physical tests of samples submitted with bids and samples from deliveries;

6. Surplus property. Providing for transfer of supplies, materials and equipment that are surplus from one state department or agency to another that may need them, and for the disposal by private and public sale of supplies, materials and equipment that are obsolete and unusable. Political subdivisions, educational institutions, fire departments or qualifying nonprofit organizations as defined in section 1828, subsection 1, must be given an opportunity to purchase the surplus items through private sale. If 2 or more political subdivisions, educational institutions, fire departments or qualifying nonprofit organizations are interested in any item, the sale must be the result of competitive bid. Any equipment so purchased must be retained for a period of at least one year in a current ongoing program. Any item purchased by a political subdivision, educational institution, fire department or qualifying nonprofit organization under this section may not be sold or transferred by that political subdivision, educational institution, fire department or qualifying nonprofit organization for a period of 6 months from the date of the private sale, except that a qualifying nonprofit organization that contracts with the Department of Health and Human Services to provide vehicles to low-income families may resell a passenger vehicle or light truck purchased in the private sale to a low-income family to assist it in participating in work, education or training pursuant to the qualifying nonprofit organization's contract with the Department of Health and Human Services. The State reserves the right to refuse to sell additional equipment to a political subdivision, educational institution, fire department or qualifying nonprofit organization if it is determined that the political subdivision, educational institution, fire department or qualifying nonprofit organization has not retained the equipment for the required period of 6 months;

[ 2005, c. 386, Pt. H, §8 (AMD) .]

7. Deposit or bond with bids. Prescribing the amount of deposit or bond to be submitted with a bid on a contract and the amount of bond to be given for the faithful performance of a contract;

8. Other matters. Providing for such other matters as may be necessary to give effect to the foregoing rules and to chapters 141 to 155.

SECTION HISTORY

1975, c. 161, (AMD). 1985, c. 158, §2 (AMD). 1985, c. 785, §A73 (AMD). 1987, c. 395, §A21 (AMD). 1989, c. 596, §O1 (AMD). 1991, c. 418, §1 (AMD). 1991, c. 780, §Y68 (AMD). 2001, c. 529, §1 (AMD). 2003, c. 37, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 386, §H8 (AMD).



5 §1813-A. Sale of surplus property (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 158, §3 (NEW). 1985, c. 785, §A74 (AMD). 1989, c. 596, §O2 (RPR). 1991, c. 418, §§2,3 (AMD). 1991, c. 716, §6 (AMD). RR 2001, c. 2, §A7 (COR). 2001, c. 529, §2 (AMD). 2003, c. 37, §§2,3 (AMD). 2003, c. 545, §5 (REV). 2003, c. 689, §B6 (REV). 2005, c. 386, §H9 (RP).



5 §1813-B. Cost-savings information available through the Internet

The Director of the Bureau of General Services shall make cost-savings information for the award winners of all competitively bid contracts for services for the State available through the department's publicly accessible site on the Internet. For a contract with a new contractor, the cost-savings information must, where applicable, include projected savings of the contract over the State's costs of providing the same service and include the amount of savings over the previous contractor's contract. For a contract with a contractor renewing or extending a contract for the first time, the cost-savings information must, where applicable, include details of cost-savings for the expiring contract over the previous contractor's costs and details of continued cost-savings at or below costs in the current contract adjusted for inflation. For a contract with a contractor renewing or extending a contract beyond a first renewal or extension, the cost-savings information must include details on continued cost-savings at or below costs in the current contract adjusted for inflation. The Director of the Bureau of General Services shall coordinate with all departments and agencies in the State to ensure the collection of the cost-savings information described in this section. The Director of the Bureau of General Services, with the approval of the Commissioner of Administrative and Financial Services, shall establish by rule practices and procedures to make the cost-savings information available on the department's publicly accessible site on the Internet. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2015, c. 345, §1 (NEW).]

SECTION HISTORY

2015, c. 345, §1 (NEW).



5 §1814. Standardization Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 300, §§2,3 (AMD). 1977, c. 332, (RPR). 1983, c. 812, §§25,26 (AMD). 1985, c. 785, §A75 (AMD). 1989, c. 503, §B18 (AMD). 1991, c. 622, §S4 (RP).



5 §1815. Requisitions required

Except as otherwise provided in chapters 141 to 155 and the rules and regulations adopted hereunder, services, supplies, materials and equipment shall be purchased by or furnished to the State Government or any department or agency thereof only upon requisition to the State Purchasing Agent. The State Purchasing Agent, or his authorized representative, shall examine each requisition submitted to him by any department or agency of the State Government and may revise it as to quantity, quality or estimated cost after consultation with the department or agency concerned.



5 §1816. Bids, awards and contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 300, §§4,5 (AMD). 1973, c. 731, (AMD). 1977, c. 399, (AMD). 1979, c. 3, §1 (AMD). 1979, c. 586, §§1,2 (AMD). 1981, c. 495, (AMD). 1981, c. 592, (AMD). 1983, c. 194, §§1,2 (AMD). 1985, c. 222, §1 (AMD). 1985, c. 359, §2 (AMD). 1987, c. 737, §§C7,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 501, §§J1-5 (AMD). 1989, c. 785, §1 (RP).



5 §1816-A. Personal services contracting

1. Conditions; general. Except for contracts requiring specific legislative approval, personal services contracting is permissible when any one of the following conditions is met.

A. The services contracted are not currently available within a state agency, can not be performed satisfactorily by civil service employees or are of such a highly specialized or technical nature that the necessary expert knowledge, experience or ability is not available through the civil service system. [1997, c. 285, §1 (NEW).]

B. The services are incidental to a contract for the purchase or lease of real or personal property. Contracts under this criterion, known as service agreements, include, but are not limited to, agreements to service or maintain office equipment or computers that are leased or rented. [1997, c. 285, §1 (NEW).]

C. The legislative, administrative or legal goals and purposes can not be accomplished by using persons selected pursuant to the civil service system. Contracts are permissible under this criterion to protect against a conflict of interest or to ensure independent and unbiased findings when there is a clear need for a different outside perspective. [1997, c. 285, §1 (NEW).]

D. A state agency needs private counsel because a conflict of interest on the part of the Department of the Attorney General prevents it from representing the agency without compromising the agency's position. A contract entered into under this condition requires the written consent of the Attorney General. [1997, c. 285, §1 (NEW).]

E. The contractor provides equipment, materials, facilities or support services that the State can not feasibly provide in the location where the services are to be performed. [1997, c. 285, §1 (NEW).]

F. The contractor conducts training courses for which appropriately qualified civil service instructors are not and can not be made available. [1997, c. 285, §1 (NEW).]

G. The services are of such an urgent, temporary or occasional nature that the delay incumbent in implementation under civil service would frustrate the purpose. [1997, c. 285, §1 (NEW).]

H. The contracting agency demonstrates a quantifiable improvement in services that can not be reasonably duplicated within existing resources. [1997, c. 285, §1 (NEW).]

[ 1997, c. 285, §1 (NEW) .]

2. Conditions; cost savings. Personal services contracting is permissible to achieve actual cost savings when all the following conditions are met.

A. The contracting agency clearly demonstrates that the proposed contract would result in actual overall cost savings to the State as long as, in comparing costs:

(1) The State's costs of providing the same service as proposed by a contractor are included. These costs must include the salaries and benefits of additional staff that would be needed and the cost of additional space, equipment and materials needed to perform the service; and

(2) Any continuing state costs directly associated with a contractor providing a contracted function are included. These continuing state costs include, but are not limited to, those costs for inspection, supervision, monitoring and any pro rata share of existing costs or expenses, including administrative salaries and benefits, rent, equipment costs, utilities and materials. [1997, c. 285, §1 (NEW).]

B. The contract does not adversely affect the State's affirmative action efforts. [1997, c. 285, §1 (NEW).]

C. The contract is awarded in accordance with section 1825-B. [1997, c. 285, §1 (NEW).]

D. The contract includes specific provisions pertaining to the qualifications of the staff that is to perform the work under the contract, as well as a statement that the contractor's hiring practices meet applicable affirmative action and antidiscrimination standards. [1997, c. 285, §1 (NEW).]

E. The potential for future economic risk to the State from potential rate increases or work interruptions by the contractor is minimal. [1997, c. 285, §1 (NEW).]

F. The contract is with a firm or a licensed, registered or otherwise professionally qualified individual. For the purposes of this section, "firm" means a corporation, partnership, nonprofit organization or sole proprietorship. [1997, c. 285, §1 (NEW).]

G. The potential economic advantage of contracting is not outweighed by the public's interest in having a particular function performed directly by State Government. [1997, c. 285, §1 (NEW).]

H. The contract does not contain standards of performance or employee qualifications lower than existing state standards or minimum qualifications. [1997, c. 285, §1 (NEW).]

I. An equivalent basis for cost comparison between state employee and private contractor provision of services is calculated, as established by rules adopted by the State Purchasing Agent pursuant to section 1825-B, subsection 11, and it is determined that the private contractor provides the best value. [2003, c. 501, §1 (NEW); 2003, c. 501, §3 (AFF).]

[ 2003, c. 501, §1 (AMD); 2003, c. 501, §3 (AFF) .]

3. Contract information retained. Departments or agencies submitting proposed contracts shall retain all data, including written findings, relevant to the contracts and necessary for a specific application of the standards set forth in subsections 1 and 2.

[ 1997, c. 285, §1 (NEW) .]

4. Access to public records. As a condition of accepting a contract for services under this section, a contractor must agree to treat all records, other than proprietary information, relating to personal services work performed under the contract as public records under the freedom of access laws to the same extent as if the work were performed directly by the department or agency. For the purposes of this subsection, "proprietary information" means information that is a trade secret or commercial or financial information, the disclosure of which would impair the competitive position of the contractor and would make available information not otherwise publicly available. Information relating to wages and benefits of the employees performing the personal services work under the contract and information concerning employee and contract oversight and accountability procedures and systems are not proprietary information. This subsection applies to contracts, contract extensions and contract amendments executed on or after October 1, 2009.

[ 2009, c. 221, §1 (NEW) .]

SECTION HISTORY

1997, c. 285, §1 (NEW). 2003, c. 501, §1 (AMD). 2003, c. 501, §3 (AFF). 2009, c. 221, §1 (AMD).



5 §1817. Printing of laws

When the Revisor of Statutes has prepared material for a revision of the entire statutes of the State, the revisor shall deliver the revision prepared for printing to the State Purchasing Agent, who shall contract for the printing, binding and delivery to the State of a sufficient number of volumes to meet the needs of the State and for sale as provided. [2015, c. 102, §8 (AMD).]

SECTION HISTORY

1985, c. 737, §B11 (AMD). 2015, c. 102, §8 (AMD).



5 §1818. Deliveries

Supplies, materials and equipment, purchased or contracted for by the State Purchasing Agent, shall be delivered by him or by the contractor to the department or agency by which or for whom the same are to be used from time to time as required.



5 §1819. Unlawful purchases

Whenever any department or agency of the State Government, required by chapters 141 to 155 and rules and regulations adopted pursuant thereto, applying to the purchase of services, supplies, materials or equipment through the State Purchasing Agent, shall contract for the purchase of such services, supplies, materials or equipment contrary to chapters 141 to 155 or the rules and regulations made hereunder, such contract shall be void and have no effect. If any such department or agency purchases any services, supplies, materials or equipment contrary to chapters 141 to 155 or rules and regulations made hereunder, the head of such department or agency shall be personally liable for the costs thereof, and if such services, supplies, materials or equipment are so unlawfully purchased and paid for out of state moneys, the amount thereof may be recovered in the name of the State in an appropriate action instituted therefor.



5 §1820. Motor vehicles sold by State

Any motor vehicle sold by the State shall be sold to the highest bidder. Specific terms of delivery and terms of interim usage prior to delivery shall be stated to the prospective purchaser prior to the time that the State accepts any bid, and such terms shall be complied with by agents or employees of the State having control of the disposition of such motor vehicle or vehicles after any such bids have been accepted. This section shall not apply to the exchange of motor vehicles for new models between the State and authorized dealers.



5 §1821. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 198, (NEW). 2015, c. 141, §1 (RP).



5 §1822. Blind-made products (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 198, (NEW). 1989, c. 14, §1 (AMD). 1993, c. 708, §J3 (AMD). 1995, c. 560, §F4 (AMD). 2015, c. 141, §2 (RP).



5 §1823. Price determination (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 198, (NEW). 2015, c. 141, §3 (RP).



5 §1824. Procurement by State or any political subdivisions of the State (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 198, (NEW). 1993, c. 708, §J4 (AMD). 2015, c. 141, §4 (RP).



5 §1824-A. Statewide Capital Equipment Fund

1. Fund. The Statewide Capital Equipment Fund, referred to in this section as "the fund," is established as a program account in the General Fund within the Department of Administrative and Financial Services to provide a source of funding for the purchase of items of capital equipment that are emergency in nature and that were not funded or could not have been anticipated and included in the biennial or supplemental budget enacted pursuant to section 1666-A.

[ 2011, c. 380, Pt. EE, §1 (NEW) .]

2. Use of fund. The fund may be used for the purchase of capital equipment, but may not be used to purchase motor vehicles, real property, information technology equipment or any single piece of equipment with a value of more than $35,000.

[ 2011, c. 380, Pt. EE, §1 (NEW) .]

3. Nonlapsing account. Any unexpended amounts remaining in the fund may not lapse but must be carried forward.

[ 2011, c. 380, Pt. EE, §1 (NEW) .]

4. Application for funds. Departments and agencies seeking funding must submit a request to the Commissioner of Administrative and Financial Services upon forms provided by the Department of Administrative and Financial Services.

[ 2011, c. 380, Pt. EE, §1 (NEW) .]

5. Transfer authority. Funds approved for equipment purchases may be transferred by financial order upon recommendation of the State Budget Officer and approval of the Governor.

[ 2011, c. 380, Pt. EE, §1 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. EE, §1 (NEW).



5 §1825. Prohibitions

All state agencies, except the Department of Transportation, are prohibited from purchasing what is normally classified as heavy equipment not previously authorized by the Legislature through the budget process, without prior written authorization from the Commissioner of Administrative and Financial Services. All purchase requisitions for heavy equipment must indicate the budget year and account that authorized each item of equipment and, if required, contain the written authorization of the Commissioner of Administrative and Financial Services. [1991, c. 780, Pt. Y, §69 (AMD).]

SECTION HISTORY

1985, c. 481, §A13 (NEW). 1991, c. 780, §Y69 (AMD).






Subchapter 1-A: RULES GOVERNING THE COMPETITIVE BID PROCESS

5 §1825-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 785, §2 (NEW).]

1. Aggrieved person. "Aggrieved person" means any person who bids on a contract or grant and who is adversely affected, financially, professionally or personally, by that contract or grant award decision.

[ 2015, c. 179, §1 (AMD) .]

2. Approved equal. "Approved equal" means any goods or service other than specified in the bid proposal that in the opinion of the State Purchasing Agent is equivalent in character, quality and performance to the goods or service specified in the bid proposal.

[ 1989, c. 785, §2 (NEW) .]

3. Competitive bidding. "Competitive bidding" means the transmission of a written proposal or invitation to bid to at least 3 responsible suppliers that is to be replied to at a stated time. In obtaining competitive bids, if the State Purchasing Agent finds that 3 responsible bidders are not available, the State Purchasing Agent may make such exceptions to this subsection as are in the best interests of the State.

[ 1989, c. 785, §2 (NEW) .]

4. In-state bidder. "In-state bidder" means a person or group of persons whose principal place of business, or a branch of whose business, is located in the State.

[ 1989, c. 785, §2 (NEW) .]

5. Person. "Person" means any individual, business, corporation, association, firm, partnership or other organization, whether profit or nonprofit.

[ 1989, c. 785, §2 (NEW) .]

6. Petitioner. "Petitioner" means any person who has requested a stay of a contract or grant award decision or a hearing of appeal.

[ 2015, c. 179, §1 (AMD) .]

7. Significantly vary. "Significantly vary" means to change, modify, add to, subtract from, substitute or otherwise change a proposal or invitation to bid to an extent that may affect the price of goods or services requested.

[ 1989, c. 785, §2 (NEW) .]

8. Stay. "Stay" means the temporary suspension of a contract or grant award pending an appeal under this subchapter.

[ 2015, c. 179, §1 (AMD) .]

SECTION HISTORY

1989, c. 785, §2 (NEW). 2015, c. 179, §1 (AMD).



5 §1825-B. Bids, awards, contracts and grants

1. Purchases by competitive bidding. The Director of the Bureau of General Services shall purchase collectively all goods and services for the State or any department or agency of the State in a manner that best secures the greatest possible economy consistent with the required grade or quality of the goods or services. Except as otherwise provided by law, the Director of the Bureau of General Services shall make purchases of goods or services needed by the State or any department or agency of the State through competitive bidding.

[ 1991, c. 780, Pt. Y, §70 (AMD) .]

2. Waiver. The requirement of competitive bidding may be waived by the Director of the Bureau of General Services when:

A. The procurement of goods or services by the State for county commissioners pursuant to Title 30-A, section 124, involves the expenditure of $2,500 or less, and the interests of the State would best be served; [1999, c. 105, §1 (AMD).]

B. The Director of the Bureau of General Services is authorized by the Governor or the Governor's designee to make purchases without competitive bidding because in the opinion of the Governor or the Governor's designee an emergency exists that requires the immediate procurement of goods or services; [1995, c. 119, §1 (AMD).]

C. After reasonable investigation by the Director of the Bureau of General Services, it appears that any required unit or item of supply, or brand of that unit or item, is procurable by the State from only one source; [1991, c. 780, Pt. Y, §70 (AMD).]

D. It appears to be in the best interest of the State to negotiate for the procurement of petroleum products; [1989, c. 785, §2 (NEW).]

E. The purchase is part of a cooperative project between the State and the University of Maine System, the Maine Community College System, the Maine Maritime Academy or a private, nonprofit, regionally accredited institution of higher education with a main campus in this State involving:

(1) An activity assisting a state agency and enhancing the ability of the university system, community college system, Maine Maritime Academy or a private, nonprofit, regionally accredited institution of higher education with a main campus in this State to fulfill its mission of teaching, research and public service; and

(2) A sharing of project responsibilities and, when appropriate, costs; [2011, c. 555, §1 (AMD).]

F. The procurement of goods or services involves expenditures of $10,000 or less, in which case the Director of the Bureau of General Services may accept oral proposals or bids; or [1999, c. 105, §2 (AMD).]

G. The procurement of goods or services involves expenditures of $10,000 or less, and procurement from a single source is the most economical, effective and appropriate means of fulfilling a demonstrated need. [1999, c. 105, §3 (AMD).]

[ 2011, c. 555, §1 (AMD) .]

3. Report. By January 15th of each year the Director of the Bureau of General Services shall submit to the joint standing committee of the Legislature having jurisdiction over state and local government a report concerning any waivers from the competitive bidding provisions established in subsection 2, paragraph E.

[ 1991, c. 780, Pt. Y, §70 (AMD) .]

4. Registry of suppliers. Suppliers desiring to have their names entered on a registry of suppliers must submit a request to the Director of the Bureau of General Services in writing. The Director of the Bureau of General Services may prescribe the manner and form in which such a request must be submitted and may limit the number of names of out-of-state bidders on any registry. The name of any supplier entered in such a registry who fails to submit a bid on 3 consecutive proposals or invitations to bid may be removed from the registry at the discretion of the Director of the Bureau of General Services, except that the Department of Corrections remains on any registry until the Department of Corrections requests that the department be removed from that registry.

[ 1991, c. 780, Pt. Y, §70 (AMD) .]

5. Alternate bids. When, in bid forms and specifications, an article or material is identified by using a trade name and catalog number of a manufacturer or vendor, the term "or approved equal," if not inserted with the identification, is implied. There is a presumption that any reference to a particular manufacturer's product either by trade name or by limited description has been made solely for the purpose of more clearly indicating the minimum standard of quality desired. Consideration must be given to proposals submitted on approved equal alternate commodities to the extent that such action serves the best interest of the State. The bidder submitting a proposal on a commodity other than as specified shall furnish complete identification, descriptive literature or data with respect to the alternate commodity that the bidder proposes to furnish. Lack of such information on the bid must be construed to mean that the bidder proposes to furnish the exact commodity described. The State reserves the right to reject any bids, in whole or in part, to waive any formality or technicality in any bid and to accept any item in any bid.

[ 1989, c. 785, §2 (NEW) .]

6. Record of bids. Each bid, with the name of the bidder, must be entered on a record. Each record, with the successful bid indicated, must be open to public inspection after the letting of the contract or grant. A bond for the proper performance of each contract or grant may be required of each successful bidder at the discretion of the Director of the Bureau of General Services, with the approval of the Commissioner of Administrative and Financial Services.

[ 2015, c. 179, §2 (AMD) .]

7. Awards to best-value bidder. Except as otherwise provided by law, competitively awarded orders, grants or contracts made by the Director of the Bureau of General Services or by any department or agency of the State must be awarded to the best-value bidder, taking into consideration the qualities of the goods or services to be supplied, their conformity with the specifications, the purposes for which they are required, the date of delivery and the best interest of the State. If the bidder that was initially awarded the order, grant or contract does not perform, the Director of the Bureau of General Services may cancel the order, grant or contract and award a new order, grant or contract to the 2nd best-value bidder. The order, grant or contract may not be awarded to a bidder that the Director of the Bureau of General Services determined was not in compliance at the time the initial bid was submitted.

[ 2015, c. 179, §2 (AMD) .]

8. Tie bids. The Director of the Bureau of General Services shall award contracts, grants or purchases to in-state bidders or to bidders offering commodities produced or manufactured in the State if the price, quality, availability and other factors are equivalent.

[ 2015, c. 179, §2 (AMD) .]

9. Determination of best-value bidder. In determining the best-value bidder, the Director of the Bureau of General Services or any department or agency of the State shall, for the purpose of competitively awarding a contract or grant, add a percent increase on the bid of a nonresident bidder equal to the percent, if any, of the preference given to that bidder in the state in which the bidder resides.

[ 2015, c. 179, §2 (AMD) .]

10. List of state preferences published. The Director of the Bureau of General Services on or before January 1st of each year shall publish a list of states that give preference to in-state bidders with the percent increase applied in each such state. The Director of the Bureau of General Services or any department or agency of the State may rely on the names of states and percentages as published in determining the best-value bidder without incurring any liability to any bidder.

[ 1997, c. 263, §2 (AMD) .]

11. Rulemaking; unfair competition. State departments and agencies may not achieve cost savings due to cost differentials that derive from a bidder's failure to provide health and retirement benefits to its employees. The State Purchasing Agent shall adopt rules governing the purchase of services and the awarding of grants or contracts for personal services to establish a basis for bid price and cost comparison among businesses that provide health and retirement benefits to their employees and those that do not provide these benefits. The rules must include a methodology for calculating bid price and cost differentials for services provided by businesses and state employees due to the provision of health and retirement benefits for employees. The rules must adjust the bid prices to establish an equivalent basis for bid price and cost comparison among businesses when awarding contracts or grants and between businesses and state employees when determining whether or not a contract or grant is permitted under section 1816-A. These rules must apply to all state departments and agencies. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2015, c. 179, §2 (AMD) .]

12. Vendor's fee. The State Purchasing Agent may collect a fee in an amount equal to 1% of the bid from a supplier of apparel, footwear or textiles with a winning bid under this section. The State Purchasing Agent shall apply the fee under this subsection to the costs of implementing and administering the state purchasing code of conduct under section 1825-L, including developing a consortium to monitor and investigate alleged violations of the code of conduct. The State Purchasing Agent shall adopt routine technical rules under chapter 375, subchapter 2-A to carry out the purposes of this subsection.

[ 2007, c. 193, §1 (NEW) .]

13. Vendor's fee report. By January 15th of each year the Director of the Bureau of General Services shall submit a report to the joint standing committee of the Legislature having jurisdiction over state and local government matters concerning revenue generated by the vendor's fee established in subsection 12.

[ 2007, c. 193, §2 (NEW) .]

14. Condition of doing business with the State. Notwithstanding any provision of law to the contrary, any purchase by the State of $100,000 or more of tangible personal property, except for public utility purchases, as defined in Title 36, section 1752, subsection 17, or emergency purchases pursuant to subsection 2, paragraph B, may be made only from a person who is registered as a seller pursuant to Title 36, section 1754-B. As a condition of doing business with the State, the seller must collect, report and remit taxes in accordance with Title 36, Part 3. As provided in this subsection, the State is prohibited from doing business with a person who is not registered as a seller pursuant to Title 36, section 1754-B and is not in compliance with the requirement to collect, report and remit taxes pursuant to Title 36, Part 3. After notification of the award, the seller must provide the State Purchasing Agent with a valid retailer certificate issued by the State Tax Assessor within 7 business days. If the seller fails to provide the registration certificate within 7 business days, the State Purchasing Agent may cancel the award and make a new award pursuant to subsection 7. The State Purchasing Agent shall provide the State Tax Assessor with a copy of all contracts and grants awarded pursuant to this section. The State Tax Assessor shall notify the State Purchasing Agent if at any time during the term of the contract or grant the person is no longer registered or is not collecting, reporting and remitting taxes in compliance with the requirements of Title 36, Part 3. Until the noncompliance is corrected, the State Purchasing Agent may withhold any payments to the person.

[ 2015, c. 179, §2 (AMD) .]

SECTION HISTORY

1989, c. 785, §2 (NEW). 1991, c. 515, §1 (AMD). 1991, c. 780, §Y70 (AMD). 1993, c. 640, §1 (AMD). 1995, c. 42, §1 (AMD). 1995, c. 119, §§1-4 (AMD). 1995, c. 387, §1 (AMD). 1995, c. 625, §A5 (AMD). 1997, c. 263, §§1,2 (AMD). 1999, c. 105, §§1-3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 501, §2 (AMD). 2007, c. 193, §§1, 2 (AMD). 2007, c. 328, §1 (AMD). 2011, c. 555, §1 (AMD). 2015, c. 179, §2 (AMD).



5 §1825-C. Rulemaking

The State Purchasing Agent shall adopt rules under this subchapter governing the purchase of services, the awarding of grants or contracts and the procedure by which aggrieved persons may appeal award decisions made by a department or agency of State Government. These rules must be adopted in accordance with the Maine Administrative Procedure Act and apply to all departments and agencies of State Government subject to the authority of the Department of Administrative and Financial Services as set forth in this chapter. [2015, c. 179, §3 (AMD).]

SECTION HISTORY

1989, c. 785, §2 (NEW). 2007, c. 466, Pt. A, §12 (AMD). 2015, c. 179, §3 (AMD).



5 §1825-D. Public notice and review of bids

The State Purchasing Agent shall make the public aware of contracts and grants for which bids are being requested and the procedure to be used in reviewing bids. Rules adopted under this subchapter must include a clear procedure: [2015, c. 179, §4 (AMD).]

1. Notice. For informing the public about contracts and grants for which proposals are being requested;

[ 2015, c. 179, §5 (AMD) .]

1-A. Request for information. For requesting information from bidders that includes, but is not limited to, the degree to which the bidder meets or exceeds various state and federal regulatory requirements and any other state fiscal impact;

[ 1997, c. 263, §3 (NEW) .]

2. Review process. To be used when reviewing competitive bids, including the requirement that written records be kept by each person directly reviewing or ranking bids;

[ 1989, c. 785, §2 (NEW) .]

3. Contract or grant award. For determining successful bidders and awarding contracts and grants, including written notification to all bidders upon an award decision made pursuant to a request for proposals and criteria to be used to resolve tie bids; and

[ 2015, c. 179, §5 (AMD) .]

4. Criteria for appeals. For the review of any contract or grant award decision appealed under this subchapter.

[ 2015, c. 179, §5 (AMD) .]

A department or agency of State Government may not significantly vary the content, nature or requirements of a proposal or invitation to bid issued under this subchapter without immediately notifying all bidders of those changes in writing and allowing sufficient time for bidders to reflect those changes in their bid packages. [1989, c. 785, §2 (NEW).]

A department or agency of State Government may not change or substitute the procedures adopted under this subchapter without the State Purchasing Agent first adopting those changes or substitutions as rules under this subchapter in accordance with the Maine Administrative Procedure Act, chapter 375. [1989, c. 785, §2 (NEW).]

SECTION HISTORY

1989, c. 785, §2 (NEW). 1997, c. 263, §3 (AMD). 2015, c. 179, §§4, 5 (AMD).



5 §1825-E. Appeal procedures

The Director of the Bureau of General Services shall ensure that every department or agency of State Government affords aggrieved persons an opportunity to appeal a contract or grant award decision. As provided by this section, rules adopted under this subchapter must establish clear procedures by which an aggrieved person may appeal a contract or grant award decision. [2015, c. 179, §6 (AMD).]

1. Stay. Persons aggrieved by a contract or grant award decision may request a stay of an award decision. Such a request must be made to the Director of the Bureau of General Services in writing within 10 days of notification of the contract or grant award and must state the nature of the grievance.

The Director of the Bureau of General Services shall issue a stay of a contract or grant award decision, pending appeal, upon a showing of irreparable injury to the petitioner, a reasonable likelihood of success on the merits, and no substantial harm to adverse parties or to the general public.

The Director of the Bureau of General Services shall notify the petitioner in writing of the director's decision regarding the issuance of a stay within 7 days of receipt of the request.

Failure of the petitioner to obtain a stay does not affect the petitioner's right to a hearing of appeal under this subchapter.

[ 2015, c. 179, §6 (AMD) .]

2. Request for hearing of appeal. Persons aggrieved by an agency contract or grant award decision under this subchapter may request a hearing of appeal. Such a request must be made to the Director of the Bureau of General Services in writing within 15 days of notification of the award. The Director of the Bureau of General Services shall grant a hearing of appeal unless:

A. The Director of the Bureau of General Services determines that:

(1) The petitioner is not an aggrieved person;

(2) A prior request by the same petitioner relating to the same contract or grant award has been granted;

(3) The request was made more than 15 days after notice of contract or grant award; or

(4) The request is capricious, frivolous or without merit; or [2015, c. 179, §6 (AMD).]

B. No contract or grant was awarded. [2015, c. 179, §6 (AMD).]

The Director of the Bureau of General Services shall notify the petitioner in writing of the director's decision regarding a request for a hearing of appeal within 15 days of receipt of the request. If a request for a hearing is granted, notification must be made at least 10 days before the hearing date and must include the date and location of the hearing and the names of the appeal committee members.

[ 2015, c. 179, §6 (AMD) .]

3. Appeal committee. A committee of 3 members shall hear a petitioner's appeal within 60 days of receipt of the request for an appeal. The Commissioner of Administrative and Financial Services shall appoint 2 members of an appeal committee, except that persons who have any direct or indirect personal, professional or financial conflict of interest in the appeal or employees of any department affected by the contract or grant may not serve on the appeal committee. The 3rd member is the Director of the Bureau of General Services or the director's designee.

Members of an appeal committee appointed under this section shall meet at the appointed time and place in the presence of the petitioner and such individuals as the petitioner determines necessary for a full and fair hearing. The petitioner may present to the appeal committee any materials the petitioner considers relevant to the appeal.

The appeal committee shall keep a written record of each hearing and shall submit its decision and the reasons for its decision to the Director of the Bureau of General Services in writing no later than 15 days following the hearing of appeal.

Subject to the requirements of rules adopted under this section and evidence presented during a hearing of appeal, the appeal committee may decide either to:

A. Validate the contract or grant award decision under appeal; or [2015, c. 179, §6 (AMD).]

B. Invalidate the contract or grant award decision under appeal. [2015, c. 179, §6 (AMD).]

Except as provided in paragraph B, an appeal committee may not modify the contract or grant award under appeal, or make a new award. Contracts or grants found invalid by an appeal committee under this subchapter become immediately void and of no legal effect.

[ 2015, c. 179, §6 (AMD) .]

SECTION HISTORY

1989, c. 785, §2 (NEW). 1991, c. 780, §Y71 (AMD). 1993, c. 192, §1 (AMD). 2015, c. 179, §6 (AMD).



5 §1825-F. Final agency action

Decisions made by an appeal committee under section 1825-E, subsection 3 constitute final agency action on the petitioner's appeal for the purposes of judicial review under chapter 375, subchapter VII. The State Purchasing Agent shall notify a petitioner of a final agency action made under this subchapter in writing within 7 days of the final agency action. Notification of final agency action must include: [1993, c. 192, §2 (AMD).]

1. Complaint. A brief summary of the nature of the petitioner's appeal;

[ 1989, c. 785, §2 (NEW) .]

2. Decision. Notification of the decision of the appeal committee;

[ 1989, c. 785, §2 (NEW) .]

3. Reasons. An explanation of the reasons for the decision; and

[ 1989, c. 785, §2 (NEW) .]

4. Right to judicial review. An explanation of the petitioner's right to judicial review of final agency action.

[ 1989, c. 785, §2 (NEW) .]

SECTION HISTORY

1989, c. 785, §2 (NEW). 1993, c. 192, §2 (AMD).



5 §1825-G. Failure to act

Failure or refusal of the State Purchasing Agent to adopt rules under this subchapter is sufficient grounds for an aggrieved person to request judicial review of agency rulemaking pursuant to section 8058. In the event that a judicial declaration of an invalid rule is made under this section and section 8058, the contract or grant award under appeal becomes immediately void and of no legal effect. [2015, c. 179, §7 (AMD).]

SECTION HISTORY

1989, c. 785, §2 (NEW). 2015, c. 179, §7 (AMD).



5 §1825-H. Deadline for adoption of rules

The State Purchasing Agent shall adopt rules implementing this subchapter no later than January 1, 1991. [1989, c. 785, §2 (NEW).]

SECTION HISTORY

1989, c. 785, §2 (NEW).



5 §1825-I. Consultants

While under contract or working pursuant to a grant with the State, a consultant may use state facilities and state property only for the project or projects to which a contract or grant applies. [2015, c. 179, §8 (AMD).]

SECTION HISTORY

1993, c. 71, §1 (NEW). 2015, c. 179, §8 (AMD).



5 §1825-J. Reports

When a state agency enters into a contract or grant with a nongovernmental entity, and the contract or grant includes a report to the agency, the contract or grant must require that the report be in writing or in another reproducible nontransitory medium and be submitted to the agency. The report must express all of the substantive conclusions disclosed to the agency and either summarize the information and data or identify the source of the information and data on which those conclusions are based. Once the report is submitted, the agency shall retain at least one copy of the report in its custody. This section applies to contracts and grants with a total cost of $10,000 or more. [2015, c. 179, §9 (AMD).]

SECTION HISTORY

1999, c. 623, §1 (NEW). 2015, c. 179, §9 (AMD).






Subchapter 1-B: STATE PURCHASING CODE OF CONDUCT FOR SUPPLIERS OF APPAREL, FOOTWEAR OR TEXTILES

5 §1825-K. Application of state purchasing code of conduct to certain bidders seeking contracts as part of competitive bid process; affidavit required

1. Application. This subchapter applies to competitive bids for sale of apparel, footwear or textiles pursuant to subchapter 1-A.

[ 2005, c. 554, Pt. A, §1 (NEW) .]

2. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Code of conduct" means the state purchasing code of conduct that follows the principles set out in section 1825-L. [2005, c. 554, Pt. A, §1 (NEW).]

B. "Independent monitor" means a not-for-profit organization that is neither funded nor controlled, in whole or in part, by businesses that sell or manufacture apparel, footwear or textiles. [2005, c. 554, Pt. A, §1 (NEW).]

[ 2005, c. 554, Pt. A, §1 (NEW) .]

3. Availability of copy of code of conduct. The State Purchasing Agent shall make a copy of the state purchasing code of conduct available to all bidders subject to this subchapter.

[ 2005, c. 554, Pt. A, §1 (NEW) .]

4. Affidavit requirement. The State Purchasing Agent may not accept a bid for the sale of goods covered by this subchapter unless:

A. Prior to the close of the bidding deadline, the bidder has filed with the agent a signed affidavit, executed and filed by a person authorized to commit the bidder to the code of conduct, stating:

(1) That the bidder will comply with the code of conduct;

(2) That the bidder has furnished a copy of the code of conduct to each supplier at the point of assembly of the goods subject to the bid process and required that each supplier inform the bidder of whether the supplier is in compliance with the code of conduct; and

(3) That, to the best of the bidder's knowledge, each supplier at the point of assembly of the goods subject to the bid process is in compliance with the code of conduct; and [2005, c. 554, Pt. A, §1 (NEW).]

B. The bidder has submitted a list of the names and addresses of suppliers at the point of assembly of goods subject to the bid process. [2005, c. 554, Pt. A, §1 (NEW).]

[ 2005, c. 554, Pt. A, §1 (NEW) .]

5. Affidavit update requirement. If, after complying with the filing requirements of this section, a bidder is awarded a contract, that contractor must, during the term of the contract, promptly inform the State Purchasing Agent of any change in the information furnished in the affidavit submitted at the time of the original bid and must submit a new, updated affidavit that conforms with the requirements of subsection 4.

[ 2005, c. 554, Pt. A, §1 (NEW) .]

SECTION HISTORY

2001, c. 439, §NNNN1 (NEW). 2005, c. 554, §A1 (RPR).



5 §1825-L. State purchasing code of conduct

1. Statement of belief; protection of local interests. The affidavit provided by the State Purchasing Agent to bidders for contracts to provide goods covered by this subchapter must include a copy of the following statement:

"Maine is a state that believes employers should fairly compensate hard work, that the health and safety of working people should be protected and that no form of unlawful discrimination or abuse should be tolerated. Maine citizens are aware that laws and regulations designed to safeguard basic tenets of ethical business practice are disregarded in many workplaces, commonly referred to as "sweatshops." State Government purchase of goods made under abusive conditions on behalf of its citizens offends Maine citizens' sense of justice and decency. Moreover, when the State of Maine contracts with vendors whose suppliers profit by providing substandard wages and working conditions, Maine's businesses are put at a competitive disadvantage. Therefore, the State of Maine believes in doing business with vendors who make a good faith effort to ensure that they and their suppliers at the point of assembly adhere to the principles of the State of Maine's purchasing code of conduct.

"In its role as a market participant that procures goods covered by this code, the State of Maine seeks to protect the interests of Maine citizens and businesses by exercising its state sovereignty to spend Maine citizens' tax dollars in a manner consistent with their expressed wishes that the State deal with responsible bidders who seek contracts to supply goods to the State of Maine, and protect legally compliant Maine businesses and workers from unfair competition created by downward pressure on prices and conditions attributable to businesses that violate applicable workplace laws.

"Seeking to protect these local interests through the least discriminatory means available, the State of Maine requires that all bidders seeking contracts to supply the State of Maine with goods covered by this code sign an affidavit stating that they and, to the best of their knowledge, their suppliers at the point of assembly comply with workplace laws of the vendor's or supplier's site of assembly and with treaty obligations that are shared by the United States and the country in which the goods are assembled."

[ 2001, c. 439, Pt. NNNN, §1 (NEW) .]

2. Employment and business conduct; requirements. With respect to goods covered by this subchapter, a company contracting with the State to supply those goods shall adopt and adhere to employment and business practices in accordance with this subsection. A company shall:

A. Comply with all applicable wage, health, labor, environmental and safety laws, legal guarantees of freedom of association, building and fire codes and laws relating to discrimination in hiring, promotion or compensation on the basis of race, disability, national origin, gender, sexual orientation or affiliation with any political, nongovernmental or civic group except when federal law precludes the State from attaching the procurement conditions provided in this subchapter. [2001, c. 439, Pt. NNNN, §1 (NEW).]

B. Comply with all human and labor rights treaty obligations that are shared by the United States and the country in which the goods are assembled. These may include obligations with regard to forced labor, indentured labor, slave labor, child labor, involuntary prison labor, physical and sexual abuse and freedom of association. [2001, c. 439, Pt. NNNN, §1 (NEW).]

[ 2001, c. 439, Pt. NNNN, §1 (NEW) .]

3. Consequences of noncompliance with purchasing code of conduct.

[ 2005, c. 554, Pt. A, §2 (RP) .]

SECTION HISTORY

2001, c. 439, §NNNN1 (NEW). 2005, c. 554, §A2 (AMD).



5 §1825-M. Exception

The State Purchasing Agent may accept and award a bid to a supplier who has not met the requirements provided in section 1825-K if, after reasonable investigation by the State Purchasing Agent, it appears that the required unit or item of supply or brand of that unit or item, is procurable by the State from only that supplier. [2001, c. 439, Pt. NNNN, §1 (NEW).]

SECTION HISTORY

2001, c. 439, §NNNN1 (NEW).



5 §1825-N. Support to suppliers of goods and services

The State Purchasing Agent shall provide to bidders and contractors resources to assist with compliance with the state purchasing code of conduct established in this subchapter. These resources must include a list, easily accessed by the public, of bidders and vendors who have adopted the state purchasing code of conduct. [2005, c. 554, Pt. A, §3 (AMD).]

SECTION HISTORY

2001, c. 439, §NNNN1 (NEW). 2005, c. 554, §A3 (AMD).



5 §1825-O. Rulemaking

The State Purchasing Agent shall adopt rules under this subchapter governing the award of bids. Those rules must include specific guidelines for vendors to follow in order to comply with the state purchasing code of conduct and criteria for seeking disclosure of names and addresses of vendors' suppliers and suppliers' working conditions. [2001, c. 439, Pt. NNNN, §1 (NEW).]

Rules adopted under this section are major substantive rules as defined in chapter 375, subchapter II-A. [2001, c. 439, Pt. NNNN, §1 (NEW).]

SECTION HISTORY

2001, c. 439, §NNNN1 (NEW).



5 §1825-P. Report

By January 15th of each year, the State Purchasing Agent shall submit a report to the joint standing committee of the Legislature having jurisdiction over state and local government matters concerning the administrative and fiscal impact of the requirement that vendors comply with the state purchasing code of conduct; the degree of voluntary compliance with the state purchasing code of conduct; the number of vendors who agreed to and the number that declined to comply with the provisions of this subchapter; and any other information relevant to the state purchasing code of conduct. [2001, c. 439, Pt. NNNN, §1 (NEW).]

SECTION HISTORY

2001, c. 439, §NNNN1 (NEW).



5 §1825-Q. Complaints of noncompliance with code of conduct; investigations of complaints

1. Complaints alleging noncompliance. The State Purchasing Agent shall initiate an investigation to determine whether a violation of the code of conduct has occurred if:

A. The State Purchasing Agent has independent knowledge that a contractor or a supplier at the point of assembly of goods subject to a contract is not in compliance with the code of conduct; [2005, c. 554, Pt. A, §4 (NEW).]

B. The contractor informs the State Purchasing Agent that the contractor or a supplier at the point of assembly of goods subject to a contract is not in compliance with the code of conduct; [2005, c. 554, Pt. A, §4 (NEW).]

C. A worker for a contractor or for a supplier at the point of assembly of goods subject to a contract files a written complaint directly with the State Purchasing Agent stating that the contractor or supplier, to the best of the worker's knowledge, is not in compliance with the code of conduct; [2005, c. 554, Pt. A, §4 (NEW).]

D. A 3rd party established and based outside the United States, on behalf of or on the basis of information from a worker or workers, files directly with the State Purchasing Agent a signed and dated written complaint stating that, to the best of the 3rd party's knowledge, a contractor or a supplier at the point of assembly of goods subject to a contract is not in compliance with the code of conduct. If possible, the 3rd party's written complaint must be signed and dated under oath before an official authorized to administer oaths; or [RR 2005, c. 2, §4 (COR).]

E. A 3rd party established and based in the United States, on behalf of or on the basis of information from a worker or workers, files directly with the State Purchasing Agent a written complaint, signed and dated under oath before an official authorized by applicable law to administer oaths, stating that, to the best of the 3rd party's knowledge, a contractor or a supplier at the point of assembly of goods subject to a contract is not in compliance with the code of conduct. [2005, c. 554, Pt. A, §4 (NEW).]

[ RR 2005, c. 2, §4 (COR) .]

2. Specificity required. Any complaint made to the State Purchasing Agent must state with reasonable specificity each reason a party subject to the complaint is allegedly not in compliance with the code of conduct.

[ 2005, c. 554, Pt. A, §4 (NEW) .]

3. Notification to party subject to complaint. After receiving a complaint alleging noncompliance with the code of conduct, the State Purchasing Agent shall contact in a timely manner, in writing and by certified letter, the contractor that is the subject of the complaint or whose supplier is the subject of the complaint.

[ 2005, c. 554, Pt. A, §4 (NEW) .]

SECTION HISTORY

RR 2005, c. 2, §4 (COR). 2005, c. 554, §A4 (NEW).



5 §1825-R. Determinations of noncompliance with code of conduct

1. Relevant information. In making a determination of whether a violation of the code of conduct has occurred, the State Purchasing Agent may take into account any factors, information, sources of information and materials determined reliable and relevant by the State Purchasing Agent, as determined on a case-by-case basis. The State Purchasing Agent has specific authority and discretion to employ an independent monitor to investigate a complaint.

[ 2005, c. 554, Pt. A, §5 (NEW) .]

2. Determination by State Purchasing Agent. The determination of whether a party subject to a complaint is in compliance with the code of conduct is solely that of the State Purchasing Agent.

[ 2005, c. 554, Pt. A, §5 (NEW) .]

3. Notice of determination. After rendering a determination under this section, the State Purchasing Agent promptly shall inform the complainant and contractor in writing.

[ 2005, c. 554, Pt. A, §5 (NEW) .]

SECTION HISTORY

2005, c. 554, §A5 (NEW).



5 §1825-S. Consequences of noncompliance with code of conduct

1. Action by State Purchasing Agent. Upon determination of a violation of the code of conduct by a contractor or contractor's supplier at the point of assembly of goods covered by this subchapter, the State, through the State Purchasing Agent, shall inform the contractor and engage in discussions with the contractor about the violation. The purpose of the discussions is to work in partnership with the contractor to influence the contractor to change its practices or to use its bargaining position with the offending supplier to change the supplier's practices, rather than to cease doing business with the contractor or supplier. The State Purchasing Agent shall prescribe appropriate measures to ensure compliance with the code of conduct. These measures may include, but are not limited to:

A. Requesting that each party found not to be in compliance with the code of conduct provide continued access to independent monitors, if available; [2007, c. 193, §3 (AMD).]

B. Requesting that each party found not to be in compliance with the code of conduct offer their workers and managers the training and guidelines necessary to bring the workplace into compliance with the code of conduct; and [2005, c. 554, Pt. A, §6 (NEW).]

C. Requesting that each party found not to be in compliance with the code of conduct demonstrate to the State Purchasing Agent that prescribed changes or improvements have been completed and implemented. [2005, c. 554, Pt. A, §6 (NEW).]

[ 2007, c. 193, §3 (AMD) .]

2. Termination of contract. If, in the opinion of the State Purchasing Agent, a contractor that has been determined as not in compliance with the code of conduct does not make good faith efforts to change its practices or use its bargaining position with an offending supplier to change the supplier's practices, the State Purchasing Agent may take appropriate remedial action including, but not limited to, barring the subject contractor from bidding on future state contracts or terminating the State's contract with the contractor. Reference to the authority given in this subsection must be specifically referenced in the State's contracts with those contractors that are subject to the code of conduct.

[ 2005, c. 554, Pt. A, §6 (NEW) .]

SECTION HISTORY

2005, c. 554, §A6 (NEW). 2007, c. 193, §3 (AMD).



5 §1825-T. Citizens' Code of Conduct Working Group

The Citizens' Code of Conduct Working Group, as established in section 12004-I, subsection 29-D and referred to in this section as "the group," advises the State Purchasing Agent on matters related to this chapter. [2007, c. 193, §4 (NEW).]

1. Membership; terms; meetings; removal. The group consists of 9 members. Of the 9 members, 7 must be members appointed by the Governor, including one member representing an organization that represents uniform-wearing public employees, one member who is an expert in global economics and supply chains, one member who is an expert in business practices and economic development and 4 members who are advocates for labor rights and just working conditions in the apparel, footwear and textile industry and are based in the State. In addition to the members appointed by the Governor, one member must be the Commissioner of Administrative and Financial Services or the commissioner's designee and one member must be the State Purchasing Agent or the State Purchasing Agent's designee.

The Commissioner of Administrative and Financial Services or the commissioner's designee shall convene the first meeting of the group. The members shall elect a chair from the membership by majority vote of the membership at the first meeting of the group. The chair serves for the duration of that member's term unless a majority of the membership elects another chair. At the end of the chair's term as member, the membership shall elect a succeeding chair by majority vote of the membership. Members serve for a term of 2 years. The group shall meet at least annually to conduct business and to elect officers. A quorum consists of at least 5 members. The affirmative vote of a majority of the members present is necessary to decide any business brought before the group.

A member may be removed by the Governor for:

A. Failure to attend group meetings; [2007, c. 193, §4 (NEW).]

B. Ceasing to represent the interests delineated in this subsection; [2007, c. 193, §4 (NEW).]

C. Moving out of the State; or [2007, c. 193, §4 (NEW).]

D. Cause, as determined by the Commissioner of Administrative and Financial Services. [2007, c. 193, §4 (NEW).]

[ 2007, c. 193, §4 (NEW) .]

2. Duties of group. The group shall:

A. Assist the State Purchasing Agent in matters relevant to developing a consortium to monitor and investigate alleged violations of the code of conduct; [2007, c. 193, §4 (NEW).]

B. Assist the State Purchasing Agent and the liaison to the monitoring consortium under section 1825-B, subsection 12 in implementing, administering and enforcing the code of conduct; [2007, c. 193, §4 (NEW).]

C. Assist the State Purchasing Agent and the liaison to the monitoring consortium under section 1825-B, subsection 12 with educational outreach to state employees and vendors so that the code of conduct can be implemented effectively; [2007, c. 193, §4 (NEW).]

D. Investigate how the code of conduct may be applied to all purchases of items covered by the code within the open market purchasing limit applicable to state agencies; and [2007, c. 193, §4 (NEW).]

E. Recommend legislative or rule changes to the code of conduct. [2007, c. 193, §4 (NEW).]

[ 2007, c. 193, §4 (NEW) .]

SECTION HISTORY

2007, c. 193, §4 (NEW).






Subchapter 2: PRODUCTS AND SERVICES FROM REHABILITATION FACILITIES AND WORK CENTERS

5 §1826-A. Purpose and intent

The Legislature finds that the goal of integrating persons with disabilities into all aspects of community life is enhanced by providing expanded markets for products and services of work centers. The Legislature further believes that work centers provide a valuable means of transitional employment for the State's disabled population and for some, such as the most severely disabled persons, they may offer the only opportunities available for long-term, gainful employment. [2003, c. 515, §1 (AMD).]

In order to assure continued opportunities for persons with disabilities to obtain this employment through work centers, it is the intent of the Legislature to provide reliable and steady income and job opportunities to work centers. It is the purpose of this section and sections 1826-B and 1826-C to ensure that some portion of state purchases for commodities and services be available to work centers. [RR 2015, c. 1, §1 (COR).]

SECTION HISTORY

1985, c. 359, §3 (NEW). RR 2001, c. 1, §9 (COR). 2003, c. 515, §1 (AMD). RR 2015, c. 1, §1 (COR).



5 §1826-B. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1985, c. 359, §3 (NEW).]

1. Persons with disabilities. "Persons with disabilities" means individuals who have physical or mental impairments that substantially limit one or more major life activities, have a record of those impairments or are perceived to have those impairments.

[ 2003, c. 515, §2 (RPR) .]

2. Work center. "Work center" means a program that provides vocational rehabilitation services to individuals with disabilities to enable those individuals to maximize their opportunities for employment, including career advancement. For the purposes of sections 1826-A and 1826-C, a work center must meet the following conditions:

A. [1999, c. 543, §1 (RP).]

B. Has complied with occupational health and safety standards required by the laws of the United States or this State; [1985, c. 359, §3 (NEW).]

C. Employs during the fiscal year in commodity production or service provision persons with disabilities at a quota of not less than 66% of the total hours of direct labor on all production, whether or not government related; and [2003, c. 515, §3 (AMD).]

D. Has, is part of or demonstrates a formal relationship for support with an ongoing placement program that includes at least preadmission evaluation and annual review to determine each worker's capability for normal competitive employment and maintenance of liaison with the appropriate community services for the placement in the employment of any of its workers who may qualify for that placement. [2003, c. 515, §4 (AMD).]

[ RR 2015, c. 1, §2 (COR) .]

3. Director. "Director" means the Director of the Bureau of General Services within the Department of Administrative and Financial Services.

[ 2007, c. 395, §2 (NEW) .]

SECTION HISTORY

1985, c. 359, §3 (NEW). 1999, c. 543, §1 (AMD). 2003, c. 515, §§2-4 (AMD). 2007, c. 395, §2 (AMD). RR 2015, c. 1, §2 (COR).



5 §1826-C. Work center purchases

1. Committee established.

[ 2007, c. 395, §3 (RP) .]

2. Appointments; terms; compensation.

[ 2007, c. 395, §3 (RP) .]

3. Powers and duties.

[ 2007, c. 395, §3 (RP) .]

4. Work center purchases schedule. The director shall develop and use a work center purchases schedule. The director shall:

A. Identify and develop a list of all products and services purchased or scheduled to be purchased by State Government; [1985, c. 359, §3 (NEW).]

B. Identify and develop a list of all work centers in the State, including a description of the products and services work centers are currently providing or have recently provided and including an assessment of the products and services that work centers are capable of providing, but have not recently provided; and [1985, c. 359, §3 (NEW).]

C. Develop from the information obtained in paragraphs A and B a work center purchases schedule that describes all products and services to be purchased by the State that, in the view of the director, could be provided by work centers. In developing this schedule, the director shall give consideration to the abilities of work centers to meet contract requirements and to meet generally accepted quality control standards and any potential technical assistance that may be required to enable a work center to compete fairly for contracts, pursuant to this subchapter. [2007, c. 395, §3 (AMD).]

[ 2007, c. 395, §3 (AMD) .]

5. Competitive bidding. The director shall develop procedures for competitive bidding by eligible work centers only for products and services identified on the work center purchase schedule. If no bid is received from a work center for any product or service on the schedule, the director shall confer with the Department of Corrections to determine whether the Department of Corrections is able to provide the product or service at a fair price. If the director and the Department of Corrections do not come to agreement, the product or service must be put out to general bid by the director, in accordance with standard rules and procedures. If only one work center bid is received, the director shall review the bid and make a determination regarding the fairness of the price and terms of the proposed contract. If the director determines that the work center may not be awarded this bid, the director shall confer with the Department of Corrections to determine whether the Department of Corrections is able to provide the product or service at a fair price. If the director and the Department of Corrections do not come to agreement, the contract must be offered for standard competitive bid by the director in accordance with standard rules and procedures.

[ 2007, c. 395, §3 (AMD) .]

6. Award of contracts; fair price. The director has final determination in awarding contracts to work centers through the competitive bidding process. The director's judgment prevails in the determination that the price and contract terms are fair and reasonable both to the work center and to the State. In determining a fair price, the director shall ensure the ability of the work center to recover the costs of labor, material, equipment, overhead and delivery.

[ 2007, c. 395, §3 (AMD) .]

7. Assignment of contracts. The director shall ensure that contracts awarded to work centers may not be assigned to any other vendor, except as may be necessary to complete the contracts, because of extraordinary events beyond the control of the work centers. Any additional costs incurred because of these assignments must be borne by the work center as a normal cost of doing business.

[ 2007, c. 395, §3 (AMD) .]

SECTION HISTORY

1985, c. 359, §3 (NEW). 1991, c. 515, §2 (AMD). 1993, c. 708, §J5 (AMD). 1995, c. 560, §§F5,K82 (AMD). 1995, c. 560, §K83 (AFF). 1999, c. 543, §2 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 515, §§5-8 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 395, §3 (AMD).



5 §1826-D. Sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 359, §3 (NEW). 1987, c. 816, §W (RP).









Chapter 155-A: CENTRAL FLEET MANAGEMENT AND CENTRAL SERVICES

Subchapter 1: GENERAL PROVISIONS

5 §1827. Powers; Bureau of General Services

The Department of Administrative and Financial Services, through the Bureau of General Services, may establish the Central Services Division in the Bureau of General Services for the purpose of operating the postal service, central copy and duplicating service, central warehouse, surplus property service and central mail room. The Bureau of General Services may: [2005, c. 386, Pt. H, §10 (NEW).]

1. Postal service. Purchase or contract for all postal service required for the use of State Government or any department or agency thereof;

[ 2005, c. 386, Pt. H, §10 (NEW) .]

2. Central copy and duplicating. Establish and conduct a central printing service, copy service and audio-visual service at the seat of government. Such services must be available to all departments and agencies of State Government. The Director of the Bureau of General Services may make charges to those departments and agencies of State Government making use of the facilities and supplies of the central printing service;

[ 2005, c. 386, Pt. H, §10 (NEW) .]

3. Central warehouse. Establish and operate, with the approval of the Commissioner of Administrative and Financial Services, a warehouse that, in the judgment of the Director of the Bureau of General Services, is determined necessary for the storage and distribution of supplies, materials and equipment by resale, rental or other method, required for use by State Government or any department or agency, or any political subdivision or school administrative unit. In accordance with section 1587, the Director of the Bureau of General Services may purchase, lease, lease-purchase or enter into other financing agreements for the acquisition of equipment in accordance with this subsection when it can be demonstrated that any such action or agreement provides a clear cost advantage to the State;

[ 2005, c. 386, Pt. H, §10 (NEW) .]

4. Central mail room. Establish and conduct a central mail room for the state departments and agencies at the seat of government;

[ 2005, c. 386, Pt. H, §10 (NEW) .]

5. Surplus property. Transfer to or between state departments and agencies or educational institutions or sell supplies, materials and equipment that are surplus, obsolete or unused;

[ 2005, c. 386, Pt. H, §10 (NEW) .]

6. Internal service fund accounts. Maintain or establish, through the Office of the State Controller, an internal service fund account for each of the central services described in subsections 1 to 5. The funds deposited in the account must include, but are not limited to, appropriations made to the account, funds transferred to the account from within the Department of Administrative and Financial Services, funds received from state departments and agencies using the services provided by the central services and earnings by the fund from the Treasurer of State's pool.

Each of the central services described in subsections 1 to 5 may levy charges according to a rate schedule recommended by the Director of the Bureau of General Services and approved by the Commissioner of Administrative and Financial Services against all departments and agencies using their services.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

SECTION HISTORY

2005, c. 386, §H10 (NEW).



5 §1828. Sales of surplus property to educational institutions, qualifying nonprofit organizations and fire departments

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Educational institution" means:

(1) Any public elementary or secondary school;

(2) Any elementary or secondary private school approved for tuition whose school enrollment is at least 60% publicly funded students as determined by the previous school year's October to April average enrollment;

(3) Any nonpublic postsecondary school; or

(4) Any applied technology region. [2005, c. 386, Pt. H, §10 (NEW).]

B. "Qualifying nonprofit organization" means:

(1) A public or private nonprofit entity that owns or operates a project or facility for the homeless;

(2) A nonprofit organization that has been determined to be exempt from taxation under the United States Internal Revenue Code, Section 501(c) and that provides services to persons with physical or mental handicaps as defined in section 4553, subsection 7-A;

(3) A nonprofit organization that has been determined to be exempt from taxation under the United States Internal Revenue Code, Section 501(c) and that contracts with the Department of Health and Human Services to provide vehicles to low-income families to assist them in participating in work, education or training ; or

(4) A nonprofit organization that has been determined to be exempt from taxation under the United States Internal Revenue Code, Section 501(c) and that houses animals and operates for the purpose of providing stray, abandoned, abused or owner-surrendered animals with sanctuary or finding the animals temporary or permanent adoptive homes. [2011, c. 9, §1 (AMD).]

C. "Fire department" means a department required to report to the State Fire Marshal pursuant to Title 25, section 2395. [2005, c. 386, Pt. H, §10 (NEW).]

[ 2011, c. 9, §1 (AMD) .]

2. Surplus property. Pursuant to this chapter and rules adopted under section 1813, the Department of Administrative and Financial Services through the Bureau of General Services shall allow private sales of surplus property to:

A. Nonprofit organizations that contract with the Department of Health and Human Services to provide affordable vehicles to low-income families to assist them in participating in work, education or training; [2005, c. 386, Pt. H, §10 (NEW).]

B. Homeless shelter sponsors; [2011, c. 9, §2 (AMD).]

C. Educational institutions; and [2011, c. 9, §2 (AMD).]

D. Nonprofit organizations that house animals and operate for the purpose of providing stray, abandoned, abused or owner-surrendered animals with sanctuary or finding the animals temporary or permanent adoptive homes. [2011, c. 9, §2 (NEW).]

[ 2011, c. 9, §2 (AMD) .]

3. Computers to fire departments. Notwithstanding any requirement of this chapter or rules adopted pursuant to this chapter, a fire department may purchase one personal computer from the Department of Administrative and Financial Services, Bureau of General Services to be used for reporting to the State Fire Marshal as required under Title 25, section 2395. The Bureau of General Services may charge a fire department only reasonable administrative and handling costs of no more than $35 for the purchase of a personal computer under this subsection.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

SECTION HISTORY

2005, c. 386, §H10 (NEW). 2011, c. 9, §§1, 2 (AMD).



5 §1829. Federal surplus property

The Department of Administrative and Financial Services is designated as the state agency to receive and distribute federal surplus property that may become available for distribution to eligible recipients within this State. The department, through the Bureau of General Services, may acquire, warehouse, allocate and distribute surplus government property to all recipients within the State who have been or who may later be designated as eligible to receive such surplus property by the Congress of the United States or any other federal official empowered to make such determination. The Commissioner of Administrative and Financial Services may enter into cooperative agreements with any duly authorized federal official to carry out the purposes of this section. [2005, c. 386, Pt. H, §10 (NEW).]

Upon transfer of surplus property to an eligible recipient, the Commissioner of Administrative and Financial Services shall charge and receive from that recipient money sufficient to cover the acquisition, warehousing, handling, administrative and delivery costs chargeable to that property. The commissioner shall employ and assign such supervisory and clerical personnel as may be necessary to carry out this section, subject to the Civil Service Law. [2005, c. 386, Pt. H, §10 (NEW).]

SECTION HISTORY

2005, c. 386, §H10 (NEW).



5 §1830. Central Fleet Management Division

1. Division established. The Central Fleet Management Division is established in the Department of Administrative and Financial Services, Bureau of General Services for the purpose of acquiring, maintaining and managing vehicles for use by State Government and its employees on official state business, except the Department of Public Safety. The Central Fleet Management Division shall rent or lease vehicles to agencies, except the Department of Public Safety, in accordance with an established rate structure. Revenues derived from operations must be used to acquire, replace and maintain vehicles; adequately staff the Central Fleet Management Division; pay for required space; and otherwise provide for the overall operation of the Central Fleet Management Division. Department vehicles that exceed the car, light duty truck and special use vehicle specifications are exempt from this section, but must be reported in accordance with this section. For the purposes of this section, the terms "car," "light duty truck" and "special use vehicle" refer to vehicles with gross vehicle weight rating less than 10,000 pounds.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

2. Agency program requirements. The Bureau of General Services shall work closely with all departments and agencies to identify annual transportation and vehicle usage requirements to ensure that agency program requirements are met to the maximum extent possible. The bureau shall:

A. Maintain the Central Fleet Management Division to service the transportation requirements of all state agencies not exempted under subsection 3, paragraph C and their employees and control assignments of vehicles to ensure they are used to the best economic advantage of the State; [2005, c. 386, Pt. H, §10 (NEW).]

B. Maintain records of transportation and vehicle requirements and all motor vehicles owned, leased and available for use for those agencies not exempted under subsection 3, paragraph C and make this information available to state agencies; [2005, c. 386, Pt. H, §10 (NEW).]

C. Require all state agencies not exempted under subsection 3, paragraph C and their employees to use the Central Fleet Management Division when transportation is required. Employees requesting to use personal vehicles on state business are required to seek an exemption from the Central Fleet Management Division; [2005, c. 386, Pt. H, §10 (NEW).]

D. Acquire or replace Central Fleet Management Division vehicles in accordance with an established vehicle replacement policy; [2005, c. 386, Pt. H, §10 (NEW).]

E. Transfer motor vehicles from other agencies, purchase, lease, lease-purchase or enter into other financing agreements, in accordance with section 1587, for the acquisition or replacement of motor vehicles in accordance with subsection 3 when it can be demonstrated that any such action or agreement provides a clear cost or program advantage to the State; [2005, c. 386, Pt. H, §10 (NEW).]

F. Establish facilities to store and maintain motor vehicles; and [2005, c. 386, Pt. H, §10 (NEW).]

G. Devise a mechanism for the distribution of fuel by competitive bidding by commercial vendor, by the use of existing state-owned fueling facilities and the establishment of a statewide credit card system. [2005, c. 386, Pt. H, §10 (NEW).]

[ 2005, c. 386, Pt. H, §10 (NEW) .]

3. Standards; specifications. The Bureau of General Services shall establish the following:

A. Standards for vehicle operation; [2005, c. 386, Pt. H, §10 (NEW).]

B. Specifications for vehicles to be acquired by the State; and [2005, c. 386, Pt. H, §10 (NEW).]

C. Standards for the exemption or waiver of state agencies from the requirements of this section. The Director of the Bureau of General Services may provide a waiver to an agency or an employee requiring the services of the Central Fleet Management Division or the standards and criteria established under this section if the director concludes that such a waiver is in the best economic interest of the State or critical agency mission. [2005, c. 386, Pt. H, §10 (NEW).]

Standards developed for use of Central Fleet Management Division services by all state agencies not exempted under paragraph C and employees of any such agency must be available for inspection at the Central Fleet Management Division's central office. The Director of the Bureau of General Services may provide a temporary waiver of the standards and criteria established under this section if the director concludes that the unique conditions of program or employee function require such a waiver.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

4. Central Fleet Management Internal Service Fund Account. The Bureau of General Services shall establish, through the Office of the State Controller, the Central Fleet Management Internal Service Fund Account. The funds deposited in the account must include, but are not limited to, appropriations made to the account, funds transferred to the account from within the Department of Administrative and Financial Services, funds received from state departments and agencies using the services provided by the bureau, earnings by the fund from the Treasurer of State's pool and proceeds from the sale of vehicles under the administrative control of the Central Fleet Management division by the state surplus property program in the Bureau of General Services in accordance with current provisions of law and subsection 3.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

5. Levy charges. The Central Fleet Management Division may levy charges according to a rate schedule recommended by the Director of the Bureau of General Services and approved by the Commissioner of Administrative and Financial Services against all departments and agencies using the services of the Central Fleet Management Division.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

6. Service charges. Service charges for the rental and lease of motor vehicles must be calculated to provide for vehicle replacement costs, operating costs, necessary capital investment, personal services and sufficient working capital for the Central Fleet Management Division.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

7. Assignment of appropriate credits. The Central Fleet Management Division may develop a method of assigning appropriate credits to be used to reduce the charges for those state agencies from which vehicles are transferred to the Central Fleet Management Division. These credits must be calculated both to reasonably compensate the agencies and to ensure adequate revenues to support the Central Fleet Management Division.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

8. Staff. The Director of the Bureau of General Services shall appoint, as approved by the Legislature and subject to the Civil Service Law, staff necessary to carry out the purposes of this section.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

9. Budget adequate funds. Each department or agency using the services of the Central Fleet Management Division must budget adequate funds to pay for the leasing services provided by the Central Fleet Management Division.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

10. Transfer of funds. Notwithstanding section 1585, state agencies that are in the process of transferring vehicle operations to the Central Fleet Management Division may transfer Capital Expenditures funds to the All Other category for those agencies to allow agencies to pay vehicle expenses.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

11. Report. The Director of the Bureau of General Services within the Department of Administrative and Financial Services shall report to the joint standing committee of the Legislature having jurisdiction over state and local government matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs by February 15th of each year with respect to the status of current vehicle operations, projected requirements, anticipated costs and savings realized to date for each fiscal year in the operation of the Central Fleet Management Division.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

SECTION HISTORY

2005, c. 386, §H10 (NEW).









Chapter 156: DEPARTMENT CONTRACTS AND APPEAL OF DECISIONS

5 §1831. Rules

1. Adoption of rules. Every department or agency of State Government, subject to chapters 141 to 152, purchasing services or awarding grants or contracts which are not subject to the authority of the Department of Administration, as defined in chapters 153 and 155, shall establish a procedure by which these services are purchased or by which grants or contracts are awarded. This procedure must be adopted in accordance with the Maine Administrative Procedure Act, chapter 375 no later than January 1, 1991 and must be approved by the State Purchasing Agent prior to their adoption. The State Purchasing Agent shall ensure that the rules adopted under this section meet the standards of public notice, administrative review, and rights to appeal as set forth in chapter 155, subchapter I-A. Any department or agency of State Government that does not adopt rules under this section by January 1, 1991, is subject to rules adopted by the State Purchasing Agent under chapter 155, subchapter I-A.

A. [1989, c. 785, §3 (RP).]

B. [1989, c. 785, §3 (RP).]

C. [1989, c. 785, §3 (RP).]

D. [1989, c. 785, §3 (RP).]

E. [1989, c. 785, §3 (RP).]

F. [1989, c. 785, §3 (RP).]

[ 1989, c. 785, §3 (AMD) .]

2. Limitation. This section does not apply to purchase of supplies, services, materials and equipment or to public improvements, as described under chapters 153 and 155. This section does not apply to construction, improvement or repair of any and all ways, roads or bridges with appurtenances or other public improvements which by law are under the supervision of the Department of Transportation in accordance with section 1741.

[ 1989, c. 165, §2 (AMD) .]

3. Application. The procedure adopted by a department or agency in this section may be used by the department or agency for any qualifying purchase or award of a contract or grant. Nothing in this section may be construed to require the adoption of new procedures for every new purchase, contract or award. Nothing in this section may be construed to require the State Purchasing Agent or the Department of Administration to approve any contract, grant or award that is not presently approved by the State Purchasing Agent or the Department of Administration under chapters 153 and 155.

[ 1985, c. 785, Pt. A, §76 (AMD) .]

SECTION HISTORY

1983, c. 188, (NEW). 1985, c. 785, §A76 (AMD). 1989, c. 165, §2 (AMD). 1989, c. 785, §3 (AMD).



5 §1832. Contracts with day care facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 380, §1 (NEW).



5 §1833. Workers' Compensation Management Fund

The Workers' Compensation Management Fund is established to provide for any expenses related to the resolution of workers' compensation claims including: records and information management; investigation; medical review; representation; rehabilitation; payment of compensation; appropriate medical expenses and other payments required by the Workers' Compensation Board; the settlement of cases; and other necessary expenses. [1991, c. 885, Pt. D, §2 (AMD).]

The fund must be an internal service fund and be under the control of the Commissioner of Administrative and Financial Services and the supervision of the Bureau of Human Resources. The fund must be a continuing fund and may not lapse. The treasurer shall credit interest earned to the fund. [1991, c. 780, Pt. Y, §72 (AMD).]

1. Capitalization; premiums. The fund is capitalized by legislative appropriations, payment from state departments and agencies and by other appropriate means.

On or before July 1st of each year, the Department of Administrative and Financial Services, Division of Employee Health and Benefits shall inform the State Budget Officer of quarterly premium charges for the fiscal year. The State Budget Officer shall advise any affected department or agency of the premium charges so that they may be incorporated into the normal budgetary process. An agency that does not have sufficient funding to pay the required premium charges shall request funds from the Legislature.

All state departments and agencies shall make premium payments to the fund at the beginning of each quarter based on charges to user departments. Premiums charged to user departments must be based on an analysis of the loss experience of each department, the reserve requirements related to departmental loss experience and the recovery of expenses as authorized in this section as related to each user department. Each department shall allocate the premium charge based on an analysis of the loss experience of each account or subdivision of account within the department. Premiums charged must be sufficient to ensure the continuation of the fund and shall be set by the commissioner.

Funds received from the reserve fund for self-insured retention losses under section 1731 must be repaid to that reserve fund through premiums charged except that, on the request of the commissioner, the Governor may waive repayment to the reserve fund when warranted and necessary.

[ 2013, c. 447, §1 (AMD) .]

2. Transitional clause.

[ 2013, c. 447, §2 (RP) .]

SECTION HISTORY

1989, c. 501, §P16 (NEW). 1991, c. 780, §§Y72,73 (AMD). 1991, c. 885, §D2 (AMD). 2013, c. 447, §§1, 2 (AMD).






Chapter 157: DATA PROCESSING AND CENTRAL COMPUTER SERVICES

5 §1851. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).



5 §1852. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §B32 (AMD). 1985, c. 785, §A77 (RP). 1987, c. 402, §§A44,A45 (AMD).



5 §1853. Intergovernmental cooperation and assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 779, §18 (AMD). 1985, c. 785, §A77 (RP). 1987, c. 402, §A46 (RP).



5 §1854. Intragovernmental service fund account (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).



5 §1855. Computer Services Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1981, c. 168, §4 (AMD). 1983, c. 812, §27 (AMD). 1985, c. 293, §4 (AMD). 1985, c. 779, §19 (AMD). 1985, c. 785, §A77 (RP). 1987, c. 402, §A47 (RP).



5 §1856. Chairman; meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).



5 §1857. Duties of Computer Services Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).



5 §1858. Bureau assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).



5 §1859. Appeal process (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).



5 §1860. Review of appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).



5 §1861. Protection of information files (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).






Chapter 158: ADMINISTRATIVE SERVICES

Subchapter 1: DEPARTMENT OF ADMINISTRATIVE AND FINANCIAL SERVICES

5 §1871. Department of Administration established; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1991, c. 780, §Y75 (RP).



5 §1872. Provision of services (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1991, c. 780, §Y75 (RP).



5 §1873. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1989, c. 857, §24 (AMD). 1991, c. 780, §§Y76-78 (AMD). 2001, c. 388, §3 (AMD). 2005, c. 12, §SS5 (RP).



5 §1874. Commissioner; appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1991, c. 780, §Y79 (RP).



5 §1875. Responsibilities and dutes of the department (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1991, c. 780, §Y79 (RP).



5 §1876. Department organization (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1985, c. 819, §A4 (AMD). 1987, c. 402, §§B3,B4 (AMD). 1989, c. 501, §H (AMD). 1991, c. 780, §Y80 (RP).



5 §1877. Powers and duties of the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1987, c. 448, §§1-B (AMD). 1987, c. 733, §4 (AMD). 1991, c. 780, §Y81 (RP).



5 §1877-A. Powers and duties of commissioner

The commissioner has the authority and duties provided in this section. For purposes of this section, "commissioner" means the Commissioner of Administrative and Financial Services. [1991, c. 780, Pt. Y, §82 (NEW).]

1. Report to the Legislature. The commissioner shall report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs at the beginning of the first regular session of each Legislature with respect to:

A. [2005, c. 12, Pt. SS, §6 (RP).]

B. [2005, c. 12, Pt. SS, §6 (RP).]

C. The degree to which personnel needs of state agencies are being met; [1999, c. 668, §7 (AMD).]

D. Any problems that exist with respect to current policies and procedures as they relate to the personnel needs of state agencies. This portion of the report must also include the evaluation of the Civil Service Policy Review Board with respect to the issue of this paragraph; and [1997, c. 618, §1 (AMD).]

E. All temporary and contracted positions within each agency and bureau of State Government. This information must include the duration and turnover of each position; the separate costs of each position for wages, benefits, contract fees and administration costs; and the position title or function. The costs associated with preparing this report must be absorbed utilizing existing department resources. [1997, c. 618, §2 (NEW).]

[ 2005, c. 12, Pt. SS, §6 (AMD) .]

2. Asbestos abatement. The commissioner shall authorize the expenditure of funds for the abatement of asbestos-related hazards in buildings used by the courts of the State.

[ 1991, c. 780, Pt. Y, §82 (NEW) .]

3. Indoor air quality and ventilation improvements. The commissioner shall develop priorities for improving indoor air quality and ventilation in preparing budget requests for the repair and capital improvement of state buildings.

[ 1991, c. 780, Pt. Y, §82 (NEW) .]

4. State cost allocation program. The state cost allocation program must annually identify the kind and cost of central services furnished to each state agency from General Fund appropriations. The non-General Fund portion of each agency must be assessed for these services as determined by the state cost allocation program procedures to the extent that payments are not expressly prohibited by state or federal law or by the terms of a gift or donation made to the State from private sources. These payments must be credited to the General Fund as undedicated revenue. The state cost allocation program may provide for the separate assessment of certain statewide single audit costs to federally funded programs. The commissioner, or the commissioner's designee, may adjust this assessment to any individual account.

Non-General Fund resources that contribute to funding costs related to general departmentwide functions, such as accounting, personnel administration, maintenance of property records and general purchasing, that have been made available to an account by legislative action may be consolidated into one or more administrative accounts, unless such a consolidation is expressly prohibited by state or federal law. All resources and costs affected by such a consolidation must be properly identified and included in the budget process in accordance with chapter 149. When the Legislature is not in session and upon recommendation of the State Budget Officer, the Governor may approve necessary adjustments to these consolidations for a period not to extend beyond the end of the current fiscal year. The Director of the Office of Fiscal and Program Review must be notified of any such action. The unencumbered balance of each administrative account established pursuant to this section must be carried forward at the end of each fiscal year, and the budgeted transfers to the administrative account for the ensuing fiscal year must be proportionally reduced by the amount of that carried balance.

[ 2005, c. 12, Pt. T, §11 (NEW) .]

SECTION HISTORY

1991, c. 780, §Y82 (NEW). 1997, c. 618, §§1,2 (AMD). 1999, c. 668, §7 (AMD). 2001, c. 388, §4 (AMD). 2005, c. 12, §§T11,SS6 (AMD).






Subchapter 2: BUREAU OF INFORMATION SERVICES

5 §1881. Mission (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). RR 2001, c. 1, §10 (COR). 2001, c. 388, §5 (RPR). 2005, c. 12, §SS7 (RP).



5 §1882. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1991, c. 780, §Y84 (RP).



5 §1883. Bureau of Information Services established (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1991, c. 780, §Y85 (AMD). 2005, c. 12, §SS7 (RP).



5 §1884. Director of the Bureau ofInformation Services (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1991, c. 780, §Y86 (AMD). 1993, c. 349, §8 (AMD). 2005, c. 12, §SS7 (RP).



5 §1885. Purpose and organization (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1985, c. 819, §A5 (AMD). 1987, c. 402, §A48 (AMD). 1989, c. 857, §25 (AMD). 1991, c. 291, §1 (AMD). 1991, c. 780, §Y87 (AMD). 2001, c. 388, §6 (AMD). 2005, c. 12, §SS7 (RP).



5 §1886. Powers and duties of the Director of the Bureau of Information Services (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1987, c. 282, §2 (AMD). 1987, c. 402, §A49 (AMD). 1989, c. 237, §§2,3 (AMD). 1989, c. 857, §§26-32 (AMD). 1991, c. 780, §Y88 (AMD). 1995, c. 152, §1 (AMD). 1997, c. 424, §B2 (AMD). 1997, c. 713, §2 (AMD). 2001, c. 388, §7 (AMD). 2005, c. 12, §SS7 (RP).



5 §1887. Bureau of Information Services (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1999, c. 165, §§1,2 (AMD). 2001, c. 388, §8 (AMD). 2005, c. 12, §SS7 (RP).



5 §1888. Noncompliance defined (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1987, c. 402, §A50 (AMD). 1989, c. 857, §33 (AMD). 1999, c. 165, §3 (AMD). 2001, c. 388, §9 (RP).



5 §1889. Data processing professional and support staff in state agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890. Intergovernmental cooperation and assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1987, c. 402, §A51 (AMD). 1999, c. 165, §4 (AMD). 2005, c. 12, §SS7 (RP).



5 §1890-A. Internal services fund accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). RR 1995, c. 1, §2 (COR). 2005, c. 12, §SS7 (RP).



5 §1890-B. Misuse of State Government computer system (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 501, §P17 (NEW). 1989, c. 596, §Q (RPR). 1991, c. 340, (AMD). 1995, c. 703, §1 (RPR). 2001, c. 388, §10 (RP).






Subchapter 2-A: GEOGRAPHIC INFORMATION SYSTEMS

5 §1890-C. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 152, §2 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-D. Established (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 152, §2 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-E. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 152, §2 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-F. Intergovernmental cooperation and assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 152, §2 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-G. Licensing agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 152, §2 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-H. Priority of responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 152, §2 (NEW). 2005, c. 12, §SS7 (RP).






Subchapter 2-B: MAINE LIBRARY OF GEOGRAPHIC INFORMATION

5 §1890-I. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 649, §1 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-J. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 649, §1 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-K. Maine Library of Geographic Information Board (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 649, §1 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-L. Liability (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 649, §1 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-M. Copyrights and fees (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 649, §1 (NEW). 2005, c. 12, §SS7 (RP).






Subchapter 3: INFORMATION SERVICES POLICY BOARD

5 §1891. Information Services Policy Board established; purpose of board (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1985, c. 819, §§B1,2 (AMD). 1999, c. 165, §5 (AMD). 2001, c. 388, §11 (AMD). 2005, c. 12, §SS7 (RP).



5 §1892. Membership on board; appointment, terms of office and compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1987, c. 701, §§1-3 (AMD). 1989, c. 483, §§A22,A23 (AMD). 1989, c. 502, §A19 (AMD). 1989, c. 857, §§34-36 (AMD). 1989, c. 878, §A14 (AMD). 1991, c. 291, §§2-4 (AMD). 1991, c. 780, §§Y89-92 (AMD). 1997, c. 554, §1 (AMD). 1999, c. 165, §6 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 689, §B7 (REV). 2005, c. 12, §SS7 (RP).



5 §1893. Duties and responsibilities of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1987, c. 534, §§A6,A19 (AMD). 1987, c. 701, §§4,5 (AMD). 1989, c. 443, §10 (AMD). 1989, c. 857, §§37-41 (AMD). 1991, c. 291, §5 (AMD). RR 1995, c. 1, §3 (COR). 1995, c. 152, §§3,4 (AMD). 1999, c. 165, §7 (AMD). 2001, c. 388, §12 (AMD). 2005, c. 12, §SS7 (RP).



5 §1894. Semiautonomous state agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 857, §42 (NEW). 2005, c. 12, §SS7 (RP).



5 §1895. Legislature and Judicial Department (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 857, §42 (NEW). 2005, c. 12, §SS7 (RP).






Subchapter 4: APPEALS PROCESS

5 §1896. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1989, c. 857, §43 (AMD). 1991, c. 291, §6 (AMD). RR 1995, c. 1, §4 (COR). 2001, c. 388, §13 (AMD). 2005, c. 12, §SS7 (RP).









Chapter 159: COOPERATIVE EDUCATION SUPPORT PROGRAM

5 §1901. Program

There is established a State Government cooperative education support program for the purpose of providing work opportunities in state institutions and agencies to Maine residents enrolled as full-time students in approved post-secondary universities, colleges or institutes in Maine. [1975, c. 211, (NEW).]

SECTION HISTORY

1975, c. 211, (NEW).



5 §1902. Purposes

1. Purposes. The purposes of the program are:

A. To permit state agencies to employ qualified students enrolled in post-secondary cooperative education programs without regard to personnel count; [1975, c. 211, (NEW).]

B. To provide students with practical experiences related to their field of study which can only be obtained through full-time employment; [1975, c. 211, (NEW).]

C. To assist students to defray higher education costs; [1975, c. 211, (NEW).]

D. To lessen the demand for work during the summer months and disperse it throughout the entire year; [1975, c. 211, (NEW).]

E. To provide department or agency heads with the opportunity of observing and evaluating potential employees on the job thus facilitating the recruitment and selection of personnel to fill state openings; [1975, c. 211, (NEW).]

F. To stimulate interest in employment in the State of Maine on the part of college educated students. [1975, c. 211, (NEW).]

[ 1975, c. 211, (NEW) .]

SECTION HISTORY

1975, c. 211, (NEW).



5 §1903. Procedure

The employment of students enrolled in cooperative education programs in approved colleges, universities or institutes in the State of Maine is hereby authorized. Appropriate department, agency or institution heads may employ such students through the use of funds resulting from unfilled positions in their personal services budgets. [1975, c. 211, (NEW).]

Each student must be approved by the institution he attends and the agency, department or institution head. [1975, c. 211, (NEW).]

Appropriate department, agency or institution heads may request the employment of cooperative education students on a form provided by the Bureau of Human Resources. Approval by the Director of Human Resources and the State Budget Officer will constitute approval for a student to be employed. Only cooperative education programs that require full-time employment for a period of not less than 10 weeks shall be included. Cooperative education students will be classified as project employees and will be governed by all policies and entitled to all rights and privileges afforded such employees, except that they shall be paid at the prevailing minimum wage. [1985, c. 785, Pt. B, §33 (AMD).]

The restrictions regarding full-time employment and payment at minimum wage shall not apply to the cooperative education support program between the Department of Health and Human Services and the University of Maine System for the training of psychologists. [1985, c. 779, §20 (AMD); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1975, c. 211, (NEW). 1975, c. 766, §4 (AMD). 1983, c. 580, §1 (AMD). 1985, c. 779, §20 (AMD). 1985, c. 785, §B33 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).






Chapter 161: DIVESTITURE OF STATE FUNDS

5 §1951. Republic of South Africa (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 247, §4 (NEW). 1987, c. 769, §A13 (AMD). 1991, c. 514, §1 (AMD). 1993, c. 530, §1 (RP).



5 §1952. Review of investments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 247, §4 (NEW). 1993, c. 530, §2 (RP).



5 §1953. Index funds and other short-term investment funds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 247, §4 (NEW). 1993, c. 530, §2 (RP).



5 §1954. Stock-share votes (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 247, §4 (NEW). 1991, c. 514, §2 (AMD). 1993, c. 530, §3 (RP).



5 §1955. Northern Ireland (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 743, (NEW). 1989, c. 502, §A20 (AMD). 1991, c. 537, (AMD). 2005, c. 537, §1 (RP).



5 §1956. Sudan (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 537, §2 (NEW). 2007, c. 58, §3 (REV). MRSA T. 5, §1956, sub-§4 (RP).






Chapter 163: OFFICE OF INFORMATION TECHNOLOGY

Subchapter 1: CHIEF INFORMATION OFFICER

5 §1971. Chief Information Officer; appointment; qualifications

The Commissioner of Administrative and Financial Services shall appoint the Chief Information Officer. The Chief Information Officer must be a qualified professional person who shall: [2005, c. 12, Pt. SS, §9 (RPR).]

1. Policy-making information. Direct, coordinate and oversee information technology policy making, planning, architecture and standardization; and

[ 2005, c. 12, Pt. SS, §9 (NEW) .]

2. Provide services. Direct and oversee the provision of information technology and enterprise services in data processing and telecommunications throughout State Government.

[ 2005, c. 12, Pt. SS, §9 (NEW) .]

SECTION HISTORY

2001, c. 388, §14 (NEW). 2005, c. 12, §SS9 (RPR).



5 §1972. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 388, §14 (NEW).]

1. Board.

[ 2005, c. 12, Pt. SS, §10 (RP) .]

2. Chief Information Officer. "Chief Information Officer" means the person who holds the lead information technology position within the executive branch that directs, coordinates and oversees information technology policy making, planning, architecture and standardization. The Chief Information Officer is also responsible for the provision of information technology and enterprise services in data processing and telecommunications throughout State Government.

[ 2005, c. 12, Pt. SS, §10 (AMD) .]

3. Commissioner. "Commissioner" means the Commissioner of Administrative and Financial Services.

[ 2001, c. 388, §14 (NEW) .]

4. Computer system. "Computer system" has the same meaning as in Title 17-A, section 431.

[ 2001, c. 388, §14 (NEW) .]

5. Leadership positions.

[ 2003, c. 176, §1 (RP) .]

6. Data processing. "Data processing" means the process that encompasses all computerized and auxiliary automated information handling, including systems analysis and design, conversion of data, computer programming, information storage and retrieval, data and facsimile transmission, requisite system controls, simulation and all related interactions between people and machines. "Data processing" also includes all word or text manipulation processing.

[ 2005, c. 12, Pt. SS, §10 (NEW) .]

7. Enterprise. "Enterprise" means collectively all departments and agencies of the executive branch.

[ 2005, c. 12, Pt. SS, §10 (NEW) .]

8. Office. "Office" means the Office of Information Technology.

[ 2005, c. 12, Pt. SS, §10 (NEW) .]

9. Semiautonomous state agency. "Semiautonomous state agency" means an agency created by an act of the Legislature that is not a part of the Executive Department. This term does not include the Legislature, Judicial Department, Department of the Attorney General, Department of the Secretary of State, Office of the Treasurer of State and Office of the State Auditor.

[ 2005, c. 12, Pt. SS, §10 (NEW); 2013, c. 16, §10 (REV) .]

10. Telecommunications. "Telecommunications" means, but is not limited to, the process of transmitting and receiving any information, including voice, data and video, by any medium, including wire, microwave, fiberoptics, radio, laser and satellite.

[ 2005, c. 12, Pt. SS, §10 (NEW) .]

SECTION HISTORY

2001, c. 388, §14 (NEW). 2003, c. 176, §1 (AMD). 2005, c. 12, Pt. SS, §10 (AMD). 2013, c. 16, §10 (REV).



5 §1973. Responsibilities of the Chief Information Officer

1. Information technology leadership. The Chief Information Officer shall:

A. Provide central leadership and vision in the use of information and telecommunications technology on a statewide basis; [2001, c. 388, §14 (NEW).]

B. Set policies and standards for the implementation and use of information and telecommunications technologies, including privacy and security standards and standards of the federal Americans with Disabilities Act, for information technology; [2005, c. 12, Pt. SS, §11 (AMD).]

C. Assist the Governor's Office and the commissioner with development and support of information technology-related legislation; [2001, c. 388, §14 (NEW).]

D. Identify and implement information technology best business practices and project management; [2005, c. 12, Pt. SS, §11 (AMD).]

E. Facilitate research and development activities to identify and establish effective information technology service delivery in State Government; and [2005, c. 12, Pt. SS, §11 (AMD).]

F. Facilitate interjurisdictional collaboration, services, sharing and initiatives among agencies, instrumentalities and political subdivisions of State Government and with other states and the Federal Government. [2005, c. 12, Pt. SS, §11 (NEW).]

[ 2005, c. 12, Pt. SS, §11 (AMD) .]

2. Information technology communications. The Chief Information Officer shall provide information technology communications by serving:

A. As the lead advocate for information and telecommunications technology directions, policies, standards and plans for the executive branch and independent units of State Government, constitutional offices, the media and the general public; [2001, c. 388, §14 (NEW).]

B. As information technology liaison to the Governor's office; [2001, c. 388, §14 (NEW).]

C. As information technology liaison to the judicial branch; [2001, c. 388, §14 (NEW).]

D. As information technology liaison to the legislative branch; and [2001, c. 388, §14 (NEW).]

E. On boards and committees as appropriate and as needed. [2001, c. 388, §14 (NEW).]

[ 2001, c. 388, §14 (NEW) .]

3. Information technology planning. In assisting with the development of an information technology plan, the Chief Information Officer shall:

A. Establish and manage the process for strategic information technology planning, including the approval of all departments' information technology plans; [2001, c. 388, §14 (NEW).]

B. Submit a report on the information technology planning process to the Governor and the Legislature at the beginning of each legislative session; [2001, c. 388, §14 (NEW).]

C. Ensure integration of the enterprise strategic plan with unit-level information technology planning processes; and [2001, c. 388, §14 (NEW).]

D. Develop, implement and monitor compliance with statewide standards and architecture. [2001, c. 388, §14 (NEW).]

[ 2001, c. 388, §14 (NEW) .]

4. Information technology financial performance management. The Chief Information Officer shall develop an information technology financial performance management process to:

A. Protect current and future investments in information and telecommunications technologies in State Government; [2001, c. 388, §14 (NEW).]

B. Identify ways to use information and telecommunications technologies to reduce cost of government and improve service to customers; [2001, c. 388, §14 (NEW).]

C. Identify business process improvement priorities that will yield the greatest cost benefits to the State; [2001, c. 388, §14 (NEW).]

D. Develop and administer a statewide information technology financial management and budget planning process; and [2001, c. 388, §14 (NEW).]

E. Establish performance and other outcomes measures and cost benefit analyses for information technology. [2001, c. 388, §14 (NEW).]

[ 2001, c. 388, §14 (NEW) .]

5. Information technology procurement and contract management. The Chief Information Officer shall:

A. Approve all major or nonstandard information and telecommunications technology initiatives, contracts and acquisitions, including enterprise initiatives; and [2001, c. 388, §14 (NEW).]

B. Approve the Division of Purchases' standards and evaluation procedures for standard information and telecommunications technology acquisitions and contracts. [2001, c. 388, §14 (NEW).]

[ 2001, c. 388, §14 (NEW) .]

6. Information technology resource management. The Chief Information Officer shall establish a professional development plan with incentives and opportunities for the recruitment, retention, skill development and career advancement for information and telecommunications technology personnel.

[ 2001, c. 388, §14 (NEW) .]

SECTION HISTORY

2001, c. 388, §14 (NEW). 2005, c. 12, §SS11 (AMD).



5 §1974. Other powers and duties of Chief Information Officer

1. Approve the acquisition and use of equipment. The Chief Information Officer, working with the Division of Purchases and in accordance with written standards established by this chapter, shall approve acquisition and use of all data processing and telecommunications services, equipment and systems by state agencies.

[ 2001, c. 388, §14 (NEW) .]

2. Develop training and development programs in data processing. The Chief Information Officer is responsible for developing training and development programs for state employees in data processing and for the implementation of these programs.

[ 2001, c. 388, §14 (NEW) .]

3. Develop and administer written standards for data processing and telecommunications. The Chief Information Officer shall develop and administer written standards for data processing and telecommunications. These written standards pertain to:

A. Acquisition of equipment; [2001, c. 388, §14 (NEW).]

B. Acquisition of computer software and systems; [2001, c. 388, §14 (NEW).]

C. Development of computer systems and computer programs; [2001, c. 388, §14 (NEW).]

D. Computer operations; and [2001, c. 388, §14 (NEW).]

E. Any other standards determined necessary by the Chief Information Officer and the board. [2001, c. 388, §14 (NEW).]

[ 2005, c. 12, Pt. SS, §12 (AMD) .]

4. Board approval required for written standards for data processing and telecommunications.

[ 2005, c. 12, Pt. SS, §13 (RP) .]

5. Develop and implement strategic and departmental planning process. The Chief Information Officer, with the participation of the affected state agencies, shall develop and maintain strategic planning initiatives for all of State Government and specific state agencies for data processing and telecommunications. The Chief Information Officer is responsible for assisting state agencies in implementing the planning process.

The Chief Information Officer shall submit a report on the planning process to the Governor and the Legislature at the beginning of each legislative session.

[ 2005, c. 12, Pt. SS, §14 (AMD) .]

6. Report to the Legislature. The Chief Information Officer shall report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs by January 31st of each year with respect to the achievements, the problems and the procedures planned for resolving the problems of the office and its mission. This report must include a complete compilation of written standards for data processing and telecommunications.

[ 2005, c. 12, Pt. SS, §14 (AMD) .]

SECTION HISTORY

2001, c. 388, §14 (NEW). 2005, c. 12, §§SS12-14 (AMD).



5 §1975. Noncompliance

The purchase of data processing equipment, software or services or internal systems development efforts may not be made except in accordance with this chapter. An agency may not purchase any data processing equipment, software or services without the prior written approval of the commissioner or the Chief Information Officer. The State Controller may not authorize payment for data processing equipment, software or services without evidence of prior approval of the purchases by the commissioner or the Chief Information Officer. [2001, c. 667, Pt. A, §3 (AMD).]

1. Noncompliance defined. A state agency is in noncompliance with this chapter if the agency:

A. Purchases data processing equipment, software or services in noncompliance with this chapter; or [2001, c. 667, Pt. A, §3 (AMD).]

B. Fails to adhere to the data processing standards established by the commissioner and the Chief Information Officer. [2005, c. 12, Pt. SS, §15 (AMD).]

[ 2005, c. 12, Pt. SS, §15 (AMD) .]

2. Penalty. Any state agency found to be in noncompliance as defined in this section is prohibited from acquiring or purchasing data processing equipment, software and services until the commissioner or the Chief Information Officer determines that the state agency is in compliance with this chapter.

Notwithstanding the provisions of this section, the commissioner or the Chief Information Officer may act to acquire or purchase data processing equipment, software and services to maintain or meet the emergency needs of a state agency.

[ 2001, c. 667, Pt. A, §3 (AMD) .]

SECTION HISTORY

2001, c. 388, §14 (NEW). 2001, c. 667, §A3 (AMD). 2005, c. 12, §SS15 (AMD).



5 §1976. Use of State Government computer system

1. Confidentiality. Computer programs, technical data, logic diagrams and source code related to data processing or telecommunications are confidential and are not public records, as defined in Title 1, section 402, subsection 3, to the extent of the identified trade secrets. To qualify for confidentiality under this subsection, computer programs, technical data, logic diagrams and source code must:

A. Contain trade secrets, as defined in Title 10, section 1542, subsection 4, held in private ownership; and [2001, c. 388, §14 (NEW).]

B. Have been provided to a state agency by an authorized independent vendor or contractor under an agreement by which:

(1) All trade secrets that can be protected are identified without disclosing the trade secret;

(2) The vendor or contractor retains all intellectual property rights in those trade secrets; and

(3) The state agency agrees to hold and use the programs, data, diagrams or source code without disclosing any identified trade secrets. [2001, c. 388, §14 (NEW).]

[ 2001, c. 388, §14 (NEW) .]

2. Public records. Except as provided in subsection 1, any document created or stored on a State Government computer must be made available in accordance with Title 1, chapter 13.

[ 2007, c. 597, §4 (AMD) .]

3. Violation.

[ 2003, c. 176, §2 (RP) .]

4. Penalty.

[ 2003, c. 176, §2 (RP) .]

SECTION HISTORY

2001, c. 388, §14 (NEW). 2003, c. 176, §2 (AMD). 2007, c. 597, §4 (AMD).






Subchapter 2: INFORMATION TECHNOLOGY SERVICES

5 §1981. Mission of Office of Information Technology

The mission of the Office of Information Technology includes providing high-quality, responsive, cost-effective information technology services to the agencies, instrumentalities and political subdivisions of State Government. These services include, but are not limited to, voice and data computer and networking services, applications development and maintenance and desktop support, centralized geographic information systems and data and security advice to customers. [2005, c. 12, Pt. SS, §16 (NEW).]

1. Service agency. The office shall serve as a service agency to meet the needs of client agencies in a timely, efficient and cost-effective manner.

A. The office shall ensure that a high quality of service is provided to all users. [2005, c. 12, Pt. SS, §16 (NEW).]

B. The office shall allocate resources as necessary to meet peak demands and to best use available resources. [2005, c. 12, Pt. SS, §16 (NEW).]

C. The office shall ensure adequate backup for all information services. [2005, c. 12, Pt. SS, §16 (NEW).]

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

2. Duties of office. The office shall provide the major data processing and telecommunications services in State Government, including computer operations and programming and applications systems. The office, as authorized by the commissioner, shall work to ensure consistency in programming services, stability in data processing functions, reliability in the operation and maintenance of systems throughout State Government and responsiveness and flexibility to react to changing situations and needs.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1982. Powers and duties

1. Maintain central telecommunications services. The Chief Information Officer shall maintain and operate central telecommunications services and may:

A. Employ or engage outside technical and professional services that may be necessary for telecommunications purposes; [2005, c. 12, Pt. SS, §16 (NEW).]

B. Levy charges, according to a rate schedule based on uniform billing procedures approved by the commissioner, against all units utilizing telecommunications services; [2005, c. 12, Pt. SS, §16 (NEW).]

C. Submit a budget of estimated revenues and costs to be incurred by the office as part of the unified current services budget legislation in accordance with sections 1663 to 1666. Notwithstanding section 1583, allocations may be increased or adjusted by the State Budget Officer, with approval of the Governor, to specifically cover those adjustments determined to be necessary by the commissioner. A request for adjustment to the allocation is subject to review by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs; and [2005, c. 12, Pt. SS, §16 (NEW).]

D. Require departments and agencies to be a part of the central telecommunications service network. Capital items purchased through the office may not be given, transferred, sold or otherwise conveyed to any other department, agency or account without authorization through the normal budgetary process. Except as authorized by the Chief Information Officer, telecommunications services, equipment and systems are the responsibility and property of the office. [2005, c. 12, Pt. SS, §16 (NEW).]

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

2. Staff and technical assistance. The Chief Information Officer shall provide staff and technical assistance in data processing to other state agencies.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

3. Maintain central data processing services. The Chief Information Officer shall maintain and operate central data processing and geographic information systems pursuant to subchapter 3.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

4. InforME responsibilities. The Chief Information Officer shall serve as the contracting authority under Title 1, chapter 14 and shall provide staff to the InforME Board established in Title 1, chapter 14.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

5. Charges. The Chief Information Officer may levy appropriate charges against all state agencies using services provided by the office and for operations of the office of the Chief Information Officer. The charges must be those fixed in a schedule or schedules prepared and revised as necessary by the Chief Information Officer and approved by the commissioner. The schedule of charges must be supported and explained by accompanying information.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

6. Budget. The Chief Information Officer shall submit a budget of estimated revenues and costs to be incurred by the office.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

7. Professional and technical services. The Chief Information Officer may employ or engage, within funds available, outside technical or professional personnel and services as necessary for carrying out the purposes of this chapter, subject to the approval of the commissioner.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

8. Rules. The Chief Information Officer may make rules, subject to the approval of the commissioner, for carrying out the purposes of this chapter.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

9. Protection of information files. The Chief Information Officer shall develop rules regarding the safeguarding, maintenance and use of information files relating to data processing, subject to the approval of the commissioner. The office is responsible for the enforcement of those rules. All data files are the property of the agency or agencies responsible for their collection and use.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1983. Intergovernmental cooperation and assistance

The commissioner may enter into agreements with the Federal Government, the University of Maine System, the Maine Community College System and other agencies and organizations that will promote the objectives of this chapter and accept funds from the Federal Government, municipal and county agencies or any individual or corporation to be expended for purposes consistent with this chapter. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1984. Internal services fund accounts

The office may establish internal services fund accounts. These funds include, but are not limited to, appropriations made to the office, funds transferred to the office from within the department and funds received for data processing and telecommunications planning services rendered to state agencies. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1985. Response to requests for public records

Each agency that collects and uses data or information is responsible for responding to requests for public data or information hosted on state-owned computer devices. The office shall assist the agency in searching for and identifying all data and information stored within the office and in retrieving and compiling the data and information. [2009, c. 165, §1 (NEW).]

SECTION HISTORY

2009, c. 165, §1 (NEW).






Subchapter 3: GEOGRAPHIC INFORMATION SYSTEMS

5 §1991. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 12, Pt. SS, §16 (NEW).]

1. Administrator. "Administrator" means the Administrator of the Office of Geographic Information Systems.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

2. Geographic information system or GIS. "Geographic information system" or "GIS" means an entire formula, pattern, compilation, program, device, method, technique, process, digital data base or system that electronically records, stores, reproduces and manipulates by computer geographic information system data.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

3. Geographic information system data or GIS data. "Geographic information system data" or "GIS data" means geographic information that has been compiled and digitized for use in geographic information systems by a state agency, either alone or in cooperation with other agencies.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

4. Geographic information system services or GIS services. "Geographic information system services" or "GIS services" means the process of gathering, storing, maintaining and providing geographic information system data for geographic information systems. "Geographic information system services" or "GIS services" does not include general purpose data processing services.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1992. Office of Geographic Information Systems established

The Office of Geographic Information Systems is established within the Office of Information Technology. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1993. Powers

The Office of Information Technology through the Office of Geographic Information Systems shall: [2005, c. 12, Pt. SS, §16 (NEW).]

1. Geographic information system. Establish, maintain and operate a geographic data base information center, develop and administer standards, subject to the approval of the Chief Information Officer, and provide geographic information system services to the public. A request to provide the Legislature or an office of the Legislature with existing information for the purposes of making policy decisions must be considered high priority;

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

2. GIS data repository. Create a GIS data repository for the proper management of GIS data and ensure the GIS data are documented, including ownership. Data must be stored and managed in a manner that facilitates the evolution of a distributed agency GIS network;

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

3. Data ownership. Maintain GIS base map data and other multipurpose data not specific to any state agency. All other GIS data are owned by the agency originally compiling the mapped data that were digitized for the GIS. Data owners are responsible for updating their GIS data and certifying its accuracy;

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

4. Accuracy level. Ensure that GIS data added on the GIS data repository are developed and maintained at an accuracy level and in a format that meets the GIS data standards, kept in a format that is compatible with the GIS and, upon request of a potential user, made available to the user;

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

5. Charges. Levy appropriate charges on those using the services provided by the office, except that charges may not be levied on the Legislature for existing information. The charges must be fixed in a schedule or schedules. The schedule of charges must be supported and explained by accompanying information and approved by the Chief Information Officer and the commissioner; and

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

6. Consultation with Chief Information Officer. Consult with the Chief Information Officer on all major policy issues, including fee schedules, related to the management of GIS data and development of GIS data standards.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1994. Intergovernmental cooperation and assistance

The administrator, with the approval of the Chief Information Officer, may enter into such agreements with other agencies and organizations as will promote the objectives of this subchapter and accept funds from public and private organizations to be expended for purposes consistent with this subchapter. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1995. Licensing agreements

GIS data are subject to licensing agreements and may be made available only in accordance with this subchapter and upon payment of fees established under this subchapter. The licensing agreement must protect the security and integrity of the GIS data, limit the liability of the data owners and the office providing the services and products and identify the source of the GIS data. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1996. Priority of responsibilities

The activities authorized under this subchapter do not take priority over the primary responsibilities of the Office of Information Technology. If there are not sufficient financial or personnel resources for the Office of Geographic Information Systems to perform certain GIS services and deliver GIS data and products as provided in this subchapter, the administrative management functions related to the Office of Geographic Information Systems, technical support for other state agency GIS users, office equipment maintenance and GIS data base management must take precedence. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).






Subchapter 4: MAINE LIBRARY OF GEOGRAPHIC INFORMATION

5 §2001. Short title

This subchapter may be known and cited as "the Maine Library of Geographic Information Act." [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §2002. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 12, Pt. SS, §16 (NEW).]

1. Association. "Association" means an organization:

A. Whose membership is identifiable by regular payment of organizational dues and regularly maintained membership lists; [2005, c. 12, Pt. SS, §16 (NEW).]

B. That is registered with the State or is a corporation in the State; and [2005, c. 12, Pt. SS, §16 (NEW).]

C. That exists for the purpose of advancing the common occupation or profession of its membership. [2005, c. 12, Pt. SS, §16 (NEW).]

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

2. Data custodian. "Data custodian" means a federal data custodian, state data custodian or nonstate data custodian.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

3. Federal data custodian. "Federal data custodian" means any branch, agency or instrumentality of the Federal Government.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

4. Geographic information board. "Geographic information board" means the Maine Library of Geographic Information Board.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

5. Geographic information system. "Geographic information system" or "GIS" means a computer system capable of assembling, storing, manipulating, analyzing and displaying information identified according to locations. A GIS includes operating personnel, hardware, software and the data that go into the system.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

6. Maine Library of Geographic Information. "Maine Library of Geographic Information" or "library" means the statewide network created pursuant to this subchapter by which data custodians or their designees organize and catalog public geographic information and provide access to that information to all levels of government and to the public.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

7. Nonstate data custodian. "Nonstate data custodian" means any agency or instrumentality of a political subdivision of the State.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

8. Public geographic information. "Public geographic information" means public information that is referenced to a physical location. Public geographic information includes, but is not limited to, physical, legal, economic or environmental information or characteristics concerning land, water, groundwater, subsurface resources or air in this State relating to:

A. Topography, soil, soil erosion, geology, minerals, vegetation, land cover, wildlife and associated natural resources; [2005, c. 12, Pt. SS, §16 (NEW).]

B. Land ownership, land use, land use controls and restrictions, jurisdictional boundaries, tax assessments, land value and land survey records and references; and [2005, c. 12, Pt. SS, §16 (NEW).]

C. Geodetic control networks, aerial photographs, maps, planimetric data, remote sensing data, historic and prehistoric sites and economic projections. [2005, c. 12, Pt. SS, §16 (NEW).]

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

9. Public information. "Public information" means information that is stored, gathered, generated, maintained or financed by a data custodian. Information of state and nonstate data custodians is public information only if it is either:

A. A public record under Title 1, section 402, subsection 3; or [2005, c. 12, Pt. SS, §16 (NEW).]

B. Otherwise expressly authorized by law to be released. [2005, c. 12, Pt. SS, §16 (NEW).]

The presence of data in the library does not, by itself, make that information a public record.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

10. State data custodian. "State data custodian" means any branch, agency or instrumentality of State Government.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

11. State funds. "State funds" means bond revenues and General Fund money appropriated by the Legislature for the purposes of this chapter.

[ 2015, c. 267, Pt. YYY, §1 (AMD) .]

SECTION HISTORY

2005, c. 12, §SS16 (NEW). 2015, c. 267, Pt. YYY, §1 (AMD).



5 §2003. Maine Library of Geographic Information Board

1. Purposes and duties. The Maine Library of Geographic Information Board, as established by section 12004-G, subsection 30-B, has the following purposes and duties:

A. To oversee the Maine Library of Geographic Information to ensure that it operates as a coordinated, cost-effective electronic gateway providing public access to data custodians' public geographic information. Nothing in this paragraph may be construed to affect the rights of persons to inspect or copy public records under Title 1, chapter 13, subchapter 1, or the duty of data custodians to provide for public inspection and copying of those records; [2005, c. 12, Pt. SS, §16 (NEW).]

B. To establish and maintain standards, rules and policies for nonstate data custodians' geographic information that is incorporated into the Maine Library of Geographic Information. These standards, rules and policies must be consistent with the standards, rules and policies set by the Chief Information Officer that govern state data custodians' information technology. The geographic information board shall adopt rules to carry out this subchapter. Rules adopted pursuant to this paragraph are routine technical rules as defined in chapter 375, subchapter 2-A. Standards and policies may concern, without limitation:

(1) Methods of access and delivery of information held by the library;

(2) Geographic information system technical specifications;

(3) Data content, metadata and security, including guideline criteria for accepting 3rd-party data from data custodians or data volunteered by the private sector;

(4) Privacy and privacy protection;

(5) Mechanisms to correct inaccuracies; and

(6) Data validation tools and processes; [2005, c. 12, Pt. SS, §16 (NEW).]

C. To reduce redundancies in the creation, verification and maintenance of public geographic information and to enhance its utility for complex analyses.

(1) Each state data custodian, or its designee, that acquires, purchases, verifies, maintains or produces geographic information with state funds or grants shall:

(a) Inform the geographic information board and the Office of Geographic Information Systems of the existence of this information and its geographic extent; and

(b) Upon request, provide to the library and office an electronic copy of all information classified as public, in a form compatible with standards set by the Chief Information Officer.

(2) Each nonstate data custodian, or its designee, that acquires, purchases, verifies, maintains or produces geographic information with state funds specifically provided for that purpose shall:

(a) Inform the geographic information board and the Office of Geographic Information Systems of the existence of this information and its geographic extent; and

(b) Upon request, provide to the library and Office of Geographic Information Systems an electronic copy of all information classified as public, in a form compatible with standards set by the Chief Information Officer; [2005, c. 12, Pt. SS, §16 (NEW).]

D. To set priorities and authorize the expenditure of state funds, including awarding of grants or subgrants to data custodians when available. The geographic information board may seek federal and other funding partners, accept gifts and grants and expend the funds acquired for purposes consistent with this subchapter; [2005, c. 12, Pt. SS, §16 (NEW).]

E. To promote innovative uses of geographic information through the provision of verified, coordinated, intergovernmental information via the Maine Library of Geographic Information. The geographic information board shall seek advice from the general public, professional associations, academic groups and institutions and individuals with knowledge of and interest in geographic information regarding needed information and potential innovative uses of geographic information; [2005, c. 12, Pt. SS, §16 (NEW).]

F. To enter partnerships to promote the purposes of this subchapter; [2005, c. 12, Pt. SS, §16 (NEW).]

G. To hear and resolve disputes that may arise between data custodians or with respect to information to be placed in the Maine Library of Geographic Information, enforcement of geographic information board standards, rules or policies or other related matters, all in accordance with the Maine Administrative Procedure Act. Complainants may directly present their case to the geographic information board, which has the power to hold investigations, inquiries and hearings concerning matters brought to its attention and to make decisions with respect to the case. All interested parties must be given reasonable notice of the hearing and an opportunity to be heard. Hearings must be open to the public; [2005, c. 12, Pt. SS, §16 (NEW).]

H. To conduct studies relating to the coordination, development and use of statewide geographic information; [2005, c. 12, Pt. SS, §16 (NEW).]

I. To report annually by January 1st to the joint standing committees of the Legislature having jurisdiction over natural resources matters, and state and local government matters. The report must provide a review of the past year's activities, including, but not limited to, a description of standards adopted, data added to the library, partnerships established, disputes addressed, studies conducted and financial activity. The library shall also make this report available to the public. This report may also include suggested legislative language intended to address geographic information issues needing legislative action; and [2005, c. 12, Pt. SS, §16 (NEW).]

J. To develop appropriate internal services to facilitate generalized access for and use of data by governmental agencies and the public. The library may not compete directly with private enterprise. The library shall work in partnership with nonstate data custodians to promote the purposes of this subchapter. [2005, c. 12, Pt. SS, §16 (NEW).]

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

2. Membership. The geographic information board consists of 15 voting members as follows:

A. The commissioner or the commissioner's designee; [2005, c. 12, Pt. SS, §16 (NEW).]

B. The Chief Information Officer or the Chief Information Officer's designee; [2005, c. 12, Pt. SS, §16 (NEW).]

C. Two members, or the members' designees, who are responsible for overseeing GIS functions of a state department that is a data custodian of geographic information, appointed by the Governor; [2005, c. 12, Pt. SS, §16 (NEW).]

D. Eight representatives as follows:

(1) A representative of the University of Maine System, appointed by the Chancellor of the University of Maine System;

(2) Two representatives of a statewide association of municipalities, one representative appointed by the President of the Senate from nominations made by the association's governing body and one representative appointed by the Speaker of the House from nominations made by the association's governing body;

(3) One representative of a statewide association of regional councils, appointed by the Speaker of the House from nominations made by the Department of Agriculture, Conservation and Forestry;

(4) One representative of a statewide association of counties, appointed by the Governor from nominations made by the association's governing body;

(5) One representative of a statewide association representing real estate and development interests, appointed by the President of the Senate;

(6) One representative of a statewide association representing environmental interests, appointed by the Speaker of the House; and

(7) One member representing public utilities, appointed by the Governor; [2011, c. 655, Pt. EE, §1 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

E. Two members of the private sector representing geographic information vendors, one member appointed by the President of the Senate and one member appointed by the Speaker of the House; and [2005, c. 12, Pt. SS, §16 (NEW).]

F. One public member, appointed by the President of the Senate. [2005, c. 12, Pt. SS, §16 (NEW).]

The terms for the members appointed pursuant to paragraphs C, D, E and F are 3 years. A member who designates another person to serve on the geographic information board as that member's designee shall provide written notice to the geographic information board's staff of the name and title of the designee.

[ 2011, c. 655, Pt. EE, §1 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

3. Board chair. The geographic information board shall annually elect a chair from its membership at the first meeting in each year.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

4. Staff. Staff support to the geographic information board is provided by the Department of Administrative and Financial Services.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

5. Quorum; action. Eight members of the geographic information board constitute a quorum. The affirmative vote of 7 members is necessary for any action taken by the geographic information board. A vacancy in the membership of the geographic information board does not impair the right of a quorum to exercise all the powers and perform the duties of the geographic information board. The geographic information board may use video conferencing and other technologies to conduct its business but is not exempt from Title 1, chapter 13, subchapter 1.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

6. Meetings. The geographic information board shall meet at the call of the chair but not less than quarterly. Notice must be provided no less than 5 working days prior to the meeting. Notice may be in writing by facsimile or electronic transmission.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

7. Memorandum of understanding. Information to be provided by a nonstate data custodian or its designee to the Maine Library of Geographic Information is governed by a memorandum of understanding between the geographic information board or its designee and the nonstate data custodian or its designee.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

8. Data custodian responsibilities. Federal and nonstate data custodians may voluntarily contribute data to the Maine Library of Geographic Information, except that data developed with state funds must be submitted to the library. Data custodians or their designees are responsible for:

A. Ensuring that the public information is accurate, complete and current through the creation of adequate procedures; [2005, c. 12, Pt. SS, §16 (NEW).]

B. Updating source data bases following verification of suggested corrections that users submit in accordance with geographic information board standards; [2005, c. 12, Pt. SS, §16 (NEW).]

C. Complying with standards adopted by the geographic information board; and [2005, c. 12, Pt. SS, §16 (NEW).]

D. Providing reasonable safeguards to protect confidentiality. [2005, c. 12, Pt. SS, §16 (NEW).]

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

SECTION HISTORY

2005, c. 12, §SS16 (NEW). 2011, c. 655, Pt. EE, §1 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 657, Pt. W, §5 (REV).



5 §2004. Liability

The geographic information board and any of the parties submitting data to the Maine Library of Geographic Information for public use may not be held liable for any use of those data. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §2005. Copyrights and fees

Copyright or licensing restrictions may not be fixed by the geographic information board or data custodians to the information made available through the Maine Library of Geographic Information. The geographic information board may set fees for electronic copies of library data that are no more than 3 times the actual cost of reproduction. Fee schedules must be set annually and made readily available to requestors. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §2006. Geospatial data accounts

1. Accounts established. There are established within the office separate accounts, referred to in this section as "the accounts," to be administered by the geographic information board.

[ 2013, c. 122, §1 (NEW) .]

2. Sources of funding. The following must be paid into the accounts:

A. All money appropriated for inclusion in the accounts; [2013, c. 122, §1 (NEW).]

B. All interest earned from investments of the accounts; [2013, c. 122, §1 (NEW).]

C. Any money allocated from Other Special Revenue Funds accounts for the purpose of the accounts; [2013, c. 122, §1 (NEW).]

D. Proceeds from any bonds issued for the purpose of the accounts; and [2013, c. 122, §1 (NEW).]

E. Matching funds received from the Federal Government or other legal entity for geospatial data acquisition expenditures made from the accounts pursuant to subsection 4. [2013, c. 122, §1 (NEW).]

[ 2013, c. 122, §1 (NEW) .]

3. Use of accounts. The purpose of the accounts is to continue projects developed by the geographic information board. The accounts must be used to provide and maintain to the extent practicable statewide GIS data sets necessary for the efficient delivery of state services and to conserve state expenditures through partnerships with other GIS stakeholders interested in acquiring the same data sets. The accounts may be used at the discretion of the geographic information board for acquiring geospatial data primarily including but not limited to the following data sets:

A. An orthoimagery program. Imagery collected through this program must be from all areas of the State and be 4-band images that include the red, green, blue and near infrared bands; and [2013, c. 122, §1 (NEW).]

B. An elevation data set. A consistent statewide elevation data set must be collected using light detection and ranging technology or an equivalent method. [2013, c. 122, §1 (NEW).]

[ 2013, c. 122, §1 (NEW) .]

4. Matching funds. State funds used to purchase geospatial data must be matched by funding from other sources at at least a one-to-one ratio.

[ 2015, c. 267, Pt. YYY, §2 (AMD) .]

5. Annual report. The Chief Information Officer shall submit a written report by January 15, 2014 and annually thereafter to the Governor and the Legislature on the accounts' balance and expenditures.

[ 2013, c. 122, §1 (NEW) .]

SECTION HISTORY

2013, c. 122, §1 (NEW). 2015, c. 267, Pt. YYY, §2 (AMD).






Subchapter 5: APPEALS PROCESS

5 §2011. Appeals

Any state agency or semiautonomous state agency disagreeing with an action or decision of the Chief Information Officer as it affects that agency may appeal the decision in accordance with the provisions of this section. [2005, c. 12, Pt. SS, §16 (NEW).]

1. Appeal. A state agency may appeal the decision or action of the Chief Information Officer to the commissioner.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

2. Appeal to Governor. In the event that an agency is aggrieved by the decision of the commissioner, the agency may appeal to the Governor to alter the decision or action, and the decision of the Governor is final.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

3. Written decisions. In responding to a state agency, the person or organization to whom the appeal has been made shall provide the decision in writing. If the decision fails to uphold the state agency appeal, the decision must contain the specific reasons for the decision.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).









Chapter 165: PHARMACEUTICAL COST MANAGEMENT COUNCIL

5 §2031. Pharmaceutical Cost Management Council (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 12, §PP1 (NEW). 2005, c. 343, §1 (AMD). 2005, c. 683, §C2 (AMD). 2009, c. 369, Pt. A, §1 (RP).









Part 5: FEES OF PUBLIC OFFICERS GENERALLY

Chapter 191: MISCELLANEOUS PROVISIONS

5 §2051. Number of words to a written page

Two hundred and forty words constitute a written "page", if the writing contains that number, and, where no other rule is provided, public officers shall be allowed for copies which they are required by law to furnish, 12¢ a page; for affixing an official seal to the same, when necessary, 25¢ more.



5 §2052. Fees not provided for

In cases not expressly provided for, the fees of all public officers for any official service shall be at the same rate as are prescribed by law for like services.



5 §2053. Account of items in writing may be required

Every officer or other person upon receiving any fees provided for by law, if required by the person paying them, shall make a particular account thereof in writing specifying for what they accrued or he forfeits to such person treble the sum paid, to be recovered in a civil action.









Part 6: ADMINISTRATIVE CODE

Chapter 301: GENERAL PROVISIONS

5 §2301. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §§4,6 (AMD). 1969, c. 400, §§12,13 (AMD). 1969, c. 410, §2 (AMD). 1969, c. 498, §16 (AMD). 1969, c. 504, §12 (AMD). 1971, c. 545, §3 (AMD). 1973, c. 164, §1 (AMD). 1973, c. 303, §1 (AMD). 1973, c. 457, §1 (AMD). 1973, c. 566, §2 (AMD). 1973, c. 571, §§4,5 (AMD). 1973, c. 582, §2 (AMD). 1973, c. 625, §§33-36 (AMD). 1973, c. 788, §§23-24 (AMD). 1975, c. 463, §§1,2 (AMD). 1975, c. 496, §1 (AMD). 1975, c. 547, §§1-3 (AMD). 1975, c. 682, §1 (AMD). 1975, c. 705, §2 (AMD). 1975, c. 760, §§1,2 (AMD). 1977, c. 78, §§17,18 (AMD). 1977, c. 347, §1 (AMD). 1977, c. 463, §1 (AMD). 1977, c. 543, §1 (AMD). 1977, c. 551, §2 (RP). 1977, c. 564, §34 (AMD). 1977, c. 696, §45 (AMD).



5 §2302. Conflicts with liquor laws (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §2 (RP).






Chapter 303: RULES

5 §2351. Adoption (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §2 (RP).



5 §2352. Filing and taking effect (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §2 (RP).



5 §2353. Publication (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §2 (RP).



5 §2354. Petition for adoption (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §2 (RP).






Chapter 305: HEARINGS

5 §2401. Administrative Hearing Office (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 476, §12 (AMD). 1969, c. 504, §13 (AMD). 1969, c. 507, (RPR). 1969, c. 516, (AMD). 1969, c. 590, §§5,5-A (AMD). 1971, c. 103, (AMD). 1971, c. 510, (AMD). 1973, c. 303, §2 (AMD). 1975, c. 771, §85 (AMD). 1975, c. 780, §1 (RPR). 1977, c. 78, §19 (AMD). 1977, c. 200, (AMD). 1977, c. 551, §2 (RP).



5 §2402. Petition for declatory rulings by Hearing Commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).



5 §2403. Procedure in contested cased (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 93, §1 (AMD). 1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).



5 §2404. Emergency hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 93, §2 (AMD). 1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).



5 §2405. Rules of evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).



5 §2406. Subpoenas by Hearing Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).



5 §2407. Decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 346, (AMD). 1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).






Chapter 307: APPEALS

5 §2451. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 248, §1 (AMD). 1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).



5 §2452. To Supreme Judical Court (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).






Chapter 308: STATE AGENCY RULES

5 §2501. Statement of intent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).



5 §2502. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).



5 §2503. Assisgnment of rules to standing committees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).



5 §2504. Automatic expiration of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).



5 §2505. Joint legislative committee review of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).



5 §2506. Administering and other agencies to cooperate (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).



5 §2507. Legislative Administrative Director to cooperate (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).



5 §2508. Savings clause (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).









Part 7: INTERCHANGE OF GOVERNMENT EMPLOYEES

Chapter 309: INTERCHANGE OF GOVERNMENT EMPLOYEES

5 §3001. Declaration of policy

The State of Maine recognizes that intergovernmental cooperation is an essential factor in resolving problems affecting this State and that the interchange of personnel between and among governmental agencies at the same or different levels of government is a significant factor in achieving such cooperation. [1967, c. 266, (NEW).]

SECTION HISTORY

1967, c. 266, (NEW).



5 §3002. Definitions

For the purposes of this chapter: [1967, c. 266, (NEW).]

1. Receiving agency. "Receiving agency" means any department or agency of the Federal Government or a state or local government which receives an employee of another government under this chapter.

[ 1967, c. 266, (NEW) .]

2. Sending agency. "Sending agency" means any department or agency of the Federal Government or a state or local government which sends any employee thereof to another government agency under this chapter.

[ 1967, c. 266, (NEW) .]

SECTION HISTORY

1967, c. 266, (NEW).



5 §3003. Authority to interchange employees

Any department, agency or instrumentality of the State, county, city, town, municipality, land-grant college, or college or university operated by the State or any local government is authorized to participate in a program of interchange of employees with departments, agencies or instrumentalities of the Federal Government, another state or locality, or other agencies, municipalities or instrumentalities of this State as a sending or receiving agency, or both. [1967, c. 266, (NEW).]

The period of individual assignment or detail under an interchange program shall not exceed 12 months, nor shall any person be assigned or detailed for more than 12 months during any 36-month period. Details relating to any matter covered in this chapter may be the subject of an agreement between the sending and receiving agencies. Elected officials shall not be assigned from a sending agency nor detailed to a receiving agency. [1967, c. 266, (NEW).]

SECTION HISTORY

1967, c. 266, (NEW).



5 §3004. Status of employees of this State

Employees of a sending agency participating in an exchange of personnel as authorized in section 3003 may be considered during such participation to be on detail to regular work assignments of the sending agency, or in a status of leave of absence from their positions in the sending agency. [1967, c. 266, (NEW).]

Employees who are on detail shall be entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all other purposes, except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency. [1967, c. 266, (NEW).]

Employees who are in a leave of absence status shall be carried on leave without pay. They may be granted annual leave or other time off with pay to the extent authorized by law and may be granted authorized sick leave in circumstances considered by the sending agency to justify such leave. Except as otherwise provided in this chapter, employees who are in a leave of absence status shall have the same rights, benefits and obligations as employees generally who are in such leave status but notwithstanding any other provision of law such employees may be entitled to credit the period of such assignment toward all regular benefits as employees of the sending agency, such as retirement, seniority, longevity and insurance coverage. [1967, c. 266, (NEW).]

Any employee who participates in an exchange under the terms of this section who suffers disability or death as a result of personal injury arising out of and in the course of an exchange, or sustained in performance of duties in connection therewith, shall be treated, for the purposes of the sending agency's employee compensation program, as an employee, as defined in such Act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that Act for any period for which he is entitled to and elects to receive similar benefits under the receiving agency's employee compensation program. [1967, c. 266, (NEW).]

SECTION HISTORY

1967, c. 266, (NEW).



5 §3005. Travel expenses of employees of this State

A sending agency in this State may, in accordance with the travel regulations of such agency, pay the travel expenses of employees assigned to a receiving agency on either a detail or leave basis, but shall not pay the travel expenses of such employees incurred in connection with their work assignments at the receiving agency. If the assignment or detail will be for a period of time exceeding 8 months, travel expenses may include expenses of transportation of immediate family, household goods and personal effects to and from the location of the receiving agency. If the period of assignment is less than 8 months, the sending agency may pay a per diem allowance to the employee on assignment or detail. [1967, c. 266, (NEW).]

SECTION HISTORY

1967, c. 266, (NEW).



5 §3006. Status of employees of other governments

1. Appointment or on detail. When any unit of government of this State acts as a receiving agency, employees of the sending agency who are assigned under authority of this chapter may be given appointments in the receiving agency covering the periods of such assignments, with compensation to be paid from receiving agency funds or without compensation, or be considered to be on detail to the receiving agency.

[ 1967, c. 266, (NEW) .]

2. Laws or regulations not governing. Appointments of persons so assigned may be made without regard to the laws or regulations governing the selection of employees of the receiving agency.

[ 1967, c. 266, (NEW) .]

3. Not employees. Employees who are detailed to the receiving agency shall not by virtue of such detail be considered to be employees thereof, except as provided in subsection 4, nor shall they be paid a salary or wage by the receiving agency during the period of their detail. The supervision of the duties of such employees during the period of detail may be governed by agreement between the sending agency and the receiving agency.

[ 1967, c. 266, (NEW) .]

4. Disability or death. Any employee of a sending agency assigned in this State who suffers disability or death as a result of personal injury arising out of and in the course of such assignment, or sustained in the performance of duties in connection therewith, shall be treated for the purpose of receiving agency's employee compensation program, as an employee, as defined in such Act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that Act for any period for which he elects to receive similar benefits as an employee under the sending agency's employee compensation program.

[ 1967, c. 266, (NEW) .]

SECTION HISTORY

1967, c. 266, (NEW).



5 §3007. Travel expenses of employees of other governments

A receiving agency in this State may, in accordance with the travel regulations of such agency, pay travel expenses of persons assigned thereto under this chapter during the period of such assignments on the same basis as if they were regular employees of the receiving agency. [1967, c. 266, (NEW).]

SECTION HISTORY

1967, c. 266, (NEW).









Part 8: POLICY AND MANAGEMENT

Chapter 310: GOVERNOR'S OFFICE OF POLICY AND MANAGEMENT

5 §3101. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

1. Director. "Director" means the Director of the Governor's Office of Policy and Management established by section 3102.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

2. Office. "Office" means the Governor's Office of Policy and Management established by section 3102.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).



5 §3102. Office established; purpose

The Governor's Office of Policy and Management is established in the Executive Department to facilitate achievement of long-term state economic goals and objectives and identification and implementation of opportunities to improve the efficiency and effectiveness of the performance of the functions of and delivery of services by State Government. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).



5 §3103. Director

The Director of the Governor's Office of Policy and Management is appointed by the Governor and serves at the pleasure of the Governor. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).



5 §3104. Powers and duties

The director is authorized to exercise the powers and is responsible for fulfillment of the duties of the office provided for by this section. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

1. Duties. The director shall:

A. Appoint, remove and prescribe the duties of staff of the office as necessary to implement the duties of the office. The director is authorized to hire as unclassified employees professional personnel competent by education, training and experience in such areas as economics, law, accounting and public policy. The director is authorized to hire as classified employees other personnel, who are subject to the Civil Service Law and personnel policies established for state employees generally, as required to support implementation of the duties of the office; [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

B. Prepare long-range economic projections to ensure that projected available state financial resources are commensurate with projected state expenditures needed to meet long-term state economic goals and policies; [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

C. Analyze the structure and functions of State Government and identify options and develop recommendations for consideration by the Governor regarding improvement of the efficiency and effectiveness of governmental functions and programs and delivery of governmental services. In carrying out duties under this paragraph, the director may:

(1) Prepare strategic and long-range plans and goals for reform of State Government through creation of efficiencies and streamlining of operations;

(2) Establish metrics for and further develop systems for ongoing evaluation of the efficiency and effectiveness of state programs and delivery of state services; and

(3) Review and determine whether there is continuing need for state programs, boards and commissions, in part through consideration of whether their public benefit equals or exceeds their cost; [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

D. Recommend governmentwide policies to improve financial management for consideration by the Governor. In carrying out duties under this paragraph, the director may review state agencies' proposals for funding from public and private entities, including the Federal Government, for consistency with pertinent state law and fiscal policy; [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

E. Conduct studies and continuing economic analyses of the state economy, including economic forecasting, and collect, collate and analyze all pertinent data and statistics relating to those studies and analyses to assist the Governor, the Legislature and the various state departments in formulating economic goals and programs and policies to achieve such goals. The office shall make these data and statistics available to the Legislature upon request. All state agencies shall cooperate with the office regarding implementation of the provisions of this paragraph. In implementing this paragraph, the office may use secondary data made available to the office by other state agencies or other organizations; [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

F. At the Governor's request, advise on the risks, costs, benefits and effects on job creation and job retention in the State of proposed legislation or other policy initiatives; [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

G. Conduct research, reviews and studies to fulfill the office's duties as the director determines appropriate; [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

H. Facilitate intergovernmental and intragovernmental coordination, relations and communications and provide general coordination and review of plans in functional areas of State Government as may be necessary for receipt of federal funds; and [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

I. Perform other duties related to the purposes of the office under section 3102 as assigned by the Governor or as directed by statute. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

2. Powers. The director may, in connection with the performance of the duties of the office, apply to the Superior Court for a subpoena to compel the attendance of witnesses and the production of books, papers, records and documents of individuals, firms, associations and corporations and all officers, boards, commissions and departments of State Government. The court, before issuing the subpoena, shall provide adequate opportunity for the director and the party against whom the subpoena is requested to be heard. The court may issue the subpoena only on a showing by the director and specific findings of fact by the court that the attendance of the witness or the production of the books, papers, records or documents is reasonably necessary to carry out specific duties of the office that are related to the operations and finances of State Government and that the director has made reasonable efforts to secure the attendance or the books, papers, records or documents without recourse to compulsory process. Any materials or information turned over to the director that is of a confidential or proprietary nature is confidential under section 3108.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).



5 §3105. Acceptance and administration of funds

The office may accept, administer and expend funds, including but not limited to funds from the Federal Government or from private sources, for purposes consistent with this chapter. The director shall provide a report of the amount of any outside funding received from private sources and its designated purpose to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs no later than 30 days after receiving the funds. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).



5 §3106. Contracts

The office may contract with public and private entities for research and analysis and other services as the director determines necessary to address the office's duties under this chapter. The director shall provide a report of the contracts awarded to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs no later than 30 days after awarding the contract. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).



5 §3107. Governmental cooperation; temporary reassignment of governmental employees

All departments, agencies, authorities, boards, commissions and other instrumentalities of the State shall, at the director's request, assist the office in the gathering of information, reports and data that relate to the performance of the duties of the office. Subject to approval by the Governor, at the request of the director a state agency shall, as provided in chapter 309, assign qualified personnel to the office for a period of up to 6 months to assist the office in the performance of its duties. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).



5 §3108. Confidential or proprietary information

1. Access to records. Upon the request of the director, a department, commission or agency shall provide access to records necessary to carry out the duties of the office.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

2. Confidential information available to the director. Notwithstanding any state law relating to the confidentiality of information, all information in the files of any department, commission or agency of the State must be made available when necessary to the director in connection with the performance of the duties of the office related to the operations and finances of State Government.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

3. Consultation; limited access. Before beginning a study, a review or research that may require access to records containing confidential or privileged information, the director shall consult with representatives of the department, commission or agency to discuss methods of identifying and protecting privileged or confidential information in those records. During that consultation, the department, commission or agency shall inform the director of all standards and procedures set forth in department, commission or agency policies or agreements to protect information considered by the department, commission or agency to be confidential or privileged. The director shall limit access to information that is privileged or confidential by appropriate methods, which may include examining records without copying or removing them from the department, commission or agency.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

4. Removal of identifying information. In making information available to the director, the department, commission or agency that is subject to the study, review or research or that provides the information may remove information that identifies individuals or institutions to protect privileged or confidential information, as long as the information necessary for the director to fulfill the duties of the office is disclosed to the director.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

5. Confidentiality, privilege apply to director. Documentary or other information obtained by the director during the course of a study, review or research is privileged or confidential to the same extent under law that that information would be privileged or confidential in the possession of the department, commission or agency providing the information. Any privilege or statutory provision, including penalties, concerning the confidentiality or obligation not to disclose information in the possession of any department, commission or agency or their officers or employees applies equally to the director. Privileged or confidential information obtained by the director during the course of a study, review or research may be disclosed only as provided by law and with the agreement of the department, commission or agency that provided the information.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

6. Compliance with policy. If the director accesses information classified as privileged or confidential pursuant to department, commission or agency policy or procedures or by agreement, the director shall comply with the department, commission or agency standards or procedures for handling that information.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).






Chapter 311: STATE PLANNING

5 §3301. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §1 (NEW). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3302. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §1 (NEW). 1977, c. 78, §§20,72 (AMD). 1987, c. 534, §§A7,A19 (AMD). 1989, c. 501, §§DD3,DD4 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3303. State Planning Office (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §1 (NEW). 1989, c. 501, §DD5 (AMD). 1991, c. 837, §A10 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3304. State Planning Director (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §1 (NEW). 1973, c. 679, (AMD). 1975, c. 481, §1 (AMD). 1977, c. 78, §§21-24 (AMD). 1977, c. 674, §7 (AMD). 1979, c. 127, §36 (AMD). 1989, c. 501, §§DD6,DD7 (AMD). 1989, c. 571, §A1 (AMD). 1999, c. 415, §§2-4 (AMD). 2005, c. 91, §1 (AMD). 2007, c. 656, Pt. C, §2 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3305. State Planning Office (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §1 (NEW). 1969, c. 382, §1 (AMD). 1973, c. 721, (AMD). 1973, c. 788, §25 (AMD). 1975, c. 481, §2 (AMD). 1979, c. 127, §37 (AMD). 1979, c. 672, §§A4-6 (AMD). 1981, c. 702, §§Y,3 (AMD). 1983, c. 477, Pt. E,Subpt.26, §§1 (AMD). 1985, c. 466, (AMD). 1985, c. 765, §§1,2 (AMD). 1987, c. 534, §§A8-A12,A19 (AMD). 1987, c. 737, §§C8,C106 (AMD). 1987, c. 816, §P3 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 501, §§DD8-12,P18 (AMD). 1989, c. 502, §A21 (AMD). 1991, c. 528, §E7 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E7 (AMD). 1991, c. 780, §DDD21 (AMD). 1995, c. 345, §§1-3 (AMD). 1995, c. 395, §§D1-4 (AMD). 1995, c. 465, §§B1-3 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 625, §§A6-10 (AMD). 1995, c. 656, §A1 (AMD). 1997, c. 393, §§B3,4 (AMD). 1999, c. 336, §1 (AMD). 2003, c. 605, §1 (AMD). 2009, c. 213, Pt. M, §1 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3305-A. Authority to own and operate solid waste disposal facility (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 465, §B4 (NEW). 1995, c. 465, §C2 (AFF). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3305-B. Additional powers; energy policy (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 336, §2 (NEW). 2001, c. 624, §1 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3306. State Planning Council (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §1 (NEW). 1975, c. 755, §2 (RP). 1975, c. 771, §86 (AMD). 1977, c. 564, §35 (RP).



5 §3306-A. Housing data reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 415, (NEW). 1983, c. 193, (RP).



5 §3307. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §1 (NEW). 1975, c. 755, §2 (RP).



5 §3307-A. Community Development Revolving Loan Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 457, §5 (NEW). 1987, c. 534, §§A13,A19 (RP).



5 §3307-B. Maine Energy Resources Development Program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 501, §DD13 (NEW). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3307-C. Definitions; reporting of petroleum inventories and deliveries (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 501, §DD13 (NEW). 1999, c. 758, §§1-3 (AMD). 2001, c. 471, §A3 (AMD). 2003, c. 452, §§A1-3 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 91, §§2-4 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3307-D. State petroleum set aside (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 501, §DD13 (NEW). 1997, c. 455, §31 (AMD). 2005, c. 91, §5 (RP).



5 §3307-E. Task Force on Defense Realignment and the Economy (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 854, §B1 (NEW). 1993, c. 146, §1 (AMD). 1993, c. 146, §2 (AFF). 1993, c. 410, §PPP1 (AMD). 1995, c. 688, §§1,2 (AMD). 1997, c. 15, §1 (RP).



5 §3307-F. Maine Downtown Center (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 776, §3 (NEW). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3307-G. Floodplain Mapping Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 522, §1 (NEW). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).






Chapter 312: STATE REGISTER OF CRITICAL AREAS

5 §3310. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 769, §§1,3 (NEW). 1973, c. 778, §1 (NEW). 1975, c. 623, §4 (RP). 1993, c. 92, §9 (RP).



5 §3311. Findings; declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 769, §§1,3 (NEW). 1973, c. 778, §1 (NEW). 1975, c. 623, §4 (RP). 1979, c. 672, §7 (RPR). 1985, c. 595, §1 (AMD). 1993, c. 92, §9 (RP).



5 §3311-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 595, §2 (NEW). RR 1991, c. 1, §10 (COR). 1993, c. 92, §9 (RP).



5 §3312. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 778, §1 (NEW). 1979, c. 672, §A8 (AMD). 1983, c. 812, §28 (RP).



5 §3313. Maine Critical Areas Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 778, §1 (NEW). 1975, c. 771, §87 (AMD). 1983, c. 812, §§29,30 (AMD). 1989, c. 503, §B19 (AMD). 1993, c. 92, §9 (RP).



5 §3314. Register of Critical Areas (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 778, §1 (NEW). 1979, c. 672, §§A9,10 (AMD). 1993, c. 92, §9 (RP).



5 §3315. Endangered plants (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 595, §3 (NEW). 1985, c. 794, §A1 (NEW). 1987, c. 402, §A52 (RP). 1993, c. 92, §9 (RP).



5 §3316. List of Heritage Coastal Areas (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A53 (NEW). 1993, c. 92, §9 (RP).






Chapter 313: COMMISSION ON MAINE'S FUTURE

5 §3308. Commission on Maine's Future (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 769, §1 (NEW). 1975, c. 623, §4 (RP).



5 §3309. Members of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 769, §1 (NEW). 1975, c. 623, §4 (RP).



5 §3310. Duties of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 769, §1 (NEW). 1975, c. 623, §4 (RP).



5 §3311. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 769, §1 (NEW). 1975, c. 623, §4 (RP).



5 §3321. Commission on Maine's Future (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 623, §5 (NEW). 1979, c. 672, §A11 (RP).



5 §3322. Members of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 623, §5 (NEW). 1975, c. 648, §1 (AMD). 1979, c. 672, §A11 (RP).



5 §3323. Duties of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 623, §5 (NEW). 1975, c. 648, §§2,3 (AMD). 1979, c. 672, §A11 (RP).



5 §3324. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 623, §5 (NEW). 1979, c. 672, §A11 (RP).






Chapter 313-A: ENERGY RESOURCES COUNCIL

5 §3327. Energy Resources Council (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 630, §1 (NEW). 2003, c. 9, §§1,2 (AMD). 2003, c. 487, §1 (AMD). 2005, c. 425, §2 (AMD). 2007, c. 656, Pt. C, §§3-5 (AMD). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 372, Pt. A, §3 (RP).






Chapter 314: COORDINATION OF LAND USE AND NATURAL RESOURCE MANAGEMENT

Subchapter 1: LAND AND WATER RESOURCES COUNCIL

5 §3331. Land and Water Resources Council (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 721, §C1 (NEW). 1993, c. 721, §H1 (AFF). 1995, c. 537, §4 (AMD). 1995, c. 688, §3 (AMD). 1997, c. 393, §A10 (AMD). 1997, c. 519, §§A1-3 (AMD). 1997, c. 587, §1 (AMD). 2001, c. 184, §3 (AMD). 2003, c. 689, §B7 (REV). 2007, c. 399, §1 (AMD). 2007, c. 619, §1 (AMD). 2009, c. 652, Pt. A, §1 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. EE, §2 (RP).






Subchapter 2: LAND USE MEDIATION PROGRAM

5 §3341. Land use mediation program

1. Program established. The land use mediation program is established to provide eligible private landowners with a prompt, independent, inexpensive and local forum for mediation of governmental land use actions as an alternative to court action.

[ 1995, c. 537, §5 (NEW) .]

2. Provision of mediation services; forms, filing and fees. The Court Alternative Dispute Resolution Service created in Title 4, section 18-B shall provide mediation services under this subchapter. The Court Alternative Dispute Resolution Service shall:

A. Assign mediators under this subchapter who are knowledgeable in land use regulatory issues and environmental law; [1995, c. 537, §5 (NEW).]

B. Establish a simple and expedient application process; and [2013, c. 300, §1 (AMD).]

C. Establish a fee for services in an amount not to exceed $175 for every 4 hours of mediation services provided. In addition, the landowner is responsible for the costs of providing notice as required under subsection 7. [1995, c. 537, §5 (NEW).]

[ 2013, c. 300, §1 (AMD) .]

3. Application; eligibility. A landowner may apply for mediation under this subchapter if that landowner:

A. Has suffered significant harm as a result of a governmental action regulating land use; [1995, c. 537, §5 (NEW).]

B. Applies for mediation under subsection 4 within the time allowed under law or rules of the court for filing for judicial review of that governmental action; [1995, c. 537, §5 (NEW).]

C. Has:

(1) For mediation of municipal governmental land use action, sought and failed to obtain a permit, variance or special exception and has pursued all reasonable avenues of administrative appeal; or

(2) For mediation of state governmental land use action, sought and failed to obtain governmental approval for a land use of that landowner's land and has a right to judicial review under section 11001 either due to a final agency action or the failure or refusal of an agency to act; and [1995, c. 537, §5 (NEW).]

D. Submits to the Superior Court clerk all necessary fees at the time of application. [1995, c. 537, §5 (NEW).]

[ 1995, c. 537, §5 (NEW) .]

4. Submission of application for mediation. A landowner may apply for mediation under this subchapter by filing an application for mediation with the Superior Court clerk in the county in which the land that is the subject of the conflict is located. The Superior Court clerk shall forward the application to the Court Mediation Service.

[ 1995, c. 537, §5 (NEW) .]

5. Stay of filing period. Notwithstanding any other provision of law, the period of time allowed by law or by rules of the court for any person to file for judicial review of the governmental action for which mediation is requested under this subchapter is stayed for 30 days beyond the date the mediator files the report required under subsection 12 with the Superior Court clerk, but in no case longer than 120 days from the date the landowner files the application for mediation with the Superior Court clerk.

[ 1995, c. 537, §5 (NEW) .]

6. Purpose; conduct of mediation. The purpose of a mediation under this subchapter is to facilitate, within existing land use laws, ordinances and regulations, a mutually acceptable solution to a conflict between a landowner and a governmental entity regulating land use. The mediator, whenever possible and appropriate, shall conduct the mediation in the county in which the land that is the subject of the conflict is located. When mediating that solution, the mediator shall balance the need for public access to proceedings with the flexibility, discretion and private caucus techniques required for effective mediation.

[ 1995, c. 537, §5 (NEW) .]

7. Schedule; notice; participants. The mediator is responsible for scheduling all mediation sessions. The mediator shall provide a list of the names and addresses and a copy of the notice of the mediation schedule to the Superior Court clerk, who shall mail the notices. The mediator shall include on the list persons identified in the following ways.

A. The landowner and the governmental entity shall provide to the mediator the names and addresses of the parties, intervenors and other persons who significantly participated in the underlying governmental land use action proceedings. [1995, c. 537, §5 (NEW).]

B. Any other person who believes that that person's participation in the mediation is necessary may file a request with the mediator to be included in the mediation. [1995, c. 537, §5 (NEW).]

C. The mediator shall determine if any other person's participation is necessary for effective mediation. [1995, c. 537, §5 (NEW).]

[ 1995, c. 537, §5 (NEW) .]

8. Parties to mediation. A mediator shall include in the mediation process any person the mediator determines is necessary for effective mediation, including persons representing municipal, county or state agencies and abutters, parties, intervenors or other persons significantly involved in the underlying governmental land use action. A mediator may exclude or limit a person's participation in mediation when the mediator determines that exclusion or limitation necessary for effective mediation. This subsection does not require a municipality to participate in mediation under this subchapter.

[ 1995, c. 537, §5 (NEW) .]

9. Sharing of costs. Participants in the mediation may share the cost of mediation after the initial 4 hours of mediation services have been provided.

[ 1995, c. 537, §5 (NEW) .]

10. Admissibility. The admissibility in court of conduct or statements made during mediation, including offers of settlement, is governed by the Maine Rules of Evidence, Rule 408(a) for matters subsequently heard in a state court and Federal Rules of Evidence, Rule 408 for matters subsequently heard in a federal court.

[ 1995, c. 537, §5 (NEW) .]

11. Agreements. A mediated agreement must be in writing. The landowner, the governmental entity and all other participants who agree must sign the agreement as participants and the mediator must sign as the mediator.

A. An agreement that requires any additional governmental action is not self-executing. If any additional governmental action is required, the landowner is responsible for initiating that action and providing any additional information reasonably required by the governmental entity to implement the agreement. The landowner must notify the governmental entity in writing within 30 days, after the mediator files the mediator's report under subsection 12, that the landowner will be taking action in accordance with the agreement. [1995, c. 537, §5 (NEW).]

B. Notwithstanding any procedural restriction that would otherwise prevent reconsideration of the governmental action, a governmental entity may reconsider its decision in the underlying governmental land use action in accordance with the agreement as long as that reconsideration does not violate any substantive application or review requirement. [1995, c. 537, §5 (NEW).]

[ 1995, c. 537, §5 (NEW) .]

12. Mediator's report. Within 90 days after the landowner files an application for mediation, the mediator shall file a report with the Superior Court clerk. The mediator shall file the report as soon as possible if the mediator determines that a mediated agreement is not possible. The report must contain:

A. The names of the mediation participants, including the landowner, the governmental entity and any other persons; [1995, c. 537, §5 (NEW).]

B. The nature of any agreements reached during the course of mediation, which mediation participants were parties to the agreements and what further action is required of any person; [1995, c. 537, §5 (NEW).]

C. The nature of any issues remaining unresolved and the mediation participants involved in those unresolved issues; and [1995, c. 537, §5 (NEW).]

D. A copy of any written agreement under subsection 11. [1995, c. 537, §5 (NEW).]

[ 1995, c. 537, §5 (NEW) .]

13. Application. This subchapter applies to final agency actions and failures and refusals to act occurring after July 4, 1996.

[ RR 1997, c. 2, §14 (COR) .]

14. Repeal.

[ 2001, c. 184, §4 (RP) .]

SECTION HISTORY

1995, c. 537, §5 (NEW). RR 1997, c. 2, §14 (COR). 1997, c. 393, §A11 (AMD). 2001, c. 184, §4 (AMD). 2013, c. 300, §1 (AMD).






Subchapter 3: NATURAL GAS PIPELINE DISPUTE RESOLUTION PROGRAM

5 §3345. Disputes involving natural gas pipeline activities

1. Program established. The natural gas pipeline dispute resolution program is established to provide private landowners with a prompt, independent, inexpensive and local forum for mediation of disputes concerning acts or omissions occurring during the construction, maintenance or operation of any natural gas pipelines that result in property damage.

[ 1999, c. 346, §2 (NEW) .]

2. Provision of mediation services; forms, filing and fees. The Court Alternative Dispute Resolution Service created in Title 4, section 18-B, shall provide mediation services under this subchapter. The Court Alternative Dispute Resolution Service shall:

A. Assign mediators under this subchapter who are knowledgeable in land use regulatory issues, property law and environmental law; [1999, c. 346, §2 (NEW).]

B. Establish a simple and expedient application process; and [1999, c. 346, §2 (NEW).]

C. Establish a fee for services in an amount not to exceed $175 for every 4 hours of mediation services provided. The landowner is responsible for the costs of the first 4 hours of mediation and for the costs of providing notice as required under subsection 7. [1999, c. 346, §2 (NEW).]

[ 1999, c. 346, §2 (NEW) .]

3. Application; eligibility. A landowner may apply for mediation under this subchapter if that landowner:

A. Has suffered property damage as a result of an act or omission by a person surveying, constructing, operating or maintaining a natural gas pipeline on, over or under the landowner's land; [1999, c. 346, §2 (NEW).]

B. Applies for mediation under subsection 4:

(1) With respect to any dispute concerning acts or omissions occurring during the construction of the pipeline, within one year of the completion of pipeline construction on the property; or

(2) With respect to any dispute concerning acts or omissions occurring after the construction of the pipeline, within the applicable statute of limitations on the underlying claim; [1999, c. 346, §2 (NEW).]

C. With respect to any claim regarding future crop deficiency, provides notice to the entity against whom the claim is made at least 30 days prior to the crop harvest in order to allow the entity to assess crop deficiency; [1999, c. 346, §2 (NEW).]

D. Has submitted a claim in writing to the entity responsible for the property damage and afforded that entity at least 10 business days to respond but failed to reach a satisfactory agreement of settlement with that entity within that time period; and [1999, c. 346, §2 (NEW).]

E. Submits to the Superior Court clerk all necessary fees at the time of application. [1999, c. 346, §2 (NEW).]

[ 1999, c. 346, §2 (NEW) .]

4. Submission of application for mediation. A landowner may apply for mediation under this subchapter by filing an application for mediation with the Superior Court clerk in the county in which the land that is the subject of the conflict is located. The Superior Court clerk shall forward the application to the Court Alternative Dispute Resolution Service.

[ 1999, c. 346, §2 (NEW) .]

5. Stay of filing period. Notwithstanding any other provision of law, the period of time allowed by law or by rules of the court for any person to file for judicial review in any state court of any claim related to a dispute for which mediation is requested under this subchapter is stayed for 40 days beyond the date the mediator files the report required under subsection 12 with the Superior Court clerk, but in no case longer than 130 days from the date the landowner files the application for mediation with the Superior Court clerk.

[ 1999, c. 346, §2 (NEW) .]

6. Purpose; conduct of mediation. The purpose of a mediation under this subchapter is to facilitate a mutually acceptable solution to a dispute in accordance with applicable principles of property law and the terms of any easement.

The mediator, whenever possible and appropriate, shall conduct the mediation in the county in which the land that is the subject of the conflict is located.

[ 1999, c. 346, §2 (NEW) .]

7. Schedule; notice; participants. The mediator is responsible for scheduling all mediation sessions. The mediator shall provide the names and addresses of the landowner and the entity with whom the landowner has a dispute and a copy of the notice of the mediation schedule to the Superior Court clerk, who shall mail the notices.

[ 1999, c. 346, §2 (NEW) .]

8. Parties to mediation. A mediator shall include in the mediation process any person the mediator determines is necessary for effective mediation. A mediator may exclude or limit a person's participation in mediation when the mediator determines that exclusion or limitation necessary for effective mediation. Participation in the mediation process is voluntary for all parties and may not be compelled by the mediator or any other person.

[ 1999, c. 346, §2 (NEW) .]

9. Sharing of costs. Participants in the mediation may share the costs of mediation after the initial 4 hours of mediation services have been provided.

[ 1999, c. 346, §2 (NEW) .]

10. Admissibility. The admissibility in court of conduct or statements made during mediation, including offers of settlement, is governed by the Maine Rules of Evidence, Rule 408(a) for matters subsequently heard in a state court and Federal Rules of Evidence, Rule 408 for matters subsequently heard in a federal court.

[ 1999, c. 346, §2 (NEW) .]

11. Agreements. A mediated agreement must be in writing. The landowner and the entity with whom the landowner is in dispute must sign the agreement as participants and the mediator must sign as the mediator.

[ 1999, c. 346, §2 (NEW) .]

12. Mediator's report. Within 90 days after the landowner files an application for mediation, the mediator shall file a report with the Superior Court clerk. The mediator shall file the report as soon as possible if the mediator determines that a mediated agreement is not possible. The report must contain:

A. The names of the mediation participants; [1999, c. 346, §2 (NEW).]

B. The nature of any agreements reached during the course of mediation and what further action is required of any person; [1999, c. 346, §2 (NEW).]

C. The nature of any issues remaining unresolved and the mediation participants involved in those unresolved issues; and [1999, c. 346, §2 (NEW).]

D. A copy of any written agreement under subsection 11. [1999, c. 346, §2 (NEW).]

The terms of any mediated agreement are enforceable in the Superior Court. If the parties fail to reach a mediated settlement, any party may file an appropriate civil action for remedies in accordance with applicable law.

[ 1999, c. 346, §2 (NEW) .]

SECTION HISTORY

1999, c. 346, §2 (NEW).












Part 9: CRIMINAL JUSTICE PLANNING AND ASSISTANCE

Chapter 315: CRIMINAL JUSTICE PLANNING AND ASSISTANCE AGENCY

5 §3350. Criminal Justice Planning and Assistance Agency (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 465, (NEW). 1973, c. 332, (AMD). 1975, c. 425, §2 (AMD). 1977, c. 406, §1 (RPR). 1987, c. 395, §A22 (RP).



5 §3351. Directors (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 465, (NEW). 1973, c. 263, (AMD). 1975, c. 425, §3 (AMD). 1977, c. 406, §2 (RPR). 1987, c. 395, §A22 (RP).



5 §3352. Meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 465, (NEW). 1975, c. 425, §4 (AMD). 1987, c. 395, §A22 (RP).



5 §3353. Executive director, staff (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 465, (NEW). 1985, c. 785, §B34 (AMD). 1987, c. 395, §A22 (RP).



5 §3354. Grants to other agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 465, (NEW). 1975, c. 425, §5 (AMD). 1977, c. 406, §3 (RPR). 1985, c. 737, §B12 (AMD). 1987, c. 395, §A22 (RP).



5 §3355. Acceptance of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 465, (NEW). 1975, c. 425, §5 (AMD). 1981, c. 67, §D1 (AMD). 1987, c. 395, §A22 (RP).



5 §3356. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 370, §2 (NEW). 1987, c. 395, §A22 (RP).



5 §3357. Utilization of funds available (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 370, §2 (NEW). 1987, c. 395, §A22 (RP).






Chapter 316: MAINE CRIMINAL JUSTICE COMMISSION

5 §3358. Maine Criminal Justice Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 417, §1 (NEW). 1993, c. 349, §9 (AMD). 1993, c. 736, §1 (AMD). 1997, c. 134, §7 (AMD). 2009, c. 213, Pt. Q, §1 (RP). 2009, c. 369, Pt. A, §2 (RP).






Chapter 316-A: VICTIMS' COMPENSATION FUND

5 §3360. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 806, §3 (NEW).]

1. Board. "Board" means the Victims' Compensation Board as established in section 12004-J, subsection 11.

[ 1991, c. 806, §3 (NEW) .]

2. Bodily injury.

[ 1999, c. 360, §9 (AFF); 1999, c. 360, §1 (RP) .]

2-A. Catastrophic injury. "Catastrophic injury" means an extremely serious injury that may result in permanent disability or a long-lasting medical condition.

[ 2009, c. 79, §1 (NEW) .]

3. Crime. "Crime" means one of the following:

A. Offenses against the person as described in Title 17-A, chapter 9; [1991, c. 806, §3 (NEW).]

B. Sexual assaults as described in Title 17-A, chapter 11; [1991, c. 806, §3 (NEW).]

C. Kidnapping and criminal restraint as described in Title 17-A, chapter 13; [1991, c. 806, §3 (NEW).]

D. Robbery as described in Title 17-A, chapter 27; [1997, c. 378, §1 (AMD).]

E. Operating under the influence of intoxicating liquor or drugs or with an excessive alcohol level, as described in Title 29-A, section 2411; [2009, c. 447, §1 (AMD).]

F. An act of terrorism, as defined in United States Code, Title 18, Section 2331, committed outside of the United States against a resident of this State; [2005, c. 22, §1 (AMD).]

G. Leaving the scene of a motor vehicle accident involving personal injury or death, in violation of Title 29-A, section 2252; [2013, c. 537, §1 (AMD).]

H. Sexual exploitation of a minor as described in Title 17-A, chapter 12; or [2013, c. 537, §2 (AMD).]

I. [2009, c. 336, §3 (RP).]

J. Aggravated sex trafficking or sex trafficking as described in Title 17-A, sections 852 and 853, respectively. [2013, c. 537, §3 (NEW).]

[ 2013, c. 537, §§1-3 (AMD) .]

4. Eligible expenses and losses. "Eligible expenses and losses" means expenses and losses resulting from a personal injury sustained by an individual as a direct result of a crime specified in subsection 3 and may include medical and medically related expenses, psychological or mental health counseling expenses, lost wages, funeral, burial and other homicide-related expenses and travel expenses and loss of income of a claimant or family member for providing or obtaining care for the personal injury of a minor or incapacitated victim. "Eligible expenses and losses" may include costs of eyeglasses, hearing aids, dentures or other prosthetic devices taken, lost, destroyed or damaged as a result of the crime, costs to repair, replace or install locks or security devices, costs of crime scene cleanup and security deposits. Expenses and losses claimed under this subsection must be expenses or losses actually and reasonably incurred.

[ 2009, c. 79, §2 (AMD) .]

5. Family or household member. "Family or household member" means: the parent, stepparent, sibling, grandparent, spouse, child or stepchild of a victim or a person who bears an equally significant relationship to the victim; or a person who at the time or discovery of the crime was living in the household of the victim or who previously had lived in the household of the victim for a period of not less than 2 years.

[ 2003, c. 243, §3 (AMD) .]

6. Personal injury. "Personal injury" means bodily injury as defined in Title 17-A, section 2, subsection 5 or psychological injury incurred by a victim who has sustained the threat of bodily injury.

[ 1999, c. 360, §3 (NEW); 1999, c. 360, §9 (AFF) .]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1995, c. 65, §A8 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 378, §§1-4 (AMD). 1999, c. 360, §§1-3 (AMD). 1999, c. 360, §9 (AFF). 2003, c. 243, §§1-3 (AMD). 2005, c. 22, §§1-3 (AMD). 2007, c. 684, Pt. E, §§1-3 (AMD). 2007, c. 684, Pt. H, §1 (AFF). 2009, c. 79, §§1, 2 (AMD). 2009, c. 336, §§1-3 (AMD). 2009, c. 447, §1 (AMD). 2013, c. 537, §§1-3 (AMD).



5 §3360-A. Victims' Compensation Board established; compensation

1. Establishment and membership. There is established within the Department of the Attorney General the Victims' Compensation Board. The board consists of 3 members appointed by the Attorney General. One member must be a physician licensed to practice medicine in the State; one member must be an attorney licensed to practice law in the State; and one member must be experienced in working with victims of crime.

[ 1991, c. 806, §3 (NEW) .]

2. Terms of appointment. The term of each member is 3 years. The Attorney General shall make initial appointments for the following terms: one member for an initial term of 3 years, one member for an initial term of 2 years and one member for an initial term of one year. When a vacancy occurs prior to the expiration of a term, the appointment to fill that vacancy is for the balance of the unexpired term.

[ 1991, c. 806, §3 (NEW) .]

3. Chair. Annually, the members shall elect a chair from among the members.

[ 1991, c. 806, §3 (NEW) .]

4. Compensation. Members of the board are entitled to the legislative per diem plus compensation for actual and necessary expenses.

[ 1991, c. 806, §3 (NEW) .]

5. Meetings. The board may not meet more than once a month.

[ 1991, c. 806, §3 (NEW) .]

6. Quorum. Two members of the board constitute a quorum.

[ 1991, c. 806, §3 (NEW) .]

7. Rules. The board may adopt rules pursuant to the Maine Administrative Procedure Act to carry out the purposes of this chapter.

[ 1991, c. 806, §3 (NEW) .]

SECTION HISTORY

1991, c. 806, §3 (NEW).



5 §3360-B. Award of compensation; eligibility

1. Eligibility of victims. The board may award compensation to any individual who:

A. Suffers personal injury as a direct result of a crime specified in section 3360, committed within the jurisdiction of the State; [1999, c. 360, §4 (AMD); 1999, c. 360, §9 (AFF).]

B. Has been sexually assaulted within this State in violation of Title 17-A, chapter 11 without regard to whether bodily injury or the threat of bodily injury occurred; [1999, c. 360, §4 (AMD); 1999, c. 360, §9 (AFF).]

C. Would otherwise be eligible for compensation, even though:

(1) The criminal conduct occurred in this State but within the exclusive jurisdiction of the United States;

(2) The personal injury resulted from conduct that violates a criminal law of the United States; or

(3) The crime occurred in another state, but only if the person is a resident of this State and the other state does not have a victim compensation program for which residents of this State are eligible, and the person would have been eligible under this chapter if the conduct had occurred in this State; or [1999, c. 360, §4 (AMD); 1999, c. 360, §9 (AFF).]

D. Is a resident of this State and suffers personal injury as a direct result of a crime specified in section 3360, subsection 3, paragraph F committed outside of the United States. [1999, c. 360, §4 (AMD); 1999, c. 360, §9 (AFF).]

[ 1999, c. 360, §4 (AMD); 1999, c. 360, §9 (AFF) .]

2. Eligibility of financial dependents. The board may award compensation for the benefit of a surviving family or household member for lost wages of a person who dies as a direct result of a crime if the family or household member was financially dependent on the deceased person or the deceased person had contributed substantially and regularly to the support of the surviving family or household member.

[ 1997, c. 378, §5 (NEW) .]

3. Eligibility for payment of mental health treatment for family members. The board may award compensation for the benefit of a surviving family or household member of a person who dies or suffers catastrophic injury as a direct result of a crime, a family or household member who witnessed a crime or a family or household member of a sexual assault victim for unreimbursed mental health treatment expenses directly related to the crime.

[ 2009, c. 79, §3 (AMD) .]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1997, c. 378, §5 (AMD). 1999, c. 360, §4 (AMD). 1999, c. 360, §9 (AFF). 2009, c. 79, §3 (AMD).



5 §3360-C. Requirements and exclusions

1. Compensation. Compensation may not be paid for any crime unless:

A. The crime was reported to a law enforcement officer within 5 days of the occurrence or discovery of the crime or of the resultant injury; and [1991, c. 806, §3 (NEW).]

B. The claim was filed with the board within 3 years of the occurrence of the injury or compensable loss, or within 60 days of the discovery of injury or compensable loss, whichever is later. [2003, c. 243, §4 (AMD).]

[ 2003, c. 243, §4 (AMD) .]

2. Cooperation. Compensation may not be paid:

A. To any claimant who does not fully cooperate with the board or with the reasonable requests of law enforcement officers or prosecution authorities; or [1997, c. 378, §6 (AMD).]

B. To or on behalf of any person who violated a criminal law that caused or contributed to the injury or death for which compensation is sought. [1991, c. 806, §3 (NEW).]

[ 1997, c. 378, §6 (AMD) .]

3. Exception. The board may waive the time requirements of subsection 1 for good cause shown and shall waive the time requirements on behalf of a child or when the claimant is a child and the crime and the claim have been properly reported to law enforcement officers and the board by an adult who becomes aware of the crime and of the compensable injury.

[ 1991, c. 806, §3 (NEW) .]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1997, c. 378, §6 (AMD). 2003, c. 243, §4 (AMD).



5 §3360-D. Claims

1. Submission of claims. Claims are submitted to the board as follows.

A. Claims must be in writing. [1999, c. 360, §5 (AMD); 1999, c. 360, §9 (AFF).]

B. Claims must specify the date, the nature and circumstances of the crime and the law enforcement agency to which the crime was reported. [1991, c. 806, §3 (NEW).]

C. Claims must include documentation of all eligible expenses and losses for which the claimant seeks compensation, including but not limited to medical reports, records and bills, funeral bills and employment records when lost wages are sought. [1991, c. 806, §3 (NEW).]

D. Claims must include records related to insurance, workers' compensation, federal and state entitlement and assistance programs. [1991, c. 806, §3 (NEW).]

[ 1999, c. 360, §5 (AMD); 1999, c. 360, §9 (AFF) .]

2. Release of records. A signed application for benefits under this chapter is effective under state law to authorize the release of health care, mental health, employment and wage information pertinent to the claim. Additionally, the claimant shall provide the board with other information or the release of such other information as the board determines is reasonably necessary to decide the claim.

Upon request of the board pursuant to the claimant's application for compensation, health care providers and health plans, insurers or other persons who pay or discharge the costs of health care must submit directly to the board any information that is required to support a claimant's application or that is necessary to process a claim for payment.

[ 2003, c. 243, §5 (AMD) .]

3. Forms. The board may provide forms for the submission of claims and claims information.

[ 1997, c. 378, §7 (AMD) .]

4. Confidentiality. All records and information obtained by or in the possession of the Department of the Attorney General concerning an application for or an award of compensation under this chapter are confidential and may not be disclosed. However, the Attorney General may provide access to those records and information to the board for use in the board's official duties; those records and information remain confidential in the possession of the board. The records or information may, at the sole discretion of the Attorney General or designee of the Attorney General, be disclosed to:

A. Law enforcement officers to assist them with the discharge of their official duties; [1997, c. 378, §8 (NEW).]

B. The courts and the Department of Corrections to provide them with information to assess, collect and disburse restitution; [1997, c. 378, §8 (NEW).]

C. A claimant who has requested a hearing before the board or who has appealed a final decision of the board; and [1997, c. 378, §8 (NEW).]

D. Other persons to carry out the purposes of this chapter. [1997, c. 378, §8 (NEW).]

[ 1997, c. 378, §8 (NEW) .]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1997, c. 378, §§7,8 (AMD). 1999, c. 360, §§5,6 (AMD). 1999, c. 360, §9 (AFF). 2003, c. 243, §5 (AMD).



5 §3360-E. Payment of awards; limits

The board may award compensation to a claimant of up to $15,000 for actual and unreimbursed losses and eligible expenses of any person who is sexually assaulted or who suffers personal injury or death as the result of a crime specified in section 3360, subsection 3. [1999, c. 731, Pt. QQQ, §1 (AMD).]

An award of compensation for the benefit of a family or household member is derivative of the claim of the victim. The total compensation paid for all claims arising from the crime against the victim may not exceed $15,000. [1999, c. 731, Pt. QQQ, §2 (AMD).]

Within the limits specified in this section, when a person dies as the direct result of a specified crime, any individual who pays or who is legally responsible for medical, medically related, funeral or burial expenses may seek compensation for those unreimbursed expenses incurred by the individual. A provider of medical or funeral services may not seek reimbursement directly. [1997, c. 378, §9 (AMD).]

The board, in its sole discretion, may disburse funds awarded directly to the claimant or to the individuals or entities who provided the services for which compensation was awarded. In the case of more than one family or household member, the board may apportion the total compensation as the board determines. [1997, c. 378, §9 (AMD).]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1995, c. 665, §JJ1 (AMD). 1995, c. 665, §JJ2 (AFF). 1997, c. 378, §9 (AMD). 1999, c. 360, §7 (AMD). 1999, c. 360, §9 (AFF). 1999, c. 731, §§QQQ1,2 (AMD).



5 §3360-F. Determination of award

1. Hearings. The board may hold a hearing on any claim and the board shall hold a hearing if requested by the claimant. The claimant may address the board at a hearing on the claim and the board may take testimony under oath.

[ 1991, c. 806, §3 (NEW) .]

2. Information. In addition to the material and information required by law and by the board, the claimant may provide the board with any other information pertinent to the nature or the amount of the claim. The board shall receive and consider information provided by law enforcement agencies and prosecution authorities and, at its sole discretion, may receive and consider relevant information from any other source.

[ 1997, c. 378, §10 (AMD) .]

3. Determination of award. The board shall determine by a preponderance of the evidence whether a specified crime occurred, whether the personal injury or death was the result of that criminal conduct, the amount of eligible expenses and losses suffered by the claimant, whether to award compensation and the amount of the compensation. In determining the amount of compensation to be paid, the board shall consider the amount available to pay victim compensation claims, the history of claims paid by the board, the number and amount of currently pending claims and the nature and cost of expenses submitted by the claimant.

[ 1999, c. 360, §8 (AMD); 1999, c. 360, §9 (AFF) .]

4. Unanimous decision. The board shall determine action on a claim with a quorum participating on that claim, but any award of compensation requires the unanimous concurrence of all members present.

[ 1991, c. 806, §3 (NEW) .]

5. Final decision. The board's final decision must contain reasons for the determination.

[ 1991, c. 806, §3 (NEW) .]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1997, c. 378, §10 (AMD). 1999, c. 360, §8 (AMD). 1999, c. 360, §9 (AFF).



5 §3360-G. Appeal

Only a claimant under this chapter may appeal a decision of the board. An appeal of the board's final decisions must be to the Superior Court as provided for other administrative actions under chapter 375, subchapter VII. Board decisions and the amount of awards must be upheld unless the court finds no rational basis for the decision or that the board abused its discretion. [1997, c. 378, §11 (AMD).]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1997, c. 378, §11 (AMD).



5 §3360-H. Victims' Compensation Fund

There is created a special fund, known as the "Victims' Compensation Fund," for the purpose of providing for the payment of claims arising under this chapter and for the payment of all necessary and proper expenses incurred by the board. The Attorney General shall administer the fund. [1991, c. 806, §3 (NEW).]

All administrative costs of the board must be paid out of money collected pursuant to section 3360-I and deposited in the Victims' Compensation Fund. The fund may receive private donations, federal funds and state funds designated by law that may be used for the payment of claims and for administrative costs. [1997, c. 378, §11 (AMD).]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1997, c. 378, §11 (AMD).



5 §3360-I. Funding sources

As part of the sentence or fine imposed, the court shall impose an assessment of $35 on any person convicted of murder, a Class A crime, a Class B crime or a Class C crime and $20 on any person convicted of a Class D crime or a Class E crime, except that the court shall impose an assessment of $1,000 on any person convicted of aggravated sex trafficking as described in Title 17-A, section 852, an assessment of $500 on any person convicted of sex trafficking as described in Title 17-A, section 853, an assessment of $500 on any person for the first conviction and $1,000 for each subsequent conviction of engaging a prostitute as described in Title 17-A, section 853-B and an assessment of $500 on any person for the first conviction and $1,000 for each subsequent conviction of patronizing prostitution of a minor or patronizing prostitution of a mentally disabled person as described in Title 17-A, section 855. Notwithstanding any other law, the court may not waive the imposition of the assessment required by this section. For purposes of collection and collection procedures, this assessment is considered part of the fine. At the time of commitment, the court shall inform the Department of Corrections or the county sheriff of any unpaid balances on assessments owed by the offender to the Victims' Compensation Fund. All funds collected as a result of these assessments accrue to the Victims' Compensation Fund. [2013, c. 607, §1 (AMD).]

When compensation is awarded from the Victims' Compensation Fund, the amount of any restitution ordered and paid as part of a sentence imposed that, when added to the award from the fund, exceeds the victim's actual loss must be paid to the fund, in an amount not to exceed the amount of the award. Similarly, the amount of any insurance, 3rd-party payment or recovery in a successful civil action against a person responsible for the eligible expenses and losses that, when added to the award from the fund, exceeds the victim's actual loss must be paid to the fund, in an amount not to exceed the amount of the award. [1991, c. 806, §3 (NEW).]

The board may establish a reserve fund approved by the State Auditor and the Treasurer of State. At the end of every quarter, the Treasurer of State shall credit unreserved funds in excess of $2,000,000 to the General Fund. [1991, c. 806, §3 (NEW).]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1993, c. 570, §1 (AMD). 2011, c. 628, §1 (AMD). 2013, c. 368, Pt. EE, §1 (AMD). 2013, c. 368, Pt. EE, §2 (AFF). 2013, c. 424, Pt. H, §§1, 2 (AFF). 2013, c. 537, §4 (AMD). 2013, c. 607, §1 (AMD).



5 §3360-J. Use of funds

1. Administrative expenses. Administrative expenses of the board may be paid from the Victims' Compensation Fund.

[ 1997, c. 378, §12 (AMD) .]

2. Judicial administrative expenses. Up to $10,000 may be used the first year to defray the programming costs to integrate the Victims' Compensation Fund into the Judicial Department computer system.

[ 1991, c. 806, §3 (NEW) .]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1997, c. 378, §12 (AMD).



5 §3360-K. Effective dates

1. Penalty imposed. The assessments required by section 3360-I apply to penalties imposed for criminal conduct alleged to have occurred on or after January 1, 1993.

[ 1991, c. 806, §3 (NEW) .]

2. Compensation awarded. Notwithstanding the effective date of this chapter, the board may not award compensation for any crime that occurred prior to January 1, 1993.

[ 1991, c. 806, §3 (NEW) .]

3. Processing claims. Notwithstanding the effective date of this chapter, the board is not obligated to process or pay claims before June 1, 1993.

[ 1991, c. 806, §3 (NEW) .]

SECTION HISTORY

1991, c. 806, §3 (NEW).



5 §3360-L. Information

The Attorney General shall develop a fact sheet for victims with information about the victim advocate and victim compensation programs and shall make copies available to all prosecutors' offices and law enforcement agencies who shall provide that fact sheet for distribution to all victims of crimes and their families. [1993, c. 675, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 675, §A2 (NEW).



5 §3360-M. Payment for forensic examinations for alleged victims of gross sexual assault

1. Payment. The board shall pay the costs of forensic examiner training as well as the costs of forensic examinations for alleged victims of gross sexual assault from the Victims' Compensation Fund. The board shall track expenditures for forensic examinations separately from all other expenditures. Forensic examination payments are not subject to any other provision of this chapter.

[ 2007, c. 240, Pt. WW, §1 (AMD) .]

2. Forensic examination; forensic examiner training and education. The board shall determine by rule what a forensic examination may include for purposes of payment. An examination must include at least all services directly related to the gathering of forensic evidence and related testing and treatment for pregnancy and sexually transmitted diseases. The board shall pay a licensed hospital or licensed health care practitioner the actual cost of the forensic examination up to a maximum of $750.

The cost of sexual assault forensic examiner training and education provided by the sexual assault forensic examiner program must be paid from the Victims' Compensation Fund in an amount that may not exceed $50,000 per year.

[ 2009, c. 79, §4 (AMD) .]

3. Process for payment. A licensed hospital or licensed health care practitioner that performs forensic examinations for alleged victims of gross sexual assault shall submit a bill to the Victims' Compensation Board directly for payment of the forensic examinations. The hospital or health care practitioner that performs a forensic examination shall take steps necessary to ensure the confidentiality of the alleged victim's identity. The bill submitted by the hospital or health care practitioner may not identify the alleged victim by name but must be assigned a tracking number that corresponds to the forensic examination kit. The tracking number may not be the alleged victim's social security number. The hospital or health care practitioner that performs the examination may not bill the alleged victim or the alleged victim's insurer, nonprofit hospital or medical service organization or health maintenance organization for payment of the examination. The alleged victim is not required to report the alleged offense to a law enforcement agency.

[ 1999, c. 719, §1 (NEW); 1999, c. 719, §11 (AFF) .]

4. Other reimbursement. The fact that forensic examinations are paid for separately through the Victims' Compensation Fund does not preclude alleged victims of gross sexual assault from seeking reimbursement for expenses other than those for the forensic examination. A victim seeking reimbursement from the Victims' Compensation Fund for expenses other than the forensic examination is subject to all other provisions of this chapter.

[ 1999, c. 719, §1 (NEW); 1999, c. 719, §11 (AFF) .]

5. Rules. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 719, §1 (NEW); 1999, c. 719, §11 (AFF) .]

SECTION HISTORY

1999, c. 719, §1 (NEW). 1999, c. 719, §11 (AFF). 2007, c. 240, Pt. WW, §§1, 2 (AMD). 2009, c. 79, §4 (AMD).






Chapter 316-B: SEXUAL ASSAULT FORENSIC EXAMINER ADVISORY BOARD

5 §3360-N. Sexual Assault Forensic Examiner Advisory Board established; membership

1. Establishment and membership. The Sexual Assault Forensic Examiner Advisory Board, referred to in this chapter as the "board," established under section 12004-J, subsection 13, is established within the Department of Health and Human Services. The board consists of 13 members appointed by the Commissioner of Health and Human Services. Members must include the following:

A. One physician licensed to practice medicine in the State; [2001, c. 439, Pt. Z, §1 (NEW).]

B. One member of the State Board of Nursing; [2001, c. 439, Pt. Z, §1 (NEW).]

C. One sexual assault nurse examiner; [2001, c. 439, Pt. Z, §1 (NEW).]

D. One representative from a sexual assault center; [2001, c. 439, Pt. Z, §1 (NEW).]

E. One member from a statewide coalition against sexual assault; [2001, c. 439, Pt. Z, §1 (NEW).]

F. One survivor of sexual assault; [2001, c. 439, Pt. Z, §1 (NEW).]

G. One attorney from the Department of the Attorney General, designated by the Attorney General; [2015, c. 267, Pt. GG, §2 (AMD).]

H. One employee of the Maine State Police Crime Laboratory; [2001, c. 439, Pt. Z, §1 (NEW).]

I. One member from a statewide association of prosecutors; [2001, c. 439, Pt. Z, §1 (NEW).]

J. One member from a statewide association of hospitals; [2001, c. 439, Pt. Z, §1 (NEW).]

K. One member who is a forensic pediatric health care provider; and [2001, c. 439, Pt. Z, §1 (NEW).]

L. Two public members. [2001, c. 439, Pt. Z, §1 (NEW).]

[ 2015, c. 267, Pt. GG, §2 (AMD) .]

2. Terms of appointment. The term of each member of the board is 3 years. When a vacancy occurs prior to the expiration of a term, the appointment to fill that vacancy is for the balance of the unexpired term.

[ 2015, c. 267, Pt. GG, §2 (AMD) .]

3. Chair. The Commissioner of Health and Human Services shall appoint a member to act as the chair of the board.

[ 2015, c. 267, Pt. GG, §2 (AMD) .]

4. Meetings. The board may not meet more than once a month.

[ 2001, c. 439, Pt. Z, §1 (NEW) .]

5. Quorum. Five members of the board constitute a quorum.

[ 2001, c. 439, Pt. Z, §1 (NEW) .]

SECTION HISTORY

2001, c. 439, §Z1 (NEW). 2015, c. 267, Pt. GG, §2 (AMD).



5 §3360-O. Duties

The board shall advise and assist the State in promoting and supporting the statewide creation, growth and sustainability of sexual assault forensic examiner programs. The board shall provide advice and assistance regarding training, technical assistance, standards and resources to the sexual assault forensic examiner programs. [2001, c. 439, Pt. Z, §1 (NEW).]

The board may establish prerequisites applicable to persons who wish to participate in sexual assault forensic examiner training and authorize the issuance of certificates to those who complete the training. The process of sexual assault forensic examiner training and issuance of certificates under this section does not constitute a license or licensing action under chapter 375, subchapter 5. [2013, c. 68, §1 (NEW).]

SECTION HISTORY

2001, c. 439, §Z1 (NEW). 2013, c. 68, §1 (AMD).



5 §3360-P. Administration

The Department of Health and Human Services shall provide general administrative oversight for the board's policies and responsibilities. When appropriate, the Department of Health and Human Services may employ personnel necessary to carry out the purposes of the board; lease, rent or acquire adequate equipment and facilities; accept federal funds or grants that are available to carry out or implement the board's objectives; and provide technical assistance and training to sexual assault forensic examiners. [2015, c. 267, Pt. GG, §3 (AMD).]

SECTION HISTORY

2001, c. 439, §Z1 (NEW). 2015, c. 267, Pt. GG, §3 (AMD).









Part 10: DRUG ABUSE

Chapter 317: COMMISSION ON DRUG ABUSE

5 §3361. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 379, (NEW). 1973, c. 566, §3 (RP).



5 §3362. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 379, (NEW). 1973, c. 566, §3 (RP). 1973, c. 571, §6 (AMD).



5 §3363. Term of service (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 379, (NEW). 1973, c. 566, §3 (RP).



5 §3364. Assistance from other state agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 379, (NEW). 1973, c. 566, §3 (RP).



5 §3365. Responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 379, (NEW). 1973, c. 566, §3 (RP).



5 §3366. Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 379, (NEW). 1973, c. 566, §3 (RP).









Part 10-A: FIRE PROTECTION SERVICES

Chapter 319: MAINE FIRE PROTECTION SERVICES COMMISSION

5 §3371. Maine Fire Protection Services Commission

1. Commission established. The Maine Fire Protection Services Commission, referred to in this chapter as the "commission," is established to monitor and evaluate the State's fire protection services system on a continuing basis and to provide recommendations to the appropriate state agencies and to the Legislature regarding necessary changes in the fire protection services system. The commission is established pursuant to section 12004-J, subsection 12.

[ 1999, c. 731, Pt. AAAA, §1 (NEW) .]

2. Membership. The commission consists of 23 members appointed as follows:

A. Two members of the Senate, appointed by the President of the Senate; [2003, c. 160, §1 (AMD).]

B. Three members of the House of Representatives, appointed by the Speaker of the House of Representatives; [2003, c. 160, §1 (AMD).]

C. The State Fire Marshal or the fire marshal's designee; [1999, c. 731, Pt. AAAA, §1 (NEW).]

D. The Supervisor of the Forest Fire Control Division of the Maine Forest Service or the supervisor's designee; [1999, c. 731, Pt. AAAA, §1 (NEW).]

E. The Director of the Bureau of Labor Standards or the director's designee; [1999, c. 731, Pt. AAAA, §1 (NEW).]

E-1. The Director of Maine Emergency Medical Services or the director's designee; [2003, c. 160, §1 (NEW).]

E-2. The Director of the Maine Emergency Management Agency or the director's designee; [2003, c. 160, §1 (NEW).]

F. One municipal fire chief who is a full-time fire chief and a member of the Maine Fire Chiefs Association, appointed by the Governor; [1999, c. 731, Pt. AAAA, §1 (NEW).]

G. One municipal fire chief who is a volunteer fire chief and a member of the Maine Fire Chiefs Association, appointed by the Governor; [1999, c. 731, Pt. AAAA, §1 (NEW).]

H. One municipal fire chief who is paid on call and a member of the Maine Fire Chiefs Association, appointed by the Governor; [1999, c. 731, Pt. AAAA, §1 (NEW).]

I. Six firefighters appointed as follows:

(1) Two career firefighters who are members of the Professional Fire Fighters of Maine, appointed by the Governor;

(2) Two call firefighters who are members of the Maine State Federation of Fire Fighters, appointed by the Governor; and

(3) Two volunteer firefighters who are members of the Maine State Federation of Fire Fighters, appointed by the Governor; [1999, c. 731, Pt. AAAA, §1 (NEW).]

J. The administrator of the Maine Fire Service Institute within the Maine Community College System, or the administrator's designee; and [2011, c. 691, Pt. C, §1 (AMD).]

K. Three persons appointed by the Governor, including:

(1) One member representing the Governor's office;

(2) One public member; and

(3) One member representing the insurance industry. [1999, c. 731, Pt. AAAA, §1 (NEW).]

The Governor shall request a list of names from the organizations covered under paragraphs F to I from which to make appointments.

[ 2011, c. 691, Pt. C, §1 (AMD) .]

3. Chair. The Governor shall designate the first chair from among the appointees. The first chair shall call the first meeting of the commission as soon as funding permits. At the first meeting, the commission shall select a chair, a vice-chair, a secretary and a treasurer from among its members. The commission may select new officers annually.

[ 1999, c. 731, Pt. AAAA, §1 (NEW) .]

4. Terms of appointment. The terms of appointment are as follows.

A. Of the initial gubernatorial appointments, 4 must be for terms of 3 years, 4 must be for terms of 2 years and 4 must be for terms of one year. [1999, c. 731, Pt. AAAA, §1 (NEW).]

B. Subsequent gubernatorial appointments are for terms of 3 years. Members may serve beyond their designated terms until their successors are appointed. [1999, c. 731, Pt. AAAA, §1 (NEW).]

C. Terms of appointment for Legislators coincide with their respective legislative terms of office. [1999, c. 731, Pt. AAAA, §1 (NEW).]

D. Other appointed members who are neither Legislators nor gubernatorial appointees serve for terms of 3 years. [1999, c. 731, Pt. AAAA, §1 (NEW).]

[ 1999, c. 731, Pt. AAAA, §1 (NEW) .]

5. Meetings. The commission may meet as often as necessary but must meet at least quarterly. A meeting may be called by the chair or by any 4 members. The commission shall take and maintain minutes of all meetings.

[ 1999, c. 731, Pt. AAAA, §1 (NEW) .]

6. Staffing. If funding permits, the commission may employ staff as needed. The staffs of the members represented on the commission may assist the commission in carrying out its functions and duties within their existing resources. The commission may contract for administrative, professional and clerical services if funding permits.

[ 1999, c. 731, Pt. AAAA, §1 (NEW) .]

7. Funding. The commission may seek, accept and expend outside funding to carry out its duties.

[ 1999, c. 731, Pt. AAAA, §1 (NEW) .]

8. Duties. The commission shall:

A. Regularly advise the Governor and executive officers, the Legislature, the Maine Forest Service, municipal fire departments and any other parties affected by its recommendations regarding fire protection services; [1999, c. 731, Pt. AAAA, §1 (NEW).]

B. Submit a report containing the results of its studies, findings and recommendations to the Governor and to the joint standing committee of the Legislature having jurisdiction over fire protection services matters by December 31st of each year. As resources permit, the report must include:

(1) A detailed assessment of existing and needed resources within the State's fire protection services system, including capital needs for training facilities, funding options for facilities and oversight and administration of any training facilities funds;

(2) A detailed assessment of expected resource needs in the State's fire protection services system and recommendations for funding those needs, including an evaluation of the appropriate level for the fire premium tax and bond initiative proposals;

(3) An evaluation of existing fire prevention, fire suppression, fire safety and fire training strategies and programs, including recommendations for improvements, new programs and strategies, funding options for training and oversight and administration of any training funds;

(4) Recommendations for effective management of resources within the State's fire protection services system;

(5) Recommendations for enhancing the collection and distribution of fire data, particularly as these data relate to increasing the fire protection services' capacity to fight fires and to save lives;

(6) Recommendations regarding evaluation methodology for the State's fire protection services system;

(7) Recommendations for recruitment and retention of volunteers, including a length-of-service incentive program for volunteer firefighters;

(8) Recommendations for creating a health insurance bridge for retired career firefighters;

(9) Recommendations for creating a fund to be used to provide a death benefit for firefighters and emergency medical services persons who die in the line of duty;

(10) Recommendations regarding fire investigation and inspection service needs of the Department of Public Safety, Office of the State Fire Marshal; and

(11) Recommendations regarding grants available for fire training and fire protection needs; [1999, c. 731, Pt. AAAA, §1 (NEW).]

C. Develop rules of procedure necessary to carry out its duties. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter II-A; [1999, c. 731, Pt. AAAA, §1 (NEW).]

D. [2001, c. 471, Pt. A, §5 (RP).]

E. Conduct public hearings, conferences, workshops and other meetings to obtain information about and discuss and publicize the needs of and solutions to problems concerning the State's fire protection services; [1999, c. 731, Pt. AAAA, §1 (NEW).]

F. Assist all governmental agencies with firefighter training and education responsibilities to enhance their delivery of services to fire prevention, protection and life safety professionals, including paid, call and volunteer fire service members; and [1999, c. 731, Pt. AAAA, §1 (NEW).]

G. Submit proposed legislation to the Legislature to implement any recommendations of the commission. [1999, c. 731, Pt. AAAA, §1 (NEW).]

[ 2001, c. 471, Pt. A, §5 (AMD) .]

SECTION HISTORY

1999, c. 731, §AAAA1 (NEW). 2001, c. 471, §A5 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 160, §1 (AMD). 2011, c. 691, Pt. C, §1 (AMD).



5 §3372. Maine Length of Service Award Program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Accrued service award" means the total value, as of a given date, of a participant's program account. [2015, c. 352, §1 (NEW).]

B. "Board" means the Maine Length of Service Award Program Board of Trustees. [2015, c. 352, §1 (NEW).]

C. "Bona fide volunteer" has the same meaning as in the United States Internal Revenue Code, Section 457(e)(11). [2015, c. 352, §1 (NEW).]

D. "Eligible volunteer" means a bona fide volunteer performing qualified services in a municipal fire department if that bona fide volunteer is:

(1) A firefighter who is an active part-time or on-call member of a municipal fire department or a volunteer firefighter; or

(2) An emergency medical services person who provides on-call, part-time or volunteer emergency medical treatment under the direction of the chief of a municipal fire department and who is duly licensed under rules and protocols established by the Emergency Medical Services' Board pursuant to Title 32, section 88. [2015, c. 352, §1 (NEW).]

E. "Emergency medical services person" means any person who routinely provides emergency medical treatment to the sick or injured. [2015, c. 352, §1 (NEW).]

F. "Emergency medical treatment" has the same meaning as in Title 32, section 83, subsection 13. [2015, c. 352, §1 (NEW).]

G. "Municipal fire department" has the same meaning as in Title 30-A, section 3151, subsection 1. [2015, c. 352, §1 (NEW).]

H. "Participant" means a person who participates in the program. [2015, c. 352, §1 (NEW).]

I. "Program" means the Maine Length of Service Award Program established in subsection 2. [2015, c. 352, §1 (NEW).]

J. "Program account" means a separate account maintained for each participant reflecting applicable contributions, applicable forfeitures, investment income or loss as well as administrative and investment expenses allocated to each participant and distributions paid from the account. [2015, c. 352, §1 (NEW).]

K. "Program trust fund" means a trust fund established by the board into which all contributions to the program are deposited. [2015, c. 352, §1 (NEW).]

L. "Qualified services" has the same meaning as in the United States Internal Revenue Code, Section 457(e)(11). [2015, c. 352, §1 (NEW).]

M. "Volunteer firefighter" has the same meaning as in Title 30-A, section 3151, subsection 4. [2015, c. 352, §1 (NEW).]

[ 2015, c. 352, §1 (NEW) .]

2. Program established. The Maine Length of Service Award Program is established to provide paid length of service awards to eligible volunteers. The program is administered by the board as set out in this section.

[ 2015, c. 352, §1 (NEW) .]

3. Board of trustees. The following provisions govern the Maine Length of Service Award Program Board of Trustees, which is established to oversee the program.

A. The board, as established in section 12004-G, subsection 30-E, is composed of 7 trustees, as follows:

(1) Four persons who are eligible volunteers, appointed by the Governor. Three of the persons appointed under this subparagraph must be selected from a list of 6 nominees submitted by a statewide federation of firefighters;

(2) A chief of a municipal fire department, appointed by the Governor and selected from a list of 3 nominees submitted by a statewide association of fire chiefs;

(3) A person who is qualified through training or experience in the field of investments, accounting, banking or insurance or who is an actuary, appointed by the Governor; and

(4) A person designated by a statewide municipal association. [2015, c. 352, §1 (NEW).]

B. The board shall elect from its membership a chair. [2015, c. 352, §1 (NEW).]

C. The terms of the trustees are determined as follows.

(1) Each trustee serves a term of 3 years.

(2) A trustee continues to serve after the expiration of that trustee's term until a successor is appointed and qualified, but the trustee's continuation as a trustee does not change the expiration date of the trustee's term.

(3) The term of a trustee appointed to succeed a trustee whose term has expired begins on the day after the expiration date of the 3-year term of the previous trustee, regardless of the effective date of the new appointment.

(4) An appointment to any vacancy caused by death, resignation or ineligibility is for the unexpired portion of the term. [2015, c. 352, §1 (NEW).]

D. The necessary expenses incurred by the board in the operation of the program must be paid according to the purpose for which they are incurred from the assets of the program trust fund. [2015, c. 352, §1 (NEW).]

E. The Attorney General or an assistant designated by the Attorney General is legal advisor to the board. [2015, c. 352, §1 (NEW).]

F. The board shall keep a record of all its proceedings, which:

(1) Must comply with the requirements of section 8056, subsection 5 and sections 9059 and 9061, to the extent those laws are applicable; and

(2) Must be open to public inspection. [2015, c. 352, §1 (NEW).]

[ 2015, c. 352, §1 (NEW) .]

4. Program administration. The program is administered by the board. The board shall contract with firms to provide administration, investment, custodial, trustee and auditing services for the program.

[ 2015, c. 352, §1 (NEW) .]

5. Participation eligibility. An eligible volunteer may participate in the program.

[ 2015, c. 352, §1 (NEW) .]

6. Participation commencement. Unless an eligible volunteer waives the right of participation pursuant to subsection 7, the eligible volunteer becomes a participant on the last day of the first calendar year during which the eligible volunteer meets the service credit requirements set forth in subsection 8 during a calendar year beginning after December 31, 2015.

[ 2015, c. 352, §1 (NEW) .]

7. Waiver of participation. An eligible volunteer may waive the right to participate in the program by filing with the board a written, signed and irrevocable waiver of participation that is signed by the fire chief, as described in Title 30-A, section 3153, of a municipal fire department of which the eligible volunteer is a member.

[ 2015, c. 352, §1 (NEW) .]

8. Service credit. Service credit may be allowed in the program only for volunteer emergency service rendered as an eligible volunteer. The requirements to be met by an eligible volunteer to earn one year of service credit must be set forth in rules adopted by the board pursuant to subsection 21 and may be amended from time to time at the discretion of the board.

[ 2015, c. 352, §1 (NEW) .]

9. Procedure for reporting service credit. A municipal fire department shall submit a list of all persons who were eligible volunteers during a calendar year to the board for review and approval by May 1st following the end of that calendar year. The list must indicate which eligible volunteers earned service credit during the calendar year and must be prepared, certified under oath by the fire chief of the municipal fire department, posted in the fire department for at least 30 days and then submitted to and received by the board by May 1st. During the 30-day posting period, an eligible volunteer must be given the opportunity to dispute the service credit shown for the eligible volunteer in accordance with law. The fire chief shall indicate in writing to the board that the list was posted for at least 30 days and that all disputes regarding the service credit shown on the list as having been earned during the year have been resolved. The board, at its sole discretion, may audit a list prepared by a municipal fire department under this subsection. If the list is not received by the board by May 1st, a contribution may not be credited to the program account of any eligible volunteer whose name was or should have been reported on the list as having earned one year of service credit during the calendar year, except as provided in subsection 12.

[ 2015, c. 352, §1 (NEW) .]

10. Contributions to the program. For each calendar year beginning after December 31, 2015, the program trust fund must accept contributions, if any, from the following:

A. The State; [2015, c. 352, §1 (NEW).]

B. A municipality; [2015, c. 352, §1 (NEW).]

C. A municipal fire department or a fire company or volunteer organization associated with a municipal fire department; [2015, c. 352, §1 (NEW).]

D. The Federal Government; and [2015, c. 352, §1 (NEW).]

E. A participant, after the United States Internal Revenue Code is amended and any required rules and regulations are issued by the United States Internal Revenue Service to allow defined contribution length of service award programs to be treated as deferred compensation plans under the United States Internal Revenue Code, Section 457. Until the United States Internal Revenue Code is so amended, the board shall contract with a firm to offer individual retirement accounts to participants. [2015, c. 352, §1 (NEW).]

The annual contributions, if any, for a given calendar year must be deposited into the program trust fund before the following July 1st.

The portion of the annual contributions credited to a program account of a participant who has attained the entitlement age as described in subsection 14 and has been paid the participant's accrued service award must be determined in the same manner as the portion of the annual contributions credited to a program account of a participant who has not attained the entitlement age.

Except for the limit on the amount of the annual contributions credited to a participant's program account set forth in the United States Internal Revenue Code, Section 457, there is no other limit or restriction on the amount credited to a participant's program account for any calendar year.

[ 2015, c. 352, §1 (NEW) .]

11. Subaccounts. A participant's program account consists of the following subaccounts:

A. A state subaccount, which is an account of a participant reflecting applicable state contributions, forfeitures, investment income or loss as well as administrative and investment expenses allocated to the subaccount and distributions paid from the subaccount. A participant's state subaccount is subject to the vesting schedule set forth in subsection 12.

(1) For a given calendar year, the total state contribution, if any, must be allocated equally to the state subaccounts of the participants who earned one year of service credit during that calendar year.

(2) Forfeitures from a participant's state subaccount must be added to and allocated as state contributions as designated by the State in the calendar year in which the forfeitures are determined to occur pursuant to subsection 13; [2015, c. 352, §1 (NEW).]

B. A municipal subaccount, which is an account of a participant derived from contributions from a specific municipality to the program. A participant's municipal subaccount must reflect the respective contributions from that municipality along with forfeitures, investment income or loss as well as administrative and investment expenses allocated to the subaccount and distributions paid from the subaccount. A participant's municipal subaccount is subject to the vesting schedule set forth in subsection 12.

(1) For a given calendar year, the total contribution from a specific municipality, if any, must be allocated equally to the municipal subaccounts of the participants who are eligible volunteers of that municipality and who earned one year of service credit during that calendar year.

(2) Forfeitures from a participant's municipal subaccount must be added to and allocated as municipal contributions as designated by the municipality in the calendar year in which the forfeitures are determined to occur pursuant to subsection 13; [2015, c. 352, §1 (NEW).]

C. A municipal fire department subaccount, which is an account of a participant derived from contributions from a specific municipal fire department or a fire company or volunteer organization associated with a municipal fire department to the program. A participant's municipal fire department subaccount must reflect the respective contributions from that municipal fire department or fire company or volunteer organization associated with a municipal fire department along with forfeitures, investment income or loss as well as administrative and investment expenses allocated to the subaccount and distributions paid from the subaccount. A participant's municipal fire department subaccount is subject to the vesting schedule set forth in subsection 12.

(1) For a given calendar year, the total contribution from a specific municipal fire department or a fire company or volunteer organization associated with a municipal fire department, if any, must be allocated equally to the municipal fire department subaccounts of the participants who are eligible volunteers of that municipal fire department or fire company or volunteer organization associated with a municipal fire department and who earned one year of service credit during that calendar year.

(2) Forfeitures from a participant's municipal fire department subaccount must be added to and allocated as municipal fire department contributions as designated by the municipal fire department or fire company or volunteer organization associated with a municipal fire department in the calendar year in which the forfeitures are determined to occur pursuant to subsection 13; [2015, c. 352, §1 (NEW).]

D. A Federal Government subaccount, which is an account of a participant reflecting applicable Federal Government contributions, forfeitures, investment income or loss as well as administrative and investment expenses allocated to the subaccount and distributions from the subaccount. Unless otherwise specified in federal law, a participant's Federal Government subaccount is subject to the vesting schedule set forth in subsection 12.

(1) Unless otherwise specified in federal law, for a given calendar year, the total contribution from the Federal Government, if any, must be allocated equally to the Federal Government subaccounts of the participants who earned one year of service credit during that calendar year.

(2) Unless otherwise specified in federal law, forfeitures from a participant's Federal Government subaccount must be added to and allocated as Federal Government contributions as designated by the Federal Government in the calendar year in which the forfeitures are determined to occur pursuant to subsection 13; and [2015, c. 352, §1 (NEW).]

E. A participant contribution subaccount. If the United States Internal Revenue Code is amended and any required rules and regulations are issued by the United States Internal Revenue Service to allow defined contribution length of service award programs to be treated as deferred compensation plans under the United States Internal Revenue Code, Section 457, a participant may elect to make participant contributions to the program. A participant contribution subaccount must reflect the respective contributions from a participant along with investment income or loss as well as administrative and investment expenses allocated to the subaccount and distributions paid from the subaccount. A participant contribution subaccount must be 100% vested at all times. [2015, c. 352, §1 (NEW).]

[ 2015, c. 352, §1 (NEW) .]

12. Vesting schedule for a participant's accrued service award. A participant's accrued service award becomes vested as set out in this subsection.

A. If the participant has less than 5 years of service credit, the vested percentage is 0%. [2015, c. 352, §1 (NEW).]

B. If the participant has 5 or more years of service credit, the vested percentage is 100%. [2015, c. 352, §1 (NEW).]

In determining an individual participant's years of service credit for the purpose of vesting, all years of service credit earned as a participant in the program must be counted. Failure to submit the annual eligible volunteer listing to the board under subsection 9 by the required date for any calendar year does not result in the forfeiture of the certified service credit reported to the board for an eligible volunteer.

All calendar years, up to 5 years, ending before January 1, 2016 during which the participant was an eligible volunteer for the entire calendar year count for vesting service credit.

[ 2015, c. 352, §1 (NEW) .]

13. Forfeiture of a participant's accrued service award. The nonvested portion of a participant's accrued service award is permanently forfeited effective as of December 31st of the calendar year during which the participant has not been an eligible volunteer for 36 consecutive months. Service credit earned by a participant is never forfeited.

[ 2015, c. 352, §1 (NEW) .]

14. Entitlement age. The entitlement age for a participant is the earlier of:

A. Sixty-five years of age or the person's age on the next January 1st after becoming a participant in the program if the person is 65 years of age or older; and [2015, c. 352, §1 (NEW).]

B. The age of a participant as of the end of the calendar year after earning 20 years of service credit. [2015, c. 352, §1 (NEW).]

[ 2015, c. 352, §1 (NEW) .]

15. Payment to participant of accrued service award. The following provisions govern the payment to a participant of an accrued service award.

A. Upon the attainment of the entitlement age as described in subsection 14, a participant must be paid the vested portion of the participant's accrued service award. A participant who attains the entitlement age while an eligible volunteer and before attaining a 100% vested status must be paid the participant's accrued service award as of December 31st of the calendar year during which the participant achieved a 100% vested status. A participant who attains the entitlement age before 65 years of age may on or before attaining the entitlement age file a written election with the board to defer payment of the participant's accrued service award until attainment of 65 years of age. [2015, c. 352, §1 (NEW).]

B. As of the last day of the first calendar year during which a participant has no longer been an eligible volunteer for at least 36 consecutive months, the vested portion of the participant's accrued service award must be paid to the participant. [2015, c. 352, §1 (NEW).]

C. A participant who has been determined to be totally and permanently disabled by the United States Social Security Administration, any workers' compensation board, any insurance company, any state retirement system, any pension plan administrator or any other entity approved by the board must be paid that participant's accrued service award as soon as administratively feasible after all documentation required by the board to verify and determine total and permanent disablement is submitted to the board and the disability payment is awarded by the board. [2015, c. 352, §1 (NEW).]

D. Should a participant die before attaining the entitlement age, the participant's designated beneficiary or estate if no acceptable beneficiary designation form has been filed with the board by the participant must upon application to the board be paid the participant's accrued service award as soon as administratively feasible after all required documentation is submitted to the board. [2015, c. 352, §1 (NEW).]

E. The portion of the annual contribution credited to the program account of a post-entitlement age participant must be immediately paid to the participant if the participant has achieved a 100% vested status in the program. If the post-entitlement age participant has not achieved a 100% vested status in the program, that participant's accrued service award must be paid to the participant as soon as administratively feasible after December 31st of the calendar year during which the participant achieved a 100% vested status. [2015, c. 352, §1 (NEW).]

[ 2015, c. 352, §1 (NEW) .]

16. Investment of program funds. The board shall establish a program trust fund within which the funds paid into the program must be deposited. A participant shall select investments for the amounts credited to the participant's program account from a menu of investment options. Distributions of accrued service awards must be made from the program trust fund in accordance with the program provisions. The program trust fund must be established and maintained in accordance with applicable sections of the United States Internal Revenue Code. Subject to review and approval by the Treasurer of State, the program trust fund investment options made available to participants must be selected by the board.

[ 2015, c. 352, §1 (NEW) .]

17. Program audits. At the discretion of the State, either a state agency or a firm retained by the State shall audit the program at least once every 5 years.

[ 2015, c. 352, §1 (NEW) .]

18. Notice of changes to laws governing the program. Within 180 days after the effective date of legislation that changes the laws governing the program, a written notice and explanation of these changes must be distributed by the board to all persons who participate or are eligible to participate in the program. Copies of this written notice and explanation must be available upon request to the board to all other persons.

[ 2015, c. 352, §1 (NEW) .]

19. Program termination. Within 360 days after the effective date of legislation terminating the program, each program participant must be paid the participant's entire accrued service award to the date of payment in a single lump sum. Beneficiaries of deceased participants must be paid any amount owed to them under the program in the same manner within the same 360-day period.

[ 2015, c. 352, §1 (NEW) .]

20. Program trust fund governed by certain provisions. Until the United States Internal Revenue Code is amended to treat defined contribution length of service award programs as deferred compensation plans under the United States Internal Revenue Code, Section 457, the program trust fund must be governed by all required provisions to ensure that a participating eligible volunteer or the eligible volunteer's beneficiary is not subject to federal income taxation on an accrued service award until actual receipt of payment by the participant or the beneficiary. After the United States Internal Revenue Code is so amended, the State and the board shall take all required actions to ensure the program complies with the United States Internal Revenue Code, Section 457 and the related United States Internal Revenue Service regulations.

[ 2015, c. 352, §1 (NEW) .]

21. Rules. The board shall adopt rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A, pertaining to the administration of the program.

[ 2015, c. 352, §1 (NEW) .]

SECTION HISTORY

2015, c. 352, §1 (NEW).









Part 11: DEPARTMENT OF HUMAN SERVICES

Chapter 327: DEPARTMENT OF HUMAN SERVICES

5 §3501. Department; commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 493, (NEW). 1971, c. 622, §§17-C (RP).






Chapter 330: MAINE COMMUNITY SERVICES ACT

5 §3511. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1991, c. 780, §DDD1 (RP).



5 §3512. Purpose and intent (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1985, c. 527, §1 (AMD). 1991, c. 780, §DDD1 (RP).



5 §3513. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1985, c. 527, §2 (AMD). 1991, c. 622, §§J1,2 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3514. Division of Community Services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1985, c. 229, §1 (AMD). 1985, c. 527, §3 (AMD). 1991, c. 9, §I1 (AMD). 1991, c. 622, §J3 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3515. Director of Community Services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1985, c. 527, §4 (AMD). 1985, c. 785, §B35 (AMD). 1991, c. 9, §I2 (AMD). 1991, c. 622, §J4 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3516. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1983, c. 480, §B3 (AMD). 1991, c. 622, §J5 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3517. Community Services Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1983, c. 812, §31 (AMD). 1985, c. 527, §5 (AMD). 1989, c. 503, §B20 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 622, §J6 (RP). 1991, c. 780, §DDD1 (RP).



5 §3518. Division of Community Services; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1983, c. 480, §B4 (AMD). 1985, c. 229, §§2,3 (AMD). 1985, c. 527, §6 (AMD). 1991, c. 9, §I3 (AMD). 1991, c. 622, §J7 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3518-A. Administration of the fuel assistance program (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A17 (NEW). 1991, c. 9, §I4 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 622, §J8 (RP). 1991, c. 780, §DDD1 (RP).



5 §3518-B. Fuel Assistance Reserve Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 884, §1 (NEW). 1991, c. 622, §J25 (AFF). 1991, c. 622, §J9 (RP). 1991, c. 780, §DDD1 (RP).



5 §3519. Community action agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1991, c. 622, §J10 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3520. Governing board for community action agency (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1983, c. 480, §B5 (AMD). 1985, c. 229, §4 (AMD). 1991, c. 622, §J11 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3521. Programs (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1985, c. 229, §5 (AMD). 1991, c. 780, §DDD1 (RP).



5 §3522. Allocation of Community Services Block Grant funds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1983, c. 480, §B6 (AMD). 1983, c. 480, §B7 (AMD). 1985, c. 229, §6 (AMD). 1991, c. 622, §§J12-14 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3523. Confidentiality of records (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 229, §7 (NEW). 1991, c. 622, §§J15,16 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3524. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 527, §7 (NEW). 1991, c. 622, §J25 (AFF). 1991, c. 622, §J17 (RP). 1991, c. 780, §DDD1 (RP).









Part 12: HUMAN RIGHTS

Chapter 337: HUMAN RIGHTS ACT

Subchapter 1: GENERAL PROVISIONS

5 §4551. Title

This Act may be known and cited as the Maine Human Rights Act. [1971, c. 501, §1 (NEW).]

SECTION HISTORY

1971, c. 501, §1 (NEW).



5 §4552. Policy

To protect the public health, safety and welfare, it is declared to be the policy of this State to keep continually in review all practices infringing on the basic human right to a life with dignity, and the causes of these practices, so that corrective measures may, where possible, be promptly recommended and implemented, and to prevent discrimination in employment, housing or access to public accommodations on account of race, color, sex, sexual orientation, physical or mental disability, religion, ancestry or national origin; and in employment, discrimination on account of age or because of the previous assertion of a claim or right under former Title 39 or Title 39-A and in housing because of familial status; and to prevent discrimination in the extension of credit on account of age, race, color, sex, sexual orientation, marital status, religion, ancestry or national origin; and to prevent discrimination in education on account of sex, sexual orientation or physical or mental disability. [2005, c. 10, §1 (AMD).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §1 (AMD). 1973, c. 705, §1 (AMD). 1975, c. 355, §1 (AMD). 1975, c. 358, §1 (AMD). 1975, c. 770, §28 (RPR). 1987, c. 478, §1 (AMD). 1989, c. 245, §1 (AMD). 1991, c. 99, §1 (AMD). 1993, c. 327, §1 (AMD). 2005, c. 10, §1 (AMD).



5 §4553. Definitions

As used in this Act, unless the context or subchapter otherwise indicates, the following words have the following meanings. [1995, c. 393, §1 (AMD).]

1. Commission. "Commission" means the Maine Human Rights Commission established by this Act.

[ 1971, c. 501, §1 (NEW) .]

1-A. Commercial facilities. "Commercial facilities" means facilities that are intended for nonresidential use.

[ 1995, c. 393, §2 (NEW) .]

1-B. Covered entity. For purposes of subchapter III, "covered entity" means an employer, employment agency, labor organization or joint labor-management committee. For purposes of subchapter V, "covered entity" means any applicable private entity or public entity.

[ 1995, c. 393, §2 (NEW) .]

1-C. Direct threat. For purposes of subchapter III, "direct threat" means a significant risk to the health or safety of others that can not be eliminated by reasonable accommodation.

[ 1995, c. 393, §2 (NEW) .]

1-D. Aggrieved person. "Aggrieved person" includes any person who claims to have been subject to unlawful discrimination. "Aggrieved person" also includes any person who claims to have been injured by unlawful housing discrimination.

[ 2011, c. 613, §1 (NEW); 2011, c. 613, §29 (AFF) .]

1-E. Complainant. "Complainant" means a person who files a complaint under section 4611 or a civil action under section 4621.

[ 2011, c. 613, §2 (NEW); 2011, c. 613, §29 (AFF) .]

1-F. Conciliation. "Conciliation" means the attempted resolution of issues raised by a complaint filed under section 4611 or by an investigation of such a complaint through informal negotiations involving the complainant, the respondent and the commission.

[ 2011, c. 613, §3 (NEW); 2011, c. 613, §29 (AFF) .]

1-G. Conciliation agreement. "Conciliation agreement" means a written agreement setting forth the resolution of the issues in conciliation.

[ 2011, c. 613, §4 (NEW); 2011, c. 613, §29 (AFF) .]

2. Discriminate. "Discriminate" includes, without limitation, segregate or separate.

For purposes of subchapter III, "discriminate" also includes, as it relates to individuals with physical or mental disability:

A. Limiting, segregating or classifying a job applicant or employee in a way that adversely affects the opportunities or status of the applicant or employee because of the disability of the applicant or employee; [1995, c. 393, §3 (NEW).]

B. Participating in a contractual or other arrangement or relationship that has the effect of subjecting a covered entity's qualified applicant or employee with a disability to the discrimination prohibited by this Act. A relationship includes a relationship with an employment or referral agency, labor union, an organization providing fringe benefits to an employee of the covered entity or an organization providing training and apprenticeship programs; [1995, c. 393, §3 (NEW).]

C. Utilizing standards, criteria or methods of administration:

(1) That have the effect of discrimination on the basis of disability; or

(2) That perpetuate the discrimination of others who are subject to common administrative control; [1995, c. 393, §3 (NEW).]

D. Excluding or otherwise denying equal jobs or benefits to a qualified individual because of the known disability of an individual with whom the qualified individual is known to have a relationship or association; [1995, c. 393, §3 (NEW).]

E. Not making reasonable accommodations to the known physical or mental limitations of an otherwise qualified individual with a disability who is an applicant or employee, unless the covered entity can demonstrate that the accommodation would impose an undue hardship on the operation of the business of the covered entity; [1995, c. 393, §3 (NEW).]

F. Denying employment opportunities to a job applicant or employee who is an otherwise qualified individual with a disability, if the denial is based on the need of the covered entity to make reasonable accommodation to the physical or mental impairments of the employee or applicant; [1995, c. 393, §3 (NEW).]

G. Using qualification standards, employment tests or other selection criteria that screen out or tend to screen out an individual with a disability or a class of individuals with disabilities unless the standard, test or other selection criteria, as used by the covered entity, is shown to be job-related for the position in question and is consistent with business necessity; and [1995, c. 393, §3 (NEW).]

H. Failing to select and administer tests concerning employment in the most effective manner to ensure that, when the test is administered to a job applicant or employee who has a disability that impairs sensory, manual or speaking skills, the test results accurately reflect the skills, aptitude or any other factor of the applicant or employee that the test purports to measure, rather than reflecting the impaired sensory, manual or speaking skills of the employee or applicant, except when the skills are the factors that the test purports to measure. [1995, c. 393, §3 (NEW).]

[ 1995, c. 393, §3 (AMD) .]

2-A. Educational institution. "Educational institution" means any public school or educational program, any public post-secondary institution, any private school or educational program approved for tuition purposes if both male and female students are admitted and the governing body of each such school or program. For purposes related to disability-related discrimination, "educational institution" also means any private school or educational program approved for tuition purposes.

[ 1995, c. 393, §4 (AMD) .]

3. Employee. "Employee" means an individual employed by an employer. "Employee" does not include any individual employed by that individual's parents, spouse or child, except for purposes of disability-related discrimination, in which case the individual is considered to be an employee.

[ 1995, c. 393, §5 (AMD) .]

4. Employer. "Employer" includes any person in this State employing any number of employees, whatever the place of employment of the employees, and any person outside this State employing any number of employees whose usual place of employment is in this State; any person acting in the interest of any employer, directly or indirectly; and labor organizations, whether or not organized on a religious, fraternal or sectarian basis, with respect to their employment of employees. "Employer" does not include a religious or fraternal corporation or association, not organized for private profit and in fact not conducted for private profit, with respect to employment of its members of the same religion, sect or fraternity, except for purposes of disability-related discrimination, in which case the corporation or association is considered to be an employer.

[ 1995, c. 393, §5 (AMD) .]

5. Employment agency. "Employment agency" includes any person undertaking with or without compensation to procure opportunities to work, or to procure, recruit, refer or place employees; it includes, without limitation, placement services, training schools and centers, and labor organizations, to the extent that they act as employee referral sources; and it includes any agent of such person.

[ 1971, c. 501, §1 (NEW) .]

5-A. Familial status. "Familial status" means that a family unit may contain one or more individuals who have not attained the age of 18 years and are living with:

A. A parent or another person having legal custody of the individual or individuals; or [1989, c. 245, §2 (NEW).]

B. The designee of the parent or other person having custody, with the written permission of the parent or other person. [1989, c. 245, §2 (NEW).]

The protections afforded against discrimination on the basis of familial status shall apply to any person who is pregnant or who is in the process of securing legal custody of any individual who has not attained the age of 18 years.

[ 1989, c. 245, §2 (NEW) .]

5-B. Family. "Family" includes, but is not limited to, a single individual.

[ 2011, c. 613, §5 (NEW); 2011, c. 613, §29 (AFF) .]

6. Housing accommodation. "Housing accommodation" includes any building or structure or portion thereof, or any parcel of land, developed or undeveloped, that is occupied, or is intended to be occupied or to be developed for occupancy, for residential purposes.

A. [2011, c. 613, §29 (AFF); 2011, c. 613, §6 (RP).]

B. [2011, c. 613, §29 (AFF); 2011, c. 613, §6 (RP).]

C. [2011, c. 613, §29 (AFF); 2011, c. 613, §6 (RP).]

[ 2011, c. 613, §6 (AMD); 2011, c. 613, §29 (AFF) .]

6-A. Normal retirement age. "Normal retirement age" means the specified age, the years of service requirement or any age and years of service combination at which a member may become eligible for retirement benefits. This subsection may not be construed to require the mandatory retirement of a member or to deny employment to any person based solely on that person's normal retirement age.

[ 2005, c. 10, §2 (AMD) .]

7. Person. "Person" includes one or more individuals, partnerships, associations, organizations, corporations, municipal corporations, legal representatives, trustees, trustees in bankruptcy, receivers and other legal representatives, labor organizations, mutual companies, joint-stock companies and unincorporated organizations and includes the State and all agencies thereof.

[ 2011, c. 613, §7 (AMD); 2011, c. 613, §29 (AFF) .]

7-A. Physical or mental disability. "Physical or mental disability" has the meaning set forth in section 4553-A.

[ 2007, c. 385, §1 (RPR) .]

7-B. Person with physical or mental disability.

[ 2007, c. 385, §2 (RP) .]

8. Place of public accommodation. "Place of public accommodation" means a facility, operated by a public or private entity, whose operations fall within at least one of the following categories:

A. An inn, hotel, motel or other place of lodging, whether conducted for the entertainment or accommodation of transient guests or those seeking health, recreation or rest; [1995, c. 393, §7 (NEW).]

B. A restaurant, eating house, bar, tavern, buffet, saloon, soda fountain, ice cream parlor or other establishment serving or selling food or drink; [1995, c. 393, §7 (NEW).]

C. A motion picture house, theater, concert hall, stadium, roof garden, airdrome or other place of exhibition or entertainment; [1995, c. 393, §7 (NEW).]

D. An auditorium, convention center, lecture hall or other place of public gathering; [1995, c. 393, §7 (NEW).]

E. A bakery, grocery store, clothing store, hardware store, shopping center, garage, gasoline station or other sales or rental establishment; [1995, c. 393, §7 (NEW).]

F. A laundromat, dry cleaner, bank, barber shop, beauty shop, travel service, shoe repair service, funeral parlor, gas station, office of an accountant or lawyer, pharmacy, insurance office, professional office of a health care provider, hospital, dispensary, clinic, bathhouse or other service establishment; [1995, c. 393, §7 (NEW).]

G. All public conveyances operated on land or water or in the air as well as a terminal, depot or other station used for specified public transportation; [1995, c. 393, §7 (NEW).]

H. A museum, library, gallery or other place of public display or collection; [1995, c. 393, §7 (NEW).]

I. A park, zoo, amusement park, race course, skating rink, fair, bowling alley, golf course, golf club, country club, gymnasium, health spa, shooting gallery, billiard or pool parlor, swimming pool, seashore accommodation or boardwalk or other place of recreation, exercise or health; [1995, c. 393, §7 (NEW).]

J. A nursery, elementary, secondary, undergraduate or postgraduate school or other place of education; [1995, c. 393, §7 (NEW).]

K. A day-care center, senior citizen center, homeless shelter, food bank, adoption agency or other social service center establishment; [1995, c. 393, §7 (NEW).]

L. Public elevators of buildings occupied by 2 or more tenants or by the owner and one or more tenants; [1995, c. 393, §7 (NEW).]

M. A municipal building, courthouse, town hall or other establishment of the State or a local government; and [1995, c. 393, §7 (NEW).]

N. Any establishment that in fact caters to, or offers its goods, facilities or services to, or solicits or accepts patronage from, the general public. [1995, c. 393, §7 (NEW).]

When a place of public accommodation is located in a private residence, the portion of the residence used exclusively as a residence is not covered by this subchapter, but that portion used exclusively in the operation of the place of public accommodation or that portion used both for the place of public accommodation and for the residential purposes is covered by this subchapter. The covered portion of the residence extends to those elements used to enter the place of public accommodation, and those exterior and interior portions of the residence available to or used by customers or clients, including rest rooms.

[ 1995, c. 393, §7 (RPR) .]

8-A. Private entity. "Private entity" means any entity other than a public entity.

[ 1995, c. 393, §8 (NEW) .]

8-B. Public accommodation. "Public accommodation" means a public or private entity that owns, leases, leases to or operates a place of public accommodation.

[ 1995, c. 393, §8 (NEW) .]

8-C. Public entity. "Public entity" means:

A. The State or any local government; [1995, c. 393, §8 (NEW).]

B. Any department, agency, special purpose district or other instrumentality of the State, 2 or more states or a local government; and [1995, c. 393, §8 (NEW).]

C. A state, local or private commuter authority as defined in the federal Rail Passenger Service Act, Section 103 (8). [1995, c. 393, §8 (NEW).]

[ 1995, c. 393, §8 (NEW) .]

8-D. Qualified individual with a disability. "Qualified individual with a disability" applies to only:

A. Subchapter III (employment); and [1995, c. 393, §8 (NEW).]

B. Subchapter V (public accommodations) with regard to public entities only. [1995, c. 393, §8 (NEW).]

For purposes of subchapter III, "qualified individual with a disability" means an individual with a physical or mental disability who, with or without reasonable accommodation, can perform the essential functions of the employment position that the individual holds or desires.

For purposes of subchapter V, "qualified individual with a disability" means an individual with a disability who, with or without reasonable modification to rules, policies or practices, the removal of architectural, communication or transportation barriers or the provision of auxiliary aids and services, meets the essential eligibility requirements for the receipt of services or the participation in programs or activities provided by a public entity.

[ 1995, c. 393, §8 (NEW) .]

9. Real estate broker and salesman. "Real estate broker" and "real estate salesman" have the same definitions as are given respectively in Title 32, section 4001, subsections 2 and 3; but include all persons meeting those definitions, whether or not they are licensed or required to be licensed.

[ 1971, c. 501, §1 (NEW) .]

9-A. Reasonable accommodation. For purposes of subchapter III, "reasonable accommodation" may include, but is not limited to:

A. Making existing facilities used by employees readily accessible to and usable by individuals with disabilities; and [1995, c. 393, §8 (NEW).]

B. Job restructuring, part-time or modified work schedules, reassignment to a vacant position, acquisition or modification of equipment or devices, appropriate adjustment or modifications of examinations, training materials or policies, the provision of qualified readers or interpreters and other similar accommodations for individuals with disabilities. [1995, c. 393, §8 (NEW).]

[ 1995, c. 393, §8 (NEW) .]

9-B. Undue hardship; undue burden. "Undue hardship" or "undue burden" mean an action requiring undue financial or administrative hardship. In determining whether an action would result in an undue hardship, factors to be considered include:

A. The nature and cost of the accommodation needed under this Act; [1995, c. 393, §8 (NEW).]

B. The overall financial resources of the facility or facilities involved in the action, the number of persons employed at the facility, the effect on expenses and resources or the impact otherwise of the action upon the operation of the facility; [1995, c. 393, §8 (NEW).]

C. The overall financial resources of the covered entity, the overall size of the business of a covered entity with respect to the number of its employees and the number, type and location of its facilities; [1995, c. 393, §8 (NEW).]

D. The type of operation or operations of the covered entity, including the composition, structure and functions of the work force of the entity, the geographic separateness, administrative or fiscal relationship of the facility or facilities in question to the covered entity; [1995, c. 393, §8 (NEW).]

E. All the resources available to meet the costs of the accommodation, including any government funding or other grants available for making public accommodations and places of employment accessible; [1995, c. 393, §8 (NEW).]

F. The extent to which current costs of accommodations have been minimized by past efforts to provide equal access to persons with disabilities; [1995, c. 393, §8 (NEW).]

G. The extent to which resources spent on improving inaccessible equipment or service could have been spent on making an accommodation so that service or equipment is accessible to individuals with disabilities, as well as to individuals without disabilities; [1995, c. 393, §8 (NEW).]

H. Documented good faith efforts to explore less restrictive or less expensive alternatives; [1995, c. 393, §8 (NEW).]

I. The availability of equipment and technology for the accommodation; [1995, c. 393, §8 (NEW).]

J. Whether an accommodation would result in a fundamental change in the nature of the public accommodation; [1995, c. 393, §8 (NEW).]

K. Efforts to minimize costs by spreading costs over time; and [1995, c. 393, §8 (NEW).]

L. The extent to which resources saved by failing to make an accommodation for persons who have disabilities could have been saved by cutting costs in equipment or services for the general public. [1995, c. 393, §8 (NEW).]

"Undue hardship" or "undue burden" is a higher standard than "readily achievable" and requires a greater level of effort on the part of the public accommodation.

[ 1995, c. 393, §8 (NEW) .]

9-C. Sexual orientation. "Sexual orientation" means a person's actual or perceived heterosexuality, bisexuality, homosexuality or gender identity or expression.

[ 2005, c. 10, §3 (NEW) .]

9-D. Service animal.

[ 2011, c. 369, §1 (RP) .]

9-E. Service animal. "Service animal" means:

A. For the purposes of subchapter 4:

(1) An animal that has been determined necessary to mitigate the effects of a physical or mental disability by a physician, psychologist, physician's assistant, nurse practitioner or licensed social worker; or

(2) An animal individually trained to do work or perform tasks for the benefit of an individual with a physical or mental disability, including, but not limited to, guiding individuals with impaired vision, alerting individuals who are deaf or hard of hearing to intruders or sounds, providing reasonable protection or rescue work, pulling a wheelchair or retrieving dropped items; and [2011, c. 369, §2 (NEW).]

B. For the purposes of subchapter 5, a dog that is individually trained to do work or perform tasks for the benefit of an individual with a disability, including a physical, sensory, psychiatric, intellectual or other mental disability. Other species of animals, whether wild or domestic, trained or untrained, are not service animals for the purposes of this definition. The work or tasks performed by a service animal must be directly related to the individual's disability. Examples of such work or tasks include, but are not limited to, assisting an individual who is totally or partially blind with navigation and other tasks, alerting an individual who is deaf or hard of hearing to the presence of people or sounds, providing nonviolent protection or rescue work, pulling a wheelchair, assisting an individual during a seizure, alerting an individual to the presence of allergens, retrieving items such as medicine or a telephone, providing physical support and assistance with balance and stability to an individual with a mobility disability and helping a person with a psychiatric or neurological disability by preventing or interrupting impulsive or destructive behaviors. The crime deterrent effects of an animal's presence and the provision of emotional support, well-being, comfort or companionship do not constitute work or tasks for the purposes of this definition. [2011, c. 369, §2 (NEW).]

[ 2011, c. 369, §2 (NEW) .]

9-F. Rent. "Rent" includes to lease, to sublease, to let or otherwise to grant for a consideration the right to occupy premises not owned by the occupant.

[ 2011, c. 613, §8 (NEW); 2011, c. 613, §29 (AFF) .]

9-G. Respondent. "Respondent" means a person accused of unlawful discrimination in a complaint filed under section 4611 or a civil action filed under section 4621.

[ 2011, c. 613, §8 (NEW); 2011, c. 613, §29 (AFF) .]

10. Unlawful discrimination. "Unlawful discrimination" includes:

A. Unlawful employment discrimination as defined and limited by subchapter III; [1971, c. 501, §1 (NEW).]

B. Unlawful housing discrimination as defined and limited by subchapter IV; [1971, c. 501, §1 (NEW).]

C. Unlawful public accommodations discrimination as defined by subchapter V; [1971, c. 501, §1 (NEW).]

D. Aiding, abetting, inciting, compelling or coercing another to do any of such types of unlawful discrimination; obstructing or preventing any person from complying with this Act or any order issued in this subsection; attempting to do any act of unlawful discrimination; and punishing or penalizing, or attempting to punish or penalize, any person for seeking to exercise any of the civil rights declared by this Act or for complaining of a violation of this Act or for testifying in any proceeding brought in this subsection; [1983, c. 578, §2 (AMD).]

E. In determining whether a person is acting as an agent or employee of another person so as to make such other person responsible for that person's acts, the question of whether the specific acts performed were actually authorized or subsequently ratified is not controlling; [2005, c. 10, §4 (AMD).]

F. Unlawful educational discrimination as defined and limited by subchapter 5-B; and [2005, c. 10, §5 (AMD).]

G. Discrimination in employment, housing, public accommodation, credit and educational opportunity on the basis of sexual orientation, except that a religious corporation, association or organization that does not receive public funds is exempt from this provision with respect to:

(1) Employment, as is more fully set forth in section 4553, subsection 4 and section 4573-A;

(2) Housing; and

(3) Educational opportunity, as is more fully set forth in section 4602, subsection 4.

Any for-profit organization owned, controlled or operated by a religious association or corporation and subject to the provisions of the Internal Revenue Code, 26 United States Code, Section 511(a) is not covered by the exemptions set forth in this paragraph. [2011, c. 613, §9 (AMD); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §9 (AMD); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 415, §1 (AMD). 1975, c. 182, §1 (AMD). 1975, c. 358, §2 (AMD). 1979, c. 350, §1 (AMD). 1983, c. 437, §1 (AMD). 1983, c. 578, §§1,2 (AMD). 1987, c. 478, §2 (AMD). 1989, c. 245, §2 (AMD). 1991, c. 99, §2 (AMD). 1991, c. 109, (AMD). 1995, c. 393, §§1-8 (AMD). RR 1999, c. 2, §2 (COR). 2005, c. 10, §§2-6 (AMD). 2007, c. 385, §§1, 2 (AMD). 2007, c. 664, §1 (AMD). 2011, c. 369, §§1, 2 (AMD). 2011, c. 613, §§1-9 (AMD). 2011, c. 613, §29 (AFF).



5 §4553-A. Physical or mental disability

1. Physical or mental disability, defined. "Physical or mental disability" means:

A. A physical or mental impairment that:

(1) Substantially limits one or more of a person's major life activities;

(2) Significantly impairs physical or mental health; or

(3) Requires special education, vocational rehabilitation or related services; [2007, c. 385, §3 (NEW).]

B. Without regard to severity unless otherwise indicated: absent, artificial or replacement limbs, hands, feet or vital organs; alcoholism; amyotrophic lateral sclerosis; bipolar disorder; blindness or abnormal vision loss; cancer; cerebral palsy; chronic obstructive pulmonary disease; Crohn's disease; cystic fibrosis; deafness or abnormal hearing loss; diabetes; substantial disfigurement; epilepsy; heart disease; HIV or AIDS; kidney or renal diseases; lupus; major depressive disorder; mastectomy; intellectual disability; multiple sclerosis; muscular dystrophy; paralysis; Parkinson's disease; pervasive developmental disorders; rheumatoid arthritis; schizophrenia; and acquired brain injury; [2011, c. 542, Pt. A, §3 (AMD).]

C. With respect to an individual, having a record of any of the conditions in paragraph A or B; or [2007, c. 385, §3 (NEW).]

D. With respect to an individual, being regarded as having or likely to develop any of the conditions in paragraph A or B. [2007, c. 385, §3 (NEW).]

[ 2011, c. 542, Pt. A, §3 (AMD) .]

2. Additional terms. For purposes of this section:

A. The existence of a physical or mental disability is determined without regard to the ameliorative effects of mitigating measures such as medication, auxiliary aids or prosthetic devices; and [2007, c. 385, §3 (NEW).]

B. "Significantly impairs physical or mental health" means having an actual or expected duration of more than 6 months and impairing health to a significant extent as compared to what is ordinarily experienced in the general population. [2007, c. 385, §3 (NEW).]

[ 2007, c. 385, §3 (NEW) .]

3. Exceptions. "Physical or mental disability" does not include:

A. Pedophilia, exhibitionism, voyeurism, sexual behavior disorders, compulsive gambling, kleptomania, pyromania or tobacco smoking; [2007, c. 385, §3 (NEW).]

B. Any condition covered under section 4553, subsection 9-C; or [2007, c. 385, §3 (NEW).]

C. Psychoactive substance use disorders resulting from current illegal use of drugs, although this may not be construed to exclude an individual who:

(1) Has successfully completed a supervised drug rehabilitation program and is no longer engaging in the illegal use of drugs or has otherwise been rehabilitated successfully and is no longer engaging in such use;

(2) Is participating in a supervised rehabilitation program and is no longer engaging in such use;

(3) Is erroneously regarded as engaging in such use, but is not engaging in such use; or

(4) In the context of a reasonable accommodation in employment, is seeking treatment or has successfully completed treatment. [2007, c. 385, §3 (NEW).]

[ 2007, c. 385, §3 (NEW) .]

SECTION HISTORY

2007, c. 385, §3 (NEW). 2011, c. 542, Pt. A, §3 (AMD).



5 §4554. Construction

1. Relationship to other laws. Nothing in this Act may be construed to invalidate or limit the remedies, rights and procedures of any law of any state or political subdivision of any state or jurisdiction that provides greater or equal protection for the rights of individuals with disabilities than are afforded by this Act. Nothing in this Act may be construed to preclude the prohibition of, or the imposition of restrictions on, smoking in places of employment covered by subchapter III or in transportation or places of public accommodation covered by subchapter V.

[ 1995, c. 393, §9 (NEW) .]

2. Insurance. Subchapters III and V of this Act may not be construed to prohibit or restrict, with regard to individuals with disabilities:

A. An insurer, hospital, medical service company, health maintenance organization or any agent or entity that administers benefit plans or similar organizations from underwriting risks, classifying risks or administering risks that are based on or not inconsistent with state law; [1995, c. 393, §9 (NEW).]

B. A person or organization covered by this Act from establishing, sponsoring, observing or administering the terms of a bona fide benefit plan that are based on underwriting risks, classifying risks or administering risks that are based on or not inconsistent with state law; or [1995, c. 393, §9 (NEW).]

C. A person or organization covered by this Act from establishing, sponsoring, observing or administering the terms of a bona fide employee benefit plan that is not subject to state laws that regulate insurance. [1995, c. 393, §9 (NEW).]

Paragraphs A, B and C may not be used as a subterfuge to evade the requirements of subchapters III and V.

[ 1995, c. 393, §9 (NEW) .]

3. Accommodations and services. Nothing in this Act may be construed to require an individual with a disability to accept an accommodation, aid, service, opportunity or benefit that the individual chooses not to accept.

[ 1995, c. 393, §9 (NEW) .]

4. Physical or mental disability. The definition of "physical or mental disability" in section 4553-A is intended to be interpreted broadly to create greater coverage than under the federal Americans with Disabilities Act of 1990.

[ 2007, c. 385, §4 (NEW) .]

SECTION HISTORY

1995, c. 393, §9 (NEW). 2007, c. 385, §4 (AMD).



5 §4555. Application

This Act does not apply to the issuance, denial, suspension, revocation or restriction of drivers' licenses by the Secretary of State until April 1, 1996. [1995, c. 393, §10 (NEW).]

SECTION HISTORY

1995, c. 393, §10 (NEW).






Subchapter 2: COMMISSION

5 §4561. Members

The Maine Human Rights Commission, established by section 12004-G, subsection 15, shall be an independent commission of no more than 5 members. No more than 3 of the members may be of the same political party. The members shall be appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over judiciary matters and confirmation by the Legislature. The Governor shall designate one member to be the chair. [1989, c. 503, Pt. B, §21 (AMD).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1975, c. 771, §88 (AMD). 1983, c. 812, §32 (RPR). 1987, c. 709, §1 (AMD). 1989, c. 503, §B21 (AMD).



5 §4562. Terms of office

The members of the commission shall be appointed for terms of 5 years each, except that of those first appointed, the Governor shall designate one whose term shall be only one year, one whose term shall be only 2 years, one whose term shall be only 3 years and one whose term shall be only 4 years. [1971, c. 501, §1 (NEW).]

A member of the commission appointed to fill a vacancy occurring otherwise than by expiration of term shall be appointed only for the unexpired term of the member whom he shall succeed. [1971, c. 501, §1 (NEW).]

SECTION HISTORY

1971, c. 501, §1 (NEW).



5 §4563. Quorum

Three members of the commission shall constitute a quorum. A vacancy in the commission shall not impair the power of the remaining members to exercise all the powers of the commission. [1971, c. 501, §1 (NEW).]

SECTION HISTORY

1971, c. 501, §1 (NEW).



5 §4564. Compensation; reappointment

Each member of the commission shall be compensated as provided in chapter 379. All members of the commission shall be eligible for reappointment subject to section 4561. [1987, c. 709, §2 (AMD).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1983, c. 812, §33 (AMD). 1987, c. 709, §2 (AMD).



5 §4565. Removal from office

Any member of the commission may be removed by the Governor for inefficiency, neglect of duty, misconduct or malfeasance in office, after being given a written statement of the charges. [1975, c. 771, §89 (AMD).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1975, c. 771, §89 (AMD).



5 §4566. Powers and duties of the commission

The commission has the duty of investigating all conditions and practices within the State which allegedly detract from the enjoyment, by each inhabitant of the State, of full human rights and personal dignity. Without limiting the generality of the foregoing, it has the duty of investigating all forms of invidious discrimination, whether carried out legally or illegally, and whether by public agencies or private persons. Based on its investigations, it has the further duty to recommend measures calculated to promote the full enjoyment of human rights and personal dignity by all the inhabitants of this State. [1975, c. 182, §2 (AMD).]

To carry out these duties, the commission shall have the power: [1971, c. 501, §1 (NEW).]

1. Office. To establish and maintain a principal office, and such other offices within the State as it may deem necessary;

[ 1971, c. 501, §1 (NEW) .]

2. Meetings. To meet and function at any place within the State;

[ 1971, c. 501, §1 (NEW) .]

3. Personnel. To appoint a full-time executive secretary and counsel to the commission, not subject to the Civil Service Law, and determine their remuneration; and to appoint, subject to the Civil Service Law, other personnel including, but not limited to, investigators, attorneys, compliance personnel and secretaries, as it shall deem necessary to effectuate the purposes of this Act;

[ 1985, c. 785, Pt. B, §36 (AMD) .]

4. Hearings. To hold hearings, administer oaths and to take the testimony of any person under oath. There shall be no executive privilege in such investigations and hearings, but law enforcement officers, prosecution officers and judges of this State and of the United States shall be privileged from compulsory testimony or production of documents before the commission. Such hearings and testimony may relate to general investigations concerning the effectiveness of this Act and the existence of practices of discrimination not prohibited by it, as well as to investigations of other alleged infringements upon human rights and personal dignity. The commission may make rules as to the administration of oaths, and the holding of preliminary and general investigations by panels of commissioners and by the executive secretary;

[ 1971, c. 501, §1 (NEW) .]

4-A. Subpoena power. Pursuant to a complaint which has been filed in accordance with section 4611 by a person who has been subject to unlawful discrimination, the commission may issue subpoenas; as provided in subsection 4-B, to compel access to or production of premises, records, documents and other evidence or possible sources of evidence or the appearance of persons, provided that there is reasonable cause to believe that those materials or the testimony of the persons are material to the complaint. The commission may not issue subpoenas except as provided in this subsection.

[ 1977, c. 648, §1 (NEW) .]

4-B. Subpoenas; contest of validity. If a subpoena is issued, notice must be given to the person who is alleged to have engaged in the unlawful discrimination. The person upon whom the subpoena is served may contest its validity. A judicial review of the subpoenas is permissible in any Superior Court;

[ 1993, c. 303, §1 (AMD) .]

5. Services. To utilize voluntary and uncompensated services of private individuals and organizations as may from time to time be offered and needed;

[ 1971, c. 501, §1 (NEW) .]

6. Advisory groups. To create local or statewide advisory agencies and conciliation councils to aid in effectuating the purposes of this Act. The commission may study or may empower these agencies and councils to study the problems of discrimination in all or specific fields of human relationships when based on race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, and foster good will among the groups and elements of the population of the State. Agencies and councils may make recommendations to the commission for the development of policies and procedures. Advisory agencies and conciliation councils created by the commission must be composed of representative citizens serving without pay, but with reimbursement for actual and necessary traveling expenses;

[ 2005, c. 10, §7 (AMD) .]

7. Rules and regulations. To adopt, amend and rescind rules and regulations to effectuate this Act, such adoption, amendment and rescission to be made in the manner provided by chapter 375, subchapter 2. Rules adopted to implement section 4553-A are major substantive rules as defined in chapter 375, subchapter 2-A;

[ 2007, c. 385, §5 (AMD) .]

8. Appearance. To appear in court and before other administrative bodies by its own attorneys;

[ 1971, c. 501, §1 (NEW) .]

9. Notices and forms. To require the posting of notices or the adoption of forms by businesses subject to this Act, to effectuate the purposes of this Act;

[ 1971, c. 501, §1 (NEW) .]

10. Publications. To publish results of investigations and research to promote good will and minimize or eliminate discrimination based on race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin;

[ 2005, c. 10, §8 (AMD) .]

11. Reports. To report to the Legislature and the Governor at least once a year describing the investigations, proceedings and hearings the commission has conducted and the outcome and other work performed by the commission, and to make recommendations for further legislation or executive action concerning abuses and discrimination based on race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, or other infringements on human rights or personal dignity; and

[ 2005, c. 10, §9 (AMD) .]

12. Other acts. To do such other things as are set out in the other subchapters, and everything reasonably necessary to perform its duties under this Act.

[ 1971, c. 501, §1 (NEW) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §§2-4 (AMD). 1973, c. 705, §§2-4 (AMD). 1975, c. 182, §2 (AMD). 1975, c. 355, §§2-4 (AMD). 1975, c. 358, §§3-5 (AMD). 1975, c. 770, §§29-31 (AMD). 1977, c. 648, §1 (AMD). 1977, c. 674, §8 (AMD). 1977, c. 694, §29 (AMD). 1983, c. 550, §1 (AMD). 1985, c. 785, §B36 (AMD). 1991, c. 99, §§3-5 (AMD). 1993, c. 303, §1 (AMD). 2005, c. 10, §§7-9 (AMD). 2007, c. 385, §5 (AMD).



5 §4566-A. Certification and conformity with rules

1. Certification of state law. The commission shall take all steps required under 29 Code of Federal Regulations, Part 36, Subpart F to request federal certification that the State's laws concerning accessibility and usability of places of public accommodation meet or exceed the minimum requirements of the federal Americans with Disabilities Act of 1990. These steps include issuing public notice of an intent to file, conducting a public hearing on record and preparing and filing with the United States Department of Justice the request for certification. If the commission determines that no significant portion of the law is certifiable, the commission may cease its attempts to obtain certification and shall report its determinations to the joint standing committee of the Legislature having jurisdiction over judiciary matters. The report must include recommendations on changes to the law as necessary to achieve certification of a significant portion of the law.

[ 1995, c. 393, §11 (NEW) .]

2. Conformity of rules relating to special use areas. The commission shall amend its rules relating to accessibility of places of public accommodation to include standards contained in the regulations adopted pursuant to Titles I, II, and III of the Americans with Disabilities Act of 1990 and the federal Americans with Disabilities Act of 1990 Accessibility Guidelines, 29 Code of Federal Regulations, Part 36, Subpart F, relating to restaurants and cafeterias, medical care facilities, business and mercantile establishments, libraries, accessible transient lodging and other places of public accommodation, but only to the extent that those standards provide greater accessibility than any comparable standards contained in current state law or rules.

[ 1995, c. 393, §11 (NEW) .]

SECTION HISTORY

1995, c. 393, §11 (NEW).






Subchapter 3: FAIR EMPLOYMENT

5 §4571. Right to freedom from discrimination in employment

The opportunity for an individual to secure employment without discrimination because of race, color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin is recognized as and declared to be a civil right. [2005, c. 10, §10 (AMD).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §5 (AMD). 1973, c. 705, §5 (AMD). 1975, c. 355, §5 (AMD). 1975, c. 358, §6 (AMD). 1975, c. 770, §32 (RPR). 1991, c. 99, §6 (AMD). 2005, c. 10, §10 (AMD).



5 §4572. Unlawful employment discrimination

1. Unlawful employment. It is unlawful employment discrimination, in violation of this Act, except when based on a bona fide occupational qualification:

A. For any employer to fail or refuse to hire or otherwise discriminate against any applicant for employment because of race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, because of the applicant's previous assertion of a claim or right under former Title 39 or Title 39-A or because of previous actions taken by the applicant that are protected under Title 26, chapter 7, subchapter 5-B; or, because of those reasons, to discharge an employee or discriminate with respect to hire, tenure, promotion, transfer, compensation, terms, conditions or privileges of employment or any other matter directly or indirectly related to employment; or, in recruiting of individuals for employment or in hiring them, to utilize any employment agency that the employer knows or has reasonable cause to know discriminates against individuals because of their race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, because of their previous assertion of a claim or right under former Title 39 or Title 39-A or because of previous actions that are protected under Title 26, chapter 7, subchapter 5-B;

(1) This paragraph does not apply to discrimination governed by Title 39-A, section 353; [2005, c. 10, §11 (AMD).]

B. For any employment agency to fail or refuse to classify properly, refer for employment or otherwise discriminate against any individual because of race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, because of the individual's previous assertion of a claim or right under former Title 39 or Title 39-A or because of previous actions taken by the individual that are protected under Title 26, chapter 7, subchapter 5-B; or to comply with an employer's request for the referral of job applicants if a request indicates either directly or indirectly that the employer will not afford full and equal employment opportunities to individuals regardless of their race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, because of previous assertion of a claim or right under former Title 39 or Title 39-A or because of previous actions that are protected under Title 26, chapter 7, subchapter 5-B; [2005, c. 10, §11 (AMD).]

C. For any labor organization to exclude from apprenticeship or membership or to deny full and equal membership rights to any applicant for membership because of race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, because of the applicant's previous assertion of a claim or right under former Title 39 or Title 39-A or because of previous actions taken by the applicant that are protected under Title 26, chapter 7, subchapter 5-B; or, because of those reasons, to deny a member full and equal membership rights, expel from membership, penalize or otherwise discriminate with respect to hire, tenure, promotion, transfer, compensation, terms, conditions or privileges of employment, representation, grievances or any other matter directly or indirectly related to membership or employment, whether or not authorized or required by the constitution or bylaws of that labor organization or by a collective labor agreement or other contract; to fail or refuse to classify properly or refer for employment or otherwise discriminate against any member because of race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, because of the member's previous assertion of a claim or right under former Title 39 or Title 39-A or because of previous actions taken by the member that are protected under Title 26, chapter 7, subchapter 5-B; or to cause or attempt to cause an employer to discriminate against an individual in violation of this section, except that it is lawful for labor organizations and employers to adopt a maximum age limitation in apprenticeship programs, if the employer or labor organization obtains prior approval from the Maine Human Rights Commission of any maximum age limitation employed in an apprenticeship program. The commission shall approve the age limitation if a reasonable relationship exists between the maximum age limitation employed and a legitimate expectation of the employer in receiving a reasonable return upon the employer's investment in an apprenticeship program. The employer or labor organization bears the burden of demonstrating that such a relationship exists; [2005, c. 10, §11 (AMD).]

D. For any employer, employment agency or labor organization, prior to employment or admission to membership of any individual, to:

(1) Elicit or attempt to elicit information directly or indirectly pertaining to race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, any previous assertion of a claim or right under former Title 39 or Title 39-A or any previous actions that are protected under Title 26, chapter 7, subchapter 5-B;

(2) Make or keep a record of race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, any previous assertion of a claim or right under former Title 39 or Title 39-A or any previous actions that are protected under Title 26, chapter 7, subchapter 5-B, except under physical or mental disability when an employer requires a physical or mental examination prior to employment, a privileged record of that examination is permissible if made and kept in compliance with this Act;

(3) Use any form of application for employment, or personnel or membership blank containing questions or entries directly or indirectly pertaining to race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, any previous assertion of a claim or right under former Title 39 or Title 39-A or any previous actions that are protected under Title 26, chapter 7, subchapter 5-B. This section does not prohibit any officially recognized government agency from keeping records permitted to be kept under this Act in order to provide free services to individuals requesting rehabilitation or employment assistance;

(4) Print, publish or cause to be printed or published any notice or advertisement relating to employment or membership indicating any preference, limitation, specification or discrimination based upon race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, any previous assertion of a claim or right under former Title 39 or Title 39-A or any previous actions that are protected under Title 26, chapter 7, subchapter 5-B; or

(5) Establish, announce or follow a policy of denying or limiting, through a quota system or otherwise, employment or membership opportunities of any group because of the race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, the previous assertion of a claim or right under former Title 39 or Title 39-A or because of previous actions that are protected under Title 26, chapter 7, subchapter 5-B, of that group; or [2005, c. 10, §12 (AMD).]

E. For an employer, employment agency or labor organization to discriminate in any manner against individuals because they have opposed a practice that would be a violation of this Act or because they have made a charge, testified or assisted in any investigation, proceeding or hearing under this Act. [1991, c. 99, §7 (AMD).]

[ 2005, c. 10, §§11, 12 (AMD) .]

2. Unlawful discrimination against qualified individual with a disability. A covered entity may not discriminate against a qualified individual with a disability because of the disability of the individual in regard to job application procedures, the hiring, advancement or discharge of employees, employee compensation, job training and other terms, conditions and privileges of employment. A qualified individual with a disability, by reason of that disability, may not be excluded from participation in or be denied the benefits of the services, programs or activities of a public covered entity, or be subjected to discrimination by any such covered entity relating to job application procedures, the hiring, advancement or discharge of employees, employee compensation, job training and other terms, conditions and privileges of employment.

A. The prohibition of this subsection against discrimination includes medical examinations and inquiries. [1995, c. 393, §13 (NEW).]

B. Except as provided in paragraph C, a covered entity may not conduct a medical examination or make inquiries of a job applicant as to whether the applicant is an individual with a disability or as to the nature or severity of the disability. A covered entity may make preemployment inquiries into the ability of an applicant to perform job-related functions. [1995, c. 393, §13 (NEW).]

C. A covered entity may require a medical examination after an offer of employment has been made to a job applicant and prior to the commencement of the employment duties of the applicant and may condition an offer of employment on the results of the examination, if:

(1) All entering employees are subjected to the same examination regardless of disability;

(2) Information obtained regarding the medical condition or history of the applicant is collected and maintained on separate forms and in separate medical files and is treated as a confidential medical record, except that:

(a) Supervisors and managers may be informed regarding necessary restrictions on the work or duties of the employee and necessary accommodations;

(b) First aid and safety personnel may be informed, when appropriate, if the disability might require emergency treatment; and

(c) Government officials investigating compliance with this Act are provided relevant information on request; and

(3) The results of the examination are used only in accordance with this Act. [1995, c. 393, §13 (NEW).]

D. A covered entity may not require a medical examination and may not make inquiries of an employee as to whether the employee is an individual with a disability or as to the nature or severity of the disability, unless the examination or inquiry is shown to be job-related and consistent with business necessity. [1995, c. 393, §13 (NEW).]

E. A covered entity may conduct voluntary medical examinations, including voluntary medical histories, that are part of an employee health program available to employees at that work site. A covered entity may make inquiries into the ability of an employee to perform job-related functions. Information obtained under this paragraph regarding the medical condition or history of an employee is subject to the requirements of paragraph C, subparagraphs (2) and (3). [1995, c. 393, §13 (NEW).]

F. For purposes of this subsection, a test to determine the illegal use of drugs may not be considered a medical examination.

(1) A covered entity:

(a) May prohibit the illegal use of drugs and the use of alcohol at the workplace by all employees;

(b) May require that employees may not be under the influence of alcohol or be engaging in the illegal use of drugs at the workplace;

(c) May require that employees behave in conformance with the requirements established under the federal Drug-free Workplace Act of 1988, 41 United States Code, Section 701 et seq.; and

(d) May hold an employee who engages in the illegal use of drugs or who is an alcoholic to the same qualification standards for employment or job performance and behavior to which that entity holds other employees, even if any unsatisfactory performance or behavior is related to the drug use or alcoholism of the employee; provided that an employer shall make reasonable accommodation to an alcoholic or drug user who is seeking treatment or has successfully completed treatment. [1995, c. 393, §13 (NEW).]

[ 1995, c. 393, §13 (NEW) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §6 (AMD). 1973, c. 705, §6 (AMD). 1975, c. 355, §6 (RPR). 1975, c. 358, §§7-10 (AMD). 1975, c. 770, §33 (RPR). 1977, c. 565, (AMD). 1987, c. 55, §1 (AMD). 1987, c. 559, §B2 (AMD). 1987, c. 782, §1 (AMD). 1989, c. 251, §1 (AMD). 1991, c. 99, §7 (AMD). 1991, c. 885, §E7 (AMD). 1991, c. 885, §E47 (AFF). 1995, c. 393, §§12,13 (AMD). 2005, c. 10, §§11,12 (AMD).



5 §4572-A. Unlawful employment discrimination on the basis of sex

1. Sex defined. For the purpose of this Act, the word "sex" includes pregnancy and medical conditions which result from pregnancy.

[ 1979, c. 79, (NEW) .]

2. Pregnant women who are able to work. It shall be unlawful employment discrimination in violation of this Act, except where based on a bona fide occupational qualification, for an employer, employment agency or labor organization to treat a pregnant woman who is able to work in a different manner from other persons who are able to work.

[ 1979, c. 79, (NEW) .]

3. Pregnant women who are not able to work. It shall also be unlawful employment discrimination in violation of this Act, except where based on a bona fide occupational qualification, for an employer, employment agency or labor organization to treat a pregnant woman who is not able to work because of a disability or illness resulting from pregnancy, or from medical conditions which result from pregnancy, in a different manner from other employees who are not able to work because of other disabilities or illnesses.

[ 1979, c. 79, (NEW) .]

4. Employer not responsible for additional benefits. Nothing in this section may be construed to mean that an employer, employment agency or labor organization is required to provide sick leave, a leave of absence, medical benefits or other benefits to a woman because of pregnancy or other medical conditions that result from pregnancy, if the employer, employment agency or labor organization does not also provide sick leaves, leaves of absence, medical benefits or other benefits for the employer's other employees and is not otherwise required to provide those leaves or benefits under other state or federal laws.

[ 1995, c. 393, §14 (AMD) .]

5. Small business exception.

[ 1985, c. 119, (RP) .]

SECTION HISTORY

1979, c. 79, (NEW). 1985, c. 119, (AMD). 1995, c. 393, §14 (AMD).



5 §4573. Not unlawful employment discrimination

It shall not be unlawful employment discrimination: [1971, c. 501, §1 (NEW).]

1. Age.

[ 1979, c. 350, §2 (RP) .]

1-A. Age. To discriminate on account of age to:

A. Comply with the state or federal laws relating to the employment of minors; [1979, c. 350, §3 (NEW).]

B. Observe the terms of any bona fide employee benefit plan such as a retirement, pension or insurance plan that does not evade or circumvent the purposes of this chapter and that complies with the Federal Age Discrimination in Employment Act, 29 United States Code, Section 621, as amended and the federal Americans with Disabilities Act, 42 United States Code, Section 12101, et seq., and federal administrative interpretations provided that:

(1) No employee benefit plan requires or permits any employer to refuse or fail to hire an applicant for employment, including those exempted from the Age Discrimination in Employment Act, 29 United States Code, Section 621, as amended, because of the age of the individual; and

(2) No employee benefit plan requires or permits the denial or termination of employment of any individual including those exempted from the Age Discrimination in Employment Act, 29 United States Code, Section 621, as amended, because of the age of the individual or after completion of a specified number of years of service. [1995, c. 393, §15 (AMD).]

[ 1995, c. 393, §15 (AMD) .]

2. Records. After employment or admission to membership, to make a record of such features of an individual as are needed in good faith for the purpose of identifying them, provided the record is intended and used in good faith solely for identification, and not for the purpose of discrimination in violation of this Act. Records of features regarding physical or mental disability that are collected must be collected and maintained on separate forms and in separate files and be treated as confidential records;

[ 1995, c. 393, §16 (AMD) .]

3. Required records. To record any data required by law, or by the rules and regulations of any state or federal agency, provided the records are recorded and kept in good faith for the purpose of complying with law, and are not used for the purpose of discrimination in violation of this Act;

[ 1995, c. 393, §17 (AMD) .]

4. Discharge of or refusal to hire employee with physical or mental disability.

[ 1995, c. 393, §18 (RP) .]

5. Federal Indian policy. Nothing in this Act may be construed to prohibit any employment policy or action that is permitted under 42 United States Code, Section 2000e-2(i) (1982) of the federal Equal Employment Opportunity Act governing employment of Indians;

[ 2013, c. 576, §1 (AMD) .]

6. Infectious and communicable diseases. Assignment of individuals with an infectious or communicable disease is governed by the following.

A. In any case in which an individual has an infectious or communicable disease that is transmitted to others through the handling of food, that is included on the list developed by the United States Secretary of Health and Human Services under the federal Americans with Disabilities Act, Title I, Section 103(d)(1), and which can not be eliminated by reasonable accommodation, a covered entity may refuse to assign or continue to assign the individual a job involving food handling. [1995, c. 393, §20 (NEW).]

B. Nothing in this Act may be construed to preempt, modify or amend any state, county or local law, ordinance, rule or regulation applicable to food handling that is designed to protect the public health from individuals who pose a significant risk to the health or safety of others, which can not be eliminated by reasonable accommodation, pursuant to the list of infectious or communicable diseases and the modes of transmissibility published by the United States Secretary of Health and Human Services; and [2013, c. 576, §2 (AMD).]

[ 2013, c. 576, §2 (AMD) .]

7. Veteran preference. For a private employer to apply a voluntary veteran preference, pursuant to Title 26, chapter 7, subchapter 11, to employment decisions regarding hiring, promotion or retention during a reduction in workforce.

[ 2013, c. 576, §3 (NEW) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §7 (AMD). 1975, c. 355, §7 (AMD). 1975, c. 770, §34 (AMD). 1977, c. 580, §14 (AMD). 1979, c. 350, §§2,3 (AMD). 1991, c. 99, §§8-11 (AMD). 1991, c. 484, §§3,4 (AMD). 1995, c. 393, §§15-20 (AMD). 2013, c. 576, §§1-3 (AMD).



5 §4573-A. Defenses

1. General provisions. It is a defense to a charge of discrimination under this subchapter that an alleged application of qualification standards, tests or selection criteria that screen out or tend to screen out or otherwise deny a job or benefit to an individual with a disability has been shown to be job-related and consistent with business necessity, and such performance can not be accomplished by reasonable accommodation, as required by this subchapter.

[ 1995, c. 393, §21 (NEW) .]

1-A. Qualification standards defined. For the purposes of this section, the term "qualification standards" may include a requirement that an individual does not pose a direct threat to the health or safety of other individuals in the workplace.

[ 1995, c. 511, §1 (NEW); 1995, c. 511, §3 (AFF) .]

1-B. Physical or mental disability. This subchapter does not prohibit an employer from discharging or refusing to hire an individual with physical or mental disability, or subject an employer to any legal liability resulting from the refusal to employ or the discharge of an individual with physical or mental disability, if the individual, because of the physical or mental disability, is unable to perform the duties or to perform the duties in a manner that would not endanger the health or safety of the individual or others or is unable to be at, remain at or go to or from the place where the duties of employment are to be performed.

[ 1995, c. 511, §1 (NEW); 1995, c. 511, §3 (AFF) .]

2. Religious entities. This subchapter does not prohibit a religious corporation, association, educational institution or society from giving preference in employment to individuals of its same religion to perform work connected with the carrying on by the corporation, association, educational institution or society of its activities. Under this subchapter, a religious organization may require that all applicants and employees conform to the religious tenets of that organization.

[ 1995, c. 393, §21 (NEW) .]

SECTION HISTORY

1995, c. 393, §21 (NEW). 1995, c. 511, §1 (AMD). 1995, c. 511, §3 (AFF).



5 §4574. Mandatory retirement age prohibited

1. Definition. As used in this section and section 4573, unless the context otherwise indicates, the following terms shall have the following meanings.

A. "Employer" shall mean any individual or type of organization, including domestic and foreign corporations and partnerships, doing business in the State. [1979, c. 350, §4 (NEW).]

[ 1979, c. 541, Pt. B, §4 (AMD) .]

2. Legislative findings and intent. The Legislature finds that many older Maine citizens are forced out of the work force solely because of their age. The Legislature further finds that many older Maine residents who have been forced out of the work force are fully capable of carrying out the duties and responsibilities required by their employment. Finally, the Legislature finds that many older Maine citizens, because of their years of experience, can make valuable contributions to the work force.

It is the intent of the Legislature that discrimination based on age against any person who seeks employment in the private sector or who is already employed by a private employer shall not be tolerated. It is further the intent of the Legislature to ensure that any older person who seeks employment or wishes to continue employment in the private sector and who is capable of fulfilling the duties and responsibilities of this employment shall be treated like any other person who seeks employment or wishes to continue this employment. Finally, it is the clear and unequivocal intent of the Legislature to prohibit employers in the private sector from requiring employees to retire at a specified age, or after completion of a specified number of years of service.

[ 1979, c. 350, §4 (NEW) .]

3. Unlawful employment discrimination. It shall be unlawful employment discrimination:

A. For any employer to fail or refuse to hire any applicant for employment because of the age of the individual; or [1979, c. 350, §4 (NEW).]

B. For any employer to require or permit, as a condition of employment, any employee to retire at or before a specified age or after completion of a specified number of years of service. [1979, c. 350, §4 (NEW).]

[ 1979, c. 350, §4 (NEW) .]

4. Normal retirement age. This section shall not be construed to prohibit the use of a "normal retirement age," as defined in section 4553, subsection 6-A, provided that normal retirement age and the accrual or awarding of pension or retirement benefits shall not be used in any way to require the retirement of an employee or to deny employment to a person.

[ 1979, c. 350, §4 (NEW) .]

5. Federal requirements. This subchapter shall not be construed to affect or limit any power or duty relating to pension or retirement plans which the United States Government reserves to itself.

[ 1979, c. 350, §4 (NEW) .]

6. Applicability. This section shall apply to all employers in the State.

[ 1979, c. 350, §4 (NEW) .]

SECTION HISTORY

1977, c. 580, §15 (NEW). 1979, c. 350, §4 (RPR). 1979, c. 541, §B4 (AMD).



5 §4575. Mandatory retirement age prohibited

1. Legislative findings and intent. The Legislature finds that many older Maine citizens are pushed out of the work force solely because of their age. The Legislature further finds that many older Maine residents who have been pushed out of the work force are fully capable of carrying out the duties and responsibilities required by employment. Finally, the Legislature finds that many older Maine citizens, because of their years of experience, can make valuable contributions to the work force.

It is the intent of the Legislature that discrimination based on age against any person who seeks employment in the public sector or who is already employed by a public employer shall not be tolerated. It is further the intent of the Legislature to ensure that any older person who seeks or wishes to continue employment in the public sector and who is capable of fulfilling the duties and responsibilities of such employment, shall be treated like any other person who seeks or wishes to continue such employment. Finally, it is the clear and unequivocal intent of the Legislature to prohibit employers in the public sector from requiring employees to retire at a specified age or after completion of a specified number of years of service.

[ 1985, c. 801, §§ 3,7 (NEW) .]

2. Criteria and standards. A state department or public school may establish reasonable criteria and standards of job performance to be used for the purpose of determining when employment of its employees should be terminated. Where there is a certified bargaining agent, the establishment of these criteria and standards may be a subject of collective bargaining. These criteria and standards shall be consistent for all employees in the same or similar job classifications, shall be applied fairly to all employees regardless of age and shall be consistent with the provisions of this Act relating to the employment of physically and mentally handicapped persons.

[ 1985, c. 801, §§ 3,7 (NEW) .]

3. Federal requirements. This section shall not be construed to effect or limit any power or duty relating to pension or retirement plans which the United States Government reserves to itself.

[ 1985, c. 801, §§ 3,7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§3,7 (NEW).



5 §4576. Gender equity in school administrative positions

The commission shall promote gender equity in the hiring of public school administrators in cooperation with the Commissioner of Education and investigate all human rights complaints associated with the public school system. [1989, c. 889, §1 (NEW).]

SECTION HISTORY

1989, c. 889, §1 (NEW).






Subchapter 4: FAIR HOUSING

5 §4581. Right to freedom from discrimination in housing; exceptions

The opportunity for an individual to secure housing in accordance with the individual's ability to pay, and without discrimination because of race, color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status is hereby recognized as and declared to be a civil right. [2011, c. 613, §10 (AMD); 2011, c. 613, §29 (AFF).]

1. Number of occupants. Nothing in this subchapter limits the applicability of any reasonable local, state or federal restrictions regarding the maximum number of occupants permitted to occupy a dwelling. Nor does any provision in this subchapter regarding familial status apply with respect to housing for older persons.

[ 2007, c. 243, §1 (AMD) .]

2. Definition. As used in this section, "housing for older persons" means housing:

A. Provided under any state or federal program that the United States Secretary of Housing and Urban Development determines is specifically designed and operated to assist elderly persons as defined in the state or federal program; [2011, c. 613, §10 (AMD); 2011, c. 613, §29 (AFF).]

B. Intended for, and solely occupied by, persons 62 years of age or older; or [1989, c. 245, §3 (NEW).]

C. Intended and operated for occupancy by at least one person 55 years of age or older per unit. In determining whether housing qualifies as housing for older persons under this paragraph, the housing must meet at least the following factors:

(2) That at least 80% of the dwellings are occupied by at least one person 55 years of age or older per unit; and

(3) The publication of, and adherence to, policies and procedures that demonstrate an intent by the owner or manager to provide housing for persons 55 years of age or older. [1997, c. 85, §1 (AMD).]

[ 2011, c. 613, §10 (AMD); 2011, c. 613, §29 (AFF) .]

3. Requirements. Housing does not fail to meet the requirements for "housing for older persons" by reason of:

A. Persons residing in the housing as of the date of enactment of this subsection who do not meet the requirements of subsection 2, paragraph B or C if new occupants of the housing meet the age requirements of subsection 2, paragraphs B and C; or [2011, c. 613, §10 (AMD); 2011, c. 613, §29 (AFF).]

B. Unoccupied units if the units are reserved for occupancy by persons who meet the age requirements of subsection 2, paragraphs B and C. [2011, c. 613, §10 (AMD); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §10 (AMD); 2011, c. 613, §29 (AFF) .]

4. Housing accommodation exceptions. The following exceptions apply in this chapter:

A. This chapter does not prohibit the rental of any dwelling owned, controlled or operated for other than a commercial purpose by a religious corporation to its membership unless such membership is restricted on account of race, color or national origin; and [2011, c. 613, §10 (NEW); 2011, c. 613, §29 (AFF).]

B. Except as provided in section 4581-A, subsection 1, paragraph C and section 4581-A, subsections 2 and 3, this chapter does not apply to:

(1) The rental of a one-family unit of a 2-family dwelling, one unit of which is occupied by the owner; or

(2) The rental of not more than 4 rooms of a one-family dwelling that is occupied by the owner. [2011, c. 613, §10 (NEW); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §10 (NEW); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §8 (AMD). 1973, c. 705, §7 (AMD). 1975, c. 355, §8 (AMD). 1975, c. 358, §11 (AMD). 1975, c. 770, §35 (RPR). 1989, c. 245, §3 (AMD). 1991, c. 99, §12 (AMD). 1997, c. 85, §1 (AMD). 2005, c. 10, §13 (AMD). 2007, c. 243, §1 (AMD). 2011, c. 613, §10 (AMD). 2011, c. 613, §29 (AFF).



5 §4581-A. Unlawful housing discrimination

It is unlawful housing discrimination, in violation of this Act: [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

1. Sale or rental of housing and other prohibited practices. For any owner, lessee, sublessee, managing agent or other person having the right to sell or rent or manage a housing accommodation, or any agent of these, to:

A. Make or cause to be made any written or oral inquiry concerning the race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status of any prospective purchaser, occupant or tenant of the housing accommodation; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

B. Refuse to show or refuse to sell, rent, lease, let or otherwise deny to or withhold from any person the housing accommodation because of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

C. Make, print or publish or cause to be made, printed or published any notice, statement or advertisement relating to the sale, rental or lease of the housing accommodation that indicates any preference, limitation or discrimination based upon race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status or an intention to make any such preference, limitation or discrimination; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

D. Discriminate against any person because of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status in the price, terms, conditions or privileges of the sale, rental or lease of any housing accommodations or in the furnishing of facilities or services in connection with any housing accommodations; or [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

E. Evict or attempt to evict any tenant of any housing accommodation because of the race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status of the tenant; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF) .]

2. Selling, brokering or appraising of housing. For any real estate broker or real estate salesperson, or any agent of these, to:

A. Fail or refuse to show any person a housing accommodation listed for sale, lease or rent because of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

B. Misrepresent, for the purpose of discriminating because of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status, the availability or asking price of a housing accommodation listed for sale, lease or rent or for such reason to fail to communicate to the person having the right to sell, rent or lease the housing accommodation any offer for the same made by any applicant; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

C. In any other manner to discriminate against any applicant for a housing accommodation because of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

D. Make or cause to be made any written or oral inquiry or record concerning the race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status of any applicant for or intended occupant of a housing accommodation; or [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

E. Accept for listing any housing accommodation when the person having the right to sell, rent or lease the housing accommodation has directly or indirectly indicated an intention of discriminating among prospective tenants or purchasers on the ground of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status, or when the broker or salesperson knows or has reason to know that the person having the right to sell, rent or lease the housing accommodation has made a practice of discrimination since July 1, 1972; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF) .]

3. Making of loans; other financial assistance. For any person to whom application is made for a loan or other form of financial assistance for the acquisition, construction, rehabilitation, repair or maintenance of any housing accommodation, whether secured or unsecured, or agent of the person, to:

A. Make or cause to be made any oral or written inquiry concerning the race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status of any applicant for financial assistance or of existing or prospective occupants or tenants of housing accommodations; or [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

B. Discriminate in the granting of financial assistance, or in the terms, conditions or privileges relating to obtaining or the use of any financial assistance, against any applicant because of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status; or [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF) .]

4. Receipt of public assistance. For any person furnishing rental premises or public accommodations to refuse to rent or impose different terms of tenancy to any individual who is a recipient of federal, state or local public assistance, including medical assistance and housing subsidies, primarily because of the individual's status as recipient.

[ 2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

2011, c. 613, §11 (NEW). 2011, c. 613, §29 (AFF).



5 §4582. Unlawful housing discrimination (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 501, §1 (NEW). 1971, c. 622, §20 (AMD). 1973, c. 347, §9 (AMD). 1973, c. 705, §8 (AMD). 1975, c. 151, §1 (AMD). 1975, c. 355, §9 (RPR). 1975, c. 358, §12 (AMD). 1975, c. 770, §36 (RPR). 1983, c. 437, §§2,3 (AMD). 1985, c. 638, §1 (AMD). 1987, c. 730, §1 (AMD). 1989, c. 245, §4 (AMD). 1991, c. 99, §§13,14,16, 17 (AMD). 2005, c. 10, §14 (AMD). 2011, c. 613, §29 (AFF). 2011, c. 613, §12 (RP).



5 §4582-A. Unlawful housing discrimination on the basis of disability

It is unlawful housing discrimination, in violation of this Act: [1989, c. 779, (NEW).]

1. Modifications. For any owner, lessor, sublessor, managing agent or other person having the right to sell, rent, lease or manage a housing accommodation or any of their agents to refuse to permit, at the expense of a person with physical or mental disability, reasonable modifications of existing premises occupied or to be occupied by that person if the modifications may be necessary to give that person full enjoyment of the premises, except that, with a rental, the landlord, when it is reasonable to do so, may condition permission for a modification on the renter's agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted;

[ 2011, c. 613, §13 (AMD); 2011, c. 613, §29 (AFF) .]

2. Accommodations. For any owner, lessor, sublessor, managing agent or other person having the right to sell, rent, lease or manage a housing accommodation or any of their agents to refuse to make reasonable accommodations in rules, policies, practices or services when those accommodations are necessary to give a person with physical or mental disability equal opportunity to use and enjoy the housing; or

[ 2011, c. 613, §13 (AMD); 2011, c. 613, §29 (AFF) .]

3. Service animals. For any owner, lessor, sublessor, managing agent or other person having the right to sell, rent, lease or manage a housing accommodation or any of their agents to refuse to permit the use of a service animal or otherwise discriminate against an individual with a physical or mental disability who uses a service animal at the housing accommodation unless it is shown by defense that the service animal poses a direct threat to the health or safety of others or the use of the service animal would result in substantial physical damage to the property of others or would substantially interfere with the reasonable enjoyment of the housing accommodation by others. The use of a service animal may not be conditioned on the payment of a fee or security deposit, although the individual with a physical or mental disability is liable for any damage done to the premises or facilities by such a service animal.

[ 2011, c. 613, §13 (AMD); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

1989, c. 779, (NEW). 1991, c. 99, §18 (AMD). 2007, c. 243, §§2, 3 (AMD). 2007, c. 664, §§2-4 (AMD). 2011, c. 613, §13 (AMD). 2011, c. 613, §29 (AFF).



5 §4582-B. Standards and certification

1. Definition. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Builder" means the applicant for a building permit in a municipality that requires these permits or the owner of the property in a municipality that does not require building permits. [1989, c. 779, (NEW).]

B. "Design professional" means an architect or professional engineer registered to practice under Title 32. [1989, c. 779, (NEW).]

C. "Standards of construction" means the 1986 standards set forth by the American National Standards Institute in the publication "Specifications for Making Buildings and Facilities Accessible to and Usable by Physically Handicapped People," ANSI A 117.1-1986. [1989, c. 779, (NEW).]

D. "Multifamily housing accommodation" means "covered multifamily dwelling" as defined in 42 United States Code, Section 3604. [1989, c. 779, (NEW).]

[ 1989, c. 779, (NEW) .]

2. Applicability. This section applies to multifamily housing accommodations constructed for first occupancy after March 13, 1991.

[ 1989, c. 779, (NEW) .]

3. Standards. Facilities subject to this section must meet the following standards.

A. Doors designed to allow passage into and within all premises within those accommodations must be sufficiently wide to allow passage by a person in a wheelchair. [1989, c. 779, (NEW).]

B. A route accessible to a person in a wheelchair into and through the dwelling unit must exist. [1989, c. 779, (NEW).]

C. Light switches, electrical outlets, thermostats and other environmental controls must be in locations accessible to a person in a wheelchair. [1989, c. 779, (NEW).]

D. Bathroom walls must have reinforcements to accommodate the installation of grab bars. [1989, c. 779, (NEW).]

E. Kitchens and bathrooms must be accessible to and usable by a person in a wheelchair. [1989, c. 779, (NEW).]

[ 1989, c. 779, (NEW) .]

4. Compliance with standards. Compliance with the standards of construction satisfies the requirements of this section.

[ 1989, c. 779, (NEW) .]

5. Certification; inspection. The builder of a facility to which this section applies shall obtain a certification from a design professional that the plans of the facility meet the standards of construction required by this section. Prior to commencing construction of the facility, the builder shall submit the certification to:

A. The municipal authority that reviews plans in the municipality where the facility is to be constructed; or [1989, c. 779, (NEW).]

B. If the municipality where the facility is to be constructed has no authority who reviews plans, the municipal officers of the municipality. [1989, c. 779, (NEW).]

If municipal officials of the municipality where the facility is to be constructed inspect buildings for compliance with construction standards, that inspection must include an inspection for compliance with the standards required by this section. The municipal officials shall require the facility inspected to meet the construction standards of this section before the municipal officials permit the facility to be occupied.

[ 1989, c. 779, (NEW) .]

SECTION HISTORY

1989, c. 779, (NEW).



5 §4582-C. Standards for multifamily and public housing constructed on or after September 1, 2012

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Alteration" means a change to a facility that affects or could affect the usability of the facility or any part of the facility, including, but not limited to, reconstruction, remodeling, rehabilitation, historic restoration, changes or rearrangement in structural parts or elements and changes or rearrangement in the plan configuration of walls and full-height partitions. "Alteration" does not include normal maintenance, decoration and upgrades, including, but not limited to, reroofing, re-siding, painting or wallpapering, replacement of doors or windows, asbestos removal and changes to mechanical and electrical systems unless they affect the usability of the facility. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

B. "Builder" means the applicant for a building permit in a municipality that requires these permits or the owner of the property in a municipality that does not require building permits. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

C. "Covered multifamily dwellings" means:

(1) Buildings consisting of 4 or more units if such buildings have one or more elevators; and

(2) Ground floor units in other buildings consisting of 4 or more units that have no elevators. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

D. "Design professional" means an architect or professional engineer registered to practice under Title 32. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

E. "New construction" includes, but is not limited to, the design and construction of facilities for first occupancy or an alteration if the cost of the alteration is 75% or more of the replacement cost of the completed facility. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

F. "Public housing" means any housing that is financed in whole or in part with public funds offering housing accommodations containing 20 or more units. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

G. "Standards of construction" means the most recent American National Standards Institute standards, published as ANSI A 117.1. Departures from particular technical and scoping requirements of ANSI A 117.1 by the use of other methods are permitted where substantially equivalent or greater access to and usability of the facility is provided. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF) .]

2. Facilities affected. This section applies to new construction of covered multifamily dwellings and new construction and alterations of public housing if the date when the last application for a building permit or permit extension is certified to be complete by a state, county or local government or, in those jurisdictions where the government does not certify completion of applications, if the date when the last application for a building permit or permit extension received by the state, county or local government is on or after September 1, 2012 or, if no permit is required, if the start of physical construction or alterations occurs on or after September 1, 2012.

[ 2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF) .]

3. Unlawful housing discrimination. For purposes of this Act, unlawful housing discrimination, in addition to any violations of applicable accessible building requirements in subchapter 5, includes, but is not limited to:

A. The failure to design and construct covered multifamily dwellings subject to this section in such a manner that:

(1) The public use and common use portions of the dwellings are readily accessible to and usable by people with physical or mental disabilities;

(2) All the doors designed to allow passage into and within all premises within the dwellings are sufficiently wide to allow passage by persons in wheelchairs; and

(3) All premises within the dwellings contain the following features of adaptive design:

(a) An accessible route into and through the dwelling;

(b) Light switches, electrical outlets, thermostats and other environmental controls in accessible locations;

(c) Reinforcements in bathroom walls to allow later installation of grab bars; and

(d) Usable kitchens and bathrooms such that an individual in a wheelchair can maneuver about the space; [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

B. For new construction of public housing subject to this section, to have less than 10% of the ground level units and less than 10% of the upper story units connected by an elevator be accessible to and usable by persons with physical disabilities, and less than 2% of the units, no fewer than one unit, with accessible communication features; and [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

C. For alterations to public housing units subject to this section, to fail to have the altered units meet the parts of the standards of construction concerning accessible routes, accessible doors and adaptable bathrooms until at least 10% of the total ground level units and a minimum of 10% of the total upper story units connected by an elevator meet the parts of the standards of construction concerning accessible routes, accessible doors and adaptable bathrooms. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF) .]

4. Compliance with standards. Compliance with the appropriate standards of construction satisfies the requirements of this section.

[ 2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF) .]

5. Statement; inspection. The builder of a facility to which this section applies shall obtain a statement from a design professional that, based on professional judgment, the plans of the facility at the time of the statement meet the standards of construction required by this section. Prior to commencing construction of the facility, the builder shall submit the statement to:

A. The municipal authority that reviews plans in the municipality where the facility is to be constructed; or [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

B. If the municipality where the facility is to be constructed has no authority that reviews plans, the municipal officers of the municipality. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

If municipal officials of the municipality where the facility is to be constructed inspect buildings for compliance with construction standards, that inspection must include an inspection for compliance with the standards required by this section. The municipal officials shall require a facility that is inspected to meet the standards of this section before the municipal officials permit the facility to be occupied.

[ 2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

2011, c. 613, §14 (NEW). 2011, c. 613, §29 (AFF).



5 §4583. Application

Nothing in this Act may be construed to prohibit or limit the exercise of the privilege of every person and the agent of any person having the right to sell, rent, lease or manage a housing accommodation to set up and enforce specifications in the selling, renting, leasing or letting or in the furnishings of facilities or services in connection with the facilities that are consistent with business necessity and are not based on the race, color, sex, sexual orientation, physical or mental disability, religion, country of ancestral origin or familial status of or the receipt of public assistance payments by any prospective or actual purchaser, lessee, tenant or occupant. Nothing in this Act may be construed to prohibit or limit the exercise of the privilege of every person and the agent of any person making loans for or offering financial assistance in the acquisition, construction, rehabilitation, repair or maintenance of housing accommodations to set standards and preferences, terms, conditions, limitations or specifications for the granting of loans or financial assistance that are consistent with business necessity and are not based on the race, color, sex, sexual orientation, physical or mental disability, religion, country of ancestral origin or familial status of or the receipt of public assistance payments by the applicant for a loan or financial assistance or of any existing or prospective owner, lessee, tenant or occupant of housing accommodation. [2007, c. 243, §4 (AMD).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §10 (AMD). 1973, c. 705, §9 (AMD). 1975, c. 151, §2 (AMD). 1975, c. 358, §13 (AMD). 1975, c. 770, §37 (RPR). 1989, c. 245, §5 (AMD). 1991, c. 99, §19 (AMD). 2005, c. 10, §15 (AMD). 2007, c. 243, §4 (AMD).






Subchapter 5: PUBLIC ACCOMMODATIONS

5 §4591. Equal access to public accommodations

The opportunity for every individual to have equal access to places of public accommodation without discrimination because of race, color, sex, sexual orientation, physical or mental disability, religion, ancestry or national origin is recognized as and declared to be a civil right. [2005, c. 10, §16 (AMD).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §11 (AMD). 1975, c. 355, §10 (AMD). 1975, c. 358, §§13-A (AMD). 1975, c. 770, §38 (RPR). 1991, c. 99, §20 (AMD). 2005, c. 10, §16 (AMD).



5 §4592. Unlawful public accommodations

This section does not require an entity to permit an individual to participate in or benefit from the goods, services, facilities, privileges, advantages and accommodations of that entity when the individual poses a direct threat to the health or safety of others. For the purposes of this section, the term "direct threat" means a significant risk to the health or safety of others that can not be eliminated by a modification of policies, practices or procedures or by the provision of auxiliary aids or services. [1995, c. 511, §2 (NEW); 1995, c. 511, §3 (AFF).]

It is unlawful public accommodations discrimination, in violation of this Act: [1991, c. 99, §21 (AMD).]

1. Denial of public accommodations. For any public accommodation or any person who is the owner, lessor, lessee, proprietor, operator, manager, superintendent, agent or employee of any place of public accommodation to directly or indirectly refuse, discriminate against or in any manner withhold from or deny the full and equal enjoyment to any person, on account of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry or national origin, any of the accommodations, advantages, facilities, goods, services or privileges of public accommodation, or in any manner discriminate against any person in the price, terms or conditions upon which access to accommodation, advantages, facilities, goods, services and privileges may depend.

For purposes of this subsection, unlawful discrimination also includes, but is not limited to:

A. The imposition or application of eligibility criteria that screen out or tend to screen out an individual with a disability or any class of individuals with disabilities from fully and equally enjoying any goods, services, facilities, privileges, advantages or accommodations, unless the criteria can be shown to be necessary for the provision of the goods, services, facilities, privileges, advantages or accommodations being offered; [1995, c. 393, §22 (NEW).]

B. A failure to make reasonable modifications in policies, practices or procedures, when modifications are necessary to afford the goods, services, facilities, privileges, advantages or accommodations to individuals with disabilities, unless, in the case of a private entity, the private entity can demonstrate that making the modifications would fundamentally alter the nature of the goods, services, facilities, privileges, advantages or accommodations; [1995, c. 393, §22 (NEW).]

C. A failure to take steps that may be necessary to ensure that no individual with a disability is excluded, denied services, segregated or otherwise treated differently than other individuals because of the absence of auxiliary aids and services, unless, in the case of a private entity, the private entity can demonstrate that taking those steps would fundamentally alter the nature of the good, service, facility, privilege, advantage or accommodation being offered or would result in an undue burden; [1995, c. 393, §22 (NEW).]

D. A private entity's failure to remove architectural barriers and communication barriers that are structural in nature in existing facilities and transportation barriers in existing vehicles and rail passenger cars used by an establishment for transporting individuals, not including barriers that can be removed only through the retrofitting of vehicles or rail passenger cars by the installation of a hydraulic or other lift, where the removal is readily achievable;

When the entity can demonstrate that the removal of a barrier under this paragraph is not readily achievable, a failure to make the goods, services, facilities, privileges, advantages or accommodations available through alternative methods if alternative methods are readily achievable; and [1995, c. 393, §22 (NEW).]

E. A qualified individual with a disability, by reason of that disability, being excluded from participation in or being denied the benefits of the services, programs or activities of a public entity, or being subjected to discrimination by any such entity; [1995, c. 393, §22 (NEW).]

[ 2005, c. 10, §17 (AMD) .]

2. Communication, notice or advertisement. For any person to directly or indirectly publish, display or communicate any notice or advertisement to the effect that any of the accommodations, advantages, facilities and privileges of any place of public accommodation are refused, withheld from or denied to any person on account of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry or national origin, or that the patronage or custom of any person belonging to or purporting to be of any particular race or color, sex, sexual orientation, physical or mental disability, religion, ancestry or national origin is unwelcome, objectionable or not acceptable, desired or solicited, or that the clientele is restricted to any particular race or color, sexual orientation, physical or mental disability, religion, ancestry or national origin. The production of any communication, notice or advertisement purporting to relate to any place of accommodation is presumptive evidence in any action that the action was authorized by its owner, manager or proprietor;

[ 2005, c. 10, §17 (AMD) .]

3. Denial of lodging; children, exception. For any person who is the owner, lessee, proprietor, manager, superintendent, agent or employee of any public accommodation for lodging to directly or indirectly refuse or withhold from or deny to any person that lodging on the grounds that the person is accompanied by a child or children who will occupy the unit, unless the total number of persons seeking to occupy the unit exceeds the number permitted by local ordinances or reasonable standards relating to health, safety or sanitation.

This subsection does not apply to the owner of a lodging place:

A. That serves breakfast; [1989, c. 301, (NEW).]

B. That contains no more than 5 rooms available to be let to lodgers; and [1995, c. 393, §23 (AMD).]

C. In which the owner resides on the premises; [1995, c. 393, §23 (AMD).]

[ 1995, c. 393, §23 (AMD) .]

4. Participation. For a covered entity:

A. To subject an individual or a class of individuals, on the basis of a disability or disabilities of the individual or class, directly or through contractual, licensing or other arrangements, to a denial of the opportunity of the individual or class to participate in or benefit from the goods, services, facilities, privileges, advantages or accommodations of that entity; [1995, c. 393, §24 (NEW).]

B. To afford an individual or a class of individuals, on the basis of a disability or disabilities of the individual or class, directly or through contractual, licensing or other arrangements, with the opportunity to participate in or benefit from a good, service, facility, privilege, advantage or accommodation in a manner that is not equal to that afforded to other individuals; and [1995, c. 393, §24 (NEW).]

C. To provide an individual or a class of individuals, on the basis of a disability or disabilities of the individual or class, directly or through contractual, licensing or other arrangements, with a good, service, facility, privilege, advantage or accommodation that is different or separate from that provided to other individuals, unless this action is necessary to provide the individual or class of individuals with a good, service, facility, privilege, advantage or accommodation or other opportunity that is as effective as that provided to others. [1995, c. 393, §24 (NEW).]

For purposes of this subsection, the term "individual" or "class of individuals" refers to the clients or customers of the covered public accommodation that enters into a contractual, licensing or other arrangement;

[ 1995, c. 393, §24 (NEW) .]

5. Integrated setting; programs or activities not separate or different. For a covered entity to not afford goods, services, facilities, privileges, advantages and accommodations to an individual with a disability in the most integrated setting appropriate to the needs of the individual.

Notwithstanding the existence of separate or different programs or activities provided in accordance with this section, an individual with a disability may not be denied the opportunity to participate in programs or activities that are not separate or different;

[ 1995, c. 393, §24 (NEW) .]

6. Association. For a covered entity to exclude or otherwise deny equal goods, services, facilities, privileges, advantages, accommodations or other opportunities to an individual or entity because of the known disability of an individual with whom the individual or entity is known to have a relationship or association;

[ 2007, c. 664, §5 (AMD) .]

7. Administrative methods. For an individual or an entity, directly or through contractual or other arrangements, to utilize standards or criteria or methods of administration:

A. That have the effect of discrimination on the basis of disability; or [1995, c. 393, §24 (NEW).]

B. That perpetuate the discrimination of others who are subject to common administrative control ; and [2007, c. 664, §6 (AMD).]

[ 2007, c. 664, §6 (AMD) .]

8. Service animals. For any public accommodation or any person who is the owner, lessor, lessee, proprietor, operator, manager, superintendent, agent or employee of any place of public accommodation to refuse to permit the use of a service animal or otherwise discriminate against an individual with a physical or mental disability who uses a service animal at the public accommodation unless it is shown by defense that the service animal poses a direct threat to the health or safety of others or the use of the service animal would result in substantial physical damage to the property of others or would substantially interfere with the reasonable enjoyment of the public accommodation by others. The use of a service animal may not be conditioned on the payment of a fee or security deposit, although the individual with a physical or mental disability is liable for any damage done to the premises or facilities by such a service animal.

[ 2007, c. 664, §7 (NEW) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §12 (AMD). 1973, c. 705, §10 (AMD). 1975, c. 355, §11 (RPR). 1975, c. 358, §14 (AMD). 1975, c. 770, §39 (RPR). 1985, c. 638, §§2,3 (AMD). 1989, c. 301, (RPR). 1991, c. 99, §§21,22 (AMD). 1995, c. 393, §§22-24 (AMD). 1995, c. 511, §2 (AMD). 1995, c. 511, §3 (AFF). 2005, c. 10, §17 (AMD). 2007, c. 664, §§5-7 (AMD).



5 §4593. Standards for facilities constructed or altered between September 1, 1974 and January 1, 1982

1. Public accommodations. For any building or facility constructed specifically as a place of public accommodation on or after September 1, 1974 but before January 1, 1982, or when the estimated total costs for remodeling or enlarging an existing building exceed $250,000 and the remodeling or enlarging is begun before January 1, 1982, the following standards of construction must be met.

A. There must be at least one public walk not less than 40 inches wide with a slope not greater than one foot rise in 12 feet leading directly to a primary entrance. However, after April 1, 1977, the public walk must be not less than 48 inches wide. [1991, c. 99, §23 (AMD).]

B. There must be a door at the primary entrance with a clear opening of not less than 32 inches and operable by a single effort. If doors at a primary entrance are in a series, they must have a space between them of not less than 84 inches measured from their closed positions; and each must open in the same direction so that swings do not conflict. [1991, c. 99, §23 (AMD).]

C. Rest room facilities must have at least one stall that is not less than 4 feet wide, 5 feet in depth, a 32-inch wide door that swings out or slides, handrails on each side mounted 33 inches from the floor, and a water closet with a seat 20 inches high. [1991, c. 99, §23 (AMD).]

D. Doors that are not intended for normal use and that are dangerous if a blind person were to enter or exit by them must be made identifiable to touch by knurling the handle or knob. [2011, c. 322, §1 (AMD).]

E. There must be parking spaces designated for persons with physical disability set aside in adequate number and clearly marked for use only by the disabled. Set aside in adequate number means that, for every 25 parking spaces made available to the public on a public or private parking lot, at least one of those spaces must be made available in an appropriate location for parking exclusively used by persons with physical disability. [1991, c. 99, §23 (AMD).]

In any building designed and constructed specifically for public accommodations, the bathroom facilities and all accompanying fixtures must be arranged to permit access and use by a person in a wheelchair in at least 1% of the living units. The units must be constructed on ground level and must comply with paragraph C.

[ 2011, c. 322, §1 (AMD) .]

2. Places of employment. For any building or facility constructed specifically as a place of employment on or after September 1, 1974 but before January 1, 1982, or when the estimated total costs for remodeling or enlarging an existing building exceed $100,000 and the remodeling or enlarging is begun before January 1, 1982, the public accommodation provisions relating to walks, entries, rest room facilities and doors apply.

[ 2011, c. 322, §1 (AMD) .]

SECTION HISTORY

1973, c. 705, §12 (NEW). 1975, c. 355, §§12-14 (AMD). 1977, c. 80, §1 (AMD). 1981, c. 334, §§1,2 (AMD). 1983, c. 437, §4 (AMD). 1987, c. 390, §1 (AMD). 1991, c. 99, §23 (AMD). 1995, c. 393, §25 (AMD). 2011, c. 322, §1 (AMD).



5 §4594. Standards for facilities constructed or altered between January 1, 1982 and January 1, 1984

1. Facilities attested. This section applies for the following facilities:

A. Any building or facility constructed specifically as a place of public accommodation on or after January 1, 1982 but before January 1, 1984, or when the estimated total costs for remodeling or enlarging an existing building exceeds $250,000 and the remodeling or enlarging is begun after January 1, 1982 but before January 1, 1984; and [2011, c. 322, §2 (AMD).]

B. Any building or facility constructed specifically as a place of employment on or after January 1, 1982 but before January 1, 1984, or when the estimated total costs for remodeling or enlarging an existing building exceed $100,000 and the remodeling or enlarging is begun after January 1, 1982 but before January 1, 1984. [2011, c. 322, §2 (AMD).]

[ 2011, c. 322, §2 (AMD) .]

2. Application. Facilities subject to this section must meet the requirements of the 1981 standards of construction adopted pursuant to Title 25, former chapter 331, to implement the following 4 parts of the American National Standards Institute's "Specification for Making Buildings and Facilities Accessible to and Usable by Physically Handicapped People," (ANSI A 117.1-1980):

A. 4.3 Accessible Route; [1981, c. 334, §3 (NEW).]

B. 4.13 Doors; [1981, c. 334, §3 (NEW).]

C. 4.17 Toilet Stalls; [1987, c. 390, §2 (AMD).]

D. 4.29.3 Tactile Warnings on doors to Hazardous Areas; and [1987, c. 390, §2 (AMD).]

E. Parking spaces for use by persons with physical disability in adequate number, pursuant to section 4593, subsection 1, paragraph E. [1991, c. 99, §24 (AMD).]

[ 2011, c. 613, §15 (AMD); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

1981, c. 334, §3 (NEW). 1987, c. 390, §§2,3 (AMD). 1991, c. 99, §24 (AMD). 2011, c. 322, §2 (AMD). 2011, c. 613, §15 (AMD). 2011, c. 613, §29 (AFF).



5 §4594-A. Standards for facilities constructed or altered between January 1, 1984 and January 1, 1988

1. Facilities attested. This section applies to any building or facility constructed specifically as a place of public accommodation on or after January 1, 1984 but before January 1, 1988, or when the estimated total costs for remodeling or enlarging an existing building exceed $150,000 and the remodeling or enlarging is begun after January 1, 1984 but before January 1, 1988.

[ 2011, c. 322, §3 (AMD) .]

2. Application. Facilities subject to this section must meet the following standards.

A. Facilities subject to this section constructed on or after January 1, 1984 but before January 1, 1988 must meet the requirements of the 1981 standards of construction adopted pursuant to Title 25, former chapter 331. [2011, c. 613, §16 (AMD); 2011, c. 613, §29 (AFF).]

B. Plans to reconstruct, remodel or enlarge an existing place of public accommodation, when the estimated total cost exceeds $150,000, are subject to this section when the proposed reconstruction, remodeling or enlargement will substantially affect that portion of the building normally accessible to the public.

Facilities subject to this section that are remodeled, enlarged or renovated on or after January 1, 1984 but before January 1, 1988 must meet the requirements of the following 4 parts of the 1981 standards of construction adopted pursuant to Title 25, former chapter 331:

(1) 4.3 accessible route;

(2) 4.13 doors;

(3) 4.17 toilet stalls;

(4) 4.29.3 tactile warnings on doors to hazardous areas; and

(5) Parking spaces for use by persons with physical disability in adequate number, pursuant to section 4593, subsection 1, paragraph E. [2011, c. 613, §17 (AMD); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §§16, 17 (AMD); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

1983, c. 437, §5 (NEW). 1987, c. 390, §4 (AMD). 1991, c. 99, §25 (AMD). 2011, c. 322, §3 (AMD). 2011, c. 613, §§16, 17 (AMD). 2011, c. 613, §29 (AFF).



5 §4594-B. Standards for facilities constructed or altered between January 1, 1988 and September 1, 1988

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Builder" means the applicant for a building permit in a municipality that requires such permits or the owner of the property in a municipality that does not require building permits. [1987, c. 112, (NEW).]

B. "Design professional" means an architect or professional engineer registered to practice under Title 32. [1987, c. 112, (NEW).]

C. "Standards of construction" means the 1986 standards set forth by the American National Standards Institute in the publication "Specifications for Making Buildings and Facilities Accessible to and Usable by Physically Handicapped People," ANSI A 117.1-1986. [1987, c. 112, (NEW).]

[ 1987, c. 112, (NEW) .]

2. Facilities attested. This section applies to any building or facility constructed specifically as a place of public accommodation on or after January 1, 1988 but before September 1, 1988 or when the estimated total costs for remodeling or enlarging an existing building exceed $150,000 and the remodeling or enlarging is begun after January 1, 1988 but before September 1, 1988.

[ 2011, c. 322, §4 (AMD) .]

3. Application. Facilities subject to this section must meet the following standards.

A. Facilities subject to this section constructed on or after January 1, 1988 but before September 1, 1988 must meet the standards of construction. [2011, c. 322, §4 (AMD).]

B. Plans to reconstruct, remodel or enlarge an existing place of public accommodation, when the estimated total cost exceeds $150,000, are subject to this section when the proposed reconstruction, remodeling or enlargement will substantially affect that portion of the building normally accessible to the public.

Facilities subject to this section that are remodeled, enlarged or renovated on or after January 1, 1988 but before September 1, 1988 must meet the requirements of the following 4 parts of the standards of construction:

(1) 4.3 accessible routes;

(2) 4.13 doors;

(3) 4.17 toilet stalls; and

(4) 4.29.3 tactile warnings on doors to hazardous areas. [2011, c. 322, §4 (AMD).]

[ 2011, c. 322, §4 (AMD) .]

4. Certification; inspection. The builder of a facility to which this section applies shall obtain a certification from a design professional that the plans of the facility meet the standards of construction required by this section. Prior to commencing construction of the facility, the builder shall submit the certification to:

A. The municipal authority who reviews plans in the municipality where the facility will be constructed; or [1987, c. 112, (NEW).]

B. If the municipality where the facility will be constructed has no authority who reviews plans, the municipal officers of the municipality. [1987, c. 112, (NEW).]

If municipal officials of the municipality where the facility will be constructed inspect buildings for compliance with construction standards, that inspection shall include an inspection for compliance with the standards required by this section. The municipal officials shall require the facility inspected to meet the construction standards of this section before the municipal officials permit the facility to be occupied.

[ 1987, c. 112, (NEW) .]

SECTION HISTORY

1987, c. 112, (NEW). 1987, c. 402, Pt. B, §5 (AMD). 2011, c. 322, §4 (AMD).



5 §4594-C. Standards for facilities constructed or altered between September 1, 1988 and January 1, 1991

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Builder" means the applicant for a building permit in a municipality that requires such permits or the owner of the property in a municipality that does not require building permits. [1987, c. 686, §1 (NEW).]

B. "Design professional" means an architect or professional engineer registered to practice under Title 32. [1987, c. 686, §1 (NEW).]

C. "Standards of construction" means the 1986 standards set forth by the American National Standards Institute in the publication "Specifications for Making Buildings and Facilities Accessible to and Usable by Physically Handicapped People," ANSI A 117.1-1986. [1987, c. 686, §1 (NEW).]

[ 1987, c. 686, §1 (NEW) .]

2. Facilities attested. This section applies to any building or facility constructed specifically as a place of public accommodation on or after September 1, 1988 but before January 1, 1991 or when the estimated total costs for remodeling or enlarging an existing building exceed $100,000 and the remodeling or enlarging is begun after September 1, 1988 but before January 1, 1991.

[ 2011, c. 322, §5 (AMD) .]

3. Application. Facilities subject to this section must meet the following standards.

A. Facilities subject to this section constructed on or after September 1, 1988 but before January 1, 1991 must meet the standards of construction, except that, in the case of toilet stalls, at least one toilet stall shall be the standard stall configuration pursuant to ANSI Figure 30(a). Any additional toilet stalls may be either standard stall configuration, ANSI Figure 30(a), or alternate stall configuration, ANSI Figure 30(b). [2011, c. 322, §5 (AMD).]

B. Plans to reconstruct, remodel or enlarge an existing place of public accommodation, when the estimated total cost exceeds $100,000, are subject to this section when the proposed reconstruction, remodeling or enlargement substantially affects that portion of the building normally accessible to the public.

Facilities subject to this section that are remodeled, enlarged or renovated on or after September 1, 1988 but before January 1, 1991 shall meet the requirements of the following 4 parts of the standards of construction:

(1) 4.3 accessible routes;

(2) 4.13 doors;

(3) 4.17 toilet stalls, at least one of which must be a standard toilet stall configuration pursuant to ANSI Figure 30(a). Any additional toilet stalls may be either standard stall configuration, ANSI Figure 30(a), or alternate stall configuration, ANSI Figure 30(b); and

(4) 4.29.3 tactile warnings on doors to hazardous areas. [2011, c. 322, §5 (AMD).]

[ 2011, c. 322, §5 (AMD) .]

4. Certification; inspection. The builder of a facility to which this section applies shall obtain a certification from a design professional that the plans of the facility meet the standards of construction required by this section. Prior to commencing construction of the facility, the builder shall submit the certification to:

A. The municipal authority who reviews plans in the municipality where the facility will be constructed; or [1987, c. 686, §1 (NEW).]

B. If the municipality where the facility will be constructed has no authority who reviews plans, the municipal officers of the municipality. [1987, c. 686, §1 (NEW).]

If municipal officials of the municipality where the facility will be constructed inspect buildings for compliance with construction standards, that inspection must include an inspection for compliance with the standards required by this section. The municipal officials shall require the facility inspected to meet the construction standards of this section before the municipal officials permit the facility to be occupied.

[ 2011, c. 322, §5 (AMD) .]

SECTION HISTORY

1987, c. 686, §1 (NEW). 2011, c. 322, §5 (AMD).



5 §4594-D. Standards for facilities constructed or altered between January 1, 1991 and January 1, 1996

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Builder" means the applicant for a building permit in a municipality that requires such permits or the owner of the property in a municipality that does not require building permits. [1989, c. 795, (NEW).]

B. "Design professional" means an architect or professional engineer registered to practice under Title 32. [1989, c. 795, (NEW).]

C. "Standards of construction" means the 1986 standards set forth by the American National Standards Institute in the publication "Specifications for Making Buildings and Facilities Accessible to and Usable by Physically Handicapped People," ANSI A 117.1-1986. [1989, c. 795, (NEW).]

[ 1989, c. 795, (NEW) .]

2. Facilities attested. This section applies to any building or facility constructed specifically as a place of public accommodation or place of employment on or after January 1, 1991 but before January 1, 1996 or when the estimated total costs for remodeling, enlarging or renovating an existing building exceed $100,000 and the remodeling, enlarging or renovating is begun after January 1, 1991 but before January 1, 1996.

[ 2011, c. 322, §6 (AMD) .]

3. Application. Facilities subject to this section must meet the following standards.

A. Places of employment or public accommodation and additions to these places constructed on or after January 1, 1991 but before January 1, 1996 must meet the standards of construction. [2011, c. 322, §6 (AMD).]

B. Except for repairs undertaken in accordance with the rules adopted pursuant to subsection 4, when the proposed remodeling or renovation substantially affects that portion of the building normally accessible to the public, places of employment or public accommodation remodeled or renovated on or after January 1, 1991 but before January 1, 1996 must meet the following 5 parts of the standards of construction:

(1) 4.3 accessible routes;

(2) 4.13 doors;

(3) 4.29.3 tactile warnings on doors to hazardous areas;

(4) Parking spaces for use by persons with physical disability in adequate number, pursuant to section 4593, subsection 1, paragraph E; and

(5) 4.17 toilet stalls, at least one of which must be a standard toilet stall configuration pursuant to ANSI Figure 30(a). Any additional toilet stalls within the same toilet room may be either standard stall configuration, ANSI Figure 30(a), or alternate stall configuration, ANSI Figure 30(b). [2011, c. 322, §6 (AMD).]

[ 2011, c. 322, §6 (AMD) .]

4. Rules. The commission may adopt, alter, amend and repeal rules designed to make buildings under this section accessible to, functional for and safe for use by persons with physical disability in accordance with subsection 3, and may adopt, alter, amend and repeal rules designed otherwise to enforce this section.

[ 1993, c. 349, §10 (AMD) .]

5. Certification; inspection. The builder of a facility to which this section applies shall obtain a certification from a design professional that the plans meet the standards of construction required by this section. The builder shall provide the certification to the Office of the State Fire Marshal with the plans of the facility. The builder shall also provide the certification to the municipality where the facility exists or will be built.

[ 1989, c. 795, (NEW) .]

6. Training, education and assistance. The commission and the Office of the State Fire Marshal shall, as necessary, develop information packets, lectures, seminars and educational forums on barrier-free design for the purpose of increasing the awareness and knowledge of owners, architects, design professionals, code enforcers, building contractors and other interested parties.

[ 1989, c. 795, (NEW) .]

7. Mandatory plan review; certification; inspection. Builders of the following newly constructed facilities must submit plans to the Office of the State Fire Marshal to ensure that the plans meet the standards of construction required by subsection 3:

A. Restaurants; [1989, c. 795, (NEW).]

B. Motels, hotels and inns; [1989, c. 795, (NEW).]

C. State, municipal and county buildings; and [1989, c. 795, (NEW).]

D. Schools, elementary and secondary. [1989, c. 795, (NEW).]

Fees for reviews are established by the Office of the State Fire Marshal.

No building permit may be issued by the municipal authority having jurisdiction to issue these permits unless the Office of the State Fire Marshal approves the plans and certifies that the facility covered by the mandatory plan review meets the standards of construction required by this section; if, however, no decision is rendered within 2 weeks of submission to the Office of the State Fire Marshal, the builder may submit the building permit request directly to the municipality with an attestation that the plans meet the standards of construction.

If officials of the municipality in which the facility is constructed, renovated, remodeled or enlarged inspect buildings for compliance with construction standards, that inspection must include an inspection for compliance with the certified plans. The municipal officials shall require that the facility be inspected for compliance with construction standards before the municipal officials permit the facility to be occupied.

[ 1993, c. 410, Pt. X, §2 (AMD) .]

8. Voluntary plan review. Builders of facilities not governed by subsection 7 may submit plans to the Office of the State Fire Marshal to ensure that the plans meet the standards of construction required by subsection 3. Fees for this review may be assessed by the Office of the State Fire Marshal.

[ 1989, c. 795, (NEW) .]

9. Waivers; variance. Builders of facilities governed by subsection 7 may file a petition with the State Fire Marshal requesting a waiver or variance of the standards of construction. If the representative of the Office of the State Fire Marshal determines in cases covered by mandatory plan review that compliance with this section and its rules is not technologically feasible or would result in excessive and unreasonable costs without any substantial benefit to persons with physical disability, the State Fire Marshal may provide for modification of, or substitution for, these standards. In all petitions for variance or waiver, the burden of proof is on the party requesting a variance or waiver to justify its allowance.

Requests for waivers or variances for buildings covered by mandatory plan review are heard by a designee of the Office of the State Fire Marshal. A decision must be provided in writing to the party requesting the waiver or variance.

[ 1993, c. 450, §1 (AMD) .]

10. Appeals. Decisions of the State Fire Marshal on requests for waivers or variances in cases covered by mandatory plan review are subject to review in Superior Court upon petition of the aggrieved party within 30 days after the issuance of the decision for which review is sought. The court may enter an order enforcing, modifying or setting aside the decision of the State Fire Marshal, or it may remand the proceeding to the State Fire Marshal for such further action as the court may direct.

[ 1993, c. 410, Pt. X, §3 (AMD) .]

11. Report.

[ 2015, c. 102, §9 (RP) .]

SECTION HISTORY

1989, c. 795, (NEW). 1991, c. 99, §26 (AMD). 1993, c. 349, §10 (AMD). 1993, c. 410, §§X2,3 (AMD). 1993, c. 450, §1 (AMD). 2011, c. 322, §6 (AMD). 2015, c. 102, §9 (AMD).



5 §4594-E. Waivers for existing buildings (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 2, §4 (COR). 1993, c. 450, §2 (NEW). 1995, c. 393, §26 (RP).



5 §4594-F. Standards for facilities constructed or altered between January 1, 1996 and March 15, 2012

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Alteration" means a change to a place of public accommodation or a commercial facility that affects or could affect the usability of the building or facility or any part of the building or facility, including, but not limited to, reconstruction, remodeling, rehabilitation, historic restoration, changes or rearrangement in structural parts or elements and changes or rearrangement in the plan configuration of walls and full-height partitions. [1995, c. 393, §27 (NEW).]

B. "Builder" means the applicant for a building permit in a municipality that requires such permits or the owner of a property in a municipality that does not require building permits. [1995, c. 393, §27 (NEW).]

C. [1997, c. 630, §1 (RP).]

D. "Facility" means all or any portion of buildings, structures, sites, complexes, equipment, rolling stock or other conveyances, roads, walks, passageways, parking lots or other real or personal property, including the site where the building, property, structure or equipment is located. [1995, c. 393, §27 (NEW).]

E. "Historic preservation programs" means programs conducted by a public or private entity that have preservation of historic properties as a primary purpose. [1995, c. 393, §27 (NEW).]

F. "Historic properties" means those properties that are listed or eligible for listing in the National Register of Historic Places or the State of Maine Register of Historic Places. [1995, c. 393, §27 (NEW).]

G. "Maximum extent feasible" applies to the occasional case when the nature of an existing facility makes it virtually impossible to comply fully with applicable accessibility standards through a planned alteration. In these circumstances, the alteration must provide the maximum physical accessibility feasible. Any altered features of the facility that can be made accessible must be made accessible. If providing accessibility in conformance with this section to individuals with certain disabilities would not be feasible, the facility must be made accessible to persons with other types of disabilities. [1995, c. 393, §27 (NEW).]

H. "New construction" includes, but is not limited to, the design and construction of facilities for first occupancy after January 1, 1996 or an alteration affecting at least 80% of the space of the internal structure of facilities after January 1, 1996. [1995, c. 393, §27 (NEW).]

I. "Readily achievable" means easily accomplishable and able to be carried out without much difficulty or expense. In determining whether an action is readily achievable, factors to be considered include:

(1) The nature and cost of the action needed under this subchapter;

(2) The overall financial resources of the facility or facilities involved in the action, the number of persons employed at the facility, the effect on expenses and resources or other impacts of the action on the operation of the facility;

(3) The overall financial resources of the covered entity, the overall size of the business of a covered entity with respect to the number of its employees and the number, type and location of its facilities; and

(4) The type of operation or operations of the covered entity, including the composition, structure and functions of the entity's work force, the geographic separateness and administrative or fiscal relationship of the facility or facilities in question to the covered entity. [1995, c. 393, §27 (NEW).]

J. "Standards of construction" means the standards set forth in the federal Americans with Disabilities Act Accessibility Guidelines, "ADAAG," standards. The ADAAG standards of construction replace ANSI standards and provide the architectural standards of construction. [1995, c. 393, §27 (NEW).]

[ 1997, c. 630, §1 (AMD) .]

2. Facilities attested. This section applies to any building or facility constructed specifically as a place of public accommodation or place of employment on or after January 1, 1996 but before March 15, 2012 or to any alterations of an existing place of public accommodation or place of employment when the alteration is begun after January 1, 1996 but before March 15, 2012, unless such construction or alteration is covered by section 4594-G, in which case section 4594-G and not this section applies. As an alternative to compliance with this section, any new construction or alterations covered by this section may comply with section 4594-G.

[ 2011, c. 322, §7 (AMD) .]

3. Application. Facilities subject to this section must meet the following standards.

A. Places of employment or public accommodation and additions to those places constructed on or after January 1, 1996 but before March 15, 2012 must meet the standards of construction, including, but not limited to, the 5 parts of the standards of construction in paragraph B, subparagraph (2). [RR 2011, c. 1, §5 (COR).]

B. Alterations are governed by the following.

(1) Any alteration to a place of public accommodation, commercial facility or place of employment on or after January 1, 1996 but before March 15, 2012 must be made so as to ensure that, to the maximum extent feasible, the altered portions of the facility are readily accessible to and usable by individuals with disabilities, including individuals who use wheelchairs. If existing elements, spaces or common areas are altered, then each altered element, space or area must comply with the applicable provisions of the standards of construction.

(2) This subparagraph applies to only buildings remodeled or renovated or to any alterations if the estimated total costs for remodeling or renovating or for alterations to an existing building exceed $100,000.

(a) Except for repairs undertaken in accordance with the rules adopted pursuant to subsection 4, when the proposed alteration substantially affects that portion of the building normally accessible to the public, a place of employment or public accommodation altered on or after January 1, 1996 but before March 15, 2012 must meet the following 5 parts of the standards of construction or as otherwise indicated:

(i) 4.3 accessible routes;

(ii) 4.13 doors;

(iii) Tactile warnings on doors to hazardous areas. Doors that lead to areas that might prove dangerous to a blind person, for example, doors to loading platforms, boiler rooms, stages and the like, must be made identifiable to the touch by a textured surface on the door handle, knob, pull or other operating hardware. This textured surface may be made by knurling or roughening or by a material applied to the contact surface. Textured surfaces may not be provided for emergency exit doors or any doors other than those to hazardous areas;

(iv) Parking spaces for use by persons with physical disabilities pursuant to 4.1.2 of the standards of construction; and

(v) 4.17 toilet stalls, at least one of which must be a standard toilet stall configuration pursuant to ADAAG figure 30(a). Any additional toilet stalls within the same toilet room may be either standard stall configuration, ADAAG figure 30(a) or alternate stall configuration ADAAG figure 30(b).

(b) In addition to the 5 parts of the standards of construction specified in division (a), each of which must be met regardless of the cost of the 5 parts of the standards, when the entity is undertaking an alteration that affects or could affect usability of or access to an area of the facility containing a primary function, the entity shall also make the alterations in such a manner that, to the maximum extent feasible, the path of travel to the altered area and the bathrooms, telephones and drinking fountains serving the altered area are readily accessible to and usable by individuals with disabilities where such alterations to the path of travel or the bathrooms, telephones and drinking fountains serving the altered area to the extent that the costs to provide an accessible path of travel do not exceed 20% of the cost of the alteration to the primary function area.

If the cost to provide an accessible path of travel to the altered area exceeds 20% of the costs of the alteration to the primary function area, the path of travel must be made accessible to the extent that it can be made accessible without incurring disproportionate costs.

In determining whether the 20% cost figure has been met, the following analysis must be used. The analysis must include an evaluation of whether the following elements of access have been provided, using the following order of priority, before costing 20%, regardless of other elements of access that may have been provided which may affect the path of travel:

(i) An accessible entrance;

(ii) An accessible route to the altered area;

(iii) At least one accessible restroom for each sex or a single unisex restroom;

(iv) Accessible telephones;

(v) Accessible drinking fountains; and

(vi) When possible, additional accessible elements such as parking, storage and alarms.

The obligation to provide an accessible path of travel may not be evaded by performing a series of small alterations to the area served by a single path of travel if those alterations could have been performed as a single undertaking.

(3) This subparagraph applies to only buildings remodeled or renovated or to any alterations if the estimated total costs for remodeling or renovating or for alterations to an existing building do not exceed $100,000. When the entity is undertaking an alteration that affects or could affect usability or access to an area of the facility containing a primary function, the entity shall make the alterations in a manner that, to the maximum extent feasible, the path of travel to the altered area and the bathrooms, telephones and drinking fountains serving the altered area are readily accessible to and usable by individuals with disabilities, where the alterations to the path of travel or the bathrooms, telephones and drinking fountains serving the altered area are not disproportionate to the overall alterations in terms of cost and scope. [2011, c. 322, §7 (AMD).]

C. This subsection may not be construed to require the installation of an elevator for a facility that is less than 3 stories in height or has less than 3,000 square feet per story unless the facility is a shopping center, a shopping mall, the professional office of a health care provider, a terminal, depot or other station used for specified public transportation or an airport passenger terminal or a facility covered by Title II of the Americans with Disabilities Act or unless the United States Attorney General determines that a particular category of facility requires the installation of elevators based on the usage of the facility. [1995, c. 393, §27 (NEW).]

[ RR 2011, c. 1, §5 (COR) .]

4. Curb ramps. Curb ramps or other slopes are required in the following situations.

A. Newly constructed or altered streets, roads and highways must contain curb ramps or other sloped areas at any intersection having curbs or other barriers to entry from a street-level pedestrian walkway. [1995, c. 393, §27 (NEW).]

B. Newly constructed or altered street-level pedestrian walkways must contain curb ramps or other sloped areas at intersections to streets, roads or highways. [1995, c. 393, §27 (NEW).]

[ 1995, c. 393, §27 (NEW) .]

5. Rules. The commission shall adopt, alter and amend rules designed to make facilities under this section accessible to, functional for and safe for use by persons with physical or mental disabilities in accordance with subsections 3 and 4 and shall adopt, alter and amend rules designed to enforce this section. The commission may repeal only those rules contrary to this chapter. The commission shall also adopt rules concerning procedures and requirements for alterations that will threaten or destroy the historic significance of qualified historic buildings and facilities as defined in 4.1.7(1) and (2) of the Uniform Federal Accessibility Standards, maintaining, at a minimum, the procedures and requirements established in 4.1.7(1) and (2) of the Uniform Federal Accessibility Standards.

[ 1995, c. 393, §27 (NEW) .]

6. Barrier-free certification; inspection. If the costs of construction or alterations are at least $50,000, the builder of a facility to which this section applies must obtain a certification from an architect, professional engineer, certified interior designer or landscape architect who is licensed, certified or registered to practice under Title 32 and is practicing within the scope of that individual's profession that the plans meet the standards of construction required by this section. The builder shall provide the certification to the Office of the State Fire Marshal with the plans of the facility. The builder shall also provide the certification to the municipality where the facility exists or will be built. Nothing in this section may be construed to change the scope of practice of any individual licensed, certified or registered to practice under Title 32.

[ 1997, c. 630, §2 (AMD) .]

7. Training, education and assistance. The commission and the Office of the State Fire Marshal, with input from organizations representing individuals with disabilities, shall develop, as necessary, information packets, lectures, seminars and educational forums on barrier-free design for the purpose of increasing the awareness and knowledge of owners, architects, professional engineers, certified interior designers, landscape architects, code enforcers, building contractors, individuals with disabilities and other interested parties.

[ 1997, c. 630, §2 (AMD) .]

8. Mandatory plan review; certification; inspection. Builders of newly constructed public buildings shall submit plans to the Office of the State Fire Marshal to ensure that the plans meet the standards of construction required by subsections 3 and 4.

A. For purposes of this subsection, "public building" means any building or structure constructed, operated or maintained for use by the general public, including, but not limited to, all buildings or portions of buildings used for:

(1) State, municipal or county purposes;

(2) Education;

(3) Health care;

(4) Public assembly;

(5) A hotel, motel or inn;

(6) A restaurant;

(7) Business occupancy; or

(8) Mercantile establishments occupying more than 3000 square feet. [1995, c. 393, §27 (NEW).]

B. The municipal authority having jurisdiction to issue building permits may not issue a building permit unless the Office of the State Fire Marshal approves the plans and certifies that the public building covered by this subsection meets the standards of construction required by this section. If no decision is rendered within 2 weeks of submission to the Office of the State Fire Marshal, the builder may submit the building permit request directly to the municipality with an attestation from an architect or professional engineer licensed or registered to practice under Title 32 that the plans meet the standards of construction. [1997, c. 630, §3 (AMD).]

C. If officials of the municipality in which a restaurant; motel; hotel; inn; state; municipal or county building; or an elementary or secondary school covered by this subsection is constructed, renovated, remodeled or enlarged inspect buildings for compliance with construction standards, that inspection must include an inspection for compliance with the certified plans. The municipal officials shall require that a facility covered by this paragraph be inspected for compliance with construction standards before the municipal officials permit a facility covered by this paragraph to be occupied. [1995, c. 393, §27 (NEW).]

[ 1997, c. 630, §3 (AMD) .]

9. Voluntary plan review. Builders of facilities not governed by subsection 8 may submit plans to the Office of the State Fire Marshal to ensure that the plans meet the standards of construction required by subsections 3 and 4. Certification for a voluntary plan review may be provided by an architect, professional engineer, certified interior designer or landscape architect licensed, certified or registered to practice under Title 32 and practicing within the scope of that individual's profession.

[ 1997, c. 630, §4 (AMD) .]

10. Waivers; variance. Builders of facilities governed by subsection 8 that are private entities, when the facilities are not to be owned or operated by, or leased to or by, a public entity, may file a petition with the State Fire Marshal requesting a waiver or variance of the standards of construction. If a representative of the Office of the State Fire Marshal determines, in cases covered by mandatory plan review pursuant to subsection 8, that compliance with this section and its rules is structurally impracticable, the State Fire Marshal may provide for modification of, or substitution for, these standards. In all petitions for variance or waiver, the burden of proof is on the party requesting the variance or waiver to justify its allowance.

[ 1995, c. 393, §27 (NEW) .]

11. Appeals relating to mandatory plan reviews. Decisions of the State Fire Marshal on requests for waivers or variances in cases covered by mandatory plan review under subsection 8 are subject to review in Superior Court upon petition of the aggrieved party within 30 days after the issuance of the decision for which review is sought. The court may enter an order enforcing, modifying or setting aside the decision of the State Fire Marshal, or it may remand the proceeding to the State Fire Marshal for further action as the court may direct.

[ 1995, c. 393, §27 (NEW) .]

12. Fees. The Office of the State Fire Marshal shall establish fees for reviews, waivers or variances under this section. The Office of the State Fire Marshal shall pay all fees to the Treasurer of State to be used to carry out this chapter. Any balance of these fees does not lapse but is carried forward as a continuing account to be expended for the same purposes in the following fiscal years.

[ 1995, c. 393, §27 (NEW) .]

SECTION HISTORY

1995, c. 393, §27 (NEW). 1997, c. 630, §§1-4 (AMD). RR 2011, c. 1, §5 (COR). 2011, c. 322, §7 (AMD).



5 §4594-G. Standards for facilities constructed or altered after March 15, 2012

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Alteration" means a change to a place of public accommodation or a commercial facility that affects or could affect the usability of the building or facility or any part of the building or facility, including, but not limited to, reconstruction, remodeling, rehabilitation, historic restoration, changes or rearrangement in structural parts or elements and changes or rearrangement in the plan configuration of walls and full-height partitions. Normal maintenance, reroofing, painting or wallpapering, asbestos removal or changes to mechanical and electrical systems are not alterations unless they affect the usability of the building or facility. [2011, c. 322, §8 (NEW).]

B. "Builder" means the applicant for a building permit in a municipality that requires such permits or the owner of a property in a municipality that does not require building permits. [2011, c. 322, §8 (NEW).]

C. "Commuter rail transportation" means short-haul rail passenger service operating in metropolitan and suburban areas, whether within or across the geographical boundaries of a state, usually characterized by reduced fare, multiple ride and commutation tickets and by morning and evening peak period operations. This term does not include light or rapid rail transportation. [2011, c. 322, §8 (NEW).]

D. "Demand responsive system" means any system of transporting individuals, including the provision of designated public transportation service by public entities and the provision of transportation service by private entities, including but not limited to specified public transportation service, that is not a fixed-route system. [2011, c. 322, §8 (NEW).]

E. "Designated public transportation" means transportation provided by a public entity other than public school transportation by bus, rail or other conveyance other than transportation by aircraft or intercity or commuter rail transportation that provides the general public with general or special service, including charter service, on a regular and continuing basis. [2011, c. 322, §8 (NEW).]

F. "Facility" means all or any portion of buildings, structures, sites, complexes, equipment, rolling stock or other conveyances, roads, walks, passageways, parking lots or other real or personal property, including the site where the building, property, structure or equipment is located. [2011, c. 322, §8 (NEW).]

G. "Fixed-route system" means a system of transporting individuals other than by aircraft, including the provision of designated public transportation service by public entities and the provision of transportation service by private entities, including, but not limited to, specified public transportation service, on which a vehicle is operated along a prescribed route according to a fixed schedule. [2011, c. 322, §8 (NEW).]

H. "Intercity rail transportation" means transportation provided by the National Railroad Passenger Corporation, doing business as Amtrak. [2011, c. 322, §8 (NEW).]

I. "New construction" includes, but is not limited to, the design and construction of a facility for first occupancy or an alteration if the cost of the alteration is 75% or more of the replacement cost of the completed facility. [2011, c. 322, §8 (NEW).]

J. "Specified public transportation" means transportation by bus, rail or any other conveyance other than aircraft provided by a private entity to the general public, with general or special service, including charter service, on a regular and continuing basis. [2011, c. 322, §8 (NEW).]

K. "Standards of construction" means:

(1) For a transportation facility, the accessibility standards adopted by the federal Department of Transportation, 49 Code of Federal Regulations, Sections 37.9, 37.41, 37.43 and 37.45 (2010);

(2) For a facility constructed or altered by, on behalf of or for the use of a public entity, other than a transportation facility, the 2010 ADA Standards for Accessible Design, 28 Code of Federal Regulations, Sections 35.104 and 35.151; and

(3) For a place of public accommodation or a commercial facility, other than a facility covered by subparagraph (1) or (2), the 2010 ADA Standards for Accessible Design, 28 Code of Federal Regulations, Section 36.104 and Sections 36.401 to 36.406. [RR 2011, c. 2, §3 (COR).]

L. "Transportation facility" means a facility constructed or altered by, on behalf of or for the use of:

(1) Any public entity that provides designated public transportation or intercity or commuter rail transportation;

(2) Any private entity that provides specified public transportation; or

(3) Any private entity that is not primarily engaged in the business of transporting people but operates a demand responsive system or fixed-route system. [2011, c. 322, §8 (NEW).]

[ RR 2011, c. 2, §3 (COR) .]

2. Facilities attested. This section applies to new construction and alterations of transportation facilities, places of public accommodation and commercial facilities and facilities constructed or altered by, on behalf of or for the use of a public entity, if:

A. The last application for a building permit or permit extension is certified to be complete by the appropriate state, county or local government entity on or after March 15, 2012; [2011, c. 322, §8 (NEW).]

B. In a jurisdiction where the government does not certify completion of applications, the last application for a building permit or permit extension is received by the appropriate state, county or local government entity on or after March 15, 2012; or [2011, c. 322, §8 (NEW).]

C. If no permit is required, the start of physical construction or alterations occurs on or after March 15, 2012. [2011, c. 322, §8 (NEW).]

[ 2011, c. 322, §8 (NEW) .]

3. Unlawful discrimination. In addition to failure to meet applicable accessible building requirements in subchapter 4, for purposes of this Act, unlawful discrimination includes, but is not limited to, the failure to meet the standards of construction for new construction or alterations subject to this section.

[ 2011, c. 322, §8 (NEW) .]

4. Barrier-free certification. If the costs of construction or alterations are at least $75,000, the builder of a facility to which this section applies must obtain a certification from an architect, professional engineer, certified interior designer or landscape architect who is licensed, certified or registered to practice under Title 32 and is practicing within the scope of that individual's profession that the plans meet the requirements of subsection 3. The builder shall provide the certification to the Office of the State Fire Marshal with the plans of the facility. The builder shall also provide the certification to the municipality where the facility exists or will be built. Nothing in this section may be construed to change the scope of practice of any individual licensed, certified or registered to practice under Title 32.

[ 2011, c. 322, §8 (NEW) .]

5. Training, education and assistance. The commission and the Office of the State Fire Marshal, with input from organizations representing persons with disabilities, shall develop, as necessary, information packets, lectures, seminars and educational forums on barrier-free design for the purpose of increasing the awareness and knowledge of owners, architects, professional engineers, certified interior designers, landscape architects, code enforcers, building contractors, persons with disabilities and other interested parties.

[ 2011, c. 322, §8 (NEW) .]

6. Mandatory plan review; certification. A builder of a proposed public building shall submit plans to the Office of the State Fire Marshal prior to construction to ensure that the plans meet the standards of construction.

A. For purposes of this subsection, "public building" means any building or structure constructed, operated or maintained for use by the general public, including, but not limited to, all buildings or portions of buildings used for:

(1) State, municipal or county purposes;

(2) Education;

(3) Health care, residential care nursing homes or any facility licensed by the Department of Health and Human Services;

(4) Public assembly;

(5) A hotel, motel, inn or rooming or lodging house;

(6) A restaurant;

(7) Business occupancy of more than 3,000 square feet or more than one story; or

(8) Mercantile occupancy of more than 3,000 square feet or more than one story. [2011, c. 322, §8 (NEW).]

B. The municipal authority having jurisdiction to issue building permits may not issue a building permit unless the Office of the State Fire Marshal approves the plans and certifies that the plans for the public building covered by this subsection meet the standards of construction. If the builder of a facility is required to obtain barrier-free certification, a permit for construction from the Office of the State Fire Marshal is also required. If no decision is rendered within 2 weeks of submission to the Office of the State Fire Marshal, the builder may submit the permit request directly to the municipality with an attestation from an architect or professional engineer licensed or registered to practice under Title 32 that the plans meet the standards of construction. [2011, c. 322, §8 (NEW).]

[ 2011, c. 322, §8 (NEW) .]

7. Inspection. If officials of the municipality in which a restaurant, motel, hotel or inn; state, municipal or county building; or an elementary or secondary school covered by this subsection is constructed, renovated, remodeled or enlarged inspect buildings for compliance with construction standards, that inspection must include an inspection for compliance with plans certified by the Office of the State Fire Marshal or by a professional pursuant to subsection 4. The municipal officials shall require that a facility covered by this paragraph be inspected for compliance with the standards of construction required by subsection 3 before the municipal officials permit a facility covered by this paragraph to be occupied.

[ 2011, c. 322, §8 (NEW) .]

8. Voluntary plan review. Builders of facilities not governed by subsection 6 may submit plans to the Office of the State Fire Marshal to ensure that the plans meet the standards of construction required by subsection 3. Certification for a voluntary plan review may be provided by an architect, professional engineer, certified interior designer or landscape architect licensed, certified or registered to practice under Title 32 and practicing within the scope of that individual's profession.

[ 2011, c. 322, §8 (NEW) .]

9. Waivers; variance. Builders of facilities governed by subsection 6 may file a petition with the State Fire Marshal requesting a waiver or variance of the standards of construction. If a representative of the Office of the State Fire Marshal determines, in cases covered by mandatory plan review pursuant to subsection 6, that compliance with this section and its rules is structurally impracticable, the State Fire Marshal may provide for modification of, or substitution for, these standards. In all petitions for variance or waiver, the burden of proof is on the party requesting the variance or waiver to justify allowing the variance or waiver.

[ 2011, c. 322, §8 (NEW) .]

10. Appeals relating to mandatory plan reviews. Decisions of the State Fire Marshal on requests for waivers or variances in cases covered by mandatory plan review under subsection 6 are subject to review in Superior Court upon petition of the aggrieved party within 30 days after the issuance of the decision for which review is sought. The court may enter an order enforcing, modifying or setting aside the decision of the State Fire Marshal, or it may remand the proceeding to the State Fire Marshal for further action as the court may direct.

[ 2011, c. 322, §8 (NEW) .]

11. Fees. The Office of the State Fire Marshal shall establish fees for reviews, waivers or variances under this section. The Office of the State Fire Marshal shall pay all fees to the Treasurer of State to be used to carry out this subchapter. Any balance of these fees does not lapse but is carried forward as a continuing account to be expended for the same purposes in the following fiscal years.

[ 2011, c. 322, §8 (NEW) .]

SECTION HISTORY

RR 2011, c. 2, §3 (COR). 2011, c. 322, §8 (NEW).






Subchapter 5-A: A FAIR CREDIT EXTENSION

5 §4595. Right to freedom from discrimination solely on basis of age, race, color, sex, sexual orientation, marital status, ancestry, religion or national origin in any credit transaction

The opportunity for every individual to be extended credit without discrimination solely because of any one or more of the following factors: age; race; color; sex; sexual orientation; marital status; ancestry; religion or national origin is recognized as and declared to be a civil right. [2005, c. 10, §18 (AMD).]

SECTION HISTORY

1973, c. 668, (NEW). 1975, c. 355, §15 (AMD). 1975, c. 370, §1 (AMD). 1975, c. 770, §40 (RPR). 2005, c. 10, §18 (AMD).



5 §4596. Unlawful credit extension discrimination

It is unlawful credit discrimination for any creditor to refuse the extension of credit to any person solely on the basis of any one or more of the following factors: age; race; color; sex; sexual orientation; marital status; ancestry; religion or national origin in any credit transaction. It is not unlawful credit discrimination to comply with the terms and conditions of any bona fide group credit life, accident and health insurance plan, for a financial institution extending credit to a married person to require both the husband and the wife to sign a note and a mortgage and to deny credit to persons under the age of 18 or to consider a person's age in determining the terms upon which credit will be extended. [2005, c. 10, §19 (AMD).]

SECTION HISTORY

1973, c. 668, (NEW). 1973, c. 788, §26 (AMD). 1975, c. 355, §16 (AMD). 1975, c. 370, §2 (AMD). 1975, c. 770, §41 (AMD). 2005, c. 10, §19 (AMD).



5 §4597. Definitions

As used in this subchapter, unless the context otherwise requires, the following words shall have the following meanings: [1973, c. 668, (NEW).]

1. Application for credit. "Application for credit" means any communication, oral or written, by a person to a creditor requesting an extension of credit to that person or to any other person, and includes any procedure involving the renewal or alteration of credit privileges or the changing of the name of the person to whom credit is extended;

[ 1973, c. 668, (NEW) .]

2. Credit. "Credit" means the right granted by a creditor to a person to defer payment of debt or to incur debt and defer its payment, or purchase property or services and defer payment therefor;

[ 1973, c. 668, (NEW) .]

3. Credit sale. "Credit sale" means any transaction with respect to which credit is granted or arranged by the seller. The term includes any contract in the form of a bailment or lease if the bailee or lessee contracts to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the property and services involved and it is agreed that the bailee or lessee will become the owner of the property upon full compliance with his obligations under the contract;

[ 1973, c. 668, (NEW) .]

4. Credit transaction. "Credit transaction" means any invitation to apply for credit, application for credit, extension of credit or credit sale.

[ 1973, c. 668, (NEW) .]

5. Creditor. "Creditor" means any person who regularly extends or arranges for the extension of credit for which the payment of finance charge or interest is required whether in connection with loans, sale of property or services or otherwise.

[ 1973, c. 668, (NEW) .]

6. Extension of credit. "Extension of credit" means any acts incident to the evaluation of an application for credit and the granting of credit.

[ 1973, c. 668, (NEW) .]

7. Invitation to apply for credit. "Invitation to apply for credit" means any communication, oral or written, by a creditor which encourages or prompts an application for credit.

[ 1973, c. 668, (NEW) .]

SECTION HISTORY

1973, c. 668, (NEW).



5 §4598. Enforcement

The Superintendent of Financial Institutions and the Superintendent of Consumer Credit Protection shall cooperate with the Maine Human Rights Commission in its enforcement of this subchapter. [1995, c. 17, §1 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

SECTION HISTORY

1973, c. 668, (NEW). 1975, c. 355, §17 (AMD). 1979, c. 541, §A39 (AMD). 1995, c. 17, §1 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).






Subchapter 5-B: EDUCATIONAL OPPORTUNITY

5 §4601. Right to freedom from discrimination in education

The opportunity for an individual at an educational institution to participate in all educational, counseling and vocational guidance programs and all apprenticeship and on-the-job training programs without discrimination because of sex, sexual orientation, a physical or mental disability, national origin or race is recognized and declared to be a civil right. [2005, c. 10, §20 (AMD).]

SECTION HISTORY

1983, c. 578, §3 (NEW). 1987, c. 478, §3 (AMD). 1989, c. 725, §1 (AMD). 1991, c. 99, §27 (AMD). 1991, c. 100, §1 (AMD). 1991, c. 824, §A4 (RPR). 2005, c. 10, §20 (AMD).



5 §4602. Unlawful educational discrimination

1. Unlawful educational discrimination on the basis of sex. It is unlawful educational discrimination in violation of this Act, on the basis of sex, to:

A. Exclude a person from participation in, deny a person the benefits of, or subject a person to, discrimination in any academic, extracurricular, research, occupational training or other program or activity; [1985, c. 797, §1 (AMD).]

B. Deny a person equal opportunity in athletic programs; [1983, c. 578, §3 (NEW).]

C. Apply any rule concerning the actual or potential family or marital status of a person or to exclude any person from any program or activity because of pregnancy or related conditions; [1983, c. 578, §3 (NEW).]

D. Deny admission to the institution or program or to fail to provide equal access to and information about an institution or program through recruitment; or [1983, c. 578, §3 (NEW).]

E. Deny financial assistance availability and opportunity. [1983, c. 578, §3 (NEW).]

[ 1985, c. 797, §1 (AMD) .]

2. Unlawful educational discrimination on the basis of physical or mental disability. It is unlawful educational discrimination in violation of this Act solely on the basis of physical or mental disability to:

A. Exclude from participation in, deny the benefits of or subject to discrimination under any educational program or activity any otherwise qualified individual with physical or mental disability; [1991, c. 99, §28 (AMD).]

B. Deny any person equal opportunity in athletic programs, provided that no educational institution may be required under this subsection to provide separate athletic programs to serve persons with physical or mental disability; [1991, c. 99, §28 (AMD).]

C. Deny admission to any institution or program or fail to provide equal access to and information about an institution or program through recruitment; or [1987, c. 478, §4 (NEW).]

D. Deny financial assistance availability and opportunity. [1987, c. 478, §4 (NEW).]

Nothing in this subsection may be construed to cover the rights of children with disabilities to special education programs under state or federal law.

[ 2005, c. 662, Pt. A, §1 (AMD) .]

3. Unlawful educational discrimination on the basis of national origin or race. It is unlawful educational discrimination in violation of this Act, on the basis of national origin or race, to:

A. Exclude a person from participation in, deny a person the benefits of, or subject a person to, discrimination in any academic, extracurricular, research, occupational training or other program or activity; [1989, c. 725, §2 (NEW).]

B. Deny admission to the institution or program or to fail to provide equal access to and information about an institution or program through recruitment; or [1989, c. 725, §2 (NEW).]

C. Deny financial assistance availability and opportunity. [1989, c. 725, §2 (NEW).]

[ 1991, c. 100, §2 (AMD) .]

4. Unlawful education discrimination on the basis of sexual orientation. It is unlawful education discrimination in violation of this Act, on the basis of sexual orientation, to:

A. Exclude a person from participation in, deny a person the benefits of or subject a person to discrimination in any academic, extracurricular, research, occupational training or other program or activity; [2005, c. 10, §21 (NEW).]

B. Deny a person equal opportunity in athletic programs; [2005, c. 10, §21 (NEW).]

C. Apply any rule concerning the actual or potential family or marital status of a person or to exclude any person from any program or activity because of their sexual orientation; [2005, c. 10, §21 (NEW).]

D. Deny admission to the institution or program or to fail to provide equal access to any information about an institution or program through recruitment; or [2005, c. 10, §21 (NEW).]

E. Deny financial assistance availability and opportunity. [2005, c. 10, §21 (NEW).]

The provisions in this subsection relating to sexual orientation do not apply to any education facility owned, controlled or operated by a bona fide religious corporation, association or society.

[ 2005, c. 10, §21 (NEW) .]

SECTION HISTORY

1983, c. 578, §3 (NEW). 1985, c. 797, §1 (AMD). 1987, c. 478, §4 (AMD). 1989, c. 725, §2 (AMD). 1991, c. 99, §28 (AMD). 1991, c. 100, §2 (AMD). 2005, c. 10, §21 (AMD). 2005, c. 662, §A1 (AMD).



5 §4603. Rulemaking

The Commissioner of Education shall have joint rule-making authority with the commission to effectuate this subchapter. [1989, c. 700, Pt. A, §18 (AMD).]

SECTION HISTORY

1983, c. 578, §3 (NEW). 1989, c. 700, §A18 (AMD).



5 §4604. Enforcement

The Commissioner of Education, or a designee, may participate in predetermination resolution and conciliation efforts of the commission as follows: [1989, c. 700, Pt. A, §18 (AMD).]

1. Notification of results of preliminary investigations. The Commissioner of Education shall be informed of the results of preliminary investigations into complaints of unlawful educational discrimination concerning public schools and programs and private schools approved for tuition purposes.

[ 1989, c. 700, Pt. A, §18 (AMD) .]

2. Notification of findings of unlawful educational discrimination; informal conciliation efforts. The Commissioner of Education shall be informed of any finding that unlawful educational discrimination has occurred in a public school or program or a private school or program approved for tuition purposes. The commissioner may participate in informal conciliation efforts made pursuant to section 4612, subsection 3 and shall, upon request, have access to all information concerning these conciliation efforts.

[ 1989, c. 700, Pt. A, §18 (AMD) .]

SECTION HISTORY

1983, c. 578, §3 (NEW). 1989, c. 700, §A18 (AMD).






Subchapter 6: COMMISSION ACTION

5 §4611. Complaint

Any aggrieved person, or any employee of the commission, may file a complaint under oath with the commission stating the facts concerning the alleged discrimination, except that a complaint must be filed with the commission not more than 300 days after the alleged act of unlawful discrimination. In addition, any person may file a complaint pursuant to section 4632. [2011, c. 613, §18 (AMD); 2011, c. 613, §29 (AFF).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1975, c. 355, §18 (AMD). 1975, c. 357, §1 (AMD). 1975, c. 770, §42 (RPR). 1977, c. 259, §2 (AMD). 1995, c. 393, §28 (AMD). 2009, c. 235, §1 (AMD). 2011, c. 613, §18 (AMD). 2011, c. 613, §29 (AFF).



5 §4612. Procedure on complaints

1. Predetermination resolution; investigation. Upon receipt of such a complaint, the commission or its delegated single commissioner or investigator shall take the following actions.

A. The commission or its delegated single commissioner or investigator shall provide an opportunity for the complainant and respondent to resolve the matter by settlement agreement prior to a determination of whether there are reasonable grounds to believe that unlawful discrimination has occurred. Evidence of conduct or statements made in compromise settlement negotiations, offers of settlement and any final agreement are confidential and may not be disclosed without the written consent of the parties to the proceeding nor used as evidence in any subsequent proceeding, civil or criminal, except in a civil action alleging a breach of agreement filed by the commission or a party. Notwithstanding this paragraph, the commission and its employees have discretion to disclose such information to a party as is reasonably necessary to facilitate settlement. The commission may adopt rules providing for a 3rd-party neutral mediation program. The rules may permit one or more parties to a proceeding to agree to pay the costs of mediation. The commission may receive funds from any source for the purposes of implementing a 3rd-party neutral mediation program. [2007, c. 243, §5 (AMD).]

B. The commission or its delegated commissioner or investigator shall conduct such preliminary investigation as it determines necessary to determine whether there are reasonable grounds to believe that unlawful discrimination has occurred. In conducting an investigation, the commission, or its designated representative, must have access at all reasonable times to premises, records, documents, individuals and other evidence or possible sources of evidence and may examine, record and copy those materials and take and record the testimony or statements of such persons as are reasonably necessary for the furtherance of the investigation. The commission may issue subpoenas to compel access to or production of those materials or the appearance of those persons, subject to section 4566, subsections 4-A and 4-B, and may serve interrogatories on a respondent to the same extent as interrogatories served in aid of a civil action in the Superior Court. The commission may administer oaths. The complaint and evidence collected during the investigation of the complaint, other than data identifying persons not parties to the complaint, is a matter of public record at the conclusion of the investigation of the complaint prior to a determination by the commission. An investigation is concluded upon issuance of a letter of dismissal or upon listing of the complaint on a published commission meeting agenda, whichever first occurs. Prior to the conclusion of an investigation, all information possessed by the commission relating to the investigation is confidential and may not be disclosed, except that the commission and its employees have discretion to disclose such information as is reasonably necessary to further the investigation. Notwithstanding any other provision of this section, the complaint and evidence collected during the investigation of the complaint may be used as evidence in any subsequent proceeding, civil or criminal. The commission must conclude an investigation under this paragraph within 2 years after the complaint is filed with the commission. [2009, c. 235, §2 (AMD).]

[ 2009, c. 235, §2 (AMD) .]

2. Order of dismissal. If the commission does not find reasonable grounds to believe that unlawful discrimination has occurred, it shall enter an order so finding, and dismiss the proceeding.

[ 1971, c. 501, §1 (NEW) .]

3. Informal methods, conciliation. If the commission finds reasonable grounds to believe that unlawful discrimination has occurred, but finds no emergency of the sort contemplated in subsection 4, paragraph B, it shall endeavor to eliminate such discrimination by informal means such as conference, conciliation and persuasion. Everything said or done as part of such endeavors is confidential and may not be disclosed without the written consent of the parties to the proceeding, nor used as evidence in any subsequent proceeding, civil or criminal, except in a civil action alleging a breach of agreement filed by the commission or a party. Notwithstanding this subsection, the commission and its employees have discretion to disclose such information to a party as is reasonably necessary to facilitate conciliation. If the case is disposed of by such informal means in a manner satisfactory to a majority of the commission, it shall dismiss the proceeding.

[ 2007, c. 243, §7 (AMD) .]

4. Civil action by commission.

A. If the commission finds reasonable grounds to believe that unlawful discrimination has occurred, and further believes that irreparable injury or great inconvenience will be caused the victim of such discrimination or to members of a racial, color, sex, sexual orientation, physical or mental disability, religious or nationality group or age group if relief is not immediately granted, or if conciliation efforts under subsection 3 have not succeeded, the commission may file in the Superior Court a civil action seeking such relief as is appropriate, including temporary restraining orders. In a complaint investigated pursuant to a memorandum of understanding between the commission and the United States Department of Housing and Urban Development that results in a reasonable grounds determination, the commission shall file a civil action for the use of complainant if conciliation efforts under subsection 3 are unsuccessful. [2011, c. 613, §19 (AMD); 2011, c. 613, §29 (AFF).]

B. Grounds for the filing of such an action before attempting conciliation include, but are not limited to:

(1) In unlawful housing discrimination, that the housing accommodation sought is likely to be sold or rented to another during the pendency of proceedings, or that an unlawful eviction is about to occur;

(2) In unlawful employment discrimination, that the victim of the discrimination has lost or is threatened with the loss of job and income as a result of such discrimination;

(3) In unlawful public accommodations discrimination, that such discrimination is causing inconvenience to many persons;

(4) In any unlawful discrimination, that the victim of the discrimination is suffering or is in danger of suffering severe financial loss in relation to circumstances, severe hardship or personal danger as a result of such discrimination. [1991, c. 99, §30 (AMD).]

[ 2011, c. 613, §19 (AMD); 2011, c. 613, §29 (AFF) .]

5. Confidentiality of 3rd-party records. The Legislature finds that persons who are not parties to a complaint under this chapter as a complainant or a respondent have a right to privacy. Any records of the commission that are open to the public under Title 1, chapter 13, must be kept in such a manner as to ensure that data identifying these 3rd parties is not reflected in the record. Only data reflecting the identity of these persons may be kept confidential.

[ 2011, c. 613, §20 (AMD); 2011, c. 613, §29 (AFF) .]

6. Right to sue. If, within 180 days of a complaint being filed with the commission, the commission has not filed a civil action in the case or has not entered into a conciliation agreement in the case, the complainant may request a right-to-sue letter, and, if a letter is given, the commission shall end its investigation.

[ 1995, c. 462, Pt. A, §7 (AMD) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §13 (AMD). 1973, c. 415, §2 (AMD). 1973, c. 625, §37 (AMD). 1973, c. 705, §11 (AMD). 1973, c. 788, §28 (AMD). 1975, c. 358, §15 (AMD). 1977, c. 648, §2 (AMD). 1981, c. 6, (AMD). 1983, c. 281, §§1,2 (AMD). 1985, c. 585, §§1,2 (AMD). 1991, c. 99, §§29,30 (AMD). 1993, c. 303, §2 (AMD). 1993, c. 327, §2 (AMD). 1993, c. 578, §1 (AMD). 1995, c. 462, §A7 (AMD). 2005, c. 10, §22 (AMD). 2007, c. 243, §§5-7 (AMD). 2009, c. 235, §2 (AMD). 2011, c. 613, §§19, 20 (AMD). 2011, c. 613, §29 (AFF).



5 §4613. Procedure in Superior Court

1. Actions filed by commission. Any such action filed by the commission shall be heard by the Superior Court and may be advanced on the docket and receive priority over other civil cases where the court shall determine that the interests of justice so require. Except as otherwise provided in this chapter, the court shall hear the case and grant relief as in other civil actions for injunctions. Any such action shall be brought in the name of the commission for the use of the victim of the alleged discrimination or of a described class, and the commission shall furnish counsel for the prosecution thereof. Any person aggrieved by the alleged discrimination may intervene in such an action. In no such action brought by the commission shall any injunction bond be required, nor shall damages be assessed for the wrongful issuance of an injunction.

[ 1979, c. 541, Pt. A, §40 (AMD) .]

2. All actions under this Act. In any action filed under this Act by the commission or by any other person:

A. Where any person who has been the subject of alleged unlawful housing discrimination has not acquired substitute housing, temporary injunctions against the sale or rental to others of the housing accommodation as to which the violation allegedly occurred, and against the sale or rental of other housing accommodations controlled by the alleged violator shall be liberally granted in the interests of furthering the purposes of this Act, when it appears probable that the plaintiff will succeed upon final disposition of the case. [1971, c. 501, §1 (NEW).]

B. If the court finds that unlawful discrimination occurred, its judgment must specify an appropriate remedy or remedies for that discrimination. The remedies may include, but are not limited to:

(1) An order to cease and desist from the unlawful practices specified in the order;

(2) An order to employ or reinstate a victim of unlawful employment discrimination, with or without back pay;

(3) An order to accept or reinstate such a person in a union;

(4) An order to rent or sell a specified housing accommodation, or one substantially identical to that accommodation if controlled by the respondent, to a victim of unlawful housing discrimination;

(5) An order requiring the disclosure of the locations and descriptions of all housing accommodations that the violator has the right to sell, rent, lease or manage and forbidding the sale, rental or lease of those housing accommodations until the violator has given security to ensure compliance with any order entered against the violator and with all provisions of this Act. An order may continue the court's jurisdiction until the violator has demonstrated compliance and may defer decision on some or all relief until after a probationary period and a further hearing on the violator's conduct during that period;

(6) An order to pay the victim, in cases of unlawful price discrimination, 3 times the amount of any excessive price demanded and paid by reason of that unlawful discrimination;

(7) An order to pay to the victim of unlawful discrimination, other than employment discrimination in the case of a respondent who has more than 14 employees, or, if the commission brings action on behalf of the victim, an order to pay to the victim, the commission or both, civil penal damages not in excess of $20,000 in the case of the first order under this Act against the respondent, not in excess of $50,000 in the case of a 2nd order against the respondent arising under the same subchapter of this Act and not in excess of $100,000 in the case of a 3rd or subsequent order against the respondent arising under the same subchapter of this Act, except that the total amount of civil penal damages awarded in any action filed under this Act may not exceed the limits contained in this subparagraph;

(8) In cases of intentional employment discrimination with respondents who have more than 14 employees, compensatory and punitive damages as provided in this subparagraph.

(a) In an action brought by a complaining party under section 4612 and this section against a respondent who engaged in unlawful intentional discrimination prohibited under sections 4571 to 4575, if the complaining party can not recover under 42 United States Code, Section 1981 (1994), the complaining party may recover compensatory and punitive damages as allowed in this subparagraph in addition to any relief authorized elsewhere in this subsection from the respondent.

(b) When a discriminatory practice involves the provision of a reasonable accommodation, damages may not be awarded under this subparagraph when the covered entity demonstrates good faith efforts, in consultation with the person with the disability who has informed the covered entity that accommodation is needed, to identify and make a reasonable accommodation that would provide that individual with an equally effective opportunity and would not cause an undue hardship on the operation of the business.

(c) A complaining party may recover punitive damages under this subparagraph against a respondent if the complaining party demonstrates that the respondent engaged in a discriminatory practice or discriminatory practices with malice or with reckless indifference to the rights of an aggrieved individual protected by this Act.

(d) Compensatory damages awarded under this subparagraph do not include back pay, interest on back pay or any other type of relief authorized elsewhere under this subsection.

(e) The sum of compensatory damages awarded under this subparagraph for future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, other nonpecuniary losses and the amount of punitive damages awarded under this section may not exceed for each complaining party:

(i) In the case of a respondent who has more than 14 and fewer than 101 employees in each of 20 or more calendar weeks in the current or preceding calendar year, $50,000;

(ii) In the case of a respondent who has more than 100 and fewer than 201 employees in each of 20 or more calendar weeks in the current or preceding calendar year, $100,000;

(iii) In the case of a respondent who has more than 200 and fewer than 501 employees in each of 20 or more calendar weeks in the current or preceding calendar year, $300,000; and

(iv) In the case of a respondent who has more than 500 employees in each of 20 or more calendar weeks in the current or preceding calendar year, $500,000.

(f) Nothing in this subparagraph may be construed to limit the scope of, or the relief available under, 42 United States Code, Section 1981 (1994).

(g) If a complaining party seeks compensatory or punitive damages under this subparagraph, any party may demand a trial by jury, and the court may not inform the jury of the limitations described in division (e).

(h) This subparagraph does not apply to recoveries for a practice that is unlawful only because of its disparate impact.

(i) Punitive damages may not be included in a judgment or award against a governmental entity, as defined in Title 14, section 8102, subsection 2, or against an employee of a governmental entity based on a claim that arises out of an act or omission occurring within the course or scope of that employee's employment; and

(9) In addition to other remedies in subparagraphs (1) to (8), an order to pay actual and punitive damages in the case of discriminatory housing practices. This subparagraph is not intended to limit actual damages available to a plaintiff alleging other discrimination if the remedy of actual damages is otherwise available under this Act. Punitive damages under this subparagraph may not be included in a judgment or award against a governmental entity, as defined in Title 14, section 8102, subsection 2, or against an employee of a governmental entity based on a claim that arises out of an act or omission occurring within the course or scope of that employee's employment; [2011, c. 613, §21 (AMD); 2011, c. 613, §29 (AFF).]

C. The action must be commenced not more than either 2 years after the act of unlawful discrimination complained of or 90 days after any of the occurrences listed under section 4622, subsection 1, paragraphs A to D, whichever is later. [2009, c. 235, §3 (AMD).]

D. The obtaining of an approval of a plan certified by the Office of the State Fire Marshal under section 4594-F, subsection 8 or 9 is rebuttable evidence that the plan does meet or exceed the minimum requirements of section 4594-F, subsection 8 or 9. [1995, c. 393, §29 (NEW).]

[ 2011, c. 613, §21 (AMD); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1975, c. 357, §2 (AMD). 1979, c. 541, §A40 (AMD). 1981, c. 255, §§1,2 (AMD). 1981, c. 470, §A7 (AMD). 1987, c. 38, (AMD). 1989, c. 99, (AMD). 1991, c. 474, §1 (AMD). 1991, c. 474, §3 (AFF). 1995, c. 393, §29 (AMD). 1997, c. 400, §1 (AMD). 2007, c. 243, §8 (AMD). 2007, c. 457, §1 (AMD). 2007, c. 695, Pt. A, §7 (AMD). 2009, c. 235, §3 (AMD). 2011, c. 613, §21 (AMD). 2011, c. 613, §29 (AFF).



5 §4614. Attorneys' fees and costs

In any civil action under this Act, the court, in its discretion, may allow the prevailing party, other than the commission, reasonable attorneys' fees and costs, and the commission shall be liable for attorneys' fees and costs the same as a private person. [1981, c. 255, §3 (NEW).]

SECTION HISTORY

1981, c. 255, §3 (NEW).






Subchapter 7: CIVIL ACTIONS BY AGGRIEVED PERSONS

5 §4621. Civil action

Within the time limited, an aggrieved person may file a civil action in the Superior Court against the person or persons who committed the unlawful discrimination. [2011, c. 613, §22 (AMD); 2011, c. 613, §29 (AFF).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1979, c. 541, §A41 (AMD). 2011, c. 613, §22 (AMD). 2011, c. 613, §29 (AFF).



5 §4622. Limitations on attorneys' fees and damages; procedures

1. Limitation. Attorney's fees under section 4614 and civil penal damages or compensatory and punitive damages under section 4613 may not be awarded to a plaintiff in a civil action under this Act unless the plaintiff alleges and establishes that, prior to the filing of the civil action, the plaintiff first filed a complaint with the commission and the commission either:

A. Dismissed the case under section 4612, subsection 2; [1993, c. 327, §3 (AMD).]

B. Failed, within 90 days after finding reasonable grounds to believe that unlawful discrimination occurred, to enter into a conciliation agreement to which the plaintiff was a party; [2003, c. 279, §1 (AMD).]

C. Issued a right-to-sue letter under section 4612, subsection 6; or [2009, c. 235, §4 (AMD).]

D. Dismissed the case in error. [2003, c. 279, §3 (NEW).]

This subsection does not apply to or limit any remedies for civil actions filed under subchapter 5 if one or more additional causes of action are alleged in the same civil action that do not require exhaustion of administrative remedies or subchapter 4 if the allegations are covered by the federal Fair Housing Act, 42 United States Code, Chapter 45.

[ 2011, c. 613, §23 (AMD); 2011, c. 613, §29 (AFF) .]

2. Advancement on docket; priority. If the plaintiff alleges and establishes that the conditions of subsection 1 have been met, the action may also be advanced on the docket and given priority over other civil actions.

[ 1981, c. 255, §4 (NEW) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §14 (AMD). 1981, c. 255, §4 (RPR). 1993, c. 327, §§3,4 (AMD). 1995, c. 393, §30 (AMD). 1997, c. 400, §2 (AMD). 2003, c. 279, §§1-3 (AMD). 2009, c. 235, §4 (AMD). 2011, c. 613, §23 (AMD). 2011, c. 613, §29 (AFF).



5 §4623. Consolidation of cases

If it appears during the pendence of such private action that the commission has commenced an action against the same defendant, based on the same facts, the court shall, except for good cause shown, order consolidation of the cases, on such terms as justice may require. [1971, c. 501, §1 (NEW).]

SECTION HISTORY

1971, c. 501, §1 (NEW).






Subchapter 8: MISCELLANEOUS

5 §4631. Burden of proof

In any civil action under this Act, the burden shall be on the person seeking relief to prove, by a fair preponderance of the evidence, that the alleged unlawful discrimination occurred. [1971, c. 501, §1 (NEW).]

SECTION HISTORY

1971, c. 501, §1 (NEW).



5 §4632. Offensive names

1. Complaint. Any person, including any employee of the commission, may file a complaint with the commission which states the belief that a name of a place is offensive, as defined in Title 1, section 1101.

[ 1977, c. 259, §3 (NEW) .]

2. Preliminary investigation. Upon receipt of such a complaint, the commission or its delegated single commissioner or investigator shall conduct a brief preliminary investigation as it deems necessary to determine whether the name of the place is offensive.

[ 1977, c. 259, §3 (NEW) .]

3. Order of dismissal. If the commission finds that the place does not have an offensive name, it shall enter an order so finding, and shall dismiss the proceeding.

[ 1977, c. 259, §3 (NEW) .]

4. Agreement. If the commission finds that the place does have an offensive name, it shall endeavor to accomplish a change in the name by an agreement with the municipal officers or county commissioners to initiate and implement the actions required to change the name, as provided in Title 1, section 1104.

[ 1977, c. 259, §3 (NEW) .]

5. Civil action by commission. If the commission is unable to obtain an agreement under subsection 4 or if the agreement is not carried out, the commission shall file in the Superior Court a civil action seeking such relief as is appropriate.

[ 1977, c. 259, §3 (NEW) .]

6. Procedure in Superior Court. Any action filed by the commission pursuant to subsection 5 shall be heard by the Superior Court and shall be subject to the following provisions:

A. The court shall hear the case and grant relief as in other civil actions for injunctions. [1977, c. 259, §3 (NEW).]

B. Any such action shall be brought in the name of the commission. [1977, c. 259, §3 (NEW).]

C. Any person aggrieved by the alleged offensive name may intervene in such an action. [1977, c. 259, §3 (NEW).]

D. In no such action brought by the commission shall any injunction bond be required; nor shall damages be assessed for the wrongful issuance of an injunction. [1977, c. 259, §3 (NEW).]

E. If the court finds that a place has an offensive name, its judgment shall specify an appropriate remedy. Such remedy shall include an order requiring the municipal officers or county commissioners:

(1) To initiate procedures, which may be described in the order, for changing the name of the place, and

(2) To have completed the change of name and the notification as required in Title 1, section 1104, within 90 days of the issuance of the order. [1977, c. 259, §3 (NEW).]

[ 1977, c. 259, §3 (NEW) .]

SECTION HISTORY

1977, c. 259, §3 (NEW).



5 §4633. Prohibition against retaliation and coercion

1. Retaliation. A person may not discriminate against any individual because that individual has opposed any act or practice that is unlawful under this Act or because that individual made a charge, testified, assisted or participated in any manner in an investigation, proceeding or hearing under this Act.

[ 1993, c. 303, §3 (NEW) .]

2. Interference, coercion or intimidation. It is unlawful for a person to coerce, intimidate, threaten or interfere with any individual in the exercise or enjoyment of the rights granted or protected by this Act or because that individual has exercised or enjoyed, or has aided or encouraged another individual in the exercise or enjoyment of, those rights.

[ 1993, c. 303, §3 (NEW) .]

3. Remedies and procedures. The remedies and procedures available under sections 4611 to 4614, 4621, 4622 and 4623 are available to aggrieved persons for violations of subsections 1 and 2.

[ 1993, c. 303, §3 (NEW) .]

SECTION HISTORY

1993, c. 303, §3 (NEW).



5 §4634. Right to breast-feed

Notwithstanding any other provision of law, a mother may breast-feed her baby in any location, public or private, where the mother is otherwise authorized to be. [2001, c. 206, §1 (NEW).]

SECTION HISTORY

2001, c. 206, §1 (NEW).









Chapter 337-A: PROTECTION FROM HARASSMENT

5 §4651. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 515, §1 (NEW).]

1. Court. "Court" means any District Court and, with regard to section 4659, the tribal court of the Passamaquoddy Tribe or the Penobscot Nation.

[ 1993, c. 469, §1 (AMD) .]

2. Harassment. "Harassment" means:

A. Three or more acts of intimidation, confrontation, physical force or the threat of physical force directed against any person, family or business that are made with the intention of causing fear, intimidation or damage to personal property and that do in fact cause fear, intimidation or damage to personal property; or [2011, c. 559, Pt. C, §1 (AMD).]

B. [2011, c. 559, Pt. C, §2 (RP).]

C. A single act or course of conduct constituting a violation of section 4681; Title 17, section 2931; or Title 17-A, sections 201, 202, 203, 204, 207, 208, 209, 210, 210-A, 211, 253, 301, 302, 303, 506-A, 511, 556, 802, 805 or 806. [2001, c. 134, §1 (AMD).]

This definition does not include any act protected by law.

[ 2011, c. 559, Pt. C, §§1, 2 (AMD) .]

3. Law enforcement agency. "Law enforcement agency" means the State Police, a sheriff's department or a municipal police department.

[ 1987, c. 515, §1 (NEW) .]

4. Business. "Business" means any corporation, partnership, limited liability corporation, professional corporation or any other legal business entity recognized under the laws of the State.

[ 1995, c. 265, §2 (NEW) .]

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 695, §1 (AMD). 1991, c. 760, §1 (AMD). 1993, c. 199, §1 (AMD). 1993, c. 469, §1 (AMD). 1995, c. 265, §§1,2 (AMD). 1995, c. 650, §1 (AMD). 2001, c. 134, §1 (AMD). 2011, c. 559, Pt. C, §§1, 2 (AMD).



5 §4652. Filing of complaint; jurisdiction

Proceedings under this chapter must be filed, heard and determined in the District Court of the division in which either the plaintiff or the defendant resides. If the plaintiff has left the plaintiff's residence to avoid harassment, the plaintiff may bring an action in the division of the plaintiff's previous residence or new residence. [1991, c. 760, §2 (AMD).]

The District Court has jurisdiction over protection from harassment complaints. If a District Court judge is not available in the division in which a complaint requesting a temporary order is to be filed, the complaint may be presented to any other District Court judge or to any Superior Court justice who has the same authority as a District Court judge to grant or deny the temporary order. [2003, c. 658, §1 (AMD).]

A juvenile may be a party to an action under this chapter only when the juvenile has a representative through whom the action is brought or defended pursuant to the Maine Rules of Civil Procedure, Rule 17(b). The Department of Health and Human Services may act as a representative of the juvenile. If any notice or service is required by this chapter, the notice or service must be provided to both the juvenile and the juvenile's representative. [1995, c. 650, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 708, §2 (AMD). 1991, c. 760, §2 (AMD). 1995, c. 650, §2 (AMD). 2003, c. 658, §1 (AMD). 2003, c. 689, §B6 (REV).



5 §4653. Commencement of proceedings

1. Filing. A person who has been a victim of harassment, including a business, may seek relief by filing in an appropriate court:

A. A sworn complaint alleging harassment; and [2011, c. 559, Pt. C, §3 (NEW).]

B. If the alleged harassment does not meet the definition in section 4651, subsection 2, paragraph C or is not related to an allegation of domestic violence, violence against a dating partner, sexual assault or stalking, a copy of a notice to stop harassing the plaintiff issued to the defendant pursuant to Title 17-A, section 506-A, subsection 1, paragraph A, subparagraph (1), division (a) or a statement of good cause why such a notice was not sought or obtained. [2011, c. 559, Pt. C, §3 (NEW).]

[ 2011, c. 559, Pt. C, §3 (AMD) .]

2. Assistance. The court shall provide separate forms with a summons and clerical assistance to assist either party to proceed under this chapter in completing and filing a complaint or other necessary documents. This assistance may not include legal advice or assistance in drafting legal documents.

[ 2003, c. 658, §3 (AMD) .]

3. Fees. No fee may be charged for forms. A plaintiff may apply for the right to proceed in forma pauperis.

[ 1989, c. 371, §1 (AMD) .]

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 708, §3 (AMD). 1989, c. 371, §1 (AMD). 1993, c. 199, §2 (AMD). 1995, c. 265, §3 (AMD). 1995, c. 650, §3 (AMD). RR 2003, c. 2, §7 (COR). 2003, c. 658, §§2,3 (AMD). 2011, c. 559, Pt. C, §3 (AMD).



5 §4654. Hearings

1. Full hearing. A hearing must be held at which the plaintiff shall prove the allegation of harassment by a preponderance of the evidence.

[ RR 2003, c. 2, §8 (COR) .]

2. Temporary orders. The court may enter any temporary orders, authorized under subsection 4, without written or oral notice to the defendant or the defendant's attorney if:

A. It appears clearly from a verified complaint or an affidavit accompanying the complaint that:

(1) Before the defendant or the defendant's attorney can be heard, the plaintiff or the plaintiff's employees may be in immediate and present danger of physical abuse from the defendant or in immediate and present danger of suffering extreme emotional distress as a result of the defendant's conduct, or the plaintiff's business property is in immediate and present danger of suffering substantial damage as a result of the defendant's actions;

(2-A) If the alleged harassment does not meet the definition in section 4651, subsection 2, paragraph C or is not related to an allegation of domestic violence, violence against a dating partner, sexual assault or stalking, the plaintiff has obtained a copy of a notification issued against the other person as described in Title 17-A, section 506-A, subsection 1, paragraph A, subparagraph (1), division (a) or the plaintiff has filed a statement of good cause why such relief was not sought or why such a notice was not issued; and

(3) The plaintiff has provided sufficient information to substantiate the alleged harassment; and [2011, c. 559, Pt. C, §4 (AMD).]

B. [2011, c. 559, Pt. C, §5 (RP).]

C. The court provides written reasons for entering a temporary order. [1987, c. 515, §1 (NEW).]

[ 2011, c. 559, Pt. C, §§4, 5 (AMD) .]

3. Emergency relief. Emergency relief is available as follows.

A. When there is no judge available in the District Court having venue or the District Court courthouse is closed and no other provision can be made for protection of a victim of harassment, a complaint may be presented to any judge of the District Court or Justice of the Superior Court. Upon a meeting of the requirements of subsection 2, the court may enter any temporary orders, authorized under subsection 4, as the court considers necessary to protect the plaintiff from harassment. [2003, c. 658, §6 (AMD).]

B. If a complaint is presented under this subsection, the complaint and any order issued pursuant to the complaint must be immediately certified to the clerk of the District Court having venue for filing. This certification to the court has the effect of commencing proceedings and invoking the other provisions of this chapter. [2003, c. 658, §6 (AMD).]

C. An order remains in effect pending a hearing pursuant to subsection 1. [2003, c. 658, §6 (AMD).]

[ 2003, c. 658, §6 (AMD) .]

4. Interim relief. The court, in an ex parte proceeding, may enjoin the defendant from engaging in any of the following:

A. Imposing any restraint upon the person or liberty of the plaintiff or the plaintiff's employees; [1995, c. 265, §5 (AMD).]

B. Threatening, assaulting, molesting, harassing or otherwise disturbing the peace of the plaintiff or the plaintiff's employees; [1995, c. 265, §5 (AMD).]

C. Entering the plaintiff's residence or property, provided that the court may not use this subsection to evict a defendant from the rental premises in an action brought by a plaintiff; [1995, c. 265, §6 (AMD).]

D. Taking, converting or damaging property in which the plaintiff may have a legal interest; [1993, c. 680, Pt. A, §11 (AMD).]

E. [1995, c. 650, §5 (RP).]

F. Repeatedly and without reasonable cause:

(1) Following the plaintiff; or

(2) Being at or in the vicinity of the plaintiff's home, school, business or place of employment; or [1995, c. 650, §6 (AMD).]

G. Having any direct or indirect contact with the plaintiff. [1995, c. 650, §7 (NEW).]

If the court enjoins the defendant under this subsection, and the enjoined conduct constitutes harassment under Title 17-A, section 506-A, the court shall include in the order a warning in conformity with Title 17-A, section 506-A.

[ 1995, c. 650, §§5-7 (AMD) .]

5. Service of order. If the court issues a temporary order or orders emergency or interim relief, the court shall order a law enforcement agency or, if the defendant is present in the courthouse, a court security officer qualified pursuant to Title 4, section 17, subsection 15 or, if the defendant is in the custody of the Department of Corrections, the Department of Corrections to serve the defendant personally with the order, the complaint and the summons. The court shall cause the order to be delivered to the law enforcement agency, the court security officer or the correctional facility in which the defendant is incarcerated as soon as practicable following the issuance of the order, and the law enforcement agency, court security officer or chief administrative officer of the correctional facility or the chief administrative officer's designee shall make a good faith effort to serve process expeditiously.

[ 2009, c. 94, §1 (AMD) .]

6. Dissolution or modification. Notwithstanding any statutory provision to the contrary, on 2 days' notice to the plaintiff or on such shorter notice as the court may order, a person who is subject to any order may appear and move the dissolution or modification of the order and in that event the court shall proceed to hear and determine the motion. The hearing on the motion may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. At that hearing, the plaintiff has the burden of justifying any finding in the ex parte order that the defendant has challenged by affidavit. Nothing in this section may be construed to abolish or limit any means, otherwise available by law, for obtaining dissolution, modification or discharge of an order.

[ 2011, c. 559, Pt. C, §6 (AMD) .]

7. Extension. If a hearing under subsection 1 is continued, the court may make or extend such temporary orders as it deems necessary.

[ 1987, c. 515, §1 (NEW) .]

8. Service of order; use of electronic copies. Notwithstanding any other provision of law, service of an order may be made pursuant to this section through the use of electronically transmitted printed copies of orders that have been transmitted directly from the court to the law enforcement agency or correctional facility making service. Return of proof of service may be made by electronic transmission of the proof of service directly to the court from the law enforcement officer making service or the chief administrative officer, or the chief administrative officer's designee, of the correctional facility making service.

In any subsequent criminal prosecution for violation of this section when the service of an order was made through the use of an electronically transmitted printed copy of the order, with 10 days' advance written notice to the prosecution, the defendant may request that the prosecution call as a witness the law enforcement officer who served the order or the chief administrative officer, or the chief administrative officer's designee, of the correctional facility that served the order.

[ 2009, c. 555, §1 (NEW) .]

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 708, §4 (AMD). 1989, c. 164, (AMD). 1991, c. 760, §3 (AMD). 1993, c. 199, §§3-5 (AMD). 1993, c. 475, §1 (AMD). 1993, c. 680, §§A10-13 (AMD). 1995, c. 265, §§4-6 (AMD). 1995, c. 650, §§4-7 (AMD). 1999, c. 542, §1 (AMD). 2001, c. 134, §2 (AMD). RR 2003, c. 2, §8 (COR). 2003, c. 658, §§4-7 (AMD). 2009, c. 94, §1 (AMD). 2009, c. 555, §1 (AMD). 2011, c. 559, Pt. C, §§4-6 (AMD).



5 §4655. Relief

1. Protection order; consent agreement. The court, after a hearing and upon finding that the defendant has committed the harassment alleged, may grant any protection order or approve any consent agreement to bring about a cessation of harassment, which may include:

A. Directing the defendant to refrain from harassing, threatening, assaulting, molesting, attacking or otherwise abusing the plaintiff or the plaintiff's employees; [1995, c. 265, §7 (AMD).]

B. Directing the defendant to refrain from going on the premises of the plaintiff's residence or property, provided that the court may not use this subsection to evict a defendant from the rental premises in an action brought by a plaintiff; [1995, c. 265, §8 (AMD).]

C. Directing the defendant to refrain from interference with or destruction of the plaintiff's property; [1993, c. 199, §6 (AMD).]

C-1. Directing the defendant to refrain from repeatedly and without reasonable cause:

(1) Following the plaintiff; or

(2) Being at or in the vicinity of the plaintiff's home, school, business or place of employment; [1993, c. 475, §2 (NEW).]

C-2. Directing the defendant to refrain from having any direct or indirect contact with the plaintiff; [2001, c. 134, §3 (NEW).]

D. Ordering payment of monetary compensation to the plaintiff for losses suffered as a direct result of the harassment. Compensatory losses are limited to loss of earnings or support; reasonable expenses incurred for safety protection; reasonable expenses incurred for personal injuries or property damage; and reasonable moving expenses. Upon the motion of either party, for sufficient cause, the court may set a later hearing on the issue of the amount of damages, if any, to be awarded. If it appears from the complaint that an order under this paragraph may be granted, the plaintiff or defendant may remove the issue of monetary compensation to the Superior Court where a jury trial may be had. Removal must be requested by motion prior to a hearing under section 4654; [2003, c. 658, §8 (AMD).]

E. Ordering the defendant to pay court costs or reasonable attorney's fees; and [1993, c. 475, §2 (AMD).]

F. Entering any other orders determined necessary or appropriate in the discretion of the court. [1993, c. 475, §2 (AMD).]

If the court enjoins the defendant under this subsection, and the enjoined conduct constitutes harassment under Title 17-A, section 506-A, the court shall include in the order a warning in conformity with Title 17-A, section 506-A.

[ 2003, c. 658, §8 (AMD) .]

1-A. Judgment against plaintiff. If a judgment is entered against the plaintiff and the court finds that the complaint is frivolous, the court may order the plaintiff to pay court costs, reasonable attorney's fees or both.

[ 2009, c. 263, §1 (NEW) .]

2. Duration. Any protective order or approved consent agreement shall be for a fixed period not to exceed one year. At the expiration of that time, the court may extend an order, upon motion of the plaintiff, for such additional time as it deems necessary to protect the plaintiff from harassment. Upon motion by either party, for sufficient cause, the court may modify the order or agreement from time to time as circumstances require.

[ 1987, c. 515, §1 (NEW) .]

3. Consequences of violation. Any protective order or approved consent agreement shall indicate, in a clear and conspicuous manner, the potential consequences of violation of the order or agreement.

[ 1987, c. 515, §1 (NEW) .]

4. Title to property. No order or agreement may affect title to any real property.

[ 1987, c. 515, §1 (NEW) .]

5. Bond prohibited. The court shall not require the execution of a bond by the plaintiff prior to issuance of any order of protection.

[ 1987, c. 515, §1 (NEW) .]

6. Service of order or consent decree. The court shall order a law enforcement agency; or, if the defendant is present in the courthouse, a court security officer qualified pursuant to Title 4, section 17, subsection 15; or, if the defendant is in the custody of the Department of Corrections, the chief administrative officer or the chief administrative officer's designee at the correctional facility, to serve the defendant personally with a protective order or consent decree.

A. Notwithstanding any other provision of law, service of an order may be made pursuant to this section through the use of electronically transmitted printed copies of orders that have been transmitted directly from the court to the law enforcement agency or correctional facility making service. Return of proof of service may be made by electronic transmission of the proof of service directly to the court from the law enforcement officer making service or the chief administrative officer, or the chief administrative officer's designee, of the correctional facility making service. [2009, c. 555, §2 (NEW).]

B. In any subsequent criminal prosecution for violation of this section when the service of an order was made through the use of an electronically transmitted printed copy of the order, with 10 days' advance written notice to the prosecution, the defendant may request that the prosecution call as a witness the law enforcement officer who served the order or the chief administrative officer, or the chief administrative officer's designee, of the correctional facility that served the order. [2009, c. 555, §3 (NEW).]

[ 2009, c. 555, §§2, 3 (AMD) .]

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 708, §5 (AMD). 1993, c. 199, §6 (AMD). 1993, c. 475, §2 (AMD). 1995, c. 265, §§7-9 (AMD). 1999, c. 542, §2 (AMD). 2001, c. 134, §3 (AMD). 2003, c. 658, §8 (AMD). 2009, c. 94, §2 (AMD). 2009, c. 263, §1 (AMD). 2009, c. 555, §§2, 3 (AMD).



5 §4656. Identifying information sealed

If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed by the clerk and not disclosed to the other party or to the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety or liberty of the party or child and determines that the disclosure is in the interest of justice. [2001, c. 134, §4 (RPR).]

SECTION HISTORY

1987, c. 515, §1 (NEW). 2001, c. 134, §4 (RPR).



5 §4657. Notification

The clerk shall issue, without fee, a copy of an order, agreement, amendment or revocation to the plaintiff, the defendant and, as the court directs, to the law enforcement agencies most likely to enforce it. [1987, c. 515, §1 (NEW).]

SECTION HISTORY

1987, c. 515, §1 (NEW).



5 §4658. Procedure

1. Civil rules apply. Unless otherwise indicated in this chapter, all proceedings shall be in accordance with the Maine Rules of Civil Procedure. Appeals may be taken as provided by the Maine Rules of Civil Procedure and may be only for error of law or abuse of discretion.

[ 1987, c. 515, §1 (NEW) .]

2. Proceedings independent. A proceeding under this chapter shall be in addition to any other available civil or criminal remedies.

[ 1987, c. 515, §1 (NEW) .]

3. Self-defense. The right to relief, under this chapter, shall not be affected by the plaintiff's use of reasonable force in response to harassment by the defendant.

[ 1987, c. 708, §6 (AMD) .]

4. Intoxication. Voluntary intoxication shall not be a defense to an action under this chapter.

[ 1987, c. 515, §1 (NEW) .]

5. Referee. The court may not mandate appointment of referees in actions brought under this chapter. If an action under this chapter is joined with another proceeding, this subsection does not prohibit the court from mandating appointment of a referee on any issue, other than harassment, that is part of the other proceeding.

[ 2001, c. 243, §1 (NEW) .]

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 708, §6 (AMD). 2001, c. 243, §1 (AMD).



5 §4659. Violation

1. Crime committed. Violation of a temporary, emergency, interim or final protective order, an order of a tribal court of the Passamaquoddy Tribe or the Penobscot Nation or a court-approved consent agreement, when the defendant has prior actual notice of the order or agreement, is a Class D crime, except when the only provision that is violated concerns relief authorized under section 4655, subsection 1, paragraphs D to F. Violation of these paragraphs must be treated as contempt and punished in accordance with law.

[ 1993, c. 469, §2 (AMD) .]

2. Warrantless arrest. Notwithstanding any statutory provision to the contrary, an arrest for criminal violation as defined in this section of an order or consent agreement may be made without warrant upon probable cause whether or not the violation is committed in the presence of the law enforcement officer. The law enforcement officer may verify, if necessary, the existence of a protective order by telephone or radio communication with a law enforcement agency with knowledge of the order.

[ 1993, c. 469, §2 (AMD) .]

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 695, §2 (AMD). 1993, c. 469, §2 (AMD).



5 §4660. Law enforcement agency responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 695, §3 (RP).



5 §4660-A. Law enforcement agency responsibilities

1. Reports. Each law enforcement agency shall report all incidents of harassment as required by the State Bureau of Identification under Title 25, section 1544.

[ 1987, c. 695, §4 (NEW) .]

2. Agency procedures. Law enforcement agencies shall establish procedures to ensure that dispatchers and officers at the scene of an alleged incident of harassment or violation of an order of protection can be informed of any recorded prior incident of harassment involving the harassed party and can verify the effective dates and terms of any recorded protection order.

[ 1987, c. 695, §4 (NEW) .]

3. Officer training. Law enforcement agencies shall provide officers employed by them with an education and training program designed to inform the officers of the problems of harassment, procedures to deal with these problems and the provisions of this chapter. The amount and degree of officer training, beyond the distribution of information, shall be determined by each local law enforcement agency.

[ 1987, c. 695, §4 (NEW) .]

4. Officer responsibilities. Whenever a law enforcement officer has reason to believe that a person has been a victim of harassment, the officer shall immediately use all reasonable means to prevent further harassment, including:

A. Remaining on the scene as long as he reasonably believes there is a danger to the physical safety of that person without the presence of a law enforcement officer; [1987, c. 695, §4 (NEW).]

B. Assisting that person in obtaining medical treatment necessitated by an assault; [1987, c. 695, §4 (NEW).]

C. Giving that person written notice of his rights, which shall include information summarizing the procedures and relief available to victims of harassment; or [1987, c. 695, §4 (NEW).]

D. Arresting the harassing party with or without a warrant pursuant to section 4659, subsection 2. [1987, c. 695, §4 (NEW).]

[ 1987, c. 695, §4 (NEW) .]

SECTION HISTORY

1987, c. 695, §4 (NEW).






Chapter 337-B: CIVIL RIGHTS ACT

5 §4681. Violations of constitutional rights; civil action by Attorney General

1. Interference with rights; action by Attorney General. Whenever any person, whether or not acting under color of law, intentionally interferes or attempts to intentionally interfere by physical force or violence against a person, damage or destruction of property or trespass on property or by the threat of physical force or violence against a person, damage or destruction of property or trespass on property with the exercise or enjoyment by any other person of rights secured by the United States Constitution or the laws of the United States or of rights secured by the Constitution of Maine or laws of the State or violates section 4684-B, the Attorney General may bring a civil action for injunctive or other appropriate equitable relief in order to protect the peaceable exercise or enjoyment of the rights secured.

[ 2001, c. 50, §1 (NEW) .]

2. Place and name of action. A civil action under subsection 1 must be brought in the name of the State and instituted in the Superior Court for the county where the alleged violator resides or has a principal place of business or where the alleged violation occurred.

[ 2001, c. 50, §1 (NEW) .]

3. Jury trial. There is a right to a jury at the trial of an action on the merits under this section, but there is no right to a jury at the hearing of an application for a preliminary injunction or a temporary restraining order.

[ 2001, c. 50, §1 (NEW) .]

4. Civil penalty for violation. Each violation of this section is a civil violation for which a civil penalty of not more than $5,000 for each defendant may be adjudged. These penalties must be applied by the Attorney General in carrying out this chapter.

[ 2001, c. 50, §1 (NEW) .]

5. Service of order or injunction. Each temporary restraining order or preliminary or permanent injunction issued under this section must include a statement describing the penalties provided in this section for a knowing violation of the order or injunction. The clerk of the Superior Court shall transmit one certified copy of each order or injunction issued under this section to the appropriate law enforcement agency having jurisdiction over locations where the defendant is alleged to have committed the act giving rise to the action, and service of the order or injunction must be accomplished pursuant to the Maine Rules of Civil Procedure. Unless otherwise ordered by the court, service must be made by the delivery of a copy in hand to the defendant.

[ 2001, c. 50, §1 (NEW) .]

6. Violation of restraining order or injunction. A person who knowingly violates a temporary restraining order or preliminary or permanent injunction issued under this section commits a Class D crime.

[ 2001, c. 50, §1 (NEW) .]

SECTION HISTORY

1989, c. 582, (NEW). 1991, c. 821, §1 (AMD). 1993, c. 442, §1 (AMD). 1995, c. 417, §1 (AMD). 2001, c. 50, §1 (RPR).



5 §4682. Violations of constitutional rights; civil actions by aggrieved persons

1. Remedy.

[ 1991, c. 821, §2 (RP) .]

1. (REALLOCATED TO T. 5, §4682, sub-§1-A) Interference with rights; private actions.

[ RR 2001, c. 1, §11 (RAL); 2001, c. 50, §2 (RPR) .]

1-A. (REALLOCATED FROM T. 5, §4682, sub-§1) Interference with rights; private actions. Whenever any person, whether or not acting under color of law, intentionally interferes or attempts to intentionally interfere by physical force or violence against a person, damage or destruction of property or trespass on property or by the threat of physical force or violence against a person, damage or destruction of property or trespass on property with the exercise or enjoyment by any other person of rights secured by the United States Constitution or the laws of the United States or of rights secured by the Constitution of Maine or laws of the State or violates section 4684-B, the person whose exercise or enjoyment of these rights has been interfered with, or attempted to be interfered with, may institute and prosecute in that person's own name and on that person's own behalf a civil action for legal or equitable relief.

[ RR 2001, c. 1, §11 (RAL) .]

2. Place of action. The action under subsection 1 must be instituted in the Superior Court for the county where the alleged violator resides or has a principal place of business.

[ 2001, c. 50, §2 (NEW) .]

3. Jury trial. There is a right to a jury at the trial of an action on the merits under this section, but there is no right to a jury at the hearing of an application for a preliminary injunction or a temporary restraining order.

[ 2001, c. 50, §2 (NEW) .]

4. Service of order or injunction. Each temporary restraining order or preliminary or permanent injunction issued under this section must include a statement describing the penalties provided in this section for a knowing violation of the order or injunction. The clerk of the Superior Court shall transmit one certified copy of each order or injunction issued under this section to the appropriate law enforcement agency having jurisdiction over locations where the defendant is alleged to have committed the act giving rise to the action, and service of the order or injunction must be accomplished pursuant to the Maine Rules of Civil Procedure. Unless otherwise ordered by the court, service must be made by the delivery of a copy in hand to the defendant.

[ 2001, c. 50, §2 (NEW) .]

5. Violation of restraining order or injunction. A person who knowingly violates a temporary restraining order or preliminary or permanent injunction issued under this section commits a Class D crime.

[ 2001, c. 50, §2 (NEW) .]

SECTION HISTORY

1989, c. 582, (NEW). 1991, c. 821, §2 (RPR). 1993, c. 442, §2 (AMD). 1995, c. 417, §2 (AMD). RR 2001, c. 1, §11 (COR). 2001, c. 50, §2 (RPR).



5 §4683. Attorney's fees and costs

In any civil action under this chapter, the court, in its discretion, may allow the prevailing party, other than the State, reasonable attorney's fees and costs, and the State shall be liable for attorney's fees and costs in the same manner as a private person. [1989, c. 582, (NEW).]

SECTION HISTORY

1989, c. 582, (NEW).



5 §4684. Application includes interference by private parties

For the purposes of this chapter and Title 17, section 2931, rights secured by the Constitution of the United States and the laws of the United States and by the Constitution of Maine and the laws of the State include rights that would be protected from interference by governmental actors regardless of whether the specific interference complained of is performed or attempted by private parties. [1991, c. 821, §3 (NEW).]

SECTION HISTORY

1991, c. 821, §3 (NEW).



5 §4684-A. Civil rights

For purposes of this chapter and Title 17, section 2931, a person has the right to engage in lawful activities without being subject to physical force or violence, damage or destruction of property, trespass on property or the threat of physical force or violence, damage or destruction of property or trespass on property motivated by reason of race, color, religion, sex, ancestry, national origin, physical or mental disability or sexual orientation. [1993, c. 379, §1 (NEW).]

SECTION HISTORY

1993, c. 379, §1 (NEW).



5 §4684-B. Additional protections

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Building" means any structure having a roof or a partial roof supported by columns or walls that is used or intended to be used for shelter or enclosure of persons or objects regardless of the materials of which it is constructed. [1995, c. 417, §3 (NEW).]

B. "Health service" means any medical, surgical, laboratory, testing or counseling service relating to the human body. [1995, c. 417, §3 (NEW).]

C. "Physical obstruction" means rendering impassable ingress to or egress from a building or rendering passage to or from a building unreasonably difficult or hazardous. [1995, c. 417, §3 (NEW).]

[ 1995, c. 417, §3 (NEW) .]

2. Violation. It is a violation of this section for any person, whether or not acting under color of law, to intentionally interfere or attempt to intentionally interfere with the exercise or enjoyment by any other person of rights secured by the United States Constitution or the laws of the United States or of rights secured by the Constitution of Maine or laws of the State by any of the following conduct:

A. Engaging in the physical obstruction of a building; [1995, c. 417, §3 (NEW).]

B. Making or causing repeated telephone calls to a person or a building, whether or not conversation ensues, with the intent to impede access to a person's or building's telephone lines or otherwise disrupt a person's or building's activities; [1995, c. 417, §3 (NEW).]

C. Activating a device or exposing a substance that releases noxious and offensive odors within a building; or [1995, c. 417, §3 (NEW).]

D. After having been ordered by a law enforcement officer to cease such noise, intentionally making noise that can be heard within a building and with the further intent either:

(1) To jeopardize the health of persons receiving health services within the building; or

(2) To interfere with the safe and effective delivery of those services within the building. [1995, c. 417, §3 (NEW).]

[ 1985, c. 417, §3 (NEW) .]

SECTION HISTORY

1995, c. 417, §3 (NEW).



5 §4685. Short title

This chapter may be known and cited as the "Maine Civil Rights Act." [1991, c. 821, §3 (NEW).]

SECTION HISTORY

1991, c. 821, §3 (NEW).






Chapter 337-C: CIVIL REMEDIES FOR HUMAN TRAFFICKING

5 §4701. Remedies for human trafficking

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Trafficked person" means a victim of a human trafficking offense. [2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

B. "Criminal proceeding" includes the investigation and prosecution of criminal charges. A criminal proceeding remains pending until final adjudication in the trial court. [2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

C. "Human trafficking offense" includes:

(1) Aggravated sex trafficking and sex trafficking under Title 17-A, sections 852 and 853, respectively; and

(2) All offenses in Title 17-A, chapters 11, 12 and 13 if accompanied by the destruction, concealment, removal, confiscation or possession of any actual or purported passport or other immigration document or other actual or purported government identification document of the other person or done using any scheme, plan or pattern intended to cause the other person to believe that if that person does not perform certain labor or services, including prostitution, that the person or a 3rd person will be subject to a harm to their health, safety or immigration status. [2013, c. 407, §1 (RPR).]

[ 2013, c. 407, §1 (AMD) .]

2. Civil action for damages, relief. A trafficked person may bring a civil action for actual damages, compensatory damages, punitive damages, injunctive relief, any combination of those or any other appropriate relief. A prevailing plaintiff is entitled to an award of attorney's fees and costs.

[ 2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF) .]

3. Statute of limitations. An action brought pursuant to this section must be commenced within 10 years of the date on which the trafficked person was freed from the trafficking situation.

A. If a person entitled to bring an action under this section is under disability when the cause of action accrues so that it is impossible or impracticable for the person to bring an action, the time during which the person is under disability tolls the running of the time limit for the commencement of the action. For the purposes of this paragraph, a person is under disability if the person is a minor or is mentally ill, imprisoned, outside the United States or otherwise incapacitated or incompetent. [2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

B. The statute of limitations is tolled for an incompetent or minor plaintiff even if a guardian ad litem has been appointed. [2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

C. A defendant is estopped from asserting a defense of the statute of limitations if the trafficked person did not file before the expiration of the statute of limitations due to:

(1) Conduct by the defendant inducing the plaintiff to delay the filing of the action or preventing the plaintiff from filing the action; or

(2) Threats made by the defendant that caused duress to the plaintiff. [2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

D. The statute of limitations is tolled during the pendency of any criminal proceedings against the trafficked person. [2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

[ 2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF) .]

4. Cause of action on trafficked person's behalf. A legal guardian, family member, representative of the trafficked person or court appointee may represent the trafficked person or the trafficked person's estate if deceased.

[ 2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF) .]

SECTION HISTORY

2007, c. 684, Pt. B, §1 (NEW). 2007, c. 684, Pt. H, §1 (AFF). 2013, c. 407, §1 (AMD).









Part 13: MAINE STATE ENERGY RESOURCES ACT

Chapter 338: ENERGY RESOURCES

5 §5001. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 770, §2 (NEW). 1989, c. 501, §DD14 (RP).



5 §5002. Policy and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 770, §2 (NEW). 1989, c. 501, §DD14 (RP).



5 §5003. Office of Energy Resources (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 770, §2 (NEW). 1989, c. 501, §DD14 (RP).



5 §5004. Director of Office of Energy Resources (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 770, §2 (NEW). 1975, c. 587, §1 (RPR). 1975, c. 771, §90 (AMD). 1977, c. 674, §9 (AMD). 1979, c. 503, §1 (AMD). 1981, c. 634, §1 (AMD). 1981, c. 701, §§1-3 (AMD). 1985, c. 312, §1 (AMD). 1985, c. 481, §§A14,15 (AMD). 1985, c. 785, §B37 (AMD). 1989, c. 501, §DD14 (RP).



5 §5005. Office of Energy Resources (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 770, §2 (NEW). 1975, c. 587, §2 (RPR). 1977, c. 376, §2 (AMD). 1977, c. 542, §1 (AMD). 1977, c. 631, (AMD). 1977, c. 685, §1 (AMD). 1979, c. 277, §1 (AMD). 1979, c. 372, §1 (AMD). 1979, c. 388, §§1-3 (AMD). 1981, c. 61, §1 (AMD). 1981, c. 470, §§A8,A8-A (AMD). 1981, c. 698, §8 (AMD). 1981, c. 701, §§4-7 (AMD). 1983, c. 553, §46 (AMD). 1985, c. 481, §A16 (AMD). 1987, c. 737, §§C9,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 501, §DD14 (RP).



5 §5006. Maine Energy Resources Development Program (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 770, §2 (NEW). 1975, c. 587, §3 (RPR). 1981, c. 701, §8 (AMD). 1985, c. 481, §A17 (AMD). 1989, c. 501, §DD14 (RP).



5 §5007. State Energy Resources Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 770, §2 (NEW). 1975, c. 587, §4 (RPR). 1975, c. 771, §91 (AMD). 1979, c. 652, (AMD). 1983, c. 5, (AMD). 1983, c. 812, §34 (AMD). 1985, c. 763, §A9 (AMD). 1989, c. 501, §DD14 (RP). MRSA T. 3, §23 (RP).



5 §5008. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 587, §5 (NEW). 1985, c. 763, §A10 (AMD). 1989, c. 501, §DD14 (RP).



5 §5009. Restrictions on employee interests (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 587, §5 (NEW). 1979, c. 734, §5 (AMD). 1989, c. 501, §DD14 (RP).



5 §5010. Definitions; reporting of petroleum inventories and deliveries (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 372, §2 (NEW). 1979, c. 574, §12 (AMD). 1981, c. 134, §§1-4 (AMD). 1989, c. 501, §DD14 (RP).



5 §5011. State petroleum set-aside (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 664, (NEW). 1989, c. 501, §DD14 (RP).



5 §5012. State standards for appliance energy efficiency (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 312, §2 (NEW). 1989, c. 501, §DD14 (RP).



5 §5013. State energy efficacy standards for fluorescent lighting (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 757, (NEW). 1989, c. 501, §DD14 (RP).



5 §5014. State electrical use (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 757, (NEW). 1989, c. 501, §DD14 (RP).









Part 14: OCCUPATIONAL LICENSE DISQUALIFICATION

Chapter 341: OCCUPATIONAL LICENSE DISQUALIFICATION ON BASIS OF CRIMINAL RECORD

5 §5301. Eligibility for occupational license, registration or permit

1. Effect of criminal history record information respecting certain convictions. Subject to subsection 2 and sections 5302 and 5303, in determining eligibility for the granting of any occupational license, registration or permit issued by the State, the appropriate State licensing agency may take into consideration criminal history record information from Maine or elsewhere relating to certain convictions which have not been set aside or for which a full and free pardon has not been granted, but the existence of such information shall not operate as an automatic bar to being licensed, registered or permitted to practice any profession, trade or occupation.

[ 1989, c. 84, §1 (AMD) .]

2. Criminal history record information which may be considered. A licensing agency may use in connection with an application for an occupational license, registration or permit criminal history record information pertaining to the following:

A. Convictions for which incarceration for less than one year may be imposed and which involve dishonesty or false statement; [1977, c. 287, §1 (RPR).]

B. Convictions for which incarceration for less than one year may be imposed and which directly relate to the trade or occupation for which the license or permit is sought; [1977, c. 287, §1 (RPR).]

C. Convictions for which no incarceration can be imposed and which directly relate to the trade or occupation for which the license or permit is sought; [1989, c. 84, §1 (AMD).]

D. Convictions for which incarceration for one year or more may be imposed; or [1989, c. 84, §1 (AMD).]

E. Convictions for which incarceration for less than one year may be imposed and that involve sexual misconduct by an applicant for massage therapy licensure or a licensed massage therapist or an applicant or licensee of the Board of Licensure in Medicine, the Board of Osteopathic Licensure, the Board of Dental Examiners, the State Board of Examiners of Psychologists, the State Board of Social Worker Licensure, the Board of Chiropractic Licensure, the State Board of Examiners in Physical Therapy, the State Board of Alcohol and Drug Counselors, the Board of Respiratory Care Practitioners, the Board of Counseling Professionals Licensure, the Board of Occupational Therapy Practice, the Board of Speech, Audiology and Hearing, the Radiologic Technology Board of Examiners, the Nursing Home Administrators Licensing Board, the Board of Licensure of Podiatric Medicine, the Board of Complementary Health Care Providers, the Maine Board of Pharmacy, the Board of Trustees of the Maine Criminal Justice Academy, the State Board of Nursing and the Emergency Medical Services' Board. [2011, c. 286, Pt. O, §1 (AMD).]

[ 2011, c. 286, Pt. O, §1 (AMD) .]

SECTION HISTORY

1975, c. 150, (NEW). 1977, c. 287, §1 (RPR). 1989, c. 84, §1 (AMD). 1993, c. 600, §§B20-22 (AMD). 1995, c. 131, §1 (AMD). 1995, c. 162, §1 (AMD). 1995, c. 625, §A11 (AMD). 2005, c. 347, §A1 (AMD). 2007, c. 369, Pt. A, §1 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2011, c. 286, Pt. O, §1 (AMD).



5 §5302. Denial, suspension, revocation or other discipline of licensees because of criminal record

1. Reasons for disciplinary action. Licensing agencies may refuse to grant or renew, or may suspend, revoke or take other disciplinary action against any occupational license, registration or permit on the basis of the criminal history record information relating to convictions denominated in section 5301, subsection 2, but only if the licensing agency determines that the applicant, licensee, registrant or permit holder so convicted has not been sufficiently rehabilitated to warrant the public trust. The applicant, licensee, registrant or permit holder shall bear the burden of proof that there exists sufficient rehabilitation to warrant the public trust.

[ 1989, c. 84, §2 (AMD) .]

2. Reasons to be stated in writing. The licensing agency shall explicitly state in writing the reasons for a decision which prohibits the applicant, licensee, registrant or permit holder from practicing the profession, trade or occupation if that decision is based in whole or in part on conviction of any crime described in section 5301, subsection 2.

[ 1989, c. 84, §2 (AMD) .]

SECTION HISTORY

1975, c. 150, (NEW). 1977, c. 287, §§2,3 (AMD). 1989, c. 84, §2 (AMD).



5 §5303. Time limit on consideration of prior criminal conviction

1. Three-year limits. Except as set forth in this subsection and subsection 2, the procedures outlined in sections 5301 and 5302 for the consideration of prior criminal conviction as an element of fitness to practice a licensed profession, trade or occupation shall apply within 3 years of the applicant's or licensee's final discharge, if any, from the correctional system. Beyond the 3-year period, ex-offender applicants or licensees with no additional convictions are to be considered in the same manner as applicants or licensees possessing no prior criminal record for the purposes of licensing decisions. There is no time limitation for consideration of an applicant's or licensee's conduct which gave rise to the criminal conviction if that conduct is otherwise a ground for disciplinary action against a licensee.

[ 1989, c. 84, §3 (NEW) .]

2. Ten-year limits. For applicants to and licensees and registrants of the Board of Licensure in Medicine, the Board of Osteopathic Licensure, the Board of Dental Examiners, the State Board of Examiners of Psychologists, the State Board of Social Worker Licensure, the State Board of Nursing, the Board of Chiropractic Licensure, the Board of Trustees of the Maine Criminal Justice Academy, the State Board of Examiners in Physical Therapy, the State Board of Alcohol and Drug Counselors, the Board of Respiratory Care Practitioners, the Board of Counseling Professionals Licensure, the Board of Occupational Therapy Practice, the Board on Speech-language Pathology, Audiology and Hearing Aid Dealing and Fitting, the Radiologic Technology Board of Examiners, the Nursing Home Administrators Licensing Board, the Board of Licensure of Podiatric Medicine, the Board of Complementary Health Care Providers, the Maine Board of Pharmacy, and the Emergency Medical Services' Board and applicants for massage therapy licensure or licensed massage therapists, the following apply.

A. The procedures outlined in sections 5301 and 5302 for the consideration of prior criminal conviction as an element of fitness to practice a licensed profession, trade or occupation apply within 10 years of the applicant's or licensee's final discharge, if any, from the correctional system. [1995, c. 625, Pt. A, §12 (RPR).]

B. Beyond the 10-year period, ex-offender applicants or licensees with no additional convictions must be considered in the same manner as applicants or licensees possessing no prior criminal record for the purposes of licensing decisions. [1995, c. 625, Pt. A, §12 (RPR).]

C. There is no time limitation for consideration of a registrant's, an applicant's or licensee's conduct that gave rise to the criminal conviction if that conduct is otherwise a ground for disciplinary action. [1995, c. 625, Pt. A, §12 (RPR).]

[ 2007, c. 369, Pt. A, §2 (AMD); 2007, c. 369, Pt. C, §5 (AFF) .]

SECTION HISTORY

1975, c. 150, (NEW). 1989, c. 84, §3 (RPR). 1993, c. 600, §§B20-22 (AMD). 1995, c. 131, §2 (AMD). 1995, c. 162, §2 (AMD). 1995, c. 625, §A12 (AMD). 2005, c. 347, §A2 (AMD). 2007, c. 369, Pt. A, §2 (AMD). 2007, c. 369, Pt. C, §5 (AFF).



5 §5304. Appeals

Any person who is aggrieved by the decision of any licensing agency in possible violation of this chapter may file a statement of complaint with the District Court designated in chapter 375. [1999, c. 547, Pt. B, §14 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1975, c. 150, (NEW). 1987, c. 402, §A54 (AMD). 1999, c. 547, §B14 (AMD). 1999, c. 547, §B80 (AFF).









Part 15: MAINE-CANADIAN AFFAIRS

Chapter 351: MAINE-CANADIAN EXCHANGE ADVISORY COMMISSION AND OFFICE

5 §6001. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 605, §2 (RP).



5 §6002. Policy and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 579, §J1 (AMD). 1977, c. 605, §2 (RP).



5 §6003. Maine-Canadian Exchange Office (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 605, §2 (RP).



5 §6004. Director (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 579, §J2 (RPR). 1977, c. 605, §2 (RP).



5 §6005. Director; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 605, §2 (RP).



5 §6006. Funds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 605, §2 (RP).



5 §6007. Maine-Canadian Exchange Advisory Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 579, §J3 (AMD). 1977, c. 605, §2 (RP).



5 §6008. Duties; meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 605, §2 (RP).









Part 15-A: LAND FOR MAINE'S FUTURE

Chapter 353: LAND FOR MAINE'S FUTURE

5 §6200. Findings

The Legislature finds that Maine is blessed with an abundance of natural resources unique to the northeastern United States; that these natural resources provide Maine residents and visitors to the State with an unparalleled diversity of outdoor recreation opportunities during all seasons of the year and a quality of life unmatched in this nation; that the continued availability of public access to these recreation opportunities and the protection of the scenic and natural environment are essential for preserving the State's high quality of life; that public acquisition programs have not kept pace with the State's expanding population and changing land use patterns so that Maine ranks low among the states in publicly owned land as a percentage of total state area; that rising land values are putting the State's real estate in shoreland and resort areas out of reach to most Maine citizens and that sensitive lands and resources of statewide significance are currently not well protected and are threatened by the rapid pace of development; and that public interest in the future quality and availability for all Maine people of lands for recreation and conservation is best served by significant additions of lands to the public domain. [1993, c. 728, §2 (AMD).]

The Legislature further finds that Maine's private, nonprofit organizations, local conservation commissions, local governments and federal agencies have made significant contributions to the protection of the State's natural areas and that these agencies should be encouraged to further expand and coordinate their efforts by working with state agencies as "cooperating entities" in order to help acquire, pay for and manage new state acquisitions of high priority natural lands. [1987, c. 506, §§ 1, 4 (NEW).]

The Legislature declares that the future social and economic well-being of the citizens of this State depends upon maintaining the quality and availability of natural areas for recreation, hunting and fishing, conservation, wildlife habitat, vital ecologic functions and scenic beauty and that the State, as the public's trustee, has a responsibility and a duty to pursue an aggressive and coordinated policy to assure that this Maine heritage is passed on to future generations. [1987, c. 506, §§ 1, 4 (NEW).]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1993, c. 728, §2 (AMD).



5 §6201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 506, §§1, 4 (NEW).]

1. Appraised value. "Appraised value" means the fair market value of property without the consideration of the effect, if any, of dedication or other preservation-related restrictions.

[ 1987, c. 506, §§1, 4 (NEW) .]

1-A. Commercial fisheries business. "Commercial fisheries business" means an enterprise directly or indirectly concerned with the commercial harvest of wild or aquacultured marine organisms, whose primary source of income is derived from these activities. "Commercial fisheries business" includes, but is not limited to:

A. Licensed commercial fishermen, aquaculturists and fishermen's cooperatives; [2011, c. 266, Pt. B, §1 (NEW).]

B. Persons providing direct services to commercial fishermen, aquaculturists or fishermen's cooperatives, as long as provision of these direct services requires the use of working waterfront property; and [2011, c. 266, Pt. B, §1 (NEW).]

C. Municipal and private piers and wharves operated to provide waterfront access to commercial fishermen, aquaculturists or fishermen's cooperatives. [2011, c. 266, Pt. B, §1 (NEW).]

[ 2011, c. 266, Pt. B, §1 (NEW) .]

2. Cooperating entities. "Cooperating entities" means those private nonprofit organizations, municipal conservation commissions, local governments, federal agencies or other bodies designated by the Land for Maine's Future Board pursuant to section 6203, as able to assist the State in the acquisition or management of conservation lands.

[ 1987, c. 506, §§1, 4 (NEW) .]

3. Matching funds. "Matching funds" means any combination of public and private funds used in conjunction with the Land for Maine's Future Fund or the Public Access to Maine Waters Fund for the purpose of this chapter, including, but not limited to: private contributions of cash or securities; money from municipal or other public agencies; money from a federal matching program, subject to the limitations of applicable federal and state laws, in an amount authorized by the federal program; contributions of real property, or interest in real property, that serves the acquisition needs of the State as determined by the Land for Maine's Future Board; in-kind contributions; or any combination of those funds. Contributions of land or interest in land must be valued, for purposes of this section, in the amount of their appraised value.

[ 1993, c. 728, §3 (AMD) .]

4. Stewardship account. "Stewardship account" means an account held separate and apart from all other money, funds and accounts of a state agency for the purposes of management of land owned in fee or less-than-fee simple meeting the criteria established in section 6207.

[ 1987, c. 506, §§1, 4 (NEW) .]

5. Working waterfront or working waterfront property. "Working waterfront" or "working waterfront property" means land, legally filled lands and piers and wharves and other improvements to land adjacent to the navigable coastal waters of the State and used by a commercial fisheries business.

[ 2011, c. 266, Pt. B, §2 (NEW) .]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1993, c. 728, §3 (AMD). 2011, c. 266, Pt. B, §§1, 2 (AMD).



5 §6202. Land for Maine's Future Board

The Land for Maine's Future Board, as established in chapter 379, shall be an Executive Department Board and shall be referred to in this chapter as the "board." [1987, c. 506, §§ 1, 4 (NEW).]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW).



5 §6203. Land for Maine's Future Fund

1. Fund established. There is established the Land for Maine's Future Fund that is administered by the board. The Land for Maine's Future Fund consists of the proceeds from the sale of any bonds authorized for the purposes set forth in subsection 3 and any funds received as contributions from private and public sources for those purposes. The Land for Maine's Future Fund must be held separate and apart from all other money, funds and accounts. Eligible investment earnings credited to the assets of the Land for Maine's Future Fund become part of the assets of that fund. Any balance remaining in the Land for Maine's Future Fund at the end of any fiscal year must be carried forward for the next fiscal year.

[ 1993, c. 728, §4 (AMD) .]

2. Fund available. The Land for Maine's Future Fund is available to state agencies and designated cooperating entities upon authorization of the board for the purposes identified in subsection 3.

[ 1993, c. 728, §4 (AMD) .]

3. Fund proceeds. The proceeds of the Land for Maine's Future Fund may be applied and expended to:

A. Acquire property or an interest in property that is determined by the board to be of state significance under the guidelines of this chapter; [1999, c. 769, §1 (AMD).]

B. When interest in land is acquired with proceeds from the Land for Maine's Future Fund, fund minor capital improvements on such lands and on adjoining lands in the same ownership or under the same management to improve accessibility, as long as these improvements do not exceed 5% of the appraised value of the acquired property; and [2009, c. 178, §1 (AMD).]

C. When interest in farmland is acquired with proceeds from the Land for Maine's Future Fund, fund the development of a business plan and capital improvements to provide for the land's continuing use as a working farm, as long as these improvements do not exceed 5% of the appraised value of the acquired property. Capital improvements under this paragraph may also be made on adjoining farmland in the same ownership or under the same management. [2009, c. 178, §2 (AMD).]

[ 2009, c. 178, §§1, 2 (AMD) .]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1993, c. 728, §4 (AMD). 1999, c. 769, §§1,2 (AMD). 2009, c. 178, §§1, 2 (AMD).



5 §6203-A. Public Access to Maine Waters Fund

1. Fund established. There is established the Public Access to Maine Waters Fund that is administered by the board. The Public Access to Maine Waters Fund consists of the proceeds from the sale of bonds authorized for the purposes set forth in subsection 3 and funds received as contributions from private and public sources for those purposes. The Public Access to Maine Waters Fund must be held separate and apart from all other money, funds and accounts. Eligible investment earnings credited to the assets of the Public Access to Maine Waters Fund become part of the assets of that fund. Any balance remaining in the Public Access to Maine Waters Fund at the end of a fiscal year must be carried forward for the next fiscal year.

[ 1993, c. 728, §5 (NEW) .]

2. Fund available. The Public Access to Maine Waters Fund is available to state agencies and designated cooperating entities upon authorization of the board for the purposes identified in subsection 3.

[ 1993, c. 728, §5 (NEW) .]

3. Fund proceeds. The proceeds of the Public Access to Maine Waters Fund may be applied and expended to:

A. Acquire property or interests in property abutting fresh or coastal waters when public access to those waters does not exist or when the board determines that existing points of public access are not sufficient; and [1993, c. 728, §5 (NEW).]

B. Provide minor capital improvements on lands acquired by proceeds from the Public Access to Maine Waters Fund to provide public access or improve accessibility, as long as these improvements do not exceed 5% of the appraised value of the acquired property. [1993, c. 728, §5 (NEW).]

[ 1993, c. 728, §5 (NEW) .]

SECTION HISTORY

1993, c. 728, §5 (NEW).



5 §6203-B. Maine Working Waterfront Access Protection Fund

1. Fund established. The Maine Working Waterfront Access Protection Fund, referred to in this section as "the fund," is established and is administered by the board in cooperation with the Commissioner of Marine Resources under the provisions of this chapter and Title 12, section 6031-A. The fund consists of the proceeds from the sale of bonds authorized for the purposes set forth in subsection 3 and funds received as contributions from private and public sources for those purposes. The fund must be held separate and apart from all other money, funds and accounts. Eligible investment earnings credited to the assets of the fund become part of the assets of the fund. Any balance remaining in the fund at the end of a fiscal year must be carried forward for the next fiscal year.

[ 2011, c. 266, Pt. B, §3 (NEW) .]

2. Grants. The board may make grants to state agencies and designated cooperating entities for the purposes identified in subsection 3. Grants are made according to rules adopted by the board. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 266, Pt. B, §3 (NEW) .]

3. Fund proceeds. The proceeds of the fund may be applied and expended to acquire property or interests in property that are designed to protect access to working waterfront property consistent with the provisions of Title 12, section 6042. The board shall include as a condition of an acquisition or grant made under this section the requirement that the protected property may not be used, altered or developed in a manner that precludes its use by a commercial fisheries business consistent with the provisions of Title 33, chapter 6-A. Consistent with the provisions of Title 12, section 6042, working waterfront covenants obtained through expenditures of these funds are held by the Commissioner of Marine Resources.

[ 2011, c. 266, Pt. B, §3 (NEW) .]

4. Matching funds. For each grant made under this section, the board shall require the grant recipient to provide matching funds at least equal to the amount of the grant.

[ 2011, c. 266, Pt. B, §3 (NEW) .]

SECTION HISTORY

2011, c. 266, Pt. B, §3 (NEW).



5 §6204. Board composition

1. Composition. The board consists of 9 members, 6 who are private citizens and 3 who are permanent members. The permanent members are the Commissioner of Inland Fisheries and Wildlife; the Commissioner of Marine Resources; and the Commissioner of Agriculture, Conservation and Forestry.

[ 2011, c. 655, Pt. II, §11 (AFF); 2011, c. 657, Pt. X, §3 (AMD) .]

2. Appointments. The 6 private citizens are appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over matters pertaining to state parks and public lands and to confirmation by the Legislature.

[ 1999, c. 603, §3 (AMD) .]

3. Qualifications. The 6 private citizens must be selected for their knowledge of the State's natural resources and landscape and their demonstrated commitment to land conservation. Appointments must provide broad geographic representation.

[ 1993, c. 728, §6 (AMD) .]

4. Terms; compensation. The appointed private citizen members are appointed to staggered 4-year terms. The initial appointments are: Two members for 2-year terms; 2 members for 3-year terms; and 2 members for 4-year terms. Appointed private citizen members may not serve more than 2 consecutive 4-year terms. The appointed members receive the legislative per diem pursuant to chapter 379.

[ 1993, c. 728, §6 (AMD) .]

5. Chair. The Governor shall appoint the chair of the board.

[ 1993, c. 728, §6 (AMD) .]

6. Assistance. The Department of Inland Fisheries and Wildlife; the Department of Transportation; the Department of Agriculture, Conservation and Forestry; and all other state agencies shall provide staff support and assistance considered necessary by the board to fulfill the objectives of this chapter. If agency assistance is not available, consultants may be hired from the proceeds of either the Land for Maine's Future Fund or the Public Access to Maine Waters Fund to assist the board in carrying out its responsibilities.

[ 2011, c. 655, Pt. II, §11 (AFF); 2011, c. 657, Pt. X, §4 (AMD) .]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1987, c. 858, §§1,2 (AMD). 1989, c. 502, §B2 (AMD). 1993, c. 728, §6 (AMD). 1999, c. 603, §3 (AMD). 2011, c. 655, Pt. II, §§1, 2 (AMD). 2011, c. 655, Pt. II, §11 (AFF). 2011, c. 657, Pt. X, §§3, 4 (AMD).



5 §6205. Board meetings; rules and administrative proceedings

1. Meetings. The board shall meet at least 4 times each year. The chair shall call the meetings of the board.

[ 1993, c. 728, §7 (AMD) .]

2. Rules. The board, acting in accordance with section 8052, may adopt rules it considers necessary for the conduct of its business.

[ 1993, c. 728, §7 (AMD) .]

3. Compensation. Appointed members are entitled to receive compensation equal to legislative per diem and travel expenses as allowed under section 12004-G, subsection 29 while engaged in board activities.

[ 1993, c. 728, §7 (AMD) .]

4. Quorum. A quorum of the board for the transaction of business is 5 members.

[ 2013, c. 92, §1 (AMD) .]

5. Personal bias. If a charge of bias or personal financial interest, direct or indirect, is filed against a member requesting that member to withdraw from a proceeding of the board, that member shall determine whether or not to withdraw and shall make that determination part of the record of that proceeding.

[ 1993, c. 728, §7 (AMD) .]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1987, c. 858, §3 (AMD). 1989, c. 503, §B22 (AMD). 1993, c. 728, §7 (AMD). 2013, c. 92, §1 (AMD).



5 §6206. Board responsibilities

1. Responsibilities. The board shall:

A. Complete an assessment of the State's public land acquisition needs and develop a strategy and guidelines, based on that assessment, for use in allocating the proceeds of the Land for Maine's Future Fund and the Public Access to Maine Waters Fund. Both the assessment and the development of a strategy and guidelines must be conducted with opportunities for participation by interested state agencies and the public; [1993, c. 728, §8 (AMD).]

B. [1993, c. 728, §8 (RP).]

C. Receive and review funding requests from state agencies and cooperating entities for acquisition projects meeting state guidelines; [1987, c. 858, §4 (RPR).]

D. In accordance with the strategy and guidelines developed under paragraph A, authorize distribution of proceeds from the Land for Maine's Future Fund and the Public Access to Maine Waters Fund for acquisitions of property or interests in property; and [1993, c. 728, §8 (AMD).]

E. On January 1st of every odd-numbered year, report to the joint standing committee of the Legislature having jurisdiction over matters pertaining to state parks and public lands on expenditures from the Land for Maine's Future Fund and the Public Access to Maine Waters Fund and revisions to the strategies and guidelines. This report must include a description of access to land and interest in land acquired during the report period. If an acquisition has been made that does not include guaranteed public vehicular access to the land acquired, the board must provide justification for that acquisition and a plan for continuing efforts to acquire guaranteed public access to the land. This report must include a summary of the board's experience during the reporting period with projects funded pursuant to section 6203 or 6203-A and in which the land or interest in land is acquired by a cooperating entity. This report must also include on a county-by-county basis a summary of the expenditures made by the board and acreage conserved through acquisition of fee or less-than-fee interest by the board during the report period. Each report must include cumulative totals by county of acreage conserved through acquisition of fee or less-than-fee interest through action by the board.

The report must include maps based on available information and at a statewide level that show federal, state and other public lands and permanent interests in lands held for conservation purposes. The maps must also provide a representation of the amount of land affected by conservation easements under Title 33, chapter 7, subchapter 8-A. Other state agencies holding conservation lands and interests in lands held for conservation purposes shall assist in the preparation of the maps. [2007, c. 331, §1 (AMD).]

[ 2007, c. 331, §1 (AMD) .]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1987, c. 858, §4 (RPR). 1993, c. 728, §8 (AMD). 1999, c. 603, §4 (AMD). 2001, c. 466, §1 (AMD). 2001, c. 548, §2 (AMD). 2005, c. 215, §1 (AMD). 2007, c. 331, §1 (AMD).



5 §6206-A. Nominations

Prior to taking an action to designate land for negotiation for acquisition, the board shall send by certified mail or otherwise deliver a notice of this intention to the owner or owners of land within the area proposed by the board for acquisition, as the identity and address of such owner or owners is shown on the tax maps or other tax records of the municipality in which the land is located. If the land is located within the unorganized territory, notice must be sent to the owner or owners as shown on the tax maps or other tax records of the State Tax Assessor. After the completion of negotiations, the board shall publish a notice of its intent to designate land for acquisition in a newspaper or newspapers of general circulation that identifies the land proposed by the board for acquisition and that notifies the residents of the area that the board will accept public comments on the proposed acquisition. [1993, c. 728, §9 (AMD).]

Any owner of land that has been nominated for acquisition and is subject to the notice requirements of this section may submit a properly sworn affidavit to the board indicating the owner's unwillingness to sell. The affidavit is notice to the board that continued evaluation of that land is inappropriate and, unless the board intends to acquire an interest in the land through the use of eminent domain pursuant to section 6207-A, the board may not consider that land for acquisition. [1993, c. 728, §9 (AMD).]

SECTION HISTORY

1989, c. 485, §1 (NEW). 1989, c. 603, §1 (RPR). 1989, c. 607, (AMD). 1993, c. 728, §9 (AMD).



5 §6207. Acquisition criteria

1. Distribution of funds. The board shall authorize the distribution of funds from the Land for Maine's Future Fund and the Public Access to Maine Waters Fund to state agencies and cooperating entities for the acquisition of natural lands that meet the criteria set forth in this chapter.

[ 1993, c. 728, §10 (AMD) .]

2. Determination of state significance. In determining whether a proposed acquisition must be funded, in full or in part, by the Land for Maine's Future Fund or the Public Access to Maine Waters Fund, the board shall consider whether the site is of state significance and:

A. Contains recreation lands, prime physical features of the Maine landscape, areas of special scenic beauty, farmland or open space, undeveloped shorelines, significant undeveloped archeological sites, wetlands, fragile mountain areas or lands with other conservation, wilderness or recreation values; [2007, c. 64, §1 (AMD).]

B. Is habitat for plant or animal species or natural communities considered rare, threatened or endangered in the State; [2007, c. 353, §1 (AMD).]

C. Provides nonmotorized or motorized public access to recreation opportunities or those natural resources identified in this section; or [2007, c. 353, §2 (AMD).]

D. Provides public water supply protection when that purpose is consistent and does not conflict with the natural resource conservation and recreation purposes of this chapter. [2007, c. 353, §3 (NEW).]

[ 2007, c. 64, §1 (AMD); 2007, c. 353, §§1-3 (AMD) .]

3. Priorities. Whenever possible, the Land for Maine's Future Fund and the Public Access to Maine Waters Fund must be used for land acquisition projects when matching funds are available from cooperating entities, as long as the proposed acquisition meets all other criteria set forth in this chapter. For acquisitions funded by the Land for Maine's Future Fund, the board shall give priority to projects that conserve lands with multiple outstanding resource or recreation values or a single exceptional value, conserve and protect deer wintering areas, provide geographic representation and build upon or connect existing holdings.

When acquiring land or interest in land, the board shall examine public vehicular access rights to the land and, whenever possible and appropriate, acquire guaranteed public vehicular access as part of the acquisition.

[ 2011, c. 381, §1 (AMD) .]

4. Nonqualifying expenditures. The board may not fund:

A. Facilities for organized recreational activities, including, but not limited to, ballparks, tennis courts or playgrounds; [1987, c. 506, §§1,4 (NEW).]

B. Except as provided in section 6203, subsection 3, paragraph B and section 6203-A, subsection 3, paragraph B, capital improvements on any publicly owned facilities; and [1993, c. 728, §10 (AMD).]

C. The acquisition of land of which the primary use value has been and will be as commercially harvested or harvestable forest land. [1993, c. 728, §10 (AMD).]

[ 1993, c. 728, §10 (AMD) .]

5. Estimation of monitoring and management costs. Prior to final approval of a project under this chapter, a person submitting a proposal to acquire property or an interest in property with funding from the Land for Maine's Future Fund or the Public Access to Maine Waters Fund shall provide:

A. A description of the management envisioned for the property for the first 10 years following acquisition. When the application proposes acquiring an interest in property, the application must provide a description of the anticipated management responsibilities retained by the landowner and those to be assumed by the State or a cooperating entity; [2001, c. 564, §1 (NEW).]

B. Preliminary estimates of the costs to the State or a cooperating entity of managing the land for the uses proposed in the application; and [2001, c. 564, §1 (NEW).]

C. Preliminary estimates of the costs associated with monitoring compliance with an easement when an interest in land is acquired. [2001, c. 564, §1 (NEW).]

[ 2001, c. 564, §1 (NEW) .]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1989, c. 876, §B1 (AMD). 1993, c. 728, §10 (AMD). 1995, c. 462, §D1 (AMD). 2001, c. 466, §2 (AMD). 2001, c. 564, §1 (AMD). 2007, c. 64, §1 (AMD). 2007, c. 353, §§1-3 (AMD). 2011, c. 381, §1 (AMD).



5 §6207-A. Use of eminent domain

The board may expend funds to acquire an interest in land obtained by the use of eminent domain only if the acquisition has been approved by the Legislature or is with the consent of the owner or owners of the land, as the identity and address of the owner or owners is shown on the tax maps or other tax records of the municipality in which the land is located. If the land is located within the unorganized territory, for purposes of this section the identity of the owner or owners must be as shown on the tax maps or other tax records of the State Tax Assessor. [1995, c. 139, §1 (AMD).]

SECTION HISTORY

1989, c. 485, §2 (NEW). 1989, c. 603, §2 (RPR). 1993, c. 728, §11 (AMD). 1995, c. 139, §1 (AMD).



5 §6208. Municipal approval

1. Approval. Approval by the elected municipal officials is required when more than 1% of a municipality's state valuation is considered for acquisition under a bond issue.

[ 1993, c. 728, §12 (AMD) .]

2. Transactions. Any acquisition by eminent domain funded by the board, when the land exceeds either 50 acres or $100,000 in assessed value, is subject to the approval of the municipality in which the land is located. That approval may be obtained either from the elected municipal officials or, if those officials do not approve, by vote of the town meeting or by referendum of the electorate. If the land involved is located within the unorganized territory, this requirement does not apply.

[ 1993, c. 728, §12 (AMD) .]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1989, c. 603, §3 (AMD). 1993, c. 728, §12 (AMD).



5 §6208-A. Unorganized territory; county approval

1. Approval. Approval by the county commissioners is required if land proposed to be acquired under a bond issue within the unorganized territory in a county constitutes more than 1% of the state valuation within the county.

[ 1999, c. 514, Pt. B, §1 (NEW) .]

2. Transactions. Any acquisition of land within an unorganized territory by eminent domain funded by the board, when the land exceeds either 50 acres or $100,000 in assessed value, must be approved by the county in which the land is located. That approval may be obtained either from the county commissioners or, if they do not approve, by referendum of the legal voters within the county.

[ 1999, c. 514, Pt. B, §1 (NEW) .]

SECTION HISTORY

1999, c. 514, §B1 (NEW).



5 §6209. Ownership; title; management

1. Uses of funds. The board may use the Land for Maine's Future Fund and the Public Access to Maine Waters Fund to acquire real property in both fee and less-than-fee simple interest, including, but not limited to, conservation easements, access easements, scenic easements, other permanent interests in land and long-term leases of at least 99 years, provided that those acquisitions are primarily natural lands meeting the criteria set forth in this chapter.

[ 1993, c. 728, §13 (AMD) .]

2. Title. Title to all lands acquired pursuant to this chapter must be vested solely in the State. Management responsibilities for the acquired lands may be contracted by the land-owning state agency to cooperating entities, subject to appropriate lease arrangements, upon the recommendation of the agency's commissioner and approval of the board.

[ 1993, c. 728, §13 (AMD) .]

3. Matching funds. When matching funds for a project include cash not derived from a bond request, an allocation of up to 20% of the appraised value of the acquired land or the amount of cash, whichever is less, may be put into the stewardship account of the state agency holding title to the land.

[ 1993, c. 728, §13 (AMD) .]

4. Payments. Payments from the fund may be made to cooperating entities for qualifying lands acquired on behalf of the State, provided that a state agency has issued to the cooperating entity a letter of intent requesting assistance in the acquisition. Upon submission to the state agency of a cooperating entity's direct expenses for acquisition and related costs of an authorized acquisition, the board shall authorize payment of those expenses, provided that the total of all expenses does not exceed the appraised value of the acquired property. Expenses must be paid at intervals during the acquisition process, as determined by the board.

[ 1993, c. 728, §13 (AMD) .]

5. Land evaluated. All lands acquired with money from the Land for Maine's Future Fund or the Public Access to Maine Waters Fund must be evaluated for rare, threatened or endangered species of plants and animals, exemplary natural communities, features of historic significance and other high priority natural features and ecologic functions as determined by the board, with reference to the best inventory data available to the State. Subsequent management by state agencies holding properties found to have such important features and functions must reflect the objective of maintaining and protecting those features and functions.

[ 1993, c. 728, §13 (AMD) .]

6. Legislative approval. Except as provided in subsection 7, land acquired under this chapter may not be sold or used for purposes other than those stated in this chapter, unless approved by a 2/3 majority of the Legislature.

[ 2011, c. 278, §1 (AMD) .]

7. Conveyance of an access easement across a rail trail. Notwithstanding any other provision of law, the Director of the Bureau of Parks and Lands within the Department of Agriculture, Conservation and Forestry, with the approval of the Governor and the Commissioner of Agriculture, Conservation and Forestry, may sell or otherwise convey in accordance with Title 12, section 1814-A access rights by easement across a rail trail acquired under this chapter.

For the purposes of this subsection, "rail trail" means a former railroad right-of-way in which the Department of Agriculture, Conservation and Forestry holds an ownership interest and that is:

A. No longer used for rail service; and [2011, c. 278, §2 (NEW).]

B. Managed by the Department of Agriculture, Conservation and Forestry for use as a recreational trail. [2011, c. 278, §2 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

[ 2011, c. 278, §2 (NEW); 2011, c. 657, Pt. W, §§5-7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1987, c. 506, §§1, 4 (NEW). 1993, c. 728, §13 (AMD). 2011, c. 278, §§1, 2 (AMD). 2011, c. 657, Pt. W, §§5-7 (REV). 2013, c. 405, Pt. A, §24 (REV).



5 §6210. Data sharing

If the board transfers in writing to any local or federal agency any written information acquired by the board under this chapter concerning any land, the board shall, upon transfer, notify the landowner of the transfer by certified mail. [1989, c. 485, §3 (NEW).]

SECTION HISTORY

1989, c. 485, §3 (NEW).



5 §6211. Land for Maine's Future Board-sponsored credit card

1. Land for Maine's Future Board-sponsored credit card. The Land for Maine's Future Board may enter into an agreement with a financial institution, as defined in Title 9-B, section 131, subsection 17, a credit union, as defined in Title 9-B, section 131, subsection 12, or other credit card issuer to issue a credit card for the benefit of the Land for Maine's Future Board.

[ 1995, c. 516, §1 (AMD) .]

2. Agreement. If the Land for Maine's Future Board enters into an agreement with a financial institution, credit union or other credit card issuer in accordance with subsection 1, the Land for Maine's Future Board shall negotiate the most favorable agreement for the Land for Maine's Future Board, considering such factors as:

A. The rate for the Land for Maine's Future Board's fee by a credit card issuer; [1995, c. 358, §1 (NEW).]

B. The ability of the financial institution or other credit card issuer to market the card successfully; and [1995, c. 516, §1 (AMD).]

C. Customer service offered by the financial institution or other credit card issuer. [1995, c. 516, §1 (AMD).]

[ 1995, c. 516, §1 (AMD) .]

3. Distribution of proceeds. Funds received by the Land for Maine's Future Board under the agreement with the financial institution, credit union or other credit card issuer must be deposited in a separate, interest-bearing account within the Land for Maine's Future Fund. The account must be held separate and apart from all other money, funds and accounts. Eligible investment earnings credited to the assets of the account become part of the assets of the account. Any balance remaining in the account at the end of any fiscal year must be carried forward to the next fiscal year. Notwithstanding section 6203, subsection 3, the board may expend funds deposited in the account pursuant to this section to cover administrative costs and for staff support and consulting services, as determined necessary by the board to carry out its duties under this chapter.

[ 1999, c. 731, Pt. H, §1 (AMD) .]

SECTION HISTORY

1995, c. 358, §1 (NEW). 1995, c. 516, §1 (AMD). 1999, c. 731, §H1 (AMD).









Part 15-B: WATER RESOURCES MANAGEMENT BOARD

Chapter 355: WATER RESOURCES MANAGEMENT BOARD

5 §6301. Board created; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 571, §B2 (NEW). MRSA T. 5, §6306 (RP).



5 §6302. Board membership; chair (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 571, §B2 (NEW). MRSA T. 5, §6306 (RP).



5 §6303. Board compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 571, §B2 (NEW). MRSA T. 5, §6306 (RP).



5 §6304. Meetings; staff (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 571, §B2 (NEW). MRSA T. 5, §6306 (RP).



5 §6305. Report; reporting deadline (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 571, §B2 (NEW). 1991, c. 35, (AMD). MRSA T. 5, §6306 (RP).



5 §6306. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 571, §B2 (NEW). MRSA T. 5, §6306 (RP).









Part 16: STATE DEVELOPMENT OFFICE

Chapter 361: STATE DEVELOPMENT OFFICE

5 §7001. State Development Office (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 481, §3 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7002. State Development Director (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 481, §3 (NEW). 1975, c. 771, §92 (AMD). 1975, c. 777, §8 (AMD). 1977, c. 308, (AMD). 1977, c. 360, §34 (AMD). 1977, c. 696, §46 (AMD). 1979, c. 547, §1 (AMD). 1981, c. 173, §§1,2 (AMD). 1981, c. 456, §A20 (AMD). 1981, c. 512, §1 (AMD). 1981, c. 698, §9 (AMD). 1983, c. 135, (AMD). 1983, c. 477, Pt. E, Subpt. 26, §§2, 3 (AMD). 1983, c. 519, §1 (AMD). 1985, c. 464, §§1,4 (AMD). 1985, c. 471, §§1,2 (AMD). 1985, c. 779, §21 (AMD). 1987, c. 534, §§A16,A19 (RP). 1987, c. 542, §§I1,I6 (AMD). 1987, c. 769, §A14 (AMD).



5 §7003. Tourism promotion and information services (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 567, §1 (NEW). 1981, c. 505, §1 (AMD). 1983, c. 477, Pt. E, Subpt. 26, §4 (RP).



5 §7004. Tourism promotion and information services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 477, Pt. E, Subpt. 26, §5 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7005. Maine Vacation-travel Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 477, Pt. E, Subpt. 26, §5 (NEW). 1983, c. 812, §§35, 36 (AMD). 1987, c. 534, §§A16, A19 (RP).



5 §7006. Travel Promotion Matching Fund Program (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 477, Pt. E, Subpt. 26, §5 (NEW). 1985, c. 785, §A79 (AMD). 1987, c. 534, §§A16,A19 (RP).



5 §7007. Appropriation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 477, Pt. E, Subpt. 26, §5 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7008. Report to Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 477, Pt. E, Subpt. 26, §5 (NEW). 1987, c. 534, §§A16,A19 (RP).



Subchapter 2: COMMUNITY INDUSTRIAL BUILDINGS PROGRAM

5 §7010. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §2 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7011. Community Industrial Buildings Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §2 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7012. Assistance to development corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §2 (NEW). 1985, c. 825, (AMD). 1987, c. 534, §§A16,A19 (RP).






Subchapter 3: BUSINESS ASSISTANCE AND SERVICE REFERRAL PROGRAM

5 §7015. Program; design (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 464, §§2,4 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7016. Program to be promoted (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 464, §§2,4 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7017. Agencies to cooperate (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 464, §§2,4 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7018. State Planning Office to provide notice of federal grant approval (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 464, §§2,4 (NEW). 1987, c. 534, §§A16,A19 (RP).












Part 16-A: MAINE QUALITY OF PLACE

Chapter 363: MAINE QUALITY OF PLACE JOBS CREATION AND INVESTMENT STRATEGY

5 §7019. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 483, §1 (NEW). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. EE, §3 (RP).



5 §7020. Maine Quality of Place Council (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 483, §1 (NEW). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. EE, §3 (RP).



5 §7020-A. Council responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 483, §1 (NEW). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. EE, §3 (RP).









Part 17: STATUS OF WOMEN

Chapter 371: MAINE COMMISSION FOR WOMEN

5 §7021. Commission established (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1983, c. 812, §37 (RPR). 1989, c. 503, §B23 (AMD). 1991, c. 622, §S5 (RP).



5 §7022. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1991, c. 376, §23 (AMD). 1991, c. 622, §S5 (RP).



5 §7023. Term of office (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1991, c. 622, §S5 (RP).



5 §7024. Vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1991, c. 622, §S5 (RP).



5 §7025. Chairperson (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1991, c. 622, §S5 (RP).



5 §7026. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1991, c. 376, §§24,25 (AMD). 1991, c. 622, §S5 (RP).



5 §7027. Meetings; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1983, c. 812, §38 (AMD). 1991, c. 622, §S5 (RP).



5 §7028. Staff; funding (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1991, c. 622, §S5 (RP).






Chapter 371-A: PERMANENT COMMISSION ON THE STATUS OF WOMEN

5 §7029. Commission established

The Permanent Commission on the Status of Women, established by section 12004-I, subsection 88-A and referred to in this chapter as "the commission," is an independent commission. The commission shall promote, carry out and coordinate programs designed to improve opportunities for women in the State. [2009, c. 191, §1 (NEW).]

SECTION HISTORY

2009, c. 191, §1 (NEW).



5 §7030. Membership

The commission consists of 17 members, including 7 appointed by the Governor, 5 appointed by the President of the Senate and 5 appointed by the Speaker of the House of Representatives. In making these appointments, the Governor, the President of the Senate and the Speaker of the House of Representatives shall consider and appoint residents of the State who have a knowledge of problems facing women in the State, who have experience in advocacy relating to women's issues and who provide leadership in programs or activities that improve opportunities for women. The members of the commission must be chosen from throughout the State, and the majority of members must be women. A member of the Legislature may not be appointed to the commission. The Governor shall appoint 7 members, each of whom represents one of the following interests: minorities, the elderly, low-income people, persons with disabilities, youth, working with victims of domestic violence and federally recognized tribes in the State. [2009, c. 191, §1 (NEW).]

SECTION HISTORY

2009, c. 191, §1 (NEW).



5 §7030-A. Term of office

Members of the commission are appointed for 2-year terms, except that, of those members first appointed, 4 appointed by the Governor, 2 appointed by the President of the Senate and 2 appointed by the Speaker of the House must be appointed for one-year terms. The term of office of each member must be designated at the time of appointment. [2009, c. 191, §1 (NEW).]

Members of the commission may serve after the expiration of their terms until their successors have taken office. The Governor, the President of the Senate and the Speaker of the House may terminate the membership of their respective appointees for good cause. The reason for the termination must be communicated in writing to a member whose membership is terminated. The membership of any member of the commission must be terminated if the member is absent from 3 consecutive meetings without communicating good cause to the chair of the commission. [2009, c. 191, §1 (NEW).]

SECTION HISTORY

2009, c. 191, §1 (NEW).



5 §7030-B. Vacancies

A member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed serves only for the remainder of that term and must be appointed by the same appointing authority. Any vacancy on the commission does not affect its powers. [2009, c. 191, §1 (NEW).]

SECTION HISTORY

2009, c. 191, §1 (NEW).



5 §7030-C. Chair

The Governor shall select from among the members of the commission a chair. The chair is authorized to appoint subcommittees. [2013, c. 104, §1 (AMD).]

SECTION HISTORY

2009, c. 191, §1 (NEW). 2013, c. 104, §1 (AMD).



5 §7030-D. Powers and duties

The commission shall advise and consult with the Governor and the Legislature about, and assist them in improving, opportunities for women in the State by: [2009, c. 191, §1 (NEW).]

1. Research. Carrying out research programs necessary to determine the status of women in the State;

[ 2009, c. 191, §1 (NEW) .]

2. Activities. Promoting and coordinating activities on state and local levels designed to meet the problems of women in the State;

[ 2009, c. 191, §1 (NEW) .]

3. Advocate. Serving as an advocate for women in making recommendations on proposed budgetary, legislative and policy actions to the Governor, the Legislature and other officials of the State and the Federal Government with respect to state and federal policies, programs and other activities affecting or relating to women in the State;

[ 2009, c. 191, §1 (NEW) .]

4. Information. Informing the public about the presence or absence of opportunities for women in the State;

[ 2009, c. 191, §1 (NEW) .]

5. Meetings. Conducting public hearings, conferences, workshops and other such meetings to obtain information about, discuss and publicize the needs of and solutions to the problems of women; and

[ 2009, c. 191, §1 (NEW) .]

6. Reports. Making a biennial report to the Governor and the Legislature concerning the work and interests of the commission.

[ 2009, c. 191, §1 (NEW) .]

The commission may accept funds from the Federal Government, from a political subdivision of the State or from an individual, a foundation or a corporation and may expend funds for purposes that are consistent with this chapter. Funds received under this section must be deposited in a nonlapsing Other Special Revenue Funds account within the Department of the Secretary of State to support the work of the commission. [2013, c. 104, §2 (NEW).]

SECTION HISTORY

2009, c. 191, §1 (NEW). 2013, c. 104, §2 (AMD).



5 §7030-E. Meetings; compensation

The commission shall meet at the call of the chair not less than 4 times each year. [2009, c. 191, §1 (NEW).]

SECTION HISTORY

2009, c. 191, §1 (NEW).



5 §7030-F. Staff support

The Secretary of State shall provide staffing support as required. [2009, c. 191, §1 (NEW).]

SECTION HISTORY

2009, c. 191, §1 (NEW).









Part 17-A: CIVIL SERVICE

Chapter 372: STATE CIVIL SERVICE SYSTEM

Subchapter 1: STRUCTURE AND AUTHORITY

Article 1: BUREAU OF HUMAN RESOURCES

5 §7031. Purpose and mission

The Legislature finds that State Government is the largest single employer in the State and has a substantial impact, not only upon the growth and development of the State, but also with respect to policies that directly affect Maine citizens. The Legislature further finds that state employees are a valuable human resource who possess valuable skills and knowledge necessary to the effective operation of State Government and to the general health, safety and welfare of Maine citizens. [1985, c. 785, Pt. B, §38 (NEW).]

The Legislature further finds that it is essential to the welfare of all Maine citizens for state employees to undertake their duties and responsibilities in a conscientious and dependable manner. It is also of vast importance to the efficient and effective operation of State Government that all qualified Maine citizens have fair and equal opportunity to enter the service of State Government on the basis of merit and to work free from the forces of favoritism, nepotism and political patronage. Further, it is essential that individuals possessing the knowledge and skills necessary for the effective operation of State Government are hired and retained. [1985, c. 785, Pt. B, §38 (NEW).]

To achieve these goals, it is vital that the personnel administrative organization of State Government recognize and develop the talents, contributions and potential of state employees and applicants for employment. [1985, c. 785, Pt. B, §38 (NEW).]

It is in the public interest and is the policy of the State of Maine to foster and encourage an educational leave program to permit employees of the State to increase knowledge and skills and to improve work techniques and procedures. This would permit the agencies themselves and the citizens of Maine to benefit by what the employee has learned and will impart to others upon return. [2001, c. 519, §3 (NEW).]

It is the intent of the Legislature to establish the Bureau of Human Resources as the agency responsible for the administration of the human resources activities of State Government and that shall act as a service organization to respond quickly and effectively to the needs of state employees and state agencies. It is also the intent of the Legislature that the Bureau of Human Resources operate flexibly to expedite the duties and responsibilities of state employees and state agencies. [2007, c. 240, Pt. HH, §3 (AMD).]

Every employee of the Bureau of Human Resources and any other affected state agency shall act to assure that the provisions of the Civil Service Law are carried out in an open, fair and expeditious manner, with the objective of hiring and retaining the best person for a position as quickly as possible. To this end, all state agencies shall take steps to speed up handling of matters and to reduce and simplify the procedures and paperwork required by the Civil Service Law. [RR 1991, c. 2, §10 (COR).]

It is not the intent of the Legislature in this chapter or any part of it to limit or restrict the rights of state employees to bargain collectively as provided in Title 26. [1985, c. 785, Pt. B, §38 (NEW).]

SECTION HISTORY

1985, c. 785, §B38 (NEW). RR 1991, c. 2, §10 (COR). 2001, c. 519, §3 (AMD). 2007, c. 240, Pt. HH, §3 (AMD).



5 §7032. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 785, Pt. B, §38 (NEW).]

1. Appeals board. "Appeals board" means the State Civil Service Appeals Board.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Appointing authority. "Appointing authority" means the officer, board, commission, person or group of persons having the power by virtue of the Constitution of Maine, a statute or lawfully delegated authority to make appointments.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

3. Classified service. "Classified service" means all offices and positions of trust and employment in state service, except those placed in the unclassified service by chapter 71.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Director. "Director" means the Director of Human Resources.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

5. Eligible register. "Eligible register" means any book or other type of record or list on which the names of persons are placed who are qualified for the specific job classification for which the register is created.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

6. Employee. "Employee" means any person holding a position subject to appointment by an appointing authority.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

6-A. Employee from the executive branch in the unclassified service. "Employee from the executive branch in the unclassified service" means all executive branch employees listed in section 931, but does not include any elective or constitutional officers listed in that section or their direct appointees.

[ 1997, c. 498, §2 (NEW) .]

7. Policy Review Board.

[ 1999, c. 668, §8 (RP) .]

8. Resident. "Resident" means a person who is domiciled in this State.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1997, c. 498, §2 (AMD). 1999, c. 668, §8 (AMD).



5 §7033. Bureau of Human Resources; established

1. Goals and objectives. The Bureau of Human Resources is established within the Department of Administrative and Financial Services as the administrative agency for state civil service matters and as a service agency to state agencies and departments. In addition to any other goals and objectives established in this chapter, the Bureau of Human Resources shall strive to:

A. Establish within State Government a high concern for state employees as people; [1985, c. 785, Pt. B, §38 (NEW).]

B. Provide managers with the skills and knowledge needed to manage people effectively with particular emphasis on "people soundness;" [1985, c. 785, Pt. B, §38 (NEW).]

C. Establish a civil service system that provides State Government with highly qualified and motivated employees; [1985, c. 785, Pt. B, §38 (NEW).]

D. Encourage state employees to realize their potential and thereby increase the quality of service; [1985, c. 785, Pt. B, §38 (NEW).]

E. Establish itself as a service agency to assist other agencies and departments of State Government to perform their duties in an efficient and quality manner; [1985, c. 785, Pt. B, §38 (NEW).]

F. Preserve the integrity of the civil service system; [2007, c. 240, Pt. HH, §4 (AMD).]

G. Establish a civil service system with sufficient flexibility to adopt new technologies, procedures and policies in order to respond quickly and effectively to the needs of state agencies and employees; and [2007, c. 240, Pt. HH, §4 (AMD).]

H. Promote effective labor relations. [2007, c. 240, Pt. HH, §4 (NEW).]

[ 2007, c. 240, Pt. HH, §4 (AMD) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 2007, c. 240, Pt. HH, §4 (AMD).



5 §7034. Bureau of Human Resources; duties

The Bureau of Human Resources shall be responsible for the administration of the civil service system of State Government. The bureau shall: [1985, c. 785, Pt. B, §38 (NEW).]

1. Act in a professional, courteous manner. Perform its duties in a highly professional and helpful manner;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Cooperate with agencies. Cooperate and work closely with all state agencies with respect to the personnel needs and matters of each agency. The bureau shall strive to ensure that personnel policies are understood and carried out by the agencies;

[ 1999, c. 668, §9 (AMD) .]

3. Respond quickly to requests. Act expeditiously upon requests of state agencies and state employees with respect to civil service matters;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Provide managerial training. To the extent that resources are available, provide training in management and supervision to all persons who enter into management and supervisory positions in State Government and provide management and supervisory training on a periodic basis to ensure that managerial and supervisory personnel are knowledgeable of the most current management theories and practices.

Managerial and supervisory training shall include, among other factors, training in employee evaluation. This training at a minimum shall include at least one day of training for every supervisor during their first probationary period as a supervisor;

[ 1987, c. 349, Pt. H, §5 (AMD) .]

5. Update registers. Update, at least annually, all registers of eligibility in the classified service, upon implementation of necessary automated procedures;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

6. Review applications. Review applications for positions in State Government and determine the eligibility of the applicants in an expeditious manner;

[ 1991, c. 528, Pt. III, §15 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §15 (AMD) .]

7. Implementation. Implement, in a conscientious manner, the tasks and duties assigned by the director;

[ 1991, c. 528, Pt. III, §15 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §15 (AMD) .]

8. Administer state employee health program. Develop and maintain policies and programs directed to a healthful and safe working environment for state employees to include the administration of a first aid and health service in the State House complex for state employees and State House visitors;

[ 1991, c. 528, Pt. III, §16 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §16 (NEW) .]

9. Administer state employee health insurance program. Administer a health insurance program that is consistent with the rules adopted by the State Employee Health Commission and the requirements of sections 285 to 286-A;

[ 1991, c. 780, Pt. Y, §93 (AMD) .]

10. Administer state employee assistance program. Administer assessment and referral services for employees in need of these services in accordance with the program defined by section 957; and

[ 1991, c. 780, Pt. Y, §93 (AMD) .]

11. Administer state employee workers' compensation program. Administer the program of workers' compensation for state employees in conjunction with the programs for health and wellness and health insurance.

[ 1991, c. 780, Pt. Y, §94 (NEW) .]

12. Represent departments, agencies and commissions. Represent all departments, agencies and commissions of the Executive Branch, as directed by the Governor, pursuant to Title 26, section 979-A, et seq.

[ 2007, c. 240, Pt. HH, §5 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 349, §H5 (AMD). 1991, c. 528, §§III15,16 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§III15,16 (AMD). 1991, c. 780, §§Y93,94 (AMD). 1999, c. 668, §9 (AMD). 2007, c. 240, Pt. HH, §5 (AMD).



5 §7035. Director of Human Resources

The Director of Human Resources must be qualified by education or experience in the administration of personnel systems, public or private, and in human resource management. The commissioner shall appoint the Director of Human Resources who serves at the pleasure of the commissioner. [1997, c. 632, §1 (AMD).]

The director may name a designee to conduct employee relations activities set forth in Title 26, chapter 9-B and other proceedings such as negotiations, mediation, fact-finding, arbitration, grievance proceedings, unemployment compensation proceedings, workers' compensation proceedings, human rights proceedings and other labor relations proceedings. [2007, c. 240, Pt. HH, §6 (NEW).]

1. Education and experience in personnel systems.

[ 1997, c. 632, §1 (RP) .]

2. Restricted political activity.

[ 1997, c. 632, §1 (RP) .]

3. Record of achievement.

[ 1997, c. 632, §1 (RP) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1997, c. 498, §3 (AMD). 1997, c. 632, §1 (AMD). 2007, c. 240, Pt. HH, §6 (AMD).



5 §7036. Duties of the director

The Director of Human Resources shall be responsible for the administration of this chapter. In carrying out these duties and responsibilities, the director shall: [2007, c. 240, Pt. HH, §7 (AMD).]

1. Develop administrative procedures. Develop administrative procedures which are not subject to the Maine Administrative Procedure Act, chapter 375, with respect to the internal management of the office and the interaction of the office with other state agencies;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

1-A. Conduct employee relations activities. Act as directed by the Governor, through the Commissioner of Administrative and Financial Services, to carry out all employee relations functions as set forth in Title 26, section 979-A, subsection 5, paragraphs A to G.

[ 2007, c. 240, Pt. HH, §8 (NEW) .]

2. Develop training programs. Provide for a statewide coordinated training and organizational development system and services; develop and implement training programs to ensure that managers and supervisors have the skills and knowledge needed to manage people effectively; provide career and professional development programs for employees; provide state agencies with organizational development and management consulting services; provide technical assistance and other programs for training and organizational development; and provide supported employment and special appointment counseling and placement.

A. The director may employ staff and contract for professional services as necessary to develop and conduct training, organizational development and managerial development programs. [1989, c. 501, Pt. P, §19 (NEW).]

B. Charges may be made to state agencies for programs and services provided. Any rate schedule recommended by the director is subject to the approval of the commissioner. [2007, c. 466, Pt. A, §13 (AMD).]

C. The Training and Organizational Development Fund is established as a dedicated revenue account fund for the purposes of this subsection. [1989, c. 501, Pt. P, §19 (NEW).]

D. No expenditures may be made from the Training and Organizational Development Fund for the purpose of providing any state employee, elected official or appointee with training intended specifically to enhance and promote their image as an individual without the authorization of the Governor; [1989, c. 501, Pt. P, §19 (NEW); 1989, c. 702, Pt. E, §3 (AMD).]

[ 2007, c. 466, Pt. A, §13 (AMD) .]

3. Provide information.

[ 2007, c. 240, Pt. HH, §9 (RP) .]

4. Develop career information. Develop and distribute brochures to provide periodic seminars to state employees that provide information regarding:

A. Careers available in State Government; [1985, c. 785, Pt. B, §38 (NEW).]

B. Job descriptions of the different careers or job classifications; [1985, c. 785, Pt. B, §38 (NEW).]

C. Basic qualifications for and requirements of the careers or job classifications; and [1985, c. 785, Pt. B, §38 (NEW).]

D. The process by which a person obtains additional information about and applies for different positions in the classified service; [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

5. Be responsible for development and implementation of system of registers of eligibles. Be responsible for the development and use of registers of eligibles and the updating of these registers.

The director shall implement the procedures authorized by this subsection with the goal to establish an efficient hiring process that meets the satisfaction of the agencies that the office serves;

[ 1999, c. 668, §10 (AMD) .]

6. Develop and oversee job application process. Develop and oversee the administration of the job application process with the goal to establish a very efficient process that meets the needs established in subsection 4;

[ 1999, c. 668, §10 (AMD) .]

7. Work closely with state agencies. Work closely and cooperate with state agencies with respect to personnel matters and personnel needs of state agencies and state employees. Personnel matters and personnel needs include, but are not limited to, the following:

A. Requests of state agencies' lists of eligible persons to fill vacant or new positions; [1985, c. 785, Pt. B, §38 (NEW).]

B. Requests of state agencies for reclassifications and reallocations of positions; [1985, c. 785, Pt. B, §38 (NEW).]

C. Requests of state employees for information about job opportunities in State Government; and [1985, c. 785, Pt. B, §38 (NEW).]

D. Requests of state employees for job reclassifications and reallocations. [1985, c. 785, Pt. B, §38 (NEW).]

The director shall, at least once a year, meet with the commissioners and directors of other state agencies to discuss, individually, the personnel needs and problems of each state agency and proposed solutions that may be offered by the various agencies. The director shall also discuss with each agency any future changes to the civil service system that the director intends to propose;

[ 2007, c. 466, Pt. A, §14 (AMD) .]

8. Establish and implement job performance evaluation process. Establish and implement an employee job performance evaluation process to be used by all agencies with employees in the classified service. The job performance evaluation procedure must be consistent in its use and application among all classified service employees;

[ 1999, c. 668, §10 (AMD) .]

9. Respond to requests of applicants for information concerning their qualifications for positions in State Government. Respond to requests of applicants and provide information to the applicants with respect to their qualifications, including their test scores, strengths of the applicants, weaknesses of the applicants, areas in need of improvement and the means by which the applicants may improve qualifications;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

10. Undertake long-term and short-term planning. Undertake long-term and short-term planning with respect to the needs of the civil service system within the ensuing year and in the next 5 years. The director shall focus on the types of positions, qualifications and requirements for these positions, technologies and types of procedures necessary to maintain an efficient, modern, comprehensive, conscientious and effective state employee labor force;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

11. Investigate complaints. Investigate complaints and problems relating to the administration and operation of the civil service system and inform the joint standing committee of the Legislature having jurisdiction over State Government of any legislation necessary to resolve the problems;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

12. Coordinate and use State Government services. Coordinate and use the services available to State Government to create an effective, motivated state employee labor force, including the services of the Bureau of Employment Services; the Welfare Employment, Education and Training, WEET, program of the Department of Health and Human Services; and any other services that are appropriate to the purpose of the Bureau of Human Resources;

[ 1995, c. 560, Pt. G, §4 (AMD); 1995, c. 560, Pt. G, §29 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

13. Evaluate the operation of the civil service system. Evaluate the operation of the civil service system and report its findings to the joint standing committee of the Legislature having jurisdiction over State Government by October 15th of each year. This report shall include, at a minimum, the following:

A. The turnover rate in the state employee labor force for the classified and the unclassified services for the previous fiscal year; [1985, c. 785, Pt. B, §38 (NEW).]

B. The turnover rate for each job classification for the previous fiscal year; [1985, c. 785, Pt. B, §38 (NEW).]

C. The total number and disposition of job reclassification requests, which shall also indicate the period of time for a final decision for each request; [1985, c. 785, Pt. B, §38 (NEW).]

D. The number of vacancies, occurring in the previous fiscal year, which required recruitment of personnel and the length of time required to fill each vacancy. The time period shall be measured from the time of notice of departure, transfer or promotion of the previous incumbent to the successor's assumption of the position; [1985, c. 785, Pt. B, §38 (NEW).]

E. The reason for the occurrence of each vacancy that occurred in the previous fiscal year to include job promotion, problems with management and any other causes for the vacancies; and [1985, c. 785, Pt. B, §38 (NEW).]

F. The training programs instituted by the bureau and the number of persons completing these programs in the previous fiscal year; [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

14. Employ staff and other assistance. Employ staff, who must be employed in the classified service in accordance with the Civil Service Law. Persons appointed to major policy-influencing positions are unclassified and serve at the pleasure of the director. The classified and unclassified employees in the Bureau of Human Resources shall comply with section 7056-A, defining the political activities in which the employees may engage. All managerial, policy-influencing and professional employees in the bureau must be qualified by education, training and experience in the administration of personnel systems;

[ 1997, c. 498, §4 (AMD) .]

15. Prepare a budget. Prepare a budget for the administration and operation of the Bureau of Human Resources in accordance with the provisions of law that apply to departments of State Government;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

16. Meet with Policy Review Board.

[ 1999, c. 668, §11 (RP) .]

17. Adopt rules. Adopt rules in accordance with the Maine Administrative Procedure Act, chapter 375, with respect to:

A. Provisional, emergency, exceptional and temporary appointments; [1985, c. 785, Pt. B, §38 (NEW).]

B. Leave of absence, resignation, hours of service, vacation and sick leave; [1985, c. 785, Pt. B, §38 (NEW).]

C. Personnel records; [1985, c. 785, Pt. B, §38 (NEW).]

D. Suspension, lay off, dismissal and demotion; [1985, c. 785, Pt. B, §38 (NEW).]

E. Promotion in the classified service; [1985, c. 785, Pt. B, §38 (NEW).]

F. Probationary periods; [1985, c. 785, Pt. B, §38 (NEW).]

G. Certification of payrolls; [1985, c. 785, Pt. B, §38 (NEW).]

H. Eligible registers; [1985, c. 785, Pt. B, §38 (NEW).]

I. Classification of positions in the classified service; [1985, c. 785, Pt. B, §38 (NEW).]

J. Compensation plan; [1985, c. 785, Pt. B, §38 (NEW).]

K. Examination for admission to the classified service; [1985, c. 785, Pt. B, §38 (NEW).]

L. Transfer; [1985, c. 785, Pt. B, §38 (NEW).]

M. In-service training; [1985, c. 785, Pt. B, §38 (NEW).]

N. Service ratings; and [1985, c. 785, Pt. B, §38 (NEW).]

O. Alternative work hours; [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

18. Records.

[ 1987, c. 402, Pt. B, §§6, 7 (RP) .]

19. Hearings. In the course of any investigations under chapters 56, 65, 67, 71 and this chapter, hold hearings for the purpose of gathering information. The hearings are not adjudicatory proceedings under the Maine Administrative Procedure Act, chapter 375. In conjunction with the hearings, the director may administer oaths and subpoena and require the attendance of witnesses and the production of books, papers, public records and other documentary evidence pertinent to the investigation.

In case of the refusal of any person to comply with any subpoena issued under this subsection or to testify to any matter regarding which that person may be lawfully interrogated, the Superior Court in any county on application of the commissioner may issue an order requiring that person to comply with the subpoena and to testify; and any failure to obey the order of the court may be punished by the court as a contempt of the court;

[ RR 2001, c. 2, Pt. A, §8 (COR) .]

20. Contract and enter into agreements. Enter into contracts and agreements to achieve the purposes of this chapter;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

21. Enforcement. To enforce the observance of the Civil Service Law and the rules made under it;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

22. Records. Keep a full and complete record of adjudicatory proceedings, including hearings on matters of classification, reclassification or allocation, in accordance with the Maine Administrative Procedure Act, chapter 375, sections 9059 and 9061, and to keep a record of votes taken in rule-making proceedings in accordance with the Maine Administrative Procedure Act, section 8056, and to keep full and complete minutes of investigatory hearings. These records and minutes must be open to public inspection unless otherwise provided by law;

[ 1991, c. 528, Pt. III, §17 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §17 (AMD) .]

23. Organization and decentralization. Organize the bureau as the director determines most efficient and to decentralize personnel management among the various departments and agencies of the State consistent with the requirements of section 7031 and determined in the best interest of efficient administration;

[ 1991, c. 528, Pt. III, §17 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §17 (AMD) .]

24. Administer state employee health insurance program for state employees. Administer the Employee Health Insurance Program and the fund accounts established for this purpose by sections 286, 286-A and 1731;

[ 1991, c. 528, Pt. III, §18 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §18 (NEW) .]

25. Administer proactive state employee health and safety program. Work with other bureaus and departments and state employees and their representatives to establish policies and programs that minimize the risk of injury to and incidence of illness among state employees, to include the administration of a first aid and health service in the State House complex for state employees and State House visitors;

[ 2007, c. 240, Pt. HH, §10 (AMD) .]

26. Administer employee assistance program for state employees. Oversee and direct an employee assistance program for the purpose of assisting state employees to address and overcome personal difficulties that interfere with performance and productivity;

[ 2003, c. 230, §1 (AMD) .]

27. Administer state employee workers' compensation program. Administer the program of workers' compensation for state employees in conjunction with the programs for health and wellness and health insurance; and

[ 2003, c. 230, §2 (AMD) .]

28. Ensure establishment of policies regarding complaints against state employees. Ensure that each state agency establishes a policy that makes certain that complaints filed by the public against a state employee or group of state employees are addressed by that agency. Each agency policy must ensure that there are written instructions describing the most effective way for the public to file a complaint with the agency, a procedure for the agency to address complaints from the public and a provision that requires the agency to notify a complainant of the outcome of the complaint. This subsection does not authorize the release of confidential information that may not otherwise be released to the public.

[ 2003, c. 230, §3 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 402, §§B6,B7 (AMD). 1989, c. 501, §P19 (AMD). 1989, c. 702, §E3 (AMD). 1991, c. 528, §§III17,18 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§III17,18 (AMD). 1991, c. 780, §§Y95,96 (AMD). 1995, c. 560, §G4 (AMD). 1995, c. 560, §G29 (AFF). 1997, c. 498, §4 (AMD). 1999, c. 668, §§10,11 (AMD). RR 2001, c. 2, §A8 (COR). 2003, c. 230, §§1-3 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 240, Pt. HH, §§7-10 (AMD). 2007, c. 466, Pt. A, §§13, 14 (AMD).



5 §7037. Limitations on collective bargaining activity (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §B38 (NEW). 2007, c. 240, Pt. HH, §11 (RP).



5 §7038. Communications between management and employees

The director is responsible for the development and monitoring of a communications process between management and subordinate employees in each agency of State Government. [1999, c. 668, §12 (AMD).]

1. Factors to be considered. In the development of a communications' process for each agency, the director shall:

A. Consider the uniqueness and the responsibilities of each agency; [1985, c. 785, Pt. B, §38 (NEW).]

B. Consider the valuable information that nonsupervisory employees may contribute to the operation of each agency; [1985, c. 785, Pt. B, §38 (NEW).]

C. Consider the means, including confidentiality of identity, by which nonsupervisory employees may communicate information about department policies, procedures and practices to the management without intimidation or fear of reprisal from management; [1985, c. 785, Pt. B, §38 (NEW).]

D. Consider the need for communication between supervisory personnel and policy-influencing persons which is necessary for the efficient and effective implementation of department policies and procedures; [1985, c. 785, Pt. B, §38 (NEW).]

E. Consider employee evaluation of supervisors as a means of improving supervisory skills and management-employee relations; [1985, c. 785, Pt. B, §38 (NEW).]

F. Consider the means by which professional and nonprofessional employees discuss issues of mutual concern on a regular basis; [1985, c. 785, Pt. B, §38 (NEW).]

G. Emphasize an approach that promotes cooperation between management and nonsupervisory personnel; and [1985, c. 785, Pt. B, §38 (NEW).]

H. Any other variable considered by the director to be important to the process. [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Prohibitions. Any department policy, practice or procedure that any agency of State Government adopts or implements and which discriminates against persons for reasons other than merit, special skills or job qualifications or reasons authorized under collective bargaining agreements is void.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

3. Communication on a regular basis. Any communications' process established pursuant to this section shall function on a regular basis.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Penalty for failure to comply. The Commissioner of Administrative and Financial Services may not authorize payment of any debts or liabilities of a department or salaries of persons in policy-influencing positions in a department or agency that, upon written notification by the director, is not in compliance with this section.

[ 1991, c. 780, Pt. Y, §97 (AMD) .]

5. Schedules. The Department of Health and Human Services shall be the first state agency scheduled for review by the Bureau of Human Resources. Findings of this process shall be reported to the joint standing committees of the Legislature having jurisdiction over audit and program review and human resources prior to June 1, 1988.

[ 1987, c. 395, Pt. A, §23 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 395, §A23 (AMD). 1991, c. 780, §Y97 (AMD). 1999, c. 668, §12 (AMD). 2003, c. 689, §B6 (REV).



5 §7039. Civil Service Law

The Civil Service Law consists of chapters 65, 67, 68, 69, 71 and this chapter. Whenever reference is made in statute or rule to the Civil Service Law, the chapters delineated in this section apply. [RR 2001, c. 2, Pt. A, §9 (COR).]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 402, §§B8,B9 (AMD). RR 1999, c. 2, §3 (COR). RR 2001, c. 2, §A9 (COR).






Article 2: POLICY REVIEW BOARD

5 §7041. Policy Review Board; establishment; membership; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1985, c. 819, §A6 (AMD). 1991, c. 780, §§Y98-100 (AMD). 1993, c. 349, §11 (AMD). RR 1995, c. 2, §6 (COR). 1999, c. 668, §13 (RP).



5 §7042. Duties and responsibilities of the Policy Review Board (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 240, §2 (AMD). 1999, c. 668, §14 (RP).









Subchapter 2: EMPLOYEE POLICIES, PRACTICES AND RESTRICTIONS

Article 1: CITZENSHIP, RESIDENCY, HIRING PRACTICES AND VETERANS' PREFERENCE

5 §7051. General provisions

The following provisions apply to the classified and unclassified services or to the specific services as specified in this section. [1985, c. 785, Pt. B, §38 (NEW).]

1. Citizenship. In making appointments to or recruiting for any position on an open competitive basis in the classified service, preference shall be given to citizens of the United States. This requirement may be waived by the director on an individual basis when there exists compelling reasons for the waiver.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Discrimination prohibited. In carrying out this chapter, no discrimination may be made on account of political or religious opinions or affiliations or because of race or national origin, sex or marital status or age or physical disability, unless based upon a bona fide occupational qualification.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

3. Hiring and promoting neutrality. The final decision of whether a person will be hired or promoted by the State may not be made in part or wholly by a person related to the job candidate by consanguinity or affinity within the 4th degree. The director by rules shall insure that this section will not deprive any applicant or employee of full consideration for hiring or promotion.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Employees in military service; substitutes. Whenever any employee, regularly employed in other than a temporary position for a period of at least 6 months by the State or by any department, bureau, commission or office of the State, or by the University of Maine System, community colleges, Maine School Building Authority, Maine Turnpike Authority, Finance Authority of Maine or any other state or quasi-state agency, or by any county, municipality, township or school district within the State shall in time of war, contemplated war, emergency or limited emergency, enlist, enroll, be called or ordered or be drafted into the Armed Forces of the United States or any branch or unit thereof, or shall be regularly drafted under federal manpower regulations, the employee shall not be deemed or held to have thereby resigned from or abandoned employment, nor shall be removable during the period of service. "Temporary," for the purpose of this section means employment based on a seasonal or on-call basis or employment based on a contract of less than 6 months' duration.

A. [2001, c. 662, §1 (RP).]

B. [2001, c. 662, §2 (RP).]

C. [2001, c. 662, §2 (RP).]

D. [2001, c. 662, §3 (RP).]

E. When a permanent classified employee is on extended leave, a substitute may be employed, subject to personnel rules, until return or separation of the incumbent. [1985, c. 785, Pt. B, §38 (NEW).]

[ 2001, c. 662, §1-3 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

5. Probationary period; permanent appointments. All original appointments to the classified service and all subsequent promotional appointments within the classified service shall be for a probationary period. The duration of the probationary period shall be determined by the director in consultation with the director or commissioner of the agency, but in no case may it be for less than 6 months.

A. Probationary employees shall be reviewed at the end of their 3rd month of employment by their supervisors. The supervisor and the employee shall mutually discuss the job tasks and the performance of the employee, including any necessary improvements. [1987, c. 240, §3 (NEW).]

B. Probationary employees shall be included in the payroll of the department in which they have been hired at the time of the commencement of their duties. Probationary employees shall be compensated in the same manner as permanent full-time employees, provided they have been hired in accordance with all applicable laws and procedures. [1987, c. 240, §3 (NEW).]

[ 1987, c. 240, §3 (AMD) .]

6. Temporary and provisional appointments. Whenever it is impossible to certify eligible persons for appointment to a vacancy in the classified service, the appointing authority may nominate a person to the director. If the nominee is found by the director to have had experience and training that appear to qualify the nominee for the position, the nominee may be temporarily appointed to fill the vacancy in accordance with policies and procedures developed by the director.

A. The director may make a provisional appointment to fill a technical or professional position that requires a specialized knowledge or training to carry out the duties of the position and that cannot be filled from the eligible register. [2007, c. 466, Pt. A, §15 (AMD).]

B. The director shall establish a policy to protect persons in temporary positions from remaining in a temporary position for an unreasonable period of time, not to exceed one year. [2007, c. 466, Pt. A, §15 (AMD).]

C. The director may authorize, without requiring competitive tests, the appointment of unskilled laborers or persons engaged in custodial and domestic work in state institutions or departments. [1985, c. 785, Pt. B, §38 (NEW).]

[ 2009, c. 415, Pt. A, §4 (AMD) .]

7. Dismissal and disciplinary action. An appointing authority may dismiss, suspend or otherwise discipline an employee in the classified service for cause. This right is subject to the right of appeal and arbitration of grievances set forth in the applicable labor contract, in sections 7081 to 7084 or by civil service rule; and sections 7081 to 7084 shall apply to any employee who has satisfactorily completed an initial probationary period. This subsection does not apply to unclassified employees listed in section 931, nor does this subsection in any way limit the collective bargaining rights of classified and unclassified employees. This subsection does not apply to an employee appointed to a major policy-influencing position listed in sections 932 to 953.

Notwithstanding any other provision of law, the head of any institution under the control of the Department of Health and Human Services as the appointing authority may suspend with pay any employee who is charged by indictment with the commission of a criminal offense involving acts alleged to have been perpetrated upon any resident or residents of any such institution. Any suspension with pay may be authorized by the appointing authority only when to permit the employee to remain on duty at the institution would be against the best interest of any one or more of the residents of the institution, and authorization for suspension with pay shall apply only during the pendency of the criminal proceedings in the trial court, but not longer than 30 working days. Sections 7081 to 7084 shall not apply to suspension with pay ordered by the appointing authority under this paragraph.

[ 1987, c. 9, §3 (AMD); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 9, §3 (AMD). 1987, c. 240, §3 (AMD). 1987, c. 402, §A55 (AMD). 1989, c. 443, §11 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1999, c. 668, §15 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 662, §§1-3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 689, §B6 (REV). 2007, c. 466, Pt. A, §15 (AMD). 2009, c. 415, Pt. A, §4 (AMD).



5 §7052. Appointments and promotions

Appointments to and promotions in the classified service must be made according to merit and fitness, from eligible lists developed by the director pursuant to procedures and policies established by the director. A person may not be appointed, transferred, promoted or reduced as an officer, clerk or employee or laborer in the classified service in any manner or by any means other than those prescribed by law or rule pursuant to this chapter. [1999, c. 668, §16 (AMD).]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1999, c. 668, §16 (AMD).



5 §7053. Intermittent employees

It is the policy of the State to permit all employees of the State to participate to the fullest extent possible in the benefits of the civil service system for classified and unclassified employees. This policy shall be extended to full-time, part-time, intermittent and all other categories of employees. [1985, c. 785, Pt. B, §38 (NEW).]

The Director of Human Resources shall, not later than July 1, 1986, adopt rules to assure the attainment of this policy for intermittent employees. At a minimum, the rules must: [RR 1997, c. 2, §15 (COR).]

1. Define intermittent positions. Define intermittent positions and must in the definition limit the use of any position to employment for not more than 1040 hours in any consecutive 12-month period;

[ 1995, c. 502, Pt. F, §3 (AMD) .]

2. Eligibility provisions. Provide that a person who has been employed in an intermittent position for more than 1,040 hours shall:

A. Be eligible to accrue and use vacation and sick leave days at the same rate, pro rata, as full-time state employees; [1985, c. 785, Pt. B, §38 (NEW).]

B. Be eligible to receive holiday pay at the same rate, pro rata, at the same rate as full-time state employees, provided that the intermittent employee works on the days before and after the holiday; [1985, c. 785, Pt. B, §38 (NEW).]

C. Be eligible to receive an increase in salary to the next step on the same basis as full-time employees, that is, after completing 2,080 hours of work; [1985, c. 785, Pt. B, §38 (NEW).]

D. Be considered a classified employee for the purposes of:

(1) Eligible registers;

(2) Classification of positions;

(3) The compensation plan;

(4) Promotion in the classified service;

(5) Provisional, emergency, exceptional and temporary appointments;

(6) Probationary period;

(7) Transfer;

(8) Reinstatement;

(9) Demotion;

(10) Suspension, layoff and dismissal;

(11) Leave of absence and resignation;

(12) Personnel records;

(13) In-service training;

(14) Service ratings; and

(15) Certification of payrolls; [1985, c. 785, Pt. B, §38 (NEW).]

E. Be eligible to participate on a pro rata basis in the retirement program for state employees; and [1985, c. 785, Pt. B, §38 (NEW).]

F. Be eligible to participate in health and hospitalization insurance programs at rates of participation reduced to reflect the less than full-time status; and [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

3. Restricted application. This section shall not apply if provided pursuant to Title 26, chapter 9-B.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 320, (AMD). 1995, c. 502, §F3 (AMD). RR 1997, c. 2, §15 (COR).



5 §7054. Veterans' preference

In making appointments to and retention in any position on an open competitive basis in the classified service, preference shall be given to veterans of the Armed Forces of the United States, who have been honorably separated, or to their wives, husbands, widows, widowers, mothers or fathers as set forth in this section. [1985, c. 785, Pt. B, §38 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Armed Forces" means the United States Army, Navy, Air Force, Marine Corps or Coast Guard. [1985, c. 785, Pt. B, §38 (NEW).]

B. "Honorable separation" means discharge or release from a continuous tour of active duty in any of the Armed Forces, the official records of which show the character of service or type of discharge to have been honorable. [1985, c. 785, Pt. B, §38 (NEW).]

C. "Veteran" means a person who served on full-time active duty, exclusive of active duty for training, in the Armed Forces of the United States. [1989, c. 20, (AMD).]

D. [2001, c. 512, §1 (RP).]

[ 2001, c. 512, §1 (AMD) .]

2. Examination preference. Preference points shall be added to the earned qualifying rating in examinations, provided that a passing grade is attained, of veterans applying for positions in the state service in accordance with the following, provided that they have not been previously employed in the classified service after obtaining preference points. A veteran who is receiving a disability pension shall be entitled to preference points under this subsection, notwithstanding his previous employment in the classified service after obtaining preference points.

A. A veteran who served on active duty in any of the Armed Forces for at least 90 days consecutively and who was honorably separated must be accorded a 5-point preference. [2001, c. 512, §2 (AMD).]

B. The widow or widower of a veteran, as defined in paragraph A, who has never remarried, shall be granted a 5-point preference. [1985, c. 785, Pt. B, §38 (NEW).]

C. A veteran who served on active duty in any of the Armed Forces for at least 90 consecutive days, at any time, was honorably separated, and who has a service-connected disability of 10% or more and receives compensation, pension or disability retirement under public laws administered by the Veterans Administration or by a branch of the Armed Forces shall be accorded a 10-point preference. [1985, c. 785, Pt. B, §38 (NEW).]

D. The spouse of a disabled veteran as defined in paragraph C, is entitled to a 10-point preference in lieu of the veteran when his or her service-connected disability disqualifies him or her for appointment in the classified service along the general lines of his or her usual occupation. [1985, c. 785, Pt. B, §38 (NEW).]

E. The widow or widower, who has never remarried, of a veteran who lost his or her life under honorable conditions while serving on active duty in any of the Armed Forces or who died as the result of service-connected disability must be accorded a 10-point preference. [2001, c. 512, §3 (AMD).]

F. The natural mother or father of a deceased veteran who lost his or her life under honorable conditions while serving on active duty in any of the Armed Forces who is or was married to the father or mother of the veteran on whose service he or she bases his or her claim; and who is widowed, divorced or separated; or who lives with his or her totally and permanently disabled husband or wife, either the veteran's father or mother or the husband or wife of his or her remarriage, is entitled to a 10-point preference. [RR 2001, c. 2, Pt. A, §10 (COR).]

[ RR 2001, c. 2, Pt. A, §10 (COR) .]

3. Certification preference. Names of preference veterans shall be entered on appropriate registers as follows.

A. The names of 5-point preference veterans shall be entered on appropriate registers in accordance with their respective augmented ratings, but they shall be entered ahead of all nonveterans having the same rating. [1985, c. 785, Pt. B, §38 (NEW).]

B. The names of qualified 10-point preference veterans, who have a compensable service-connected disability of 10% or more, shall be placed at the top of the appropriate register in accordance with their respective augmented ratings, in nonprofessional and nonscientific classes below range 12 of the compensation plan. [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Retention preference. In any reduction in personnel in the state service, veteran preference employees shall be retained in preference to all other competing employees in the same classification with equal seniority, status and service ratings.

In determining qualifications for examination and appointment with respect to veteran preference eligibles under this section, the director or other examining agency may waive requirements as to age, height and weight, provided that any such requirement is not essential to the performance of the duties of the position for which examination is given. The director or other examining agency, after giving due consideration to the recommendation of any accredited physician, may waive the physical requirements in the case of any veteran, provided that the veteran is, in the opinion of the director or other examining agency, physically able to discharge efficiently the duties of the position for which the examination is given.

This section applies to all examinations for original positions in the State Police, Department of Inland Fisheries and Wildlife, Department of Marine Resources, University of Maine System, community colleges, Maine School Building Authority, Maine Turnpike Authority, Finance Authority of Maine or any other state or quasi-state agency.

[ 1989, c. 443, §12 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1985, c. 811, (AMD). 1987, c. 402, §§A56,A57 (AMD). 1989, c. 20, (AMD). 1989, c. 443, §12 (AMD). 1993, c. 427, §§1,2 (AMD). 1995, c. 115, §1 (AMD). 1999, c. 462, §1 (AMD). RR 2001, c. 2, §A10 (COR). 2001, c. 512, §§1-3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



5 §7054-A. Access to register for ASPIRE-JOBS participants

In making referrals to a position on an open competitive basis in the classified service, preference must be given to ASPIRE-JOBS participants as set forth in this section. [1993, c. 385, §2 (NEW).]

1. Eligibility. Candidates must be active participants of the ASPIRE-JOBS Program, as defined in Title 22, chapter 1054-A, or current recipients of Temporary Assistance for Needy Families who have completed the ASPIRE-JOBS Program within the past year at the time an application for employment is filed with the Bureau of Human Resources in order to be eligible for preference under this section. Candidates shall make their status in the ASPIRE-JOBS Program known to the Director of Human Resources in a manner prescribed by the director. Eligibility for preference continues for a period of one year after the date of application for employment and may be renewed at the end of one year at the request of the candidate if the candidate continues to meet the other eligibility criteria specified in this subsection. A candidate receives preference only if the candidate has earned a qualifying rating on all relevant examinations.

[ 1993, c. 385, §2 (NEW); 1997, c. 530, Pt. A, §34 (AMD) .]

2. Certification preference. Preference is limited to referral of the highest scoring ASPIRE-JOBS Program participant as an additional candidate to be interviewed. If the normal certification procedure includes an eligible ASPIRE-JOBS Program participant, further preferential certification may not be made. Preference under this section may not exclude a person who would be referred normally.

[ 1993, c. 385, §2 (NEW) .]

SECTION HISTORY

1993, c. 385, §2 (NEW). 1997, c. 530, §A34 (AMD).



5 §7055. Reopening of examinations

Veterans with the present existence of a service-connected disability to a compensable degree, wives and husbands of disabled veterans who qualify for 10-point preference under section 7054, subsection 2, paragraph B, unmarried widows or widowers of deceased veterans who qualify for 10-point preference under section 7054, subsection 2, paragraph C, mothers and fathers, who are widowed, divorced, separated or whose wives or husbands are permanently and totally disabled, of veterans who died while in the active service of the Armed Forces during any war or who died as a result of service-connected disabilities, may file an application for and reopen an open competitive examination during the life of an eligible register resulting from a published announcement. [1985, c. 785, Pt. B, §38 (NEW).]

1. No eligible register resulting from published announcement. If no eligible register resulted from a published announcement, applicants qualified according to this section may file an application for and reopen an open competitive examination within 3 years of the closing date of the published announcement, provided that in all instances the applicant had not previously made application for the examination under conditions of the published announcement.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Positions held by other than permanent or probationary employees. In the event positions in the classified service are held other than by permanent or probationary employees, applicants qualified according to this section may file application for an examination to be announced and opened. Examinations shall be conducted for those applicants not later than the quarterly period succeeding that in which the application has been filed with the director.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW).



5 §7056. Political activity (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 487, (AMD). 1997, c. 498, §5 (RP).



5 §7056-A. Political activity

1. Use of official authority. An officer or employee in the classified service or an employee from the executive branch in the unclassified service of this State may not use that officer's or employee's official authority, influence or supervisory position for the purpose of:

A. Interfering with or affecting the result of a partisan election or nomination for elective office; or [1997, c. 498, §6 (NEW).]

B. Attempting to intimidate, threaten, coerce, command or influence a person to give or withhold a political contribution or to engage or not to engage in any form of political activity as defined in this section. [1997, c. 498, §6 (NEW).]

For the purpose of this subsection, "use of official authority or influence" includes promising to confer or conferring a benefit such as compensation, a grant, contract, license or ruling; effecting or threatening to effect a reprisal, such as deprivation of compensation, a grant, contract, license or ruling; or taking, directing others to take, recommending, processing or approving any personnel action.

[ 1997, c. 498, §6 (NEW) .]

2. Political contributions. An officer or employee in the classified service or an employee from the executive branch in the unclassified service of this State may not:

A. Give or offer to give a political contribution to an individual to vote or refrain from voting or to vote for or against any candidate or measure in any partisan election; [1997, c. 498, §6 (NEW).]

B. Solicit, accept or receive a political contribution to vote or refrain from voting or to vote for or against any candidate or measure in any partisan election; [1997, c. 498, §6 (NEW).]

C. Knowingly give or hand over a political contribution to a superior of the employee; [1997, c. 498, §6 (NEW).]

D. Knowingly solicit, accept or receive or be in any manner concerned with soliciting, accepting or receiving a political contribution from another employee or a member of another employee's immediate family who is a subordinate of the employee; or [1997, c. 498, §6 (NEW).]

E. Knowingly solicit, accept or receive a political contribution from or give a political contribution to any person who:

(1) Has or is seeking to obtain contractual or other business or financial relations with the agency in which the employee is employed;

(2) Conducts operations or activities that are regulated by that agency; or

(3) Has interests that may be substantially affected by the performance or nonperformance of the employee's official duties. [1997, c. 498, §6 (NEW).]

[ 1997, c. 498, §6 (NEW) .]

3. Political activity. An officer or employee in the classified service or an employee from the executive branch in the unclassified service of this State may not engage in political activity:

A. When the employee is on duty; [1997, c. 498, §6 (NEW).]

B. In state-owned or leased work space occupied in the discharge of official duties or by using the facilities or services of the State; or [1997, c. 498, §6 (NEW).]

C. When wearing a uniform or official insignia identifying the office or position of the employee or while using a vehicle owned or leased by the State or its agencies. [1997, c. 498, §6 (NEW).]

As used in this subsection, political activity means to advocate expressly for the election or defeat of any candidate for a federal office, a constitutional office or any candidate for partisan elective municipal, county or state office, including leadership positions in the Senate and the House of Representatives or to solicit contributions reportable under Title 21-A, chapter 13.

[ 1997, c. 498, §6 (NEW) .]

4. Candidacy for elective office. An officer or employee in the classified service or an employee from the executive branch in the unclassified service of this State, except for an officer or enlisted person in the Maine National Guard, may not be a candidate for elective office in a partisan public election other than for a local office. This subsection may not be construed as prohibiting an officer or employee of the State from being a candidate in an election if none of the candidates is nominated or elected at that election as representing a party whose candidates for presidential elector received votes in the last preceding election during which presidential electors were selected. Law enforcement officers continue to be subject to departmental rules regarding procedures on candidacy.

[ 2007, c. 130, §1 (AMD) .]

5. Rights of voting and free expression. An officer or employee in the classified service or an employee from the executive branch in the unclassified service of this State retains the right to vote as that officer or employee chooses and to express opinions on political subjects and candidates.

[ 1997, c. 498, §6 (NEW) .]

6. Rights of participation in political organizations and activities. An officer or an employee of the classified service or an employee from the executive branch in the unclassified service of this State may:

A. Campaign for and hold an elective office in political clubs and organizations; [1997, c. 498, §6 (NEW).]

B. Contribute money to political organizations or attend political fundraising functions; [1997, c. 498, §6 (NEW).]

C. Donate personal time and service to a political cause; [1997, c. 498, §6 (NEW).]

D. Be a candidate for public office in a nonpartisan election; and [1997, c. 498, §6 (NEW).]

E. Participate in any other activity not specifically prohibited by state or federal law. [1997, c. 498, §6 (NEW).]

[ 1997, c. 498, §6 (NEW) .]

7. Exemption of official duties. This section may not be construed to apply to any actions taken in order to carry out the duties and responsibilities of an officer's or employee's position, including but not limited to advocacy on policy issues or legislation.

[ 1997, c. 498, §6 (NEW) .]

SECTION HISTORY

1997, c. 498, §6 (NEW). 2007, c. 130, §1 (AMD).






Article 2: JOB CLASSIFICATION, COMPENSATION AND QUALIFICATIONS

5 §7061. Classification plan

The director, in accordance with policies and procedures established by the director and in accordance with this section, shall record the duties and responsibilities of all positions in state service and establish classes for these positions. The titles of the positions and classes must be used in all personnel, accounting, budget, appropriation and financial records of all state departments, commissions and institutions. [1999, c. 668, §17 (AMD).]

1. Involvement of commissioners and directors. In recording the duties and responsibilities of each position, the commissioners and directors of the departments and agencies of State Government shall be involved to the greatest extent possible.

[ 1987, c. 541, (RPR) .]

2. Development of job classifications. Job classifications created pursuant to this section shall be developed to meet the needs of each department in the most efficient and pertinent manner.

[ 1987, c. 541, (RPR) .]

2-A. Mental health professionals. Job classifications adopted by the director under subsection 2 must allow a person licensed as a marriage and family therapist under Title 32, chapter 119 to qualify for mental health therapist positions within the civil service system.

[ 2011, c. 6, §1 (NEW) .]

3. Collective bargaining.

[ 1987, c. 724, §1 (REEN); MRSA T. 5, §7061, sub-§7 (RP) .]

4. Implementation. The procedure established pursuant to this section shall be implemented by the bureau in conjunction with state agencies. State agencies shall provide sufficient employees and resources to efficiently and effectively implement this section.

A. The procedure shall provide for periodic updating of job descriptions at least every 5 years to accurately reflect current duties and responsibilities of each job classification. [1987, c. 541, (NEW).]

[ 1987, c. 541, (NEW) .]

5. Reclassification requests. The bureau shall act as expeditiously as possible on job reclassification requests which occur while this section is in effect. Nothing in this section may be construed to authorize the bureau to defer from acting expeditiously on job reclassification requests while the issue of job classifications is being addressed pursuant to this section.

[ 1987, c. 541, (NEW) .]

6. Report. The director shall submit a progress report on or before February 15, 1988, to the joint standing committee of the Legislature having jurisdiction over state and local government.

[ 1987, c. 541, (NEW) .]

7. Sunset. Subsection 3 is repealed March 15, 1990.

[ 1987, c. 724, §2 (AMD) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 541, (RPR). 1987, c. 724, §§1,2 (AMD). 1999, c. 668, §17 (AMD). 2011, c. 6, §1 (AMD).



5 §7062. Registers of eligibility

The director, in accordance with policies and procedures established by the director, shall prepare for each class of positions in the classified service registers of persons eligible for appointment to positions in each class. Each eligible register consists of a list of all the persons who have shown by competitive tests, as provided in section 7063, that they possess the qualifications that entitle them to be considered eligible for appointment to any position in the class for which the eligible register is to be prepared, and of employees who have resigned or been dismissed, laid off or granted leaves of absence and whose names have been restored to the eligible register in accordance with this chapter. [1999, c. 668, §18 (AMD).]

1. Placement of names on register. In establishing registers of eligible persons pursuant to this section, the names of all persons attaining the minimum final earned ratings established by the director shall be placed on the register in order of their ratings.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Establishment of direct hire procedures. The director shall, based on recruitment and retention needs and the provision of section 7036, subsection 22, establish where practicable direct hire procedures.

[ 1999, c. 668, §19 (AMD) .]

3. Removal from list prohibited under certain circumstances. No person may be removed from a register of eligibles for:

A. Specifying the conditions under which the applicant will accept employment in a classification; [1985, c. 785, Pt. B, §38 (NEW).]

B. Specifying a department, bureau or division in which the applicant will accept employment in a classification; [1985, c. 785, Pt. B, §38 (NEW).]

C. Specifying a department, bureau or division in which the applicant will not accept employment in a classification; [1985, c. 785, Pt. B, §38 (NEW).]

D. Failure to respond in less than 3 months' time to a written inquiry of the director or some other appointing authority relative to availability for appointment, except as provided by section 7034, subsection 5, with respect to the annual update of registers of eligibility. In this case, the register may be closed in the event that the person does not respond expeditiously, but the person's name shall not be removed from the register except in accordance with this paragraph; or [1985, c. 785, Pt. B, §38 (NEW).]

E. Failure to be appointed to a position following certification regardless of the number of certifications an applicant has received. [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1999, c. 668, §§18,19 (AMD).



5 §7063. Examinations

Any examinations for positions in the classified service shall relate to those matters which will fairly test the capacity and fitness of the persons examined to discharge the duties of the office or employment for which they apply. For the purpose of sections 7062 and 7063, "competitive test" means any written examination, evaluation of training and experience, service rating, oral board or other device used to measure an applicant's knowledge, skills and abilities or to provide a relative ranking for certification purposes. [1985, c. 785, Pt. B, §38 (NEW).]

The director shall determine the character, type and content of examination for admission to the classified service; the time and place for holding examinations; the form of application blanks for admission to the examination to be filed by applicants; the minimum requirements for admission to the examination; and the value of each phase of the tests used in determining the average rating of the applicant. The director may adjust initial test results only to eliminate questions that are proven not relevant to the purposes of the test or that have a bias that is prohibited by state or federal law. Once a minimum final earned rating is established for a particular test, it may not be changed. [2007, c. 466, Pt. A, §16 (AMD).]

Public notice of every examination or test shall be given in the manner prescribed by rules drawn up by the director. [1985, c. 785, Pt. B, §38 (NEW).]

1. Examination content. In developing examinations for classifications, the examinations shall be constructed to test the most current knowledge, skills and use of equipment required in each classification.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Administration of tests. The director may establish policies and procedures to allow departments and agencies of State Government to administer the tests and to interview persons taking the tests.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

3. Applicant and examination results. Any applicant, upon the applicant's request, shall be provided with the applicant's strengths, weaknesses and areas in need of improvement as determined from a test score or interview.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Objectives of testing. In addition to determining the merit of applicants for positions in the classified service on a fair and just basis, it shall also be an objective to administer tests as often as possible to establish registers of eligible persons with sufficient numbers of names of persons who are currently interested in employment in each classification and thereby reduce to a minimum the length of time to fill positions.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

5. Educational requirements; experience. No application for a position in State Government may be rejected solely because the applicant lacks educational qualifications. Acceptable equivalent combinations of appropriate experience, including verifiable uncompensated experience, or education may be substituted for formal educational qualifications, except where the educational qualifications are reflected in necessary registrations, such as to practice law, medicine or engineering or where the educational requirements are set as standards by federal agencies making grants-in-aid or otherwise contributing to state programs.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 2007, c. 466, Pt. A, §16 (AMD).



5 §7064. Filling of positions

Positions in the classified service must be filled by original appointment, promotion, transfer, reinstatement or demotion in accordance with policies and procedures developed by the director. These policies and procedures must provide for the direct hire of positions in the classified service where appropriate. [2007, c. 466, Pt. A, §17 (AMD).]

1. Objective. In developing policies and procedures for filling positions, the director must be guided by the principle of filling each position as efficiently and expeditiously as possible. The director shall strive to fill each position in 30 days and no later than 45 days from the date a request to fill a position has been received from a state agency.

[ 2007, c. 466, Pt. A, §18 (AMD) .]

2. Eligibility of unclassified employees for classified service. In addition to any other provisions in this chapter, unclassified employees listed in section 931, subsection 1, paragraph H, and other unclassified employees, except those cited in section 931, subsection 1, paragraphs A to G, and paragraphs I and J, and in sections 932 to 953, are eligible for appointment to the classified service on the same basis as other members of the classified service.

[ 2003, c. 177, §1 (AMD) .]

Notwithstanding any provision of this section to the contrary, a permanent, classified employee who accepts appointment to a major policy-influencing position listed in section 931 and in sections 932 to 952 retains, for the duration of the appointment, promotion, transfer and demotion rights consistent with section 7064. [2003, c. 177, §1 (NEW).]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 402, §B10 (AMD). 2003, c. 177, §1 (AMD). 2007, c. 466, Pt. A, §§17, 18 (AMD).



5 §7065. Compensation plan

The director shall, as soon as practicable after the adoption of the classification plan, submit to the Legislature a proposed plan of compensation developed by the director showing for each class or position in the classified service minimum and maximum salary rates and such intermediate rates as the director considers desirable. [2007, c. 466, Pt. A, §19 (AMD).]

1. Salary reductions. When the compensation plan has become effective through its adoption by the Legislature, it shall constitute the official schedule of salaries for all classes or positions in the classified service, except that, if the adoption of a compensation plan results in the reduction of salary of an employee, the director shall certify to the proper fiscal officer of the State that the employee's salary shall not be subject to any reduction for a period of one year from the effective date of adoption of the plan.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Salary limits. No position may be assigned a salary greater than the maximum or less than the minimum rates fixed in the compensation plan except as provided by subsection 2-D.

[ 1993, c. 705, §1 (AMD) .]

2-A. Recruitment and retention adjustments.

[ 1989, c. 418, §§2, 4 (RPR); 1991, c. 591, Pt. III, §19 (AMD); MRSA T. 5, §7065, sub-§2-A (RP) .]

2-B. Limitations on recruitment and retention adjustment.

[ 1989, c. 418, §§2, 4 (RPR); 1991, c. 591, Pt. III, §19 (AMD); MRSA T. 5, §7065, sub-§2-B (RP) .]

2-C. Recruitment and retention adjustment process.

[ 1989, c. 418, §3 (NEW); 1991, c. 591, Pt. III, §20 (AMD); MRSA T. 5, §7065, sub-§2-C (RP) .]

2-D. Recruitment and retention adjustments. Subject to this subsection, the director, with the agreement of the bargaining agent, if applicable, may approve payment of recruitment and retention adjustments when the payment of a labor market adjustment is required to recruit and retain an adequate work force.

A. Payment of a recruitment and retention adjustment may be authorized only when justified by the following conditions.

(1) High turnover exists or long-term vacancies exist within State Government in the relevant occupational classifications or job series.

(2) The relevant occupational classification or job series has a clear, geographically definable labor market within which the State must compete.

(3) All appropriate recruitment and retention efforts have been attempted and have proven ineffective at the current levels of compensation.

(4) Comprehensive, verifiable documentation of labor market compensation levels for the relevant occupation has been compiled to determine competitive pay levels within the defined labor market. This documentation must demonstrate that a labor market disparity exists and that the disparity represents a long-term, not transitory or seasonal, problem. [1993, c. 705, §2 (NEW).]

B. The labor market adjustment must be reviewed at least every 2 years and adjusted to changes in the labor market or the overall relation of the standard pay policy to the specialized labor market. If the subsequent review provided in this paragraph results in the adjustment being decreased or discontinued, an employee receiving the recruitment and retention adjustment may not be subject to a reduction in pay. [1993, c. 705, §2 (NEW).]

C. To assist the director in making a determination under paragraphs A and B, a committee must be formed to evaluate each request from an agency or bargaining agent for a recruitment or retention adjustment. The committee must be composed of a representative of the bureau, a representative of the employing agency or agencies and a representative of the bargaining agent, if applicable. The committee shall evaluate the request against the criteria specified in paragraphs A and B and shall conduct studies as the committee considers necessary to evaluate the request. The committee shall, by majority vote, provide the director, the agency and the bargaining agent, if applicable, with a report recommending and documenting adjustments authorized under this subsection. The director, the agency and the bargaining agent, if applicable, shall act on this report. If a funding request is necessary to implement an approved adjustment, the director shall submit the cost items for inclusion in the Governor's next operating budget within 10 days after action on the report. [1993, c. 705, §2 (NEW).]

[ 1993, c. 705, §2 (NEW) .]

3. Salary increases based on merit. Salary advancements within an established range shall not be automatic, but shall be dependent upon specific recommendation of the appointing officer and approval of the commissioner. The recommendation shall be based upon standards of performance as indicated by merit ratings or other pertinent data. No advancements in salary may be made until the employee has completed the probationary period.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Compensation above the minimum step. In hiring any employee, the director or appointing authority may employ a person who is new to a state job classification above the minimum level established for that classification in order to compensate that person for the experience or outstanding qualifications that the person may possess. The director shall establish a policy to reflect the intent of this subsection.

[ 2007, c. 466, Pt. A, §20 (AMD) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 402, §§A58,A59 (AMD). 1987, c. 431, §§1,2 (AMD). 1989, c. 418, §§1-4 (AMD). 1991, c. 528, §§III19,20 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§III19,20 (AMD). 1993, c. 705, §§1,2 (AMD). 2007, c. 466, Pt. A, §§19, 20 (AMD).






Article 3: EMPLOYEE BENEFITS, RECORDS AND TRAINING

5 §7068. Obligation to inform employee

1. Orientation session. The director shall provide that during the first 6 months of state employment each employee shall attend an employee orientation workshop which shall be work time for the employee. Such training shall describe the nature and costs of benefits available to state employees generally, the nature and costs of benefits available to the employee and the circumstances under which the employee's benefit eligibility or cost may be changed. These benefits include, but are not limited to, vacation, holiday and sick leave, insurance programs and retirement programs.

A. In carrying out these programs, the director shall invite and include, to the extent they wish to participate, representatives of the Bureau of Employee Health, the Maine Public Employees Retirement System and employee representatives who are bargaining agents for any or all of the state employees attending the conference. Such employee representatives shall participate as the director provides in the program, but shall at least be given the chance to address employees in represented bargaining units on the rights and obligations of employees under the contract for their bargaining unit and as to insurance programs and other benefits that are available from the employee representative. [1985, c. 785, Pt. B, §38 (NEW); 2007, c. 58, §3 (REV).]

[ 1985, c. 785, Pt. B, §38 (NEW); 2007, c. 58, §3 (REV) .]

2. Information provided to employees. The appointing authority shall be responsible for attendance of new employees at the orientation session, and shall provide every new employee with written information as to the employee's rate of pay and circumstances under which the rate may be changed, including merit increases.

A. The appointing authority shall also be responsible for distributing to new employees such written information as deemed appropriate by the director to carry out the spirit of this law and such information as provided in applicable labor agreements. [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 2007, c. 58, §3 (REV).



5 §7069. Director to develop brochure or publication

The director shall develop a brochure or publication by which the information in section 7068 is clearly and simply presented. The brochure or publication shall be made available to new employees upon arrival at their jobs and to other state employees upon request. [1985, c. 785, Pt. B, §38 (NEW).]

SECTION HISTORY

1985, c. 785, §B38 (NEW).



5 §7070. Personnel records

Every appointment, transfer, promotion, demotion, dismissal, vacancy, change of salary rate, leave of absence, absence from duty and other temporary or permanent change in status of employees in both the classified service and the unclassified service of the Executive and Legislative Departments shall be reported to the director at such time, in such form and together with such supportive or pertinent information as he shall by rule prescribe. [1985, c. 785, Pt. B, §38 (NEW).]

The director shall maintain a perpetual roster of all officers and employees in the classified and unclassified services, showing for each person such data that the director considers pertinent. [2007, c. 466, Pt. A, §21 (AMD).]

Records of the Bureau of Human Resources shall be public records and open to inspection of the public during regular office hours at reasonable times and in accordance with the procedure as the director may provide. [1985, c. 785, Pt. B, §38 (NEW).]

The following records shall be confidential and not open to public inspection, and shall not be "public records," as defined in Title 1, section 402, subsection 3: [1985, c. 785, Pt. B, §38 (NEW).]

1. Papers relating to applications, examinations or evaluations of applicants. Except as provided in this subsection, applications, resumes, letters and notes of reference, working papers, research materials, records, examinations and any other documents or records and the information they contain, solicited or prepared either by the applicant or the State for use in the examination or evaluation of applicants for positions as state employees.

A. Notwithstanding any confidentiality provision other than this subsection, applications, resumes and letters and notes of reference, other than those letters and notes of reference expressly submitted in confidence, pertaining to the applicant hired are public records after the applicant is hired, except that personal contact information is not a public record as provided in Title 1, section 402, subsection 3, paragraph O. [2007, c. 597, §5 (AMD).]

B. Telephone numbers are not public records if they are designated as "unlisted" or "unpublished" in an application, resume or letter or note of reference. [1989, c. 402, §1 (NEW).]

C. This subsection does not preclude union representatives from access to personnel records, consistent with subsection 4, which may be necessary for the bargaining agent to carry out its collective bargaining responsibilities. Any records available to union representatives which are otherwise covered by this subsection shall remain confidential and are not open to public inspection; [1989, c. 402, §1 (NEW).]

[ 2007, c. 597, §5 (AMD) .]

2. Personal information. Records containing the following, except they may be examined by the employee to whom they relate when the examination is permitted or required by law:

A. Medical information of any kind, including information pertaining to diagnosis or treatment of mental or emotional disorders; [1985, c. 785, Pt. B, §38 (NEW).]

B. Performance evaluations and personal references submitted in confidence; [1985, c. 785, Pt. B, §38 (NEW).]

C. Information pertaining to the credit worthiness of a named employee; [1985, c. 785, Pt. B, §38 (NEW).]

D. Information pertaining to the personal history, general character or conduct of members of the employee's immediate family; [1997, c. 124, §2 (AMD).]

D-1. Personal information pertaining to the employee's race, color, religion, sex, national origin, ancestry, age, physical disability, mental disability and marital status; social security number; personal contact information as provided in Title 1, section 402, subsection 3, paragraph O; and personal employment choices pertaining to elected payroll deductions, deferred compensation, savings plans, pension plans, health insurance and life insurance. When there is a work requirement for public access to personal information under this paragraph that is not otherwise protected by law, that information may be made public. The Director of the Bureau of Human Resources, upon the request of the employing agency, shall make the determination that the release of certain personal information not otherwise protected by law is allowed; and [2007, c. 597, §6 (AMD).]

E. Except as provided in section 7070-A, complaints, charges or accusations of misconduct, replies to those complaints, charges or accusations and any other information or materials that may result in disciplinary action. If disciplinary action is taken, the final written decision relating to that action is no longer confidential after the decision is completed if it imposes or upholds discipline. If an arbitrator completely overturns or removes disciplinary action from an employee personnel file, the final written decision is public except that the employee's name must be deleted from the final written decision and kept confidential. If the employee whose name was deleted from the final written decision discloses that the employee is the person who is the subject of the final written decision, the entire final written report, with regard to that employee, is public.

For purposes of this paragraph, "final written decision" means:

(1) The final written administrative decision that is not appealed pursuant to a grievance arbitration procedure; or

(2) If the final written administrative decision is appealed to arbitration, the final written decision of a neutral arbitrator.

A final written administrative decision that is appealed to arbitration is no longer confidential 120 days after a written request for the decision is made to the employer if the final written decision of the neutral arbitrator is not issued and released before the expiration of the 120 days; [1997, c. 770, §1 (AMD).]

This subsection does not preclude union representatives from having access to personnel records, consistent with subsection 4, that may be necessary for the bargaining agent to carry out its collective bargaining responsibilities. Any records available to union representatives that are otherwise covered by this subsection remain confidential and are not open for public inspection;

[ 2007, c. 597, §6 (AMD) .]

3. Other information. Other information to which access by the general public is prohibited by law.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Disclosure of certain information for grievance and other proceedings. The Director of Human Resources may release specific information designated confidential by this section to be used in negotiations, mediation, fact-finding, arbitration, grievance proceedings and other proceedings in which the State is a party. For the purpose of this subsection, "other proceedings" means unemployment compensation proceedings, workers' compensation proceedings, human rights proceedings and labor relations proceedings.

Confidential information provided under this subsection shall be governed by the following.

A. The information to be released shall be information only as necessary and directly related to the proceeding as determined by the Director of Human Resources. [1987, c. 673, §1 (NEW).]

B. [2007, c. 240, Pt. HH, §12 (RP).]

C. The proceeding for which the confidential information is provided shall be private and not open to the public; or, if the proceeding is open to the public, the confidential information shall not be disclosed except exclusively in the presence of the fact finder, the parties and counsel of record, and the employee who is the subject of the proceeding and provisions are made to ensure that there is no public access to the confidential information. [1987, c. 673, §1 (NEW).]

The State may use this confidential information in proceedings and provide copies to the employee organization that is a party to the proceedings, provided the information is directly related to those proceedings as defined by the applicable collective bargaining agreement. Confidential personnel records in the possession of the Bureau of Human Resources may not be open to public inspection and may not be "public records," as defined in Title 1, section 402, subsection 3.

[ 2007, c. 240, Pt. HH, §12 (AMD) .]

5. Constitutional obligations of a prosecutor. Notwithstanding this section or any other provision of law, this section does not preclude the disclosure of confidential personnel records and the information contained in those records to the Attorney General, a deputy attorney general, an assistant attorney general, a district attorney, a deputy district attorney, an assistant district attorney or the equivalent departments or offices in a federal jurisdiction that are related to the determination of and compliance with the constitutional obligations of the State or the United States to provide discovery to a defendant in a criminal matter. A person or entity participating in good faith disclosure under this subsection or participating in a related proceeding is immune from criminal and civil liability for the act of disclosure or for participating in the proceeding.

[ 2013, c. 201, §1 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 673, §1 (AMD). 1989, c. 402, §1 (AMD). 1991, c. 229, §1 (AMD). 1991, c. 729, §1 (AMD). 1997, c. 124, §2 (AMD). 1997, c. 770, §1 (AMD). 2007, c. 240, Pt. HH, §12 (AMD). 2007, c. 466, Pt. A, §21 (AMD). 2007, c. 597, §§5, 6 (AMD). 2013, c. 201, §1 (AMD).



5 §7070-A. Personnel records; deadly force or physical force by law enforcement officer

The name of a law enforcement officer is not confidential under section 7070, subsection 2, paragraph E in cases involving: [1991, c. 729, §2 (NEW).]

1. Deadly force. The use of deadly force by a law enforcement officer; or

[ 1991, c. 729, §2 (NEW) .]

2. Physical force. The use of physical force by a law enforcement officer resulting in death or serious bodily injury.

[ 1991, c. 729, §2 (NEW) .]

In cases specified in subsections 1 and 2, regardless of whether disciplinary action is taken, the findings of any investigation into the officer's conduct are no longer confidential when the investigation is completed and a decision on whether to bring criminal charges has been made, except that if criminal charges are brought, the findings of the investigation remain confidential until the conclusion of the criminal case. [1991, c. 729, §2 (NEW).]

SECTION HISTORY

1991, c. 729, §2 (NEW).



5 §7071. Employee right to review personnel file

The director shall, upon written request from an employee, provide the employee, former employee or his duly authorized representative with an opportunity to review his personnel file. These reviews shall take place in the Bureau of Human Resources and during its normal office hours. Time spent by an employee in reviewing his personnel file shall not be considered as time worked. For the purposes of this section, a personnel file shall include, but not be limited to, any formal or informal employee evaluations and reports relating to the employee's character, credit, work habits, compensation and benefits which the director has in his possession. [1985, c. 785, Pt. B, §38 (NEW).]

SECTION HISTORY

1985, c. 785, §B38 (NEW).



5 §7072. Training and apprenticeship programs

The director shall devise plans for and cooperate with appointing authorities and other supervising officials in the development and conduct of employee training and registered apprenticeship programs to recruit and develop well qualified employees, to aid in meeting affirmative action requirements and to otherwise carry out the State's role as a responsible and effective employer. [1985, c. 785, Pt. B, §38 (NEW).]

The Department of Labor, Bureau of Employment Services shall assist the director in determining which classifications are apprenticeable and in encouraging and assisting state agencies to utilize the benefits of registered apprenticeship programs or other training programs. [2011, c. 491, §2 (AMD).]

1. Listing of apprenticeable classifications.

[ 2011, c. 491, §4 (RP) .]

2. Agency review.

[ 2011, c. 491, §5 (RP) .]

3. Annual report. The director shall include in the annual report of the Bureau of Human Resources the following information:

A. A review of the development and operation of training and registered apprenticeship programs; [1993, c. 630, Pt. B, §4 (AMD).]

B. [2011, c. 491, §6 (RP).]

C. A summary of the agencies and types of positions involved; [1985, c. 785, Pt. B, §38 (NEW).]

D. A summary of registered apprenticeships; [1985, c. 785, Pt. B, §38 (NEW).]

E. The number of persons who applied for registered apprenticeship positions under this chapter; [1993, c. 630, Pt. B, §4 (AMD).]

F. The number of persons who were accepted into the registered apprenticeship program under this chapter; [1993, c. 630, Pt. B, §4 (AMD).]

G. The number of persons, under this chapter, who successfully completed and the number of persons who failed to complete the program established under this chapter; [1985, c. 785, Pt. B, §38 (NEW).]

H. The number of persons who, following the successful completion of the program, remain employed; [1985, c. 785, Pt. B, §38 (NEW).]

I. A summary of other training programs established; and [1985, c. 785, Pt. B, §38 (NEW).]

J. A breakdown of the total number of persons, defined in paragraphs E, F and G, by sex, race and any other characteristics deemed by the director to be pertinent to the intent of this chapter. [1985, c. 785, Pt. B, §38 (NEW).]

[ 2011, c. 491, §6 (AMD) .]

4. Bargaining agreements. Nothing in this section may operate to invalidate or supersede the provisions of a collective bargaining agreement between an employee organization and the State.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1993, c. 630, §§B2-4 (AMD). 1997, c. 530, §A34 (AMD). 2011, c. 491, §§2-6 (AMD).









Subchapter 3: STATE CIVIL SERVICE APPEALS BOARD

5 §7081. Membership; term; compensation

The State Civil Service Appeals Board, established by section 12004-B, subsection 4, shall be composed of 5 members with experience in personnel management or labor relations. No more than 3 members of the board may be of the same political party. No member may be a state employee. [1989, c. 503, Pt. B, §24 (AMD).]

Each member shall be appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over State Government and to confirmation by the Legislature. [1985, c. 785, Pt. B, §38 (NEW).]

One member of the appeals board shall be designated by the Governor as chairman. Except as otherwise provided by law, each member shall be appointed for a term of 4 years and until his successor has been appointed and qualified. Any vacancy shall be filled for the unexpired portion of the term by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over State Government and to confirmation by the Legislature. [1985, c. 785, Pt. B, §38 (NEW).]

The members of the board shall be compensated as provided by chapter 379. [1985, c. 785, Pt. B, §38 (NEW).]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1989, c. 503, §B24 (AMD).



5 §7082. Powers and duties of the State Civil Service Appeals Board

The State Civil Service Appeals Board shall be an impartial board and: [1985, c. 785, Pt. B, §38 (NEW).]

1. Administer subchapter. Shall administer this subchapter. In exercising its authority, the board may adopt policies and procedures to administer this subchapter. The appeals board shall employ, subject to the Civil Service Law, assistants as may be necessary to carry out this subchapter;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Adopt rules. Shall adopt rules necessary to effectuate the purposes of this subchapter;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

3. Report. Shall report biennially to the Governor and Legislature facts and recommendations relating to the administration and needs of the board;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Mediate grievances and disputes. May mediate the final settlement of all grievances and disputes between individual state employees, both classified and unclassified, and their respective state agencies. All complaints between a state employee and the state agency by which he is employed shall be made and heard in the manner provided by this chapter for the mediation and settlement of the complaints. During the procedure for settlement, an employee may be represented at each step by his designated representative. The decision of the appeals board shall be final and binding upon the state agency and state employees involved in the dispute, and shall supersede any prior action taken by the state agency with reference to the employment and working conditions of the employees.

A. In the course of any investigation under this chapter, any member of the appeals board may subpoena and require the attendance of witnesses and the production thereby of books, papers, public records and other documentary evidence pertinent to that investigation. In the case of the refusal of any person to comply with any subpoena issued under this subsection or to testify to any matter regarding which he may be lawfully interrogated, the Superior Court in any county on application of any one of the members of the board may issue an order requiring that person to comply with the subpoena and to testify. Any failure to obey the order of the court may be punished by the court as a contempt of the court; and [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

5. Hear appeals. May hear appeals in accordance with this subchapter. Except where otherwise provided by a governing bargaining agreement, any employee or appointing authority aggrieved by the determination of the Director of Human Resources concerning the classification of positions, the allocation of new positions or the reallocation of existing positions in the classified service may appeal from the determination to the State Civil Service Appeals Board. The appeal must be made within 30 days after receipt of written notice of the determination from the director. The employee or appointing authority, or his representative, shall be afforded a public hearing before the appeals board. The appeals board shall examine and review the appeal and, upon the vote of at least 3 of its members, make changes in such classification, allocation or reallocation as may be just and equitable. Determinations of the appeals board shall be transmitted to the State Budget Officer, the Director of Human Resources, and the employees and department heads affected by the determinations.

A. Any classification of a position and any allocation or reallocation of a position made by the director or the appeals board pursuant to this section shall become effective on the first day of the fiscal year following approval by the State Budget Officer and the appropriation of funds for the classification, except that the State Budget Officer may, if he determines that sufficient funds exist, authorize an effective date prior to the first day of the ensuing fiscal year. [1985, c. 785, Pt. B, §38 (NEW).]

B. Any request for classification of positions, the allocation of new positions or the reallocation of existing positions in the classified service or the unclassified service shall be processed by the director and the director's determination made within 25 days from the date of filing the request with the Bureau of Human Resources. Any employee or appointing authority that is a party to the request may appeal to the appeals board within 10 days after the expiration of the 25 days allotted for the process of the requests for hearing and review. The appeals board shall examine and review the appeal and make such changes as provided in this section. The appeals board's decision in the appeal shall be given within 30 days after the hearing on the appeal has been concluded. [1985, c. 785, Pt. B, §38 (NEW).]

C. A hearing before the appeals board is an adjudicatory proceeding under the Maine Administrative Procedure Act, chapter 375, and shall be held in accordance with chapter 375, subchapter IV. [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW).



5 §7083. Procedure for settlement

A grievance or dispute between a state employee and the agency of the State by whom he is employed shall be entertained by the board upon the application of the employee, provided that there shall have been compliance with the following requirements: [1985, c. 785, Pt. B, §38 (NEW).]

1. Adjust dispute. That the employee aggrieved or his representative, or both, shall have attempted to adjust the dispute through oral communication with the employee's immediate supervisor within 7 working days of the time that the employee is aware of the grievable incident. The immediate supervisor is then required to render an oral decision to the employee within 3 working days;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Grievance in writing. If the employee is dissatisfied with the oral decision of his immediate supervisor, he or his representative, or both, may, before the end of the 10th working day following the day of the oral decision, present the grievance to his supervisor again, this time in written form. The supervisor is then required to make his decision in writing and present it to the employee within 10 working days;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

3. Appeal to the department head. If the employee is dissatisfied with the supervisor's written decision, he or his representative, or both, then may, before the end of the 20th working day following receipt of the decision, appeal in writing to the department head. The department head shall meet with the employee or his designated representative, or both, within 20 working days of receipt of the employee's notice of dissatisfaction and attempt to adjust the dispute. Within 5 working days, the department head shall render a decision in writing to the aggrieved employee and his representative;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Appeal to Director of Human Resources. If the classified employee is dissatisfied with the written decision following the meeting with the department head, he may appeal in writing to the Director of Human Resources within 7 working days of meeting with the department head. The director shall within 10 working days reply in writing to the aggrieved employee, his representative and the department head involved stating his decision, based on the Civil Service Law and rules;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

5. Submission to board. In the event the grievance shall not have been satisfactorily adjusted under subsections 1 to 4, within the time limits in those sections, the dispute may be submitted to the appeals board within 10 working days following receipt of the director's written decision. The appeals board shall investigate the matters in controversy, shall hear all interested persons who come before it and make a written decision, which shall be binding on the parties involved. The appeals board's written decision shall be issued within 30 working days after the hearing on the dispute is concluded, unless both parties agree that an extension of the time limit should be allowed; and

[ 1985, c. 785, Pt. B, §38 (NEW) .]

6. Procedure. Any member of the appeals board may administer oaths and subpoena and require the attendance of witnesses and the production of books, papers, public records and other relevant documentary evidence or certified copies of the evidence by the department head pertinent to the dispute and shall do so if requested in writing by any party to the dispute or the party's representative. A witness summonsed by subpoena is entitled to witness fees and travel allowance in the amount allowed for appearance in District Court, the costs of which must be advanced by the party requesting the subpoena prior to issuance of the subpoena. A state employee subpoenaed under this subsection may not lose pay to which the employee would otherwise be entitled.

[ RR 2013, c. 2, §4 (COR) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). RR 2013, c. 2, §4 (COR).



5 §7084. Extension of time limit

1. Application for extension. The chairman of the appeals board may extend any time limit specified in section 7083, subsections 1 to 4, upon written application of either party on condition the application is submitted within time provided for in the applicable step. Failure of an employee to pursue a grievance within prescribed time limits shall constitute an acceptance of the last response by the department. Failure of the department to respond within stipulated time limits provided for in the applicable step shall constitute an automatic waiver of that step and the employee may proceed to the next step as outlined in this section.

A. At least one day prior to the presentation of the employee's grievance to his supervisor, the employee's representative, if any, shall have access to the work location of the employee involved during the working hours for the purpose of investigating the grievance. [1985, c. 785, Pt. B, §38 (NEW).]

B. The department head may designate a representative, with authority to take appropriate action, who shall be at the deputy or assistant department head or labor specialist level to represent him in section 7083, subsections 2 and 3. [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW).



5 §7085. Applications of sections 7081 to 7084

This subchapter applies to those employees who are excluded from bargaining pursuant to Title 26, sections 979 and 1021 to 1034. [1985, c. 785, Pt. B, §38 (NEW).]

SECTION HISTORY

1985, c. 785, §B38 (NEW).












Part 17-B: COMMUNITY SERVICE

Chapter 373: MAINE COMMISSION FOR COMMUNITY SERVICE

5 §7501. Commission established

There is established the Maine Commission for Community Service, referred to in this chapter as the "commission," to foster the State's ethic of community service; encourage community service and volunteerism as a means of meeting critical human, environmental, educational and public safety needs throughout the State; serve as the State's liaison regarding national and community service and volunteer activities; foster collaboration among service agencies; receive gifts and grants, implement statewide service programs and make subgrants to state and local entities in accordance with the National and Community Service Trust Act of 1993, 42 United States Code, Sections 12501 to 12682 (1994). [1995, c. 625, Pt. A, §13 (AMD).]

SECTION HISTORY

1995, c. 54, §1 (NEW). 1995, c. 625, §A13 (AMD).



5 §7502. Membership; terms

1. Membership; qualifications. The commission consists of no fewer than 15 and no more than 25 voting members appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over state and local government matters. The commission must include the following:

A. A representative of a community-based agency or organization; [1995, c. 54, §1 (NEW).]

B. The Commissioner of Education or the commissioner's designee; [1995, c. 54, §1 (NEW).]

C. A representative of local government; [1995, c. 54, §1 (NEW).]

D. A representative of a local labor organization; [1995, c. 54, §1 (NEW).]

E. A representative of business; [1995, c. 54, §1 (NEW).]

F. An individual who is at least 16 years of age but no more than 25 years of age and who is a participant in or supervisor of a service program for youth or a campus-based or national service program; [1995, c. 54, §1 (NEW).]

G. A representative of a national service program; [1995, c. 54, §1 (NEW).]

H. An individual with expertise in the education, training and development needs of youth, particularly disadvantaged youth; [1995, c. 54, §1 (NEW).]

I. An individual with experience in promoting the involvement of adults aged 55 and older in national service and volunteerism; and [1995, c. 54, §1 (NEW).]

J. A representative of the State's volunteer community. [1995, c. 54, §1 (NEW).]

A member may fulfill the representation requirement for more than one category in this subsection.

The appointments may also include educators, including representatives from institutions of higher education and local education agencies; experts in the delivery of human, educational, environmental or public safety services to communities and persons; representatives of Native American tribes and nations; out-of-school or at-risk youth; and representatives of programs that are administered or receive assistance under the federal Domestic Volunteer Service Act of 1973, 42 United States Code, Section 4951, et seq. (1973). The commission also must include a nonvoting liaison designated by the federal Corporation for National and Community Service. The appointments must reflect diversity with respect to geography, race, ethnicity, age, gender, disability characteristics and political affiliation. Not more than 50% plus one member may be from the same political party. The number of voting members who are officers or employees of the State may not exceed 25% of the total membership.

The chair must be an appointed voting member of the commission, selected by the voting members. Members may not vote on issues affecting organizations they have served in a staff or volunteer capacity at any time during the preceding 12 months.

[ 1995, c. 54, §1 (NEW) .]

2. Terms of office. The appointed members serve 3-year staggered terms. Terms expire on September 1st. The Governor shall appoint members to vacancies on the commission as they occur or upon expiration of terms. Any vacancy must be filled for the unexpired portion of the term in which the vacancy occurs.

[ 1995, c. 54, §1 (NEW) .]

2-A. Members serve duration of terms.

[ 1995, c. 54, §1 (NEW); MRSA T. 5, §7502, sub-§2-A (RP) .]

3. Reimbursement. Members are entitled to compensation for expenses incurred in the performance of their duties on the commission in the same manner as state employees.

[ 1995, c. 54, §1 (NEW) .]

SECTION HISTORY

1995, c. 54, §1 (NEW).



5 §7503. Duties

The commission shall: [1995, c. 54, §1 (NEW).]

1. Vision. Develop a state vision statement for national, state and community service;

[ 1995, c. 54, §1 (NEW) .]

2. Ethic of service. Demonstrate an ethic of service through its activities and procedures utilizing decision-making by consensus and annually evaluate how effectively its procedures and bylaws are fostering the state vision and service ethic;

[ 1995, c. 54, §1 (NEW) .]

3. National and community service plan. Develop a 3-year comprehensive national and community service plan and update the plan annually. The commission shall ensure an open and inclusive process for maximum participation in development of the plan and determination of state priorities;

[ 1995, c. 54, §1 (NEW) .]

4. Preselect programs and prepare applications. Preselect national service programs as defined in the National Service Trust Act, 42 United States Code, Section 12501, et seq. and prepare a grant application to the Corporation for National and Community Service;

[ RR 1995, c. 2, §7 (COR) .]

5. Assist state education agencies. Assist the Department of Education and institutions of higher education in the preparation of applications for national and community service grants;

[ 1995, c. 54, §1 (NEW) .]

6. Administer grant programs. Evaluate, monitor and administer grant programs;

[ 1995, c. 54, §1 (NEW) .]

7. Provide technical assistance. Serve as a clearinghouse for information on national and community service and provide technical assistance to local nonprofit organizations and other entities in planning, applying for funds and implementing national service programs;

[ 1995, c. 54, §1 (NEW) .]

8. Provide program development assistance and training. Provide program development assistance and training to national service programs in the State;

[ 1995, c. 54, §1 (NEW) .]

9. Recruitment and placement. Serve as a clearinghouse for people interested in national and community service placements and agencies recruiting volunteers;

[ 1995, c. 54, §1 (NEW) .]

10. State priorities. Make recommendations to the Corporation for National and Community Service with respect to priorities within the State for programs receiving assistance under the federal Domestic Volunteer Service Act of 1973, 42 United States Code, Section 4951, et seq. (1973);

[ 1995, c. 54, §1 (NEW) .]

11. Coordination. Foster collaboration among state agencies, colleges, universities, municipalities, federal agencies and volunteer service programs;

[ 1995, c. 54, §1 (NEW) .]

12. Advisory committees. Establish advisory committees as needed, with membership not limited to commission members;

[ 1995, c. 54, §1 (NEW) .]

13. Fund raising. Carry out fund-raising efforts to supplement federal funding and to meet all federal matching requirements; and

[ 1995, c. 54, §1 (NEW) .]

14. Annual report. Submit an annual report to the Governor, the Legislature and the joint standing committee of the Legislature having jurisdiction over state and local government matters by January 31st of each year.

[ 1995, c. 54, §1 (NEW) .]

SECTION HISTORY

RR 1995, c. 2, §7 (COR). 1995, c. 54, §1 (NEW).



5 §7504. Staff and administrative services

The Department of Education shall provide staff and administrative services as follows. [2011, c. 655, Pt. LL, §1 (AMD); 2011, c. 655, Pt. LL, §3 (AFF).]

1. Executive director. The Commissioner of Education, in consultation with the commission, shall hire an executive director as a member of the Department of Education staff. The executive director oversees day-to-day operations of the commission, hires staff members with the approval of the commission and the Commissioner of Education and carries out other responsibilities as directed by the commission.

[ 2011, c. 655, Pt. LL, §1 (AMD); 2011, c. 655, Pt. LL, §3 (AFF) .]

2. Administrative services. The Department of Education shall provide the executive director and the commission with continuing administrative support as appropriate. The Department of Education may establish a dedicated account on behalf of the commission to receive funds contributed by private and public agencies for use solely for commission purposes.

[ 2011, c. 655, Pt. LL, §1 (AMD); 2011, c. 655, Pt. LL, §3 (AFF) .]

SECTION HISTORY

1995, c. 54, §1 (NEW). 2011, c. 655, Pt. LL, §1 (AMD). 2011, c. 655, Pt. LL, §3 (AFF).



5 §7505. Private support organization

1. Designation of private support organization. The executive director of the commission, with the consent of the voting members of the commission, shall designate a nonprofit corporation as the private support organization for the commission. The nonprofit corporation must be incorporated under the laws of this State and for purposes that are consistent with the goals, objectives, programs, responsibilities and functions of the commission.

The commission's private support organization must be organized and operated exclusively to receive, hold, invest and administer property and funds and to make expenditures to and for the benefit of the commission.

[ 2015, c. 94, §1 (NEW) .]

2. Board of directors. A member of the private support organization's board of directors may not also be a member of the commission. The executive director of the commission, or the executive director's designee, shall serve as a nonvoting ex-officio member of the private support organization's board of directors.

[ 2015, c. 94, §1 (NEW) .]

3. Scope of work. The private support organization shall operate under a memorandum of understanding negotiated annually by the commission that outlines a plan of work consistent with the purposes and goals of the commission and shall submit an annual budget for review and approval by the commission by June 1st.

The memorandum of understanding must further stipulate the reversion to the commission, or to the State if the commission ceases to exist, of money and property held in trust by the private support organization if the private support organization is no longer designated by the commission pursuant to subsection 1.

[ 2015, c. 94, §1 (NEW) .]

4. Use of property. The commission may authorize the private support organization to use the commission's facilities, equipment and other property, except money, in keeping with the purposes of the private support organization.

[ 2015, c. 94, §1 (NEW) .]

SECTION HISTORY

2015, c. 94, §1 (NEW).









Part 18: ADMINISTRATIVE PROCEDURES

Chapter 375: MAINE ADMINISTRATIVE PROCEDURE ACT

Subchapter 1: GENERAL PROVISIONS

5 §8001. Short title

This chapter is known and may be cited as the "Maine Administrative Procedure Act." [1999, c. 547, Pt. B, §15 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 568, §1 (NEW). 1977, c. 694, §§29-A (AMD). 1977, c. 696, §48 (RAL). 1999, c. 547, §B15 (AMD). 1999, c. 547, §B80 (AFF).



5 §8002. Definitions

As used in this Act, unless the context otherwise indicates, the following words and phrases shall have the following meanings. [1977, c. 694, §29-B (AMD).]

1. Adjudicatory proceeding. "Adjudicatory proceeding" means any proceeding before an agency in which the legal rights, duties or privileges of specific persons are required by constitutional law or statute to be determined after an opportunity for hearing.

[ 1977, c. 551, §3 (NEW) .]

1-A. Adopt. "Adopt" means action certified by the dated signature of an authorized representative that a rule is accepted as official by an agency.

[ 1993, c. 362, §1 (NEW) .]

2. Agency. "Agency" means any body of State Government authorized by law to adopt rules, to issue licenses or to take final action in adjudicatory proceedings, including, but not limited to, every authority, board, bureau, commission, department or officer of the State Government so authorized; but the term does not include the Legislature, Governor, courts, University of Maine System, Maine Maritime Academy, community colleges, the Commissioner of Education for schools of the unorganized territory, school administrative units, community action agencies as defined in Title 22, section 5321, special purpose districts or municipalities, counties or other political subdivisions of the State.

[ 1995, c. 246, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Agency member. "Agency member" means an individual appointed or elected to the agency who is charged by statute with that agency's decision-making functions. It does not include counsel to the agency or agency staff.

[ 1977, c. 551, §3 (NEW) .]

3-A. Effective date. "Effective date" means the date a rule goes into effect. If a date is not assigned by the agency, the effective date is assigned by the Secretary of State in accordance with section 8052, subsection 6. Unless otherwise stated in law, emergency rules filed in accordance with section 8054 are effective at the time they are filed with the Secretary of State.

[ 1993, c. 362, §1 (NEW) .]

3-B. Authorized representative. "Authorized representative" means the chair of a board or commission, an individual in a major policy-influencing position as defined by chapter 71, or the chief executive officer of an agency, within the agency adopting a rule.

[ 1995, c. 373, §2 (NEW) .]

3-C. Consensus-based rule development process. "Consensus-based rule development process" means a collaborative process when a draft rule is developed by an agency and a representative group of participants with an interest in the subject of the rulemaking.

[ 1999, c. 307, §1 (NEW) .]

4. Final agency action. "Final agency action" means a decision by an agency which affects the legal rights, duties or privileges of specific persons, which is dispositive of all issues, legal and factual, and for which no further recourse, appeal or review is provided within the agency.

[ 1977, c. 551, §3 (NEW) .]

5. License. "License" includes the whole or any part of any agency permit, certificate, approval, registration, charter or similar form of permission required by law which represents an exercise of the state's regulatory or police powers.

[ 1977, c. 551, §3 (NEW) .]

6. Licensing. "Licensing" means the administrative process resulting in the grant, denial, renewal, revocation, suspension or modification of a license.

[ 1977, c. 551, §3 (NEW) .]

7. Party. "Party" means:

A. The specific person whose legal rights, duties or privileges are being determined in the proceeding; [1977, c. 551, §3 (NEW).]

B. Any person participating in the adjudicatory proceeding pursuant to section 9054, subsection 1 or 2; and [1977, c. 696, §47 (AMD).]

C. Any agency bringing a complaint to District Court under section 10051. [1999, c. 547, Pt. B, §16 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

[ 1999, c. 547, Pt. B, §16 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

8. Person. "Person" means any individual, partnership, corporation, governmental entity, association or public or private organization of any character, other than the agency conducting the proceeding.

[ 1977, c. 551, §3 (NEW) .]

8-A. Proposed rule. "Proposed rule" or "proposed agency rule" means a rule that an agency has formally proposed for adoption through submission of the rule to the Secretary of State for publication pursuant to section 8053, subsection 5.

[ 1997, c. 110, §1 (NEW) .]

9. Rule. "Rule" is defined as follows.

A. "Rule" means the whole or any part of every regulation, standard, code, statement of policy, or other agency guideline or statement of general applicability, including the amendment, suspension or repeal of any prior rule, that is or is intended to be judicially enforceable and implements, interprets or makes specific the law administered by the agency, or describes the procedures or practices of the agency. [2011, c. 304, Pt. G, §1 (AMD).]

B. The term does not include:

(1) Policies or memoranda concerning only the internal management of an agency or the State Government and not judicially enforceable;

(2) Advisory rulings issued under subchapter 3;

(3) Decisions issued in adjudicatory proceedings; or

(4) Any form, instruction or explanatory statement of policy that in itself is not judicially enforceable, and that is intended solely as advice to assist persons in determining, exercising or complying with their legal rights, duties or privileges. [2011, c. 304, Pt. G, §1 (AMD).]

A rule is not judicially enforceable unless it is adopted in a manner consistent with this chapter.

[ 2011, c. 304, Pt. G, §1 (AMD) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 568, §1 (NEW). 1977, c. 661, §3 (AMD). 1977, c. 694, §§29-B TO 32 (AMD). 1977, c. 696, §47 (AMD). 1977, c. 696, §48 (RAL). 1979, c. 425, §3 (AMD). 1981, c. 464, §1 (AMD). 1985, c. 490, §1 (AMD). 1985, c. 779, §22 (AMD). 1989, c. 443, §13 (AMD). 1989, c. 574, §1 (AMD). 1989, c. 700, §A19 (AMD). 1993, c. 362, §1 (AMD). 1995, c. 246, §1 (AMD). 1995, c. 373, §2 (AMD). 1997, c. 110, §1 (AMD). 1999, c. 307, §1 (AMD). 1999, c. 547, §B16 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2011, c. 304, Pt. G, §1 (AMD).



5 §8003. Inconsistent provisions

Except where expressly authorized by statute, any statutory provision now existing or hereafter adopted which is inconsistent with the express provisions of the Maine Administrative Procedure Act shall yield and the applicable provisions of this Act shall govern in its stead. [1977, c. 694, §33 (NEW).]

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 694, §33 (NEW). 1977, c. 696, §48 (RAL).



5 §8004. Matters pending not affected

The Maine Administrative Procedure Act shall not apply to: [1977, c. 694, §34 (NEW).]

1. Adjudicatory proceedings. Adjudicatory proceedings commenced by filing of an application, request for a hearing, agency notice of a hearing or otherwise in accordance with preexisting law, prior to July 1, 1978;

[ 1977, c. 694, §34 (NEW) .]

2. Licensing proceedings. Licensing proceedings commenced by filing an application for a license, or renewal or reissuance thereof, or by notice of agency proceedings affecting an existing license, prior to July 1, 1978; or

[ 1977, c. 694, §34 (NEW) .]

3. Judicial review. Judicial review of any of the foregoing.

[ 1977, c. 694, §34 (NEW) .]

4. Collective bargaining. State personnel rules negotiated as part of any collective bargaining agreement.

[ 1977, c. 694, §34 (NEW) .]

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 694, §34 (NEW). 1977, c. 696, §48 (RAL).



5 §8005. Governor's Office of Health Policy and Finance

Notwithstanding any provision of law to the contrary, the provisions of this subchapter and subchapters 2 and 2-A apply to rulemaking by the Governor's Office of Health Policy and Finance or its successor agency. [2005, c. 394, §1 (NEW).]

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 2005, c. 394, §1 (NEW).



5 §8006. Expenses of loan authority board (REALLOCATED TO TITLE 5, SECTION 15006)

(REALLOCATED TO TITLE 5, SECTION 15006)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8007. Loan Insurance Fund (REALLOCATED TO TITLE 5, SECTION 15007)

(REALLOCATED TO TITLE 5, SECTION 15007)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8008. Additions to (REALLOCATED TO TITLE 5, SECTION 15008)

(REALLOCATED TO TITLE 5, SECTION 15008)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8009. Insurance of loans (REALLOCATED TO TITLE 5, SECTION 15009)

(REALLOCATED TO TITLE 5, SECTION 15009)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8010. Loan Insurance premiums (REALLOCATED TO TITLE 5, SECTION 15010)

(REALLOCATED TO TITLE 5, SECTION 15010)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8011. Acquisition and disposal of property (REALLOCATED TO TITLE 5, SECTION 15011)

(REALLOCATED TO TITLE 5, SECTION 15011)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8012. Loans eligible for investment (REALLOCATED TO TITLE 5, SECTION 15012)

(REALLOCATED TO TITLE 5, SECTION 15012)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8013. Safeguarding the fund (REALLOCATED TO TITLE 5, SECTION 15013)

(REALLOCATED TO TITLE 5, SECTION 15013)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8014. Accounts (REALLOCATED TO TITLE 5, SECTION 15014)

(REALLOCATED TO TITLE 5, SECTION 15014)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8015. Records confidential (REALLOCATED TO TITLE 5, SECTION 15015)

(REALLOCATED TO TITLE 5, SECTION 15015)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).






Subchapter 2: RULEMAKING

5 §8051. Adoption of rules of practice

In addition to other rule-making requirements imposed by law, each agency shall adopt rules of practice governing the conduct of adjudicatory proceedings, licensing proceedings and the rendering of advisory rulings, except to the extent that such rules are provided by law. The first time after October 1, 1995 that an agency proposes to adopt or modify the rules of practice governing the conduct of adjudicatory proceedings or licensing proceedings, the agency shall also propose any rules reasonably necessary to promote, when appropriate, the efficient and cost-effective use of alternative dispute resolution techniques, including the use of neutral facilitators, mediators or arbitrators. If the agency determines that it is unnecessary or inappropriate to propose these rules, it shall so state in the notice of rulemaking required under section 8053. A written explanation of the reasons for the agency's determination must be included in the basis statement of rule. Any agency rule of practice that imposes a time period or deadline for the filing of any submission or for the service of any paper must provide that filing or service is complete: [1995, c. 249, §1 (AMD).]

1. Upon an agency. Upon an agency, when the agency receives the submission or the paper by mail, in-hand delivery or any other means specified by the agency; or

[ 1989, c. 297, §1 (NEW) .]

2. Upon a party. Upon a party, when the paper is mailed to the party or the party's attorney, by in-hand delivery to the recipient or by delivery to the recipient's office.

[ 1995, c. 249, §1 (AMD) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1989, c. 297, §1 (AMD). 1995, c. 249, §1 (AMD).



5 §8051-A. Appointment of liaison

The commissioner or director of each state agency shall designate a person to serve as a liaison between the agency and the general public, the Legislature, the Secretary of State and the office of the Attorney General with respect to rulemaking. The liaison shall serve as a representative of the agency with respect to providing information about agency rules. The liaison is responsible for implementing the procedural provisions of this subchapter. The Secretary of State shall maintain a list of all agency liaisons and their contact information on a publicly accessible website. [2007, c. 581, §1 (AMD).]

SECTION HISTORY

1989, c. 574, §2 (NEW). 2007, c. 581, §1 (AMD).



5 §8051-B. Consensus-based rule development process

1. Agency authority. An agency may voluntarily engage in a consensus-based rule development process. An agency that develops a draft rule through a consensus-based rule development process retains the sole discretion over whether to submit the rule as a proposed rule and as to the final language of the proposed rule.

[ 1999, c. 307, §2 (NEW) .]

2. Initial considerations. As part of a consensus-based rule development process, an agency shall:

A. Establish a representative group of participants with an interest in the subject of the rulemaking; [1999, c. 307, §2 (NEW).]

B. Develop ground rules for the operation of the consensus-based rule development process that are mutually acceptable to the agency and the participants; [1999, c. 307, §2 (NEW).]

C. Disclose the funding and time constraints on the agency; [1999, c. 307, §2 (NEW).]

D. Give prior notice of all meetings to the representative group of participants and establish a mechanism for other interested parties to receive notice and information regarding all meetings; [1999, c. 307, §2 (NEW).]

E. Select an agency employee or another individual contracted by the agency to chair or facilitate the meetings; and [1999, c. 307, §2 (NEW).]

F. Distribute a summary and submitted materials from all meetings to the representative group of participants and other interested parties. [1999, c. 307, §2 (NEW).]

[ 1999, c. 307, §2 (NEW) .]

3. Record. An agency that engages in a consensus-based rule development process that results in a proposed rule shall maintain:

A. A list of all meetings held, the participants at each meeting and the interests or organizations they represented; [1999, c. 307, §2 (NEW).]

B. A summary of each of the meetings; and [1999, c. 307, §2 (NEW).]

C. A description by the agency of the consensus-based rule development process and an analysis of the decisions that came out of that process, including the extent to which consensus was reached on the decisions. [1999, c. 307, §2 (NEW).]

[ 1999, c. 307, §2 (NEW) .]

4. Judicial review. An agency action to engage in or terminate a consensus-based rule development process is not subject to judicial review. This section does not bar judicial review of a rule finally adopted by an agency following a consensus-based rule development process if such a review is otherwise available by law as long as the basis for review is other than procedural error in the consensus-based rule development process.

[ 1999, c. 307, §2 (NEW) .]

SECTION HISTORY

1999, c. 307, §2 (NEW).



5 §8052. Rulemaking

1. Notice; public hearing. Prior to the adoption of any rule, the agency shall give notice as provided in section 8053 and may hold a public hearing, except that a public hearing must be held if otherwise required by statute or requested by any 5 interested persons or if the rule is a major substantive rule as defined in section 8071, subsection 2, paragraph B.

A public meeting or other public forum held by an agency for any purpose that includes receiving public comments on a proposed agency rule is a public hearing and is subject to all the provisions of this subchapter regarding public hearings.

[ 2007, c. 581, §2 (AMD) .]

2. Requirements. Any public hearing shall comply with any requirements imposed by statute, but shall not be subject to subchapter IV. Any public hearing shall be held and conducted as follows.

A. In the case of a rule authorized to be adopted by more than one agency member, at least 1/3 of the agency members shall be present. [1981, c. 524, §2 (NEW).]

B. In the case of a rule authorized to be adopted by a single agency member, either the agency member, a person in a major policy-influencing position, as listed in chapter 71, or a designee who has responsibility over the subject matter to be discussed at the hearing shall hold and conduct the hearing. [1993, c. 362, §2 (AMD).]

[ 1993, c. 362, §2 (AMD) .]

3. Statements and arguments filed. When a public hearing is held, written statements and arguments concerning the proposed rule may be filed with the agency within 10 days after the close of the public hearing, or within such longer time as the agency may direct.

[ 1977, c. 551, §3 (NEW) .]

4. Relevant information considered. The agency shall consider all relevant information available to it, including, but not limited to, economic, environmental, fiscal and social impact analyses and statements and arguments filed, before adopting any rule.

[ 1991, c. 632, §1 (AMD) .]

5. Written statement adopted. At the time of adoption of any rule, the agency shall adopt a written statement explaining the factual and policy basis for the rule. The agency shall list the names of persons whose comments were received, including through testimony at hearings, the organizations the persons represent and summaries of their comments. The agency shall address the specific comments and concerns expressed about any proposed rule and state its rationale for adopting any changes from the proposed rule, failing to adopt the suggested changes or drawing findings and recommendations that differ from those expressed about the proposed rule.

A. If the same or similar comments or concerns about a specific issue were expressed by different persons or organizations, the agency may synthesize these comments and concerns into a single comment that accurately reflects the meaning and intent of these comments and concerns to be addressed by the agency, listing the names of the persons who commented and the organizations they represent. [1993, c. 446, Pt. A, §19 (AMD).]

B. A rule may not be adopted unless the adopted rule is consistent with the terms of the proposed rule, except to the extent that the agency determines that it is necessary to address concerns raised in comments about the proposed rule, or specific findings are made supporting changes to the proposed rule. The agency shall maintain a file for each rule adopted that must include, in addition to other documents required by this Act, testimony, comments, the names of persons who commented and the organizations they represent and information relevant to the rule and considered by the agency in connection with the formulation, proposal or adoption of a rule. If an agency determines that a rule that the agency intends to adopt is substantially different from the proposed rule, the agency shall request comments from the public concerning the changes from the proposed rule. The agency may not adopt the rule for a period of 30 days from the date comments are requested pursuant to this paragraph. Notice of the request for comments must be published by the Secretary of State in the same manner as notice for proposed rules. [2011, c. 380, Pt. NNN, §1 (AMD).]

C. If the adoption under this subsection is final adoption of a major substantive rule under subchapter II-A, the agency must include in its written statement citation of the legislative act authorizing final adoption of that rule; or, if authorization is the result of failure of the Legislature to act under section 8072, subsection 7, the agency must indicate that fact and identify the date the agency filed the rule for review under section 8072. [1997, c. 196, §1 (NEW).]

[ 2011, c. 380, Pt. NNN, §1 (AMD) .]

5-A. Impact on small business. In adopting rules, the agencies shall seek to reduce any economic burdens through flexible or simplified reporting requirements and may seek to reduce burdens through flexible or simplified timetables that take into account the resources available to the affected small businesses. The agency may consider clarification, consolidation or simplification of compliance or reporting requirements. For the purposes of this subsection, "small business" means businesses that have 20 or fewer employees.

Prior to the adoption of any proposed rule that may have an adverse impact on small businesses, the agency shall prepare an economic impact statement that includes the following:

A. An identification of the types and an estimate of the number of the small businesses subject to the proposed rule; [2007, c. 181, §1 (NEW).]

B. The projected reporting, record-keeping and other administrative costs required for compliance with the proposed rule, including the type of professional skills necessary for preparation of the report or record; [2007, c. 181, §1 (NEW).]

C. A brief statement of the probable impact on affected small businesses; and [2007, c. 181, §1 (NEW).]

D. A description of any less intrusive or less costly, reasonable alternative methods of achieving the purposes of the proposed rule. [2007, c. 181, §1 (NEW).]

[ 2007, c. 181, §1 (AMD) .]

6. Effective date. No rule, except emergency rules adopted under section 8054, becomes effective until at least 5 days after filing with the Secretary of State under section 8056, subsection 1, paragraph B.

When the effective date of a rule is contingent upon the occurrence or nonoccurrence of an event, notification of the occurrence or nonoccurrence must be filed with the Secretary of State when known.

[ 1993, c. 362, §3 (AMD) .]

7. Adoption of rule. A rule may not take effect unless:

A. The agency adopts it within 120 days of the final date by which data, views or arguments may be submitted to the agency for consideration in adopting the rule; and [1985, c. 39, §1 (NEW).]

B. This adopted rule is approved by the Attorney General as to form and legality, as required by section 8056, within 150 days of the final date by which those comments may be submitted. [1985, c. 39, §1 (NEW).]

The final date for comments may be extended if notice of doing so is published within 14 days after the most recently published comment deadline, in the consolidated notice referred to in section 8053.

[ 1995, c. 373, §3 (AMD) .]

8. Appropriate reference to underlying federal and state laws and regulations. At the time of adoption of any rule, the agency shall refer with particularity to any underlying federal or state law or regulation which serves as the basis of the rule.

[ 1985, c. 77, §1 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 694, §34-A (AMD). 1979, c. 425, §4 (AMD). 1981, c. 524, §§1-6 (AMD). 1985, c. 39, §1 (AMD). 1985, c. 77, §1 (AMD). 1985, c. 506, §§A2,3 (AMD). 1985, c. 680, §§1,2 (AMD). 1985, c. 737, §A18 (AMD). 1989, c. 574, §§3,4 (AMD). 1991, c. 632, §1 (AMD). 1993, c. 362, §§2,3 (AMD). 1993, c. 446, §A19 (AMD). RR 1995, c. 2, §8 (COR). 1995, c. 373, §3 (AMD). 1995, c. 463, §1 (AMD). 1997, c. 110, §2 (AMD). 1997, c. 196, §1 (AMD). 2007, c. 181, §1 (AMD). 2007, c. 581, §2 (AMD). 2011, c. 380, Pt. NNN, §1 (AMD).



5 §8053. Notice

1. Notice of rulemaking without hearing. At least 20 days prior to the comment deadline of any rule without hearing, the agency shall deliver or mail written notice or, with written or electronic agreement of the party, provide electronic notice to:

A. Any person specified by the statute authorizing the rulemaking; [1981, c. 470, Pt. A, §9 (NEW).]

B. Any person who has filed within the past year a written or electronic request with the agency for notice of rulemaking; [2011, c. 479, §1 (AMD).]

C. Any trade, industry, professional, interest group or regional publication that the agency considers effective in reaching the persons affected; and [2011, c. 479, §2 (AMD).]

D. [1985, c. 39, §2 (RP).]

E. The primary sponsor of the legislation that was enacted and authorized the rulemaking, as long as the legislation was enacted within the previous 2 years. [2011, c. 479, §3 (NEW).]

Notification to subscribers under paragraph B must be by mail or, with written or electronically submitted agreement of the subscriber, electronic notice or otherwise in writing to the last address provided to the agency by that person. Subscribers under paragraph B may request to receive a copy of each proposed rule with the written notice. The agency shall provide the copy at the same time the notice is sent.

Written or electronic notice must also be given to the Secretary of State, by the deadline established by the Secretary of State, for publication in accordance with subsection 5. This notice must be in a format approved by the Secretary of State.

[ 2011, c. 479, §§1-3 (AMD) .]

2. Notice of rulemaking hearing. When an agency holds a public hearing prior to adoption of a rule, notice of the hearing shall be given in the manner described in subsections 1 and 5, using the date of the hearing to calculate the time periods involved;

[ 1979, c. 425, §5 (RPR) .]

3. Contents of notice. Except for notices governed by subsections 5 and 7, a notice under this section must:

A. Refer to the statutory authority under which the adoption of the rule is proposed; [1979, c. 425, §5 (NEW).]

B. State the time and place of any scheduled public hearing or state the manner in which a hearing may be requested; [1979, c. 425, §5 (NEW).]

C. State the manner and time within which data, views or arguments may be submitted to the agency for consideration, whether or not a hearing is held; [1985, c. 77, §2 (AMD).]

C-1. State the name, address and phone number of the staff person responsible for providing additional information or a printed version of the proposed rule; [2009, c. 256, §1 (NEW).]

D. If possible, contain the express terms of the proposed rule or otherwise describe the substance of the proposed rule, stating the subjects and issues involved and indicate where a copy of the proposed rule may be obtained; [2007, c. 181, §2 (AMD).]

E. Refer to the substantive state or federal law to be implemented by the rules; and [2007, c. 181, §3 (AMD).]

F. Indicate where a copy of the statement of impact on small business pursuant to section 8052, subsection 5-A may be obtained. [2007, c. 181, §4 (NEW).]

[ 2009, c. 256, §1 (AMD) .]

3-A. Copies of proposed rules available upon request. At least 20 days prior to hearing on any proposed rule and at least 20 days prior to the comment deadline of any rule without a hearing, the agency shall make copies of the proposed rule available in writing or, with agreement of the requestor, electronically to persons upon request.

[ 2003, c. 207, §2 (AMD) .]

4. Fee schedule. The agency may establish a fee schedule for notice and for proposed rules under subsection 1, paragraph B, imposing a cost reasonably related to the actual expense entailed. Fees may vary depending upon the method of transmission of notice and the rules being transmitted.

[ 2003, c. 207, §3 (AMD) .]

5. Publication. Using the format of notice pursuant to subsection 7, the Secretary of State shall:

A. Arrange for the weekly publication of a consolidated notice of rule making of all state agencies, which shall also include a brief explanation to assist the public in participating in the rule-making process. Notice of each rule-making proceeding shall be published once 17 to 24 days prior to the public hearing on the proposed rule or at least 30 days prior to the last date on which views and arguments may be submitted to the agency for consideration if no public hearing is scheduled; [1981, c. 698, §12 (RPR).]

B. Designate certain newspapers, which together have general circulation throughout the State, as papers of record for the purpose of publishing notice under paragraph A. Notice of proposed rules affecting only a particular locality or region need only be published in the designated newspapers having general circulation in the area affected; [2009, c. 256, §2 (AMD).]

C. Designate one day as rules day for publication of notices on rulemaking as set forth in this subsection; and [1991, c. 837, Pt. A, §11 (AMD).]

D. Be reimbursed for the cost of publication of rule-making notice by the agencies proposing the rulemaking. The total costs of each consolidated publication will be prorated by the Secretary of State among all agencies submitting notice for a particular week. [1979, c. 425, §5 (NEW).]

[ 2009, c. 256, §2 (AMD) .]

6. Electronic publication. In addition to the printed publication required in subsection 5, the Secretary of State shall maintain a publicly accessible website for posting the notices of all proposed and adopted rules. The contents of the notice for electronic publication are pursuant to subsection 3. An agency, on its publicly accessible website, shall either post its proposed and adopted rules or provide a link to the proposed or adopted rules posted on the Secretary of State's website. Notice of each rule-making proceeding must be published on the Secretary of State's website 17 to 24 days prior to the public hearing on the proposed rule or at least 30 days prior to the last date on which views and arguments may be submitted to the agency for consideration if no public hearing was scheduled.

[ 2011, c. 326, §1 (AMD) .]

7. Contents of notice for newspaper publication. The notice for publication in the newspaper under subsection 5 is shorter than the notice provided for all other purposes pursuant to subsection 3. The notice for newspaper publication must:

A. State the time and place of any scheduled public hearing or state the manner in which a hearing may be requested; [2009, c. 256, §4 (NEW).]

B. State the manner and time within which data, views or arguments may be submitted to the agency for consideration, whether or not a hearing is held; [2009, c. 256, §4 (NEW).]

C. State the name, address and phone number of the staff person responsible for providing additional information or a printed version of the proposed rule; [2009, c. 256, §4 (NEW).]

D. Include a brief and general summary of the substance of the proposed rule; [2009, c. 256, §4 (NEW).]

E. Provide the website address where the long notice pursuant to subsection 3 is posted; [2009, c. 256, §4 (NEW).]

F. Indicate where a copy of the statement of impact on small business pursuant to section 8052, subsection 5-A may be obtained; and [2009, c. 256, §4 (NEW).]

G. Indicate the impact on municipalities or counties only if there is an expected financial impact on municipalities identified under section 8063. [2009, c. 256, §4 (NEW).]

[ 2009, c. 256, §4 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 692, §1 (AMD). 1977, c. 694, §34-B (AMD). 1979, c. 127, §38 (AMD). 1979, c. 425, §5 (RPR). 1979, c. 596, §2 (AMD). 1981, c. 456, §A21 (AMD). 1981, c. 470, §A9 (AMD). 1981, c. 524, §§7-10 (AMD). 1981, c. 698, §§10-12 (AMD). 1985, c. 39, §2 (AMD). 1985, c. 77, §2 (AMD). 1991, c. 837, §A11 (AMD). 1995, c. 373, §§4,5 (AMD). 2003, c. 207, §§1-3 (AMD). 2007, c. 181, §§2-4 (AMD). 2007, c. 581, §3 (AMD). 2009, c. 256, §§1-4 (AMD). 2011, c. 326, §1 (AMD). 2011, c. 479, §§1-3 (AMD).



5 §8053-A. Notice to legislative committees

1. Proposed rules. At the time of giving notice of rulemaking under section 8053 or within 10 days following the adoption of an emergency rule, the agency shall provide to the Legislature, in accordance with subsection 3, a fact sheet providing the information as described in section 8057-A, subsection 1.

A. If an agency determines that a rule which it intends to adopt will be substantially different from the proposed rule, it shall provide the Legislature with a revised fact sheet with the information defined in section 8057-A, subsection 1, as it relates to the substantially different rule. The revised fact sheet shall be provided to the Legislature in accordance with subsection 3. [1989, c. 574, §5 (RPR).]

B. [1989, c. 574, §5 (RP).]

C. [1989, c. 574, §5 (RP).]

D. [1989, c. 574, §5 (RP).]

[ 1989, c. 574, §5 (RPR) .]

2. Regulatory agenda. The agency shall provide copies of its agency regulatory agenda, as provided in section 8060, to the Legislature at the time that the agenda is issued.

[ 1989, c. 574, §5 (RPR) .]

3. Submission of materials to the Legislature. When an agency, pursuant to subsection 1 or 2, provides materials to the Legislature, it shall provide them to the Executive Director of the Legislative Council, who shall refer the materials to the appropriate committee or committees of the Legislature for review. The agency shall provide sufficient copies of the materials for each member of the appropriate committee or committees.

[ 1989, c. 574, §5 (NEW) .]

4. Adopted rules. When an agency adopts rules, it shall provide a copy of the adopted rules, the statement required by section 8052, subsection 5, and the checklist required by section 8056-A to the Secretary of State who shall compile the adopted rules by agency.

[ 1989, c. 574, §5 (NEW) .]

5. Annual lists of rule-making activity. By February 1st of each year, the Secretary of State shall provide the Executive Director of the Legislative Council lists by agency of all rules adopted by each agency in the previous calendar year. The Executive Director of the Legislative Council shall refer each list to the appropriate joint standing committee or committees of the Legislature for review. Each list must include for each rule the following information, which must be submitted by each agency to the Secretary of State:

A. The statutory authority for the rule and the rule chapter number and title; [2011, c. 479, §4 (NEW).]

B. The principal reason or purpose for the rule; [2011, c. 479, §4 (NEW).]

C. A written statement explaining the factual and policy basis for each rule adopted pursuant to section 8052, subsection 5; [2011, c. 479, §4 (NEW).]

D. If the rule adopted was routine technical or major substantive; [2011, c. 479, §4 (NEW).]

E. If the rule was adopted as an emergency; and [2011, c. 479, §4 (NEW).]

F. The fiscal impact of the rule. [2011, c. 479, §4 (NEW).]

[ 2011, c. 479, §4 (NEW) .]

6. Authority to report out legislation. After each appropriate joint standing committee of the Legislature has received a list of rule-making activity pursuant to subsection 5, the committee may require an agency to appear before the committee, and the committee may report out legislation in the same legislative session in which the report is received to adjust rule-making authority related to the rules adopted in the previous calendar year.

[ 2011, c. 479, §4 (NEW) .]

SECTION HISTORY

1985, c. 270, (NEW). 1985, c. 528, (AMD). 1985, c. 680, §§3,4 (AMD). 1985, c. 737, §B13 (AMD). 1987, c. 402, §§A60,A61 (AMD). 1989, c. 574, §5 (RPR). 2011, c. 479, §4 (AMD).



5 §8054. Emergency rulemaking

1. Emergency. If the agency finds that immediate adoption of a rule by procedures other than those set forth in sections 8052 and 8053 is necessary to avoid an immediate threat to public health, safety or general welfare, it may modify those procedures to the minimum extent required to enable adoption of rules designed to mitigate or alleviate the threat found. Emergency rules shall be subject to the requirements of section 8056.

[ 1977, c. 551, §3 (NEW) .]

2. Agency findings. Any emergency rule must include, with specificity, the agency's findings with respect to the existence of an emergency, including any modifications of procedures, and such findings are subject to judicial review under section 8058. Such findings must be included in the basis statement for any adopted emergency rule in a section labeled "findings of emergency." No emergency may be found to exist when the primary cause of the emergency is delay caused by the agency involved.

[ 2011, c. 244, §1 (AMD) .]

3. Emergency period. Any emergency rule shall be effective only for 90 days, or any lesser period of time specified in an enabling statute or in the emergency rule. After the expiration of the emergency period, such rule shall not thereafter be adopted except in the manner provided by section 8052.

[ 1977, c. 551, §3 (NEW) .]

4. Fiscal impact; curtailment orders. An emergency rule adopted in whole or in part to satisfy the requirements of a temporary curtailment order by the Governor under section 1668 must include a specification of the dollar amount of curtailed funds attributable to each change adopted in the rule.

[ 2011, c. 244, §2 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1979, c. 425, §6 (AMD). 2007, c. 581, §4 (AMD). 2011, c. 244, §§1, 2 (AMD).



5 §8055. Petition for adoption or modification of rules

1. Petition. Any person may petition an agency for the adoption or modification of any rule.

[ 1977, c. 551, §3 (NEW) .]

2. Form designated. Each agency shall designate the form for such petitions and the procedure for their submission, consideration and disposition.

[ 1977, c. 551, §3 (NEW) .]

3. Receipt of petition. Within 60 days after receipt of a petition, the agency shall either notify the petitioner in writing of its denial, stating the reasons therefor, or initiate appropriate rule-making proceedings. Whenever a petition to adopt or modify a rule is submitted by 150 or more registered voters of the State, the agency shall initiate appropriate rulemaking proceedings within 60 days after receipt of the petition. The petition must be verified and certified in the same manner provided in Title 21-A, section 354, subsection 7, prior to its presentation to the agency.

[ 1985, c. 506, Pt. A, §4 (AMD) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1979, c. 425, §7 (AMD). 1981, c. 280, §§1,2 (AMD). 1985, c. 506, §A4 (AMD).



5 §8056. Filing and publication

1. Requirements. With respect to every rule adopted, the agency shall:

A. Submit the rule to the Attorney General for approval as to form and legality; [1977, c. 551, §3 (NEW).]

B. File the original rule as signed by the Attorney General or an assistant attorney general and the authorized representative of the agency, and the statement required by section 8052, subsection 5, with the Secretary of State in a form prescribed by the Secretary of State, which form is susceptible to frequent and easy revision.

(1) Through rulemaking, an agency may incorporate by reference all or any part of a code, standard, rule or regulation that has been adopted by an agency of the United States or of this State or by a nationally recognized organization or association.

(2) The reference in the agency rules must fully identify the incorporated matter by exact title, edition or version and date of publication.

(3) The rules must state where copies of the incorporated matter are available at cost from the agency issuing the rule or where copies are available from the agency of the United States, this State or an organization or association originally issuing that matter.

(4) An agency incorporating a matter by reference shall submit a copy of the incorporated matter to the Secretary of State; [1999, c. 261, §1 (AMD).]

C. Supply, without cost or at actual cost, copies of each such rule to any person who has filed with the agency within the past year a written request to be supplied with all copies of the agency's rules; and [1981, c. 524, §11 (AMD).]

D. Publish, pursuant to the procedures set forth in section 8053, subsection 6, a notice containing the following information: A statement that the rule has been adopted, its effective date, a brief description of the substance of the rule, and the address where a copy may be obtained. [2011, c. 380, Pt. NNN, §2 (AMD).]

[ 2011, c. 380, Pt. NNN, §2 (AMD) .]

2. Form. With respect to every rule adopted by the agency and in effect, the agency shall print and compile and make available to any person, at each of its offices, for inspection at no charge and for copying with or without cost, as the agency shall determine, and for distribution free or at actual cost, complete sets of such rules currently in effect.

[ 1977, c. 551, §3 (NEW) .]

3. Secretary of State. The Secretary of State shall:

A. Maintain and make available at the Secretary of State's office, for inspection at no charge and for copying or purchase, current copies of complete rules for all agencies filed in accordance with subsection 1, paragraph B; [1995, c. 373, §7 (AMD).]

A-1. Compile, edit, index and arrange for publication and distribution all current rules of state agencies as available resources permit. Compilations must be supplemented or revised at least annually; [1993, c. 362, §4 (AMD).]

A-2. Publish an annual list of current rules of state agencies; [1993, c. 362, §5 (NEW).]

B. Supply, at actual cost, annually updated copies of complete sets of rules of an agency to any person who has filed with the Secretary of State within the past year a written request for such sets of rules; and [1991, c. 541, §1 (AMD).]

C. Codify all current state agency rules in an electronic text file data base, in consultation with affected state agencies and in accordance with subsections 7 and 8, as available resources permit. [1991, c. 541, §1 (NEW).]

[ 1995, c. 373, §7 (AMD) .]

4. Additional requirements. The requirements of subsection 2 shall additionally be applicable to the agency's forms, instructions, explanatory statements and other items defined in section 8002, subsection 9, paragraph B, subparagraph (4).

[ 1977, c. 551, §3 (NEW) .]

5. Record of vote. In addition to the foregoing, each agency shall keep, at its principal office, and make available for inspection to any person a record of the vote of each member of the agency taken in rule-making proceedings.

[ 1977, c. 551, §3 (NEW) .]

6. Attorney General review and approval. The review required in subsection 1 may not be performed by any person involved in the formulation or drafting of the proposed rule. The Attorney General may not approve a rule if it is reasonably expected to result in a taking of private property under the Constitution of Maine unless such a result is directed by law or sufficient procedures exist in law or in the proposed rule to allow for a variance designed to avoid such a taking.

[ 1995, c. 537, §6 (AMD) .]

7. Codification of rules. The Secretary of State, in consultation with affected state agencies, shall develop a plan to codify all current rules of state agencies within its available resources. The codified rules must be maintained on an electronic text file data base. To develop the electronic text file data base, agencies may refile an existing rule or parts of an existing rule. If an agency refiles a rule or portion of a rule:

A. The agency may not make at the time of refiling any substantive changes in that rule or portion of that rule; and [1991, c. 554, §2 (NEW).]

B. The refiled rule or portion of the rule must be adopted in accordance with the Maine Administrative Procedure Act except that public comment on the refiling under section 8057-A, subsection 3 is limited to documenting where the refiled rule or portion of the rule is substantively different from the existing rule. [1991, c. 554, §2 (NEW).]

[ 1991, c. 554, §2 (NEW) .]

8. Electronic text file procedures. Under subsection 1, the Secretary of State may establish by rule in accordance with the Maine Administrative Procedure Act procedures and criteria for the filing of rules in electronic text file format.

[ 1991, c. 554, §2 (NEW) .]

9. Certification of published rules. The Secretary of State may certify that a publication of the codified rules and any supplements or replacement volumes to that publication are a correct transcript of the text of the original rules.

A. Certified publications must contain a printed certificate of the Secretary of State stating that the publication is the official copy. A facsimile of the signature of the Secretary of State imprinted by or at the direction of the Secretary of State has the same validity as a written signature of the Secretary of State. [1991, c. 554, §2 (NEW).]

B. A publication of the rules certified by the Secretary of State constitutes prima facie evidence of the rules. [1991, c. 554, §2 (NEW).]

C. Any publication of a rule or rules that is not certified by the Secretary of State:

(1) May neither state nor imply that the publication is an official copy of the rules; and

(2) Must state in a conspicuous location where the Secretary of State's certified copy is located. [1991, c. 554, §2 (NEW).]

[ 1991, c. 554, §2 (NEW) .]

10. Minor errors. The Secretary of State may correct minor, nonsubstantive errors in spelling and format in proposed or adopted rules if the agency is notified.

[ 1993, c. 362, §6 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1979, c. 425, §§8,9 (AMD). 1981, c. 524, §§11-13 (AMD). 1985, c. 39, §3 (AMD). 1991, c. 554, §§1,2 (AMD). 1993, c. 362, §§4-6 (AMD). 1995, c. 373, §§6,7 (AMD). 1995, c. 537, §6 (AMD). 1999, c. 261, §1 (AMD). 2011, c. 380, Pt. NNN, §2 (AMD).



5 §8056-A. Technical assistance; annual report

1. Checklist. The Secretary of State shall establish and implement a checklist that must be completed by agencies and attached to adopted rules filed with the Secretary of State after December 31, 1989. The checklist must include the timing of filing and notices as well as other procedural requirements of this subchapter.

[ 1991, c. 554, §3 (AMD) .]

2. Technical assistance. The Secretary of State shall develop uniform drafting instructions for use by all agencies that propose rules under this subchapter and shall compile those instructions in a drafting manual. In addition, the Secretary of State shall provide assistance to any agency regarding the form for drafting of rules and supporting materials and the other requirements of this subchapter.

[ 1991, c. 554, §3 (AMD) .]

3. Report. The Secretary of State shall report to the Governor and the joint standing committee of the Legislature having jurisdiction over state and local government prior to February 1st of each year with respect to rule-making activities for the prior year. The report must include statistical information on agency rule-making activities, agency experience with procedural requirements of this subchapter, an evaluation of the codification process, the impact of the electronic text file data base on state agencies and users of the rules and recommendations for improvements to the rule-making process. In preparing the report, the Secretary of State shall solicit comments on this subchapter from agencies and their legal counsels, the Executive Director of the Legislative Council and the public.

[ 1991, c. 554, §3 (AMD) .]

SECTION HISTORY

1989, c. 574, §6 (NEW). 1991, c. 554, §3 (AMD).



5 §8057. Compliance

1. Rules; exception. Rules adopted in a manner other than that prescribed by section 8052, subsections 1, 2, 3, 4, 5-A and 7 and by sections 8053 and 8054 are void and of no legal effect, except that insubstantial deviations from the requirements of section 8053 do not invalidate the rule subsequently adopted. Rules in effect prior to July 1, 1978 become void and of no legal effect on July 1, 1979, unless originally adopted after notice published in a newspaper of general circulation in some area of the State and opportunity for hearing or unless adopted in accordance with this subchapter.

[ 2007, c. 181, §5 (AMD) .]

2. Rules not approved. Rules not approved and filed in the manner prescribed by section 8056, subsection 1, paragraphs A and B, shall be void and of no legal effect. Rules in effect prior to July 1, 1978, become void and of no legal effect on December 31, 1979, unless filed with the Secretary of State in accordance with section 8056, subsection 1, paragraph B.

[ 1979, c. 425, §10 (AMD) .]

3. Agency, responsibility. The requirements of this subchapter do not relieve any agency of the responsibility of compliance with any statute requiring that its rules be filed with or approved by any designated person before they become effective.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 694, §35 (AMD). 1979, c. 425, §10 (AMD). 1985, c. 680, §5 (AMD). 2007, c. 181, §5 (AMD).



5 §8057-A. Preparation and adoption of rules

In preparing and adopting rules, each agency shall strive to the greatest possible extent to follow the procedure defined in this section. [1989, c. 574, §7 (NEW).]

1. Preparation of rules. At the time that an agency is preparing a rule, the agency shall consider the goals and objectives for which the rule is being proposed, possible alternatives to achieve the goals and objectives and the estimated impact of the rule. The agency's estimation of the impact of the rule must be based on the information available to the agency and any analyses conducted by the agency or at the request of the agency. The agency shall establish a fact sheet that provides the citation of the statutory authority of the rule. In addition, the agency, to the best of its ability, shall also include in the fact sheet:

A. The principal reasons for the rule; [1989, c. 574, §7 (NEW).]

B. A comprehensive but concise description of the rule that accurately reflects the purpose and operation of the rule; [1989, c. 574, §7 (NEW).]

C. An estimate of the fiscal impact of the rule; [2007, c. 581, §5 (AMD).]

D. An analysis of the rule; and [2007, c. 581, §5 (AMD).]

E. A brief summary of the relevant information considered during the development of the rule. [2007, c. 581, §5 (NEW).]

[ 2007, c. 581, §5 (AMD) .]

2. Additional information for existing rules. For existing rules having an estimated fiscal impact greater than $1,000,000, the fact sheet shall also include the following:

A. A description of the economic impact of the rule including effects that cannot be quantified in monetary terms; [1989, c. 574, §7 (NEW).]

B. A description and examples of individuals, major interest groups and types of businesses that will be affected by the rule and how they will be affected; and [1989, c. 574, §7 (NEW).]

C. A description of the benefits of the rule including those that cannot be quantified. [1989, c. 574, §7 (NEW).]

[ 1989, c. 574, §7 (NEW) .]

3. Public comment period. During the public comment period and prior to adoption of any rule, the agency shall strive to obtain and evaluate relevant information from the public and other information reasonably available to the agency with respect to relevant provisions in subsection 1.

[ 1989, c. 574, §7 (NEW) .]

4. Adoption of rules. At the time of adoption of any rule, the agency shall file with the Secretary of State the information developed by the agency pursuant to subsections 1 and 2 and, except for emergency rules, citations for up to 3 primary sources of information relied upon by the agency in adopting the rule. Professional judgment may be cited as one of those primary sources of information. Citations to primary sources of information are not subject to judicial review.

[ 2011, c. 304, Pt. E, §1 (AMD) .]

SECTION HISTORY

1989, c. 574, §7 (NEW). 2007, c. 181, §6 (AMD). 2007, c. 581, §5 (AMD). 2011, c. 304, Pt. E, §1 (AMD).



5 §8058. Judicial review of rules

1. Judicial review. Judicial review of an agency rule, or of an agency's refusal or failure to adopt a rule where the adoption of a rule is required by law, may be had by any person who is aggrieved in an action for declaratory judgment in the Superior Court conducted pursuant to Title 14, section 5951, et seq., which provisions shall apply to such actions wherever not inconsistent with this section. Insofar as the court finds that a rule exceeds the rule-making authority of the agency, or is void under section 8057, subsection 1 or 2, it shall declare the rule invalid. In reviewing any other procedural error alleged, the court may invalidate the rule only if it finds the error to be substantial and related to matters of such central relevance to the rule that there is a substantial likelihood that the rule would have been significantly changed if the error had not occurred. If the court finds that the rule is not procedurally invalid and not in excess of the agency's rule-making authority, its substantive review of that rule shall be to determine whether the rule is arbitrary, capricious, an abuse of discretion or otherwise not in accordance with law. The phrase "otherwise not in accordance with law" shall apply only to the review authorized in the preceding sentence and shall not be construed so as to limit or replace in any way section 8003. In the event that the court finds that an agency has failed to adopt a rule as required by law, the court may issue such orders as are necessary and appropriate to remedy such failure.

[ 1985, c. 680, §6 (AMD) .]

2. Failure to seek judicial review. The failure to seek judicial review of an agency rule in the manner provided by subsection 1 shall not preclude judicial review thereof in any civil or criminal proceeding.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1979, c. 669, §1 (AMD). 1985, c. 680, §6 (AMD).



5 §8059. Inconsistent rules

When 2 rules are inconsistent or in conflict with one another, so that compliance with both is impossible, then compliance with either rule shall be deemed to be compliance with the other. [1985, c. 680, §7 (RPR).]

SECTION HISTORY

1979, c. 669, §2 (NEW). 1985, c. 680, §7 (RPR).



5 §8060. Regulatory agenda

Each agency with the authority to adopt rules shall issue to the appropriate joint standing committee or committees of the Legislature and to the Secretary of State an agency regulatory agenda as provided in this section. [1989, c. 547, §8 (NEW).]

1. Contents of agenda. Each agency regulatory agenda to the maximum possible extent shall contain the following information:

A. A list of rules that the agency expects to propose prior to the next regulatory agenda due date and whether the agency anticipates engaging in any consensus-based rule development process; [1999, c. 307, §3 (AMD).]

B. The statutory or other basis for adoption of the rule; [1989, c. 547, §8 (NEW).]

C. The purpose of the rule; [1989, c. 547, §8 (NEW).]

D. The contemplated schedule for adoption of the rule; [1989, c. 547, §8 (NEW).]

E. An identification and listing of potentially benefited and regulated parties; and [1989, c. 547, §8 (NEW).]

F. A list of all emergency rules adopted since the previous regulatory agenda due date. [1989, c. 547, §8 (NEW).]

[ 1999, c. 307, §3 (AMD) .]

2. Due date. A regulatory agenda must be issued between the beginning of a regular legislative session and 100 days after adjournment.

[ 1993, c. 362, §7 (AMD) .]

3. Legislative copies. The agency shall provide copies of the agency regulatory agenda to the Legislature as provided in section 8053-A.

[ 1989, c. 547, §8 (NEW) .]

4. Availability. An agency which issues an agency regulatory agenda shall provide copies to interested persons.

[ 1989, c. 547, §8 (NEW) .]

5. Legislative review of agency regulatory agendas. Each regulatory agenda shall be reviewed by the appropriate joint standing committee of the Legislature at a meeting called for the purpose. The committee may review more than one agenda at a meeting.

[ 1989, c. 547, §8 (NEW) .]

6. Application. Nothing in this section or section 8053-A may be construed to prohibit agencies from adopting emergency rules that have not been listed or included in the regulatory agenda pursuant to this section.

[ 1991, c. 540, §1 (AMD) .]

7. Agenda listing required. Notwithstanding any provision of law to the contrary, a rule may not be proposed pursuant to Title 38, chapter 16-D unless the chemicals affected by that proposed rule were specifically disclosed to the Legislature prior to the initiation of the rule-making process as part of a regulatory agenda, except that this subsection may not be construed to prohibit an agency from initiating appropriate rule-making proceedings in response to any person who petitions for adoption or modification of rules pursuant to section 8055.

[ 2011, c. 319, §1 (NEW) .]

SECTION HISTORY

1989, c. 574, §8 (NEW). 1991, c. 540, §1 (AMD). 1993, c. 362, §7 (AMD). 1999, c. 307, §3 (AMD). 2011, c. 319, §1 (AMD).



5 §8061. Style

All rules and any other materials required by this subchapter to be provided to the public or to the Legislature shall, to the maximum extent feasible, use plain and clear English, which can readily be understood by the general public. The use of technical language shall be avoided to the greatest possible extent. [1989, c. 574, §8 (NEW).]

SECTION HISTORY

1989, c. 574, §8 (NEW).



5 §8062. Performance standards

When legislation authorizing any regulated activity requires that certain criteria be met in order that any license, permit, authorization or certification to undertake the regulated activity be granted and when an agency determines that performance standards will assist regulated parties in complying with the criteria, the standards shall be developed during the rule-making process and incorporated into adopted rules when performance standards are equally effective in meeting applicable statutory criteria. [1989, c. 574, §8 (NEW).]

SECTION HISTORY

1989, c. 574, §8 (NEW).



5 §8063. Fiscal impact

Every rule proposed by an agency must contain a fiscal impact note at the end of the rule. The note must be placed on the rule prior to any public hearing and, in the case of rules adopted without a hearing, prior to the sending of notice under section 8053. The fiscal impact note must describe the estimated cost to municipalities and counties for implementing or complying with the proposed rule. If the proposed rule will not impose any cost on municipalities or counties, the fiscal impact note must state that fact. [1991, c. 233, (NEW).]

This section does not apply to emergency rules. [1991, c. 233, (NEW).]

SECTION HISTORY

1991, c. 233, (NEW).



5 §8063-A. Analysis of benefits and costs

In addition to the economic impact statement required under section 8052, subsection 5-A and the fiscal impact note required under section 8063, an agency may, within existing budgeted resources and in instances in which the consideration of costs is permitted, conduct an analysis of the benefits and costs of a proposed rule to evaluate the effects of the rule on the distribution of benefits and costs for specific groups and on the overall economic welfare of the State. [2011, c. 304, Pt. B, §1 (NEW).]

1. Contents of a cost-benefit analysis. To the extent permitted within existing resources, a cost-benefit analysis conducted under this section must include, at a minimum, the following information:

A. Specification of the baseline condition for the analysis, including all required parameters for the analysis, all assumptions made in specifying the baseline condition and specification of the analysis period; [2011, c. 304, Pt. B, §1 (NEW).]

B. A description of the methods used to discount future benefits and costs, preferably based on the federal Office of Management and Budget's discount rate for federal projects; [2011, c. 304, Pt. B, §1 (NEW).]

C. An analysis of changes in the level of economic activity in the State as measured by employment, income and outputs; and [2011, c. 304, Pt. B, §1 (NEW).]

D. An estimate of the discounted benefits and costs of the proposed rule over the baseline condition, including benefits and costs to specific groups and changes in the economic welfare of the State as a whole over the baseline condition. [2011, c. 304, Pt. B, §1 (NEW).]

[ 2011, c. 304, Pt. B, §1 (NEW) .]

Prior to conducting a cost-benefit analysis under this section, an agency shall determine that sufficient staff expertise and budgeted resources exist within the agency to complete the analysis. The agency shall include a cost-benefit analysis with a copy of a proposed rule when responding to a request for the proposed rule under section 8053, subsection 3-A. When the analysis is conducted on a provisionally adopted major substantive rule, the analysis must be included with the materials submitted to the Executive Director of the Legislative Council under section 8072, subsection 2. A cost-benefit analysis conducted under this section is not subject to judicial review under section 8058. [2011, c. 304, Pt. B, §1 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. B, §1 (NEW).



5 §8063-B. Identification of primary source of information

For every rule proposed by an agency, except for emergency rules, the agency shall file with the Secretary of State citations for up to 3 primary sources of information relied upon by the agency in developing the proposed rule. The agency shall include that information with a copy of the proposed rule when responding to a request under section 8053, subsection 3-A. Professional judgment may be cited as one of those primary sources of information. Citations to primary sources of information are not subject to judicial review. [2011, c. 304, Pt. E, §2 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. E, §2 (NEW).



5 §8064. Limitation

Except for emergency rules as provided in section 8060, subsection 6, an agency may not adopt any rule unless the agency has complied with the provisions in sections 8053-A and 8060, which include legislative review of the rule. When an agency proposes a rule not in its current regulatory agenda, the agency must file an amendment to its agenda with the Legislature and Secretary of State under section 8053-A at the time of rule proposal. [1993, c. 362, §8 (AMD).]

SECTION HISTORY

1991, c. 540, §2 (NEW). 1993, c. 362, §8 (AMD).






Subchapter 2-A: RULEMAKING PROCEDURES GOVERNING RULES AUTHORIZED AND ADOPTED AFTER JANUARY 1, 1996

5 §8071. Legislative review of certain agency rules

Except as otherwise provided in this subchapter, rules adopted pursuant to rule-making authorization delegated to an agency after January 1, 1996 are subject to the procedures of this subchapter and subchapter II. [1995, c. 463, §2 (NEW).]

1. Legislative action. All new rules authorized to be adopted by delegation of legislative authority that is enacted after January 1, 1996, including new rules authorized by amendment of provisions of laws in effect on that date, must be assigned by the Legislature to one of 2 categories and subject to the appropriate level of rule-making procedures as provided in this subchapter. The Legislature shall assign the category and level of review to all rules at the time it enacts the authorizing legislation. The Legislature may assign different categories and levels of review to different types of rules authorized by the same legislation.

[ 1995, c. 574, §1 (AMD) .]

2. Categories of rules. There are 2 categories of rules authorized for adoption after January 1, 1996.

A. Routine technical rules are procedural rules that establish standards of practice or procedure for the conduct of business with or before an agency and any other rules that are not major substantive rules as defined in paragraph B. Routine technical rules include, but are not limited to, forms prescribed by an agency; they do not include fees established by an agency except fees established or amended by agency rule that are below a cap or within a range established by statute. [1995, c. 463, §2 (NEW).]

B. Major substantive rules are rules that, in the judgment of the Legislature:

(1) Require the exercise of significant agency discretion or interpretation in drafting; or

(2) Because of their subject matter or anticipated impact, are reasonably expected to result in a significant increase in the cost of doing business, a significant reduction in property values, the loss or significant reduction of government benefits or services, the imposition of state mandates on units of local government as defined in the Constitution of Maine, Article IX, Section 21, or other serious burdens on the public or units of local government. [1995, c. 463, §2 (NEW).]

[ 1995, c. 463, §2 (NEW) .]

3. Levels of rule-making process. In order to provide for maximum agency flexibility in the adoption of rules while retaining appropriate legislative oversight over certain rules that are expected to be controversial or to have a major impact on the regulated community, each agency rule authorized and adopted after January 1, 1996 is subject to one of 2 levels of rule-making requirements.

A. Routine technical rules are subject to the rule-making requirements of subchapter II only. [1995, c. 463, §2 (NEW).]

B. Major substantive rules are subject to the requirements of section 8072. After January 1, 1996, any grant of general or specific rule-making authority to adopt major substantive rules is considered to be permission only to provisionally adopt those rules subject to legislative review. Final adoption may occur only after legislative review of provisionally adopted rules as provided in section 8072.

The establishment or amendment of an agency fee by rulemaking is a major substantive rule, except for the establishment or amendment of a fee that falls under a cap or within a range set in statute, which is a routine technical rule. [1995, c. 463, §2 (NEW).]

[ 1995, c. 463, §2 (NEW) .]

SECTION HISTORY

1995, c. 463, §2 (NEW). 1995, c. 574, §1 (AMD).



5 §8071-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 244, §3 (NEW).]

1. Legislative review session. "Legislative review session" means the regular session of the Legislature convening after the beginning of the legislative rule acceptance period.

[ 2011, c. 244, §3 (NEW) .]

2. Legislative rule acceptance period. "Legislative rule acceptance period" means the period beginning on the July 1st preceding the convening of a regular session of the Legislature and ending at 5:00 p.m. on the 2nd Friday in January after the convening of that regular session of the Legislature.

[ 2011, c. 244, §3 (NEW) .]

SECTION HISTORY

2011, c. 244, §3 (NEW).



5 §8072. Legislative review of major substantive rules

As provided in section 8071, major substantive rules are subject to an increased level of rule-making requirements. The rule-making requirements of subchapter II for routine technical rules apply to the adoption of major substantive rules, except that the 120-day period for adoption and the 150-day period for approval as to form and legality under section 8052, subsection 7, paragraphs A and B apply to provisional adoption of major substantive rules, not final adoption. In addition to the other rule-making requirements, every major substantive rule is also subject to legislative review as provided in this section. [1995, c. 463, §2 (NEW).]

1. Preliminary adoption of major substantive rules. An agency proposing a major substantive rule other than an emergency rule, after filing the notice of proposed rulemaking required by section 8052, shall proceed with rule-making procedures to the point of, but not including, final adoption. At that point, known in this section as "provisional adoption," the agency shall file the provisionally adopted rule and related materials with the Secretary of State as provided in section 8056, subsection 1, paragraph B and submit the rule to the Legislature for review and authorization for final adoption as provided in this section. The rule has legal effect only after review by the Legislature followed by final adoption by the agency.

[ 1997, c. 196, §2 (AMD) .]

2. Submission of materials. At the time an agency provisionally adopts a rule, the agency shall submit to the Executive Director of the Legislative Council 20 copies of:

A. The full text of the rule provisionally adopted by the agency with new language underlined and with language to be deleted from any existing rule stricken through but clearly legible; [1995, c. 463, §2 (NEW).]

B. A concise summary of the content of the rule and a description and a copy of any existing rule the agency proposes to amend or repeal; [1995, c. 463, §2 (NEW).]

C. A statement of the circumstances that require the rule; [1995, c. 463, §2 (NEW).]

D. A statement of the economic impact of the rule on the State and its residents; and [1995, c. 463, §2 (NEW).]

E. Any other information required by law. [1995, c. 463, §2 (NEW).]

[ 1995, c. 463, §2 (NEW) .]

3. Legislative review; legislative instrument prepared. If the required copies of the provisionally adopted rule and related information are received by the Executive Director of the Legislative Council during the legislative rule acceptance period, the Executive Director shall notify the Revisor of Statutes, who shall draft an appropriate legislative instrument to allow for legislative review and action upon the provisionally adopted rule during the legislative review session. The Secretary of the Senate and the Clerk of the House shall place the legislative instrument on the Advance Journal and Calendar . The secretary and clerk shall jointly suggest reference of the legislative instrument to a joint standing committee of the Legislature that has jurisdiction over the subject matter of the proposed rule and shall provide for publication of that suggestion in the Advance Journal and Calendar first in the Senate and then in the House of Representatives no later than the next legislative day following receipt of the legislative instrument. After floor action on referral of the legislative instrument to committee is completed, the Secretary of the Senate and the Clerk of the House of Representatives shall send copies of the rule and related information to each member of that committee. Each rule submitted for legislative review during the legislative rule acceptance period must be reviewed by the appropriate joint standing committee at a meeting called for that purpose in accordance with legislative rules. A committee may review more than one rule and the rules of more than one agency at a meeting. The committee shall notify the affected agency of the meeting on its proposed rules.

[ 2011, c. 244, §4 (AMD) .]

4. Committee review. The committee shall review each provisionally adopted rule and, in its discretion, may hold public hearings on that rule. A public hearing under this subsection must be advertised in the same manner as required by legislative rules then in effect for advertisement of public hearings on proposed legislation. The committee's review must include, but is not limited to, a determination of:

A. Whether the agency has exceeded the scope of its statutory authority in approving the provisionally adopted rule; [1995, c. 463, §2 (NEW).]

B. Whether the provisionally adopted rule is in conformity with the legislative intent of the statute the rule is intended to implement, extend, apply, interpret or make specific; [1995, c. 463, §2 (NEW).]

C. Whether the provisionally adopted rule conflicts with any other provision of law or with any other rule adopted by the same or a different agency; [1995, c. 463, §2 (NEW).]

D. Whether the provisionally adopted rule is necessary to fully accomplish the objectives of the statute under which the rule was proposed; [1995, c. 463, §2 (NEW).]

E. Whether the provisionally adopted rule is reasonable, especially as it affects the convenience of the general public or of persons particularly affected by it; [1995, c. 463, §2 (NEW).]

F. Whether the provisionally adopted rule could be made less complex or more readily understandable for the general public; [1995, c. 537, §7 (AMD).]

G. Whether the provisionally adopted rule was proposed in compliance with the requirements of this chapter and with requirements imposed by any other provision of law; and [1995, c. 537, §7 (AMD).]

H. For a rule that is reasonably expected to result in a significant reduction in property values, whether sufficient variance provisions exist in law or in the rule to avoid an unconstitutional taking, and whether, as a matter of policy, the expected reduction is necessary or appropriate for the protection of the public health, safety and welfare advanced by the rule. [1995, c. 537, §8 (NEW).]

[ 1995, c. 537, §§7, 8 (AMD) .]

5. Committee recommendation. After reviewing a rule referred to it by the Legislature, the committee shall recommend:

A. That the Legislature authorize the final adoption of the rule; [1995, c. 463, §2 (NEW).]

B. That the Legislature authorize the final adoption of a specified part of the rule; [1995, c. 463, §2 (NEW).]

C. That the Legislature authorize the final adoption of the rule with certain specified amendments; or [1995, c. 463, §2 (NEW).]

D. That the final adoption of the rule be disapproved by the Legislature. [1995, c. 463, §2 (NEW).]

The committee shall notify the agency proposing the rule of its recommendation. When the committee makes a recommendation under paragraph B, C or D, the notice must contain a statement of the reasons for that recommendation.

[ 2011, c. 244, §5 (AMD) .]

6. Draft legislation.

[ 2011, c. 244, §6 (RP) .]

7. Report to the Legislature. Unless otherwise provided by the Legislature, each joint standing committee of the Legislature that receives a rule submitted during the legislative rule acceptance period shall report to the Legislature its recommendations concerning final adoption of the rule no later than 30 days before statutory adjournment of the legislative review session as provided in Title 3, section 2.

[ 2011, c. 244, §7 (AMD) .]

8. Final adoption; effective date. Unless otherwise provided by law, final adoption of a rule or part of a rule by an agency must occur within 60 days of the effective date of the legislation approving that rule or part of that rule or of the adjournment of the session in which the Legislature failed to act on the rule or part of the rule as specified in subsection 11. Finally adopted rules must be filed with the Secretary of State as provided in section 8056, subsection 1, paragraph B and notice must be published as provided in section 8056, subsection 1, paragraph D. Except as otherwise specified by law, the rules become effective 30 days after filing with the Secretary of State or at a later date specified by the agency.

[ 2011, c. 244, §8 (AMD) .]

9. Consideration at special session. If appropriate, the committee recommendation regarding an agency rule or rules may be submitted to and considered by a special session of the Legislature.

[ 1995, c. 463, §2 (NEW) .]

10. Rules submitted outside legislative rule acceptance period. The Legislature may act or decline to act upon any rules submitted outside the legislative rule acceptance period.

[ 2011, c. 244, §9 (NEW) .]

11. Prohibited final adoption. A provisionally adopted rule or part of a provisionally adopted rule may not be finally adopted by an agency unless:

A. Legislation authorizing adoption of the rule or part of the rule is enacted into law; or [2011, c. 244, §10 (NEW).]

B. The agency submits the rule or part of the rule in accordance with this section during the legislative rule acceptance period and the Legislature fails to act on the rule or part of the rule. [2011, c. 244, §10 (NEW).]

For purposes of this subsection, the Legislature fails to act on a rule or part of a rule if the Legislature fails to enact legislation authorizing adoption or disapproving adoption of the rule or part of the rule during the legislative review session or during any subsequent session to which a legislative instrument expressly providing for approval or disapproval of the rule or part of the rule is carried over. Nothing in this section requires the Legislature to use the legislative instrument produced pursuant to subsection 3 to approve or disapprove of a rule or part of a rule.

[ 2011, c. 244, §10 (NEW) .]

SECTION HISTORY

1995, c. 463, §2 (NEW). 1995, c. 537, §§7,8 (AMD). 1995, c. 574, §2 (AMD). 1997, c. 196, §2 (AMD). 2005, c. 586, §1 (AMD). 2011, c. 244, §§4-10 (AMD).



5 §8073. Emergency major substantive rules

Major substantive rules are subject to the emergency rule-making procedures required under subchapter II, except that a major substantive rule adopted on an emergency basis after the deadline for submission to the Legislature for review under section 8072 may be effective for up to 12 months or until the Legislature has completed review as provided in that section. After the expiration of the emergency period, an emergency rule may not be adopted except in the manner provided by section 8072. [1995, c. 463, §2 (NEW).]

SECTION HISTORY

1995, c. 463, §2 (NEW).



5 §8074. Federally mandated rules

Major substantive rules that must be adopted to comply with federal law or regulations or to qualify for federal funds and over the adoption of which the agency exercises no option or discretion are not subject to the legislative review requirement of this subchapter unless they impose requirements or conditions that exceed the federal requirements. An agency must file notice of the adoption of major substantive rules that are required by federal law and that do not exceed federal requirements with the Legislature in the same manner as it files notice of proposed rules under section 8053-A. [1995, c. 463, §2 (NEW).]

SECTION HISTORY

1995, c. 463, §2 (NEW).






Subchapter 3: ADVISORY RULINGS

5 §9001. Advisory rulings

1. Written request. Upon written request of any interested person, an agency may make an advisory ruling with respect to the applicability of any statute or rule administered by that agency to him or his property or actual state of facts.

[ 1977, c. 551, §3 (NEW) .]

2. Rules written. All advisory rulings shall be in writing.

[ 1977, c. 551, §3 (NEW) .]

3. Advisory ruling not binding. An advisory ruling shall not be binding upon an agency, provided that in any subsequent enforcement action initiated by the agency which made the ruling, any person's justifiable reliance upon the ruling shall be considered in mitigation of any penalty sought to be assessed.

[ 1977, c. 551, §3 (NEW) .]

4. Advisory rulings. Each agency shall prescribe by rule, in accordance with section 8051, the procedure for the submission, consideration and disposition of requests for advisory rulings. In issuing an advisory ruling, the agency need not comply with the requirements of subchapters II or IV.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).






Subchapter 4: ADJUDICATORY PROCEEDINGS

5 §9051. Scope

1. Adjudicatory proceeding. In any adjudicatory proceedings, except those proceedings involving correctional facilities, the Workers' Compensation Board, the Maine Motor Vehicle Franchise Board or the State Parole Board, the procedures of this subchapter apply.

[ 2005, c. 61, §1 (AMD) .]

2. Hearing. Unless a hearing is required by statute, the requirements of this subchapter, except the notice provisions of section 9052, subsection 1, shall not apply until a request for a hearing is made under section 9052, subsection 1, paragraph A, or a hearing is set by the agency.

[ 1977, c. 551, §3 (NEW) .]

3. Filing and service. The filing of any submission in any adjudicatory proceeding or the service of any paper on a party to an adjudicatory proceeding is complete:

A. Upon an agency when the agency receives the submission or the paper by mail, in-hand delivery or any other means specified by the agency; or [1989, c. 297, §2 (NEW).]

B. Upon a party upon mailing of the paper to the party or the party's attorney, upon in-hand delivery to the recipient or by delivery to the recipient's office. [1989, c. 297, §2 (NEW).]

[ 1989, c. 297, §2 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 616, §1 (AMD). 1977, c. 694, §§35-A (AMD). 1979, c. 127, §39 (AMD). 1989, c. 297, §2 (AMD). 1991, c. 885, §D2 (AMD). 2005, c. 61, §1 (AMD).



5 §9051-A. Notice of environmental agency adjudicatory proceedings

Whenever adjudicatory hearings are held by the Department of Agriculture, Conservation and Forestry, the Department of Environmental Protection and the Board of Pesticides Control, the hearings shall be held in accordance with the provisions of this section. [1987, c. 653, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

1. Notice of opportunity for hearing; license applications with substantial public interest. When the applicable law or the Constitution of Maine requires that an opportunity for a hearing be provided or an agency deems in any proceeding that a substantial public interest is involved, notice shall be given as follows.

A. Notice of the pending license application shall be provided 30 days next prior to the date of the expected date of an agency decision. Notice shall be provided by mail to:

(1) The person or persons whose legal rights, duties or privileges are at issue;

(2) The municipality or municipalities affected by the license application, as determined by the agency or board to the best of its ability;

(3) The county, if the affected locality as determined by the agency or board to the best of its ability is an unorganized territory;

(4) The Legislators of the geographic area or areas affected by the issue; and

(5) Persons who have made timely requests to be notified of an agency deliberation of a specific license application.

Interested persons may prepare and submit evidence and argument to the agency and request a hearing on the issue. [1987, c. 653, §1 (NEW).]

[ 1987, c. 653, §1 (NEW) .]

2. Hearing required. When a hearing is required by the Constitution of Maine, the applicable law or by agency regulation or has been requested pursuant to subsection 1, notice of the hearing shall be provided 30 days next prior to the scheduled initial hearing.

A. The notice shall be provided by mail to:

(1) The person or persons whose legal rights, duties or privileges are at issue;

(2) The municipality or municipalities affected by the license application, as determined by the agency or board to the best of its ability;

(3) The county, if the affected locality as determined by the agency or board to the best of its ability is an unorganized territory;

(4) The Legislators of the geographic area or areas affected by the issue;

(5) Intervenors;

(6) Persons who have made timely requests to be notified of a specific hearing; and

(7) Persons who have filed a written request, within the calendar year, to be notified of hearings.

In the event that new hearings on a pending license application or an existing license are required, notice shall be provided 30 days next prior to the scheduled hearing as herein provided. When hearings are continued with respect to a license application, this 30 days' notice shall not apply. [1987, c. 653, §1 (NEW).]

[ 1987, c. 653, §1 (NEW) .]

3. Notice to the public. Notice to the public must be given by:

A. Publication twice in a newspaper of general circulation in the area of the proposed activity and in areas affected by the license application as determined by the agency or board to the best of its ability.

(1) Notice must be published in plain and clear English that can be readily understood by the general public.

(2) The notice must be published in the legal notices section in a form readily noticeable by the general public.

(3) With respect to notice of an opportunity for a hearing pursuant to subsection 1, the date of the first publication must be 30 days next prior to the date of the expected agency decision on the license application.

(4) With respect to notice of a hearing pursuant to subsection 2, the date of the first publication must be 30 days next prior to the hearing.

(5) With respect to notice of an opportunity for a hearing pursuant to subsection 1, the date of the 2nd publication must be at least 7 days and no more than 13 days before the date of the expected agency decision on the license application.

(6) With respect to notice of an opportunity for a hearing pursuant to subsection 2, the date of the 2nd publication must be at least 7 days and no more than 13 days before the date of the hearing. [2013, c. 300, §2 (AMD).]

B. [2013, c. 300, §2 (RP).]

C. [2013, c. 300, §2 (RP).]

[ 2013, c. 300, §2 (AMD) .]

SECTION HISTORY

1987, c. 653, §1 (NEW). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 300, §2 (AMD).



5 §9052. Notice

1. Notice of hearing. When the applicable statute or constitutional law requires that an opportunity for hearing shall be provided, notice shall be given as follows:

A. To the person or persons whose legal rights, duties or privileges are at issue, by regular mail, sufficiently in advance of the anticipated time of the decision to afford an adequate opportunity to prepare and submit evidence and argument, and to request a hearing if so desired; and [1977, c. 551, §3 (NEW).]

B. In any proceeding deemed by the agency to involve the determination of issues of substantial public interest, to the public sufficiently in advance of the anticipated time of the decision to afford interested persons an adequate opportunity to prepare and submit evidence and argument, and to request a hearing if so desired. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

2. Hearing required. When a hearing is required by the applicable statute or by agency regulation, or has been requested pursuant to subsection 1, paragraph A, or has been set in an exercise of the agency's discretion, notice shall be given as follows:

A. To the person or persons whose legal rights, duties or privileges are at issue, by regular mail, sufficiently in advance of the hearing date to afford an adequate opportunity to prepare and submit evidence and argument; and [1977, c. 551, §3 (NEW).]

B. In any proceeding deemed by the agency to involve the determination of issues of substantial public interest, to the public sufficiently in advance of the hearing date to afford interested persons an adequate opportunity to prepare and submit evidence and argument and to petition to intervene pursuant to section 9054. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

3. Notice to the public. Notice to the public shall be given:

A. By publication, at least twice in a newspaper of general circulation in the area of the state affected; [1977, c. 551, §3 (NEW).]

B. By publication in any other trade, industry, professional or interest group publication which the agency deems effective in reaching persons who would be entitled to intervene as of right under section 9054, subsection 1; and [1977, c. 551, §3 (NEW).]

C. In any other manner deemed appropriate by the agency. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

4. Notice. Notice shall consist of:

A. A statement of the legal authority and jurisdiction under which the proceeding is being conducted; [1977, c. 551, §3 (NEW).]

B. A reference to the particular substantive statutory and rule provisions involved; [1977, c. 551, §3 (NEW).]

C. A short and plain statement of the nature and purpose of the proceeding and of the matters asserted; [1977, c. 551, §3 (NEW).]

D. A statement of the time and place of the hearing, or the time within which a hearing may be requested; [1977, c. 551, §3 (NEW).]

E. A statement of the manner and time within which evidence and argument may be submitted to the agency for consideration, whether or not a hearing has been set; and [1977, c. 551, §3 (NEW).]

F. When a hearing has been set, a statement of the manner and time within which applications for intervention under section 9054 may be filed. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

5. Cancellation or change of hearing. If a scheduled hearing is cancelled or postponed to a later date, the agency shall provide timely notice to the persons described in section 9051 and, if applicable, to the persons and localities listed in section 9051-A and other persons the agency is required to notify or customarily notifies of hearings.

[ 1987, c. 653, §2 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1987, c. 653, §2 (AMD).



5 §9052-A. Holding of hearings

Whenever an agency, including environmental agencies, holds a hearing pursuant to this subchapter, the agency shall strive to hold a hearing in the area or areas of the State which are significantly affected by the license application or which are concerned about the issue. [1987, c. 653, §3 (NEW).]

SECTION HISTORY

1987, c. 653, §3 (NEW).



5 §9053. Disposition without full hearing

Unless otherwise provided by law, agencies may: [1977, c. 551, §3 (NEW).]

1. Responsibility. Place on any party the responsibility of requesting a hearing if the agency notifies him in writing of his right to a hearing, and of his responsibility to request the hearing;

[ 1977, c. 551, §3 (NEW) .]

2. Stipulation, settlement, consent order. Make informal disposition of any adjudicatory proceeding by stipulation, agreed settlement or consent order;

[ 1977, c. 551, §3 (NEW) .]

3. Default. Make informal disposition of any adjudicatory proceeding by default, provided that notice has been given that failure to take required action may result in default, and further provided that any such default may be set aside by the agency for good cause shown; and

[ 1977, c. 551, §3 (NEW) .]

4. Issues limited. Limit the issues to be heard or vary any procedure prescribed by agency rule or this subchapter if the parties and the agency agree to such limitation or variation, or if no prejudice to any party will result.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9054. Public participation

1. Intervention. On timely application made pursuant to agency rules, the agency conducting the proceedings shall allow any person showing that he is nor may be, or is a member of a class which is or may be, substantially and directly affected by the proceeding, or any other agency of federal, state or local government, to intervene as a party to the proceeding.

[ 1977, c. 551, §3 (NEW) .]

2. Intervention; interested person. The agency may, by order, allow any other interested person to intervene and participate as a full or limited party to the proceeding. This subsection shall not be construed to limit public participation in the proceeding in any other capacity.

[ 1977, c. 551, §3 (NEW) .]

3. Participation limited or denied. When participation of any person is limited or denied, the agency shall include in the record an entry to that effect and the reasons therefor.

[ 1977, c. 551, §3 (NEW) .]

4. Consolidation of presentations. Where appropriate, the agency may require consolidation of presentations of evidence and argument by members of a class entitled to intervene under subsection 1, or by persons allowed to intervene under subsection 2.

[ 1977, c. 551, §3 (NEW) .]

5. Participation. The agency shall allow any of its staff to appear and participate in any adjudicatory proceeding.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9055. Ex parte communications; separation of functions

1. Communication prohibited. In any adjudicatory proceeding, no agency members authorized to take final action or presiding officers designated by the agency to make findings of fact and conclusions of law may communicate directly or indirectly in connection with any issue of fact, law or procedure, with any party or other persons legally interested in the outcome of the proceeding, except upon notice and opportunity for all parties to participate.

[ 1985, c. 506, Pt. A, §5 (AMD) .]

2. Communication permitted. This section shall not prohibit any agency member or other presiding officer described in subsection 1 from:

A. Communicating in any respect with other members of the agency or other presiding officers; or [1977, c. 551, §3 (NEW).]

B. Having the aid or advice of those members of his own agency staff, counsel or consultants retained by the agency who have not participated and will not participate in the adjudicatory proceeding in an advocate capacity. [1979, c. 425, §11 (AMD).]

[ 1979, c. 425, §11 (AMD) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1979, c. 425, §11 (AMD). 1985, c. 506, §A5 (AMD).



5 §9056. Opportunity to be heard

1. Opportunity for hearing. The opportunity for hearing in an adjudicatory proceeding shall be afforded without undue delay.

[ 1977, c. 551, §3 (NEW) .]

2. Rights. Unless limited by stipulation under section 9053, subsection 4, or by agency order pursuant to section 9054, subsections 2 or 4, or unless otherwise limited by the agency to prevent repetition or unreasonable delay in proceedings, every party shall have the right to present evidence and arguments on all issues, and at any hearing to call and examine witnesses and to make oral cross-examination of any person present and testifying.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9057. Evidence

1. Rules of privilege. Unless otherwise provided by statute, agencies need not observe the rules of evidence observed by courts, but shall observe the rules of privilege recognized by law.

[ 1977, c. 551, §3 (NEW) .]

2. Evidence. Evidence shall be admitted if it is the kind of evidence upon which reasonable persons are accustomed to rely in the conduct of serious affairs. Agencies may exclude irrelevant or unduly repetitious evidence.

[ 1977, c. 551, §3 (NEW) .]

3. Witnesses. All witnesses shall be sworn.

[ 1977, c. 551, §3 (NEW) .]

4. Prefiling testimony. Subject to these requirements, an agency may, for the purposes of expediting adjudicatory proceedings, require procedures for the prefiling of all or part of the testimony of any witness in written form. Every such witness shall be subject to oral cross-examination.

[ 1977, c. 551, §3 (NEW) .]

5. Written evidence; exception. No sworn written evidence shall be admitted unless the author is available for cross-examination or subject to subpoena, except for good cause shown.

[ 1977, c. 551, §23 (NEW) .]

6. Confidential information. Information may be disclosed that is confidential pursuant to Title 22, chapters 958-A and 1071 and sections 7703 and 1828; Title 24, section 2506; and Title 34-A, except for information, the disclosure of which is absolutely prohibited under Title 34-A, section 1216. Disclosure may be only for the determination of issues involving unemployment compensation proceedings relating to a state employee, state agency personnel actions and professional or occupational board licensure, certification or registration.

A. For the purpose of this subsection, "hearing officer" means presiding officer, judge, board chair, arbitrator or any other person considered responsible for conducting a proceeding or hearing subject to this subsection. In the case of the Civil Service Appeals Board, the presiding officer is the entire board. "Employees of the agency" means employees of a state agency or department or members, agents or employees of a board who are directly related to and whose official duties involve the matter at issue. [2003, c. 205, §1 (AMD).]

B. The confidential information disclosed pursuant to this subsection is subject to the following limitations:

(1) The hearing officer determines that introduction of the confidential information is necessary for the determination of an issue before the hearing officer;

(2) During the introduction of confidential information, the proceeding is open only to the hearing officer, employees of the agency, parties, parties' representatives, counsel of record and the witness testifying regarding the information, and access to the information is limited to these people. Disclosure is limited to information directly related to the matter at issue;

(3) Witnesses are sequestered during the introduction of confidential information, except when offering testimony at the proceeding;

(4) The names or identities of reporters of confidential information or of other persons may not be disclosed, except when disclosure is determined necessary and relevant by the hearing officer; and

(5) After hearing, the confidential information is sealed within the record and may not be further disclosed, except upon order of court. [1997, c. 271, §1 (AMD).]

[ 2003, c. 205, §1 (AMD) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1987, c. 714, §1 (AMD). 1989, c. 175, §1 (AMD). 1997, c. 271, §1 (AMD). 2003, c. 205, §1 (AMD).



5 §9058. Official notice

1. Official notice. Agencies may take official notice of any facts of which judicial notice could be taken, and in addition may take official notice of general, technical or scientific matters within their specialized knowledge and of statutes, regulations and nonconfidential agency records. Parties shall be notified of the material so noticed, and they shall be afforded an opportunity to contest the substance or materiality of the facts noticed.

[ 1977, c. 551, §3 (NEW) .]

2. Facts. Facts officially noticed shall be included and indicated as such in the record.

[ 1977, c. 551, §3 (NEW) .]

3. Evaluation of evidence. Notwithstanding the foregoing, agencies may utilize their experience, technical competence and specialized knowledge in the evaluation of the evidence presented to them.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9059. Record

1. Record. In an adjudicatory proceeding, the agency shall make a record consisting of:

A. All applications, pleadings, motions, preliminary and interlocutory rulings and orders; [1977, c. 551, §3 (NEW).]

B. Evidence received or considered; [1977, c. 551, §3 (NEW).]

C. A statement of facts officially noticed; [1977, c. 551, §3 (NEW).]

D. Offers of proof, objections and rulings thereon; [1977, c. 551, §3 (NEW).]

E. Proposed findings and exceptions, if any; [1977, c. 551, §3 (NEW).]

F. The recommended decision, opinion or report, if any, by the presiding officer; [1977, c. 551, §3 (NEW).]

G. The decision of the agency; and [1977, c. 551, §3 (NEW).]

H. All staff memoranda submitted to the members of the agency or other presiding officers by agency staff in connection with their consideration of the case, except memoranda of counsel to the agency. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

2. Hearings recorded. The agency shall record all hearings in a form susceptible to transcription. Portions of the record as required and specified in subsection 1 may be included in the recording. The agency shall transcribe the recording when necessary for the prosecution of an appeal.

[ 1977, c. 551, §3 (NEW) .]

3. Record; copies. The agency shall make a copy of the record, including recordings made pursuant to subsection 2, available at its principal place of operation, for inspection by any person during normal business hours; and shall make copies of the record, copies of recordings or transcriptions of recordings available to any person at actual cost. Notwithstanding the provisions of this subsection, the agency shall withhold, obliterate or otherwise prevent the dissemination of any portions of the record which are made confidential by state or federal statute, but shall do so in the least restrictive manner feasible.

[ 1977, c. 551, §3 (NEW) .]

4. Decision on the record. All material, including records, reports and documents in the possession of the agency, of which it desires to avail itself as evidence in making a decision, shall be offered and made a part of the record and no other factual information or evidence shall be considered in rendering a decision.

[ 1977, c. 551, §3 (NEW) .]

5. Documentary evidence. Documentary evidence may be incorporated in the record by reference when the materials so incorporated are made available for examination by the parties before being received in evidence.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9060. Subpoenas and discovery

1. Proceedings. In any adjudicatory proceeding for which the agency, by independent statute, has authority to issue subpoenas, any party shall be entitled as of right to their issuance in the name of the agency to require the attendance and testimony of witnesses and the production of any evidence relating to any issue of fact in the proceeding.

In any proceeding in which the conducting agency lacks independent authority to issue subpoenas, any party may request the issuance of a subpoena by the agency, and the agency is hereby authorized to issue the same if it first obtains the approval of the Attorney General or of any deputy attorney general. Such approval shall be given when the testimony or evidence sought is relevant to any issue of fact in the proceeding.

When properly authorized, subpoenas may be issued by the agency or by any person designated by the agency for that purpose, in accordance with the following provisions:

A. The agency may prescribe the form of subpoena, but it shall adhere, insofar as practicable, to the form used in civil cases before the courts. Witnesses shall be subpoenaed only within the territorial limits and in the same manner as witnesses in civil cases before the courts, unless another territory or manner is provided by law. Witnesses subpoenaed shall be paid the same fees for attendance and travel as in civil cases before the courts. Such fees shall be paid by the party requesting the subpoena. [1977, c. 551, §3 (NEW).]

B. Any subpoena issued shall show on its face the name and address of the party at whose request it was issued. [1977, c. 551, §3 (NEW).]

C. Any witness subpoenaed may petition the agency to vacate or modify a subpoena issued in its name. The agency shall give prompt notice to the party who requested issuance of the subpoena. After such investigation as the agency considers appropriate, it may grant the petition in whole or in part upon a finding that the testimony or the evidence whose production is required does not relate with reasonable directness to any matter in question, or that a subpoena for the attendance of a witness or the production of evidence is unreasonable or oppressive or has not been issued a reasonable period in advance of the time when the evidence is requested. [1977, c. 551, §3 (NEW).]

D. Failure to comply with a subpoena lawfully issued in the name of the agency and not revoked or modified by the agency as provided in this section shall be punishable as for contempt of court. [1977, c. 694, §36 (AMD).]

[ 1977, c. 694, §36 (AMD) .]

2. Adoption of rules. Each agency having power to conduct adjudicatory proceedings may adopt rules providing for discovery to the extent and in the manner appropriate to its proceeding.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 694, §36 (AMD).



5 §9061. Decisions

Every agency decision made at the conclusion of an adjudicatory proceeding shall be in writing or stated in the record, and shall include findings of fact sufficient to apprise the parties and any interested member of the public of the basis for the decision. A copy of the decision shall be delivered or promptly mailed to each party to the proceeding or his representative of record. Written notice of the party's rights to review or appeal of the decision within the agency or review of the decision by the courts, as the case may be, and of the action required and the time within which such action must be taken in order to exercise the right of review or appeal, shall be given to each party with the decision. [1977, c. 551, §3 (NEW).]

The agency shall maintain a record of the vote of each member of the agency with respect to the agency decision. [1977, c. 551, §3 (NEW).]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9062. Presiding officers

1. Presiding officer. An agency may authorize any agency member, employee or agent to act as presiding officer in any hearing.

[ 1977, c. 551, §3 (NEW) .]

2. Substitute officer. Whenever a presiding officer is disqualified or it becomes impracticable for him to continue the hearing, another presiding officer may be assigned to continue with the hearing; provided that, if it is shown substantial prejudice to any party will thereby result, the substitute officer shall commence the hearing anew.

[ 1977, c. 551, §3 (NEW) .]

3. Presiding officer; duties. Subject to rules or limitations imposed by the agency, presiding officers may:

A. Administer oaths and affirmations; [1977, c. 551, §3 (NEW).]

B. Rule on the admissibility of evidence; [1977, c. 551, §3 (NEW).]

C. Regulate the course of the hearing, set the time and place for continued hearings, and fix the time for filing of evidence, briefs and other written submissions; and [1977, c. 551, §3 (NEW).]

D. Take other action authorized by statute or agency rule consistent with this subchapter. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

4. Report. In the event that the presiding officer prepares any report or proposed findings for the agency, the report or findings shall be in writing. A copy of the report or findings shall be provided to each party and an opportunity shall be provided for response or exceptions to be filed by each party.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9063. Bias of presiding officer or agency member

1. Hearings; impartial. Hearings shall be conducted in an impartial manner. Upon the filing in good faith by a party of a timely charge of bias or of personal or financial interest, direct or indirect, of a presiding officer or agency member in the proceeding requesting that that person disqualify himself, that person shall determine the matter as a part of the record.

[ 1977, c. 551, §3 (NEW) .]

2. Counsel. Notwithstanding section 9055, the person involved may consult with private counsel concerning the charge.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9064. Enforcement

The agency shall be entitled to enforce its order in the courts by way of injunction or other appropriate legal remedy. [1977, c. 551, §3 (NEW).]

SECTION HISTORY

1977, c. 551, §3 (NEW).






Subchapter 5: LICENSING

5 §10001. Adjudicatory proceedings

When licensing is required as a matter of constitutional right or by statute to be preceded by notice and opportunity for hearing, the provisions of subchapter IV concerning adjudicatory proceedings shall apply. [1977, c. 551, §3 (NEW).]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §10002. Expiration

Except as otherwise provided in this subchapter, when a licensee has made timely and sufficient application for renewal of a license, the existing license shall not expire until the application has been finally determined by the agency. [1977, c. 551, §3 (NEW).]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §10003. Right to Hearing

1. Opportunity for hearing. Subject to the provisions of section 10004, an agency may not amend or modify any license unless it has afforded the licensee an opportunity for hearing in conformity with subchapter IV, nor may it refuse to renew any license unless it has afforded the licensee either an opportunity for an agency hearing in conformity with subchapter IV or an opportunity for a hearing in the District Court. In any such proceeding determined by the agency to involve a substantial public interest, an opportunity for public comment and participation must also be given by public notice in conformity with subchapter IV.

[ 1999, c. 547, Pt. B, §17 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Proceeding. In any proceeding involving a proposed modification or amendment of a license which was the subject of an earlier hearing, the agency shall give notice thereof to all parties to the earlier proceeding and in any other manner required by section 9052, and may reopen the earlier proceeding for consideration of the proposed amendment or modification.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 694, §37 (AMD). 1999, c. 547, §B17 (AMD). 1999, c. 547, §B80 (AFF).



5 §10004. Action without hearing

Notwithstanding the provisions of sections 10003 and 10051, an agency may revoke, suspend or refuse to renew any license without proceedings in conformity with subchapters IV or VI, when: [1977, c. 694, §38 (RPR).]

1. Judicial action. The decision to take that action rests solely upon a finding or conviction in court of any violation which by statute is expressly made grounds for revocation;

[ 1977, c. 694, §38 (NEW) .]

2. Reciprocal license. The Maine license has been issued upon the basis of a reciprocal agreement with another government, and the Maine action is based upon evidence, in the form of a certified copy, that the authority issuing the license which provided the basis for reciprocal licensing in Maine has revoked or suspended their license;

[ 1977, c. 694, §38 (NEW) .]

3. Health or safety hazard. The health or physical safety of a person or the continued well-being of a significant natural resource is in immediate jeopardy at the time of the agency's action, and acting in accordance with subchapter IV or VI would fail to adequately respond to a known risk, provided that the revocation, suspension or refusal to renew shall not continue for more than 30 days;

[ 1977, c. 694, §38 (NEW) .]

4. Certified inspector. The action is based solely upon the physical test, examination or inspection by a state-certified inspector of any product, animal, material or equipment, from which the agency concludes that action in accordance with subchapter IV or VI would not adequately protect public health or safety, provided that action under this subsection shall not be effective for a period of more than 30 days.

[ 1977, c. 694, §38 (NEW) .]

4-A. Gambling. The action is based on a violation of laws or rules at gambling facilities that are cited by the Department of Public Safety, Gambling Control Board, established pursuant to Title 8, chapter 31, or the Gambling Control Board or its designees determine that acting in accordance with subchapters 4 and 6 would fail to serve the public interest; however, the suspension, revocation or refusal to renew may not continue for more than 30 days.

[ 2003, c. 687, Pt. A, §1 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5. Rules of sportsmanship. In the course of any professional sporting event directly regulated by an agency, the agency determines that a licensee has:

A. Engaged in physical contact which is prohibited by the rules of the sport with another contestant or official immediately before, during or immediately after the regulated sporting event; [1977, c. 694, §38 (NEW).]

B. Engaged in a use or administration of drugs which is prohibited by the rules of the sport; [1977, c. 694, §38 (NEW).]

C. Failed to disclose to proper authorities or officials a known medical or mental condition of a contestant which was required to be disclosed or which could affect the public health and safety; or [1977, c. 694, §38 (NEW).]

D. Failed to fulfill contracts or obligations to make payments to contestants and officials for their participation in professional athletic events; provided that the revocation, suspension or refusal to renew shall not continue for more than 30 days; or [1977, c. 694, §38 (NEW).]

[ 1977, c. 694, §38 (NEW) .]

6. Horse racing. Violations of rules which occur at race tracks and cited by a commission, or its licensed designee, if acting in accordance with subchapters IV and VI would fail to immediately remedy the needs of the sport; provided that the revocation, suspension or refusal to renew shall not continue for more than 30 days.

[ 1977, c. 694, §38 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 694, §38 (RPR). 2003, c. 687, §A1 (AMD). 2003, c. 687, §B11 (AFF).



5 §10005. Decision and record

Any licensing decision not involving an adjudicatory proceeding, as defined in section 8002, subsection 1, shall be made in writing and shall be made only on the basis of evidence relevant to the case. When the requested license is denied, or only conditionally approved, the decision shall contain or reflect the agency's reasoning, in a manner sufficient to inform the applicant and the public of the basis for the agency's action. [1985, c. 680, §8 (NEW).]

SECTION HISTORY

1985, c. 680, §8 (NEW).






Subchapter 6: ADMINISTRATIVE COURT

5 §10051. Jurisdiction of District Court; retained powers of agency

1. Jurisdiction. Except as provided in section 10004; Title 8, section 279-B; Title 10, section 8003; Title 20-A, sections 10712 and 10713; Title 29-A; and Title 32, chapters 2-B, 114 and 135, the District Court has exclusive jurisdiction upon complaint of any agency or, if the licensing agency fails or refuses to act within a reasonable time, upon complaint of the Attorney General to revoke or suspend licenses issued by the agency and has original jurisdiction upon complaint of an agency to determine whether renewal or reissuance of a license of that agency may be refused.

[ 2005, c. 65, Pt. C, §3 (AMD) .]

2. Complaining agency. The complaining agency retains every other power granted to it by statute or necessarily implied therein, except the power of revoking or suspending licenses issued by it. Such retained powers include, but are not limited to, the granting or renewing of licenses, the investigating and determining of grounds for the filing of a complaint under this section and the prosecution of such complaints.

[ 1999, c. 547, Pt. B, §19 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3. Appellate jurisdiction. The District Court has exclusive jurisdiction to review licensing decisions of the Department of Administrative and Financial Services taken pursuant to Title 28-A, sections 453-A, 458 and 653. Chapter 375, subchapter 7 governs these proceedings as far as applicable, substituting "District Court" for "Superior Court."

[ 2013, c. 368, Pt. V, §3 (AMD) .]

4. Violations.

[ 2003, c. 505, §2 (RP) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 694, §39 (AMD). 1979, c. 265, §2 (AMD). 1981, c. 698, §13 (AMD). 1983, c. 171, §§3,4 (AMD). 1983, c. 683, §1 (AMD). 1983, c. 818, §1 (AMD). 1985, c. 748, §§3,4 (AMD). 1987, c. 141, §§B3,B4 (AMD). 1989, c. 203, §1 (AMD). 1991, c. 377, §4 (AMD). 1991, c. 563, §2 (AMD). 1991, c. 824, §A5 (AMD). 1995, c. 65, §A9 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 140, §1 (AMD). 1999, c. 547, §B19 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 229, §2 (AMD). 2003, c. 451, §T3 (AMD). 2003, c. 505, §§1,2 (AMD). 2005, c. 65, §C3 (AMD). 2009, c. 112, Pt. B, §3 (AMD). 2013, c. 368, Pt. V, §3 (AMD).






Subchapter 7: JUDICIAL REVIEW - FINAL AGENCY ACTION

5 §11001. Right to review

1. Agency action. Except where a statute provides for direct review or review of a pro forma judicial decree by the Supreme Judicial Court or where judicial review is specifically precluded or the issues therein limited by statute, any person who is aggrieved by final agency action shall be entitled to judicial review thereof in the Superior Court in the manner provided by this subchapter. Preliminary, procedural, intermediate or other nonfinal agency action shall be independently reviewable only if review of the final agency action would not provide an adequate remedy.

[ 1979, c. 127, §40 (AMD) .]

2. Failure or refusal of agency to act. Any person aggrieved by the failure or refusal of an agency to act shall be entitled to judicial review thereof in the Superior Court. The relief available in the Superior Court shall include an order requiring the agency to make a decision within a time certain.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 616, §2 (AMD). 1977, c. 694, §40 (AMD). 1979, c. 127, §40 (AMD).



5 §11002. Commencement of action

1. Proceedings instituted. Proceedings for judicial review of final agency action or the failure or refusal of an agency to act shall be instituted by filing a petition for review in the Superior Court for the county where:

A. One or more of the petitioners reside or have their principal place of business; [1977, c. 551, §3 (NEW).]

B. The agency has its principal office; or [1977, c. 551, §3 (NEW).]

C. The activity or property which is the subject of the proceeding is located. [1977, c. 551, §3 (NEW).]

The court may grant a change of venue for good cause shown.

[ 1977, c. 551, §3 (NEW) .]

2. Petition; contents. The petition for review shall specify the persons seeking review, the manner in which they are aggrieved and the final agency action or agency inaction which they wish reviewed. It shall also contain a concise statement as to the nature of the action or inaction to be reviewed, the grounds upon which relief is sought and a demand for relief, which may be in the alternative.

[ 1977, c. 551, §3 (NEW) .]

3. Petition filed. The petition for review shall be filed within 30 days after receipt of notice if taken by a party to the proceeding of which review is sought. Any other person aggrieved shall have 40 days from the date the decision was rendered to petition for review. If the review sought is from an agency's failure or refusal to act, the petition for review shall be filed within 6 months of the expiration of the time within which the action should reasonably have occurred.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §11003. Service

1. Petition served. The petition for review shall be served by certified mail, return receipt requested, upon:

A. The agency; [1977, c. 551, §3 (NEW).]

B. All parties to the agency proceeding; and [1977, c. 551, §3 (NEW).]

C. The Attorney General. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

2. Certification. Upon request, the agency shall certify to the petitioner the names and addresses, as disclosed by its records, of all parties to the proceeding in which the decision sought to be reviewed was made, and service upon parties so certified shall be sufficient.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §11004. Stay

The filing of a petition for review shall not operate as a stay of the final agency action pending judicial review. Application for a stay of an agency decision shall ordinarily be made first to the agency, which may issue a stay upon a showing of irreparable injury to the petitioner, a strong likelihood of success on the merits, and no substantial harm to adverse parties or the general public. A motion for such relief may be made to the Superior Court, but the motion shall show that application to the agency for the relief sought is not practicable, or that application has been made to the agency and denied, with the reasons given by it for denial, or that the action of the agency did not afford the relief which the petitioner had requested. In addition, the motion shall show the reasons for the relief requested and the facts relied upon, which facts, if subject to dispute, shall be supported by affidavits. Reasonable notice of the motion shall be given to all parties to the agency proceeding. The court may condition relief under this rule upon the posting of a bond or other appropriate security, except that no bond or security shall be required of the State or any state agency or any official thereof. [1977, c. 551, §3 (NEW).]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §11005. Responsive pleading; filing of the record

No responsive pleading need be filed unless required by order of the reviewing court. The agency shall file in the reviewing court within 30 days after the petition for review is filed, or within such shorter or longer time as the court may allow on motion, the original or a certified copy of the complete record of the proceedings under review. Within 20 days after the petition for review is filed, all parties to the agency proceeding who wish to participate in the review shall file a written appearance which shall state a position with respect to affirmance, vacation, reversal or modification of the decision under review. [1977, c. 551, §3 (NEW).]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §11006. Power of court to correct or modify record

1. Review. Judicial review shall be confined to the record upon which the agency decision was based, except as otherwise provided by this section.

A. In the case of the failure or refusal of an agency to act or of alleged irregularities in procedure before the agency which are not adequately revealed in the record, evidence thereon may be taken and determination made by the reviewing court. [1977, c. 551, §3 (NEW).]

B. The reviewing court may order the taking of additional evidence before the agency if it finds that additional evidence, including evidence concerning alleged unconstitutional takings of property, is necessary to deciding the petition for review; or if application is made to the reviewing court for leave to present additional evidence, and it is shown that the additional evidence is material to the issues presented in the review, and could not have been presented or was erroneously disallowed in proceedings before the agency. After taking the additional evidence, the agency may modify its findings and decisions, and shall file with the court, to become part of the record for review, the additional evidence and any new findings or decision. [1977, c. 551, §3 (NEW).]

C. If a required hearing was not held before the review proceedings were initiated, the reviewing court shall remand to the agency for a hearing in accordance with subchapter IV. [1977, c. 551, §3 (NEW).]

D. In cases where an adjudicatory proceeding prior to final agency action was not required, and where effective judicial review is precluded by the absence of a reviewable administrative record, the court may either remand for such proceedings as are needed to prepare such a record or conduct a hearing de novo. [1985, c. 680, §9 (RPR).]

[ 1985, c. 680, §9 (AMD) .]

2. Corrections to record. The reviewing court may require or permit subsequent corrections to the record.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1985, c. 680, §9 (AMD).



5 §11007. Manner and scope of review

1. Schedule. The court, upon request or its own motion, shall set a schedule for the filing of briefs by the parties and for oral argument.

[ 1977, c. 551, §3 (NEW) .]

2. Review by court. Except where otherwise provided by statute or constitutional right, review shall be conducted by the court without a jury.

[ 1977, c. 551, §3 (NEW) .]

3. Judgment. The court shall not substitute its judgment for that of the agency on questions of fact.

[ 1977, c. 551, §3 (NEW) .]

4. Decision. The court may:

A. Affirm the decision of the agency; [1977, c. 551, §3 (NEW).]

B. Remand the case for further proceedings, findings of fact or conclusions of law or direct the agency to hold such proceedings or take such action as the court deems necessary; or [1977, c. 551, §3 (NEW).]

C. Reverse or modify the decision if the administrative findings, inferences, conclusions or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the agency;

(3) Made upon unlawful procedure;

(4) Affected by bias or error of law;

(5) Unsupported by substantial evidence on the whole record; or

(6) Arbitrary or capricious or characterized by abuse of discretion. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §11008. Appeal to law court

1. Appeal. Any party to the review proceeding in the Superior Court under this subchapter may obtain review by appeal to the Supreme Judicial Court sitting as the law court. The appeal shall be taken as in other civil cases.

[ 1977, c. 551, §3 (NEW) .]

2. Supreme Judicial Court. The Supreme Judicial Court shall have the power to make and amend rules of pleading, practice and procedure, for the purposes of securing a simple, speedy and effective judicial review under this subchapter.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).









Chapter 377: STATE AGENCY RULES

5 §11101. Statement of intent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).



5 §11102. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).



5 §11103. Assignment of rules to standing committees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).



5 §11104. Automatic expiration of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).



5 §11105. Joint legislative committee review of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).



5 §11106. Administering and other agencies to cooperate (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).



5 §11107. Legislative Administrative Director to cooperate (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).



5 §11108. Savings clause (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).






Chapter 377-A: LEGISLATIVE REVIEW OF AGENCY RULES

5 §11111. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 524, §15 (NEW).]

1. Agency, person and rule. "Agency," "person" and "rule" are defined in section 8002, except that "rule" also means a proposed rule.

[ 1981, c. 524, §15 (NEW) .]

2. Committee. "Committee" means a joint standing committee of the Legislature.

[ 1981, c. 524, §15 (NEW) .]

3. Director. "Director" means the Executive Director of the Legislative Council.

[ 1985, c. 737, Pt. B, §14 (AMD) .]

SECTION HISTORY

1981, c. 524, §15 (NEW). 1985, c. 737, §B14 (AMD).



5 §11112. Application for review

Any group of 100 or more registered voters, who have a substantial interest in a rule, or any person who may be directly, substantially and adversely affected by the application of a rule, may file an application for review with the executive director. With respect to any application or petition for review pursuant to this section, the petition or application shall be verified and certified in the same manner provided in Title 21-A, section 354, subsection 7, paragraphs A and C. The applicant shall state with specificity on a form prepared by the director, the following: [1989, c. 574, §9 (AMD).]

1. Name of agency; citation of rule. The name of the agency and the citation of the rule, including section and paragraph if applicable;

[ 1981, c. 524, §15 (NEW) .]

2. Affect on applicant. A statement of how the rule may directly, substantially and adversely affect the operations or interests of the applicant, or the nature and extent of the applicant's interest in the rule;

[ 1981, c. 524, §15 (NEW) .]

3. Statement. A statement of why the rule, in the opinion of the applicant, is inappropriate or unnecessary; and

[ 1981, c. 524, §15 (NEW) .]

4. Recommendation. A recommendation proposing changes in the rule or the statute which the rule implements.

[ 1981, c. 524, §15 (NEW) .]

SECTION HISTORY

1981, c. 524, §15 (NEW). 1985, c. 737, §B15 (AMD). 1989, c. 574, §9 (AMD).



5 §11113. Committee review

The executive director shall, upon receipt of an application for review, determine the appropriate joint standing committee of the Legislature responsible for review of the rule in question and send the application and a copy of the rule in question to each member of the committee. Each member of the committee shall individually review the application to determine whether the applicant is qualified and whether the public interest would be served by a review of the rule in question by the full committee. If a committee member decides that the review should be made, he shall notify the director within 15 days after notice was sent. If 1/3 or more of the full committee notify the director that a review of the rule should be made, the director shall advise the chairman of the committee, who shall schedule a meeting of the committee to review the rule. If the committee votes not to review the rule, a report to that effect shall be prepared by the director and sent to the applicant and the Legislative Council. [1985, c. 737, Pt. B, §16 (AMD).]

The applicant and the affected agency shall be notified of a decision to review the rule and shall be permitted to make expanded statements of their position to the full committee. The committee, in the course of its review, may hold a public hearing, request and obtain opinions of the Attorney General, obtain information from the agency and conduct further investigation approved by the Legislative Council. The committee shall make its determination and report within 90 days of the first notification to the committee chairmen that a review shall be made. [1981, c. 524, §15 (NEW).]

SECTION HISTORY

1981, c. 524, §15 (NEW). 1985, c. 737, §B16 (AMD).



5 §11114. Criteria for review

When reviewing a rule under this chapter, the committee shall consider, in addition to any matters proposed by the applicant, the following: [1981, c. 524, §15 (NEW).]

1. Consistency with legislation. Whether the rule is consistent with and necessary to the intent of the statute which the rule implements;

[ 1981, c. 524, §15 (NEW) .]

2. Reasonableness of effects. Whether the effects of the rule are reasonable, including its benefits and costs, and including costs of compliance and administration;

[ 1981, c. 524, §15 (NEW) .]

3. Circumstances. Whether circumstances have changed since the passage of the statute which the rule implements;

[ 1981, c. 524, §15 (NEW) .]

4. Abuse of discretionary powers. Whether the rule may tend to promote abuse of discretionary powers of the agency; and

[ 1981, c. 524, §15 (NEW) .]

5. Fee. Whether any fee established by rule is reasonable and whether the sums collected relate to the costs of administration.

[ 1981, c. 524, §15 (NEW) .]

SECTION HISTORY

1981, c. 524, §15 (NEW).



5 §11115. Committee recommendation

If the committee determines that any of the criteria for review have not been met, it may discuss their findings with the agency. No agency may, on the basis of these discussions or any subsequent report of the committee, terminate a rule that is required by law. If the committee determines that the rule in question is inappropriate or unnecessary, it shall notify the applicant of its decision and may direct the Office of Policy and Legal Analysis to draft legislation to amend the law to provide that the authority of the agency to adopt the rule is clarified, modified or limited. Only by a majority vote of the committee shall legislation be introduced to amend or enact legislation pursuant to this section. No legislation may be introduced to implement a decision of a minority of the committee. [1985, c. 737, Pt. B, §17 (AMD).]

After approval of the draft legislation, it shall be submitted according to the legislative rules for final preparation and introduction to the Legislature, if the Legislature is in session, or if not, to the next regular session of the Legislature. [1981, c. 524, §15 (NEW).]

If the committee determines that no legislative action is required it shall prepare a brief report of its findings and transmit it to the applicant, agency and Legislative Council. [1981, c. 524, §15 (NEW).]

SECTION HISTORY

1981, c. 524, §15 (NEW). 1985, c. 737, §B17 (AMD).



5 §11116. Limitation

1. Debt obligations. A joint standing committee may not review an agency rule which is part of official action towards issuance or securing repayment of bonds, notes or other debt obligations of the State, its instrumentalities or political subdivisions.

[ 1981, c. 524, §15 (NEW) .]

2. Review on committee's own motion. This chapter shall not limit a committee from reviewing a rule on its own motion.

[ 1981, c. 524, §15 (NEW) .]

3. Failure to review. The failure of a committee to review a rule or to recommend modification or termination is not an implied legislative authorization of its substantive or procedural lawfulness and shall not be considered for any purpose in a judicial proceeding. No legislative review of a rule may supersede the judicial review granted in section 8058 or 11001.

[ 1981, c. 524, §15 (NEW) .]

SECTION HISTORY

1981, c. 524, §15 (NEW).






Chapter 379: BOARDS, COMMISSIONS, COMMITTEES AND SIMILAR ORGANIZATIONS

Subchapter 1: COMPENSATION

5 §12001. Purpose

It is the purpose of this chapter to provide the State with a complete inventory and central listing of all boards, commissions, committees, councils, authorities and other similar organizations established by the Legislature as a means of controlling the proliferation of these organizations and as a means of reducing duplication and making the most efficient use of these organizations. It is also the purpose of this chapter to classify these organizations according to similarity of powers, duties and responsibilities in order to provide standards for the compensation and operation of these organizations. [1983, c. 812, §39 (NEW).]

SECTION HISTORY

1983, c. 812, §39 (NEW). 1989, c. 6, (AMD).



5 §12002. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 812, §39 (NEW).]

1. Board. "Board" means any authority, board, commission, committee, council and similar organization, including independent organizations, established or authorized by the Legislature to fulfill specific functions the members of which do not serve full time. "Board" does not include:

A. Any informal advisory organization established exclusively by a state agency to advise the commissioner or director of that agency on an informal basis; [1983, c. 812, §39 (NEW).]

B. Any authority, board, commission, committee, council and similar organization organized or appointed exclusively by a political subdivision of the State to include regional, county and local planning boards, economic development boards or district, or educational, cultural or recreational boards; [1983, c. 812, §39 (NEW).]

C. Any authority, board, commission, committee, council and similar organization organized exclusively pursuant to federal law and which does not require authorization by the State; [1983, c. 862, §39 (NEW).]

D. Any authority, board, commission, committee, council and similar organization organized or authorized exclusively by Executive Order; [1985, c. 295, §3 (AMD).]

E. Special study organizations as defined in subsection 4; [1993, c. 489, §1 (AMD).]

F. A joint standing committee of the Legislature or any joint select committee, composed exclusively of Representatives and Senators; and [1993, c. 489, §2 (AMD).]

G. The Maine Indian Tribal-State Commission, as established in Title 30, section 6212, subsection 1, as part of the Maine Indian Claims Settlement. [1993, c. 489, §3 (NEW).]

[ 1993, c. 489, §§1-3 (AMD) .]

2. Expenses. "Expenses" means travel, meals or lodging costs or other necessary costs incurred by a member of a board in the performance of his duties as a member of that board. Noonday meal expenses incurred while in attendance at a board meeting or hearing shall be deemed a reimbursable expense, but shall not exceed $5 per meal.

[ 1985, c. 295, §4 (AMD) .]

3. Legislative per diem. "Legislative per diem" means the per diem authorized by Title 3, section 2, that is paid to Legislators for every day's attendance at meetings held when the Legislature is not in daily session. For the purpose of this subsection, "legislative per diem" does not mean the compensation authorized by Title 3, section 2, that is paid to Legislators for every day's attendance at special sessions of the Legislature.

[ 1989, c. 600, Pt. B, §1 (AMD) .]

3-A. Personal care expenses. "Personal care expenses" means the cost of feeding, dressing, toileting, mobility and personal hygiene assistance provided to developmentally disabled or handicapped persons who are members or the children of members of boards established in this chapter.

[ 1985, c. 295, §5 (NEW) .]

4. Special study organization. "Special study organization" means any board established or authorized by the Legislature to undertake a study of a particular subject and which is required to complete its study during the biennium of the Legislature which created it.

[ 1983, c. 812, §39 (NEW) .]

SECTION HISTORY

1983, c. 812, §39 (NEW). 1983, c. 862, §16 (AMD). 1985, c. 295, §§3-5 (AMD). 1989, c. 600, §B1 (AMD). 1993, c. 489, §§1-3 (AMD).



5 §12002-A. Payment of expenses

1. Activities subject to reimbursement. Members of boards may be paid for expenses at a rate not to exceed the rate normally paid to state employees for the following:

A. Actual attendance at meetings called by the chairman of the board or a majority of members of the board; [1985, c. 295, §6 (RPR).]

B. Actual attendance at public hearings held by the board necessary to fulfill the duties and responsibilities of the board; [1985, c. 295, §6 (RPR).]

C. Actual attendance at meetings of groups advisory to the board; [1985, c. 295, §6 (RPR).]

D. Actual attendance at a meeting held out-of-state which is necessary to the purpose of the board; or [1985, c. 295, §6 (RPR).]

E. Participation in official business of the board required by law or by rule of the board or a procedure which is necessary to fulfill the statutory responsibilities of the board, but shall not include any of the prohibited activities as defined in section 12002-B, subsection 2. Members of occupational and professional licensing boards, as defined in section 12004-A, may receive expenses for meetings relating to the occupations and professions regulated by each board and which meetings are held out of state. [1989, c. 503, Pt. B, §25 (AMD).]

[ 1989, c. 503, Pt. B, §25 (AMD) .]

2. Child care and personal care expenses. Child care expenses and personal care expenses may be reimbursed only as provided in this subsection.

A. For those board members who hold their positions because state statute, federal statute or federal regulation requires membership of low income people, those members may be reimbursed for reasonable child care expenses incurred while engaged in the official business of the board. [1985, c. 295, §6 (NEW).]

B. For those board members who are selected because they are developmentally disabled or handicapped or who are the parents or guardians of handicapped persons, those members may be reimbursed for reasonable child care expenses and personal care expenses incurred while engaged in the official business of the board. [1985, c. 295, §6 (NEW).]

[ 1985, c. 295, §6 (NEW) .]

SECTION HISTORY

1983, c. 812, §39 (NEW). 1985, c. 295, §6 (RPR). 1989, c. 503, §B25 (AMD).



5 §12002-B. Compensation of board members

Members of boards shall be paid a legislative per diem, another specified daily rate of compensation, a salary, expenses only or no compensation, as established for each board in sections 12004-A to 12004-L. Any board for which a legislative per diem, another specified daily rate of compensation or a salary is specified shall also be authorized to receive expenses as provided in section 12002-A. If the rate of compensation specifies expenses only, the member shall receive expenses as provided in section 12002-A. If the rate of compensation specifies "not authorized," the member shall receive no compensation or expenses. [1989, c. 503, Pt. B, §26 (AMD).]

1. Payment of compensation. The legislative per diem or any other specified daily rate of compensation or annual rate of compensation, as specified in sections 12004-A to 12004-K, may be paid only for a member's:

A. Actual attendance at meetings of the board within the State called by the chair or by a majority of the members of the board; [1989, c. 503, Pt. B, §27 (AMD).]

B. Actual attendance at public hearings held by the board within the State to fulfill the duties and responsibilities of the board; [1983, c. 812, §39 (NEW).]

C. Actual attendance at meetings within the State of groups advisory to the board; or [1983, c. 812, §39 (NEW).]

D. Participation in official business of the board required by law or by rule of the board or a procedure which is necessary to fulfill the statutory responsibilities of the board, but shall not include any of the prohibited activities as defined in subsection 2. [1985, c. 295, §7 (RPR).]

[ 1989, c. 503, Pt. B, §27 (AMD) .]

1-A. Payments of compensation for written decisions. A daily rate of compensation may be paid to the following persons for the preparation of a written decision of the board:

A. The chairman of any board who is required by law to prepare and issue a written decision of the board; and [1985, c. 295, §8 (NEW).]

B. A member of the board who has been assigned to serve as a hearing examiner in an adjudicatory proceeding. [1985, c. 295, §8 (NEW).]

The payment of compensation as provided in this subsection shall be provided only in the event that a statutorily required written decision cannot be prepared at a meeting or hearing of the board and shall not exceed the payment of 5 days of compensation for the preparation and issue of a written decision.

[ 1985, c. 295, §8 (NEW) .]

2. Prohibition of payment of compensation. No daily, hourly or annual rate of compensation may be paid to any board member for any of the following:

A. Preparation or review of materials for any meetings or hearings of any board, unless the member is preparing or reviewing materials in his capacity as the assigned hearing examiner in an adjudicatory proceeding; [1985, c. 295, §9 (NEW).]

B. Completion of work, except as provided in subsection 1-A, following meetings or hearings of the board; [1985, c. 295, §9 (NEW).]

C. Lobbying activities; [1985, c. 295, §9 (NEW).]

D. Attendance at meetings or conferences held out of state, unless attendance is mandatory for training purposes or for maintaining qualifications in order to remain on the board, exclusive of a member's professional or occupational requirements and the required training is not available within the State. Compensation may be paid to any board member for attendance at meetings out of state for the purpose of securing an approval by the Federal Government or another state government which the board is required to seek and a rate of compensation is not paid by the Federal Government or other state government to the board member for attendance at these meetings; and [1985, c. 295, §9 (NEW).]

E. Any activity for which approval has not been granted by the chairman, a person authorized by statute to give approval or by a majority of the board members. [1985, c. 295, §9 (NEW).]

[ 1985, c. 295, §9 (RPR) .]

SECTION HISTORY

1983, c. 812, §39 (NEW). 1985, c. 295, §§7-9 (AMD). 1989, c. 503, §§B26,B27 (AMD).



5 §12002-C. Per diem and expense vouchers

In order to receive per diem compensation or reimbursement for expenses as authorized by this chapter, a member of a board that is required to submit expense vouchers to the Department of Administrative and Financial Services for reimbursement must complete and sign an expense voucher form to the satisfaction of the Commissioner of Administrative and Financial Services. Every board member shall certify in writing on the voucher form whether the per diem or expenses incurred for each item is an official meeting or hearing activity required by statute that has been called by the chair of the board or by a person authorized by statute to call the meeting or hearing. In the event that the requested per diem or expense reimbursement is not the result of an official meeting or hearing of the board, the board member shall explain on the voucher the reason for the claim. The Commissioner of Administrative and Financial Services may disapprove those expenses or portion of expenses that do not comply with this chapter. [1991, c. 780, Pt. Y, §101 (AMD).]

SECTION HISTORY

1985, c. 295, §10 (NEW). 1985, c. 785, §A80 (AMD). 1991, c. 780, §Y101 (AMD).



5 §12002-D. Expenses of boards excluded by definition

Sections 12002-A, 12002-B and 12002-C governing the payment of compensation and reimbursement of expenses to boards subject to this chapter do not apply to boards that are excluded from this chapter, as defined in section 12002, subsection 1, paragraphs A to F. Reimbursement of expenses of boards excluded by the definition in section 12002, subsection 1, shall be governed by this section. [1985, c. 732, §1 (NEW).]

Any boards excluded from the definition of a board subject to this chapter may be reimbursed for expenses, including meals and refreshments provided during the meeting of the board to the extent that the department or agency of State Government with which the board is associated has sufficient money in the budget of the department or agency to reimburse the expenses. [1985, c. 732, §1 (NEW).]

SECTION HISTORY

1985, c. 732, §1 (NEW).



5 §12003. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 812, §39 (NEW). 1985, c. 295, §11 (RP).



5 §12003-A. Standards

Boards established by this chapter shall comply with the following standards. [1985, c. 295, §12 (NEW).]

1. Compensation of substantive boards. Compensation provided to members of boards that are not classified as advisory boards in sections 12004-A to 12004-L shall not exceed the legislative per diem rate defined in section 12002 for the purposes defined in section 12002-B.

A. The only exception to this policy applies to boards which require members with special expertise for which there is an extremely limited supply and which require members to undertake very difficult tasks and render decisions that have a significant impact upon the State. [1985, c. 295, §12 (NEW).]

[ 1989, c. 503, Pt. B, §28 (AMD) .]

2. Compensation of advisory boards. Compensation provided to members of boards, defined in section 12004-I as advisory boards or boards with minimal authority, shall not exceed $25 per day and payment of expenses.

A. Advisory and other boards, as defined in section 12004-I, which are not authorized by law to be reimbursed for expenses shall not be eligible for this reimbursement. [1989, c. 503, Pt. B, §28 (AMD).]

[ 1989, c. 503, Pt. B, §28 (AMD) .]

3. Compensation as provided in section 12004-A to 12004-K. Compensation to members of boards shall be in accordance with the rate established for each board in section 12004-A to 12004-K. The defined rate of compensation for each board in section 12004-A to 12004-K shall be in compliance with this section.

[ 1989, c. 503, Pt. B, §28 (AMD) .]

4. Compensation of state employee members of boards. State employee members of boards may receive their regular wages or salaries or the authorized per diem compensation, but not both, as defined by this subsection.

A. Any state employee, classified or unclassified, who is a member of a board by virtue of the position held by that state employee or who has been designated by the commissioner or director of a state agency to represent the commissioner, director or agency shall not be paid compensation as provided in section 12002-B, subsection 1, for attendance at board meetings, hearings or other board activities. Any expenses incurred by this board member shall be paid from the budget of the agency or organization that the member represents. [1985, c. 295, §12 (NEW).]

B. Any state employee, classified or unclassified, who is a member of a board, who has been appointed at the request of the state employee or because of the personal interest of the state employee in the board's activities and who is not an ex officio member or a representative of a commissioner, director or state agency, shall not be paid his regular wages or salary for attendance at meetings or hearings of the board or for work performed for the board during the normal working hours of the state employee. [1985, c. 295, §12 (NEW).]

[ 1985, c. 295, §12 (NEW) .]

5. Records of boards. Records and minutes of all boards shall be open and readily available in a place convenient and accessible to the public, unless the information is required by law to be kept confidential or is privileged information.

[ 1985, c. 295, §12 (NEW) .]

6. Meetings of boards. Meetings of boards shall be held in public places and whenever possible in a public building.

[ 1985, c. 295, §12 (NEW) .]

7. Prohibition of retirement benefits. No member of a board, as defined in this chapter, may be deemed eligible for state retirement and retirement benefits provided to classified and unclassified state employees pursuant to chapter 101. Any state employee member of a board shall be eligible for state retirement and retirement benefits by virtue of employment by the State and not as the result of membership of any board.

No person may accumulate time or credit for any state retirement or retirement benefits for time served on a board or commission.

[ 1985, c. 732, §2 (NEW) .]

8. Accounting procedure. Every board defined in sections 12004-A to 12004-L has separate accounting activities as required and in the form prescribed by the Commissioner of Administrative and Financial Services. These accounting procedures must show the income, expenses and expenditures of the board as separate from the income and expenditures of the department with which the board is associated or separate from the expenditures of the staff associated with or employed by the board. The expenses of the board to be shown in the activity accounts, at a minimum, must include any per diem or rate of compensation paid to the board members, travel expenses in state and out of state of board members and any other expenses determined necessary or reasonable by the commissioner.

[ 1991, c. 780, Pt. Y, §102 (AMD) .]

9. Compensation limited to one board meeting a day. No member of a board eligible for compensation for attendance at meetings, hearings or official business of the board may be compensated or reimbursed for expenses for more than one meeting, hearing or official board business per day. No person who is a member of more than one board may be compensated or reimbursed for expenses for attendance at more than one meeting, hearing or conduct of official business of one board per day. In the event that 2 boards meet, hold hearings or conduct official business on the same day, a person who is a member of both boards may only be compensated or reimbursed for expenses for the activity or business of one of the boards.

[ 1985, c. 732, §2 (NEW) .]

10. Advisory boards. Members of any board which serves exclusively as an advisory board, particularly those boards described in section 12004-I, shall be deemed not to be officers of the State within the meaning of the Constitution of Maine and shall not be required to be commissioned or certified by the Secretary of State as provided in section 84.

[ 1987, c. 786, §3 (NEW) .]

SECTION HISTORY

1985, c. 295, §12 (NEW). 1985, c. 732, §2 (AMD). 1987, c. 786, §3 (AMD). 1989, c. 503, §§B28,B29 (AMD). 1991, c. 780, §Y102 (AMD).



5 §12004. Classifications and definitions of boards

Boards established or authorized by this chapter shall be classified according to the similarities of the powers and duties of the several boards. Members of boards shall be eligible for the rate of compensation specified for each board, except when compensation is not authorized. A reference to the statutory description of each board shall also be provided. For the purposes of sections 12004-G to 12004-J, the term "field" does not designate the state agency or department with which a board is associated or affiliated, but only refers to the generic subject matter before the board. [1989, c. 503, Pt. A, §1 (RPR).]

The definitions of responsibilities and authority of each classification of boards may not necessarily apply in total to each board within each classification. Each board may possess some but not all of the responsibilities and authority as defined for the classification in which the board is included. The primary function of each board complies with the primary responsibilities and authority of the classification in which the board is included. [1989, c. 503, Pt. A, §1 (RPR).]

1. Occupational and professional licensing boards.

[ 1987, c. 786, §4 (RP) .]

2. Property assessment; valuation and appeals boards.

[ 1987, c. 786, §4 (RP) .]

3. Labor or management arbitration and commodity arbitration.

[ 1987, c. 786, §4 (RP) .]

4. Substantive regulatory boards; boards pursuant to federal law.

[ 1987, c. 786, §4 (RP) .]

5. Environmental regulation and control.

[ 1987, c. 786, §4 (RP) .]

6. Rate regulation.

[ 1987, c. 786, §4 (RP) .]

7. Financing and administrative organization.

[ 1987, c. 786, §4 (RP) .]

8. Policy-making boards for specific or limited purposes.

[ 1987, c. 786, §4 (RP) .]

9. Commodity or product protection and promotion boards.

[ 1987, c. 786, §4 (RP) .]

10. Advisory boards; boards with minimal authority.

[ 1987, c. 786, §4 (RP) .]

11. Independent advisory boards.

[ 1987, c. 786, §4 (RP) .]

12. Intergovernmental organizations.

[ 1987, c. 786, §4 (RP) .]

13. Interagency organizations.

[ 1987, c. 786, §4 (RP) .]

SECTION HISTORY

1983, c. 812, §39 (NEW). 1983, c. 859, §K1 (AMD). 1983, c. 859, §§D1,4 (AMD). 1983, c. 862, §§17-26 (AMD). 1983, c. 863, §§B42,45 (AMD). 1985, c. 106, §1 (AMD). 1985, c. 160, §1 (AMD). 1985, c. 233, §1 (AMD). 1985, c. 274, §1 (AMD). 1985, c. 288, §1 (AMD). 1985, c. 295, §§13-21 (AMD). 1985, c. 309, §§3,4 (AMD). 1985, c. 318, §1 (AMD). 1985, c. 359, §4 (AMD). 1985, c. 372, §§A3,4 (AMD). 1985, c. 389, §1 (AMD). 1985, c. 441, §2 (AMD). 1985, c. 468, §1 (AMD). 1985, c. 481, §A18 (AMD). 1985, c. 482, §1 (AMD). 1985, c. 488, §1 (AMD). 1985, c. 496, §A1 (AMD). 1985, c. 497, §2 (AMD). 1985, c. 503, §1 (AMD). 1985, c. 555, §2 (AMD). 1985, c. 645, §1 (AMD). 1985, c. 695, §8 (AMD). 1985, c. 711, §1 (AMD). 1985, c. 721, §2 (AMD). 1985, c. 730, §§1,2,16 (AMD). 1985, c. 732, §§3,4 (AMD). 1985, c. 737, §§A19,20 (AMD). 1985, c. 748, §§5-12 (AMD). 1985, c. 753, §§1,2,15 (AMD). 1985, c. 763, §§A11,12 (AMD). 1985, c. 764, §2 (AMD). 1985, c. 774, §1 (AMD). 1985, c. 775, §5 (AMD). 1985, c. 779, §§23,24 (AMD). 1985, c. 785, §§A81-84 (AMD). 1985, c. 785, §§B39,40 (AMD). 1985, c. 792, §9 (AMD). 1985, c. 796, §1 (AMD). 1985, c. 797, §§2,3 (AMD). 1985, c. 801, §§4,7 (AMD). 1985, c. 819, §A7 (AMD). 1987, c. 45, §B1 (AMD). P&SL 1987, c. 129, (AMD). 1987, c. 141, §§B5,6 (AMD). 1987, c. 155, §1 (AMD). 1987, c. 251, §1 (AMD). 1987, c. 349, §H6 (AMD). 1987, c. 383, §1 (AMD). 1987, c. 395, §§A24-30 (AMD). 1987, c. 402, §§B11-13 (AMD). 1987, c. 435, §1 (AMD). 1987, c. 438, §2 (AMD). 1987, c. 460, §1 (AMD). 1987, c. 468, §§1,4 (AMD). 1987, c. 470, §1 (AMD). 1987, c. 480, §1 (AMD). 1987, c. 488, §1 (AMD). 1987, c. 506, §§2,4 (AMD). 1987, c. 517, §2 (AMD). 1987, c. 526, §§1,2 (AMD). 1987, c. 527, §1 (AMD). 1987, c. 530, §1 (AMD). 1987, c. 534, §§A14,15,19 (AMD). 1987, c. 536, §1 (AMD). 1987, c. 542, §§C1,E1,G1,H1 (AMD). 1987, c. 542, §§I2,K1 (AMD). 1987, c. 559, §§B3,4 (AMD). 1987, c. 710, §1 (AMD). 1987, c. 731, §9 (AMD). 1987, c. 737, §§10-12,106 (AMD). 1987, c. 742, §1 (AMD). 1987, c. 763, §1 (AMD). 1987, c. 766, §2 (AMD). 1987, c. 769, §§A15-18 (AMD). 1987, c. 773, §11 (AMD). 1987, c. 786, §19 (AMD). 1987, c. 786, §4 (RPR). 1987, c. 790, §1 (AMD). 1987, c. 799, §1 (AMD). 1987, c. 805, §1 (AMD). 1987, c. 807, §1 (AMD). 1987, c. 816, §§DD2,EE5 (AMD). 1987, c. 817, §1 (AMD). 1987, c. 840, §2 (AMD). 1987, c. 849, §1 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 410, §19 (AMD). 1989, c. 450, §1 (AMD). 1989, c. 503, §A1 (RPR).



5 §12004-A. Occupational and professional licensing boards

The primary responsibilities of occupational and professional licensing boards include the examination of applicants, issuance of licenses or certificates, registration of licenses and rules of licensees with respect to the practice of a particular occupation or profession. The primary powers of these boards include the authority to hold hearings, adopt rules, establish standards and procedures, issue licenses and initiate action for the revocation or suspension of occupational or professional licenses. [1987, c. 786, §5 (NEW).]

For purposes of any occupational or professional licensing boards which have a public member or members, "public member" means a person who has no financial interest in the profession regulated by the board to which that member has been appointed and who has never been licensed, certified or given a permit in this or any other state for the occupation or profession that member is appointed to regulate. [1991, c. 286, (AMD).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

2. Arborist Examining Board

[ 1999, c. 84, §1 (RP) .]

3. Acupuncture Licensing Board

[ 1995, c. 671, §4 (RP) .]

4.

[ 1993, c. 389, §2 (AMD) .]

5.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

5-A.

[ 1993, c. 381, §1 (NEW) .]

6. Board of Barbering and Cosmetology

[ 2009, c. 369, Pt. A, §3 (RP) .]

7. Board of Boilers and Pressure Vessels

[ 2013, c. 70, Pt. A, §1 (RP) .]

8.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

8-A.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

9. State Board of Cosmetology

[ 1991, c. 397, §2 (RP) .]

9-A. Board of Counseling Professionals Licensure

[ 1989, c. 878, Pt. D, §3 (AMD); MRSA T.5, §12004-A, sub-§9-A (RP) .]

9-B.

[ 1999, c. 185, §1 (AMD) .]

9-C.

[ 1999, c. 790, Pt. D, §5 (NEW) .]

10.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

11.

[ 1989, c. 878, Pt. B, §4 (AMD) .]

12. Board of Driver Education

[ 1995, c. 505, §22 (AFF); 1995, c. 505, §3 (RP) .]

13.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

14. Board of Elevator and Tramway Safety

[ 2013, c. 70, Pt. A, §2 (RP) .]

15.

[ 1989, c. 503, Pt. A, §3 (AMD) .]

16.

[ 2005, c. 315, §1 (AMD) .]

17.

[ 2001, c. 261, §1 (AMD) .]

18.

[ 1989, c. 450, §2 (AMD) .]

19.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

20. Board of Hearing Aid Dealers and Fitters

[ 2007, c. 369, Pt. A, §3 (RP); 2007, c. 369, Pt. C, §5 (AFF) .]

21.

[ 2013, c. 180, §1 (AMD); 2013, c. 180, §6 (AFF) .]

22.

[ 1987, c. 786, §5 (NEW) .]

23.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

24.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

25.

[ 1987, c. 786, §5 (NEW) .]

26.

[ 1989, c. 450, §2 (AMD) .]

27. Oil and Solid Fuel Board

[ 2009, c. 344, Pt. A, §1 (RP); 2009, c. 344, Pt. E, §2 (AFF) .]

28.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

29.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

30. Board of Commissioners of the Profession of Pharmacy

[ 1997, c. 245, §1 (RP) .]

30-A.

[ 1997, c. 245, §2 (NEW) .]

31.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

32.

[ 1987, c. 786, §5 (NEW) .]

33.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

33-A. Propane and Natural Gas Board

[ 2009, c. 344, Pt. A, §2 (RP); 2009, c. 344, Pt. E, §2 (AFF) .]

34.

[ 1987, c. 786, §5 (NEW) .]

35.

[ 1987, c. 786, §5 (NEW) .]

36.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

37.

[ 1987, c. 786, §5 (NEW) .]

38.

[ 1989, c. 450, §2 (AMD) .]

39. Board of Examiners on Speech-language Pathology and Audiology

[ 2007, c. 369, Pt. A, §4 (RP); 2007, c. 369, Pt. C, §5 (AFF) .]

40.

[ 1999, c. 355, §1 (AMD) .]

41.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

42.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

43.

[ 1987, c. 786, §5 (NEW) .]

44. Maine Athletic Commission

[ 2007, c. 621, §1 (RP) .]

45. Board of Licensure of Railroad Personnel

[ 1993, c. 428, §1 (RP) .]

46.

[ 2003, c. 33, §1 (AMD) .]

47.

[ 2005, c. 663, §1 (NEW); 2005, c. 663, §17 (AFF) .]

48.

[ 2011, c. 286, Pt. O, §2 (AMD) .]

49.

[ 2009, c. 344, Pt. A, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 152, §1 (AMD). 1989, c. 346, §1 (AMD). 1989, c. 450, §§2,3 (AMD). 1989, c. 465, §1 (AMD). 1989, c. 503, §§A2-6 (AMD). 1989, c. 806, §1 (AMD). 1989, c. 878, §§A15,B4,D3 (AMD). 1991, c. 286, (AMD). 1991, c. 338, §1 (AMD). 1991, c. 397, §§1,2 (AMD). 1993, c. 381, §1 (AMD). 1993, c. 389, §2 (AMD). 1993, c. 428, §1 (AMD). 1995, c. 353, §1 (AMD). 1995, c. 389, §1 (AMD). 1995, c. 394, §1 (AMD). 1995, c. 402, §A47 (AMD). 1995, c. 442, §1 (AMD). 1995, c. 505, §3 (AMD). 1995, c. 505, §22 (AFF). 1995, c. 560, §§H1,2 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 625, §A14 (AMD). 1995, c. 671, §§4,5 (AMD). 1997, c. 245, §§1,2 (AMD). 1999, c. 84, §1 (AMD). 1999, c. 146, §1 (AMD). 1999, c. 185, §1 (AMD). 1999, c. 355, §1 (AMD). 1999, c. 386, §W1 (AMD). 1999, c. 687, §B1 (AMD). 1999, c. 790, §D5 (AMD). 2001, c. 166, §1 (AMD). 2001, c. 261, §1 (AMD). 2003, c. 33, §1 (AMD). 2005, c. 315, §1 (AMD). 2005, c. 663, §1 (AMD). 2005, c. 663, §17 (AFF). 2007, c. 369, Pt. A, §§3-5 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 621, §1 (AMD). 2009, c. 344, Pt. A, §§1-3 (AMD). 2009, c. 344, Pt. E, §2 (AFF). 2009, c. 369, Pt. A, §3 (AMD). 2011, c. 286, Pt. O, §2 (AMD). 2013, c. 70, Pt. A, §§1, 2 (AMD). 2013, c. 180, §1 (AMD). 2013, c. 180, §6 (AFF).



5 §12004-B. Arbitration, mediation, valuation and board appeals

The primary responsibilities of the boards in this section include the assessment of property for purchase, valuation or tax purposes; the hearing of appeals with respect to property valuation or assessment; and the arbitration, conciliation or mediation of disputes or grievances. [1987, c. 786, §5 (NEW).]

The primary powers of these boards include the holding of hearings; the adoption of rules; the determination, modification or assessment of fees, taxes and penalties; arbitration, conciliation and mediation; the establishment of standards and procedures; and the adjudication of disputes. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1.

[ 1987, c. 786, §5 (NEW) .]

2.

[ 1989, c. 503, Pt. A, §7 (AMD) .]

3.

[ 1987, c. 786, §5 (NEW) .]

4.

[ 1987, c. 786, §5 (NEW) .]

5.

[ 1995, c. 438, §1 (AMD) .]

6.

[ 1997, c. 643, Pt. E, §4 (AMD) .]

7.

[ 1987, c. 786, §5 (NEW) .]

8.

[ 1993, c. 381, §2 (NEW) .]

9. Baxter Compensation Program Compensation Panel

[ 2001, c. 667, Pt. C, §2 (RP) .]

10.

[ 2011, c. 694, §1 (NEW) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 503, §A7 (AMD). 1993, c. 381, §2 (AMD). 1995, c. 438, §1 (AMD). 1997, c. 643, §E4 (AMD). 2001, c. 439, §T3 (AMD). 2001, c. 667, §C2 (AMD). 2011, c. 694, §1 (AMD).



5 §12004-C. Educational policy boards

The primary responsibilities of the boards in this section include the formulation of educational policy; review and evaluation of educational policy; and the administration of educational institutions. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1.

[ 2013, c. 368, Pt. HHH, §1 (AMD) .]

2.

[ 1987, c. 786, §5 (NEW) .]

3.

[ 1989, c. 443, §14 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

4.

[ 1987, c. 786, §5 (NEW) .]

5.

[ 1987, c. 786, §5 (NEW) .]

6.

[ 1993, c. 706, Pt. A, §1 (NEW) .]

7.

[ 1995, c. 676, §1 (NEW); 1995, c. 676, §13 (AFF) .]

8.

[ 2011, c. 346, §1 (NEW) .]

9.

[ 2015, c. 363, §2 (NEW) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 443, §14 (AMD). 1993, c. 706, §A1 (AMD). 1995, c. 676, §1 (AMD). 1995, c. 676, §13 (AFF). 2003, c. 20, Pt. OO, §2 (AMD). 2007, c. 20, Pt. OO, §4 (AFF). 2011, c. 346, §1 (AMD). 2013, c. 368, Pt. HHH, §1 (AMD). 2015, c. 363, §2 (AMD).



5 §12004-D. Environmental regulation and control

The primary responsibility of environmental regulation and control boards is the protection of the State's natural resources and environment. [1987, c. 786, §5 (NEW).]

The primary powers of these boards include regulation of activities that affect the environment and natural resources of the State, issuance of licenses and permits, setting of standards and procedures, assessment of fees and penalties, holding of hearings and the adoption of rules. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Maine Land Use Regulation Commission

[ 2011, c. 682, §1 (RP) .]

1-A.

[ 2011, c. 682, §2 (NEW) .]

2.

[ 2007, c. 617, §2 (AMD) .]

3.

[ 1987, c. 786, §5 (NEW) .]

4. Facility Siting Board

[ 2011, c. 655, Pt. GG, §70 (AFF); 2011, c. 655, Pt. GG, §2 (RP) .]

5.

[ 1997, c. 642, §1 (NEW) .]

6.

[ 2001, c. 434, Pt. B, §1 (NEW) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 503, §A8 (AMD). 1989, c. 585, §A5 (AMD). 1989, c. 890, §§A3,40 (AMD). 1997, c. 642, §1 (AMD). 2001, c. 434, §B1 (AMD). 2007, c. 617, §§1, 2 (AMD). 2011, c. 655, Pt. GG, §2 (AMD). 2011, c. 655, Pt. GG, §70 (AFF). 2011, c. 682, §§1, 2 (AMD).



5 §12004-E. Budget and rate regulation

The primary responsibilities of rate regulation boards include the setting of revenue or budget ceilings and the setting of prices or rates for commodities or services provided statewide. In addition to the power to hold hearings, adopt rules, establish policies and procedures, these boards may determine revenue limits, establish prices, conduct investigations and initiate action to revoke or suspend licenses and permits. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Maine Health Care Finance Commission

[ 1995, c. 653, Pt. B, §8 (AFF); 1995, c. 653, Pt. B, §1 (RP) .]

2.

[ 1987, c. 786, §5 (NEW) .]

3. State Liquor Commission

[ 1997, c. 373, §3 (RP) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1995, c. 653, §B1 (AMD). 1995, c. 653, §B8 (AFF). 1997, c. 373, §3 (AMD).



5 §12004-F. Bonding and financing organization

Bonding and financing organizations have the primary responsibilities to finance construction of projects, new businesses or business expansions; administer pension funds or the proceeds of bond sales; and administer organizations created to fulfill these responsibilities. [1987, c. 786, §5 (NEW).]

The primary powers of these boards include the authority to hold hearings and adopt rules; establish procedures and standards; lease or acquire property; enter into contracts; sell bonds; invest income; and borrow money. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1.

[ 1987, c. 786, §5 (NEW) .]

2.

[ 1989, c. 503, Pt. A, §9 (AMD) .]

3.

[ 1989, c. 503, Pt. A, §9 (AMD) .]

4.

[ 2011, c. 302, §1 (AMD) .]

5.

[ 1987, c. 786, §5 (NEW) .]

6.

[ 1987, c. 786, §5 (NEW) .]

7. Maine School Building Authority

[ 1993, c. 494, §1 (RP) .]

8.

[ 2007, c. 134, §2 (AMD) .]

9.

[ 1987, c. 786, §5 (NEW); 2007, c. 58, §3 (REV) .]

10.

[ 1989, c. 503, Pt. A, §10 (RPR) .]

11.

[ 1999, c. 790, Pt. A, §2 (AMD) .]

12. Board of Directors, Student Educational Enhancement Deposit Plan

[ 1991, c. 622, Pt. S, §6 (RP) .]

13. Maine Low-level Radioactive Waste Authority

[ 1993, c. 664, §1 (RP) .]

14. Board of Trustees, Sludge and Residuals Utilization Research Foundation

[ 1999, c. 668, §20 (RP) .]

15. Maine Educational Loan Authority

[ 2015, c. 170, §30 (AFF); 2015, c. 170, §3 (RP) .]

16.

[ 1995, c. 374, §1 (NEW) .]

17.

[ 1995, c. 699, §1 (NEW) .]

18.

[ 2001, c. 703, §1 (NEW) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 503, §§A9-11 (AMD). 1991, c. 622, §S6 (AMD). 1993, c. 494, §1 (AMD). 1993, c. 664, §1 (AMD). 1995, c. 374, §1 (AMD). 1995, c. 699, §1 (AMD). 1999, c. 668, §20 (AMD). 1999, c. 790, §A2 (AMD). 2001, c. 703, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 134, §2 (AMD). 2011, c. 302, §1 (AMD). 2015, c. 170, §3 (AMD). 2015, c. 170, §30 (AFF).



5 §12004-G. General government

The primary responsibilities of the boards in this section vary and are limited to a specific purpose. These responsibilities may include the regulation of a particular activity, the licensing of a particular activity, the establishment of policy for a specific purpose or organization and the acquisition of property for a specific purpose. [1987, c. 786, §5 (NEW).]

In addition to the powers to hold hearings, adopt rules and establish policies and procedures, these boards may enter into contracts, establish just charges, conduct investigations, acquire property or enforce state laws. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Administration

[ 2005, c. 12, Pt. SS, §17 (RP) .]

2. Administration

[ 2007, c. 395, §12 (RP) .]

3. Agriculture

[ 1991, c. 779, §52 (AFF); 1991, c. 779, §1 (RP) .]

3-A.

[ 2005, c. 563, §1 (AMD) .]

3-B. Agriculture

[ 1997, c. 528, §1 (RP) .]

3-C.

[ 2001, c. 667, Pt. B, §2 (NEW); 2001, c. 667, Pt. B, §5 (AFF) .]

3-D.

[ 2005, c. 559, §1 (NEW) .]

4. Agriculture

[ 2009, c. 369, Pt. A, §4 (RP) .]

4-A.

[ 1997, c. 711, §1 (NEW) .]

4-B.

[ 2001, c. 196, §1 (NEW) .]

4-C.

[ 2007, c. 456, §1 (NEW) .]

4-D.

[ 2011, c. 305, §1 (AMD) .]

5. Business

[ 1991, c. 622, Pt. S, §7 (RP) .]

5-A.

[ 2007, c. 699, §1 (NEW) .]

6. Civil Service

[ 1999, c. 668, §21 (RP) .]

6-A. Corrections

[ 1999, c. 668, §22 (RP) .]

6-B.

[ 2003, c. 356, §1 (NEW) .]

6-C. Corrections

[ 2015, c. 335, §4 (RP) .]

7.

[ 1987, c. 786, §5 (NEW) .]

7-A.

[ 1989, c. 700, Pt. B, §2 (NEW) .]

7-B.

[ 1989, c. 700, Pt. B, §2 (NEW) .]

7-C.

[ 1989, c. 700, Pt. B, §2 (NEW) .]

7-D.

[ 1989, c. 700, Pt. B, §2 (NEW) .]

7-E.

[ 1989, c. 700, Pt. B, §2 (NEW) .]

7-F. Economic Development

[ 2007, c. 240, Pt. RRRR, §1 (RP); 2007, c. 395, §13 (RP) .]

8. Education

[ 1991, c. 622, Pt. G, §33 (AFF); 1991, c. 622, Pt. G, §1 (RP) .]

8-A. Education

[ 2005, c. 662, Pt. A, §2 (RP) .]

9. Education

[ 1989, c. 700, Pt. B, §3 (RP) .]

9-A. Education

[ 2003, c. 643, §2 (RP) .]

10. Education

[ 1989, c. 700, Pt. B, §3 (RP) .]

10-A.

[ 1999, c. 731, Pt. FF, §1 (AMD) .]

10-B. Education

[ 2007, c. 395, §14 (RP) .]

10-C.

[ 2009, c. 372, Pt. B, §1 (NEW) .]

10-D.

[ 2013, c. 368, Pt. JJJJ, §1 (AMD) .]

10-E.

[ 2013, c. 593, §1 (NEW) .]

11.

[ 1987, c. 786, §5 (NEW) .]

11-A.

[ 2015, c. 319, §1 (AMD) .]

12. Environment/Natural Resources

[ 2007, c. 395, §15 (RP) .]

13.

[ 1987, c. 786, §5 (NEW) .]

13-A.

[ 1989, c. 878, Pt. A, §16 (RPR) .]

13-B.

[ 2001, c. 209, Pt. A, §1 (AMD) .]

13-C.

[ 1993, c. 410, Pt. LL, §2 (NEW) .]

13-D. Environment/Natural Resources

[ 2001, c. 460, §1 (RP) .]

13-E.

[ 2001, c. 662, §4 (NEW) .]

13-F. Environment/Natural Resources and Public Utilities

[ 2009, c. 372, Pt. A, §10 (AFF); 2009, c. 372, Pt. A, §4 (RP) .]

14.

A. The chair may receive no more than $5,000 per year, including per diem and expenses. [1997, c. 373, §4 (AMD).]

B. The other board members may each receive no more than $3,500 per year, including per diem and expenses. [1997, c. 373, §4 (AMD).]

[ 1997, c. 373, §4 (AMD) .]

14-A. Human Services

[ 1995, c. 322, §2 (RP) .]

14-B.

[ 1995, c. 653, Pt. A, §1 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

14-C.

[ 1999, c. 647, §1 (NEW) .]

14-D.

[ 2007, c. 447, §1 (AMD) .]

14-E. Human Services

[ 2009, c. 369, Pt. A, §5 (RP) .]

14-F. Health Care

[ 2011, c. 90, Pt. B, §10 (AFF); 2011, c. 90, Pt. B, §1 (RP) .]

14-G.

[ 2009, c. 355, §4 (NEW) .]

14-H.

[ RR 2011, c. 1, §6 (COR) .]

15.

[ 1989, c. 503, Pt. A, §15 (AMD) .]

15-A.

[ 1993, c. 631, §1 (REEN) .]

15-B.

[ 2009, c. 595, §1 (NEW) .]

16. Human Services: Child Protection

[ 1991, c. 780, Pt. DDD, §1 (RP) .]

17. Human Services/Drug Prescriptions

[ 1991, c. 377, §5 (RP) .]

18. Human Services/Health Facilities

[ 1993, c. 600, Pt. B, §1 (RP) .]

19. Human Services/Drug Therapy

[ 1993, c. 381, §4 (RP) .]

20.

[ 2003, c. 414, Pt. B, §4 (AMD); 2003, c. 614, §9 (AFF) .]

20-A. Department of Marine Resources

[ 2009, c. 561, §2 (RP) .]

20-B.

[ 2003, c. 695, Pt. B, §1 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

21. Insurance

[ 1993, c. 410, Pt. R, §4 (AFF); 1993, c. 410, Pt. R, §2 (RP) .]

21-A.

[ 1993, c. 381, §5 (NEW) .]

21-B. Insurance

[ 2007, c. 395, §16 (RP) .]

22. Insurance

[ 1991, c. 622, Pt. L, §8 (RP); 1991, c. 622, Pt. S, §7 (RP) .]

22-A. Agriculture

[ 2001, c. 667, Pt. B, §5 (AFF); 2001, c. 667, Pt. B, §3 (RP) .]

23. Judiciary: Law

[ 2013, c. 533, §7 (RP) .]

23-A.

[ 1995, c. 451, §2 (NEW) .]

24.

[ 1987, c. 786, §5 (NEW) .]

25. Labor

[ 2011, c. 491, §7 (RP) .]

25-A.

[ 2009, c. 419, §4 (NEW) .]

26. Labor

[ 2007, c. 395, §17 (RP) .]

26-A. Labor

[ 2005, c. 178, §1 (RP); 2005, c. 294, §3 (RP) .]

26-B. Marine Resources

[ 1995, c. 406, §3 (RP) .]

26-C. Labor

[ 1999, c. 668, §24 (RP) .]

26-D.

[ 1997, c. 506, §2 (NEW) .]

26-E. Legislature

[ 2009, c. 652, Pt. A, §2 (RP) .]

26-F. Maine National Guard

[ 2011, c. 344, §2 (RP) .]

27.

[ 1995, c. 382, §1 (AMD) .]

27-A. Marine Resources

[ 1999, c. 668, §25 (RP) .]

28. Mental Health, Mental Retardation and Substance Abuse Services

[ 1999, c. 668, §26 (RP) .]

29.

[ 1987, c. 786, §5 (NEW) .]

29-A. Natural Resources

[ 1993, c. 381, §6 (RP) .]

29-B.

[ 2003, c. 414, Pt. B, §5 (AMD); 2003, c. 614, §9 (AFF) .]

29-C. Natural and Built Assets

[ 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 655, Pt. EE, §4 (RP) .]

29-D.

[ 2011, c. 366, §1 (NEW) .]

30. Natural Resources

[ 1995, c. 532, §1 (RP) .]

30-A.

[ 1997, c. 713, §3 (NEW) .]

30-B.

[ 2005, c. 12, Pt. SS, §18 (AMD) .]

30-C.

[ 2005, c. 605, §3 (NEW) .]

30-D.

[ 2009, c. 655, Pt. A, §1 (NEW) .]

30-E.

[ 2015, c. 352, §2 (NEW) .]

31. Public Utilities

[ 1991, c. 622, Pt. S, §7 (RP) .]

31-A. Science and Technology

[ 2003, c. 20, Pt. RR, §18 (AFF); 2003, c. 20, Pt. RR, §1 (RP) .]

31-B.

[ 2005, c. 294, §4 (AMD) .]

31-C. Secretary of State

[ 2011, c. 344, §3 (RP) .]

32.

[ 1991, c. 579, §2 (AMD) .]

33.

[ IB 1995, c. 1, §9 (AMD) .]

33-A. Taxation

[ 1993, c. 680, Pt. A, §15 (RP) .]

33-B.

[ 1993, c. 680, Pt. A, §16 (REEN) .]

33-C.

[ 1995, c. 376, §1 (NEW) .]

33-D.

[ 1999, c. 401, Pt. AAA, §1 (NEW) .]

33-E. Technology

[ 2009, c. 90, §1 (RP) .]

33-F.

[ 2005, c. 665, §1 (NEW) .]

34.

[ 1989, c. 503, Pt. A, §20 (AMD) .]

35.

[ 1991, c. 885, Pt. A, §5 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 104, §§C3,10 (AMD). 1989, c. 464, §1 (AMD). 1989, c. 483, §A24 (AMD). 1989, c. 503, §§A12-20 (AMD). 1989, c. 529, §1 (AMD). 1989, c. 571, §B3 (AMD). 1989, c. 700, §§B2,3 (AMD). 1989, c. 782, §1 (AMD). 1989, c. 875, §§L1,4 (AMD). 1989, c. 878, §A16 (AMD). 1989, c. 932, §1 (AMD). 1991, c. 93, §1 (AMD). 1991, c. 377, §5 (AMD). 1991, c. 455, §A1 (AMD). 1991, c. 579, §2 (AMD). 1991, c. 601, §1 (AMD). 1991, c. 622, §FF1 (AMD). 1991, c. 622, §G1 (AMD). 1991, c. 622, §G2 (AMD). 1991, c. 622, §§L8,S7 (AMD). 1991, c. 622, §§S7,8 (AMD). 1991, c. 622, §Y1 (AMD). 1991, c. 622, §G33 (AFF). 1991, c. 779, §1 (AMD). 1991, c. 779, §52 (AFF). 1991, c. 780, §DDD2 (AMD). 1991, c. 799, §6 (AMD). 1991, c. 843, §1 (AMD). 1991, c. 850, §1 (AMD). 1991, c. 883, §2 (REEN). 1991, c. 885, §A5 (AMD). 1991, c. 885, §§A9-11 (AFF). RR 1993, c. 1, §10 (COR). 1993, c. 349, §12 (AMD). 1993, c. 360, §A1 (AMD). 1993, c. 363, §1 (AMD). 1993, c. 363, §21 (AFF). 1993, c. 381, §§3-6 (AMD). 1993, c. 388, §1 (AMD). 1993, c. 392, §1 (AMD). 1993, c. 410, §§E2,R2,LL2 (AMD). 1993, c. 410, §R4 (AFF). 1993, c. 600, §B1 (AMD). 1993, c. 631, §1 (AMD). 1993, c. 680, §§A15,16 (AMD). IB 1995, c. 1, §9 (AMD). 1995, c. 322, §§1,2 (AMD). 1995, c. 376, §1 (AMD). 1995, c. 382, §1 (AMD). 1995, c. 406, §§2,3 (AMD). 1995, c. 430, §1 (AMD). 1995, c. 451, §2 (AMD). 1995, c. 494, §3 (AMD). 1995, c. 532, §1 (AMD). 1995, c. 541, §1 (AMD). 1995, c. 560, §K3 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 653, §A1 (AMD). 1995, c. 653, §A7 (AFF). 1995, c. 667, §A1 (AMD). 1995, c. 667, §A39 (AFF). 1997, c. 236, §1 (AMD). 1997, c. 373, §4 (AMD). 1997, c. 506, §2 (AMD). 1997, c. 528, §1 (AMD). 1997, c. 711, §1 (AMD). 1997, c. 713, §3 (AMD). 1999, c. 401, §§BB1,AAA1 (AMD). 1999, c. 647, §1 (AMD). 1999, c. 668, §§21-26 (AMD). 1999, c. 731, §§FF1,UUU1 (AMD). 2001, c. 196, §1 (AMD). 2001, c. 209, §A1 (AMD). 2001, c. 421, §B1 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 439, §T4 (AMD). 2001, c. 460, §1 (AMD). 2001, c. 471, §C1 (AMD). 2001, c. 471, §C10 (AFF). 2001, c. 497, §1 (AMD). 2001, c. 649, §2 (AMD). 2001, c. 658, §1 (AMD). 2001, c. 658, §5 (AFF). 2001, c. 662, §4 (AMD). 2001, c. 667, §B2 (AMD). 2001, c. 667, §B3 (AMD). 2001, c. 667, §B5 (AFF). 2001, c. 708, §2 (AMD). 2001, c. 714, §§LL3,4 (AFF). 2003, c. 20, §RR1 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 356, §1 (AMD). 2003, c. 414, §§B4,5 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 469, §A3 (AMD). 2003, c. 614, §9 (AFF). 2003, c. 643, §2 (AMD). 2003, c. 695, §B1 (AMD). 2003, c. 695, §C1 (AFF). 2003, c. 704, §1 (AMD). 2005, c. 12, §§PP2,SS17, 18 (AMD). 2005, c. 19, §1 (AMD). 2005, c. 178, §1 (AMD). 2005, c. 294, §§3,4 (AMD). 2005, c. 559, §1 (AMD). 2005, c. 563, §1 (AMD). 2005, c. 605, §3 (AMD). 2005, c. 662, §A2 (AMD). 2005, c. 665, §1 (AMD). 2007, c. 240, Pt. QQ, §1 (AMD). 2007, c. 285, §3 (AMD). 2007, c. 317, §1 (AMD). 2007, c. 318, §1 (AMD). 2007, c. 395, §§12-17 (AMD). 2007, c. 447, §1 (AMD). 2007, c. 456, §1 (AMD). 2007, c. 629, Pt. A, §1 (AMD). 2007, c. 653, Pt. A, §3 (AMD). 2007, c. 699, §1 (AMD). 2009, c. 90, §1 (AMD). 2009, c. 352, §1 (AMD). 2009, c. 355, §4 (AMD). 2009, c. 369, Pt. A, §§4, 5 (AMD). 2009, c. 372, Pt. A, §4 (AMD). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 372, Pt. B, §1 (AMD). 2009, c. 419, §4 (AMD). 2009, c. 483, §2 (AMD). 2009, c. 561, §2 (AMD). 2009, c. 595, §1 (AMD). 2009, c. 652, Pt. A, §2 (AMD). 2009, c. 655, Pt. A, §1 (AMD). RR 2011, c. 1, §6 (COR). 2011, c. 90, Pt. B, §§1, 2 (AMD). 2011, c. 90, Pt. B, §10 (AFF). 2011, c. 305, §1 (AMD). 2011, c. 344, §§2, 3 (AMD). 2011, c. 366, §1 (AMD). 2011, c. 414, §1 (AMD). 2011, c. 491, §7 (AMD). 2011, c. 570, §1 (AMD). 2011, c. 655, Pt. EE, §4 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2013, c. 368, Pt. JJJJ, §1 (AMD). 2013, c. 533, §7 (AMD). 2013, c. 593, §1 (AMD). 2015, c. 319, §1 (AMD). 2015, c. 335, §4 (AMD). 2015, c. 352, §2 (AMD).



5 §12004-H. Commodity or product protection and promotion boards

The primary responsibility for commodity or product protection and promotion boards is to protect natural resources and agricultural products produced in the State and promote the sales of these goods in the State and outside the State. [1987, c. 786, §5 (NEW).]

The primary powers of these organizations may include the assessment and collection of industry taxes, quality control inspections, establishment of grades and classifications, advertising, the holding of hearings and the adoption of rules. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Agriculture Promotion Committee

[ 1995, c. 233, Pt. A, §1 (RP) .]

2. Commodity Marketing Committee

[ 1999, c. 668, §27 (RP) .]

3. Maine Dairy Promotion Board

[ 1995, c. 693, §1 (RP) .]

4. Maine Dairy and Nutrition Council

[ 1995, c. 693, §1 (RP) .]

5.

[ 1987, c. 786, §5 (NEW) .]

6. Maine Potato Quality Control Board

[ 2005, c. 294, §5 (RP) .]

7. Maine Potato Board

[ 1995, c. 502, Pt. C, §2 (RP) .]

8. Maine Sardine Council

[ 1993, c. 585, §2 (RP) .]

9. Maine Potato Marketing Committee

[ 1999, c. 668, §28 (RP) .]

10. Potato Marketing Improvement Committee

[ 2005, c. 335, §1 (RP) .]

10-A.

[ 2013, c. 403, §1 (NEW) .]

11. Maine Marketing Advisory Board

[ 1999, c. 668, §29 (RP) .]

12.

[ 1987, c. 786, §5 (NEW) .]

13. Maine Blueberry Commission

[ 1997, c. 511, §1 (RP) .]

13-A.

[ 1997, c. 511, §2 (NEW) .]

14.

[ 2013, c. 309, §1 (AMD) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 503, §§A21,22 (AMD). 1991, c. 376, §26 (AMD). 1991, c. 446, §C1 (AMD). 1991, c. 523, §1 (AMD). 1993, c. 585, §2 (AMD). 1995, c. 233, §A1 (AMD). 1995, c. 502, §C2 (AMD). 1995, c. 693, §1 (AMD). 1997, c. 511, §§1,2 (AMD). 1999, c. 668, §§27-29 (AMD). 2005, c. 294, §5 (AMD). 2005, c. 335, §1 (AMD). 2013, c. 309, §1 (AMD). 2013, c. 403, §1 (AMD).



5 §12004-I. Advisory boards; boards with minimal authority

The primary responsibilities and powers of advisory boards and boards with minimal authority include the responsibility and authority to advise state agencies, review policies and procedures, conduct studies, evaluate programs and make recommendations to the state agencies, the Legislature or the Governor. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Administration

[ 1991, c. 622, Pt. S, §9 (RP) .]

1-A.

[ 2001, c. 299, §1 (NEW) .]

1-B. Agriculture

[ 2011, c. 344, §4 (RP) .]

2. Agriculture

[ 1993, c. 251, Pt. A, §1 (RP) .]

2-A. Agriculture

[ 1993, c. 251, Pt. B, §1 (RP) .]

2-B. Agriculture

[ 1995, c. 532, §2 (RP); 1995, c. 693, §2 (RP) .]

2-C.

[ 2001, c. 399, §1 (AMD) .]

2-D. Business

[ 2005, c. 155, §2 (RP); 2005, c. 294, §6 (RP) .]

2-E.

[ 1999, c. 566, §2 (NEW) .]

2-F. Business

[ 2005, c. 294, §7 (RP) .]

2-G.

[ 2011, c. 304, Pt. D, §3 (AMD) .]

3. Community Services

[ 1991, c. 622, Pt. J, §25 (AFF); 1991, c. 622, Pt. J, §18 (RP) .]

3-A. Conservation

[ 2007, c. 395, §18 (RP) .]

3-B.

[ 2003, c. 260, §1 (NEW) .]

3-C.

[ 2005, c. 186, §1 (NEW) .]

3-D.

[ 2007, c. 695, Pt. A, §8 (AMD) .]

4. Corrections

[ 1993, c. 225, §1 (RP) .]

4-A. Corrections

[ 2011, c. 344, §5 (RP) .]

4-B.

[ 2007, c. 503, §1 (NEW) .]

4-C.

[ 2015, c. 86, §1 (NEW) .]

5.

[ 2005, c. 683, Pt. A, §9 (AMD) .]

5-A.

[ 1999, c. 217, §1 (AMD) .]

5-B.

[ 1997, c. 742, §1 (AMD) .]

5-C.

[ 2013, c. 569, §1 (NEW) .]

6. Economic Development

[ 1993, c. 359, Pt. A, §1 (RP) .]

6-A. Economic Development

[ 1993, c. 359, Pt. B, §1 (RP) .]

6-B. Economic Development

[ 2003, c. 643, §3 (RP) .]

6-C. Economic Development

[ 1999, c. 556, §5 (RP) .]

6-D. Economic Development

[ 1999, c. 668, §30 (RP) .]

6-E. Economic Development

[ 2001, c. 481, §1 (RP) .]

6-F. Economic Development

[ 2007, c. 395, §19 (RP) .]

6-G.

[ 2007, c. 420, §2 (NEW) .]

6-H. Economic Development

[ 2011, c. 344, §6 (RP) .]

7.

[ 1991, c. 832, §1 (AMD) .]

7-A. Education

[ 1993, c. 252, Pt. A, §1 (RP) .]

7-B. Education

[ 2001, c. 352, §2 (RP) .]

7-C.

[ 1999, c. 401, Pt. NN, §1 (NEW); 1999, c. 496, §1 (NEW) .]

8.

[ 1987, c. 786, §5 (NEW) .]

9. Education

[ 1993, c. 252, Pt. B, §1 (RP) .]

10. Education

[ 1989, c. 932, §2 (RP) .]

10-A. Education

[ 2011, c. 344, §7 (RP); 2011, c. 348, §1 (RP) .]

11. Education

[ 2001, c. 519, §4 (RP) .]

11-A. Education: Office of Rehabilitation Services

[ 1995, c. 560, Pt. F, §6 (RP) .]

12. Education

[ 1993, c. 252, Pt. C, §1 (RP) .]

12-A.

[ 2011, c. 386, §1 (AMD) .]

12-B.

[ 2015, c. 267, Pt. CCC, §1 (NEW) .]

13. Education

[ 1989, c. 700, Pt. B, §4 (RP) .]

13-A. Education

[ 2011, c. 344, §8 (RP) .]

14. Education

[ 1989, c. 700, Pt. B, §4 (RP) .]

15. Education: Governor Baxter School

[ 1995, c. 676, §13 (AFF); 1995, c. 676, §2 (RP) .]

15-A. Education: Arthur R. Gould School

[ 1997, c. 752, §4 (RP) .]

16. Education: Student Assessment

[ 1993, c. 252, Pt. D, §1 (RP) .]

17.

[ 1987, c. 786, §5 (NEW) .]

18. Education: Elementary

[ 1993, c. 252, Pt. E, §1 (RP) .]

18-A. Education: Financial Aid

[ 2001, c. 417, §1 (RP) .]

18-B.

[ 1997, c. 732, §1 (NEW) .]

18-C. Education

[ 2013, c. 533, §8 (RP) .]

18-D.

[ 2001, c. 704, §4 (NEW) .]

18-E. Education: Financial Aid

[ 2009, c. 369, Pt. A, §6 (RP) .]

19. Energy

[ 1999, c. 668, §31 (RP) .]

20. Energy

[ 1989, c. 501, Pt. DD, §15 (RP); 1989, c. 503, Pt. A, §24 (RP) .]

20-A. Environment

[ 1999, c. 668, §32 (RP) .]

20-B. Environment: Natural Resources and Public Utilities

[ 2009, c. 372, Pt. A, §10 (AFF); 2009, c. 372, Pt. A, §5 (RP) .]

21. Environment: Natural Resources

[ 1991, c. 528, Pt. G, §1 (RP); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. G, §1 (RP) .]

22. Environment: Natural Resources

[ 1995, c. 465, Pt. A, §6 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

22-A. Environment: Material Resources

[ 1993, c. 226, Pt. A, §1 (NEW) .]

22-B.

[ 2011, c. 206, §1 (AMD) .]

22-C. Environment

[ 1995, c. 345, §4 (NEW); MRSA T. 5, §12004-I, sub-§22-C (RP) .]

23.

[ 2003, c. 414, Pt. B, §6 (AMD); 2003, c. 614, §9 (AFF) .]

23-A.

[ 2003, c. 414, Pt. B, §7 (AMD); 2003, c. 614, §9 (AFF) .]

23-B.

[ 2003, c. 414, Pt. B, §8 (AMD); 2003, c. 614, §9 (AFF) .]

24. Environment: Natural Resources

[ 2009, c. 652, Pt. A, §3 (RP) .]

24-A. Environment: Natural Resources

[ 2007, c. 466, Pt. A, §22 (RP) .]

24-B. Environment: Natural Resources

[ 2015, c. 319, §2 (RP) .]

24-C. Environment

[ 1993, c. 226, Pt. C, §4 (AFF); 1993, c. 226, Pt. C, §1 (RP) .]

24-D. Environment

[ 1993, c. 664, §2 (RP) .]

24-E. Environment: Natural Resources

[ 2011, c. 344, §9 (RP) .]

24-F. Environment: Natural Resources

[ 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 655, Pt. EE, §5 (RP) .]

25.

[ 1997, c. 204, §8 (AMD) .]

25-A.

[ 1989, c. 503, Pt. A, §28 (NEW) .]

25-B.

[ 2003, c. 673, Pt. QQ, §1 (AMD) .]

26. Finance

[ 1993, c. 359, Pt. C, §1 (RP) .]

27. Finance

[ 1991, c. 622, Pt. S, §10 (RP) .]

28. Finance

[ 1995, c. 309, §29 (AFF); 1995, c. 309, §4 (RP) .]

29. Finance

[ 1995, c. 402, Pt. C, §3 (RP) .]

29-A. Finance

[ 1991, c. 830, §1 (RP) .]

29-B.

[ 1995, c. 368, Pt. J, §2 (NEW) .]

29-C. Finance

[ 2007, c. 395, §20 (RP) .]

29-D.

[ 2013, c. 588, Pt. A, §5 (AMD) .]

30. Health

[ 1991, c. 622, Pt. S, §11 (RP) .]

30-A.

[ 2003, c. 469, Pt. A, §4 (NEW) .]

31. Housing

[ 1993, c. 359, Pt. D, §1 (RP) .]

31-A. Health Care

[ 2011, c. 90, Pt. J, §1 (RP) .]

32.

[ 2009, c. 415, Pt. B, §3 (AMD) .]

33.

[ 2009, c. 415, Pt. B, §4 (AMD) .]

34.

[ 2009, c. 415, Pt. B, §5 (AMD) .]

35. Human Services

[ 1993, c. 360, Pt. B, §1 (RP) .]

35-A. Human Services

[ 1993, c. 410, Pt. FFF, §1 (RP) .]

35-B.

[ 1993, c. 158, §1 (NEW) .]

36. Human Services

[ 1997, c. 530, Pt. A, §1 (RP) .]

36-A. Human Services

[ 1995, c. 233, Pt. B, §1 (RP) .]

36-B. Human Services

[ 2001, c. 574, §1 (RP) .]

36-C.

[ 1997, c. 530, Pt. A, §2 (NEW) .]

36-D.

[ 1997, c. 560, Pt. D, §1 (NEW) .]

36-E.

[ 2011, c. 168, §1 (NEW) .]

37. Human Services

[ 1991, c. 622, Pt. S, §11 (RP) .]

37-A. Human Services: Child and Family Services

[ 2001, c. 352, §3 (RP) .]

37-B. Human Services

[ 1999, c. 668, §33 (RP) .]

38. Human Services: Health Facilities

[ 2003, c. 469, Pt. C, §1 (RP); 2003, c. 510, Pt. A, §3 (RP) .]

39. Human Services

[ 1993, c. 410, Pt. LL, §3 (RP) .]

40. Education Rehabilitation Services

[ 1995, c. 560, Pt. F, §7 (RP) .]

40-A. Human Services: Bureau of Rehabilitation

[ 1993, c. 708, Pt. E, §2 (RP) .]

41. Human Services

[ 1993, c. 360, Pt. D, §1 (RP) .]

42.

[ 1993, c. 384, §1 (AMD) .]

42-A. Human Services

[ 1991, c. 622, Pt. S, §12 (RP) .]

43. Human Services: Public Health

[ 1991, c. 622, Pt. S, §13 (RP) .]

44. Human Services: Environmental Health

[ 1991, c. 622, Pt. S, §13 (RP) .]

44-A. Human Services: Hospitals

[ 1995, c. 653, Pt. B, §8 (AFF); 1995, c. 653, Pt. B, §2 (RP) .]

45. Human Services: Hospitals

[ 1995, c. 653, Pt. B, §8 (AFF); 1995, c. 653, Pt. B, §3 (RP) .]

46. Human Services: Health Finance

[ 1995, c. 653, Pt. B, §8 (AFF); 1995, c. 653, Pt. B, §3 (RP) .]

47. Human Services

[ 1995, c. 653, Pt. B, §8 (AFF); 1995, c. 653, Pt. B, §3 (RP) .]

47-A. Human Services

[ 2007, c. 87, §1 (RP) .]

47-B. Human Services: Nursing

[ 1999, c. 668, §34 (RP) .]

47-C.

[ 1995, c. 462, Pt. A, §10 (NEW) .]

47-D. Human Services

[ 2003, c. 465, §1 (RP) .]

47-E. Human Services

[ 2007, c. 395, §21 (RP) .]

47-F. Human Services

[ 2009, c. 369, Pt. A, §8 (RP) .]

47-G.

[ 2007, c. 239, §1 (NEW) .]

47-H. Human Services: Public Health

[ 2013, c. 533, §9 (RP) .]

47-I.

[ 2015, c. 203, §1 (NEW) .]

48. Human Services: Public Health

[ 1999, c. 174, §1 (RP) .]

49. Human Services: Public Health

[ 1993, c. 360, Pt. E, §2 (RP) .]

49-A.

[ 1989, c. 596, Pt. F, §1 (NEW) .]

49-B. Human Services

[ 2015, c. 30, §1 (RP) .]

49-C.

[ RR 2013, c. 1, §12 (COR) .]

50. Insurance

[ 1991, c. 701, §1 (RP) .]

50-A. Insurance Health Care

[ 2005, c. 294, §8 (RP) .]

51. Judiciary

[ 1997, c. 134, §8 (RP) .]

52.

[ 1987, c. 786, §5 (NEW) .]

52-A.

[ 1995, c. 694, Pt. D, §5 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

52-B. Judiciary: Family Law

[ 2005, c. 294, §9 (RP) .]

53. Labor

[ 2001, c. 352, §4 (RP) .]

54.

[ 2013, c. 368, Pt. AAAA, §1 (AMD) .]

54-A. Education: Office of Rehabilitation Services

[ 1999, c. 58, §1 (RP) .]

54-B. Labor: Rehabilitation Services

[ 2009, c. 174, §2 (RP) .]

54-C.

[ 2009, c. 623, §3 (AMD) .]

54-D.

[ 2011, c. 491, §8 (NEW) .]

55. Local and County Government

[ 1989, c. 304, §1 (RP) .]

55-A. Local and County Government

[ 1995, c. 148, §11 (RP) .]

56. Local and County Government

[ 1989, c. 878, Pt. A, §17 (RP) .]

57. Local and County Government

[ 1995, c. 233, Pt. C, §1 (RP) .]

57-A.

[ 1995, c. 468, §1 (NEW) .]

57-B.

[ 2001, c. 327, §1 (AMD) .]

57-C.

[ 2011, c. 598, §1 (REEN) .]

57-D. Marine Resources

[ 2009, c. 369, Pt. A, §9 (RP) .]

57-E.

[ 2007, c. 34, §1 (AMD) .]

57-F.

[ 2003, c. 319, §1 (NEW) .]

57-G.

[ 2007, c. 606, Pt. A, §1 (NEW) .]

58.

[ 2001, c. 93, §1 (AMD) .]

58-A. Medicine

[ 1999, c. 668, §35 (RP) .]

58-B. Medicine

[ 1999, c. 668, §35 (RP) .]

58-C. Medicine

[ 1999, c. 668, §35 (RP) .]

58-D. Medicine

[ 1999, c. 668, §36 (RP) .]

59. Mental Health and Mental Retardation

[ 1999, c. 668, §37 (RP) .]

59-A. Mental Health and Mental Retardation

[ 1993, c. 360, Pt. G, §1 (RP) .]

59-B. Mental Health and Mental Retardation

[ 1999, c. 668, §38 (RP); 1999, c. 731, Pt. L, §1 (RP) .]

59-C. Mental Health and Mental Retardation

[ 1999, c. 668, §38 (RP); 1999, c. 731, Pt. L, §1 (RP) .]

60. Mental Health and Mental Retardation

[ 1987, c. 887, §2 (RP) .]

60-A. Mental Health and Mental Retardation

[ 1995, c. 395, Pt. G, §20 (AFF); 1995, c. 395, Pt. G, §5 (RP) .]

60-B.

[ 2007, c. 592, §1 (NEW) .]

61. Mental Health and Mental Retardation

[ 2007, c. 356, §2 (RP); 2007, c. 695, Pt. D, §3 (AFF) .]

62. Mental Health and Mental Retardation

[ 1987, c. 887, §2 (RP) .]

63. Mental Health and Mental Retardation

[ 1999, c. 668, §39 (RP) .]

64. Mental Health and Mental Retardation

[ 1993, c. 48, §1 (RP) .]

65. Children's Services

[ 1999, c. 668, §40 (RP) .]

66.

[ 2011, c. 542, Pt. A, §4 (AMD) .]

67. Mental Health and Mental Retardation

[ 1993, c. 360, Pt. I, §1 (RP) .]

68. Natural Resources: Forests

[ 1991, c. 622, Pt. S, §13 (RP) .]

68-A.

[ 1995, c. 532, §3 (NEW) .]

68-B. Natural Resources

[ 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 655, Pt. EE, §6 (RP) .]

69. Natural Resources: Recreation

[ 1993, c. 438, §1 (RP) .]

70. Natural Resources: Recreation

[ 2007, c. 651, §1 (RP) .]

70-A.

[ 1997, c. 457, §1 (AMD); 1997, c. 457, §55 (AFF) .]

71. Occupations: Insurance

[ 1997, c. 457, §55 (AFF); 1997, c. 457, §2 (RP) .]

71-A. Occupations: Fire Protection

[ 1991, c. 622, Pt. S, §15 (RP) .]

72. Occupations: Insurance

[ 1999, c. 127, Pt. A, §9 (RP) .]

72-A. Occupations: Insurance

[ 1999, c. 127, Pt. A, §10 (RP) .]

72-B. Occupations: Massage Practitioners

[ 2005, c. 294, §10 (RP) .]

72-C. Occupations: Advanced Practice Registered Nursing

[ 1999, c. 668, §41 (RP) .]

73.

[ 1987, c. 786, §5 (NEW) .]

73-A. Occupations: Nursing

[ 1991, c. 662, Pt. S, §16 (RP) .]

73-B.

[ 2009, c. 262, §1 (NEW) .]

74. Occupations: Medicine

[ 1993, c. 360, Pt. J, §1 (RP) .]

74-A.

[ 1993, c. 566, §1 (AMD) .]

74-A-1. Public Utilities

[ 2005, c. 605, §4 (RP) .]

74-B. State Government

[ 1993, c. 361, Pt. A, §2 (RP) .]

74-C.

[ 2001, c. 240, §1 (AMD) .]

74-D. Public Safety

[ 2013, c. 19, §1 (RP) .]

74-E. Sentencing

[ 2013, c. 533, §10 (RP) .]

74-F. Public Safety

[ 2013, c. 588, Pt. A, §6 (RP) .]

74-G. Public Safety

[ 2015, c. 86, §2 (RP) .]

74-H.

[ 2013, c. 316, §1 (NEW); 2013, c. 316, §5 (AFF) .]

74-I.

[ 2015, c. 30, §2 (NEW) .]

75.

[ 1987, c. 786, §5 (NEW) .]

75-A.

[ 1989, c. 410, §20 (NEW) .]

75-B.

[ 1993, c. 590, §2 (NEW) .]

75-C. State Government

[ 2009, c. 30, §1 (RP) .]

76. State Government

[ 1993, c. 361, Pt. B, §3 (RP) .]

77. State Government

[ 1991, c. 622, Pt. S, §17 (RP) .]

77-A. State Government

[ 1999, c. 668, §42 (RP) .]

78. State Planning

[ 1993, c. 92, §11 (RP) .]

78-A.

[ 1989, c. 811, §1 (NEW) .]

79. Telecommunications

[ 1993, c. 361, Pt. C, §4 (RP) .]

79-A.

[ 2003, c. 699, §1 (NEW) .]

80. Telecommunications

[ 1989, c. 503, Pt. A, §36 (RP) .]

80-A. Transportation: Motor Carriers

[ 1999, c. 470, §1 (RP) .]

81.

[ 1987, c. 786, §5 (NEW) .]

82.

[ 1997, c. 643, Pt. QQ, §1 (AMD) .]

82-A.

[ 2015, c. 182, §1 (NEW) .]

83. Transportation: Highway

[ 1999, c. 668, §43 (RP) .]

84.

[ 1995, c. 65, Pt. A, §10 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

84-A. Transportation: Motor Vehicles

[ 2011, c. 344, §11 (RP) .]

85. Transportation

[ 1993, c. 420, §1 (RP) .]

85-A. Technology

[ 2015, c. 284, §1 (RP) .]

86. Transportation: Signs and Billboards

[ 2011, c. 344, §12 (RP) .]

87. Tourism

[ 2011, c. 563, §1 (RP) .]

88.

[ RR 1995, c. 2, §10 (COR) .]

88-A.

[ 2009, c. 191, §2 (NEW) .]

89. Workers' Compensation

[ 1991, c. 885, Pt. A, §§9-11 (AFF); 1991, c. 885, Pt. A, §6 (RP) .]

90. Workers' Compensation

[ 1991, c. 885, Pt. A, §§9-11 (AMD); 1991, c. 885, Pt. A, §6 (RP) .]

91.

[ RR 2009, c. 1, §7 (COR) .]

92. Public Advocate

[ 2011, c. 79, §1 (RP) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1987, c. 887, §2 (AMD). 1989, c. 31, §1 (AMD). 1989, c. 73, §1 (AMD). 1989, c. 168, §1 (AMD). 1989, c. 247, §§1,4 (AMD). 1989, c. 304, §§1-3 (AMD). 1989, c. 400, §§2,14 (AMD). 1989, c. 410, §20 (AMD). 1989, c. 486, §1 (AMD). 1989, c. 501, §DD15 (AMD). 1989, c. 503, §§A23-37 (AMD). 1989, c. 556, §A1 (AMD). 1989, c. 579, §1 (AMD). 1989, c. 585, §A6 (AMD). 1989, c. 588, §A2 (AMD). 1989, c. 596, §F1 (AMD). 1989, c. 598, §1 (AMD). 1989, c. 601, §§A1,B1 (AMD). 1989, c. 609, §1 (AMD). 1989, c. 631, §§1,6 (AMD). 1989, c. 688, §1 (AMD). 1989, c. 698, §2 (AMD). 1989, c. 700, §B4 (AMD). 1989, c. 808, §1 (AMD). 1989, c. 811, §1 (AMD). 1989, c. 851, §2 (AMD). 1989, c. 862, §1 (AMD). 1989, c. 875, §§M1,13 (AMD). 1989, c. 878, §§A17,142 (AMD). 1989, c. 892, §1 (AMD). 1989, c. 899, §1 (AMD). 1989, c. 913, §C2 (AMD). 1989, c. 914, §1 (AMD). 1989, c. 929, §1 (AMD). 1989, c. 931, §1 (AMD). 1989, c. 932, §2 (AMD). 1989, c. 934, §A1 (AMD). RR 1991, c. 2, §§11,13,15 (COR). 1991, c. 70, §1 (AMD). 1991, c. 84, §1 (AMD). 1991, c. 316, §1 (AMD). 1991, c. 319, §1 (AMD). 1991, c. 370, §1 (AMD). 1991, c. 372, §1 (AMD). 1991, c. 528, §G1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 545, §1 (AMD). 1991, c. 591, §G1 (AMD). 1991, c. 609, §1 (AMD). 1991, c. 622, §J18 (AMD). 1991, c. 622, §§S9-17 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 698, §1 (AMD). 1991, c. 701, §1 (AMD). 1991, c. 764, §1 (AMD). 1991, c. 779, §2 (AMD). 1991, c. 780, §LL1 (AMD). 1991, c. 780, §§S2,3 (AFF). 1991, c. 804, §C1 (AMD). 1991, c. 830, §1 (AMD). 1991, c. 832, §1 (AMD). 1991, c. 836, §2 (AMD). 1991, c. 838, §1 (AMD). 1991, c. 879, §1 (AMD). 1991, c. 885, §A6 (AMD). 1991, c. 885, §§A9-11 (AFF). RR 1993, c. 1, §§12,13 (COR). RR 1993, c. 2, §5 (COR). 1993, c. 48, §1 (AMD). 1993, c. 92, §§10,11 (AMD). 1993, c. 158, §1 (AMD). 1993, c. 207, §2 (AMD). 1993, c. 225, §1 (AMD). 1993, c. 226, §§A1,B1,C1 (AMD). 1993, c. 226, §§B5,C4 (AFF). 1993, c. 251, §§A1,B1 (AMD). 1993, c. 252, §§A1,B1,C1, D1 (AMD). 1993, c. 252, §E1 (AMD). 1993, c. 311, §1 (AMD). 1993, c. 359, §§A1,B1,C1, D1 (AMD). 1993, c. 360, §J1 (AMD). 1993, c. 360, §§B1,C1,D1,E 2 (AMD). 1993, c. 360, §§G1,H1,I1 (AMD). 1993, c. 361, §§A2,B3,C4 (AMD). 1993, c. 381, §7 (AMD). 1993, c. 384, §1 (AMD). 1993, c. 410, §§FFF1,2 (AMD). 1993, c. 410, §§DD1,LL3 (AMD). 1993, c. 420, §1 (AMD). 1993, c. 438, §1 (AMD). 1993, c. 476, §4 (AMD). 1993, c. 566, §1 (AMD). 1993, c. 590, §2 (AMD). 1993, c. 600, §A5 (AMD). 1993, c. 664, §2 (AMD). 1993, c. 708, §§E1,2,J6 (AMD). 1993, c. 721, §D1 (AMD). 1993, c. 721, §H1 (AFF). 1993, c. 738, §B1 (AMD). 1993, c. 738, §B9 (AFF). RR 1995, c. 2, §§9,10 (COR). 1995, c. 65, §A10 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 148, §11 (AMD). 1995, c. 233, §§B1,C1 (AMD). 1995, c. 264, §1 (AMD). 1995, c. 309, §4 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 345, §4 (AMD). 1995, c. 368, §J2 (AMD). 1995, c. 379, §2 (AMD). 1995, c. 395, §§B2,G5 (AMD). 1995, c. 395, §G20 (AFF). 1995, c. 402, §C11 (AMD). 1995, c. 462, §§A9,10 (AMD). 1995, c. 465, §A6 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 468, §1 (AMD). 1995, c. 532, §§2,3 (AMD). 1995, c. 560, §§B1,F6-8 (AMD). 1995, c. 595, §1 (AMD). 1995, c. 605, §1 (AMD). 1995, c. 609, §1 (AMD). 1995, c. 653, §§B2,3 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 666, §1 (AMD). 1995, c. 667, §B1 (AMD). 1995, c. 676, §2 (AMD). 1995, c. 676, §13 (AFF). 1995, c. 693, §2 (AMD). 1995, c. 694, §§A1,D5,6 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 134, §8 (AMD). 1997, c. 184, §11 (AMD). 1997, c. 204, §8 (AMD). 1997, c. 208, §1 (AMD). 1997, c. 457, §§1,2 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 518, §1 (AMD). 1997, c. 530, §§A1,2 (AMD). 1997, c. 560, §D1 (AMD). 1997, c. 643, §QQ1 (AMD). 1997, c. 665, §1 (AMD). 1997, c. 678, §1 (AMD). 1997, c. 689, §A1 (AMD). 1997, c. 689, §C2 (AFF). 1997, c. 732, §1 (AMD). 1997, c. 742, §1 (AMD). 1997, c. 752, §§3,4 (AMD). 1997, c. 761, §1 (AMD). 1997, c. 792, §1 (AMD). 1999, c. 58, §1 (AMD). 1999, c. 85, §1 (AMD). 1999, c. 127, §§A9,10 (AMD). 1999, c. 174, §1 (AMD). 1999, c. 217, §1 (AMD). 1999, c. 401, §NN1 (AMD). 1999, c. 401, §NN4 (AFF). 1999, c. 470, §1 (AMD). 1999, c. 474, §1 (AMD). 1999, c. 496, §1 (AMD). 1999, c. 556, §§4,5 (AMD). 1999, c. 566, §2 (AMD). 1999, c. 668, §§30-43 (AMD). 1999, c. 731, §L1 (AMD). 1999, c. 779, §1 (AMD). 1999, c. 786, §A1 (AMD). 2001, c. 93, §1 (AMD). 2001, c. 96, §2 (AMD). 2001, c. 240, §1 (AMD). 2001, c. 299, §1 (AMD). 2001, c. 327, §1 (AMD). 2001, c. 352, §§2-4 (AMD). 2001, c. 358, §II1 (AMD). 2001, c. 399, §1 (AMD). 2001, c. 417, §1 (AMD). 2001, c. 439, §PPPP2 (AMD). 2001, c. 439, §PPPP4 (AFF). 2001, c. 481, §1 (AMD). 2001, c. 519, §4 (AMD). 2001, c. 574, §1 (AMD). 2001, c. 648, §1 (AMD). 2001, c. 704, §4 (AMD). 2003, c. 20, §TT1 (AMD). 2003, c. 90, §1 (AMD). 2003, c. 247, §1 (AMD). 2003, c. 260, §1 (AMD). 2003, c. 280, §1 (AMD). 2003, c. 319, §1 (AMD). 2003, c. 414, §§B6-10 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 417, §1 (AMD). 2003, c. 417, §4 (AFF). 2003, c. 465, §§1,2 (AMD). 2003, c. 469, §§A4,B2,C1 (AMD). 2003, c. 510, §A3 (AMD). 2003, c. 614, §9 (AFF). 2003, c. 643, §3 (AMD). 2003, c. 673, §QQ1 (AMD). 2003, c. 678, §1 (AMD). 2003, c. 696, §1 (AMD). 2003, c. 699, §1 (AMD). 2003, c. 710, §1 (AMD). 2005, c. 155, §2 (AMD). 2005, c. 186, §1 (AMD). 2005, c. 222, §1 (AMD). 2005, c. 294, §§6-10 (AMD). 2005, c. 605, §4 (AMD). 2005, c. 614, §1 (AMD). 2005, c. 634, §8 (AMD). 2005, c. 665, §2 (AMD). 2005, c. 683, §A9 (AMD). 2007, c. 34, §1 (AMD). 2007, c. 87, §1 (AMD). 2007, c. 146, §1 (AMD). 2007, c. 192, §1 (AMD). 2007, c. 193, §5 (AMD). 2007, c. 229, §1 (AMD). 2007, c. 239, §1 (AMD). 2007, c. 317, §2 (AMD). 2007, c. 342, §1 (AMD). 2007, c. 356, §2 (AMD). 2007, c. 356, §31 (AFF). 2007, c. 377, §3 (AMD). 2007, c. 395, §§18-21 (AMD). 2007, c. 420, §2 (AMD). 2007, c. 466, Pt. A, §22 (AMD). 2007, c. 503, §1 (AMD). 2007, c. 592, §1 (AMD). 2007, c. 606, Pt. A, §1 (AMD). 2007, c. 641, §1 (AMD). 2007, c. 651, §1 (AMD). 2007, c. 657, §1 (AMD). 2007, c. 676, §2 (AMD). 2007, c. 695, Pt. A, §8 (AMD). 2007, c. 695, Pt. D, §3 (AFF). RR 2009, c. 1, §7 (COR). 2009, c. 30, §1 (AMD). 2009, c. 174, §2 (AMD). 2009, c. 191, §2 (AMD). 2009, c. 211, Pt. B, §1 (AMD). 2009, c. 262, §1 (AMD). 2009, c. 353, §1 (AMD). 2009, c. 369, Pt. A, §§6-9 (AMD). 2009, c. 372, Pt. A, §5 (AMD). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 415, Pt. B, §§3-5 (AMD). 2009, c. 481, §1 (AMD). 2009, c. 623, §3 (AMD). 2009, c. 652, Pt. A, §3 (AMD). 2011, c. 79, §1 (AMD). 2011, c. 90, Pt. J, §1 (AMD). 2011, c. 168, §1 (AMD). 2011, c. 206, §1 (AMD). 2011, c. 304, Pt. D, §3 (AMD). 2011, c. 344, §§4-12 (AMD). 2011, c. 348, §1 (AMD). 2011, c. 386, §1 (AMD). 2011, c. 412, §1 (AMD). 2011, c. 491, §8 (AMD). 2011, c. 542, Pt. A, §4 (AMD). 2011, c. 563, §1 (AMD). 2011, c. 598, §1 (AMD). 2011, c. 655, Pt. EE, §§5, 6 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 663, §1 (AMD). RR 2013, c. 1, §12 (COR). 2013, c. 19, §1 (AMD). 2013, c. 316, §1 (AMD). 2013, c. 316, §5 (AFF). 2013, c. 368, Pt. AAAA, §1 (AMD). 2013, c. 533, §§8-10 (AMD). 2013, c. 569, §1 (AMD). 2013, c. 588, Pt. A, §§5, 6 (AMD). 2015, c. 30, §§1, 2 (AMD). 2015, c. 86, §§1, 2 (AMD). 2015, c. 182, §1 (AMD). 2015, c. 203, §1 (AMD). 2015, c. 267, Pt. CCC, §1 (AMD). 2015, c. 284, §1 (AMD). 2015, c. 319, §2 (AMD).



5 §12004-J. Independent advisory boards

Independent advisory boards are boards which are established by law as independent organizations, which have a separate line item in the budget document, and to which money is allocated or appropriated by the Legislature. [1987, c. 786, §5 (NEW).]

The primary responsibilities of those boards are to evaluate the performance of departments or agencies of State Government, recommend policies and procedures to the Governor and Legislature for adoption, serve in an advocacy capacity for a specific group or sector of the population or hold hearings for the evaluation of policies and issues. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Employment: Disabled

[ 1997, c. 410, §1 (RP) .]

2. Environment

[ 1993, c. 664, §3 (RP) .]

2-A. Environment

[ 2007, c. 395, §22 (RP) .]

3. Human Development

[ 1991, c. 9, Pt. I, §5 (RP) .]

4. Human Services

[ 1991, c. 622, Pt. S, §18 (RP) .]

5. Marine Resources

[ 1993, c. 361, Pt. D, §2 (RP) .]

6. Women

[ 1991, c. 622, Pt. S, §18 (RP) .]

7. Mental Health

[ 1991, c. 622, Pt. S, §19 (RP) .]

8. Veterans' Services

[ 1993, c. 273, §1 (RP) .]

9. Families, Health and Rehabilitation

[ 1991, c. 139, §1 (RP) .]

10. Criminal Justice

[ 2009, c. 213, Pt. Q, §2 (RP); 2009, c. 369, Pt. A, §10 (RP) .]

11.

[ 1991, c. 806, §2 (NEW) .]

12.

[ 1999, c. 731, Pt. AAAA, §2 (NEW) .]

13.

[ 2001, c. 439, Pt. Z, §2 (NEW) .]

14.

[ 2005, c. 631, §7 (NEW) .]

15.

[ 2011, c. 542, Pt. A, §5 (AMD) .]

16.

[ 2007, c. 683, Pt. A, §1 (NEW) .]

17.

[ 2009, c. 652, Pt. A, §4 (AMD) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1987, c. 887, §3 (AMD). 1989, c. 49, §3 (AMD). 1989, c. 547, §1 (AMD). 1989, c. 576, §§2,5 (AMD). 1989, c. 878, §D16 (AMD). 1991, c. 9, §§I5,S1 (AMD). 1991, c. 9, §S1 (AMD). 1991, c. 139, §1 (AMD). 1991, c. 417, §2 (AMD). 1991, c. 622, §§S18,19 (AMD). 1991, c. 806, §2 (AMD). RR 1993, c. 1, §14 (COR). 1993, c. 273, §1 (AMD). 1993, c. 361, §D2 (AMD). 1993, c. 664, §§3,4 (AMD). 1997, c. 410, §1 (AMD). 1997, c. 700, §1 (AMD). 1999, c. 731, §AAAA2 (AMD). 2001, c. 439, §Z2 (AMD). 2005, c. 631, §7 (AMD). 2007, c. 356, §3 (AMD). 2007, c. 356, §31 (AFF). 2007, c. 395, §22 (AMD). 2007, c. 683, Pt. A, §1 (AMD). 2007, c. 695, Pt. D, §3 (AFF). 2009, c. 174, §3 (AMD). 2009, c. 213, Pt. Q, §2 (AMD). 2009, c. 369, Pt. A, §10 (AMD). 2009, c. 652, Pt. A, §4 (AMD). 2011, c. 542, Pt. A, §5 (AMD).



5 §12004-K. Intergovernmental organizations

The primary responsibility of intergovernmental organizations is to establish cooperation between this State and other states or Canadian provinces. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Education

[ 2011, c. 344, §13 (RP) .]

2.

[ 1987, c. 786, §5 (NEW) .]

3.

[ 1987, c. 786, §5 (NEW) .]

4.

[ 1987, c. 786, §5 (NEW) .]

4-A. Environment: Natural Resources

[ 1997, c. 393, Pt. A, §12 (RP) .]

5.

[ 1987, c. 786, §5 (NEW) .]

6.

[ 1987, c. 786, §5 (NEW) .]

7. State Government

[ 2001, c. 352, §5 (RP) .]

8.

[ 1987, c. 786, §5 (NEW) .]

9. State Government

[ 2003, c. 643, §4 (RP) .]

10.

[ 1987, c. 786, §5 (NEW) .]

11.

[ 1987, c. 786, §5 (NEW) .]

11-A. State Government

[ 2005, c. 294, §11 (RP); 2005, c. 332, §2 (RP) .]

12.

[ 1987, c. 786, §5 (NEW) .]

13. Tribal-State Government

[ 1993, c. 489, §4 (RP) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 503, §A38 (AMD). 1989, c. 631, §§2,6 (AMD). 1993, c. 381, §8 (AMD). 1993, c. 489, §4 (AMD). 1997, c. 393, §A12 (AMD). 1997, c. 411, §1 (AMD). 2001, c. 352, §5 (AMD). 2003, c. 643, §4 (AMD). 2005, c. 294, §11 (AMD). 2005, c. 332, §2 (AMD). 2011, c. 344, §13 (AMD).



5 §12004-L. Interagency organizations

The primary responsibilities of interagency organizations include the development or implementation of programs; coordination of programs; review of information, data and systems; planning; making recommendations; proposing legislation; holding hearings, entering into agreements; and receiving and administering funds. Those organizations are usually composed of commissioners, or their designees, or directors from different state executive agencies. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Alcohol and Drug Abuse Planning Committee

[ 1989, c. 934, Pt. A, §2 (RP) .]

2. Employee Suggestion System Board

[ 1995, c. 368, Pt. HH, §6 (RP) .]

3. Maine Occupational Information Coordinating Committee

[ 1997, c. 410, §2 (RP) .]

4. Joint Committee of Licensure-Certification for School Psychological Services

[ 1993, c. 207, §1 (RP) .]

5.

[ 1989, c. 216, §1 (NEW); 1989, c. 601, Pt. B, §2 (NEW); 1989, c. 878, Pt. A, §18 (RPR) .]

6. Interagency Task Force on Homelessness and Housing Opportunities

[ 2005, c. 380, Pt. B, §1 (RP) .]

7. Children's Residential Treatment Committee

[ 1999, c. 668, §44 (RP) .]

8. Human Resource Development Council

[ 1997, c. 410, §3 (RP) .]

9. Interdepartmental Council

[ 1999, c. 668, §44 (RP) .]

10.

[ 1993, c. 381, §9 (NEW) .]

11. Maine Governmental Information Network Board

[ 2003, c. 643, §5 (RP) .]

12. Council on Children and Families

[ 2005, c. 294, §12 (RP) .]

13.

[ 2005, c. 380, Pt. B, §2 (NEW) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 216, §1 (AMD). 1989, c. 601, §B2 (AMD). 1989, c. 878, §§A18,19 (AMD). 1989, c. 934, §A2 (AMD). 1993, c. 207, §1 (AMD). 1993, c. 381, §9 (AMD). 1993, c. 738, §B2 (AMD). 1993, c. 738, §B9 (AFF). 1995, c. 368, §HH6 (AMD). 1997, c. 410, §§2,3 (AMD). 1999, c. 428, §2 (AMD). 1999, c. 668, §44 (AMD). 1999, c. 785, §1 (AMD). 2003, c. 643, §5 (AMD). 2005, c. 294, §12 (AMD). 2005, c. 380, §§B1,2 (AMD).



5 §12005. Report to Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 812, §39 (NEW). 1985, c. 732, §5 (AMD). 1987, c. 786, §6 (RP).



5 §12005-A. Report to Secretary of State

Every board listed in this chapter is required to appoint a clerk of the board who is responsible for submitting reports to the Secretary of State as required by this chapter. This clerk shall submit an annual report to the Secretary of State in a manner provided by the Secretary of State. This report must be submitted no later than December 31st of each calendar year and must include information required by this section and any other information determined necessary by the Secretary of State to fulfill the purposes of this chapter. This information must include: [2007, c. 623, §1 (AMD).]

1. Clerk of board. The name, address, telephone number and e-mail address of the clerk of the board as well as an estimate of the number of hours spent annually working for the board;

[ 2007, c. 623, §1 (AMD) .]

2. Names and addresses of members. The name of each member of the board on file with the Secretary of State and the current address of each member at the time of filing under this section;

[ 2007, c. 623, §1 (AMD) .]

3. Date of appointment and expiration. The date of appointment of each member and the date of expiration of the term of each member on file with the Secretary of State;

[ 2007, c. 623, §1 (AMD) .]

4. Dates and locations of all meetings. The dates and locations of all meetings or other activities of the board as specified in section 12002-B, subsection 1 during the calendar year for which the report is prepared.

A. In the event that a board reports no meetings for the calendar year of the report, the clerk shall indicate the last meeting of the board; [1987, c. 786, §7 (NEW).]

[ 2007, c. 623, §1 (AMD) .]

5. Attendance at and length of meetings. The number of members attending each meeting or activity of the board and the length of each meeting or activity of the board;

[ 2007, c. 623, §1 (AMD) .]

6. Compensation.

[ 2007, c. 623, §1 (RP) .]

6-A. Expenses related to the meetings or activities of the board. The following expenses related to the meetings or activities of the board:

A. Total per diem compensation, if any, received by board members for each meeting or other activity of the board and the total received for the calendar year; [2007, c. 623, §1 (NEW).]

B. Total expenses for which board members were reimbursed, if any, for each meeting or other activity of the board and the total reimbursed for the calendar year; [2007, c. 623, §1 (NEW).]

C. Reimbursement other than per diem compensation or expenses such as a stipend; and [2007, c. 623, §1 (NEW).]

D. Total expenses related to the functioning of the board, if any, for each meeting or other activity of the board and the total received for the calendar year, including but not limited to:

(1) Expenses related to facility rental costs;

(2) Expenses related to refreshment costs for meetings or other activities;

(3) Expenses related to holding public hearings; and

(4) Other expenses not otherwise classified in this section. [2007, c. 623, §1 (NEW).]

[ 2007, c. 623, §1 (NEW) .]

7. Expenses.

[ 2007, c. 623, §1 (RP) .]

7-A. Funding source for expenses. The funding source or sources for all expenses paid for the functioning of the board, including reimbursement to members incurred by the board;

[ 2007, c. 623, §1 (NEW) .]

8. Vacancies. The number of vacancies on the board on December 31st and the term of each vacancy; and

[ 2007, c. 623, §1 (AMD) .]

9. Activities of the board related to its mission. A brief summary of the activities related to accomplishing the mission of the board.

[ 2007, c. 623, §1 (NEW) .]

The Secretary of State may not waive the requirements of this section. [RR 1993, c. 1, §15 (NEW).]

SECTION HISTORY

1987, c. 786, §7 (NEW). 1991, c. 844, §1 (AMD). RR 1993, c. 1, §15 (COR). 1999, c. 668, §§45,46 (AMD). 2007, c. 623, §1 (AMD).



5 §12006. Penalty for failure to report

Members of any board that fails to report to the Secretary of State, as required by section 12005-A, are not eligible to receive any daily rate or annual rate of compensation or any money for expenses incurred in the work of the board until the report to the Secretary of State is complete to the satisfaction of the Secretary of State. The Commissioner of Administrative and Financial Services, the Secretary of State or the person authorized to pay compensation or expenses to members of the boards may not pay any rate of compensation or expenses to any member of a board that has failed to report to the Secretary of State. [1993, c. 349, §13 (RPR).]

1. Notice of failure to report. The Secretary of State shall send notice by certified mail on or before January 5th of each year to any board that has failed to report pursuant to section 12005-A.

A. [1993, c. 349, §13 (RP).]

B. [1993, c. 349, §13 (RP).]

[ 1999, c. 668, §47 (AMD) .]

2. Legislative repeal of inactive boards. The Secretary of State shall submit suggested legislation to the joint standing committee of the Legislature having jurisdiction over state government matters on or before January 30th in the second regular session of each biennium to repeal those boards that have not reported on their activities to the Secretary of State under this section or section 12005-A for both of the prior 2 calendar years or have been inactive during the preceding 24 months. The joint standing committee of the Legislature having jurisdiction over state government matters may submit legislation to the second regular session of each biennium to repeal those boards.

[ 2011, c. 344, §14 (AMD) .]

3. Repeal requirement. The Secretary of State may not include in the legislation required under subsection 2 and may not require an annual report as required under section 12005-A from any of the following boards and commissions that has been inactive during the preceding 24 months:

A. Mining Excise Tax Trust Fund Board of Trustees, as established in section 12004-G, subsection 33-B; [2003, c. 643, §6 (NEW).]

B. [2011, c. 655, Pt. GG, §70 (AFF); 2011, c. 655, Pt. GG, §3 (RP).]

C. State Poet Laureate Advisory Selection Committee, as established in section 12004-I, subsection 5-A; [2009, c. 369, Pt. A, §12 (AMD).]

D. Board of Emergency Municipal Finance, as established in Title 30-A, section 6101; [2009, c. 369, Pt. A, §13 (AMD).]

E. State Compensation Commission, as established in Title 3, section 2-B; [2009, c. 369, Pt. A, §14 (NEW).]

F. Maine-Canadian Legislative Advisory Commission, as established in Title 3, section 227; [2009, c. 369, Pt. A, §15 (NEW).]

G. New England and Eastern Canada Legislative Commission, as established in Title 3, section 231; [2009, c. 369, Pt. A, §16 (NEW).]

H. State House and Capitol Park Commission, as established in Title 3, section 901-A; [2013, c. 533, §11 (AMD).]

I. Maine Agricultural Bargaining Board, as established in Title 13, section 1956 ; and [2013, c. 533, §12 (AMD).]

J. Blaine House Commission. [2013, c. 533, §13 (NEW).]

[ 2013, c. 533, §§11-13 (AMD) .]

SECTION HISTORY

1983, c. 812, §39 (NEW). 1985, c. 295, §22 (AMD). 1985, c. 732, §6 (AMD). 1985, c. 785, §A85 (AMD). 1987, c. 402, §A62 (AMD). 1991, c. 780, §Y103 (AMD). 1991, c. 844, §2 (AMD). 1993, c. 349, §13 (RPR). 1999, c. 668, §47 (AMD). 2003, c. 643, §6 (AMD). 2007, c. 395, §23 (AMD). 2009, c. 369, Pt. A, §§11-18 (AMD). 2011, c. 344, §14 (AMD). 2011, c. 655, Pt. GG, §3 (AMD). 2011, c. 655, Pt. GG, §70 (AFF). 2013, c. 533, §§11-13 (AMD).



5 §12007. Clerk of board

1. Appointment. Each board shall appoint a clerk who is responsible for submitting reports to and responding to the Secretary of State and the Commissioner of Administrative and Financial Services. Each clerk shall provide the Secretary of State and Commissioner of Administrative and Financial Services with the mailing address of the board and the clerk as required in this chapter. Each clerk shall respond and report in a timely manner as provided in this chapter.

[ 1991, c. 780, Pt. Y, §104 (AMD) .]

2. Penalty. Any board which fails to appoint a clerk and report as required shall be subject to the penalties in section 12006.

[ 1987, c. 786, §8 (NEW) .]

SECTION HISTORY

1987, c. 786, §8 (NEW). 1991, c. 780, §Y104 (AMD).



5 §12008. Ad hoc advisory boards

The commissioner or chief executive officer of any state agency, as defined in section 8002, and the board of trustees of any state authority or organization may form informal, ad hoc advisory boards to advise the commissioner, director or board of trustees on any issue. In forming an ad hoc advisory board pursuant to this section, the commissioner, director or board of trustees shall make a reasonable effort to include a representative of all the interests that may be involved in or may be affected by the issue. [1987, c. 786, §8 (NEW).]

Any ad hoc advisory board shall be deemed an informal board and shall not be required to be listed in this chapter. A member of any ad hoc advisory board shall be deemed not to be an officer of the State within the meaning of the Constitution of Maine. [1987, c. 786, §8 (NEW).]

SECTION HISTORY

1987, c. 786, §8 (NEW).



5 §12009. Duty of Secretary of State

The Secretary of State shall compile and maintain the information provided pursuant to section 12005-A. [1987, c. 786, §8 (NEW).]

1. Report to Commissioner of Administrative and Financial Services. The Secretary of State, by January 15th of each year, shall submit to the Commissioner of Administrative and Financial Services a list of the boards, with the name and address of each clerk who failed to report as required in section 12005-A.

[ 1999, c. 668, §48 (AMD) .]

2. Report of board activities. The Secretary of State, by January 30th of each year, shall submit a report to the Governor and the joint standing committee of the Legislature having jurisdiction over state and local government. This report, at a minimum, must include the following information with respect to boards in the previous calendar year:

A. The average meeting length of each board; [1987, c. 786, §8 (NEW).]

B. The number of meetings of each board; [1987, c. 786, §8 (NEW).]

C. The total compensation paid to each board; [1987, c. 786, §8 (NEW).]

D. The total amount of expenses reimbursed to each board; and [1987, c. 786, §8 (NEW).]

E. The average rate of attendance for each board. [1987, c. 786, §8 (NEW).]

This report must also include a list of all boards that have failed to report as required in section 12005-A and from whom the Secretary of State is seeking a report. This report must also include a list of boards that have sought an exemption from the reporting or other requirement of this chapter.

[ 1991, c. 844, §3 (AMD) .]

3. Report on appointments. By December 30th of each year, the Secretary of State shall submit a report to the Governor, the Speaker of the House and the President of the Senate. This report shall include the following information and any additional information deemed important by the Secretary of State:

A. A list of appointments, by board, which will expire in the ensuing calendar year and for which reappointments or new appointments are required. This list shall include the date of expiration of the term of each appointment due to expire and the length of any existing vacancy; [1987, c. 786, §8 (NEW).]

B. The appointing authority responsible for making the appointments or reappointments as described in paragraph A; [1987, c. 786, §8 (NEW).]

C. A list of appointments due to expire in the following year which, by law, require a new appointment rather than reappointment of the person in that position; and [1987, c. 786, §8 (NEW).]

D. A list of appointments due to expire in the following year for which confirmation by the Senate is required. [1987, c. 786, §8 (NEW).]

[ 1987, c. 786, §8 (NEW) .]

SECTION HISTORY

1987, c. 786, §8 (NEW). 1991, c. 780, §Y105 (AMD). 1991, c. 844, §3 (AMD). 1999, c. 668, §48 (AMD).






Subchapter 2: ORGANIZATION AND OPERATION

5 §12011. Duty of Secretary of State

The Secretary of State shall compile and maintain a current list of all boards in State Government, including the name of the board, the names of its members, positions in State Government held by any member, any vacancies, the date of the board's last reported meeting, its most recent reported expenditures on members' compensation and expenses and what other information the Secretary of State determines necessary. The list compiled under this section must at a minimum include all of the boards listed in this chapter. [1991, c. 844, §4 (AMD).]

SECTION HISTORY

1983, c. 814, (NEW). 1991, c. 844, §4 (AMD).



5 §12012. Members from other branches of government

Persons who serve in any branch of State Government may serve on a board that is solely advisory in authority. A person who serves in a branch of State Government may serve on a board of another branch of State Government as a nonvoting member in an advisory capacity only if that board is not solely advisory in authority. A person who serves in a branch of State Government may serve on any board that is solely advisory in authority, unless specifically prohibited by another provision of law. [1985, c. 295, §23 (AMD).]

A board is solely advisory in authority if its only authority is to review policies and procedures, conduct studies or advise or make recommendations to a branch of government. It may not have the authority to control expenditures, issue rules, approve decisions of other agencies or officials or enforce its decisions or recommendations. [1983, c. 814, (NEW).]

SECTION HISTORY

1983, c. 814, (NEW). 1985, c. 295, §23 (AMD).



5 §12013. Finances

All boards shall maintain such financial records as may be required by the State Comptroller and State Auditor. [1983, c. 814, (NEW).]

SECTION HISTORY

1983, c. 814, (NEW).



5 §12014. Powers and duties

1. Duties. Each board shall have the following duties:

A. Keep minutes of all meetings and record all actions; [1983, c. 814, (NEW).]

B. Limit all activities of the board to the confines of its authorization; and [1983, c. 814, (NEW).]

C. Observe that a majority of the members of the board shall constitute a quorum unless otherwise specified. [1983, c. 814, (NEW).]

[ 1983, c. 814, (NEW) .]

SECTION HISTORY

1983, c. 814, (NEW).



5 §12015. New boards

Any boards established on or after July 25, 1984 shall conform to the following provisions. [RR 1997, c. 2, §16 (COR).]

1. Membership; terms; vacancies. Each board may have no fewer than 3 members. Boards established after September 1, 2000 to regulate professions or occupations may have no more than 9 members, including at least 2 public members. Law establishing the board must provide for appointments, terms of office, qualifications and removal of its members. In the event of the death, resignation or removal of any member, the vacancy for that member's unexpired term must be filled in the same manner as that member's original appointment.

[ 1999, c. 687, Pt. B, §2 (AMD) .]

2. Sunset.

[ 1999, c. 668, §49 (RP) .]

3. Sunrise review required. Any joint standing committee of the Legislature that considers proposed legislation to establish a board to license or otherwise regulate an occupation or profession not previously regulated or to substantially expand regulation of an occupation or profession currently regulated shall evaluate whether the occupation or profession should be regulated or further regulated. For the purposes of this section, "substantially expand regulation" means to add a new regulatory category or to expand the scope of practice for current practitioners. In order to evaluate this legislation, the joint standing committee shall, without a public hearing, briefly and informally review legislation referred to the committee that proposes a new occupational or professional board or substantial expansion of regulation and an applicant's answers pertaining to evaluation criteria as required by Title 32, section 60-J. Following this informal review, the committee shall:

A. Immediately hold a public hearing to accept information addressing the evaluation criteria listed in Title 32, section 60-J from any professional or occupational group or organization, any individual or any other interested party who is a proponent or opponent of the legislation; [1995, c. 686, §1 (RPR).]

B. Request that the Commissioner of Professional and Financial Regulation conduct an independent assessment of the applicant's answers to the evaluation criteria listed in Title 32, section 60-J and report the commissioner's findings back to the committee by a specific date; or [1995, c. 686, §1 (RPR).]

C. Request that the Commissioner of Professional and Financial Regulation establish a technical committee to assess the applicant's answers to the evaluation criteria listed in Title 32, section 60-J following the procedures of Title 32, chapter 1-A, subchapter II and report its findings to the commissioner within 6 months of establishment of the committee. [1995, c. 686, §1 (RPR).]

D. [1995, c. 686, §1 (RP).]

E. [1995, c. 686, §1 (RP).]

F. [1995, c. 686, §1 (RP).]

G. [1995, c. 686, §1 (RP).]

Any recommendation by a joint standing committee to the full Legislature for the establishment or expansion of jurisdiction of an occupational or professional regulatory board must include a written statement describing the manner in which the assessment of answers to the evaluation criteria was conducted and a concise summary of the evaluation.

[ 1995, c. 686, §1 (RPR) .]

SECTION HISTORY

1983, c. 814, (NEW). 1985, c. 748, §13 (AMD). 1995, c. 686, §1 (AMD). RR 1997, c. 2, §16 (COR). 1999, c. 668, §49 (AMD). 1999, c. 687, §B2 (AMD).






Subchapter 3: QUASI-INDEPENDENT STATE ENTITIES

5 §12021. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [2011, c. 616, Pt. A, §1 (NEW).]

1. Competitive procurement. "Competitive procurement" means the transmission of a written request for proposal, written request for qualifications or other invitation to compete on price or qualifications to at least 3 responsible suppliers that is to be replied to at a stated time.

[ 2011, c. 616, Pt. A, §1 (NEW) .]

2. Contributions. "Contributions" means payments for membership dues and fees, gifts, donations and sponsorships, including those that result in public advertisement of the entity.

[ 2011, c. 616, Pt. A, §1 (NEW) .]

3. Governing body. "Governing body" means a person or group of persons with the responsibility or authority to manage an entity.

[ 2011, c. 616, Pt. A, §1 (NEW) .]

4. Managing director. "Managing director" means the person with overall day-to-day responsibility for directing the operations of a quasi-independent state entity.

[ 2011, c. 616, Pt. A, §1 (NEW) .]

5. Quasi-independent state entity. "Quasi-independent state entity" means an organization that has been established by the Legislature as an independent board, commission or agency to fulfill governmental purposes and that receives revenues that are derived, in whole or part, from federal or state taxes or fees.

[ 2011, c. 616, Pt. A, §1 (NEW) .]

6. Reporting entity. "Reporting entity" or "entity" means:

A. The Child Development Services System under Title 20-A, section 7209; [2011, c. 616, Pt. A, §1 (NEW).]

B. The ConnectME Authority under Title 35-A, section 9203; [2011, c. 616, Pt. A, §1 (NEW).]

C. The Efficiency Maine Trust under Title 35-A, section 10103; [2011, c. 616, Pt. A, §1 (NEW).]

D. The Finance Authority of Maine under Title 10, section 964; [2011, c. 616, Pt. A, §1 (NEW).]

E. The Loring Development Authority of Maine under Title 5, section 13080; [2011, c. 616, Pt. A, §1 (NEW).]

F. The Maine Community College System under Title 20-A, chapter 431; [2011, c. 616, Pt. A, §1 (NEW).]

G. [2015, c. 170, §30 (AFF); 2015, c. 170, §4 (RP).]

H. The Maine Governmental Facilities Authority under Title 4, section 1602; [2011, c. 616, Pt. A, §1 (NEW).]

I. The Maine Health and Higher Educational Facilities Authority under Title 22, section 2054; [2011, c. 616, Pt. A, §1 (NEW).]

J. The Maine Human Rights Commission under Title 5, section 4561; [2011, c. 616, Pt. A, §1 (NEW).]

K. The Maine Maritime Academy under Private and Special Law 1941, chapter 37; [2011, c. 616, Pt. A, §1 (NEW).]

L. The Maine Municipal and Rural Electrification Cooperative Agency under Title 35-A, section 4131; [2011, c. 616, Pt. A, §1 (NEW).]

M. The Maine Municipal Bond Bank under Title 30-A, section 5951; [2011, c. 616, Pt. A, §1 (NEW).]

N. The Maine Port Authority under Title 23, section 4420; [2011, c. 616, Pt. A, §1 (NEW).]

O. The Maine Public Employees Retirement System under Title 5, section 17101; [2011, c. 616, Pt. A, §1 (NEW).]

P. The Maine State Housing Authority under Title 30-A, section 4722; [2011, c. 616, Pt. A, §1 (NEW).]

Q. The Maine Technology Institute under Title 5, section 15302; [2011, c. 616, Pt. A, §1 (NEW).]

R. The Maine Turnpike Authority under Title 23, section 1963; [2011, c. 616, Pt. A, §1 (NEW).]

S. The Midcoast Regional Redevelopment Authority under Title 5, section 13083-G; [2011, c. 616, Pt. A, §1 (NEW).]

T. The Northern New England Passenger Rail Authority under Title 23, chapter 621, subchapter 2; [2011, c. 616, Pt. A, §1 (NEW).]

U. The Small Enterprise Growth Board under Title 10, section 384; [2011, c. 616, Pt. A, §1 (NEW).]

V. The University of Maine System under Private and Special Law 1865, chapter 532; [2011, c. 616, Pt. A, §1 (NEW).]

W. The Washington County Development Authority under Title 5, section 13083-A; and [2011, c. 616, Pt. A, §1 (NEW).]

X. The Workers' Compensation Board under Title 39-A, section 151. [2011, c. 616, Pt. A, §1 (NEW).]

[ 2015, c. 170, §4 (AMD); 2015, c. 170, §30 (AFF) .]

SECTION HISTORY

2011, c. 616, Pt. A, §1 (NEW). 2015, c. 170, §4 (AMD). 2015, c. 170, §30 (AFF).



5 §12022. Financial policies and procedures

A governing body of an entity: [2011, c. 616, Pt. A, §1 (NEW).]

1. Consistency with authorizing law. Shall ensure that all activities and expenditures of the entity are limited to those necessary to accomplish the entity's mission and to carry out the entity's duties consistent with the entity's authorizing law;

[ 2011, c. 616, Pt. A, §1 (NEW) .]

2. Compliance with financial policies and procedures. Shall ensure that the governing body, management and staff of the entity comply with financial policies and procedures established by the governing body;

[ 2011, c. 616, Pt. A, §1 (NEW) .]

3. Selection of vendors. Shall adopt by December 31, 2012 and implement by July 1, 2013 written policies and procedures governing the selection of vendors designed to ensure that the entity secures the best value in its procurements. To the extent possible, consistent with the entity's authorizing law, the policies and procedures must:

A. Establish competitive procurement as the standard procurement method; [2011, c. 616, Pt. A, §1 (NEW).]

B. Specify the conditions under which competitive procurement may be waived; and [2011, c. 616, Pt. A, §1 (NEW).]

C. For procurements exceeding $10,000 that were not competitively procured, require that written justification for and evidence of approvals are maintained on file for 5 years; [2011, c. 616, Pt. A, §1 (NEW).]

[ 2011, c. 616, Pt. A, §1 (NEW) .]

4. Contributions. Shall adopt by December 31, 2012 and implement by July 1, 2013 written policies and procedures governing the use of the entity's resources for contributions. To the extent possible, consistent with the entity's authorizing law, the policies and procedures must:

A. Establish criteria to ensure that contributions are directly related to the entity's mission and activities; [2011, c. 616, Pt. A, §1 (NEW).]

B. Require that for identification and reporting purposes contributions are budgeted and accounted for separately from other expenditures in the entity's records; [2011, c. 616, Pt. A, §1 (NEW).]

C. Establish requirements for maintaining documentation to support each contribution; and [2011, c. 616, Pt. A, §1 (NEW).]

D. Require that the governing body must approve the annual budget for contributions and be provided periodic reports on contributions made by the entity; [2011, c. 616, Pt. A, §1 (NEW).]

[ 2011, c. 616, Pt. A, §1 (NEW) .]

5. Travel, meals and entertainment. Shall adopt by December 31, 2012 and implement by July 1, 2013 written policies and procedures governing the use of the entity's resources to pay costs of travel, meals and entertainment. To the extent possible, consistent with the entity's authorizing law, the policies and procedures must:

A. Limit travel, meal and entertainment costs to those reasonable and necessary for accomplishing the entity's mission and activities; [2011, c. 616, Pt. A, §1 (NEW).]

B. Describe the persons for whom the entity will pay travel, meal and entertainment costs and specify the conditions under which those costs will be paid and whether directly or through reimbursement; [2011, c. 616, Pt. A, §1 (NEW).]

C. Establish the requirements for supporting documentation and approval of travel, meal and entertainment costs paid directly or through reimbursement; [2011, c. 616, Pt. A, §1 (NEW).]

D. Require for identification and reporting purposes that travel, meal and entertainment costs are budgeted and accounted for separately from other expenditures in the entity's records; and [2011, c. 616, Pt. A, §1 (NEW).]

E. Require that the governing body must approve the annual budget for travel, meal and entertainment costs and be provided periodic reports on actual costs paid directly or reimbursed; and [2011, c. 616, Pt. A, §1 (NEW).]

[ 2011, c. 616, Pt. A, §1 (NEW) .]

6. Lobbyists. May not retain any person, other than entity staff, that is required to register as a lobbyist as defined in Title 3, section 312-A, subsection 10.

[ 2011, c. 616, Pt. A, §1 (NEW) .]

SECTION HISTORY

2011, c. 616, Pt. A, §1 (NEW).



5 §12023. Reports to the Legislature

1. Adoption and implementation. By February 1, 2013, a governing body shall submit a report to the Legislature on the adoption and implementation status of written policies and procedures required by section 12022 and describing the measures the governing body intends to use to monitor compliance with those policies and procedures. The report must be submitted to the Executive Director of the Legislative Council in a manner established by the executive director, who shall forward it to the appropriate joint standing committee or committees of the Legislature for review.

[ 2015, c. 102, §10 (AMD) .]

2. Ongoing reports. By February 1, 2014, and annually thereafter, a governing body shall submit a report to the Legislature containing the following information:

A. A list of all procurements exceeding $10,000 in the preceding year for which competitive procurement was waived under the policies adopted pursuant to section 12022, subsection 3, including procurements exceeding $10,000 that were made under contracts previously entered into for which competitive procurement was not required. The list must include the names of the vendors and costs associated with those procurements; [2011, c. 616, Pt. A, §1 (NEW).]

B. A list of all persons to which the entity made contributions greater than $1,000 in the preceding year and the total amount contributed to each; and [2011, c. 616, Pt. A, §1 (NEW).]

C. A description of changes made in the preceding year to the written policies and procedures required by section 12022 or to the procedures used by the governing body to monitor compliance with those policies and procedures. [2011, c. 616, Pt. A, §1 (NEW).]

For the purpose of this subsection, "the preceding year" means either the most recent January 1st to December 31st budget cycle or the most recent July 1st to June 30th budget cycle, depending on the fiscal year that the entity uses.

Reports to the Legislature required by this subsection must be submitted to the Clerk of the House, the Secretary of the Senate and the Executive Director of the Legislative Council in a manner determined by the Executive Director of the Legislative Council. The Executive Director of the Legislative Council shall forward each report to the appropriate joint standing committee or committees of the Legislature.

[ 2015, c. 102, §10 (AMD) .]

3. Committee review and report. By March 1st of every second regular session, beginning in 2016, a joint standing committee of the Legislature receiving reports pursuant to subsection 2 shall review the reports received within the past 2 calendar years, and gather additional information as necessary from the submitting entities, to assess whether policies and procedures adopted by a governing body in accordance with section 12022, subsections 3 to 5 are consistent with expectations established in those subsections and whether all reported waivers of competitive procurement and reported contributions made are in compliance with the adopted policies and procedures, including proper justification and documentation. The joint standing committee shall report the results of its review, including any areas that should be reviewed in more depth, to the joint legislative committee established to oversee program evaluation and government accountability matters.

[ 2015, c. 253, §1 (NEW) .]

SECTION HISTORY

2011, c. 616, Pt. A, §1 (NEW). 2015, c. 102, §10 (AMD). 2015, c. 253, §1 (AMD).



5 §12024. Proposed quasi-independent state entities

A joint standing committee of the Legislature that considers proposed legislation establishing a quasi-independent state entity after January 1, 2013 shall: [2011, c. 616, Pt. A, §1 (NEW).]

1. Additions to reporting entities. Evaluate whether the proposed quasi-independent state entity should be added to the list of reporting entities in section 12021, subsection 6. The joint standing committee shall consider:

A. Whether the governmental purpose for which the proposed quasi-independent state entity is being established is funded with revenues that are derived, in whole or part, from federal or state taxes or fees; [2011, c. 616, Pt. A, §1 (NEW).]

B. Whether the powers and duties of the proposed quasi-independent state entity are more than advisory as described in section 12004-I; [2011, c. 616, Pt. A, §1 (NEW).]

C. Whether the proposed quasi-independent state entity's organizational and accountability structure allows the quasi-independent state entity to make significant policy and financial decisions independent of the Legislature and executive branch; [2011, c. 616, Pt. A, §1 (NEW).]

D. Whether the proposed quasi-independent state entity is considered a component unit of State Government for financial reporting purposes under the standards and pronouncements issued by a governmental accounting standards board or for any purposes under Part 4; and [2011, c. 616, Pt. A, §1 (NEW).]

E. Whether the proposed quasi-independent state entity will be subject to review under the State Government Evaluation Act. [2011, c. 616, Pt. A, §1 (NEW).]

If the committee determines that the proposed quasi-independent state entity should be added to the list of reporting entities under section 12021, subsection 6, the committee shall include that determination in any report on the legislation; and

[ 2011, c. 616, Pt. A, §1 (NEW) .]

2. Legislative standards. Ensure that proposed legislation that establishes a new quasi-independent state entity:

A. Provides, if applicable, for staggered terms of office for members of the governing body, with terms not to exceed 5 years; [2011, c. 616, Pt. A, §1 (NEW).]

B. Requires that the governing body must be responsible for:

(1) Appointment, performance review and termination of the managing director;

(2) Establishing and ensuring compliance with organizational policies and procedures, including those required by section 12022; and

(3) Ensuring adherence to all requirements of this chapter; [2011, c. 616, Pt. A, §1 (NEW).]

C. Specifies qualifications required or desired of the managing director; [2011, c. 616, Pt. A, §1 (NEW).]

D. Provides conditions under which members of the governing body and the managing director may be removed from office and establishes the process for removal; [2011, c. 616, Pt. A, §1 (NEW).]

E. Identifies the joint standing committee of the Legislature with oversight over the entity and any matters that must be reviewed by that committee; and [2011, c. 616, Pt. A, §1 (NEW).]

F. Contains audit and reporting requirements. [2011, c. 616, Pt. A, §1 (NEW).]

[ 2011, c. 616, Pt. A, §1 (NEW) .]

SECTION HISTORY

2011, c. 616, Pt. A, §1 (NEW).












Part 18-A: ECONOMIC AND COMMUNITY DEVELOPMENT

Chapter 380: LONG-TERM ECONOMIC GROWTH PLANNING AND COORDINATION OF ECONOMIC DEVELOPMENT AND BUSINESS ASSISTANCE SERVICES

5 §13001. Economic Development and Business Assistance Coordinating Council established (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 854, §D1 (NEW). 1993, c. 410, §§E3,PPP2 (AMD). 1995, c. 648, §8 (AMD). 1995, c. 688, §§4,5 (AMD). 1997, c. 48, §1 (RP).



5 §13002. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 854, §D1 (NEW). 1993, c. 410, §§PPP3,4 (AMD). 1997, c. 48, §1 (RP).



5 §13003. Regional economic development plans and strategies (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 854, §D1 (NEW). 1997, c. 48, §1 (RP).



5 §13004. Long-term plan (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 854, §D1 (NEW). 1993, c. 410, §E4 (AMD). 1995, c. 648, §8 (AMD). 1997, c. 48, §1 (RP).






Chapter 381: MAINE SMALL BUSINESS COMMISSION

5 §13031. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

1. Administrative unit. "Administrative unit" means the organization certified by the federal Small Business Administration to administer the Small Business Development Center Program in this State.

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

2. Commission. "Commission" means the Maine Small Business and Entrepreneurship Commission.

[ 2003, c. 681, §3 (AMD) .]

3. Commissioner. "Commissioner" means the Commissioner of Economic and Community Development or the commissioner's designee.

[ 1995, c. 688, §6 (AMD) .]

4. Department. "Department" means the Department of Economic and Community Development.

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

5. Small Business Development Center Program. "Small Business Development Center Program" means the program established by Public Law 96-302, Title II, 15 United States Code, Sections 636 and 648, the Small Business Development Center Act of 1980.

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW). 1995, c. 688, §6 (AMD). 2003, c. 681, §3 (AMD).



5 §13032. Maine Small Business and Entrepreneurship Commission established

The Maine Small Business and Entrepreneurship Commission is established as an independent commission within the department to evaluate and coordinate small business and entrepreneurial programs, contract with the administrative unit and exercise other powers and responsibilities as provided in this chapter. [2003, c. 681, §4 (AMD).]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW). 2001, c. 142, §1 (AMD). 2003, c. 681, §4 (AMD).



5 §13033. Membership

The commission consists of 9 members: the Chief Executive Officer of the Finance Authority of Maine or the chief executive officer's designee; the Commissioner of Economic and Community Development or the commissioner's designee; the House and Senate chairs of the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters, who are ex officio, nonvoting members; the chair of the Small Business Development Centers Advisory Council; and a designee from the administrative unit and 3 public members with expertise and knowledge in small business and entrepreneurship, appointed by the commissioner. [2007, c. 585, §1 (AMD).]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW). 2001, c. 142, §2 (AMD). 2003, c. 681, §5 (AMD). 2005, c. 425, §3 (AMD). 2007, c. 585, §1 (AMD).



5 §13033-A. Terms of membership

Beginning January 1, 2009, the 3 public members appointed to the commission pursuant to section 13033 are appointed for staggered terms of 3 years. The commissioner shall appoint public members to vacancies on the commission as they occur or upon expiration of terms. Any vacancy must be filled for the unexpired portion of the term in which the vacancy occurs. [2007, c. 585, §2 (NEW).]

SECTION HISTORY

2007, c. 585, §2 (NEW).



5 §13034. Powers of commission

The commission has the power to: [1989, c. 875, Pt. L, §§2, 4 (NEW).]

1. Negotiate and approve contract. Negotiate, approve and enforce the contract with the administrative unit by which state funds are provided by the administrative unit to the small business development centers throughout the State. Approval of the contract requires the approval of at least 4 members of the commission;

[ 2001, c. 142, §3 (AMD) .]

2. Evaluate small business programs. Evaluate and make recommendations to coordinate small business and entrepreneurial programs statewide, including those administered or overseen by the department;

[ 2001, c. 142, §3 (AMD) .]

3. Issue reports and recommendations. Issue reports and recommendations to the commissioner, the Governor and the Legislature in regard to programs that support or promote small business assistance and entrepreneurship. Beginning January 15, 2009, the commission shall provide an annual report, by January 15th of each year, to the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters that includes the commission's proposed quarterly meeting schedule for the year, as well as a summary of the Small Business Development Center Program's activities in the State that focuses on its collaborative efforts with other economic development programs in the State; and

[ 2007, c. 585, §3 (AMD) .]

4. Hire professional staff. Hire professional staff who are not subject to the Civil Service Law and who serve at the pleasure of the commission.

A. Funding of professional staff must be provided by the department from resources made available to the Office of Business Development for personal services. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

B. The department shall provide clerical support as required by the commission. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW). 2001, c. 142, §3 (AMD). 2007, c. 585, §3 (AMD).



5 §13035. Duties of commission

The commission is responsible for overseeing the Small Business Development Center Program, enforcing the contract between the department and the administrative unit, providing funds to the program, and advising the commissioner on strengthening the support infrastructure for entrepreneurship in the State. The commission has the following duties. [2001, c. 142, §4 (AMD).]

1. Contract with the administrative unit. The commission shall contract with the administrative unit for the purpose of providing direct business counseling, technical assistance, training and other services to small businesses. The contract must be completed and approved by the commission prior to July 1st of each year.

A. For fiscal year 1990-91 only, the contract may be approved no later than July 15, 1990. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

B. If the administrative unit fails to sign a reasonable contract that meets the approval of a majority of the commission members, funding to the administrative unit continues at 85% of the funding level of the previous year on a month-by-month basis until a contract is signed. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

2. Review, evaluate and make recommendations to coordinate programs. The commission shall review, evaluate and make recommendations to coordinate small business assistance and entrepreneurial programs statewide. The commission shall issue a report that meets the standards defined in section 13058, subsection 5. The commission shall advise the commissioner to help develop and implement statewide strategies and policies as they relate to encouraging economic development by developing and growing entrepreneurial businesses around the State.

[ 2001, c. 142, §5 (AMD) .]

3. Advise and make recommendations. The commission shall advise the commissioner, the Governor and the Legislature with respect to the results of its evaluation of small business and entrepreneurial programs and its oversight and enforcement of the contract with the administrative unit.

[ 2001, c. 142, §5 (AMD) .]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW). 2001, c. 142, §§4,5 (AMD).



5 §13036. Contract with administrative unit

The commission shall contract with the administrative unit to provide services as described in this chapter. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

1. Contract provisions. The contract must contain the policies and procedures for the implementation and oversight of the Small Business Development Center Program. The contract must include, but is not limited to:

A. The percentage of state funds to be allocated to the small business development center subcenters; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

B. The percentage of state funds to be allocated for administrative purposes; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

C. The percentage of state funds to be allocated for statewide services; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

D. The percentage of state funds to be allocated for small business research; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

E. Evaluation and reporting requirements for the subcenters and the administrative unit; and [1989, c. 875, Pt. L, §§2, 4 (NEW).]

F. Any other provisions necessary for the implementation of this chapter. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

2. Annual plan. The commission shall require the administrative unit to develop an annual plan. This plan must include, but is not limited to:

A. The types of services to be provided by the Small Business Development Center Program; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

B. The means by which services will be delivered; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

C. Special services to be provided and the reasons these services are needed; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

D. The location and identity of the organizations providing the regional services; and [1989, c. 875, Pt. L, §§2, 4 (NEW).]

E. Any other information considered by the commission to be necessary and pertinent to the mission of the program. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

3. Evaluation and reporting requirements. The commission shall establish evaluation and reporting requirements for the subcenter and the administrative unit. These requirements, at a minimum, must include:

A. The types, numbers and profiles of businesses served statewide and by each subcenter; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

B. The types and numbers of training programs offered through statewide services and by each subcenter; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

C. An evaluation of the programs and services including the criteria by which the evaluations are made; and [1989, c. 875, Pt. L, §§2, 4 (NEW).]

D. Any other requirements the commission considers necessary to effectively evaluate the Small Business Development Center Program. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW).



5 §13037. Funding

The commission shall provide the funds to the administrative unit in an expeditious manner. The administrative unit is responsible for providing the funds to eligible business development centers for the purpose of providing direct business counseling, technical assistance, training and other services to small businesses in accordance with the contract pursuant to this chapter. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW).



5 §13038. Contracts with subcenters

The administrative unit shall contract with each small business development center designated by the administrative unit within 90 days following the completion of the administrative unit contract with the commission. In completing and approving the annual contract for each small business development center, the administrative unit must involve all center directors. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW).



5 §13039. Committee review

The joint standing committee of the Legislature having jurisdiction over economic development matters shall review the administration and operation of this chapter and report its findings and recommendations to the Legislature no later than January 2, 1992. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW).






Chapter 383: ECONOMIC AND COMMUNITY DEVELOPMENT

Subchapter 1: GENERAL DEPARTMENT STRUCTURE AND AUTHORITY

Article 1: DEPARTMENT OF ECONOMIC AND COMMUNITY DEVELOPMENT: GENERAL ORGANIZATION MISSION AND RESPONSIBILITIES

5 §13051. Legislative findings

The Legislature finds that the State's economy is linked to the national and international economies. Economic changes and disruptions around the world and in the nation have a significant impact upon the State's economy. The rise of 3rd-world and 4th-world countries as manufacturers of commodities for mass markets and the gradual evolution of the national economy to a technological, informational, specialty product-based economy have significantly affected the State and its communities. [RR 2013, c. 2, §5 (COR).]

In order for the State's economy to grow and gain a solid footing, it is necessary to determine the State's assets and the economic opportunities that are or will be available to the State's enterprise, municipalities and labor force. When these opportunities are determined or become apparent, state economic development policies and programs must be focused on facilitating the realization of these opportunities and removing barriers that impede the exploitation of these opportunities. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

The Legislature finds that an economic development strategy designed to focus the State's economic development activities and resources on economic opportunities can significantly help the State and its municipalities realize greater growth and prosperity without adversely affecting the quality of life in the State. An economic development strategy must recognize and reflect the different needs, conditions and opportunities of the several different economic regions of the State. This strategy must be flexible and periodically evaluated to make it consistent with changes in conditions and opportunities that arise during these times of dynamic change. It is necessary to involve municipalities, regional economic development organizations and the private sector in the formulation of this strategy in order to establish a well developed and comprehensive plan that has the support of the State's citizens and officials. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1987, c. 816, §P4 (AMD). 1991, c. 622, §F5 (AMD). RR 2013, c. 2, §5 (COR).



5 §13052. Purpose

The Legislature finds that the decentralization of economic growth and development programs among several state agencies without any coordination of programs and agencies and without coordination with the State's municipal and regional economic efforts is not in the best interest of the State. The Legislature further finds that the State's economic development programs and policies and the economies of municipalities and regions mutually affect each other. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

For state economic growth and development policies and programs to realize the greatest possible degree of effectiveness, it is necessary to coordinate these policies and programs on the state level, as well as with local and regional levels. It is necessary to formulate and implement economic development policies and programs that are consistent with an economic development strategy for the State. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1987, c. 816, §P5 (AMD). 1991, c. 622, §F6 (AMD).



5 §13053. Establishment

The Department of Economic and Community Development is established to encourage economic and community planning and development policies and programs of the State and to coordinate these programs and policies within the context of a state economic development strategy. The department is also established to work with municipalities and regional planning and economic development organizations to build strong local and regional economics and to implement programs and services through these local and regional organizations. [1987, c. 816, Pt. P, §6 (AMD).]

The department shall encourage the creation and retention of quality jobs through increased private sector investment and to enhance the quality of life for all by assisting local governments to plan and implement comprehensive community planning and development strategies. [1987, c. 816, Pt. P, §6 (AMD).]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1987, c. 816, §P6 (AMD).



5 §13054. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Economic and Community Development.

[ 2003, c. 451, Pt. L, §1 (AMD) .]

2. Department. "Department" means the Department of Economic and Community Development.

[ 2003, c. 451, Pt. L, §1 (AMD) .]

2-A. Permit. "Permit" means a license, certificate, registration or other authorization required by a governmental agency for a business undertaking. "Permit" includes, but is not limited to, a permit by rule issued by the Department of Environmental Protection in accordance with Title 38, section 344, subsection 7.

[ 1991, c. 826, §1 (NEW) .]

3. State Development Office. "State Development Office" means the Department of Economic and Community Development.

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1991, c. 826, §1 (AMD). 2003, c. 20, §Q1 (AMD). 2003, c. 451, §L1 (AMD).



5 §13055. Organization of department

The department shall consist of the organizations as established in this section to fulfill the purposes and mission as stated in this chapter and in a manner consistent with the State's economic development strategy. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

1. Organizations. The department contains the following organizations:

A. The Office of Business Development; [2003, c. 198, §1 (AMD).]

B. The Office of Tourism; [2003, c. 673, Pt. M, §2 (AMD).]

C. [1989, c. 875, Pt. M, §§3, 13 (RP).]

D. [1989, c. 875, Pt. M, §§3, 13 (RP).]

E. [1991, c. 622, Pt. F, §7 (RP).]

F. The Office of Community Development; and [2003, c. 673, Pt. M, §2 (AMD).]

G. The Office of Innovation. [2003, c. 673, Pt. M, §2 (NEW).]

[ 2003, c. 673, Pt. M, §2 (AMD) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1987, c. 816, §§P7,P7A (AMD). 1989, c. 502, §B73 (AMD). 1989, c. 875, §§M2,3,13 (AMD). 1991, c. 622, §F7 (AMD). 1995, c. 560, §B2 (AMD). 2003, c. 198, §1 (AMD). 2003, c. 673, §M2 (AMD).



5 §13056. Duties and responsibilities of department

The department shall have the duties and responsibilities to: [1987, c. 534, Pt. A, §§17, 19 (NEW).]

1. Implement policies and programs. Implement economic development policies and programs in compliance with the state economic development strategy;

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

2. Work with other organizations. Work with other state agencies, municipalities and regional planning, community and economic development organizations for the purpose of assisting and encouraging the orderly and coordinated development of the State;

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

3. Conduct planning and research. Conduct planning, research and analysis for department needs, but not macroeconomic forecasting, which is the responsibility of the Governor's Office of Policy and Management. The department shall gather, maintain and have access to all economic and other information necessary to the performance of its duties;

[ 2011, c. 655, Pt. DD, §6 (AMD); 2011, c. 655, Pt. DD, §24 (AFF) .]

4. Communication with private sector. Communicate, on a regular basis, with the private sector to inform the private sector of departmental programs and services and to determine the needs, problems and opportunities of the private sector;

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

5. Prepare and distribute publications. Prepare and distribute publications that:

A. Describe various business development programs within the State that are available to Maine businesses; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

B. Describe the various community and economic development programs of the State; and [1987, c. 534, Pt. A, §§17, 19 (NEW).]

C. Market the State of Maine and its communities as suitable areas for business development; [2003, c. 159, §1 (AMD).]

[ 2003, c. 159, §1 (AMD) .]

6. Implement programs. Implement economic and community development programs which are assigned to the department by the Governor or Legislature, including those formerly administered by the following other state agencies:

A. The programs of the State Development Office; and [1987, c. 534, Pt. A, §§17, 19 (NEW).]

B. Other community planning and development assistance programs of the State Planning Office; [2003, c. 159, §2 (AMD).]

[ 2003, c. 159, §2 (AMD) .]

7. Contract for services. When contracting for services, to the maximum extent feasible, seek to use the State's private sector resources in conducting studies, providing services and preparing publications; and

[ 2003, c. 159, §3 (AMD) .]

8. Lead agency for business assistance in response to certain events. Be the lead agency for the State to provide information and business assistance to employers and businesses as part of the State's response to an event that causes the Department of Labor to carry out rapid-response activities as described in 29 United States Code, Sections 2801 to 2872 (2002).

[ 2003, c. 159, §4 (NEW) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 2003, c. 159, §§1-4 (AMD). 2011, c. 655, Pt. DD, §6 (AMD). 2011, c. 655, Pt. DD, §24 (AFF).



5 §13056-A. Comprehensive evaluation of state investments in economic development

By February 1, 2013, the commissioner shall develop and submit to the Governor and the Legislature a plan for the comprehensive evaluation of state investments in economic development. Beginning February 1, 2014, the commissioner shall submit a biennial comprehensive evaluation of state investments in economic development, not to include programs evaluated pursuant to section 13107 or those independent evaluations required by federal programs, to the Governor and the Legislature. The evaluation must: [2011, c. 563, §2 (AMD).]

1. Outcome measures. Establish and report on outcome measures considered appropriate by public and private practitioners inside and outside of this State in the field of economic development, including measures that assess the overall economic performance of the programs to be evaluated under subsection 1-A, as demonstrated by the number of jobs created and wages paid that are attributable to the program, and any state revenues that are attributable to the activities of the program;

[ 2011, c. 563, §2 (AMD) .]

1-A. Programs identified for evaluation. Include, but is not limited to, the review of the following programs: the Maine Employment Tax Increment Financing Program, pursuant to Title 36, chapter 917; the Governor's Training Initiative Program, pursuant to Title 26, section 2031; the Loring Development Authority of Maine, pursuant to Title 5, section 13080; the visual media production certification program, pursuant to Title 5, section 13090-L; the promotion and marketing of state products through the department, pursuant to Title 5, section 13062; the Maine International Trade Center, pursuant to Title 10, section 945; municipal tax increment financing, pursuant to Title 30-A, section 5227; and the pine tree development zone program, pursuant to Title 30-A, section 5250-J;

[ 2011, c. 563, §2 (NEW) .]

2. Reviewers. Use independent, nonpartisan reviewers to assess the effect of economic development activities on the competitiveness of industry sectors in this State; and

[ 2011, c. 563, §2 (AMD) .]

3. Recommendations. Include recommendations to the Legislature on existing and proposed state-supported economic development programs and activities to affect economic development in this State.

[ 2007, c. 434, §1 (NEW) .]

SECTION HISTORY

2007, c. 434, §1 (NEW). 2011, c. 563, §2 (AMD).



5 §13056-B. Reporting requirements of recipients of economic development funding

To assist the department in preparing the comprehensive economic development evaluation pursuant to section 13056-A, a recipient of state economic development funding, including General Fund appropriations, dedicated revenue, tax expenditures as defined in section 1666 and general obligation bond proceeds for economic development, shall, in addition to any other reporting requirements required by law, collect, maintain and provide data as requested by the department. [2009, c. 337, §1 (AMD).]

SECTION HISTORY

2007, c. 434, §2 (NEW). 2009, c. 337, §1 (AMD).



5 §13056-C. Maine Economic Development Evaluation Fund

1. Fund established. The Maine Economic Development Evaluation Fund, referred to in this section as "the fund," is established as a nonlapsing Other Special Revenue Funds account administered by the department for the purposes of funding the comprehensive economic development evaluation required pursuant to section 13056-A.

[ 2007, c. 434, §3 (NEW) .]

2. Fund sources. The fund receives money deposited by the Treasurer of State pursuant to this section and any other gift, grant or other source of revenue deposited for funding the comprehensive economic development evaluation required pursuant to section 13056-A.

[ 2007, c. 434, §3 (NEW) .]

3. Payments to fund. Notwithstanding section 1585 or any other provision of law, the department shall assess agencies or private entities that receive General Fund appropriations or general obligation bonds for economic development an amount for contribution to the fund that is not to exceed 0.8% of General Fund appropriations received by or general obligation bonds issued to an agency or entity for economic development efforts. Private entities that receive funds from general obligation bonds for economic development efforts shall pay to the Treasurer of State in the fiscal year in which the general obligation bond was issued an assessment amount determined by the department that is not to exceed 0.8% of the proceeds from the bond issue in any fiscal year, which payment must be made from available resources other than bond proceeds. Only those programs that receive $250,000 or more in economic development appropriations in any fiscal year or those entities that receive funds from a general obligation bond issue of $250,000 or more for economic development efforts in any fiscal year, as identified and certified by the department and the Office of Fiscal and Program Review, may be assessed pursuant to this subsection. The department shall provide to each agency or private entity an annual budget for the fund and a detailed account of each institution's required assessment. Total payments made pursuant to this section may not exceed $200,000 in any fiscal year.

[ 2011, c. 563, §3 (AMD) .]

SECTION HISTORY

2007, c. 434, §3 (NEW). 2009, c. 337, §2 (AMD). 2011, c. 563, §3 (AMD).



5 §13056-D. Communities for Maine's Future Program

1. Program established; administration. The Communities for Maine's Future Program, referred to in this section as "the program," is established within the department to assist and encourage communities to revitalize and to promote community development and enhance projects. The department shall administer the program to provide funding for the rehabilitation, revitalization and enhancement of downtowns and village centers and main streets in the State. All funds received for this program must be deposited into the Communities for Maine's Future Fund established in subsection 7.

[ 2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

2. Review panel. The Community for Maine's Future Review Panel, referred to in this section as "the panel," is established to evaluate proposals and determine funding under the program. The panel consists of:

A. The commissioner; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. The Director of the Maine Historic Preservation Commission; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

C. The Commissioner of Agriculture, Conservation and Forestry or the commissioner's designee; and [2011, c. 655, Pt. EE, §7 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §6 (REV).]

D. Four members of the public, one with experience in economic and community development, one with experience in historic preservation, one with experience in downtown revitalization and one with experience in tourism development and promotion. The first 2 of these members are appointed by the President of the Senate and the remaining 2 by the Speaker of the House. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

[ 2011, c. 655, Pt. EE, §7 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

3. Review process. The panel shall review proposals for funding under the program in accordance with this subsection.

A. The panel shall establish the deadline by which proposals must be postmarked and received. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. Department staff shall undertake the initial review and preliminary scoring of proposals. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

C. A subcommittee appointed by the panel to score proposals shall review and determine the final score for the proposals. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

D. A subcommittee appointed by the panel to nominate finalists shall review all of the proposals, identify issues for full review and discussion by the panel and recommended project finalists to the full panel for detailed review and consideration. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

E. The panel shall review all the proposals submitted, select the finalists and allocate funding. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

In reviewing proposals, the panel shall use the scoring system established in subsection 5.

[ 2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

4. Applicant requirements. An applicant for funding under this section must:

A. Be a city or town; and [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. Demonstrate the capacity to undertake the project with a reasonable prospect of bringing it to a successful conclusion. In assessing an applicant's ability to meet the requirements of this paragraph, the panel may consider all relevant factors, including but not limited to the applicant's level of debt; fund-raising ability; past economic and community development activities; grants from federal, state or local sources; previous historic preservation, rehabilitation or enhancement activity; organizational history; scope of economic or revitalization vision; and evidence of success in previous efforts. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

[ 2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

5. Scoring system. The department and the panel shall develop a scoring system for use by the panel in evaluating proposals under this section. The scoring system must be designed to identify those projects that are most aligned with the State's economic and community development and historic preservation and enhancement priorities. The scoring system must assign points according to the relative value of:

A. The economic significance of the proposed project to the immediate vicinity and to the State as a whole; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. The level of compatibility with the historic community character; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

C. The value of the proposed project with respect to historic preservation and rehabilitation; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

D. The value of the proposed project with respect to downtown revitalization; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

E. The value of the proposed project to encourage or accomplish sustainable, mixed-use, pedestrian-oriented or transit-oriented development; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

F. The extent to which the proposed project meets or exceeds minimum energy efficiency standards, uses green building practices or materials, or both; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

G. The value of the proposed project with respect to tourism promotion and development; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

H. The degree of community support for the proposed investment; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

I. The extent to which the proposed project involves other preservation partnerships and meets multiple criteria within this section; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

J. The match provided by the applicant; and [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

K. Related public funding sources supporting the project. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

[ 2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

6. Additional criteria. In addition to evaluating the proposals using the scoring system established in subsection 5, the panel shall also consider criteria in reviewing a proposal:

A. The level to which a proposal supports the open space or recreation objectives, or both, of a local comprehensive plan; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. The extent to which a project is consistent with an adopted comprehensive plan that meets the standards of the laws governing growth management pursuant to Title 30-A, chapter 187; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

C. The extent to which a project is consistent with an existing strategic plan for downtown or village center revitalization; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

D. The current and anticipated demand for use and diversity of uses of this site; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

E. The extent to which the project is consistent with any relevant regional economic development plan or other relevant regional plan; and [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

F. Any additional benefits that contribute to the character of the town or region in which the project is situated, including the rehabilitation or renovation of mills and other buildings in the community. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

[ 2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

7. Communities for Maine's Future Fund created. The Communities for Maine's Future Fund, known as "the fund," is established to provide funding for the rehabilitation, revitalization and enhancement of downtowns and village centers and main streets in the State. The fund is dedicated, nonlapsing fund, and all revenues deposited in the fund remain in the fund and must be disbursed in accordance with this section.

[ 2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

8. Rules. The department may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

SECTION HISTORY

2009, c. 414, Pt. G, §1 (NEW). 2009, c. 414, Pt. G, §5 (AFF). 2011, c. 655, Pt. EE, §7 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 657, Pt. W, §6 (REV).



5 §13056-E. Assistance from Communities for Maine's Future Fund

1. Application for downtown improvement or asset grants. In addition to the other forms of financial assistance available, an eligible municipality or group of municipalities may apply for a downtown and community development grant from the Communities for Maine's Future Fund established in section 13056-D, subsection 7 and referred to in this section "the fund," the proceeds of which must be used to acquire, design, plan, construct, enlarge, repair, protect or enhance downtown improvements or assets. The department may prescribe an application form or procedure for an eligible municipality or group of municipalities to apply for a grant under this section. The application must include all information necessary for the purpose of implementing this section.

[ 2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

2. Eligibility certification. In addition to criteria established in section 13056-D:

A. The applicant must certify that it has secured all permits, licenses and approvals necessary to construct the improvements to be financed by the grant; [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. The department must affirm that the applicant has met the conditions of this paragraph.

(1) A municipality is eligible to receive a grant if that municipality has adopted a growth management program certified under Title 30-A, section 4347-A that includes a capital improvement program composed of:

(a) An assessment of all public facilities and services, including, but not limited to, roads and other transportation facilities, sewers, schools, parks and open space, fire departments and police departments;

(b) An annually reviewed 5-year plan for the replacement and expansion of existing public facilities or the construction of such new facilities as are required to meet expected growth and economic development. The plan must include projections of when and where those facilities will be required; and

(c) An assessment of the anticipated costs for replacement, expansion or construction of public facilities, an identification of revenue sources available to meet these costs and recommendations for meeting costs required to implement the plan.

Subject to the limitations of this subsection, 2 or more municipalities that each meet the requirements of divisions (a), (b) or (c) may jointly apply for assistance under this section; and [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

C. The department must affirm that the applicant has met the conditions of this paragraph. A municipality is eligible to receive a downtown improvement grant if that municipality has:

(1) Shown broad-based support for downtown revitalization;

(2) Established a comprehensive downtown revitalization work plan, including a definition and a map of the affected area;

(3) Developed measurable goals and objectives;

(4) Demonstrated a historic preservation ethic;

(5) Developed the capacity to report on the progress of the downtown program; and

(6) Established the ability and willingness to support integrated marketing efforts for retailers, services, activities and events. [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

[ 2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

3. Criteria; conditions for downtown village center grants. The department shall develop criteria and conditions for the award of downtown and village center grants to eligible municipalities subject to the requirements of this section, including:

A. Basic criteria for redevelopment or revitalization of a downtown growth area as defined under Title 30-A, section 4301, subsection 6-C or village; [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. A preference for capital investment projects that provide substantial regional benefits; [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

C. The adoption of other criteria as the department determines necessary to ensure that grants made under this section maximize the ability of municipalities to accommodate planned growth and economic development; [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

D. Consistency with the municipality's comprehensive plan or local growth management program; [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

E. Leveraging of other private, federal or local dollars; and [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

F. Economic gain to the community, including tax income and jobs created. [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

[ 2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

4. Coordination. The department shall coordinate the grants made under this section with community assistance loans and grants administered by the department and with other state assistance programs designed to accomplish similar objectives, including those administered by the Department of Education, the Department of Transportation, the Finance Authority of Maine, the Maine State Housing Authority, the Maine Historic Preservation Commission, the Department of Administrative and Financial Services, the Department of Agriculture, Conservation and Forestry and the Department of Environmental Protection.

[ 2011, c. 655, Pt. JJ, §2 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

5. Report to the Legislature. The department shall report to the joint standing committee of the Legislature having jurisdiction over economic development matters no later than January 1st of each odd-numbered year on the grants program. The department may make any recommendations it finds necessary to more effectively achieve the purposes of this section, including the appropriation of any necessary additional funds.

[ 2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

SECTION HISTORY

2009, c. 414, Pt. G, §2 (NEW). 2009, c. 414, Pt. G, §5 (AFF). 2011, c. 655, Pt. JJ, §2 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).



5 §13056-F. Historic Preservation Revolving Fund

1. Fund established; administration. The Historic Preservation Revolving Fund, referred to in this section as "the revolving fund," is established within the Maine Historic Preservation Commission, referred to in this section as "the commission," in order to provide funds to qualified nonprofit historic preservation organizations in the State for the purpose of acquisition of endangered historic properties of local, state or national significance, as determined by the commission, for resale to new owners who agree to preserve, rehabilitate or restore the properties as necessary, subject to preservation easements or covenants held by the qualified organization. The commission may provide funds to the qualified organization for purposes outlined in subsection 4.

All funds received must be deposited into the revolving fund.

[ 2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

2. Review process. The commission shall review proposals for acquisition of historic properties by qualified organizations with funds from the revolving fund in accordance with this subsection.

[ 2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

3. Applicant requirements. An applicant for funding under this section must be a qualified nonprofit historic preservation organization. For purposes of this section, "qualified nonprofit historic preservation organization" or "qualified organization" means a nonprofit preservation or historical organization whose purposes include preservation of historic property or a governmental body. A qualified organization must also demonstrate previous historic preservation, rehabilitation or acquisition activity; availability of staff with demonstrated professional training and experience in administration of historic preservation programs; and familiarity with preservation standards and with acquisition and resale of historic property.

The qualified organization must also demonstrate the capacity to undertake the project with a reasonable prospect of bringing it to a successful conclusion. In assessing an applicant's ability to meet the requirements of this subsection, the commission may consider all relevant factors, including but not limited to the applicant's organizational purpose; organizational history; previous historic preservation, rehabilitation or acquisition activity; scope of economic or revitalization vision; and evidence of success in previous efforts.

[ 2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

4. Revolving fund expenditures. Payment from the revolving fund is made by the commission to qualified nonprofit historic preservation organizations for the purpose of preservation of significant endangered historic properties through acquisition and resale. Payments may include all costs associated with such an acquisition and carrying costs, as well as stabilization, rehabilitation and completion of a conditions study by the qualified organization for approval by the commission and may also include a fee for establishing a preservation easement or covenant to be held by the qualified organization. When possible, the qualified organization shall seek to secure the qualified property by option to be executed at closing to minimize carrying costs. The qualified organization shall seek to resell the property at fair market value to a new private, nonprofit or public owner who agrees to preserve, rehabilitate or restore the property as provided in the easement or covenant. Net proceeds from the resale of properties must be returned to the revolving fund within the commission. Funds returned to the revolving fund are to be used exclusively for the acquisition of additional historic properties, except that no more than 5% of the fund balance may be used by the commission to fund administration of the program by cooperating organizations.

[ 2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

5. Evaluation criteria. The commission shall evaluate proposals under this section. The commission shall seek to fund those proposals that best meet its historic preservation priorities for the State and region and that support its economic and community development and enhancement priorities and shall evaluate properties in such proposals relative to:

A. The level of historic or architectural significance; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. The value with respect to historic preservation and rehabilitation; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

C. The degree to which the property is endangered; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

D. The economic significance to the immediate vicinity and to the State; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

E. The value with respect to downtown revitalization, open space conservation or other public purposes; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

F. The availability at fair market value; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

G. The degree to which the property is available below fair market value; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

H. The potential marketability; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

I. The feasibility of rehabilitation or restoration and reuse; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

J. The value of the proposed property with respect to tourism promotion and development; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

K. The degree of community support; and [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

L. The extent to which the proposed project involves partnerships or meets multiple criteria. [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

[ 2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

6. Rules. The commission may adopt rules to implement this section. Rules adopted to implement this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

SECTION HISTORY

2009, c. 414, Pt. G, §3 (NEW). 2009, c. 414, Pt. G, §5 (AFF).



5 §13056-G. Maine Coworking Development Fund

The Maine Coworking Development Fund is established within the department to strengthen opportunities for entrepreneurship, stimulate innovation in the State by increasing the availability of collaborative workspace environments and address a regional market demand for affordable work environments that support communication, information sharing and networking opportunities. The fund is established to match public and private funds to further the purposes of this section. [2015, c. 362, §1 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Collaborative workspace" means coworking, shared working environments that promote collaboration, interaction, socialization and coordination among tenants through the clustering of multiple businesses or individuals within the shared work environment. [2015, c. 362, §1 (NEW).]

B. "Collaborative workspace business" means a corporation, partnership, limited liability corporation, professional corporation or other legal business entity recognized under the laws of the State engaging or proposing to engage in economic activity within the State. [2015, c. 362, §1 (NEW).]

C. "Fund" means the Maine Coworking Development Fund established in this section. [2015, c. 362, §1 (NEW).]

D. "Participant" means a sole proprietorship, business partnership or corporation operating a business for profit through which the owner accesses business development services in a collaborative workspace. [2015, c. 362, §1 (NEW).]

E. "Tenant" means a sole proprietorship, business partnership or corporation operating a business for profit and leasing or otherwise occupying collaborative workspace from a collaborative workspace business. [2015, c. 362, §1 (NEW).]

F. "Transformative development" means redevelopment on a scale and of a character capable of catalyzing significant follow-on private investment, leading over time to transformation of an entire downtown or urban neighborhood and consistent with local plans. Transformative development may involve major investment in new construction, rehabilitation and adaptive reuse or multiple smaller investments on a sustained basis. [2015, c. 362, §1 (NEW).]

[ 2015, c. 362, §1 (NEW) .]

2. Organization. The department has all the powers and authority not explicitly prohibited by law necessary or convenient to carry out and effectuate the functions, duties and responsibilities of the fund, including, but not limited to:

A. Promoting transformative development by taking actions in partnership with private enterprise and the Federal Government to:

(1) Make equity investments and provide technical assistance to revitalize and support residential, commercial, industrial and institutional development, or any mix of such uses, in order to promote collaborative workspaces;

(2) Promote the creation of collaborative workspaces by providing financial assistance for capital investments in underutilized buildings;

(3) Foster collaboration and connections among innovative and creative enterprises by providing central locations for such businesses or individuals to work in an environment designed to promote sharing of resources, experience and expertise;

(4) Support partnerships between municipalities, property owners and collaborative workspace businesses to establish such collaborative workspaces; and

(5) Require such collaborative workspaces to provide shared space that promotes the interaction, socialization and coordination among tenants and participants through the clustering of multiple tenants and participants within the collaborative workspace; [2015, c. 362, §1 (NEW).]

B. Soliciting, borrowing, accepting and receiving money from a public or private source to augment state contributions to the fund; [2015, c. 362, §1 (NEW).]

C. Approving an annual budget for the fund and investing and expending money from the fund; [2015, c. 362, §1 (NEW).]

D. Contracting with public entities as necessary to further the purposes of this section; [2015, c. 362, §1 (NEW).]

E. Carrying forward any unexpended state appropriations and allocations into succeeding fiscal years; [2015, c. 362, §1 (NEW).]

F. Receiving and accepting allocations, appropriations, grants or contributions of money to be held, used or applied to carry out this subchapter, subject to the conditions upon which the grants and contributions may be made, including, but not limited to, appropriations, allocations, grants or gifts from any federal agency or governmental subdivision or the State and its agencies. The amounts of the revenues generated by the investment of money contained in the fund may be used to pay the department's operating expenses associated with the operation of the fund; [2015, c. 362, §1 (NEW).]

G. Engaging in matching grants activities, including, but not limited to, federal, private and foundation awards that require state funding matches and are considered consistent with the purposes of the fund; and [2015, c. 362, §1 (NEW).]

H. Awarding collaborative workspace grants in an amount not to exceed $25,000 per collaborative workspace. All awards must be tied to specific and demonstrated financial need to achieve the goals set forth under this section. [2015, c. 362, §1 (NEW).]

[ 2015, c. 362, §1 (NEW) .]

3. Guidelines. The department shall establish guidelines for the fund in accordance with this section.

A. Loans or grants made from the fund may be made to collaborative workspace businesses for building improvements used by the collaborative workspace tenants and participants as long as the use of the fund results in corresponding private investment that matches or exceeds the loans or grants from the fund. In the case of a grant, any participating collaborative workspace business shall at least match the investment of the fund. In the case of a loan, the department shall reasonably anticipate that its loan will leverage additional private investment in the property. [2015, c. 362, §1 (NEW).]

B. The department shall solicit applications for grants or loans from the fund through a request for proposals, which must include, at a minimum, the following criteria for the submission of applications:

(1) A description of the parties involved in the project, including the professional expertise and qualifications of the principals;

(2) A description of the scope of work that will be undertaken by each party involved in the project;

(3) The proposed budget, including verification of funding from other sources;

(4) A statement of the project objective, including specific information on how the project will promote the use of the space as a collaborative workspace;

(5) A statement that sets forth the implementation plan, the facilities and resources available or needed for the project and the proposed commencement and termination dates of the project;

(6) A description of the expected significance of the project, including a description of the market demand for the type of collaborative workspace proposed in the region in which the space will be located and the number of tenants and participants that will be served as a result of the project;

(7) Guidelines for the review and approval of applications that include preferences for applications that propose to redevelop existing properties located in the downtown area of a municipality, dedicate at least 25% of accessible space to collaborative use and support a cluster of at least 5 separate tenants;

(8) A description of the ability of the collaborative workspace business to carry out the provisions of this section;

(9) A summary of the proposed economic impact of the collaborative workspace on the community;

(10) A description of plans for conformance with regional and local economic development plans, if such plans exist; and

(11) A statement of the proximity of the collaborative workspace to an accredited Maine community college, college or university, as defined in Title 20-A, section 12541, subsection 1. [2015, c. 362, §1 (NEW).]

C. The department shall enter into an agreement with each collaborative workspace business that receives a grant or loan under this section. The agreement must include performance measures and indicators to evaluate the performance of the collaborative workspace business in carrying out the activities described in its application and any other indicators determined to be necessary to evaluate the performance of the business. A collaborative workspace business shall submit an annual report for the department's review for the duration of the collaborative workspace project. [2015, c. 362, §1 (NEW).]

[ 2015, c. 362, §1 (NEW) .]

4. Duties of the collaborative workspace business. A collaborative workspace business that receives assistance under this section shall:

A. Secure title on a facility for the collaborative workspace or a lease of a facility for the collaborative workspace; [2015, c. 362, §1 (NEW).]

B. Manage the physical development of the collaborative workspace, including the provision of common conference or meeting space; [2015, c. 362, §1 (NEW).]

C. Provide furnishings and equipment to the collaborative workspace to provide services to the tenants and participants; [2015, c. 362, §1 (NEW).]

D. Market the collaborative workspace and secure tenants and participants; [2015, c. 362, §1 (NEW).]

E. Provide financial consulting, marketing and management assistance services or arrange for the provision of these services for tenants and participants, including assistance in accessing private financial markets; [2015, c. 362, §1 (NEW).]

F. Set rental and service fees that would be revenue for the collaborative workspace business upon approval from the department; [2015, c. 362, §1 (NEW).]

G. Encourage the sharing of ideas between tenants and participants and otherwise aid the tenants and participants using innovative technology and facilities; [2015, c. 362, §1 (NEW).]

H. Establish policies and criteria for the acceptance of tenants and participants and for the termination of occupancy of tenants so as to maximize the opportunity to succeed for the greatest number of tenants and participants; and [2015, c. 362, §1 (NEW).]

I. Submit annual reports to the department that include a financial statement for the collaborative workspace business, a summary of the economic impact of the collaborative workspace on the local community and a list of tenants and participants in the collaborative workspace. [2015, c. 362, §1 (NEW).]

[ 2015, c. 362, §1 (NEW) .]

5. Report. Beginning February 1, 2016, the department shall annually provide a report to the Governor, the President of the Senate and the Speaker of the House of Representatives that must include, but is not limited to:

A. The number of applications for collaborative workspace submitted to the department; [2015, c. 362, §1 (NEW).]

B. The number of applications for collaborative workspace approved by the department; [2015, c. 362, §1 (NEW).]

C. The number of collaborative workspaces created through the fund; [2015, c. 362, §1 (NEW).]

D. The numbers of tenants and participants engaged in each collaborative workspace; [2015, c. 362, §1 (NEW).]

E. The number of jobs provided by each collaborative workspace; [2015, c. 362, §1 (NEW).]

F. The occupancy rate of each collaborative workspace; and [2015, c. 362, §1 (NEW).]

G. The number of tenants that have left collaborative workspace and that are operating in the State and the number of jobs they have provided. [2015, c. 362, §1 (NEW).]

[ 2015, c. 362, §1 (NEW) .]

SECTION HISTORY

2015, c. 362, §1 (NEW).



5 §13057. Commissioner; appointment

The commissioner shall be appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over economic development matters and legislation and to confirmation by the Legislature. The commissioner shall serve at the pleasure of the Governor. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

1. Qualifications. The commissioner shall be a person with background, experience and interest in the areas of community and economic development.

[ 1987, c. 534, Pt. A, §§ 17, 19 (NEW) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW).



5 §13058. Duties and responsibilities of commissioner

The department shall be administered by the commissioner. The commissioner shall have the following powers and duties. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

1. Employ and remove staff. The commissioner shall employ and remove staff of the department. Persons employed in major policy-influencing positions, as defined in section 934-A, and professional staff whose positions were formerly located in the State Development Office serve at the pleasure of the commissioner. The office directors serve at the pleasure of the commissioner.

A. All professional positions that are unclassified positions and members of bargaining units and are transferred to the department from units of State Government other than the State Development Office retain their current status, including their rights as members of bargaining units. The position responsible for the administration of the tax incentive programs and classified, clerical and other nonprofessional staff must be hired pursuant to the Civil Service Law for classified state employees. [2005, c. 425, §4 (AMD).]

B. The commissioner may employ or engage such outside technical or professional consultants as may be necessary or appropriate to assist the office in carrying out its functions and may enter into contracts with other boards, commissions, departments and divisions of the State, with the University of Maine System or with private entities to assist the commissioner in carrying out the commissioner's duties under this chapter. [2005, c. 425, §4 (AMD).]

[ 2005, c. 425, §4 (AMD) .]

2. Accept federal funds. The commissioner may accept for the State any federal funds appropriated under any federal law relating to the authorized programs of the department, including community and economic development in those nonentitlement areas and for those projects duly authorized under the United States Housing and Community Development Act of 1974, Title 1, and its subsequent amendments. The commissioner may undertake the necessary duties and tasks to implement federal law with respect to the authorized programs of the department.

A. The commissioner may accept for the department any funds from any other agency of government, individual, group, foundation or corporation to carry out this chapter, including fees designated by the commissioner for books, brochures, pamphlets, films, photos, maps and similar materials. A revolving fund is established within the department for the use of the department to cover the printing and distribution costs of these materials. Income from the sale of publications shall be credited to the revolving fund to be used as a continuing carrying account to carry out the purposes of the revolving funds. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

2-A. Accept grants. The commissioner may accept grant funds from other public or private sources to be used to carry out the duties of the department.

[ 1989, c. 875, Pt. E, §7 (NEW) .]

3. Hold hearings and adopt rules. The commissioner may hold hearings and adopt rules, in accordance with the Maine Administrative Procedure Act, with respect to the implementation of authorized programs of the department.

A. The commissioner may adopt rules to distribute funds or assistance under the United States Housing and Community Development Act of 1974, Title 1, and its subsequent amendments. The rules must be consistent with the annual final statement for the State Community Development Program submitted to the Federal Government. The department shall give notice in writing of any such rules to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs at least 20 days before the hearing, as stipulated in the Maine Administrative Procedure Act, or before the deadline for comments if no hearing is scheduled. [RR 2015, c. 1, §3 (COR).]

[ RR 2015, c. 1, §3 (COR) .]

4. Coordinate programs and services. The commissioner shall coordinate the programs and services of the department. The commissioner shall coordinate the department's programs and services with those programs and services of other state agencies and regional planning and economic development organizations.

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

5. Review of program; report to Governor and Legislature. The commissioner shall review and evaluate the programs and functions of the department and the operation of the economic delivery system using the information available from the economic development evaluation pursuant to section 13056-A. The commissioner shall report the commissioner's findings and recommendations with respect to the issues described in this subsection to the Governor and to the Legislature no later than February 1st of each first regular session of the Legislature. The commissioner shall conduct the review and evaluation with respect to the following:

A. The purpose of these programs and the degree to which the purpose is being met; [1993, c. 349, §14 (RPR).]

B. The degree of significance of the purpose of the programs and functions of the department; [1993, c. 349, §14 (RPR).]

C. The extent of the coordination of programs and services as required in subsection 4; [1993, c. 349, §14 (RPR).]

D. The needs, problems and opportunities that are not being met by the programs and services of the department; [1993, c. 349, §14 (RPR).]

E. The types of programs and services necessary to meet the needs, problems and opportunities as set out in paragraph D; [1993, c. 349, §14 (RPR).]

F. The problems and successes in the economic delivery system; [1993, c. 349, §14 (RPR).]

G. The state of small business in this State, including economic data, the effectiveness of state programs to aid small business, problems of small business that may be affected by state policies and such other information on small business as desired by the commissioner; [1993, c. 349, §14 (RPR).]

H. Within available resources, the extent of business growth and change, including business expansions, new businesses and business closings; [1999, c. 776, §4 (AMD).]

I. Within available resources, the status of investments in business in the State; and [1999, c. 776, §4 (AMD).]

J. The extent to which the purposes of the Maine Downtown Center are being met. [1999, c. 776, §5 (NEW).]

[ 2009, c. 337, §3 (AMD) .]

6. Responsible for oversight. The commissioner shall be responsible for the oversight and implementation of the following:

A. A program of assistance to encourage business development pursuant to subchapter II; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

B. Community development programs; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

C. A program of tourism promotion and development; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

D. The promotion of Maine products and Maine as an investment opportunity; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

E. A foreign trade zone program; and [2001, c. 703, §2 (AMD).]

F. The Business Assistance Referral and Facilitation Program, pursuant to section 13063. [2001, c. 703, §2 (AMD).]

G. [2001, c. 703, §3 (RP).]

[ 2001, c. 703, §§2, 3 (AMD) .]

7. Commissioner to coordinate programs.

[ 2003, c. 673, Pt. M, §3 (RP) .]

8. Dependent care services.

[ 2003, c. 673, Pt. M, §4 (RP) .]

9. Designate and certify local and regional organizations. The commissioner may designate and certify competent local and regional economic development organizations to implement state programs and services in whole or in part.

A. The commissioner may assist in forming regional planning commissions and councils of governments and may assist with financing the cost of operation of the regional planning commissions established under Title 30, chapter 204-A, subchapter III, and councils of governments empowered under Title 30, chapter 204-A, subchapter II. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

B. The commissioner shall adopt rules with respect to standards and criteria for local and regional agencies to be certified and evaluate local and regional organizations in regard to the implementation of these programs and services. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

10. Assistance to municipalities to generate economic growth. The commissioner shall administer a program of assistance to municipalities to generate jobs and business development. Potential uses of this money include infrastructure development, planning and technical assistance, marketing and other types of capacity building.

A. This program may consist of a fund consisting of money derived from any general obligation bonds issued for the purposes of generating economic development and jobs. This fund with money not exceeding $1,000,000 shall be administered by the Department of Economic and Community Development to provide assistance as defined in this subsection. Money available for the purpose of this subsection shall not be used to provide financial assistance to business. [1987, c. 769, Pt. A, §19 (NEW).]

B. [1995, c. 462, Pt. A, §11 (RP).]

[ 1995, c. 462, Pt. A, §11 (AMD) .]

10-A. Maine Downtown Center.

[ 1999, c. 790, Pt. R, §1 (RP) .]

11. Federally mandated programs.

[ 1989, c. 875, Pt. M, §§4, 13 (RP) .]

12. Energy conservation standards.

[ 1989, c. 875, Pt. M, §§4, 13 (RP) .]

13. Approval or denial of certificates.

[ 1989, c. 875, Pt. M, §§4, 13 (RP) .]

14. Preparation of manual.

[ 1989, c. 875, Pt. M, §§4, 13 (RP) .]

15. Review and inspection.

[ 1989, c. 875, Pt. M, §§4, 13 (RP) .]

16. Administration of state standards.

[ 1989, c. 875, Pt. M, §§4, 13 (RP) .]

17. Rule-making authority.

[ 1989, c. 875, Pt. M, §§4, 13 (RP) .]

18. Commissioner's designee. When the commissioner is explicitly empowered by statute to appoint a designee to replace the commissioner on any board, commission or similar body, none of which have a termination date, and the commissioner appoints a designee, the commissioner shall appoint that designee from within the commissioner's department. The commissioner shall make this designee known to the appointing authority and to the chair of the body to which the appointment is made, if that body exists at the time of appointment. The designee is the only person who may fill that appointee position until a successor is designated through the same appointment procedure.

[ 1995, c. 688, §7 (NEW) .]

19. Coordinate assessment of transportation needs related to economic development projects. The commissioner shall coordinate the activities of the department, the Department of Agriculture, Conservation and Forestry, the Department of Transportation and regional planning and economic development organizations to ensure that the location of rail lines, potential use of passenger and freight rail and costs of transportation improvements related to development are considered during initial planning and locating of projects reviewed by the commissioner in administering economic development programs under this chapter.

[ 2011, c. 655, Pt. JJ, §3 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1987, c. 769, §A19 (AMD). 1989, c. 501, §DD16 (AMD). 1989, c. 857, §44 (AMD). 1989, c. 875, §§E7,L3,4,M4 ,13 (AMD). 1993, c. 349, §14 (AMD). 1995, c. 462, §A11 (AMD). 1995, c. 688, §7 (AMD). 1997, c. 530, §A34 (AMD). 1999, c. 776, §§4-6 (AMD). 1999, c. 790, §R1 (AMD). 2001, c. 703, §§2,3 (AMD). 2003, c. 498, §1 (AMD). 2003, c. 673, §§M3,4 (AMD). 2005, c. 425, §4 (AMD). 2009, c. 337, §3 (AMD). 2011, c. 655, Pt. JJ, §3 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV). RR 2015, c. 1, §3 (COR).



5 §13059. State agencies to cooperate

All state agencies and any other organizations designated by the department to implement community and economic development programs and policies shall cooperate with and expeditiously respond to requests of the department. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW).



5 §13060. State standards for appliance energy efficiency (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 501, §DD17 (NEW). 1989, c. 875, §§M5,13 (RP).









Subchapter 1-A: SCIENCE AND TECHNOLOGY

Article 1: PLANNING AND EVALUATION

5 §13060-A. Science and technology plan (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §RR2 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 673, §M5 (RP).



5 §13060-B. Comprehensive research and development evaluation (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §RR2 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 673, §M5 (RP).



5 §13060-C. Reporting requirements of recipients of research and development funding (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §RR2 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 464, §1 (AMD). 2003, c. 673, §M5 (RP).






Article 2: SCIENCE AND TECHNOLOGY PROGRAMS

5 §13060-D. Maine Research and Development Evaluation Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §RR2 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 464, §2 (AMD). 2003, c. 673, §M5 (RP).



5 §13060-E. Experimental program to stimulate competitive research (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §RR2 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 673, §M5 (RP).



5 §13060-F. Maine EPSCoR Capacity Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §RR2 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 673, §M5 (RP).









Subchapter 1-B: MARKETING AND PROMOTION

5 §13060-G. Comprehensive marketing strategy (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 704, §2 (NEW). 2005, c. 425, §5 (RP).






Subchapter 2: BUSINESS DEVELOPMENT

Article 1: GENERAL PROVISIONS

5 §13061. Office established

The commissioner shall establish the Office of Business Development. This office shall encourage the initiation, expansion and location of businesses in Maine which would expand quality employment opportunities for Maine citizens. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

The Office of Business Development shall encourage business by removing barriers to growth, facilitating exploration of opportunities and providing assistance necessary to enhance business consistent with the State's economic development strategy. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW).



5 §13062. Office of Business Development

The Director of the Office of Business Development shall administer the office in accordance with the policies of the commissioner and the provisions of this chapter, emphasizing a program of targeted business development designed to attract particular types of businesses that have potential for Maine and businesses that are considered to be compatible with Maine's environment and interests. The office shall actively seek and encourage firms to expand or locate in Maine. The office is responsible for the implementation of programs designed to promote Maine products in national and international markets and to develop markets for industry located in Maine. [2003, c. 673, Pt. M, §6 (AMD).]

The Office of Business Development shall be responsible for the implementation of a program consisting of 3 primary elements. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

1. Business investment. Business investment shall be encouraged consistent with this subsection.

A. The office shall conduct an analysis of the various industrial sectors of the economy. The types of businesses to be targeted for attraction are those that have potential for development in Maine and that will contribute to a healthy climate for Maine's businesses, families and environment. [1999, c. 272, §1 (AMD).]

B. The office shall report its findings and recommendations to the commissioner. The commissioner, with the advice of the director shall determine the type and extent of the business investment program to be implemented. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

C. The director, with the approval of the commissioner, may make grants for market development from appropriations for that purpose to any municipality or group of municipalities which have received a grant of authority from the Federal Government to establish a foreign trade zone. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

D. Application for foreign trade zones shall be according to this paragraph.

(1) The director, with the approval of the commissioner, on behalf of the State, may make applications to the Foreign Trade Zone Board and establish foreign trade zones that are to be located on state-owned, leased or otherwise controlled property. A municipality, group of municipalities or a public or private corporation may, with the approval of the department, make applications to the Foreign Trade Zone Board and establish foreign trade zones at other locations. Foreign trade zones shall be established in or adjacent to any ports of entry in the State, where personal property in transit shall be exempt from the stock-in-trade tax and such other taxes and customs as are normally levied in a port of entry.

(2) Any development or activity with a foreign trade zone established in the State is subject to the laws which the Department of Environmental Protection, Department of Agriculture, Conservation and Forestry, Department of Marine Resources and Department of Inland Fisheries and Wildlife are responsible for administering, as well as any other law which protects the environment.

(3) For the purpose of this subsection, "personal property in transit" through the areas established under this paragraph means goods, wares and merchandise either moving in interstate or international commerce through these zones or consigned to a warehouse, public or private, within these zones, whether specified when transportation begins or afterward. This property shall not be deprived of exemption because, while in the warehouse, the property is assembled, bound, joined, processed, disassembled, divided, cut, broken in bulk, relabeled or repackaged. The exemption granted shall be liberally construed to effect the purposes of this subsection. The warehouse in which these goods, wares or merchandise are stored shall not be owned, in whole or in part, by either the consignee or consignor. This paragraph does not apply to agricultural products. [1989, c. 781, (AMD); 2011, c. 657, Pt. W, §5 (REV).]

[ 1999, c. 272, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Business assistance. Business assistance services shall be provided consistent with this subsection.

A. The office shall provide business assistance services that are convenient to businesses throughout the State. The office shall use certified local and regional economic development organizations, educational institutions or certified private sector firms to implement this subsection.

(1) Business assistance services shall include managerial and technical assistance and assistance with applications for loans and the completion of applications for licenses and permits from regulatory agencies.

(2) The office, in conjunction with local and regional organizations and other institutions and firms in the private sector with marketing expertise, may conduct seminars on marketing and marketing-related topics for Maine businesses. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

B. In accordance with section 13063, the office shall implement a business ombudsman program. [2011, c. 304, Pt. C, §1 (AMD).]

[ 2011, c. 304, Pt. C, §1 (AMD) .]

3. Industry-wide assistance and market development. The director shall be responsible for a program of industry-wide assistance and market development.

A. The director shall work with other state agencies which implement marketing programs and strive to coordinate the marketing activities of the department with those of other agencies whenever possible. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

B. The director shall be responsible, to the maximum extent possible, for providing assistance to industry sectors and business to identify market opportunities, develop market strategies and to promote industry-wide development. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 781, (AMD). 1999, c. 272, §1 (AMD). 2003, c. 673, §M6 (AMD). 2011, c. 304, Pt. C, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV).



5 §13062-A. Economic Conversion Division (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §NNN1 (NEW). 1993, c. 725, §1 (AMD). 1995, c. 395, §D5 (AMD). 1995, c. 395, §D18 (AFF). 1995, c. 560, §B3 (AMD). MRSA T. 5, §13062-A, sub-§5 (RP).






Article 2: BUSINESS ASSISTANCE REFERRAL AND FACILITATION PROGRAM: PROGRAM RESPONSIBILITIES AND DELIVERY

5 §13063. Business Ombudsman Program

The director shall establish and implement pursuant to this section the Business Ombudsman Program, referred to in this section as "the program," and the director shall serve as the ombudsman for the program. The program is established to: resolve problems encountered by businesses dealing with other state agencies; facilitate responsiveness of State Government to small business needs; report to the commissioner and the Legislature on breakdowns in the economic delivery system, including problems encountered by businesses dealing with state agencies; assist businesses by referring businesses and persons to resources that provide the business services or assistance requested; provide comprehensive permit information and assistance; and serve as a central clearinghouse of information with respect to business assistance programs and services available in the State. [2011, c. 304, Pt. C, §2 (AMD).]

1. Referral and central clearinghouse service. The ombudsman shall maintain and update annually a list of the business assistance programs and services and the names, locations, websites and telephone numbers of the organizations providing these programs and services that are available within the State. The ombudsman may publish a guide consisting of the business assistance programs and services available from public or private sector organizations throughout the State. This program must be designed to:

A. Respond to written and oral requests for information about business services and assistance programs available throughout the State; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

B. Obtain and compile the most current and available information pertaining to business assistance programs and services within the State; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

C. Delineate the business assistance programs and services by type of program or service and by agency; and [1987, c. 534, Pt. A, §§17, 19 (NEW).]

D. Maintain a list, to be updated annually, of marketing programs of state agencies with a description of each program. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

[ 2011, c. 304, Pt. C, §2 (AMD) .]

2. Business fairness and responsiveness. The ombudsman shall implement a business fairness and responsiveness service designed to:

A. Resolve problems encountered by businesses with other state agencies and with certified regional and local economic development organizations; [2011, c. 304, Pt. C, §2 (AMD).]

B. Coordinate programs and services for business among agencies and all levels of government; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

C. Facilitate responsiveness of State Government to business needs; and [2011, c. 304, Pt. C, §2 (AMD).]

D. Report to the commissioner and the Legislature any breakdowns in the economic delivery system, including problems encountered by businesses dealing with state agencies. [2011, c. 304, Pt. C, §2 (AMD).]

[ 2011, c. 304, Pt. C, §2 (AMD) .]

3. Comprehensive permit information. The ombudsman shall develop and maintain a program to provide comprehensive information on permits required for business undertakings, projects and activities and to make that information available to any person. This program must function as follows.

A. By December 15, 2011, each state agency required to review, approve or grant permits for business undertakings, projects and activities shall report to the office in a form prescribed by the office on each type of review, approval and permit administered by that state agency. Application forms, applicable agency rules and the estimated time period necessary for permit application consideration based on experience and statutory or regulatory requirements must accompany each state agency report. [2011, c. 304, Pt. C, §2 (AMD).]

B. Each state agency required to review, approve or grant permits for business undertakings, projects and activities, subsequent to its report pursuant to paragraph A, shall provide to the office, for information purposes only, a report of any new permit or modification of any existing permit together with applicable forms, rules and information required under subsections 1 and 2 regarding the new or modified permit. To ensure that the department's information is current, each agency shall report immediately to the office when a new permit is adopted or any existing permit is modified. "Permit," as used in this paragraph, refers to the categorical authorization required for an activity. "Permit" does not mean a permit issued to a particular individual or business. [1991, c. 826, §2 (NEW).]

C. The office shall prepare an information file on each state agency's permit requirements upon receipt of that state agency's reports and shall develop methods for that file's maintenance, revision, updating and ready access. [1991, c. 826, §2 (NEW).]

D. The office shall provide comprehensive permit information on the basis of the information received under this subsection. The office may prepare and distribute publications, guides and other materials explaining permit requirements affecting business and including requirements involving multiple permits or multiple state agencies that are based on the state agency reports and the information file for the convenience of permit applicants. [1991, c. 826, §2 (NEW).]

[ 2011, c. 304, Pt. C, §2 (AMD) .]

4. Permit assistance. By December 15, 2011, the ombudsman shall set up procedures to assist permit applicants who have encountered difficulties in obtaining timely and efficient permit review. These procedures must include the following.

A. Any applicant for permits required for a business undertaking, project or activity must be allowed to confer with the office to obtain assistance in the prompt and efficient processing and review of applications. [1991, c. 826, §2 (NEW).]

B. The office shall, as far as possible, give assistance, and the ombudsman may designate an officer or employee of the office to act as an expediter with the purpose of:

(1) Facilitating contacts for the applicant with state agencies responsible for processing and reviewing permit applications;

(2) Arranging conferences to clarify the interest and requirements of any state agency with respect to permit applications;

(3) Considering with state agencies the feasibility of consolidating hearings and data required of the applicant;

(4) Assisting the applicant in the resolution of outstanding issues identified by state agencies, including delays experienced in permit review; and

(5) Coordinating federal, state and local permit review actions to the extent practicable. [2011, c. 304, Pt. C, §2 (AMD).]

[ 2011, c. 304, Pt. C, §2 (AMD) .]

5. Retail business permitting program. By February 1, 2012, the ombudsman shall establish and administer a central permitting program for all permits required by retail businesses selling directly to the final consumer, including, but not limited to, permits required for the operation of hotels and motels, convenience stores and eating and lodging places, and permits required for the sale of liquor or beer, tobacco, food, beverages, lottery tickets and gasoline. Permits issued by the Department of Environmental Protection, the Department of Marine Resources and the Maine Land Use Planning Commission are not included in this program. The ombudsman shall:

A. Create a consolidated permit procedure that allows each business to check on a cover sheet all state permits for which it is applying and to receive all permit applications from a centralized office; [1993, c. 430, §1 (NEW).]

B. Total all permit fees due from a business, collect those fees on a semiannual basis, with 1/2 of the total fees due by January 1st and 1/2 of the total fees due by July 1st, and distribute the fees to the appropriate funds or permitting entities; [1993, c. 430, §1 (NEW).]

C. Forward a copy of the appropriate permit application to any commission, department, municipality or other agency that has responsibility for permitting that retail business; [1993, c. 430, §1 (NEW).]

D. Develop a tracking system to track permits issued by state agencies. This system must at a minimum include information on the applicant, agency involvement, time elapsed or expended on the permit and action taken; [1993, c. 430, §1 (NEW).]

E. Coordinate and supervise the permitting process to ensure that all involved state agencies process the applications and complete any necessary inspections in a timely fashion; and [1993, c. 430, §1 (NEW).]

F. Respond to inquiries from the business community and requests for information from the individual permitting entities, including reports on the status of an application. [1993, c. 430, §1 (NEW).]

A retail business is not required to participate in the retail business permitting program. An enforcement action taken against a retail business for a permit obtained through the retail business permitting program does not affect other permits issued to that same retail business through that program.

[ 2011, c. 304, Pt. C, §2 (AMD); 2011, c. 682, §38 (REV) .]

6. Municipal permitting agents. By February 1, 2012, the ombudsman shall establish a municipal centralized permitting program.

A. Upon application by the municipal officers of a municipality and upon evidence that the municipality meets all qualifications as determined by departmental rulemaking, the ombudsman shall appoint the municipality as a centralized permitting agent to provide all permits for retail businesses. Upon evidence that a municipality qualified to provide permits meets the qualifications for conducting the inspection associated with any of those permits as determined by departmental rulemaking, the ombudsman shall appoint that municipality as an agent to provide that inspection for retail businesses with less than 10,000 square feet of retail space. The ombudsman shall ensure that municipalities appointed as agents for purposes of inspection are qualified and capable of conducting those inspections in a manner that ensures compliance with all applicable public health and safety requirements. Retail businesses shall pay the municipality an additional fee of $4 for each permit included in the consolidated application up to a limit of $40. Municipalities may retain 1/2 of all fees collected for permits requiring inspection. The remaining 1/2 of those permit fees and all fees for permits not requiring inspection must be remitted to the department, which shall remit the fees to the issuing agency. A municipality with a population of less than 4,000 may contract with an appointed municipality for centralized permitting and inspection services. A retail business is not required to participate in the municipal central permitting program. [2011, c. 304, Pt. C, §2 (AMD).]

B. The ombudsman shall make permitting and inspection training programs available to a municipality seeking appointment or appointed as a central permitting agent. The municipality shall pay a fee of $25 for each person receiving permitting training and $100 for each person receiving inspection training. [2011, c. 304, Pt. C, §2 (AMD).]

C. A business that seeks to determine why it has not received its permits must be directed to the municipal office where the application was filed. That office shall bring the matter to the attention of the department, which shall contact the appropriate issuing agency. [1993, c. 430, §1 (NEW).]

D. A joint standing committee of the Legislature that recommends legislation that involves a new permit for retail businesses shall indicate in the legislation whether the permit is to be included in the municipal centralized permitting program.

During a review under Title 3, chapter 35 of a permit issuing agency, the joint standing committee having responsibility for the review shall recommend whether any of the permits issued by that agency should be included in the municipal centralized permitting program. [1995, c. 488, §3 (AMD).]

The ombudsman may extend by rulemaking, but may not curtail, the department's centralized permitting program or the municipal centralized permitting program, except that the programs may not be extended to include additional issuing agencies.

[ 2011, c. 304, Pt. C, §2 (AMD) .]

7. Goal and evaluation. It is the goal of the programs established in subsections 5 and 6 for retail businesses to obtain permits more quickly at no additional cost to the taxpayers of the State. The ombudsman shall devise and implement a program of data collection and analysis that allows a determination as to whether these goals have been met. This program must include the collection of benchmark data before the initiation of the programs and an enumeration of the number of municipalities participating in the program. By January 15, 2012 and every 2 years after that date, the ombudsman shall prepare and submit a report to the joint standing committee of the Legislature having jurisdiction over economic development matters regarding the effectiveness of the program and any recommendations as to why the retail business program and the municipal centralized permitting program should not be expanded to other sizes or types of businesses, to other issuing agencies and to smaller municipalities. The first report must contain an assessment of the levels of willingness of municipalities to participate in the programs established by this section.

[ 2011, c. 304, Pt. C, §2 (AMD) .]

8. Report. By January 15, 2012 and at least annually thereafter, the ombudsman shall report to the Governor and the joint standing committee of the Legislature having jurisdiction over economic development matters about the program with any recommendations for changes in the statutes to improve the program and its delivery of services to businesses. The joint standing committee of the Legislature having jurisdiction over economic development matters may report out a bill relating to the program.

[ 2011, c. 304, Pt. C, §2 (NEW) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1991, c. 826, §2 (AMD). 1993, c. 430, §1 (AMD). 1995, c. 488, §3 (AMD). RR 1997, c. 2, §§17,18 (COR). 2011, c. 304, Pt. C, §2 (AMD). 2011, c. 682, §38 (REV).



5 §13063-A. Maine Education and Training Export Partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §RRR1 (NEW). 1993, c. 558, §1 (AMD). 1993, c. 558, §2 (AFF). 1995, c. 519, §1 (AMD). 1995, c. 648, §9 (AFF). 1995, c. 648, §1 (RP).



5 §13063-B. Energy conservation programs (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §B4 (NEW). 2003, c. 2, §L1 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR3 (RP). 2003, c. 644, §1 (AMD).



5 §13063-C. Job Retention Program

1. Establishment. The Job Retention Program is established within the Department of Economic and Community Development to encourage the retention of existing quality jobs in this State. Funds available in this program do not lapse but must be carried forward, except as provided in subsection 4, in order to carry out the purposes of this section.

[ 1995, c. 706, §2 (NEW) .]

2. Definitions. As used in this section the following terms have the following meanings.

A. "Certified retained business" means any for-profit business in this State other than a public utility as defined by Title 35-A, section 102 that retains 100 or more qualified employees in this State and that meets all of the following criteria to the satisfaction of the commissioner:

(1) The business is not engaged in retail operations; or, if it is engaged in retail operations, less than 50% of its total annual revenues from state-based operations are derived from sales taxable in this State or the business can demonstrate to the commissioner by a preponderance of the evidence that any increased sales will not include sales tax revenues derived from a transferring or shifting of retail sales from other businesses in this State; and

(2) The commissioner determines that the business is a successor to a business that would have ceased operations in this State but for the acquisition of that business after September 1, 1996 by the applicant by any means and the applicant demonstrates to the commissioner its intention to continue to operate and employ qualified employees in the State.

For purposes of this paragraph, "retail operations" means sales of consumer goods for household use to consumers who personally visit the business location to purchase the goods. [1997, c. 393, Pt. A, §13 (RPR).]

B. "Qualified employees" means full-time employees who are employed by a certified retained business, for whom a retirement program subject to the Employee Retirement Income Security Act of 1974, 29 United States Code, Sections 101 to 1461, as amended, and group health insurance are provided, and whose income, calculated on a calendar year basis, is greater than the average annual per capita income in the labor market area in which the qualified employee is employed. Qualified employees must be residents of this State. [1997, c. 393, Pt. A, §13 (RPR).]

[ 1997, c. 393, Pt. A, §13 (RPR) .]

3. Expenditures from the program. The commissioner shall authorize payment from the program in an amount not to exceed $150,000 annually. In determining the amount of payment to any certified retained business, the commissioner may use the calculation methodology established in Title 36, section 6754, subsection 1. A certified retained business may receive payments for a period not to exceed 10 years, only if the business continues to meet the criteria established in subsection 2. Payments must be made no later than July 31st of each fiscal year beginning in fiscal year 1997-98 and ending in fiscal year 2006-07. Payments received by a certified retained business pursuant to this section must be used for capital investments, including, but not limited to, the acquisition, refurbishments, upgrading, modification and leasing of buildings, machinery and equipment.

[ 1995, c. 706, §2 (NEW) .]

4. Transfer from program. Funds must be transferred from the program as follows:

A. Upon the revocation of a certificate of approval, any balance remaining in the program and allocated to the business whose certificate has been revoked must be transferred to the department's "Administration - Economic and Community Development" program as nonlapsing funds to be used in accordance with section 13063-D; and [2001, c. 680, §1 (NEW).]

B. Notwithstanding section 1585, any balance remaining in the program after July 31, 2007 must be transferred to the Maine Budget Stabilization Fund as established in section 1532. [2005, c. 2, Pt. A, §9 (AMD); 2005, c. 2, Pt. A, §14 (AFF).]

The commissioner may consider the layoff or termination of all, or substantially all, of the employees of a certified retained business as demonstration that it has ceased operations.

[ 2005, c. 2, Pt. A, §9 (AMD); 2005, c. 2, Pt. A, §14 (AFF) .]

5. Investment of funds. The money in the program may be invested as provided by law with the earnings credited to the program.

[ 1995, c. 706, §2 (NEW) .]

6. Criteria for approval. Prior to issuing a certificate of approval to a business, the commissioner must find that the applicant qualifies as a certified retained business. Notwithstanding the provisions of this section, the commissioner may not accept or certify an application for a certified retained business that is submitted by the applicant after February 28, 1997.

[ 1995, c. 706, §2 (NEW) .]

SECTION HISTORY

1995, c. 706, §2 (NEW). 1997, c. 393, §A13 (AMD). 2001, c. 680, §1 (AMD). 2003, c. 451, §X10 (AMD). 2005, c. 2, §A9 (AMD). 2005, c. 2, §A14 (AFF).



5 §13063-D. Grants to municipalities to retain mature or dominant employers

The commissioner shall authorize grants to municipalities for the purpose of assisting those municipalities to retain mature or dominant employers, as defined in rules adopted by the commissioner, especially manufacturing firms presently located in the State. In awarding grants under this section, the commissioner shall consider the economic health of the region in which the municipality is located, the economic and social impacts that would be or have been created by the loss of the mature or dominant employer and the likelihood of returning that employer to a financially viable condition. In awarding any grant under this section, the commissioner shall take appropriate measures to ensure accountability and a positive return on the public's investment. To the extent that grant funds have been transferred from the Job Retention Program in accordance with section 13063-C, subsection 4, the commissioner shall give priority to projects that are reasonably expected to return a former certified retained business, as defined in section 13063-C, to financial viability or its facilities to appropriate productive use. Rules adopted pursuant to this section are routine technical rules as defined in chapter 375, subchapter II-A. [2001, c. 680, §2 (RPR).]

SECTION HISTORY

1999, c. 731, §§MMM1,VVV1 (NEW). RR 2001, c. 1, §12 (COR). 2001, c. 680, §2 (RPR).






Article 2-A: MAINE MICROENTERPRISE INITIATIVE

5 §13063-E. Maine Microenterprise Initiative Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §VVV1 (NEW). 2001, c. 471, §A6 (RP).



5 §13063-F. Application process (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §VVV1 (NEW). 2001, c. 471, §A6 (RP).



5 §13063-G. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §VVV1 (NEW). 2001, c. 471, §A6 (RP).



5 §13063-H. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §VVV1 (NEW). 2001, c. 471, §A6 (RP).






Article 2-B: MAINE MICROENTERPRISE INITIATIVE

5 §13063-J. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 471, Pt. A, §7 (NEW).]

1. Community-based organization. "Community-based organization" means a nonprofit organization that has:

A. A viable plan for providing training and technical assistance to microenterprises; [2001, c. 471, Pt. A, §7 (NEW).]

B. Broad-based community support; [2001, c. 471, Pt. A, §7 (NEW).]

C. An adequate source of operating capital; and [2001, c. 471, Pt. A, §7 (NEW).]

D. A demonstrated need for funding to provide training and technical assistance to microenterprises. [2001, c. 471, Pt. A, §7 (NEW).]

[ 2001, c. 471, Pt. A, §7 (NEW) .]

2. Fund. "Fund" means the Maine Microenterprise Initiative Fund established in section 13063-K.

[ 2001, c. 471, Pt. A, §7 (NEW) .]

3. Microenterprise. "Microenterprise" means a business located in the State that produces goods or provides services and has fewer than 10 full-time equivalent employees.

[ 2001, c. 471, Pt. A, §7 (NEW) .]

SECTION HISTORY

2001, c. 471, §A7 (NEW).



5 §13063-K. Maine Microenterprise Initiative Fund

1. Fund established. The Maine Microenterprise Initiative Fund is established as a nonlapsing fund administered by the department. The fund consists of money appropriated to it by the Legislature from the General Fund and eligible investment earnings from fund assets. The fund must be held separate from all other money, funds and accounts, and all eligible investment earnings from fund assets must be credited to the fund.

[ 2001, c. 471, Pt. A, §7 (NEW) .]

2. Fund purposes. The department shall administer the fund to provide grants to community-based organizations to aid them in providing technical assistance and training to microenterprises.

[ 2001, c. 471, Pt. A, §7 (NEW) .]

SECTION HISTORY

2001, c. 471, §A7 (NEW).



5 §13063-L. Application process

1. Process established. The department shall adopt rules establishing an application process for fund grants for the purposes set forth in section 13063-K, subsection 2. In establishing the application process, the department shall consult with business experts involved with microenterprises in the State.

[ 2001, c. 471, Pt. A, §7 (NEW) .]

2. Process requirements. The application process must be competitive. An applicant shall specify whether a grant is sought for microenterprise technical assistance or training or a combination thereof. In making grants, the department shall give priority to applications that:

A. Are joint applications by 2 or more community-based organizations or otherwise provide for cooperation among community-based organizations; [2001, c. 471, Pt. A, §7 (NEW).]

B. Target aid to low-income individuals; or [2001, c. 471, Pt. A, §7 (NEW).]

C. Target aid to areas of high unemployment or to underserved areas of the State. [2001, c. 471, Pt. A, §7 (NEW).]

The department may establish additional criteria for assessing applications for fund grants.

[ 2001, c. 471, Pt. A, §7 (NEW) .]

SECTION HISTORY

2001, c. 471, §A7 (NEW).



5 §13063-M. Rules

The department shall adopt rules necessary to carry out this article. Rules adopted pursuant to this article are routine technical rules as defined in chapter 375, subchapter II-A. [2001, c. 471, Pt. A, §7 (NEW).]

SECTION HISTORY

2001, c. 471, §A7 (NEW).



5 §13063-N. Report

The department shall submit to the joint standing committee of the Legislature having jurisdiction over business and economic development matters an update on the fund by January 1, 2001 and every year thereafter. [2001, c. 471, Pt. A, §7 (NEW).]

SECTION HISTORY

2001, c. 471, §A7 (NEW).



5 §13063-O. Microenterprise initiative fund program review

1. Accounting and reporting requirements. The department shall:

A. Maintain an accurate accounting of the use of all program funds as required by state procedures and program guidelines, including a detailed accounting of all program funding sources and expenditures; and [2009, c. 337, §4 (AMD).]

B. [2009, c. 337, §4 (RP).]

C. Each year, submit a report to the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters. The report must include:

(1) An accounting of the use of all program funds received and expended since the program's inception;

(2) A summary of the status of any approved projects;

(3) A summary of the results of any completed projects;

(4) Evaluation data and assessment consistent with section 13056-A; and

(5) Other information required to be submitted and evaluated by the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters. [2009, c. 337, §4 (AMD).]

[ 2009, c. 337, §4 (AMD) .]

2. Report. The department shall report no later than January 15th of each year.

[ 2003, c. 451, Pt. MMM, §1 (NEW) .]

3. Rulemaking. The department shall adopt major substantive rules pursuant to chapter 375, subchapter 2-A to implement this section.

[ 2003, c. 451, Pt. MMM, §1 (NEW) .]

SECTION HISTORY

2003, c. 451, §MMM1 (NEW). 2009, c. 337, §4 (AMD).






Article 2-C: MAINE WORKFORCE OPPORTUNITIES PROGRAM

5 §13063-R. Maine Workforce Opportunities Program (WHOLE SECTION TEXT EFFECTIVE UNTIL 3/31/21) (WHOLE SECTION TEXT REPEALED 3/31/21)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 3/31/21)

(WHOLE SECTION TEXT REPEALED 3/31/21)

1. Definitions. As used in this article, unless the context otherwise indicates, the following terms have the following meanings.

A. "Departments" means the Department of Economic and Community Development and the Department of Labor. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

B. "Fund" means the Maine Workforce Opportunities Marketing Fund established in subsection 5. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

C. "Program" means the Maine Workforce Opportunities Program established in subsection 2. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

D. "Qualified employee" means an employee qualified to participate in the program and listed in the qualified employee registry created pursuant to subsection 3. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

E. "Qualified employee registry" means the electronic registry that contains a list of qualified employees created pursuant to subsection 3. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

F. "Qualified employer" means an employer who has registered with the program in accordance with rules adopted under subsection 4. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

G. "Qualified employer registry" means the electronic registry that contains a list of qualified employers created pursuant to subsection 4. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

2. Program established. The Maine Workforce Opportunities Program is established as a pilot project that seeks to match qualified employees with positions at companies in the State representing industries with significant unmet demand for skilled labor by promoting incentives, including a tax credit for an employee's education costs, when applicable, through the Job Creation Through Educational Opportunity Program established in Title 20-A, section 12542 and through other programs or initiatives operated by the State that seek to attract new employees to businesses in this State. The program is designed to achieve the following goals:

A. Promote economic opportunity and growth by providing an incentive to those individuals with certain skills and experience in occupations when there exists a demonstrable gap between the number of available jobs requiring those skills and experience and a smaller number of individuals willing and able to accept and succeed in those jobs; [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

B. Assist businesses by providing them with a registry of skilled and available individuals; [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

C. Offer incentives to individuals to pursue educational, training and retraining opportunities; [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

D. Keep individuals in the State through education tax credits and the opportunity to secure jobs in industries with significant demand; and [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

E. Provide immediate support for economic development in the State during a period during which comprehensive long-term workforce development solutions are implemented. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

3. Creation of qualified employee registry. Working with the Maine Community College System, the University of Maine System, career centers, private postsecondary educational institutions, relevant trade associations and other entities as appropriate, the Department of Labor, in accordance with rules adopted by the departments, shall create an electronic registry of qualified employees.

The Department of Economic and Community Development shall manage the qualified employee registry and shall coordinate with the Department of Labor when supplying information from the qualified employee registry to qualified employers.

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

4. Creation of qualified employer registry. Working with employers, the Department of Labor, the Maine Community College System, the University of Maine System, private postsecondary educational institutions, relevant trade associations and other entities as appropriate, the Department of Economic and Community Development, in accordance with rules adopted by the departments, shall create an electronic registry of qualified employers.

The Department of Economic and Community Development shall manage the qualified employer registry and shall coordinate with the Department of Labor when supplying information from the qualified employer registry to qualified employees.

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

5. Fund established. The Maine Workforce Opportunities Marketing Fund is established to receive contributions from public and private entities.

A. Payments from the fund must be used solely for the purpose of financing the marketing and promotion of the program to prospective employees, employers and tourists visiting this State and to a national and international audience. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

B. The Commissioner of Economic and Community Development shall administer the fund. The commissioner may adopt routine technical rules, as defined in chapter 375, subchapter 2-A, to implement this subsection. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

6. Eligibility limited. A qualified employee becomes ineligible for the program if:

A. The qualified employee leaves the employment of the qualified employer first employing the qualified employee; [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

B. The qualified employee is employed in a different position with a qualified employer; or [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

C. The qualified employee's qualified employer opts out of the program. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

7. Monitoring, evaluation and annual report. For any year in which the program is funded, the departments shall use an independent nonpartisan reviewer to complete a comprehensive evaluation of the program, using both quantitative and qualitative data and including an analysis of the return on investment of the program. The evaluation must consider, at a minimum, the effectiveness of education tax credits as a catalyst for employment, the effect on employee productivity and performance and the impact on the demand for skilled workers in industries in the State. The evaluation must measure the results of the program over time, including a longitudinal analysis that captures productivity and other outcomes related to the program and a determination of the impact on the addition of net new jobs to the State. The departments shall jointly submit a report to the joint standing committee of the Legislature having jurisdiction over labor matters by February 1st of each year on the status of the program and on the evaluation data collected and analyzed.

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

8. Rules. The departments shall adopt rules to implement this article. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

9. Insufficient funding. Notwithstanding any other provision of this section, if the State does not receive sufficient funds to fund this program or if funds are deappropriated so as to result in insufficient funding, the State is not obligated to make payments under this program.

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

10. Repeal. This section is repealed March 31, 2021.

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

SECTION HISTORY

2013, c. 443, §1 (NEW). 2013, c. 443, §4 (AFF).






Article 3: TOURISM

5 §13064. Findings (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (COR). 1995, c. 560, §B5 (RP).



5 §13065. Office of Tourism (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (COR). RR 1993, c. 1, §16 (COR). 1995, c. 560, §B5 (RP).



5 §13066. Historical marker program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (COR). 1995, c. 560, §B5 (RP).



5 §13066-A. Impulse Traveler Program (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §13 (RNU). 1991, c. 591, §III21 (NEW). 1993, c. 471, §1 (RP).



5 §13066-B. Tourism marketing and development strategy (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 471, §2 (NEW). 1995, c. 368, §K1 (AMD). 1995, c. 560, §B5 (RP).



5 §13067. Maine Tourism Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (COR). 1995, c. 560, §B5 (RP).



5 §13068. Travel Promotion Matching Fund Program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). RR 1991, c. 1, §13 (COR). 1991, c. 528, §III21 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III21 (NEW). 1995, c. 560, §B5 (RP).



5 §13069. Maine State Film Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1995, c. 560, §B5 (RP). 1995, c. 688, §8 (AMD). 2007, c. 466, Pt. A, §23 (RP).



5 §13069-A. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1995, c. 560, §B5 (RP).



5 §13070. Director of the Maine State Film Office (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1995, c. 560, §B5 (RP).






Article 4: INTERNATIONAL COMMERCE DIVISION

5 §13070-A. International Commerce Division; established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1995, c. 648, §2 (RP).



5 §13070-B. International Commerce Division; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1995, c. 648, §2 (RP).



5 §13070-C. International Trade Director

1. Appointment. The Governor shall appoint a full-time International Trade Director, subject to review by the joint standing committee of the Legislature having jurisdiction over business and economic development matters and confirmation by the Legislature, who shall serve at the pleasure of the Governor. The director shall report to the commissioner in the execution of the director's responsibilities.

[ 1995, c. 648, §3 (NEW) .]

2. Duties. The International Trade Director shall implement the State's policies with respect to development of international trade opportunities for the State's businesses and citizens. The director shall serve as the State's diplomat and shall advocate within the State and abroad on behalf of the State and the State's international community.

The director shall serve as the president of the Maine International Trade Center upon confirmation by the center's Board of Directors of the Maine International Trade Center. The director shall oversee activities of the center and has the duties and responsibilities as provided in Title 10, chapter 107-B.

[ 1995, c. 648, §3 (NEW) .]

SECTION HISTORY

1995, c. 648, §3 (NEW).






Article 5: COMMISSION ON INVESTMENT CAPITAL

5 §13070-F. Commission on Investment Capital (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (RNU). MRSA T. 5, §13070-I (RP).



5 §13070-G. Duties and responsibilities of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (RNU). 1993, c. 182, §1 (AMD). MRSA T. 5, §13070-I (RP).



5 §13070-H. Agency cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (RNU). MRSA T. 5, §13070-I (RP).



5 §13070-I. Sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (RNU). 1993, c. 182, §2 (AMD). 1993, c. 725, §2 (AMD). 1993, c. 725, §4 (AFF). MRSA T. 5, §13070-I (RP).






Article 6: RETURN ON PUBLIC INVESTMENT FROM ECONOMIC DEVELOPMENT INCENTIVES

5 §13070-J. Business disclosure associated with eligibility for public subsidies and incentives

1. Definitions. As used in this article, unless the context otherwise indicates, the following terms have the following meanings.

A. [2001, c. 481, §2 (RP).]

B. "Commissioner" means the Commissioner of Economic and Community Development. [1997, c. 761, §2 (NEW).]

C. "Department" means the Department of Economic and Community Development. [1997, c. 761, §2 (NEW).]

D. "Economic development incentive" means federal and state statutorily defined programs that receive state funds, dedicated revenue funds and tax expenditures as defined by section 1666 whose purposes are to create, attract or retain business entities related to business development in the State, including but not limited to:

(1) Assistance from Maine Quality Centers under Title 20-A, chapter 431-A;

(2) The Governor's Jobs Initiative Program under Title 26, chapter 25, subchapter 4;

(3) Municipal tax increment financing under Title 30-A, chapter 206;

(4) The jobs and investment tax credit under Title 36, section 5215;

(5) The research expense tax credit under Title 36, section 5219-K;

(6) Reimbursement for taxes paid on certain business property under Title 36, chapter 915;

(7) Employment tax increment financing under Title 36, chapter 917;

(8) The shipbuilding facility credit under Title 36, chapter 919;

(9) The credit for seed capital investment under Title 36, section 5216-B; and

(11) The credit for Maine fishery infrastructure investment under Title 36, section 5216-D. [2013, c. 588, Pt. A, §7 (AMD).]

E. "Economic development proposal" means proposed legislation that establishes a new program or that expands an existing program that:

(1) Is intended to encourage significant business expansion or retention in the State; and

(2) Contains a tax expenditure, as defined in section 1664, or a budget expenditure with a cost that is estimated to exceed $100,000 per year. [1999, c. 768, §1 (NEW).]

[ 2013, c. 588, Pt. A, §7 (AMD) .]

2. Disclosure. Each applicant for an economic development incentive described in subsection 1, paragraph D, subparagraphs (1) to (4) and (7) shall at a minimum identify in writing:

A. The public purpose that will be served by the business through use of the economic development incentive and the specific uses to which the benefits will be put; and [2001, c. 481, §2 (AMD).]

B. The goals of the business for the number, type and wage levels of jobs to be created or retained as a result of the economic development incentive received. [2001, c. 481, §2 (AMD).]

Applications filed under this subsection are public records for purposes of Title 1, chapter 13.

[ 2001, c. 481, §2 (AMD) .]

3. Report.

[ 2009, c. 337, §5 (RP) .]

4. Agency reports. The following agencies shall submit the following reports.

A. The State Tax Assessor shall submit a report by October 1st annually to the Legislature identifying the amount of public funds spent and the amount of revenues foregone as the result of economic development incentives. The report must identify the amount of the economic development incentives under the jurisdiction of the Bureau of Revenue Services received by each business to the extent permitted under Title 36, section 191 and other provisions of law concerning the confidentiality of information. [2001, c. 481, §2 (AMD).]

B. The Commissioner of Labor shall report by October 1st annually to the Legislature on the amount of public funds spent on workforce development and training programs directly benefiting businesses in the State. The report must identify the amount of economic development incentives under the jurisdiction of the Department of Labor received by each business and the public benefit resulting from those economic development incentives. [2001, c. 481, §2 (AMD).]

C. The Maine Community College System shall report by October 1st annually to the Legislature on the amount of public funds spent on job training programs directly benefiting businesses in the State. The report must identify the amount of economic development incentives under the jurisdiction of the system received by each business and the public benefit resulting from those economic development incentives. [2001, c. 481, §2 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

D. [2009, c. 337, §5 (RP).]

E. [2009, c. 337, §5 (RP).]

F. [2009, c. 337, §5 (RP).]

[ 2009, c. 337, §5 (AMD) .]

5. (REALLOCATED FROM T. 5, §13070-J, sub-§6) Rules. Rules adopted by the commissioner under this section are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2009, c. 337, §5 (AMD) .]

6. Rules.

[ 1997, c. 761, §2 (NEW); 1999, c. 790, Pt. A, §3 (RAL) .]

SECTION HISTORY

1997, c. 761, §2 (NEW). 1999, c. 768, §§1,2 (AMD). 1999, c. 790, §A3 (AMD). RR 2001, c. 2, §A11 (COR). 2001, c. 481, §2 (AMD). 2001, c. 642, §§1-3 (AMD). 2001, c. 642, §12 (AFF). 2001, c. 652, §2 (AMD). 2001, c. 710, §§2,3 (AMD). 2001, c. 710, §4 (AFF). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 519, §TTT1 (AMD). 2009, c. 337, §5 (AMD). 2011, c. 380, Pt. HHHH, §1 (AMD). 2011, c. 573, §1 (AMD). 2013, c. 588, Pt. A, §7 (AMD).



5 §13070-K. Economic development incentive contract

If the commissioner enters into a contractual relationship with a business regarding the provision of an economic development incentive in return for the business's agreement to locate, expand or retain its facilities in the State, that contract must contain a statement of the State's expected public benefit from its investment of public funds. [2001, c. 481, §3 (AMD).]

SECTION HISTORY

1997, c. 761, §2 (NEW). 2001, c. 481, §3 (AMD).



5 §13070-L. Economic Development Incentive Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 761, §2 (NEW). 1999, c. 768, §3 (AMD). 2001, c. 481, §4 (RP).



5 §13070-M. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 761, §2 (NEW). 1999, c. 768, §4 (AMD). 2001, c. 481, §5 (RP).



5 §13070-N. Maine Technology Institute Director (REALLOCATED TO TITLE 5, SECTION 15310)

(REALLOCATED TO TITLE 5, SECTION 15310)

SECTION HISTORY

1999, c. 401, §AAA2 (NEW). 1999, c. 708, §3 (RAL).



5 §13070-O. Evaluation of economic development proposals

1. Criteria. An economic development proposal must:

A. Have a program name that accurately describes the nature of the program; [1999, c. 768, §5 (NEW).]

B. Have specific stated objectives, such as the number of jobs to be created or retained, the wage levels and benefits associated with those jobs or a project with significant value to the State or a community within the State; [1999, c. 768, §5 (NEW).]

C. Specify a method to measure whether the objectives of the program have been met; [1999, c. 768, §5 (NEW).]

D. Require that a business that receives benefits under the program report on the use of the benefits received; [1999, c. 768, §5 (NEW).]

E. Require that the appropriate joint standing committee of the Legislature review the program at specific and regular intervals; [1999, c. 768, §5 (NEW).]

F. Provide incentives for a business to meet objectives of the program and, when incentives are provided in anticipation of contractual performance, penalties for a business that does not meet the objectives of the program; [2007, c. 434, §4 (AMD).]

G. Provide a cost analysis of the program based on at least a 10-year period; [2007, c. 434, §5 (AMD).]

H. Have a clearly defined public purpose; [2007, c. 434, §6 (NEW).]

I. In addition to standard data, report performance data specific to its goals and objectives annually to the entity that is assigned to coordinate the State's portfolio of economic development programs; and [2007, c. 434, §7 (NEW).]

J. Require that a business that receives benefits under the program have a business statement that includes the requirements of section 13070-J, subsection 2. [2007, c. 434, §8 (NEW).]

[ 2007, c. 434, §§4-8 (AMD) .]

2. Review of criteria. The department shall review each economic development proposal and any information relevant to the proposal and shall report to the joint standing committee of the Legislature having jurisdiction over the proposal on the extent to which the proposal meets the criteria specified in subsection 1.

[ 1999, c. 768, §5 (NEW) .]

SECTION HISTORY

1999, c. 768, §5 (NEW). 2007, c. 434, §§4-8 (AMD).









Subchapter 3: TOURISM AND COMMUNITY DEVELOPMENT

Article 1: COMMUNITY DEVELOPMENT

5 §13071. Findings

The Legislature finds that the strength of the State's economy is based on the strength of the local economies of municipalities and their ability to adjust to the dramatic changes in the national and international economies. The Legislature also recognizes the need for the coordination of state, regional and local efforts and resources to produce solid economic growth and development for the State. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

Economic growth and development is not limited exclusively to the generation of new businesses and business expansions. It requires sufficient housing and infrastructure facilities, planning and availability of an educated and well-trained labor force which are necessary to the prosperity of municipalities. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

It is necessary to coordinate the development and delivery of community programs. By coordinating and focusing various community development programs, the impact of these programs can be far more effective. The existence of a central community development agency can improve and facilitate communication and assistance between the State and its municipalities. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

By working together, coordinating resources and developing policies which are mutually consistent and consistent with an overall state strategy, the State and its municipalities can realize their potential and prosperity in the future. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW).



5 §13071-A. Maine Promotion Council Cooperative (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 181, §1 (NEW). 2003, c. 673, §M7 (RP).



5 §13072. Community development

The Office of Community Development shall assist municipalities in planning for and achieving economic growth and development while, at the same time, preserving and protecting their resources and assets. To achieve this purpose, the department, through the office, shall strive to remove barriers to balanced economic growth and provide planning, technical and financial resources to the municipalities to enhance economic development. [2003, c. 198, §2 (AMD).]

The Director of the Office of Community Development shall administer the office in accordance with the policies of the commissioner and the provisions of this chapter. The director has the following powers and duties. [2003, c. 198, §3 (AMD).]

1. Establish communication network. The director shall establish a communication network by which information, resources and assistance are transferred between State Government and the municipalities.

A. The director shall work with municipalities and regional community and economic development organizations. The director shall work closely with persons or organizations representing municipalities and with regional community and economic development organizations to address the development needs, problems and opportunities of municipalities and regions. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

2. Designate local and regional community and economic development organizations. The director shall monitor the activities of designated public and private, local and regional community and economic development organizations. In order to receive financial assistance and resources from the department, an agency must demonstrate the effective administration of programs and services and the effectiveness of these programs.

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

3. Development grants. The director, with the approval of the commissioner, may provide grants to municipalities and regional development organizations for the purpose of creating economic and community development strategies and policies.

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

4. Provide information. The director shall provide municipalities with information about the department's programs and services and shall refer municipalities to the offices and programs within the State that can best assist them.

[ 1995, c. 395, Pt. D, §6 (AMD) .]

5. Work with state agencies. The director shall work with other state agencies that administer community and economic development programs and services used by municipalities. The director shall strive to coordinate department programs and services with the programs and services of these agencies.

[ 1987, c. 816, Pt. P, §9 (AMD) .]

6. Administer Community Industrial Buildings Program.

[ 2001, c. 703, §4 (RP) .]

7. Oversee community development resources and programs. The director shall oversee the implementation of community development programs to include at a minimum:

A. The Community Development Block Grant Program; and [2011, c. 655, Pt. FF, §1 (AMD); 2011, c. 655, Pt. FF, §16 (AFF).]

B. [1987, c. 816, Pt. P, §10 (RP).]

C. [1987, c. 816, Pt. P, §10 (RP).]

D. [1995, c. 395, Pt. D, §7 (RP).]

E. [1993, c. 92, §13 (RP).]

F. [1995, c. 395, Pt. D, §7 (RP).]

G. Training and certification for municipal code enforcement officers under Title 30-A, chapter 187, subchapter 5. [2011, c. 655, Pt. FF, §1 (NEW); 2011, c. 655, Pt. FF, §16 (AFF).]

[ 2011, c. 655, Pt. FF, §1 (AMD); 2011, c. 655, Pt. FF, §16 (AFF) .]

8. Provide technical assistance. The director shall oversee delivery of technical assistance and resources to municipalities and regional community and economic development organizations for the purpose of encouraging economic growth while maintaining the quality of life.

[ 1995, c. 395, Pt. D, §8 (AMD) .]

9. Provide technical assistance and resources for local parks and recreation development.

[ 1987, c. 816, Pt. P, §12 (RP) .]

10. Enforcement assistance program.

[ 1995, c. 395, Pt. D, §9 (RP) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1987, c. 816, §§P8-P12 (AMD). 1991, c. 622, §§F8-12 (AMD). 1993, c. 92, §§12,13 (AMD). 1995, c. 395, §§D6-9 (AMD). 1995, c. 560, §§B8-10 (AMD). 2001, c. 703, §4 (AMD). 2003, c. 198, §§2,3 (AMD). 2011, c. 655, Pt. FF, §1 (AMD). 2011, c. 655, Pt. FF, §16 (AFF).



5 §13073. Community Development Block Grant Program

The director shall implement the Community Development Block Grant Program pursuant to the United States Housing and Community Development Act of 1974, Title 1, and its subsequent amendments. For purposes of this section, "program" means the Community Development Block Grant Program and "fund" means the Community Development Revolving Loan Fund. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

1. Revolving loan fund. The Community Development Block Grant Program shall include the Community Development Revolving Loan Fund which shall be a nonlapsing revolving fund.

[ 1987, c. 534, Pt. A, §§ 17, 19 (NEW) .]

2. Repayments to fund. To this fund shall be credited all repayments of grants made to municipalities that elect not to retain those funds under the fund part of the program, including interest, penalties and other fees and charges related to fund grants.

[ 1987, c. 534, Pt. A, §§ 17, 19 (NEW) .]

3. Investment of fund money. Money in the fund not needed to meet the current obligations of the program shall be deposited with the Treasurer of State to the credit of the fund and may be invested in such manner as is provided by law. Interest received on that investment shall be credited to the fund.

[ 1987, c. 534, Pt. A, §§ 17, 19 (NEW) .]

4. Legislative allocation of fund required. The Department of Economic and Community Development shall submit to the Legislature, through the budget process as required by chapter 149, its recommendations for disbursement from the fund.

[ 1987, c. 534, Pt. A, §§ 17, 19 (NEW) .]

5. Expenditures from fund. Upon approval of the allocation by the Legislature and approval of the allotment by the Governor, the State Controller shall authorize expenditures from the fund as approved by the department for the following purposes:

A. Administrative expenses related to the fund; [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

B. Grants to cities and towns under the fund; and [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

C. Grants related to the fund and to other public and private organizations. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

[ 1987, c. 534, Pt. A, §§ 17, 19 (NEW) .]

6. Encumbered balances at year-end. At the end of each fiscal year, all encumbered balances in the Community Development Block Grant may be carried twice.

[ 1989, c. 7, Pt. O, §3 (NEW) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 7, §O3 (AMD).



5 §13073-A. Regional Economic Development Assistance Fund

The Director of the Office of Community Development shall administer the Regional Economic Development Assistance Fund, referred to in this section as the "fund." [2003, c. 198, §4 (AMD).]

1. Fund established. The fund is established as a nonlapsing fund within the Office of Community Development.

[ 2003, c. 198, §5 (AMD) .]

2. Fund purpose. The purpose of the fund is to provide funding to develop effective local and regional economic development programs. The department shall administer the fund to award start-up grants to nonprofit local or regional community organizations that are providing local or regional economic development programs.

[ 1999, c. 731, Pt. VVV, §2 (NEW) .]

3. Application process. The department shall adopt rules establishing an application process for fund grants for the purposes set forth in this section.

[ 1999, c. 731, Pt. VVV, §2 (NEW) .]

4. Competitive procedure. Funds must be dispersed in accordance with a competitive, quality-based selection procedure as established and administered by the department.

[ 1999, c. 731, Pt. VVV, §2 (NEW) .]

5. Preference in awards. In awarding grants, the department shall give preference to those projects or programs that will benefit economically distressed communities and regions. In determining preference, the department shall consider such factors as unemployment rates, per capita income, educational attainment, business failures and dependence upon mature or dominant industries.

[ 1999, c. 731, Pt. VVV, §2 (NEW) .]

6. Local match requirements. All funds awarded must be matched by local funds on a minimum one-to-one basis.

[ 1999, c. 731, Pt. VVV, §2 (NEW) .]

7. Rules. The department shall adopt rules necessary to carry out this section. Rules adopted pursuant to this section are routine technical rules as defined in chapter 375, subchapter II-A.

[ 1999, c. 731, Pt. VVV, §2 (NEW) .]

SECTION HISTORY

1999, c. 731, §VVV2 (NEW). 2003, c. 198, §§4,5 (AMD).



5 §13073-B. Maine Downtown Center

1. Establishment. The Maine Downtown Center, referred to in this section as "the center," is established to encourage downtown revitalization in the State.

[ 2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF) .]

2. Purpose. The center serves the following functions:

A. To advocate for downtown revitalization; [2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF).]

B. To promote awareness about the importance of vital downtowns; [2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF).]

C. To serve as a clearinghouse for information relating to downtown development; and [2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF).]

D. To provide training and technical assistance to communities that demonstrate a willingness and ability to revitalize their downtowns. [2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF).]

[ 2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF) .]

3. Collaboration. The Department of Agriculture, Conservation and Forestry shall work collaboratively with the Commissioner of Economic and Community Development, the Maine Development Foundation and other state agencies to coordinate the programs of the center.

[ 2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

4. Funding. The center shall develop a plan for the ongoing funding of the center.

[ 2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF) .]

5. Definition. For the purposes of this section, "downtown" has the same meaning as in Title 30-A, section 4301, subsection 5-A.

[ 2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF) .]

SECTION HISTORY

2011, c. 655, Pt. JJ, §4 (NEW). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).



5 §13074. Local grants program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1987, c. 816, §P13 (RP).



5 §13074-A. Maine Natural Heritage Program (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §F13 (NEW). 1993, c. 92, §14 (RP).



5 §13075. Economic Corridor Action Grant Program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 855, §1 (NEW). 1989, c. 105, (AMD). 1989, c. 502, §D3 (AMD). 1989, c. 700, §A20 (AMD). 1989, c. 702, §E4 (RP). 2007, c. 466, Pt. A, §24 (RP).






Article 1-A: NATURAL AREAS

5 §13076. Natural Resources Information and Mapping Center (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 92, §15 (NEW). 1995, c. 395, §§D10,11 (AMD). 1995, c. 502, §E32 (AMD). 1999, c. 556, §6 (RP). 1999, c. 592, §1 (AMD). 2001, c. 471, §B1 (AMD).



5 §13077. Natural Areas Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 92, §15 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §6 (RP).



5 §13078. Responsibilities of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 92, §15 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §6 (RP).



5 §13079. Natural Areas Conservation Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 92, §15 (NEW). 1999, c. 556, §6 (RP).






Article 1-B: LORING DEVELOPMENT AUTHORITY OF MAINE

5 §13080. Loring Development Authority of Maine established

The Loring Development Authority of Maine is established as a body corporate and politic and a public instrumentality of the State to carry out the provisions of this article and shall take title, acquire and manage the properties within the geographical boundaries of Loring Air Force Base in the name of the State. [1993, c. 729, §2 (RPR).]

SECTION HISTORY

1993, c. 474, §1 (NEW). 1993, c. 729, §1 (RPR).



5 §13080-A. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 474, §1 (NEW).]

1. Authority. "Authority" means the Loring Development Authority of Maine.

[ 1993, c. 474, §1 (NEW) .]

2. Base area. "Base area" means the area within the geographic boundaries of Loring Air Force Base.

[ 1993, c. 474, §1 (NEW) .]

3. Bond. "Bond" means a bond or note or other evidence of indebtedness authorized under this article, whether issued under or pursuant to a bond resolution, trust indenture, loan or other security agreement.

[ 1993, c. 474, §1 (NEW) .]

4. Department. "Department" means the Department of Economic and Community Development or its successor.

[ 1993, c. 474, §1 (NEW) .]

5. Governing body. "Governing body" means, for a municipality, the municipal legislative body as defined by Title 30-A, section 2001 or, for a county, the board of county commissioners.

[ 1993, c. 474, §1 (NEW) .]

6. Loring Air Force Base. "Loring Air Force Base" or "base" means those properties and facilities within the geographic boundaries of the United States Department of Defense air force base at Limestone existing on July 13, 1993. "Base" also includes the Madawaska dam site, the Loring Water System, the Loring #3 communications site in Limestone, the pipeline from Searsport to Limestone and other geographically separate property that the authority determines should be considered part of the base, if the municipality in which the property is located has chosen not to accept the property and utilize it for other purposes.

[ 2003, c. 598, §1 (AMD) .]

7. Operating revenues. "Operating revenues" means funds available to the authority from fees, fares, rental or sale of property and miscellaneous revenue and interest generated by the airport and collected in accordance with the provisions of the Surplus Property Act, 49 United States Code App. Section 2210 and Federal Aviation Administration Order 5190.6A.

[ 1993, c. 729, §2 (AMD) .]

8. Primary impact community. "Primary impact community" means the municipalities of Caribou, Caswell, Fort Fairfield, Limestone, Presque Isle and Van Buren and Aroostook County.

[ 1993, c. 474, §1 (NEW) .]

9. Readjustment or reuse. "Readjustment" or "reuse" means an alternative use of the base facility from its use as a military installation.

[ 1993, c. 474, §1 (NEW) .]

10. Real or personal property. "Real or personal property" means those properties and assets transferred by the United States Government or the United States Air Force pursuant to the closure of Loring Air Force Base.

[ 1993, c. 474, §1 (NEW) .]

11. Reconstruct or reconstruction. "Reconstruct" or "reconstruction" means any activities undertaken to maintain the properties of Loring Air Force Base, or any part of those properties, as a modern, safe and efficient facility and includes, but is not limited to, any rebuilding, redesign, improvement or enlargement of the real properties or environmental mitigation activities on base properties.

[ 1993, c. 474, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). 1993, c. 729, §2 (AMD). 1995, c. 495, §1 (AMD). RR 1997, c. 2, §19 (COR). 2003, c. 598, §1 (AMD).



5 §13080-B. Loring Development Authority of Maine; powers; membership; obligations

1. Powers. The authority is a public municipal corporation and may:

A. Sue and be sued; [1993, c. 474, §1 (NEW).]

B. Adopt bylaws or regulations consistent with this article for the governance of its affairs; [1993, c. 474, §1 (NEW).]

C. Exercise all of the general powers of corporations under Title 13-C, section 302; [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §3 (COR).]

D. Exercise the power of eminent domain; [1993, c. 474, §1 (NEW).]

E. Provide for the public safety by imposing appropriate regulations, regulating appropriate use of the base facilities and enforcing laws and regulations as they apply to the use of the base facilities; [1993, c. 474, §1 (NEW).]

F. Charge and collect fees, charges and rents for the use of the properties and other services and use the proceeds of those fees, charges and rents for the purposes provided in this article, both subject to and in accordance with any agreement with bondholders that may be made as provided in this article. Fees, charges and rents collected from properties contained in the public benefit transfer or otherwise generated by the airport must be used to support the development, maintenance and operation of aeronautical facilities and in accordance with Federal Aviation Administration Order 5190.6A; [1993, c. 729, §3 (AMD).]

G. Contract with the Federal Government or its instrumentalities or agencies, this State or its agencies, instrumentalities or municipalities, public bodies, private corporations, partnerships, associations, individuals and other persons to carry out the purposes of this article; [2003, c. 598, §2 (AMD).]

H. Accept the cooperation of the Federal Government or its agencies in the construction, maintenance, reconstruction, operation and financing of the readjustment of the base and take necessary actions to utilize that aid and cooperation; [1993, c. 474, §1 (NEW).]

I. Borrow money and apply for and accept advances, loans, grants, contributions and other forms of financial assistance from the Federal Government, the State, a municipality or other public body or from other sources, public or private, for the purposes of this article, give any security that is required and enter into and carry out contracts in connection with that financial assistance; [1993, c. 474, §1 (NEW).]

J. Borrow money, make, issue and sell at public or private sale negotiable notes, bonds and other evidences of indebtedness or obligation of the authority for the purposes under this article and secure the payment of that obligation or any part of that obligation by pledge of all or any part of the operating revenues or other revenues or property of the authority; [2003, c. 598, §2 (AMD).]

K. Enter into loan or security agreements with borrowers or one or more lending institutions, including, but not limited to, banks, insurance companies and pension funds, or trustees for those institutions for the purposes for which bonds may be issued and exercise with respect to those loan or security agreements all of the powers delineated in this article for the issuance of bonds; [2003, c. 598, §2 (AMD).]

L. Provide from operating revenues for the maintenance, construction or reconstruction of facilities to ensure the public safety for which the authority has not otherwise provided and in keeping with limitations set forth in paragraph F; [1993, c. 729, §3 (AMD).]

M. Use operating revenues to provide payment of obligations, if any, due to the United States to implement the readjustment or reuse of the facility. Use of operating revenues for this purpose must be in accordance with the provisions of the Surplus Property Act, 50 United States Code App. Section 1622 et seq. and Federal Aviation Administration Order 5190.6A; [1993, c. 729, §3 (AMD).]

N. Adopt rules pursuant to the Maine Administrative Procedure Act; and [1993, c. 474, §1 (NEW).]

O. Take all other lawful action necessary and incidental to these powers. [1993, c. 474, §1 (NEW).]

[ 2003, c. 598, §2 (AMD) .]

2. Membership; appointment. The authority is governed by a board of trustees composed of 13 voting members appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over economic development matters and to confirmation by the Senate.

A. Trustees are appointed for 4-year terms except that, for initial appointments, 3 trustees are appointed to one-year terms, 3 trustees to 2-year terms, 2 trustees to 3-year terms, 4 trustees to 4-year terms and the commissioner designated pursuant to paragraph D serves at the pleasure of the Governor. [1995, c. 166, §1 (AMD).]

B. A trustee continues to hold office until a successor is appointed and qualified, but the term of the successor is not altered from the original expiration date of the holdover trustee's term. [1993, c. 474, §1 (NEW).]

C. The Governor shall make 12 appointments, of which no less than 7 must be from candidates who are residents of Aroostook County and are nominated by the primary impact communities. The Governor shall appoint members who reflect the diversity of interests represented by these communities. At least 4 of the remaining appointments must be from candidates who are not residents of Aroostook County. [1995, c. 166, §1 (AMD).]

D. The Governor shall designate a commissioner of a department of State Government to be a voting, ex officio member of the board of trustees. [1993, c. 474, §1 (NEW).]

[ 1995, c. 166, §1 (AMD) .]

3. Quorum. Seven members constitute a quorum. Seven affirmative votes are required for the board to take action.

[ 1995, c. 166, §1 (AMD) .]

4. Liability. The liability of the authority is governed by the Maine Tort Claims Act, Title 14, chapter 741. A member of the authority, a member of a board of the authority and an employee of the authority may not be subject to any personal liability for having acted in the service of their duty as board members of the authority within the course and scope of membership or employment to carry out a power or duty under this chapter. The authority shall indemnify a member of the authority, a member of a board of the authority and an employee of the authority against expenses actually and necessarily incurred in connection with the defense of an action or proceeding in which the member or employee is made a party by reason of past or present association with the authority.

[ 1997, c. 71, §1 (AMD) .]

5. Expenses. A trustee is not entitled to receive compensation for services to the authority but is entitled to receive reimbursement for necessary expenditures, including travel expenses, incurred in carrying out those services.

[ 1993, c. 474, §1 (NEW) .]

6. Officers; employees. The trustees shall elect a chair and vice-chair from among their members. The authority may employ an executive director, technical experts and other agents and employees, permanent and temporary, that it requires and may determine their qualifications, duties and compensation. Permanent employees of the authority are eligible to elect to participate in the Maine Public Employees Retirement System, any state-deferred compensation plan or any other plan or program adopted by the trustees to the extent the trustees may determine. For required legal services, the authority may employ or retain its own counsel and legal staff.

[ 1995, c. 495, §2 (AMD); 2007, c. 58, §3 (REV) .]

7. Term limits. A person may not serve more than 2 consecutive 4-year terms as a trustee.

[ 1995, c. 644, §1 (NEW); 1995, c. 644, §3 (AFF) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). 1993, c. 729, §§3,4 (AMD). 1995, c. 166, §1 (AMD). 1995, c. 495, §2 (AMD). 1995, c. 644, §1 (AMD). 1995, c. 644, §3 (AFF). 1997, c. 71, §1 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B3 (COR). 2003, c. 598, §2 (AMD). 2007, c. 58, §3 (REV).



5 §13080-C. Use of operating revenues

1. Use of revenue. Operating revenue generated from property transferred in the Federal Aviation Administration public benefit transfer or otherwise generated by the airport must be used to support the development, maintenance and operation of aeronautical facilities, operating costs of the airport and costs substantially related to the actual air transportation of passengers or property. Revenues generated from other properties granted to the authority in subsequent or different transfers must be used as the authority determines appropriate within the powers established by this article.

[ 1993, c. 729, §5 (RPR) .]

2. Permitted liability limited. All expenses incurred in carrying out this article must be paid solely from funds provided under the authority of this article, and liability or obligation may not be incurred under this article beyond the extent to which money has been provided under the authority of this article.

[ 1993, c. 474, §1 (NEW) .]

3. Equal opportunity employers. Contractors and subcontractors on authority construction and reconstruction projects must be equal opportunity employers and, for contracts in excess of $250,000, shall pursue in good faith affirmative action programs as defined in section 782. The authority may by rule provide for the enforcement of this requirement.

[ 1993, c. 474, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). 1993, c. 729, §5 (AMD).



5 §13080-D. Property of authority

The authority shall hold and acquire property as follows. [1993, c. 474, §1 (NEW).]

1. Lease or sale. Properties may be leased or sold to accomplish the readjustment or reuse of the facilities as determined appropriate by the authority. Resources acquired as a result of the lease or sale of these properties become operating revenues or assets of the authority.

[ 1993, c. 474, §1 (NEW) .]

2. Entry upon lands. The authority and its authorized agents and employees may enter upon lands, waters and premises in the State for the purpose of making surveys, soundings, drillings and examinations it determines necessary or convenient for the purposes of this article. The entry is not a trespass, but the authority is liable for damages its entry creates.

[ 1993, c. 474, §1 (NEW) .]

3. Authority for transfers of interest in land to the authority. Notwithstanding any contrary provisions of law, upon the authority's request, on reasonable and fair terms and conditions and without the necessity for advertisement, order of court or action or formality other than the regular and formal action of the authorities concerned, counties, municipalities, public agencies or instrumentalities of the State, public service corporations and special districts may lease, lend, grant or convey to the authority real or personal property or rights in that property that may be necessary or convenient for the effectuation of the authorized purposes of the authority, including real and personal property or rights in that property already devoted to public use. As used in this subsection, the term "public service corporation" includes a public utility as defined in Title 35-A, section 102, subsection 13 and a corporation referred to in Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §4 (COR) .]

4. Enforcement on ways under jurisdiction of the authority. A law enforcement officer may enforce the traffic laws under Title 29-A on a way under the jurisdiction of the authority.

[ 2013, c. 48, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B4 (COR). 2013, c. 48, §1 (AMD).



5 §13080-E. Special utility districts

The authority may form special utility districts and provide municipal utility services within its jurisdiction. The board of trustees of the authority has the authority of a municipal legislative body for these purposes. [1993, c. 474, §1 (NEW).]

1. Sewer services. The authority may provide sewer services as a sanitary district under Title 38, chapter 11, subchapters III and IV. The authority may establish a board of trustees for the district and appoint the members of the board or may act as the trustees of the district.

[ 1993, c. 474, §1 (NEW) .]

2. Solid waste disposal. The authority may provide solid waste disposal services as a refuse disposal district under Title 38, chapter 17. The authority may establish a board of trustees for the district and appoint the members of the board or may act as the trustees of the district.

[ 1993, c. 474, §1 (NEW) .]

3. Water. The authority may provide water as a water district under Title 35-A, Part 6. The authority may establish a board of trustees for the district and appoint the members of the board or may act as the trustees of the district.

[ 1993, c. 474, §1 (NEW) .]

4. Revenue-producing services. The authority has all the powers of a municipality to provide services under Title 30-A, chapter 213.

[ 1993, c. 474, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW).



5 §13080-F. Other municipal powers

1. Traffic ordinances. The authority has the power to enact traffic ordinances and regulate the operation of motor vehicles under Title 30-A, section 3009, to the extent that power is not inconsistent with other validly enacted municipal ordinances.

[ 1993, c. 474, §1 (NEW) .]

2. Operating expenses. The authority has all the powers of a municipality to raise and appropriate money under Title 30-A, sections 5722 and 5723.

[ 1993, c. 474, §1 (NEW) .]

3. Zoning. The authority may adopt and enforce zoning and other land use ordinances for all Loring Air Force Base property. The authority shall comply with the mandatory shoreland zoning provisions of Title 38, sections 435 to 449. The ordinances preempt any municipal or local ordinances affecting the property. The authority shall secure rights-of-way, easements and zoning rules needed to adequately clear and protect the aerial approaches to the airport by removing, lowering, relocating, marking, lighting or otherwise mitigating existing airport hazards. The authority shall endeavor, to the extent reasonable, to ensure compatible use of land adjacent to or in the immediate vicinity area of the airport as provided in the Maine Aeronautics Act, Title 6, section 122.

[ 1995, c. 495, §3 (AMD) .]

3-A. Loring Development Authority Planning Board. The Loring Development Authority Planning Board is established as follows.

A. The Loring Development Authority Planning Board consists of 6 members. One member must be a nonvoting member appointed by the authority's board of trustees. The municipal officers of Caswell and Caribou shall each appoint one member and the municipal officers of Limestone shall appoint 3 members. [1995, c. 495, §4 (NEW).]

B. The Loring Development Authority Planning Board shall:

(1) Develop and recommend land use and zoning ordinances for Loring Air Force Base for approval by the authority;

(2) Hold public hearings as necessary and appropriate in the member communities during the development of and changes to the ordinances; and

(3) Upon adoption by the authority of any land use and zoning ordinances, review proposed projects at Loring Air Force Base under the ordinances and submit its decisions with respect to the projects to the authority for its approval. [1995, c. 495, §4 (NEW).]

[ 1995, c. 495, §4 (NEW) .]

4. Highway maintenance. The authority may maintain, repair, plow and control public ways as a municipality under Title 23, Part 3. The authority shall consult and coordinate with the appropriate primary impact community in appointing a road commissioner.

[ 1993, c. 474, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). 1993, c. 729, §6 (AMD). 1995, c. 495, §§3,4 (AMD).



5 §13080-G. Bonds

1. Hearing required. The authority may issue bonds to finance its activities only after giving notice of the proposed issuance at least twice in a newspaper of general circulation in the county and holding a duly advertised public hearing on the issuance.

[ 2003, c. 598, §3 (AMD) .]

1-A. Credit of State pledged. The authority may ask the State to issue bonds to finance the undertaking of any authorized activity under this article, those bonds to have the full faith and credit of the State. Before any such bonds are issued they must be authorized by the Legislature and ratified by the electors in accordance with the Constitution of Maine, Article IX, Section 14. Subsections 1 and 2 and subsection 7, the 2nd 2 sentences, do not apply to bonds issued under this subsection.

[ 1995, c. 495, §5 (NEW) .]

2. Authority. In addition to the authority provided in subsection 1-A, the authority may issue bonds from time to time in its discretion to finance the undertaking of an authorized activity under this article, including but not limited to the payment of costs of acquisition, construction, reconstruction, renovation, equipping, start-up, testing, capitalized interest, reserves, reuse or improvement within the base undertaken by a person and the payment of principal and interest upon advances for surveys and plans, and may issue refunding bonds for the payment or retirement of bonds previously issued.

A. The principal, interest and all other amounts that may at any time become due and payable under the bonds must be made payable solely from the income, proceeds, revenues and funds of the authority derived from or held for activities under this article. Payment of the principal and interest of bonds may be further secured by a pledge of a loan, grant or contribution from the Federal Government or other source in aid of activities of the authority under this article or solely from income, proceeds, revenues, loan repayments, funds and other property, real or personal, pledged, assigned or mortgaged by or to the authority in connection with the provision of financial assistance by the authority to any person or any combination of the foregoing and by a mortgage of an urban activity or a project or part of a project, title to which is in the authority. [2003, c. 598, §4 (AMD).]

B. Bonds issued under this section and paragraph do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction and are not subject to other laws or charters relating to the authorization, issuance or sale of bonds. Notwithstanding this paragraph, the authority may issue bonds in an original principal amount not to exceed $100,000,000 to which the authority may designate section 13080-N to apply. Bonds issued under this article are declared to be issued for an essential public and governmental purpose and, together with interest on and income from the bonds, are exempt from all taxes. [1995, c. 495, §7 (AMD).]

C. Bonds may not be issued by the authority until the authority has received a certificate of approval from the Finance Authority of Maine authorizing issuance of bonds. Before issuing a certificate of approval under this section, the Finance Authority of Maine shall determine that there is a reasonable likelihood that the income, proceeds, revenues and funds of the authority derived from or held for activities under this article or otherwise pledged to payment of the bonds will be sufficient to pay principal, interest and all other amounts that may at any time become due and payable under the bonds. In making this determination, the Finance Authority of Maine must consider the authority's analysis of the proposed bond issue and the revenues to make payments on the bond and may require such information, projections, studies and independent analyses as it considers necessary or desirable and may charge the authority reasonable fees and expenses. The issuance by the Finance Authority of Maine of a certificate of approval under this section does not constitute an endorsement of the bonds or the projects or purposes for which those bonds are issued and neither the authority nor any other person or entity, including, without limitation, any holders of bonds of the authority, have any cause of action against the Finance Authority of Maine with respect to any such certificate of approval. The Finance Authority of Maine may require that it be indemnified, defended and held harmless by the authority for any liability or cause of action arising out of or with respect to the bonds. [2003, c. 598, §4 (AMD).]

D. Bonds may be issued by the authority only to finance projects that are substantially located within Aroostook County. [2003, c. 598, §4 (NEW).]

[ 2003, c. 598, §4 (AMD) .]

3. General characteristics. Bonds authorized under this section may be issued in one or more series. The resolution, trust indenture or mortgage under which the bonds are issued may include the following:

A. The date or dates borne by the bonds; [1993, c. 474, §1 (NEW).]

B. Whether the bonds are payable upon demand or mature at a certain time or times; [1993, c. 474, §1 (NEW).]

C. The interest rate or rates of the bonds; [1993, c. 474, §1 (NEW).]

D. The denomination or denominations of the bonds; [1993, c. 474, §1 (NEW).]

E. The form of the bonds, whether coupon or registered; [1993, c. 474, §1 (NEW).]

F. The conversion or registration privileges carried by the bonds; [1993, c. 474, §1 (NEW).]

G. The rank or priority of the bonds; [1993, c. 474, §1 (NEW).]

H. The manner of execution of the bonds; [1993, c. 474, §1 (NEW).]

I. The medium and place or places of payment; [1993, c. 474, §1 (NEW).]

J. The terms of redemption of the bonds, with or without premium; [1993, c. 474, §1 (NEW).]

K. The manner secured; and [1993, c. 474, §1 (NEW).]

L. Any other characteristics of the bonds. [1993, c. 474, §1 (NEW).]

[ 1993, c. 474, §1 (NEW) .]

4. Price sold. The bonds may be:

A. Sold to any person on such terms as the authority may negotiate; [2003, c. 598, §5 (AMD).]

B. Exchanged for other bonds on the basis of par; or [1993, c. 474, §1 (NEW).]

C. Sold to the Federal Government at private sale at not less than par. If less than all of the authorized principal amount of the bonds is sold to the Federal Government, the balance may be sold at private sale at not less than par at an interest cost to the municipality that does not exceed the interest cost to the municipality of the portion of the bonds sold to the Federal Government. [1993, c. 474, §1 (NEW).]

[ 2003, c. 598, §5 (AMD) .]

5. Signatures of outgoing officers; negotiability. If an official of the authority whose signature appears on a bond or coupon issued under this article ceases to be an official before the bond is delivered, the signature is nevertheless valid for all purposes, as if the official had remained in office until the delivery. Notwithstanding contrary provisions of law, bonds issued under this article are fully negotiable.

[ 1993, c. 474, §1 (NEW) .]

6. Bond recitation; conclusive presumptions. In actions or proceedings involving the validity or enforceability of a bond issued under this article or the security for that bond, a bond reciting in substance that it has been issued by the authority in connection with an activity is conclusively deemed to have been issued for that purpose and the activity is conclusively deemed to have been planned, located and carried out in accordance with this article.

[ 1993, c. 474, §1 (NEW) .]

7. No personal liability; not debt of State or municipality. Neither the trustees of the authority nor the person executing the bonds is liable personally on the bonds by reason of the issuance of the bonds. The bonds and other obligations of the authority must have stated on their face that they are not a debt of the State and that the State is not liable on the bonds. The bonds or obligations may not be payable out of funds or properties other than those of the authority acquired for the purposes of this article or otherwise pledged therefor.

[ 2003, c. 598, §6 (AMD) .]

8. Bonds as legal investments. Public officers, municipal corporations, political subdivisions and public bodies; banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business; insurance companies, insurance associations and other persons carrying on an insurance business; and executors, administrators, curators, trustees and other fiduciaries may legally invest sinking funds, money or other funds belonging to them or within their control in bonds or other obligations issued by the authority under this article. These bonds or other obligations are authorized security for all public deposits. It is the purpose of this section to authorize persons, political subdivisions and officers, public or private, to use funds owned or controlled by them for the purchase of these bonds or other obligations. This section does not relieve a person of any duty or of exercising reasonable care in selecting securities.

[ 1993, c. 474, §1 (NEW) .]

9. Investment of funds; redemption of bonds. The authority may:

A. Invest, in property or securities in which savings banks may legally invest funds subject to their control, funds held in reserves, sinking funds or funds not required for immediate disbursement; [2003, c. 598, §6 (AMD).]

B. Cancel its bonds by redeeming them at the redemption price established in the bonds or by purchasing them at less than redemption price; and [2003, c. 598, §6 (AMD).]

C. Invest funds in accordance with Title 30-A, chapter 223, subchapter 3-A. [2003, c. 598, §6 (NEW).]

[ 2003, c. 598, §6 (AMD) .]

10. Issue of bonds. With respect to all or any portion of any issue of any bonds or any series of bonds that the authority may issue in accordance with this article, the authority may convenant and consent that the interest on the bonds is includable, under the United States Internal Revenue Code of 1986 or any subsequent corresponding internal revenue law of the United States, in the gross income of the holders of the bonds to the same extent and in the same manner that the interest on the bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders under the United States Internal Revenue Code of 1986 or any subsequent law.

[ 2003, c. 598, §7 (NEW) .]

11. Pledge of security interests. Any pledge or assignment of revenue or collateral or other security interests under this article is valid and binding and perfected from the time when the pledge is made. All the revenues or collateral pledged by the authority is subject immediately to the lien of the pledge or assignment without any physical delivery or further action under the Uniform Commercial Code or otherwise. The lien of any pledge or assignment and perfection is valid and binding against all parties having claims of any kind in tort, contract or otherwise against the authority, whether the parties have notice of the pledge or assignment.

[ 2003, c. 598, §7 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). 1993, c. 729, §§7,8 (AMD). 1995, c. 495, §§5-7 (AMD). 2003, c. 598, §§3-7 (AMD).



5 §13080-H. Interest of public officials, trustees or employees

1. Acquisition of interest. An official, trustee or employee of the authority may not acquire or hold a direct or an indirect financial or personal interest in:

A. An authority activity; [1993, c. 474, §1 (NEW).]

B. Property included or planned to be included in the base area; or [1993, c. 474, §1 (NEW).]

C. A contract or proposed contract in connection with an authority activity. [1993, c. 474, §1 (NEW).]

When an acquisition is involuntary, the interest acquired must be disclosed immediately in writing to the authority trustees and the disclosure must be entered in the board's minutes.

[ 1993, c. 474, §1 (NEW) .]

2. Present or past interest in property. If an official, trustee or employee presently owns or controls, or owned or controlled within the preceding 2 years, a direct or an indirect interest in property known to be included or planned to be included in an authority activity, that official, trustee or employee must disclose this fact immediately in writing to the authority and the disclosure must be entered in the authority's minutes.

[ 1993, c. 474, §1 (NEW) .]

3. Recusal. The official, trustee or employee with an interest may not participate in an action by the authority affecting that property.

[ 1993, c. 474, §1 (NEW) .]

4. Incompatible offices. A trustee or other officer of the authority may not hold elected office in a municipality in Aroostook County or in Aroostook County government.

[ 1993, c. 474, §1 (NEW) .]

5. Violation. A violation of this section is a Class E crime.

[ 1993, c. 474, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW).



5 §13080-I. Exemption from execution

1. Property exempt from execution. The property, including funds, of the authority is exempt from levy and sale by virtue of an execution. An execution or other judicial process may not be issued against the authority's property and a judgment against the authority may not be a charge or lien upon its property.

[ 1993, c. 474, §1 (NEW) .]

2. Construction; limitation of application. This section does not:

A. Prohibit the authority from making payments in lieu of taxes to the municipality; or [1993, c. 474, §1 (NEW).]

B. Apply to or limit the right of an obligee to foreclose or otherwise enforce a mortgage of the authority or to pursue remedies for the enforcement of a pledge or lien given by the authority on its rents, fees, grants or revenues or any other sources pledged by the authority to the payment of its bonds. [2003, c. 598, §8 (AMD).]

[ 2003, c. 598, §8 (AMD) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). 2003, c. 598, §8 (AMD).



5 §13080-J. Designation as port of entry, international airport, foreign trade zone and free port area

1. Port of entry. The authority may apply to the Secretary of the Treasury of the United States for the purpose of having Loring Air Force Base or a portion of the base designated, established or constituted as a port of entry or an international airport pursuant to the Customs Reorganization Act, 19 United States Code, Section 1, as amended, and Section 58b, as amended, and regulations of the United States Customs Service, including 19 Code of Federal Regulations, Sections 101.0 and 122.1, as amended.

[ 1993, c. 474, §1 (NEW) .]

2. Foreign trade zone. The authority may apply to the Secretary of Commerce of the United States for the purpose of establishing, operating and maintaining foreign trade zones at Loring Air Force Base pursuant to the federal Free Trade Zone Act, 19 United States Code, Section 81, as amended, providing for the establishment, operation and maintenance of foreign trade zones in or adjacent to ports of entry of the United States for expediting and encouraging foreign commerce and for other purposes.

A. The authority may select and describe the location of the zone, make regulations and take other actions concerning the operation, maintenance and policing of the zone as necessary to comply with the Free Trade Zone Act and the regulations promulgated under that Act. [1993, c. 474, §1 (NEW).]

B. The authority may lease or may erect, maintain and operate structures, buildings or enclosures necessary for the establishment and operation of foreign trade zones. [1993, c. 474, §1 (NEW).]

[ 1993, c. 474, §1 (NEW) .]

3. Other tax-free provisions. The authority may establish an area at Loring Air Force Base in which personal property in transit is exempt from the provisions of the stock-in-trade tax and other taxes and customs normally levied in a port of entry. For the purposes of this section, personal property in transit through the area established by the port authority includes goods, wares and merchandise that:

A. Are moving in interstate or international commerce through or over the areas established; [1993, c. 474, §1 (NEW).]

B. Are consigned from outside the State to a public or private warehouse within the State, whether that consignment is specified before or after transportation; or [1993, c. 474, §1 (NEW).]

C. Do not lose their exempt status because, while in a warehouse, they are assembled, bound, joined, processed, disassembled, divided, cut, broken in bulk, relabeled or repackaged. The warehouse in which the goods, wares and merchandise are stored may not be owned in whole or in part by either the consignee or the consignor. The exemption granted may be liberally construed to effect the purposes of this article. [1993, c. 474, §1 (NEW).]

[ 1993, c. 474, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW).



5 §13080-K. Termination of the authority

The authority is not dissolved until: [1993, c. 474, §1 (NEW).]

1. Legislature provides for termination. It is terminated by the Legislature; and

[ 1993, c. 474, §1 (NEW) .]

2. Payment of bonds, premiums and interest. The bonds, premium, if any, and interest have been paid or a sufficient amount for the payment of the bonds and interest to maturity or a prior redemption date have been irrevocably set aside in trust for the benefit of the bondholders in accordance with agreements with the bondholders.

[ 2003, c. 598, §9 (AMD) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). 2003, c. 598, §9 (AMD).



5 §13080-L. Annual report

1. Annual financial report. The authority shall submit to the Governor, the Executive Director of the Legislative Council and the joint standing committee of the Legislature having jurisdiction over housing and economic development matters, not later than 120 days after the close of the authority's fiscal year, a complete report on the activities of the authority. The report may also be provided to any other member of the Legislature and to any other person. The report must include all of the following for the previous year:

A. A description of the authority's operations; [1993, c. 474, §1 (NEW).]

B. An accounting of the authority's receipts and expenditures, assets and liabilities at the end of its fiscal year; [1993, c. 474, §1 (NEW).]

C. A listing of all property transactions pursuant to section 13080-D; [1993, c. 474, §1 (NEW).]

D. An accounting of all activities of any special utility district formed under section 13080-E; [1993, c. 474, §1 (NEW).]

E. A listing of any property acquired by eminent domain under section 13080-G; [1993, c. 474, §1 (NEW).]

F. A listing of any bonds issued during the fiscal year; [1993, c. 474, §1 (NEW).]

G. A statement of the authority's proposed and projected activities for the ensuing year; and [1993, c. 474, §1 (NEW).]

H. Recommendations regarding further actions that may be suitable for achieving the purposes of this article. [1993, c. 474, §1 (NEW).]

[ 1993, c. 474, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW).



5 §13080-M. Relationship to other laws

The activities of the authority must be conducted in accordance with the terms and conditions of the Federal Surplus Property Act, 50 Appendix United States Code, Section 1622 et seq.; the federal Airport and Airway Improvement Act of 1982, 49 United States Code App. Section 2201 et seq.; and Federal Aviation Administration Order 5190.6A. If a conflict exists between this article and those federal laws and rules, the federal requirements control. [1995, c. 462, Pt. A, §12 (AMD).]

SECTION HISTORY

1993, c. 729, §9 (NEW). 1995, c. 462, §A12 (AMD).



5 §13080-N. Capital reserve funds; obligation of State

1. Capital reserve fund. The authority may create and establish one or more capital reserve funds and may pay into any such capital reserve fund money appropriated and made available by the State for the purposes of any such fund, any proceeds of sale by the authority of bonds to the extent determined by the authority and any other money available to the authority. For purposes of this section, the amount of any letter of credit, insurance contract, surety bond or similar financial undertaking available to be drawn on and applied to obligations to which money in any such fund may be applied is considered and counted as money in the capital reserve fund.

[ 1993, c. 729, §10 (NEW) .]

2. Application. Money held in any capital reserve fund, except as provided in this section, must be used solely with respect to bonds, repayment of which is secured by any such fund and solely for the payment of principal of the securities, the purchase or redemption of the securities, including any fees or premiums, or the payment of interest on the securities. In addition, if the authority obtains a letter of credit, insurance contract, surety bond or similar financial undertaking to establish and fund a capital reserve fund under subsection 1, money in the fund may be used to pay, when due, whether by acceleration or otherwise, all reimbursement obligations of the authority established in connection with that letter of credit, insurance contract, surety bond or similar financial undertaking, including, but not limited to, all fees, expenses, indemnities and commissions. Money in excess of the reserve requirement established as provided in subsection 3 may be transferred to other funds and accounts of the authority.

[ 1993, c. 729, §10 (NEW) .]

3. Reserve requirement. The authority may provide that money in a capital reserve fund under subsection 2 may not be withdrawn at any time in an amount that would reduce the amount of that fund below an amount, referred to in this section as the "capital reserve requirement," established by the authority, except for the purpose of paying the amount due and payable with respect to bonds, repayment of which is secured by that fund, or reimbursement obligations of the authority with respect to any letter of credit, insurance contract, surety bond or similar financial undertaking pertaining to that fund.

[ 1993, c. 729, §10 (NEW) .]

4. Issuance limit. The authority may provide that it will not issue bonds if the capital reserve requirement established by the authority with respect to securities outstanding and then to be issued and secured by a capital reserve fund will exceed the amount of that fund, including the amount available under any letter of credit, insurance contract, surety bond or other similar financial undertaking given to secure the capital reserve requirement, at the time of issuance, unless the authority, at the time of issuance of the securities, deposits in that fund from proceeds of the securities to be issued, or from other sources, an amount that, together with the amounts then in that fund and amounts available under any letter of credit, insurance contract, surety bond or other similar financial undertaking will not be less than the capital reserve requirement.

[ 1993, c. 729, §10 (NEW) .]

5. Appropriation. On or before December 1st, annually, the authority shall certify to the Governor the amount, if any, necessary to restore the amount in any capital reserve fund. In trust agreements or other pertinent documents, it must be clearly stated that this subsection applies to the capital reserve requirement. The Governor shall pay from the Contingent Account to that fund as much of the amount as is available in the Contingent Account and shall transmit to the Legislature a certification and a statement of the amount, if any, remaining to be paid and the amount certified must be appropriated and paid to the authority during the then current state fiscal year.

[ 2003, c. 598, §10 (AMD) .]

6. Securities outstanding. The authority may not have at any one time outstanding bonds, which, in the trust agreement or other document, subsection 5 is stated to apply to, in principal amount exceeding an amount equal to $100,000,000. The amount of bonds issued to refund securities previously issued may not be taken into account in determining the principal amount of securities outstanding, provided that proceeds of the refunding securities are applied as promptly as possible to the refunding of the previously issued securities. In computing the total amount of bonds of the authority that may at any time be outstanding for any purpose, the amounts of outstanding bonds that have been issued as capital appreciation bonds or as similar instruments are valued as of any date of calculation at their then current accreted value rather than their face value.

[ 1995, c. 495, §8 (AMD) .]

7. Other capital reserve funds. This section, including subsection 5, may not be construed to require that each capital reserve fund established under this section have the benefit described in subsection 5.

[ 2003, c. 598, §11 (NEW) .]

SECTION HISTORY

1993, c. 729, §10 (NEW). 1995, c. 495, §8 (AMD). 2003, c. 598, §§10,11 (AMD).






Article 1-C: LORING JOB INCREMENT FINANCING FUND

5 §13080-O. Loring Job Increment Financing Fund

1. Short title. This article may be known and cited as the Loring Job Increment Financing Program Act.

[ 1995, c. 644, §2 (NEW) .]

2. Establishment of fund. The Loring Job Increment Financing Fund is established in accordance with this article.

§13080-O. Tourism

(As enacted by PL 1995, c. 560, Pt. B, §11 is REALLOCATED TO TITLE 5, SECTION 13090-C)

[ 1995, c. 644, §2 (NEW) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 1995, c. 560, §B11 (NEW). 1995, c. 644, §2 (NEW).



5 §13080-P. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 644, §2 (NEW).]

1. Affiliated business. "Affiliated business" means 2 businesses exhibiting either of the following relationships:

A. One business owns 50% or more of the stock of the other business or owns a controlling interest in the other; or [1995, c. 644, §2 (NEW).]

B. Fifty percent of the stock of each business or a controlling interest in each business is directly or indirectly owned by a common owner or owners. [1995, c. 644, §2 (NEW).]

[ 1995, c. 644, §2 (NEW) .]

2. Affiliated group. "Affiliated group" means a qualified business and its corresponding affiliated businesses.

[ 1995, c. 644, §2 (NEW) .]

3. Assessor. "Assessor" means the State Tax Assessor.

[ 1995, c. 644, §2 (NEW) .]

4. Authority. "Authority" means the Loring Development Authority of Maine.

[ 1995, c. 644, §2 (NEW) .]

5. Base area. "Base area" means the area within the geographic boundaries of Loring Air Force Base, as defined in section 13080-A.

[ 1995, c. 644, §2 (NEW) .]

6. Base level of employment. "Base level of employment" means the total employment in the base area as of July 1, 1996.

[ 1995, c. 644, §2 (NEW) .]

7. Employment tax increment. "Employment tax increment" means that level of state income withholding taxes attributed to employees employed within the base area, adjusted pursuant to section 13080-R.

[ 1995, c. 644, §2 (NEW) .]

8. Fund. "Fund" means the Loring Job Increment Financing Fund.

[ 1995, c. 644, §2 (NEW) .]

9. Gross employment tax increment. "Gross employment tax increment" means that level of state income withholding taxes attributed to employees employed within the base area that is greater than the base level of employment.

[ 1995, c. 644, §2 (NEW) .]

10. Successor business. "Successor business" means a business that has acquired the organization, trade or business, or 50% or more of the assets of the organization, trade or business, of another taxpayer.

§13080-P. Historical marker program

(As enacted by PL 1995, c. 560, Pt. B, §11 is REALLOCATED TO TITLE 5, SECTION 13090-D)

[ 1995, c. 644, §2 (NEW) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 1995, c. 560, §B11 (NEW). 1995, c. 644, §2 (NEW).



5 §13080-Q. Payments allowed

1. Fund to receive income tax revenues from job creation. Subject to the provisions of subsection 2 and section 13080-S, the fund must receive annually from the State 50% of the employment tax increment.

[ 1995, c. 644, §2 (NEW) .]

2. Limitations. Payments to the fund pursuant to this section are subject to the following limitations.

A. Revenues received under this section must be used solely to fund the costs of municipal services, including, but not limited to, water, sewer, fire protection, police protection, sanitation services and the maintenance of grounds and roads. [1995, c. 644, §2 (NEW).]

B. To the extent that revenues received by the fund are not expended for current costs of municipal services, the fund must retain the revenues to defray future costs of providing the municipal services. [1995, c. 644, §2 (NEW).]

C. State income withholding taxes derived from employment at a business within the base area are not eligible for use in the calculation of a payment to the fund if the business is eligible during the current year to receive a payment under any other program authorized by Title 36, Part 9 that is based on the amount of employer withholding taxes and the business has made or makes an election to receive that payment. [1997, c. 504, §1 (AMD).]

D. Payments made to the fund may not be made for tax years beginning on or after July 1, 2026. [2013, c. 413, §1 (AMD).]

[ 2013, c. 413, §1 (AMD) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 1995, c. 560, §B11 (NEW). 1995, c. 644, §2 (NEW). 1997, c. 504, §1 (AMD). 2013, c. 413, §1 (AMD).



5 §13080-R. Calculation of employment tax increment

The assessor shall calculate the employment tax increment as follows. [1995, c. 644, §2 (NEW).]

1. Adjustment for shifted revenues. The assessor shall subtract from the gross employment tax increment any revenues attributed to employment shifted from affiliated businesses to a business located within the base area. This adjustment is calculated by comparing the current year's income withholding tax revenues for businesses that are members of an affiliated group with revenues for the group as a whole. If the growth in income withholding tax revenue for any group exceeds the growth of income withholding tax revenue generated by the group's member business within the base area, the portion of the gross employment tax increment attributable to that business does not have to be adjusted to remove employment shifted from affiliated businesses. If the growth in income withholding tax revenue for any group is less than the growth in income withholding tax revenue for that group's member business within the base area, the difference is presumed to have been shifted from affiliated businesses to the base area and the portion of the gross employment tax increment attributable to that business is reduced by the difference.

[ 1995, c. 644, §2 (NEW) .]

2. Adjustment based on percentage change in withholding taxes for all business in State. The assessor shall adjust the calculation of the employment tax increment by subtracting from the gross employment tax increment a figure obtained by multiplying the previous year's total amount of income taxes withheld within the base area by the percentage change in withholding taxes for all business within the State as a whole.

[ 1995, c. 644, §2 (NEW) .]

3. Adjustment for successor business. The assessor shall further adjust the calculation of the employment tax increment, for any business that is a successor business, by subtracting from the gross employment tax increment any income tax withholding revenues attributable to a business acquired by the successor business after July 1, 1994.

§13080-R. Maine Tourism Commission

(As enacted by PL 1995, c. 560, Pt. B, §11 is REALLOCATED TO TITLE 5, SECTION 13090-F)

[ 1995, c. 644, §2 (NEW) .]

SECTION HISTORY

RR 1995, c. 2, §§12,13 (COR). RR 1995, c. 2, §11 (RAL). 1995, c. 560, §B11 (NEW). 1995, c. 644, §2 (NEW).



5 §13080-S. Information to be provided to the assessor; approval of payment

1. Certification by authority. The authority shall certify annually to the assessor by September 30th of each year, beginning in 1997, the following information:

A. Employment, payroll and state withholding data necessary to calculate the base level of employment; [1995, c. 644, §2 (NEW).]

B. The total number of employees added during the previous year within the base area above the base level of employment, including additional associated payroll and withholding data necessary to calculate the gross employment tax increment and establish the appropriate payment to the fund; [1995, c. 644, §2 (NEW).]

C. A listing of all employers within the base area that pay withholding taxes, the locations of those employers and the number of employees at each location; and [1995, c. 644, §2 (NEW).]

D. A listing of all affiliated businesses and affiliated groups, data regarding current employment, payroll and state income withholding taxes for each affiliated business within the base area. [1995, c. 644, §2 (NEW).]

[ 1995, c. 644, §2 (NEW) .]

2. Approval of payment. Upon receipt of the information required by this section, the assessor shall review the information in a timely fashion. If the assessor determines that the requirements of this article are satisfied, the assessor shall approve payment to the fund.

[ 1995, c. 644, §2 (NEW) .]

3. Deposit and payment of revenue. On or before July 15th of each year, if the approval of the assessor has been issued pursuant to subsection 2, the Commissioner of Administrative and Financial Services shall deposit an amount equal to 50% of the employment tax increment for the preceding year into a contingent account established, maintained and administered by the Commissioner of Administrative and Financial Services. On or before July 31st of each year, the Commissioner of Administrative and Financial Services shall pay that amount to the fund.

§13080-S. Travel Promotion Matching Fund Program

(As enacted by PL 1995, c. 560, Pt. B, §11 is REALLOCATED TO TITLE 5, SECTION 13090-G)

[ 2009, c. 571, Pt. LL, §1 (AMD) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 1995, c. 560, §B11 (NEW). 1995, c. 644, §2 (NEW). 2009, c. 571, Pt. LL, §1 (AMD).



5 §13080-T. Program administration

The assessor shall administer the Loring Job Increment Financing Program. The assessor may adopt rules pursuant to the Maine Administrative Procedure Act for implementation of the program. The assessor may also by rule establish reasonable fees, including fees payable to the assessor for obligations under this article. Any fees collected pursuant to this article must be deposited into a special revenue account administered by the assessor and these fees may be used only to defray the actual costs of administering the Loring Job Increment Financing Program. [1995, c. 644, §2 (NEW).]

§13080-T. Maine State Film Commission

(As enacted by PL 1995, c. 560, Pt. B, §11 is REALLOCATED TO TITLE 5, SECTION 13090-H)

SECTION HISTORY

RR 1995, c. 2, §14 (COR). RR 1995, c. 2, §11 (RAL). 1995, c. 560, §B11 (NEW). 1995, c. 644, §2 (NEW).



5 §13080-U. Maine State Film Office (REALLOCATED TO TITLE 5, SECTION 13090-I)

(REALLOCATED TO TITLE 5, SECTION 13090-I)

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 1995, c. 560, §B11 (NEW).






Article 2: COMMUNITY INDUSTRIAL BUILDING AUTHORITY

5 §13081. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 914, §3 (AMD). 1999, c. 612, §1 (AMD). 2001, c. 703, §5 (RP).



5 §13082. Community Industrial Buildings Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1999, c. 127, §A11 (AMD). 1999, c. 612, §2 (AMD). 2001, c. 703, §5 (RP).



5 §13083. Assistance to development corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 182, §§1,2 (AMD). 1999, c. 612, §§3,4 (AMD). 2001, c. 703, §5 (RP).






Article 2-A: WASHINGTON COUNTY DEVELOPMENT AUTHORITY

5 §13083-A. Washington County Development Authority established

The Washington County Development Authority is established as a body corporate and politic and a public instrumentality of the State to carry out the provisions of this article. The authority is authorized to take title, acquire and manage in the name of the State and by agreement with the Federal Government the property located within the geographical boundaries of any decommissioned federal military facility located within Washington County. The authority is also authorized to purchase, develop, redevelop, sell and lease commercial, residential and public property for the purpose of developing the economy of Washington County. This authorization allows the authority to provide financial and technical assistance to any governmental entity and nonprofit located within Washington County in support of community and economic development projects. [2005, c. 367, §1 (AMD).]

SECTION HISTORY

2001, c. 568, §1 (NEW). 2005, c. 367, §1 (AMD).



5 §13083-B. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 568, §1 (NEW).]

1. Authority. "Authority" means the Washington County Development Authority.

[ 2001, c. 568, §1 (NEW) .]

2. Base area. "Base area" means the area within the geographical boundaries of any decommissioned federal military facility located within Washington County to which the authority has taken title.

[ 2001, c. 568, §1 (NEW) .]

2-A. Operating revenues. "Operating revenues" means funds available to the authority from fees, fares, rental or sale of property and miscellaneous revenue and interest not otherwise pledged or dedicated.

[ 2011, c. 136, §1 (NEW) .]

3. Primary impact community. "Primary impact community" means all municipalities in Washington County, including the unorganized territories.

[ 2005, c. 367, §2 (AMD) .]

4. Readjustment or reuse. "Readjustment" or "reuse" means an alternative use of the base area from its use as a military installation.

[ 2001, c. 568, §1 (NEW) .]

5. Real or personal property. "Real or personal property" means any property or assets transferred by the Federal Government or the United States Department of Defense pursuant to the closure of a federal military installation located in Washington County. "Real or personal property" also means any property or assets purchased, sold, developed, redeveloped or leased by the authority pursuant to its authority under this article.

[ 2005, c. 367, §2 (AMD) .]

SECTION HISTORY

2001, c. 568, §1 (NEW). 2005, c. 367, §2 (AMD). 2011, c. 136, §1 (AMD).



5 §13083-C. Washington County Development Authority; powers; membership; obligations

1. Powers. The authority is a public municipal corporation and may:

A. Sue and be sued; [2001, c. 568, §1 (NEW).]

B. Adopt bylaws or regulations consistent with this article for the governance of its affairs; [2001, c. 568, §1 (NEW).]

C. Exercise all of the general powers of corporations under Title 13-C, section 302; [2003, c. 688, Pt. A, §2 (AMD).]

D. Accept from the Federal Government and dispose of by lease, sale or transfer the real or personal property located within the geographical boundaries of a decommissioned federal military facility located within Washington County; [2001, c. 568, §1 (NEW).]

E. Apply for and accept grants from private and public entities to provide necessary funding for the activities of the authority and to carry out the purposes of this article; [2001, c. 568, §1 (NEW).]

F. Contract with the Federal Government or its instrumentalities or agencies; this State or its agencies, instrumentalities or municipalities; public bodies; and private corporations, partnerships, associations and individuals to carry out the purposes of this article; [2001, c. 568, §1 (NEW).]

F-1. Borrow money and apply for and accept advances, loans, grants, contributions and other forms of financial assistance from the Federal Government, the State, a municipality or other public body or from other sources, public or private, for the purposes provided in this article, give any security that is required and enter into and carry out contracts in connection with that financial assistance; [2005, c. 367, §3 (NEW).]

F-2. Charge and collect fees, charges and rents for the use of the properties and other services and use the proceeds of those fees, charges and rents for the purposes provided in this article; [2005, c. 367, §3 (NEW).]

F-3. Employ an executive director and other staff as considered necessary by the board of trustees; [2005, c. 367, §3 (NEW).]

F-4. Borrow money, make, issue and sell at public or private sale negotiable notes, bonds and other evidences of indebtedness or obligation of the authority for the purposes under this article and secure the payment of that obligation or any part of that obligation by pledge of all or any part of the operating revenues of the authority; [2011, c. 136, §2 (NEW).]

(Paragraph F-4 as enacted by PL 2011, c. 148, §1 is REALLOCATED TO TITLE 5, SECTION 13083-C, SUBSECTION 1, PARAGRAPH F-6)

F-5. Enter into loan or security agreements with one or more lending institutions, including, but not limited to, banks, insurance companies and institutions that administer pension funds, or trustees for those institutions for the issuance of bonds and exercise with respect to those loan or security agreements all of the powers delineated in this article for the issuance of bonds; [2011, c. 136, §3 (NEW).]

F-6. (REALLOCATED FROM T. 36, §13083-C, sub-§1, ¶F-4) Enter into a memorandum of understanding with a municipality to perform the function of a local development corporation under section 13120-B, subsection 9; [RR 2011, c. 1, §7 (RAL).]

G. Adopt rules pursuant to the Maine Administrative Procedure Act. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter II-A; and [2001, c. 568, §1 (NEW).]

H. Take all other lawful action necessary and incidental to the powers under this subsection. [2001, c. 568, §1 (NEW).]

[ RR 2011, c. 1, §7 (COR); 2011, c. 136, §§2, 3 (AMD) .]

2. Membership; appointment. The authority is governed by a board of trustees composed of 13 voting members appointed or designated by the Governor.

A. The Governor shall make 12 appointments to the board of trustees, 9 of whom must be selected from candidates who are residents of Washington County and are nominated by private, nonprofit, countywide, federally recognized Washington County-based economic development organizations other than the authority. Primary impact communities also may make nominations. The Governor shall appoint members who reflect the diversity of interests represented by these communities. The Governor shall ensure that all regions of the county, as defined by the 3 county commissioner districts, are equally represented on the board of trustees. A municipality may not have more than 2 trustees sitting on the board of trustees. [2005, c. 367, §4 (AMD).]

B. The Governor shall designate a commissioner of a department of State Government to be a voting, ex officio member of the board of trustees. The ex officio member designated pursuant to this paragraph may name a designee. [2005, c. 367, §4 (AMD).]

The members appointed pursuant to paragraph A are subject to review by the joint standing committee of the Legislature having jurisdiction over business and economic development matters and to confirmation by the Senate.

[ 2005, c. 367, §4 (AMD) .]

3. Terms. Trustees are appointed for 4-year terms. The commissioner designated pursuant to subsection 2, paragraph B, or that commissioner's designee, serves at the pleasure of the Governor. Trustees may be removed by the Governor. The board of trustees by majority vote may recommend trustee removal due to poor attendance at board meetings. A trustee continues to hold office until a successor is appointed and qualified, but the term of the successor is not altered from the original expiration date of that term. A person may not serve more than 2 consecutive 4-year terms as a trustee.

[ 2005, c. 367, §5 (AMD) .]

4. Quorum. A majority of appointed and sworn trustees constitutes a quorum. A majority vote of those present and voting is required for the board of trustees to take action.

[ 2005, c. 367, §5 (AMD) .]

5. Liability. The liability of the authority is governed by the Maine Tort Claims Act, Title 14, chapter 741. Trustees are not subject to any personal liability for having acted in the service of their duty as board members of the authority.

[ 2001, c. 568, §1 (NEW) .]

6. Expenses. A trustee is not entitled to receive compensation for services to the authority but is entitled to receive reimbursement for necessary expenditures, including travel expenses, incurred in carrying out those services if the authority has available funds to reimburse such expenses.

[ 2001, c. 568, §1 (NEW) .]

7. Officers; temporary agents. The trustees shall elect a chair and vice-chair from among the trustees. The authority may employ an executive director, technical experts and other agents and employees, permanent and temporary, that it requires and may determine their qualifications, duties and compensation. For required legal services, the authority may retain its own legal counsel.

[ 2005, c. 367, §5 (AMD) .]

SECTION HISTORY

2001, c. 568, §1 (NEW). 2003, c. 688, §A2 (AMD). 2005, c. 367, §§3-5 (AMD). RR 2011, c. 1, §7 (COR). 2011, c. 136, §§2, 3 (AMD). 2011, c. 148, §1 (AMD).



5 §13083-D. Property of authority

The authority may lease, sell or transfer property or interests in property owned by the authority. A person may not hold any pecuniary interest in property owned by the authority while that person is a member of the board of trustees. [2005, c. 367, §6 (AMD).]

SECTION HISTORY

2001, c. 568, §1 (NEW). 2005, c. 367, §6 (AMD).



5 §13083-D-1. Bonds

1. Hearing required. The authority may issue bonds to finance its activities only after giving notice of the proposed issuance and its terms at least twice in a newspaper of general circulation in Washington County and holding a duly advertised public hearing on the issuance.

[ 2011, c. 136, §4 (NEW) .]

2. Authority. The authority may issue bonds from time to time in its discretion to finance the undertaking of an authorized activity under this article, including but not limited to the payment of principal and interest upon advances for surveys and plans, and may issue refunding bonds for the payment or retirement of bonds previously issued.

A. The principal and interest of bonds must be made payable solely from the income, proceeds, revenues and funds of the authority derived from or held for activities under this article. Payment of the principal and interest of bonds may be further secured by a pledge of a loan, grant or contribution from the Federal Government or other source in aid of activities of the authority under this article and by a mortgage of an urban activity or a project or part of a project, title to which is in the authority. [2011, c. 136, §4 (NEW).]

B. Bonds issued under this section do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction and are not subject to other laws or charters relating to the authorization, issuance or sale of bonds. Bonds issued under this article are declared to be issued for an essential public and governmental purpose and, together with interest on and income from the bonds, are exempt from all taxes. [2011, c. 136, §4 (NEW).]

C. Bonds may not be issued by the authority until the authority has received a certificate of approval from the Finance Authority of Maine authorizing issuance of the bonds. Before issuing a certificate of approval under this section, the Finance Authority of Maine must determine that there is a reasonable likelihood that the income, proceeds, revenues and funds of the authority derived from or held for activities under this article or otherwise pledged to payment of the bonds will be sufficient to pay the principal, the interest and all other amounts that may at any time become due and payable under the bonds. In making this determination, the Finance Authority of Maine shall consider the authority's analysis of the proposed bond issue and the revenues to make payments on the bonds and may require such information, projections, studies and independent analyses as it considers necessary or desirable and may charge the authority reasonable fees and expenses. The issuance by the Finance Authority of Maine of a certificate of approval under this section does not constitute an endorsement of the bonds or the projects or purposes for which those bonds are issued and neither the authority nor any other person or entity, including, without limitation, any holders of bonds of the authority, have any cause of action against the Finance Authority of Maine with respect to any such certificate of approval. The Finance Authority of Maine may require that it be indemnified, defended and held harmless by the authority for any liability or cause of action arising out of or with respect to the bonds. [2011, c. 136, §4 (NEW).]

[ 2011, c. 136, §4 (NEW) .]

3. General characteristics. Bonds authorized under this section may be issued in one or more series. The resolution, trust indenture or mortgage under which the bonds are issued may include the following:

A. The date or dates borne by the bonds; [2011, c. 136, §4 (NEW).]

B. Whether the bonds are payable upon demand or mature at a certain time or times; [2011, c. 136, §4 (NEW).]

C. The interest rate or rates of the bonds; [2011, c. 136, §4 (NEW).]

D. The denomination or denominations of the bonds; [2011, c. 136, §4 (NEW).]

E. The form of the bonds, whether coupon or registered; [2011, c. 136, §4 (NEW).]

F. The conversion or registration privileges carried by the bonds; [2011, c. 136, §4 (NEW).]

G. The rank or priority of the bonds; [2011, c. 136, §4 (NEW).]

H. The manner of execution of the bonds; [2011, c. 136, §4 (NEW).]

I. The medium and place or places of payment; [2011, c. 136, §4 (NEW).]

J. The terms of redemption of the bonds, with or without premium; [2011, c. 136, §4 (NEW).]

K. The manner secured; and [2011, c. 136, §4 (NEW).]

L. Any other characteristics of the bonds. [2011, c. 136, §4 (NEW).]

[ 2011, c. 136, §4 (NEW) .]

4. Price sold. The bonds may be:

A. Sold to a person on such terms as the authority may negotiate; [2011, c. 136, §4 (NEW).]

B. Exchanged for other bonds on the basis of par; or [2011, c. 136, §4 (NEW).]

C. Sold to the Federal Government at private sale at not less than par. If less than all of the authorized principal amount of the bonds is sold to the Federal Government, the balance may be sold at private sale at not less than par at an interest cost to the municipality that does not exceed the interest cost to the municipality of the portion of the bonds sold to the Federal Government. [2011, c. 136, §4 (NEW).]

[ 2011, c. 136, §4 (NEW) .]

5. Signatures of outgoing officers; negotiability. If an official of the authority whose signature appears on a bond or coupon issued under this article ceases to be an official before the bond is delivered, the signature is nevertheless valid for all purposes as if the official had remained in office until the delivery. Notwithstanding contrary provisions of law, bonds issued under this article are fully negotiable.

[ 2011, c. 136, §4 (NEW) .]

6. Bond recitation; conclusive presumptions. In actions or proceedings involving the validity or enforceability of a bond issued under this article or the security for that bond, a bond reciting in substance that it has been issued by the authority in connection with an activity is conclusively deemed to have been issued for that purpose and the activity is conclusively deemed to have been planned, located and carried out in accordance with this article.

[ 2011, c. 136, §4 (NEW) .]

7. No personal liability; not debt of State or municipality. Neither the trustees of the authority nor the person executing the bonds is liable personally on the bonds by reason of the issuance of the bonds. The bonds and other obligations of the authority must have stated on their face that they are not a debt of the State and that the State is not liable on the bonds. The bonds or obligations may not be payable out of funds or properties other than those of the authority acquired for the purposes of this article.

[ 2011, c. 136, §4 (NEW) .]

8. Bonds as legal investments. Public officers, municipal corporations, political subdivisions and public bodies; banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business; insurance companies, insurance associations and other persons carrying on an insurance business; and executors, administrators, curators, trustees and other fiduciaries may legally invest sinking funds, money or other funds belonging to them or within their control in bonds or other obligations issued by the authority under this article. These bonds or other obligations are authorized security for all public deposits. It is the purpose of this section to authorize persons, political subdivisions and officers, public or private, to use funds owned or controlled by them for the purchase of these bonds or other obligations. This section does not relieve a person of any duty or of exercising reasonable care in selecting securities.

[ 2011, c. 136, §4 (NEW) .]

9. Investment of funds; redemption of bonds. The authority may:

A. Invest, in property or securities in which savings banks may legally invest funds subject to their control, funds held in reserves, sinking funds or funds not required for immediate disbursement; and [2011, c. 136, §4 (NEW).]

B. Cancel its bonds by redeeming them at the redemption price established in the bonds or by purchasing them at less than redemption price. [2011, c. 136, §4 (NEW).]

[ 2011, c. 136, §4 (NEW) .]

SECTION HISTORY

2011, c. 136, §4 (NEW).



5 §13083-E. Termination of authority

The authority is not dissolved until it is terminated by the Legislature. [2001, c. 568, §1 (NEW).]

SECTION HISTORY

2001, c. 568, §1 (NEW).



5 §13083-F. Annual report

1. Annual report. The authority shall submit to the Governor, the Executive Director of the Legislative Council and the joint standing committee of the Legislature having jurisdiction over business and economic development matters, not later than 120 days after the close of the authority's fiscal year, a complete report on the activities of the authority. The report may also be provided to any other member of the Legislature and to any other person. The report must include for the previous year:

A. A description of the authority's operations and activities; [2001, c. 568, §1 (NEW).]

B. An accounting of the authority's receipts and expenditures and assets and liabilities at the end of its fiscal year; [2001, c. 568, §1 (NEW).]

C. A listing of all property transactions pursuant to section 13083-D; [2001, c. 568, §1 (NEW).]

D. A statement of the authority's proposed and projected activities for the ensuing year; and [2001, c. 568, §1 (NEW).]

E. Recommendations regarding further actions that may be suitable for achieving the purposes of this article. [2001, c. 568, §1 (NEW).]

[ 2001, c. 568, §1 (NEW) .]

SECTION HISTORY

2001, c. 568, §1 (NEW).






Article 2-B: MIDCOAST REGIONAL REDEVELOPMENT AUTHORITY

5 §13083-G. Midcoast Regional Redevelopment Authority established; goals

The Midcoast Regional Redevelopment Authority is established as a body corporate and politic and a public instrumentality of the State to carry out the purposes of this article. The authority is entrusted with acquiring and managing the properties within the geographic boundaries of Brunswick Naval Air Station. [2009, c. 641, §1 (AMD).]

The authority is established to facilitate the rapid development of the properties within the geographic boundaries of Brunswick Naval Air Station. In order to achieve this objective, the authority shall make every effort to: [2009, c. 641, §1 (NEW).]

1. Short-term goal. Recover civilian job losses in the primary impact community resulting from the base closure;

[ 2009, c. 641, §1 (NEW) .]

2. Intermediate goal. Recover economic losses and total job losses in the primary impact community resulting from the base closure; and

[ 2009, c. 641, §1 (NEW) .]

3. Long-term goal. Facilitate the maximum redevelopment of base properties.

[ 2009, c. 641, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW). 2009, c. 641, §1 (AMD).



5 §13083-H. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 599, §1 (NEW).]

1. Authority. "Authority" means the Midcoast Regional Redevelopment Authority established in section 13083-G.

[ 2005, c. 599, §1 (NEW) .]

2. Base area. "Base area" means the area within the geographic boundaries of Brunswick Naval Air Station.

[ 2005, c. 599, §1 (NEW) .]

3. Bond. "Bond" means a bond or note or other evidence of indebtedness authorized under this article, whether issued under or pursuant to a bond resolution, trust indenture, loan or other security agreement.

[ 2005, c. 599, §1 (NEW) .]

4. Brunswick Naval Air Station. "Brunswick Naval Air Station" or "base" means those properties and facilities within the geographic boundaries of the United States Department of Defense naval air station at Brunswick existing on the effective date of this section. "Base" also includes other geographically separate property that the authority determines should be part of the base if the municipality in which the property is located has chosen not to accept the property and use it for other purposes.

[ 2005, c. 599, §1 (NEW) .]

5. Operating revenues. "Operating revenues" means funds available to the authority from fees, fares, rental or sale of property and miscellaneous revenue and interest not otherwise pledged or dedicated.

[ 2005, c. 599, §1 (NEW) .]

6. Primary impact community. "Primary impact community" means the municipalities of Bath, Bowdoin, Bowdoinham, Brunswick, Freeport, Harpswell, Lisbon Falls and Topsham and Androscoggin County, Cumberland County and Sagadahoc County.

[ 2005, c. 599, §1 (NEW) .]

7. Readjustment or reuse. "Readjustment" or "reuse" means an alternative use of the base facility from its use as a military installation.

[ 2005, c. 599, §1 (NEW) .]

8. Real or personal property. "Real or personal property" means those properties and assets transferred by the United States Government or the United States Navy after the closure of Brunswick Naval Air Station.

[ 2005, c. 599, §1 (NEW) .]

9. Reconstruct or reconstruction. "Reconstruct" or "reconstruction" means any activities undertaken to maintain the properties of Brunswick Naval Air Station, or any part of those properties, as a modern, safe and efficient facility and includes, but is not limited to, any rebuilding, redesign, improvement or enlargement of the real properties or environmental mitigation activities on base properties.

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW).



5 §13083-I. Midcoast Regional Redevelopment Authority; powers; membership; obligations

1. Powers. The authority is a public municipal corporation and may:

A. Sue and be sued; [2005, c. 599, §1 (NEW).]

B. Adopt bylaws or rules consistent with this article for the governance of its affairs; [2005, c. 599, §1 (NEW).]

C. Exercise all of the general powers of corporations under Title 13-C, section 302; [2005, c. 599, §1 (NEW).]

D. Exercise the power of eminent domain; [2005, c. 599, §1 (NEW).]

E. Provide for the public safety by imposing appropriate rules, regulating appropriate use of the base facilities and enforcing laws and rules as they apply to the use of the base facilities; [2005, c. 599, §1 (NEW).]

F. Charge and collect fees, charges and rents for the use of the properties and other services and use the proceeds of those fees, charges and rents for the purposes provided in this article, both subject to and in accordance with any agreement with bondholders that may be made as provided in this article; [2005, c. 599, §1 (NEW).]

G. Contract with the Federal Government or its instrumentalities or agencies, this State or its agencies, instrumentalities or municipalities, public bodies, private corporations, partnerships, associations and individuals to carry out the purposes of this article; [2005, c. 599, §1 (NEW).]

H. Accept the cooperation of the Federal Government or its agencies in the construction, maintenance, reconstruction, operation and financing of the readjustment of the base and take necessary actions to utilize that aid and cooperation; [2005, c. 599, §1 (NEW).]

I. Borrow money and apply for and accept advances, loans, grants, contributions and other forms of financial assistance from the Federal Government, the State, a municipality or other public body or from other sources, public or private, for the purposes of this article, give any security that is required and enter into and carry out contracts in connection with that financial assistance; [2005, c. 599, §1 (NEW).]

J. Borrow money, make, issue and sell at public or private sale negotiable notes, bonds and other evidences of indebtedness or obligation of the authority for the purposes under this article and secure the payment of that obligation or any part of that obligation by pledge of all or any part of the operating revenues of the authority; [2005, c. 599, §1 (NEW).]

K. Enter into loan or security agreements with one or more lending institutions, including, but not limited to, banks, insurance companies and institutions that administer pension funds, or trustees for those institutions for the issuance of bonds and exercise with respect to those loan or security agreements all of the powers delineated in this article for the issuance of bonds; [2005, c. 599, §1 (NEW).]

L. Provide from operating revenues for the maintenance, construction or reconstruction of facilities to ensure the public safety for which the authority has not otherwise provided; [2005, c. 599, §1 (NEW).]

M. Use operating revenues to provide payment of obligations, if any, due to the United States to implement the readjustment or reuse of the base facility; [2005, c. 599, §1 (NEW).]

N. Adopt rules pursuant to the Maine Administrative Procedure Act; and [2005, c. 599, §1 (NEW).]

O. Take all other lawful action necessary and incidental to these powers. [2005, c. 599, §1 (NEW).]

[ 2005, c. 599, §1 (NEW) .]

2. Membership; appointment. The authority is governed by a board of trustees composed of 11 voting members appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over economic development matters and to confirmation by the Senate.

A. Trustees are appointed for 4-year terms, except that, for initial appointments, 3 trustees are appointed to one-year terms, 3 trustees are appointed to 2-year terms, 2 trustees are appointed to 3-year terms, 2 trustees are appointed to 4-year terms and the commissioner designated pursuant to paragraph D serves at the pleasure of the Governor. A vacancy must be filled in the same manner as the original appointment for the balance of the unexpired term. [2005, c. 599, §1 (NEW).]

B. A trustee continues to hold office until a successor is appointed and qualified, but the term of the successor is not altered from the original expiration date of the holdover trustee's term. [2005, c. 599, §1 (NEW).]

C. The Governor shall make 10 appointments, of which no fewer than 7 must be from candidates who are residents of Androscoggin County, Cumberland County and Sagadahoc County and are nominated by the primary impact communities. The Governor shall appoint members who reflect the diversity of interests represented by these communities. [2005, c. 599, §1 (NEW).]

D. The Governor shall designate a commissioner of a department of State Government to be a voting, ex officio member of the board of trustees. [2005, c. 599, §1 (NEW).]

E. A member appointed to the board of trustees may not hold an elected office in municipal, county or state government. [2005, c. 599, §1 (NEW).]

[ 2005, c. 599, §1 (NEW) .]

3. Quorum. Six members constitute a quorum. Six affirmative votes are required for the board of trustees to take action.

[ 2005, c. 599, §1 (NEW) .]

4. Liability. The liability of the authority is governed by the Maine Tort Claims Act. A member of the board of trustees or an employee of the authority is not subject to any personal liability for having acted in the service of the member's or employee's duty as a member of the board or an employee of the authority within the course and scope of membership or employment to carry out a power or duty under this article. The authority shall indemnify a member of the board or an employee of the authority against expenses actually and necessarily incurred in connection with the defense of an action or proceeding in which a member of the board or an employee is made a party by reason of past or present association with the authority.

[ 2009, c. 641, §2 (AMD) .]

5. Expenses. A trustee is not entitled to receive compensation for services to the authority but is entitled to receive reimbursement for necessary expenditures, including travel expenses, incurred in carrying out those services.

[ 2005, c. 599, §1 (NEW) .]

6. Officers; employees. The board of trustees shall elect a chair and vice-chair from among its members. The authority may employ an executive director, technical experts and other agents and employees, permanent and temporary, that it requires and may determine their qualifications, duties and compensation. For required legal services, the authority may employ or retain its own counsel and legal staff.

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW). 2009, c. 641, §2 (AMD).



5 §13083-J. Use of operating revenues

1. Principal use of revenue. Operating revenue must be used principally to reinvest in the properties held by the authority.

[ 2005, c. 599, §1 (NEW) .]

2. Permitted liability limited. All expenses incurred in carrying out this article must be paid solely from funds provided under the authority of this article, and liability or obligation may not be incurred under this article beyond the extent to which money has been provided under the authority of this article.

[ 2005, c. 599, §1 (NEW) .]

3. Equal opportunity employers. Contractors and subcontractors on authority construction and reconstruction projects must be equal opportunity employers and, for contracts in excess of $250,000, shall pursue in good faith affirmative action programs as defined in section 782. The authority may by rule provide for the enforcement of this requirement.

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW).



5 §13083-K. Property of authority

The authority shall hold and acquire property as follows. [2005, c. 599, §1 (NEW).]

1. Lease or sale. Properties may be leased or sold to accomplish the readjustment or reuse of the base facilities as determined appropriate by the authority. Resources acquired as a result of the lease or sale of these properties become operating revenues or assets of the authority.

[ 2005, c. 599, §1 (NEW) .]

2. Entry upon lands. The authority and its authorized agents and employees may enter upon lands, waters and premises in the State for the purpose of making surveys, soundings, drillings and examinations the authority determines necessary or convenient for the purposes of this article. The entry is not a trespass, but the authority is liable for damages its entry creates.

[ 2005, c. 599, §1 (NEW) .]

3. Authority for transfers of interest in land to the authority. Notwithstanding any contrary provisions of law, upon the authority's request, on reasonable and fair terms and conditions and without the necessity for advertisement, order of court or action or formality other than the regular and formal action of the authorities concerned, counties, municipalities, public agencies or instrumentalities of the State, public service corporations and special districts may lease, lend, grant or convey to the authority real or personal property or rights in that property that may be necessary or convenient for the effectuation of the authorized purposes of the authority, including real and personal property or rights in that property already devoted to public use. As used in this subsection, the term "public service corporation" includes a public utility as defined in Title 35-A, section 102, subsection 13 and a corporation referred to in Title 13-C.

[ 2005, c. 599, §1 (NEW) .]

4. Enforcement on ways under jurisdiction of the authority. A law enforcement officer may enforce the traffic laws under Title 29-A on a way under the jurisdiction of the authority.

[ 2013, c. 48, §2 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW). 2013, c. 48, §2 (AMD).



5 §13083-L. Special utility districts

The authority may form special utility districts and provide municipal utility services within its jurisdiction. The board of trustees of the authority has the authority of a municipal legislative body for these purposes. [2005, c. 599, §1 (NEW).]

1. Sewer services. The authority may provide sewer services as a sanitary district under Title 38, chapter 11, subchapters 3 and 4. The authority may establish a board of trustees for the sanitary district and appoint the members of the board of trustees or may act as the board of trustees of the district.

[ 2005, c. 599, §1 (NEW) .]

2. Solid waste disposal. The authority may provide solid waste disposal services as a refuse disposal district under Title 38, chapter 17. The authority may establish a board of trustees for the refuse disposal district and appoint the members of the board of trustees or may act as the board of trustees of the district.

[ 2005, c. 599, §1 (NEW) .]

3. Water. The authority may provide water as a water district under Title 35-A, Part 6. The authority may establish a board of trustees for the water district and appoint the members of the board of trustees or may act as the board of trustees of the district.

[ 2005, c. 599, §1 (NEW) .]

4. Revenue-producing services. The authority has all the powers of a municipality to provide services under Title 30-A, chapter 213.

[ 2005, c. 599, §1 (NEW) .]

5. Airport; Brunswick Naval Air Station Fund established. The authority has all the powers of a municipality to operate as an airport authority under Title 30-A, chapter 213 for use in connection with a public airport, heliport or other location for the landing or taking off of aircraft. To support this operation, there is established a nonlapsing fund to be known as the Brunswick Naval Air Station Airport Fund, referred to in this section as "the fund," for the purpose of receiving funds from the State and gifts, grants, devises, bequests, trusts or security documents. The State shall credit to the fund any appropriation made to the authority in each fiscal year.

A. The fund must be used to:

(1) Purchase, lease, acquire, own, improve, use, sell, convey, transfer or otherwise deal in and with airport property, an airport project or any interest in the airport property or airport project, whether tangible or intangible, as otherwise authorized under this article;

(2) Pay the costs of operating, maintaining, improving and repairing all airport property and airport projects of the authority;

(3) Pay the costs of administering and operating the authority, including, but not limited to, all wages, salaries, benefits and other expenses authorized by the board of trustees or the executive director;

(4) Pay the principal and premium, if any, and the interest on the outstanding bonds of the authority related to airport property or airport projects as the same become due and payable;

(5) Create and maintain reserves required or provided for in any resolution authorizing or any security document securing such bonds of the authority related to airport property or airport projects;

(6) Create and maintain a capital improvement fund for airport property and airport projects to be established by the board;

(7) Pay all taxes owed by the authority related to airport property or airport projects; and

(8) Pay all expenses incident to the management and operation of the authority operating as an airport authority as are consistent with its statutory purpose and as the board may from time to time determine. [2009, c. 641, §3 (NEW).]

B. The fund constitutes a continuing appropriation for the benefit of the authority. Any amount remaining in the fund at the close of any fiscal year is carried over and credited to the fund for the succeeding year. [2009, c. 641, §3 (NEW).]

C. Money in the fund must be paid to the authority on manifests approved by the Governor and Legislature in the same manner as other state claims are paid. [2009, c. 641, §3 (NEW).]

D. The revenues received and due to the authority from all other sources, except by way of state appropriation, from whatever source derived, must be retained by the authority and must be used in such a manner as the board of trustees may determine consistent with the provisions of this section or as is otherwise provided by law or by the terms and conditions incident to any gift, grant, devise, bequest, trust or security document. [2009, c. 641, §3 (NEW).]

[ 2009, c. 641, §3 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW). 2009, c. 641, §3 (AMD).



5 §13083-M. Other municipal powers

1. Traffic ordinances. The authority has the power to enact traffic ordinances and regulate the operation of motor vehicles under Title 30-A, section 3009 to the extent that power is not inconsistent with other validly enacted municipal ordinances.

[ 2005, c. 599, §1 (NEW) .]

2. Operating expenses. The authority has all the powers of a municipality to raise and appropriate money under Title 30-A, sections 5722 and 5723.

[ 2005, c. 599, §1 (NEW) .]

3. Zoning. The authority may not adopt zoning or land-use ordinances but may coordinate zoning and land-use regulation with interested primary impact communities.

[ 2005, c. 599, §1 (NEW) .]

4. Highway maintenance. The authority may maintain, repair, plow and control public ways as a municipality under Title 23, Part 3. The authority shall consult and coordinate with the appropriate primary impact community in appointing a road commissioner.

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW).



5 §13083-N. Bonds

1. Hearing required. The authority may issue bonds to finance its activities only after giving notice of the proposed issuance and its terms at least twice in a newspaper of general circulation in the appropriate counties and holding a duly advertised public hearing on the issuance.

[ 2005, c. 599, §1 (NEW) .]

2. Authority. The authority may issue bonds from time to time in its discretion to finance the undertaking of an authorized activity under this article, including but not limited to the payment of principal and interest upon advances for surveys and plans, and may issue refunding bonds for the payment or retirement of bonds previously issued.

A. The principal and interest of bonds must be made payable solely from the income, proceeds, revenues and funds of the authority derived from or held for activities under this article. Payment of the principal and interest of bonds may be further secured by a pledge of a loan, grant or contribution from the Federal Government or other source in aid of activities of the authority under this article and by a mortgage of an urban activity or a project or part of a project, title to which is in the authority. [2005, c. 599, §1 (NEW).]

B. Bonds issued under this section do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction and are not subject to other laws or charters relating to the authorization, issuance or sale of bonds. Bonds issued under this article are declared to be issued for an essential public and governmental purpose and, together with interest on and income from the bonds, are exempt from all taxes. [2005, c. 599, §1 (NEW).]

C. Bonds may not be issued by the authority until the authority has received a certificate of approval from the Finance Authority of Maine authorizing issuance of the bonds. Before issuing a certificate of approval under this section, the Finance Authority of Maine must determine that there is a reasonable likelihood that the income, proceeds, revenues and funds of the authority derived from or held for activities under this article or otherwise pledged to payment of the bonds will be sufficient to pay the principal, the interest and all other amounts that may at any time become due and payable under the bonds. In making this determination, the Finance Authority of Maine shall consider the authority's analysis of the proposed bond issue and the revenues to make payments on the bonds and may require such information, projections, studies and independent analyses as it considers necessary or desirable and may charge the authority reasonable fees and expenses. The issuance by the Finance Authority of Maine of a certificate of approval under this section does not constitute an endorsement of the bonds or the projects or purposes for which those bonds are issued and neither the authority nor any other person or entity, including, without limitation, any holders of bonds of the authority, have any cause of action against the Finance Authority of Maine with respect to any such certificate of approval. The Finance Authority of Maine may require that it be indemnified, defended and held harmless by the authority for any liability or cause of action arising out of or with respect to the bonds. [2005, c. 599, §1 (NEW).]

[ 2005, c. 599, §1 (NEW) .]

3. General characteristics. Bonds authorized under this section may be issued in one or more series. The resolution, trust indenture or mortgage under which the bonds are issued may include the following:

A. The date or dates borne by the bonds; [2005, c. 599, §1 (NEW).]

B. Whether the bonds are payable upon demand or mature at a certain time or times; [2005, c. 599, §1 (NEW).]

C. The interest rate or rates of the bonds; [2005, c. 599, §1 (NEW).]

D. The denomination or denominations of the bonds; [2005, c. 599, §1 (NEW).]

E. The form of the bonds, whether coupon or registered; [2005, c. 599, §1 (NEW).]

F. The conversion or registration privileges carried by the bonds; [2005, c. 599, §1 (NEW).]

G. The rank or priority of the bonds; [2005, c. 599, §1 (NEW).]

H. The manner of execution of the bonds; [2005, c. 599, §1 (NEW).]

I. The medium and place or places of payment; [2005, c. 599, §1 (NEW).]

J. The terms of redemption of the bonds, with or without premium; [2005, c. 599, §1 (NEW).]

K. The manner secured; and [2005, c. 599, §1 (NEW).]

L. Any other characteristics of the bonds. [2005, c. 599, §1 (NEW).]

[ 2005, c. 599, §1 (NEW) .]

4. Price sold. The bonds may be:

A. [2009, c. 641, §4 (RP).]

B. Exchanged for other bonds on the basis of par; [2009, c. 641, §4 (AMD).]

C. Sold to the Federal Government at private sale at not less than par. If less than all of the authorized principal amount of the bonds is sold to the Federal Government, the balance may be sold at private sale at not less than par at an interest cost to the municipality that does not exceed the interest cost to the municipality of the portion of the bonds sold to the Federal Government; or [2009, c. 641, §4 (AMD).]

D. Sold to a person on such terms as the authority may negotiate. [2009, c. 641, §4 (NEW).]

[ 2009, c. 641, §4 (AMD) .]

5. Signatures of outgoing officers; negotiability. If an official of the authority whose signature appears on a bond or coupon issued under this article ceases to be an official before the bond is delivered, the signature is nevertheless valid for all purposes as if the official had remained in office until the delivery. Notwithstanding contrary provisions of law, bonds issued under this article are fully negotiable.

[ 2005, c. 599, §1 (NEW) .]

6. Bond recitation; conclusive presumptions. In actions or proceedings involving the validity or enforceability of a bond issued under this article or the security for that bond, a bond reciting in substance that it has been issued by the authority in connection with an activity is conclusively deemed to have been issued for that purpose and the activity is conclusively deemed to have been planned, located and carried out in accordance with this article.

[ 2005, c. 599, §1 (NEW) .]

7. No personal liability; not debt of State or municipality. Neither the trustees of the authority nor the person executing the bonds is liable personally on the bonds by reason of the issuance of the bonds. The bonds and other obligations of the authority must have stated on their face that they are not a debt of the State and that the State is not liable on the bonds. The bonds or obligations may not be payable out of funds or properties other than those of the authority acquired for the purposes of this article.

[ 2005, c. 599, §1 (NEW) .]

8. Bonds as legal investments. Public officers, municipal corporations, political subdivisions and public bodies; banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business; insurance companies, insurance associations and other persons carrying on an insurance business; and executors, administrators, curators, trustees and other fiduciaries may legally invest sinking funds, money or other funds belonging to them or within their control in bonds or other obligations issued by the authority under this article. These bonds or other obligations are authorized security for all public deposits. It is the purpose of this section to authorize persons, political subdivisions and officers, public or private, to use funds owned or controlled by them for the purchase of these bonds or other obligations. This section does not relieve a person of any duty or of exercising reasonable care in selecting securities.

[ 2005, c. 599, §1 (NEW) .]

9. Investment of funds; redemption of bonds. The authority may:

A. Invest, in property or securities in which savings banks may legally invest funds subject to their control, funds held in reserves, sinking funds or funds not required for immediate disbursement; and [2005, c. 599, §1 (NEW).]

B. Cancel its bonds by redeeming them at the redemption price established in the bonds or by purchasing them at less than redemption price. [2005, c. 599, §1 (NEW).]

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW). 2009, c. 641, §4 (AMD).



5 §13083-O. Interest of public officials, trustees or employees

1. Acquisition of interest. A public official, trustee or employee of the authority may not acquire or hold a direct or an indirect financial or personal interest in:

A. An authority activity; [2005, c. 599, §1 (NEW).]

B. Property included or planned to be included in the base area; or [2005, c. 599, §1 (NEW).]

C. A contract or proposed contract in connection with an authority activity. [2005, c. 599, §1 (NEW).]

When an acquisition is involuntary, the interest acquired must be disclosed immediately in writing to the board of trustees of the authority, and the disclosure must be entered in the board's minutes.

[ 2005, c. 599, §1 (NEW) .]

2. Present or past interest in property. If a public official, trustee or employee of the authority presently owns or controls, or owned or controlled within the preceding 2 years, a direct or an indirect interest in property known to be included or planned to be included in an authority activity, that public official, trustee or employee must disclose this fact immediately in writing to the authority and the disclosure must be entered in the authority's minutes.

[ 2005, c. 599, §1 (NEW) .]

3. Recusal. The public official, trustee or employee of the authority with an interest may not participate in an action by the authority affecting that property.

[ 2005, c. 599, §1 (NEW) .]

4. Violation. A violation of this section is a Class E crime.

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW).



5 §13083-P. Exemption from execution

1. Property exempt from execution. The property, including funds, of the authority is exempt from levy and sale by virtue of an execution. An execution or other judicial process may not be issued against the authority's property, and a judgment against the authority may not be a charge or lien upon its property.

[ 2005, c. 599, §1 (NEW) .]

2. Construction; limitation of application. This section does not:

A. Prohibit the authority from making payments in lieu of taxes to the municipality; or [2005, c. 599, §1 (NEW).]

B. Apply to or limit the right of an obligee to foreclose or otherwise enforce a mortgage of the authority or to pursue remedies for the enforcement of a pledge or lien given by the authority on its rents, fees, grants, revenues or other sources pledged by the authority to the payment of its bonds. [2009, c. 641, §5 (AMD).]

[ 2009, c. 641, §5 (AMD) .]

SECTION HISTORY

2005, c. 599, §1 (NEW). 2009, c. 641, §5 (AMD).



5 §13083-Q. Designation as port of entry, international airport, foreign trade zone and free port area

1. Port of entry. The authority may apply to the Secretary of the Treasury of the United States for the purpose of having Brunswick Naval Air Station or a portion of the base designated, established or constituted as a port of entry or an international airport pursuant to the federal Customs Reorganization Act, 19 United States Code, Section 1, as amended, and Section 58b, as amended, and regulations of the United States Customs Service, including 19 Code of Federal Regulations, Sections 101.0 and 122.1, as amended.

[ 2005, c. 599, §1 (NEW) .]

2. Foreign trade zone. The authority may apply to the Secretary of Commerce of the United States for the purpose of establishing, operating and maintaining foreign trade zones at Brunswick Naval Air Station pursuant to the federal Foreign Trade Zones Act, 19 United States Code, Section 81a-81u, as amended, providing for the establishment, operation and maintenance of foreign trade zones in or adjacent to ports of entry of the United States for expediting and encouraging foreign commerce and for other purposes.

A. The authority may select and describe the location of the foreign trade zone, make rules and take other actions concerning the operation, maintenance and policing of the zone as necessary to comply with the federal Foreign Trade Zones Act and the regulations promulgated under that Act. [2005, c. 599, §1 (NEW).]

B. The authority may lease or may erect, maintain and operate structures, buildings or enclosures necessary for the establishment and operation of foreign trade zones. [2005, c. 599, §1 (NEW).]

[ 2005, c. 599, §1 (NEW) .]

3. Other tax-free provisions. The authority may establish a free port area at Brunswick Naval Air Station in which personal property in transit is exempt from the provisions of the stock-in-trade tax and other taxes and customs normally levied in a port of entry. For the purposes of this section, personal property in transit through the free port area established by the authority includes goods, wares and merchandise that:

A. Are moving in interstate or international commerce through or over the free port areas established; [2005, c. 599, §1 (NEW).]

B. Are consigned from outside the State to a public or private warehouse within the State, whether that consignment is specified before or after transportation; or [2005, c. 599, §1 (NEW).]

C. Do not lose their tax-exempt status because, while in a warehouse, they are assembled, bound, joined, processed, disassembled, divided, cut, broken in bulk, relabeled or repackaged. The warehouse in which the goods, wares and merchandise are stored may not be owned in whole or in part by either the consignee or the consignor. The tax-exemption granted may be liberally construed to effect the purposes of this article. [2005, c. 599, §1 (NEW).]

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW).



5 §13083-R. Termination of the authority

The authority is not dissolved until: [2005, c. 599, §1 (NEW).]

1. Legislature provides for termination. It is terminated by the Legislature; and

[ 2005, c. 599, §1 (NEW) .]

2. Payment of bonds, premiums and interest. The bonds, premium, if any, and interest have been paid or a sufficient amount for the payment of the bonds and interest to maturity or a prior redemption date have been irrevocably set aside in trust for the benefit of the bondholders.

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW).



5 §13083-S. Annual report

1. Annual financial report. The authority shall submit annually to the Governor, the Executive Director of the Legislative Council and the joint standing committee of the Legislature having jurisdiction over housing and economic development matters, not later than 120 days after the close of the authority's fiscal year, a complete report on the activities of the authority. The report may also be provided to any other member of the Legislature and to any other person. The report must include all of the following for the previous year:

A. A description of the authority's operations; [2005, c. 599, §1 (NEW).]

B. An accounting of the authority's receipts and expenditures, assets and liabilities at the end of its fiscal year; [2005, c. 599, §1 (NEW).]

C. A listing of all property transactions pursuant to section 13083-K; [2005, c. 599, §1 (NEW).]

D. An accounting of all activities of any special utility district formed under section 13083-L; [2005, c. 599, §1 (NEW).]

E. A listing of any property acquired by eminent domain under section 13083-I; [2005, c. 599, §1 (NEW).]

F. A listing of any bonds issued during the fiscal year under section 13083-I; [2005, c. 599, §1 (NEW).]

G. A statement of the authority's proposed and projected activities for the ensuing year; [2009, c. 641, §6 (AMD).]

H. Recommendations regarding further actions that may be suitable for achieving the purposes of this article; and [2009, c. 641, §7 (AMD).]

I. A description of the authority's progress toward achieving the goals set forth in section 13083-G. [2009, c. 641, §8 (NEW).]

[ 2009, c. 641, §§6-8 (AMD) .]

SECTION HISTORY

2005, c. 599, §1 (NEW). 2009, c. 641, §§6-8 (AMD).



5 §13083-S-1. Brunswick Naval Air Station Job Increment Financing Fund

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Affiliated business" means one of 2 businesses exhibiting either of the following relationships:

(1) One business owns 50% or more of the stock of the other business or owns a controlling interest in the other; or

(2) Fifty percent of the stock of each business or a controlling interest in each business is directly or indirectly owned by a common owner or owners. [2009, c. 641, §9 (NEW).]

B. "Assessor" means the State Tax Assessor. [2009, c. 641, §9 (NEW).]

C. "Base level of employment" means either the total employment of an employer as of the March 31st, June 30th, September 30th and December 31st of the calendar year immediately preceding the date the employer begins operations at the base area divided by 4 or its average employment during the base period, whichever is greater. [2009, c. 641, §9 (NEW).]

D. "Base period" means the 3 calendar years prior to the year in which an employer begins operations at the base area. [2009, c. 641, §9 (NEW).]

E. "College" means Southern Maine Community College in the Maine Community College System. [2009, c. 641, §9 (NEW).]

F. "Commissioner" means the Commissioner of Economic and Community Development. [2009, c. 641, §9 (NEW).]

G. "Fund" means the Brunswick Naval Air Station Job Increment Financing Fund established pursuant to subsection 2. [2009, c. 641, §9 (NEW).]

H. "Job tax increment" means that level of state income tax withholding attributed to any employees employed within the base area above the base level of employment for an employer in the base area or its average employment during the base period. "Job tax increment" does not include withholding from employees or positions shifted by an employer as calculated generally pursuant to Title 36, chapter 917. The shifting restriction must apply to all employers in the base area. [2009, c. 641, §9 (NEW).]

[ 2009, c. 641, §9 (NEW) .]

2. Fund established. The Brunswick Naval Air Station Job Increment Financing Fund is established to receive job tax increment transfers from job creation in the base area. The fund must receive annually from the State the amount calculated under subsection 5.

[ 2009, c. 641, §9 (NEW) .]

3. Limitations. The fund is subject to the following limitations.

A. Subject to the provisions of paragraph E, payments from the fund allocated to the authority must be used solely to fund the costs of municipal services, including, but not limited to, water, sewer, electricity, telecommunications, fire protection, police protection, sanitation services and the maintenance of buildings, facilities, grounds and roads in the base area. [2009, c. 641, §9 (NEW).]

B. Subject to the provisions of paragraph E, payments allocated to the college must be used solely to fund the costs of higher education services, including, but not limited to, faculty and staff salaries and instruction, operations, equipment, maintenance and financing costs, including, but not limited to, closing costs, issuance costs and interest paid to holders of evidences of indebtedness issued to pay for project costs and any premium paid over the principal amount of that indebtedness because of the redemption of the obligations before maturity. [2009, c. 641, §9 (NEW).]

C. To the extent that revenues received by the fund are not expended for current costs under paragraphs A and B, the fund must retain the revenues to defray future costs under those paragraphs. [2009, c. 641, §9 (NEW).]

D. State income tax withholding eligible for reimbursement to a qualified business pursuant to Title 36, chapter 917 or to a qualified pine tree development zone business under Title 30-A, chapter 206 is not eligible for use in the calculation of a payment to the fund under subsections 4 and 5. State income tax withholding under Title 36, chapter 919, or any other tax credit or reimbursement program based on state income tax withholding, is not eligible for use in calculation of a payment to the fund under subsections 4 and 5. [2009, c. 641, §9 (NEW).]

E. Payments made to the fund must be allocated as follows:

(1) For payments transferred to the fund in 2011 and 2012, 100% must be allocated to the college;

(2) For payments made to the fund in 2013, 75% must be allocated to the college and 25% must be allocated to the authority; and

(3) For payments made to the fund in 2014 and after, 50% must be allocated to the college and 50% must be allocated to the authority. [2009, c. 641, §9 (NEW).]

F. Payments to the fund are not allowed for calendar years beginning on or after January 1, 2031. If at least 5,000 net new jobs are created in the base area prior to 2031, the services funded under paragraphs A and B must be reviewed by the joint standing committee of the Legislature having jurisdiction over economic development matters in order to determine whether continuance of the fund is necessary. [2009, c. 641, §9 (NEW).]

[ 2009, c. 641, §9 (NEW) .]

4. Certification by authority. By February 15th of each year, beginning in 2011, the authority shall provide a report identifying each employer located at the base area to the commissioner. The commissioner shall certify annually to the assessor on or before June 30th of each year, beginning in 2011, the following information:

A. Employment, payroll and state withholding data necessary to calculate the base level of employment; [2009, c. 641, §9 (NEW).]

B. The total number of employees added during the previous year within the base area above the base level of employment, including additional associated payroll and withholding data necessary to calculate the job tax increment and establish the appropriate payment to the fund; [2009, c. 641, §9 (NEW).]

C. A listing of all employers within the base area that pay withholding taxes, the locations of those employers and the number of employees at each location; [2009, c. 641, §9 (NEW).]

D. A listing of all affiliated businesses, data regarding current employment, payroll and Maine income tax withholding for each affiliated business within the base area; and [2009, c. 641, §9 (NEW).]

E. Any information required by the assessor to determine the employment tax increment revenues pursuant to Title 36, chapter 917. [2009, c. 641, §9 (NEW).]

[ 2009, c. 641, §9 (NEW) .]

5. Procedure for payment of revenue to the fund. On or before July 15th of each year, the assessor shall review the information required by subsection 4 and calculate the job tax increment for the preceding calendar year. The assessor shall also calculate the employment tax increment in the base area for reimbursement to qualified businesses and qualified Pine Tree Development Zone businesses pursuant to Title 36, chapter 917. On or before July 15th of each year, the assessor shall certify to the State Controller the total remaining job tax increment after reimbursements have been made to qualified businesses and qualified Pine Tree Development Zone businesses pursuant to Title 36, chapter 917. On or before July 31st of each year, the State Controller shall transfer 50% of the remaining job tax increment to the state job tax increment contingent account established, maintained and administered by the State Controller from General Fund undedicated revenue within the withholding tax category. On or before July 31st of each year, the State Controller shall deposit this revenue into the fund and distribute the payments pursuant to subsection 3.

[ 2009, c. 641, §9 (NEW) .]

6. Administration. The Commissioner of Administrative and Financial Services shall administer the fund and may adopt rules pursuant to the Maine Administrative Procedure Act for implementation of the fund. Rules adopted pursuant to this subsection are routine technical rules pursuant to chapter 375, subchapter 2-A.

[ 2009, c. 641, §9 (NEW) .]

SECTION HISTORY

2009, c. 641, §9 (NEW).






Article 2-C: RIVERFRONT COMMUNITY DEVELOPMENT PROGRAM

5 §13083-T. Riverfront Community Development Program

1. Program established; administration. The Riverfront Community Development Program, referred to in this section as "the program," is established within the department to assist and encourage communities along the State's rivers to revitalize their riverfronts in an environmentally sustainable manner and to promote river-oriented community development and enhancement projects. The department shall administer the program in conjunction with the Municipal Investment Trust Fund established under the Maine Municipal Bond Bank to provide funding for the rehabilitation, revitalization and enhancement of riverfront communities and river ecosystems in the State.

[ 2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF) .]

2. Review panel. The Riverfront Community Development Review Panel, referred to in this section as "the panel," is established to evaluate proposals and determine funding under the program. The panel consists of:

A. The Commissioner of Economic and Community Development; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

B. The Commissioner of Agriculture, Conservation and Forestry; and [2011, c. 655, Pt. EE, §8 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §6 (REV).]

C. [2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 655, Pt. EE, §9 (RP).]

D. Four members of the public, one with expertise in economic and community development, one with expertise in environmental conservation, one with expertise in tourism and ecotourism development and promotion and one with expertise in park and trail design and development. Two of these members are appointed by the President of the Senate and 2 by the Speaker of the House. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

[ 2011, c. 655, Pt. EE, §§8, 9 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

3. Review process. The panel shall review proposals for funding under the program in accordance with this subsection.

A. The panel shall establish the deadline by which proposals must be postmarked and received. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

B. Department staff shall undertake the initial review and preliminary scoring of proposals. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

C. A subcommittee appointed by the panel to score proposals shall review and determine the final score for the proposals. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

D. A subcommittee appointed by the panel to nominate finalists shall review all of the proposals, identify issues for full review and discussion by the panel and recommend project finalists to the full panel for detailed review and consideration. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

E. The panel shall review all the proposals submitted, select the finalists and allocate funding. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

In reviewing proposals, the panel shall use the scoring system established in subsection 5.

[ 2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF) .]

4. Applicant requirements. An applicant for funding under this section must:

A. Have the sponsorship of a state agency. An applicant must contact the appropriate sponsoring state agency well in advance of submitting an application; and [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

B. Demonstrate the capacity to undertake the project with a reasonable prospect of bringing it to a successful conclusion. In assessing an applicant's ability to meet the requirements of this paragraph, the panel may consider all relevant factors, including but not limited to the applicant's level of debt; fund-raising ability; past economic and community development activities; grants from federal, state or local sources; previous environmental conservation, restoration or enhancement activity; organizational history; scope of economic or environmental vision; and evidence of success in previous efforts. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

[ 2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF) .]

5. Scoring system. The department and the panel shall develop a scoring system for use by the panel in evaluating proposals under this section. The scoring system must be designed to identify those projects that are most aligned with the State's riverfront community development and river restoration and enhancement priorities. The scoring system must assign points according to the relative value or the following criteria associated with the proposal:

A. The economic significance of the proposed project to the immediate vicinity and to the State as a whole; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

B. The level of compatibility with clean and healthy river ecosystems; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

C. The value of the proposed project with respect to downtown revitalization; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

D. The value of the proposed project with respect to environmental protection and ecological restoration; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

E. The value of the proposed project with respect to recreational uses; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

F. The degree of community support for the proposed investment; and [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

G. The extent to which the proposed project involves partnerships and meets multiple criteria for benefits. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

[ 2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF) .]

6. Additional criteria. In addition to evaluating the proposals using the scoring system established in subsection 5, the panel shall consider the following criteria in reviewing a proposal:

A. The level to which a proposal supports the open space or recreation objectives, or both, of a local comprehensive plan; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

B. The extent to which a project is consistent with an adopted comprehensive plan that meets the standards of the laws governing growth management pursuant to Title 30-A, chapter 187; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

C. The current and anticipated demand for use and diversity of uses of the site; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

D. The local and regional community planning and support for river protection, enhancement and restoration; and [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

E. Any additional benefits that contribute to scenic landscape values, including the character of the town or region in which the project is situated, the rehabilitation or renovation of riverfront mill and other buildings and the ability to secure public access for conservation, recreation, wildlife and education uses. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

[ 2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF) .]

7. Rules. The department may adopt rules to implement this section. Rules adopted to implement this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF) .]

SECTION HISTORY

2007, c. 39, Pt. F, §1 (NEW). 2007, c. 39, Pt. F, §2 (AFF). 2011, c. 655, Pt. EE, §§8, 9 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 657, Pt. W, §6 (REV).






Article 3: ENERGY CONSERVATION DIVISION

5 §13084. Energy conservation programs (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M7,13 (NEW). 1991, c. 246, §4 (AMD). 1991, c. 548, §A1 (AMD). 1995, c. 560, §B12 (RP).



5 §13085. State standards for appliance energy efficiency (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M7,13 (NEW). 1995, c. 560, §B13 (RP).






Article 4: AFFORDABLE HOUSING

5 §13086. Maine Affordable Housing Alliance established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M7,13 (NEW). 1991, c. 610, §1 (RP).



5 §13087. Coordination (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M7,13 (NEW). 1991, c. 610, §1 (RP).



5 §13088. Advisory committee established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M7,13 (NEW). 1991, c. 610, §1 (RP).






Article 5-A: ECONOMIC OPPORTUNITY

5 §13090-A. Economic Opportunity Fund

1. Creation. The Economic Opportunity Fund, referred to in this section as the "fund," is created under the jurisdiction and control of the department.

[ 1991, c. 780, Pt. N, §1 (NEW) .]

2. Sources of money. The fund consists of the following:

A. All money appropriated or allocated for inclusion in the fund, from whatever source; [1991, c. 780, Pt. N, §1 (NEW).]

B. Subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money from the fund; [1991, c. 780, Pt. N, §1 (NEW).]

C. Subject to any pledge, contract, fee or other obligation, any money that the department receives in repayment of advances from the fund; and [1991, c. 780, Pt. N, §1 (NEW).]

D. Any other money available to the department and directed by the department to be paid into the fund. [1991, c. 780, Pt. N, §1 (NEW).]

[ 1991, c. 780, Pt. N, §1 (NEW) .]

3. Application of fund. Money in the fund may be applied to carry out any power of the department under or in connection with section 13090-B or to pay obligations incurred in connection with the fund. Money in the fund not needed to meet the obligations of the department as provided in this section may accrue interest and be invested in a manner permitted by law.

[ 1991, c. 780, Pt. N, §1 (NEW) .]

4. Allocations from fund. The department may request allocations from the fund as it determines necessary or convenient to carry out this article, including, but not limited to, allocations for grants or loans.

[ 1991, c. 780, Pt. N, §1 (NEW) .]

5. Revolving fund. The fund is a nonlapsing, revolving fund. The department shall apply continuously all money in the fund to carry out this article.

[ 1991, c. 780, Pt. N, §1 (NEW) .]

SECTION HISTORY

1991, c. 780, §N1 (NEW).



5 §13090-B. Economic Opportunity Program

The Economic Opportunity Program, referred in this section as the "program," is established to provide grants to municipalities for public and private investments to stimulate economic growth. [1991, c. 780, Pt. N, §1 (NEW).]

1. Eligibility for loans. Municipalities may apply to the department for grants under the program. Municipalities shall loan money from those grants to business entities based on the following eligibility criteria.

A. The projects to be financed must:

(1) Pertain to manufacturing, industrial, real estate development, child care, recreational or natural resource enterprises;

(2) Be located or establishing a presence in the State; and

(3) Provide significant public benefit in relation to the amount of the loan, as determined by the department. Public benefits include, but are not limited to: increased opportunities for employment; increased capital flows, particularly of capital from outside the State; increased state and municipal tax revenues; rehabilitation of blighted or underutilized areas; and provision of necessary services.

Loan proceeds may be used for any appropriate commercial purpose, as determined by the department, including working capital. [1999, c. 272, §2 (AMD).]

B. The department must determine that the borrower is a for-profit or nonprofit commercial entity and that it is creditworthy and reasonably likely to repay the loan. [1991, c. 780, Pt. N, §1 (NEW).]

C. The department must determine that the loan is necessary to implement the project because the borrower either has insufficient access to other funds or demonstrates, and the department determines, that the project would not provide the projected public benefits without the availability of the loan. [1991, c. 780, Pt. N, §1 (NEW).]

D. The department must determine that the project would not result in a substantial detriment to existing business in the State. In making this determination, the department shall consider factors it considers necessary to measure and evaluate the effect of the project on existing business, including:

(1) Whether a loan for a project should be approved if, as a result of the project, there would not be sufficient demand within the market area of the State served by the project to employ the efficient capacity of existing business; and

(2) Whether any adverse economic effect of the project on existing business or other municipalities is outweighed by the contribution that the project would make to the economic growth and vitality of the State.

The applicant for the loan has the burden of demonstrating a reasonable likelihood that the project would not result in a substantial detriment to existing business or other municipalities, except in cases in which no interested parties object to the project, in which event the requirements of this paragraph are satisfied. Interested parties must be given an opportunity, with or without a hearing at the discretion of the department, to present their objections to the project on grounds that the project would result in a substantial detriment to existing business or other municipalities. If such a party presents these objections with reasonable specificity and persuasiveness, the department may divulge whatever information concerning the project it considers necessary for a fair presentation by the objecting party and evaluation of such objections. If the department finds that the applicant has failed to meet its burden of proof as specified in this paragraph, the application must be denied. [1991, c. 780, Pt. N, §1 (NEW).]

[ 1999, c. 272, §2 (AMD) .]

2. Loan terms and conditions. The department may establish prudent terms and conditions for loans, including limiting the amount of loans for any one project and requiring adequate collateral for the loans. Loan terms may not exceed 20 years for loans primarily secured by real estate, 10 years for loans secured primarily for machinery and equipment and 7 years for other loans. The interest rate charged on each loan must be determined on a case-by-case basis.

[ 1991, c. 780, Pt. N, §1 (NEW) .]

3. Rulemaking. The department shall establish rules to implement the program.

[ 1991, c. 780, Pt. N, §1 (NEW) .]

4. Local and regional organizations.

[ 1995, c. 40, §1 (NEW); MRSA T. 5, §13090-B, sub-§4 (RP) .]

5. Nonprofit organizations.

[ 1997, c. 590, §1 (NEW); MRSA T. 5, §13090-B, sub-§5 (RP) .]

SECTION HISTORY

1991, c. 780, §N1 (NEW). 1995, c. 40, §1 (AMD). 1997, c. 590, §1 (AMD). 1999, c. 272, §2 (AMD).






Article 5-B: TOURISM

5 §13090-C. Tourism (REALLOCATED FROM TITLE 5, SECTION 13080-O)

(REALLOCATED FROM TITLE 5, SECTION 13080-O)

1. Tourism; establishment. The Office of Tourism shall administer a program to support and expand the tourism industry and promote the State as a tourist destination. The Director of the Office of Tourism shall administer the office in accordance with the policies of the commissioner and the provisions of this article. The office includes the Maine State Film Commission.

[ 2011, c. 563, §4 (AMD) .]

2. Duties. The Director of the Office of Tourism shall:

A. Implement advertising and promotion programs to market the State's travel industry and to attract on-location filming of movies, advertisements and videos in the State; [RR 1995, c. 2, §11 (RAL).]

B. Print, or cause to have printed, alone or in cooperation with other travel promotion agencies and groups, booklets, brochures, pamphlets and other materials as required to fulfill requests for information on the State's travel products and the State's facilities, sites and services for the filming of movies and videos in the State; [RR 1995, c. 2, §11 (RAL).]

C. Encourage the development of travel product facilities and activities by locating potential developers, providing market and feasibility analysis, assisting developers in complying with applicable laws and rules and providing technical assistance to local decision making, including decisions regarding site selection, financing and utilities; [RR 1995, c. 2, §11 (RAL).]

D. Review and comment upon the policies and programs of state agencies that directly affect the achievement of the duties and responsibilities of the office; [RR 1995, c. 2, §11 (RAL).]

E. Provide basic support and discretionary matching grants to local, regional and statewide nonprofit agencies that directly affect the achievement of the duties and responsibilities of the office; [RR 1995, c. 2, §11 (RAL).]

F. Staff or cause to be staffed any information center constructed, owned, leased, acquired or operated by the State; [RR 1995, c. 2, §11 (RAL).]

G. Employ or engage outside technical or professional consultants or organizations as are necessary or appropriate to assist the office in carrying out its functions; [RR 1995, c. 2, §11 (RAL).]

H. Accept fees as the director may designate for the preparation and distribution of books, booklets, brochures, pamphlets, films, photos, maps, exhibits, mailing lists and all similar materials and media advertising. There is established within the office a revolving fund for the use of the office to help offset the preparation and distribution costs of these materials. The office shall retain, without charge, an appropriate number of each publication for complimentary distribution. Income from the sale of publications and other materials charged to the revolving fund is credited to the revolving fund to be used as a continuing carrying account to carry out the purposes of the revolving fund; [RR 1995, c. 2, §11 (RAL).]

I. Subject to the approval of the commissioner, adopt, amend and repeal rules to carry out the purposes of this section; and [RR 1995, c. 2, §11 (RAL).]

J. Undertake other activities that the commissioner considers appropriate and necessary to ensure the successful implementation of this section. [RR 1995, c. 2, §11 (RAL).]

[ 2003, c. 198, §7 (AMD) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 2003, c. 198, §§6,7 (AMD). 2011, c. 563, §4 (AMD).



5 §13090-D. Historical marker program (REALLOCATED FROM TITLE 5, SECTION 13080-P)

(REALLOCATED FROM TITLE 5, SECTION 13080-P)

1. Historical markers. The Director of the Office of Tourism may erect historical markers or signs on any highway. No more than 10 historical markers may be erected in one year. Markers that would interfere with reasonable use of highways may not be erected.

[ 2003, c. 198, §8 (AMD) .]

2. Review council. The Director of the Office of Tourism shall consult with the Maine Historic Preservation Commission and the Department of Transportation on the historical marker program. Before erecting any marker, the director shall secure the Maine Historic Preservation Commission's approval of the marker, the marker's location and the marker's wording. The Maine Historic Preservation Commission shall obtain, or cause to be obtained, as needed, information on the event to be commemorated and on the appropriate location for the marker, including consulting historians and holding public hearings.

[ 2003, c. 198, §8 (AMD) .]

3. Municipal permission. Municipal officers may permit the erection of monuments, tablets and markers by individuals or societies on public highways or other public grounds, in places and of a character as may be approved by the municipal officers, to indicate the occurrence of historic events and matters of public interest, as long as the markers do not interfere with reasonable use of the highways or other public places.

[ RR 1995, c. 2, §11 (RAL) .]

4. Cooperative agreements. The Maine Historic Preservation Commission may enter into cooperative agreements with any municipality or historical society to erect a historical marker on any highway. The agreement must provide for reasonable sharing of the initial expense and for the municipality or society to maintain and care for the marker.

[ RR 1995, c. 2, §11 (RAL) .]

5. Damages. If a person's property is damaged by the erection of a monument, tablet or marker, that person may apply to the municipal officers within 6 months after the erection to assess and recover damages.

[ RR 1995, c. 2, §11 (RAL) .]

6. Change of location. A person whose rights or interests are affected by the location of a monument, tablet or marker may, within 60 days after the approval of the municipal officers, petition the municipal officers for a change of location and, after notice to parties and hearing, the municipal officers may alter or revoke approval to use the location.

[ RR 1995, c. 2, §11 (RAL) .]

7. Petition to court. If the municipal officers neglect or refuse after 30 days to decide upon any petition addressed to them or if a party whose interests are affected by the decision is dissatisfied with the decision, the dissatisfied petitioner or party may apply to the Superior Court for relief within 60 days of the decision.

[ RR 1995, c. 2, §11 (RAL) .]

8. Return; record; fees. The municipal officers shall, within 30 days, decide upon every petition presented to them and upon every location approved under this section, and shall cause this information to be recorded by the town clerk. The fees of the municipal officers and town clerk must be paid by the petitioner.

[ RR 1995, c. 2, §11 (RAL) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 2003, c. 198, §8 (AMD).



5 §13090-E. Tourism marketing and development strategy (REALLOCATED FROM TITLE 5, SECTION 13080-Q)

(REALLOCATED FROM TITLE 5, SECTION 13080-Q)

1. Development. The Office of Tourism with input from the tourism industry shall develop a 5-year marketing and development strategy for state tourism growth that maximizes the effectiveness of state and private sector contributions in attracting visitors to the State and increasing tourism-based revenues. The strategy must incorporate components of direct marketing in maintenance and primary markets, matching grants programs, trade markets, regional development and research.

[ 2011, c. 563, §5 (AMD) .]

2. Administration. The Office of Tourism shall administer the components of the strategy after development. Administration includes development of new markets, creation of an image of the State to entice visitor inquiries and provision of appropriate technical assistance and response mechanisms. The Office of Tourism shall support staffing of the visitor information centers and fulfill tourism information requests and shall work in partnership with the tourism industry in the State in administering the strategy. The Office of Tourism shall seek direct input and consultation from the tourism industry on the Office of Tourism's marketing and promotional plans and collaborate with tourism regions and industry sectors to accomplish the goals identified in the marketing and promotional plans and the marketing and development strategy required under subsection 1, including, but not limited to, the outdoor recreation industry, the lodging industry, the restaurant industry, representatives of large landowners, campground organizations, the transportation industry, the retail industry, cultural organizations, tourism destination marketing organizations, private businesses, statewide tourism associations and nonprofit organizations. The Office of Tourism shall seek tourism industry input in other areas the commissioner considers appropriate and necessary to ensure the successful implementation of this section. The Office of Tourism shall provide a quarterly presentation of its activities under this section beginning January 1, 2013 to tourism industry stakeholders and provide an annual report to the Governor and the Legislature summarizing the goals and achievements of the Office of Tourism.

[ 2011, c. 563, §5 (AMD) .]

3. Tourism Marketing and Development Fund.

[ RR 1995, c. 2, §11 (RAL); MRSA T. 5, §13090-E, sub-§3 (RP) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 2003, c. 198, §9 (AMD). 2011, c. 563, §5 (AMD).



5 §13090-F. Maine Tourism Commission (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). RR 1995, c. 2, §§12, 13 (COR). 1997, c. 268, §1 (AMD). 1999, c. 445, §1 (AMD). 2003, c. 198, §10 (AMD). 2005, c. 33, §1 (AMD). 2009, c. 211, Pt. B, §2 (AMD). 2011, c. 563, §6 (RP).



5 §13090-G. Travel Promotion Matching Fund Program (REALLOCATED FROM TITLE 5, SECTION 13080-S)

(REALLOCATED FROM TITLE 5, SECTION 13080-S)

1. Statement of purpose. The Travel Promotion Matching Fund Program is established for the following purposes:

A. To allow the State to provide part of the funds necessary for public and private, nonprofit travel promotional organizations to conduct promotional programs; and [RR 1995, c. 2, §11 (RAL).]

B. To strengthen the State's image by coordinating the promotional efforts of the private sector with those of the Office of Tourism. [2003, c. 198, §11 (AMD).]

[ 2003, c. 198, §11 (AMD) .]

2. Eligible organization. Matching funds must be made available to those nonprofit travel promotional organizations that best meet the purposes of this section. An organization may not disburse state matching funds to a private, for-profit business for the purpose of promoting its goods, services, functions or activities.

[ RR 1995, c. 2, §11 (RAL) .]

3. Limitations. This section does not reduce any organization's financial participation in any ongoing project, but rather to increase or develop new programs. The grant program as established in subsection 4, must be geared to specific promotional efforts and costs and is not intended to match any administrative costs, including any form of personal services.

[ RR 1995, c. 2, §11 (RAL) .]

4. Administration. The Office of Tourism in consultation with the tourism industry shall administer the Travel Promotion Matching Fund Program with such flexibility as to bring about the most effective and economical travel promotion program possible. Applications from all regions of the State must be equally considered. The Office of Tourism shall consult with the tourism industry in the development of rules and procedures necessary and appropriate to the proper operation of the Travel Promotion Matching Fund Program. These rules must establish eligibility requirements, allocation formulas, application procedures and criteria subject to the final approval of the commissioner. The Office of Tourism, in consultation with the tourism industry, shall establish a schedule and process for review and approval of grant applications. Grants must be approved by the Director of the Office of Tourism prior to any disbursement of funds.

[ 2011, c. 563, §7 (AMD) .]

5. Bookkeeping systems. The department and all tourist promotional organizations qualifying for matching funds under this section shall keep accurate records of any applications, transactions, payment receipts and correspondence relating to the implementation of the Travel Promotion Matching Fund Program.

A. The department shall establish a standard accounting procedure to be used by any organization receiving money under this section. [RR 1995, c. 2, §11 (RAL).]

B. The records of any organization pertaining to accounts and contracts funded with money under this section must be open to audit by the State or by any firm employed by the State to audit these records. [RR 1995, c. 2, §11 (RAL).]

Additional matching funds may not be awarded to an organization until the provisions of this subsection have been met.

[ RR 1995, c. 2, §11 (RAL) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 2003, c. 198, §§11,12 (AMD). 2011, c. 563, §7 (AMD).



5 §13090-H. Maine State Film Commission (REALLOCATED FROM TITLE 5, SECTION 13080-T)

(REALLOCATED FROM TITLE 5, SECTION 13080-T)

1. Maine State Film Commission established. The Maine State Film Commission, as established by section 12004-I, subsection 88, is within the Office of Tourism and shall advise and assist the office as necessary. The commission shall advise the commissioner and the Director of the Office of Tourism with respect to the operation of the Maine State Film Office program.

A. The commission consists of 11 members appointed by the Governor.

(1) The members appointed must be involved in a related business field or have experience or familiarity with media marketing or public relations. The Governor shall ensure an equitable regional representation from the State.

(2) The Director of the Maine Arts Commission and the commissioner or the commissioner's designee shall serve as ex officio, nonvoting members of the commission. [2007, c. 466, Pt. B, §1 (AMD).]

B. The terms of office of commission members are as follows.

(1) All members are appointed for 3-year terms. Of those first appointed, 3 are appointed for 3-year terms, 4 are appointed for 2-year terms and 4 are appointed for one-year terms. The Governor shall designate the terms of office of those first appointed at the time of appointment.

(2) Members shall serve until their successors are appointed and take office. The Governor may terminate the membership of any appointee for just cause and the reason for the termination must be communicated in writing to each member whose term is so terminated.

(3) Vacancies must be filled in the same manner as original appointments, except that any person appointed to fill a vacancy shall serve for the remainder of the unexpired term of the vacancy. [RR 1995, c. 2, §11 (RAL).]

C. The chair and vice-chair are appointed by the Governor annually at the first meeting of the commission and serve for one-year terms.

(1) The chair shall call meetings of the commission. [RR 1995, c. 2, §11 (RAL).]

D. Members are compensated for expenses only in accordance with chapter 379. [RR 1995, c. 2, §11 (RAL).]

E. Financing of promotional and development materials and expenses pursuant to this section must be made with funds within the limit of the budget of the department for the Office of Tourism. [2003, c. 198, §13 (AMD).]

[ 2007, c. 466, Pt. B, §1 (AMD) .]

2. Powers and duties. The Maine State Film Commission has the following powers and duties:

A. To recommend rules for the implementation of the provisions relating to the promotion of filming activities in the State; [RR 1995, c. 2, §11 (RAL).]

B. To advise and assist the Director of the Maine State Film Office and the Director of the Office of Tourism with respect to this section and section 13090-I; [2003, c. 198, §14 (AMD).]

C. To raise and accept funds from public and private sources to be used to promote filming activities in the State; and [RR 1995, c. 2, §11 (RAL).]

D. To promote the State for in-state, on-location filming of movies, advertisements and videos. [RR 1995, c. 2, §11 (RAL).]

[ 2003, c. 198, §14 (AMD) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). RR 1995, c. 2, §14 (COR). 2003, c. 198, §§13,14 (AMD). 2005, c. 519, §P1 (AMD). 2007, c. 466, Pt. B, §1 (AMD).



5 §13090-I. Maine State Film Office (REALLOCATED FROM TITLE 5, SECTION 13080-U)

(REALLOCATED FROM TITLE 5, SECTION 13080-U)

The Maine State Film Office is established within the Office of Tourism. The Director of the Maine State Film Office is responsible for undertaking a program of film promotion and implementing the recommendations and policies of the commissioner. [2003, c. 198, §15 (AMD).]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 2003, c. 198, §15 (AMD).



5 §13090-J. Tourism Cooperative Marketing Fund

1. Statement of purpose. The Tourism Cooperative Marketing Fund is established to allow the Office of Tourism to accept private donations to be used in support of special public and private marketing opportunities.

[ 2003, c. 198, §16 (AMD) .]

2. Tourism Cooperative Marketing Fund. The Tourism Cooperative Marketing Fund, referred to in this section as the "fund," is established as an interest-bearing account. All charges collected pursuant to this section must be deposited into the fund. All interest earned by the account becomes part of the fund. Any balance remaining in the fund at the end of the fiscal year does not lapse but is carried forward into subsequent fiscal years. Revenue to the fund is collected, managed, deposited, invested and disbursed by the Office of Tourism.

[ 2003, c. 198, §16 (AMD) .]

3. Revenue sources. For purposes of funding its activities, the Office of Tourism is authorized to accept donations from private sources and shall consult with donors in making distribution determinations.

[ 2003, c. 198, §16 (AMD) .]

4. Administrative costs. The Office of Tourism may retain a portion of the total donations collected equivalent to the office's administrative costs incurred in the collection and remission of the donations, not to exceed 2% of the total donations collected.

[ 2003, c. 198, §16 (AMD) .]

5. Reporting requirements. The Office of Tourism shall submit a report by February 1, 1998 and February 1st of each subsequent year to the joint standing committees of the Legislature having jurisdiction over economic development matters and appropriations and financial affairs identifying the amount collected and how the fund was disbursed by the office.

[ 2003, c. 198, §16 (AMD) .]

6. Repeal.

[ 2005, c. 517, §1 (RP) .]

SECTION HISTORY

1997, c. 395, §H1 (NEW). 2003, c. 198, §16 (AMD). 2005, c. 517, §1 (AMD).



5 §13090-K. Tourism Marketing Promotion Fund

1. Fund established. The Tourism Marketing Promotion Fund is established in the Department of Economic and Community Development, Office of Tourism as a nonlapsing dedicated account.

[ 2001, c. 439, Pt. UUUU, §1 (NEW) .]

2. Source of fund. Beginning July 1, 2003 and every July 1st thereafter, the State Controller shall transfer to the Tourism Marketing Promotion Fund an amount, as certified by the State Tax Assessor, that is equivalent to 5% of the 7% tax imposed on tangible personal property and taxable services pursuant to Title 36, section 1811, for the first 6 months of the prior fiscal year after the reduction for the transfer to the Local Government Fund as described by Title 30-A, section 5681, subsection 5, except that, from October 1, 2013 to December 31, 2015, the amount is equivalent to 5% of the 8% tax imposed on tangible personal property and taxable services pursuant to Title 36, section 1811 and beginning July 1, 2016 the amount is equivalent to 5% of the 8% tax and 5% of the 9% tax imposed on tangible personal property and taxable services pursuant to Title 36, section 1811. Beginning on October 1, 2003 and every October 1st thereafter, the State Controller shall transfer to the Tourism Marketing Promotion Fund an amount, as certified by the State Tax Assessor, that is equivalent to 5% of the 7% tax imposed on tangible personal property and taxable services pursuant to Title 36, section 1811, for the last 6 months of the prior fiscal year after the reduction for the transfer to the Local Government Fund, except that, from October 1, 2013 to December 31, 2015, the amount is equivalent to 5% of the 8% tax imposed on tangible personal property and taxable services pursuant to Title 36, section 1811 and beginning October 1, 2016 the amount is equivalent to 5% of the 8% tax and 5% of the 9% tax imposed on tangible personal property and taxable services pursuant to Title 36, section 1811. The tax amount must be based on actual sales for that fiscal year and may not consider any accruals that may be required by law. The amount transferred from General Fund sales and use tax revenues does not affect the calculation for the transfer to the Local Government Fund.

[ 2015, c. 267, Pt. OOOO, §1 (AMD); 2015, c. 267, Pt. OOOO, §7 (AFF) .]

3. Restrictions. A minimum of 10% of the funds received by the Tourism Marketing Promotion Fund in accordance with subsection 2 must be used for regional marketing promotion and regional special events promotion.

[ 2001, c. 439, Pt. UUUU, §1 (NEW) .]

SECTION HISTORY

2001, c. 439, §UUUU1 (NEW). 2013, c. 368, Pt. M, §1 (AMD). 2015, c. 267, Pt. OOOO, §1 (AMD). 2015, c. 267, Pt. OOOO, §7 (AFF).



5 §13090-L. Visual media production certification

1. Generally. A visual media production company that intends to undertake a visual media production in this State may apply to the department to have the production, or a portion of the production, certified under subsection 3 for purposes of the visual media production reimbursement pursuant to Title 36, chapter 919-A and the credit under Title 36, section 5219-Y.

[ 2009, c. 470, §1 (AMD) .]

2. Definitions.

[ 2009, c. 470, §1 (RP) .]

2-A. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Digital media project" means visual and audio content on an electronic, digital medium and created, referred to and distributed electronically. "Digital media project" includes publicly accessible websites, computer multimedia, video and computer games and digital video discs. [2009, c. 470, §1 (NEW).]

B. "Maine State Film Office" means the Maine State Film Office established in the Office of Tourism pursuant to section 13090-I. [2009, c. 470, §1 (NEW).]

C. "Person" has the same meaning as in Title 36, section 111, subsection 3. [2009, c. 470, §1 (NEW).]

D. "Visual media production" means a single-medium or multimedia feature film, television show or series, video, digital media project or photographic project intended for a local, regional, national or international audience and fixed on film, videotape, computer disk, laser disc or other delivery medium that can be viewed or reproduced and that is exhibited in theaters or by individual television stations or groups of stations, television networks or cable television stations or via other means or licensed for home viewing or use. "Visual media production" does not include:

(1) A news, current events or public programming show or a program that includes weather or market reports;

(2) A talk show;

(3) A sports event or activity;

(4) A gala presentation or awards show;

(5) A finished production that solicits funds; or

(6) A production for which records are required to be maintained by 18 United States Code, Section 2257. [2009, c. 470, §1 (NEW).]

E. "Visual media production company" means a person engaged in the business of producing a visual media production. [2009, c. 470, §1 (NEW).]

F. "Visual media production expense" means an expense directly incurred in this State for preproduction, production or postproduction of a visual media production certified under this section. "Visual media production expense" includes wages and salaries of individuals employed in the production on which taxes have been paid or accrued if those wages do not exceed $50,000 per individual and payments to a temporary employee-leasing company, as defined in Title 36, section 6901, subsection 3-A, and other contractual payments for the services of individuals working in the State if those payments do not exceed $50,000 per individual providing services in the production. "Visual media production expense" includes the cost of construction; operations; editing and related services; music, photography and film processing, including transferring film to tape or a digital format; sound recording, mixing and synchronization; lighting, makeup, wardrobe and accessories; transportation; food and lodging for cast and crew; insurance and bonding; and the rental of facilities and equipment, including location fees. "Visual media production expense" does not include expenses incurred in marketing or advertising a visual media production or in printing or disseminating a visual media production. [2009, c. 470, §1 (NEW).]

[ 2009, c. 470, §1 (NEW) .]

3. Requirements for visual media production certificate. Applications for a visual media production certificate must be made on a form prescribed and furnished by the department. The applicant must:

A. Provide the names of the principals involved in the visual media production and contact information for them; [2009, c. 470, §1 (AMD).]

B. Provide a certificate of insurance for the visual media production; [2009, c. 470, §1 (AMD).]

C. Provide financial information that demonstrates that the visual media production is fully financed and that at least $75,000 of visual media production expense will be incurred for the visual media production certified in accordance with this subsection; [2009, c. 470, §1 (AMD).]

D. Provide data demonstrating that the visual media production will benefit the people of the State by increasing opportunities for employment and will strengthen the economy of the State; [2009, c. 470, §1 (AMD).]

E. Agree to include, in the certified visual media production, an on-screen credit for the State of Maine. The exact wording and size of that credit must be determined in rules adopted by the Maine State Film Office and the department. The Maine State Film Office or the department may, at its discretion, exempt visual media productions from this requirement. Rules adopted pursuant to this paragraph are routine technical rules as defined in chapter 375, subchapter 2-A; [2009, c. 470, §1 (AMD).]

F. Provide evidence that the visual media production company is not owned by, affiliated with or controlled by, in whole or in part, a person that is in default on a loan made by the State or a loan guaranteed by the State; [2009, c. 470, §1 (AMD).]

G. Provide any other information required by the department; and [2009, c. 470, §1 (AMD).]

H. Provide a projected schedule for preproduction, production and postproduction of the visual media production that shows that the production will begin within 60 days after certification pursuant to this subsection. [2009, c. 470, §1 (NEW).]

To qualify for a visual media production certificate, a visual media production company must demonstrate to the satisfaction of the commissioner that the visual media production company has met, or will meet, the requirements of this subsection. If the department determines that the applicant does not qualify for a visual media production certificate, it must inform the applicant of that determination in writing within 4 weeks of receiving the application. As soon as practicable, the department shall issue a visual media production certificate for a visual media production that qualifies. The department shall include with the certificate information regarding the tax credit report under subsection 4 and procedures for claiming reimbursement under Title 36, chapter 919-A and the credit under Title 36, section 5219-Y.

[ 2009, c. 470, §1 (AMD) .]

4. Certified visual media production report. No later than 4 weeks after completion of a certified visual media production, the visual media production company shall report, in a format specified by the Maine State Film Office or the department, its compliance with the requirements of subsection 3 with respect to the certified visual media production to the Maine State Film Office.

[ 2011, c. 285, §1 (AMD) .]

5. Department to provide information to State Tax Assessor. The department shall provide to the State Tax Assessor copies of the visual media production certificate issued pursuant to subsection 3, together with any other information reasonably required by the State Tax Assessor for the administration of visual media production reimbursement under Title 36, chapter 919-A and the credit under Title 36, section 5219-Y.

[ 2009, c. 470, §1 (AMD) .]

6. Rulemaking. The department shall develop rules as necessary to administer this section in cooperation with the State Tax Assessor. Rules adopted pursuant to this section are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2005, c. 519, Pt. GG, §1 (NEW) .]

7. Report. The Maine State Film Office shall submit a report by January 15th annually to the joint standing committee of the Legislature having jurisdiction over taxation matters regarding the certification and reporting process pursuant to this section and the visual media production tax credit and reimbursement activities pursuant to Title 36, section 5219-Y and Title 36, chapter 919-A. The report must include a description of any rule-making activity related to the implementation of the credit and reimbursement activities, outreach efforts to visual media production companies, the number of applications for the visual media production credit and tax reimbursement, the number of credits and reimbursements granted, the revenue loss associated with the credit and reimbursement and the amount of visual media production expenses generated in the State as a result of the credit and reimbursement.

[ 2009, c. 470, §1 (NEW) .]

SECTION HISTORY

2005, c. 519, §GG1 (NEW). 2009, c. 470, §1 (AMD). 2011, c. 285, §1 (AMD).



5 §13090-M. Visual and Digital Media Loan Program (WHOLE SECTION TEXT EFFECTIVE UNTIL 12/31/15) (WHOLE SECTION TEXT REPEALED 12/31/15 )

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 12/31/15)

(WHOLE SECTION TEXT REPEALED 12/31/15 )

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "B-roll" means scenic background film footage that does not include actors and is not used in the final visual media production. [2011, c. 372, §1 (NEW).]

B. "Digital media project" has the same meaning as in section 13090-L, subsection 2-A, paragraph A. [2011, c. 372, §1 (NEW).]

C. "Fund" means the Visual and Digital Media Loan Fund, established pursuant to Title 10, section 1023-O. [2011, c. 372, §1 (NEW).]

D. "Program" means the Visual and Digital Media Loan Program established in subsection 2. [2011, c. 372, §1 (NEW).]

E. "Visual media production" has the same meaning as in section 13090-L, subsection 2-A, paragraph D. [2011, c. 372, §1 (NEW).]

[ 2011, c. 372, §1 (NEW) .]

2. Administration. The Visual and Digital Media Loan Program is established to promote digital media projects and visual media productions in the State that will assist in job creation and promote tourism in the State. The commissioner shall administer the program in accordance with this section.

[ 2011, c. 372, §1 (NEW) .]

3. Loan conditions. The commissioner may use the fund to provide loans for digital media projects or visual media productions of up to $500,000 per project or production, not to exceed 20% of the project's or production's proposed preproduction and production budget. A loan from the fund is subject to terms and conditions prescribed by rule by the commissioner and by the Finance Authority of Maine pursuant to Title 10, section 1023-O. The rules may also provide a mechanism for reserving funds for, or giving priority to, projects or productions determined by the commissioner to most effectively promote tourism and job creation in the State. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. When considering loans under this section, the commissioner shall consult with the Finance Authority of Maine.

[ 2011, c. 372, §1 (NEW) .]

4. Loan forgiveness criteria. A borrower under a loan under subsection 3 may apply to the commissioner for loan forgiveness upon completion of the digital media project or visual media production. The borrower must demonstrate to the satisfaction of the commissioner that the following criteria have been met:

A. The project or production has a total budget, including preproduction, production and postproduction costs and expenses, that exceeds $100,000; [2011, c. 372, §1 (NEW).]

B. Seventy-five percent of the completed project or production has been filmed in the State; [2011, c. 372, §1 (NEW).]

C. A marketing plan with respect to the project or production includes promotion and acknowledgment of the project's or production's filming in the State; [2011, c. 372, §1 (NEW).]

D. A signed agreement with the department provides the department with access to a film trailer and all b-roll footage, if applicable, provided free of charge to the State for tourism promotion activities; and [2011, c. 372, §1 (NEW).]

E. A signed agreement with the department provides that the project or production will not be the basis for a claim for an income tax credit under Title 36, section 5219-Y or reimbursement under Title 36, chapter 919-A. [2011, c. 372, §1 (NEW).]

[ 2011, c. 372, §1 (NEW) .]

5. Certification by commissioner. The commissioner must certify a digital media project's or visual media production's eligibility for a loan under subsection 3 to the Finance Authority of Maine prior to the disbursement of any funds by the authority pursuant to Title 10, section 1023-O.

[ 2011, c. 372, §1 (NEW) .]

6. Administration. The commissioner may contract with the Finance Authority of Maine to assist in the administration of this section.

[ 2011, c. 372, §1 (NEW) .]

7. Repeal. This section is repealed December 31, 2015.

[ 2011, c. 372, §1 (NEW) .]

SECTION HISTORY

2011, c. 372, §1 (NEW).









Subchapter 4: TOURISM

5 §13091. Findings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 875, §§M8,13 (RP).



5 §13092. Office of Tourism (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 875, §§M8,13 (RP).



5 §13092-A. Historical marker program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 553, §1 (NEW). 1989, c. 700, §A21 (AMD). 1989, c. 875, §§M8,13 (RP). 2003, c. 198, §17 (RP).



5 §13093. Maine Tourism Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 503, §B30 (AMD). 1989, c. 700, §A22 (AMD). 1989, c. 875, §§M8,13 (RP).



5 §13094. Travel Promotion Matching Fund Program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 875, §§M8,13 (RP).



5 §13095. Maine State Film Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 503, §B31 (AMD). 1989, c. 875, §§M8,13 (RP).



5 §13096. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 875, §§M8,13 (RP).



5 §13097. Director of the Maine State Film Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 875, §§M8,13 (RP).






Subchapter 4-A: SMALL BUSINESS AND ENTREPRENEURSHIP

5 §13100. Small Business and Entrepreneurship

The commissioner shall create within existing budgeted resources the Office of Small Business and Entrepreneurship and appoint a director to operate the office. [2005, c. 458, §2 (NEW).]

1. Director. The director reports to the commissioner. The director is responsible for advocacy, policies and programs that stimulate investment and growth in small business and entrepreneurship. The director is the liaison to the public for gubernatorial initiatives on small business and entrepreneurship.

[ 2005, c. 458, §2 (NEW) .]

2. Duties. The director shall:

A. Advocate for small business and entrepreneurship throughout all levels of State Government; [2005, c. 458, §2 (NEW).]

B. Assist in the oversight and auditing of the State's investments in small business and entrepreneurship initiatives, programs and service providers; [2005, c. 458, §2 (NEW).]

C. Chair the Maine Entrepreneurship Working Group, which shall act as the advisory group to the Maine Small Business and Entrepreneurship Commission and subsequently the department; [2005, c. 458, §2 (NEW).]

D. Prepare a biennial state of small business and entrepreneurship report to the Legislature; and [2005, c. 458, §2 (NEW).]

E. Oversee the Business Answers program, the Maine Products Marketing Program and other department programs and initiatives relevant to small business and entrepreneurship. [2005, c. 458, §2 (NEW).]

[ 2005, c. 458, §2 (NEW) .]

SECTION HISTORY

2005, c. 458, §2 (NEW).






Subchapter 5: DEVELOPMENT POLICY

5 §13101. Division of Development Policy; established (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 875, §§M9,13 (RP).



5 §13102. Division of Development Policy; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 875, §§M9,13 (RP).






Subchapter 5-A: RESEARCH

5 §13103. Maine Biomedical Research Program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Biennium" means that period of time encompassed by the state budget fiscal biennium. [1999, c. 731, Pt. SSS, §1 (NEW).]

A-1. "Academic medical center" is a Maine-based nonprofit clinical, educational and research organization with a critical number of hospital beds, with multiple and independent residency and fellowship programs, with a significant number of residents and fellows and that is affiliated with but independent of a medical school. [2001, c. 196, §2 (NEW).]

A-2. "Affiliate" means a corporation, limited liability company or other entity that controls, is controlled by or is under common control with the applicant. A majority of the membership, stock ownership or other voting authority is conclusively presumed to establish control. [2005, c. 168, §1 (NEW).]

B. "Eligible institution" means a Maine-based private nonprofit biomedical research institution or academic medical center or medical school that, as of July 1, 2001:

(1) Performs competitive biomedical research in on-site, wetbench biomedical research laboratories in the State, as evidenced by publications in recognized peer review journals; and

(2) Receives or expends funds in the State from federal agencies or specified grant sources for the purpose of producing peer-reviewed biomedical research in on-site, wetbench biomedical research laboratories.

For purposes of this paragraph, "wetbench" has the meaning generally ascribed to that term by the biomedical research community and refers to laboratories that use solutions or cell extracts and biological reagents. [2001, c. 196, §3 (RPR).]

C. "Fund" means the Maine Biomedical Research Fund established in subsection 3. [1999, c. 731, Pt. SSS, §1 (NEW).]

D. "Program" means the Maine Biomedical Research Program established in subsection 2. [1999, c. 731, Pt. SSS, §1 (NEW).]

E. "Private nonprofit biomedical research institution" means a Maine-based institution that is a nonprofit organization described in 26 United States Code, Section 501(c)(3); with a primary purpose of biomedical research; with research laboratories on site; with scientific doctoral degrees who are principal investigators on biomedical research grants expended in the State through that institution and who have published a significant number of publications in Index Medicus journals in each of the past 3 years; and with a significant level of research activity funded by specified grant sources. [2001, c. 196, §4 (NEW).]

F. "Specified grant sources" means a federal agency, a nonprofit foundation, private company or corporation, a voluntary membership organization such as the American Cancer Society, or an out-of-state educational university, that, as of July 1, 2001, issues grants or contracts for the purpose of producing peer-reviewed biomedical research when the grantee retains complete editorial control over the content of the research performed. [2001, c. 196, §4 (NEW).]

G. "Medical school" means a state-based private nonprofit medical school that, as of July 1, 2001, is authorized to grant a doctorate degree in osteopathic or allopathic medicine and is accredited by the American Osteopathic Association or its successor or the Liaison Committee on Medical Education or its successor. [2001, c. 196, §4 (NEW).]

[ 2005, c. 168, §1 (AMD) .]

1-A. Eligibility and fulfillment of requirements based on prior activity of affiliate. Until July 1, 2009, any one or more of the requirements of this subchapter, including eligibility requirements under subsection 1, paragraph B, may be satisfied by an applicant created after July 1, 2001 if that requirement is satisfied by one or more affiliates of the applicant and if at least one affiliate of the applicant received funding from the fund prior to July 1, 2005. After July 1, 2009, an applicant that has established eligibility pursuant to this subsection must itself meet all other requirements of this subchapter.

[ 2005, c. 168, §2 (NEW) .]

2. Program established. The Maine Biomedical Research Program is established to promote economic development and jobs in the State primarily by making state investments in organizations with successful results in attracting biomedical research funds from specified grant sources. As a secondary purpose, the Maine Biomedical Research Program is intended to provide incentives for small eligible institutions to grow. The program shall disburse program funds from the Maine Biomedical Research Fund to eligible institutions pursuant to this section. The Maine Biomedical Research Board shall administer the program. The Maine Biomedical Research Board shall:

A. Develop and modify detailed program guidelines consistent with this section in consultation as needed with members of the biomedical community; [1999, c. 731, Pt. SSS, §1 (NEW).]

B. Review and if necessary verify applications for funds from eligible institutions; [1999, c. 731, Pt. SSS, §1 (NEW).]

C. Determine whether the institution is an eligible institution; [1999, c. 731, Pt. SSS, §1 (NEW).]

D. Verify that the proposed use of program funds is consistent with subsection 4; [1999, c. 731, Pt. SSS, §1 (NEW).]

E. Determine the allocation that each eligible institution will receive in a given biennium; [1999, c. 731, Pt. SSS, §1 (NEW).]

F. Advertise the availability of funds each biennium; and [1999, c. 731, Pt. SSS, §1 (NEW).]

G. Submit each biennium a report to the Governor, the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters. The report must include detailed information on the status of the funds in the Maine Biomedical Research Fund and a listing and explanation of each specific source of funding from grant sources for biomedical research. [2009, c. 337, §6 (AMD).]

[ 2009, c. 337, §6 (AMD) .]

3. Fund established. The Maine Biomedical Research Fund is established as an Other Special Revenue fund for the purposes specified in this section. Funds appropriated for this purpose may be transferred on a one-time basis to the Other Special Revenue fund in fiscal year 2000-01. Any unexpended balance in the fund may not lapse, but must be carried forward for the benefit of the fund.

[ 1999, c. 731, Pt. SSS, §1 (NEW) .]

4. Use of funds. Program funds are to support biomedical research in this State, with priority given to research and research technologies with the potential to affect diseases and biomedical mechanisms. An eligible institution receiving program funds under this section may use those funds for any of the following purposes:

A. Project funding; [1999, c. 731, Pt. SSS, §1 (NEW).]

B. Facilities funding, including debt service; [1999, c. 731, Pt. SSS, §1 (NEW).]

C. Equipment used in research, including debt service; or [1999, c. 731, Pt. SSS, §1 (NEW).]

D. Ancillary support. [1999, c. 731, Pt. SSS, §1 (NEW).]

An eligible institution that receives funds under this section may charge overhead expenses consistent with federal research granting criteria. The institution may utilize up to 2% of the program funds it receives to evaluate the impact of the research it is conducting. An institution is not obligated to expend program funds during the period in which those funds are received, but may carry over funding for up to 5 years.

[ 2001, c. 196, §6 (AMD) .]

5. Application procedure. In order to receive program funds, an eligible institution must submit to the program:

A. A preliminary plan describing how the institution would utilize program funds and what research and economic benefits it anticipates as a result of this funding; [1999, c. 731, Pt. SSS, §1 (NEW).]

B. Citations of articles from peer review journals published within the previous 2 years that show the institution is engaged in competitive biomedical research; [1999, c. 731, Pt. SSS, §1 (NEW).]

C. Copies of the institution's Internal Revenue Service form 990, showing the amount of funding from outside sources; [1999, c. 731, Pt. SSS, §1 (NEW).]

D. A breakdown and explanation of all funding from specified grant sources for biomedical research, listing each specific source of funding and its use; and [2001, c. 196, §7 (AMD).]

E. A statement signed by the institution's chief executive officer asserting that all the submitted materials are accurate. [1999, c. 731, Pt. SSS, §1 (NEW).]

[ 2001, c. 196, §7 (AMD) .]

6. Allocation of funds to eligible institutions. The Maine Biomedical Research Board shall allocate funds from the fund to eligible institutions biannually, based on a formula to be developed by the board. The formula must be designed both to provide an ongoing incentive to leverage outside funding and to facilitate the growth of smaller institutions.

A. The formula must link the amount of the program funds to be received by an eligible institution to the total amount of funding that the institution has received or expended from specific grant sources during the previous 2 calendar years for the purpose of producing peer-reviewed biomedical research in on-site biomedical research laboratories in the State. An institution receiving more funding from federal agencies and specified grant sources must receive more program funds under the formula. [2001, c. 196, §8 (RPR).]

B. The formula must be weighted to provide smaller eligible institutions with an incentive to grow. [2001, c. 196, §8 (RPR).]

C. [2001, c. 196, §8 (RP).]

[ 2001, c. 196, §8 (RPR) .]

7. Final plan. Once funding decisions are made according to the formula established pursuant to subsection 6, each eligible institution shall revise its preliminary plan into a final plan that reflects the actual amount of funding allocated. A final plan must describe how the institution would utilize the allocated program funds and what research and economic benefits it anticipates as a result of this funding. An institution must submit a final plan to the department prior to disbursement of funding.

[ 1999, c. 731, Pt. SSS, §1 (NEW) .]

8. Accounting, evaluation and reporting requirements. Each institution receiving funding shall:

A. Maintain an accurate accounting of the use of all program funds as required by state procedures and program guidelines; [1999, c. 731, Pt. SSS, §1 (NEW).]

B. Undertake an ongoing process to evaluate the impact of the research undertaken with program funds. At a minimum, the evaluation process must be designed to provide the following:

(1) An assessment of the direct and indirect economic impact of the funded research; and

(2) An assessment of the contribution of the funded research to scientific advancement and the institution's competitive position; and [1999, c. 731, Pt. SSS, §1 (NEW).]

C. Each biennium, submit a report to the department. The report must include:

(1) An accounting of the use of all program funds received in the previous 2 years, prepared by a certified public accountant;

(2) A summary of the status of any ongoing research;

(3) A summary of the results of any completed research; and

(4) Evaluation data and assessment. [2003, c. 20, Pt. RR, §4 (AMD); 2003, c. 20, Pt. RR, §18 (AFF).]

[ 2003, c. 20, Pt. RR, §4 (AMD); 2003, c. 20, Pt. RR, §18 (AFF) .]

9. Rulemaking. The Maine Biomedical Research Board may adopt routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A to implement this section.

[ 2003, c. 464, §3 (AMD) .]

SECTION HISTORY

1999, c. 731, §SSS1 (NEW). 2001, c. 196, §§2-8 (AMD). 2003, c. 20, §RR4 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 50, §B1 (AMD). 2003, c. 50, §B2 (AFF). 2003, c. 464, §3 (AMD). 2005, c. 168, §§1,2 (AMD). 2009, c. 337, §6 (AMD).



5 §13104. Maine Biomedical Research Board

1. Board established. The Maine Biomedical Research Board, referred to in this section as the "board," is established pursuant to section 12004-G, subsection 4-B to administer the Maine Biomedical Research Fund and the Maine Biomedical Research Program as provided in section 13103.

[ 2001, c. 196, §9 (NEW) .]

2. Board membership. The board consists of 7 members appointed as follows:

A. Four persons, appointed by the Governor and nominated by a statewide biomedical research coalition; [2001, c. 196, §9 (NEW).]

B. Two members, appointed by the Governor, who are distinguished and credentialed in the type of biomedical research that is performed by eligible institutions defined in section 13103, subsection 1; and [2001, c. 196, §9 (NEW).]

C. The commissioner or the commissioner's designee. [2001, c. 196, §9 (NEW).]

[ 2001, c. 196, §9 (NEW) .]

3. Initial appointment; terms. Members of the board appointed by the Governor are appointed for 3-year terms, except for the initial terms of appointment, which are as follows: Two members appointed for one year; 2 members appointed for 2 years; and 2 members appointed for 3 years. Members who serve on the board by virtue of their office serve terms coincident with their terms in office.

[ 2001, c. 196, §9 (NEW) .]

4. Powers and duties of board. The board has the following powers and duties:

A. To perform all duties and take such actions pursuant to section 13103 as necessary to administer the Maine Biomedical Research Program; [2001, c. 196, §9 (NEW).]

B. To contract with the Maine Technology Institute for such assistance in fulfilling the board's duties as the board may require; and [2001, c. 196, §9 (NEW).]

C. To approve a budget for administration of the Maine Biomedical Research Program. [2001, c. 196, §9 (NEW).]

[ 2001, c. 196, §9 (NEW) .]

SECTION HISTORY

2001, c. 196, §9 (NEW).






Subchapter 5-B: OFFICE OF INNOVATION

Article 1: OFFICE OF INNOVATION

5 §13105. Office of Innovation

1. Office established. The commissioner shall establish the Office of Innovation, referred to in this subchapter as "the office." The office shall encourage and coordinate the State's research and development activities to foster collaboration among the State's higher education and nonprofit research institutions and the business community. The commissioner shall appoint the State Science Advisor, who shall serve as the Director of the Office of Innovation.

[ 2005, c. 425, §6 (AMD) .]

2. Office functions. The office shall promote, evaluate and support research and development relevant to the State including:

A. Technology transfer activities to increase the competitiveness of businesses and public institutions of higher education in the State; [2003, c. 673, Pt. M, §8 (NEW).]

B. Effective and efficient application of technologies in the public and private sectors; [2003, c. 673, Pt. M, §8 (NEW).]

C. The development of new commercial products and the fabrication of such products in the State through the Maine Technology Institute under section 15302 and the technology centers under section 15322; and [2011, c. 691, Pt. C, §2 (AMD).]

D. Research opportunities that create sustained, interinstitutional, multidisciplinary efforts. [2003, c. 673, Pt. M, §8 (NEW).]

The office shall coordinate cooperative efforts among government agencies, the private sector and universities and colleges for the purposes outlined in this subchapter.

[ 2011, c. 691, Pt. C, §2 (AMD) .]

SECTION HISTORY

2003, c. 673, §M8 (NEW). 2005, c. 19, §2 (AMD). 2005, c. 425, §6 (AMD). 2011, c. 691, Pt. C, §2 (AMD).



5 §13106. Science and technology plan

The office shall develop and submit the following to the Governor and the Legislature by the first day of the first legislative session of each biennium: [2003, c. 673, Pt. M, §8 (NEW).]

1. Action plan.

[ 2007, c. 420, §3 (AMD); MRSA T. 5, §13106, sub-§1 (RP) .]

2. Report card. A report card that:

A. Compares the State's science and technology infrastructure standing to that of other states, based on the results of all independent organizations or reports that make such comparisons and on any other appropriate comparisons as determined by the office and those agencies with which the office is directed by this section to consult; [2003, c. 673, Pt. M, §8 (NEW).]

B. Assesses the performance of the State and those who receive state funds in meeting the goals and objectives and taking the action steps outlined in the action plan; and [2003, c. 673, Pt. M, §8 (NEW).]

C. Makes recommendations for improving the results shown on the report card. [2003, c. 673, Pt. M, §8 (NEW).]

[ 2003, c. 673, Pt. M, §8 (NEW) .]

SECTION HISTORY

2003, c. 673, §M8 (NEW). 2007, c. 420, §3 (AMD). MRSA T. 5, §13106, sub-§1 (AMD).



5 §13107. Comprehensive research and development evaluation

The office shall develop and submit to the Governor and the Legislature by July 1, 2012 and on July 1st every 6 years thereafter an evaluation of state investments in research and development, as well as a progress report from the office and the independent reviewers under subsection 2 beginning on February 1, 2014 and on February 1st every even-numbered year thereafter. The evaluation must: [2011, c. 563, §8 (AMD).]

1. Outcome measures. Establish outcome measures considered appropriate by public and private practitioners inside and outside of the State in the fields of research and development and economic development. Practitioners in this State must include, but are not limited to, a representative from the University of Maine System, a representative of the targeted technology sectors, a representative of the Executive Department, Governor's Office of Policy and Management and representatives of other state agencies having economic development responsibility;

[ 2011, c. 655, Pt. EE, §10 (AMD); 2011, c. 655, Pt. EE, §30 (AFF) .]

2. Independent reviewers. Utilize independent reviewers to assess the competitiveness of technology sectors in this State and the impact of research and development activities in this State on economic development in this State. The independent reviewers must incorporate the goals and objectives described in the State’s innovation economy action plan, as described in Title 10, chapter 107-D, in their analysis of the success of the State’s investments in research and development; and

[ 2007, c. 420, §4 (AMD) .]

3. Recommendations. Include recommendations to the Legislature on existing and proposed state-supported research and development programs and activities to affect technology-based economic development in this State.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

By February 1, 2014 and by February 1st every even-numbered year thereafter, the office and the independent reviewers under subsection 2 shall submit to the Governor and the Legislature a progress report related to the 6-year evaluation required under this section. The independent reviewers must incorporate the goals and objectives described in the State's innovation economy action plan, as described in Title 10, chapter 107-D, in their analysis of the success of the State's investments in research and development. [2011, c. 563, §9 (AMD).]

SECTION HISTORY

2003, c. 673, §M8 (NEW). 2007, c. 420, §4 (AMD). 2011, c. 563, §§8, 9 (AMD). 2011, c. 655, Pt. EE, §10 (AMD). 2011, c. 655, Pt. EE, §30 (AFF).



5 §13108. Reporting requirements of recipients of research and development funding

To assist the office in preparing a comprehensive research and development evaluation, a recipient of state funding including general obligation bond proceeds for research and development shall, in addition to any other reporting requirements required by law: [2003, c. 673, Pt. M, §8 (NEW).]

1. Data. Collect, maintain and provide data relating to each investment's performance, outputs and outcomes;

[ 2003, c. 673, Pt. M, §8 (NEW) .]

2. Report card indicators. Identify the indicators in the report card developed by the office pursuant to section 13106 that will be affected as a result of the proposed research and development activity; and

[ 2003, c. 673, Pt. M, §8 (NEW) .]

3. Action plan goals. Identify the goals in the action plan developed by the office pursuant to section 13106 that will be advanced by the recipient's research and development activity.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

SECTION HISTORY

2003, c. 673, §M8 (NEW).






Article 2: SCIENCE AND TECHNOLOGY PROGRAMS

5 §13109. Maine Research and Development Evaluation Fund

1. Fund established. The Maine Research and Development Evaluation Fund, referred to in this section as "the fund," is established as a nonlapsing Other Special Revenue Funds account administered by the office for the purposes of funding the comprehensive research and development evaluation required pursuant to section 13108.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

2. Definition. For the purposes of this section, "research and development" means activities that directly or through capital investment support basic and applied scientific research and related commercial development funded by state appropriations and bond proceeds.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

3. Fund sources. The fund receives money deposited by the Treasurer of State pursuant to this section and any other gift, grant or other source of revenue deposited for that use.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

4. Payments to fund. Notwithstanding section 1585 or any other provision of law, agencies or private entities that receive General Fund or general obligation bonds for research and development shall contribute to the fund an amount not to exceed 0.8% of General Fund appropriations received by and general obligation bonds issued to an agency or entity for research and development efforts. Private entities that receive funds from general obligation bonds for research and development efforts shall pay to the Treasurer of State in the fiscal year in which the general obligation bond was issued an amount not to exceed 0.8% of the proceeds from the bond issue in any fiscal year, which payment must be made from available resources other than bond proceeds. Only those programs that receive $500,000 or more in research and development appropriations in any fiscal year, or those entities that receive funds from a general obligation bond issue of $500,000 or more for research and development efforts in any fiscal year, as identified and certified by the Office of Innovation and the Office of Fiscal and Program Review, may be assessed. The Office of Innovation shall provide to each agency or private entity an annual budget for the fund and a detailed account of each institution's required assessment. Total payments made pursuant to this section may not exceed $200,000 in any fiscal year.

[ 2009, c. 337, §7 (AMD) .]

5. Repeal; lapse of funds.

[ 2005, c. 425, §8 (RP) .]

SECTION HISTORY

2003, c. 673, §M8 (NEW). 2005, c. 425, §§7,8 (AMD). 2009, c. 337, §7 (AMD).



5 §13110. Maine Experimental Program to Stimulate Competitive Research established

The office, the University of Maine System and the Governor's Maine Science and Technology Advisory Council are jointly responsible for the administration of the Maine Experimental Program to Stimulate Competitive Research, referred to in this chapter as "the Maine EPSCoR Program," which is established in this section as a partnership effort between the State Government and the Federal Government to strengthen the State's science and engineering infrastructure. [2007, c. 240, Pt. K, §1 (AMD).]

1. Linkage with state policies. The policies, programs and activities of the Maine EPSCoR Program must consider the State's economic, education and science and technology strategies and policies.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

2. Policy recommendation. Through the office, the University of Maine System and the Governor's Maine Science and Technology Advisory Council, the Maine EPSCoR Program may recommend to the Governor and the Legislature policies and programs essential to the strengthening of the State's science and engineering infrastructure.

[ 2007, c. 240, Pt. K, §2 (AMD) .]

SECTION HISTORY

2003, c. 673, §M8 (NEW). 2007, c. 240, Pt. K, §§1, 2 (AMD).



5 §13110-A. Maine EPSCoR Capacity Fund

The Maine EPSCoR Capacity Fund is established within the office to provide the matching funds that are required by several federal agencies in their EPSCoR activities. The fund must be used to match EPSCoR awards, and is a nonlapsing Other Special Revenue Funds account. [2003, c. 673, Pt. M, §8 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Fund" means the Maine EPSCoR Capacity Fund account within the Other Special Revenue Funds account. [2003, c. 673, Pt. M, §8 (NEW).]

B. "Match" means the cash commitment required from the State as defined by a federal funding agency. Match requirements vary among federal agencies. [2003, c. 673, Pt. M, §8 (NEW).]

C. "Research capacity committee" means the Governor's Maine Science and Technology Advisory Council referred to in section 13110. [2007, c. 240, Pt. K, §3 (AMD).]

[ 2007, c. 240, Pt. K, §3 (AMD) .]

2. Organization. The commissioner, at the commissioner's discretion, may delegate the administration of the fund to the director of the office. The research capacity committee shall advise the commissioner or the director of the office on the use of the funds.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

3. Guidelines. The commissioner or the director of the office, with the advice of the research capacity committee, shall establish guidelines for cash and in-kind match requirements based on the activities to be supported with the fund. Match levels must reflect the requirements identified by federal funding agencies.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

SECTION HISTORY

2003, c. 673, §M8 (NEW). 2007, c. 240, Pt. K, §3 (AMD).









Subchapter 6: COMPREHENSIVE LAND USE PLANNING

5 §13111. Office of Comprehensive Land Use Planning (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §P14 (NEW). 1987, c. 861, §6 (AMD). 1989, c. 7, §O4 (AMD). 1989, c. 878, §B5 (AMD). RR 1991, c. 2, §17 (COR). 1991, c. 528, §D1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 562, (AMD). 1991, c. 591, §D1 (AMD). 1991, c. 622, §F14 (RP). 1993, c. 92, §16 (AMD).



Article 1: MUNICIPAL GROWTH MANAGEMENT AND CAPITAL INVESTMENT

5 §13112. Municipal Growth Management and Capital Investment Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 631, §§3,6 (NEW). 1991, c. 622, §F14 (RP).



5 §13113. Assistance to municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 631, §§3,6 (NEW). 1991, c. 622, §F14 (RP).



5 §13114. Report to the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 631, §§3,6 (NEW). 1991, c. 622, §F14 (RP).









Subchapter 7: MAINE AFFORDABLE HOUSING ALLIANCE

5 §13116. Maine Affordable Housing Alliance established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 601, §B3 (NEW). 1989, c. 875, §§M10,13 (RP).



5 §13117. Coordination (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 601, §B3 (NEW). 1989, c. 875, §§M10,13 (RP).



5 §13118. Advisory committee created (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 601, §B3 (NEW). 1989, c. 875, §§M10,13 (RP).






Subchapter 8: CONFIDENTIALITY OF RECORDS

5 §13119. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 368, (NEW).]

1. Local development corporation. "Local development corporation" means any nonprofit corporation organized by a city or town under Title 13, chapter 81 or Title 13-B.

[ 1991, c. 368, (NEW) .]

2. Municipality. "Municipality" means any city, town or local development corporation and any board, commission, agency or authority of any such city, town or local development corporation.

[ 1991, c. 368, (NEW) .]

3. Person. "Person" means an individual, corporation, partnership, firm, organization or other legal entity.

[ 1991, c. 368, (NEW) .]

4. Program of assistance. "Program of assistance" means any financial or technical assistance program established or authorized by the department or a municipality and providing assistance to persons for the improvement and development of housing, community and economic development opportunities.

[ 1991, c. 368, (NEW) .]

SECTION HISTORY

1991, c. 368, (NEW).



5 §13119-A. Records confidential

The following records are confidential for purposes of Title 1, section 402, subsection 3, paragraph A and are not open for public inspection: [1991, c. 368, (NEW).]

1. Proprietary information. Information that is provided to or developed by the department or a municipality that has to do with a program of assistance and is included in a business or marketing plan or a grant application or provided or developed to fulfill reporting requirements, as long as:

A. The person to whom the information belongs or pertains requests that it be designated as confidential; and [1991, c. 368, (NEW).]

B. The department or municipality determines that the information gives the person making the request opportunity to obtain business or competitive advantage over another person who does not have access to that information or will result in loss of business or other significant detriment to the person making the request if access is provided to others; [1991, c. 368, (NEW).]

[ 1991, c. 368, (NEW) .]

2. Tax or financial information. Any financial statement, supporting data or tax return of any person;

[ 1991, c. 368, (NEW) .]

3. Monitoring. Any financial statement, supporting data or tax return obtained or developed by the department or the municipality in connection with any monitoring or servicing activity by the department or the municipality pertaining to any program of assistance provided or to be provided;

[ 1991, c. 368, (NEW) .]

4. Credit assessment. Any record obtained by the department or the municipality that contains an assessment of the credit worthiness, credit rating or financial condition of any person or project; and

[ 1991, c. 368, (NEW) .]

5. Potential investors. Any record, including any financial statement or supporting data, business plan or tax return obtained or developed by the department or municipality in connection with the matching of potential investors with businesses in the State by the department or the municipality through its maintenance of a data base or other record-keeping system.

[ 1991, c. 368, (NEW) .]

Nothing in this section prevents the disclosure of any records, correspondence or other materials to authorized officers and employees of municipal government, State Government or Federal Government for authorized use. [1991, c. 368, (NEW).]

SECTION HISTORY

1991, c. 368, (NEW).



5 §13119-B. Disclosure required

Notwithstanding section 13119-A, the department or the municipality shall make available, upon request, to any person reasonably describing the records to which access is sought or, if no request is made, in any manner and at any time that the department or municipality determines appropriate, the following information. [1991, c. 368, (NEW).]

1. Certain limited information. The following must be released after provision of assistance:

A. Names of recipients of or applicants for business assistance, including the business principals, if applicable; [1991, c. 368, (NEW).]

B. Types and general terms of assistance provided to those recipients or requested by those applicants; [1991, c. 368, (NEW).]

C. Descriptions of projects and businesses benefiting or to benefit from the assistance provided; [1991, c. 368, (NEW).]

D. Number of jobs and the amount of tax revenues projected or resulting in connection with a completed project; and [1991, c. 368, (NEW).]

E. Amounts and names of recipients of assistance provided under a program of assistance. [1991, c. 368, (NEW).]

[ 1991, c. 368, (NEW) .]

2. Subject to waiver. Any information pursuant to waiver determined satisfactory by the department must be released.

[ 1991, c. 368, (NEW) .]

3. Available to public. Information that the department determines has already been made available to the public must be released.

[ 1991, c. 368, (NEW) .]

4. Not otherwise confidential. Any information not otherwise confidential under section 13119-A or other applicable law must be released.

[ 1991, c. 368, (NEW) .]

SECTION HISTORY

1991, c. 368, (NEW).



5 §13119-C. Disclosure permitted

Notwithstanding section 13119-A, information otherwise confidential under that section may be disclosed: [1991, c. 368, (NEW).]

1. Financing institutions or credit reporting services. To a financing institution or credit reporting service;

[ 1991, c. 368, (NEW) .]

2. Transfer of securities or bonds. To the extent necessary to the sale or transfer of revenue obligation securities or of general obligation bonds;

[ 1991, c. 368, (NEW) .]

3. Collection of certain obligations. If necessary to ensure collection of any obligation in which the department or municipality has or may have an interest;

[ 1991, c. 368, (NEW) .]

4. Litigation or proceeding. In any litigation or proceeding in which the department or the municipality appears, for the purposes of introduction of the information into the record;

[ 1991, c. 368, (NEW) .]

5. Order by lawful authority. Pursuant to a subpoena, request for production of documents, warrant or other order by competent authority, as long as any such order appears to have first been served on the person to whom the confidential information sought pertains or belongs and as long as any such order appears on its face or otherwise to have been issued or made upon lawful authority; or

[ 1991, c. 368, (NEW) .]

6. Authorization. Upon written authorization of release of the confidential information by the person or persons to whom such information pertains.

[ 1991, c. 368, (NEW) .]

SECTION HISTORY

1991, c. 368, (NEW).






Subchapter 9: MAINE RURAL DEVELOPMENT AUTHORITY

5 §13120-A. Authority established; purpose

The Maine Rural Development Authority, as established by section 12004-F, subsection 18 and referred to in this subchapter as the "authority," is a body both corporate and politic and a public instrumentality of the State established for the purpose of providing loans to communities for the development of commercial facilities on a speculative basis and for serving as lender or investor in the acquisition, development, redevelopment and sale of commercial facilities in areas where economic needs are not supported by private investment. The authority may also provide loans to businesses that currently do not own real estate and that are not supported by private investment. [2011, c. 563, §10 (AMD).]

The purposes of this subchapter are public and the authority is performing a governmental function in carrying out this subchapter. [2001, c. 703, §6 (NEW).]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2003, c. 281, §1 (AMD). 2011, c. 563, §10 (AMD).



5 §13120-B. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 703, §6 (NEW).]

1. Carrying costs. "Carrying costs" means reasonable costs incurred for the maintenance, protection and security of a speculative industrial building prior to occupancy, including, but not limited to, insurance, taxes and interest.

[ 2005, c. 425, §9 (AMD) .]

2. Board of trustees. "Board of trustees" means the Maine Rural Development Authority Board of Trustees.

[ 2001, c. 703, §6 (NEW) .]

3. Commercial. "Commercial" means related to or connected with the furtherance of a profit-making enterprise.

[ 2001, c. 703, §6 (NEW) .]

4. Commercial facility. "Commercial facility" means real estate and improvements used principally for commercial purposes or suitable for commercial use. The term commercial facilities includes, but is not limited to:

A. Offices and office buildings; [2001, c. 703, §6 (NEW).]

B. Manufacturing, processing, assembly and other industrial buildings and related improvements; [2001, c. 703, §6 (NEW).]

C. Property used in connection with commercial fishing and other marine-related industries; [2001, c. 703, §6 (NEW).]

D. Property used in connection with agricultural production, storage, processing, packing and transportation; [2001, c. 703, §6 (NEW).]

E. Warehouses, transportation and distribution facilities; [2001, c. 703, §6 (NEW).]

F. Service and repair facilities; [2001, c. 703, §6 (NEW).]

G. Retail establishments; and [2001, c. 703, §6 (NEW).]

H. Lodging, restaurant and entertainment facilities. [2001, c. 703, §6 (NEW).]

[ 2001, c. 703, §6 (NEW) .]

5. Community industrial building.

[ 2005, c. 425, §10 (RP) .]

6. Department. "Department" means the Department of Economic and Community Development.

[ 2001, c. 703, §6 (NEW) .]

7. Lease. "Lease" means a contract providing for the use of a project or portions of a project for a term of years for a designated or determinable rent. A lease may include an installment sales contract.

[ 2001, c. 703, §6 (NEW) .]

8. Lessee. "Lessee" means a tenant under lease and may include an installment purchaser.

[ 2001, c. 703, §6 (NEW) .]

9. Local development corporation. "Local development corporation" means any nonprofit organization created by a municipality that is incorporated under Title 13, chapter 81 or that is incorporated under Title 13-B or otherwise chartered by the State, which is designed to foster, encourage and assist the settlement or resettlement of industrial, manufacturing, fishing, agricultural, recreational and other business enterprises within the State. A majority vote of the municipal officers is sufficient to form a local development corporation, notwithstanding Title 13, chapter 81. "Local development corporation" also means any nonprofit organization that is incorporated under Title 13, chapter 81 or that is incorporated under Title 13-B or otherwise chartered by the State, and is designed to foster, encourage and assist the settlement or resettlement of industrial, manufacturing, fishing, agricultural, recreational and other business enterprises within the State that applies for financial assistance for a project under this article, as long as that application is formally endorsed by a vote of the governing body of the municipality in which the project is to be located. "Local development corporation" also means a development authority under subchapter 3 that is acting under the authority of a memorandum of understanding with a municipality to carry out the authorized activities of a local development corporation under this subsection.

[ 2011, c. 148, §2 (AMD) .]

10. Municipality. "Municipality" means any county, city or town in the State.

[ 2001, c. 703, §6 (NEW) .]

11. Speculative industrial building. "Speculative industrial building" means a building of flexible design and suitable for commercial use, for which the construction or carrying costs or both are financed through this subchapter for the purpose of creating new jobs in a municipality resulting from the sale or lease of the building.

[ 2005, c. 425, §11 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2005, c. 425, §§9-11 (AMD). 2011, c. 148, §2 (AMD).



5 §13120-C. Organization and responsibilities

1. Administrative responsibilities. The authority is responsible for the administration of the:

A. Speculative industrial building program, pursuant to section 13120-N; [2005, c. 425, §12 (AMD).]

B. Commercial Facilities Development Program, established under section 13120-P; and [2001, c. 703, §6 (NEW).]

C. Such other programs as the authority may by law be authorized to administer. [2001, c. 703, §6 (NEW).]

[ 2005, c. 425, §12 (AMD) .]

2. Programs and policies. In implementing its powers, duties, responsibilities and programs, the authority shall consider the state economic development strategy and the policies and activities of the department.

[ 2001, c. 703, §6 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2005, c. 425, §12 (AMD).



5 §13120-D. Board of trustees; appointment; chair; employees

1. Membership. The authority is governed by a board of trustees comprised of 7 voting members as follows:

A. Five members appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over economic development matters and to confirmation by the Senate; and [2001, c. 703, §6 (NEW).]

B. Two ex officio members:

(1) The Commissioner of Economic and Community Development or the commissioner's designee; and

(2) The Chief Executive Officer of the Finance Authority of Maine or the chief executive officer's designee. [2005, c. 425, §13 (AMD).]

[ 2005, c. 425, §13 (AMD) .]

2. Terms of office. Members appointed by the Governor are appointed for 4-year terms except that, for initial appointments, one member is appointed to a 2-year term, 2 members to 3-year terms and 2 members to 4-year terms.

A member continues to hold office until a successor is appointed and qualified, but the term of the successor is not altered from the original expiration date of the holdover member's term.

[ 2001, c. 703, §6 (NEW) .]

3. Limitation on terms; removal. Except for the ex officio members, a member of the authority may serve no more than 2 full consecutive terms. Any member of the board may be removed by the Governor for cause.

[ 2001, c. 703, §6 (NEW) .]

4. Administration. The Commissioner of Economic and Community Development shall serve as chair of the board of trustees. The board of trustees shall elect one member as vice-chair, who shall serve as secretary, one member as treasurer and such other officers as the board of trustees may from time to time consider necessary.

[ 2003, c. 281, §2 (AMD) .]

5. Meetings; compensation. All the powers of the authority may be exercised by the board of trustees in lawful meeting and a majority of the members is necessary for a quorum. Regular meetings of the board of trustees may be established by bylaw and no notice need be given to the members of the regular meeting. Each member is compensated according to the provisions of chapter 379.

[ 2001, c. 703, §6 (NEW) .]

6. Limitation of liability. A member of the board of trustees of the authority or an employee of the authority may not be subject to any personal liability for having acted within the course and scope of that person's membership or employment to carry out any power or duty under this subchapter. The authority shall indemnify any member of the authority, any member of any board of the authority and any employee of the authority against expenses actually and necessarily incurred by that person in connection with the defense of any action or proceeding in which that person is made a party by reason of past or present association with the authority.

[ 2001, c. 703, §6 (NEW) .]

7. Employees. The authority may employ an executive director and such other technical experts, agents and employees, permanent and temporary, that it requires and may determine their qualifications, duties and compensation. Permanent employees of the authority are eligible to elect to participate in the Maine Public Employees Retirement System, the state employee health plan under section 285, any state-deferred compensation plan or any other plan or program adopted by the members to the extent the members may determine. For required legal services, the authority may employ or retain its own counsel and legal staff.

[ 2003, c. 281, §3 (AMD); 2007, c. 58, §3 (REV) .]

8. Establishment and operating expenses. The department shall pay the expenses that are reasonable and necessary to the establishment of the authority. Following its establishment, the operations and related expenses of the authority are subject to the availability of funding as provided in section 13120-F.

[ 2001, c. 703, §6 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2003, c. 281, §§2,3 (AMD). 2005, c. 425, §13 (AMD). 2007, c. 58, §3 (REV).



5 §13120-E. Agreements; contracts

The authority, the department and the Finance Authority of Maine may enter into such agreements as the board of trustees determines to be in the best interests of the State for the authority to acquire, construct, maintain, operate and dispose of any or all facilities funded from bonds issued under section 13120-I. Any agreements must set forth the terms and conditions of the operation and be subject to all the terms and conditions of any trust indenture and covenants relating to revenue bonds. [2001, c. 703, §6 (NEW).]

The authority may contract with the Federal Government or its instrumentalities or agencies, this State or its agencies, instrumentalities or municipalities, public bodies, private corporations, community development corporations, partnerships, associations and individuals to carry out the purposes of this subchapter. [2001, c. 703, §6 (NEW).]

SECTION HISTORY

2001, c. 703, §6 (NEW).



5 §13120-F. Receive, use and invest funds

The authority may receive and accept from any source allocations, appropriations, loans, grants and contributions of money or other things of value to be held, used or applied to carry out this subchapter, subject to the conditions upon which the loans, grants and contributions may be made, including, but not limited to, appropriations, allocations, loans, grants or gifts from any federal agency or governmental subdivision or the State and its agencies. [2001, c. 703, §6 (NEW).]

The authority may invest funds received from any source for carrying out this subchapter and expend interest and other earnings on those funds as appropriate to implement this subchapter, including use for program and administrative costs. [2001, c. 703, §6 (NEW).]

SECTION HISTORY

2001, c. 703, §6 (NEW).



5 §13120-G. Acquisition, use and disposition of property

All real and personal property owned by and in the name of the authority is property of the State and entitled to the privileges and exemptions of property of the State, except insofar as waived by the duly authorized contract or other written instrument of the authority or by this subchapter. The authority and the department shall agree upon and from time to time review the preferred status of property held or controlled by the authority and the department and necessary to either body's performing its statutory duty and shall arrange to sell, exchange, give or otherwise transfer title or possession of various properties between the authority and the department consistent with sound business management and as may serve the best interest of the State in the opinion of the authority and the department. The authority and the department may execute and record a deed or lease to effectuate the transfer. [2001, c. 703, §6 (NEW).]

The authority may acquire, use and dispose of real and personal property as follows. [2001, c. 703, §6 (NEW).]

1. Purchase, improve, lease and sell. Property may be purchased, improved, leased and sold, in whole or in part, to accomplish the development and redevelopment of commercial facilities as directed by the authority in accordance with the purposes of this subchapter. Revenues to the authority resulting from the lease, sale or other use of property in which the authority has an interest become operating revenues or assets of the authority. The authority may contract for services as necessary to accomplish this purpose.

[ 2001, c. 703, §6 (NEW) .]

2. Authority for transfers of interest in land to authority. Notwithstanding any other provision of law, upon the authority's request, on reasonable and fair terms and conditions and without the necessity for advertisement, order of court or action or formality other than the regular and formal action of the authorities concerned, counties, municipalities, public agencies or instrumentalities of the State, public service corporations and special districts may lease, lend, grant or convey to the authority real or personal property or rights in that property that may be necessary or convenient for the effectuation of the authorized purposes of the authority, including real and personal property or rights in that property already devoted to public use. As used in this subsection, the term "public service corporation" includes a public utility as defined in Title 35-A, section 102, subsection 13 and a corporation as defined in Title 13-C.

[ 2003, c. 688, Pt. A, §3 (AMD) .]

Facilities financed, acquired, constructed, operated or maintained under this subchapter, and land upon which the facilities are located are subject to the environmental laws of the State that are applicable to facilities owned or operated by the private sector. [2001, c. 703, §6 (NEW).]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2003, c. 688, §A3 (AMD).



5 §13120-H. Taxation and fees

Notwithstanding any other provision of law, for the purposes of this subchapter, transactions and property of the authority must be treated as follows. [2001, c. 703, §6 (NEW).]

1. Revenue obligation securities; exemption from taxation. Revenue obligation securities of the authority are issued for an essential public and governmental purpose, are public instruments and, together with interest and income, including the profit made from their transfer or sale, are exempt from taxation within the State.

[ 2001, c. 703, §6 (NEW) .]

2. Conveyances, leases, mortgages, deeds of trust; trust indentures; exemptions from taxation. Conveyances by or to the authority and leases, mortgages and deeds of trust or trust indentures by or to the authority are exempt from all taxation by the State or any of its political subdivisions, including, but not limited to, any applicable license, excise or other taxes imposed in respect of the privilege of engaging in any of the activities in which the authority may engage.

[ 2001, c. 703, §6 (NEW) .]

3. Property exemption from taxation and other assessments. Property acquired, held or transferred by the authority is exempt from all taxes and from betterments and special assessments of the city, town, county, State or any political subdivision of State Government or county or local governments. The authority may agree to make payments in lieu of taxes to the applicable political subdivisions.

[ 2001, c. 703, §6 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW).



5 §13120-I. Bonds

1. Authorization. The authority may provide by resolution for the issuance of bonds for the purpose of funding the Speculative Industrial Buildings Fund, or any successor to the fund, for the construction of proposed commercial facilities and improvement of existing or acquired commercial facilities and for the fulfillment of other undertakings that it may assume. The bonds of the authority do not constitute a debt of the State or of any agency or political subdivision of the State but are payable solely from the revenue of the authority, and neither the faith nor credit nor taxing power of the State or any political subdivision of the State is pledged to payment of the bonds. Notwithstanding any other provision of law, any bonds issued pursuant to this subchapter are fully negotiable. If any member of the board of trustees whose signature appears on the bond or coupons ceases to be a member of the board of trustees before the delivery of those bonds, that signature is valid and sufficient for all purposes as if that member of the board of trustees had remained a member of the board of trustees until delivery.

[ 2005, c. 425, §14 (AMD) .]

2. Resolution; prospective issues. The authority may, by resolution authorizing prospective issues, provide:

A. The manner of executing bonds and coupons; [2001, c. 703, §6 (NEW).]

B. The form and denomination of bonds or coupons; [2001, c. 703, §6 (NEW).]

C. Maturity dates; [2001, c. 703, §6 (NEW).]

D. Interest rates on bonds or coupons; [2001, c. 703, §6 (NEW).]

E. For redemption prior to maturity and the premium payable; [2001, c. 703, §6 (NEW).]

F. The place or places for the payment of interest and principal; [2001, c. 703, §6 (NEW).]

G. For registration if the authority determines it to be desirable; [2001, c. 703, §6 (NEW).]

H. For the pledge of all or any of the revenue for securing payment; [2001, c. 703, §6 (NEW).]

I. For the replacement of lost, destroyed or mutilated bonds; [2001, c. 703, §6 (NEW).]

J. For the setting aside and the regulation and disposition of reserve and sinking funds; [2001, c. 703, §6 (NEW).]

K. For limitation on the issuance of additional bonds; [2001, c. 703, §6 (NEW).]

L. For the procedure, if any, by which the contract with a bondholder may be abrogated or amended; [2001, c. 703, §6 (NEW).]

M. For the manner of sale and purchase of bonds; [2001, c. 703, §6 (NEW).]

N. For covenants against pledging of any of the revenue of the authority; [2001, c. 703, §6 (NEW).]

O. For covenants fixing and establishing rates and charges for use of the authority's facilities and services made available so as to provide funds that will be sufficient to pay all costs of operation and maintenance, to meet and pay the principal and interest of all bonds as they severally become due and payable, for the creating of such revenues for the principal and interest of all bonds and for the meeting of contingencies and the operation and maintenance of its facilities as the board of trustees determines; [2001, c. 703, §6 (NEW).]

P. For such other covenants as to rates and charges as the board of trustees determines; [2001, c. 703, §6 (NEW).]

Q. For covenants as to the rights, liability, powers and duties arising upon the breach by the authority of any covenant, condition or obligation; [2001, c. 703, §6 (NEW).]

R. For covenants as to the bonds to be issued, as to the issuance of those bonds in escrow and otherwise and as to the use and disposition of the proceeds; [2001, c. 703, §6 (NEW).]

S. For covenants as to the use of its facilities and their maintenance and replacement, and the insurance to be carried on them, and the use and disposition of insurance money; [2001, c. 703, §6 (NEW).]

T. For the issuance of bonds in series; [2001, c. 703, §6 (NEW).]

U. For the performance of any and all acts as may be in the discretion of the board of trustees necessary, convenient or desirable to secure bonds or that tend to make bonds more marketable; and [2001, c. 703, §6 (NEW).]

V. For the issuance of bonds on terms and conditions to effectuate the purpose of this subchapter. [2001, c. 703, §6 (NEW).]

[ 2001, c. 703, §6 (NEW) .]

3. Money received. All money received from any bonds issued must be applied solely for loans to municipalities or local development corporations for speculative industrial buildings, for the construction of proposed commercial facilities and improvement of existing or acquired commercial facilities and for the fulfillment of other undertakings that are within the power of the authority. There is created a lien upon the money until so applied in favor of the bondholders or any member of the board of trustees as may be provided in respect of the bonds.

[ 2005, c. 425, §15 (AMD) .]

4. Trust indenture. In the discretion of the board of trustees, bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company, located either within or outside the State. Such a trust indenture may pledge or assign the revenues of the authority or any part of it. Any trust indenture may set forth the rights and remedies of the bondholders and the trustee, restrict the individual right of action of bondholders and contain such other provisions as the board of trustees may consider reasonable and proper for the security of bondholders. Expenses incurred in carrying out any trust indenture may be treated as a part of maintenance.

[ 2001, c. 703, §6 (NEW) .]

5. Rights of bondholders. Provisions may be made for protecting and enforcing the rights and remedies of bondholders, including covenants as to acquisition of property, construction, maintenance, operation and repair, insurance and the custody, security and application of all money.

[ 2001, c. 703, §6 (NEW) .]

6. Depositories. Any trust company or bank having the powers of a trust company and located either within or outside the State may act as a depository of the proceeds of bonds and revenue and may furnish such indemnity or pledge such securities as may be required by the authority.

[ 2001, c. 703, §6 (NEW) .]

7. Tax free. The purposes of this subchapter being public and for the benefit of the people of the State, bonds of the authority are free from taxation by the State.

[ 2001, c. 703, §6 (NEW) .]

8. Revenue refunding bonds. The authority may issue revenue refunding bonds for the purpose of refunding revenue bonds issued under this subchapter. The issuance of any refunding bonds is the same as provided for in this subchapter relating to revenue bonds.

[ 2001, c. 703, §6 (NEW) .]

9. Default. In the event of default on bonds and in the event the default continues for a period of 3 months, action may be brought to enforce the rights of the bondholders by insuring that the operation by the trustees be in conformity with the covenants of the bonds or trust indenture.

[ 2001, c. 703, §6 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2003, c. 281, §4 (AMD). 2005, c. 425, §§14,15 (AMD).



5 §13120-J. Interest of trustee or employee

1. Acquisition of interest. A member of the board of trustees or employee of the authority may not acquire or hold a direct or an indirect personal financial interest in:

A. An authority activity; [2001, c. 703, §6 (NEW).]

B. Property or facilities included, planned to be included or expected to directly benefit from an authority activity; or [2001, c. 703, §6 (NEW).]

C. A contract or proposed contract in connection with an authority activity. [2001, c. 703, §6 (NEW).]

When an acquisition is involuntary, the interest acquired must be disclosed immediately in writing to the board of trustees and the disclosure must be entered in the board of trustees' minutes.

[ 2005, c. 425, §16 (AMD) .]

2. Present or past interest in property. If a member of the board of trustees or employee of the authority presently owns or controls, or owned or controlled within the preceding 2 years, a direct or an indirect interest in property known to be included or planned to be included in an authority activity, that member or employee shall disclose this fact immediately in writing to the board of trustees and the disclosure must be entered in the board of trustees' minutes.

[ 2001, c. 703, §6 (NEW) .]

3. Recusal. A member of the board of trustees or employee of the authority with an interest under subsection 2 may not participate in an action by the authority affecting that property.

[ 2001, c. 703, §6 (NEW) .]

4. Violation. A violation of this section is a Class E crime.

[ 2001, c. 703, §6 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2005, c. 425, §16 (AMD).



5 §13120-K. Annual report; audit

1. Report. The authority shall submit to the Governor, the President of the Senate, the Speaker of the House of Representatives and the joint standing committee of the Legislature having jurisdiction over economic development matters, not later than 120 days after the close of its fiscal year, a complete report on the activities of the authority. The report may also be provided to any other member of the Legislature and to any other person. The report must include all of the following:

A. A description of the authority's operations, including a description of projects assisted under this subchapter and the criteria used in selecting those projects; [2001, c. 703, §6 (NEW).]

B. An accounting of the authority's receipts and expenditures, assets and liabilities at the end of its fiscal year; [2001, c. 703, §6 (NEW).]

C. A schedule of the bonds and notes outstanding at the end of the authority's fiscal year and a statement of the amounts redeemed and issued during its fiscal year, including a report on its reserve funds; [2001, c. 703, §6 (NEW).]

D. A statement of the authority's proposed and projected activities for the ensuing year, the relationship of these activities to the State's economic development policies and the selection criteria expected to be used; [2001, c. 703, §6 (NEW).]

E. Recommendations as to further actions that may be suitable for achieving the purposes of this subchapter; [2001, c. 703, §6 (NEW).]

F. A statement of the defaults, if any, of persons, firms, corporations and other organizations receiving assistance under this subchapter; and [2001, c. 703, §6 (NEW).]

G. A summary of the actual and potential employment opportunities resulting from the authority's activities. [2001, c. 703, §6 (NEW).]

[ 2001, c. 703, §6 (NEW) .]

2. Treasurer of State; annual financial report. The authority shall provide the Treasurer of State, within 120 days after the close of its fiscal year, its annual financial report certified by an independent certified public accountant, who may be the accountant or a member of the firm of accountants who regularly audits the books and accounts of the authority, selected by the authority. The authority shall also provide the Treasurer of State with an accounting of the authority's assets and liabilities at the end of its fiscal year. The authority is also subject to the provisions of chapter 11. The authority may combine for accounting purposes any or all funds established for its programs and activities. For any complete fiscal year that the authority contracts with the Finance Authority of Maine, or any other state agency or quasi-state agency that is required to submit to the Treasurer of State its own audited financial report, and the audited annual financial report of that state agency or quasi-state agency includes for accounting purposes the funds administered for the authority, the audited financial report of that state agency or quasi-state agency satisfies the requirements of this subsection.

[ 2013, c. 465, §1 (AMD) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2013, c. 465, §1 (AMD).



5 §13120-L. Rules

Pursuant to chapter 375, the authority may adopt any rule, including its bylaws, necessary or useful for carrying out any of its powers or duties. Rules adopted pursuant to this section are routine technical rules as defined in chapter 375, subchapter II-A. [2001, c. 703, §6 (NEW).]

SECTION HISTORY

2001, c. 703, §6 (NEW).



5 §13120-M. Disclosure and confidentiality of records

1. Disclosure required. Notwithstanding subsections 2 and 3, the following must be made available to any person upon request reasonably describing the records to which access is sought or, if no request is made, in any manner and at any time that the authority may determine:

A. After filing of a written application or proposal for financial assistance, investment or property transfer, in a form specified by or acceptable to the authority:

(1) Names of recipients of or applicants for financial assistance or investment, including principals, where applicable;

(2) Amounts, types and general terms of financial assistance or investment provided to those recipients or requested by those applicants;

(3) Descriptions of projects and businesses that are benefiting or that will benefit from the financial assistance or investment;

(4) Names of transferors or transferees, including principals, of property to or from the authority, the general terms of transfer and the purposes for which transferred property will be used;

(5) The number of jobs and the amount of tax revenues projected or resulting in connection with a project; and

(6) Names of financial institutions participating in providing financial assistance or investment and the general terms of that financial assistance or investment; [2001, c. 703, §6 (NEW).]

B. Any information pursuant to waiver considered satisfactory by the authority; [2001, c. 703, §6 (NEW).]

C. Information that, as determined by the authority, has already been made available to the public; and [2001, c. 703, §6 (NEW).]

D. Information necessary to comply with Title 1, section 407, subsection 1. [2001, c. 703, §6 (NEW).]

Information or records specified in a written request signed by the cochairs of a legislative committee must be provided to the legislative committee. The information or records may be used only for the lawful purposes of the committee and in any action arising out of any investigation conducted by it.

[ 2001, c. 703, §6 (NEW) .]

2. Confidential information. The following records are designated as confidential for purposes of Title 1, section 402, subsection 3, paragraph A:

A. A record obtained or developed by the authority in advance of the receipt of a formal written application or proposal, in a form specified by or acceptable to the authority, for financial assistance or investment to be provided by or with the assistance of the authority or in connection with a transfer of property to or from the authority. After receipt by the authority of the application or proposal, a record pertaining to the application or proposal is not confidential unless it meets the requirements of paragraphs B to G; [2001, c. 703, §6 (NEW).]

B. A record obtained or developed by the authority that fulfills the following requirements:

(1) A person, including the authority, to whom the record belongs or pertains has requested that the record be designated confidential; and

(2) The authority has determined that the record contains proprietary information or commercial or financial information, the release of which could be competitively harmful to the submitter of the information or that would result in loss of business or other significant detriment to any person, including the authority, to whom the record belongs or pertains; [2001, c. 703, §6 (NEW).]

C. A financial statement or tax return of an individual or any other record obtained or developed by the authority, the disclosure of which would constitute an invasion of personal privacy, as determined by the authority; [2001, c. 703, §6 (NEW).]

D. A record that includes a financial statement or tax return obtained or developed by the authority in connection with any monitoring or servicing activity by the authority, pertaining to any financial assistance or investment provided or to be provided by or with the assistance of the authority; [2001, c. 703, §6 (NEW).]

E. A record obtained or developed by the authority that contains an assessment by a person who is not employed by the authority of the credit worthiness or financial condition of any person or project; [2001, c. 703, §6 (NEW).]

F. A financial statement or business and marketing plan in connection with any project receiving or to receive financial assistance or investment from the authority, if a person to whom the statement or plan belongs or pertains has requested that the record be designated confidential; and [2001, c. 703, §6 (NEW).]

G. A record that includes any financial statement, business plan or tax return obtained or developed by the authority in connection with the marketing of its property and the identification and qualification of potential investors. [2001, c. 703, §6 (NEW).]

For purposes of this section, an application by a potential investor is not an application for financial assistance or solicitation of investment.

[ 2001, c. 703, §6 (NEW) .]

3. Wrongful disclosure prohibited. A member of the board of trustees, officer, employee, agent, other representative of the authority or other person may not knowingly divulge or disclose records declared confidential by this section, except that the authority may, in its discretion, make or authorize any disclosure of information of the following types:

A. Impersonal, statistical or general information; [2001, c. 703, §6 (NEW).]

B. Information necessary in connection with processing an application for obtaining or maintaining an investment or financial assistance for a person or in connection with acquiring, maintaining or disposing of property; [2001, c. 703, §6 (NEW).]

C. Information disclosed to a financial institution or credit reporting service; [2001, c. 703, §6 (NEW).]

D. Information necessary to comply with a federal or state law or rule or with an agreement pertaining to financial assistance or investment; [2001, c. 703, §6 (NEW).]

E. Information to the extent the authority determines the disclosure necessary to the sale or transfer of revenue obligation securities; [2001, c. 703, §6 (NEW).]

F. Information necessary to ensure collection of an obligation in which the authority has or may have an interest; [2001, c. 703, §6 (NEW).]

G. Information obtained from records declared confidential by this section for introduction for the record in litigation or a proceeding in which the board has appeared; or [2001, c. 703, §6 (NEW).]

H. Information pursuant to a subpoena, request for production of documents, warrant or other order by competent authority, as long as the order appears to have first been served on the person to whom the confidential information sought pertains or belongs and as long as the order appears on its face or otherwise to have been issued or made upon lawful authority. [2001, c. 703, §6 (NEW).]

[ 2001, c. 703, §6 (NEW) .]

4. Records on effective date. Whether a record in the possession of the authority on the effective date of this section is confidential must be determined pursuant to this section and not pursuant to the law in effect when the authority or any of its predecessors obtained the record and the record may be disclosed or divulged to the extent required or permitted by this section.

[ 2001, c. 703, §6 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW).



5 §13120-N. Speculative industrial building program

The authority may assist a municipality or local development corporation to construct a speculative industrial building by loaning the municipality or local development corporation money for construction or carrying costs or both for the project, subject to the following. [2005, c. 425, §17 (AMD).]

1. Project. The following conditions apply to a project receiving money under this section.

A. The project must be within the scope of this subchapter, must be of public use and benefit and must reasonably be expected to accomplish one or more of the following:

(1) Create new employment opportunities;

(2) Retain or improve existing employment; or

(3) Improve the competitiveness of the occupant business. [2001, c. 703, §6 (NEW).]

B. Not more than one unoccupied speculative industrial building project may be financed in a municipality. [2005, c. 425, §17 (AMD).]

C. The authority shall charge interest on loans or funds provided under this section to the municipality or local development corporation for a speculative industrial building that remains unoccupied for 3 or more years following completion of the building. [2005, c. 425, §17 (AMD).]

D. The authority shall adopt rules under chapter 375 with respect to:

(1) The methodology and criteria for allocating funds to speculative industrial building projects;

(2) The process through which municipalities and local development corporations must apply for speculative industrial building funds;

(3) Rates of interest, the duration of interest payments and any other terms to which municipalities and local development corporations must be subject under this paragraph; and

(4) Other matters necessary to the proper administration of this section.

Rules adopted under this paragraph are routine technical rules pursuant to chapter 375, subchapter 2-A. [2005, c. 425, §17 (AMD).]

[ 2005, c. 425, §17 (AMD) .]

2. Obligations. The municipality or local development corporation receiving money under this section must:

A. Own, or hold on long-term lease, the site for the project; [2001, c. 703, §6 (NEW).]

B. Be responsible for and present evidence to the authority of its ability to carry out the project as planned; [2001, c. 703, §6 (NEW).]

C. Site and maintain the speculative industrial building on property that is appropriate to the size and location of the speculative industrial building; [2005, c. 425, §17 (AMD).]

D. Provide and maintain, with funds other than those provided by the authority, an adequate access road from a public highway to the proposed site and provide and maintain water, sewer and power facilities. The municipality or local development corporation must be responsible for plowing out the plant site at all times and for landscaping the grounds surrounding the building until the building is occupied by a tenant; [2001, c. 703, §6 (NEW).]

E. Comply with applicable zoning, planning and sanitary regulations in the municipality where the speculative industrial building is to be located. A loan may not be approved and a certificate of approval for the project or for any subsequent enlargement or addition to the project may not be issued until the Department of Environmental Protection has certified to the authority that all licenses required by the authority have been issued or that none are required; and [2005, c. 425, §17 (AMD).]

F. Make adequate provisions for insurance and fire protection and for maintenance of the speculative industrial building while it is unoccupied. [2005, c. 425, §17 (AMD).]

[ 2005, c. 425, §17 (AMD) .]

3. Loan terms. Terms for a loan under this section are as follows.

A. The authority shall prescribe the terms and conditions of the loan. [2001, c. 703, §6 (NEW).]

B. Loans must be repaid in full, including interest and other charges, within 90 days after the speculative industrial building is occupied. [2005, c. 425, §17 (AMD).]

C. A speculative industrial building financed by an authority loan may not be sold or leased without the express approval of the purchaser or lessee by the authority. If the municipality or local development corporation and the authority agree that a speculative industrial building is unlikely to be sold in the near future despite a marketing effort, the authority may permit an interim lease upon terms it considers appropriate for the protection of the Speculative Industrial Buildings Fund or any successor to the fund. Occupation of the premises under an interim lease does not require payment in full of the entire loan within 90 days, as provided in paragraph B. [2005, c. 425, §17 (AMD).]

[ 2005, c. 425, §17 (AMD) .]

4. Marketing and promotion. The municipality or local development corporation receiving money under this section shall make a reasonable and continual effort to market the speculative industrial building for sale into private commercial use. Upon the request of the authority, the municipality or local development corporation shall present evidence of its marketing efforts and expenditures related to the speculative industrial building.

[ 2005, c. 425, §17 (AMD) .]

5. Taxes. While a speculative industrial building under this section remains unoccupied and a first mortgage is held by the authority, it is property held for a legitimate public use and benefit and is exempt from all taxes and special assessments of the State or any of its political subdivisions.

[ 2005, c. 425, §17 (AMD) .]

6. Municipality. A municipality may raise or appropriate money supporting and guaranteeing the obligation of a chamber of commerce, board of trade or local development corporation for the purpose of constructing a speculative industrial building subject to the provisions of this subchapter.

[ 2005, c. 425, §17 (AMD) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2003, c. 281, §§5,6 (AMD). 2005, c. 425, §17 (AMD).



5 §13120-O. Community Industrial Buildings Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 703, §6 (NEW). 2003, c. 281, §7 (RP).



5 §13120-P. Commercial Facilities Development Program

1. Establishment; purpose. The Commercial Facilities Development Program is established within the authority to serve the following purposes:

A. Restore employment opportunities by serving as principal, partner, lender or investor in the acquisition and redevelopment of nonproductive commercial facilities for subsequent return to productive use through sale or lease; and [2003, c. 281, §8 (AMD).]

B. Create employment opportunities in areas of economic need that are underserved by private investors by serving as principal, partner, lender or investor in the acquisition of property and development of commercial facilities for subsequent sale or lease into private productive use. [2003, c. 281, §8 (AMD).]

In carrying out its duties under this section, the authority shall make all reasonable and appropriate efforts to maximize the leverage of its funds through partnership and risk-sharing arrangements with public and private organizations.

[ 2003, c. 281, §8 (AMD) .]

2. Redevelopment of property. Except as provided in section 13120-Q, the authority may undertake the redevelopment of property as an owner or lender for subsequent use and sale under the following conditions:

A. The property has been previously and materially used as a commercial facility or the property is suitable for adaptive use as a commercial or industrial facility; [2003, c. 281, §8 (AMD).]

B. The property is currently not in productive commercial use or is expected to be taken out of productive commercial use within the immediate future; [2001, c. 703, §6 (NEW).]

C. The property has not been placed under a purchase option or contract; [2001, c. 703, §6 (NEW).]

D. The authority, using due diligence, has determined that:

(1) There is a reasonable expectation that the property will become financially viable following its redevelopment; and

(2) The economic benefits, including the restoration of employment opportunities, expected to result from the redevelopment justify the risks associated with the authority's equity, security or other interest in the property; and [2005, c. 425, §18 (AMD).]

E. The municipality, local development corporation or another entity will provide funding for the project equal to 25% of the funding that the authority provides to the project. [2005, c. 425, §18 (AMD).]

The authority may finance undeveloped land or personal property only if the undeveloped land or personal property is part of the overall redevelopment project. The authority may take custody of any machinery and equipment held as collateral for a loan issued to the commercial facility being redeveloped.

[ 2011, c. 563, §11 (AMD) .]

3. Development of property. Except as provided in section 13120-Q, the authority may undertake the development of property as an owner or lender for subsequent use and sale under the following conditions:

A. The property consists of real estate that is zoned, sited or otherwise suitable for development as a commercial facility; [2001, c. 703, §6 (NEW).]

B. The property is currently not in productive commercial use; [2001, c. 703, §6 (NEW).]

C. The property has not been placed under a purchase option or contract; [2001, c. 703, §6 (NEW).]

D. The authority, using due diligence, has determined that:

(1) There is a reasonable expectation that the property will become financially viable following its development;

(2) The development of the property will create employment opportunities and other economic benefits within the region; and

(3) The economic benefits expected to result from the development justify the risks associated with the authority's equity, loan or other interest in the property; and [2005, c. 425, §18 (AMD).]

E. The municipality, local development corporation or another entity will provide funding for the project equal to 25% of the funding that the authority provides to the project. [2005, c. 425, §18 (AMD).]

The authority may finance undeveloped land or personal property only if the undeveloped land or personal property is part of the overall development project. The authority may take custody of any machinery and equipment held as collateral for a loan issued to the commercial facility being redeveloped.

[ 2011, c. 563, §12 (AMD) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2003, c. 281, §8 (AMD). 2005, c. 425, §18 (AMD). 2011, c. 563, §§11, 12 (AMD).



5 §13120-Q. Exceptions

The authority, with the advice of the department, the Department of Labor and such other agencies it determines appropriate, may waive the requirements of section 13120-P, subsection 2, paragraph E and section 13120-P, subsection 3, paragraph E if the municipality has experienced a historical lack of private investment and it is reasonably expected that private investment will not be available to assist with project financing and one of the following conditions is met: [2011, c. 655, Pt. DD, §7 (AMD); 2011, c. 655, Pt. DD, §24 (AFF).]

1. Sudden and severe economic dislocation. The property is located in a municipality that has experienced a sudden and severe economic dislocation, which may include but is not limited to:

A. The loss of a significant percentage of jobs within the municipality due to the closure or downsizing of a business or other employer; [2001, c. 703, §6 (NEW).]

B. The loss of a significant percentage of the municipality's tax base due to the closure or downsizing of a business or other commercial taxpayer; or [2001, c. 703, §6 (NEW).]

C. The unanticipated loss of a significant percentage or component of a municipality's economic development infrastructure as a result of an accident, natural disaster or other catastrophe; or [2001, c. 703, §6 (NEW).]

[ 2001, c. 703, §6 (NEW) .]

2. Chronic and severe economic distress. The property is located in a municipality that has experienced long-term economic distress, as evidenced by factors that may include, but are not limited to:

A. An unemployment rate that is significantly greater than the average State unemployment rate; [2001, c. 703, §6 (NEW).]

B. The significant migration of workers or population out of the area; and [2001, c. 703, §6 (NEW).]

C. An average personal income that is significantly below the state average or considered to be at or below the poverty level as defined in Title 22, section 5321. [2001, c. 703, §6 (NEW).]

[ 2001, c. 703, §6 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2011, c. 655, Pt. DD, §7 (AMD). 2011, c. 655, Pt. DD, §24 (AFF).









Chapter 385: SCIENCE AND TECHNOLOGY

5 §13121. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §DD3 (NEW). 1993, c. 410, §§E5-9 (AMD). 1999, c. 608, §§1,2 (AMD). 2001, c. 95, §1 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122. Maine Science and Technology Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §DD3 (NEW). 1993, c. 410, §E10 (RP).



5 §13122-A. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-B. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 1999, c. 608, §3 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-C. Board of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 1995, c. 519, §2 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-D. Terms (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 1999, c. 608, §4 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-E. Officers (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-F. Quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-G. Executive committee (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-H. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-I. Plan (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 445, §1 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-J. Comprehensive research and development evaluation (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §BBB1 (NEW). 1999, c. 731, §XXX1 (AMD). 1999, c. 790, §F1 (AMD). 1999, c. 790, §F2 (AFF). 2001, c. 471, §B2 (AMD). 2001, c. 471, §B3 (AFF). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-K. Reporting requirements of recipients of research and development funding (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §XXX2 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-L. Maine Research and Development Evaluation Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §AAAA1 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123. Powers and duties of commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §DD3 (NEW). 1993, c. 410, §E12 (RP).



5 §13123-A. Duties of foundation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 1999, c. 608, §§5-7 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B5 (COR). 2001, c. 95, §2 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123-B. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123-C. Limitation of powers (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123-D. Liability of officers, directors and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123-E. Prohibited interests of officers, directors and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123-F. General conditions; dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123-G. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123-H. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13124. Centers for Innovation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §DD3 (NEW). 1993, c. 410, §E14 (AMD). 2001, c. 95, §3 (RP).



5 §13124-A. Conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 219, (NEW). 1993, c. 410, §E15 (RP).



5 §13124-B. Experimental program to stimulate competitive research (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E16 (NEW). 1999, c. 608, §§8,9 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13124-C. SBIR technical assistance program (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E16 (NEW). 1999, c. 608, §10 (RP).



5 §13124-D. Maine EPSCoR Capacity Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §RR1 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13125. President (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §DD3 (NEW). 1993, c. 410, §E17 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13126. Powers and duties of president (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §DD3 (NEW). 1993, c. 410, §E17 (AMD). 2001, c. 95, §4 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13127. Marine Research Board (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 529, §2 (NEW). 1989, c. 903, §§1,2 (AMD). 1993, c. 410, §E18 (AMD). 1993, c. 410, §E19 (AMD). 1995, c. 502, §E32 (AMD). 1999, c. 556, §7 (AMD). 1999, c. 668, §50 (RP).



5 §13128. Powers and duties of the Marine Research Board (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 529, §2 (NEW). 1989, c. 903, §3 (AMD). 1999, c. 668, §51 (RP).



5 §13129. Marine research grants program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 529, §2 (NEW). 1989, c. 903, §§4,5 (AMD). 1993, c. 410, §E20 (AMD). 1999, c. 668, §52 (RP).



5 §13130. Maine Coast Environmental Trust Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 903, §6 (NEW). 1993, c. 410, §E21 (AMD). 1999, c. 668, §§53,54 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13131. Establishment of the Maine Technology Capacity Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 445, §2 (NEW). 1999, c. 401, §CCC1 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).






Chapter 387: CENTERS FOR INNOVATION PROGRAM

5 §13141. Centers for Innovation Program

The Centers for Innovation Program, referred to in this chapter as the "program," is established. The program shall administer and establish centers throughout the State to carry out the purposes of this chapter. [2001, c. 95, §5 (NEW).]

1. Centers for innovation. A center for innovation, referred to in this chapter as "center," represents a specific industry sector identified as offering significant potential for economic growth, employment and business development for the State. A center shall consult with state development agencies to carry out the purposes of this chapter. The centers established include:

A. The Center for Innovation in Biotechnology, which promotes the development of the biotechnology sector; and [2001, c. 95, §5 (NEW).]

B. The Aquaculture Innovations Center, which promotes the development of the aquaculture sector. [2001, c. 95, §5 (NEW).]

[ 2001, c. 95, §5 (NEW) .]

2. Purposes. A center has the following purposes:

A. To bring together a cluster of related experience, business activity and technology in order to promote economic growth and target assistance from government development agencies and resources; [2001, c. 95, §5 (NEW).]

B. To advise the Commissioner of Economic and Community Development, the Maine International Trade Center, the Maine Technology Institute and other state agencies of the needs of a targeted industry; [2001, c. 95, §5 (NEW).]

C. To serve as a facilitator of state, local and federal efforts directed at developing an industry sector; [2001, c. 95, §5 (NEW).]

D. To assist in the recruitment of businesses and personnel within an industry sector seeking to relocate to the State; and [2001, c. 95, §5 (NEW).]

E. To educate, inform and facilitate funding for emerging technologies that are the basis of an industry sector. [2001, c. 95, §5 (NEW).]

[ 2001, c. 95, §5 (NEW) .]

SECTION HISTORY

2001, c. 95, §5 (NEW).






Chapter 389: FUTURE FOR YOUTH IN MAINE STATE WORK ACTION TACTICS TEAM

5 §13161. Future for Youth in Maine State Work Action Tactics Team established (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 704, §3 (NEW). 2007, c. 240, Pt. RRRR, §2 (RP). 2007, c. 395, §4 (RP).



5 §13162. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 704, §3 (NEW). 2007, c. 240, Pt. RRRR, §2 (RP). 2007, c. 395, §4 (RP).



5 §13163. Construction; authority of boards of trustees of higher education institutions (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 704, §3 (NEW). 2007, c. 240, Pt. RRRR, §2 (RP). 2007, c. 395, §4 (RP).






Chapter 391: POVERTY AND ECONOMIC SECURITY

5 §13171. Maine Council on Poverty and Economic Security (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 641, §2 (NEW). RR 2009, c. 1, §8 (COR). 2011, c. 344, §15 (RP).









Part 19: RESEARCH AND DEVELOPMENT

Chapter 401: MAINE SMALL BUSINESS LOAN ACT

5 §15001. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15002. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15003. Credit of State pledged (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15004. Organization of Maine Small Business Loan Authority Board (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1979, c. 533, §§5,6 (AMD). 1983, c. 519, §3 (RP).



5 §15005. Powers of loan authority board (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15006. Expenses of loan authority board (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15007. Loan Insurance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15008. Additions to (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15009. Insurance of loans (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15010. Loan insurance premiums (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15011. Acquisition and disposal of property (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15012. Loans eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15013. Safeguarding the fund (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15014. Accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15015. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).






Chapter 403: JOB OPPORTUNITY ZONES ACT

5 §15131. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1993, c. 359, §A2 (RP).



5 §15132. Findings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1993, c. 359, §A2 (RP).



5 §15133. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1993, c. 359, §A2 (RP).



5 §15134. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1987, c. 769, §§A20,A21 (AMD). 1993, c. 359, §A2 (RP).



5 §15135. Commission on Job Opportunity Zones (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1987, c. 769, §A22 (AMD). 1993, c. 359, §A2 (RP).



5 §15136. Designation of Job Opportunity Zones (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1987, c. 769, §A23 (AMD). 1989, c. 915, §1 (AMD). 1993, c. 359, §A2 (RP).



5 §15137. Determination of regional economic distress (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1987, c. 769, §A24 (AMD). 1993, c. 359, §A2 (RP).



5 §15138. Assistance to job opportunity zones (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1987, c. 769, §A25 (AMD). 1989, c. 443, §15 (AMD). 1989, c. 700, §A23 (AMD). 1989, c. 915, §§2-5,10 (AMD). 1991, c. 716, §5 (AMD). 1993, c. 349, §15 (AMD). 1993, c. 359, §A2 (RP).



5 §15139. Cooperation of state agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1987, c. 769, §A26 (AMD). 1993, c. 359, §A2 (RP).



5 §15140. Evaluation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1989, c. 915, §6 (AMD). 1993, c. 359, §A2 (RP).



5 §15141. Sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1989, c. 915, §7 (RP).



5 §15142. Authorization of zones (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 915, §8 (NEW). 1993, c. 359, §A2 (RP).



5 §15143. Transition plan (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 915, §8 (NEW). 1993, c. 359, §A2 (RP).






Chapter 405: SPECIAL COMMISSION ON GOVERNMENTAL RESTRUCTURING

5 §15193. Commission established (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 9, §S2 (NEW). 1991, c. 139, §2 (RP).






Chapter 407: RESEARCH AND DEVELOPMENT

Subchapter 1: MAINE TECHNOLOGY INSTITUTE

5 §15301. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 401, Pt. AAA, §3 (NEW).]

1. Institute. "Institute" means the Maine Technology Institute.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

2. Targeted technologies. "Targeted technologies" means biotechnology, aquaculture and marine technology, composite materials technology, environmental technology, advanced technologies for forestry and agriculture, information technology and precision manufacturing technology. These targeted technologies may be amended only by the Legislature.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

3. SBIR program. "SBIR program" means the small business innovation research program enacted pursuant to the federal Small Business Innovation Development Act of 1982, Public Law 97-219, which provides funds to small businesses to conduct innovation research having commercial application.

[ 1999, c. 608, §11 (NEW) .]

4. Small business. "Small business" as related to eligibility to participate in the SBIR program is defined pursuant to 13 Code of Federal Regulations, Section 121.

[ 1999, c. 608, §11 (NEW) .]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW). 1999, c. 608, §11 (AMD).



5 §15302. Maine Technology Institute

1. Establishment. The Maine Technology Institute, as established in section 12004-G, subsection 33-D, is a nonprofit corporation with public and charitable purposes. The duties, activities and operations of the institute are within the provisions of the federal Internal Revenue Code, Section 501(c)(3).

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

2. Purpose. The institute, through a public and private partnership, shall encourage, promote, stimulate and support research and development activity leading to the commercialization of new products and services in the State's technology-intensive industrial sectors to enhance the competitive position of those sectors and increase the likelihood that one or more of the sectors will support clusters of industrial activity and to create new jobs for Maine people. The institute is one element of the State's economic development strategy and will contribute to the long-term development of a statewide research, development and product deployment infrastructure.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

3. Board of Directors of the Maine Technology Institute. The institute is governed and all of its powers exercised by a board of directors, referred to in this chapter as the "board," consisting of 13 voting members and 2 nonvoting members.

A. The Governor shall appoint 10 voting directors, 8 of whom must be representatives of targeted technologies. The other 2 directors must have demonstrated significant experience in finance, lending or venture capital. In making the appointments from targeted technologies, the Governor shall consider recommendations submitted by representatives of targeted technology sectors. Directors of the board appointed by the Governor are entitled to receive reimbursement at the legislative rate for necessary expenses for their attendance at authorized meetings of the board. [2005, c. 425, §19 (AMD).]

B. The Commissioner of Economic and Community Development or the commissioner's designee, the President of the Maine Community College System or the president's designee and the Chancellor of the University of Maine System or the chancellor's designee are ex officio voting directors. [1999, c. 541, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

C. The Director of the Governor's Office of Policy and Management or the director's designee is an ex officio nonvoting director. [2011, c. 655, Pt. EE, §11 (AMD); 2011, c. 655, Pt. EE, §30 (AFF).]

D. The Maine Technology Institute Director is a nonvoting director. [1999, c. 401, Pt. AAA, §3 (NEW).]

[ 2011, c. 655, Pt. EE, §11 (AMD); 2011, c. 655, Pt. EE, §30 (AFF) .]

4. Terms. Directors of the board appointed by the Governor are appointed for 3-year terms. The terms of the initial appointments are staggered as follows: Three are one-year terms, 3 are 2-year terms and 3 are 3-year terms. Those directors may serve no more than 2 consecutive terms. Directors who serve on the board by virtue of their offices serve terms coincident with their terms in office.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

5. Chair; vice-chair; secretary; treasurer. The board shall elect a chair, a vice-chair, a secretary and a treasurer from among its members. Each officer serves for a one-year term and is eligible for reelection.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

6. President. The Maine Technology Institute Director at the Department of Economic and Community Development serves as president of the institute upon confirmation by the board. Once every 2 years, the Governor shall submit the Maine Technology Institute Director's name to the board for reappointment. Reappointment is subject to confirmation by the board. The president shall:

A. Serve as the liaison between the board and the targeted technology boards; [1999, c. 401, Pt. AAA, §3 (NEW).]

B. Manage the institute's programs, services and staff; and [1999, c. 401, Pt. AAA, §3 (NEW).]

C. Perform other duties the board considers appropriate. [1999, c. 401, Pt. AAA, §3 (NEW).]

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

7. Quorum. A majority of the voting directors constitutes a quorum.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

8. Executive committee. The board may elect an executive committee of not fewer than 6 members who, in intervals between meetings of the board, may transact such business of the institute as the board may authorize from time to time.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

9. Annual report. By December 15th of each year, the institute shall provide an annual report, with audited financial reports, on its activities to the joint standing committee or joint select committee of the Legislature having jurisdiction over research and development matters.

[ 2001, c. 562, §1 (AMD) .]

10. Independent evaluation.

[ 2009, c. 337, §8 (RP) .]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW). 1999, c. 541, §1 (AMD). 2001, c. 562, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 425, §19 (AMD). 2007, c. 466, Pt. B, §2 (AMD). 2009, c. 337, §8 (AMD). 2011, c. 655, Pt. EE, §11 (AMD). 2011, c. 655, Pt. EE, §30 (AFF).



5 §15302-A. Confidentiality; freedom of access

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commercial or financial information" means information related to businesses, commerce, trade, employment, profits or finances, including personal finances. [2001, c. 562, §2 (NEW).]

B. "Grant" means any disbursement of funds through grants or other financial awards to private companies, targeted technology incubators or nonprofit organizations, pursuant to section 15303, as well as any investment of funds, equity investment, securities, loan, contractual arrangement or other evidence of indebtedness authorized by section 15304. [2001, c. 562, §2 (NEW).]

C. "Trade secret" means a secret, commercially valuable plan, formula, process or device that is used for the making, preparing, compounding or processing of trade commodities and that can be said to be the end product of either innovation or substantial effort. There must be a direct relationship between the trade secret and the productive process. [2001, c. 562, §2 (NEW).]

[ 2001, c. 562, §2 (NEW) .]

2. Proceedings; records; confidentiality. The proceedings of the board and the records of the institute are public for the purposes of Title 1, chapter 13, except that the following records are designated as confidential for purposes of Title 1, section 402, subsection 3, paragraph A:

A. A record obtained or developed by the board prior to receipt of a written application or proposal in a form acceptable to the board for either financial assistance from the board or in connection with a transfer of property to or from the board. After receipt by the board of the application or proposal, a record pertaining to the application or proposal may not be considered confidential unless it is confidential under another provision of this subsection; [2001, c. 562, §2 (NEW).]

B. A peer review or analysis or other document related to the evaluation of a grant application or proposal; [2001, c. 562, §2 (NEW).]

C. A record that the person, including the institute, to whom the record belongs or pertains has requested be designated confidential and that the institute has determined contains proprietary information, trade secrets or commercial or financial information, the release of which could be competitively harmful to the submitter of the information, could impair the institute's ability in the future to obtain similar necessary information solely through the voluntary provision of such information and could affect other institute interests, such as program effectiveness and compliance; [2001, c. 562, §2 (NEW).]

D. A financial statement, credit report or tax return of an individual or other record obtained or developed by the board, the disclosure of which would constitute an invasion of personal privacy as determined by the board; [2001, c. 562, §2 (NEW).]

E. A record, including a financial statement or tax return obtained or developed by the board in connection with monitoring or servicing activity of the board, pertaining to financial assistance provided or to be provided by or with the assistance of the board; [2001, c. 562, §2 (NEW).]

F. A record obtained or developed by the board that contains an assessment by a person who is not employed by the board of the creditworthiness or financial condition of a person or project; [2001, c. 562, §2 (NEW).]

G. A financial statement or business and marketing plan in connection with a project receiving or to receive financial assistance from the board, if the person to whom the statement or plan belongs or pertains has requested that the record be designated confidential; and [2001, c. 562, §2 (NEW).]

H. Those employee personnel records made confidential pursuant to section 957, subsection 5 and section 17057. [2001, c. 562, §2 (NEW).]

[ 2001, c. 562, §2 (NEW) .]

3. Wrongful disclosure prohibited. A member, officer, employee, agent, other representative of the board or other person may not knowingly divulge or disclose records declared confidential by this section, except that the board may, in its discretion, make or authorize a disclosure of impersonal, statistical or general information or may make or authorize disclosure of information:

A. If necessary in connection with processing an application for or obtaining or maintaining financial assistance for a person or in connection with acquiring, maintaining or disposing of property; [2001, c. 562, §2 (NEW).]

B. To a financing institution or credit reporting service; [2001, c. 562, §2 (NEW).]

C. If necessary to comply with any federal or state law or rule or with an agreement pertaining to financial assistance; [2001, c. 562, §2 (NEW).]

D. If necessary to ensure collection of an obligation in which the board has or may have an interest; [2001, c. 562, §2 (NEW).]

E. Obtained from records declared confidential by this section for introduction for the record in litigation or a proceeding in which the board has appeared; or [2001, c. 562, §2 (NEW).]

F. Pursuant to a subpoena, request for production of documents, warrant or other order by competent authority, as long as the order appears to have first been served on the person to whom the confidential information sought pertains or belongs and as long as the order appears on its face or otherwise to have been issued or made upon lawful authority. [2001, c. 562, §2 (NEW).]

[ 2001, c. 562, §2 (NEW) .]

4. Public information. Notwithstanding subsection 2, the institute shall make available the following information upon request:

A. Names and addresses of recipients of or applicants for financial assistance, including principals where applicable; [2001, c. 562, §2 (NEW).]

B. Amounts, types and terms of financial assistance provided to recipients or requested by applicants, including, without limitation, repayment period, security and rights of the institute to receive royalties and other payments, if any; [2001, c. 562, §2 (NEW).]

C. General descriptions of projects and businesses benefiting or to benefit from financial assistance; [2001, c. 562, §2 (NEW).]

D. Names of transferors or transferees, including principals, of property to or from the institute, the general terms of transfer, the transfer instrument or agreement and the purposes for which the transferred property will be used; [2001, c. 562, §2 (NEW).]

E. Number of new jobs created, the number of patents and copyrightable works produced, information identifying the patents and registered copyrightable works produced, the amount of royalties or returns on equity investments received by the institute or the amount of repayments received by the institute in connection with institute grants, except for information that would place a recipient of or an applicant for financial assistance at a competitive disadvantage; [2001, c. 562, §2 (NEW).]

F. Policies concerning institute governance, operations or procedures for review or funding of applications; and [2001, c. 562, §2 (NEW).]

G. Any information pursuant to waiver considered satisfactory by the institute. [2001, c. 562, §2 (NEW).]

[ 2001, c. 562, §2 (NEW) .]

5. Construction. This section must be strictly construed to protect the confidentiality of all documents designated as confidential, the confidentiality of which is essential to the technology development purpose of the institute and to the confidence of the private sector in the institute and its mission.

[ 2001, c. 562, §2 (NEW) .]

SECTION HISTORY

2001, c. 562, §2 (NEW).



5 §15303. Duties of institute

1. Fiscal agent for public investments in private research and development. The institute is the fiscal agent of the State for all funds appropriated or allocated to the institute. Fiscal duties include the disbursement of funds through grants to private companies, targeted technology incubators and nonprofit research laboratories. Other duties include the accounting, evaluation and monitoring of all activities of the institute and all programs funded in whole or in part by grants from the institute. The institute may fund necessary precursors to commercialization of products and services, including the development of new technologies and processes, the development of product concepts and the manufacture of prototypes.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

2. Targeted technology boards. The institute shall work directly with and provide staffing to targeted technology sectors to stimulate and manage the research and development grant process in private companies through technology-specific boards, which are subsidiaries of the board consisting of private sector representatives, scientists and others determined appropriate by representatives of the targeted technology sectors. If the institute's board determines it necessary, the institute shall provide start-up organizational and development grants to those targeted technology sectors. Each technology board may establish goals and objectives for its sector based on state economic development goals, establish research and development priorities, help companies network with each other and advise them on funding opportunities and on the availability of other support services, prepare criteria by which to evaluate proposals, solicit and receive competitive funding proposals, arrange for peer reviews and screen proposals and select those to be forwarded to the board for final evaluation. The board may delegate, based on conditions it determines appropriate, partial or full regranting authority to those technology boards that have demonstrated capacity to execute grants that are likely to lead to commercialization of a new technology or product.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

3. Measures of performance. The institute shall develop quantifiable measures of performance to which it will hold all grantees accountable, including, but not limited to, the number of new jobs created by the grant, the amount of sales generated, the number of patents produced and the amount of corporate income taxes paid, and shall require all grantees to report regularly to the institute on those measures during the grant period and for 5 years following the end of the grant period.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

4. Adoption of bylaws. The institute shall adopt bylaws, through the board, consistent with this chapter for the governance of its affairs.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

5. Employees. The institute shall fix, through the board, the compensation of all employees of the institute.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

6. Cooperation with associated organizations and the University of Maine System. The institute, in implementing its powers and duties:

A. Shall foster strategic considerations of economic development in the allocation of resources among the targeted technology sectors and promote activities that cut across technologies and achieve competitive advantages for Maine; [1999, c. 401, Pt. AAA, §3 (NEW).]

B. Shall ensure that the institute's programs reflect the policies as described in the State's science and technology plan developed by the Maine Science and Technology Foundation and consult with the Maine Science and Technology Foundation in the formation of those programs; [1999, c. 401, Pt. AAA, §3 (NEW).]

C. Shall collaborate with the University of Maine System on the development and annual update of an outcome-based 5-year technology plan that integrates private sector commercialization in the targeted technologies with university-sponsored research and development; [1999, c. 401, Pt. AAA, §3 (NEW).]

D. Shall coordinate its priorities with the applied research and development efforts of the University of Maine System insofar as those efforts are in the targeted technologies and encourage, when possible and appropriate, companies and research laboratories receiving funds from the institute to establish joint ventures with the university system; and [1999, c. 401, Pt. AAA, §3 (NEW).]

E. Shall cooperate with the Department of Economic and Community Development, the Maine Science and Technology Foundation, the Maine Manufacturing Extension Program, the University of Maine System and others in their efforts to ensure that a complementary system of support services, including, as needed and appropriate, incubators, business assistance, technology transfer, market research, patent research and similar services, is in place and available to companies and research laboratories receiving funds from the institute. [1999, c. 401, Pt. AAA, §3 (NEW).]

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

6-A. SBIR technical assistance program. The institute shall establish a program to provide technical assistance to small businesses based in the State, pursuant to the federal Small Business Innovation Development Act of 1982, Public Law 97-219, to develop competitive small business innovation research, or SBIR, proposals for submission to any of the federal agencies participating in the SBIR program.

A. The technical assistance program may include, but is not limited to, small grants to hire grant writers, networking with scientists and other successful SBIR awardees, seminars on agency-specific solicitations and grant writing. [1999, c. 608, §12 (NEW).]

B. The institute shall conduct a program to inform small businesses of the federal SBIR program and the state program in order to ensure that all firms have the opportunity to participate in these programs. [1999, c. 608, §12 (NEW).]

C. The institute shall establish eligibility requirements and award selection criteria to serve as the basis for technical assistance funding under this program. [1999, c. 608, §12 (NEW).]

This subsection is in effect if, and as long as, federal financial participation is available pursuant to the federal Small Business Innovation Development Act of 1982.

[ 1999, c. 608, §12 (NEW) .]

6-B. Maine Biomedical Research Board. The institute shall contract with the Maine Biomedical Research Board as established in section 12004-G, subsection 4-B to provide assistance in fulfilling the board's duties as the board may require.

[ 2001, c. 196, §10 (NEW) .]

6-C. Administer funds. The institute shall administer the Maine Technology Capacity Fund established under section 15303-A.

[ 2003, c. 20, Pt. RR, §6 (NEW); 2003, c. 20, Pt. RR, §18 (AFF) .]

7. Other duties. The institute shall do all things necessary or convenient to carry out the lawful purposes of the institute under this chapter.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW). 1999, c. 608, §12 (AMD). 2001, c. 196, §10 (AMD). 2003, c. 20, §RR6 (AMD). 2003, c. 20, §RR18 (AFF).



5 §15303-A. Maine Technology Capacity Fund

The Maine Technology Capacity Fund is established within the institute to strengthen employment opportunities in the State by increasing the science and technology investment level through partnerships among the State Government, private enterprise, the Federal Government and private and public research institutions. The fund may be used to match public and private funds that provide program or consulting resources to targeted technology sectors to increase their capacity to develop into industry clusters. The fund may also be used to support best-practice studies or to provide technical assistance on a contractual basis to enhance the capacity of the targeted technology sectors to develop into industry clusters. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Enterprise" means a firm doing business in this State that is engaged or proposes to be engaged in this State in value-added agricultural, natural resource-based or other manufacturing, research and development, or in the provision of knowledge-based services. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

B. "Fund" means the Maine Technology Capacity Fund account in the Other Special Revenue funds. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

C. "Intellectual property" means any legally protectable materials, including new information, technologies, inventions, designs, works of authorship, any strain, variety or culture of an organism, or any portion, modification, translation or extension of these items, and processes, mineral discoveries and other legally protectable materials, including know-how and trade secrets, that are generated as a direct and indirect result of investments made by the institute through contracts, grants or any other legal agreement. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

D. "Protection of intellectual property rights" means protecting the institute's rights to intellectual property through intellectual property protection mechanisms, including, but not limited to, patents, copyrights, trademarks, trade secrets and licensing rights. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

E. "Technology commercialization" means the process of bringing an investment-grade technology out of an enterprise or a private or public laboratory for first-run application in the marketplace. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

F. "Technology development" means strategically focused research aimed at developing investment-grade technologies essential to market competitiveness. For purposes of this section, "technology development" does not refer to basic research, but rather to products, devices, techniques or processes that have advanced beyond the theoretical stage and are in a prototype or industry practice stage. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

G. "Technology extension" means the introduction and adaptation of off-the-shelf technologies and state-of-the-art management practices to the specific circumstances of individual firms. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

[ 2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF) .]

2. Organization. The board has all the powers and authority, not explicitly prohibited by law, necessary or convenient to carry out and effectuate the functions, duties and responsibilities of the fund, including, but not limited to:

A. Taking actions in partnership with private enterprise, the Federal Government and private and public research institutions to:

(1) Increase the rate of technology extension across manufacturing and knowledge-based firms throughout the State;

(2) Increase the amount of technology development occurring in the State; and

(3) Increase the rate at which technologies with potential commercial application are moved out of private and public laboratories into the marketplace; [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

B. Soliciting, borrowing, accepting and receiving money from any public or private source to augment state contributions to the fund; [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

C. Approving an annual budget for the fund and investing and expending money from the fund; [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

D. Contracting with public entities as necessary to further the purposes of this section; [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

E. Carrying forward any unexpended state appropriations into succeeding fiscal years; [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

F. Providing an annual report to the Governor and the Legislature by January 1st of each regular session of the Legislature within the annual report of the institute, setting forth:

(1) The operations and accomplishments of the fund during the fiscal year; and

(2) The assets and liabilities of the fund at the end of its most recent fiscal year; [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

G. Owning intellectual property, licensing intellectual property and negotiating for and collecting royalty rights or otherwise realizing a return on investment made under the fund and all programs of the institute when appropriate in order to promote the interests and investments of the State in furthering science and technology; and [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

H. Protecting all proprietary information contained in proposals, contracts and grants or any other legal agreement only when such information is likely to involve patentable material that loses its protectable nature when presented in a public forum. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

[ 2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF) .]

3. Authorized activities. The board may:

A. Receive and accept from any source allocations, appropriations, grants or contributions of money to be held, used or applied to carry out this subchapter, subject to the conditions upon which the grants and contributions may be made, including, but not limited to, appropriations, allocations, grants or gifts from any federal agency or governmental subdivision or the State and its agencies. The amounts of the revenues generated by the investment of money contained in the fund may be used to pay the institute's operating expenses associated with the operation of the fund; and [RR 2007, c. 1, §2 (COR).]

B. Engage in matching grants activities, including, but not limited to, federal, private and foundation awards for technology extension, science and technology development and technology commercialization activities that require state funding matches and are considered consistent with the purposes of the fund. Focus areas for investment include, but are not limited to, targeted technologies as defined in section 15301. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

[ RR 2007, c. 1, §2 (COR) .]

4. Guidelines. The board shall establish guidelines for:

A. The amounts of the revenues generated by the investment of money in the fund that may be used to pay the institute's operating expenses associated with the operation of the fund; and [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

B. Cash and in-kind match requirements based on the activities to be supported with the fund. The institute shall strive to achieve a minimum match of 1:1, on an annual basis, for matching grant activities supported under the fund. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

[ 2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF) .]

5. Liquidation and dissolution. In the event of liquidation or dissolution of the institute or the fund, any rights or interests in a qualified security or portion of a qualified security purchased with money invested by the State vest in the State. The State is entitled to, in proportion to the amount of investment in the fund by the State, any balance of money remaining in the fund after payment of all debts and obligations upon liquidation or dissolution of the institute or the fund.

[ 2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF) .]

SECTION HISTORY

2003, c. 20, §RR7 (NEW). 2003, c. 20, §RR18 (AFF). RR 2007, c. 1, §2 (COR).



5 §15304. Powers of institute

The institute may: [1999, c. 401, Pt. AAA, §3 (NEW).]

1. Suit. Sue or be sued in its own name;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

2. Application for and receipt of funds. Apply for and receive funds from any private source or governmental entity, whether by way of grant, donation or loan or in any other manner. The State Controller shall pay the institute's total state allotment for each fiscal year to the institute on July 1st of that year, and these funds are nonlapsing;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

3. Invest funds. Invest, reinvest and use on behalf of the institute for any of its purposes funds received from any source for carrying out this chapter, including the use of funds for program and administrative costs, and expend interest earnings on those funds as appropriate to implement this chapter;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

4. Real and personal property. Purchase, seek, receive, hold, lease, acquire by foreclosure, operate, manage, license, sell, convey, transfer, grant or lease real and personal property, together with those rights and privileges that may be incidental and appurtenant to the property and the use of the property, including, but not limited to, any real or personal property acquired by the institute from time to time in the satisfaction of debts or enforcement of obligations;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

5. Expenditures and obligations regarding real and personal property. Make all expenditures and incur any obligations reasonably required in the exercise of sound business principles to secure possession of, preserve, maintain, insure and improve real and personal property or interests in real and personal property acquired by the institute;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

6. Securities. Acquire, subscribe to, own, hold, sell, assign, transfer, mortgage or pledge the stock, shares, bonds, debentures, notes or other securities and evidences of interest in or indebtedness of any person, firm, corporation, joint stock company, partnership, association or trust and, while the owner or holder thereof, exercise all the rights, powers and privileges of ownership, including the right to vote;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

7. Encumbrance of property. Mortgage, pledge or otherwise encumber any property right or thing of value acquired pursuant to the powers contained in subsection 3, 4 or 5 as security for the payment of any part of the purchase price of the property right or thing of value;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

8. Equity investments; loans; contractual arrangements. In addition to disbursement of funds through grants as described in section 15303, make alone or in participation or cooperation with others direct equity investments in, loans to or any other contractual arrangement allowed by law with private companies, targeted technology incubators and nonprofit research laboratories for the same purposes for which grants may be made. For each disbursement of funds made by the institute, the institute shall require satisfactory evidence of matching funds in cash in an amount equal to the state funds invested in whatever form by the institute in eligible recipients. Matching funds may be in the form of debt or equity, but must be at risk in the business for a minimum of 5 years;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

9. Royalties. Establish and execute a policy on royalties;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

10. Employees; contracts and liabilities. Hire and compensate employees, make contracts for goods or services and incur liabilities with respect to the same with any entity for any of the purposes described by those contracts and authorized by this chapter;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

11. Debt. Borrow money for any of the purposes authorized in this chapter, incur debt, which includes the issuance of bonds, debt, notes or other evidences of indebtedness, whether secured or unsecured, and secure the same by mortgage, pledge, deed of trust or other lien on the institute's property, rights and privileges of every kind and nature or any part of or interest in any of them;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

12. Seal. Have and use a corporate seal;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

13. Pension plans; insurance. Establish and carry out pension plans, profit sharing plans and other retirement, incentive or insurance plans for any of its employees; and

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

14. Other powers. Act or do anything necessary or useful for carrying out any of its powers, duties or purposes.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW).



5 §15305. Limitation of powers

The institute may not enter into contracts, obligations or commitments of any kind on behalf of the State or any of its agencies, nor does it have the power of eminent domain or any other power not provided to business corporations generally. Bonds, notes and other evidences of indebtedness of the institute may not in any way be a debt or liability of the State or constitute a pledge of the faith and credit of the State. The institute may not expend more than 10% of funds appropriated per biennium by the State for management and related operating costs of the institute. [2013, c. 225, §1 (AMD).]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW). 2013, c. 225, §1 (AMD).



5 §15306. Liability of officers, directors and employees

All officers, directors, employees and other agents of the institute entrusted with the custody of the securities of the institute or authorized to disburse the funds of the institute must be bonded either by a blanket bond or by individual bonds with a minimum limitation of $100,000 coverage for each person covered by the bond or bonds, or equivalent fiduciary liability insurance, conditioned upon the faithful performance of their duties. The premiums for the bond or bonds must be paid out of the assets of the institute. [2005, c. 425, §20 (AMD).]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW). 2005, c. 425, §20 (AMD).



5 §15307. Prohibited interests of officers, directors and employees

An officer, director or employee of the institute or a spouse or dependent child of any of those individuals may not receive any direct personal benefit from the activities of the institute in assisting any private entity. This section does not prohibit corporations or other entities with which an officer or director is associated by reason of ownership or employment from participating in science and technology activities with the institute if ownership or employment is made known to the board and the officer or director abstains from voting on matters relating to that participation. This prohibition does not extend to corporators who are not officers or directors of the institute. [1999, c. 401, Pt. AAA, §3 (NEW).]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW).



5 §15308. General conditions; dissolution

The institute shall operate as a nonprofit organization consistent with its composition and broad public purposes. The following conditions apply to the operation or dissolution of the institute. [1999, c. 401, Pt. AAA, §3 (NEW).]

1. Net earnings of institute. No part of the net earnings of the institute may benefit any member, officer, director or employee except that the institute may pay reasonable compensation for services rendered and otherwise hold, manage and dispose of its property in furtherance of the purposes of the institute.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

2. Dissolution of institute.

[ 2005, c. 425, §21 (RP) .]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW). 2005, c. 425, §21 (AMD).



5 §15309. Liberal construction

This chapter must be construed liberally to effect the interest and purposes of the institute for an improved science and technology capacity-building effort in the State and must be broadly interpreted to effect that intent and those purposes. [1999, c. 401, Pt. AAA, §3 (NEW).]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW).



5 §15310. Maine Technology Institute Director (REALLOCATED FROM TITLE 5, SECTION 13070-N)

(REALLOCATED FROM TITLE 5, SECTION 13070-N)

1. Appointment. The Governor shall appoint, using a full and competitive search process and after giving proper consideration to the qualifications in subsection 3, a full-time Maine Technology Institute Director, referred to in this section as the "director," subject to review by the joint standing committee or joint select committee of the Legislature having jurisdiction over research and development matters and to confirmation by the Legislature, who serves at the pleasure of the Governor. The director shall report to the commissioner in the execution of the director's responsibilities.

[ 1999, c. 708, §3 (RAL) .]

2. Duties. The director serves as the president of the Maine Technology Institute upon confirmation by the institute's board of directors. The director shall oversee activities of the institute and has the duties and responsibilities provided in chapter 407.

[ 1999, c. 708, §3 (RAL) .]

3. Qualifications. The director must have demonstrated experience in the management of organizations that innovate, commercialize and deploy technology and expertise in integrating technology commercialization and deployment with economic development.

[ 1999, c. 708, §3 (RAL) .]

SECTION HISTORY

1999, c. 708, §3 (RAL).



5 §15311. Funding for research and development

For fiscal years 2003-04 and 2004-05 only, the Governor shall submit a funding level recommendation for operational costs of applied research and development. The recommendation must be transmitted to the Legislature within the time schedules set forth in section 1666. If the Governor submits legislation setting forth appropriations for operational costs of applied research and development that differ from the equivalent of not less than 2% of total actual General Fund revenue of the previous fiscal year, the Governor shall simultaneously submit a report to the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs and research and development matters explaining why the Governor's budget legislation differs from the equivalent of not less than 2% of total actual General Fund revenue of the previous fiscal year. [2001, c. 559, Pt. MM, §1 (NEW).]

SECTION HISTORY

2001, c. 559, §MM1 (NEW).






Subchapter 2: TECHNOLOGY CENTERS

5 §15321. Technology centers (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §UUU3 (NEW). 2001, c. 471, §§A8,9 (AMD). 2001, c. 562, §3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 19, §4 (AMD). 2007, c. 597, §7 (AMD). 2009, c. 90, §2 (AMD). 2009, c. 369, Pt. A, §19 (RP). 2011, c. 691, Pt. C, §3 (RP).






Subchapter 3: TECHNOLOGY CENTERS

5 §15322. Technology centers

1. Establishment; purpose. The technology centers, referred to in this section as "the centers," are established. The purpose of the centers is to support early-stage development of technology-based businesses. The self-managed, state-coordinated centers, strategically placed throughout the State, are an integral component of the State's efforts to foster new technology-based businesses. The goals of the centers include the following:

A. The retention of successful start-up businesses in the State; [2011, c. 691, Pt. C, §4 (NEW).]

B. The improvement of opportunities for workers through the creation of technologically advanced jobs; and [2011, c. 691, Pt. C, §4 (NEW).]

C. The encouragement of private-sector initiatives. [2011, c. 691, Pt. C, §4 (NEW).]

[ 2011, c. 691, Pt. C, §4 (NEW) .]

2. Administration. The following provisions govern the administration of the centers.

A. Each technology center is governed by its own board of directors. Each board of directors shall determine services to be provided pursuant to subsection 3, paragraph C. [2011, c. 691, Pt. C, §4 (NEW).]

B. The Department of Economic and Community Development shall determine assistance criteria and desired program outcomes and establish an application process so that technology centers possessing personnel with applicable skills can be chosen to best deliver services to technology-based entrepreneurs within a respective area. [2011, c. 691, Pt. C, §4 (NEW).]

[ 2011, c. 691, Pt. C, §4 (NEW) .]

3. Technology centers. The following provisions govern technology centers.

A. A technology center may be incorporated as a nonprofit organization, be part of a nonprofit organization, be incorporated as a for-profit organization or be part of a for-profit organization. The following provisions govern a for-profit technology center.

(1) Services made available to a technology center by the center director must be made available to all clients of a for-profit center.

(2) A for-profit center in a targeted technology may apply for available funding. A for-profit center selected for funding shall accept the funding as a loan that may be paid back in the form of cash, equity or royalties as agreed upon by the for-profit center and the Department of Economic and Community Development. [2011, c. 691, Pt. C, §4 (NEW).]

B. The records and proceedings of the technology centers are public for the purposes of Title 1, chapter 13 except that the following records are designated as confidential for the purposes of Title 1, section 402, subsection 3, paragraph A:

(1) A record obtained or developed by a technology center prior to receipt of a written application or proposal in a form acceptable to the technology center for assistance from the technology center. After receipt by the technology center of the application or proposal, a record pertaining to the application or proposal may not be considered confidential unless it is confidential under another provision of this paragraph;

(2) A peer review or analysis or other document related to the evaluation of a grant application or proposal;

(3) A record that the person, including the technology center, to whom the record belongs or pertains has requested be designated confidential and that the technology center has determined contains proprietary information, trade secrets or commercial or financial information, the release of which could be competitively harmful to the submitter of the information, could impair the technology center's ability in the future to obtain similar necessary information solely through the voluntary provision of such information and could affect other technology center interests, such as program effectiveness and compliance. For purposes of this subparagraph, the following terms have the following meanings.

(a) "Commercial or financial information" means information related to businesses, commerce, trade, employment, profits or finances, including personal finances.

(b) "Trade secret" means a secret, commercially valuable plan, formula, process or device that is used for the making, preparing, compounding or processing of trade commodities and that can be said to be the end product of either innovation or substantial effort. There must be a direct relationship between the trade secret and the productive process;

(4) A financial statement, credit report or tax return of an individual or other record obtained or developed by the technology center, the disclosure of which would constitute an invasion of personal privacy as determined by the technology center;

(5) A record, including a financial statement or tax return obtained or developed by the technology center in connection with a monitoring or servicing activity of the technology center, pertaining to financial assistance provided or to be provided by or with the assistance of the technology center;

(6) A record obtained or developed by the technology center that contains an assessment by a person who is not employed by the technology center of the creditworthiness or financial condition of a person or project;

(7) A financial statement or business and marketing plan in connection with a project receiving or to receive financial or other assistance from the technology center, if the person to whom the statement or plan belongs or pertains has requested that the record be designated confidential; and

(8) Those employee personnel records made confidential pursuant to section 957, subsection 5 and section 17057. [2011, c. 691, Pt. C, §4 (NEW).]

C. The technology centers shall provide support for early-stage technology-based businesses in the State through at least one of the following mechanisms:

(1) One-on-one sessions;

(2) Peer networks;

(3) Classroom training on subjects unique to technology commercialization and the management of high-growth enterprises;

(4) Mentor programs that link senior technology executives with entrepreneurs; and

(5) Networking opportunities. [2011, c. 691, Pt. C, §4 (NEW).]

[ 2011, c. 691, Pt. C, §4 (NEW) .]

4. Funding. The following provisions govern funding for technology centers.

A. Funding for the technology centers must be commensurate with the level of assistance provided. [2011, c. 691, Pt. C, §4 (NEW).]

B. All funding must be provided on a competitive basis. [2011, c. 691, Pt. C, §4 (NEW).]

[ 2011, c. 691, Pt. C, §4 (NEW) .]

5. Relationship with academic institution. A technology center shall establish a relationship with at least one academic institution in this State. The Department of Economic and Community Development shall establish guidelines for such a relationship and determine whether a technology center has met the requirements of this subsection.

[ 2011, c. 691, Pt. C, §4 (NEW) .]

6. Rule-making authority. The Department of Economic and Community Development may adopt rules to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2011, c. 691, Pt. C, §4 (NEW) .]

SECTION HISTORY

2011, c. 691, Pt. C, §4 (NEW).












Part 20: PUBLIC HEALTH

Chapter 501: MEDICAL CONDITIONS

5 §17001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 711, §2 (NEW). 1987, c. 402, §A63 (RP). 1987, c. 443, §1 (RP).



5 §17002. Committee to Advise the Department of Human Services on AIDS (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 711, §2 (NEW). 1987, c. 402, §A63 (RP). 1987, c. 443, §1 (RP).



5 §17003. Confidentiality of test (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 711, §2 (NEW). 1987, c. 283, (AMD). 1987, c. 402, §A63 (RP). 1987, c. 443, §1 (RP). 1987, c. 769, §A27 (RP).



5 §17004. Restrictions upon revealing HTLV-III antibody test results (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 711, §2 (NEW). 1987, c. 309, (AMD). 1987, c. 402, §A63 (RP). 1987, c. 443, §1 (RP). 1987, c. 769, §A28 (RP).



5 §17005. Coordination of services to persons with AIDS, AIDS Related Complex and viral positivity (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 711, §2 (NEW). 1987, c. 349, §H7 (AMD). 1987, c. 402, §A63 (RP). 1987, c. 443, §1 (RP). 1987, c. 769, §A29 (AMD).



5 §17006. Civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 711, §2 (NEW). 1987, c. 402, §A63 (RP). 1987, c. 443, §1 (RP).









Part 20: STATE RETIREMENT SYSTEM

Chapter 421: GENERAL PROVISIONS

Subchapter 1: DEFINITIONS

5 §17001. Definitions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 801, §§5, 7 (NEW).]

1. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18) Accumulated contributions. "Accumulated contributions" means the sum of all the amounts contributed by the member or picked up by the employer from the compensation of a member and credited to the member's individual account in the Members' Contribution Fund, plus regular interest on the member's account, as provided in subchapter IV, article 2, except that, for a member with less than 10 years of creditable service, if the amounts contributed by the member or picked up by the employer do not equal 7.5% of the member's compensation for service as a part-time, seasonal or temporary employee for service rendered after December 31, 1991, "accumulated contributions" includes as much of the employer's contribution in the Retirement Allowance Fund as is needed to reach 7.5% of the member's compensation for service as a part-time, seasonal or temporary employee.

[ 1991, c. 619, §1 (AMD); 1991, c. 619, §18 (AFF) .]

1. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18) Accumulated contributions. "Accumulated contributions" means the sum of all the amounts contributed by the member or picked up by the employer from the compensation of a member and credited to the member's individual account in the Members' Contribution Fund, plus regular interest on the member's account, as provided in subchapter IV, article 2.

[ 1987, c. 739, §§1, 48 (AMD) .]

2. Actuarial equivalent. "Actuarial equivalent" means an amount of equal value when computed at an interest rate contained in actuarial assumptions adopted by the board and upon the basis of mortality and service tables adopted by the board. "Actuarial equivalent," when used to indicate the amount that must be paid in order to purchase service credit, means the amount that equals the cost of additional benefits that become payable as a result of the service credit, including, when applicable, the projected cost of a member's earlier eligibility for retirement.

[ 1993, c. 387, Pt. A, §3 (AMD) .]

3. Actuary. "Actuary" means the individual or the organization designated by the board to be the technical advisor to the board under section 17107.

[ 1985, c. 801, §§5, 7 (NEW) .]

3-A. Annual base compensation. "Annual base compensation" means a member's gross compensation, based upon amounts reported by the member's employer on the member's previous year's federal wage and tax statement, that is used the first day of each April for setting the amount of coverage prior to retirement for participants in the group life insurance program administered by the board.

[ 1993, c. 386, §1 (AMD) .]

3-B. Alternate payee. "Alternate payee" means a spouse, former spouse, child or other dependent of a member or retiree who is recognized by a domestic relations order as having a right to receive all or a portion of the benefits payable by the retirement system with respect to that member or retiree.

[ 1991, c. 746, §3 (NEW); 1991, c. 746, §10 (AFF) .]

4. Average final compensation. "Average final compensation" means:

A. The average annual rate of earnable compensation of a member during the 3 years of creditable service as an employee in Maine, not necessarily consecutive, in which the member's annual rate of earnable compensation is highest. However, if a member is subject to a temporary layoff or other time off without pay as a result of a Governor's Executive Order, time off without pay or loss of pay pursuant to the agreements of February 15, 1991, October 23, 1991 and June 11, 1993 between the Executive Department and the American Federation of State, County and Municipal Employees, Council 93, time off without pay pursuant to the agreement of June 11, 1993 between the Executive Department and the Maine State Employees Association, days off without pay as authorized by legislative action or days off without pay resulting from any executive order declaring or continuing a state of emergency relating to the lack of an enacted budget document for fiscal years ending June 30, 1992 and June 30, 1993, or, if a member elects to make the payments as set forth in section 17704-B, as a result of days off without pay or for days worked for which the level of pay is reduced as the result of the freezing of merit pay and longevity pay as authorized by legislative action, by the State Court Administrator or from executive order for the fiscal year beginning July 1, 2002, July 1, 2009 or July 1, 2010, or a combination thereof, or, if a member is subject to days off without pay, not to exceed 10 days in each fiscal year ending June 30, 1992 and June 30, 1993, as a result of actions taken by local school administrative units to offset school subsidy reductions, or, if a member is subject to days off without pay during the fiscal year beginning July 1, 2009 or July 1, 2010, as a result of actions taken by a local school administrative unit and the member elects to make the payments as set forth in section 17704-B or, notwithstanding section 18202, as a result of actions of a participating local district to offset reductions in municipal revenue sharing or a combination thereof, for the fiscal years ending June 30, 1992 and June 30, 1993, or, if a member is subject to days off without pay during the fiscal year beginning July 1, 2009 or July 1, 2010, as a result of actions of a participating local district and the member elects to make the payments as set forth in section 18305-C, the 3-year average final compensation must be determined as if the member had not been temporarily laid off, reduced in pay or provided days off without pay; or [2009, c. 630, §1 (AMD).]

B. The average annualized rate of earnable compensation of a member during his entire period of creditable service if that period is less than 3 years. [1985, c. 801, §§5, 7 (NEW).]

[ 2009, c. 630, §1 (AMD) .]

5. Beneficiary. "Beneficiary" means a person or persons designated by a member to receive a benefit under this Part or a person otherwise entitled to receive a benefit under this Part.

[ 1985, c. 801, §§5, 7 (NEW) .]

6. Benefit. "Benefit" means any payment made, or required to be made, to a beneficiary under chapter 423, subchapter V or chapter 425, subchapter V.

[ 1985, c. 801, §§5, 7 (NEW) .]

7. Board. "Board" means the board of trustees, established under section 12004-F, subsection 9, to administer the Maine Public Employees Retirement System.

[ 1989, c. 503, Pt. B, §32 (AMD); 2007, c. 58, §3 (REV) .]

8. Child. "Child" means any natural or legally adopted, born or unborn, progeny of a member.

[ 1985, c. 801, §§5, 7 (NEW) .]

9. Consumer Price Index. "Consumer Price Index" means:

A. The Consumer Price Index for All Urban Consumers, CPI-U, as compiled by the Bureau of Labor Statistics, United States Department of Labor; or [2001, c. 181, §3 (AMD).]

B. If the index described in paragraph A is revised or superseded, the board must employ the Consumer Price Index compiled by the Bureau of Labor Statistics, United States Department of Labor that the board finds to be most reflective of changes in the purchasing power of the dollar for the broadest population of consumers, including retired consumers. [2001, c. 181, §3 (AMD).]

[ 2001, c. 181, §3 (AMD) .]

10. Creditable service. "Creditable service" means a person's membership service, the person's prior service and service for which credit is allowable under sections 17755 and 17756; section 17760, subsection 3; section 18258; sections 18355 and 18356; and section 18360, subsection 2.

[ 2003, c. 693, §1 (AMD) .]

11. Department. "Department" means any department, commission, institution or agency of State Government including the Maine Community College System.

[ 1989, c. 443, §16 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

12. Dependent child. "Dependent child" means:

A. Any unmarried, natural or legally adopted, born or unborn, member's progeny, who is:

(1) Under 18 years of age; or

(2) Under 22 years of age and a full-time student; or [1985, c. 801, §§5, 7 (NEW).]

B. Regardless of age or marital status, any other progeny certified by the medical board to be permanently mentally incompetent or permanently physically incapacitated and determined by the executive director to be unable to engage in any substantially gainful employment. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

12-A. Domestic relations order. "Domestic relations order" means a judgment, decree or order, including approval of a property settlement agreement, that:

A. Relates to the provision of child support, alimony payments or marital property rights to a spouse, former spouse, child or other dependent of a member or retiree; and [1991, c. 746, §4 (NEW); 1991, c. 746, §10 (AFF).]

B. Is made pursuant to a domestic relations law of this State or another state. [1991, c. 746, §4 (NEW); 1991, c. 746, §10 (AFF).]

[ 1991, c. 746, §4 (NEW); 1991, c. 746, §10 (AFF) .]

13. Earnable compensation. "Earnable compensation" means salaries and wages paid for services rendered in an employment position, subject to the following inclusions, exclusions and limitations.

A. "Earnable compensation" includes:

(1) Workers' compensation benefits;

(2) Maintenance, if any;

(3) Any money paid by an employer to a 3rd party under a tax sheltered annuity contract or a deferred compensation plan for the future benefit of an employee provided that the money is not derived from amounts excluded from earnable compensation by paragraph B; and

(4) Pick-up contributions. [1989, c. 800, (AMD).]

B. "Earnable compensation" does not include:

(1) For any member who has 10 years of creditable service by July 1, 1993 or who has reached 60 years of age and has been in service for a minimum of one year immediately before that date, payment for more than 30 days of unused accumulated or accrued sick leave, payment for more than 30 days of unused vacation leave or payment for more than 30 days of a combination of both and, effective October 1, 1999, whether or not the member is in service on October 1, 1999, the 30-day limitation may not be decreased and the exclusion set out in subparagraph (2) may not be made applicable to such a member;

(2) For any member who is not covered by subparagraph (1), payment for any unused accumulated or accrued sick leave or payment for any unused vacation leave; or

(3) Any other payment that is not compensation for actual services rendered or that is not paid at the time the actual services are rendered.

A payment for unused sick leave or unused vacation leave may not be included as part of earnable compensation unless it is paid upon the member's last termination before the member applies for retirement benefits. [2009, c. 274, §1 (AMD).]

C. The following provisions govern limitations on earnable compensation.

(1) Notwithstanding the other provisions of this subsection, for the purposes of determining average final compensation, "earnable compensation" does not include any increase that exceeds the prior year's earnable compensation by more than 5% or that results in a total increase of more than 10% during the 3-year period used in the calculation of average final compensation, unless the cost of the additional actuarial liability arising from the excess increase is paid by the employer as provided in section 17154. Any payment made under paragraph B, subparagraph (1) must be included in determining the amount of increase in the year in which the payment is made. This subparagraph does not apply to excess increases resulting from compensation paid prior to July 1, 1993, from compensation paid in accordance with an individual employment contract executed prior to July 1, 1993 or a collective bargaining agreement executed or ratified in its final form by final vote of one party to the agreement prior to July 1, 1993 for the initial term of that contract or agreement or from other action by the governing body of a school administrative unit in effect on July 1, 1993. This subparagraph does not apply to increases in compensation of state employees during fiscal year 1993-94 and fiscal year 1994-95. In all circumstances in which this subparagraph does not apply to earnable compensation of state employees and teachers, the provisions of this subparagraph that were in effect prior to June 30, 1993 apply. This subparagraph does not apply to earnable compensation of employees of participating local districts.

(2) Effective October 1, 1999, the 5% limitation and the 10% limitation on increases in earnable compensation set out in subparagraph (1) may not be changed to a lower percentage for members who, on October 1, 1999 or thereafter, meet the creditable service requirement for eligibility to receive a service retirement benefit, at the applicable age if so required, under section 17851 or section 17851-A, subsection 2. [1999, c. 489, §2 (RPR).]

D. For a teacher who is eligible for participation in the State Employee and Teacher Retirement Program who is on a leave of absence while serving as President of the Maine Education Association, "earnable compensation" means the amount that the teacher would have earned if the teacher had remained in a teaching position. [2007, c. 491, §61 (AMD).]

E. (TEXT REPEALED ON CONTINGENCY) (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18) "Earnable compensation" of a part-time, seasonal or temporary employee is the sum of amounts computed under paragraphs A, B, C and D adjusted to reflect the wages or salary that the member would have been paid if the member had been employed, at the member's rate of pay, for the number of days or hours that a permanent full-time employee of the same employer would have been employed. [1991, c. 619, §2 (NEW); 1991, c. 619, §18 (AFF).]

F. For a teacher who, as provided by subsection 42, serves as president of a recognized or certified bargaining agent representing teachers for which released time from teaching duties for performance of the functions of president has been negotiated in a collective bargaining agreement between the collective bargaining agent and the teacher's school administrative unit, "earnable compensation" includes compensation paid for the released time, except that the amount of that compensation included in "earnable compensation" may not be more than the compensation that the teacher would have been paid had the teacher remained that same amount of time in the teacher's teaching position. [1993, c. 482, §1 (NEW).]

[ 2009, c. 274, §1 (AMD) .]

14. Employee. "Employee" means:

A. For purposes of this chapter, a state employee, including any person serving during any probationary period required under the Civil Service Law and rules of the Civil Service Appeals Board, a teacher or a participating local district employee; [1987, c. 402, Pt. A, §§64, 65 (AMD).]

B. For purposes of chapter 423, a state employee, including any person serving during any probationary period required under the Civil Service Law and rules of the Civil Service Appeals Board, or a teacher; or [1987, c. 402, Pt. A, §§64, 65 (AMD).]

C. For purposes of chapter 425, a participating local district employee. [1985, c. 801, §§5, 7 (NEW).]

[ 1987, c. 402, Pt. A, §§64, 65 (AMD) .]

15. Executive body. "Executive body" means the official or body of officials who, in their official capacity, have the general powers and duties of administering, supervising and managing the affairs of an organization or governmental unit.

[ 1985, c. 801, §§5, 7 (NEW) .]

16. Executive director. "Executive director" means the executive director of the Maine Public Employees Retirement System.

[ 1985, c. 801, §§5, 7 (NEW); 2007, c. 58, §3 (REV) .]

17. Father. "Father" means a natural or adoptive father or stepfather.

[ 1985, c. 801, §§5, 7 (NEW) .]

18. Full-time student. "Full-time student" means a person who meets the requirements for a full-time student set out in rules adopted by the board.

[ 1985, c. 801, §§5, 7 (NEW) .]

18-A. Internal Revenue Code. "Internal Revenue Code" or "Code" means the United States Internal Revenue Code of 1986, as amended.

[ 2009, c. 474, §11 (NEW) .]

19. Local district. "Local district" means:

A. Any county, municipality, quasi-municipal corporation or incorporated instrumentality of the State or of one or more of its political subdivisions; [1985, c. 801, §§5, 7 (NEW).]

B. Any incorporated association of employees of the State or employees of any of the entities set out in paragraph A; [1985, c. 801, §§5, 7 (NEW).]

C. Any incorporated association of any of the entities set out in paragraph A; [1985, c. 801, §§5, 7 (NEW).]

D. Any entity eligible to become a participating local district before January 1, 1976; [1985, c. 801, §§5, 7 (NEW).]

E. Any entity participating in the retirement system before January 1, 1976; [2011, c. 657, Pt. I, §1 (AMD).]

F. Any educational institution in the State teaching courses equivalent to or higher than secondary institutions; or [2011, c. 657, Pt. I, §1 (AMD).]

G. Any public charter school, as authorized by Title 20-A, chapter 112. [2011, c. 657, Pt. I, §2 (NEW).]

[ 2011, c. 657, Pt. I, §§1, 2 (AMD) .]

20. Member. "Member" means any person included in the membership of a retirement program of the retirement system, as provided in chapter 423, subchapter 2, or chapter 425, subchapter 2.

[ 2007, c. 491, §62 (AMD) .]

21. Membership service. "Membership service" means service rendered while a member of a retirement program of the retirement system on account of which contributions are made and for which credit is allowable under chapter 423, subchapter 4 or chapter 425, subchapter 4.

[ 2007, c. 491, §63 (AMD) .]

22. Mother. "Mother" means a natural or adoptive mother or a stepmother.

[ 1985, c. 801, §§5, 7 (NEW) .]

23. Normal retirement age. "Normal retirement age" means the specified age, the years of service requirement or any combination of age and years of service requirements at which a member becomes eligible for retirement benefits and at which those benefits may not be reduced under section 17852, subsection 3 or 3-A; section 17852, subsection 10, paragraph C; and section 18452, subsection 3.

[ 2001, c. 118, §1 (AMD) .]

24. Organization. "Organization" means a corporation, partnership or unincorporated association.

[ 1985, c. 801, §§5, 7 (NEW) .]

25. Out-of-state service. "Out-of-state service" means service rendered as an employee of:

A. Any state, territory or possession of the United States, except Maine; or [1985, c. 801, §§5, 7 (NEW).]

B. Any political subdivision of any state, territory or possession of the United States, except Maine. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

26. Parent. "Parent" means mother or father.

[ 1985, c. 801, §§5, 7 (NEW) .]

26-A. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18 ) Part-time, seasonal or temporary employee. "Part-time, seasonal or temporary employee" means an employee whose employment position is part-time, seasonal or temporary as defined in 26 CFR Part 31.

[ 1991, c. 619, §3 (NEW); 1991, c. 619, §18 (AFF) .]

26-A. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18 ) Part-time, seasonal or temporary employee.

[ 1991, c. 619, §18 (RP) .]

27. Participating local district. "Participating local district" means a local district that has approved the participation of its employees in the Participating Local District Retirement Program of the retirement system under section 18201.

[ 2007, c. 491, §64 (AMD) .]

28. Participating local district employee. "Participating local district employee" means an employee of a participating local district.

[ 1985, c. 801, §§5, 7 (NEW) .]

28-A. Pick-up contributions. "Pick-up contributions" means member contributions to the retirement system which are assumed and paid by the employer through a reduction of members' salaries for services rendered, in accordance with the United States Internal Revenue Code, Section 414(h), in lieu of employee contributions.

[ 1987, c. 739, §§3, 48 (NEW) .]

29. Prior service. "Prior service" means service rendered before the date of establishment of the retirement system as set forth in section 17101.

[ 1985, c. 801, §§5, 7 (NEW) .]

29-A. Professional employee. "Professional employee" means any employee engaged in work:

A. Predominantly intellectual and varied in character as opposed to routine mental, manual or mechanical work; [1989, c. 550, §1 (NEW).]

B. Involving the consistent exercise of discretion and judgment; [1989, c. 550, §1 (NEW).]

C. Of such a character that the product or result of the work cannot be standardized in relation to a given time period; and [1989, c. 550, §1 (NEW).]

D. Requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning, as distinguished from a general academic education or from an apprenticeship or from training in the performance of routine mental, manual or physical processes. [1989, c. 550, §1 (NEW).]

[ 1989, c. 550, §1 (NEW) .]

30. Public school. "Public school" is defined as follows.

A. "Public school" includes:

(1) Any public school conducted within the State under the authority and supervision of a duly elected board of education, superintending school committee or school directors; and

(2) Any school which received any direct state aid in 1950 and municipal tuition funds amounting to at least the amount of that state aid during 1950. [1985, c. 801, §§5, 7 (NEW).]

B. "Public school" does not include:

(1) Maine Wesleyan Seminary and College, commonly known as Kents Hill School, as of September 23, 1971;

(2) Bridgton Academy, as of September 1, 1979;

(3) Gould Academy, as of September 1, 1979;

(4) North Yarmouth Academy, as of September 1, 1979; and

(5) Public charter schools, as authorized by Title 20-A, chapter 112. [2011, c. 657, Pt. I, §3 (AMD).]

[ 2011, c. 657, Pt. I, §3 (AMD) .]

30-A. Qualified domestic relations order. "Qualified domestic relations order" means a domestic relations order that:

A. Creates or recognizes the right of an alternate payee, or assigns to an alternate payee the right, to receive all or a portion of the benefits payable with respect to a member or retiree under any of the programs of the Maine Public Employees Retirement System; [2007, c. 491, §65 (AMD).]

B. Directs the retirement system to disburse benefits to the alternate payee; and [1991, c. 746, §5 (NEW); 1991, c. 746, §10 (AFF).]

C. Meets the requirements of section 17059. [1991, c. 746, §5 (NEW); 1991, c. 746, §10 (AFF).]

[ 2007, c. 491, §65 (AMD) .]

31. Regular interest. "Regular interest" means interest at the rate set from time to time by the board in accordance with section 17156.

[ 1985, c. 801, §§5, 7 (NEW) .]

32. Restoration to service. "Restoration to service" is defined as follows.

A. For a retired state employee or teacher, "restoration to service" means acceptance of employment as either a state employee or a teacher. [1985, c. 801, §§5, 7 (NEW).]

B. For a retired participating local district employee:

(1) Except as provided in subparagraph (2), "restoration to service" means acceptance of employment with the participating local district from which the employee retired; and

(2) After the date on which the consolidated plan under chapter 427 goes into operation, for a participating local district employee who retires from a participating local district that at the time of the employee's retirement is in the consolidated plan, "restoration to service" means acceptance of employment with the participating local district from which the employee retired or with any other participating local district that is in the consolidated plan at the time the employee accepts employment. [1995, c. 274, §2 (AMD).]

C. "Restoration to service" does not include election to the Legislature. [1985, c. 801, §§5, 7 (NEW).]

[ 1995, c. 274, §2 (AMD) .]

33. Retirement. "Retirement" means termination of membership with a retirement allowance granted under this chapter.

[ 1985, c. 801, §§5, 7 (NEW) .]

34. Retirement allowance. "Retirement allowance" means the retirement payments to which a member is or may be entitled as provided in this Part.

[ 1985, c. 801, §§5, 7 (NEW) .]

35. Retirement benefit. "Retirement benefit" means the same as retirement allowance.

[ 1985, c. 801, §§5, 7 (NEW) .]

36. Retirement system. "Retirement system" means the Maine Public Employees Retirement System.

[ 1985, c. 801, §§5, 7 (NEW); 2007, c. 58, §3 (REV) .]

37. Service. "Service" means service as an employee for which compensation was paid.

[ 1985, c. 801, §§5, 7 (NEW) .]

38. Service credit. "Service credit" means credit received for creditable service as defined under subsection 10.

[ 1985, c. 801, §§5, 7 (NEW) .]

39. Spouse. "Spouse" means the person currently legally married to a member.

[ 1985, c. 801, §§5, 7 (NEW) .]

40. State employee. "State employee" means any regular classified or unclassified officer or employee in a department, any employee of the Maine Community College System except those who make the election provided under Title 20-A, section 12722, any employee of the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf except as provided in Title 20-A, section 7407, subsection 3-A, any employee of the Maine Military Authority, any employee of the Northern New England Passenger Rail Authority, any employee of the Maine Port Authority, any employee of the Efficiency Maine Trust who on June 30, 2009 is an employee of the Public Utilities Commission energy efficiency or renewable energy programs who elects to remain a state employee, any employee of the Efficiency Maine Trust who accepts employment with the Efficiency Maine Trust prior to July 1, 2010 who was a state employee immediately prior to accepting such employment who elects to remain a state employee and any employee transferred from the Division of Higher Education Services to the Finance Authority of Maine who elects to be treated as a state employee, but does not include:

A. A judge, as defined in Title 4, section 1201 or 1301, who is now or later may be entitled to retirement benefits under Title 4, chapter 27 or 29; [2003, c. 688, Pt. A, §4 (RPR).]

B. A member of the State Police who is now entitled to retirement benefits under Title 25, chapter 195; or [2003, c. 688, Pt. A, §4 (RPR).]

C. A Legislator who is now or later may be entitled to retirement benefits under Title 3, chapter 29. [2003, c. 688, Pt. A, §4 (RPR).]

[ 2009, c. 372, Pt. C, §1 (AMD) .]

41. Surviving spouse. "Surviving spouse" means the spouse alive at the time of the death of the member or former member.

[ 1985, c. 801, §§5, 7 (NEW) .]

42. Teacher. "Teacher" means:

A. Any employee of a public school who fills any position that the Department of Education requires be filled by a person who holds the appropriate certification or license required for that position and:

(1) Holds appropriate certification from the Department of Education, including an employee whose duties include, in addition to those for which certification is required, either the setup, maintenance or upgrading of a school computer system the use of which is to assist in the introduction of new learning to students or providing school faculty orientation and training related to use of the computer system for educational purposes; or

(2) Holds an appropriate license issued to a professional employee by a licensing agency of the State; [2001, c. 699, §1 (AMD).]

B. Any employee of a public school who fills any position not included in paragraph A, the principal function of which is to introduce new learning to students, except that a coach who is employed by a public school and who is not otherwise covered by the definition of teacher as defined in this subsection or an employee who is employed in adult education as defined in Title 20-A, section 8601-A, subsection 1 and who is not otherwise covered by the definition of teacher defined in this subsection may not be considered a teacher for purposes of this Part; [1997, c. 355, §1 (AMD).]

C. Any employee of a public school on June 30, 1989, in a position not included in paragraph A or B which was included in the definition of teacher in effect on June 30, 1989, as long as:

(1) The employee does not terminate employment; or

(2) The employee terminates employment and returns to employment in a position in the same classification within 2 years of the date of termination.

Regardless of any subsequent employment history, any employee of a public school in a position which was included in the definition of teacher in effect on June 30, 1989, is entitled to creditable service as a teacher for all service in that position on or before that date; [1989, c. 550, §2 (NEW); 1989, c. 878, Pt. D, §4 (RPR).]

D. Any employee of a public school in a position not included in paragraph A, B or C who was a member of the State Employee and Teacher Retirement Program of the retirement system as a teacher on August 1, 1988, as long as:

(1) The employee does not terminate employment; or

(2) The employee terminates employment and returns to employment in a position in the same classification within 2 years of the date of termination; [2007, c. 491, §66 (AMD).]

E. Any former employee of a public school in a position not included in paragraph A, B or C who was a member of the State Employee and Teacher Retirement Program of the retirement system as a teacher before August 1, 1988, as long as the former employee returns to employment in a position in the same classification before July 1, 1991; or [2007, c. 491, §67 (AMD).]

F. For service before July 1, 1989, any employee of a public school in a position which was included in the definition of teacher before July 1, 1989. [1989, c. 550, §2 (NEW); 1989, c. 878, Pt. D, §4 (RPR).]

"Teacher" includes a person who is on a one-year leave of absence from a position as a teacher and is participating in the education of prospective teachers by teaching and supervising students enrolled in college-level teacher preparation programs in this State.

"Teacher" also includes a person who is on a leave of absence from a position as a teacher and is duly elected as President of the Maine Education Association.

"Teacher" also includes a person who, subsequent to July 1, 1981, has served as president of a recognized or certified bargaining agent representing teachers for which released time from teaching duties for performance of the functions of president has been negotiated in a collective bargaining agreement between the collective bargaining agent and the teacher's school administrative unit and for whom contributions related to the portion of the person's salary attributable to the released time have been paid as part of the regular payroll of the school administrative unit.

[ 2007, c. 491, §§66, 67 (AMD) .]

43. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18) 26 CFR Part 31. "26 CFR Part 31" means 26 Code of Federal Regulations, Part 31, as amended effective July 1, 1991, or as hereafter amended.

[ 1991, c. 619, §4 (NEW); 1991, c. 619, §18 (AFF) .]

43. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18) 26 CFR Part 31.

[ 1991, c. 619, §18 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1985, c. 808, §§1,2 (AMD). 1987, c. 256, §§1-3 (AMD). 1987, c. 402, §§A64,A65 (AMD). 1987, c. 402, §A63 (RP). 1987, c. 443, §1 (RP). 1987, c. 739, §§1-3,48 (AMD). 1989, c. 443, §§16,17 (AMD). 1989, c. 491, §1 (AMD). 1989, c. 503, §B32 (AMD). 1989, c. 550, §§1,2 (AMD). 1989, c. 698, §3 (AMD). 1989, c. 700, §A24 (AMD). 1989, c. 710, §1 (AMD). 1989, c. 800, (AMD). 1989, c. 878, §D4 (AMD). 1991, c. 121, §A1 (AMD). 1991, c. 360, §§1,2 (AMD). 1991, c. 432, (AMD). 1991, c. 480, §1 (AMD). 1991, c. 528, §§EEE3,4 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§EEE3,4 (AMD). 1991, c. 616, (AMD). 1991, c. 618, §2 (AMD). 1991, c. 618, §7 (AFF). 1991, c. 619, §§1-4 (AMD). 1991, c. 619, §18 (AFF). 1991, c. 622, §DD1 (AMD). 1991, c. 746, §§3-5 (AMD). 1991, c. 746, §10 (AFF). 1991, c. 780, §FF1 (AMD). 1991, c. 824, §A6 (AMD). P&SL 1993, c. 67, §1 (AMD). 1993, c. 250, §1 (AMD). 1993, c. 386, §1 (AMD). 1993, c. 387, §A3 (AMD). 1993, c. 410, §§L12,13,RR1 (AMD). 1993, c. 482, §§1,2 (AMD). 1993, c. 580, §1 (AMD). 1993, c. 580, §3 (AFF). 1993, c. 595, §3 (AMD). 1993, c. 595, §16 (AFF). 1995, c. 274, §§1,2 (AMD). 1995, c. 462, §A13 (AMD). 1995, c. 471, §1 (AMD). 1997, c. 355, §1 (AMD). 1997, c. 763, §2 (AMD). 1997, c. 763, §7 (AFF). 1999, c. 152, §E3 (AMD). 1999, c. 489, §§1,2 (AMD). 1999, c. 731, §CC1 (AMD). 2001, c. 118, §1 (AMD). 2001, c. 181, §3 (AMD). 2001, c. 239, §2 (AMD). 2001, c. 239, §5 (AFF). 2001, c. 374, §4 (AMD). 2001, c. 699, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 486, §3 (AMD). 2003, c. 688, §A4 (AMD). 2003, c. 693, §1 (AMD). 2005, c. 279, §3 (AMD). 2007, c. 58, §3 (REV). 2007, c. 134, §3 (AMD). 2007, c. 491, §§61-67 (AMD). 2009, c. 213, Pt. SSS, §1 (AMD). 2009, c. 274, §1 (AMD). 2009, c. 372, Pt. C, §1 (AMD). 2009, c. 474, §11 (AMD). 2009, c. 571, Pt. RRR, §1 (AMD). 2009, c. 630, §1 (AMD). 2011, c. 657, Pt. I, §§1-3 (AMD).






Subchapter 2: GENERAL POLICIES AND INTENT

5 §17050. Legislative intent

It is the intent of the Legislature to encourage qualified persons to seek public employment and to continue in public employment during their productive years. It is further the intent of the Legislature to assist these persons in making provision for their retirement years by establishing benefits reasonably related to their highest earnings and years of service and by providing suitable disability and death benefits. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17051. Nonapplicability of other retirement benefit laws

A law outside of this Part that provides wholly or in part at the expense of the State or of any subdivision of the State for retirement benefits for employees, or for the surviving spouses or other beneficiaries of those employees, may not apply to members or beneficiaries of any of the programs of the retirement system or to the surviving spouses or other beneficiaries of those members or beneficiaries. A member may not receive service credit toward a benefit under this Part and under another system supported wholly or in part by the State for the same service. [2007, c. 491, §68 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §68 (AMD).



5 §17052. Mandatory retirement

1. Prohibition. No employee may be required, as a condition of employment, to retire at or before a specified age or after completion of a specified number of years of service.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Normal retirement age. This section may not be construed to prohibit the use of a normal retirement age, except that normal retirement age and the accrual or awarding of pension or retirement benefits may not be used in any way to require the retirement of an employee or to deny employment to a person.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17053. Exemption from taxation

The money in the various funds created by this Part are exempt from any state, county or municipal tax in the State. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17054. Legal process and assignment

The right of a person to a retirement allowance, the retirement allowance itself, the refund of a person's accumulated contributions, any death benefit, any other right accrued or accruing to any person under this Part and the money in the various funds created by this Part may not be subject to execution, garnishment, attachment or any other process and shall be unassignable except that: [1987, c. 739, §§4, 48 (AMD).]

1. Retirement allowance available for child support. A member's retirement allowance is available to satisfy any child support obligation that is otherwise enforceable by execution, garnishment, attachment, assignment or other process;

[ 1991, c. 184, §1 (AMD) .]

2. Accumulated contributions available for child support. A member's accumulated contributions that are refundable under sections 17705-A, 17706-A, 18306-A and 18307-A are available to satisfy any child support obligation that is otherwise enforceable by execution, garnishment, attachment, assignment or other process;

[ 2011, c. 606, §8 (AMD) .]

3. Recovery of overpayments by the retirement system. Any amounts due the retirement system as the result of overpayment or erroneous payment of benefits, an excess refund of contributions or overpayment or erroneous payment of life insurance benefits may be recovered from an individual's contributions, any benefits or life insurance benefits payable under this Part to the individual or the beneficiary of the individual or any combination of contributions and benefits. If the overpayment or excess refund of contributions resulted from a mistake of or incorrect information provided by an employee of the retirement system, or a mistake of the retiree or the recipient of the benefit or life insurance benefit, a penalty or interest may not be assessed by the retirement system. In all cases of recovery of overpayments through the reduction of a retirement benefit, whether with or without the assessment of interest by the retirement system, the recovery practices must be reasonable and consider the personal economic stability of the retiree in the establishment of the recovery schedule. The executive director may also take action to recover those amounts due from any amounts payable to the individual by any other state agency or by an action in a court of competent jurisdiction. Whenever the executive director makes a decision to recover any amounts under this subsection, that decision is subject to appeal under section 17451.

Employers are responsible for enrolling employees in the correct retirement plan. The retirement system shall provide training, education and information to assist employers in the correct enrollment of employees. If an employee is enrolled in the incorrect retirement plan by the employer through no fault of the employee, the employee may not lose any retirement benefits. The State is not responsible for the employer contribution when the employer is a school district, municipality or county and those contributions and assessed interest, if applicable, must be paid to the retirement system by the school district, municipality or county;

[ 2011, c. 606, §9 (AMD) .]

4. Qualified domestic relations order. The rights of a member, retiree, beneficiary or other payee under this Part are subject to the rights of or assignment to an alternate payee under a qualified domestic relations order in accordance with section 17059; and

[ 2011, c. 606, §10 (AMD) .]

5. Forfeiture and restitution. The rights and benefits of a member or retiree under this Part are subject to forfeiture or assignment to the member's spouse, dependent or former spouse in accordance with the provisions of Title 5, section 17062.

[ 2011, c. 606, §11 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§4,48 (AMD). 1991, c. 184, §§1,2 (AMD). 1991, c. 746, §§6-8 (AMD). 1991, c. 746, §10 (AFF). 1993, c. 386, §2 (AMD). 2005, c. 560, §1 (AMD). 2005, c. 560, §5 (AFF). 2007, c. 137, §9 (AMD). 2009, c. 322, §1 (AMD). 2011, c. 606, §§8-11 (AMD).



5 §17054-A. Responsibilities of employers and the retirement system

Employers are responsible for providing procedures by which employees for whom membership in the retirement system is optional make a membership election, for maintaining all records relevant to the election process and an individual employee's election and for informing the retirement system as to employee elections in accordance with procedures established by the executive director. The retirement system is responsible to ensure that its records accurately reflect the information provided by the employer. With respect to matters related to participation and membership in the retirement system other than those specified in this section, the retirement system and the board retain responsibility and authority according to applicable retirement system law and rules as to the employer and the employees to whom this Part applies, including the authority to make final administrative decisions. [2009, c. 474, §12 (NEW).]

SECTION HISTORY

2009, c. 474, §12 (NEW).



5 §17055. Beneficiary who is an incapacitated person or a minor

For the purposes of this Part: [1985, c. 801, §§ 5, 7 (NEW).]

1. Election of benefit. If a beneficiary is not lawfully qualified to make an election, the election shall be made for him by the person authorized to do so by Title 18-A, article V; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Payment of benefit. Payment of any benefit to an incapacitated person, as defined in Title 18-A, section 5-101, or a minor shall be made in accordance with Title 18-A, article V.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17056. Superior Court employees

1. Transfer to state employee account. Notwithstanding sections 18202 and 18408, funds held by the retirement system to the credit of employees of any Superior Court who became employees of the State pursuant to Public Law 1975, chapters 383 and 408, shall be transferred on the records of the retirement system to the state employee account.

[ 1989, c. 399, §1 (AMD) .]

2. Vote.

[ 1989, c. 399, §2 (RP) .]

3. Creditable service. Creditable service shall be determined as follows.

A. Creditable service for employees described in subsection 1 shall be determined as if their service had been rendered as state employees. [1985, c. 801, §§ 5, 7 (NEW).]

B. Creditable service for former employees of any Superior Court who retired after July 1, 1976, shall be determined as if all their service had been rendered as state employees. [1989, c. 399, §3 (AMD).]

[ 1989, c. 399, §3 (AMD) .]

4. Additional funds. If, after review by the actuary of the State Employee and Teacher Retirement Program, it is determined that additional funds are required to finance in full the accrued retirement benefits for employees described in this section:

A. The actuary shall estimate the amount of additional funds necessary to provide full retirement benefits for the period before July 1, 1976; and [1985, c. 801, §§ 5, 7 (NEW).]

B. The counties shall provide funds necessary to fulfill this obligation from the retirement allowance funds of those counties. [1989, c. 399, §4 (AMD).]

[ 2007, c. 491, §69 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 399, §§1-5 (AMD). 2007, c. 491, §69 (AMD).



5 §17057. Information not public record

1. Medical information. Medical information of any kind in the possession of the retirement system, including information pertaining to diagnosis or treatment of mental or emotional disorders, is confidential and not open to public inspection and does not constitute "public records" as defined in Title 1, section 402, subsection 3. Records containing medical information may be examined by the employee to whom they relate or by the State or participating local district employer of the employee for any purposes related to any claim for workers' compensation or any other benefit. The employee must be advised in writing by the retirement system of any request by the employer to examine the employee's medical records. Medical information obtained pursuant to this section remains confidential, except as otherwise provided by law, and except when involved in proceedings resulting from an appeal pursuant to section 17451 or proceedings regarding claims for other retirement benefits.

[ 1991, c. 824, Pt. A, §7 (RPR) .]

2. Group life insurance information. Information in the possession of the retirement system regarding a participant's designated beneficiary or amount of insurance coverage or group life insurance is confidential and not open to public inspection and does not constitute "public records" as defined in Title 1, section 402, subsection 3.

[ 1991, c. 824, Pt. A, §7 (RPR) .]

3. Home contact information. Except as provided in this subsection, records of home contact information of members and benefit recipients of any of the programs of the retirement system and of staff members that are in the possession of the retirement system are confidential, not open to public inspection and not public records as defined in Title 1, section 402, subsection 3.

A. For purposes of this subsection, "home contact information" means a home address, home telephone number, home facsimile transmission number or home e-mail address. [2003, c. 632, §1 (NEW).]

B. [2007, c. 47, §1 (RP).]

C. This subsection does not apply to the home address of a member or a benefit recipient of any of the programs of the retirement system used only for membership recruitment purposes by a nonprofit or public organization established to provide programs, services and representation to Maine public sector retirees unless the retirement system member or benefit recipient has signed a form made available by the retirement system indicating that the individual does not authorize disclosure of that individual's home address. The retirement system may not provide information under this subsection to an organization if the retirement system has determined that the organization obtained information for the purpose of membership recruitment but used the information for a purpose other than membership recruitment. [2007, c. 491, §70 (AMD).]

[ 2007, c. 491, §70 (AMD) .]

4. Investment activity information. Disclosure of private market investment activity of the retirement system is governed by this subsection.

A. Documentary material, data or information in the possession of the retirement system that consists of trade secrets or commercial or financial information that relates to actual or potential private market investments of the retirement system is confidential and not open to public inspection and does not constitute "public records" as defined in Title 1, section 402, subsection 3 if, in the sole discretion of the retirement system, the disclosure of the material, data or information may:

(1) Impair the retirement system's ability to obtain such material, data or information in the future;

(2) Cause substantial harm to the competitive position of the retirement system or of the person or entity from whom the information was obtained; or

(3) Result in the potential violation of state and federal laws and regulations relating to insider trading. [2011, c. 449, §1 (AMD).]

B. The following information concerning any fund in which the retirement system is invested is not exempt from disclosure:

(1) The retirement system's total commitment to the fund;

(2) The date of the commitment to the fund;

(3) Contributions and distributions made to or received from the fund;

(4) The market value of the investment;

(5) The name of the fund; and

(6) The interim internal rate of return of the fund. [2011, c. 449, §1 (AMD).]

C. For purposes of this subsection, "private market investment" means:

(1) Direct investments in land, timber, mineral rights, private company equity or private company debt;

(2) Indirect investments in limited partnerships, limited liability corporations or other entities that may invest in the investments described in subparagraph (1);

(3) Investments in unregistered securities or funds offered under exemptions provided in Section 144(A) of the Securities Act of 1933, as amended, or Section 3(c)1 or 3(c)7 of the Investment Company Act of 1940, as amended; or

(4) Investments or potential investments of the retirement system pursuant to the state innovation finance program authorized under Title 10, section 1026-T. [2011, c. 449, §1 (NEW).]

[ 2011, c. 449, §1 (AMD) .]

5. Personnel records of Maine Public Employees Retirement System staff. The following records are confidential and not open to public inspection and are not public records as defined in Title 1, section 402, subsection 3:

A. Papers relating to applications, examinations or evaluations of applicants. Except as provided in this subsection, applications, resumes, letters and notes of reference, working papers, research materials, records, examinations and any other documents or records and the information they contain, solicited or prepared either by the applicant or the retirement system for use in the examination or evaluation of applicants for positions as retirement system employees, are confidential.

(1) Notwithstanding any confidentiality provision to the contrary, applications, resumes and letters and notes of reference, other than those letters and notes of reference expressly submitted in confidence, pertaining to the applicant hired are public records after the applicant is hired, except that personal contact information is not a public record as provided in Title 1, section 402, subsection 3, paragraph O.

(2) Telephone numbers are not public records if they are designated as "unlisted" or "unpublished" in an application, resume or letter or note of reference.

(3) This paragraph does not preclude a union representative from access to personnel records, consistent with paragraph D, that may be necessary for the bargaining agent to carry out collective bargaining responsibilities. Any records available to union representatives that are otherwise covered by this paragraph remain confidential and are not open to public inspection; [2011, c. 449, §2 (NEW).]

B. Personal information. Records containing the following information are confidential, except that the records may be examined by the employee to whom they relate when the examination is permitted or required by law:

(1) Medical information of any kind, including information pertaining to diagnosis or treatment of mental or emotional disorders;

(2) Performance evaluations and personal references submitted in confidence;

(3) Information pertaining to the creditworthiness of a named employee;

(4) Information pertaining to the personal history, general character or conduct of members of the employee's immediate family;

(5) Personal information pertaining to the employee's race, color, religion, sex, national origin, ancestry, age, physical disability, mental disability, marital status and sexual orientation; social security number; personal contact information as provided in Title 1, section 402, subsection 3, paragraph O; and personal employment choices pertaining to elected payroll deductions, deferred compensation, savings plans, pension plans, health insurance and life insurance; and

(6) Complaints, charges or accusations of misconduct, replies to those complaints, charges or accusations and any other information or materials that may result in disciplinary action. If disciplinary action is taken, the final written decision relating to that action is no longer confidential after the decision is completed if it imposes or upholds discipline. If an arbitrator completely overturns or removes disciplinary action from an employee personnel file, the final written decision is public except that the employee's name must be deleted from the final written decision and kept confidential. If the employee whose name was deleted from the final written decision discloses that the employee is the person who is the subject of the final written decision, the entire final written decision, with regard to that employee, is public.

For purposes of this subparagraph, "final written decision" means:

(a) The final written administrative decision that is not appealed pursuant to a grievance arbitration procedure; or

(b) If the final written administrative decision is appealed to arbitration, the final written decision of a neutral arbitrator.

A final written administrative decision that is appealed to arbitration is no longer confidential 120 days after a written request for the decision is made to the employer if the final written decision of the neutral arbitrator is not issued and released before the expiration of the 120 days.

This paragraph does not preclude a union representative from having access to personnel records that are necessary for the bargaining agent to carry out collective bargaining responsibilities. Any records available to union representatives that are otherwise covered by this paragraph remain confidential and are not open for public inspection; [2011, c. 449, §2 (NEW).]

C. Other information to which access by the general public is prohibited by law; and [2011, c. 449, §2 (NEW).]

D. Certain information for grievance and other proceedings. The retirement system may release specific information designated confidential by this paragraph to be used in negotiations, mediation, fact finding, arbitration, grievance proceedings and other proceedings in which the retirement system is a party. For the purpose of this paragraph, "other proceedings" means unemployment compensation proceedings, workers' compensation proceedings, human rights proceedings and labor relations proceedings. [2011, c. 449, §2 (NEW).]

[ 2011, c. 449, §2 (NEW) .]

6. Treatment of confidential information. Confidential information provided under subsection 5 is governed by the following.

A. Only the information that is necessary and directly related to the proceeding may be released. [2011, c. 449, §2 (NEW).]

B. The proceeding for which the confidential information is provided must be private and not open to the public if possible. If the proceeding is open to the public, the confidential information may not be disclosed except exclusively in the presence of the fact finder, the parties and counsel of record and the employee who is the subject of the proceeding and provisions are made to ensure that there is no public access to the confidential information. [2011, c. 449, §2 (NEW).]

C. The retirement system may use this confidential information in proceedings and provide copies to an employee organization if that organization is a party to the proceedings and the information is directly related to those proceedings as defined by the applicable collective bargaining agreement. Confidential personnel records in the possession of the retirement system are not open to public inspection and are not public records. [2011, c. 449, §2 (NEW).]

[ 2011, c. 449, §2 (NEW) .]

SECTION HISTORY

1989, c. 76, (NEW). 1991, c. 480, §2 (RPR). 1991, c. 580, §2 (AMD). 1991, c. 824, §A7 (RPR). 2003, c. 632, §1 (AMD). 2005, c. 149, §§1,2 (AMD). 2007, c. 47, §§1, 2 (AMD). 2007, c. 491, §70 (AMD). RR 2009, c. 2, §3 (COR). 2009, c. 633, §1 (AMD). 2011, c. 449, §§1, 2 (AMD).



5 §17058. Information for administrative or judicial proceedings

If information regarding the availability, calculation or value of any benefit is required for an administrative or judicial proceeding, the party seeking the information must file written questions requesting that information with the executive director. The executive director, or the executive director's designee, shall make a certified response to those questions within 30 days and the certified response is admissible as evidence in any administrative or judicial proceeding. A subpoena or other form of discovery directed at obtaining the information may not be issued nor may employees of the retirement system be required to testify on the subjects covered by the certified response unless there is an express finding by an administrative agency or a court that there is a compelling necessity to permit further discovery or to require testimony. [1991, c. 580, §3 (NEW).]

SECTION HISTORY

1991, c. 580, §3 (NEW).



5 §17059. Qualified domestic relations orders

1. Determination by executive director. The executive director or the executive director's designee has exclusive authority to determine whether a domestic relations order is a qualified domestic relations order under this section. A determination by the executive director or the executive director's designee under this section may be appealed to the board as provided by section 17451.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

2. No jurisdiction over retirement system. The retirement system may not be made a party with respect to a divorce or other domestic relations action in which an alternate payee's right to receive all or a portion of the benefits payable to a member or retiree under the retirement system is created or established. A party to such an action who attempts to make the retirement system a party to the action contrary to this subsection is liable to the retirement system for its costs and attorney's fees.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

3. Benefits and withdrawal of contributions. For the purposes of this section, benefits payable with respect to a member or retiree under any of the programs of the retirement system include the types of benefits payable by the retirement system and a withdrawal of contributions from the retirement system.

[ 2007, c. 491, §71 (AMD) .]

4. Requirements. A domestic relations order is a qualified domestic relations order only if the order:

A. Clearly specifies the name, social security number and last known mailing address, if any, of the member or retiree and the name, social security number and mailing address of each alternate payee covered by the order; [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

B. Clearly specifies the amount or percentage of the member's or retiree's benefits to be paid by the retirement system to each alternate payee or the manner in which the amount or percentage is to be determined; [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

C. Clearly specifies the number of payments or the period to which the order applies; [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

D. Clearly specifies that the order applies to the retirement system; [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

E. Does not require the retirement system to provide a type or form of benefit or an option not otherwise provided by the retirement system; [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

F. Does not require the retirement system to provide increased benefits determined on the basis of actuarial value; [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

G. Does not require the payment of benefits to an alternate payee that are required to be paid to another alternate payee under another order previously determined to be a qualified domestic relations order; and [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

H. Does not require the payment of benefits to an alternate payee before the retirement of a member other than when the payee reaches the member's normal retirement age, the distribution of a withdrawal of contributions to a member or other distribution to a member required by law. [2015, c. 322, §1 (AMD).]

[ 2015, c. 322, §1 (AMD) .]

5. Additional criteria. The board may also require by rule that a qualified domestic relations order meet one or more of the following requirements.

A. The order must provide for a proportional reduction of the amount awarded to an alternate payee in the event of the retirement of the member before normal retirement age. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

B. The order may not purport to require the designation of a particular person as the recipient of benefits in the event of a member's or retiree's death. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

C. The order may not purport to require the selection of a particular benefit payment plan or option. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

D. The order must provide clearly for each possible benefit distribution under plan provisions. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

E. The order may not require any action on the part of the retirement system contrary to its governing laws or plan provisions other than the direct payment of the benefit awarded to an alternate payee or the direct payment of the benefit awarded to an alternate payee before the retirement of a member and when the payee reaches the member's normal retirement age. [2015, c. 322, §2 (AMD).]

F. The order may not make the award of an interest contingent on any condition other than those conditions resulting in the liability of the retirement system for payments under its plan provisions. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

G. The order may not purport to award any future benefit increases that are provided or required by the Legislature. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

H. The order must provide for a proportional reduction of the amount awarded to an alternate payee in the event that benefits available to the retiree or member are reduced by law. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

[ 2015, c. 322, §2 (AMD) .]

6. Determination. The executive director or the executive director's designee, upon receipt of a certified copy of a domestic relations order and written request for a determination, shall determine whether the order is a qualified domestic relations order and shall notify the member or retiree and each alternate payee of the determination.

A. If the order is determined to be a qualified domestic relations order, it is presumed to be in compliance with all requirements of this Part. The retirement system shall pay benefits in accordance with the order and shall give effect to the plain meaning of its terms notwithstanding any failure of the order to cite or reference statutory or rule provisions. A beneficiary or recipient of a right or benefit provided for or awarded in a qualified domestic relations order may not be deprived of that right or benefit, or any part of that right or benefit, by a subsequent act or omission of the member, another claimant or beneficiary or the retirement system, notwithstanding any provision of law to the contrary or any policy or procedure the retirement system employs in the implementation of this Part. [2005, c. 560, §2 (AMD); 2005, c. 560, §5 (AFF).]

B. If the order is determined not to be a qualified domestic relations order, the member or retiree or any alternate payee named in the order may appeal the executive director's determination in the manner specified in section 17451 or may petition the court that issued the order to amend the order so that it is qualified. Except as otherwise provided by law, the court that issued the order or that otherwise would have jurisdiction over the matter has jurisdiction to amend the order so that it will be qualified even though all other matters incident to the action or proceeding have been fully and finally adjudicated. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

[ 2005, c. 560, §2 (AMD); 2005, c. 560, §5 (AFF) .]

7. Interim accounting. During any period in which the issue of whether a domestic relations order is a qualified domestic relations order is being determined by the executive director, the executive director's designee, the board, a court of competent jurisdiction or otherwise, the retirement system shall account separately for the amounts, in this section referred to as the "segregated amounts," that would have been payable to the alternate payee during that period if the order had been determined to be a qualified domestic relations order.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

8. Payment of segregated amounts. If a domestic relations order is determined to be a qualified domestic relations order, the retirement system shall pay the segregated amounts to the person or persons entitled to the segregated amounts and shall thereafter pay benefits pursuant to the order.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

9. Payments if determined not qualified or if no determination within 18 months. If a domestic relations order is determined not to be a qualified domestic relations order or if the issue as to whether a domestic relations order is a qualified domestic relations order is not resolved within 18 months of the date the order and written request for a determination are received by the retirement system, the retirement system shall pay the segregated amounts without interest, and shall thereafter pay benefits, to the person or persons who would have been entitled to such amounts if there had been no order. This subsection may not be construed to limit or otherwise affect any liability, responsibility or duty of a party with respect to any other party to the action from which the order arose.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

10. Determination after 18 months. Any determination that an order is a qualified domestic relations order that is made after the close of the 18-month period established in subsection 9 must be applied prospectively only.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

11. No liability. The retirement system, the board and officers and employees of the retirement system are not liable to any person for making payments of any benefits in accordance with a domestic relations order in a cause of action in which a member or a retiree was a party or for making payments in accordance with subsection 9.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

12. Information provided to spouse. Upon being furnished with an attested copy of a complaint for divorce, the retirement system shall provide the spouse of a member with the same information that would be provided to the member.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

13. Rules. The board may adopt rules to implement this section. The rules may provide for charging a reasonable fee for processing domestic relations orders.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

14. Application. This section applies to all domestic relations orders issued after March 27, 1992 and, with the mutual consent of the parties, to any domestic relations orders issued on or before March 27, 1992.

[ RR 1997, c. 2, §20 (COR) .]

SECTION HISTORY

1991, c. 746, §9 (NEW). 1991, c. 746, §10 (AFF). RR 1997, c. 2, §20 (COR). 2005, c. 560, §2 (AMD). 2005, c. 560, §5 (AFF). 2007, c. 491, §71 (AMD). 2015, c. 322, §§1, 2 (AMD).



5 §17060. Life annuity or lump-sum payment in lieu of benefits awarded by qualified domestic relations order

1. Annuity or lump sum. The board may by rule provide that, in lieu of paying an alternate payee the interest awarded by a qualified domestic relations order, the retirement system may pay the alternate payee an amount that is the actuarial equivalent of that interest in the form of:

A. An annuity payable in equal monthly installments for the life of the alternate payee; or [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

B. A lump sum. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

2. Determination by retirement system. The determination of whether to pay an amount authorized by this section in lieu of the interest awarded by the qualified domestic relations order is within the exclusive discretion of the retirement system.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

3. Reduced payment to member, retiree or beneficiary. If the retirement system elects to pay the alternate payee pursuant to this section, the benefit payable by the retirement system to the member, retiree or beneficiary must be reduced by the interest in the benefit awarded to the alternate payee by the qualified domestic relations order.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

4. Reliance on designation or selection. If the retirement system pays the alternate payee pursuant to this section, the retirement system is entitled to rely on a beneficiary designation or benefit option selection made or changed pursuant to its plan without regard to any domestic relations order.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

SECTION HISTORY

1991, c. 746, §9 (NEW). 1991, c. 746, §10 (AFF).



5 §17061. Termination of interest in retirement system

The death of an alternate payee as defined in section 17001, subsection 3-B terminates the interest of the alternate payee in the retirement system. This section does not affect an interest in the retirement system accrued to an individual as a member of a retirement program of the retirement system. [2007, c. 491, §72 (AMD).]

SECTION HISTORY

1991, c. 746, §9 (NEW). 1991, c. 746, §10 (AFF). 2007, c. 491, §72 (AMD).



5 §17062. Forfeiture of benefits for crime; restitution

1. Crime. If a member is convicted of or pleads guilty or no contest to a crime committed in connection with the member's public office or public employment or to a crime the member's position placed the member in a position to commit, the member's right to receive any benefit or payment of any kind under this Part is subject to the following.

A. If the penalties for the crime are greater than or equal to the penalties for a Class C crime, the court may order the forfeiture of the member's right to receive any benefit or payment of any kind under this Part except a return of the amount contributed by the member to the retirement system without interest, subject to paragraph B. [2011, c. 606, §12 (NEW).]

B. If the court orders the member to make restitution to the State or any political subdivision of the State for monetary loss incurred as a result of the crime, the court may order that restitution payments be made by the retirement system from the amount contributed by the member to the retirement system. [2011, c. 606, §12 (NEW).]

C. Subject to the requirements of subsection 2, the court may award to the member's spouse, dependent or former spouse as an alternate payee some or all of the amount that, but for the forfeiture under paragraph A, may otherwise be payable. Upon order of the court, the retirement system shall provide information concerning the member's membership that the court considers relevant to the determination of the amount of an award under this paragraph. In determining the award, the court shall consider the totality of the circumstances, including, but not limited to:

(1) The role, if any, of the member's spouse, dependent or former spouse in connection with the crime;

(2) The degree of knowledge, if any, possessed by the member's spouse, dependent or former spouse in connection with the crime; and

(3) The extent to which the spouse, dependent or former spouse was relying on the forfeited benefits. [2011, c. 606, §12 (NEW).]

[ 2011, c. 606, §12 (NEW) .]

2. Benefit award requirements. An award ordered under subsection 1, paragraph C may not require the retirement system to:

A. Provide a type or form of benefit or an option not otherwise provided by the retirement system; [2011, c. 606, §12 (NEW).]

B. Provide increased benefits determined on the basis of actuarial value; or [2011, c. 606, §12 (NEW).]

C. Take an action contrary to its governing laws or plan provisions other than the direct payment of the benefit awarded to the spouse, dependent or former spouse. [2011, c. 606, §12 (NEW).]

[ 2011, c. 606, §12 (NEW) .]

SECTION HISTORY

2011, c. 606, §12 (NEW).






Subchapter 3: ESTABLISHMENT AND ADMINISTRATION

5 §17101. Establishment

1. Purpose. There is established a retirement system, the functions and operations of which are under the supervision of the board, for the purpose of providing retirement allowances and other benefits under this Part for employees.

[ 1993, c. 410, Pt. L, §14 (AMD) .]

2. Name. The retirement system is known as the "Maine Public Employees Retirement System" and by that name all of its business must be transacted, all of its funds invested and all of its cash and securities and other property held in trust for the purpose for which received.

[ 2007, c. 58, §1 (AMD) .]

3. Date of establishment. The date of establishment of the retirement system is:

A. July 1, 1942, for all employees who were employed by the State before July 1, 1947; [1985, c. 801, §§ 5, 7 (NEW).]

B. July 1, 1947, for employees employed for the first time after July 1, 1947; [1985, c. 801, §§ 5, 7 (NEW).]

C. July 1, 1947, for all teachers employed as teachers before July 1, 1947; [1985, c. 801, §§ 5, 7 (NEW).]

D. The date of participation set by the participating local district under section 18201; or [1985, c. 801, §§ 5, 7 (NEW).]

E. The date on which contributions were first made to any retirement system supported in whole or in part by the State, for all other employees. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Corporation.

[ 1993, c. 410, Pt. L, §15 (RP) .]

5. Body corporate and politic. The retirement system is a body corporate and politic and an incorporated public instrumentality of the State and the exercise of powers conferred by this Part are held to be the performance of essential government functions.

[ 1993, c. 410, Pt. L, §16 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1993, c. 410, §§L14-16 (AMD). 2007, c. 58, §1 (AMD).



5 §17102. Board of trustees

1. Composition. The Board of Trustees of the Maine Public Employees Retirement System, established by section 12004-F, subsection 9, is composed of 8 trustees, as follows:

A. The Treasurer of State or the Deputy Treasurer of State; [1997, c. 625, §1 (AMD).]

B. A person who is a member of the State Employee and Teacher Retirement Program of the retirement system through employment as a teacher and who is duly elected by the Maine Education Association; [2007, c. 491, §73 (AMD).]

C. A person who is a member of the State Employee and Teacher Retirement Program of the retirement system through employment as a state employee and who is duly elected by the Maine State Employees' Association; [2007, c. 491, §74 (AMD).]

D. Four persons appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over retirement matters and to confirmation by the Legislature:

(1) At least 2 of whom must be qualified through training or experience in the field of investments, accounting, banking or insurance or as actuaries;

(2) One of whom must be selected from a list of 3 nominees submitted by the Maine Retired Teachers' Association; and

(3) One of whom must be the recipient of a retirement allowance through the retirement system and be selected from a list or lists of nominees submitted by retired state employees, retired participating local district employees or a committee comprised of representatives of these groups; and [1995, c. 3, §1 (AMD).]

E. A person who is a member of the Participating Local District Retirement Program of the retirement system through a participating local district and who is appointed by the governing body of the Maine Municipal Association. [2007, c. 491, §75 (AMD).]

F. [1987, c. 715, §5 (RP).]

The names of proposed trustees elected or appointed under paragraphs B, C or E must be submitted to the Legislature by the Governor and are subject to review by the joint standing committee of the Legislature having jurisdiction over retirement matters and to confirmation by the Legislature. A member who is elected or appointed may serve in the position of trustee from the date of election or appointment unless the Legislature rejects the confirmation.

Each trustee subject to paragraphs B to E must have a working knowledge of retirement policy and legal issues and a general knowledge and understanding of banking, finance and investment practices.

[ 2007, c. 491, §§73-75 (AMD) .]

1-A. Retirement system employees ineligible. The executive director and the employees of the retirement system may not serve on the board of trustees.

[ 1989, c. 483, Pt. A, §25 (NEW) .]

2. Chairman. The board shall elect from its membership a chairman.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Term. The terms of the trustees shall be determined as follows.

A. Each trustee, except the Treasurer of State, shall serve a term of 3 years. [1985, c. 801, §§5, 7 (NEW).]

B. A trustee shall continue to serve after the expiration of his term until a successor is appointed and qualified, but the trustee's continuation as a trustee does not change the expiration date of the trustee's term. [1985, c. 801, §§5, 7 (NEW).]

C. The term of a trustee appointed to succeed a trustee whose term has expired shall begin on the day after the expiration date of the 3-year term of the previous trustee, regardless of the effective date of the new appointment. [1985, c. 801, §§5, 7 (NEW).]

D. Appointments to any vacancy caused by death, resignation or ineligibility shall be for the unexpired portion of the term. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Oath. Each trustee shall, within 30 days after the trustee's appointment, take an oath of office to faithfully discharge the duties of a trustee, in the form prescribed by the Constitution of Maine.

A. The oath must be subscribed to by the trustee making it. [2001, c. 181, §4 (AMD).]

B. The oath must be certified by the officer before whom it was taken and immediately filed in the office of the Secretary of State. [2001, c. 181, §4 (AMD).]

[ 2001, c. 181, §4 (AMD) .]

5. Transaction of business. The transaction of business by the board is governed as follows.

A. Five trustees constitute a quorum for the transaction of any business. [1997, c. 625, §2 (AMD).]

B. Each trustee is entitled to one vote. [1997, c. 625, §2 (AMD).]

C. Five votes are necessary for any resolution or action by the board at any meeting of the board. [1997, c. 625, §2 (AMD).]

[ 1997, c. 625, §2 (AMD) .]

6. Compensation. The trustees shall be compensated, as provided in chapter 379, from the funds of the retirement system. For the purposes of this subsection, "administrative leave" means an excused absence from work during the employee's normal work schedule for which the employee does not receive a reduction in compensation, except that it does not include the use of earned vacation time specified by the employment contract; "public employee trustee" means a trustee selected or elected according to subsection 1, paragraph B, C or E, or an employee as that term is defined by section 17001, subsection 14. Notwithstanding section 12004-F, subsection 9, certain trustees shall be compensated as follows. The employer of a public employee trustee shall grant administrative leave at the request of that trustee in order for that trustee to attend an activity compensable under section 12002-B. If administrative leave is granted to the trustee, then the trustee shall not receive per diem authorized under chapter 379 and an amount equal to the legislative per diem which would otherwise be paid from the funds of the retirement system to the trustee shall be paid directly to that person's employer, unless the employer is the State.

[ 1989, c. 483, Pt. A, §26 (RPR) .]

7. Expenses. The necessary expenses incurred by the board in the operation of the retirement system must be paid according to the purpose for which they are incurred from the assets of the fund or funds established in section 17152.

[ 2007, c. 240, Pt. U, §5 (AMD) .]

8. Legal advisor. The Attorney General or an assistant designated by the Attorney General shall be legal advisor to the board.

[ 1985, c. 801, §§5, 7 (NEW) .]

9. Record. The board shall keep a record of all its proceedings, which:

A. Shall comply with the requirements of section 8056, subsection 5 and sections 9059 and 9061, to the extent those laws are applicable; and [1985, c. 801, §§5, 7 (NEW).]

B. Shall be open to public inspection. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

10. Reports. The board shall publish annually for each fiscal year:

A. A report showing the fiscal transactions of the retirement system for the fiscal year and the assets and liabilities of each of the programs of the retirement system at the end of the fiscal year; and [2007, c. 491, §76 (AMD).]

B. The actuary's report on the actuarial valuation of the financial condition of each of the programs of the retirement system for the fiscal year. [2007, c. 491, §76 (AMD).]

[ 2007, c. 491, §76 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §4 (AMD). 1987, c. 715, §§4,5 (AMD). 1989, c. 483, §§A25,A26 (AMD). 1989, c. 503, §B33 (AMD). P&SL 1993, c. 67, §1 (AMD). 1993, c. 410, §L17 (AMD). 1995, c. 3, §1 (AMD). 1997, c. 625, §1 (AMD). 1997, c. 625, §2 (AMD). 2001, c. 181, §4 (AMD). 2007, c. 58, §3 (REV). 2007, c. 240, Pt. U, §5 (AMD). 2007, c. 491, §§73-76 (AMD).



5 §17103. Duties of the board of trustees

In addition to other duties set out in this Part, the board shall have the following duties. [1985, c. 801, §§ 5, 7 (NEW).]

1. Operation of retirement system. The board shall have responsibility for the proper operation of the retirement system and for making this Part effective.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Policy-making and supervision. The board shall formulate policies and exercise general supervision under this Part.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Meeting. The board shall meet at least once in each month for the transaction of such business as may properly come before it.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Rules. Subject to the limitations of this Part, and subject to the requirements of chapter 375, subchapter II, to the extent those requirements are applicable, the board shall, from time to time, establish rules for the administration of the funds created by this Part and for the transaction of business, including rules establishing the requirements for a beneficiary to qualify as a full-time student.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

5. Determination of employee. In all cases of doubt, the board shall determine whether any person is an employee.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

6. Rights, credits and privileges; decisions. The board shall in all cases make the final and determining administrative decision in all matters affecting the rights, credits and privileges of all members of all programs of the retirement system whether in participating local districts or in the state service.

Whenever the board finds that, because of an error or omission on the part of the employer of a member or retired member, a member or retired member is required to make a payment or payments to the retirement system, the board may waive payment of all or part of the amount due from the member or retired member. In these instances of recovery of overpayments from members of the retirement system, the retirement system is governed by section 17054, subsection 3.

[ 2009, c. 322, §2 (AMD) .]

6-A. Communication between the board and members of the retirement system. Communications between the board and members of the retirement system are governed by this subsection.

A. The board shall make all members aware of the requirements in law or rule and any changes to these requirements governing retirees, disability benefits and any other benefits provided by the retirement system. All retirement information provided to retirement system members must be provided by highly competent individuals well-trained and knowledgeable about the benefits and requirements of the retirement system in both law and rules, including requirements to qualify for disability retirement, and including information provided by individuals representing participating local districts to members. The board shall provide applicants for retirement or disability status with materials summarizing the most significant requirements and restrictions in state laws and rules to include, at a minimum, retirement benefits, postretirement employment and responsibilities of retirees. These materials must be clearly written in simple and understandable terms. [2009, c. 322, §3 (NEW).]

B. In the event that a member requests to retire before normal retirement age, it is the primary responsibility of the retirement system to ensure through all feasible means that the member is informed of all the restrictions related to early retirement. [2009, c. 322, §3 (NEW).]

[ 2009, c. 322, §3 (NEW) .]

7. Administrative and financial decisions. The board shall make the final decision on all matters pertaining to administration, actuarial assumptions, actuarial recommendations and the reserves and the investments of the retirement system and direct cash receipts as it considers appropriate, notwithstanding section 131. Notwithstanding any other provision of law, the board, as the employer of the staff of the retirement system and as the executive body, shall establish policies and make decisions on matters pertaining to the administration and operations of the Maine Public Employees Retirement System as an independent agency, including, but not limited to, personnel and payroll, accounting and financial matters, acquisition and disposition of capital assets and data processing. The board may delegate these duties and responsibilities as it considers appropriate. Board policies regarding the operation of its administrative offices must be consistent with applicable state and federal health and safety requirements.

A. If the decision is related to or results in rules, rules must be adopted as provided in subsection 4. [1993, c. 410, Pt. L, §18 (AMD).]

B. If the decision determines the rights, credits or privileges of an individual member or group of members, the determination is considered an adjudicatory proceeding under chapter 375, subchapter 4 and may be made only after the giving of notice as required in that subchapter and after hearing if a hearing is requested by a person whose rights, credits or privileges are to be determined. A hearing must be conducted in accordance with chapter 375. [2007, c. 249, §10 (AMD).]

[ 2007, c. 58, §3 (REV); 2007, c. 249, §10 (AMD) .]

8. Executive director. The board shall appoint an executive director whose salary shall be set by the board subject to the requirements of Title 2, section 6-D.

[ 1989, c. 483, Pt. A, §§27, 63 (AMD) .]

9. Review of statutory amendments. The board shall review all amendments to this Part that are proposed to be enacted by the Legislature and shall report to the proper legislative committee or authority on the impact of each of those amendments on the retirement system.

A. The report shall state the impact of each amendment on all aspects of the retirement system, including the amendment's purposes, the resulting equitable or inequitable treatment of members, the funding of the costs of benefits, the amendment's consistency with other provisions of this Part and the value of the amendment to the retirement system. [1985, c. 801, §§ 5, 7 (NEW).]

B. When determined necessary by the retirement system or directed by the legislative committee or a member of that committee, the report on each amendment must include a separate evaluation by the actuary. [1993, c. 595, §4 (AMD).]

[ 1993, c. 595, §4 (AMD) .]

10. Review of special resolves. The board shall review, in the manner described in subsection 9, all special resolves or other legislation which propose to grant benefits to be paid to any person by the retirement system and to which the person would not be entitled under the provisions of this Part but for the enactment of the special resolve or other legislation.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

11. Report to Legislature. The board shall make a written report to the appropriate legislative committee on or before March 1st of each year that must contain:

A. A discussion of any areas of policy or administration that, in the opinion of the board, should be brought to the attention of the committee; [1997, c. 651, §3 (AMD).]

B. Any proposed legislation amending the retirement system law that the board recommends to improve the retirement system; [1997, c. 651, §3 (AMD).]

C. A discussion of the progress toward meeting the goals of chapter 161; [1993, c. 410, Pt. L, §19 (AMD).]

D. A review of the operations of the retirement system, including a summary of administrative expenses and improvements in the delivery of services to members of the retirement system; [2009, c. 322, §4 (AMD).]

E. A budget report showing the budget status of the administrative operations and functions of the system for the current fiscal year relative to the budget for the current fiscal year; [2009, c. 322, §4 (AMD).]

F. The number of individuals who retired in the previous calendar year categorized by plan status; [2009, c. 322, §4 (NEW).]

G. The number of new active members of the retirement system who became members during the previous year, by plan status; [2009, c. 322, §4 (NEW).]

H. The amount of earnings on investment in the previous calendar year; [2009, c. 322, §4 (NEW).]

I. The total amount of employee and employer contributions to the retirement system in the previous calendar year and the total amount of payout to retirees, categorized by plan status; and [2009, c. 322, §4 (NEW).]

J. The number of persons who applied for disability retirement during the previous calendar year including:

(1) The number of applicants for disability retirement who were awarded benefits at the application stage;

(2) The number of applicants for disability retirement who were awarded benefits following the submission of additional information;

(3) The net number of applicants for disability retirement who appealed decisions that denied disability retirement status; and

(4) The number of applicants who were granted disability retirement following their appeals. [2009, c. 322, §4 (NEW).]

[ 2009, c. 322, §4 (AMD) .]

12. Defined contribution plan. The board shall establish a defined contribution plan by July 1, 1994 that is consistent with the requirements of the United States Internal Revenue Code and may be a defined contribution plan for other purposes. The board may establish a separate defined contribution plan or plans for other purposes.

[ 1993, c. 387, Pt. A, §4 (NEW) .]

13. Budget. By December 1st, annually, the board shall present to the Legislature for its approval the administrative operating budget of the Maine Public Employees Retirement System for the next fiscal year. All expenses incurred in carrying out this Part must be paid from funds deposited in the Expense Fund, and no liability or obligation may be incurred under this chapter beyond the amount approved in the administrative operating budget. The board may make expenditures out of the Expense Fund only in accordance with allocations approved by the Legislature. Any balance of an allocation or subdivision of an allocation made by the Legislature for the Maine Public Employees Retirement System that at the time is not required for the purpose named in the allocation or subdivision may be transferred prior to the closing of the books to any other allocation or subdivision of any allocation made by the Legislature for the use of the Maine Public Employees Retirement System for the same fiscal year. The transfer is subject to review by the joint standing committee of the Legislature having jurisdiction over retirement matters. Financial statements describing the transfer must be submitted by the Maine Public Employees Retirement System to the Office of Fiscal and Program Review 30 days before the transfer is implemented. In case of extraordinary emergency transfers, the 30-day prior submission requirement may be waived by vote of the committee. These financial statements must include information specifying the accounts that are affected, the amount to be transferred, a description of the transfer and a detailed explanation of the reason the transfer is needed. At the end of each fiscal year, unexpended balances must be carried forward to the next year and do not lapse. Any unexpended balance in the Expense Fund on December 31, 1993 must be transferred to the system as an independent agency and carried forward.

[ 1993, c. 410, Pt. L, §22 (NEW); 2007, c. 58, §3 (REV) .]

14. Collective bargaining agreements. Collective bargaining agreements between the system and its employees are not effective unless approved by the Legislature.

[ 1993, c. 410, Pt. L, §22 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 247, §§5,6 (AMD). 1989, c. 483, §§A27-30,A63 (AMD). 1989, c. 677, §§1,3 (AMD). 1993, c. 387, §A4 (AMD). 1993, c. 410, §§L18-22 (AMD). 1993, c. 595, §4 (AMD). 1997, c. 651, §3 (AMD). 2007, c. 58, §3 (REV). 2007, c. 249, §10 (AMD). 2007, c. 491, §77 (AMD). 2009, c. 322, §§2-4 (AMD).



5 §17104. Powers of the board of trustees

In addition to other powers set forth in this Part, the board may employ or contract with persons for investment counsel or advice and for other expert, professional or other assistance as may be appropriate to aid in carrying out the board's functions. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17105. Executive director

1. Duties. In addition to other duties set out in this Part, the executive director, as appointed under section 17103, subsection 8, shall have the following duties.

A. The executive director shall have administrative responsibility for the retirement system, including responsibility for the approval of the payment of all benefits under this Part. [1985, c. 801, §§5, 7 (NEW).]

B. The executive director shall obtain whatever services are required to transact the business of the retirement system. [1985, c. 801, §§5, 7 (NEW).]

C. The executive director shall keep in convenient form whatever data are necessary for actuarial valuation of the various funds of the retirement system and for checking the experience of each of the programs of the retirement system. [2007, c. 491, §78 (AMD).]

D. Whenever the executive director determines that a fraud, attempted fraud or a violation of law in connection with funds administered by the retirement system may have occurred, the executive director shall:

(1) Report in writing all information concerning the fraud or violation to the Attorney General or the Attorney General's designee for such action as he may deem appropriate, including civil action for recovery of funds and criminal prosecution by the Attorney General; and

(2) Upon request of the Attorney General and in such a manner as the Attorney General deems appropriate, assist in the recovery of funds. [1985, c. 801, §§5, 7 (NEW).]

E. The executive director shall cause to be delivered to each participating local district a written notice setting forth the amendments or additions to this Part and shall require from each participating local district an acknowledgment of receipt of that notice. [1985, c. 801, §§5, 7 (NEW).]

F. Upon discovery of any error in any record of the retirement system, the executive director shall, to the extent practicable, correct the record. [1985, c. 801, §§5, 7 (NEW).]

G. [2007, c. 249, §11 (RP).]

[ 2007, c. 491, §78 (AMD) .]

2. Powers. In addition to other powers granted to the executive director by this Part, the executive director shall have the following powers.

A. The executive director may request from the head of any department information required to administer this Part and, upon such a request, the head of the department shall promptly furnish the information requested. [1985, c. 801, §§5, 7 (NEW).]

B. Whenever the executive director finds it impossible or impracticable to consult an original record to determine the date of birth, length of service, amount of regular compensation or other pertinent fact with regard to any member, the executive director may, subject to the approval of the actuary, use estimates on any basis which, in the executive director's judgment, is fair and just. [1985, c. 801, §§5, 7 (NEW).]

C. The executive director, with the approval of the board, may delegate the duties and powers given to the executive director by this Part to the retirement system staff. [1993, c. 387, Pt. A, §5 (NEW).]

[ 1993, c. 387, Pt. A, §5 (AMD) .]

3. Staff. The executive director shall employ personnel as necessary and in accordance with board policy to transact the business of the system, which may include a general counsel. Additional attorneys may be employed to assist the general counsel with the approval of the Attorney General. The duties of the general counsel and any assistant counsel must be consistent with the terms of a memorandum of understanding between the executive director and the Attorney General.

[ 2005, c. 238, §1 (AMD) .]

4. Expenses. The necessary expenses incurred by the executive director in the operation of the retirement system shall be paid from the funds so allocated.

[ 1985, c. 801, §§5, 7 (NEW) .]

5. Reporting; simplification and enforcement. The executive director may:

A. Review the retirement system's payroll and other reporting requirements and implement changes that simplify reporting methods or require less frequent filing of reports, provided that a change must not impair the completeness and accuracy of the records necessary for the retirement system's operations or compromise the integrity of the retirement system's funds or operations; and [1993, c. 387, Pt. A, §6 (NEW).]

B. Recommend to the board for adoption under its rule-making authority a schedule of administrative penalties and interest intended to:

(1) Ensure compliance with payroll and other reporting requirements, including, but not limited to, the timely filing of reports and the accuracy of reports and of back-up records of the employer;

(2) Deter actions or omissions by the employer that impair the retirement system's ability to process accurately and in a timely manner membership and retirement applications, requests for refunds, group life insurance premium payments and claims and to conduct its other functions; and

(3) Deter actions or omissions by the employer that impede or delay the retirement system's efforts to resolve issues related to these matters. [1993, c. 387, Pt. A, §6 (NEW).]

For purposes of this subsection, "employer" means a department or agency of State Government, a school administrative unit or a participating local district.

[ 1993, c. 387, Pt. A, §6 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 402, §§A66,A67 (AMD). 1993, c. 387, §§A5,6 (AMD). 1993, c. 410, §L23 (AMD). 1995, c. 368, §G5 (AMD). 2005, c. 238, §1 (AMD). 2007, c. 249, §11 (AMD). 2007, c. 491, §78 (AMD).



5 §17105-A. Adverse decisions of the retirement system

Prior to any adverse decision rendered by retirement system staff with respect to the recoupment, suspension or termination of benefits, or assessment of penalties or interest, the affected member or retiree is entitled to an informal hearing to which the member or retiree may bring legal counsel. The retirement system shall issue a written decision; this decision is subject to the retirement system’s review and appeal process pursuant to section 17451. [2009, c. 322, §5 (NEW).]

SECTION HISTORY

2009, c. 322, §5 (NEW).



5 §17106. Medical board

1. Establishment. The board shall designate a medical board to be composed of at least 3 physicians not eligible to participate in any of the retirement programs of the retirement system. The board shall make a good faith effort to appoint physicians to the medical board who are from those fields of medicine within which the Maine Public Employees Retirement System receives the greatest number of applications for disability retirement benefits.

[ 2009, c. 322, §6 (AMD) .]

2. Other physicians. If determined advisable by the board, the board may designate other physicians to provide medical consultation on disability cases.

[ 1995, c. 643, §4 (AMD) .]

3. Powers and duties. The medical board is advisory only to the retirement system. The medical board or other physicians designated by the board shall review the file of an applicant for disability retirement and:

A. Recommend an additional medical review in those instances where there are conflicting medical opinions; [1985, c. 801, §§5, 7 (NEW).]

B. Recommend additional medical tests to be performed on an applicant to obtain objective evidence of a permanent disability; [1985, c. 801, §§5, 7 (NEW).]

C. Assist the executive director in determining if a disability review of a recipient of a disability allowance is warranted; [1989, c. 409, §§1, 12 (AMD).]

D. Provide a written report of its analysis of how the applicant’s medical records do or do not demonstrate the existence of physical or mental functional limitations entitling an applicant to benefits under chapter 423, subchapter 5, articles 3 and 3-A, or chapter 425, subchapter 5, articles 3 or 3-A; and [2009, c. 322, §6 (AMD).]

E. Advise the retirement system whether there are medical indications that a person who is the recipient of a disability retirement benefit under chapter 423, subchapter 5, article 3-A or chapter 425, subchapter 5, article 3-A should not engage in a rehabilitation program or whether a recipient is too severely disabled to benefit from rehabilitation in accordance with the purposes of chapter 423, subchapter 5, article 3-A or chapter 425, subchapter 5, article 3-A. [2009, c. 322, §6 (AMD).]

[ 2009, c. 322, §6 (AMD) .]

4. Medical evidence. The provisions of this subsection apply to medical evidence used for a disability retirement determination.

A. The retirement system shall consider the applicant’s disability application, medical records and the medical board’s analysis in making a disability retirement determination. [2009, c. 322, §6 (NEW).]

B. Explicit or implicit preferential weight may not be afforded any medical evidence or source of evidence, whether provided by the retirement system, its medical board or contracted examiners, or by any member, in connection with the application, review or hearing processes. [2009, c. 322, §6 (NEW).]

C. When addressing the weight to be given any medical evidence upon which a determination to award, deny or discontinue benefits is made, the retirement system, hearing officers and board of trustees shall consider, at least, the expertise of the medical source, the foundation of information upon which the opinion is rendered and its consistency with other medical evidence in the record. [2009, c. 322, §6 (NEW).]

D. The retirement system shall offer to review the decision and the records supporting that decision with the applicant prior to issuing a determination. [2009, c. 322, §6 (NEW).]

[ 2009, c. 322, §6 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 409, §§1,2,12 (AMD). 1995, c. 643, §4 (AMD). 2007, c. 491, §79 (AMD). 2009, c. 322, §6 (AMD).



5 §17106-A. Use of hearing officers

A hearing officer employed, contracted or otherwise provided by the board to implement the provisions of this chapter is subject to the provisions of this section. [2009, c. 322, §7 (NEW).]

1. Independent decision makers. All hearing officers are independent decision makers and are authorized to make recommended final decisions in regard to matters that come before them, consistent with applicable statutes and rules. A decision of the hearing officer must be based upon the record as a whole. The board shall accept the recommended decision of the hearing officer unless the recommended decision is not supported by the record as a whole, the retirement system is advised by the Attorney General that the hearing officer has made an error of law or the decision exceeds the authority or jurisdiction conferred upon the hearing officer. A decision of the board upon a recommended decision of the hearing officer constitutes final agency action. The board shall retain its decision-making authority in all retirement system policy areas.

[ 2009, c. 322, §7 (NEW) .]

2. No direct or indirect influence. A party to the appeal, including the appellant, the board, the executive director or the staff of the board may not exert direct or indirect influence on a hearing officer with regard to decisions of the hearing officer or the decision-making process.

[ 2009, c. 322, §7 (NEW) .]

3. Decision-making process. In the course of the decision-making process, hearing officers may accept, reject or determine the amount of weight to be given any information offered into evidence, including, but not limited to, medical evidence submitted by any of the parties to the appeal.

[ 2009, c. 322, §7 (NEW) .]

4. Discussion of issues before the hearing officers. All parties to an appeal, including the appellant, the board, the executive director and the retirement system staff are prohibited from ex parte communication with the hearing officer. All parties, including the appellant, the board, the executive director and the retirement system staff are prohibited from initiating or engaging in any discussion with a hearing officer regarding the substance of any pending case without first making all parties aware of the proposed contact and without also giving all parties the opportunity to participate in any communication.

[ 2009, c. 322, §7 (NEW) .]

5. Investigation. The joint standing committee of the Legislature having jurisdiction over labor matters shall monitor the compliance of the retirement system and all involved parties with regard to the use of hearing officers and the independence of hearing officers in the decision-making process. The joint standing committee of the Legislature having jurisdiction over labor matters may request the Attorney General to conduct an investigation if a complaint is made by a hearing officer or any participating party regarding the independence of the hearing process.

[ 2009, c. 322, §7 (NEW) .]

6. Engagement and termination. The board shall engage only qualified hearing officers, who must be monitored by the board. A hearing officer may be terminated for misconduct. Retaliatory action of any kind, including reprimand or termination, may not be taken against a hearing officer on the basis of that hearing officer's having issued decisions contrary to the decision of the executive director. In the event of termination, the retirement system shall set forth in writing the basis for the termination, the propriety of which may then be considered by the joint standing committee of the Legislature having jurisdiction over labor matters pursuant to subsection 5.

[ 2009, c. 322, §7 (NEW) .]

SECTION HISTORY

2009, c. 322, §7 (NEW).



5 §17107. Actuary

1. Designation. The board shall designate an actuary who shall be the technical advisor to the board on matters regarding the operation of the funds created by this Part.

A. If the designated actuary is an individual, he must be a Fellow of the Society of Actuaries. [1985, c. 801, §§5, 7 (NEW).]

B. If the designated actuary is an organization of actuaries, the organization shall designate one of its members, who must be a Fellow of the Society of Actuaries, to perform the functions required of the actuary under this Part. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Duties. In addition to other duties set out in this Part, the actuary shall have the following duties.

A. The actuary shall perform whatever duties are required in connection with being the technical advisor to the board on matters regarding the operation of the funds created by this Part. [1985, c. 801, §§5, 7 (NEW).]

B. The actuary shall certify the amounts of the benefits payable under this Part, except for benefits payable under chapter 423, subchapter VI and chapter 425, subchapter VI. [1985, c. 801, §§5, 7 (NEW).]

C. The actuary shall make annual valuations of the assets and liabilities of each of the programs of the retirement system on the basis of actuarial assumptions adopted by the board. [2007, c. 491, §80 (AMD).]

D. The actuary shall furnish a written report to the board.

(1) The report shall include information on each annual valuation, as required under paragraph C.

(2) The report shall include an analysis of the year's operations and all results shall be separated between those applicable to benefits payable by employer contributions and those applicable to benefits payable by employee contributions, where properly determinable. [1985, c. 801, §§5, 7 (NEW).]

E. The actuary shall make whatever investigations the actuary considers necessary of the experience of each of the programs of the retirement system with respect to the factors that affect the cost of the benefits provided by the those programs.

(1) The purpose of the investigations is to determine the actuarial assumptions to be recommended to the board for adoption in connection with actuarial determinations required under this Part.

(2-A) These investigations must be made whenever the board, on recommendation of the actuary, determines an investigation to be necessary to the actuarial soundness or prudent administration of the program or programs to which the investigation is related. The determination must take into account program demographics and changes in program demographics, employment patterns and projections, relevant economic measures and expectations and other factors that the board or actuary considers significant. With respect to the retirement system program for state employees and teachers, if 6 fiscal years have elapsed without an investigation being conducted, the board must either conduct an investigation within the next fiscal year or must record in the official minutes of a meeting of the board, in each fiscal year until the year in which an investigation is conducted, its decision not to do so and the reason or reasons for its decision. [2007, c. 491, §81 (AMD).]

F. The actuary shall determine the equivalent cash compensation value to the members of the programs of the retirement system of the benefits provided for them by those programs and shall furnish that information to the Director of Human Resources. [2007, c. 491, §82 (AMD).]

[ 2007, c. 491, §§80-82 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 402, §§A68,A69 (AMD). 2001, c. 181, §5 (AMD). 2007, c. 491, §§80-82 (AMD).



5 §17108. Investment counsel

1. Contract. The board may contract with one or more fiduciaries or registered investment advisors. All contracts with fiduciaries or registered investment advisors must have the approval of a majority of the board.

[ 1993, c. 410, Pt. L, §24 (AMD) .]

2. Duties. The fiduciary or registered investment advisor has the following duties.

A. The fiduciary or registered investment advisor shall invest and reinvest the funds of the retirement system in accordance with the standards defined in Title 18-B, sections 802 to 807 and chapter 9. The investment and reinvestment are subject to periodic review by the board. [2003, c. 618, Pt. B, §1 (AMD); 2003, c. 618, Pt. B, §20 (AFF).]

B. The fiduciary or registered investment advisor shall inform the board immediately of any changes in its investment philosophy. [1985, c. 801, §§5, 7 (NEW).]

C. The fiduciary or registered investment advisor shall submit reports of the investments and any changes upon request from the board. [1985, c. 801, §§5, 7 (NEW).]

[ 2003, c. 618, Pt. A, §1 (AMD); 2003, c. 618, Pt. A, §20 (AFF) .]

3. Expenses. The expenses incurred in employing one or more fiduciaries or investment advisors shall be charged to earnings received from investments of the retirement system.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1993, c. 410, §L24 (AMD). 2003, c. 618, §B1 (AMD). 2003, c. 618, §B20 (AFF).



5 §17109. Other counsel and assistance

1. Contract. The board may employ or contract for the services of persons or associations, other than those contracted with under section 17108, for investment counsel or advice and for other professional or other assistance, as may be necessary or appropriate to aid in carrying out the board's functions.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Expenses. The expenses incurred in employing or contracting with persons or associations under subsection 1 shall be charged to earnings received from investments of the retirement system.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17110. Custodial care of securities

1. Contract or agreement. The board may enter into a contract or agreement with any national bank, trust company or safe deposit company for custodial services for the securities belonging to any fund of the retirement system and other related services.

A. A contracting bank performing services under a contract or agreement pursuant to this section shall comply with Title 9-B, section 473. [1997, c. 398, Pt. L, §3 (AMD).]

B. The contracting bank shall give assurance of proper safeguards, which are usual to contracts such as these. [1985, c. 801, §§5, 7 (NEW).]

C. The contracting bank shall furnish insurance protection satisfactory to both parties. [1985, c. 801, §§5, 7 (NEW).]

D. All contracts or agreements entered into between the board and the custodian bank, trust company or safe deposit company selected by the board must have the approval of a majority of the board. [1993, c. 410, Pt. L, §25 (AMD).]

[ 1997, c. 398, Pt. L, §3 (AMD) .]

2. Payment for services. The board may arrange for the payment of services rendered under this section:

A. By cash payments to be charged pro rata to the income of the several funds of the retirement system; [1985, c. 801, §§5, 7 (NEW).]

B. By an agreement for a compensating deposit balance with the bank in question in lieu of the cash payment under paragraph A; or [1985, c. 801, §§5, 7 (NEW).]

C. By some combination of the methods of payment in paragraphs A and B. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Withdrawal or deposit. The executive director, or another person or persons designated to the custodian by the board, may withdraw securities from or deposit securities with the custodian as circumstances may require, except that all withdrawals or delivery instructions must bear the written approval of 2 other persons duly authorized by a resolution of the board.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1993, c. 410, §L25 (AMD). 1997, c. 398, §L3 (AMD).






Subchapter 4: FINANCING

Article 1: GENERAL PROVISIONS

5 §17151. Legislative findings and intent

1. Findings. The Legislature finds that the State owes a great debt to its retired employees for their years of faithful and productive service.

A. Part of that debt is repaid by the benefits provided to retirees through the State Employee and Teacher Retirement Program. [2007, c. 491, §83 (AMD).]

B. Retirees, who depend heavily on these benefits, and current employees, who will one day retire and receive benefits, are concerned about the financial viability of the retirement program. [2007, c. 491, §83 (AMD).]

[ 2007, c. 491, §83 (AMD) .]

2. Intent. It is the intent of the Legislature that there must be appropriated and transferred annually to the retirement system the funds necessary to meet the State Employee and Teacher Retirement Program's long-term and short-term financial obligations based on the actuarial assumptions established by the board upon the advice of the actuary. The amount of the unfunded liability attributable to state employees and teachers as of July 1, 2004, as certified by the board or as that amount may be revised in accordance with the terms of the certification, must be retired in no more than 23 years from June 30, 2005. For fiscal year 2004-05, the Legislature must appropriate or allocate and there must be transferred to the retirement system funds necessary to institute, as of July 1, 2005, the 23-year amortization schedule. For each fiscal year starting with the fiscal year that begins July 1, 2005, the Legislature shall appropriate or allocate and transfer to the retirement system the funds necessary to meet the 23-year requirement set forth in this subsection, unless the Legislature establishes a different amortization period. Funds that have been appropriated must be considered assets of the retirement system.

A. The goal of the actuarial assumptions is to achieve a fully funded retirement program. [2007, c. 491, §83 (AMD).]

B. The State Employee and Teacher Retirement Program's unfunded liability for persons formerly subject to the Maine Revised Statutes of 1944, chapter 37, sections 212 to 220 must be repaid to the system from annual appropriations over the funding period of the program. [2007, c. 491, §83 (AMD).]

C. This section may not be construed to require the State to appropriate and transfer funds to meet the obligations of participating local districts to the retirement system. [1985, c. 801, §§5, 7 (NEW).]

[ 2007, c. 491, §83 (AMD) .]

3. Intent.

[ 2005, c. 12, Pt. R, §2 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 9, §E7 (AMD). 1991, c. 528, §P1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §P1 (AMD). 1997, c. 643, §R1 (AMD). 1999, c. 731, §XX1 (AMD). 2003, c. 20, §§NN1,2 (AMD). 2005, c. 12, §§R1,2 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §83 (AMD).



5 §17152. Funds

The board may combine the assets of the State Employee and Teacher Retirement Program with the assets of other programs of the retirement system for investment purposes. The assets of the State Employee and Teacher Retirement Program may not be combined with the assets of another program for benefit purposes or for administrative expenses. All of the assets of the retirement system must be credited according to the purpose for which they are held among the several funds created by this section, namely: [2013, c. 602, Pt. A, §1 (AMD).]

1. Members' Contribution Fund. The Members' Contribution Fund;

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Retirement Allowance Fund. The Retirement Allowance Fund; and

[ RR 2013, c. 2, §6 (COR) .]

3. Expense Fund. The Expense Fund.

[ RR 2013, c. 2, §6 (COR) .]

4. Survivors' Benefit Fund.

[ 2007, c. 249, §12 (RP) .]

5. State Retiree Health Insurance Fund.

[ 2007, c. 249, §13 (RP) .]

6. State Retired Teachers' Health Insurance Fund.

[ 2007, c. 249, §14 (RP) .]

7. Disability Retirement Benefit Fund.

[ 2007, c. 249, §15 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 409, §§3,12 (AMD). 1995, c. 368, §G6 (AMD). 2007, c. 249, §§12-15 (AMD). RR 2013, c. 2, §6 (COR). 2013, c. 602, Pt. A, §1 (AMD).



5 §17153. Board of trustees

1. Actuarially sound basis.

[ 1987, c. 193, §1 (RP) .]

1-A. Actuarially sound basis. The board shall calculate the funds necessary to maintain all programs of the retirement system on an actuarially sound basis, including the unfunded liability arising from payment of benefits for which contributions were not received and shall transmit those calculations to the State Budget Officer as required by chapter 149.

A. For benefits applicable to state employees, teachers or participating local district employees that are established through collective bargaining, the board shall apply the funding methods and assumptions adopted by the board pursuant to this subsection. [1987, c. 193, §2 (NEW).]

B. The Legislature shall appropriate and transfer annually those funds the board determines to be necessary under this subsection to maintain the programs of the retirement system on an actuarially sound basis, except that for fiscal year 1991-92 the annual appropriation must be $73,500,000 less than the amount that would otherwise be applied toward the repayment of the unfunded liability of the State Employee and Teacher Retirement Program. [2007, c. 491, §84 (AMD).]

C. This subsection may not be construed to require the State to appropriate and transfer funds to meet the obligations of participating local districts to the retirement system. [1987, c. 193, §2 (NEW).]

[ 2007, c. 491, §84 (AMD) .]

2. Trustee of funds. The members of the board shall be the trustees of the several funds created by this Part.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Investment of funds. The board may cause the funds created by this Part to be invested and reinvested in accordance with the standards defined in Title 18-B, sections 802 to 807 and chapter 9, subject to periodic approval of the investment program by the board.

[ 2003, c. 618, Pt. B, §2 (AMD); 2003, c. 618, Pt. B, §20 (AFF) .]

4. Prohibitions. In addition to the limitations of section 18 and except as otherwise provided, no trustee and no employee of the board of trustees may:

A. Have any direct interest in the gains or profits of any investment made by the board; [1985, c. 801, §§5, 7 (NEW).]

B. Directly or indirectly, for himself or as an agent, in any manner, use the gains or profits of any investment made by the board except to make whatever current and necessary payments are authorized by the board; or [1985, c. 801, §§5, 7 (NEW).]

C. Become an endorser, surety or obligor for money loaned to or borrowed from the board. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 193, §§1,2 (AMD). 1991, c. 528, §P2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §P2 (AMD). 2003, c. 618, §B2 (AMD). 2003, c. 618, §B20 (AFF). 2007, c. 491, §84 (AMD).



5 §17154. Administration of funds

1. Custodian.

[ 2007, c. 249, §16 (RP) .]

2. Budget estimates. The board shall submit budget estimates of contributions required to fund benefits for state employees and teachers to the State Budget Officer in accordance with section 1665, except that after July 1, 1995, the board may not submit estimates of contributions required to pay premiums for health insurance for retired state employees and retired teachers.

[ 1995, c. 368, Pt. G, §7 (AMD) .]

3. Combination or elimination of funds. On the advice of the actuary of the retirement system, the board may combine or eliminate all or any parts of the funds set forth in this subchapter, except that any combination or elimination may not impair the actuarial valuations.

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Payment upon vouchers.

[ 2007, c. 249, §17 (RP) .]

5. Payment of employer charges for state employees. For state employees, on every payroll from which retirement contributions are deducted or picked up, the State Controller shall cause a charge to be made to each department of the State in order to pay employer costs.

A. The charge shall be a percentage, to be predetermined by the actuary and approved by the board, of the total earnable compensation of members appearing on the payroll of each department. [1987, c. 739, §§5, 48 (AMD).]

B. The amount or amounts shall be credited to the appropriate funds as listed in this subchapter. [1985, c. 801, §§5, 7 (NEW).]

[ 1987, c. 739, §§5, 48 (AMD) .]

6. Payment of employer charges for teachers. For teachers, percentage rates to be predetermined by the actuary and approved by the board must be applied to the total earnable compensation of members covering the most recent school year preceding the preparation of the biennial budget.

A. The resulting amount must be appropriated and credited to the appropriate funds. [2007, c. 240, Pt. U, §6 (AMD).]

B. Notwithstanding this section, the employer retirement costs and administrative operating expenses related to the retirement programs applicable to those teachers whose funding is provided from federal grants or through federal reimbursement must be paid by local school systems from those federal funds. [2007, c. 491, §85 (AMD).]

C. Notwithstanding this section, the employer retirement costs and administrative operating expenses related to the retirement program applicable to those teachers who are permitted to continue to accrue service credit while on a one-year leave of absence and participating in the education of prospective teachers by teaching and supervising students enrolled in college-level teacher preparation programs in this State must be paid from funds provided by the college employing the teacher during that year. [2007, c. 491, §85 (AMD).]

D. Notwithstanding this section, the employer retirement costs and administrative operating expenses related to the retirement program applicable to a teacher who is permitted to continue to accrue service credit while on a leave of absence and serving as President of the Maine Education Association must be paid from funds provided by the Maine Teachers Association. For purposes of this paragraph, in computing the employer cost, "earnable compensation" means the amount that the teacher would have earned if the teacher had remained in a teaching position. [2007, c. 491, §85 (AMD).]

E. Notwithstanding this section, the employer retirement costs and administrative operating expenses related to the retirement program applicable to those teachers whose funding is provided directly or through reimbursement from private or public grants must be paid by local school systems from those funds. "Public grants" does not include state or local funds provided to school administrative units under Title 20-A, chapters 315 and 606-B. [2007, c. 491, §85 (AMD).]

F. Notwithstanding this section, effective September 1, 1993, the employer retirement costs and administrative operating expenses related to the retirement program, less the unfunded liability, that are applicable to a teacher who is permitted to continue to accrue service credit while on released time and serving as president of a recognized or certified collective bargaining agent representing teachers must be paid from funds provided by the collective bargaining agent or school administrative unit. For purposes of this paragraph, in computing the employer cost, "earnable compensation" means the amount that the teacher would have earned if the teacher had remained in a teaching position. [2007, c. 491, §85 (AMD).]

G. Notwithstanding this section, beginning in fiscal year 2013-14, the employer retirement costs that are applicable to the normal cost of retirement for a teacher must be included in the total allocation in accordance with Title 20-A, chapter 606-B for the school administrative unit that employs the teacher. [2013, c. 368, Pt. C, §1 (NEW).]

H. Notwithstanding this section, beginning in fiscal year 2013-14, the employer retirement costs and administrative operating expenses related to the retirement programs applicable to those teachers employed by school administrative units, as defined in Title 20-A, section 1, subsection 26, whose funding is provided from local and state funds must be paid by local school administrative units. [2013, c. 368, Pt. C, §1 (NEW).]

I. Notwithstanding this section, beginning in fiscal year 2013-14, the employer retirement costs and administrative operating expenses related to the retirement programs applicable to those teachers employed by private schools, as defined in Title 20-A, section 1, subsection 22, must be paid by the private school. [2013, c. 368, Pt. C, §1 (NEW).]

[ 2013, c. 368, Pt. C, §1 (AMD) .]

7. Payment of employer charges for participating local district employees. Employer charges for participating local district employees are governed by sections 18301 to 18303.

[ 1985, c. 801, §§5, 7 (NEW) .]

8. Transfers among funds. When considered necessary by the executive director for the efficient administration of the retirement system, he may make transfers among the various funds of the system set forth in this subchapter in accordance with accepted accounting and actuarial principles.

[ 1987, c. 256, §5 (NEW) .]

9. Improper application of statutes. Notwithstanding the other provisions of this section, additional actuarial and administrative costs resulting from omissions or misrepresentations by an employer as to a member's earnings, service or service credits or from improper application of retirement system statutes or rules regarding earnings, service or service credits must be charged to and paid by the employer that omitted information, provided misinformation or improperly applied the statutes or rules, unless the omission, misrepresentation or improper application results from erroneous information provided by the retirement system. The employer is liable for amounts not recovered from the retiree and for costs incurred by the retirement system in resolving problems caused by the employer's actions and in addition may be subject to administrative fees, penalties and interest under section 17105, subsection 5. For purposes of this subsection, "employer" means any department of State Government, school administrative unit or participating local district.

[ 1993, c. 595, §5 (AMD) .]

10. Payment of additional actuarial costs incurred by the retirement system due to early retirement incentives. Notwithstanding the other provisions of this section, additional actuarial and reasonable administrative costs that result from the early retirement of a member offered a retirement incentive by an employer must be paid by the employer that offered and provided the incentive pursuant to section 17159. For purposes of this subsection, "early retirement" has the same meaning as in section 17159, subsection 1.

[ 1995, c. 541, §2 (RPR) .]

11. Payment of actuarial cost of excess increase in earnable compensation. Notwithstanding the other provisions of this section, the employer may pay to the retirement system the cost of the actuarial liability resulting from any increase in earnable compensation for any year within the 3-year period used in determining average final compensation that exceeds the prior year's earnable compensation by more than 5% or, if it would result in a lesser additional actuarial liability, any increase in earnable compensation over a total increase of 10% during the 3-year period. The retirement system shall calculate the cost of the additional actuarial liability for each member when calculating the retirement benefit for that member at retirement. The cost must be paid in accordance with this subsection.

A. For state employees, the State Controller shall establish an account from which payments required by section 17001, subsection 13, paragraph C must be made. At the time any collective bargaining agreement is funded, funds must be appropriated to this account to pay for the anticipated cost of any increases over the limits established in section 17001, subsection 13, paragraph C that may result from the provisions of that agreement. When the additional actuarial liability is incurred with respect to a retiring state employee, the retirement system shall bill the State Controller for the cost and the State Controller shall transfer to the retirement system the amount billed. [1993, c. 410, Pt. L, §27 (NEW).]

B. For teachers, the cost must be paid by the school administrative unit that provides an increase over the limits established in section 17001, subsection 13, paragraph C. If the school administrative unit has agreed to pay the cost of the additional actuarial liability, the retirement system shall bill the school administrative unit for the cost, which must be paid by the school administrative unit within 60 days of its receipt of the bill. If the retirement system does not receive payment within 60 days, the system shall notify the State Controller, who shall immediately reduce the school administrative unit's general purpose aid by the amount billed plus interest applied as of the 60th day and transfer the total amount of the reduction to the retirement system. If the general purpose aid payable at the time to the school administrative unit is insufficient to pay the entire amount of the reduction, general purpose aid payable to the school administrative unit in the future must be reduced until the entire amount of the reduction, plus any additional accrued interest, has been transferred to the retirement system. [1993, c. 410, Pt. L, §27 (NEW).]

C. The retirement system shall provide information with the bill to the employer stating the basis on which the cost billed was calculated and showing the calculations. If the State Controller or school administrative unit questions the cost, its basis or the calculations, the retirement system shall promptly respond and, if necessary, meet with the State Controller or school administrative unit to resolve any dispute. [1993, c. 410, Pt. L, §27 (NEW).]

This subsection does not apply to excess increases resulting from compensation paid prior to July 1, 1993, from compensation paid in accordance with an individual employment contract executed prior to July 1, 1993 or collective bargaining agreement executed or ratified in its final form by final vote of one party to the agreement prior to July 1, 1993 for the initial term of that contract or agreement or from other action by the governing body of the school administrative unit in effect on July 1, 1993. In addition, this subsection does not apply to increases granted to state employees during fiscal years 1993-94 and 1994-95.

[ 1993, c. 580, §2 (AMD); 1993, c. 580, §3 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §5 (AMD). 1987, c. 739, §§5,48 (AMD). 1989, c. 491, §2 (AMD). 1991, c. 360, §3 (AMD). 1991, c. 857, §1 (AMD). P&SL 1993, c. 67, §1 (AMD). 1993, c. 387, §A7 (AMD). 1993, c. 410, §§L26,27 (AMD). 1993, c. 482, §3 (AMD). 1993, c. 580, §2 (AMD). 1993, c. 580, §3 (AFF). 1993, c. 595, §5 (AMD). 1995, c. 368, §G7 (AMD). 1995, c. 462, §A14 (AMD). 1995, c. 471, §§2,3 (AMD). 1995, c. 541, §2 (AMD). 2003, c. 504, §B1 (AMD). 2005, c. 2, §D1 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2007, c. 240, Pt. U, §6 (AMD). 2007, c. 249, §§16, 17 (AMD). 2007, c. 491, §85 (AMD). 2013, c. 368, Pt. C, §1 (AMD).



5 §17155. Special resolves

If and when any special resolve or other legislation described in section 17103, subsection 10, is enacted by the Legislature, the entire actuarial costs of benefits granted shall be fully funded by act of the same Legislature which enacts the special resolve or other legislation. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17156. Rate of interest (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18)

The board shall, from time to time, by order, set the rate of regular interest at a percent rate compounded periodically determined by the board to be equitable, both to members and to the taxpayers of the State. [1985, c. 95, §1 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §1 (AMD). 1991, c. 619, §5 (AMD). 1991, c. 619, §18 (AFF).



5 §17156. Rate of interest (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18)

The board shall, from time to time, by order, set the rate of regular interest at a percent rate compounded periodically determined by the board to be equitable, both to members and to the taxpayers of the State, provided that the interest credited to a member with less than 10 years of creditable service on contributions related to compensation for service rendered as a part-time, seasonal or temporary employee after December 31, 1991 must at least equal the yield of a 10-year United States treasury bond on the last business day of the previous calendar year reduced by administrative expenses. [1991, c. 619, §5 (AMD); 1991, c. 619, §18 (AFF).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §1 (AMD). 1991, c. 619, §5 (AMD). 1991, c. 619, §18 (AFF).



5 §17157. Interest and dividend credits

All interest and dividends earned on the funds of the retirement system shall be credited to the Retirement Allowance Fund. [1985, c. 801, §§ 5, 7 (NEW).]

1. Transfer to Members' Contribution Fund. The board shall periodically allow regular interest on the individual accounts of members in the Members' Contribution Fund and shall transfer those amounts from the Retirement Allowance Fund to the Members' Contribution Fund.

[ 1989, c. 95, §2 (AMD) .]

2. Transfer to Survivors' Benefit Fund.

[ 2007, c. 249, §18 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §2 (AMD). 2007, c. 249, §18 (AMD).



5 §17158. Full funding

Upon full funding of the accrued unfunded reserves of any program of the Maine Public Employees Retirement System, the board of trustees may reduce employer contributions to the level required to maintain proper funding of earned benefits. The board of trustees may also seek legislative action to reduce employee contributions or pick-up contributions established by this Part. [2007, c. 491, §86 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§6,48 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §86 (AMD).



5 §17159. Early retirement incentive costs

When an employee retires prior to normal retirement age and receives from the employer any significant monetary or nonmonetary payment or award in connection with the employee's retirement, the employer must, prior to the effective date of the employee's retirement, demonstrate that the payment or award is not a retirement incentive or pay the additional actuarial and reasonable administrative costs of the employee's early retirement. [1995, c. 541, §3 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Early retirement" means retirement before normal retirement age with a reduced retirement benefit as provided by section 17851-A, subsection 4, section 17852, subsection 3 or 3-A or subsection 10, paragraph C or C-1; section 17857, subsection 3-A; section 18452, subsection 3; or section 18462, subsection 3. [2007, c. 249, §19 (AMD).]

B. "Employer" means, in the case of a member who is a state employee, the department of State Government by which the member was last employed prior to retirement; in the case of a member who is a teacher, the local school administrative unit by which the member was last employed prior to retirement; and in the case of a member who is an employee of a participating local district, the district by which the member was last employed prior to retirement. [1995, c. 541, §3 (NEW).]

[ 2007, c. 249, §19 (AMD) .]

2. Criteria for identifying an early retirement incentive. A payment or award in connection with retirement is an incentive for early retirement for which the employer offering the incentive is responsible for the additional costs pursuant to section 17154, subsection 10 if all the criteria established in this subsection are met:

A. The payment or award is intended to induce the member's early retirement; [1995, c. 541, §3 (NEW).]

B. The payment or award is a one-time, time-limited or occasional offer outside the employer's regular benefit program; [1995, c. 541, §3 (NEW).]

C. The payment or award is not part of a longevity-based employee retention program; and [1995, c. 541, §3 (NEW).]

D. The payment or award is not made pursuant to a collective bargaining agreement for the initial term of that agreement if that agreement is executed or ratified in its final form by final vote of at least one of the parties to the agreement prior to July 1, 1993. [1995, c. 541, §3 (NEW).]

[ 1995, c. 541, §3 (NEW) .]

3. Employer provides information. If a member retires prior to normal retirement age and receives a significant monetary or nonmonetary payment or award in connection with the retirement, prior to the effective date of the member's retirement or, if a payment or award that was not known or anticipated prior to retirement is given after retirement, within 7 business days of the date upon which the payment or award is given, the employer must provide the following information to the retirement system:

A. Documents demonstrating that any of the criteria established in subsection 2 is not met. By way of example and not limitation, such documents include collective bargaining agreements, whether principal agreements, side agreements or memoranda of agreement or understanding; records of official actions by the employer; relevant rules or policies of the employer; records of prior or contemporaneous relevant retirements of employees of the employer; notices, memoranda or other communications from the employer to employees regarding retirement; and correspondence between the employer and an employee, employees or employee representatives concerning retirement; and [1995, c. 541, §3 (NEW).]

B. Certification on a form provided by the retirement system and signed by the employer, or the responsible officer of the employer on the employer's behalf, that the payment or award does not meet the criteria established in subsection 2 and is not an action or practice causing or encouraging early retirement. [1995, c. 541, §3 (NEW).]

[ 1995, c. 541, §3 (NEW) .]

4. Early Retirement Incentives Review Panel.

[ 1999, c. 668, §55 (RP) .]

5. Panel determinations.

[ 1999, c. 668, §56 (RP) .]

6. Panel decision.

[ 1999, c. 668, §56 (RP) .]

7. Reconsideration; final decision.

[ 1999, c. 668, §56 (RP) .]

8. Employer payment for costs resulting from early retirement incentives. Employer payment for costs resulting from early retirement incentives are governed by this section pursuant to section 17154, subsection 10.

A. The additional actuarial costs that result from the early retirement of a member who has received an early retirement incentive must be paid to the retirement system by the employer as provided in this paragraph.

(1) The retirement system shall determine the additional actuarial costs for which the employer is liable in individual situations as follows:

(a) First, the annual retirement benefit payable to the member upon the member's early retirement date must be calculated in accordance with the governing provisions of the retirement system statutes and rules;

(b) Second, the annual retirement benefit that would be payable to the member on a fully actuarially reduced basis must be calculated in accordance with the actuarial equivalent early retirement reduction factors prescribed by the retirement system's consulting actuary and approved by the board;

(c) Third, the retirement benefit calculated in division (b) must be subtracted from the retirement benefit calculated in division (a); and

(d) Fourth, a present-value factor must be applied to the amount determined in division (c) to convert the annual benefit amount to a lump sum present-value dollar amount. This amount represents the additional actuarial cost resulting from the early retirement of a member who has been offered a retirement incentive.

(2) The retirement system shall bill the employer of retiring members who will receive or have received early retirement incentives for the additional actuarial costs as determined by the retirement system in subparagraph (1). The bill must be accompanied by a statement of the basis of the costs identified in the bill and the supporting calculations.

(3) All determinations of additional actuarial costs are subject to recalculation upon the actual retirement of the member and upon any subsequent recalculation of the member's early retirement benefit due to misreporting of member-specific information, error or any direction by the board to recalculate a member's benefit. Any resulting change in additional actuarial costs must be paid or refunded, as appropriate, to the employer. Any administrative costs for recalculation of additional actuarial costs that is caused by actions of the employer must be paid by the employer. [1995, c. 541, §3 (NEW).]

B. The reasonable administrative costs that result from the early retirement of a member who has received a retirement incentive must be paid to the retirement system by the employer as provided in this paragraph.

(1) Subject to review and approval by the board, the executive director shall establish and may revise from time to time an administrative processing fee to determine the member-specific additional actuarial costs relating to an early retirement incentive for which the employer is liable. The fee must be based on the time required for making such determinations, must be reasonable and may not be set at a level that requires the retirement system's members and employers as a whole to subsidize the cost of a determination. The fee must be paid before the retirement system determines the member-specific additional actuarial costs.

(2) The employer must pay any additional actual administrative costs for member-specific information at an hourly administrative cost rate for the retirement system plus the retirement system's actual costs related to actuarial and legal services. Subject to review and approval by the board, the executive director shall establish and may from time to time revise the administrative cost rate.

(3) The employer must be billed for any actual administrative costs beyond the processing fee. If the member is already receiving a retirement benefit or preliminary benefit when the employer is billed for administrative costs, the employer must also be charged interest as a cost and must pay interest retroactive to the member's effective date of retirement. The bill must be accompanied by a statement of the basis of the administrative costs. [1995, c. 541, §3 (NEW).]

C. For early retirement incentives granted between July 1, 1993 and March 15, 1996, the employer must pay the amount calculated under paragraphs A and B plus interest due to the retirement system in accordance with a payment schedule not to exceed 10 years. For early retirement incentives granted after March 15, 1996, the employer must pay the amount calculated under paragraphs A and B to the retirement system within 30 days of receipt of the bill. [1995, c. 541, §3 (NEW).]

D. If the employer or the member disputes the determination that additional actuarial costs must be paid by the employer, the amount of the additional actuarial costs or the amount of actual administrative costs, an appeal may be brought pursuant to section 17451 and Chapter 702 of the board's rules. [1995, c. 541, §3 (NEW).]

E. Interest must be charged by the retirement system and must be paid by the employer on all overdue amounts pertaining to the processing fee, additional actuarial costs and administrative costs. In addition, an employer who fails to pay is liable for penalties on a case-by-case basis as recommended by the executive director and approved by the board and shall pay all of the retirement system's costs associated with collection of amounts overdue and enforcement of the provisions of this section. [1995, c. 541, §3 (NEW).]

[ 1995, c. 541, §3 (NEW) .]

SECTION HISTORY

1995, c. 541, §3 (NEW). 1997, c. 651, §4 (AMD). 1999, c. 668, §§55,56 (AMD). 1999, c. 731, §CC2 (AMD). 2007, c. 249, §19 (AMD).



5 §17160. Minimum level of employer contribution

1. Portion of employer contribution. Beginning in fiscal year 2002-03 and continuing until the unfunded liabilities of the State Employee and Teacher Retirement Program attributable to state employees and teachers, as defined in the Constitution of Maine, Article IX, Section 18-B, are retired, within the term provided in Section 18-B or within any shorter term provided by statute, the portion of the employer contribution amount devoted to paying the unfunded liabilities of the program attributable to state employees and teachers may not be less than the amount paid for that purpose during the immediately preceding fiscal year.

A. In circumstances in which the unfunded liability amount to be paid in a given year would be less than the amount paid in the immediately preceding year, the Board of Trustees of the Maine Public Employees Retirement System shall request the system's actuary to recommend a methodology to adjust program funding in order to realize payment of the required amount. The methodology for adjustment must be actuarially sound in itself and may not jeopardize the actuarial soundness of the program or its funding. [2007, c. 491, §87 (AMD).]

B. If the system's actuary determines pursuant to paragraph A that no methodology meeting the requirements of this subsection can be identified, then the requirement that the unfunded liability payment in a given year may not be less than the amount paid in the immediately preceding fiscal year applies only to the General Fund portion of the unfunded liability payment. A General Fund appropriation in the amount of the difference between the General Fund portions of the unfunded liability payment in the 2 years in question must be sought. [2001, c. 707, §1 (NEW).]

[ 2007, c. 491, §87 (AMD) .]

SECTION HISTORY

2001, c. 707, §1 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §87 (AMD).






Article 2: MEMBERS' CONTRIBUTION FUND

5 §17201. Establishment

The Members' Contribution Fund is established and it shall contain accumulated contributions deducted from the compensation of members. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17202. Deduction adjustments

In order to facilitate the making of deductions, the board may modify the deduction required of any member by an amount that does not exceed 1/10 of 1% of the member's annual rate of earnable compensation. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17203. Payroll deduction

1. Certification and deduction. The board shall certify to the chief administrative officer of each department, school and participating local district and the chief administrative officer shall cause to be deducted from the compensation of each member on each payroll of the department, school or participating local district for each payroll period, the appropriate percentage of earnable compensation to be contributed.

A. Amounts deducted from the compensation of state employees must be credited to the State Employee and Teacher Retirement Program in the same manner and at the same time that employer charges are credited to that program as provided by section 17154, subsection 5. [2007, c. 491, §88 (AMD).]

B. Amounts deducted from the compensation of teachers must be paid to the State Employee and Teacher Retirement Program by the chief administrative officer of each school administrative unit monthly in accordance with rules of the board. Delinquent payments due under this paragraph:

(1) May be subject to a late fee as directed by the board and interest at a rate, to be set by the board and paid by the school administrative unit, not to exceed regular interest by 5 or more percentage points;

(2) May be recovered by action in a court of competent jurisdiction against the school administrative unit; or

(3) May, at the request of the retirement system, be deducted from any other money payable to that school administrative unit. [2007, c. 491, §88 (AMD).]

C. Payment of members' contributions to the Participating Local District Retirement Program by participating local districts is governed by sections 18301 to 18303. [2007, c. 491, §88 (AMD).]

[ 2007, c. 491, §88 (AMD) .]

2. Manner of deduction. The amounts deducted under subsection 1, when deducted, shall be:

A. Paid into the Members' Contribution Fund; and [1985, c. 801, §§ 5, 7 (NEW).]

B. Credited to the individual account of the member from whose compensation the deduction was made. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Member's consent. It is deemed that every member has consented to allow the chief administrative officer of the member's department, school or participating local district to make deductions from the member's compensation or to make pick-up contributions to satisfy the member's required contribution to the applicable retirement program.

[ 2007, c. 491, §89 (AMD) .]

4. Discharge of claims. Payment of compensation to a member, minus the adjustment to compensation resulting from a deduction or employer pick-up contributions under this section, shall be a complete discharge of all claims and demands based on the services rendered by the member during the period covered by the payment, except for any claims or demands for the benefits provided under this Part.

[ 1987, c. 739, §§7,48 (AMD) .]

5. Reduction of minimum compensation. The deductions under this section shall be made notwithstanding that the minimum compensation provided for by law for any member is reduced by the deduction.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§7,48 (AMD). 1989, c. 95, §3 (AMD). 1991, c. 185, §1 (AMD). 2007, c. 491, §§88, 89 (AMD).



5 §17204. Contributions on member's own account

Any member in service may make contributions on his own account, in addition to the employee contributions required under this Part, to the Members' Contribution Fund, at a rate not in excess of 10% of earnable compensation for the purpose of increasing the amount of payment of the member's retirement allowance under any service retirement provision of this Part. [1985, c. 801, §§ 5, 7 (NEW).]

1. Rules. The board shall adopt rules governing this right of members to make additional contributions.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Exception to 10% rule. Any member in service on January 1, 1976, and ineligible to make contributions under sections 17754, 17763 and 18354 because of the amendments of the predecessors of those sections by Public Law 1975, chapter 622, may make whatever additional contributions, at a rate in excess of 10% of earnable compensation, as are necessary to provide an increased retirement allowance equal to any benefits to which the member would have been entitled under the predecessors of sections 17754, 17763 and 18354, as in effect immediately before January 1, 1976.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Limitation. This section shall not be applicable to any member who has not begun increased contributions under this section before January 1, 1990.

[ 1989, c. 95, §4 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §4 (AMD).



5 §17205. Transfers of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §5A (RP).



5 §17206. Statement of account

The executive director shall furnish to each member of the retirement programs of the retirement system, upon request, a statement showing the amount of accumulated contributions to the member's credit in the member's individual account in the Members' Contribution Fund. [2007, c. 491, §90 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §90 (AMD).






Article 3: RETIREMENT ALLOWANCE FUND

5 §17251. Establishment

The Retirement Allowance Fund is established in which must be accumulated all reserves required for the payment of benefits under this Part, other than reserves in the Members' Contribution Fund. [2007, c. 249, §20 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 409, §§4,12 (AMD). 2007, c. 249, §20 (AMD).



5 §17252. Employer contribution

On account of each member, the State and each participating local district shall pay annually into the Retirement Allowance Fund an amount equal to a certain percentage of the annual earnable compensation of employees. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17253. Employer contribution rate

The percentage rate of the employer contribution, described in section 17252, to be known as the "employer contribution rate," is fixed on the basis of the assets and liabilities of the retirement programs of the Maine Public Employees Retirement System as shown by actuarial valuation. [2007, c. 491, §91 (AMD).]

1. Computation. The employer contribution rate is determined as the percentage of the members' earnable compensation payable during the members' periods of membership required to provide the difference between the total liabilities for retirement allowances, survivors' benefits and disability retirement benefits not provided by the members' accumulated contributions and the amount of the assets in the Retirement Allowance Fund.

[ 2007, c. 249, §21 (AMD) .]

2. Manner of determination. The employer contribution rate shall be determined after each valuation based on actuarial assumptions adopted by the board and shall continue in force until a new valuation is made.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Components of unfunded liability contribution. The annual valuation report prepared by the actuary in accordance with section 17107 must include identification of the impact on the employer contribution rate of any excess General Fund revenues transferred to the Retirement Allowance Fund pursuant to section 1532.

[ 2005, c. 2, Pt. A, §10 (AMD); 2005, c. 2, Pt. A, §14 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§8,48 (AMD). 1995, c. 464, §15 (AMD). 2005, c. 2, §A10 (AMD). 2005, c. 2, §A14 (AFF). 2007, c. 249, §21 (AMD). 2007, c. 491, §91 (AMD).



5 §17254. Minimum state contribution

The aggregate payment by the State into the Retirement Allowance Fund for state employees and teachers must be at least sufficient, when combined with the amount in the Retirement Allowance Fund, to provide the benefits payable out of the fund and the administrative operating expenses of the Maine State Retirement System during the current year. [2007, c. 240, Pt. U, §7 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 240, Pt. U, §7 (AMD).






Article 4: EXPENSE FUND

5 §17301. Establishment

The Expense Fund is established to which shall be credited all money provided by the State and the participating local districts to pay the administrative expenses of the retirement system and from which shall be paid all the expenses necessary to the administration and operation of the retirement system. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17302. Administration of fund

1. Payment. Biennially the board shall estimate the amount of money which is deemed necessary to be paid into the Expense Fund during the upcoming biennium to provide for the expenses of operation of the retirement system and the State shall pay that amount to the Expense Fund for that purpose.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Unexpended balance. Any unexpended balance may not lapse but shall constitute a continuous carrying account.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).






Article 5: SURVIVORS' BENEFIT FUND

5 §17351. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 249, §22 (RP).



5 §17352. Survivors' contribution (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 249, §22 (RP).



5 §17353. Survivors' contribution rate (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 249, §22 (RP).






Article 6: STATE RETIREE HEALTH INSURANCE FUND

5 §17401. Establishment and limitation of fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1995, c. 368, §G8 (AMD). 2007, c. 249, §23 (RP).



5 §17402. Payment of premium (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1995, c. 368, §G9 (AMD). 2007, c. 249, §23 (RP).






Article 7: STATE RETIRED TEACHERS' HEALTH INSURANCE FUND

5 §17411. Establishment and limitation of fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 450, §§1,3 (NEW). 1995, c. 368, §G11 (AMD). 2007, c. 249, §24 (RP).



5 §17412. Payment of premium (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 450, §§1,3 (NEW). 1995, c. 368, §G12 (AMD). 2007, c. 249, §24 (RP).






Article 8: DISABILITY RETIREMENT BENEFIT FUND

5 §17421. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 409, §§5,12 (NEW). 2007, c. 249, §25 (RP).



5 §17422. Disability contribution (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 409, §§5,12 (NEW). 2007, c. 249, §25 (RP).



5 §17423. Disability contribution rate (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 409, §§5,12 (NEW). 2007, c. 249, §25 (RP).






Article 9: RETIREE HEALTH INSURANCE POST-EMPLOYMENT BENEFITS INVESTMENT TRUST FUND

5 §17431. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 240, Pt. RRR, §2 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Administrative and Financial Services.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

2. Investment trust fund. "Investment trust fund" means the Retiree Health Insurance Post-employment Benefits Investment Trust Fund established in section 17432.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

3. Assets of the investment trust fund. "Assets of the investment trust fund" means the funds appropriated or otherwise provided to fund the investment trust fund, together with the interest, earnings and returns on the funds.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

4. Investment trust fund agreement. "Investment trust fund agreement" means the trust agreement to be entered into by the State and the trustees of the investment trust fund.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

5. System. "System" means the Maine State Retirement System.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17432. Establishment

1. Investment trust fund established. The Retiree Health Insurance Post-employment Benefits Investment Trust Fund is established as an irrevocable trust for the sole purpose of holding and investing funds appropriated or otherwise provided to the investment trust fund for the benefit of the Irrevocable Trust Fund for Other Post-employment Benefits established in section 286-B with respect to the State's liabilities for retiree health benefits. The purpose of accumulating assets in this investment trust fund is to provide funding of the State's unfunded liability obligations for retiree health benefits. The Legislature has no authority or power to divert any of the assets of the investment trust fund to use for any other purpose.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

2. Date of establishment. The date of establishment of the investment trust fund is July 1, 2007.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

3. Trustees. The trustees of the investment trust fund are the members of the Board of Trustees of the Maine State Retirement System.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17433. Statutory references

Notwithstanding that Article 9 is placed in the Maine Revised Statutes in Part 20, chapter 421, subchapter 4, any reference to "Part," "in this Part," "under this Part" or similar wording in Part 20 is inapplicable to every provision in this article. Article 9 stands apart from all other provisions of this Part except by explicit reference. [2007, c. 240, Pt. RRR, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17434. Administration of investment trust fund

1. Administration. The trustees of the investment trust fund may delegate to the Executive Director, Chief Investment Officer or other staff of the system as appropriate the responsibility to carry out, as directed by the trustees of the investment trust fund, the administration of the investment trust fund and its investment and disbursement activities.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

2. Expenses. Associated administrative costs and expenses attributable to the investment trust fund must be charged to the investment trust fund.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17435. Duties of the trustees of the investment trust fund

The trustees of the investment trust fund have the following duties. [2007, c. 240, Pt. RRR, §2 (NEW).]

1. Manage assets. The trustees of the investment trust fund shall hold, invest, reinvest and manage assets appropriated to the investment trust fund and all other assets of the investment trust fund for the sole benefit of the Irrevocable Trust Fund for Other Post-employment Benefits established in section 286-B and may not encumber, invest, divest or disburse the funds for any other purpose. The trustees of the investment trust fund have full power to hold, purchase, sell, assign, transfer and dispose of any such assets and investments and will provide for all necessary services with respect to such assets.

The primary goals of the investment trust fund are the preservation and growth of principal in accordance with long-term investment assumptions established from time to time by the Board of Trustees of the Maine State Retirement System for the defined benefits plans of the system, as considered appropriate by the trustees of the investment trust fund.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

2. Investment policy. Except as provided in subsection 3, the trustees of the investment trust fund shall determine and revise as necessary an appropriate investment trust fund investment policy, including but not limited to provisions for asset allocation and investment strategy. This policy must take into account the following factors as established by the trustees of the Irrevocable Trust Fund for Other Post-employment Benefits established in section 286-B, subsection 2 and as may be revised in the investment trust fund agreement from time to time:

A. A long-term time horizon for the assets of the investment trust fund; [2007, c. 240, Pt. RRR, §2 (NEW).]

B. A funding plan; and [2007, c. 240, Pt. RRR, §2 (NEW).]

C. A projected disbursement schedule that does not begin before the year 2027. [2007, c. 240, Pt. RRR, §2 (NEW).]

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

3. Transfer of funds before policy established. Any funds transferred to the investment trust fund prior to the establishment of the investment policy in subsection 2 must be held and transitionally invested in a prudent manner as determined by the trustees of the investment trust fund.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

4. Investment and management of assets. The trustees of the investment trust fund shall invest and manage the assets of the investment trust fund in accordance with the requirements of subsections 1 and 2 and with the reasonable care, skill and expertise of a prudent investor.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

5. Investment expenses. The trustees of the investment trust fund may incur reasonable investment expenses payable from the assets of the investment trust fund, including but not limited to services of investment managers, investment consultants, actuaries, investment counsel, banks and trust companies and other investment professionals or advisors as they consider necessary and prudent in determining investment policy, in investing funds and in liquidating assets.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

6. Disbursement of funds. The trustees of the investment trust fund may disburse funds from the investment trust fund only to the Irrevocable Trust Fund for Other Post-employment Benefits as established in section 286-B, subsection 2. The trustees of the Irrevocable Trust Fund for Other Post-employment Benefits must present jointly a lawful payment order. The trustees of the investment trust fund have no responsibility to ensure that the stated use or actual use by the trustees of the Irrevocable Trust Fund for Other Post-employment Benefits of such money is to fund retiree health benefits. The trustees of the investment trust fund's duties under the investment trust fund are discharged by disbursing money under the terms of this subsection.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

7. Report. The trustees of the investment trust fund shall provide annually a report to the State, the trustees of the Irrevocable Trust Fund for Other Post-employment Benefits established in section 286-B, subsection 2 and the joint standing committee of the Legislature having jurisdiction over the system and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. The trustees of the investment trust fund shall provide quarterly to the trustees of the Irrevocable Trust Fund for Other Post-employment Benefits a report of the performance of the investment trust fund.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17436. Liability and immunity of trustees of the investment trust fund

1. Limited liability of trustees of the investment trust fund. A trustee of the investment trust fund is not:

A. Personally liable for any liability, loss or expense suffered by the investment trust fund, unless such a liability, loss or expense arises out of or results from the willful misconduct or intentional wrongdoing of that trustee of the investment trust fund; [2007, c. 240, Pt. RRR, §2 (NEW).]

B. Responsible for the adequacy of the investment trust fund to meet and discharge any obligation; or [2007, c. 240, Pt. RRR, §2 (NEW).]

C. Required to take action to enforce the payment of any contribution or appropriation to the investment trust fund. [2007, c. 240, Pt. RRR, §2 (NEW).]

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

2. Immunity of trustees of the investment trust fund. The trustees of the investment trust fund are immune from suit on any and all tort claims seeking recovery of damages to the same extent as governmental entities under the Maine Tort Claims Act.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

3. Legal representation and defense of trustees of the investment trust fund. The Attorney General is legal counsel to the trustees of the investment trust fund and shall represent and defend the trustees of the investment trust fund, as a group and individually, in connection with any claim, suit or action at law arising out of the performance or nonperformance of any actions related to the investment trust fund to the same extent as provided for governmental entities in the Maine Tort Claims Act.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

4. Performance of essential governmental functions. The exercise of the powers conferred by this article is held to be the performance of essential governmental functions.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17437. Exemption from taxation

The money in the investment trust fund is exempt from any state, county or municipal tax in the State. [2007, c. 240, Pt. RRR, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17438. Reporting requirements under Governmental Accounting Standards Board

The system and trustees of the investment trust fund have no obligation to comply with reporting requirements related to the investment trust fund under Governmental Accounting Standards Board Statement Number 43, Financial Reporting for Postemployment Benefit Plans Other Than Pension Plans, or Governmental Accounting Standards Board Statement Number 45, Accounting and Financial Reporting by Employers for Postemployment Benefits Other Than Pensions. The State is obligated to comply with the reporting requirements under Governmental Accounting Standards Board Statement Number 43 and Governmental Accounting Standards Board Statement Number 45. The system shall account for the assets of the investment trust fund in its annual financial statements. [2007, c. 240, Pt. RRR, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17439. Information for administrative or judicial proceedings

If information regarding the investment trust fund is required from the system or the trustees of the investment trust fund for an administrative or judicial proceeding, the party seeking the information must file a written request for that information with the Executive Director of the Maine State Retirement System. The Executive Director or the executive director's designee shall make a certified response to that request within 30 days and the certified response is admissible as evidence in any administrative or judicial proceeding. A subpoena or other form of discovery directed at obtaining the information may not be issued nor may employees of the system be required to testify on the subjects covered by the certified response unless there is an express finding by an administrative agency or a court that there is a compelling necessity to permit further discovery or to require testimony. The Executive Director shall notify the trustees of the Irrevocable Trust Fund for Other Post-employment Benefits established in section 286-B, subsection 2 immediately of any request for information, subpoena or other form of discovery. [2007, c. 240, Pt. RRR, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).









Subchapter 5: APPEALS

5 §17451. Appeals

1. Decision of executive director. Any person aggrieved by a decision or ruling of the executive director may appeal the decision or ruling to the board.

A. To appeal a person must apply in writing to the board within 30 days after receiving written notice of the executive director's decision or ruling. [1985, c. 801, §§ 5, 7 (NEW).]

B. In any appeal proceeding, the board may investigate and consider all issues of fact or law, including the reasons for the decision or ruling of the executive director. [1985, c. 801, §§ 5, 7 (NEW).]

C. The appeal proceeding is an adjudicatory proceeding within the meaning of chapter 375, subchapter IV. [1985, c. 801, §§ 5, 7 (NEW).]

D. The board shall complete the appeal proceeding within 90 days of receiving the written application for appeal. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Decision of board. Any person aggrieved by a decision or ruling of the board in an adjudicatory proceeding is entitled to judicial review of the decision or ruling in accordance with chapter 375, subchapter VII.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).









Chapter 423: STATE EMPLOYEES AND TEACHERS

Subchapter 1: GENERAL PROVISIONS

5 §17601. Information from departments

1. State employees. The head of each department shall submit to the board, on behalf of the employee:

A. A statement showing the name, title, compensation, sex, date of birth and length of service of each member of the State Employee and Teacher Retirement Program in that department and any other information required to administer this Part in the format specified by the executive director; and [2007, c. 491, §92 (AMD).]

B. A statement giving whatever information regarding other employees in that department the board may require. [1985, c. 801, §§ 5, 7 (NEW).]

[ 2007, c. 491, §92 (AMD) .]

2. Teachers. Each superintendent or chief administrator of a public school shall submit the information set out in subsection 1 to the board for all teachers, except substitute teachers who elect not to become members of the retirement system pursuant to section 17652, subsection 6.

[ 2007, c. 305, §1 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 305, §1 (AMD). 2007, c. 491, §92 (AMD).



5 §17602. Name, establishment and purpose

There is established the State Employee and Teacher Retirement Program as a governmental qualified defined benefit plan pursuant to Sections 401(a) and 414(d) of the Internal Revenue Code and such other provisions of the Internal Revenue Code and United States Treasury regulations and other guidance as are applicable, which has the powers and privileges of a corporation. [2009, c. 474, §13 (AMD).]

The purpose of the State Employee and Teacher Retirement Program is to provide retirement allowances and other benefits under this chapter for state employees and teachers. [2007, c. 491, §93 (NEW).]

SECTION HISTORY

2007, c. 491, §93 (NEW). 2009, c. 474, §13 (AMD).



5 §17603. Internal Revenue Code qualified plan compliance

The State Employee and Teacher Retirement Program established in this chapter is subject to the following requirements. [2009, c. 474, §14 (NEW).]

1. Vesting. In compliance with the Code, Section 401(a)(7), a member is 100% vested in the member's contribution account at all times.

[ 2009, c. 474, §14 (NEW) .]

2. Use of forfeitures of benefits. In compliance with the Code, Section 401(a)(8), any forfeitures of benefits by members or former members may not be used to pay benefit increases, but must be used to reduce unfunded liabilities.

[ 2009, c. 474, §14 (NEW) .]

3. Benefits. In compliance with the Code, Section 401(a)(9), benefits must be paid in accordance with a good faith interpretation of the requirements of the Code, Section 401(a)(9) and the regulations in effect under that section, as applicable to a governmental plan within the meaning of the Code, Section 414(d).

[ 2009, c. 474, §14 (NEW) .]

4. Application of annual compensation limits. In compliance with the Code, Section 401(a)(17), applicable annual compensation limits must be applied for purposes of determining benefits or contributions due to the retirement system.

[ 2009, c. 474, §14 (NEW) .]

5. Rollovers. In compliance with the Code, Section 401(a)(31), a member may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the member in a direct rollover.

[ 2009, c. 474, §14 (NEW) .]

6. Qualified military service. Effective December 12, 1994, contributions, benefits and service credit with respect to qualified military service are governed by the Code, Section 414(u) and the federal Uniformed Services Employment and Reemployment Rights Act of 1994 and, effective January 1, 2007, the Code, Section 401(a)(37).

[ 2009, c. 474, §14 (NEW) .]

7. Additional requirements. In compliance with the Code, Section 415, the member contributions paid to and retirement benefits paid from the State Employee and Teacher Retirement Program must be limited to the extent necessary to conform to the requirements of the Code, Section 415 for a qualified pension plan.

[ 2009, c. 474, §14 (NEW) .]

8. Compliance with Section 503(b). Effective July 1, 1989, the board may not engage in a transaction prohibited by the Code, Section 503(b).

[ 2009, c. 474, §14 (NEW) .]

9. Rules. The board shall adopt rules necessary to maintain the qualified pension plan tax status of the State Employee and Teacher Retirement Program under the Internal Revenue Code as required for governmental defined benefit plans defined in the Code, Section 414(d). Rules adopted under this subsection are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2009, c. 474, §14 (NEW) .]

SECTION HISTORY

2009, c. 474, §14 (NEW).






Subchapter 2: MEMBERSHIP

5 §17651. Mandatory membership

All state employees and teachers become members of the State Employee and Teacher Retirement Program as a condition of their employment. [2007, c. 491, §94 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §94 (AMD).



5 §17652. Optional membership

1. Elected and appointed officials. Membership in the State Employee and Teacher Retirement Program is optional for elected officials or officials appointed for a fixed term. A person must make an election at the time of initial hire whether to be a member of the program. Once an election is made under this subsection, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory.

[ 2011, c. 449, §3 (AMD) .]

2. Delayed election of membership.

[ 2009, c. 474, §15 (RP) .]

2-A. Reentry.

[ 2009, c. 474, §15 (RP) .]

3. Certain employees of the Maine Community College System. Notwithstanding section 17651, membership in the State Employee and Teacher Retirement Program is optional for employees of the Maine Community College System who are eligible to participate in a retirement plan pursuant to Title 20-A, section 12722. A person must make an election at the time of initial hire whether to be a member of the program. Once an election is made under this subsection, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory.

[ 2011, c. 449, §4 (AMD) .]

4. Limitation on election to join State Employee and Teacher Retirement Program. Notwithstanding any other law, confidential employees of the Maine Community College System who are not represented in a collective bargaining unit may join the State Employee and Teacher Retirement Program under this section only upon the written authorization of the Board of Trustees of the Maine Community College System. The board of trustees shall authorize the person to join the State Employee and Teacher Retirement Program when the Maine Community College System Office or other Maine Community College System entity that employs the individual seeking to join has identified and designated the funds necessary to pay for the cost of that person's joining the program. A person must make an election at the time of initial hire whether to be a member of the program. Once an election is made under this subsection, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory.

[ 2011, c. 449, §5 (AMD) .]

4. (REALLOCATED TO T.5, §17652, sub-§5) Certain members of the Maine National Guard.

[ RR 2003, c. 1, §4 (RAL); 2003, c. 404, §1 (NEW) .]

5. (REALLOCATED FROM T. 5, §17652, sub-§4) Certain members of the Maine National Guard. A member of the Maine National Guard who is not governed by section 17651 and who is on active state service for more than 5 consecutive days pursuant to Title 37-B may elect to be a member of the State Employee and Teacher Retirement Program. A member of the Maine National Guard on active state service pursuant to Title 37-B who does not elect to participate in the State Employee and Teacher Retirement Program or is not eligible to participate in the State Employee and Teacher Retirement Program shall participate in the United States Social Security System. Once a member of the Maine National Guard makes an election under this subsection, that election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory. A member of the Maine National Guard on active state service pursuant to Title 37-B may participate in the tax-deferred arrangement of chapter 67.

[ 2009, c. 474, §15 (AMD) .]

6. Substitute teachers. Notwithstanding section 17651, membership in the State Employee and Teacher Retirement Program is optional for substitute teachers. A person must make an election at the time of initial hire whether to be a member of the program. Once an election is made under this subsection, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory.

[ 2011, c. 449, §6 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§9,48 (AMD). 1995, c. 180, §1 (AMD). 1997, c. 763, §3 (AMD). 1997, c. 763, §7 (AFF). RR 2003, c. 1, §4 (COR). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 261, §§1-4 (AMD). 2003, c. 404, §1 (AMD). 2003, c. 583, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 305, §§2, 3 (AMD). 2007, c. 491, §95 (AMD). 2009, c. 474, §15 (AMD). 2011, c. 449, §§3-6 (AMD).



5 §17653. Denial of membership rights (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18)

The board may, in its discretion, deny the right to become a member to: [1985, c. 801, §§5, 7 (NEW).]

1. Compensation partly paid by State. Any class of employees, except teachers, whose compensation is only partly paid by the State; or

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Other than per annum payment. Any class of employees who are serving on a temporary basis or whose compensation is set on any basis other than a per annum basis.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5, 7 (NEW). 1991, c. 619, §18 (AFF). 1991, c. 619, §6 (RPR). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



5 §17653. Denial of membership rights (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, 619, §18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, 619, §18)

1. Board of trustees. The board may deny membership to any class of employees whose compensation is set on any basis other than a per annum basis and that is not required by 26 CFR Part 31 to be covered by a public employee retirement system or the United States Social Security System.

[ 1991, c. 619, §18 (AFF); 1991, c. 619, §6 (RPR) .]

2. Maine Community College System. The Maine Community College System may deny membership to adjunct faculty members and part-time, seasonal or temporary employees.

[ 1991, c. 619, §18 (AFF); 1991, c. 619, §6 (RPR); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5, 7 (NEW). 1991, c. 619, §18 (AFF). 1991, c. 619, §6 (RPR). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



5 §17654. Cessation of membership

A member ceases to be a member of the State Employee and Teacher Retirement Program if the member: [2007, c. 491, §96 (AMD).]

1. Withdrawal. Withdraws accumulated contributions;

[ 1987, c. 739, §§10, 48 (AMD) .]

2. Beneficiary. Becomes a beneficiary as a result of the member's own retirement; or

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Death. Dies.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§10,48 (AMD). 2007, c. 491, §96 (AMD).



5 §17655. Service in the Armed Forces

1. Membership continued. The membership of the following employees is considered to have continued during the period of the employee's service in the Armed Forces of the United States:

A. Any employee entering a class of service in the Armed Forces of the United States approved by resolution of the board, if the employee does not withdraw accumulated contributions; [1991, c. 479, §1 (AMD).]

B. Any employee who enlists in or is inducted or drafted into the service of the Armed Forces of the United States; [2001, c. 181, §6 (AMD).]

C. Any employee who enlists in or is inducted or drafted into the service of the Armed Forces of the United States while the United States Selective Service Act of 1948, Public Law 759, or any of its amendments or extensions is in effect. [1991, c. 479, §1 (NEW).]

[ 2001, c. 181, §6 (AMD) .]

2. Other military benefits. Any employee who satisfies the criteria of subsection 1, paragraph B, is entitled to all the benefits of Title 26, section 811.

[ 2001, c. 662, §5 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 402, §§A70,A71 (AMD). 1987, c. 739, §§11,48 (AMD). 1991, c. 479, §1 (AMD). 2001, c. 181, §6 (AMD). 2001, c. 662, §5 (AMD).



5 §17656. Employment changes affecting membership

1. Reemployment with new employer. Membership of a member who is reemployed with a new employer is governed as follows:

A. Any member of the State Employee and Teacher Retirement Program or the Participating Local District Retirement Program whose service is terminated as a state employee, teacher or participating local district employee and who becomes employed as a state employee, teacher or participating local district employee with a new employer shall, if the member has not previously withdrawn the member's accumulated contributions:

(1) Have the membership transferred to the member's account with the new employer; and

(2) Be entitled to all benefits that:

(a) Are based on creditable service and earnable compensation with the previous employer and the provisions of this Part in effect with respect to the previous employer at the date of termination of service by the member; and

(b) Do not require additional contributions by the new employer. [2007, c. 491, §97 (AMD).]

B. The new employer may elect to include the creditable service and earnable compensation of the member with the previous employer with the creditable service and earnable compensation with the new employer. If that election is made, the new employer shall make, from time to time, whatever contributions are necessary to provide the benefits under the applicable retirement program for the member as have accrued to the member by reason of the member's previous employment and as may accrue to the member by reason of the member's new employment. [2007, c. 491, §97 (AMD).]

C. If the new employer makes the election provided under paragraph B, or the member makes the election provided under paragraph D, all funds in the applicable retirement program contributed by the member's former employer on account of the member's previous employment must be transferred to the account of the new employer and must be used to liquidate the liability incurred by reason of the previous employment. [2007, c. 542, §1 (AMD).]

D. Notwithstanding paragraph A, a member of the Maine Public Employees Retirement System who is a law enforcement officer as defined in Title 25, section 2801-A, subsection 5, or a state firefighter, whose previous membership was based upon employment as a municipal firefighter as defined in section 286-M, a law enforcement officer or a state firefighter may elect to make the contribution necessary to include all or part of the member's creditable service and earnable compensation from the prior plan in the new plan. The retirement system shall establish procedures for determining the contribution necessary for such a member to carry forward all or part of the creditable service and earnable compensation from a prior plan or plans. For purposes of this paragraph, "state firefighter" means a person employed by the State with the primary responsibility of aiding in the extinguishment of fires and includes a member of emergency medical services line personnel as defined in section 286-M, subsection 2, paragraph H. [2007, c. 542, §2 (AMD).]

[ 2007, c. 542, §§1, 2 (AMD) .]

2. Reemployment of public safety communications dispatchers with Department of Public Safety. Notwithstanding subsection 1, a member of the State Employee and Teacher Retirement Program whose previous membership was based upon employment as a public safety communications dispatcher with a participating local district and whose employment with the participating local district was terminated as a result of the consolidation of the participating local district's public safety dispatching services with the Department of Public Safety and who then becomes employed as a public safety communications dispatcher for the department may elect to include that previously earned creditable service with service earned as a state employee if that member:

A. Makes a one-time, irrevocable election no later than 30 days after commencing employment as a public safety communications dispatcher for the Department of Public Safety; and [2005, c. 668, §1 (NEW).]

B. Has not previously withdrawn all of the member's accumulated contributions. [2005, c. 668, §1 (NEW).]

If a member makes the election provided in this subsection, the State shall make whatever contribution is necessary to provide the benefits under the State Employee and Teacher Retirement Program for the member as though the previous employment had been as a state employee, and all funds in the Participating Local District Retirement Program contributed by the member's former employer on account of the member's previous employment must be transferred to the account of the State and must be used to liquidate the liability incurred by reason of the previous employment.

Upon notification by the Department of Public Safety to the retirement system that an employee has made an election under this subsection, the retirement system shall calculate and provide to the Department of Public Safety the amount of the employer contribution required under this subsection.

A member who makes the election provided in this subsection and for whom applicable additional employer contributions have been paid is entitled to include the creditable service and earnable compensation with the previous employer with the creditable service and earnable compensation with the State for the purposes of benefit qualification under section 17851 and computation of benefits under section 17852.

[ 2007, c. 491, §97 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 580, §4 (AMD). 2005, c. 636, §B1 (AMD). 2005, c. 668, §1 (AMD). 2007, c. 491, §97 (AMD). 2007, c. 542, §§1, 2 (AMD).



5 §17657. Federal employment

1. Membership in the State Employee and Teacher Retirement Program. The following persons are considered members of the State Employee and Teacher Retirement Program if they make payments to the Members' Contribution Fund in the same amounts and during the same periods as other state employees have made to that fund, either through direct contributions or pick-up contributions:

A. Any person who was an employee on December 31, 1941, and who was transferred to the federal employment service; and [1985, c. 801, §§ 5, 7 (NEW).]

B. Any person employed by the federal employment service after December 31, 1941, who subsequently became a state employee at or after the date on which the federal employment service was returned to the State as an operating unit. [1985, c. 801, §§ 5, 7 (NEW).]

[ 2007, c. 491, §98 (AMD) .]

2. Amounts due. Any person described in subsection 1 may make up any amounts due to the Members' Contribution Fund.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Rights and benefits. Any person described in subsection 1 is entitled to all the rights and benefits which he could have accrued if he had been employed by the State.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§12,48 (AMD). 2007, c. 491, §98 (AMD).



5 §17658. Maine National Guard

1. Membership in the State Employee and Teacher Retirement Program. Any person who was an employee on December 31, 1941, and who later transferred to the Maine National Guard and was employed under the National Defense Act of June 3, 1916, section 90, is considered a member of the State Employee and Teacher Retirement Program if that person makes payments to the Members' Contribution Fund in the same amounts and during the same periods as other state employees have made to that fund, either through direct contributions or pick-up contributions.

[ 2007, c. 491, §99 (AMD) .]

2. Amounts due. Any person described in subsection 1 may make up any amounts due to the Members' Contribution Fund.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Rights and benefits. Any person described in subsection 1 is entitled to all the rights and benefits which he could have accrued if he had been employed by the State.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§13,48 (AMD). 2007, c. 491, §99 (AMD).






Subchapter 3: CONTRIBUTIONS

5 §17701. Member contributions

Each member shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 6.5% of earnable compensation, except as otherwise provided in this Part. [2007, c. 491, §100 (AMD).]

1. Employer pick-up. The contributions required to be made on behalf of a member under this section shall, after the effective date of this section, be picked up by the employer in lieu of contributions by the employee with a reduction of the member's salary consistent with section 17001, subsection 28-A.

[ 1987, c. 739, §§14, 48 (NEW) .]

2. No employee option. The employee may not choose to receive pick-up contribution amounts directly instead of having them paid by the employer to the State Employee and Teacher Retirement Program.

[ 2007, c. 491, §101 (AMD) .]

2-A. Optional members. If a person, whose membership in the State Employee and Teacher Retirement Program is optional under section 17652, elects a 5% salary increase in lieu of state payment of the retirement contribution, pursuant to Public Law 1981, chapter 453, and chooses to participate in the State Employee and Teacher Retirement Program, the State shall pick up the retirement contribution with a reduction of the member's salary consistent with section 17001, subsection 28-A.

[ 2007, c. 491, §102 (AMD) .]

3. Treatment of pick-up contributions. Pick-up contributions shall be treated as follows.

A. Pick-up contributions shall be treated as the employer's contribution in determining tax treatment under the United States Internal Revenue Code for federal tax purposes, pursuant to the United States Code, Title 26, Section 414(h)(2). [1987, c. 739, §§14, 48 (NEW).]

B. For all other purposes, pick-up contributions shall be treated in the same manner and to the same extent as member contributions were treated before the effective date of this section. [1987, c. 739, §§14, 48 (NEW).]

[ 1987, c. 739, §§14, 48 (NEW) .]

4. Payment of contributions for back time; repayment of refunds; purchase of service credit. Wherever under this chapter provision is made for payment of contributions for back time, repayment of refunds or purchase of service credit through annual direct payments, those payments may be made either by a single annual payment or by an increased rate of contribution through payroll deduction. For payments or repayments made by single annual payments, the board shall designate, by rule, a period of not less than 30 days during which annual direct payments or repayments may be made. Regardless of whether payment or repayment is made by a single annual payment or by payroll deduction, the payment or deduction must be sufficient to cover interest costs and effect some reduction in principal.

[ 1999, c. 537, §3 (AFF); 1999, c. 537, §1 (RPR) .]

5. Earnable compensation for certain members. The earnable compensation of a public school teacher or employee of the Maine Community College System who is on leave of absence for the purpose of serving as a Legislator is the total amount of earnable compensation upon which the teacher or employee makes member contributions as specified in and subject to the limitations of Title 3, section 801, subsection 1.

[ 2001, c. 657, §3 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§14,48 (AMD). 1989, c. 710, §2 (AMD). 1999, c. 537, §1 (AMD). 1999, c. 537, §3 (AFF). 2001, c. 657, §3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2007, c. 58, §3 (REV). 2007, c. 491, §§100-102 (AMD).



5 §17701-A. Member contributions; members hired after July 1, 1992

Notwithstanding section 17701, a member hired after July 1, 1992 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 7.5% of earnable compensation, except as otherwise provided in this Part. [2007, c. 491, §103 (AMD).]

SECTION HISTORY

1991, c. 780, §HHH1 (NEW). 1991, c. 780, §HHH11 (AFF). 2007, c. 491, §103 (AMD).



5 §17701-B. Member contributions on and after July 1, 1993

Notwithstanding sections 17701 and 17701-A, on and after July 1, 1993 all members shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 7.65% of earnable compensation except as otherwise provided in this Part. [2007, c. 491, §104 (AMD).]

SECTION HISTORY

1993, c. 410, §L28 (NEW). 2007, c. 491, §104 (AMD).



5 §17702. State payment of member share in lieu of member contribution

Notwithstanding any other provision in this Part, except as provided in subsection 5, the State may agree to provide for members, pursuant to law, through a collective bargaining contract, or as the Legislative Council may agree to provide for approved legislative employees, payment for a member's mandatory contribution to the State Employee and Teacher Retirement Program, as established by section 17701, instead of deducting the contribution from the member's compensation or having the contribution picked up by the employer. [2007, c. 491, §105 (AMD).]

1. Retirement Allowance Fund. Payments made, whether through a collective bargaining contract or through Legislative Council action, shall be accumulated in the Retirement Allowance Fund.

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Manner of payment. Payments shall be made in the same manner and on the same basis as contributions deducted from the member's compensation or picked up by the employer under sections 17201, 17202 and 17203.

[ 1987, c. 739, §§16, 48 (AMD) .]

3. Refundability. Contributions made by the State on behalf of a member under this section may not be refunded if the member withdraws from membership, terminates service or dies.

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Percentage rate. When the State pays for a member's mandatory contribution, as authorized by this section, the percentage rate paid by the State must be that rate, determined by the actuary and approved by the board, that provides the same net revenues to the State Employee and Teacher Retirement Program as the applicable mandatory rate paid by the member.

[ 2007, c. 491, §106 (AMD) .]

5. Member contribution. Amounts paid by the State in lieu of the member contribution do not include the 1% that is paid by a member hired after July 1, 1992.

[ 1991, c. 780, Pt. HHH, §3 (NEW) .]

6. Member contributions on and after July 1, 1993. On and after July 1, 1993 all members whose contributions are paid by the State in lieu of the member contribution shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 1.15% of earnable compensation in addition to the amount paid by the State.

[ 2007, c. 491, §107 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§15,16,48 (AMD). 1991, c. 780, §§HHH2,3 (AMD). 1991, c. 780, §HHH11 (AFF). 1993, c. 410, §L29 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§105-107 (AMD).



5 §17703. Former members

Any former member who withdrew his contributions after termination of service and who again becomes a member may repay his earlier contributions to the Members' Contribution Fund under the following conditions. [1985, c. 801, §§5, 7 (NEW).]

1. Time. The repayment must be made before the date any retirement benefit becomes effective for the member.

[ 2003, c. 630, Pt. B, §1 (AMD) .]

1-A. Exception.

[ 2003, c. 630, Pt. B, §2 (RP) .]

2. Manner of repayment. The repayment must be made to the applicable retirement program by a single direct payment or by annual direct payments. Annual repayments must be made as provided in section 17701, subsection 4.

[ 2007, c. 491, §108 (AMD) .]

3. Amount of repayment. The amount of repayment must be equal to the accumulated contributions withdrawn by the person plus interest on the amount of those accumulated contributions, beginning on the date of withdrawal to the date the repayment or repayments are made, at a rate, to be set by the board, not to exceed regular interest by 5 or more percentage points.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 710, §3 (AMD). 1991, c. 325, (AMD). 1991, c. 580, §5 (AMD). 2003, c. 261, §5 (AMD). 2003, c. 630, §§B1,2 (AMD). 2007, c. 491, §108 (AMD).



5 §17704. Back contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§17,48 (AMD). 1989, c. 710, §4 (AMD). 1995, c. 180, §2 (AMD). 2007, c. 491, §109 (AMD). 2009, c. 474, §16 (RP).



5 §17704-A. Back contributions; elected and appointed officials (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 180, §3 (NEW). 2003, c. 261, §§6,7 (AMD). 2007, c. 305, §4 (AMD). 2007, c. 491, §§110, 111 (AMD). 2009, c. 474, §17 (RP).



5 §17704-B. Back contributions for certain days off without pay

1. Election. If the retirement system determines at the time a member retires that the member's benefit would be increased as a result of the inclusion of compensation that would have been paid for days off without pay or for days worked for which the level of pay is reduced as the result of the freezing of merit pay and longevity pay in fiscal year 2002-03, 2009-10, 2010-11 or 2012-13, or a combination thereof, as provided in section 17001, subsection 4, paragraph A, the retirement system shall advise the member of that result and shall allow the member to elect to have that compensation included in the calculation of the member's benefit and to make payments set forth in subsection 2.

[ 2015, c. 267, Pt. CCCC, §1 (AMD) .]

2. Payment. The amount that a member who makes the election permitted in subsection 1 must pay is the amount equal to the employee contribution that member would have made on compensation that would have been paid to that member on the days off without pay or for days worked for which the level of pay is reduced as the result of the freezing of merit pay and longevity pay during fiscal year 2002-03, 2009-10, 2010-11 or 2012-13, or a combination thereof, as provided in section 17001, subsection 4, paragraph A, plus interest at a rate, to be set by the board, not to exceed regular interest by 5 or more percentage points. Interest must be computed beginning at the end of the year when those contributions or pick-up contributions would have been made to the date of payment. If the member elects to make the payment, the retirement system shall withhold the required amount from the member's first retirement benefit check.

[ 2015, c. 267, Pt. CCCC, §1 (AMD) .]

3. Benefit calculation. If the member fails to make the election within 31 days of the notification provided under subsection 1, the retirement system shall calculate the member's retirement benefit without inclusion of the days off without pay and without inclusion of the compensation that otherwise would have been paid if the freezing of merit pay and longevity pay had not occurred during fiscal year 2002-03, 2009-10, 2010-11 or 2012-13, or a combination thereof, as provided in section 17001, subsection 4, paragraph A.

[ 2015, c. 267, Pt. CCCC, §1 (AMD) .]

SECTION HISTORY

2003, c. 486, §4 (NEW). 2009, c. 213, Pt. SSS, §2 (AMD). 2009, c. 474, §18 (AMD). 2015, c. 267, Pt. CCCC, §1 (AMD).



5 §17704-C. Continued eligibility to purchase back time

A member whose membership date is prior to August 1, 2010 and who was eligible to purchase service credit under former section 17704 or 17704-A prior to August 1, 2010, retains eligibility to purchase that service credit under the conditions of those sections as in effect prior to repeal. [2009, c. 474, §19 (NEW).]

SECTION HISTORY

2009, c. 474, §19 (NEW).



5 §17705. Refund of accumulated contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §6 (RPR). 1987, c. 739, §§18,48 (AMD). 1991, c. 619, §§7-9 (AMD). 1991, c. 619, §18 (AFF). 1993, c. 387, §§A8,9 (AMD). 1997, c. 651, §5 (AMD). 2003, c. 630, §B3 (AMD). 2007, c. 137, §10 (RP).



5 §17705-A. Refund of accumulated contributions

1. Conditions for refund. If the service of any member has terminated, except by death or by retirement under this Part, the member must be paid the amount of the member's accumulated contributions under the following conditions:

A. The member must have properly applied for a refund of accumulated contributions; [2007, c. 137, §11 (NEW).]

B. Payment must be made after termination of service and not less than 22 days nor more than 60 days after receipt of the application and receipt of the last payroll upon which the name of the member appears; [2007, c. 137, §11 (NEW).]

C. An application for refund is void if the member filing the application returns to membership in any retirement program administered by the retirement system before issuance of the payment; [2007, c. 491, §112 (AMD).]

D. Except when inclusion of a portion of employer contributions is required by paragraph E, only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this subsection; and [2007, c. 137, §11 (NEW).]

E. The amount of the refund of accumulated contributions related to a member's compensation for service rendered as a part-time, seasonal or temporary employee after December 31, 1991 must be at least equal to 7.5% of the member's compensation for that service plus interest as provided by section 17156. [2007, c. 137, §11 (NEW).]

[ 2011, c. 449, §7 (AMD) .]

SECTION HISTORY

2007, c. 137, §11 (NEW). 2007, c. 491, §112 (AMD). 2011, c. 449, §7 (AMD).



5 §17706. Inactive accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§19, 48 (AMD). 2007, c. 137, §12 (RP).



5 §17706-A. Inactive accounts

1. Conditions for refund. The retirement system may make an automatic refund of contributions to a member who has not properly applied for a refund as provided in section 17705-A and who has terminated service, except by death or by retirement under this Part, and who has not met the minimum creditable service requirement for eligibility to receive a service retirement benefit at the applicable age under the following conditions:

A. The member account has been inactive for 3 or more years; [2007, c. 491, §113 (AMD).]

B. Except when inclusion of a portion of employer contributions is required by this subsection, only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this subsection; [2007, c. 137, §13 (NEW).]

C. The amount of the refund of accumulated contributions related to a member’s compensation for service rendered as a part-time, seasonal or temporary employee after December 31, 1991 must be at least equal to 7.5% of the member’s compensation for that service plus interest as provided by section 17156; and [2007, c. 137, §13 (NEW).]

D. A member who receives an automatic refund under this subsection may, within 30 days of the issuance of the refund, return the full refunded amount to the retirement system. Upon receipt, the retirement system shall restore the accumulated contributions to the member’s credit. [2007, c. 137, §13 (NEW).]

Pursuant to the Code, Section 401(a)(31)(B), the amount of an automatic refund under this section for a member who has not reached normal retirement age may not exceed $1,000.

[ 2011, c. 449, §8 (AMD) .]

SECTION HISTORY

2007, c. 137, §13 (NEW). 2007, c. 491, §113 (AMD). 2009, c. 474, §20 (AMD). 2011, c. 449, §8 (AMD).



5 §17707. CETA service

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "CETA employee" means an employee enrolled in a program under the United States Comprehensive Employment and Training Act of 1973, as amended. [1985, c. 801, §§5, 7 (NEW).]

B. "Employer" means the State or the participating local district with which the CETA employee is placed for training and employment. [1985, c. 801, §§5, 7 (NEW).]

C. "Prime sponsor" means the CETA prime sponsor, a unit of government responsible for planning and operating all CETA programs within the geographic jurisdiction encompassed by that unit of government. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Eligibility for membership. CETA employees are considered eligible for membership in the State Employee and Teacher Retirement Program from the date of their enrollment in a CETA program, whether or not they become members.

[ 2007, c. 491, §114 (AMD) .]

3. Employer's contributions. Employer's contributions are governed as follows.

A. Notwithstanding this subchapter, subchapter 2 and chapter 421, subchapter 4, neither the State nor a participating local district is required to contribute to a retirement program of the Maine Public Employees Retirement System for CETA employees. [2007, c. 491, §114 (AMD).]

B. If an employee elects, under section 17761, to purchase the employee's CETA time for past creditable service, the employee's CETA prime sponsor shall then pay to the applicable retirement program an amount equal to the employer's contribution, plus regular interest, for the employee's CETA time, using only CETA funds. [2007, c. 491, §114 (AMD).]

[ 2007, c. 491, §114 (AMD) .]

4. Employee's contributions. Employee's contributions are governed as follows.

A. Notwithstanding section 17701, a CETA employee is not required to contribute to a retirement program of the Maine Public Employees Retirement System. [2007, c. 491, §114 (AMD).]

B. A CETA employee may contribute during the employee's period of CETA employment or may defer contributions until the employee's post-CETA employment status is known. [2007, c. 491, §114 (AMD).]

C. If an employee who has not contributed during the employee's CETA employment or who has withdrawn the employee's contributions later elects, under section 17761, to purchase the employee's CETA time for past creditable service, the employee shall pay to the applicable retirement program of the Maine Public Employees Retirement System an amount equal to the employee's contributions, plus interest, at a rate, to be set by the board, not to exceed regular interest by 5 or more percentage points. Interest must be computed beginning at the end of the year when those contributions or pick-up contributions would have been made to the date of payment. [2009, c. 474, §21 (AMD).]

D. If an employee or member who has not contributed during that employee's or member's CETA employment or who has withdrawn that employee's or member's contributions later elects, under section 17761, subsection 3, to purchase that employee's or member's CETA time for past creditable service before any retirement benefit becomes effective for that member, that employee or member must pay into the Members' Contribution Fund, by a single direct payment or annual direct payments to the applicable retirement program of the Maine Public Employees Retirement System, an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service. Annual payments must be made in accordance with section 17701, subsection 4. Additional amounts paid under this paragraph become a part of the employee's or member's accumulated contributions. If any retirement benefit becomes effective before the completion of the payment under this paragraph, the employee or member is entitled to service credit for a portion of the additional creditable service in the same proportion that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service. [2007, c. 491, §114 (AMD).]

[ 2009, c. 474, §21 (AMD) .]

5. Return of contributions. Any CETA employee who contributed to a retirement program of the Maine Public Employees Retirement System during the member's CETA employment and who does not meet the requirements of section 17761, must be refunded the member's employee contributions, plus regular interest, upon request to the retirement system.

[ 2007, c. 491, §114 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1999, c. 241, §1 (AMD). 2007, c. 491, §114 (AMD). 2009, c. 474, §21 (AMD).



5 §17707-A. Members in 1998 Special Plan; contributions after June 30, 1998

After June 30, 1998, members to whom one or more of sections 17708 to 17712-B apply and to whom section 17851-A, subsection 1 also applies must contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made as provided in section 17851-A, subsection 5. [2007, c. 491, §115 (AMD).]

SECTION HISTORY

1997, c. 769, §1 (NEW). 2007, c. 491, §115 (AMD).



5 §17708. State police

1. Definition. As used in this section, unless the context otherwise indicates, the term "state police officer" means:

A. A member of the State Police; [1985, c. 801, §§5, 7 (NEW).]

B. The Chief of the State Police; [2001, c. 118, §2 (AMD).]

C. A member of the State Police or Chief of the State Police who is appointed Commissioner of Public Safety; or [2001, c. 118, §2 (AMD).]

D. A special agent investigator in the Bureau of State Police who is hired before June 21, 1982. [2001, c. 118, §3 (NEW).]

[ 2001, c. 118, §§2, 3 (AMD) .]

2. Before September 16, 1984. A state police officer who was first employed by that department after July 9, 1943, but before September 16, 1984, shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as follows:

A. At a rate of 7.5% of earnable compensation until the state police officer has completed 20 years of creditable service, as required under section 17851, subsection 4, paragraph A; and [1987, c. 739, §§20, 48 (AMD).]

B. After completing the service described in paragraph A, at a rate of 6.5% of earnable compensation for the remainder of employment as a state police officer. [1987, c. 739, §§20, 48 (AMD).]

[ 2007, c. 491, §116 (AMD) .]

3. After September 15, 1984. A state police officer who was first employed by that department after September 15, 1984 shall contribute to the State Employee and Teacher Retirement Program as follows:

A. At a rate of 7.5% of earnable compensation until the state police officer has completed 25 years of creditable service, as required under section 17851, subsection 4, paragraph B; and [1997, c. 740, §2 (AMD); 1997, c. 740, §6 (AFF).]

B. After completing the service described in paragraph A, at a rate of 6.5% of earnable compensation for the remainder of employment as a state police officer. [1997, c. 740, §2 (AMD); 1997, c. 740, §6 (AFF).]

[ 2007, c. 491, §117 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§20,48 (AMD). 1997, c. 740, §§1,2 (AMD). 1997, c. 740, §6 (AFF). 2001, c. 118, §§2,3 (AMD). 2007, c. 491, §§116, 117 (AMD).



5 §17708-A. State Police; members hired after July 1, 1992

Notwithstanding section 17708, a state police officer hired after July 1, 1992 shall contribute to the State Employee and Teacher Retirement Program at a rate of 1% of earnable compensation in addition to the contribution required under section 17708. [2007, c. 491, §118 (AMD).]

SECTION HISTORY

1991, c. 780, §HHH4 (NEW). 1991, c. 780, §HHH11 (AFF). 2007, c. 491, §118 (AMD).



5 §17708-B. State Police; contributions on and after July 1, 1993

Notwithstanding sections 17708 and 17708-A, on and after July 1, 1993 a state police officer shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 1.15% of earnable compensation in addition to the contributions required under section 17708. [2007, c. 491, §119 (AMD).]

SECTION HISTORY

1993, c. 410, §L30 (NEW). 2007, c. 491, §119 (AMD).



5 §17709. Inland Fisheries and Wildlife officers

1. Before September 1, 1984. A law enforcement officer in the Department of Inland Fisheries and Wildlife who was first employed in that capacity before September 1, 1984 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as follows:

A. At a rate of 7.5% of earnable compensation until the officer has completed 20 years of creditable service, as required under section 17851, subsection 5, paragraph A; and [1995, c. 466, Pt. A, §1 (NEW).]

B. After completing the service described in paragraph A, at a rate of 6.5% of earnable compensation for the remainder of the officer's employment in that capacity. [1995, c. 466, Pt. A, §1 (NEW).]

[ 2007, c. 491, §120 (AMD) .]

2. After August 31, 1984; option. A law enforcement officer in the Department of Inland Fisheries and Wildlife who was first employed in that capacity after August 31, 1984 and who elects the retirement option provided in section 17851, subsection 5-A shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as provided in section 17852, subsection 5-A.

[ 2007, c. 491, §120 (AMD) .]

3. After August 31, 1984. Beginning September 1, 2002, a law enforcement officer in the Department of Inland Fisheries and Wildlife who was first employed in that capacity after August 31, 1984 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer at a rate of 7.5% of earnable compensation until the law enforcement officer has completed 25 years of creditable service and at a rate of 6.5% thereafter.

[ 2007, c. 491, §120 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§21,48 (AMD). 1995, c. 466, §A1 (RPR). 2001, c. 559, §RR1 (AMD). 2001, c. 559, §RR17 (AFF). 2007, c. 491, §120 (AMD).



5 §17709-A. Inland fisheries and wildlife officers; members hired after July 1, 1992

Notwithstanding section 17709, a law enforcement officer in the Department of Inland Fisheries and Wildlife hired after July 1, 1992 shall contribute to the State Employee and Teacher Retirement Program at a rate of 1% of earnable compensation in addition to the contribution required under section 17709. [2007, c. 491, §121 (AMD).]

SECTION HISTORY

1991, c. 780, §HHH5 (NEW). 1991, c. 780, §HHH11 (AFF). 2007, c. 491, §121 (AMD).



5 §17709-B. Inland fisheries and wildlife officers; contributions on and after July 1, 1993

Notwithstanding sections 17709 and 17709-A, on and after July 1, 1993 a law enforcement officer in the Department of Inland Fisheries and Wildlife who is subject to section 17709 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 1.15% of earnable compensation in addition to the contributions required under section 17709. [2007, c. 491, §122 (AMD).]

SECTION HISTORY

1993, c. 410, §L30 (NEW). 2007, c. 491, §122 (AMD).



5 §17710. Marine Resources officers

1. Before September 1, 1984. A law enforcement officer in the Department of Marine Resources who was first employed in that capacity before September 1, 1984 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as follows:

A. At a rate of 7.5% of earnable compensation until the officer has completed 20 years of creditable service, as required under section 17851, subsection 6; and [1995, c. 466, Pt. B, §1 (RPR).]

B. After completing the service described in paragraph A, at a rate of 6.5% of earnable compensation for the remainder of the officer's employment in that capacity. [1995, c. 466, Pt. B, §1 (RPR).]

[ 2007, c. 491, §123 (AMD) .]

1-A. After August 31, 1984; option. A law enforcement officer in the Department of Marine Resources who was first employed in that capacity after August 31, 1984 and who elects the retirement option provided in section 17851, subsection 6-A shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as provided in section 17852, subsection 6-A.

[ 2007, c. 491, §123 (AMD) .]

1-B. After August 31, 1984. Beginning September 1, 2002, a law enforcement officer in the Department of Marine Resources who was first employed in that capacity after August 31, 1984 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer at a rate of 7.5% of earnable compensation until the law enforcement officer has completed 25 years of creditable service and at a rate of 6.5% thereafter.

[ 2007, c. 491, §123 (AMD) .]

2. Commissioner or deputy commissioner. A commissioner or deputy commissioner of the Department of Marine Resources may elect to contribute as a member or have pick-up contributions made by the employer under section 17701, rather than under this section, by filing a written copy of the election of choice with the board.

[ 1987, c. 739, §§22, 48 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§22,48 (AMD). 1995, c. 466, §§B1,2 (AMD). 2001, c. 559, §RR2 (AMD). 2001, c. 559, §RR17 (AFF). 2007, c. 491, §123 (AMD).



5 §17710-A. Marine resources officers; members hired after July 1, 1992

Notwithstanding section 17710, a law enforcement officer in the Department of Marine Resources hired after July 1, 1992 shall contribute to the State Employee and Teacher Retirement Program at a rate of 1% of earnable compensation in addition to the contribution required under section 17710. [2007, c. 491, §124 (AMD).]

SECTION HISTORY

1991, c. 780, §HHH6 (NEW). 1991, c. 780, §HHH11 (AFF). 2007, c. 491, §124 (AMD).



5 §17710-B. Marine resources officers; contributions on and after July 1, 1993

Notwithstanding sections 17710 and 17710-A, on and after July 1, 1993 a law enforcement officer in the Department of Marine Resources who is subject to section 17710 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 1.15% of earnable compensation in addition to the contributions required under section 17710. [2007, c. 491, §125 (AMD).]

SECTION HISTORY

1993, c. 410, §L30 (NEW). 2007, c. 491, §125 (AMD).



5 §17711. Forest rangers

1. Before September 1, 1984. A forest ranger in the Department of Conservation, Bureau of Forestry who was first employed in that capacity before September 1, 1984, shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as follows:

A. At a rate of 7.5% of earnable compensation until the forest ranger has met the requirements for eligibility for retirement under section 17851, subsection 8; and [1995, c. 624, §1 (NEW).]

B. After meeting the eligibility requirements for retirement, at a rate of 6.5% of earnable compensation for the remainder of the forest ranger's employment as a forest ranger. [1995, c. 624, §1 (NEW).]

[ 2007, c. 491, §126 (AMD) .]

2. After August 31, 1984; option. A forest ranger in the Department of Agriculture, Conservation and Forestry, Bureau of Forestry who was first employed in that capacity after August 31, 1984 and who elects the retirement option provided in section 17851, subsection 8-A shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as provided in section 17852, subsection 7-A.

[ 2007, c. 491, §126 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§23,48 (AMD). 1995, c. 624, §1 (RPR). 2007, c. 491, §126 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



5 §17711-A. Forest rangers; members hired after July 1, 1992

Notwithstanding section 17711, a forest ranger in the Department of Agriculture, Conservation and Forestry, Bureau of Forestry hired after July 1, 1992 shall contribute to the State Employee and Teacher Retirement Program at a rate of 1% of earnable compensation in addition to the contribution required under section 17711. [2007, c. 491, §127 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

1991, c. 780, §HHH7 (NEW). 1991, c. 780, §HHH11 (AFF). 2007, c. 491, §127 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



5 §17711-B. Forest rangers; contributions on and after July 1, 1993

Notwithstanding sections 17711 and 17711-A, on and after July 1, 1993 a forest ranger in the Department of Agriculture, Conservation and Forestry, Bureau of Forestry who is subject to section 17711 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 1.15% of earnable compensation in addition to the contributions required under section 17711. [2007, c. 491, §128 (AMD); 2011, c. 657, Pt. W, §§5,7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

1993, c. 410, §L30 (NEW). 2007, c. 491, §128 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



5 §17712. Maine State Prison employees

1. Before September 1, 1984. An employee of the Maine State Prison who holds a position described in section 17851, subsection 11, and who was first employed in one of those capacities before September 1, 1984, shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as follows:

A. At a rate of 7.5% of earnable compensation until the employee has met the eligibility requirements for retirement under section 17851, subsection 11, paragraph A; and [1987, c. 739, §§24, 48 (AMD).]

B. After meeting the eligibility requirements for retirement, at a rate of 6.5% of earnable compensation for the remainder of employment in one or more of those capacities. [1987, c. 739, §§24, 48 (AMD).]

[ 2007, c. 491, §129 (AMD) .]

2. After August 31, 1984. An employee of the Maine State Prison who was first employed after August 31, 1984, in a position described in section 17851, subsection 11, shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as follows:

A. At a rate of 7.5% of earnable compensation until the employee has completed 25 years of creditable service in one or more of those capacities; and [1987, c. 739, §§24, 48 (AMD).]

B. After completing the service described in paragraph A, at a rate of 6.5% of earnable compensation for the remainder of employment in one or more of those capacities. [1987, c. 739, §§24, 48 (AMD).]

[ 2007, c. 491, §129 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§24,48 (AMD). 2007, c. 491, §129 (AMD).



5 §17712-A. Maine State Prison employees; members hired after July 1, 1992

Notwithstanding section 17712, an employee of the Maine State Prison who holds a position described in section 17851, subsection 11 and who is hired after July 1, 1992 shall contribute to the State Employee and Teacher Retirement Program at a rate of 1% of earnable compensation in addition to the contribution required under section 17712. [2007, c. 491, §130 (AMD).]

SECTION HISTORY

1991, c. 780, §HHH8 (NEW). 1991, c. 780, §HHH11 (AFF). 2007, c. 491, §130 (AMD).



5 §17712-B. Maine State Prison employees; contributions on and after July 1, 1993

Notwithstanding sections 17712 and 17712-A, on and after July 1, 1993 an employee of the Maine State Prison who holds a position described in section 17851, subsection 11 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 1.15% of earnable compensation in addition to the contributions required under section 17712. [2007, c. 491, §131 (AMD).]

SECTION HISTORY

1993, c. 410, §L30 (NEW). 2007, c. 491, §131 (AMD).



5 §17713. Armed forces

1. Service after becoming a member. For employees who qualify to have their membership in the State Employee and Teacher Retirement Program continued under section 17655, subsection 1, because of service in the Armed Forces of the United States, the State shall contribute to the Members' Contribution Fund the same amount that the member would have been required to contribute, if the member had been serving the State during the period of service in the armed forces in the same capacity in which the employee was serving at the time the employee joined the armed forces. Any member whose contributions to the Members' Contribution Fund are paid by the State under this subsection, who withdraws or ceases to be a member of the State Employee and Teacher Retirement Program, may not withdraw any of the contributions made by the State under this subsection.

[ 2007, c. 491, §132 (AMD) .]

2. Service before becoming a member. A member who qualifies under section 17760 to purchase service credit at the cost set forth in section 17760, subsection 4 shall contribute to the State Employee and Teacher Retirement Program for the period of service in the armed forces as follows.

A. Contributions must be calculated at the percentage rate required of active members during the period of time covered by the service in the armed forces applied to the member's earnable compensation during the first year as an employee after service in the armed forces, under the following terms and conditions:

(1) If 2 or more percentage rates were in effect during the period of service in the armed forces, the highest percentage rate must be used;

(2) The minimum rate is 5%; and

(3) Interest at a rate set by the board not to exceed regular interest by 2 or more percentage points must be paid on the unpaid balance beginning January 1, 1976, or the date of attaining 15 years of creditable service, if later, to the date payment is made. [2003, c. 693, §2 (AMD).]

B. [1989, c. 907, §2 (RP).]

C. The payment must be made to the State Employee and Teacher Retirement Program by a single direct payment or by annual direct payments made in accordance with section 17701, subsection 4. [2007, c. 491, §132 (AMD).]

[ 2007, c. 491, §132 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 710, §§5,6 (AMD). 1989, c. 907, §§1,2 (AMD). 1993, c. 349, §16 (AMD). 2003, c. 693, §2 (AMD). 2007, c. 491, §132 (AMD).



5 §17714. Baxter State Park Authority rangers

A law enforcement officer in the employment of the Baxter State Park Authority who elects the retirement option provided in section 17851, subsection 12 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as provided in section 17852, subsection 11. [2007, c. 491, §133 (AMD).]

SECTION HISTORY

1995, c. 466, §C1 (NEW). 2007, c. 491, §133 (AMD).



5 §17715. State fire marshals

A state fire marshal, state fire marshal investigator or a state fire marshal inspector who elects the retirement option provided in section 17851, subsection 13 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as provided in section 17852, subsection 13. [2007, c. 491, §134 (AMD).]

SECTION HISTORY

1997, c. 401, §1 (NEW). 2007, c. 491, §134 (AMD).



5 §17716. Motor vehicle investigators

A motor vehicle investigator, senior motor vehicle investigator, principal motor vehicle investigator or chief motor vehicle investigator who elects the retirement option provided in section 17851, subsection 14 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as provided in section 17852, subsection 15. [2007, c. 491, §135 (AMD).]

SECTION HISTORY

1997, c. 401, §1 (NEW). 2007, c. 491, §135 (AMD).






Subchapter 4: CREDITABLE SERVICE

5 §17751. Determination of one-year's service credit

The determination of one-year's service credit shall be governed as follows. [1985, c. 801, §§5, 7 (NEW).]

1. All service in one calendar year. The board may not allow more than one year's service credit for all the service:

A. In one calendar year for state employees; or [1985, c. 801, §§5, 7 (NEW).]

B. In one school contract year for teachers or state employees employed as teachers. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Absence without pay. Except as provided in section 17766, the board may not allow service credit for a period of absence without pay of more than a month's duration for a full-time position.

[ RR 1997, c. 1, §3 (COR) .]

3. Board determination. The board shall determine by appropriate rules how much service in any year qualifies for one year's service credit. Service rendered for the full normal working time in any year qualifies for one year's service credit. The board shall provide in its rule related to the determination of creditable service for state employees that any part-time or seasonal state employee who was employed during the period beginning January 1, 1989 and ending June 30, 1991 is credited with a full year of creditable service for each year in which that employee is employed for 1,000 or more hours, for as long as that employee is employed by the State. The board's rule must also treat in the same manner any employee first employed before July 1, 1991 who is employed in a position that is in a career ladder in which the employee is required to move from full-time status to seasonal status when accepting a promotion in the employee's career ladder. Section 17001, subsection 13, paragraph E does not apply to an employee who is credited with a full year of creditable service under this provision. Each state department or agency shall submit to the retirement system a list of all employees to whom this provision applies, in the manner and time provided by board rule.

[ 1991, c. 878, §1 (AMD) .]

4. Special provision for certain legislative employees. A legislative employee receives a full year of service credit for the period of January 1, 1978 to January 1, 1984 for each year of the legislative biennium in a position that may be full-time under Title 3, sections 22 and 42.

[ RR 2013, c. 2, §7 (COR) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 878, §1 (AMD). RR 1997, c. 1, §3 (COR). 1997, c. 190, §1 (AMD). RR 2013, c. 2, §7 (COR).



5 §17752. Service credit for prior service

1. Determination. Service credit for prior service is determined as follows.

A. If a member can provide the board with satisfactory evidence that he performed any work as a state employee before July 1, 1942, or as a teacher before July 1, 1947, the member shall be granted one year of service credit for each year in which any work was performed, except that:

(1) For the first year of service under this paragraph, service credit may be earned only from the date of beginning work to the end of the year; and

(2) During the calendar year 1942, the maximum amount of prior service credit that may be earned for work as a state employee is 1/2 year; and

(3) Prior service credit for work as a state employee shall be calculated on the basis of calendar years and for work as a teacher on the basis of school years. [1985, c. 801, §§ 5, 7 (NEW).]

B. Service credit for prior service shall be granted for work as a teacher to a member, if the member pays into the Members' Contribution Fund 5% of the salary received during that service. For each year of that service, the payments shall be not less than $20 nor more than $100. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Verification of prior service. Upon verification of the length of prior service rendered, the board shall grant service credit for that service.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17753. Service credit for back contributions

Upon complete payment of the back contributions under section 17704-C, the member must be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the back contributions under section 17704-C, the member must be granted service credit on a pro rata basis in accordance with rules adopted by the board. [2009, c. 474, §22 (AMD).]

1. Entitlement to service credit.

[ 1989, c. 95, §5 (RP) .]

2. Retirement benefit effective before completion of payment.

[ 1989, c. 95, §5 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §5 (RPR). 1995, c. 180, §4 (AMD). 2009, c. 474, §22 (AMD).



5 §17754. Out-of-state service

1. Generally. For members who began membership before January 1, 1976, additional service credit must be allowed for out-of-state service, subject to the following conditions.

A. The member must have creditable service in Maine of at least 20 years in the aggregate. [1985, c. 801, §§ 5, 7 (NEW).]

B. The member, before any retirement benefit becomes effective for that member, must make contributions into the Members' Contribution Fund for the years of out-of-state service on the same basis as the member would have made contributions had the service been in Maine, including interest at a rate to be set by the board not to exceed regular interest by 5 or more percentage points. Interest is computed beginning the end of the year when those contributions would have been made, if the service had been in the State, to the date of payment. The payment must be made to the State Employee and Teacher Retirement Program by a single direct payment or by annual direct payments made in accordance with section 17701, subsection 4. [2007, c. 491, §136 (AMD).]

C. If the member was formerly subject to the Revised Statutes of 1944, chapter 37, sections 221 to 241, the member's last 7 years of creditable service before the date of retirement must be in Maine. [2007, c. 491, §136 (AMD).]

D. If the member is a teacher employed for the first time after July 1, 1947, the member's last 10 years of creditable service before the date of retirement must be in Maine and no more than 10 years of service credit for out-of-state service may be allowed. [2007, c. 491, §136 (AMD).]

E. If a member is not a teacher, the member's last 10 years of creditable service before the date of retirement must be in Maine and no more than 10 years of service credit may be allowed for out-of-state service. [2007, c. 491, §136 (AMD).]

F. [1993, c. 349, §17 (RP).]

G. Upon complete payment of the back contributions under paragraph B or section 17764, the member must be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the back contributions under paragraph B or section 17764, the member must be granted service credit on a pro rata basis in accordance with rules adopted by the board. [1993, c. 349, §18 (AMD).]

[ 2007, c. 491, §136 (AMD) .]

2. Alternative. If service credit for out-of-state service is not allowed under subsection 1, additional service credit for out-of-state service must be allowed for any member in the determination of the retirement benefit under this Part, if the member, before any retirement benefit becomes effective for that member, pays into the Members' Contribution Fund, by a single direct payment or annual direct payments to the State Employee and Teacher Retirement Program, an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service. Annual payments must be made in accordance with section 17701, subsection 4.

A. Additional amounts paid under this subsection become a part of the members' accumulated contributions. [2007, c. 491, §136 (AMD).]

B. If any retirement benefit becomes effective before the completion of the payment under this subsection, the member is entitled to service credit for that portion of the additional creditable service that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service. [1989, c. 710, §9 (AMD).]

[ 2007, c. 491, §136 (AMD) .]

3. Service credit not to be used in another state. Notwithstanding anything to the contrary, any application for a retirement benefit that becomes effective after May 11, 1966, and for which out-of-state service credit is to be granted must be accompanied by a certified statement from the appropriate retirement system that the out-of-state service credit granted has not been or will not be used to obtain benefits in another state.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §6 (AMD). 1989, c. 709, §1 (AMD). 1989, c. 710, §§7-9 (AMD). 1993, c. 349, §§17,18 (AMD). 2007, c. 491, §136 (AMD).



5 §17755. Disability retirement service credit

A beneficiary shall receive service credit for the purpose of determining benefits under this Part for the period following termination of service for which the beneficiary receives disability retirement benefits under subchapter V, articles 3 and 3-A. [1989, c. 409, §§6, 12 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 409, §§6,12 (AMD).



5 §17756. Unused accrued or accumulated sick leave or unused vacation leave

1. Service credit. Unused accumulated or accrued sick leave, unused vacation leave, or a combination of both, for which a member is credited on termination of service, but for which the member does not receive payment, qualifies for service credit.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Limitation. Leave qualifying for service credit under subsection 1 may not exceed a total of 90 days, except as provided in subsection 3.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Exceptions. Leave beyond 90 days may qualify for service credit, up to the maximum number of days of leave, set by personnel rules or by contract, that a person is allowed to accumulate, if:

A. For state employees, the member, before any retirement benefit becomes effective for him, pays into the Members' Contribution Fund, a single payment which is the actuarial equivalent, at the effective date of the member's retirement benefit, of the portion of his retirement benefit based on the additional creditable service beyond 90 days; and [1985, c. 801, §§ 5, 7 (NEW).]

B. For teachers, the member or the school administrative unit employing the member pays into the Members' Contribution Fund by a single payment the actuarial equivalent, at the effective date of the member's retirement benefit, of the portion of his retirement benefit based on the additional creditable service beyond 90 days. The member and the school administrative unit may determine by contract the portion to be deposited by each to obtain this additional creditable service. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17757. Former members

Upon complete payment of the back contributions under section 17703, the member shall be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the back contributions under section 17703, the member shall be granted service credit on a pro rata basis in accordance with rules adopted by the board. [1989, c. 95, §7 (NEW).]

1. Service credit reinstated.

[ 1989, c. 95, §7 (RP) .]

2. Retirement benefit effective before completion of repayment.

[ 1989, c. 95, §7 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §7 (RPR).



5 §17758. Legislature and Executive Council (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2009, c. 474, §23 (RP).



5 §17759. Federal employment service

1. Creditable service. An employee of the federal employment service who became an employee of a state department before the federal employment service was returned to state control is entitled to service credit for prior service and membership service for the time the person was with the federal employment service, if the person makes up whatever contributions would have been made if the federal service had been state membership service, including interest at a rate, to be set by the board, not to exceed the regular interest by 5 or more percentage points beginning January 1, 1976, to the date of payment.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Applicability. This section does not apply to any member who began membership on or after January 1, 1976.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17760. Service in the armed forces

Service credit for service in the United States Armed Forces is governed as follows. [2003, c. 693, §3 (AMD).]

1. Service after becoming a member. A member is entitled to service credit for the period of time during which the member's membership is continued under section 17655, subsection 1, under the following terms and conditions. Except as provided in paragraph B, service credit under this subsection is limited to 5 years.

A. A member who is otherwise entitled to service credit for military leave may not be deprived of these credits if the member's return to membership service is delayed beyond 90 days after the member's separation from the service in the Armed Forces of the United States, under conditions other than dishonorable, if the delay is caused by an illness or disability incurred in the service in the armed forces. [2003, c. 387, §3 (AMD).]

B. A member may not receive service credit for military leave beyond the end of the period of first enlistment or induction or beyond 5 years from the date of original call to active duty in the armed forces, whichever is less, unless:

(1) The member's return to active duty in the armed forces or the extension of the period of service beyond 5 years is required by some mandatory provision; and

(2) The person presents proof of the return to or extension of service satisfactory to the board. [2003, c. 387, §3 (AMD).]

[ 2003, c. 693, §3 (AMD) .]

2. Service before becoming a member.

[ 2003, c. 693, §3 (RP) .]

3. Service before becoming member. A member who served as a full-time active duty member of the United States Armed Forces before becoming a member and who separated from the armed forces under conditions other than dishonorable is entitled under this subsection to purchase service credit for the period of time that the member served in the armed forces by complying with the terms and conditions of this subsection and the applicable provisions of subsection 4 or 5. Service credit under this subsection is limited to 4 years.

A. A member may purchase service credit at the cost set forth in subsection 4 if the member has at least 15 years of creditable service at the time of retirement, the member makes payment as required under subsection 4 and the member:

(1) Began membership prior to January 1, 1976;

(2) Served in the United States Armed Forces during any federally recognized period of conflict; or

(3) Was awarded an Armed Forces Expeditionary Medal, a Combat Action Ribbon, a Combat Infantry Badge or any other campaign or expeditionary medal and the receipt of such a medal would allow the member to be considered "preference eligible" under 5 United States Code, Section 2108(3)(A) or 2108(3)(B). A member described in this subparagraph is entitled to purchase service credit at the cost set forth in subsection 4 only if a cost subsidy for that member's service credit has been paid to the State Employee and Teacher Retirement Program as provided in subsection 6. [2007, c. 491, §137 (AMD).]

B. A member may purchase service credit at the cost set forth in subsection 5 if the member has at least 5 years of creditable service at the time of retirement and the member makes payment as required under subsection 5. [2003, c. 693, §3 (NEW).]

C. For purposes of this subsection, "federally recognized period of conflict" means World War I, April 6, 1917 to November 11, 1918 or to March 31, 1920 if service was in Russia; World War II, December 7, 1941 to December 31, 1946; the Korean Conflict, June 27, 1950 to January 31, 1955; the Vietnam War, August 5, 1964 to May 7, 1975 and the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period; and the Persian Gulf War, August 7, 1990 to the date that the United States Government recognizes as the end of the Persian Gulf War. [2003, c. 693, §3 (NEW).]

[ 2007, c. 491, §137 (AMD) .]

4. Members qualified for credit at subsidized cost. A member qualified under subsection 3 to purchase service credit at the cost set forth in this subsection is entitled to service credit upon payment of back contributions under section 17713, subsection 2. Upon complete payment of back contributions, the member must be granted service credit for the period of time for which payment is made. Upon making partial payment, the member must be granted service credit on a pro rata basis in accordance with rules adopted by the board.

[ 2003, c. 693, §3 (NEW) .]

5. Members qualified for credit at actuarial cost. A member qualified under subsection 3 to purchase service credit at the cost set forth in this subsection is entitled to service credit if the member pays into the Members' Contribution Fund an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service.

A. Payment must be made before any retirement benefit becomes effective for that member. [2003, c. 693, §3 (NEW).]

B. Payment may be made to the retirement system by a single direct payment or by annual direct payments in accordance with section 17701, subsection 4. [2003, c. 693, §3 (NEW).]

C. A person who purchases service credit under this subsection and who subsequently, without inclusion of the purchased service credit and prior to retirement, becomes qualified for service credit at the cost set forth in subsection 4 is entitled to purchase the service credit under section 17713, subsection 2 and to receive a refund of the amount paid under this subsection that exceeds the cost to purchase the service credit under section 17713. A person who would have been qualified to purchase service credit under subsection 4 prior to retirement if a timely appropriation had been made under subsection 6 is entitled to a refund under this subsection even if the person becomes qualified after retirement. [2003, c. 693, §3 (NEW).]

[ 2003, c. 693, §3 (NEW) .]

6. Cost subsidy for certain award recipients; annual report. A recipient of an award described in subsection 3, paragraph A, subparagraph (3) may purchase service credit at a subsidized cost under subsection 4 only if the retirement system has received an appropriation of the difference between the actuarial cost of that member's service credit and the amount to be paid by the member under subsection 4.

A. The retirement system shall annually, by February 15th, report to the joint standing committee of the Legislature having jurisdiction over retirement matters and the joint standing committee of the Legislature having jurisdiction over appropriations matters:

(1) The amount, if any, in the account maintained for the purposes of this subsection;

(2) The cost to subsidize the purchase of service credit under this subsection for members who applied and were determined eligible in the calendar year immediately preceding the report; and

(3) The cost to subsidize the purchase of service credit under this subsection for members who applied and were determined eligible in each of the calendar years before the immediately preceding calendar year for which full appropriations were not made. [2003, c. 693, §3 (NEW).]

B. In response to the report described in paragraph A, the joint standing committee of the Legislature having jurisdiction over retirement matters may report out legislation appropriating funds for all or a part of the costs set forth in the report. [2003, c. 693, §3 (NEW).]

C. The retirement system shall maintain a separate account for funds appropriated for the purposes of this subsection. When the account contains sufficient funds to subsidize the purchase of service credit for all members who applied and were determined to be eligible in a particular calendar year, the retirement system shall allow that group of members to make purchases. Funds in the account must be applied to the earliest calendar year for which members remain who are eligible but have not yet been able to make purchases. [2003, c. 693, §3 (NEW).]

[ 2003, c. 693, §3 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §8 (AMD). 1989, c. 907, §3 (AMD). 1991, c. 479, §§2,3 (AMD). 2001, c. 114, §§1-3 (AMD). 2003, c. 387, §§2,3 (AMD). 2003, c. 693, §3 (AMD). 2007, c. 491, §137 (AMD).



5 §17761. CETA service

1. Service credit allowed. Service credit for the period of CETA employment occurring after June 30, 1979, shall be granted to any person who, after June 30, 1979, satisfies the following conditions:

A. The person was a CETA employee; [1985, c. 801, §§5, 7 (NEW).]

B. The person, within 90 days of termination of CETA employment, became a non-CETA employee of the employer; [1985, c. 801, §§5, 7 (NEW).]

C. The person, within 90 days of becoming a non-CETA employee, signified in writing to the retirement system his intention to purchase time credit under section 17707, subsection 4; [1985, c. 801, §§5, 7 (NEW).]

D. The person has not received a return of any contributions made under section 17707, subsection 4 or has deposited his contributions within 18 months of obtaining non-CETA employment with the employer under section 17707, subsection 4; and [1985, c. 801, §§5, 7 (NEW).]

E. The employer contribution required by section 17707, subsection 3 has been paid. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Retirement benefit effective before completion of payment. If any retirement benefit becomes effective before the completion of the deposit under section 17707, subsection 4, the person is entitled to credit for that portion of his CETA time which the amount of the deposit actually made bears to the total amount which would have been required to purchase the person's entire CETA time.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Service credit allowed. Service credit for the period of CETA employment occurring before July 1, 1979 must be granted to any person who satisfies the following conditions:

A. The person was a CETA employee; [1999, c. 241, §2 (NEW).]

B. The person within 90 days of termination of CETA employment became a non-CETA employee of the employer; and [1999, c. 241, §2 (NEW).]

C. The employee contribution required by section 17707, subsection 4, paragraph D has been paid. [1999, c. 241, §2 (NEW).]

[ 1999, c. 241, §2 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1999, c. 241, §2 (AMD).



5 §17762. Adult education teachers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 700, §A25 (AMD). 1993, c. 539, §2 (AFF). 1993, c. 539, §1 (RP).



5 §17763. Teachers in private, parochial and other schools

1. Parochial school or public or private academy. A member who taught in a parochial school or in a public or private academy may purchase up to 10 years of service credit for that service under the following conditions.

A. The member must have taught in a school approved by the Department of Education or the education department of another state while holding an appropriate teaching certificate. [1991, c. 558, §1 (AMD).]

B. The member must have 20 years of creditable service as a state employee or teacher in this State. [1991, c. 558, §1 (AMD).]

C. The member must, before any retirement benefit becomes effective for that member, make contributions into the Members' Contribution Fund, for the years of private or parochial school teaching on the same basis as the member would have made contributions had the service been as a state employee or teacher in this State, including interest at a rate to be set by the board not to exceed regular interest by 5 or more percentage points. The member's earnings for the years of private or parochial school teaching must be assumed to have been the same as the average salary for teachers in this State as determined by the Department of Education for each of the years when the private or parochial school teaching took place. Interest must be computed beginning at the end of the year when those contributions would have been made, if the service had been as a state employee or teacher in this State, to the date of payment. Payment must be made by a single direct payment or annual direct payments to the State Employee and Teacher Retirement Program in accordance with section 17701, subsection 4. [2007, c. 491, §138 (AMD).]

D. The member must have begun membership before January 1, 1976. [1991, c. 558, §1 (NEW).]

E. The member's last 10 years of creditable service before the date of retirement must be as a state employee or teacher in this State. [1991, c. 558, §1 (NEW).]

F. Upon complete payment of the contributions under paragraph C, the member must be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the contributions under paragraph C, the member must be granted service credit on a pro rata basis in accordance with rules adopted by the board. [1991, c. 558, §1 (NEW).]

[ 2007, c. 491, §138 (AMD) .]

2. Other schools and programs.

[ 1993, c. 349, §19 (RP) .]

3. Applicability.

[ 1987, c. 148, (RP) .]

4. Alternative. In the determination of the retirement benefit under this Part, if service credit for private or parochial school teaching is not allowed under subsection 1 based upon the member's not meeting the requirements of subsection 1, paragraph B or D, additional service credit for private or parochial school teaching is allowed for any member who meets the requirements of subsection 1, paragraphs A and E, if the member, before any retirement benefit becomes effective for that member, pays into the Members' Contribution Fund, by a single direct payment or annual direct payments to the State Employee and Teacher Retirement Program, an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service.

Annual payments must be made in accordance with section 17701, subsection 4.

A. Additional amounts paid under this subsection become a part of the members' accumulated contributions. [1993, c. 387, Pt. A, §10 (NEW).]

B. If any retirement benefit becomes effective before the completion of the payment under this subsection, the member is entitled to service credit for that portion of the additional creditable service that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service. [1993, c. 387, Pt. A, §10 (NEW).]

[ 2007, c. 491, §139 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 148, (AMD). 1989, c. 700, §A26 (AMD). 1989, c. 709, §2 (AMD). 1989, c. 710, §§10,11 (AMD). 1991, c. 558, §1 (AMD). 1993, c. 349, §19 (AMD). 1993, c. 387, §A10 (AMD). 2007, c. 491, §§138, 139 (AMD).



5 §17763-A. Purchase of service credit by an educator of a child with a disability; service before July 1, 1976

If a member can provide the board with satisfactory evidence that the member performed before July 1, 1976 any work as an educator or teacher of a child with a disability, as defined in Title 20-A, section 7001, subsection 1-B, including as a teacher who may not meet the definition in section 17001, subsection 42, in a private or parochial school or other school, center, facility or program that was not part of a public school system, the member may purchase up to one year of service credit for any such work performed before July 1, 1976. Service credit for this work must be calculated on the basis of school years. In order to purchase this service credit and before any retirement benefit becomes effective, the member must pay into the Members' Contribution Fund by a single direct payment or annual direct payments to the State Employee and Teacher Retirement Program an amount that, together with regular interest on that amount, is the actuarial equivalent at the effective date of the retirement benefit of the portion of the retirement benefit based on the additional creditable service. Annual payments must be made in accordance with section 17701, subsection 4. Additional amounts paid under this subsection become a part of the member's accumulated contributions. If any retirement benefit becomes effective before the completion of the payment under this section, the member is entitled to service credit for that portion of the additional creditable service that the total amount of payments actually made plus regular interest on those payments to the date the retirement benefit becomes effective bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service. [2007, c. 491, §140 (AMD).]

SECTION HISTORY

2007, c. 303, §1 (NEW). 2007, c. 491, §140 (AMD).



5 §17764. Vista, Peace Corps, Head Start and foreign teaching

Members who served in the Peace Corps, foreign or domestic, the Volunteers in Service to America Program, or the Fulbright Exchange Program; who taught children of United States Foreign Service Corps personnel outside the continental United States or United States Armed Forces personnel located in any foreign country on a regularly established United States military base; or who served as an employee of a Head Start program in Maine may purchase service credit for that service under the following conditions. For the purposes of this section "members" means state employees and teachers. [1999, c. 250, §1 (AMD).]

1. Limit on service credit. The service credit may not exceed 2 years.

[ 1989, c. 709, §3 (NEW) .]

2. Creditable service required. Members whose service in these organizations preceded their becoming members in the State Employee and Teacher Retirement Program must, on the date of retirement, have at least 15 years of creditable service.

[ 2007, c. 491, §141 (AMD) .]

3. Return to employment. Members who terminated service in the State as state employees or teachers prior to service with these organizations must return to state employment or active teaching in the State within one year of the completion of service in these organizations.

[ 1989, c. 709, §3 (NEW) .]

4. Payment to fund. Members must, before any retirement benefit becomes effective, pay into the Members' Contribution Fund by a single direct payment or annual direct payments to the State Employee and Teacher Retirement Program an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service. Payments must be made as provided in section 17701.

[ 2007, c. 491, §142 (AMD) .]

SECTION HISTORY

1989, c. 709, §3 (NEW). 1999, c. 250, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§141, 142 (AMD).



5 §17765. Teacher previously employed as teacher's aide or Educational Technician I

A member who is a teacher who was previously employed by a school administrative unit in this State as a teacher's aide or Education Technician I may purchase service credit for the time so employed, under the following conditions. [1997, c. 161, §1 (NEW).]

1. Payment to fund. Before the retirement benefit becomes effective, members must pay into the Members' Contribution Fund by a single direct payment or annual direct payments to the State Employee and Teacher Retirement Program an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service. Payments must be made as provided in section 17701, subsection 4.

[ 2007, c. 491, §143 (AMD) .]

2. Partial payment and partial service credit. If any retirement becomes effective before the completion of the payment under this section, the member is entitled to service credit for that portion of the additional creditable service that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service.

[ 1997, c. 161, §1 (NEW) .]

3. Limitation on use of purchased service credit. Notwithstanding any other provision of law, any service credit purchased under this section may be used only for the purpose of increasing the amount of a member's service retirement benefits by inclusion of the purchased service credit and may not be used for any other purpose.

[ 1997, c. 161, §1 (NEW) .]

4. Additional conditions of service credit purchase if some or all employment as teacher's aide or Educational Technician I was under a participating local district plan. If a member was previously employed as a teacher's aide or an Educational Technician I and was a member under the Participating Local District Retirement Program, then the following additional conditions apply:

A. If a member was also previously employed as a teacher's aide or an Educational Technician I by a school administrative unit where the member was not a member under the Participating Local District Retirement Program, and the member is purchasing or purchases less than all of the member's total time as a teacher's aide or an Educational Technician I, all of the time during which the member was employed as a teacher's aide or an Educational Technician I and was a member under the Participating Local District Retirement Program must be purchased before the member may purchase any of the time during which the member was employed as a teacher's aide or Educational Technician I and was not a member under the Participating Local District Retirement Program; and [2007, c. 491, §144 (AMD).]

B. As of the date that the retirement system receives any payment toward the purchase, a member's purchase of any service credit under this section for time during which the member was employed as a teacher's aide or an Educational Technician I and was a member under the Participating Local District Retirement Program is an irrevocable election to use the service credit purchased to increase the member's service retirement benefits under the State Employee and Teacher Retirement Program, in accordance with subsection 3. Any portion of the service credit that is purchased or available for purchase may not after purchase or being made available for purchase be considered to be service credit under the Participating Local District Retirement Program as service with the participating local district by which the member was employed as a teacher's aide or an Educational Technician I, regardless of whether the member completed the payment for purchase under this section. A member who does not complete the payment for purchase before the member's retirement becomes effective is entitled to service credit as provided in subsection 2. [2007, c. 491, §144 (AMD).]

§17765. Service credit for educational leave

(As enacted by PL 1997, c. 190, §2 is REALLOCATED TO TITLE 5, SECTION 17766)

[ 2007, c. 491, §144 (AMD) .]

SECTION HISTORY

RR 1997, c. 1, §4 (RAL). 1997, c. 161, §1 (NEW). 1997, c. 190, §2 (NEW). 2007, c. 491, §§143, 144 (AMD).



5 §17766. Service credit for educational leave (REALLOCATED FROM TITLE 5, SECTION 17765)

(REALLOCATED FROM TITLE 5, SECTION 17765)

A member may purchase service credit for the period during which the member took an unpaid or partially paid educational leave pursuant to the Maine Educational Leave Act under the following conditions. [RR 1997, c. 1, §4 (RAL).]

1. Payment. The member must, before any retirement benefit becomes effective, pay into the Members' Contribution Fund by a single payment or annual direct payments to the State Employee and Teacher Retirement Program an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional service credit purchased under this section. Payments must be made as provided in section 17701, subsection 4.

If any retirement benefit becomes effective before the completion of the payment under this subsection, the member is entitled to the additional creditable service that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service.

[ 2007, c. 491, §145 (AMD) .]

2. Limitation on use of purchased service credit. Notwithstanding any other provision of law, service credit purchased under this section may be used only for the purpose of increasing the amount of a member's service retirement benefit by inclusion of the purchased service credit and may not be used to establish a member's qualification for a service retirement benefit.

[ RR 1997, c. 1, §4 (RAL) .]

3. Return to employment. The member must have returned to state employment after completion of the educational leave.

[ RR 1997, c. 1, §4 (RAL) .]

SECTION HISTORY

RR 1997, c. 1, §4 (RAL). 2007, c. 491, §145 (AMD).






Subchapter 5: BENEFITS

Article 1: GENERAL PROVISIONS

5 §17801. Commitment to members and limitations

1. Commitment as to certain provisions and limitations. The following provisions govern the commitment as to certain provisions and limitations.

A. The commitment set out in paragraph B is effective October 1, 1999, for members who, on October 1, 1999 or thereafter, meet the creditable service requirement for eligibility to receive a service retirement benefit, at the applicable age if so required, under section 17851 or section 17851-A, subsection 2. [1999, c. 489, §3 (NEW).]

B. The protections established under the provisions listed in subparagraph (1) constitute solemn contractual commitments of the State protected under the contract clauses of the Constitution of Maine, Article I, Section 11 and the United States Constitution, Article I, Section 10, under the terms and conditions set out in subparagraph (2).

(1) The commitment provided by this section applies to the protections established under the specific following provisions:

(a) Section 17001, subsection 4; and subsection 13, paragraph B, subparagraph (1) and paragraph C, subparagraph (2);

(b) Section 17806, subsection 4;

(c) The subsection of section 17851, that is applicable to each member;

(d) The paragraph of subsection 2 of section 17851-A, that is applicable to each member;

(e) The paragraph of subsection 4 of section 17851-A, that is applicable to each member; and

(f) The subsection of section 17852, that is applicable to each member.

(2) The commitment established in this paragraph attaches to a given provision of those specified in subparagraph (1) when the member in question has met the creditable service requirement set out in the given provision, on the basis of which the protection established by the provision becomes effective. [1999, c. 489, §3 (NEW).]

[ 1999, c. 489, §3 (NEW) .]

2. Provisions not covered by subsection 1. Subsection 1 does not apply to any provision of this Part not specifically identified in subsection 1. Any provision not specifically identified in subsection 1 may be increased, decreased, otherwise changed or eliminated by the Legislature as to any member regardless of whether the member has or has not met any creditable service requirement for eligibility to receive a service retirement benefit.

[ 1999, c. 489, §3 (NEW) .]

3. Employee contribution rate. Effective October 1, 1999, for members who, on October 1, 1999 or thereafter, meet the creditable service requirement for eligibility to receive a service retirement benefit under section 17851 or section 17851-A, subsection 2, the employee contribution rate required to be paid at the time the service was rendered under the provision of section 17851 or 17851-A that is applicable to each member may be increased for members who have met the requirements only to:

A. Pay the cost, in whole or in part, of an improvement to a benefit that exists at the time the increase becomes effective and that is then or may in the future be applicable to members to whom the increase applies or provide a new benefit that is then or may in the future be applicable to members to whom the increase applies, and only to the extent of the cost of the improved or new benefit, provided that nothing in this paragraph may be construed to require that the employee contribution rate must be increased to pay the cost, in whole or part, of the improved or new benefit; or [1999, c. 489, §3 (NEW).]

B. Maintain actuarial soundness as required by the Constitution of Maine, Article IX, Section 18-A and this Part, as determined to be necessary by the board on recommendation of the system's actuary. [1999, c. 489, §3 (NEW).]

For members to whom section 17851-A applies, the phrase "the employee contribution rate required to be paid" includes contribution rates as made applicable under section 17851-A, subsections 5 and 6.

[ 1999, c. 489, §3 (NEW) .]

4. Limitations on subsections 1 and 3. Subsections 1 and 3 do not apply to any member until the member has met the creditable service requirement for eligibility to receive a service retirement benefit under section 17851 or 17851-A, subsection 2. For members to whom subsections 1 and 3 do not apply as provided in this subsection, the Legislature may increase, decrease, otherwise change or eliminate any provisions of this Part.

[ 1999, c. 489, §3 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§25,48 (AMD). 1999, c. 489, §3 (RPR).



5 §17802. Eligibility for benefits

Only members of the State Employee and Teacher Retirement Program, their spouses, surviving spouses, children, dependent children, parents or beneficiaries are eligible to receive benefits from the State Employee and Teacher Retirement Program. [2007, c. 491, §146 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §146 (AMD).



5 §17803. Election of methods of payment

1. Definition. As used in this article, unless the context otherwise indicates, "qualifying member" means:

A. A member; or [1985, c. 801, §§ 5, 7 (NEW).]

B. A former member who is receiving a disability retirement benefit. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Election. In order to receive a benefit, a qualifying member must elect to have his service retirement benefit payable under any of the methods in section 17804.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Time and manner of election. A qualifying member must elect a method of payment before the beginning of payment of a service retirement benefit. This election must be by written notice to the executive director stating the date on which he desires to retire.

[ 1987, c. 256, §7 (AMD) .]

4. Change of election. A qualifying member may revoke his election of benefits and may elect another method of payment by giving written notice to the executive director at any time before the first payment of the service retirement benefit.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §7 (AMD).



5 §17804. Methods of payment

Except as provided in subsection 6, payment of a service retirement benefit shall begin on the first day of the month following the month in which the qualifying member becomes eligible to receive payment of the member's service retirement benefit under section 17851 or 17907. A full month's benefit shall be paid to the beneficiary or estate of the recipient for the month in which the member dies. A qualifying member may select payment in one of the following methods. [1989, c. 95, §9 (AMD).]

1. Full benefits. All retirement benefits shall be payable for life in equal monthly installments with no further payment made after the month in which the retiree dies.

[ 1987, c. 256, §9 (AMD) .]

2. Option 1. The qualifying member may elect to have a reduced retirement benefit paid to himself while alive and at the qualifying member's death to have the excess, if any, of his accumulated contributions at the time of retirement over the portion of the total retirement benefit payments actually made to the qualifying member while alive, which is the actuarial equivalent of the accumulated contributions, paid in a lump sum to the beneficiary he has nominated by written designation duly acknowledged and filed with the executive director or, if no one has been nominated as beneficiary, to his estate.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Option 2. The qualifying member may elect to have a reduced retirement benefit payable to himself while alive and at the qualifying member's death to have the benefit continued in the same amount for the life of the beneficiary he has nominated by written designation duly acknowledged and filed with the executive director at the time of retirement, if the beneficiary survives the qualifying member.

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Option 3. The qualifying member may elect to have a reduced retirement benefit payable to himself while alive and at the qualifying member's death to have the benefit continued at 1/2 the amount for the life of the beneficiary he has nominated by written designation duly acknowledged and filed with the executive director at the time of retirement, if the beneficiary survives the qualifying member.

[ 1985, c. 801, §§5, 7 (NEW) .]

5. Option 4.

[ 1999, c. 744, §17 (AFF); 1999, c. 744, §7 (RP) .]

5-A. Option 4. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and at the qualifying member's death to have some benefit other than that available under subsection 3 or 4 payable to the beneficiary that the qualifying member has designated, if the beneficiary survives the qualifying member. The total value of the benefit paid to the qualifying member during the qualifying member's life plus the benefit paid after the qualifying member's death is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The method used to determine the benefit must be approved by the board, and the beneficiary must be designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system.

[ 1999, c. 744, §8 (NEW); 1999, c. 744, §17 (AFF) .]

5-B. Option 5. The qualifying member may elect to have a reduced retirement benefit payable in part to the qualifying member and in part to the beneficiary, who must be the sole beneficiary, while both are alive and, at the death of either, to have the higher benefit paid to the survivor for the survivor's life. The total value of the benefit paid to the qualifying member and beneficiary, during the qualifying member's life, plus the benefit to be paid after the death of either is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The method used to determine the benefit must be approved by the board, and the beneficiary must be designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system.

[ 1999, c. 744, §8 (NEW); 1999, c. 744, §17 (AFF) .]

5-C. Option 6. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and, at the qualifying member's death, to have the benefit continued in the same amount for the life of the beneficiary, who must be the sole beneficiary, that the qualifying member has designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system, if the beneficiary survives the qualifying member. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to be the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member.

[ 1999, c. 744, §8 (NEW); 1999, c. 744, §17 (AFF) .]

5-D. Option 7. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and, at the qualifying member's death, to have the benefit continued at 1/2 that amount for the life of the beneficiary, who must be the sole beneficiary, that the qualifying member has designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system, if the beneficiary survives the qualifying member. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member.

[ 1999, c. 744, §8 (NEW); 1999, c. 744, §17 (AFF) .]

5-E. Option 8. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and at the qualifying member's death to have some benefit other than that available under subsection 3 or 4 payable to the beneficiary, who must be the sole beneficiary, that the member has designated, if the beneficiary survives the qualifying member. The total value of the benefit paid to the qualifying member plus the benefit paid after the qualifying member's death is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to be the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member.

[ 2001, c. 118, §4 (AMD) .]

5-F. Change of beneficiary. If the recipient of a service retirement benefit has elected an optional method of payment under subsection 3, 4, 5, 5-A, 5-B, 5-C, 5-D or 5-E, and has designated someone other than a spouse or ex-spouse as sole beneficiary, the recipient is permitted a one-time change in the designated beneficiary except as provided in paragraph D, but may not change the already elected payment option or the amount of the benefits under that option, by filing a written designation of the new beneficiary, duly notarized, with the executive director on a form provided or specified by the retirement system. The change of beneficiary permitted by this subsection may only be made prior to the death of the prior designated beneficiary.

A. The benefit payable to the recipient and the new beneficiary must be paid under the same payment option. The amount of the recipient's benefit may not change, and the amount of the new beneficiary's benefit must be the same as the amount of the prior beneficiary's benefit. [1999, c. 744, §8 (NEW).]

B. The effective date of the designation of the new beneficiary is the date the designation is received by the executive director. As of the first day of the month following the effective date of the designation of the new beneficiary, the prior beneficiary is no longer entitled to any benefit payment and, if concurrent payment under subsection 5-B has been elected, the new beneficiary's benefit must become effective on the same date. [1999, c. 744, §8 (NEW).]

C. The new beneficiary's entitlement to benefits ceases on the earlier of:

(1) The date of the new beneficiary's death; or

(2) The date established when the amount of the prior beneficiary's benefit was established, which is the initial commencement date of benefits to the retiree increased by the life expectancy of the prior beneficiary computed in years and months using actuarial equivalence assumptions recommended by the system's actuary.

Payment of benefits to the new beneficiary must cease as of the first day of the month following the earlier of subparagraph (1) or (2). [1999, c. 744, §8 (NEW).]

D. A recipient who exercises a one-time option under this subsection may revert back to the original designated beneficiary, who will be treated as the new beneficiary for purposes of paragraphs A to C. [2007, c. 523, §2 (NEW).]

[ 2007, c. 523, §2 (AMD) .]

6. Monthly payment of $10 or less. If the monthly benefit payable to a qualifying member or the beneficiary of a qualifying member is $10 or less, there shall be paid, in lieu of those payments, a lump sum which is the actuarial equivalent, on the date the first monthly payment would otherwise be paid, of the benefit to which the qualifying member or beneficiary is entitled. A beneficiary who receives a lump sum payment under this subsection shall not forfeit any other benefit to which the beneficiary would be entitled if the beneficiary were receiving a monthly benefit payment.

[ 1989, c. 95, §10 (NEW) .]

7. Notice to spouse. A qualifying member who is married on the effective date of retirement, who elects the method of payment under subsection 1 or who elects a method of payment other than that provided under subsection 1 and who designates a beneficiary other than the qualifying member's spouse must notify the spouse that the spouse is not the beneficiary. Proof that the spouse has been notified must be provided:

A. By written certification of the spouse, duly notarized, on a form provided or specified by the retirement system indicating that notice has been received from the qualifying member; or [1999, c. 744, §9 (NEW); 1999, c. 744, §17 (AFF).]

B. When notice has been given but certification by the spouse has not been provided, by written certification of the qualifying member, duly notarized, on a form provided or specified by the retirement system indicating that notice has been given to the spouse. [1999, c. 744, §9 (NEW); 1999, c. 744, §17 (AFF).]

Payment of the qualifying member's service benefit may not commence until certification has been received by the executive director.

[ 1999, c. 744, §9 (NEW); 1999, c. 744, §17 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §§8-10 (AMD). 1989, c. 95, §§9,10 (AMD). 1999, c. 744, §§7-9 (AMD). 1999, c. 744, §17 (AFF). 1999, c. 790, §K1 (AMD). 1999, c. 790, §K5 (AFF). 2001, c. 118, §4 (AMD). 2007, c. 523, §2 (AMD).



5 §17805. Remarriage after retirement

If the recipient of a reduced service retirement benefit under section 17804, subsection 3, 4, 5-A or 5-B remarries after the recipient's spouse dies the following provisions apply. [2001, c. 118, §5 (AMD).]

1. Election of benefit for new spouse. The recipient may elect to have the reduced retirement benefit paid under the same option to the new spouse after the recipient's death instead of continuing the original reduced retirement benefit to the recipient during his lifetime, under the following conditions:

A. The original spouse must have been the sole beneficiary of the reduced retirement benefit under section 17804, subsection 3, 4, 5-A or 5-B; and [1999, c. 744, §10 (AMD); 1999, c. 744, §17 (AFF).]

B. [1987, c. 612, §2 (RP).]

C. [1987, c. 612, §3 (RP).]

D. The recipient must have been married to the new spouse for at least 6 months. [1987, c. 612, §4 (NEW).]

[ 1999, c. 744, §10 (AMD); 1999, c. 744, §17 (AFF) .]

2. Time and manner of election. The recipient may make the election at any time after the death of the original spouse and remarriage to the new spouse by:

A. Sending a written request to the executive director; and [1985, c. 801, §§5, 7 (NEW).]

B. [1987, c. 612, §5 (RP).]

C. Submitting evidence of the death of the former spouse and date of marriage to the new spouse. [1987, c. 612, §5 (NEW).]

[ 1987, c. 612, §5 (AMD) .]

3. Amount of benefit. The amount of the benefit payable under the option elected shall be the actuarial equivalent, at the date of the beginning of payment of benefits under this section, of the amount of reduced retirement benefit the recipient has been receiving.

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Effective date of coverage of the new spouse. The effective date of the designation of the new spouse as the recipient's new beneficiary will be the date the request is received or 6 months after the date of remarriage, whichever comes later. The recipient's retirement benefit shall be adjusted on the first day of the month following the effective date of the new designation of beneficiary.

[ 1987, c. 612, §6 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 612, §§1-6 (AMD). 1999, c. 744, §10 (AMD). 1999, c. 744, §17 (AFF). 2001, c. 118, §5 (AMD).



5 §17805-A. Divorce

If the recipient of a reduced service retirement benefit under section 17804, subsection 3, 4, 5-A, 5-B, 5-C, 5-D or 5-E is granted a divorce either after retirement or before a retirement beneficiary is named the following provisions apply. [2001, c. 118, §6 (AMD).]

1. Election of benefit for different beneficiary. The recipient may elect to have the reduced retirement benefit paid under the same option to a different beneficiary except when the former spouse is named as retirement beneficiary at the time the divorce is granted, in which case the election may be made only under the following conditions:

A. The spouse or former spouse who was originally named as retirement beneficiary must have been the sole beneficiary of the reduced retirement benefit under section 17804, subsection 3, 4, 5-A, 5-B, 5-C, 5-D or 5-E; and [2001, c. 118, §7 (AMD).]

B. The recipient and the spouse or former spouse who was originally named retirement beneficiary must agree to the change of beneficiary. Prior to this agreement, the executive director shall ensure that the spouse or former spouse who was originally named as retirement beneficiary has been counseled by an employee of the retirement system regarding the financial effect of giving up rights as a beneficiary and has signed a statement that the information has been received and understood. [1995, c. 604, §3 (AMD).]

[ 2005, c. 560, §3 (AMD) .]

2. Time and manner of election. The recipient may make the election at any time after the divorce is granted by:

A. Sending a written request to the executive director; and [1991, c. 320, §1 (NEW).]

B. Submitting evidence of the divorce. [1991, c. 320, §1 (NEW).]

[ 1991, c. 320, §1 (NEW) .]

3. Amount of benefit. The amount of the benefit payable under the option elected is the actuarial equivalent, at the date of the beginning of payment of benefits under this section, of the amount of reduced retirement benefit the recipient has been receiving, plus the amount expected to be paid to the original spouse after the recipient's death.

[ 1991, c. 320, §1 (NEW) .]

4. Effective date of coverage of new beneficiary. The effective date of the designation of the recipient's new beneficiary is the date the request is received. The recipient's retirement benefit must be adjusted on the first day of the month following the effective date of the new designation of beneficiary.

[ 1991, c. 320, §1 (NEW) .]

SECTION HISTORY

1991, c. 320, §1 (NEW). 1995, c. 604, §§1-3 (AMD). 1999, c. 744, §11 (AMD). 1999, c. 744, §17 (AFF). 2001, c. 118, §§6,7 (AMD). 2005, c. 560, §3 (AMD).



5 §17806. Cost-of-living adjustment to retirement benefits

Cost-of-living adjustments to the retirement benefits being paid to retired state employees, teachers or beneficiaries of either shall be governed as follows. [1985, c. 801, §§5, 7 (NEW).]

1. Determination of adjustment. The cost-of-living adjustment shall be determined as follows.

A. Except as provided in paragraphs A-1 and A-2, whenever there is a percentage increase in the Consumer Price Index from July 1st to June 30th, the board shall automatically make an equal percentage increase in retirement benefits, beginning in September, up to a maximum annual increase of 3%. Effective July 1, 2011, the increase applies to that portion of the retirement benefit up to $20,000, which amount must be indexed in subsequent years by the same percentage adjustments granted under this paragraph and paragraph A-2. [2015, c. 334, §1 (AMD).]

A-1. If there is a percentage decrease in the Consumer Price Index from July 1st to June 30th, the board shall set the percentage change at 0% for that September. The adjustment for the following year must be set based on the actuarially compounded Consumer Price Index for both years in a cost-neutral manner. If the Consumer Price Index in the subsequent year or years is not sufficient to allow for the adjustment to be cost-neutral for the 2 years, then the adjustment needed for cost-neutrality must continue to be applied to following years until such time as the cost-neutrality requirement is met. [2009, c. 473, §4 (AMD).]

A-2. Regardless of the amount of increase in the Consumer Price Index, for cost-of-living adjustments awarded in fiscal year 2015-16 and fiscal year 2016-17 only, the board shall automatically make a percentage increase in retirement benefits of no less than 2.55%. The increase applies to that portion of the retirement benefit that would otherwise be subject to an increase under subsection A. [2015, c. 334, §2 (NEW).]

B. Whenever the annual percentage increase in the Consumer Price Index from July 1st to June 30th exceeds 3%, the board shall make whatever adjustments in the retirement benefits are necessary to reflect an annual increase of 3% and shall submit a supplemental budget request to the Governor for the additional funds that would be required to make adjustments in the retirement benefits to reflect the actual increase in the Consumer Price Index. The request must include a report stating the cost of the 3% increase, the actual percentage increase in the Consumer Price Index and the percentage adjustments granted during the previous 5 years. The board shall make an additional adjustment in the retirement benefits in the month following the appropriation only in that amount. [2011, c. 380, Pt. T, §11 (AMD); 2011, c. 380, Pt. T, §26 (AFF).]

C. Notwithstanding any other provision of this section, the amount of annual retirement benefit otherwise payable under this Part may not be less than the retired member received on the effective date of his retirement or on July 1, 1977, whichever amount is greater. [1985, c. 801, §§5, 7 (NEW).]

[ 2015, c. 334, §§1, 2 (AMD) .]

2. Cost. The board shall determine the costs of the adjustments under this section and shall include those costs in its budget requests.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Eligibility. Cost-of-living adjustments under this section must be applied to the retirement benefits of all retirees who have been retired for at least 12 months before the date that the adjustment becomes payable, except that a member who has less than 10 years of creditable service on July 1, 1993 may not receive a cost-of-living adjustment until at least 12 months after reaching normal retirement age. Beneficiaries of deceased retirees and members are eligible for the cost-of-living adjustment at the same time the deceased retiree or member would have become eligible. A member who is eligible to retire as of June 30, 1993 and who actually retires effective no later than July 1, 1994 is eligible for the cost-of-living adjustment if that member has been retired for at least 6 months before the date that the adjustment becomes payable.

[ 1993, c. 595, §6 (AMD) .]

4. Limitation on changes in eligibility. Effective October 1, 1999:

A. The time requirement of subsection 3 that a member be retired for at least 12 months before a cost-of-living adjustment becomes payable may not be increased for a member who, on October 1, 1999 or thereafter, meets the creditable service requirement for eligibility to receive a service retirement benefit, at the applicable age if so required, under section 17851 or section 17851-A, subsection 2; [1999, c. 489, §4 (NEW).]

B. The time requirement that a member who had fewer than 10 years of creditable service on July 1, 1993 may not receive a cost-of-living adjustment until at least 12 months after reaching normal retirement age may not be increased for a member who, on October 1, 1999 or thereafter, meets the creditable service requirement for eligibility to receive a service retirement benefit, at the applicable age if so required, under section 17851, subsection 1-C, paragraph A; section 17851, subsection 1-C, paragraph B; section 17851, subsection 2-C, paragraph A; section 17851, subsection 2-C, paragraph B; or section 17851-A, subsection 2, paragraph A; and [1999, c. 489, §4 (NEW).]

C. The time requirement that a member who had fewer than 10 years of creditable service on July 1, 1993 may not receive a cost-of-living adjustment until at least 12 months after reaching normal retirement age may not be made applicable to a member who had at least 10 years of creditable service on July 1, 1993. [1999, c. 489, §4 (NEW).]

[ 1999, c. 489, §4 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 557, (AMD). 1993, c. 410, §L31 (AMD). 1993, c. 595, §6 (AMD). 1999, c. 489, §4 (AMD). 2009, c. 433, §§3, 4 (AMD). 2009, c. 473, §§3, 4 (AMD). 2011, c. 380, Pt. T, §§10, 11 (AMD). 2011, c. 380, Pt. T, §26 (AFF). 2013, c. 424, Pt. B, §1 (AMD). 2015, c. 334, §§1, 2 (AMD).



5 §17807. Persons retired under earlier law

1. Benefits continued. All benefits payable to former employees retired under the Public Laws of 1933, chapter 1, sections 227 to 233, as they existed immediately before July 1, 1942, shall be continued and paid in the future from the Retirement Allowance Fund at the full amounts stipulated under those sections before July 1, 1942.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Additional amounts. Any additional funds required to continue the benefits under subsection 1 shall be provided by an increase in the accrued liability contribution payable to the Retirement Allowance Fund.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17808. Payment from certain funds

All benefits payable under this chapter must be paid from the Retirement Allowance Fund, except those payable from the Members' Contribution Fund or as specifically provided in this chapter. [2007, c. 249, §26 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 249, §26 (AMD).



5 §17809. Incorrect records

If any error in any record of the retirement system results in a member or beneficiary receiving more or less from the system than he would have been entitled to receive had the record been correct, payments shall, as far as practicable, be adjusted so that the actuarial equivalent of the benefit to which he was correctly entitled is paid. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17810. Earnable compensation continued

For purposes of determining benefits under this chapter, the earnable compensation of a member retired with a disability retirement allowance under article 3 is assumed to be continued after his date of termination of service: [1985, c. 801, §§ 5, 7 (NEW).]

1. Rate. At the same rate as received immediately before the date of termination of service; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Percentage adjustments. Subject to the same percentage adjustments, if any, that may apply to the amount of retirement allowance of the beneficiary under section 17806.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17811. Election to reduce or discontinue benefits

Any retiree or member who is retired or will retire may elect to reduce or discontinue receiving any benefit upon written request, duly certified and acknowledged, to the executive director. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17812. Limitation on benefits

Benefits are limited as follows. [1987, c. 256, §11 (NEW).]

1. One benefit only. A beneficiary may select only one benefit, regardless of how many benefits he qualifies for.

[ 1987, c. 256, §11 (NEW) .]

2. Election final. Except as provided in section 17803, subsection 4, and section 17953, subsection 8, if a beneficiary elects a benefit after receiving reasonable notification of available options from the retirement system, the beneficiary's election of benefit is final and may not be changed or revoked at a later date.

[ 1991, c. 548, Pt. A, §2 (AMD) .]

SECTION HISTORY

1987, c. 256, §11 (NEW). 1991, c. 548, §A2 (AMD).






Article 2: SERVICE RETIREMENT BENEFITS

5 §17851. Qualification for benefits

1. Member in service; 10 years of creditable service on July 1, 1993.

[ 1999, c. 489, §5 (RP) .]

1-A. Member in service; less than 10 years creditable service on July 1, 1993.

[ 1999, c. 489, §6 (RP) .]

1-B. Member in service at retirement; 10 years of creditable service on July 1, 1993. A member who on July 1, 1993, had 10 years of creditable service and who is in service at retirement, or a member who on July 1, 1993 had reached 60 years of age and had been in service for a minimum of one year immediately before July 1, 1993 and has been in service for a minimum of one year immediately before retirement, qualifies for a service retirement benefit if the member retires upon or after reaching 60 years of age. For the purpose of determining completion of the 10-year requirement, the 10 years of creditable service may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8.

A. Effective October 1, 1999, the creditable service and age requirements of this subsection may not be increased for a member who on or before October 1, 1999 met either of the requirements for eligibility for service retirement benefits under this subsection, whether or not the member is in service on October 1, 1999. [1999, c. 489, §7 (NEW).]

B. For the purpose of calculating creditable service under this subsection only, creditable service includes time during which a member participated in the voluntary cost savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV, or 10 years of combined creditable service under this Part and Title 3, chapter 29, or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1999, c. 489, §7 (NEW).]

[ 2007, c. 491, §147 (AMD) .]

1-C. Member in service at retirement; fewer than 10 years creditable service on July 1, 1993. A member who on July 1, 1993, had neither 10 years of creditable service nor had reached 60 years of age with one year of creditable service immediately before July 1, 1993 who is in service at retirement, qualifies for a service retirement benefit if the member retires upon or after reaching 62 years of age and:

A. Has been in service for a minimum of one year immediately before retirement or has at least 10 years of creditable service, which, for the purpose of determining completion of the 10-year requirement, may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8; or [2007, c. 491, §148 (AMD).]

B. Effective October 1, 1999, is in service on October 1, 1999 and had fewer than 10 years of creditable service on July 1, 1993, including any person who was not in service on July 1, 1993, and:

(1) Is in service upon or after reaching 62 years of age;

(2) Has been in service for a minimum of one year immediately before retirement or has at least 5 years of creditable service, which, for the purpose of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8; and

(3) Meets the applicability requirements of subsection 3-A. [2007, c. 491, §149 (AMD).]

When a member has met either of the creditable service requirements set out in either paragraph A or paragraph B, subparagraph (2) for eligibility to receive a service retirement benefit under this subsection, the creditable service and age requirements of this subsection may not be increased for that member.

[ 2007, c. 491, §§148, 149 (AMD) .]

1-D. Member in service at retirement; at least 5 years creditable service on July 1, 2011. Eligibility for retirement for a member who on July 1, 2011 had at least 5 years of creditable service is governed by subsection 1-B if the member had 10 years of creditable service on July 1, 1993 or was 60 years of age and had been in service for a minimum of one year immediately before July 1, 1993 or by subsection 1-C if the member had less than 10 years of creditable service on July 1, 1993 and had not reached 60 years of age with one year of creditable service immediately before July 1, 1993. For the purpose of calculating creditable service under this subsection only, creditable service includes:

A. Creditable service available to a member that the member was eligible to purchase on June 30, 2011 and that the member does purchase in accordance with rules adopted by the board; and [2011, c. 380, Pt. T, §12 (NEW).]

B. Creditable service for which the member makes payment for certain days off without pay during fiscal year 2009-10 or fiscal year 2010-11. The amount of the required payment must be made in accordance with section 17704-B and payment may be made at any time prior to retirement. [2011, c. 380, Pt. T, §12 (NEW).]

[ 2011, c. 380, Pt. T, §12 (NEW) .]

1-E. Member in service at retirement; fewer than 5 years creditable service on July 1, 2011. A member who on July 1, 2011 had neither 5 years of creditable service nor had reached 62 years of age with one year of creditable service immediately before July 1, 2011 who is in service at retirement qualifies for a service retirement benefit if the member retires upon or after reaching 65 years of age.

The creditable service and age requirements of this subsection may not be increased for a member who:

A. Has been in service for a minimum of one year immediately before retirement or has at least 5 years of creditable service, which, for the purpose of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8; or [2011, c. 380, Pt. T, §13 (NEW).]

B. Meets the applicability requirements of subsection 3-A. [2011, c. 380, Pt. T, §13 (NEW).]

[ 2011, c. 380, Pt. T, §13 (NEW) .]

2. Member not in service; 10 years of creditable service on July 1, 1993.

[ 1999, c. 489, §8 (RP) .]

2-A. Member not in service; less than 10 years creditable service on July 1, 1993.

[ 1999, c. 489, §9 (RP) .]

2-B. Member not in service at retirement; 10 years of creditable service on July 1, 1993. A member who on July 1, 1993 had 10 years of creditable service and who is not in service at retirement qualifies for a service retirement benefit upon or after reaching 60 years of age. For the purpose of determining completion of the 10-year requirement, the 10 years of creditable service may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8.

A. Effective October 1, 1999, the creditable service and age requirements of this subsection may not be increased for a member who on or before October 1, 1999 met the creditable service requirements for eligibility for service retirement benefits under this subsection, whether or not the member is in service on October 1, 1999. [1999, c. 489, §10 (NEW).]

B. For the purpose of calculating creditable service under this subsection only, creditable service includes time during which a member participated in the voluntary cost savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV, or 10 years of combined creditable service under this Part and Title 3, chapter 29 or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1999, c. 489, §10 (NEW).]

[ 2007, c. 491, §150 (AMD) .]

2-C. Member not in service at retirement; fewer than 10 years creditable service on July 1, 1993. A member who on July 1, 1993, did not have 10 years of creditable service and who is not in service at retirement qualifies for a service retirement benefit if the member retires upon or after reaching 62 years of age and:

A. Has at least 10 years of creditable service, which, for the purpose of determining completion of the 10-year requirement, may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8; or [2007, c. 491, §151 (AMD).]

B. Effective October 1, 1999, is in service on October 1, 1999, had left service prior to October 1, 1999 with or without withdrawing that member's contributions and on or after October 1, 1999 returns to service or is first in service on or after October 1, 1999 and:

(1) Has reached 62 years of age; and

(2) Has at least 5 years of creditable service, which, for the purpose of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8. [2007, c. 491, §152 (AMD).]

When a member has met the creditable service requirement set out in paragraph A or paragraph B, subparagraph (2) for eligibility to receive a service retirement benefit under this subsection, the creditable service and age requirements of this subsection may not be increased for that member.

[ 2007, c. 491, §§151, 152 (AMD) .]

2-D. Member not in service at retirement; at least 5 years creditable service on July 1, 2011. Eligibility for retirement for a member who is not in service at retirement and who on July 1, 2011 had at least 5 years of creditable service is governed by subsection 2-B if the member had 10 years of creditable service on July 1, 1993 or by subsection 2-C if the member had less than 10 years of creditable service on July 1, 1993. For the purpose of calculating creditable service under this subsection only, creditable service includes:

A. Creditable service available to a member that the member was eligible to purchase on June 30, 2011 and that the member does purchase in accordance with rules adopted by the board; and [2011, c. 380, Pt. T, §14 (NEW).]

B. Creditable service for which the member makes payment for certain days off without pay during fiscal year 2009-10 or fiscal year 2010-11. The amount of the required payment must be made in accordance with section 17704-B and payment may be made at any time prior to retirement. [2011, c. 380, Pt. T, §14 (NEW).]

[ 2011, c. 380, Pt. T, §14 (NEW) .]

2-E. Member not in service at retirement; fewer than 5 years creditable service on July 1, 2011. A member who on July 1, 2011 did not have 5 years of creditable service and who is not in service at retirement qualifies for a service retirement benefit if the member retires upon or after reaching 65 years of age.

The creditable service and age requirements of this subsection may not be increased for a member who:

A. Has at least 5 years of creditable service, which, for the purpose of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8; or [2011, c. 380, Pt. T, §15 (NEW).]

B. Meets the applicability requirements of subsection 3-A. [2011, c. 380, Pt. T, §15 (NEW).]

[ RR 2011, c. 1, §8 (COR) .]

3. Member with creditable service of 25 years or more whether or not in service at retirement. A member, whether or not in service at retirement, who has completed 25 or more years of creditable service qualifies for a service retirement benefit if the member retires at any time after completing 25 years of service, which may include, for the purpose of determining completion of the 25-year requirement, creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8.

A. [1987, c. 256, §14 (RP).]

B. [1987, c. 256, §14 (RP).]

C. Effective October 1, 1999, the number of years required to qualify for a service retirement benefit under this subsection may not be increased for members who on October 1, 1999 have met the creditable service requirement for eligibility to receive a service retirement benefit under subsection 1-B; subsection 2-B; subsection 1-C, paragraph A; subsection 1-C, paragraph B; subsection 2-C, paragraph A; or subsection 2-C, paragraph B, or who, after October 1, 1999, meet the creditable service requirement for eligibility to receive a service retirement benefit under subsection 1-C, paragraph B or subsection 2-C, paragraph B. [1999, c. 489, §11 (NEW).]

[ 2007, c. 491, §153 (AMD) .]

3-A. Five-year minimum creditable service requirement for eligibility to receive a service retirement benefit at the applicable age; applicability. The minimum requirement of 5 years of creditable service for eligibility to receive service retirement benefits under subsection 1-C, paragraph B, subsection 2-C, paragraph B and subsections 2-D and 2-E applies only to:

A. A member who is in service on October 1, 1999; [1999, c. 489, §12 (NEW).]

B. Upon return to service, a member who had left service prior to October 1, 1999 with or without withdrawing that member's contributions and on or after October 1, 1999 returns to service; or [1999, c. 756, §15 (AMD).]

C. A member who is first in service on or after October 1, 1999. [1999, c. 756, §15 (AMD).]

For other members to whom subsections 1-C, 2-C, 2-D and 2-E apply, the 10 years of creditable service requirement for eligibility to receive a service retirement benefit at the applicable age remains in effect on and after October 1, 1999.

[ 2011, c. 380, Pt. T, §16 (AMD) .]

4. State police. A state police officer or other employee of the Bureau of State Police qualifies for a service retirement benefit if that state police officer or employee:

A. Became a state police officer after July 9, 1943, but before September 16, 1984, and retires after completing 20 years of creditable service as a state police officer, which may include creditable service under section 17760, subsection 1, but may not include creditable service under section 17760, subsection 3; or [2003, c. 693, §4 (AMD).]

B. Became a state police officer after September 15, 1984 or a special agent investigator before June 21, 1982 and completed 25 years of creditable service as a state police officer or special agent investigator, which may include creditable service under section 17760. [2001, c. 181, §7 (AMD).]

[ 2003, c. 693, §4 (AMD) .]

5. Inland Fisheries and Wildlife officers. Except as provided in section 17851-A, a law enforcement officer in the Department of Inland Fisheries and Wildlife qualifies for a service retirement benefit if the officer:

A. Was employed in that capacity before September 1, 1984; and [1985, c. 801, §§5,7 (NEW).]

B. Retires after completing 20 years of creditable service in that capacity, which may include creditable service under section 17760, subsection 1, but may not include creditable service under section 17760, subsection 3. [2003, c. 693, §5 (AMD).]

[ 2003, c. 693, §5 (AMD) .]

5-A. Inland Fisheries and Wildlife officers after August 31, 1984; option. Except as provided in section 17851-A, a law enforcement officer in the Department of Inland Fisheries and Wildlife who was first employed in that capacity after August 31, 1984 or who, if employed in that capacity before August 31, 1984, ceased to be employed in that capacity on or before that date and who subsequently became reemployed in that capacity after that date qualifies for a service retirement benefit upon reaching 55 years of age after completing at least 25 years of creditable service in that capacity if notice of election of the option and payment of employee contributions and actuarial costs are made as provided in section 17852, subsection 5-A.

[ 1997, c. 769, §4 (AMD) .]

5-B. Inland fisheries and wildlife officers after August 31, 1984. Beginning September 1, 2002 and subject to subsection 5-C, a law enforcement officer in the Department of Inland Fisheries and Wildlife who was first employed in that capacity after August 31, 1984 or who, if employed in that capacity before August 31, 1984, ceased to be employed in that capacity on or before that date and who subsequently became reemployed in that capacity after that date qualifies for a service retirement benefit after completing at least 25 years of creditable service in that capacity.

[ 2001, c. 559, Pt. RR, §3 (NEW); 2001, c. 559, Pt. RR, §17 (AFF) .]

5-C. Inland fisheries and wildlife officers; contingent qualification for benefits. Notwithstanding subsection 5-A and section 17851-A, subsection 1, paragraph B, the qualification for a service retirement benefit for a law enforcement officer in the Department of Inland Fisheries and Wildlife who was first employed after August 31, 1984 is governed by the provisions of subsection 5-B for all service earned in a covered capacity upon certification by the Executive Director of the retirement system to the Governor and the Commissioner of Inland Fisheries and Wildlife that all liabilities associated with that service have been paid in full by the State to the system.

[ 2007, c. 491, §154 (AMD) .]

6. Marine Resources officers. Except as provided in section 17851-A, a law enforcement officer in the Department of Marine Resources qualifies for a service retirement benefit if the officer:

A. Was employed in that capacity before September 1, 1984; and [1985, c. 801, §§5,7 (NEW).]

B. Retires after completing 20 years of creditable service in that capacity, which may include creditable service under section 17760, subsection 1, but may not include creditable service under section 17760, subsection 3. [2003, c. 693, §6 (AMD).]

[ 2003, c. 693, §6 (AMD) .]

6-A. Marine resources officers after August 31, 1984; option. Except as provided in section 17851-A, a law enforcement officer in the Department of Marine Resources who was first employed in that capacity after August 31, 1984 or who, if employed in that capacity before August 31, 1984, ceased to be employed in that capacity on or before that date and who subsequently became reemployed in that capacity after that date qualifies for a service retirement benefit upon reaching 55 years of age after completing at least 25 years of creditable service in that capacity if notice of election of the option and payment of employee contributions and actuarial costs are made as provided in section 17852, subsection 6-A.

[ 1997, c. 769, §6 (AMD) .]

6-B. Marine resources officers after August 31, 1984. Beginning September 1, 2002 and subject to subsection 6-C, a law enforcement officer in the Department of Marine Resources who was first employed in that capacity after August 31, 1984 or who, if employed in that capacity before August 31, 1984, ceased to be employed in that capacity on or before that date and who subsequently became reemployed in that capacity after that date qualifies for a service retirement benefit after completing at least 25 years of creditable service in that capacity.

[ 2001, c. 559, Pt. RR, §4 (NEW); 2001, c. 559, Pt. RR, §17 (AFF) .]

6-C. Marine resources officers; contingent qualification for benefits. Notwithstanding subsection 6-A and section 17851-A, subsection 1, paragraph A, the qualification for a service retirement benefit for a law enforcement officer in the Department of Marine Resources who was first employed after August 31, 1984 is governed by the provisions of subsection 6-B for all service earned in a covered capacity upon certification by the Executive Director of the retirement system to the Governor and the Commissioner of Marine Resources that all liabilities associated with that service have been paid in full by the State to the system.

[ 2007, c. 491, §155 (AMD) .]

7. Marine Resources commissioner or deputy. A commissioner or deputy commissioner of the Department of Marine Resources qualifies for a service retirement benefit if he:

A. Qualifies under subsection 6; and [1985, c. 801, §§5, 7 (NEW).]

B. Contributed or had pick-up contributions made by the employer as a law enforcement officer under section 17710, subsection 1. [1987, c. 739, §§26,48 (AMD).]

[ 1987, c. 739, §§26,48 (AMD) .]

8. Forest rangers. Except as provided in section 17851-A, a forest ranger in the Department of Agriculture, Conservation and Forestry qualifies for a service retirement benefit if the forest ranger:

A. Was employed in that capacity before September 1, 1984; and [1985, c. 801, §§5,7 (NEW).]

B. Retires upon reaching 50 years of age or upon completion of 25 years of creditable service in that capacity, whichever is later. [1985, c. 801, §§5,7 (NEW).]

[ 1997, c. 769, §7 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

8-A. Forest rangers after August 31, 1984; option. Except as provided in section 17851-A, a forest ranger in the Department of Agriculture, Conservation and Forestry who was first employed in that capacity after August 31, 1984 or who, if employed in that capacity before August 31, 1984, ceased to be employed in that capacity on or before that date and who subsequently became reemployed in that capacity after that date qualifies for a service retirement benefit upon reaching 55 years of age after completing at least 25 years of creditable service in that capacity if notice of election of the option and payment of employee contributions and actuarial costs are made as provided in section 17852, subsection 7-A.

[ 1997, c. 769, §8 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

9. Airplane pilots. Except as provided in section 17851-A, an airplane pilot employed by the State qualifies for a service retirement benefit if that pilot:

A. Was employed in that capacity before September 1, 1984; [1985, c. 801, §§5,7 (NEW).]

B. Completes at least 25 years of creditable service in that capacity; and [1985, c. 801, §§5,7 (NEW).]

C. Retires upon or after reaching age 55. [1985, c. 801, §§5,7 (NEW).]

[ 1997, c. 769, §9 (AMD) .]

10. Liquor inspectors. Except as provided in subsection 10-A and in section 17851-A, a liquor inspector, including the chief inspector, qualifies for a service retirement benefit if that inspector:

A. Was employed in that capacity before September 1, 1984; [1985, c. 801, §§5,7 (NEW).]

B. Completes at least 25 years of creditable service in that capacity; and [1985, c. 801, §§5,7 (NEW).]

C. Retires upon or after reaching age 55. [1985, c. 801, §§5,7 (NEW).]

[ 2003, c. 451, Pt. GG, §1 (AMD) .]

10-A. Liquor inspectors laid off pursuant to public law. This subsection applies to any liquor inspector, including the chief inspector, who:

A. Began employment as a liquor inspector or chief inspector prior to September 1, 1984; [2003, c. 451, Pt. GG, §2 (NEW).]

B. Was serving in that capacity on September 1, 1984; and [2003, c. 451, Pt. GG, §2 (NEW).]

C. Was laid off as a liquor inspector or chief inspector pursuant to Public Law 2003, chapter 20. [2003, c. 451, Pt. GG, §2 (NEW).]

Notwithstanding any other law, a liquor inspector or chief inspector covered by this subsection who did not complete the age or service requirements for retirement under section 17851, subsection 10 prior to being laid off and who subsequently earns service in any special or regular plan covered by the State Employee and Teacher Retirement Program qualifies for a service retirement benefit upon completing at least 25 years of service and attaining 55 years of age.

[ 2007, c. 491, §156 (AMD) .]

11. Maine State Prison employees. Except as provided in section 17851-A, the warden or deputy warden of the Maine State Prison, any officer or employee of the Maine State Prison employed as a guard or in the management of prisoners or any person employed as the supervising officer of those officers or employees or as an advocate at the Maine State Prison qualifies for a service retirement benefit if that person:

A. Was employed in one of those capacities before September 1, 1984 and:

(1) Completes 20 years of creditable service in one or more of those capacities; and

(2) Retires upon or after reaching the age of 50 years; or [1991, c. 857, §2 (AMD).]

B. Was employed in one of those capacities after August 31, 1984 and before January 1, 2000 and completed 25 years of creditable service in one or more of those capacities. [1999, c. 493, §1 (AMD).]

Notwithstanding any other provision in this section, no person in the employ of the Bangor Pre-Release Center on August 4, 1988 who would have qualified for a service retirement benefit if the Bangor Pre-Release Center had remained the administrative responsibility of the Maine State Prison may be denied such a benefit by virtue of the transfer of that responsibility to the Charleston Correctional Facility.

A person in the employ of the Bangor Pre-Release Center to whom paragraph A applies and who is employed at the Bangor Pre-Release Center on June 30, 2000 remains covered under paragraph A notwithstanding the closing of the Bangor Pre-Release Center if the person is thereafter and without a break in service employed in a capacity to which this subsection or section 17851-A, subsection 1, paragraph I applies or if not thereafter employed in such a capacity but having qualified at the time of the closing of the Bangor Pre-Release Center for retirement under paragraph A, retires then or at a later time.

[ 1999, c. 731, Pt. CCC, §1 (AMD) .]

12. Baxter State Park Authority rangers; option. Except as provided in section 17851-A, a law enforcement officer in the employment of the Baxter State Park Authority qualifies for a service retirement benefit upon reaching 55 years of age after completing at least 25 years of creditable service in that capacity if notice of election of the option and payment of employee contributions and actuarial costs are made as provided in section 17852, subsection 11.

[ 1999, c. 493, §2 (AMD) .]

13. Fire marshals; option. Except as provided in section 17851-A, a state fire marshal, state fire marshal investigator or state fire marshal inspector qualifies for a service retirement benefit upon reaching 55 years of age after completing at least 25 years of creditable service in that capacity if notice of election of the option and payment of employee contributions and actuarial costs are made as provided in section 17852, subsection 13.

[ 1999, c. 493, §3 (AMD) .]

14. Motor vehicle investigators; option. A motor vehicle investigator, senior motor vehicle investigator, principal motor vehicle investigator or chief motor vehicle investigator qualifies for a service retirement benefit upon reaching 55 years of age after completing at least 25 years of creditable service in that capacity if notice of election of the option and payment of employee contributions and actuarial costs are made as provided in section 17852, subsection 15.

[ 1997, c. 402, §2 (NEW) .]

15. Limitation to increases in creditable service or age requirements. Effective October 1, 1999, whether or not the member is in service on October 1, 1999, the creditable service requirement, or combined age and creditable service requirement, for eligibility to receive a service retirement benefit under subsections 4 to 14 may not be increased for a member who on October 1, 1999 or thereafter meets the creditable service requirements under subsections 4 to 14, respectively.

[ 1999, c. 489, §13 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §§12-14 (AMD). 1987, c. 670, (AMD). 1987, c. 739, §§26,48 (AMD). 1989, c. 78, §§1,2 (AMD). 1991, c. 528, §§EEE5-8 (AMD). 1991, c. 528, §§EEE18,RRR (AFF). 1991, c. 591, §§EEE5-8 (AMD). 1991, c. 591, §EEE18 (AFF). 1991, c. 857, §2 (AMD). 1993, c. 410, §§L32-35 (AMD). 1995, c. 466, §§A2,B3,C2 (AMD). 1995, c. 624, §§2-4 (AMD). 1997, c. 401, §2 (AMD). 1997, c. 740, §3 (AMD). 1997, c. 740, §6 (AFF). 1997, c. 769, §10 (AMD). 1997, c. 769, §§2-9 (AMD). 1999, c. 127, §§A12,B1 (AMD). 1999, c. 489, §§5-13 (AMD). 1999, c. 493, §§1-3 (AMD). 1999, c. 731, §§CC3,CCC1 (AMD). 1999, c. 756, §§10-15 (AMD). 2001, c. 181, §7 (AMD). 2001, c. 559, §§RR3,4 (AMD). 2001, c. 559, §RR17 (AFF). 2003, c. 451, §§GG1,2 (AMD). 2003, c. 693, §§4-6 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§147-156 (AMD). RR 2011, c. 1, §8 (COR). 2011, c. 380, Pt. T, §§12-16 (AMD). 2011, c. 657, Pt. W, §5 (REV).



5 §17851-A. 1998 Special Plan established

1. Establishment and applicability. Effective July 1, 1998, there is established a special retirement plan to be known as the 1998 Special Plan. The 1998 Special Plan applies to members in the following capacities:

A. Until September 1, 2002, law enforcement officers in the employment of the Department of Marine Resources on July 1, 1998, or hired thereafter; [2001, c. 559, Pt. RR, §5 (AMD); 2001, c. 559, Pt. RR, §17 (AFF).]

B. Until September 1, 2002, law enforcement officers in the employment of the Department of Inland Fisheries and Wildlife on July 1, 1998, or hired thereafter; [2001, c. 559, Pt. RR, §5 (AMD); 2001, c. 559, Pt. RR, §17 (AFF).]

C. Forest rangers in the employment of the former Department of Conservation on July 1, 1998, or hired thereafter by the former Department of Conservation or the Department of Agriculture, Conservation and Forestry; [2013, c. 405, Pt. D, §2 (AMD).]

D. [1999, c. 731, Pt. CC, §4 (RP).]

E. Maine State Prison employees to whom section 17851, subsection 11, paragraph B applies and who were employed after August 31, 1984 and before January 1, 2000; [1999, c. 493, §4 (AMD).]

F. Airplane pilots in the employment of the State on July 1, 1998, or hired thereafter; [1997, c. 769, §11 (NEW).]

G. Liquor inspectors, including the Chief Inspector, in the employment of the Department of Public Safety, Bureau of Liquor Enforcement on July 1, 1998, or hired thereafter by the Department of Public Safety, Bureau of Liquor Enforcement or the Department of Administrative and Financial Services, Bureau of Alcoholic Beverages and Lottery Operations; [2013, c. 368, Pt. V, §4 (AMD).]

H. Firefighters in the employment of the Department of Defense, Veterans and Emergency Management at Bangor International Airport on July 1, 1998, or hired thereafter, provided the Federal Government pays annually to the retirement system the full employer cost of the participation of these employees; [1999, c. 493, §5 (AMD).]

I. Employees of the Department of Corrections or the Department of Administrative and Financial Services on January 1, 2000 or hired thereafter, other than those described in paragraph E, who are employed in a correctional facility, as defined in Title 34-A, section 1001; or those whose duties involve contact with prisoners, probationers, parolees or juvenile offenders or any person employed as the supervisor of those employees. Those employees of the Department of Corrections on January 3, 2006 whose positions were transferred to the Department of Administrative and Financial Services remain eligible for the 1998 Special Retirement Plan as long as they are assigned to work in a correctional facility, as defined in Title 34-A, section 1001, or their duties involve contact with prisoners, probationers, parolees or juvenile offenders. An employee of the Department of Administrative and Financial Services hired after January 3, 2006 to replace an employee whose position was transferred and who remained eligible for the 1998 Special Retirement Plan is also eligible for the plan as long as that employee is assigned to work in a correctional facility, as defined in Title 34-A, section 1001, and that employee's duties involve contact with prisoners, probationers, parolees or juvenile offenders; [2005, c. 519, Pt. FF, §1 (AMD).]

J. Law enforcement officers in the employment of the Baxter State Park Authority on January 1, 2000 or hired thereafter; [2001, c. 409, §1 (AMD).]

K. The State Fire Marshal or a state fire marshal investigator or state fire marshal inspector in the employment of the Department of Public Safety on January 1, 2000 or hired thereafter; and [2001, c. 409, §1 (AMD).]

L. Oil and hazardous materials emergency response workers in the employment of the Department of Environmental Protection, Division of Response Services who participate in a standby rotation on January 1, 2002 or are hired thereafter; and [2001, c. 646, §1 (AMD).]

M. Capitol Police officers in the employment of the Department of Public Safety, Bureau of Capitol Police on July 1, 2002 or hired thereafter. [2001, c. 646, §2 (NEW); 2009, c. 317, Pt. E, §§15, 16 (REV).]

[ 2013, c. 368, Pt. V, §4 (AMD); 2013, c. 405, Pt. D, §2 (AMD) .]

2. Qualification for benefits. A member employed in any one or a combination of the capacities specified in subsection 1 after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after June 30, 2002 for employees identified in subsection 1, paragraph M; and any employee identified in subsection 1, paragraph L, qualifies for a service retirement benefit if that member either:

A. Is at least 55 years of age and has completed at least 10 years of creditable service under the 1998 Special Plan in any one or a combination of the capacities; or [2003, c. 510, Pt. D, §§6,7 (AFF); 2003, c. 510, Pt. D, §1 (RPR).]

B. Has completed at least 25 years of creditable service in any one or a combination of the capacities specified in subsection 1, whether or not the creditable service included in determining that the 25-year requirement has been met was earned under the 1998 Special Plan or prior to its establishment. [2003, c. 510, Pt. D, §§6,7 (AFF); 2003, c. 510, Pt. D, §1 (RPR).]

[ 2003, c. 510, Pt. D, §§6,7 (AFF); 2003, c. 510, Pt. D, §1 (RPR) .]

3. Purchase of service credit to be used for qualification for benefits. This subsection governs the use of purchased service credit in order to qualify for benefits.

A. For the purpose of meeting the qualification requirement of subsection 2, paragraph A:

(1) Service credit purchased by repayment of an earlier refund of accumulated contributions following termination of service is included only to the extent that time to which the refund relates was served after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; and after June 30, 2002 for employees identified in subsection 1, paragraph M, in any one or a combination of the capacities specified in subsection 1. Service credit may be purchased for service by an employee identified in subsection 1, paragraph L regardless of when performed; and

(2) Service credit purchased other than as provided under subparagraph (1), including but not limited to service credit for military service, is not included. [2003, c. 510, Pt. D, §§6,7 (AFF); 2003, c. 510, Pt. D, §2 (RPR).]

B. For the purpose of meeting the qualification requirement of subsection 2, paragraph B:

(1) Service credit purchased by repayment of an earlier refund of accumulated contributions following termination of service is included if the time to which the refund relates was served in any one or a combination of the capacities specified in subsection 1, regardless of whether the time was served before or after the establishment of the 1998 Special Plan; and

(2) Service credit purchased other than as provided under subparagraph (1) is not included, except that service credit purchased for military service is included. [1997, c. 769, §11 (NEW).]

[ 2003, c. 510, Pt. D, §2 (AMD); 2003, c. 510, Pt. D, §§6,7 (AFF) .]

4. Computation of benefits. The amount of the service retirement benefit for members qualified under subsection 2 must be computed as follows.

A. If all of the member's creditable service in any one or a combination of the capacities specified in subsection 1 was earned after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M; if service credit was purchased by repayment of an earlier refund of accumulated contributions for service in any one or a combination of the capacities specified in subsection 1 after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M; or if service credit was purchased by other than the repayment of an earlier refund and eligibility to make the purchase of the service credit, including, but not limited to, service credit for military service, was achieved after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M, the benefit must be computed as provided in section 17852, subsection 1, paragraph A.

(1) If the member had 10 years of creditable service on July 1, 1993, the benefit under subsection 2, paragraph B must be reduced as provided in section 17852, subsection 3, paragraphs A and B.

(2) If the member had fewer than 10 years of creditable service on July 1, 1993, the benefit under subsection 2, paragraph B must be reduced by 6% for each year that the member's age precedes 55 years of age. [2003, c. 510, Pt. D, §§6,7 (AFF); 2003, c. 510, Pt. D, §3 (RPR).]

B. Except as provided in paragraphs D and E, if some part of the member's creditable service in any one or a combination of the capacities specified in subsection 1 was earned before July 1, 1998 for employees identified in subsection 1, paragraphs A to H; before January 1, 2000 for employees identified in subsection 1, paragraphs I to K; before January 1, 2002 for employees identified in subsection 1, paragraph L; and before July 1, 2002 for employees identified in subsection 1, paragraph M and some part of the member's creditable service in any one or a combination of the capacities specified in subsection 1 was earned after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M, then the member's service retirement benefit must be computed in segments and the amount of the member's service retirement benefit is the sum of the segments. The segments must be computed as follows:

(1) The segment or, if the member served in more than one of the capacities specified in subsection 1 and the benefits related to the capacities are not interchangeable under section 17856, segments that reflect creditable service earned before July 1, 1998 for employees identified in subsection 1, paragraphs A to H; before January 1, 2000 for employees identified in subsection 1, paragraphs I to K; before January 1, 2002 for employees identified in subsection 1, paragraph L; and before July 1, 2002 for employees identified in subsection 1, paragraph M or purchased by repayment of an earlier refund of accumulated contributions for service before July 1, 1998, for employees identified in subsection 1, paragraphs A to H; before January 1, 2000 for employees identified in subsection 1, paragraphs I to K; before January 1, 2002 for employees identified in subsection 1, paragraph L; and before July 1, 2002 for employees identified in subsection 1, paragraph M in a capacity or capacities specified in subsection 1 or purchased by other than the repayment of a refund and eligibility to make the purchase of the service credit, including, but not limited to, service credit for military service, was achieved before July 1, 1998 for employees identified in subsection 1, paragraphs A to H; before January 1, 2000 for employees identified in subsection 1, paragraphs I to K; before January 1, 2002 for employees identified in subsection 1, paragraph L; and before July 1, 2002 for employees identified in subsection 1, paragraph M, must be computed under section 17852, subsection 1, paragraph A. If the member is qualified under subsection 2, paragraph B and:

(a) Had 10 years of creditable service on July 1, 1993, the amount of the segment or segments must be reduced as provided in section 17852, subsection 3, paragraphs A and B; or

(b) Had fewer than 10 years of creditable service on July 1, 1993, the amount of the segment or segments must be reduced as provided in section 17852, subsection 3-A; and

(2) The segment that reflects creditable service earned after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M or purchased by repayment of an earlier refund of accumulated contributions for service after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M in any one or a combination of the capacities specified in subsection 1, or purchased by other than the repayment of a refund and eligibility to make the purchase of the service credit, including, but not limited to, service credit for military service, was achieved after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M must be computed under section 17852, subsection 1, paragraph A. If the member is qualified under subsection 2, paragraph B and:

(a) Had 10 years of creditable service on July 1, 1993, the segment amount must be reduced in the manner provided in section 17852, subsection 3, paragraphs A and B for each year that the member's age precedes 55 years of age; or

(b) Had fewer than 10 years of creditable service on July 1, 1993, the segment amount must be reduced by 6% for each year that the member's age precedes 55 years of age. [2003, c. 510, Pt. D, §§6,7 (AFF); 2003, c. 510, Pt. D, §4 (RPR).]

C. [1999, c. 731, Pt. CC, §6 (RP).]

D. The service retirement benefit of a member who is a Maine State Prison employee to whom subsection 1, paragraph E applies, and who qualifies for service retirement benefits under subsection 2, paragraph B, must be computed under section 17852, subsection 1, paragraph A on the basis of all of the member's creditable service in the capacity specified in subsection 1, paragraph E regardless of whether the creditable service was earned before, on or after July 1, 1998, except that:

(1) If the member had 10 years of service on July 1, 1993, the benefit must be reduced as provided in section 17852, subsection 10, paragraph C, subparagraphs (1) and (2); or

(2) If the member had fewer than 10 years of creditable service on July 1, 1993, the benefit must be reduced as provided in section 17852, subsection 10, paragraph C-1. [2001, c. 409, §5 (RPR).]

E. The service retirement benefit of a member to whom subsection 1, paragraph L applies and who qualifies for service retirement benefits under subsection 2 must be computed under section 17852, subsection 1, paragraph A on the basis of all of the member's creditable service in the capacity specified in subsection 1, paragraph L, regardless of when that creditable service was earned, except that for a member qualifying under subsection 2, paragraph B:

(1) If the member had 10 years of service on July 1, 1993, the benefit must be reduced as provided in section 17852, subsection 3, paragraphs A and B for each year the member's age precedes 55 years of age; or

(2) If the member had fewer than 10 years of creditable service on July 1, 1993, the benefit must be reduced by 6% for each year that the member's age precedes 55 years of age. [2001, c. 409, §5 (NEW).]

[ 2003, c. 510, Pt. D, §§3, 4 (AMD); 2003, c. 510, Pt. D, §§6,7 (AFF) .]

5. Contributions. Notwithstanding any other provision of subchapter 3, after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M, a member in the capacities specified in subsection 1 must contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at the rate of 8.65% of earnable compensation until the member has completed 25 years of creditable service as provided in this section and at the rate of 7.65% thereafter.

[ 2007, c. 491, §157 (AMD) .]

6. Consequences of participation in retirement plan under section 17851, subsection 5-A, 6-A or 8-A. Notwithstanding any other provision of law, a member in the capacities specified in subsection 1 who, prior to July 1, 1998 elected the retirement option provided in section 17851, subsection 5-A, 6-A or 8-A is treated as follows under the 1998 Special Plan.

A. A member who made the election at the time of first employment in a position covered under section 17851, subsection 5-A, 6-A and 8-A is considered to be a member under the 1998 Special Plan as of the date of hire. Beginning July 1, 1998, a member covered by this paragraph shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 8.65% of earnable compensation until completion of 25 years of creditable service and shall contribute at a rate of 7.65% thereafter. [2007, c. 491, §158 (AMD).]

B. A member who was serving in a position covered under section 17851, subsection 5-A, 6-A or 8-A at the time of the election and who elected to participate in the retirement option prospectively from the time of election is considered to be a member under the 1998 Special Plan as of the effective date of the election. Beginning July 1, 1998, a member covered by this paragraph shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 8.65% of earnable compensation until completion of 25 years of creditable service and shall contribute at a rate of 7.65% thereafter. [2007, c. 491, §158 (AMD).]

C. A member who was serving in a position covered under section 17851, subsection 5-A, 6-A or 8-A at the time of the election and who elected to participate in the retirement option prospectively from the time of election and also elected to purchase credit for service earned while serving in the same capacity before exercising the election is considered to be a member under the 1998 Special Plan as of the beginning date of the service for which credit is purchased, provided that all of the payments required under section 17852, subsection 5-A, 6-A or 7-A are made before retirement. If all the required payments are not made before retirement, that member is considered to be a member under the 1998 Special Plan as of the effective date of the election. Beginning July 1, 1998, a member covered by this paragraph shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 8.65% of earnable compensation until completion of 25 years of creditable service and shall contribute at a rate of 7.65% thereafter. [2007, c. 491, §158 (AMD).]

Employee contributions and actuarial and administrative costs paid to the State Employee and Teacher Retirement Program by a member covered by this subsection may not be returned to that member, except that these employee contributions may be refunded to a member who terminates service and requests a refund under section 17705-A.

[ 2007, c. 491, §158 (AMD) .]

6-A. Consequences of participation in retirement plan under section 17851, subsection 12 or 13. A member in the capacities specified in subsection 1, paragraphs J and K who, prior to January 1, 2000, elected the retirement option provided in section 17851, subsection 12 or 13 is treated as follows under the 1998 Special Plan.

A. A member who made the election at the time of first employment in a position covered under section 17851, subsection 12 or 13 is considered to be a member under the 1998 Special Plan as of the date of hire. Beginning January 1, 2000, a member covered by this paragraph shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 8.65% of earnable compensation until completion of 25 years of creditable service and shall contribute at a rate of 7.65% thereafter. [2007, c. 491, §159 (AMD).]

B. A member who was serving in a position covered under section 17851, subsection 12 or 13 at the time of the election and who elected to participate in the retirement option prospectively from the time of election is considered to be a member under the 1998 Special Plan as of the effective date of the election. Beginning January 1, 2000, a member covered by this paragraph shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 8.65% of earnable compensation until completion of 25 years of creditable service and shall contribute at a rate of 7.65% thereafter. [2007, c. 491, §159 (AMD).]

C. A member who was serving in a position covered under section 17851, subsection 12 or 13 at the time of the election and who elected to participate in the retirement option prospectively from the time of election and also elected to purchase credit for service earned while serving in the same capacity before exercising the election is considered to be a member under the 1998 Special Plan as of the beginning date of the service for which credit is purchased, as long as all of the payments required under section 17852, subsection 12 or 13 are made before retirement. If all the required payments are not made before retirement, that member is considered to be a member under the 1998 Special Plan as of the effective date of the election. Beginning January 1, 2000, for employees identified in subsection 1, paragraphs J and K, a member covered by this paragraph shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 8.65% of earnable compensation until completion of 25 years of creditable service and shall contribute at a rate of 7.65% thereafter. [2007, c. 491, §159 (AMD).]

Employee contributions and actuarial and administrative costs paid to the State Employee and Teacher Retirement Program by a member covered by this subsection may not be returned to that member, except that these employee contributions may be refunded to a member who terminates service and requests a refund under section 17705-A.

[ 2007, c. 491, §159 (AMD) .]

SECTION HISTORY

1997, c. 769, §11 (NEW). 1999, c. 489, §14 (AMD). 1999, c. 493, §§4-10 (AMD). 1999, c. 731, §§CC4-6 (AMD). 2001, c. 409, §§1-6 (AMD). 2001, c. 559, §§RR5-9 (AMD). 2001, c. 559, §RR17 (AFF). 2001, c. 646, §§1-12 (AMD). 2003, c. 510, §§D1-5 (AMD). 2003, c. 510, §§D6,7 (AFF). 2005, c. 519, §FF1 (AMD). 2007, c. 137, §§14, 15 (AMD). 2007, c. 491, §§157-159 (AMD). 2009, c. 317, Pt. E, §§15, 16 (REV). 2013, c. 368, Pt. V, §4 (AMD). 2013, c. 405, Pt. D, §2 (AMD).



5 §17852. Computation of benefit

1. Member in service at retirement. The amount of the service retirement benefit for members qualified under section 17851, subsection 1-B, 1-C, 1-D or 1-E must be computed as follows:

A. One-fiftieth of the member's average final compensation multiplied by the number of years of membership service and up to 25 years of prior service. Membership service under this paragraph does not include creditable service under the Legislative Retirement Program; [2007, c. 491, §160 (AMD).]

B. The total amount of the service retirement benefit of any member qualifying under section 17851, subsection 1-B, 1-C, 1-D or 1-E who became a member before July 1, 1947, and for whom the date of establishment of the retirement system is July 1, 1942, must be at least equal to 1/2 of the member's average final compensation, if the member has at least 20 years of total creditable service, including at least 13 years of prior service if the member retires upon or after reaching age 70; or [2011, c. 380, Pt. T, §17 (AMD).]

C. Effective October 1, 1999, for a member who, on October 1, 1999 or thereafter, meets the creditable service requirement for eligibility to receive a service retirement benefit, at the applicable age if so required, under section 17851, subsection 1-B; section 17851, subsection 1-C, paragraph A; section 17851, subsection 1-C, paragraph B; section 17851, subsection 1-D; section 17851, subsection 1-E; section 17851, subsection 2-B; section 17851, subsection 2-C, paragraph A; section 17851, subsection 2-C, paragraph B; section 17851, subsection 2-D; or section 17851, subsection 2-E, the factors specified in paragraphs A and B may not be changed, alone or in combination. [2011, c. 380, Pt. T, §17 (AMD).]

[ 2011, c. 380, Pt. T, §17 (AMD) .]

2. Member not in service at retirement. The amount of the service retirement benefit for members qualified under section 17851, subsection 2-B, 2-C, 2-D or 2-E must be computed in accordance with subsection 1.

[ 2011, c. 380, Pt. T, §18 (AMD) .]

3. Member with creditable service of 25 years or more; 10 years of creditable service on July 1, 1993. The amount of the service retirement benefit for members qualified under section 17851, subsection 3, is computed in accordance with subsection 1, except that:

A. The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at age 60 bears to the life annuity due at the age of retirement; [1999, c. 489, §16 (AMD).]

B. For the purpose of making the computation under paragraph A, the board-approved tables of annuities in effect at the date of the member's retirement are used; and [1999, c. 489, §16 (AMD).]

C. Effective October 1, 1999, the reduction to be applied to the service retirement benefit of a member to whom this subsection applies may not be greater than that in effect on October 1, 1999 under paragraphs A and B for a member who, on October 1, 1999 or thereafter, meets the creditable service requirement for eligibility to receive a service retirement benefit under section 17851, subsection 1-B; section 17851, subsection 1-C, paragraph A; section 17851, subsection 1-C, paragraph B; section 17851, subsection 2-A, paragraph A; section 17851, subsection 2-B; section 17851, subsection 2-C, paragraph B; or who after October 1, 1999, meets the creditable service requirement for eligibility to receive a service retirement benefit under section 17851, subsection 1-C, paragraph B or section 17851, subsection 2-C, paragraph B. For members to whom section 17851-A applies, this paragraph must be applied in accordance with the requirements of section 17851-A, subsection 4. [1999, c. 489, §16 (NEW).]

This subsection applies to members who, on July 1, 1993, have 10 years of creditable service. For the purpose of calculating creditable service under this subsection only, creditable service includes time during which a member participated in the voluntary cost savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, section F-6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV, or 10 years of combined creditable service under this Part and Title 3, chapter 29, or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board.

[ 1999, c. 489, §16 (AMD) .]

3-A. Member with creditable service of 25 years or more whether or not in service at retirement; fewer than 10 years of creditable service on July 1, 1993. The amount of the service retirement benefit for members qualified under section 17851, subsection 3, is computed in accordance with subsection 1, except that:

A. [1993, c. 410, Pt. L, §37 (RP).]

B. [1993, c. 410, Pt. L, §37 (RP).]

C. The benefit is reduced by 6% for each year that the member's age precedes 62 years of age; and [1999, c. 489, §17 (NEW).]

D. Effective October 1, 1999, the reduction to be applied to the service retirement benefit of a member to whom this subsection applies may not be greater than that in effect on October 1, 1999 under paragraph C for a member who, on October 1, 1999 or thereafter, meets the creditable service requirement for eligibility to receive a service retirement benefit under section 17851, subsection 1-C, paragraph A; section 17851, subsection 1-C, paragraph B; section 17851, subsection 2-C, paragraph A; section 17851, subsection 2-C, paragraph B; or section 17851-A, subsection 2, paragraph A. For a member to whom section 17851-A applies, this paragraph must be applied in accordance with the requirements of section 17851-A, subsection 4. [1999, c. 489, §17 (NEW).]

This subsection applies to members who, on July 1, 1993, do not have 10 years of creditable service.

[ 1999, c. 489, §17 (AMD) .]

3-B. Member with creditable service of 25 years or more whether or not in service at retirement; fewer than 5 years of creditable service on July 1, 2011. The amount of the service retirement benefit for members qualified under section 17851, subsection 3 is computed in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the member's age precedes 65 years of age.

[ 2011, c. 380, Pt. T, §19 (NEW) .]

4. State police. The amount of the service retirement benefit for members qualified under section 17851, subsection 4, shall be computed as follows.

A. For a person qualifying under section 17851, subsection 4, paragraph A:

(1) The total amount of the service retirement benefit is:

(a) Except as provided in division (b), 1/2 of the person's average final compensation and an additional 2% of the person's average final compensation for each year of membership service not included in determining qualification under section 17851, subsection 4, paragraph A; or

(b) If the benefit would be greater, the part of the person's service retirement benefit based upon membership service before July 1, 1976, determined, on a pro rata basis, on the person's current annual salary on the date of retirement and the part of the person's service retirement benefit based upon membership service after June 30, 1976, determined in accordance with division (a); and

(2) Upon the death of a state police officer who is receiving a retirement benefit after qualifying under section 17851, subsection 4, paragraph A, without optional modification, or is retired under article 3 or article 3-A, the surviving spouse is entitled to a retirement benefit that is 1/2 of the amount being paid at the time of the officer's death. The payment must continue for the remainder of the surviving spouse's lifetime.

For the purpose of this subparagraph, "surviving spouse" means the person the retired officer was married to at the time of retirement. If the retired officer was not married at the time of retirement or subsequent to retirement was divorced or widowed, the term means the person legally married to the officer at the time of the officer's death.

(3) Notwithstanding subparagraph (2), the benefit to which a surviving spouse is entitled under subparagraph (2) may be awarded in whole or in part to another person or persons under a domestic relations order that is determined to be a qualified domestic relations order under section 17059 and, when so awarded, the benefit must be distributed in accordance with the qualified domestic relations order. [1997, c. 396, §1 (AMD); 1997, c. 396, §4 (AFF).]

B. For persons qualifying under section 17851, subsection 4, paragraph B, the retirement benefit must be computed in accordance with subsection 1. [1999, c. 731, Pt. CC, §7 (AMD).]

C. [1999, c. 731, Pt. CC, §8 (RP).]

C-1. [1999, c. 731, Pt. CC, §9 (RP).]

C-2. [1999, c. 731, Pt. CC, §10 (RP).]

[ 1999, c. 731, Pt. CC, §§7-10 (AMD) .]

5. Inland Fisheries and Wildlife officers. The amount of service retirement benefit for persons qualified under section 17851, subsection 5, shall be computed as follows.

A. The total amount of the service retirement benefit is:

(1) Except as provided in subparagraph (2), 1/2 of his average final compensation and an additional 2% of his average final compensation for each year of membership service not included in determining qualifications under section 17851, subsection 5; or

(2) If his benefit would be greater, the part of his service retirement benefit based upon membership service before July 1, 1976, shall be determined, on a pro rata basis, on his current annual salary on the date of retirement and the part of his service retirement benefit based upon membership service after June 30, 1976, shall be determined in accordance with subparagraph (1). [1985, c. 801, §§5, 7 (NEW).]

B. Upon the death of a law enforcement officer of the Department of Inland Fisheries and Wildlife who is receiving a retirement benefit after qualifying under section 17851, subsection 5, without optional modification, or is retired under article 3 or article 3-A, the surviving spouse is entitled to a retirement benefit that is 1/2 of the amount being paid at the time of the officer's death. The payment must continue for the remainder of the surviving spouse's lifetime.

For the purpose of this paragraph, "surviving spouse" means the person the retired officer was married to at the time of retirement. If the retired officer was not married at the time of retirement or subsequent to retirement was divorced or widowed, the term means the person legally married to the officer at the time of the officer's death. [1993, c. 387, Pt. A, §12 (AMD).]

C. Notwithstanding paragraph B, the benefit to which a surviving spouse is entitled under paragraph B may be awarded in whole or in part to another person or persons under a domestic relations order that is determined to be a qualified domestic relations order under section 17059 and, when so awarded, the benefit must be distributed in accordance with the qualified domestic relations order. [1997, c. 396, §2 (NEW); 1997, c. 396, §4 (AFF).]

[ 1997, c. 396, §2 (AMD); 1997, c. 396, §4 (AFF) .]

5-A. Inland Fisheries and Wildlife officers after August 31, 1984; option. Except as provided in section 17851-A, the retirement benefit of a person who qualifies under section 17851, subsection 5-A and who retires upon or after reaching 55 years of age is computed in accordance with subsection 1 if:

A. The person was first employed as a law enforcement officer in the Department of Inland Fisheries and Wildlife on or after November 1, 1995, elects the option provided in section 17851, subsection 5-A and pays to the State Employee and Teacher Retirement Program an increased employee payroll contribution in an amount that equals the full actuarial cost of electing that option; or [2007, c. 491, §161 (AMD).]

B. The person was first employed as a law enforcement officer in the Department of Inland Fisheries and Wildlife before November 1, 1995, elects the option provided in section 17851, subsection 5-A and pays to the State Employee and Teacher Retirement Program single or periodic payment of a lump sum or by a combination of single and periodic payments of the amount that equals the full actuarial cost of electing that option for service before that date. A person who requests calculation of the full actuarial cost, regardless of whether the person elects the option, must pay to the retirement system by single lump sum payment the reasonable administrative costs of determining the full actuarial costs. Payment of the full actuarial cost related to service on or after November 1, 1995 is made as part of the employee payroll contribution. [2007, c. 491, §162 (AMD).]

For the purposes of this subsection, "full actuarial cost" means that the person's payment or payments must fully offset any unfunded liability that would or does result from retirement under the option provided in section 17851, subsection 5-A and must fully fund the cost of the person's retirement prior to normal retirement age so that an additional employer contribution is not required.

A person who makes the election provided in section 17851, subsection 5-A at any time after the date on which the person is first employed as a law enforcement officer in the Department of Inland Fisheries and Wildlife must include interest at a rate to be set by the board not to exceed regular interest by 5 or more percentage points, applied as of the date on which the person was first employed in that capacity to the contributions the person would have paid or had picked up by the employer had the person elected that option at the date of first employment.

This subsection is effective November 1, 1995. Election to retire under this subsection is a one-time irrevocable election. A person who was first employed as a law enforcement officer in the Department of Inland Fisheries and Wildlife on or after November 1, 1995 must make the election no later than 90 days after the date of first employment. A person who was first employed in that capacity before November 1, 1995 must make the election no later than January 1, 1997.

[ 2007, c. 491, §§161, 162 (AMD) .]

5-B. Inland Fisheries and Wildlife officers exercising option; retirement before 55 years of age. Except as provided in section 17851-A, for a person exercising the option provided in section 17851, subsection 5-A, who makes the payments required in subsection 5-A, and who retires before reaching 55 years of age, the retirement benefit is determined as follows.

A. For members with 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that:

(1) The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at 55 years of age bears to the life annuity due at the age of retirement; and

(2) For the purpose of making the computation under subparagraph (1), the board-approved tables of annuities in effect at the date of the member's retirement are used.

For the purpose of calculating creditable service under this subsection only, "creditable service" includes time during which a member participated in the voluntary cost-savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV; or 10 years of combined creditable service under this Part and Title 3, chapter 29; or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1995, c. 624, §6 (NEW).]

B. For members who do not have 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the person's age precedes 55 years of age. [1995, c. 624, §6 (NEW).]

[ 1997, c. 769, §13 (AMD) .]

5-C. Inland fisheries and wildlife officers; benefit computation after September 1, 2002. On and after September 1, 2002, the retirement benefit of a law enforcement officer in the Department of Inland Fisheries and Wildlife who is qualified under section 17851, subsection 5-B is calculated as follows:

A. The portion of the retirement benefit that is based on service earned in the covered capacity prior to September 1, 2002 is computed in accordance with section 17851-A, subsection 4; and [2001, c. 559, Pt. RR, §10 (NEW); 2001, c. 559, Pt. RR, §17 (AFF).]

B. The portion of the retirement benefit that is based on service earned in the covered capacity on and after September 1, 2002 is computed in accordance with subsection 1. [2001, c. 559, Pt. RR, §10 (NEW); 2001, c. 559, Pt. RR, §17 (AFF).]

[ 2001, c. 559, Pt. RR, §10 (NEW); 2001, c. 559, Pt. RR, §17 (AFF) .]

5-D. Inland fisheries and wildlife officers; contingent benefit computation. Notwithstanding subsection 5-C, paragraph A, the retirement benefit of a law enforcement officer in the Department of Inland Fisheries and Wildlife who is qualified under section 17851, subsection 5-C is computed in accordance with subsection 5-C, paragraph B for all service in the covered capacity.

[ 2001, c. 559, Pt. RR, §10 (NEW); 2001, c. 559, Pt. RR, §17 (AFF) .]

6. Marine Resources officers. The amount of service retirement benefit for persons qualified under section 17851, subsection 6, shall be computed as follows.

A. The total amount of the service retirement benefit is:

(1) Except as provided in subparagraph (2), 1/2 of his average final compensation and an additional 2% of his average final compensation for each year of membership service not included in determining qualification under section 17851, subsection 6 or 7; or

(2) If his benefit would be greater, the part of his service retirement benefit based upon membership service before July 1, 1976, shall be determined, on a pro rata basis, on his current annual salary on the date of retirement and the part of his service retirement benefit based upon membership service after June 30, 1976, shall be determined in accordance with subparagraph (1). [1985, c. 801, §§5, 7 (NEW).]

B. Upon the death of a law enforcement officer of the Department of Marine Resources who is receiving a retirement benefit after qualifying under section 17851, subsection 6, without optional modification, or is retired under article 3 or article 3-A, the surviving spouse is entitled to a retirement benefit that is 1/2 of the amount being paid at the time of the officer's death. The payment must continue for the remainder of the surviving spouse's lifetime.

For the purpose of this paragraph, "surviving spouse" means the person the retired officer was married to at the time of retirement. If the retired officer was not married at the time of retirement or subsequent to retirement was divorced or widowed, the term means the person legally married to the officer at the time of the officer's death. [1993, c. 387, Pt. A, §13 (AMD).]

C. Notwithstanding paragraph B, the benefit to which a surviving spouse is entitled under paragraph B may be awarded in whole or in part to another person or persons under a domestic relations order that is determined to be a qualified domestic relations order under section 17059 and, when so awarded, the benefit must be distributed in accordance with the qualified domestic relations order. [1997, c. 396, §3 (NEW); 1997, c. 396, §4 (AFF).]

[ 1997, c. 396, §3 (AMD); 1997, c. 396, §4 (AFF) .]

6-A. Marine resources officers after August 31, 1984; option. Except as provided in section 17851-A, the retirement benefit of a person qualifying under section 17851, subsection 6-A who retires upon or after reaching 55 years of age is computed in accordance with subsection 1 if:

A. The person was first employed as a law enforcement officer in the Department of Marine Resources on or after November 1, 1995, elects the option provided in section 17851, subsection 6-A and pays to the State Employee and Teacher Retirement Program an increased employee payroll contribution in an amount that equals the full actuarial cost of electing that option; or [2007, c. 491, §163 (AMD).]

B. The person was first employed in that capacity before November 1, 1995, elects the option provided in section 17851, subsection 6-A and pays to the State Employee and Teacher Retirement Program by single or periodic payment of a lump sum or by a combination of single and periodic payments the amount that equals the full actuarial cost of electing that option for service before that date. A person who requests calculation of the full actuarial cost, regardless of whether the person elects the option, must pay to the retirement system by single lump sum payment the reasonable administrative costs of determining the full actuarial costs. Payment of the full actuarial cost related to service on or after November 1, 1995 is made as part of the employee payroll contribution. [2007, c. 491, §164 (AMD).]

For the purpose of this subsection, "full actuarial cost" means that the person's payment or payments must fully offset any unfunded liability that would or does result from retirement under the option provided in section 17851, subsection 6-A and must fully fund the cost of the person's retirement prior to normal retirement age so that an additional employer contribution is not required.

A person who makes the election provided in section 17851, subsection 6-A at any time after the date on which the person is first employed as a law enforcement officer in the Department of Marine Resources must include interest at a rate to be set by the board not to exceed regular interest by 5 or more percentage points, applied as of the date on which the person was first employed in that capacity to the contributions the person would have paid or had picked up by the employer had the person elected that option at the date of first employment.

This subsection is effective November 1, 1995. Election to retire under this subsection is a one-time irrevocable election. A person who was first employed as a law enforcement officer in the Department of Marine Resources on or after November 1, 1995 must make the election no later than 90 days after the date of first employment. A person who was first employed in that capacity before November 1, 1995 must make the election no later than January 1, 1997.

[ 2007, c. 491, §§163, 164 (AMD) .]

6-B. Marine resources officers exercising option; retirement before 55 years of age. Except as provided in section 17851-A, for a person exercising the option provided in section 17851, subsection 6-A, who makes the payments required in subsection 6-A and who retires before reaching 55 years of age, the retirement benefit is determined as follows.

A. For members with 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that:

(1) The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at 55 years of age bears to the life annuity due at the age of retirement; and

(2) For the purpose of making the computation under subparagraph (1), the board-approved tables of annuities in effect at the date of the member's retirement are used.

For the purpose of calculating creditable service under this subsection only, "creditable service" includes time during which a member participated in the voluntary cost-savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV; or 10 years of combined creditable service under this Part and Title 3, chapter 29; or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [2001, c. 559, Pt. RR, §17 (AFF); 2001, c. 559, Pt. RR, §11 (REEN).]

B. For members who do not have 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the person's age precedes 55 years of age. [2001, c. 559, Pt. RR, §17 (AFF); 2001, c. 559, Pt. RR, §11 (REEN).]

[ 2001, c. 559, Pt. RR, §17 (AFF); 2001, c. 559, Pt. RR, §11 (REEN) .]

6-C. Marine resources officers; benefit computation after September 1, 2002. On and after September 1, 2002, the retirement benefit of a law enforcement officer in the Department of Marine Resources who is qualified under section 17851, subsection 6-B, is calculated as follows:

A. The portion of the retirement benefit that is based on service earned in the covered capacity prior to September 1, 2002 is computed in accordance with section 17851-A, subsection 4; and [2001, c. 559, Pt. RR, §12 (NEW); 2001, c. 559, Pt. RR, §17 (AFF).]

B. The portion of the retirement benefit that is based on service earned in the covered capacity on and after September 1, 2002 is computed in accordance with subsection 1. [2001, c. 559, Pt. RR, §12 (NEW); 2001, c. 559, Pt. RR, §17 (AFF).]

[ 2001, c. 559, Pt. RR, §12 (NEW); 2001, c. 559, Pt. RR, §17 (AFF) .]

6-D. Marine resources officers; contingent benefit computation. Notwithstanding subsection 6-C, paragraph A, the retirement benefit of a law enforcement officer in the Department of Marine Resources who is qualified under section 17851, subsection 6-C is computed in accordance with subsection 6-C, paragraph B for all service in the covered capacity.

[ 2001, c. 559, Pt. RR, §12 (NEW); 2001, c. 559, Pt. RR, §17 (AFF) .]

7. Forest rangers. The total amount of the service retirement benefit for persons qualified under section 17851, subsection 8, shall be computed as follows:

A. Except as provided in paragraph B, 1/2 of his average final compensation and an additional 2% of his average final compensation for each year of membership service not included in determining qualifications under section 17851, subsection 8; or [1985, c. 801, §§5, 7 (NEW).]

B. If his benefit would be greater, the part of his service retirement benefit based upon membership service before July 1, 1976, shall be determined, on a pro rata basis, on his current annual salary on the date of retirement and the part of his service retirement benefit based upon membership service after June 30, 1976, shall be determined in accordance with paragraph A. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

7-A. Forest rangers after August 31, 1984; option. Except as provided in section 17851-A, the retirement benefit of a person qualifying under section 17851, subsection 8-A who retires upon or after reaching 55 years of age is computed in accordance with subsection 1 if:

A. The person was first employed as a forest ranger in the former Department of Conservation or the Department of Agriculture, Conservation and Forestry on or after May 1, 1996, elects the option provided in section 17851, subsection 8-A and pays to the State Employee and Teacher Retirement Program an increased employee payroll contribution in an amount that equals the full actuarial cost of electing that option; or [2013, c. 405, Pt. D, §3 (AMD).]

B. The person was first employed as a forest ranger in the former Department of Conservation or the Department of Agriculture, Conservation and Forestry before May 1, 1996, elects the option provided in section 17851, subsection 8-A and pays to the State Employee and Teacher Retirement Program by single or periodic payment of a lump sum or by a combination of single and periodic payments the amount that equals the full actuarial cost of electing that option for service before that date. A person who requests calculation of the full actuarial cost, regardless of whether the person elects the option, must pay to the retirement system by single lump sum payment the reasonable administrative costs of determining the full actuarial costs. Payment of the full actuarial cost related to service on or after May 1, 1996 is made as part of the employee payroll contribution. [2013, c. 405, Pt. D, §3 (AMD).]

For the purpose of this subsection, "full actuarial cost" means that the person's payment or payments must fully offset any unfunded liability that would or does result from retirement under the option provided in section 17851, subsection 8-A and must fully fund the cost of the person's retirement prior to normal retirement age so that an additional employer contribution is not required.

A person who makes the election provided in section 17851, subsection 8-A at any time after the date on which the person is first employed as a forest ranger in the former Department of Conservation or the Department of Agriculture, Conservation and Forestry must include interest at a rate to be set by the board not to exceed regular interest by 5 or more percentage points, applied as of the date on which the person was first employed in that capacity to the contributions the person would have paid or had picked up by the employer had the person elected that option at the date of first employment.

This subsection is effective May 1, 1996. Election to retire under this subsection is a one-time irrevocable election. A person who was first employed as a forest ranger in the former Department of Conservation or the Department of Agriculture, Conservation and Forestry on or after May 1, 1996 must make the election no later than 90 days after the date of first employment. A person who was first employed in that capacity before May 1, 1996 must make the election no later than January 1, 1997.

[ 2013, c. 405, Pt. D, §3 (AMD) .]

7-B. Forest rangers exercising option; retirement before 55 years of age. Except as provided in section 17851-A, for a person exercising the option provided in section 17851, subsection 8-A, who makes the payments required in subsection 7-A and who retires before reaching 55 years of age, the retirement benefit is determined as follows.

A. For members with 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that:

(1) The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at 55 years of age bears to the life annuity due at the age of retirement; and

(2) For the purpose of making the computation under subparagraph (1), the board-approved tables of annuities in effect at the date of the member's retirement are used.

For the purpose of calculating creditable service under this subsection only, "creditable service" includes time during which a member participated in the voluntary cost-savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV; or 10 years of combined creditable service under this Part and Title 3, chapter 29; or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1995, c. 624, §10 (NEW).]

B. For members who do not have 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the person's age precedes 55 years of age. [1995, c. 624, §10 (NEW).]

[ 1997, c. 769, §17 (AMD) .]

8. Airplane pilots. The total amount of the service retirement benefit for members qualified under section 17851, subsection 9, is:

A. 1/2 of his average final compensation and an additional 2% of his average final compensation for each year of membership service not included in determining qualification under section 17851, subsection 9; or [1985, c. 801, §§5, 7 (NEW).]

B. If the member retires upon or after reaching the age of 60, an amount equal to the total service retirement benefit as determined under subsection 1, if that amount is greater than the amount computed under paragraph A. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

9. Liquor inspectors. The total amount of the service retirement benefit for a member qualifying under section 17851, subsection 10 is computed as follows:

A. Except as provided in paragraph B, the total amount of the service retirement benefit is 1/2 of the member's average final compensation and an additional 2% of the member's average final compensation for each year of membership service not included in determining qualification under section 17851, subsection 10; or [1993, c. 387, Pt. A, §14 (NEW).]

B. If the member's service retirement benefit would be greater than the amount provided in paragraph A, the part of the service retirement benefit based on membership service before July 1, 1976 is determined, on a pro rata basis, on the member's current final compensation and the part of the service retirement benefit based on membership service after June 30, 1976 is determined in accordance with paragraph A. [1993, c. 387, Pt. A, §14 (NEW).]

[ 1993, c. 387, Pt. A, §14 (RPR) .]

9-A. Liquor inspectors; benefit calculation exception. Notwithstanding any other law, the total amount of the service retirement benefit for a member qualifying under section 17851, subsection 10-A is computed as follows:

A. The part of the member's service retirement benefit based upon the service earned in a liquor inspector or chief inspector position covered by section 17851, subsection 10-A is computed as 1/50th of the member's average final compensation multiplied by the number of years of creditable service in the capacity of liquor inspector or chief inspector; and [2003, c. 451, Pt. GG, §3 (NEW).]

B. The part of the member's benefit based upon membership service earned in a position not covered by section 17851, subsection 10-A must be computed in accordance with the formula for computing benefits for the plan by which the member is then covered. [2003, c. 451, Pt. GG, §3 (NEW).]

[ 2003, c. 451, Pt. GG, §3 (NEW) .]

10. Maine State Prison employees. The amount of the service retirement benefit for members qualified under section 17851, subsection 11, shall be computed as follows.

A. For members qualifying under section 17851, subsection 11, paragraph A, 1/2 of his average final compensation and an additional 2% of his average final compensation for each year of membership service not included in determining qualification under section 17851, subsection 11, paragraph A. [1985, c. 801, §§5, 7 (NEW).]

B. For members who qualify under section 17851, subsection 11, paragraph B, and who retire upon or after reaching the age of 55, the retirement benefit shall be computed in accordance with subsection 1. [1987, c. 769, Pt. A, §30 (AMD).]

C. For members who qualify under section 17851, subsection 11, paragraph B, and who retire before reaching the age of 55, the retirement benefit is determined in accordance with subsection 1, except that:

(1) The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at age 55 bears to the life annuity due at the age of retirement; and

(2) For the purpose of making the computation under subparagraph (1), the board-approved tables of annuities in effect at the date of the member's retirement is used.

This paragraph applies to members who, on July 1, 1993, have 10 years of creditable service. For the purpose of calculating creditable service under this subsection only, creditable service includes time during which a member participated in the voluntary cost savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, section F-6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV, or 10 years of combined creditable service under this Part and Title 3, chapter 29, or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1993, c. 410, Pt. L, §40 (AMD).]

C-1. For persons qualifying under section 17851, subsection 11, paragraph B, and who retire before reaching the age of 55, the retirement benefit is determined in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the member's age precedes age 55.

This paragraph applies to members who, on July 1, 1993, do not have 10 years of creditable service. [1993, c. 410, Pt. L, §41 (RPR).]

[ 1993, c. 410, Pt. L, §§40, 41 (AMD) .]

11. Baxter State Park Authority rangers; option. Except as provided in section 17851-A, the retirement benefit of a person who qualifies under section 17851, subsection 12 and who retires upon or after reaching 55 years of age is computed in accordance with subsection 1 if:

A. The person was first employed as a law enforcement officer at the Baxter State Park Authority on or after November 1, 1995, elects the option provided in section 17851, subsection 12 and pays to the State Employee and Teacher Retirement Program an increased employee payroll contribution in an amount that equals the full actuarial cost of electing that option; or [2007, c. 491, §167 (AMD).]

B. The person was first employed as a law enforcement officer at the Baxter State Park Authority before November 1, 1995, elects the option provided in section 17851, subsection 12 and pays to the State Employee and Teacher Retirement Program single or periodic payment of a lump sum or by a combination of single and periodic payments of the amount that equals the full actuarial cost of electing that option for service before that date. A person who requests calculation of the full actuarial cost, regardless of whether the person elects the option, must pay to the retirement system by single lump sum payment the reasonable administrative costs of determining the full actuarial costs. Payment of the full actuarial cost related to service on or after November 1, 1995 is made as part of the employee payroll contribution. [2007, c. 491, §168 (AMD).]

For the purposes of this subsection, "full actuarial cost" means that the person's payment or payments must fully offset any unfunded liability that would or does result from retirement under the option provided in section 17851, subsection 12 and must fully fund the cost of the person's retirement prior to normal retirement age so that an additional employer contribution is not required.

A person who makes the election provided in section 17851, subsection 12 at any time after the date on which the person is first employed as a law enforcement officer at the Baxter State Park Authority must include interest at a rate to be set by the board not to exceed regular interest by 5 or more percentage points, applied as of the date on which the person was first employed in that capacity to the contributions the person would have paid or had picked up by the employer had the person elected that option at the date of first employment.

This subsection is effective November 1, 1995. Election to retire under this subsection is a one-time irrevocable election. A person who was first employed as a law enforcement officer at the Baxter State Park Authority on or after November 1, 1995 must make the election no later than 90 days after the date of first employment. A person who was first employed in that capacity before November 1, 1995 must make the election no later than January 1, 1997.

[ 2007, c. 491, §§167, 168 (AMD) .]

12. Baxter State Park Authority rangers exercising option; retirement before 55 years of age. Except as provided in section 17851-A, for a person exercising the option provided in section 17851, subsection 12, who makes the payments required in subsection 11, and who retires before reaching 55 years of age, the retirement benefit is determined as follows.

A. For members with 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that:

(1) The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at 55 years of age bears to the life annuity due at the age of retirement; and

(2) For the purpose of making the computation under subparagraph (1), the board-approved tables of annuities in effect at the date of the member's retirement are used.

For the purpose of calculating creditable service under this subsection only, "creditable service" includes time during which a member participated in the voluntary cost-savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV; or 10 years of combined creditable service under this Part and Title 3, chapter 29; or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1995, c. 624, §12 (NEW).]

B. For members who do not have 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the person's age precedes 55 years of age. [1995, c. 624, §12 (NEW).]

[ 1999, c. 493, §12 (AMD) .]

13. Fire marshals; option. Except as provided in section 17851-A, the retirement benefit of a person who qualifies under section 17851, subsection 13 and who retires upon or after reaching 55 years of age is computed in accordance with subsection 1 if:

A. The person was first employed as a fire marshal on or after October 1, 1997, elects the option provided in section 17851, subsection 13 and pays to the State Employee and Teacher Retirement Program an increased employee payroll contribution in an amount that equals the full actuarial cost of electing that option; or [2007, c. 491, §169 (AMD).]

B. The person was first employed as a fire marshal before October 1, 1997, elects the option provided in section 17851, subsection 13 and pays to the State Employee and Teacher Retirement Program a single payment or periodic payments of a lump sum or a combination of single and periodic payments of that amount that equals the full actuarial cost of electing that option for service before that date. [2007, c. 491, §170 (AMD).]

A person who requests calculation of the full actuarial cost, regardless of whether the person elects the option, must pay to the retirement system by a single lump sum payment the reasonable administrative costs of determining the full actuarial costs. Payment of the full actuarial cost related to service on or after October 1, 1997 is made as part of the employee payroll contribution.

For the purposes of this subsection, "full actuarial cost" means that the person's payment or payments must fully offset any unfunded liability that would or does result from retirement under the option provided in section 17851, subsection 13 and must fully fund the cost of the person's retirement prior to normal retirement age so that an additional employer contribution is not required.

A person who makes the election provided in section 17851, subsection 13 at any time after the date on which the person is first employed as a fire marshal must include interest, at a rate to be set by the board not to exceed regular interest by 5 or more percentage points, applied as of the date on which the person was first employed in that capacity to the contributions the person would have paid or had picked up by the employer had the person elected that option at the date of first employment.

This subsection takes effect October 1, 1997. Election to retire under this subsection is a one-time irrevocable election. A person who was first employed as a fire marshal on or after October 1, 1997 must make the election no later than 90 days after the date of first employment. A person who was first employed in that capacity before October 1, 1997 must make the election no later than January 1, 1998.

[ 2007, c. 491, §§169, 170 (AMD) .]

14. Fire marshals exercising option; retirement before 55 years of age. Except as provided in section 17851-A, for a person exercising the option provided in section 17851, subsection 13 who makes the payments required in subsection 13 and who retires before reaching 55 years of age, the retirement benefit is determined as follows.

A. For members with 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that:

(1) The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at 55 years of age bears to the life annuity due at the age of retirement; and

(2) For the purpose of making the computation under subparagraph (1), the board-approved tables of annuities in effect at the date of the member's retirement are used.

For the purpose of calculating creditable service under this subsection only, "creditable service" includes time during which a member participated in the voluntary cost-savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV; 10 years of combined creditable service under this Part and Title 3, chapter 29; or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1997, c. 401, §3 (NEW).]

B. For members who do not have 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the person's age precedes 55 years of age. [1997, c. 401, §3 (NEW).]

[ 1999, c. 493, §14 (AMD) .]

15. Motor vehicle investigators; option. The retirement benefit of a person who qualifies under section 17851, subsection 14 and who retires upon or after reaching 55 years of age is computed in accordance with subsection 1 if:

A. The person was first employed as a motor vehicle investigator on or after October 1, 1997, elects the option provided in section 17851, subsection 14 and pays to the State Employee and Teacher Retirement Program an increased employee payroll contribution in an amount that equals the full actuarial cost of electing that option; or [2007, c. 491, §171 (AMD).]

B. The person was first employed as a motor vehicle investigator before October 1, 1997, elects the option provided in section 17851, subsection 14 and pays to the State Employee and Teacher Retirement Program a single payment or periodic payments of a lump sum or a combination of single and periodic payments of that amount that equals the full actuarial cost of electing that option for service before that date. [2007, c. 491, §172 (AMD).]

A person who requests calculation of the full actuarial cost, regardless of whether the person elects the option, must pay to the retirement system by a single lump sum payment the reasonable administrative costs of determining the full actuarial costs. Payment of the full actuarial cost related to service on or after October 1, 1997 is made as part of the employee payroll contribution.

For the purposes of this subsection, "full actuarial cost" means that the person's payment or payments must fully offset any unfunded liability that would or does result from retirement under the option provided in section 17851, subsection 14 and must fully fund the cost of the person's retirement prior to normal retirement age so that an additional employer contribution is not required.

A person who makes the election provided in section 17851, subsection 14 at any time after the date on which the person is first employed as a motor vehicle investigator must include interest, at a rate to be set by the board not to exceed regular interest by 5 or more percentage points, applied as of the date on which the person was first employed in that capacity to the contributions the person would have paid or had picked up by the employer had the person elected that option at the date of first employment.

This subsection takes effect October 1, 1997. Election to retire under this subsection is a one-time irrevocable election. A person who was first employed as a motor vehicle investigator on or after October 1, 1997 must make the election no later than 90 days after the date of first employment. A person who was first employed in that capacity before October 1, 1997 must make the election no later than January 1, 1998.

[ 2007, c. 491, §§171, 172 (AMD) .]

16. Motor vehicle investigators exercising option; retirement before 55 years of age. For a person exercising the option provided in section 17851, subsection 14 who makes the payments required in subsection 15 and who retires before reaching 55 years of age, the retirement benefit is determined as follows.

A. For members with 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that:

(1) The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at 55 years of age bears to the life annuity due at the age of retirement; and

(2) For the purpose of making the computation under subparagraph (1), the board-approved tables of annuities in effect at the date of the member's retirement are used.

For the purpose of calculating creditable service under this subsection only, "creditable service" includes time during which a member participated in the voluntary cost-savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV; 10 years of combined creditable service under this Part and Title 3, chapter 29; or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1997, c. 401, §3 (NEW).]

B. For members who do not have 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the person's age precedes 55 years of age. [1997, c. 401, §3 (NEW).]

[ 1997, c. 401, §3 (NEW) .]

17. Limitation to changes in computation of service retirement benefits. Effective October 1, 1999, for a member who, on October 1, 1999 or thereafter, meets the creditable service requirement for eligibility for service retirement benefits under section 17851, subsections 4 to 14; or under section 17851-A, subsection 2, paragraph A or B, whether or not a member is in service on October 1, 1999, the factors specified for the computation of service retirement benefits under subsections 4 to 16 as in effect on October 1, 1999; or under section 17851-A, subsection 4 as in effect on October 1, 1999, as applicable to each member, may not be changed, alone or in combination under each separate subsection.

[ 1999, c. 489, §18 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 652, §§1-3 (AMD). 1987, c. 769, §A30 (AMD). RR 1991, c. 1, §15 (COR). 1991, c. 528, §§EEE9-14 (AMD). 1991, c. 528, §§EEE18,RRR (AFF). 1991, c. 580, §§6-8 (AMD). 1991, c. 591, §§EEE9-14 (AMD). 1991, c. 591, §EEE18 (AFF). 1993, c. 387, §§A11-14 (AMD). 1993, c. 410, §§L36-41 (AMD). 1993, c. 626, §1 (AMD). 1995, c. 367, §1 (AMD). 1995, c. 466, §§A3,B4,C3 (AMD). 1995, c. 624, §§5-12 (AMD). 1997, c. 396, §§1-3 (AMD). 1997, c. 396, §4 (AFF). 1997, c. 401, §3 (AMD). 1997, c. 683, §C1 (AMD). 1997, c. 683, §C2 (AFF). 1997, c. 769, §§12-17 (AMD). 1999, c. 489, §§15-18 (AMD). 1999, c. 493, §§11-14 (AMD). 1999, c. 731, §§CC7-10 (AMD). 2001, c. 559, §§RR10-12 (AMD). 2001, c. 559, §RR17 (AFF). 2003, c. 451, §GG3 (AMD). 2007, c. 491, §§160-172 (AMD). 2011, c. 380, Pt. T, §§17-19 (AMD). 2013, c. 405, Pt. D, §3 (AMD).



5 §17853. Law governing benefit determination

1. Termination on or after January 1, 1976. If a member's final termination of service occurred on or after January 1, 1976, the retirement system law in effect on the date of termination shall govern the member's service retirement benefit.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Termination before January 1, 1976. If a member's final termination of service occurred before January 1, 1976, the retirement system law in effect on January 1, 1976 shall govern the member's service retirement benefit.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17854. Minimum benefit

Any member who has 10 or more years of creditable service at retirement is entitled to a minimum service retirement benefit of $100 per month. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17855. Restoration to service (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§27,48 (AMD). 1997, c. 769, §18 (AMD). 2001, c. 442, §1 (RP).



5 §17856. Interchangeable benefits for law enforcement officers

Any service retirement benefits earned by a law enforcement officer under this article which are substantially similar or equal are interchangeable. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17857. Transfer from special plan

1. Special plan defined. As used in this section, unless the context otherwise indicates, "special plan" means any of the retirement programs in section 17851, subsection 4, 5, 6, 7, 8, 9, 10 or 11 and section 17851-A.

[ 1997, c. 769, §19 (AMD) .]

2. Additional creditable service. Additional creditable service is earned by a former participant in a special plan as follows.

A. A member who has completed the service requirements for retirement under a special plan, including a member who completes the requirements of section 17851-A, subsection 2, paragraph A, may transfer to a position not under a special plan and earn service credit for additional service retirement benefits.

(1) The part of the member's service retirement benefit based upon membership service before being transferred must be computed according to the formula for computing benefits under the special plan that the member was under previously.

(2) The part of the member's benefit based upon membership service after being transferred must be computed in accordance with section 17852, subsection 1. [1997, c. 769, §19 (AMD).]

B. [2001, c. 442, §2 (RP).]

C. A member who has not completed the service requirements for retirement under a special plan may transfer to a position not under a special plan and receive service retirement benefits as follows. This paragraph does not apply to section 17851-A, subsection 2, paragraph A.

(1) If the benefit is greater, the part of the member's service retirement benefit based upon membership service before being transferred must be computed according to the formula for computing benefits under the special plan that the member was under previously.

(2) The part of the member's benefit based upon membership service after being transferred must be computed in accordance with section 17852, subsection 1. [1997, c. 769, §19 (AMD).]

D. A member who has not completed the service requirements for retirement under a special plan, including a member who completes the requirements of section 17851-A, subsection 2, paragraph A, on becoming disabled as defined in section 17901, or, after September 30, 1989, section 17921, and on becoming reemployed in a position not under a special plan on retirement receives retirement benefits as follows.

(1) The part of the member's service retirement based on membership service before becoming disabled must be computed according to the formula for computing benefits under the member's previous special plan.

(2) The part of the member's service retirement based on membership service after becoming reemployed in a position not under a special plan must be computed according to the formula for computing benefits under the member's previous special plan.

(3) If the member is found to be no longer disabled, as defined in section 17901, or, after September 30, 1989, section 17921, the member may:

(a) Return to a position under the member's previous special plan; or

(b) Remain in the position that is not under a special plan and have the part of the member's service retirement benefit based on post-disability service computed in accordance with section 17852, subsection 1.

(4) The executive director may require that a member subject to this paragraph undergo medical examinations or tests once each year to determine the member's disability in accordance with section 17903 or, after September 30, 1989, section 17926.

(a) If the member refuses to submit to the examination or tests under this subparagraph, the member's retirement benefit must be based on section 17852, subsection 1, until the member withdraws the refusal.

(b) If the member's refusal under division (a) continues for one year, all the member's rights to any further benefits under this paragraph shall cease. [1997, c. 769, §19 (AMD).]

[ 2001, c. 442, §2 (AMD) .]

3. Reduction of benefits; 10 years of creditable service on July 1, 1993. Upon retirement before reaching age 60, the service retirement benefit of a member who transferred or who was restored to service subject to subsection 2 must be reduced as follows.

A. If the member transferred under the provisions of subsection 2, paragraph A:

(1) If applicable, the portion of the retirement benefit based upon creditable service earned before being transferred must be reduced in accordance with section 17852, subsection 10, paragraph C or, if the member was covered under section 17851-A, the portion of the retirement benefit based upon creditable service earned before being transferred must be reduced as provided in that section; and

(2) The portion of the retirement benefit based upon creditable service earned after being transferred must be reduced in accordance with section 17852, subsection 3. [1999, c. 731, Pt. CC, §11 (AMD).]

B. [2001, c. 699, §2 (RP).]

C. If the member was transferred subject to subsection 2, paragraph C, the retirement benefit must be reduced in accordance with section 17852, subsection 3. [1997, c. 769, §19 (AMD).]

D. If the member was transferred subject to subsection 2, paragraph D, and:

(1) If the member completes the service or service and age requirements for retirement under the special plan that the member was under previously, if applicable, the retirement benefit must be reduced in accordance with section 17852, subsection 10, paragraph C or, if the member was covered under section 17851-A, the retirement benefit must be reduced as provided in that section; or

(2) If the member does not complete the service or service and age requirements for retirement under the special plan that the member was under previously, the retirement benefit must be reduced in accordance with section 17852, subsection 3. [1999, c. 731, Pt. CC, §11 (AMD).]

[ 2001, c. 699, §2 (AMD) .]

3-A. Reduction of benefits; less than 10 years of creditable service on July 1, 1993. On and after July 1, 1993, upon retirement before reaching the age of 62, the service retirement benefit of a member who transferred or who was restored to service subject to subsection 2 must be reduced as follows.

A. If the member transferred under the provisions of subsection 2, paragraph A:

(1) If applicable, the portion of the retirement benefit based upon creditable service earned before being transferred must be reduced in accordance with section 17852, subsection 10, paragraph C-1 or, if the member was covered under section 17851-A, the portion of the retirement benefit based upon creditable service earned before being transferred must be reduced as provided in that section; and

(2) The portion of the retirement benefit based upon creditable service earned after being transferred must be reduced in accordance with section 17852, subsection 3-A. [1999, c. 731, Pt. CC, §12 (AMD).]

B. If the member was a retiree restored to service subject to subsection 2, former paragraph B:

(1) If applicable, the portion of the retirement benefit based upon creditable service earned before the member's initial retirement must be reduced in accordance with section 17852, subsection 10, paragraph C-1 or, if the member was covered under section 17851-A, the portion of the retirement benefit based upon creditable service earned before the member's initial retirement must be reduced as provided in that section; and

(2) The portion of the retirement benefit based upon creditable service earned after being restored to service must be reduced in accordance with section 17852, subsection 3-A. [2001, c. 667, Pt. A, §4 (AMD).]

C. If the member was transferred subject to subsection 2, paragraph C, the retirement benefit must be reduced in accordance with section 17852, subsection 3-A. [1993, c. 410, Pt. L, §42 (NEW).]

D. If the member was transferred subject to subsection 2, paragraph D and:

(1) If the member completes the service or service and age requirements for retirement under the special plan that the member was under previously, if applicable, the retirement benefit must be reduced in accordance with section 17852, subsection 10, paragraph C-1 or, if the member was covered under section 17851-A, the retirement benefit must be reduced as provided in that section; or

(2) If the member does not complete the service or service and age requirements for retirement under the special plan that the member was under previously, the retirement benefit must be reduced in accordance with section 17852, subsection 3-A. [1999, c. 731, Pt. CC, §12 (AMD).]

This subsection applies to members who on July 1, 1993 have less than 10 years of creditable service under this Part. For the purpose of calculating creditable service under this subsection only, creditable service includes time during which a member participated in the voluntary cost savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV, or 10 years of combined creditable service under this Part and Title 3, chapter 29, or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board.

[ 2001, c. 667, Pt. A, §4 (AMD) .]

3-B. Reduction of benefits; less than 5 years of creditable service on July 1, 2011. On and after July 1, 2011, upon retirement before reaching the 65 years of age, the service retirement benefit of a member who transferred or who was restored to service subject to subsection 2 must be reduced as follows:

A. If the member transferred under the provisions of subsection 2, paragraph A:

(1) If applicable, the portion of the retirement benefit based upon creditable service earned before being transferred must be reduced in accordance with section 17852, subsection 10, paragraph C-1 or, if the member was covered under section 17851-A, the portion of the retirement benefit based upon creditable service earned before being transferred must be reduced as provided in that section; and

(2) The portion of the retirement benefit based upon creditable service earned after being transferred must be reduced in accordance with section 17852, subsection 3-B. [2011, c. 380, Pt. T, §20 (NEW).]

B. If the member was a retiree restored to service subject to subsection 2, former paragraph B:

(1) If applicable, the portion of the retirement benefit based upon creditable service earned before the member's initial retirement must be reduced in accordance with section 17852, subsection 10, paragraph C-1 or, if the member was covered under section 17851-A, the portion of the retirement benefit based upon creditable service earned before the member's initial retirement must be reduced as provided in that section; and

(2) The portion of the retirement benefit based upon creditable service earned after being restored to service must be reduced in accordance with section 17852, subsection 3-B. [2011, c. 380, Pt. T, §20 (NEW).]

C. If the member was transferred subject to subsection 2, paragraph C, the retirement benefit must be reduced in accordance with section 17852, subsection 3-B. [2011, c. 380, Pt. T, §20 (NEW).]

D. If the member was transferred subject to subsection 2, paragraph D and:

(1) If the member completes the service or service and age requirements for retirement under the special plan that the member was under previously, if applicable, the retirement benefit must be reduced in accordance with section 17852, subsection 10, paragraph C-1 or, if the member was covered under section 17851-A, the retirement benefit must be reduced as provided in that section; or

(2) If the member does not complete the service or service and age requirements for retirement under the special plan that the member was under previously, the retirement benefit must be reduced in accordance with section 17852, subsection 3-B.

This subsection applies to members who on July 1, 2011 have less than 5 years of creditable service under this Part. For the purpose of calculating creditable service under this subsection, creditable service includes: creditable service under this Part; creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8; creditable service available to a member that the member was eligible to purchase on June 30, 2011 and that the member does purchase in accordance with rules adopted by the board; and creditable service for which the member makes payment for certain days off without pay during fiscal year 2009-10 or fiscal year 2010-11. The amount of the required payment must be made in accordance with section 17704-B and payment may be made at any time prior to retirement. [2011, c. 380, Pt. T, §20 (NEW).]

[ 2011, c. 380, Pt. T, §20 (NEW) .]

4. Computation of benefit. The computation of the retirement benefit must be based upon the member's average final compensation, as defined in section 17001, subsection 4.

[ 1997, c. 769, §19 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 79, §§1,2 (AMD). 1993, c. 410, §L42 (AMD). 1997, c. 769, §19 (AMD). 1999, c. 731, §§CC11,12 (AMD). 2001, c. 442, §2 (AMD). 2001, c. 667, §A4 (AMD). 2001, c. 699, §2 (AMD). 2011, c. 380, Pt. T, §20 (AMD).



5 §17858. Retirement incentive option (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §EEE15 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §EEE15 (NEW). 1991, c. 618, §3 (AMD). 1991, c. 618, §7 (AFF). 1993, c. 159, §1 (AMD). 1993, c. 159, §2 (AFF). 1993, c. 415, §L1 (RP).



5 §17858-A. Retirement incentive option (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 415, §L2 (NEW). 1993, c. 415, §L4 (AFF). RR 1997, c. 2, §21 (COR). 2001, c. 442, §3 (RP).



5 §17858-B. Retirement; creditable service

1. Retirement incentive. Any state employee, as defined in section 17001, subsection 40, except employees of the Maine Community College System, who, by April 1, 1996, has reached normal retirement age and has 10 or more years of creditable service and who gives notice to the Maine Public Employees Retirement System no later than February 1, 1996 and who retires effective no later than April 1, 1996 is entitled to receive, at the employee's option, either 3 months' base salary paid as a lump sum to be paid on July 1, 1996 or the equivalent amount in monthly cash payments toward retiree dependent medical insurance equal to the current percentage contribution rate for dependent coverage for state employees.

Payment of the retirement incentive under this subsection must be made by the employing agencies and may not be made from the funds of the Maine Public Employees Retirement System.

Payment of the retirement incentive under this subsection may not be used in the calculation of the employee's average final compensation or creditable service.

[ 1995, c. 502, Pt. R, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF); 2007, c. 58, §3 (REV) .]

2. Vacant position. The department or agency from which any state employee retires under subsection 1 either may not fill the resulting vacant position or, if that position is filled, shall maintain a vacant position elsewhere within the department or agency until the State's costs associated with the retirement have been recovered. Alternatively, the Governor may recover these costs by maintaining an offsetting vacancy in another department or agency or by utilizing other salary savings.

[ 1995, c. 502, Pt. R, §1 (NEW) .]

3. Payment of fixed costs. With respect to each employee who retires under subsection 1, the State shall pay the amount of the State Employee and Teacher Retirement Program's unfunded liability payment, the Maine Public Employees Retirement System's administrative cost payment and the retiree health care payment associated with the employee.

[ 2007, c. 491, §173 (AMD) .]

4. Policies and procedures. The Executive Director of the Maine Public Employees Retirement System shall establish policies and procedures for the implementation of this section, including notice and payment requirements, that ensure that no unfunded liability results to the State Employee and Teacher Retirement Program.

[ 2007, c. 491, §174 (AMD) .]

SECTION HISTORY

1995, c. 502, §R1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2007, c. 58, §3 (REV). 2007, c. 491, §§173, 174 (AMD).



5 §17859. Retiring and returning to work

1. Restoration to service. Any state employee or teacher who has reached normal retirement age and who retires after September 1, 2011 may be restored to service for up to 5 years. The decision to hire a retired state employee or retired teacher under this section is at the discretion of the appointing authority. The retired state employee or retired teacher must have had a bona fide termination of employment in accordance with state and federal laws and rules, may not return to employment after retirement with the same employer for at least 30 calendar days after the termination of employment and may not return to employment before the effective date of the person's retirement.

[ 2011, c. 420, Pt. L, §1 (AMD) .]

1-A. Restoration to work of classroom-based employees. Effective August 1, 2014, a classroom-based employee who has reached normal retirement age and who retires after September 1, 2011 may be restored to service as a classroom-based employee in a school in the unorganized territory or with a school administrative unit as defined in Title 20-A, section 1, subsection 26:

A. In one-year contracts, which may be nonconsecutive. The maximum time that a classroom-based employee may be restored to service with an individual school administrative unit pursuant to this paragraph is 5 years; [2013, c. 486, Pt. A, §1 (NEW).]

B. Subject to the 5-year restriction specified in subsection 1 and the 75% compensation limitation for retired state employees and retired teachers specified in subsection 2, paragraph A; or [2013, c. 486, Pt. A, §1 (NEW).]

C. In any combination of paragraphs A and B, as long as the total time the classroom-based employee is restored to service does not exceed 10 years with an individual school administrative unit. [2013, c. 486, Pt. A, §1 (NEW).]

The retired classroom-based employee must have had a bona fide termination of employment in accordance with state and federal laws and rules, may not return to employment after retirement with the same employer for at least 30 calendar days after the termination of employment and may not return to employment before the effective date of the person's retirement.

For purposes of this section, "classroom-based employee" means a teacher whose principal function is to introduce new learning to students in the classroom or to provide support in the classroom during the introduction of new learning to students.

[ 2015, c. 321, §1 (AMD) .]

2. Compensation and benefits. The compensation and benefits of the retired state employee or retired teacher who returns to service after retirement as set out in subsection 1 is governed by this subsection.

A. The compensation of the retired state employee or retired teacher who returns to service must be set at 75% of the compensation established for the position to be filled, at a step determined by the appointing authority. The compensation of the retired classroom-based employee who returns to service as a classroom-based employee pursuant to subsection 1-A, paragraph A must be set at 100% of the compensation established for the position to be filled, at a step determined by the school administrative unit, for up to the maximum 5-year period that a classroom-based employee may contract with an individual school administrative unit. [2013, c. 486, Pt. A, §2 (AMD).]

B. The retired state employee or retired teacher who returns to service under this section is not a member and therefore may not accrue additional creditable service or change the retired state employee's or retired teacher's earnable compensation for benefit calculation purposes. [2011, c. 380, Pt. MMM, §1 (NEW).]

C. During the period of reemployment, the retired state employee or retired teacher is not entitled to health insurance, dental insurance or life insurance benefits. The retired state employee or retired teacher is entitled to all other benefits for the reemployment position under collective bargaining agreements or civil service laws and rules. Health insurance benefits must be provided under the provisions of section 285, subsection 1-A for retired state employees or Title 20-A, section 13451 for retired teachers and life insurance benefits must be provided under the provisions of section 18055. [2011, c. 380, Pt. MMM, §1 (NEW).]

[ 2013, c. 486, Pt. A, §2 (AMD) .]

3. Contributions to the Maine Public Employees Retirement System and state group health plan. The portion of the employer contribution that goes to pay the retirement system for the unfunded liability and the state group health plan for retiree health care must be continued and based on the retired state employee's or retired teacher's compensation as provided under subsection 2 during the reemployment period.

[ 2011, c. 380, Pt. MMM, §1 (NEW) .]

4. Notification requirements. Employers under this section are required to identify and report to the retirement system, in the manner specified by the retirement system, each individual who is a retiree who becomes an employee of the employer under the option provided in this section. Departments shall also report each retiree who becomes an employee to the Bureau of the Budget in a manner specified by the bureau. The employer shall report each such employee whenever and so long as the employee is the employer's employee.

[ 2011, c. 380, Pt. MMM, §1 (NEW) .]

5. Exclusion. A retired state employee or retired teacher who is hired as a substitute teacher is not subject to the restoration to service 5-year limitation in subsection 1 or the compensation limitation in subsection 2, paragraph A.

[ 2011, c. 380, Pt. MMM, §1 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. MMM, §1 (NEW). 2011, c. 420, Pt. L, §1 (AMD). 2013, c. 486, Pt. A, §§1, 2 (AMD). 2015, c. 321, §1 (AMD).






Article 3: DISABILITY RETIREMENT BENEFITS

5 §17901. Definition

As used in this article, unless the context otherwise indicates, "disabled" means mentally or physically incapacitated: [1985, c. 801, §§ 5, 7 (NEW).]

1. Permanent. To the extent that it is impossible to perform the duties of his employment position and the incapacity can be expected to be permanent; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Revealed by examination. So that the incapacity will be revealed by medical examination or tests conducted in accordance with section 17903.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17901-A. Applicability

This article applies to all disabilities for which written applications are received by the executive director before October 1, 1989. All disabilities for which written applications are received by the executive director after September 30, 1989, are subject to article 3-A. [1989, c. 409, §§7, 12 (NEW).]

SECTION HISTORY

1989, c. 409, §§7,12 (NEW).



5 §17902. Application

1. Written application. In order to receive a benefit under this article, the person must apply in writing to the executive director in the format specified by the executive director.

A. The executive director shall obtain medical consultation on each applicant for disability retirement benefits in accordance with related rules established by the board, which must include provisions indicating when a case must be reviewed by a medical board and when alternative means of medical consultation are acceptable. Rules adopted pursuant to this paragraph are routine technical rules as defined in chapter 375, subchapter II-A. Whether provided by the medical board or by an alternative means, medical consultation obtained by the executive director must be objective and be provided by a physician or physicians qualified to review the case by specialty or experience and to whom the applicant is not known. [1995, c. 643, §5 (NEW).]

[ 1995, c. 643, §5 (AMD) .]

2. Approval. The written application must be approved by the executive director.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1995, c. 643, §5 (AMD).



5 §17903. Examination or tests

The examination or tests to determine whether a member is disabled under section 17901 are governed as follows. [1985, c. 801, §§ 5, 7 (NEW).]

1. Agreed upon physician. The examination or tests shall be conducted by a qualified physician mutually agreed upon by the executive director and member claiming to be disabled.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Agreed upon place. The examination or tests shall be conducted at a place mutually agreed upon by the executive director and member claiming to be disabled.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Costs. The costs incurred under subsections 1 and 2 shall be paid by the retirement system.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17904. Qualification for benefit

1. Qualification. Except as provided in subsection 2, a member qualifies for a disability retirement benefit if the member becomes disabled while in service and before reaching normal retirement age.

A. [1991, c. 887, §4 (RP).]

B. [1991, c. 887, §4 (RP).]

[ 1997, c. 384, §4 (AMD) .]

2. Exception. A member with fewer than 5 years of continuous creditable service immediately preceding that member's application for a disability retirement benefit is not eligible for that benefit if the disability is the result of a physical or mental condition that existed before the member's latest membership in any retirement program of the Maine Public Employees Retirement System, unless the disability is a result of, or has been substantially aggravated by, an injury or accident received in the line of duty but from events or circumstances not usually encountered within the scope of the member's employment.

[ 2007, c. 491, §175 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 434, §1 (AMD). 1991, c. 887, §4 (AMD). 1997, c. 384, §4 (AMD). 2007, c. 491, §175 (AMD).



5 §17905. Computation of benefit

When a member qualified under section 17904 retires, the member is entitled to receive a disability retirement benefit equal to 66 2/3% of the member's average final compensation. [1997, c. 384, §5 (RPR).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 887, §5 (AMD). 1993, c. 595, §7 (AMD). 1995, c. 643, §6 (AMD). 1997, c. 384, §5 (RPR).



5 §17906. Reduction in amount of benefit

1. Excess compensation. If the compensation received from engaging in any gainful occupation by a beneficiary of a disability retirement benefit exceeds $20,000 in calendar year 2000 or in any subsequent calendar year exceeds that amount as cumulatively increased or decreased by the same percentage adjustments granted under section 17806, subsection 1, paragraphs A and B:

A. The excess must be deducted from the disability or service retirement benefits during the next calendar year, the deductions to be prorated on a monthly basis in an equitable manner prescribed by the board over the year or part of the year for which the benefits are received; and [2001, c. 443, §1 (AMD); 2001, c. 443, §7 (AFF).]

B. The beneficiary shall reimburse the retirement system for any excess payments not deducted under paragraph A. [1985, c. 801, §§5, 7 (NEW).]

[ 2001, c. 443, §1 (AMD); 2001, c. 443, §7 (AFF) .]

2. Disability payments under other laws. The reduction of disability retirement benefits because of disability benefits received under other laws is governed as follows.

A. The amount of any disability retirement benefit payable under this article must be reduced by any amount received by the beneficiary for the same disability under either or both of the following:

(1) The worker's compensation or similar law, except amounts that may be paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3; or

(2) The United States Social Security Act, if the employment for which creditable service with the employer is allowed was also covered under that Act at the date of disability retirement. [1991, c. 885, Pt. E, §8 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

B. Disability retirement benefits shall be calculated as follows:

(1) The initial disability retirement benefit shall be reduced if necessary so that the benefit plus any benefits under paragraph A do not exceed 80% of the beneficiary's average final compensation;

(2) Subsequent cost-of-living adjustments applied to any benefit listed under paragraph A shall be excluded from the calculations under subparagraph (1);

(3) Adjustments under section 17806 shall be applied to that portion of disability retirement benefits calculated under subparagraph (1); and

(4) If a beneficiary receives a benefit under paragraph C, the 80% limit under subparagraph (1) shall not include adjustments under section 17806. [1987, c. 458, §1 (RPR).]

C. The disability retirement benefit may not be reduced below the amount of the retirement benefit which is the actuarial equivalent of the member's accumulated contributions at the time of his retirement. [1985, c. 801, §§5, 7 (NEW).]

D. Lump-sum settlements of benefits that would reduce the disability retirement benefit under this subsection must be prorated on a monthly basis in an equitable manner prescribed by the board.

(1) These prorated lump-sum settlements may not include any part of the lump-sum settlement attributable to vocational rehabilitation, attorneys' fees, physicians, nurses, hospital, medical, surgical or related fees or charges or any amount paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3.

(2) These prorated lump-sum settlements must reduce the disability retirement benefit in the same manner and amount as monthly benefits under this subsection. [1991, c. 885, Pt. E, §9 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

E. Any dispute about amounts paid or payable under workers' compensation, or about the amount of the lump-sum settlement and its attributions must be determined on petition, by a single member of the Workers' Compensation Board, in accordance with Title 39-A. These determinations may be appealed under Title 39-A, section 322. [1991, c. 885, Pt. E, §10 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

[ 1991, c. 885, Pt. E, §§8-10 (AMD); 1991, c. 885, Pt. E, §47 (AFF) .]

3. Restoration to service. If any recipient of a disability retirement benefit is restored to service and if the total of the recipient's monthly retirement benefit for any year and the recipient's total earnable compensation for that year exceeds his average final compensation at retirement, increased or decreased by the same percentage adjustments as have been received under section 17806, the excess shall be deducted from the disability retirement benefit payments during the next calendar year.

A. The deductions shall be prorated on a monthly basis over the year or part of the year for which benefits are received in an equitable manner prescribed by the board. [1985, c. 801, §§5, 7 (NEW).]

B. The recipient of the disability retirement benefit shall reimburse the retirement system for any excess payments not deducted under this section. [1985, c. 801, §§5, 7 (NEW).]

C. If the retirement benefit payments are eliminated by operation of this subsection:

(1) The person again becomes a member of the State Employee and Teacher Retirement Program and begins contributing at the current rate; and

(2) When the person again retires, the person shall receive benefits computed on the person's entire creditable service and in accordance with the law in effect at that time. [2007, c. 491, §176 (AMD).]

[ 2007, c. 491, §176 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 458, §1 (AMD). 1987, c. 560, §1 (AMD). 1989, c. 78, §3 (AMD). 1991, c. 885, §§E8-10 (AMD). 1991, c. 885, §E47 (AFF). 2001, c. 443, §1 (AMD). 2001, c. 443, §7 (AFF). 2007, c. 491, §176 (AMD).



5 §17907. Payment of benefit

1. Beginning. If the executive director receives the written application for disability retirement benefits within 6 months after the date of termination of active service of the member, payment of benefits shall begin on the first day of the month following the date of termination of active service of the member. If the executive director receives the written application for disability retirement benefits more than 6 months after the date of termination of active service of the member, payment of benefits shall begin on the first day of the month following the date 6 months prior to the date of receipt by the executive director of the written application, by or on behalf of the member, for disability retirement, provided that payment of benefits shall begin on the first day of the month following the date of termination of active service of the member if it is shown that:

A. It was not reasonably possible to file the application for disability retirement benefits within the 6-month period; and [1987, c. 256, §15 (RPR).]

B. The application was made as soon as reasonably possible. [1987, c. 256, §15 (RPR).]

[ 1987, c. 256, §15 (RPR) .]

2. Cessation. Payment of disability retirement benefits shall continue so long as a person is disabled, except that:

A. The disability retirement benefit ceases and eligibility for a service retirement benefit begins:

(1) On the last day of the month in which the 10th anniversary of the beneficiary's normal retirement age, as defined in section 17001, subsection 23, occurs; or

(2) On the last day of the month in which the service retirement benefit of the beneficiary would equal or exceed the amount of the beneficiary's disability retirement benefit, if that occurs before the 10th anniversary of the beneficiary's normal retirement age. [1997, c. 384, §6 (RPR).]

B. After the disability has continued for 5 years, the disability of the beneficiary must render the beneficiary unable to engage in any substantially gainful activity for which the beneficiary is qualified by training, education or experience. For purposes of this paragraph, the ability to engage in substantially gainful activity is demonstrated by the ability to perform work resulting in annual earnings that exceed $20,000 or 80% of the recipient's average final compensation at retirement, whichever is greater, adjusted by the same percentage adjustments granted under section 17806.

(1) The executive director may require, once each year, a recipient of a disability retirement benefit to undergo medical examinations or tests, conducted in accordance with section 17903, to determine the disability of the beneficiary.

(2) If the beneficiary refuses to submit to the examination or tests under subparagraph (1), the beneficiary's disability retirement benefit is discontinued until the beneficiary withdraws the refusal.

(3) If the beneficiary's refusal under subparagraph (2) continues for one year, all the beneficiary's rights to any further benefits under this article cease.

(4) If it is determined, on the basis of the examination or tests under subparagraph (1), that the disability of a beneficiary no longer exists, the payment of the beneficiary's disability retirement benefit ceases; [2003, c. 675, §1 (AMD).]

C. The person's average final compensation at retirement shall include the same percentage adjustments, if any, that would apply to the amount of retirement benefit of the beneficiary under section 17806; and [1987, c. 256, §17 (AMD).]

D. A full month's benefit shall be paid to the beneficiary or estate of the disability retirement recipient for the month in which he dies. [1987, c. 256, §18 (NEW).]

[ 2003, c. 675, §1 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §§15-18 (AMD). 1991, c. 887, §6 (AMD). 1997, c. 384, §6 (AMD). 2003, c. 675, §1 (AMD).



5 §17908. Statement of health (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1995, c. 643, §7 (RP).



5 §17909. Statement of compensation

1. Requirement. The executive director shall require each beneficiary of a disability retirement benefit to submit, each calendar year, a statement of his compensation received from engaging in any gainful occupation during that year.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Failure to submit statement. Failure to submit the statement under subsection 1, shall result in the following:

A. If the beneficiary fails to submit the statement required under subsection 1 within 30 days of receipt of the executive director's request for the statement, the beneficiary's disability retirement benefit shall be discontinued until the statement is submitted; or [1985, c. 801, §§ 5, 7 (NEW).]

B. If the beneficiary fails to submit the statement required under subsection 1, within one year of receipt of the executive director's request for the statement, all the beneficiary's rights to further benefits shall cease. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17910. Voluntary return to service

1. Right to reinstatement. If the beneficiary of a disability retirement benefit decides that he is no longer incapacitated and is able to perform the duties of his employment position, the employer for whom he last worked prior to becoming disabled shall reinstate the person to the first available position for which the beneficiary is qualified and is consistent with the beneficiary's prior work experience. If a collective bargaining agreement applies to such a position, the employer may offer only a position which the beneficiary could claim by virtue of the seniority accumulated at the time of the disability.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Dispute over mental or physical capacity. In the event there is a dispute between the beneficiary and the former employer over the beneficiary's mental or physical capacity to perform a specific job, at the option of the beneficiary that dispute shall be resolved by the majority decision of 3 physicians, one appointed and reimbursed by the beneficiary, one appointed and reimbursed by the employer and one appointed by the executive director and reimbursed by the Maine Public Employees Retirement System.

[ 1985, c. 801, §§ 5, 7 (NEW); 2007, c. 58, §3 (REV) .]

3. Termination or reduction in benefits. At the option of the former beneficiary who has returned to an employment position, the disability retirement benefit may be terminated as of the end of the first month he is reinstated to a position or may be subject to section 17906, subsection 3.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Reinstatement of benefits. If, during the first 5 years of reinstatement, the former beneficiary again becomes disabled as a result of the medical condition for which the initial disability retirement allowance was granted and terminates employment, the Maine Public Employees Retirement System shall resume paying the disability retirement benefit payable prior to the reinstatement with all applicable cost-of-living adjustments. The Maine Public Employees Retirement System may require examinations or tests to determine whether a member's medical condition is the same as that for which disability retirement was initially granted.

This provision shall apply only to state employees and teachers.

[ 1985, c. 801, §§ 5, 7 (NEW); 2007, c. 58, §3 (REV) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 58, §3 (REV).



5 §17911. Rehabilitation

Upon agreement of the executive director and the person, rehabilitation services may be provided to any person who is the recipient of a disability retirement benefit under this article as a means to the person being able to return to substantially gainful activity. As a condition of entering into an agreement to provide rehabilitation services, the executive director must determine that rehabilitation is feasible, that rehabilitation is consistent with the purposes of this article, that the recipient is suitable for rehabilitation services and that rehabilitation services are likely to lead to substantially gainful activity. When appropriate, determination of suitability must include consultation with the medical board to determine any medical indications that the recipient should not engage in a rehabilitation program or to identify a recipient too severely disabled to benefit from rehabilitation services in accordance with the purposes of this article. Services must be provided by private and public rehabilitation counselors, government agencies and others approved by the executive director as qualified to provide rehabilitation services. The executive director shall consider a rehabilitation counselor's rate of successfully placing rehabilitated employees in jobs relative to the placement rates of other counselors in the State as fundamental in deciding whether to approve the counselor as qualified. This section does not affect the ongoing requirement that a person remain disabled in order to continue to receive disability benefits. [2003, c. 387, §4 (NEW).]

For the purposes of this section, "person" means any person who is the recipient of a disability retirement benefit. [2003, c. 387, §4 (NEW).]

1. Rehabilitation plan. If the executive director makes the determinations necessary to provide rehabilitation services under this section and rehabilitation agreed to by the parties, the retirement system shall designate a rehabilitation provider to evaluate the person and develop a rehabilitation plan.

[ 2003, c. 387, §4 (NEW) .]

2. Costs. The executive director may contract with rehabilitation providers to develop and carry out approved rehabilitation plans.

A. Except as provided in paragraph B, the executive director shall pay these providers from funds accumulated in the Retirement Allowance Fund, established under section 17251. [2003, c. 387, §4 (NEW).]

B. If the person is entitled to other benefits to meet the cost of rehabilitation services, that person must first apply for and use those benefits to the extent available to pay for the goods and services provided. [2003, c. 387, §4 (NEW).]

[ 2003, c. 387, §4 (NEW) .]

3. Approval of rehabilitation plan. The executive director and the person shall approve any rehabilitation plan developed under subsection 1 and shall indicate in writing their approval of and agreement to the rehabilitation plan. The person shall approve the plan within 30 days or, within that time period, submit to the executive director the name of an alternate provider for the executive director's consideration. If the rehabilitation plan includes return to employment with the employer for whom the person worked before becoming disabled, the employer also shall indicate in writing approval of the plan.

[ 2003, c. 387, §4 (NEW) .]

4. Monitoring of rehabilitation plan. Each rehabilitation plan approved by the executive director must contain a provision for periodic review of progress being made by the person toward achieving the goal of the plan and substantially gainful activity. The provision relating to review must include authority for the executive director to terminate the plan or to amend the plan with the same provider or with a change of provider, based upon results of the review or at the request of the person or the provider. Subsections 1, 2 and 3 apply to any amended plans under this subsection. A person is entitled to a single rehabilitation plan during the course of the person's incapacity except when the person demonstrates that a termination of the plan was reasonable and for good cause. Any entitlement to amend a rehabilitation plan or establish a new plan ends with a determination by the executive director that the person is no longer disabled.

[ 2003, c. 387, §4 (NEW) .]

5. Return to service. If the rehabilitation plan includes return to employment with the person's former employer, that person must be reemployed in accordance with the plan. The executive director shall notify the former employer, in writing, that the person has completed the rehabilitation plan and is ready to return to employment. The former employer shall reemploy the person in the first available position for which that person is qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan.

[ 2003, c. 387, §4 (NEW) .]

6. Employment exception. A person is not required to accept employment that reasonably necessitates relocation or for which the person is not qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan. The disability retirement benefit may not be discontinued except as provided by section 17929 or until the person is reemployed consistent with this section.

[ 2003, c. 387, §4 (NEW) .]

SECTION HISTORY

2003, c. 387, §4 (NEW).






Article 3-A: DISABILITY RETIREMENT BENEFITS AFTER SEPTEMBER 30, 1989

5 §17921. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 409, §§8, 12 (NEW).]

1. Disabled. "Disabled" means that the member is mentally or physically incapacitated under the following conditions:

A. The incapacity is expected to be permanent; [1989, c. 409, §§8, 12 (NEW).]

B. That it is impossible to perform the duties of the member's employment position; [1989, c. 409, §§8, 12 (NEW).]

C. After the incapacity has continued for 2 years, the incapacity must render the member unable to engage in any substantially gainful activity for which the member is qualified by training, education or experience; and [1989, c. 409, §§8, 12 (NEW).]

D. The incapacity may be revealed by examinations or tests conducted in accordance with section 17926. [1989, c. 409, §§8, 12 (NEW).]

[ 1989, c. 409, §§8, 12 (NEW) .]

2. Employment position. "Employment position" means:

A. The position in which the member is employed at the time the member becomes incapacitated; or [1989, c. 409, §§8, 12 (NEW).]

B. A position of comparable stature and equal or greater compensation and benefits which is made available to the member by the member's employer. [1989, c. 409, §§8, 12 (NEW).]

[ 1989, c. 409, §§8, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW).



5 §17922. Applicability

This article applies to all disabilities for which written applications are received by the executive director after September 30, 1989. [1989, c. 409, §§8, 12 (NEW).]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW).



5 §17923. Statement of health (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1995, c. 643, §8 (RP).



5 §17924. Qualification for benefit

1. Qualification. Except as provided in subsection 2, a member qualifies for a disability retirement benefit if disabled while in service and, for a member who by election remains covered under this section as written prior to its amendment by Public Law 1991, chapter 887, section 7, before normal retirement age.

A. [1991, c. 887, §7 (RP).]

B. [1991, c. 887, §7 (RP).]

[ 1997, c. 384, §7 (AMD) .]

2. Exception. A member with fewer than 5 years of continuous creditable service preceding that member's last date in service is not eligible for a disability retirement benefit if the disability is the result of a physical or mental condition that existed before the member's membership in a retirement program of the Maine Public Employees Retirement System, unless the disability is a result of, or has been substantially aggravated by, an injury or accident received in the line of duty but from events or circumstances not usually encountered within the scope of the member's employment.

[ 2009, c. 322, §8 (AMD) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1991, c. 434, §2 (AMD). 1991, c. 887, §7 (AMD). 1997, c. 384, §7 (AMD). 2007, c. 491, §177 (AMD). 2009, c. 322, §8 (AMD).



5 §17925. Application

In order to receive a benefit under this article: [1989, c. 409, §§8, 12 (NEW).]

1. Written application. The person must apply in writing to the executive director in the format specified by the executive director.

A. The executive director shall obtain medical consultation on each applicant for disability in accordance with related rules established by the board, which must include provisions indicating when a case must be reviewed by a medical board and when alternative means of medical consultation are acceptable. Rules adopted pursuant to this paragraph are routine technical rules as defined in chapter 375, subchapter II-A. Whether provided by the medical board or by an alternative means, medical consultation obtained by the executive director must be objective and be provided by a physician or physicians qualified to review the case by specialty or experience and to whom the applicant is not known. [1995, c. 643, §9 (AMD).]

B. [1995, c. 643, §10 (RP).]

[ 1995, c. 643, §§9, 10 (AMD) .]

2. Workers' compensation. If the incapacity upon which the application is based is a result of an injury or accident received in the line of duty, the application must include proof that the member has made application for benefits under the workers' compensation laws;

[ 1989, c. 409, §§8, 12 (NEW) .]

3. Social security. If the employment for which creditable service with the employer is allowed was also covered under the United States Social Security Act, the application must include proof that the member has made application for benefits under this Act; and

[ 1989, c. 409, §§8, 12 (NEW) .]

4. Approval. The written application shall be approved by the executive director upon finding that the member has met the requirements of section 17924.

[ 1989, c. 409, §§8, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1995, c. 643, §§9,10 (AMD).



5 §17926. Examinations or tests

Any examinations or tests recommended by the medical board in accordance with section 17106 or required by the executive director under section 17921, subsection 1, paragraph D; section 17924; section 17929, subsection 2, paragraph B; or section 17933, subsection 3, paragraph A, are governed as follows. [1995, c. 643, §11 (AMD).]

1. Agreed upon physician. The examinations or tests shall be conducted by a qualified physician and, when appropriate, a qualified psychologist mutually agreed upon by the executive director and the member claiming to be disabled.

[ 1989, c. 409, §§8, 12 (NEW) .]

2. Agreed upon place. The examinations or tests shall be conducted at a place mutually agreed upon by the executive director and the member claiming to be disabled.

[ 1989, c. 409, §§8, 12 (NEW) .]

3. Costs. The costs incurred under subsections 1 and 2 shall be paid by the retirement system.

[ 1989, c. 409, §§8, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1995, c. 643, §11 (AMD).



5 §17927. Rehabilitation

Upon agreement of the executive director and the person, rehabilitation services may be provided to any person who is the recipient of a disability retirement benefit under this article as a means to the person being able to return to substantially gainful activity. As a condition of entering into an agreement to provide rehabilitation services, the executive director must determine that rehabilitation is feasible, that rehabilitation is consistent with the purposes of this article, that the recipient is suitable for rehabilitation services and that rehabilitation services are likely to lead to substantially gainful activity. When appropriate, determination of suitability must include consultation with the medical board to determine any medical indications that the recipient should not engage in a rehabilitation program or to identify a recipient too severely disabled to benefit from rehabilitation services in accordance with the purposes of this article. Services must be provided by private and public rehabilitation counselors, government agencies and others approved by the executive director as qualified to provide rehabilitation services. The executive director shall consider a rehabilitation counselor's rate of successfully placing rehabilitated employees in jobs relative to the placement rates of other counselors in the State as fundamental in deciding whether to approve the counselor as qualified. This section does not affect the ongoing requirement that a person remain disabled in order to continue to receive disability benefits. [2003, c. 387, §5 (AMD).]

For the purposes of this section, "person" means any person who is the recipient of a disability retirement benefit. [2003, c. 387, §5 (NEW).]

1. Rehabilitation plan. If the executive director makes the determinations necessary to provide rehabilitation services under this section and rehabilitation is agreed to by the parties, the retirement system shall designate a rehabilitation provider to evaluate the person and develop a rehabilitation plan.

[ 2003, c. 387, §5 (AMD) .]

2. Costs. The executive director may contract with rehabilitation providers to develop and carry out approved rehabilitation plans.

A. Except as provided in paragraph B, the executive director shall pay these providers from funds accumulated in the Retirement Allowance Fund, established under section 17251. [2003, c. 387, §5 (AMD).]

B. If the person is entitled to other benefits to meet the cost of rehabilitation services, that person must first apply for and use those benefits to the extent available to pay for the goods and services provided. [1989, c. 409, §§8, 12 (NEW).]

[ 2003, c. 387, §5 (AMD) .]

3. Approval of rehabilitation plan. The executive director and the person shall approve any rehabilitation plan developed under subsection 1 and shall indicate in writing their approval of and agreement to the rehabilitation plan. The person shall approve the plan within 30 days or, within that time period, submit to the executive director the name of an alternate provider for the executive director's consideration. If the rehabilitation plan includes return to employment with the employer for whom the person worked before becoming disabled, the employer shall also indicate in writing approval of the plan.

[ 2003, c. 387, §5 (AMD) .]

4. Decline of rehabilitation.

[ 2003, c. 387, §5 (RP) .]

5. Monitoring of rehabilitation plan. Each rehabilitation plan approved by the executive director shall contain a provision for periodic review of progress being made by the person toward achieving the goal of the plan and substantially gainful activity. The provision relating to review must include authority for the executive director to terminate the plan or to amend the plan with the same provider or with a change of provider, based upon results of the review or at the request of the person or the provider. Subsections 1, 2 and 3 apply to any amended plans under this subsection. A person is entitled to a single rehabilitation plan during the course of the person's incapacity, except when the person demonstrates that a termination of the plan was reasonable and for good cause. Any entitlement to amend a rehabilitation plan or establish a new plan ends with a determination by the executive director that the person is no longer disabled.

[ 2003, c. 387, §5 (AMD) .]

6. Return to service. If the rehabilitation plan includes return to employment with the person's former employer, that person must be reemployed in accordance with the plan. The executive director shall notify the former employer, in writing, that the person has completed the rehabilitation plan and is ready to return to employment. The former employer shall reemploy the person in the first available position for which that person is qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan.

[ 2003, c. 387, §5 (AMD) .]

7. Other employment under system. A person is not required to accept employment that reasonably necessitates relocation or for which the person is not qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan. The disability retirement benefit may not be discontinued except as provided by section 17929 or until the person is reemployed consistent with this section.

[ 2003, c. 387, §5 (AMD) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1991, c. 580, §§9,10 (AMD). 1995, c. 643, §§12,13 (AMD). 2003, c. 387, §5 (AMD).



5 §17928. Computation of benefit

Until July 1, 1996, when a member qualified under section 17924 retires, after approval for disability retirement by the executive director in accordance with section 17925, the member is entitled to receive a disability retirement benefit equal to 59% of that member's average final compensation. The 59% level must be reviewed for cost-neutral comparability as a part of the actuarial investigation provided under section 17107, subsection 2, paragraph E, beginning with the investigation made January 1, 1997 and every 6 years thereafter. The review that takes place every 6 years must compare actual experience under the disability plans with actuarial assumptions regarding election and costs of benefits under the new options elected and identify possible options for compliance with the federal Older Workers Benefit Protection Act that protect benefits for employees without additional cost to the State and participating local districts. [1997, c. 384, §8 (AMD).]

A member who by election remains covered, as to qualification for benefits, under section 17924 as written prior to its amendment by Public Law 1991, chapter 887, section 7, qualifies for a disability retirement benefit on meeting the requirements of section 17924, subsection 1, paragraphs C and D. When a member so qualified retires after approval for disability retirement by the executive director in accordance with this Article, the member is entitled to receive a disability retirement benefit equal to 66 2/3% of the member's average final compensation. [1997, c. 384, §8 (NEW).]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1991, c. 887, §8 (AMD). 1993, c. 595, §8 (AMD). 1995, c. 643, §14 (AMD). 1997, c. 384, §8 (AMD).



5 §17929. Payment of benefit

1. Beginning. Payment of disability retirement benefits shall begin on the first day of the month following the date of termination of active service of the member, but not more than 6 months before the date of receipt by the executive director of the written application, by or on behalf of the member, for disability retirement, unless it is shown that:

A. It was not reasonably possible to file the application for disability retirement benefits within the 6-month period; and [1989, c. 409, §§8, 12 (NEW).]

B. The application was made as soon as reasonably possible. [1989, c. 409, §§8, 12 (NEW).]

[ 1989, c. 409, §§8, 12 (NEW) .]

2. Cessation. Payment of disability retirement benefits shall continue as long as a person is disabled, except that:

A. The disability retirement benefit ceases and a service retirement benefit begins when the service retirement benefit of a person equals or exceeds the amount of the disability retirement benefit.

(1) When calculating the person's service retirement benefit, the average final compensation is the average final compensation at the time that person terminated active service before receiving disability retirement benefits adjusted by the same percentage adjustments, if any, that were applied to the disability retirement benefits under section 17806.

(2) The person is entitled to receive service credit for the purpose of determining benefits under this Part for the period following termination of service for which that person receives disability retirement benefits under this article. [1991, c. 887, §9 (AMD).]

A-1. For a person who by election or by having retired on disability retirement prior to October 16, 1992, remains covered under this section as written prior to its amendment by Public Law 1991, chapter 887, section 9, the disability retirement benefit ceases:

(1) On the last day of the month in which the 10th anniversary of the beneficiary's normal retirement age, as defined in section 17001, subsection 23, occurs; or

(2) When the service retirement benefit of a person equals or exceeds the amount of the disability retirement benefit, if that occurs before the beneficiary's normal retirement age. [1997, c. 384, §9 (NEW).]

B. The executive director may require, once each year, that the person undergo examinations or tests, conducted in accordance with section 17926, to determine the person's disability. The executive director may refer the records documenting the results of the examinations or tests and the person's file to the medical board for medical consultation regarding rehabilitation in accordance with section 17106, subsection 3, paragraph E.

(1) After the disability has continued for 2 years, the disability must render the person unable to engage in any substantially gainful activity that is consistent with the person's training, education or experience and average final compensation adjusted by the same percentage adjustment as has been received under section 17806. The disability retirement benefit continues if the person can effectively demonstrate to the executive director that the person is actively seeking work. For the purposes of this subparagraph, the ability to engage in substantially gainful activity is demonstrated by the ability to perform work resulting in annual earnings that exceed $20,000 or 80% of the recipient's average final compensation at retirement, whichever is greater, adjusted by the same percentage adjustments granted under section 17806.

(2) If the person refuses to submit to the examinations or tests under this paragraph, the disability retirement benefit is discontinued until that person withdraws the refusal.

(3) If the person's refusal under subparagraph (2) continues for one year, all rights to any further benefits under this article cease.

(4) If it is determined, on the basis of the examinations or tests under this paragraph, that the disability of a person no longer exists, the payment of the disability retirement benefit ceases.

(5) The executive director shall notify the person in writing of the decision to discontinue the disability retirement allowance under subparagraph (2) or (4).

(a) The decision is subject to appeal under section 17451.

(b) If the person appeals the executive director's decision, the disability retirement allowance may not be discontinued until all appeals have been exhausted. [2003, c. 675, §2 (AMD).]

[ 2003, c. 675, §2 (AMD) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1991, c. 887, §9 (AMD). 1995, c. 643, §15 (AMD). 1997, c. 384, §9 (AMD). 2003, c. 675, §2 (AMD).



5 §17930. Reduction in amount of benefit

1. Definition. As used in this section, unless the context otherwise indicates, "adjusted final compensation" means the rate of pay of the person immediately before termination and becoming the recipient of a disability retirement benefit adjusted by the same percentage adjustment as has been received under section 17806.

[ 1989, c. 409, §§8, 12 (NEW) .]

2. Compensation from employment not covered by this article. If any person who is the recipient of a disability retirement benefit receives compensation in any year from engaging in any gainful activity or from employment with an employer whose employees are not covered by this article or chapter 425, subchapter V, article 3-A, which exceeds the greater of $20,000 in calendar year 2000 or in any subsequent year that amount as cumulatively increased or decreased by the same percentage adjustments granted under section 17806, subsection 1, paragraphs A and B, or the difference between the person's disability retirement benefit for that year and the person's average final compensation at the time that the person became a recipient of a disability retirement benefit, increased or decreased by the same percentage adjustments as have been granted by section 17806:

A. The excess must be deducted from the disability or service retirement benefits during the next calendar year; the deductions to be prorated on a monthly basis in an equitable manner prescribed by the board over the year or part of the year for which the benefits are received; [2001, c. 443, §2 (AMD); 2001, c. 443, §7 (AFF).]

B. The person shall reimburse the retirement system for any excess payments not deducted under paragraph A. If the retirement benefit payments are eliminated by this subsection, the disability is deemed to no longer exist, the payment of the disability retirement benefit must be discontinued and, except as provided in paragraph C, all of the person's rights to benefits under this article cease; [2001, c. 443, §2 (AMD); 2001, c. 443, §7 (AFF).]

C. If, during the first 5 years of reemployment, the person again becomes disabled, terminates employment and is not covered by any other disability program, the retirement system shall resume paying the disability retirement benefit payable prior to the reemployment with all applicable cost-of-living adjustments and shall provide rehabilitation services under section 17927 if recommended by the medical board. If the benefit payable under the other disability program is not equal to or greater than the benefit under this article, the retirement system shall pay the difference between the amount of the benefit payable under the other disability program and the amount of the benefit payable under this article. The executive director shall require examinations or tests to determine whether the person is disabled as described in section 17921; and [1989, c. 409, §§8, 12 (NEW).]

D. At any time before the elimination of disability retirement benefit payments by this subsection, the person may request that benefit payments be terminated and the executive director shall terminate benefit payments at the end of the month in which the request is received. [1989, c. 409, §§8, 12 (NEW).]

[ 2001, c. 443, §2 (AMD); 2001, c. 443, §7 (AFF) .]

3. Compensation from employment covered by this article. If any person who is the recipient of a disability retirement benefit is reemployed by that person's prior employer or any other employer whose employees are covered by this article or chapter 425, subchapter V, article 3-A, and if the total of the person's disability benefit for any year and the person's total earnable compensation for that year exceeds the adjusted final compensation:

A. The disability or service retirement benefits will be reduced during the next calendar year by the amount that the total compensation exceeds the adjusted final compensation; [1989, c. 409, §§8, 12 (NEW).]

B. The deductions shall be prorated on a monthly basis in an equitable manner prescribed by the board over the year or part of the year during which the benefits are received; [1989, c. 409, §§8, 12 (NEW).]

C. The person shall reimburse the retirement system for any excess payments not deducted under paragraph A; [1989, c. 409, §§8, 12 (NEW).]

D. The retirement benefit payments are eliminated by this subsection if:

(1) The person again becomes a member of the State Employee and Teacher Retirement Program and begins contributing at the current rate; and

(2) When the person again retires, the person shall receive benefits computed on the basis of that person's entire creditable service and in accordance with the law in effect at that time; [2007, c. 491, §178 (AMD).]

E. If, during the first 5 years of reemployment, the person again becomes disabled and terminates employment, the retirement system shall resume paying the disability retirement benefit payable prior to the reemployment with all applicable cost-of-living adjustments, or if greater, a disability retirement benefit based upon the person's current average final compensation and shall provide rehabilitation services under section 17927 if recommended by the medical board. The executive director shall require examinations or tests to determine whether the person is disabled as defined in section 17921; and [1989, c. 409, §§8, 12 (NEW).]

F. At any time before the elimination of disability retirement benefit payments by this subsection, the person may request that benefit payments be terminated and the executive director shall terminate benefit payments at the end of the month in which the request is received. [1989, c. 409, §§8, 12 (NEW).]

[ 2007, c. 491, §178 (AMD) .]

4. Disability payments under other laws. The reduction of disability retirement benefits because of disability benefits received under other laws is governed as follows.

A. The amount of any disability retirement benefit payable under this article must be reduced by any amount received by the person for the same disability under either or both of the following:

(1) The workers' compensation or similar laws, except amounts that may be paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3; or

(2) The United States Social Security Act, if the employment for which creditable service with the employer is allowed was also covered under that Act at the date of disability retirement. [1991, c. 885, Pt. E, §11 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

B. The reduction in the disability retirement benefit is governed as follows:

(1) The initial disability retirement benefit shall be reduced if necessary so that the benefit plus any benefits under paragraph A do not exceed 80% of the person's average final compensation;

(2) The amount determined by the calculation under subparagraph (1) shall not be adjusted when cost-of-living adjustments are applied to the benefits listed under paragraph A; and

(3) Adjustments under section 17806 shall be applied to the reduced disability retirement benefit calculated under subparagraph (1) or paragraph C. [1989, c. 409, §§8, 12 (NEW).]

C. The disability retirement benefit may not be reduced below the amount of the retirement benefit which is the actuarial equivalent of the member's accumulated contributions at the time of retirement. [1989, c. 409, §§8, 12 (NEW).]

D. Lump-sum settlements of benefits that reduce the disability retirement benefit under this subsection must be prorated on a monthly basis in an equitable manner prescribed by the board.

(1) These prorated lump-sum settlements may not include any part of the lump-sum settlement attributable to rehabilitation, attorneys', physicians', nurses', hospital, medical, surgical or related fees or charges or any amount paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3.

(2) These prorated lump-sum settlements must reduce the disability retirement benefit in the same manner and amount as monthly benefits under this subsection. [1991, c. 885, Pt. E, §11 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

E. Any dispute about amounts paid or payable under workers' compensation or the amount of the lump-sum settlement and its attributions must be determined on petition by a single member of the Workers' Compensation Board in accordance with Title 39-A. These determinations may be appealed under Title 39-A, section 322. [1991, c. 885, Pt. E, §11 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

[ 1991, c. 885, Pt. E, §11 (AMD); 1991, c. 885, Pt. E, §47 (AFF) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1991, c. 885, §E11 (AMD). 1991, c. 885, §E47 (AFF). 2001, c. 443, §2 (AMD). 2001, c. 443, §7 (AFF). 2007, c. 491, §178 (AMD).



5 §17931. Statement of compensation

1. Requirement. The executive director shall require each person who is the recipient of a disability retirement benefit to submit, each calendar year, a statement of compensation received from any gainful occupation during that year.

[ 1989, c. 409, §§8, 12 (NEW) .]

2. Failure to submit statement. Failure to submit the statement under subsection 1 shall result in the following:

A. If the person fails to submit the statement required under subsection 1 within 30 days of receipt of the executive director's request for the statement, the disability retirement benefit shall be withheld until the statement is submitted; or [1989, c. 409, §§8, 12 (NEW).]

B. If the person fails to submit the statement required under subsection 1 within one year of receipt of the executive director's request for the statement, all rights to further benefits shall cease.

(1) The executive director shall notify the person in writing of the decision to discontinue the disability retirement benefit.

(2) The decision shall be subject to appeal under section 17451.

(3) If the person appeals the executive director's decision, the disability retirement allowance shall not be discontinued until all appeals have been exhausted. [1989, c. 409, §§8, 12 (NEW).]

[ 1989, c. 409, §§8, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW).



5 §17932. Voluntary return to service

1. Right to reinstatement. If a person who is the recipient of a disability retirement benefit decides that the person is no longer incapacitated and is able to perform the duties of that person's employment position, the employer for whom the person last worked before becoming disabled shall reinstate the person to the first available position for which the person is qualified and which is consistent with the person's prior work experience. If a collective bargaining agreement applies to such a position, the employer may offer only a position which the person may claim by virtue of seniority accumulated at the time of the disability, unless otherwise specified in the collective bargaining agreement.

[ 1989, c. 409, §§8, 12 (NEW) .]

2. Dispute over mental or physical capacity. If there is a dispute between the person and the former employer over the person's mental or physical capacity to perform a specific job, at the option of the person that dispute shall be resolved by a majority of 3 physicians, one appointed and reimbursed by the person, one appointed and reimbursed by the employer and one appointed and reimbursed by the retirement system. If the 3 physicians resolve the dispute in favor of the person, the former employer shall reimburse the physician appointed by the person.

[ 1989, c. 409, §§8, 12 (NEW) .]

3. Termination or reduction in benefits. At any time before the elimination of disability retirement benefit payments under section 17930, subsection 3, the person may request that benefit payments be terminated and the executive director shall terminate benefit payments at the end of the month in which the request is received.

[ 1989, c. 409, §§8, 12 (NEW) .]

4. Reinstatement of benefits. If, during the first 5 years of reinstatement, the person again becomes disabled and terminates employment, the retirement system shall resume paying the disability retirement benefit payable before the reinstatement with all applicable cost-of-living adjustments, or if greater, a disability retirement benefit based upon the person's current average final compensation. The executive director may require examinations or tests to determine whether the person is disabled under section 17921.

[ 1989, c. 409, §§8, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW).



5 §17933. Service retirement

1. Average final compensation. The service retirement benefit of a person who returns to employment with that person's former employer or any other employer whose employees are covered by this article or chapter 425, subchapter V, article 3-A, after having been the recipient of a disability retirement benefit, shall be computed in its entirety using the average final compensation as defined by section 17001, subsection 4, on the date of that person's termination from service immediately before becoming the recipient of a service retirement benefit.

[ 1989, c. 409, §§8, 12 (NEW) .]

2. Cost of benefits. The cost of benefits based upon service credits earned before and during disability must be charged to the Retirement Allowance Fund. The cost of benefits based upon service credits earned after becoming reemployed must be charged to the account of the employer through whom the service credits were earned.

[ 2007, c. 249, §27 (AMD) .]

3. Special plans. The service credits earned after return to employment by a person who was employed under a special plan before becoming the recipient of a disability retirement benefit shall be credited toward completing the service requirements for retirement under that special plan. As used in this section, unless the context otherwise indicates, "special plan" means any of the retirement programs in section 17851, subsections 4 to 11 or section 18453, subsections 2 to 9.

A. The executive director may require, once each year, that the member undergo examinations or tests, conducted in accordance with section 17926, to determine that the member is still disabled to the extent that it is impossible to perform the duties of that member's former employment position. [1989, c. 409, §§8, 12 (NEW).]

B. If the member refuses to submit to the examinations or tests under paragraph A, the service credits earned after that date shall be based upon the plan applicable to the position in which the member is currently employed. [1989, c. 409, §§8, 12 (NEW).]

C. If it is determined on the basis of the examinations or tests under paragraph A that the member is no longer disabled to the extent that it is impossible to perform the duties of the former employment position, the member shall:

(1) Return to employment in a position covered by the same special plan or a comparable special plan that covered the former employment position; or

(2) Remain in the current employment position and have the service credits earned thereafter based upon the plan applicable to the position in which the member is currently employed. [1989, c. 409, §§8, 12 (NEW).]

[ 1989, c. 409, §§8, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 2007, c. 249, §27 (AMD).



5 §17934. Optional election

Any person entitled to receive a disability retirement benefit under article 3, as in effect immediately before October 1, 1989, may elect to be governed by this article instead of article 3 by making written application to the executive director within 6 months of October 1, 1989. [RR 1997, c. 2, §22 (COR).]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). RR 1997, c. 2, §22 (COR).






Article 3-B: MEMBER ELECTION OF DISABILITY PLAN

5 §17941. Member election of disability plan (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 887, §10 (NEW). 1995, c. 643, §16 (RP).






Article 4: ORDINARY DEATH BENEFITS

5 §17951. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 801, §§ 5, 7 (NEW).]

1. Designated beneficiary. "Designated beneficiary" means the beneficiary designated under section 17952.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Qualifying member. "Qualifying member" means a member in service or a former member who is receiving a disability retirement benefit. Beginning July 1, 1993, for purposes of section 17953, subsection 1, "qualifying member" also means a member not in service. For purposes of section 17953, subsection 5-B, "qualifying member" also means a member not in service who has qualified for a service retirement benefit.

[ 1991, c. 469, §1 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 469, §1 (AMD).



5 §17952. Designated beneficiary

A qualifying member may designate a beneficiary to receive benefits upon the qualifying member's death by filing a written designation of beneficiary with the executive director. The last designation of any beneficiary revokes all previous designations. In order to be in effect, the written designation must be received by the retirement system office or be postmarked before the qualifying member's death. [2011, c. 449, §9 (AMD).]

1. Designation of more than one beneficiary. A member may designate more than one person as a beneficiary subject to the following limitations.

A. If more than one person is designated as a beneficiary and:

(1) If one of the persons designated is eligible to receive benefits under section 17953, subsection 3 and the other persons designated are eligible to receive benefits under section 17953, subsection 4, there is no limit to the number of persons eligible to receive benefits under section 17953, subsection 4 who may be designated;

(2) If all of the persons designated are eligible to receive benefits under section 17953, subsection 4, there is no limit to the number of persons who may be designated; or

(3) If all of the persons designated are eligible to receive benefits under section 17953, subsection 5, no more than 2 persons may be designated. [1989, c. 658, §1 (NEW).]

B. If the person designated as a beneficiary is the member's spouse, that designation includes all of the member's dependent children so long as the person designated meets the definition of spouse in section 17001, subsection 39. [1989, c. 658, §1 (NEW).]

[ 1989, c. 658, §1 (NEW) .]

2. Limitations. If a member designates as beneficiaries 2 or more persons, all must meet the requirements of one, and only one, of the subparagraphs of subsection 1, paragraph A, otherwise their eligibility to receive a benefit under this article shall be limited to section 17953, subsection 1 or section 17954.

[ 1989, c. 658, §1 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 658, §1 (AMD). 2011, c. 449, §9 (AMD).



5 §17953. Death before service retirement

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

Before July 1, 1993, if a qualifying member dies at any time before completing the age and service requirements for service retirement, the payment of ordinary death benefits is governed as follows. Beginning July 1, 1993, if a qualifying member dies before the member's service retirement benefit becomes effective, the payment of ordinary death benefits is governed as follows. In either case, the member's beneficiary may select only one of the death benefits. [1991, c. 469, §2 (AMD).]

1. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18) Refund of contributions. The amount of the qualifying member's accumulated contributions, as determined under section 17705-A, is paid:

A. To the qualifying member's designated beneficiary, if any; [1991, c. 469, §2 (AMD).]

B. If the qualifying member is not survived by a designated beneficiary, to the first listed of the following relatives alive at the qualifying member's death:

(1) Surviving spouse;

(2) Child or children, regardless of age, sharing equally among themselves; or

(3) The older parent; or [1985, c. 801, §§5, 7 (NEW).]

C. To the qualifying member's estate. [1991, c. 469, §2 (AMD).]

[ 2007, c. 137, §16 (AMD) .]

1. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18) Refund of contributions. The amount of the qualifying member's accumulated contributions is paid:

A. To the qualifying member's designated beneficiary, if any; [1991, c. 469, §2 (AMD).]

B. If the qualifying member is not survived by a designated beneficiary, to the first listed of the following relatives alive at the qualifying member's death:

(1) Surviving spouse;

(2) Child or children, regardless of age, sharing equally among themselves; or

(3) The older parent; or [1985, c. 801, §§5, 7 (NEW).]

C. To the qualifying member's estate. [1991, c. 469, §2 (AMD).]

[ 1991, c. 469, §2 (AMD) .]

2. Survivor benefits. Survivor benefits are governed as follows.

A. Instead of accepting the payment provided in subsection 1, the first listed of the following who are living at the death of the qualifying member may elect the benefits described in subsections 3 to 5-B:

(1) The designated beneficiary, if any; or

(2) If no beneficiary is designated, the surviving spouse, the dependent child or dependent children, or the parent or parents. [1991, c. 469, §2 (AMD).]

B. If the surviving spouse elects a benefit under this subsection, the dependent child or dependent children are entitled to receive the benefit under subsection 4. [1991, c. 469, §2 (AMD).]

C. A person entitled to receive benefits under this section may, before the beginning of benefit payments, elect to receive benefits under section 17852, subsection 4, paragraph A; under section 17852, subsection 5, paragraph A; under section 17852, subsection 6, paragraph A; or under article 5 instead of benefits under this section.

(1) In order to elect these survivor benefits, both the qualifying member and the beneficiary must comply with each requirement of those provisions.

(2) If no election is made under this paragraph, benefits payable under this section are in lieu of any benefits payable under section 17852, subsection 4, paragraph A; under section 17852, subsection 5; under section 17852, subsection 6; or under article 5. [1991, c. 469, §2 (AMD).]

[ 1991, c. 469, §2 (AMD) .]

3. Amount of survivor benefit payment to surviving spouse. If the surviving spouse of the qualifying member elects a benefit under subsection 2, paragraph A, only one of the following options may be paid at one time.

A. A surviving spouse of the qualifying member is paid a $150 benefit each month beginning the first month after the death occurs and continuing during the surviving spouse's lifetime, if:

(1) The deceased qualifying member had 10 years of creditable service at the time of death; or

(2) The surviving spouse is certified by the medical board to be permanently mentally incompetent or permanently physically incapacitated and is determined by the executive director to be unable to engage in any substantially gainful employment.

A full month's benefit is paid to the estate of the surviving spouse for the month in which the surviving spouse dies. [1991, c. 469, §2 (AMD).]

B. A surviving spouse of the qualifying member who has the care of the dependent child or children of the deceased qualifying member and who is not eligible to receive a benefit under paragraph A is paid a $150 benefit each month, beginning the first month after the death of the qualifying member and continuing during the surviving spouse's lifetime until the end of the month in which the dependent child or children are no longer in the surviving spouse's care. [1991, c. 469, §2 (AMD).]

C. A surviving spouse of the qualifying member who is not eligible to receive a benefit under paragraph A or B is paid a $150 benefit each month, beginning the first month after the surviving spouse reaches 60 years of age and continuing during the surviving spouse's lifetime.

A full month's benefit is paid to the estate of the surviving spouse for the month in which the surviving spouse dies. [1991, c. 469, §2 (AMD).]

D. The $150 benefit specified under paragraphs A, B and C is increased to $225 on July 1, 1989, and $300 on July 1, 1990. Starting July 1, 1991, the $300 benefit must be adjusted annually at the same time and by the same percentage as adjustments under section 17806. [1991, c. 469, §2 (AMD).]

E. Only one beneficiary of a qualifying member is entitled to receive the benefit under this subsection. [1991, c. 469, §2 (AMD).]

[ 1991, c. 469, §2 (AMD) .]

4. Amount of survivor benefit to dependent children. If the dependent child or children or surviving spouse of the deceased qualifying member elects a benefit under subsection 2, paragraph A, the payment of benefits to the dependent child or children is governed as follows.

A. The amount of survivor benefit is determined as follows.

(1) Until January 1, 1989:

(a) One dependent child is paid $150 each month;

(b) Two dependent children are paid $225 each month which must be divided equally between them; and

(c) Three or more dependent children are paid $300 each month which must be divided equally among them.

(2) Starting January 1, 1989, each dependent child receives a benefit of $150 a month.

(3) Starting July 1, 1989, each dependent child receives a benefit of $175 a month.

(4) Starting July 1, 1990, each dependent child receives a benefit of $200 a month.

(5) Starting July 1, 1991, each dependent child receives a benefit of $225 a month.

(6) Starting July 1, 1992, each dependent child receives a benefit of $250 a month.

(7) Starting July 1, 1993, the benefit specified under subparagraph (6) must be adjusted annually at the same time and by the same percentage as adjustments under section 17806. [1991, c. 469, §2 (AMD).]

B. The benefits begin the first month after the death of the qualifying member and are payable to each dependent child, in accordance with Title 18-A, article V, until the end of the month in which the child no longer meets the definition of "dependent child" in section 17001, subsection 12. [1991, c. 469, §2 (AMD).]

C. When any dependent child becomes ineligible to receive benefits under this subsection, the other dependent children, if any, continue to receive benefits in accordance with this subsection. [1991, c. 469, §2 (AMD).]

D. The combined benefits under subsection 3 and this subsection may not exceed 80% of the deceased qualifying member's average final compensation adjusted annually at the same time and at the same percentage as adjustments under subsection 10. [1987, c. 529, §1 (NEW).]

[ 1991, c. 469, §2 (AMD) .]

5. Amount of survivor benefit to parents. If the parent of the deceased qualifying member elects a benefit under subsection 2, paragraph A, the payment of benefits is governed as follows.

A. The amount of the benefit is determined as follows.

(1) A parent who is alive at the time of the death of the qualifying member is paid $150 per month if the parent is at least 60 years of age or, if not, when the parent reaches that age.

(2) If both parents are eligible for benefits under this article, and the older parent elects benefits under this subsection, the older parent is paid $150 per month and the younger parent is paid $105 per month upon reaching 60 years of age.

(3) Upon the death of either parent, the surviving parent receives $150 per month. [1991, c. 469, §2 (AMD).]

B. The payment of benefits to any parent begins the first month after the death of the qualifying member and continues until the death of the parent. [1991, c. 469, §2 (AMD).]

C. Benefits are payable under this subsection only if no other benefits have been paid under subsection 3 or 4. [1985, c. 801, §§5, 7 (NEW).]

D. Starting July 1, 1989, the benefits specified under paragraph A must be adjusted annually at the same time and at the same percentage as adjustments under subsection 10. [1991, c. 469, §2 (AMD).]

E. No more than 2 beneficiaries of a qualifying member may be entitled to receive the benefit under this subsection. [1989, c. 658, §3 (NEW).]

[ 1991, c. 469, §2 (AMD) .]

5-A. Amount of survivor benefit to designated beneficiary. If a designated beneficiary, other than the surviving spouse, dependent child, dependent children or the parent or parents of a deceased qualifying member, elects a benefit under subsection 2, paragraph A, the payment of benefits is governed as follows.

A. A designated beneficiary who is alive at the time of the death of the qualifying member is paid $150 per month beginning the first month after the death occurs and continuing until the date of the designated beneficiary's death, if the designated beneficiary is certified by the medical board to be permanently mentally incompetent or permanently physically incapacitated and is determined by the executive director to be unable to engage in any substantially gainful employment. [1991, c. 469, §2 (AMD).]

B. A designated beneficiary who is alive at the time of the death of the qualifying member and is a person under 18 years of age, or under 22 years of age if the person is a full-time student, is paid $150 per month beginning the first month after the death occurs and continuing until the person no longer meets the age criteria of this paragraph. [1991, c. 469, §2 (AMD).]

C. A designated beneficiary of the qualifying member who has the care of the dependent child or children of the deceased qualifying member, and who is not eligible to receive a benefit under paragraph A, has the option:

(1) To be paid $150 per month, beginning the first month after the death of the qualifying member and continuing during the designated beneficiary's lifetime for as long as the dependent child or children are in the designated beneficiary's care;

(2) To transfer the right to receive a benefit to the children of the deceased qualifying member under subsection 4; or

(3) To elect a benefit under paragraph D. [1991, c. 469, §2 (AMD).]

D. A designated beneficiary who is not eligible to receive a benefit under paragraph A, B or C is paid $150 per month, beginning the first month after the designated beneficiary reaches 60 years of age and continuing until the date of death. [1991, c. 469, §2 (AMD).]

E. Only one beneficiary of a qualifying member is entitled to receive the benefit under this subsection. [1991, c. 469, §2 (AMD).]

[ 1991, c. 469, §2 (AMD) .]

5-B. Reduced retirement benefits. Beginning July 1, 1993, instead of accepting the benefits under subsection 1 or 2, the first listed person under paragraph A living at the time of death of the qualifying member may elect the benefits in this subsection.

A. The persons eligible to make the election under this subsection are the qualifying member's:

(1) Designated beneficiary;

(2) Surviving spouse;

(3) Child or children; or

(4) Parent or parents. [1991, c. 469, §2 (NEW).]

B. Benefits under this subsection are paid as follows.

(1) The benefit is computed in accordance with section 17852, subsection 3, if applicable, as if the service retirement of the qualifying member had taken place on the date of the member's death.

(2) The beneficiary is paid beginning on the first day of the month after the death of the qualifying member and continuing until the last day of the month in which the beneficiary's death occurs.

(3) Benefits under this subsection are paid in accordance with section 17804, subsection 3. [1991, c. 469, §2 (NEW).]

C. If the monthly benefit payable under this subsection is $10 or less, in lieu of those payments a lump sum that is the actuarial equivalent of the benefit to which the beneficiary is entitled must be paid on the date the first monthly payment would otherwise be paid. A beneficiary who receives a lump sum payment under this subsection does not forfeit any other benefit to which the member would be entitled if the member were receiving a monthly benefit payment. [1991, c. 469, §2 (NEW).]

[ 1991, c. 469, §2 (NEW) .]

6. Transfer of funds. If benefits are paid under subsections 3 to 5-B, the amount of the deceased qualifying member's accumulated contributions in the Members' Contribution Fund is transferred to the Retirement Allowance Fund.

[ 2007, c. 249, §28 (AMD) .]

7. Death of beneficiary before payment. If any person becomes entitled to the payment of benefits under this article and dies before either the refund check or the initial survivor benefit check is endorsed and presented to a holder in due course, the person is considered to have predeceased the qualifying member.

[ 1985, c. 801, §§5, 7 (NEW) .]

8. Change of choice of payment option. Any beneficiary under this article may change the choice of payment at any time up to the point of endorsement and presentation to a holder in due course of either the refund check or the initial survivor benefit payment.

[ 1991, c. 469, §2 (AMD) .]

9. Defeat of survivor's option. A qualifying member may specify that the refund of the member's accumulated contributions be paid to a designated beneficiary or to the qualifying member's estate in lieu of any payment to survivors under subsections 3 to 5-B by filing an affidavit expressing that intent with the executive director.

[ 1991, c. 469, §2 (AMD) .]

10. Cost-of-living adjustment. If a retirement benefit adjustment is made for retired state employees and teachers, the same percentage increase must be applied to the payments made under subsections 3 to 5-B. The adjustment to payments made under subsections 3 to 5-B becomes effective on the same day as the adjustment for state employees and teachers.

[ 1991, c. 469, §2 (AMD) .]

11. Special options. Instead of accepting the payment provided in subsection 1, 2, 5-A or 5-B, a beneficiary may elect to receive benefits under section 17852, subsection 4, paragraph A; section 17852, subsection 5 or 6; or article 5.

A. To elect these benefits, both the qualifying member and the beneficiary must comply with each requirement of those provisions. [1991, c. 469, §2 (NEW).]

B. If an election is not made under this subsection, benefits payable under this section are in lieu of any benefits payable under section 17852, subsection 4, paragraph A; section 17852, subsection 5 or 6; or article 5. [1991, c. 469, §2 (NEW).]

[ 1991, c. 469, §2 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 529, §§1,2 (AMD). 1987, c. 823, §§1-3 (AMD). 1989, c. 658, §§2-4 (AMD). 1991, c. 469, §2 (AMD). 1991, c. 619, §10 (AMD). 2007, c. 137, §16 (AMD). 2007, c. 249, §28 (AMD).



5 §17954. Death after eligibility for retirement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 469, §3 (AMD).



5 §17955. Transfer of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §19 (RP).






Article 5: ACCIDENTAL DEATH BENEFITS

5 §18001. Definitions

As used in this article, unless the context otherwise indicates, "qualifying member" means a member who dies as a result of an injury arising out of and in the course of employment as an employee, or a former member receiving a disability retirement benefit who dies as a result of an injury arising out of and in the course of employment as an employee. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18002. Qualification for benefit

The beneficiary of a qualifying member shall receive a benefit in accordance with section 18003. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18003. Computation of benefit

1. Surviving spouse; no dependent children. If the qualifying member is survived by a spouse and no dependent child, the surviving spouse shall be paid 2/3 of the average final compensation of the qualifying member.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Surviving spouse having care of dependent children. If the qualifying member is survived by a spouse who has the care of the dependent child or dependent children of the qualifying member, the surviving spouse shall be paid an annual sum equal to the average final compensation of the qualifying member.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Surviving spouse not having care of dependent children. If the qualifying member is survived by a spouse who does not have the care of the dependent child or dependent children of the qualifying member, the surviving spouse shall share with the dependent child or dependent children an annual sum equal to the average final compensation of the qualifying member, the benefit to be divided equally among the surviving spouse and the dependent child or dependent children.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. No surviving spouse. If no spouse survives the qualifying member, the dependent child or dependent children shall be paid an annual sum equal to the average final compensation of the qualifying member.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18004. Method of payment

All benefits paid under this article shall be paid in equal monthly installments beginning the first month after the death of the qualifying member. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18005. Adjustment of benefits

1. Beneficiaries becoming ineligible. When a person sharing benefits under section 18003 ceases to be eligible to receive benefits, the subsequent benefits of the remaining beneficiaries shall be recalculated as if the remaining beneficiaries had been the only beneficiaries to survive the qualifying member.

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Workers' compensation or similar law. The amount payable under this article must be reduced by any amount received by the surviving spouse and dependent child or dependent children under former Title 39, the Workers' Compensation Act or Title 39-A, Part 1, the Maine Workers' Compensation Act of 1992, or a similar law. For purposes of this article, a death benefit paid to a law enforcement officer, firefighter or emergency medical services person under Title 25, chapter 195-A is not considered a benefit paid under a "similar law" and may not be used to reduce the amount payable under this article.

A. Lump-sum settlements of benefits that would reduce the accidental death benefits under this subsection must be prorated on a monthly basis in an equitable manner prescribed by the board. [1991, c. 885, Pt. E, §12 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

B. The prorated lump-sum settlement amounts must reduce the accidental death benefits payable monthly under this article. [1991, c. 885, Pt. E, §12 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

[ 2001, c. 439, Pt. CCCCC, §2 (AMD) .]

3. Cost-of-living adjustments. Benefits under this article are subject to adjustment as provided in section 17806.

[ 1993, c. 595, §9 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 885, §E12 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 595, §9 (AMD). 2001, c. 439, §CCCCC2 (AMD).



5 §18006. Termination of benefits

The benefits under this article shall be paid to: [1985, c. 801, §§ 5, 7 (NEW).]

1. Surviving spouse. The surviving spouse until he dies; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Dependent children. The dependent child or dependent children until they die or until they no longer meet the definition of "dependent child" under section 17001, subsection 12.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18007. Benefits in lieu of article 4 (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §20 (RP).









Subchapter 6: GROUP LIFE INSURANCE

5 §18051. Authorization

The board, and only the board, may purchase for the retirement system, from one or more life insurance companies, a policy or policies of life insurance, as defined by Title 24-A, section 702. [1985, c. 801, §§ 5, 7 (NEW).]

1. Procedure. Proposals for the purchase of insurance may be solicited from one or more insurance companies on a competitive basis or an existing policy or policies may be renegotiated.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Licensed company. Any policy or policies purchased shall be purchased from a company or companies licensed under the laws of this State.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18052. Nature of policy

1. Limitation. All provisions of a policy or policies purchased under section 18051 shall be subject to the limitations of Title 24-A, sections 2601 to 2628.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. No reduction of benefits. No provisions of a policy or policies purchased under section 18051 may reduce the benefits granted under this subchapter.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18053. Rules

The board may promulgate and publish, in accordance with chapter 375, subchapter II, whatever rules are necessary and proper to give effect to the intent, purposes and provisions of this subchapter. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18054. Administration

1. Expenses. All expenses of a group life insurance program shall be reimbursed from premium rate adjustments, dividends or interest earnings on reserves.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Report. A report of the activities of the group life insurance program shall be published annually.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18055. Participation

1. Availability. Except as provided in subsection 2 or 4, insurance purchased under section 18051 must be made available to the following persons:

A. Elective and appointive officers and employees of the State eligible for membership in the State Employee and Teacher Retirement Program or the Legislative Retirement Program; [2007, c. 491, §179 (AMD).]

B. Teachers eligible for membership in the State Employee and Teacher Retirement Program; [2007, c. 491, §180 (AMD).]

C. Justices of the Supreme Judicial Court and the Superior Court and Judges of the District Court and the Administrative Court; and [2001, c. 12, §4 (AMD).]

D. Workers' compensation commissioners. [1985, c. 801, §§5, 7 (NEW).]

[ 2007, c. 491, §§179, 180 (AMD) .]

2. Exception. The board may, by rule, provide standards for inclusion or exclusion of employees on the basis of nature and type of employment or conditions. No employee or group of employees may be excluded solely on the basis of the hazardous nature of employment.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Employment with 2 employers. Except as provided in section 18056, subsection 3, paragraph D and section 18656, subsection 3, paragraph D, a participant to whom coverage is available under subsection 1 or section 18655, subsection 1 may participate through employment with 2 or more employers.

[ 2003, c. 485, §2 (NEW) .]

4. Retirees who return to service. A retiree who is insured pursuant to section 18061, subsection 2 or 18661, subsection 2 and who returns to employment in a position in which the person would be eligible for coverage under subsection 1 is eligible for coverage under subsection 1 only if that person pays the cost of the coverage. This limitation applies regardless of whether similarly employed persons who are not retirees would be required to pay the cost. The board shall establish a method by which such persons may pay the costs of insurance coverage elected under this subsection, which may include basic and supplemental insurance.

[ 2003, c. 485, §2 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 42, (AMD). RR 1999, c. 2, §5 (AFF). RR 1999, c. 2, §4 (COR). 2001, c. 12, §4 (AMD). 2003, c. 485, §§1,2 (AMD). 2007, c. 491, §§179, 180 (AMD).



5 §18056. Coverage

1. Basic insurance. Life insurance and accidental death and dismemberment insurance, referred to as "basic insurance," must be available to all eligible participants.

A. Except as provided in paragraph A-1, the amount of life insurance to be paid upon death is equal to the participant's annual base compensation rounded up to the next $1,000.

(1) A participant insured under a basic insurance policy is automatically covered for any change in the maximum due to a change in annual base compensation.

(2) The date of change in coverage under subparagraph (1) is the first day of the month of April following the effective date of the change in annual base compensation. [2009, c. 213, Pt. LL, §2 (AMD).]

A-1. For a Legislator, the amount of life insurance to be paid upon death is equal to the participant’s average annual legislative salary over the 2-year term of office rounded up to the next $1,000. For the purposes of this section, "Legislator" includes the representatives of the Penobscot Nation and the Passamaquoddy Tribe at the Legislature. [2009, c. 213, Pt. LL, §2 (NEW).]

B. The accidental death and dismemberment insurance must provide payments as follows.

(1) Losses and amounts payable are determined according to the following table.

(2) For any one accident the aggregate amount of group accidental death and dismemberment insurance that may be paid may not exceed the amount provided under this subsection. [2009, c. 213, Pt. LL, §2 (AMD).]

[ 2009, c. 213, Pt. LL, §2 (AMD) .]

2. Supplemental insurance. Additional insurance coverage of equal amounts to those described in subsection 1, to be known as "supplemental insurance," shall be available to each participant purchasing insurance under subsection 1.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Dependent insurance. Each participant may elect to insure the life of a dependent not insured in the group covered under subsections 1 and 2.

A. A participant may elect either Plan A or Plan B, but not both.

B. Insurance purchased under this subsection is subject to the limitations of Title 24-A, section 2611-A. [1985, c. 801, §§5, 7 (NEW).]

C. The number of dependents may not affect the premium rate for insurance purchased under this subsection. [1993, c. 387, Pt. A, §15 (AMD).]

D. Any participant who is a participant through employment with 2 or more employers may not insure that participant's dependents more than once. [1991, c. 480, §4 (NEW).]

[ 1993, c. 387, Pt. A, §15 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 710, §12 (AMD). 1991, c. 480, §§3,4 (AMD). 1993, c. 387, §A15 (AMD). 1993, c. 387, Pt. A, §15 (AMD). 2009, c. 213, Pt. LL, §2 (AMD).



5 §18057. Payments on death

Any amount of group life insurance and group accidental death insurance in force on any employee at the date of the employee's death must be paid, upon the establishment of a valid claim, in the following order of precedence. [2009, c. 515, §1 (AMD); 2009, c. 515, §3 (AFF).]

1. Designated beneficiary. First, to the beneficiary or beneficiaries whom the employee designated in writing, if the written designation was received in the retirement system office or postmarked before the employee's death.

[ 1991, c. 480, §5 (AMD) .]

2. Widow or widower. Second, if no beneficiary qualifies under subsection 1, to the widow or widower of the employee.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2-A. Executor or personal representative. Third, if no one qualifies under subsection 1 or 2, to the employee's duly appointed executor or personal representative for distribution according to the provisions of a lawfully executed will. This subsection is applicable only if the retirement system is notified of the appointment of the executor or personal representative within 6 months of the date of death of the employee.

[ 2009, c. 515, §1 (NEW); 2009, c. 515, §3 (AFF) .]

3. Children. Fourth, if no one qualifies under subsection 1 , 2 or 2-A, to the child or children of the employee and descendants of deceased children by representation.

[ 2009, c. 515, §1 (AMD); 2009, c. 515, §3 (AFF) .]

4. Parents. Fifth, if no one qualifies under subsection 1, 2, 2-A or 3, to the surviving parent or parents of the employee.

[ 2009, c. 515, §1 (AMD); 2009, c. 515, §3 (AFF) .]

5. Executor or conservator.

[ 2009, c. 515, §3 (AFF); 2009, c. 515, §1 (RP) .]

6. Next of kin. Sixth, if no one qualifies under subsection 1, 2, 2-A, 3 or 4, to other next of kin of the employee entitled under the laws of domicile of that employee at the time of the employee's death.

[ 2009, c. 515, §1 (AMD); 2009, c. 515, §3 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 480, §5 (AMD). 2009, c. 515, §1 (AMD). 2009, c. 515, §3 (AFF).



5 §18058. Insurance; automatic application

1. Employees insured. Each employee shall complete an application for insurance coverage within 31 days of becoming eligible. Each employee who completes an application and is found eligible for basic insurance under this subchapter is insured for the amount of basic coverage applicable under this subchapter, beginning on the first day of the month following one month of employment after the employee becomes eligible.

A. The employee shall indicate the types of coverage elected. [1991, c. 480, §6 (NEW).]

B. If the employee elects coverage within 31 days of the employee's first becoming eligible and elects coverage in addition to basic, that additional coverage becomes effective on the first day of the month following one month of employment after the employee becomes eligible. [2011, c. 449, §10 (AMD).]

C. If the employee does not elect coverage within 31 days of the employee's first becoming eligible, the employee may subsequently apply for insurance coverage but must produce evidence of insurability at the employee's own expense and in accordance with the requirements of the insurance underwriter. [2011, c. 449, §10 (AMD).]

D. The employee may designate in writing the name and address of a 3rd party to whom notice must be provided as required in subsection 6. [2015, c. 61, §1 (NEW).]

[ 2015, c. 61, §1 (AMD) .]

2. Employees not wanting to be insured. Any employee not wanting to be insured under this subchapter, at the time the employee first becomes eligible, shall, on the application form, give written notice to the employee's employing officer and to the retirement system that the employee does not want to be insured.

A. If after being insured, the employee wishes to cancel or reduce coverage, written notice must be given by the employee to the employee's employing officer and to the retirement system. [1991, c. 480, §6 (AMD).]

B. The employee's insurance coverage must cease or be reduced at the end of the month in which the notice is received by the employing office. [1991, c. 480, §6 (AMD).]

C. Any employee who does not want to be insured or who cancels insurance coverage may subsequently apply for insurance, but must produce evidence of insurability at the employee's own expense and in accordance with the requirements of the insurance underwriter. [1991, c. 480, §6 (AMD).]

D. [2011, c. 449, §11 (RP).]

[ 2011, c. 449, §11 (AMD) .]

3. Dependent coverage. An employee may apply for coverage for a dependent in the application provided in subsection 1. If an employee has no dependents at the time the application provided in subsection 1 is completed and if application is made for coverage within 31 days of acquiring a dependent, coverage becomes effective the first day of the month following the month in which the application is received by the employing office. An employee who does not apply for dependent coverage within 31 days may subsequently apply for dependent coverage but must produce evidence of insurability at the employee's own expense. Coverage for subsequently acquired dependents is effective immediately.

[ 1991, c. 480, §6 (NEW) .]

4. Evidence of insurability. When the insurance underwriter approves an application for coverage or increase in coverage with which evidence of insurability has been filed as provided under subsection 1, paragraph C or subsection 2, paragraph C, the coverage or increased coverage becomes effective as of the first day of the first month following completion of one month of employment after the date of approval.

[ 1991, c. 480, §6 (NEW) .]

5. Employee on leave of absence. Insurance coverage for an employee on an authorized leave of absence is governed as follows.

A. An employee who, during a period of an unpaid leave of absence, continues to pay premiums due for the period of the leave continues to be covered. Coverage for an employee who, during the period of the leave, does not pay the premiums due ceases at the end of the period covered by the last premium paid. [2011, c. 449, §12 (NEW).]

B. Notwithstanding paragraph A, an employee who, during a period of unpaid military leave of absence, does not continue coverage while on unpaid military leave must be reinstated to the levels of coverage in effect immediately prior to the unpaid military leave. A request for reinstatement by the employee must be made within 31 days of the employee's return to work following unpaid military leave. An employee who wants to be reinstated and who does not apply for reinstatement within 31 days of the employee's return to work from unpaid military leave must produce evidence of insurability at the employee's own expense and in accordance with the requirements of the insurance underwriter. [2011, c. 449, §12 (NEW).]

[ 2011, c. 449, §12 (NEW) .]

6. Notice to employee and 3rd party prior to lapse or termination. Coverage for an employee may not be terminated for nonpayment of premium unless, at least 14 days prior to the lapse or termination of coverage, the board has mailed a notice of cancellation to the employee and any 3rd party designated by the employee by name and address in writing pursuant to subsection 1, paragraph D.

[ 2015, c. 61, §2 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 480, §6 (AMD). 1993, c. 386, §3 (AMD). 2007, c. 17, §1 (AMD). 2007, c. 17, §3 (AFF). 2009, c. 236, §§1, 2 (AMD). 2009, c. 474, §§ 24, 25 (AMD). 2011, c. 449, §§10-12 (AMD). 2015, c. 61, §§1, 2 (AMD).



5 §18059. Payment of premiums

Payment of premiums for group life insurance shall be on the basis determined by the board to be actuarially sufficient to pay anticipated claims. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18060. Review of insurance program

Each year, upon receipt of the annual report submitted by the underwriter, the board shall review all phases of the group life insurance program and shall, within 90 days of receipt of the annual report, determine the reserves necessary to pay anticipated claims and the method of distribution of any accumulations above those reserves. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18061. Termination of coverage

1. Separation from service. The insurance on any employee shall terminate upon his separation from service, except as extended by:

A. Provisions contained in the policy for waiver of premiums upon total and permanent disability; and [1985, c. 801, §§ 5, 7 (NEW).]

B. Provisions for temporary extension of coverage and conversion to an individual policy of life insurance. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Retirement. If, on the date the insurance would otherwise terminate, the employee retires, in accordance with Title 3, chapter 29, Title 4, chapter 27 or 29 or this Part, the employee's basic life insurance only must be continued without cost to the employee and in the amounts provided in this subsection.

A. On retirement for reasons other than disability, an amount of basic life insurance equal to the employee's average final compensation must be continued in force at no cost to the participant, if the employee has participated in the group life insurance program for a minimum of 10 years.

(1) Except as provided in paragraph B, the initial amount of basic life insurance that continued into retirement must be reduced at the rate of 15% per year to a minimum of 40% of the initial amount of basic life insurance that continued into retirement or $2,500, whichever is greater.

(2) In determining benefits under this subchapter, the reductions become effective at 12:01 a.m. of the day following the first year anniversary of the date of retirement and each succeeding retirement anniversary thereafter until the minimum has been reached. [1993, c. 386, §4 (AMD).]

B. The reduction set out in paragraph A, subparagraph (1) does not apply to any Justice of the Supreme Judicial Court or Superior Court, to any Judge of the District Court or Administrative Court, nor to any retired justice or judge who was insured and who was living on September 14, 1979.

(1) The initial amount of basic life insurance that continued into retirement for any justice or judge must be continued in force at no cost to the justice or judge until the justice or judge reaches 70 years of age.

(2) When a justice or judge reaches 70 years of age, the amount of insurance in force must be reduced to 25% of the initial amount of basic life insurance that continued into retirement. This reduction becomes effective at 12:01 a.m. of the day following the date on which the justice or judge reaches 70 years of age. [2001, c. 12, §5 (AMD).]

C. On retirement for disability, the amount of basic insurance in force at the time of retirement must be continued in force until normal retirement age, after which the amount must be reduced, as provided in paragraphs A and B, at no cost to the recipient. The 10-year participation requirement does not apply to recipients of disability retirement benefits. [1991, c. 480, §7 (AMD).]

D. The premiums for the coverage provided by this subsection must be paid from reserves established for that purpose. [1991, c. 480, §7 (NEW).]

[ 2001, c. 12, §5 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §21 (AMD). 1989, c. 710, §13 (AMD). 1991, c. 480, §7 (AMD). 1993, c. 386, §4 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 12, §5 (AMD).









Chapter 425: PARTICIPATING LOCAL DISTRICTS

Subchapter 1: GENERAL PROVISIONS

5 §18200. Name, establishment and purpose

There is established the Participating Local District Retirement Program as a governmental qualified defined benefit plan pursuant to Sections 401(a) and 414(d) of the Internal Revenue Code and such other provisions of the Internal Revenue Code and United States Treasury regulations and other guidance as are applicable, which has the powers and privileges of a corporation. [2009, c. 474, §26 (AMD).]

The purpose of the Participating Local District Retirement Program is to provide retirement allowances and other benefits under this chapter for employees of participating local districts. [2007, c. 491, §181 (NEW).]

SECTION HISTORY

2007, c. 491, §181 (NEW). 2009, c. 474, §26 (AMD).



5 §18201. Local district participation

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

A local district may contract for the participation of its employees in the Participating Local District Retirement Program under this chapter any time before the date the board puts into operation the consolidated retirement plan for participating local districts under chapter 427. After the date on which the consolidated plan described in chapter 427 is put into operation, a local district may contract for participation only under the consolidated plan. [2007, c. 491, §182 (AMD).]

1. Local districts that are not municipalities. For a local district that is not a municipality, as that term is defined in Title 1, section 72, subsection 13, the executive body of the district must approve participation and must file with the board a duly certified copy of the resolution approving the participation and the extent of the benefits which are to apply and setting the date of establishment as provided under subsection 4.

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Local districts that are municipalities. For a local district that is a municipality, as that term is defined in Title 1, section 72, subsection 13, the legislative body of the municipality must approve participation and must file with the board a record of the vote of the legislative body, certified by the clerk of the municipality, approving the participation and the extent of the benefits which are to apply and setting the date of establishment as provided under subsection 4.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18) Exempt employees. The local district shall designate in its approval any class of employees that the district determines to be exempt from this Part.

[ 1991, c. 619, §11 (AMD); 1991, c. 619, §18 (AFF) .]

3. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18) Exempt employees. The local district shall designate in its approval any class of employees, otherwise provided for by local pension provisions, who are exempt from this Part.

[ 1985, c. 801, §§5, 7 (NEW) .]

3-A. Compliance with federal law. The local district is responsible for compliance with 26 Code of Federal Regulations, Part 31, with Section 401 of the United States Internal Revenue Code and with other relevant federal law and rules with respect to its employees, including employees to whom section 18252-A applies.

[ 1997, c. 709, §1 (NEW) .]

4. Date of establishment. The date when the participation of the employees of a participating local district begins shall be set by the district. This date, which shall be no later than 6 months after the date of approval, shall be considered as the date of establishment for a participating local district under section 17101, subsection 3.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 811, §2 (AMD). 1991, c. 619, §11 (AMD). 1993, c. 250, §2 (AMD). 1997, c. 709, §1 (AMD). 2007, c. 491, §182 (AMD).



5 §18202. Adoption of amendments to laws

1. Adoption optional. A participating local district may adopt any or all of the amendments to this Part by filing with the board a duly certified copy of the vote of the body which would be entitled to approve participation under section 18201, setting forth the amendments to this Part which are to be adopted by that district.

A. A participating local district may elect to retain any or all of the provisions of the retirement law that the district adopted at the time of the original contract and including any changes adopted or selected by the district after that time. [1985, c. 801, §§5, 7 (NEW).]

B. The participating local district may request a valuation to determine the cost of any amendments. The cost of the valuation shall be assessed to and paid by the participating local district. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Effectiveness of amendments. Any amendments to this Part enacted by the Legislature, which could grant benefits to employees of participating local districts, shall be effective only if the district elects to adopt the benefits and agrees to pay into the retirement system required costs as developed by the actuary.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Application. Notwithstanding the provisions of subsections 1 and 2, the amendments made to the Participating Local District Retirement Program disability plans to meet the requirements of the federal Older Workers Benefit Protection Act apply to each participating local district without adoption by the district.

[ 2007, c. 491, §183 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 887, §11 (AMD). 2007, c. 491, §183 (AMD).



5 §18203. Withdrawal of district from participation

A participating local district may withdraw from further participation in the Participating Local District Retirement Program under the terms and conditions of this section. [2007, c. 491, §184 (AMD).]

1. Procedure. Withdrawal from participation is accomplished by filing with the board a duly certified copy of the vote of the body which would be entitled to approve participation under section 18201.

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Effective date. The withdrawal shall become effective on the last day of the month following the month in which the certified notice is received by the board.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Amendments. A participating local district that has withdrawn from participation in the Participating Local District Retirement Program may adopt any provision of this Part and amend its plan to reflect adoption of that provision, whether the provision took effect before or after the effective date of the district's withdrawal. A participating local district withdrawing under this section may not amend its retirement plan except in accordance with this subsection, and any such amendment is effective only with respect to employees of the district who remained in the Participating Local District Retirement Program at the time of the district's withdrawal.

[ 2007, c. 491, §185 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §22 (AMD). 2003, c. 273, §1 (AMD). 2007, c. 491, §§184, 185 (AMD).



5 §18203-A. Resumption of participation after withdrawal

The board may establish by rule the conditions under which a local district that has withdrawn from participation in the Participating Local District Retirement Program may again contract for participation of its employees in that program under this chapter or under chapter 427. [2007, c. 491, §186 (AMD).]

SECTION HISTORY

1991, c. 580, §11 (NEW). 2007, c. 491, §186 (AMD).



5 §18204. Chief fiscal officer

The chief fiscal officer of a participating local district shall, in order to assist in the administration of the Participating Local District Retirement Program: [2007, c. 491, §187 (AMD).]

1. Information. Submit to the board whatever information about the employees of the participating local district the board prescribes; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Duties. Cause to be performed whatever duties, with respect to the employees of the participating local district, that the board prescribes.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §187 (AMD).



5 §18205. Internal Revenue Code qualified plan compliance

The Participating Local District Retirement Program established in this chapter is subject to the following requirements. [2009, c. 474, §27 (NEW).]

1. Vesting. In compliance with the Code, Section 401(a)(7), a member is 100% vested in the member's contribution account at all times.

[ 2009, c. 474, §27 (NEW) .]

2. Use of forfeitures of benefits. In compliance with the Code, Section 401(a)(8), any forfeitures of benefits by members or former members may not be used to pay benefit increases, but must be used to reduce unfunded liabilities.

[ 2009, c. 474, §27 (NEW) .]

3. Benefits. In compliance with the Code, Section 401(a)(9), benefits must be paid in accordance with a good faith interpretation of the requirements of the Code, Section 401(a)(9) and the regulations in effect under that section, as applicable to a governmental plan within the meaning of the Code, Section 414(d).

[ 2009, c. 474, §27 (NEW) .]

4. Application of annual compensation limits. In compliance with the Code, Section 401(a)(17), applicable annual compensation limits must be applied for purposes of determining benefits or contributions due to the retirement system.

[ 2009, c. 474, §27 (NEW) .]

5. Rollovers. In compliance with the Code, Section 401(a)(31), a member may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the member in a direct rollover.

[ 2009, c. 474, §27 (NEW) .]

6. Qualified military service. Effective December 12, 1994, contributions, benefits and service credit with respect to qualified military service are governed by the Code, Section 414(u) and the federal Uniformed Services Employment and Reemployment Rights Act of 1994 and, effective January 1, 2007, the Code, Section 401(a)(37).

[ 2009, c. 474, §27 (NEW) .]

7. Additional requirements. In compliance with the Code, Section 415, the member contributions paid to and retirement benefits paid from the Participating Local District Retirement Program must be limited to the extent necessary to conform to the requirements of the Code, Section 415 for a qualified pension plan.

[ 2009, c. 474, §27 (NEW) .]

8. Compliance with Section 503(b). Effective July 1, 1989, the board may not engage in a transaction prohibited by the Code, Section 503(b).

[ 2009, c. 474, §27 (NEW) .]

9. Rules. The board shall adopt rules necessary to maintain the qualified pension plan tax status of the Participating Local District Retirement Program under the Internal Revenue Code as required for governmental defined benefit plans defined in the Code, Section 414(d). Rules adopted under this subsection are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2009, c. 474, §27 (NEW) .]

SECTION HISTORY

2009, c. 474, §27 (NEW).






Subchapter 2: MEMBERSHIP

5 §18251. Compulsory and optional membership

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18) Compulsory membership. Membership is compulsory for all persons entering the service of a participating local district after the date of establishment for the participating local district, except as otherwise provided by subsection 3; section 18201, subsection 3; or section 18256.

[ 2003, c. 630, Pt. A, §1 (AMD) .]

1. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18) Compulsory membership. Membership is compulsory for all employees entering the service of a participating local district after the date of establishment for the participating local district, but not for employees exempted under subsection 2; under section 18201, subsection 3; or under section 18252.

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Optional membership.

[ 2003, c. 630, Pt. A, §2 (RP) .]

3. Optional membership. Membership in the Participating Local District Retirement Program is optional for the following employees of a participating local district:

A. A person in the service of a participating local district on the date of establishment for that participating local district. Once such a person joins the Participating Local District Retirement Program, membership ceases to be optional for that person under this paragraph; [2007, c. 491, §188 (AMD).]

B. An elected official or an official appointed for a fixed term. Special provisions apply to certain officials as follows:

(1) Membership of trustees of a water district is governed by Title 35-A, section 6410, subsection 8;

(2) Membership of trustees of a sanitary district is governed by Title 38, section 1104; and

(3) Membership of trustees of a sewer district is governed by Title 38, section 1036, subsections 7 and 8; [2013, c. 555, §1 (AMD).]

C. A chief administrative officer of a participating local district, whether appointed for a fixed term or appointed with tenure; and [2003, c. 630, Pt. A, §3 (NEW).]

D. A person whose membership is optional under section 18252, 18252-A or 18801. [2003, c. 630, Pt. A, §3 (NEW).]

A person must make an election at the time of initial hire, or on the date of first eligibility to participate, whichever occurs earlier, whether to be a member of the program. Once an election is made under this subsection, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory.

[ 2013, c. 555, §1 (AMD) .]

4. Delayed election of membership.

[ 2009, c. 474, §29 (RP) .]

5. Reentry.

[ 2009, c. 474, §30 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §23 (AMD). 1987, c. 739, §§28,48 (AMD). 1991, c. 619, §12 (AMD). 1991, c. 619, §18 (AFF). 1997, c. 709, §2 (AMD). 2003, c. 630, §§A1-3 (AMD). 2007, c. 491, §§188-190 (AMD). 2009, c. 474, §§28-30 (AMD). 2011, c. 449, §13 (AMD). 2013, c. 555, §1 (AMD).



5 §18252. Membership in districts with Social Security coverage

A person who is or would be covered by the United States Social Security Act as a result of employment by a participating local district with Social Security coverage may elect to be a member in the Participating Local District Retirement Program. A person must make an election at the time of initial hire or on the date of first eligibility to participate, whichever occurs earlier, whether to be a member of the program. Once an election is made under this section, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory. [2011, c. 449, §14 (AMD).]

1. Membership.

[ 2009, c. 474, §31 (RP) .]

2. Employee who is participating member.

[ 2009, c. 474, §31 (RP) .]

3. Person who has previously ceased contributions.

[ 2009, c. 474, §31 (RP) .]

4. Employee who has previously withdrawn rejoins after 3 years.

[ 2003, c. 387, §6 (RP) .]

5. Limit on right to rejoin.

[ 2009, c. 474, §31 (RP) .]

6. Restoration to service. If any person who is the recipient of a service retirement benefit is covered by the United States Social Security Act upon being restored to service, continuation of that person's benefit is governed by the following.

A. The person may elect to have the service retirement benefit continued during the period of time the person is restored to service and the person may not accumulate any additional service credits. [2009, c. 415, Pt. A, §5 (RPR).]

B. The person may elect to have the service retirement benefit terminated, again become a member of the Participating Local District Retirement Program and begin contributing at the current rate.

(1) The person is entitled to accumulate additional service credits during the period of time the person is restored to service.

(2) When the person again retires, the person is entitled to receive benefits computed on the person's entire creditable service and in accordance with the law in effect at the time. [2009, c. 415, Pt. A, §5 (RPR).]

C. Upon being restored to service, the person must elect to have benefits either continued or terminated. If written notification of the person's election is not received by the executive director within 60 days of restoration to service, the person is deemed to have elected the provisions of paragraph A. The election, regardless of how it is made, is irrevocable during the period of restoration to service. [2009, c. 415, Pt. A, §5 (RPR).]

[ 2009, c. 415, Pt. A, §5 (RPR) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§29,48 (AMD). 1987, c. 823, §§4-6 (AMD). 1989, c. 677, §§2,3 (AMD). 1993, c. 349, §20 (AMD). 1997, c. 709, §3 (AMD). 2001, c. 699, §3 (AMD). 2003, c. 387, §6 (AMD). 2003, c. 630, §A4 (AMD). 2005, c. 76, §1 (AMD). 2007, c. 137, §17 (AMD). 2007, c. 490, §1 (AMD). 2007, c. 491, §191 (AMD). 2009, c. 415, Pt. A, §5 (RPR). 2009, c. 474, §31 (AMD). 2011, c. 449, §14 (AMD).



5 §18252-A. Membership in district without Social Security coverage and with plan provided by the employer under section 18252-B

1. Membership. An employee of a participating local district that does not have Social Security coverage and that has a plan provided by the employer under section 18252-B may elect to be a member under the Participating Local District Retirement Program or to be covered under the plan provided by the employer in accordance with the following.

A. A person hired by a participating local district, or rehired following a break in service, after the date on which the employer provides a plan under section 18252-B must elect at the time of initial hiring or rehiring whether to be a member under the Participating Local District Retirement Program or to be covered under a plan provided by the employer under section 18252-B. Once an election is made under this paragraph, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory. [2011, c. 449, §15 (AMD).]

B. An employee of the participating local district who is a member under the Participating Local District Retirement Program on the date on which the employer provides a plan under section 18252-B may elect to remain a member under that program or to become covered under a plan provided by the employer under section 18252-B. A person must make an election within 90 days of the date on which the employer provides a plan under section 18252-B. Once an election is made under this paragraph, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory.

(1) If that person elects not to remain a member, the election is effective as of the first day of the month in which no contributions or pick-up contributions are made to the Participating Local District Retirement Program by that person. A person who elects not to remain a member may, at that person's discretion, withdraw accumulated contributions in accordance with section 18306-A. [2009, c. 474, §33 (AMD).]

C. [2003, c. 630, Pt. A, §5 (RP).]

D. If the participating local district does not have a plan provided under section 18252-B, the employees do not have the elections provided under paragraphs A and B. [2009, c. 415, Pt. A, §6 (RPR).]

[ 2011, c. 449, §15 (AMD) .]

2. District employer responsibilities. Responsibilities of the participating local district employer are as follows.

A. The participating local district employer is responsible for ensuring that the plan provided by the employer under section 18252-B meets the requirements of that section. [1997, c. 709, §4 (NEW).]

B. The participating local district employer is responsible for providing employees with information as to membership under the Participating Local District Retirement Program and as to coverage under the plan provided by the employer under section 18252-B to assist the employee in making election decisions. The retirement system shall provide the employer with information as to the Participating Local District Retirement Program. [2007, c. 491, §193 (AMD).]

C. The participating local district employer is responsible for providing procedures by which employees make elections under this section, for maintaining all records relevant to the election process and each employee's elections, for informing the retirement system as to employee elections in accordance with procedures established by the executive director and for making all administrative decisions, including the final administrative decision, in any dispute related to an employee's elections or administrative decision, in any dispute related to an employee's elections or to any issue as to the plan provided by the employer under section 18252-B. Neither the retirement system nor the system's board of trustees has responsibility or jurisdiction to make the final administrative decision with respect to any of these matters. The retirement system is responsible only to ensure that its records accurately reflect the information provided by the employer, the employer's decision as to any of these matters, and the legally cognizable outcome of any dispute related to any of these matters. [1997, c. 709, §4 (NEW).]

D. With respect to matters related to participation and membership other than those specified in paragraph C, the retirement system and the board retain responsibility and authority according to applicable retirement system law and rules as to the participating local districts and their employees to whom this section applies, including the authority to make final administrative decisions. [1997, c. 709, §4 (NEW).]

[ 2007, c. 491, §193 (AMD) .]

3. Exclusions. This section does not apply to employees of participating local districts:

A. Who are employed in part-time, seasonal or temporary positions; [2003, c. 630, Pt. A, §6 (NEW).]

B. Whose membership in the Participating Local District Retirement Program is optional under section 18252, section 18801, subsection 1 or section 18251, subsection 3, paragraph A, B or C; [2007, c. 491, §194 (AMD).]

C. For whom membership in the Participating Local District Retirement Program is denied under section 18256; or [2007, c. 491, §195 (AMD).]

D. Who are excluded from membership under section 18201, subsection 3. [2003, c. 630, Pt. A, §6 (NEW).]

[ 2007, c. 491, §§194, 195 (AMD) .]

SECTION HISTORY

1997, c. 709, §4 (NEW). 2003, c. 387, §7 (AMD). 2003, c. 630, §§A5,6 (AMD). 2007, c. 137, §§18, 19 (AMD). 2007, c. 490, §2 (AMD). 2007, c. 491, §§192-195 (AMD). 2009, c. 415, Pt. A, §6 (AMD). 2009, c. 474, §§32, 33 (AMD). 2011, c. 449, §15 (AMD).



5 §18252-B. Requirements for plan provided by district employer for employees to whom section 18252-A applies

The plan provided by the participating local district employer for employees to whom section 18252-A applies must meet the following requirements. [1997, c. 709, §4 (NEW).]

1. Internal Revenue Code. The plan must meet the requirements of United States Internal Revenue Code, Section 401(a) for defined contribution plans or United States Internal Revenue Code, Section 457 for deferred compensation plans, or both.

[ 1997, c. 709, §4 (NEW) .]

2. Employer contribution. The employer must contribute as a percentage of compensation on behalf of each employee in each pay period an amount not less than the employer would be required to pay if the employee were covered under the United State Social Security Act, not including the Medicare portion of the payment, consistent with applicable contribution limits of federal law.

[ 1997, c. 709, §4 (NEW) .]

3. Employee contribution. The employee must contribute as a percentage of compensation in each pay period an amount not less than the employee would have been required to contribute had the employee been a member under the Participating Local District Retirement Program under the so-called "Regular Plan A" of the consolidated plan for participating local districts, consistent with applicable contribution limits of federal law.

[ 2007, c. 491, §196 (AMD) .]

4. Education. The employer must provide for employees to whom section 18252-A applies an education program that meets the requirements of federal law for such programs for the plan that the employer provides.

[ 1997, c. 709, §4 (NEW) .]

5. Disability benefits . For employees who become covered under the plan, the employer must provide a disability benefit program, the cost of which must be paid by the employer. At a minimum, that program must establish eligibility criteria, provide coverage for physical and mental disabilities and provide a level of benefits at least equal to 60% of the employee's annual compensation.

[ 1997, c. 709, §4 (NEW) .]

6. Change or termination of plan. Except with respect to current employees covered under the plan and with respect to persons receiving benefits under the plan, the employer may change or terminate the plan at any time, to the extent that change or termination is not prohibited by other law. The employer may allow current employees covered under the plan the choice to instead be covered under the changed plan.

A. Section 18252-A, subsection 1, paragraph A applies to an employee hired or rehired by the employer after the employer changes the plan. [1997, c. 709, §4 (NEW).]

B. If, after plan termination, the employer no longer provides a plan under this section, an employee hired or rehired after termination of the plan must be a member under the Participating Local District Retirement Program. [2007, c. 491, §197 (AMD).]

C. [2009, c. 474, §34 (RP).]

[ 2009, c. 474, §34 (AMD) .]

SECTION HISTORY

1997, c. 709, §4 (NEW). 2007, c. 491, §§196-198 (AMD). 2009, c. 474, §34 (AMD).



5 §18253. Employment changes affecting membership

1. Reemployment with new employer. Membership of a member who is reemployed with a new employer is governed as follows.

A. Any member of the State Employee and Teacher Retirement Program or the Participating Local District Retirement Program whose service is terminated as a state employee, teacher or participating local district employee and who becomes employed as a state employee, teacher or participating local district employee with a new employer shall, if the member has not previously withdrawn the member's accumulated contributions:

(1) Have the membership transferred to the member's account with the new employer; and

(2) Be entitled to all benefits that:

(a) Are based on creditable service and earnable compensation with the previous employer and the provisions of this Part in effect with respect to the previous employer at the date of termination of service by the member; and

(b) Do not require additional contributions by the new employer. [2007, c. 491, §199 (AMD).]

B. The new employer may elect to include the creditable service and earnable compensation of the member with the previous employer with the creditable service and earnable compensation with the new employer. If that election is made, the new employer shall make, from time to time, whatever contributions are necessary to provide the benefits under the applicable retirement program for the member that have accrued to the member by reason of the member's previous employment and that may accrue to the member by reason of the member's new employment. [2007, c. 491, §200 (AMD).]

C. If the new employer makes the election provided under paragraph B, or the member makes the election provided under paragraph E, all funds in the applicable retirement program contributed by the member's former employer on account of the member's previous employment must be transferred to the account of the new employer and must be used to liquidate the liability incurred by reason of the previous employment. [2007, c. 542, §3 (AMD).]

D. For the purposes of this subsection, an employee of the Maine Public Employees Retirement System who is a member on January 1, 1994 is considered to be reemployed with a new employer. If an employee returns to state service during the period that begins on July 1, 1995 and ends 180 days after the date upon which the initial collective bargaining agreement between the Maine Public Employees Retirement System and the collective bargaining agent that represents the employees of the system becomes effective, all funds transferred to the account of the Maine Public Employees Retirement System as the new employer on behalf of the employee from the State's account must be returned to the State's account. For the purpose of service, breaks in service and benefit accruals, the employee must be treated as if the employee had remained in state service throughout the period in question. For purposes of this paragraph, "becomes effective" means that the collective bargaining agreement has been signed and ratified by both parties and approved by the Legislature as provided by section 17103, subsection 14. [1995, c. 363, §1 (AMD); 2007, c. 58, §3 (REV).]

E. Notwithstanding paragraph A, a member of the Maine Public Employees Retirement System who is a law enforcement officer as defined in Title 25, section 2801-A, subsection 5, or a municipal firefighter as defined in section 286-M, whose previous membership was based upon employment as a law enforcement officer, a state firefighter or a municipal firefighter, and whose service retirement benefits are not otherwise governed by section 18801, subsection 1, paragraph A, subparagraph 2 may elect to make the contribution necessary to include all or part of the member's creditable service and earnable compensation from the prior plan in the new plan. The retirement system shall establish procedures for determining the contribution necessary for such a member to carry forward all or part of the creditable service and earnable compensation from a prior plan or plans. For purposes of this paragraph, "state firefighter" means a person employed by the State with the primary responsibility of aiding in the extinguishment of fires and includes a member of emergency medical services line personnel as defined in section 286-M, subsection 2, paragraph H. [2007, c. 542, §4 (AMD).]

[ 2007, c. 542, §§3, 4 (AMD) .]

2. Purchase of previously rendered creditable service. Notwithstanding any law to the contrary, a member of a participating local district who has served in any participating local district or in any local district, and who did not make an election to decline membership while employed with that district, may purchase, by mutual agreement between the participating local district and the person concerned, service credit for the service previously rendered, upon proper certification that:

A. The service had been rendered; and [1985, c. 801, §§5, 7 (NEW).]

B. The current employer will assume the liability incurred by the granting of the service credit for the previous time served. [1985, c. 801, §§5, 7 (NEW).]

[ 2011, c. 449, §16 (AMD) .]

3. Former employee. Notwithstanding anything to the contrary, a participating local district may grant service credit for creditable service to any former employee who is currently a member of the Participating Local District Retirement Program, as long as the former employee did not make an election to decline membership while employed with that district. The entire actuarial cost of granting the service credit must be fully funded by the district granting the service credit.

[ 2011, c. 449, §17 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 580, §12 (AMD). 1993, c. 410, §L43 (AMD). 1995, c. 363, §1 (AMD). 2005, c. 636, §B2 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§199-202 (AMD). 2007, c. 542, §§3, 4 (AMD). 2011, c. 449, §§16, 17 (AMD).



5 §18254. Effect of district's withdrawal

The withdrawal of a participating local district from the Participating Local District Retirement Program has the following effects on an employee of the district and on the district itself. [2007, c. 491, §203 (AMD).]

1. Employee eligible to withdraw accumulated contributions. An employee of the district whose membership in the Participating Local District Retirement Program was compulsory under section 18251 must make an election to remain a member under that program or to withdraw accumulated contributions within 90 days of the effective date of the employer withdrawal from the program under section 18203, subsection 2. An employee who elects to withdraw accumulated contributions under this subsection may not be a member of the program as an employee of that district. Once an election is made under this subsection, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory if the employer later resumes participation in the program pursuant to section 18254-A.

[ 2009, c. 474, §35 (AMD) .]

2. Person employed after district withdrawal. A person who begins employment with the district after the effective date of withdrawal of the district from the Participating Local District Retirement Program may not be a member of that program as an employee of that district.

[ 2007, c. 491, §205 (AMD) .]

3. Former employee receiving or eligible for retirement benefits. Except as provided in subsection 5, for a former employee who is receiving retirement benefits or is eligible for retirement benefits, the district continues to be a participating local district and that person is subject to this Part.

[ 2001, c. 181, §9 (AMD) .]

4. Former employee who has not withdrawn accumulated contributions. For a former employee who has not withdrawn accumulated contributions from the Participating Local District Retirement Program, the district continues to be a participating local district and that person is subject to this Part.

[ 2007, c. 491, §206 (AMD) .]

5. Conditions under which withdrawn participating local district is no longer participating local district. A participating local district that has no former employees eligible for retirement benefits under subsection 3 and no former employees covered under subsection 4 is no longer a participating local district when:

A. The participating local district's status as a participating local district is based solely on the existence of a former employee or employees who are retirees receiving retirement benefits or on the existence of current or potential beneficiaries of such retirees who are receiving or potentially entitled to receive benefits; and [2001, c. 181, §10 (NEW).]

B. The district satisfies fully all liabilities as measured by the retirement system for those to whom paragraph A applies:

(1) In accordance with state and federal law; and

(2) According to standards and procedures approved by the board as determined by the board to protect the interests of current and potential benefit recipients and any other affected or potentially affected person or entity. Such procedures may include, but are not limited to, the establishment by purchase or otherwise of an annuity or annuities as a means of satisfying the district's liabilities. [2001, c. 181, §10 (NEW).]

Having satisfied its liabilities in compliance with this subsection, a district is no longer a participating local district, and once the retirement plan is terminated in accordance with federal law, the retirement system must return to it any assets in the district's retirement system account exceeding the amount necessary to comply. Satisfaction of district liabilities pursuant to this subsection bars any future claim by any person against the retirement system for liability to or responsibility for any retiree, beneficiary or the district, and a retiree, beneficiary or the district is not thereafter subject to this Part.

[ 2009, c. 474, §36 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§30,48 (AMD). 2001, c. 181, §§8-10 (AMD). 2007, c. 491, §§203-206 (AMD). 2009, c. 474, §§35, 36 (AMD).



5 §18254-A. Effect of district's resumption of participation after withdrawal

The board may establish by rule the effect on employees of a local district that resumes participation in the Participating Local District Retirement Program after having withdrawn from participation. [2007, c. 491, §207 (AMD).]

SECTION HISTORY

1991, c. 580, §13 (NEW). 2007, c. 491, §207 (AMD).



5 §18255. Disbanded or dissolved local district

If, for any reason, any participating local district ceases to be an employing unit eligible for inclusion in the Participating Local District Retirement Program, the membership of its employees ceases except to the extent of any benefits that may be provided by the funds that have been established under the retirement system for that district. [2007, c. 491, §208 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §208 (AMD).



5 §18256. Denial of membership rights (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINTENCY: See PL 1991, c. 619, §18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINTENCY: See PL 1991, c. 619, §18)

The board may, in its discretion, deny the right to become a member to any class of employees who are serving on a temporary basis or whose compensation is set on any basis other than a per annum basis. [1985, c. 801, §§5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5, 7 (NEW). 1991, c. 619, §18 (AFF). 1991, c. 619, §13 (RPR).



5 §18256. Denial of membership rights (WHOLE SECTION TEXT EFFECTIVE ON CONTINTENCY: See PL 1991, c. 619, §18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINTENCY: See PL 1991, c. 619, §18)

1. Board of trustees. The board may deny membership to any class of employees whose compensation is set on any basis other than a per annum basis and that is not required by 26 CFR Part 31 to be covered by a public employee retirement system or United States Social Security System.

[ 1991, c. 619, §13 (NEW); 1991, c. 619, §18 (AFF) .]

2. Local district. A participating local district may deny membership to part-time, seasonal and temporary employees to the extent and in the manner provided by board rules.

[ 1991, c. 619, §13 (NEW); 1991, c. 619, §18 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5, 7 (NEW). 1991, c. 619, §18 (AFF). 1991, c. 619, §13 (RPR).



5 §18257. Cessation of membership

A member ceases to be a member of the Participating Local District Retirement Program if the member: [2007, c. 491, §209 (AMD).]

1. Withdrawal. Withdraws accumulated contributions;

[ 1987, c. 739, §§31, 48 (AMD) .]

2. Beneficiary. Becomes a beneficiary as a result of the member's own retirement; or

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Death. Dies.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§31,48 (AMD). 2007, c. 491, §209 (AMD).



5 §18258. Service in the armed forces

1. Membership continued. The membership of the following employees is considered to have continued during the period of the employee's service in the Armed Forces of the United States:

A. Any employee entering a class of service in the Armed Forces of the United States approved by resolution of the board, if the employee does not withdraw accumulated contributions; [1991, c. 479, §4 (AMD).]

B. Any employee who enlists in or is inducted or drafted into the service of the Armed Forces of the United States; [2001, c. 181, §11 (AMD).]

C. Any employee who enlists in or is inducted or drafted into the service of the Armed Forces of the United States while the United States Selective Service Act of 1948, Public Law 759, or any of its amendments or extensions is in effect. [1991, c. 479, §4 (NEW).]

[ 2001, c. 181, §11 (AMD) .]

2. Other military benefits. Any employee who satisfies the criteria of subsection 1, paragraph B, is entitled to all the benefits of Title 26, section 811.

[ 2001, c. 662, §6 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 402, §§A72,A73 (AMD). 1987, c. 739, §§32,48 (AMD). 1991, c. 479, §4 (AMD). 2001, c. 181, §11 (AMD). 2001, c. 662, §6 (AMD).






Subchapter 3: CONTRIBUTIONS

5 §18301. Member contribution

Each member shall contribute to the Participating Local District Retirement Program or have pick-up contributions made by the employer at a rate of 6.5% of earnable compensation, except as otherwise provided in this Part. [2007, c. 491, §210 (AMD).]

1. Employer pick-up. The contributions required to be made on behalf of a member under this section shall, after the effective date of this section, be picked up by the employer in lieu of contributions by the employee with a reduction of the member's salary consistent with section 17001, subsection 28-A.

[ 1987, c. 739, §§33, 48 (NEW) .]

2. No employee option. The employee may not choose to receive pick-up contribution amounts directly instead of having them paid by the employer to the Participating Local District Retirement Program.

[ 2007, c. 491, §211 (AMD) .]

3. Treatment of pick-up contributions. Pick-up contributions shall be treated as follows.

A. Pick-up contributions shall be treated as the employer's contribution in determining tax treatment under the United States Internal Revenue Code for federal tax purposes, pursuant to the United States Code, Title 26, Section 414(h)(2). [1987, c. 739, §§33, 48 (NEW).]

B. For all other purposes, pick-up contributions shall be treated in the same manner and to the same extent as member contributions were treated before the effective date of this section. [1987, c. 739, §§33, 48 (NEW).]

[ 1987, c. 739, §§33, 48 (NEW) .]

4. Payment of contributions for back time; repayment of refunds; purchase of service credit. Wherever under this chapter provision is made for payment of contributions for back time, repayment of refunds or purchase of service credit through annual direct payments, those payments may be made either by a single annual payment or by an increased rate of contribution through payroll deduction. For payments or repayments made by single annual payments, the board shall designate, by rule, a period of not less than 30 days during which annual direct payments or repayments may be made. Regardless of whether payment or repayment is made by a single annual payment or by payroll deduction, the payment or deduction must be sufficient to cover interest costs and effect some reduction in principal.

[ 1999, c. 537, §3 (AFF); 1999, c. 537, §2 (RPR) .]

5. Member contributions to Participating Local District Consolidated Retirement Plan. The board may establish by rule the rate at which members who participate in the consolidated plan described in chapter 427 contribute to that plan. Rules established pursuant to this subsection are routine technical rules pursuant to chapter 375, subchapter 2-A.

[ 2013, c. 391, §1 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§33,48 (AMD). 1989, c. 710, §14 (AMD). 1999, c. 537, §2 (AMD). 1999, c. 537, §3 (AFF). 2007, c. 491, §§210, 211 (AMD). 2013, c. 391, §1 (AMD).



5 §18302. Employer contribution

1. Computation by actuary. The actuary shall compute employer contributions payable annually by the participating local district on account of employees who become members under subchapter II in the same manner as if they were state employees in accordance with chapter 421, subchapter IV.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Expense. The expense of making the initial determination of the contributions under this section shall be assessed against and paid by the participating local district on whose account it is made.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18303. Certification and payment of contributions

1. Certification. The board shall certify to the chief fiscal officer of the participating local district:

A. The contributions and pick-up contributions computed under sections 18301 and 18302; [1987, c. 739, §§34, 48 (AMD).]

B. A pro rata share of the cost of the administration of the retirement system, based upon the payroll of the employees; and [1985, c. 801, §§ 5, 7 (NEW).]

C. The cost of each annual valuation. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1987, c. 739, §§34, 48 (AMD) .]

2. Payment and credit. The chief fiscal officer of the participating local district shall make monthly payments to the retirement system in accordance with the board certification under subsection 1. The amounts paid shall be credited to the appropriate funds and accounts of the retirement system.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Delinquent payments. Delinquent payments due under this section:

A. May be recovered by action in a court of competent jurisdiction against the participating local district liable for the payments; [1991, c. 185, §2 (AMD).]

B. May, at the request of the retirement system, be deducted from any other money payable to that participating local district by any department of the State; or [1991, c. 185, §2 (AMD).]

C. May be subject to a late fee as directed by the board and interest at a rate, to be set by the board and paid by the participating local district, not to exceed regular interest by 5 or more percentage points. [1993, c. 387, Pt. A, §16 (AMD).]

[ 1993, c. 387, Pt. A, §16 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§34,48 (AMD). 1991, c. 185, §§2,3 (AMD). 1993, c. 387, §A16 (AMD).



5 §18304. Former members

Any former member who withdrew that person's contributions after termination of service or after withdrawing from a retirement program of the retirement system and who again becomes a member may repay earlier contributions to the Members' Contribution Fund under the following conditions. [2007, c. 491, §212 (AMD).]

1. Time. The repayment must be made before the date any retirement benefit becomes effective for the member.

[ 2003, c. 630, Pt. A, §8 (AMD) .]

2. Manner of repayment. The repayment must be made to the applicable retirement program by a single direct payment or by annual direct payments made in accordance with section 18301, subsection 4.

[ 2007, c. 491, §213 (AMD) .]

3. Amount of repayment. The amount of repayment must be equal to the accumulated contributions withdrawn by the person plus interest on the amount of those accumulated contributions, beginning on the date of withdrawal to the date the repayment or repayments are made, at a rate, to be set by the board, not to exceed regular interest by 5 or more percentage points.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 710, §15 (AMD). 1991, c. 580, §14 (AMD). 2003, c. 630, §§A7,8 (AMD). 2007, c. 491, §§212, 213 (AMD).



5 §18305. Back contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§35,48 (AMD). 1989, c. 710, §16 (AMD). 2003, c. 630, §A9 (AMD). 2007, c. 491, §§214, 215 (AMD). 2009, c. 474, §37 (RP).



5 §18305-A. Back contributions for optional members (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 630, §A10 (NEW). 2007, c. 491, §§216, 217 (AMD). 2009, c. 474, §38 (RP).



5 §18305-B. Continued eligibility to purchase service credit

A member whose membership date is prior to August 1, 2010, and who was eligible to purchase service credit under former section 18305 or 18305-A prior to August 1, 2010, retains eligibility to purchase that service credit under the conditions of those sections as in effect prior to repeal. [2009, c. 474, §39 (NEW).]

SECTION HISTORY

2009, c. 474, §39 (NEW).



5 §18305-C. Back contributions for certain days off without pay

1. Election. If the retirement system determines at the time a member retires that the member's benefit would be increased as a result of the inclusion of compensation that would have been paid for days off without pay in fiscal year 2009-10 or 2010-11, or a combination thereof, as provided in section 17001, subsection 4, paragraph A, the retirement system shall advise the member of that result and shall allow the member to elect to have that compensation included in the calculation of the member's benefit and to make payments as set forth in subsection 2.

[ 2009, c. 630, §2 (NEW) .]

2. Payment. The amount that a member who makes the election permitted in subsection 1 must pay is the amount equal to the employee contribution that member would have made on compensation that would have been paid to that member on the days off without pay during fiscal year 2009-10 or 2010-11, or a combination thereof, as provided in section 17001, subsection 4, paragraph A, plus interest at the same rate as that required for repayment of withdrawn contributions pursuant to section 18304. If the member elects to make the payment, the retirement system shall withhold the required amount from the member's first retirement benefit check.

[ 2009, c. 630, §2 (NEW) .]

3. Benefit calculation. If a member fails to make the election within 31 days of the notification provided under subsection 1, the retirement system shall calculate the member's retirement benefit without inclusion of compensation that would have been paid for days off without pay during fiscal year 2009-10 or 2010-11, or a combination thereof, as provided in section 17001, subsection 4, paragraph A.

[ 2009, c. 630, §2 (NEW) .]

SECTION HISTORY

2009, c. 630, §2 (NEW).



5 §18306. Refund of accumulated contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §25 (RPR). 1987, c. 739, §§36,48 (AMD). 1991, c. 619, §§14-16 (AMD). 1991, c. 619, §18 (AFF). 1993, c. 387, §§A17,18 (AMD). 1997, c. 651, §6 (AMD). 2003, c. 630, §A11 (AMD). 2007, c. 137, §20 (RP).



5 §18306-A. Refund of accumulated contributions

1. Conditions for refund. If the service of any member has terminated, except by death or by retirement under this Part, or if an employee of a district that withdraws from participation under section 18203 wishes to have accumulated contributions refunded, the member or employee must be paid the amount of the member's accumulated contributions under the following conditions:

A. The member must have properly applied for a refund of accumulated contributions; [2007, c. 137, §21 (NEW).]

B. Payment must be made after termination of service and not less than 22 days nor more than 60 days after receipt of the application and receipt of the last payroll upon which the name of the member appears; [2007, c. 137, §21 (NEW).]

C. An application for refund is void if the member filing the application returns to membership in any retirement program administered by the retirement system before issuance of the payment; [2007, c. 491, §218 (AMD).]

D. Except when inclusion of a portion of employer contributions is required by paragraph E, only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this section; and [2007, c. 695, Pt. A, §9 (AMD).]

E. The amount of the refund of accumulated contributions related to a member's compensation for service rendered as a part-time, seasonal or temporary employee after December 31, 1991 must be at least equal to 7.5% of the member's compensation for that service plus interest as provided by section 17156. [2007, c. 137, §21 (NEW).]

[ 2011, c. 449, §18 (AMD) .]

SECTION HISTORY

2007, c. 137, §21 (NEW). 2007, c. 491, §218 (AMD). 2007, c. 695, Pt. A, §9 (AMD). 2011, c. 449, §18 (AMD).



5 §18307. Inactive accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§37,48 (AMD). 2007, c. 137, §22 (RP).



5 §18307-A. Inactive accounts

1. Conditions for refund. The retirement system may make an automatic refund of contributions to a member who has not properly applied for a refund as provided in section 18306-A and who has terminated service, except by death or by retirement under this Part and who has not met the minimum creditable service requirement for eligibility to receive a service retirement benefit at the applicable age under the following conditions:

A. The member account has been inactive for 3 or more years; [2007, c. 491, §219 (AMD).]

B. Except when inclusion of a portion of employer contributions is required by this subsection, only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this subsection; [2007, c. 137, §23 (NEW).]

C. The amount of the refund of accumulated contributions related to a member’s compensation for service rendered as a part-time, seasonal or temporary employee after December 31, 1991 must be at least equal to 7.5% of the member’s compensation for that service plus interest as provided by section 17156; and [2007, c. 137, §23 (NEW).]

D. A member who receives an automatic refund under this subsection may, within 30 days of the issuance of the refund, return the full refunded amount to the retirement system. Upon receipt, the retirement system shall restore the accumulated contributions to the member’s credit. [2007, c. 137, §23 (NEW).]

Pursuant to the Code, Section 401(a)(31)(B), the amount of an automatic refund under this subsection for a member who has not reached normal retirement age may not exceed $1,000.

[ 2011, c. 449, §19 (AMD) .]

SECTION HISTORY

2007, c. 137, §23 (NEW). 2007, c. 491, §219 (AMD). 2009, c. 474, §40 (AMD). 2011, c. 449, §19 (AMD).



5 §18308. CETA service

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "CETA employee" means an employee enrolled in a program under the United States Comprehensive Employment and Training Act of 1973, as amended. [1985, c. 801, §§5, 7 (NEW).]

B. "Employer" means the State or the participating local district with which the CETA employee is placed for training and employment. [1985, c. 801, §§5, 7 (NEW).]

C. "Prime sponsor" means the CETA prime sponsor, a unit of government responsible for planning and operating all CETA programs within the geographic jurisdiction encompassed by that unit of government. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Eligibility for membership. CETA employees are considered eligible for membership in the Participating Local District Retirement Program from the date of their enrollment in a CETA program, whether or not they become members.

[ 2007, c. 491, §220 (AMD) .]

3. Employer's contributions. Employer's contributions are governed as follows.

A. Notwithstanding this chapter and chapter 421, subchapter 4, neither the State nor a participating local district is required to contribute to a retirement program of the Maine Public Employees Retirement System for CETA employees. [2007, c. 491, §220 (AMD).]

B. If an employee elects, under section 18361, to purchase his CETA time for past creditable service, the employee's CETA prime sponsor shall then pay to the applicable retirement program an amount equal to the employer's contribution, plus regular interest, for the employee's CETA time, using only CETA funds. [2007, c. 491, §220 (AMD).]

[ 2007, c. 491, §220 (AMD) .]

4. Employee's contributions. Employee's contributions are governed as follows.

A. Notwithstanding section 18301, a CETA employee is not required to contribute to a retirement program of the Maine Public Employees Retirement System. [2007, c. 491, §220 (AMD).]

B. A CETA employee may contribute during the employee's period of CETA employment or may defer contributions until the employee's post-CETA employment status is known. [2007, c. 491, §220 (AMD).]

C. If an employee who has not contributed during the employee's CETA employment or who has withdrawn the employee's contributions later elects, under section 18361, to purchase the employee's CETA time for past creditable service, the employee shall pay to the applicable retirement program of the Maine Public Employees Retirement System an amount equal to the employee's contributions, plus interest, at a rate, to be set by the board, not to exceed regular interest by 5 or more percentage points. Interest must be computed beginning at the end of the year when those contributions or pick-up contributions would have been made to the date of payment. [2009, c. 474, §41 (AMD).]

D. If an employee or member who has not contributed during that employee's or member's CETA employment or who has withdrawn that employee's or member's contributions later elects, under section 18361, subsection 3, to purchase that employee's or member's CETA time for past creditable service before any retirement benefit becomes effective for that member, that employee or member must pay into the Members' Contribution Fund, by a single direct payment or annual direct payments to the applicable retirement program of the Maine Public Employees Retirement System, an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service. Annual payments must be made in accordance with section 18301, subsection 4. Additional amounts paid under this paragraph become a part of the employee's or member's accumulated contributions. If any retirement benefit becomes effective before the completion of the payment under this paragraph, the employee or member is entitled to service credit for a portion of the additional creditable service in the same proportion that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service. [2007, c. 491, §220 (AMD).]

[ 2009, c. 474, §41 (AMD) .]

5. Return of contributions. Any CETA employee who contributed to a retirement program of the Maine Public Employees Retirement System during that employee's CETA employment and who does not meet the requirements of section 18361 must be refunded that employee's employee contributions, plus regular interest, upon request to the retirement system.

[ 2007, c. 491, §220 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1999, c. 241, §3 (AMD). 2007, c. 491, §220 (AMD). 2009, c. 474, §41 (AMD).



5 §18309. Fire fighters

1. Contribution rate. Except as provided in subsections 2 and 3, each firefighter, including the chief of a fire department, employed by a participating local district that provides a special retirement benefit under section 18453, subsection 4 or 5, shall contribute to the Participating Local District Retirement Program or have pick-up contributions made by the employer at a rate of 8% of earnable compensation as long as employed as a firefighter.

[ 2013, c. 391, §2 (AMD) .]

2. Exception. A participating local district may elect to reduce the rate of contribution set out in subsection 1 to 6.5% of earnable compensation for all fire fighters who continue employment after attaining eligibility for retirement during the remainder of their employment as fire fighters.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Member contributions to Participating Local District Consolidated Retirement Plan. The board may establish by rule the rate at which firefighters who participate in the consolidated plan described in chapter 427 contribute to that plan. Rules adopted pursuant to this subsection are routine technical rules pursuant to chapter 375, subchapter 2-A.

[ 2013, c. 391, §3 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §26 (AMD). 1987, c. 739, §§38,48 (AMD). 2007, c. 491, §221 (AMD). 2013, c. 391, §§2, 3 (AMD).



5 §18310. Police officers

1. Contribution rate. Except as provided in subsections 2 and 3, each police officer, including the chief of a police department, employed by a participating local district that provides a special retirement benefit under section 18453, subsection 7 or 8, shall contribute to the Participating Local District Retirement Program or have pick-up contributions made by the employer at a rate of 8% of earnable compensation as long as employed as a police officer.

[ 2013, c. 391, §4 (AMD) .]

2. Exception. A participating local district may elect to reduce the rate of contribution set out in subsection 1 to 6.5% of earnable compensation for all police officers who continue employment after attaining eligibility for retirement during the remainder of their employment as police officers.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Member contributions to Participating Local District Consolidated Retirement Plan. The board may establish by rule the rate at which police officers who participate in the consolidated plan described in chapter 427 contribute to that plan. Rules adopted pursuant to this subsection are routine technical rules pursuant to chapter 375, subchapter 2-A.

[ 2013, c. 391, §5 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §27 (AMD). 1987, c. 739, §§39,48 (AMD). 2007, c. 491, §222 (AMD). 2013, c. 391, §§4, 5 (AMD).



5 §18311. Armed forces

1. Service after becoming a member. For employees who qualify to have their membership in the Participating Local District Retirement Program continued under section 18258, subsection 1, because of service in the Armed Forces of the United States, the participating local district shall contribute to the Members' Contribution Fund the same amount that the member would have been required to contribute if the member had been serving the participating local district during the period of service in the armed forces in the same capacity in which the employee was serving at the time the employee joined the armed forces. Any member whose contributions to the Members' Contribution Fund are paid by the participating local district under this subsection, who withdraws or ceases to be a member of the Participating Local District Retirement Program, may not withdraw any of the contributions made by the participating local district under this subsection.

[ 2007, c. 491, §223 (AMD) .]

2. Service before becoming a member. A member who qualifies under section 18360, subsection 2, shall contribute to the Participating Local District Retirement Program for the period after service in the armed forces under the following terms and conditions.

A. If the member qualifies under section 18360, subsection 2, contributions are calculated at the percentage rate required of active members during the period of time covered by the service in the armed forces applied to the member's earnable compensation during the first year as an employee subsequent to service in the armed forces under the following terms and conditions:

(1) If 2 or more percentage rates were in effect during the period of service in the armed forces, the highest percentage rate is used;

(2) The minimum rate is 5%; and

(3) Interest at a rate set by the board not to exceed regular interest by 2 or more percentage points is paid on the unpaid balance beginning January 1, 1976, or the date of attaining 15 years of creditable service, if later, to the date payment is made. [1991, c. 23, §1 (AMD).]

B. [1991, c. 23, §2 (RP).]

C. The payment must be made to the Participating Local District Retirement Program by a single direct payment or annual direct payments made in accordance with section 18301, subsection 4. [2007, c. 491, §224 (AMD).]

[ 2007, c. 491, §224 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 710, §§17,18 (AMD). 1991, c. 23, §§1,2 (AMD). 2007, c. 491, §§223, 224 (AMD).



5 §18312. Emergency medical services persons

1. Contribution rate. Except as provided in subsections 2 and 3, an emergency medical services person as defined in Title 32, section 83, subsection 12, including but not limited to a first responder, emergency medical technician, advanced emergency medical technician and paramedic, employed by a participating local district that provides a special retirement benefit under section 18453, subsection 4 or 5 shall contribute to the Participating Local District Retirement Program or must have pick-up contributions made by the employer at a rate of 8% of earnable compensation as long as the person is employed as an emergency medical services person.

[ 2013, c. 602, Pt. B, §1 (NEW) .]

2. Exception. A participating local district may elect to reduce the rate of contribution set out in subsection 1 to 6.5% of earnable compensation for all emergency medical services persons who continue employment after attaining eligibility for retirement during the remainder of their employment as emergency medical services persons.

[ 2013, c. 602, Pt. B, §1 (NEW) .]

3. Member contributions to Participating Local District Consolidated Retirement Plan. The board may establish by rule the rate at which emergency medical services persons who participate in the consolidated plan described in chapter 427 contribute to that plan. Rules adopted pursuant to this subsection are routine technical rules pursuant to chapter 375, subchapter 2-A.

[ 2013, c. 602, Pt. B, §1 (NEW) .]

SECTION HISTORY

2013, c. 602, Pt. B, §1 (NEW).






Subchapter 4: CREDITABLE SERVICE

5 §18351. Determination of one year's service credit

The determination of one year's service credit shall be governed as follows. [1985, c. 801, §§ 5, 7 (NEW).]

1. All service in one calendar year. The board may not allow more than one year's service credit for all the service occurring in one calendar year.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Absence without pay. The board may not allow service credit for a period of absence without pay of more than a month's duration for a full-time position.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Board determination. The board shall determine by appropriate rules how much service in any year qualifies for one year's service credit. Service rendered for the full normal working time in any year shall be equivalent to one year's service credit.

[ 1987, c. 256, §28 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §28 (AMD).



5 §18352. Service credit for prior service

1. Determination. Service credit for prior service may be allowed in accordance with section 18358.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Election by district. A participating local district may elect to include for all employees of the district service credit for prior service in excess of 25 years.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Verification of prior service. Upon verification of the length of service rendered before the applicable date of establishment of the retirement system for a particular member, the board shall grant service credit for that service.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18353. Service credit for back contributions

Upon complete payment of the back contributions under section 18305-B, the member must be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the back contributions under section 18305-B, the member must be granted service credit on a pro rata basis in accordance with rules adopted by the board. [2009, c. 474, §42 (AMD).]

1. Entitlement to service credit.

[ 1989, c. 95, §11 (RP) .]

2. Retirement benefit effective before completion of payment.

[ 1989, c. 95, §11 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §11 (RPR). 2009, c. 474, §42 (AMD).



5 §18354. Out-of-state service

1. Generally. For members who began membership before January 1, 1976, additional service credit shall be allowed for out-of-state service, subject to the following conditions.

A. The member must have creditable service in the State of at least 20 years in the aggregate; [1985, c. 801, §§ 5, 7 (NEW).]

B. The member, before any retirement benefit becomes effective, must make contributions into the Members' Contribution Fund for the years of out-of-state service on the same basis as the member would have made contributions had the service been in the State, including interest at a rate, to be set by the board, not to exceed regular interest by 5 or more percentage points. Interest must be computed from the end of the year when those contributions would have been made, if the service had been in the State, to the date of payment. The payment must be made to the Participating Local District Retirement Program by a single direct payment or by annual direct payments made in accordance with section 18301, subsection 4; [2007, c. 491, §225 (AMD).]

C. The member's last 10 years of creditable service before the date of retirement must be in the State and no more than 10 years of service credit may be allowed for out-of-state service; and [1989, c. 95, §12 (AMD).]

D. Upon complete payment of the back contributions under paragraph B, the member shall be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the back contributions under paragraph B, the member shall be granted service credit on a pro rata basis in accordance with rules adopted by the board. [1989, c. 95, §13 (NEW).]

[ 2007, c. 491, §225 (AMD) .]

2. Alternative. If service credit for out-of-state service is not allowed under subsection 1, additional service credit for out-of-state service must be allowed for any member in the determination of retirement benefit under this Part if the member, before any retirement benefit becomes effective for that member, pays into the Members' Contribution Fund, by a single direct payment or annual direct payments to the Participating Local District Retirement Program, an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service. Annual payments must be made in accordance with section 18301, subsection 4.

A. Additional amounts paid under this subsection must become a part of the member's accumulated contributions. [2007, c. 491, §226 (AMD).]

B. If any retirement benefit becomes effective before the completion of the payment under this subsection, the member is entitled to service credit for that portion of the additional creditable service that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service. [1989, c. 710, §20 (AMD).]

[ 2007, c. 491, §226 (AMD) .]

3. Service credit not to be used in another state. Notwithstanding anything to the contrary, any application for a retirement benefit that becomes effective after May 11, 1966, and for which out-of-state service credit is to be granted must be accompanied by a certified statement from the appropriate retirement system that the out-of-state service credit granted has not been or will not be used to obtain benefits in another state.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §§12,13 (AMD). 1989, c. 710, §§19,20 (AMD). 2007, c. 491, §§225, 226 (AMD).



5 §18355. Disability retirement service credit

A beneficiary shall receive service credit for the purpose of determining benefits under this Part for the period following termination of service for which the beneficiary receives disability retirement benefits under subchapter V, articles 3 and 3-A. [1989, c. 409, §§9, 12 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 409, §§9,12 (AMD).



5 §18356. Unused accrued or accumulated sick leave or unused vacation leave

1. Election. A participating local district may elect to provide service credit for unused accrued or accumulated sick leave or unused vacation leave or a combination of both, for which a member is credited on termination of service, but for which the member does not receive payment.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Limitation. Leave qualifying for service credit under subsection 1 may not exceed a total of 90 days, except as provided in subsection 3.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Exceptions. Leave beyond 90 days may qualify as service credit, up to the maximum number of days of leave, set by personnel rules or by contract, that a person is allowed to accumulate, if the participating local district pays into the Participating Local District Retirement Program the actuarial equivalent of the benefit.

[ 2007, c. 491, §227 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §227 (AMD).



5 §18357. Former members

Upon complete payment of the back contributions under section 18304, the member shall be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the back contributions under section 18304, the member shall be granted service credit on a pro rata basis in accordance with rules adopted by the board. [1989, c. 95, §14 (NEW).]

1. Service credit reinstated.

[ 1989, c. 95, §14 (RP) .]

2. Retirement benefit effective before completion of repayment.

[ 1989, c. 95, §14 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §14 (RPR).



5 §18358. Prior service; service previous to membership

1. Employee in service when district participation begins. Any employee who is in service on the date when participation of the local district begins and who elects to join the Participating Local District Retirement Program after that date is entitled to:

A. Service credit for prior service for the periods of previous service certified by the participating local district as creditable prior service rendered to that district for which the participating local district makes contributions; and [1987, c. 256, §29 (AMD).]

B. Service credit for all membership service for which contributions are paid into the Participating Local District Retirement Program by the member or picked up by the employer. [2007, c. 491, §228 (AMD).]

[ 2007, c. 491, §228 (AMD) .]

2. Optional members joining the Participating Local District Retirement Program. A person who joins the Participating Local District Retirement Program under section 18251, 18252 or 18252-A begins to accrue membership service credit on the effective date of first contributions or pick-up contributions to the program.

A. [2009, c. 474, §43 (RP).]

B. [2009, c. 474, §43 (RP).]

[ 2009, c. 474, §43 (RPR) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §29 (AMD). 1987, c. 739, §§40,41,48 (AMD). 2003, c. 630, §A12 (AMD). 2007, c. 491, §§228, 229 (AMD). 2009, c. 474, §43 (AMD).



5 §18359. Employees covered by the Social Security Act (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 823, §§7,8 (AMD). 2003, c. 630, §A13 (RP).



5 §18360. Service in the armed forces

Service credit for service in the Armed Forces of the United States is governed as follows. Except as provided in subsection 1, paragraph B, subparagraph (1), service credit under this section is limited to 5 years. [2003, c. 387, §8 (AMD).]

1. Service after becoming a member. A member is entitled to service credit for the period of time during which the member's membership is continued under section 18258, subsection 1, under the following terms and conditions.

A. A member who is otherwise entitled to service credit for military leave may not be deprived of these credits if the member's return to membership service is delayed beyond 90 days after the member's separation from the service in the Armed Forces of the United States, under conditions other than dishonorable, if the delay is caused by an illness or disability incurred in the service in the armed forces. [2003, c. 387, §9 (AMD).]

B. A member may not receive service credit for military leave beyond the end of the period of first enlistment or induction or beyond 5 years from the date of original call to active duty in the armed forces, whichever is less, unless:

(1) The member's return to active duty in the armed forces or the extension of the period of service beyond 5 years is required by some mandatory provision; and

(2) The member presents proof of the return to or extension of service satisfactory to the board. [2003, c. 387, §9 (AMD).]

[ 2003, c. 387, §9 (AMD) .]

2. Service before becoming a member. If a participating local district elects to provide service credit for service in the Armed Forces of the United States under this subsection, a member who served as a full-time active duty member of the Armed Forces of the United States before becoming a member of the Participating Local District Retirement Program is entitled to service credit for the period of time the member served in the armed forces, under the following terms and conditions.

A. Except as provided in paragraph I, on the date of retirement, the member must have at least 15 years of creditable service. [2001, c. 114, §4 (AMD).]

B. [1991, c. 479, §6 (RP).]

C. The member must have separated from the armed forces under conditions other than dishonorable. [1985, c. 801, §§5, 7 (NEW).]

D. Except as provided in paragraph E, the member must have begun membership before January 1, 1976. [1985, c. 801, §§5, 7 (NEW).]

E. Except as provided in paragraph I, a member who served in the armed forces during any federally recognized period of conflict, is entitled to service credit under this subsection. For purposes of this paragraph, "federally recognized period of conflict" means World War I, April 6, 1917 to November 11, 1918 or to March 31, 1920 if service was in Russia; World War II, December 7, 1941 to December 31, 1946; the Korean Conflict, June 27, 1950 to January 31, 1955; the Vietnam War, August 5, 1964 to May 7, 1975 and the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period; and the Persian Gulf War, August 7, 1990 to the date that the United States Government recognizes as the end of the Persian Gulf War. [2007, c. 249, §29 (AMD).]

F. Except for members qualifying under paragraph E, this subsection:

(1) Applies to all persons, active or retired, but, for those already retired, the effective date of any adjustment must be not earlier than the date on which the time or credit is certified to the retirement system; and

(2) Does not apply to any member who begins membership on or after January 1, 1976. [2007, c. 491, §230 (AMD).]

G. Upon complete payment of the back contributions under section 18311, the member must be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the back contributions under section 18311, the member must be granted service credit on a pro rata basis in accordance with rules adopted by the board. [2007, c. 491, §230 (AMD).]

H. A participating local district may elect, with regard to special plans under section 18453, subsections 2 to 9, that service credits under this subsection apply only to additional retirement benefits under section 18453, subsections 10 and 11, and that the service credits not apply to age or service requirements of retirement. Nothing in this paragraph may be construed to affect in any way the rights of public employees to collectively bargain for terms and conditions of employment. [1985, c. 801, §§5, 7 (NEW).]

I. A member who fails to meet one or more of the terms and conditions required under paragraphs A, D and E may purchase service credit as provided in this paragraph. The member must have at least 5 years of creditable service and, before any retirement benefit becomes effective for that member, must pay into the Members' Contribution Fund, by a single direct payment or annual direct payments to the Participating Local District Retirement Program, an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service. Annual direct payments must be made in accordance with section 17701, subsection 4. Any member who purchases service credit under this paragraph who subsequently, without inclusion of the purchased service credit and prior to retirement, meets the terms and conditions of paragraphs A, D and E is entitled to purchase the service credit under section 18311, subsection 2 and to receive a refund of the amount paid under this paragraph that exceeds the cost to purchase the service credit under section 18311. [2007, c. 491, §230 (AMD).]

[ 2007, c. 491, §230 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §15 (AMD). 1991, c. 23, §3 (AMD). 1991, c. 479, §§5,6 (AMD). 2001, c. 114, §§4-6 (AMD). 2003, c. 387, §§8,9 (AMD). 2007, c. 249, §29 (AMD). 2007, c. 491, §230 (AMD).



5 §18361. CETA service

1. Service credit allowed. Service credit for the period of CETA employment occurring after June 30, 1979, shall be granted to any person who, after June 30, 1979, satisfies the following conditions.

A. The person was a CETA employee; [1985, c. 801, §§5, 7 (NEW).]

B. The person, within 90 days of termination of CETA employment, became a non-CETA employee of the employer; [1985, c. 801, §§5, 7 (NEW).]

C. The person, within 90 days of becoming a non-CETA employee, signified in writing to the retirement system his intention to purchase time credit under section 18308, subsection 4; [1985, c. 801, §§5, 7 (NEW).]

D. The person has not received a return of any contributions made under section 18308, subsection 4 or has deposited his contributions within 18 months of obtaining non-CETA employment with the employer under section 18308, subsection 4; and [1985, c. 801, §§5, 7 (NEW).]

E. The employer contribution required by section 18308, subsection 3, has been paid. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Retirement benefit effective before completion of payment. If any retirement benefit becomes effective before the completion of the deposit under section 18308, subsection 4, the person is entitled to credit for that portion of his CETA time which the amount of the deposit actually made bears to the total amount which would have been required to purchase the person's entire CETA time.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Service credit allowed. Service credit for the period of CETA employment occurring before July 1, 1979 must be granted to any person who satisfies the following conditions:

A. The person was a CETA employee; [1999, c. 241, §4 (NEW).]

B. The person within 90 days of termination of CETA employment became a non-CETA employee of the employer; and [1999, c. 241, §4 (NEW).]

C. The employee contribution required by section 18308, subsection 4, paragraph D has been paid. [1999, c. 241, §4 (NEW).]

[ 1999, c. 241, §4 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1999, c. 241, §4 (AMD).



5 §18362. Teachers in private, parochial and other schools

1. Parochial school or public or private academy. A member who taught in a parochial school or in a public or private academy may purchase up to 10 years of service credit for that service under the following conditions.

A. The member must have taught in a school approved by the Department of Education or the education department of another state while holding an appropriate teaching certificate. [1989, c. 78, §4 (NEW); 1989, c. 700, Pt. A, §27 (AMD).]

B. The member must have 20 years of creditable service as a member of the participating local district. [1991, c. 558, §2 (AMD).]

C. The member must, before any retirement benefit becomes effective for the member, make contributions into the Members' Contribution Fund, for the years of private or parochial school teaching on the same basis as the member would have made contributions had the service been as a state employee or teacher in this State, including interest at a rate to be set by the board not to exceed regular interest by 5 or more percentage points. The member's earnings for the years of private or parochial school teaching must be assumed to have been the same as the average salary for teachers in this State as determined by the Department of Education for each of the years when the private or parochial school teaching took place. Interest must be computed beginning at the end of the year when those contributions would have been made, if the service had been as a state employee or teacher in this State, to the date of payment. Payment must be made by a single direct payment or annual direct payments to the Participating Local District Retirement Program in accordance with section 18301, subsection 4. [2007, c. 491, §231 (AMD).]

D. The member must have begun membership before January 1, 1976. [1991, c. 558, §2 (NEW).]

E. The member's last 10 years of creditable service before the date of retirement must be as a member of the participating local district. [1991, c. 558, §2 (NEW).]

F. Upon complete payment of the contributions under paragraph C, the member must be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the contributions under paragraph C, the member must be granted service credit on a pro rata basis in accordance with rules adopted by the board. [1991, c. 558, §2 (NEW).]

[ 2007, c. 491, §231 (AMD) .]

1-A. Alternative. In the determination of the retirement benefit under this Part, if service credit for private or parochial school teaching is not allowed under subsection 1 based upon the member not meeting the requirements of subsection 1, paragraph B or D, additional service credit for private or parochial school teaching is allowed for any member who meets the requirements of subsection 1, paragraphs A and E, if the member, before any retirement benefit becomes effective for that member, pays into the Members' Contribution Fund by a single direct payment or annual direct payments to the Participating Local District Retirement Program an amount that, together with regular interest on that amount, is the actuarial equivalent at the effective date of the retirement benefit of the portion of the retirement benefit based on the additional creditable service.

Annual payments must be made in accordance with section 18301, subsection 4.

A. Additional amounts paid under this subsection become a part of the member's accumulated contributions. [1993, c. 387, Pt. A, §19 (NEW).]

B. If any retirement benefit becomes effective before the completion of the payment under this subsection, the member is entitled to service credit for that portion of the additional creditable service that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service. [1993, c. 387, Pt. A, §19 (NEW).]

[ 2007, c. 491, §232 (AMD) .]

2. Other schools and programs. A member who terminates service in the State and teaches under the Volunteers in Service to America Program, the Fulbright Exchange Program or the Peace Corps, foreign or domestic, or teaches children of United States Foreign Corps personnel outside the continental limits of the United States is entitled to service credit for that service under the following conditions.

A. The service credit may not exceed 2 years. [1989, c. 78, §4 (NEW).]

B. The member must return to active service as a member of the Participating Local District Retirement Program within one year of the completion of the teaching outside of the State described in this section. [2007, c. 491, §233 (AMD).]

C. The member must, before any retirement benefit becomes effective for the member, pay into the Members' Contribution Fund, by a single direct payment or annual direct payments to the Participating Local District Retirement Program, an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the member's retirement benefit, of the portion of the member's retirement benefit based on the additional creditable service. Annual payments must be made in accordance with section 18301, subsection 4. [2007, c. 491, §234 (AMD).]

[ 2007, c. 491, §§233, 234 (AMD) .]

SECTION HISTORY

1989, c. 78, §4 (NEW). 1989, c. 700, §A27 (AMD). 1989, c. 710, §§21,22 (AMD). 1991, c. 558, §2 (AMD). 1993, c. 387, §A19 (AMD). 2007, c. 491, §§231-234 (AMD).






Subchapter 5: BENEFITS

Article 1: GENERAL PROVISIONS

5 §18401. Amendment not to cause reduction in benefit

No amendment to this Part may cause any reduction in the amount of benefits which would be due to a member based on creditable service, earnable compensation, employee contributions, pick-up contributions and the provisions of this Part on the date immediately preceding the effective date of the amendment. [1987, c. 739, §§42, 48 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§42,48 (AMD).



5 §18402. Eligibility for benefits

Only members of the Participating Local District Retirement Program or their spouses, surviving spouses, children, dependent children, parents or beneficiaries are eligible to receive benefits from the Participating Local District Retirement Program. [2007, c. 491, §235 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §235 (AMD).



5 §18403. Election of methods of payment

1. Definition. As used in this article, unless the context otherwise indicates, the term "qualifying member" means:

A. A member; or [1985, c. 801, §§ 5, 7 (NEW).]

B. A former member who is receiving a disability retirement benefit. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Election. In order to receive a benefit, a qualifying member must elect to have his service retirement benefit payable under any of the methods in section 18404.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Time and manner of election. A qualifying member must elect a method of payment before the beginning of payment of a service retirement benefit. This election must be by written notice to the executive director stating the date on which he desires to retire.

[ 1987, c. 256, §30 (AMD) .]

4. Change of election. A qualifying member may revoke his election of benefits and may elect another method of payment by giving written notice to the executive director at any time before the first payment of the service retirement benefit.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §30 (AMD).



5 §18404. Methods of payment

Except as provided in subsection 6, payment of a service retirement benefit shall begin on the first day of the month following the month in which the qualifying member becomes eligible to receive payment of the member's service retirement benefit under section 18451 or 18507. A full month's benefit shall be paid to the beneficiary or estate of the recipient for the month in which the member dies. A qualifying member may select payments in one of the following methods. [1989, c. 95, §16 (AMD).]

1. Full benefits. All retirement benefits shall be payable for life in equal monthly installments with no further payment made after the month in which the retiree dies. If a participating local district adopts section 18454, the benefits set forth in section 18454 will be considered full benefits for purposes of this section.

[ 1987, c. 256, §32 (AMD) .]

2. Option 1. The qualifying member may elect to have a reduced retirement benefit payable to himself while alive and at the qualifying member's death to have the excess, if any, of his accumulated contributions at the time of retirement over the portion of the total retirement benefit payments actually made to the qualifying member while alive, which is the actuarial equivalent amount to the accumulated contributions, paid in a lump sum to the beneficiary he has nominated by written designation duly acknowledged and filed with the executive director or, if no one has been nominated as beneficiary, to his estate. No contributions deducted from the compensation of a teacher before July 1, 1947, or required of a teacher for service credit before July 1, 1947, may be included in the accumulated contributions.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Option 2. The qualifying member may elect to have a reduced retirement benefit payable to himself while alive and at the qualifying member's death to have the benefit continued in the same amount for the life of the beneficiary he has nominated by written designation duly acknowledged and filed with the executive director at the time of retirement, if the beneficiary survives the qualifying member.

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Option 3. The qualifying member may elect to have a reduced retirement benefit payable to himself while alive and at the qualifying member's death to have the benefit continued at 1/2 the amount for the life of the beneficiary he has nominated by written designation duly acknowledged and filed with the executive director at the time of retirement, if the beneficiary survives the qualifying member.

[ 1985, c. 801, §§5, 7 (NEW) .]

5. Option 4.

[ 1999, c. 744, §17 (AFF); 1999, c. 744, §12 (RP) .]

5-A. Option 4. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and at the qualifying member's death to have some benefit other than that available under subsection 3 or 4 payable to the beneficiary that the qualifying member has designated, if the beneficiary survives the qualifying member. The total value of the benefit paid to the qualifying member during the qualifying member's life plus the benefit paid after the qualifying member's death is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The method used to determine the benefit must be approved by the board, and the beneficiary must be designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system.

[ 1999, c. 744, §13 (NEW); 1999, c. 744, §17 (AFF) .]

5-B. Option 5. The qualifying member may elect to have a reduced retirement benefit payable in part to the qualifying member and in part to the beneficiary, who must be the sole beneficiary, while both are alive and, at the death of either, to have the higher benefit paid to the survivor for the survivor's life. The total value of the benefit paid to the qualifying member and beneficiary, during the qualifying member's life, plus the benefit to be paid after the death of either is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The method used to determine the benefit must be approved by the board, and the beneficiary must be designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system.

[ 1999, c. 744, §13 (NEW); 1999, c. 744, §17 (AFF) .]

5-C. Option 6. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and, at the qualifying member's death, to have the benefit continued in the same amount for the life of the beneficiary, who must be the sole beneficiary, that the qualifying member has designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system, if the beneficiary survives the qualifying member. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit shall be changed, effective the first day of the month following the date of the beneficiary's death, to be the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member.

[ 1999, c. 744, §13 (NEW); 1999, c. 744, §17 (AFF) .]

5-D. Option 7. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and, at the qualifying member's death, to have the benefit continued at 1/2 that amount for the life of the beneficiary, who must be the sole beneficiary, that the qualifying member has designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system, if the beneficiary survives the qualifying member. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member.

[ 1999, c. 744, §13 (NEW); 1999, c. 744, §17 (AFF) .]

5-E. Option 8. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and at the qualifying member's death to have some benefit other than that available under subsection 3 or 4 payable to the beneficiary, who must be the sole beneficiary, that the member has designated, if the beneficiary survives the qualifying member. The total value of the benefit paid to the qualifying member plus the benefit paid after the qualifying member's death is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to be the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member.

[ 2001, c. 118, §8 (AMD) .]

5-F. Change of beneficiary. If the recipient of a service retirement benefit has elected an optional method of payment under subsection 3, 4, 5, 5-A, 5-B, 5-C, 5-D or 5-E, and has designated someone other than a spouse or ex-spouse as sole beneficiary, the recipient is permitted a one-time change in the designated beneficiary except as provided in paragraph D, but may not change the already elected payment option or the amount of the benefits under that option, by filing a written designation of the new beneficiary, duly notarized, with the executive director on a form provided or specified by the retirement system. The change of beneficiary permitted by this subsection may only be made prior to the death of the prior designated beneficiary.

A. The benefit payable to the recipient and the new beneficiary must be paid under the same payment option. The amount of the recipient's benefit may not change, and the amount of the new beneficiary's benefit must be the same as the amount of the prior beneficiary's benefit. [1999, c. 744, §13 (NEW); 1999, c. 744, §17 (AFF).]

B. The effective date of the designation of the new beneficiary is the date the designation is received by the executive director. As of the first day of the month following the effective date of the designation of the new beneficiary, the prior beneficiary is no longer entitled to any benefit payment and, if concurrent payment under subsection 5-B has been elected, the new beneficiary's benefit must become effective on the same date. [1999, c. 744, §13 (NEW); 1999, c. 744, §17 (AFF).]

C. The new beneficiary's entitlement to benefits ceases on the earlier of:

(1) The date of the new beneficiary's death; or

(2) The date established when the amount of the prior beneficiary's benefit was established, which is the initial commencement date of benefits to the retiree increased by the life expectancy of the prior beneficiary computed in years and months using actuarial equivalence assumptions recommended by the system's actuary.

Payment of benefits to the new beneficiary must cease as of the first day of the month following the earlier of subparagraph (1) or (2). [1999, c. 744, §13 (NEW); 1999, c. 744, §17 (AFF).]

D. A recipient who exercises a one-time option under this subsection may revert back to the original designated beneficiary, who will be treated as the new beneficiary for purposes of paragraphs A to C. [2007, c. 523, §3 (NEW).]

[ 2007, c. 523, §3 (AMD) .]

6. Monthly payment of $10 or less. If the monthly benefit payable to a qualifying member or the beneficiary of a qualifying member is $10 or less, there shall be paid, in lieu of those payments, a lump sum which is the actuarial equivalent, on the date the first monthly payment would otherwise be paid, of the benefit to which the qualifying member or beneficiary is entitled. A beneficiary who receives a lump sum payment under this subsection shall not forfeit any other benefit to which the beneficiary would be entitled if the beneficiary were receiving a monthly benefit payment.

[ 1989, c. 95, §17 (NEW) .]

7. Notice to spouse. A qualifying member who is married on the effective date of retirement, who elects the method of payment under subsection 1, or who elects a method of payment other than that provided under subsection 1 and who designates a beneficiary other than the qualifying member's spouse must notify the spouse that the spouse is not the beneficiary. Proof that the spouse has been notified must be provided:

A. By written certification of the spouse, duly notarized, on a form provided or specified by the retirement system indicating that notice has been received from the qualifying member; or [1999, c. 744, §14 (NEW); 1999, c. 744, §17 (AFF).]

B. When notice has been given but certification by the spouse has not been provided, by written certification of the qualifying member, duly notarized, on a form provided or specified by the retirement system indicating that notice has been given to the spouse. [1999, c. 744, §14 (NEW); 1999, c. 744, §17 (AFF).]

Payment of the qualifying member's service benefit may not commence until certification has been received by the executive director.

[ 1999, c. 744, §14 (NEW); 1999, c. 744, §17 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §§31-33 (AMD). 1989, c. 95, §§16,17 (AMD). 1999, c. 744, §§12-14 (AMD). 1999, c. 744, §17 (AFF). 1999, c. 790, §K2 (AMD). 1999, c. 790, §K5 (AFF). 2001, c. 118, §8 (AMD). 2007, c. 523, §3 (AMD).



5 §18405. Remarriage after retirement

If the recipient of a reduced service retirement benefit under section 18404, subsection 3, 4, 5-A or 5-B remarries after the recipient's spouse dies, the following provisions apply. [1999, c. 744, §15 (AMD); 1999, c. 744, §17 (AFF).]

1. Election of benefit for new spouse. The recipient may elect to have the reduced retirement benefit paid under the same option to the new spouse after the recipient's death instead of continuing the original reduced retirement benefit to the recipient during his lifetime, under the following conditions.

A. The original spouse must have been the sole beneficiary of the reduced retirement benefit under section 18404, subsection 3, 4, 5-A or 5-B; and [2001, c. 118, §9 (AMD).]

B. [1987, c. 612, §8 (RP).]

C. [1987, c. 612, §8 (RP).]

D. The recipient shall have been married to the new spouse for at least 6 months. [1987, c. 612, §9 (NEW).]

[ 2001, c. 118, §9 (AMD) .]

2. Time and manner of election. The recipient may make the election under subsection 1 at any time after the death of the original spouse and remarriage to the new spouse by:

A. Sending a written request to the executive director; and [1985, c. 801, §§5, 7 (NEW).]

B. [1987, c. 612, §10 (RP).]

C. Submitting evidence of the death of the former spouse and date of marriage to the new spouse. [1987, c. 612, §10 (NEW).]

[ 1987, c. 612, §10 (AMD) .]

3. Amount of benefit. The amount of the benefit payable under the option elected shall be the actuarial equivalent, at the date of the beginning of payment of benefits under this section, of the amount of reduced retirement benefits the qualifying member has been receiving.

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Effective date of coverage of new spouse. The effective date of the designation of the new spouse as the recipient's new beneficiary will be the date the request is received or 6 months after the date of remarriage, whichever comes later. The recipient's retirement benefit shall be adjusted on the first day of the month following the effective date of the new designation of beneficiary.

[ 1987, c. 612, §11 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 612, §§7-11 (AMD). 1999, c. 744, §15 (AMD). 1999, c. 744, §17 (AFF). 2001, c. 118, §9 (AMD).



5 §18405-A. Divorce

If the recipient of a reduced service retirement benefit under section 18404, subsection 3, 4, 5-A, 5-B, 5-C, 5-D or 5-E is granted a divorce either after retirement or before a retirement beneficiary is named, the following provisions apply. [2001, c. 118, §10 (AMD).]

1. Election of benefit for different beneficiary. The recipient may elect to have the reduced retirement benefit paid under the same option to a different beneficiary except when the former spouse is named as retirement beneficiary at the time the divorce is granted, in which case the election may be made only under the following conditions:

A. The spouse or former spouse who was originally named as retirement beneficiary must have been the sole beneficiary of the reduced retirement benefit under section 18404, subsection 3, 4, 5-A, 5-B, 5-C, 5-D or 5-E; and [2001, c. 118, §11 (AMD).]

B. The recipient and the spouse or former spouse who was originally named retirement beneficiary must agree to the change of beneficiary. Prior to this agreement, the executive director shall ensure that the spouse or former spouse who was originally named as retirement beneficiary has been counseled by an employee of the retirement system regarding the financial effect of giving up rights as a beneficiary and has signed a statement that the information has been received and understood. [1995, c. 604, §6 (AMD).]

[ 2005, c. 560, §4 (AMD) .]

2. Time and manner of election. The recipient may make the election at any time after the divorce is granted by:

A. Sending a written request to the executive director; and [1991, c. 302, §2 (NEW).]

B. Submitting evidence of the divorce. [1991, c. 302, §2 (NEW).]

[ 1991, c. 302, §2 (NEW) .]

3. Amount of benefit. The amount of the benefit payable under the option elected is the actuarial equivalent, at the date of the beginning of payment of benefits under this section, of the amount of reduced retirement benefit the recipient has been receiving, plus the amount expected to be paid to the original spouse after the recipient's death.

[ 1991, c. 320, §2 (NEW) .]

4. Effective date of coverage of new beneficiary. The effective date of the designation of the recipient's new beneficiary is the date the request is received. The recipient's retirement benefit must be adjusted on the first day of the month following the effective date of the new designation of beneficiary.

[ 1991, c. 320, §2 (NEW) .]

SECTION HISTORY

1991, c. 320, §2 (NEW). 1995, c. 604, §§4-6 (AMD). 1999, c. 744, §16 (AMD). 1999, c. 744, §17 (AFF). 2001, c. 118, §§10,11 (AMD). 2005, c. 560, §4 (AMD).



5 §18406. Liability for payment of benefits

1. Retirement system. The retirement system's liability for payment of benefits is governed as follows.

A. The retirement system is not liable for the payment of any benefits to employees or retirees of any participating local district for which reserves have not been previously created from funds contributed by the participating local district or its employees for those benefits. [1985, c. 801, §§ 5, 7 (NEW).]

B. The retirement system is liable for payment of survivor benefits to beneficiaries of a participating local district member if the participating local district has elected survivor benefits. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Participating local districts. If, when the contributions of a participating local district are computed for any fiscal year in accordance with sections 18302 and 18303, any of the reserve funds of the participating local district are less than the liabilities of the reserve fund, then the amount of the contributions to be paid shall be increased either:

A. By the amount the liabilities exceed the reserve funds; or [1985, c. 801, §§ 5, 7 (NEW).]

B. At the option of the participating local district, by the total amount of benefits payable during the fiscal year from the reserve funds that have a deficit. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18407. Cost-of-living adjustment to retirement benefit

Cost-of-living adjustments to the retirement benefits being paid to retired participating local district employees shall be governed as follows. [1985, c. 801, §§5, 7 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Covered district" means a participating local district that provides coverage under the United States Social Security Act for its employees. [1985, c. 801, §§5, 7 (NEW).]

B. "Noncovered district" means a participating local district that does not provide coverage by the United States Social Security System for its employees. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Noncovered districts. Notwithstanding section 18202 and except as provided in this subsection, subsections 3 to 5 apply to all retired employees of noncovered districts and to beneficiaries of those retired employees.

A. A noncovered district that has withdrawn from participation in the Participating Local District Retirement Program on or before June 30, 1987, under section 18203 is not required to provide cost-of-living adjustments for its retired employees or their beneficiaries. [2007, c. 491, §236 (AMD).]

B. A noncovered district which, on or after September 19, 1985, engages in collective bargaining or has in force a collective bargaining agreement under Title 26, chapter 9-A, with some or all of the district's members is not required by this section to provide cost-of-living adjustments for its retired employees or their beneficiaries. When the district subsequently agrees through the collective bargaining process to provide the cost-of-living adjustment under this section, the adjustment shall apply to all the district's retired employees or their beneficiaries receiving retirement allowances. [1985, c. 801, §§5, 7 (NEW).]

[ 2007, c. 491, §236 (AMD) .]

3. Covered districts. A covered district may provide cost-of-living adjustments for its retired employees or their beneficiaries by application to the board of trustees supplying the necessary information. Upon acceptance of such a plan, the district shall supply a certified copy of its action and a statement of agreement of payment and costs.

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Determination of adjustment for participating local districts not covered by chapter 427. The cost-of-living adjustment is determined as follows.

A. Except as provided in paragraph A-1, whenever there is a percentage increase in the Consumer Price Index from July 1st to June 30th, the board shall automatically make an equal percentage increase in retirement benefits, beginning in September, up to a maximum annual increase of 4%. [2009, c. 473, §5 (AMD).]

A-1. If there is a percentage decrease in the Consumer Price Index from July 1st to June 30th, the board shall set the percentage change at 0% for that September. The adjustment for the following year must be set based on the actuarially compounded Consumer Price Index for both years in a cost-neutral manner. If the Consumer Price Index in the subsequent year or years is not sufficient to allow for the adjustment to be cost-neutral for the 2 years, then the adjustment needed for cost-neutrality must continue to be applied to following years until such time as the cost-neutrality requirement is met. [2009, c. 473, §6 (AMD).]

B. Whenever the annual percentage change in the Consumer Price Index from July 1st to June 30th exceeds 4%, the board shall make whatever adjustments in the retirement benefits are necessary to reflect an annual increase of 4% and shall report that adjustment and the actual increase in the Consumer Price Index to the Legislature by February 1st of the following year. [2013, c. 391, §6 (AMD).]

C. Notwithstanding any other provision of this section, the amount of annual retirement benefit otherwise payable under this Part may not be less than the retired member received on the effective date of his retirement or on July 1, 1977, whichever amount is greater. [1985, c. 801, §§5, 7 (NEW).]

[ 2013, c. 391, §6 (AMD) .]

5. Cost. The board shall determine the costs of the adjustments under this section and shall include those costs in the annual valuation.

[ 1985, c. 801, §§5, 7 (NEW) .]

6. Eligibility. Cost-of-living adjustments under subsection 4 must be applied to the retirement benefits of all retirees who have been retired for at least 6 months before the date that the adjustment becomes payable. Beneficiaries of deceased retirees and members are eligible for the cost-of-living adjustment at the same time the deceased retiree would have become eligible.

[ 2013, c. 391, §7 (AMD) .]

7. Determination of adjustment for participating local districts covered by chapter 427. The cost-of-living adjustment is determined as follows.

A. Prior to July 1, 2014, the determination of cost-of-living adjustments for retirees from participating local districts covered by chapter 427 is governed by subsection 4. [2013, c. 391, §8 (NEW).]

B. Except as provided in paragraph C, whenever there is a percentage increase in the Consumer Price Index from July 1st to June 30th, the board shall automatically make an equal percentage increase in retirement benefits, beginning in September, up to a maximum annual increase of 3%. [2013, c. 391, §8 (NEW).]

C. If there is a percentage decrease in the Consumer Price Index from July 1st to June 30th, the board shall set the percentage change at 0% for that September. The adjustment for the following year must be set based on the actuarially compounded Consumer Price Index for both years in a cost-neutral manner. If the Consumer Price Index in the subsequent year or years is not sufficient to allow for the adjustment to be cost-neutral for the 2 years, the adjustment needed for the cost-neutrality must continue to be applied to following years until such time as the cost-neutrality requirement is met. [2013, c. 391, §8 (NEW).]

D. Whenever the annual percentage change in the Consumer Price Index from July 1st to June 30th exceeds 3%, the board shall make whatever adjustments in the retirement benefits are necessary to reflect an annual increase of 3% and shall report that adjustment and the actual increase in the Consumer Price Index to the Legislature by February 1st of the following year. [2013, c. 391, §8 (NEW).]

E. Notwithstanding any other provision of this section, the amount of annual retirement benefit otherwise payable under this Part may not be less than the retired member received on the effective date of retirement or on July 1, 1977, whichever amount is greater. [2013, c. 588, Pt. E, §3 (AMD).]

[ 2013, c. 588, Pt. E, §3 (AMD) .]

8. Eligibility. Cost-of-living adjustments under subsection 7 must be applied to the retirement benefits of retirees as follows.

A. For retirees who retire prior to September 1, 2015, a cost-of-living adjustment is applied if the retiree has been retired for at least 6 months before the date that the adjustment becomes payable. [2013, c. 391, §8 (NEW).]

B. For retirees who retire on or after September 1, 2015, a cost-of-living adjustment is applied if the retiree has been retired for at least 12 months before the date that the adjustment becomes payable. [2013, c. 391, §8 (NEW).]

C. A beneficiary of a deceased retiree or member is eligible for the cost-of-living adjustment at the same time the deceased retiree or member would have become eligible. [2013, c. 391, §8 (NEW).]

[ 2013, c. 391, §8 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1993, c. 595, §10 (AMD). 2007, c. 249, §30 (AMD). 2007, c. 491, §236 (AMD). 2009, c. 433, §§5, 6 (AMD). 2009, c. 473, §§5, 6 (AMD). 2013, c. 391, §§6-8 (AMD). 2013, c. 588, Pt. E, §3 (AMD).



5 §18408. Payment of benefits when a district disbands or dissolves

If the membership of the employees of a participating local district ceases under section 18255, the funds that have been established under the Participating Local District Retirement Program for that district must be used to provide benefits for members or beneficiaries at the date of the cessation of membership. [2007, c. 491, §237 (AMD).]

1. Allocation. The amount of the funds that have been established under the Participating Local District Retirement Program for the district at the date of the cessation of membership must be allocated by the board in an equitable manner to provide benefits for the members or beneficiaries:

A. In accordance with this Part as in effect at the date of the cessation; and [1985, c. 801, §§ 5, 7 (NEW).]

B. Based upon years of creditable service, average final compensation and accumulated contributions as of the date of the cessation, in the following order of priority:

(1) For the benefit of members to the extent of the then value of their accumulated contributions in the Members' Contribution Fund;

(2) If any funds remain after allocation under subparagraph (1), then for the benefit of beneficiaries then receiving payment of benefits after cessation of payments to those beneficiaries, in proportion to the then actuarial value of their respective benefits, but not to exceed the amount of those values;

(3) If any funds remain after allocation under subparagraph (2), then for the benefit of members with at least 10 years of creditable service who are not then receiving benefit payments, to the extent of the actuarial value of their retirement allowances not provided by their accumulated contributions, allocating the funds on the basis of the oldest ages first; and

(4) If any funds remain after allocation under subparagraph (3), then for the benefit of members in service with the district on the date of the cessation with less than 10 years of creditable service, who are not then receiving benefit payments, to the extent of the actuarial value of their retirement allowances not provided by their accumulated contributions, allocating the funds on the basis of the oldest ages first. [1985, c. 801, §§ 5, 7 (NEW).]

[ 2007, c. 491, §238 (AMD) .]

2. Manner of payment. The allocation of the funds under subsection 1, as decided by the board, may be carried out through the continuance of the benefit payments or the funds may be distributed in one lump sum to the persons entitled to the benefits under subsection 1.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Right to benefits. No member may be deprived of his right to any benefits under this section solely because he later terminates employment with the participating local district before his service retirement date.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §§237, 238 (AMD).



5 §18409. Payment from certain funds

All benefits payable under this chapter must be paid from the Retirement Allowance Fund, except those payable from the Members' Contribution Fund or as specifically provided in this chapter. [2007, c. 249, §31 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 249, §31 (AMD).



5 §18410. Incorrect records

If any error in any record of the retirement system results in a member or beneficiary receiving more or less from the system than he would have been entitled to receive had the record been correct, payments shall, as far as practicable, be adjusted so that the actuarial equivalent of the benefit to which he was correctly entitled is paid. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18411. Earnable compensation continued

For purposes of determining benefits under this chapter, the earnable compensation of a member retired with a disability retirement allowance under article 3 is assumed to be continued after his date of termination of service: [1985, c. 801, §§ 5, 7 (NEW).]

1. Rate. At the same rate as received immediately before the date of termination of service; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Percentage adjustments. Subject to the same percentage adjustments, if any, that may apply to the amount of retirement allowance of the beneficiary under section 18407.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18412. Limitation on benefits

Benefits are limited as follows: [1987, c. 256, §34 (NEW).]

1. One benefit only. A beneficiary may select only one benefit, regardless of how many benefits he qualifies for; and

[ 1987, c. 256, §34 (NEW) .]

2. Election final. Except as provided in section 18403, subsection 4, and section 18553, subsection 8, if a beneficiary elects a benefit after receiving reasonable notification of available options from the retirement system, the beneficiary's election of a benefit is final and may not be changed or revoked at a later date.

[ 1991, c. 548, Pt. A, §3 (AMD) .]

SECTION HISTORY

1987, c. 256, §34 (NEW). 1991, c. 548, §A3 (AMD).



5 §18413. Election to reduce or discontinue benefits

Any retiree or member who is retired or will retire may elect to reduce or discontinue receiving any benefit upon written request, duly certified and acknowledged, to the executive director. [1993, c. 387, Pt. A, §20 (NEW).]

SECTION HISTORY

1993, c. 387, §A20 (NEW).






Article 2: SERVICE RETIREMENT BENEFITS

5 §18451. Qualification for benefits for members not covered under chapter 427

Qualification for service retirement benefits for a member not covered under chapter 427 is governed by subsection 1, 2 or 3, unless the requirements of section 18453 are satisfied, in which case one or more of the subsections of section 18453 governs. [2013, c. 391, §9 (AMD).]

1. Member in service. A member who is in service when reaching 60 years of age, or is in service after reaching 60 years of age, qualifies for a service retirement benefit if the member:

A. Retires upon or after reaching 60 years of age and has been in service for a minimum of one year immediately before retirement; [1999, c. 756, §16 (AMD).]

B. [1999, c. 756, §17 (RP).]

C. [1987, c. 256, §36 (RP).]

D. Except as provided in paragraph E, has at least 10 years of creditable service, which, for the purpose of determining completion of the 10-year requirement, may include creditable service as a member of the Legislative Retirement Program; or [2007, c. 491, §239 (AMD).]

E. Has at least 5 years of creditable service, which, for the purposes of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program, and:

(1) Was in service on October 1, 1999;

(2) Had left prior to October 1, 1999 with or without withdrawing contributions and on or after October 1, 1999 returned to service; or

(3) Was first in service on or after October 1, 1999. [2007, c. 491, §240 (AMD).]

[ 2007, c. 491, §§239, 240 (AMD) .]

2. Member not in service. A member who is not in service when reaching 60 years of age qualifies for a service retirement benefit if the member:

A. Retires upon or after reaching 60 years of age and, except as provided in paragraph D, has at least 10 years of creditable service, which, for the purpose of determining completion of the 10-year requirement, may include creditable service as a member of the Legislative Retirement Program; or [2007, c. 491, §241 (AMD).]

B. [1999, c. 756, §20 (RP).]

C. [1987, c. 256, §37 (RP).]

D. Has at least 5 years of creditable service, which, for the purposes of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program, and:

(1) Was in service on October 1, 1999;

(2) Had left service prior to October 1, 1999 with or without withdrawing contributions and on or after October 1, 1999 returned to service; or

(3) Was first in service on or after October 1, 1999. [2007, c. 491, §242 (AMD).]

[ 2007, c. 491, §§241, 242 (AMD) .]

3. Member with creditable service of 25 years or more. A member, whether or not in service at retirement, who has completed 25 or more years of creditable service qualifies for a service retirement benefit if the member retires at any time after completing 25 years of service, which may include, for the purpose of meeting eligibility requirements, creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8.

A. [1987, c. 256, §38 (RP).]

B. [1987, c. 256, §38 (RP).]

[ 2007, c. 491, §243 (AMD) .]

3-A. Five-year minimum creditable service requirement for eligibility to receive service retirement benefit at applicable age; applicability. The minimum requirement of 5 years of creditable service for eligibility to receive service retirement benefits under subsection 1, paragraph E or subsection 2, paragraph D applies only to:

A. A member who is in service on October 1, 1999; [1999, c. 756, §23 (NEW).]

B. Upon return to service, a member who had left service prior to October 1, 1999 with or without withdrawing that member's contributions and on or after October 1, 1999 returned to service; or [1999, c. 756, §23 (NEW).]

C. A member who was first in service on or after October 1, 1999. [1999, c. 756, §23 (NEW).]

For those members to whom the 5-year minimum creditable service requirement does not apply, the 10-year minimum creditable service requirement for eligibility to receive service retirement benefits remains in effect on and after October 1, 1999.

[ 1999, c. 756, §23 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §§35-38 (AMD). 1987, c. 402, §A74 (AMD). 1989, c. 78, §§5,6 (AMD). 1999, c. 756, §§16-23 (AMD). 2007, c. 491, §§239-243 (AMD). 2013, c. 391, §9 (AMD).



5 §18451-A. Qualification for benefits for members covered under chapter 427

Qualification for service retirement benefits for a member covered under chapter 427 is governed by subsection 1 or 2, unless the requirements of a special plan, as established by the board by rule, have been met. [2013, c. 391, §10 (NEW).]

1. Members prior to July 1, 2014. Qualification for a service retirement benefit for a member covered under chapter 427 who was a member of a plan provided under chapter 427 prior to July 1, 2014 is governed by section 18451.

[ 2013, c. 391, §10 (NEW) .]

2. Members after June 30, 2014. Qualification for a service retirement benefit for a member who is first covered under chapter 427 after June 30, 2014 is governed as follows.

A. A member who is in service when reaching 65 years of age, or is in service after reaching 65 years of age, qualifies for a service retirement benefit if the member:

(1) Retires upon or after reaching 65 years of age and has been in service for a minimum of one year immediately before retirement; or

(2) Has at least 5 years of creditable service, which, for the purposes of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program. [2013, c. 588, Pt. E, §4 (AMD).]

B. A member who is not in service when reaching 65 years of age qualifies for a service retirement benefit if the member:

(1) Retires upon or after reaching 65 years of age; and

(2) Has at least 5 years of creditable service, which, for the purposes of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program. [2013, c. 391, §10 (NEW).]

C. A member, whether or not in service at retirement, who has completed 25 or more years of creditable service qualifies for a service retirement benefit if the member retires at any time after completing 25 years of service, which may include, for the purpose of meeting eligibility requirements, creditable service as a member of the Legislative Retirement Program. [2013, c. 391, §10 (NEW).]

[ 2013, c. 588, Pt. E, §4 (AMD) .]

SECTION HISTORY

2013, c. 391, §10 (NEW). 2013, c. 588, Pt. E, §4 (AMD).



5 §18452. Computation of benefit

1. Member in service. The total amount of the service retirement benefit for members qualified under section 18451, subsection 1, equals:

A. 1/50 of the member's average final compensation multiplied by the number of years of his membership service; and [1985, c. 801, §§5, 7 (NEW).]

B. If the member has prior service, 1/50 of his average final compensation multiplied by the number of years of prior service provided, that the number of years of prior service used in this computation may not exceed 25 years unless the participating local district has made the election provided under section 18352, subsection 2. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Member not in service. The amount of the service retirement benefit for members qualified under section 18451, subsection 2, shall be computed in accordance with subsection 1.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Member with creditable service of 25 years or more. The amount of the service retirement benefit for members qualified under section 18451, subsection 3 is computed in accordance with subsection 1, except that:

A. The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at 60 years of age bears to the life annuity due at the age of retirement. [2013, c. 391, §11 (AMD).]

B. For the purpose of making the computation under paragraph A, the board-approved tables of annuities in effect at the date of the member's retirement is used. [2013, c. 391, §11 (AMD).]

The amount of the service retirement benefit for members qualified under section 18451-A, subsection 2, paragraph C is computed in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the member's age precedes 65 years of age.

[ 2013, c. 391, §11 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2013, c. 391, §11 (AMD).



5 §18453. Special retirement benefits

A participating local district may, by filing with the board a duly certified copy of its action, provide, in lieu of any other retirement benefit in this Part, special retirement benefit plans in this section. If a member retires after becoming qualified to retire under section 18451 or 18451-A, the member's retirement benefit must be computed in accordance with section 18452, if that amount is greater than the amount computed under this section. [2013, c. 391, §12 (AMD).]

1. Employee Special Plan #1. A retirement benefit equal to 1/2 average final compensation for members who have reached 60 years of age and who have at least 30 years of creditable service.

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Employee Special Plan #2. A retirement benefit to police officers, firefighters, sheriffs, full-time deputy sheriffs, county corrections employees, emergency medical services persons as defined in Title 32, section 83, subsection 12, including but not limited to first responders, emergency medical technicians, advanced emergency medical technicians and paramedics, or any other participating local district employees who have completed 20 to 25 years of creditable service, the number of years to be selected by the participating local district. For the purposes of this subsection, "county corrections employees" means employees of the county who are employed at a county jail and whose duties include contact with prisoners or juvenile detainees. The benefits must be computed as follows:

A. Except as provided in paragraph B, 1/2 of the member's average final compensation; or [2001, c. 368, §1 (AMD).]

B. If the member's benefit would be greater, the part of the service retirement benefit based upon membership service before July 1, 1977, is determined, on a pro rata basis, on the member's current annual salary on the date of retirement or current final compensation, whichever is greater, and the part of the service retirement benefit based upon membership service after June 30, 1977, is determined in accordance with paragraph A. [1993, c. 387, Pt. A, §21 (AMD).]

[ 2013, c. 602, Pt. B, §2 (AMD) .]

3. Firefighter and Emergency Medical Services Person Special Plan #1. A retirement benefit equal to 1/2 of the member's average final compensation to a firefighter, including the chief of a fire department, and an emergency medical services person as defined in Title 32, section 83, subsection 12, including but not limited to a first responder, emergency medical technician, advanced emergency medical technician and paramedic, who has completed at least 25 years of creditable service in that capacity and who retires upon or after reaching age 55.

[ 2013, c. 602, Pt. B, §3 (AMD) .]

4. Firefighter and Emergency Medical Services Person Special Plan #2. A retirement benefit to a firefighter, including the chief of a fire department, and an emergency medical services person as defined in Title 32, section 83, subsection 12, including but not limited to a first responder, emergency medical technician, advanced emergency medical technician and paramedic, who has completed at least 25 years of creditable service in that capacity and who retires upon or after reaching age 55. The benefits shall be computed as follows:

A. Except as provided in paragraph B, 2/3 of the member's average final compensation; or [2013, c. 602, Pt. B, §4 (AMD).]

B. If the member's benefit would be greater, the part of the service retirement benefit based upon membership service before July 1, 1977, is determined, on a pro rata basis, on the member's current final compensation and the part of the service retirement benefit based upon membership service after June 30, 1977, is determined in accordance with paragraph A. [1993, c. 387, Pt. A, §22 (AMD).]

[ 2013, c. 602, Pt. B, §4 (AMD) .]

5. Firefighter and Emergency Medical Services Person Special Plan #3. A retirement benefit to a firefighter, including the chief of a fire department, and an emergency medical services person as defined in Title 32, section 83, subsection 12, including but not limited to a first responder, emergency medical technician, advanced emergency medical technician and paramedic, who has completed 20 to 25 years of creditable service in that capacity, the number of years to be selected by the participating local district and who retires at any age. The benefits shall be computed as follows:

A. Except as provided under paragraph B, 2/3 of the member's average final compensation; or [2013, c. 602, Pt. B, §5 (AMD).]

B. If the member's benefit would be greater, the part of the service retirement benefit based upon membership service before July 1, 1977, is determined, on a pro rata basis, on the member's current final compensation and the part of the service retirement benefit based upon membership service after June 30, 1977, is determined in accordance with paragraph A. [1993, c. 387, Pt. A, §23 (AMD).]

[ 2013, c. 602, Pt. B, §5 (AMD) .]

6. Police Officer Special Plan #1. A retirement benefit equal to 1/2 of his average final compensation to a police officer, including the chief of a police department, who has completed at least 25 years of creditable service in that capacity and who retires upon or after reaching age 55.

[ 1985, c. 801, §§5, 7 (NEW) .]

7. Police Officer Special Plan #2. A retirement benefit to a police officer, including the chief of a police department, who has completed at least 25 years of creditable service in that capacity and who retires upon or after reaching age 55. The benefits shall be computed as follows:

A. Except as provided under paragraph B, 2/3 of his average final compensation; or [1985, c. 801, §§5, 7 (NEW).]

B. If the member's benefit would be greater, the part of the service retirement benefit based upon membership service before July 1, 1977, is determined, on a pro rata basis, on the member's current final compensation and the part of the service retirement benefit based upon membership service after June 30, 1977, is determined in accordance with paragraph A. [1993, c. 387, Pt. A, §24 (AMD).]

[ 1993, c. 387, Pt. A, §24 (AMD) .]

8. Police Officer and County Corrections Employee Special Plan #3. A retirement benefit equal to 2/3 of average final compensation to a police officer, including the chief of a police department, or county corrections employee who has completed 20 to 25 years of creditable service in that capacity, the number of years to be selected by the participating local district and who retires at any age. For the purposes of this subsection, "county corrections employee" means an employee of a county who is employed at a county jail and whose duties include contact with prisoners or juvenile detainees. The benefits must be computed as follows:

A. Except as provided under paragraph B, 2/3 of the member's average final compensation; or [2001, c. 368, §2 (AMD).]

B. If the member's benefit would be greater, the part of the service retirement benefit based upon membership service before July 1, 1977, is determined, on a pro rata basis, on the member's current final compensation and the part of the service retirement benefit based upon membership service after June 30, 1977, is determined in accordance with paragraph A. [1993, c. 387, Pt. A, §25 (AMD).]

[ 2001, c. 368, §2 (AMD) .]

9. Sheriff, Deputy Sheriff and other county corrections employee special plan. A retirement benefit equal to 1/2 of the average final compensation to a sheriff, deputy sheriff or county corrections employee who has completed at least 25 years of creditable service in that capacity and who retires upon or after reaching age 55. For the purposes of this subsection, "county corrections employee" means an employee of a county who is employed at a county jail and whose duties include contact with prisoners or juvenile detainees.

[ 2001, c. 368, §3 (AMD) .]

10. Additional Benefits #1. An additional retirement benefit for all employees qualifying under subsections 1 to 9 of 2% of average final compensation for each year of membership service not included in the age and service conditions for retirement under those subsections.

[ 1987, c. 256, §39 (AMD) .]

11. Additional Benefits #2. An additional retirement benefit for any class of employees qualifying under subsections 1 to 9 of 2% of average final compensation for each year of membership service in the qualifying employment served after completion of the age and service conditions under those subsections and after the effective date of the action by the participating local district.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §39 (AMD). 1993, c. 387, §§A21-25 (AMD). 2001, c. 368, §§1-3 (AMD). 2013, c. 391, §12 (AMD). 2013, c. 602, Pt. B, §§2-5 (AMD).



5 §18454. Spouse option; no reduction

A participating local district may, by filing with the board a duly certified copy of its action, provide for all of its employees, in lieu of the benefit provided by section 18404, subsection 1, a benefit in accordance with the following terms and conditions. [1989, c. 78, §7 (RPR).]

1. Limitation on beneficiary. Beneficiaries eligible to receive the benefit under this section are limited to a surviving spouse or a dependent child or children.

A. [1989, c. 78, §7 (RP).]

B. [1989, c. 78, §7 (RP).]

C. [1989, c. 78, §7 (RP).]

[ 1989, c. 78, §7 (RPR) .]

2. Payment to retiree. A retirement benefit based upon section 18404, subsection 1, shall be paid to the retiree during the retiree's lifetime. Upon the death of the retiree, 1/2 of the amount being paid to the retiree shall be paid to the beneficiary the retiree has nominated by written designation duly acknowledged and filed with the executive director at the time of retirement, if the beneficiary survives the retiree.

[ 1989, c. 78, §7 (RPR) .]

3. Surviving spouse. If the designated beneficiary is a surviving spouse, the benefit shall continue during the lifetime of the beneficiary.

[ 1989, c. 78, §7 (RPR) .]

4. Dependent child or children. If the designated beneficiary is a dependent child or dependent children, the benefit shall be paid to the dependent child, or if 2 or more dependent children are designated beneficiaries, the benefit shall be divided equally among them. When a dependent child ceases to meet the definition of dependent child, the benefit shall be divided among the remaining dependent children or paid to the remaining dependent child. Payment of the benefit shall continue until the remaining dependent child dies or ceases to meet the definition of "dependent child" under section 17001, subsection 12.

[ 1989, c. 78, §7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 78, §7 (RPR).



5 §18455. Law governing benefit determination

1. Termination on or after January 1, 1976. If a member's final termination of service occurred on or after January 1, 1976, the retirement system law in effect on the date of termination shall govern the member's service retirement benefit.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Termination before January 1, 1976. If a member's final termination of service occurred before January 1, 1976, the retirement system law in effect on January 1, 1976, shall govern the member's service retirement benefit.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18456. Minimum benefit

Any member who has 10 or more years of creditable service at retirement is entitled to a minimum service retirement benefit of $100 a month. Any former participating local district employee who had 10 or more years of creditable service and who is receiving a retirement allowance, including adjustments provided by section 18407, which is less than $100 a month, shall have his retirement benefit increased to $100 a month the first day of the month following adoption of this section by the participating local district. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18457. Restoration to service (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§43,48 (AMD). 2001, c. 699, §4 (RP).



5 §18458. Recomputation of benefit

When a participating local district adopts the benefits provided by the Public Laws of 1973, chapter 542, benefits for former employees receiving a retirement benefit shall be recomputed as follows. [1985, c. 801, §§ 5, 7 (NEW).]

1. 1/50 basis. Each person receiving a service retirement benefit is entitled to a recomputation of benefits based upon the change in formula to a 1/50 basis.

A. The amount resulting from the recomputation, not including retirement benefit adjustments granted under section 18407, shall be paid to the retirement benefit recipient effective the first day of the month following the effective date of adoption of these benefits by the participating local district. [1985, c. 801, §§ 5, 7 (NEW).]

B. Adjustments granted under section 18407 may not be changed by a recomputation of benefits under this section. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Three-year average basis. Each person who is receiving a service retirement benefit which had been computed on the basis of a 5-year average highest compensation is entitled to a recomputation of benefits based on a 3-year average highest compensation.

A. If the recomputed benefit represents less than a 2% increase on the basic retirement benefit, not including amounts accrued under section 18407, the recomputed benefit will not be paid. [1985, c. 801, §§ 5, 7 (NEW).]

B. If the recomputed benefit represents more than a 2% increase on the basic retirement benefit, the retirement system shall pay the recomputed benefits, effective the first day of the month following the effective date of adoption of these benefits by the participating local district. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18459. Interchangeable benefits for law enforcement officers

Any service retirement benefits earned by a law enforcement officer under this article which are substantially similar or equal are interchangeable. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18460. Discontinuation and substitution of benefits

A participating local district electing retirement programs under section 18453, subsections 1 to 9, may, by filing with the board a duly certified copy of its action: [1985, c. 801, §§ 5, 7 (NEW).]

1. Discontinue benefits. Discontinue any benefit under any of those subsections to any person qualifying for the benefit who was hired after the effective date of the district's action; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Substitution of benefits. Substitute for the discontinued benefit any other benefit provided in this Part.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18461. Collective bargaining rights

Nothing in section 18453, subsections 1 to 9, may be construed to affect in any way the rights of public employees to engage in collective bargaining for terms and conditions of employment. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18462. Transfer from special plan

A participating local district may provide, by filing with the board a duly certified copy of its action, an additional benefit for employees under special plans who transfer to positions not under special plans. The benefits under subsection 2, paragraph A are not applicable to employees of participating local districts which have not adopted the provisions of section 18453, subsection 10 or 11. [RR 2001, c. 2, Pt. A, §12 (COR).]

1. Special plan defined. As used in this section, unless the context otherwise indicates, "special plan" means any of the retirement programs in section 18453, subsections 2 to 9.

[ 1989, c. 79, §3 (NEW) .]

2. Additional creditable service. Additional creditable service is earned by a former participant in a special plan as follows.

A. A member who has completed the service requirements for retirement under a special plan may transfer to a position not under a special plan and earn service credit for additional service retirement benefits.

(1) The part of a member's service retirement benefit based upon membership service before being transferred shall be computed according to the formula for computing benefits under the special plan that the member was under previously.

(2) The part of the member's benefit based upon membership service after being transferred shall be computed in accordance with section 18452, subsection 1. [1989, c. 79, §3 (NEW).]

B. [2001, c. 699, §5 (RP).]

C. A member who has not completed the service requirements for retirement under a special plan may transfer to a position not under a special plan and shall receive service retirement benefits as follows.

(1) If the benefit is greater, the part of the member's service retirement benefit based upon membership service before being transferred shall be computed according to the formula for computing benefits under the special plan that the member was under previously.

(2) The part of the member's benefit based upon membership service after being transferred shall be computed in accordance with section 18452, subsection 1. [1989, c. 79, §3 (NEW).]

D. A member who has not completed the service requirements for retirement under a special plan, on becoming disabled as defined in section 18501, and on becoming reemployed in a position not under a special plan must on retirement receive retirement benefits as follows.

(1) The part of the member's service retirement based on membership service before becoming disabled must be computed according to the formula for computing benefits under the member's previous special plan.

(2) The part of the member's service retirement based on membership service after becoming reemployed in a position not under a special plan must be computed according to the formula for computing benefits under the member's previous special plan.

(3) If the member is found to be no longer disabled, as defined in section 18501, the member may:

(a) Return to a position under the member's previous special plan; or

(b) Remain in the position that is not under a special plan and have the part of the member's service retirement benefit based on post-disability service computed in accordance with section 18452, subsection 1.

(4) The executive director may require that a member subject to this paragraph undergo medical examinations or tests once each year to determine the member's disability in accordance with section 18503.

(a) If the member refuses to submit to the examination or tests under this subparagraph, the member's retirement benefit must be based on section 17852, subsection 1, until the member withdraws the refusal.

(b) If the member's refusal under division (a) continues for one year, all the member's rights to any further benefits under this paragraph cease. [RR 2011, c. 2, §4 (COR).]

[ RR 2011, c. 2, §4 (COR) .]

3. Reduction of benefits. Upon retirement before reaching normal retirement age, the service retirement benefit of a member who transferred or who was restored to service subject to subsection 2 must be reduced as follows.

A. If the member transferred under the provisions of subsection 2, paragraph A, the portion of the retirement benefit based upon creditable service earned after being transferred must be reduced in accordance with section 18452, subsection 3. [2013, c. 391, §13 (AMD).]

B. [2001, c. 699, §6 (RP).]

C. If the member was transferred subject to subsection 2, paragraph C, the retirement benefit must be reduced in accordance with section 18452, subsection 3. [2013, c. 391, §13 (AMD).]

D. If the member was transferred subject to subsection 2, paragraph D, and:

(1) If the member completes the service or service and age requirements for retirement under the special plan the member was under previously, the retirement benefit may not be reduced; or

(2) If the member does not complete the service or service and age requirements for retirement under the special plan the member was under previously, the retirement benefit must be reduced in accordance with section 18452, subsection 3. [2013, c. 391, §13 (AMD).]

[ 2013, c. 391, §13 (AMD) .]

4. Computation of benefit. The computation of the retirement benefit shall be based upon the member's average final compensation, as defined in section 17001, subsection 4.

[ 1989, c. 79, §3 (NEW) .]

SECTION HISTORY

1989, c. 79, §3 (NEW). RR 2001, c. 2, §A12 (COR). 2001, c. 699, §§5,6 (AMD). RR 2011, c. 2, §4 (COR). 2013, c. 391, §13 (AMD).






Article 3: DISABILITY RETIREMENT BENEFITS

5 §18501. Definition

As used in this article, unless the context otherwise indicates, "disabled" means mentally or physically incapacitated: [1985, c. 801, §§ 5, 7 (NEW).]

1. Permanent. To the extent that it is impossible to perform the duties of his employment position and the incapacity can be expected to be permanent; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Revealed by examination. Such that the incapacity will be revealed by medical examination or tests conducted in accordance with section 18503.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18501-A. Applicability

This article applies to all disabilities for which written applications are received by the executive director before October 1, 1989. All disabilities for which written applications are received by the executive director after September 30, 1989, are subject to article 3-A. [1989, c. 409, §§10, 12 (NEW).]

SECTION HISTORY

1989, c. 409, §§10,12 (NEW).



5 §18502. Application

1. Written application. In order to receive a benefit under this article, the person must apply in writing to the executive director in the format specified by the executive director.

A. The executive director shall obtain medical consultation on each applicant for disability retirement benefits in accordance with related rules established by the board, which must include provisions indicating when a case must be reviewed by a medical board and when alternative means of medical consultation are acceptable. Rules adopted pursuant to this paragraph are routine technical rules as defined in chapter 375, subchapter II-A. Whether provided by the medical board or by an alternative means, medical consultation obtained by the executive director must be objective and be provided by a physician or physicians qualified to review the case by specialty or experience and to whom the applicant is not known. [1995, c. 643, §17 (NEW).]

[ 1995, c. 643, §17 (AMD) .]

2. Approval. The written application must be approved by the executive director.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1995, c. 643, §17 (AMD).



5 §18503. Examination or tests

The examination or tests to determine whether a member is disabled under section 18501 are governed as follows. [1985, c. 801, §§ 5, 7 (NEW).]

1. Agreed upon physician. The examination or tests shall be conducted by a qualified physician mutually agreed upon by the executive director and member claiming to be disabled.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Agreed upon place. The examination or tests shall be conducted at a place mutually agreed upon by the executive director and member claiming to be disabled.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Costs. The costs incurred under subsections 1 and 2 shall be paid by the retirement system.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18504. Qualification for benefit

1. Qualification. Except as provided in subsection 2, a member qualifies for a disability retirement benefit if the member becomes disabled while in service and, for a member who by election remains covered under this section as written prior to its amendment by Public Law 1991, chapter 887, section 12, before normal retirement age.

A. [1991, c. 887, §12 (RP).]

B. [1991, c. 887, §12 (RP).]

[ 1997, c. 384, §10 (AMD) .]

2. Exception. A member with fewer than 5 years of continuous creditable service preceding that member's last date of service is not eligible for a disability retirement benefit if the disability is the result of a physical or mental condition that existed before the member's membership in a retirement program of the Maine Public Employees Retirement System, unless the disability is a result of, or has been substantially aggravated by, an injury or accident received in the line of duty but from events or circumstances not usually encountered within the scope of the member's employment.

[ 2009, c. 322, §9 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 434, §3 (AMD). 1991, c. 887, §12 (AMD). 1997, c. 384, §10 (AMD). 2007, c. 491, §244 (AMD). 2009, c. 322, §9 (AMD).



5 §18505. Computation of benefit

When a member qualified under section 18504 retires, the member is entitled to receive a disability retirement benefit equal to 59% of the member's average final compensation. The 59% level must be reviewed for cost-neutral comparability as a part of the actuarial investigation provided under section 17107, subsection 2, paragraph E, beginning with the investigation made January 1, 1997 and every 6 years thereafter. The review that takes place every 6 years must compare actual experience under the disability plans with actuarial assumptions regarding election and costs of benefits under the new options elected and identify possible options for compliance with the federal Older Workers Benefit Protection Act that protect benefits for employees without additional cost to the State and participating local districts. [1995, c. 643, §18 (AMD).]

A member who by election remains covered, as to qualification for benefits, under section 18504 as written prior to its amendment by Public Law 1991, chapter 887, section 12, qualifies for a disability retirement benefit on meeting the requirements of section 18504, subsection 1, paragraphs C and D. When a member so qualified retires after approval for disability retirement by the executive director in accordance with this Article, the member is entitled to receive a disability retirement benefit equal to 66 2/3% of the member's average final compensation. [1997, c. 384, §11 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 887, §13 (AMD). 1993, c. 595, §11 (AMD). 1995, c. 643, §18 (AMD). 1997, c. 384, §11 (AMD).



5 §18506. Reduction in amount of benefit

1. Excess compensation. If the compensation received from engaging in any gainful occupation by a beneficiary of a disability retirement benefit exceeds $20,000 in calendar year 2000 or in any subsequent calendar year exceeds that amount cumulatively increased by the same percentage adjustments granted under section 18407:

A. The excess must be deducted from the disability or service retirement benefits during the next calendar year, the deductions to be prorated on a monthly basis in an equitable manner prescribed by the board over the year or part of the year for which the benefits are received; and [2001, c. 443, §3 (AMD); 2001, c. 443, §7 (AFF).]

B. The beneficiary shall reimburse the retirement system for any excess payments not deducted under paragraph A. [1985, c. 801, §§5, 7 (NEW).]

[ 2013, c. 391, §14 (AMD) .]

2. Disability payments under other laws. The reduction of disability retirement benefits because of disability benefits received under other laws is governed as follows.

A. The amount of any disability retirement benefit payable under this article must be reduced by any amount received by the beneficiary for the same disability under either or both of the following:

(1) The workers' compensation or similar law, except amounts that may be paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3; or

(2) The United States Social Security Act, if the employment for which creditable service with the employer is allowed was also covered under that Act at the date of disability retirement. [1993, c. 680, Pt. A, §17 (AMD).]

B. Disability retirement benefits shall be calculated as follows:

(1) The initial disability retirement benefit shall be reduced if necessary so that the benefit plus any benefits under paragraph A do not exceed 80% of the beneficiary's average final compensation;

(2) Subsequent cost-of-living adjustments applied to any benefit listed under paragraph A shall be excluded from the calculations under subparagraph (1);

(3) Adjustments under section 18407 shall be applied to that portion of disability retirement benefits calculated under subparagraph (1); and

(4) If a beneficiary receives a benefit under paragraph C, the 80% limit under subparagraph (1) shall not include adjustments under section 18407. [1987, c. 458, §2 (RPR).]

C. The disability retirement benefit may not be reduced below the amount of the retirement benefit which is the actuarial equivalent of the member's accumulated contributions at the time of his retirement. [1985, c. 801, §§5, 7 (NEW).]

D. Lump-sum settlements of benefits that would reduce the disability retirement benefit under this subsection must be prorated on a monthly basis in an equitable manner prescribed by the board.

(1) These prorated lump-sum settlements may not include any part of the lump-sum settlement attributable to vocational rehabilitation, attorneys' fees, physicians, nurses, hospital, medical, surgical or related fees or charges or any amount paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3.

(2) These prorated lump-sum settlements must reduce the disability retirement benefit in the same manner and amount as monthly benefits under this subsection. [1993, c. 680, Pt. A, §18 (AMD).]

E. Any dispute about amounts paid or payable under workers' compensation or about the amount of the lump-sum settlement and its attributions must be determined, on petition, by a single member of the Workers' Compensation Board, in accordance with Title 39-A. These determinations may be appealed under Title 39-A, section 322. [1991, c. 885, Pt. E, §14 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

[ 1993, c. 680, Pt. A, §§17, 18 (AMD) .]

3. Restoration to service. If any recipient of a disability retirement benefit is restored to service, and if the total of the recipient's monthly retirement benefit for any year and the recipient's total earnable compensation for that year exceed the recipient's average final compensation at retirement, increased by the same percentage adjustments as have been received under section 18407, the excess must be deducted from the disability retirement benefit payments during the next calendar year.

A. The deductions must be prorated on a monthly basis over the year or part of the year for which benefits are received in an equitable manner prescribed by the board. [2007, c. 491, §245 (AMD).]

B. The recipient of the disability retirement benefit shall reimburse the retirement system for any excess payments not deducted under this section. [1985, c. 801, §§5, 7 (NEW).]

C. If the retirement benefit payments are eliminated by operation of this subsection:

(1) The person again becomes a member of the Participating Local District Retirement Program and begins contributing at the current rate; and

(2) When the person again retires, the person must receive benefits computed on the person's entire creditable service and in accordance with the law in effect at that time. [2007, c. 491, §245 (AMD).]

[ 2013, c. 391, §15 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 458, §2 (AMD). 1989, c. 78, §8 (AMD). 1991, c. 885, §§E13,14 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 680, §§A17,18 (AMD). 2001, c. 443, §3 (AMD). 2001, c. 443, §7 (AFF). 2007, c. 491, §245 (AMD). 2013, c. 391, §§14, 15 (AMD).



5 §18507. Payment of benefit

1. Beginning. If the executive director receives the written application for disability retirement benefits within 6 months after the date of termination of active service of the member, payment of benefits shall begin on the first day of the month following the date of termination of active service of the member. If the executive director receives the written application for disability retirement benefits more than 6 months after the date of termination of active service of the member, payment of benefits shall begin on the first day of the month following the date 6 months prior to the date of receipt by the executive director of the written application, by or on behalf of the member, for disability retirement, provided that payment of benefits shall begin on the first day of the month following the date of termination of active service of the member if it is shown that:

A. It was not reasonably possible to file the application for disability retirement benefits within the 6-month period; and [1987, c. 256, §40 (RPR).]

B. The application was made as soon as was reasonably possible. [1987, c. 256, §40 (RPR).]

[ 1987, c. 256, §40 (RPR) .]

2. Cessation. Payment of disability retirement benefits shall continue as long as a person is disabled, except that:

A. A disability retirement benefit ceases and eligibility for a service retirement benefit begins on the last day of the month in which the service retirement benefit of the beneficiary equals or exceeds the amount of the member's disability retirement benefit. For a member who by election or by having retired on disability retirement prior to October 16, 1992, remains covered under this section as written prior to its amendment by Public Law 1991, chapter 887, section 14, the disability retirement benefit ceases:

(1) On the last day of the month in which the 10th anniversary of the beneficiary's normal retirement age, as defined in section 17001, subsection 23, occurs; or

(2) On the last day of the month in which the service retirement benefit of the beneficiary would equal or exceed the amount of the disability retirement benefit, if that occurs before the 10th anniversary of the beneficiary's normal retirement age. [1997, c. 384, §12 (AMD).]

B. After the disability has continued for 5 years, the disability of the beneficiary must render the beneficiary unable to engage in any substantially gainful activity for which the beneficiary is qualified by training, education or experience. For purposes of this paragraph, the ability to engage in substantially gainful activity is demonstrated by the ability to perform work resulting in annual earnings that exceed $20,000 or 80% of the recipient's average final compensation at retirement, whichever is greater, adjusted by the same percentage adjustments granted under section 18407.

(1) The executive director may require, once each year, a recipient of a disability retirement benefit to undergo medical examinations or tests, conducted in accordance with section 18503, to determine the disability of the beneficiary.

(2) If the beneficiary refuses to submit to the examination or tests under subparagraph (1), the beneficiary's disability retirement benefit is discontinued until the beneficiary withdraws the refusal.

(3) If the beneficiary's refusal under subparagraph (2) continues for one year, all the beneficiary's rights to any further benefits under this article cease.

(4) If it is determined, on the basis of the examination or tests under subparagraph (1), that the disability of a beneficiary no longer exists, the payment of the beneficiary's disability retirement benefit ceases. [2003, c. 675, §3 (AMD).]

C. The person's average final compensation at retirement shall include the same percentage adjustments, if any, that would apply to the amount of retirement benefit of the beneficiary under section 18407. [1985, c. 801, §§5, 7 (NEW).]

D. A full month's benefit shall be paid to the beneficiary or estate of the disability retirement recipient for the month in which he dies. [1987, c. 256, §42 (NEW).]

[ 2003, c. 675, §3 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §§40-42 (AMD). 1991, c. 887, §14 (AMD). 1997, c. 384, §12 (AMD). 2003, c. 675, §3 (AMD).



5 §18508. Statement of health (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1995, c. 643, §19 (RP).



5 §18509. Statement of compensation

1. Requirement. The executive director shall require each beneficiary of a disability retirement benefit to submit, each calendar year, a statement of his compensation received from engaging in any gainful occupation during that year.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Failure to submit statement. Failure to submit the statement under subsection 1, shall result in the following.

A. If the beneficiary fails to submit the statement required under subsection 1 within 30 days of receipt of the executive director's request for the statement, the beneficiary's disability retirement benefit shall be discontinued until the statement is submitted. [1985, c. 801, §§ 5, 7 (NEW).]

B. If the beneficiary fails to submit the statement required under subsection 1 within one year of receipt of the executive director's request for the statement, all the beneficiary's rights to any further benefits shall cease. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18510. Optional election

1. Election. Any beneficiary entitled to a disability retirement benefit under section 1122 of the former retirement system law, as in effect immediately before July 1, 1977, may elect to be governed by this article instead of the law applicable to the disability retirement benefit which he is receiving.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Manner of election. The election under subsection 1 must be made by written application to the executive director within 6 months after adoption of this article by the participating local district.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Effect of election. If the election under subsection 1 is made, this article shall apply from the date of the beneficiary's original eligibility for disability retirement, but any increases in benefits may only be granted from the date of election.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18511. Presumption of disability for active firefighters

1. Definition. For purposes of this section, a person is considered to be an active member of a municipal fire department or of a volunteer fire department or volunteer firefighters' association if the person aids in the extinguishment of fires, whether or not the person has administrative duties or other duties as a member of the department or association.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Presumption. It is presumed that a member incurred a disability in the line of duty that occurred while in actual performance of duty at some definite time and place and that was not caused by the willful negligence of the member if:

A. The disability is the result of a cardiovascular injury that occurred, or a cardiovascular or pulmonary disease that developed, within 6 months of having participated in firefighting or in a training or drill that involved firefighting; and [2009, c. 322, §10 (AMD).]

B. The member was an active member of a municipal fire department or of a volunteer fire association, as defined in Title 30-A, section 3151, for at least 2 years before the injury or the onset of the disease. [2009, c. 322, §10 (AMD).]

C. [2009, c. 322, §10 (RP).]

[ 2009, c. 322, §10 (AMD) .]

3. Rebuttal. This presumption is subject to rebuttal in accordance with the Maine Rules of Evidence, Rule 301.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 878, §B6 (AMD). 2009, c. 322, §10 (AMD).



5 §18512. Rehabilitation

Upon agreement of the executive director and the person, rehabilitation services may be provided to any person who is the recipient of a disability retirement benefit under this article as a means to the person being able to return to substantially gainful activity. As a condition of entering into an agreement to provide rehabilitation services, the executive director must determine that rehabilitation is feasible, that rehabilitation is consistent with the purposes of this article, that the recipient is suitable for rehabilitation services and that rehabilitation services are likely to lead to substantially gainful activity. When appropriate, determination of suitability must include consultation with the medical board to determine any medical indications that the recipient should not engage in a rehabilitation program or to identify a recipient too severely disabled to benefit from rehabilitation services in accordance with the purposes of this article. Services must be provided by private and public rehabilitation counselors, government agencies and others approved by the executive director as qualified to provide rehabilitation services. The executive director shall consider a rehabilitation counselor's rate of successfully placing rehabilitated employees in jobs relative to the placement rates of other counselors in the State as fundamental in deciding whether to approve the counselor as qualified. This section does not affect the ongoing requirement that a person remain disabled in order to continue to receive disability benefits. [2003, c. 387, §10 (NEW).]

For the purposes of this section, "person" means any person who is the recipient of a disability retirement benefit. [2003, c. 387, §10 (NEW).]

1. Rehabilitation plan. If the executive director makes the determinations necessary to provide rehabilitation services under this section and rehabilitation agreed to by the parties, the retirement system shall designate a rehabilitation provider to evaluate the person and develop a rehabilitation plan.

[ 2003, c. 387, §10 (NEW) .]

2. Costs. The executive director may contract with rehabilitation providers to develop and carry out approved rehabilitation plans.

A. Except as provided in paragraph B, the executive director shall pay these providers from funds accumulated in the Retirement Allowance Fund, established under section 17251. [2003, c. 387, §10 (NEW).]

B. If the person is entitled to other benefits to meet the cost of rehabilitation services, that person must first apply for and use those benefits to the extent available to pay for the goods and services provided. [2003, c. 387, §10 (NEW).]

[ 2003, c. 387, §10 (NEW) .]

3. Approval of rehabilitation plan. The executive director and the person shall approve any rehabilitation plan developed under subsection 1 and shall indicate in writing their approval of and agreement to the rehabilitation plan. The person shall approve the plan within 30 days or, within that time period, submit to the executive director the name of an alternate provider for the executive director's consideration. If the rehabilitation plan includes return to employment with the employer for whom the person worked before becoming disabled, the employer also shall indicate in writing approval of the plan.

[ 2003, c. 387, §10 (NEW) .]

4. Monitoring of rehabilitation plan. Each rehabilitation plan approved by the executive director must contain a provision for periodic review of progress being made by the person toward achieving the goal of the plan and substantially gainful activity. The provision relating to review must include authority for the executive director to terminate the plan or to amend the plan with the same provider or with a change of provider, based upon results of the review or at the request of the person or the provider. Subsections 1, 2 and 3 apply to any amended plans under this subsection. A person is entitled to a single rehabilitation plan during the course of the person's incapacity except when the person demonstrates that a termination of the plan was reasonable and for good cause. Any entitlement to amend a rehabilitation plan or establish a new plan ends with a determination by the executive director that the person is no longer disabled.

[ 2003, c. 387, §10 (NEW) .]

5. Return to service. If the rehabilitation plan includes return to employment with the person's former employer, that person must be reemployed in accordance with the plan. The executive director shall notify the former employer, in writing, that the person has completed the rehabilitation plan and is ready to return to employment. The former employer shall reemploy the person in the first available position for which that person is qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan.

[ 2003, c. 387, §10 (NEW) .]

6. Employment exception. A person is not required to accept employment that reasonably necessitates relocation or for which the person is not qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan. The disability retirement benefit may not be discontinued except as provided by section 17929 or until the person is reemployed consistent with this section.

[ 2003, c. 387, §10 (NEW) .]

SECTION HISTORY

2003, c. 387, §10 (NEW).






Article 3-A: DISABILITY RETIREMENT BENEFITS AFTER SEPTEMBER 30, 1989

5 §18521. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 409, §§11, 12 (NEW).]

1. Disabled. "Disabled" means that the member is mentally or physically incapacitated under the following conditions:

A. The incapacity is expected to be permanent; [1989, c. 409, §§11, 12 (NEW).]

B. That it is impossible to perform the duties of the member's employment position; [1989, c. 409, §§11, 12 (NEW).]

C. After the incapacity has continued for 2 years, the incapacity must render the member unable to engage in any substantially gainful activity for which the member is qualified by training, education or experience; and [1989, c. 409, §§11, 12 (NEW).]

D. The incapacity may be revealed by examinations or tests conducted in accordance with section 18526. [1989, c. 409, §§11, 12 (NEW).]

[ 1989, c. 409, §§11, 12 (NEW) .]

2. Employment position. "Employment position" means:

A. The position in which the member is employed at the time the member becomes incapacitated; or [1989, c. 409, §§11, 12 (NEW).]

B. A position of comparable stature and equal or greater compensation and benefits which is made available to the member by the member's employer. [1989, c. 409, §§11, 12 (NEW).]

[ 1989, c. 409, §§11, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW).



5 §18522. Applicability

This article applies to all disabilities for which written applications are received by the executive director after September 30, 1989. [1989, c. 409, §§11, 12 (NEW).]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW).



5 §18523. Statement of health (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1995, c. 643, §20 (RP).



5 §18524. Qualification for benefit

1. Qualification. Except as provided in subsection 2, a member qualifies for a disability retirement benefit if disabled while in service and, for a member who by election remains covered under this section as written prior to its amendment by Public Law 1991, chapter 887, section 15, before normal retirement age.

A. [1991, c. 887, §15 (RP).]

B. [1991, c. 887, §15 (RP).]

[ 1997, c. 384, §13 (AMD) .]

2. Exception. A member with fewer than 5 years of continuous creditable service preceding that member's last date of service is not eligible for a disability retirement benefit if the disability is the result of a physical or mental condition that existed before the member's membership in a retirement program of the Maine Public Employees Retirement System, unless the disability is a result of, or has been substantially aggravated by, an injury or accident received in the line of duty but from events or circumstances not usually encountered within the scope of the member's employment.

[ 2009, c. 322, §11 (AMD) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1991, c. 434, §4 (AMD). 1991, c. 887, §15 (AMD). 1997, c. 384, §13 (AMD). 2007, c. 491, §246 (AMD). 2009, c. 322, §11 (AMD).



5 §18525. Application

1. Written application. In order to receive a benefit under this article, the person must apply in writing to the executive director in the format specified by the executive director.

A. The executive director shall obtain medical consultation on each applicant for disability in accordance with related rules established by the board, which must include provisions indicating when a case must be reviewed by a medical board and when alternative means of medical consultation are acceptable. Rules adopted pursuant to this paragraph are routine technical rules as defined in chapter 375, subchapter II-A. Whether provided by the medical board or by an alternative means, medical consultation obtained by the executive director must be objective and be provided by a physician or physicians qualified to review the case by specialty or experience and to whom the applicant is not known. [1995, c. 643, §21 (AMD).]

B. [1997, c. 393, Pt. A, §14 (RP).]

[ 1997, c. 393, Pt. A, §14 (AMD) .]

2. Workers' compensation. If the incapacity upon which the application is based is a result of an injury or accident received in the line of duty, the application must include proof that the member has made application for benefits under the workers' compensation laws.

[ 1995, c. 643, §21 (AMD) .]

3. Social security. If the employment for which creditable service with the employer is allowed was also covered under the United States Social Security Act, the application must include proof that the member has made application for benefits under this Act.

[ 1995, c. 643, §21 (AMD) .]

4. Approval. The written application must be approved by the executive director upon finding that the member has met the requirements of section 18524.

[ 1995, c. 643, §21 (AMD) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1995, c. 643, §§21,22 (AMD). 1997, c. 393, §A14 (AMD).



5 §18526. Examinations or tests

Any examinations or tests recommended by the medical board in accordance with section 17106 or required by the executive director under section 18521, subsection 1, paragraph D; section 18524; section 18529, subsection 2, paragraph B; or section 18533, subsection 3, paragraph A, are governed as follows. [1995, c. 643, §23 (AMD).]

1. Agreed upon physician. The examinations or tests shall be conducted by a qualified physician and, when appropriate, a qualified psychologist mutually agreed upon by the executive director and the member claiming to be disabled.

[ 1989, c. 409, §§11, 12 (NEW) .]

2. Agreed upon place. The examinations or tests shall be conducted at a place mutually agreed upon by the executive director and the member claiming to be disabled.

[ 1989, c. 409, §§11, 12 (NEW) .]

3. Costs. The costs incurred under subsections 1 and 2 shall be paid by the retirement system.

[ 1989, c. 409, §§11, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1995, c. 643, §23 (AMD).



5 §18527. Rehabilitation

Upon agreement of the executive director and the person, rehabilitation services may be provided to any person who is the recipient of a disability retirement benefit under this article as a means to the person being able to return to substantially gainful activity. As a condition of entering into an agreement to provide rehabilitation services, the executive director must determine that rehabilitation is feasible, that rehabilitation is consistent with the purposes of this article, that the recipient is suitable for rehabilitation services and that rehabilitation services are likely to lead to substantially gainful activity. When appropriate, determination of suitability must include consultation with the medical board to determine any medical indications that the recipient should not engage in a rehabilitation program or to identify a recipient too severely disabled to benefit from rehabilitation services in accordance with the purposes of this article. Services must be provided by private and public rehabilitation counselors, government agencies and others approved by the executive director as qualified to provide rehabilitation services. The executive director shall consider a rehabilitation counselor's rate of successfully placing rehabilitated employees in jobs relative to the placement rates of other counselors in the State as fundamental in deciding whether to approve the counselor as qualified. This section does not affect the ongoing requirement that a person remain disabled in order to continue to receive disability benefits. [2003, c. 387, §11 (AMD).]

For the purposes of this section, "person" means any person who is the recipient of a disability retirement benefit. [2003, c. 387, §11 (NEW).]

1. Rehabilitation plan. If the executive director makes the determinations necessary to provide rehabilitation services under this section and rehabilitation is agreed to by the parties, the retirement system shall designate a rehabilitation provider to evaluate the person and develop a rehabilitation plan.

[ 2003, c. 387, §11 (AMD) .]

2. Costs. The executive director may contract with rehabilitation providers to develop and carry out approved rehabilitation plans.

A. Except as provided in paragraph B, the executive director shall pay these providers from funds accumulated in the Retirement Allowance Fund, established under section 17251. [2003, c. 387, §11 (AMD).]

B. If the person is entitled to other benefits to meet the cost of rehabilitation services, that person must first apply for and use those benefits to the extent available to pay for the goods and services provided. [1989, c. 409, §§11, 12 (NEW).]

[ 2003, c. 387, §11 (AMD) .]

3. Approval of rehabilitation plan. The executive director and the person shall approve any rehabilitation plan developed under subsection 1 and shall indicate in writing their approval of and agreement to the rehabilitation plan. The person shall approve the plan within 30 days or, within that time period, submit to the executive director the name of an alternate provider for the executive director's consideration. If the rehabilitation plan includes return to employment with the employer for whom the person worked before becoming disabled, the employer shall also indicate in writing approval of the plan.

[ 2003, c. 387, §11 (AMD) .]

4. Decline of rehabilitation.

[ 2003, c. 387, §11 (RP) .]

5. Monitoring of rehabilitation plan. Each rehabilitation plan approved by the executive director shall contain a provision for periodic review of progress being made by the person toward achieving the goal of the plan and substantially gainful activity. The provision relating to review must include authority for the executive director to terminate the plan or to amend the plan with the same provider or with a change of provider, based upon results of the review or at the request of the person or the provider. Subsections 1, 2 and 3 apply to any amended plans under this subsection. A person is entitled to a single rehabilitation plan during the course of the person's incapacity, except when the person demonstrates that a termination of the plan was reasonable and for good cause. Any entitlement to amend a rehabilitation plan or establish a new plan ends with a determination by the executive director that the person is no longer disabled.

[ 2003, c. 387, §11 (AMD) .]

6. Return to service. If the rehabilitation plan includes return to employment with the person's former employer, that person must be reemployed in accordance with the plan. The executive director shall notify the former employer, in writing, that the person has completed the rehabilitation plan and is ready to return to employment. The former employer shall reemploy the person in the first available position for which that person is qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan.

[ 2003, c. 387, §11 (AMD) .]

7. Other employment under system. A person is not required to accept employment that reasonably necessitates relocation or for which the person is not qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan. The disability retirement benefit may not be discontinued except as provided by section 18529 or until the person is reemployed consistent with this section.

[ 2003, c. 387, §11 (AMD) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1991, c. 580, §§15,16 (AMD). 1995, c. 643, §§24,25 (AMD). 2003, c. 387, §11 (AMD).



5 §18528. Computation of benefit

When a member qualified under section 18524 retires, after approval for disability retirement by the executive director in accordance with section 18525, the member is entitled to receive a disability retirement benefit equal to 59% of that member's average final compensation. The 59% level must be reviewed for cost-neutral comparability as a part of the actuarial investigation provided under section 17107, subsection 2, paragraph E, beginning with the investigation made January 1, 1997 and every 6 years thereafter. The review that takes place every 6 years must compare actual experience under the disability plans with actuarial assumptions regarding election and costs of benefits under the new options elected and identify possible options for compliance with the federal Older Workers Benefit Protection Act that protect benefits for employees without additional cost to the State and participating local districts. [1995, c. 643, §26 (AMD).]

A member who by election remains covered, as to qualification for benefits, under section 18524 as written prior to its amendment by Public Law 1991, chapter 887, section 15, qualifies for a disability retirement benefit on meeting the requirements of section 18524, subsection 1, paragraphs C and D. When a member so qualified retires after approval for disability retirement by the executive director in accordance with this Article, the member is entitled to receive a disability retirement benefit equal to 66 2/3% of the member's average final compensation. [1997, c. 384, §14 (NEW).]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1991, c. 887, §16 (AMD). 1993, c. 595, §12 (AMD). 1995, c. 643, §26 (AMD). 1997, c. 384, §14 (AMD).



5 §18529. Payment of benefit

1. Beginning. Payment of disability retirement benefits shall begin on the first day of the month following the date of termination of active service of the member, but not more than 6 months before the date of receipt by the executive director of the written application, by or on behalf of the member, for disability retirement, unless it is shown that:

A. It was not reasonably possible to file the application for disability retirement benefits within the 6-month period; and [1989, c. 409, §§11, 12 (NEW).]

B. The application was made as soon as reasonably possible. [1989, c. 409, §§11, 12 (NEW).]

[ 1989, c. 409, §§11, 12 (NEW) .]

2. Cessation. Payment of disability retirement benefits shall continue as long as a person is disabled, except that:

A. The disability retirement benefit ceases and a service retirement benefit begins when the service retirement benefit of a person equals or exceeds the amount of the disability retirement benefit.

(1) When calculating the person's service retirement benefit, the average final compensation is the average final compensation at the time that person terminated active service before receiving disability retirement benefits adjusted by the same percentage adjustments, if any, that were applied to the disability retirement benefits under section 18407.

(2) The person is entitled to receive service credit for the purpose of determining benefits under this Part for the period following termination of service for which that person receives disability retirement benefits under this article; and [1991, c. 887, §17 (AMD).]

A-1. For a person who by election or by having retired on disability retirement prior to October 16, 1992, remains covered under this section as written prior to its amendment by Public Law 1991, chapter 887, section 17, the disability retirement benefit ceases:

(1) On the 10th anniversary of that person's normal retirement age, as defined in section 17001, subsection 23; or

(2) When the service retirement benefit of that person equals or exceeds the amount of the disability retirement benefit, if that occurs before the beneficiary's normal retirement age. [1997, c. 384, §15 (NEW).]

B. The executive director may require, once each year, that the person undergo examinations or tests, conducted in accordance with section 18526, to determine the person's disability. The executive director may refer the records documenting the results of the examinations or tests and the person's file to the medical board for medical consultation regarding rehabilitation in accordance with section 17106, subsection 3, paragraph E.

(1) After the disability has continued for 2 years, the disability must render the person unable to engage in any substantially gainful activity that is consistent with the person's training, education or experience and average final compensation adjusted by the same percentage adjustment as has been received under section 18407. The disability retirement benefit continues if the person can effectively demonstrate to the executive director that the person is actively seeking work. For purposes of this subparagraph, the ability to engage in substantially gainful activity is demonstrated by the ability to perform work resulting in annual earnings that exceed $20,000 or 80% of the recipient's average final compensation at retirement, whichever is greater, adjusted by the same percentage adjustments granted under section 18407.

(2) If the person refuses to submit to the examinations or tests under this paragraph, the disability retirement benefit is discontinued until that person withdraws the refusal.

(3) If the person's refusal under subparagraph (2) continues for one year, all rights to any further benefits under this article cease.

(4) If it is determined, on the basis of the examinations or tests under this paragraph, that the disability of a person no longer exists, the payment of the disability retirement benefit ceases.

(5) The executive director shall notify the person in writing of the decision to discontinue the disability retirement allowance under subparagraph (2) or (4).

(a) The decision is subject to appeal under section 17451.

(b) If the person appeals the executive director's decision, the disability retirement allowance may not be discontinued until all appeals have been exhausted. [2003, c. 675, §4 (AMD).]

[ 2003, c. 675, §4 (AMD) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1991, c. 887, §17 (AMD). 1995, c. 643, §27 (AMD). 1997, c. 384, §15 (AMD). 2003, c. 675, §4 (AMD).



5 §18530. Reduction in amount of benefit

1. Definition. As used in this section, unless the context otherwise indicates, "adjusted final compensation" means the rate of pay of the person immediately before termination and becoming the recipient of a disability retirement benefit adjusted by the same percentage adjustment as has been received under section 18407.

[ 1989, c. 409, §§11, 12 (NEW) .]

2. Compensation from employment not covered by this article. If any person who is the recipient of a disability retirement benefit receives compensation in any year from engaging in any gainful activity or from employment with an employer whose employees are not covered by this article or chapter 423, subchapter 5, article 3-A, which exceeds $20,000, increased by the same percentage adjustments as are granted under section 18407, or the difference between the person's disability retirement benefit for that year and the person's average final compensation at the time that the person became a recipient of a disability retirement benefit, increased by the same percentage adjustments as have been granted by section 18407, whichever is greater:

A. The excess must be deducted from the disability or service retirement benefits during the next calendar year; the deductions to be prorated on a monthly basis in an equitable manner prescribed by the board over the year or part of the year for which the benefits are received; [2001, c. 443, §4 (AMD); 2001, c. 443, §7 (AFF).]

B. The person shall reimburse the retirement system for any excess payments not deducted under paragraph A. If the retirement benefit payments are eliminated by this subsection, the disability is deemed to no longer exist, the payment of the disability retirement benefit must be discontinued and, except as provided in paragraph C, all of the person's rights to benefits under this article cease; [2001, c. 443, §4 (AMD); 2001, c. 443, §7 (AFF).]

C. If, during the first 5 years of reemployment, the person again becomes disabled, terminates employment and is not covered by any other disability program, the retirement system shall resume paying the disability retirement benefit payable prior to the reemployment with all applicable cost-of-living adjustments and shall provide rehabilitation services under section 18527 if recommended by the medical board. If the benefit payable under the other disability program is not equal to or greater than the benefit under this article, the retirement system shall pay the difference between the amount of the benefit payable under the other disability program and the amount of the benefit payable under this article. The executive director shall require examinations or tests to determine whether the person is disabled as described in section 18521; and [1989, c. 409, §§11, 12 (NEW).]

D. At any time before the elimination of disability retirement benefit payments by this subsection, the person may request that benefit payments be terminated and the executive director shall terminate benefit payments at the end of the month in which the request is received. [1989, c. 409, §§11, 12 (NEW).]

[ 2013, c. 391, §16 (AMD) .]

3. Compensation from employment covered by this article. If any person who is the recipient of a disability retirement benefit is reemployed by that person's prior employer or any other employer whose employees are covered by this article or chapter 423, subchapter V, article 3-A, and if the total of the person's disability benefit for any year and the person's total earnable compensation for that year exceeds the adjusted final compensation:

A. The disability or service retirement benefits will be reduced during the next calendar year by the amount that the total compensation exceeds the adjusted final compensation; [1989, c. 409, §§11, 12 (NEW).]

B. The deductions shall be prorated on a monthly basis in an equitable manner prescribed by the board over the year or part of the year during which the benefits are received; [1989, c. 409, §§11, 12 (NEW).]

C. The person shall reimburse the retirement system for any excess payments not deducted under paragraph A; [1989, c. 409, §§11, 12 (NEW).]

D. If the retirement benefit payments are eliminated by this subsection:

(1) The person again becomes a member of the Participating Local District Retirement Program and begins contributing at the current rate; and

(2) When the person again retires, the person must receive benefits computed on the basis of that person's entire creditable service and in accordance with the law in effect at that time; [2007, c. 491, §247 (AMD).]

E. If, during the first 5 years of reemployment, the person again becomes disabled and terminates employment, the retirement system shall resume paying the disability retirement benefit payable prior to the reemployment with all applicable cost-of-living adjustments, or if greater, a disability retirement benefit based upon the person's current average final compensation and shall provide rehabilitation services under section 18527 if recommended by the medical board. The executive director shall require examinations or tests to determine whether the person is disabled as defined in section 18521; and [1989, c. 409, §§11, 12 (NEW).]

F. At any time before the elimination of disability retirement benefit payments by this subsection, the person may request that benefit payments be terminated and the executive director shall terminate benefit payments at the end of the month in which the request is received. [1989, c. 409, §§11, 12 (NEW).]

[ 2007, c. 491, §247 (AMD) .]

4. Disability payments under other laws. The reduction of disability retirement benefits because of disability benefits received under other laws is governed as follows.

A. The amount of any disability retirement benefit payable under this article must be reduced by any amount received by the person for the same disability under either or both of the following:

(1) The workers' compensation or similar laws, except amounts that may be paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3; or

(2) The United States Social Security Act, if the employment for which creditable service with the employer is allowed was also covered under that Act at the date of disability retirement. [1991, c. 885, Pt. E, §15 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

B. The reduction in the disability retirement benefit is governed as follows:

(1) The initial disability retirement benefit must be reduced if necessary so that the benefit plus any benefits under paragraph A do not exceed 80% of the person's average annual earnings. For the purposes of this subparagraph, "average annual earnings" means the total of the person's average final compensation plus other wages and earnings from employment for the calendar year in which the person has the highest total of other wages and earnings from employment during the 5 years immediately preceding the year in which the person became disabled;

(2) The amount determined by the calculation under subparagraph (1) shall not be adjusted when cost-of-living adjustments are applied to the benefits listed under paragraph A; and

(3) Adjustments under section 18407 shall be applied to the reduced disability retirement benefit calculated under subparagraph (1) or paragraph C. [2003, c. 328, §1 (AMD).]

C. The disability retirement benefit may not be reduced below the amount of the retirement benefit which is the actuarial equivalent of the member's accumulated contributions at the time of retirement. [1989, c. 409, §§11, 12 (NEW).]

D. Lump-sum settlements of benefits that reduce the disability retirement benefit under this subsection must be prorated on a monthly basis in an equitable manner prescribed by the board.

(1) These prorated lump-sum settlements may not include any part of the lump-sum settlement attributable to rehabilitation, attorneys', physicians', nurses', hospital, medical, surgical or related fees or charges or any amount paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3.

(2) These prorated lump-sum settlements must reduce the disability retirement benefit in the same manner and amount as monthly benefits under this subsection. [1991, c. 885, Pt. E, §15 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

E. Any dispute about amounts paid or payable under workers' compensation or the amount of the lump-sum settlement and its attributions must be determined on petition by a single member of the Workers' Compensation Board in accordance with Title 39-A. These determinations may be appealed under Title 39-A, section 322. [1991, c. 885, Pt. E, §15 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

[ 2003, c. 328, §1 (AMD) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1991, c. 885, §E15 (AMD). 1991, c. 885, §E47 (AFF). 2001, c. 443, §4 (AMD). 2001, c. 443, §7 (AFF). 2003, c. 328, §1 (AMD). 2007, c. 491, §247 (AMD). 2013, c. 391, §16 (AMD).



5 §18531. Statement of compensation

1. Requirement. The executive director shall require each person who is the recipient of a disability retirement benefit to submit, each calendar year, a statement of compensation received from any gainful occupation during that year.

[ 1989, c. 409, §§11, 12 (NEW) .]

2. Failure to submit statement. Failure to submit the statement under subsection 1 shall result in the following:

A. If the person fails to submit the statement required under subsection 1 within 30 days of receipt of the executive director's request for the statement, the disability retirement benefit shall be withheld until the statement is submitted; or [1989, c. 409, §§11, 12 (NEW).]

B. If the person fails to submit the statement required under subsection 1 within one year of receipt of the executive director's request for the statement, all rights to further benefits shall cease.

(1) The executive director shall notify the person in writing of the decision to discontinue the disability retirement benefit.

(2) The decision shall be subject to appeal under section 17451.

(3) If the person appeals the executive director's decision, the disability retirement allowance shall not be discontinued until all appeals have been exhausted. [1989, c. 409, §§11, 12 (NEW).]

[ 1989, c. 409, §§11, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW).



5 §18532. Voluntary return to service

1. Right to reinstatement. If a person who is the recipient of a disability retirement benefit decides that the person is no longer incapacitated and is able to perform the duties of that person's employment position, the employer for whom the person last worked before becoming disabled shall reinstate the person to the first available position for which the person is qualified and which is consistent with the person's prior work experience. If a collective bargaining agreement applies to such a position, the employer may offer only a position which the person may claim by virtue of seniority accumulated at the time of the disability, unless otherwise specified in the collective bargaining agreement.

[ 1989, c. 409, §§11, 12 (NEW) .]

2. Dispute over mental or physical capacity. If there is a dispute between the person and the former employer over the person's mental or physical capacity to perform a specific job, at the option of the person that dispute shall be resolved by a majority of 3 physicians, one appointed and reimbursed by the person, one appointed and reimbursed by the employer and one appointed and reimbursed by the retirement system. If the 3 physicians resolve the dispute in favor of the person, the former employer shall reimburse the physician appointed by the person.

[ 1989, c. 409, §§11, 12 (NEW) .]

3. Termination or reduction in benefits. At any time before the elimination of disability retirement benefit payments under section 18530, subsection 3, the person may request that benefit payments be terminated and the executive director shall terminate benefit payments at the end of the month in which the request is received.

[ 1989, c. 409, §§11, 12 (NEW) .]

4. Reinstatement of benefits. If, during the first 5 years of reinstatement, the person again becomes disabled and terminates employment, the retirement system shall resume paying the disability retirement benefit payable before the reinstatement with all applicable cost-of-living adjustments, or if greater, a disability retirement benefit based upon the person's current average final compensation. The executive director may require examinations or tests to determine whether the person is disabled under section 18521.

[ 1989, c. 409, §§11, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW).



5 §18533. Service retirement

1. Average final compensation. The service retirement benefit of a person who returns to employment with that person's former employer or any other employer whose employees are covered by this article or chapter 423, subchapter V, article 3-A, after having been the recipient of a disability retirement benefit, shall be computed in its entirety using the average final compensation as defined by section 17001, subsection 4, on the date of that person's termination from service immediately before becoming the recipient of a service retirement benefit.

[ 1989, c. 409, §§11, 12 (NEW) .]

2. Cost of benefits. The cost of benefits based upon service credits earned before and during disability must be charged to the Retirement Allowance Fund. The cost of benefits based upon service credits earned after becoming reemployed must be charged to the account of the employer through whom the service credits were earned.

[ 2007, c. 249, §32 (AMD) .]

3. Special plans. The service credits earned after return to employment by a person who was employed under a special plan before becoming the recipient of a disability retirement benefit shall be credited toward completing the service requirements for retirement under that special plan. As used in this section, unless the context otherwise indicates, "special plan" means any of the retirement programs in section 17851, subsections 4 to 11 or section 18453, subsections 2 to 9.

A. The executive director may require, once each year, that the member undergo examinations or tests, conducted in accordance with section 18526, to determine that the member is still disabled to the extent that it is impossible to perform the duties of that member's former employment position. [1989, c. 409, §§11, 12 (NEW).]

B. If the member refuses to submit to the examinations or tests under paragraph A, the service credits earned after that date shall be based upon the plan applicable to the position in which the member is currently employed. [1989, c. 409, §§11, 12 (NEW).]

C. If it is determined on the basis of the examinations or tests under paragraph A that the member is no longer disabled to the extent that it is impossible to perform the duties of the former employment position, the member shall:

(1) Return to employment in a position covered by the same special plan or a comparable special plan that covered the former employment position; or

(2) Remain in the current employment position and have the service credits earned thereafter based upon the plan applicable to the position in which the member is currently employed. [1989, c. 409, §§11, 12 (NEW).]

[ 1989, c. 409, §§11, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 2007, c. 249, §32 (AMD).



5 §18534. Optional election

Any person entitled to receive a disability retirement benefit under article 3, as in effect immediately before October 1, 1989, or under section 1122 of the former retirement system law, as in effect immediately before July 1, 1977, may elect to be governed by this article instead of article 3 by making written application to the executive director within 6 months after adoption of this article by the participating local district. If the election is made, this article shall apply from the date of the person's original eligibility for disability retirement, but any increase in benefits may only be granted from the date of election. [1989, c. 409, §§11, 12 (NEW).]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW).






Article 3-B: MEMBER ELECTION OF DISABILITY PLAN

5 §18541. Member election of disability plan (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 887, §18 (NEW). 1995, c. 643, §28 (RP).






Article 3-C: DISABILITY UNDER FORMERLY AVAILABLE DISABILITY PLANS AFTER OCTOBER 16, 1992

5 §18542. Disability under formerly available disability plans after October 16, 1992

In the case of a participating local district having a Participating Local District Retirement Program disability plan other than that provided by article 3 or 3-A, which plan is in force on October 15, 1992, the following provisions apply on and after October 16, 1992: [2007, c. 491, §248 (AMD).]

1. Eligibility. A member who is an employee of the district who applies for a disability retirement benefit after the effective date of the member's election to be covered under the plan as amended to meet the requirements of the federal Older Workers Benefit Protection Act is eligible to apply regardless of the member's age at time of application;

[ 1991, c. 887, §19 (NEW) .]

2. Ordinary disability allowance. In the case of ordinary disability under such a plan, the disability retirement allowance must be calculated as provided under the plan except that until July 1, 1996 the amount of the retirement allowance may not exceed 59% of the member's average final compensation at the time of disability retirement; and

[ 1993, c. 595, §13 (AMD) .]

3. Occupational disability allowance. In the case of occupational disability under such a plan, the disability retirement allowance is, until July 1, 1996, equal to 59% of the member's average final compensation at the time of disability retirement.

[ 1993, c. 595, §13 (AMD) .]

SECTION HISTORY

1991, c. 887, §19 (NEW). 1993, c. 595, §13 (AMD). 2007, c. 491, §248 (AMD).






Article 4: ORDINARY DEATH BENEFITS

5 §18551. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 801, §§ 5, 7 (NEW).]

1. Designated beneficiary. "Designated beneficiary" means the beneficiary designated under section 18552.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Qualifying member. "Qualifying member" means a member in service or a former member who is receiving a disability retirement benefit. Beginning July 1, 1993, for purposes of section 18553, subsection 1, "qualifying member" also means a member not in service. For purposes of section 18553, subsection 5-B, "qualifying member" also means a member not in service who has qualified for a service retirement benefit.

[ 1991, c. 469, §4 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 469, §4 (AMD).



5 §18552. Designated beneficiary

A qualifying member may designate a beneficiary to receive benefits upon the qualifying member's death by filing a written designation of beneficiary with the executive director. The last designation of any beneficiary revokes all previous designations. In order to be in effect, the written designation must be received by the retirement system office or be postmarked before the qualifying member's death. [2011, c. 449, §20 (AMD).]

1. Designation of more than one beneficiary. A member may designate more than one person as a beneficiary subject to the following limitations.

A. If more than one person is designated as a beneficiary and:

(1) If one of the persons designated is eligible to receive benefits under section 18553, subsection 3 and the other persons designated are eligible to receive benefits under section 18553, subsection 4, there is no limit to the number of persons eligible to receive benefits under section 18553, subsection 4 who may be designated;

(2) If all of the persons designated are eligible to receive benefits under section 18553, subsection 4, there is no limit to the number of persons who may be designated; or

(3) If all of the persons designated are eligible to receive benefits under section 18553, subsection 5, no more than 2 persons may be designated. [1989, c. 658, §5 (NEW).]

B. If the person designated as a beneficiary is the member's spouse, that designation includes all of the member's dependent children so long as the person designated meets the definition of spouse in section 17001, subsection 39. [1989, c. 658, §5 (NEW).]

[ 1989, c. 658, §5 (NEW) .]

2. Limitations. If a member designates as beneficiaries 2 or more persons, all must meet the requirements of one, and only one, of the subparagraphs of subsection 1, paragraph A, otherwise their eligibility to receive a benefit under this article shall be limited to section 18553, subsection 1 or section 18554.

[ 1989, c. 658, §5 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 658, §5 (AMD). 2011, c. 449, §20 (AMD).



5 §18553. Death before service retirement

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

Before July 1, 1993, if a qualifying member dies at any time before completing the age and service requirements for service retirement, the payment of ordinary death benefits is governed as follows. Beginning July 1, 1993, if a qualifying member dies before the member's service retirement benefit becomes effective, the payment of ordinary death benefits is governed as follows. In either case, the member's beneficiary may select only one of the death benefits. [1991, c. 469, §5 (AMD).]

1. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18 ) Refund of contributions. The amount of the qualifying member's accumulated contributions, as determined under section 18306-A, is paid:

A. To the qualifying member's designated beneficiary, if any; [1991, c. 469, §5 (AMD).]

B. If the qualifying member is not survived by a designated beneficiary, to the first listed of the following relatives, if any are alive at the qualifying member's death:

(1) Surviving spouse;

(2) Child or children, regardless of age, sharing equally among themselves; and

(3) The older parent; or [1985, c. 801, §§5, 7 (NEW).]

C. To the qualifying member's estate. [1991, c. 469, §5 (AMD).]

[ 2007, c. 137, §24 (AMD) .]

1. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18 ) Refund of contributions. The amount of the qualifying member's accumulated contributions is paid:

A. To the qualifying member's designated beneficiary, if any; [1991, c. 469, §5 (AMD).]

B. If the qualifying member is not survived by a designated beneficiary, to the first listed of the following relatives, if any are alive at the qualifying member's death:

(1) Surviving spouse;

(2) Child or children, regardless of age, sharing equally among themselves; and

(3) The older parent; or [1985, c. 801, §§5, 7 (NEW).]

C. To the qualifying member's estate. [1991, c. 469, §5 (AMD).]

[ 1991, c. 469, §5 (AMD) .]

2. Survivor benefits. Survivor benefits are governed as follows.

A. Instead of accepting the payment provided in subsection 1, the first listed of the following who are living at the death of the qualifying member may elect the benefits described in subsections 3 to 5-B:

(1) The designated beneficiary, if any; or

(2) If no beneficiary is designated, the surviving spouse, the dependent child or dependent children, or the parent or parents. [1991, c. 469, §5 (AMD).]

B. If the surviving spouse elects a benefit under this subsection, the dependent child or dependent children are entitled to receive the benefit under subsection 4. [1991, c. 469, §5 (AMD).]

C. A person entitled to receive benefits under this section may, before the beginning of benefit payments, elect to receive benefits under article 5.

(1) In order to elect these survivor benefits, both the qualifying member and the beneficiary must comply with each requirement of article 5.

(2) If no election is made under this paragraph, benefits payable under this section are in lieu of any benefits payable under article 5. [1991, c. 469, §5 (AMD).]

[ 1991, c. 469, §5 (AMD) .]

3. Amount of survivor benefit payment to surviving spouse. If the surviving spouse of the qualifying member elects a benefit under subsection 2, paragraph A, only one of the following options may be paid at one time.

A. A surviving spouse of the qualifying member is paid a $150 benefit each month beginning the first month after the death occurs and continuing during the surviving spouse's lifetime, if:

(1) The deceased qualifying member had 10 years of creditable service at the time of death; or

(2) The surviving spouse is certified by the medical board to be permanently mentally incompetent or permanently physically incapacitated and is determined by the executive director to be unable to engage in any substantially gainful employment.

A full month's benefit is paid to the estate of the surviving spouse for the month in which the surviving spouse dies. [1991, c. 469, §5 (AMD).]

B. A surviving spouse of the qualifying member who has the care of the dependent child or children of the deceased qualifying member and who is not eligible to receive a benefit under paragraph A is paid a $150 minimum benefit each month, beginning the first month after the death of the qualifying member and continuing during the surviving spouse's lifetime until the end of the month in which the dependent child or children are no longer in the surviving spouse's care. [1991, c. 469, §5 (AMD).]

C. A surviving spouse of the qualifying member who is not eligible to receive a benefit under paragraph A or B is paid a $150 minimum benefit each month, beginning the first month after the surviving spouse reaches 60 years of age and continuing during the surviving spouse's lifetime.

A full month's benefit is paid to the estate of the surviving spouse for the month in which the surviving spouse dies. [1991, c. 469, §5 (AMD).]

D. The $150 benefit specified under paragraphs A, B and C is increased to $225 on July 1, 1989 and $300 on July 1, 1990. Starting July 1, 1991, a participating local district may increase the $300 benefit by the cost of living, in accordance with the provisions of subsection 10. [1991, c. 469, §5 (AMD).]

E. Only one beneficiary of a qualifying member is entitled to receive the benefit under this subsection. [1991, c. 469, §5 (AMD).]

[ 1991, c. 469, §5 (AMD) .]

4. Amount of survivor benefit to dependent children. If the dependent child or children or surviving spouse of the deceased qualifying member elects a benefit under subsection 2, paragraph A, the payment of benefits to the dependent child or children is governed as follows.

A. The amount of the survivor benefit is determined as follows.

(1) Until January 1, 1989:

(a) One dependent child is paid $150 each month;

(b) Two dependent children are paid $225 each month which must be divided equally between them; and

(c) Three or more dependent children are paid $300 each month which must be divided equally among them.

(2) Starting January 1, 1989, each dependent child receives a benefit of $150 a month.

(3) Starting July 1, 1989, each dependent child receives a benefit of $175 a month.

(4) Starting July 1, 1990, each dependent child receives a benefit of $200 a month.

(5) Starting July 1, 1991, each dependent child receives a benefit of $225 a month.

(6) Starting July 1, 1992, each dependent child receives a benefit of $250 a month.

(7) Starting July 1, 1993, a participating local district may increase the $250 benefit under subparagraph (6) by the cost of living in accordance with the provisions of subsection 10. [1991, c. 469, §5 (AMD).]

B. The benefits begin the first month after the death of the qualifying member and are payable to each dependent child, in accordance with Title 18-A, article V, until the end of the month in which the child no longer meets the definition of "dependent child" in section 17001, subsection 12. [1991, c. 469, §5 (AMD).]

C. When any dependent child becomes ineligible to receive benefits under this subsection, the other dependent children, if any, continue to receive benefits in accordance with this subsection. [1991, c. 469, §5 (AMD).]

D. The combined benefits under subsection 3 and this subsection may not exceed 80% of the deceased qualifying member's average final compensation adjusted annually at the same time and at the same percentage as adjustments under subsection 10. [1987, c. 529, §3 (NEW).]

[ 1991, c. 469, §5 (AMD) .]

5. Amount of survivor benefit to parents. If the parent of the deceased qualifying member elects a benefit under subsection 2, paragraph A, the payment of benefits is governed as follows.

A. The amount of the benefit is determined as follows.

(1) A parent who is alive at the time of the death of the qualifying member is paid $150 a month if the parent is at least 60 years of age or, if not, upon reaching that age.

(2) If both parents are eligible for benefits under this article and the older parent elects benefits under this subsection, the older parent is paid $150 a month and the younger parent is paid $105 a month upon reaching 60 years of age.

(3) Upon the death of either parent, the surviving parent receives $150 a month. [1991, c. 469, §5 (AMD).]

B. The payment of benefits to any parent begins the first month after the death of the qualifying member and continues until the death of the parent. [1991, c. 469, §5 (AMD).]

C. Benefits are payable under this subsection only if no other benefits have been paid under subsection 3 or 4. [1985, c. 801, §§5, 7 (NEW).]

D. Starting July 1, 1991, a participating local district may increase the $150 benefit under paragraph A by the cost of living in accordance with the provisions of subsection 10. [1991, c. 469, §5 (AMD).]

E. No more than 2 beneficiaries of a qualifying member may be entitled to receive the benefit under this subsection. [1989, c. 658, §7 (NEW).]

[ 1991, c. 469, §5 (AMD) .]

5-A. Amount of survivor benefit to designated beneficiary. If a designated beneficiary, other than the surviving spouse, dependent child, dependent children or the parent or parents of a deceased qualifying member, elects a benefit under subsection 2, paragraph A, the payment of benefits is governed as follows.

A. A designated beneficiary who is alive at the time of the death of the qualifying member is paid $150 per month beginning the first month after the death occurs and continuing until the date of the designated beneficiary's death, if the designated beneficiary is certified by the medical board to be permanently mentally incompetent or permanently physically incapacitated and is determined by the executive director to be unable to engage in any substantially gainful employment. [1991, c. 469, §5 (AMD).]

B. A designated beneficiary who is alive at the time of the death of the qualifying member and is a person under 18 years of age, or under 22 years of age if the person is a full-time student, is paid $150 per month beginning the first month after the death occurs and continuing until the person no longer meets the age criteria of this paragraph. [1991, c. 469, §5 (AMD).]

C. A designated beneficiary of the qualifying member who has the care of the dependent child or children of the deceased qualifying member, and who is not eligible to receive a benefit under paragraph A, has the option:

(1) To be paid $150 per month, beginning the first month after the death of the qualifying member and continuing during the designated beneficiary's lifetime for as long as the dependent child or children are in the designated beneficiary's care;

(2) To transfer the right to receive a benefit to the children of the deceased qualifying member under subsection 4; or

(3) To elect a benefit under paragraph D. [1991, c. 469, §5 (AMD).]

D. A designated beneficiary who is not eligible to receive a benefit under paragraph A, B or C is paid $150 per month, beginning the first month after the designated beneficiary reaches 60 years of age and continuing until the date of the beneficiary's death. [1991, c. 469, §5 (AMD).]

E. Only one beneficiary of a qualifying member is entitled to receive the benefit under this subsection. [1991, c. 469, §5 (AMD).]

[ 1991, c. 469, §5 (AMD) .]

5-B. Reduced retirement benefits. Beginning July 1, 1993, instead of accepting the benefits under subsection 1 or 2, the first listed person under paragraph A living at the time of death of the qualifying member may elect the benefits in this subsection.

A. The persons eligible to make the election under this subsection are the qualifying member's:

(1) Designated beneficiary;

(2) Surviving spouse;

(3) Child or children; or

(4) Parent or parents. [1991, c. 469, §5 (NEW).]

B. Benefits under this subsection are paid as follows, notwithstanding that the qualified member may not be eligible to retire under section 18452, subsection 3.

(1) The benefit is computed in accordance with section 18452, subsection 3, if applicable, as if the service retirement of the qualifying member had taken place on the date of the member's death.

(2) The beneficiary is paid beginning on the first day of the month after the death of the qualifying member and continuing until the last day of the month in which the beneficiary's death occurs.

(3) Benefits under this subsection are paid in accordance with section 18404, subsection 3. [2001, c. 118, §12 (AMD).]

C. If the monthly benefit payable under this subsection is $10 or less, in lieu of those payments a lump sum that is the actuarial equivalent of the benefit to which the beneficiary is entitled must be paid on the date the first monthly payment would otherwise be paid. A beneficiary who receives a lump sum payment under this subsection does not forfeit any other benefit to which the member would be entitled if the member were receiving a monthly benefit payment. [1991, c. 469, §5 (NEW).]

[ 2001, c. 118, §12 (AMD) .]

6. Transfer of funds. If benefits are paid under subsections 3 to 5-B, the amount of the deceased qualifying member's accumulated contributions in the Members' Contribution Fund is transferred to the Retirement Allowance Fund.

[ 2007, c. 249, §33 (AMD) .]

7. Death of beneficiary before payment. If any person becomes entitled to the payment of benefits under this article and dies before either the refund check or the initial survivor benefit check is endorsed and presented to a holder in due course, the person is considered to have predeceased the qualifying member.

[ 1991, c. 469, §5 (AMD) .]

8. Change of choice of payment option. Any beneficiary under this article may change the choice of payment at any time up to the point of endorsement and presentation to a holder in due course of either the refund check or the initial survivor benefit payment.

[ 1991, c. 469, §5 (AMD) .]

9. Defeat of survivor's option. A qualifying member may specify that the refund of the member's accumulated contributions be paid to a designated beneficiary or to the qualifying member's estate in lieu of any payment to survivors under subsections 3 to 5-B by filing an affidavit expressing that intent with the executive director.

[ 1991, c. 469, §5 (AMD) .]

10. Cost-of-living adjustment. A participating local district may provide an adjustment to survivor benefits in accordance with section 18407 by:

A. Applying to the board; and [1985, c. 801, §§5, 7 (NEW).]

B. Supplying to the board a certified copy of its action together with a statement of agreement to pay costs of the adjustments. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

11. Special options. Instead of accepting the payment provided in subsection 1, 2, 5-A or 5-B, a beneficiary may elect to receive benefits under article 5.

A. To elect these benefits, both the qualifying member and the beneficiary must comply with each requirement of those provisions. [1991, c. 469, §5 (NEW).]

B. If an election is not made under this subsection, benefits payable under this section are in lieu of any benefits payable under article 5. [1991, c. 469, §5 (NEW).]

[ 1991, c. 469, §5 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 529, §§3,4 (AMD). 1987, c. 769, §A31 (AMD). 1987, c. 823, §§9-11 (AMD). 1989, c. 658, §§6-8 (AMD). 1991, c. 469, §5 (AMD). 1991, c. 619, §17 (AMD). 2001, c. 118, §12 (AMD). 2007, c. 137, §24 (AMD). 2007, c. 249, §33 (AMD).



5 §18554. Death after eligibility for retirement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 469, §6 (AMD).



5 §18555. Applicability

Notwithstanding section 18202, the provisions of former section 1124 of the state retirement system law, in effect on June 30, 1982, except former section 1124, subsection 4, are applicable to each participating local district which has adopted section 18553 or former section 1124, as part of its plan, whether or not the district has adopted amendments enacted after it adoption of section 18553 or former section 1124, as part of its plan. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18556. Special survivor benefit option

1. Manner of adoption. A participating local district may adopt the special survivor benefit option under this section in addition to the benefits provided under section 18553 in the manner set forth in section 18202.

[ 1991, c. 469, §7 (AMD) .]

2. Limitation of beneficiaries. A participating local district which adopts this section may limit the designated beneficiaries eligible for these benefits and may limit the undesignated beneficiaries eligible for benefits if no beneficiary is designated. Any later change in the designation of the beneficiaries must be made in accordance with section 18202.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Effective date. A participating local district that elects to adopt this section shall designate January 1, 1987 for purposes of determining which persons currently receiving benefits under section 18553, subsections 3 to 5, may elect benefits under this section, if eligible. Benefit recomputation and payment for any person electing benefits under this section become effective on the first day of the month following notification to the board of the adoption of this section.

[ RR 1997, c. 2, §23 (COR) .]

4. Retroactive adoption of this section. In a participating local district which has adopted this section retroactively, a person currently receiving benefits under section 18553, subsections 3 to 5 may, if eligible, elect to receive benefits under this section in lieu of benefits under section 18553, subsections 3 to 5 under the following conditions.

A. The person must apply in writing to the executive director. [1985, c. 801, §§5, 7 (NEW).]

B. The application must be received by the executive director within 6 months after the notification to the board by the participating local district adopting this section. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

5. Election of benefit. In lieu of accepting the benefits under section 18553, the first listed of the beneficiaries under paragraph A or B, whichever applies, may, if living at the death of the qualifying member, elect the benefits in this section, if the deceased qualifying member had 20 years of creditable service at the time of his death.

A. If a beneficiary was designated under section 18552, the following designated beneficiaries of the deceased are eligible to make the election under this subsection:

(1) Surviving spouse;

(2) Dependent child or dependent children; or

(3) Parent or parents. [1985, c. 801, §§5, 7 (NEW).]

B. If no beneficiary was designated under section 18552, the following relatives of the deceased, if any, alive at the qualifying member's death are eligible to make the election under this subsection:

(1) Surviving spouse;

(2) Dependent child or dependent children; or

(3) Parent or parents. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

6. Payment of benefits. Benefits under this section shall be paid as follows.

A. The benefit shall be computed in accordance with section 18452, subsection 1, and shall be reduced in accordance with section 18452, subsection 3, as if the service retirement of the qualifying member had taken place on the date of his death. [1985, c. 801, §§5, 7 (NEW).]

B. The beneficiary shall be paid, beginning the first month after the death of the qualifying member and continuing until the date of the beneficiary's death. [1985, c. 801, §§5, 7 (NEW).]

C. Benefits under this section shall be paid in accordance with section 18404, subsection 3. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 469, §7 (AMD). RR 1997, c. 2, §23 (COR).



5 §18557. Survivor's benefit contribution

1. Information from fiscal officer. Before a participating local district elects survivor benefits under section 18553 or 18556, the chief fiscal officer of the participating local district shall submit to the board that information prescribed by the board to assist the board in determining the cost of the initial survivor benefit contribution of the participating local district.

A. The determination of the initial survivor benefit contribution shall be made on the actuarial basis adopted by the board. [1985, c. 801, §§ 5, 7 (NEW).]

B. The expense of determining the cost of the initial survivor benefit contribution shall be assessed against and paid by the participating local district on whose account it is made. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Annual determination. Annually, the board shall actuarially determine the survivor benefit contribution of a participating local district which has elected survivor benefits, on the basis of information it may prescribe.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Increase. The board may increase, by not more than 25% in any year, the survivor benefit contribution of a participating local district, if, in the opinion of the board, the benefits paid on behalf of beneficiaries of members of the participating local district is greater than the benefits expected to be paid on the actuarial basis.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Certification. The board shall certify to the chief fiscal officer of the participating local district:

A. The survivor benefit contribution for the participating local district, computed in accordance with this section; plus [1985, c. 801, §§ 5, 7 (NEW).]

B. A pro rata share of the cost of the administration of the survivor benefit program, based on the gross payroll of employees and the expense of determining the annual survivor benefit contribution. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

5. Charge. The amounts certified under subsection 4 shall be a charge against the participating local district.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

6. Member contribution. A participating local district may require each of its members to make a contribution, not to exceed 1/4 of 1% of earnable compensation, as long as the member is employed.

[ 2007, c. 249, §34 (AMD) .]

7. Payment. All survivor benefit contributions by participating local districts that have elected survivor benefits and all contributions by members of those districts must be paid into the Retirement Allowance Fund.

[ 2007, c. 249, §35 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 249, §§34, 35 (AMD).



5 §18558. Transfer of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §43 (RP).






Article 5: ACCIDENTAL DEATH BENEFITS

5 §18601. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 513, §3 (AFF); 2009, c. 513, §1 (RPR).]

1. Professional firefighter. "Professional firefighter" means an employee of a municipal fire department who is a member of the Participating Local District Retirement Program or who is a participating member under chapter 425 and who aids in the extinguishment of fires, whether or not the employee has other administrative duties.

[ 2009, c. 513, §1 (NEW); 2009, c. 513, §3 (AFF) .]

2. Qualifying member. "Qualifying member" means:

A. A member who dies as a result of an injury arising out of and in the course of employment as an employee; [2009, c. 513, §1 (NEW); 2009, c. 513, §3 (AFF).]

B. After October 31, 2004, an active member who is a professional firefighter who dies as a result of an injury or disease as described in Title 39-A, section 328 if the injury or disease that causes the death is the result of a condition that develops within 30 days of the active member's participating in firefighting or training or a drill that involves firefighting. If the professional firefighter dies after 30 days but within 6 months of participating in firefighting or training or a drill that involves firefighting, there is a rebuttable presumption that the death is the result of an injury arising out of and in the course of employment as a professional firefighter; or [2009, c. 513, §1 (NEW); 2009, c. 513, §3 (AFF).]

C. A former member receiving a disability retirement benefit who dies as a result of an injury arising out of and in the course of employment as an employee. [2009, c. 513, §1 (NEW); 2009, c. 513, §3 (AFF).]

[ 2009, c. 513, §1 (NEW); 2009, c. 513, §3 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2009, c. 513, §3 (AFF). 2009, c. 513, §1 (RPR).



5 §18602. Qualification for benefit

The beneficiary of a qualifying member shall receive a benefit in accordance with section 18603. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18603. Computation of benefit

1. Surviving spouse; no dependent children. If the qualifying member is survived by a spouse and no dependent child, the surviving spouse shall be paid 2/3 of the average final compensation of the qualifying member.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Surviving spouse having care of dependent children. If the qualifying member is survived by a spouse who has the care of the dependent child or dependent children of the qualifying member, the surviving spouse shall be paid an annual sum equal to the average final compensation of the qualifying member.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Surviving spouse not having care of dependent children. If the qualifying member is survived by a spouse who does not have the care of the dependent child or dependent children of the qualifying member, the surviving spouse shall share with the dependent child or dependent children an annual sum equal to the average final compensation of the qualifying member, the benefit to be divided equally among the surviving spouse and the dependent child or dependent children.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. No surviving spouse. If no spouse survives the qualifying member, the dependent child or dependent children shall be paid an annual sum equal to the average final compensation of the qualifying member.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18604. Method of payment

All benefits paid under this article shall be paid in equal monthly installments beginning the first month after the death of the qualifying member. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18605. Adjustment of benefits

1. Cessation of eligibility. When a person sharing benefits under section 18603 ceases to be eligible to receive benefits, the subsequent benefits of the remaining beneficiaries shall be recalculated as if the remaining beneficiaries had been the only beneficiaries to survive the qualifying member.

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Workers' compensation or similar law. The amount payable under this article must be reduced by any amount received by the surviving spouse and dependent child or dependent children under former Title 39, the Workers' Compensation Act or Title 39-A, Part 1, the Maine Workers' Compensation Act of 1992, or a similar law. For purposes of this article, a death benefit paid to a law enforcement officer, firefighter or emergency medical services person under Title 25, chapter 195-A is not considered a benefit paid under a "similar law" and may not be used to reduce the amount payable under this article.

A. Lump-sum settlements of benefits that would reduce the accidental death benefits under this subsection must be prorated on a monthly basis in an equitable manner prescribed by the board. [1991, c. 885, Pt. E, §16 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

B. The prorated lump-sum settlement amounts must reduce the accidental death benefits payable monthly under this article. [1991, c. 885, Pt. E, §16 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

[ 2001, c. 439, Pt. CCCCC, §3 (AMD) .]

3. Cost-of-living adjustments. Benefits under this article are subject to adjustment as provided in section 18407.

[ 1995, c. 462, Pt. A, §15 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 885, §E16 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 595, §14 (AMD). 1995, c. 462, §A15 (AMD). 2001, c. 439, §CCCCC3 (AMD).



5 §18606. Termination of benefits

The benefits under this article shall be paid to: [1985, c. 801, §§ 5, 7 (NEW).]

1. Surviving spouse. The surviving spouse until he dies; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Dependent children. The dependent child or dependent children until they die or until they no longer meet the definition of "dependent child" under section 17001, subsection 12.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18607. Benefits in lieu of article 4 (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §44 (RP).









Subchapter 6: GROUP LIFE INSURANCE

5 §18651. Authorization

The board, and only the board, may purchase for the retirement system, from one or more life insurance companies, a policy or policies of life insurance, as defined by Title 24-A, section 702. [1985, c. 801, §§ 5, 7 (NEW).]

1. Procedure. Proposals for the purchase of insurance may be solicited from one or more insurance companies on a competitive basis or an existing policy or policies may be renegotiated.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Licensed company. Any policy or policies purchased shall be purchased from a company or companies licensed under the laws of this State.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18652. Nature of policy

1. Limitation. All provisions of a policy or policies purchased under section 18651 shall be subject to the limitations of Title 24-A, chapter 31.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. No reduction of benefits. No provisions of a policy or policies purchased under section 18651 may reduce the benefits granted under this subchapter.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18653. Rules

The board may promulgate and publish, in accordance with chapter 375, subchapter II, whatever rules are necessary and proper to give effect to the intent, purposes and provisions of this subchapter. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18654. Administration

1. Expenses. All expenses of a group life insurance program shall be reimbursed from premium rate adjustments, dividends or interest earnings on reserves.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Report. A report of the activities of the group life insurance program shall be published annually.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18655. Participation

1. Local district. A local district may participate in the group life insurance program by filing with the board a duly certified copy of the resolution or record of the vote of the body that would be entitled to approve participation in the Participating Local District Retirement Program under section 18201. The resolution or record of the vote must state which portions of the life insurance program established under this chapter apply to the participating local district.

[ 2007, c. 491, §249 (AMD) .]

2. Effective date. The effective date of participation of a local district may not be more than 6 months following receipt of the certified copy of the vote or resolution.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Employee. The board may, by rule, provide standards for inclusion or exclusion of employees on the basis of nature and type of employment or conditions. No employee or group of employees may be excluded solely on the basis of the hazardous nature of employment.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §249 (AMD).



5 §18656. Coverage

1. Basic insurance. Life insurance and accidental death and dismemberment insurance, to be known as "basic insurance," is available to all eligible participants.

A. The amount of life insurance to be paid upon death is equal to the participant's annual base compensation rounded up to the next $1,000.

(1) A participant insured under a basic insurance policy is automatically covered for any change in the maximum due to a change in annual base compensation.

(2) The date of change in coverage under subparagraph (1) is the first day of the month of April following the effective date of the change in annual base compensation. [1991, c. 480, §8 (AMD).]

B. The accidental death and dismemberment insurance shall provide payments as follows.

(1) Losses and amounts payable shall be determined according to the following table.

(2) For any one accident the aggregate amount of group accidental death and dismemberment insurance that may be paid may not exceed the amount provided under subsection 1, paragraph A. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1991, c. 480, §8 (AMD) .]

2. Supplemental insurance. Additional insurance coverage of equal amounts to those described in subsection 1, to be known as "supplemental insurance," shall be available to each participant purchasing insurance under subsection 1.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Dependent insurance. Each participant may elect to insure the life of a dependent not insured in the group covered under subsections 1 and 2.

A. A participant may elect either Plan A or Plan B, but not both.

B. Insurance purchased under this subsection is subject to the limitations of Title 24-A, section 2611-A. [1985, c. 801, §§ 5, 7 (NEW).]

C. The number of dependents may not affect the premium rate for insurance purchased under this subsection. [1993, c. 387, Pt. A, §26 (AMD).]

D. Any participant who is a participant through employment with 2 or more employers may not insure that participant's dependents more than once. [1991, c. 480, §9 (NEW).]

[ 1993, c. 387, Pt. A, §26 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 710, §23 (AMD). 1991, c. 480, §§8,9 (AMD). 1993, c. 387, §A26 (AMD).



5 §18657. Payments on death

Any amount of group life insurance and group accidental death insurance in force on any employee at the date of the employee's death must be paid, upon the establishment of a valid claim, in the following order of precedence. [2009, c. 515, §2 (AMD); 2009, c. 515, §3 (AFF).]

1. Designated beneficiary. First, to the beneficiary or beneficiaries whom the employee designated in writing, if the written designation was received in the retirement system office or postmarked before the employee's death.

[ 1991, c. 480, §10 (AMD) .]

2. Widow or widower. Second, if no beneficiary qualifies under subsection 1, to the widow or widower of the employee.

[ 2009, c. 515, §2 (AMD); 2009, c. 515, §3 (AFF) .]

2-A. Executor or personal representative. Third, if no one qualifies under subsection 1 or 2, to the employee's duly appointed executor or personal representative for distribution according to the provisions of a lawfully executed will. This subsection is applicable only if the retirement system is notified of the appointment of the executor or personal representative within 6 months of the date of death of the employee.

[ 2009, c. 515, §2 (NEW); 2009, c. 515, §3 (AFF) .]

3. Children. Fourth, if no one qualifies under subsection 1 , 2 or 2-A, to the child or children of the employee and descendants of deceased children by representation.

[ 2009, c. 515, §2 (AMD); 2009, c. 515, §3 (AFF) .]

4. Parents. Fifth, if no one qualifies under subsection 1, 2, 2-A or 3, to the surviving parent or parents of the employee.

[ 2009, c. 515, §2 (AMD); 2009, c. 515, §3 (AFF) .]

5. Executor or conservator.

[ 2009, c. 515, §3 (AFF); 2009, c. 515, §2 (RP) .]

6. Next of kin. Sixth, if no one qualifies under subsection 1, 2, 2-A, 3 or 4, to other next of kin of the employee entitled under the laws of domicile of that employee at the time of the employee's death.

[ 2009, c. 515, §2 (AMD); 2009, c. 515, §3 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 480, §10 (AMD). 2009, c. 515, §2 (AMD). 2009, c. 515, §3 (AFF).



5 §18658. Insurance; automatic application

1. Employees insured. Each employee shall complete an application for insurance coverage within 31 days of becoming eligible. Each employee who completes an application and is found eligible for basic insurance under this subchapter is insured for the amount of basic coverage applicable under this subchapter, beginning on the first day of the month following one month of employment after the employee becomes eligible.

A. The employee shall indicate the types of coverage elected. [1991, c. 480, §11 (NEW).]

B. If the employee elects coverage within 31 days of the employee's first becoming eligible, and elects coverage in addition to basic, that additional coverage becomes effective on the first day of the month following one month of employment after the employee becomes eligible. [2011, c. 449, §21 (AMD).]

C. If the employee does not elect coverage within 31 days of the employee's first becoming eligible, the employee may subsequently apply for insurance coverage but must produce evidence of insurability at the employee's own expense and in accordance with the requirements of the insurance underwriter. [2011, c. 449, §21 (AMD).]

[ 2011, c. 449, §21 (AMD) .]

2. Employees not wanting to be insured. Any employee not wanting to be insured under this subchapter, at the time the employee first becomes eligible, shall, on the application form, give written notice to the employee's employing officer and to the retirement system that the employee does not want to be insured.

A. If, after being insured, the employee wishes to cancel or reduce coverage, written notice must be given by the employee to the employee's employing officer and to the retirement system. [1991, c. 480, §11 (AMD).]

B. The employee's insurance coverage must cease, or be reduced at the end of the month in which the notice is received by the employing office. [1991, c. 480, §11 (AMD).]

C. Any employee who does not want to be insured or who cancels insurance coverage may subsequently apply for insurance, but must produce evidence of insurability at the employee's own expense and in accordance with the requirements of the insurance underwriter. [1991, c. 480, §11 (AMD).]

D. [2011, c. 449, §22 (RP).]

[ 2011, c. 449, §22 (AMD) .]

3. Dependent coverage. An employee may apply for coverage for a dependent in the application provided in subsection 1. If an employee has no dependents at the time the application provided in subsection 1 is completed and if application is made for coverage within 31 days of acquiring a dependent, coverage becomes effective the first day of the month following the month in which the application is received by the employing office. An employee who does not apply for dependent coverage within 31 days, may subsequently apply for dependent coverage, but must produce evidence of insurability at the employee's own expense. Coverage for subsequently acquired dependents is effective immediately.

[ 1991, c. 480, §11 (NEW) .]

4. Evidence of insurability. When the insurance underwriter approves an application for coverage or increase in coverage with which evidence of insurability has been filed as provided under subsection 1, paragraph C or subsection 2, paragraph C, the coverage or increased coverage becomes effective as of the first day of the first month following completion of one month of employment after the date of approval.

[ 1991, c. 480, §11 (NEW) .]

5. Employee on leave of absence. Insurance coverage for an employee on an authorized leave of absence is governed as follows.

A. An employee who, during a period of an unpaid leave of absence, continues to pay premiums due for the period of the leave continues to be covered. Coverage for an employee who, during the period of the leave, does not pay the premiums due ceases at the end of the period covered by the last premium paid. [2011, c. 449, §23 (NEW).]

B. Notwithstanding paragraph A, an employee who, during a period of unpaid military leave of absence, does not continue coverage while on unpaid military leave must be reinstated to the levels of coverage in effect immediately prior to the unpaid military leave. A request for reinstatement by the employee must be made within 31 days of the employee's return to work following unpaid military leave. An employee who wants to be reinstated and who does not apply for reinstatement within 31 days of the employee's return to work from unpaid military leave must produce evidence of insurability at the employee's own expense and in accordance with the requirements of the insurance underwriter. [2011, c. 449, §23 (NEW).]

[ 2011, c. 449, §23 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 480, §11 (AMD). 1993, c. 386, §5 (AMD). 2007, c. 17, §2 (AMD). 2007, c. 17, §3 (AFF). 2011, c. 449, §§21-23 (AMD).



5 §18659. Payment of premiums

Payment of premiums for group life insurance shall be on the basis determined by the board to be actuarially sufficient to pay anticipated claims. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18660. Review of insurance program

Each year, upon receipt of the annual report submitted by the underwriter, the board shall review all phases of the group life insurance program and shall, within 90 days of receipt of the annual report, determine the reserves necessary to pay anticipated claims and the method of distribution of any accumulations above those reserves. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18661. Termination of coverage

1. Separation from service. The insurance on any employee shall terminate upon his separation from service, except as extended by:

A. Provisions contained in the policy for waiver of premiums upon total and permanent disability; and [1985, c. 801, §§ 5, 7 (NEW).]

B. Provisions for temporary extension of coverage and conversion to an individual policy of life insurance. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Retirement. If, on the date the insurance would otherwise terminate, the employee retires, in accordance with this Part, the United States Social Security Act or other local retirement program, the employee's basic life insurance only must be continued without cost to the employee and in the amounts provided in this subsection.

A. On retirement for reasons other than disability, an amount of basic life insurance equal to the employee's average final compensation must be continued in force at no cost to the participant, if the participant has participated in the group life insurance program for a minimum of 10 years.

(1) Except as provided in paragraph B, the initial amount of basic life insurance that continued into retirement must be reduced at the rate of 15% a year to a minimum of 40% of the initial amount of basic life insurance that continued into retirement or $2,500, whichever is greater.

(2) In determining benefits under this subchapter, the reductions become effective at 12:01 a.m. of the day following the first year anniversary of the date of retirement and each succeeding retirement anniversary thereafter until the minimum has been reached. [1993, c. 386, §6 (AMD).]

B. On retirement for disability, the amount of basic insurance in force at the time of retirement must be continued in force until normal retirement age, after which the amount must be reduced, as provided in paragraph A at no cost to the recipient. The 10-year participation requirement does not apply to recipients of disability retirement benefits. [1991, c. 480, §12 (AMD).]

C. The premiums for the coverage provided by this subsection must be paid by the participating local district which employed the participant immediately before the participant's retirement. Delinquent payments under this section may be collected as provided under section 18303, subsection 3. [1991, c. 480, §12 (NEW).]

[ 1993, c. 386, §6 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 710, §24 (AMD). 1991, c. 480, §12 (AMD). 1993, c. 386, §6 (AMD).



5 §18662. Participation of local districts

The employees of any local district may participate in the group life insurance program to the full extent of any and all benefits provided for in this subchapter subject to section 18655, subsections 1 and 2. The participation of these employees is governed as follows. [1985, c. 801, §§ 5, 7 (NEW).]

1. Minimum number. Initially, the minimum number of persons required for a covered group is 75% of the eligible employees of a local district.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Supplemental and dependent insurance. Employees of a local district who are covered under the basic group life insurance plan are also eligible for the supplemental insurance under section 18656, subsection 2, and dependent insurance under section 18656, subsection 3, if the local district elects to adopt those benefit plans.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Information required. The chief fiscal officer of a local district shall submit to the board whatever information about the employees of the district is prescribed by the board as necessary to administer this subchapter.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Pro rata cost. The chief fiscal officer of a local district shall pay whatever pro rata cost of premiums and expenses is levied by the board.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18663. Withdrawal of local districts

Any local district participating in the group life insurance program under this subchapter may withdraw from further participation by filing with the board a duly certified copy of the results of the vote of the body that would be entitled to approve participation in the Participating Local District Retirement Program under section 18201. This certification must include certification to the board that equivalent coverage has been provided. [2007, c. 491, §250 (AMD).]

1. Continuous coverage. In order to provide continuous coverage, withdrawal of a local district under this section is not effective until equivalent coverage is made available to current active and retired employees of the district.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Effective date. Withdrawal is effective on the last day of the last full pay period before the end of the month following the month in which the certification under subsection 1 is received by the board.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §250 (AMD).









Chapter 427: PARTICIPATING LOCAL DISTRICTS CONSOLIDATED PLAN

5 §18801. Plan

There is established the Participating Local District Consolidated Retirement Plan as a governmental qualified defined benefit plan pursuant to Sections 401(a) and 414(d) of the Internal Revenue Code and such other provisions of the Internal Revenue Code and United States Treasury regulations and other guidance as are applicable, which has the powers and privileges of a corporation. The purpose of the Participating Local District Consolidated Retirement Plan is to provide retirement allowances and other benefits under this chapter for employees of participating local districts. The board shall establish by rule the plan provisions of the Participating Local District Consolidated Retirement Plan in accordance with section 18804. [2009, c. 474, §44 (RPR).]

1. Plan content. Benefits provided by the plan must be selected from benefits included in chapter 423, chapter 425 or this chapter and must include, but are not limited to:

A. Service retirement benefits, including:

(1) Several plans, with levels of benefits to meet the needs of various classes of employees and employers; and

(2) Portability of benefits when a member changes plans or employers; [1989, c. 811, §3 (NEW).]

B. Death benefits; [1989, c. 811, §3 (NEW).]

C. Disability retirement benefits; [1989, c. 811, §3 (NEW).]

D. Compulsory requirements except:

(1) Optional membership for those employees permitted optional membership under chapter 425; and

(2) Optional membership for those employees who are not subject to the municipal public employees labor relations laws contained in Title 26, chapter 9-A; and [1991, c. 300, §1 (AMD).]

E. A defined contribution plan consistent with the United States Internal Revenue Code. [1989, c. 811, §3 (NEW).]

[ 1991, c. 300, §1 (AMD) .]

2. Amendments. Any benefit provision selected from chapter 423, chapter 425 or this chapter to be included in the plan that is subsequently amended is not considered to have been amended for purposes of the plan until the rule that established the plan is amended to include the amended version of the benefit provision.

[ 1991, c. 300, §1 (AMD) .]

3. No reduction of benefits. The level of service retirement benefits for employees of participating local districts that adopt the plan may not be reduced with relation to either benefits based upon service before adoption of the plan or benefits based upon service after adoption of the plan.

[ 1989, c. 811, §3 (NEW) .]

4. Implementation of plan. The board, as part of its rules, shall set the minimum number of local districts that must contract for participation and the minimum number of members before the plan is put into operation. The rules must contain provisions related to the transition from participation in chapter 425 to participation in this plan by local districts and for setting the date when participation of the employees of a participating local district in this plan begins. All local districts that are participating local districts under chapter 425 on the date the plan is put into operation must elect to join the consolidated plan, be transferred to the consolidated plan or withdraw from the Participating Local District Retirement Program, in accordance with rules established by the board.

[ 2007, c. 491, §251 (AMD) .]

5. Disbanded or dissolved local district. The board, as part of its rules, shall provide for the procedure to be followed regarding the membership and benefits of employees of a participating local district that disbands or is dissolved.

[ 1989, c. 811, §3 (NEW) .]

6. Plan design and amendments. The rules adopted by the board must be based entirely upon proposals for the consolidated retirement plan and proposed amendments to the consolidated retirement plan received from the Participating Local District Advisory Committee or from the retirement system staff. The board shall adopt as a rule any proposal received from the Participating Local District Advisory Committee or return the proposal to the advisory committee with a statement setting forth the reasons for not adopting the proposal.

[ 2003, c. 387, §12 (AMD) .]

7. Rule-making procedure. The rules and amendments established by the board must be adopted in accordance with and subject to judicial review as set forth in chapter 375, subchapter II, to the extent chapter 375 is applicable.

[ 1989, c. 811, §3 (NEW) .]

SECTION HISTORY

1989, c. 811, §3 (NEW). 1991, c. 300, §1 (AMD). 1993, c. 250, §§3,4 (AMD). 2003, c. 387, §12 (AMD). 2007, c. 491, §251 (AMD). 2009, c. 474, §44 (AMD).



5 §18802. Participating Local District Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 811, §3 (NEW). P&SL 1993, c. 67, §1 (AMD). 1993, c. 250, §5 (AMD). MRSA T. 5, §18802, sub-§7 (AMD).



5 §18802-A. Participating Local District Advisory Committee

1. Composition; designation. The Participating Local District Advisory Committee, referred to in this chapter as "the advisory committee," is composed of the following 12 members:

A. Five voting members who are members of labor organizations that represent participating local district employees, duly designated by their respective labor organizations as follows:

(1) One member duly designated by the Maine Education Association;

(2) One member duly designated by the American Federation of State, County and Municipal Employees;

(3) One member duly designated by the Service Employees International Union;

(4) One member duly designated by the International Association of Fire Fighters; and

(5) One member duly designated by the International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America; [2007, c. 249, §36 (AMD).]

B. Five voting members who represent participating local districts duly designated as follows:

(1) Three members duly designated by the Maine Municipal Association; and

(2) Two members duly designated by the Maine School Management Association; [2007, c. 249, §36 (AMD).]

C. One nonvoting member duly designated by the Governor; and [2007, c. 249, §36 (AMD).]

D. The executive director or the executive director's designee, to serve as an ex officio nonvoting member. [1997, c. 12, §1 (NEW); 1997, c. 12, §2 (AFF).]

[ 2007, c. 249, §36 (AMD) .]

2. Compensation of members. The members of the advisory committee are not entitled to receive compensation for their participation in the advisory committee's activities.

[ 1997, c. 12, §1 (NEW); 1997, c. 12, §2 (AFF) .]

3. Chair. The executive director, or a designee, shall serve as chair.

[ 1997, c. 12, §1 (NEW); 1997, c. 12, §2 (AFF) .]

4. Term. The terms of the members are as follows.

A. Each member serves a term of 5 years. [2007, c. 249, §37 (AMD).]

B. A member shall continue to serve after the expiration of that member's term until a qualified successor is designated. The member's continuation as a member does not change the expiration of that member's term. [2007, c. 249, §37 (AMD).]

C. The term of a member designated to succeed a member whose term has expired expires 5 years after the expiration date of the term of the previous member, regardless of the effective date of the new designation. There is no limit to the number of terms to which a member may be designated. [2007, c. 249, §37 (AMD).]

D. The designating authority shall designate a person to fill a vacancy caused by death, resignation or ineligibility within 60 days. This designation is for the unexpired portion of the term and must be made from a designation provided by the organization the former member represented, as provided by subsection 1. With the agreement of the member being replaced and of the designating authority, the member being replaced serves until a replacement is designated. Otherwise, a vacancy exists until a replacement is designated. [2007, c. 249, §37 (AMD).]

E. The terms of the initial appointments are as follows.

(1) Members who represent participating local district employees are appointed by the Governor, one each, to terms of 1, 2, 3, 4 and 5 years.

(2) Members who represent participating local districts are appointed by the Governor, one each, to terms of 1, 2, 3, 4 and 5 years. [1997, c. 12, §1 (NEW); 1997, c. 12, §2 (AFF).]

F. A member is considered to have resigned if:

(1) The member severs the affiliation with the organization that designated the member in accordance with subsection 1; or

(2) The member is absent from 3 consecutive meetings of the advisory committee without good cause as determined by the advisory committee. [2007, c. 249, §37 (AMD).]

[ 2007, c. 249, §37 (AMD) .]

5. Transaction of business. The transaction of business by the advisory committee is governed as follows.

A. Seven voting members constitute a quorum for the transaction of any business. [2003, c. 387, §13 (AMD).]

B. Each member is entitled to one vote. [1997, c. 12, §1 (NEW); 1997, c. 12, §2 (AFF).]

C. Affirmative votes of a simple majority of the quorum or, if greater, of the voting members present are necessary for the passage of any resolution or any other action by the advisory committee. [2003, c. 387, §13 (AMD).]

[ 2003, c. 387, §13 (AMD) .]

6. Proposal for plan design or amendment. The advisory committee or the retirement system staff may present to the board proposals for the consolidated retirement plan and amendments to the plan. Passage of any resolution or any other action by the advisory committee relating to proposals for the consolidated retirement plan or proposed amendments to the consolidated retirement plan requires affirmative votes of a simple majority of the quorum or, if greater, of the voting members present.

[ 2003, c. 387, §13 (AMD) .]

SECTION HISTORY

1997, c. 12, §1 (NEW). 1997, c. 12, §2 (AFF). 2003, c. 387, §13 (AMD). 2007, c. 249, §§36, 37 (AMD).



5 §18803. Assistance by board

1. Staff assistance. The board may authorize the retirement system staff to give assistance to the advisory committee.

[ 1989, c. 811, §3 (NEW) .]

2. Expenses. The board may authorize the payment of necessary expenses incurred in the operation of the advisory committee from the funds allocated for that purpose based upon a budget submitted by the advisory committee.

[ 1989, c. 811, §3 (NEW) .]

3. Duties of the board. Nothing in this chapter alters the duties of the board to administer the retirement plan of participating local districts.

[ 1989, c. 811, §3 (NEW) .]

SECTION HISTORY

1989, c. 811, §3 (NEW).



5 §18804. Local district participation

All local districts that are participating local districts under chapter 425 on the date the plan is put into operation may contract for participation in the plan in the manner provided in subsection 1 or 2 for other local districts. A participating local district that elects to be transferred into the consolidated plan must contract for participation according to the terms of its transfer, in accordance with rules established by the board. Other local districts may contract for the participation of their employees in the Participating Local District Retirement Program under this chapter in the manner provided by subsection 1 or 2. [2007, c. 491, §252 (AMD).]

1. Local districts that are not municipalities. For a local district that is not a municipality, as defined in Title 1, section 72, subsection 13, the executive body of the district must approve participation and must file with the board a duly certified copy of a resolution or order, with a record of the vote of the executive body, which must include:

A. Approval of the participation; [1989, c. 811, §3 (NEW).]

B. The benefit plans that are to apply; [1989, c. 811, §3 (NEW).]

C. Excluded employees, as required by subsection 3; and [1989, c. 811, §3 (NEW).]

D. The name or title of the person authorized to sign the contract on behalf of the local district. [1989, c. 811, §3 (NEW).]

[ 1989, c. 811, §3 (NEW) .]

2. Local districts that are municipalities. For a local district that is a municipality, as defined in Title 1, section 72, subsection 13, the legislative body of the municipality must approve participation and must file with the board a resolution or order, certified by the clerk of the municipality, with a record of the vote of the legislative body, which must include:

A. Approval of the participation; [1989, c. 811, §3 (NEW).]

B. The benefit plans that are to apply; [1989, c. 811, §3 (NEW).]

C. Excluded employees, as required by subsection 3; and [1989, c. 811, §3 (NEW).]

D. The name or title of the person authorized to sign the contract on behalf of the local district. [1989, c. 811, §3 (NEW).]

[ 1989, c. 811, §3 (NEW) .]

3. Excluded employees. The local district shall designate in its approval any class of employees otherwise provided for by local pension provisions who are excluded from membership in the plan established under this chapter.

[ 1989, c. 811, §3 (NEW) .]

4. Date participation begins. The retirement system establishes the schedule for enrolling participating local districts and for the effective date of establishment of a participating local district. The date when the participation of the employees of a participating local district begins is as of the date of first contributions or pick-up contributions to the retirement system.

[ 2007, c. 490, §3 (AMD) .]

SECTION HISTORY

1989, c. 811, §3 (NEW). 1993, c. 250, §6 (AMD). 2007, c. 490, §3 (AMD). 2007, c. 491, §252 (AMD).



5 §18805. Chief fiscal officer

The chief fiscal officer of a participating local district, in order to assist in the administration of the retirement system shall: [1989, c. 811, §3 (NEW).]

1. Information. Submit to the board whatever information the board prescribes about the employees of the participating local district relating to participation in the plan; and

[ 1989, c. 811, §3 (NEW) .]

2. Duties. Cause to be performed whatever duties the board prescribes, with respect to the employees of the participating local district.

[ 1989, c. 811, §3 (NEW) .]

SECTION HISTORY

1989, c. 811, §3 (NEW).



5 §18806. Alternative benefits

The plan adopted under section 18801 may include benefits provided by this section. [1989, c. 811, §3 (NEW).]

1. Districts with employees covered by the Social Security Act. A participating local district with employees covered by the United States Social Security Act may provide service retirement benefits for employees not covered by a special plan that equal 1% of the member's average final compensation multiplied by the number of years of membership service. Members covered by this benefit shall contribute to the Participating Local District Retirement Program at the rate of 3% of earnable compensation.

[ 2007, c. 491, §253 (AMD) .]

2. Defined contribution plan. A participating local district may provide for the participation of its employees who are members of the Participating Local District Retirement Program under this chapter, in a defined contribution plan that is part of the consolidated plan provided by section 18801. Employees who choose not to become members under section 18801, subsection 1, paragraph D may also participate in the defined contribution plan.

[ 2007, c. 491, §254 (AMD) .]

3. Ancillary benefits. The plan must include disability benefits and death benefits for those employees who choose not to be members under section 18801, subsection 1, paragraph D and who participate in the defined contribution plan.

[ 1991, c. 300, §2 (NEW) .]

SECTION HISTORY

1989, c. 811, §3 (NEW). 1991, c. 300, §2 (AMD). 2007, c. 491, §§253, 254 (AMD).









Part 21: SOCIAL SECURITY FOR STATE AND MUNICIPAL EMPLOYEES

Chapter 431: SOCIAL SECURITY FOR STATE AND MUNICIPAL EMPLOYEES

5 §19001. Declaration of policy

In order to extend to employees of the political subdivisions of the State of Maine, and to the civilian employees of the Maine National Guard who are employed pursuant to section 90 of the National Defense Act of June 3, 1916 (32 U.S.C., sec. 42), whether members of existing retirement or pension systems or not, the benefits of social security, provided under the Federal Social Security Act enacted by the Congress of the United States, it is declared to be the policy of the Legislature, subject to the limitations of this chapter, that such steps be taken as to provide such protection to such employees on as broad a basis as is permitted under the Social Security Act. This chapter shall apply to employees of Maine Maritime Academy who are members of an existing retirement or pension system. This chapter shall not apply to teachers who are under a state or local government pension or retirement plan, except teachers at the Maine Maritime Academy. For the purposes of bringing sheriffs and their deputies under social security, these law enforcement officers shall be deemed policemen. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §19002. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1985, c. 801, §§ 5, 7 (NEW).]

1. Civilian employees of the Maine National Guard. The phrase "the civilian employees of the Maine National Guard who are employed pursuant to section 90 of the National Defense Act of June 3, 1916 (32 U.S.C., Sec. 42)" means the civilian employees of the Maine National Guard who are employed pursuant to section 90 of the National Defense Act of June 3, 1916 (32 U.S.C., Sec. 42) and paid from funds allotted to the Maine National Guard by the Department of Defense and such employees shall, for the purpose of this chapter, be deemed to be employees of the State of Maine; provided that this chapter shall apply to the Maine National Guard, with respect to such employees, as if it constituted a "political subdivision" within the meaning of this section.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Employee. The term "employee" includes an officer of a political subdivision of the State.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Employment. The term "employment" means any service performed by an employee in the employ of any political subdivision of the State, for such employer, except service which in the absence of an agreement entered into under this chapter would constitute "employment" as defined in the Social Security Act; or service which under the Social Security Act may not be included in an agreement between the State and the Federal Security Administrator entered into under this chapter. Employment in positions covered by any retirement system supported wholly or in part by the State or any of its subdivisions may not be included in such agreement.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Federal Insurance Contributions Act. The term "Federal Insurance Contributions Act" means the Federal Internal Revenue Code, chapter 9, subchapter A, as such Code has been and may from time to time be amended.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

5. Federal Security Administrator. The term "Federal Security Administrator" includes any individual to whom the Federal Security Administrator has delegated any of his functions under the Social Security Act with respect to coverage under such Act of employees of states and their political subdivisions.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

6. Political subdivision. The term "political subdivision" includes an instrumentality of the State of Maine, of one or more of its political subdivisions, the University of Maine System, academies, water, sewer and school districts and associations of municipalities, or an instrumentality of the State and one or more of its political subdivisions, but only if such instrumentality is a juristic entity which is legally separate and distinct from the State or subdivision and only if its employees are not by virtue of their relation to such juristic entity employees of the State or subdivision.

[ 1987, c. 402, Pt. A, §75 (AMD) .]

7. Social Security Act. The term "Social Security Act" means the Act of Congress approved August 14, 1935, chapter 531, 49 Stat. 620 officially cited as the "Social Security Act," including regulations and requirements issued pursuant thereto, as such Act has been and may from time to time be amended.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

8. State agency. The term "state agency" means the Maine Public Employees Retirement System.

[ 1985, c. 801, §§ 5, 7 (NEW); 2007, c. 58, §3 (REV) .]

9. Wages. The term "wages" means all remuneration for employment as defined, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that Act.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 402, §A75 (AMD). 2007, c. 58, §3 (REV).



5 §19003. Federal-state agreement

The state agency, with the approval of the Governor, is authorized to enter on behalf of the State into an agreement with the Federal Security Administrator, consistent with the terms and provisions of this chapter, for the purpose of extending the benefits of the Federal Old Age and Survivors Insurance System to employees of any political subdivision of the State and to the civilian employees of the Maine National Guard who are employed pursuant to section 90 of the National Defense Act of June 3, 1916 (32 U.S.C., Sec. 42), with respect to services specified in such agreement which constitute "employment" as defined in section 19002. Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration and other appropriate provisions as the state agency and Federal Security Administrator shall agree upon, but, except as may be otherwise required by or under the Social Security Act as to the services to be covered, such agreement shall provide in effect that: [1985, c. 801, §§ 5, 7 (NEW).]

1. Benefits. Benefits shall be provided for employees whose services are covered by the agreement, and their dependents and survivors, on the same basis as though such services constituted employment within the meaning of the Social Security Act, Title II;

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Contributions. The State shall pay to the Secretary of the Treasury, at such time or times as may be prescribed under the Social Security Act, contributions with respect to wages, as defined in section 19002, equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act, sections 1400 and 1410, if the services covered by the agreement constituted employment within the meaning of that Act;

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Effective date. Such agreement shall be effective with respect to services in employment covered by the agreement performed after a date specified therein, but in no event may it be effective with respect to any such services performed prior to the first day of January, 1951; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Services covered. All services, which constitute employment as defined in section 19002, are performed in the employ of a political subdivision of the State, and are covered by a plan which is in conformity with the terms of the agreement and has been approved by the state agency under section 19005, shall be covered by the agreement.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §19004. Coverage of employees of political subdivisions

1. Plan. Each political subdivision of the State following the approval of the town meeting of a town or the governing body of a city, district or other instrumentality is authorized to submit for approval by the state agency a plan for extending the benefits of the Social Security Act, Title II, in conformity with applicable provisions of such Act, to employees of such political subdivision. Each such plan and any amendment thereof shall be approved by the state agency if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the state agency, except that no such plan shall be approved unless:

A. It is in conformity with the requirements of the Social Security Act, and with the agreement entered into under section 19003; [1985, c. 801, §§ 5, 7 (NEW).]

B. It specifies the source or sources from which the funds necessary to make the payments required by subsection 3, paragraph A, and by subsection 4 are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose; [1985, c. 801, §§ 5, 7 (NEW).]

C. It provides for such methods of administration of the plan by the political subdivision as are found by the state agency to be necessary for the proper and efficient administration of the plan; [1985, c. 801, §§ 5, 7 (NEW).]

D. It provides that the political subdivision will make such reports, in such form and containing such information, as the state agency may from time to time require, and comply with such provisions as the state agency or the Federal Security Administrator may from time to time find necessary to assure the correctness and verification of such reports; and [1985, c. 801, §§ 5, 7 (NEW).]

E. It authorizes the state agency to terminate the plan in its entirety, in the discretion of the state agency, if it finds that there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the state agency and may be consistent with the Social Security Act. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Hearing. The state agency shall not finally refuse to approve a plan submitted by a political subdivision under subsection 1 and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to the political subdivision affected thereby.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Contributions.

A. Each political subdivision as to which a plan has been approved under this section shall pay into the Contribution Fund, with respect to wages, as defined in section 19002, at such time or times as the state agency may by regulation prescribe, contributions in the amounts and at the rate specified in the applicable agreement entered into by the state agency under section 19003. [1985, c. 801, §§ 5, 7 (NEW).]

B. Each political subdivision required to make payments under paragraph A is authorized, in consideration of the employee's retention in, or entry upon, employment after enactment of this chapter, to impose upon each of its employees, as to services which are covered by an approved plan, a contribution with respect to his wages, as defined in section 19002, not exceeding the amount of tax which would be imposed by section 1400 of the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act, and to deduct the amount of such contribution from his wages as and when paid. Contributions so collected shall be paid into the Contribution Fund in partial discharge of the liability of such political subdivision or instrumentality under paragraph A. Failure to deduct such contribution shall not relieve the employee or employer of liability therefor. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Delinquent payments. Delinquent payments due under subsection 3, paragraph A, may, with interest at the rate of 6% per year, be recovered by action in a court of competent jurisdiction against the political subdivision liable therefor or may, at the request of the state agency, be deducted from any other moneys payable to such subdivision by any department or agency of the State.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §19005. Contribution Fund

The "Contribution Fund," as established, shall consist of and there shall be deposited in the fund: All contributions, interest and penalties collected under section 19004; all money appropriated thereto under this chapter; any property or securities and earnings thereof acquired through the use of money belonging to the fund; interest earned upon any money in the fund; and all sums recovered upon the bond of the custodian or otherwise for losses sustained by the fund and all other money received for the fund from any other source. All money in the fund shall be mingled and undivided. Subject to this chapter, the state agency is vested with full power, authority and jurisdiction over the fund, including all money and property or securities belonging thereto. The state agency shall invest the fund pursuant to section 17153, subsection 3 and credit all interest and income earned in excess of that needed, for the purposes set forth in this section, to the expense fund of the state agency, to be used to prepare and, if approved by the Legislature, implement a portable and integrated retirement plan for participating local districts and to defray the cost of administration for those districts that participated in the social security system through the Maine Public Employees Retirement System. The state agency may perform any and all acts whether or not specifically designated, which are necessary to the administration of the Contribution Fund and are consistent with this chapter. [1989, c. 77, §1 (AMD); 2007, c. 58, §3 (REV).]

The Contribution Fund shall be established and held separate and apart from any other funds or money of the State and shall be used and administered exclusively for the purpose of this chapter. Subject to this section, withdrawals from the fund shall be made for, and solely for, payment of amounts required to be paid to the Secretary of the Treasury pursuant to an agreement entered into under section 19003; and refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality. [1989, c. 77, §1 (AMD).]

From the Contribution Fund the custodian of the fund shall pay to the Secretary of the Treasury such amounts and at such time or times as may be directed by the state agency in accordance with any agreement entered into under section 19003 and the Social Security Act. [1985, c. 801, §§ 5, 7 (NEW).]

The Treasurer of State shall be ex officio treasurer and custodian of the Contribution Fund and shall administer such fund in accordance with this chapter and the directions of the state agency and shall pay all warrants drawn upon it in accordance with this section and with such regulations as the state agency may prescribe pursuant thereto. [1985, c. 801, §§ 5, 7 (NEW).]

There are authorized to be appropriated biannually to the Contribution Fund, in addition to the contributions collected and paid into the Contribution Fund under section 19004, to be available for the purposes of the 2nd and 3rd paragraphs of this section until expended, such additional sums as are found to be necessary in order to make the payments to the Secretary of the Treasury which the State is obligated to make pursuant to an agreement entered into under section 19003. [1985, c. 801, §§ 5, 7 (NEW).]

The state agency shall submit to each regular session of the Legislature, at least 90 days in advance of the beginning of each session, an estimate of the amounts authorized to be appropriated to the Contribution Fund by the preceding paragraph of this section for the next appropriation period. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 77, §1 (AMD). 2007, c. 58, §3 (REV).



5 §19006. Rules and regulations

The state agency shall make and publish such rules and regulations, not inconsistent with this chapter, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this chapter. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §19007. Cost of administration

Any cost of administering this chapter may be prorated among the political subdivisions joining this plan. A revolving fund is established from which costs of administration shall be paid and to which shall be credited the amounts billed to and received from the political subdivisions in the plan. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).









Part 22: INTERDEPARTMENTAL ADVISORY COUNCILS

Chapter 435: MAINE HEALTH POLICY ADVISORY COUNCIL

5 §19101. Establishment; role (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1989, c. 503, §B34 (AMD). 1991, c. 622, §S20 (RP).



5 §19102. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1987, c. 816, §KK10 (AMD). 1991, c. 622, §S20 (RP).



5 §19103. Membership; officers; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1987, c. 816, §KK11 (AMD). 1991, c. 622, §S20 (RP).



5 §19104. Studies and reports (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1989, c. 799, §1 (AMD). 1991, c. 622, §S20 (RP).



5 §19105. Working relationships (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1991, c. 622, §S20 (RP).



5 §19106. Annual reports (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1991, c. 622, §S20 (RP).



5 §19107. Public participation and hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1991, c. 622, §S20 (RP).



5 §19108. Staff (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1989, c. 799, §2 (AMD). 1991, c. 622, §S20 (RP).



5 §19109. Advisory committees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1991, c. 622, §S20 (RP).



5 §19110. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1989, c. 799, §3 (AMD). 1991, c. 622, §S20 (RP).






Chapter 437: INTERDEPARTMENTAL COUNCIL

5 §19111. Interdepartmental council (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 738, §B3 (NEW). 1993, c. 738, §B9 (AFF). RR 1995, c. 2, §15 (COR). 1999, c. 668, §57 (RP). 1999, c. 785, §2 (RP).



5 §19112. Goals of the council (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 738, §B3 (NEW). 1993, c. 738, §B9 (AFF). 1997, c. 342, §§1,2 (AMD). 1999, c. 668, §58 (RP). 1999, c. 785, §2 (RP).



5 §19113. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 738, §B3 (NEW). 1993, c. 738, §B9 (AFF). 1999, c. 668, §59 (RP). 1999, c. 785, §2 (RP).



5 §19114. Children's Residential Treatment Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 738, §B3 (NEW). 1993, c. 738, §B9 (AFF). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1999, c. 668, §60 (RP). 1999, c. 785, §2 (RP).



5 §19115. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 738, §B3 (NEW). 1993, c. 738, §B9 (AFF). 1999, c. 668, §61 (RP). 1999, c. 785, §2 (RP).






Chapter 438: COUNCIL ON CHILDREN AND FAMILIES

5 §19121. Council on Children and Families (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 785, §3 (NEW). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §9 (COR). 2005, c. 294, §13 (RP).



5 §19122. Purposes of the council; goals (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 785, §3 (NEW). 2005, c. 294, §13 (RP).



5 §19123. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 785, §3 (NEW). 2005, c. 294, §13 (RP).



5 §19124. Staffing; administration (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 785, §3 (NEW). 2005, c. 294, §13 (RP).






Chapter 439: CHILDREN'S CABINET

5 §19131. Children's Cabinet

1. Establishment. The Children's Cabinet, referred to in this chapter as the "cabinet," is established to promote interdepartmental collaboration on children's policy development and program implementation and to support the provision of services for Maine families and children that are planned, managed and delivered in a holistic and integrated manner to improve their self-sufficiency, safety, economic stability, health and quality of life.

[ 1999, c. 785, §3 (NEW) .]

2. Membership. The cabinet consists of the following members:

A. The Commissioner of Corrections; [1999, c. 785, §3 (NEW).]

B. The Commissioner of Education; [1999, c. 785, §3 (NEW).]

C. The Commissioner of Health and Human Services; [2005, c. 397, Pt. A, §7 (AMD).]

D. [2005, c. 397, Pt. A, §8 (RP).]

E. The Commissioner of Public Safety; [2003, c. 576, §2 (AMD).]

F. The Commissioner of Labor; and [2003, c. 576, §3 (NEW).]

G. At the discretion of the Governor, a member of the public, appointed by the Governor. [2003, c. 576, §3 (NEW).]

[ 2005, c. 397, Pt. A, §§7, 8 (AMD) .]

3. Chair. The Governor shall appoint one of the members to serve as chair of the cabinet. The term of the chair is 2 years.

[ 1999, c. 785, §3 (NEW) .]

SECTION HISTORY

1999, c. 785, §3 (NEW). 2001, c. 354, §3 (AMD). 2003, c. 576, §§1-3 (AMD). 2005, c. 397, §§A7,8 (AMD).



5 §19132. Duties of the cabinet

The cabinet shall collaborate to create, manage and promote coordinated policies, programs and service delivery systems that support children, families and communities consistent with the purposes of this chapter. To accomplish these purposes, the cabinet shall carry out the following duties: [1999, c. 785, §3 (NEW).]

1. Regional children's cabinets. Appoint regional children's cabinets to ensure that the purposes of this chapter are implemented at the regional and local levels;

[ 1999, c. 785, §3 (NEW) .]

2. Subcommittees. Appoint subcommittees, which may include members from any public or private agency, advisory committee or any citizen, who has appropriate interest and expertise, as may be necessary to carry out the work of the cabinet;

[ 1999, c. 785, §3 (NEW) .]

3. Coordinate funding; collaboration. Coordinate funding and budgets among the departments of the cabinet related to child and family services in order to carry out the purpose of this chapter, collaborate to share resources, remove barriers and support initiatives that prevent health and behavioral problems in children;

[ 1999, c. 785, §3 (NEW) .]

4. Planning and policy development. Conduct long-range planning and policy development leading to a more effective public and private service delivery system;

[ 1999, c. 785, §3 (NEW) .]

5. Coordinated service delivery. Coordinate the delivery of residential and community-based children's services among the departments;

[ 1999, c. 785, §3 (NEW) .]

6. Assessment. Assess resource capacity and allocations;

[ 1999, c. 785, §3 (NEW) .]

7. Policy and program review. Improve policies and programs through the review of specific case examples; and

[ 1999, c. 785, §3 (NEW) .]

8. Communication. Broadly communicate the work of the cabinet.

[ 1999, c. 785, §3 (NEW) .]

SECTION HISTORY

1999, c. 785, §3 (NEW).



5 §19133. Program implementation and oversight

The cabinet shall initiate, implement and oversee programs, policies and services consistent with the purposes of this chapter, which may include but are not limited to: [1999, c. 785, §3 (NEW).]

1. Communities for Children. Supporting a collaborative effort between communities and State Government, known as Communities for Children, to effectively address problems facing the State's children and families by mobilizing the resources of State Government with resources and leadership at the community level;

[ 1999, c. 785, §3 (NEW) .]

2. Effectiveness indicators. Identifying indicators to measure child well-being to be used by Maine policy makers;

[ 1999, c. 785, §3 (NEW) .]

3. Safe homes. Working to ensure that all children have a safe and permanent home;

[ 1999, c. 785, §3 (NEW) .]

4. Civil and caring school environments. Providing civil and caring school environments in which violence is eliminated and the health needs of students are provided for;

[ 1999, c. 785, §3 (NEW) .]

5. Supportive communities. Focusing community members and resources to support goal-setting, counseling and mentoring for every child;

[ 1999, c. 785, §3 (NEW) .]

6. Reducing suicide. Reducing the incidence of suicide among Maine youth and improving access to appropriate prevention and intervention services;

[ 1999, c. 785, §3 (NEW) .]

7. Access to information and referral. Ensuring easy access to information and referral services regarding child and family services;

[ 1999, c. 785, §3 (NEW) .]

8. Service coordination. Coordinating social services to children and their families as an integrated whole and facilitating access to all services needed by family members;

[ 1999, c. 785, §3 (NEW) .]

9. Ensuring services. Ensuring coordination of services to parents of children birth to 5 years of age; and

[ 1999, c. 785, §3 (NEW) .]

10. Local case review and resolution; pooled funds. Providing services to children with multiple needs within the child's community by supporting case review and resolution at the local level using appropriate funds pooled from each department of the cabinet.

[ 1999, c. 785, §3 (NEW) .]

SECTION HISTORY

1999, c. 785, §3 (NEW).



5 §19134. Funds

The cabinet is authorized to solicit, receive and pool funds from the Federal Government, any political subdivision of the State or any individual, foundation or corporation and may expend those funds for purposes that are consistent with this chapter. [1999, c. 785, §3 (NEW).]

SECTION HISTORY

1999, c. 785, §3 (NEW).



5 §19135. Annual report

The cabinet shall provide an annual report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs, the joint standing committee of the Legislature having jurisdiction over criminal justice matters, the joint standing committee of the Legislature having jurisdiction over education and cultural affairs and the joint standing committee of the Legislature having jurisdiction over health and human services matters and the Chief Justice of the Supreme Court. A copy of the report must be made available to the public. [2005, c. 294, §14 (AMD).]

SECTION HISTORY

1999, c. 785, §3 (NEW). 2005, c. 294, §14 (AMD).









Part 23: PUBLIC HEALTH

Chapter 501: MEDICAL CONDITIONS

5 §19201. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 539, (RPR).]

1. Antibody to HIV. "Antibody to HIV" means the specific immunoglobulin produced by the body's immune system in response to HIV.

[ 1987, c. 539, (RPR) .]

1-A. Bona fide occupational exposure. "Bona fide occupational exposure" means skin, eye, mucous membrane or parenteral contact of a person with the potentially infectious blood or other body fluids of another person that results from the performance of duties by the exposed person in the course of employment. It also includes such contact resulting from performance of emergency services by a volunteer firefighter as defined by Title 30-A, section 3151 or by an emergency medical services person licensed under Title 32, chapter 2-B when responding to an emergency as part of a governmental, nonprofit or other organized entity, whether the firefighter or emergency medical services person is compensated for such services or not.

[ 1999, c. 429, §1 (AMD) .]

1-B. Employer; employer of the person exposed. "Employer" and "employer of the person exposed" include a self-employed person who is exposed to the potentially infectious blood or other body fluids of another person. It also includes, in the case of a volunteer firefighter or emergency medical services person, the organization for which the services are performed.

[ 1999, c. 429, §1 (AMD) .]

2. Health care provider. "Health care provider" means any appropriately licensed, certified or registered provider of mental or physical health care, either in the public or private sector or any business establishment providing health care services.

[ 1987, c. 539, (RPR) .]

2-A. Health care setting. "Health care setting" means any location where there is provision of preventive, diagnostic, therapeutic, rehabilitative, maintenance or palliative care, services, procedures or counseling, including emergency services performed in the field, and appropriate assistance with disease or symptom management and maintenance that affects an individual's physical, mental or behavioral condition, including the process of banking blood, sperm, organs or any other tissue.

[ 1999, c. 429, §2 (NEW) .]

2-B. Health care facility. "Health care facility" or "facility" means a facility, institution or entity licensed pursuant to Title 22 that offers health care to persons in this State, including a home health care provider and hospice program. "Health care facility" or "facility" includes a pharmacy licensed pursuant to Title 32.

[ 2011, c. 347, §1 (NEW) .]

3. HIV. "HIV" means the human immunodeficiency virus, identified as the causative agent of Acquired Immune Deficiency Syndrome or AIDS.

[ 1987, c. 539, (RPR) .]

4. HIV antigen. "HIV antigen" means the specific immune-recognizable marker proteins of HIV.

[ 1987, c. 539, (RPR) .]

4-A. HIV test. "HIV test" means a test for the presence of an antibody to HIV or a test for an HIV antigen or other diagnostic determinants specific for HIV infection.

[ 1995, c. 404, §2 (AMD) .]

5. HIV infection; HIV infection status. "HIV infection" means the state wherein HIV has invaded the body and is being actively harbored by the body. "HIV infection status" means the results of an HIV test.

[ 1995, c. 404, §3 (AMD) .]

5-A. Informed consent. "Informed consent" means consent that is:

A. Based on an actual understanding by the person to be tested:

(1) That the test is being performed;

(2) Of the nature of the test;

(3) Of the persons to whom the results of that test may be disclosed;

(4) Of the purpose for which the test results may be used; and

(5) Of any reasonably foreseeable risks and benefits resulting from the test; and [1987, c. 811, §2 (AMD).]

B. Wholly voluntary and free from express or implied coercion. [1987, c. 539, (RPR).]

[ 1987, c. 811, §2 (AMD) .]

6. Person. "Person" means any natural person, firm, corporation, partnership or other organization, association or group, however organized.

[ 1987, c. 539, (RPR) .]

7. Seropositivity. "Seropositivity" means the presence of antibody to HIV as detected by appropriate laboratory tests.

[ 1987, c. 539, (RPR) .]

8. Viral positivity. "Viral positivity" means demonstrated presence of HIV.

[ 1987, c. 539, (RPR) .]

SECTION HISTORY

1987, c. 402, §A76 (NEW). 1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 811, §§1,2 (AMD). 1995, c. 404, §§1-3 (AMD). 1999, c. 429, §§1,2 (AMD). 2011, c. 347, §1 (AMD).



5 §19202. Maine HIV Advisory Committee

1. Duties.

[ 1999, c. 390, §10 (AFF); 1999, c. 390, §1 (RP) .]

1-A. Duties.

[ 2009, c. 203, §8 (AFF); 2009, c. 203, §1 (RP) .]

1-B. Duties. The Maine HIV Advisory Committee, as established in section 12004-I, subsection 42 and referred to in this section as "the committee," on behalf of those individuals infected by, at risk for or affected by the human immunodeficiency virus, referred to in this section as "HIV," in the State, shall:

A. Advise the Office of the Governor and state, federal and private sector agencies, officials and committees on HIV-related and AIDS-related policy, planning, budget or rules; [2009, c. 203, §2 (NEW); 2009, c. 203, §8 (AFF).]

B. Make an annual assessment of emerging HIV-related issues and trends; [2009, c. 203, §2 (NEW); 2009, c. 203, §8 (AFF).]

C. Initiate and respond to legislation, both state and federal; and [2009, c. 203, §2 (NEW); 2009, c. 203, §8 (AFF).]

D. Prepare and present, in person, an annual report on the status of HIV in the State to the Office of the Governor and the joint standing committee of the Legislature having jurisdiction over health and human services matters by March 1st of each year. [2013, c. 108, §1 (AMD).]

[ 2013, c. 108, §1 (AMD) .]

2. Membership.

[ 1999, c. 390, §10 (AFF); 1999, c. 390, §3 (RP) .]

2-A. Membership.

[ 2009, c. 203, §8 (AFF); 2009, c. 203, §3 (RP) .]

2-B. Membership. The committee consists of 19 members as provided in this subsection.

A. The committee includes 7 members as follows, of whom only the Legislators are voting members:

(1) Two members of the Legislature, one Senator nominated by the President of the Senate and one Representative nominated by the Speaker of the House of Representatives;

(2) The director of the HIV, STD and viral hepatitis program within the Department of Health and Human Services, Maine Center for Disease Control and Prevention;

(3) A representative of the Department of Education, nominated by the Commissioner of Education;

(4) A representative of the Department of Corrections, nominated by the Commissioner of Corrections;

(5) A representative of the organizational unit of the Department of Health and Human Services that provides programs and services for substance abuse prevention and treatment, nominated by the Commissioner of Health and Human Services; and

(6) A representative of the Department of Health and Human Services, Office of MaineCare Services, nominated by the Commissioner of Health and Human Services. [2011, c. 657, Pt. AA, §4 (AMD).]

B. The committee shall identify 12 additional voting representatives for membership as described in this paragraph, with broad input from persons with HIV or at risk for HIV infection or from organizations with extensive participation of persons with HIV, organizations interested in and working on HIV and AIDS prevention and health, other community-based organizations providing HIV and AIDS services, rural health centers and the public:

(1) Four persons living with HIV/AIDS;

(2) Two representatives of populations most affected by HIV/AIDS in the State;

(3) Two providers of HIV-related prevention or social services;

(4) Two representatives of the public health community who have experience in the prevention of and the care and treatment of persons with HIV or infectious diseases; and

(5) Two persons chosen by the committee because of the positive impact the persons' expertise or experience will have on the work of the committee. [2013, c. 108, §2 (RPR).]

[ 2013, c. 108, §2 (AMD) .]

3. Terms. The term of office of each voting member is 3 years except that nonvoting members serve during the duration of the commissioner's term of office for the agency that each member represents and Legislators serve during the term for which they were elected. The membership shall annually elect a chair and vice-chair. The chair is the presiding member of the committee. All vacancies must be filled for the balance of the unexpired term in the same manner as original appointments.

[ 2009, c. 203, §5 (AMD); 2009, c. 203, §8 (AFF) .]

3-A. Compensation. The members of the committee are entitled to compensation in accordance with chapter 379. All members are entitled to reimbursement for expenses.

[ 1999, c. 390, §6 (NEW); 1999, c. 390, §10 (AFF) .]

4. Meetings. The committee shall meet at least 4 times a year and more frequently if needed to respond to the duties of this committee as specified in subsection 1-B. Special meetings may be called by the chair and must be called at the request of the Department of Health and Human Services, Maine Center for Disease Control and Prevention or by 3 or more members of the committee.

[ 2009, c. 203, §6 (AMD); 2009, c. 203, §8 (AFF) .]

5. Annual program and budget review.

[ 1999, c. 390, §10 (AFF); 1999, c. 390, §8 (RP) .]

6. Committee may accept funds. The committee may vote to accept or refuse gifts, grants or other funding that may be offered to the committee.

[ 1993, c. 384, §2 (NEW) .]

SECTION HISTORY

1987, c. 402, §A76 (NEW). 1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 651, (AMD). 1987, c. 769, §A33 (AMD). 1987, c. 861, §§7,8 (AMD). 1989, c. 189, (AMD). 1991, c. 404, §1 (AMD). 1991, c. 404, §2 (AFF). 1993, c. 384, §2 (RPR). 1999, c. 390, §§1-8 (AMD). 1999, c. 390, §10 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §10 (COR). 2003, c. 689, §B6 (REV). 2009, c. 203, §§1-6 (AMD). 2009, c. 203, §8 (AFF). 2011, c. 657, Pt. AA, §4 (AMD). 2013, c. 108, §§1, 2 (AMD).



5 §19203. Confidentiality of test

No person may disclose the results of an HIV test, except as follows: [1987, c. 811, §3 (RPR).]

1. Subject of test. To the subject of the test;

[ 1987, c. 811, §3 (RPR) .]

2. Designated health care provider. To a health care provider designated by the subject of the test in writing . When a patient has authorized disclosure of HIV test results to a person or organization providing health care, the patient's health care provider may make these results available only to other health care providers working directly with the patient and only for the purpose of providing direct medical or dental patient care. Any health care provider who discloses HIV test results in good faith pursuant to this subsection is immune from any criminal or civil liability for the act of disclosing HIV test results to other health care providers;

[ 1999, c. 512, Pt. B, §1 (AMD); 1999, c. 512, Pt. B, §§5, 6 (AFF) .]

3. Authorized person. To a person or persons to whom the test subject has authorized disclosure in writing, except that the disclosure may not be used to violate any other provisions of this chapter;

[ 1987, c. 811, §3 (RPR) .]

4. Certain health care providers. A health care provider who procures, processes, distributes or uses a human body part donated for a purpose may, without obtaining informed consent to the testing, perform an HIV test in order to assure medical acceptability of the gift for the purpose intended. Testing pursuant to this subsection does not require pretest and post-test counseling;

[ 1987, c. 811, §3 (RPR) .]

5. Research facility. The Department of Health and Human Services, a laboratory certified and approved by the Department of Health and Human Services pursuant to Title 22, chapter 411, or a health care provider, blood bank, blood center or plasma center may, for the purpose of research and without first obtaining informed consent to the testing, subject any body fluids or tissues to an HIV test if the testing is performed in a manner by which the identity of the test subject is not known and may not be retrieved by the researcher;

[ 1987, c. 811, §3 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

6. Anonymous testing sites. To an anonymous testing site established pursuant to section 19203-B;

[ 1987, c. 811, §3 (RPR) .]

7. Other agencies. To employees of, or other persons designated by, the Department of Corrections and the Department of Health and Human Services, to the extent that those employees or other persons are responsible for the treatment or care of subjects of the test. Those agencies shall adopt rules, within 90 days of August 4, 1988, pursuant to chapter 375, subchapter 2, designating the persons or classes of persons to whom the test results may be disclosed. The rules of the Department of Corrections must designate those persons who may receive the results of an HIV test of a county jail inmate;

[ RR 2003, c. 2, §11 (COR) .]

8. Bureau of Health. To the Department of Health and Human Services, which may disclose results to other persons only if that disclosure is necessary to carry out its duties as provided in Title 22, section 42 and chapters 250 and 251;

[ 2007, c. 539, Pt. N, §6 (AMD) .]

9. Medical records. As part of a medical record when release or disclosure of that record is authorized pursuant to section 19203-D;

[ 2011, c. 347, §2 (AMD) .]

10. Court ordered disclosure. To:

A. A person authorized by section 19203-C to receive test results following an accidental exposure; or [1991, c. 803, §1 (NEW).]

B. A victim-witness advocate authorized by section 19203-F to receive the test results of a person convicted of a sexual crime as defined in section 19203-F, subsection 1, paragraph C, who shall disclose to a victim under section 19203-F, subsection 4; or [2011, c. 347, §3 (AMD).]

[ 2011, c. 347, §3 (AMD) .]

11. Access by health information exchange or other entity. To a statewide health information exchange designated by the State that provides and maintains an individual protection mechanism by which an individual may choose to opt in to allow that statewide health information exchange to disclose that individual's health care information covered under this section to a health care provider or health care facility for purposes of treatment, payment and health care operations, as those terms are defined in 45 Code of Federal Regulations, Section 164.501. A state-designated statewide health information exchange also must satisfy the requirement in Title 22, section 1711-C, subsection 18, paragraph C of providing a general opt-out provision to an individual at all times.

A state-designated statewide health information exchange may disclose an individual's health care information covered under this section even if the individual has not chosen to opt in to allow the state-designated statewide health information exchange to disclose the individual's health care information when in a health care provider's judgment disclosure is necessary to:

A. Avert a serious threat to the health or safety of others, if the conditions, as applicable, described in 45 Code of Federal Regulations, Section 164.512(j)(2010) are met; or [2011, c. 347, §4 (NEW).]

B. Prevent or respond to imminent and serious harm to the individual and disclosure is to a provider for diagnosis or treatment. [2011, c. 347, §4 (NEW).]

[ 2011, c. 347, §4 (NEW) .]

This section does not prohibit limited administrative disclosure in conjunction with a mandatory testing program of a military organization subject to Title 37-B. [1987, c. 811, §3 (RPR).]

Nothing in this section may be construed as prohibiting the entry of an HIV test result on the patient's medical record in accordance with this chapter. [1999, c. 512, Pt. B, §3 (AMD); 1999, c. 512, Pt. B, §§5, 6 (AFF).]

SECTION HISTORY

1987, c. 402, §A76 (NEW). 1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 811, §3 (RPR). 1989, c. 487, §1 (AMD). 1995, c. 319, §1 (AMD). 1995, c. 404, §4 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 70, §1 (AMD). 1997, c. 793, §§B1-3 (AMD). 1997, c. 793, §B6 (AFF). 1999, c. 3, §§4,5 (AFF). 1999, c. 127, §A13 (AMD). 1999, c. 512, §§B1-3 (AMD). 1999, c. 512, §B5 (AFF). 1999, c. 790, §§A59,60 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §11 (COR). 2003, c. 689, §B6 (REV). 2007, c. 539, Pt. N, §6 (AMD). 2011, c. 347, §§2-4 (AMD).



5 §19203-A. Voluntary informed consent required

1. Individual tested. Except as provided in this section and section 19203, subsections 4 and 5, an HIV test must be voluntary and undertaken only with a patient's knowledge and understanding that an HIV test is planned. A patient must be informed orally or in writing that an HIV test will be performed unless the patient declines. Oral or written information required to be given to a patient under this subsection must include an explanation of what an HIV infection involves and the meaning of positive and negative test results. A patient must be provided the opportunity to ask questions, either orally or in writing. Informed consent is not required for repeated HIV testing by health care providers to monitor the course of established infection.

[ 2007, c. 93, §1 (AMD) .]

2. Insurers. Persons required to take an HIV test by an insurer, nonprofit hospital or medical service organization or nonprofit health care plan must provide their written informed consent on forms approved by the Superintendent of Insurance. If the test is positive, post-test counseling must be provided by the person or organization requesting the test. The Superintendent of Insurance may adopt rules to define language requirements of the form.

[ 2007, c. 93, §1 (AMD) .]

3. Access to medical care. A health care provider may not deny any person medical treatment or care solely for refusal to give consent for an HIV test. A health care provider may not request a person's written consent to an HIV test as a precondition to the provision of health care. All written consent to testing must be in accordance with section 19201, subsection 5-A. This section does not prohibit a health care provider from recommending an HIV test for diagnostic or treatment purposes. A physician or other health care provider is not civilly liable for failing to have an HIV test performed for diagnostic or treatment purposes if the test was recommended and refused in writing by the patient.

[ 2007, c. 93, §1 (AMD) .]

4. Occupational exposure. Consent need not be obtained when a bona fide occupational exposure creates a significant risk of infection if a court order has been obtained under section 19203-C. The fact that an HIV test was given as a result of an occupational exposure and the results of that test may not appear in any records of the person whose blood or body fluid is the source of the exposure. If the test is positive, post-test counseling must be offered. The subject of the test may choose not to be informed about the result of the test.

[ 2007, c. 93, §1 (AMD) .]

4-A. Occupational exposure in health care setting. When a bona fide occupational exposure occurs in a health care setting, authorization to test the source patient for HIV must be obtained from that patient if the patient is present or can be contacted at the time of exposure and is capable of providing consent. At the time of exposure, if the source patient is not present and can not be contacted or is incapacitated, then any reasonably available member of the following classes of individuals, in descending order of priority, may authorize an HIV test on a blood or tissue sample from the source patient:

A. The patient's legal guardian; [1999, c. 429, §3 (NEW).]

B. An individual known to have power of attorney for health care for the patient; [1999, c. 429, §3 (NEW).]

C. An adult relative, by blood, marriage or adoption; [1999, c. 429, §3 (NEW).]

D. An adult with whom the patient has a meaningful social and emotional relationship; and [1999, c. 429, §3 (NEW).]

E. A physician who is familiar with occupational exposures to HIV. [1999, c. 429, §3 (NEW).]

The individual authorizing the HIV test must be informed of the nature, reliability and significance of the HIV test and the confidential nature of the test.

If the person contacted for authorization refuses to authorize the test, the test may not be conducted unless consent is obtained from the source patient or from the court pursuant to section 19203-C.

This subsection does not authorize a person described in paragraphs A to D to receive the test result. Test results must be given to the exposed person, to a personal physician if designated by the exposed person and to either the physician who authorizes the test or the health care provider who manages the occupational exposure.

The patient may choose not to be informed about the result of the HIV test. Without express patient authorization, the results of the HIV test and the fact that an HIV test was done as a result of an occupational exposure in a health care setting may not appear in the patient's health care records. The exposed individual's occupational health care record may include documentation of the occupational exposure and, if the record does not reveal the source patient's identity, the results of the source patient's HIV test.

[ 1999, c. 429, §3 (NEW) .]

5. Exposure from sexual crime. Consent need not be obtained when a court order has been issued under section 19203-F. The fact that an HIV test was given as a result of the exposure and the results of that test may not appear in a convicted offender's medical record. Counseling on risk reduction must be offered, but the convicted offender may choose not to be informed about the result of the test unless the court has ordered that the convicted offender be informed of the result.

[ 1995, c. 319, §2 (AMD) .]

6. Protection of newborn infants. Subject to the consent and procedure requirements of subsection 1, a health care provider who is providing care for a pregnant woman shall include an HIV test in a standard set of medical tests performed on the woman. A health care provider who is providing care for a newborn infant shall test the infant for HIV and ensure that the results are available within 12 hours of birth of the infant if the health care provider does not know the HIV status of the mother or the health care provider believes that HIV testing is medically necessary unless a parent objects to the test on the grounds that it conflicts with the sincere religious or conscientious beliefs and practices of the parent. If a woman declines to be tested for HIV pursuant to this subsection and subsection 1, the health care provider shall document the woman’s decision in the woman’s medical record.

[ 2011, c. 229, §1 (NEW) .]

SECTION HISTORY

1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 811, §§4,5 (AMD). 1991, c. 803, §2 (AMD). 1995, c. 319, §2 (AMD). 1995, c. 404, §§5,6 (AMD). 1999, c. 429, §3 (AMD). 2007, c. 93, §1 (AMD). 2011, c. 229, §1 (AMD).



5 §19203-B. Anonymous testing sites

The Department of Health and Human Services may designate or establish certification and approval standards for and support anonymous testing sites where an individual may request an HIV test under conditions which ensure anonymity. [1987, c. 539, (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1987, c. 539, (NEW). 2003, c. 689, §B6 (REV).



5 §19203-C. Judicial consent to HIV test

1. Petition. Any person who experiences a bona fide occupational exposure may petition the District Court with jurisdiction over the facility or other place where the exposure occurred to require the person whose blood or body fluid is the source of the exposure to submit to an HIV test and to require that the results of the test be provided to the petitioner provided that the following conditions have been met:

A. The exposure to blood or body fluids creates a significant risk of HIV infection, as defined by the Bureau of Health through the adoption of rules in accordance with the Maine Administrative Procedure Act, chapter 375; [1995, c. 404, §7 (AMD).]

B. The authorized representative of the employer of the person exposed has informed the person whose blood or body fluid is the source of the occupational exposure and has sought to obtain written informed consent from the person whose blood or body fluid is the source of the exposure; and [1995, c. 404, §7 (AMD).]

C. Written informed consent was not given by the person whose blood or body fluid is the source of the exposure and that person has refused to be tested, or, in the event of an occupational exposure in a health care setting when the source patient was not present and could not be contacted or was incapacitated, the individual contacted for authorization to test the source patient's blood or tissue sample denied the authorization. [1999, c. 429, §4 (AMD).]

[ 1999, c. 429, §4 (AMD) .]

1-A. Persons authorized.

[ 1995, c. 404, §8 (RP) .]

2. Prehearing duties of the court. Upon receipt by the District Court of the petition, the court shall:

A. Schedule a hearing to be held as soon as practicable; [1987, c. 811, §6 (NEW).]

B. Cause a written notice of the petition and hearing to be given, in accordance with the Maine Rules of Civil Procedure, to the patient who is the subject of the proceeding; [1987, c. 811, §6 (NEW).]

C. Appoint counsel, if requested, for any indigent client not already represented; and [1987, c. 811, §6 (NEW).]

D. Furnish counsel with copies of the petition. [1987, c. 811, §6 (NEW).]

[ 1987, c. 811, §6 (NEW) .]

3. Hearing. The hearing shall be governed as follows.

A. The hearing shall be conducted in accordance with the Maine Rules of Evidence and in an informal manner consistent with orderly procedure. [1987, c. 811, §6 (NEW).]

B. The hearing shall be confidential and be electronically or stenographically recorded. [1987, c. 811, §6 (NEW).]

C. The report of the hearing proceedings must be sealed. No report of the hearing proceedings may be released to the public, except by permission of the person whose blood or body fluid is the source of the exposure or that person's counsel and with the approval of the court. [1995, c. 404, §9 (AMD).]

D. The court may order a public hearing at the request of the person whose blood or body fluid is the source of the exposure or that person's counsel. [1995, c. 404, §9 (AMD).]

[ 1995, c. 404, §9 (AMD) .]

4. Determination. The court shall require the person whose blood or body fluid is the source of the exposure to obtain an HIV test if the petitioner proves, by a preponderance of the evidence, that:

A. The exposure to blood or body fluids of the person created a significant risk of HIV infection as defined by the Bureau of Health through the adoption of rules in accordance with the Maine Administrative Procedure Act, chapter 375; [1995, c. 404, §10 (AMD).]

B. An authorized representative of the employer of the person exposed has informed the patient of the occupational exposure and has sought to obtain written informed consent from the person whose blood or body fluid is the source of the exposure; and [1995, c. 404, §10 (AMD).]

C. Written informed consent was not given by the person whose blood or body fluid is the source of the exposure and that person has refused to be tested. [1995, c. 404, §10 (AMD).]

[ 1997, c. 331, §2 (AMD) .]

5. Consent. The court may not order a person whose blood or body fluid is the source of the exposure to obtain an HIV test unless the employee exposed to the blood or body fluids of that person has consented to and obtained an HIV test immediately following that documented exposure.

[ 1995, c. 404, §10 (AMD) .]

6. Costs. The employer of the person exposed is responsible for the petitioner's reasonable costs related to obtaining the results of an HIV test pursuant to this section, including the payment of the petitioner's attorneys' fees.

[ 1995, c. 404, §10 (AMD) .]

7. Appeals. A person required to undergo an HIV test may appeal the order to Superior Court. The appeal is limited to questions of law. Any findings of fact of the District Court may not be set aside unless clearly erroneous.

[ 1995, c. 404, §10 (AMD) .]

8. Reporting to bureau and counseling.

[ 1995, c. 404, §11 (RP) .]

9. Subsequent testing. Subsequent testing arising out of the same incident of occupational exposure must be conducted in accordance with this section.

[ 1995, c. 404, §12 (AMD) .]

10. Bureau of Health report. The Bureau of Health shall report on an annual basis to the Maine HIV Advisory Committee the following information:

A. The number of incidents in which the Bureau of Health is requested to determine under subsection 1, paragraph A whether a bona fide occupational exposure has occurred; and [1995, c. 404, §13 (NEW).]

B. With regard to the incidents reported in paragraph A, the occupations represented, the nature or a description of the incidents and the number of incidents determined to be and not to be bona fide occupational exposures. [1995, c. 404, §13 (NEW).]

[ 1995, c. 404, §13 (NEW) .]

SECTION HISTORY

1987, c. 811, §6 (NEW). 1989, c. 219, §§1,2 (AMD). 1995, c. 404, §§7-13 (AMD). 1997, c. 331, §§1,2 (AMD). 1999, c. 429, §4 (AMD).



5 §19203-D. Records

When a medical record entry is made concerning information of a person's HIV infection status, including the results of an HIV test, the following apply to the release of that information as a part of the medical record. [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

1. Authorized release. The person who is the subject of an HIV test, at or near the time the entry is made in the medical record, shall elect, in writing, whether to authorize the release of that portion of the medical record containing the HIV infection status information when that person's medical record has been requested. A new election may be made when a change in the person's HIV infection status occurs or whenever the person makes a new election. The release form must clearly state whether or not the person has authorized the release of that information. The person must be advised of the potential implications of authorizing the release of that information.

A. When release has been authorized, the custodian of the medical record may release, upon request, the person's medical record, including any HIV infection status information contained in the medical record. Release of HIV infection status information pursuant to this paragraph is not a violation of any of the confidentiality provisions of this chapter. [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

B. When release has not been authorized, the custodian of the medical record may, upon request, release that portion of the medical record that does not contain the HIV infection status information. Except as otherwise provided in this section, HIV infection status information may be released only if the person has specifically authorized a separate release of that information. A general release form is insufficient. [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

[ 1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN) .]

2. Authorized disclosure. A medical record containing results of an HIV test may not be disclosed, discoverable or compelled to be produced in any civil, criminal, administrative or other proceedings without the consent of the person who is the subject of an HIV test, except in the following cases:

A. Proceedings held pursuant to the communicable disease laws, Title 22, chapter 251; [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

B. Proceedings held pursuant to the Adult Protective Services Act, Title 22, chapter 958-A; [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

C. Proceedings held pursuant to the child protection laws, Title 22, chapter 1071; [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

D. Proceedings held pursuant to the mental health laws, Title 34-B, chapter 3, subchapter IV, article III; and [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

E. Pursuant to a court order upon a showing of good cause, provided that the court order limits the use and disclosure of records and provides sanctions for misuse of records or sets forth other methods for ensuring confidentiality. [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

[ 1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN) .]

3. Utilization review; research. Nothing in this section may be interpreted to prohibit reviews of medical records for utilization review purposes by duly authorized utilization review committees or peer review organizations. Qualified personnel conducting scientific research, management audits, financial audits or program evaluation with the use of medical records may not identify, directly or indirectly, any individual patient in any report of such research, audit, evaluation or otherwise disclose the identities of persons tested in any manner.

[ 1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN) .]

4. Access by health care providers. Nothing in this section may prohibit access to medical records by the designated health care provider of the person who is the subject of an HIV test in accordance with section 19203, subsection 2.

[ 1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN) .]

5. Confidentiality policy. Health care providers and others with access to medical records containing HIV infection status information shall have a written policy providing for confidentiality of all patient information consistent with this chapter. That policy must require, at a minimum, action consistent with disciplinary procedures for violations of the confidentiality policy.

[ 1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN) .]

6. Access by health information exchange or other entity. Nothing in this section precludes the disclosure of a medical record containing HIV information to a state-designated statewide health information exchange that provides and maintains an individual protection mechanism by which an individual may choose to opt in to allow the state-designated statewide health information exchange to disclose that individual's health care information covered under this section to a health care provider or health care facility consistent with the rules and regulations contained in the federal Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, for purposes of treatment, payment and health care operations, as those terms are defined in 45 Code of Federal Regulations, Section 164.501. A state-designated statewide health information exchange also must satisfy the requirement in Title 22, section 1711-C, subsection 18, paragraph C of providing a general opt-out provision to an individual at all times.

A state-designated statewide health information exchange may disclose an individual's health care information covered under this section even if the individual has not chosen to opt in to allow the state-designated statewide health information exchange to disclose the individual's health care information when in a health care provider's judgment disclosure is necessary to:

A. Avert a serious threat to the health or safety of others, if the conditions, as applicable, described in 45 Code of Federal Regulations, Section 164.512(j)(2010) are met; or [2011, c. 347, §5 (NEW).]

B. Prevent or respond to imminent and serious harm to the individual and disclosure is to a provider for diagnosis or treatment. [2011, c. 347, §5 (NEW).]

[ 2011, c. 347, §5 (NEW) .]

SECTION HISTORY

1987, c. 811, §6 (NEW). 1995, c. 404, §14 (AMD). 1997, c. 793, §B6 (AFF). 1997, c. 793, §B4 (RP). 1999, c. 3, §§4,5 (AFF). 1999, c. 512, §B5 (AFF). 1999, c. 512, §B4 (REEN). 1999, c. 790, §§A59,60 (AFF). 2011, c. 347, §5 (AMD).



5 §19203-E. HIV test after conviction for sexual assault (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 803, §3 (NEW). 1993, c. 391, §§1,2 (AMD). 1995, c. 319, §3 (RP).



5 §19203-F. HIV test after conviction for sexual assault

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Convicted offender" means a person who has been convicted of a sexual crime or, in the case of a juvenile, a person who has been adjudicated as having committed a sexual crime. [1995, c. 319, §4 (NEW).]

B. "Incapacitated adult" means an adult who is impaired by reason of mental illness, mental deficiency, physical illness or disability to the extent that the individual lacks sufficient understanding or capacity to make or communicate responsible decisions concerning that individual. [1995, c. 319, §4 (NEW).]

C. "Sexual crime" means a crime involving a sexual act, as defined in Title 17-A, section 251, subsection 1, paragraph C, subparagraph (1). [1995, c. 319, §4 (NEW).]

[ 1995, c. 319, §4 (NEW) .]

2. Request for testing. A person who is the victim of a sexual crime, or that person's parent, guardian or authorized representative if that person is a minor or incapacitated adult, may petition the court at any time prior to sentencing or no later than 180 days after conviction to order the convicted offender to submit to HIV testing and to order that the convicted offender be informed of the test results.

[ 1995, c. 319, §4 (NEW) .]

3. Duties of the court. Upon receipt of the petition, the court shall order that the convicted offender obtain HIV testing conducted by or under authority of the Department of Health and Human Services and, if requested by the petitioner, that the convicted offender be informed of the test results.

[ 1995, c. 319, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

4. Reporting and counseling. The health care facility in which a convicted offender is tested pursuant to this section shall disclose the results of the test to the victim-witness advocate, who shall disclose the result to the petitioner. The health care facility shall, upon order of the court, disclose the results of the test to the convicted offender.

[ 2007, c. 93, §2 (AMD) .]

SECTION HISTORY

1995, c. 319, §4 (NEW). 2003, c. 689, §B6 (REV). 2007, c. 93, §2 (AMD).



5 §19204. Restrictions upon revealing HIV test results (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A76 (NEW). 1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 811, §7 (AMD).



5 §19204-A. Counseling new HIV cases

Except as otherwise provided by this chapter, persons who test positive for HIV infection must be offered post-test counseling. Persons who are authorized by section 19203-C or 19203-F to receive test results after exposure must be offered counseling regarding the nature, reliability and significance of the HIV test and the confidential nature of the test. Persons offered counseling under this section may decline the offer by signing a waiver stating that counseling has been offered and is being declined. [2007, c. 93, §3 (AMD).]

1. Pretest counseling.

[ 2007, c. 93, §3 (RP) .]

2. Post-test counseling. "Post-test counseling" must include:

A. Personal counseling that includes, at a minimum, a discussion of:

(1) The test results and the reliability and significance of the test results. The person providing post-test counseling shall communicate the result confidentially and through personal contact;

(3) Information on good preventive practices and risk reduction plans; and

(4) Referrals for medical care and information and referrals for support services, including social, emotional support and legal services, as needed; [2007, c. 93, §3 (AMD).]

B. An entry in the medical record of the person being counseled summarizing the contents of the discussion; and [2001, c. 647, §2 (AMD).]

C. The offer of face-to-face counseling. If the subject of the test declines, the provider of the test may provide an alternative means of providing the information required by paragraph A. [1995, c. 404, §15 (NEW).]

[ 2007, c. 93, §3 (AMD) .]

3. Preventive practices.

[ 1987, c. 811, §8 (RP) .]

4. Referrals.

[ 1987, c. 811, §8 (RP) .]

5. Written information to person being counseled. To comply with the requirements of this section regarding post-test counseling, in addition to meeting the requirements of subsection 2, the provider of an HIV test shall give to the person being counseled a written document containing information on the subjects described in subsection 2, paragraph A.

[ 2007, c. 93, §3 (AMD) .]

SECTION HISTORY

1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 811, §8 (RPR). 1991, c. 803, §4 (AMD). 1995, c. 319, §5 (AMD). 1995, c. 404, §15 (AMD). 1995, c. 625, §A15 (AMD). 2001, c. 647, §§1-3 (AMD). 2007, c. 93, §3 (AMD).



5 §19204-B. Restrictions on requiring tests or results of tests

1. Employee testing. An employee or applicant for employment may not be required to submit to an HIV test or reveal whether the employee or applicant for employment has obtained an HIV test as a condition of employment or to maintain employment, except when based on a bona fide occupational qualification. The Maine Human Rights Commission shall enforce this subsection.

[ 1995, c. 404, §16 (AMD) .]

2. Employee rights. The employment status of any employee may not be affected or changed:

A. If the employee declines to be tested; [2007, c. 93, §4 (AMD).]

B. If the employee testifies or assists in any proceeding under this chapter; [1987, c. 811, §9 (NEW).]

C. If the employee asserts any other rights exercised in good faith pursuant to this chapter; or [1987, c. 811, §9 (NEW).]

D. Because of the result of any test taken pursuant to this chapter. [1987, c. 811, §9 (NEW).]

[ 2007, c. 93, §4 (AMD) .]

SECTION HISTORY

1987, c. 811, §9 (NEW). 1989, c. 161, (AMD). 1995, c. 404, §16 (AMD). 2007, c. 93, §4 (AMD).



5 §19204-C. Restrictions upon revealing HIV antibody test results

An insurer, nonprofit hospital or medical services organization, nonprofit health care plan or health maintenance organization may not request any person to reveal whether the person has obtained a test for the presence of antibodies to HIV or a test to measure the virus or to reveal the results of such tests taken prior to an application for insurance coverage. [1995, c. 404, §17 (AMD).]

SECTION HISTORY

1991, c. 3, §1 (NEW). 1995, c. 404, §17 (AMD).



5 §19205. Coordination of services to persons with HIV or AIDS

1. Policy; services. It is the policy of the State to provide to persons who test positive for HIV or have been diagnosed as having AIDS the services of departments and agencies, including, but not limited to, the Department of Education, the Department of Health and Human Services and the Department of Corrections.

[ RR 2003, c. 2, §12 (COR) .]

2. Coordination of services. A person designated by the Commissioner of Health and Human Services shall ensure coordination of new and existing services so as to meet the needs of persons with HIV or AIDS and identify gaps in programs.

The committee established in section 12004-I, subsection 42, shall work with the person designated in this chapter to ensure the coordination of services to meet the needs of persons with HIV or AIDS.

[ 1995, c. 404, §19 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

3. Development of a client support services system. A client support services system shall be developed to assist individuals infected with the Human Immune Deficiency Virus and to ensure that they receive necessary services. The client support service, arranged by the staff of community-based agencies, shall include, but not be limited to, assisting the individual's needs and assisting the individual with obtaining access to necessary health care, social service, housing, transportation, counseling and income maintenance services. The Department of Health and Human Services shall be responsible for providing overall direction for the development of the client support services system.

[ 1987, c. 769, Pt. A, §34 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1987, c. 402, §A76 (NEW). 1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 769, §A34 (AMD). 1989, c. 502, §A22 (AMD). 1989, c. 700, §A28 (AMD). RR 1995, c. 1, §5 (COR). 1995, c. 404, §§18,19 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §12 (COR). 2003, c. 689, §§B6,7 (REV).



5 §19206. Civil liability

Any person violating this chapter is liable to the subject of the test for actual damages and costs plus a civil penalty of up to $1,000 for a negligent violation and up to $5,000 for an intentional violation, subject to Title 14, chapter 741. [1987, c. 811, §10 (AMD).]

Any person may bring an action for injunctive relief for a violation of sections 19203 and 19204 in addition to or instead of the penalties provided in this section. The applicant for injunctive relief under this section shall not be required to give security as a condition upon the issuance of the injunction. [1987, c. 539, (RPR).]

SECTION HISTORY

1987, c. 402, §A76 (NEW). 1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 811, §10 (AMD).



5 §19207. Civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 443, §2 (NEW). 1987, c. 539, (RP).



5 §19208. Proceedings

All proceedings brought pursuant to this chapter shall be closed to the public, unless the court orders otherwise with the consent of all parties. [1987, c. 811, §11 (NEW).]

SECTION HISTORY

1987, c. 811, §11 (NEW).






Chapter 502: COMMUNITY-BASED AIDS ORGANIZATIONS

5 §19251. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1989, c. 501, Pt. P, §20 (NEW).]

1. Bureau. "Bureau" means the Department of Health and Human Services, Bureau of Health.

[ 1989, c. 501, Pt. P, §20 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Community-based AIDS organization. "Community-based AIDS organization" means a nonprofit community organization whose primary purpose is to provide educational information on HIV-related illnesses, support to persons with HIV-related illnesses and assistance to families and others providing care and support to persons with HIV-related illnesses.

[ 1989, c. 501, Pt. P, §20 (NEW) .]

3. Fiscal agent. "Fiscal agent" means an incorporated community organization, agency or institution designated by a community-based AIDS organization and authorized by the bureau to receive and distribute grants to that community-based AIDS organization.

[ 1989, c. 501, Pt. P, §20 (NEW) .]

4. Statewide AIDS alliance. "Statewide AIDS alliance" means a statewide coalition of community-based AIDS organizations having at least one representative from each member organization.

[ 1989, c. 501, Pt. P, §20 (NEW) .]

SECTION HISTORY

1989, c. 501, §P20 (NEW). 2003, c. 689, §B6 (REV).



5 §19252. Authorization for expenditure of funds

The bureau may make grants to community-based AIDS organizations or fiscal agents for the purposes of maintaining a statewide network of volunteer organizations that are members of a statewide AIDS alliance and supporting the work of those organizations. [1989, c. 501, Pt. P, §20 (NEW).]

1. Grants. Grants shall be made according to rules adopted by the bureau. In order to be eligible for a grant, the applicant must match state funds, in a percentage to be determined by the bureau, from community contributions of cash or contributions in kind.

[ 1989, c. 501, Pt. P, §20 (NEW) .]

2. Award of grants. Grants awarded shall be based on submission to the bureau of an annual plan which includes, but is not limited to, community education, materials and ongoing operations of the organization.

[ 1989, c. 501, Pt. P, §20 (NEW) .]

3. Distribution of grants. Grants shall be awarded to support existing community-based AIDS organizations and to assist the establishment of new community-based AIDS organizations. The bureau shall award the first grant no later than October 1, 1989.

[ 1989, c. 501, Pt. P, §20 (NEW) .]

4. Consultation with statewide AIDS alliance. The bureau shall seek the advice of a statewide AIDS alliance regarding the distribution of grants before any grants are awarded.

[ 1989, c. 501, Pt. P, §20 (NEW) .]

SECTION HISTORY

1989, c. 501, §P20 (NEW).



5 §19253. Fiscal agents

A fiscal agent receiving grants under this chapter shall act only in an administrative capacity to receive and distribute grant money to the nonprofit community organization, as described in the rules promulgated by the bureau for regulating the local administration of these programs. [1989, c. 501, Pt. P, §20 (NEW).]

SECTION HISTORY

1989, c. 501, §P20 (NEW).



5 §19254. Rules

The bureau shall adopt rules, pursuant to the Maine Administrative Procedure Act, chapter 375, which are necessary for the implementation of this chapter including, but not limited to, program and administrative standards. [1989, c. 501, Pt. P, §20 (NEW).]

SECTION HISTORY

1989, c. 501, §P20 (NEW).






Chapter 503: USE OF GENETIC INFORMATION FOR EMPLOYMENT PURPOSES

5 §19301. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 677, §1 (NEW).]

1. Genetic characteristic. "Genetic characteristic" means any inherited gene or chromosome, or alteration of a gene or chromosome, that is scientifically or medically believed to predispose an individual to a disease, disorder or syndrome or to be associated with a statistically significant increased risk of development of a disease, disorder or syndrome.

[ 1997, c. 677, §1 (NEW) .]

2. Genetic information. "Genetic information" means the information concerning genes, gene products or inherited characteristics that may be obtained from an individual or family member.

[ 1997, c. 677, §1 (NEW) .]

3. Genetic test. "Genetic test" means a test for determining the presence or absence of an inherited genetic characteristic in an individual, including tests of nucleic acids such as deoxyribonucleic acid, or DNA, ribonucleic acid, or RNA, or mitochondrial DNA, and tests of chromosomes or proteins in order to identify a predisposing genetic characteristic.

[ 1997, c. 677, §1 (NEW) .]

SECTION HISTORY

1997, c. 677, §1 (NEW).



5 §19302. Employment discrimination on the basis of genetic information or genetic testing

1. Discrimination prohibited. An employer may not fail or refuse to hire, discharge or otherwise discriminate against an employee or applicant for employment with respect to the compensation, terms or conditions of employment on the basis of genetic information concerning that individual or because of the individual's refusal to submit to a genetic test or make available the results of a genetic test or on the basis that the individual received a genetic test or genetic counseling, except when based on a bona fide occupational qualification.

[ 1997, c. 677, §1 (NEW) .]

2. Enforcement; remedies. The Maine Human Rights Commission shall enforce this section. Violations of this section are subject to the remedies available under chapter 337, subchapters VI and VII.

[ 1997, c. 677, §1 (NEW) .]

SECTION HISTORY

1997, c. 677, §1 (NEW).









Part 24: PROTECTION AND ADVOCACY AGENCIES

Chapter 511: PROTECTION AND ADVOCACY FOR PERSONS WITH DISABILITIES

5 §19501. Policy

It is the policy of the State to ensure that the legal and human rights of all persons with disabilities residing in the State are protected through the establishment of a protection and advocacy system pursuant to 29 United States Code, Section 794(e), 42 United States Code, Section 6042 et seq., as recodified, and Section 10801 et seq. [2001, c. 357, §2 (AMD).]

SECTION HISTORY

1989, c. 837, §1 (NEW). 2001, c. 357, §2 (AMD).



5 §19502. Designation

The Governor shall designate an agency, independent of any state or private agency that provides treatment, services or habilitation to persons with disabilities, to serve as the protection and advocacy agency for persons with disabilities. [2001, c. 357, §3 (AMD).]

SECTION HISTORY

1989, c. 837, §1 (NEW). 2001, c. 357, §3 (AMD).



5 §19503. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 837, §1 (NEW).]

1. Abuse. "Abuse" means the act or failure to act, knowingly, recklessly or intentionally, that causes, or may cause, injury or death. "Abuse" includes, but is not limited to, rape or sexual assault, the striking of an individual, the use of excessive force in the use of bodily restraints, the use of bodily or chemical restraints in a manner that is not in compliance with federal and state laws, regulations and rules and verbal, nonverbal, mental and emotional harassment.

[ 2001, c. 357, §4 (AMD) .]

2. Agency. "Agency" means the protection and advocacy agency for persons with disabilities, designated by the Governor.

[ 1989, c. 837, §1 (NEW) .]

2-A. Complaint. "Complaint" means, but is not limited to, any report or communication, formal or informal, written or oral, including media accounts and telephone calls from any source, including anonymous calls, alleging abuse or neglect of a person with a disability.

[ 2001, c. 357, §5 (NEW) .]

3. Developmental disability. "Developmental disability" means a disability attributable to a mental or physical impairment or combination of mental and physical impairments that:

A. Is manifested before the person reaches 22 years of age; [1989, c. 837, §1 (NEW).]

B. Is likely to continue indefinitely; [1989, c. 837, §1 (NEW).]

C. Results in substantial functional limitations in 3 or more of the following areas of major life activity:

(1) Self care;

(2) Receptive and expressive language;

(3) Learning;

(4) Mobility;

(5) Self direction;

(6) Capacity for independent living; and

(7) Economic self-sufficiency.

A person from birth through 9 years of age who has a substantial developmental delay or specific congenital or acquired condition may be considered to have a developmental disability without meeting 3 of the criteria stated in this subsection if there is a high probability that the person will meet those criteria later in life if services and supports are not provided to the person; and [RR 2001, c. 1, §13 (COR).]

D. Reflects the person's need for a combination and sequence of special, interdisciplinary or generic care, treatment or other services that are of a lifelong or extended duration and are individually planned and coordinated. [1989, c. 837, §1 (NEW).]

[ RR 2001, c. 1, §13 (COR) .]

4. Exploitation. "Exploitation" means the illegal or improper use of an individual or the individual's resources for another's profit or advantage.

[ 1989, c. 837, §1 (NEW) .]

5. Facility. "Facility" means any foster home; boarding home; nursing home; group home; hospital; state mental health institute; state-operated psychiatric treatment facility; state, county or municipal correctional or detention facility; shelter; or any other facility licensed or funded by the State, or any subdivision of the State, for the provision of services, supports and other assistance or residential services or treatment. "Facility" includes any facility providing services, supports and other assistance or residential services or treatment that operates without a license that is required by law, ordinance or rule.

[ 2001, c. 357, §7 (RPR) .]

6. Learning disability. "Learning disability" means a disorder exhibited in one or more of the basic psychological processes involved in understanding or in using language, spoken or written, that may manifest itself in an imperfect ability to listen, think, speak, read, write, spell or to do mathematical calculations.

[ 1989, c. 837, §1 (NEW) .]

7. Mental illness. "Mental illness" means a significant mental illness or emotional impairment, as determined by a qualified mental health professional.

[ 1989, c. 837, §1 (NEW) .]

8. Neglect. "Neglect" means a negligent act or omission that causes or may cause an individual's injury or death or that places an individual at risk of injury or death. "Neglect" includes, but is not limited to, failure to establish or carry out an individual program, treatment or habilitation plan or the deprivation of or failure to meet essential needs, including needs for adequate nutrition, clothing, health care and a safe environment.

[ 1989, c. 837, §1 (NEW) .]

9. Personnel. "Personnel" means staff employed by the agency.

[ 2001, c. 357, §8 (AMD) .]

10. Person with a disability. "Person with a disability" means a person with a physical or mental impairment that substantially limits one or more of the major life activities of that person and includes, but is not limited to, a person with a developmental disability, a learning disability or a mental illness.

[ 2001, c. 357, §9 (RPR) .]

11. Probable cause. "Probable cause" means a reasonable ground for belief that a person with a disability has been or may be subject to abuse or neglect. The belief may be based on reasonable inferences drawn from experience or training regarding similar incidents, conditions or problems that are usually associated with abuse or neglect.

[ 2001, c. 357, §10 (NEW) .]

SECTION HISTORY

1989, c. 837, §1 (NEW). RR 2001, c. 1, §13 (COR). 2001, c. 357, §§4-10 (AMD).



5 §19504. Organization

The protection and advocacy agency for persons with disabilities, designated by the Governor, must meet the following requirements. [1989, c. 837, §1 (NEW).]

1. Governing authority. The agency is governed by an authority established in accordance with the following.

A. Members must be selected in accordance with the agency's policies and procedures. [1989, c. 837, §1 (NEW).]

B. By October 1, 1990, membership must include the chair of the advisory council, described in subsection 2, and other individuals who represent or who are knowledgeable about the needs of the clients served by the agency. [1989, c. 837, §1 (NEW).]

C. The governing authority is responsible for the planning, design, establishment of priorities and implementation and functioning of the agency, subject to the provisions of subsection 2. [1989, c. 837, §1 (NEW).]

[ 1989, c. 837, §1 (NEW) .]

2. Advisory council. The agency shall establish an advisory council with the following membership and duties.

A. The advisory council shall advise the agency on policies and priorities to be followed in carrying out the duties of the agency as the protection and advocacy agency for individuals with mental illness. [2001, c. 357, §11 (AMD).]

B. Members of the advisory council must include attorneys, mental health professionals, individuals from the public who are knowledgeable about mental illness and the advocacy needs of persons with mental illness and who have demonstrated a substantial commitment to improving mental health services, a provider of mental health services, individuals who have received or who are receiving mental health services and family members of those individuals. At least 60% of the membership must consist of individuals who have received or who are receiving mental health services and family members of those individuals. [2001, c. 357, §11 (AMD).]

[ 2001, c. 357, §11 (AMD) .]

SECTION HISTORY

1989, c. 837, §1 (NEW). 2001, c. 357, §11 (AMD).



5 §19505. Powers and duties of the agency

The agency has the following powers and duties. [1989, c. 837, §1 (NEW).]

1. Information and referral. The agency may provide information on and referral to programs and services addressing the needs of persons with disabilities.

[ 1989, c. 837, §1 (NEW) .]

2. Advice. The agency may advise and educate individuals on the rights of persons with disabilities and otherwise support and assist those persons in the protection of and advocacy for those rights.

[ 1989, c. 837, §1 (NEW) .]

3. Pursuit of remedies. The agency may pursue administrative, legal and other appropriate remedies on behalf of persons with disabilities.

[ 1989, c. 837, §1 (NEW) .]

4. Investigation. The agency may investigate allegations of abuse, exploitation or neglect of persons with disabilities. The agency may initiate an investigation upon receipt of a report that an incident of abuse, exploitation or neglect has occurred or is occurring. The agency may also initiate an investigation on its own initiative when it has probable cause to believe that abuse, exploitation or neglect has occurred or is occurring.

[ 1989, c. 837, §1 (NEW) .]

5. Report. The agency shall prepare an annual report for submission to the Governor, the Legislature, the Commissioner of Health and Human Services and the Secretary of the United States Department of Health and Human Services. The report must describe the activities, accomplishments and expenditures of the agency during the most recently completed fiscal year.

[ RR 1995, c. 2, §16 (COR); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

6. Goals and priorities. The agency shall represent persons with disabilities and otherwise conduct its activities in accordance with goals and priorities annually established by the agency, with other requirements of applicable federal law and with the terms of any grants or contracts. The agency shall provide the public with an opportunity to comment upon the agency's goals and priorities.

[ 2001, c. 357, §12 (NEW) .]

7. Monitoring. The agency may monitor the delivery of services, supports and other assistance or residential services or treatment provided to persons with disabilities for the purpose of ensuring that services, supports and assistance meet the needs of those persons and are delivered in conformity with laws, regulations, rules and other standards regarding quality of care.

[ 2001, c. 357, §12 (NEW) .]

SECTION HISTORY

1989, c. 837, §1 (NEW). RR 1995, c. 2, §16 (COR). 2001, c. 354, §3 (AMD). 2001, c. 357, §12 (AMD). 2003, c. 689, §B7 (REV).



5 §19506. Agency access to records, facilities, persons with disabilities and reports

For the purposes of this chapter, agency personnel in the performance of duties pursuant to section 19505 must be granted access to records, facilities, persons with disabilities and reports as follows. [1989, c. 837, §1 (NEW).]

1. Records. Agency personnel must be granted access to all records, reports and supporting information, other than records, reports and supporting information created in the course of an ongoing criminal investigation by the Attorney General, a district attorney's office or a law enforcement agency or records, reports and supporting information designated as confidential by Title 16, section 804, that:

A. Pertain to a person who is a client of the agency, if the person or the person's legal guardian or other legal representative has authorized the agency to have that access; [1989, c. 837, §1 (NEW).]

B. [2001, c. 357, §13 (RP).]

C. Describe incidents of abuse, exploitation, neglect or injury, and the steps taken to investigate those incidents, prepared by any staff person of any facility serving persons with disabilities or by any agency charged with investigating allegations of abuse, exploitation, neglect and injury occurring at facilities that serve persons with disabilities; or [2001, c. 357, §13 (AMD).]

D. Pertain to an individual who is or was a person with a disability and who is the subject of a complaint received by the agency or who, as a result of monitoring or other activities resulting from a complaint or other evidence, the agency has probable cause to believe has been or is being abused, exploited or neglected and who:

(1) By reason of a mental or physical condition is unable to authorize the agency to have access and is either under public guardianship or without a legal guardian or other representative who may authorize the agency to have access;

(2) Has a legal guardian, conservator or other legal representative who has been contacted by the agency upon receipt of the name and address of the guardian, conservator or representative, and the agency has offered assistance to that person to resolve the situation, and that person has failed or refused to act on behalf of the individual; or

(3) Is deceased or whose whereabouts are unknown. [2001, c. 357, §13 (NEW).]

Agency personnel must be given access to the records of a person with a disability and other records relevant to conducting an investigation within 3 business days of the agency making a written request. When the agency determines there is probable cause to believe that the health or safety of the person is in serious or immediate jeopardy or in event of the death of a person with a disability, the agency must be given access to records within 24 hours of the agency making a written request.

[ 2013, c. 267, Pt. B, §2 (AMD) .]

2. Persons with disabilities. Any department, agency, board, commission or office of the State or of any subdivision of the State, and any private agency or individual licensed or funded by the Federal Government or the State or any subdivision of the State that operates or administers any program or facility providing services to persons with disabilities shall permit agency personnel performing duties pursuant to section 19505 to meet with those persons. The program or facility must allow agency personnel to communicate privately with the persons with disabilities.

[ 1989, c. 837, §1 (NEW) .]

3. Facilities. Any facility that serves a person with a disability shall permit access to the premises of the facility by agency personnel performing duties pursuant to section 19505.

A. Access to the premises must include reasonable unaccompanied access to all residents of the facility at reasonable times, including normal working and visiting hours, for the following purposes:

(1) Providing information and training on and referral to programs addressing the needs of a person with a disability and information about the rights of a person with a disability and the protection and advocacy services of the agency, including the name, address and telephone number of the agency; and

(2) Monitoring the rights and safety of recipients of services from the facility. [2001, c. 357, §14 (NEW).]

B. If the agency is conducting an investigation of a complaint of abuse, neglect or exploitation, access to the premises must include:

(1) The opportunity to interview any recipient of services from the facility, facility employee or other person, including the person suspected to be the victim of abuse, neglect or exploitation, who the agency reasonably believes may have knowledge of the incident under investigation; and

(2) The opportunity to view, inspect and photograph all areas of the facility's premises that the agency reasonably believes may be connected to the incident under investigation. [2001, c. 357, §14 (NEW).]

[ 2001, c. 357, §14 (AMD) .]

4. Reports. The agency must be provided copies of each annual survey report and plan of corrections for cited deficiencies made pursuant to Title 22, chapter 405 and pursuant to 42 United States Code, Sections 1395 et seq. and 1396 et seq. with respect to any facility serving persons with disabilities within the State. The reports and plans must be provided to the agency within 30 days of completion.

[ 1989, c. 837, §1 (NEW) .]

SECTION HISTORY

1989, c. 837, §1 (NEW). 2001, c. 357, §§13,14 (AMD). 2013, c. 267, Pt. B, §2 (AMD).



5 §19507. Confidentiality of information; representation of individuals with disabilities

1. Disclosure of nonidentifiable information. Authorized agency personnel, in the performance of their duties under section 19505, may disclose information, materials and records that do not contain personally identifiable data.

[ 1989, c. 837, §1 (NEW) .]

2. Disclosure to subject. Disclosure of information to a person with mental illness who is the subject of records is subject to this section.

A. Authorized agency personnel may disclose information from the records obtained pursuant to section 19506 to a mentally ill individual who is the subject of the records, except when a mental health professional associated with the organization providing the records, who is responsible for supervising the provision of the mental health services to the individual, notifies the agency in writing that, based on the professional's determination, disclosure would be detrimental to the health of the subject individual. [1989, c. 837, §1 (NEW).]

B. Upon receipt of written notification pursuant to paragraph A, the agency may not disclose information from the records to the subject individual unless another mental health professional has reviewed the records and, based upon the professional's judgment following review, determines that disclosure would not be detrimental to the health of the individual. The reviewing mental health professional must be selected by:

(1) The individual;

(2) The individual's guardian or other legal representative; or

(3) The agency, acting on behalf of an individual whose guardian is the State or an individual whose guardian or other legal representative is not the State, has not selected, within a reasonable time after receipt of notice pursuant to paragraph A, a mental health professional to review the records. [1989, c. 837, §1 (NEW).]

[ 1989, c. 837, §1 (NEW) .]

3. Disclosure of identifiable information and representation. Agency personnel may represent persons with disabilities or disclose information, materials and records containing personally identifiable information when one of the following occurs.

A. The person gives consent. [1989, c. 837, §1 (NEW).]

B. The person has been judged incompetent or is a minor, and the individual's guardian or other legal representative gives consent. [1989, c. 837, §1 (NEW).]

C. The person, by reason of a mental or physical condition, is unable to give consent and is without a legal guardian or other representative who may consent on behalf of the individual. [1989, c. 837, §1 (NEW).]

D. The person is under public guardianship and the agency proceeds according to the provisions of subsection 4. [1989, c. 837, §1 (NEW).]

E. The surrogate parent of a developmentally disabled or learning disabled minor authorizes the agency to represent the person in, or to disclose information regarding, special education matters governed by Title 20-A, chapter 303, subchapter I, or 20 United States Code, Sections 1401 to 1485. [1989, c. 837, §1 (NEW).]

F. The person has a legal guardian, conservator or other legal representative and:

(1) The legal guardian, conservator or legal representative has been contacted by the agency upon receipt of the name and address of the legal guardian, conservator or legal representative;

(2) The agency has offered assistance to the legal guardian, conservator or legal representative to resolve the situation; and

(3) The legal guardian, conservator or legal representative has failed or refused to act on behalf of the person. [2001, c. 357, §15 (NEW).]

G. The person is deceased or the person's whereabouts are unknown. [2001, c. 357, §15 (NEW).]

[ 2001, c. 357, §15 (AMD) .]

4. Public guardians. Before the agency represents or discloses personally identifiable information pertaining to a person with a disability who is under public guardianship, the agency and the public guardian shall adhere to the following procedures.

A. The agency shall give the public guardian written notice of its intent to represent or disclose personally identifiable information pertaining to a person with a disability who is under public guardianship. [1989, c. 837, §1 (NEW).]

B. After giving notice pursuant to paragraph A, the agency may represent the person or disclose the information unless, within 5 working days, the public guardian gives to the agency written notice of its objections. [1989, c. 837, §1 (NEW).]

C. The objections of the public guardian to the agency's representation or disclosure may only be based upon the public guardian's belief that the actions of the agency would be detrimental to the person's interests. The written notice must state the public guardian's basis for that belief and the case name, docket number and court that established the public guardianship. [1989, c. 837, §1 (NEW).]

D. If the public guardian established under Title 18-A, article V, objects under paragraph B, the agency may petition the Probate Court that established the guardianship for permission to represent the person. [1989, c. 837, §1 (NEW).]

E. If the person is a child for whom the Department of Health and Human Services has been granted custody under Title 22, section 4034, 4035 or 4038, the agency may petition the court that granted custody for permission to represent the child. The agency must provide notice of the petition to the department at the same time the petition is filed with the court but need not provide notice to other parties to the original protective proceeding. The petition must be granted unless the Department of Health and Human Services demonstrates that representation by the agency would be detrimental to the child's interest. The court shall issue an order approving or denying the petition within 10 days of the filing of the petition. [1989, c. 837, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

F. In cases of emergency requiring immediate agency representation in judicial or administrative proceedings, the agency need not await the public guardian's response to its notice of intent to represent. In these instances the public guardian may raise objections in the proceedings in which the agency represents the person with disabilities. [1989, c. 837, §1 (NEW).]

G. The agency and state agencies acting as public guardians shall, within 6 months of April 17, 1990, enter into cooperative agreements, in writing, describing how this subsection will be implemented. [RR 1997, c. 2, §24 (COR).]

[ RR 1997, c. 2, §24 (COR); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1989, c. 837, §1 (NEW). RR 1997, c. 2, §24 (COR). 2001, c. 357, §15 (AMD). 2003, c. 689, §B6 (REV).



5 §19508. Application to residents in children's homes

This chapter also applies to children with disabilities in children's homes, emergency children's shelters, family foster homes, specialized children's homes and children's residential care facilities, as defined in Title 22, section 8101, and to other residential educational facilities, including the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf and other similar facilities. [2013, c. 179, §1 (AMD).]

SECTION HISTORY

1989, c. 837, §1 (NEW). 2005, c. 279, §4 (AMD). 2005, c. 662, §A3 (AMD). 2013, c. 179, §1 (AMD).



5 §19509. Notice of death or injury

Notwithstanding any provision of law to the contrary, the following provisions apply to psychiatric hospitals, hospital units that are equipped to provide inpatient care and treatment for persons with mental illness, state mental health institutes and state-operated psychiatric treatment facilities. Notice provided under this section must be provided within 7 days of the date of the death, attempted suicide or the incident causing a serious injury resulting in significant impairment of physical condition. Notice provided under this section must include the name of the person with a disability; the name, address and telephone number of that person's legal guardian, conservator or legal representative and parent if that person is a minor; a detailed description of the occurrence and any injuries sustained; the name, street address and telephone number of the facility; and the name and job title of the person providing the notice. [2001, c. 471, Pt. D, §8 (AMD); 2001, c. 471, Pt. D, §10 (AFF).]

1. Psychiatric hospitals; hospital units. A psychiatric hospital or a hospital unit that is equipped to provide inpatient care and treatment for persons with mental illness shall provide the agency with access to information relating to the death of any person with a disability who died while in the psychiatric hospital or hospital unit in seclusion or restraint, whose death occurred within 24 hours of being in seclusion or restraint in the psychiatric hospital or hospital unit or when it is reasonable to conclude that the death is a result of having been in seclusion or restraint in the psychiatric hospital or hospital unit.

[ 2001, c. 471, Pt. D, §9 (AMD); 2001, c. 471, Pt. D, §10 (AFF) .]

2. State mental health institutes; state-operated psychiatric treatment facilities. A state mental health institute or state-operated psychiatric treatment facility shall notify the agency and provide access to information relating to a person with a disability if that person, while in the hospital, has died, attempted suicide or sustained a serious injury resulting in significant impairment of physical condition. For the purposes of this subsection, significant impairment includes serious injuries resulting from burns, lacerations, bone fractures, substantial hematoma and injuries to internal organs whether self-inflicted or inflicted by another person.

[ 2001, c. 357, §16 (NEW) .]

3. Department. The Department of Health and Human Services shall, within 3 days of receipt, forward to the agency all notices received pursuant to Title 34-B, section 3861, subsection 1, paragraph E.

[ 2007, c. 89, §1 (NEW) .]

SECTION HISTORY

2001, c. 357, §16 (NEW). 2001, c. 471, §§D8,9 (AMD). 2001, c. 471, §D10 (AFF). 2007, c. 89, §1 (AMD).









Part 25: SUBSTANCE ABUSE PREVENTION AND TREATMENT

Chapter 521: SUBSTANCE ABUSE PREVENTION AND TREATMENT

Subchapter 1: GENERAL PROVISIONS

5 §20001. Title

This chapter may be known and cited as the "Maine Substance Abuse Prevention and Treatment Act." [1989, c. 934, Pt. A, §3 (NEW).]

SECTION HISTORY

1989, c. 934, §A3 (NEW).



5 §20002. Purpose

The purposes of this Act are: [1989, c. 934, Pt. A, §3 (NEW).]

1. Integrated and comprehensive approach. To adopt an integrated approach to the problem of alcohol and other drug abuse and to focus all the varied resources of the State on developing a comprehensive and effective range of alcohol and other drug abuse prevention and treatment activities and services;

[ 2007, c. 116, §1 (AMD) .]

2. Coordination of activities and services. To establish within the Department of Health and Human Services the responsibility for planning, developing, implementing, coordinating and evaluating all of the State's alcohol and other drug abuse prevention and treatment activities and services;

[ 2011, c. 657, Pt. AA, §5 (AMD) .]

3. Tobacco use by juveniles. To enforce the State's laws relating to the sale and use of tobacco products by juveniles and to coordinate state and local activities related to those provisions. The department shall take all necessary actions to ensure compliance with the Synar Act, 42 United States Code, Section 300X-26, including the preparations of reports for the signature of the Governor. All law enforcement agencies, all state departments, including the Department of Public Safety, and municipalities shall cooperate with the department in these efforts.

The department may enter into any contracts or agreements necessary or incidental to the performance of its duties under this section, subject to section 20005, subsection 6 and section 20005-A. The department shall provide or assist in the provision of voluntary training programs regarding the sales of tobacco products to juveniles; and

[ 2011, c. 657, Pt. AA, §5 (AMD) .]

4. Gambling addiction counseling. To establish standards for the provision of gambling addiction counseling services and other activities relating to the prevention and treatment of gambling addiction. The department may accept private, state and federal funds to support the performance of its duties under this subsection.

[ 2011, c. 657, Pt. AA, §6 (AMD) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §2 (AMD). 1995, c. 470, §1 (AMD). 1995, c. 560, §§L1,2 (AMD). 1995, c. 560, §L16 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §13 (COR). 2003, c. 689, §B6 (REV). 2007, c. 116, §1 (AMD). 2011, c. 657, Pt. AA, §§5, 6 (AMD).



5 §20003. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 934, Pt. A, §3 (NEW).]

1. Alcoholic. "Alcoholic" means a person who uses alcoholic beverages to the extent that the person's health is substantially impaired or endangered or the person's social or economic function is substantially disrupted.

[ 1991, c. 601, §3 (AMD) .]

2. Approved public treatment facility. "Approved public treatment facility" means an alcohol treatment facility operating under the direction and control of the department or providing treatment under this subchapter through a contract with the department under section 20008, or any facility funded in whole or in part by municipal, state or federal funds.

[ 2011, c. 657, Pt. AA, §7 (AMD) .]

3. Approved treatment facility. "Approved treatment facility" means a public or private alcohol treatment facility meeting standards approved by the department in accordance with section 20005 and licensed pursuant to subchapter 5 and other applicable provisions of state law.

[ 2011, c. 657, Pt. AA, §8 (AMD) .]

3-A. Commission. "Commission" means the Substance Abuse Services Commission, as established by section 12004-G, subsection 13-C.

[ 1993, c. 410, Pt. LL, §4 (NEW) .]

3-B. Commissioner. "Commissioner" means the Commissioner of Health and Human Services.

[ 2011, c. 657, Pt. AA, §9 (AMD) .]

4. Community service provider. "Community service provider" means a provider of alcohol or drug abuse treatment or gambling addiction treatment, including, but not limited to, evaluation.

[ 2007, c. 116, §2 (AMD) .]

5. Council.

[ 1993, c. 410, Pt. LL, §5 (RP) .]

6. Department. "Department" means the Department of Health and Human Services.

[ 2011, c. 657, Pt. AA, §10 (AMD) .]

7. Dependency-related drug. "Dependency-related drug" means alcohol or any substance controlled under Title 22, chapter 558 or Title 32, chapter 117.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

8. Director.

[ 2011, c. 657, Pt. AA, §11 (RP) .]

9. Drug abuse prevention. "Drug abuse prevention" means all facilities, programs or services relating to drug abuse control, education, rehabilitation, research, training and treatment, and includes these functions as related to alcoholics and intoxicated persons. The term includes such functions even when performed by an organization whose primary mission is the prevention of drug traffic or is unrelated to drugs. This term does not include any function defined under subsection 19 as "prevention of drug traffic."

[ 1989, c. 934, Pt. A, §3 (NEW) .]

10. Drug abuser. "Drug abuser" means a person who uses any drugs, dependency-related drugs or hallucinogens in violation of any law of the State.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

11. Drug addict. "Drug addict" means a drug-dependent person who, due to the use of a dependency-related drug, has developed such a tolerance to the dependency-related drug that abrupt termination of its use would produce withdrawal symptoms.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

12. Drug-dependent person. "Drug-dependent person" means any person who is unable to function effectively and whose inability to do so causes, or results from, the use of a dependency-related drug.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

13. Emergency service patrol.

[ 1991, c. 601, §5 (RP) .]

14. Incapacitated by alcohol.

[ 1991, c. 601, §5 (RP) .]

15. Incompetent person.

[ 1991, c. 601, §5 (RP) .]

16. Intoxicated person.

[ 1991, c. 601, §5 (RP) .]

17. Office.

[ 2011, c. 657, Pt. AA, §12 (RP) .]

18. Prevention. "Prevention" means any activity designed to educate or provide information to individuals and groups about the use or abuse of alcohol and other drugs.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

19. Prevention of drug traffic. "Prevention of drug traffic" means any functions conducted for the purpose of preventing drug traffic, such as law enforcement and judicial activities or proceedings, including:

A. The investigation, arrest and prosecution of drug offenders and offenses; or [1989, c. 934, Pt. A, §3 (NEW).]

B. The detection and suppression of illicit drug supplies. [1989, c. 934, Pt. A, §3 (NEW).]

[ 1989, c. 934, Pt. A, §3 (NEW) .]

20. Standards. "Standards" means criteria and rules of the department that are to be met before and during operation of any treatment facility or treatment program.

[ 2011, c. 657, Pt. AA, §13 (AMD) .]

21. Substance Abuse Advisory Group. "Substance Abuse Advisory Group" means the group consisting of the 5 commissioners designated in section 20007.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

22. Treatment. "Treatment" means the broad range of emergency, outpatient, intermediate and inpatient services and care, including career counseling, diagnostic evaluation, employment, health, medical, psychiatric, psychological, recreational, rehabilitative, social service care, treatment and vocational services, that may be extended to an alcoholic, intoxicated person, drug abuser, drug addict, drug-dependent person or a person in need of assistance due to the use of a dependency-related drug.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

23. Treatment program. "Treatment program" means any program or service, or portion of a program or service, sponsored under the auspices of a public or private nonprofit agency providing services especially designed for the treatment of those persons listed in subsection 22.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §§3-5 (AMD). 1991, c. 850, §2 (AMD). 1993, c. 410, §§LL4,5 (AMD). 2001, c. 354, §3 (AMD). 2007, c. 116, §2 (AMD). 2011, c. 657, Pt. AA, §§7-13 (AMD).



5 §20004. Office established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1995, c. 560, §L16 (AFF). 1995, c. 560, §L3 (RPR). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. AA, §14 (RP).



5 §20004-A. Departments and agencies responsible for cooperation in implementation

All departments and agencies in State Government are required to cooperate with the department in its implementation and administration of this chapter. [2011, c. 657, Pt. AA, §15 (AMD).]

SECTION HISTORY

1993, c. 410, §LL6 (NEW). 2011, c. 657, Pt. AA, §15 (AMD).



5 §20005. Powers and duties

The department shall: [2011, c. 657, Pt. AA, §16 (AMD).]

1. State Government. Establish the overall plans, policies, objectives and priorities for all state alcohol and other drug abuse prevention and treatment functions, except the prevention of drug traffic and the State Employee Assistance Program established pursuant to Title 22, chapter 254-A;

[ 1991, c. 601, §6 (AMD) .]

2. Comprehensive plan. Develop and provide for the implementation of a comprehensive state plan for alcohol and drug abuse. Any plan developed by the department must be subject to public hearing prior to implementation;

[ 2011, c. 657, Pt. AA, §17 (AMD) .]

3. Information. Ensure the collection, analysis and dissemination of information for planning and evaluation of alcohol and drug abuse services;

[ 1989, c. 934, Pt. A, §3 (NEW) .]

4. Coordination; organizational unit. Ensure that alcohol and drug abuse assistance and service are delivered in an efficient and coordinated program and, with the oversight of the commission, coordinate all programs and activities authorized by the federal Comprehensive Alcohol Abuse and Alcoholism Prevention, Treatment and Rehabilitation Act of 1970, Public Law 91-616 (1982), as amended, and by the Drug Abuse Office and Treatment Act of 1972, 21 United States Code, Section 1101 et seq. (1982), as amended; and other state or federal programs or laws related to drug abuse prevention that are not the specific responsibility of another state agency under federal or state law;

[ 1993, c. 410, Pt. LL, §7 (AMD) .]

5. Budget. Develop and submit to the Legislature by January 15th of the first year of each legislative biennium recommendations for continuing and supplemental allocations, deappropriations or reduced allocations and appropriations from all funding sources for all state alcohol and drug abuse programs. The department shall make final recommendations to the Governor before any substance abuse funds are appropriated or deappropriated in the Governor's proposed budget. The department shall formulate all budgetary recommendations for the Driver Education and Evaluation Programs with the advice, consultation and full participation of the chief executive officer of the Driver Education and Evaluation Programs.

Notwithstanding any other provision of law, funding appropriated and allocated by the Legislature for the department for substance abuse prevention and treatment is restricted solely to that use and may not be used for other expenses of the department. By January 15th of each year, the commissioner or the commissioner's designee shall deliver a report of the budget and expenditures of the department for substance abuse prevention and treatment to the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs and human resource matters;

[ 2011, c. 657, Pt. AA, §18 (AMD) .]

6. Contracts and licensing. Through the commissioner:

A. Administer all contracts with community service providers for the delivery of alcohol and drug abuse services; [2007, c. 116, §3 (AMD).]

A-1. Administer all contracts with community service providers for the delivery of gambling addiction counseling services; and [2007, c. 116, §4 (NEW).]

B. Establish operating and treatment standards and inspect and issue certificates of approval for approved treatment facilities, drug abuse treatment facilities or programs, including residential treatment centers, community-based service providers and facilities that are private nonmedical institutions pursuant to section 20024 and subchapter 5. [2003, c. 673, Pt. V, §1 (AMD); 2003, c. 673, Pt. V, §29 (AFF).]

C. [1995, c. 560, Pt. L, §16 (AFF); 1995, c. 560, Pt. L, §5 (RP).]

The commissioner may delegate contract and licensing duties under this subsection to the Department of Corrections as long as that delegation ensures that contracting for alcohol and other drug abuse services provided in community settings is consolidated within the department, that contracting for alcohol and other drug abuse services delivered within correctional facilities is consolidated within the Department of Corrections and that contracting for alcohol and other drug abuse services delivered within mental health facilities or as a component of programs serving persons with intellectual disabilities or autism is consolidated within the department.

The commissioner may not delegate contract and licensing duties if that delegation results in increased administrative costs.

The commissioner may not issue requests for proposals for existing contract services until the commissioner has adopted rules in accordance with the Maine Administrative Procedure Act to ensure that the reasons for which existing services are placed out for bid and the performance standards and manner in which compliance is evaluated are specified and that any change in provider is accomplished in a manner that fully protects the consumer of services.

The commissioner shall establish a procedure to obtain assistance and advice from consumers of alcohol and other drug abuse services regarding the selection of contractors when requests for proposals are issued;

[ 2011, c. 657, Pt. AA, §19 (AMD) .]

6-A. Contract award and renewal. Award a new contract through a request-for-proposal procedure. Any contract of $500,000 per year or more that is renewed must be awarded through a request-for-proposal procedure at least every 8 years, except for the following.

A. A renewal contract with a provider is not subject to the request-for-proposal procedure requirement if the contract granted under this subsection is performance based. [1997, c. 381, §1 (NEW).]

B. Notwithstanding paragraph A, the department shall subject a contract to a request-for-proposal procedure when necessary to comply with paragraph C. [1997, c. 381, §1 (NEW).]

C. A contract under this subsection that is subject to renewal must be awarded through a request-for-proposal procedure if the department determines that:

(1) The provider has breached the existing contract;

(2) The provider has failed to correct deficiencies cited by the department;

(3) The provider is inefficient or ineffective in the delivery of services and is unable to improve its performance within a reasonable time; or

(4) The provider can not or will not respond to a reconfiguration of service delivery requested by the department; [1997, c. 381, §1 (NEW).]

[ 1997, c. 381, §1 (NEW) .]

6-B. Consumer assistance and advice. Establish a procedure to obtain assistance and advice from consumers of substance abuse services regarding the selection of contractors when requests-for-proposals are issued.

[ 1997, c. 381, §1 (NEW) .]

7. Uniform requirements. Develop, use and require the use of uniform contracting, information gathering and reporting formats by any state-funded alcohol and other drug abuse programs. Contracting standards must include measurable performance-based criteria on which funding allocations are, in part, based;

[ 1991, c. 601, §6 (AMD) .]

8. Reports. By January 15th of each year, report to the Legislature on the accomplishments of the past year's programs, the progress toward obtaining goals and objectives of the comprehensive state plan and other necessary or desirable information;

[ 1989, c. 934, Pt. A, §3 (NEW) .]

9. Funds. Have the authority to seek and receive funds from the Federal Government and private sources to further the purposes of this Act;

[ 1989, c. 934, Pt. A, §3 (NEW) .]

10. Agreements. Enter into agreements necessary or incidental to the purposes of this Act;

[ 1989, c. 934, Pt. A, §3 (NEW) .]

11. Cooperation. Provide support and guidance to individuals, local governments, public organizations and private organizations in their alcohol and drug abuse prevention activities;

[ 1989, c. 934, Pt. A, §3 (NEW) .]

12. Rules. Adopt rules, in accordance with the Maine Administrative Procedure Act, necessary to carry out the purposes of this chapter and approve any rules adopted by state agencies for the purpose of implementing alcohol or drug abuse prevention or treatment programs.

All state agencies must comply with rules adopted by the department regarding uniform alcohol and other drug abuse contracting requirements, formats, schedules, data collection and reporting requirements;

[ 2011, c. 657, Pt. AA, §20 (AMD) .]

12-A. Training programs. Provide or assist in the provision of training programs for all persons in the field of treating alcoholics and drug abusers, persons engaged in the prevention of alcohol and other drug abuse or any other organization or individual in need of or requesting training or other educational information related to alcohol or other drug abuse;

[ 1991, c. 601, §7 (NEW) .]

12-B. Motor vehicle operator programs. Administer and oversee the operation of the State's programs related to the abuse of alcohol by motor vehicle operators;

[ 1993, c. 410, Pt. LL, §8 (AMD) .]

13. General authority. Perform other acts or exercise any other powers necessary or convenient to carry out the purposes of this chapter;

[ 1993, c. 410, Pt. LL, §9 (AMD) .]

14. Interdepartmental cooperation. Document to the Legislature's satisfaction active participation and cooperation between the department and the other departments with which it works through the commission;

[ 2011, c. 657, Pt. AA, §21 (AMD) .]

15. Public input. Document an active, aggressive effort to obtain client and public input on its decision-making process through public hearings and other activities conducted by the commission;

[ 1993, c. 410, Pt. LL, §10 (NEW) .]

16. Substance abuse services plan. Plan for not only those services funded directly by the department, but also those additional services determined by the commission to be critical and related;

[ 2011, c. 657, Pt. AA, §22 (AMD) .]

17. Program services assessment and implementation. Analyze the existing services system, including the prevention services offered within the State's public school systems, identify gaps, strengths and weaknesses in the current services, identify priorities for expanding or revising the existing services and develop a specific plan to accomplish the most critical changes that are needed;

[ 1993, c. 410, Pt. LL, §10 (NEW) .]

18. Comprehensive training strategy. Establish a comprehensive training strategy designed to develop the capacity of front-line staff in direct human services positions, including appropriate state agency staff, to recognize, assess and refer chemically dependent clients for appropriate treatment;

[ 1993, c. 410, Pt. LL, §10 (NEW) .]

19. Fiscal and program accountability. Enhance its current efforts to ensure fiscal and program accountability for the services it purchases and provides;

[ 2005, c. 674, §1 (AMD) .]

20. Review policies. Review the full range of public policies and strategies existing in State Government to identify changes that would strengthen its response, identify policies that might discourage excessive consumption of alcohol and other drugs and generate new funding for alcohol and other drug services; and

[ 2005, c. 674, §1 (AMD) .]

21. List of banned performance-enhancing substances. Develop and maintain a list of banned performance-enhancing substances in accordance with Title 20-A, section 6621.

[ 2005, c. 674, §2 (NEW) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 557, §§1,2 (AMD). 1991, c. 601, §§6,7 (AMD). 1991, c. 792, (AMD). 1991, c. 850, §§3,4 (AMD). 1993, c. 349, §21 (AMD). 1993, c. 410, §§LL7-10 (AMD). 1995, c. 560, §§L4,5 (AMD). 1995, c. 560, §L16 (AFF). 1997, c. 381, §1 (AMD). 1997, c. 588, §1 (AMD). 2003, c. 673, §V1 (AMD). 2003, c. 673, §V29 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 674, §§1,2 (AMD). 2007, c. 116, §§3, 4 (AMD). 2011, c. 542, Pt. A, §6 (AMD). 2011, c. 657, Pt. AA, §§16-22 (AMD).



5 §20005-A. Performance-based contracts

In addition to other applicable requirements and unless precluded by other restrictions on the use of funds, the commissioner shall manage all funds available for the provision of alcohol or other drug abuse services, as well as all funds available for the provision of gambling addiction counseling services, in accordance with the provisions of this section. [2007, c. 116, §5 (AMD).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Agreement" means a legally binding written document between 2 or more parties, including those documents that are commonly referred to as accepted application, proposal, prospectus, contract, grant, joint or cooperative agreement, purchase of service or state aid. [1995, c. 560, Pt. L, §6 (AMD); 1995, c. 560, Pt. L, §16 (AFF).]

B. "Performance-based contract" means an agreement for the purchase of direct client services employing a client-centered, outcome-oriented process that is based on measurable performance indicators and desired outcomes and includes the regular assessment of the quality of services provided. [1993, c. 737, §1 (NEW).]

[ 1995, c. 560, Pt. L, §6 (AMD); 1995, c. 560, Pt. L, §16 (AFF) .]

2. Performance-based contract. The commissioner shall ensure that all agreements to purchase alcohol or other drug abuse services entered into on or after July 1, 1995 are performance-based contracts.

[ 1995, c. 560, Pt. L, §6 (AMD); 1995, c. 560, Pt. L, §16 (AFF) .]

3. Rules. The commissioner shall adopt rules to implement this section, including, but not limited to, the establishment of program goals, outcome measures, an information management system to collect and manage contract data, a system of ongoing assessment of program effectiveness and hold-harmless guidelines for provider agencies during the first contract period or 12 months, whichever is greater.

[ 1995, c. 560, Pt. L, §6 (AMD); 1995, c. 560, Pt. L, §16 (AFF) .]

4. Procedures. The following procedures apply whenever the commissioner commences a request-for-proposal procedure.

A. The commissioner shall hold at least one informational meeting at least 30 days before the due date for submission of the notice of intent to bid. Any informational meeting must be advertised in newspapers of general circulation stating the location, date, time and purpose of the meeting. At the meeting the commissioner shall provide detailed information to any interested party about the contract to be bid or rebid, provide notice of anticipated major changes from any previous contract and respond to questions. [1995, c. 691, §1 (AMD).]

B. The commissioner shall require any interested party to submit a notice of intent to bid at least 30 days before the date bids will be accepted as a precondition to submitting a formal bid. The notice of intent must contain minimal requirements that demonstrate a prospective bidder's competence and ability to comply with the requirements of the contract. [1995, c. 691, §1 (AMD).]

C. If only one community service provider submits a notice of intent to bid, the commissioner may enter into negotiations concerning a contract with that provider in accordance with the procedures established for performance-based contracts. [1995, c. 560, Pt. L, §6 (AMD); 1995, c. 560, Pt. L, §16 (AFF).]

D. For purposes of this section, the commissioner retains the right to reject any bids submitted and any proposals made during negotiations pursuant to paragraph C. [1995, c. 560, Pt. L, §6 (AMD); 1995, c. 560, Pt. L, §16 (AFF).]

[ 1995, c. 691, §1 (AMD) .]

SECTION HISTORY

1993, c. 737, §1 (NEW). 1995, c. 402, §B1 (AMD). 1995, c. 560, §L6 (AMD). 1995, c. 560, §L16 (AFF). 1995, c. 691, §1 (AMD). 2007, c. 116, §5 (AMD).



5 §20006. Director (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §§8,9 (AMD). 1995, c. 560, §L16 (AFF). 1995, c. 560, §L7 (RP).



5 §20006-A. Commissioner duties

The commissioner or the commissioner's designee shall: [2011, c. 657, Pt. AA, §23 (AMD).]

1. Alternatives. Propose alternatives to current alcohol and drug abuse prevention and treatment programs and services;

[ 1995, c. 560, Pt. L, §8 (NEW); 1995, c. 560, Pt. L, §16 (AFF) .]

2. Investigate. Conduct investigations and studies of any alcohol or drug abuse program or community service provider operating under the control of the department or providing treatment under this chapter through a contract with the department under section 20008 that are licensed pursuant to section 20024 or any facility funded in whole or in part by municipal, state or local funds, as necessary; and

[ 2011, c. 657, Pt. AA, §23 (AMD) .]

3. Other duties and powers. Carry out other duties and exercise other powers granted to the commissioner under this Act and under Title 22-A, section 207, subsection 3.

[ 2011, c. 657, Pt. AA, §23 (AMD) .]

SECTION HISTORY

1995, c. 560, §L8 (NEW). 1995, c. 560, §L16 (AFF). 2007, c. 539, Pt. N, §7 (AMD). 2011, c. 657, Pt. AA, §23 (AMD).



5 §20006-B. Gambling Addiction Prevention and Treatment Fund

1. Fund established. The Gambling Addiction Prevention and Treatment Fund, referred to in this section as "the fund," is established for the purpose of supporting gambling addiction analysis, prevention and treatment to be administered by the department. The fund is a dedicated, nonlapsing fund into which payments are received in accordance with Title 8, section 1036, subsection 2.

[ 2011, c. 657, Pt. AA, §24 (AMD) .]

2. Report. The commissioner or the commissioner's designee shall report annually by March 1st to the joint standing committee of the Legislature having jurisdiction over gambling matters. The report must include a description of a continuum of care model used to identify the need for gambling addiction services, prevention efforts, intervention and treatment provided using money from the fund. The report must describe any collaborative efforts between the department, the Gambling Control Board established under Title 8, section 1002 and slot machine operators licensed in accordance with Title 8, chapter 31 to support the purpose of the fund described in subsection 1. The commissioner may submit recommendations for legislation to the joint standing committee of the Legislature having jurisdiction over gambling matters, which is authorized to submit that legislation to the Legislature.

[ 2011, c. 657, Pt. AA, §24 (AMD) .]

SECTION HISTORY

2009, c. 622, §1 (NEW). 2011, c. 657, Pt. AA, §24 (AMD).



5 §20007. Agency cooperation

State agencies shall cooperate fully with the department in carrying out this chapter. A state agency may not develop, establish, conduct or administer any alcohol or drug abuse prevention or treatment program without the approval of the department. The department may request personnel, facilities and data from other agencies as the commissioner finds necessary to fulfill the purposes of this Act. [2011, c. 657, Pt. AA, §25 (AMD).]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1995, c. 165, §1 (AMD). 2011, c. 657, Pt. AA, §25 (AMD).



5 §20008. Comprehensive program on alcoholism and drug abuse

The department shall establish and provide for the implementation of a comprehensive and coordinated program of alcohol and drug abuse prevention and treatment in accordance with subchapters 2 and 3 and the purposes of this Act. The program must include the following elements. [2011, c. 657, Pt. AA, §26 (AMD).]

1. Public and private resources. All appropriate public and private resources must be coordinated with and utilized in the program.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

2. Program. The program must include emergency treatment provided by a facility affiliated with a general hospital or with part of the medical service of a general hospital.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

3. Treatment. The department shall provide for adequate and appropriate treatment for alcoholics, drug abusers, drug addicts and drug-dependent persons admitted under sections 20043 to 20044. Treatment may not be provided at a correctional institution, except for inmates.

[ 2011, c. 657, Pt. AA, §27 (AMD) .]

4. Contract with facilities. The department shall contract with approved treatment facilities whenever possible. The administrator of any treatment facility may receive for observation, diagnosis, care and treatment in the facility any person whose admission is applied for under any of the procedures in this subchapter.

[ 2011, c. 657, Pt. AA, §28 (AMD) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §§10-12 (AMD). 2011, c. 657, Pt. AA, §§26-28 (AMD).



5 §20009. Planning

The department shall plan alcohol and drug abuse prevention and treatment activities in the State and prepare and submit to the Legislature the following documents: [2011, c. 657, Pt. AA, §29 (AMD).]

1. Biennial plan. By January 15, 1991, and biennially thereafter, with the advice and consultation of the Maine Council on Alcohol and Drug Abuse Prevention and Treatment, a comprehensive plan containing statements of measurable goals to be accomplished during the coming biennium and establishing performance indicators by which progress toward accomplishing those goals will be measured; and

[ 1991, c. 601, §13 (AMD) .]

2. Four-year assessment. By January 15, 1991, and every 4th year thereafter, an assessment of the costs related to drug abuse in the State and the needs for various types of services within the State, including geographical disparities in the needs for various types of services and the needs of special populations of drug abusers.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §13 (AMD). 2011, c. 657, Pt. AA, §29 (AMD).






Subchapter 2: PREVENTION

5 §20021. Public awareness

The department shall create and maintain a program to increase public awareness of the impacts and prevalence of alcohol and drug abuse. The public awareness program must include promotional and technical assistance to local governments, schools and public and private nonprofit organizations interested in alcohol and drug abuse prevention. [2011, c. 657, Pt. AA, §30 (AMD).]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §14 (AMD). 2011, c. 657, Pt. AA, §30 (AMD).



5 §20022. Information dissemination

As part of its comprehensive prevention and treatment program, the department shall operate an information clearinghouse and oversee, support and coordinate a resource center within the Department of Education. The information clearinghouse and resource center constitute a comprehensive reference center of information related to the nature, prevention and treatment of alcohol and other drug abuse. In fulfillment of the requirement of this section, the resource center may be located within the Department of Education and may operate there pursuant to a memorandum of agreement between the departments. Information must be available for use by the general public, political subdivisions, public and private nonprofit agencies and the State. [2011, c. 657, Pt. AA, §31 (AMD).]

Functions of the information clearinghouse and resource center may include, but are not limited to: [1991, c. 601, §15 (AMD).]

1. Research. Conducting research on the causes and nature of drugs, drug abuse or people who are dependent on drugs, especially alcoholics and intoxicated persons;

[ 1989, c. 934, Pt. A, §3 (NEW) .]

2. Information collection. Collecting, maintaining and disseminating knowledge, data and statistics related to drugs, drug abuse and drug abuse prevention;

[ 1989, c. 934, Pt. A, §3 (NEW) .]

3. Educational materials. Preparing, publishing and disseminating educational materials; and

[ 1989, c. 934, Pt. A, §3 (NEW) .]

4. Treatment facilities. Maintaining an inventory of the types and quantity of drug abuse prevention facilities, programs and services available or provided under public or private auspices to drug addicts, drug abusers and drug-dependent persons, especially alcoholics and intoxicated persons. This function includes the unduplicated count, locations and characteristics of persons receiving treatment, as well as the frequency of admission and readmission and the frequency and duration of treatment of those persons. The inventory must include the amount, type and source of resources for drug abuse prevention.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §15 (AMD). 2011, c. 657, Pt. AA, §31 (AMD).



5 §20023. Education

To the fullest extent possible, the Commissioner of Education shall coordinate all elementary and secondary school alcohol and drug abuse education programs administered by the Department of Education and funded under the federal Drug-Free Schools and Communities Act of 1986 with programs administered by the Department of Health and Human Services. The Commissioner of Education shall participate in planning, budgeting and evaluation of alcohol and other drug abuse programs, in cooperation with the Substance Abuse Advisory Group, and ensure that alcohol and drug abuse education programs administered by the Department of Education that involve any community participation are coordinated with available treatment services. [2011, c. 657, Pt. AA, §32 (AMD).]

Nothing in this section interferes with the authority of the Department of Education to receive and allocate federal funds under the federal Drug-Free Schools and Communities Act of 1986. [1989, c. 700, Pt. B, §46 (AMD); 1989, c. 934, Pt. A, §3 (NEW).]

SECTION HISTORY

1989, c. 700, Pt. B, §46 (AMD). 1989, c. 934, §A3 (NEW). 1991, c. 601, §§16,17 (AMD). 2011, c. 657, Pt. AA, §32 (AMD).



5 §20024. Licensing

The department shall periodically enter, inspect and examine a treatment facility or program and examine its books, programs, standards, policies and accounts. This examination process must include a review of the requirements to be a community-based service provider pursuant to subchapter 5. The department shall fix and collect the fees for the inspection and certification and shall maintain a list of approved public and private treatment facilities. [2011, c. 657, Pt. AA, §33 (AMD).]

Upon request by the department, each approved public and private treatment facility must provide data, statistics, schedules and information that the department reasonably requires. The commissioner may remove a facility that fails to provide such information from the list of approved facilities. [2011, c. 657, Pt. AA, §33 (AMD).]

An approved public or private treatment facility may not refuse inspection or examination by the department under this section. [2011, c. 657, Pt. AA, §33 (AMD).]

Procedures to decertify any facility or to refuse certification are governed by the Maine Administrative Procedure Act. [1991, c. 601, §19 (NEW).]

A treatment facility or program that receives and maintains accreditation from a national accrediting body approved by the department must be deemed in compliance with comparable state licensing rules upon its submission to the department of written evidence of compliance including, but not limited to, national accreditation approval, reports, findings and responses. The department may review compliance under this paragraph in response to a complaint against the facility or program. [2011, c. 145, §1 (NEW).]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §§18,19 (AMD). 1991, c. 850, §5 (AMD). 2011, c. 145, §1 (AMD). 2011, c. 657, Pt. AA, §33 (AMD).






Subchapter 3: TREATMENT

5 §20041. Evaluation

1. Data collection; sources. The department shall collect data and use information from other sources to evaluate or provide for the evaluation of the impact, quality and value of alcohol and drug abuse prevention activities, treatment facilities and other alcohol and other drug abuse programs.

[ 2011, c. 657, Pt. AA, §34 (AMD) .]

2. Content of evaluation. Any evaluation of treatment facilities must include, but is not limited to, administrative adequacy and capacity, policies and treatment planning and delivery. Alcohol and drug abuse prevention and treatment services authorized by this Act and by the following federal laws and amendments that relate to drug abuse prevention must be evaluated:

A. The Drug Abuse Office and Treatment Act of 1972, 21 United States Code, Section 1101 et seq. (1982); [1989, c. 934, Pt. A, §3 (NEW).]

B. The Community Mental Health Centers Act, 42 United States Code, Section 2688 et seq. (1982); [1989, c. 934, Pt. A, §3 (NEW).]

C. The Public Health Service Act, 42 United States Code, Section 1 et seq. (1982); [1989, c. 934, Pt. A, §3 (NEW).]

D. The Vocational Rehabilitation Act, 29 United States Code, Section 701 et seq. (1982); [1989, c. 934, Pt. A, §3 (NEW).]

E. The Social Security Act, 42 United States Code, Section 301 et seq. (1982); and [1989, c. 934, Pt. A, §3 (NEW).]

F. The federal Comprehensive Alcohol Abuse and Alcoholism Prevention, Treatment and Rehabilitation Act of 1970, Public Law 91-616 (1982) and similar Acts. [1989, c. 934, Pt. A, §3 (NEW).]

[ 1991, c. 601, §20 (AMD) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §20 (AMD). 2011, c. 657, Pt. AA, §34 (AMD).



5 §20042. Standards

The department shall contract for treatment services only with approved treatment facilities. [2011, c. 657, Pt. AA, §35 (AMD).]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §20 (AMD). 2011, c. 657, Pt. AA, §35 (AMD).



5 §20043. Acceptance for treatment of alcoholics, drug abusers, drug addicts and drug-dependent persons

The department shall adopt rules for acceptance of persons into a treatment program, considering available treatment resources and facilities, for the purpose of early and effective treatment of alcoholics, drug abusers, drug addicts and drug-dependent persons. [2011, c. 657, Pt. AA, §36 (AMD).]

In establishing rules, the department must be guided by the following standards. [2011, c. 657, Pt. AA, §37 (AMD).]

1. Voluntary basis. People must be treated on a voluntary basis.

[ 1991, c. 601, §20 (AMD) .]

2. Initial assignment. A person must be initially assigned or transferred to outpatient or intermediate treatment, unless the person is found to require residential treatment.

[ 1991, c. 601, §20 (AMD) .]

3. Denial of treatment. A person may not be denied treatment solely because that person has withdrawn from treatment against medical advice on a prior occasion or has relapsed after earlier treatment.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

4. Individualized treatment plan. An individualized treatment plan must be prepared and maintained on a current basis for each patient.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

5. Coordinated treatment. Provision must be made for a continuum of coordinated treatment services, so that a person who leaves a facility or a form of treatment has available and may utilize other appropriate treatment.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

6. Denial of treatment services. A person, firm or corporation licensed by the department as an approved alcohol or drug treatment facility under Title 5, section 20005 to provide shelter or detoxification services, and that receives any funds administered by the department to provide substance abuse prevention and treatment services, may not deny treatment to any person because of that person's inability or failure to pay any assessed fees.

[ 2011, c. 657, Pt. AA, §38 (AMD) .]

7. Community-based. Treatment must be provided in the least restrictive setting possible and in the person's home community wherever possible.

[ 1991, c. 601, §20 (NEW) .]

8. Diagnosing. Diagnosing of a person's mental capabilities, psychological or personality composition, or other nonalcohol-related or drug-related conditions or mental states may not be conducted until detoxification is complete and the person is judged to be medically no longer under the influence of a chemical or substance of abuse.

[ 1991, c. 601, §20 (NEW) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §20 (AMD). 2011, c. 657, Pt. AA, §§36-38 (AMD).



5 §20044. Voluntary treatment of alcoholics, drug abusers, drug addicts and drug-dependent persons

1. Voluntary treatment. An alcoholic, drug abuser, drug addict or drug-dependent person may apply for voluntary treatment directly to an approved treatment facility.

[ 1991, c. 601, §20 (AMD) .]

2. Determination. A person who comes voluntarily or is brought to an approved treatment facility for residential care and treatment must be examined immediately by a licensed physician. That person may then be admitted or referred to another health facility based upon the physician's recommendation. Subject to rules adopted by the department, the administrator in charge of an approved treatment facility may determine who may be admitted for treatment. If a person is refused admission to an approved treatment facility, the administrator, subject to rules adopted by the department, shall refer the person to another approved treatment facility for treatment if possible and appropriate.

[ 2011, c. 657, Pt. AA, §39 (AMD) .]

3. Outpatient or intermediate treatment. If a person receiving residential care leaves an approved treatment facility, that person must be encouraged to consent to appropriate outpatient or intermediate treatment.

[ 1991, c. 601, §20 (AMD) .]

4. Discharge. If a person leaves an approved treatment facility, against the advice of the administrator in charge of the facility and that person does not have a home, the patient must be assisted in obtaining shelter.

[ 1991, c. 601, §20 (AMD) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §20 (AMD). 2011, c. 657, Pt. AA, §39 (AMD).



5 §20045. Treatment and services for intoxicated persons and persons incapacitated by alcohol (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §21 (RP).



5 §20046. Emergency commitment of an incapacitated or intoxicated person (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §22 (RP).



5 §20047. Records

1. Registration and records. Registration and other records of treatment facilities must remain confidential and are privileged to the patient.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

2. Information for research. Notwithstanding subsection 1, the commissioner may make available information from patients' records for purposes of research into the causes and treatment of alcoholism and drug abuse. Information under this subsection may not be published in a way that discloses patients' names or other identifying information.

[ 2011, c. 657, Pt. AA, §40 (AMD) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 2011, c. 657, Pt. AA, §40 (AMD).



5 §20048. Visitation and communication of patients

1. Hours of visitation. Subject to reasonable rules regarding hours of visitation that the commissioner may adopt, patients in any approved treatment facility must be granted opportunities for adequate consultation with counsel and for continuing contact with family and friends consistent with an effective treatment program.

[ 2011, c. 657, Pt. AA, §41 (AMD) .]

2. Communication. Mail or other communication to or from a patient in any approved treatment facility may not be intercepted, read or censored. The commissioner may adopt reasonable rules regarding the use of telephones by patients in approved treatment facilities.

[ 2011, c. 657, Pt. AA, §41 (AMD) .]

3. Restrictions. The patient may exercise all civil rights, including, but not limited to, civil service status; the right to vote; rights relating to the granting, renewal, forfeiture or denial of a license, permit, privilege or benefit pursuant to any law; and the right to enter contractual relationships and to manage the patient's property, except:

A. To the extent the commissioner determines that it is necessary for the medical welfare of the patient to impose restrictions, unless the patient has been restored to legal capacity; or [2011, c. 657, Pt. AA, §41 (AMD).]

B. When specifically restricted by other laws or rules. [1989, c. 934, Pt. A, §3 (NEW).]

Restrictions on the exercise of civil rights may not be imposed on any patient solely because of the fact of that person's admission to a mental hospital.

[ 2011, c. 657, Pt. AA, §41 (AMD) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 2011, c. 657, Pt. AA, §41 (AMD).



5 §20049. Emergency service patrol; establishment; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §23 (RP).



5 §20050. Payment for treatment; financial ability of patients

1. Payment. If treatment is provided by an approved treatment facility and the patient has not paid the charge for that treatment, the treatment facility is entitled to any payment received by the patient or to which the patient may be entitled because of the services rendered, and from any public or private source available to the treatment facility because of the treatment provided to the patient.

[ 1991, c. 601, §24 (AMD) .]

2. Liability. A patient in an approved public treatment facility, or the estate of the patient, or a person obligated to provide for the cost of treatment who has sufficient financial ability, is liable to the treatment facility for cost of maintenance and treatment of the patient in accordance with established rates.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

3. Finances. The department shall adopt rules governing financial ability that take into consideration the patient's income, savings, other personal and real property and any support being furnished to any other person that the patient is required by law to support.

[ 2011, c. 657, Pt. AA, §42 (AMD) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §24 (AMD). 2011, c. 657, Pt. AA, §42 (AMD).



5 §20051. Criminal law limitations

1. Laws. A county, municipality or other political subdivision may not adopt or enforce a local law, ordinance, regulation or rule having the force of law that includes drinking, being a person with alcoholism or being found in an intoxicated condition as one of the elements of an offense giving rise to a criminal or civil penalty or sanction.

[ 2009, c. 299, Pt. A, §1 (AMD) .]

2. Interpretation. A county, municipality or other political subdivision may not interpret or apply any law of general application to circumvent subsection 1.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

3. Effect. Nothing in this subchapter affects any law, ordinance, regulation or rule against drunken driving, driving under the influence of alcohol or other similar offense involving the operation of a vehicle, snowmobile, aircraft, boat, machinery or other equipment, or regarding the sale, purchase, dispensing, possessing or use of alcoholic beverages at stated times and places or by a particular class of persons.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 2009, c. 299, Pt. A, §1 (AMD).



5 §20052. Long-term methadone and other narcotic drug detoxification and maintenance treatment (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 499, §1 (NEW). 1995, c. 499, §5 (AFF). 2001, c. 26, §1 (RP).



5 §20053. Long-term Narcotic Dependency Treatment Project (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 499, §1 (NEW). 1995, c. 499, §5 (AFF). 1995, c. 621, §§1,2 (AMD). 1997, c. 245, §19 (AMD). 2001, c. 26, §2 (RP).






Subchapter 4: MAINE COUNCIL ON ALCOHOL AND DRUG ABUSE PREVENTION AND TREATMENT

5 §20061. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §25 (AMD). 1993, c. 410, §LL11 (RP).



5 §20062. Meetings; compensation; quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1993, c. 410, §LL11 (RP).



5 §20063. Powers and duties of the council (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §§26,27 (AMD). 1993, c. 410, §LL11 (RP).






Subchapter 4-A: SUBSTANCE ABUSE SERVICES COMMISSION

5 §20065. Membership

1. Members; appointment. The Substance Abuse Services Commission, as established by section 12004-G, subsection 13-C, consists of 21 members.

[ 1999, c. 401, Pt. FFF, §1 (AMD) .]

2. Qualifications. To be qualified to serve, members must have education, training, experience, knowledge, expertise and interest in drug abuse prevention and training. Members must reflect experiential diversity and concern for drug abuse prevention and treatment in the State. Members must have an unselfish and dedicated personal interest demonstrated by active participation in drug abuse programs such as prevention, treatment, rehabilitation, training or research in drug abuse and alcohol abuse.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

3. Members; representation. The commission consists of the following members:

A. One member of the Senate, appointed by the President of the Senate, and 5 members of the Legislature who may be members of either the Senate or the House of Representatives, appointed by the President of the Senate if Senators or the Speaker of the House if members of the House of Representatives and 2 of these 5 at-large members of the Legislature must be members of the joint standing committee of the Legislature having jurisdiction over health and human services matters; [1999, c. 401, Pt. FFF, §2 (RPR).]

B. One physician experienced in the treatment of substance abuse, appointed by the Governor; [1993, c. 410, Pt. LL, §12 (NEW).]

C. One public school superintendent who has experience with school-based substance abuse prevention and education programs, appointed by the Governor; [1993, c. 410, Pt. LL, §12 (NEW).]

D. One elementary school educator, appointed by the Governor; [1993, c. 410, Pt. LL, §12 (NEW).]

E. One representative from nominations by a statewide alliance for addiction recovery appointed by the Governor; [2001, c. 303, §1 (AMD).]

F. One attorney who represents clients involved with the substance abuse system, appointed by the Governor; [1993, c. 410, Pt. LL, §12 (NEW).]

G. One educator involved in postsecondary substance abuse education, appointed by the Governor; [1993, c. 410, Pt. LL, §12 (NEW).]

H. One substance abuse prevention practitioner, one substance abuse education practitioner and one substance abuse treatment practitioner, appointed by the Governor; [1993, c. 410, Pt. LL, §12 (NEW).]

I. One private sector employer familiar with substance abuse employee assistance programs, appointed by the Governor; and [1993, c. 410, Pt. LL, §12 (NEW).]

J. Five members of the public, appointed by the Governor. In appointing these 5 members, the Governor shall select members from outstanding people in the following areas:

(1) Drug abuse prevention;

(2) Drug abuse treatment;

(3) Education;

(4) Employers; and

(5) Persons affected by or recovering from alcoholism, chronic intoxication, drug abuse or drug dependency, evidenced by a minimum of 3 years of sobriety or abstention from drug abuse. [1993, c. 410, Pt. LL, §12 (NEW).]

[ 2001, c. 303, §1 (AMD) .]

4. Term; vacancies. Terms of appointment begin and expire on June 1st. A vacancy in the commission does not affect the commission's powers, but must be filled in the same manner as the original appointment.

A member appointed to fill a vacancy occurring before the expiration of the term for which the member's predecessor was appointed may be appointed only for the remainder of that term.

A. The terms of the 5 public members appointed under subsection 3, paragraph J are staggered. Of the initial appointees under that paragraph, 2 are appointed for terms of 3 years, 2 for terms of 2 years and one for a term of one year. Thereafter, all appointments are for terms of 3 years, except that a member appointed to fill a vacancy in an unexpired term serves only for the remainder of that term. Members hold office until the appointment and confirmation of their successors. A public member may not be appointed for more than 2 consecutive, 3-year terms. [1993, c. 700, §1 (AMD).]

B. Members who are members of the Legislature and appointed by the President of the Senate or the Speaker of the House of Representatives serve at the pleasure of the appointing authority. [1993, c. 410, Pt. LL, §12 (NEW).]

C. [1993, c. 700, §2 (RP).]

[ 1993, c. 700, §§1, 2 (AMD) .]

5. Reappointment; termination. Members may be appointed for 2 consecutive terms only and may serve after the expiration of their terms until their successors have been appointed and qualified and have taken office. The appointing authority may terminate the appointment of a member for good and just cause and the appointing authority shall communicate the reason for the termination to the member terminated. The appointment of a member of the commission is terminated if a member is absent from 3 consecutive meetings without a good and just cause that is communicated to the chair of the commission.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

6. Officers. The Governor shall designate one member to chair the commission. The commission may elect other officers from its members as it considers appropriate.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

7. Subcommittees. The commission may appoint from its membership subcommittees relating to particular problem areas or other matters, provided that the commission functions as an integrated committee.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

8. Administrative and financial assistance. The department shall provide the commission administrative or financial assistance that is available from department resources.

[ 2011, c. 657, Pt. AA, §43 (AMD) .]

SECTION HISTORY

1993, c. 410, §LL12 (NEW). 1993, c. 700, §§1,2 (AMD). 1995, c. 560, §L9 (AMD). 1995, c. 560, §L16 (AFF). 1999, c. 401, §§FFF1,2 (AMD). 2001, c. 303, §1 (AMD). 2011, c. 657, Pt. AA, §43 (AMD).



5 §20066. Meetings; compensation; quorum

1. Calling meetings. The commission shall meet at the call of the chair or at the call of at least 1/4 of the members appointed and currently holding office.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

2. Frequency of meetings. The commission shall meet at least 12 times a year and at least once a month.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

3. Minutes. The commission shall keep minutes of all meetings, including a list of people in attendance. The commission shall immediately send copies of the minutes to the Governor and the leadership of the Legislature, who shall provide for their appropriate distribution and retention in a place of safekeeping.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

4. Compensation. Members of the commission are entitled to compensation under chapter 379.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

5. Quorum; council action. A majority of the commission members constitutes a quorum for the purpose of conducting the business and exercising all the powers of the commission. A vote of a majority of the members present is sufficient for all actions of the commission.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

SECTION HISTORY

1993, c. 410, §LL12 (NEW).



5 §20067. Duties of the commission

The commission, in cooperation with the department, has the following duties. [2011, c. 657, Pt. AA, §44 (AMD).]

1. Oversee office.

[ 1995, c. 560, Pt. L, §16 (AFF); 1995, c. 560, Pt. L, §10 (RP) .]

1-A. Advise the department. The commission shall advise the department in the development and implementation of significant policy matters relating to substance abuse.

[ 2011, c. 657, Pt. AA, §45 (AMD) .]

2. Advise, consult and assist. The commission shall advise, consult and assist the Governor, the executive and legislative branches of State Government and the Chief Justice of the Supreme Judicial Court with activities of State Government related to drug abuse prevention, including alcoholism and intoxication.

[ 1997, c. 134, §9 (AMD) .]

3. Serve as advocate; review and evaluate; inform the public. The commission shall serve as an advocate on alcoholism and drug abuse prevention, promoting and assisting activities designed to meet the problems of drug abuse and drug dependence at the national and state levels. With the support of the department, the commission shall review and evaluate on a continuing basis state and federal policies and programs relating to drug abuse and other activities conducted or assisted by state departments or agencies that affect persons who abuse or are dependent on drugs. In cooperation with the department, the commission shall keep the public informed by collecting and disseminating information, by conducting or commissioning studies and publishing the results of those studies, by issuing publications and reports and by providing public forums, including conferences and workshops.

[ 2011, c. 657, Pt. AA, §46 (AMD) .]

4. Report to the Legislature. The commission shall report annually to the joint standing committee of the Legislature having jurisdiction over health and human services matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs on or before the last business day of each year. The report must include developments and needs related to drug abuse prevention, including alcoholism and intoxication, and significant policy matters relating to substance abuse.

[ 1999, c. 401, Pt. FFF, §3 (NEW) .]

SECTION HISTORY

1993, c. 410, §LL12 (NEW). 1995, c. 560, §§L10,11 (AMD). 1995, c. 560, §L16 (AFF). 1997, c. 134, §9 (AMD). 1999, c. 401, §FFF3 (AMD). 2011, c. 657, Pt. AA, §§44-46 (AMD).






Subchapter 5: DRIVER EDUCATION AND EVALUATION PROGRAMS

5 §20071. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 601, §28 (NEW).]

1. Alcohol-related or other drug-related motor vehicle incident. "Alcohol-related or other drug-related motor vehicle incident" means a conviction or administrative action resulting in the suspension of a motor vehicle operator's license for a violation under former Title 29, section 1311-A; Title 29, section 1312, subsection 10-A; Title 29, section 1312-C; Title 29, section 1312-B; Title 29, section 1313-B; Title 29, section 2241, subsection 1, paragraph N; Title 29, section 2241-G, subsection 2, paragraph B, subparagraph (2); Title 29, section 2241-J; Title 29-A, section 1253; Title 29-A, section 2411; Title 29-A, section 2453; Title 29-A, section 2454, subsection 2; Title 29-A, section 2456; Title 29-A, section 2457; Title 29-A, section 2472, subsection 3, paragraph B and subsection 4; Title 29-A, section 2503; Title 29-A, sections 2521 to 2523; or Title 29-A, section 2525 or the rules adopted by the Department of the Secretary of State for the suspension of commercial drivers' licenses.

[ 1999, c. 448, §1 (AMD) .]

2. Client. "Client" means a person who is required to complete an alcohol and other drug education, evaluation and treatment program for an alcohol-related or drug-related motor vehicle offense.

[ 1991, c. 601, §28 (NEW) .]

3. Community-based service provider. "Community-based service provider" means a provider of either the treatment component or the evaluation component, or both, of the alcohol and other drug education, evaluation and treatment program certified under section 20075 or a program approved by the office.

[ 1991, c. 601, §28 (NEW) .]

4. Completion of treatment. "Completion of treatment," for the purpose of recommendation by the office to the Secretary of State concerning restoration of the driver's license to the client, means that the individual has responded to treatment to the extent that there is a substantial probability that the individual will not be operating under the influence. This substantial probability may be shown by:

A. An acknowledgement by the client of the extent of the client's alcohol or drug problem; [1991, c. 601, §28 (NEW).]

B. A demonstrated ability to abstain from the use of alcohol and drugs; and [1991, c. 601, §28 (NEW).]

C. A willingness to seek continued voluntary treatment or to participate in an appropriate self-help program, or both, as necessary. [1991, c. 601, §28 (NEW).]

[ 1991, c. 601, §28 (NEW) .]

4-A. First offender. "First offender" means a client who has no previous alcohol-related or drug-related motor vehicle incident within a 10-year period.

[ 1999, c. 448, §2 (AMD) .]

4-B. First offender with an aggravated operating-under-the-influence offense.

[ 2001, c. 511, §1 (RP) .]

5. Multiple offender. "Multiple offender" means a client who has more than one alcohol-related or drug-related motor vehicle incident within a 10-year period or has a previous incident prior to the 10-year period for which the client has not completed a Driver Education and Evaluation Program as established in section 20072.

[ 1999, c. 448, §3 (AMD) .]

SECTION HISTORY

1991, c. 601, §28 (NEW). 1991, c. 622, §Y2 (AMD). 1993, c. 631, §§2-4 (AMD). 1995, c. 65, §§A11,12 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 448, §§1-3 (AMD). 2001, c. 511, §1 (AMD).



5 §20072. Driver Education and Evaluation Programs

The Driver Education and Evaluation Programs are established in the department. The Driver Education and Evaluation Programs shall administer the alcohol and other drug education, evaluation and treatment programs as provided in this chapter. The department shall certify to the Secretary of State: [2011, c. 657, Pt. AA, §47 (AMD).]

1. Completion of Driver Education and Evaluation Programs. Those individuals who have satisfactorily completed a program pursuant to section 20073-B; and

[ 1999, c. 448, §4 (AMD) .]

2. Completion of treatment other than Driver Education and Evaluation Programs. Those individuals who have satisfied the requirement for completion of treatment as defined in section 20071 by means other than a program pursuant to section 20073-B.

[ 1999, c. 448, §4 (AMD) .]

SECTION HISTORY

1991, c. 601, §28 (NEW). 1991, c. 622, §Y3 (AMD). 1991, c. 850, §6 (AMD). 1995, c. 560, §L12 (AMD). 1995, c. 560, §L16 (AFF). 1999, c. 448, §4 (AMD). 2011, c. 657, Pt. AA, §47 (AMD).



5 §20072-A. Funding

General Fund appropriations for the Driver Education and Evaluation Programs may not exceed $1,700,000 in any fiscal year. [2009, c. 462, Pt. J, §1 (NEW).]

SECTION HISTORY

2009, c. 462, Pt. J, §1 (NEW).



5 §20073. Program components (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 601, §28 (NEW). 1991, c. 622, §Y4 (RP).



5 §20073-A. Program components (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §Y5 (NEW). 1991, c. 850, §§7,8 (AMD). 1993, c. 631, §§5,6 (AMD). 1999, c. 448, §5 (RP).



5 §20073-B. Programs and components; rules

The department shall design programs and components that are age-appropriate and therapeutically appropriate. The department shall adopt rules regarding requirements for these programs and components and any other rules necessary to implement this subchapter. Rules adopted pursuant to this section are routine technical rules as defined in chapter 375, subchapter 2-A. [2011, c. 657, Pt. AA, §48 (AMD).]

SECTION HISTORY

1999, c. 448, §6 (NEW). 2011, c. 657, Pt. AA, §48 (AMD).



5 §20074. Separation of evaluation and treatment functions

A Driver Education and Evaluation Programs private practitioner or a counselor employed by a substance abuse facility approved or licensed by the department providing services under this subchapter may not provide both treatment services and evaluation services for the same individual participating in programs under this subchapter unless a waiver is granted on a case-by-case basis by the Driver Education and Evaluation Programs. The practitioner or counselor providing evaluation services shall give a client the name of 3 practitioners or counselors who can provide treatment services, at least one of whom may not be employed by the same agency as the practitioner or counselor conducting the evaluation. [2011, c. 657, Pt. AA, §49 (AMD).]

SECTION HISTORY

1991, c. 601, §28 (NEW). 1991, c. 622, §Y6 (AMD). 1991, c. 850, §9 (AMD). 2011, c. 657, Pt. AA, §49 (AMD).



5 §20075. Certification; recertification

All providers of the evaluation, intervention and treatment components of the Driver Education and Evaluation Programs must be certified by the department pursuant to section 20005, section 20024, section 20073-B and this subchapter. The certification period for individual providers and agencies is 2 years. The department shall adopt rules requiring continuing education for recertification. [2011, c. 657, Pt. AA, §50 (AMD).]

SECTION HISTORY

1991, c. 601, §28 (NEW). 1991, c. 850, §10 (AMD). 1999, c. 448, §7 (AMD). 2001, c. 511, §2 (AMD). 2011, c. 657, Pt. AA, §50 (AMD).



5 §20076. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 601, §28 (NEW). 1991, c. 622, §Y7 (RP).



5 §20076-A. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §Y8 (NEW). 1999, c. 448, §8 (RP).



5 §20076-B. Fees

The department shall set fees in accordance with the cost of each program. All fees must be transferred to the General Fund. The department may waive all or part of any fee for a client who provides sufficient evidence of inability to pay. [2011, c. 657, Pt. AA, §51 (AMD).]

SECTION HISTORY

1999, c. 448, §9 (NEW). 2011, c. 657, Pt. AA, §51 (AMD).



5 §20077. Report

Beginning in 1992, the commissioner shall report annually by February 1st to the joint standing committee of the Legislature having jurisdiction over human resource matters regarding the department's activities under this subchapter. A copy of the report must be sent to the Executive Director of the Legislative Council. [2011, c. 657, Pt. AA, §52 (AMD).]

SECTION HISTORY

1991, c. 601, §28 (NEW). 2011, c. 657, Pt. AA, §52 (AMD).



5 §20078. Board of appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 601, §28 (NEW). 1991, c. 622, §§Y9,10 (AMD). 1991, c. 850, §§11-14 (AMD). 1991, c. 850, §19 (AFF).



5 §20078-A. Board of appeals

The Driver Education and Evaluation Programs Appeals Board, established in section 12004-G, subsection 15-A, is referred to as the "board" in this subchapter and is governed by this section. [1993, c. 631, §7 (NEW).]

1. Qualifications. Each member of the board must have training, education, experience and demonstrated ability in successfully treating clients who have substance abuse problems. Board members may not hold a current certificate to provide driver education, evaluation and treatment services during their terms of appointment.

[ 1993, c. 631, §7 (NEW) .]

2. Appointment; term; removal. The board consists of 3 members appointed by the Governor for 2-year terms; initially, however, 2 members are appointed for 2-year terms and one member for a one-year term. A vacancy occurring prior to the expiration of a term must be filled by appointment for the unexpired term. Members may be removed by the Governor for cause.

[ 1993, c. 631, §7 (NEW) .]

3. Facilities; staff. The commissioner shall provide staff support and adequate facilities for the board.

[ 2011, c. 657, Pt. AA, §53 (AMD) .]

4. Chair; rules. The board shall elect annually a chair from its members. The commissioner shall adopt rules to carry out the purposes of this section.

[ 2011, c. 657, Pt. AA, §54 (AMD) .]

5. Compensation. Each member of the board is entitled to compensation in accordance with chapter 379.

[ 1993, c. 631, §7 (NEW) .]

6. Appeal from decision. A client of Driver Education and Evaluation Programs may appeal to the board as follows.

A. The client may appeal a failure to certify completion of treatment pursuant to section 20072, subsection 2. [1993, c. 631, §7 (NEW).]

B. The client may appeal an evaluation decision referring the client to treatment or a completion of treatment decision. A client may appeal under this paragraph only after the client has sought a 2nd opinion of the need for treatment or of satisfactory completion of treatment. [1999, c. 448, §10 (AMD).]

[ 1999, c. 448, §10 (AMD) .]

7. Appeal procedure and action. An appeal is heard and decided by one board member. The board may affirm or reverse the decision of the treatment provider or agency, require further evaluation, make a finding of completion of treatment or make an alternate recommendation. The board, after due consideration, shall make a written decision and transmit that decision to the Driver Education and Evaluation Programs and the client who appealed the case. The decision of the board is final agency action for purposes of judicial review pursuant to chapter 375, subchapter VII.

[ 1993, c. 631, §7 (NEW) .]

SECTION HISTORY

1993, c. 631, §7 (NEW). 1999, c. 448, §10 (AMD). 2011, c. 657, Pt. AA, §§53, 54 (AMD).









Chapter 523: OFFICE OF STATE QUALITY MANAGEMENT

5 §20090. Office established; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 707, §BB7 (NEW). 1995, c. 368, §HH7 (RP).



5 §20091. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 707, §BB7 (NEW). 1995, c. 368, §HH7 (RP).



5 §20092. Implementation and administration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 707, §BB7 (NEW). 1995, c. 368, §HH7 (RP).



5 §20093. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 707, §BB7 (NEW). 1995, c. 368, §HH7 (RP).



5 §20094. Executive director; administrative assistant (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 707, §BB7 (NEW). 1995, c. 368, §HH7 (RP).









Part 26: ADMINISTRATIVE AND FINANCIAL SERVICES

Chapter 551: DEPARTMENT OF ADMINISTRATIVE AND FINANCIAL SERVICES

Subchapter 1: GENERAL PROVISIONS

5 §21001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).



5 §21002. Department of Administrative and Financial Services established; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).



5 §21003. Commissioner appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).



5 §21004. Provision of services (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).



5 §21005. Powers and duties of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).



5 §21006. Department organization (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).



5 §21007. Financial services; staff (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).



5 §21008. Personnel services; staff (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).












Part 27: INTERBRANCH COMMUNICATION AND COORDINATION

Chapter 555: INTERBRANCH COMMUNICATION AND COORDINATION

5 §21201. Findings

The Legislature finds that difficulties in interactions among the Executive Department, the Legislature and the Judicial Department often arise from the lack of understanding of the functions, structures, needs and perspectives of the 3 separate but coequal branches of government. Increased communication and coordination in daily activities as well as in long-range planning are possible to improve the effectiveness and efficiency of all 3 branches without the imposition of the views or directions of one or 2 branches upon another. [1993, c. 675, Pt. C, §12 (NEW).]

SECTION HISTORY

1993, c. 675, §C12 (NEW).



5 §21202. Interbranch forum

1. Annual interbranch forum. Beginning in February 1995 and at least every year thereafter, the Chief Justice of the Supreme Judicial Court, the Governor, the President of the Senate and the Speaker of the House of Representatives shall jointly convene an interbranch forum.

[ 1993, c. 675, Pt. C, §12 (NEW) .]

2. Purpose of forum. The purpose of the interbranch forum is to provide for discussions among the top policymakers from each branch of government to address the need for cooperation and coordination at all levels. Topics to be discussed may include, but are not limited to:

A. An integrated system of communication; [1993, c. 675, Pt. C, §12 (NEW).]

B. A technology plan; [1993, c. 675, Pt. C, §12 (NEW).]

C. Long-range planning; and [1993, c. 675, Pt. C, §12 (NEW).]

D. The allocation and use of resources. [1993, c. 675, Pt. C, §12 (NEW).]

[ 1993, c. 675, Pt. C, §12 (NEW) .]

3. More frequent forums. Representatives of the 3 branches may convene a forum as often as they determine it is appropriate.

[ 1993, c. 675, Pt. C, §12 (NEW) .]

4. Expenses. Each branch absorbs the expenses for convening and holding interbranch forums within the general operating budgets for each department.

[ 1993, c. 675, Pt. C, §12 (NEW) .]

SECTION HISTORY

1993, c. 675, §C12 (NEW).






Chapter 557: INTERSTATE ECONOMIC DEVELOPMENT COMMISSION FOR THE NORTHERN NEW ENGLAND STATES

5 §21301. Commission (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1997, c. 254, §2)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1997, c. 254, §2)

1. Establishment. The Interstate Economic Development Commission for the Northern New England States, referred to in this chapter as the "commission," is created to examine and promote economic development throughout the member states set forth in subsection 2.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

2. Member states. The member states are Maine, New Hampshire and Vermont to the extent that these states have enacted legislation substantially the same as this chapter.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

3. Members. The commission consists of the following 15 members:

A. The governor of each member state, or the governor's designee; [1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF).]

B. The commissioner of the state department of each member state with jurisdiction over economic development, or the commissioner's designee; [1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF).]

C. Three public members, one appointed by each governor of each member state; and [1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF).]

D. Six legislative members, appointed by the presiding officer of each House of the Legislature of each member state. [1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF).]

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

4. Terms. Members of the commission who are governors, commissioners or legislative members serve during the term of office for which they were elected or appointed. Public members serve 4-year terms. A vacancy must be filled in the same manner as the original appointment.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

5. Chair. The position of chair rotates among the governors of the member states, or their designees, on an annual basis. Before or at the first meeting of the commission, the governors shall establish the order of rotation.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

6. Compensation. Members are not entitled to compensation.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

7. Meetings. The commission shall meet at least 6 times each year.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

SECTION HISTORY

1997, c. 254, §1 (NEW). 1997, c. 254, §2 (AFF).



5 §21302. Duties of the commission (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1997, c. 254, §2)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1997, c. 254, §2)

1. Economic development. The commission shall gather and review information regarding economic development and methods of enhancing economic development in member states. The information may be gathered from any source, including the governors' offices and the departments with jurisdiction over economic development of each member state.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

2. Tourism. The commission shall gather and review information regarding the promotion of tourism and methods of expanding access to travel opportunities among the member states.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

3. Legislation. The commission may develop and recommend legislation for introduction in each member state that promotes economic development and tourism.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

SECTION HISTORY

1997, c. 254, §1 (NEW). 1997, c. 254, §2 (AFF).









Part 28: COMPENSATION AND REDRESS

Chapter 601: THE BAXTER COMPENSATION AUTHORITY

Subchapter 1: GENERAL PROVISIONS

5 §22001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2005, c. 2, §A11 (AMD). 2005, c. 2, §A14 (AFF). MRSA T. 5, §22010 (RP).



5 §22002. Baxter Compensation Authority (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2003, c. 352, §§1,2 (AMD). MRSA T. 5, §22010 (RP).



5 §22003. Program director (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22004. Compensation panel (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2001, c. 667, §C3 (AMD).



5 §22005. Appeal board (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22006. Training and education (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22007. Program principles and guidelines (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22008. Status of members and employees (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22009. Public proceedings and records; confidentiality (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2003, c. 352, §3 (AMD). MRSA T. 5, §22010 (RP).



5 §22010. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).






Subchapter 2: THE BAXTER COMPENSATION PROGRAM

5 §22021. Baxter Compensation Program (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22022. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22023. Claim process (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2003, c. 673, §BBBB1 (AMD). MRSA T. 5, §22010 (RP).



5 §22024. Decision (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2001, c. 667, §C4 (AMD). MRSA T. 5, §22010 (RP).



5 §22025. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2003, c. 352, §§4,5 (AMD). MRSA T. 5, §22010 (RP).



5 §22026. Acceptance (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22027. Payment (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2001, c. 667, §C5 (AMD). 2003, c. 673, §BBBB2 (AMD). MRSA T. 5, §22010 (RP).



5 §22028. Apology (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).






Subchapter 3: SERVICES

5 §22041. Counseling (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2003, c. 689, §B6 (REV). MRSA T. 5, §22010 (RP).












Part 29: EMPLOYMENT OF INDIVIDUALS WITH DISABILITIES

Chapter 611: DUTIES OF THE STATE

5 §23001. Duties of State

In order to provide equal opportunity in all aspects of State Government to qualified individuals with disabilities, each department, agency and instrumentality of the State shall: [2005, c. 570, Pt. A, §1 (NEW).]

1. Periodic review. Review, on a periodic basis, the adequacy of hiring, placement and advancement practices within that department, agency or instrumentality of the State with respect to individuals with disabilities;

[ 2005, c. 570, Pt. A, §1 (NEW) .]

2. Plan. Develop by January 1, 2007 and update annually thereafter a plan to increase the opportunities for individuals with disabilities to be employed by that department, agency or instrumentality of the State. This plan must include a description of the extent to which the special needs of employees who are individuals with disabilities are being met. Beginning with the plans updated in 2009, each department, agency and instrumentality of the State shall submit the plans to the Director of the Bureau of Human Resources within the Department of Administrative and Financial Services;

[ 2007, c. 551, §1 (AMD) .]

2-A. Report to committees. Submit a biennial report beginning March 1, 2009, compiled by the Director of the Bureau of Human Resources within the Department of Administrative and Financial Services, on the plans developed pursuant to subsection 2 to the joint standing committees of the Legislature having jurisdiction over state and local government matters and over labor matters and to the Governor's office. The report must include any changes made to the plans, an assessment made by the director of the effectiveness of the plans and any recommendations for legislative action pertaining to the report. The joint standing committee of the Legislature having jurisdiction over state and local government matters may submit legislation pertaining to the report to the first regular session of each Legislature;

[ 2007, c. 551, §2 (NEW) .]

3. Outsourcing; leases. In its contracts governing functions and duties that are outsourced and in its contracts governing leased space, include provisions that encourage the employment of individuals with disabilities;

[ 2005, c. 570, Pt. A, §1 (NEW) .]

4. Outreach. Expand its outreach efforts, using both traditional and nontraditional methods, to make qualified individuals with disabilities aware of available employment opportunities within that department, agency or instrumentality of the State; and

[ 2005, c. 570, Pt. A, §1 (NEW) .]

5. Accommodate. Increase its efforts to accommodate individuals with disabilities.

[ 2005, c. 570, Pt. A, §1 (NEW) .]

SECTION HISTORY

2005, c. 570, §A1 (NEW). 2007, c. 551, §§1, 2 (AMD).









Part 30: INVESTMENT IN YOUNG CHILDREN

Chapter 621: MAINE CHILDREN'S GROWTH COUNCIL

5 §24001. Maine Children's Growth Council

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Council" means the Maine Children's Growth Council established in subsection 2. [2007, c. 683, Pt. A, §2 (NEW).]

B. "Young children" means children from birth through 5 years of age. [2007, c. 683, Pt. A, §2 (NEW).]

[ 2007, c. 683, Pt. A, §2 (NEW) .]

2. Establishment. The Maine Children's Growth Council, as established in section 12004-J, subsection 16, is created to develop, maintain and evaluate a plan for sustainable social and financial investment in healthy development of the State's young children and their families.

[ 2007, c. 683, Pt. A, §2 (NEW) .]

3. Membership. The council consists of the members listed in this subsection who must have a strong interest in early childhood and early care and education and must be influential in their communities:

A. Two members of the Senate, one from each of the 2 political parties having the greatest number of members in the Senate, appointed by the President of the Senate; [2007, c. 683, Pt. A, §2 (NEW).]

B. Two members of the House of Representatives, one from each of the 2 political parties having the greatest number of members in the House, appointed by the Speaker of the House; [2007, c. 683, Pt. A, §2 (NEW).]

C. The Governor or the Governor's designee and the Attorney General or the Attorney General's designee; [2007, c. 683, Pt. A, §2 (NEW).]

D. Three parents, at least one of whom has a young child, one each appointed by the Governor, the President of the Senate and the Speaker of the House; [2007, c. 683, Pt. A, §2 (NEW).]

E. Two persons with experience in public funding and philanthropy, appointed by the President of the Senate; [2007, c. 683, Pt. A, §2 (NEW).]

F. One person representing child abuse and neglect prevention, appointed by the Speaker of the House; [2007, c. 683, Pt. A, §2 (NEW).]

G. One person representing postsecondary education, appointed by the Governor; [2007, c. 683, Pt. A, §2 (NEW).]

H. Eight persons representing statewide, membership or constituent organizations that advance the well-being of young children and their families, nominated by their organizations and appointed by the Governor, of whom:

(1) Three must represent statewide organizations or associations involved in early care and education programs, child care centers, Head Start programs, family child care providers, resource development centers, programs for school-age children, child development services, physicians and child advocacy;

(2) One must represent a law enforcement organization involved with children;

(3) One must represent an organization that works on community organization and mobilization;

(4) One must represent public health;

(5) One must represent the Maine Economic Growth Council; and

(6) One must represent a labor organization; [2009, c. 392, §1 (AMD).]

I. One person representing a statewide association of business and industry and one person representing a business roundtable on early childhood investment, appointed by the Governor; [2007, c. 683, Pt. A, §2 (NEW).]

J. Up to 8 members of the public, appointed by the Governor; [2009, c. 392, §1 (AMD).]

K. Three ex-officio nonvoting members: the Commissioner of Education or the commissioner's designee, a Department of Health and Human Services employee who works with early childhood programs including Head Start and a person representing the office within the Department of Health and Human Services that is the fiscal agent for the federal grant program for comprehensive early childhood initiatives; and [2009, c. 392, §1 (AMD).]

L. The director of the Head Start collaboration project within the Department of Health and Human Services, Office of Child Care and Head Start. [2009, c. 392, §1 (NEW).]

[ 2009, c. 392, §1 (AMD) .]

4. Terms of appointment. Except for ex-officio members, members of the council are appointed for terms of 3 years. Members who are Legislators are appointed for the duration of the legislative terms in which they were appointed. Members who are not Legislators may serve beyond their designated terms until their successors are appointed.

[ 2007, c. 683, Pt. A, §2 (NEW) .]

5. Cochairs. The Governor shall appoint cochairs for the council.

[ 2007, c. 683, Pt. A, §2 (NEW) .]

6. Quorum; meetings. A majority of the voting members of the council constitute a quorum. The council may meet as often as necessary but shall meet at least 6 times a year. A meeting may be called by a cochair or by any 5 members.

[ 2011, c. 388, §1 (AMD) .]

7. Compensation. Members of the council serve without compensation for their services, except that parents appointed under subsection 3, paragraph D who are not reimbursed by another organization may receive mileage reimbursement and a per diem to cover related costs such as child care, and Legislators are entitled to receive the legislative per diem, as defined in Title 3, section 2, and reimbursement for travel and other necessary expenses for attendance at authorized meetings of the council.

[ 2007, c. 683, Pt. A, §2 (NEW) .]

8. Staffing; funding. The council may hire staff as necessary for its work and as resources permit. The council may accept grant funding and other funding as may be available for the work of the council.

[ 2011, c. 388, §2 (AMD) .]

9. Logo. The council may develop, adopt and publicize a logo or slogan to identify its work.

[ 2007, c. 683, Pt. A, §2 (NEW) .]

SECTION HISTORY

2007, c. 683, Pt. A, §2 (NEW). 2009, c. 392, §1 (AMD). 2011, c. 388, §§1, 2 (AMD).



5 §24002. Duties

1. Duties. The duties of the council include, but are not limited to:

A. Reviewing and addressing recommendations of legislative studies and advisory committees regarding young children and the Children's Cabinet; [2007, c. 683, Pt. A, §2 (NEW).]

B. Adopting and updating a long-term plan for investment in the healthy development of young children that will achieve sustainable social and financial investment in the healthy development of young children and their families.

(1) In adopting and updating the plan the council shall consult and coordinate with members of the public, the Children's Cabinet, the Department of Education, the Department of Health and Human Services and advocates, community agencies and providers of early care and education and services to children and their families; monitor and evaluate progress in accomplishing the plan's vision, goals and performance indicators and best practice research; and consider the changing economic and demographic conditions and the effect of investments on economic growth and productivity.

(2) The plan must include strategies:

(a) To create and sustain a unified, statewide early childhood services system that provides essential resources for children, shares common standards for quality, respects the diversity and uniqueness of young children and their families, reflects a commitment to sustainable growth, includes family representation, recognizes the importance of child care in sustaining employment for parents and recognizes the value of new forms of cooperation among government, business and society in achieving the goals of the plan; and

(b) For overall investment and prioritization of early childhood and education programs, services and initiatives and to address workforce education and training issues, utilization of community partners across the state and investments in technology and infrastructure; and [2007, c. 683, Pt. A, §2 (NEW).]

C. Reporting by January 15, 2011 and every 2 years thereafter at the start of the first regular session of the Legislature to the Governor and the one or more joint standing committees of the Legislature having jurisdiction over health, human services, taxation and education matters on the activities and accomplishments of the council and its long-term plan for investment in the healthy development of young children, and issuing such other reports as the council determines to be appropriate. [2011, c. 388, §3 (AMD).]

[ 2011, c. 388, §3 (AMD) .]

SECTION HISTORY

2007, c. 683, Pt. A, §2 (NEW). 2011, c. 388, §3 (AMD).



5 §24003. Records and meetings

1. Public records and meetings. The records of the council are public records and meetings of the council are public meetings for the purposes of the State's freedom of access laws.

[ 2007, c. 683, Pt. A, §2 (NEW) .]

SECTION HISTORY

2007, c. 683, Pt. A, §2 (NEW).



5 §24004. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 683, Pt. A, §2 (NEW). 2009, c. 392, §2 (RP).












TITLE 6: AERONAUTICS

Chapter 1: GENERAL PROVISIONS

6 §1. Title

Chapters 1 to 17 shall be known and may be cited as the "Maine Aeronautics Act". [1977, c. 678, §1 (AMD).]

SECTION HISTORY

1977, c. 678, §1 (AMD).



6 §2. Purpose

It is declared that the purpose of chapters 1 to 17 is to further the public interest by: [1977, c. 678, §2 (AMD).]

1. Revision. The revision of existing statutes relative to aviation in order to centralize all aeronautical activities in a single state agency authorized to participate in any activity essential to progress in aeronautics;

2. Funds.

[ 1969, c. 498, §1 (RP) .]

3. Uniformity. Effecting a uniformity in the regulations pertaining to aeronautical activities by authorizing the adoption of uniform regulations consistent with federal regulations and making noncompliance with federal regulations a violation of the State law, thereby enabling the law enforcement agencies of the State to enforce the laws regulating aeronautical activities;

[ 1971, c. 404, §1 (AMD) .]

4. Safety. Providing for the protection and promotion of the public interest and safety in connection with aeronautical activities.

[ 1971, c. 404, §1 (AMD) .]

SECTION HISTORY

1969, c. 498, §1 (AMD). 1971, c. 404, §1 (AMD). 1977, c. 678, §2 (AMD).



6 §3. Definitions

As used in this chapter and chapters 2 to 17, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §42 (AMD).]

1. Administration. "Administration" means the Federal Aviation Administration of the United States, or any federal agency succeeding the Federal Aviation Administration.

[ 1971, c. 404, §2 (AMD) .]

2. Aeronautics. "Aeronautics" means the act, practice of, or instruction in the art and science of transportation by aircraft, and operation, construction, repair or maintenance of aircraft, airports and air navigation facilities.

[ 1971, c. 404, §2 (AMD) .]

3. Air carrier. "Air carrier" means a person who undertakes, whether directly or indirectly or by lease or other arrangement, to engage in air commerce and is certificated under Federal Air Regulations.

[ 1999, c. 131, §1 (AMD) .]

4. Air commerce. "Air commerce" means the carriage by aircraft of persons or property for compensation or hire, when that carriage is a major enterprise for profit and not merely incidental to a person's other business.

[ 1977, c. 678, §5 (RPR) .]

5. Aircraft. "Aircraft" means any contrivance now known or hereafter invented, used or designed for navigation of or flight in the air, except a parachute or other contrivance designed for such navigation but used primarily as safety equipment.

5-A. Aircraft dealer. "Aircraft dealer" means any person engaged in the sale or purchase or manufacture of new or used aircraft.

[ 1971, c. 404, §3 (AMD) .]

6. Airman. "Airman" means any individual who engages, as the person in command or as pilot, mechanic or member of the flight crew, in the navigation of aircraft while under way; and any individual who is directly in charge of the inspection, maintenance, overhauling or repair of aircraft, aircraft engines, propellers or appliances.

[ 1971, c. 404, §4 (AMD) .]

7. Air navigation facility. "Air navigation facility" means any facility used in, available for use in, or designed for use in, aid of air navigation, including airports, lights, any apparatus or equipment for disseminating weather information, for signaling, for radio-directional finding, or for radio or other electrical communication, and any other structure or mechanism having a similar purpose for guiding or controlling flight in the air or the landing and takeoff of aircraft.

[ 1971, c. 404, §4 (AMD) .]

7-A. Air taxi. "Air taxi" means a person who undertakes, whether directly or indirectly or by lease or other arrangement, to engage in air commerce and who possesses an Air Taxi Commercial Operators Certificate issued by the Federal Aviation Administration under 14 Code of Federal Regulations, Part 135.

[ 1977, c. 678, §6 (NEW) .]

8. Airport. "Airport" means any area of land or water which is used, or intended for use, for the landing and takeoff of aircraft, and any appurtenant areas which are used, or intended for use, for airport buildings or other airport facilities or rights-of-way, together with all airport buildings and facilities located thereon.

[ 1971, c. 404, §5 (AMD) .]

9. Airport hazard. "Airport hazard" means any structure, or vegetation, including trees, which obstructs the aerial approaches of a public airport.

[ 1971, c. 404, §5 (AMD) .]

10. Air transportation. "Air transportation" means the transportation of persons, property or mail by aircraft.

10-A. Antique aircraft. "Antique aircraft" means an aircraft in excess of 30 years of age which is flown only for purposes of demonstration and show.

[ 1977, c. 678, §7 (NEW) .]

10-B. Basing aircraft. "Basing aircraft" means storing, parking, tying down or mooring aircraft in Maine for more than 30 consecutive calendar days.

[ 1977, c. 678, §7 (NEW) .]

10-C. Bureau of Aeronautics.

[ 1995, c. 504, Pt. B, §1 (RP) .]

11. Certificate, airworthiness. "Certificate, airworthiness" is a document issued by the administration to the registered owner of an aircraft, certifying that the aircraft is airworthy when operated and maintained in accordance with the terms of said certificate.

12. Certificate, experimental. "Certificate, experimental" is a document issued by the administration to the registered owner of an aircraft, certifying that the aircraft is an experimental aircraft and specifying such operation limitations as are deemed necessary by the administration.

13. Certificate of competency. "Certificate of competency" is a document issued by the administration to airmen specifying the kind of aeronautical activity for which they are deemed competent.

14. Certificate, registration (federal). "Certificate, registration (federal)" is a document, together with an identification mark, issued by the administration to the owner of an aircraft for purposes of identifying the aircraft and determining its nationality.

15. Certificate, registration (State). "Certificate, registration (State)" is a document issued by the commissioner for aircraft, landing areas and air carriers, specifying the aeronautical activities in which the holder thereof may engage.

[ 1969, c. 498, §2 (AMD); 1995, c. 504, Pt. B, §10 (AMD) .]

16. Civil aircraft. "Civil aircraft" means any aircraft other than a public aircraft.

17. Civil air regulations.

[ 1971, c. 404, §6 (RP) .]

18. Department. "Department" means the Department of Transportation.

[ 1971, c. 593, §1 (RPR) .]

18-A. Commercial airport. "Commercial airport" means any airport which is open to the public upon which there is conducted an aeronautical business or which accommodates an operation in air commerce.

[ 1977, c. 678, §8 (RPR) .]

18-B. Commercial seaplane landing area.

[ 1999, c. 131, §2 (RP) .]

18-C. Commissioner. "Commissioner" means the Commissioner of Transportation or his designee.

[ 1977, c. 678, §9 (NEW) .]

18-D. Commuter air carrier. "Commuter air carrier" means an air taxi which provides public transportation between at least 2 points in accordance with a published schedule or regularly operated flights.

[ 1977, c. 678, §9 (NEW) .]

18-E. Experimental aircraft. "Experimental aircraft" means any aircraft used for noncommercial purposes holding a certificate issued by the Federal Aviation Administration under Federal Air Regulation, Part 21 classifying that aircraft in the experimental aircraft category.

[ 1977, c. 678, §9 (NEW) .]

18-F. Commercial activity. "Commercial activity" means an aeronautical business or an operation in air commerce.

[ 1999, c. 131, §3 (NEW) .]

18-G. FAA. "FAA" means the Federal Aviation Administration.

[ 1999, c. 131, §3 (NEW) .]

19. Director.

[ 1995, c. 504, Pt. B, §2 (RP) .]

19-A. Federal air regulations. "Federal air regulations" means the regulations of the Federal Aviation Administration issued under the authority of the "Federal Aviation Act of 1958," as amended, or any federal regulations superseding those issued under the authority of the Act.

[ 1977, c. 678, §11 (AMD) .]

19-B. Heliport. "Heliport" means a place set aside for the landing and take off of helicopters.

[ 1971, c. 404, §7 (NEW) .]

20. Inspector. "Inspector" means an inspector of aeronautics appointed by the commissioner.

[ 1977, c. 678, §12 (AMD); 1995, c. 504, Pt. B, §10 (AMD) .]

21. Landing area. "Landing area" means any locality, either of land or water, which is used, or intended to be used, for the landing and takeoff of aircraft.

[ 1977, c. 678, §13 (AMD) .]

22. Navigable air space. "Navigable air space" means air space above the minimum altitudes of flight prescribed by the federal air regulations.

[ 1971, c. 404, §8 (AMD) .]

23. Navigation of aircraft. "Navigation of aircraft" or "navigate aircraft" includes the piloting of aircraft.

23-A. Noncommercial airport. "Noncommercial airport" means any airport, open to the public, where no fees are incurred to the user.

[ 1977, c. 678, §14 (RPR) .]

24. Operation of aircraft. "Operation of aircraft" or "operate aircraft" means the use of aircraft, for the purpose of air navigation and includes the navigation of aircraft. Any person who causes or authorizes the operation of aircraft, whether with or without the right of legal control, in the capacity of owner, lessee or otherwise, of the aircraft, shall be deemed to be engaged in the operation of aircraft within the meaning of chapters 1 to 17.

[ 1977, c. 678, §15 (AMD) .]

25. Person. "Person" means any individual, firm, copartnership, corporation, company, association, joint stock association or body politic and includes any trustee, receiver, assignee or other similar representative thereof.

25-A. Private airport.

[ 1977, c. 678, §16 (RP) .]

25-B. Private airport. "Private airport" means an airport that is not open to the public.

[ 1999, c. 131, §4 (NEW) .]

25-C. Primary airport. "Primary airport" means an airport that has at least 10,000 passenger boardings per year.

[ 2011, c. 351, §1 (NEW) .]

26. Private landing area.

[ 1977, c. 678, §17 (RP) .]

27. Public aircraft. "Public aircraft" means an aircraft used exclusively in the service of any government or of any political subdivision thereof, including the government of any state, territory or possession of the United States or the District of Columbia, but not including any government-owned aircraft engaged in carrying persons or property for commercial purposes.

27-A. Public airport.

[ 1977, c. 678, §18 (RP) .]

28. Public landing area.

[ 1977, c. 678, §19 (RP) .]

29. Resident. "Resident" means a person who has resided and made his home not less than 6 months next prior to his application for registration continuously within the State.

29-A. State airways system. "State airways system" means all air navigation facilities available for public use now existing or hereinafter established, whether natural or man-made, except for those under the jurisdiction of the Federal Government.

[ 1977, c. 678, §20 (NEW) .]

30. Structure. "Structure" means any object constructed or installed by man, including such objects although regulated or licensed by other provisions of law.

31. Utility airport. "Utility airport" means an airport that is constructed for and intended to be used by propeller-driven aircraft of 12,500 pounds maximum gross weight and less.

[ 1999, c. 131, §5 (NEW) .]

SECTION HISTORY

1969, c. 498, §§2-4 (AMD). 1969, c. 590, §6 (AMD). 1971, c. 404, §§2-11 (AMD). 1971, c. 593, §§1,2 (AMD). 1977, c. 678, §§3-20 (AMD). 1979, c. 541, §§A42,A43 (AMD). 1995, c. 504, §§B1,2,10 (AMD). 1999, c. 131, §§1-5 (AMD). 2011, c. 351, §1 (AMD).



6 §4. State airways system (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §5 (RPR). 1977, c. 678, §21 (RP).



6 §5. Crop dusting (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §6 (RPR). 1977, c. 678, §22 (RP).



6 §6. Abandoned airports; removal of identification markings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §23 (RP).



6 §7. Airport hazards not in public interest (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §23 (RP).






Chapter 2: DEPARTMENT OF TRANSPORTATION

6 §11. Department; director; appointment, tenure, salary (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §8 (NEW). 1971, c. 404, §12 (AMD). 1971, c. 531, §4 (AMD). 1971, c. 593, §3 (RP).



6 §11-A. Director, Bureau of Aeronautics (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §25 (NEW). 1995, c. 504, §B3 (RP).



6 §12. Duties

The commissioner shall administer the laws relating to aeronautics and adopt and administer such rules concerning aeronautical activities not inconsistent with federal regulations covering aeronautics as may be necessary to promote public safety and the best interests of aviation in the State. The commissioner shall advance the interest of aeronautics within the State by studying aviation needs, assisting and advising authorized representatives of political subdivisions within the State in the development of aeronautics and by cooperating and coordinating with such other agencies whether local, state, regional or federal, as may be working toward the development of aeronautics within the State. [1999, c. 131, §6 (AMD).]

The commissioner shall supervise and control all state airports and shall adopt and administer such rules concerning the use of the airports as considered necessary. The commissioner may lease facilities at state-owned airports on such terms as the commissioner may direct. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [1999, c. 131, §6 (AMD).]

The commissioner has the care and supervision of such aircraft as may be owned by the State for the use of its departments and agencies and shall provide adequate hangar facilities and be responsible for the maintenance, repair, upkeep and operation of that aircraft. The commissioner shall charge these departments and agencies requisitioning aircraft amounts sufficient to reimburse the department of the full operating cost of these aircraft. All fees collected must be credited to the General Fund. Aircraft owned by the Department of Inland Fisheries and Wildlife, the Department of Marine Resources, the Department of Agriculture, Conservation and Forestry and the Department of Public Safety are exempt and excluded from this paragraph. [1999, c. 131, §6 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

The commissioner shall exercise general supervision, control and direction on behalf of the State over all matters pertaining to the location, construction and maintenance of all air navigation facilities built or maintained, either in whole or in part, with money appropriated from the State Treasury. The commissioner may acquire land, easements and rights-of-way for the establishment of air navigation facilities. The land, easements and rights-of-way may be acquired by purchase, grant or condemnation in the manner hereinafter provided by Title 23, sections 154 to 161, and property so acquired may be conveyed to a town for use in connection with the establishment of air navigation facilities for such a consideration as the commissioner may determine. [1999, c. 131, §6 (AMD).]

SECTION HISTORY

1969, c. 498, §8 (NEW). 1971, c. 404, §§13,14 (AMD). 1973, c. 460, §18 (AMD). 1973, c. 513, §22 (AMD). 1975, c. 771, §§93,94 (AMD). 1977, c. 678, §26 (RPR). 1981, c. 456, §A22 (AMD). 1995, c. 504, §§B4,10 (AMD). 1999, c. 131, §6 (AMD). 2011, c. 657, Pt. W, §5 (REV).



6 §13. Powers

The commissioner has the power to hold investigations, inquiries and hearings concerning matters covered by chapters 1 to 17 and the rules and orders adopted under chapters 1 to 17. Hearings are open to the public and must be held upon such notice as the commissioner may by rule provide. The commissioner has the power to administer oaths and affirmations, certify to all official acts, issue subpoenas and order the attendance and testimony of witnesses and the production of papers, books and documents. All hearings, notices, reviews and orders must comply with the Maine Administrative Procedure Act. In case of the failure of any person to comply with any subpoena or order issued under the authority of this section, the commissioner may invoke the aid of any court of this State of general jurisdiction. The court may order that person to comply with the requirements of the subpoena or order or to give evidence touching the matter in question. Failure to obey the order of the court may be punished by the court as a contempt of the order. [2013, c. 36, §2 (AMD).]

The commissioner shall have, in any part of the State, the same authority to enforce and to make arrests for the violation of any provision of chapters 1 to 17 or any rule or regulation promulgated thereunder as sheriffs, policemen and constables have in their respective jurisdictions. [1977, c. 678, §27 (RPR); 1995, c. 504, Pt. B, §10 (AMD).]

The commissioner shall have power to conduct studies relating to aeronautical development within the State or any part thereof and may apply for and receive on behalf of the State federal aid in connection with those studies. [1977, c. 678, §27 (RPR).]

The commissioner may employ, subject to the Civil Service Law, personnel that the commissioner considers necessary to carry out the duties outlined in this chapter or imposed upon the commissioner with respect to aviation. [1995, c. 504, Pt. B, §10 (AFF); 1995, c. 504, Pt. B, §5 (RPR).]

The commissioner shall have jurisdiction over the state airways system. The expenditure of state funds in the interest of safety on any or all of the facilities of this system serves a useful public purpose and satisfies a public need. The commissioner shall prescribe the terms and conditions of the activities authorized for each facility. [1977, c. 678, §27 (RPR).]

SECTION HISTORY

1969, c. 498, §8 (NEW). 1971, c. 404, §15 (AMD). 1977, c. 678, §27 (RPR). 1979, c. 127, §41 (AMD). 1985, c. 785, §B41 (AMD). 1995, c. 504, §§B5,10 (AMD). 1999, c. 131, §7 (AMD). 2013, c. 36, §2 (AMD).



6 §14. Registration certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §8 (NEW). 1971, c. 404, §§16-21 (AMD). 1971, c. 593, §23 (AMD). 1975, c. 745, §1 (AMD). 1977, c. 678, §28 (RP).



6 §15. Orders; notices; hearings; review (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §8 (NEW). 1977, c. 678, §29 (RP).



6 §16. Civil Air Patrol (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §8 (NEW). 1977, c. 678, §29 (RP).



6 §17. Aeronautical functions

The department shall be responsible for performing aeronautical functions including, but not limited to, the following: [1977, c. 678, §30 (NEW).]

1. Development. Aid and assist municipalities and other political subdivisions in the development of their public airports;

[ 2011, c. 351, §2 (AMD) .]

2. Federal aid. Aid and assist municipalities and other political subdivisions with consultant and state engineers in the request for state and federal aid in the development of the capital improvement programs, planning grants, design and construction of airport projects;

[ 1977, c. 678, §30 (NEW) .]

3. Enforcement. Enforce all state aviation laws;

[ 1977, c. 678, §30 (NEW) .]

4. Inspection. Inspection of all commercial and utility airports open to the public and all private airports with commercial activity;

[ 1999, c. 131, §8 (AMD) .]

5. Safety. Develop and promote aeronautical safety;

[ 1977, c. 678, §30 (NEW) .]

6. Promotion. Develop and promote aeronautics and education in aeronautics within the State;

[ 1977, c. 678, §30 (NEW) .]

7. Investigation. Assist the National Transportation Safety Board as needed in the investigation of aircraft accidents and incidents in the State;

[ 1991, c. 68, (AMD) .]

8. Federal regulations. Maintain a complete file on all federal air regulations;

[ 1977, c. 678, §30 (NEW) .]

9. Snow removal.

[ 2011, c. 351, §3 (RP) .]

10. Air navigation facilities. Aid in development of a system of air navigation facilities;

[ 1977, c. 678, §30 (NEW) .]

11. Rules and regulations. Adopt rules and regulations;

[ 1977, c. 678, §30 (NEW) .]

12. State airport system plan. Develop a state airport system plan and periodically update;

[ 1977, c. 678, §30 (NEW) .]

13. Capital improvement programs. Prepare capital improvement programs and aeronautical budgets;

[ 1977, c. 678, §30 (NEW) .]

14. Civil Aeronautics Board proceedings. Monitor and participate in Civil Aeronautics Board proceedings; and

[ 1977, c. 678, §30 (NEW) .]

15. Further duties. Carry out such other and further duties as are provided by law.

[ 1977, c. 678, §30 (NEW) .]

SECTION HISTORY

1977, c. 678, §30 (NEW). 1991, c. 68, (AMD). 1999, c. 131, §8 (AMD). 2011, c. 351, §§2, 3 (AMD).



6 §18. Finances

1. State aid. The commissioner may, from amounts appropriated, approve grants to cities, towns or counties separately, or to cities and towns jointly with one another or with counties for an appropriate share of the total cost of any airport development project.

[ 1977, c. 678, §31 (NEW) .]

2. State approval. No municipality or other political subdivision in this State, whether acting alone or jointly with another municipality, a political subdivision or with the State, shall submit to the administration any request for federal aid under the Federal Airport and Airway Development Act of 1970, so called, or any amendment thereof, unless the project and the project application have been first approved by the commissioner. This subsection may be waived by the commissioner if no state funds are involved and the project falls within the latest airport master plan for that airport.

[ 1977, c. 678, §31 (NEW) .]

2-A. Primary Airport Capital Improvement Grant Program; administration approval. Notwithstanding subsection 2, the Primary Airport Capital Improvement Grant Program, referred to in this subsection as "the state grant program," is established as a discretionary grant program administered by the department. The department shall distribute available state grant program funds to primary airports for eligible capital improvement projects as determined by the department. Funds may also be distributed to an eligible municipality or political subdivision of the State for airport equipment that is eligible under the administration's airport improvement program. The department shall provide state grant program funds to evenly share the local match with the eligible municipality or political subdivision of the State for the administration's airport improvement program grant offer and award an amount contingent upon the availability of state grant program funds. State grant program funds may be distributed only to projects ready for construction that are approved by the administration as eligible for state grant program funds. The department is not responsible for oversight or eligibility of projects under this subsection.

[ 2011, c. 351, §4 (NEW) .]

3. Federal aid. This State, municipalities and other political subdivisions separately, and municipalities and other political subdivisions jointly with one another or with the State, are authorized to accept, establish, construct, own, lease, control, equip, improve, maintain and operate airports for the use of aircraft within their respective boundaries, or without those boundaries with the consent of the municipality or other political subdivision where the airport is or is to be located, and may use for the purpose or purposes any land suitable and available.

The State, municipalities and other political subdivisions separately, and municipalities and other political subdivisions jointly with one another or with the State, by and through their duly constituted representatives, are authorized to apply for and accept federal aid to further any purpose related to the development of aeronautics and to do all things necessary or incidental thereto, subject to subsections 2 and 2-A. A request for federal aid under the federal Airport and Airway Improvement Act of 1982, 49 United States Code, Chapter 471, as amended, made by a municipality or other political subdivision in this State for a primary airport project is not required to be approved by the commissioner.

Airports owned and operated by any city, town or county are declared to be governmental agencies and entitled to the same immunities as any agency of the State.

[ 2011, c. 351, §5 (AMD) .]

4. Appropriations, bond issues and taxation. The purchase price or award for land acquired for an airport or landing field may be paid for by appropriation of moneys available therefor, or wholly or partly paid for from the proceeds of sale of bonds of the city, town or county as the proper officers of the city, town or county shall determine, subject to the adoption of a proposition therefor, if required by law as a prerequisite to the issuance of bonds of the cities, towns or counties for public purposes generally. Cities, towns and counties are authorized to appropriate or cause to be raised by taxation or otherwise in the cities, towns or counties sums sufficient to carry out chapters 1 to 17.

[ 1977, c. 678, §31 (NEW) .]

SECTION HISTORY

1977, c. 678, §31 (NEW). 2011, c. 351, §§4, 5 (AMD).



6 §19. Small community air service program

1. Small community air service. To promote essential air service, the Department of Transportation may administer a program of subsidies to qualified air carriers, patterned after the federal essential air service program, to ensure that small communities have adequate levels of service. This program must take into consideration a minimum round trip and minimum seating criteria for each eligible point to destinations within the State that provide access into the national air transportation system.

[ 1991, c. 571, §1 (NEW) .]

2. Eligibility requirements. To be eligible for subsidy, an air carrier must be certified by the Federal Aviation Administration to provide scheduled air service to the eligible point and must demonstrate a need for subsidy. The eligible point must be currently served by no more than one air carrier providing scheduled service.

[ 1991, c. 571, §1 (NEW) .]

3. Subsidies. The cost of air service subsidies must be allocated between the State and the community desiring to receive new service, with the State providing the percentage of the subsidy for which funds are available and the community providing the balance of the subsidy.

[ 1991, c. 571, §1 (NEW) .]

4. Adoption of rules. The Department of Transportation shall promulgate rules necessary to administer this section. The rules must establish the formula for reimbursement and application requirements.

[ 1991, c. 571, §1 (NEW) .]

SECTION HISTORY

1991, c. 571, §1 (NEW).






Chapter 3: AERONAUTICS COMMISSION

6 §41. Appointment; terms (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §7 (RP).



6 §42. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §7 (RP).



6 §43. Powers of commission; director employees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §7 (RP).



6 §44. Registration certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 17, (AMD). 1969, c. 498, §7 (RP).



6 §45. Orders, notices; hearings; reveiw (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §7 (RP).



6 §46. Civil air patrol (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 460, §1 (NEW). 1969, c. 498, §7 (RP).






Chapter 4: REGISTRATIONS

6 §51. Airports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §32 (NEW). 1995, c. 504, §B10 (AMD). 1999, c. 131, §§9,10 (AMD). 2011, c. 610, Pt. A, §1 (RP).



6 §52. Aircraft registration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §32 (NEW). 1979, c. 80, §§1,2 (AMD). 1995, c. 504, §B10 (AMD). 1999, c. 131, §11 (AMD). 2011, c. 610, Pt. A, §1 (RP).



6 §53. Aircraft dealers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §32 (NEW). 1979, c. 80, §3 (AMD). 1981, c. 80, (AMD). 1983, c. 828, §1 (AMD). 1995, c. 504, §B10 (AMD). 2011, c. 610, Pt. A, §1 (RP).



6 §54. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §32 (NEW). 2005, c. 457, §GGG2 (AMD). 2011, c. 610, Pt. A, §1 (RP). 2011, c. 649, Pt. E, §1 (AMD).



6 §55. Revocation or suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §32 (NEW). 1995, c. 504, §B10 (AMD). RR 2009, c. 2, §4 (COR). 2011, c. 610, Pt. A, §1 (RP).



6 §56. Hearings, notices, reviews or orders (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §32 (NEW). 2011, c. 610, Pt. A, §1 (RP).






Chapter 5: AERONAUTICAL DIRECTOR

6 §81. Appointment; term; salary (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §§5-A (AMD). 1967, c. 490, §3 (AMD). 1969, c. 498, §7 (AMD). 1969, c. 504, §14 (AMD).



6 §82. Powers and duties; inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §7 (RP).



6 §83. Bonds and credentials (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §7 (RP).






Chapter 6: AIRPORTS

6 §101. Categories

All airports in this State shall be categorized as follows under this section. [1977, c. 678, §33 (NEW).]

1. Commercial airports.

A. Air carrier airports are those airports regularly served by an air carrier airline and which meet Federal Air Regulation, Part 139, or subsequent revisions or amendments. [1977, c. 678, §33 (NEW).]

B. Commuter air carrier airports are those airports regularly served by commuter air carriers, which airports shall also meet such provisions of the federal air regulations, Part 139, as are duly adopted by the commissioner. [1977, c. 678, §33 (NEW).]

C. General Aviation I airports are those airports not regularly served by an air carrier or a commuter air carrier and can be classified as publicly or privately owned and can be further subdivided as:

(1) Land; or

(2) Seaplane. [1977, c. 678, §33 (NEW).]

[ 1977, c. 678, §33 (NEW) .]

2. Utility airports.

A. Utility airports are airports that are publicly or privately owned and open to the public and subdivided into 2 classes:

(1) Land; or

(2) Seaplane. [1999, c. 131, §12 (AMD).]

B. Utility airports may not conduct commercial activities. [1999, c. 131, §12 (NEW).]

[ 1999, c. 131, §12 (AMD) .]

3. Heliports.

A. A heliport is an area, either at ground level or elevated, that is used for landing and taking off of helicopters. They are further subdivided into 2 categories:

(1) Commercial; or

(2) Noncommercial. [1977, c. 678, §33 (NEW).]

[ 1977, c. 678, §33 (NEW) .]

4. Landing area; temporary.

A. A temporary landing area is an area open to the agency for the purpose of conducting aeronautical business for a limited period of time. [1977, c. 678, §33 (NEW).]

[ 1977, c. 678, §33 (NEW) .]

5. Private airport with commercial activity.

A. A private airport with commercial activity is an airport that is not open to the public, but supports a commercial activity. [1999, c. 131, §13 (NEW).]

[ 1999, c. 131, §13 (NEW) .]

SECTION HISTORY

1977, c. 678, §33 (NEW). 1999, c. 131, §§12,13 (AMD).



6 §102. Minimum airport standards; airport managers; fire equipment and safety

1. Minimum standards.

A. Classification of airports by the commissioner.

(1) All airports shall be classified by the commissioner based on the published operating characteristics and limitations of the aircraft to be accommodated. All airports shall meet the appropriate minimum physical design criteria as set forth in the latest State or Federal Aviation Administration Advisory Circular and Federal Aviation Regulations for the airport's classification.

(2) The commissioner shall establish, maintain and periodically publish the current minimum physical design criteria and the criteria used as this section applies in the classification of "category" airports in the State.

(3) Waivers of any physical requirements may be given by the commissioner if he finds the action to be consistent with safety and public interest. [1977, c. 678, §33 (NEW).]

[ 1977, c. 678, §33 (NEW) .]

2. Airport managers.

A. All aircarrier and commuter aircarrier airports shall designate a person generally available who has administrative responsibility for operation and management of the airport. All general aviation commercial airports, as defined under chapter 6, shall have at least a part-time airport manager. [2011, c. 610, Pt. A, §2 (AMD).]

B. All airport managers shall perform the following duties.

(1) The airport manager, or his authorized representative, shall be available during all hours of operation. A current telephone number shall be on file with the department.

(2) The manager shall file a notice to airmen with the Federal Aviation Administration designating any changes in airport conditions that may effect safety. A "notice to airmen" file shall be maintained at the airport.

(3) The manager shall display the local traffic pattern, airport traffic safety rules, any noise abatement procedures, and any special orders relating to the airport and its operations at a prominent location on the airport.

(4) The manager shall submit a list of federal aviation registration numbers twice yearly to the department in May and November of all aircraft based at his airport. [1977, c. 678, §33 (NEW).]

C. [2011, c. 610, Pt. A, §3 (RP).]

[ 2011, c. 610, Pt. A, §§2, 3 (AMD) .]

3. Fire equipment and safety.

A. [1999, c. 131, §14 (RP).]

B. There shall be fire extinguishers of adequate size, type and amounts in locations as recommended by the National Fire Protection Association. [1977, c. 678, §33 (NEW).]

[ 1999, c. 131, §14 (AMD) .]

SECTION HISTORY

1977, c. 678, §33 (NEW). 1999, c. 131, §14 (AMD). 2007, c. 76, §1 (AMD). 2011, c. 610, Pt. A, §§2, 3 (AMD).



6 §103. Physical description of airports and minimum airport facilities

1. Commercial airports.

A. There shall be adequate toilet facilities approved by the proper authority in the community in which the commercial airport is located, an operation area contained in a building which has an interior floor area measuring no less than 6 feet by 8 feet, and a public telephone. [1977, c. 678, §33 (NEW).]

B. [1999, c. 131, §15 (RP).]

C. There shall be a wind direction indicator consisting of either a wind sock, a tetrahedron or a wind tee. [1977, c. 678, §33 (NEW).]

D. All paved runways shall be marked in accordance with the latest State or Federal Aviation Administration Advisory Circular. [1977, c. 678, §33 (NEW).]

E. All lighted runways shall be lighted in accordance with the latest State or Federal Aviation Administration Advisory Circular. [1977, c. 678, §33 (NEW).]

[ 1999, c. 131, §15 (AMD) .]

2. Commercial airports; seaplanes.

A. A commercial seaplane base shall be deemed to be a commercial airport as defined in section 3, subsection 18-A, except that a commercial seaplane landing area shall not be considered to be a commercial seaplane base. The Commissioner of Transportation may make rules and regulations pertaining to the use and operation of commercial seaplane landing areas. [1979, c. 80, §4 (AMD).]

B. In case the body of water to be used for landing and taking off is under the jurisdiction of any federal, state, municipal port or other authority, the operations on that body of water shall also be in conformity with the marine traffic rules and regulations of the authority, if those rules and regulations do not interfere with the safe operation of aircraft. [1977, c. 678, §33 (NEW).]

C. The registration issued to a seaplane base shall apply to the land area from which operations are conducted and to the water area designated for its operations. Where 2 or more bases located on the same body of water are under different ownership or control, each base shall obtain a separate seaplane registration. [1977, c. 678, §33 (NEW).]

D. The use of that body of water for aeronautical purposes shall in no way impair or deny the right of the public to the use of public waters. [1977, c. 678, §33 (NEW).]

E. No person shall operate a watercraft in any manner as to intentionally obstruct or interfere with the take off, landing or taxiing of any aircraft. [1977, c. 678, §33 (NEW).]

F. All property used for the land operation of the seaplane base, including docks and ramps, shall be owned by the applicant, or the applicant shall show a statement in writing by the owner that he has the right to use and has control of the property for the purpose and time intended.

The applicant shall show that any construction or alteration of shorelines on the land area of the base is in conformity with the regulations of the Department of Environmental Protection, and with municipal building and other pertinent regulations if applicable. [1977, c. 678, §33 (NEW).]

G. There shall be suitable docking facilities for loading and unloading passengers. A power boat shall be available at all times when operations are in progress, also there shall be life preservers available. [1977, c. 678, §33 (NEW).]

H. There shall be situated on the commercial airport proper, adequate toilet facilities approved by the proper authority in the community in which the commercial seaplane base is located, an operations area contained in a building which has an interior floor area measuring no less than 6 feet by 8 feet, and a telephone. [1977, c. 678, §33 (NEW).]

I. There shall be aviation fuel available and stored in National Fire Protection Association approved facilities. [1977, c. 678, §33 (NEW).]

J. There shall be a wind direction indicator consisting of either a wind sock, tetrahedron or wind tee. [1977, c. 678, §33 (NEW).]

[ 1979, c. 80, §4 (AMD) .]

3. Noncommercial airports; land; open to the public. Noncommercial airports and land airports open to the public shall meet the following minimum requirements.

A. There shall be a wind direction indicator consisting of either a wind sock, tetrahedron or wind tee located adjacent to the landing area. [1977, c. 678, §33 (NEW).]

B. Land airports without paved runways must have the boundaries of the usable landing area defined with clearly visible markers painted white. [1999, c. 131, §16 (AMD).]

[ 1999, c. 131, §16 (AMD) .]

4. Heliports; commercial. Commercial heliports shall meet the following minimum requirements.

A. There shall be adequate toilet facilities approved by the proper authority in the community in which the commercial heliport is located, an operation area contained in a building which has an interior floor area measuring no less than 6 feet by 8 feet, and a public telephone available to the public. [1977, c. 678, §33 (NEW).]

B. There shall be aviation fuel available and stored in National Fire Protection Association approved facilities. [1977, c. 678, §33 (NEW).]

C. There shall be a wind direction indicator consisting of either a wind sock, a tetrahedron or a wind tee located adjacent to the landing area. [1977, c. 678, §33 (NEW).]

[ 1977, c. 678, §33 (NEW) .]

5. Heliports, noncommercial; open to the public.

A. Noncommercial heliports open to the public shall have a wind direction indicator consisting of either a wind sock, a tetrahedron or a wind tee located adjacent to the landing area. [1977, c. 678, §33 (NEW).]

[ 1977, c. 678, §33 (NEW) .]

6. Landing area; temporary; commercial. Temporary landing area is an area open to the agency for the purpose of conducting aeronautical business for a limited period of time. The agency shall submit to the Department of Transportation, on a form furnished by the commissioner, the necessary information to properly document this area. The physical descriptions and safety requirements for establishing these sites shall be set forth in the permit granted for each temporary landing area.

[ 1977, c. 678, §33 (NEW) .]

SECTION HISTORY

1977, c. 678, §33 (NEW). 1979, c. 80, §4 (AMD). 1999, c. 131, §§15,16 (AMD).



6 §104. Abandoned airports; removal of identification markings

Any abandoned airport from which markers, wind direction indicators or other aeronautical signs have not been removed is declared to be a public nuisance. [1977, c. 678, §33 (NEW).]

SECTION HISTORY

1977, c. 678, §33 (NEW).



6 §105. Aviation fueling facilities

1. Aircraft fuel servicing operations. Airports may, at their option, provide aircraft fuel servicing. The operations must meet the following minimum standards.

A. Aviation fuel must be stored in National Fire Protection Association approved facilities. [1999, c. 131, §17 (NEW).]

B. Aircraft fuel servicing must be conducted in accordance with accepted standards and requirements established by the National Fire Protection Association. [1999, c. 131, §17 (NEW).]

C. There must be fire extinguishers of adequate size, type and numbers in locations as recommended by the National Fire Protection Association. [1999, c. 131, §17 (NEW).]

[ RR 1999, c. 1, §3 (COR) .]

SECTION HISTORY

RR 1999, c. 1, §3 (COR). 1999, c. 131, §17 (NEW).






Chapter 7: PROPERTY ACQUISITION

6 §121. Declaration of public uses

All lands acquired, owned, leased, controlled or occupied by such cities, towns or counties for the purpose or purposes hereof shall be and are declared to be acquired, owned, leased, controlled or occupied for public uses.



6 §122. Land and air rights

1. Land. Private property needed by a city, town, county or authorized state agency for an airport or landing field or for the expansion of an airport or landing field may be acquired by gift, purchase, lease or other means. As a matter of public exigency, a city or town may take land for use as an airport or landing field whether such land is within or without its corporate limits and may alter, extend or discontinue such use. All proceedings including the assessment of damages and appeal therefrom shall be the same as is provided by law for laying out, altering and discontinuing town ways. No land outside the corporate limits of a city or town shall be laid out by it for such use unless the consent of the municipal officers of the town or city in which such land is located has first been obtained. As a matter of public exigency a county or authorized state agency may take land for use as an airport or landing field and may alter, extend or discontinue such use. In the case of a county or authorized state agency, all proceedings including assessment of damages, appeal and the taking of land in 2 or more counties shall be the same as provided by law for laying out, altering and discontinuing highways by the county commissioners. No property rights, or easements, of a public utility shall be taken without the approval of the Public Utilities Commission after hearing and upon such notice to the public utility affected thereby as said commission may order.

2. Air rights. The provisions hereof shall apply to the acquisition of air rights and easements over private property adjoining such airports and landing fields in order to provide unobstructed air space and safe approaches for the landing and taking off of aircraft using such airports and landing fields, to place and maintain suitable marks and lights for the safe operation thereof, and to prevent any use of such adjoining land as would hinder the proper development or use of such airports and landing fields. Cities and towns may enact zoning ordinances applicable to such airports, landing fields and adjoining lands situated within the limits of such cities and towns.






Chapter 8: AGRICULTURE

6 §151. Agricultural aviation

A person may not conduct agricultural operations inconsistent with Federal Air Regulation, Part 137. [2015, c. 33, §1 (NEW).]

A person may operate aircraft from a limited-use landing area for the purposes of conducting agricultural operations if the permission of the owner of the limited-use landing area has been obtained. [2015, c. 33, §1 (NEW).]

SECTION HISTORY

1977, c. 678, §34 (NEW). 1995, c. 504, §B10 (AMD). 2015, c. 33, §1 (RPR).






Chapter 9: FINANCES

6 §161. Appropriations, bond issues and taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §16 (AMD). 1977, c. 678, §35 (RP).



6 §162. Airport Construction Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §§9,10 (AMD). 1969, c. 531, (AMD). 1971, c. 404, §22 (RPR). 1975, c. 771, §95 (AMD). 1977, c. 678, §35 (RP).



6 §163. Federal aid (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 404, §23 (RPR). 1977, c. 678, §35 (RP).






Chapter 10: AIRPORT AUTHORITIES

6 §171. Purpose; enabling not mandatory; short title

The purpose of this chapter, which may be known and cited as "the Airport Authority Enabling Act," is to facilitate the creation of airport authorities to operate airports and provide air transportation services. This chapter provides a streamlined process for the creation of airport authorities but is not intended and may not be interpreted to preclude the operation of airports or the provision of air transportation services by any other entity or entities under any other law or authority. [2007, c. 563, §1 (NEW).]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §172. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 563, §1 (NEW).]

1. Airport authority. "Airport authority" means a quasi-municipal entity formed and chartered pursuant to this chapter to operate an airport and provide air transportation services.

[ 2007, c. 563, §1 (NEW) .]

2. Airport sponsor. "Airport sponsor" means a municipality, county or group of municipalities or counties that owns and operates an airport and accepts funds or property from the FAA.

[ 2007, c. 563, §1 (NEW) .]

3. Board of directors or board. "Board of directors" or "board" means the board of directors of an airport authority.

[ 2007, c. 563, §1 (NEW) .]

4. Charter. "Charter" means a private and special law or a series of private and special laws that establishes an airport authority and defines its responsibilities and authority.

[ 2007, c. 563, §1 (NEW) .]

5. Charter territory. "Charter territory" means the territorial limits of an airport authority as defined in its charter.

[ 2007, c. 563, §1 (NEW) .]

6. Director. "Director" means a member of the board.

[ 2007, c. 563, §1 (NEW) .]

7. Founding entity. "Founding entity" means any municipality or county that has on its own or together with one or more other municipalities or counties developed an airport authority proposal for approval under this chapter.

[ RR 2007, c. 2, §1 (COR) .]

SECTION HISTORY

RR 2007, c. 2, §1 (COR). 2007, c. 563, §1 (NEW).



6 §173. Procedures; legal effect

1. Necessary provisions. An airport authority charter must include the following that are not specified in this chapter:

A. The corporate name of the airport authority; [2007, c. 563, §1 (NEW).]

B. The territorial limits of the airport authority; [2007, c. 563, §1 (NEW).]

C. The number of directors of the airport authority; [2007, c. 563, §1 (NEW).]

D. The appointing authority responsible for appointing or the method of electing the first board of directors; [2007, c. 563, §1 (NEW).]

E. The terms of the directors who are elected or appointed subsequent to the first board. Terms of the first board are determined pursuant to section 174, subsection 4; [2007, c. 563, §1 (NEW).]

F. Whether the directors, subsequent to the first board, are appointed or elected. Reference must be made to the appropriate subsections of section 174; and [2007, c. 563, §1 (NEW).]

G. The procedures for a local referendum on the creation of the airport authority. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

2. Optional provisions. An airport authority charter may include provisions relating to:

A. Special qualifications of directors, other than the residency requirement established under section 174; [2007, c. 563, §1 (NEW).]

B. Additional purposes and powers beyond those specified in this chapter; [2007, c. 563, §1 (NEW).]

C. Specific rights or responsibilities of founding entities; [2007, c. 563, §1 (NEW).]

D. Authorization for the airport authority to acquire the rights, interests, property and assets and assume the debts and liabilities of an airport sponsor; and [2007, c. 563, §1 (NEW).]

E. Any other powers or duties necessary to the accomplishment of the purposes for creating the airport authority. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §174. Board of directors

All of the affairs of an airport authority must be managed by a board of directors whose members must be residents of the charter territory. The number of directors must be specified in the charter. After selection of the first board, each director is nominated and elected or appointed as provided in the charter and in accordance with subsection 1 or 2, as applicable. If the charter does not indicate whether the directors are appointed or elected, the directors, after selection of the first board, must be elected in accordance with subsection 1. [2007, c. 563, §1 (NEW).]

1. Nominations and elections; vacancies. This subsection applies to an airport authority if its charter provides that its directors are elected or if the charter does not indicate whether the directors are elected or appointed.

A. Nominations and elections of directors are conducted in accordance with the laws relating to municipal elections. [2007, c. 563, §1 (NEW).]

B. When the term of office of a director expires, the director's successor is elected at large by a plurality vote of the voters of the charter territory. For the purpose of election, a special election must be called and held on the date established by the directors. The election must be called by the directors in the same manner as town meetings are called and, for this purpose, the directors are vested with the powers of municipal officers of towns. A vacancy is filled in the same manner for the unexpired term by a special election called by the directors. [2007, c. 563, §1 (NEW).]

C. The directors shall appoint a registrar of voters for the airport authority, who may also be the registrar of voters for any town within the airport authority, and fix the registrar's salary. It is the registrar's duty to make and keep a complete list of all the registered voters resident in the charter territory. The list prepared by the registrar governs the eligibility of any voter. Voters who are resident outside the charter territory are not eligible voters, and the registrar of voters shall exclude those voters from the registrar's lists. All warrants issued for elections by the directors must show that only the voters resident within the charter territory are entitled to vote. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

2. Appointment. This subsection applies to an airport authority if its charter provides that its directors are appointed.

A. After selection of the first board, each director is appointed as provided in the charter. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

3. Eligibility requirements. When a director ceases to be a resident of the charter territory, the director shall vacate the office of director and the vacancy is filled as provided in subsection 1 or 2, as applicable. All directors are eligible for reelection or reappointment, but a person who is a municipal officer, as defined in Title 30-A, section 2001, subsection 10, of any town located, in whole or in part, within the charter territory is not eligible for appointment, nomination or election as a director of that airport authority.

[ 2007, c. 563, §1 (NEW) .]

4. First board. The first board is appointed or elected as provided in the charter. At the first meeting, the initial board of directors shall determine by agreement or, failing to agree, determine by lot the term of office of each director. The terms of the directors must be determined in accordance with the following table.

The directors shall enter on their records the determination made. Vacancies are filled pursuant to subsection 1 or 2.

At the original meeting, the directors shall organize by electing from among their members a chair and a clerk, by adopting a corporate seal and by electing a treasurer who may or may not be a director.

[ 2007, c. 563, §1 (NEW) .]

5. Organization; conduct of business; employees. Within one week after each annual election or appointment, the directors shall meet for the purpose of electing a chair, treasurer and clerk to serve for the ensuing year and until their successors are appointed and qualified. The directors from time to time may choose and employ and fix the compensation of any other necessary officers and agents, who serve at the pleasure of the directors. The treasurer shall furnish bond in the sum and with sureties approved by the directors. The airport authority shall pay the cost of the bond.

The directors may adopt and establish bylaws consistent with the laws of this State and necessary for the convenience and the proper management of the affairs of the airport authority and perform other acts within the powers delegated by law to the directors.

The directors must be sworn to the faithful performances of their duties, including the duties of a member who serves as clerk or clerk pro tem. The directors shall publish an annual report that includes a report of the treasurer.

The directors shall appoint and fix the salary of an airport manager who may not be a director. The airport manager has such power and authority as the directors in their bylaws or by resolution specify and delegate to the airport manager. Subject to approval of or authorization from the directors, the airport manager may appoint any other employees necessary to carry out the corporate purposes of the airport authority and may fix their salaries.

Business of the airport authority must be conducted in accordance with the applicable provisions of the Freedom of Access Act.

[ 2011, c. 662, §9 (AMD) .]

6. Decisions of the board; conflict of interest. All decisions of the board of directors must be made by a majority of those present and voting, except that a vote to approve the issuing of any bond, note or other evidence of indebtedness payable within a period of more than 12 months after the date of issuance must be approved by a majority of the entire appointed board. A quorum of the board of directors consists of the total number of authorized directors divided by 2 and, if necessary to obtain a whole number, the resulting number rounded up to the next whole number. Directors are subject to the conflict of interest provisions of Title 30-A, section 2605.

[ 2007, c. 563, §1 (NEW) .]

7. Compensation. The directors of an airport authority receive compensation as recommended by the directors and approved by a majority vote of the municipal officers of municipalities located in whole or in part within the charter territory. Certification of the vote must be recorded with the Secretary of State and recorded in the bylaws.

[ 2007, c. 563, §1 (NEW) .]

8. Retirement. Directors are not eligible to become members of the Maine Public Employees Retirement System as a result of their selection as directors.

[ 2007, c. 563, §1 (NEW) .]

9. Expenses. The directors may obtain an office and incur necessary expenses.

[ 2007, c. 563, §1 (NEW) .]

SECTION HISTORY

2007, c. 563, §1 (NEW). 2011, c. 662, §9 (AMD).



6 §175. Airport authority; general powers; FAA

Except as otherwise provided by law, for the purposes of its incorporation, an airport authority may own, construct, manage, maintain, enhance, expand or otherwise operate an airport and provide air transportation services. [2007, c. 563, §1 (NEW).]

1. Subject to applicable laws. All powers of an airport authority must be exercised in accordance with applicable federal and state laws and rules, including but not limited to FAA regulations, the provisions of this Title and the rules of the commissioner.

[ 2007, c. 563, §1 (NEW) .]

2. Required approvals. Before exercising any powers as an airport authority, an airport authority must obtain and possess all necessary written approvals from the commissioner and the FAA.

[ 2007, c. 563, §1 (NEW) .]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §176. Authority to acquire property; public purpose

To the extent necessary for purposes of incorporation, an airport authority may take and hold any interest in real estate for an airport or landing field or for the expansion of an airport or landing field and may acquire air rights and easements over private property adjoining such airports and landing fields in order to provide unobstructed air space and safe approaches for the landing and taking off of aircraft using those airports and landing fields, to place and maintain suitable marks and lights for the safe operation of those airports and landing fields and to prevent any use of adjoining land that would hinder the proper development or use of those airports and landing fields. An airport authority may alter, extend or discontinue any such use of real estate. [2007, c. 563, §1 (NEW).]

1. Purchase or lease. An airport authority may take and hold an interest in real estate by gift, purchase, lease or other means.

[ 2007, c. 563, §1 (NEW) .]

2. Eminent domain. For purposes of its incorporation, as a matter of public exigency, an airport authority may exercise the right of eminent domain in accordance with section 177 to acquire any interest in real estate, including land outside the airport authority's charter territory, except that an airport authority may not take an interest in real estate located outside its charter territory without first obtaining the written consent of the municipal officers of the municipality in which that real estate is located.

A. No property rights or easements of a public utility may be taken under this subsection without the approval of the Public Utilities Commission after hearing and upon such notice to the public utility affected by the taking as the commission may order. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

3. Public purpose. Any real estate or interest in real estate lawfully acquired, owned, leased, controlled or occupied by an airport authority for the purposes of its incorporation is declared to be acquired, owned, leased, controlled or occupied for public uses.

[ 2007, c. 563, §1 (NEW) .]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §177. Procedure in exercise of right of eminent domain

The right of eminent domain granted in section 176 may be exercised only after complying with the following procedures. [2007, c. 563, §1 (NEW).]

1. Notice. The airport authority shall provide notice as provided in this subsection.

A. The owner or owners of record must be notified under this subsection of:

(1) The determination of the directors that they will exercise the right of eminent domain;

(2) A description and scale map of the land or easement to be taken;

(3) The final amount offered for the land or easement to be taken, based on the fair value, as estimated by the airport authority; and

(4) The time and place of the hearing provided in subsection 2. [2007, c. 563, §1 (NEW).]

B. Notice under this subsection may be made:

(1) By personal service in hand by an officer duly qualified to serve civil process in this State; or

(2) By certified mail, return receipt requested, to the owner's last known address. [2007, c. 563, §1 (NEW).]

C. If the owner or owners are not known or if they cannot be notified by personal service or certified mail, notice under this subsection may be given by publication in the same manner as provided in subsection 2. [2007, c. 563, §1 (NEW).]

D. Notice under this subsection must be made to any tenants in the same manner as for the owner. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

2. Hearing. The board of directors shall hold a public hearing on the advisability of the proposed exercise of the right of eminent domain under this section. Notice of the hearing must be made by publication in a newspaper of general circulation in the area of the taking and must be given once a week for 2 successive weeks, the last publication to be at least 2 weeks prior to the time appointed for the hearing. The hearing notice must include the time and place of the hearing, a description of the land or easement taken and the names of the owners, if known.

[ 2007, c. 563, §1 (NEW) .]

3. Proceedings. An airport authority, in exercising the right of eminent domain conferred upon it by section 176, shall file in the office of the county commissioners of the county in which the property to be taken is located and cause to be recorded in the registry of deeds in that county plans of the location of all lands, real estate, easements or interest therein, and rights to be taken, with an appropriate description and the names of the owners, if known.

A. Entry may not be made on any private lands, except to make surveys, until title has vested in the airport authority under this section. [2007, c. 563, §1 (NEW).]

B. When for any reason the airport authority fails to acquire property that it is authorized to take and that is described pursuant to this subsection, or if the location so recorded is defective and uncertain, the airport authority shall correct and perfect the description of the location and file a new description. In such a case, the airport authority is liable in damages only for property for which the owner had not previously been paid, to be assessed as of the time of the original taking, and the airport authority is not liable for any acts that would have been justified if the original taking had been lawful. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

4. Appeal. If any person sustaining damages by any taking by an airport authority under section 176 does not agree with the airport authority upon the sum to be paid for the property, either party, upon petition to the county commissioners of the county in which the property is located, may have the damages assessed by the county commissioners. The procedure and all subsequent proceedings and rights of appeal are according and subject to the same restrictions, conditions and limitations as are or may be prescribed by law in the case of damages by the laying out of highways by the county commissioners, except:

A. Title to the lands, real estate, easements or interests therein and other property and rights to be taken do not vest in the airport authority under this section until payment to the owner of the amount awarded or, if such payment is refused upon tender, until tender of the amount is made to the treasurer of the county in which the lands and interests are located, for escrow at interest for the benefit of the owner pending final determination of the amount to which the owner is entitled; and [2007, c. 563, §1 (NEW).]

B. In the event of an appeal of the amount awarded as damages for a taking under this section:

(1) The petition for assessment of damages must be filed with the clerk of the county commissioners, by either party, within 30 days following the filing and recording of plans of the location of all the property, facilities and rights taken; and

(2) If the return of the county commissioners has not been made within 120 days following the filing of the petition for assessment, the county commissioners are conclusively presumed to have confirmed the award of damages by the airport authority and either party may, within 30 days following that 120-day period, appeal the amount of the damages awarded by the airport authority to the Superior Court. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §178. Make and assume contracts

An airport authority, through its board of directors, in order to carry out the purposes of its incorporation, may contract with persons, governmental entities, utilities or corporations. [2007, c. 563, §1 (NEW).]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §179. Receive government aid; borrow money; issue bonds and notes

1. Authorization of bonds. An airport authority, through its board of directors, may issue, in accordance with section 180, bonds, notes or other evidences of indebtedness of the airport authority for any of its corporate purposes, including, but not limited to:

A. Paying and refunding its indebtedness; [2007, c. 563, §1 (NEW).]

B. Paying any necessary expenses and liabilities incurred under this chapter, including organizational and other necessary expenses and liabilities, whether incurred by the airport authority or any founding entity or any municipality therein or any person residing in unorganized territory encompassed by the airport authority. The airport authority is authorized to reimburse any founding entity or any municipality therein or any person residing in unorganized territory encompassed by the airport authority for any such expenses; [2007, c. 563, §1 (NEW).]

C. Paying costs directly or indirectly associated with necessary expenses and liabilities incurred in accordance with the purposes of its incorporation and to cover interest payments during the period of construction of capital projects and for such a period thereafter as the directors may determine; [2007, c. 563, §1 (NEW).]

D. Providing reserves for debt service, repairs and replacements or other capital or current expenses that may be required by a trust agreement or resolution securing bonds; and [2007, c. 563, §1 (NEW).]

E. Any combination of these purposes. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

2. Bonds. Bonds may be issued by an airport authority as general obligations of the airport authority or as special obligations payable solely from particular funds. The principal of, premium, if any, and interest on all bonds is payable solely from the funds provided for that purpose from revenues. For purposes of this section, "revenues" means the proceeds of bonds and all revenues, rates, fees, charges, assessments, rents and other receipts derived by the airport authority in accordance with the purposes of its incorporation, including, but not limited to, investment earnings and the proceeds of insurance, condemnation, sale or other disposition of properties.

A. All bonds, notes and other evidences of indebtedness issued by an airport authority in accordance with this section are legal obligations of the airport authority within the meaning of Title 30-A, section 5701. [2007, c. 563, §1 (NEW).]

B. Bonds may be issued under this section without obtaining the consent of any commission, board, bureau or agency of the State or of any municipality encompassed by the airport authority and without any other proceedings or the happening of other conditions or things other than those proceedings, conditions or things that are specifically required by the FAA, this Title, rules of the commissioner or the airport authority's charter. [2007, c. 563, §1 (NEW).]

C. Bonds issued under this section do not constitute a debt or liability of the State or of any municipality encompassed by the airport authority or a pledge of the faith and credit of the State or any such municipality, but the bonds are payable solely from the funds provided for that purpose, and a statement to that effect must be recited on the face of the bonds. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

3. Notes. An airport authority may provide by resolution of its board of directors for the issuance from time to time of notes in anticipation of bonds authorized under this section and of notes in anticipation of the revenues to be collected or received in any year or in anticipation of the receipt of federal or state grants or other aid. The issue of these notes is governed by the applicable provisions of this chapter relating to the issue of bonds, as long as notes in anticipation of revenue mature no later than one year from their respective dates and notes issued in anticipation of federal or state grants or other aid and renewals thereof mature no later than the expected date of receipt of those grants or aid. Notes in anticipation of revenue issued to mature less than one year from their dates may be renewed from time to time by the issue of other notes, as long as the period from the date of an original note to the maturity of any note issued to renew or pay the same or the interest thereon does not exceed one year.

[ 2007, c. 563, §1 (NEW) .]

4. Grants and loans. An airport authority may enter into agreements with the State or the United States, or any agency of either, or any municipality, corporation, commission or board authorized to grant or loan money to or otherwise assist in the financing of projects of the type the airport authority is authorized to carry out and may accept grants and borrow money from any such government, agency, municipality, corporation, commission or board as may be necessary or desirable to accomplish the purposes of the airport authority.

[ 2007, c. 563, §1 (NEW) .]

5. Maturity; interest; form; temporary bonds. The bonds issued under this section must be dated and must mature at such time or times and bear interest at such rate or rates as may be determined by the board of directors and may be made redeemable before maturity, at the option of the airport authority, at such price or prices and under such terms and conditions as may be fixed by the board of directors prior to the issuance of the bonds.

A. The board of directors shall determine the form of the bonds issued under this section, including any interest coupons to be attached thereto, and the manner of execution of the bonds and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or outside the State. The bonds may be issued in coupon or registered form, or both, as the board of directors may determine and provision may be made for the registration of any coupon bonds as to principal alone and as to both principal and interest and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. [2007, c. 563, §1 (NEW).]

B. The board of directors may sell bonds issued under this section in such manner, either at public or private sale, and for such price as they may determine to be for the best interests of the airport authority. The proceeds of the bonds of each issue must be used solely for the purpose for which those bonds have been authorized and must be disbursed in such manner and under such restrictions, if any, as the board of directors may provide in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds. The resolution providing for the issuance of bonds and any trust agreement securing the bonds may contain such limitations upon the issuance of additional bonds as the board of directors may determine to be proper, and these additional bonds must be issued under such restrictions and limitations as may be prescribed by that resolution or trust agreement. Prior to the preparation of definitive bonds, the board of directors may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when those bonds are executed and are available for delivery. The board of directors may provide for the replacement of any bond that is mutilated, destroyed or lost. [2007, c. 563, §1 (NEW).]

C. Bonds issued under this section must be executed in the name of the airport authority by the manual or facsimile signature of such officer or officers as may be authorized in the resolution to execute the bonds, but at least one signature on each bond must be a manual signature. Coupons, if any, attached to the bonds must be executed with the facsimile signature of the officer or officers of the airport authority designated in the resolution. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons, ceases to be an officer before the delivery of the bonds, the signature or its facsimile is nevertheless valid and sufficient for all purposes as if the officer had remained in office until the delivery. [2007, c. 563, §1 (NEW).]

D. Notwithstanding any provision of this chapter or any recitals in any bonds issued under this section, all bonds issued under this section are negotiable instruments under the laws of this State. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

6. Pledges and covenants; trust agreement. In the discretion of the board of directors of any airport authority, each issue of bonds under this section may be secured by a trust agreement by and between the airport authority and a corporate trustee, which may be any trust company within or outside the State.

A. The resolution authorizing the issuance of the bonds under this section, or the trust agreement securing those bonds, may pledge or assign, in whole or in part, the revenues and other money held or to be received by the airport authority and any accounts and contract or other rights to receive the same, whether then existing or thereafter coming into existence and whether then held or thereafter acquired by the airport authority, and the proceeds thereof, but may not convey or mortgage any properties of the airport authority. The resolution may also contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including, but not limited to, covenants setting forth the duties of the airport authority and the board of directors in relation to the acquisition, construction, reconstruction, improvement, repair, maintenance, operation and insurance of its airport or any of its other properties; the fixing and revising of rates, fees and charges; the application of the proceeds of bonds; the custody, safeguarding and application of revenues, defining defaults and providing for remedies in the event thereof, which may include the acceleration of maturities; the establishment of reserves; and the making and amending of contracts. The resolution or trust agreement may set forth the rights and remedies of the bondholders and of the trustee, if any, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations. In addition, the resolution or trust agreement may contain such other provisions as the board of directors may determine reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the resolution or trust agreement may be treated as a part of the cost of operation. The pledge by any resolution or trust agreement is valid and binding and continuously perfected for the purposes of the Uniform Commercial Code from the time when the pledge is made. All revenues, money, rights and proceeds so pledged and thereafter received by the airport authority are immediately subject to the lien of the pledge without any physical delivery or segregation or further action under the Uniform Commercial Code or otherwise, and the lien of the pledge is valid and binding against all parties having claims of any kind in tort, contract or otherwise against the airport authority irrespective of whether those parties have notice of the lien. [2007, c. 563, §1 (NEW).]

B. The resolution authorizing the issuance of bonds under this section, or any trust agreement securing those bonds, may provide that all or a sufficient amount of revenues, after providing for the payment of the cost of repair, maintenance and operation and reserves for those costs as may be provided in the resolution or trust agreement, must be set aside at such regular intervals as may be provided in the resolution or trust agreement and deposited in the credit of a fund for the payment of the interest on and the principal of bonds issued under this chapter as the interest and principal become due and the redemption price or purchase price of bonds retired by call or purchase. The use and disposition of money to the credit of the fund are subject to any regulations provided in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds and, except as may otherwise be provided in the resolution or trust agreement, the fund is for the benefit of all bonds without distinction or priority of one over another. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

7. Trust funds. Notwithstanding any other law, all funds received pursuant to the authority of this chapter are trust funds and must be held and applied solely as provided in this chapter or the airport authority's charter. The resolution authorizing the issuance of bonds or the trust agreement securing the bonds must provide that any officer to whom, or bank, trust company or other fiscal agent to which, that money is paid shall act as trustee of that money and shall hold and apply the same for the purposes hereof, subject to any regulations as may be provided in the resolution or trust agreement or as may be required by this chapter.

[ 2007, c. 563, §1 (NEW) .]

8. Remedies. Any holder of bonds issued under this section or of any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights given may be restricted by the resolution authorizing the issuance of those bonds or trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceeding, including proceedings for the appointment of a receiver to take possession and control of the properties of the airport authority, protect and enforce all rights under the laws of the State, including but not limited to those granted under this chapter, or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by such resolution or trust agreement to be performed by the airport authority or by any officer thereof, including but not limited to the fixing, charging and collecting of rates, fees, payments or charges relating to the services and facilities furnished by the airport authority.

[ 2007, c. 563, §1 (NEW) .]

9. Refunding bonds. Any airport authority formed under this chapter by resolution of its board of directors may issue refunding bonds for the purpose of paying any of its bonds at maturity or upon acceleration or redemption. The refunding bonds may be issued at such time prior to the maturity or redemption of the refunded bonds as the board of directors determines to be in the public interest. The refunding bonds may be issued in sufficient amounts to pay or provide the principal of the bonds being refunded, together with any redemption premium thereon, any interest accrued or to accrue to the date of payment of such bonds, the expenses of issue of the refunding bonds, the expenses of redeeming the bonds being refunded and such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be required by a trust agreement or resolution securing bonds. The issue of refunding bonds, the maturities and other details of and security for the refunding bonds, the rights of the holders of the refunding bonds and the rights, duties and obligations of the airport authority in respect of the refunding bonds is governed by the applicable provisions of this chapter relating to the issue of bonds other than refunding bonds.

[ 2007, c. 563, §1 (NEW) .]

10. Tax exemption. All bonds, notes and other evidences of indebtedness issued by the airport authority under this section are legal investments for savings banks in this State and are exempt from state income tax.

[ 2007, c. 563, §1 (NEW) .]

11. Bonds are legal investments. Bonds and notes issued by any airport authority under this section are securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies and associations and other persons carrying on an insurance business, trust companies, banks, bankers, banking associations, savings banks and savings associations, including savings and loan associations, credit unions, building and loan associations, investment companies, executors, administrators, directors and other fiduciaries, pension, profit-sharing, retirement funds and other persons carrying on a banking business, and all other persons who are now or may hereafter be authorized to invest in bonds or other obligations of the State may properly and legally invest funds, including capital in their control or belonging to them. The bonds and notes are securities that may properly and legally be deposited with and received by any state, municipal or public officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law.

[ 2007, c. 563, §1 (NEW) .]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §180. Debt limit and approval of voters within airport authority territory

Prior to issuing on behalf of an airport authority under section 179 any bond, note or other evidence of indebtedness payable within a period of more than 12 months after the date of issuance, the board of directors shall propose a debt limit for the airport authority that the board must submit for approval in a referendum in the charter territory of the airport authority. The referendum must be called, advertised and conducted according to the law relating to municipal elections, except that the registrar of voters is not required to prepare or the clerk to post a new list of voters. The voting place for the referendum may be outside the charter territory of the airport authority if the usual voting place for persons located within the charter territory is located outside the charter territory. For the purpose of registering voters, the registrar of voters must be in session on the regular work day preceding the election. The question presented must conform to one of the following forms: [2007, c. 563, §1 (NEW).]

For establishment of an initial debt limit: "Do you favor establishing the debt limit of the (insert name of airport authority) at (insert amount)?"; or [2007, c. 563, §1 (NEW).]

For amendment of an existing debt limit: "Do you favor changing the debt limit of the (insert name of airport authority) from (insert current debt limit) to (insert proposed debt limit)?". [2007, c. 563, §1 (NEW).]

The voters shall indicate by a cross or check mark placed against the word "Yes" or "No" their opinion on the question. [2007, c. 563, §1 (NEW).]

The results must be declared by the board of directors and entered upon the airport authority's records. Due certificate of the results must be filed by the clerk with the Secretary of State. [2007, c. 563, §1 (NEW).]

A debt limit proposal becomes effective upon its acceptance by a majority of the legal voters within the charter territory voting at the referendum. Failure of approval by the majority of voters voting at the referendum does not prevent subsequent referenda from being held for the same purpose. The costs of referenda are borne by the airport authority. [2007, c. 563, §1 (NEW).]

The board of directors may not issue any bond, note or other evidence of indebtedness payable within a period of more than 12 months after the date of issuance unless the total amount of the debt issued by the directors is no more than an amount approved by referendum under this section. [2007, c. 563, §1 (NEW).]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §181. Fees and assessments

An airport authority, through its board of directors, may impose any user fees, rates or charges for the use of its airport or air transportation services and may, by agreement with the municipal officers of any municipality located in whole or in part within the charter territory of the airport authority, establish payments from the municipality to support the airport authority. [2007, c. 563, §1 (NEW).]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §182. Tax exempt

An airport authority is a public municipal corporation within the meaning of Title 36, section 651, and the property of the authority is exempt from taxation to the extent provided in that section. [2007, c. 563, §1 (NEW).]

SECTION HISTORY

2007, c. 563, §1 (NEW).






Chapter 11: ENFORCEMENT

6 §201. Arrests

The commissioner and inspectors shall have, in any part of the State, the same authority to enforce and to make arrests for the violation of any provision of chapters 1 to 17 or any rule and regulation promulgated thereunder as sheriffs, policemen and constables have in their respective jurisdictions. [1977, c. 678, §36 (AMD); 1995, c. 504, Pt. B, §10 (AMD).]

SECTION HISTORY

1969, c. 590, §7 (AMD). 1971, c. 544, §17 (AMD). 1977, c. 678, §36 (AMD). 1995, c. 504, §B10 (AMD).



6 §202. Prohibitions

It shall be unlawful:

1. Identification mark. For any person to operate or authorize the operation of any civil aircraft which is not possessed of a valid identification mark assigned or approved therefor by the administration;

[ 1977, c. 678, §37 (AMD) .]

2. Airworthiness certificate. For any person to operate or authorize the operation of any civil aircraft within the State which is not possessed of a currently effective airworthiness certificate;

[ 1977, c. 678, §38 (AMD) .]

3. Service without certificate; exemptions. For any person to serve in any capacity as an airman in connection with any civil aircraft without an airman certificate and current medical certificate issued by the administration authorizing him to serve in that capacity;

[ 1977, c. 678, §39 (RPR) .]

4. Landing or take off from public highways. For any person to taxi, take off from or land on any public highway in this State except in the case of emergency or with prior written permission granted by the commissioner;

[ 1977, c. 678, §40 (RPR) .]

5. Operation without certificate.

[ 2011, c. 610, Pt. A, §4 (RP) .]

6. Designation of airport.

[ 1977, c. 678, §42 (RP) .]

7. Unlawful operation.

[ 2011, c. 610, Pt. A, §5 (RP) .]

8. Operation from unauthorized areas.

[ 1979, c. 80, §5 (RP) .]

9. Reckless operation. For any person to operate an aircraft in the air or on the ground or water in careless or reckless manner so as to endanger the life or property of another. In any proceeding charging careless or reckless operation of aircraft in violation of this section, the court in determining whether the operation was careless or reckless shall consider the standards for safe operation of aircraft prescribed by federal statutes or regulations governing aeronautics;

[ 1993, c. 467, §1 (AMD) .]

10. Trespass. For any person to trespass upon the landing area of any licensed or registered airport;

[ 1993, c. 467, §2 (AMD) .]

11. Operating an aircraft under the influence or with excessive alcohol level. For any person to operate or attempt to operate an aircraft under the influence of intoxicating liquor or drugs or a combination of liquor and drugs or with an excessive alcohol level. Notwithstanding section 203, a person is guilty of a Class D crime if that person operates or attempts to operate an aircraft:

A. While under the influence of intoxicating liquor or drugs or a combination of liquor and drugs; or [1993, c. 467, §3 (NEW).]

B. While having an alcohol level of 0.04 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; and [2009, c. 447, §2 (AMD).]

[ 2009, c. 447, §2 (AMD) .]

12. Failure to comply with duty to submit. For any person to fail to comply with the duty to submit to a test under this subsection and section 204. A person is guilty of failure to comply with the duty to submit to and complete a chemical test under section 204 if that person refuses to submit to or fails to complete a chemical test when requested to do so by a law enforcement officer who has probable cause to believe that the person operated or attempted to operate an aircraft while under the influence of intoxicating liquor or drugs or a combination of both.

[ 1993, c. 467, §3 (NEW) .]

SECTION HISTORY

1969, c. 498, §11 (AMD). 1971, c. 404, §§24-27 (AMD). 1977, c. 678, §§37-44 (AMD). 1979, c. 80, §5 (AMD). 1993, c. 467, §§1-3 (AMD). 1995, c. 504, §B10 (AMD). 2009, c. 447, §2 (AMD). 2011, c. 610, Pt. A, §§4, 5 (AMD).



6 §203. Penalties

Violation of any provision of chapters 1 to 17 or rules and regulations made hereunder shall be punishable as follows: [1977, c. 678, §45 (AMD).]

1. Violations of rules or orders. Any person who violates any provisions of chapters 1 to 17 pertaining to registration, trespass or the air traffic rules, or who violates any provisions of an order, rule or regulation made hereunder, or fails to answer a subpoena or to testify before the commissioner shall be guilty of a Class E crime.

[ 1979, c. 127, §42 (RPR); 1995, c. 504, Pt. B, §10 (REV) .]

2. Fraud and forgery. Any person who fraudulently forges, counterfeits, alters or falsely makes any certificate authorized under chapters 1 to 17, or any person who knowingly uses or attempts to use any such fraudulent certificate shall be guilty of a Class D crime.

[ 1979, c. 127, §42 (RPR) .]

3. Lights, signals and marks. Any person who intentionally displays any false light, signal or air marking, or who intentionally moves, defaces, obstructs or otherwise interferes with the use of any airport or airway light or marking, any air navigation facility, or any device or equipment used in connection with air navigation shall be guilty of a Class C crime.

[ 1977, c. 696, §51 (RPR) .]

SECTION HISTORY

1969, c. 498, §12 (AMD). 1971, c. 404, §28 (AMD). 1977, c. 678, §§45-47 (AMD). 1977, c. 696, §§49-51 (AMD). 1979, c. 127, §42 (AMD). 1995, c. 504, §B10 (AMD).



6 §204. Implied consent to chemical tests

A person who operates or attempts to operate an aircraft within this State has a duty to submit to chemical testing to determine that person's alcohol level and drug concentration by analysis of blood, breath or urine if there is probable cause to believe that the person has operated or attempted to operate an aircraft while under the influence of intoxicating liquor or drugs. The duty to submit to a chemical test includes the duty to complete either a blood, breath or urine test. Tests and procedures applicable in determining whether a person is under the influence are governed by section 205. [2009, c. 447, §3 (AMD).]

SECTION HISTORY

1993, c. 467, §4 (NEW). 2009, c. 447, §3 (AMD).



6 §205. Operating an aircraft under the influence or with an excessive alcohol level; tests and procedures

1. Blood or breath test. If the law enforcement officer has probable cause to believe a person operated or attempted to operate an aircraft while under the influence of intoxicating liquor or drugs, then the officer shall inform the person that a breath test will be administered, unless, in the determination of the officer, it is unreasonable for a breath test to be administered, in which case another chemical test must be administered. When a blood test is required, the test may be administered by a physician of the accused's choice, at the request of the accused and if reasonably available. The law enforcement officer may determine which type of breath test, as described in subsection 5, will be administered.

[ 1993, c. 467, §4 (NEW) .]

2. Prerequisites to tests. Before any test is given, the law enforcement officer shall inform the person to be tested that, if that person fails to comply with the duty to submit to and complete the required chemical test at the direction of the officer, that person commits a civil violation for which the person may be required to pay a civil forfeiture of up to $500. The officer shall also inform the person that the failure to comply with the duty to submit to chemical tests is admissible as evidence against that person at any trial for operating under the influence of intoxicating liquor or drugs.

No test results may be excluded as evidence in a proceeding before an administrative officer or court of this State as a result of the failure of the law enforcement officer to comply with these prerequisites. The only effects of the failure of the officer to comply with the prerequisites are as provided in subsection 7.

[ 1993, c. 467, §4 (NEW) .]

3. Results of test. Upon the request of the person who submits to a chemical test or tests at the request of a law enforcement officer, full information concerning the test or tests must be made available to that person or that person's attorney by the law enforcement officer.

[ 1993, c. 467, §4 (NEW) .]

4. Alcohol level. The following quantities of alcohol in the defendant's blood or breath have the following evidentiary effects.

A. If the defendant, at the time alleged, had an alcohol level of 0.02 grams or less of alcohol per 100 milliliters of blood or 210 liters of breath, it is prima facie evidence that the defendant was not under the influence of intoxicating liquor. [2009, c. 447, §4 (AMD).]

B. If the defendant, at the time alleged, had an alcohol level of more than 0.02 grams but less than 0.04 grams of alcohol per 100 milliliters of blood or 210 liters of breath, it is relevant evidence, but it is not to be given prima facie effect in indicating whether or not the defendant was under the influence of intoxicating liquor within the meaning of this section, but that fact may be considered with other competent evidence in determining whether or not the defendant was under the influence of intoxicating liquor. [2009, c. 447, §4 (AMD).]

C. For purposes of evidence in proceedings other than those arising under section 202, subsection 11, it is presumed that a person was under the influence of intoxicating liquor when that person has an alcohol level of 0.04 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath. [2009, c. 447, §4 (AMD).]

D. [2009, c. 447, §4 (RP).]

[ 2009, c. 447, §4 (AMD) .]

5. Administration of tests. Persons conducting analyses of blood, breath or urine for the purpose of determining the alcohol level or drug concentration must be certified for this purpose by the Department of Health and Human Services under certification standards set by that department.

Only a duly licensed physician, registered physician's assistant, registered nurse or a person certified by the Department of Health and Human Services under certification standards set by that department, acting at the request of a law enforcement officer, may draw a specimen of blood to determine the alcohol level or drug concentration of a person who is complying with the duty to submit to a chemical test. This limitation does not apply to the taking of breath specimens. When a person draws a specimen of blood at the request of a law enforcement officer, that person may issue a certificate that states that the person is in fact a duly licensed or certified person as required by this subsection and that the person followed the proper procedure for drawing a specimen of blood to determine the alcohol level or drug concentration. That certificate, when duly signed and sworn to by the person, is admissible as evidence in any court of the State. It is prima facie evidence that the person was duly licensed or certified and that the person followed the proper procedure for drawing a specimen for chemical testing, unless, with 10 days' written notice to the prosecution, the defendant requests that the person testify as to licensure or certification, or the procedure for drawing the specimen of blood.

A law enforcement officer may take a sample specimen of the breath or urine of any person whom the officer has probable cause to believe operated or attempted to operate an aircraft while under the influence of intoxicating liquor or drugs and who is complying with the duty to submit to and complete a chemical test. The sample specimen must be submitted to the Department of Health and Human Services or a person certified by the Department of Health and Human Services for the purpose of conducting chemical tests of the sample specimen to determine the alcohol level or drug concentration of that sample.

Only equipment approved by the Department of Health and Human Services may be used by a law enforcement officer to take a sample specimen of the defendant's breath or urine for submission to the Department of Health and Human Services or a person certified by the Department of Health and Human Services for the purpose of conducting tests of the sample specimen to determine the alcohol level or drug concentration of that sample. Approved equipment must have a stamp of approval affixed by the Department of Health and Human Services. Evidence that the equipment was in a sealed carton bearing the stamp of approval must be accepted in court as prima facie evidence that the equipment was approved by the Department of Health and Human Services for use by the law enforcement officer to take the sample specimen of the defendant's breath or urine.

As an alternative to the method of breath testing described in this subsection, a law enforcement officer may test the breath of any person whom the officer has probable cause to believe operated or attempted to operate an aircraft while under the influence of intoxicating liquor or drugs, by use of a self-contained, breath-alcohol testing apparatus to determine the person's alcohol level, as long as the testing apparatus is reasonably available. The procedures for the operation and testing of self-contained, breath-alcohol testing apparatuses must be as provided by rule adopted by the Department of Health and Human Services. The result of any such test must be accepted as prima facie evidence of the alcohol level of a person in any court.

Approved self-contained, breath-alcohol testing apparatuses must have a stamp of approval affixed by the Department of Health and Human Services after periodic testing. That stamp of approval is valid for a limited period of no more than one year. Testimony or other evidence that the equipment was bearing the stamp of approval must be accepted in court as prima facie evidence that the equipment was approved by the Department of Health and Human Services for use by the law enforcement officer to collect and analyze a sample specimen of the defendant's breath.

Failure to comply with any provision of this subsection or with any rule adopted under this subsection does not, by itself, result in the exclusion of evidence of alcohol level or drug concentration, unless the evidence is determined to be not sufficiently reliable.

Testimony or other evidence that any materials used in operating or checking the operation of the equipment were bearing a statement of the manufacturer or of the Department of Health and Human Services must be accepted in court as prima facie evidence that the materials were of a composition and quality as stated.

A person certified by the Maine Criminal Justice Academy, under certification standards set by the academy, as qualified to operate approved self-contained, breath-alcohol testing apparatuses may operate those apparatuses to collect and analyze a sample specimen of a defendant's breath.

[ 2009, c. 447, §4 (AMD) .]

6. Liability. No physician, physician's assistant, registered nurse, person certified by the Department of Health and Human Services or hospital or other health care provider in the exercise of due care is liable in damages or otherwise for any act done or omitted in performing the act of collecting or withdrawing specimens of blood at the request of a law enforcement officer pursuant to this section.

[ 1993, c. 467, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

7. Evidence. The drug concentration in the defendant's blood or the defendant's alcohol level at the time alleged, as shown by the chemical analysis of the defendant's blood, breath or urine or by results of a self-contained, breath-alcohol testing apparatus authorized by subsection 5 is admissible in evidence.

When a person, certified under subsection 5, conducts a chemical analysis of blood or breath to determine alcohol level, the person may issue a certificate stating the results of the analysis. That certificate, when duly signed and sworn to by the certified person, is admissible in evidence in any court of the State. It is prima facie evidence that the person taking a specimen of blood or urine was a person authorized by subsection 5; that the equipment, chemicals and other materials used in the taking of the blood or urine specimen or a breath sample were of a quality appropriate for the purpose of producing reliable test results; that any equipment, chemicals or materials required by subsection 5 to be approved by the Department of Health and Human Services were in fact approved; that the sample tested by the person certified under subsection 5 was in fact the same sample taken from the defendant; and that the drug concentration in the defendant's blood or the defendant's alcohol level was, at the time the blood or breath sample was taken, as stated in the certificate, unless with 10 days' written notice to the prosecution, the defendant requests that a qualified witness testify as to any of the matters as to which the certificate constitutes prima facie evidence. The notice must specify those matters concerning which the defendant requests testimony.

A person certified under subsection 5 as qualified to operate a self-contained, breath-alcohol testing apparatus to determine the alcohol level may issue a certificate stating the results of the analysis. That certificate, when duly signed and sworn to by the certified person, is admissible in evidence in any court of the State. It is prima facie evidence that the defendant's alcohol level was, at the time the breath sample was taken, as stated in the certificate, unless, with 10 days' written notice to the prosecution, the defendant requests that the operator or other qualified witness testify as to the results of the analysis.

Transfer of sample specimens to and from a laboratory for purposes of analysis is by certified or registered mail and, when so made, is deemed to comply with all requirements regarding the continuity of custody of physical evidence.

The failure of a person to comply with the duty to submit to and complete a chemical test under section 204 is admissible in evidence on the issue of whether that person was under the influence of intoxicating liquor or drugs. If the law enforcement officer having probable cause to believe that the person operated or attempted to operate an aircraft while under the influence of intoxicating liquor or drugs fails to give either of the warnings required under subsection 2, the failure of the person to comply with the duty to submit to a chemical test is not admissible, except when a test was required pursuant to subsection 11. If a failure to submit to and complete a chemical test is not admitted into evidence, the court may inform the jury of the fact that no test result is available.

If a test result is not available for a reason other than failing to comply with the duty to submit to and complete a chemical test, the unavailability and the reason are admissible in evidence.

[ 2009, c. 447, §4 (AMD) .]

8. Statements by accused. Any statement by a defendant that the defendant was the operator of an aircraft that the defendant is accused of operating in violation of section 202, subsection 11 is admissible if it was made voluntarily and is otherwise admissible under the United States Constitution or the Constitution of Maine. The statement may constitute sufficient proof by itself, without further proof of corpus delicti, that the aircraft was operated and was operated by the defendant.

[ 1993, c. 467, §4 (NEW) .]

9. Payment for tests. Persons authorized to take specimens of blood at the direction of a law enforcement officer and persons authorized to perform chemical tests of specimens of blood or breath must be paid from the Highway Fund.

[ 1993, c. 467, §4 (NEW) .]

10. Accidents and officer's duties. The law enforcement officer has the following duties.

A. After a person has been charged with operating or attempting to operate an aircraft while under the influence of intoxicating liquor or drugs or with an excessive alcohol level, the investigating or arresting officer shall investigate to determine whether the charged person has any previous convictions of a violation of section 202, subsection 11 or adjudications for failure to comply with the duty to submit to and complete a chemical test under section 204. As part of that investigation, the officer shall review the records maintained by the courts, the department, the State Bureau of Identification or the Secretary of State, including telecommunications of records maintained by the Secretary of State. [2009, c. 447, §4 (AMD).]

B. A law enforcement officer may arrest, without a warrant, any person whom the officer has probable cause to believe operated or attempted to operate an aircraft while under the influence of intoxicating liquor or drugs if the arrest occurs within a period following the offense reasonably likely to result in the obtaining of probative evidence of an alcohol level or drug concentration. [2009, c. 447, §4 (AMD).]

C. A law enforcement officer shall report the results of a chemical test administered, or the refusal of a person to submit to a chemical test, pursuant to this section to the Federal Aviation Administration. [1993, c. 467, §4 (NEW).]

[ 2009, c. 447, §4 (AMD) .]

11. Fatalities. Notwithstanding any other provision of this section, an operator of an aircraft who is involved in an aircraft accident that results in the death of a person must submit to and complete a chemical test to determine that person's alcohol level or drug concentration by analysis of blood, breath or urine. A law enforcement officer may determine which type of test will be administered. The result of a test taken pursuant to this subsection is not admissible at trial unless the court is satisfied that probable cause exists, independent of the test result, to believe that the operator was under the influence of intoxicating liquor or drugs or had an excessive alcohol level.

[ 2009, c. 447, §4 (AMD) .]

SECTION HISTORY

1993, c. 467, §4 (NEW). 2003, c. 689, §B6 (REV). 2009, c. 447, §4 (AMD).






Chapter 13: AIRPORT ZONING

6 §241. Regulations

Every political subdivision may adopt, administer and enforce, under the police power and in the manner and upon the conditions prescribed, airport zoning regulations, which regulations shall divide the area surrounding any airport within the jurisdiction of said political subdivision into zones and within such zones specify the land uses permitted and regulate and restrict the height to which structures and trees may be erected or allowed to grow. In adopting or revising any such zoning regulations, the political subdivision shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain, the height of existing structures and trees above the level of the airport, the possibility of lowering or removing existing obstructions and the views of the agency of the Federal Government charged with the fostering of civil aeronautics, as to the aerial approaches necessary to safe flying operations at the airport.

In the event that a political subdivision has adopted, or hereafter adopts, a general zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations adopted for the same area or portion thereof under this chapter may be incorporated in and made a part of such general zoning regulations, and be administered and enforced in connection therewith, but such general zoning regulations shall not limit the effectiveness or scope of the regulations adopted under this chapter.

Any 2 or more political subdivisions may agree, by ordinance duly adopted, to create a joint board and delegate to said board the powers to promulgate, administer and enforce airport zoning regulations to protect the aerial approaches of any airport located within the corporate limits of any one or more of said political subdivisions. Such joint boards shall have as members 2 representatives appointed by the chief executive officers of each political subdivision participating in the creation of said board and a chairman elected by a majority of the members so appointed.

The jurisdiction of each political subdivision is extended to promulgation, administration and enforcement of airport zoning regulations to protect the approaches of any airport which is owned by said political subdivision but located outside the corporate limits of said political subdivision. In case of conflict with any airport zoning or other regulations promulgated by any other political subdivision, the regulations adopted pursuant to this section shall prevail.

All airport zoning regulations adopted under this chapter shall be reasonable and none shall require the removal, lowering or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in section 242, subsection 1.



6 §242. Permits and variances

1. Permits. Where advisable to facilitate the enforcement of zoning regulations adopted pursuant to this chapter, a system may be established by any political subdivision for the granting of permits to establish or construct new structures and other uses and to replace existing structures and other uses or make substantial changes therein or substantial repairs thereof. In any event, before any nonconforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher or replanted, a permit must be secured from the administrative agency authorized to administer and enforce the regulations, authorizing such replacement, change or repair. No such permit shall be granted that would allow the structure or tree in question to be made higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted. Whenever the administrative agency determines that a nonconforming structure or tree has been abandoned or more than 80% torn down, destroyed, deteriorated or decayed:

A. No permit shall be granted that would allow said structure or tree to exceed the applicable height limit or otherwise deviate from the zoning regulations; and

B. Whether application is made for a permit under this subsection or not, the said agency may by appropriate action compel the owner of the nonconforming structure or tree, at its own expense, to lower, remove, reconstruct or equip such object as may be necessary to conform to the regulations or, if the owner of the nonconforming structure or tree shall neglect or refuse to comply with such order for 10 days after notice, the said agency may proceed to have the object so lowered, removed, reconstructed or equipped and assess the cost and expense upon the object or the land whereon it is or was located. Unless such an assessment is paid within 90 days from the service of notice on the agent or owner of such object or land, the sum shall bear interest at the rate of 10% per year until paid, and shall be collected in the same manner as are general taxes. Except as indicated, all applications for permits for replacement, change or repair of nonconforming uses shall be granted.

2. Variances. Any person desiring to erect any structures, or increase the height of any structure, or permit the growth of any tree, or otherwise use his property, in violation of airport zoning regulations adopted under this chapter may apply to the board of appeals, as provided in section 243, subsection 3, for a variance from the zoning regulations in question. Such variances shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but do substantial justice and be in accordance with the spirit of the regulations and of this chapter.

3. Obstruction marking and lighting. In granting any permit or variance under this section, the administrative agency or board of appeals may, if it deems such action advisable to effectuate the purposes of this chapter and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the political subdivision, at its own expense, to install, operate and maintain suitable obstruction markers and obstruction lights thereon.



6 §243. Procedure

1. Adoption of zoning regulations. No airport zoning regulations shall be adopted, amended or changed under this chapter, except by action of the legislative body of the political subdivision in question, or the joint board provided for in section 241, after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. At least 15 days' notice of the hearing shall be published in a newspaper of general circulation, in the political subdivision or subdivisions in which the airport is located.

[ 1987, c. 667, §4 (AMD) .]

2. Administration of zoning regulations; administrative agency. The legislative body of any political subdivision adopting airport zoning regulations under this chapter may delegate the duty of administering and enforcing such regulations to any administrative agency under its jurisdiction, or may create a new administrative agency to perform such duty, but such administrative agency shall not be or include any member of the board of appeals. The duties of such administrative agency shall include that of hearing and deciding all permits under section 242, subsection 1, but such agency shall not have or exercise any of the powers delegated to the board of appeals.

3. Administration of airport zoning regulations; board of appeals. Airport zoning regulations adopted under this chapter shall provide for a board of appeals to have and exercise the following powers:

A. To hear and decide appeals from any order, requirement, decision or determination made by the administrative agency in the enforcement of this chapter or of any ordinance adopted pursuant thereto;

B. To hear and decide special exceptions to the terms of the ordinance upon which such board may be required to pass under such ordinance;

C. To hear and decide specific variances under section 242, subsection 2. Where a zoning board of appeals or adjustment already exists, it shall be appointed as the board of appeals. Otherwise, the board of appeals shall consist of 5 members, each to be appointed for a term of 3 years and to be removable for cause by the appointing authority upon written charges and after public hearing. In the first instance one member shall be appointed for a term of 3 years, 2 for a term of 2 years and 2 for a term of one year. Thereafter each member appointed shall serve for a term of 3 years or until his successor is duly appointed and qualified.

An appeal shall stay all proceedings in furtherance of the action appealed from, unless the agency from which the appeal is taken certifies to the board, after the notice of appeal has been filed with it, that by reason of the facts stated in the certificate a stay would, in its opinion, cause imminent peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board or by a court of record on application and on notice to the agency from which the appeal is taken and on due cause shown.

The board shall fix a reasonable time for the hearing of the appeal, give public notice and due notice to the parties in interest and decide the same within a reasonable time. At the hearing any party may appear in person or by agent or by attorney.

The board may, in conformity with this chapter, reverse or affirm, wholly or partly, or modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the administrative agency from which the appeal is taken.

The board shall adopt rules in accordance with any ordinance adopted under this chapter. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examination and other official actions, all of which shall immediately be filed in the office of the board and shall be a public record.

Appeals to the board may be taken by any person aggrieved, or by any officer, department, board or bureau of the political subdivision affected by any decision of the adminstrative agency. An appeal must be taken within a reasonable time, as provided by the rules of the board, by filing with the agency from which the appeal is taken and with the board a notice of appeal specifying the grounds thereof. The agency from which the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.

The concurring vote of a majority of the members of the board shall be sufficient to reverse any order, requirement, decision or determination of the administrative agency, or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance, or to effect any variation in such ordinance.

SECTION HISTORY

1987, c. 667, §4 (AMD).



6 §244. Appeals

Any person aggrieved by any decision of the board of appeals, or any taxpayer, or any officer, department, board or bureau of the political subdivision may appeal to the Superior Court in the manner provided for appeal on estimate of damages for town ways in Title 23, section 3005.

Costs shall not be allowed against the board of appeals unless it appears to the court that it acted with gross negligence, in bad faith or with malice in making the decision appealed from.



6 §245. Enforcement and remedies

Each violation of this chapter or of any regulation, order or ruling promulgated or made pursuant to this chapter is a Class E crime, and each day a violation continues to exist shall constitute a separate offense. In addition, the political subdivision within which the property is located may institute in any court of competent jurisdiction an action to prevent, restrain, correct or abate any violation of this chapter or of airport zoning regulations adopted under this chapter or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the plaintiff such relief, by way of injunction, which may be mandatory or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to effectuate the purposes of this chapter and of the regulations adopted, and orders and rulings made pursuant thereto. [1977, c. 696, §52 (AMD).]

SECTION HISTORY

1977, c. 696, §52 (AMD).



6 §246. Acquisition of air rights

In any case in which:

1. Nonconforming use. It is desired to remove, lower or otherwise terminate a nonconforming use; or

2. Approach protection. The approach protection necessary cannot, because of constitutional limitations, be provided by airport zoning regulations under this chapter; or

3. Acquisition of property rights. It appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by airport zoning regulations; the political subdivision within which the property or nonconforming use is located, or the political subdivision owning the airport or served by it, may acquire by purchase, grant or condemnation in the manner provided by the law under which political subdivisions are authorized to acquire real property for public purposes, such an air right, easement or other estate or interest in the property or nonconforming use in question as may be necessary to effectuate the purpose of this chapter.






Chapter 15: MISSILES AND ROCKETS

6 §271. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §13 (AMD). 1971, c. 404, §§29-32 (AMD). 2011, c. 610, Pt. A, §6 (RP).



6 §272. Approval of ramp (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §14 (AMD). 1971, c. 404, §33 (RP).



6 §273. Approval to fire (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §14 (AMD). 1995, c. 504, §B10 (AMD). 2011, c. 610, Pt. A, §6 (RP).



6 §274. Form of application (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §14 (AMD). 1971, c. 404, §34 (AMD). 1995, c. 504, §B10 (AMD). 2011, c. 610, Pt. A, §6 (RP).



6 §275. Protection of public (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §14 (AMD). 1995, c. 504, §B10 (AMD). 2011, c. 610, Pt. A, §6 (RP).



6 §276. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §4 (AMD). 2011, c. 610, Pt. A, §6 (RP).



6 §277. Toys or amusement devices (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 404, §35 (AMD). 2011, c. 610, Pt. A, §6 (RP).



6 §278. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §15 (AMD). 1995, c. 504, §B10 (AMD). 2011, c. 610, Pt. A, §6 (RP).



6 §279. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §53 (RPR). 2011, c. 610, Pt. A, §6 (RP).






Chapter 17: SPECIAL PROVISIONS

6 §301. Civil Air Patrol

The Civil Air Patrol shall expend funds made available to it pursuant to Title 37-B, section 3, subsection 1, paragraph D, subparagraph (13) as in its best judgment would most effectively carry out its purpose and objectives. [1999, c. 401, Pt. K, §1 (AMD).]

SECTION HISTORY

1977, c. 678, §48 (NEW). 1999, c. 401, §K1 (AMD).



6 §302. Maine Aeronautical Advisory Board

1. Board established.

A. The Maine Aeronautical Advisory Board, established by Title 5, section 12004-I, subsection 81, and in this section called "the board," shall be a board within the Department of Transportation. [1989, c. 503, §35 (AMD).]

[ 1989, c. 503, §35 (AMD) .]

2. Membership.

A. The membership of the board consists of at least 7 members: one person from an airport association in the State appointed by the association's board of directors; one person from a pilot's association in the State appointed by the association's board of directors; and the remaining members appointed by the Commissioner of Transportation. All members serve a term of office of 2 years. Vacancies in membership must be filled in the same manner as the original appointment. The commissioner serves as secretary of the board. [2009, c. 485, §1 (AMD).]

[ 2009, c. 485, §1 (AMD) .]

3. Meetings.

A. The board shall annually elect a chair from among its members, and the chair serves a term of one year. The board shall meet at the call of the chair, or at the call of at least 3 members of the board, and there must be at least one meeting held a year. [1999, c. 131, §19 (AMD).]

B. Members shall be compensated as provided in Title 5. [1983, c. 812, §41 (AMD).]

[ 1999, c. 131, §19 (AMD) .]

4. Duties.

A. The board shall advise the department on matters relating to aeronautics and recommendations for change to the aeronautical laws and comments upon the present and future needs of that service. [1999, c. 152, Pt. I, §1 (AMD).]

[ 1999, c. 152, Pt. I, §1 (AMD) .]

5. Staff support.

A. The department shall supply reasonable staff support requested by the board. [1977, c. 678, §48 (NEW).]

[ 1977, c. 678, §48 (NEW) .]

6. Transition.

A. Of the initial members appointed to the board, 3 shall serve for a term of one year and 2 shall serve for a term of 2 years. After expiration of the initial term of any member of the board, any appointment to the membership shall be for a term of 2 years. [1977, c. 678, §48 (NEW).]

[ 1977, c. 678, §48 (NEW) .]

SECTION HISTORY

1977, c. 678, §48 (NEW). 1979, c. 80, §6 (AMD). 1983, c. 812, §§40,41 (AMD). 1989, c. 503, §B35 (AMD). 1995, c. 504, §B10 (AMD). 1999, c. 131, §§18,19 (AMD). 1999, c. 152, §I1 (AMD). 2009, c. 485, §1 (AMD).



6 §303. Air search procedures

1. Agreements. The Chief of the State Police may establish agreements with public or private agencies or organizations to assist in air search operations.

[ 1995, c. 555, §1 (AMD) .]

2. Situations covered. The Chief of the State Police shall establish and maintain a state air search and rescue plan for the immediate handling of the following emergency situations arising from aeronautical activities:

A. Locating aircraft believed lost and down within the State; and [1981, c. 41, (NEW).]

B. Locating persons who are believed lost and down in the State as a result of accidents involving aircraft overflying the State or parachute jumps. [1981, c. 41, (NEW).]

For purposes of this section, the phrases "within the State" and "in the State" include the coastal waters of the State as defined in Title 12, section 6001.

[ 1995, c. 555, §1 (AMD) .]

3. Plan of action. The state air search and rescue plan must provide a plan of action for search and rescue that will mobilize all state and federal agencies that can contribute in those emergencies and inform all state and federal agencies that request to be informed of any air search operation, in accordance with agreements reached in advance. The plan may include utilization of the Maine Wing Civil Air Patrol to coordinate and control specific air search operations. The plan must provide that its first objective is saving human life and rendering prompt aid to survivors.

[ 1995, c. 555, §1 (AMD) .]

4. Authority. The Chief of the State Police is responsible for the execution and overall coordination of air search and rescue efforts initiated in support of the air search and rescue plan by the Maine Wing Civil Air Patrol and those state and federal agencies that are designated in the plan to play a role in emergencies.

A. [1995, c. 504, Pt. B, §6 (RP).]

A-1. The Chief of the State Police may delegate authority for overall coordination of air search and rescue efforts to a commissioned officer within the Bureau of State Police. [1995, c. 555, §1 (NEW).]

B. [1995, c. 555, §1 (RP).]

C. [1995, c. 555, §1 (RP).]

[ 1995, c. 555, §1 (AMD) .]

SECTION HISTORY

1977, c. 678, §48 (NEW). 1981, c. 41, (RPR). 1985, c. 610, (AMD). 1989, c. 489, §§1,2 (AMD). 1995, c. 504, §B6 (AMD). 1995, c. 555, §1 (AMD).









TITLE 7: AGRICULTURE AND ANIMALS

Part 1: ADMINISTRATION

Chapter 1: DEPARTMENT OF AGRICULTURE, CONSERVATION AND FORESTRY

7 §1. Department of Agriculture, Conservation and Forestry

The Department of Agriculture, Conservation and Forestry, is established and is maintained for the improvement of agriculture and the advancement of the interests of husbandry. The Department of Agriculture, Conservation and Forestry is referred to in this Title as the "department" and consists of the Commissioner of Agriculture, Conservation and Forestry, in this Title called the "commissioner," and the following: the Board of Pesticide Control, the Maine Milk Commission, the Maine Potato Board, the Seed Potato Board, the Harness Racing Commission and the Board of Veterinary Medicine. The commissioner is appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over agriculture matters and to confirmation by the Legislature, and holds office during the pleasure of the Governor. The commissioner is entitled to receive actual expenses incurred in the performance of the commissioner's official duties. The commissioner may employ such clerical labor as may be required, subject to the Civil Service Law, and may expend such sums for postage, telephone, telegraph and other general office expenses as may be necessary in the performance of the commissioner's duties, the same to be paid out of any money appropriated by the Legislature for such purpose. [2009, c. 369, Pt. A, §20 (AMD); 2011, c. 657, Pt. W, §§5, 6 (REV).]

SECTION HISTORY

1965, c. 253, §§1-3 (AMD). 1965, c. 421, §§3,4 (AMD). 1967, c. 476, §13 (AMD). 1969, c. 504, §15 (AMD). 1971, c. 490, §§1,3 (AMD). 1971, c. 594, §1 (AMD). 1973, c. 95, §1 (AMD). 1973, c. 537, §5 (AMD). 1973, c. 788, §29 (AMD). 1975, c. 444, §1 (AMD). 1975, c. 477, §1 (AMD). 1975, c. 771, §96 (RPR). 1979, c. 731, §§2,3 (AMD). 1983, c. 308, §§1,14 (AMD). 1985, c. 785, §B42 (AMD). 1987, c. 435, §2 (AMD). 1991, c. 837, §A12 (AMD). 1995, c. 502, §C3 (AMD). 1995, c. 693, §3 (AMD). 2009, c. 369, Pt. A, §20 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV).



7 §1-A. Legislative intent

The Legislature finds agriculture to be a major industry in the State, contributing substantially to the state's overall economy, essential to the maintenance and strengthening of rural life and values and necessary to the preservation of the health, safety and welfare of all of the people of this State. [1979, c. 731, §4 (NEW).]

The survival of the family farm is of special concern to the people of the State, and the ability of the family farm to prosper, while producing an abundance of high quality food and fiber, deserves a place of high priority in the determination of public policy. For this purpose there is established the Department of Agriculture, Conservation and Forestry. [1979, c. 731, §4 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1979, c. 731, §4 (NEW). 2011, c. 657, Pt. W, §5 (REV).



7 §1-B. Preservation of rural life and values; joint responsibility

The Legislature finds there has been a dramatic increase of interest in rural living and small and part-time farming; that a high proportion of the population in rural areas is poor, elderly and underemployed; agriculture is significant to the State's economy and that a prospering, stable rural community contributes to the rural quality of life, the preservation of productive farm, farmlands and open space. [RR 1991, c. 2, §21 (COR).]

The Legislature finds that programs that improve the employment opportunity, rural skills, food supply, health and nutrition of the rural people of Maine will improve the economy of Maine and improve the rural quality of life and the health of people and are therefore in the public interest. [RR 1991, c. 2, §21 (COR).]

The Legislature further finds the preservation of rural life and values in the State to be the joint responsibility of all public agencies, local, state and federal, whose policies and programs substantially impact the economy and general welfare of people who reside in rural Maine, such as the development and implementation of programs that assist in the maintenance of family farms, provide specialized opportunities for education and technical training and improve health and nutrition. The state agencies in addition to the department include, but are not limited to, the Department of Education, Department of Health and Human Services, Department of Labor and the Department of Agriculture, Conservation and Forestry. [RR 1991, c. 2, §21 (COR); 2003, c. 689, Pt. B, §6 (REV); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1983, c. 532, §1 (NEW). 1989, c. 700, §A29 (AMD). RR 1991, c. 2, §21 (COR). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. W, §5 (REV).



7 §2. -- duties

The commissioner is the chief executive charged with the enforcement of all statutes delegating responsibility to him or the department and shall be vigilant in discovering violations thereof and making complaint to the proper authorities. He shall by personal observation, investigation and correspondence acquaint himself with the methods and wants of practical husbandry, the means of fertilization and the adaptation of various products to the soils and climate of the State and with the progress of scientific and practical agriculture elsewhere, with a view to the more complete development of the natural resources of the State. He shall gather statistics of information concerning agriculture and publish the same annually. He shall assist the farmers of the State, in so far as is practicable, to secure farm help and to promote increased production of farm crops through the selection, the growing and the dissemination of superior strains of seeds. He shall make and preserve a full record of all rules and regulations promulgated under this Title, and all payments and expenses incurred hereunder, and all other transactions performed by him in the discharge of his duties. He shall collect the legal and usual fees payable to him by virtue of his office and shall pay them over forthwith to the Treasurer of State. [1979, c. 731, §5 (AMD).]

The commissioner shall be the chief administrative officer of the department. He shall have the following duties in addition to those specified in this section: [1971, c. 594, §2 (NEW).]

1. Budget. Prepare a budget for the department.

[ 1971, c. 594, §2 (NEW) .]

2. Personnel. Transfer personnel within the department to insure the efficient utilization of department personnel.

[ 1971, c. 594, §2 (NEW) .]

3. Purchases. Coordinate the purchase and use of all department equipment.

[ 1971, c. 594, §2 (NEW) .]

4. Review. Review the function and operation of the divisions to insure that overlapping functions and operations are eliminated.

[ 1971, c. 594, §2 (NEW) .]

5. Report. Report and make recommendations to the Governor and Legislature with respect to methods of stimulating and encouraging the growth and modernization of agricultural enterprises in this State. The report must be submitted to the Governor and the joint standing committee of the Legislature having jurisdiction over agriculture matters no later than December 1st of each even numbered year. For purposes of obtaining information, the Department of Agriculture, Conservation and Forestry may hold public hearings throughout the State, after giving public notice of the public hearings.

[ 1991, c. 837, Pt. A, §13 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

The commissioner does not have authority to exercise or interfere with the exercise of any discretionary statutory authority granted to the following, which authority is exclusively within the specific board, bureau, agency, commission, committee or other governmental unit: the Maine Milk Commission, the Seed Potato Board, the Harness Racing Commission, the Maine Potato Board, the Board of Veterinary Medicine and the Board of Pesticide Control. [1995, c. 693, §4 (AMD).]

In addition, the commissioner shall be concerned with the quality of life of Maine farmers and rural communities. The commissioner shall promote: farm financing and rural development proposals; conservation and preservation of agricultural lands; increased and improved production of beef, poultry, sheep, dairy beef and other livestock; expanded and improved production of potatoes, fruits and other vegetables and horticultural ventures; coordinated foreign and domestic marketing of Maine agricultural products; in conjunction with the university, crop development and integrated pest management; and conservation of nonrenewable energy resources and utilization of renewable energy resources in conjunction with the Governor's Energy Office. To accomplish these objectives, the commissioner is authorized for, or on behalf of, Maine's farmers and rural community: to engage in research and educational programs; to participate directly or indirectly in programs to encourage and enable individuals to enter agricultural or other rural enterprises; to institute litigation or upon request to represent farmers or other members of the rural community in litigation where the commissioner determines that such litigation may be beneficial to agricultural industry as a whole; and to exercise all other powers of an agency of State Government. The commissioner may study such issues and, consistent with statute, take such actions either individually, for, or on behalf of, the State's farmers or rural residents, or jointly with such other persons, agencies or organizations as the commissioner determines may benefit the State's farmers and rural communities. To further accomplish these objectives, the commissioner is authorized beginning July 1, 1991, on behalf of the State's rural community, to administer food assistance programs including the receipt, distribution and administration of federal and state funds, including block grants, for food assistance. [2011, c. 655, Pt. MM, §5 (AMD); 2011, c. 655, Pt. MM, §26 (AFF).]

The commissioner may prepare and distribute printed and audio-visual materials on matters within his statutory jurisdiction. There is established within the department a revolving fund to cover the printing and distribution costs of these materials. The commissioner shall fix the prices at which publications of the department may be sold or delivered. The department shall retain, without charge, an appropriate number of each publication for complimentary distribution. Income from the sale of publications that were charged to the revolving fund and any other moneys the commissioner may receive, from whatever source, consistent with the purposes of this section, shall be credited to the revolving fund to be used as a continuing carrying account to carry out the purposes of the revolving funds. [1983, c. 10, §1 (NEW).]

The commissioner shall review proposed laws and rules that affect agricultural activity for their impact on soil tillage and animal grazing practices and their impact on the storage and use of animal manures and chemical fertilizers. The commissioner shall analyze the qualitative and quantitative impacts of proposed laws and rules that affect agricultural activity and present the analysis in public testimony to the Legislature on the proposed laws and rules. [1989, c. 836, §1 (NEW).]

SECTION HISTORY

1971, c. 594, §2 (AMD). 1973, c. 95, §2 (AMD). 1973, c. 598, §1 (AMD). 1975, c. 444, §2 (AMD). 1975, c. 477, §2 (AMD). 1975, c. 584, (AMD). 1979, c. 731, §§5-7,19 (AMD). 1981, c. 372, (AMD). 1983, c. 10, §1 (AMD). 1983, c. 308, §§2,14 (AMD). 1989, c. 501, §DD18 (AMD). 1989, c. 701, §§1,6 (AMD). 1989, c. 836, §1 (AMD). 1989, c. 878, §B7 (AMD). 1991, c. 9, §I6 (AMD). 1991, c. 837, §A13 (AMD). 1995, c. 693, §4 (AMD). 2011, c. 655, Pt. MM, §5 (AMD). 2011, c. 655, Pt. MM, §26 (AFF). 2011, c. 657, Pt. W, §5 (REV).



7 §2-A. Hunters for the Hungry Program; acceptance of donations (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 667, §C1 (NEW). 2003, c. 414, §B11 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 614, §2 (RP).



7 §2-B. Rural Rehabilitation Operating Fund

The Rural Rehabilitation Operating Fund is established as a nonlapsing fund in the Department of Agriculture, Conservation and Forestry to be used for the administrative expenditures incurred in the operation of the Rural Rehabilitation Trust Fund and the issuance of scholarships and loans from that trust fund. The Rural Rehabilitation Operating Fund must receive all interest earned on the trust fund balance and any interest collected on outstanding loans receivable. Unexpended balances in the Rural Rehabilitation Operating Fund at the end of a fiscal year may not lapse, but are carried forward to the next fiscal year to be used for the same purpose. [1999, c. 401, Pt. H, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1999, c. 401, §H1 (NEW). 2011, c. 657, Pt. W, §5 (REV).



7 §3. Bureaus and divisions

The commissioner may establish and organize such bureaus and divisions in the department as he deems necessary and may incorporate the commissions, boards and committees of the department within these bureaus and divisions. The commissioner may issue such administrative orders as he deems necessary to carry out the functions of the department. [1979, c. 731, §8 (RPR).]

Directors are unclassified employees and are appointed by the commissioner. [2005, c. 337, §3 (NEW); 2005, c. 337, §4 (AFF).]

SECTION HISTORY

1967, c. 300, §1 (AMD). 1971, c. 594, §3 (RPR). 1973, c. 598, §2 (RPR). 1979, c. 731, §8 (RPR). 2005, c. 337, §3 (AMD). 2005, c. 337, §4 (AFF).



7 §4. Rules of construction

The word "person" as used in this Title shall be construed to import both the singular and the plural, as the case demands, and shall include corporations, companies, societies and associations. When construing and enforcing this Title, the act, omission or failure of any officer, agent or other person acting for or empowered by any corporation, company, society or association within the scope of his employment or office, shall in every case be deemed to be the act, omission or failure of such corporation, company, society or association as well as that of the person.



7 §5. Deputies

The commissioner may appoint and fix the compensation of those deputies that in the commissioner's judgment are required to assist and enable the commissioner to carry out all laws, the execution of which is entrusted to the commissioner. These deputies hold office during the pleasure of the commissioner. [1997, c. 643, Pt. NN, §3 (AMD).]

SECTION HISTORY

1975, c. 771, §97 (AMD). 1979, c. 731, §9 (AMD). 1995, c. 502, §C4 (AMD). 1997, c. 643, §NN3 (AMD).



7 §6. Farmers' institutes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 594, §4 (RP).



7 §7. Dairymen's conference (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 594, §4 (RP).



7 §8. Horticultural and dairy work

The commissioner shall aid and assist societies and associations organized and established for the advancement of pomology, horticulture and dairy work, and societies devoted to the interests of the pure breeding of stock of all kinds.



7 §9. Cooperative agreements

The commissioner may enter into agreements or cooperative arrangements with a state or federal agency or with any person, firm or corporation for the purpose of controlling diseases of plants and domestic animals, advertising and increasing the sale and consumption of Maine food products or disseminating information concerning the grade, quality or condition of same, and supplying inspection and grading services with respect to such food products. He may receive, administer and disburse any funds or contributions from such state or federal agency, person, firm or corporation, either independently or in conjunction with state funds allocated to said purpose. Funds so contributed shall not lapse at the end of any fiscal year but shall be carried forward to be used for the purpose originally intended. [1973, c. 44, (AMD).]

SECTION HISTORY

1973, c. 44, (AMD).



7 §10. Biennial report (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §98 (AMD). 1991, c. 837, §A14 (RP).



7 §11. Annual account of expenditures

The commissioner shall render on the first day of July of each year a detailed and itemized account of all expenses of his office, of all institutes held and of all moneys paid out for employees under the provisions hereof, all sums of money paid for prizes on exhibits and for all other purposes. For this purpose he shall keep necessary books in which an account of all moneys received and expended shall be entered, which books shall be open to public inspection.



7 §12. Rules and standards

The commissioner shall adopt, consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, rules for carrying out this Title and all other statutes delegating responsibility to him or the department. He may fix standards of purity, quality or strength when such standards are not specified or fixed by law, and shall publish them together with such other information concerning articles of commercial feeding stuff, commercial fertilizer, drug or food as he may deem to be of public benefit. [1983, c. 308, §§ 3, 14 (AMD).]

SECTION HISTORY

1973, c. 598, §3 (AMD). 1977, c. 694, §41 (AMD). 1983, c. 308, §§3,14 (AMD).



7 §12-A. Emergency rules

Notwithstanding Title 5, section 8054, subsection 3, an emergency rule adopted under any of the provisions of chapter 201, 301, 303, 305, 401, 403, 405-A, 409, 411 or 525 may be renewed when the commissioner determines that the circumstances creating the emergency continue to exist. Emergency rules may be renewed for successive 90-day periods under this section until the department has a reasonable opportunity to conduct rulemaking pursuant to Title 5, chapter 375. [1991, c. 785, §1 (NEW).]

SECTION HISTORY

1991, c. 785, §1 (NEW).



7 §13. Enforcement

The commissioner shall diligently enforce all provisions of this Title and all other statutes delegating responsibility to him or the department and shall be entitled to and shall receive the assistance of the Attorney General and of the several county attorneys. He may recover the penalties imposed for violations of this Title and Title 32, chapter 27 in a civil action brought in his own name, the venue to be as in other civil actions, and if he prevails in any such action, shall recover full costs, or he may prosecute for violations hereof by complaint or indictment, and such prosecution shall be commenced in the county in which the offense was committed. [1983, c. 308, §§ 4, 14 (AMD).]

For the purposes of chapter 103, subchapter X, notwithstanding the provisions of the District Court Civil Rules, Rule 80E, paragraph (b), the commissioner may obtain an administrative inspection warrant upon demonstrating the statutory or other authority pursuant to which he is authorized to conduct inspections, the premises to be inspected, the purpose of the inspection and that the inspection sought is reasonable and represents a minimal intrusion in furtherance of a legitimate governmental obligation of the department. This demonstration shall be deemed to be a demonstration of probable cause. [1981, c. 513, §1 (NEW).]

SECTION HISTORY

1973, c. 598, §4 (AMD). 1981, c. 513, §1 (AMD). 1983, c. 308, §§4,14 (AMD).



7 §14. Hearings on violations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 494, §5 (AMD). 1973, c. 598, §5 (AMD). 1977, c. 694, §42 (AMD). 1983, c. 308, §§5,14 (AMD). 2005, c. 512, §1 (RP).



7 §15. Jurisdiction; disposal of fines

The District Court and the Superior Court shall have concurrent jurisdiction of actions brought for the recovery of penalties imposed by this Title, Title 17, chapter 43 and Title 32, chapter 27, and of prosecutions for violations hereof. All fines received under this Title and Title 32, chapter 27 shall accrue to the Treasurer of State for deposit in the General Fund. [1973, c. 598, §61 (AMD).]

SECTION HISTORY

1973, c. 598, §6 (AMD).



7 §16. Penalties

Unless a specific penalty has otherwise been provided, a person, firm, partnership or corporation that violates a provision of this Title or a rule adopted pursuant to this Title commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged. [2001, c. 421, Pt. B, §2 (RPR); 2001, c. 421, Pt. C, §1 (AFF).]

SECTION HISTORY

1977, c. 696, §54 (RPR). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B2 (RPR).



7 §17. Investigation authorized

In addition to duties expressly authorized in this Title, the commissioner may, upon complaint or for other reasonable cause, investigate any farm operation, method or practice with respect to animal waste in order to determine whether such operation, method or practice may have an adverse effect upon waters of the State as defined in Title 38, section 361-A, subsection 7. [2005, c. 382, Pt. B, §1 (AMD).]

When in the opinion of the commissioner such adverse effects are evident, he shall bring such fact to the attention of the appropriate individuals and agencies empowered to restrain such practices and equipped to provide assistance which may bring about necessary improvements in the operation, method or practice cited. The cost of such investigation shall be borne by the State. [1973, c. 541, (NEW).]

SECTION HISTORY

1973, c. 541, (NEW). 2005, c. 382, §B1 (AMD).



7 §18. Connectors (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 869, §C1 (NEW). 1989, c. 876, §B2 (NEW). 1991, c. 415, §1 (RPR). 1991, c. 833, §§1,2 (AMD). 1993, c. 341, §§1,2 (AMD). 1993, c. 341, §8 (AFF). 1993, c. 743, §§1,2 (AMD). 1995, c. 480, §1 (RP).



7 §18-A. Connectors (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 341, §3 (NEW). 1993, c. 743, §3 (AMD). 1995, c. 480, §2 (RP).



7 §18-B. Ring holding devices

A person may not sell or offer for sale products in containers connected by a separate holding device constructed of plastic rings with at least one hole larger than 1 3/4 inches in diameter, unless the device decomposes by photodegradation, chemical degradation or biodegradation within a reasonable period of time upon exposure to the elements, in accordance with regulations adopted by the United States Environmental Protection Agency, effective September 1, 1994 and codified at 40 Code of Federal Regulations, Part 238. [1995, c. 480, §3 (NEW).]

SECTION HISTORY

1995, c. 480, §3 (NEW).



7 §19. Holding of real estate

The commissioner may accept, hold, administer, retain and dispose of interests in real estate in order to further the purposes of this Title. [2001, c. 548, §3 (AMD).]

SECTION HISTORY

1991, c. 415, §2 (NEW). 2001, c. 548, §3 (AMD).



7 §20. Confidential information

1. Types of information. Information provided to the department voluntarily or to fulfill reporting requirements is designated as confidential for the purposes of Title 1, section 402, subsection 3, paragraph A if:

A. The person to whom the information belongs or pertains has requested that it be designated as confidential; and [1999, c. 140, §1 (NEW).]

B. The department has determined that failure to designate the information as confidential would provide competitors an opportunity to obtain business or competitive advantage over the person to whom the information belongs or pertains or would result in loss or other significant detriment to that person. [1999, c. 140, §1 (NEW).]

Summary reports of information designated as confidential may be published using aggregate data that does not reveal the activities of an individual person or firm.

[ 1999, c. 140, §1 (NEW) .]

SECTION HISTORY

1999, c. 140, §1 (NEW).






Chapter 2: INTEREST IN AGRICULTURAL LAND

7 §31. Title

This chapter shall be known and may be cited as the "Agricultural Land Interest Act." [1983, c. 396, §1 (NEW).]

SECTION HISTORY

1983, c. 396, §1 (NEW).



7 §32. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 396, §1 (NEW).]

1. AFIDA. "AFIDA" means the Agricultural Foreign Investment Disclosure Act of 1978, United States Code, Title 7, Section 3501, et seq.

[ 1983, c. 396, §1 (NEW) .]

2. Agricultural land. "Agricultural land" means any land in Maine which is used or capable of use without substantial modification for production of agriculturally related products including, but not limited to, crops, livestock, poultry, dairy products and sod.

[ 1983, c. 396, §1 (NEW) .]

3. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or his authorized agents.

[ 1983, c. 396, §1 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

4. Family farm corporation. "Family farm corporation" means a corporation founded for the purpose of farming and the ownership of agricultural land; the majority of the voting stock must be held by, and a majority of the shareholders must be, persons or the spouses of persons related to each other within the 3rd degree of kindred and at least one of the related persons must reside on or actively operate the farm; and none of the shareholders may be a corporation. A family corporation does not cease to qualify as such by reason of any bequest of voting stock.

[ 1983, c. 396, §1 (NEW) .]

5. Farm partnership. "Farm partnership" means an association of 2 or more individuals formed for the purpose of farming.

[ 1983, c. 396, §1 (NEW) .]

6. Interest in land. "Interest in land" means all forms of direct or indirect ownership of land, except:

A. Contingent future interests; [1983, c. 396, §1 (NEW).]

B. Noncontingent future interests which do not become possessory upon the termination of the present possessory estate; and [1983, c. 396, §1 (NEW).]

C. Surface or subsurface easements and rights-of-way used for a purpose unrelated to agricultural production. [1983, c. 396, §1 (NEW).]

[ 1983, c. 396, §1 (NEW) .]

SECTION HISTORY

1983, c. 396, §1 (NEW). 2011, c. 657, Pt. W, §6 (REV).



7 §33. Report required

1. Conditions requiring report. Any corporation or partnership which, on its own behalf or acting as a fiduciary or trustee on behalf of another, holds, acquires or transfers any interest in agricultural land shall submit an annual report to the commissioner not later than 90 days after January 1st or the date of that acquisition or transfer, whichever is earlier.

[ 1983, c. 396, §1 (NEW) .]

2. Contents of report. The report shall be in such form as the commissioner may require and shall contain:

A. The legal name and address of the corporation or partnership filing and type of legal entity; [1983, c. 396, §1 (NEW).]

B. The nature of the interest in agricultural land which that corporation or partnership has acquired or transferred and the date of that activity; [1983, c. 396, §1 (NEW).]

C. The legal description and acreage of the agricultural land; [1983, c. 396, §1 (NEW).]

D. The use of the agricultural land at the date of acquisition or transfer and the use to which the land shall be put by the person acquiring it; [1983, c. 396, §1 (NEW).]

E. The appraised value of the agricultural land and the consideration given; [1983, c. 396, §1 (NEW).]

F. The name, address and type of legal entity of the person from whom acquired or to whom transferred; and [1983, c. 396, §1 (NEW).]

G. Such other information as the commissioner may require by regulation adopted in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375. [1983, c. 396, §1 (NEW).]

[ 1983, c. 396, §1 (NEW) .]

3. AFIDA report. A corporation or partnership may fulfill the reporting requirement of this section by submitting a copy of its federal AFIDA report.

[ 1983, c. 396, §1 (NEW) .]

SECTION HISTORY

1983, c. 396, §1 (NEW).



7 §34. Exemptions

1. Family farm corporation or partnership. A family farm corporation or farm partnership as defined in section 32 shall not be required to comply with the reporting requirements in section 33.

[ 1983, c. 396, §1 (NEW) .]

2. Ten-acre exemption. A corporation or partnership owning less than 10 acres of land, which is the subject of a single acquisition or transfer, is not required to comply with the reporting requirements in section 33.

[ 1983, c. 396, §1 (NEW) .]

SECTION HISTORY

1983, c. 396, §1 (NEW).



7 §35. Regulations

The commissioner may prescribe regulations in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, for carrying out the purposes of this chapter. [1983, c. 396, §1 (NEW).]

SECTION HISTORY

1983, c. 396, §1 (NEW).



7 §36. Penalties

1. Violation. Any corporation or partnership subject to this chapter which violates this law or the regulations adopted thereunder or which submits a report which contains information that is false or misleading shall be subject to a civil penalty, payable to the State, of not more than $50 for each day of the violation.

[ 1983, c. 396, §1 (NEW) .]

2. Warning. A corporation or partnership subject to this chapter which does not comply with the law in a timely fashion shall first receive a written warning from the Department of Agriculture, Conservation and Forestry which will require presentation of the information within 30 days. After the 30-day notice period is expired, penalties described in subsection 1 shall be imposed.

[ 1983, c. 396, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1983, c. 396, §1 (NEW). 2011, c. 657, Pt. W, §5 (REV).






Chapter 2-A: AGRICULTURAL LAND AND ADJACENT DEVELOPMENT

7 §41. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).



7 §42. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).



7 §43. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).



7 §44. Proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1987, c. 861, §§9,10 (AMD). 1989, c. 478, §4 (RP).



7 §45. Disclosure required (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).



7 §46. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).



7 §47. Variance (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).



7 §48. Enforcement and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).



7 §49. Other laws not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).






Chapter 2-B: REGISTRATION OF FARMLAND

7 §51. Purpose

The Legislature finds that the public health, safety and welfare is threatened when land immediately adjacent to farmland is developed for human habitation. This development and the uses incident to it are inconsistent with various activities commonly engaged in on farmland, such as the application of agricultural chemicals. The Legislature declares that the purposes of this chapter are: [1989, c. 478, §1 (NEW).]

1. Health impacts. To minimize any health or other adverse impacts which common agricultural activities may have on the occupants of land adjacent to farmland;

[ 1989, c. 478, §1 (NEW) .]

2. Agricultural activities. To protect the ability of farmers to engage in common agricultural activities with minimal potential for causing harm to their neighbors;

[ 1989, c. 478, §1 (NEW) .]

3. Full land use. To permit the owners of both farmland and adjacent land to maintain to the highest degree possible the full use and enjoyment of their land, but to recognize the importance of agriculture to the economic and social welfare of the State;

[ 1989, c. 478, §1 (NEW) .]

4. Production capacity. To conserve agricultural production capacity for present needs and for the future;

[ 1989, c. 478, §1 (NEW) .]

5. Harmony. To promote harmony between agriculture and adjacent nonfarm development;

[ 1989, c. 478, §1 (NEW) .]

6. Responsibility. To recognize the mutual responsibility of agricultural operators and persons siting nonfarm development adjacent to farmland to take steps to accommodate each other's concerns and the public interest;

[ 1989, c. 478, §1 (NEW) .]

7. Public records. For purposes of administering this regulatory program, to create in each municipality and each county registry of deeds a register of farmland which will provide a public record and enable disclosure to potential buyers of real estate and the public regarding the existence of active farming operations in the community that may be incompatible with residential development on lands in the immediate vicinity; and

[ 1989, c. 478, §1 (NEW) .]

8. Distance. When farmland is registered for the application of agricultural chemicals, to provide some accommodation for that activity and for adjacent nonfarm developments by distancing them from each other and by providing a reasonable setback for new residential and other particularly sensitive types of development from actively used agricultural land.

[ 1989, c. 478, §1 (NEW) .]

SECTION HISTORY

1989, c. 478, §1 (NEW).



7 §52. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 478, §1 (NEW).]

1. Abutting land. "Abutting land" means real estate that shares a common boundary, or portion of a boundary, with land that is held in common ownership with land registered or being considered for registration under this chapter when the abutting real estate is within 50 feet of the land registered or being considered for registration. Abutting land includes, but is not limited to, land separated by a road and within 50 feet of land that is held in common ownership with land registered or being considered for registration under this chapter.

[ 2011, c. 608, §1 (AMD) .]

2. Agricultural chemicals. "Agricultural chemicals" means fungicides, insecticides, herbicides, and other pesticides.

[ 1989, c. 478, §1 (NEW) .]

3. Commercial farming. "Commercial farming" means the production of anyfarm product with the intent that that farm product be sold or otherwise disposed of to generate income.

[ 2007, c. 649, §1 (AMD) .]

3-A. Farm product. "Farm product" means those plants and animals useful to humans and includes, but is not limited to, forages and sod crops, grains and food crops, dairy products, poultry and poultry products, bees, livestock and livestock products and fruits, berries, vegetables, flowers, seeds, grasses, Christmas trees and other similar products.

[ 2011, c. 608, §2 (AMD) .]

4. Farmland. "Farmland" means any tract or tracts of land used for commercial farming:

A. That consists of 5 or more contiguous acres; [1989, c. 478, §1 (NEW).]

B. That has produced a gross annual farming income of at least $2,000 per year from the sales value of farm products in one of the 2, or 3 of the 5, calendar years preceding the date of application for registration under this chapter; and [2011, c. 608, §3 (AMD).]

C. [2011, c. 608, §3 (RP).]

D. That is land on which a farm product is produced. [2011, c. 608, §3 (AMD).]

"Farmland" does not include land used for woodlots, homes, farm buildings, roads, lawns or any area covered with noncrop vegetation that borders abutting land.

[ 2011, c. 608, §3 (AMD) .]

5. Inconsistent development or use. "Inconsistent development or use":

A. Means development or use of land which:

(1) Is initiated after the registration of the abutting farmland under this chapter;

(2) Takes place upon abutting land within 100 feet of registered farmland; and

(3) Is of any of the following kinds or is used for any of the following purposes:

(a) Residential buildings;

(b) Public and private wells, drinking water springs and water supply intake points;

(c) School buildings and any playgrounds, athletic fields or other school facilities designed for use by children in the vicinity of school buildings;

(d) Commercial establishments dispensing or selling food; and

(e) Public and commercial campgrounds and picnic areas; and [1989, c. 478, §1 (NEW).]

B. Does not include any:

(1) Expansion of an existing use, provided that, when the existing use includes a building, the expansion does not increase the total floor area of the building by more than 100% and the expansion is no closer to the registered farmland than is the existing building; or

(2) Replacement or reconstruction of an existing building or structure which is damaged or destroyed by fire or other casualty and which is replaced or reconstructed within 2 years of such damage or destruction. [1989, c. 478, §1 (NEW).]

[ 1989, c. 478, §1 (NEW) .]

6. Incompatible use. "Incompatible use" means the development or use of abutting land for a well, drinking water spring or water supply intake point when that use is initiated on abutting land that is within 50 feet of farmland after that farmland has been registered under this chapter.

[ 2011, c. 608, §4 (NEW) .]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2007, c. 649, §§1, 2 (AMD). 2011, c. 608, §§1-4 (AMD).



7 §53-A. Eligibility

Any owner who intends to register land as farmland pursuant to section 53-B shall: [1989, c. 478, §1 (NEW).]

1. Application. Submit an application for review by the soil and water conservation district in which the land is located in accordance with the provisions of Title 12, section 6-A. The owner shall use an application provided by the department; and

[ 2011, c. 608, §5 (AMD) .]

2. Notice of intent. Give notice of intent to register to all abutting landowners, as indicated on municipal or state tax records, a minimum of 15 days prior to submitting registration materials under section 53-B or 53-I. Abutters must be notified on a form provided by the department.

[ 2011, c. 608, §5 (AMD) .]

3. Farm and Open Space Tax Law.

[ 2011, c. 608, §5 (RP) .]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §5 (AMD).



7 §53-B. Registration in 1990 and 1991

An owner of land may register any designated portion of that land that qualifies as farmland under this chapter as follows. [2011, c. 608, §6 (AMD).]

1. Registration dates. Registration must occur between June 1st and June 15th of 1990 or 1991.

[ 2011, c. 608, §6 (AMD) .]

2. Place of registration. Registration must occur in the office of the municipality in which the land is located. In the event there is no official municipal office, the registration must take place with the town assessor. In the event the farmland is located in the unorganized territory, the registration must take place in the office of the county in which the land is located.

[ 2011, c. 608, §6 (AMD) .]

3. Effective date. A registration takes effect 15 days after receipt of notice by the municipality and abutting owners. If review proceedings are initiated under section 54, the registration is effective when upheld by the municipality.

[ 2011, c. 608, §6 (AMD) .]

4. Duration. A registration made under this chapter within the time frame provided under subsection 1 that has not been withdrawn in accordance with section 53-E remains in effect until April 1, 2013. To maintain registration under this chapter after April 1, 2013, a landowner must initially renew registration of the farmland in accordance with subsection 6 and every 5 years thereafter in accordance with section 53-I, subsection 4.

[ 2011, c. 608, §6 (AMD) .]

5. Registry of deeds. A copy of the municipal or county registration and any withdrawal bearing the certification of a notary public that the copy is a true and accurate copy must be recorded in the registry of deeds of the county in which the registered farmland or any abutting property is located, and must be indexed in the Grantor index under the entry "Farmland" and filed under "F."

[ 2011, c. 608, §6 (AMD) .]

6. Renewal. To renew a registration of farmland that was registered within the time frame provided under subsection 1, the landowner must submit to the department a copy of the notarized registration recorded with the registry of deeds under subsection 5 and comply with the renewal requirements under section 53-I, subsection 4.

A landowner who is unable to demonstrate compliance with all registration requirements under this section may apply for registration under section 53-I but after April 1, 2013 is no longer protected from inconsistent development under section 56, subsection 1.

[ 2011, c. 608, §6 (NEW) .]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §6 (AMD).



7 §53-C. Registration contents and purpose

The purpose of a registration is to provide a public record of the existence of actively used farmland in order to assist public disclosure and the setback of inconsistent development under section 56. A registration must include: [2011, c. 608, §7 (AMD).]

1. Landowner. The name and address of the landowner;

[ 1989, c. 478, §1 (NEW) .]

2. Certification. Certification by the applicable soil and water conservation district that the land is farmland in accordance with the provisions of Title 12, section 6-A;

[ 1989, c. 478, §1 (NEW) .]

3. Farm and open space classification.

[ 2011, c. 608, §7 (RP) .]

4. Crops. The types of farm products that are grown on the farmland to be registered;

[ 2011, c. 608, §7 (AMD) .]

5. Acreage. The acreage of farmland to be registered;

[ 1989, c. 478, §1 (NEW) .]

6. Income.

[ 2011, c. 608, §7 (RP) .]

7. Maps. A copy of the municipal tax map, when available, and a statement of the tax parcel number or numbers that include the land at issue and any other maps needed to clearly show the location of the land, including a depiction of the distance between areas producing farm products and any property boundary within 100 feet for farmland registered within the time frame provided under section 53-B, subsection 1 and 50 feet for farmland registered pursuant to section 53-I;

[ 2011, c. 608, §7 (AMD) .]

8. Deed. A copy of the registrant's deed; and

[ 1989, c. 478, §1 (NEW) .]

9. Abutter. The names and addresses of each abutting landowner to whom notice is being sent pursuant to section 53-D.

[ 1989, c. 478, §1 (NEW) .]

Records of registered farmland must be maintained by each municipality and county registry of deeds in accordance with the provisions of this chapter. Registration must be on forms provided by the department. [2011, c. 608, §7 (AMD).]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §7 (AMD).



7 §53-D. Notice of registration

An owner registering land as farmland shall notify all abutting landowners, as indicated on municipal or state tax records, by sending to the abutting landowners a statement of registration provided by the department. The owner shall send notification by certified mail, return receipt requested, within 2 days of submitting the registration in accordance with section 53-B, subsection 2. [1989, c. 478, §1 (NEW).]

SECTION HISTORY

1989, c. 478, §1 (NEW).



7 §53-E. Withdrawal

An owner of farmland shall withdraw from registration any farmland that no longer qualifies for registration under this chapter. An owner of registered farmland may withdraw farmland from registration at any time by filing a written notice of withdrawal in the office in which the farmland was registered and filing a notarized copy of the withdrawal notice for recording with the registry of deeds in the county or counties where the registration was recorded. Portions of a registered tract of farmland may be withdrawn. Withdrawal from registration under this chapter does not constitute withdrawal from classification under the Farm and Open Space Tax Law, Title 36, chapter 105, subchapter 10. Any abutter must be notified in the manner provided in section 53-D using a form provided by the department. [2011, c. 608, §8 (AMD).]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §8 (AMD).



7 §53-F. Municipal registry (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §9 (RP).



7 §53-G. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §10 (RP).



7 §53-H. Forms

Forms provided by the department shall contain information to clarify the provisions of this chapter as follows. [1989, c. 478, §1 (NEW).]

1. Application. The application shall include an outline of the registration process and indicate the information necessary for certification under section 53-A.

[ 1989, c. 478, §1 (NEW) .]

2. Registration. The registration form shall include an outline of the registration process, adequate space for the applicant to enter the components required by section 53-C and a separate sheet of information useful in filling out the form.

[ 1989, c. 478, §1 (NEW) .]

3. Notice of intent. A notice of intent shall include a list of permitted uses, a list of precluded uses, the name of a contact person who can provide more information and an outline of the registration process and the remedies available to the abutter.

[ 1989, c. 478, §1 (NEW) .]

4. Notice to abutter. A notice to abutters shall include a list of permitted uses, a list of precluded uses, an outline of the remedies available to the abutter and a copy of the registration form.

[ 1989, c. 478, §1 (NEW) .]

5. Notice of withdrawal. A notice of withdrawal shall include a map of the area withdrawn, a map of any area remaining under registration and an indication of any impact the withdrawal has on the abutter.

[ 1989, c. 478, §1 (NEW) .]

6. Renewal. The department shall provide forms for renewal of farmland registered within the time frame provided under section 53-B, subsection 1 and forms for renewal of farmland registered pursuant to section 53-I.

[ 2011, c. 608, §11 (NEW) .]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §11 (AMD).



7 §53-I. Registration and renewal on or after July 1, 2012

Beginning on July 1, 2012, an owner of land may register any designated portion of that land that qualifies as farmland under this chapter by filing the information required under section 53-C with the department and the appropriate registry of deeds in accordance with this section. [2011, c. 608, §12 (NEW).]

1. Registry of deeds. Beginning on July 1, 2012, a landowner registering farmland under this chapter shall file a notarized copy of the completed registration form accompanied by the information required under section 53-C with the registry of deeds of the county or counties in which the registered farmland and any abutting property is located.

[ 2011, c. 608, §12 (NEW) .]

2. Effective date. A registration is effective upon filing with the registry of deeds under subsection 1.

[ 2011, c. 608, §12 (NEW) .]

3. Duration. A registration made under this chapter remains effective for 5 years from the effective date unless withdrawn earlier in accordance with section 53-E.

[ 2011, c. 608, §12 (NEW) .]

4. Renewal. A landowner may renew a registration under this chapter for successive 5-year periods. To renew a registration, a landowner must notify abutters as provided under section 53-A, subsection 2 and submit a completed renewal application for certification by the soil and water conservation district under Title 12, section 6-A. Upon receiving certification from the soil and water conservation district, the landowner must file a notarized copy of the renewed registration with the registry of deeds under subsection 1 and submit a copy to the department. When a landowner submits an application for renewal and a review under Title 12, section 6-A prior to a registration lapsing, the registration on that farmland remains in effect until the application for renewal is approved or denied.

[ 2011, c. 608, §12 (NEW) .]

SECTION HISTORY

2011, c. 608, §12 (NEW).



7 §54. Proceedings

Notwithstanding Title 30-A, sections 2691 and 4353, an abutting landowner or the municipality may initiate any of the following proceedings with the municipal board of appeals, or, if none, with the municipal officers. The department shall be notified of any action initiated under this section or section 57 in accordance with Title 30-A, section 4353, subsection 3. [1989, c. 478, §1 (NEW).]

1. Proceedings to determine eligibility of farmland for registration. If the eligibility of any land for registration is questioned, the owner of the farmland shall have the burden of proving to the municipal body that the farmland meets the requirements for registration under this chapter. A proceeding under this subsection must commence within 15 days of the day notice of registration is received by the party initiating the proceeding.

[ 1989, c. 478, §1 (NEW) .]

2. Proceedings to determine continued eligibility of registered farmland. Once in any 2-year period, a proceeding may be initiated to determine if the registered farmland continues to meet the requirements for registration under this chapter. The owner of registered farmland shall bear the burden of proof.

[ 1989, c. 478, §1 (NEW) .]

3. Appeals. A decision made by a municipal body under this section may be appealed by any aggrieved party as allowed by law for appeals of decisions made by a municipal board of appeals.

[ 1989, c. 478, §1 (NEW) .]

4. Assistance from department. The department shall provide technical assistance and issue written advisory opinions in connection with the determinations a municipal body must make under this section.

[ 1989, c. 478, §1 (NEW) .]

5. Order to withdraw. If the department or a municipality finds that farmland registered under this chapter is not eligible for registration, the department or municipality shall order the landowner to file for withdrawal under section 53-E.

[ 2011, c. 608, §13 (NEW) .]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §13 (AMD).



7 §55. Disclosure required (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §14 (RP).



7 §56. Prohibited acts

1. Inconsistent development. An owner of abutting land may not undertake or allow any inconsistent development upon or use of land within 100 feet of registered farmland that was properly registered within the time frame provided under section 53-B, subsection 1 and has been continuously and properly registered since the initial registration.

[ 2011, c. 608, §15 (AMD) .]

1-A. Incompatible use. Except as provided in section 57, an owner of abutting land may not undertake or allow an incompatible use within 50 feet of farmland properly registered under section 53-I.

[ 2011, c. 608, §15 (NEW) .]

2. Building permit. Except as provided in section 57, a municipality may not issue a building or use permit allowing any development or use that is prohibited under subsection 1 or 1-A.

[ 2011, c. 608, §15 (AMD) .]

3. Exemption. This section does not apply to:

A. For land adjacent to farmland registered within the time frame provided under section 53-B, subsection 1, a lot or parcel of land that, together with any adjoining lot or parcel in the same ownership, was one acre or less in area as of January 1, 1988; [2011, c. 608, §15 (AMD).]

A-1. For land adjacent to farmland registered pursuant to section 53-I, a lot or parcel of land that, together with any adjoining lot or parcel in the same ownership, was one acre or less in area as of January 1, 2012; [2011, c. 608, §15 (NEW).]

B. Those subdivisions for which a completed application as described in former Title 30, section 4956, subsection 2, paragraph C-1, or Title 30-A, section 4403, subsection 3, has been filed or approved in the 2 years preceding the registration; or [1989, c. 478, §1 (NEW).]

C. A lot on which inconsistent development or incompatible use has been allowed by permit granted by a state or local government in the 2 years preceding the registration. [2011, c. 608, §15 (AMD).]

[ 2011, c. 608, §15 (AMD) .]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §15 (AMD).



7 §57. Variance

An owner of real estate may apply to the municipal zoning board of appeals or other municipal body hearing zoning appeals, or, in the case of areas within its jurisdiction, the Maine Land Use Planning Commission, for a variance permitting an inconsistent development upon or incompatible use of land that is otherwise prohibited under section 56. Notwithstanding Title 30-A, section 4353, subsection 4, a variance may be issued if adherence to section 56 renders a parcel of land subdivided prior to registration of the farmland unusable for residential purposes. Any variance granted for such a purpose must be conditioned to provide the maximum feasible setback from the abutting registered farmland. [2011, c. 608, §16 (AMD); 2011, c. 682, §38 (REV).]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §16 (AMD). 2011, c. 682, §38 (REV).



7 §58. Enforcement and penalties

1. Enforcement. Proceedings to enforce any provision of this chapter may be brought by a municipality, county or any aggrieved person. Such proceedings may be initiated in accordance with the provisions of the Maine Rules of Civil Procedure, Rule 80B, as applicable.

[ 1989, c. 478, §1 (NEW) .]

2. Penalties. Any violation of this chapter shall be punishable as follows.

A. [2011, c. 608, §17 (RP).]

B. Any inconsistent development upon or use of land in violation of this chapter may be removed or discontinued by order of the court in a proceeding to enforce this chapter, and the court may fashion any other appropriate equitable remedy consistent with the purposes of this chapter. [1989, c. 478, §1 (NEW).]

C. Any person who violates any provisions of this chapter shall, in addition to the other provisions of this section, be subject to the civil penalties and enforcement procedures for land use laws and ordinances in Title 30-A, section 4452. [1989, c. 478, §1 (NEW).]

[ 2011, c. 608, §17 (AMD) .]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §17 (AMD).



7 §59. Other laws not affected

Nothing in this chapter may affect the legal rights, remedies or liabilities of persons arising out of negligence or other wrongful acts or omissions involving the use of pesticides or other agricultural chemicals. [1989, c. 478, §1 (NEW).]

SECTION HISTORY

1989, c. 478, §1 (NEW).






Chapter 2-C: VOLUNTARY MUNICIPAL FARM SUPPORT PROGRAM

7 §60. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 301, §1 (NEW).]

1. Farm support arrangement. "Farm support arrangement" means an arrangement that meets requirements established by the department by rule under which:

A. The owner of qualified farmland grants to a municipality a qualified easement; and [2007, c. 301, §1 (NEW).]

B. The municipality obligates itself to make farm support payments. [2007, c. 301, §1 (NEW).]

[ 2007, c. 301, §1 (NEW) .]

2. Farm support payments. "Farm support payments" means annual payments by a municipality during the term of a qualified easement:

A. In an amount up to 100% of the annual property taxes assessed by that municipality against land and buildings subject to a qualified easement up to the fair market value of the easement; and [2007, c. 693, §1 (AMD).]

B. To the person against whom the property taxes are assessed. [2007, c. 301, §1 (NEW).]

[ 2007, c. 693, §1 (AMD) .]

3. Qualified easement. "Qualified easement" means an agricultural conservation easement held by a municipality on qualified farmland in that municipality that:

A. Meets standards adopted by rule by the department designed to ensure that no development other than development related to agricultural use occurs on the qualified farmland; and [2007, c. 301, §1 (NEW).]

B. Is limited to a term of not less than 20 years. [2007, c. 301, §1 (NEW).]

[ 2007, c. 301, §1 (NEW) .]

4. Qualified farmland. "Qualified farmland" means farmland that meets eligibility requirements established by the department by rule.

[ 2007, c. 301, §1 (NEW) .]

SECTION HISTORY

2007, c. 301, §1 (NEW). 2007, c. 693, §1 (AMD).



7 §60-A. Program established

1. Program. In order to protect and support local farms, preserve farmland and reduce the potential tax burdens from new development, a municipality may enter into farm support arrangements with the owners of qualified farmland.

A. A farm support arrangement must be approved by majority vote of the municipality’s legislative body. [2007, c. 301, §1 (NEW).]

B. Unless approved by a 2/3 vote of the municipality’s legislative body, the municipality may not enter into farm support arrangements:

(1) Affecting more than 3% of the total annual valuation of taxable land in the municipality; and

(2) In any calendar year, affecting more than 1% of the total annual valuation of taxable land in the municipality. [2007, c. 693, §2 (AMD).]

[ 2007, c. 693, §2 (AMD) .]

2. Effects of arrangement. A farm support arrangement may not diminish the eligibility of qualified farmland for participation in tax benefits under Title 36, chapter 105, subchapter 2-A or 10 or for consideration under Title 5, Part 15-A by the Land for Maine’s Future Board.

[ 2007, c. 301, §1 (NEW) .]

3. Nullification. A farm support arrangement, once finally executed, is binding on the municipality. A municipality may not cease to make payments under the arrangement unless the land subject to the qualified easement is taken by eminent domain or state law otherwise authorizes the payments to cease. In the event that a municipality’s obligation to make farm support payments ceases, the farm support arrangement and the related qualified easement are void and may not be given effect and the municipality shall provide notice of this fact to the owner of the qualified farmland and record that notice with the appropriate registry of deeds.

[ 2007, c. 301, §1 (NEW) .]

4. Rules. The department shall adopt rules governing farm support arrangements. Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 301, §1 (NEW) .]

SECTION HISTORY

2007, c. 301, §1 (NEW). 2007, c. 693, §2 (AMD).






Chapter 3: COUNTY AND LOCAL SOCIETIES

7 §61. Property management (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §62. Stipend for clubs and societies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 233, §§1,2 (AMD). 1965, c. 436, §§1,2 (AMD). 1967, c. 31, (AMD). 1969, c. 148, §1 (AMD). 1971, c. 45, (AMD). 1971, c. 91, §1 (AMD). 1975, c. 465, §§1-3 (AMD). 1975, c. 771, §99 (AMD). 1977, c. 96, §1 (AMD). 1979, c. 124, §1 (AMD). 1979, c. 541, §B5 (AMD). 1979, c. 672, §§12-14 (AMD). 1983, c. 180, §§1,2 (AMD). 1987, c. 395, §A31 (AMD). 1987, c. 759, §1 (AMD). 1993, c. 388, §2 (AMD). RR 1997, c. 2, §25 (COR). 1997, c. 528, §2 (AMD). 2005, c. 563, §2 (RP).



7 §63. Certification for payment (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §64. Fairs and exhibits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 124, §2 (AMD). 2005, c. 563, §2 (RP).



7 §65. Licensing of exhibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 465, §4 (RPR). 1975, c. 770, §§43,44 (AMD). 1977, c. 694, §43 (AMD). 1983, c. 180, §3 (AMD). 2001, c. 175, §1 (AMD). 2001, c. 175, §2 (AFF). 2005, c. 563, §2 (RP).



7 §65-A. Requests for changes in dates (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 180, §4 (NEW). 2005, c. 563, §2 (RP).



7 §66. Sale of goods and refreshments (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §67. Entry fees; lien on animals (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §68. Premiums on unregistered males prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §69. Admission by fraud (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §55 (AMD). 2005, c. 563, §2 (RP).



7 §70. Annual reports (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §71. Constables (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 127, §43 (AMD). 2005, c. 563, §2 (RP).



7 §72. Pomological society (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §73. Poultry associations (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §74. Certain substances prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 87, (NEW). 1971, c. 585, §1 (RPR). 1977, c. 694, §44 (AMD). 1977, c. 696, §§55-A (AMD). 1979, c. 541, §A44 (AMD). 1987, c. 111, (RPR). 1995, c. 602, §1 (RP).



7 §74-A. Certain drugging of animals prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 602, §2 (NEW). 1997, c. 121, §§1-4 (AMD). 2005, c. 563, §2 (RP).



7 §75. Pulling events between animals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 585, §2 (NEW). 1977, c. 696, §56 (AMD). 1979, c. 541, §A45 (AMD). 1987, c. 849, §2 (RPR). 1989, c. 153, (AMD). 1991, c. 837, §A15 (AMD). 1993, c. 549, §1 (AMD). 1995, c. 602, §3 (AMD). 1999, c. 73, §§1-4 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B3 (RP).



7 §75-A. Pulling events between animals; application (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 421, §B4 (NEW). 2001, c. 421, §C1 (AFF). 2001, c. 668, §§1-4 (AMD). 2003, c. 578, §§2-4 (AMD). 2005, c. 563, §2 (RP).



7 §76. Agricultural Fair Support Fund (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §1 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B1 (RP).



7 §77. Agricultural Fair Support Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 687, §A2 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 563, §2 (RP).






Chapter 4: AGRICULTURAL FAIRS AND PULLING EVENTS

7 §81. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 563, §3 (NEW).]

1. Agricultural fair. "Agricultural fair" or "fair" means an exhibition that is designed to promote education and encourage improvement in agriculture and that includes, but is not limited to, the following:

A. The awarding of premiums for livestock competitions; [2005, c. 563, §3 (NEW).]

B. The display of and awarding of premiums for horticultural products; and [2005, c. 563, §3 (NEW).]

C. The display and presentation of agricultural activities and projects undertaken by youth organizations. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

2. Agricultural society. "Agricultural society" means a nonprofit organization or association incorporated in the State to promote education and encourage improvement in agriculture.

[ 2005, c. 563, §3 (NEW) .]

3. Animal. "Animal" means an animal entered in an event.

[ 2005, c. 563, §3 (NEW) .]

4. Event. "Event" means a pulling competition or livestock exhibition.

[ 2005, c. 563, §3 (NEW) .]

5. Fair Fund. "Fair Fund" means the fund established in section 85.

[ 2005, c. 563, §3 (NEW) .]

6. Fair licensee. "Fair licensee" or "licensee" means a person, agricultural society or other entity licensed to conduct an agricultural fair in accordance with section 83.

[ 2005, c. 563, §3 (NEW) .]

7. Licensed veterinarian. "Licensed veterinarian" means a person licensed as a veterinarian by the State who is operating under the direction or authority of the department.

[ 2005, c. 563, §3 (NEW) .]

8. Livestock. "Livestock" means cattle, equines, goats, members of the genus Lama, rabbits, sheep and swine.

[ 2005, c. 563, §3 (NEW) .]

9. Poultry. "Poultry" means domesticated fowl and domesticated waterfowl.

[ 2005, c. 563, §3 (NEW) .]

10. Premium. "Premium" means a ribbon, trophy or monetary amount or a service or object with monetary value awarded as a prize in a competition.

[ 2005, c. 563, §3 (NEW) .]

11. Prohibited substance. "Prohibited substance" means:

A. A stimulant, depressant, tranquilizer or local anesthetic that could affect the conduct, actions, endurance, strength, speed, performance, appearance or disposition of an animal; [2005, c. 563, §3 (NEW).]

B. Any substance that the commissioner through rulemaking in accordance with section 96, subsection 6 determines could affect the conduct, actions, endurance, strength, speed, performance, appearance or disposition of an animal; [2005, c. 563, §3 (NEW).]

C. A drug, regardless of how harmless or innocuous, that interferes with the detection of any other prohibited substance; or [2005, c. 563, §3 (NEW).]

D. A metabolite or derivative of a prohibited substance. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

12. Stipend. "Stipend" means an amount distributed from the Stipend Fund or the Fair Fund to a qualifying fair licensee.

[ 2005, c. 563, §3 (NEW) .]

13. Stipend Fund. "Stipend Fund" means the fund receiving money in accordance with Title 8, sections 286 and 287 to provide aid and encouragement to fair licensees.

[ 2005, c. 563, §3 (NEW) .]

14. Trainer. "Trainer" means a person who has the responsibility for the care, training, custody or performance of an animal, including, but not limited to, any person who signs an entry blank for an event.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §82. Commissioner's duties and powers

1. Licensing and apportionment. The commissioner shall issue fair licenses in accordance with section 83. The commissioner shall apportion annually the stipend due from the Stipend Fund and the Fair Fund to qualified fair licensees.

[ 2005, c. 563, §3 (NEW) .]

2. Administration of Stipend Fund and Fair Fund. In administering the provisions of this chapter pertaining to the Stipend Fund and the Fair Fund, the commissioner shall:

A. Issue blanks for a licensee or the appropriate officer of a licensee to submit information necessary for the commissioner to obtain full knowledge of the licensee's work for each year; [2005, c. 563, §3 (NEW).]

B. Certify to the Governor the amount of stipend due a licensee; and [2005, c. 563, §3 (NEW).]

C. Make distributions from the Stipend Fund and the Fair Fund in accordance with this chapter. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

3. Authority to summons. The commissioner may summon and examine on oath an officer or director of any entity holding a fair license or any person whose testimony the commissioner considers necessary in the proper discharge of the commissioner's duties under this chapter. The commissioner may require witnesses to offer for examination books or records in their custody or control that the commissioner considers necessary for the performance of the commissioner's duties.

[ 2005, c. 563, §3 (NEW) .]

4. Authorization for payment. The commissioner may authorize payment of a stipend only to a fair licensee that has adhered to the requirements of this chapter. A fair licensee is not entitled to a stipend unless the licensee completes and returns blanks issued in accordance with subsection 2. Neglect or failure on the part of a licensee to adhere to the requirements of this chapter is sufficient cause for withholding that licensee's stipend.

[ 2005, c. 563, §3 (NEW) .]

5. Rulemaking. The commissioner shall adopt rules to establish procedures for licensing and awarding dates for agricultural fairs and performance standards for evaluating agricultural fairs. The commissioner, in consultation with the executive director of the State Harness Racing Commission, shall adopt rules that require agricultural fairs that receive a distribution of slot machine revenue in accordance with Title 8, section 1036, subsection 2 to submit information regarding the use of that revenue sufficient for the executive director to submit the report required by Title 8, section 1037. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 358, §1 (AMD) .]

6. Report on revenues from the operation of slot machines. The commissioner shall coordinate with the executive director of the State Harness Racing Commission to submit a report regarding the distribution of slot machine revenues as required by Title 8, section 1037.

[ 2011, c. 358, §2 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW). 2011, c. 358, §§1, 2 (AMD).



7 §83. Licensing of agricultural fairs

A person or entity is not eligible to receive a stipend unless that person or entity has been issued a license by the department to hold an agricultural fair. [2005, c. 563, §3 (NEW).]

1. Application; fee. A person or entity applying for a license under this section must submit a completed application form and a $10 license fee to the commissioner no later than March 31st in the calendar year preceding the first year of the license. The application for the license must contain the information prescribed by the commissioner and must be signed and sworn to by the applicant. When the applicant is an agricultural society, an executive officer of the society must sign and swear to the information on the application.

[ 2005, c. 563, §3 (NEW) .]

2. Issuance of license. If satisfied that an applicant will comply or, if an applicant has previously held a license, that the applicant has complied and will continue to comply with the requirements of this chapter and rules adopted pursuant to this chapter, the commissioner may issue a license to the applicant for an agricultural fair. A license is issued for 3 consecutive years and only for the dates assigned by the commissioner in accordance with section 84.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §84. Fair dates

1. Assigned fair dates. The commissioner shall set the dates for which an agricultural fair license is effective in accordance with rules adopted pursuant to section 82, subsection 5. No later than May 15th of the calendar year preceding the first year of each 3-year license period, the commissioner shall announce the assignment of fair dates and issuance of licenses.

[ 2005, c. 563, §3 (NEW) .]

2. Requests for changes in dates. A licensee may petition the commissioner for a change in the fair dates assigned under this section. The petition must be received a minimum of 90 days prior to the licensee's first assigned fair date for that year. Upon receipt of the petition, the commissioner shall reconsider the dates assigned, following the same procedure by which the dates were originally assigned, and shall make a determination within 30 calendar days.

[ 2005, c. 563, §3 (NEW) .]

3. Cancellation or reduction in fair days. A licensee shall notify the commissioner of a cancellation or any proposed decrease in the number of days of a fair. This notification must be made a minimum of 60 days prior to the first fair day assigned to the licensee for a given year.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §85. Fair Fund

The Treasurer of State shall establish the Fair Fund and shall annually credit a sum of money equal to 5% of the total amount designated as state share in accordance with Title 8, section 286 to the Fair Fund. The commissioner shall make distributions from the Fair Fund only to licensees eligible for a stipend under section 86, subsections 5 and 6. Distributions are prorated according to the amount of premiums and gratuities actually paid by those licensees in full and in cash or valuable equivalent. Restrictions on premiums and gratuities used to determine apportionment of a stipend under section 86, subsection 5 apply to distribution from the Fair Fund. [2005, c. 563, §3 (NEW).]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §86. Stipend Fund

1. Annual distribution. The commissioner shall annually distribute all money contributed to the Stipend Fund under Title 8, sections 286 and 287 to qualified licensees in accordance with this section.

[ 2005, c. 563, §3 (NEW) .]

2. Distribution of funds to fair licensees that conduct pari-mutuel racing. Forty-four percent of the amounts contributed to the Stipend Fund under Title 8, sections 286 and 287 must be divided into equal amounts for reimbursement to each licensee that:

A. Conducts pari-mutuel racing in conjunction with its annual fair; [2005, c. 563, §3 (NEW).]

B. Has improved its racing facilities; and [2005, c. 563, §3 (NEW).]

C. Has met the standards for facility improvements set by the commissioner for that licensee. [2005, c. 563, §3 (NEW).]

A licensee that has not complied with the improvement standards set by the commissioner for a given year is not eligible for a reimbursement under this subsection for that year.

[ 2005, c. 563, §3 (NEW) .]

3. Distribution of funds to fair licensees who do not conduct pari-mutuel racing. Eight percent of the amount contributed to the Stipend Fund under Title 8, sections 286 and 287 for a calendar year must be divided into amounts in proportion to the sums expended for premiums by the licensee in that year for reimbursement to each licensee that:

A. Does not conduct pari-mutuel racing; and [2005, c. 563, §3 (NEW).]

B. Has met the standards for facility improvements set by the commissioner for that licensee. [2005, c. 563, §3 (NEW).]

A licensee that has not complied with the improvement standards set by the commissioner for a given year is not eligible for a reimbursement under this subsection for that year.

[ 2005, c. 563, §3 (NEW) .]

4. Expenditures for administration and inspection services. The commissioner may expend annually up to 13% of the Stipend Fund for administrative and inspection services provided under this chapter.

[ 2005, c. 563, §3 (NEW) .]

5. Distribution to all eligible licensees. The amount remaining in the Stipend Fund after distributions in accordance with subsections 2, 3 and 4 must be divided among fair licensees meeting the eligibility criteria in subsection 6, prorated according to the amount of premiums and gratuities actually paid by those licensees in full and in cash or valuable equivalent.

In determining distribution under this subsection, no allowance is made on premiums offered and paid by a licensee at any competition held other than during the period at which its annual fair is held. Allowance may not be made or consideration given for lump sums, payments or premiums previously arranged and agreed upon for the presentation and display of any animals or products without regard to competition.

Premiums and gratuities used to determine apportionment under this subsection are limited to those paid for:

A. Livestock and poultry; [2005, c. 563, §3 (NEW).]

B. Vegetables, grains, fruits and flowers; [2005, c. 563, §3 (NEW).]

C. Products derived from livestock; [2005, c. 563, §3 (NEW).]

D. Home-canned, home-cooked and home-baked goods; [2005, c. 563, §3 (NEW).]

E. Grange and farm exhibits; [2005, c. 563, §3 (NEW).]

F. Boys' and girls' club exhibits; [2005, c. 563, §3 (NEW).]

G. Mechanical arts exhibits; [2005, c. 563, §3 (NEW).]

H. Domestic and fancy articles produced in the home; [2005, c. 563, §3 (NEW).]

I. Pulling contests for equines and oxen; and [2005, c. 563, §3 (NEW).]

J. Pulling contests for farm tractors and pickup trucks. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

6. Eligibility for stipend. A licensee is not entitled to a stipend under this chapter unless:

A. The licensee holds a license that is valid for the year for which the stipend is calculated; [2005, c. 563, §3 (NEW).]

B. Exhibits of vegetables, fruits, grains or dairy products are regularly displayed in an attractive manner upon the fairgrounds during the fair, the products exhibited are representative of those produced in the county in which the fair is held and the quality of the products is acceptable to the commissioner; [RR 2005, c. 2, §5 (COR).]

C. The health status of domestic animals shown or exhibited at the fair satisfies the health requirements established by the commissioner in accordance with section 1811 and rules adopted pursuant to section 1752; [2005, c. 563, §3 (NEW).]

D. The fair is conducted in accordance with performance standards established in rules adopted pursuant to section 82, subsection 5; and [2005, c. 563, §3 (NEW).]

E. The minimum premiums established in subsection 7 are paid. [2005, c. 563, §3 (NEW).]

[ RR 2005, c. 2, §5 (COR) .]

7. Minimum premiums required. To be eligible to receive a stipend, a licensee must:

A. Upon receiving an initial license, spend a minimum of $750 per year on premiums for 3 years for displays of agricultural products, excluding premiums for equine and ox pulling contests and farm tractor and pickup truck pulling contests; and [2005, c. 563, §3 (NEW).]

B. Upon fulfilling the requirement under paragraph A, continue to spend a minimum of $1,200 on premiums yearly for displays of agricultural products, excluding premiums for equine and ox pulling contests and farm tractor and pickup truck pulling contests. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

8. Maximum allowed distribution from Stipend Fund. A licensee may not receive a stipend from the Stipend Fund greater than the amount actually raised and spent by the licensee on premiums and gratuities in the classes provided in subsection 5. A licensee may not receive a stipend from the Stipend Fund in excess of $10,000, except that this limitation does not apply to any additional stipend provided for by Title 8, section 287 or to funds distributed from the Fair Fund or the Agricultural Fair Support Fund in accordance with section 91.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

RR 2005, c. 2, §5 (COR). 2005, c. 563, §3 (NEW).



7 §87. Licensees ineligible for stipend

1. Distribution of profits as primary purpose. A licensee is not eligible for a stipend if the licensee is an entity with stockholders or members and the commissioner determines that the primary purpose of the licensed entity is the distribution of profits to its members or stockholders.

[ 2005, c. 563, §3 (NEW) .]

2. Premiums on unregistered males prohibited. A stipend may not be paid to any licensee offering or paying premiums on unneutered male animals over 6 months of age that are not recorded in the books of record for their respective breeds as recognized by the commissioner. The commissioner may make verification of breed records a part of the sworn certificate required under section 88, subsection 1, paragraph A.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §88. Filing and certification; investigation of complaints

1. Filing requirement. A licensee may not receive payment of a stipend or state aid by special appropriation until:

A. The licensee files a sworn certificate with the commissioner stating the amount of money raised by the licensee in connection with the fair and the amount actually awarded and paid in premiums; and [2005, c. 563, §3 (NEW).]

B. The commissioner submits a certificate to the executive director of the State Harness Racing Commission stating that the commissioner has examined the claim of the licensee and determined that the licensee has complied with sections 86 and 87 and has awarded and paid as premiums and gratuities a sum equal to or greater than the stipend received by the licensee. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

2. Investigation of complaints. Upon receiving a written and signed complaint alleging a violation of this chapter relating to the payment of state aid in any form to a licensee, the commissioner may investigate the alleged violation and employ such agents as necessary to aid in the investigation. Expenses incurred for an investigation under this subsection are paid out of the general appropriation for state aid to licensees. When an investigation determines that a licensee has violated this chapter, the expense of the investigation is paid from the amount that would otherwise have been paid to that licensee. If a licensee against which the complaint is made receives its aid by special enactment, then the expense of the investigation is paid from the appropriation for that licensee.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §89. Licensees holding pari-mutuel racing meets

In addition to other requirements provided in this chapter, a licensee that holds pari-mutuel racing meets must put on an agricultural fair during one racing meet each year to be eligible to receive a stipend. Exhibits must be kept in an attractive display for a minimum of 3 consecutive days during the meet. The total premium payments for these exhibits must be an amount equal to or greater than the premiums paid for pulling contests at the fair and race meet, and not less than 25% of the premiums paid for harness horse races conducted during the annual fair. [2005, c. 563, §3 (NEW).]

The conducting of pari-mutuel betting by an entity licensed by the State Harness Racing Commission in accordance with Title 8, chapter 11 is not cause for withholding that entity's stipend. [2005, c. 563, §3 (NEW).]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §90. Annual reports

1. Annual reports. No later than December 31st of the year for which a stipend is requested, a licensee claiming a stipend shall file with the commissioner a statement setting forth:

A. The financial condition and transactions of the licensee; [2005, c. 563, §3 (NEW).]

B. The amounts paid in premiums in each of the classes or displays used to determine apportionment under section 85, subsection 5; and [2005, c. 563, §3 (NEW).]

C. Additional information requested by the commissioner relative to the character of displays and the conduct of exhibitions. [2005, c. 563, §3 (NEW).]

The licensee shall submit the required information on blanks furnished by the commissioner. Upon receipt and after examination of these statements, and if the commissioner finds the submission to be accurate, complete and in accordance with sections 85 and 86, the commissioner shall issue the certificate required under section 88.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §91. Agricultural Fair Support Fund

1. Fund created. The Treasurer of State shall establish an account to be known as "the Agricultural Fair Support Fund" and shall credit to it all money received under Title 8, section 1036, subsection 2, paragraph D. The fund is a dedicated, nonlapsing fund. All revenues deposited in the fund must be disbursed in accordance with this section, except that assessments and advances may be withdrawn in accordance with Title 8, section 267-A.

[ 2007, c. 539, Pt. G, §1 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

2. Disbursement. No later than January 31st of each year, all funds held as of the end of the previous calendar year in the Agricultural Fair Support Fund must be distributed by the Treasurer of State as follows:

A. Thirty-four percent of these funds must be distributed to all commercial tracks as defined in Title 8, section 275-A and to all fair licensees that during the previous year were licensed to and did accept pari-mutuel wagers on harness horse races. These funds must be distributed in the manner prescribed in Title 8, section 298; and [2005, c. 563, §3 (NEW).]

B. Sixty-six percent of these funds must be divided in the following manner. The commissioner may expend annually up to 13% of the funds available under this paragraph for administrative and inspection services provided under this chapter and the remaining funds must be distributed among all fair licensees that were licensed during the previous year. These funds must be distributed to licensees according to the proportions established by section 86, subsection 5 and may be used at the licensee's discretion. To receive distribution under this paragraph, a licensee holding pari-mutuel racing in the previous year must have been in compliance with section 89. [2013, c. 368, Pt. RR, §1 (AMD).]

[ 2013, c. 368, Pt. RR, §1 (AMD) .]

SECTION HISTORY

2005, c. 563, §3 (NEW). 2007, c. 539, Pt. G, §1 (AMD). 2007, c. 539, Pt. G, §15 (AFF). 2013, c. 368, Pt. RR, §1 (AMD).



7 §92. Constables

The officers of an agricultural society may appoint persons to act as constables at a licensed fair sponsored by that society for the preservation of the public peace and the enforcement of the regulations of the society. An appointment made under this section is valid only within the town where the fair is held and only for the period from noon of the day preceding the commencement of the fair until noon of the day after the termination of the fair. A constable appointed under this section has the powers and duties of a constable under Title 30-A, section 2673. [2005, c. 563, §3 (NEW).]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §93. Property management

An agricultural society may acquire and hold property, real and personal. The annual income from this property must be used for the purposes stated in the society's charter. The treasurer for a society may receive conveyances or leases of property for the society, and hold, sell, mortgage or pledge the property. A treasurer using this authority to manage property shall give bonds to the trustees of the society for safekeeping and the faithful discharge of the treasurer's duties. [2005, c. 563, §3 (NEW).]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §94. Entry fees; lien on animals or articles

1. Payment of entry fee. A person who enters an animal or article in a competition for premiums offered by a licensee must pay the entry fee in accordance with the advertised rules and regulations of the licensee, as long as the rules and regulations are not in conflict with the laws of the State or rules adopted in accordance with the laws of the State.

[ 2005, c. 563, §3 (NEW) .]

2. Lien for failure to pay. When an entry fee is not paid as required under subsection 1, a lien is created upon an animal or article to secure payment with costs. The lien may be enforced by a civil action against the person owning the animal or article, or the person entering the animal or article in the competition. Alternatively, the lien may be enforced in the same manner as liens on goods in possession.

[ 2005, c. 563, §3 (NEW) .]

3. Exception to lien. A lien under subsection 2 does not affect the ownership of an animal or article when a person who was not responsible for the entry fee and had no notice of the lien purchases the animal or article.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §95. Restriction on sale of goods and refreshments; lease of land

1. Sale of goods and exhibitions restricted. A person who sells refreshments or other merchandise, or exhibits a show or play, unless in that person's own dwelling or usual place of business, within a quarter of a mile of the fairgrounds during the time a licensed fair is conducted is subject to a forfeit of not more than $100 to the licensee.

[ 2005, c. 563, §3 (NEW) .]

2. Lease restricted. A person who leases any land or building adjoining or overlooking the fairgrounds to spectators of an exhibition on the fairgrounds during the time of the exhibition, without the written consent of the licensee, is subject to a forfeit of not more than $100 to the licensee.

[ 2005, c. 563, §3 (NEW) .]

3. Recovery on complaint. A forfeiture under this section may be recovered on complaint of the licensee.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §96. Use of prohibited substance; animals entered in events

1. Prohibition on administration of prohibited substance. A person may not feed, inject, insert or otherwise administer or attempt to administer or instruct, aid or conspire with another person to administer or employ anyone who administers or attempts to administer a prohibited substance to an animal.

[ 2005, c. 563, §3 (NEW) .]

2. Prohibited use or exhibition of drugged animal. A person may not enter or use in an event an animal that has been administered a prohibited substance. The commissioner may require that an animal be tested for the presence of a prohibited substance before, during or after an event.

[ 2005, c. 563, §3 (NEW) .]

3. Animals subject to examination; scope; request for test. An animal entered in an event is subject to examination under the direction of a licensed veterinarian or an agent of the licensed veterinarian. The licensed veterinarian, with the approval of the commissioner, may appoint technicians and agents to perform duties under this section that are not prohibited by other provisions of law. The examination may include physical, saliva, urine or blood tests or other tests or procedures that the licensed veterinarian considers necessary to carry out the purposes of this section. The licensed veterinarian may examine an animal entered in an event if that animal is on the grounds of the event. The licensed veterinarian also may examine an animal withdrawn by the owner or trainer of the animal within 24 hours prior to an event for which the animal had been entered.

[ 2005, c. 563, §3 (NEW) .]

4. Refusal to submit animal for examination. An owner or trainer may not refuse to secure or restrain an animal for examination under this section by a licensed veterinarian or a technician or agent of the licensed veterinarian and may not interfere with the restraining or securing of an animal for that examination.

[ 2005, c. 563, §3 (NEW) .]

5. Presence of prohibited substance; prima facie evidence. If the chemical analysis of a test performed under subsection 3 indicates the presence of a prohibited substance, it is prima facie evidence that the substance has been administered to the animal. For purposes of this section, each administration of a prohibited substance to an animal and each occasion on which a prohibited substance was administered in violation of subsection 1 constitutes a separate violation.

[ 2005, c. 563, §3 (NEW) .]

6. Authority of commissioner to make rules. The commissioner may adopt rules relating to the administration of tests, the care and custody of test samples and all other matters necessary to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 563, §3 (NEW) .]

7. Responsibility of owner and trainer for condition of animal; substitute trainer. In the absence of substantial evidence to the contrary, the owner and trainer of an animal are responsible for the condition of the animal, including the presence of a prohibited substance, and are charged with knowledge of all the provisions contained in this section and the regulations adopted pursuant to this section. If a trainer is prevented from performing the trainer's duties, including responsibility for an animal under this subsection, by illness or other cause, or is absent from the event where an animal under the trainer's care is entered and stabled, the trainer immediately shall notify the secretary or general manager of the event. At the time of notification, the trainer shall specify a substitute trainer and the substitute trainer shall place the substitute trainer's name on the entry blank. The substitute trainer has the same responsibilities as the trainer concerning the condition of an animal in that trainer's care.

[ 2005, c. 563, §3 (NEW) .]

8. Administrative hearing; suspension. In lieu of a civil action under subsection 9, the commissioner may institute an administrative proceeding on any alleged violation of this section. If the commissioner institutes an administrative proceeding, the commissioner shall give notice and an opportunity for hearing under Title 5, chapter 375, subchapter 4. Upon giving notice to a person who is alleged to be in violation of this section, the commissioner shall immediately prohibit that person from competing in an event within the State. This prohibition remains in effect for 30 days or until the commissioner's decision following the hearing is received, whichever occurs first, except that the prohibition period is extended by any delays of the hearing requested by the person against whom the violation is alleged.

If the person against whom the violation is alleged does not request a hearing or if, after a hearing, the commissioner finds the person has committed the violation, the commissioner shall prohibit that person from competing in any event within the State for a period of up to 2 years and shall also exclude the animal from competing in any event within the State for a period of up to one year. The commissioner may also, in an adjudicatory proceeding, in lieu of a civil action under subsection 9, impose an administrative penalty not to exceed $1,000 for a violation of this section.

The commissioner may establish, by rule, a schedule of administrative penalties for violations of this section that includes fines and prohibitions on competing. The schedule must be based on the severity of the violation. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 73, §1 (AMD) .]

9. Civil violations. A person who violates subsection 1, 2 or 4 commits a civil violation for which the following may be adjudged:

A. For the first violation, a fine of not less than $100 nor more than $500; or [2005, c. 563, §3 (NEW).]

B. For a 2nd or subsequent violation, a fine of not less than $500 nor more than $1,000. [2005, c. 563, §3 (NEW).]

Fines adjudged under this subsection must be deposited in the General Fund.

[ 2005, c. 563, §3 (NEW) .]

10. Suspension. When a violation is adjudicated under subsection 9, the commissioner shall immediately suspend the person adjudicated to have committed the violation from participating in events for a period of 2 years and shall also exclude the animal involved from competing in any event for a period of one year. An action by the commissioner based upon an adjudication under this section is automatic, and there is no right to a hearing before the commissioner on the suspension. A person who participated in an event during any period of suspension or prohibition ordered by the commissioner under this subsection or subsection 8 and the owner and trainer of any animal that competes during a period of suspension or prohibition commit an additional violation of this section.

[ 2005, c. 563, §3 (NEW) .]

11. Forfeiture. The owner of an animal found to have been administered a prohibited substance in violation of this section forfeits all prize money and any trophies, ribbons and points won at an event by the affected animal. The prize money and trophies, ribbons and points must be redistributed by the secretary or general manager of the event in accordance with its rules or bylaws.

[ 2005, c. 563, §3 (NEW) .]

12. Exception; therapeutic use of drugs. This section does not prohibit the administration to an animal of a drug the use of which is required for treatment of an illness or condition unrelated to the performance of the animal in an event. An animal in an event that receives a medication that contains a prohibited substance is not eligible for the event, unless the following requirements have been met and the information requested is submitted as a statement in writing to the secretary or general manager of the event.

A. The medication must be therapeutic and necessary for treatment of an illness or injury. [2005, c. 563, §3 (NEW).]

B. The animal must be withdrawn from the event for a period of at least 24 hours after medication has been administered. [2005, c. 563, §3 (NEW).]

C. Only a licensed veterinarian or a trainer acting under the direction of a licensed veterinarian may administer medication. The trainer may administer medication under the direction of a licensed veterinarian if the licensed veterinarian has assumed responsibility for making medical judgments regarding the health of the animal, has sufficient knowledge of the animal to make a general or preliminary diagnosis of the animal and is readily available to care for the animal in the event of an adverse reaction to medication or the failure of a trainer to adhere to a therapy regimen. [2005, c. 563, §3 (NEW).]

D. The amount, strength and mode of administration of medication must be identified. [2005, c. 563, §3 (NEW).]

E. The statement must include the date and time of the administration of medication. [2005, c. 563, §3 (NEW).]

F. The animal must be identified by name, age, sex, color and entry number. [2005, c. 563, §3 (NEW).]

G. The statement must contain the diagnosis and reason for administering the medication. [2005, c. 563, §3 (NEW).]

H. The statement must be signed by the person administering the medication. [2005, c. 563, §3 (NEW).]

I. The statement must be filed with the secretary or general manager of the event within one hour after the administration of medication or one hour after the secretary or general manager of the event returns to duty, if the administration is at a time other than during event hours. [2005, c. 563, §3 (NEW).]

J. The statement must be signed by the secretary or general manager of the event and the time of receipt of the statement must be recorded on the statement by the secretary or general manager. [2005, c. 563, §3 (NEW).]

If the chemical analysis of a sample taken pursuant to subsection 3 from the animal treated under this subsection indicates the presence of a prohibited substance and all the requirements of this subsection have been met, the information contained in the statement and any other relevant evidence must be considered at a hearing provided under subsection 8 in determining whether there has been a violation of any provision of this section.

[ 2005, c. 563, §3 (NEW) .]

13. Inapplicability to horse racing. This section does not affect laws governing horse racing or affect horse sales or horse auction sales when those sales are solely for the sale of racehorses or breeding stock that are used in the production of racehorses and when those sales are held or conducted on the premises of a racing association under the jurisdiction of, and with the authorization and approval of, the State Harness Racing Commission.

As used in this subsection, "racehorse" means a live horse, including a stallion, mare, gelding, ridgeling, colt or filly, that is eligible to participate in a horse racing contest in this State where pari-mutuel racing is permitted under the rules adopted by the State Harness Racing Commission. This subsection does not exempt racehorses participating in an event covered by this chapter.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW). 2011, c. 73, §1 (AMD).



7 §97. Pulling events between animals

1. Permit required. A person or entity may not sponsor a public or private pulling event between animals or pairs of animals within the State without a permit from the commissioner issued in accordance with this section and rules adopted pursuant to this section.

[ 2005, c. 563, §3 (NEW) .]

2. Application. A person or entity shall make an application for a permit in writing to the commissioner at least 10 days prior to the date on which a pulling event is intended to take place. The applicant shall provide the name of the person or entity conducting the event, the date and place the event is to be held and the names of the pull superintendent and superintendent assistants appointed to officiate at the event. One application and one permit may include one or more separate events when specified. Permits granted under this section are not transferable.

[ 2005, c. 563, §3 (NEW) .]

3. Fees. The commissioner shall charge a permit fee of $40 per pull day for an event sponsored by a person or entity receiving a stipend under section 86. The commissioner shall charge a seasonal permit fee of $75 to a person or entity that does not receive a stipend under section 86. The seasonal permit covers all pulls conducted by that entity for the year in which the permit is issued. All revenue derived from the permit fees must be deposited in a nonlapsing dedicated account.

[ 2005, c. 563, §3 (NEW) .]

4. Statutory rules. A permit may not be issued under this section unless the person or entity conducting the event has adopted the following rules governing the conduct of each pulling event.

A. All teamsters who are to compete in contests must have their teams ready at the published starting time. All classes must be closed after the positions are drawn. Classes must start as nearly as possible to the published time. [2005, c. 563, §3 (NEW).]

B. Check weighing must be allowed prior to the official weigh-in. All weighing must be done in the forenoon if possible. Teams must have on halters. Horses and ponies must have on shoes. [2005, c. 563, §3 (NEW).]

C. Measuring must be in a straight line to the nearest point on the drag. Line-to-line measuring is allowed. The front of the drag must touch the line before turning. To get the full-line measure, the drag must be turned more than 1/2 way or the back of the drag must be over the line. [2005, c. 563, §3 (NEW).]

D. Teams must stay hooked to the drag at all times. Unhitching and rehitching are not allowed. [2005, c. 563, §3 (NEW).]

E. An actual separation, breaking or bending of equipment constitutes a breakdown. A team breaking down may take the distance pulled or return to the last position and pull over. Only one breakdown is allowed. [2005, c. 563, §3 (NEW).]

F. Time limits are a maximum of 5 minutes. Time starts when the drag is moved. The time limit to hook on in distance pulls is 3 minutes. [2005, c. 563, §3 (NEW).]

G. On horses, the very light use of the reins on the hindquarters only is allowed and over and under is not allowed. Whips, brads or goads are not allowed. Reins may not be doubled up. Electrical or electronic devices are not allowed. Open bridles are not allowed. Ponies may not be struck except in a sweepstakes, when they may be struck with a cap or bare open hand. [2005, c. 563, §3 (NEW).]

H. On oxen, the use of the goad must be very light. The goad may not have a brad in it, only a plain yoke and chain or pole that may be pulled, except that a rope may be allowed in children's classes as provided in rules adopted pursuant to subsection 5. All chains must be covered to the hook. Plastic goads are not allowed. The goad stick may not be over 4 feet long unless approved by the pull superintendent and may not exceed 1/2 inch in diameter on the small end. The goad stick may be taped but not weighted. The stick may be used lightly on the face to control the oxen but not around the eyes. [2005, c. 563, §3 (NEW).]

I. Any number of helpers is allowed to help hitch. After hitch-on, there may be no more than 2 helpers. The helpers shall stay behind the drag unless needed to help the teamster. The helpers may not have a stick. This paragraph applies to distance pulls only. [2005, c. 563, §3 (NEW).]

J. All participants must be properly dressed. Proper language must be used at all times. Any participant under the influence of alcohol or other intoxicating substances must be disqualified from the contest. Tests may be made to determine intoxication. The drinking of intoxicating beverages by participants in and around the ring is prohibited. [2005, c. 563, §3 (NEW).]

K. The person or entity sponsoring the event decides the splitting of teams. [2005, c. 563, §3 (NEW).]

L. Heading of horses or oxen is not allowed. One inch pulled constitutes a hitch. Stepping over the rail counts as a hitch and 5 minutes are allowed for hitching. Three attempts may be made within that period. Time taken out to position the drag for the next pull may not be counted. Teamsters may not be changed after the first load is pulled. A team deliberately driven over the rail is disqualified from the contest. In case of a tie on the longest distance, the 2nd-longest distances already pulled will take first place. Persons acting as eveners shall remain quiet after hitching on. This paragraph does not apply to distance pulls. [2005, c. 563, §3 (NEW).]

M. There may not be heading of horses after a pull starts unless there is a mix-up, snarl or breakdown. [2005, c. 563, §3 (NEW).]

N. A substantial barrier must be maintained at the end of the ring toward which the pull is proceeding to prevent or substantially impede runaways. A teamster losing control of the team is disqualified immediately. [2005, c. 563, §3 (NEW).]

O. There is 100 pounds' tolerance on draft steers and oxen on and after Labor Day weekend. [2005, c. 563, §3 (NEW).]

P. An animal that is thin or dehydrated, shows open sores or is lame is disqualified. [2005, c. 563, §3 (NEW).]

Q. Before a team is allowed to pull, the owner shall provide a certificate of liability insurance in the amount of $300,000. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

5. Rules. The commissioner may, with the advice of the Pull Events Commission, adopt rules necessary to carry out the purposes of this section and sections 98 and 99. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §98. Pull Events Commission

The Pull Events Commission, as authorized by Title 5, section 12004-G, subsection 3-A, is established in accordance with this section. [2005, c. 563, §3 (NEW).]

1. Membership. The Pull Events Commission consists of 10 members:

A. Two members appointed by a statewide association representing owners of draft horses and oxen who participate in pulling events; [2005, c. 563, §3 (NEW).]

B. One member appointed by a statewide association representing owners of oxen who participate in pulling events; [2011, c. 487, §1 (AMD).]

C. One member appointed by a statewide farmers association representing owners of draft horses who participate in pulling events; [2011, c. 487, §1 (AMD).]

C-1. One member appointed by a statewide farmers association representing owners of draft oxen who participate in pulling events; [2011, c. 487, §1 (NEW).]

D. One fair superintendent appointed by the commissioner; [2011, c. 487, §1 (AMD).]

D-1. One member appointed by a state association of agricultural fairs; [2011, c. 487, §1 (NEW).]

E. One representative appointed by state humane organizations; [2005, c. 563, §3 (NEW).]

F. One member, appointed by the commissioner, representing the general public; and [2011, c. 487, §1 (AMD).]

G. [2011, c. 487, §1 (RP).]

H. One member appointed by the Animal Welfare Advisory Council. [2005, c. 563, §3 (NEW).]

[ 2011, c. 487, §1 (AMD) .]

2. Chair; meetings; secretary; quorum. The Pull Events Commission shall elect one of its members as chair. The chair serves a 2-year term and may not serve as chair for consecutive terms. The commission shall meet a minimum of twice annually. The commissioner shall designate a person to serve as secretary to the Pull Events Commission. A quorum of the commission for the transaction of business is 6 members. An action may not be taken by the commission without approval of a majority of the members present.

[ 2011, c. 487, §2 (AMD) .]

3. Terms; vacancies. Appointments to the Pull Events Commission must be for terms of 3 years. The appointing authority fills a vacancy for a full 3-year term. The appointing authority may remove a commission member for cause, which includes poor attendance. The chair shall make recommendations to the appointing authority concerning a removal.

[ 2011, c. 487, §3 (AMD) .]

4. Rulemaking. The Pull Events Commission shall adopt rules establishing the qualifications and procedure for the certification of pull superintendents and assistant pull superintendents and guidelines for dealing with violations of section 95 and the rules adopted under this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 563, §3 (NEW) .]

5. Other duties. The Pull Events Commission shall:

A. Periodically review the statutory rules for pulls as contained in section 97, subsection 4 and recommend to the Legislature changes as necessary; [2005, c. 563, §3 (NEW).]

B. Give advice and recommendations to the commissioner on request or as the commission considers necessary; and [2005, c. 563, §3 (NEW).]

C. Coordinate, develop and conduct pull superintendent training seminars. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW). 2011, c. 73, §2 (AMD). 2011, c. 487, §§1-3 (AMD).



7 §99. Pull superintendent

1. Appointment. Each person or entity conducting a pulling event shall appoint a pull superintendent who is certified by the commissioner as qualified in accordance with rules adopted under section 98. The name of the pull superintendent must be submitted in conjunction with the application for a permit to conduct each event. Only a person listed on the application as a pull superintendent or assistant pull superintendent may officiate.

[ 2005, c. 563, §3 (NEW) .]

2. Restrictions on officiating. A pull superintendent may not officiate as pull superintendent for a class in a pulling event in which that pull superintendent is participating as a competitor. An assistant pull superintendent may not officiate as pull superintendent for a class in a pulling event in which that assistant pull superintendent is participating as a competitor.

[ 2005, c. 563, §3 (NEW) .]

3. Enforcement responsibilities. A pull superintendent shall enforce the laws and rules governing pulling events and shall report participants who are disqualified, violations of the law and other matters, as appropriate, to the Pull Events Commission.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §100. Enforcement actions by commission

Upon receipt of a report pursuant to section 99, subsection 3, the Pull Events Commission shall send a copy of the report to the sponsor whose name appears on the application for the pulling event and to the person whose conduct has been reported to the commission. [2005, c. 563, §3 (NEW).]

1. Violation by teamster. Upon receipt of a written report alleging that a teamster has violated the laws or rules governing pulling events, the Pull Events Commission may after a hearing disqualify a teamster from participation in pulling events.

[ 2005, c. 563, §3 (NEW) .]

2. Violation by pull superintendent or assistant pull superintendent. Upon receipt of a written report alleging that a pull superintendent or assistant pull superintendent has violated the laws or rules governing pulling events or has failed to take appropriate action to enforce the laws and rules governing pulling events, the Pull Events Commission may after a hearing suspend or revoke that person's certification to act as a pull superintendent.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §101. Violations relating to pulling events

1. Conducting pulling event without permit. A person that conducts, causes to be conducted or sponsors a public or private pulling event between animals or pairs of animals within the State without a permit from the commissioner commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2005, c. 563, §3 (NEW) .]

2. Prohibition on participating in pulling events. A person who has been convicted of a violation of Title 17, section 1031 or has been adjudicated to have committed a civil violation of section 4011 within the previous 5 years may not participate as an animal owner or handler or in any other capacity, directly or indirectly, in a pulling event. A person who participates in a pulling event in violation of this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2005, c. 563, §3 (NEW) .]

3. Permit revocation. The commissioner may, in accordance with Title 5, chapter 375, revoke or refuse to renew a permit to hold a pulling event:

A. If after receiving notice from the department the sponsor of a pulling event allows a person to participate as an owner or handler or in any other capacity, directly or indirectly, in a pulling event within 5 years of that person's being convicted of a violation of Title 17, section 1031 or being adjudicated of a civil violation of section 4011; or [2005, c. 563, §3 (NEW).]

B. When the commissioner has received written notification from the Pull Events Commission of violations of laws or rules at a pulling event conducted under a permit held by that sponsor. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §102. Reciprocal disciplinary action

The department shall obtain current listings from other jurisdictions of persons who have been suspended or barred from pulling competitions. The department shall refuse to allow any person who has been suspended or barred from pulling competitions in another jurisdiction to compete in any pulling competition until the department receives notification from the jurisdiction that has suspended or barred the person from pulling competitions that the person is again eligible to compete in pulling competitions in that jurisdiction. [2013, c. 155, §1 (NEW).]

SECTION HISTORY

2013, c. 155, §1 (NEW).






Chapter 5: BOARD OF AGRICULTURE AND MAINE AGRICULTURAL EXPERIMENT STATION

7 §121. Maine Agricultural Experiment Station

1. Establishment. The department of the University of Maine System known and designated as the Maine Agricultural Experiment Station, referred to in this section as the "station," established at the University of Maine at Orono in connection with the university and under the direction of the university, the director and the Board of Agriculture, for the purpose of carrying into effect an Act of the Congress of the United States, approved March 2, 1887, to establish agricultural experiment stations in connection with the colleges established in the several states under an Act approved July 2, 1862, and of the Acts supplementary thereto, must be maintained in accordance with the purposes for which it was originally established.

[ 1997, c. 711, §3 (NEW) .]

2. Director. The President of the University of Maine at Orono, in consultation with the Board of Agriculture, shall appoint for a term of 5 years the Director of the Maine Agricultural Experiment Station, referred to in this section as the "director." After the term has expired, the director is eligible for reappointment. The director may be removed by the President of the University of Maine at Orono, in consultation with the Board of Agriculture, for cause. The director shall work with the Board of Agriculture to oversee the work of the university faculty at the station. The director of the station is the executive and administrative officer of the station and shall exercise supervision, direction and control over the station in accordance with the programs and policies of the University of Maine System and those established by the Board of Agriculture.

[ 1997, c. 711, §3 (NEW) .]

SECTION HISTORY

1985, c. 779, §25 (AMD). 1997, c. 711, §3 (RPR).



7 §122. Orcharding and crops

The Maine Agricultural Experiment Station shall conduct scientific investigations in orcharding, corn and other farm crops and, to this end, shall maintain the farms purchased in the name of the State, and stocked and equipped for the use and benefit of the station. The Director of the Maine Agricultural Experiment Station, with the agreement of the Board of Agriculture, has the general supervision, management and control of those farms and of all investigations thereon. The board and the director shall seek agreement on all issues. In the event that agreement can not be reached, final authority rests with the director. [2005, c. 512, §2 (AMD).]

SECTION HISTORY

1997, c. 711, §4 (AMD). 2005, c. 512, §2 (AMD).



7 §123. Animal husbandry

The Maine Agricultural Experiment Station shall conduct scientific investigations in animal husbandry, including experiments and observations on dairy cattle and other domestic animals, and these investigations are under the control of the director of the station with the agreement of the Board of Agriculture. The experiments in animal husbandry may be conducted at any of the farms owned by the State. The board and the director shall seek agreement on all issues. In the event that agreement can not be reached, final authority rests with the director. [1997, c. 711, §4 (AMD).]

SECTION HISTORY

1997, c. 711, §4 (AMD).



7 §124. Expenditure of appropriation

Sums that are appropriated in favor of the Maine Agricultural Experiment Station must be expended by the director of the station with the agreement of the Board of Agriculture in executing sections 121, 122 and 123. The board and the director shall seek agreement on all issues. In the event that agreement can not be reached, final authority rests with the director. [1997, c. 711, §4 (AMD).]

SECTION HISTORY

1997, c. 711, §4 (AMD).



7 §125. Board of Agriculture

1. Establishment; duties. The Board of Agriculture, referred to in this section as the "board," as established in Title 5, section 12004-G, subsection 4-A, is created within the University of Maine System. The board shall advise the Chancellor of the University of Maine System and the President of the University of Maine at Orono on matters concerning the operation and management of agricultural research conducted by the Maine Agricultural Experiment Station and university farm-based programs, including those of the University of Maine Cooperative Extension Service. The board's duties are limited to advising the chancellor and the president on research and programs relating to agriculture. The board does not advise the Director of the Maine Agricultural Experiment Station or have a role in the operation of research and programs within the Maine Agricultural Experiment Station that relate to forestry, wildlife, or fisheries and aquaculture. The board shall assist the chancellor and the president in articulating the mission of the Maine Agricultural Experiment Station as it pertains to agriculture. The director, with the agreement of the board, shall develop a budget for the station. The board and the director shall seek agreement on all issues. In the event that agreement can not be reached, final authority rests with the director. The board may not interfere with funding and grants for commodity research programs brought to the University of Maine System directly or through the efforts of commodity groups. The board shall respect the expertise of the various commodity groups and shall maintain the integrity of the research being recommended and reviewed by specific commodity groups. The board shall assist in the coordination of activities with commodity groups interested in or supporting agricultural research. The board shall consult with the following agricultural commodity advisory committees on agricultural research and extension priorities:

A. The University of Maine System Wild Blueberry Advisory Committee; and [1997, c. 711, §5 (NEW).]

B. The Maine Potato Board Research and Product Development Committee. [1997, c. 711, §5 (NEW).]

[ 1997, c. 711, §5 (NEW) .]

2. Membership. The board consists of the following 20 members:

A. A designee of the President of the University of Maine at Orono; [1997, c. 711, §5 (NEW).]

B. A designee of the Chancellor of the University of Maine System; [1997, c. 711, §5 (NEW).]

C. The Commissioner of Agriculture, Conservation and Forestry or the commissioner's designee; [1997, c. 711, §5 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

D. The president of a statewide farm bureau or the president's designee; [2009, c. 393, §1 (AMD).]

E. The president of a statewide agricultural council or the president's designee; [2009, c. 393, §1 (AMD).]

F. Eight members representing the agricultural industry, one person designated by each of the following:

(1) The Maine Potato Board;

(2) The Wild Blueberry Commission of Maine;

(3) A statewide pomological society;

(4) A statewide vegetable and small fruit growers association;

(5) A statewide dairy industry association;

(6) A statewide landscape and nursery association;

(7) A statewide florist and growers association; and

(8) A statewide organic farmers and gardeners association; [1997, c. 711, §5 (NEW).]

G. Two members of the joint standing committee of the Legislature having jurisdiction over agricultural matters, one appointed by the President of the Senate and one appointed by the Speaker of the House; [1997, c. 711, §5 (NEW).]

H. One farmer with livestock experience in an area other than dairy farming, chosen from a list of 3 nominees submitted by a statewide beef and sheep producers association, appointed by the Governor; [1997, c. 711, §5 (NEW).]

I. Two research faculty members associated with agricultural research at the University of Maine at Orono, appointed by the Board of Trustees of the University of Maine System; [2009, c. 393, §1 (AMD).]

J. The Director of the University of Maine Cooperative Extension Service; and [2009, c. 393, §1 (AMD).]

K. One member representing the aquaculture industry designated by a statewide aquaculture industry association. [2009, c. 393, §1 (NEW).]

[ 2009, c. 393, §1 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

3. Terms. Each member serves a term of 5 years, except that the terms of legislative members expire the first Wednesday in December of even-numbered years. Vacancies must be filled by the appointing authority to complete the term of the preceding appointee.

[ 1997, c. 711, §5 (NEW) .]

4. Chair; secretary. The board shall select annually one of its members to serve as chair. The Director of the Agricultural Experiment Station shall serve as secretary to the board but the director is not a member of the board and has no vote.

[ 1997, c. 711, §5 (NEW) .]

5. Compensation. The board members are entitled to legislative per diem compensation for attendance at board meetings in accordance with Title 5, chapter 379.

[ 1997, c. 711, §5 (NEW) .]

6. Report. The Board of Agriculture shall report at least annually to the joint standing committee of the Legislature having jurisdiction over agricultural matters and to the Board of Trustees of the University of Maine System. The report must include an accounting of meetings and actions of the Board of Agriculture, including agreements entered into, status of demonstration projects, research findings, informational activities and an evaluation of the Maine Agricultural Experiment Station and Cooperative Extension Service programs, with recommendations regarding changes or improvements in the programs and the budget. The Board of Agriculture shall submit annually to the Board of Trustees of the University of Maine System proposals for additional funding for capital building projects at the research farms.

[ 1997, c. 711, §5 (NEW) .]

7. Long-range plan. By January 15, 2000, the board shall establish a long-range plan for operation of the Agricultural Experiment Station and the Cooperative Extension Service programs that includes but is not limited to plans for each of the research farms, joint appointments for experiment station and extension faculty, better utilization of research farms and objectives for research for each agricultural commodity in the State. The plan developed by the board does not include operations, research and programs relating to forestry, wildlife, aquaculture and fisheries.

[ 1999, c. 72, §1 (AMD) .]

SECTION HISTORY

1997, c. 711, §5 (NEW). 1999, c. 72, §1 (AMD). 2009, c. 393, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV).






Chapter 6: MAINE AGRICULTURE PROTECTION ACT

7 §151. Short title

This Act may be known and cited as "the Maine Agriculture Protection Act." [2007, c. 649, §3 (NEW).]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §152. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 649, §3 (NEW).]

1. Agricultural composting operation. "Agricultural composting operation" means composting that takes place on a farm. "Agricultural composting operation" does not include an operation that involves nonorganic municipal solid waste or that composts municipal sludge, septage, industrial solid waste or industrial sludge. "Agricultural composting operation" does not include an operation that composts materials with a moderate or high risk of contamination from heavy metals, volatile and semivolatile organic compounds, polychlorinated biphenyls or dioxin.

[ 2007, c. 649, §3 (NEW) .]

2. Agricultural products. "Agricultural products" means those plants and animals and their products that are useful to humans and includes, but is not limited to, forages and sod crops, grains and feed crops, dairy and dairy products, poultry and poultry products, bees and bees' products, livestock and livestock products, manure and compost and fruits, berries, vegetables, flowers, seeds, grasses and other similar products, or any other plant, animal or plant or animal products that supply humans with food, feed, fiber or fur. "Agricultural products" does not include trees grown and harvested for forest products.

[ 2015, c. 145, §1 (AMD) .]

3. Agricultural support services. "Agricultural support services" means the aerial or surface application of seed, fertilizer, pesticides or soil amendments and custom harvesting.

[ 2007, c. 649, §3 (NEW) .]

4. Composting. "Composting" means the controlled aerobic decomposition of organic materials to produce a soil-like product beneficial to plant growth and suitable for agronomic use.

[ 2007, c. 649, §3 (NEW) .]

5. Farm. "Farm" means the land, plants, animals, buildings, structures, ponds and machinery used in the commercial production of agricultural products.

[ 2007, c. 649, §3 (NEW) .]

6. Farm operation. "Farm operation" means a condition or activity that occurs on a farm in connection with the commercial production of agricultural products and includes, but is not limited to, operations giving rise to noise, odors, dust, insects and fumes; operation of machinery and irrigation pumps; disposal of manure; agricultural support services; and the employment and use of labor.

[ 2007, c. 649, §3 (NEW) .]

SECTION HISTORY

2007, c. 649, §3 (NEW). 2015, c. 145, §1 (AMD).



7 §153. Farm; farm operation or agricultural composting operation not a nuisance

A farm, farm operation or agricultural composting operation may not be considered a public or private nuisance under Title 17, chapter 91 if the farm, farm operation or agricultural composting operation alleged to be a nuisance is in compliance with applicable state and federal laws, rules and regulations and: [2007, c. 649, §3 (NEW).]

1. Farm; farm operation; agricultural composting operation. The farm, farm operation or agricultural composting operation conforms to best management practices, as determined by the commissioner in accordance with Title 5, chapter 375;

[ 2007, c. 649, §3 (NEW) .]

2. Storage or use of farm nutrients; complaints. For complaints regarding the storage or use of farm nutrients as defined in section 4201, subsection 4, the farm, farm operation or agricultural composting operation has implemented a nutrient management plan developed in accordance with section 4204 and operation of the farm, farm operation or agricultural composting operation is consistent with the nutrient management plan; or

[ 2007, c. 649, §3 (NEW) .]

3. Change in land use; occupancy of land. The farm, farm operation or agricultural composting operation existed before a change in the land use or occupancy of land within one mile of the boundaries of the farm, farm operation or agricultural composting operation as long as, before the change in land use or occupancy, the farm, farm operation or agricultural composting operation would not have been considered a nuisance. This subsection does not apply to a farm, farm operation or agricultural composting operation that materially changes the conditions or nature of the farm, farm operation or agricultural composting operation after a change in the land use or occupancy of land within one mile of the boundaries of the farm, farm operation or agricultural composting operation. Nothing in this subsection affects the applicability of any of the other provisions of this chapter.

[ 2007, c. 649, §3 (NEW) .]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §154. Violation of municipal ordinances

A farm operation or agricultural composting operation located in an area where agricultural activities are permitted may not be considered a violation of a municipal ordinance if the farm operation or agricultural composting operation conforms to best management practices as determined by the commissioner in accordance with section 153, subsection 1. [2015, c. 145, §2 (AMD).]

SECTION HISTORY

2007, c. 649, §3 (NEW). 2015, c. 145, §2 (AMD).



7 §155. Application; municipal ordinances

This chapter does not affect the application of state and federal laws. A municipality must provide the commissioner with a copy of any proposed ordinance that affects farm operations or agricultural composting operations. The clerk of the municipality or a municipal official designated by the clerk shall submit a copy of the proposed ordinance to the commissioner at least 90 days prior to the meeting of the legislative body or public hearing at which adoption of the ordinance will be considered. The commissioner shall review the proposed ordinance and advise the municipality as to whether the proposed ordinance restricts or prohibits the use of best management practices. This section does not affect municipal authority to enact ordinances. [2015, c. 145, §3 (AMD).]

SECTION HISTORY

2007, c. 649, §3 (NEW). 2015, c. 145, §3 (AMD).



7 §156. Complaint resolution

The commissioner shall investigate all complaints involving a farm, farm operation or agricultural composting operation, including, but not limited to, complaints involving the use of waste products, groundwater and surface water pollution and insect infestations. In cases of insect infestations not arising from agricultural activities, when the State Entomologist believes that the infestation is a public nuisance and is able to identify the source or sources of the infestation, the commissioner shall refer the matter to the Department of the Attorney General. If the commissioner finds upon investigation that the person responsible for the farm, farm operation or agricultural composting operation is using best management practices, the commissioner shall notify that person and the complainant of this finding in writing. Notwithstanding section 153, subsection 3, if the commissioner identifies the source or sources of the problem and finds that the problem is caused by the use of other than best management practices, the commissioner shall: [2007, c. 649, §3 (NEW).]

1. Changes. Determine the changes needed in the farm, farm operation or agricultural composting operation to comply with best management practices and prescribe site-specific best management practices for that farm, farm operation or agricultural composting operation;

[ 2007, c. 649, §3 (NEW) .]

2. Advise person responsible. Advise the person responsible for the farm, farm operation or agricultural composting operation of the changes, as determined in subsection 1, that are necessary to conform with best management practices and determine subsequently if those changes are implemented; and

[ 2007, c. 649, §3 (NEW) .]

3. Findings. Give the findings of the initial investigation and subsequent investigations and any determination of compliance to the complainant and person responsible.

[ 2007, c. 649, §3 (NEW) .]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §157. Good faith

The Maine Rules of Civil Procedure, Rule 11 applies in any private action filed against the owner or operator of a farm, farm operation or agricultural composting operation in which it is alleged that the farm, farm operation or agricultural composting operation constitutes a nuisance if it is determined that the action was not brought in good faith and was frivolous or intended for harassment only. [2007, c. 649, §3 (NEW).]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §158. Failure to adopt best management practices

If the person responsible for a farm, farm operation or agricultural composting operation does not apply best management practices as required by the commissioner, the commissioner shall send a written report to an appropriate agency if a federal or state law has been violated and to the Attorney General. The Attorney General may institute an action to abate a nuisance or to enforce the provisions of this chapter or any other applicable state law, and the court may order the abatement with costs as provided under Title 17, section 2702, such injunctive relief as provided in this section or by other applicable law, or that a civil violation has been committed. Failure to apply best management practices in accordance with this chapter constitutes a separate civil violation for which a fine of up to $1,000, together with an additional fine of up to $250 per day for every day that the violation continues, may be adjudged. [2007, c. 649, §3 (NEW).]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §159. Agricultural Complaint Response Fund

There is established the nonlapsing Agricultural Complaint Response Fund. The commissioner may accept from any source funds designated to be placed in the fund. The commissioner may authorize expenses from the fund as necessary to investigate complaints involving a farm, farm operation or agricultural composting operation and to abate conditions potentially resulting from farms, farm operations or agricultural composting operations. [2007, c. 649, §3 (NEW).]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §160. Educational outreach

The commissioner shall conduct an educational outreach program for the agricultural community to increase awareness of the provisions of this chapter and the best management practices of the department. The commissioner shall inform the public about the provisions of this chapter, the complaint resolution process adopted by the department and state policy with respect to preservation and protection of agricultural and natural resources. [2007, c. 649, §3 (NEW).]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §161. Rules

The commissioner shall adopt rules in accordance with the Maine Administrative Procedure Act to interpret and implement this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 649, §3 (NEW).]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §162. Designation of "Farming for Maine" farms

The commissioner shall establish a process for designating "Farming for Maine" farms. This designation provides farmers an opportunity to declare their commitment to commercial agriculture and to increase public awareness of farming in the State. [2009, c. 356, Pt. A, §1 (NEW).]

1. Application. An applicant for designation as a "Farming for Maine" farm shall submit a completed application that has been verified in accordance with subsection 3 to the clerk for the municipality in which the farm is located and a copy of the application to the department. If the land is within an area under the jurisdiction of the Maine Land Use Planning Commission, the applicant shall submit the verified application to the executive director of the commission and a copy to the department. The department shall develop an application form and make the form available through the offices of the soil and water conservation districts and private organizations and public agencies that support or represent farmers in the State.

[ 2009, c. 356, Pt. A, §1 (NEW); 2011, c. 682, §38 (REV) .]

2. Eligibility. A farm is eligible for designation under this section if the following criteria are met:

A. The farm consists of land classified as prime farmland, land of statewide or local importance or unique farmland by the Natural Resources Conservation Service within the United States Department of Agriculture. In counties where land of local importance has not been identified, land that is actively farmed may be eligible as provided in rules adopted under subsection 4; [2009, c. 356, Pt. A, §1 (NEW).]

B. The land is used for the commercial production of agricultural products; and [2009, c. 356, Pt. A, §1 (NEW).]

C. Additional criteria established in rules adopted under subsection 4. [2009, c. 356, Pt. A, §1 (NEW).]

A farm that is farmed under a lease may be designated as long as the landowner and the lessee sign the application.

[ 2009, c. 356, Pt. A, §1 (NEW) .]

3. Verification of eligibility. An applicant for designation as a "Farming for Maine" farm shall submit a completed application form together with support materials as required in rules adopted under subsection 4 to a soil and water conservation district office. Upon receipt of an application, a district office shall verify the eligibility of the farm or notify the applicant of the reasons why verification is denied. Upon request, the department shall assist a district in determining eligibility.

[ 2009, c. 356, Pt. A, §1 (NEW) .]

4. Rules; recognition. The commissioner may adopt rules to further define the verification process and establish additional eligibility criteria as needed for designation of "Farming for Maine" farms. The commissioner shall provide signs or certificates or develop other means of recognizing a farm that has attained designation as a "Farming for Maine" farm. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 356, Pt. A, §1 (NEW) .]

5. Fee. A municipality may charge a fee of not more than $20 for filing a verified designation application under this section.

[ 2009, c. 356, Pt. A, §1 (NEW) .]

SECTION HISTORY

2009, c. 356, Pt. A, §1 (NEW). 2011, c. 682, §38 (REV).



7 §163. Pilot program for establishing agricultural districts and agriculture enhancement groups

The commissioner may establish a pilot program to examine the effectiveness of agricultural districts in keeping farmland in agricultural production and enhancing the profitability of farming. For the purposes of this section, "pilot program" means an agricultural districts program that allows farmers to propose that the department designate their farmland as an agricultural district where commercial agriculture is encouraged and farmland protected through collaborative efforts at the state and local level. [2009, c. 356, Pt. A, §2 (NEW).]

1. Eligibility criteria for agricultural districts. In order to be eligible to participate in the pilot program, farms must form agricultural districts. An agricultural district must be composed of 3 or more farms that are located in geographic proximity to each other, produce similar types of agricultural products or share common marketing interests. The commissioner shall review eligibility criteria for participants in agricultural districts in other states and may develop additional criteria for participation with the pilot program, including, but not limited to, minimum acreage and farm income thresholds.

[ 2009, c. 356, Pt. A, §2 (NEW) .]

2. Benefits. The commissioner shall review benefits accruing to participants in agricultural districts in other states. Prior to initiating the pilot program, the commissioner shall develop a description of potential benefits accruing to participants in a pilot program. Potential benefits may include, but are not limited to, scoring bonuses for competitive grants, loans or business assistance programs and for project proposals screened for submission to the Land for Maine's Future Fund under Title 5, section 6203. The commissioner shall consult with other agencies administering programs affected by the proposed benefits.

[ 2009, c. 356, Pt. A, §2 (NEW) .]

3. Selection of regions. The commissioner shall distribute a description of the purpose and potential benefits of forming an agricultural district. Distribution may be through public agencies and private organizations that have regular contact with farmers in the State. The description must be posted on the department's publicly accessible website. The description notice must include information on how to contact the department to express interest in learning more about or participating in an agricultural district.

Based on the response to the initial solicitation, the commissioner may designate one or more districts. Prior to making a selection, the commissioner shall communicate with local or regional planning commissions and state, local or regional land trusts to ascertain their willingness to participate in efforts to protect farmland in the proposed districts.

If more than one district is designated for the pilot program, the commissioner shall strive to select districts in different parts of the State or different sectors of the State's agricultural economy.

[ 2009, c. 356, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 356, Pt. A, §2 (NEW).






Chapter 6-A: MANAGEMENT OF MOSQUITOES

7 §171. Management of mosquitoes for protection of public health; state policy

It is the policy of the State to work to find and implement ways to prevent mosquito-borne diseases in a manner that minimizes risks to humans and the environment. The State, led by the department and the Department of Health and Human Services pursuant to this chapter and Title 22, chapter 257-B, respectively, shall monitor mosquito-borne diseases and shall base mosquito management methods, including potential pesticide use, on an evaluation of the most current risk assessments. On a continuing basis, the State shall research and evaluate means of reducing disease-carrying mosquitoes without the use of pesticides. When the Department of Health and Human Services determines that the disease risk is high and public education efforts are insufficient to adequately prevent mosquito-borne diseases in the State, the Department of Health and Human Services may declare a mosquito-borne disease public health threat pursuant to Title 22, chapter 257-B and the State may undertake emergency activities to reduce disease-carrying mosquito populations that threaten the health of residents of this State. The State in undertaking emergency activities shall use a combination of the lowest risk, most effective integrated pest management techniques and science-based technology and shall consult with officials from affected municipalities in determining the most appropriate combination of response strategies. [2013, c. 548, §1 (NEW).]

SECTION HISTORY

2013, c. 548, §1 (NEW).



7 §172. Department lead agency; powers of commissioner

1. Lead agency. The department is the lead agency of the State for carrying out mosquito management activities as described in this chapter.

[ 2013, c. 548, §1 (NEW) .]

2. Management methods. The commissioner may use appropriate methods for the management of mosquitoes and the prevention of their breeding in a manner consistent with section 171, including, but not limited to, conducting or contracting for mosquito management activities and purchasing equipment necessary for the purposes of carrying out this chapter.

[ 2013, c. 548, §1 (NEW) .]

SECTION HISTORY

2013, c. 548, §1 (NEW).



7 §173. Duties of commissioner

1. Study; plan; arrange cooperation. When sufficient money for such purposes is available in the fund, the commissioner, in cooperation with appropriate personnel from the Department of Health and Human Services, shall:

A. Consider and study mosquito management problems, including mosquito surveillance; [2013, c. 548, §1 (NEW).]

B. Identify means of managing disease-carrying mosquitoes in a manner that minimizes pesticide use; [2013, c. 548, §1 (NEW).]

C. Coordinate plans for mosquito management work that may be conducted by private landowners, groups, organizations, municipalities, counties and mosquito management districts formed pursuant to section 175; and [2013, c. 548, §1 (NEW).]

D. Arrange, to the extent practicable, cooperation among state departments and with federal agencies in conducting mosquito management operations within the State. [2013, c. 548, §1 (NEW).]

[ 2013, c. 548, §1 (NEW) .]

2. Consultation. The commissioner shall consult with the University of Maine Cooperative Extension and private sector experts and municipalities in developing plans and procedures for implementing this chapter.

[ 2013, c. 548, §1 (NEW) .]

3. Assist with disseminating information. When sufficient money for such purposes is available in the fund, the commissioner, in cooperation with appropriate personnel from the Department of Health and Human Services and experts from the University of Maine Cooperative Extension, shall assist private landowners, groups, organizations, municipalities, counties and mosquito management districts formed pursuant to section 175 to disseminate information to the residents of the State about ways to reduce mosquito populations, to eliminate mosquito breeding sites and to protect themselves from mosquito-borne diseases as well as other relevant information.

[ 2013, c. 548, §1 (NEW) .]

4. Implement mosquito management response. When a mosquito-borne disease public health threat is declared by the Commissioner of Health and Human Services pursuant to Title 22, section 1447, the Commissioner of Agriculture, Conservation and Forestry shall implement an effective management response consistent with section 171. The management response must include combinations of integrated pest management techniques. The Commissioner of Agriculture, Conservation and Forestry shall consider the availability of funds in the fund in planning the response.

[ 2013, c. 548, §1 (NEW) .]

SECTION HISTORY

2013, c. 548, §1 (NEW).



7 §174. Maine Mosquito Management Fund

The Maine Mosquito Management Fund, referred to in this chapter as "the fund," is established to carry out the purposes of this chapter. The fund consists of any money received as contributions, grants or appropriations from private and public sources. The fund, to be accounted for within the department, must be held separate and apart from all other money, funds and accounts. Any balance remaining in the fund at the end of a fiscal year does not lapse but must be carried forward to the next fiscal year. The department may expend the money available in the fund and make grants to private landowners, groups, organizations, agencies, municipalities, counties, the University of Maine Cooperative Extension and mosquito management districts formed pursuant to section 175 to carry out the purposes of this chapter. [2013, c. 548, §1 (NEW).]

SECTION HISTORY

2013, c. 548, §1 (NEW).



7 §175. Mosquito management districts

For the purposes of preserving and promoting the public health and welfare by providing for coordinated and effective management of mosquitoes, municipalities may cooperate with each other through the creation of mosquito management districts. [2013, c. 548, §1 (NEW).]

SECTION HISTORY

2013, c. 548, §1 (NEW).



7 §176. Rules

The commissioner may adopt rules to carry out the purposes of this chapter. Rules adopted pursuant to this section are major substantive rules as described in Title 5, chapter 375, subchapter 2-A. [2013, c. 548, §1 (NEW).]

SECTION HISTORY

2013, c. 548, §1 (NEW).






Chapter 7: EXTENSION WORK WITH STATE UNIVERSITY

7 §191. Purpose

In order to aid in diffusing among the people of this State useful and practical information on subjects relating to agriculture and natural resources, youth development, and home economics and community life and to encourage the application of the same, there may be inaugurated in each of the several counties of the State extension work which shall be carried on in cooperation with the Trustees of the University of Maine System and the University of Maine. [1985, c. 779, §26 (AMD).]

SECTION HISTORY

1985, c. 283, §1 (AMD). 1985, c. 779, §26 (AMD).



7 §192. Demonstrations and information

Cooperative extension work shall consist of the giving of practical demonstrations in agriculture and natural resources, youth development, and home economics and community life and imparting information on those subjects through field demonstrations, publications and otherwise. This work shall be carried on in each county in such manner as may be mutually agreed upon by the executive committee of the county extension association provided for in section 193, and the trustees of the University of Maine System, the University of Maine, or their duly appointed representatives. [1985, c. 779, §27 (AMD).]

SECTION HISTORY

1985, c. 283, §2 (AMD). 1985, c. 779, §27 (AMD).



7 §193. County extension associations

For the purpose of carrying out this chapter, there may be created in each county or combination of 2 counties within the State an organization to be known as a "county extension association," and its services available to all residents of a county. Such county extension association shall have adopted a constitution and set of bylaws acceptable to the University of Maine and they shall be recognized as the official body within that county or counties for carrying on extension work in agriculture and natural resources, youth development, and home economics and community life within that county or counties in cooperation with the University of Maine. The county extension is viewed as a unique and important educational program of county government. The county extension association may make such regulations and bylaws for its government and the carrying on of its work as are not inconsistent with that chapter, provided that one such organization shall be formed in each county. [1985, c. 779, §28 (AMD).]

SECTION HISTORY

1985, c. 283, §3 (AMD). 1985, c. 779, §28 (AMD).



7 §194. Budget and taxes

The executive committee of each county extension association shall prepare an annual budget as requested, showing in detail its estimate of the amount of money to be expended under this chapter within the county or counties for the fiscal year, shall submit the same to a vote of the association at the regular annual meeting and, if the budget is approved by a majority vote of the members of the association present at such meeting, the executive committee shall submit the same to the board of county commissioners on a date requested by the county commissioners, and the county commissioners may, if they deem it justifiable, adopt an appropriate budget for the county extension program and levy a tax therefor. The amount thus raised by direct taxation within any county or combination of counties for the purposes of this chapter shall be used for the salaries of clerks, provision of office space, supplies, equipment, postage, telephone, a contribution toward the salaries of county agents and such other expenses as necessary to maintain an effective county extension program. Whenever the inhabitants of 2 counties shall unite for organization in one association, the executive committee shall present its budget to the county commissioners of both counties. The county commissioners of those counties shall meet jointly to consider and adopt a budget for each county. The amount and proportion of the budget shall be shared in a manner determined by mutual agreement at a joint meeting of the county commissioners. [1985, c. 283, §4 (AMD).]

SECTION HISTORY

1985, c. 283, §4 (AMD).



7 §195. Annual reports

A county extension association shall annually present to the University of Maine and the county commissioners its plan of extension work for the ensuing year and a full detailed report of its extension activities for the preceding fiscal year, including a detailed report of its receipts and expenditures from all sources. The financial report of a county extension association must be on forms prescribed by the University of Maine and the county commissioners. [2005, c. 512, §3 (AMD).]

SECTION HISTORY

1985, c. 283, §5 (AMD). 1985, c. 779, §29 (AMD). 2005, c. 512, §3 (AMD).



7 §196. Building associations authorized

The county commissioners of a county or combination of 2 counties in which there is a county extension association may form a county extension building association pursuant to this section and Title 13, chapter 81. In addition to the powers and authority granted and duties and limitations imposed under Title 13, chapter 81, the county extension building association has all the powers and authority granted under this section and is subject to all the duties and limitations imposed under this section, except that, in the case of any conflict between this section and Title 13, chapter 81, this section controls. A county extension building association is a political subdivision of the State and a constituted authority for purposes of the United States Internal Revenue Code of 1986, Section 103. [2001, c. 594, §1 (NEW).]

1. Purpose. The purpose of a county extension building association is to acquire, by purchase, lease or otherwise, buildings and other real and personal property to be used by a county extension association in carrying out its public purposes under this chapter.

[ 2001, c. 594, §1 (NEW) .]

2. Directors. The county commissioners of the county or counties forming the county extension building association shall determine the method of choosing the building association's directors. A majority of the directors of a county extension building association must be appointed by the county commissioners of the county or counties comprising the affiliated county extension association.

[ 2001, c. 594, §1 (NEW) .]

3. Borrowing. In order to carry out its purpose, a county extension building association by a vote of the directors may borrow money on behalf of the county or of either or both of the counties comprising the affiliated county extension association by the issuance of bonds or notes and grant mortgages and security interest in the county extension building association's property to secure the obligations. All bonds or notes must be for a term not to exceed 30 years and contain such terms and conditions as the directors of the county extension building association determine. The bonds or notes may not be an obligation of or pledge the faith and credit of the State or any county or political subdivision other than the county extension building association. Bonds or notes may be issued by the county extension building association under this section without obtaining the consent of any commission, board, bureau or agency of the State or of the county or counties comprising the affiliated county extension association and without any other proceeding or conditions than those proceedings or conditions that are specifically required by this section.

[ 2001, c. 594, §1 (NEW) .]

4. Limitations; dissolution. No part of the net earnings of a county extension building association may inure to the benefit of any member, director or officer of the county extension building association or any private individual, except that reasonable compensation may be paid for services rendered, and a member, director or officer of a county extension building association or any private individual is not entitled to share in the distribution of any of the corporate assets on dissolution of the county extension building association. On the dissolution of a county extension building association or on the termination of its activities, the assets of the county extension building association remaining after the payment of its liabilities must be distributed to the county in which the county extension building association is housed.

[ 2001, c. 594, §1 (NEW) .]

SECTION HISTORY

2001, c. 594, §1 (NEW).






Chapter 8: PURCHASE OF FOODSTUFFS FROM MAINE CONCERNS

7 §201. Statement of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 448, §1 (NEW). MRSA T. 7, §205 (RP).



7 §202. Preference for in-state producers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 448, §1 (NEW). MRSA T. 7, §205 (RP).



7 §203. Administration by Department of Agriculture, Food and Rural Resources (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 448, §1 (NEW). 1979, c. 731, §19 (AMD). MRSA T. 7, §205 (RP).



7 §204. Cooperation by State Government organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 448, §1 (NEW). 1979, c. 731, §19 (AMD). MRSA T. 7, §205 (RP).



7 §205. Termination (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 448, §1 (NEW). MRSA T. 7, §205 (RP).






Chapter 8-A: FOOD AND FOOD POLICY

Subchapter 1: PURCHASE OF FOODSTUFFS FROM MAINE

7 §211. Statement of policy

It is the policy of the State to encourage food self-sufficiency for the State. State institutions and school districts in the State shall purchase food produced by Maine farmers or fishermen, provided that food is available in adequate quantity and meets acceptable quality standards, and is priced competitively. [1983, c. 608, §2 (NEW).]

SECTION HISTORY

1983, c. 608, §2 (NEW).



7 §212. Definitions

1. Brokers or wholesalers. "Brokers or wholesalers" means any person representing an enterprise, either for profit or nonprofit, whose objective is to purchase or collect available supplies of food from Maine food producers for subsequent distribution to state institutions, school districts and other food businesses.

[ 1983, c. 608, §2 (NEW) .]

2. Maine food producer. "Maine food producer" means any person who is a resident farmer or fisherman, or an association of farmers or fishermen in a cooperative or producer group.

[ 1983, c. 608, §2 (NEW) .]

3. State or school purchaser. "State or school purchaser" means any person who purchases foodstuffs for any state institution or agency, the community colleges or the school districts of this State.

[ 1989, c. 443, §18 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1983, c. 608, §2 (NEW). 1989, c. 443, §18 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



7 §213. Implementation of state policy to purchase foodstuffs from Maine concerns

Notwithstanding any other provision of law and assuming reasonable similarity in quality, quantity and availability with other foodstuffs offered for sale, state or school purchasers shall buy meat, fish, dairy products, excluding milk and eggs, and species of fruits and fresh vegetables, directly from Maine food producers or from food brokers who assist in the distribution of foodstuffs produced or harvested by Maine food producers. In the event that more than one producer, broker or wholesaler can supply a given foodstuff, the institutional or school purchaser may require competitive bidding. [1983, c. 608, §2 (NEW).]

1. Amounts to be expended by institutional facilities.

[ 2005, c. 382, Pt. C, §1 (RP) .]

2. Amounts to be expended by a school district.

[ 2005, c. 382, Pt. C, §1 (RP) .]

SECTION HISTORY

1983, c. 608, §2 (NEW). 2005, c. 382, §C1 (AMD).



7 §214. Coordination of purchases of foodstuffs from Maine concerns

1. Food purchasing coordinator. The commissioner shall designate an employee of the department to serve as a food purchasing coordinator to assist in the development of connections between state and school purchasers, Maine food producers and brokers and wholesalers of food.

[ 2005, c. 382, Pt. C, §2 (AMD) .]

2. Annual meeting. The food purchasing coordinator shall cause to be held an annual meeting that brings together producers, wholesalers, buyers and food service professionals to enhance opportunities for cooperation and expand the purchase of local foodstuffs by state institutions and public schools.

[ 2005, c. 382, Pt. C, §2 (AMD) .]

3. Advisory committee. The commissioner shall establish an advisory committee to discuss possibilities and review proposals for expanding purchases of local foodstuffs. The commissioner shall invite one or more representatives from each of the following agencies to serve on the advisory committee: the Department of Education; the Department of Marine Resources; the Department of Corrections; the Department of Administrative and Financial Services, Bureau of Purchases; the Department of Health and Human Services; the University of Maine System; and the Maine Community College System.

[ 2011, c. 655, Pt. EE, §12 (AMD); 2011, c. 655, Pt. EE, §30 (AFF) .]

SECTION HISTORY

1983, c. 608, §2 (NEW). 1985, c. 271, §§1,2 (AMD). 1989, c. 700, §A30 (AMD). 1991, c. 780, §DDD21 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 382, §C2 (AMD). 2011, c. 655, Pt. EE, §12 (AMD). 2011, c. 655, Pt. EE, §30 (AFF).



7 §215. Standards

1. Quality standards to be established. Quality standards for meat, fish, dairy products, excluding milk and eggs, and species of fresh fruits and vegetables shall be established in writing and copies of these standards shall be made available to all Maine food producers and brokers and wholesalers who are interested in selling food to institutions and schools in Maine.

[ 1983, c. 608, §2 (NEW) .]

2. Coordination of development of quality standards. The Bureau of Purchases will coordinate the development of quality standards with state institutions and the Department of Education. The coordinator will collaborate with the State Purchasing Agent in assisting state and school purchasers in formulating consistent, although not necessarily uniform, quality standards. In the event there are differences of opinion about the quality of foodstuffs supplied institutions or schools, final authority for resolution rests with the State Purchasing Agent.

[ 1989, c. 700, Pt. A, §31 (AMD) .]

3. Certification of food of Maine origin. Food brokers and wholesalers or any person who sells directly to the state institutions and schools of Maine shall certify to purchasing agents that shipments of food intended to be of Maine origin are produced or harvested by Maine food producers.

[ 1983, c. 608, §2 (NEW) .]

4. Split shipments of food. In the event that foodstuffs of Maine origin are not available in sufficient quantities to meet demand, food brokers and wholesalers or any person selling directly to the state institutions or schools may supply split shipments of food, mixing food items of Maine origin with the same food items from outside Maine, provided the consolidated order is of comparable quality and the broker specifies the percentage of the mixed shipment that is of Maine origin.

[ 1983, c. 608, §2 (NEW) .]

SECTION HISTORY

1983, c. 608, §2 (NEW). 1989, c. 700, §A31 (AMD).






Subchapter 2: FOOD POLICY

7 §216. Maine Food Policy Council (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2005, c. 2, §6 (COR). 2005, c. 614, §4 (NEW). 2011, c. 344, §16 (RP).



7 §217. Hunters for the Hungry Program; acceptance of donations

The department and those recipient agencies participating in the department's food assistance distribution programs may accept wild game meat from persons participating in the Hunters for the Hungry Program established under Title 12, section 10108. The department may facilitate the acceptance of that meat by its recipient agencies through coordination with the Department of Inland Fisheries and Wildlife and may undertake educational and promotional efforts on behalf of the program. [2005, c. 614, §4 (NEW).]

SECTION HISTORY

2005, c. 614, §4 (NEW).



7 §218. Farmers' Market Program

The department shall cooperate with the Commissioner of Health and Human Services or the commissioner's designee to promote the purchase of state-grown and processed food products at local farmers' markets and farmstands by nutritionally at-risk groups through programs administered by the Department of Health and Human Services under Title 22, chapter 851. [2005, c. 614, §4 (NEW).]

SECTION HISTORY

2005, c. 614, §4 (NEW).



7 §219. Food self-sufficiency

1. Farm labor link network. The department shall maintain an agricultural jobs network linking farms and facilities processing agricultural products grown in the State with available workers who wish to work on a farm or in a local food industry. An available worker under this subsection may include a person involved in raising, processing, preparing or preserving food or who is required to perform community service as a low-income recipient of state supplemental income benefits or under a court order. The department shall coordinate with the University of Maine Cooperative Extension to identify farms and food processing facilities willing to participate in the network and coordinate with the Department of Labor, the Department of Health and Human Services, the Department of Economic and Community Development, the Department of Corrections and the Judicial Department in identifying available workers willing to participate in the network. If a worker participating in the network wishes to pursue additional training or a career in agriculture or food production, the department shall refer the person to available resources or programs that train workers or develop skills or business practices in farming, food production or food processing. A worker may meet the requirements for community service obligations under a state supplemental income benefits program, judicial order or alternative sentencing program by performing work on a farm or food processing facility through participation in the network under this subsection.

[ 2015, c. 347, §1 (NEW) .]

2. Educational marketing campaign. The department shall coordinate with the University of Maine Cooperative Extension, the Maine Community College System, the Department of Labor, the Department of Education, the Department of Health and Human Services and the Department of Economic and Community Development to conduct an educational marketing campaign to promote food self-sufficiency by encouraging the public to grow gardens, raise farm animals, preserve garden-grown food and engage in other local food cultivation initiatives through the use of multiple media including social media, radio advertising, posters, brochures and publicly accessible department websites.

[ 2015, c. 347, §1 (NEW) .]

3. Local purchases for food programs. If the department, as part of a public-private partnership, purchases food for an emergency or supplemental food program for elderly or low-income persons, the department to the extent practicable shall purchase food that is grown, harvested, prepared, processed or produced in the State.

[ 2015, c. 347, §1 (NEW) .]

4. Existing resources. The department shall use existing programs and resources in carrying out the purposes of this section.

[ 2015, c. 347, §1 (NEW) .]

SECTION HISTORY

2015, c. 347, §1 (NEW).









Chapter 8-B: AGRICULTURAL INTERNSHIP AND TRAINING

7 §221. Establishment of Maine Agricultural Internship and Training Program

The commissioner shall establish a Maine Agricultural Internship and Training Program. [1987, c. 520, (NEW).]

SECTION HISTORY

1987, c. 520, (NEW).



7 §222. Responsibilities of the commissioner

The commissioner shall: [1987, c. 520, (NEW).]

1. Information. Conduct studies and otherwise gather, maintain and disseminate information concerning farmland transfers, availability of farm labor, existence of farm internship and training programs, persons desiring to participate in that training, farmers retiring or otherwise ceasing farming operations, persons desiring to enter farming or associated employment and all other information deemed necessary to carry out this chapter;

[ 1987, c. 520, (NEW) .]

2. Training. Provide and supervise opportunities for on-farm and off-farm training, through state-sponsored programs or in cooperation with other appropriate agencies and organizations. Training may include on-site experience under the guidance of approved farmer-supervisors or classroom instruction in farm management, finance, equipment use and maintenance, production and marketing principles and techniques and other relevant subjects;

[ 1987, c. 520, (NEW) .]

3. Assistance. Provide assistance in matching retiring farmers with persons desiring to enter farming and recruit and place interns with farmer-supervisors;

[ 2001, c. 168, §1 (AMD) .]

4. Cooperation. Cooperate with appropriate local, state and federal agencies and institutions and with farm organizations and interested individuals, including the Department of Education, the Department of Labor, the University of Maine and the Cooperative Extension Service, in carrying out this chapter; and

[ 2013, c. 29, §1 (AMD) .]

5. Staff support. Designate an employee of the department to oversee the Maine Agricultural and Internship Training Program.

[ 2013, c. 29, §2 (AMD) .]

6. Report.

[ 2013, c. 29, §3 (RP) .]

SECTION HISTORY

1987, c. 520, (NEW). 1989, c. 700, §A32 (AMD). 2001, c. 168, §§1-3 (AMD). 2013, c. 29, §§1-3 (AMD).






Chapter 8-C: COMMISSION ON BIOTECHNOLOGY AND GENETIC ENGINEERING

7 §231. Commission established; membership; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 805, §2 (NEW). 1989, c. 486, §2 (AMD). 1989, c. 503, §B36 (AMD). 1989, c. 798, §1 (AMD). 1989, c. 878, §A21 (AMD). 1993, c. 410, §E22 (AMD). 1999, c. 668, §62 (RP).



7 §232. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 805, §2 (NEW). 1991, c. 837, §A16 (AMD). 1999, c. 668, §63 (RP).



7 §233. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 805, §2 (NEW). 1989, c. 798, §2 (AMD). 1999, c. 668, §64 (RP).



7 §234. Confidential information (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 805, §2 (NEW). 1999, c. 668, §65 (RP).



7 §235. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 805, §2 (NEW). 1999, c. 668, §65 (RP).



7 §236. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 805, §2 (NEW). 1999, c. 668, §65 (RP).






Chapter 8-D: AGRICULTURAL AWARENESS

7 §241. Awareness program

The Commissioner of Agriculture, Conservation and Forestry shall: [1989, c. 194, (NEW); 2011, c. 657, Pt. W, §6 (REV).]

1. Public awareness. Produce audio-visual materials, facilitate public service programming, prepare written materials, organize a speakers' bureau and otherwise educate the public. The commissioner, in carrying out these duties, shall address the following needs: maintaining a lasting and sustainable agriculture; protecting our critical rural infrastructures; guaranteeing continued and effective production and marketing of fresh fruits, vegetables and livestock; preserving prime farmland; conserving our soils and water; and generally ensuring the quality of life in rural Maine.

[ 1989, c. 194, (NEW) .]

2. Agricultural literacy. Cooperate with the Department of Education to develop instructional materials, train teachers and teacher trainers and otherwise complete actions for utilizing agriculture as an exciting medium for educating students both about society and the natural world, while increasing their literacy by infusing basic agricultural concepts such as agriculture and economics, the dynamics of world hunger, agriculture and history within present subjects taught in Maine schools.

[ 1989, c. 194, (NEW); 1989, c. 700, Pt. A, §33 (AMD) .]

3. Cooperation. Cooperate with appropriate local, state, and federal agencies and institutions, educational and farm organizations and interested individuals, including the Maine Ag in the Classroom Association, the Department of Education and the Cooperative Extension Service in carrying out this chapter.

[ 1989, c. 194, (NEW); 1989, c. 700, Pt. A, §33 (AMD) .]

SECTION HISTORY

1989, c. 194, (NEW). 1989, c. 700, §A33 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §242. Maine Agriculture in the Classroom Council

1. Establishment. The Maine Agriculture in the Classroom Council, established in Title 5, section 12004-G, subsection 4-C and referred to in this section as "the council," has all the powers necessary to achieve the public purpose stated in subsection 2 and to carry out the powers conferred under this section.

The exercise of powers conferred by this section is held to be the performance of essential government functions.

A. Employees of the council may not be construed to be state employees for any purpose, including the state civil service provisions of Title 5, Part 2 and Title 5, chapter 372. [2007, c. 456, §2 (NEW).]

B. The council may not be construed to be a state agency for any purpose, including the budget, accounts and control, auditing, purchasing or other provisions of Title 5, Part 4. [2007, c. 456, §2 (NEW).]

C. Notwithstanding paragraphs A and B:

(1) Employees of the council may be state employees for the purposes of the state retirement provisions of Title 5, Part 20 and the state employee health insurance program under Title 5, chapter 13, subchapter 2; and

(2) For the purposes of the Maine Tort Claims Act, the council is a governmental entity and its employees and members are employees as those terms are defined in Title 14, section 8102. [2007, c. 456, §2 (NEW).]

D. Employees of the council are entitled to use the services of the Central Fleet Management Division in accordance with provisions established for state agencies under Title 5, section 1830. [2007, c. 456, §2 (NEW).]

[ 2007, c. 456, §2 (NEW) .]

2. Purpose. The purpose of the council is to promote an understanding of the food and fiber system in the State and the nation through the infusion of agricultural concepts into primary, secondary and postsecondary curricula. For the purposes of this section, "agricultural concepts" includes, but is not limited to:

A. The importance of agriculture in the State and in the nation's history and development; [2007, c. 456, §2 (NEW).]

B. The connections between geography, climate and agriculture; [2007, c. 456, §2 (NEW).]

C. The relationship between technology and agricultural success and development; [2007, c. 456, §2 (NEW).]

D. The economics of agriculture; [2007, c. 456, §2 (NEW).]

E. The global aspects of agriculture; and [2007, c. 456, §2 (NEW).]

F. The relationship of the food and fiber system to public policy issues. [2007, c. 456, §2 (NEW).]

[ 2007, c. 456, §2 (NEW) .]

3. Membership. The council consists of 9 members, appointed as follows:

A. One representative of the department, appointed by the commissioner; [2007, c. 456, §2 (NEW).]

B. One representative of the Department of Education, appointed by the Commissioner of Education; [2007, c. 456, §2 (NEW).]

C. Two members from the agricultural community with demonstrated interest in agriculture education, appointed by the commissioner; [2007, c. 456, §2 (NEW).]

D. One registered or licensed dietitian with a demonstrated interest in agriculture education, appointed by the commissioner; [2007, c. 456, §2 (NEW).]

E. One practicing kindergarten to grade 12 educator with knowledge of agriculture education, appointed by the Commissioner of Education; [2007, c. 456, §2 (NEW).]

F. One educator who teaches or has taught agriculture courses at the secondary school level, appointed by the Commissioner of Education; [2007, c. 456, §2 (NEW).]

G. One representative from the University of Maine Cooperative Extension with a demonstrated interest in agriculture education, appointed by the Director of the University of Maine Cooperative Extension; and [2007, c. 456, §2 (NEW).]

H. One representative of the soil and water conservation districts, appointed by the chair of the State Conservation District Advisory Council. [2007, c. 456, §2 (NEW).]

[ 2007, c. 456, §2 (NEW) .]

4. Term. Each member serves for a term of 4 years or until the member's successor is appointed. If a member is unable to complete a term, the appointing authority shall appoint a person to serve out the remainder of the unexpired term.

[ 2007, c. 456, §2 (NEW) .]

5. Compensation. Members may be compensated for expenses as provided in the council's bylaws from money received under subsection 10.

[ 2007, c. 456, §2 (NEW) .]

6. Chair. The council shall elect annually by majority vote one member of the council to serve as chair and one member to serve as vice-chair.

[ 2007, c. 456, §2 (NEW) .]

7. Executive director; personnel. The council may appoint by majority vote an executive director who is the council's chief administrator and who serves at the pleasure of the council. The executive director may employ, as the council directs, additional staff who serve at the pleasure of the executive director. The salaries paid to the executive director and other staff are fixed by the council and are not subject to the personnel laws of the State.

[ 2007, c. 456, §2 (NEW) .]

8. Powers and duties. The council shall expend funds received under subsection 10 to provide teacher training and educational resource materials, collect and distribute appropriate agricultural information and materials from industry and trade groups and incorporate new and innovative ideas and proven outreach strategies to increase agricultural literacy among teachers and their students. The council shall work cooperatively with state agencies, the University of Maine System, farm organizations, agribusinesses and private individuals and groups to collect, organize, develop and promote the use of agricultural curriculum materials in schools and learning centers.

The council may enter into contracts with any local, state, federal or private agency, department, firm, corporation or association as necessary to carry out the purposes of this section.

[ 2007, c. 456, §2 (NEW) .]

9. Debt. A debt or obligation incurred by the council is not a debt or obligation of the State.

[ 2007, c. 456, §2 (NEW) .]

10. Receipt of money and property. The council may accept grants or contributions of money or other things of value from any source, public or private. The council receives funds from the sale of agriculture education plates pursuant to Title 29-A, section 456-F. The grants, receipts and other contributions must be held by the council and used to carry out the purposes of this section, subject to any condition under which the grant or contribution was accepted by the council. Funds may be used to compensate members of the council for expenses in accordance with the council's bylaws. Funds received under this subsection are not state funds.

[ 2007, c. 703, §1 (AMD) .]

11. Books and records. The council shall keep books, records and accounts of all its activities, which must be open to inspection and audit by the State at all times. An independent accountant shall conduct an annual accounting review of the financial records of the council and report the results of the review to the council, the commissioner, the Treasurer of State and the Legislature.

[ 2007, c. 456, §2 (NEW) .]

12. Bylaws. The council may adopt bylaws to govern its functions.

[ 2007, c. 456, §2 (NEW) .]

SECTION HISTORY

2007, c. 456, §2 (NEW). 2007, c. 703, §1 (AMD).






Chapter 8-E: AGRITOURISM ACTIVITIES

7 §251. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 609, §1 (NEW).]

1. Agritourism activity. "Agritourism activity" means any agricultural activity carried out on a farm or ranch that members of the general public are allowed to view or participate in, including farming, ranching, historical and cultural activities, harvest-your-own activities and attractions related to farming or ranching. An activity is an agritourism activity whether or not the participant pays to view or participate in the activity.

[ 2011, c. 609, §1 (NEW) .]

2. Agritourism professional. "Agritourism professional" means a person who is engaged in the business of farming or ranching and provides one or more agritourism activities, whether or not for compensation.

[ 2011, c. 609, §1 (NEW) .]

3. Farm or ranch. "Farm" or "ranch" means the land, plants, animals, buildings, structures, ponds and machinery used in the commercial production of agricultural products.

[ 2011, c. 609, §1 (NEW) .]

4. Farming or ranching. "Farming" or "ranching" means primarily engaging in the commercial production of agricultural products as a livelihood and includes dairy farming; raising livestock, freshwater fish, fur-bearing animals or poultry; producing, cultivating, growing and harvesting fruit, produce or floricultural or horticultural commodities; or any practices on a farm or ranch that are incident to or in conjunction with these farming operations.

[ 2011, c. 609, §1 (NEW) .]

5. Inherent risks of agritourism activity. "Inherent risks of agritourism activity" means those dangers or conditions that are an integral part of an agritourism activity, including but not limited to:

A. Certain hazards including surface and subsurface conditions and natural conditions of land, vegetation and waters; [2011, c. 609, §1 (NEW).]

B. The behavior of wild and domestic animals, including but not limited to the depositing of manure; [2011, c. 609, §1 (NEW).]

C. Ordinary dangers of structures or equipment ordinarily used in farming and ranching; and [2011, c. 609, §1 (NEW).]

D. The potential for injury to a participant or others if the participant acts in a negligent manner, including failing to follow instructions given by an agritourism professional or failing to exercise reasonable caution while engaging in an agritourism activity. [2011, c. 609, §1 (NEW).]

[ 2011, c. 609, §1 (NEW) .]

6. Participant. "Participant" means any person, other than the agritourism professional, who engages in an agritourism activity, whether or not a fee is paid to view or participate in the agritourism activity.

[ 2011, c. 609, §1 (NEW) .]

SECTION HISTORY

2011, c. 609, §1 (NEW).



7 §252. Liability

1. No liability. Except as provided in subsection 2, an agritourism professional is not liable for any property damage or damages arising from the personal injury of a participant resulting from the inherent risks of agritourism activities. Except as provided in subsection 2, a participant or participant's representative may not make any claim or recover from an agritourism professional for property damage or damages for personal injury resulting from the inherent risks of agritourism activities. A participant expressly assumes the risk and legal responsibility for any property damage or damages arising from personal injury that results from the inherent risk of agritourism activities. A participant has the sole responsibility for knowing the range of that person's ability to participate in an agritourism activity. It is the duty of a participant to act within the limits of the participant's own ability, to heed all warnings and refrain from acting in a manner that may cause or contribute to the injury of any person or damage to any property.

[ 2011, c. 609, §1 (NEW) .]

2. Exceptions. Nothing in subsection 1 prevents or limits the liability of an agritourism professional if the agritourism professional:

A. Commits an act or omission that constitutes negligence or reckless disregard for the safety of others, and that act or omission causes an injury. For purposes of this section, "reckless" has the same meaning as "recklessly," as defined in Title 17-A, section 35, subsection 3, paragraph A; [2011, c. 609, §1 (NEW).]

B. Has actual knowledge or reasonably should have known of a dangerous condition of the land, facilities or equipment used in an agritourism activity or the dangerous propensity of a particular animal used in the agritourism activity and does not make the danger known to a participant, and the danger causes an injury; or [2011, c. 609, §1 (NEW).]

C. Intentionally injures a participant. [2011, c. 609, §1 (NEW).]

[ 2011, c. 609, §1 (NEW) .]

3. Assumption of risk. In a personal injury action against an agritourism professional, a defense or immunity described in subsection 1 may be asserted only if the participant injured in the course of an agritourism activity had been notified of the inherent risks of an agritourism activity and the limitations of liability.

For purposes of this subsection, notice of the inherent risks of agritourism activities may be satisfied either by a statement signed by the participant or a sign or signs prominently displayed at the place or places where the agritourism activities take place. The statement or sign must contain the following information.

"WARNING

Under Maine law, there is no liability for injury to a participant in an agritourism activity conducted at this agritourism location if such injury results from the inherent risks of the agritourism activity. Inherent risks of agritourism activities include, among others, risks of injury inherent to land, equipment and animals, as well as the potential for injury if you act in a negligent manner. You are assuming the risk of participating in this agritourism activity."

The message on the sign must be in black letters at least one inch in height and the sign or signs must be placed in a clearly visible location on or near the places where the agritourism professional conducts agritourism activities.

[ 2011, c. 609, §1 (NEW) .]

SECTION HISTORY

2011, c. 609, §1 (NEW).






Chapter 9: LOCAL FOOD CENTERS

7 §301. Legislative intent (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 532, §2 (NEW). 2005, c. 382, §A1 (RP).



7 §302. Community cooperative food centers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 532, §2 (NEW). 1991, c. 780, §DDD21 (AMD). 2005, c. 382, §C3 (RP).






Chapter 10: AGRICULTURAL DEVELOPMENT GRANT PROGRAM

7 §305. Findings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A77 (NEW). 1999, c. 72, §3 (RP).



7 §306. Technology transfer program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A77 (NEW). 1999, c. 72, §4 (RP).



7 §306-A. Agricultural Development Fund

1. Agricultural Development Fund. The commissioner shall establish an agricultural development fund to accelerate new market development, adoption of advantageous technologies and promotion of state agricultural products by state producers.

[ 1999, c. 72, §5 (NEW) .]

2. Fund operation. The commissioner shall utilize the agricultural development fund to:

A. Provide grants to individuals, firms or organizations to conduct market research or to undertake market promotion activities for the purpose of expanding existing markets and developing new markets for state agricultural products; and [1999, c. 72, §5 (NEW).]

B. Test and demonstrate new technologies related to the production, storage and processing of state agricultural commodities. [1999, c. 72, §5 (NEW).]

[ 1999, c. 72, §5 (NEW) .]

3. Rulemaking. The commissioner shall establish, by rule, in a manner consistent with Title 5, chapter 375, subchapter 2-A criteria for the allocation of grant money, application requirements consistent with the provisions of this section, a schedule for accepting and reviewing applications, reporting requirements on grant expenditures and project results and any other administrative requirements necessary for the efficient implementation of this program. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. The commissioner is guided by the following criteria:

A. Applications may be submitted by individuals, firms or organizations in response to a request for proposals for competitive grants. The commissioner may also contract directly with individuals, firms or organizations for a special project under section 307; [2013, c. 64, §1 (AMD).]

B. A percentage of the total cost of any project must be funded by the applicant or applicants and a percentage of the total cost must be funded from nonpublic sources. These percentages must be established by rule. A single grant may not exceed 50% of the total funds available to be granted in a given year; [2013, c. 64, §1 (AMD).]

C. Information relative to market research or development activities provided to the commissioner prior to formal application, included in grant applications or provided to the commissioner to fulfill reporting requirements is confidential information and may not be publicly disclosed by the commissioner as long as:

(1) The person to whom the information belongs or pertains has requested that certain information be designated as confidential; and

(2) The commissioner has determined that the information gives the person making the request opportunity to obtain business or competitive advantage over another person who does not have access to the information or will result in loss of business or other significant detriment to the person making the request if access is provided to others; and [1999, c. 72, §5 (NEW).]

D. When possible, the commissioner shall award grants to applicants representing diverse agricultural enterprises and geographic areas of the State. [1999, c. 72, §5 (NEW).]

[ 2013, c. 64, §1 (AMD) .]

4. Advisory committee. The commissioner shall establish the Agricultural Development Committee to evaluate market and production development competitive grant applications and review project results.

[ 2013, c. 64, §2 (AMD) .]

SECTION HISTORY

1999, c. 72, §5 (NEW). 2013, c. 64, §§1, 2 (AMD).



7 §307. Special projects

The commissioner may contract directly with the University of Maine System or qualified individuals, firms or organizations for market research, for testing new technologies and for research on technical problems related to the production, marketing, storage and processing of agricultural commodities. [2013, c. 64, §3 (AMD).]

SECTION HISTORY

1987, c. 402, §A77 (NEW). 1999, c. 72, §6 (AMD). 2013, c. 64, §3 (AMD).



7 §308. Special revenues

Interest in the Agricultural Marketing Loan Fund, established in Title 10, section 1023-J, and funds contributed by individuals, firms or organizations for special projects or for competitive agricultural development projects must be deposited in a dedicated account that does not lapse. Individuals, firms or organizations may specify that funds contributed to this account may be used to initiate projects affecting specific commodities. [1999, c. 72, §6 (AMD).]

SECTION HISTORY

1987, c. 402, §A77 (NEW). 1999, c. 72, §6 (AMD).



7 §309. Annual review

The commissioner and the Agriculture Development Committee shall, on an annual basis, review the effectiveness of the programs operated under the provisions of this chapter and provide a summary of the review to the Commissioner of Economic and Community Development. [2009, c. 337, §9 (AMD).]

SECTION HISTORY

1987, c. 402, §A77 (NEW). 1999, c. 72, §6 (AMD). 2009, c. 337, §9 (AMD).






Chapter 10-A: THE MAINE AGRICULTURAL VIABILITY ACT OF 1985

7 §311. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 482, §2 (NEW). 1987, c. 424, §§1,4 (RP).



7 §312. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 482, §2 (NEW). 1987, c. 424, §§1,4 (RP).



7 §313. Maine Agricultural Viability Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 482, §2 (NEW). 1987, c. 424, §§1,4 (RP). 1989, c. 503, §§B37,B38 (AMD).



7 §314. Establishing a program for identifying regional opportunities (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 482, §2 (NEW). 1987, c. 424, §2 (AMD). 1987, c. 424, §§1,4 (RP).



7 §315. Implementation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 482, §2 (NEW). 1987, c. 424, §§1,4 (RP). 1987, c. 424, §3 (RPR).



7 §316. Participation of other agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 482, §2 (NEW). 1985, c. 779, §30 (AMD). 1987, c. 424, §§1,4 (RP).






Chapter 10-B: MAINE FARMS FOR THE FUTURE PROGRAM

7 §317. Maine Farms for the Future Program

The Maine Farms for the Future Program, referred to in this chapter as the "program," is created. The program is administered by the department, either directly or by contract with a suitable organization. The program provides a selected farm with assistance in developing a detailed business plan that involves changes in the farm's operation to increase the vitality of the farm and investment money to help implement the plan. Participants in the program are eligible to apply for reduced-interest loans from the Agricultural Marketing Loan Fund established under Title 10, section 1023-J and administered under section 435. The department shall organize a review panel, referred to in this chapter as the "panel," to evaluate and approve applications for participation in the program and for investment support. [2007, c. 660, §1 (AMD).]

SECTION HISTORY

1999, c. 763, §1 (NEW). 2007, c. 660, §1 (AMD).



7 §318. Business plan development

1. Eligibility. An applicant must own a farm that has been producing agricultural products commercially in the State for at least 2 years at the time of application. The applicant must submit an application to the department to be eligible for participation in the program pursuant to procedures developed by the department.

[ 2007, c. 660, §2 (AMD) .]

2. Criteria for selection. The panel shall evaluate and approve applications that are based upon criteria developed by the department, including:

A. The degree of opportunity for increasing the vitality of the farm due to factors such as the capability of the applicant to effect positive changes in farm operations and the suitability of the land in agricultural use to sustain those changes; and [1999, c. 763, §1 (NEW).]

B. The degree of threat to the continuation of agricultural use of the land due to factors such as the financial capacity and current farm management practices of the applicant. [2003, c. 167, §1 (AMD).]

[ 2003, c. 167, §1 (AMD) .]

3. Services package; reimbursement. Once an applicant is selected to participate in the program, the department shall assist the selected farm in assembling a services package to develop the business plan within 18 months of the selection. These services must include:

A. Outside experts to provide services such as analyzing production practices and markets or developing financial data; and [2007, c. 660, §3 (AMD).]

B. Department-approved instruction or classroom training in economics and business planning for the owner or operator of the farm. [2007, c. 660, §3 (AMD).]

A services package must be approved by the department before it is implemented. The department shall pay for outside services contracted as part of an approved services package. The department may not pay more than $10,000 for outside services contracted as part of the services package to a selected farm. The department shall keep an accounting of the services provided to a selected farm as part of the services package.

[ 2007, c. 660, §3 (AMD) .]

4. First farmland protection agreement.

[ 2003, c. 167, §2 (RP) .]

5. Business plan requirements. A selected farm must use a services package to develop a business plan that identifies changes in farm management practices and investments in equipment and property that would increase the vitality of the farm.

[ 1999, c. 763, §1 (NEW) .]

SECTION HISTORY

1999, c. 763, §1 (NEW). 2003, c. 167, §§1,2 (AMD). 2007, c. 660, §§2, 3 (AMD).



7 §319. Investment support

1. Eligibility. A selected farm that has completed a business plan pursuant to section 318 is eligible to apply for funding to implement the plan. The applicant may apply for a reduced-interest loan from the Agricultural Marketing Loan Fund under chapter 101, subchapter 1-D and for a grant in exchange for a farmland protection agreement under subsection 4. A farmer requesting a grant in exchange for a farmland protection agreement must own at least 5 acres of land in agricultural use at the time of application.

[ 2007, c. 660, §4 (AMD) .]

2. Award of grants. The panel shall develop a competitive process to determine the farms that receive grants to implement a business plan in exchange for a farmland protection agreement under subsection 4 and farms that are eligible to apply for a reduced-interest loan under section 435, subsection 3-A. This determination must be based upon selection criteria developed by the department including:

A. The viability of the business plan; [1999, c. 763, §1 (NEW).]

B. The degree of threat to the continuation of agricultural use of the land due to factors such as the financial capacity and current farm management practices of the applicant; and [2003, c. 167, §3 (AMD).]

C. The degree to which the business plan would accomplish broader objectives such as the protection of water resources, wildlife habitat, open space and scenic and cultural amenities. [1999, c. 763, §1 (NEW).]

When possible, the panel shall award grants to applicants representing diverse agricultural enterprises and geographic areas of the State.

[ 2007, c. 660, §4 (AMD) .]

3. Uses and limitations of funding. Any funds provided by the department pursuant to this section must be used to implement the business plan either in the plan's original form or in a subsequent amended version that has been approved by the department. For a farm applying for and receiving a loan from the Agricultural Marketing Loan Fund, the loan requirements and limitations under chapter 101, subchapter 1-D and Title 10, section 1023-J apply. For a farm receiving a grant, the department may provide funds to implement the business plan in an amount not to exceed $25,000 or 25% of the total investments identified by the business plan, whichever is less.

[ 2007, c. 660, §4 (AMD) .]

4. Farmland protection agreement. A farm selected to receive a grant under subsection 2 must enter into a 7-year farmland protection agreement with the department before the department provides investment support pursuant to this section. The agreement must provide that the farm will protect the land in agricultural use from nonagricultural development for the period of the agreement. A selected farm may terminate the farmland protection agreement at any time if the farm repays the department for any funds provided to the farm by the department pursuant to this section.

[ 2007, c. 660, §4 (AMD) .]

5. Review of business plan. The department shall arrange to review the business plan for a farm selected to receive a grant under subsection 2 within 2 years of the date the grant is awarded.

[ 2007, c. 660, §4 (NEW) .]

SECTION HISTORY

1999, c. 763, §1 (NEW). 2003, c. 167, §§3,4 (AMD). 2007, c. 660, §4 (AMD).



7 §320. Program administration

1. Duties. The department shall ensure that the following duties are performed:

A. Promoting the program to farms in the State; [1999, c. 763, §1 (NEW).]

B. Organizing and overseeing the panel; [1999, c. 763, §1 (NEW).]

C. Developing criteria to select participants for the program and recipients of investment support; [1999, c. 763, §1 (NEW).]

D. Compiling a list of outside service providers; [1999, c. 763, §1 (NEW).]

E. Administering the disbursement of investment support; and [2007, c. 660, §5 (AMD).]

F. Executing and enforcing farmland protection agreements. [2007, c. 660, §5 (AMD).]

G. [2007, c. 660, §5 (RP).]

[ 2007, c. 660, §5 (AMD) .]

2. Outside service providers. The department shall develop, maintain and periodically update a list of outside service providers who may provide services pursuant to section 318 by widely circulating an application to qualifying entities. The application must request information including qualifications of the entity in any area that may be of use in developing a farm viability business plan. "Qualifying entities" means individuals, private organizations, public organizations and agencies of the State, marketing consultants, accounting firms, business support organizations, farm support organizations and other organizations that the department determines may provide valuable services pursuant to section 318. A selected farm may use an outside service provider identified on the list of service providers or another outside service provider that has been approved by the department.

[ 1999, c. 763, §1 (NEW) .]

3. Administration by other than department. The department may contract the administration of this program to a suitable organization selected through a competitive process developed by the department. The contracting organization is responsible for performing all duties set forth in subsection 1, except that it is solely the department's responsibility to perform the duty set forth in subsection 1, paragraph F. Whether the program is administered by the department or an organization under contract with the department, a minimum of 40% of the total annual state funding for the program must be reserved for grants awarded under section 319. Funds appropriated to the program may not lapse but must be carried forward.

[ 2007, c. 660, §6 (AMD) .]

4. Funding.

[ 2007, c. 660, §7 (RP) .]

5. Rulemaking. The commissioner shall adopt rules to carry out the purposes of this chapter. All rules adopted pursuant to this chapter are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 763, §1 (NEW) .]

6. Reporting. The commissioner shall submit an annual report on or before March 1st of each year to the joint standing committee of the Legislature having jurisdiction over agricultural matters. The report must include a summary of grants made under section 319 during the previous fiscal year. The report must address the effectiveness of the program. Effectiveness measures may include, but are not limited to, evaluation of the number of companies retained, expanded or created; the increase in the number of jobs created or retained; any increased business revenues and new capital raised; improved wages paid to employees; and any new capital investment and increase in profitability.

[ 2013, c. 256, §1 (AMD) .]

SECTION HISTORY

1999, c. 763, §1 (NEW). 2007, c. 660, §§5-8 (AMD). 2013, c. 256, §1 (AMD).









Part 1-A: AGRICULTURAL AND RURAL RESOURCES DEVELOPMENT

Chapter 9: AGRICULTURAL TECHNOLOGY TRANSFER AND SPECIAL RESEARCH PROJECTS

7 §321. Findings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 438, (NEW). 1985, c. 779, §31 (AMD). 1987, c. 402, §A78 (RP).



7 §322. Technology transfer program (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 438, (NEW). 1985, c. 779, §32 (AMD). 1987, c. 402, §A78 (RP).



7 §322. Technology transfer program (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 438, (NEW). 1985, c. 779, §32 (AMD). 1987, c. 402, §A78 (RP).



7 §323. Special projects (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 438, (NEW). 1987, c. 402, §A78 (RP).



7 §324. Special revenues (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 438, (NEW). 1987, c. 402, §A78 (RP).



7 §325. Annual review (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 438, (NEW). 1987, c. 402, §A78 (RP).









Part 1-B: WATER AND SOIL MANAGEMENT

Chapter 11: AROOSTOOK COUNTY WATER AND SOIL MANAGEMENT PROGRAM

7 §332. Aroostook Water and Soil Management Board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 435, §3 (NEW). 1989, c. 503, §B39 (AMD). 1995, c. 502, §E32 (AMD). 1999, c. 497, §1 (AMD). 1999, c. 556, §8 (AMD). 2009, c. 369, Pt. A, §21 (RP).



7 §333. Aroostook Water and Soil Management Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 435, §3 (NEW). 2009, c. 369, Pt. A, §21 (RP).






Chapter 13: AGRICULTURAL WATER MANAGEMENT AND IRRIGATION

7 §351. Agricultural Water Management and Irrigation Fund

1. Fund; established. The Agricultural Water Management and Irrigation Fund, referred to in this chapter as "the fund," is established as a nonlapsing fund in the Department of Agriculture, Conservation and Forestry. The commissioner may accept money for the fund from any public or private source and make expenditures from the fund for the purpose of improving the use of irrigation in agriculture and the use of water resources in animal agriculture.

[ 2005, c. 150, §2 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

2. Administration. The commissioner shall administer the fund.

[ 2005, c. 150, §2 (NEW) .]

3. Rulemaking. The commissioner shall adopt rules to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 150, §2 (NEW) .]

4. Report. The commissioner shall submit an annual report on March 1st to the joint standing committee of the Legislature having jurisdiction over agricultural matters. The report must include a summary of money available in the fund, the use of the fund and the status of agricultural irrigation in the State.

[ 2005, c. 150, §2 (NEW) .]

SECTION HISTORY

2005, c. 150, §2 (NEW). 2011, c. 657, Pt. W, §5 (REV).



7 §352. Maine Agricultural Water Management Board

The Maine Agricultural Water Management Board is established in Title 5, section 12004-G, subsection 3-D and referred to in this section and section 353 as "the board." [2005, c. 559, §2 (NEW).]

1. Membership. All members of the board must be residents of this State. The board consists of 9 members as follows:

A. Five members appointed by the commissioner, consisting of:

(1) A potato producer;

(2) A wild blueberry producer;

(3) A small fruit or vegetable grower;

(4) A producer of ornamental crops; and

(5) A livestock producer; [2005, c. 559, §2 (NEW).]

B. Three members appointed by the Governor, consisting of:

(1) A person with expertise in federal wetlands permitting;

(2) A person with expertise in agricultural engineering and water use efficiency; and

(3) A member of the general public; and [2005, c. 559, §2 (NEW).]

C. The Commissioner of Environmental Protection or the commissioner's designee. [2005, c. 559, §2 (NEW).]

[ 2005, c. 559, §2 (NEW) .]

2. Duties. The board, working in conjunction with the Department of Environmental Protection, shall:

A. Oversee and coordinate the environmentally sound and affordable development of water sources for agricultural use; [2005, c. 559, §2 (NEW).]

B. Make recommendations for improvements to federal and state permitting processes for the development of farm ponds and other water sources for agricultural use; [2005, c. 559, §2 (NEW).]

C. Work to secure funding for the construction of environmentally sound, efficient and affordable water sources for agricultural use; [2005, c. 559, §2 (NEW).]

D. Use data generated by water withdrawal reports under Title 38, section 470-D and other available information to prioritize watersheds needing alternative water sources for agricultural use and the allocation of funding; and [2005, c. 559, §2 (NEW).]

E. Facilitate the implementation of the sustainable agricultural water source program under section 353. [2005, c. 559, §2 (NEW).]

[ 2005, c. 559, §2 (NEW) .]

3. Agricultural water use management plans. In addition to its duties under subsection 2, the board shall develop a model for agricultural water use management plans including a list of issues to be addressed in each plan. The board shall assist agricultural users in the development of water management plans. For the purposes of this section and section 353, "agricultural water use management plan" means a written document that states the source of water and outlines how water is managed, including a method of storage, if needed, and how water is used on the farm for which the plan is written.

[ 2005, c. 559, §2 (NEW) .]

4. Terms of membership; chair. Except for initial appointees under subsection 1, each member appointed serves for a term of 3 years. In the case of a vacancy, the Governor shall appoint a member to fill the unexpired term. The Governor and commissioner shall determine initial appointment terms to stagger term expirations. The board shall annually elect one of its members as chair.

[ 2005, c. 559, §2 (NEW) .]

5. Compensation. Members of the board are entitled to expenses only.

[ 2005, c. 559, §2 (NEW) .]

6. Staff. The department shall provide staff to the board.

[ 2005, c. 559, §2 (NEW) .]

7. Meetings. The board shall meet as needed to perform its duties.

[ 2005, c. 559, §2 (NEW) .]

SECTION HISTORY

2005, c. 559, §2 (NEW).



7 §353. Sustainable agricultural water source program

The board shall work with the department and the Department of Environmental Protection to facilitate implementation of the sustainable agricultural water source program in accordance with this section. The Board of Environmental Protection shall determine flow standards through rulemaking authorized under Title 38, section 470-H. [2005, c. 559, §2 (NEW).]

1. Site-specific standards. Upon request of the board, the department or a person using or proposing to use surface waters for agricultural purposes, the Department of Environmental Protection shall determine site-specific flow standards and water levels for a water body used or being considered for use as a water source for agriculture.

[ 2005, c. 559, §2 (NEW) .]

2. Compliance date for water use standards. An agricultural producer has 5 years from the effective date of rules adopted under Title 38, section 470-H to meet the standards established in those rules if that agricultural producer is:

A. An agricultural producer who has filed or whose predecessor had filed a water use report under Title 38, section 470-D prior to December 1st of the year in which rules authorized by Title 38, section 470-H are finally adopted; or [2005, c. 559, §2 (NEW).]

B. An agricultural producer who can otherwise document a history of agricultural water use at the site prior to December 1st of the year in which rules authorized by Title 38, section 470-H are finally adopted. [2005, c. 559, §2 (NEW).]

An agricultural producer who has or whose predecessor had a permit or voluntary agreement establishing withdrawal limits must adhere to those limits for the 5-year period or until in compliance with the standards established in rule.

For the purposes of this subsection, "predecessor" means a person who preceded an agricultural producer in the ownership or use of a parcel of land.

[ 2005, c. 559, §2 (NEW) .]

3. Assistance to agricultural producers. Agricultural producers may seek assistance from the board for the development of sustainable water sources, including permitting assistance where applicable. An agricultural producer must have an agricultural water use management plan prior to receiving financial support for the development of an alternative water source.

[ 2005, c. 559, §2 (NEW) .]

4. Compliance extension. The Department of Environmental Protection, upon recommendation of the board, may grant an extension beyond the original 5 years to an agricultural producer who qualifies for the 5-year compliance date under subsection 2 and has a strategy for compliance with the rules authorized by Title 38, section 470-H if:

A. The agricultural producer requesting the extension has an agricultural water use management plan consistent with the board's model developed under section 352, subsection 3; [2005, c. 559, §2 (NEW).]

B. The agricultural water use management plan identifies water storage options for the agricultural producer and alternative water sources; [2005, c. 559, §2 (NEW).]

C. The agricultural producer has applied for funding and permits as needed; [2005, c. 559, §2 (NEW).]

D. The agricultural producer has implemented all feasible water use reduction options that are consistent with the agricultural water use management plan; [2005, c. 559, §2 (NEW).]

E. The agricultural producer has complied with water withdrawal limits established in an existing permit or voluntary agreement; and [2005, c. 559, §2 (NEW).]

F. Unforeseen or exceptional circumstances, such as weather events, delays in federal permitting or federal cost-share funding, have prevented implementation of the agricultural water use management plan. [2005, c. 559, §2 (NEW).]

[ 2005, c. 559, §2 (NEW) .]

5. Enforcement. The board shall examine water withdrawals for agricultural uses that result in a violation of flow rates or water levels, consider any unforeseen or exceptional circumstances of the agricultural producers, withdrawing water from the water bodies and make recommendations to the Department of Environmental Protection regarding compliance. Nothing in the responsibilities or actions of the board limits the enforcement or compliance authority of the Department of Environmental Protection under Title 38.

[ 2005, c. 559, §2 (NEW) .]

6. Biennial report. The board shall submit a report on the sustainable agricultural water source program to the joint standing committee of the Legislature having jurisdiction over agricultural matters and the joint standing committee of the Legislature having jurisdiction over natural resources matters by January 30th of odd-numbered years beginning January 30, 2007.

[ 2009, c. 652, Pt. A, §5 (AMD) .]

SECTION HISTORY

2005, c. 559, §2 (NEW). 2009, c. 652, Pt. A, §5 (AMD).









Part 2: MARKETING, GRADING AND LABELING

Chapter 101: GENERAL PROVISIONS

Subchapter 1: MARKETING AND ADVERTISING FARM PRODUCTS

7 §401. Methods and costs

The commissioner is authorized and directed, through such agents as he may appoint for the purpose and in cooperation with such agricultural corporations or associations as he may deem proper, to investigate the existing methods and costs of marketing farm products and purchasing farm supplies and to secure improvement therein.



7 §401-A. Legislative findings

The Legislature finds that the marketing of agricultural commodities produced in the State is crucial to the maintenance and expansion of the agricultural industry, to the preservation of rural life in the State and to the economic well-being of all of the State's people. There exists a need to provide the necessary market information to enable Maine farmers to make wise short-term and long-term production decisions; to establish standards for proper storage, packing and grading of agricultural products; and to create adequate enforceable programs for quality assurance as well as for the effective coordination of promotion and advertising efforts. In order to ensure that these responsibilities are fulfilled, the Legislature finds it necessary to provide state assistance to agricultural marketing and promotion. [2005, c. 512, §4 (AMD).]

SECTION HISTORY

1983, c. 563, §1 (NEW). 2005, c. 512, §4 (AMD).



7 §401-B. Responsibilities of the commissioner

To further the purposes of this Part, the commissioner shall initiate and implement programs necessary to facilitate the effective, profitable marketing of Maine agricultural products. For the purposes of this subchapter, the terms "agricultural products" and "farm products" include, but are not limited to, products of aquaculture as defined in Title 12, section 6001, subsection 1. These programs include, but are not limited to, the following. [2003, c. 660, Pt. A, §1 (AMD).]

1. Research. The commissioner, in conjunction with the Maine Agricultural Experiment Station and the Cooperative Extension Service, shall conduct, assist and foster research to improve the marketing, handling, storage, processing, transportation and distribution of agricultural products in order to develop new and wider markets and reduce distribution costs.

[ 1983, c. 563, §1 (NEW) .]

2. Information to producers. The commissioner, in conjunction with the Maine Agricultural Experiment Station and the Cooperative Extension Service and other public or private agencies, shall provide producers information regarding current market conditions and such other information as may be needed to maintain quality control and promote quality improvement for Maine agricultural products.

[ 1983, c. 563, §1 (NEW) .]

3. Information to consumers. The commissioner, in conjunction with the Cooperative Extension Service, shall provide for the dissemination of information to consumers about Maine agricultural products.

[ 1983, c. 563, §1 (NEW) .]

4. Organization. The commissioner shall aid Maine producers and consumers by assisting cooperative societies of buyers and sellers, encouraging direct marketing and by facilitating the efficient distribution of farm products.

[ 1983, c. 563, §1 (NEW) .]

5. Coordination and assistance. The commissioner shall consult with, coordinate and assist producer and dealer organizations and other groups interested in the production, processing and packing, grading, promotion and sale of agricultural goods.

[ 1983, c. 563, §1 (NEW) .]

6. Monitoring consumption of Maine-produced food. By November 1, 2000, the commissioner shall develop a method and baseline research to estimate the percentage of food consumed in Maine that is produced within Maine. The commissioner shall update the methodology and estimate every 2 years and include the latest estimate in the biennial report submitted to the Legislature pursuant to section 2, subsection 5.

[ 1999, c. 769, §3 (NEW) .]

SECTION HISTORY

1983, c. 563, §1 (NEW). 1999, c. 769, §3 (AMD). 2003, c. 660, §A1 (AMD).



7 §401-C. Maine Agricultural Promotion Assistance Matching Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 563, §1 (NEW). 1991, c. 837, §A17 (RP).



7 §401-D. Agricultural Market Research and Development Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 444, (NEW). 1999, c. 72, §7 (RP).



7 §402. Advertising of products

The commissioner may enter into agreements or cooperative arrangements with any person, firm or corporation for the purpose of advertising and increasing the sale and consumption of Maine farm products or disseminating information concerning Maine farm products. He may receive, administer and disburse any funds or contributions from these persons, firms or corporations, either independently or in conjunction with state funds allocated to the purpose, provided that funds so contributed shall be used only for the purposes set forth. He may employ such agents and assistants, subject to the Civil Service Law, and make such purchases as may be necessary in the proper performance of his duties. [1985, c. 785, Pt. B, §43 (AMD).]

SECTION HISTORY

1971, c. 608, §1 (AMD). 1977, c. 694, §45 (AMD). 1979, c. 672, §A15 (RPR). 1985, c. 785, §B43 (AMD).



7 §402-A. Agriculture promotion

1. Agriculture Promotion Committee.

[ 1995, c. 233, Pt. A, §2 (RP) .]

2. Fund. There is created a nonlapsing Agriculture Promotion Fund. The commissioner is authorized to accept moneys for this fund from any public or private source and to credit to this fund any moneys received from the sale of agricultural promotional materials.

[ 1981, c. 705, Pt. I, §1 (NEW) .]

3. Duties of the committee.

[ 1995, c. 233, Pt. A, §3 (RP) .]

4. Rule-making authority. The commissioner may adopt such rules as he considers necessary to achieve the purposes of this chapter including, but not limited to, rules requiring registration of persons wishing to identify products as Maine products under a logo or trademark adopted by the department and requiring verification of the origin of those products.

[ 1981, c. 705, Pt. I, §1 (NEW) .]

SECTION HISTORY

1981, c. 705, §I1 (NEW). 1983, c. 812, §42 (AMD). 1989, c. 503, §B40 (AMD). 1995, c. 233, §§A2,3 (AMD).



7 §403. State of Maine Building at Eastern States Exposition

1. State of Maine Building. The department shall operate and maintain the State of Maine Building, previously erected upon the Eastern States Agricultural and Industrial Exposition, Inc., at West Springfield, Massachusetts, for the purpose of exhibiting, publicizing and advertising Maine's products and resources in agriculture, industry, fisheries, forests, wildlife and recreation. Except as otherwise provided in this section, the department has complete control and supervision of all exhibits held in these buildings.

[ RR 2009, c. 2, §5 (COR) .]

2. Advice. From time to time, the department shall consult regarding operation and maintenance of the building with, and for any major exhibition shall prior to the exhibition develop a plan after a public hearing and obtain advice on the proposed use of building space from, the following persons: The Commissioner of Marine Resources; Commissioner of Inland Fisheries and Wildlife; Commissioner of Agriculture, Conservation and Forestry; and Commissioner of Economic and Community Development.

[ 1987, c. 534, Pt. B, §§1, 23 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

3. Advisory board.

[ 1987, c. 786, §10 (RP) .]

SECTION HISTORY

1973, c. 574, §1 (NEW). 1979, c. 461, (AMD). 1981, c. 335, §§1,2 (RPR). 1983, c. 812, §43 (AMD). 1987, c. 534, §§B1,B23 (AMD). 1987, c. 786, §10 (AMD). RR 2009, c. 2, §5 (COR). 2011, c. 657, Pt. W, §6 (REV).






Subchapter 1-A: DIRECT MARKETING OF AGRICULTURAL COMMODITIES

7 §411. Definitions

As used in this subchapter, the following terms shall have the following meanings. [1977, c. 505, (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

2. Direct-marketing. "Direct-marketing" means the marketing of agricultural commodities by farmers directly to consumers.

[ 1977, c. 505, (NEW) .]

SECTION HISTORY

1977, c. 505, (NEW). 1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §412. Research and preparation of information

The commissioner shall research and prepare information designed to develop and promote direct-marketing. The commissioner shall consult with the farm community, with the faculty of the College of Natural Sciences, Forestry and Agriculture of the University of Maine and with the various county extension agents in compiling information under this section. The information must include, but not be limited to, the following: [2013, c. 65, §1 (AMD).]

1. Description and evaluation. A description and evaluation of the various methods of direct-marketing, such as farmers' markets, roadside stands and sales to consumer cooperative;

[ 1977, c. 505, (NEW) .]

2. Practical information. Prepare practical information concerning the establishment and operation of various methods of direct-marketing, including promotion, advertisement, management, food stamp purchases and liability insurance;

[ 1977, c. 505, (NEW) .]

3. Survey. A survey, by county, of the present demand for agricultural commodities to enable farmers to plan future production in closer accord with marketing demands;

[ 1977, c. 505, (NEW) .]

4. Feasibility study. A study of the feasibility of direct-marketing to institutions, such as hospitals and schools; and

[ 1977, c. 505, (NEW) .]

5. List of farmers. A list of the names and addresses of all Maine farmers and of the agricultural commodities which each produces.

[ 1977, c. 505, (NEW) .]

SECTION HISTORY

1977, c. 505, (NEW). 1985, c. 779, §33 (AMD). 2013, c. 65, §1 (AMD).



7 §413. Distribution

The commissioner shall develop suitable means to distribute information compiled under section 412 to all Maine farmers. If the commissioner considers the cost of distributing any research or instructional publication prohibitive, he shall, by whatever means appropriate, notify farmers of the availability of the information. Distribution may be accomplished by means currently within the Department of Agriculture, Conservation and Forestry. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1977, c. 505, (NEW). 1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §414. Assistance

The commissioner shall assist and advise individual farmers or groups of farmers in their efforts to market more effectively directly to consumers by: [2013, c. 65, §2 (AMD).]

1. Soliciting participation. Informing farmers of, and soliciting their participation in, any proposed method of direct-marketing; and

[ 2013, c. 65, §2 (AMD) .]

2. Technical assistance.

[ 2013, c. 65, §2 (RP) .]

3. Referral. Referring farmers to other appropriate sources of assistance.

[ 2013, c. 65, §2 (AMD) .]

SECTION HISTORY

1977, c. 505, (NEW). 1985, c. 779, §34 (AMD). 2013, c. 65, §2 (AMD).



7 §415. Farmers' market

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Farmers' market" means a building, structure or place used by 2 or more farmers for the direct sale of farm and food products to consumers, at which all sellers of farm and food products meet the requirements of subsection 2, paragraph B. [2009, c. 547, §1 (AMD).]

B. "Farm and food products" means any agricultural, horticultural, forest or other product of the soil or water, including, but not limited to, fruits, vegetables, eggs, dairy products, meat and meat products, poultry and poultry products, fish and fish products, grain and grain products, honey, nuts, maple products, apple cider, fruit juice, malt liquor, wine, ornamental or vegetable plants, nursery products, fiber or fiber products, firewood and Christmas trees. [2011, c. 280, §1 (AMD).]

[ 2011, c. 280, §1 (AMD) .]

2. Prohibitions. The following acts are prohibited.

A. A person may not use the term "farmers' market" to describe a market or other sales location that does not meet the terms of the definition set forth in subsection 1. [1993, c. 138, §1 (NEW).]

B. A person may not sell farm and food products at a market labeled "farmers' market" unless at least 75% of the products offered by that person were grown or processed by that person or under that person's direction. A product not grown or processed by that person or under that person's direction must have been grown or processed by and purchased directly from another farmer and the name and location of the farm must be identified on the product or on a sign in close proximity to the displayed product. [2009, c. 547, §2 (AMD).]

[ 2009, c. 547, §2 (AMD) .]

3. Penalty. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $200 may be adjudged.

[ 1993, c. 138, §1 (NEW) .]

4. Relationship to farmers' market rules. This section does not prohibit a market from imposing more stringent requirements on its sellers than those imposed by subsection 2, paragraph B.

[ 1993, c. 138, §1 (NEW) .]

5. Enforcement; prima facie evidence. The commissioner or an agent of the commissioner may request proof of the origin of a product for the purpose of enforcing this section. Failure to provide written documentation or other reasonable proof upon request as to the origin of the products offered for sale at a farmers' market is prima facie evidence that a person is in violation of this section.

[ 2005, c. 512, §6 (NEW) .]

SECTION HISTORY

1993, c. 138, §1 (NEW). 2005, c. 512, §§5,6 (AMD). 2009, c. 547, §§1, 2 (AMD). 2011, c. 280, §1 (AMD).






Subchapter 1-B: AGRICULTURAL COMMODITIES MARKETING ACT

7 §421. Title

This subchapter shall be known and may be cited as the "Maine Agricultural Commodities Marketing Act." [1981, c. 154, §1 (NEW).]

SECTION HISTORY

1981, c. 154, §1 (NEW).



7 §422. Purposes

The purposes of this subchapter are: [1981, c. 154, §1 (NEW).]

1. Correlated marketing. To enable producers of agricultural commodities of this State, with the aid of the State, to more effectively correlate the marketing of their crops with market demands;

[ 1981, c. 154, §1 (NEW) .]

2. Uniform grading. To provide for uniform grading and proper preparation of agricultural commodities for market;

[ 1981, c. 154, §1 (NEW) .]

3. Development of markets. To provide methods and means for the development of new and larger markets for agricultural commodities grown within the State;

[ 1981, c. 154, §1 (NEW) .]

4. Orderly marketing. To establish orderly marketing and pricing of agricultural commodities grown within this State; and

[ 1981, c. 154, §1 (NEW) .]

5. Elimination of economic waste. To eliminate or reduce economic waste in the marketing of agricultural commodities grown within the State.

[ 1981, c. 154, §1 (NEW) .]

SECTION HISTORY

1981, c. 154, §1 (NEW).



7 §423. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 154, §1 (NEW).]

1. Agricultural commodity. "Agricultural commodity" means any and all agricultural, horticultural and vineyard crops and products when produced or sold in this State, either in their natural state or as processed by the producer, including such products as:

A. Poultry or poultry products; [1981, c. 154, §1 (NEW).]

B. Bees; [1981, c. 154, §1 (NEW).]

C. Maple syrup; [1981, c. 154, §1 (NEW).]

D. Livestock, including swine; and [1981, c. 154, §1 (NEW).]

E. Honey. [1981, c. 154, §1 (NEW).]

Agricultural commodity does not include potatoes or potato products, timber or timber products.

[ 1981, c. 154, §1 (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or his designee.

[ 1981, c. 154, §1 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

3. Committee.

[ 1999, c. 668, §66 (RP) .]

4. District. "District" means geographical division of the production areas in this State as may be established by the commissioner pursuant to this subchapter.

[ 1981, c. 154, §1 (NEW) .]

5. Grade. "Grade" means one of the officially established grades for an agricultural commodity as defined by the commissioner.

[ 1981, c. 154, §1 (NEW) .]

6. Handler. "Handler" means any person, except a common carrier, exempt carrier or contract carrier of agricultural commodities, who is engaged in packing, grading, selling, offering for sale or marketing any agricultural commodities, who as owner, agent or otherwise ships or causes to be shipped an agricultural commodity.

[ 1981, c. 154, §1 (NEW) .]

7. Market agreement. "Market agreement" means an agreement with the commissioner entered into pursuant to this subchapter.

[ 1981, c. 154, §1 (NEW) .]

8. Market order. "Market order" means an order issued by the commissioner pursuant to this subchapter, prescribing rules governing the marketing, distribution, sale or handling, in any manner of any agricultural commodity during any specified period.

[ 1981, c. 154, §1 (NEW) .]

9. Person. "Person" means an individual, partnership, corporation, association, legal representative or any organized group or business unit.

[ 1981, c. 154, §1 (NEW) .]

10. Processor. "Processor" means any person, other than a consumer, who purchases or contracts to purchase an agricultural commodity primarily for manufacture into food or other products by operations which change the physical form which that agricultural commodity possessed when produced.

[ 1981, c. 154, §1 (NEW) .]

11. Producer. "Producer" means any person engaged within this State in the business of producing, or causing to be produced, for any market, any agricultural commodity.

[ 1981, c. 154, §1 (NEW) .]

SECTION HISTORY

1981, c. 154, §1 (NEW). 1999, c. 668, §66 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §424. Administration

The commissioner shall administer and enforce this subchapter. [1981, c. 154, §1 (NEW).]

1. Rules. The commissioner may, in a manner consistent with the rulemaking provisions of the Maine Administrative Procedure Act, Title 5, chapter 375, adopt such rules as may be necessary to carry out and interpret the provisions and purposes of this subchapter.

[ 1981, c. 154, §1 (NEW) .]

2. Considerations. In carrying out the purposes of this subchapter the commissioner shall consider any and all facts available to him with respect to the following economic factors:

A. The quality of an agricultural commodity available for distribution as well as the quantity of the agricultural commodity which would normally be required by consumers; [1981, c. 154, §1 (NEW).]

B. The cost of producing an agricultural commodity, the purchasing power of consumers, and the level of prices of commodities, services and articles which producers commonly buy; [1981, c. 154, §1 (NEW).]

C. The level of prices of other commodities which compete with or are utilized as substitutes for an agricultural commodity; and [1981, c. 154, §1 (NEW).]

D. Such other factors as the nature of the location, volume and marketing structure of production of the agricultural commodity. [1981, c. 154, §1 (NEW).]

[ 1981, c. 154, §1 (NEW) .]

3. Enforcement. The commissioner may institute investigations, hold hearings, require reports, subpoena records and persons and take other actions that the commissioner finds necessary to implement this subchapter. The commissioner may institute such action as may appear necessary to enforce compliance with any provision of this subchapter or any rule, market agreement or order committed to the commissioner's administration under this subchapter. In addition to any other remedy under this subchapter or otherwise, the commissioner may apply for relief by injunction to protect the public interest without being compelled to allege or prove that an adequate remedy at law does not exist and without being compelled to post bond.

[ 2005, c. 512, §7 (AMD) .]

SECTION HISTORY

1981, c. 154, §1 (NEW). 2005, c. 512, §7 (AMD).



7 §425. Market orders and agreements

1. Market orders. To carry out the purposes of this subchapter, the commissioner may issue, administer and adopt orders regulating the marketing of any agricultural commodity or designated portion of that commodity. Before issuing a proposed market order or market agreement under this subsection, the commissioner shall, by rule, define the commodity, area and persons proposed to be affected and may, to the extent he considers necessary, establish by rule, the procedures for adopting and implementing that proposal. Such market orders shall be proposed and adopted after public hearing, in a manner consistent with the rulemaking provisions of the Maine Administrative Procedure Act. All testimony at the hearings shall be received under oath.

[ 1981, c. 154, §1 (NEW) .]

2. Referendum approval. No market order adopted under this subchapter may take effect unless and until the commissioner determines that the adoption of the order is favored by:

A. Not less than 66 2/3% of the persons participating in a referendum in the area affected and having marketed not less than 51% of the total quantity of the commodity which was marketed in the preceding marketing season by all persons that participated in the referendum; or [1981, c. 154, §1 (NEW).]

B. Not less than 51% of the persons participating in a referendum in the area affected and having marketed not less than 66 2/3% of the total quantity of the commodity which was marketed in the preceding marketing season by all persons that participated in the referendum. [1981, c. 154, §1 (NEW).]

[ 1981, c. 154, §1 (NEW) .]

3. Market agreements. To carry out the declared purposes of this subchapter, the commissioner may enter into market agreements with producers, handlers or processors of agricultural commodities. These market agreements shall be binding only upon the signatories. The market agreements shall be proposed and adopted, after public hearing, in a manner consistent with the rulemaking provisions of the Maine Administrative Procedure Act. All testimony at the hearings shall be received under oath. The commissioner may, by rule, establish the minimum number of signatories necessary to effectuate a market agreement.

[ 1981, c. 154, §1 (NEW) .]

4. Coexistence of market orders and market agreements. The commissioner may, in his discretion, hold concurrent hearings upon proposed market agreements and proposed market orders. The commissioner may issue a market order without executing a market agreement or may execute a market agreement without issuing a market order covering the same commodity. The execution of a market agreement shall in no manner affect the issuance, administration or enforcement of any market order for the same agricultural commodity.

[ 1981, c. 154, §1 (NEW) .]

SECTION HISTORY

1981, c. 154, §1 (NEW).



7 §426. Contents of market order or market agreement

Any market order or market agreement adopted by the commissioner may contain any or all of the following: [1981, c. 154, §1 (NEW).]

1. Surplus. Provisions for determining the existence and extent of the surplus of any agricultural commodity, or of any grade, size or quality thereof, and for regulating and disposing of the surplus;

[ 1981, c. 154, §1 (NEW) .]

2. Quantity. Provisions for limiting the total quantity of any agricultural product, or of any grade or grades, size or sizes, or quality or portions of those agricultural products which may be marketed during any specified period or periods. The total limitations of any commodity so regulated shall not provide for the marketing of less than the quantity which the commissioner finds is reasonably necessary to supply the market demand of consumers for that commodity;

[ 1981, c. 154, §1 (NEW) .]

3. Time periods. Provisions for regulating the period or periods, during which any agricultural commodity, or any grade or grades, size or sizes or quality or portions or combinations of a commodity, may be marketed;

[ 1981, c. 154, §1 (NEW) .]

4. Standards. Provisions for establishing uniform standards of quality, grade, condition, size, maturity or pack of any agricultural commodity delivered by producers or other persons to handlers or processors or others engaged in the handling of agricultural commodities;

[ 1981, c. 154, §1 (NEW) .]

5. Prohibition on sale; mandatory inspection. Provisions prohibiting a producer of an agricultural commodity to which a market order or market agreement applies from selling, offering for sale or delivering a commodity not meeting and complying with standards established pursuant to subsection 4. A provision for mandatory inspection under a market order must be indicated in the market order and specifically included in the referendum proposal under section 425, subsection 2;

[ 2005, c. 512, §8 (RPR) .]

6. Other sales. Provisions for requiring that no handler or processor of any agricultural commodity for which standards are established pursuant to subsection 4 may, except as otherwise provided in the market agreement or order, have in his possession, sell, offer for sale, process, distribute or otherwise handle any such commodity produced within or without the State, not meeting or complying with the established standards;

[ 1981, c. 154, §1 (NEW) .]

7. Other provisions. Such other provisions as may be necessary to carry out the declared purposes of this subchapter.

[ 1981, c. 154, §1 (NEW) .]

SECTION HISTORY

1981, c. 154, §1 (NEW). 2005, c. 512, §8 (AMD).



7 §427. Commodity marketing committee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §1 (NEW). 1983, c. 812, §44 (AMD). 1989, c. 503, §B41 (AMD). 1999, c. 668, §67 (RP).



7 §428. Expenses and fees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §1 (NEW). 1999, c. 668, §68 (RP).



7 §429. Termination, amendment or suspension of market order or agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §1 (NEW). 1999, c. 668, §68 (RP).



7 §430. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §1 (NEW). 1999, c. 668, §68 (RP).






Subchapter 1-C: MARKET SERVICE

7 §431. Legislative findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 563, §2 (NEW). 2005, c. 382, §A3 (RP).



7 §432. Market information

The commissioner shall collect relevant information from the market place, both directly and from appropriate secondary sources. This information may include product prices, both wholesale and retail, taking into account quantity, packaging, quality, specific market and time of year, purchasing habits of wholesale and retail buyers and preferences of consumers in terms of quantity, packaging, quality and season and availability of supplies of both directly competitive products and substitute products. In addition to these factors needed to make short-term marketing decisions, information may also be collected relevant to long-term marketing decisions, such as production costs, profitability and market structure. [1983, c. 563, §2 (NEW).]

SECTION HISTORY

1983, c. 563, §2 (NEW).



7 §433. Preparation and distribution of information

The commissioner shall analyze and interpret relevant market information and shall develop a suitable means to distribute that information to Maine agricultural producers in cooperation with other state and federal agencies of like purpose, including the Cooperative Extension Service. [1983, c. 563, §2 (NEW).]

SECTION HISTORY

1983, c. 563, §2 (NEW).






Subchapter 1-D: AGRICULTURAL MARKETING LOANS

7 §434. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 658, §1 (NEW).]

1. Agricultural enterprise. "Agricultural enterprise" means a person or business located in this State and engaged in the commercial growing or harvesting of plants; raising of animals; growing or obtaining plant or animal by-products; aquaculture, as defined in Title 12, section 6001, subsection 1; or further processing, storing, packaging or marketing a raw product derived from plants, animals, plant or animal by-products or aquaculture, as defined in Title 12, section 6001, subsection 1, with the intent that the product be sold or otherwise disposed of to generate income. "Agricultural enterprise" includes a business or activity that attracts visitors to a farm for the purpose of supplementing income from the primary crop or livestock operation. "Agricultural enterprise" does not include a business engaged primarily in the growing, harvesting or further processing of forest species of trees for the purpose of producing pulp or other materials used in the paper manufacturing or wood manufacturing process.

[ 2001, c. 152, §1 (AMD) .]

2. Direct marketing.

[ 2007, c. 660, §9 (RP) .]

SECTION HISTORY

1995, c. 658, §1 (NEW). 1999, c. 504, §1 (AMD). 1999, c. 769, §4 (AMD). 2001, c. 152, §§1-3 (AMD). 2007, c. 660, §9 (AMD).



7 §435. Agricultural marketing loans

1. Administration. The commissioner shall administer the Agricultural Marketing Loan Fund established under Title 10, section 1023-J.

[ 1995, c. 658, §1 (NEW) .]

2. Conditions. Agricultural marketing loans are subject to the following conditions.

A. An agricultural marketing loan for any project under this subchapter, the total cost of which exceeds $100,000, may not exceed 75% of the project cost. A loan from the fund may not be provided for such a project unless the applicant demonstrates a commitment of private funds of at least 5% of the total cost of the project; except that, in order to encourage the undertaking of cooperative projects by 2 or more agricultural enterprises, an agricultural marketing loan may not be provided unless the cooperating agricultural enterprises as a group demonstrate a commitment of private funds of at least 5% of the total cost of the project. [2003, c. 168, §1 (AMD).]

B. An agricultural marketing loan for any project under this subchapter, the total cost of which is $100,000 or less, may not exceed 90% of the total cost of the project. [2003, c. 168, §1 (AMD).]

C. An agricultural marketing loan must be at the interest rate established pursuant to subsection 3 or 3-A. [2007, c. 660, §10 (AMD).]

D. A purchaser of a modern storage facility that was previously financed with a state loan from the Potato Marketing Improvement Fund may receive a loan from the Agricultural Marketing Loan Fund, but not for the same project financed by the Potato Marketing Improvement Fund. Mortgages obtained from the Agricultural Marketing Loan Fund may be assumed by subsequent purchasers of the property. The department shall adopt rules concerning the purchase of existing buildings. These rules must include provisions that ensure that the purchases are consistent with the purposes of this subchapter. [1995, c. 658, §1 (NEW).]

E. An agricultural marketing loan is subject to other terms and conditions prescribed, by rule, by the commissioner, including, but not limited to, a mechanism for reserving funds for, or giving priority to, projects in agricultural enterprises or areas of the State determined by the commissioner to require special assistance. When considering loans for aquacultural enterprises, the commissioner shall consult with the Department of Marine Resources. [1995, c. 658, §1 (NEW).]

F. [1999, c. 533, §1 (NEW); MRSA T. 7, §435, sub-§2, ¶ F (RP).]

G. [2007, c. 660, §11 (RP).]

G. (REALLOCATED TO T. 7, §435, sub-§2, ¶H) [RR 1999, c. 2, §6 (RAL); 1999, c. 769, §5 (NEW).]

H. (REALLOCATED FROM T. 7, §435, sub-§2, ¶G) [RR 1999, c. 2, §6 (RAL); MRSA T. 7, §435, sub-§2, ¶ H (RP).]

I. [2003, c. 168, §2 (NEW); MRSA T. 7, §435, sub-§2, ¶ I (RP).]

[ 2007, c. 660, §§10, 11 (AMD) .]

3. Interest rate. Except as provided in subsection 3-A, the interest rate for loans is 5% per year.

[ 2007, c. 660, §12 (AMD) .]

3-A. Loans for participants in the Maine Farms for the Future Program. The interest rate for loans for capital improvements identified in a business plan developed under section 318 for a farm determined eligible under section 319 is 2% per year.

[ 2007, c. 660, §13 (NEW) .]

4. Administrative costs. The commissioner may establish, by rule, a fee for administrative costs on loans in excess of $100,000. This fee may not exceed 1% of the loan. The commissioner may contract with the Finance Authority of Maine to assist in the administration of this subchapter.

[ 2003, c. 168, §3 (AMD) .]

5. Report. The commissioner shall submit an annual report on or before March 1st of each year to the joint standing committee of the Legislature having jurisdiction over agricultural matters. The report must include a summary of loans made under this section during the previous fiscal year and loans outstanding categorized by the types of agricultural enterprises receiving the loans. The report must address the effectiveness of the program. Effectiveness measures may include, but are not limited to, evaluation of the number of companies retained, expanded or created; the increase in the number of jobs created or retained; any increased business revenues and new capital raised; improved wages paid to employees; and any new capital investment and increase in profitability.

[ 2013, c. 256, §2 (AMD) .]

SECTION HISTORY

1995, c. 658, §1 (NEW). RR 1999, c. 2, §6 (COR). 1999, c. 533, §1 (AMD). 1999, c. 593, §1 (AMD). 1999, c. 769, §5 (AMD). 2003, c. 168, §§1-3 (AMD). 2007, c. 660, §§10-14 (AMD). 2013, c. 256, §2 (AMD). MRSA T.7, §435/2/F (AMD). MRSA T.7 ., §435 (AMD). MRSA T.7 ., §435/2/H (AMD).



7 §436. Grants for technical assistance and research

The commissioner may use all or a portion of the accrued interest in the cash balance of the Agricultural Marketing Loan Fund and all or a portion of loan repayments for grants for technical assistance and the agricultural development grant program in chapter 10. The commissioner may expend grant dollars designated to an applicant in one fiscal year during any of the 3 fiscal years following designation. [2007, c. 660, §15 (AMD).]

SECTION HISTORY

1995, c. 658, §1 (NEW). 1999, c. 72, §8 (AMD). 1999, c. 563, §1 (AMD). 2003, c. 120, §1 (AMD). 2007, c. 660, §15 (AMD).



7 §436-A. Development of business plans (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 769, §6 (NEW). 2007, c. 660, §16 (RP).



7 §437. Routine technical rules

Rules adopted pursuant to this subchapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1995, c. 658, §1 (NEW).]

SECTION HISTORY

1995, c. 658, §1 (NEW).






Subchapter 2: GRADES AND STANDARDS FOR FARM PRODUCTS

7 §441. Rules

The commissioner may prescribe, in a manner consistent with the Maine Administrative Procedure Act, rules for carrying out this subchapter, including the fixing of fees to be charged any individual, firm or organization requesting an inspection pursuant to section 446 or receiving an inspection pursuant to section 951. These fees must, as nearly as possible, cover the costs of the inspection services for the commodity inspected. All fees collected must be paid by the commissioner to the Treasurer of State and are appropriated for the purposes of this subchapter. Any unexpended balance from the funds thus appropriated may not lapse, but must be carried forward to the same fund for the next fiscal year. [1995, c. 298, §1 (AMD).]

SECTION HISTORY

1977, c. 694, §46 (AMD). 1979, c. 672, §A16 (RPR). 1995, c. 298, §1 (AMD).



7 §441-A. Legislative purpose

The Legislature finds that Maine agricultural producers have, in many cases, tended to focus on production, with less attention to marketing, including the adoption of and adherence to quality standards. Consistent high quality of Maine agricultural products is essential to the maintenance and expansion of Maine markets and to the success of agriculture in the State. In order to assure that those quality standards are properly adopted, enforced and promoted, the Legislature finds it is necessary to provide state assistance in these aspects of marketing. [1983, c. 563, §3 (NEW).]

SECTION HISTORY

1983, c. 563, §3 (NEW).



7 §441-B. Federal-State Inspection Fund

There is established the Federal-State Inspection Fund, referred to in this section as the "fund." The fund receives all revenues collected by the Federal-State Inspection Service from conducting inspections and inspection-related work including but not limited to inspection fees, fees from state and federal agencies and grants or other funds received by the Federal-State Inspection Service in support of operating a statewide inspection program. All money collected must be deposited in the fund to be used for the management and operation of the Federal-State Inspection Service. Unexpended balances in the fund do not lapse and must be carried forward to be used for the purposes specified in this section. [1997, c. 24, Pt. OO, §1 (NEW).]

Any interest earned on the revenue deposited in the fund only accrues to the fund. [1997, c. 643, Pt. MM, §1 (AMD).]

SECTION HISTORY

1997, c. 24, §OO1 (NEW). 1997, c. 395, §D1 (AMD). 1997, c. 643, §MM1 (AMD).



7 §442. Hearings

The commissioner may establish and promulgate official grades and standards for farm products, excepting dairy products produced within the State for the purposes of sale, and may from time to time amend or modify such grades and standards. Before establishing, amending or modifying any such grades or standards, the said commissioner shall hold public hearings in such places within the State as shall be most convenient to producers of the commodity under consideration. Notice of such hearings shall be provided in the manner specified in the Maine Administrative Procedure Act and shall further be provided in a newspaper or newspapers of general circulation within the county where the hearing is to be held. [1977, c. 694, §47 (AMD).]

SECTION HISTORY

1977, c. 694, §47 (AMD).



7 §443. Brands, labels and trademarks; revocation

The commissioner may determine or design brands, labels or trademarks for identifying farm products, sardines and, subject to the additional conditions of this section, other natural resource products and commodities, packed in accordance with such official grades and standards established as provided by law and may furnish information to packers and shippers as to where those labels and trademarks may be obtained. A written application to the commissioner requesting permission to use brands, labels or trademarks, and a written acceptance by the commissioner or duly authorized assistants, shall be a condition precedent to the use of those brands, labels or trademarks. The right to use those brands, labels or trademarks may be suspended or revoked in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, whenever it appears on investigation that they have been used to identify farm products, sardines or other natural resource products and commodities not in fact conforming to the grade indicated. [1989, c. 670, §1 (AMD).]

1. Nonagricultural products. Before any natural resource product or commodity that is not a farm product is eligible to use a brand, label or trademark designed by the Commissioner of Agriculture, Conservation and Forestry, a commissioner of any other department with regulatory authority, marketing or promotion responsibility or other authority for that product or commodity shall determine whether the use of the brand, label or trademark is in the best interests of packers and shippers of the product or commodity and shall request that the Commissioner of Agriculture, Conservation and Forestry permit the use of the brand, label or trademark in accordance with the provisions of this subchapter. Grades and standards may be established by reference to marketing orders or to federal or state laws and regulations. Grades and standards may also be established through joint rulemaking by the appropriate department and the Department of Agriculture, Conservation and Forestry.

[ 1989, c. 670, §1 (NEW); 2011, c. 657, Pt. W, §§5, 6 (REV) .]

2. Marine resource products. All marine resource products, as defined in Title 12, section 6001, except sardines, are excluded from the provisions of this subchapter except when the Commissioner of Marine Resources finds that a resource and its related industry would benefit by participation.

[ 1989, c. 670, §1 (NEW) .]

SECTION HISTORY

1977, c. 694, §48 (AMD). 1989, c. 670, §1 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV).



7 §443-A. Native produce

1. Prohibition. Farm produce sold or offered for sale within the State may not be labeled or advertised as "native," "native-grown," "locally grown" or by a similar designation, unless that product was actually grown in the State.

[ 1995, c. 294, §1 (NEW) .]

2. Penalty. Violation of subsection 1 is a civil violation punishable by a fine of not less than $200 nor more than $300.

[ 1995, c. 294, §1 (NEW) .]

3. Burden of proof.

[ 2005, c. 512, §9 (RP) .]

4. Enforcement. This section is enforced by the Department of Agriculture, Conservation and Forestry.

[ 1995, c. 294, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

5. Enforcement; prima facie evidence. The commissioner or an agent of the commissioner may request proof of the origin of farm produce for the purpose of enforcing this section. Failure to provide written documentation or other reasonable proof upon request as to the origin of the produce offered for sale is prima facie evidence that a person is in violation of this section.

[ 2005, c. 512, §10 (NEW) .]

SECTION HISTORY

1979, c. 184, (NEW). 1979, c. 731, §19 (AMD). 1995, c. 294, §1 (RPR). 2005, c. 512, §§9,10 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §443-B. Certification trademark for Maine products

1. Registration of trademark. The Commissioner of Agriculture, Food and Rural Resources shall, before December 31, 1988, apply to the United States Patent and Trademark Office for registration for a certification trademark or trademarks consisting of a seal in the form of the outline of the State, the word "Maine" and any other appropriate identifying words. Any certification trademark obtained may only be used on farm products or other natural resource products and commodities, as provided in section 443, produced within the State. Any certification trademark obtained may be registered with the State in accordance with Title 10, chapter 301-A.

[ 1989, c. 670, §2 (AMD) .]

2. Origin of product. For purposes of this section, the commissioner shall define, by rule, for each commodity group, the meaning of the term "produced within the State" and the minimum percent of the content of any package that must have actually been produced within the State to meet the requirements for use of any mark under this section.

The commissioner shall grant a waiver to the minimum content criteria when emergency market conditions arise which are abnormal to the historic flow of a specific commodity, with the degree of the waiver to be determined by the commissioner. The commissioner shall determine what constitutes an emergency condition.

[ 1987, c. 844, §1 (NEW) .]

3. Quality grades and standards. Any product bearing a certification trademark obtained under this section shall meet the official grades and standards established in accordance with section 443 for that commodity.

[ 1989, c. 670, §2 (AMD) .]

4. Promotion. The commissioner shall contract for services to promote the use of the proposed state trademark.

[ 1987, c. 844, §1 (NEW) .]

SECTION HISTORY

1987, c. 844, §1 (NEW). 1989, c. 670, §2 (AMD).



7 §444. Publicity

Upon the establishment of the grades or standards, brands, labels or trademarks, the commissioner shall give due publicity through the newspapers of the State, setting forth the grade or grades so established and the date on which such establishment is to become effective, and distribute information explaining the same and their use.



7 §445. Permits

1. Violation. After notice of the establishment of grades or standards and the determination of brands, labels or trademarks, a person may not use a brand, label or trademark to identify farm products and sardines as being of a grade established before a permit is granted or after the revocation of the right to use such brand, label or trademark by the commissioner.

[ 2003, c. 452, Pt. B, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not more than $50 may be adjudged. [2003, c. 452, Pt. B, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates subsection 1 after having previously violated subsection 1 commits a civil violation for which a fine of not more than $200 may be adjudged. [2003, c. 452, Pt. B, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1977, c. 696, §57 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B1 (RPR).



7 §446. Inspections

The commissioner or the commissioner's duly authorized agents may inspect any fruits, vegetables, poultry, eggs, farm products, livestock or other commodities that are marked, branded or labeled in accordance with official grades or standards established and adopted by the commissioner for the purpose of determining and certifying the quality and condition thereof and other material facts relative thereto. Certificates issued in pursuance of that inspection and executed by the inspector must state the date and place of inspection, the grade, condition and approximate quality of the fruits, vegetables, poultry, eggs, farm products, livestock or other commodities inspected and such other pertinent facts as the commissioner may require. Such a certificate relative to the condition or quality of the farm products is prima facie evidence in all courts of the State of the facts required to be stated in the certificate. [2003, c. 386, §1 (AMD).]

SECTION HISTORY

1979, c. 672, §A17 (RPR). 2003, c. 386, §1 (AMD).



7 §447. Access for inspection purposes

The commissioner, in person or by deputy, shall have free access at all reasonable hours to any building or other place wherein it is reasonably believed that farm products are marked, branded or labeled in accordance with official grades established and promulgated by the said commissioner or are being marketed or held for commercial purposes. He shall have power in person or by deputy to open any bags, crates or other containers containing said farm products and examine the contents thereof and may, upon tendering the market price, take samples therefrom. Whoever obstructs or hinders the commissioner or any of his duly qualified assistants in the performance of his duties under this subchapter commits a civil violation for which a forfeiture of not less than $10 nor more than $100 shall be adjudged. [1977, c. 696, §58 (AMD).]

SECTION HISTORY

1977, c. 696, §58 (AMD).



7 §448. Quality assurance

The commissioner shall, in conjunction with the Maine Agricultural Experiment Station, the Cooperative Extension Service and other public or private agencies, maintain a program of quality assurance by the diligent enforcement of all provisions of this Part which pertain to grading, labeling, licensing and advertising of agricultural products, and by providing direct and indirect assistance to the industry in the adoption of those new technologies and methods of production which will improve the quality of Maine agricultural products. [1983, c. 563, §4 (NEW).]

SECTION HISTORY

1983, c. 563, §4 (NEW).






Subchapter 2-A: LICENSING OF DEALERS IN AGRICULTURAL COMMODITIES

7 §451. Purpose

The Legislature finds that agricultural production has a substantial and unique effect on the economy and way of life of the entire State. Large numbers of the people in the State are directly or indirectly dependent on agricultural production and related industries. It is of vital importance that producers be assured of payment for their production in order to assure commensurate stability in the productive capacity and economy. To a great extent the well-being of the industry is dependent upon those persons engaged in the buying and marketing of the agricultural commodities grown by others and the manner in which their services are performed. The entire manner of marketing of our agricultural production requires special consideration. [1981, c. 139, (NEW).]

The Legislature intends through this legislation to exercise the police power of the State in order to protect and promote the general welfare of the agricultural producers and the people of the State and maintain and encourage fair and equitable practices in the purchase, handling and sale of agricultural commodities, which will, in turn, have the beneficial effect of improving the economy and well-being of the entire State. [1981, c. 139, (NEW).]

SECTION HISTORY

1981, c. 139, (NEW).



7 §452. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 139, (NEW).]

1. Agent. "Agent" means any person who sells or distributes licensed commodities in commerce for or on behalf of producers or others and whose operations may include planting, cultivating, harvesting, grading, packing and furnishing containers, supplies or other services.

[ 1981, c. 139, (NEW) .]

2. Applicant. "Applicant" means any person applying for a license under this subchapter.

[ 1981, c. 139, (NEW) .]

3. Broker. "Broker" means any person engaged in the business of negotiating sales of licensed commodities in commerce for or on behalf of the seller or the purchaser, respectively. The term "broker" applies to nonresidents of this State who transact business with respect to licensed commodities produced or processed within this State, whether the broker is licensed in another state or not.

[ 1981, c. 139, (NEW) .]

4. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 1981, c. 139, (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

5. Consumer. "Consumer" means any person who purchases a licensed commodity for consumption or use other than sale, storage or retention for the purpose of sale.

[ 1981, c. 139, (NEW) .]

6. Dealer. "Dealer" means any person other than a consumer, engaged in the business of buying or selling licensed commodities in commerce, except as provided in section 458. The term "dealer" applies to nonresidents of this State who transact business of buying and selling licensed commodities produced or processed in this State, whether the dealer is licensed in another state or not.

[ 1981, c. 139, (NEW) .]

7. Licensed commodities. "Licensed commodities" means dry beans and other vegetables listed in rules established pursuant to section 453, but does not mean potatoes, which are governed by chapter 103, subchapter 10, article 3.

[ 2005, c. 512, §11 (AMD) .]

8. Licensee. "Licensee" means any person who holds a commodities license issued under this subchapter.

[ 1981, c. 139, (NEW) .]

9. Processor. "Processor" means any person other than a consumer who purchases or contracts to purchase licensed commodities primarily for manufacture into articles of food by operations which change the physical form the commodities possessed when harvested. The effects of the following operations shall be considered as so changing the physical form possessed when harvested: Chopping, slicing, cutting, dicing, mashing, removal of skin or peel, frying or otherwise cooking, freezing, canning, dehydrating or comparable methods of preparation for marketing in what is generally considered to be a processed form.

[ 1981, c. 139, (NEW) .]

10. Retailer. "Retailer" means a person engaged in the business of buying licensed commodities in wholesale quantities and reselling the licensed commodities bought, primarily to consumers.

[ 1981, c. 139, (NEW) .]

11. Sale. "Sale" includes every contract of purchase or sale, contract to purchase or sell, purchase, sale and disposition of licensed commodities for value.

[ 1981, c. 139, (NEW) .]

12. Seller. "Seller" means any person who sells or contracts to sell licensed commodities in the regular course of business.

[ 1981, c. 139, (NEW) .]

SECTION HISTORY

1981, c. 139, (NEW). 2005, c. 512, §11 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §453. Rules and regulations

The commissioner may, in a manner consistent with Title 5, chapter 375, adopt rules for carrying out this subchapter and establishing a list of commodities for which a person must have a license under section 454 to act as an agent, broker, dealer or processor. [2005, c. 512, §12 (AMD).]

SECTION HISTORY

1981, c. 139, (NEW). 2005, c. 512, §12 (AMD).



7 §454. Licensing required

A person may not act as agent, broker, dealer or processor unless duly licensed as provided in this subchapter. Before acting as a dealer, processor, broker or agent, a person shall file an application with the commissioner for a license to transact the business of a dealer, processor, broker or agent and the application must be accompanied by the license fee provided in this subchapter. [2005, c. 512, §13 (AMD).]

A person may not buy, solicit or negotiate the sale of any licensed commodity in this State as a representative of any agent, broker, dealer or processor unless that person has been authorized as a representative by a licensee in writing, and a copy of the authorization is filed with the commissioner, except when the person conducts business in the office of the licensee. A licensee shall notify the commissioner in writing immediately upon terminating the authorization for a person to act as that licensee's representative. [2005, c. 512, §13 (AMD).]

SECTION HISTORY

1981, c. 139, (NEW). 2005, c. 512, §13 (AMD).



7 §455. Application for license

1. Application. The applicant shall file an application on forms as prescribed and furnished by the commissioner. These forms shall include the full name of the person applying for the license and, if the applicant is a corporation, partnership, association, exchange or legal representative or officer, director, partner or member thereof, all names and positions are to be stated on the application. If the applicant is a foreign corporation, it shall certify that it is registered with the Secretary of State under Title 13-A, chapter 12 and further state the principal business address of the applicant in the State or elsewhere, the address of all places of business in the State and the name or names of the person or persons authorized to receive and accept service of lawful process upon the applicant within the State. All questions required to be answered in application for licenses shall be sworn to.

[ 1981, c. 139, (NEW) .]

2. Notice to interested persons. Upon receipt of the applications, the commissioner shall cause written notice to be provided to any person who has filed, within the preceding year, a written request to receive the notice of applications. Any interested person shall have 10 days in which to file comments as to the applicant's qualifications or to request a hearing prior to the issuance of the license.

[ 1981, c. 139, (NEW) .]

3. Qualifications of applicant. The applicant shall satisfy the commissioner of his character, financial responsibility and good faith in seeking to engage in the business. The commissioner may issue a license to the applicant if he is satisfied as to the applicant's qualifications. When the license is issued, the applicant may act in the capacity described in the license for a period of one year from the date of issuance.

[ 1981, c. 139, (NEW) .]

4. Bond. In order to insure the licensee's financial responsibility and to protect producers of licensed commodities, the commissioner shall require the licensee to file a bond in a form and amount satisfactory to the commissioner, but in any event not less than $5,000 nor more than $100,000, payable to the commissioner in his official capacity and conditioned on the full and prompt payment for all licensed commodities received or purchased from producers or other licensees during the effective period of the license.

[ 1981, c. 139, (NEW) .]

5. License fees. Each license shall plainly state the name and business address or addresses of the licensee and shall be posted in a conspicuous place in each office where the business is transacted. The fee for each license is $50. If the licensee desires to carry on business in more than one place within the State, he shall procure additional copies of the license, certified by the commissioner, for each place where business is to be conducted. The fee for each certification is $10. All fees collected under this subchapter shall be paid forthwith to the Treasurer of State and credited to the Department of Agriculture, Conservation and Forestry for the administration of this subchapter and other expenses incident to the administration of the department, and shall be expended by the commissioner for the purposes for which the department is created. If any fees are not expended during the year in which they are collected, the unexpended balance shall not lapse, but shall be carried as a continuing account available for the purposes specified, until expended.

[ 1981, c. 139, (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1981, c. 139, (NEW). 2011, c. 657, Pt. W, §5 (REV).



7 §456. Complaints; investigation; hearings

The commissioner or his duly authorized agent may investigate, upon the complaint of any interested person, or on his own motion, the conduct and activities of any person applying for or holding a license under this subchapter and, for that purpose, may examine the books and papers of any applicant or licensee and may require testimony and affidavits thereon under oath. The commissioner may, in a manner consistent with the Maine Administrative Procedure Act, conduct such hearings as he deems necessary pursuant to this subchapter. He shall have full power to subpoena such witnesses and documents as he deems necessary. [1981, c. 139, (NEW).]

SECTION HISTORY

1981, c. 139, (NEW).



7 §457. Refusal, suspension, revocation of license

1. Acts enumerated. The commissioner or his duly authorized agent may refuse to grant a license, after notice and opportunity for a hearing is provided in a manner consistent with the Maine Administrative Procedure Act as to adjudicatory proceedings, upon a finding that any of the following acts have occurred:

A. That fraudulent charges or returns have been made by the applicant or licensee for the handling, sale or storage of licensed commodities or for the rendering of any service in connection with the handling, sale or storage of licensed commodities; [1981, c. 139, (NEW).]

B. That the applicant or licensee has failed or refused to render a true account of sales, or to make a settlement thereon, within the time and in the manner required by this subchapter or has failed to or refused to pay for licensed commodities purchased by the applicant or licensee within 30 days after acceptance of the licensed commodities; [1981, c. 139, (NEW).]

C. That the applicant or licensee has knowingly made any false material statement as to the condition, quality or quantity of licensed commodities received, handled, sold, purchased or stored by him; [1981, c. 139, (NEW).]

D. That the applicant or licensee has knowingly made any substantial misrepresentation as to the condition of the market for licensed commodities; [1981, c. 139, (NEW).]

E. That the applicant or licensee has defrauded or attempted to defraud a producer; [1981, c. 139, (NEW).]

F. That the applicant or licensee to whom any consignment is made has reconsigned the consignment to another dealer, processor, broker or agent and has received, collected or charged by such means more than one commission for making the sale for the consignor without previously obtaining the written consent of the consignor; [1981, c. 139, (NEW).]

G. That the applicant or licensee knowingly made any false material statements in the procurement of a license under this subchapter; [1981, c. 139, (NEW).]

H. That the applicant or licensee has not accounted promptly and properly to the producer with regard to any claim settled or collected by him for the producer; [1981, c. 139, (NEW).]

I. That the applicant or licensee has failed or refused, upon demand, to permit the commissioner or his agents to make the investigations, examinations or audits as provided in this subchapter or that the applicant or licensee has removed or sequestered any books, records or papers necessary to any such investigations, examinations or audits or has otherwise obstructed the same; [1981, c. 139, (NEW).]

J. That the applicant or licensee has failed or refused to keep and maintain the records as required by this subchapter; or [1981, c. 139, (NEW).]

K. That the applicant or licensee has committed any act or conduct with regard to the handling, sale or storage of licensed commodities, whether of the same or different character than specified in this subsection, which constitutes or demonstrates bad faith, incompetency, untrustworthiness or dishonest, fraudulent or improper dealings. [1981, c. 139, (NEW).]

[ 1981, c. 139, (NEW) .]

2. District Court. The District Court may, in a manner consistent with the Maine Administrative Procedure Act, suspend or revoke a license upon finding that the licensee has committed any of the Acts enumerated in subsection 1.

Any order revoking or suspending a license may, within the discretion of the District Court, be made conditional upon the settlement, adjustment or satisfaction of the consequence of the violation or violations as specified and the operation of such an order may be deferred for that purpose. Any order may contain provisions for its modification or dismissal upon presentation to the District Court of evidence that the matter of complaint has been settled, adjusted or withdrawn at any time before the order becomes final.

[ 1981, c. 139, (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3. Notification of insufficient payment or nonpayment. Producers may notify the commissioner of insufficient payment or nonpayment for licensed commodities delivered to any agent, broker, dealer or processor in violation of subsection 1, paragraph B. In addition to any other remedies available under this subchapter:

A. The commissioner or his agent, upon notification by a producer of insufficient payment or nonpayment, shall immediately investigate the complaint and shall, in a manner consistent with the provisions of the Maine Administrative Procedure Act, hold a hearing. The person accused of nonpayment, the respondent, shall provide the commissioner with a copy of the contract, if any, and all other materials and information necessary to enable the commissioner to carry out this section. Upon finding that the respondent has violated the contract or other obligation, express or implied, the commissioner shall require the respondent to post a bond sufficient to cover the debt owed to the producer or producers. Failure to post the bond shall be considered a violation of this subchapter and each day failure continues shall be considered a separate violation; [1981, c. 139, (NEW).]

B. The commissioner may require the licensee, accused of or found after a hearing to be in default of payment to a producer, to submit a payment schedule to the commissioner. In the event that the schedule of payment proposed is not satisfactory to the commissioner, he may establish the schedule of payment; and [1981, c. 139, (NEW).]

C. The commissioner may file a complaint with the District Court to compel the posting of a bond required under paragraph A and to suspend the license of any licensee who fails to conform to the payment schedule established in this subsection until the producer is paid the total claim to which the producer is entitled. Upon the filing of a complaint by the commissioner in the District Court, the licensee shall post a bond sufficient to cover the total claim on the date on which the complaint is filed. The bond required in a court proceeding may be waived by the District Court in the event that the bond required in paragraph A is valid and sufficient to cover the total claimed. Nothing in this subsection may be construed to prohibit a producer from seeking redress for insufficient payment or nonpayment from licensees in any court or in accordance with any other state and federal procedure established to obtain redress. [1981, c. 139, (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

[ 1981, c. 139, (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1981, c. 139, (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



7 §458. Exemptions

1. Producers. Producers are exempt from this subchapter when selling licensed commodities which they have grown, which they are presently growing or which they intend to grow.

[ 1981, c. 139, (NEW) .]

2. Other persons. The commissioner, by rule, may provide an exemption from this subchapter for persons who deal in quantities of licensed commodities sufficiently small so as to not require the imposition of the standards of financial responsibility established by this subchapter.

[ 1981, c. 139, (NEW) .]

3. Retailers. A retailer who sells licensed commodities to consumers is exempt from this subchapter with respect to those sales.

[ 2005, c. 512, §14 (AMD) .]

SECTION HISTORY

1981, c. 139, (NEW). 2005, c. 512, §14 (AMD).



7 §459. Forfeiture of bond; recovery on bond

If a licensee fails to make payment as provided in section 457, subsection 1, paragraph B, that licensee by reason of the nonpayment is in default as to all producers or licensees whose accounts then remain unpaid and the bond provided for must be forfeited to the extent of all sums then due from the licensee to the producers or licensees. Whenever the commissioner determines that a licensee has failed to make payment, the commissioner shall provide notice, in a manner consistent with the Maine Administrative Procedure Act, that payment under the bond will be sought and indicating the time within which other producer or licensee claims may be made known to the commissioner. Upon determination of the commissioner that there has been a default in payment by a licensee, the conditions of the bond are deemed to be broken and the commissioner may bring action on the defaulted bond for the benefit of producers or licensees. Whenever the amount of the bond is not sufficient to cover all valid claims, the commissioner shall distribute the amount available on a pro rata basis. [2005, c. 512, §15 (AMD).]

SECTION HISTORY

1981, c. 139, (NEW). 2005, c. 512, §15 (AMD).



7 §460. Violations

Any person who commits any of the actions specified in section 457, except in section 457, subsection 1, paragraph B, or otherwise fails, neglects or refuses to comply with the provisions of this subchapter or any rule promulgated hereunder is subject to the following civil penalties payable to the State, to be recovered in a civil action: [1981, c. 139, (NEW).]

1. First violation. For the first violation, a civil penalty not to exceed $1,000; and

[ 1981, c. 139, (NEW) .]

2. Subsequent violation. For each subsequent violation, a civil penalty not to exceed $3,000.

[ 1981, c. 139, (NEW) .]

The commissioner may recover the penalties imposed for violations in a civil action brought in his own name and, if he prevails in that action, he may recover full costs. The District Court and the Superior Court shall have concurrent jurisdiction of the actions. The Attorney General and the several district attorneys shall provide assistance to the commissioner. [1981, c. 139, (NEW).]

All penalties received under this subchapter shall be paid to the Treasurer of State for deposit in the General Fund. [1981, c. 139, (NEW).]

SECTION HISTORY

1981, c. 139, (NEW).






Subchapter 2-B: STATE-GROWN PRODUCE PROGRAM

7 §471. Farmers' Market Program (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 58, §1 (NEW). 2003, c. 689, §B7 (REV). 2005, c. 382, §C4 (AMD). 2005, c. 614, §5 (RP).






Subchapter 3: ADULTERATED OR MISBRANDED GOODS

7 §481. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 512, §16 (RP).



7 §482. Manufacture and sale prohibited

A person may not manufacture, sell, distribute, transport, offer or expose for sale, distribution or transportation any article of commercial feeding stuff, commercial fertilizer or food that is adulterated or misbranded within the meaning of this chapter or chapter 103. [2005, c. 512, §17 (AMD).]

SECTION HISTORY

2005, c. 512, §17 (AMD).



7 §483. Adulteration

For the purpose of this chapter and chapter 103, unless the term is more specifically defined, "adulterated" means made impure or inferior by adding extraneous ingredients. Goods that are prepared in food establishments that are licensed facilities under Title 22, section 2167 and that contain marijuana for medical use by a qualifying patient, pursuant to Title 22, chapter 558-C, are not considered to be adulterated under this subchapter. [2011, c. 407, Pt. A, §1 (AMD).]

1. Drug.

[ 2005, c. 512, §18 (RP) .]

2. Meat or meat products. In case of meat or meat products: If any sodium sulphite, sodium bisulphite or any drug, chemical, chemical compound or preservative from which sulphur dioxide can be liberated has been added thereto or mixed therewith.

SECTION HISTORY

2005, c. 512, §18 (AMD). 2009, c. 631, §1 (AMD). 2009, c. 631, §51 (AFF). 2011, c. 407, Pt. A, §1 (AMD).



7 §484. Misbranding

The term "misbranded" as used in this chapter or chapter 103 applies to all articles of commercial feeding stuff, commercial fertilizer or food, the package or label of which bears any statement, design or device regarding such article, or the ingredients or substances contained therein, that is false or misleading in any particular or that is falsely branded in any particular. [2005, c. 512, §19 (AMD).]

1. Drug.

[ 2005, c. 512, §19 (RP) .]

SECTION HISTORY

2005, c. 512, §19 (AMD).



7 §485. Annual analysis (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 42, §1 (AMD). 1975, c. 382, §1 (AMD). 2005, c. 512, §20 (RP).



7 §486. Place of analysis (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A18 (AMD). 2005, c. 512, §21 (RP).



7 §487. Certificates (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 512, §22 (RP).



7 §488. Prohibitions and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §59 (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B2 (RP).



7 §488-A. Prohibitions and penalties

1. Violation. A person may not adulterate or misbrand, within the meaning of this chapter or chapter 103, any commercial feeding stuff, commercial fertilizer, food or vinegar or manufacture, sell, distribute, transport, offer or expose for sale, distribution or transportation any article of commercial feeding stuff, commercial fertilizer, food or vinegar in violation of this chapter or chapter 103.

[ 2005, c. 512, §23 (AMD) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not more than $100 may be adjudged. [2003, c. 452, Pt. B, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates subsection 1 after having previously violated subsection 1 commits a civil violation for which a fine of not more than $200 may be adjudged. [2003, c. 452, Pt. B, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §B3 (NEW). 2003, c. 452, §X2 (AFF). 2005, c. 512, §23 (AMD).



7 §489. Exceptions

A person may not be prosecuted under chapter 401, and sections 482 to 488-A, 490 and 640 to 643, when that person can establish proof of purchase, and a guaranty signed by the person residing in the United States from whom the purchase was made, to the effect that the article in question is not adulterated or misbranded within the meaning of this chapter or chapter 103. [2005, c. 512, §24 (AMD).]

SECTION HISTORY

1979, c. 663, §20 (AMD). 1981, c. 470, §A10 (AMD). 2003, c. 452, §B4 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 512, §24 (AMD).



7 §490. Sampling and analysis of seed, commercial feed, commercial fertilizer and food

1. Right of entry. For the purposes of administering and enforcing this subchapter, the commissioner and agents authorized by the commissioner have rights of access, ingress and egress at reasonable hours to any place or building where seeds, commercial feed, commercial fertilizer or food is sold or offered for sale or where those items are stored, manufactured or transported prior to sale or being offered for sale.

[ 2005, c. 512, §25 (NEW) .]

2. Taking of samples. For the purposes of administering and enforcing this subchapter, the commissioner and agents authorized by the commissioner may open any case, package or other container of seeds, commercial feed, commercial fertilizer or food. Upon receipt of a written request for payment, the commissioner shall pay the fair market value of any samples taken and retained or destroyed.

[ 2005, c. 512, §25 (NEW) .]

3. Analysis and disclosure of test results. The commissioner may submit a sample obtained for the purposes of enforcing this subchapter to a public or private laboratory for analysis. The commissioner shall make available to the public the results of such an analysis, including the name of the person from whom the sample was obtained, the name of the manufacturer of the sample and additional information that the commissioner believes is advisable.

[ 2005, c. 512, §25 (NEW) .]

4. Issuance of certificate. A certificate stating the results of an analysis performed in accordance with this section and signed by the director of the laboratory performing the analysis is presumptive evidence of the facts stated in the certificate.

[ 2005, c. 512, §25 (NEW) .]

SECTION HISTORY

2005, c. 512, §25 (NEW).






Subchapter 4: HAZARDOUS SUBSTANCES LABELING ACT

7 §501. Title

This subchapter shall be known and may be cited as the "Uniform Hazardous Substances Labeling Act." [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).



7 §502. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §46 (RPR).]

1. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry and his agents.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

2. Corrosive. "Corrosive" means any substance which in contact with living tissue causes destruction of tissue by chemical action; but does not refer to action on inanimate surfaces.

[ 1965, c. 65, (NEW) .]

3. Department. "Department" means the Department of Agriculture, Conservation and Forestry.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

4. Flammable. "Flammable" means any substance which has a flashpoint of above 20 degrees to and including 80 degrees Fahrenheit as determined by the Tagliabue Open Cup Tester, except that the flammability of solids and of the contents of self-pressurized containers is determined by methods generally applicable to such containers and established by regulations issued by the commissioner and "extremely flammable" means any substance which has a flashpoint at or below 20 degrees Fahrenheit as determined by the Tagliabue Open Cup Tester.

[ 1965, c. 65, (NEW) .]

5. Hazardous substance. "Hazardous substance" means any substance or mixture of substances which is toxic, corrosive, an irritant, strong sensitizer, flammable, or which generates pressure through decomposition, heat or other means and which may cause substantial personal injury or illness during any customary or reasonable anticipated handling or use including reasonably foreseeable ingestion by children and also means any radioactive substance, if, with respect to such substance as used in a particular class of article or as packaged, the commissioner determines by regulation that the substance is sufficiently hazardous to require labeling in accordance with this subchapter in order to protect the public health.

[ 1965, c. 65, (NEW) .]

6. Highly toxic. "Highly toxic" means any substance which produces death within 14 days in at least half of a group of 10 or more laboratory white rats each weighing between 200 and 300 grams, when a single dose of 50 milligrams or less per kilogram of body weight, is orally administered or when inhaled continuously for a period of one hour or less at an atmospheric concentration of 200 parts per million by volume or less of gas, vapor, mist or dust, or which produces death within 14 days in at least half of 10 or more rabbits tested in a dosage of 200 milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for 24 hours or less.

If the commissioner finds that available data on human experience with any substance indicate results different from those on animals in the above-named dosages or concentrations, the human data shall take precedence.

[ 1965, c. 65, (NEW) .]

7. Household use. "Household use" means any use, or intended use of an article in or about the living area or living quarters of a house, apartment house or other place of abode.

[ 1965, c. 65, (NEW) .]

8. Immediate container. "Immediate container" does not include package liners.

[ 1965, c. 65, (NEW) .]

9. Irritant. "Irritant" means any substance, not corrosive, which on immediate, prolonged or repeated contact with normal living tissue will induce inflammatory reaction.

[ 1965, c. 65, (NEW) .]

10. Label. "Label" means a display of written, printed or graphic matter upon or attached to the immediate package or container of any substance; and a requirement made by or under authority of this subchapter that any word, statement or other information appear on the label shall not be considered to be complied with unless such word, statement or other information also appears on the outside container or wrapper, if any there be, unless it is easily legible through the outside container or wrapper, and on all accompanying literature where there are directions for use, written or otherwise.

[ 1965, c. 65, (NEW) .]

11. Misbranded package. "Misbranded package" or "misbranded package of a hazardous substance" means a hazardous substance in a container intended or suitable for household use unless the product bears a label with the information specified in section 507, except as otherwise provided by or pursuant to this subchapter.

[ 1965, c. 65, (NEW) .]

12. Person. "Person" means and includes any corporation, association, copartnership or one or more individuals.

[ 1965, c. 65, (NEW) .]

13. Radioactive substance. "Radioactive substance" means any substance which emits ionizing radiation.

[ 1965, c. 65, (NEW) .]

14. Strong sensitizer. "Strong sensitizer" means any substance which will cause on normal living tissue through an allergic or photodynamic process a hypersensitivity which becomes evident on reapplication of the same substance and which is designated as such by the commissioner. Before designating any substance as a strong sensitizer, the commissioner shall find that the frequency of occurrence and severity of the reaction indicate a significant potential for causing hypersensitivity.

[ 1965, c. 65, (NEW) .]

15. Toxic. "Toxic" means any substance other than a radioactive substance, which has the inherent capacity to produce bodily injury or illness to man through ingestion, inhalation or absorption through any body surface.

[ 1965, c. 65, (NEW) .]

SECTION HISTORY

1965, c. 65, (NEW). 1979, c. 541, §A46 (AMD). 1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV).



7 §503. Submission of names and amounts

The commissioner, when he deems it necessary in the administration of this subchapter, may require the submission of the names and amounts of any hazardous ingredients in any hazardous substance. [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).



7 §504. Duties

The department is authorized: [1965, c. 65, (NEW).]

1. Investigate and examine. To investigate and examine hazardous substances subject to this subchapter.

[ 1965, c. 65, (NEW) .]

2. Collection. To effect the collection and examination of samples of hazardous substances to determine the compliance with the requirements of this subchapter and the officers and employees of the department have authority at all reasonable hours to enter into any motor vehicle, warehouse, store, building, boat, vessel, aircraft or place supposed to contain hazardous substances, for the purpose of inspection or sampling, and to procure samples for analysis or examination from any lot, package or parcel or hazardous substance.

[ 1965, c. 65, (NEW) .]

3. Rules and regulations. To make and enforce such reasonable rules and regulations necessary to carry out this subchapter. The rules and regulations so promulgated shall be adopted in a manner consistent with the Maine Administrative Procedure Act and shall conform so far as practicable to rules and regulations promulgated under authority of the Federal Act.

[ 1977, c. 694, §49 (AMD) .]

SECTION HISTORY

1965, c. 65, (NEW). 1977, c. 694, §49 (AMD).



7 §505. Access to carriers

Carriers engaged in commerce, and persons receiving hazardous substances in commerce or holding such substances so received, shall upon the request of an officer or employee duly designated by the department permit such officer or employee, at reasonable times, to have access to and to copy all records showing movement in commerce of any hazardous substance, or the holding thereof during or after such movement, and the quantity, shipper and consignee thereof. It is unlawful for any such carrier or person to fail to permit access to and copying of any such records so requested when such request is accompanied by a statement in writing specifying the nature or kind of hazardous substance to which the request relates. Evidence obtained under this section shall not be used in a criminal prosecution of the person from whom obtained and carriers shall not be subject to the other provisions of this subchapter by reason of their receipt, carriage, holding or delivery of hazardous substances in the usual course of business as carriers. [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).



7 §506. Withdrawal from sale; condemnation and confiscation

1. "Withdrawal from sale" orders. When the commissioner finds by inspection or examination of a hazardous substance that it is being sold or distributed in violation of any of the provisions of this subchapter, he may issue and enforce a written or printed "withdrawal from sale" order warning the distributor not to dispose of the hazardous substance in any manner until written permission is given by the commissioner or the court. The issuance of such an order shall not be considered licensing or an adjudicatory proceeding as defined by the Maine Administrative Procedure Act. The commissioner shall release the hazardous substance so withdrawn when the provisions and regulations have been complied with and all costs and expenses incurred in the withdrawal have been paid. If compliance is not obtained within 30 days, the commissioner may begin proceedings for condemnation.

[ 1977, c. 694, §50 (AMD) .]

2. Condemnation and confiscation. Any hazardous substance not in compliance with this subchapter shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the area in which said hazardous substance is located. In the event the court finds the said hazardous substance to be in violation of this subchapter, and orders the condemnation of said hazardous substance, it shall be disposed of in any manner consistent with the quality of the hazardous substance and the laws of the State. In no instance shall the disposition of said hazardous substance be ordered by the court without first giving the claimant an opportunity to apply to the court for release of said hazardous substance or for permission to process or relabel said hazardous substance to bring it into compliance with this subchapter.

[ 1965, c. 65, (NEW) .]

SECTION HISTORY

1965, c. 65, (NEW). 1977, c. 694, §50 (AMD).



7 §507. Labeling provisions

It is unlawful for any person to distribute, sell or offer for sale within the State or deliver for transportation or transport in intrastate commerce or between points within this State through any point outside this State any of the following: [1965, c. 65, (NEW).]

1. Household use. Any hazardous substance intended or suitable for household use, unless there is affixed to the container, a label bearing:

A. The name and address of the manufacturer, packer or distributor; [1965, c. 65, (NEW).]

B. The common or usual name, or the chemical name or the recognized generic name, not trade name only, of the hazardous substance or of each component which contributes substantially to its hazard; [1965, c. 65, (NEW).]

C. One of the following words: "Danger," "Warning" or "Caution." The word "Danger" shall be used for substances which are highly toxic, extremely flammable or corrosive. The word "Warning" or "Caution" shall be used on all other hazardous substances; [1965, c. 65, (NEW).]

D. An affirmative statement of the principal hazard, such as "flammable," "vapor harmful," "causes burns," "absorbed through skin," or similar wording descriptive of the hazard; [1965, c. 65, (NEW).]

E. Precautionary measures describing the action to be followed or avoided; [1965, c. 65, (NEW).]

F. Instructions, when necessary, for the first aid treatment in case of contact or exposure, if the substance is hazardous through contact or exposure; [1965, c. 65, (NEW).]

G. Instructions for handling and storage of packages which require special care in handling or storage; [1965, c. 65, (NEW).]

H. A statement, "Keep out of reach of children," or its practical equivalent; [1965, c. 65, (NEW).]

I. The word "Poison" for any hazardous substance which is highly toxic; and [1965, c. 65, (NEW).]

J. A hazardous substance upon which a stop-sale order has been placed by the commissioner. [1965, c. 65, (NEW).]

[ 1965, c. 65, (NEW) .]

2. Statement. Any statements required under this subchapter shall be located prominently and shall be in the English language in conspicuous and legible type in contrast by typography, layout or color with other printed matter on the label.

[ 1965, c. 65, (NEW) .]

If the commissioner finds that, because of the size of the package involved or because of the minor hazard presented by the substance contained therein, or for other good and sufficient reasons, full compliance with the labeling requirements otherwise applicable under this subchapter is impracticable or is not necessary for the adequate protection of the public health and safety, the commissioner shall promulgate regulations exempting such substance from these requirements to the extent he determines to be consistent with adequate protection of the public health and safety, or if the commissioner finds that the requirements of this section are not adequate for the protection of the public health and safety in view of the special hazard presented by any particular hazardous substance, he may by regulation establish such reasonable variations or additional label requirements as he finds necessary for the protection of the public health and safety; and any container of such hazardous substance, intended or suitable for household use, which fails to bear a label in accordance with such regulations shall be a misbranded package of a hazardous substance. [1965, c. 65, (NEW).]

Whenever in the judgment of the commissioner, such action will promote the objectives of this subchapter by avoiding or resolving uncertainty as to its application, the commissioner may by regulation declare to be a hazardous substance, for the purposes of this subchapter, any substance or mixture of substances which he finds meets the requirements of section 502, subsection 5. [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).



7 §508. Unlawful acts

It is unlawful: [1965, c. 65, (NEW).]

1. Alteration. For any person to detach, alter, deface or destroy, in whole or in part, any label or labeling provided for in this subchapter or the rules and regulations promulgated hereunder, or to add any substance to, or take any substance from a hazardous substance in a manner that may defeat the purposes of this subchapter;

[ 1965, c. 65, (NEW) .]

2. Use of information. For any person to use for his own advantage or to reveal, other than to the commissioner, or officials or employees of the commissioner or officials or employees of the United States Department of Agriculture, or other federal agencies, or to the courts in response to a subpoena, or to physicians, and in emergencies to pharmacists and other qualified persons for use in the preparation of antidotes, in accordance with such directions as the commissioner may prescribe, any information relative to formulas of products acquired by authority of this subchapter;

[ 1965, c. 65, (NEW) .]

3. Interference. For any person to oppose or interfere in any way with the commissioner or his duly authorized agents in carrying out the duties imposed by this subchapter;

[ 1965, c. 65, (NEW) .]

4. False guaranty. For any person to give a guaranty which is false;

[ 1979, c. 541, Pt. A, §47 (AMD) .]

5. Manufacture. For any person to manufacture a misbranded package of a hazardous substance within this State;

[ 1979, c. 541, Pt. A, §47 (AMD) .]

6. Delivery. For any person to introduce or deliver for introduction into commerce of any misbranded package of a hazardous substance; or

[ 1979, c. 541, Pt. A, §47 (AMD) .]

7. Reused food or drugs. To introduce or deliver for introduction into commerce, or the receipt in commerce and subsequent delivery or proffered delivery for pay or otherwise, of a hazardous substance in a reused food, drug or cosmetic container or in a container that, though not a reused container, is identifiable as a food, drug or cosmetic container by its labeling or other identification. The reuse of a food, drug or cosmetic container as a container for a hazardous substance is an act that results in the hazardous substance being a misbranded package. For the purposes of this subsection and section 509, "drug" has the same meaning as defined in Title 32, section 13702-A, subsection 11.

[ 2007, c. 695, Pt. B, §1 (AMD) .]

SECTION HISTORY

1965, c. 65, (NEW). 1979, c. 541, §A47 (AMD). 2005, c. 512, §26 (AMD). 2007, c. 695, Pt. B, §1 (AMD).



7 §509. Application

This subchapter shall not apply to: [1965, c. 65, (NEW).]

1. Carrier. Any carrier, while lawfully engaged in transporting a hazardous substance within this State, if such carrier shall, upon request, permit the commissioner or his designated agent to copy all records showing the transactions in and movements of the articles;

[ 1965, c. 65, (NEW) .]

2. Public officials. Public officials of this State and of the Federal Government engaged in the performance of their official duties;

[ 1965, c. 65, (NEW) .]

3. Experimental use. The manufacturer or shipper of a hazardous substance for experimental use only:

A. By or under the supervision of an agency of this State or of the Federal Government authorized by law to conduct research in the field of hazardous substances; or [1965, c. 65, (NEW).]

B. By others if the hazardous substance is not sold and if the container thereof is plainly and conspicuously marked "For experimental use only -- Not to be sold," together with the manufacturer's name and address. If a written permit has been obtained from the commissioner, hazardous substances may be sold for experimental purposes subject to such restrictions and conditions as may be set forth in the permit; [1965, c. 65, (NEW).]

[ 1965, c. 65, (NEW) .]

4. Federal and state law. Any preparation, drug or chemical subject to the laws of the United States relating to drugs, devices or cosmetics, the Uniform Drug Device and Cosmetic Act, or to preparations, drugs and chemicals which are dispensed by pharmacists authorized by and pursuant to the pharmacy laws of this State;

[ 1965, c. 65, (NEW) .]

5. Certain poisons. Any economic poison registered with the United States Department of Agriculture pursuant to the Federal Insecticide, Fungicide and Rodenticide Act and subject thereto;

[ 1965, c. 65, (NEW) .]

6. Fuel. Fuel used primarily for cooking, heating or refrigeration when stored in containers and used in the heating, cooking or refrigeration system of a household.

[ 1965, c. 65, (NEW) .]

The commissioner may exempt from the requirements established by or pursuant to this subchapter any container of a hazardous substance with respect to which he finds adequate requirements satisfying the purposes of this subchapter have been established by or pursuant to and in compliance with any other federal or state law. [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).



7 §510. Injunction

The department may, by application to any court having jurisdiction, obtain an injunction restraining any person who engages in acts which violate this subchapter or the rules and regulations adopted pursuant thereto. Upon refusal or neglect to obey the order of court, the court may compel obedience thereof by proceedings for contempt. [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).



7 §511. Enforcement

It is the duty of the department, its officers, agents, inspectors and employees to enforce this subchapter. [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).



7 §512. Penalties

A person who violates a provision of this subchapter commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged. A person is not subject to the penalties provided in this section if the person establishes a written guarantee or undertaking in which is furnished the name and address of the manufacturer or distributor, and the statement that the person received the products in good faith in reliance upon the manufacturer or distributor to the effect that such products were manufactured and labeled in compliance with this subchapter or with federal law that may relate to the regulations of the distribution of hazardous substances covered by this subchapter. [2001, c. 421, Pt. B, §5 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

SECTION HISTORY

1965, c. 65, (NEW). 1977, c. 696, §60 (AMD). 2001, c. 421, §B5 (AMD). 2001, c. 421, §C1 (AFF).



7 §513. Exception

No person shall be prosecuted for violation of any provision of this subchapter if such person has been acquitted or convicted under the Federal Hazardous Substances Labeling Act of the same act or omission which, it is alleged, constitutes a violation of this subchapter. [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).






Subchapter 5: MAINE FAIR PACKAGING AND LABELING ACT

7 §521. Short title

This subchapter shall be known and be cited as the "Maine Fair Packaging and Labeling Act." [1969, c. 325, (NEW).]

SECTION HISTORY

1969, c. 325, (NEW).



7 §522. Unfair and deceptive packaging and labeling

It shall be unlawful for any person engaged in the packaging or labeling of any consumer commodity, as defined in section 523, for the distribution in commerce, or for any person other than a common carrier for hire, a contract carrier for hire or a freight forwarder for hire engaged in the distribution in commerce of any packaged or labeled commodity, to distribute or cause to be distributed in commerce any commodity if such commodity is contained in a package, or if there is affixed to that commodity a label, which does not conform to this subchapter and to the regulations promulgated thereunder. [1969, c. 325, (NEW).]

Persons engaged in business as wholesale or retail distributors of consumer commodities shall be exempt from this subchapter except to the extent that such persons are engaged in the packaging and labeling of such commodities or prescribe or specify by any means the manner in which such commodities are packaged or labeled. [1969, c. 325, (NEW).]

SECTION HISTORY

1969, c. 325, (NEW).



7 §523. Definitions

1. Label. "Label" shall mean any written, printed or graphic matter affixed to, applied to, blown into, formed, molded into, embossed on, or appearing upon or adjacent to a commodity or package containing any consumer commodity, for the purpose of branding, identifying or giving any information in respect to the commodity or to the contents of the package.

[ 1969, c. 325, (NEW) .]

2. Commodity in package form. "Commodity in package form" shall mean a commodity put up or packaged in a manner in advance of sale in units suitable for either wholesale or retail sale, exclusive of any auxiliary shipping container enclosing packages that individually conform to the requirements of this subchapter. An individual item or lot of any commodity not in package form as defined in this section but on which there is marked a selling price based on an established price per unit of weight or measure shall mean a commodity in package form.

[ 1969, c. 325, (NEW) .]

3. Consumer commodity. "Consumer commodity," except as specifically provided by this subchapter, means any food, as defined by the Maine Food Law, Title 22, chapter 551, subchapter I, and any other article, product or commodity of any kind or class which is customarily produced or distributed for sale through retail sales agencies or instrumentalities for consumption by individuals, or use by individuals for purposes of personal care or in the performance of services ordinarily rendered within the household, and which usually is consumed or expended in the course of such consumption or use.

[ 1971, c. 544, §18 (AMD) .]

4. Principal display panel. "Principal display panel" shall mean that part, or those parts, of the label so designed as to be most likely to be displayed, presented, shown or examined under normal conditions of display or for retail sale.

[ 1969, c. 325, (NEW) .]

5. Container. "Container" means a glass, metal or plastic bottle, can, jar or other receptacle for holding liquids, powders or other materials, which has been sealed by a manufacturer and which, at the time of sale, contains less than one gallon or 231 cubic inches.

[ 1987, c. 373, §§ 1, 5 (NEW) .]

SECTION HISTORY

1969, c. 325, (NEW). 1971, c. 544, §18 (AMD). 1987, c. 373, §§1,5 (AMD).



7 §524. Requirements and prohibitions

No person shall distribute or cause to be distributed in commerce any packaged consumer commodity unless the commodity bears a label specifying the identity of the commodity, the name and place of business of the manufacturer, packer or distributor, the net quantity of contents in terms of weight, measure or numerical count, separately and accurately stated in a uniform location upon the principal display panel of the label and the label statement of net quantity. [1969, c. 325, (NEW).]

A package containing less than 4 pounds or one gallon, and labeled in terms of weight or fluid measure, shall be expressed both in ounces, either avoirdupois or fluid ounces, and if applicable in pounds for weight, with the remainder in terms of ounces or common decimal fractions of the pound, or in the case of liquid measure, in the largest whole unit, quarts, quarts and pints, with the remainder in terms of fluid ounces or common decimal fraction of the pint or quart. [1969, c. 325, (NEW).]

A random package shall be expressed in terms of the pound carried out to not more than 2 decimal places. [1969, c. 325, (NEW).]

A package labeled in terms of linear measure, shall be expressed both in terms of inches and the largest whole unit, yards, yards and feet, or feet, with any remainder in terms of inches or common decimal fractions of the foot or yard. [1969, c. 325, (NEW).]

A package labeled in terms of measure of area shall be expressed both in terms of square inches and the largest whole square unit, square yards, square yards and square feet, or square feet, with the remainder in terms of square inches or common decimal fractions of the square foot or square yard. [1969, c. 325, (NEW).]

SECTION HISTORY

1969, c. 325, (NEW). 1987, c. 373, §§2,5 (AMD). 1993, c. 341, §4 (AMD).



7 §524-A. Produce packed in State

When produce that was grown or raised in a foreign country is packed in this State, the label must identify the country in which the produce was grown in letters as large or larger than the letters identifying the name and place of business of the packer. [1999, c. 405, §1 (NEW).]

SECTION HISTORY

1999, c. 405, §1 (NEW).



7 §525. Net quantity of contents

The net quantity of contents shall appear in conspicuous and easily legible type in distinct contrast, by topography, layout, color, embossing or molding, with other matter on the package. The letters or numerals used shall be in type size which shall be established in relationship to the area of the principal display panel of the package and uniform for all packages of substantially the same size. The lines of printed matter included in that statement shall be placed generally parallel to the base on which the package rests as it is designed to be displayed. [1969, c. 325, (NEW).]

SECTION HISTORY

1969, c. 325, (NEW).



7 §526. Consumer commodity label

The label on a package of a consumer commodity which bears a representation as to the number of servings of such commodity contained in such package shall bear a statement of the net quantity in terms of weight, measure or numerical count, of each serving. [1969, c. 325, (NEW).]

SECTION HISTORY

1969, c. 325, (NEW).



7 §527. Promulgation of regulations

The authority to promulgate regulations for the enforcement of this subchapter is vested in the State Sealer of Weights and Measures. Regulations shall be adopted in a manner consistent with the Maine Administrative Procedure Act. The regulation or regulations so promulgated shall become effective on a date fixed by the sealer which date shall not be prior to 30 days after filing with the Secretary of State. Such promulgation may be amended or repealed in the same manner as is provided for its adoption, except in the case of emergency rulemaking rules shall become effective as provided in the Maine Administrative Procedure Act. In the promulgation of regulations, the sealer shall, in the interest of promoting uniformity, give consideration to regulations promulgated under the Fair Packaging and Labeling Act of November 3, 1966, Public Law 89-755. The sealer, among other things, may give consideration to: [1977, c. 694, §51 (AMD).]

1. Exemptions. Exempting a particular commodity because of nature, form or quantity or for other good and sufficient reason making it impracticable or not necessary for adequate protection of consumers;

[ 1969, c. 325, (NEW) .]

2. Standards. Establishing and defining standards for characterization of the size of a package enclosing a consumer commodity which may be used to supplement the label statement of net quantity of contents of packages containing such commodity;

[ 1969, c. 325, (NEW) .]

3. Printed matter. The placement upon any package containing any commodity or upon any label printed matter stating or representing by implication that such commodity is offered for retail sale at a price lower than ordinary and customary retail price or that a retail sale price is accorded purchasers thereof by reason of size of the package or quantity of its contents;

[ 1969, c. 325, (NEW) .]

4. Usual name. Requiring that the label on each package of a consumer commodity bear the common or usual name of such commodity and in the case such commodity consists of 2 or more ingredients, the common or usual name of each ingredient listed in decreasing predominance.

[ 1969, c. 325, (NEW) .]

SECTION HISTORY

1969, c. 325, (NEW). 1977, c. 694, §51 (AMD).



7 §528. Exemptions

All packages of consumer commodities that have been labeled in accordance with federal regulations established by the United States Department of Health and Human Services, the Federal Trade Commission or the United States Department of Agriculture are in compliance with this subchapter. [2005, c. 512, §27 (AMD).]

SECTION HISTORY

1969, c. 325, (NEW). 1973, c. 625, §38 (AMD). 2005, c. 512, §27 (AMD).



7 §529. Violations

Any person, firm or corporation who shall fail, neglect or refuse to comply with any of the provisions of this subchapter, or the rules and regulations issued thereunder, commits a civil violation for which the following forfeiture may be adjudged: [1977, c. 696, §61 (RPR).]

1. First violation. For the first violation, a forfeiture not to exceed $100; and

[ 1977, c. 696, §61 (NEW) .]

2. Subsequent violations. For each subsequent violation, a forfeiture not to exceed $200.

[ 1977, c. 696, §61 (NEW) .]

SECTION HISTORY

1969, c. 325, (NEW). 1977, c. 696, §61 (RPR).






Subchapter 6: LABELING FRESH PRODUCE

7 §530. Country of origin required

1. Label required. Fresh produce must be labeled in accordance with this section.

A. Fresh produce sold or offered for retail sale in this State that was grown or raised in a foreign country must be identified by labeling with the country of origin as provided in paragraphs B to D. [1999, c. 405, §2 (AMD).]

B. Except as provided in paragraph D, each item of fresh produce offered for retail sale as an individual unit must be individually labeled in accordance with subsection 3. [1989, c. 527, §1 (NEW).]

C. Except as provided in paragraph D, fresh produce packaged in consumer units must be labeled in accordance with subsection 3 and section 524-A. For purposes of this section, banana and grape clusters are a consumer unit. [1999, c. 405, §2 (AMD).]

D. Fresh produce that is not labeled in accordance with paragraph B or C may be sold at retail if the labeling information required by subsection 3 appears on a bin label or placard contiguous to the produce being displayed for retail sale or on the original shipping container if it contains the produce offered for sale. [1989, c. 527, §1 (NEW).]

[ 1999, c. 405, §2 (AMD) .]

2. Rules.

[ 1999, c. 405, §3 (RP) .]

3. Label statement. The country of origin label shall:

A. Clearly state the country in which the fresh produce was raised or grown; [1989, c. 527, §1 (NEW).]

B. Be conspicuously and prominently placed so as to be easily seen by the consumer; and [1989, c. 527, §1 (NEW).]

C. Be as legible, indelible and permanent as the nature and display of the product allow without causing adulteration to the product. [1989, c. 527, §1 (NEW).]

[ 1989, c. 527, §1 (NEW) .]

4. Educational program. Subject to available funding, the department shall institute an educational program designed to inform the general public about this section. This program must include, but not be limited to, dissemination of information about the countries and produce affected and the pesticides, residues and known and potential adverse health effects of those pesticides. This dissemination must be made by at least the following:

A. Brochures to be made available to consumers through retail outlets; and [1989, c. 527, §1 (NEW).]

B. Media coverage, such as public service announcements, press releases and press conferences. [1989, c. 527, §1 (NEW).]

[ 1991, c. 506, §1 (AMD) .]

5. Enforcement. If inspection personnel of the department find that fresh produce is not properly labeled as required by this section, the commissioner shall issue a stop order for the product until it is labeled in accordance with this section.

[ 1989, c. 527, §1 (NEW) .]

6. Penalty. A person who fails to comply with the provisions of this section commits a civil violation and may be adjudged a fine not more than $100. Each day in violation constitutes a separate offense.

[ 1989, c. 527, §1 (NEW) .]

7. Repealed.

[ 1991, c. 506, §2 (RP) .]

SECTION HISTORY

1989, c. 527, §1 (NEW). 1991, c. 506, §§1,2 (AMD). 1999, c. 405, §§2,3 (AMD).






Subchapter 7: LABELING FOODS FREE OF GENETIC ENGINEERING

7 §530-A. Voluntary labeling

1. Labeling permitted; rules. Beginning January 1, 2002, a label may be placed on any food, food product or food ingredient offered for sale in the State designating that food, food product or food ingredient as free of or made without recombinant deoxyribonucleic acid technology, genetic engineering or bioengineering. The department shall adopt rules implementing this subsection. The rules must allow any food 1% or less of which consists of genetically engineered ingredients to be labeled as free of genetically engineered ingredients. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 334, §1 (NEW) .]

2. Department verification. The department may investigate a business operation that claims a food, food product or food ingredient sold in the State by the business operation is free of or made without recombinant deoxyribonucleic acid technology, genetic engineering or bioengineering for the purposes of verifying the claim.

[ 2001, c. 334, §1 (NEW) .]

3. Misbranding. If a manufacturer, distributor, processor, wholesaler or retailer falsely labels or advertises any food, food product or food ingredient offered for sale in the State as free of or made without recombinant deoxyribonucleic acid technology, genetic engineering or bioengineering, the food, food product or food ingredient is misbranded in violation of section 488-A.

[ 2003, c. 452, Pt. B, §5 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2001, c. 334, §1 (NEW). 2003, c. 452, §B5 (AMD). 2003, c. 452, §X2 (AFF).









Chapter 103: PRODUCTS CONTROLLED

Subchapter 1: APPLES

7 §531. Definitions

For the purpose of this subchapter, apples packed in a closed package or container or sold at retail in bulk or in an open package or container shall be deemed to be adulterated if their measure, quality, grade or purity do not conform in each particular to the claims made upon the affixed guaranty, and shall be deemed to be misbranded:

1. Container fails to bear all statements. If the package or container, whether open or closed, fails to bear all statements required by section 534;

2. False or misleading statements. If the package or container, whether open or closed, bears any statement, design or device regarding such article or its contents which shall be false or misleading in any particular or is falsely branded in any particular.



7 §532. Standard box for apples

The standard box for apples shall have the following inside dimensions when measured without distention of parts: Length, 17 inches; width, 13 inches; height, 11 inches. A box having a capacity of 2,431 cubic inches shall be a lawful bushel. [1977, c. 696, §62 (AMD).]

SECTION HISTORY

1977, c. 696, §62 (AMD).



7 §533. Standard grades established

The grades for apples recommended by the United States Department of Agriculture and recognized in the central markets of the country as government grades and such other grades or standards as may be promulgated by the commissioner under sections 441 to 447, are made the official state grades for apples of the State presented for intrastate or interstate shipment. All containers as presented for shipment whether by truck, train or boat shall have written, stamped or attached thereon the provisions required in section 534.



7 §534. Labels; sales in bulk or open package

Every closed package or container of apples, which is packed, sold, distributed, transported, offered or exposed for sale, distribution or transportation in the State by any person shall have affixed in a conspicuous place on the outside thereof a plainly printed statement clearly and truly stating the name and address of the owner or shipper of the apples at the time of packing, the name of the variety, the class or grade of the apples contained therein and the minimum size or the numerical count of the apples in the packages, together with the minimum volume of the apples in the container. If the apples were grown in Maine, that fact shall be plainly designated.

All apples sold, offered, exposed or advertised for sale at retail in bulk or in open packages or containers shall be plainly and conspicuously marked and identified as to variety and grade.



7 §535. Prohibitions

No person shall, within this State, pack, sell, distribute, transport, offer or expose for sale, distribution or transportation apples which are adulterated or misbranded within the meaning of section 531.



7 §536. Advertising

When apples are advertised for sale by radio, television, newspapers or any other medium in which the price is to be quoted, such advertisement must state the correct grade, size and variety.

No signs, flyers, advertisements or false labels shall be used to sell or offer for sale or expose for sale any apples which do not conform to the standards as established in section 533. When signs, flyers or posters are used to advertise the price of apples, the variety, size or numerical count, and grade must be shown on such signs, flyers and posters.



7 §537. Sale and movement of apples

No person, firm or corporation shall within this State sell, distribute, transport, offer or expose for sale, distribution or transportation any apples that do not conform to the apple grades established in section 533. Nothing in this section shall apply to any person, firm or corporation supplying apples consigned to a processing plant for use therein. No provisions of this subchapter shall be construed to prevent a grower or shipper of apples from delivering the same to a packing house for grading or to a processing plant or cold storage plant where apples are stored and prepared for market. Apples which do not meet the established grades or classifications as provided by section 533 may be sold as culls provided the package or container is conspicuously marked with the word "Culls". The commissioner shall diligently enforce this section and in person or by deputy shall have free access, ingress and egress at all reasonable hours to any place or any building wherein apples are stored, transported, sold, offered or exposed for sale or for transportation. He may in person or by deputy upon tendering the market price take samples of apples therefrom.



7 §538. Guaranty bar to prosecution

No person shall be subject to suit under this subchapter, if he can establish a guaranty, signed by the person from whom he received any such article, to the effect that the same is not adulterated or misbranded within the meaning of section 531. Said guaranty, to afford protection, shall contain the name and address of the party or parties making the sale or such article to such dealer, and in such case said party or parties shall be amenable to the suits, forfeitures and other penalties which would attach, in due course, to the dealer under this subchapter. [1977, c. 696, §63 (AMD).]

SECTION HISTORY

1977, c. 696, §63 (AMD).



7 §539. Sale, exchange or transport of "controlled atmosphere" apples

A person may not sell or exchange or offer or expose for sale or exchange or transport for sale any apples represented as having been exposed to "controlled atmosphere" or "modified atmosphere," alone or with other words, or use any such term or form of words or symbols of similar import on any container or lot of apples advertised, sold, offered for sale or transported for sale within this State unless such apples have been kept in a room or storage building with not more than 5% oxygen for a minimum of 45 days, except that the commissioner, after notice and public hearing, may change the minimum number of days, as conditions in the apple industry may require. [2005, c. 512, §28 (AMD).]

If within a period of 50 consecutive days the oxygen content of a sealed storage room is at 5% or less for a total of 45 days, the room qualifies as a legal controlled atmosphere room. [2005, c. 512, §28 (AMD).]

SECTION HISTORY

1965, c. 6, (AMD). 1971, c. 13, §1 (AMD). 2005, c. 512, §28 (AMD).



7 §540. Registration

Any person owning or operating a controlled atmosphere room or storage building or packers or repackers of apples coming under section 539 shall register with the commissioner on a form prescribed by the commissioner. The registration period shall commence on August 1st and end on July 31st of each year. Owners or operators of such a room or storage building shall register on or before August 1st of each year.

The commissioner shall assign each approved registrant a registration number preceded by the letters "Maine C.A." This number shall be clearly marked on all containers coming under section 539 and shall be in accordance with all provisions of law pertaining to markings for apples.



7 §540-A. Sealing; notification

The commissioner shall be notified of the date of sealing of a controlled atmosphere room within 5 days of the sealing operation. [1971, c. 13, §2 (NEW).]

SECTION HISTORY

1971, c. 13, §2 (NEW).



7 §540-B. Department of Agriculture, Conservation and Forestry seal

All controlled atmosphere storage rooms must be sealed by a Department of Agriculture, Conservation and Forestry seal affixed by an authorized representative of the department. All storages to qualify for controlled atmosphere must have been sealed by a department representative on or before November 15th of the storage year. [2005, c. 512, §29 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

No seal may be broken nor any such room be entered during the 45-day required period, except as provided in section 539. Whenever such interruptions occur, the department must be notified within 48 hours after the opening of such rooms. Such entered room must thereafter be resealed by an authorized representative of the department. [2005, c. 512, §29 (AMD).]

SECTION HISTORY

1971, c. 13, §3 (NEW). 1979, c. 541, §A48 (AMD). 1979, c. 731, §19 (AMD). 2005, c. 512, §29 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §541. Air components determinations

Each owner or operator shall make the required air components determinations daily. The percent of oxygen shall be reduced to 5% within 20 days after date of sealing.



7 §542. Records

A record on a form approved by the commissioner shall be kept at a convenient location adjacent to said room or storage building from the day of sealing to the day of opening of said room or storage building, and shall be subject to review by the commissioner or his authorized agents at any time for a period of at least one year. It shall include owner or operator's name and address, room number, date of sealing, date of opening, capacity in bushels, lot identification, number of bushels within each lot, daily air components determination recordings showing date of test, time of test, percentage of carbon dioxide, percentage of carbon dioxide and oxygen, percentage of oxygen, temperature and comments.

Each owner or operator shall submit to the department, within 20 days after date of sealing, a report in writing for each room showing room number, date of sealing and number of bushels contained therein.



7 §543. Access

The commissioner, in person or by deputy, shall have free access, ingress and egress at all reasonable hours to any place or any building wherein apples are packed, stored, transported, sold, offered or exposed for sale or for transportation. He may, in person or by deputy, open any box or other container and may, upon tendering the market price, take samples therefrom.



7 §543-A. Cider

1. Restriction on product labeled as cider. A person may not sell, advertise, offer or expose for sale any product labeled as "cider" if that product has been heated to a temperature of 155° Fahrenheit or higher for more than 10 seconds.

[ 1999, c. 175, §1 (NEW) .]

2. Accepted processing methods. All cider sold, advertised, offered or exposed for sale must be heat treated, treated by ultraviolet light or pressed under a state-approved hazard and critical control plan unless the cider bears a warning label in accordance with subsection 3. A state-approved hazard and critical control plan must prohibit the pressing of apples that have dropped from the trees for use in cider. For the purposes of this section, "heat treated" means heated to a temperature of 155° Fahrenheit or higher for no more than 10 seconds.

[ 1999, c. 175, §1 (NEW) .]

3. Warning label. A person selling, advertising, offering or exposing for sale cider that has not been processed in accordance with subsection 2 must affix a label to that product stating: "WARNING: This product has not been pasteurized. It may contain harmful bacteria that can cause serious illness in children, the elderly and persons with weakened immune systems."

[ 1999, c. 175, §1 (NEW) .]

4. Exemption. Hard cider as defined in Title 28-A, section 2, subsection 12-A is exempt from this section.

[ 1999, c. 175, §1 (NEW) .]

SECTION HISTORY

1983, c. 220, (NEW). 1999, c. 175, §1 (RPR).



7 §544. Violations

Whoever adulterates or misbrands apples within the meaning of section 531, or whoever packs, sells, distributes, transports, offers or exposes for sale, distribution or transportation apples in violation of any provision of this subchapter commits a civil violation for which the following forfeitures may be adjudged: [1977, c. 696, §64 (RPR).]

1. First violation. For the first violation, a forfeiture not to exceed $100; and

[ 1977, c. 696, §64 (NEW) .]

2. Subsequent violation. For each subsequent violation, a forfeiture not to exceed $200.

[ 1977, c. 696, §64 (NEW) .]

SECTION HISTORY

1977, c. 696, §64 (RPR).






Subchapter 1-A: LABELING OF WATER

7 §551. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 1985, c. 329, §1 (AMD). 2003, c. 220, §2 (RP).



7 §552. Food labeled or advertised as natural (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 1981, c. 314, (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 220, §3 (RP).



7 §553. Labeling and advertising (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 1985, c. 329, §2 (AMD). 1989, c. 756, §§1,2 (AMD). 2003, c. 220, §4 (RP).



7 §554. Prohibition on labeling or advertising as "health food" (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 2003, c. 220, §5 (RP).



7 §555. Prohibition on certain claims of superiority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 2003, c. 220, §5 (RP).



7 §556. Certification (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 1989, c. 663, (AMD). 1991, c. 57, §1 (AMD). 2003, c. 220, §6 (RP).



7 §557. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 1979, c. 731, §19 (AMD). 2003, c. 220, §7 (RP).



7 §558. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 2003, c. 220, §8 (RP).



7 §559. General penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 1991, c. 57, §2 (RP).



7 §560. Injunctive relief (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 2003, c. 220, §8 (RP).



7 §561. Stores and restaurants (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 2003, c. 220, §8 (RP).



7 §562. Enforcement obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 1979, c. 731, §19 (AMD). 1991, c. 57, §3 (RP).



7 §562-A. Enforcement obligations

1. Rules. The department shall adopt rules as it determines appropriate for the proper administration of this subchapter.

[ 1991, c. 57, §4 (NEW) .]

2. Violation notices. The department shall issue notices to bottlers and distributors alleged to have violated any provision of this subchapter. A person who violates this subchapter commits a civil violation for which a fine not to exceed $1,000 may be adjudged. The department may also recover costs of investigation, with the limitation that the total fine and costs assessed for a violation may not exceed $1,000.

[ 2003, c. 220, §9 (AMD) .]

SECTION HISTORY

1991, c. 57, §4 (NEW). 2003, c. 220, §9 (AMD).



7 §562-B. Identification of source of water sold in containers and intended for human consumption

The label on water that is sold in the State in containers and that is intended for human consumption must include words that, without the use of abbreviations or acronyms, identify the name and geographic location of the water body, well or public water supply from which the water was obtained. [2003, c. 5, §1 (AMD).]

SECTION HISTORY

2001, c. 283, §1 (NEW). 2003, c. 5, §1 (AMD).



7 §563. Water labeled or advertised as from Maine

Water may not be labeled or advertised as "Maine water" or "from Maine" if the water is not from a natural source in the State. [2001, c. 174, §2 (NEW).]

SECTION HISTORY

2001, c. 174, §2 (NEW).






Subchapter 2: ECONOMIC POISONS

7 §581. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §582. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §583. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §584. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §585. Corrections; protests (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §586. Exceptions; renewal; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §587. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §588. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §589. Cooperation with Federal Government and other states (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §590. Seizure; forfeiture (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §591. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §592. "Stop-sale" order (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 245, (NEW). 1975, c. 382, §2 (RP).






Subchapter 2-A: MAINE PESTICIDE CONTROL ACT OF 1975

7 §601. Title

This subchapter may be known and cited as the "Maine Pesticide Control Act of 1975." [2005, c. 620, §1 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 2005, c. 620, §1 (AMD).



7 §602. Enforcing official

This subchapter is administered by the Board of Pesticides Control, referred to in this subchapter as the "board," established in Title 5, section 12004-D, subsection 3 and further described in Title 22, chapter 258-A. [2005, c. 620, §2 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1979, c. 731, §19 (AMD). 1989, c. 841, §1 (AMD). 1989, c. 878, §E1 (AMD). 1993, c. 349, §22 (RPR). 2005, c. 620, §2 (AMD).



7 §603. Declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §3 (NEW). 2005, c. 382, §A4 (RP).



7 §604. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 620, §3 (AMD).]

1. Active ingredient. "Active ingredient" means any ingredient that will prevent, destroy, repel, control or mitigate pests or that will act as a plant regulator, defoliant or desiccant.

[ 2005, c. 620, §3 (AMD) .]

2. Adulterated. "Adulterated," as applied to a pesticide, means that:

A. The pesticide's strength or purity falls below the standard of quality as expressed on the labeling under which it is sold; [2005, c. 620, §3 (NEW).]

B. A substance has been substituted wholly or in part for the pesticide; or [2005, c. 620, §3 (NEW).]

C. A valuable constituent of the pesticide has been wholly or in part abstracted. [2005, c. 620, §3 (NEW).]

[ 2005, c. 620, §3 (AMD) .]

3. Animal. "Animal" means all vertebrate and invertebrate species, including but not limited to humans and other mammals, birds, fish and shellfish.

[ 2005, c. 620, §3 (AMD) .]

4. Beneficial insects. "Beneficial insects" means those insects that, during their life cycle, are effective pollinators of plants, are parasites or predators of pests or are otherwise beneficial.

[ 2005, c. 620, §3 (AMD) .]

5. Commissioner.

[ 2005, c. 620, §3 (RP) .]

6. Defoliant. "Defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission.

[ 1975, c. 382, §3 (NEW) .]

7. Desiccant. "Desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue.

[ 1975, c. 382, §3 (NEW) .]

8. Device. "Device" means any instrument or contrivance, other than a firearm, that is intended for trapping, destroying, repelling or mitigating any pest or any other form of plant or animal life, other than a human being and other than a bacterium, virus or other microorganism on or in a living human being or other living animal. "Device" does not include equipment used for the application of pesticides when sold separately from pesticides.

[ 2005, c. 620, §3 (AMD) .]

9. Distribute. "Distribute" means to offer for sale, hold for sale, sell, barter, ship, deliver for shipment or receive and, having so received, deliver or offer to deliver pesticides in this State.

[ 2005, c. 620, §3 (AMD) .]

10. Environment. "Environment" includes water, air and land and all plants and human beings and other animals living therein and the interrelationships that exist among these.

[ 2005, c. 620, §3 (AMD) .]

11. EPA. "EPA" means the United States Environmental Protection Agency.

[ 1975, c. 382, §3 (NEW) .]

12. FIFRA. "FIFRA" means the Federal Insecticide, Fungicide and Rodenticide Act.

[ 1975, c. 382, §3 (NEW) .]

13. Fungi. "Fungi" means all nonchlorophyll-bearing thallophytes, that is, all nonchlorophyll-bearing plants of a lower order than mosses and liverworts, including but not limited to rusts, smuts, mildews, molds, yeasts and bacteria, except those on or in living human beings or other living animals, and except those in or on processed food, beverages or pharmaceuticals.

[ 2005, c. 620, §3 (AMD) .]

14. Highly toxic pesticide. "Highly toxic pesticide" means any pesticide determined to be a highly toxic pesticide under FIFRA, Section 25(c)(2) or by the board under section 610, subsection 1, paragraph B.

[ 2005, c. 620, §3 (AMD) .]

15. Imminent hazard. "Imminent hazard" means a situation that exists when the continued use of a pesticide during the time required for cancellation proceedings pursuant to section 609 would likely result in unreasonable adverse effects on the environment or will involve unreasonable hazard to the survival of a species declared endangered by the United States Secretary of the Interior under United States Public Law 91-135.

[ 2005, c. 620, §3 (AMD) .]

16. Inert ingredient. "Inert ingredient" means an ingredient that is not an active ingredient.

[ 2005, c. 620, §3 (AMD) .]

17. Ingredient statement. "Ingredient statement" means a statement of the following:

A. The name and percentage of each active ingredient together with the total percentage of the inert ingredients in the pesticide; and [2005, c. 620, §3 (NEW).]

B. If the pesticide contains arsenic in any form, the percentages of total and water-soluble arsenic, each calculated as elemental arsenic. [2005, c. 620, §3 (NEW).]

[ 2005, c. 620, §3 (AMD) .]

18. Insect. "Insect" means any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class insecta, comprising 6-legged, usually winged forms, including but not limited to beetles, bugs, bees and flies, and to other allied classes or arthropods whose members are wingless and usually have more than 6 legs, including but not limited to spiders, mites, ticks, centipedes and wood lice.

[ 2005, c. 620, §3 (AMD) .]

19. Label. "Label" means the written, printed or graphic matter on, or attached to, the pesticide or device or any of its containers or wrappers.

[ 1975, c. 382, §3 (NEW) .]

20. Labeling. "Labeling" means the label and all other written, printed or graphic matter:

A. Accompanying the pesticide or device at any time; or [2005, c. 620, §3 (NEW).]

B. To which reference is made on the label or in literature accompanying the pesticide or device, except current official publications of EPA, the United States Department of Agriculture, the United States Department of the Interior, the United States Department of Health and Human Services, a state experiment station, a state agricultural college or other similar federal or state institutions or agencies authorized by law to conduct research in the field of pesticides. [2005, c. 620, §3 (NEW).]

[ 2005, c. 620, §3 (AMD) .]

21. Land. "Land" means all land and water areas, including airspace, and all plants, animals, structures, buildings, contrivances and machinery appurtenant thereto or situated thereon, fixed or mobile, including any used for transportation.

[ 1975, c. 382, §3 (NEW) .]

22. Nematode. "Nematode" means invertebrate animals of the phylum nemathelminthes and class nematoda, that is, unsegmented roundworms with elongated fusiform or sac-like bodies covered with cuticle, and inhabiting soil, water, plants or plant parts; nematodes may also be called nemas or eelworms.

[ 2005, c. 620, §3 (AMD) .]

23. Person. "Person" means any individual, partnership, association, fiduciary, corporation or any organized group of persons whether incorporated or not.

[ 1975, c. 382, §3 (NEW) .]

24. Pest. "Pest" means any insects, rodents, nematodes, fungi, weeds, and other forms of terrestrial or aquatic plant or animal life or viruses, bacteria or other microorganisms, except viruses, bacteria or other microorganisms on or in living human beings or other living animals, that the commissioner declares to be a pest under section 610, subsection 1, paragraph A.

[ 2005, c. 620, §3 (AMD) .]

25. Pesticide. "Pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any pests and any substance or mixture of substances intended for use as a plant regulator, defoliant or desiccant. "Pesticide" includes "highly toxic pesticide."

[ 2005, c. 620, §3 (AMD) .]

25-A. Plant-incorporated protectant. "Plant-incorporated protectant" means a pesticidal substance that is produced and used in a living plant through genetic engineering and the genetic material necessary for the production of the pesticidal substance.

[ 2007, c. 484, §1 (NEW) .]

26. Plant regulator. "Plant regulator" means any substance or mixture of substances intended through physiological action for accelerating or retarding the rate of growth or rate of maturation or for otherwise altering the behavior of plants or the produce thereof. "Plant regulator" does not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants or soil amendments.

[ 2005, c. 620, §3 (AMD) .]

27. Protect health and the environment. "Protect health and the environment" means to protect against any unreasonable adverse effects on the environment.

[ 2005, c. 620, §3 (AMD) .]

28. Registrant. "Registrant" means a person who has registered any pesticide pursuant to the provisions of this subchapter.

[ 1975, c. 382, §3 (NEW) .]

29. Registration. "Registration" includes reregistration.

[ 2005, c. 620, §3 (AMD) .]

30. Restricted use pesticide. "Restricted use pesticide" means any pesticide or pesticide use classified for restricted use by the EPA Administrator.

[ 2005, c. 620, §3 (AMD) .]

31. Rodent. "Rodent" means any member of the animal group of the order rodentia, including but not limited to rats, mice, gophers, porcupines and squirrels.

[ 2005, c. 620, §3 (AMD) .]

32. Unreasonable adverse effects on the environment. "Unreasonable adverse effects on the environment" means any unreasonable risk to human beings or the environment, taking into account the economic, social and environmental costs and benefits of the use of any pesticide.

[ 2005, c. 620, §3 (AMD) .]

33. Weed. "Weed" means any plant that grows where it is not wanted.

[ 2005, c. 620, §3 (AMD) .]

34. Wildlife. "Wildlife" means all living things that are neither human, domesticated nor, as defined in this subchapter, pests, including but not limited to mammals, birds and aquatic life.

[ 1975, c. 382, §3 (NEW) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1979, c. 731, §19 (AMD). 1989, c. 878, §E2 (AMD). 2005, c. 620, §3 (AMD). 2007, c. 484, §1 (AMD).



7 §605. Misbranded

The term "misbranded": [2005, c. 620, §4 (AMD).]

1. False, misleading or inconspicuous labeling. As applied to any pesticide subject to this subchapter means that:

A. Its labeling bears any statement, design or graphic representation relative to the pesticide or to its ingredients that is false or misleading in any particular; [2005, c. 620, §4 (AMD).]

B. It is an imitation of or is distributed under the name of another pesticide; or [2005, c. 620, §4 (AMD).]

C. Any word, statement or other information required to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or graphic matter, in the labeling and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use; or [2005, c. 620, §4 (AMD).]

[ 2005, c. 620, §4 (AMD) .]

2. Lack of certain information. As applied to any pesticide means that:

A. The labeling does not contain a statement of the use classification under which the product is registered; [2005, c. 620, §4 (AMD).]

B. The labeling accompanying it does not contain directions for use that are necessary for effecting the purpose for which the product is intended and that, if complied with, together with any requirements imposed under FIFRA, Section 3(d), are adequate to protect health and the environment; [2005, c. 620, §4 (AMD).]

B-1. The label does not contain a warning or caution statement that may be necessary and that, if complied with, together with any requirements imposed under FIFRA, Section 3(d), would be adequate to protect the health and environment; [2005, c. 620, §4 (NEW).]

B-2. The label does not bear an ingredient statement on that part of the immediate container, and on the outside container and wrapper of the retail package, if there is one, through which the ingredient statement on the immediate container cannot be clearly read, which is presented or displayed under customary conditions of purchase. The pesticide is not misbranded if the ingredient statement appears prominently on another part of the container as permitted pursuant to FIFRA, Section 2(q)(2)(A) if the size or form of the container makes it impracticable to place it on the part of the retail package that is presented or displayed under customary conditions of purchase; [2005, c. 620, §4 (NEW).]

C. There is not affixed to its container, and to the outside container or wrapper of the retail package, if there is one, through which the required information on the immediate container cannot be clearly read, a label bearing:

(1) The name, brand or trademark under which the pesticide is sold;

(4) The net weight or measure of the content;

(5) The name and address of the manufacturer, registrant or person for whom manufactured; and

(6) The EPA registration number assigned to each establishment in which it was produced and the EPA registration number assigned to the pesticide, if required by regulations under FIFRA; [2005, c. 620, §4 (AMD).]

D. The pesticide contains any substance or substances in quantities highly toxic to human beings unless the label bears, in addition to other label requirements:

(1) The skull and crossbones;

(2) The word "POISON" in red prominently displayed on a background of distinctly contrasting color; and

(3) A statement of a practical treatment, including first aid or otherwise, in case of poisoning by the pesticide; or [2005, c. 620, §4 (AMD).]

E. The pesticide container does not bear a registered label or the label does not contain all the information required by this subchapter or the rules adopted under this subchapter. [2005, c. 620, §4 (AMD).]

[ 2005, c. 620, §4 (AMD) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 2005, c. 620, §4 (AMD).



7 §606. Prohibited acts

1. Unlawful distribution. A person may not distribute in the State any of the following:

A. A pesticide that has not been registered pursuant to the provisions of this subchapter; [2005, c. 620, §5 (AMD).]

B. A pesticide if any of the claims made for it or any of the directions for its use or other labeling differs from the representations made in connection with its registration, or if the composition of a pesticide differs from its composition as represented in connection with its registration; a change in the labeling or formulation of a pesticide may be made within a registration period without requiring reregistration of the product if the registration is amended to reflect that change and if that change will not violate any provision of FIFRA or this subchapter; [2005, c. 620, §5 (AMD).]

C. A pesticide unless it is in the registrant's or the manufacturer's unbroken immediate container and there is affixed to the container, and to the outside container or wrapper of the retail package, if there is one, through which the required information on the immediate container cannot be clearly read, a label bearing the information required in this subchapter and rules adopted under this subchapter; [2005, c. 620, §5 (AMD).]

D. A pesticide that has not been colored or discolored pursuant to section 610, subsection 1, paragraph D; [2005, c. 620, §5 (AMD).]

E. A pesticide that is adulterated or misbranded or any device that is misbranded; or [2005, c. 620, §5 (AMD).]

F. A pesticide in containers that are unsafe due to damage. [2005, c. 620, §5 (AMD).]

[ 2005, c. 620, §5 (AMD) .]

2. Unlawful alteration, misuse, divulging of formulas, transportation, disposal and noncompliance. A person may not:

A. Detach, alter, deface or destroy, wholly or in part, any label or labeling provided for in this subchapter or rules adopted under this subchapter; [2005, c. 620, §5 (AMD).]

A-1. Add any substance to or take any substance from a pesticide in a manner that may defeat the purpose of this subchapter or rules adopted under this subchapter; [2005, c. 620, §5 (NEW).]

B. Use or cause to be used any pesticide in a manner inconsistent with its labeling or with rules of the board, if those rules further restrict the uses provided on the labeling; [2005, c. 620, §5 (AMD).]

C. Use for that person's own advantage or reveal, other than to the board or proper officials or employees of the state or federal executive agencies, to the courts of this State or of the United States in response to a subpoena, to physicians, or in emergencies to pharmacists and other qualified persons for use in the preparation of antidotes, any information relative to formulas of products acquired by authority of section 607 or any information judged by the board to contain or relate to trade secrets or commercial or financial information obtained by authority of this subchapter and marked as privileged or confidential by the registrant; [2005, c. 620, §5 (AMD).]

D. Handle, transport, store, display or distribute pesticides in such a manner as to endanger human beings or their environment or to endanger food, feed or any other products that may be transported, stored, displayed or distributed with such pesticides; [2005, c. 620, §5 (AMD).]

E. Dispose of, discard or store any pesticides or pesticide containers in such a manner as may cause injury to humans, vegetation, crops, livestock, wildlife or beneficial insects or pollute any water supply or waterway; [2005, c. 620, §5 (AMD).]

F. Refuse or otherwise fail to comply with the provisions of this subchapter, the rules adopted under this subchapter, or any lawful order of the board; or [2005, c. 620, §5 (AMD).]

G. Apply pesticides in a manner inconsistent with rules for pesticide application adopted by the board. [2005, c. 620, §5 (AMD).]

[ 2005, c. 620, §5 (AMD) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1983, c. 558, §§1,2 (AMD). 1983, c. 761, §§1,2 (AMD). 1985, c. 506, §A6 (AMD). 1989, c. 878, §§E3,4 (AMD). 2005, c. 620, §5 (AMD).



7 §607. Registration

1. Conditions requiring registration. A pesticide may not be distributed in this State unless it is registered with the board in accordance with the provisions of this subchapter, except that registration is not required if:

A. A pesticide is shipped from one plant or warehouse to another plant or warehouse operated by the same person and is used solely at that plant or warehouse as a constituent part to make a pesticide that is registered under the provisions of this subchapter; or [2005, c. 620, §6 (NEW).]

B. A pesticide is distributed under the provisions of an experimental use permit issued by EPA. [2005, c. 620, §6 (NEW).]

[ 2005, c. 620, §6 (AMD) .]

2. Contents of statement made by applicant. The applicant for registration shall file a statement with the board, which must include:

A. The name and address of the applicant and the name and address of the person whose name will appear on the label, if other than applicant's; [1975, c. 382, §3 (NEW).]

B. The name of the pesticide; [1975, c. 382, §3 (NEW).]

C. Other necessary information required by the board; and [2005, c. 620, §6 (AMD).]

D. A complete copy of the labeling accompanying the pesticide and a statement of all claims to be made for it, including the directions for use and the use classification as provided for in FIFRA. [1975, c. 382, §3 (NEW).]

[ 2005, c. 620, §6 (AMD) .]

3. Submission of formula. The board, when it determines it necessary in the administration of this subchapter, may require the submission of the complete formula of any pesticide, including the active and inert ingredients.

[ 2005, c. 620, §6 (AMD) .]

4. Test results. The board may require a full description of all tests made and the results of those tests on any pesticide not registered pursuant to FIFRA, Section 3 or on any pesticide on which restrictions are being considered by the board. In the case of renewal of registration, the board may require a statement only with respect to test result information that is different from that furnished when the pesticide was registered or last reregistered.

[ 2005, c. 620, §6 (AMD) .]

5. Power to require other information. The board may by rules adopted under section 610 require the submission of other necessary information.

[ 2005, c. 620, §6 (AMD) .]

5-A. Confidentiality. Notwithstanding Title 1, section 402, data submitted pursuant to subsections 3, 4 and 5 that have been determined confidential by the Administrator of the United States Environmental Protection Agency in accordance with 7 United States Code, Section 136h (2007) are confidential and may not be available for public inspection.

[ 2007, c. 597, §8 (AMD) .]

6. Registration fee; programs funded. The applicant desiring to register a pesticide must pay an annual registration fee of $160 for each pesticide registered for that applicant. Annual registration periods expire on December 31st or in a manner consistent with Title 5, section 10002, whichever is later.

The board shall monitor fee revenue and expenditures under this subsection to ensure that adequate funds are available to fund board and related department programs and, to the extent funds are available, to provide grants to support stewardship programs. The board shall use funds received under this subsection to provide:

A. An annual grant of no less than $135,000 to the University of Maine Cooperative Extension, on or about April 1st, for development and implementation of integrated pest management programs. The University of Maine may not charge overhead costs against this grant; and [2013, c. 290, §1 (NEW); 2013, c. 290, §4 (AFF).]

B. Funding for public health-related mosquito monitoring programs or other pesticide stewardship and integrated pest management programs, if designated at the discretion of the board, as funds allow after expenditures under paragraph A. The board shall seek the advice of the Integrated Pest Management Council established in section 2404 in determining the most beneficial use of the funds, if available, under this subsection. [2013, c. 290, §1 (NEW); 2013, c. 290, §4 (AFF).]

By February 15th annually, the board shall submit a report to the joint standing committee of the Legislature having jurisdiction over agriculture, conservation and forestry matters detailing the grants funded by the fee under this subsection. The annual report must include a recommendation by the board as to whether the amount of the fee is adequate to fund the programs described in this subsection. The joint standing committee may report out a bill to the Legislature based on the board's recommendations.

[ 2013, c. 290, §1 (AMD); 2013, c. 290, §4 (AFF) .]

7. Renewal of registration. Registrations must be renewed annually prior to January 1st. The board shall mail forms for reregistration to registrants at least 30 days prior to the due date.

[ 2005, c. 620, §6 (AMD) .]

8. Approval of application for registration.

[ 2005, c. 620, §6 (RP) .]

8-A. Approval of application for registration. The processing of an application for registration is governed by this subsection.

A. The board shall consider the required information set forth under subsections 2, 3, 4 and 5 and shall register a pesticide if it determines that:

(1) Its composition warrants the proposed claims for it;

(2) Its labeling and other material required to be submitted comply with the requirements of this subchapter;

(3) It will perform its intended function without unreasonable adverse effects on the environment;

(4) When used in accordance with widespread and commonly recognized practice, it will not generally cause unreasonable adverse effects on the environment; and

(5) A need for the pesticide exists. [2005, c. 620, §6 (NEW).]

B. If, within 180 days from the date the completed application for registration is submitted, the board fails to act upon an application for registration of a pesticide that has been certified by EPA, the pesticide is deemed registered under this chapter unless the board issues a written statement containing the reasons for the failure to act upon the application. The statement of the board is deemed a refusal to register pursuant to section 609. [2005, c. 620, §6 (NEW).]

C. Paragraphs A and B do not apply if the registrant fails to provide any information required to be submitted under this subchapter or does not provide other information requested by the board in order to determine whether the pesticide should be registered.

Nothing in this paragraph affects the rights of the board to make further inquiry regarding the registration of a pesticide or to refuse reregistration, to suspend or revoke registration or to otherwise restrict or condition the use of pesticides in order to protect public health and the environment. [2005, c. 620, §6 (NEW).]

D. Prior to registering a pesticide for a special local need, the board shall classify the uses of the pesticide for general or restricted use in conformity with FIFRA, Section 3(d). The board may not make any lack of essentiality a criterion for denying registration of any pesticide. When 2 pesticides meet the requirements of this paragraph, the board may not register one in preference to the other. [2005, c. 620, §6 (NEW).]

E. The board may establish such other requirements by rule in accordance with section 610 as are necessary to carry out the provisions of this subsection. [2005, c. 620, §6 (NEW).]

[ 2005, c. 620, §6 (NEW) .]

9. Adverse environmental effects. If, at any time after the registration of a pesticide, the registrant has additional factual information regarding unreasonable adverse effects of a pesticide on the environment, the registrant shall submit that information to the board.

[ 2005, c. 620, §6 (AMD) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 694, §§52-55 (AMD). 1979, c. 644, §1 (AMD). 1981, c. 9, (AMD). 1983, c. 568, §1 (AMD). 1985, c. 592, (AMD). 1985, c. 627, §1 (AMD). 1987, c. 310, §1 (AMD). 1987, c. 723, §1 (AMD). 1989, c. 878, §E5 (AMD). 1993, c. 410, §S1 (AMD). 2001, c. 498, §1 (AMD). 2003, c. 282, §1 (AMD). 2005, c. 585, §1 (AMD). 2005, c. 620, §6 (AMD). 2007, c. 466, Pt. A, §25 (AMD). 2007, c. 597, §8 (AMD). 2013, c. 290, §1 (AMD). 2013, c. 290, §4 (AFF).



7 §607-A. Review or reregistration

1. Review required. The board shall review chemical pesticides used in this State in accordance with the requirements of this section. The board shall select 2 pesticides for review each year with priority given to pesticides that have patterns of use in this State that differ from prevalent use patterns nationally or regionally. The board may select additional pesticides for review as the board determines need and as resources allow.

[ 2005, c. 620, §7 (AMD) .]

2. Review process. In cooperation with technical personnel of the Department of Environmental Protection; the Department of Inland Fisheries and Wildlife; the Department of Health and Human Services; the Department of Marine Resources; and the Department of Agriculture, Conservation and Forestry, specifically the Maine Forest Service, the board shall conduct a review consisting of the following or portions of the following as the board determines relevant:

A. An environmental risk assessment to determine the effects of pesticides on the ecosystem. This assessment is to be based on available literature. The board shall request data that it determines necessary to carry out the purpose of this chapter; or [2005, c. 620, §7 (AMD).]

B. A health risk assessment, based on a literature search of laboratory, clinical and epidemiological data available within and without the State. The board shall request data it determines necessary to carry out the purpose of this chapter. [2005, c. 620, §7 (AMD).]

C. [2005, c. 620, §7 (RP).]

[ 2005, c. 620, §7 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2-A. Water residue surveys. The board shall conduct a water residue survey at least once every 6 years to establish a representative sample of a number of wells or bodies of water, selected at random, in areas of possible contamination or at other locations to be described by the board, for the purpose of testing these waters and preparing a profile of the kinds and amounts of pesticides present.

[ 2005, c. 620, §7 (NEW) .]

3. Effect of review on reregistration. If the reviews in this section demonstrate that the impact of the pesticide on the ecosystem warrants additional health or environmental safeguards, the board shall require implementation of those safeguards prior to reregistration. The board may not refuse to renew a pesticides registration based solely on its inability to conduct a review in accordance with this section.

[ 2005, c. 620, §7 (AMD) .]

SECTION HISTORY

1983, c. 558, §3 (NEW). 1989, c. 878, §E6 (AMD). RR 1997, c. 2, §26 (COR). 2003, c. 689, §B6 (REV). 2005, c. 620, §7 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §608. Experimental use permits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 694, §§56-58 (AMD). 1989, c. 878, §E7 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2005, c. 620, §8 (RP).



7 §609. Refusal to register; cancellation; suspension; legal recourse

1. Procedure. The following provisions govern the board when refusing to register a pesticide, refusing to renew a pesticide registration, canceling a pesticide registration or suspending a pesticide registration.

A. If it does not appear to the board that a pesticide warrants the proposed claims for it or if the pesticide and its labeling and other material required to be submitted do not comply with the provisions of this subchapter or rules adopted under this subchapter, the board shall notify the applicant of the manner in which the pesticide, labeling or other material required to be submitted fails to comply with the provisions of this subchapter so as to afford the applicant an opportunity to make the necessary corrections. [RR 2005, c. 2, §7 (COR).]

B. When the board determines that a pesticide or its labeling does not comply with the provisions of this subchapter or rules adopted under this subchapter, the board may cancel or refuse to renew the registration of a pesticide or change its classification, after notice and opportunity for hearing has been provided in a manner consistent with the Maine Administrative Procedure Act. [2005, c. 620, §9 (AMD).]

C. When the board determines that there is an imminent hazard, it may, on its own motion, suspend the registration of a pesticide in accordance with Title 5, section 10004. [2005, c. 620, §9 (AMD).]

D. When the board becomes cognizant of any possible hazard or violation involving a registered product, it shall cause notice of the possible hazard or violation to be delivered by registered mail, return receipt requested, to the registrant and may cancel or refuse to renew the registration of the pesticide or change its classification after notice and opportunity for hearing has been provided in a manner consistent with the Maine Administrative Procedure Act. [2005, c. 620, §9 (AMD).]

E. [2005, c. 620, §9 (RP).]

[ RR 2005, c. 2, §7 (COR) .]

2. Federally registered pesticides. If the board determines that any federally registered pesticide, with respect to the use of such pesticide within this State, does not warrant the claims for it, or might cause unreasonable adverse effects on the environment, the board may refuse to register the pesticide as required in section 607 or, if the pesticide is registered under section 607, may cancel or suspend the registration in accordance with subsection 1. If the board believes the pesticide does not comply with the provisions of FIFRA or the regulations adopted by EPA pursuant to FIFRA, it shall advise EPA of the manner in which the pesticide, labeling or other material required to be submitted fails to comply with the provisions of FIFRA and suggest necessary corrections.

[ 2005, c. 620, §9 (AMD) .]

3. Person adversely affected by board action. Any person adversely affected by a final action of the board under this section may obtain judicial review thereof by filing in the District Court, within 60 days after the entry of that final action, a petition praying that the action be set aside in whole or in part. A copy of the petition must be forthwith transmitted by the clerk of the court to the board and upon receipt the board shall file in the court the record of the proceedings on which it based its final action. The court has jurisdiction to affirm or set aside the final action complained of in whole or in part. The findings of the board with respect to questions of fact must be sustained if supported by substantial evidence when considered on the record as a whole. Upon application, the court may remand the matter to the board to take further testimony if there are reasonable grounds for the failure to adduce the evidence in the prior hearing. The board may modify its findings and final action by reason of the additional evidence and shall file the additional record and any modification of the findings or final action with the clerk of the court.

[ 2005, c. 620, §9 (NEW) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 694, §§59-61 (AMD). 1989, c. 878, §E8 (AMD). RR 2005, c. 2, §7 (COR). 2005, c. 620, §9 (AMD).



7 §610. Determinations; rules; restricted use pesticides; uniformity

1. Determinations. The board may by rule:

A. Declare as a pest any form of plant or animal life, except viruses, bacteria or other microorganisms on or in living human beings or other living animals, that is injurious to health or the environment; [RR 2005, c. 2, §8 (COR).]

B. Determine whether pesticides registered under the authority of FIFRA, Section 24(c) are highly toxic to human beings. [2005, c. 620, §10 (AMD).]

C. Determine whether pesticides or quantities of substances contained in pesticides are injurious to the environment. The board must be guided by EPA regulations in this determination; and [2005, c. 620, §10 (AMD).]

D. Require any pesticide to be colored or discolored if it determines that such a requirement is feasible and is necessary for the protection of health and the environment. [2005, c. 620, §10 (AMD).]

[ RR 2005, c. 2, §8 (COR) .]

2. Rule-making powers. The board may adopt other rules that it determines necessary to carry out the provisions of this subchapter. The board's rule-making authority includes, but is not limited to, rules:

A. Providing for the collection, examination and reporting of samples of pesticides or devices; [2005, c. 620, §10 (AMD).]

B. Providing for the safe handling, transportation, storage, display, distribution and disposal of pesticides and their containers; [2005, c. 620, §10 (AMD).]

C. Establishing requirements of all pesticides required to be registered under provisions of this subchapter, provided that such rules do not impose any requirements for federally registered labels in addition to or different from those required pursuant to FIFRA; [2005, c. 620, §10 (AMD).]

D. Specifying classes of devices that are subject to the provisions of section 605, subsection 1; [2005, c. 620, §10 (AMD).]

E. Governing pesticide application, including, but not limited to, rules:

(1) Designed to minimize pesticide drift to the maximum extent practicable under currently available technology;

(2) Prescribing procedures to be used for the application of pesticides, including the time, place, manner and method of that application;

(3) Restricting or prohibiting the use of pesticides in designated areas or during specified periods of time; and

(4) Prescribing tolerance levels for pesticide residues in off-target areas; [2005, c. 620, §10 (NEW).]

F. Prescribing the submission of information necessary for the board to undertake its responsibilities under this subchapter; [2005, c. 620, §10 (NEW).]

G. Prescribing requirements as necessary to carry out the provisions of section 607; [2005, c. 620, §10 (NEW).]

H. Governing the registration and the cancellation and suspension of registration of pesticides pursuant to section 609; and [2005, c. 620, §10 (NEW).]

I. For the purpose of achieving uniformity of requirements between the states and the Federal Government, provided the rules are in conformity with the primary pesticide standards, particularly as to labeling, registration requirements and criteria for classifying pesticides for restricted use, as established by EPA or other federal or state agencies. [2005, c. 620, §10 (NEW).]

[ 2005, c. 620, §10 (AMD) .]

3. Uniformity of requirements; restricted uses.

[ 2005, c. 620, §10 (RP) .]

4. Designation of rules. Rules adopted under this subchapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A unless otherwise specified or designated in accordance with subsection 5.

[ 2005, c. 620, §10 (NEW) .]

5. Review of regulatory agenda; designation as major substantive rules. Notwithstanding Title 5, section 8060, subsection 2, the due date for the submission of a regulatory agenda by the board under section 8060 is January 15th. The board shall annually submit a regulatory agenda complying with Title 5, section 8060, subsection 1 to the joint standing committee of the Legislature having jurisdiction over pesticides regulation. The legislative committee of jurisdiction shall complete its review of the board's regulatory agenda no later than February 15th of each year. The committee may report out legislation no later than February 20th to designate any rule on the board's regulatory agenda as a major substantive rule subject to legislative review under Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 620, §10 (NEW) .]

6. Major substantive rules. Rules proposed for adoption by the board after July 1, 2007 that pertain to topics specified in paragraphs A to E are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. Rules in effect on July 1, 2007 that pertain to topics specified in paragraphs A to E continue in effect, except that proposed amendments to those rules are major substantive rules and must be reviewed and approved prior to final adoption in accordance with Title 5, section 8072. Rules proposed for adoption by the board after March 1, 2008 that pertain to topics specified in paragraphs F and G are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. Rules in effect on March 1, 2008 that pertain to topics specified in paragraph G continue in effect, except that proposed amendments to those rules are major substantive rules and must be reviewed and approved prior to final adoption in accordance with Title 5, section 8072. Topics governed by this subsection are:

A. Drift from outside spraying; [2007, c. 145, §1 (NEW).]

B. Notification requirements for outside spraying; [2007, c. 145, §1 (NEW).]

C. Pesticides applications in occupied buildings; [2007, c. 145, §1 (NEW).]

D. A notification registry for indoor applications of pesticides; [2007, c. 484, §2 (AMD).]

E. Buffers from shorelines for broadcast applications of pesticides; [2007, c. 484, §2 (AMD).]

F. Use of organophosphate pesticides adjacent to occupied areas; and [2007, c. 484, §2 (NEW).]

G. Distribution and use of plant-incorporated protectants. [2007, c. 484, §2 (NEW).]

[ 2007, c. 484, §2 (AMD) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 694, §§62,63 (AMD). 1989, c. 878, §E9 (AMD). RR 2005, c. 2, §8 (COR). 2005, c. 620, §10 (AMD). 2007, c. 145, §1 (AMD). 2007, c. 484, §2 (AMD).



7 §611. Enforcement

1. Board powers. Notwithstanding any other provision of law, the sampling and examination of pesticides or devices for the purpose of determining whether they comply with the requirements of this subchapter must be done under the direction of the board. The board may, upon presentation of proper identification, enter any distributor's premises, including any vehicle of transport, at all reasonable times in order to have access to labeled pesticides or devices packaged for distribution, may open any case, package or other container and may, upon tendering the market price, take samples for analysis. If it appears from such an examination that a pesticide or device fails to comply with the provisions of this subchapter or rules adopted under this subchapter, and the board contemplates instituting criminal proceedings against any person, the board shall cause appropriate notice to be given to that person in a manner consistent with the Maine Administrative Procedure Act. The board shall provide any person so notified an opportunity for a hearing in a manner consistent with the Maine Administrative Procedure Act's provisions governing adjudicatory proceedings. If in the opinion of the board it appears that the provisions of this subchapter or rules adopted under this subchapter have been violated by that person, the board shall refer a copy of the results of the analysis or the examination of such pesticide or device to the attorney for the district in which the violation occurred.

[ RR 2005, c. 2, §9 (COR) .]

2. Minor violations. Nothing in this subchapter may be construed as requiring the board to report minor violations of this subchapter for prosecution or for the institution of condemnation proceedings when the board believes that the public interest will be served best by a suitable notice of warning in writing.

[ 2005, c. 620, §11 (AMD) .]

3. Repeated violations. The board shall record all violations of this subchapter and Title 22, chapter 258-A, including the name of the owner of the land on which the pesticides were intended to be applied, the name of the licensed pesticides applicator and the name of the person who contracted the pesticide application services. The board shall identify persons who repeatedly violate provisions relating to pesticide use and recommend to the Attorney General methods to prevent further violations by those persons.

[ 2005, c. 620, §11 (AMD) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 694, §64 (AMD). 1983, c. 558, §4 (AMD). 1989, c. 878, §E10 (AMD). RR 2005, c. 2, §9 (COR). 2005, c. 620, §11 (AMD).



7 §612. "Stop sale, use or removal" order

When the board has reasonable cause to believe a pesticide or device is being distributed, stored, transported or used in violation of any of the provisions of this subchapter or of any of the rules adopted pursuant to this subchapter, it may issue and serve a written "stop sale, use or removal" order upon the owner or custodian of that pesticide or device. If the owner or custodian is not available for service of the order, the board may attach the order to the pesticide or device and notify the owner or custodian and the registrant. The pesticide or device may not be sold, used or removed until the provisions of this subchapter have been complied with and the pesticide or device has been released in writing under conditions specified by the board or the violation has been otherwise disposed of as provided in this subchapter by a court of competent jurisdiction. The issuance of such an order is not a licensing or an adjudicatory proceeding as defined by the Maine Administrative Procedure Act. [2005, c. 620, §12 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 694, §65 (AMD). 1989, c. 878, §E11 (AMD). 2005, c. 620, §12 (AMD).



7 §613. Judicial action after "stop sale, use or removal" order

The following provisions govern judicial actions concerning a "stop sale, use or removal" order by the board. [2005, c. 620, §13 (NEW).]

1. Filing action; adjudication. After service of a "stop sale, use or removal" order is made upon any person, either that person, the registrant or the board may file an action in a court of competent jurisdiction in the district in which the violation is alleged to have occurred for an adjudication of the alleged violation. The court may issue temporary or permanent injunctions, mandatory or restraining, and any intermediate orders it determines necessary or advisable. The court may order condemnation of any pesticide or device that does not meet the requirements of this subchapter or rules adopted under this subchapter.

[ 2005, c. 620, §13 (AMD) .]

2. Disposition of condemned pesticide; costs and fees. If the court orders that a pesticide or device is condemned, the court shall direct that the pesticide or device be disposed of by destruction or sale. If the pesticide or device is directed to be sold, the proceeds less costs, including legal costs, must be paid to the Treasurer of State as provided in section 621. A pesticide or device may not be sold contrary to the provisions of this subchapter or rules adopted under this subchapter. When a decree of condemnation is entered against a pesticide or device, the court shall charge court costs, fees, storage and other proper expenses against the person, if any, appearing as claimant of the pesticide. The court may direct that the pesticide or device be delivered to the owner, upon payment of costs and execution and delivery of a good and sufficient bond conditioned on the pesticide or device not being disposed of unlawfully, for relabeling, reprocessing or otherwise bringing the product into compliance.

[ 2005, c. 620, §13 (AMD) .]

3. Award of court costs and fees.

[ 2005, c. 620, §13 (RP) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1989, c. 878, §E12 (AMD). 2005, c. 620, §13 (AMD).



7 §614. Denial, suspension, revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 694, §66 (AMD). 1989, c. 878, §E13 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2005, c. 620, §14 (RP).



7 §615. Subpoenas

The board may issue subpoenas to compel the attendance of witnesses and the production of books, documents and records in the State in any hearing affecting the authority or privilege granted by a license, registration or permit issued under the provisions of this subchapter. [1989, c. 878, Pt. E, §14 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1989, c. 878, §E14 (AMD).



7 §616. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 696, §65 (AMD). 1989, c. 841, §2 (RP). 1989, c. 878, §E15 (AMD). 2005, c. 620, §15 (RP).



7 §616-A. Penalties

1. Informal hearing. When the staff of the board proposes that the board take action on a possible violation, the board shall notify the alleged violator before discussing the alleged violation. The alleged violator may choose to address the board and may also choose to be represented by legal counsel. This requirement does not constitute and is not subject to the same procedures as an adjudicatory hearing under the Maine Administrative Procedure Act.

[ 2005, c. 620, §16 (AMD) .]

2. Civil violations. The following violations are civil violations.

A. A person may not violate this subchapter or a rule adopted pursuant to this subchapter or Title 22, chapter 258-A or a rule adopted pursuant to Title 22, chapter 258-A. Except as provided in paragraph B, the following penalties apply to violations of this paragraph.

(1) A person who violates this paragraph commits a civil violation for which a fine of not more than $1,500 may be adjudged.

(2) A person who violates this paragraph after having previously violated this paragraph within the previous 4-year period commits a civil violation for which a fine of not more than $4,000 may be adjudged. [2003, c. 452, Pt. B, §6 (RPR); 2003, c. 452, Pt. X, §2 (AFF).]

B. A private applicator, as defined in Title 22, section 1471-C, may not violate a rule regarding records maintained pursuant to section 606, subsection 2, paragraph G. The following penalties apply to violations of this paragraph.

(1) A person who violates this paragraph commits a civil violation for which a fine of not more than $500 may be adjudged.

(2) A person who violates this paragraph after having previously violated this paragraph within the previous 4-year period commits a civil violation for which a fine of not more than $1,000 may be adjudged. [2011, c. 510, §1 (AMD).]

[ 2011, c. 510, §1 (AMD) .]

2-A. Criminal violation. A person may not intentionally or knowingly violate this subchapter or Title 22, chapter 258-A, a rule adopted under this subchapter or Title 22, chapter 258-A or a restriction of a registration issued pursuant to this subchapter. A person who violates this subsection commits a Class E crime. Notwithstanding Title 17-A, sections 1252 and 1301, the court may impose a sentencing alternative of a fine of not more than $7,500 or a term of imprisonment of not more than 30 days, or both, for each violation. Prosecution under this subsection is by summons and not by warrant. A prosecution under this subsection is separate from an action brought pursuant to subsection 2.

[ 2003, c. 452, Pt. B, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Continuation. Each day that the violation continues is considered a separate offense.

[ 1989, c. 841, §3 (NEW) .]

4. Exceptions.

[ 2003, c. 452, Pt. B, §8 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Criminal violations.

[ 2003, c. 452, Pt. B, §8 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Other relief. Notwithstanding Title 22, section 1471-D, subsections 6 to 8 and in addition to other sanctions provided under this section, the court may order that a violator obtain recertification credits through board-approved meetings or courses as a condition of retaining, maintaining or renewing a certification or license required under Title 22, chapter 258-A.

[ 1989, c. 841, §3 (NEW) .]

7. Considerations. In setting a penalty under this section, the court shall consider, without limitation:

A. Prior violations by the same party; [1989, c. 841, §3 (NEW).]

B. The degree of harm to the public and the environment; [1989, c. 841, §3 (NEW).]

C. The degree of environmental damage that has not been abated or corrected; [1989, c. 841, §3 (NEW).]

D. The extent to which the violation continued following the board's notice to the violator; [1989, c. 841, §3 (NEW).]

E. The importance of deterring the same person or others from future violations; and [1989, c. 841, §3 (NEW).]

F. The cause and circumstances of the violation, including:

(1) The foreseeability of the violation;

(2) The standard of care exercised by the violator; and

(3) Whether or not the violator reported the incident to the board. [1989, c. 841, §3 (NEW).]

[ 1989, c. 841, §3 (NEW) .]

8. Injunction. The board may bring an action to enjoin the violation or threatened violation of any provision of this subchapter or any rule made pursuant to this subchapter in a court of competent jurisdiction of the district in which the violation occurs or is about to occur.

[ 1989, c. 841, §3 (NEW) .]

9. No damages from administrative action if probable cause exists. A court may not allow the recovery of damages from administrative action taken, or for a stop sale, use or removal order, if the court finds that there was probable cause for the administrative action.

[ 1989, c. 841, §3 (NEW) .]

10. Sunset.

[ 1991, c. 829, §1 (RP) .]

SECTION HISTORY

1989, c. 841, §3 (NEW). 1991, c. 829, §1 (AMD). 2003, c. 452, §§B6-8 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 620, §16 (AMD). 2011, c. 510, §1 (AMD).



7 §617. Exemptions

1. Exemptions from penalties. The penalties provided for violations of section 606, subsection 1, paragraphs A, B, C, D and E do not apply to:

A. Any carrier while lawfully engaged in transporting a pesticide within this State if the carrier, upon request, permits the board to copy all records showing the transactions in and movement of the pesticides or devices; [2005, c. 620, §17 (AMD).]

B. Public officials of this State and the Federal Government while engaged in the performance of their official duties in administering state or federal pesticide laws or regulations; [1975, c. 382, §3 (NEW).]

C. The manufacturer, shipper or other distributor of a pesticide for experimental use only, provided that person holds or is covered by a valid experimental use permit issued by EPA, and provided further that the permit covers the conduct in question; or [2005, c. 620, §17 (AMD).]

D. Any person who ships a substance or mixture of substances being put through tests the purpose of which is only to determine the value of the substance or mixture for pesticide purposes or to determine its toxicity or other properties and from the use of which the user does not expect to receive any benefit in pest control. [2005, c. 620, §17 (AMD).]

[ 2005, c. 620, §17 (AMD) .]

2. Exemption from this subchapter; pesticides for export. A pesticide or device may not be found to be in violation of this subchapter if the pesticide or device is intended solely for export to a foreign country and is prepared or packed according to the specifications or directions of the purchaser. If the pesticide or device is not so exported, all the provisions of this subchapter apply.

[ 2005, c. 620, §17 (AMD) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1989, c. 878, §E16 (AMD). 2005, c. 620, §17 (AMD).



7 §618. Publication of information

The board may publish, at least annually and in such form as it determines proper, results of analyses based on official samples as compared with the guaranteed analyses and information concerning the distribution of pesticides. The board may not publish individual distribution information, and that information is not a public record under Title 1, section 402. [2005, c. 620, §18 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1989, c. 878, §E17 (AMD). 2005, c. 620, §18 (AMD).



7 §619. Delegation of duties

All authority vested in the board under this subchapter may, with like force and effort, be executed by employees of the board to whom the board from time to time delegates such authority. [2005, c. 620, §19 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1989, c. 878, §E18 (AMD). 2005, c. 620, §19 (AMD).



7 §620. Cooperation

The board may cooperate with, receive grants-in-aid from and enter into cooperative agreements with any agency of the Federal Government or of this State or its subdivisions, or with any agency of another state, in order to implement this subchapter, including but not limited to taking such actions to: [2005, c. 620, §20 (AMD).]

1. Uniformity. Secure uniformity of regulations;

[ 1975, c. 382, §3 (NEW) .]

2. Cooperative agreements with EPA. Prepare and submit state plans and enter into cooperative agreements with EPA to register pesticides under the authority of this subchapter and FIFRA;

[ 1975, c. 382, §3 (NEW) .]

3. Use of state and federal facilities. Cooperate in the enforcement of the federal pesticide control laws through the use of state or federal personnel, or both, and facilities and to implement cooperative enforcement programs including, but not limited to, the registration and inspection of establishments;

[ 1975, c. 382, §3 (NEW) .]

4. Contracts for monitoring pesticides. Enter into contracts for monitoring pesticides for the national plan; and

[ 1975, c. 382, §3 (NEW) .]

5. Preparation of state plans. Prepare and submit state plans to meet federal certification standards for issuing experimental use permits.

[ 1975, c. 382, §3 (NEW) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1989, c. 878, §E19 (AMD). 2005, c. 620, §20 (AMD).



7 §621. Disposition of funds

All money received by the board under this subchapter must be deposited in the State Treasury to the credit of a special fund to be used for carrying out the provisions of this subchapter and Title 22, chapter 258-A, Board of Pesticides Control, and for such other expenses related to insect and pest management as provided by law. Positions that are allocated to the fund but that do not perform functions specifically assigned to the board in this subchapter and Title 22, chapter 258-A remain under supervision and management of the Department of Agriculture, Conservation and Forestry. [2005, c. 620, §21 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

The State Controller is authorized to advance up to $500,000 from the Board of Pesticides Control account to the Animal Welfare Fund during any state fiscal year if requested in writing by the commissioner. The funds must be used to meet expenditures of the animal welfare program within the department. The funds must be returned to the account before the close of the state fiscal year in which the advance was made. [2007, c. 702, §1 (NEW).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1979, c. 644, §§2,8 (AMD). 1989, c. 878, §E20 (AMD). 1993, c. 410, §S2 (AMD). 2005, c. 620, §21 (AMD). 2007, c. 702, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §622. Separability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §3 (NEW). 2005, c. 620, §22 (RP).



7 §623. Prior liability

The enactment of this subchapter does not have the effect of terminating or in any way modifying any liability, civil or criminal, in existence on October 1, 1975. [2005, c. 620, §23 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 78, §25 (AMD). 2005, c. 620, §23 (AMD).



7 §624. Repealers

Jurisdiction in all matters pertaining to the registration, distribution and disposal of pesticides and devices is by this subchapter vested exclusively in the board. [1989, c. 878, Pt. E, §21 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1975, c. 623, §§5-A (AMD). 1989, c. 878, §E21 (AMD).



7 §625. Right-of-way spraying; no-spray agreements

Any public utility, or the Department of Transportation, that maintains a right-of-way through a municipality shall offer a no-spray agreement, with reasonable provisions, for the municipality to consider if it desires. Any agreement negotiated may include, but is not limited to, the responsibilities of the parties, the allocation of costs and the rights and remedies of the parties in the event of default and may apply to all or any part of the right-of-way within the municipality. Any agreement reached under this section must be negotiated in good faith, written and signed by all parties. As part of the no-spray agreement, the municipality may either perform the vegetation control work to standards as provided in the agreement or contract with the public utility or the Department of Transportation to conduct the work. [2005, c. 620, §24 (AMD).]

If a reasonable no-spray agreement is offered to a municipality and an agreement is not reached within 90 days after the date of the offer, the public utility or the Department of Transportation at its own option may apply pesticides in its right-of-way or use other methods to control the vegetation. If the municipality agrees to perform vegetation control work but does not perform it by the agreed-upon date, the public utility or the Department of Transportation, after 90 days' written notice to the municipality, at its own option may apply pesticides in its right-of-way or use other methods to control the vegetation. [2005, c. 620, §24 (AMD).]

It is the intent of the Legislature that this section make available to municipalities an alternative to right-of-way maintenance procedures that use pesticides. This section does not affect municipal authority to enact ordinances nor the authority of public utilities or the Department of Transportation to maintain its right-of-way clear of unwanted vegetation in the absence of an agreement. [2005, c. 620, §24 (AMD).]

SECTION HISTORY

1987, c. 702, §1 (NEW). 2005, c. 620, §24 (AMD).






Subchapter 3: EGGS

7 §631. Definitions

Terms used in sections 631 to 639 shall be construed as follows unless a different meaning is clearly apparent from the language or context:

1. Candling. "Candling" means the common practice of examining the interior of an egg by holding and twirling the same before a light passing through an aperture in an opaque shield.

1-A. Restricted egg. "Restricted egg" means any check, dirty egg, incubator reject, inedible, leaker or loss.

[ 1973, c. 48, §1 (NEW) .]

2. Retail. "Retail" means selling direct to consumer.

3. Wholesale. "Wholesale" means selling to retailers.

SECTION HISTORY

1973, c. 48, §1 (AMD).



7 §631-A. Official standards

The commissioner may by rule establish official definitions and standards and sizes for grading or classifying, packaging and labeling eggs. [2005, c. 512, §30 (AMD).]

The standards and sizes pursuant to this section may not be lower in their requirements than the minimum requirements and the official standards and sizes for corresponding grades or classifications as adopted by the Secretary of Agriculture of the United States, commonly known as U.S. Grades. The commissioner may adopt by reference the United States standards, grades and weight classes for shell eggs as adopted by the United States Department of Agriculture Agricultural Marketing Service. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 512, §30 (AMD).]

SECTION HISTORY

1973, c. 48, §2 (NEW). 1977, c. 694, §67 (AMD). 2005, c. 512, §30 (AMD).



7 §632. Labeling

All eggs sold or offered for sale for human consumption by any person, partnership, association, firm or corporation shall be labeled with the grade and size designation as set forth in the Maine consumer grades, except as otherwise provided.



7 §633. Standards of quality

Except as provided in section 636, the standards of quality for Maine consumer grades for shell eggs that are established by the commissioner apply to all shell eggs sold or offered for sale. The final determination of the grades is made by candling. [2005, c. 512, §31 (AMD).]

SECTION HISTORY

1973, c. 48, §3 (RPR). 2005, c. 512, §31 (AMD).



7 §634. Grades; advertising

The net weight and size requirements for Maine consumer grades for shell eggs shall be established by the commissioner. In the establishment of such grades, the commissioner shall consult an advisory committee of 5 appointed by him, 3 of whom shall be chosen from a list submitted by the Maine Poultry Improvement Association. [1979, c. 541, Pt. A, §49 (AMD).]

All advertising of such eggs shall include the correct size and grade designation in describing the eggs and the correct size and grade designation shall appear in clearly legible letters on the container in which such eggs are offered for sale. Each lot of eggs sold at wholesale shall be accompanied by an invoice stating both size and grade designation.

No signs, flyers, advertisements or false labels shall be used to sell or offer for sale or expose for sale any eggs which do not conform to the standards for quality and size for Maine consumer grades or established by the commissioner, or which do not conform to sections 631 to 639.

SECTION HISTORY

1973, c. 48, §4 (AMD). 1979, c. 541, §A49 (AMD).



7 §635. Descriptive labels

The terms "fresh eggs," "strictly fresh eggs," "hennery eggs," "new-laid eggs," "farm fresh eggs," "selected eggs," "quality certified eggs," "nearby eggs," "native eggs" or words or descriptions of similar import shall not be used on any eggs which do not meet the minimum requirements for Maine consumer Grade A.



7 §635-A. Prohibition on sale of restricted eggs

A person may not sell restricted eggs except that an egg producer or packer may sell restricted eggs on that producer's or packer's premises directly to a household consumer for use by that consumer and members of the consumer's household and the consumer's nonpaying guests and employees. [2005, c. 512, §32 (NEW).]

SECTION HISTORY

2005, c. 512, §32 (NEW).



7 §636. Exemptions

1. Direct sales to consumers. Producers selling eggs of their own production direct to consumers are exempt from sections 631-A to 635 for those sales.

[ 2005, c. 512, §33 (NEW) .]

2. Eggs shipped for wholesale sale. An egg producer may ship eggs to a wholesaler or to another shipper without labeling and grading the eggs in accordance with sections 631-A to 635. When an egg producer ships eggs that are marked as to grade and size, the labeling must be accurate and comply with the standards of this subchapter and rules adopted pursuant to section 631-A.

[ 2005, c. 512, §33 (NEW) .]

SECTION HISTORY

1973, c. 48, §5 (RPR). 2005, c. 512, §33 (RPR).



7 §637. Enforcement

The commissioner shall administer sections 631 to 643 and may adopt, in a manner consistent with the Maine Administrative Procedure Act, uniform rules for such administration. The commissioner may recover the fines imposed for violations of sections 631 to 643 in a civil action brought in the commissioner's name, with the venue to be as in other civil actions, and if prevailing in that action, the commissioner shall recover full costs. [2005, c. 512, §34 (AMD).]

SECTION HISTORY

1977, c. 694, §68 (AMD). 1977, c. 696, §66 (AMD). 2005, c. 512, §34 (AMD).



7 §638. Disposal of forfeitures

All fines imposed for violation of this subchapter must be paid to the commissioner. The commissioner shall send all fines received for violations of this subchapter to the Treasurer of State for deposit in the General Fund. [2005, c. 512, §35 (AMD).]

SECTION HISTORY

1977, c. 696, §67 (RPR). 2005, c. 512, §35 (AMD).



7 §639. Violations

Any person, firm, partnership, association or corporation who shall violate any of the provisions of sections 631 to 639 or shall neglect or refuse to comply with the provisions thereof or any rule or regulation promulgated hereunder commits a civil violation for which the following forfeitures shall be adjudged: [1977, c. 696, §68 (RPR).]

1. First violation. For the first violation, a forfeiture not to exceed $50; and

[ 1977, c. 696, §68 (NEW) .]

2. Subsequent violation. For each subsequent violation, a forfeiture not to exceed $200.

[ 1977, c. 696, §68 (NEW) .]

SECTION HISTORY

1977, c. 696, §68 (RPR).



7 §640. Definitions

As used in this Title, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §50 (AMD).]

1. Processed eggs. "Processed eggs" shall be held to mean any shell eggs which in a way other than storage have been so treated as to keep them from natural deterioration.

2. Storage eggs. "Storage eggs" shall be held to mean any shell eggs that for a period of 30 days or over have been held in storage at a temperature of 45` Fahrenheit fresh prohibited.

3. Word fresh prohibited. No person, firm or corporation, selling or exposing for sale any shell eggs which have been in storage or in any way processed, shall use the word "fresh" in any combination of words to describe the character or value of such eggs.

SECTION HISTORY

1979, c. 541, §A50 (AMD).



7 §641. Marking of storaged or processed eggs

Any person, firm or corporation who exposes or offers for sale, either in any public place or elsewhere, any shell eggs which have been in storage or which in any way have been processed, shall conspicuously display upon the receptacle in which such shell eggs are offered for sale, or upon the package in which they are delivered to the purchaser, a notice containing the words "cold storage eggs" or "processed eggs" in accordance with the fact. In case any shell eggs which have been in storage or which have been processed are exposed for sale or offered for sale, in a manner which does not require a receptacle or package, the purchaser shall be informed definitely that such shell eggs are either cold storage or processed eggs, to the end that the purchaser may have knowledge of the facts with reference to the storage or processing of such eggs.



7 §642. Contents of invoice

Whenever any person, firm or corporation within this State ships or delivers to a purchaser within this State any shell eggs which have been in storage or processed, such person, firm or corporation shall deliver to the purchaser an invoice or bill showing thereon the character of such eggs. All containers of shell eggs deposited in cold storage shall be marked plainly with date of receipt and date of withdrawal by the officer, or his agents, in charge of the cold storage plant.



7 §643. Violations

A person, firm or corporation that violates any provision of sections 640 to 642 commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged. [2001, c. 421, Pt. B, §6 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

SECTION HISTORY

1977, c. 696, §69 (RPR). 2001, c. 421, §B6 (AMD). 2001, c. 421, §C1 (AFF).






Subchapter 4: FEEDS

7 §691. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §692. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §693. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §694. Labeling (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §695. Adulteration (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §696. Misbranding (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §697. Inspection, sampling and analysis (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §698. Regulations, standards and definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §699. Detained commercial feeds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §700. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §701. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).






Subchapter 4-A: FEEDS

7 §711. Title

This subchapter shall be known as the "Maine Commercial Feed Law of 1971." [1971, c. 77, §1 (NEW).]

SECTION HISTORY

1971, c. 77, §1 (NEW).



7 §712. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §51 (AMD).]

1. Brand name. "Brand name" means a word, name, symbol or device, or any combination thereof, that identifies the commercial feed of a distributor or registrant and distinguishes it from that of others.

[ 2005, c. 512, §36 (AMD) .]

2. Commercial feed. "Commercial feed" means all materials except unmixed seed, whole or processed, when not adulterated within the meaning of section 717, subsections 1 to 4 which are distributed for use as feed or for mixing in feed, provided that the commissioner by regulation may exempt from this definition, or from specific provisions of this Act, commodities such as hay, straw, stover, silage, cobs, husks, hulls and individual chemical compounds or substances when such commodities, compounds or substances are not intermixed or mixed with other materials, and are not adulterated within the meaning of section 717, subsection 1, paragraph A.

[ 1971, c. 77, §1 (NEW) .]

3. Contract feeder. "Contract feeder" means a person who, as an independent contractor, feeds commercial feed to animals pursuant to a contract whereby such commercial feed is supplied, furnished or otherwise provided to such person and whereby such person's remuneration is determined all or in part by feed consumption, mortality, profits or amount or quality of product.

[ 1971, c. 77, §1 (NEW) .]

4. Customer-formula feed. "Customer-formula feed" means commercial feed which consists of a mixture of commercial feeds or feed ingredients or both, each batch of which is manufactured according to the specific instructions of the final purchaser.

[ 1971, c. 77, §1 (NEW) .]

5. Distribute. "Distribute" means to offer for sale, sell, exchange or barter commercial feed; or to supply, furnish or otherwise provide commercial feed to a contract feeder.

[ 1971, c. 77, §1 (NEW) .]

6. Distributor. The term "distributor" means any person who distributes.

[ 1971, c. 77, §1 (NEW) .]

7. Drug. "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in animals other than man and articles other than feed intended to affect the structure or any function of the animal body.

[ 1971, c. 77, §1 (NEW) .]

8. Feed ingredient. "Feed ingredient" means each of the constituent materials making up a commercial feed.

[ 1971, c. 77, §1 (NEW) .]

8-A. Home-based manufacturer of pet food. "Home-based manufacturer of pet food" means a person who manufactures 10 or fewer product names in that person's home and sells the products directly to consumers.

[ 2007, c. 459, §1 (NEW) .]

9. Label. "Label" means a display of written, printed or graphic matter upon or affixed to the container in which a commercial feed is distributed, or in the case of a bulk shipment the information shall accompany delivery.

[ 1971, c. 77, §1 (NEW) .]

10. Labeling. "Labeling" means all labels and other written, printed or graphic matter upon a commercial feed or any of its containers or wrapper, or accompanying such commercial feed.

[ 1971, c. 77, §1 (NEW) .]

11. Manufacture. "Manufacture" means to grind, mix or blend, or further process a commercial feed for distribution.

[ 1971, c. 77, §1 (NEW) .]

12. Mineral feed. "Mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients.

[ 1971, c. 77, §1 (NEW) .]

13. Official sample. "Official sample" means a sample of feed taken by the commissioner or his agent in accordance with section 720, subsections 3, 5 or 6.

[ 1971, c. 77, §1 (NEW) .]

14. Percent. "Percent" or "percentages" means percentages by weights.

[ 1971, c. 77, §1 (NEW) .]

15. Person. "Person" includes individual, partnership, corporation and association.

[ 1971, c. 77, §1 (NEW) .]

16. Pet. "Pet" means any domesticated animal normally maintained in or near the household of the owner thereof.

[ 1971, c. 77, §1 (NEW) .]

17. Pet food. "Pet food" means any commercial feed prepared and distributed for consumption by pets.

[ 1971, c. 77, §1 (NEW) .]

18. Product name. "Product name" means the name of the commercial feed that identifies it as to kind, class or specific use and distinguishes it from all other products bearing the same brand name.

[ 2005, c. 512, §37 (AMD) .]

18-A. Specialty pet. "Specialty pet" means any domesticated animal pet normally maintained in a cage or tank, such as, but not limited to, gerbils, hamsters, canaries, psittacine birds, mynahs, finches, tropical fish, goldfish, snakes and turtles.

[ 1973, c. 43, (NEW) .]

18-B. Specialty pet food. "Specialty pet food" means any commercial feed prepared and distributed for consumption by specialty pets.

[ 1973, c. 43, (NEW) .]

19. Ton. "Ton" means a net weight of 2,000 pounds avoirdupois.

[ 1971, c. 77, §1 (NEW) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). 1973, c. 43, (AMD). 1979, c. 541, §A51 (AMD). 2005, c. 512, §§36,37 (AMD). 2007, c. 459, §1 (AMD).



7 §713. Enforcing official

This subchapter shall be administered by the Commissioner of Agriculture, Conservation and Forestry hereinafter in this subchapter called the "commissioner." [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1971, c. 77, §1 (NEW). 1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §714. Registration

1. Application for registration. A person may not distribute in this State a commercial feed, except a customer-formula feed, that has not been registered pursuant to this section. The application for registration must be submitted in the manner prescribed by the commissioner on forms furnished by the commissioner. The annual fee is $80 per product name for pet food and the total annual fee for a home-based manufacturer of pet food is $80. The annual fee is $80 per product name for all other commercial feed. Upon approval by the commissioner the registration must be issued to the applicant. All registrations expire on the 31st day of December. The commissioner may issue a registration for a one-year, 2-year or 3-year period. Registrations for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year registration is 2 times the annual fee. The fee for a 3-year registration is 3 times the annual fee.

[ 2007, c. 702, §2 (AMD) .]

2. Fees. The commissioner shall deposit 1/2 of the fees collected pursuant to subsection 1 in the General Fund and 1/2 of the fees collected in the Animal Welfare Fund established under section 3906-B.

[ 2001, c. 422, §2 (RPR) .]

3. Refusal. The commissioner is empowered to refuse registration of any commercial feed not in compliance with this subchapter and to cancel any registration subsequently found not to be in compliance with any provision of this subchapter. Registration, refusal and cancellation are rulemaking as that term is defined in the Maine Administrative Procedure Act and notice and opportunity for a hearing must be provided prior to refusal or cancellation in a manner consistent with the Maine Administrative Procedure Act. In any case, no registration may be refused or canceled, unless the registrant has been given an opportunity to amend the application in order to comply with the requirements of this subchapter.

[ RR 2007, c. 1, §3 (COR) .]

4. Surcharge on registration of pet food. For each product name of pet food registered in accordance with subsection 1, the applicant shall pay a $20 surcharge in addition to the registration fee, except that a home-based manufacturer of pet food shall pay a total annual surcharge of $20. The commissioner shall deposit the surcharge directly into the Companion Animal Sterilization Fund established under section 3910-B as it is received until the total of the surcharges received for that registration year equals $100,000.

The commissioner shall deposit all surcharges received for a registration year in excess of $100,000 into the Animal Welfare Fund established under section 3906-B, subsection 2.

[ 2009, c. 148, §1 (AMD) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). 1977, c. 694, §69 (AMD). 1979, c. 672, §A19 (AMD). 1989, c. 888, §1 (AMD). 1993, c. 410, §S3 (AMD). 1997, c. 454, §1 (AMD). 2001, c. 422, §§1,2 (AMD). 2005, c. 281, §1 (AMD). 2005, c. 512, §§38,39 (AMD). RR 2007, c. 1, §3 (COR). 2007, c. 459, §2 (AMD). 2007, c. 702, §2 (AMD). 2009, c. 148, §1 (AMD).



7 §715. Labeling

A commercial feed shall be labeled as follows: [1971, c. 77, §1 (NEW).]

1. Commercial feed. In case of a commercial feed, except a customer-formula feed, it shall be accompanied by a label bearing the following information:

A. The net weight; [1971, c. 77, §1 (NEW).]

B. The product name and the brand name, if any, under which the commercial feed is distributed; [1971, c. 77, §1 (NEW).]

C. The guaranteed analysis stated in such terms as the commissioner by regulation determines is required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases the substances or elements must be determinable by laboratory methods such as the methods published by the Association of Official Analytical Chemists; [1971, c. 77, §1 (NEW).]

D. The common or usual name of each ingredient used in the manufacture of the commercial feed:

The commissioner by regulation may permit the use of a collective term for a group of ingredients which perform a similar function, or he may exempt such commercial feeds or any group thereof, from this requirement of an ingredient statement, if he finds that such statement is not required in the interest of consumers; [1971, c. 77, §1 (NEW).]

E. The name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed; [1971, c. 77, §1 (NEW).]

F. Adequate directions for use for all commercial feeds containing drugs and for such other feeds as the commissioner may require by regulation as necessary for their safe and effective use; [1971, c. 77, §1 (NEW).]

G. Such precautionary statements as the commissioner by regulation determines are necessary for the safe and effective use of the commercial feed. [1971, c. 77, §1 (NEW).]

[ 1971, c. 77, §1 (NEW) .]

2. Customer-formula feed. In the case of a customer-formula feed, it shall be accompanied by a label, invoice, delivery slip or other shipping document, bearing the following information:

A. Net weight; [1971, c. 77, §1 (NEW).]

B. Name and address of the manufacturer; [1971, c. 77, §1 (NEW).]

C. Name and address of the purchaser; [1971, c. 77, §1 (NEW).]

D. Date of delivery; [1971, c. 77, §1 (NEW).]

E. The product name and brand name, if any, and the net weight of each registered commercial feed used in the mixture, and the net weight of each other ingredient used; [1971, c. 77, §1 (NEW).]

F. Adequate directions for use for all customer-formula feeds containing drugs and for such other feeds as the commissioner may require by regulation as necessary for their safe and effective use; [1971, c. 77, §1 (NEW).]

G. Such precautionary statements as the commissioner by regulation determines are necessary for the safe and effective use of the customer-formula feed. [1971, c. 77, §1 (NEW).]

[ 1971, c. 77, §1 (NEW) .]

SECTION HISTORY

1971, c. 77, §1 (NEW).



7 §716. Misbranding

1. Conditions deemed misbranding. A commercial feed shall be deemed to be misbranded:

A. If its labeling is false or misleading in any particular; [1971, c. 77, §1 (NEW).]

B. If it is distributed under the name of another commercial feed; [1971, c. 77, §1 (NEW).]

C. If it is not labeled as required in section 715; [1971, c. 77, §1 (NEW).]

D. If it purports to be or is represented as a commercial feed, or if it purports to contain or is represented as containing a commercial feed ingredient, unless such commercial feed or feed ingredient conforms to the definition, if any, prescribed by regulation by the commissioner; [1971, c. 77, §1 (NEW).]

E. If any word, statement, or other information required by or under authority of this subchapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or devices in the labeling; and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use. [1971, c. 77, §1 (NEW).]

[ 1971, c. 77, §1 (NEW) .]

SECTION HISTORY

1971, c. 77, §1 (NEW).



7 §717. Adulteration

1. Conditions deemed adulteration. A commercial feed shall be deemed to be adulterated:

A. If it bears or contains any poisonous or deleterious substance which may render it injurious to health, but in case the substance is not an added substance, such commercial feed shall not be considered adulterated under this subsection if the quantity of such substance in such commercial feed does not ordinarily render it injurious to health; or [1971, c. 77, §1 (NEW).]

B. If it bears or contains any added poisonous, added deleterious or added nonnutritive substance which is unsafe within the meaning of section 406 of the Federal Food, Drug and Cosmetic Act (other than one which is a pesticide chemical in or on a raw agricultural commodity, or a food additive); or [1971, c. 77, §1 (NEW).]

C. If it is, or it bears or contains any food additive which is unsafe within the meaning of section 409 of the Federal Food, Drug and Cosmetic Act; or [1971, c. 77, §1 (NEW).]

D. If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of the Federal Food, Drug and Cosmetic Act, section 408(a); provided that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under the Federal Food, Drug and Cosmetic Act, section 408, and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating or milling, the residue of such pesticide chemical remaining in or on such processed feed shall not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of such residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of the Federal Food, Drug and Cosmetic Act, section 408(a). [1979, c. 541, Pt. A, §52 (AMD).]

[ 1979, c. 541, Pt. A, §52 (AMD) .]

2. Valuable constituent omitted. If any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor;

[ 1971, c. 77, §1 (NEW) .]

3. Composition or greatly differs from labeling. If its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling;

[ 1971, c. 77, §1 (NEW) .]

4. Contains drug but does not conform to regulations. If it contains a drug and the methods used in or the facilities or controls used for its manufacture, processing or packaging do not conform to current good manufacturing practice regulations promulgated by the commissioner to assure that the drug meets the requirement of this Act as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In promulgating such regulations, the commissioner shall adopt the current good manufacturing practice regulations for medicated feed premixes and for medicated feeds established under authority of the Federal Food, Drug and Cosmetic Act, unless he determines that they are not appropriate to the conditions which exist in this State;

[ 1971, c. 77, §1 (NEW) .]

5. Contains viable weed seed over limits. If it contains viable weed seeds in amounts exceeding the limits which the commissioner shall establish by rule or regulation.

[ 1971, c. 77, §1 (NEW) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). 1979, c. 541, §A52 (AMD).



7 §718. Prohibited acts

1. Prohibitions. The following acts and the causing thereof within the State are prohibited:

A. The manufacture or distribution of any commercial feed that is adulterated or misbranded; [1971, c. 77, §1 (NEW).]

B. The adulteration or misbranding of any commercial feed; [1971, c. 77, §1 (NEW).]

C. The distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks and hulls, which are adulterated within the meaning of section 717, subsection 1; [1971, c. 77, §1 (NEW).]

D. The removal or disposal of a commercial feed in violation of an order under section 721; [1971, c. 77, §1 (NEW).]

E. The failure or refusal to register in accordance with section 714; and [2003, c. 452, Pt. B, §9 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

F. The violation of section 722, subsection 2. [2003, c. 452, Pt. B, §9 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §9 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). 2003, c. 452, §B9 (AMD). 2003, c. 452, §X2 (AFF).



7 §719. Rules and regulations

1. Promulgation. The commissioner is authorized to promulgate, in a manner consistent with the Maine Administrative Procedure Act, such rules and regulations for commercial feeds and pet foods as are specifically authorized in this subchapter and such other reasonable rules and regulations as may be necessary for the efficient enforcement of this subchapter. In the interest of uniformity the commissioner shall by regulation adopt, unless he determines that they are inconsistent with this subchapter or are not appropriate to conditions which exist in this State, the following:

A. The official definitions of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization, and [1971, c. 77, §1 (NEW).]

B. Any regulation promulgated pursuant to the authority of the Federal Food, Drug and Cosmetic Act U.S.C. Sec. 301, et seq., provided that the commissioner would have the authority under this subchapter to promulgate such regulations. [1971, c. 77, §1 (NEW).]

[ 1977, c. 694, §70 (AMD) .]

2. Publication. Before the issuance, amendment or repeal of any rule or regulation authorized by this subchapter, notice and opportunity for a hearing shall be provided in a manner consistent with the rule-making provisions of the Maine Administrative Procedure Act. Notwithstanding this paragraph, if the commissioner, pursuant to the authority of this subchapter, adopts the official definitions of feed ingredients or official feed terms as adopted by the Association of American Feed Control Officials, or regulations promulgated pursuant to the authority of the Federal Food, Drug and Cosmetic Act, any amendment or modification adopted by the association or by the Secretary of Health, Education and Welfare in the case of regulations promulgated pursuant to the Federal Food, Drug and Cosmetic Act, shall be adopted automatically under this subchapter without regard to the publication of the notice required by this subsection unless the commissioner by rule specifically determines that the amendment or modification shall not be adopted.

[ 1977, c. 694, §71 (RPR) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). 1977, c. 694, §§70,71 (AMD).



7 §720. Inspection, sampling and analysis

1. Inspection. For the purpose of enforcement of this subchapter, and in order to determine whether its provisions have been complied with, including whether or not any operations may be subject to such provisions, officers or employees duly designated by the commissioner, upon presenting appropriate credentials, are authorized to enter, during normal business hours, any factory, warehouse or establishment within the State in which commercial feeds are manufactured, processed, packed or held for distribution, or to enter any vehicle being used to transport or hold such feeds, and to inspect at reasonable times and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment or vehicle and all pertinent equipment, finished and unfinished materials, containers and labeling therein. The inspection may include the verification of only such records, and production and control procedures as may be necessary to determine compliance with the good manufacturing practice regulations established under section 717, subsection 4.

[ 1971, c. 77, §1 (NEW) .]

2. Completion. Each such inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified.

[ 1971, c. 77, §1 (NEW) .]

3. Receipt of sample. If the officer or employee making such inspection of a factory, warehouse or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises he shall give to the owner, operator or agent in charge a receipt describing the samples obtained.

[ 1971, c. 77, §1 (NEW) .]

4. Warrant. If the owner of any factory, warehouse or establishment described in subsection 1, or his agent, refuses to admit the commissioner or his agent to inspect in accordance with subsections 1 and 2, the commissioner is authorized to obtain from any state court a warrant directing such owner or his agent to submit the premises described in such warrant to inspection.

[ 1971, c. 77, §1 (NEW) .]

5. Entry. For the purpose of the enforcement of this subchapter, the commissioner or his duly designated agent is authorized to enter upon any public or private premises, including any vehicle of transport during regular business hours to have access to, and to obtain samples, and to examine records relating to distribution of commercial feeds.

[ 1971, c. 77, §1 (NEW) .]

6. Methods. Sampling and analysis must be conducted in accordance with methods published by the Association of Official Analytical Chemists, or in accordance with other generally recognized methods.

[ 2005, c. 512, §40 (AMD) .]

7. Results. The results of all analyses of official samples shall be forwarded by the commissioner to the person named on the label and to the purchaser, if known, and the distributor of the feed. When the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded, and upon request within 30 days following receipt of the analysis, the commissioner shall furnish to the registrant a portion of the sample concerned.

[ RR 1991, c. 1, §16 (COR) .]

8. Official sample. The commissioner, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample as defined in section 712, subsection 13 and obtained and analyzed as provided for in subsections 3, 5 and 6.

[ 1971, c. 77, §1 (NEW) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). RR 1991, c. 1, §16 (COR). 2005, c. 512, §40 (AMD).



7 §721. Detained commercial feeds

1. Withdrawal from distribution. When the commissioner or his authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this subchapter or of any of the prescribed regulations under this subchapter, he may issue and enforce a written or printed "withdrawal from distribution" order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the commissioner or the court. The commissioner shall release the lot of commercial feed so withdrawn when said provisions and regulations have been complied with. The issuance of such an order shall not be considered licensing or an adjudicatory proceeding, as defined by the Maine Administrative Procedure Act. If compliance is not obtained within 30 days, the commissioner may begin, or upon request of the distributor or registrant shall begin, proceedings for condemnation.

[ 1977, c. 694, §72 (AMD) .]

2. Condemnation and confiscation. Any lot of commercial feed not in compliance with said provisions and regulations shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the area in which said commercial feed is located. In the event the court finds the said commercial feed to be in violation of this subchapter and orders the condemnation of said commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the State; provided that in no instance shall the disposition of said commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of said commercial feed or for permission to process or relabel said commercial feed to bring it into compliance with this subchapter.

[ 1971, c. 77, §1 (NEW) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). 1977, c. 694, §72 (AMD).



7 §722. Penalties

1. Civil violation. A person may not violate this subchapter or impede, hinder or otherwise prevent the commissioner or the commissioner's duly authorized agent from performing the commissioner's duties in connection with this subchapter. The following penalties apply to violations of this subsection.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 and not more than $200 may be adjudged. [2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this subsection after having previously violated this subsection commits a civil violation for which a fine of not less than $200 and not more than $500 may be adjudged. [2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Trade secret violation. A person may not use to that person's own advantage or reveal to other than the commissioner or officers of the department or to the courts when relevant in any judicial proceeding information acquired under the authority of this subchapter concerning a method, record, formulation or process that as a trade secret is entitled to protection. A person who violates this subsection commits a civil violation for which a fine of not less than $100 and not more than $500 may be adjudged. This prohibition does not prohibit the commissioner or the commissioner's duly authorized agent from exchanging information of a regulatory nature with duly appointed officials of the United States Government or of other states who are similarly prohibited by law from revealing this information.

[ 2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Application. This subchapter may not be construed as requiring the commissioner or the commissioner's agent to cause suit to be brought or institute seizure proceedings or issue a withdrawal from distribution order as a result of minor violations of this subchapter or when the commissioner believes that the public interest will best be served by suitable notice of warning in writing.

[ 2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Process. The authorities to whom a violation is reported shall cause appropriate proceedings to be instituted in a court of competent jurisdiction without delay. Before the commissioner reports a violation for suit to be brought, the distributor must have an opportunity to present the distributor's view to the commissioner.

[ 2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Injunction. The commissioner is authorized to apply for and the court to grant a temporary or permanent injunction restraining a person from violating or continuing to violate this subchapter or any rule or regulation adopted under this subchapter notwithstanding the existence of other remedies at law. This injunction must be issued without bond.

[ 2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Review. A person adversely affected by an act, order or ruling made pursuant to this subchapter may bring action within 45 days after that act, order or ruling in the Superior Court in the county of the enforcement official's office for judicial review of the actions. The form of the proceeding must be any that may be provided by statute of the State to review decisions of administrative agencies or, in the absence or inadequacy of such a form, any applicable form of legal action, including actions for declaratory judgments or writs of prohibitory or mandatory injunctions.

[ 2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). 1977, c. 696, §§70,71 (AMD). 1979, c. 541, §A53 (AMD). 1979, c. 731, §19 (AMD). 2001, c. 421, §B7 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B10 (RPR).



7 §723. Cooperation with other entities

The commissioner may cooperate with and enter into agreements with governmental agencies of this State, other states, agencies of the Federal Government and private associations in order to carry out the purpose of this subchapter. [1971, c. 77, §1 (NEW).]

SECTION HISTORY

1971, c. 77, §1 (NEW).



7 §724. Publication

The commissioner shall publish the results of analysis of commercial feeds together with the names of persons from whom the samples were obtained, the names of the manufacturers thereof and such additional information as the commissioner determines is advisable. [2005, c. 512, §41 (AMD).]

SECTION HISTORY

1971, c. 77, §1 (NEW). 2005, c. 512, §41 (AMD).






Subchapter 5: FERTILIZERS

7 §741. Title

This subchapter shall be known as the "Maine Commercial Fertilizer Law".



7 §742. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §54 (AMD).]

1. Agricultural lime.

[ 2007, c. 147, §1 (RP) .]

1-A. Biosolids. " Biosolids" means municipal sewage sludge that is a primarily organic, semisolid product resulting from the wastewater treatment process that can be beneficially recycled, including material derived from biosolids and septic tank sludge, also known as septage.

[ 2013, c. 204, §1 (NEW) .]

2. Brand. "Brand" means a term, design or trademark used in connection with one or several grades of commercial fertilizer.

3. Bulk fertilizers. "Bulk fertilizers" means commercial fertilizer distributed in a non-packaged form.

4. Commercial fertilizer. "Commercial fertilizer" means a substance containing one or more recognized fertilizer materials bearing a guaranteed analysis on the product label of a packaged product or the accompanying delivery paperwork or invoice of a bulk fertilizer. It does not include unmanipulated animal and vegetable manures.

[ 2013, c. 204, §2 (RPR) .]

5. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or his authorized agent.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

6. Distribute; distributor. "Distribute" means to offer for sale, sell, barter or otherwise supply commercial fertilizers. The term "distributor" means any person who distributes.

7. Fertilizer material. "Fertilizer material" means any substance containing nitrogen, phosphorus, potassium or any recognized plant nutrient element or compound which is used primarily for its plant nutrient content or for compounding mixed fertilizers except unmanipulated animal and vegetable manures.

8. Grade. "Grade" means any commercial fertilizer having a specific minimum percentage of plant nutrients that is the same as the guaranteed analysis, expressed in whole numbers.

[ 2009, c. 393, §2 (AMD) .]

9. Guaranteed analysis. "Guaranteed analysis":

A. "Guaranteed analysis" means the minimum percentage of plant nutrients claimed in the following order and form:

Total Nitrogen (N) ................ %

Available Phosphate (P2O5)......................... %

Soluble Potash (K2O) ............ %; and

[2015, c. 191, §1 (AMD).]

B. "Guaranteed analysis" in paragraph A includes:

(1) For unacidulated mineral phosphatic materials and basic slag, both total and available phosphorus or phosphoric acid and the degree of fineness. For bone, tankage and other organic phosphatic materials, total phosphorus or phosphoric acid; and

(2) Additional plant nutrients expressed as the elements, when permitted by the commissioner. [2007, c. 147, §2 (AMD).]

[ 2015, c. 191, §1 (AMD) .]

10. Mixed fertilizers. "Mixed fertilizers" means any combination or mixture of fertilizer materials designed for use or claimed to have value in promoting plant growth.

11. Official sample. "Official sample" means any sample of commercial fertilizer taken by the commissioner.

11-A. Packaged biosolids. "Packaged biosolids" means biosolids distributed in a sealed container provided by the distributor of the material.

[ 2013, c. 204, §3 (NEW) .]

12. Per cent or percentage. "Per cent" or "percentage" means the percentage by weight.

13. Person. "Person" includes individual, partnership, association, firm and corporation.

14. Registrant. "Registrant" means the person who registers commercial fertilizer under this subchapter.

15. Singular and plural. Words importing the singular number may extend and be applied to several persons or things and words importing the plural number may include the singular.

16. Ton. "Ton" means a net weight of 2,000 pounds avoirdupois.

17. Unpackaged biosolids. "Unpackaged biosolids" means biosolids distributed in a loose, unpackaged form in an unsealed container, including, but not limited to, a tote bag, tote tank, bin, tank, trailer, spreader truck, railcar and pickup truck bed or other container provided by the final user solely for transport of the material.

[ 2013, c. 204, §4 (NEW) .]

SECTION HISTORY

1979, c. 541, §A54 (AMD). 1979, c. 731, §19 (AMD). 2007, c. 147, §§1, 2 (AMD). 2009, c. 393, §2 (AMD). 2011, c. 657, Pt. W, §6 (REV). 2013, c. 204, §§1-4 (AMD). 2015, c. 191, §1 (AMD).



7 §743. Registration

Each brand and grade of commercial fertilizer must be registered before being offered for sale, sold or distributed in this State. The application for registration must be submitted to the commissioner on forms furnished by the commissioner and must be accompanied by an annual fee of $125 per product. All registrations expire on December 31st or in a manner consistent with the provisions as to license expiration of the Maine Administrative Procedure Act, Title 5, section 10002, whichever is later. The commissioner may issue a registration for a one-year, 2-year or 3-year period. Registrations for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year registration is 2 times the annual fee. The fee for a 3-year registration is 3 times the annual fee. The commissioner may refuse to register or renew or may suspend or cancel registration for failure to comply with this subchapter or with rules adopted pursuant to this subchapter. This refusal, suspension or cancellation is considered rulemaking as that term is defined in the Maine Administrative Procedure Act, Title 5, chapter 375 and notice and opportunity for a hearing must be provided in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375. The application must include the following information: [2015, c. 191, §2 (AMD).]

1. Weight. The net weight;

2. Brand and grade. The brand and grade;

3. Analysis. The guaranteed analysis;

4. Registrant's name and address. The name and address of the registrant; and

[ 2001, c. 670, §2 (AMD) .]

5. Additional information. Additional information as required in rules adopted by the department.

[ 2001, c. 670, §3 (NEW) .]

Of the fee collected by the commissioner under this section, $100 must be deposited in the General Fund and $25 must be deposited in a dedicated, nonlapsing account established under section 765, subsection 2 and used for the purpose of administering and enforcing this subchapter and subchapter 5-A. [2015, c. 191, §2 (AMD).]

A distributor is not required to register any brand and grade of commercial fertilizer that is already registered under this subchapter by another person. [2015, c. 191, §2 (AMD).]

The plant nutrient content of each and every brand and grade of commercial fertilizer must remain uniform for the period of registration.

The commissioner shall review annually the fertilizer inspection and sampling program established under this subchapter and report findings and any recommendations for changes to the program by February 1st annually to the joint standing committee of the Legislature having jurisdiction over agricultural matters, which after receiving the report may report out a bill to the Legislature to make adjustments to the program. [2015, c. 191, §2 (NEW).]

SECTION HISTORY

1977, c. 694, §§73,74 (AMD). 1979, c. 672, §§A22,23 (AMD). 1989, c. 888, §2 (AMD). 1997, c. 454, §2 (AMD). 2001, c. 670, §§1-3 (AMD). 2005, c. 12, §EEE1 (AMD). 2015, c. 191, §2 (AMD).



7 §743-A. Tonnage report

1. Registrants required to report. On or before September 1st of each year, a registrant shall file with the commissioner, on a form prescribed by the commissioner, the number of tons of each brand and grade of commercial fertilizer sold by the registrant in the State during the 12 months preceding July 1st of that year.

[ 2015, c. 191, §3 (AMD) .]

2. Fees; nonlapsing fund.

[ 2015, c. 191, §4 (RP) .]

3. Commissioner's report. The commissioner or the commissioner's agent may publish and distribute annually, to each registrant and other interested persons, a report showing the total tons of commercial fertilizer and the total tons by grade sold in the State.

[ 2015, c. 191, §5 (AMD) .]

SECTION HISTORY

2009, c. 393, §3 (NEW). 2011, c. 607, §1 (AMD). 2015, c. 191, §§3-5 (AMD).



7 §743-B. Exemption for biosolids

Sections 743 and 743-A do not apply to packaged biosolids or unpackaged biosolids that are derived primarily from residuals regulated by Title 38, chapter 13 and by rules adopted by the Department of Environmental Protection governing solid waste management matters concerning composting facilities and the agronomic utilization of residuals when those biosolids include a legible and conspicuous disclaimer on their marketing materials and labeling specifically stating: "This product is not a commercial fertilizer, and any nutrient claims are not a guaranteed analysis." If a fertilizer material percentage statement appears on a label or accompanying delivery documentation, except for those products for which delivery documentation is required by Department of Environmental Protection rule, that product must be registered as a fertilizer. [2013, c. 204, §5 (NEW).]

SECTION HISTORY

2013, c. 204, §5 (NEW).



7 §744. Labeling

Any commercial fertilizer distributed in this State in containers must have placed on or affixed to the container a label setting forth in clearly legible form the information required by section 743, subsections 1 to 5. [2007, c. 147, §3 (AMD).]

If distributed in bulk, a written or printed statement of the information required by section 743, subsections 1 to 5, must accompany delivery and be supplied to the purchaser at time of delivery. [2007, c. 147, §3 (AMD).]

SECTION HISTORY

2007, c. 147, §3 (AMD).



7 §745. Inspection, sampling and analysis

The commissioner shall inspect and sample for analysis in accordance with section 490 commercial fertilizers distributed within this State to the extent the commissioner considers necessary to determine compliance with this subchapter. The commissioner or the commissioner's agent is authorized to enter upon any public or private premises during regular business hours in order to have access to commercial fertilizers, subject to this subchapter and the rules adopted pursuant to section 748. [2015, c. 191, §6 (AMD).]

The methods of sampling, sample preparation and analysis are those adopted from sources such as AOAC International. The commissioner, in determining for administrative purposes whether a commercial fertilizer is deficient in any component, is guided solely by the official sample as defined and obtained and analyzed as provided for in this section. [2007, c. 147, §4 (AMD).]

When the inspection and analysis of an official sample indicate a commercial fertilizer has been adulterated or misbranded, the commissioner shall forward the results of the analysis to the distributor or manufacturer. Upon request within 30 days, the commissioner shall furnish to the registrant a portion of the sample concerned. [2005, c. 512, §42 (AMD).]

SECTION HISTORY

2005, c. 512, §42 (AMD). 2007, c. 147, §4 (AMD). 2015, c. 191, §6 (AMD).



7 §746. Misbranding

No person shall distribute misbranded fertilizer. A commercial fertilizer shall be deemed to be misbranded:

1. False or misleading statements. If false or misleading statements concerning its agricultural value are made on the container or in any advertising matter accompanying or associated with the commercial fertilizer;

2. Distributed under another name. If it is distributed under the name of another fertilizer;

3. Container not labeled as required. If its container is not labeled as required in section 744 and in regulations prescribed under this subchapter;

4. Information required placed conspicuously. If any word, statement or other information required by or under authority of this subchapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

5. Not registered and fee not paid. If it is a grade of commercial fertilizer which is not registered with the commissioner and the prescribed fee paid in accordance with this subchapter.



7 §747. Adulteration

No person shall distribute an adulterated commercial fertilizer. A commercial fertilizer shall be deemed to be adulterated:

1. Quality, etc. not in conformity. If its weight, composition, quality, strength or purity do not conform in each particular to the claims made upon the affixed guaranty;

2. Deleterious materials. If it contains any material in sufficient amount to be deleterious to growing plants or any deleterious or harmful substances in sufficient amount to render it injurious to beneficial plant life, animals, humans, aquatic life, soil or water; or

[ 2001, c. 670, §4 (AMD) .]

3. Other materials. If it is found to contain any pulverized leather, hair, ground hoofs, horns, wool waste, peat, garbage tankage or any nitrogenous ingredients derived from any inert material, unless the same has been so treated as to be available as plant food as determined by the methods adopted by AOAC International, without an explicit printed statement of fact, conspicuously affixed to the package of the fertilizer and accompanying and going with every lot or package of the same, in which fertilizer materials named in this subsection aid in making up the required or guaranteed analysis.

[ 2007, c. 147, §5 (AMD) .]

SECTION HISTORY

2001, c. 670, §4 (AMD). 2007, c. 147, §5 (AMD).



7 §748. Regulations, standards and definitions

The commissioner is charged with the enforcement of this subchapter, and is empowered to promulgate and adopt, in a manner consistent with the Maine Administrative Procedure Act, such reasonable rules and regulations as may be necessary to carry into effect the full intent and meaning of this subchapter. The commissioner is empowered to adopt regulations establishing definitions and standards for commercial fertilizer ingredients and such other regulations as may be necessary for the enforcement of any provisions of this subchapter. [1977, c. 694, §75 (AMD).]

1. "Withdrawal from sale" orders. When the commissioner has reasonable cause to believe a commercial fertilizer is being distributed in violation of any of the provisions of this subchapter, or of any of the prescribed regulations under this subchapter, he may issue and enforce a written or printed "withdrawal from sale" order warning the distributor not to dispose of the fertilizer in any manner until written permission is given by the commissioner or the court. The commissioner shall release the commercial fertilizer so withdrawn when the provisions and regulations have been complied with and all costs and expenses incurred in the withdrawal have been paid. The issuance of such an order shall not be considered licensing or an adjudicatory proceeding, as defined by the Maine Administrative Procedure Act. If compliance is not obtained within 30 days, the commissioner may begin proceedings for condemnation.

[ 1977, c. 694, §76 (AMD) .]

2. Condemnation and confiscation. Any lot of commercial fertilizer, not in compliance with this subchapter, shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the area in which said commercial fertilizer is located. In the event the court finds the said commercial fertilizer to be in violation of this subchapter, and orders the condemnation of said commercial fertilizer, it shall be disposed of in any manner consistent with the quality of the commercial fertilizer and the laws of the State. In no instance shall the disposition of said commercial fertilizer be ordered by the court without first giving the claimant an opportunity to apply to the court for release of said commercial fertilizer or for permission to process or relabel said commercial fertilizer to bring it into compliance with this subchapter.

3. Establishment of allowances. The commissioner shall establish by rule allowances for deviations from the guaranteed analysis for plant nutrients and from the overall index value of a fertilizer. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 147, §6 (NEW) .]

SECTION HISTORY

1977, c. 694, §§75,76 (AMD). 2007, c. 147, §6 (AMD).



7 §749. Enforcement

This subchapter shall be administered by the commissioner. [1979, c. 541, Pt. A, §55 (AMD).]

SECTION HISTORY

1979, c. 541, §A55 (AMD).



7 §750. Violations

1. Violation. A person, firm or corporation may not violate this subchapter or a rule adopted pursuant to this subchapter.

[ 2003, c. 452, Pt. B, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not more than $500 may be adjudged. [2007, c. 147, §7 (AMD).]

B. A person who violates subsection 1 after having previously violated subsection 1 commits a civil violation for which a fine of not more than $1,000 may be adjudged. [2007, c. 147, §7 (AMD).]

[ 2007, c. 147, §7 (AMD) .]

3. Application. This subchapter may not be construed as requiring the commissioner or the commissioner's agent to report for suit or for the institution of seizure proceedings as a result of minor violations of this subchapter when the commissioner believes that the public interest will be best served by a suitable notice of warning in writing.

[ 2003, c. 452, Pt. B, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1977, c. 696, §72 (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B11 (RPR). 2007, c. 147, §7 (AMD).



7 §751. Assessments for deficiencies

In addition to any fine adjudged under section 750, an assessment for deficiencies in a fertilizer must be made in accordance with this section. For the purposes of this section, a deficiency occurs when an investigational analysis determines that the allowances established in rules adopted under section 748, subsection 3 have been exceeded. [2007, c. 147, §8 (NEW).]

1. Primary plant nutrients; overall index. An assessment of 2 times the commercial value of the deficiency or deficiencies as determined under subsection 3 must be made if:

A. The analysis determines that a fertilizer is deficient in one or more of its guaranteed primary plant nutrients; or [2007, c. 147, §8 (NEW).]

B. The analysis determines that the overall index value is deficient. [2007, c. 147, §8 (NEW).]

When a fertilizer is subject to an assessment under both paragraphs A and B, the larger assessment applies.

[ 2007, c. 147, §8 (NEW) .]

2. Other deficiencies. When a fertilizer is labeled to guarantee or a bulk fertilizer is accompanied by a statement guaranteeing that the fertilizer contains recognized plant nutrients other than nitrogen, available phosphate or soluble potash, the commissioner may evaluate the fertilizer and prescribe an assessment for deficiencies in any of the claimed nutrients based on commercial values determined under subsection 3.

[ 2007, c. 147, §8 (NEW) .]

3. Determination of commercial value. For the purpose of determining the commercial value to be applied in determining assessment under this section, the commissioner shall determine and publish annually the values per unit of total nitrogen, available phosphate and soluble potash or other nutrients that the registrant is required to or may guarantee in fertilizers in this State. The values so determined and published must be used in determining and assessing penalty payments.

[ 2015, c. 191, §7 (AMD) .]

4. Payment to consumer; commissioner. Assessments made under subsections 1 and 2 must be paid by the registrant to the consumer of the lot of fertilizer represented by the sample analyzed. The commissioner shall send notification of the amount of the assessment with the results of the analysis sent in accordance with section 745. Assessments must be made within 30 days of the date of the notification. If the consumer cannot be located, the registrant shall submit the assessment to the commissioner for deposit in the commercial fertilizer account under subsection 5.

[ 2007, c. 147, §8 (NEW) .]

5. Commercial fertilizer account. The commissioner shall deposit all assessments submitted to the commissioner in accordance with subsection 4 in a dedicated account established within the department. The account is a nonlapsing interest-bearing account. Funds from the account may only be used to pay costs of sampling and analyzing fertilizer.

[ 2007, c. 147, §8 (NEW) .]

SECTION HISTORY

2007, c. 147, §8 (NEW). 2015, c. 191, §7 (AMD).






Subchapter 5-A: AGRICULTURAL LIMING MATERIALS

7 §761. Title

This subchapter shall be known and may be cited as the "Maine Agricultural Liming Materials Act." [1987, c. 425, §§ 1, 3 (NEW).]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW).



7 §762. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 425, §§ 1, 3 (NEW).]

1. Agricultural liming materials. "Agricultural liming material" means a product whose calcium and magnesium compounds are capable of neutralizing soil acidity.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

2. Brand. "Brand" means the term, designation, trademark, product name or other specific designation under which an individual agricultural liming material is offered for sale.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

3. Bulk. "Bulk" means a nonpackaged form.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

4. Burnt lime. "Burnt lime" means a material made from limestone which consists essentially of calcium oxide or a combination of calcium oxide with magnesium oxide.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

5. Calcium carbonate equivalent. "Calcium carbonate equivalent" means the acid neutralizing capacity of an agricultural liming material expressed as a weight percentage of calcium carbonate.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

6. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ RR 2009, c. 2, §6 (COR); 2011, c. 657, Pt. W, §6 (REV) .]

7. Distribute; distributor. "Distribute" means to offer for sale, sell, barter or otherwise supply agricultural liming materials. The term "distributor" means any person who is engaged in the business of distributing agricultural liming materials.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

8. Fineness. "Fineness" means the percentage by weight of the material which will pass federal standard sieves of specified sizes. In promulgating rules relating to fineness, the commissioner shall be guided by recommendations established by the American Society for Testing Materials.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

9. High magnesium. "High magnesium" means lime designated as high-mag or dolomitic which must contain at least 5% magnesium.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

10. Hydrated lime. "Hydrated lime" means a material, made from burnt lime, which consists essentially of calcium hydroxide or a combination of calcium hydroxide with magnesium oxide and magnesium hydroxide.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

11. Industrial by-product. "Industrial by-product" means any industrial waste or by-product containing calcium or calcium and magnesium in forms that will neutralize soil acidity.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

12. Label. "Label" means any written or printed matter on or attached to the package or on the delivery ticket which accompanies bulk shipments.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

13. Limestone. "Limestone" means a material capable of neutralizing soil acidity, consisting essentially of calcium carbonate or a combination of calcium carbonate with magnesium carbonate.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

14. Marl. "Marl" means a granular or loosely consolidated loam composed largely of clays, sea shell fragments and carbonates of calcium and magnesium.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

15. Percent or percentage. "Percent" or "percentage" means by weight.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

16. Person. "Person" means individual, partnership, association, firm or corporation.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

17. Ton. "Ton" means a net weight of 2,000 pounds avoirdupois or metric weight, if and when appropriate and in accordance with rules.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

18. Weight. "Weight" means the weight of undried material as offered for sale.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW). RR 2009, c. 2, §6 (COR). 2011, c. 657, Pt. W, §6 (REV).



7 §763. Labeling

1. Contents of label. Agricultural liming materials distributed in the State shall have affixed to each package in a conspicuous manner on the outside of the package, a plainly printed, stamped or otherwise marked label, tag or statement or, in the case of bulk sales, a delivery slip setting forth at least the following information:

A. The name and principal office address of the manufacturer or distributor; [1987, c. 425, §§1, 3 (NEW).]

B. The brand or trade name of the material; [1987, c. 425, §§1, 3 (NEW).]

C. The identification of the type of agricultural liming material according to section 762; [1987, c. 425, §§1, 3 (NEW).]

D. The net weight of the agricultural liming material; [1987, c. 425, §§1, 3 (NEW).]

E. A statement expressing minimum total neutralizing value stated as calcium carbonate equivalence and the minimum calcium carbonate equivalence derived from magnesium sources; and [1987, c. 425, §§1, 3 (NEW).]

F. The minimum percent of the agricultural liming material by weight passing through federal standard sieves as prescribed by rules adopted by the commissioner. [1987, c. 425, §§1, 3 (NEW).]

[ 1987, c. 425, §§1, 3 (NEW) .]

2. False or misleading information prohibited. No information or statement may appear on any package, label, delivery slip or advertising matter which is false or misleading relative to the quality, analysis, type or composition of the agricultural liming material.

[ 1987, c. 425, §§1, 3 (NEW) .]

3. Adulterated material. In the case of any material which has been adulterated subsequent to packaging, labeling or loading and before delivery to the consumer, a plainly marked notice to that effect shall be affixed by the vendor to the package or delivery slip to identify the kind and degree of the adulteration.

[ 1987, c. 425, §§1, 3 (NEW) .]

4. Posting of statement. At every site from which agricultural liming materials are delivered in bulk and at every place where consumer orders for bulk deliveries are placed, there shall be conspicuously posted a copy of the label required by this section for each brand and type of agricultural liming material sold in bulk.

[ 1987, c. 425, §§1, 3 (NEW) .]

5. Rule concerning calcium and magnesium content. When the commissioner finds, after a public hearing held in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, that the requirement for expressing the calcium and magnesium in elemental form will not impose an economic hardship on distributors and users of agricultural liming materials by reason of conflicting labeling requirements among the states, he may require that the minimum percentage of calcium carbonate and magnesium carbonate be expressed in the following form:

Total calcium (Ca) .................... percent

Total magnesium (Mg)................... percent

The effective date of the rule shall be not less than 6 months following the issuance of the rule and, for a period of 2 years following the effective date of the rule, the equivalent of calcium and magnesium may also be shown in the form of calcium carbonate and magnesium carbonate.

[ 1987, c. 425, §§1, 3 (NEW) .]

SECTION HISTORY

1987, c. 425, §§1, 3 (NEW).



7 §764. Prohibited acts

No person may sell or offer for sale any agricultural liming material in this State unless it complies with this subchapter and rules adopted under this subchapter. No person may sell or offer for sale any agricultural liming material in this State containing materials that are or will be deleterious to plant or animal life, when the agricultural liming material is applied at rates recommended by a soils testing laboratory. [1987, c. 425, §§ 1, 3 (NEW).]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW).



7 §764-A. Exemption for industrial by-products

Section 764 does not apply to unpackaged industrial by-products derived primarily from residuals regulated by Title 38, chapter 13 and by rules adopted by the Department of Environmental Protection governing solid waste management matters concerning composting facilities and the agronomic utilization of residuals when those industrial by-products include a legible and conspicuous disclaimer on their marketing materials and labeling specifically stating: "This product is an industrial by-product, and any claims of neutralizing value and fineness are not guarantees." [2013, c. 204, §6 (NEW).]

Industrial by-products exempted under this section need not comply with sections 765 and 766. [2013, c. 204, §6 (NEW).]

SECTION HISTORY

2013, c. 204, §6 (NEW).



7 §765. Registration

1. Registration required; fee. Each separately identified agricultural liming product shall be registered before being offered for sale, sold or distributed in the State. The application for registration shall be submitted to the commissioner on forms furnished or approved by the commissioner and shall be accompanied by a fee of $50. Upon approval by the commissioner, a copy of the registration shall be furnished to the applicant. All registrations expire on December 31st of each year.

[ 1987, c. 425, §§1, 3 (NEW) .]

2. Fees; nonlapsing fund. The commissioner shall collect all fees under this subchapter and section 743 and deposit them with the Treasurer of State in a separate account to be used for carrying out this subchapter and subchapter 5, including the cost of inspection, sampling and analysis of commercial fertilizers and agricultural liming materials. These funds do not lapse, but remain in a carry-over account.

[ 2015, c. 191, §8 (AMD) .]

3. Registration not required if already registered. A distributor shall not be required to register any brand of agricultural liming material which is already registered under this subchapter by another person, provided that the label does not differ in any respect.

[ 1987, c. 425, §§1, 3 (NEW) .]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW). 2009, c. 393, §4 (AMD). 2015, c. 191, §8 (AMD).



7 §766. Report of tonnage

1. By registrants. On or before September 1st in each year each registrant shall file with the commissioner, on forms prescribed by the commissioner, the number of tons of each agricultural liming material sold during the 12 months preceding July 1st of that year.

[ 2015, c. 191, §9 (AMD) .]

2. Commissioner's report. The commissioner may publish and distribute annually, to each agricultural liming material registrant and other interested persons, a composite report showing the tons of agricultural liming material sold in the State.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW). 2009, c. 393, §5 (AMD). 2011, c. 607, §2 (AMD). 2015, c. 191, §9 (AMD).



7 §767. Inspection; sampling; analysis

1. Commissioner shall inspect, analyze, test. The commissioner, or his authorized agent, shall sample, inspect, analyze and test the agricultural liming materials distributed within this State to determine whether the agricultural liming materials are in compliance with this subchapter. The commissioner, individually or through his agent, may enter upon any public or private premises or carriers during regular business hours in order to have access to agricultural liming materials subject to this subchapter and rules adopted under this subchapter and to the records relating to their distribution.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

2. Methods of analysis and sampling. The methods of analysis and sampling shall be those approved by the commissioner and shall be guided by the Association of Official Analytical Chemists procedures.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

3. Adulterated or misbranded materials. When the inspection and analysis of an official sample indicate an agricultural liming material has been adulterated or misbranded, the results of analysis shall be forwarded by the commissioner to the registrant and to the distributor of the sample. If the registrant or distributor, within 30 days of notification, requests a portion of the test sample then the commissioner shall furnish, within 30 days of this request, a portion of the sample to the registrant or distributor who made the request.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW).



7 §768. Stop sale orders

1. Issuance of order. The commissioner may issue a written "stop sale, use or removal" order to the owner or custodian of any lot of agricultural liming materials when the commissioner determines that a violation of this subchapter has taken place. The order must include a notice that the owner or custodian may request a review of the determination of the commissioner at a hearing by filing a written request with the commissioner.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

2. Hearing. Within 10 days of receipt of a request for a hearing under subsection 1, the commissioner shall hold a hearing in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV. Upon the hearing, the commissioner shall either rescind the order or, for good cause shown, continue the order.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

3. Release of materials. When the requirements of this subchapter have been met and all costs and expenses incurred in connection with the withdrawal have been paid, the commissioner shall release the agricultural liming materials held under this section by terminating the "stop sale, use or removal" order and issuing a release order. The issuance of the release order shall not be considered licensing or an adjudicatory proceeding, as defined by the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW).



7 §769. Fines for violations

1. Violation. A person, firm or corporation may not violate this subchapter or a rule adopted pursuant to this subchapter.

[ 2003, c. 452, Pt. B, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not more than $100 may be adjudged. [2003, c. 452, Pt. B, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates subsection 1 after having previously violated subsection 1 commits a civil violation for which a fine of not more than $200 may be adjudged. [2003, c. 452, Pt. B, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Application. This subchapter may not be construed as requiring the commissioner or the commissioner's agent to bring suit or institute seizure proceedings as a result of minor violations of this subchapter when the commissioner believes that the public interest will be best served by a suitable notice of warning in writing.

[ 2003, c. 452, Pt. B, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B12 (RPR).



7 §770. Rules for administration

The commissioner after reasonable notice and hearing may promulgate and enforce rules for the administration of this subchapter, in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, and grant exemptions from specific requirements of this subchapter as, from time to time, may be required. [1987, c. 425, §§ 1, 3 (NEW).]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW).






Subchapter 5-B: MAINE PLANT AND SOIL AMENDMENT ACT

7 §775. Title

This Act shall be known as the "Maine Plant and Soil Amendment Act." [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §776. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms shall have the following meanings. [1979, c. 491, §1 (NEW).]

1. Brand name. "Brand name" means the term, designation, trademark, product name or other specific designation under which individual plant or soil amendments are distributed.

[ 1979, c. 491, §1 (NEW) .]

2. Bulk. "Bulk" means in nonpackaged form.

[ 1979, c. 491, §1 (NEW) .]

3. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

4. Distribute. "Distribute" means to import, consign, manufacture, produce, compound, mix or blend plant or soil amendments, or offer for sale, sell, barter or otherwise supply plant or soil amendments in this State.

[ 1979, c. 491, §1 (NEW) .]

5. Distributor. "Distributor" means any person who distributes.

[ 1979, c. 491, §1 (NEW) .]

6. Ingredient form. "Ingredient form" means the chemical compound such as salt, chelate, oxide, acid, etc., of an ingredient or the physical form of an ingredient.

[ 1979, c. 491, §1 (NEW) .]

7. Investigational allowance. "Investigational allowance" means an allowance for variations inherent in the taking, preparation, analysis or testing of an official sample of a plant or soil amendment.

[ 1979, c. 491, §1 (NEW) .]

8. Label. "Label" means any written, printed or graphic matter upon the immediate container or accompanying a plant or soil amendment.

[ 1979, c. 491, §1 (NEW) .]

9. Labeling. "Labeling" means any written, printed or graphic matter, upon or accompanying any plant or soil amendment, or advertisements, brochures, posters or television or radio announcements used in promoting the sale of the plant or soil amendment.

[ 1979, c. 491, §1 (NEW) .]

10. Net weight. "Net weight" means the weight of amending ingredients plus other ingredients as offered for sale, exclusive of the weight of any package or container.

[ 1979, c. 491, §1 (NEW) .]

11. Official sample. "Official sample" means any sample of plant or soil amendment taken by the commissioner and designated as "official" by the commissioner.

[ 1979, c. 491, §1 (NEW) .]

12. Other ingredients. "Other ingredients" means any ingredients present in plant or soil amendments which are not plant-amending ingredients or soil-amending ingredients, respectively.

[ 1979, c. 491, §1 (NEW) .]

13. Percent or percentage. "Percent" or "percentage" means percent or percentage by weight.

[ 1979, c. 491, §1 (NEW) .]

14. Person. "Person" means individual, partnership, association, firm or corporation, municipality or quasi-municipal entity.

[ 1985, c. 10, (AMD) .]

15. Plant-amending ingredients. "Plant-amending ingredients" means any substance applied to plants or seeds which is intended to improve germination, growth, yield, product quality, reproduction, flavor or other desirable characteristics of plants, except commercial fertilizers, soil amendments, agricultural liming materials, animal and vegetable manures, pesticides, plant regulators and other like materials, which may be exempted by rule.

[ 1979, c. 491, §1 (NEW) .]

16. Plant amendment. "Plant amendment" means any product distributed consisting of a plant-amending ingredient and other ingredients.

[ 1979, c. 491, §1 (NEW) .]

17. Registrant. "Registrant" means the person who registers plant or soil amendments under the provisions of this subchapter.

[ 1979, c. 491, §1 (NEW) .]

18. Soil-amending ingredient. "Soil-amending ingredient" means any substance which is intended to improve the chemical, biological or physical characteristics of the soil, except commercial fertilizers, plant-amending ingredients, agricultural liming materials, unmanipulated animal and vegetable manures, pesticides and other like material, exempted by rule.

[ 1979, c. 491, §1 (NEW) .]

19. Soil amendment. "Soil amendment" means any product distributed consisting of a soil-amending ingredient and other ingredients.

[ 1979, c. 491, §1 (NEW) .]

20. Ton. "Ton" means a net weight of 2,000 pounds avoirdupois.

[ 1979, c. 491, §1 (NEW) .]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW). 1979, c. 731, §19 (AMD). 1985, c. 10, (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §777. Labeling

The following information shall appear on the face or display side of the container of any plant amendment or soil amendment offered for sale. It shall be in a readable and conspicuous form and shall be considered the label. If distributed in bulk, a written or printed statement of the required information shall accompany delivery and be supplied to the purchaser at time of delivery: [1979, c. 491, §1 (NEW).]

1. Net weight. Net weight;

[ 1979, c. 491, §1 (NEW) .]

2. Brand name. Brand name;

[ 1979, c. 491, §1 (NEW) .]

3. Guaranteed analysis. The name of each amending ingredient and the amount of each expressed in terms commonly applied to the ingredients, and the total percent of other ingredients;

[ 1979, c. 491, §1 (NEW) .]

4. Purpose of product. Purpose of product;

[ 1979, c. 491, §1 (NEW) .]

5. Direction for application. Direction for application; and

[ 1979, c. 491, §1 (NEW) .]

6. Name and address of the registrant. Name and address of the registrant.

[ 1979, c. 491, §1 (NEW) .]

No information shall appear on any package, label, delivery slip or advertising matter which is false or misleading. [1979, c. 491, §1 (NEW).]

The commissioner may require proof of claims made for any plant or soil amendment. If no claims are made he may request statements of usefulness and value of the plant or soil amendment. For verification of claims or statements the commissioner may rely on experimental data, evaluations or advice supplied from such sources as the Director of the Maine Agricultural Experiment Station. The verification shall be related to Maine conditions for which the product is intended. [1979, c. 491, §1 (NEW).]

The commissioner may allow labeling by volume rather than weight in packaging of plant or soil amendments. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §778. Registration

Each separately identified plant or soil amendment product shall be registered by the distributor before being distributed in this State. The application for registration shall be submitted to the commissioner on the form approved by him and shall be accompanied by a fee of $25 per product. Upon approval by the commissioner a copy of the approved registration shall be furnished to the applicant. All registrations shall expire on December 31st of each year. A registrant shall submit to the commissioner a copy of labels and advertising literature with the registration request for each soil amendment. [1979, c. 491, §1 (NEW).]

A distributor shall not be required to register any brand of plant or soil amendment which is already registered under this subchapter by another person, providing the label and advertising literature do not differ in any respect. [1979, c. 491, §1 (NEW).]

Any material intended for use in promoting any plant or soil amendment which is developed subsequent to application for acquisition shall be submitted to the commission for approval prior to use. The material shall not be so used without the approval of the commissioner. [1979, c. 491, §1 (NEW).]

The commissioner may by rule set the minimum percentage of a plant or soil-amending ingredient that shall be present before a plant or soil amendment can be registered. [1979, c. 491, §1 (NEW).]

The fees shall be deposited with the Treasurer of State and are appropriated for carrying out this subchapter. These funds shall not lapse. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §779. Tonnage reporting

Every person who distributes a plant or soil amendment shall file with the commissioner on or before September 1st in each year, on forms supplied by him, the number of tons of each plant or soil amendment sold in the State during the 12 months preceding July 1st of the current year. [1979, c. 491, §1 (NEW).]

When more than one distributor is involved in the distribution of a plant or soil amendment product, the last registrant who distributes to a nonregistrant is responsible for reporting the tonnage. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §780. Inspection; sampling; analysis; testing

The commissioner shall sample, inspect, analyze and test plant and soil amendment distributed within the State as he may deem necessary to determine whether the plant or soil amendments are in compliance with this subchapter. The commissioner may enter upon any public or private premises or carriers during regular business hours in order to have access to plant or soil amendments subject to this subchapter and to the records relating to their distribution. [1979, c. 491, §1 (NEW).]

The methods of analysis, testing and sampling shall be those adopted by the commissioner from sources such as the Association of Official Analytical Chemists, or other sources acceptable to the commissioner. [1979, c. 491, §1 (NEW).]

The results of official analyses or tests shall be distributed by the commissioner as provided by rule. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §781. Disposition of misbranded or adulterated amendments

If the analyses or tests show that any plant or soil amendments are misbranded or adulterated, disposition of the amendment shall be in accordance with rules. [1979, c. 491, §1 (NEW).]

The commissioner may adopt rules establishing tolerable deficiencies for guaranteed analyses. He may also establish a schedule of assessments for exceeding the tolerable deficiencies. The assessments shall be against the registrant of a soil or plant amendment. The assessments shall bear a reasonable relationship to the commercial value of the deficiency. [1979, c. 491, §1 (NEW).]

Nothing contained in this section shall prevent any person from appealing to a court of competent jurisdiction for a judgment as to the justification of the assessments imposed. [1979, c. 491, §1 (NEW).]

The assessments shall in no manner be construed as limiting the consumer's right to bring a civil action in damage against the registrant paying the assessment. [1979, c. 491, §1 (NEW).]

For the purpose of determining commercial values to be applied under this section, the commissioner shall determine from the registrant's sales invoice the values charged for the plant or soil amending ingredients. If no invoice is available or if the invoice fails to provide sufficient information, the commissioner may use other methods to determine values. The values so determined shall be used in determining and levying assessments. [1979, c. 491, §1 (NEW).]

The assessment shall in no manner be construed as limiting the department's right to bring a civil action for a penalty against the registrant. [1979, c. 491, §1 (NEW).]

The assessments and penalties received shall be deposited with the Treasurer of State and are appropriated for carrying out this subchapter. These funds shall not lapse. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §782. Misbranding

No person shall distribute a misbranded plant or soil amendment. A plant or soil amendment shall be deemed to be misbranded if: [1979, c. 491, §1 (NEW).]

1. False labeling. Its labeling is false or misleading in any particular;

[ 1979, c. 491, §1 (NEW) .]

2. Not labeled. If it is not labeled as required in this subchapter; or

[ 1979, c. 491, §1 (NEW) .]

3. Nonconformance. If it does not conform to ingredient form or investigational allowances in the rules adopted by the commissioner.

[ 1979, c. 491, §1 (NEW) .]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §783. Stop sale

The commissioner may issue and enforce a written order to the owner or custodian of any plant or soil amendment to stop sale, use or removal, when the commissioner finds the plant or soil amendment is being offered for sale in violation of any of the provisions of this subchapter, until the subchapter has been complied with and the soil amendment is released in writing by the commissioner, or the violation has been otherwise legally disposed of. The issuance of the order shall not be considered licensing or an adjudicatory proceeding, as defined by the Maine Administrative Procedure Act, Title 5, chapter 375. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §784. Forfeiture for violations

Any person who violates any provision of this subchapter commits a civil violation for which a forfeiture of not less than $200 shall be adjudged. Nothing in this subchapter shall be construed as requiring the commissioner to sue or to issue an order as a result of minor violations of this subchapter, when he believes that the public interest will best be served by a suitable written warning. In such a case the commissioner shall issue a written warning. [1979, c. 491, §1 (NEW).]

The commissioner may apply for a temporary or permanent injunction restraining any person from violating or continuing to violate this subchapter, notwithstanding the existence of other remedies at law. The injunction shall be issued without bond being required of the State. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §785. Rules and regulations

The commissioner is authorized pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, to adopt and enforce such rules as may be necessary for this subchapter. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §786. Adulteration

No person shall distribute an adulterated plant or soil amendment. A plant or soil amendment shall be deemed to be adulterated if: [1979, c. 491, §1 (NEW).]

1. Deleterious or harmful agent. It contains any deleterious or harmful agent in sufficient amount to render it injurious to beneficial plant, animal or aquatic life when applied in accordance with directions for use on the label, or if adequate warning statements and directions for use, which may be necessary to protect plant, animal or aquatic life, are not shown upon the label;

[ 1979, c. 491, §1 (NEW) .]

2. Inferior composition. If its composition falls below or differs from that which it is purported to possess by its labeling; or

[ 1979, c. 491, §1 (NEW) .]

3. Unwanted crop or weed seed. If it contains unwanted crop or weed seed or primary noxious or secondary noxious weed seed.

[ 1979, c. 491, §1 (NEW) .]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §787. Cancellation or refusal of registration

Consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, the commissioner may refuse registration of any brand of plant or soil amendment if he finds the brand of plant or soil amendment violates this subchapter, and may investigate whether the registration of any plant or soil amendment should be cancelled, in which case he may apply to the District Court for cancellation. [1979, c. 491, §1 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).






Subchapter 6: FLOUR, BREAD AND ROLLS

7 §791. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A20 (RP).



7 §792. Reinforcement of flour (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A20 (RP).



7 §793. Vitamins and minerals in bread and rolls (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A20 (RP).



7 §794. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §§77-79 (AMD). 1979, c. 672, §A20 (RP).



7 §795. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §73 (RPR). 1979, c. 672, §A20 (RP).






Subchapter 7: FROZEN DAIRY PRODUCTS

7 §831. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A20 (RP).



7 §832. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 188, (AMD). 1979, c. 541, §A56 (AMD). 1979, c. 672, §A20 (RP).



7 §833. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §§80-81 (AMD). 1979, c. 672, §A20 (RP).



7 §834. License applications (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §82 (AMD). 1979, c. 672, §A20 (RP).



7 §835. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §83 (AMD). 1979, c. 672, §A20 (RP).



7 §836. Disposition of fees and forfeitures (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §74 (RPR). 1979, c. 672, §A20 (RP).



7 §837. Revocation or suspension of license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §§84-86 (AMD). 1979, c. 127, §44 (AMD). 1979, c. 672, §A20 (RP).



7 §838. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A20 (RP).



7 §839. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §75 (RPR). 1979, c. 672, §A20 (RP).






Subchapter 8: HAY

7 §871. Marking of hay (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 251, §1 (RP).






Subchapter 8-A: MEATS

7 §881. Labeling of imported meats (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 405, (NEW). 1967, c. 124, (RP).






Subchapter 8-B: MAPLE PRODUCTS

7 §891. Exposed for sale

Maple products packed in any type or kind of container, and found in any place in the State of Maine, whether that place shall be a warehouse, packing house or any place where maple products are stored, shall be deemed to be exposed for sale under sections 891 to 898. [1967, c. 104, (NEW).]

SECTION HISTORY

1967, c. 104, (NEW).



7 §892. Official standards (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 104, (NEW). 1977, c. 694, §87 (AMD). 1991, c. 326, §1 (RP).



7 §892-A. Official grade standards for maple syrup

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Brix" means the scale used to measure the specific gravity of maple syrup. [1991, c. 326, §2 (NEW).]

B. "Damage" means any defect that affects the color, appearance, flavor, aroma, edibility or shipping quality of maple syrup. [1991, c. 326, §2 (NEW).]

C. "Light transmission" means the ability of maple syrup to transmit light as determined optically by means of a spectrophotometer. [1991, c. 326, §2 (NEW).]

D. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 117, §3) "Maple syrup," which may also be spelled "maple sirop" or "maple sirup," means the liquid derived by concentration and heat treatment of the sap of maple trees, (Acer) or by the solution in water of maple sugar or maple concentrate made from such sap. The solids content of maple syrup may not be less than 66% by weight or more than 69% by weight, as measured in Brix units at a temperature of 68 degrees Fahrenheit. [2007, c. 24, §1 (AMD).]

D. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 117, §3) "Maple syrup," which may also be spelled "maple sirop" or "maple sirup," means the liquid derived by concentration and heat treatment of the sap of maple trees, (Acer) or by the solution in water of maple sugar or maple concentrate made from such sap. The solids content of maple syrup may not be less than 66% by weight or more than 68.9% by weight, as measured in Brix units at a temperature of 68 degrees Fahrenheit. [2013, c. 117, §1 (AMD); 2013, c. 117, §3 (AFF).]

E. The symbol "%Tc" means the percentage of light transmission through maple syrup, measurable by a spectrophotometer using matched square optical cells having a 10-millimeter light path at a wavelength of 560 nanometers, the color values being expressed in percent of light transmission as compared to A.R. Glycerol fixed at 100% transmission. [1991, c. 326, §2 (NEW).]

[ 2007, c. 24, §1 (AMD); 2013, c. 117, §1 (AMD); 2013, c. 117, §3 (AFF) .]

2. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 117, §3) Maple syrup grades. The following grades are established as the official maple syrup grade standards for the State.

A. "Grade A Light Amber" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color no darker than the federal Department of Agriculture's visual color standard light amber or has a color for light transmittance not less than 75.0%Tc; has a delicately sweet, original maple flavor; and has a density of at least the equivalent of 66.0° Brix at 60° Fahrenheit Modulus 145. Grade A Light Amber maple syrup must be free of sugar crystals and may not be damaged in any way. [1991, c. 326, §2 (NEW).]

B. "Grade A Medium Amber" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color no darker than the federal Department of Agriculture's visual color standard medium amber or has a color for light transmittance between the range of 74.9%Tc to 60.5%Tc; and may have a flavor that is more pronounced than that of Grade A Light Amber, but that is not strong or unpleasant. Grade A Medium Amber must meet the density requirement of Grade A Light Amber. Grade A Medium Amber maple syrup must be free of sugar crystals and may not be damaged in any way. [1991, c. 326, §2 (NEW).]

C. "Grade A Dark Amber" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color no darker than the federal Department of Agriculture's visual color standard dark amber or has a color for light transmittance between the range of 60.4%Tc to 44.0%Tc; and may have a flavor that is stronger than that of Grade A Medium Amber, but that is not sharp, bitter, buddy or off-flavor. Grade A Dark Amber must meet the density requirement of Grade A Light Amber. Grade A Dark Amber maple syrup must be free of sugar crystals and may not be damaged in any way. [1991, c. 326, §2 (NEW).]

D. "Grade A Extra Dark Amber" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color for light transmittance between the range of 43.9%Tc to 27.0%Tc; and may have a flavor stronger than Grade A Dark Amber. Grade A Extra Dark Amber must meet the density requirements of Grade A Light Amber. Grade A Extra Dark Amber maple syrup must be free of sugar crystals and may not be damaged in any way. [1991, c. 326, §2 (NEW).]

E. "Commercial Grade" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in a sanitary condition; has a color for light transmittance less than 27.0%Tc; and may have a strong flavor. Commercial Grade maple syrup must be free of sugar crystals and may not be damaged in any way. Commercial Grade maple syrup may not be placed in packaged maple syrup containers and may not be sold, offered for sale or exposed for sale as packaged maple syrup. [1991, c. 326, §2 (NEW).]

F. "Substandard" means bulk maple syrup that fails to meet the requirements of any other grade. Such syrup may not be placed in packaged maple syrup containers and may not be sold, offered for sale or exposed for sale as packaged maple syrup. [1991, c. 326, §2 (NEW).]

[ 1991, c. 326, §2 (NEW) .]

2. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 117, §3) Maple syrup grades. The following grades are established as the official maple syrup grade standards for the State.

A. [2013, c. 117, §3 (AFF); 2013, c. 117, §2 (RP).]

B. [2013, c. 117, §3 (AFF); 2013, c. 117, §2 (RP).]

C. [2013, c. 117, §3 (AFF); 2013, c. 117, §2 (RP).]

D. [2013, c. 117, §3 (AFF); 2013, c. 117, §2 (RP).]

E. [2013, c. 117, §3 (AFF); 2013, c. 117, §2 (RP).]

F. [2013, c. 117, §3 (AFF); 2013, c. 117, §2 (RP).]

G. "Grade A Golden" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color for light transmittance of not less than 75%Tc; has a delicate taste; and has a light to more pronounced golden color. Grade A Golden maple syrup must be free of sugar crystals and may not be damaged in any way. [2013, c. 117, §2 (NEW); 2013, c. 117, §3 (AFF).]

H. "Grade A Amber" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color for light transmittance of less than 75%Tc but not less than 50%Tc; has a rich or full-bodied taste; and has a light amber color. Grade A Amber maple syrup must be free of sugar crystals and may not be damaged in any way. [2013, c. 117, §2 (NEW); 2013, c. 117, §3 (AFF).]

I. "Grade A Dark" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color for light transmittance of less than 50%Tc but not less than 25%Tc; has a more robust or stronger taste than maple syrup in lighter color classes; and has a dark color. Grade A Dark maple syrup must be free of sugar crystals and may not be damaged in any way. [2013, c. 117, §2 (NEW); 2013, c. 117, §3 (AFF).]

J. "Grade A Very Dark" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color for light transmittance of less than 25%Tc; has a very strong taste; and has a very dark color. Grade A Very Dark maple syrup must be free of sugar crystals and may not be damaged in any way. [2013, c. 117, §2 (NEW); 2013, c. 117, §3 (AFF).]

K. "Processing Grade" means any maple syrup that does not qualify for Grade A labeling, including off-flavored maple syrup. Processing Grade maple syrup may not be sold in retail markets and must be packed in 5-gallon or larger containers. [2013, c. 117, §2 (NEW); 2013, c. 117, §3 (AFF).]

[ 2013, c. 117, §2 (AMD); 2013, c. 117, §3 (AFF) .]

SECTION HISTORY

1991, c. 326, §2 (NEW). 2007, c. 24, §1 (AMD). 2013, c. 117, §§1, 2 (AMD). 2013, c. 117, §3 (AFF).



7 §893. Labeling of maple syrup

All containers of maple syrup sold or offered for sale for human consumption by any person, partnership, association, firm or corporation shall be labeled with the grade, the volume, name and address of the producer or packer, together with the producer's or packer's seal in such form as approved by the commissioner on the cap of the container which must be so affixed that the container cannot be opened until such seal is broken. Any marking which indicates pure Maine maple syrup shall be used exclusively upon pure maple syrup produced within the State of Maine and which has not been bleached or lightened in color by artificial means. [1979, c. 541, Pt. A, §57 (AMD).]

The words "Maine Maple" shall not be used alone or in combinations with other words on a label or container to designate the flavor of the contents unless all of the maple flavoring of the contents is a pure maple, produced in this State. [1967, c. 104, (NEW).]

SECTION HISTORY

1967, c. 104, (NEW). 1979, c. 541, §A57 (AMD).



7 §894. Labeling containers

Any person, partnership, association, firm or corporation shall not sell or offer for sale in any place, or serve in any hotel, restaurant or other public eating place any maple sugar, maple confection or candy or maple syrup or any product labeled or represented as such that is in any way combined, interfused or diluted with cane or other sugars or any substance without distinctly marking, stamping or labeling the article or the package containing the same or the advertisement of or menu statement thereof with an accurate and descriptive name of such article and in the case of maple sugar and maple syrup, the percentage in which maple sugar or maple syrup enters into its composition. In case of maple confection or candy a list of the ingredients thereof shall be listed in the order of their volume. The word "maple", "mapled", "mapleing" and words of similar import, except as printed in the percentage statement shall not appear in any manner on the said article in which a product of maple sap is so combined, interfused or diluted, unless the word "blend" appears immediately before, after, above or below said word or words of similar import in equal prominence with the word "maple" or similar term, or unless the term "maple flavored" appears in similar fashion on the label. [1967, c. 104, (NEW).]

SECTION HISTORY

1967, c. 104, (NEW).



7 §895. Advertising

Any person, partnership, association, firm or corporation, when quoting the price, shall include the grade on all flyers, newspapers, radio and television advertisements. [1967, c. 104, (NEW).]

SECTION HISTORY

1967, c. 104, (NEW).



7 §896. Exemptions

Any producer selling to another producer or packer is exempt, except if containers are labeled with a grade, the contents of that container shall meet the grade marked on that container. [1979, c. 541, Pt. A, §58 (AMD).]

SECTION HISTORY

1967, c. 104, (NEW). 1979, c. 541, §A58 (AMD).



7 §897. Enforcement; jurisdiction

The commissioner shall diligently enforce all of the provisions of sections 891 to 898. He, either in person or by a duly authorized representative, shall have free access, ingress and egress to any place or building, store, gift shop or any building wherein maple or maple products are packed, stored, transported, sold or offered or exposed for sale or for transportation. He may also in person, or by a duly authorized representative, open any container and may upon tendering market price, take samples therefrom. He may recover forfeitures imposed for violation of those sections in a civil action brought in his own name and if he prevails in that action, shall recover full costs. [1977, c. 696, §76 (AMD).]

All money and forfeitures received by the commissioner for violations of sections 891 to 898 shall be paid by him to the Treasurer of State and shall be appropriated for carrying out those sections. [1977, c. 696, §77 (RPR).]

The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, establish such rules and regulations as may be needed for the proper enforcement of sections 891 to 898. [1977, c. 694, §88 (RPR).]

SECTION HISTORY

1967, c. 104, (NEW). 1977, c. 694, §88 (AMD). 1977, c. 696, §§76,77 (AMD).



7 §898. Violations

Any person, firm or corporation who shall violate any of the provisions of sections 891 to 898 or neglect or refuse to comply with any of the provisions required in those sections or in any way violates any of those provisions commits a civil violation for which the following forfeitures may be adjudged: [1977, c. 696, §78 (RPR).]

1. First violation. For the first violation, a forfeiture not to exceed $100; and

[ 1977, c. 696, §78 (NEW) .]

2. Subsequent violations. For each subsequent violation, a forfeiture not to exceed $200.

[ 1977, c. 696, §78 (NEW) .]

SECTION HISTORY

1967, c. 104, (NEW). 1977, c. 696, §78 (RPR).






Subchapter 9: MINERAL OILS

7 §911. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A21 (RP).



7 §912. Use restricted (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A21 (RP).



7 §913. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §79 (RPR). 1979, c. 672, §A21 (RP).






Subchapter 10: POTATOES

Article 1: GRADING

7 §950. Definitions

1. Exposed for sale. Potatoes packed in any type or kind of container, and found in any place in the State of Maine, whether that place shall be a depot, station, warehouse, packing house, boat dock or any place where potatoes are held in storage, or loaded on a boat, truck, trailer, or railroad car or motor vehicle, shall be deemed to be exposed for sale under this subchapter.

Potatoes in any dwelling house for the purpose of consumption on the premises shall not be deemed to be exposed for sale.

[ 1965, c. 219, §1 (NEW) .]

2. Consumer pack. "Consumer pack" means a unit of potatoes contained in a bag, crate or any other type of container.

[ 1997, c. 388, §1 (AMD) .]

3. Shipping season. "Shipping season" means the period after August 1st of each year and before July 31st of the following year.

[ 1981, c. 513, §2 (NEW) .]

SECTION HISTORY

1965, c. 219, §1 (NEW). 1981, c. 513, §2 (AMD). 1997, c. 388, §1 (AMD).



7 §951. Official standards

The Commissioner of Agriculture, Conservation and Forestry is authorized and empowered, after holding public hearings in a manner consistent with the Maine Administrative Procedure Act, to establish and promulgate official definitions and standards for grading, or classifying, packing and labeling potatoes and to change such official standards from time to time. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

Such official standards shall not be lower in their requirements than the minimum requirements of the official standards for corresponding grades or classifications as promulgated from time to time by the Secretary of Agriculture of the United States, commonly known as U. S. Grades. [1965, c. 219, §2 (RPR).]

Notwithstanding the provisions of article 4, the commissioner after consultation with the Maine Potato Board may require, by rules adopted pursuant to the Maine Administrative Procedure Act, the inspection of all consumer packs of potatoes for conformity with the U.S. #1 grade or other grades. Inspection under any rule adopted pursuant to this section must be performed by a licensed federal-state potato inspector, state potato inspector or seed potato inspector. At the request of and in consultation with the Maine Potato Board, the commissioner shall initiate rulemaking to require inspection of consumer packs of potatoes. [1997, c. 388, §2 (AMD).]

A person who violates rules adopted under this section commits a civil violation for which a forfeiture not to exceed $1,000 for the first offense and $2,000 for any subsequent offense may be adjudged. [1995, c. 298, §2 (NEW).]

SECTION HISTORY

1965, c. 219, §2 (RPR). 1977, c. 694, §89 (AMD). 1979, c. 731, §19 (AMD). 1995, c. 298, §2 (AMD). 1997, c. 388, §2 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §951-A. Minimum standards for planting

A person may not plant seed potatoes in the State, the product of which is intended for sale, in lots of one or more acres unless that seed is certified in accordance with rules adopted by the commissioner. These rules may include without limitation requirements for filing reports with the commissioner and requirements for filing records to the commissioner or the commissioner's designee, upon request, that demonstrate that the potatoes planted have been properly certified. A person, firm or corporation that plants potatoes in violation of this section is subject to a fine of $1,000 plus not more than $400 per acre for each acre or part of an acre planted . Failure to file complete and accurate reports or failure to provide complete and accurate records in accordance with the rules adopted by the commissioner is an additional violation resulting in a separate fine of not less than $200 nor more than $1,000 for each such failure. Any fine collected under this section is payable to the Treasurer of State and credited without lapsing to the commissioner for the enforcement of this section. The commissioner shall adopt and may amend rules consistent with the Maine Administrative Procedure Act to implement this section. In addition to the enforcement powers and penalties established in this section, the commissioner may issue subpoenas to any individual in order to compel delivery of any reports or records required under this section. These subpoenas are enforceable by any court of competent jurisdiction. [2013, c. 475, §1 (AMD).]

In the event there is not available to be planted in Maine in any year a sufficient volume of Maine potato seed meeting Maine certified seed potato disease standards, in any or all varieties, the commissioner may, upon application of one or more growers, permit seed of a higher disease content to be planted for that growing season. [1979, c. 532, §1 (NEW).]

Each grower shall keep records of seed planted by variety and by fields during the growing season and report planting records as may be requested by the commissioner. Notwithstanding Title 1, chapter 13, records pertaining to minimum standards for planting received or kept by the Department of Agriculture, Conservation and Forestry are confidential and not available for inspection. The confidential status terminates when the records are subpoenaed as evidence in any proceeding to enforce a provision of this section, or in any prosecution for a criminal violation. A grower may authorize in writing the disclosure of records pertaining to minimum standards for planting. [1989, c. 783, (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1979, c. 532, §1 (NEW). 1985, c. 184, (AMD). 1989, c. 783, (AMD). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 475, §1 (AMD).



7 §951-B. Compliance with official standards

To achieve compliance with official standards, the commissioner may adopt, consistent with this Article and with section 402, a fee schedule for inspection of potatoes. The potato inspection fee schedule may provide for a lower inspection rate for any person who is packing potatoes in a Maine bag as defined by section 1032, subsection 3. [1981, c. 540, §1 (AMD).]

SECTION HISTORY

1981, c. 513, §3 (NEW). 1981, c. 540, §1 (AMD).



7 §952. Branding

It shall be unlawful for any person, firm, association, organization or corporation, or agent, representative or assistant to any person, firm, association, organization or corporation to expose for sale, or sell, at wholesale or retail, to ship, deliver or consign or have in possession potatoes prepared for market unless in containers which have been legibly and conspicuously tagged, branded, labeled or stenciled with the name and address of the person or persons responsible for packing and the name of the grade, net weight and the word "potatoes." All potatoes packed in this State must be packed in containers which conspicuously bear the name of the country where the potatoes were grown. The person or persons responsible for grading shall be as follows: If the violation is discovered in the packing house then the person or persons packing the potatoes shall be responsible; if the violation is discovered at any other place, then the person or persons whose name appears on the container shall be responsible. Each lot of potatoes sold at wholesale shall be accompanied by a bill of lading or invoice stating grade, name and address of packer, name and address of the consignor, name and address of the consignee, date of loading and name of loading point. The bill of lading or invoice shall be prima facie evidence in any court of the person or persons packing potatoes. It shall be conclusive evidence that potatoes are exposed for sale when packed in containers for delivery or transit, or when the same are in the process of delivery or transit, or are located at a depot, station, warehouse, packing house, boat dock or any place where potatoes are held in storage, or loaded on a boat, truck, trailer or railroad car, for immediate or future sale or transit. For the purposes of this section only, potatoes located at warehouses, or packing houses at point of origin, shall not be deemed exposed for sale until they are loaded or are in the process of being loaded in vehicles of transportation. When a violation of this section occurs, it is deemed to have taken place at the loading point or where such violation first became evident to the commissioner or his duly authorized representative. Upon request and submission of proof to the Department of Agriculture, Food and Rural Resources by a packer that he has on hand a supply of bags that do not meet the requirement that the bags conspicuously bear the name of a country where the potatoes were grown, and those bags were purchased or contracted for before September 23, 1983, the Commissioner of Agriculture, Food and Rural Resources shall exempt the packer from that requirement until January 1, 1986. The commissioner, at his discretion and upon unusual circumstances, may grant packers extended waivers until January 1, 1987. [1985, c. 655, §1 (AMD).]

SECTION HISTORY

1965, c. 219, §3 (RPR). 1965, c. 464, (AMD). 1979, c. 541, §A59 (AMD). 1981, c. 513, §4 (AMD). 1983, c. 462, (AMD). 1985, c. 5, (AMD). 1985, c. 655, §1 (AMD).



7 §953. False or misleading potato branding or labeling

Notwithstanding section 952, it shall be unlawful for any person, firm, association, organization or corporation to expose for sale or sell at full sale or retail, to ship, deliver or consign, or have in possession potatoes prepared for market in containers which bear any statements, design or device regarding such potatoes which shall be false or misleading, in any particular, or potatoes packed in such manner that the face or shown surface is not an average of the contents of the package, or potatoes that fail to meet the grade requirements established and promulgated by the commissioner or potatoes that are accompanied by a bill of lading false or misleading in any particular. When a violation of this section occurs, it is deemed to have taken place at the point where such violation first became evident to the commissioner or his duly authorized representative. [1981, c. 513, §5 (AMD).]

SECTION HISTORY

1965, c. 219, §4 (RP). 1971, c. 271, (NEW). 1979, c. 541, §A60 (AMD). 1981, c. 513, §5 (AMD).



7 §954. Sale without grading by grower

No provisions of sections 951 to 957 shall be construed to prevent a grower or shipper of potatoes from selling or delivering the same within the State unpacked, or selling his crop in bulk, or any part thereof, to a packer for grading, packing or storage within the State; nor shall any provision of said sections prevent any person from manufacturing the same into any by-product, or from selling the same unpacked to any person actually engaged in the operation of a commercial by-products factory for the sole and express purpose of being used within the State in the manufacture of a by-product. [1965, c. 219, §5 (AMD).]

SECTION HISTORY

1965, c. 219, §5 (AMD).



7 §954-A. Seizure of misbranded, mislabeled or misrepresented product

Whenever the commissioner or his duly authorized representative shall find from inspection, as authorized in section 956, that potatoes are being sold, exposed for sale, or shipped for sale in containers, and the containers bear any statements, design or device regarding such potatoes which shall be false or misleading, in any particular, or if potatoes are packed in such manner that the face or shown surface is not an average of the contents of the package, or if such potatoes fail to meet the minimum grade requirements established as a state grade by the commissioner, or if the potatoes are not accompanied by a proper bill of lading or invoice as provided by section 952, then the commissioner, or his duly authorized representative, may seize such potatoes so that they cannot be sold, offered, exposed for sale or transported. Any potatoes seized by the commissioner or his duly authorized representative for failure to meet the minimum grade requirements established by the commissioner shall be returned to the person, firm, or corporation responsible for packing the potatoes at the point of origin. Misbranded potatoes shall not be exposed or offered for sale or transported until such potatoes have been regraded and are accompanied by a federal-state inspection certificate showing that the potatoes meet the minimum grade requirements specified on the container. [1975, c. 687, §1 (AMD).]

Notwithstanding section 957, any violation of this section shall constitute a separate civil violation with a minimum penalty of $1,000 for each occurrence. Each lot of potatoes exposed or offered for sale, transported, shipped or dumped without the requisite federal and state inspection certificate required under this section showing that the potatoes meet the minimum grade requirements specified on the container shall constitute a separate violation. There is no violation if the potatoes are removed from the containers under the supervision of the Department of Agriculture, Conservation and Forestry and are to be used for processing or charitable purposes. [1989, c. 605, (NEW); 1989, c. 878, Pt. D, §5 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1965, c. 219, §6 (NEW). 1975, c. 687, §1 (AMD). 1989, c. 605, (AMD). 1989, c. 878, §D5 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §955. Exemptions

Certified seed potatoes as defined by chapter 401 are exempted from sections 951 to 957, except as may otherwise be promulgated by the commissioner.



7 §956. Enforcement; jurisdiction

The commissioner shall diligently enforce all of the provisions of sections 951 to 957. The commissioner, either in person or by a duly authorized representative, has free access, ingress and egress to any place or field or any building, boat, truck, trailer, railroad car, warehouse, depot, station, packing house, boat dock or any building wherein potatoes are packed, stored, transported, sold, offered or exposed for sale or for transportation or for planting. The commissioner may also, in person, or by duly authorized representative, open any container and may take samples therefrom. The commissioner shall, upon written request, pay the packer the fair market value of any sample retained or destroyed by the commissioner. The commissioner may recover fines imposed for violation of those sections in a civil action brought in the commissioner's own name and, if the commissioner prevails in that action, recover full costs. [2013, c. 475, §2 (AMD).]

Any person who refuses or interferes with access by the commissioner or the commissioner's representative as provided for in this section, following oral request and warning given by the commissioner or the commissioner's representative regarding the contents of this section, is guilty of a separate civil violation under section 957. [1993, c. 699, §1 (AMD).]

All fees received under sections 951 to 957 by the commissioner and all money and forfeitures received by him under those sections shall be paid by him to the Treasurer of State and shall be appropriated for carrying out those sections. The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, establish such rules as may be needed for the proper enforcement of sections 951 to 957. [1979, c. 541, Pt. B, §6 (RPR).]

SECTION HISTORY

1965, c. 219, §7 (AMD). 1977, c. 694, §90 (AMD). 1977, c. 696, §§80,81 (AMD). 1979, c. 541, §B6 (AMD). 1979, c. 731, §§10,11 (AMD). 1985, c. 655, §2 (AMD). 1993, c. 699, §1 (AMD). 2013, c. 475, §2 (AMD).



7 §957. Violations

Any person, firm or corporation who violates any of the provisions of sections 952 to 957 or to Article 4 or neglects or refuses to comply with any of the provisions required therein or in any way violates any of those provisions shall be subject to warning and to civil penalties payable to the State to be recovered in a civil action as provided in this section. [1981, c. 513, §6 (RPR).]

1. First violation.

[ 1993, c. 699, §2 (RP) .]

1-A. Penalty. The following civil penalties apply:

A. For the first violation committed during a shipping season, a forfeiture of not more than $200; [1993, c. 699, §3 (NEW).]

B. For the 2nd violation committed during a shipping season, a forfeiture of $1,000; and [1993, c. 699, §3 (NEW).]

C. For the 3rd and subsequent violations committed during a shipping season, a forfeiture of not less than $1,500. [1993, c. 699, §3 (NEW).]

[ 1993, c. 699, §3 (NEW) .]

1-B. Mandatory inspection. After notice and an opportunity for hearing in an adjudicatory proceeding in accordance with the Maine Administrative Procedure Act, the commissioner may order a person the commissioner finds has violated this chapter 3 or more times in a shipping season to undergo mandatory inspection in the manner provided in section 446 for a period of one year from the date of the final administrative determination. If the inspection order is stayed during appeal of the administrative determination, the period of the stay is not counted in calculating the one-year period. A person subject to mandatory inspection under this subsection may not ship potatoes packed in consumer packs unless the packs are accompanied by an unrestricted, original certificate of inspection covering the entire manifest, or an original or a copy of a certificate of inspection positively identifying the actual bags or containers in the shipment. Shipment of potatoes without the certificate required by this subsection is a separate violation subject to the penalties provided by this section.

[ 1993, c. 699, §3 (NEW) .]

2. Violations subsequent to the first.

[ 1993, c. 699, §4 (RP) .]

2-A. No violation. There shall be no violation of section 952 or 953 where the lot of potatoes involved has been segregated and conspicuously marked with a sign stating that the potatoes are known to be out of grade or that the potatoes are awaiting state inspection under section 1036; provided that no such potatoes may be moved without consent of the department, except for purposes of repacking or regrading; and provided further that the department has been notified of the location and quantity of the potatoes involved. Any potatoes segregated under this subsection must be inspected by the department prior to shipment.

[ 1985, c. 655, §3 (NEW) .]

3. Third and subsequent violations.

[ 1981, c. 513, §6 (RP) .]

SECTION HISTORY

1965, c. 219, §8 (AMD). 1975, c. 687, §2 (RPR). 1977, c. 696, §82 (RPR). 1979, c. 454, (AMD). 1979, c. 532, §2 (AMD). 1981, c. 513, §6 (RPR). 1985, c. 655, §3 (AMD). 1993, c. 699, §§2-4 (AMD).



7 §958. Law enforcement officers

In enforcing this Article, the commissioner or any other duly authorized representative shall be considered law enforcement officers only for purposes of service of process consistent with Title 17-A, section 17, subsection 1. [1979, c. 731, §2 (NEW).]

SECTION HISTORY

1979, c. 731, §12 (NEW).






Article 1-A: CENTRAL STORAGE, PACKING AND MARKETING

7 §970. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 403, §2 (NEW).]

1. Board. "Board" means the Maine Potato Board established in Title 36, section 4603.

[ 2013, c. 403, §2 (NEW) .]

2. Committee. "Committee" means the Potato Marketing Improvement Fund Committee under section 972-B.

[ 2013, c. 403, §2 (NEW) .]

3. Fund. "Fund" means the Potato Marketing Improvement Fund established in Title 10, section 1023-N.

[ 2013, c. 403, §2 (NEW) .]

SECTION HISTORY

2013, c. 403, §2 (NEW).



7 §971. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 513, §7 (NEW). 2005, c. 382, §A5 (RP).



7 §972. Potato Marketing Improvement Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 513, §7 (NEW). 1983, c. 812, §45 (AMD). 1985, c. 779, §35 (AMD). 1987, c. 319, §1 (AMD). 1987, c. 534, §§B2,B23 (AMD). 1987, c. 769, §A35 (RPR). 1989, c. 503, §B42 (AMD). 2001, c. 125, §1 (AMD). 2005, c. 335, §2 (RP).



7 §972-A. Advisory role of Maine Potato Board (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 335, §3 (NEW). 2013, c. 403, §3 (RP).



7 §972-B. Potato Marketing Improvement Fund Committee

1. Members. The Potato Marketing Improvement Fund Committee, as established in Title 5, section 12004-H, subsection 10-A, consists of:

A. The commissioner or the commissioner's designee; and [2013, c. 403, §4 (NEW).]

B. Six members appointed by the board, 2 of whom must represent the processing sector of the potato industry, 2 of whom must represent the seed sector of the potato industry and 2 of whom must represent the tablestock sector of the potato industry. [2013, c. 403, §4 (NEW).]

[ 2013, c. 403, §4 (NEW) .]

2. Duties. The committee shall:

A. Advise the board on the development and implementation of programs and activities that improve the economic viability of the potato industry; [2013, c. 403, §4 (NEW).]

B. Advise the board concerning the funding and expenditures of the fund; and [2013, c. 403, §4 (NEW).]

C. Make recommendations to the board on authorized uses of the fund and activities relating to the fund other than activities relating to the processing of loan applications or the servicing and administration of loans. [2013, c. 403, §4 (NEW).]

[ 2013, c. 403, §4 (NEW) .]

SECTION HISTORY

2013, c. 403, §4 (NEW).



7 §973. Potato Marketing Improvement Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 731, §§5-7,19 (AMD). 1981, c. 513, §7 (NEW). 1987, c. 319, §2 (AMD). 1987, c. 727, §§1,2,4 (AMD). 1987, c. 754, §1 (AMD). 1989, c. 502, §B3 (RPR). 1993, c. 699, §5 (AMD). 2001, c. 125, §2 (RP).



7 §973-A. Administration of Potato Marketing Improvement Fund

The board shall administer the fund. [2013, c. 403, §5 (AMD).]

SECTION HISTORY

2001, c. 125, §3 (NEW). 2013, c. 403, §5 (AMD).



7 §974. State loans (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 513, §7 (NEW). 1987, c. 319, §3 (RP).



7 §974-A. State loans

1. State loans. State loans are subject to the following conditions.

A. No state loan for any project under this article, the total cost of which exceeds $50,000, may exceed 45% of the project cost and no state loan may be provided for such a project unless the applicant demonstrates a commitment of private funds of at least 10% of the total cost of the project, except that, in order to encourage the undertaking of cooperative projects by 2 or more farmers, no state loan for such a project may exceed 50% of the total cost of the project and no state loan may be provided unless the cooperating farmers as a group demonstrate a commitment of private funds of at least 5% of the total cost of the project. [1987, c. 319, §4 (NEW).]

B. No state loan for any project under this article, the total cost of which is $50,000 or less, may exceed 55% of the total cost of the project. [1987, c. 319, §4 (NEW).]

C. State loans shall be at the interest rate established pursuant to subsection 2. [1987, c. 319, §4 (NEW).]

D. Other terms and conditions prescribed by rule by the board upon consultation with the committee. [2013, c. 403, §6 (AMD).]

[ 2013, c. 403, §6 (AMD) .]

2. State loan interest rate. The interest rate for state loans is 5%. Loans current on April 21, 1988 must be renegotiated to an interest rate of 5%.

A fee for administrative costs, which must be at a rate set by rule by the board but may not exceed 1% of the loan, must be charged on all loans made for projects the total cost of which exceeds $50,000. This fee must be deposited in the fund.

[ 2013, c. 403, §7 (AMD) .]

3. Approval of loans and grants. The commissioner has authority to approve all loans and grants from the fund.

[ 2013, c. 403, §8 (NEW) .]

SECTION HISTORY

1987, c. 319, §4 (NEW). 1987, c. 754, §2 (AMD). 1999, c. 127, §A14 (AMD). 2001, c. 125, §4 (AMD). 2005, c. 335, §4 (AMD). 2013, c. 403, §§6-8 (AMD).



7 §975. Grants (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 727, §2 (NEW). 1987, c. 727, §4 (RP). 1987, c. 754, §3 (NEW). 1989, c. 502, §§B4,B5 (RPR).



7 §975-A. Interest on Potato Marketing Improvement Fund balance

All or any portion of the interest earned or accruing on the cash balance of the Potato Marketing Improvement Fund may be used for grants to partially or fully fund research projects to study and assess technical problems experienced with new and retrofitted storage facilities and to develop means of dealing with such problems, or to examine, monitor and develop new technologies for the production, storage and handling of potatoes or to fund programs and activities that improve the economic viability of the potato industry. [2005, c. 335, §5 (AMD).]

SECTION HISTORY

1993, c. 410, §HHHH1 (NEW). 1997, c. 388, §3 (AMD). 2005, c. 335, §5 (AMD).



7 §976. Aroostook County office

The board shall maintain or arrange for the maintenance of an office in Aroostook County located in a town most convenient to the largest number of potential users of the fund. This office must be staffed by one or more business development specialists primarily responsible for work associated with the fund as well as other activities as defined by the board. The business development specialists must be available in the Aroostook County office on a regular basis. [2013, c. 403, §9 (AMD).]

Should the performance of the functions of the business development specialists be contracted for, this contract must be made by the board and must be awarded through competitive bidding. [2013, c. 403, §9 (AMD).]

SECTION HISTORY

1989, c. 502, §B6 (NEW). 2005, c. 335, §6 (AMD). 2013, c. 403, §9 (AMD).



7 §977. Potato Marketing Improvement Fund Operating Account

There is established a Potato Marketing Improvement Fund Operating Account. This account draws funds from the fund on a periodic basis to be determined by the board to cover the costs of administering the fund and any grants made. [2013, c. 403, §10 (AMD).]

SECTION HISTORY

2001, c. 125, §5 (NEW). 2013, c. 403, §10 (AMD).






Article 2: MARKETING

7 §991. Title

Sections 991 to 994 may be known and cited as the "Maine Potato Marketing Act." [RR 1999, c. 2, §7 (COR).]

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). RR 1999, c. 2, §7 (COR).



7 §992. Purposes

The purposes of sections 991 to 994 are: [RR 1999, c. 2, §8 (COR).]

1. Correlate marketing. To enable potato producers of this State, with the aid of the State, more effectively to correlate the marketing of their potatoes with market demands therefor;

2. Uniform grading. To provide for uniform grading and proper preparation of potatoes for market;

3. Develop markets. To provide methods and means for the development of new and larger markets for potatoes grown within this State;

4. Orderly marketing. To establish orderly marketing of potatoes grown within this State;

5. Eliminate economic waste. To eliminate or reduce economic waste in the marketing of potatoes.

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). RR 1999, c. 2, §8 (COR).



7 §993. Definitions

As used in sections 991 to 994, unless the context otherwise indicates, the following terms have the following meanings. [RR 1999, c. 2, §9 (COR).]

1. Committee.

[ 1999, c. 668, §69 (RP) .]

2. Consumer pack. "Consumer pack" means a unit of less than 50 pounds new weight of potatoes contained in a bag, crate or any other type of container.

3. District. "District" means each one of the geographical divisions of the production area established as follows:

A. District No. 1. Township 11, Range 8, Townships 11, 12, 13 and 14, Range 7, Township 14, Range 6, Townships 14, 15, 16, Range 5, Townships 16, 17, Range 4, Township 17, Range 3, the Towns of Van Buren, Cyr, Connor, Caswell, Hamlin and all towns and townships north and west thereof in Aroostook County;

B. District No. 2. All the towns and townships in Aroostook County not included in Districts Nos. 1 and 3;

C. District No. 3. Mount Chase Plantation, Stacyville Plantation, the Town of Patten and Township 2, Range 6, in Penobscot County, and Township 8, Range 5, Township 8, Range 4, Township 8, Range 3, Township C, Range 2, the Town of Monticello and all the towns and townships south thereof in Aroostook County;

D. District No. 4. All the remaining counties, towns and townships in the State not included in Districts 1, 2 and 3.

4. Export. "Export" means shipment of potatoes beyond the boundaries of continental United States.

5. Fiscal year. "Fiscal year" means the period beginning July 1st of each year and ending June 30th of the following year.

6. Grade. "Grade" means one of the officially established grades of potatoes and "size" means any one of the officially established sizes of potatoes, as defined and set forth in:

A. The United States Standards for Potatoes issued by the Department of Agriculture on September 10, 1941, effective June 1, 1942 (12 F. R. 3651), or amendments thereto, or modifications thereof, or variations based thereon;

B. United States Consumer Standards for Potatoes as issued by the United States Department of Agriculture on November 3, 1947, effective December 8, 1947 (12 F. R. 7281), or amendments thereto, or modifications thereof, or variations based thereon;

C. State of Maine Standards for Potatoes issued by the commissioner in accordance with section 951. [1979, c. 541, Pt. A, §62 (AMD).]

[ 1979, c. 541, Pt. A, §62 (AMD) .]

7. Handler. "Handler" is synonymous with shipper and means any person, except a common or contract carrier of potatoes owned by another person, who ships potatoes in fresh form or packs or prepares potatoes for market.

8. Person. "Person" means an individual, partnership, corporation, association, legal representative or any organized group or business unit.

9. Potatoes. "Potatoes" means all Irish potatoes grown within the State which retain the same physical form as possessed when harvested. The effects of the following operations shall not be considered as changing the physical form possessed by potatoes when harvested: Washing with or without chemicals; drying for the removal of surface moisture; slicing or cutting for seed purposes only; precooling, preheating, ventilating, humidifying or otherwise controlling atmospheric conditions in storage; treating with chemical formulations for sprout inhibition; waxing, packaging or otherwise preparing potatoes for marketing in what is generally considered to be fresh form.

[ 1971, c. 600, §1 (AMD) .]

10. Potatoes prepared for market. "Potatoes prepared for market" means and includes all potatoes packed in containers and intended for delivery or in transit or exposed for sale or in the process of delivery or in transit or located at a depot, station, boat dock or any place where potatoes are held in storage or for immediate or future sale or transit.

11. Producer. "Producer" means any person engaged in the production of potatoes for market.

12. Seed potatoes. "Seed potatoes" means and includes all potatoes officially certified and tagged, marked or otherwise appropriately identified, under the supervision of the official seed potato certifying agency of the State.

13. Ship or handle. "Ship" or "handle" means to transport, sell or in any other way to pack or prepare potatoes for market.

14. Table stock potatoes. "Table stock potatoes" means and includes all potatoes not included within the definition of "seed potatoes".

15. Varieties. "Varieties" means and includes all classifications or subdivisions of Irish potatoes according to those definitive characteristics now or hereafter recognized by the United States Department of Agriculture.

16. Wholesale pack. "Wholesale pack" means a unit of 50 pounds net weight or more of potatoes contained in a bag, crate or any other type of container.

SECTION HISTORY

1965, c. 513, §9 (AMD). 1971, c. 600, §1 (AMD). 1979, c. 541, §§A61,A62 (AMD). 1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). RR 1999, c. 2, §9 (COR). 1999, c. 668, §69 (AMD).



7 §994. Administration

The commissioner shall administer and enforce sections 991 to 994 and has and may exercise any or all of the administrative powers conferred upon the head of a department of the State. In order to effectuate the declared purposes of said sections, the commissioner is authorized to issue, administer and enforce the marketing orders regulating the marketing of potatoes within the State. [RR 1999, c. 2, §10 (COR).]

Whenever the commissioner has reason to believe that the issuance of a marketing order will tend to effectuate the declared policy of sections 991 to 994, the commissioner shall, in a manner consistent with the rule-making provisions of the Maine Administrative Procedure Act, either upon the commissioner's own motion or upon application of any producer or handler of potatoes, give due notice of and an opportunity for a public hearing upon a proposed marketing order. [RR 1999, c. 2, §10 (COR).]

Due notice of any hearing called for such purpose must be given to all persons who may be directly affected by any action of the commissioner pursuant to sections 991 to 994 and whose names appear upon lists to be filed with the commissioner. Such hearing must be open to the public. All testimony must be received under oath and a full and complete record of all proceedings at any such hearing must be made and filed by the commissioner at the commissioner's office. [RR 1999, c. 2, §10 (COR).]

In order to effectuate the declared policy of sections 991 to 994, the commissioner has the power, after due notice and opportunity for hearing, to enter into marketing agreements with handlers, producers and others engaged in the handling of potatoes, regulating the preparation, sale and handling of potatoes, which said marketing agreement is binding upon the signatories thereto exclusively. The execution of such marketing agreement may in no manner affect the issuance, administration or enforcement of any marketing order provided for in sections 991 to 994. The commissioner may issue such marketing order without executing a marketing agreement or may execute a marketing agreement without issuing a marketing order covering the same subject matter. The commissioner, in the commissioner's discretion, may hold a concurrent hearing upon a proposed marketing agreement and a proposed marketing order in the manner provided for giving due notice and opportunity for hearing for a marketing order as provided in sections 991 to 994. [RR 1999, c. 2, §10 (COR).]

After such notice and hearing, the commissioner may issue a marketing order if the commissioner finds it will tend to effectuate the declared policy of sections 991 to 994, subject to the following: [RR 1999, c. 2, §10 (COR).]

1. Approved by 2/3 of producers participating in referendum. No marketing order or amendment thereto issued pursuant to sections 991 to 994 may become effective unless and until the commissioner determines that the issuance of such order is approved and favored by at least 2/3 of the producers who participated in a referendum on the question of its approval and who, during the preceding fiscal year, have been engaged in the production of potatoes for market within the production area specified in such marketing order, and who, during such year, have produced at least 2/3 of the volume of potatoes produced for market within such production area specified herein by all producers who participated in the said referendum.

[ RR 1999, c. 2, §10 (COR) .]

2. Assent of handlers. No marketing agreement or amendment thereto, directly affecting handlers, issued pursuant to sections 991 to 994, may become effective unless and until the commissioner finds that such agreement has been assented to in writing by the handlers who handle not less than 50% of the volume of the potatoes handled within the area defined in such agreement and by not less than 50% of the number of handlers engaged in handling potatoes within such area.

[ RR 1999, c. 2, §10 (COR) .]

SECTION HISTORY

1977, c. 694, §91 (AMD). 1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). RR 1999, c. 2, §10 (COR).



7 §995. Potato Marketing Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §B7 (AMD). 1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1983, c. 812, §§46,47 (AMD). 1989, c. 503, §B43 (AMD). 1999, c. 668, §70 (RP).



7 §996. Expenses and assessments (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §71 (RP).



7 §997. Regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §§92-96 (AMD). 1999, c. 668, §72 (RP).



7 §998. Control of surplus (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §97 (AMD). 1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §999. Change of regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §98 (AMD). 1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1000. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1001. Compliance (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1002. Termination or change of marketing orders (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §99 (AMD). 1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1003. Effect of termination or amendment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1004. Duration of immunities (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1005. Personal liability of committee member (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1006. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §83 (AMD). 1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1006-A. Penalties

A person who violates a provision of sections 991 to 994 or a provision of a marketing order duly issued by the commissioner commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged. Each day during which a violation continues constitutes a separate offense. [2001, c. 421, Pt. B, §8 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

SECTION HISTORY

2001, c. 421, §B8 (NEW). 2001, c. 421, §C1 (AFF).



7 §1007. Dumping of waste potatoes (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 261, §1 (RP).



7 §1007-A. Improperly maintaining cull potato piles; public nuisance

1. Declaration of public nuisance. The Legislature declares that the A2 strain of late blight and other potato diseases constitute a clear and present danger to the potato industry in the State, which is a significant part of the State's economy. Control of the A2 strain of potato blight and other potato diseases requires the proper disposal of cull potato piles. The Legislature finds it necessary to exercise the police power of the State to require proper disposal of cull potatoes and cull potato piles and to provide procedures for the disposal of these potatoes by the department when the responsible party fails to comply with the requirements of this section. In addition to constituting a civil violation as prescribed in this section, cull potato piles that are not managed and disposed of in accordance with these requirements are considered a public nuisance and are subject to action under Title 17, chapter 91.

[ 2007, c. 570, §1 (AMD) .]

1-A. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Cull potatoes" means:

(1) Potatoes that are not marketable or usable for human consumption or as seed potatoes;

(2) Potatoes that are used for animal feed;

(3) The residue potatoes left in the field from commercial or seed potato production the preceding year; and

(4) Potatoes that spoil while in storage. [2007, c. 570, §1 (NEW).]

B. "Responsible party" means the owner or lessee of the property on which cull potatoes are found or another person determined to be responsible for the potatoes in accordance with rules adopted under subsection 3. [2007, c. 570, §1 (NEW).]

[ 2007, c. 570, §1 (NEW) .]

2. Disposal requirements; maintenance of cull potato piles. The commissioner shall adopt rules in accordance with subsection 3 to prescribe acceptable methods for disposal of cull potatoes and establish best management practices for maintaining cull potato piles. Except as provided in rules adopted under subsection 3, all cull potatoes must be properly disposed of on or before June 10th of each year. A person who keeps a pile of cull potatoes shall maintain the pile in accordance with best management practices. Upon inspection authorized under subsection 4, the commissioner may determine site-specific best management practices for a pile of cull potatoes and order the responsible party to comply with these practices.

[ 2007, c. 570, §1 (AMD) .]

3. Rules. The commissioner shall adopt any rules necessary to implement this section in accordance with the Maine Administrative Procedure Act, except that the commissioner may shorten or suspend the notice and hearing requirements as necessary to respond to an imminent threat of disease. The commissioner shall adopt a set of best management practices for the maintenance of cull potato piles between June 10th and October 1st and may adopt a different set of best management practices applicable to piles maintained between October 1st of one year and June 10th of the following year. The commissioner may use emergency rulemaking to temporarily vary:

A. The dates established in subsection 2 when circumstances require that cull potatoes be disposed of prior to the June 10th date to prevent or minimize the spread of disease; [2007, c. 570, §1 (NEW).]

B. The dates established in subsection 2 when weather or economic circumstances allow an extension of the time period during which cull potato piles may be maintained without significantly increasing the threat of disease; and [2007, c. 570, §1 (NEW).]

C. The best management practices prescribed for maintaining cull potato piles when these practices are found inadequate to protect against an imminent threat. [2007, c. 570, §1 (NEW).]

Except in an emergency, the commissioner shall consult with the Maine Potato Board prior to adopting rules under this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 570, §1 (AMD) .]

4. Department action. The commissioner may take action to properly dispose of or manage cull potatoes and cull potato piles that violate the requirements of this section or any rules of the commissioner adopted to implement this section. The commissioner or the commissioner's designee is authorized to enter any property to inspect cull potato piles and to take any action required to secure their proper disposal or management. Designated representatives of the commissioner may, without search warrant, enter at reasonable times any real property, other than a building, where potatoes are grown, stored, packed, loaded for shipment or handled, and may enter any building, either with the consent of the owner, lessee, occupant or agent or pursuant to an administrative search warrant. Notwithstanding the Maine Rules of Civil Procedure, Rule 80E, paragraph (b), the commissioner or the commissioner's designee may obtain an administrative search warrant pursuant to this section by describing the premises to be entered and the purpose of the inspection or other authorized action and by demonstrating that the entry is necessary in order to inspect potato cull piles or otherwise carry out the requirements of this section. This demonstration is deemed to be a demonstration of probable cause.

The costs incurred by the department in removing and properly disposing of or managing cull potatoes and cull potato piles must be reimbursed by the responsible party or parties, each of whom is jointly and severally liable for those costs to the department. The department, its employees and agents and any person acting on behalf of the department are not liable for any action taken pursuant to this section.

[ 2007, c. 570, §1 (AMD) .]

5. Potato Cull Removal Fund. The Potato Cull Removal Fund is established to be used by the department to administer and enforce the provisions of this section and to pay any expenses of cull potato management, removal or disposal. The commissioner may receive funds from any source to be deposited into this fund, which does not lapse. If at any time the balance of the fund falls below $15,000, any penalties collected under this section must be deposited into the fund. Otherwise, penalties collected must be deposited into the General Fund.

[ 2007, c. 570, §1 (AMD) .]

6. Civil penalties. Any person who violates any of the requirements of this section or any rules adopted under this section commits a civil violation for which a fine of not more than $1,000 for each violation, together with not more than $1,000 for each succeeding day of a continuing violation, may be adjudged.

[ 2005, c. 512, §43 (AMD) .]

SECTION HISTORY

1995, c. 261, §2 (NEW). 1997, c. 538, §1 (RPR). 2005, c. 512, §43 (AMD). 2007, c. 570, §1 (AMD).






Article 2-A: MAINE POTATO PRICES

7 §1008. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §2 (AMD). 1985, c. 450, (AMD). 1999, c. 668, §74 (RP).



7 §1008-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §§3,4 (AMD). 1985, c. 450, (AMD). 1987, c. 434, §1 (AMD). 1999, c. 668, §75 (RP).



7 §1008-B. Maine Marketing Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §§5-7 (AMD). 1985, c. 295, §§24,25 (AMD). 1985, c. 450, (AMD). 1987, c. 434, §§2,3 (AMD). RR 1997, c. 2, §27 (COR). 1999, c. 668, §76 (RP).



7 §1008-C. Duties of the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §§8-11 (AMD). 1983, c. 862, §§27,28 (AMD). 1985, c. 450, (AMD). 1999, c. 668, §77 (RP).



7 §1008-D. Enforcement of mandatory minimum price (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §12 (RP). 1985, c. 450, (AMD).



7 §1008-E. Contracts exempted (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §12 (RP). 1985, c. 450, (AMD).



7 §1008-F. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §13 (AMD). 1985, c. 450, (AMD). 1999, c. 668, §77 (RP).



7 §1008-G. Personal liability of board member (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1985, c. 450, (AMD). 1987, c. 434, §4 (AMD). 1999, c. 668, §78 (RP).



7 §1008-H. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §14 (RP). 1985, c. 450, (AMD).



7 §1008-I. Barrel replaced by hundredweight as a measure (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 181, (NEW). 1999, c. 668, §79 (RP).






Article 3: LICENSING

7 §1011. Purpose

The Legislature finds that the potato industry has a substantial and unique effect on the economy of the entire State and Aroostook County in particular. Large numbers of the people in the State are directly or indirectly dependent on the industry. Over the years the industry has experienced wide fluctuations in prices and quality of product. Such fluctuations have caused commensurate instability in the economy of a large portion of the State. To a great extent the well-being of the industry is dependent upon those persons engaged in the marketing of the potatoes and rotation crops grown by others and the manner in which their services are performed. The entire manner of marketing potatoes and rotation crops is unique and requires special consideration. [1997, c. 606, §1 (AMD).]

The Legislature intends through this legislation to exercise the police power of the State in order to protect and promote the general welfare of the potato industry and the people of the State and maintain and encourage fair and equitable practices in the handling, sale and storage of potatoes and rotation crops. Such stabilization of the potato industry will have the beneficial effect of improving the economy of the entire State. [1997, c. 606, §1 (AMD).]

SECTION HISTORY

1971, c. 366, (NEW). 1997, c. 606, §1 (AMD).



7 §1012. Definitions

As used in this Article, in addition to the meanings given to the terms set forth in section 993 which meanings are applicable to such terms when used in this Article, the following terms shall have the following meanings: [1971, c. 366, (NEW).]

1. Agent. "Agent" means any person who sells or distributes potatoes or rotation crops in commerce for or on behalf of producers or others and whose operations may include the planting, cultivating, harvesting, grading, packing and furnishing containers, supplies or other services.

[ 1997, c. 606, §2 (AMD) .]

2. Applicant. "Applicant" means any person applying for a license under this Article.

[ 1971, c. 366, (NEW) .]

3. Broker. "Broker" means any person engaged in the business of negotiating sales of potatoes in commerce for or on behalf of the seller or the purchaser, respectively. The term "broker" shall apply to nonresidents of this State who carry on such business in this State, whether such "broker" is licensed in the state of his residence or not.

[ 1981, c. 513, §8 (AMD) .]

4. Buyer. "Buyer" means any person other than a consumer who purchases or contracts to purchase potatoes or rotation crops.

[ 1997, c. 606, §2 (AMD) .]

5. Dealer. "Dealer" means any person engaged in the business of buying or selling potatoes or rotation crops in wholesale or jobbing quantities in commerce and includes:

A. Jobbers, distributors and other wholesalers; [1997, c. 606, §3 (AMD).]

B. Producers who buy and resell potatoes or rotation crops grown by others in wholesale or jobbing quantities; and [1997, c. 606, §3 (AMD).]

C. Nonresidents of this State who carry on the business of buying and selling potatoes or rotation crops in this State, whether such dealer is licensed in that dealer's state of residence or not. [1997, c. 606, §3 (AMD).]

The term "dealer" does not include persons buying potatoes or rotation crops for canning or processing, or both, within this State and persons buying potatoes or rotation crops for sale primarily to consumers.

[ 1997, c. 606, §3 (AMD) .]

6. Licensed federal-state potato inspector. "Licensed federal-state potato inspector" means an authorized representative of the Federal-State Inspection Service.

[ 1971, c. 366, (NEW) .]

7. Licensee. "Licensee" means any person who holds an unrevoked and valid unsuspended license issued under this Article.

[ 1971, c. 366, (NEW) .]

8. Maine Potato Council.

[ 1991, c. 837, Pt. A, §18 (RP) .]

9. Retailer. "Retailer" means a person engaged in the business of buying potatoes or rotation crops in wholesale or jobbing quantities and reselling the potatoes or rotation crops bought primarily to consumers through at least 5 retail outlets located within or without the State.

[ 1997, c. 606, §4 (AMD) .]

9-A. Rotation crop. "Rotation crop" means small grain, soybean or flax grown in rotation with potatoes.

[ 1997, c. 606, §5 (NEW) .]

10. Sale. "Sale" includes every contract of purchase or sale, contract to purchase or sell, purchase, sale and disposition of potatoes or rotation crops for value.

[ 1997, c. 606, §6 (AMD) .]

11. Seller. "Seller" means any person who sells or contracts to sell potatoes or rotation crops in the regular course of business.

[ 1997, c. 606, §6 (AMD) .]

12. Verified complaint. "Verified complaint" means a writing signed by a person, who, under oath, swears that he has reason to believe that a person required to be licensed under this Article has violated one or more of the provisions of this Article or of the rules and regulations promulgated thereunder, setting forth a short and plain statement of the allegations which are the basis for such belief.

[ 1971, c. 366, (NEW) .]

13. Wholesale or jobbing quantities. "Wholesale or jobbing quantities" means aggregate quantities of potatoes totalling 25 tons, that is, 50,000 pounds, or more in weight purchased or contracted to be purchased in any calendar month.

[ 1979, c. 541, Pt. A, §63 (AMD) .]

14. Processor. "Processor" means any person other than a consumer who purchases or contracts to purchase potatoes or rotation crops primarily for manufacture into articles of food or starch by operations that change the physical form the potatoes or rotation crops possessed when harvested. The effects of the following operations are considered as changing the physical form possessed by potatoes or rotation crops when harvested: Chopping, slicing, cutting, dicing, mashing, removal of skin or peel, frying or otherwise cooking, freezing, canning, dehydrating or comparable methods of preparation for marketing in what is generally considered to be a processed form.

[ 1997, c. 606, §7 (AMD) .]

SECTION HISTORY

1971, c. 366, (NEW). 1971, c. 600, §§2-4 (AMD). 1975, c. 555, §1 (AMD). 1979, c. 541, §A63 (AMD). 1981, c. 513, §§8,9 (AMD). 1991, c. 837, §A18 (AMD). 1997, c. 606, §§2-7 (AMD).



7 §1013. Rules and regulations

The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, make uniform rules and regulations for carrying out this Article. [1977, c. 694, §100 (AMD).]

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 694, §100 (AMD).



7 §1014. Licensing; agents

No person shall act as a dealer, processor, broker, agent or retailer unless duly licensed as provided in this Article. Every person, before acting as a dealer, processor, broker, agent or retailer, shall file an application with the commissioner for a license to transact the business of a dealer, processor, broker, agent or retailer and such application shall be accompanied by the license fee provided in this Article. [1975, c. 555, §2 (AMD).]

A person may not buy, solicit or negotiate the sale of any potatoes or rotation crops in this State as a representative of any dealer, processor, broker or retailer, unless such a representative has been so authorized by a duly licensed dealer, processor, broker or retailer in writing, and a copy of such authorization is filed with the commissioner, except where such representative conducts business in the office of the dealer, processor, broker or retailer. The commissioner must be notified in writing by the dealer, processor, broker or retailer immediately upon the termination of such authorization. [1997, c. 606, §8 (AMD).]

SECTION HISTORY

1971, c. 366, (NEW). 1971, c. 600, §5 (AMD). 1975, c. 555, §2 (AMD). 1997, c. 606, §8 (AMD).



7 §1015. Application and renewal for license

The applicant shall file an application for a license or renewal of a license on forms as prescribed and furnished by the commissioner, which must contain the full name of the person applying for the license and, if the applicant is a corporation, partnership, association, exchange or legal representative, officer, director, partner or member of a corporation, partnership, association or exchange, all such names and positions. If the applicant is a foreign corporation, it shall certify that it is authorized to transact business in the State under former Title 13-A, chapter 12 or Title 13-C, chapter 15, and further state the principal business address of the applicant in the State or elsewhere, the address of all places of business in the State, and the name or names of the person or persons authorized to receive and accept service of lawful process upon the applicant within the State. All questions required to be answered in the application for licenses must be sworn to, and intentionally untruthful answers constitute the crime of perjury. [2005, c. 333, §1 (AMD).]

Upon receipt of an initial application, the commissioner immediately shall cause notice of the application to be provided in a manner consistent with the provisions of the Maine Administrative Procedure Act as to adjudicatory proceedings and shall, in any case, cause a copy of the notice to be served upon the Maine Potato Board. Any interested person has 30 days in which to file comments as to the applicant's qualifications, to request a hearing or to file a verified complaint with the commissioner as provided by this Article. [2005, c. 333, §1 (AMD).]

This applicant shall satisfy the commissioner of that applicant's character, financial responsibility and good faith in seeking to engage in the business. The commissioner shall, after notice and opportunity for a hearing has been provided in a manner consistent with the Maine Administrative Procedure Act as to adjudicatory proceedings, issue a license to an applicant if the commissioner is satisfied as to the applicant's qualifications, such license entitling the applicant to act in the capacity described in the license for a period of one year from the date of issuance. A license may not be granted to any applicant if such person or officer, director, partner, or member thereof, has been convicted in any state or federal court of any felony within 5 years of the date of the application. [2005, c. 333, §1 (AMD).]

In order to insure the licensee's financial responsibility and to protect potato and rotation crop producers, the commissioner shall require the licensee to file a bond as a prerequisite to the issuance of a license. The bond must be in a form and amount satisfactory to the commissioner, but not less than $50,000 nor more than $300,000 in the case of dealers and brokers engaged in buying or selling either potatoes or rotation crops, but not both, not less than $50,000 nor more than $400,000 in the case of dealers and brokers engaged in buying and selling both potatoes and rotation crops, or not less than $100,000 nor more than $500,000 in the case of processors, payable to the commissioner in the commissioner's official capacity and conditioned on the full and prompt payment for all potatoes or rotation crops received or purchased from producers or other licensees during the effective period of the license. In the case of processors, the amount of bond required must be based on the licensee's anticipated monthly volume of purchases, but may be adjusted to reflect other federal escrow accounts or bond requirements met by the licensee that satisfy the purposes of this section. [2005, c. 333, §1 (AMD).]

Each license must plainly state the name and business address or addresses of the licensee and must be posted in a conspicuous place in each office where the business is transacted. The fee for each license is $100 annually. Such license may be renewed for successive periods of one year each upon payment of the renewal fee and the submission of an application demonstrating that the applicant continues to meet the requirements for licensing, including filing proof of financial responsibility. A license or license renewal issued expires on the 30th day of June following the date of issuance. The department is not required to provide notice and opportunity for a hearing as provided in the Maine Administrative Procedure Act when granting a license renewal. If the licensee desires to carry on business in more than one place within the State, the licensee shall procure additional copies of the license, certified by the commissioner, for each place where the business is to be conducted. The fee for each such additional certification is $100. In the event a person required to be licensed under this section fails to renew that person's license or submit the annual proof of financial responsibility, the department shall promptly provide notice to members of the potato producing industry through the Maine Potato Board and an agricultural bargaining council. [2005, c. 333, §1 (AMD).]

All fees collected under this Article must be paid to the Treasurer of State and credited to the Department of Agriculture, Conservation and Forestry for the administration of this Article and other expenses incident to the administration of the department, and must be expended by the commissioner for the purposes for which the department is created. If any of such fees are not expended during the year in which they are collected, the unexpended balance does not lapse, but must be carried as a continuing account and available for the purposes specified until expended. [2005, c. 333, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1971, c. 366, (NEW). 1971, c. 600, §6 (AMD). 1971, c. 622, §21 (AMD). 1975, c. 713, §1 (AMD). 1977, c. 694, §§101,102 (AMD). 1979, c. 127, §45 (AMD). 1979, c. 672, §A24 (AMD). 1983, c. 465, §1 (AMD). 1991, c. 837, §A19 (AMD). 1997, c. 388, §4 (AMD). 1997, c. 606, §9 (AMD). 2003, c. 344, §D1 (AMD). 2005, c. 333, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §1016. Verified complaints; investigation

The commissioner or his duly authorized agent shall have full authority to investigate upon the verified complaint of any interested person, or on his own motion, the conduct and activities of any person applying for or holding a license as dealer, processor, broker, agent or retailer and for such purpose may examine the books and papers of any such person and may take testimony and affidavits thereon under oath. Any interested person who has filed a verified complaint may be a party of record to all proceedings had with regard thereto. [1975, c. 555, §3 (AMD).]

SECTION HISTORY

1971, c. 366, (NEW). 1975, c. 555, §3 (AMD).



7 §1017. Violations

1. Acts enumerated. The commissioner or the commissioner's duly authorized agent may refuse to grant or renew a license, after notice and opportunity for a hearing is provided in a manner consistent with the Maine Administrative Procedure Act as to adjudicatory proceedings, upon a finding that any of the following acts have existed within 2 years of the date of the filing of an application for license:

A. That fraudulent charges or returns have been made by the applicant or licensee for the handling, sale or storage of potatoes or rotation crops, or for the rendering of any service in connection with the handling, sale or storage of potatoes or rotation crops; [1997, c. 606, §10 (AMD).]

B. That the applicant or licensee has failed or refused to render a true account of sales, or to make a settlement thereon, within the time and in the manner required by this Article, or has failed or refused to pay for potatoes or rotation crops purchased by the applicant or licensee within 30 calendar days after acceptance of the potatoes or rotation crops; [1997, c. 606, §10 (AMD).]

C. That the applicant or licensee has knowingly made any false material statement as to the condition, quality or quantity of potatoes or rotation crops received, handled, sold, purchased or stored by the applicant or licensee; [1997, c. 606, §10 (AMD).]

D. That the applicant or licensee directly or indirectly has purchased for that applicant's or licensee's own account, potatoes or rotation crops received by the applicant or licensee upon consignment without prior authorization from consignor together with price fixed by consignor or without promptly notifying the consignor of such purchase. This does not prevent any dealer, processor, broker, agent or retailer, in order to close the day's business, from taking into account in the record of sales miscellaneous lots or parcels of potatoes or rotation crops remaining unsold, if such dealer, processor, broker, agent or retailer on the business day next following properly enters any such transaction in that applicant's or licensee's accounts; [1997, c. 606, §10 (AMD).]

E. That the applicant or licensee has made any substantial misrepresentation as to the conditions of the market for potatoes or rotation crops; [1997, c. 606, §10 (AMD).]

F. That the applicant or licensee has made fictitious sales or has defrauded or attempted to defraud a producer; [1997, c. 606, §10 (AMD).]

G. That a dealer, processor, broker, agent or retailer to whom any consignment is made has reconsigned such consignment to another dealer, processor, broker, agent or retailer and has received, collected or charged by such means more than one commission for making the sale therefor for the consignor without written consent of such consignor; [1975, c. 555, §5 (AMD).]

H. That the licensee knowingly made any false material statements in the procurement of such license; [1971, c. 366, (NEW).]

I. That the applicant or licensee has not accounted promptly and properly to the producer with regard to any claim settled or collected by the applicant or licensee for such producer; [1997, c. 606, §10 (AMD).]

J. That the applicant or licensee has failed or refused, upon demand, to permit the commissioner or the commissioner's agents to make the investigations, examinations or audits as provided in this Article or that the applicant or licensee has removed or sequestered any books, records or papers necessary to any such investigations, examinations or audits, or has otherwise obstructed the same; [1997, c. 606, §10 (AMD).]

K. That the licensee has failed or refused to keep and maintain the records as required by this Article; [1971, c. 366, (NEW).]

L. That the applicant or licensee has committed any act or conduct with regard to the handling, sale or storage of potatoes or rotation crops whether of the same or different character than specified in this subsection, which constitutes or demonstrates bad faith, incompetency or untrustworthiness, or dishonest, fraudulent or improper dealings; [2005, c. 333, §2 (AMD).]

M. That the applicant or licensee has failed to deliver to the seller the confirmation required by section 1022 within the time specified; or [2005, c. 333, §2 (AMD).]

N. That the applicant or licensee has failed to maintain a bond to ensure financial responsibility to producers or other licensees as required under section 1015. [2005, c. 333, §2 (NEW).]

The District Court may, in a manner consistent with the Maine Administrative Procedure Act, suspend or revoke a license upon finding any of the enumerated violations within 2 years of the date of the filing of a complaint.

[ 2005, c. 333, §2 (AMD) .]

1-A. Mandatory nonrenewal.

[ 1983, c. 829, §15 (RP) .]

2. Conditional. Any order revoking or suspending a license may, within the discretion of the District Court be made conditional upon the settlement, adjustment or satisfaction of the consequence of the violation or violations as specified, and the operation of such an order may be deferred for such purpose. Any such order may contain provisions for modification or dismissal thereof upon presentation to the District Court of evidence that the matter of complaint has been settled, adjusted or withdrawn at any time before such order becomes final.

[ 1977, c. 694, §105 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3. Effective date. The commission of the acts enumerated in this section after September 23, 1971 constitutes a violation of this Article.

[ 1975, c. 555, §§4, 5 (AMD) .]

4. Notification of insufficient or no payment. Producers may notify the Department of Agriculture, Conservation and Forestry of insufficient or no payment for potatoes or rotation crops after acceptance by any processor, dealer, broker, agent or retailer in the State in violation of subsection 1, paragraph B.

A. The Commissioner of Agriculture, Conservation and Forestry or the commissioner's agent, upon notification by producers of insufficient or no payment, shall immediately investigate the complaint and shall, in a manner consistent with the provisions of the Maine Administrative Procedure Act as to adjudicatory proceedings, hold a hearing, unless such hearing is waived by the processor, dealer, broker, agent or retailer against whom the charge has been made. The processor, dealer, broker, agent or retailer accused of nonpayment shall provide the commissioner with a copy of the contract, if any, and all other materials and information to enable the commissioner to carry out the provisions of this section. Upon finding after investigation that the processor, dealer, broker, agent or retailer has violated the contract, express or implied, the commissioner may recover the proceeds of the bond required by section 1015 and apply those proceeds against the amounts owed producers. In the event the bond proceeds are inadequate to cover the debts owed producers, the commissioner shall require the processor, dealer, broker, agent or retailer to post an additional bond sufficient to cover the remaining debt owed to the producer or producers.

(1) The commissioner, after determination upon a hearing of insufficient payment or nonpayment of debts owed to a producer, may require the licensee to formulate a schedule of payments to the producer that is satisfactory to the commissioner. The schedule of payments may not exceed a 30-day period.

(2) The licensee, who after a hearing is determined to be in default of payment to a producer, shall submit a payment schedule to the commissioner within one week from the commissioner's request for a payment schedule. In the event that the schedule of payment is not satisfactory to the commissioner, the commissioner shall establish the schedule of payment not to exceed a 30-day period.

(3) The commissioner shall file a complaint with the District Court seeking to suspend the license of any licensee who fails to conform to the payment schedule established in this section until the producer is paid the total claim to which the producer is entitled.

(4) Upon the filing of a complaint by the commissioner in the District Court, the licensee shall post a bond sufficient to cover the total claim owed the producer on the date on which the complaint is filed. The bond required for an appeal procedure may be waived by the District Court in the event that the bond required by the commissioner under section 1015 or this paragraph is valid and sufficient to cover the total claim owed the producer.

(5) Nothing in this section may be construed to prohibit a producer from seeking redress for insufficient payment or nonpayment from licensees in any court or in accordance with any federal procedure established to obtain redress. [2011, c. 657, Pt. W, §6 (REV); 2011, c. 691, Pt. D, §2 (AMD).]

[ 2011, c. 657, Pt. W, §§5, 6 (REV); 2011, c. 691, Pt. D, §2 (AMD) .]

SECTION HISTORY

1971, c. 366, (NEW). 1971, c. 622, §22 (AMD). 1975, c. 555, §§4,5 (AMD). 1975, c. 713, §2 (AMD). 1977, c. 694, §§103-108 (AMD). 1983, c. 336, §§1,2 (AMD). 1983, c. 582, §§2,4 (AMD). 1983, c. 829, §15 (AMD). 1991, c. 837, §A20 (AMD). 1997, c. 606, §§10,11 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2005, c. 333, §§2,3 (AMD). 2007, c. 499, §1 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV). 2011, c. 691, Pt. D, §2 (AMD).



7 §1018. Hearings

The commissioner shall conduct hearings pursuant to this Article in a manner consistent with the Maine Administrative Procedure Act and has full power to subpoena such witnesses and documents as he deems necessary. The Superior Court, on the petition of the commissioner, may issue summary process to enforce the lawful orders of the commissioner in these actions. [1977, c. 694, §109 (RPR).]

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 694, §109 (RPR).



7 §1019. Notice of hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 694, §110 (RP).



7 §1020. Decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 694, §111 (RP).



7 §1021. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 694, §112 (RP).



7 §1022. Records of transactions

1. Broker and dealer records. Every dealer and broker required to be licensed under this Article, upon having negotiated a sale of potatoes or rotation crops for others or upon having purchased potatoes or rotation crops from the producer, shall cause a record of that transaction to be made, and deliver a copy to the seller by depositing a record of transaction in the United States mail, postage paid, within 2 working days of negotiation of the sale, setting forth the following with reference to the handling, sale and storage of those potatoes or rotation crops:

A. Date of sale; [1985, c. 506, Pt. A, §7 (RPR).]

B. Name and address of producer; [1985, c. 506, Pt. A, §7 (RPR).]

C. Name and address of seller; [1985, c. 506, Pt. A, §7 (RPR).]

D. Name and address of buyer; [1985, c. 506, Pt. A, §7 (RPR).]

E. Name and address of broker, if any; [1985, c. 506, Pt. A, §7 (RPR).]

F. Name and address of handler, if any; [1985, c. 506, Pt. A, §7 (RPR).]

G. Name and address of any person designated as a secured party on a financing statement naming the seller as debtor filed in accordance with Title 11, section 9-1501, covering the potatoes or rotation crops, if any; [1999, c. 699, Pt. D, §1 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

H. Mode of transportation of shipment, if known; if unknown, this information must be provided to the seller prior to shipment; [1997, c. 606, §12 (AMD).]

I. Name of carrier, if known; if unknown, this information must be provided to the seller prior to shipment; [1997, c. 606, §12 (AMD).]

J. If there is a broker or a retailer involved in a transaction, point of final destination; [1985, c. 506, Pt. A, §7 (RPR).]

K. Date of shipment; [1985, c. 506, Pt. A, §7 (RPR).]

L. If there is a broker or a retailer involved in the transaction, contemplated date of arrival at final destination; [1985, c. 506, Pt. A, §7 (RPR).]

M. Grade, size, weight and amount and other specifications; [1985, c. 506, Pt. A, §7 (RPR).]

N. Price for the potatoes or rotation crops, per unit and total; [1997, c. 606, §12 (AMD).]

O. Any deductions to be made from the proceeds for expenses to be borne by the seller or handler; [1985, c. 506, Pt. A, §7 (RPR).]

P. All other essential details of the purchase or sale; and [1985, c. 506, Pt. A, §7 (RPR).]

Q. If there is a broker involved in the transaction, an itemized accounting that separately sets forth all charges in connection with the sale, including the brokerage fee, if any. [1997, c. 606, §12 (AMD).]

[ 1999, c. 699, Pt. D, §1 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

1-A. Processor records. Every processor licensed under this Article, upon having purchased potatoes or rotation crops from the producer, shall cause a record of the transaction to be made, and deliver promptly to the seller a copy of that record setting forth the following with reference to the handling, sale and storage of those potatoes or rotation crops:

A. Date of sale; [1983, c. 465, §3 (NEW).]

B. Name and address of producer; [1983, c. 465, §3 (NEW).]

C. Name and address of buyer; and [1983, c. 465, §3 (NEW).]

D. Grade, size, weight and amount and other specifications. [1983, c. 465, §3 (NEW).]

In addition, the processor shall, for each transaction, specify the price for the potatoes or rotation crops, per unit and total, and deliver that information to the producer within 10 business days of delivery and acceptance of the potatoes or rotation crops.

[ 1997, c. 606, §13 (AMD) .]

2. Guarantees. In any sale in which the buyer of such potatoes is a person required to be licensed by this article and has a place of business in this State except a retailer, any guarantees with regard to grade, size, weight or other specifications, made by the producer shall be deemed satisfied when the grade, size, weight or specifications, as certified by a licensed federal-state potato inspector, or seed potato inspector, after the potatoes have been or while they are being loaded for transit, equals or exceeds the grade, size, weight or other specifications of the potatoes stated in the record of transaction. Any producer making any such guarantees shall at all times prior to shipment have the option to determine whether or not the potatoes shall be inspected in accordance with this subsection. Any attempt by a dealer to coerce or influence a producer to forego an inspection shall be a civil violation subject to section 1028. Any agreement the effect of which is to deny the producer the right to satisfy the producer's guarantee obligations and any agreement conflicting with this subsection are void; provided that a producer waives any rights under this subsection or may sell potatoes under an agreement conflicting with this subsection when the record of transaction required by this article contains the following additional information:

A. Name and address of the person to whom the dealer resold the potatoes and any other person to whom the producer is obligated, directly or indirectly, by making any guarantees with regard to grade, size, weight or other specifications; [1971, c. 600, §7 (NEW).]

B. Point of final destination for the shipment of potatoes; and [1989, c. 319, (AMD).]

C. Price for the potatoes, per unit at final destination. [1989, c. 319, (NEW).]

A buyer or dealer who attempts to enforce or hold a producer liable under a guarantee obligation, when the potatoes have been inspected in accordance with this subsection, without supplying the information in paragraphs A, B and C commits a civil violation and shall be subject to section 1028.

[ 1989, c. 319, (AMD) .]

3. Waiver. In any sale by a producer in which the making of a record of such transaction is required by this Article and the name and address of the buyer are not set forth on such record, or if no such record of transaction is made or if a copy of the record of transaction is not delivered by depositing the copy in the United States mail, postage prepaid, addressed to the producer, prior to delivery of the potatoes or rotation crops at the point of final destination, the producer is deemed not to have made any guarantees with regard to grade, size, weight or other specifications, and such omission by the buyer or broker or agent constitutes a waiver of any and all claims against the producer for breach of warranty, expressed or implied.

[ 1997, c. 606, §14 (AMD) .]

4. Copies of documentation. Before any change may be made in the agreed upon price, there shall be mutual agreement between the parties. The agreement must be verified in writing and, along with available documentation as to quality defects mailed to the seller within 2 working days of the availability of the documentation.

[ 1983, c. 336, §4 (NEW) .]

SECTION HISTORY

1971, c. 366, (NEW). 1971, c. 600, §§7,8 (AMD). 1979, c. 541, §A64 (AMD). 1983, c. 336, §§3,4 (AMD). 1983, c. 465, §§2,3 (AMD). 1985, c. 506, §A7 (AMD). 1989, c. 319, (AMD). 1997, c. 606, §§12-14 (AMD). 1999, c. 699, §D1 (AMD). 1999, c. 699, §D30 (AFF).



7 §1023. Brokers and agents

1. Brokerage fee. The brokerage fee, if any, shall be an agreed upon percentage of the gross proceeds from the sale, exclusive of the costs of transportation, and shall be charged the seller only upon receipt of payment in full of said gross proceeds from the buyer.

[ 1971, c. 366, (NEW) .]

2. Duties of brokers. In addition to all the duties of the broker otherwise imposed by law or by agreement, the broker has the following duties.

A. The broker shall invoice the buyer, shall collect and remit to the seller and any secured party noted on the record of the transaction any and all sums due on account of the sale, and shall render an itemized accounting to the seller promptly upon receipt of payment, showing the true gross selling price, all brokerage fees deducted, and any other charges or expenses incurred in connection with the sale of the potatoes or rotation crops. Agreement to collect from the buyer and remit to the seller is not a guarantee by the broker that the buyer will pay for the potatoes or rotation crops purchased, unless there is a specific agreement by the broker that the broker will pay if the buyer does not pay. [1997, c. 606, §15 (AMD).]

B. The broker shall, to the best of the broker's ability, make all necessary arrangements to effect the transportation of said shipment to the buyer, but the broker, in the absence of a specific agreement, does not guarantee the carrier payment of carrier charges. [1997, c. 606, §15 (AMD).]

C. The broker shall prepare, file and fully process with the carrier any and all claims for the seller of the potatoes or rotation crops, including taking all necessary action to bring the matter to a conclusion. [1997, c. 606, §15 (AMD).]

[ 1997, c. 606, §15 (AMD) .]

3. Agents contracts. A person required to be licensed by this Article may not act as an agent for any grower without first having an agreement with the grower reduced to a written contract clearly defining the duties and responsibilities of both parties, the extent of the agent's authority in distributing the potatoes or rotation crops, and the agent's fee or selling charge, if any.

[ 1997, c. 606, §16 (AMD) .]

4. Agent's fees. The agent's fee or selling charge shall be charged the seller only upon receipt from the buyer of payment in full of the gross proceeds from the sale.

[ 1971, c. 600, §9 (NEW) .]

5. Duties of agents. In addition to all the duties of the agent of any grower otherwise imposed by law, rule or regulation, or by agreement, the agent has the same duties as are imposed upon the broker by subsection 2, paragraphs A, B and C.

[ 1997, c. 606, §16 (AMD) .]

SECTION HISTORY

1971, c. 366, (NEW). 1971, c. 600, §9 (AMD). 1997, c. 606, §§15,16 (AMD).



7 §1024. Exemptions

1. Producers. Producers are exempt from this Article when selling potatoes or rotation crops that they have grown, that they are presently growing or that they intend to grow, except when acting as an agent.

[ 1997, c. 606, §17 (AMD) .]

2. Processors.

[ 1975, c. 555, §6 (RP) .]

3. Retailers. Retailers are exempt from this Article.

[ 1971, c. 600, §10 (NEW) .]

SECTION HISTORY

1971, c. 366, (NEW). 1971, c. 600, §10 (AMD). 1975, c. 555, §6 (AMD). 1997, c. 606, §17 (AMD).



7 §1025. Forfeiture of bond; recovery on bond

If any licensee fails to make such payment as provided in section 1017, subsection 1, paragraph B, such licensee, by reason of such nonpayment is in default as to all producers or licensees whose accounts remain unpaid, and the bond provided for is forfeited to the extent of all sums then due from such licensee to those producers or licensees, and by nature of such default, the conditions of such bond are deemed to be broken, and any such producer or licensee may bring an action on the defaulted bond in the name of the commissioner for the benefit of the producer or licensee. A producer or a licensee bringing an action against the bond must provide the department with notice of intent to file a claim within 30 days of the payment due date. A formal verified complaint and supporting documentation must be filed with the department within 90 days of the payment due date. [2005, c. 333, §4 (AMD).]

The right of a producer or a licensee to bring an action against the bond is subject to the department's right to apply the proceeds of the bond against the producer's or licensee's debts in accordance with section 1017. [2005, c. 333, §4 (NEW).]

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 696, §358 (AMD). 2005, c. 333, §4 (AMD).



7 §1026. Enforcement

The commissioner may recover the penalties imposed for violations of this Article and any rules and regulations promulgated thereunder in a civil action brought in the commissioner's own name, the venue to be as in other civil actions and, if the commissioner prevails in that action, the commissioner may recover full costs, including, but not limited to, attorney's fees. The commissioner is entitled to the assistance of the Attorney General and of the several district attorneys. [2005, c. 333, §5 (AMD).]

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 696, §84 (RPR). 2005, c. 333, §5 (AMD).



7 §1027. Jurisdiction and disposal of forfeitures

The District Court and the Superior Court shall have concurrent jurisdiction of actions brought for violation of this Article or the rules and regulations promulgated thereunder. All penalties received under this Article by county treasurers shall be paid by them to the Treasurer of State for deposit in the General Fund. [1977, c. 696, §85 (RPR).]

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 696, §85 (RPR).



7 §1028. Violations

Any person who shall violate any of the provisions of this Article, except section 1017, subsection 1, paragraph B, or shall neglect or refuse to comply with the provisions thereof or any rule or regulation promulgated hereunder shall be subject to the following civil penalties payable to the State to be recovered in a civil action: [1977, c. 696, §86 (RPR).]

1. First violation. For the first violation, a civil penalty not to exceed $1,000; and

[ 1977, c. 696, §86 (NEW) .]

2. Subsequent violation. For each subsequent violation, a civil penalty not to exceed $2,000.

[ 1977, c. 696, §86 (NEW) .]

Each day a violation under this section remains uncorrected may be counted as a separate offense. Penalties may be imposed for each violation. [2005, c. 333, §6 (NEW).]

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 696, §86 (RPR). 2005, c. 333, §6 (AMD).






Article 3-A: LICENSING FIRST HANDLERS

7 §1029. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §3 (NEW). 1983, c. 582, §4 (RP). 1983, c. 583, §4 (AMD). 1983, c. 829, §16 (RP). 1985, c. 450, (AMD).



7 §1029-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §3 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §16 (RP). 1985, c. 450, (AMD).



7 §1029-B. Authority of the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §3 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §16 (RP). 1985, c. 450, (AMD).



7 §1029-C. Licensing first handlers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §3 (NEW). 1983, c. 582, §4 (RP). 1983, c. 583, §5 (AMD). 1983, c. 829, §16 (RP). 1985, c. 450, (AMD).



7 §1029-D. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §3 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §16 (RP). 1985, c. 450, (AMD).






Article 4: MAINE POTATO QUALITY CONTROL

7 §1031. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 513, §§10,12 (NEW). 1987, c. 99, §1 (AMD). 2005, c. 294, §15 (RP). 2005, c. 382, §A6 (RP).



7 §1032. Definitions

As used in this Article, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 513, §167 (NEW).]

1. Board.

[ 1987, c. 99, §2 (RP) .]

2. Consumer pack. "Consumer pack" means a unit of 50 pounds or less net weight of potatoes contained in a bag or other type of container. Consumer pack shall not mean a master container.

[ 1981, c. 540, §2 (AMD) .]

2-A. Identification marks of bag manufacturers and bag distributors.

[ 1987, c. 99, §3 (RP) .]

3. Maine bag. "Maine bag" means any consumer pack for potatoes on which appears the word Maine in letters larger than 1/4 inch or a pictorial representation of the outline of the shape of the state.

[ 1981, c. 698, §15 (AMD) .]

4. Maine bag grade. "Maine bag grade" means any of the officially established grades of potatoes as adopted by the commissioner.

[ 1987, c. 99, §4 (AMD) .]

5. Other than Maine bag.

[ 1987, c. 99, §5 (RP) .]

SECTION HISTORY

1981, c. 513, §§10,12 (NEW). 1981, c. 540, §§2-5 (AMD). 1981, c. 698, §§14,15 (AMD). 1987, c. 99, §§2-5 (AMD).



7 §1033. Maine Potato Quality Control Board (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 513, §§10,12 (NEW). 1983, c. 780, §§1,2 (AMD). 1983, c. 812, §§48,49 (AMD). 1987, c. 99, §§6-12 (AMD). 1989, c. 459, §§1,2 (AMD). 1989, c. 503, §B44 (AMD). 1991, c. 506, §3 (AMD). 1991, c. 837, §§A21,22 (AMD). 1999, c. 127, §A15 (AMD). 2001, c. 164, §1 (AMD). 2005, c. 294, §16 (RP).



7 §1033-A. Duties of the commissioner

1. Inspection fee. After considering the recommendations of the Maine Potato Board, and after considering available money appropriated from the General Fund, the commissioner shall set the inspection fee for potatoes packed in Maine bags pursuant to rules adopted pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 2005, c. 294, §17 (AMD) .]

2. Statement of basis for fee. Upon request of the Maine Potato Board, the commissioner shall provide to the board and other interested parties a written statement of the basis for the fee established under this section.

[ 2005, c. 294, §17 (AMD) .]

3. Maine bag grades. Pursuant to the rule-making provisions of the Maine Administrative Procedure Act, the commissioner shall adopt the official grade or grades for potatoes to be packed in Maine bags. The commissioner shall prepare proposed rules. These rules as finally adopted become effective on August 1st, 1988 and may be amended only annually thereafter, with amendments becoming effective on August 1st of the year in which adopted. A Maine bag grade may not be less than United States No. 1.

[ 2005, c. 294, §17 (AMD) .]

SECTION HISTORY

1983, c. 780, §3 (NEW). 1987, c. 99, §§13,14 (AMD). RR 1997, c. 2, §28 (COR). 2005, c. 294, §17 (AMD).



7 §1034. Inspection

The Maine Potato Board may employ inspectors and may require payments for inspection at a rate and schedule to be established by rule by the commissioner. The commissioner shall develop proposed rules. [2005, c. 683, Pt. A, §11 (AMD).]

SECTION HISTORY

1981, c. 513, §§10,12 (NEW). 1987, c. 99, §15 (AMD). 2005, c. 294, §18 (AMD). 2005, c. 683, §A11 (AMD).



7 §1034-A. Variety labeling

There is established a voluntary potato variety labeling program to provide consumers with accurate information on the varieties of potatoes that are available and to assist the industry in establishing markets for new varieties. [1989, c. 459, §3 (NEW).]

1. Rules. The commissioner shall adopt rules in accordance with Title 5, chapter 375 concerning the program, including, but not limited to, program participation, identification of the varieties of potatoes eligible for inclusion in the potato variety labeling program, requirements of the inspection of potatoes in the program and appropriate methods of labeling. A rule may not be adopted that requires the inspection of potatoes labeled by variety when the packer is not a participant in the potato variety labeling program.

[ 2003, c. 452, Pt. B, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Fees. The commissioner shall establish inspection fees for potatoes packed in bags labeled in accordance with the potato variety labeling program at a level 3¢ below the inspection fees established pursuant to sections 1033-A and 1034.

[ 1989, c. 459, §3 (NEW) .]

3. Violation. A participant in the potato variety labeling program may not pack potatoes in a bag labeled with the name of a different potato variety. For the purposes of this subsection, each load of potatoes constitutes a separate violation.

[ 2003, c. 452, Pt. B, §14 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Sunset.

[ 1991, c. 506, §4 (RP) .]

5. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 3 commits a civil violation for which a fine of not more than $1,000 may be adjudged. [2003, c. 452, Pt. B, §15 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates subsection 3 after having previously violated subsection 3 commits a civil violation for which a fine of not more than $2,000 may be adjudged. [2003, c. 452, Pt. B, §15 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §15 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1989, c. 459, §3 (NEW). 1991, c. 506, §4 (AMD). 2003, c. 452, §§B13-15 (AMD). 2003, c. 452, §X2 (AFF).



7 §1035. Maine bag logo (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 513, §§10,12 (NEW). 1981, c. 540, §6 (AMD). 1987, c. 99, §16 (RPR). 2005, c. 294, §19 (RP).



7 §1036. Packing and inspection; shipping penalty; enforcement

1. Packing and inspection. No person may pack potatoes in a Maine bag, unless he has given notice of intent to pack to the department, in such form as the department may require.

[ 1987, c. 99, §17 (AMD) .]

2. Shipping. No packer, shipper, dealer or broker shall prepare for market, send to market or arrange for the sale of, or have possession or control of any potatoes in a Maine bag which have not been determined at point of origin by a duly authorized inspector to have met the standards required by this article. For the purposes of this subsection, the production of an unrestricted, original certificate of inspection covering the entire manifest, or an original or copy of a certificate of inspection positively identifying the actual bags or containers in question shall be deemed to satisfy the requirements of this subsection. The commissioner may promulgate rules consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, to designate other circumstances which will be deemed to satisfy the requirements of this subsection.

[ 1987, c. 754, §4 (RPR) .]

2-A. Other than Maine bag. No person may pack potatoes in any consumer pack on which the word "Maine" appears unless the pack is a Maine bag, except that the word "Maine" may appear on any consumer pack if it is the name and address of a producer, packer or any other person at the bottom of the pack and in letters not taller than 1/4 inch.

[ 1987, c. 99, §18 (NEW) .]

3. Penalty. Any person who violates subsection 1 or 2-A is subject to section 957 and any person who violates subsection 2 is subject to the following civil penalties and administrative action:

A. For the first violation, a forfeiture of $500; [1987, c. 754, §5 (NEW).]

B. For the 2nd violation, a forfeiture of $1,000; and [1987, c. 754, §5 (NEW).]

C. For the 3rd and subsequent violations, no less than $1,500. [1993, c. 699, §6 (AMD).]

After notice and an opportunity for hearing in an adjudicatory proceeding in accordance with the Maine Administrative Procedure Act, the commissioner may order a person the commissioner finds has violated subsection 2 3 or more times in a shipping season to undergo mandatory inspection in the manner provided in section 446 for a period of one year from the date of the final administrative determination. If the inspection order is stayed during appeal of the administrative determination, the period of the stay is not counted in calculating the one-year period. A person subject to mandatory inspection under this subsection may not ship potatoes packed in consumer packs unless the packs are accompanied by an unrestricted, original certificate of inspection covering the entire manifest, or an original or a copy of a certificate of inspection positively identifying the actual bags or containers in the shipment. Shipment of potatoes without the certificate required by this subsection is a separate violation subject to the penalties provided by this subsection.

[ 1993, c. 699, §6 (AMD) .]

SECTION HISTORY

1981, c. 513, §§10,12 (NEW). 1987, c. 99, §§17,18 (AMD). 1987, c. 754, §§4,5 (AMD). 1993, c. 699, §6 (AMD).



7 §1036-A. Exemption

The requirements of this article do not apply to identification marks of bag manufacturers and bag distributors. [1987, c. 99, §19 (NEW).]

SECTION HISTORY

1987, c. 99, §19 (NEW).



7 §1037. Inspector licensing

1. License. The commissioner may establish standards for licensing potato inspectors for the purposes of this subchapter, conduct examinations to license and license successful applicants; provided that the commissioner may determine not to license such private inspectors if he finds that the volume of potatoes inspected by the federal-state inspection service is insufficient to reasonably and efficiently sustain the availability at the federal-state inspection service in the State. The commissioner shall charge a fee of $10 for taking the examination and $15 for a license. A license shall be for 2 years and may be renewed.

[ 1981, c. 513, §§10, 12 (NEW) .]

2. Fees. All fees collected under this section shall be paid immediately to the Treasurer of State and credited to the department for the administration of this section and other expenses incident to the administration of this subchapter. If any fees are not spent during the year in which they are collected, the unexpended balance shall not lapse, but shall be carried as a continuing account and available for the purpose specified until spent.

[ 1981, c. 513, §§10, 12 (NEW) .]

3. Revocation. The commissioner may refuse to renew and the District Court may revoke the license of an inspector upon finding that the inspector has knowingly falsified information relating to inspections or his application for a license.

[ 1981, c. 513, §§10, 12 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1981, c. 513, §§10,12 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).









Subchapter 11: SEEDS

7 §1041. Title

This subchapter shall be known and may be cited as the "Maine Seed Law."



7 §1042. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §65 (AMD).]

1. Advertisement. "Advertisement" means all representations, other than those on the label, disseminated in any manner or by any means, relating to seed within the meaning of this subchapter.

2. Agricultural seeds. "Agricultural seeds" shall include the seeds of grass, forage, cereal and fiber crops and any other kinds of seeds commonly recognized within this State as agricultural or field seeds, and mixtures of such seeds, except seeds of cereals grown in Maine and sold directly from grower to grower and not labeled as seed.

3. Labeling. "Labeling" includes all labels and other written, printed or graphic representations, in any form whatsoever, accompanying and pertaining to any seed whether in bulk or in containers, and includes invoices.

4. Noxious-weed seeds. "Noxious-weed seeds" shall be divided into 2 classes, primary noxious-weed seeds and secondary noxious-weed seeds. The commissioner may, through promulgation of regulations, add to or subtract from the list of seeds included under either definition whenever he finds, after public hearing, that such additions or subtractions are within the respective definitions.

5. Person. "Person" shall include any individual, partnership, corporation, company, society or association.

6. Primary noxious-weed seeds. "Primary noxious-weed seeds" are the seeds of perennial weeds such as not only reproduce by seed, but also spread by underground roots or stems, and which, when established, are highly destructive and difficult to control by ordinary good cultural practice. In this State they are the seeds of Bindweed (Convolvulus arvensis), Quackgrass (Agropyron repens), Canada Thistle (Cirsium arvense), Nut Grass (Cyperus esculentus) and Wound Wort (Stachys polustris).

7. Secondary noxious-weed seeds. "Secondary noxious-weed seeds" are the seeds of such weeds as are very objectionable in fields, lawns or gardens, but can be controlled by good cultural practice. In this State they are the seeds of Dodder (Cuscuta spp.), Horsenettle (Solanum carolinense), Wild Mustard (Brassica spp.), Wild Garlic (Allium vineale), Wild Onion (Allium canadense), Wild Radish (Raphanus raphanistrum), Perennial Sowthistle (Sonchus arvensis), Corncockle (Agrostemma githago), Buckhorn Plantain (Plantago lanceolata) and Yellow Rocket (Barbarea vulgaris).

7-A. Tree and shrub seeds. "Tree and shrub seeds" shall include the seeds of woody plants commonly known and sold as tree and shrub seeds in this State.

[ 1969, c. 42, §2 (NEW) .]

8. Vegetable seeds. "Vegetable seeds" shall include the seeds of those crops which are grown in gardens or on truck farms and are generally known and sold under the name of vegetable seeds in this State.

9. Weed seeds. "Weed seeds" shall include the seeds of all plants other than other crop seed and pure seed and shall include noxious-weed seeds.

SECTION HISTORY

1969, c. 42, §2 (AMD). 1979, c. 541, §A65 (AMD).



7 §1043. Label requirements

Each container of agricultural, vegetable or tree and shrub seeds which is sold, offered for sale or exposed for sale within the State for sowing purposes shall bear thereon or have attached thereto in a conspicuous place a plainly written or printed label or tag in the English language, giving the following information: [1969, c. 42, §3 (AMD).]

1. Agricultural seeds. For agricultural seeds:

A. Commonly accepted name of kind or kind and variety of each agricultural seed component in excess of 5% of the whole and the percentage by weight of each in the order of its predominance. Where more than one component is required to be named, the word "mixture" or "mixed" shall be shown conspicuously on the label;

B. Lot number or other lot identification;

C. Origin, if known, of alfalfa, red clover and field corn, except hybrid corn. If the origin is unknown, that fact shall be stated;

D. Percentage by weight of all weed seeds;

E. The name and approximate number of each kind of secondary noxious-weed seed:

(1) Per ounce in Agrostis spp., Poa spp., Rhodes grass, Bermuda grass, timothy, orchard grass, fescues, alsike and white clover, reed canary grass, Dallis grass, ryegrass, foxtail millet, alfalfa, red clover, sweetclovers, lespedezas, smooth brome, crimson clover, Brassica spp., flax, Agropyron spp. and other agricultural seeds of similar size and weight or mixtures within this group; and

(2) Per pound in proso, Sudan grass, wheat, oats, rye, barley, buckwheat, sorghums, vetches and other agricultural seeds of a size and weight similar to or greater than those within this group or any mixtures within this group.

All determinations of noxious-weed seeds shall be subject to tolerances and methods of determination prescribed in the rules and regulations promulgated by the commissioner under this subchapter;

F. Percentage by weight of agricultural seeds, which may be designated as "crop seeds," other than those required to be named on the label;

G. Percentage by weight of inert matter;

H. For each named agricultural seed:

(1) Percentage of germination, exclusive of hard seed;

(2) Percentage of hard seed, if present;

(3) "Total germination and hard seed" may be stated as such, if desired;

(4) The calendar month and year the test was completed to determine such percentages;

I. Name and address of the person who labeled said seed or who sells, offers or exposes said seed for sale within this State.

2. Vegetable seeds. For vegetable seeds:

A. Name of kind and variety of seed;

B. For seeds which germinate less than the standard last established by the commissioner:

(1) Percentage of germination, exclusive of hard seed;

(2) Percentage of hard seed, if present;

(3) The calendar month and year the test was completed to determine such percentages;

(4) The words "Below Standard" in not less than 8-point type.

C. Name and address of the person who labeled said seed or who sells, offers or exposes said seed for sale within this State.

3. Tree and shrub seeds. For tree and shrub seeds:

A. Name of kind and variety; [1969, c. 42, §4 (NEW).]

B. The percentage by weight of pure seed; [1969, c. 42, §4 (NEW).]

C. The percentage of germination; [1969, c. 42, §4 (NEW).]

D. The year of collection of such seed; [1969, c. 42, §4 (NEW).]

E. The specific locality, state and county in the United States or nearest equivalent political unit in the case of foreign countries, in which the seed was collected. [1969, c. 42, §4 (NEW).]

F. Name and address of the person who labeled said seed, or who sells, offers or exposes said seed for sale within this State. [1969, c. 42, §4 (NEW).]

[ 1969, c. 42, §4 (NEW) .]

SECTION HISTORY

1969, c. 42, §§3,4 (AMD).



7 §1044. Prohibitions

1. Test for germination; labels; ads; noxious weeds. It shall be unlawful for any person to sell, offer for sale or expose for sale any agricultural, vegetable or tree and shrub seeds within this State:

A. Unless the test to determine the percentage of germination required by section 1043 shall have been completed within a 9-month period, exclusive of the calendar month in which the test was completed, immediately prior to sale, exposure for sale or offering for sale or transportation;

B. Not labeled in accordance with this subchapter, or having a false or misleading label;

C. Pertaining to which there has been a false or misleading advertisement;

D. Containing primary noxious-weed seeds not in accordance with tolerances and methods of determination prescribed in the rules and regulations promulgated by the commissioner;

E. If noxious-weed seeds are present singularly or collectively in excess of 500 per pound.

[ 1969, c. 42, §5 (AMD) .]

2. Misuse of labels; false ads; obstructions; stop-sales. It shall be unlawful for any person within this State:

A. To detach, alter, deface or destroy any label provided for in this subchapter, or the rules and regulations promulgated by the commissioner thereunder, or to alter or substitute seed in any manner that may defeat the purposes of said subchapter;

B. To disseminate any false or misleading advertisement concerning agricultural, vegetable or tree and shrub seeds in any manner or by any means; [1969, c. 42, §6 (AMD).]

C. To hinder or obstruct in any way any authorized person in the performance of his duties under this subchapter;

D. To fail to comply with a "stop-sale" order.

[ 1969, c. 42, §6 (AMD) .]

SECTION HISTORY

1969, c. 42, §§5,6 (AMD).



7 §1044-A. Licensing requirements

For the purpose of providing revenues to defray the expense of the inspection and analysis prescribed in this subchapter, the commissioner shall license seed labelers. The commissioner shall prescribe the license application form. License fees established under this subchapter may be collected on other than an annual basis if the license required in this section is issued in conjunction with a nursery operator's license issued under section 2171. [1999, c. 84, §2 (AMD).]

1. Retail dealer's license.

[ 1995, c. 435, §3 (AFF); 1995, c. 435, §2 (RP) .]

2. Seed labeling license. A person, firm or corporation may not label agricultural, vegetable and tree and shrub seeds, except seed potatoes, for planting purposes for distribution or sale in this State without having obtained a seed labeling license. The seed labeling licensee is responsible for the accuracy of the seed contents of all packages, boxes and bags of seeds labeled by the licensee. The fee for a seed labeling license is $50 annually. A license may be issued for a one-year, 2-year or 3-year period. Licenses for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year license is 2 times the annual fee. The fee for a 3-year license is 3 times the annual fee.

[ 2005, c. 12, Pt. EEE, §2 (AMD) .]

3. Disposition of fees. Fees received for licenses established under this section shall be paid to the Treasurer of State for deposit in the General Fund.

[ 1979, c. 672, Pt. A, §25 (NEW) .]

SECTION HISTORY

1979, c. 672, §A25 (NEW). 1995, c. 435, §§1,2 (AMD). 1995, c. 435, §3 (AFF). 1997, c. 454, §3 (AMD). 1999, c. 84, §2 (AMD). 2005, c. 12, §EEE2 (AMD).



7 §1045. Exemptions and violations

Sections 1043 and 1044 shall not apply to seed or grain not intended for sowing purposes, nor to seed in storage in, or consigned to, a seed cleaning or processing establishment for cleaning or processing. Any labeling or other representation which may be made with respect to the uncleaned or unprocessed seed shall be subject to this subchapter. [1977, c. 696, §87 (RPR).]

No person shall be deemed in violation of this subchapter for having sold or offered or exposed for sale in this State any agricultural vegetable or tree and shrub seed which were incorrectly labeled or represented as to kind, variety, type or origin, which seeds cannot be identified by examination thereof, unless he has failed to obtain an invoice or grower's declaration giving kind, or kind and variety, or kind and type, and origin if required, and to take such other precautions as may be necessary to insure the identity to be that stated. [1977, c. 696, §87 (RPR).]

Violation of this subchapter is a civil violation for which the following forfeitures may be adjudged. [1977, c. 696, §87 (RPR).]

1. First violation. For the first violation, a forfeiture not to exceed $100; and

[ 1977, c. 696, §87 (NEW) .]

2. Subsequent violation. For each subsequent similar violation, a forfeiture not to exceed $250.

[ 1977, c. 696, §87 (NEW) .]

SECTION HISTORY

1969, c. 42, §7 (AMD). 1977, c. 696, §87 (RPR).



7 §1046. Duties of commissioner

It shall be the duty of the commissioner, who may act through his authorized agents:

1. Inspection. To sample, inspect, cause to be analyzed or tested, agricultural, vegetable or tree and shrub seeds transported, sold or offered or exposed for sale within this State for sowing purposes, at such time and place and to such extent as he may deem necessary to determine whether said agricultural, vegetable or tree and shrub seeds are in compliance with this subchapter, and to notify promptly of any violation, the person who transported, sold, offered or exposed the seed for sale;

[ 1969, c. 42, §8 (AMD) .]

2. Rules and regulations. To prescribe and, in a manner consistent with the Maine Administrative Procedure Act, to adopt rules and regulations governing the methods of sampling, inspecting, analysis, test and examination of agricultural, vegetable or tree and shrub seeds, and the tolerances to be followed, which shall be in general accord with officially prescribed practice in interstate commerce, and such other rules and regulations as may be necessary to secure the efficient enforcement of this subchapter.

[ 1977, c. 694, §113 (AMD) .]

SECTION HISTORY

1969, c. 42, §8 (AMD). 1977, c. 694, §113 (AMD).



7 §1047. Powers

For the purpose of carrying out this subchapter, the commissioner or his duly authorized agents shall have authority:

1. Stop-sale orders. To issue and enforce a written or printed "stop-sale" order to the owner or custodian of any lot of agricultural, vegetable or tree and shrub seeds which the commissioner finds is in violation of any of the provisions of this subchapter, which order shall prohibit further sale of such seed until such officer has evidence that the law has been complied with. The issuance of such an order shall not be considered licensing or an adjudicatory proceeding, as defined by the Maine Administrative Procedure Act. No "stop-sale" order shall be issued or attached to any lot of seed without first giving the owner or custodian of such seed an opportunity to comply with the law. The owner or custodian of seeds which have been denied sale by a "stop-sale" order shall have the right to appeal from such order to a court of competent jurisdiction in the locality in which the seeds are found, praying for a judgment as to the justification of said order and for the discharge of such seed from the order. This subsection shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of this subchapter.

[ 1977, c. 694, §114 (AMD) .]

2. Employ qualified persons. To employ qualified persons under the Civil Service Law and to incur such expenses as may be necessary to carry out this subchapter; and

[ 1985, c. 785, Pt. B, §44 (AMD) .]

3. Cooperate with Federal Government. To cooperate with the Federal Government in seed law enforcement.

SECTION HISTORY

1969, c. 42, §9 (AMD). 1977, c. 694, §114 (AMD). 1985, c. 785, §B44 (AMD).



7 §1048. Seizure

Any lot of agricultural, vegetable or tree and shrub seeds not in compliance with this subchapter shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the locality in which the seed is located. In the event that the court finds the seed to be in violation of this subchapter, and orders the condemnation of said seed, it shall be denatured, processed, destroyed, relabeled or otherwise disposed of as provided in this subchapter. In no instance shall the court order such disposition of seed without first having given the claimant an opportunity to apply to the court for the release of said seed or permission to process or relabel it to bring it into compliance with this subchapter. [1969, c. 42, §10 (AMD).]

SECTION HISTORY

1969, c. 42, §10 (AMD).






Subchapter 11-A: GENETICALLY ENGINEERED PLANTS AND SEEDS

7 §1051. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 330, §1 (NEW).]

1. Cross-contamination. "Cross-contamination" means the unintentional transfer and incorporation of genetic material between a genetically engineered crop, by cross-pollination or other means, and a nongenetically engineered crop or a wild plant population.

[ 2001, c. 330, §1 (NEW) .]

2. Genetically engineered. "Genetically engineered" means the application of in vitro nucleic acid techniques, including recombinant deoxyribonucleic acid and direct injection of nucleic acid into cells or organelles, or the fusion of cells beyond the taxonomic family, that overcome natural physiological reproductive or recombinant barriers and that are not techniques used in traditional breeding and selection.

[ 2007, c. 602, §1 (AMD) .]

3. Seed dealer. "Seed dealer" means a person who cleans, processes, sells or offers for sale a genetically engineered plant part, seed or plant in the State.

[ 2007, c. 602, §2 (AMD) .]

4. Manufacturer. "Manufacturer" means a person that produces or commercializes a genetically engineered plant part, seed or plant, not including a farm operation as defined in section 152, subsection 6.

[ 2009, c. 323, §1 (AMD) .]

4-A. Pharmaceutical or industrial crop. "Pharmaceutical or industrial crop" means a plant that has been genetically engineered to produce a medical or industrial product, including a human or veterinary drug, a biologic, industrial or research chemical, enzymes, vaccines, human antibodies and human blood proteins.

[ 2009, c. 388, §1 (NEW) .]

5. Technology use agreement. "Technology use agreement" means an agreement between a manufacturer and a farmer that controls the right to plant a given genetically engineered plant part, seed or plant on a specific area of land for a certain period of time.

[ 2007, c. 602, §4 (NEW) .]

SECTION HISTORY

2001, c. 330, §1 (NEW). 2007, c. 602, §§1-4 (AMD). 2009, c. 323, §1 (AMD). 2009, c. 388, §1 (AMD).



7 §1052. Responsibilities of manufacturer

A manufacturer of genetically engineered plants, planting stock or seeds that present a risk of cross-contamination and are sold or distributed in this State is subject to the provisions of this subchapter. [2001, c. 330, §1 (NEW).]

1. Instructions. The manufacturer or seed dealer of the genetically engineered plants, plant parts or seeds shall provide written instructions to all growers on how to plant the plant parts, seeds or plants and how to grow and harvest the crop to minimize potential cross-contamination. These instructions must be at least as inclusive as guidelines issued by the United States Department of Agriculture relative to the establishment of buffer zones between genetically engineered plants and wild or cultivated plants subject to the risk of cross-contamination. The manufacturer or seed dealer shall file a copy of these instructions with the commissioner at least 20 days in advance of any sale of the genetically engineered plants, plant parts or seeds in this State.

[ 2001, c. 330, §1 (NEW) .]

2. Record keeping. The manufacturer or seed dealer shall identify and maintain, for at least 2 years after the date of sale, a list of the names and addresses of all growers of its genetically engineered plants, plant parts or seeds in this State. The list is not a public record as defined in Title 1, section 402, subsection 3. A manufacturer or seed dealer shall permit the commissioner to inspect the list when requested to facilitate an investigation into a claim of cross-contamination. A manufacturer or seed dealer is not required to keep records on seeds sold at the retail level in packets weighing less than one pound.

A manufacturer of genetically engineered seeds is not required to keep records under this subsection when the required records are being kept by a seed dealer.

[ 2001, c. 330, §1 (NEW) .]

2-A. Reporting. A manufacturer selling genetically engineered plant parts, plants or seeds in the State shall annually report to the commissioner the total potential acreage at a given planting density of genetically modified crops that could be grown based on the amount of each genetically engineered product sold in the State. Individual manufacturer data received under this subsection is confidential and may not be made public. The commissioner shall make public aggregate data that does not reveal the sales activities of an individual manufacturer. The commissioner shall provide aggregate data on sales of genetically engineered trees, tree seedlings, tree seeds, tree scions and other propagative materials to the Department of Agriculture, Conservation and Forestry, Bureau of Forestry.

[ 2009, c. 323, §2 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

3. Violation; penalty. Failure to comply with this subchapter is a civil violation for which a penalty of not more than $1,500 may be adjudged. In accordance with Title 5, chapter 375, the commissioner may suspend or revoke a license issued under section 1044-A if the holder of the license fails to comply with this subchapter.

[ 2001, c. 330, §1 (NEW) .]

SECTION HISTORY

2001, c. 330, §1 (NEW). 2009, c. 323, §2 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



7 §1053. De minimus possession and venue

1. De minimus possession. If a genetically engineered product in which a manufacturer has rights is possessed by a farmer or found on the property owned or occupied by the farmer and the presence of the product is either de minimus or not intended by the farmer, the farmer is not liable for breach of a seed contract nor for any damages claimed by the manufacturer.

[ 2007, c. 602, §5 (NEW) .]

2. Venue. An infringement case brought against a grower who does not have a current technology use agreement with a manufacturer must be brought in a venue where the farmer resides or where the disputed crop was grown.

[ 2007, c. 602, §5 (NEW) .]

SECTION HISTORY

2007, c. 602, §5 (NEW).



7 §1054. Rulemaking

The commissioner shall adopt rules to establish best management practices to maintain the integrity of crops and minimize potential conflict between farmers. Rules adopted under this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 602, §6 (NEW).]

SECTION HISTORY

2007, c. 602, §6 (NEW).



7 §1055. Restrictions on the production of pharmaceutical or industrial crops (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 388, §2 (NEW). MRSA T. 7, §1055, sub-§4 (RP).






Subchapter 12: VINEGAR

7 §1081. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A66 (AMD). 1979, c. 672, §A21 (RP).



7 §1082. Sales of adulterated or misbranded vinegar prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A21 (RP).



7 §1083. Adulteration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A21 (RP).



7 §1084. Misbranding (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A21 (RP).



7 §1085. Common carriers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 251, §2 (AMD). 1979, c. 672, §A21 (RP).









Chapter 105: PAYMENT OF DUES

7 §1090. Findings and purpose

The Legislature finds and declares that the agricultural industry as a whole is of significant economic and social importance to the State of Maine. The Legislature further finds and declares that the agricultural industry is subject to unique financial difficulties. Such difficulties include instability of prices, the general inflexibility of demand for farm products, rising costs to producers, dealers and processors, and the vagaries of nature. [1971, c. 428, (NEW).]

Such financial difficulties have a direct effect on a significant portion of the people of the State who are not directly involved in agricultural activities or industries. [1971, c. 428, (NEW).]

The Legislature further finds and declares that the relationships between agricultural producers and dealers or processors are also unique. The normal labor relationship of employer and employee does not ordinarily apply in the agricultural industry. In view of these facts, the Legislature has determined that it is in the best interests of those engaged in agriculture and agriculturally related industry, and of the people of the entire State to regulate the relationship of producers to dealers and processors by encouraging and facilitating the formation and operation of cooperative agricultural marketing associations. The Legislature in enacting this legislation intends to exercise the police power of the State to benefit the health and welfare of the agricultural industry and the people of the State. [1971, c. 544, §18-A (AMD).]

SECTION HISTORY

1971, c. 438, (NEW). 1971, c. 544, §§18-A (AMD).



7 §1091. Dues (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 438, (NEW). 1987, c. 384, §1 (AMD). 2003, c. 329, §1 (RP).



7 §1091-A. Dues and fair share fees

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Association" has the same meaning as in Title 13, section 1774, subsection 3. [2003, c. 329, §2 (NEW).]

B. "Fair share fee" means a fee deducted by a dealer or processor from a producer who is not an association member. [2003, c. 329, §2 (NEW).]

[ 2003, c. 329, §2 (NEW) .]

2. Association dues. When a member of an association makes a written assignment of dues to that association, those dues must be paid out of funds due or to become due to that member for any farm product produced or to be produced by that member or for any services performed or to be performed by that member in the production of farm products. A person who accepts or receives the product or services from the member is bound by that assignment after receiving written notice from the association or from the member, and that person shall withhold the assigned dues from amounts payable by that person to the member thereafter during the period of the assessment.

[ 2003, c. 329, §2 (NEW) .]

3. Fair share fees for contracts entered into after the association agreement. A nonmember producer who supplies farm products to a dealer or processor subject to collective bargaining and who enters into a preseason contract with the dealer or processor after the association has signed an agreement with that dealer or processor must be assessed a fair share fee equal to 50% of the amount charged to association members as dues. The dealer or processor shall withhold the fair share from the nonmember in the same manner as member dues are withheld. The nonmember shall make a written assignment directing the dealer or processor to have the fair share fee:

A. Remitted to the association and used to defray the costs incurred by the association as the recognized collective bargaining unit in fulfilling its duty to represent producers in their relations with the dealer or processor; or [2003, c. 329, §2 (NEW).]

B. Deposited in a fund established by the dealer or processor for awarding educational scholarships to contributing nonmembers and association producers. [2003, c. 329, §2 (NEW).]

[ 2003, c. 329, §2 (NEW) .]

4. Fair share fees for contracts entered into before the association agreement. Except as provided in subsection 5, a dealer or processor subject to collective bargaining may not assess or withhold a fair share fee from a nonmember producer who enters into a preseason contract to supply farm products to that dealer or processor before the association has signed an agreement with that dealer or processor unless the nonmember producer directs the processor or dealer to do so in accordance with this subsection.

A nonmember producer may make a written assignment directing the dealer or processor to withhold a fair share fee equal to 50% of the amount charged to association members as dues for deposit in a fund established by the dealer or processor for awarding educational scholarships to contributing nonmembers and association producers.

[ 2003, c. 329, §2 (NEW) .]

5. Changes in nonmember contract. The dealer or processor shall withhold a fair share fee from a nonmember in accordance with subsection 3 when:

A. The nonmember entered into a preseason contract to supply farm products to a dealer or processor before the association signed an agreement with that dealer or processor; and [2003, c. 329, §2 (NEW).]

B. The nonmember consents to a change or changes in that nonmember's contract after the association has signed an agreement with that dealer or processor and the change or changes provide an increase in contract value. [2003, c. 329, §2 (NEW).]

[ 2003, c. 329, §2 (NEW) .]

SECTION HISTORY

2003, c. 329, §2 (NEW).



7 §1092. Assignment

No provision that is inserted in any contract or other instrument that is prepared by a dealer or processor that makes an assignment of the dues or fair share fees described in section 1091-A ineffective is valid. [2003, c. 329, §3 (AMD).]

An assignment of dues or fair share fees may not exceed 1% of the total value of the product or services delivered by the member to the dealer or processor. [2003, c. 329, §3 (AMD).]

SECTION HISTORY

1971, c. 438, (NEW). 1987, c. 384, §2 (AMD). 2003, c. 329, §3 (AMD).



7 §1093. Remittance of dues and fair share fees; accounting

1. Sale of farm products. Subject to subsection 3, a dealer or processor shall, on or before the 15th day of each month, pay to an association all dues and fair share fees assigned to the association pursuant to section 1091-A with respect to farm products received from members and nonmembers by the dealer or processor during the preceding calendar month. At the time of each monthly payment of dues and fair share fees, the dealer or processor shall provide to the association a summary statement showing, for each member and nonmember, the quantity of farm products received, the payment due to the member and nonmember for those farm products prior to the deduction of dues or fair share fees and the amount of dues or fair share fees deducted therefrom pursuant to the assignment.

[ 2003, c. 329, §4 (AMD) .]

2. Performance of farm services. Subject to subsection 3, a dealer or processor shall, on or before the 15th day of each month, pay to an association all dues and fair share fees assigned to the association pursuant to section 1091-A with respect to services performed by members and nonmembers in the production of farm products that were received by the dealer or processor during the preceding calendar month. At the time of each monthly payment of dues and fair share fees, the dealer or processor shall provide to the association a summary statement showing, for each member and nonmember, the quantity of farm products for which services were performed and the amount of dues or fair share fees deducted therefrom pursuant to the assignment.

[ 2003, c. 329, §4 (AMD) .]

3. Flat rate dues and fair share fees deductions. In the event that the dues and fair share fees assigned to the association pursuant to section 1091-A are not calculated on the quantity of farm products sold or tendered by members and nonmembers to the dealer or processor, the dealer or processor shall pay the dues and fair share fees to the association according to the payment schedule contained in the assignment. No payment schedule may require the payment of assigned dues and fair share fees more frequently than once a month.

[ 2003, c. 329, §4 (AMD) .]

SECTION HISTORY

1971, c. 438, (NEW). 1987, c. 384, §3 (RPR). 2003, c. 329, §4 (AMD).



7 §1094. -- liability

Any dealer or processor who pays any dues to an association pursuant to the assignment of dues governed by this chapter shall not be liable for such sums upon any seed lien, farm laborer's lien or any other lien or encumbrance which has priority by law upon the proceeds of the farm crop or product. Any lienholder who has priority upon the proceeds from such farm crop or product whose lien remains unsatisfied shall have the right to receive all sums paid to any association pursuant to the assignment of dues. Such association shall remit all dues paid pursuant to the assignment to the priority lienholder upon the receipt of notice and proof that a valid prior lien exists against such farm crop or product. [1971, c. 438, (NEW).]

SECTION HISTORY

1971, c. 438, (NEW).



7 §1095. -- deduction

Any dealer or processor may deduct a sum not to exceed 2% of the total dues to be paid to an association for administrative expenses incurred by the payment of such dues under the assignment. [1971, c. 438, (NEW).]

SECTION HISTORY

1971, c. 438, (NEW).



7 §1096. Violation; penalties

1. Civil violation. Failure of a dealer or processor to pay assigned dues to an association within the time required by section 1093 is a civil violation for which a forfeiture of double the amount of the assigned dues that were not timely paid to the association shall be adjudged. The court shall order payment of the forfeiture to the association. In the event of a willful violation, the dealer or processor shall be subject to an additional civil penalty, payable to the State, of not more than $1,000 for a first violation and not more than $2,000 for each subsequent violation. The forfeiture and civil penalty created by this subsection are recoverable by the commissioner in a civil action.

[ 1987, c. 384, §4 (NEW) .]

2. Private action. Any dealer or processor that fails to pay assigned dues to an association within the time required by section 1093 is liable to that association in a civil action for double the amount of the assigned dues that were not timely paid to the association, plus reasonable attorneys fees, provided that the filing of a civil violation action, pursuant to subsection 1, shall bar the filing of a private action under this subsection arising from the same events of nonpayment.

[ 1987, c. 384, §4 (NEW) .]

SECTION HISTORY

1987, c. 384, §4 (NEW).









Part 3: LICENSING OF DEALERS; AUCTIONS

Chapter 201: LIVESTOCK AND POULTRY

7 §1301. Purpose

The purposes of this chapter are to maintain fair and equitable practices in the buying and selling of livestock and poultry within this State, and to encourage practices that promote the sale of healthy livestock and poultry. In respect to dealers in livestock and poultry this chapter supplements and does not supersede other provisions of the laws relating to the control of livestock and poultry diseases under this Title. [2001, c. 572, §1 (AMD).]

SECTION HISTORY

1967, c. 227, §1 (AMD). 2001, c. 572, §1 (AMD).



7 §1302. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §67 (AMD).]

1. Agent. "Agent" means any person acting for or in behalf of another in any of the transactions which constitute being a dealer.

1-A. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or the commissioner's duly authorized agent.

[ 2001, c. 572, §2 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

2. Dealer. "Dealer" means any person or entity engaged in the business of buying livestock or poultry primarily for resale, whether the purchase or sale is completed by cash, delayed payment, transfer, exchange, barter or shipment on commission. A person who receives livestock and poultry exclusively for slaughter on the person's own premises is not a dealer.

[ 2001, c. 572, §3 (RPR) .]

3. Livestock and poultry. "Livestock and poultry" includes all cattle, sheep, goats, swine, equines, members of the genus lama, bison, ratites, poultry, domesticated cervids and other animals raised for food or fiber.

[ 2003, c. 334, §1 (AMD) .]

SECTION HISTORY

1967, c. 227, §1 (AMD). 1979, c. 541, §A67 (AMD). 2001, c. 572, §§2-4 (AMD). 2003, c. 334, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §1303. Rules and regulations

The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, make uniform rules and regulations for carrying out this chapter, which shall be consistent with the rules and regulations for livestock and poultry disease control provided for under this Title. [1977, c. 694, §115 (AMD).]

SECTION HISTORY

1967, c. 227, §1 (AMD). 1977, c. 694, §115 (AMD).



7 §1304. License; agents

A person, firm, partnership or corporation may not act as a dealer of livestock and poultry unless licensed by the department. An agent may not act for any dealer unless that agent and the dealer are licensed by the department and the dealer has designated such agent to act in the dealer's behalf. A dealer is accountable and responsible for acts of the dealer's agents. [2001, c. 572, §5 (AMD).]

SECTION HISTORY

1967, c. 227, §1 (AMD). 2001, c. 572, §5 (AMD).



7 §1305. Application for license

Application for a license as a dealer or as an agent must be made upon a form prescribed by the commissioner. The commissioner, if satisfied with the applicant's qualifications, shall issue a license entitling the applicant to act as a dealer or as an agent. An initial license may be issued for a period of less than one year or more than one year but not more than 2 years. All licenses expire on July 1st. All license renewals are for a period of one year. The annual license fee for a dealer is $25 and for each agent, $10. The fee for an initial license is prorated based on the number of months for which the license is valid. The commissioner shall issue a certificate of licensure to each licensed dealer and agent. The certificate must be carried in the motor vehicle used by the licensed dealer or agent when acting as a dealer or agent. The commissioner shall issue dealer plates to be attached to each motor vehicle or trailer used by a dealer for transporting livestock or poultry. Upon renewal of a license, the commissioner shall issue stickers bearing the year of licensure to be attached to the dealer plates. [2001, c. 572, §6 (RPR).]

SECTION HISTORY

1967, c. 227, §2 (AMD). 2001, c. 572, §6 (RPR).



7 §1306. Revocation and suspension of licenses

Any license issued under this chapter may be suspended or revoked by the commissioner in a manner consistent with the Maine Administrative Procedure Act. [2001, c. 572, §7 (AMD).]

SECTION HISTORY

1977, c. 694, §116 (RPR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 572, §7 (AMD).



7 §1307. Records

The commissioner may require licensed livestock and poultry dealers to keep certain records of transactions in any or all classes of livestock and poultry. The department may establish by rule the length of time that records kept by persons engaging in dealing livestock and poultry must be retained. [2001, c. 572, §8 (AMD).]

SECTION HISTORY

1967, c. 227, §3 (AMD). 2001, c. 572, §8 (AMD).



7 §1308. Violations

Any person or entity who violates any of the provisions of this chapter or any rule adopted under section 1303 commits a civil violation for which a forfeiture not to exceed $100 per day for each violation may be adjudged, except that the total of the forfeitures may not exceed $25,000. [2001, c. 572, §9 (RPR).]

SECTION HISTORY

1965, c. 47, (AMD). 1967, c. 227, §3 (AMD). 1977, c. 696, §88 (RPR). 1979, c. 541, §A68 (AMD). 2001, c. 572, §9 (RPR).



7 §1309. Maine cattle health assurance program

The commissioner shall develop a Maine cattle health assurance program to ensure the highest quality of products by encouraging all livestock producers in this State to use best management practices. The department shall develop a farm assessment plan that provides for on-site evaluations of farms to assess and suggest ways to improve the health of herds, protect the health and safety of herds from disease and protect farms from environmental liability. [2003, c. 386, §2 (NEW).]

The commissioner in consultation with the University of Maine Cooperative Extension, state and federal veterinarians and livestock producers in this State shall adopt rules for the administration of this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 386, §2 (NEW).]

SECTION HISTORY

2003, c. 386, §2 (NEW).



7 §1310. Cattle Health Assurance Program Fund

The Treasurer of State shall establish a separate account known as the Cattle Health Assurance Program Fund. This fund does not lapse but must be carried forward. Funds from this account may be used to pay for administrative costs associated with section 1309. [2003, c. 386, §2 (NEW).]

SECTION HISTORY

2003, c. 386, §2 (NEW).






Chapter 202: CERVIDS

7 §1331. Propagation and sale (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 685, §1 (NEW). 1989, c. 502, §B7 (AMD). 1989, c. 649, §§1,2 (AMD). 1999, c. 765, §1 (AMD). 2001, c. 572, §§10,11 (AMD). 2003, c. 386, §4 (RP).



7 §1332. Animal Industry Fund

The Treasurer of State shall establish a separate account known as the Animal Industry Fund. This fund does not lapse but must be carried forward. Except as provided in section 1346, license fees collected under section 1333, subsection 3 and license and tagging fees collected under section 1342, subsections 3 and 4 and section 1342-A must be deposited in the account. Funds from this account may be used to pay for administrative costs associated with licenses issued under sections 1333, 1342 and 1342-A, tags issued under section 1342 and other costs associated with administration and enforcement of this chapter and chapter 202-A. [2009, c. 249, §1 (AMD).]

SECTION HISTORY

1999, c. 765, §2 (NEW). 2003, c. 386, §5 (AMD). 2009, c. 249, §1 (AMD).



7 §1333. Propagation and possession of cervids

1. Definitions. As used in this Title, unless the context indicates otherwise, the following terms have the following meanings.

A. "Cervid" means a member of the cervidae family and hybrids, including deer, elk, caribou, reindeer and related species, specified by the commissioner by rule with the written concurrence of the Commissioner of Inland Fisheries and Wildlife. [2005, c. 382, Pt. D, §1 (AMD).]

B. "Discrepancy" means an instance in which a holder of a license under subsection 2 has failed to comply with a requirement under this Part. [2003, c. 688, Pt. A, §5 (AMD).]

[ 2005, c. 382, Pt. D, §1 (AMD) .]

2. License. The commissioner may issue a license for the propagation, possession, purchase or sale of cervids. A holder of a license issued pursuant to this subsection may raise cervids at any season of the year. The fee for a license is $20 a year. Except as provided in section 1346, a license fee must be deposited in the Animal Industry Fund established in section 1332.

[ 2003, c. 386, §6 (NEW) .]

3. Inspection. The commissioner or commissioner's designee shall conduct an inspection of an applicant's premises before the initial issuance or renewal of a license under subsection 2 or at any time during the pendency of a license under subsection 2 if the department believes the license holder is not in compliance with the provisions of this Part.

[ 2003, c. 688, Pt. A, §6 (AMD) .]

4. Renewal. If an inspection for a renewal of a license under subsection 2 reveals a discrepancy, the inspector shall note the discrepancy on an inspection form. The commissioner may issue a temporary license under subsection 2 and give the license holder a reasonable amount of time to correct the discrepancy. Upon a subsequent inspection of the premises of a temporary license holder under this subsection, the commissioner shall renew the license under subsection 2 if the license holder has corrected all of the discrepancies noted on the inspection form from the prior inspection.

[ 2003, c. 688, Pt. A, §6 (AMD) .]

5. Penalties. Any person engaged in the business of propagating, possessing, buying or selling cervids without a license under subsection 2 commits a civil violation for which a fine not to exceed $100 per day for each violation may be adjudged, except that the total of the fines may not exceed $25,000.

[ 2003, c. 688, Pt. A, §6 (AMD) .]

6. Records. A holder of a license issued pursuant to subsection 2 shall maintain records that include the date and location of birth and the date of death or departure of each cervid in the license holder's herd.

[ 2003, c. 688, Pt. A, §6 (AMD) .]

7. Revocation. A license issued under this chapter may be suspended or revoked in a manner consistent with Title 5, chapter 375, subchapter 5 for a violation of this chapter. Upon revocation, a similar license may not be reissued to that person for a minimum of 5 years.

[ 2003, c. 386, §6 (NEW) .]

8. Rules. The commissioner, in consultation with the Commissioner of Inland Fisheries and Wildlife, may adopt rules necessary for the administration of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 386, §6 (NEW) .]

SECTION HISTORY

2003, c. 386, §6 (NEW). 2003, c. 688, §§A5,6 (AMD). 2005, c. 382, §D1 (AMD).






Chapter 202-A: COMMERCIAL LARGE GAME SHOOTING AREAS

7 §1341. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 765, §3 (NEW).]

1. Commercial large game shooting area. "Commercial large game shooting area" means an enclosed area in which large game are kept and a fee is charged to pursue and kill or pursue and attempt to kill large game.

[ 1999, c. 765, §3 (NEW) .]

2. Domesticated bison. "Domesticated bison" means the genus and species Bison bison.

[ 1999, c. 765, §3 (NEW) .]

3. Domesticated boar. "Domesticated boar" means a member of a species of Sus scrofa commonly known as the Eurasian boar or Wild Russian boar. "Domesticated boar" does not include members or varieties of the family Suidae or the species Sus scrofa that are commonly raised for commercial meat production.

[ 1999, c. 765, §3 (NEW) .]

4. Domesticated deer.

[ 2003, c. 386, §7 (RP) .]

4-A. Domesticated cervid. "Domesticated cervid" has the same meaning as "cervid" in section 1333, subsection 1, paragraph A.

[ 2005, c. 382, Pt. D, §2 (AMD) .]

5. Large game. "Large game" means domesticated cervids, domesticated boar and domesticated bison.

[ 2003, c. 386, §9 (AMD) .]

6. Parcel. "Parcel" means a contiguous tract of land. Land that is separated by a road that contains frontage along a common portion of that road is considered a contiguous tract.

[ 1999, c. 765, §3 (NEW) .]

7. Person. "Person" means an individual, partnership, corporation or other legal entity.

[ 1999, c. 765, §3 (NEW) .]

8. Shooting zone. "Shooting zone" means an area within a parcel that is enclosed to contain one or more species of large game.

[ 1999, c. 765, §3 (NEW) .]

SECTION HISTORY

1999, c. 765, §3 (NEW). 2003, c. 386, §§7-9 (AMD). 2005, c. 382, §D2 (AMD).



7 §1342. Commercial large game shooting area license

Beginning October 1, 2000, a person may not establish or operate a commercial large game shooting area unless that person has a valid license issued in accordance with this section or section 1342-A. [2009, c. 249, §2 (AMD).]

Except as provided in section 1342-A, the commissioner may issue a license under this chapter only to a person who operated a commercial large game shooting area during the period beginning October 1, 1999 and ending March 15, 2000 . [2009, c. 249, §3 (AMD).]

1. Application. An applicant for a commercial large game shooting area license must submit an application on a form provided by the commissioner along with the required license fee as provided under subsection 3. An application under this subsection must be submitted for a specific parcel of land, and the applicant must demonstrate in accordance with subsection 9 that the applicant has operated a commercial large game shooting area on that parcel of land between October 1, 1999 and March 15, 2000. The application must include the name and address of the person applying for the license and a map locating the proposed site in relation to known or easily identifiable terrain features, such as a road junction or a stream and road junction. The map must be a copy of a 7.5 or 15 minute series topographical map produced by the United States Geological Survey or a map of equivalent or superior detail in the location of roads.

[ 2009, c. 249, §4 (AMD) .]

2. Land and facility requirements. To qualify for a license under this section, an applicant must demonstrate that the shooting area meets the following.

A. Each shooting zone in which domesticated cervids are enclosed is a minimum of 50 acres. [2003, c. 386, §10 (AMD).]

B. Each shooting zone in which large game other than domesticated cervids are enclosed is a minimum of 200 acres. [2003, c. 386, §10 (AMD).]

C. The total area of land enclosed for operation as a commercial large game shooting area does not exceed 400 acres. [1999, c. 765, §3 (NEW).]

D. A shooting zone is encompassed by fencing or other barriers sufficient to contain the species of large game contained in that shooting area. [1999, c. 765, §3 (NEW).]

E. The applicant owns or leases all of the land to be used as a commercial large game shooting area. [1999, c. 765, §3 (NEW).]

[ 2003, c. 386, §10 (AMD) .]

3. Fees. The annual fee for a commercial large game shooting area is $1,000, except that the annual fee for a commercial large game shooting area is $500 for an operation that is licensed to possess domesticated cervids under chapter 202 and harvests only domesticated cervids raised on that farm. Except as provided in section 1346, all fees paid for a license issued under this section must be deposited in the Animal Industry Fund established under section 1332.

[ 2003, c. 386, §10 (AMD) .]

4. Issuance of license. Upon receipt of a complete application and the license fee, the commissioner shall issue an annual license after determination that the land and facility requirements are met. The commissioner may require inspection of an operation prior to issuing a license to determine compliance with this chapter and rules adopted pursuant to subsection 8. The commissioner may not issue more than one license to a person. Upon issuing a license, the commissioner shall provide the licensee with transport tags to identify an animal killed on the premises of that license holder at a cost of $25 for each tag. Except as provided in section 1346, transport tag fees must be deposited in the Animal Industry Fund.

[ 1999, c. 765, §3 (NEW) .]

5. Transfer of license. A person may transfer a license issued in accordance with this section. The license holder must notify the commissioner 30 days prior to a transfer informing the commissioner of the date of the transfer and the name, mailing address and telephone number of the person receiving the transferred license.

[ 1999, c. 765, §3 (NEW) .]

6. Restrictions. Large game may not be tethered in a shooting area and must be free to roam. A person may shoot or attempt to shoot large game within a shooting area only when that person is in a tree stand or accompanied by the license holder or an employee of the license holder. Shooting is limited to the time period from 1/2 hour before sunrise as defined in Title 12, section 10001 to 1/2 hour after sunset as defined in Title 12, section 10001. A person who kills or attempts to kill large game in a commercial large game shooting area may use only the following weapons:

A. Firearms of any type permitted for hunting under Title 12, Part 13; and [2003, c. 414, Pt. B, §12 (AMD); 2003, c. 614, §9 (AFF).]

B. Archery equipment of any type permitted for hunting under Title 12, Part 13. [2003, c. 414, Pt. B, §12 (AMD); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. B, §12 (AMD); 2003, c. 614, §9 (AFF) .]

7. Inspection. The commissioner or a veterinarian or other person employed by the State may enter at the direction of the commissioner, at any reasonable time, a commercial large game shooting area to make examinations of or conduct tests on large game for the existence of contagious or infectious diseases and to review records and make observations to determine compliance with this chapter and rules adopted pursuant to subsection 8. When the commissioner requires or conducts tests on large game for the existence of contagious or infectious diseases, the license holder is responsible for costs associated with the tests.

[ 1999, c. 765, §3 (NEW) .]

8. Rulemaking. The commissioner shall adopt rules in accordance with Title 5, chapter 375 to implement the provisions of this chapter. The initial rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. Subsequent amendments to those rules are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 765, §3 (NEW) .]

9. Verification of existing commercial large game shooting areas. Prior to issuing a license, the commissioner must verify that the applicant operated a commercial large game shooting area during the period beginning October 1, 1999 and ending March 15, 2000. An applicant may demonstrate compliance with this requirement:

A. By submitting a copy of a published advertisement describing the large game shooting experience offered. The copy must include the name of the publication and the date of the issue in which the advertisement appeared; [1999, c. 765, §3 (NEW).]

B. By submitting a dated receipt for services that includes the name and address of the person who paid for a large game shooting experience and supporting financial records; or [1999, c. 765, §3 (NEW).]

C. By submitting other acceptable verification as determined by the commissioner, including such information required by the commissioner to establish the type of large game harvested or offered for harvesting in that shooting area between October 1, 1999 and March 15, 2000. [1999, c. 765, §3 (NEW).]

[ 1999, c. 765, §3 (NEW) .]

10. Expansion of licenses. A person issued a license under this section shall notify the commissioner prior to offering a genus or species of large game for harvesting that was not offered for harvesting at the time the initial license was issued. The notification must state the additional genus or species that the license holder is proposing to offer. Upon determining that the license holder can meet the requirements of subsection 2, the commissioner shall issue a revised license.

[ 2009, c. 249, §5 (NEW) .]

SECTION HISTORY

1999, c. 765, §3 (NEW). 2003, c. 386, §10 (AMD). 2003, c. 414, §B12 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 249, §§2-5 (AMD).



7 §1342-A. Issuance of initial licenses after April 1, 2009

The commissioner may issue a license in accordance with this section and section 1342-B to applicants who do not qualify for a license under section 1342. [2009, c. 249, §6 (NEW).]

1. Application. To apply for a license under this section, a person must submit an application on a form provided by the commissioner along with the license fee established under section 1342, subsection 3. The application must include:

A. The name and mailing address of the person applying for the license; [2009, c. 249, §6 (NEW).]

B. A map locating the proposed site in relation to known or easily identifiable terrain features, such as a road junction or a stream and road junction. The map must be a copy of a 7.5 or 15 minute series topographical map produced by the United States Geological Survey or a map of equivalent or superior detail in the location of roads; [2009, c. 249, §6 (NEW).]

C. A statement of the types of large game the applicant is proposing to offer for harvest; and [2009, c. 249, §6 (NEW).]

D. Information sufficient to demonstrate that the land and facilities requirements under section 1342, subsection 2 can be met. [2009, c. 249, §6 (NEW).]

[ 2009, c. 249, §6 (NEW) .]

2. Criteria for reviewing applications. Upon receipt of a complete application under subsection 1, the commissioner shall review all materials submitted to determine the proximity of the proposed commercial large game shooting area to other licensed commercial large game shooting areas. If more than 2 applicants qualify for a license under this section, the commissioner shall give preference to a proposal to establish a commercial large game shooting area in Piscataquis County and to other proposals that advance geographic distribution of commercial large game shooting areas. The commissioner may establish additional criteria for rating applications in rules adopted under section 1342, subsection 8. The commissioner may require inspection of the proposed site prior to issuing a license under this section.

[ 2009, c. 249, §6 (NEW) .]

3. Issuance of license; restrictions and requirements. The commissioner may not issue more than one license under this section to a person. The commissioner may not issue a license under this section to a person who received a license under section 1342 whether that license is valid or expired.

A license issued under this section is for a specific parcel of land and only for the genus and species of large game specified in the license. The requirements and restrictions under section 1342, subsections 3, 4, 5, 6 and 7 and rules adopted under subsection 8 apply to licenses issued under this section. A person issued a license under this section shall establish and maintain the licensed commercial large game shooting area in accordance with section 1342, subsection 2, paragraphs A to E.

[ 2009, c. 249, §6 (NEW) .]

4. Acceptance of license applications. The commissioner may establish a deadline for accepting applications for commercial large game shooting area licenses under this section and may postpone action on applications received until that deadline has passed.

[ 2009, c. 249, §6 (NEW) .]

SECTION HISTORY

2009, c. 249, §6 (NEW).



7 §1342-B. Limitation on the number of commercial large game shooting areas

The number of commercial large game shooting areas in the State may not exceed 11. The commissioner may not issue a license under section 1342-A if the total number of valid licenses issued under sections 1342 and 1342-A is 11. For purposes of this section, "valid license" means a license that has not expired whether or not the person holding the license has continued to operate a commercial large game shooting area. [2009, c. 249, §7 (NEW).]

SECTION HISTORY

2009, c. 249, §7 (NEW).



7 §1342-C. Change of location of licensed commercial large game shooting area

A person holding a license for a commercial large game shooting area under section 1342 or 1342-A may apply to the commissioner for permission to change the location of the licensed area. The commissioner shall approve the change in location if the applicant demonstrates that the old location of the commercial large game shooting area will be discontinued and that the new location meets all of the applicable requirements of the section of law under which the original license was approved. [2011, c. 557, §1 (NEW).]

SECTION HISTORY

2011, c. 557, §1 (NEW).



7 §1343. Transport tags

The owner or operator of a commercial large game shooting area must provide a transport tag for each large game animal killed in that area. A person transporting large game killed at a commercial large game shooting area must have a transport tag secured to the body of the animal that clearly identifies the name and location of the commercial large game shooting area, the species of the animal and the date of the death. [1999, c. 765, §3 (NEW).]

SECTION HISTORY

1999, c. 765, §3 (NEW).



7 §1344. Violation; penalties

1. Operating commercial large game shooting area without license. A person who operates a commercial large game shooting area without a license issued under section 1342 or section 1342-A is guilty of a Class E crime.

[ 2009, c. 249, §8 (AMD) .]

1-A. Remote-control hunting. A person who owns or operates a commercial large game shooting area that uses remote-control hunting in violation of section 1347 commits a Class E crime.

[ 2005, c. 81, §1 (NEW) .]

2. Civil violations. Except for operating a commercial large game shooting area without a license or using remote-control hunting as provided in subsections 1 and 1-A, a person who violates any provision of this chapter or any rule adopted pursuant to this chapter commits a civil violation for which a forfeiture not to exceed $500 for a first violation and not to exceed $1,000 for a 2nd violation may be adjudged.

[ 2005, c. 81, §1 (AMD) .]

3. Revocation of license. The commissioner may revoke a license issued under section 1342 or under section 1342-A for any violation of this chapter or rule adopted pursuant to this chapter or any violation of chapter 739 or Title 17, chapter 42, subchapter 3.

[ 2009, c. 249, §9 (AMD) .]

SECTION HISTORY

1999, c. 765, §3 (NEW). 2005, c. 81, §1 (AMD). 2009, c. 249, §§8, 9 (AMD).



7 §1345. Applicability of other laws

1. Cruelty to animals. This chapter does not exempt a person from the provisions of chapter 739 or Title 17, chapter 42, subchapter III.

[ 1999, c. 765, §3 (NEW) .]

2. Control of disease. The commissioner shall apply and enforce the provisions of chapter 303 and chapter 305 and rules adopted in accordance with those chapters with regard to large game as the commissioner determines necessary to control disease.

[ 1999, c. 765, §3 (NEW) .]

SECTION HISTORY

1999, c. 765, §3 (NEW).



7 §1346. License fees deposited in General Fund

Notwithstanding section 1332, section 1333, subsection 3 and section 1342, subsections 3 and 4, the first $1,120 collected each year under those sections and under section 1342-A for license fees for domesticated cervid farms and commercial large game shooting areas and transport tag fees must be deposited in the General Fund. [2009, c. 249, §10 (AMD).]

SECTION HISTORY

1999, c. 765, §3 (NEW). 2003, c. 386, §11 (AMD). 2009, c. 249, §10 (AMD).



7 §1347. Remote-control hunting

An owner or operator of a commercial large game shooting area may not use a website or a service or business via any other means that permits a person to shoot or attempt to shoot any large game that is located in this State through the use of a computer-controlled gun, shooting apparatus or any other remote-control device when the person using the website, service or business is physically removed from the immediate vicinity of the large game animal. [2005, c. 81, §2 (NEW).]

SECTION HISTORY

2005, c. 81, §2 (NEW).






Chapter 203: MINK

7 §1351. Breeding and raising mink

Mink that have been propagated in captivity for 2 or more generations are considered domesticated animals subject to this Title. Such domesticated mink or the pelts or products thereof are considered agricultural products and the breeding, raising, producing in captivity and marketing of mink is an agricultural pursuit. Any person, firm or corporation engaged in breeding and raising mink shall comply with the permitting requirements for importation and possession of wildlife under Title 12, chapter 915, subchapter 15. [2005, c. 382, Pt. D, §3 (AMD).]

SECTION HISTORY

2005, c. 382, §D3 (AMD).






Chapter 205: POULTRY

7 §1401. License for buyers and sellers of poultry (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 227, §4 (RP).



7 §1402. Transportation of poultry (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 227, §4 (RP).



7 §1403. Bills of lading (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 227, §4 (RP).



7 §1404. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 227, §4 (RP).



7 §1405. Application of other provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 227, §4 (RP).



7 §1406. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 227, §4 (RP).






Chapter 207: AUCTIONS

7 §1451. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 572, §13 (RP).



7 §1452. Definitions

As used in this chapter, unless the context otherwise indicates, "auction" means the offering of cattle, sheep, swine, goats, equines, domesticated cervids, poultry and other animals raised for food or fiber for sale by means of exchanges between an auctioneer and bidders. [2003, c. 386, §12 (AMD).]

SECTION HISTORY

2001, c. 572, §14 (RPR). 2003, c. 386, §12 (AMD).



7 §1453. Rules

The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, make rules necessary to protect the health and welfare of animals going through auction, which have the power of law as outlined under section 1752. [2001, c. 572, §15 (AMD).]

SECTION HISTORY

1977, c. 694, §117 (AMD). 2001, c. 572, §15 (AMD).



7 §1454. Permit

A person, partnership, association or corporation may not hold or conduct an auction without obtaining a permit from the commissioner a minimum of 2 weeks prior to the scheduled date of the auction. A person intending to hold auctions on a regular basis may apply for and be issued a permit valid for multiple dates at the location specified in the permit. [2001, c. 572, §16 (RPR).]

SECTION HISTORY

2001, c. 572, §16 (RPR).



7 §1455. Records

The operator shall keep complete records of all sales transactions, which must be available for inspection by the commissioner. The department may establish, by rule, the length of time that a person who conducts an auction must retain these records. These records must indicate the origins of the animals sold, the name and address of the person purchasing the animals and the destination of those animals. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 572, §17 (AMD).]

SECTION HISTORY

2001, c. 572, §17 (AMD).



7 §1456. Cancellation of permit

The permit to operate an auction may be suspended in a manner consistent with the Maine Administrative Procedure Act. [2001, c. 572, §18 (RPR).]

SECTION HISTORY

1977, c. 694, §118 (RPR). 1999, c. 547, §B20 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 572, §18 (RPR).



7 §1457. Violations

Any person who violates the provisions of this chapter or rules adopted pursuant to this chapter commits a civil violation for which a forfeiture not to exceed $100 per day for each violation may be adjudged, except that the total of the forfeitures may not exceed $25,000. [2001, c. 572, §19 (NEW).]

SECTION HISTORY

2001, c. 572, §19 (NEW).









Part 4: LIVESTOCK DISEASE CONTROL

Chapter 301: GENERAL PROVISIONS

7 §1701. Animal husbandry expert

The commissioner is authorized to employ an animal husbandry expert. He may employ such assistants as he deems necessary, subject to the Civil Service Law. Such expenses in connection therewith shall be paid as the commissioner may approve. [1985, c. 785, Pt. B, §45 (AMD).]

SECTION HISTORY

1985, c. 785, §B45 (AMD).



7 §1702. Certificate

There shall be left with the owner of all condemned animals a proper certificate, duly authenticated, showing the number condemned and the value at which they are appraised, which shall be transferable only with the consent and acceptance of the commissioner.



7 §1703. Prosecution by district attorney

The several district attorneys shall prosecute all violations of chapters 201, 207, 301, 303 and 305 which shall be brought to their notice or knowledge by any person making the complaint under oath. The District Court and the Superior Court shall have concurrent jurisdiction in all prosecutions under said chapters. [1977, c. 78, §26 (AMD).]

SECTION HISTORY

1977, c. 78, §26 (AMD).



7 §1704. Agents

The commissioner may employ veterinarians licensed in this State and other agents and employees as may be necessary to enforce chapters 201, 207, 301, 303 and 305, subject to the Civil Service Law. [2001, c. 572, §20 (AMD).]

SECTION HISTORY

1977, c. 78, §27 (AMD). 1985, c. 785, §B46 (AMD). 2001, c. 572, §20 (AMD).



7 §1705. Expenses

The actual and necessary traveling expenses of the commissioner and his employees, any and all expense of prevention, control and eradication of disease, destroying diseased animals and those exposed to disease, and paying for the same, and all other expenses necessary to properly carry out chapters 201, 207, 301, 303 and 305 shall be paid out of such amounts as the Legislature may appropriate. [1977, c. 78, §28 (AMD).]

SECTION HISTORY

1977, c. 78, §28 (AMD).



7 §1706. Penalties

1. Violation. Except as provided in section 1707 or unless another specific penalty or forfeiture is provided, a person commits a civil violation if that person violates a provision of or a rule or regulation adopted pursuant to:

A. This chapter; [2003, c. 452, Pt. B, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Chapter 207; [2003, c. 452, Pt. B, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Chapter 303; or [2003, c. 452, Pt. B, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Chapter 305. [2003, c. 452, Pt. B, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. A person who violates this section commits a civil violation for which a fine of not more than $500 per day for each violation may be adjudged, except that the total of the fines may not exceed $50,000.

[ 2003, c. 452, Pt. B, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1977, c. 696, §89 (RPR). 2001, c. 572, §21 (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B16 (RPR).



7 §1707. Intentional, knowing or reckless introduction of a disease or pathogen

A person who intentionally, knowingly or recklessly introduces or takes a substantial step or action that could introduce a disease or pathogen to livestock or poultry commits a Class D crime. [2001, c. 572, §22 (NEW).]

SECTION HISTORY

2001, c. 572, §22 (NEW).



7 §1708. National animal identification system (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 544, §1 (NEW). MRSA T. 7, §1708, sub-§6 (RP).






Chapter 303: CONTROL OF DISEASES

7 §1751. Definitions

As used in this chapter and chapters 201, 202, 202-A, 207, 301 and 305, unless the context otherwise indicates, the following words have the following meanings. [2005, c. 146, §1 (AMD).]

1. Commissioner. "Commissioner" shall mean the Commissioner of Agriculture, Conservation and Forestry or his duly authorized agent.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

2. Domestic animals. "Domestic animals" means cattle, equines, goats, sheep, swine, cats, dogs, domesticated cervids or other domesticated animals; large game as defined in section 1341, subsection 5; and poultry.

[ 2003, c. 386, §13 (AMD) .]

3. Authorized agent. "Authorized agent" means employees of the department, veterinarians licensed by the State to practice veterinary medicine while performing official duties for the department, employees of the Animal and Plant Health Inspection Service of the United States Department of Agriculture, or other persons designated by the commissioner.

[ 2001, c. 572, §24 (AMD) .]

4. Person. "Person" shall mean the State, any municipality, political subdivision, institution, public or private corporation, individual, partnership or other entity.

5. Poultry. "Poultry" means all domesticated birds.

SECTION HISTORY

1971, c. 594, §5 (AMD). 1977, c. 78, §29 (AMD). 1999, c. 765, §4 (AMD). 2001, c. 572, §§23,24 (AMD). 2003, c. 386, §13 (AMD). 2005, c. 146, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §1752. Rules

The commissioner shall adopt rules that are necessary for the enforcement of chapters 201, 202, 202-A, 207, 301, 303 and 305. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 386, §14 (AMD).]

SECTION HISTORY

1973, c. 625, §39 (AMD). 1977, c. 78, §30 (AMD). 1977, c. 694, §119 (RPR). 2001, c. 572, §25 (AMD). 2003, c. 386, §14 (AMD).



7 §1753. Duties of commissioner

The commissioner shall, so far as possible, prevent the introduction and spread of contagious, infectious and parasitic diseases, and exposure thereto, among domestic animals in the State, especially those diseases transmitted to man, either directly or indirectly, and those of greatest economic importance.

The commissioner shall cause investigation and diagnosis to be made by approved methods as to the existence of contagious, infectious and parasitic diseases among domestic animals in the State, and the commissioner may enter any premises, buildings or places, including stockyards, cars, trucks, planes and vessels within any county or part of the State in or at which the commissioner has reason to believe there exists any such disease, and make such investigation, diagnosis or diagnostic tests as to the existence of disease that the commissioner may consider necessary. [2001, c. 572, §26 (AMD).]

The commissioner shall formulate and apply programs for the control or eradication of any diseases or pathogens as required by the United States Department of Agriculture and any other diseases or pathogens the commissioner considers necessary or practicable to control or eradicate so far as funds are available. [2001, c. 572, §26 (AMD).]

SECTION HISTORY

1999, c. 765, §5 (AMD). 2001, c. 572, §26 (AMD).



7 §1754. Responsibility of division chief (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §10 (AMD). 1971, c. 594, §6 (RP).



7 §1755. Quarantine

The commissioner may, upon discovery or upon suspicion of the existence of any disease or pathogen among domestic animals or poultry in the State, take whatever action the commissioner considers necessary to prevent possible spread and to control or eradicate the disease or pathogen. Such action may include quarantine of domestic animals, birds, wild animals in captivity and products derived from them, including the quarantine of articles, materials and premises, equipment or areas, for a time and under conditions as the commissioner considers necessary to eradicate or control the disease or pathogen. This quarantine may not be considered licensing or an adjudicatory proceeding, as defined by the Maine Administrative Procedure Act. [2001, c. 572, §27 (AMD).]

Any positive diagnosis of a disease made by recognized procedures by recognized diagnostic laboratories, or by recognized qualified persons, must be considered as official diagnosis until proved otherwise. [2001, c. 572, §27 (AMD).]

Quarantine may be made by registered mail or in person by an authorized agent of the commissioner, or by any other person authorized to do so.

The commissioner may use placards or any other methods considered necessary to give notice or warning of the quarantine. [2001, c. 572, §27 (AMD).]

It is illegal to violate any quarantine by any person, and such violation is punishable by penalties as outlined in section 1706. [2001, c. 572, §27 (AMD).]

SECTION HISTORY

1977, c. 694, §120 (AMD). 2001, c. 572, §27 (AMD).



7 §1756. Appraisal, destruction and indemnity

Upon discovery of any contagious or infectious disease or pathogen among domestic animals, the commissioner may cause the affected or exposed animals to be appraised and destroyed, and a proper disposition of the carcasses made in accordance with rules and adopted by the commissioner in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375. The commissioner shall appraise each domestic animal at its true market value at the time it is condemned, provided that no indemnity may be paid except as established in section 1757 or in state-federal cooperative eradication programs for domestic animals and in those amounts as set by those agreements. In no case may the combined amount received from salvage and state and federal indemnity exceed the amount of appraisal. [2001, c. 572, §28 (AMD).]

Indemnity may not be paid on any domestic animals imported into the State if the importation was in violation of the laws of the State or rules in effect at the time of importation. [2001, c. 572, §28 (AMD).]

SECTION HISTORY

1973, c. 41, (AMD). 1977, c. 36, (RPR). 1977, c. 694, §121 (AMD). 1983, c. 747, §1 (AMD). 2001, c. 572, §28 (AMD).



7 §1757. Poultry Disease Control Fund

The commissioner shall establish a Poultry Disease Control Fund to be used to detect, prevent, control or eradicate any contagious or infectious poultry disease or pathogen within the State, which may be funded through a legislative appropriation or through money received from other public and private sources, including an assessment on commercial poultry owners. [2001, c. 572, §29 (AMD).]

1. Authority of the commissioner. Whenever the commissioner has sufficient reason to believe that a contagious or infectious poultry disease or pathogen has been or may be introduced into the State, the commissioner may:

A. Inspect, cause to be disinfected or require evidence of disinfection of:

(1) All incoming or outgoing vehicles being used to convey poultry, poultry products or materials related to the poultry industry; and

(2) All incoming vehicles that, while carrying other domestic animals during the 30 days immediately prior to their arrival in Maine, stopped within or passed through an area declared quarantined by the United States Department of Agriculture, Animal and Plant Health Inspection Service, due to the outbreak of a contagious or infectious poultry disease or pathogen.

Incoming vehicles may be refused entry into the State and outgoing vehicles may be detained within the State until any necessary inspection or disinfection has been performed or any required evidence of inspection or disinfection has been received. [2001, c. 572, §30 (AMD).]

B. Immediately eradicate poultry flocks in which disease or pathogen is found to exist; and [2001, c. 572, §30 (AMD).]

C. After consultation with appropriate industry organizations, indemnify owners of poultry destroyed under paragraph B. The amount of the indemnity must be established by rule adopted in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, provided that the amount of any federal indemnity for the same flock is considered in setting the amount of indemnity under this paragraph. [2001, c. 572, §30 (AMD).]

[ 2001, c. 572, §30 (AMD) .]

2. Assessment. The commissioner may, when necessary to carry out the purposes of this section and after consultation with appropriate industry organizations, levy an assessment upon owners of commercial poultry flocks located within the State. The levy shall be made and the amount of the assessment shall be established by rule, adopted in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375. In determining the amount of the assessment, the commissioner shall consider flock size, age and type of bird and the financial requirements of the fund provided that the total assessment levied upon the industry shall not exceed $100,000, and further provided that the assessment levied upon any single owner shall not exceed 25% of the total industry assessment or $25,000, whichever is smaller.

[ 1983, c. 747, §2 (NEW) .]

3. Use of fund. All moneys appropriated and otherwise received under this section shall be credited to the Poultry Disease Control Fund account and shall be nonlapsing. Moneys in the fund may be used for the purposes contained in subsection 1.

[ 1983, c. 747, §2 (NEW) .]

4. Reversion. When, in the judgment of the commissioner, the immediate threat of the introduction of a contagious or infectious poultry disease into the State no longer exists and no federal poultry quarantine is in effect in the State, he may direct that moneys remaining in the Poultry Disease Control Fund revert to contributors on a pro rata basis according to the amount of contributions made since the establishment of the fund or since the most recent reversion of the fund, whichever has last occurred.

[ 1983, c. 747, §2 (NEW) .]

5. Penalties. Assessments authorized under subsection 2 may be recovered in a civil action. Any person who violates any provision or any rules adopted under this section shall be subject to a civil penalty not to exceed $1,000 to be recovered in a civil action.

[ 1983, c. 747, §2 (NEW) .]

SECTION HISTORY

1983, c. 747, §2 (NEW). 2001, c. 572, §§29,30 (AMD).



7 §1758. Salmonella enteritidis risk reduction and surveillance program

The commissioner, in cooperation with the University of Maine Cooperative Extension Service, shall develop a Salmonella enteritidis risk reduction and surveillance program for poultry. The commissioner shall adopt rules to implement the program. The rules must define the term "commercial egg producer" and establish requirements for participating in the program and a process for monitoring compliance with the program. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 91, §1 (NEW).]

Upon final adoption of the rules, participation in the program is mandatory for all commercial egg producers in the State. A commercial egg producer who fails to comply with the requirements of this section and rules adopted pursuant to this section commits a civil violation for which a forfeiture of no more than $1,000 may be adjudged. [2001, c. 91, §1 (NEW).]

SECTION HISTORY

2001, c. 91, §1 (NEW).



7 §1759. Vehicle detainment and inspection

If the commissioner has sufficient reason to believe that a contagious or infectious animal disease that is classified as reportable under section 1801 or a pathogen that is classified as reportable under section 1801 has been or may be introduced into the State, the commissioner may stop and inspect vehicles transporting domestic animals or poultry to ensure that biosecurity procedures, including cleaning and disinfection, outlined by the United States Department of Agriculture have been adhered to and that importation certification documents are in order. [2001, c. 572, §31 (NEW).]

An incoming vehicle may be refused entry into the State and an outgoing vehicle may be detained within the State until any necessary inspection or disinfection has been performed or any required evidence of inspection or disinfection has been received by the commissioner. [2001, c. 572, §31 (NEW).]

SECTION HISTORY

2001, c. 572, §31 (NEW).






Chapter 305: ERADICATION OF DISEASES

7 §1801. Reportable diseases

The commissioner shall, by rule adopted in a manner consistent with the Maine Administrative Procedure Act, determine which diseases or pathogens must be classified as "reportable." The form of transmissible spongiform encephalopathy known as chronic wasting disease is reportable. It is a violation of this chapter for any owner, agent of any owner, veterinarian or other person having knowledge of the existence of such disease or pathogen or the exposure of domestic animals to such disease or pathogen not to properly report the existence of such disease or pathogen or exposure of domestic animals to the department immediately after knowledge of such disease or pathogen or exposure of domestic animals to such disease or pathogen. [2001, c. 572, §32 (RPR).]

It is a violation of this chapter for any person to cause a domestic animal to be driven, trucked or otherwise moved intrastate or interstate when that person has knowledge that the animal is infected with or has been exposed to a reportable disease or pathogen. It is a violation of this chapter for any person to cause a domestic animal to be driven, trucked or otherwise moved intrastate or interstate when that person has knowledge that the animal has been treated with a vaccine or other substance that might make that animal capable of spreading a reportable disease or pathogen among susceptible domestic animals. A domestic animal infected with or exposed to a reportable disease or pathogen may be moved only under the direction of the commissioner. [2001, c. 572, §32 (RPR).]

SECTION HISTORY

1971, c. 594, §7 (AMD). 1977, c. 694, §122 (AMD). 1999, c. 765, §6 (AMD). 2001, c. 572, §32 (RPR).



7 §1802. Condemnation of diseased animals

The commissioner may, when he deems it necessary, condemn and take possession of diseased or exposed domestic animals, or domestic animals suspected of being diseased or exposed, for diagnostic purposes, and may pay the owner for the same, health, condition and market value being considered. This condemnation shall not be considered licensing or an adjudicatory proceeding, as defined by the Maine Administrative Procedure Act. [1977, c. 694, §123 (NEW).]

SECTION HISTORY

1977, c. 694, §123 (AMD).



7 §1803. Transportation of diseased animals

It is a violation of this chapter for a person to cause a domestic animal to be driven, trucked or otherwise moved into the State when that person has knowledge that the animal is infected with or has been exposed to any contagious disease or to a pathogen that is classified as a reportable pathogen under section 1801. [2001, c. 572, §33 (RPR).]

SECTION HISTORY

2001, c. 572, §33 (RPR).



7 §1804. Transportation of certain poultry prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 33, (AMD).



7 §1805. Securing animals for treatment

It is a violation of this chapter for an owner of domestic animals or that owner's agent to refuse or neglect to secure and restrain domestic animals to be tested, vaccinated, branded or tattooed to indicate vaccination or infection status, or otherwise treated as the commissioner may direct. [2001, c. 572, §34 (AMD).]

The commissioner may require proper disinfecting by the owner of stables and premises where condemned diseased domestic animals are found and may withhold indemnity until satisfied that proper cleaning and disinfecting of premises have been completed. [2001, c. 572, §34 (AMD).]

SECTION HISTORY

2001, c. 572, §34 (AMD).



7 §1806. Disease control notifications

It is a violation of this chapter to tamper with, remove or alter eartags, labels, placards or notices affixed or posted by the commissioner to notify of and assist in the control of disease. [2001, c. 572, §34 (AMD).]

SECTION HISTORY

2001, c. 572, §34 (AMD).



7 §1806-A. Restrictions of sales

The commissioner may restrict the sale of milk or milk products in the State from any herd of any species having any reportable disease or exposed to a reportable pathogen that may be transmitted in milk or milk products. A livestock product or byproduct may not be sold or offered for sale from any herd having a reportable disease or exposed to a reportable pathogen that may be transmitted in those products. [2001, c. 572, §35 (NEW).]

SECTION HISTORY

2001, c. 572, §35 (NEW).



7 §1807. Illegal vaccinations

1. Brucellosis vaccine. A person other than a licensed veterinarian may not vaccinate cattle with brucellosis vaccine. A licensed veterinarian may not vaccinate cattle with brucellosis vaccine unless:

A. The vaccine used has been approved by the commissioner; and [2001, c. 572, §36 (NEW).]

B. The vaccine is administered to the animal at the age recommended by the manufacturer of the vaccine or determined by the commissioner. [2001, c. 572, §36 (NEW).]

[ 2001, c. 572, §36 (NEW) .]

2. Prohibition on certain vaccines. The commissioner may prohibit a vaccination because the use of the vaccine being administered might cause the presumption that an actual disease or pathogen is present in the State.

[ 2001, c. 572, §36 (NEW) .]

3. Commissioner's discretion to vaccinate. Notwithstanding subsection 2, the commissioner may authorize any vaccination necessary to control an outbreak of a disease or to diminish the threat of an outbreak of a disease.

[ 2001, c. 572, §36 (NEW) .]

SECTION HISTORY

1973, c. 42, §1 (AMD). 1981, c. 197, §1 (AMD). 2001, c. 572, §36 (RPR).



7 §1808. Sale, distribution and use of certain biologics

A biological product capable of eliciting an immunological response offered for use in the treatment or prevention of diseases of domestic animals may not be produced, sold, distributed, imported or used within the State, or imported into the State for sale, distribution or use unless approval and written permission has first been obtained from the commissioner. The commissioner has the right to refuse permission for distribution, sale, importation or use of any such product within the State, and may require reporting of sale, distribution, importation or use of any such product within the State, if permission is granted. [2001, c. 572, §37 (AMD).]

An antigen used for diagnostic purposes in domestic animals may not be produced in or shipped into the State without the approval of the commissioner. [2001, c. 572, §37 (AMD).]

A person except a licensed veterinarian may not offer for sale or distribution, within the State, any biological product containing living organisms or viruses offered for use in the treatment or prevention of diseases of domestic animals, without first obtaining a permit to act as a salesperson or distributor from the department. [2001, c. 572, §37 (AMD).]

The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, adopt rules as to refrigeration, handling, shipping, disposing of outdated material and sale of such products. [2001, c. 572, §37 (AMD).]

Failure to comply with this section or section 1807, or the rules adopted pursuant thereto, is grounds for revocation of any permit granted pursuant to these sections. [2003, c. 510, Pt. A, §4 (AMD).]

SECTION HISTORY

1967, c. 204, (AMD). 1971, c. 594, §8 (AMD). 1977, c. 694, §§124,125 (AMD). 1993, c. 367, §1 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 572, §37 (AMD). 2003, c. 510, §A4 (AMD).



7 §1808-A. Direct purchase of rabies vaccine

A veterinarian licensed in this State may sell rabies vaccine to a person who owns cattle, sheep, goats or cervids as defined in section 1333. A veterinarian who sells rabies vaccine in accordance with this section is not, as a result of selling the vaccine, liable for claims arising from the administration of the vaccine by the purchaser. [2003, c. 386, §15 (AMD).]

An animal vaccinated against rabies by a person who is not a licensed veterinarian or under the direct supervision of a licensed veterinarian may not be certified as vaccinated against rabies and must be treated as an unvaccinated animal under Title 22, chapter 251, subchapter 5 and rules adopted pursuant to that chapter. [2001, c. 308, §1 (NEW).]

SECTION HISTORY

2001, c. 308, §1 (NEW). 2003, c. 386, §15 (AMD).



7 §1809. Permits for state entry

1. Permit required. The commissioner may require a person who imports animals or avian hatching eggs into the State to obtain a permit before the time of entry. When a permit is required, the permit or permit number must accompany the shipment. The commissioner may refuse to grant a permit or may issue one subject to quarantine at destination if the animals or avian hatching eggs do not meet importation requirements or do not comply with the inland fisheries and wildlife laws and rules adopted by the Commissioner of Inland Fisheries and Wildlife under Title 12, chapter 915, subchapter 15 or Title 12, section 12102 or 12704. The commissioner may require the owner to have those animals or avian hatching eggs tested or examined by a veterinarian at the owner's expense. The commissioner may release those animals or avian hatching eggs from quarantine only after the commissioner is satisfied that they are not a disease threat to other animals or humans.

When an animal or avian hatching egg is brought into the State without a required permit, the commissioner or the Commissioner of Inland Fisheries and Wildlife may condemn the animal and order it euthanized without indemnity or condemn the avian hatching egg and order it destroyed without indemnity. For purposes of this section, "avian hatching egg" means an egg of a bird species that is fertile and handled, transported and stored in a manner that maintains its viability. "Avian hatching egg" does not include fertile eggs marketed for human consumption.

[ 2007, c. 128, §1 (AMD) .]

2. Rules. The commissioner shall adopt rules to establish importation requirements necessary to maintain the health of domestic animals. The commissioner, in consultation with the Commissioner of Inland Fisheries and Wildlife, shall maintain a list of animals for which a permit is required and conditions under which a permit is required for avian hatching eggs prior to entering the State. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 128, §1 (AMD) .]

SECTION HISTORY

1973, c. 121, (RPR). 1973, c. 625, §40 (AMD). 1975, c. 236, §§1,2 (AMD). 1977, c. 694, §126 (AMD). 1999, c. 765, §7 (AMD). 2001, c. 572, §38 (RPR). 2005, c. 397, §B3 (AMD). 2007, c. 128, §1 (AMD).



7 §1810. Agreements

The commissioner is authorized to enter into agreements of cooperation in the name of the State with the United States Department of Agriculture, other states, the Canadian Food Inspection Agency and Canadian provinces for the prevention, control and eradication of diseases among domestic animals. [2001, c. 572, §39 (AMD).]

SECTION HISTORY

2001, c. 572, §39 (AMD).



7 §1811. Health requirements for exhibit animals

All domestic animals that are to be shown or exhibited in any agricultural show within the State must meet the health requirements of the rules of the commissioner. [2001, c. 572, §39 (AMD).]

SECTION HISTORY

2001, c. 572, §39 (AMD).



7 §1812. Brucellosis

The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, formulate and implement rules, regulations and methods of procedure generally adopted for the prevention, control and eradication of brucellosis. [1981, c. 197, §2 (AMD).]

Cattle brought into the State may enter pursuant to the provisions of 9 Code of Federal Regulations, Part 78. [2013, c. 17, §1 (AMD).]

For the prevention and control of brucellosis, the commissioner shall continue to conduct recognized tests on all the herds in the State as required to maintain United States Department of Agriculture certification that the State is free of brucellosis. Such tests must be conducted by regularly employed federal or state veterinarians or technicians or authorized veterinarians and tested by the state laboratory. All animals showing a positive reaction to the test must be identified by a "reactor" ear tag and brand and must be slaughtered, except vaccinated animals under 14 months of age. [2001, c. 572, §40 (AMD).]

Officially vaccinated calves, if purebred, must be properly identified by an official ear tag provided by the department or registration papers or tattoo number. Grade animals must be tagged with an official ear tag. All officially vaccinated calves must be tattooed with the official state tattoo mark. Evidence of vaccination must be the official state tattoo mark and either a vaccination ear tag or a tattoo number. [2001, c. 572, §41 (AMD).]

Any person who tampers, with an intent to change or destroy, with a vaccination identification ear tag, official state tattoo mark, tattoo number or the identification on a registration paper shall be subject to a civil penalty of $5,000 for each incident, payable to the State, to be recovered in a civil action. [1981, c. 197, §2 (NEW).]

For the purpose of this section, the term "officially vaccinated" means a vaccination against brucellosis that complies with the requirements for such vaccination established by the United States Department of Agriculture. [1981, c. 197, §2 (NEW).]

SECTION HISTORY

1973, c. 42, §2 (AMD). 1977, c. 694, §127 (AMD). 1981, c. 197, §2 (AMD). 1985, c. 545, (AMD). 1987, c. 446, §§1,2 (AMD). 2001, c. 572, §§40-42 (AMD). 2013, c. 17, §§1, 2 (AMD).



7 §1812-A. Brucellosis in swine

The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, formulate and implement rules for the prevention, control and eradication of brucellosis in swine. Where infection has been found, all swine must be quarantined to the premises until all swine in the infected herd are in compliance with rules or may be slaughtered as the commissioner may direct. [2001, c. 572, §43 (RPR).]

SECTION HISTORY

1967, c. 182, (NEW). 1977, c. 694, §128 (AMD). 2001, c. 572, §43 (RPR).



7 §1813. Vesicular exanthema -- Definitions

As used in sections 1813 to 1815, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §69 (AMD).]

1. Garbage. "Garbage" means all waste material derived in whole or in part from the meat of any animal, including fish and poultry, or other animal material and other refuse of any character whatsoever that has been associated with any such material resulting from the handling, preparation, cooking or consumption of food, except that "garbage" does not include waste from ordinary household operations that is fed directly to swine on the same premises where such a household is located.

[ 2001, c. 572, §44 (RPR) .]

2. Person. "Person" shall mean the State, any municipality, political subdivision, institution, public or private corporation, individual, partnership or other entity.

SECTION HISTORY

1979, c. 541, §A69 (AMD). 2001, c. 572, §44 (AMD).



7 §1814. -- license to feed garbage (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A70 (AMD). 2001, c. 572, §45 (RP).



7 §1814-A. License to feed garbage

1. License required. A person may not feed garbage to swine without first procuring a license from the commissioner. A license may be procured annually for a fee of $25 and must be renewed on the first day of June of each succeeding year. This section does not apply to any person who feeds that person's own household garbage only to swine that are raised for that person's own use.

[ 2001, c. 572, §46 (NEW) .]

2. Processing of garbage. Regardless of previous processing, garbage must be thoroughly heated to at least 212 degrees Fahrenheit for at least 30 minutes before being fed to swine unless treated in some other manner that must be approved in writing by the commissioner.

[ 2001, c. 572, §46 (NEW) .]

3. Moratorium authorized. When a disease condition exists that may be spread by the feeding of garbage, the commissioner may immediately suspend all garbage feeding licenses and place a moratorium on all garbage feeding in the State.

[ 2001, c. 572, §46 (NEW) .]

4. Enforcement. The commissioner may enter at reasonable times any private or public property to investigate conditions relating to the treating or feeding of garbage.

[ 2001, c. 572, §46 (NEW) .]

5. Penalties. Feeding garbage to swine without a license is a civil violation for which a forfeiture of not less than $250 nor more than $500 for an initial violation and not less than $500 nor more than $1,000 for a subsequent violation may be adjudged.

[ 2001, c. 572, §46 (NEW) .]

Feeding garbage to swine during a moratorium imposed by the commissioner is a civil violation for which a penalty of not more than $5,000 may be adjudged. [2001, c. 572, §46 (NEW).]

SECTION HISTORY

2001, c. 572, §46 (NEW).



7 §1815. -- disposal of infected animals

Any animal infected with or exposed to foot and mouth disease shall be killed, buried, destroyed, rendered, processed or otherwise disposed of under the direct supervision of the commissioner or his duly authorized agent.



7 §1816. Tests and equipment

The commissioner or his agent is authorized to conduct approved diagnostic tests, procure necessary animals, personnel, equipment and facilities and take other necessary precautions for the suppression and eradication of any disease among domestic animals.



7 §1817. Disposition of carcasses (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 572, §47 (RP).



7 §1818. Disposal of dead poultry

The owner, occupant or person in possession of any premises wherein poultry or poultry products are raised for sale or processing shall maintain, or have access to, adequate disposal facilities for the sanitary disposal of dead poultry resulting from such poultry operations, and all poultry dying on such premises shall be disposed of by means of such disposal facilities. Such facilities shall be constructed and maintained in accordance with standards and regulations to be promulgated by the commissioner in a manner consistent with the Maine Administrative Procedure Act. [1977, c. 694, §129 (AMD).]

It shall be illegal to keep or deposit any dead poultry on any premises or places where wild birds or animals have access to them. Public or private dumps are not considered to be proper disposal areas.

SECTION HISTORY

1977, c. 694, §129 (AMD).



7 §1819. Equine infectious anemia (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 74, (NEW). 1977, c. 409, §1 (RP).



7 §1820. Equine infectious anemia (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 409, §2 (NEW). 1981, c. 21, §§1,2 (AMD). 2001, c. 572, §48 (RP).



7 §1820-A. Equine infectious anemia

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Official test" means any test approved by the commissioner for the detection of equine infectious anemia. "Official test" includes, but is not limited to, the enzyme-linked immunosorbent assay, or ELISA test, and the agar gel immunodiffusion, AGID, or Coggins test. [2001, c. 572, §49 (NEW).]

B. "Quarantine" means to confine an equine to a stable or pasture in a manner that will prevent the spread of equine infectious anemia. [2001, c. 572, §49 (NEW).]

[ 2001, c. 572, §49 (NEW) .]

2. Duties of commissioner. The commissioner shall:

A. Require a negative Coggins test, taken within 36 months, on all equines raced on, exhibited at or stabled at racetracks or fairgrounds. The commissioner shall require a negative test from all equines entering this State within 12 months before the date of entry and may require any equines to be tested prior to entering the State. Any equine not tested or required by the commissioner to be tested prior to entering this State must be quarantined until tested at the owner's expense; [2003, c. 386, §16 (AMD).]

B. Require that any equine having a positive test be immediately quarantined and isolated from other equines pending a 2nd test done by a state veterinarian; and [2001, c. 572, §49 (NEW).]

C. Require that all other equines on the premises where an equine has tested positive remain on the premises pending an investigation and testing as the commissioner determines necessary. [2001, c. 572, §49 (NEW).]

[ 2003, c. 386, §16 (AMD) .]

3. Disposition of reactors. Any equine that has a positive 2nd test pursuant to subsection 2 must be considered a reactor. A reactor must be:

A. Humanely euthanized within 7 days of the 2nd test. Euthanasia must be performed by a licensed veterinarian or as the commissioner directs. A veterinarian euthanizing a reactor shall report the euthanasia to the commissioner within 2 working days; [2001, c. 572, §49 (NEW).]

B. Freeze branded with a brand with an "11 EIA" no less than 4 inches in height on the left side of the neck and shipped directly to a United States Department of Agriculture slaughter facility under a federal order; or [2001, c. 572, §49 (NEW).]

C. Freeze branded with a brand with an "11 EIA" no less than 4 inches in height on the left side of the neck and permanently quarantined and isolated from all other equines. The reactor must be kept a minimum of 1/4 mile from the nearest paddock, pasture or barn having an equine species or may be kept within 1/4 mile if the reactor is immediately placed and kept at all times in a screened-in enclosure acceptable to the commissioner. [2001, c. 572, §49 (NEW).]

[ 2001, c. 572, §49 (NEW) .]

4. Surcharge. A person submitting a sample to the department for an official test for equine infectious anemia shall pay a surcharge of $4 for each sample tested by the department. The commissioner shall collect the surcharge and deposit all money received under this subsection into the animal welfare auxiliary fund established under section 3906-B, subsection 16. All revenue collected pursuant to this subsection must be used for investigating alleged cases of mistreatment or abuse of equines and enhancing enforcement of this Part and Title 17, chapter 42 as these laws pertain to equines.

[ 2005, c. 281, §2 (NEW) .]

SECTION HISTORY

2001, c. 572, §49 (NEW). 2003, c. 386, §16 (AMD). 2005, c. 281, §2 (AMD).



7 §1821. Maine chronic wasting disease surveillance program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Chronic wasting disease" means any member of the family of transmissible spongiform encephalopathies to which cervids, as defined in section 1333, are susceptible. [2003, c. 386, §17 (AMD).]

B. "Susceptible animal" means any animal, whether domestic or wild, belonging to a species that is capable or believed to be capable of contracting chronic wasting disease. [1999, c. 765, §8 (NEW).]

[ 2003, c. 386, §17 (AMD) .]

2. Powers of commissioner. The commissioner may prohibit the importation of a susceptible animal from a region, state or country where chronic wasting disease has been confirmed.

[ 2003, c. 386, §17 (AMD) .]

3. Prevention of chronic wasting disease. The commissioner shall monitor reports of confirmed cases of chronic wasting disease and communicate the contents of those reports to people involved in the production, care or management of susceptible animals. The commissioner shall monitor progress in the development of diagnostic tests and vaccinations for the disease and communicate the availability of tests and vaccines to people involved in the production, care or management of susceptible animals.

[ 2003, c. 386, §17 (AMD) .]

4. Maine chronic wasting disease surveillance program; rules. The commissioner shall develop a chronic wasting disease surveillance program. The commissioner, in consultation with the Commissioner of Inland Fisheries and Wildlife, shall adopt rules to establish the requirements for participation in the program. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 386, §17 (NEW) .]

SECTION HISTORY

1999, c. 765, §8 (NEW). 2003, c. 386, §17 (AMD).






Chapter 307: STATE OF MAINE ANIMAL RESPONSE TEAM

7 §1901. State of Maine Animal Response Team

The commissioner shall develop a State of Maine Animal Response Team, referred to in this section as "the team," to support a unifying network that protects human and animal health through preparation, response and recovery for animal emergencies in the State. The team shall facilitate a prompt, coordinated and effective response to a natural or man-made disaster affecting animals; decrease the health and safety threat to humans and animals during animal emergencies; and minimize the economic and environmental impacts of animal emergencies. [2005, c. 146, §2 (NEW).]

SECTION HISTORY

2005, c. 146, §2 (NEW).



7 §1902. State of Maine Animal Response Team Fund

The Treasurer of State shall establish a separate account known as the State of Maine Animal Response Team Fund. This fund does not lapse but must be carried forward. The commissioner may accept money from any public or private source for deposit into the fund. The fund may be used to pay costs associated with the administration and activities undertaken by the State of Maine Animal Response Team in accordance with section 1901. [2005, c. 146, §2 (NEW).]

SECTION HISTORY

2005, c. 146, §2 (NEW).









Part 5: PLANT INDUSTRY

Chapter 401: CERTIFIED SEED

7 §2101. Definition

The term "certified seed" as used in this Title shall be deemed to mean potato, vegetable, forage crop or grain seeds as shall have been grown and prepared for sale in accordance with regulations laid down by the commissioner and for which a certificate or tag has been issued as provided in section 2103. Authority to make, in a manner consistent with the Maine Administrative Procedure Act, all reasonable rules and regulations is given the said commissioner. [1977, c. 694, §130 (AMD).]

No seed potatoes grown outside the State shall be sold or exposed for sale in the State unless that seed meets the standards of Maine certified seed potatoes as defined by the commissioner. [1979, c. 321, (NEW).]

SECTION HISTORY

1977, c. 694, §130 (AMD). 1979, c. 321, (AMD).



7 §2102. Certification and inspection fee

A grower of potato, vegetable, forage crop or grain seeds may make application to the commissioner for inspection and certification of a crop growing or to be grown in this State. The grower shall provide the commissioner with the location and a description of the land on which the crop is grown and any additional information required by the commissioner. The grower shall enter into an agreement to pay inspection and certification fees determined by the commissioner to cover the cost of inspection and certification. Upon entering into an agreement with a grower, the commissioner or an agent of the commissioner shall list that grower's crops to be inspected and shall inspect and certify the crops in accordance with rules adopted pursuant to this chapter. All certification and inspection fees received in accordance with this section must be deposited in the Certified Seed Fund established in section 2107. [2003, c. 578, §5 (RPR).]

SECTION HISTORY

1977, c. 694, §131 (AMD). 2003, c. 578, §5 (RPR).



7 §2103. Certificates and counterfeits

The commissioner may issue a certificate or tag which shall be attached to each container or package in which certified seed shall be offered or exposed for sale. Such tag or certificate shall indicate the name of the grower, the shipping station or depot, the name of the inspector making the final inspection, the variety of the seed and shall bear the imprint of the seal of the State. Any tag having the words "inspected" or "certified seed" thereon, attached to the container or package in which certified seed shall be offered or exposed for sale, shall be so attached thereto that the whole of said certificate or tag shall be in full view. Any person who shall knowingly misuse any such tag or certificate or who shall attach to any package or container of seed, which has not been duly inspected and certified, any such tag or certificate which shall have printed thereon the words "certified seed" or which by reason of color, size, shape or otherwise may convey the impression that the seed has been certified by the commissioner, or his agents, commits a civil violation for which a forfeiture of $50 may be adjudged for each violation and shall be thenceforth denied the privileges of this chapter. [1977, c. 696, §90 (AMD).]

SECTION HISTORY

1977, c. 696, §90 (AMD).



7 §2103-A. Certification of seed potatoes

1. Certification required. Seed potatoes may not be certified beyond 5 generations of the seed originally acquired from a nuclear seed generation source meeting criteria established by the department's rules. Seed potatoes imported into the State must meet the State's certification standards and all import certificates must designate the imported seed's generation, which must equal and compare to a state certified seed designation. The imported seed must "flush out" at the same rate as the equivalent state seed generation. The commissioner may test, or cause to be tested, a seed lot imported into the State if the commissioner has reason to believe the seed lot is, or may be infected with a potato disease that poses a risk to the well-being of the State's potato industry. A person importing seed or receiving imported seed that the commissioner indicates must be tested shall submit a sample for testing. A person may not plant seed from an imported seed lot required to be tested under this subsection until the seed sample is tested and meets allowable disease standards for seed potatoes produced in the State.

[ 1997, c. 538, §2 (AMD) .]

2. Winter tested. No seed potato may be certified which has not been winter tested. Seed shipped before winter test results are available shall be certified based on field certification.

[ 1987, c. 336, (NEW) .]

3. Bacterial ring rot. The commissioner may withhold from certification for in-state sales for that year any seed potatoes grown on a farm on which bacterial ring rot has been detected.

[ 1987, c. 336, (NEW) .]

4. Release to public. For the benefit of the Maine potato industry as a whole, only varieties of seed potatoes that have been released to the public, as provided in this subsection, may be certified, except that varieties of seed potatoes that are protected by patent or are otherwise not released to the public may be certified if the applicant for certification demonstrates that the applicant has been authorized to propagate the variety by the patent holder or, if there is no patent, the registered breeder. Notwithstanding Title 1, chapter 13, subchapter I, all records pertaining to patented and nonreleased potato varieties received or kept by the department are confidential and not available for inspection. A grower may authorize in writing the disclosure of records pertaining to patented or nonreleased potato varieties. Pursuant to the rule-making provisions of the Maine Administrative Procedure Act, Title 5, chapter 375, the commissioner shall establish rules for the administration of this subsection, including, without limitation, procedures for demonstrating authorization from a patent holder or registered breeder and the establishment of a registry of bona fide breeders and patent holders of potato varieties. For purposes of this subsection, a potato variety is deemed to have been released to the public upon publication of a description of that variety for purposes of release in the North America Potato Variety Inventory, published by the Potato Association of America, or in the American Potato Journal or another equivalent scientific or technical journal.

[ 1997, c. 388, §5 (AMD) .]

5. Rules. The commissioner may adopt rules to provide for exemptions from any of the requirements of this section when the application of the requirements would work a hardship on the Maine potato industry, and seed potato quality would not thereby be jeopardized; provided that the commissioner may not waive the requirements of subsection 4 relating to the certification of seed potatoes of patented or nonreleased potato varieties.

[ 1987, c. 336, (NEW) .]

6. Repeal. Subsection 7 is repealed July 1, 1988 and subsection 8 is repealed July 1, 1990.

[ 1993, c. 125, §1 (AMD) .]

7. Limitation.

[ 1987, c. 336, (NEW); MRSA T. 7, §2103-A, sub-§6 (RP) .]

8. Grower's own seed.

[ 1987, c. 336, (NEW); MRSA T. 7, §2103-A, sub-§6 (RP) .]

SECTION HISTORY

1983, c. 565, §1 (NEW). 1983, c. 727, (AMD). 1987, c. 336, (RPR). 1993, c. 125, §1 (AMD). 1997, c. 388, §5 (AMD). 1997, c. 538, §2 (AMD).



7 §2103-B. Foundation seed potato production areas

The commissioner may, upon the request of potato growers in a specified area and in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, designate "foundation seed potato production areas" and, in consultation with the Seed Potato Board, Cooperative Extensive Service, University of Maine System Agricultural Experiment Station and appropriate industry organizations, establish within these areas such certified seed production practices as he deems beneficial to the industry. [1985, c. 779, §36 (AMD).]

SECTION HISTORY

1983, c. 565, §1 (NEW). 1985, c. 779, §36 (AMD).



7 §2104. Arrears in payments

No person who is in arrears as to payment for past services of the department under sections 2101 to 2103 shall be entitled to further services until payment of all such arrears shall have been made.



7 §2104-A. Arrears in payments to Seed Potato Board

A person who on July 15th of any year is in arrears as to full payment for potato seed purchased from the Seed Potato Board is not eligible for listing in the Maine certified seed potatoes book for that year published by the department's division of animal and plant health. [2011, c. 420, Pt. A, §4 (AMD).]

SECTION HISTORY

2009, c. 393, §6 (NEW). 2011, c. 420, Pt. A, §4 (AMD).



7 §2105. Violations

Any person who violates any of the provisions of this chapter or any rule promulgated under this chapter is subject to a civil penalty not to exceed $500. [1983, c. 565, §2 (NEW).]

SECTION HISTORY

1983, c. 565, §2 (NEW).



7 §2106. Working capital advance

The State Controller is authorized to advance $300,000 from the General Fund unappropriated surplus to the Certified Seed Fund established in section 2107 during any state fiscal year, if requested in writing by the director of the division of animal and plant health, to be used to provide cash necessary to meet current expenditures of the seed certification program. These funds must be returned to the General Fund unappropriated surplus before the close of the state fiscal year in which the advance was made. The State Controller shall report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs within 30 days of making any working capital advance for this purpose. [2011, c. 420, Pt. A, §5 (AMD).]

SECTION HISTORY

1999, c. 4, §E1 (NEW). 2003, c. 578, §6 (AMD). 2011, c. 420, Pt. A, §5 (AMD).



7 §2107. Certified Seed Fund

There is established the Certified Seed Fund. The fund receives all certification and inspection fees paid in accordance with section 2102 and all other funds received in support of operating a statewide seed certification program. All money deposited in the fund must be used for the management and operation of the seed certification program. Unexpended balances in the fund do not lapse and must be carried forward to be used for the purposes specified in this section. Any interest earned on the revenue deposited in the fund accrues to the fund. [2003, c. 578, §7 (NEW).]

SECTION HISTORY

2003, c. 578, §7 (NEW).



7 §2108. Annual General Fund transfer

On or before July 31st of each fiscal year, the State Controller shall transfer $120,000 from General Fund undedicated revenue to the Certified Seed Fund established in section 2107. [2005, c. 12, Pt. HHH, §1 (NEW).]

SECTION HISTORY

2005, c. 12, §HHH1 (NEW).






Chapter 403: SEED POTATO BOARD

7 §2151. Creation and membership

The Seed Potato Board, established by Title 5, section 12004-H, subsection 5, is overseen by and is the responsibility of the Maine Potato Board, a public instrumentality of the State established in Title 36, section 4603. The Seed Potato Board, referred to in this chapter as "the seed board," consists of the commissioner and 8 members appointed in accordance with subsections 1 and 2. [2009, c. 379, §1 (RPR).]

1. Appointments by the commissioner. The commissioner shall appoint 2 members to the seed board as follows:

A. A representative of the potato industry in a county other than Aroostook County; and [2009, c. 379, §1 (NEW).]

B. A person producing potatoes in Aroostook County primarily for processing. [2009, c. 379, §1 (NEW).]

[ 2009, c. 379, §1 (NEW) .]

2. Appointments by the Maine Potato Board. The Maine Potato Board as established in Title 36, section 4603 shall appoint 6 members to the seed board representing the potato industry in Aroostook County, including:

A. One producing primarily tablestock potatoes; and [2009, c. 379, §1 (NEW).]

B. One producing potatoes primarily for processing. [2009, c. 379, §1 (NEW).]

[ 2009, c. 379, §1 (NEW) .]

SECTION HISTORY

1971, c. 594, §9 (RPR). 1983, c. 565, §3 (AMD). 1983, c. 812, §50 (AMD). 1989, c. 503, §B45 (AMD). 2009, c. 379, §1 (RPR).



7 §2152. Terms; vacancies; expenses

Each appointed member of the seed board serves for a term of 2 years or until the member's successor has been appointed and qualified, except that a member may not serve for more than 3 consecutive terms. [2009, c. 379, §2 (AMD).]

Upon the expiration of the term of office of any appointed member of the seed board, the member's successor must be appointed by the member's appointing authority under section 2151. In the case of a vacancy for any reason, the member's appointing authority under section 2151 shall appoint a member to fill the unexpired term. [2009, c. 379, §2 (AMD).]

The members of the seed board are not entitled to compensation, but all their expenses incurred in attending meetings must be paid by the Maine Potato Board as established in Title 36, section 4603 out of the seed potato account established in accordance with Title 36, section 4604, subsection 4. [2009, c. 379, §2 (AMD).]

SECTION HISTORY

1971, c. 594, §9 (RPR). 1983, c. 565, §4 (AMD). 2009, c. 379, §2 (AMD).



7 §2153. Meetings; quorums

The Seed Potato Board shall meet annually on such date and at such place as the board may appoint and shall meet at such other times as the board may determine necessary or when called by the chair of the board or any 2 members of the board upon 2 days' notice. [2009, c. 379, §3 (AMD).]

The presence at any meeting of at least 5 members of the board shall be necessary to constitute a quorum, and the concurring votes of not less than a majority of the members present at any meeting shall be necessary to the decision of any question or issue or the authorization of any action. [1983, c. 565, §5 (AMD).]

SECTION HISTORY

1983, c. 565, §5 (AMD). 2009, c. 379, §3 (AMD).



7 §2154. Powers; responsibilities

1. Production, distribution and sales. The seed board, with the approval of the Maine Potato Board as established in Title 36, section 4603, may produce, or cause to be produced through contract or otherwise, seed potatoes for distribution and sale. The seed board, in consultation with the Maine Potato Board, shall determine the varieties and acreages of each variety to produce. The seed board shall oversee seed production facilities and make recommendations to the Maine Potato Board regarding the production, distribution and sales of seed potatoes. The production program developed by the seed board with approval and oversight by the Maine Potato Board must include, but is not limited to, long-range projections of industry trends and needs, contracting with growers to reproduce nuclear seed stock grown at the seed board’s seed potato farm, a determination of the varieties and volume of seed to be grown at seed production facilities and allocation of seed to growers for the benefit of the entire state potato industry.

[ 2009, c. 379, §4 (NEW) .]

2. Use of funds. The seed board may not commit funds that exceed the amount of funds approved by the Maine Potato Board as established in Title 36, section 4603. The Maine Potato Board may pay from the seed potato account to the Town of Masardis in lieu of taxes a sum, in the discretion of the Maine Potato Board, that compensates the town in whole or in part for loss of real estate taxes due to tax exempt status of real estate used for seed potato purposes.

[ 2009, c. 379, §4 (NEW) .]

3. Authority to acquire, hold and convey property. The seed board, with the approval of the Maine Potato Board as established in Title 36, section 4603, may purchase, own or otherwise acquire farm real estate and farm equipment necessary to produce acreages of seed potatoes or for the testing of seed potatoes. The seed board, with the approval of the Maine Potato Board, may sell or otherwise convey farm real estate and farm equipment no longer required for the purposes of this chapter. Proceeds from the sale must be credited to an operating account for the seed board established in accordance with Title 36, section 4604, subsection 4.

[ 2009, c. 379, §4 (NEW) .]

4. Cooperation with the University of Maine System. The seed board is advisory to and may work with and through the Maine Agricultural Experiment Station of the University of Maine System and other public and private agencies to annually conduct a program for the production of seed potatoes. If a program for the standardized testing of new varieties of commercial seed does not exist under the auspices of the Maine Agricultural Experiment Station, the seed board shall provide the Maine Potato Board as established in Title 36, section 4603 with a recommendation for developing such a program.

[ 2009, c. 379, §4 (NEW) .]

SECTION HISTORY

1971, c. 553, (AMD). 1975, c. 283, (AMD). 1977, c. 694, §132 (AMD). 1979, c. 541, §A71 (AMD). 1983, c. 565, §6 (AMD). 1985, c. 779, §37 (AMD). 1999, c. 16, §N1 (AMD). 2009, c. 379, §4 (RPR).



7 §2155. Records and proceedings

1. Administration. The seed board shall elect a secretary, who need not be a member of the board. The Maine Potato Board as established in Title 36, section 4603, upon recommendation of the seed board, may employ a managing director and other employees necessary to fulfill the responsibilities and implement all programs authorized under this chapter. The seed board shall keep a record of all of its proceedings. All expenses incurred by the seed board must be paid by the Maine Potato Board from the seed potato account.

[ 2009, c. 379, §5 (AMD) .]

2. Program plan. The seed board shall present to the Maine Potato Board established in Title 36, section 4603, at least annually, a program plan for the Maine Potato Board's consideration and specific action. The plan must include an assessment of the seed potato industry, a projection of demand for seed by variety in the various marketing areas, the impact of significant changes in seed potato acreage, the capital needs of the seed board's production facilities, considering current and future technology, proposals to improve the varieties and quality of Maine seed potatoes, recommendations to promote the sale of Maine seed and other such matters the seed board determines appropriate.

[ 2009, c. 379, §5 (AMD) .]

SECTION HISTORY

1971, c. 594, §10 (AMD). 1983, c. 565, §7 (RPR). 1983, c. 812, §51 (AMD). 1985, c. 785, §B47 (AMD). 2009, c. 379, §5 (AMD).



7 §2156. Appropriation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §42 (RP).



7 §2157. Potato Variety Development Program

1. Promotion. The Maine Potato Board shall be responsible for developing, each year, a program to promote new potato varieties.

[ 1987, c. 813, §1 (NEW) .]

2. Breeding. The Maine Agricultural Experiment Station shall be responsible for breeding and testing of new potato varieties.

[ 1987, c. 813, §1 (NEW) .]

3. Testing. The Maine Agricultural Experiment Station shall hire an agronomist to work with the Maine Potato Breeding Program in Presque Isle to test new potato varieties. The agronomist shall be responsible for:

A. Developing the best cultural practices for new varieties; [1987, c. 813, §1 (NEW).]

B. Promoting new varieties of Maine seed potatoes to farmers in Maine and other areas; [1987, c. 813, §1 (NEW).]

C. Establishing field trials of new varieties; and [1987, c. 813, §1 (NEW).]

D. Monitoring the sales and performance of the new varieties. [1987, c. 813, §1 (NEW).]

[ 1987, c. 813, §1 (NEW) .]

4. Multiplication. The Seed Potato Board shall be responsible for multiplying seedstocks of advanced selections from breeding programs. The board shall establish an isolated facility at the Porter Farm to produce a sufficient volume of pathogen-free seedstocks of advanced selections from breeding programs, in order to:

A. Provide extensive and rigorous pathogen testing on the seedstocks introduced, cultured and multiplied in the facility; [1987, c. 813, §1 (NEW).]

B. Establish systematic production of pathogen-free seedstocks by meristem culture after heat therapy to free the stocks of any infectious viruses; and [1987, c. 813, §1 (NEW).]

C. Provide limited increase of the pathogen-free seedstocks in the field to produce quality seed potatoes for further evaluation by breeders and growers. [1987, c. 813, §1 (NEW).]

[ 1987, c. 813, §1 (NEW) .]

5. Challenge grants. The commissioner shall establish a challenge grant program to help in establishing field trials for new potato varieties. Grant proposals must be approved by the commissioner after review and recommendation by the Potato Plant Breeder at the Maine Agricultural Experiment Station in Presque Isle, the director of the division of animal and plant health, the chair of the seed grower's executive council of the Maine Potato Board and the Director of the Seed Potato Board. Grants may be given to farmers outside of this State. Grants may consist of seed, and assistance in determining cultural practices, and a percentage of the farmer's production costs to be determined by the commissioner. Those receiving grants shall cooperate with the agronomist of the Maine Agricultural Experiment Station in developing the best cultural practices and sharing production and marketing information.

[ 2011, c. 420, Pt. A, §6 (AMD) .]

6. Reporting. The agronomist of the Maine Agricultural Experiment Station shall monitor the sales and performance of new potato varieties and shall report annually to the commissioner and the joint standing committee of the Legislature having jurisdiction over agriculture. The report shall summarize the field trial program and address total sales of new seedstock, adoption of new varieties by the State's farmers, yields, quality and other indicators of performance.

[ 1987, c. 813, §1 (NEW) .]

7. Potato Variety Development Fund. There is established a nonlapsing Potato Variety Development Fund. The Commissioner of Agriculture, Conservation and Forestry may accept money for this fund from the Federal Government or any public or private source and make expenditures from this fund in order to carry out activities relative to the program. Any General Fund money appropriated for potato variety development shall be deposited into the Potato Variety Development Fund.

[ 1987, c. 813, §1 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

8. Rules. The commissioner shall adopt rules, according to the requirements of the Maine Administrative Procedure Act, Title 5, chapter 375, for the interpretation and implementation of this section.

[ 1987, c. 813, §1 (NEW) .]

SECTION HISTORY

1987, c. 813, §1 (NEW). 2011, c. 420, Pt. A, §6 (AMD). 2011, c. 657, Pt. W, §6 (REV).






Chapter 404: ARBORIST LICENSING

Subchapter 1: NURSERY OWNERS AND DEALERS GENERALLY

7 §2171. License required; fee; violations

A person, firm or corporation may not engage in or continue in the business of selling or dealing in nursery stock, as defined in section 2211, without first obtaining a license to conduct such business in this State. The State Horticulturist shall prescribe the form of the license. Upon proper application, a license must be issued in the name of the nursery owner or dealer and that license may not be transferred. Each agent and each store acting under a general agent or store must have a license as provided in this section. A license may be issued for a one-year, 2-year or 3-year period and expires on December 31st of the year the period ends. Licenses for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year license is 2 times the annual fee. The fee for a 3-year license is 3 times the annual fee. [2001, c. 299, §2 (AMD).]

1. Fees.

[ 1999, c. 790, Pt. A, §4 (AMD); MRSA T. 7, §2171, sub-§1 (RP) .]

1-A. Fees established by rule. The Commissioner of Agriculture, Conservation and Forestry shall adopt rules in accordance with Title 5, chapter 375 to establish fees for licenses issued under this section. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 405, Pt. D, §4 (AMD) .]

2. Violations. Any person, firm or corporation engaged in the business of selling nursery stock without a license commits a civil violation for which a forfeiture not to exceed $500 may be adjudged. Licenses may be revoked by the District Court, as provided in the Maine Administrative Procedure Act, for failure to comply with the requirements of chapter 405-A.

[ 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF); 1999, c. 790, Pt. A, §7 (AMD) .]

SECTION HISTORY

1999, c. 84, §3 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 790, §§A4,5,7 (AMD). 1999, c. 790, §A6 (AFF). 2001, c. 299, §2 (AMD). 2013, c. 405, Pt. D, §4 (AMD).






Subchapter 2: TREE SPECIALISTS

Article 1: GENERAL PROVISIONS

7 §2173. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 84, §3 (NEW).]

1. Arborist. "Arborist" means a person who, for compensation, takes down or fells, diagnoses or evaluates the condition of shade or ornamental trees; solicits, recommends or supervises the treatment of those trees; or in any manner or for any purpose treats or cares for those trees.

[ RR 1999, c. 1, §5 (COR) .]

2. Ornamental trees. "Ornamental trees" means trees of shade, beauty or landscape value, or those trees intended to become ornamental trees.

[ 1999, c. 84, §3 (NEW) .]

3. Person. "Person" means an individual, partnership or any group of persons, whether incorporated or not.

[ 1999, c. 84, §3 (NEW) .]

4. Regular employer. "Regular employer" means a person doing business in or operating a business in the State.

[ 1999, c. 84, §3 (NEW) .]

5. Shade trees. "Shade trees" means trees grown, established or used to screen persons or grounds, structures, walks, pools or other similar objects from wind, sunlight, observation or sound.

[ 1999, c. 84, §3 (NEW) .]

6. Takes down or fells. "Takes down or fells" means the cutting for removal of any part of a tree by topping or sections or felling the tree whole.

[ 1999, c. 84, §3 (NEW) .]

7. Treats or cares for. "Treats or cares for" means the pruning, trimming and shaping of trees when the care requires the person to leave the ground. "Treats or cares for" also includes installing lightning protections, cabling or bracing of trees.

[ 1999, c. 84, §3 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §5 (COR). 1999, c. 84, §3 (NEW).



7 §2174. Exemptions

This subchapter does not apply to: [1999, c. 84, §3 (NEW).]

1. Certain property. Any person with reference to trees on that person's own premises or on the property of that person's regular employer;

[ 1999, c. 84, §3 (NEW) .]

2. Personnel. Any individual performing labor or services in connection with trees on a site where a licensed arborist is present;

[ 1999, c. 84, §3 (NEW) .]

3. Certain employees. State, county, municipal, quasi-municipal or public utility employees while engaged in their regular line of duty or those individuals contracted during emergencies that result in public hardships;

[ 1999, c. 84, §3 (NEW) .]

4. Scientific specialists. Scientific specialists such as plant pathologists, entomologists, botanists, foresters, horticulturists and others who are not arborists but who by academic training are professionally qualified to perform certain services performed by licensed arborists. Services performed by those specialists for a fee are limited to consultation, advisory or expert diagnostic services. Those specialists are prohibited from performing all other activities of practicing arborists without examination; or

[ 1999, c. 84, §3 (NEW) .]

5. Others. Highway contractors, subcontractors and their employees who remove trees during the performance of contracts for the construction or maintenance of highways and general contractors who remove interfering shade or ornamental trees or interfering parts of shade or ornamental trees in the conduct of their regular business.

[ 1999, c. 84, §3 (NEW) .]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2175. Penalties; injunction

1. Penalties. A person who violates this subchapter commits a civil violation for which a forfeiture of up to $500 a day for each day the violation continues may be adjudged. All penalties collected must be deposited in a nonlapsing account in the department and must be used for the expenses of administering this chapter.

[ 2001, c. 299, §3 (AMD) .]

2. Injunction. The State may bring an action in District Court or Superior Court to enjoin any person from violating this chapter, regardless of whether other proceedings have been or may be instituted.

[ 2001, c. 299, §4 (AMD) .]

SECTION HISTORY

1999, c. 84, §3 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 299, §§3,4 (AMD).



7 §2176. Powers

The department has the following duties and powers, in addition to those otherwise set forth in this chapter. [1999, c. 84, §3 (NEW).]

1. Licenses; enforcement. The department shall evaluate the qualifications and supervise the examination of applicants for licensure under this chapter and shall investigate or cause to be investigated all complaints made to it and all cases of noncompliance with this chapter.

[ 1999, c. 84, §3 (NEW) .]

2. Rules. The department may, in accordance with procedures established by Title 5, chapter 375, subchapter II, adopt such rules as may be reasonably necessary for the proper performance of its duties and the administration of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 84, §3 (NEW) .]

3. Hearings. Hearings may be conducted by the department to assist with investigations, to determine whether grounds exist for suspension, revocation or denial of a license or as otherwise considered necessary to fulfill its responsibilities under this chapter.

The department may not refuse to renew a license for any reason other than failure to pay a required fee, unless it has afforded the licensee an opportunity for an adjudicatory hearing. The department shall hold an adjudicatory hearing at the written request of any person who is denied a license for any reason other than failure to pay a required fee, if the request for hearing is received by the department within 30 days of the person's receipt of written notice of the denial, the reasons for the denial and the person's right to request a hearing. Hearings must be conducted in conformity with Title 5, chapter 375, subchapter IV, to the extent applicable. The department may subpoena witnesses, records and documents in any hearing it conducts.

[ 1999, c. 84, §3 (NEW) .]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2177. Lists of arborists

The department shall compile and maintain a complete and up-to-date list of all licenses issued under this chapter. This list must be made available to any person upon request and payment of a fee established by rule by the department. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW).






Article 2: LICENSES

7 §2179. License required

A person may not advertise, consult, solicit, contract or in any way engage for compensation in the business of an arborist, or make representation as being able to do so, without being licensed as an arborist. [2001, c. 299, §5 (AMD).]

SECTION HISTORY

1999, c. 84, §3 (NEW). 2001, c. 299, §5 (AMD).



7 §2180. Exemptions to licensing requirements for tree removal in municipalities having populations under 2,500 persons (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 84, §3 (NEW). 2001, c. 299, §6 (RP).



7 §2181. Qualifications; types of licenses

A license may not be issued under this subchapter, except to an individual who is 18 years of age or older, who is specifically qualified as defined in this subchapter, who passes an examination and who gives proof of financial responsibility in amounts to be determined under rules of the department. [2003, c. 343, §1 (AMD).]

A regular or restricted license may be issued under this chapter. A regular license allows a licensed individual to engage in all operations in which an arborist is normally involved. A restricted license allows a licensed individual to perform operations only in those areas stated on the license issued. The department may restrict a licensed individual to those operations for which that individual is judged qualified by the department. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW). 2003, c. 343, §1 (AMD).



7 §2182. Applications

Applications for examination must be in writing on forms prescribed by the department and must be accompanied by the prescribed fee. The application form may require whatever information the department finds necessary to judge qualifications of an applicant. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2183. Nonresidents

Each nonresident applicant for an original license or a renewal license shall file an irrevocable consent that actions against the applicant may be filed in any appropriate court of any county or district of this State where some part of the transaction occurred out of which the alleged cause of action arose, and that process in any action may be served on the applicant by leaving 2 copies of the process with the department. The consent must stipulate and agree that the service of process must be taken and held to be valid and binding for all purposes. The department shall send a copy of the process to the applicant by registered mail at the address shown in its records. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2184. Examinations

Each license applicant shall take an examination prepared by the department. [1999, c. 84, §3 (NEW).]

Examinations must be given at least once a year at times and places as the department determines. The grading and passing of applicants are the exclusive responsibilities of the department. [1999, c. 84, §3 (NEW).]

Applicants failing the first examination may apply and take the next or a subsequently scheduled examination upon payment of the required fee. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW). 2001, c. 299, §7 (AMD).



7 §2185. Forms

Each license issued consists of 2 parts: a certificate that must be displayed at each place of business of the arborist and a license card that must be carried by the arborist when occupied in a business capacity. [1999, c. 84, §3 (NEW).]

When the arborist conducts business at more than one address, additional certificates must be issued. The department may not issue more than one license card to an individual qualified to receive a license, except as provided in section 2187. [1999, c. 84, §3 (NEW).]

A license holder shall display the holder's license to and upon the request, at any time, of any client, other licensed arborist, law enforcement officer or employee of the department. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2186. Term

A license expires on December 31st or at another time designated by the commissioner and becomes invalid on that date unless renewed. [1999, c. 84, §3 (NEW).]

A license may be renewed up to 90 days after the date of expiration upon payment of a late fee of $10 in addition to the renewal fee. Any person who submits an application for renewal more than 90 days after the license renewal date is subject to all requirements governing new applicants under this chapter, except that the department may in its discretion, giving due consideration to the protection of the public, waive examination if the renewal application is made within 2 years from the date of the expiration. [1999, c. 84, §3 (NEW).]

Any arborist whose license expires while the arborist is in federal service on active duty with the Armed Forces of the United States or the National Guard, is called into service or training or is in training or education under the supervision of the Armed Forces of the United States preliminary to induction into the military service may have the license renewed without paying any intervening renewal license fees within one year after termination of that service, training or education other than by dishonorable discharge if the arborist furnishes the department with an affidavit to the effect that the arborist has been so engaged and that the service, training or education has been so terminated. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2187. Renewals

The department shall notify every person licensed under this subchapter of the date of expiration of that person's certificate and the fee required for its annual renewal. The notice must be mailed to the person's last known address at least 30 days in advance of the expiration of the license. An application for a license renewal must contain whatever information is necessary for the department to determine whether the applicant may continue to hold a license and must be accompanied by the required fee, which is returnable if the applicant is denied a renewal license. A licensed arborist must file an application and fee of $5 for replacement of a lost license. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2188. Fees

An application fee and an examination fee may be established by the department in amounts that are reasonable and necessary for their respective purposes. After an applicant is notified of the applicant's eligibility for a license following examination, the applicant shall submit the annual license fee before a license is issued. [1999, c. 84, §3 (NEW).]

The fee for an original or renewal annual license may not exceed $75. [1999, c. 84, §3 (NEW).]

All money, including application fees, examination fees and license fees received pursuant to this section, must be paid to the Treasurer of State and credited to a separate, nonlapsing account in the department. Money received pursuant to this section must be used for the expenses of administering this chapter. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2189. Reciprocity

If a nonresident applicant for a license holds a valid arborist license from another state or province, examination of the applicant may be waived by the department if the other state or province in which the applicant holds the license has qualification and examination requirements equivalent to those of this subchapter. If the requirements of the other state or province do not meet the standards set forth in this subchapter, the department may decide in which respects they are lacking and what requirements the applicant must meet for waiver of examination. [1999, c. 84, §3 (NEW).]

If a nonresident applicant for a license holds a valid certificate issued by the International Society of Arboriculture, or successor organization, examination of the applicant may also be waived by the department, providing the testing process of the International Society of Arboriculture or a successor organization does not drop below the standards set forth in this subchapter. [2003, c. 343, §2 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW). 2003, c. 343, §2 (AMD).



7 §2190. Denial of license; suspension or revocation

The department may suspend or revoke a license pursuant to Title 5, section 10004. In addition, the department may refuse to issue or renew or the District Court may suspend, revoke or refuse to renew a license on any of the following grounds: [1999, c. 84, §3 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

1. Misstatement. Deliberate misstatement in the application for original license or in the application for any renewal license under this subchapter;

[ 1999, c. 84, §3 (NEW) .]

2. Violation. Violating any provision of this chapter or any rule of the department;

[ 1999, c. 84, §3 (NEW) .]

3. Aiding or abetting. Willfully aiding or abetting another in the violation of this subchapter or of any rule issued pursuant to this subchapter;

[ 1999, c. 84, §3 (NEW) .]

4. Unauthorized use of license. Allowing one's license under this subchapter to be used by an unlicensed person;

[ 1999, c. 84, §3 (NEW) .]

5. Misrepresentation. Making substantial misrepresentation or false promises of a character likely to influence, persuade or induce in connection with the business of an arborist;

[ 1999, c. 84, §3 (NEW) .]

6. False advertising. Pursuing a continued course of misrepresentation or of making false promises through advertising, sales representatives, agents or otherwise in connection with the business of an arborist;

[ 2003, c. 343, §3 (AMD) .]

7. Qualifications. Failure to possess the necessary qualifications or to meet the requirements of this subchapter for the issuance or holding of a license; or

[ 2003, c. 343, §3 (AMD) .]

8. Continued course of unprofessional conduct. Pursuing a continued course of conduct that violates the standards of practice for the profession as established by rule and that is demonstrated by repeated verified complaints against a licensed arborist.

[ 2003, c. 343, §4 (NEW) .]

SECTION HISTORY

1999, c. 84, §3 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 343, §§3,4 (AMD).



7 §2191. Advisory council established

The Maine Arborist Advisory Council, as established in Title 5, section 12004-I, subsection 1-A and referred to in this section as the "council," advises the commissioner on the licensing and enforcement of arborists in the State. [2001, c. 299, §8 (NEW).]

1. Membership; terms; meetings; removal. The council consists of 7 members appointed by the commissioner. Of the 7 members, one must be a member representing the public and 6 must be arborists licensed by the State. Of the 6 arborists, one must be a licensed arborist employed by a municipality of the State; one must be an employee of an electrical transmission company; one must be a self-employed arborist; and one must serve on the governing council of a statewide professional organization for licensed arborists. All regions of the State must be represented on the council.

Members serve for a term of 3 years. At the end of a term an outgoing member serves until a successor has been appointed. A member may not serve more than 2 consecutive terms.

The council shall meet at least annually to conduct business and to elect officers. A quorum consists of at least 4 members. The affirmative vote of a majority of the members present is necessary to decide any business brought before the council.

A member may be removed by the commissioner for:

A. Failure to attend council meetings; [2001, c. 299, §8 (NEW).]

B. Failure to maintain a valid arborist license, if required to do so; [2001, c. 299, §8 (NEW).]

C. Moving out of the State; or [2001, c. 299, §8 (NEW).]

D. Cause, as determined by the commissioner. [2001, c. 299, §8 (NEW).]

Members may not be compensated except for expenses incurred in attending meetings. A commercial arborist who is a present or former member of the council may not use membership on the council in the advertising of the arborist's business.

[ 2001, c. 299, §8 (NEW) .]

2. Duties of council. The council shall:

A. Consult with the department on matters in which the members have individual or collective expertise; [2001, c. 299, §8 (NEW).]

B. Assist the department in developing and updating arborist exams; [2001, c. 299, §8 (NEW).]

C. Recommend to the department amendments to arborist licensing laws and rules to ensure they properly regulate the activities of licensed arborists in the State; and [2001, c. 299, §8 (NEW).]

D. Assist the department with investigating complaints of unprofessional conduct and recommend a course of action to resolve such complaints. [2001, c. 299, §8 (NEW).]

[ 2001, c. 299, §8 (NEW) .]

SECTION HISTORY

2001, c. 299, §8 (NEW).












Chapter 405: TREES AND SHRUBS

7 §2201. Horticulturist; definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 594, §11 (AMD). 1973, c. 655, §§1,2 (AMD). 1991, c. 785, §2 (RP).



7 §2202. Inspection of nurseries (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 785, §2 (RP).



7 §2203. Inspection of orchards, fields and gardens (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §133 (AMD). 1977, c. 696, §91 (AMD). 1991, c. 785, §2 (RP).



7 §2204. Shipments into State to be certified; disposal of infested stock (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 156, (AMD). 1977, c. 694, §134 (AMD). 1991, c. 785, §2 (RP).



7 §2205. Transportation of uninspected stock forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §92 (AMD). 1991, c. 785, §2 (RP).



7 §2206. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §30 (AMD). 1977, c. 696, §93 (RPR). 1991, c. 785, §2 (RP).






Chapter 405-A: HORTICULTURE

7 §2211. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 785, §3 (NEW).]

1. Commissioner. "Commissioner" includes a designee of the Commissioner of Agriculture, Conservation and Forestry.

[ 1991, c. 785, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

2. Greenhouse. "Greenhouse" means a structure covered with glass, plastic, fiberglass or other transparent material in which plants are cultivated in a controlled environment.

[ 1991, c. 785, §3 (NEW) .]

3. Nursery. "Nursery" means a place where nursery stock is produced, stored or offered for sale.

[ 1991, c. 785, §3 (NEW) .]

4. Nursery stock. "Nursery stock" means:

A. Woody plants, including ornamental and fruiting trees, shrubs, vines and all viable parts of these plants; [1991, c. 785, §3 (NEW).]

B. Herbaceous plants, including florist stock plants, annuals, perennials, vegetable seedlings, herbs, potted plants and all viable parts of these plants; and [1991, c. 785, §3 (NEW).]

C. Any other plant or plant part designated by the commissioner. [1991, c. 785, §3 (NEW).]

"Nursery stock" does not include cut Christmas trees, wreaths, field crops, seeds, dried herbs and flowers and cut flowers.

[ 1991, c. 785, §3 (NEW) .]

5. Other materials. "Other materials" means material not included in the definition of "nursery stock," such as containers, seeds and cut Christmas trees.

[ 1991, c. 785, §3 (NEW) .]

6. Plant pest. "Plant pest" means any insect, mite, nematode, fungus, virus, bacteria, slug, snail or other form of aquatic or terrestrial plant or organism that may cause injury to a plant or that the commissioner declares to be a plant pest.

[ 1991, c. 785, §3 (NEW) .]

SECTION HISTORY

1991, c. 785, §3 (NEW). 2011, c. 657, Pt. W, §6 (REV).



7 §2212. Appointment of State Horticulturist

The commissioner shall appoint the State Horticulturist within the Department of Agriculture, Conservation and Forestry to carry out the provisions of this chapter. [1991, c. 785, §3 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1991, c. 785, §3 (NEW). 2011, c. 657, Pt. W, §5 (REV).



7 §2213. Inspections

1. Inspections of nurseries; sales prohibitions. Inspections of nurseries and sales prohibitions are as follows.

A. The State Horticulturist or an assistant shall inspect nurseries as determined necessary by the State Horticulturist. Nurseries must be accessible at reasonable times for inspection. If plant pests are found at sufficient levels to pose a threat to other horticultural establishments or the general public, the State Horticulturist may issue an order to embargo or detain the nursery stock. Upon issuing an order of embargo or detention, the State Horticulturist shall notify the owner of the nursery stock of that order. Within 10 days of receipt of notification, the owner may request a hearing to be held in accordance with the Maine Administrative Procedure Act.

The State Horticulturist may prescribe measures designed to control the plant pests. The State Horticulturist shall remove the order of embargo or detention if satisfied that the plant pests have been controlled. [1991, c. 785, §3 (NEW).]

B. A person may not offer for sale dead nursery stock or stock stressed by drying, excessive heat, excessive cold or any other condition that prevents the normal growth of the stock. A person may not offer for sale nursery stock that is subject to an order of embargo or detention. [1991, c. 785, §3 (NEW).]

[ 1991, c. 785, §3 (NEW) .]

2. Inspection of orchards, fields and gardens. The State Horticulturist or an assistant may inspect any orchard, field, garden or roadside in public or private grounds if there is reasonable cause to believe the area is infested with a plant pest that may be a threat to plants belonging to other property owners or to the health or safety of the general public. The State Horticulturist, after notice and opportunity for a hearing as provided in the Maine Administrative Procedure Act, may order the owner, occupant or person in charge to take any necessary action including the proper treatment or destruction of infested or diseased plants. If the owner of the property or a person having lawful custody of the plants does not comply with the written order, the commissioner may refer the matter to the Attorney General.

[ 1991, c. 785, §3 (NEW) .]

3. Inspection of other material. A person may request inspection of other material by the State Horticulturist prior to the movement or sale of that material. The commissioner may assess fees to cover the costs associated with those inspections. Funds generated from the fees must be deposited in a nonlapsing account and used to conduct the inspections.

[ 1991, c. 785, §3 (NEW) .]

SECTION HISTORY

1991, c. 785, §3 (NEW).



7 §2214. Shipments certified

Nursery stock shipped into this State from any other state, province or country must bear a certificate on each package stating that the contents were inspected by an authorized inspecting officer and that the contents appear to be free from plant pests. The State Horticulturist or an assistant may inspect, at the point of destination, all nursery stock coming into the State. If that nursery stock is infested with any plant pests, the State Horticulturist, after notice and opportunity for a hearing as provided in the Maine Administrative Procedure Act, may order the stock destroyed or returned to the consignor at the consignor's expense. [1991, c. 785, §3 (NEW).]

SECTION HISTORY

1991, c. 785, §3 (NEW).



7 §2215. Transportation of uninspected stock

A person, firm or corporation who owns, sells or transports nursery stock may not bring nursery stock into this State unless each package bears an unexpired official certificate of inspection that meets the requirements of section 2214. [1991, c. 785, §3 (NEW).]

SECTION HISTORY

1991, c. 785, §3 (NEW).



7 §2216. Violations

Any violation of this chapter or rules adopted pursuant to section 2217 is a civil violation for which a forfeiture of not more than $500 may be adjudged. [1991, c. 785, §3 (NEW).]

SECTION HISTORY

1991, c. 785, §3 (NEW).



7 §2217. Powers and rules

The commissioner may adopt rules to implement this chapter. [1991, c. 785, §3 (NEW).]

SECTION HISTORY

1991, c. 785, §3 (NEW).






Chapter 406: GINSENG

7 §2221. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 548, §1 (NEW).]

1. Ginseng. "Ginseng" means any part of the plant known as Wild American Ginseng (Panax quinquefolius 1).

[ 1993, c. 548, §1 (NEW) .]

SECTION HISTORY

1993, c. 548, §1 (NEW).



7 §2222. Permit and registration

A person who cultivates ginseng for sale must be licensed by the department and shall pay an annual fee of $10. A person who buys ginseng for resale shall register annually with the department as a ginseng dealer and pay an annual fee of $25. The commissioner may issue a license for a one-year, 2-year or 3-year period. Licenses for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year license is 2 times the annual fee. The fee for a 3-year license is 3 times the annual fee. [1997, c. 454, §4 (AMD).]

SECTION HISTORY

1993, c. 548, §1 (NEW). 1997, c. 454, §4 (AMD).



7 §2223. Harvesting and certification

The department shall establish a procedure for certifying cultivated ginseng for export to other states or countries. The department shall also require that records be maintained by anyone who harvests ginseng for sale or buys ginseng for resale. The department may charge fees to recover costs involved in certifying ginseng for export. [1993, c. 548, §1 (NEW).]

SECTION HISTORY

1993, c. 548, §1 (NEW).



7 §2224. Fund

All fees collected under this chapter must be deposited in a nonlapsing dedicated fund to be used by the department to implement this chapter. [1993, c. 548, §1 (NEW).]

SECTION HISTORY

1993, c. 548, §1 (NEW).



7 §2225. Rules

The department may adopt rules necessary to implement this chapter. [1993, c. 548, §1 (NEW).]

SECTION HISTORY

1993, c. 548, §1 (NEW).



7 §2226. Records not public

1. Records. Notwithstanding Title 1, chapter 13, ginseng license applications, the names and addresses of licensees and records required of licensees by the department pertaining to the location of ginseng plantings are confidential and may not be made available for public inspection.

[ 1995, c. 556, §1 (NEW) .]

2. Termination of confidentiality. Notwithstanding subsection 1, the confidential status of records designated confidential under subsection 1 terminates when the records are used by the department as evidence for an enforcement action pursuant to this chapter or are subpoenaed in any proceeding to enforce a provision of this chapter, or are used in any prosecution for a criminal violation.

[ 1995, c. 556, §1 (NEW) .]

3. Records disclosed by licensee. Notwithstanding subsection 1, a licensee may authorize in writing the disclosure of records designated confidential under subsection 1.

[ 1995, c. 556, §1 (NEW) .]

SECTION HISTORY

1995, c. 556, §1 (NEW).






Chapter 406-A: HEMP

7 §2231. Industrial hemp

1. Definition. As used in this chapter, unless the context otherwise indicates, "industrial hemp" means any variety of Cannabis sativa L. with a delta-9-tetrahydrocannabinol concentration that does not exceed 0.3% on a dry weight basis and that is grown or possessed by a licensed grower in compliance with this chapter. As used in this chapter, unless the context otherwise indicates, "certified seed source" means a source of hemp seeds that are certified by a 3rd party as producing hemp having a delta-9-tetrahydrocannabinol concentration that does not exceed 0.3% on a dry weight basis.

[ 2015, c. 202, §1 (AMD) .]

2. Growing permitted. Notwithstanding any other provision of law, a person may plant, grow, harvest, possess, process, sell and buy industrial hemp if that person holds a license issued pursuant to subsection 4. A person licensed pursuant to subsection 4 may plant, grow and harvest only hemp that is grown from seeds acquired from a certified seed source. A person licensed pursuant to subsection 4 may acquire hemp seeds directly from a certified seed source or from a hemp seed distributor licensed in this State distributing hemp seeds pursuant to subsection 2-A.

[ 2015, c. 202, §1 (AMD) .]

2-A. Seed distribution. The commissioner may issue a license for a hemp seed distributor if the hemp seeds distributed by the hemp seed distributor are from a certified seed source. The commissioner may issue a license under this subsection to a holder of a seed labeling license pursuant to section 1044-A.

[ 2015, c. 202, §1 (NEW) .]

3. Application. A person desiring to grow industrial hemp for commercial purposes shall apply to the commissioner for a license on a form prescribed by the commissioner. The application must include the name and address of the applicant, the legal description of the land area to be used for the production of industrial hemp and a map, an aerial photograph or global positioning coordinates sufficient for locating the production fields.

[ 2015, c. 202, §1 (AMD) .]

4. License issued. Upon review and approval of an application, the commissioner shall notify the applicant and request that the application fee determined under subsection 7 be submitted. Upon receipt of the appropriate fee, the commissioner shall issue a license, which is valid for a period of one year and only for the site or sites specified in the license.

[ 2015, c. 202, §1 (AMD) .]

5. Documentation.

[ 2015, c. 202, §1 (RP) .]

6. Rules. The commissioner shall adopt rules to establish an application fee, a license fee, per acre fees for monitoring, sampling and testing and guidelines for monitoring the growth and harvest of industrial hemp. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 202, §1 (AMD) .]

7. Fees. The commissioner shall establish through rulemaking under subsection 6 an application fee, a license fee and per acre fees for monitoring, sampling and testing that are reasonable and necessary to cover the costs of the department. The application fee must be no less than $50 and no more than $100, the license fee must be no less than $100 and no more than $500, and the fees for monitoring, sampling and testing must be no less than $1 per acre and no more than $100 per acre.

All fees received pursuant to this subsection must be paid to the Treasurer of State and credited to a separate, nonlapsing account in the department. Money received pursuant to this subsection must be used for the expenses of administering this chapter.

[ 2015, c. 202, §1 (AMD) .]

8. Licensing contingent upon action by Federal Government.

[ 2015, c. 202, §1 (RP) .]

SECTION HISTORY

2009, c. 320, §1 (NEW). 2015, c. 202, §1 (AMD).






Chapter 407: EUROPEAN CORN BORER

7 §2251. Public nuisance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §1 (RP).



7 §2252. Establishment of districts; quarantine (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §1 (RP).



7 §2253. Disposal of stubble and fodder (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §1 (RP).



7 §2254. Penalties and jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §1 (RP).






Chapter 409: QUARANTINES

7 §2301. Authority

The commissioner, when he shall find that there exists within the State, or in any other state, territory, district or part thereof any dangerous plant disease or insect infestation with reference to which the Secretary of Agriculture of the United States has not determined that a quarantine is necessary and has not established such quarantine, is authorized to promulgate and to enforce by appropriate rules and regulations, adopted in a manner consistent with the Maine Administrative Procedure Act, a quarantine prohibiting or restricting the transportation within, into or through the State, or any portion thereof, of any class of nursery stock, plant, fruit, seed or other article of any character whatsoever, capable of carrying such plant disease or insect infestation. The commissioner is authorized to make, in a manner consistent with the Maine Administrative Procedure Act, rules and regulations for the seizure, inspection, disinfection, destruction, or other disposition of any nursery stock, plant, fruit, seed or other article of any character whatsoever, capable of carrying any plant disease or insect infestation, a quarantine with respect to which shall have been established by the Secretary of Agriculture of the United States or the commissioner, and which exists within, or has been transported to, into or, through this State in violation of such quarantine. [1979, c. 731, §13 (AMD).]

SECTION HISTORY

1977, c. 694, §135 (AMD). 1979, c. 731, §13 (AMD).



7 §2302. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §136 (RP).



7 §2303. Penalties

Any person violating any of the provisions of any quarantine, or rules or regulations supplemental thereto, issued by the commissioner in pursuance of section 2301, shall be guilty of a Class E crime. [1977, c. 696, §94 (RPR).]

SECTION HISTORY

1977, c. 696, §94 (RPR).






Chapter 410: PEST CONTROL COMPACT

7 §2311. Pest Control Compact

The Pest Control Compact is enacted into law and entered into with all other jurisdictions legally joining the compact in the form substantially as provided in this chapter. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2312. Findings -- Article I

The party states find that in the absence of the higher degree of cooperation among them possible under this compact, the annual loss of approximately $137,000,000,000 from the depredations of pests is virtually certain to continue, if not to increase. [2005, c. 147, §1 (NEW).]

Because of varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests, but all states share the inability to protect themselves fully against those pests that present serious dangers to them. [2005, c. 147, §1 (NEW).]

The migratory character of pest infestations makes it necessary for states, both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation. [2005, c. 147, §1 (NEW).]

While every state is seriously affected by a substantial number of pests and every state is susceptible to infestation by many species of pests not now causing damage to its crop and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an insurance fund from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interests the most equitable means of financing cooperative pest eradication and control programs. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2313. Definitions -- Article II

As used in this compact, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 147, §1 (NEW).]

1. Executive committee. "Executive committee" means the committee established pursuant to section 2316, subsection 5.

[ 2005, c. 147, §1 (NEW) .]

2. Governing board. "Governing board" means the administrators of this compact representing all of the party states when the administrators are acting as a body in pursuance of authority vested in them by this compact.

[ 2005, c. 147, §1 (NEW) .]

3. Insurance fund. "Insurance fund" means the Pest Control Insurance Fund established pursuant to this compact.

[ 2005, c. 147, §1 (NEW) .]

4. Pest. "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism that can cause disease or damage in any crops, trees, shrubs, grasses or other plants of substantial value.

[ 2005, c. 147, §1 (NEW) .]

5. Requesting state. "Requesting state" means a state that invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states.

[ 2005, c. 147, §1 (NEW) .]

6. Responding state. "Responding state" means a state requested to undertake or intensify the measures referred to in subsection 5.

[ 2005, c. 147, §1 (NEW) .]

7. State. "State" means a state, territory or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico.

[ 2005, c. 147, §1 (NEW) .]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2314. The insurance fund -- Article III

The Pest Control Insurance Fund is established for the purpose of financing other than normal pest control operations that the states may be called upon to engage in pursuant to this compact. The insurance fund contains money appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this compact, are unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, except that the insurance fund may not accept any donation or grant whose terms are inconsistent with any provision of this compact. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2315. The insurance fund; internal operations and management -- Article IV

1. Governing board. The insurance fund is administered by a governing board and an executive committee as provided. The actions of the governing board and the executive committee pursuant to this compact are deemed the actions of the insurance fund.

[ 2005, c. 147, §1 (NEW) .]

2. Votes. The members of the governing board are entitled to one vote each on the board. Actions of the governing board are not binding unless taken at a meeting at which a majority of the total number of votes of the governing board are cast in favor thereof. Action of the governing board may be taken only at a meeting at which a majority of the members are present.

[ 2005, c. 147, §1 (NEW) .]

3. Seal. The insurance fund has a seal that may be employed as an official symbol and that may be affixed to documents and otherwise used as the governing board provides.

[ 2005, c. 147, §1 (NEW) .]

4. Officers. The governing board shall elect annually, from among its members, a chair, a vice-chair, a secretary and a treasurer. The chair may not hold successive terms. The governing board may appoint an executive director and fix the executive director's duties and compensation, if any. The executive director serves at the pleasure of the governing board. The governing board shall make provision for the bonding of the officers and employees of the insurance fund as appropriate.

[ 2005, c. 147, §1 (NEW) .]

5. Personnel. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director or, if there is no executive director, the chair, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge personnel as is necessary for the performance of the functions of the insurance fund and shall fix the duties and compensation of such personnel. The governing board, in its bylaws, shall provide for the personnel policies and programs of the insurance fund.

[ 2005, c. 147, §1 (NEW) .]

6. Other personnel. The governing board may borrow, accept or contract for the services of personnel from any state, the United States or any other governmental agency, or from any person, firm, association or corporation.

[ 2005, c. 147, §1 (NEW) .]

7. Grants and donations. The governing board may accept, for any of its purposes and functions under this compact, any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation, gift or grant accepted by the governing board pursuant to this subsection or services borrowed pursuant to subsection 6 must be reported in the annual report of the insurance fund. The annual report must include the nature, amount and any conditions of the donation, gift, grant or services borrowed and the identity of the donor or lender.

[ 2005, c. 147, §1 (NEW) .]

8. Bylaws. The governing board shall adopt bylaws for the conduct of the business of the insurance fund and has the power to amend and rescind those bylaws. The governing board shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

[ 2005, c. 147, §1 (NEW) .]

9. Report. The governing board annually shall make to the governor and legislature of each party state a report covering the activities of the insurance fund for the preceding year. The governing board may make additional reports it considers desirable.

[ 2005, c. 147, §1 (NEW) .]

10. Other powers. In addition to the powers and duties specifically authorized and imposed, the governing board may do other things necessary and incidental to the conduct of its affairs pursuant to this compact.

[ 2005, c. 147, §1 (NEW) .]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2316. Compact and insurance fund administration -- Article V

1. Administration. In each party state there is a compact administrator who is selected and serves in such a manner as the laws of the administrator's state provide and who shall:

A. Assist in the coordination of activities pursuant to the compact in the administrator's state; and [2005, c. 147, §1 (NEW).]

B. Represent the administrator's state on the governing board of the insurance fund. [2005, c. 147, §1 (NEW).]

[ 2005, c. 147, §1 (NEW) .]

2. United States representatives. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the Federal Government, the United States may be represented on the governing board of the insurance fund by up to 3 representatives. Any such representative or representatives of the United States must be appointed and shall serve in a manner provided by or pursuant to federal law, but no such representative has a vote on the governing board or on the executive committee.

[ 2005, c. 147, §1 (NEW) .]

3. Meetings. The governing board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the insurance fund and, consistent with the compact, supervising and giving direction to the expenditure of money from the insurance fund. Additional meetings of the governing board must be held on call of the chair, the executive committee or a majority of the membership of the governing board.

[ 2005, c. 147, §1 (NEW) .]

4. Applications. When in session, the governing board shall decide upon applications for assistance from the insurance fund and authorize disbursements therefrom. When the governing board is not in session, the executive committee shall act as agent of the governing board with full authority to act for it in deciding upon such applications.

[ 2005, c. 147, §1 (NEW) .]

5. Executive committee. The executive committee is composed of the chairman of the governing board and 4 additional members of the governing board chosen by the governing board so that there is one member representing each of 4 geographic groupings of party states. The governing board shall make those geographic groupings. If there is representation of the United States on the governing board, one representative may meet with the executive committee. The chair of the governing board is chair of the executive committee. An action of the executive committee is not binding unless taken at a meeting at which at least 4 members of the committee are present and vote in favor thereof. Necessary expenses of each of the 5 members of the executive committee incurred in attending meetings of the committee, when not held at the same time and place as a meeting of the governing board, are charges against the insurance fund.

[ 2005, c. 147, §1 (NEW) .]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2317. Assistance and reimbursement -- Article VI

1. Efforts. Each party state pledges to each other party state that it will employ its best efforts to eradicate or control, within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

A. Maintaining pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this compact; and [2005, c. 147, §1 (NEW).]

B. Meeting emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this compact. [2005, c. 147, §1 (NEW).]

[ 2005, c. 147, §1 (NEW) .]

2. Requests. Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests and finds that such activities are or would be impracticable or substantially more difficult because of the failure of another party state to cope with infestation or threatened infestation, that state may request the governing board to authorize expenditures from the insurance fund for eradication or control measures to be taken by one or more of the other party states at a level sufficient to prevent or to reduce, to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon authorization of the expenditures, the responding state or states shall take or increase eradication or control measures as warranted. A responding state shall use money made available from the insurance fund expeditiously and efficiently to assist in affording the protection requested.

[ 2005, c. 147, §1 (NEW) .]

3. Application. In order to apply for expenditures from the insurance fund, a requesting state must submit the following in writing:

A. A detailed statement of the circumstances that occasion the request for invoking the compact; [2005, c. 147, §1 (NEW).]

B. Evidence that the pest for which eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass or other plant having a substantial value to the requesting state; [2005, c. 147, §1 (NEW).]

C. A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of the program or programs and the expenditures being made or budgeted therefor, in connection with the eradication, control or prevention of introduction of the pest concerned; [2005, c. 147, §1 (NEW).]

D. Proof that the expenditures being made or budgeted as detailed in paragraph C do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons that the level of the program detailed in paragraph C constitutes a normal level of pest control activity; [2005, c. 147, §1 (NEW).]

E. A declaration as to whether, to the best of the requesting state's knowledge and belief, the conditions that in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of money from the insurance fund in one year or less, or whether the request is for an installment in a program that is likely to continue for a longer period of time; and [2005, c. 147, §1 (NEW).]

F. Any other information as the governing board requires consistent with this compact. [2005, c. 147, §1 (NEW).]

[ 2005, c. 147, §1 (NEW) .]

4. Notice of meeting. The governing board or executive committee shall give due notice of any meeting at which an application for assistance from the insurance fund is to be considered. The notice must be given to the compact administrator of each party state and to any other officers and agencies designated by the laws of the party states. The requesting state and any other party state are entitled to be represented and to present evidence and arguments at the meeting.

[ 2005, c. 147, §1 (NEW) .]

5. Support. Upon the submission required by subsection 3 and any other information it has or acquires, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the governing board or executive committee shall authorize support of the program. The governing board or the executive committee may meet at any time or place for the purpose of receiving and considering an application. All determinations of the governing board or executive committee with respect to an application, together with the reasons therefor, must be recorded and subscribed in such a manner as to show and preserve the votes of the individual members.

[ 2005, c. 147, §1 (NEW) .]

6. Review. A requesting state that is dissatisfied with a determination of the executive committee, upon notice in writing given within 20 days of the determination with which it is dissatisfied, is entitled to receive a review at the next meeting of the governing board. Determinations of the executive committee are reviewable only by the governing board at one of its regular meetings or at a special meeting held in such a manner as the governing board may authorize.

[ 2005, c. 147, §1 (NEW) .]

7. Claims. Responding states required to undertake or increase measures pursuant to this compact may receive money from the insurance fund either at the time or times when the state incurs expenditures on account of the measures or as reimbursement for expenses incurred and chargeable to the insurance fund. The governing board shall adopt and from time to time may amend or revise procedures for submission of claims and for payment thereof.

[ 2005, c. 147, §1 (NEW) .]

8. Federal Government assistance. Before authorizing the expenditure of money from the insurance fund pursuant to an application of a requesting state, the governing board shall ascertain the extent and nature of any timely assistance or participation that may be available from the Federal Government and shall request assistance and participation from the appropriate agency or agencies of the Federal Government.

[ 2005, c. 147, §1 (NEW) .]

9. Memorandum of understanding. The governing board may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the insurance fund, cooperating federal agencies, states and any other entities concerned.

[ 2005, c. 147, §1 (NEW) .]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2318. Advisory and technical committees -- Article VII

The governing board may establish advisory and technical committees composed of state, local and federal officials and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee or any member or members thereof may meet with and participate in its deliberations upon request of the governing board or executive committee. An advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the insurance fund being considered by the governing board or executive committee and the board or committee may receive and consider the same, provided that any participant in a meeting of the governing board or executive committee held pursuant to section 2317, subsection 4 is entitled to know the substance of any such information and recommendations, at the time of the meeting if furnished before or as part of the meeting or, if furnished after the meeting, no later than the time at which the governing board or executive committee makes its disposition of the application. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2319. Relations with nonparty jurisdictions -- Article VIII

1. Application. A party state may make application for assistance from the insurance fund with respect to a pest in a nonparty state. The application must be considered and decided on by the governing board or executive committee in the same manner as an application with respect to a pest within a party state, except as provided in this section.

[ 2005, c. 147, §1 (NEW) .]

2. Nonparty state. At or in connection with any meeting of the governing board or executive committee held pursuant to section 2317, a nonparty state is entitled to appear, participate and receive information only to the extent that the governing board or executive committee provides. A nonparty state is not entitled to a review of any determination made by the executive committee.

[ 2005, c. 147, §1 (NEW) .]

3. Expenditures. The governing board or executive committee shall authorize expenditures from the insurance fund to be made in a nonparty state only after determining that the conditions in the nonparty state and the value of the expenditures to the party states, as a whole, justify them. The governing board or executive committee may set any conditions that it considers appropriate with respect to the expenditure of money from the insurance fund in a nonparty state and may enter into an agreement or agreements with nonparty states and other jurisdictions or entities as it determines necessary or appropriate to protect the interests of the insurance fund with respect to expenditures and activities outside of party states.

[ 2005, c. 147, §1 (NEW) .]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2320. Finance -- Article IX

1. Budget. The governing board shall submit to the executive head or designated officer or officers of each party state a budget for the insurance fund for such a period as may be required by the laws of that party state for presentation to the legislature thereof.

[ 2005, c. 147, §1 (NEW) .]

2. Recommendations. Each budget must contain specific recommendations of the amount or amounts to be appropriated by each party state. The requests for appropriations must be appropriated among the party states as follows: one tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of the crops and products, the insurance fund may employ any source or sources of information that in its judgment presents the most equitable and accurate comparison among the party states. Each budget and request for appropriations must indicate the source or sources used in obtaining information concerning the value of the products.

[ 2005, c. 147, §1 (NEW) .]

3. Accounts. The financial assets of the insurance fund must be maintained in 2 accounts to be designated as the "operating account" and the "claims account." The operating account consists only of those assets necessary for the administration of the insurance fund during the next ensuing 2-year period. The claims account contains all money not included in the operating account and may not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the insurance fund for a period of 3 years. When the claims account has reached its maximum limit or would reach its maximum limit by the addition of money requested for appropriation by the party states, the governing board shall reduce its budget request on a pro rata basis in such a manner as to keep the claims account within the maximum limit. Any money in the claims account by virtue of conditional donations, grants or gifts must be included in calculations made pursuant to this subsection only to the extent that such money is available to meet demands arising out of claims.

[ 2005, c. 147, §1 (NEW) .]

4. Pledge of credit. The governing board may not pledge the credit of any party state. The governing board may meet any of its obligations in whole or in part with money available to it under section 2315, subsection 7 if the governing board takes specific action setting aside the money prior to incurring any obligation to be met in whole or in part in such a manner. Except when the insurance fund makes use of money available to it under section 2315, subsection 7, the governing board may not incur any obligation prior to the allotment of money by the party states adequate to meet the obligation.

[ 2005, c. 147, §1 (NEW) .]

5. Records. The governing board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the insurance fund are subject to audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the insurance fund must be audited yearly by a certified or licensed public accountant, and a report of the audit must be included in and become part of the annual report of the insurance fund.

[ 2005, c. 147, §1 (NEW) .]

6. Inspection of accounts. The accounts of the insurance fund must be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the governing board.

[ 2005, c. 147, §1 (NEW) .]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2321. Entry into force and withdrawal -- Article X

This compact enters into force when enacted into law by 5 or more states. Thereafter, this compact becomes effective, as to any other state, upon that state's enactment thereof. [2005, c. 147, §1 (NEW).]

Any party state may withdraw from this compact by enacting a statute repealing the same, but no withdrawal may take effect until 2 years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal affects any liability already incurred by or chargeable to a party state prior to the time of the withdrawal. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2322. Construction and severability -- Article XI

This compact must be liberally construed so as to effectuate the purposes thereof. This compact is severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance may not be affected thereby. If this compact is held contrary to the constitution of any state participating herein, the compact remains in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2323. Cooperation

Consistent with law and within available appropriations, the departments, agencies and officers of this State shall cooperate with the governing board of the Pest Control Insurance Fund established by the Pest Control Compact. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2324. Bylaws filed

Pursuant to section 2315, subsection 8, copies of bylaws and amendments thereto must be filed with the Commissioner of Agriculture, Conservation and Forestry. [2005, c. 147, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

2005, c. 147, §1 (NEW). 2011, c. 657, Pt. W, §5 (REV).



7 §2325. Compact administrator

The compact administrator for this State is the Commissioner of Agriculture, Conservation and Forestry. The duties of the compact administrator are deemed a regular part of the duties of this office. [2005, c. 147, §1 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

2005, c. 147, §1 (NEW). 2011, c. 657, Pt. W, §6 (REV).



7 §2326. Request

Within the meaning of section 2317, subsection 2 or section 2319, subsection 1, a request or application for assistance from the insurance fund may be made by the Governor whenever in the Governor's judgment the conditions qualifying this State for assistance exist and it would be in the best interest of this State to make the request. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2327. Appropriations

The department, agency or officer expending or becoming liable for an expenditure on behalf of a control or eradication program undertaken or intensified pursuant to the compact must have credited to the appropriate account in the State Treasury the amount or amounts of any payments made to this State to defray the cost of that program or any part thereof, or as reimbursement thereof. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2328. "Executive head" defined

As used in the compact, with reference to this State, the term "executive head" means the Governor. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).






Chapter 411: CONTROL AND ERADICATION OF POTATO PESTS AND DISEASES

7 §2351. Legislative intent

The Legislature finds that the potato industry contributes significantly to the social and economic well-being of the people of the State and that the control and eradication of pests and diseases which threaten the viability of the industry must remain a high priority in the formulation of public policy. [1983, c. 565, §8 (NEW).]

SECTION HISTORY

1983, c. 565, §8 (NEW).



7 §2352. Responsibility of the commissioner

The commissioner may institute such pest control survey programs as he deems essential to the welfare of the industry. He may, in conjunction with the Maine Agricultural Experiment Station, and other public and private agencies, and in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, designate by rule those potato pests and diseases which pose a threat to the Maine potato industry, and by rule provide for the inspection, seizure, destruction or other deposition of any seed, plant, culls or other materials within the State whenever he finds such materials to be infested, or are reasonably believed to be infested, with any designated pest or disease, and further provide for the disinfection of any vehicle or other conveyance so infested. [1983, c. 565, §8 (NEW).]

SECTION HISTORY

1983, c. 565, §8 (NEW).






Chapter 413: INTEGRATED PEST MANAGEMENT

7 §2401. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 609, §2 (NEW).]

1. Integrated pest management. "Integrated pest management" means the selection, integration and implementation of pest damage prevention and control based on predicted socioeconomic and ecological consequences, including:

A. Understanding the system in which the pest exists; [1991, c. 609, §2 (NEW).]

B. Establishing dynamic economic or aesthetic injury thresholds and determining whether the organism or organism complex warrants control; [1991, c. 609, §2 (NEW).]

C. Monitoring pests and natural enemies; [1991, c. 609, §2 (NEW).]

D. When needed, selecting the appropriate system of cultural, mechanical, genetic, including resistant cultivars, biological or chemical prevention techniques or controls for desired suppression; and [1991, c. 609, §2 (NEW).]

E. Systematically evaluating the pest management approaches utilized. [1991, c. 609, §2 (NEW).]

[ 1991, c. 609, §2 (NEW) .]

SECTION HISTORY

1991, c. 609, §2 (NEW).



7 §2402. Integrated Pest Management Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 609, §2 (NEW). 1993, c. 251, §B2 (AMD). 2001, c. 497, §2 (RP).



7 §2403. Integrated Pest Management Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 609, §2 (NEW). 1993, c. 251, §B3 (RP).



7 §2404. Integrated Pest Management Council

1. Establishment; meetings. The Integrated Pest Management Council, referred to in this section as the "council," as established in Title 5, section 12004-G, subsection 3-C, is created within the department and is administered jointly by the department and the University of Maine Cooperative Extension Pest Management Office. Members of the council must be jointly appointed by the commissioner and the Director of the University of Maine Cooperative Extension. The council must meet at least 2 times a year. Members are entitled to reimbursement for expenses only in accordance with Title 5, chapter 379.

[ 2001, c. 667, Pt. B, §4 (AMD); 2001, c. 667, Pt. B, §5 (AFF) .]

2. Membership. The council consists of the following 11 members:

A. Three members representing agricultural pest management; [2001, c. 497, §3 (NEW).]

B. One member representing a citizen interest organization; [2001, c. 497, §3 (NEW).]

C. One member representing the interest of forestry; [2001, c. 497, §3 (NEW).]

D. One member representing organic growers and producers; [2001, c. 497, §3 (NEW).]

E. One member representing structural pest management; [2001, c. 497, §3 (NEW).]

F. One member representing rights-of-way vegetation management; [2001, c. 497, §3 (NEW).]

G. One member representing turf or landscape management; [2001, c. 497, §3 (NEW).]

H. One member representing a nonprofit environmental organization; and [2001, c. 497, §3 (NEW).]

I. One member representing integrated pest management research. [2001, c. 497, §3 (NEW).]

[ 2001, c. 497, §3 (NEW) .]

3. Term of office. The term of office for members is 3 years except that, of the original members appointed, the appointing authority shall appoint members to serve one-year, 2-year and 3-year terms to establish staggered terms.

[ 2001, c. 497, §3 (NEW) .]

4. Coordinators. The commissioner and the Director of the University of Maine Cooperative Extension shall each appoint one member of the council to serve as a cocoordinator of the council.

[ 2001, c. 497, §3 (NEW) .]

5. Duties; responsibilities. The council shall facilitate, promote, expand and enhance integrated pest management adoption in all sectors of pesticide use and pest management within the State. Specifically, the council shall:

A. Identify long-term and short-term priorities for integrated pest management research, education, demonstration and implementation; [2001, c. 497, §3 (NEW).]

B. Serve as a communication link for the development of coordinated multidisciplinary partnerships among researchers, educators, regulators, policymakers and integrated pest management users; [2001, c. 497, §3 (NEW).]

C. Identify funding sources and cooperate on obtaining new funding for on-site trials, education and training programs and other efforts to meet identified goals for expanding, advancing and implementing integrated pest management; [2001, c. 497, §3 (NEW).]

D. Establish measurable goals for expansion of integrated pest management into new sectors and advancing the level of integrated pest management adoption in sectors where integrated pest management is already practiced; and [2001, c. 497, §3 (NEW).]

E. Cooperate with appropriate organizations to establish protocols for measuring and documenting integrated pest management adoption in the State. [2001, c. 497, §3 (NEW).]

[ 2001, c. 497, §3 (NEW) .]

6. Report. The council shall report to the joint standing committee of the Legislature having jurisdiction over agricultural matters annually on all of the council's activities during the year.

[ 2001, c. 497, §3 (NEW) .]

SECTION HISTORY

2001, c. 497, §3 (NEW). 2001, c. 667, §B4 (AMD). 2001, c. 667, §B5 (AFF).



7 §2405. Integrated Pest Management Fund

There is created a dedicated, nonlapsing Integrated Pest Management Fund. The commissioner shall credit funds from any source to the Integrated Pest Management Fund for the purpose of developing and implementing integrated pest management programs. Appropriations from the General Fund may not be credited to the Integrated Pest Management Fund. [2001, c. 497, §3 (NEW).]

SECTION HISTORY

2001, c. 497, §3 (NEW).



7 §2406. University of Maine Cooperative Extension integrated pest management programs

The University of Maine Cooperative Extension shall develop and implement integrated pest management programs. The extension may seek the advice of the Integrated Pest Management Council established in section 2404 in establishing the programs. The extension shall use the funds deposited pursuant to section 607 for the purposes of this section. The extension shall administer the grant pursuant to section 607, subsection 6, paragraph A. [2013, c. 290, §2 (NEW); 2013, c. 290, §4 (AFF).]

SECTION HISTORY

2013, c. 290, §2 (NEW). 2013, c. 290, §4 (AFF).






Chapter 415: MAINE PESTICIDE EDUCATION FUND

7 §2421. Fund established

The Maine Pesticide Education Fund, referred to in this chapter as "the fund," is established. The fund consists of any funds received as contributions from private and public sources. The fund, to be accounted within the department, must be held separate and apart from all other money, funds and accounts. Eligible investment earnings credited to the assets of the fund become part of the assets of the fund. Any balance remaining in the fund at the end of any fiscal year must be carried forward to the next fiscal year. [2007, c. 302, §1 (NEW).]

SECTION HISTORY

2007, c. 302, §1 (NEW).



7 §2422. Expenditures from fund; distribution

Funds in the Maine Pesticide Education Fund must be distributed by the department as follows: [2007, c. 302, §1 (NEW).]

1. Integrated Pest Management Fund. Three percent of the money in the fund to the Integrated Pest Management Fund established under section 2405;

[ 2007, c. 302, §1 (NEW) .]

2. Pesticide education and pesticide pick-up program. Forty-seven percent of the money in the fund to the Board of Pesticides Control for pesticide education programs, applicator licensing and obsolete pesticide collection programs; and

[ 2007, c. 302, §1 (NEW) .]

3. Pest management education. Fifty percent of the money in the fund to the University of Maine Cooperative Extension for pest management and pesticide education programs, including, but not limited to, homeowner integrated pest management, school pest management, medical and veterinary facility pest management, pesticide application and use education and community health-related pest management programs.

[ 2007, c. 302, §1 (NEW) .]

SECTION HISTORY

2007, c. 302, §1 (NEW).









Part 6: BEE INDUSTRY

Chapter 501: GENERAL PROVISIONS

7 §2501. Notification (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §§1,2,2-A (AMD). 1977, c. 696, §95 (AMD). 1979, c. 672, §§A26,27 (AMD). 1985, c. 572, (RP).



7 §2502. Disturbing bees on another's land (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §3 (AMD). 1977, c. 696, §96 (AMD). 1985, c. 572, (RP).



7 §2503. Tax assessor's list of bee keepers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 140, §1 (RP). 1985, c. 572, (RP).



7 §2504. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §4 (AMD). 1977, c. 564, §36 (RPR). 1977, c. 696, §97 (RPR). 1985, c. 572, (RP).



7 §2505. Damage to hives from bears (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 103, (NEW). 1985, c. 572, (RP).






Chapter 503: INSPECTION

7 §2551. Bee inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §5 (AMD). 1979, c. 716, §1 (AMD). 1985, c. 572, (RP).



7 §2552. Salary (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §§6,7 (AMD). 1979, c. 672, §A28 (AMD). 1985, c. 572, (RP).



7 §2553. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §8 (AMD). 1985, c. 572, (RP).



7 §2554. Access to apiaries (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §9 (AMD). 1985, c. 572, (RP).






Chapter 505: CERTIFICATES

7 §2601. Certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §§10,11 (AMD). 1985, c. 572, (RP).



7 §2602. Imports to be certified (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §12 (AMD). 1985, c. 572, (RP).



7 §2603. Import notification (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A29 (NEW). 1985, c. 572, (RP).






Chapter 507: DISEASE CONTROL

7 §2651. Disease of bees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §13 (RPR). 1985, c. 572, (RP).



7 §2652. Possession thereof (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §14 (RPR). 1985, c. 572, (RP).









Part 6-A: HONEYBEE INDUSTRY

Chapter 521: LICENSING REQUIREMENTS

7 §2701. Licensing

All persons owning honeybees within the State shall annually notify the commissioner of the keeping of bees and the location of the bees and shall forward to the commissioner for deposit with the Treasurer of State an annual license fee for all bees kept on June 15th of each year. Fees must be established by rule. Notwithstanding Title 5, section 8071, subsection 3, rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. License fees accrue as a dedicated revenue to the division of animal and plant health to fund the cost of apiary inspection and licensing. [2011, c. 420, Pt. A, §7 (AMD).]

Between 14 and 30 days prior to June 15th annually, the commissioner shall cause notice of the annual notification and license fee requirement to be publicized. [2009, c. 393, §7 (AMD).]

SECTION HISTORY

1985, c. 572, (NEW). 1997, c. 480, §1 (AMD). 1999, c. 401, §H2 (AMD). 2009, c. 393, §7 (AMD). 2011, c. 420, Pt. A, §7 (AMD).






Chapter 523: IMPORTATION REQUIREMENTS

7 §2751. Import permits

Honeybees or used honeybee equipment shipped or moved from any other state or country into this State must be accompanied by a permit issued by the Department of Agriculture, Conservation and Forestry. The department shall issue a permit for the importation of honeybees or used honeybee equipment when the applicant submits a completed application form, a certified health certificate and the registration fee. The application, certificate of inspection and registration fee must be received by the department and the permit issued prior to movement of honeybees or equipment into the State. [1985, c. 572, (NEW); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1985, c. 572, (NEW). 2011, c. 657, Pt. W, §5 (REV).



7 §2752. Application forms

Application forms shall be supplied by the department upon request and the following information must be supplied by the applicant: [1985, c. 572, (NEW).]

1. Number of hives or boxes. The number of hives or the number of boxes containing comb, or both, to be moved;

[ 1985, c. 572, (NEW) .]

2. Place of origin. The locality; city or cities, if any; the county or counties; and the state of origin of the hives or boxes of comb;

[ 1985, c. 572, (NEW) .]

3. Destination. The property, locality and county in which the hives or boxes of comb will be placed;

[ 1985, c. 572, (NEW) .]

4. Date of entry. The proposed date of entry into the State;

[ 1985, c. 572, (NEW) .]

5. Purpose. Facts pertaining to the purpose for which the honeybees and boxes of comb, or both, are to be moved, including evidence establishing the existence of a contractor agreement for pollination services; and

[ 1985, c. 572, (NEW) .]

6. Bees leased or brokered for pollination purposes. In the event that honeybees are leased or brokered to another beekeeper for pollination purposes:

A. The name and address of the individual who leased the bees to the pollinator; and [1985, c. 572, (NEW).]

B. A list of all brands or other evidence of identity of brokered bees. [1985, c. 572, (NEW).]

[ 1985, c. 572, (NEW) .]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2753. Certificates of inspection

No honeybees or used honeybee equipment may be shipped into the State without a health certificate signed by a legally authorized inspector at the point of shipment indicating that they are free from regulated contagious or infectious diseases and parasites based on actual inspection made within 30 days of the date of the shipment. These certificates must also indicate the destination of the bees or equipment within the State. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2754. Registration fees

A registration fee not to exceed $2 per colony for all bees to be shipped or moved into the State must be forwarded to the commissioner for deposit with the Treasurer of State. Fees must be established by rule in accordance with the Maine Administrative Procedure Act. The fees accrue as dedicated revenue to the division of animal and plant health to fund the cost of apiary inspection and licensing. [2011, c. 420, Pt. A, §8 (AMD).]

SECTION HISTORY

1985, c. 572, (NEW). 1997, c. 480, §2 (AMD). 1999, c. 401, §H3 (AMD). 2011, c. 420, Pt. A, §8 (AMD).






Chapter 525: DISEASE CONTROL

7 §2771. Disease and parasites of honeybees

The commissioner shall adopt rules to designate the diseases and parasites to be regulated in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. All honeybees infected with the disease known as American Foulbrood, European Foulbrood or other regulated honeybee diseases and parasites, together with the equipment contaminated by any such disease or parasite, are declared to be a danger to spreading these diseases and parasites. All honeybees and equipment which are suspected by the commissioner to be infected or infested with a regulated disease or parasite shall be quarantined in a location stipulated by the commissioner. The presence of a regulated disease or parasite shall be confirmed using a suitable method and qualified agency authorized by the commissioner. Upon confirmation, the beekeeper shall be notified by a state bee inspector and allowed 7 days to eliminate the disease in a manner prescribed by the commissioner. If no corrective action is taken within 7 days, the infected or infested colonies shall be abated by a bee inspector in a manner prescribed by rule in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2772. Possession

It is unlawful for any person to knowingly own or possess honeybees having any contagious or infectious disease or parasite or bee equipment and appliances contaminated by any such disease or parasite. It is unlawful to sell, barter or give away bees, equipment or appliances from any apiary without a certificate of inspection from a qualified bee inspector. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).






Chapter 527: INSPECTION

7 §2801. Inspection duties

The State Apiarist and part-time bee inspectors employed by the commissioner shall make such inspections of the apiaries or hive locations throughout the State as the commissioner deems necessary to determine the presence of regulated honeybee diseases or parasites of an infectious or contagious nature. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2802. Part-time bee inspectors

The commissioner may employ one or more persons qualified by experience and knowledge in beekeeping and detection of bee diseases as part-time inspectors of apiaries, to assist the State Apiarist. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2803. Employment restrictions

The State Apiarist may not own more than 50 colonies of honeybees. Any part-time bee inspector may not own more than 100 colonies of honeybees. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2804. Salary

Qualified part-time bee inspectors shall be employed on a per diem basis and shall receive necessary traveling expenses while actually engaged in the performance of their duties. A part-time bee inspector shall serve during the pleasure of the commissioner. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2805. Access to apiaries

Inspectors may enter, at all reasonable times, upon the premises of any keeper of bees or hive locations and make the examination of such bees, equipment and appliances found on the premises as he may deem necessary to determine the presence of contagious or infectious diseases or parasites. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2806. Inspection certificates

Any inspector shall, within 30 days after examination, issue certificates that honeybee equipment and appliances are apparently free from regulated disease and parasites or contamination, if so found. The certificates shall be filed as follows: One copy to the commissioner; one copy to the owner; and one copy to the inspector's files. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).






Chapter 529: PROTECTION FROM DAMAGE

7 §2851. Disturbing honeybees on another's land

No person may enter upon the land of another for the purpose of capturing, destroying or interfering with a colony or swarm of honeybees or removing honey, except by the consent of the owner of the land. Violation of any of this section is a civil violation for which a forfeiture of not less than $50 nor more than $100 shall be adjudged for each violation. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2852. Damage to hives from bears

Any licensed beekeeper or his designee may obtain a permit from the Commissioner of Inland Fisheries and Wildlife or his agents to protect hives from damage by bears. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).






Chapter 531: RULES AND VIOLATIONS

7 §2871. Rules

The commissioner shall adopt rules to enforce this Part in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2872. Violations

1. Civil violation. A person commits a civil violation if that person violates:

A. Chapter 521; [2003, c. 452, Pt. B, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Chapter 523; or [2003, c. 452, Pt. B, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Chapter 527. [2003, c. 452, Pt. B, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. A person who violates this section commits a civil violation for which a fine of not less than $1 and not more than $50 may be adjudged for each colony in violation of chapter 521, 523 or 527.

[ 2003, c. 452, Pt. B, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1985, c. 572, (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B17 (RPR).









Part 7: MILK AND MILK PRODUCTS

Chapter 601: MILK AND MILK PRODUCTS

7 §2900. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 679, Pt. A, §1 (NEW).]

1. Aseptically processed and packaged. "Aseptically processed and packaged" means hermetically sealed in a container and thermally processed to render the product free of microorganisms capable of reproducing in the product under normal nonrefrigeration conditions of storage and distribution.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

2. Bulk milk hauler and sampler. "Bulk milk hauler and sampler" means a person who collects samples and transports raw milk from a farm or raw milk products to or from a farm, milk plant, receiving station or transfer station and has in that person's possession a permit from any state to sample such products.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

3. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or the commissioner's duly authorized agent.

[ 1999, c. 679, Pt. A, §1 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

4. Dairy or dairy farm. "Dairy or dairy farm" means any place or premises where one or more cows, goats or sheep are kept and from which milk or milk products are provided, sold or offered for sale.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

5. Farm cheese.

[ 2005, c. 270, §1 (RP) .]

6. Heat treated. "Heat treated" or "heat-treated" means processed by heating every particle of milk to a temperature of 145 degrees Fahrenheit for at least 30 minutes.

[ 2005, c. 270, §2 (AMD) .]

7. Milk. "Milk" means the lacteal secretion, practically free from colostrum, obtained by the complete milking of one or more healthy cows, goats or sheep.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

8. Milk distributor. "Milk distributor" means any person who offers for sale or sells to another person any milk or milk products in their final form.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

9. Milk plant. "Milk plant" means any place, premises or establishment where milk or milk products are collected, handled, processed, stored, pasteurized, aseptically processed, bottled or otherwise prepared for distribution.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

10. Milk producer. "Milk producer" means any person who operates a dairy farm and provides, sells or offers milk or milk products for sale.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

11. Milk products. "Milk products" means cream, light cream, light whipping cream, heavy cream, heavy whipping cream, whipped cream, whipped light cream, sour cream, acidified sour cream, cultured sour cream, milk, butter, evaporated milk, sweetened condensed milk, nonfat dry milk solids, half-and-half, sour half-and-half, acidified sour half-and-half, cultured sour half-and-half, concentrated milk and milk products, skim milk, reconstituted or recombined milk and milk products, low-fat milk, light milk, reduced fat milk, homogenized milk, frozen milk concentrate, eggnog, cultured milk, buttermilk, yogurt, cottage cheese, creamed cottage cheese, acidified milk, low-sodium milk, lactose-reduced milk, aseptically processed and packaged milk and milk products, milk with added safe and suitable microbial organisms and any other milk product, frozen dairy dessert or frozen dairy dessert mix, cheese or other product designated as a milk product by the commissioner that is made by the addition or subtraction of milkfat or addition of safe and suitable optional ingredients for protein, vitamin or mineral fortification.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

12. Milk transport tank. "Milk transport tank" means a vehicle, including the truck and tank, used by a bulk milk hauler and sampler or milk tank vehicle driver to transport bulk shipments of milk from a milk plant, receiving station or transfer station to another milk plant, receiving station or transfer station.

[ 2013, c. 381, Pt. B, §1 (AMD) .]

13. Milk transportation company. "Milk transportation company" means a company responsible for a milk transport tank.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

14. Not pasteurized. "Not pasteurized" means any milk or milk product that has not been subjected to the temperature and time requirements of pasteurization using equipment designed for pasteurization or has not been aseptically processed and packaged.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

15. Pasteurization or pasteurized. "Pasteurization" or "pasteurized" or a similar term means the process of heating every particle of milk or milk product in properly designed and operated equipment to the temperature specified and for the time period specified in any rule adopted pursuant to section 2910 or any pasteurization process that has been recognized by the United States Food and Drug Administration to be equally effective and that is approved by the commissioner.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

16. Person. "Person" means any individual, plant operator, partnership, corporation, company, firm, trustee, association or institution.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

17. Receiving station. "Receiving station" means any place, premise or establishment where raw milk is received, collected, handled, stored or cooled and prepared for further transporting.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

18. Transfer station. "Transfer station" means any place, premises or establishment where milk or milk products are transferred directly from one milk transport tank to another.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

SECTION HISTORY

1999, c. 679, §A1 (NEW). 2005, c. 270, §§1,2 (AMD). 2011, c. 657, Pt. W, §6 (REV). 2013, c. 381, Pt. B, §1 (AMD).



7 §2901. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 41, §1 (AMD). 1971, c. 164, §§1-12 (AMD). 1977, c. 31, (AMD). 1979, c. 541, §§A72,A73 (AMD). 1979, c. 672, §§A30-33 (AMD). 1981, c. 315, §§1-6 (AMD). 1987, c. 700, §1 (AMD). 1987, c. 874, §1 (AMD). 1997, c. 639, §1 (AMD). 1999, c. 362, §§2-6 (AMD). 1999, c. 418, §1 (AMD). 1999, c. 679, §A2 (RP).



7 §2901-A. Standards and labeling

Notwithstanding any other requirements of this chapter, milk and milk products, defined in accordance with standards then in effect that have been adopted by the United States Government and labeled in conformity with labeling requirements then in effect that have been adopted by the United States Government, are considered to conform with the definitions and labeling requirements set forth in this chapter; except that containers of milk and cream packaged in Maine must also bear the name and address of the Maine licensed milk distributor and sufficient information to identify the milk plant where packaged. [1999, c. 679, Pt. A, §3 (AMD).]

SECTION HISTORY

1973, c. 67, (NEW). 1999, c. 362, §7 (AMD). 1999, c. 679, §A3 (AMD).



7 §2901-B. Trademark for milk and milk products

The department shall adopt rules permitting the use of the certification trademark provided for in section 443-B on milk or milk products. The initial rules must include limitations relating to the use of milk from cows that have been treated with recombinant bovine somatotropin, referred to in this section as "rbST." The rules must include a requirement that the department receive written consent from producers to draw blood from their milking herd, examine historical milk production records, inspect medicine storage places and perform other inspections reasonably necessary to verify compliance with the trademark criteria. [2005, c. 382, Pt. F, §1 (AMD).]

1. Notice by producer. If the criteria for use of the certification trademark include absence of the use of rbST, a milk producer in this State who sells milk to a milk plant that uses the trademark must notify that milk plant before using rbST within the milking herd of the producer's dairy farm. Notification to the milk plant must be made at least 45 days before using rbST. Notification must be made by certified mail and sent to the milk plant's employee responsible for milk procurement at the plant location where the milk is processed. For purposes of this section, "possession of rbST" means use.

[ 1999, c. 679, Pt. A, §4 (AMD) .]

2. Failure to provide notice. If a Maine milk producer fails to give the milk plant the notice required in subsection 1, the milk plant is not required to comply with the notice requirements of section 2903-A before refusing to continue to purchase milk under any contract with that milk producer.

[ 1999, c. 679, Pt. A, §4 (AMD) .]

SECTION HISTORY

1993, c. 663, §1 (NEW). 1999, c. 679, §A4 (AMD). 2005, c. 382, §F1 (AMD).



7 §2901-C. Licenses and permits

A person required to obtain a permit or license under this section, section 2902-A or rules adopted under section 2910 or pursuant to former section 2902 may not sell, transport or transfer milk or milk products prior to obtaining the appropriate license or permit. [1999, c. 679, Pt. A, §5 (NEW).]

1. Milk distributor license. A milk distributor shall obtain a license from the commissioner and shall renew that license annually. The license fee is based on the annual volume of milk or milk products sold or distributed in the State. The annual fee may not be lower than $25 or exceed $300. The commissioner shall deposit all money received from milk distributor license fees into the General Fund.

[ 1999, c. 679, Pt. A, §5 (NEW) .]

2. Bulk milk hauler and sampler permit. A bulk milk hauler and sampler who is based in this State shall obtain a permit from the commissioner and shall renew that permit annually. For the purposes of this section, "based in this State" means a bulk milk hauler and sampler who does not have a permit from another state to sample raw milk or raw milk products.

[ 1999, c. 679, Pt. A, §5 (NEW) .]

3. Receiving station permit. A person who owns or operates a receiving station shall obtain a permit for that receiving station from the commissioner and shall renew that permit annually.

[ 1999, c. 679, Pt. A, §5 (NEW) .]

4. Transfer station permit. A person who owns or operates a transfer station shall obtain a permit for that transfer station from the commissioner and shall renew that permit annually.

[ 1999, c. 679, Pt. A, §5 (NEW) .]

5. Milk transportation company permit. A person who owns or operates a milk transportation company shall obtain a permit for the transportation company from the commissioner and shall renew that permit annually.

[ 1999, c. 679, Pt. A, §5 (NEW) .]

SECTION HISTORY

1999, c. 679, §A5 (NEW).



7 §2902. Licensing fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 164, §13 (AMD). 1977, c. 694, §§137,138 (AMD). 1979, c. 672, §§A34-36 (AMD). 1981, c. 315, §§7-9 (AMD). 1981, c. 574, §1 (AMD). 1985, c. 751, §§1-3 (AMD). 1989, c. 888, §§3,4 (AMD). 1999, c. 362, §8 (RPR). 1999, c. 679, §A6 (RP).



7 §2902-A. Operating permits

1. Sale prohibited. Following the adoption of and in accordance with rules established according to this section, no operator of a dairy farm may sell any milk to a milk distributor unless the operator holds a valid operating permit for the farm issued by the commissioner.

[ 1999, c. 679, Pt. A, §7 (AMD) .]

2. Issuance of operating permits. The commissioner, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, shall adopt rules for the issuance of operating permits. These rules must establish permitting procedures and standards for permit issuance. In establishing these procedures and standards, the commissioner shall seek consistency with applicable federal milk regulations and guidelines and with the provisions of agreements among states relating to the interstate shipment of milk. These permits are not transferable with respect to persons or locations or both.

[ 1999, c. 679, Pt. A, §7 (AMD) .]

3. Permit granted; requirements; suspension. A permit must be granted upon the express condition that the permittee at all times conducts the operation and maintains the facilities in accordance with the requirements of state law and any rules adopted under this chapter. Any violation that results in a health or safety hazard may lead to suspension of a permit in accordance with Title 5, chapter 375, section 10004 for a period of up to 30 days. A suspension or revocation of a permit for longer than 30 days, or a refusal to renew a permit, must be in accordance with Title 5, chapter 375, subchapter V.

[ RR 1999, c. 1, §4 (COR) .]

4. Hearing on suspension of permit. Upon receiving a written request from a person whose permit has been suspended, or who has been given a notice of intent to suspend by the commissioner, the commissioner shall within 72 hours conduct a hearing to ascertain the facts involved in the case and, based upon the evidence presented at that hearing, shall affirm, modify or rescind the suspension or notification of intent to suspend.

[ 1987, c. 700, §2 (NEW) .]

5. Exemption. An operator of a dairy farm located outside this State who holds a similar operating permit for that farm from a regulatory agency in another state may be exempted from this permit requirement by the commissioner.

[ 1999, c. 679, Pt. A, §7 (AMD) .]

SECTION HISTORY

1987, c. 700, §2 (NEW). RR 1999, c. 1, §4 (COR). 1999, c. 679, §A7 (AMD).



7 §2902-B. Sale of unpasteurized milk and milk products

1. Sale of unpasteurized milk or milk product. A person may not sell unpasteurized milk or a product made from unpasteurized milk, including heat-treated cheese, unless the label on that product contains the words "not pasteurized."

[ 2005, c. 270, §3 (AMD) .]

2. Sale of unpasteurized milk or milk product at eating establishment. Except as provided in subsection 5, a person may not sell unpasteurized milk or a product made from unpasteurized milk at an eating establishment as defined in Title 22, section 2491, subsection 7.

[ 2009, c. 652, Pt. B, §1 (AMD) .]

3. Exception. This section does not apply to cheese that has been aged at a temperature above 35 degrees Fahrenheit for at least 60 days prior to sale.

[ 2005, c. 270, §3 (AMD) .]

4. Testing of unpasteurized milk products. The commissioner shall establish a process by rule for submitting samples of unpasteurized milk products to an independent laboratory for testing when:

A. The milk laboratory operated by the department has tested unpasteurized milk products and determined that they do not meet the standards for unpasteurized milk products established by rules adopted pursuant to section 2910; and [2005, c. 172, §1 (NEW).]

B. The person operating the milk plant that processed the milk products has requested independent testing. [2005, c. 172, §1 (NEW).]

The commissioner may require the person requesting the independent testing under paragraph B to pay for that testing. Any restrictions on the sale of unpasteurized milk products pending test results and after receipt of test results must be established by rule. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. For the purposes of this subsection, "independent laboratory" means a laboratory that is operated by a private entity or a public entity other than the department.

[ 2005, c. 172, §1 (NEW) .]

4. (REALLOCATED TO T. 7, §2902-B, sub-§5) Sale of heat-treated cheese at eating establishment.

[ 2005, c. 270, §3 (NEW); 2005, c. 683, Pt. A, §12 (RAL) .]

5. (REALLOCATED FROM T. 7, §2902-B, sub-§4) Sale of heat-treated cheese at eating establishment. Notwithstanding subsection 2, heat-treated cheese may be offered for consumption at an eating establishment as defined in Title 22, section 2491, subsection 7 provided the menu identifies items on the menu that contain or are made with heat-treated cheese and provides notice that heat-treated cheese is not pasteurized using the words "not pasteurized" on the menu.

[ 2005, c. 683, Pt. A, §12 (RAL) .]

SECTION HISTORY

1999, c. 418, §2 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B18 (RPR). 2005, c. 172, §1 (AMD). 2005, c. 270, §3 (AMD). 2005, c. 683, §A12 (AMD). 2009, c. 652, Pt. B, §1 (AMD).



7 §2903. Restrictions on sales (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 99, §2 (AMD). 1971, c. 164, §§14-16 (AMD). 1979, c. 672, §§A37,38 (AMD). 1981, c. 315, §§10,11 (AMD). 1983, c. 348, §§1,2 (AMD). 1985, c. 32, (AMD). 1999, c. 362, §9 (RP).



7 §2903-A. Refusal to purchase

1. Notice of refusal. A milk plant owner or operator who has a verbal or written contract with a milk producer for the purchase of milk may not refuse to continue to purchase milk under the contract without first giving notice to the producer in accordance with this section. The milk plant owner or operator shall give written notice of intent to refuse to purchase to the producer and to the commissioner. The notice must state the date upon which the refusal will become effective.

A. Except as provided in paragraph B, the refusal does not become effective until 30 days following the milk plant owner or operator's notice of intent to refuse to purchase milk from the producer. [1999, c. 679, Pt. A, §8 (AMD).]

B. If a milk plant owner or operator's refusal to continue to purchase milk is based on failure of the producer's milk to meet the milk plant owner or operator's quality criteria or the Interstate Milk Shipments Conference Standards, whichever is applicable, the refusal may become effective on less than 30 days' notice. Upon issuance of notice of intent to refuse purchase because of failure to meet the criteria or standards, the milk plant owner or operator shall cause a sample of the refused milk to be taken immediately and transferred to the commissioner for testing in the state central laboratory. Upon receipt of the test results that the sample does not meet the milk plant owner or operator's quality criteria or the Interstate Milk Shipments Conference Standards, whichever is applicable, refusal to continue to purchase becomes effective immediately. Notice must be given to the producer by the milk plant owner or operator immediately upon the milk plant owner or operator's receipt of the test results. The state central laboratory shall mail the results of the test to the milk plant owner or operator and milk producer. [1999, c. 679, Pt. A, §8 (AMD).]

[ 1999, c. 679, Pt. A, §8 (AMD) .]

2. Challenge of refusal; adjudicatory hearing. If the producer or the milk plant owner or operator desires to question the refusal to purchase or the test given under subsection 1, paragraph B, either may do so within 10 days after receipt of the notice from the milk plant owner or operator of the test results by requesting, in writing, that the commissioner conduct an adjudicatory hearing pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375. If a request for hearing is made by the milk plant owner or operator, refusal to purchase does not become effective until the hearing is held and a decision upholding the milk plant owner or operator's refusal has been issued by the commissioner. The decision of the commissioner as to the reasonableness of the milk plant owner or operator's refusal to purchase is considered final agency action for purposes of the Maine Administrative Procedure Act.

[ 1999, c. 679, Pt. A, §8 (AMD) .]

SECTION HISTORY

1981, c. 574, §2 (NEW). 1999, c. 679, §A8 (AMD).



7 §2903-B. Testing of samples for resolving disputed test results

The commissioner shall develop a process for obtaining and testing a sample of milk when a milk producer disputes the result of a test or a component analysis performed by an employee of a milk plant that is used to determine acceptance of milk by the milk plant or payment to the milk producer. [1999, c. 618, §1 (NEW).]

SECTION HISTORY

1999, c. 618, §1 (NEW).



7 §2904. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 41, §2 (AMD). 1977, c. 694, §139 (AMD). 1999, c. 362, §10 (RP).



7 §2904-A. Farm cheese (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 639, §2 (NEW). 1999, c. 418, §3 (AMD). 2005, c. 270, §4 (RP).



7 §2905. Sales to institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §11 (RP).



7 §2906. Civil suits

The district attorney for the county in which any violation of sections 2901-A to 2903-B has occurred shall, if requested, assist the commissioner in suits arising under those sections. [2005, c. 270, §5 (AMD).]

SECTION HISTORY

1977, c. 696, §98 (RPR). 1999, c. 362, §12 (AMD). 1999, c. 679, §A9 (AMD). 2005, c. 270, §5 (AMD).



7 §2907. Jurisdiction

The District Court and the Superior Court have concurrent jurisdiction in cases arising under sections 2901-A to 2903-B. [2005, c. 270, §6 (AMD).]

SECTION HISTORY

1999, c. 362, §13 (AMD). 1999, c. 679, §A10 (AMD). 2005, c. 270, §6 (AMD).



7 §2908. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 41, §3 (AMD). 1977, c. 696, §99 (RPR). 1985, c. 751, §4 (AMD). 1991, c. 725, §1 (AMD). 1999, c. 362, §14 (AMD). 1999, c. 679, §A11 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B19 (RP).



7 §2908-A. Violations

1. Violation. A firm, person, corporation or society may not sell milk or milk products in the State without the license or permits provided in sections 2901-C and 2902-A, violate sections 2901-A to 2903-B or neglect, fail or refuse to comply with those sections and the rules, regulations and standards of identity and quality issued pursuant to section 2910.

[ 2005, c. 270, §7 (AMD) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $250 and not more than $500 may be adjudged. [2003, c. 452, Pt. B, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates subsection 1 after having previously violated subsection 1 commits a civil violation for which a fine of not less than $500 and not more than $1,000 may be adjudged. [2003, c. 452, Pt. B, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §B20 (NEW). 2003, c. 452, §X2 (AFF). 2005, c. 270, §7 (AMD).



7 §2909. Inspection

The commissioner, or a duly authorized agent of the commissioner, may perform inspections as authorized by written consents obtained pursuant to section 2901-B. [1993, c. 663, §2 (NEW).]

SECTION HISTORY

1993, c. 663, §2 (NEW).



7 §2910. Standards for milk and milk products

The commissioner, in a manner consistent with the Maine Administrative Procedure Act, shall establish standards by rule for the inspection and examination, licensing, permitting, testing, labeling and sanitation of milk and milk product production and distribution. [1999, c. 362, §15 (NEW).]

The standards must be consistent with the requirements of the official standards, known as the Pasteurized Milk Ordinance, as issued by the Secretary of the United States Department of Health and Human Services, Food and Drug Administration, except that the standards may not prohibit the sale of unpasteurized milk and milk products in the State. [1999, c. 362, §15 (NEW).]

Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A, except that amendments to the rules to maintain consistency with the official standards known as the Pasteurized Milk Ordinance, as issued by the Secretary of the United States Department of Health and Human Services, Food and Drug Administration, are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. Amendments to the rules may not prohibit the sale of unpasteurized milk or milk products in the State. [1999, c. 679, Pt. A, §12 (AMD).]

SECTION HISTORY

1999, c. 362, §15 (NEW). 1999, c. 679, §A12 (AMD).



7 §2910-A. Injunctions by commissioner

In addition to any other remedy for the enforcement of sections 2901-C to 2903-B or a rule, order or decision by the commissioner adopted or issued pursuant to this chapter, the commissioner is authorized to apply to the Superior Court for a preliminary or permanent injunction restraining any person from violating any provision of sections 2901-C to 2903-B or any rule, order or decision of the commissioner adopted or issued pursuant to this chapter. The Superior Court has jurisdiction upon hearing and for good cause shown to grant a preliminary or permanent injunction. In case of violation of an injunction issued under this section, the court may cite the person for contempt of court. The existence of either civil or criminal remedies is not a defense in this proceeding. The commissioner is not required to give or post a bond when making an application for an injunction under this section. [2005, c. 270, §8 (AMD).]

SECTION HISTORY

1999, c. 679, §A13 (NEW). 2005, c. 270, §8 (AMD).



7 §2910-B. Dairy Improvement Fund

The commissioner shall administer the Dairy Improvement Fund established under Title 10, section 1023-P in accordance with this section and Title 10, section 1023-P. All money received by the fund from any source, including revenue distributed under Title 8, section 1036, subsection 2-A, paragraph M, must be deposited with the Finance Authority of Maine and credited to the fund. Money credited to the fund must be used to provide loans to assist dairy farmers in making capital improvements to maintain and enhance the viability of their farms and to pay the administrative costs of processing loan applications and servicing and administering the fund and loans made from the fund. Repayment of these loans and interest on the loans must be credited to the fund to be available for the same purposes. [2011, c. 625, §1 (NEW).]

The commissioner shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 625, §1 (NEW).]

SECTION HISTORY

2011, c. 625, §1 (NEW).






Chapter 602: BONDING LAW

7 §2911. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2912. Enforcing official (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2913. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2914. Dealers required to be licensed (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2915. License applications (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2916. Bonds required as prerequisite to license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2917. Amount of bond (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2918. Issuance of license; additional requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2919. Payments to producers for products (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2920. Nonpayment; forfeiture of bond (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2921. Proceedings for recovery on bond (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2922. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2923. Powers of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).






Chapter 603: MILK COMMISSION

7 §2951. Definitions

As used in this chapter, unless the context otherwise requires, the following words shall have the following meaning:

1. Books and records. "Books and records" means books, records, accounts, memoranda or other data pertaining to the purchase and distribution of milk.

2. Commission. "Commission" means the Maine Milk Commission.

3. Consumer. "Consumer" means any person other than a milk dealer who purchases milk for fluid consumption.

4. Dealer. "Dealer" means any person who purchases or receives milk for sale as the consignee or agent of a producer, or handles for sale, shipment, storage or processing within the State and shall include a producer-dealer and a sub-dealer, but shall not include a store other than an integrated operation.

[ 1985, c. 717, §1 (AMD) .]

4-A. Integrated operation. "Integrated operation" means a person who is a dealer and who also sells at retail the milk which he handles for sale, shipment, storage or processing within the State.

[ 1985, c. 717, §2 (NEW) .]

5. Market. "Market" means any city, town or parts thereof of the State, or 2 or more of the same or parts thereof designated by the commission as a natural marketing area.

6. Milk. "Milk" means any of the following, regardless of the presence of any flavoring:

A. Whole milk or cream, whether fresh, sour or storage; [2005, c. 382, Pt. F, §2 (NEW).]

B. Skimmed milk; or [2005, c. 382, Pt. F, §2 (NEW).]

C. Buttermilk. [2005, c. 382, Pt. F, §2 (NEW).]

[ 2005, c. 382, Pt. F, §2 (AMD) .]

7. Person. "Person" means any individual, partnership, firm, corporation, association or other unit, and the State and all political subdivisions or agencies thereof, except state owned and operated institutions.

8. Producer. "Producer" means any person who produces milk and sells his said milk only to dealers.

9. Producer-dealer. "Producer-dealer" means a dealer who himself produces a part or all of his milk or a person who produces milk and sells to a grocery store or dairy products store or similar commercial establishment.

10. Retail sale. "Retail sale" means a doorstep delivery and over-the-counter sales by stores.

11. Store. "Store" means a grocery store, dairy product store, canteen, milk vending machine operator, milk dispensing operator or any similar commercial establishment or outlet or any other sale where milk is sold to consumers for consumption off the premises where sold.

12. Sub-dealer. "Sub-dealer" means any person who does not process milk and who purchases milk from a dealer and sells such milk in the same containers in which he purchased it, but shall not include a store.

13. Wholesale sale. "Wholesale sale" means sale to any other person not included in retail.

14. Retail store. "Retail store" means a grocery store, dairy product store or any similar commercial establishment where milk is sold to consumers for consumption off the premises.

[ 1973, c. 758, §1 (NEW) .]

SECTION HISTORY

1973, c. 758, §1 (AMD). 1985, c. 717, §§1,2 (AMD). 2005, c. 382, §F2 (AMD).



7 §2952. Organization

1. Members. The Maine Milk Commission, as established by Title 5, section 12004-E, subsection 2, consists of the following 5 members:

A. The commissioner or the commissioner's designee, ex officio; and [2005, c. 382, Pt. F, §3 (NEW).]

B. Four members, who must be residents of the State, appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over agriculture matters and subject to confirmation by the Legislature. [2005, c. 382, Pt. F, §3 (NEW).]

[ 2005, c. 382, Pt. F, §3 (NEW) .]

2. Conflict of interest. In addition to the limitations imposed under Title 5, section 18, the following conflict of interest restrictions apply.

A. A member of the commission appointed under subsection 1, paragraph B may not, at the time of appointment or while serving as a member of the commission, have a business or professional relationship or connection with or a financial interest in any producer, dealer, store or other person whose activities are subject to the jurisdiction of the commission. The retail purchase of milk for consumption is not a violation of this paragraph. [2005, c. 382, Pt. F, §3 (NEW).]

B. An employee of the commission may not have a business or professional relationship or connection with or a financial interest in any producer, dealer, store or other person whose activities are subject to the jurisdiction of the commission. The retail purchase of milk for consumption is not a violation of this paragraph. [2005, c. 382, Pt. F, §3 (NEW).]

C. A member or employee of the commission may not render, or be a member of a firm that renders, any professional or other service for or against a producer, dealer, store or other person whose activities are subject to the jurisdiction of the commission. [2005, c. 382, Pt. F, §3 (NEW).]

[ 2005, c. 382, Pt. F, §3 (NEW) .]

3. Terms; vacancies. Members of the commission appointed under subsection 1, paragraph B serve for a term of 4 years or until their successors are duly appointed and qualified, except that the initial terms of these members are for one, 2, 3 and 4 years so that the terms of the members of the commission are staggered.

A vacancy in the membership of the commission must be filled by appointment by the Governor.

[ 2005, c. 382, Pt. F, §3 (NEW) .]

4. Chair; employees and resources. The members of the commission shall elect a chair. With the approval of the commission, the commissioner may employ, subject to the Civil Service Law, a secretary and such officers, clerks, assistants and other employees as the commission determines necessary. To the extent possible, the commission shall make use of professional, expert or other resources available within the various departments of State Government, including, but not limited to, the department, the Department of Health and Human Services and the Department of the Attorney General, and such departments shall, as resources allow, provide necessary and appropriate services at the request of the commission. To the extent these services are not available or otherwise adequate, the commission may employ appropriate experts, professionals or others to assist it in carrying out its duties.

[ 2005, c. 382, Pt. F, §3 (NEW) .]

5. Compensation; office; supplies. Members of the commission are compensated as provided in Title 5, chapter 379, as determined by the Governor. The administrative costs of the commission, including expenses and compensation of members, may not exceed the amount of fees collected under this chapter. The commission must be furnished a suitable office at the seat of government, together with all necessary equipment and supplies.

[ 2005, c. 382, Pt. F, §3 (NEW) .]

6. Special meetings. The chair shall call special meetings of the commission whenever requested in writing by 2 or more members of the commission.

[ 2005, c. 382, Pt. F, §3 (NEW) .]

SECTION HISTORY

1969, c. 362, (AMD). 1971, c. 594, §12 (AMD). 1973, c. 758, §2 (AMD). 1975, c. 293, §4 (AMD). 1975, c. 517, §1 (RPR). 1975, c. 771, §§100,101 (AMD). 1977, c. 78, §31 (AMD). 1979, c. 731, §19 (AMD). 1979, c. 734, §6 (AMD). 1983, c. 484, §1 (AMD). 1983, c. 812, §§52,53 (AMD). 1985, c. 517, (AMD). 1985, c. 785, §B48 (AMD). 1989, c. 410, §21 (AMD). 1989, c. 503, §B46 (AMD). 1999, c. 679, §B1 (AMD). 1999, c. 679, §B14 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 382, §F3 (RPR).



7 §2952-A. Powers and duties

1. Powers; general. The commission may:

A. Establish and change the minimum wholesale and retail prices for the sale of milk within the State; [2005, c. 382, Pt. F, §4 (NEW).]

B. Adopt and enforce all rules and orders necessary to carry out this chapter; and [2005, c. 382, Pt. F, §4 (NEW).]

C. In administering this chapter:

(1) Conduct hearings;

(2) Subpoena and examine under oath persons whose activities are subject to the jurisdiction of the commission, including producers, dealers and stores and their officers, agents and representatives; and

(3) Subpoena and examine the business records, books and accounts of persons whose activities are subject to the jurisdiction of the commission, including producers, dealers and stores and their officers, agents and representatives.

Any member of the commission and any employee designated by the commission may sign subpoenas and administer oaths to witnesses. [2005, c. 382, Pt. F, §4 (NEW).]

[ 2005, c. 382, Pt. F, §4 (NEW) .]

2. Limitations. The commission may not modify, add to or annul any sanitary regulations imposed by any state or municipal authority or compel pasteurization in any market area.

[ 2005, c. 382, Pt. F, §4 (NEW) .]

3. Duties. The commission shall:

A. Not less than once every 3 years, conduct independent studies of the economics and practices of the milk industry in order to assist the commission in establishing minimum prices. The studies must include the compilation of cost data for farms at 4 different levels of production; and [2009, c. 467, §1 (AMD).]

B. Ensure that distributors give 30 days' notice before terminating delivery to any customer in their delivery area or in the traditional delivery area of a distributor they have purchased. The 30-day notice does not apply to cancellations resulting from a failure to pay bills. [2005, c. 382, Pt. F, §4 (NEW).]

[ 2009, c. 467, §1 (AMD) .]

4. Authority; accounts and records. To enable the commission to perform its duties, the commission may inquire into the management of the businesses of the producers, dealers and stores to obtain from them all necessary information. Every producer, dealer and store shall keep and render to the commission, at such times and in such manner and form as may be prescribed by the rules of the commission, accounts of all business transacted that is related to the production, purchasing, processing, sale or distribution of milk. Such accounts must reasonably reflect, in such detail as the commission considers appropriate, income, expense, assets, liabilities and such other accounting entries as the commission considers necessary, to assist the commission in making its determinations as to:

A. Minimum prices generally; [2005, c. 382, Pt. F, §4 (NEW).]

B. Separate minimum price categories to be established to reflect different container costs; [2005, c. 382, Pt. F, §4 (NEW).]

C. Separate minimum price categories to be established for different quantities of milk packaged and sold in separate containers; [2005, c. 382, Pt. F, §4 (NEW).]

D. Separate minimum price categories to reflect identifiable distribution costs; and [2005, c. 382, Pt. F, §4 (NEW).]

E. All matters pertinent to the proper performance of its duties. [2005, c. 382, Pt. F, §4 (NEW).]

The commission shall adopt routine technical rules that establish procedures to enable the commission to inspect the records, books and accounts of dealers, producers and stores at their various offices and places of business at reasonable times. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 382, Pt. F, §4 (NEW) .]

SECTION HISTORY

2005, c. 382, §F4 (NEW). 2009, c. 467, §1 (AMD).



7 §2953. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 517, §2 (RPR). 1989, c. 123, (AMD). 2003, c. 648, §1 (AMD). 2005, c. 382, §F5 (RP).



7 §2953-A. Interstate conferences and compacts

The commissions shall have power to enter into compacts, subject to congressional approval, with legally constituted milk commissions or similar authorities of other states or of the United States of America to effect a uniformity in regulating and insuring an adequate supply of pure and wholesome milk to the inhabitants of this State, to provide uniform control of milk produced in this State and handled in interstate commerce and to exercise all the powers hereunder for such purpose as well as the following powers: [1965, c. 463, (NEW).]

1. Hearings. To conduct joint investigations and hearings and to issue joint or concurrent orders.

[ 1965, c. 463, (NEW) .]

2. Enforcement. To employ or designate a joint agent or agencies to enforce such orders or compacts.

[ 1965, c. 463, (NEW) .]

3. Classification. To provide for classifications of milk in accordance with the form in which it is used or moved with uniform minimum prices or methods of fixing such prices for each class.

[ 1965, c. 463, (NEW) .]

4. Payments. To provide for payment to all producers and associations of producers delivering milk to dealers of uniform prices, subject to adjustments with the joint agent for location and butterfat content.

[ 1965, c. 463, (NEW) .]

4-A. Northeast Interstate Dairy Compact. To enter into the Northeast Interstate Dairy Compact.

A. Maine's representatives to the Northeast Interstate Dairy Compact are as follows:

(1) The commissioner or designee;

(2) The chair of the Maine Milk Commission or designee; and

(4) A dairy farmer who is engaged in the production of milk at the time of appointment or reappointment, to be appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over agricultural matters and confirmation by the Legislature. [2005, c. 382, Pt. F, §6 (AMD).]

B. [2005, c. 382, Pt. F, §7 (RP).]

C. The Northeast Interstate Dairy Compact may establish rules using the procedures outlined in the Federal Administrative Procedure Act and may proceed under emergency rule-making provisions without making findings of emergency. [1989, c. 437, (NEW).]

D. This subsection shall not take effect until the Northeast Interstate Dairy Compact is enacted by 3 other states and approved by the Congress of the United States. [1989, c. 437, (NEW).]

[ 2005, c. 382, Pt. F, §§6, 7 (AMD) .]

5. Regulations. To make such joint regulations as may be incidental to the foregoing and not inconsistent thereto and as may be necessary to effectuate the above mentioned powers.

[ 1965, c. 463, (NEW) .]

6. Compensation. Members serving pursuant to subsection 4-A, paragraph A, subparagraphs (2) and (4) are compensated for attendance at Northeast Interstate Dairy Compact meetings in amounts not to exceed those set forth in Title 3, section 2, except that employees of the State who are compensated as part of their employment do not receive additional compensation under this subsection.

[ 1999, c. 679, Pt. B, §2 (NEW); 1999, c. 679, Pt. B, §14 (AFF) .]

SECTION HISTORY

1965, c. 463, (NEW). 1989, c. 437, (AMD). 1993, c. 274, §1 (AMD). 1999, c. 679, §B2 (AMD). 1999, c. 679, §B14 (AFF). 2005, c. 382, §§F6,7 (AMD).



7 §2953-B. Hearings in a new or expanded market area

At least 14 days and not more than 21 days prior to designating a new or expanded natural market area, the commission shall hold a public hearing in the proposed area to determine whether to designate that area as a market. As a basis for its determinations, the commission shall solicit and seek to receive oral and written testimony in addition to the data received through the implementation of the information gathering procedures of its rules and regulations. Due notice of the public hearing shall be given by publishing the notice as provided in the Maine Administrative Procedure Act, Title 5, chapter 375. [1979, c. 672, Pt. A, §39 (NEW).]

SECTION HISTORY

1979, c. 672, §A39 (NEW).



7 §2954. Establishment of minimum prices

1. Commission empowered to establish prices; public hearing. The commission is vested with the power to establish and change, after investigation and public hearing, the minimum wholesale and retail prices to be paid to producers, dealers and stores for milk received, purchased, stored, manufactured, processed, distributed or otherwise handled within the State. The commission shall hold a public hearing prior to the establishing or changing of such minimum prices. The commission may proceed, however, under the emergency rule-making provisions of Title 5, section 8054 without making findings of emergency when the only changes to be made in the minimum prices are to conform with the orders of any federal or other agency duly authorized by law to establish or negotiate producer prices, are to respond to other conditions affecting prevailing Class I, Class II and Class III prices in southern New England or are to reflect the milk handling fee levied and imposed by Title 36, chapter 721. Title 5, section 8054, subsection 3, the 2nd sentence, does not apply to minimum prices adopted under this subsection. Due notice of the public hearing must be given by publishing notice as provided in Title 5, chapter 375. The commission shall hold such a public hearing not less frequently than once every 12 months to determine whether the minimum wholesale and retail prices then established should be changed. In addition to the data received through the implementation of the information gathering procedures of its rules as a basis for its determinations, the commission shall solicit and seek to receive oral and written testimony at hearings to determine whether the minimum wholesale and retail prices then established should be changed and whether the proposed minimum wholesale and retail prices are just and reasonable.

[ 2005, c. 683, Pt. A, §13 (AMD) .]

2. Considerations in establishing prices. The minimum wholesale and retail prices established by the commission must be just and reasonable taking into due consideration the public health and welfare and the insuring of an adequate supply of pure and wholesome milk to the inhabitants of this State under varying conditions in various marketing areas; prevailing prices in neighboring states; seasonal production and other conditions affecting the costs of production, transportation and marketing in the milk industry, including a reasonable return to producer, dealer and store; and the public need for the establishment of retail milk prices at the lowest practicable levels.

A. The minimum wholesale prices paid to producers are based on the prevailing Class I, Class II and Class III prices in southern New England except that, after investigation, the Maine Milk Commission may set different minimum wholesale prices paid to producers to reflect the costs of producing milk in this State. [2005, c. 382, Pt. F, §8 (AMD).]

B. The minimum wholesale prices paid to dealers must be established to reflect the lowest prices at which milk purchased from producers in this State at minimum prices in the State can be received, processed, packaged and distributed within the State at a just and reasonable return, and in addition must include the amount of any fee levied and imposed by Title 36, chapter 721. [2005, c. 396, §2 (AMD).]

C. The minimum retail prices established for payment by consumers must be based on the minimum wholesale price paid to dealers and a rate of return determined to be just and reasonable by the Maine Milk Commission. [2005, c. 382, Pt. F, §8 (AMD).]

D. In establishing and changing minimum wholesale and retail prices, the commission shall consider the effect of possible pricing decisions on the ability of the Maine dairy industry to compete in supplying milk to Maine consumers and, in such a consideration, shall include the following factors:

(1) The strength and viability of the Maine dairy industry as a whole;

(2) The extent of any social or economic benefits of maintaining dairy processing plants in different geographic regions or natural marketing areas of the State; and

(3) The encouragement of consumption by Maine consumers of milk produced and processed within the State, consistent with the Constitution of Maine and the United States Constitution. [2005, c. 382, Pt. F, §8 (NEW).]

E. The commission may not set different minimum wholesale prices for different retail delivery volumes of milk. [2005, c. 382, Pt. F, §8 (NEW).]

[ 2005, c. 382, Pt. F, §8 (AMD); 2005, c. 396, Pt. F, §8 (AMD) .]

3. Exemption for on-premise sales of raw milk. The minimum price provisions of this chapter shall not apply to sales by producers of raw milk produced and sold to consumers on the premises of the producers.

[ 1975, c. 517, §3 (RPR) .]

4. Commission empowered to establish classifications of milk. The commission may establish and change, after investigation and public hearing, classifications of milk according to its various usages and shall specify to what classification the prices established under this chapter apply.

[ 2005, c. 382, Pt. F, §9 (AMD) .]

5. Minimum price schedule. Minimum prices set by the commission may vary in the several market areas of the State. The commission shall furnish all dealers registered in each market with a schedule of applicable prices and shall publish the schedule in appropriate newspapers in that market. Once minimum prices for a market take effect, no dealer, store or other person handling milk in that market may buy or offer to buy, sell or offer to sell milk for prices less than the scheduled minimum prices established for that market.

[ 2005, c. 382, Pt. F, §10 (AMD) .]

6. Schedule of maximum transportation allowances; adjustments. The commission may annually establish a schedule of maximum transportation allowances that may be charged by any Maine dealer for hauling milk from a producer's farm to the dealer's dairy plant. The commission shall base its schedule on the recommendations of the commissioner pursuant to section 3156 and shall conduct hearings prior to establishing that schedule. Any dealer may petition the commission at any time to approve a proposed adjustment in that schedule of transportation charges for that dealer. The burden is on the dealer to substantiate the need and reasonableness of such a proposed adjustment, and in the absence of evidence, the proposed adjustments must be denied.

[ 2005, c. 382, Pt. F, §11 (AMD) .]

7. Prohibition. A person may not engage in any practice destructive of the scheduled minimum prices for milk established under this chapter for any market, including but not limited to offering any discount, rebate, gratuity, advertising allowance or combination price for milk with any other commodity. A purchaser of milk at retail may tender a coupon or any item of value if the coupon or item of value is not brand specific and is redeemable for cash by the retailer and if the total value tendered by the purchaser is not less than the minimum retail price established by the commission.

[ 2005, c. 382, Pt. F, §12 (AMD) .]

8. Milk produced outside the State. Whenever milk produced outside the State becomes a subject of regulation by the State in the exercise of its police powers, this chapter applies and the powers of the commission attach. After any such milk so produced comes within the jurisdiction of this State, no sale or purchase by dealers of such milk within this State may occur at a price less than the scheduled minimum price established according to usage in any given market.

[ 2005, c. 382, Pt. F, §12 (AMD) .]

9. Minimum wholesale prices paid to producers for their milk. Notwithstanding any other provisions of this chapter or chapter 611, minimum wholesale prices paid by dealers to producers for their milk that is sold in this State are subject to the minimum producer prices established by the Maine Milk Commission, regardless of whether the dealer is subject to federal milk pricing regulation in addition to state milk pricing regulation.

[ 1999, c. 56, §1 (AMD) .]

10. Additional considerations in establishing prices.

[ 2005, c. 382, Pt. F, §13 (RP) .]

11. Adjustments for over-order premiums. If following the establishment of minimum prices under subsection 1, which include an over-order premium as defined by section 3152, subsection 8-A, the commission receives new evidence showing that the actual over-order premium in effect in the period during which the minimum prices apply, or any portion thereof, are different from the over-order premium included in the prices, the commission may adjust minimum prices in a subsequent period to offset that difference. Any such adjustment shall be made equally applicable to wholesale and retail minimum prices.

[ 1987, c. 857, (NEW) .]

12. Adjustments for changes in costs of production. Notwithstanding any other provisions of this section, the commission may only adjust minimum prices to reflect changes in costs of production after posting notice of rulemaking in accordance with Title 5, section 8053. The commission may not adjust any minimum price to reflect changes in costs of production under the emergency rule-making provisions of Title 5, section 8054.

[ 1989, c. 436, §1 (NEW) .]

13. Report to State Tax Assessor.

[ 2005, c. 382, Pt. F, §14 (AMD); 2005, c. 396, §3 (RP) .]

14. Effective date of certain prices. Any new minimum wholesale prices paid to dealers and new minimum retail prices established pursuant to this section are effective on the Sunday closest to the first day of the month.

[ 1993, c. 274, §2 (AMD) .]

15. Exception.

[ 2005, c. 382, Pt. F, §15 (RP) .]

16. Initial notification and subsequent reports to State Tax Assessor. The Maine Milk Commission shall notify the State Tax Assessor the first time after May 1, 2005 that the basic price of milk as defined in Title 36, section 4901, subsection 1 is below $18 for 2 consecutive months. After initial notification, the Maine Milk Commission shall report before the first of each month to the State Tax Assessor the basic price of milk established for that month in Title 36, chapter 721.

[ 2005, c. 396, §4 (NEW) .]

SECTION HISTORY

1965, c. 245, (AMD). 1965, c. 425, §§5-B (AMD). 1971, c. 129, (AMD). 1973, c. 758, §§3-7 (AMD). 1975, c. 517, §3 (RPR). 1977, c. 694, §140 (AMD). 1983, c. 573, §§1,2 (AMD). 1985, c. 42, §1 (AMD). 1987, c. 402, §A80 (AMD). 1987, c. 447, §1 (AMD). 1987, c. 857, (AMD). 1989, c. 436, §1 (AMD). RR 1991, c. 1, §17 (COR). 1991, c. 266, §§1,2 (AMD). 1991, c. 376, §27 (AMD). 1991, c. 526, §§1-3 (AMD). 1991, c. 824, §A8 (AMD). 1993, c. 104, §1 (AMD). 1993, c. 274, §2 (AMD). 1993, c. 663, §3 (AMD). 1995, c. 2, §§1-3 (AMD). 1999, c. 56, §1 (AMD). 1999, c. 679, §B3 (AMD). 1999, c. 679, §B14 (AFF). 2005, c. 382, §§F8-15 (AMD). 2005, c. 396, §§1-4 (AMD). 2005, c. 683, §A13 (AMD).



7 §2954-A. Payment by dealers to producers

Payment by dealers to producers is governed by this section. For purposes of this section, the term "delivery month" means the calendar month in which milk is delivered to a dealer from the producer. [2005, c. 382, Pt. F, §16 (NEW).]

1. First 15 days. On or before the 5th day after the end of a delivery month, a dealer shall pay the producer for milk received from that producer during the first 15 days of the delivery month at a rate that is not less than the most recently published northeast marketing area milk marketing order statistical uniform price for Penobscot County.

[ 2005, c. 382, Pt. F, §16 (AMD) .]

2. Balance due. A dealer shall pay the producer for the balance due for milk received during that delivery month as follows.

A. On or before the 20th day after the end of the delivery month, the dealer shall pay the producer for milk received from that producer during the delivery month an initial payment calculated using the minimum prices set by the commission pursuant to section 2954, subsection 2, paragraph A minus:

(1) Any portion of that amount deposited in the Maine Milk Pool or deducted pursuant to section 3153, subsection 2; and

(2) The amount of the payment made to the producer under subsection 1. [2005, c. 382, Pt. F, §16 (AMD).]

B. On or before the 5th day after the end of the month in which the payments required by subsection 1 and paragraph A are made, each dealer shall pay each of the dealer's producers any sums received on behalf of the producers pursuant to section 3153, subsection 4 and Maine Milk Pool rules. [2005, c. 382, Pt. F, §16 (AMD).]

[ 2005, c. 382, Pt. F, §16 (AMD) .]

3. Penalties. The license of any dealer who violates this section may be suspended or revoked in accordance with Title 5, chapter 375.

[ 1985, c. 172, (NEW) .]

SECTION HISTORY

1965, c. 449, (NEW). 1985, c. 172, (RPR). 1987, c. 447, §2 (AMD). 1999, c. 679, §B4 (AMD). 1999, c. 679, §B14 (AFF). 2005, c. 382, §F16 (AMD).



7 §2954-B. Study of milk price regulatory options

1. Study commission. The Legislature directs that a study be undertaken as outlined in this section for the purpose of analyzing the situation of the Maine dairy industry under current milk pricing legislation and of analyzing the options for ensuring the long-term stability of the industry. The Commissioner of Agriculture, Food and Rural Resources shall provide for a study of the intent, regulatory approach and economic consequences of various milk pricing programs in Maine, including the Maine Milk Commission, Maine Milk Pool and the destructive competition laws, and of other potential mechanisms for pricing regulation, including, without limitation, minimum pricing at the producer level only, minimum wholesale pricing that reflects various costs of distribution, prohibiting below-cost pricing, establishing presumptive pricing and elimination of state pricing regulations.

[ 1985, c. 42, §2 (NEW) .]

2. Basis for evaluation. The study shall, at a minimum, evaluate existing and alternative pricing mechanisms in terms of their ability to:

A. Stabilize dairy farmer incomes and assure that Maine farmers benefit to the greatest extent possible from the higher proportion of fluid milk processed and sold in Maine; [1985, c. 42, §2 (NEW).]

B. Maintain dairies in Maine which process fluid milk for Maine consumption; and [1985, c. 42, §2 (NEW).]

C. Encourage efficient farm and processor operations which provide consumers high quality, low-cost milk and milk products. [1985, c. 42, §2 (NEW).]

[ 1985, c. 42, §2 (NEW) .]

3. Report content. The study's findings and conclusions shall be expressed in a final report which shall discuss the merits of each of the existing and alternative pricing mechanisms reviewed in terms of each of the objectives established in subsection 2, and shall outline the long-term changes in the dairy industry which might reasonably be expected to occur as a result of continuance or establishment of each of these alternatives.

[ 1985, c. 42, §2 (NEW) .]

4. Study panel. The study shall be carried out by a panel of recognized experts in the economics of regulation and pricing. This panel shall be named by the Commissioner of Agriculture, Food and Rural Resources after consultation with the joint standing committee of the Legislature having jurisdiction over agriculture and shall be convened no later than May 1, 1985.

[ 1985, c. 42, §2 (NEW) .]

5. Select Committee on Milk Pricing. There shall be a Select Committee on Milk Pricing consisting of 10 members to advise the study panel on the design of the study and on the options and policies to be evaluated. The committee shall be composed of 3 members of the House of Representatives, appointed by the Speaker of the House of Representatives, one of whom shall represent each political party; 2 members of the Senate, appointed by the President of the Senate, one of whom shall be chosen to represent each political party; and 3 members named by the Governor, one of whom shall be knowledgeable of the dairy processing industry, one of whom shall be knowledgeable of milk retailing and one milk producer who is knowledgeable of marketing systems. The Public Advocate or his designee shall also serve on the committee, representing consumer interests. The Commissioner of Agriculture, Food and Rural Resources shall serve ex officio as chairman of the committee.

[ 1985, c. 42, §2 (NEW) .]

6. Panel to meet with select committee. The panel shall meet with the Select Committee on Milk Pricing no later than July 1, 1985, to present to the committee its preliminary study design, including the alternative pricing mechanisms to be evaluated and at other times at the request of the Select Committee on Milk Pricing. The panel shall issue its final report to the Select Committee on Milk Pricing no later than November 1, 1985.

[ 1985, c. 42, §2 (NEW) .]

7. Preparation of legislation. After consultation with the Select Committee on Milk Pricing, the commissioner shall prepare legislation based on the report of the panel. The proposed legislation shall be provided to the members of the joint standing committee of the Legislature having jurisdiction over agriculture by December 15, 1985, for their review prior to its submission to the Legislature.

[ 1985, c. 42, §2 (NEW) .]

SECTION HISTORY

1985, c. 42, §2 (NEW).



7 §2954-C. Applicability to integrated operation

The provisions of this chapter which apply to dealers, including, but not limited to, the provisions of section 2956, shall apply to the dealer phase of the business of an integrated operation and those which apply to retail stores shall apply to the retail phase of the business of an integrated operation. [1985, c. 717, §3 (NEW).]

SECTION HISTORY

1985, c. 717, §3 (NEW).



7 §2955. Licenses

No dealer shall buy milk from producers or others for sale or shall process, distribute, sell or offer to sell milk in any market in the State designated by the commission unless duly licensed by the commission. No license shall be required of any person who produces or sells milk for consumption only on the premises of the producer or seller. Each person, before engaging in the business of a dealer in any market designated by the commission, shall make application to the commission for a license, which the commission is authorized to grant. No retailer shall sell or offer to sell milk in any market in the State which he has purchased in Maine from an unlicensed dealer. [1975, c. 517, §4 (AMD).]

The license year shall commence on January 1st and end December 31st following. Application for a license shall be made on a form prescribed by the commission.

Licenses required by this chapter shall be in addition to any other license required by law.

The District Court as designated by Title 4, chapter 5 may, upon proper evidence, decline to grant a license or may suspend or revoke a license already granted upon due notice and after hearing. Violation of this chapter or of any order, rule or regulation made, or conviction of violating any other law or regulation of the State relating to the production, distribution and sale of milk, is sufficient cause to suspend, revoke or withhold such license. [1999, c. 547, Pt. B, §21 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

Upon revocation or suspension of a license it shall not be reissued until the commission shall determine upon application and hearing that the cause for such revocation or suspension no longer exists, and that the applicant is otherwise qualified.

SECTION HISTORY

1973, c. 303, §3 (AMD). 1975, c. 517, §4 (AMD). 1977, c. 694, §141 (AMD). 1999, c. 547, §B21 (AMD). 1999, c. 547, §B80 (AFF).



7 §2956. Records and fees

All dealers in any market designated by the commission shall keep the following records: [1975, c. 517, §5 (RPR).]

1. Names and addresses of producers or milk dealers. A record of the quantity of all milk received or produced, detailed as to location and as to names and addresses of producers or milk dealers from whom received, or of importer of such milk into the State;

[ 1975, c. 517, §5 (RPR) .]

2. Use, location and market outlet. A record of the quantity of all milk sold, detailed as to use, location and market outlet; and

[ 2005, c. 382, Pt. F, §17 (AMD) .]

3. Other records and information. Such other records and information in such form and at such times as the commission may deem necessary for the proper enforcement of this chapter.

[ 1975, c. 517, §5 (RPR) .]

Each dealer shall furnish to that dealer's producers a statement of the amount of milk purchased, the price per hundredweight or pound, the total amount paid for each pay period, the itemized deductions for transportation and other services, the percentages of milk in each classification and the butterfat test, protein test and other solids test when weight and test method of payment is used, and shall pay Maine producers in accordance with section 2954-A. [2005, c. 382, Pt. F, §18 (AMD).]

Each licensed dealer shall pay to the commission an annual license fee of $1 and the sum of 5¢ per hundredweight as monthly payments, based on quantity of milk purchased or produced in any market area, or purchased or produced in an uncontrolled area and sold in any market area. Two and one-half cents per hundredweight may be deducted by dealers from amounts paid by them to producers of such milk, except that the milk farm-processed into cream for the manufacture of butter is not subject to such sums of 5¢ per hundredweight. [1999, c. 161, §1 (AMD).]

Dealers shall file reports together with the prescribed hundredweight fees with the commission at its office in Augusta not later than the 20th of the following month, on forms provided for this purpose, of all matters on account of which a record is required to be kept and such other information or facts as may be pertinent and material within the scope of this chapter; except that dealers who sell less than 100 quarts of milk per day may file reports and pay the prescribed hundredweight fees every 3 months. [1975, c. 517, §5 (RPR).]

In case the same milk is handled by more than one dealer, the first dealer within the State dealing in or handling said milk shall be deemed to be the milk dealer within the meaning of this section. For the purpose of computing fees as provided, 1/2 pint of cream shall be considered the equivalent of one quart of milk. [1975, c. 517, §5 (RPR).]

SECTION HISTORY

1969, c. 214, §1 (AMD). 1971, c. 128, §§1,2 (AMD). 1975, c. 444, §3 (AMD). 1975, c. 514, (AMD). 1975, c. 517, §5 (RPR). 1975, c. 770, §45 (AMD). 1981, c. 481, §1 (AMD). 1983, c. 573, §3 (AMD). RR 1993, c. 1, §17 (COR). 1995, c. 693, §5 (AMD). 1995, c. 693, §25 (AFF). 1999, c. 161, §1 (AMD). 1999, c. 679, §B5 (AMD). 1999, c. 679, §B14 (AFF). 2005, c. 382, §§F17,18 (AMD).



7 §2956-A. Dairy Industry Fund

1. Fund established; source. The Dairy Industry Fund, referred to in this section as the "fund," is established. In addition to payments to the commission pursuant to section 2956, a dealer shall deduct 1¢ per hundredweight from amounts paid by the dealer to each Maine milk producer and pay that amount into the fund as a monthly payment.

[ 2001, c. 8, §1 (NEW) .]

2. Distributions from fund. Notwithstanding section 2957, the commission shall make distributions from the fund to a statewide association that has been approved by the majority of dairy farmers in the State in amounts allocated from the fund for that purpose.

[ 2001, c. 8, §1 (NEW) .]

SECTION HISTORY

2001, c. 8, §1 (NEW).



7 §2957. Expenditure of funds

Moneys received through this chapter shall be paid forthwith to the Treasurer of State and shall be appropriated and used for the following purposes:

1. Collection. For the collection of all fees and assessments provided for by this chapter;

2. Administration. For the cost of administering this chapter.

Moneys received through this chapter shall remain a continuing carrying account and shall not lapse.

SECTION HISTORY

1969, c. 214, §2 (AMD). 1971, c. 594, §13 (AMD). 1975, c. 444, §4 (AMD).



7 §2958. Dairy Council Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 444, §5 (RP).



7 §2959. Injunctions and civil penalties

1. Injunction. In addition to any other remedy set forth in this chapter for the enforcement of this chapter or any rule, order or decision of the commission, the Superior Court has jurisdiction upon complaint filed by the commission, or any person duly authorized to act for the commission, including, but not limited to, its executive secretary, to restrain or enjoin any person from committing any act prohibited by this chapter or prohibited by any rule, order or decision of the commission. If it is established upon hearing that the person charged has been or is committing any unlawful act under this chapter or is in violation of any rule, order or decision of the commission, the court shall enter a decree enjoining that person from committing further such violations. In case of violation of any injunction issued under this section, the court shall summarily try and punish the person for contempt of court. The existence of other civil or criminal remedies is no defense to this proceeding. The commission or its authorized agent may not be required to give or post a bond when making an application for an injunction under this section.

[ 2005, c. 382, Pt. F, §19 (AMD) .]

2. Civil penalties. Any person who violates any provision of this chapter or of any rule, order or decision of the commission shall be subject to the following civil penalties, to be collected by the commission in a civil action:

A. For the first violation, a civil penalty not to exceed $1,000; and [1985, c. 717, §4 (NEW).]

B. For each subsequent violation, a civil penalty not to exceed $2,000. [1985, c. 717, §4 (NEW).]

All penalties collected by the commission shall be paid to the Treasurer of State for deposit to the General Fund.

[ 1985, c. 717, §4 (NEW) .]

SECTION HISTORY

1985, c. 717, §4 (RPR). 2005, c. 382, §F19 (AMD).



7 §2960. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §100 (RPR). 1985, c. 717, §5 (RP).



7 §2961. Temporary minimum prices to be paid to dealers and retailers for the sale of milk (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 481, §2 (NEW). RR 1997, c. 2, §29 (COR). 2005, c. 382, §F20 (RP).



7 §2962. Administrative enforcement

When the commission, after such investigation as it considers appropriate, believes that a violation of this chapter or of any rule, order or decision of the commission has occurred, it may order any person to cease that violation. Before issuing such an order, the commission shall afford any person who would be aggrieved by the order an opportunity for a hearing. In any such investigation or hearing, the commission may exercise all of the powers given to it by section 2952-A. Any person aggrieved by a final order issued under this section may obtain judicial review of the order in Superior Court by filing a petition in accordance with Title 5, section 11001 and the Maine Rules of Civil Procedure, Rule 80C. In responding to such a petition, the commission may seek enforcement of its order, including civil penalties for any violation found, and the court, if it upholds the order, may order its enforcement, including civil penalties. [2005, c. 382, Pt. F, §21 (AMD).]

Nothing in this section is intended to require that the commission take administrative enforcement action prior to seeking judicial relief for any violation of this chapter or of any rule, order or decision of the commission, nor intended to limit the commission's ability to bring an independent action to enforce any decision or order issued by it, including civil penalties for any violation found by it. [1985, c. 717, §6 (NEW).]

SECTION HISTORY

1985, c. 717, §6 (NEW). 2005, c. 382, §F21 (AMD).



7 §2963. Transportation allowance study

The Legislature finds that historically the commission has allowed a deduction in the price paid to producers for Class II milk sold by Maine dealers to federally regulated plants. This transportation allowance has remained constant while the ability to transport milk and the shipping and sales practices of dealers have changed. In order to further understanding of the transportation allowance the commission shall: [1989, c. 438, (NEW).]

1. Original intent. Examine the original intent of the transportation allowance;

[ 1989, c. 438, (NEW) .]

2. Current practice. Determine whether the transportation allowance is being applied in situations other than those originally intended;

[ 1989, c. 438, (NEW) .]

3. Finding. Determine whether the transportation allowance should be applied to transfers of milk that are ordinary business practice or are recurring transactions;

[ 1989, c. 438, (NEW) .]

4. Adopt rules. In accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, adopt any necessary rules which the commission determines, after hearing, are not inconsistent with the original intent, and current use of the transportation allowance; and

[ 1989, c. 438, (NEW) .]

5. Report. Report its findings, any actions taken by the commission and any recommendations for legislation by March 1, 1990, to the joint standing committee of the Legislature having jurisdiction over agricultural matters. The committee may introduce any legislation necessary to address the findings or actions of the commission.

[ 1989, c. 438, (NEW) .]

SECTION HISTORY

1989, c. 438, (NEW).






Chapter 603-A: DESTRUCTIVE COMPETITION

7 §2981. Definitions

Unless the context otherwise indicates, the definitions contained in section 2951 shall apply to this chapter. [1983, c. 484, §2 (NEW).]

SECTION HISTORY

1983, c. 484, §2 (NEW).



7 §2982. Applicability; authority

Dealers shall observe this chapter only when no applicable minimum dealer price for milk established under chapter 603 is in effect. Retail stores shall observe this chapter only when no applicable minimum retail price or minimum retail margin for milk established under chapter 603 is in effect. This chapter shall be administered by the Maine Milk Commission. [1983, c. 484, §2 (NEW).]

SECTION HISTORY

1983, c. 484, §2 (NEW).



7 §2983. Selling below cost

It is unlawful for any dealer or retail store to sell milk for fluid consumption at less than the cost thereof to the dealer or retail store with the purpose or intent to injure competitors or destroy competition. In all proceedings brought to enforce this section, proof of consistent and repeated advertisements, offers to sell or sales of milk for fluid consumption by any dealer or retail store at less than cost to them, as defined in sections 2984 and 2985, the advertisements, offers to sell and sales thereby forming a pattern of sales below cost, shall be prima facie evidence of intent to injure competitors and destroy competition. This section shall not apply where the price of milk for fluid consumption is set in good faith to meet legal competition. [1983, c. 484, §2 (NEW).]

SECTION HISTORY

1983, c. 484, §2 (NEW).



7 §2984. Cost of milk to a dealer

"Cost of milk to a dealer" means the dealer's raw product cost, plus any shrinkage allowance permitted by the commission, to which shall be added the dealer's expenses directly and indirectly incurred in receiving, processing, packaging and delivering milk. Without limitation, these expenses shall include labor, including salaries and bonuses of executives and officers, rent, depreciation, selling costs, maintenance of equipment, utilities, delivery costs, interest, licenses, taxes, insurance, advertising, professional services and all other fixed and variable expenses. The commission may determine the dealer's expenses directly and indirectly incurred in receiving, processing, packaging and delivering fluid milk by either of the following methods: [1983, c. 484, §2 (NEW).]

1. Cost accounting data. Through reliance upon cost accounting data, relating to the dealer, gathered or received by the commission pursuant to section 2952-A or 2986 for any 3-month period within one year preceding and one year following the date of an alleged violation, unless the dealer proves that changed circumstances render any cost accounting data relied upon by the commission incapable of proving that the violation occurred; or

[ 2005, c. 382, Pt. F, §22 (AMD) .]

2. Expenses; percentage of dealer price. By imputing an amount to cover these expenses which, unless the dealer proves lower actual costs, shall be deemed to be the percentage of the total dealer price of the milk as the commission shall by rule establish in conjunction with any milk pricing orders which change base dealer margins.

[ 1983, c. 484, §2 (NEW) .]

SECTION HISTORY

1983, c. 484, §2 (NEW). 2005, c. 382, §F22 (AMD).



7 §2985. Cost of milk to a retail store

"Cost of milk to a retail store" means the price paid by a retail store to a dealer for fluid milk, to which shall be added the retail store's expenses directly and indirectly incurred in shipping, handling and selling fluid milk. Without limitation, these expenses shall include labor, including salaries and bonuses of executives and officers, rent, depreciation, selling costs, maintenance of equipment, utilities, shipping costs, interest, licenses, taxes, insurance, advertising, professional services and all other fixed and variable expenses. The commission may determine the retail store's expenses directly and indirectly incurred in shipping, handling and selling milk by any of the following methods: [1983, c. 484, §2 (NEW).]

1. Cost accounting data. Through reliance upon cost accounting data, relating to the retailer, gathered or received by the commission pursuant to section 2952-A or 2986 for any 3-month period within one year preceding and one year following the date of an alleged violation, unless the retail store proves that changed circumstances render the cost accounting data relied upon by the commission incapable of proving that the violation occurred;

[ 2005, c. 382, Pt. F, §23 (AMD) .]

2. Expenses; percentage of total retail price. By imputing an amount to cover these expenses which, unless the retail store proves lower actual costs, shall be deemed to be the percentage of the total retail price of the milk as the commission shall by rule establish in conjunction with any milk pricing orders which change retail margins; or

[ 1983, c. 484, §2 (NEW) .]

3. Other expenses. By imputing an amount to cover these expenses which, unless the retail store proves lower actual costs, shall be determined by dividing total store expenses by total store sales and multiplying the percentage obtained by the total retail price of the milk.

[ 1983, c. 484, §2 (NEW) .]

SECTION HISTORY

1983, c. 484, §2 (NEW). 2005, c. 382, §F23 (AMD).



7 §2986. Investigations; hearings; inspections

1. Investigatory powers. To aid the commission in determining if a dealer or retail store is selling fluid milk below cost, the commission may:

A. Conduct investigations and hearings; [2005, c. 382, Pt. F, §24 (NEW).]

B. Subpoena and examine under oath persons possessing relevant information, including, but not limited to, dealers and retail stores and their officers, agents and representatives; [2005, c. 382, Pt. F, §24 (NEW).]

C. Subpoena and examine the business records, books and accounts of dealers, retail stores or other persons who possess relevant business records, books or accounts; and [2005, c. 382, Pt. F, §24 (NEW).]

D. Inspect at reasonable times the business records, books and accounts of a dealer or retail store at the dealer's or store's office or place of business. [2005, c. 382, Pt. F, §24 (NEW).]

[ 2005, c. 382, Pt. F, §24 (NEW) .]

2. Oaths and subpoenas. Any member of the commission or any employee designated by the commission may sign subpoenas and administer oaths to witnesses.

[ 2005, c. 382, Pt. F, §24 (NEW) .]

SECTION HISTORY

1983, c. 484, §2 (NEW). 2005, c. 382, §F24 (RPR).



7 §2987. Rules

The commission may adopt all rules establishing or relating to hearing procedures, cost accounting and the collection of information as may be necessary to carry out this chapter. [1983, c. 484, §2 (NEW).]

SECTION HISTORY

1983, c. 484, §2 (NEW).



7 §2988. Civil action by injured person

1. Injunctive relief; damages and costs. Any person damaged or who is threatened with loss or injury by reason of a violation of section 2983 may bring a civil action in the Superior Court in the county where he resides, to prevent, restrain or enjoin the violation or threatened violation. If in that action a violation or threatened violation of section 2983 shall be established, the court may enjoin and restrain or otherwise prohibit the violation or threatened violation. In that action it shall not be necessary that actual damages to the plaintiff be alleged or proved. In addition to the injunctive relief, the plaintiff in the action shall be entitled to recover from the defendant 3 times the amount of actual damages sustained by him and the costs of the action, including reasonable attorneys' fees.

[ 1983, c. 484, §2 (NEW) .]

2. Damages only. In the event no injunctive relief is sought or required, any person injured by a violation of section 2983 may maintain an action for damages alone in the Superior Court in the county where he resides and the measure of damages in the action shall be the same as prescribed in subsection 1.

[ 1983, c. 484, §2 (NEW) .]

SECTION HISTORY

1983, c. 484, §2 (NEW).



7 §2989. Civil action by the commission

1. Civil penalties. Any dealer or retail store which violates section 2983 shall be subject to the following civil penalties, to be collected by the commission in a civil action:

A. For the first violation, a civil penalty not to exceed $1,000; and [1983, c. 484, §2 (NEW).]

B. For each subsequent violation, a civil penalty not to exceed $2,000. [1983, c. 484, §2 (NEW).]

All penalties collected by the commission shall be paid to the Treasurer of State for deposit to the General Fund.

[ 1983, c. 484, §2 (NEW) .]

2. Injunction. In lieu of or in addition to the collection of civil penalties under subsection 1, the commission may bring a civil action in the Superior Court to prevent, restrain or enjoin a violation of section 2983. If in that action a violation or threatened violation of section 2983 shall be established, the court may enjoin and restrain or otherwise prohibit the violation or threatened violation. In the action it shall not be necessary that actual damages to any person be alleged or proved.

[ 1983, c. 484, §2 (NEW) .]

SECTION HISTORY

1983, c. 484, §2 (NEW).






Chapter 604: MILK TAX

7 §2991. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 376, §28 (NEW).]

1. Board. "Board" means the Maine Dairy Promotion Board.

[ 1991, c. 376, §28 (NEW) .]

2. Class I milk. "Class I milk" means:

A. All fluid milk sold, distributed or disposed of as or in milk that contains not more than 11% butterfat and skim milk and cultured buttermilk sold for human consumption; and [1991, c. 376, §28 (NEW).]

B. All milk products sold, distributed or disposed of for human consumption as or in flavored milk and flavored skim milk. [1991, c. 376, §28 (NEW).]

[ 1991, c. 376, §28 (NEW) .]

3. Consumer. "Consumer" means any person other than a milk dealer who purchases milk for fluid consumption.

[ 1991, c. 376, §28 (NEW) .]

3-A. Council. "Council" means the Maine Dairy and Nutrition Council.

[ 1995, c. 693, §6 (NEW); 1995, c. 693, §25 (AFF) .]

4. Dealer. "Dealer" means any person who purchases or receives milk for sale as the consignee or agent of a producer or handles milk for sale, shipment, storage or processing within the State. "Dealer" includes a producer dealer or a store.

[ 1991, c. 376, §28 (NEW) .]

5. Milk. "Milk" means cows' milk and includes cream. One quart of cream is considered the equivalent of 4 quarts of milk.

[ 1991, c. 376, §28 (NEW) .]

6. Producer. "Producer" means any person who produces milk and sells milk to a dealer.

[ 1991, c. 376, §28 (NEW) .]

7. Producer dealer. "Producer dealer" means any dealer who produces a part or all of that dealer's milk and sells milk to other than a dealer.

[ 1991, c. 376, §28 (NEW) .]

8. Records. "Records" means books, records, accounts, memoranda or other data pertaining to the purchase and distribution of milk.

[ 1991, c. 376, §28 (NEW) .]

9. Store. "Store" means a grocery store, dairy products' store, canteen, milk vending machine operator, milk dispensing operator or any similar commercial establishment or outlet or any other place or method of sale in which milk is sold to consumers for consumption off the premises.

[ 1991, c. 376, §28 (NEW) .]

SECTION HISTORY

1991, c. 376, §28 (NEW). 1995, c. 693, §6 (AMD). 1995, c. 693, §25 (AFF).



7 §2992. Maine Dairy Promotion Board (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 376, §28 (NEW). 1993, c. 689, §1 (AMD). 1995, c. 693, §25 (AFF). 1995, c. 693, §7 (RP).



7 §2992-A. Maine Dairy Promotion Board

1. Board established as a public instrumentality. The Maine Dairy Promotion Board is established as a public body corporate and politic and a public instrumentality of the State. The exercise of powers conferred by this chapter is held to be the performance of essential government functions.

A. Employees of the board may not be construed to be state employees for any purpose, including the state civil service provisions of Title 5, Part 2 and Title 5, chapter 372. [1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF).]

B. The board may not be construed to be a state agency for any purposes, including the budget, accounts and control, auditing, purchasing or other provisions of Title 5, Part 4. [1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF).]

C. Notwithstanding paragraphs A and B:

(1) Employees of the board, including employees hired after July 1, 1996, are state employees for the purposes of the state retirement provisions of Title 5, Part 20 and the state employee health insurance program under Title 5, chapter 13, subchapter 2;

(2) All meetings and records of the board are subject to the provisions of Title 1, chapter 13, subchapter 1, except that, by majority vote of those members present recorded in a public session, records and meetings of the board may be closed to the public when public disclosure of the subject matter of the records or meetings would adversely affect the competitive position of the milk industry of the State or segments of that industry. The Commissioner of Agriculture, Conservation and Forestry and those members of the Legislature appointed to serve on the joint standing committee of the Legislature having jurisdiction over agricultural, conservation and forestry matters have access to all material designated confidential by the board;

(3) For the purposes of the Maine Tort Claims Act, the board is a governmental entity and its employees are employees as those terms are defined in Title 14, section 8102;

(4) Funds received by the board pursuant to chapter 611 must be allocated to the board by the Legislature in accordance with Title 5, section 1673; and

(5) Except for representation of specific interests required by subsection 2, members of the board are governed by the conflict of interest provisions set forth in Title 5, section 18. [2007, c. 597, §9 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

[ 2007, c. 597, §9 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

2. Board membership. The board consists of the following 5 members:

A. Four members appointed by organizations of producers. Not more than 2 members appointed under this paragraph may be from the same marketing organization. At least one member must be appointed by an independent organization of Maine milk producers; and [2005, c. 382, Pt. E, §1 (AMD).]

B. [2005, c. 382, Pt. E, §2 (RP).]

C. The Commissioner of Agriculture, Conservation and Forestry. [1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF); 2011, c. 657, Pt. W, §6 (REV).]

[ 2005, c. 382, Pt. E, §1, 2 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

3. Board chair. The board shall annually elect a chair.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

4. Producer members.

[ 2005, c. 382, Pt. E, §3 (RP) .]

5. Cross membership; prohibition. A board member may not be a member of the Maine Dairy and Nutrition Council, established under section 2998-B.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

6. Quorum; voting. Fifty-one percent of the members of the board constitutes a quorum and the affirmative vote of at least 51% of members present at a meeting is necessary to transact all business and carry out the duties of the board.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

7. Terms. Board members are appointed to 4-year terms and may not serve more than 2 consecutive terms. A vacancy caused by death, resignation or otherwise must be promptly filled by the appointing authority for the vacated position. A producer member who changes the market in which the member sells milk is considered to have vacated membership if the change continues in excess of 6 months.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

8. Compensation. The members of the board are entitled to compensation from funds received pursuant to chapter 611 according to such guidelines as the board may establish.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

9. Executive director; staff. The board shall appoint an executive director who is the board's chief administrative officer and serves at the pleasure of the board. The executive director shall employ, as the board directs, additional staff who serve at the pleasure of the executive director. The salary paid to the executive director and other staff of the board must be fixed by the board. The board may delegate to its staff the power to execute the board's policies and programs, subject to the board's oversight.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

10. Sharing of staff. The board and the Maine Dairy and Nutrition Council, established in section 2998-B, may share an executive director and staff. The total salary of a shared employee may be agreed to by the board and council and the percentage of the salary paid by the board must be proportional to the work performed for the board by the shared employee. The board shall utilize accounting procedures adequate to track the proportion of work a shared employee performs for the board.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

11. Debt. A debt or obligation incurred by the board is not a debt or obligation of the State.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

SECTION HISTORY

1995, c. 693, §8 (NEW). 1995, c. 693, §25 (AFF). RR 1997, c. 2, §30 (COR). 2005, c. 382, §§E1-3 (AMD). 2007, c. 597, §9 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §2993. Powers and duties

The board is created to promote the prosperity and welfare of this State and of the dairy industry of the State by fostering promotional, educational, advertising and research programs of the dairy industry. The board has the following powers and duties. The board: [1991, c. 376, §28 (NEW).]

1. Contracts and agreements. May make or enter into contracts or agreements with any local, state, federal or private agency, department, firm, corporation or association for the purposes defined in this chapter. The contracts or agreements may include, without limitation, those relating to the lease or purchase of office space, facilities, property, equipment and supplies as the board determines necessary for its purposes. The board may delegate to its executive director the power to enter into the contracts or agreements, subject to the board's oversight;

[ 1993, c. 689, §2 (AMD) .]

2. Cooperation with other agencies. Shall cooperate with other state or regional agencies with like purposes, including transferring to those agencies any portion of its receipts that it determines appropriate and in the best interests of the dairy industry in the State. In determining those amounts, the board shall consider the relative benefits accruing to all Maine producers from increased fluid milk consumption within the Maine market and the New England market, Federal Milk Marketing Order No. 1; the relative effectiveness of the various programs intended to increase fluid milk consumption for which funding is being considered; appropriate research needs; and other considerations pertinent to the distribution of its funds to other agencies for cooperative efforts;

[ 1993, c. 689, §2 (AMD) .]

3. Books and records. Shall keep books, records and accounts of all its activities, which must be open to inspection and audit by the State at all times. An independent certified public accountant shall conduct an annual audit of the financial records of the board and report the results of the audit to the board, the commissioner, the Treasurer of State and the Legislature;

[ RR 1995, c. 2, §17 (COR) .]

4. Annual report. Shall prepare an annual report that must include a summary of all receipts and expenditures, including expenditures for specific promotional or research programs; a description of the various promotional or research programs operated, contracted or sponsored by the board; and a directory of current board members, including their affiliation and term of office; and

[ 1991, c. 376, §28 (NEW) .]

5. Funding. May receive and expend funds from any source, public or private, that it determines necessary to carry out its purposes.

[ 1995, c. 693, §9 (AMD); 1995, c. 693, §25 (AFF) .]

SECTION HISTORY

1991, c. 376, §28 (NEW). 1993, c. 689, §2 (AMD). RR 1995, c. 2, §17 (COR). 1995, c. 693, §9 (AMD). 1995, c. 693, §25 (AFF).



7 §2993-A. Collection of fees

A dealer as defined in section 2991 shall withhold from each Maine milk producer a fee of 10¢ per hundredweight on all milk produced and shall forward that payment to the board no later than the last day of the month following the month in which the milk was produced. [1999, c. 161, §2 (NEW).]

All producer dealers shall pay to the board a fee of 10¢ per hundredweight on all milk produced by the producer dealer no later than the last day of the month following the month in which the milk was produced. [1999, c. 161, §2 (NEW).]

SECTION HISTORY

1999, c. 161, §2 (NEW).



7 §2994. Appropriation of money received (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 376, §28 (NEW). 1995, c. 693, §25 (AFF). 1995, c. 693, §10 (RP).



7 §2994-A. Cooperation with similar boards

The board may cooperate with similar organizations in other states and regions and may pay to the similar organizations that part of its funds as it determines is in the best interest of the dairy industry of the State. [1995, c. 693, §11 (NEW); 1995, c. 693, §25 (AFF).]

SECTION HISTORY

1995, c. 693, §11 (NEW). 1995, c. 693, §25 (AFF).






Chapter 604-A: MAINE DAIRY AND NUTRITION COUNCIL TAX

7 §2997. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 376, §28 (NEW).]

1. Dealer. "Dealer" means any person who purchases or receives milk for sale as the consignee or agent of a producer or handles milk for sale, shipment, storage or processing within the State. "Dealer" includes a producer dealer, a subdealer or a store.

[ 1991, c. 376, §28 (NEW) .]

1-A. Board. "Board" means the Maine Dairy Promotion Board.

[ 1995, c. 693, §12 (NEW); 1995, c. 693, §25 (AFF) .]

1-B. Council. "Council" means the Maine Dairy and Nutrition Council.

[ 1995, c. 693, §12 (NEW); 1995, c. 693, §25 (AFF) .]

2. Milk. "Milk" means cows' milk, fluid and whole, skimmed milk, low fat milk and buttermilk, irrespective of whether that milk is flavored. "Milk" includes cream and one quart of cream is considered the equivalent of 4 quarts of milk.

[ 1991, c. 376, §28 (NEW) .]

3. Nutrition. "Nutrition" means the study of proper and balanced diet to promote health, especially in human beings.

[ 1991, c. 376, §28 (NEW) .]

4. Nutrition education. "Nutrition education" means helping and educating people in the selection of food for the primary purpose of nourishing their bodies in health throughout the life cycle and helping and educating people in extending and teaching knowledge of food and nutrition principles, including promotion and research, and the application of these principles.

[ 1991, c. 376, §28 (NEW) .]

5. Producer. "Producer" means any person who produces milk and sells the milk to a dealer.

[ 1991, c. 376, §28 (NEW) .]

6. Producer dealer. "Producer dealer" means a dealer who produces a part or all of that dealer's milk or a person who produces milk and sells to a grocery store, dairy products' store or similar commercial establishment.

[ 1991, c. 376, §28 (NEW) .]

SECTION HISTORY

1991, c. 376, §28 (NEW). 1995, c. 693, §12 (AMD). 1995, c. 693, §25 (AFF).



7 §2998. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 376, §28 (NEW). 1993, c. 689, §3 (AMD). 1995, c. 693, §25 (AFF). 1995, c. 693, §13 (RP).



7 §2998-A. Staffing (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 689, §4 (NEW). 1995, c. 693, §25 (AFF). 1995, c. 693, §14 (RP).



7 §2998-B. Maine Dairy and Nutrition Council

1. Council established as a public instrumentality. The Maine Dairy and Nutrition Council is established as a public body corporate and politic and a public instrumentality of the State. The exercise of powers conferred by this chapter is held to be the performance of essential government functions.

A. Employees of the council may not be construed to be state employees for any purpose, including the state civil service provisions of Title 5, Part 2 and Title 5, chapter 372. [1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF).]

B. The council may not be construed to be a state agency for any purposes, including the budget, accounts and control, auditing, purchasing or other provisions of Title 5, Part 4. [1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF).]

C. Notwithstanding paragraphs A and B:

(1) Employees of the council, including employees hired after July 1, 1996, are state employees for the purposes of the state retirement provisions of Title 5, Part 20 and the state employee health insurance program under Title 5, chapter 13, subchapter 2;

(2) All meetings and records of the council are subject to the provisions of Title 1, chapter 13, subchapter 1, except that, by majority vote of those members present recorded in a public session, records and meetings of the council may be closed to the public when public disclosure of the subject matter of the records or meetings would adversely affect the competitive position of the milk industry of the State or segments of that industry. The Commissioner of Agriculture, Conservation and Forestry and those members of the Legislature appointed to serve on the joint standing committee of the Legislature having jurisdiction over agricultural, conservation and forestry matters have access to all material designated confidential by the council;

(3) For the purposes of the Maine Tort Claims Act, the council is a governmental entity and its employees are employees as those terms are defined in Title 14, section 8102;

(4) Funds received by the council pursuant to chapters 603 and 611 must be allocated to the board by the Legislature in accordance with Title 5, section 1673; and

(5) Except for representation of specific interests required by subsection 2, members of the council are governed by the conflict of interest provisions set forth in Title 5, section 18. [2007, c. 597, §10 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

[ 2007, c. 597, §10 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

2. Council membership. The council consists of the following 5 members:

A. Four members appointed by organizations of Maine milk producers. Not more than 2 members appointed under this paragraph may be from the same marketing organization. At least one member must be appointed by an independent organization of Maine milk producers; and [2005, c. 382, Pt. E, §4 (AMD).]

B. [2005, c. 382, Pt. E, §5 (RP).]

C. One member representing Maine milk dealers, appointed by the commissioner. [1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF).]

[ 2005, c. 382, Pt. E, §§4, 5 (AMD) .]

3. Council chair. The council shall annually elect a chair.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

4. Producer members.

[ 2005, c. 382, Pt. E, §6 (RP) .]

5. Cross membership; prohibition. A council member may not be a member of the Maine Dairy Promotion Board, established under section 2992-A.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

6. Quorum; voting. Fifty-one percent of the members of the council constitutes a quorum and the affirmative vote of at least 51% of members present at a meeting is necessary to transact all business and carry out the duties of the council.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

7. Terms. Producer members are appointed to 4-year terms and may not serve more than 2 consecutive terms. The dealer council member is appointed to a 4-year term and may not serve consecutive terms. A vacancy caused by death, resignation or otherwise, must be promptly filled by the appointing authority for the vacated position. A producer member who changes the market in which the member sells milk is considered to have vacated membership if the change continues in excess of 6 months.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

8. Compensation. The members of the council are entitled to compensation from funds received pursuant to chapters 603 and 611 according to such guidelines as the council may establish.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

9. Executive director; staff. The council shall appoint an executive director who is the council's chief administrative officer and serves at the pleasure of the council. The executive director shall employ, as the council directs, additional staff who serve at the pleasure of the executive director. The salary paid to the executive director and other staff of the council must be fixed by the council. The council may delegate to its staff the power to execute the council's policies and programs, subject to the council's oversight.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

10. Sharing of staff. The council and the Maine Dairy Promotion Board, established in section 2992-A, may share an executive director and staff. The total salary of a shared employee may be agreed to by the council and board and the percentage of the salary paid by the council must be proportional to the work performed for the council by the shared employee. The council must utilize accounting procedures adequate to track the proportion of work a shared employee performs for the council.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

11. Debt. A debt or obligation incurred by the council is not a debt or obligation of the State.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

SECTION HISTORY

1995, c. 693, §15 (NEW). 1995, c. 693, §25 (AFF). RR 1997, c. 2, §31 (COR). 2005, c. 382, §§E4-6 (AMD). 2007, c. 597, §10 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §2999. Duties

In order that the optimal health of the citizens of the State may be achieved more fully, the Maine Dairy and Nutrition Council shall provide guidance in nutrition and nutrition education based on the concept of a balanced diet, including milk and its products in accordance with scientific recommendations, and protect the interests of all the people of the State by strengthening and preserving the dairy industry. The council has the following powers and duties. The council: [1993, c. 689, §5 (AMD).]

1. Contracts and agreements. May make or enter into contracts or agreements with any local, state, federal or private agency, department, firm, corporation or association for the purposes defined in this chapter. The contracts or agreements may include, without limitation, those relating to the lease or purchase of office space, facilities, property, equipment or supplies the council determines necessary for its purposes. The council may delegate to its executive director the power to enter into the contracts or agreements, subject to the council's oversight;

[ 1993, c. 689, §5 (NEW) .]

2. Cooperation with other agencies. Shall cooperate with other state or regional agencies with similar purposes, including transferring to those agencies any portion of its receipts that the council considers appropriate and in the best interests of the dairy industry in the State;

[ 1993, c. 689, §5 (NEW) .]

3. Books and records. Shall keep books, records and accounts of all its activities, which must be open to inspection and audit by the State at all times. An independent certified public accountant shall conduct an annual audit of the financial records of the council and report the results of the audit to the council, the commissioner, the Treasurer of State and the Legislature;

[ 1995, c. 693, §16 (AMD); 1995, c. 693, §25 (AFF) .]

4. Annual report. Shall prepare an annual report that must include a summary of all receipts and expenditures, including expenditures for specific programs; a description of the various programs operated, contracted or sponsored by the council; and a directory of current council members, including their affiliation and term of office; and

[ 1993, c. 689, §5 (NEW) .]

5. Funding. May receive and expend funds from any source, public or private, that it determines necessary to carry out its purposes.

[ 1995, c. 693, §16 (NEW); 1995, c. 693, §25 (AFF) .]

SECTION HISTORY

1991, c. 376, §28 (NEW). 1993, c. 689, §5 (AMD). 1995, c. 693, §16 (AMD). 1995, c. 693, §25 (AFF).



7 §2999-A. Collection of fees

A dealer as defined in section 2997 shall pay a fee of 1 1/2¢ per hundredweight based on quantity of milk purchased from Maine producers or purchased from producers outside of the State and sold within the State and shall forward that payment to the council no later than the last day of the month following the month in which the milk was purchased. [1999, c. 161, §3 (NEW).]

All producer dealers shall pay to the council a fee of 1 1/2¢ per hundredweight on all milk sold by the producer dealer no later than the last day of the month following the month in which the milk was produced. [1999, c. 161, §3 (NEW).]

SECTION HISTORY

1999, c. 161, §3 (NEW).






Chapter 605: STANDARDS

7 §3001. Condensed or evaporated milk (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 99, §3 (RP).



7 §3002. Addition of fats or oils (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 99, §3 (RP).



7 §3003. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 99, §3 (RP).






Chapter 607: USE, CARE AND CLEANSING OF CONTAINERS

7 §3051. Cleaning cans and rooms (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §101 (AMD). 1999, c. 362, §16 (RP).



7 §3052. Cleaning receptacles (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §102 (AMD). 1999, c. 362, §16 (RP).






Chapter 609: INSPECTIONS AND ENFORCEMENT

7 §3101. Inspection and analysis (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 725, §2 (AMD). 1999, c. 362, §16 (RP).



7 §3101-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 99, §1 (NEW). 1979, c. 541, §A74 (AMD). 1979, c. 731, §19 (AMD). 1999, c. 362, §16 (RP).



7 §3102. Examination procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §16 (RP).



7 §3103. Pasteurization standards and equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 164, §§17-21 (AMD). 1999, c. 362, §16 (RP).



7 §3104. Injunctions by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 725, §3 (AMD). 1999, c. 362, §16 (RP).



7 §3105. Restrictions on biosynthetic bovine somatotropin (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 725, §4 (NEW). MRSA T. 7, §3105 (RP).



7 §3105-A. Restrictions on biosynthetic bovine somatotropin (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 291, §1 (NEW). MRSA T. 7, §3105-A (RP).






Chapter 611: MILK POOLING

7 §3151. Legislative Findings and Intent

The Legislature finds that among Maine's dairy farmers, prices received for milk differ substantially, and that these differences arise in part from a dual marketing system whereby approximately 1/2 the milk produced in Maine is marketed in Maine subject to the price control authority of the Maine Milk Commission, Maine market, while the other 1/2 is marketed to handlers selling in southern New England, commonly known as the Boston market, subject to the price regulations of the northeast marketing area milk marketing order. [1999, c. 679, Pt. B, §6 (AMD); 1999, c. 679, Pt. B, §14 (AFF).]

The Legislature finds that under this dual system, producers selling on the Maine market receive a significantly higher price for their milk than do their Boston market counterparts; that, in terms of net income after operating costs, producers on the Maine market receive, on the average, 50% more than their Boston market counterparts of equal size; that the lower net returns received by producers selling on the Boston market seriously limits their ability to withstand cost fluctuations caused by unpredictable increases in costs of fuel, credit, feed and other input costs or price fluctuations resulting from changing milk price support policies, all of which are largely controlled by national and international policies and other events beyond their control; that this relative vulnerability engenders an instability in the present marketing system resulting in a destructive competition for higher priced markets; that this instability has recently been aggravated by the introduction of store-brand milk in Maine markets; that the result is a serious threat not only to the viability of these Boston market farms but also to the Maine dairy industry as a whole; and that the loss of these dairy farms would seriously erode Maine's agricultural base. [1983, c. 573, §4 (NEW).]

The Legislature finds that the higher prices paid to Maine milk producers selling on the Maine market result from the state and federal regulatory framework of the milk industry, as well as from actual cost differences which would exist independent of any regulatory framework. Specifically, higher prices on the Maine market are found to derive from cost savings realized by the Maine market producers in transporting milk to local markets, and from a comparatively higher fluid milk, Class I, utilization rate. Whereas, this favorable utilization rate is made possible by the presence of 2 independently regulated markets which allow the sale of excess Maine production on the Boston market, with the result that such excess is excluded from the calculation of utilization rates on the Maine market, the Legislature finds that the resulting price difference is in the nature of an economic benefit which has arbitrarily accrued to Maine market producers over Boston market producers. [1983, c. 573, §4 (NEW).]

The Legislature finds that it is in the best interest of the Maine dairy industry and the well-being of the State as a whole to adjust prices paid to Maine milk producers to redistribute this benefit among Maine milk producers in both markets. In so doing, it is the intention of the Legislature to eliminate those differences attributable to the higher utilization rates which are a product of the 2 regulated markets. [1983, c. 573, §4 (NEW).]

The Legislature finds that dairy farms in Aroostook, Washington and northern Penobscot Counties presently operate at significantly higher costs because of their remoteness from markets and supplies; that they face greater risks because they operate on a closer margin; that their markets are less secure; and that negative changes in the overall economy have a magnified effect in the northern Maine region. [1999, c. 679, Pt. B, §6 (AMD); 1999, c. 679, Pt. B, §14 (AFF).]

It is the intent of the Legislature that the reblending of Class I premiums under the Maine Milk Pool created by this chapter be deemed to be the reapportionment of an economic benefit created by regulation in order to smooth out differences in milk prices between different markets and not as a tax on the income of Maine market producers. It is also the interest of the Legislature that deductions from the Maine Milk Pool for promotion be deemed to be deductions from the amounts otherwise payable from the pool to Maine and Boston market producers. [1983, c. 573, §4 (NEW).]

In addition to the above findings and as a result of the possible implementation of an over-order premium to be paid to milk producers, the Legislature finds that legislation is necessary to ensure that such a premium is distributed in a manner which is most advantageous and most equitable for all Maine milk producers and intends to achieve that result by enacting the provisions of this chapter relating to over-order pricing. The Legislature also finds that while the pooling and redistribution of such a premium as provided in this chapter is in the best interest of all Maine milk producers, it intends that redistribution to be a separate and distinct purpose and function of the Maine Milk Pool not essential to the purpose and function of the pool as originally enacted. [1987, c. 447, §3 (NEW).]

SECTION HISTORY

1983, c. 573, §4 (NEW). 1987, c. 447, §3 (AMD). 1999, c. 679, §B6 (AMD). 1999, c. 679, §B14 (AFF).



7 §3152. Definitions

As used in this chapter, unless the context indicates otherwise, the following words have the following meanings. [1983, c. 573, §4 (NEW).]

1. Blend price. "Blend price" means the price of milk per hundredweight computed as the sum of the Class I price multiplied by the percentage of milk sold as Class I milk, the Class II price multiplied by the percentage sold as Class II milk and the Class III price multiplied by the percentage sold as Class III milk. The blend price must be separately calculated for the base minimum price and the over-order premium.

[ 1991, c. 266, §3 (AMD) .]

1-A. Base minimum price. "Base minimum price" means Class I, Class II and Class III prices established pursuant to the northeast marketing area milk marketing order.

[ 2005, c. 382, Pt. F, §25 (AMD) .]

1-B. Adjusted base minimum price. "Adjusted base minimum price" means the base minimum price plus any amounts established by the Maine Milk Commission to reflect the increased costs of production pursuant to section 2954, subsection 2, paragraph A.

[ 2005, c. 382, Pt. F, §26 (AMD) .]

2. Boston market dealer. "Boston market dealer" means any dealer as defined in subsection 4 who purchases milk from producers subject to the price regulations of the northeast marketing area milk marketing order.

[ 1999, c. 679, Pt. B, §9 (AMD); 1999, c. 679, Pt. B, §14 (AFF) .]

3. Boston market producer. "Boston market producer" means any Maine milk producer selling to a dealer marketing milk subject to the northeast marketing area milk marketing order, or any agricultural cooperative that buys milk from or handles milk for such a producer and sells it to such a dealer.

[ 1999, c. 679, Pt. B, §9 (AMD); 1999, c. 679, Pt. B, §14 (AFF) .]

4. Dealer. "Dealer" means any person or entity who purchases or receives milk from a producer within the State for processing and sale within or outside the State.

A. A producer-dealer which is not an agricultural cooperative shall be deemed a dealer only with respect to milk purchased or received from other producers. [1985, c. 646, §1 (NEW).]

B. A producer-dealer which is an agricultural cooperative shall be deemed a dealer:

(1) With respect to all milk purchased or received from other producers; and

(2) With respect to all milk purchased or received from its members except to the extent that it is exempt from the Maine Milk Pool under section 3152-A. [1985, c. 646, §1 (NEW).]

C. An agricultural cooperative which is not a producer-dealer shall be deemed a dealer with respect to all milk subject to the producer price control authority of the Maine Milk Commission which it purchases or receives and which is not sold to a dealer. [1985, c. 646, §1 (NEW).]

[ 1985, c. 646, §1 (RPR) .]

4-A. Eligible marketing cooperative. "Eligible marketing cooperative" means an association of milk producers organized to negotiate producer prices higher than the minimum producer prices established pursuant to the northeast marketing area milk marketing order and that the commissioner has determined will not, through its operation, evade, impair or undermine the purposes of this chapter.

[ 2005, c. 382, Pt. F, §27 (AMD) .]

5. Maine market dealer. "Maine market dealer" means any dealer as defined in subsection 4 who sells milk subject to the price control authority of the Maine Milk Commission.

[ 1983, c. 573, §4 (NEW) .]

6. Maine market producer. "Maine market producer" means any Maine milk producer selling to a dealer marketing milk on the Maine market, or any agricultural cooperative that buys milk or handles milk for such a producer and sells it to such a dealer.

[ 1983, c. 573, §4 (NEW) .]

7. Maine Milk Pool. "Maine Milk Pool" means the sum of collections as prescribed in section 3153, from Maine market producers.

[ 1983, c. 573, §4 (NEW) .]

8. Northern Maine market producer. "Northern Maine market producer" means any Maine milk producer located in Aroostook County or Washington County or that portion of Penobscot County north of and including the minor civil divisions of Medway, T.A.R. 7 and Long A T.W.P. who sells to a dealer determined by the commissioner to be marketing milk on the Maine market or any agricultural cooperative that buys milk or handles milk for such a producer and sells it to such a dealer.

[ 2005, c. 382, Pt. F, §28 (AMD) .]

8-A. Over-order premium. "Over-order premium" means that part of the minimum Class I, Class II and Class III prices established by the Maine Milk Commission pursuant to chapter 603, that exceeds the applicable Class I, Class II and Class III prices established pursuant to the northeast marketing area milk marketing order as adjusted to reflect the increased costs of production pursuant to section 2954, subsection 2, paragraph A.

[ 1999, c. 679, Pt. B, §11 (AMD); 1999, c. 679, Pt. B, §14 (AFF) .]

9. Plant price. "Plant price" means the F.O.B. price paid for milk at a milk processing plant, unless milk received at that plant is first collected at a federal order bulk reload station as defined by Part 1001 Federal Milk Order No. 1 in which case the plant price shall mean the price paid for milk at the reload station after deductions for subsequent transportation.

[ 1983, c. 573, §4 (NEW) .]

10. Producer-dealer. "Producer-dealer" means a dealer who himself produces a part or all of his milk or a person who produces milk and sells to a grocery store or dairy products store or similar commercial establishment, and shall include an agricultural cooperative comprised solely of dairy farmers that wholly owns and operates its processing facilities, and whose individual members hold a share of that ownership which is in direct proportion to that individual's share of all milk produced by cooperative members for the cooperative, provided that such an agricultural cooperative shall be a "producer-dealer" under this chapter only if it was in existence on January 1, 1986, and had been recognized on or before that date by the commissioner as meeting the criteria established in this subsection.

[ 1985, c. 646, §2 (AMD) .]

11. Utilization rate. "Utilization rate" means the percentage of milk produced that is used as Class I or fluid milk, the percentage of milk produced that is used as Class II milk and the percentage of milk that is used as Class III milk.

[ 1991, c. 266, §7 (AMD) .]

SECTION HISTORY

1983, c. 573, §4 (NEW). 1985, c. 646, §§1,2 (AMD). 1987, c. 447, §§4,5 (AMD). 1989, c. 436, §§2-4 (AMD). 1991, c. 266, §§3-7 (AMD). 1999, c. 547, §B22 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 679, §§B7-11 (AMD). 1999, c. 679, §B14 (AFF). 2001, c. 471, §A10 (AMD). 2001, c. 471, §A11 (AFF). 2005, c. 382, §§F25-28 (AMD).



7 §3152-A. Agricultural cooperatives which are producer-dealers

1. Exemption; pool payments. An agricultural cooperative that is a producer-dealer under section 3152, subsection 10 is exempt from payment into and redistributions out of the Maine Milk Pool to the extent that the milk sold or otherwise distributed by the agricultural cooperative does not exceed 5,000,000 pounds a month. Nothing in this subsection exempts an agricultural cooperative that is a producer-dealer from any other requirements of this chapter. In any month in which the milk sold or otherwise distributed by the agricultural cooperative that is a producer-dealer exceeds 5,000,000 pounds, the agricultural cooperative shall make payment into and redistributions out of the Maine Milk Pool in accordance with this chapter with respect to that milk that is in excess of 5,000,000 pounds.

[ 2005, c. 382, Pt. F, §29 (AMD) .]

2. Promotion; administration.

[ 1999, c. 161, §4 (RP) .]

SECTION HISTORY

1985, c. 646, §3 (NEW). 1999, c. 161, §4 (AMD). 2005, c. 382, §F29 (AMD).



7 §3153. Maine Milk Pool

1. Establishment. Within 180 days after September 23, 1983, the commissioner shall adopt rules establishing a fund to be known as the "Maine Milk Pool," to which all money collected from Maine dealers pursuant to subsection 2 must be credited. These funds must be redistributed to eligible Maine market producers, eligible northern Maine market producers and eligible Boston market producers according to procedures established under subsection 4.

[ 1999, c. 161, §5 (AMD) .]

2. Collections from dealers. Collections from dealers must be made as follows.

A. Effective January 1, 2000, each Maine market dealer shall, on a monthly basis, calculate for its Maine market producers the amount of payment at the adjusted base minimum price that would be payable to its Maine market producers according to the price calculated using that dealer's utilization rate, referred to in this subsection as "the Maine sample payment amount," and the amount of payment that would be due its Maine market producers according to the price calculated using the applicable component prices and producer price differential for Suffolk County, Massachusetts for the northeast marketing area milk marketing order, referred to in this subsection as "the comparable Boston payment amount." Except as otherwise provided in this paragraph, in any month in which the Maine sample payment amount is more than the comparable Boston payment amount, the Maine market dealer shall pay to the Maine Milk Pool the amount of the difference. Based on the fact that northern Maine market producers presently operate at significantly higher costs because of their remoteness from markets and supplies, that they face greater risks because they operate on a closer margin and because their markets are less secure, payments to the Maine Milk Pool at the adjusted base minimum price attributable to northern Maine market producers must be reduced by 1/2 and those producers' initial payments under this section must be increased by the corresponding amounts.

(1) For any month in which there is only one Maine market dealer subject to this paragraph and the milk sold or otherwise distributed by that dealer during that month does not exceed 1,000,000 pounds, the additional payment due to the Maine Milk Pool must instead be made by that dealer to its Maine market producers. [2005, c. 382, Pt. F, §30 (AMD).]

B. For any month in which the Maine sample payment amount is less than the comparable Boston payment amount, the Maine market dealer may deduct the difference from the next month's initial payment to producers under section 2954-A, subsection 2, paragraph A. Upon the termination of their business relationship, producers are liable to dealers for all sums advanced under this paragraph that have not been recouped by way of deduction. [2005, c. 382, Pt. F, §30 (AMD).]

C. For any month in which the Maine Milk Commission has established minimum prices payable to producers that include an over-order premium that the commission has determined is attributable to the activity of an eligible marketing cooperative, this paragraph applies. Each Maine market dealer shall, on a monthly basis, calculate for its Maine market producers the amount of payment from the over-order premium that would be payable to its Maine market producers according to the blend price calculated using that dealer's utilization rate. With respect to those producers who have designated an eligible marketing cooperative to receive the over-order premium, the dealer shall make the payment to the eligible marketing cooperative. With respect to those producers who have not designated an eligible marketing cooperative to receive the over-order premium, the dealer shall make the payment into the Maine Milk Pool. [2005, c. 382, Pt. F, §30 (AMD).]

D. For any month in which the Maine Milk Commission has established minimum prices payable to producers that include an over-order premium that the commission has determined is not attributable to the activity of an eligible marketing cooperative, the over-order premium is not pooled. [2005, c. 382, Pt. F, §30 (AMD).]

E. [1987, c. 874, §§2, 4 (RP).]

E. [1989, c. 436, §6 (NEW); 1989, c. 878, Pt. B, §8 (RP).]

F. For any month in which the Maine Milk Commission has included in Class I, Class II or Class III prices any amounts to reflect the increased costs of production pursuant to section 2954, subsection 2, paragraph A, those amounts must be paid into the Maine Milk Pool for redistribution in accordance with subsection 4. [2005, c. 382, Pt. F, §30 (AMD).]

G. [2005, c. 382, Pt. F, §30 (RP).]

[ 2005, c. 382, Pt. F, §30 (AMD) .]

3. Additional collections for promotion.

[ 1999, c. 161, §6 (RP) .]

4. Redistribution of pool; base minimum price. The commissioner shall, by rule, adopt procedures to redistribute payments into the Maine Milk Pool under subsection 2, paragraphs A and F on an equal basis to eligible Maine market producers and eligible Boston market producers, except that:

A. If any Boston market producer whose farm is located within 140 miles of Boston receives a plant price, excluding deductions or additions imposed by the northeast marketing area milk marketing order that is greater than the amount of the initial payment to Maine market producers under section 2954-A, subsection 2, paragraph A, the commissioner shall credit that additional amount against the redistribution from the Maine Milk Pool to which that producer would otherwise be entitled in order to avoid potential inequities arising from equal redistribution; [2005, c. 382, Pt. F, §31 (AMD).]

B. If the credit against redistribution exceeds the pool payment due the producer, that producer shall pay into the Maine Milk Pool an amount equal to the excess or that producer's share of the cost of promotion, whichever is less. The commissioner may provide by rule that these amounts must be deducted from future pool payments made under this subsection to that producer or from pool payments due to that producer under subsection 5, or from future payments due to that producer for milk; and [2005, c. 382, Pt. F, §31 (AMD).]

C. If the commissioner determines that payments from the pool will be made to dairies, cooperatives or some other entity as a representative of producers, then the dairy, cooperative or other representative shall pay to the producer the amount owed to that producer within such time period as is determined by the procedures established by rule under this subsection. [2005, c. 382, Pt. F, §31 (AMD).]

D. [1987, c. 447, §7 (RP).]

[ 2005, c. 382, Pt. F, §31 (AMD) .]

5. Redistribution of pool; over-order premium. Redistribution of payments into the pool under subsection 2, paragraph C is governed by this subsection.

A. For any month in which subsection 2, paragraph C is in effect, the commissioner shall pay those Maine market producers whose over-order premium was paid into the Maine Milk Pool an initial redistribution under this paragraph. In calculating the rate of this redistribution and the timing of its payment, the commissioner shall attempt to achieve, insofar as practicable, an initial redistribution that ensures that Maine producers who are not members of eligible marketing cooperatives receive an initial redistribution equivalent to that received by Maine producers who are members of eligible marketing cooperatives. The commissioner shall consider the following factors:

(1) The gross rate of redistribution used by eligible marketing cooperatives to calculate payment to their members;

(2) Reasonable administrative and other charges deducted by eligible marketing cooperatives from the redistributions made to their members;

(3) The timing of the redistributions made by an eligible marketing cooperative to its members; and

(4) Such other factors as may be relevant to the goal of achieving, insofar as practicable, price equity among producers. [2005, c. 382, Pt. F, §32 (AMD).]

B. The commissioner shall redistribute the remainder of the amount paid into the Maine Milk Pool under subsection 2, paragraph C on an equal basis to eligible Maine market producers and eligible Boston market producers; except that if any Maine market producer or Boston market producer receives an additional premium other than one attributable to the activity of an eligible marketing cooperative, the commissioner shall credit that additional premium against the redistribution to which that producer would otherwise be entitled under this paragraph in order to avoid potential inequities arising from equal redistribution. [2005, c. 382, Pt. F, §32 (AMD).]

C. If the commissioner determines that the basis for redistribution adopted by an eligible marketing cooperative is disadvantageous to Maine producers belonging to that cooperative, that the cooperative has not made redistributions to its Maine members in a timely manner or that the administrative or other fees deducted by the cooperative from redistributions to its members are excessive, unjust or unreasonable, the commissioner may commence proceedings to revoke the eligible status of the cooperative pursuant to section 3155-B. [2005, c. 382, Pt. F, §32 (AMD).]

C-1. [1987, c. 874, §§3, 4 (RP).]

D. The commissioner shall, by rule, adopt such procedures as are necessary to implement this subsection. If the commissioner determines that payments from the pool will be made to dairies, cooperatives or some other entity as a representative of producers, then the dairy, cooperative or other representative shall pay to the producer the amount owed to that producer within such time period as is determined by the procedures established by rule under this subsection. [1987, c. 447, §8 (NEW).]

[ 2005, c. 382, Pt. F, §32 (AMD) .]

6. Rules. The commissioner shall adopt by routine technical rule such procedures as are necessary to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 382, Pt. F, §33 (NEW) .]

SECTION HISTORY

1983, c. 573, §4 (NEW). 1985, c. 506, §B5 (AMD). 1987, c. 447, §§6-8 (AMD). 1987, c. 874, §§2-4 (AMD). 1989, c. 436, §§5,6 (AMD). 1989, c. 878, §§B8,9 (AMD). 1991, c. 12, (AMD). 1991, c. 266, §8 (AMD). 1995, c. 693, §§17,18 (AMD). 1995, c. 693, §25 (AFF). RR 1997, c. 2, §32 (COR). 1999, c. 161, §§5,6 (AMD). 1999, c. 210, §1 (AMD). 1999, c. 679, §§B12,13 (AMD). 1999, c. 679, §B14 (AFF). 2001, c. 433, §1 (AMD). 2005, c. 382, §§F30-33 (AMD).



7 §3153-A. Dairy stabilization subsidy

If the base price of milk falls below $16.94 per hundredweight in any month beginning September 1, 2003 and ending May 31, 2004, the administrator of the Maine Milk Pool shall distribute to Maine milk producers on a per hundredweight basis 40% for the months of January to May 2004 of the difference between $16.94 per hundredweight and the base price of milk per hundredweight. The amount distributed for milk produced during the period between January 1, 2004 and May 31, 2004 may not exceed $2,100,000. The Governor shall provide these funds to the Maine milk pool administrator for distribution to Maine milk producers, as provided for in this section, during the months of October 2003 to June 2004. The base price of milk is the Suffolk County, Massachusetts Class I price of milk as determined for each month by the Northeast Market Administrator of the United States Department of Agriculture. [2003, c. 522, §1 (AMD).]

SECTION HISTORY

2003, c. 120, §2 (NEW). 2003, c. 522, §1 (AMD).



7 §3153-B. Dairy stabilization

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Annual production" means the total quantity of milk produced in a 12-month period beginning June 1st and ending May 31st of the next calendar year. Total quantity is expressed in hundredweight. [2003, c. 648, §2 (NEW).]

B. "Base price" means the price of milk calculated each month in accordance with subsection 2. [2003, c. 648, §2 (NEW).]

C. "Suffolk County price" means the Suffolk County, Massachusetts statistical uniform price of milk as determined for each month by the Northeast Market Administrator of the United States Department of Agriculture and expressed per hundredweight of milk. [2003, c. 648, §2 (NEW).]

D. "Target price" means the short-run break-even point for each of 4 categories of annual production. Target prices are determined in accordance with subsection 3. [2009, c. 467, §2 (AMD).]

[ 2009, c. 467, §2 (AMD) .]

2. Calculation of base price. Base price is calculated each month by adding to the Suffolk County price:

A. The amount per hundredweight paid to milk producers in the State as monthly premiums established by the Maine Milk Commission under section 2954, subsection 1; and [2003, c. 648, §2 (NEW).]

B. The amount per hundredweight received by milk producers as a monthly payment from the Federal Government due to low milk prices. [2003, c. 648, §2 (NEW).]

Cost-of-production adjustments established under section 2954, subsection 2, paragraph A are not considered premiums for the purpose of calculating base price.

[ 2003, c. 648, §2 (NEW) .]

3. Determination of target prices. The Maine Milk Commission shall establish 4 tiers of production, each representing a range of annual production. The commission shall use the most recent studies conducted in accordance with section 2952-A, subsection 3, paragraph A to estimate the short-run break-even point within each tier.

The Maine Milk Commission may establish and amend ranges of production for each tier and target prices through rulemaking. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 467, §3 (AMD) .]

4. Distribution of dairy stabilization support. Beginning July 1, 2004 for each month that the base price is below the target price, the administrator of the Maine Milk Pool shall distribute to each milk producer in the State an amount of money equal to the previous month's production in hundredweight multiplied by the difference between the applicable target price and the base price in the previous month.

[ 2003, c. 648, §2 (NEW) .]

SECTION HISTORY

2003, c. 648, §2 (NEW). 2005, c. 382, §F34 (AMD). 2007, c. 240, Pt. OOO, §1 (AMD). 2007, c. 262, §1 (AMD). 2009, c. 467, §§2, 3 (AMD).



7 §3153-C. Milk Income Loss Contract (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 648, §2 (NEW). 2005, c. 230, §1 (AMD). 2009, c. 467, §4 (RP).



7 §3153-D. Transfer of revenues

On or before the 18th day of each month, the administrator of the Maine Milk Pool shall subtract the amount in the Maine Milk Pool, Other Special Revenue Funds account that is available for distribution for dairy stabilization support from the total amount to be distributed for the previous month pursuant to section 3153-B and certify this amount to the State Controller, who shall transfer the certified monthly amount when certified from General Fund undedicated revenue to the Maine Dairy Farm Stabilization Fund, Other Special Revenue Funds account. [2013, c. 368, Pt. Y, §1 (AMD).]

SECTION HISTORY

2005, c. 418, §1 (NEW). 2009, c. 467, §5 (AMD). 2011, c. 625, §2 (AMD). 2011, c. 690, §1 (AMD). 2013, c. 368, Pt. Y, §1 (AMD).



7 §3154. Administration

1. Authority of commissioner. The commissioner may enter into agreement with the Maine Milk Commission or other state agency for administering the provisions of this chapter, and may employ such staff and services as may be necessary.

[ 1983, c. 573, §4 (NEW) .]

2. Deductions. Prior to the redistribution of the pool as provided in section 3153, the commissioner shall deduct the following:

A. Amounts sufficient to cover the costs of administering this chapter. Those amounts must be determined annually and must be adopted by rule by the commissioner; and [1995, c. 693, §19 (AMD); 1995, c. 693, §25 (AFF).]

B. [1999, c. 161, §7 (RP).]

[ 1999, c. 161, §7 (AMD) .]

3. Records and information. The commissioner may receive and utilize such reports and other information from any dealer as furnished to the Maine Milk Commission pursuant to section 2956 for the purpose of administering this chapter. The commissioner may also require any dealer purchasing milk from producers who may be eligible for participation in the milk pool to furnish directly such reports and other information as may be necessary to determine the eligibility of those producers and the extent of their participation.

[ 1983, c. 573, §4 (NEW) .]

4. Interest on over-order premiums. Interest earned on over-order premiums paid into the Maine Milk Pool pursuant to section 3153, subsection 2, paragraph C, shall be credited to the pool. At least annually, the commissioner shall pay accrued interest on an equal basis to eligible Maine market and Boston market producers.

[ 1987, c. 447, §9 (NEW) .]

In the event that information requested is not adequately provided by any dealer, the commissioner may require producers who may be eligible for participation in the Maine Milk Pool to furnish such reports and other information as may be necessary to determine their eligibility and the extent of their participation. [2005, c. 382, Pt. F, §35 (AMD).]

The cost of obtaining information required to determine eligibility and extent of participation shall be shared by all producers as provided in subsection 2, except that added costs incurred in obtaining information directly from a producer whose dealer does not furnish that information shall be assessed to that producer. [1983, c. 573, §4 (NEW).]

An eligible marketing cooperative, or an organization applying for recognition as an eligible marketing cooperative, shall furnish the commissioner all information, records and reports necessary for the commissioner to determine and monitor the cooperative's initial eligibility and its ongoing compliance with this chapter. In addition to any other available remedies, the commissioner may commence proceedings pursuant to section 3155-B, to revoke the eligible status of a cooperative that willfully fails to provide information, records or reports requested by the commissioner. [2005, c. 382, Pt. F, §36 (AMD).]

The commissioner shall prescribe by rule the form, content and time for filing of any reports which may be required under this section. All reports shall be subject to audit. [1983, c. 573, §4 (NEW).]

SECTION HISTORY

1983, c. 573, §4 (NEW). 1985, c. 506, §B6 (AMD). 1987, c. 447, §§9,10 (AMD). 1995, c. 693, §19 (AMD). 1995, c. 693, §25 (AFF). 1999, c. 161, §7 (AMD). 2005, c. 382, §§F35,36 (AMD).



7 §3155. Penalties

Any person who fails to furnish reports required by the commissioner pursuant to section 3154 in a timely fashion shall be subject to the following civil penalties, to be collected by the commissioner in a civil action: [1983, c. 816, Pt. A, §1 (AMD).]

1. First violation. For the first violation, a civil penalty not to exceed $100; and

[ 1983, c. 573, §4 (NEW) .]

2. Subsequent violation. For each subsequent violation within one year of the first violation, a civil penalty not to exceed $500.

[ 1983, c. 573, §4 (NEW) .]

Persons who violate any other rules promulgated under this chapter shall be subject to a civil penalty not to exceed $100 to be collected by the commissioner in a civil action. All penalties collected by the commissioner shall be paid to the Treasurer of State for deposit to the General Fund. In addition to other available remedies, the commissioner may bring a civil action to collect any amounts owed to the Maine Milk Pool under this chapter. [1987, c. 447, §11 (AMD).]

SECTION HISTORY

1983, c. 573, §4 (NEW). 1983, c. 816, §A1 (AMD). 1987, c. 447, §11 (AMD).



7 §3155-A. Predatory behavior of eligible marketing cooperative prohibited

1. Violations. No eligible marketing cooperative may:

A. Collect or attempt to collect from a Maine market dealer, directly or indirectly, all or any part of an over-order premium with respect to the milk of a Maine market producer who has not designated that cooperative to receive the over-order premium pursuant to section 3153, subsection 2, paragraph C; [1987, c. 447, §12 (NEW).]

B. Collect or attempt to collect from a Maine market dealer, directly or indirectly, any handling charge, fee or other payment in lieu of an over-order premium which the cooperative is barred from collecting under paragraph A; [1987, c. 447, §12 (NEW).]

C. Discriminate against any Maine market dealer making payments in accordance with section 3153, subsection 2, paragraph C, in the marketing of its members' milk based in whole or in part on the extent to which the dealer's producers have joined or refused to join the cooperative; or [1987, c. 447, §12 (NEW).]

D. Collect or attempt to collect all or any part of an over-order premium from a Maine market dealer prior to determination of its eligibility or during any period for which its eligible status has been revoked by the commissioner. [1987, c. 447, §12 (NEW).]

[ 1987, c. 447, §12 (NEW) .]

2. Civil penalties. Each violation of this section is punishable by a civil penalty not to exceed $2,000 for a first violation and $5,000 for each subsequent violation, which penalties may be collected by the commissioner in a civil action. All penalties collected by the commissioner shall be paid to the Treasurer of State for deposit into the General Fund.

[ 1987, c. 447, §12 (NEW) .]

3. Injunctive relief. The Superior Court shall have jurisdiction upon complaint filed by the commissioner to restrain or enjoin any person from committing any act prohibited by subsection 1 or from violating any order or decision issued by the commissioner pursuant to subsection 4. The commissioner shall not be required to post a bond when applying for an injunction under this subsection.

[ 1987, c. 447, §12 (NEW) .]

4. Administrative enforcement. When the commissioner, after such investigation as the commissioner determines appropriate, believes that a violation of this section has occurred, the commissioner may order the eligible marketing cooperative to cease that violation. In lieu of, or in addition to, such an order and notwithstanding Title 4, section 152, subsection 9 and Title 5, section 10051, subsection 1, the commissioner may also revoke the eligible status of the cooperative for purposes of this chapter for a period not to exceed one year for a first violation, 2 years for a 2nd violation and permanently for a 3rd or subsequent violation. Before issuing such an order or revoking a cooperative's eligibility, the commissioner shall afford the cooperative an opportunity for a hearing. Any person aggrieved by a final order or decision issued under this subsection may obtain judicial review in Superior Court by filing a petition in accordance with Title 5, section 11001 and the Maine Rules of Civil Procedure, Rule 80C. In responding to such a petition, the commissioner may seek enforcement of the order or decision, including civil penalties for any violation found, and the court, if it upholds the order or decision, may order its enforcement, including civil penalties.

[ 1999, c. 547, Pt. B, §23 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

Nothing in this section is intended to require that the commissioner take administrative enforcement action prior to seeking judicial relief for any violation of this section or is intended to limit the commissioner's ability to bring an independent action to enforce any decision or order issued by him, including civil penalties for any violation found by him. [1987, c. 447, §12 (NEW).]

SECTION HISTORY

1987, c. 447, §12 (NEW). 1999, c. 547, §B23 (AMD). 1999, c. 547, §B80 (AFF).



7 §3155-B. Eligible marketing cooperative; revocation of status

Notwithstanding section 3155-A, Title 4, section 152, subsection 9 and Title 5, section 10051, subsection 1, the commissioner may revoke the eligible status of a marketing cooperative upon a determination that it has through its operation evaded, impaired or undermined the purposes of this chapter. [2005, c. 382, Pt. F, §37 (NEW).]

SECTION HISTORY

2005, c. 382, §F37 (NEW).



7 §3156. Transportation allowances

The commissioner shall annually conduct a study investigating the costs of transporting milk from producers' farms to dairy processing plants and shall examine existing and practicably achievable cost efficiencies by market areas as defined by the Maine Milk Commission pursuant to section 2951, subsection 5. Based upon that study, the commissioner shall annually recommend a schedule of maximum allowable transportation charges to the Maine Milk Commission. [1983, c. 573, §4 (NEW).]

SECTION HISTORY

1983, c. 573, §4 (NEW).









Part 8: DOGS

Chapter 701: GENERAL PROVISIONS

7 §3401. Lists of all dogs; returns (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 193, §1 (AMD). 1965, c. 513, §11 (AMD). 1969, c. 94, §3 (AMD). 1973, c. 272, (AMD). 1973, c. 681, §1 (AMD). 1973, c. 788, §31 (AMD). 1975, c. 140, §2 (RP).



7 §3402. Copies of law posted (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §12 (AMD). 1973, c. 625, §43 (AMD). 1975, c. 140, §3 (RPR). 1977, c. 564, §37 (AMD). 1987, c. 383, §2 (RP).



7 §3403. Expenditure of surplus money (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §13 (AMD). 1975, c. 771, §102 (AMD). 1977, c. 696, §103 (RP).



7 §3404. Stealing or killing dog (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 326, §1 (AMD). 1987, c. 383, §2 (RP).



7 §3405. Record of sales (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §2 (RP).



7 §3406. Dogs brought to veterinarian (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 491, (AMD). 1969, c. 242, (AMD). 1979, c. 121, (RPR). 1979, c. 492, §§1,2 (AMD). 1979, c. 663, §§21,22 (AMD). 1979, c. 731, §19 (AMD). 1981, c. 368, §§2,3 (AMD). 1987, c. 383, §2 (RP).






Chapter 703: LICENSES

7 §3451. Fees; tags; guide dogs; duties of animal husbandry expert (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 193, §§2-4 (AMD). 1967, c. 214, (AMD). 1967, c. 494, §6 (AMD). 1969, c. 94, §§1,2 (AMD). 1969, c. 244, §1 (AMD). 1971, c. 453, (AMD). 1971, c. 546, §§1,2 (AMD). 1975, c. 236, §§3,4 (AMD). 1975, c. 391, §§1-2 (AMD). 1977, c. 694, §§142-146 (AMD). 1977, c. 696, §104 (AMD). 1979, c. 314, (AMD). 1979, c. 492, §§3,4 (AMD). 1979, c. 541, §A75 (AMD). 1979, c. 663, §23 (AMD). 1979, c. 672, §A40 (AMD). 1979, c. 731, §19 (AMD). 1981, c. 193, §§1-3 (AMD). 1981, c. 326, §2 (AMD). 1981, c. 368, §4 (AMD). 1981, c. 698, §16 (AMD). 1987, c. 383, §2 (RP).



7 §3452. Issuance by clerks (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 82, §1 (AMD). 1977, c. 579, §§C1,C2 (AMD). 1979, c. 492, §§5-7 (AMD). 1979, c. 663, §24 (AMD). 1987, c. 383, §2 (RP).



7 §3452-A. Animal control officer (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 492, §8 (NEW). 1979, c. 663, §25 (AMD). 1987, c. 383, §2 (RP).



7 §3452-B. Use of license fees retained by municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 492, §9 (NEW). 1987, c. 383, §2 (RP).



7 §3453. Unorganized territories (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 25, (AMD). 1965, c. 513, §14 (AMD). 1969, c. 82, §2 (AMD). 1969, c. 94, §4 (AMD). 1977, c. 579, §§C3,C4 (AMD). 1979, c. 731, §19 (AMD). 1987, c. 383, §2 (RP).



7 §3454. License necessary (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 45, §1 (NEW). 1981, c. 326, §3 (AMD). 1987, c. 383, §2 (RP).



7 §3455. Dogs not to run at large (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 45, §1 (NEW). 1977, c. 503, §1 (AMD). 1977, c. 564, §38 (AMD). 1979, c. 541, §A76 (AMD). 1985, c. 47, (AMD). 1987, c. 383, §2 (RP).



7 §3456. -- disposal (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 45, §1 (NEW). 1979, c. 492, §10 (AMD). 1979, c. 731, §19 (AMD). 1987, c. 383, §2 (RP).



7 §3457. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 45, §1 (NEW). 1977, c. 120, (AMD). 1977, c. 696, §105 (RPR). 1987, c. 383, §2 (RP).



7 §3458. Local regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 659, (NEW). 1987, c. 383, §2 (RP).



7 §3459. Responsibility for payment of impoundment and other fees (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 12, (NEW). 1987, c. 383, §2 (RP).






Chapter 705: KENNELS

7 §3501. Inspection; hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 193, §5 (RP).






Chapter 707: TRAINING AND FIELD TRIALS

7 §3551. Training of dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 249, §1 (AMD). 1977, c. 503, §2 (RPR). 1979, c. 420, §2 (RP).



7 §3551-A. Training of coon hounds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 249, §2 (NEW). 1975, c. 772, §1 (AMD). 1977, c. 503, §3 (RP).



7 §3552. Special dog training areas (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 112, (AMD). 1975, c. 590, §23 (AMD). 1979, c. 420, §2 (RP).



7 §3553. Field trials for bird dogs or coon dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 89, §1 (AMD). 1979, c. 420, §2 (RP).



7 §3554. Field trials for retrieving dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 89, §2 (AMD). 1975, c. 590, §24 (AMD). 1979, c. 420, §2 (RP).



7 §3554-A. Field trials for sporting dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 89, §3 (NEW). 1975, c. 590, §25 (AMD). 1979, c. 420, §2 (RP).



7 §3555. Training and field trials for beagles and other rabbit hounds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §2 (RP).






Chapter 709: DANGEROUS DOGS

7 §3601. Dogs running-at-large in area frequented by deer (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §1 (AMD). 1967, c. 404, §1 (AMD). 1969, c. 425, §1 (AMD). 1973, c. 45, §2 (RP).



7 §3602. Dogs killed for hunting or worrying certain animals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §2 (AMD). 1971, c. 572, §§1,2 (AMD). 1975, c. 497, §3 (AMD). 1977, c. 696, §§106,107 (AMD). 1979, c. 127, §46 (AMD). 1979, c. 230, (AMD). 1979, c. 420, §3 (RP).



7 §3603. Chasing game; domestic animals or fowl (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §4 (RP).



7 §3604. Killing for assault permitted (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 251, §3 (RP). 1977, c. 564, §39 (REEN). 1987, c. 383, §2 (RP).



7 §3605. Complaints; damages and costs (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 165, (AMD). 1987, c. 383, §2 (RP).






Chapter 711: DAMAGE BY DOGS

7 §3651. Reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §2 (RP).



7 §3652. Damage by dogs or wild animals; recovery from owner; killing of sheep (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 137, §§1,2 (AMD). 1971, c. 96, (AMD). 1975, c. 206, (AMD). 1977, c. 696, §108 (AMD). 1979, c. 672, §A41 (RP).



7 §3652-A. Damage by dogs to livestock, poultry or domestic rabbits; recovery from owner (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 368, §5 (NEW). 1987, c. 383, §2 (RP).



7 §3653. Joint and several liability (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §42 (RP). 1981, c. 368, §6 (REEN). 1987, c. 383, §2 (RP).



7 §3654. Damage to beehives by wild animals (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 776, §1 (NEW). 1977, c. 157, §15 (AMD). 1979, c. 672, §A43 (RP).






Chapter 713: ENFORCEMENT AND PENALTIES

7 §3701. Keeping unlicensed dog (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §15 (AMD). 1977, c. 696, §109 (RPR). 1987, c. 383, §2 (RP).



7 §3702. Warrants; disposal (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 193, §§6,7 (AMD). 1969, c. 91, §1 (AMD). 1971, c. 74, (AMD). 1973, c. 182, (AMD). 1973, c. 681, §2 (AMD). 1975, c. 391, §3 (AMD). 1979, c. 492, §11 (AMD). 1987, c. 383, §2 (RP).



7 §3703. Officers to make returns (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 193, §8 (AMD). 1965, c. 513, §16 (AMD). 1967, c. 494, §7 (AMD). 1969, c. 91, §2 (AMD). 1979, c. 492, §12 (AMD). 1987, c. 383, §2 (RP).



7 §3704. Official refusal or neglect of duty (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §17 (AMD). 1969, c. 91, §3 (AMD). 1975, c. 770, §46 (AMD). 1977, c. 696, §110 (RPR). 1979, c. 127, §47 (AMD). 1979, c. 492, §13 (AMD). 1981, c. 470, §A11 (RPR). 1981, c. 698, §17 (AMD). 1985, c. 197, (AMD). 1987, c. 383, §2 (RP).



7 §3705. Jurisdiction; fines (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §18 (AMD). 1977, c. 630, §1 (AMD). 1977, c. 696, §111 (AMD). 1979, c. 541, §A77 (AMD). 1981, c. 125, (AMD). 1987, c. 383, §2 (RP).






Chapter 715: DAMAGE TO SHEEP

7 §3801. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1979, c. 731, §19 (AMD). 1981, c. 368, §7 (RP).



7 §3802. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1981, c. 368, §7 (RP).



7 §3803. Registration of participating sheep producers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1981, c. 368, §7 (RP).



7 §3804. Filing of claims (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1979, c. 731, §19 (AMD). 1981, c. 368, §7 (RP).



7 §3805. Limits on reimbursements (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1981, c. 368, §7 (RP).



7 §3806. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1981, c. 368, §7 (RP).



7 §3807. Recovery of damage done by dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1981, c. 368, §7 (RP).



7 §3808. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1981, c. 368, §7 (RP).









Part 9: ANIMAL WELFARE

Chapter 717: ANIMAL WELFARE ACT

7 §3901. Animal Welfare Act

This chapter is known and may be cited as the "Animal Welfare Act." [1995, c. 502, Pt. C, §5 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1995, c. 502, §C5 (AMD).



7 §3902. Purposes; comprehensive program

The primary legislative purposes of this Act are to provide for the licensing of dogs and the humane and proper treatment of animals. To ensure the humane and proper treatment of animals, the commissioner shall develop, implement and administer a comprehensive program that upholds the animal welfare laws of the State through communication, education and enforcement. [2001, c. 617, §4 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 2001, c. 617, §4 (AMD).



7 §3903. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1989, c. 701, §§2,6 (AMD). 1991, c. 267, §1 (AMD). 1991, c. 622, §FF2 (AMD). 1991, c. 779, §52 (AFF). 1991, c. 779, §3 (RP).



7 §3903-A. Animal Welfare Board; membership (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 779, §4 (NEW). 1995, c. 502, §C6 (RP).



7 §3904. Terms of office (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §5 (AMD). 1995, c. 502, §C7 (RP).



7 §3905. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §6 (AMD). 1995, c. 502, §C8 (RP).



7 §3906. Powers and duties of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1989, c. 503, §B47 (AMD). 1989, c. 701, §§3,4,6 (AMD). 1991, c. 267, §§2,3 (AMD). 1991, c. 622, §§FF3-10 (AMD). 1991, c. 779, §52 (AFF). 1991, c. 779, §7 (RP).



7 §3906-A. Powers and duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 779, §8 (NEW). 1995, c. 502, §C9 (RP).



7 §3906-B. Powers and duties of commissioner

The commissioner has the powers and duties set forth in this section. [1991, c. 779, §9 (NEW).]

1. Dog licensing laws. The commissioner shall carry out the dog licensing laws and furnish to municipalities all license blanks, stickers and tags.

[ 1997, c. 690, §1 (AMD) .]

2. Animal Welfare Fund. The commissioner shall deposit all license fees received pursuant to chapters 721, 723, 725 and 735 in a separate account established by the Treasurer of State and known as the Animal Welfare Fund. The commissioner shall deposit 1/2 of feed registration fees collected under section 714, subsection 1 and revenue in excess of $100,000 from the surcharge collected under section 714, subsection 4 in the Animal Welfare Fund. This account does not lapse, but continues from year to year. The commissioner shall pay from the Animal Welfare Fund the expense of furnishing license blanks, stickers and tags, travel expenses and salaries for necessary personnel, payments to animal shelters and expenses incurred in the administration of this Part.

[ 2009, c. 148, §2 (AMD) .]

3. Dog recorders. The commissioner shall appoint dog recorders in unorganized territories and establish fees for services rendered.

[ 1991, c. 779, §9 (NEW) .]

4. Training and certification of animal control officers. The commissioner shall develop both a basic and advanced program to train animal control officers. The basic program must include training in investigation of complaints of cruelty to animals, training in response to calls concerning animals suspected of having rabies and training in enforcement of dog licensing laws and rabies immunization laws.

The advanced training must include, but is not limited to, training in animal cruelty with respect to hoarders of animals, animal cruelty with respect to domestic violence, new laws, case reviews and report writing.

The commissioner shall certify all animal control officers who complete the training programs.

[ 2007, c. 439, §1 (AMD) .]

5. Cruelty to animals.

[ 1995, c. 502, Pt. C, §10 (RP) .]

6. Inspections. The commissioner shall inspect licensed facilities as provided in chapters 723 and 735.

[ 1997, c. 690, §3 (AMD) .]

7. Payment of fees. The commissioner may authorize payments to providers of special services to animals when the commissioner determines those services are in the public interest.

[ 1991, c. 779, §9 (NEW) .]

8. Copies of law. The commissioner shall seasonably forward to the clerks of municipalities copies of this Part.

[ 1991, c. 779, §9 (NEW) .]

9. Employees. The commissioner, in consultation with the Animal Welfare Advisory Committee, shall employ, subject to the Civil Service Law, necessary employees to assist in enforcing this Part and in carrying out the commissioner's duties and responsibilities. The commissioner shall conduct a background check of a potential employee. The commissioner may not hire as a state humane agent a person who has been convicted of murder, a Class A or Class B offense, a violation under Title 17-A, chapter 9, 11, 12 or 13, a violation of Title 19-A, section 4011 or a criminal violation under Title 17, chapter 42 or a person who has been adjudicated of a civil violation for cruelty to animals under chapter 739 or who has been convicted or adjudicated in any other state, provincial or federal court of a violation similar to those specified in this subsection.

[ 2007, c. 439, §2 (AMD) .]

9-A. Humane agents. The commissioner shall assign a humane agent to each of the following areas of specialization:

A. Blood sports; [2003, c. 405, §2 (NEW).]

B. Exotic animals; [2003, c. 405, §2 (NEW).]

C. Large animals; [2003, c. 405, §2 (NEW).]

D. Mental health and domestic violence; [2003, c. 405, §2 (NEW).]

E. Small animals; and [2003, c. 405, §2 (NEW).]

F. Training. [2003, c. 536, §1 (AMD).]

[ 2003, c. 536, §1 (AMD) .]

10. Rules. Pursuant to Title 5, chapter 375, the commissioner shall adopt, amend and repeal rules, including emergency rules, necessary for the proper administration, implementation, enforcement and interpretation of any provision of law that the commissioner is charged with administering.

[ 1991, c. 779, §9 (NEW) .]

11. Cruelty to animals. The commissioner, in cooperation with animal control officers, shall investigate complaints of cruelty to animals and enforce cruelty-to-animal laws in accordance with chapter 739 and Title 17, chapter 42. The Attorney General and the district attorneys shall assist the commissioner with the commissioner's enforcement responsibilities.

[ 1995, c. 502, Pt. C, §12 (NEW) .]

12. Intermittent agents. The commissioner shall appoint intermittent humane agents as necessary to assist the commissioner in carrying out the commissioner's duties and responsibilities. The commissioner shall train and coordinate efforts of intermittent agents. These intermittent agents are unclassified employees whose training, compensation and hours of employment are determined by the commissioner.

[ 1995, c. 502, Pt. C, §12 (NEW) .]

13. Spaying and neutering fund.

[ 2003, c. 682, §1 (RP) .]

14. Information. The commissioner may obtain, develop or disseminate any information useful or convenient for carrying out any purpose or power of the commissioner.

[ 1995, c. 502, Pt. C, §12 (NEW) .]

15. Annual report. The commissioner shall report the activities of the commissioner annually by March 1st to the joint standing committee of the Legislature having jurisdiction over agricultural matters and the joint standing committee of the Legislature having jurisdiction over taxation matters. This report must include a summary of cases of cruelty to animals investigated by the commissioner, a summary of final dispositions of those cases and, with respect to companion animals, a report of the number of animal shelter intakes, the number of sterilizations and the number of euthanizations and an account of deposits into and payments from the Companion Animal Sterilization Fund established in section 3910-B.

[ 2003, c. 682, §2 (AMD) .]

16. Animal welfare auxiliary fund. The commissioner may accept gifts, donations, bequests, endowments, grants and matching funds from any private or public source for the purposes of ensuring the humane and proper treatment of animals and enhancing the administration and enforcement of this Part and Title 17, chapter 42. The commissioner shall deposit all funds accepted for these purposes and all proceeds from sales authorized under subsection 17 into a separate, nonlapsing account known as the animal welfare auxiliary fund. All gifts, donations, bequests, endowments, grants, proceeds and matching funds received must be used for the benefit of and accomplishment of the objectives in this Part and Title 17, chapter 42 and any gift, donation, bequest, endowment, grant or matching funds accepted with a stipulated purpose may be used only for that purpose.

All money deposited in the animal welfare auxiliary fund in accordance with section 1820-A, subsection 4 must be used for investigating alleged cases of mistreatment or abuse of equines and enhancing enforcement of this Part and Title 17, chapter 42 as these laws pertain to equines.

[ 2009, c. 548, §1 (AMD) .]

17. Fund-raising. The commissioner may engage in the marketing and selling of general merchandise products to generate supplemental funds, which must be deposited in the animal welfare auxiliary fund established under subsection 16.

[ 2009, c. 548, §2 (NEW) .]

SECTION HISTORY

1991, c. 779, §9 (NEW). 1993, c. 468, §§2,3 (AMD). 1995, c. 502, §§C10-12 (AMD). 1997, c. 690, §§1-3 (AMD). 2001, c. 399, §2 (AMD). 2001, c. 422, §3 (AMD). 2003, c. 405, §§1-3 (AMD). 2003, c. 536, §1 (AMD). 2003, c. 682, §§1,2 (AMD). 2005, c. 281, §§3,4 (AMD). 2007, c. 439, §1 (AMD). 2007, c. 439, §2 (AMD). 2009, c. 148, §2 (AMD). 2009, c. 548, §§1, 2 (AMD).



7 §3906-C. Animal Welfare Advisory Council

The Animal Welfare Advisory Council, as established by Title 5, section 12004-I, subsection 2-C and referred to in this section as the "council," shall advise the commissioner on matters pertaining to animal welfare. [2001, c. 399, §3 (RPR).]

1. Membership. The council consists of 14 members appointed by the Governor as follows:

A. One member representing municipal interests; [2001, c. 399, §3 (RPR).]

B. One animal control officer; [1991, c. 779, §10 (NEW).]

C. One member representing licensed animal shelters; [1991, c. 779, §10 (NEW).]

D. One member representing licensed boarding kennels; [2009, c. 333, §1 (AMD).]

E. One member representing licensed pet shops; [1995, c. 502, Pt. C, §13 (AMD).]

F. [2001, c. 399, §3 (RP).]

G. One member who is or has been a veterinarian licensed to practice in the State; [2001, c. 399, §3 (RPR).]

H. One member who owns a pet and represents the interests of the public in animal welfare, generally; [2009, c. 333, §1 (AMD).]

I. One attorney with experience in animal welfare law; [2001, c. 399, §3 (NEW).]

J. One cooperative extension agent or specialist; [2001, c. 399, §3 (NEW).]

K. One member with expertise in equine care; [2003, c. 405, §4 (AMD).]

L. One member with expertise in livestock representing a statewide farming organization; [2009, c. 333, §1 (AMD).]

M. One member representing a state-based animal advocacy group; [2009, c. 333, §1 (AMD).]

N. One member who holds a kennel license issued under section 3923-C; and [2009, c. 333, §1 (NEW).]

O. One member representing licensed breeding kennels. [2009, c. 333, §1 (NEW).]

In making the appointment of the veterinarian member, the Governor shall consider nominations made by the Maine Veterinary Medical Association. In making the appointment of the person holding a kennel license issued under section 3923-C, the Governor shall consider nominations made by state-based dog clubs.

[ 2009, c. 333, §1 (AMD) .]

2. Staff. The department shall provide necessary staffing services to the council.

[ 2009, c. 343, §1 (AMD) .]

3. Compensation. Members of the council are entitled to travel and meal expenses only.

[ 2001, c. 399, §3 (RPR) .]

4. Terms of office. Except for initial appointees, each member serves for a term of 3 years or until the member's successor has been appointed. A member may not serve more than 2 consecutive terms. In the case of a vacancy for any reason, the Governor shall appoint a member representing the same interest to fill the unexpired term.

[ 2009, c. 343, §2 (AMD) .]

5. Initial terms of office. Initially, 4 appointed members serve for one year, 4 members serve for 2 years and 3 members serve for 3 years.

[ 2001, c. 399, §3 (RPR) .]

6. Administration; meetings. The council shall elect one of its members as chair. The chair serves for a 2-year period and may not serve as chair for consecutive 2-year periods.

The council shall hold regular public meetings every other month but may waive by majority vote a succeeding meeting. The chair shall call special meetings of the council whenever requested in writing by 2 or more members. The council shall send notice and minutes of the meetings to the joint standing committee of the Legislature having jurisdiction over animal welfare matters.

[ 2001, c. 399, §3 (RPR) .]

7. Duties. The council shall perform the following duties:

A. Review and advise the commissioner on proposed revisions to the animal welfare laws and rules; [2001, c. 399, §3 (NEW).]

B. Assist the commissioner in the continuing implementation and evaluation of the animal welfare laws and rules; [2001, c. 399, §3 (NEW).]

C. Review training programs for humane agents and animal control officers and make recommendations for training appropriate to the duties of the humane agents and animal control officers; [2001, c. 399, §3 (NEW).]

D. Research options for increasing revenue to the Animal Welfare Fund to ensure funding for the implementation and enforcement of the animal welfare laws and rules, periodically evaluate the adequacy of funding for those laws and rules and make recommendations to the commissioner; and [2001, c. 399, §3 (NEW).]

E. Advise the commissioner on other matters related to the animal welfare laws and rules. [2001, c. 399, §3 (NEW).]

[ 2001, c. 399, §3 (NEW) .]

SECTION HISTORY

1991, c. 779, §10 (NEW). 1995, c. 502, §C13 (AMD). 2001, c. 399, §3 (RPR). 2003, c. 405, §4 (AMD). 2009, c. 333, §1 (AMD). 2009, c. 343, §§1, 2 (AMD).



7 §3907. Definitions

As used in this Part, and in every law relating to or affecting animals, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 383, §3 (NEW).]

1. Act. "Act" means the Animal Welfare Act.

[ RR 2005, c. 2, §10 (COR) .]

1-A. Abandoned dog.

[ 2013, c. 115, §1 (RP) .]

1-B. Abandoned animal. "Abandoned animal" means an animal that has been deserted by its owner or keeper, excluding animals that are part of a population control effort.

[ 2013, c. 115, §2 (NEW) .]

2. Animal. "Animal" means every living, sentient creature not a human being.

[ 1987, c. 383, §3 (NEW) .]

3. Animal control. "Animal control" means control of dogs, cats, and domesticated or undomesticated animals in accordance with section 3948.

[ 1993, c. 468, §4 (AMD) .]

4. Animal control officer. "Animal control officer" means the person appointed periodically by a municipality pursuant to chapter 725.

[ 1995, c. 490, §1 (AMD) .]

5. Animal control shelter.

[ 1993, c. 657, §2 (RP) .]

5-A. Animal shelter. "Animal shelter" means a:

A. Facility that houses domesticated animals and operates for the purpose of providing stray, abandoned, abused or owner-surrendered animals with sanctuary or finding the animals temporary or permanent adoptive homes; or [2015, c. 223, §1 (NEW).]

B. Rescue group. [2015, c. 223, §1 (NEW).]

[ 2015, c. 223, §1 (RPR) .]

6. At large. "At large" means off the premises of the owner and not under the control of any person whose personal presence and attention would reasonably control the conduct of the animal.

[ 1987, c. 383, §3 (NEW) .]

7. Board.

[ 2005, c. 510, §2 (RP) .]

8. Boarding kennel. "Boarding kennel" means any place, building, tract of land or abode in or on which 3 or more privately owned companion animals are kept at any one time for their owners in return for a fee or compensation and includes a facility where 3 or more companion animals are kept for training purposes for compensation.

[ 2009, c. 343, §3 (AMD) .]

8-A. Breeding kennel. "Breeding kennel" means a location where 5 or more adult female dogs or cats capable of breeding are kept and some or all of the offspring are offered for sale, sold or exchanged for value or a location where more than 16 dogs or cats raised on the premises are sold to the public in a 12-month period. "Breeding kennel" does not include a kennel licensed by a municipality under section 3923-C when the dogs are kept primarily for hunting, show, training, sledding, competition, field trials or exhibition purposes and not more than 16 dogs are offered for sale, sold or exchanged for value within a 12-month period.

[ 2011, c. 100, §1 (AMD) .]

9. Business day. "Business day" means any day of the calendar year other than a Saturday, Sunday or legal holiday.

[ 1987, c. 383, §3 (NEW) .]

9-A. Cat identification. "Cat identification" means:

A. A registered microchip used in conjunction with a visible collar and tag, with a faceted, reflective ear stud or a tipped or notched ear; [2001, c. 363, §1 (NEW).]

B. A collar or collar and tag worn by the cat that provides the current name, address and telephone number of the owner; or [2001, c. 363, §1 (NEW).]

C. A collar and tag providing the name and address of the animal shelter that issued the tag. [2001, c. 363, §1 (NEW).]

[ 2001, c. 363, §1 (NEW) .]

10. Clerk; municipal clerk. "Clerk" or "municipal clerk" means the clerk of a municipality, the deputy clerk or assistant clerk, where directed by the clerk, carrying out the duties of this Part.

[ 1987, c. 383, §3 (NEW) .]

11. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or his duly authorized agent.

[ 1987, c. 383, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

11-A. Companion animal. "Companion animal" means a cat or dog.

[ 2003, c. 682, §3 (NEW) .]

11-B. Council. "Council" means the Animal Welfare Advisory Council as established by Title 5, section 12004-I, subsection 2-C or its duly authorized agent.

[ 2005, c. 510, §4 (NEW) .]

12. Constable. "Constable" means a law enforcement officer appointed by municipal officers pursuant to law.

[ 1987, c. 383, §3 (NEW) .]

12-A. Equine facility.

[ 1999, c. 498, §1 (RP) .]

12-B. Foster home.

[ 2005, c. 510, §5 (RP) .]

12-C. Dog. "Dog" means a member of the genus and species known as canis familiaris, except that in chapters 720, 721, 725, 727, 729 and 739 "dog" means a member of the genus and species known as canis familiaris or any canine, regardless of generation, resulting from the interbreeding of a member of canis familiaris with a wolf hybrid.

[ 2011, c. 100, §2 (AMD) .]

12-D. Dangerous dog. "Dangerous dog" means a dog or wolf hybrid that bites an individual or a domesticated animal who is not trespassing on the dog or wolf hybrid owner's or keeper's premises at the time of the bite or a dog or wolf hybrid that causes a reasonable and prudent person who is not on the dog or wolf hybrid owner's or keeper's premises and is acting in a reasonable and nonaggressive manner to fear imminent bodily injury by assaulting or threatening to assault that individual or individual's domestic animal. "Dangerous dog" does not include a dog certified by the State and used for law enforcement use. "Dangerous dog" does not include a dog or wolf hybrid that bites or threatens to assault an individual who is on the dog or wolf hybrid owner's or keeper's premises if the dog or wolf hybrid has no prior history of assault and was provoked by the individual immediately prior to the bite or threatened assault.

For the purposes of this definition, "dog or wolf hybrid owner's or keeper's premises" means the residence or residences, including buildings and land and motor vehicles, belonging to the owner or keeper of the dog or wolf hybrid.

[ 2011, c. 100, §3 (AMD) .]

12-E. Feral cat. "Feral cat" means a cat without owner identification of any kind that consistently exhibits extreme fear in the presence of people.

[ 2007, c. 439, §3 (NEW) .]

12-F. Dog licensing agent. "Dog licensing agent" means a veterinarian office or animal shelter that licenses dogs for a municipality.

[ 2013, c. 115, §3 (NEW) .]

13. Service dog kept for breeding purposes. "Service dog kept for breeding purposes" means a male or female dog owned by a nonprofit organization for the purpose of producing puppies to be trained as service dogs and living with a resident of the State.

[ 2007, c. 664, §8 (AMD) .]

14. Service dog kept prior to training. "Service dog kept prior to training" means a dog under 18 months of age, owned by a nonprofit organization for the purpose of training as a service dog and living temporarily with a resident of the State prior to training.

[ 2007, c. 664, §9 (AMD) .]

15. Humane agent. "Humane agent" means an employee of the department who assists in enforcing this Part.

[ 2001, c. 422, §4 (AMD) .]

15-A. Humane society.

[ 1993, c. 657, §4 (RP) .]

15-B. Humanely clean conditions. "Humanely clean conditions" means that both indoor areas and outdoor enclosures are cleaned on a periodic basis to remove excretions and other waste materials, dirt and trash with sufficient frequency to minimize health hazards and to provide adequately clean living conditions for the species of animal.

[ 2007, c. 702, §5 (NEW) .]

15-C. Humanely trap. "Humanely trap" means to trap an animal using traps and trapping methods that are designed to avoid injury to animals to the greatest extent practicable for animal control or animal rescue purposes.

[ 2013, c. 115, §4 (NEW) .]

16. Keeper. "Keeper" means a person in possession or control of a dog or other animal. A person becomes the keeper of a stray domesticated animal, other than a dog or livestock, if the person feeds that animal for at least 10 consecutive days.

[ 1995, c. 490, §4 (AMD) .]

17. Kennel. "Kennel" means 5 or more dogs kept in a single location under one ownership for breeding, hunting, show, training, field trials, sledding, competition or exhibition purposes. The sale or exchange of one litter of puppies within a 12-month period alone does not constitute the operation of a kennel.

[ 2011, c. 100, §4 (AMD) .]

18. Law enforcement officer. "Law enforcement officer" means any person who, by virtue of his public employment, is vested by law with a duty to maintain public order, enforce any law of this State establishing a civil violation, prosecute offenders or make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes.

[ 1987, c. 383, §3 (NEW) .]

18-A. Livestock. "Livestock" means cattle; equines; sheep; goats; swine; domesticated cervids, fowl and rabbits; members of the family Camelidae, genus lama and genus vicugna; bison; and ratites.

[ 2007, c. 439, §4 (AMD) .]

19. Municipality. "Municipality" means an organized city, town or plantation.

[ 1993, c. 657, §5 (AMD) .]

20. Mutilate. "Mutilate" means to injure or disfigure by irreparably damaging body parts. "Mutilate" does not include conduct performed by a licensed veterinarian or conduct that conforms to accepted veterinary practices.

[ 1997, c. 456, §2 (AMD) .]

21. Owner. "Owner" means a person owning, keeping or harboring a dog or other animal.

[ 1993, c. 657, §6 (AMD) .]

22. Person. "Person" means an individual, corporation, partnership, association or any other legal entity.

[ 1987, c. 383, §3 (NEW) .]

22-A. Pet animal.

[ 1997, c. 690, §6 (RP) .]

22-B. Pet. "Pet" means a dog, cat or other domesticated animal commonly kept as a companion, but does not include tamed animals that are ordinarily considered wild animals or livestock.

[ 1997, c. 690, §7 (AMD) .]

23. Pet shop. "Pet shop" means a place or vehicle in or on which any dogs, cats, rodents, reptiles, fish, pet birds, exotic birds or exotic animals not born and raised on those premises are kept for the purpose of sale to the public.

[ 1993, c. 657, §8 (AMD) .]

23-A. Rescue group. "Rescue group" means an organization or individual that receives domesticated animals that have been abandoned, surrendered or removed from an animal facility or that takes in homeless dogs or cats and sells, gives or otherwise places the animals in private homes.

[ 2015, c. 223, §2 (AMD) .]

23-B. Population control effort. "Population control effort" means the activities, programs and projects aimed at reducing the number of cats and dogs without homes, including, but not limited to, the trapping, neutering and vaccinating of feral cats, the trapping of cats for impoundment at an animal shelter and spaying or neutering services for abandoned animals and stray dogs and cats.

[ 2013, c. 115, §5 (NEW) .]

24. Respective municipality. "Respective municipality" means, in the case of towns, plantations and cities, the municipality where the dog or ferret is found; in the case of unorganized territories, the municipality near or adjacent to the unorganized territory where the dog or ferret is found; or the designee of that municipality.

[ 1993, c. 657, §9 (AMD) .]

24-A. Service dog. "Service dog" means a dog that meets the definition of "service animal" set forth in Title 5, section 4553, subsection 9-E, paragraph A or B.

[ 2011, c. 369, §3 (AMD) .]

25. Shelter.

[ 1993, c. 657, §10 (RP) .]

25-A. Stray. "Stray" means off the owner's premises and not under the control of a person.

[ 1993, c. 657, §11 (NEW) .]

25-B. Small animal. "Small animal" means a bird, reptile or amphibian or a small mammal, other than a cat or dog, commonly kept as a household pet and that is an unrestricted species designated by the Commissioner of Inland Fisheries and Wildlife in rules adopted pursuant to Title 12, chapter 915.

[ 2013, c. 115, §6 (NEW) .]

26. Torment, torture and cruelty. "Torment, torture and cruelty" means every act, omission or neglect, whether by the owner or any other person, where unjustifiable physical pain, suffering or death is caused or permitted.

[ 1987, c. 383, §3 (NEW) .]

26-A. Unorganized territory. "Unorganized territory" means all areas located within the jurisdiction of the State, except areas located within organized cities and towns, and Indian reservations. "Unorganized territory" does not include plantations.

[ 1995, c. 490, §5 (NEW) .]

27. Vertebrate. "Vertebrate" means a subphylum of chordate animals comprising those having a brain enclosed in a skull or cranium and a segmented spinal column, including mammals, birds, reptiles, amphibians and fish.

[ 1987, c. 383, §3 (NEW) .]

28. Warrant.

[ 2015, c. 223, §3 (RP) .]

29. Well cared for. "Well cared for" means that the animal is receiving necessary sustenance, necessary medical attention, proper shelter, protection from the weather and humanely clean conditions and that the animal has not been nor is being injured, overworked, tormented, tortured, abandoned, poisoned, beaten, mutilated or exposed to a poison with the intent that it be taken by the animal.

[ 1987, c. 383, §3 (NEW) .]

30. Wolf hybrid. "Wolf hybrid" means a mammal that is the offspring of the reproduction between a species of wild canid or wild canid hybrid and a domestic dog or wild canid hybrid. "Wolf hybrid" includes a mammal that is represented by its owner to be a wolf hybrid, coyote hybrid, coydog or any other kind of wild canid hybrid.

[ 1999, c. 127, Pt. A, §16 (RPR) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 622, §FF11 (AMD). 1991, c. 779, §§11-15 (AMD). 1991, c. 779, §52 (AFF). 1993, c. 468, §§4,5 (AMD). 1993, c. 657, §§1-11 (AMD). 1995, c. 351, §1 (AMD). 1995, c. 409, §§1,2 (AMD). 1995, c. 490, §§1-5 (AMD). 1997, c. 33, §1 (AMD). 1997, c. 456, §§1,2 (AMD). 1997, c. 690, §§4-8 (AMD). 1997, c. 704, §1 (AMD). 1999, c. 127, §A16 (AMD). 1999, c. 350, §1 (AMD). 1999, c. 498, §1 (AMD). 2001, c. 363, §1 (AMD). 2001, c. 399, §4 (AMD). 2001, c. 422, §4 (AMD). 2003, c. 334, §2 (AMD). 2003, c. 536, §2 (AMD). 2003, c. 682, §3 (AMD). RR 2005, c. 2, §10 (COR). 2005, c. 510, §§1-5 (AMD). 2007, c. 439, §§3-5 (AMD). 2007, c. 664, §§8-10 (AMD). 2007, c. 702, §§3-6 (AMD). 2009, c. 343, §§3, 4 (AMD). 2009, c. 403, §1 (AMD). 2011, c. 100, §§1-4 (AMD). 2011, c. 369, §3 (AMD). 2011, c. 657, Pt. W, §6 (REV). 2013, c. 115, §§1-6 (AMD). 2015, c. 223, §§1-3 (AMD).



7 §3908. Governmental function (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1997, c. 690, §9 (RP).



7 §3909. Enforcement

1. Attorney General and District Attorneys. Whenever a person has engaged in or is about to engage in an act or practice that constitutes a violation of this Part, a rule adopted pursuant to this Part or a condition of an order, license or permit approved or decision issued by the commissioner pursuant to this Part, or that constitutes a violation of Title 17, chapter 42, the Attorney General or a District Attorney, at the request of the commissioner, may institute proceedings before the District Court or Superior Court for an order enjoining those acts or practices, an order directing compliance or imposing a civil or criminal penalty, or any combination of these actions, as provided by law. Upon a showing by the commissioner that the person has engaged or is about to engage in such an act or practice, the court may grant a permanent or temporary injunction, restraining order or other order as appropriate.

[ 2005, c. 422, §1 (AMD) .]

2. Designated employees of the department. For purposes of prosecution under this section, the commissioner may authorize humane agents and a state veterinarian who have been certified in accordance with subsection 3-A to issue and serve civil violation processes against offenders pursuant to the Maine Rules of Civil Procedure, Rule 80H and any other applicable rules of court for violations of this Part. The commissioner may authorize certified humane agents or a certified state veterinarian to represent the department in District Court in the prosecution of civil violations of these laws. A certified humane agent or a certified state veterinarian may seek civil penalties as provided by law as well as a permanent or temporary injunction, restraining order or other equitable relief as the court finds appropriate.

[ 2009, c. 652, Pt. A, §6 (RPR) .]

2-A. Animal welfare citation form. The commissioner shall designate the Uniform Summons and Complaint as the citation form to be used by the department.

A. The Department of Public Safety is responsible for all Uniform Summons and Complaint forms issued to the department. The commissioner or the commissioner’s designee is responsible for the further issuance of Uniform Summons and Complaint books to humane agents and a state veterinarian certified under subsection 3-A and for the proper disposition of those books. [2009, c. 343, §6 (NEW).]

B. It is unlawful and official misconduct for any humane agent or other public employee to dispose of an official citation form or Uniform Summons and Complaint, except in accordance with law and as provided for in an applicable official policy or procedure of the department. [2009, c. 343, §6 (NEW).]

C. A Uniform Summons and Complaint may be filed in a court having jurisdiction and constitutes a lawful complaint to commence any criminal prosecution or civil violation proceeding if the Uniform Summons and Complaint is duly sworn to as required by law and is otherwise legally sufficient. [2009, c. 343, §6 (NEW).]

D. A Uniform Summons and Complaint, when served upon a person by a humane agent, functions as a summons to appear in court. A person who fails to appear in court after having been served with a summons commits a Class E crime. Upon that person's failure to appear, the court may issue a warrant of arrest. It is an affirmative defense to prosecution under this paragraph that the failure to appear resulted from just cause. [2009, c. 343, §6 (NEW).]

[ 2009, c. 343, §6 (NEW) .]

3. Education requirement; management.

[ 2003, c. 405, §5 (RP) .]

3-A. Humane agents; training requirements. Continuing employment of a humane agent hired after October 1, 2003 is contingent upon the successful completion by that agent of a 100-hour service training program at the Maine Criminal Justice Academy or a nationally recognized training program on investigation and enforcement of animal welfare laws and the successful completion of an examination on state animal welfare laws and rules adopted pursuant to this Part. To issue and serve civil violation processes or represent the department in District Court under subsection 2, a humane agent or a state veterinarian must have completed a program at the Maine Criminal Justice Academy that certifies familiarity with court procedures.

A humane agent, regardless of appointment date, shall complete training in the handling of small and large animals and a minimum of 40 hours of training each year, including a combination of classroom and hands-on training.

[ 2009, c. 343, §7 (AMD) .]

4. Subpoenas. The commissioner or the commissioner's designee after consultation with the appropriate attorney for the State or the legal counsel for the department may:

A. Serve subpoenas requiring persons to disclose or provide to the department information or records in their possession that are necessary and relevant to an investigation under the animal welfare laws.

(1) The department may apply to the District Court to enforce a subpoena.

(2) A person who complies with a subpoena is immune from civil or criminal liability that might otherwise result from the act of turning over or providing information or records to the department. [2001, c. 422, §5 (NEW).]

[ 2001, c. 422, §5 (NEW) .]

5. Enforcement provision; animal control officers. The certification of an animal control officer under section 3906-B may be suspended or revoked by the commissioner in accordance with Title 5, chapter 375.

[ 2009, c. 343, §8 (NEW) .]

6. Confidential information. The names of and other identifying information about persons providing information pertaining to criminal or civil cruelty to animals to the department are confidential information and may not be released.

[ 2013, c. 267, Pt. C, §1 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §16 (AMD). 1995, c. 490, §6 (AMD). 1997, c. 456, §3 (RPR). 1997, c. 683, §B1 (AMD). 1999, c. 254, §2 (AMD). 2001, c. 422, §5 (AMD). 2003, c. 405, §§5,6 (AMD). 2003, c. 536, §3 (AMD). 2005, c. 422, §1 (AMD). 2009, c. 213, Pt. M, §2 (AMD). 2009, c. 343, §§5-8 (AMD). 2009, c. 652, Pt. A, §6 (AMD). 2013, c. 267, Pt. C, §1 (AMD).



7 §3910. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 2001, c. 617, §5 (RP).



7 §3910-A. Forfeitures and surcharge

1. Forfeitures. Unless otherwise provided, any court in this State shall collect fines or forfeitures imposed for violations of this Part and pay the fine or forfeiture into the treasury of the municipality where the offense or violation was committed. The municipal clerk shall deposit and expend fines and forfeitures received in accordance with section 3945.

[ 2001, c. 617, §6 (NEW) .]

2. Surcharge imposed. A surcharge of $10 must be added to every fine, forfeiture or penalty imposed by any court in this State for a violation of this Part. The surcharge, for the purposes of collection and collection procedures, is considered a part of the fine, forfeiture or penalty. All funds collected as a result of this surcharge must be deposited monthly in the Animal Welfare Fund established under section 3906-B, subsection 2.

[ 2001, c. 710, §5 (AMD); 2001, c. 710, §6 (AFF) .]

SECTION HISTORY

2001, c. 617, §6 (NEW). 2001, c. 710, §5 (AMD). 2001, c. 710, §6 (AFF).



7 §3910-B. Companion Animal Sterilization Fund

1. Establishment. There is established the Companion Animal Sterilization Fund, an interest-bearing account, referred to in this section as "the fund." The fund receives money deposited by the Treasurer of State pursuant to Title 36, section 5284-A, revenues generated in accordance with this section, all revenue from the surcharges collected under section 3933, subsection 4, revenue received from surcharges in accordance with section 714, subsection 4 and any money contributed voluntarily to the fund. All money deposited in the fund and the earnings on that money remain in the fund to be used for the spaying or neutering of companion animals owned by persons meeting income limit standards and for the necessary direct administrative and personnel costs associated with the management of the fund and may not be deposited in the General Fund or any other fund except as specifically provided by law. The fund may not be charged for indirect costs under a departmental indirect cost allocation plan.

[ 2009, c. 148, §3 (AMD) .]

1-A. Option to contract for administration of the fund. The commissioner may contract the administration of the fund to a suitable organization or individual selected through a competitive process. The contracting organization or individual shall administer the fund in accordance with procedures and eligibility standards established under subsection 2. The contracting organization or individual may not expend more than 15% of the fund annually for administrative costs.

[ 2007, c. 539, Pt. CCCC, §2 (NEW) .]

2. Subsidies; development of standards. The commissioner shall develop procedures and eligibility standards for the awarding of subsidies to low-income persons for the spaying or neutering of those persons' companion animals. Procedures and eligibility standards must be developed in consultation with veterinarians and representatives of humane societies and animal shelters.

[ 2003, c. 682, §4 (NEW) .]

3. Fund-raising. The commissioner or the commissioner's authorized agent may provide for the creation, reproduction, sale, licensing and distribution and other disposal of any art or other products for the purpose of generating revenues for the fund. All money generated from the sale of these items must be deposited into the fund.

[ 2003, c. 682, §4 (NEW) .]

4. Oversight. The Animal Welfare Advisory Council established in section 3906-C or a subcommittee of the council shall review the objectives of the fund and make recommendations for maximizing use of available resources to meet the objectives of the fund. The council or subcommittee shall review the administration of the fund and make recommendations, which may include the development of a competitive process to contract for the administration of the fund.

[ 2007, c. 539, Pt. CCCC, §3 (NEW) .]

SECTION HISTORY

2003, c. 682, §4 (NEW). 2005, c. 281, §5 (AMD). 2005, c. 510, §6 (AMD). 2007, c. 539, Pt. CCCC, §§1-3 (AMD). 2009, c. 148, §3 (AMD).






Chapter 719: UNCONTROLLED DOGS

7 §3911. Dogs at large

It is unlawful for any dog, licensed or unlicensed, to be at large, except when used for hunting. The owner or keeper of any dog found at large is subject to the penalties provided in this chapter. [1999, c. 254, §3 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1987, c. 643, §1 (AMD). 1999, c. 254, §3 (AMD).



7 §3911-A. Abandonment of wolf hybrid

A person who abandons a wolf hybrid licensed under section 3922 commits a civil violation for which a fine not to exceed $1,000 may be adjudged. A person who abandons a wolf hybrid not licensed under section 3922 commits a civil violation for which a fine of $1,000 must be adjudged. For the purposes of this section "abandon" means to desert. For enforcement purposes a wolf hybrid is abandoned if the animal is found a distance of more than 5 miles from the premises of the owner and is not under the control of any person. [2015, c. 301, §1 (AMD).]

SECTION HISTORY

2001, c. 129, §1 (NEW). 2011, c. 100, §5 (AMD). 2015, c. 301, §1 (AMD).



7 §3911-B. Disposition of wolf hybrid at large

The owner or keeper of a wolf hybrid found at large commits a civil violation. An animal control officer or person acting in that capacity shall seize, impound or restrain a wolf hybrid found at large and proceed under this section. [2011, c. 100, §6 (NEW).]

1. Owner of wolf hybrid located. If a wolf hybrid at large is licensed under section 3922, subsection 3-B or its owner can otherwise be identified and located, an animal control officer or person acting in that capacity shall take the wolf hybrid to its owner and issue citations for violations of this Part.

[ 2011, c. 100, §6 (NEW) .]

2. Unable to locate owner. If an animal at large is permanently identified as a wolf hybrid in accordance with section 3921-A but the owner of record cannot be located, an animal control officer or person acting in that capacity shall take the wolf hybrid to the animal shelter designated by the respective municipality in which the wolf hybrid was found.

An animal shelter that accepts a wolf hybrid under this subsection is entitled to receive from the department the sum of $4 a day for the period for which food and shelter are furnished, not to exceed 6 days. The animal shelter's responsibilities and the procedure for filing claims and calculating fees established under section 3913, subsection 3 apply to wolf hybrids accepted under this subsection. Upon expiration of the 6-day period, ownership of the wolf hybrid is vested in the animal shelter. The animal shelter shall:

A. Transfer ownership of the wolf hybrid to a person holding a permit to possess wildlife under Title 12, section 12152 and authorized to accept wolf hybrids in compliance with rules adopted under Title 12, section 12160, subsection 2; [2011, c. 100, §6 (NEW).]

B. Transfer ownership of the wolf hybrid to a person who operates an animal refuge in another state and is licensed to accept wolf hybrids; or [2011, c. 100, §6 (NEW).]

C. After keeping the wolf hybrid for 8 days, euthanize the wolf hybrid humanely in accordance with Title 17, chapter 42, subchapter 4. [2011, c. 100, §6 (NEW).]

[ 2011, c. 100, §6 (NEW) .]

3. Owner unknown. If an animal suspected of being a wolf hybrid is found at large and that animal is not licensed under section 3922 and does not bear any identification of the owner, an animal control officer or person acting in that capacity shall notify the Department of Inland Fisheries and Wildlife and request assistance in the capture and disposition of the animal under Title 12, section 12160.

[ 2011, c. 100, §6 (NEW) .]

4. Euthanasia for severely sick, severely injured or extremely vicious wolf hybrid. Notwithstanding subsections 1, 2 and 3, a humane agent, an animal control officer or an animal shelter within the State may authorize in writing immediate euthanasia of a severely sick, severely injured or extremely vicious wolf hybrid upon determining that the following conditions are met:

A. The clerk, dog recorder or animal control officer of the respective municipality where the wolf hybrid was found has been notified of the animal's presence and the owner of the wolf hybrid, if known, has been notified; and [2011, c. 100, §6 (NEW).]

B. A veterinarian states in writing that the wolf hybrid's recovery from its injury or illness, given reasonable time and reasonable care, is doubtful or that the wolf hybrid presents a danger to the public. [2011, c. 100, §6 (NEW).]

Notwithstanding paragraphs A and B, a veterinarian may authorize immediate euthanasia if, in the veterinarian's judgment, the wolf hybrid is severely injured or sick and has no possibility of recovery.

[ 2011, c. 100, §6 (NEW) .]

5. Immunity from civil liability. A veterinarian, a humane agent, an animal control officer or an animal shelter is not civilly liable to any party for authorization made in accordance with subsection 4 nor is any person performing euthanasia under that authorization.

[ 2011, c. 100, §6 (NEW) .]

SECTION HISTORY

2011, c. 100, §6 (NEW).



7 §3912. Disposition of dogs at large

1. Ownership of dog unknown. Except as provided in subsection 2, an animal control officer or person acting in that capacity shall seize, impound or restrain a dog found in violation of section 3911 and deliver it to an animal shelter as provided for in section 3913, subsection 2-A. If ownership can not be established, such a dog may be handled as a stray dog for the purpose of acceptance by an animal shelter.

[ 1997, c. 690, §10 (NEW) .]

2. Ownership of dog known. An animal control officer or person acting in that capacity shall seize, impound or restrain a dog found in violation of section 3911 and, if the owner is known, shall:

A. Take the dog to its owner; or [1999, c. 254, §4 (NEW).]

B. Deliver it to an animal shelter as provided in section 3913. An animal shelter receiving a dog in accordance with this paragraph shall follow the procedure for stray dogs provided in section 3913. [1999, c. 254, §4 (NEW).]

[ 1999, c. 254, §4 (RPR) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1987, c. 643, §1 (AMD). 1991, c. 779, §17 (AMD). 1993, c. 657, §12 (AMD). 1997, c. 690, §10 (RPR). 1999, c. 254, §4 (AMD).



7 §3912-A. Animal shelter (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 779, §18 (NEW). 1993, c. 657, §13 (RP).



7 §3913. Procedure for stray dogs

1. Persons finding stray dogs. A person finding a stray dog and taking control of that dog shall take that dog to its owner if known or, if the owner is not known, to the animal shelter designated by the municipality in which the dog was found.

[ 1993, c. 657, §14 (RPR) .]

2. Dog shelters.

[ 1991, c. 779, §20 (RP) .]

2-A. Animal shelter. An animal shelter, as defined in section 3907, to which a stray dog is taken shall accept the dog for a period of 6 days unless the shelter is in quarantine or has a bona fide lack of adequate space. Except as provided in subsection 2-B, the acceptance entitles the animal shelter to receive from the department the sum of $4 a day for the period for which food and shelter are furnished to the dog. An animal shelter may refuse to accept dogs from municipalities not contracting with that animal shelter.

[ 2009, c. 343, §9 (AMD) .]

2-B. Adoption policy. Beginning January 1, 2010, to be eligible for reimbursement under subsection 2-A, an animal shelter must have an adoption policy. An adoption policy must provide for a dog to be available for adoption for a minimum of 24 hours except as provided in subsection 6.

[ 2009, c. 343, §10 (NEW) .]

3. Claims; fees. The procedure for filing claims and calculating fees is as follows.

A. On the business day next following the date of acceptance of a dog that is not delivered by an animal control officer or person acting in that capacity, the animal shelter shall notify the animal control officer or person acting in that capacity of the respective municipality of the acceptance of the dog, its description and the circumstances of its finding. [1997, c. 690, §11 (AMD).]

B. An animal shelter that accepts a dog under this section, within 45 days of acceptance of the dog, shall submit a claim on a department-approved form to the department for fees incurred in providing food and shelter and the animal shelter shall forward a copy of the claim to the clerk of the respective municipality. [1997, c. 690, §11 (AMD).]

C. If the owner claims the dog within the 6-day period, the owner may have and receive the dog upon payment of all department-approved fees as provided in subsection 2-A, the municipal impoundment fee and actual fees incurred for food, shelter, veterinary care and any other fees required by this chapter for each day that the dog has been sheltered, provided that the dog is licensed in accordance with chapter 721. [1991, c. 779, §22 (AMD).]

[ 1997, c. 690, §11 (AMD) .]

4. Ownership of dog. Upon expiration of the 6-day period, ownership of the dog is vested in the animal shelter. The animal shelter may then:

A. Except as provided in section 3938-A, sell or give away the dog, but not to a research facility, if a license is first obtained in accordance with chapter 721; or [2007, c. 439, §6 (AMD).]

B. Otherwise dispose of the dog humanely in accordance with Title 17, chapter 42, subchapter IV. Except as provided in this section, an animal shelter must hold a dog at least 8 days before euthanasia. [1997, c. 690, §11 (AMD).]

Notwithstanding this subsection, ownership of a dog for the purposes of adoption is immediately vested in an animal shelter if the animal shelter makes a determination that the dog is obviously abandoned. An obviously abandoned dog does not include a dog roaming at large.

An animal shelter shall establish and collect fees for reclaimed or adopted animals to offset costs of keeping a dog beyond 6 days.

None of the proceeds obtained from the sale, donation, adoption or other disposition of the dog may be deducted from the fee claimed.

Notwithstanding subsection 3, paragraph C, the previous owner may reacquire the dog at any time prior to its sale, donation or disposal upon payment of the municipal impoundment fee and actual fees incurred for food, shelter, veterinary care and any other fees required by this chapter for each day that the dog has been sheltered. In this case, no fee may be allowed by the department.

[ 2007, c. 439, §6 (AMD) .]

5. Euthanasia for sick or injured dogs.

[ 1997, c. 690, §11 (RP) .]

6. Euthanasia for severely sick, severely injured or extremely vicious dog. A humane agent, an animal control officer or an animal shelter within the State may authorize in writing immediate euthanasia of a severely sick, severely injured or extremely vicious dog upon determining that the following conditions are met:

A. The clerk or animal control officer of the municipality where the dog was found has been notified of the dog's presence and the owner of the dog, if known, has been notified; and [1997, c. 690, §11 (AMD).]

B. [1997, c. 690, §11 (RP).]

C. A veterinarian states in writing that the dog's recovery from its injury or illness, given reasonable time and reasonable care, is doubtful or that the dog presents a danger to the public. [1997, c. 690, §11 (AMD).]

Notwithstanding paragraphs A to C, a veterinarian may authorize immediate euthanasia if, in the veterinarian's judgment, there is no possibility of recovery for a severely injured or sick animal.

[ 1997, c. 690, §11 (AMD) .]

7. Immunity from civil liability. A veterinarian, a humane agent, an animal control officer or an animal shelter is not civilly liable to any party for authorization made in accordance with subsection 6 nor is any person performing euthanasia under that authorization.

[ 1997, c. 690, §11 (AMD) .]

8. Regulation and inspection.

[ 1991, c. 779, §23 (RP) .]

9. Violation.

[ 1991, c. 779, §23 (RP) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 622, §§FF12-14 (AMD). 1991, c. 779, §§19-23 (AMD). 1991, c. 779, §52 (AFF). 1993, c. 468, §§6,7 (AMD). 1993, c. 657, §§14-17 (AMD). 1995, c. 268, §1 (AMD). 1997, c. 690, §11 (AMD). 2007, c. 439, §6 (AMD). 2009, c. 343, §§9, 10 (AMD).



7 §3913-A. Temporary licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 468, §8 (NEW). 1993, c. 657, §18 (RP).



7 §3914. Purchase and sale of animals

Animal shelters, kennels, breeding kennels, boarding kennels and pet shops engaged in buying or selling animals shall keep records of the buyer and seller in each transaction for a 2-year period commencing at the time of purchase or sale. The records must be open to inspection by the department or law enforcement officers. A person not in possession of a valid license for an animal shelter, kennel, breeding kennel, boarding kennel or pet shop shall obtain a vendor's license under section 4163 prior to selling, offering for sale or exchanging for value a cat or dog. [2007, c. 439, §7 (AMD).]

A wolf hybrid may not be sold or exchanged for value. Ownership of a wolf hybrid may be transferred only in accordance with section 3911-B or section 3921-B, subsection 3. [2011, c. 100, §7 (NEW).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §24 (AMD). 1993, c. 657, §19 (AMD). 2007, c. 439, §7 (AMD). 2011, c. 100, §7 (AMD).



7 §3915. Violation

Any person who violates this chapter commits a civil violation for which a forfeiture of not less than $50 nor more than $250 may be adjudged for a first violation and not less than $100 nor more than $500 for 2 or more violations. [2001, c. 13, §1 (AMD).]

SECTION HISTORY

1991, c. 779, §25 (NEW). 1997, c. 690, §12 (AMD). 2001, c. 13, §1 (AMD).






Chapter 720: RABIES PREVENTION AND SHELTER PROVISIONS

7 §3916. Rabies vaccinations

1. Required for cats. Except as provided in subsection 4, an owner or keeper of a cat over 3 months of age must have that cat vaccinated against rabies. Rabies vaccine must be administered by a licensed veterinarian or under the supervision of a licensed veterinarian. Upon receiving an initial vaccination, a cat is considered protected for one year and an owner or keeper of that cat must get a booster vaccination for that cat one year after the initial vaccination and subsequent booster vaccinations at intervals that do not exceed the intervals recommended by a national association of state public health veterinarians for the type of vaccine administered.

[ 1997, c. 704, §3 (AMD) .]

1-A. Required for dogs. A person owning or keeping a dog shall, within 30 days after the dog attains the age of 6 months, cause the dog to be vaccinated against rabies and shall have booster vaccinations administered periodically in accordance with rules adopted by the Commissioner of Health and Human Services under section 3922, subsection 3. A wolf hybrid is required to be vaccinated in accordance with this subsection. The procedure prescribed under Title 22, chapter 251, subchapter 5 for a wolf hybrid suspected of having rabies does not change based on proof that the wolf hybrid has received a rabies vaccination.

[ 2007, c. 439, §8 (AMD) .]

2. Certificate. A licensed veterinarian who vaccinates or supervises the vaccination of a cat or dog shall issue to the owner or keeper a certificate of rabies vaccination approved by the State and shall indicate on the certificate the date by which a booster vaccination is required pursuant to subsection 1 or 1-A.

[ 2005, c. 422, §4 (AMD) .]

2-A. Notice to department. A veterinarian who issues a certificate of rabies vaccination for a dog pursuant to subsection 2 shall, within 30 days of issuing the certificate, forward by mail, e-mail or fax a copy of that certificate to the department. The department shall send a copy of the certificate by mail, e-mail or fax to the clerk of the municipality in which the owner resides. If the owner resides in the unorganized territory, the department shall send a copy of the certificate to the dog recorder in that unorganized territory or, in the absence of a duly authorized dog recorder, to the dog recorder in the nearest municipality or unorganized territory in the same county in which the owner resides. The department may retain a copy or electronic record of the rabies certificate. The department may accumulate certificates received and distribute them periodically to the appropriate municipalities and dog recorders. Distributions must be made no fewer than 4 times a year.

[ 2007, c. 119, §1 (NEW) .]

3. Enforcement. A humane agent, an animal control officer or a law enforcement officer may ask an owner or keeper of a cat or dog to present proof of a certificate of rabies vaccination from the State.

[ 2005, c. 422, §5 (AMD) .]

4. Exception. Notwithstanding any provision of this chapter, an animal shelter operated by a nonprofit organization is not required to vaccinate an abandoned or stray cat or dog received by the shelter.

An owner or keeper of a cat is exempt from the requirements of subsection 1 if a medical reason exists that precludes the vaccination of the cat. To qualify for this exemption, the owner or keeper must have a written statement signed by a licensed veterinarian that includes a description of the cat and the medical reason that precludes the vaccination.

[ 2005, c. 422, §6 (AMD) .]

SECTION HISTORY

1991, c. 779, §26 (NEW). 1993, c. 468, §9 (AMD). 1995, c. 490, §7 (AMD). 1997, c. 704, §§3-5 (AMD). 2005, c. 422, §§3-6 (AMD). 2007, c. 119, §1 (AMD). 2007, c. 439, §8 (AMD).



7 §3917. Antirabies clinics

The following provisions apply to low-cost antirabies clinics. [1991, c. 779, §26 (NEW).]

1. Clinic establishment. The department shall facilitate the establishment of low-cost antirabies clinics at locations and on dates as appropriate. At least one low-cost antirabies clinic must be conducted annually in each county. In facilitating the establishment of antirabies clinics, the department shall cooperate with local veterinarians and local organizations. When other arrangements can not be made for a licensed veterinarian to vaccinate or to supervise vaccinations by an animal technician at a low-cost clinic, a veterinarian employed by the department shall administer the vaccinations.

[ 1993, c. 468, §10 (AMD) .]

2. Veterinarians participating in low-cost antirabies clinics. This subsection applies to a veterinarian licensed under Title 32, chapter 71-A or an assistant under the direction of the veterinarian providing professional services within the scope of the veterinarian's license who participates in a low-cost antirabies clinic established under this section. Adherence by the veterinarian or assistant to the standards of care within the profession creates a rebuttable presumption that the conduct of the veterinarian or assistant was not negligent.

[ 1991, c. 779, §26 (NEW) .]

SECTION HISTORY

1991, c. 779, §26 (NEW). 1993, c. 468, §10 (AMD).



7 §3918. Violation

A person who violates this chapter commits a civil violation for which a forfeiture of not more than $100 may be adjudged. [1997, c. 704, §6 (NEW).]

SECTION HISTORY

1997, c. 704, §6 (NEW).



7 §3919. Seizure of stray cats and small animals

1. Definition. For the purposes of this chapter, a "stray cat" means a cat on the premises of a person other than the owner of the cat, without the consent of the owner or occupant of the premises, on a public street or on other public property, except under the physical control of the owner.

[ 2001, c. 363, §3 (NEW) .]

2. Seizure by animal control officer. An animal control officer or person acting in that capacity may seize or humanely trap a stray cat or small animal and deliver it to an animal shelter as provided for in section 3919-A or section 3919-E or to the owner, if the owner is known. If ownership can not be established, such a cat or small animal may be handled as a homeless cat or small animal for the purpose of acceptance and disposition by an animal shelter.

[ 2013, c. 115, §7 (AMD) .]

3. Person finding stray cat. A person finding a stray cat or small animal and not knowing the owner or residence of the cat or small animal may take that cat or small animal to the animal shelter designated by the municipality in which the cat or small animal was found.

[ 2013, c. 115, §7 (AMD) .]

SECTION HISTORY

2001, c. 363, §3 (NEW). 2013, c. 115, §7 (AMD).



7 §3919-A. Procedure for acceptance and disposition of cats by animal shelter

An animal shelter to which a cat is taken may accept the cat unless the shelter is in quarantine. An animal shelter accepting a cat shall comply with the provisions of this section. [2001, c. 363, §3 (NEW).]

1. Cats with identification. An animal shelter that accepts a cat with cat identification shall make a reasonable attempt to notify the owner by telephone or by sending a written notice within 24 hours of accepting the cat. Except as provided in subsections 4 and 5, the animal shelter shall hold the cat for a period of 6 days beginning on and including the day of acceptance. If the owner claims the cat within the 6-day period, the animal shelter shall release the cat to the owner upon payment of any municipal impoundment fee and actual fees incurred for food, shelter and veterinary care. Upon expiration of the 6-day period, ownership of the cat is vested with the animal shelter and the animal shelter may then handle the cat as a homeless cat for disposition in accordance with subsection 2.

[ 2001, c. 363, §3 (NEW) .]

2. Homeless cats. When an animal shelter accepts a cat under section 3919 and that cat does not have cat identification, the animal shelter shall hold the cat for not less than 48 hours or, for feral cats, not less than 24 hours. After the 24-hour or 48-hour period, the animal shelter may treat the cat as a homeless cat and may:

A. Except as provided in section 3938-A, offer the cat for adoption, sell or give away the cat; or [2007, c. 439, §9 (AMD).]

B. Otherwise dispose of the cat humanely in accordance with Title 17, chapter 42, subchapter 4. [2003, c. 405, §8 (AMD).]

An animal shelter may not sell or give a cat to a research facility.

[ 2009, c. 343, §11 (AMD) .]

3. Owner's claim after 6-day period. An owner may reacquire a cat at any time prior to its disposition under subsection 2 upon payment of any municipal impoundment fee and actual fees incurred for food, shelter and veterinary care and any other reasonable fee imposed by the animal shelter.

[ 2001, c. 363, §3 (NEW) .]

4. Euthanasia for severely sick or severely injured cat or small animal. A humane agent, an animal control officer or an animal shelter may authorize in writing the immediate euthanasia of a severely sick or severely injured cat or small animal upon determining that the following conditions are met:

A. The animal control officer of the municipality where the cat or small animal was found has been notified or, if the cat or small animal has identification, the owner of the cat or small animal has been notified; and [2015, c. 223, §4 (AMD).]

B. A veterinarian states in writing that the cat's or small animal's recovery from its injury or illness, given reasonable time and reasonable care, is doubtful or that the cat or small animal presents a danger to the public. [2015, c. 223, §4 (AMD).]

Notwithstanding paragraphs A and B, a veterinarian may authorize immediate euthanasia if, in the veterinarian's judgment, there is no possibility of recovery for a severely injured or severely sick cat or small animal.

[ 2015, c. 223, §4 (AMD) .]

5. Immunity. A veterinarian, a humane agent, an animal control officer or an animal shelter, including a person employed by an animal shelter, is not civilly liable to the owner of a cat or small animal for the loss of that cat or small animal resulting from actions taken in compliance with this section.

Nothing in this subsection grants to an animal shelter or person any immunity from liability arising from the gift, sale or other transference of a cat or small animal to a research facility in violation of subsection 2.

[ 2015, c. 223, §5 (AMD) .]

SECTION HISTORY

2001, c. 363, §3 (NEW). 2003, c. 405, §8 (AMD). 2007, c. 439, §§9, 10 (AMD). 2009, c. 343, §11 (AMD). 2015, c. 223, §§4, 5 (AMD).



7 §3919-B. Disposition of pet when owner is institutionalized

Notwithstanding sections 3913 and 3919-A and except as provided in Title 17, section 1021, when a person brings a pet to an animal shelter because the owner of that pet is incarcerated or hospitalized, that person shall provide the animal shelter with the name and address of the pet's owner and the name and address of the facility where the person is incarcerated or hospitalized. The person bringing the pet to the shelter shall also provide the shelter with that person's name and address and that person's relationship to the owner or the official capacity in which that person is acting to enforce the animal welfare laws. The animal shelter may accept the pet unless the shelter is in quarantine. An animal shelter accepting a pet under this section shall comply with the provisions of this section. [2003, c. 405, §9 (NEW).]

1. Notice. An animal shelter that accepts a pet under this section shall within 24 hours of receiving the pet send a notice by mail, return receipt requested, to the owner of the pet at the owner's last known address. The notice must inform the owner of the provisions of this section.

[ 2009, c. 343, §12 (AMD) .]

2. Release of pet. Upon payment of costs incurred for food, shelter and veterinary care, an animal shelter shall release a pet accepted under this section to its owner or to a person who is designated in a letter signed by the owner as acting on the owner's behalf.

[ 2003, c. 405, §9 (NEW) .]

3. Transfer of ownership; disposition of pet. If an owner fails to arrange for release of a pet in accordance with subsection 2 within 10 days of the pet's acceptance by the shelter, ownership of the pet is vested with the animal shelter upon expiration of the 10-day period and the animal shelter may:

A. Except for a wolf hybrid, offer the pet for adoption or sell or give away the pet; or [2011, c. 100, §8 (AMD).]

B. Dispose of the pet humanely in accordance with Title 17, chapter 42, subchapter 4. [2003, c. 405, §9 (NEW).]

An animal shelter may not sell or give a pet to a research facility. An animal shelter may not sell, give away or offer for adoption a wolf hybrid. Ownership of a wolf hybrid may be transferred only in accordance with section 3921-B, subsection 3.

[ 2011, c. 100, §8 (AMD) .]

4. Claims. When an owner does not arrange for the release of a pet under subsection 2, the animal shelter is entitled to receive from the department $4 a day for food and shelter for the pet for a maximum of 10 days.

[ 2003, c. 405, §9 (NEW) .]

5. Immunity. A person who brings a pet to an animal shelter in accordance with this section is not civilly liable to the owner for the loss of that pet resulting from the release, transfer or disposition of the pet in accordance with subsection 2 or 3. A veterinarian, a humane agent, an animal control officer or an animal shelter, including a person employed by an animal shelter, is not civilly liable to the owner for the loss of that pet resulting from the release, transfer or disposition of the pet in accordance with subsection 2 or 3.

Nothing in this subsection grants to an animal shelter or person any immunity from liability arising from the gift, sale or other transfer of a pet to a research facility in violation of subsection 3.

[ 2003, c. 405, §9 (NEW) .]

SECTION HISTORY

2003, c. 405, §9 (NEW). 2009, c. 343, §12 (AMD). 2011, c. 100, §8 (AMD).



7 §3919-C. Animal held pending court decision

When an animal shelter holds an animal at the request or with the approval of the person who seized the animal pending an investigation or disposition by the court of an alleged violation of chapter 739 or Title 17, chapter 42, the shelter is entitled to receive from the person who seized the animal monetary compensation in accordance with this section for the period for which food and shelter are furnished to the animal. For the purposes of this section, "person who seized the animal" includes a humane agent, law enforcement or an animal control officer permitted by law to obtain a search warrant or to seize animals ex parte. [2015, c. 223, §6 (AMD).]

1. Compensation for dogs and cats. Compensation for a dog or cat is $5 a day. Compensation for a female cat or dog with a litter that has not been weaned is $8 a day.

[ 2007, c. 439, §11 (NEW) .]

2. Equines. Compensation for an equine is $10 a day.

[ 2007, c. 439, §11 (NEW) .]

3. Livestock. Except for equines, fowl and rabbits, compensation for a livestock animal is between $5 and $8 a day as determined by the department based on the size of the animal.

[ 2007, c. 439, §11 (NEW) .]

4. Other animals. Compensation for a rabbit is $2 a day. Compensation for a bird, including poultry, is $1 a day. Compensation for other animals is as determined by the department.

[ 2007, c. 439, §11 (NEW) .]

SECTION HISTORY

2003, c. 405, §9 (NEW). 2007, c. 439, §11 (AMD). 2015, c. 223, §6 (AMD).



7 §3919-D. Temporary animal shelter

The department may temporarily impound animals within an enclosure other than a licensed animal shelter, and such an enclosure constitutes a temporary animal shelter. When animals are held at a temporary animal shelter for more than 21 days, the shelter must comply with the standards established by the department for licensed animal shelters. [2007, c. 702, §7 (NEW).]

SECTION HISTORY

2007, c. 702, §7 (NEW).



7 §3919-E. Disposition of small animals

1. Small animals. When an animal shelter accepts a small animal under section 3919 and the animal does not have identification, the animal shelter shall hold that small animal for not less than 48 hours. After the expiration of the 48-hour period, the animal shelter may treat the small animal as homeless and may:

A. Offer the small animal for adoption, sell the small animal, give away the small animal or transfer the small animal to an appropriate facility that can provide for that specific type of small animal; or [2015, c. 223, §7 (AMD).]

B. Otherwise dispose of the small animal humanely in accordance with Title 17, chapter 42, subchapter 4. [2013, c. 115, §8 (NEW).]

An animal shelter may not sell or give any small animal to a research facility.

[ 2015, c. 223, §7 (AMD) .]

2. Exceptions. A small animal that is subject to permit requirements of the Department of Inland Fisheries and Wildlife under Title 12, chapter 915 may not be adopted or have its ownership transferred without the permission of the Department of Inland Fisheries and Wildlife.

[ 2013, c. 115, §8 (NEW) .]

SECTION HISTORY

2013, c. 115, §8 (NEW). 2015, c. 223, §7 (AMD).






Chapter 721: DOG LICENSES

7 §3921. License necessary

A dog may not be kept within the limits of the State, unless the dog has been licensed by its owner or keeper in accordance with the laws of this State. [1997, c. 690, §13 (AMD).]

Any law enforcement agency within the State, counties or municipalities owning dogs for law enforcement purposes shall be required to license the dogs in the municipality in which they are domiciled, but shall be exempt from any license or recording fee, provided that all other licensing requirements are fulfilled. [1987, c. 383, §3 (NEW).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1995, c. 409, §3 (AMD). 1997, c. 690, §13 (AMD).



7 §3921-A. Permanent identification of wolf hybrids

The commissioner shall adopt rules to establish methods of identifying wolf hybrids through tattooing, the placement of a microchip under the animal's skin or any other method determined by the commissioner as adequately providing a permanent means of identification on the body of the animal. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. A person may not own or keep a wolf hybrid under section 3921-B, subsection 2 or under Title 12, section 12152 unless the animal has identification in compliance with the rules adopted under this section. [2011, c. 100, §9 (AMD).]

SECTION HISTORY

2001, c. 129, §2 (NEW). 2011, c. 100, §9 (AMD).



7 §3921-B. Prohibition on keeping a wolf hybrid; exception

1. Prohibition. Except as provided in subsection 2, a person may not keep a wolf hybrid in the State unless that person holds a valid permit to possess wildlife in captivity issued by the Department of Inland Fisheries and Wildlife under Title 12, section 12152.

[ 2011, c. 100, §10 (NEW) .]

2. Exception. A person keeping a wolf hybrid as a pet and in compliance with all applicable provisions in this Part on June 1, 2011 may continue to keep that wolf hybrid as long as the following conditions are met:

A. The wolf hybrid has been spayed or neutered; and [2011, c. 100, §10 (NEW).]

B. The owner continues to license the wolf hybrid in accordance with section 3922, subsection 3-B. [2011, c. 100, §10 (NEW).]

[ 2011, c. 100, §10 (NEW) .]

3. Restrictions on transfer. A person keeping a wolf hybrid under subsection 2 may transfer ownership of the wolf hybrid to a person:

A. Holding a permit to possess wildlife under Title 12, section 12152 and authorized to accept wolf hybrids in compliance with rules adopted under Title 12, section 12160, subsection 2; [2011, c. 100, §10 (NEW).]

B. Who operates an animal refuge in another state that is licensed to accept wolf hybrids; or [2011, c. 100, §10 (NEW).]

C. Who has had direct contact with the wolf hybrid, is familiar with the wolf hybrid's behavior and has been advised of the reporting requirement under subsection 4 and licensing laws under section 3922. [2011, c. 100, §10 (NEW).]

A person transferring ownership of a wolf hybrid under this subsection shall within 10 days of the transfer notify the department and provide the name and address of the person accepting the transfer.

[ 2011, c. 100, §10 (NEW) .]

4. Duty to report death. The owner of a wolf hybrid kept under subsection 2 shall notify the department of the wolf hybrid's death on a form prescribed by the department within 30 days of the wolf hybrid's death.

[ 2011, c. 100, §10 (NEW) .]

5. Violation. A person who violates this section commits a civil violation for which a fine of $2,500 may be adjudged.

[ 2011, c. 100, §10 (NEW) .]

SECTION HISTORY

2011, c. 100, §10 (NEW).



7 §3922. Issuance of license

1. License; January 1st. Each owner or keeper of a dog at the age of 6 months or more, on or before January lst of each year, shall obtain a license:

A. From the clerk of the municipality where the dog is kept; [2001, c. 422, §6 (AMD).]

B. From the dog recorder in the unorganized territory where the dog is kept or, in the absence of a duly authorized dog recorder, from a dog recorder in the nearest municipality or unorganized territory in the same county where the dog is kept; [2003, c. 405, §10 (AMD).]

C. From a person authorized to issue licenses under section 3923-F; or [2013, c. 115, §9 (AMD).]

D. From the department using the Internet in accordance with section 3923-G. [2003, c. 405, §12 (NEW).]

[ 2013, c. 115, §9 (AMD) .]

2. License; after January 1st. The owner or keeper, within 10 days of the conditions of paragraph A or B being met, shall obtain a license, if between January lst and October 15th of any year:

A. A dog reaches the age of 6 months or more; or [1997, c. 690, §14 (AMD).]

B. A person becomes the owner or keeper of a dog aged 6 months or more. [1997, c. 690, §14 (AMD).]

[ 1997, c. 690, §14 (AMD) .]

3. Proof of immunization. A municipal clerk may not issue a license for a dog until the applicant has filed with the clerk proof that the dog has been immunized against rabies in accordance with rules adopted by the Commissioner of Health and Human Services, except that the requirement of immunization may be waived by the clerk under conditions set forth by the Commissioner of Health and Human Services.

The commissioner shall adopt rules that allow the clerk and the commissioner to accept valid proof of immunization against rabies provided by another state.

[ 2007, c. 439, §12 (AMD) .]

3-A. Exception to immunization requirement for wolf hybrids.

[ 2007, c. 439, §13 (RP) .]

3-B. Proof of permanent identification and other restrictions on licensing a wolf hybrid. A municipal clerk may not issue a license for a wolf hybrid until the applicant has filed with the clerk proof that:

A. The wolf hybrid has been permanently identified in accordance with section 3921-A; [2011, c. 100, §11 (NEW).]

B. The wolf hybrid has been spayed or neutered; and [2011, c. 100, §11 (NEW).]

C. The wolf hybrid was licensed in this State in 2011 by:

(1) June 1, 2011 if the wolf hybrid was 6 months old or older on June 1, 2011; or

(2) December 31, 2011 if the wolf hybrid was less than 6 months old on June 1, 2011. [2011, c. 100, §11 (NEW).]

[ 2011, c. 100, §11 (AMD) .]

4. Service dogs. If a service dog has not been previously registered or licensed by the municipal clerk to whom the application is being made, the clerk may not register the dog nor issue to its owner or keeper a license and tag that identifies the dog as a service dog unless the applicant presents written evidence to the municipal clerk that the dog meets the definition of "service dog." For the purpose of this subsection "written evidence" means a service dog certification form approved by the department in consultation with the Maine Human Rights Commission.

[ 2007, c. 664, §11 (AMD) .]

5. Form of license. The license must state the breed, sex, color and markings of the dog, whether the animal is a dog or wolf hybrid and the name and address of the owner or keeper. If the person applying for a license declares that the dog is a wolf hybrid, the license must state that the dog is a wolf hybrid. The license must be issued in triplicate and the original must be given to the applicant and the remaining 2 copies must be retained by the municipal clerk or dog recorder.

[ 1997, c. 704, §9 (AMD) .]

6. Designation of wolf hybrid. An owner or keeper of a dog declared as a wolf hybrid may not change the license designation. A dog that has been declared a wolf hybrid must be treated as a wolf hybrid in accordance with Title 22, chapter 251, subchapter 5. The procedure prescribed under Title 22, chapter 251, subchapter 5 for a wolf hybrid suspected of having rabies does not change based on proof that the wolf hybrid has received a rabies vaccination.

[ 2007, c. 439, §14 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1987, c. 643, §2 (AMD). 1993, c. 468, §25 (AMD). 1993, c. 657, §§20,21 (AMD). 1995, c. 409, §4 (AMD). 1997, c. 690, §14 (AMD). 1997, c. 704, §§7-10 (AMD). 2001, c. 129, §3 (AMD). 2001, c. 422, §§6,7 (AMD). 2003, c. 405, §§10-12 (AMD). 2003, c. 689, §B7 (REV). 2007, c. 439, §§12-14 (AMD). 2007, c. 664, §11 (AMD). 2011, c. 100, §11 (AMD). 2013, c. 115, §9 (AMD).



7 §3923. License and recording fees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1989, c. 278, (AMD). 1991, c. 528, §S (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §S (AMD). 1991, c. 622, §§FF15,16 (AMD). 1991, c. 779, §27 (AMD). 1991, c. 779, §52 (AFF). 1991, c. 779, §§52,60 (AFF). 1993, c. 468, §11 (RP).



7 §3923-A. License and recording fees

Except as provided in subsection 3 and section 3923-C, a dog owner or keeper obtaining a license from a municipal clerk, dog licensing agent or dog recorder shall pay the license and recording fees established in this section. For purposes of this section, "dog licensing agent" means an animal shelter or a veterinarian pursuant to section 3923-F. [2013, c. 115, §10 (AMD).]

1. Dogs capable of producing young. A dog owner or keeper shall pay a fee of $11 to the municipal clerk or dog licensing agent for each dog 6 months of age or older and capable of producing young. A dog is considered capable of producing young unless certification under subsection 2 is provided.

The municipal clerk or dog licensing agent shall retain a $1 recording fee and pay the remaining $10 to the department for deposit in the Animal Welfare Fund.

[ 2013, c. 115, §10 (AMD) .]

2. Dogs incapable of producing young. A dog owner shall pay a fee of $6 to the municipal clerk or a dog licensing agent for each dog 6 months of age or older and incapable of producing young. A dog is considered incapable of producing young when the owner provides the following:

A. A written certificate issued by a veterinarian stating that the veterinarian has neutered the dog; [1997, c. 690, §15 (AMD).]

B. A written certificate issued by a veterinarian stating that the veterinarian has examined the dog and determined that the dog is incapable of producing young; or [1997, c. 690, §15 (AMD).]

C. A previous license stating that the dog is incapable of producing young. [1997, c. 690, §15 (AMD).]

The municipal clerk or dog licensing agent shall retain a $1 recording fee, deposit $2 in the municipality's animal welfare account established in accordance with section 3945 and pay the remaining $3 to the department for deposit in the Animal Welfare Fund.

[ 2013, c. 115, §10 (AMD) .]

3. Exemption from fees. A municipal clerk or a dog licensing agent shall issue a license upon application and without payment of a license fee required under this section for:

A. A service dog owned or kept by a person with a physical or mental disability; [2007, c. 664, §12 (AMD).]

B. [2007, c. 664, §12 (RP).]

C. [2007, c. 664, §12 (RP).]

D. A trained search and rescue dog recognized by the Department of Inland Fisheries and Wildlife or by the statewide association of search and rescue that cooperates with the Department of Inland Fisheries and Wildlife in developing standards for search and rescue or such a dog awaiting training; and [2001, c. 422, §9 (AMD).]

E. A dog certified by the State and used for law enforcement purposes. [2001, c. 422, §9 (NEW).]

[ 2013, c. 115, §10 (AMD) .]

4. Late fees. An owner or keeper required to license a dog under section 3922, subsection 1 or section 3923-C, subsection 1 and applying for a license for that dog after January 31st shall pay to the municipal clerk, dog licensing agent or dog recorder a late fee of $25 in addition to the annual license fee paid in accordance with subsection 1 or 2 and section 3923-C, subsection 1. The clerk, dog licensing agent or dog recorder shall deposit all late fees collected under this subsection into the municipality's animal welfare account established in accordance with section 3945.

[ 2013, c. 115, §10 (AMD) .]

SECTION HISTORY

1993, c. 468, §12 (NEW). 1993, c. 657, §§22-24 (AMD). 1995, c. 409, §5 (AMD). 1995, c. 557, §1 (AMD). 1997, c. 690, §15 (AMD). 1999, c. 597, §1 (AMD). 2001, c. 422, §§8,9 (AMD). 2003, c. 405, §13 (AMD). 2007, c. 439, §15 (AMD). 2007, c. 664, §12 (AMD). 2009, c. 343, §13 (AMD). 2009, c. 548, §3 (AMD). 2013, c. 115, §10 (AMD).



7 §3923-B. Tags

1. Tags. The municipal clerk or dog licensing agent shall provide with each new license issued under section 3923-A a tag indicating the year the license is issued and bearing other information prescribed by the department. The owner or keeper shall make sure that the tag is securely attached to a collar of leather, metal or material of comparable strength and that the collar is worn at all times by the dog for which the license was issued, except as provided in subsection 3.

If the tag is lost or the owner has moved to a different municipality, the owner or keeper of the dog shall obtain a new license and tag. The municipal clerk or dog licensing agent shall issue another license and tag upon presentation of the original license and payment of $1. The clerk or agent shall retain the $1 for a recording fee.

[ 2013, c. 115, §11 (AMD) .]

2. Rabies tags.

[ 1997, c. 690, §16 (RP) .]

2-A. Rabies tags. An owner shall ensure that a rabies tag obtained from a veterinarian for immunization against rabies is securely attached to a collar of leather, metal or material of comparable strength and that the collar is worn at all times by the dog for which the rabies tag was issued, except as provided in subsection 3.

[ 1999, c. 254, §5 (NEW) .]

3. Exceptions. A dog is not required to wear a tag when on the premises of the owner or off the premises of the owner while hunting, in training or in an exhibition. When a dog is hunting, in training or in an exhibition, its owner or keeper shall produce proof of licensure and proof of rabies immunization within 24 hours upon request by a humane agent, animal control officer or law enforcement officer, including a game warden.

[ 1999, c. 254, §6 (AMD) .]

SECTION HISTORY

1993, c. 468, §12 (NEW). 1993, c. 657, §§25,26 (AMD). 1995, c. 409, §6 (AMD). 1997, c. 690, §16 (AMD). 1999, c. 254, §§5,6 (AMD). 2007, c. 439, §16 (AMD). 2013, c. 115, §11 (AMD).



7 §3923-C. Kennel license

1. License necessary. A person having 5 or more dogs for the purposes set forth in section 3907, subsection 17 shall obtain a kennel license from the clerk of the municipality where the dogs are kept and that person is subject to rules adopted by the department. The sex, registered number and description are not required for the dogs covered by a kennel license. The license expires December 31st annually. The kennel license permits the licensee or authorized agent to transport under control and supervision the kennel dogs in or outside the State.

[ 2003, c. 536, §4 (AMD) .]

2. Determination of fees.

[ 1995, c. 625, Pt. B, §1 (RP) .]

2-A. License fees. A kennel owner shall pay a fee of $42 to the municipal clerk for each license to keep dogs. A license is needed only for dogs 6 months of age or older. A kennel owner may not keep more than 10 dogs per license. The clerk shall retain $2 as a recording fee and forward $10 to the municipality's animal welfare account established pursuant to section 3945 and $30 to the Animal Welfare Fund.

[ 2003, c. 405, §14 (AMD) .]

3. Form of license. The license must be issued in triplicate, the original copy of which is given to the applicant and the remaining 2 copies retained by the municipal clerk. A license covers a maximum of 10 dogs.

[ 1997, c. 690, §19 (AMD) .]

4. Kennel tags. Dogs covered by a kennel license must be furnished suitable kennel tags and stickers that must be attached to the back of the tag indicating the year the license is issued and bearing other information as prescribed by the department and are not required to be individually licensed.

[ 1997, c. 690, §20 (AMD) .]

5. Kennel inspection and quarantine. Except for a kennel inspected by the department in accordance with chapter 723, an animal control officer must inspect annually a kennel prior to the municipality issuing a kennel license. In addition to the annual inspection required under this subsection, an animal control officer, at any reasonable time, escorted by the kennel owner or the kennel owner's agent, may inspect the kennel. Inspections must be conducted in accordance with the sanitation and health rules established by the department for compliance with laws and rules. In conducting inspections, an animal control officer must use measures established by the department through rulemaking to prevent the spread of infectious and contagious diseases. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

A veterinarian employed by the State or any licensed veterinarian may quarantine the kennel in person or by registered mail and the quarantine must be maintained as long as the veterinarian determines necessary. The decision and order for this quarantine is not considered a licensing or an adjudicatory proceeding as defined by the Maine Administrative Procedure Act.

[ 2009, c. 403, §2 (AMD) .]

6. Late fees. A late fee of $25 in addition to the annual fee must be paid by a person who fails to obtain a municipal kennel license by January 31st of each year as required in this section. The late fee must be deposited in the municipality's animal welfare account established pursuant to section 3945.

[ 2005, c. 422, §7 (NEW) .]

SECTION HISTORY

1993, c. 657, §27 (NEW). 1995, c. 409, §7 (AMD). 1995, c. 490, §§8,9 (AMD). 1995, c. 625, §§B1,2 (AMD). 1997, c. 690, §§17-21 (AMD). 2003, c. 405, §14 (AMD). 2003, c. 536, §4 (AMD). 2005, c. 422, §7 (AMD). 2009, c. 403, §2 (AMD).



7 §3923-D. Temporary licenses

An animal shelter may issue a temporary dog license when transferring ownership vested in the animal shelter under section 3913, subsection 4 to a person buying or otherwise accepting ownership. The department shall provide animal shelters with temporary license forms. The animal shelter shall complete all information prescribed on the form, provide the owner with the original temporary license and submit the copy for the municipal clerk and the animal control officer to the appropriate municipal clerk. The animal shelter may retain a copy of the temporary license to comply with section 3914. A temporary license is valid for a period of 10 days beginning on the date of issuance. An animal shelter may charge $1 for issuing a temporary license. [1997, c. 690, §22 (AMD).]

SECTION HISTORY

1993, c. 657, §27 (NEW). 1995, c. 409, §7 (AMD). 1997, c. 690, §22 (AMD).



7 §3923-E. Monthly report

Municipal clerks or dog recorders shall receive the license fees in accordance with sections 3923-A and 3923-C, pay them to the department and make a monthly report to the department on a department-approved form of all licenses issued and fees received. [1993, c. 657, §27 (NEW).]

SECTION HISTORY

1993, c. 657, §27 (NEW).



7 §3923-F. Veterinarian or animal shelter serving as dog licensing agent

The commissioner may authorize an animal shelter licensed in accordance with chapter 723 and a veterinarian licensed in accordance with Title 32, chapter 71-A to issue dog licenses under section 3923-A. The commissioner shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The rules must provide a process for identifying animal shelters and veterinarians who are willing to serve as dog licensing agents for distributing license blanks, tags and stickers, and for the collection, distribution and deposit of license fees into the appropriate state accounts. [2013, c. 115, §12 (AMD).]

SECTION HISTORY

2001, c. 422, §10 (NEW). 2009, c. 343, §14 (AMD). 2013, c. 115, §12 (AMD).



7 §3923-G. Internet licensing project

1. Procedure developed; municipality participation. The commissioner may develop and implement a procedure by which a dog owner can electronically apply for and be issued a dog license using a publicly accessible site on the Internet. A municipality may choose to participate in the electronic dog licensing project by contacting and working with the commissioner. Electronic licensing is available only to residents of a municipality that requests and is accepted by the commissioner to participate in the electronic licensing project. The commissioner may limit the number of municipalities that participate in the project.

[ 2003, c. 405, §15 (NEW) .]

2. Forms; verification of rabies immunization. The commissioner shall develop a form to be used for electronic licensing under this section. The commissioner shall consult with the Commissioner of Health and Human Services to establish the information needed to verify rabies immunization.

[ 2003, c. 405, §15 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

3. Payment of licensing fee. The commissioner shall establish a mechanism for accepting payment of license fees by credit card. An owner or keeper who applies for a dog license using the publicly accessible site on the Internet developed pursuant to subsection 1 shall pay the fee required under section 3923-A and an additional service fee of $1 for each license to cover administrative costs and pay the Internet service provider.

[ 2003, c. 405, §15 (NEW) .]

4. Distribution of licensing fee. The commissioner shall deposit all fees received under this section into the Animal Welfare Fund. The commissioner shall establish procedures for participating municipalities to periodically receive the appropriate credit or payment for license fees collected by the department under this section. A municipality is entitled to a payment or credit of $3 for each dog licensed under this section. All payments or credits received by a municipality must be deposited or credited to the municipality's animal welfare account established in accordance with section 3945.

[ 2003, c. 405, §15 (NEW) .]

5. Sticker requirement.

[ 2007, c. 439, §17 (RP) .]

6. Exclusion of wolf hybrids. This section does not apply to the licensing of a wolf hybrid. A person owning a wolf hybrid shall obtain a license from the municipal clerk or the dog recorder for the municipality, plantation or unorganized territory in which the person owning the wolf hybrid resides.

[ 2011, c. 100, §12 (NEW) .]

SECTION HISTORY

2003, c. 405, §15 (NEW). 2003, c. 689, §B7 (REV). 2007, c. 439, §17 (AMD). 2011, c. 100, §12 (AMD).



7 §3924. Violation

1. Civil violation. Any person who violates any section of this chapter commits a civil violation for which a forfeiture not to exceed $100 may be adjudged.

[ 1987, c. 383, §3 (NEW) .]

2. Unlawful use of collar or tag. A person who removes a tag or who places a tag on a dog for which the license was not issued commits a civil violation for which a forfeiture of not more than $100 may be adjudged.

[ 1997, c. 690, §23 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1995, c. 409, §8 (AMD). 1997, c. 690, §23 (AMD).






Chapter 723: FACILITY LICENSES

7 §3931. Kennels (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §28 (AMD). 1993, c. 657, §29 (RP).



7 §3931-A. Breeding kennels

1. License necessary. A person maintaining a breeding kennel, as defined in section 3907, must obtain a license from the department and is subject to rules adopted by the department. The license expires 12 months after the date of issuance. An applicant for a breeding kennel license shall state in the application the number of female dogs or cats capable of breeding that are maintained at the breeding kennel. The department shall issue a license or a conditional license under subsection 6 in one of the 3 categories described in paragraphs A, B and C and collect a fee in accordance with subsection 2.

A. A breeding kennel that maintains at least 5 but no more than 10 female dogs or cats capable of breeding is a Category 1 breeding kennel. [2009, c. 403, §3 (NEW).]

B. A breeding kennel that maintains at least 11 but no more than 20 female dogs or cats capable of breeding is a Category 2 breeding kennel. [2009, c. 403, §3 (NEW).]

C. A breeding kennel that maintains 21 or more female dogs or cats capable of breeding is a Category 3 breeding kennel. [2009, c. 403, §3 (NEW).]

[ 2009, c. 403, §3 (AMD) .]

2. License fees. The license fee is $75 for a Category 1 breeding kennel, $100 for a Category 2 breeding kennel and $150 for a Category 3 breeding kennel.

[ 2009, c. 403, §4 (RPR) .]

3. Dog licenses.

[ 1993, c. 468, §13 (RP) .]

4. Surcharge on sale of dogs and cats that have not been neutered.

[ 2005, c. 510, §7 (RP) .]

5. License number requirements. A breeding kennel shall prominently display in any advertising the state-issued kennel license number.

The breeding kennel shall provide its license number to a person purchasing or receiving an animal from the breeding kennel.

[ 2009, c. 403, §5 (AMD) .]

6. Conditional breeding kennel license. Upon receiving an application for a breeding kennel that does not at the time of application hold a valid license under this section, the department shall issue a conditional breeding kennel license. The conditional license remains in effect until the breeding kennel passes an inspection under section 3936. If a breeding kennel cannot meet minimum standards within 6 months after the initial inspection, the conditional breeding kennel license may be revoked or suspended by the department pending an administrative proceeding held in accordance with Title 5, chapter 375, subchapter 5.

[ 2009, c. 403, §6 (NEW) .]

SECTION HISTORY

1991, c. 779, §29 (NEW). 1993, c. 468, §13 (AMD). 1993, c. 657, §30 (AMD). 1995, c. 490, §10 (AMD). 2003, c. 405, §16 (AMD). 2005, c. 281, §6 (AMD). 2005, c. 510, §7 (AMD). 2007, c. 702, §8 (AMD). 2009, c. 403, §§3-6 (AMD).



7 §3931-B. Wolf hybrid kennel (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 129, §4 (NEW). 2011, c. 100, §13 (RP).



7 §3932. Boarding kennels

1. License necessary. A person maintaining a boarding kennel, as defined in section 3907, shall obtain a license from the department and is subject to rules adopted by the department. The license expires December 31st annually or in a manner consistent with the license provisions of the Maine Administrative Procedure Act, whichever is later.

[ 1993, c. 657, §31 (AMD) .]

2. License fees. The fee for a boarding kennel license is $75.

[ 2003, c. 405, §17 (AMD) .]

3. Dog licenses.

[ 1993, c. 657, §32 (RP) .]

4. Advertising. A boarding kennel shall prominently display the state-issued kennel license number in any form of print advertising.

The license number must be provided to a person boarding an animal at a boarding kennel.

[ 2007, c. 439, §18 (NEW) .]

5. Notice of fees and services. A person maintaining a boarding kennel shall post upon the premises and provide upon request a written notice of fees charged for boarding and for any other services offered at the boarding kennel. The notice must indicate the hours during which the owner of the boarding kennel or a person responsible to the owner of the boarding kennel is on the premises.

[ 2009, c. 343, §15 (NEW) .]

6. Conditional boarding kennel license. Upon receiving a license application for a boarding kennel that does not at the time of application hold a valid license under this section, the department shall issue a conditional boarding kennel license to an applicant who pays the required fees and is not prohibited from obtaining a license under section 3935. The conditional license remains in effect until the boarding kennel meets the requirements for a license under section 3936. If a boarding kennel passes an inspection under section 3936 and meets all other conditions of licensure, the conditional license must be changed to a standard license. If a boarding kennel cannot meet minimum standards within 6 months after the initial inspection, the conditional license may be revoked or suspended by the department pending an administrative proceeding held in accordance with Title 5, chapter 375, subchapter 5.

[ 2013, c. 115, §13 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §30 (AMD). 1993, c. 657, §§31,32 (AMD). 2003, c. 405, §17 (AMD). 2007, c. 439, §18 (AMD). 2009, c. 343, §15 (AMD). 2013, c. 115, §13 (AMD).



7 §3932-A. Animal shelters

1. License necessary. A person operating an animal shelter as defined in section 3907 shall obtain a license from the department and is subject to rules adopted by the department. The license expires December 31st annually or in a manner consistent with the license provisions of the Maine Administrative Procedure Act, whichever is later.

[ 1993, c. 657, §33 (NEW) .]

2. License fee. The license fee for an animal shelter is $100.

[ 2003, c. 405, §18 (AMD) .]

3. Temporary placement. Facilities where animals are temporarily placed by the department are exempt from licensing requirements.

[ 2007, c. 439, §19 (NEW) .]

4. Conditional animal shelter license.

[ 2015, c. 223, §8 (RP) .]

SECTION HISTORY

1993, c. 657, §33 (NEW). 2003, c. 405, §18 (AMD). 2007, c. 439, §19 (AMD). 2013, c. 115, §14 (AMD). 2015, c. 223, §8 (AMD).



7 §3933. Pet shops

1. License necessary. A person maintaining a pet shop, as defined in section 3907, shall obtain a license from the department and is subject to rules adopted by the department. The license expires December 31st annually or in a manner consistent with the license provisions of the Maine Administrative Procedure Act, whichever is later.

[ 1993, c. 657, §34 (AMD) .]

2. License fees. The fee for a pet shop license is $150.

[ 2003, c. 405, §19 (AMD) .]

3. Records. A person maintaining a pet shop, as defined in section 3907, shall keep a record of each animal received by the pet shop, except for mice and fish. The record must include the name and address of the person or company from whom the animal was received and the name and address of the person buying or otherwise acquiring the animal from the pet shop. The record must be kept on file for a period of 2 years following the sale or other disposition of the animal by the pet shop and must be made available to the department within 24 hours of the request of the department.

[ 2009, c. 343, §16 (AMD) .]

4. Surcharge on sale of dogs and cats that have not been neutered. A person maintaining a pet shop shall collect a surcharge of $25 on each cat or dog sold that has not been neutered and forward the entire surcharge to the department for deposit in the Companion Animal Sterilization Fund established under section 3910-B.

[ 2005, c. 281, §7 (NEW) .]

5. Advertising. A pet shop license holder advertising to the public the availability of a dog or cat for sale or in any way exchanging a dog or cat for value shall prominently display the state-issued pet shop license number in any publication in which the pet shop license holder advertises. The pet shop license number must be provided to a person adopting or purchasing an animal from the pet shop.

[ 2007, c. 439, §20 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §31 (AMD). 1993, c. 657, §34 (AMD). 2003, c. 350, §1 (AMD). 2003, c. 405, §19 (AMD). 2005, c. 281, §7 (AMD). 2007, c. 439, §20 (AMD). 2009, c. 343, §16 (AMD).



7 §3934. Exemption from licensure (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §32 (RP).



7 §3935. License prohibited

The department may not issue a license to maintain a boarding kennel, breeding kennel, animal shelter or pet shop to a person who, within the 10 years previous to the application for the license, has been convicted of murder, a Class A or Class B offense, a violation under Title 17-A, chapter 9, 11, 12 or 13 or a criminal violation under Title 17, chapter 42 or under a criminal law involving cruelty to animals that is no longer in effect or, within 10 years previous to the application for the license, has been adjudicated of a civil violation for cruelty to animals under chapter 739 or has been convicted or adjudicated in any other state, provincial or federal court of a violation similar to those specified in this section. [2009, c. 343, §17 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §14 (AMD). 1993, c. 657, §35 (AMD). 2005, c. 422, §8 (AMD). 2007, c. 439, §21 (AMD). 2009, c. 343, §17 (AMD).



7 §3935-A. Late fees

A person maintaining a facility required to be licensed under this chapter shall pay a late fee equal to 50% of the required license fee if that person fails to renew a license within 30 days of that license's expiration date. The late fee must be deposited in the Animal Welfare Fund established in section 3906-B. [2005, c. 422, §9 (NEW).]

SECTION HISTORY

2005, c. 422, §9 (NEW).



7 §3936. Inspection and quarantine

1. Inspection and quarantine. The commissioner, a state humane agent, a veterinarian employed by the State or a licensed veterinarian at the direction of the commissioner may, at any reasonable time, enter an animal shelter, kennel, boarding kennel, breeding kennel or pet shop and make examinations and conduct any recognized tests for the existence of contagious or infectious diseases or conditions. If the animal shelter, kennel, boarding kennel, breeding kennel or pet shop is also used for human habitation, the person authorized to make examinations and conduct tests must be escorted by the owner, or the owner's agent, of the animal shelter, kennel, boarding kennel, breeding kennel or pet shop and the examinations and tests may be made only in those portions of the premises used as an animal shelter, kennel, boarding kennel, breeding kennel or pet shop. The commissioner may inspect animal shelters, kennels, boarding kennels, breeding kennels and pet shops in accordance with the sanitation and health rules established by the department and for compliance with laws and rules, including licensing and permitting requirements, of the Department of Inland Fisheries and Wildlife pertaining to wildlife importation and possession. In conducting inspections, measures established by the department through rulemaking must be used to prevent the spread of infectious and contagious diseases. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. A veterinarian employed by the State or any licensed veterinarian may quarantine the animal shelter, kennel, boarding kennel, breeding kennel or pet shop, in person or by registered mail, and the quarantine must be maintained as long as the department determines necessary. The decision and order for this quarantine is not considered a licensing or an adjudicatory proceeding as defined by the Maine Administrative Procedure Act. The commissioner shall promptly notify the Department of Inland Fisheries and Wildlife of violations.

[ 2009, c. 403, §7 (AMD) .]

2. Suspension of license. The department may, in accordance with Title 5, chapter 375, subchapter 5, revoke or suspend a kennel, boarding kennel, breeding kennel, animal shelter or pet shop license if a person maintaining the kennel, boarding kennel, breeding kennel, animal shelter or pet shop violates any quarantine or maintains animals contrary to the rules adopted by the department, fails to keep records required by the department or violates any provision of the laws or rules of the Department of Inland Fisheries and Wildlife pertaining to wildlife importation and possession.

[ 2009, c. 343, §18 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §33 (AMD). 1993, c. 89, §1 (AMD). 1995, c. 490, §11 (AMD). 1997, c. 690, §24 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2009, c. 343, §18 (AMD). 2009, c. 403, §7 (AMD).



7 §3936-A. Noncompliance; subsequent inspection required

If, upon inspection under section 3936, the commissioner or the commissioner's designee finds a facility licensed under this chapter to be in violation of this chapter or rules adopted under this chapter, the commissioner or the commissioner's designee shall issue a written notice describing the violation, the required corrective action to be taken and the date by which the correction must be made. No fee is charged for the first follow-up inspection. If the corrective action has not been taken within the specified period and 2 or more follow-up inspections are needed in any calendar year, the department shall charge the licensee a fee equal to 50% of the original license fee for each follow-up inspection. The original notice of a violation must inform the licensee of the fee charged for follow-up inspections. [2009, c. 403, §8 (NEW).]

If the person operating the facility fails to complete corrective actions by the date noted in the original notice or a subsequent date specified by the department, the department may revoke, suspend or refuse to renew a license issued under this chapter pending an administrative proceeding held in accordance with Title 5, chapter 375, subchapter 5. [2009, c. 403, §8 (NEW).]

SECTION HISTORY

2009, c. 403, §8 (NEW).



7 §3937. Investigation

Upon written complaint made to the commissioner by any person alleging violation of this chapter, or any of the rules of the chapter by any licensee, the commissioner shall cause an investigation to be made upon matters related in the complaint. [1993, c. 468, §25 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD).



7 §3938. Violation

A person maintaining an animal shelter, boarding kennel, breeding kennel or pet shop without having obtained a license, or after a license has been revoked or suspended, commits a civil violation for which a forfeiture of not less than $50 nor more than $200 a day may be adjudged. [1993, c. 657, §36 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §14 (AMD). 1993, c. 657, §36 (AMD).



7 §3938-A. Minimum age of transfer for cats and dogs

A person or an animal shelter, boarding kennel, breeding kennel or pet shop that sells, gives away or otherwise transfers ownership of a dog or cat before it has reached its 56th day of life commits a civil violation for which a fine of not less than $50 nor more than $200 may be adjudged. [2007, c. 439, §22 (NEW).]

SECTION HISTORY

2007, c. 439, §22 (NEW).



7 §3939. Dog licenses

Nothing in this chapter may be construed to exempt licensed facilities from the license requirements of chapter 721. [1993, c. 657, §37 (NEW).]

SECTION HISTORY

1993, c. 657, §37 (NEW).



7 §3939-A. Spay; neuter of dogs and cats

(CONFLICT)

1. Spay; neuter. Except as otherwise provided in subsections 2 and 3, an animal shelter may not place with a new owner a dog or cat that has not been spayed or neutered unless an appointment has been made with a licensed veterinarian to spay or neuter the animal within 30 days of accepting ownership. A person who accepts ownership of a dog or cat that is unaltered shall, in addition to any other charges or other fees, make a deposit equal to 100% of the cost of the scheduled surgery with the animal shelter and shall sign a spay-neuter agreement. The animal shelter must refund the deposit upon receiving proof of sterilization.

For purposes of this section, "place" means to sell, give away or otherwise transfer possession of a cat or dog.

[ 2015, c. 223, §9 (AMD) .]

2. (CONFLICT: Text as amended by PL 2015, c. 209, §1) Detrimental to health. If a licensed veterinarian or licensed veterinary technician as defined in Title 32, section 4853 determines that a dog or cat is too sick or injured or that it would otherwise be detrimental to the health of the dog or cat to be spayed or neutered within 30 days of placement, the animal shelter or rescue group shall collect a deposit of not less than $50 and not more than $150 at the time of sale or placement. The animal shelter or rescue group shall determine the amount of the deposit based on the cost of spaying or neutering within the geographic area served by the animal shelter or rescue group. A person accepting ownership of the dog or cat under this subsection shall sign an agreement to have the animal sterilized as soon as it is medically advisable.

Upon receipt of proof of sterilization, the animal shelter or rescue group shall immediately and fully refund the deposit.

[ 2015, c. 209, §1 (AMD) .]

2. (CONFLICT: Text as amended by PL 2015, c. 223, §9) Detrimental to health. If a licensed veterinarian or veterinary technician as defined in Title 32, section 4853 determines that a dog or cat is too sick or injured or that it would otherwise be detrimental to the health of the dog or cat to be spayed or neutered within 30 days of placement, the animal shelter shall collect a deposit of not less than $50 and not more than $150 at the time of sale or placement. The animal shelter shall determine the amount of the deposit based on the cost of spaying or neutering within the geographic area served by the animal shelter. A person accepting ownership of the dog or cat under this subsection shall sign an agreement to have the animal sterilized as soon as it is medically advisable.

Upon receipt of proof of sterilization, the animal shelter shall immediately and fully refund the deposit.

[ 2015, c. 223, §9 (AMD) .]

3. Extension. Notwithstanding subsection 1, an animal shelter may extend the date by which spaying or neutering is to be completed at its discretion for good cause. An extension must be in writing.

[ 2015, c. 223, §9 (AMD) .]

4. Reimbursement of deposit. If a dog or cat dies prior to spaying or neutering and within the agreement period, the owner is entitled to reimbursement of the deposit paid under subsection 1. If a dog or cat dies prior to spaying or neutering and within 120 days of signing an agreement under subsection 2, the owner is entitled to reimbursement of the deposit paid under subsection 2. To receive reimbursement under this subsection, the owner must provide the animal shelter with a letter signed by a licensed veterinarian stating that the cat or dog has died and providing a description of the animal.

[ 2015, c. 223, §9 (AMD) .]

5. Unclaimed deposits. Except as provided in subsections 2, 3 and 4, deposits received under subsection 1 or 2 that are unclaimed within 120 days of the date the spay-neuter agreement was signed must be:

A. Used to subsidize spaying or neutering of dogs and cats offered for placement by the animal shelter receiving the deposits; or [2015, c. 223, §9 (AMD).]

B. Remitted to the department for deposit in the Companion Animal Sterilization Fund established under section 3910-B. [2007, c. 439, §23 (NEW).]

When extensions are granted under subsection 3 and the deposits are unclaimed 120 days after the extended date for spaying or neutering, those deposits must be disposed of under paragraphs A and B.

[ 2015, c. 223, §9 (AMD) .]

SECTION HISTORY

2007, c. 439, §23 (NEW). 2015, c. 209, §1 (AMD). 2015, c. 223, §9 (AMD).



7 §3939-B. Violations

1. Noncompliance by new owner. If a person receiving a dog or cat from an animal shelter fails to comply with section 3939-A, that person forfeits the sterilization deposit and commits a civil violation for which a fine of not less than $50 nor more than $200 per animal may be adjudged.

[ 2015, c. 223, §10 (AMD) .]

2. Noncompliance by animal shelter. If an animal shelter fails to require a spay-neuter agreement or fails to collect a deposit as required under section 3939-A, that animal shelter commits a civil violation for which a fine of not less than $50 nor more than $200 per animal may be adjudged.

[ 2015, c. 223, §10 (AMD) .]

SECTION HISTORY

2007, c. 439, §24 (NEW). 2015, c. 223, §10 (AMD).






Chapter 725: MUNICIPAL DUTIES

7 §3941. Posting of law

Municipal clerks, annually, at least 20 days before January 1st, shall post copies of chapter 721 and this chapter in the municipal offices. [2007, c. 439, §25 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1997, c. 690, §25 (AMD). 2007, c. 439, §25 (AMD).



7 §3942. Issuance of dog licenses

Municipal clerks shall issue dog licenses in accordance with chapter 721, receive the license fees and pay to the department $10 for dogs capable of producing young and $3 from each license fee received for dogs incapable of producing young. The clerks shall keep a record of all licenses issued by them, with the names of the owners or keepers of dogs licensed and the sex, registered numbers and description of all dogs except those covered by a kennel license. The clerks shall make a monthly report to the department on a department-approved form of all dog licenses issued and fees received. [2015, c. 223, §11 (AMD).]

The clerk shall retain $1 from each license fee as a recording fee. The clerk shall deposit $2 from each license for a dog incapable of producing young in the municipality's animal welfare account established in accordance with section 3945. [2003, c. 405, §20 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 622, §FF17 (AMD). 1991, c. 779, §34 (AMD). 1991, c. 779, §52 (AFF). 1999, c. 254, §7 (AMD). 2001, c. 617, §7 (AMD). 2003, c. 405, §20 (AMD). 2015, c. 223, §11 (AMD).



7 §3943. Municipal warrants (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 264, §§1,2 (AMD). 1991, c. 779, §§35,36 (AMD). 1991, c. 779, §60 (AFF). 1995, c. 490, §§12,13 (AMD). 1997, c. 690, §26 (AMD). 1999, c. 136, §1 (AMD). 2003, c. 405, §21 (AMD). 2009, c. 343, §19 (RP).



7 §3944. Issuance of kennel licenses

Municipal clerks and dog recorders shall issue kennel licenses to kennel owners or operators in accordance with section 3923-C. [1997, c. 690, §27 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §37 (AMD). 1993, c. 657, §38 (AMD). 1997, c. 690, §27 (AMD).



7 §3945. Use of license fees and court fines retained by municipalities

Except for the $1 recording fee pursuant to section 3942 retained by the municipal clerk, all fees and court fines retained by municipalities must be kept in a separate account and must be used for the salaries and costs of animal control, enforcement of licensing laws, care of stray animals that are injured or abandoned and the support of one or more approved animal shelters. Any money not expended for these purposes in a municipality's fiscal year does not lapse, but must be carried over to the next fiscal year. [2001, c. 617, §8 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 657, §39 (AMD). 1995, c. 490, §14 (AMD). 2001, c. 617, §8 (AMD).



7 §3946. Dog recorders in unorganized territories

Dog recorders appointed by the commissioner in unorganized territories shall issue dog licenses, receive the license fees and pay them to the department. The recorders shall keep the clerk's copy of all licenses issued by them and make reports to the department on a form approved by the department of all licenses issued and fees received. The recorders shall report following each month in which licenses are actually issued and fees are actually collected. [1995, c. 490, §15 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §38 (AMD). 1995, c. 490, §15 (AMD).



7 §3947. Animal control officers

Each municipality shall appoint one or more animal control officers whose duties are enforcement of sections 3911, 3912, 3916, 3921, 3924, 3948, 3950, 3950-A, 3952 and 4041 and Title 17, section 1023, responding to reports of animals suspected of having rabies in accordance with Title 22, sections 1313 and 1313-A and any other duties to control animals as the municipality may require. A municipality may appoint an employee of an animal shelter as an animal control officer as long as the person meets the qualifications and training requirements of this section. [2009, c. 343, §20 (AMD).]

A municipality may not appoint a person to the position of animal control officer who has been convicted of murder, a Class A or Class B offense or a violation of Title 17-A, chapter 9, 11, 12 or 13 or has been convicted of a criminal violation under Title 17, chapter 42 or has been adjudicated of a civil violation for cruelty to animals under chapter 739 or who has been convicted or adjudicated in any other state, provincial or federal court of a violation similar to those specified in this section. [2007, c. 439, §26 (AMD).]

Animal control officers must be certified in accordance with section 3906-B, subsection 4. Upon initial appointment, an animal control officer must complete basic training and be certified by the commissioner within 6 months of appointment. [2007, c. 439, §26 (AMD).]

An animal control officer must attend advanced training programs as described under section 3906-B, subsection 4 to maintain certification. An animal control officer must have a minimum of 8 hours of training each year. [2007, c. 439, §26 (NEW).]

Upon appointment of an animal control officer, municipal clerks shall notify the commissioner of the name, address and telephone number of the animal control officer within 10 business days. In the event the position is vacant upon termination or resignation of the animal control officer, the municipal clerk shall notify the commissioner within 10 business days of the vacancy. [2009, c. 343, §20 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1987, c. 643, §3 (AMD). 1991, c. 779, §39 (AMD). 1993, c. 468, §15 (AMD). 1995, c. 490, §16 (AMD). 1997, c. 690, §28 (AMD). 2007, c. 439, §26 (AMD). 2009, c. 177, §1 (AMD). 2009, c. 343, §20 (AMD).



7 §3948. Animal control

1. Control. Municipalities shall control dogs running at large.

[ 1997, c. 690, §29 (AMD) .]

2. Medical attention. Law enforcement officers and animal control officers shall take a stray animal to its owner, if known, or, if the owner is unknown, shall ensure that any injured companion animal that is at large or in a public way is given proper medical attention.

[ 2009, c. 343, §21 (AMD) .]

3. Domesticated and undomesticated animals. A municipality shall control domesticated animals that are a cause of complaint in the community. A municipality shall control animals that pose a threat to public health or safety. A municipality may control undomesticated animals in matters on which no other department is charged by law to regulate.

[ 1997, c. 690, §31 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1987, c. 643, §4 (AMD). 1993, c. 468, §16 (AMD). 1995, c. 490, §17 (AMD). 1997, c. 690, §§29-31 (AMD). 2009, c. 343, §21 (AMD).



7 §3949. Animal shelter designation

Municipal clerks, annually, on or before April 1st, shall certify to the commissioner the name and location of the animal shelter with which the municipality has entered into a contract to accept stray animals or have an arrangement for an animal shelter that will accept stray animals. Animal shelters designated by the municipality under this section must comply with commissioner rules. [1997, c. 690, §32 (AMD).]

A municipality may contract with an animal shelter licensed under section 3932-A for other animal control services. A municipality may not contract with a shelter for the performance of the duties of an animal control officer as specified in section 3947 unless an employee of that shelter is the appointed animal control officer for that municipality and the duties of an animal control officer are performed by the person so appointed. [2009, c. 177, §2 (NEW).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD). 1993, c. 657, §40 (AMD). 1997, c. 690, §32 (AMD). 2009, c. 177, §2 (AMD).



7 §3950. Local regulations

Each municipality is empowered to adopt or retain more stringent ordinances, laws or regulations dealing with the subject matter of this chapter, including the establishment of fees necessary and appropriate to finance the cost of animal control services, except that municipalities may not adopt breed-specific ordinances, laws or regulations. Any less restrictive municipal ordinances, laws or regulations are invalid and of no force and effect. [2013, c. 595, Pt. U, §1 (AMD).]

1. Certain agricultural working dogs exempt from barking dog ordinances. A municipal ordinance, law or regulation that prohibits or limits barking dogs does not apply to dogs engaged in herding livestock or to agricultural guard dogs engaged in protecting livestock or warning the owners of danger to the livestock. For the purposes of this subsection, the term "livestock" has the same meaning as in section 3907, subsection 18-A.

[ 2005, c. 138, §1 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §40 (AMD). 2005, c. 138, §1 (AMD). 2013, c. 595, Pt. U, §1 (AMD).



7 §3950-A. Official refusal or neglect of duty

1. Violation. A mayor, municipal officer, clerk, town or city manager, administrative assistant to the mayor, town or city councilor, dog recorder of unorganized territories, constable, police officer, sheriff or animal control officer commits a civil violation if that person refuses or intentionally fails to perform the duties imposed by:

A. This chapter; [2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Chapter 719; [2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Chapter 720; [2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Chapter 721; [2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. Chapter 725; or [2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. Chapter 727. [2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. A person who violates subsection 1 commits a civil violation for which a fine of not less than $50 and not more than $500 and costs may be adjudged.

[ 2009, c. 343, §22 (AMD) .]

3. Investigation. The commissioner, at the commissioner's own instance or upon written complaint made to the commissioner by another person, shall investigate an alleged refusal or neglect of duty by a municipal officer.

[ 2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Prosecution. The commissioner shall direct proceedings, actions and prosecutions to be instituted to enforce all laws relating to animals and to the liability of municipal officers and their agents for failure, neglect or refusal to comply with the laws relating to animals.

[ 2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1995, c. 490, §18 (AMD). 1995, c. 557, §2 (AMD). 1997, c. 690, §33 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B21 (RPR). 2009, c. 343, §22 (AMD).






Chapter 727: DANGEROUS DOGS

7 §3951. Killing for assault permitted

Any person may lawfully kill a dog if necessary to protect that person, another person or a domesticated animal during the course of a sudden, unprovoked assault. [1997, c. 690, §34 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1997, c. 690, §34 (AMD).



7 §3952. Keeping a dangerous dog

A person who owns or keeps a dangerous dog commits a civil violation for which the court shall adjudge a fine of not less than $250 and not more than $1,000, plus costs, none of which may be suspended. [2003, c. 71, §1 (AMD).]

1. Procedure. Any person who is assaulted or threatened with imminent bodily injury by a dog or any person witnessing an assault or threatened assault against a person or domesticated animal or a person with knowledge of an assault or threatened assault against a minor, within 30 days of the assault or threatened assault, may make written complaint to the sheriff, local law enforcement officer or animal control officer that the dog is a dangerous dog. For the purposes of this chapter, "domesticated animal" includes, but is not limited to, livestock as defined in section 3907, subsection 18-A.

Upon investigation of the complaint, the sheriff, local law enforcement officer or animal control officer may issue a civil violation summons for keeping a dangerous dog.

If, upon hearing, the court finds that the dog is a dangerous dog as defined in section 3907, subsection 12-D, the court shall impose a fine and shall:

A. Order the dog confined in a secure enclosure except as provided in paragraph C or subsection 8. For the purposes of this paragraph, "secure enclosure" means a fence or structure of at least 6 feet in height forming or making an enclosure suitable to prevent the entry of young children and suitable to confine a dangerous dog in conjunction with other measures that may be taken by the owner or keeper, such as tethering the dangerous dog. The secure enclosure must be locked, be designed with secure top, bottom and sides and be designed to prevent the animal from escaping from the enclosure. The court shall specify the length of the period of confinement and may order permanent confinement; [2011, c. 82, §1 (AMD).]

B. Order the dog to be euthanized if it has killed, maimed or inflicted serious bodily injury upon a person or has a history of a prior assault or a prior finding by the court of being a dangerous dog; or [2011, c. 82, §1 (AMD).]

C. Order the dog to be securely muzzled, restricted by a tether not more than 3 feet in length with a minimum tensile strength of 300 pounds and under the direct control of the dog’s owner or keeper whenever the dog is off the owner's or keeper's premises. [2011, c. 82, §1 (NEW).]

The court may order restitution in accordance with Title 17-A, chapter 54 for any damages inflicted upon a person or a person's property.

[ 2011, c. 82, §1 (AMD) .]

1-A. Identification and confinement of dogs. In addition to orders imposed under subsection 1, the court may order that the owner or keeper of a dangerous dog:

A. Provide the animal control officer in the municipality where the dangerous dog is kept with photographs and descriptions of dogs kept by that owner or keeper including the sex, breed, age and identifying markings of each dog; [2007, c. 170, §2 (NEW).]

B. Have dogs kept by that owner or keeper permanently identified by tattooing, microchip placement or other means directed by the court; or [2007, c. 170, §2 (NEW).]

C. Confine other dogs kept on the owner's or keeper's premises as provided in subsection 1, paragraph A and subsection 8. [2007, c. 170, §2 (NEW).]

[ 2007, c. 170, §2 (NEW) .]

2. Failure to abide by court order. If the court order in subsection 1, paragraph B, is not complied with within the time set by the court, the court may, upon application by the complainant or other person, issue a warrant to the county sheriff or any of the sheriff's deputies or to a police officer or constable in the municipality where the dog is found, commanding the officer to kill the dog immediately and make a return of the warrant to the court within 14 days from the date of the warrant.

The owner or keeper must be ordered to pay all costs of supplementary proceedings and all reasonable costs for seizure and euthanasia of the dog.

[ 1999, c. 350, §2 (AMD) .]

3. Dogs presenting immediate threat to public. After issuing a summons and before hearing, if the dog poses an immediate or continuing threat to the public, a sheriff, local law enforcement officer or animal control officer shall order the owner or keeper of the dog to muzzle, restrain or confine the dog to the owner's premises or to have the dog confined at the owner's expense at a place determined by the sheriff, local law enforcement officer or animal control officer. If the owner or keeper fails to comply, the sheriff, local law enforcement officer or animal control officer may apply to District Court, Superior Court or a justice of the peace for an ex parte order for authorization to take possession of the dog that poses an immediate or continuing threat to the public and turn the dog over to the applicant or other suitable person.

[ 1999, c. 350, §2 (AMD) .]

4. Court action; ex parte.

[ 1999, c. 350, §2 (RP) .]

4-A. Ex parte. An order may be entered ex parte upon findings by the court or justice of the peace when:

A. The dog has inflicted a serious bodily injury as defined in Title 17-A, section 2, subsection 23; or [1999, c. 350, §2 (NEW).]

B. There is a reasonable likelihood that the dog is dangerous or vicious and:

(1) Its owner has failed to muzzle, restrain or confine the dog; and

(2) That failure poses an immediate threat of harm to the public. [1999, c. 350, §2 (NEW).]

[ 1999, c. 350, §2 (NEW) .]

4-B. Modify order. An order may be modified by the court.

A. Upon 2 days' notice or a shorter period the court may prescribe, the owner whose animal has been possessed pursuant to an ex parte order may appear in the District Court or Superior Court and move the dissolution or modification of the ex parte order. [1999, c. 350, §2 (NEW).]

B. The court shall hear and determine the motion, and the hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. [2011, c. 559, Pt. A, §4 (AMD).]

C. The owner shall submit an affidavit setting forth specific facts to substantiate the modification or dissolution of the order. The applicant has the burden of presenting evidence to substantiate the original findings. [1999, c. 350, §2 (NEW).]

[ 2011, c. 559, Pt. A, §4 (AMD) .]

5. Lien. Any person taking possession of a dog as provided in this section has a lien on that dog in accordance with Title 17, section 1021, subsection 6.

[ 1999, c. 350, §2 (AMD) .]

6. Treble damages. If a dog whose owner or keeper refuses or neglects to comply with the order wounds any person by a sudden assault or wounds or kills any domestic animal, the owner or keeper shall pay the person injured treble damages and costs to be recovered by a civil action.

[ 1999, c. 350, §2 (AMD) .]

7. Class D crime. If the owner refuses or neglects to comply with an order issued under subsection 1, 1-A or 4-A, the owner commits a Class D crime. The court, as part of the judgment, may prohibit a person convicted under this subsection from owning or possessing a dog or having a dog on that person's premises for a period of time. The prohibition may be permanent.

[ 2007, c. 170, §3 (AMD) .]

8. Restriction of movement outside of a secure enclosure. An owner or keeper of a dog confined to a secure enclosure by a court under subsection 1, paragraph A or subsection 1-A, paragraph C may not allow the dog outside of the secure enclosure unless:

A. It is necessary to obtain veterinary care for the dog or to comply with orders of the court; and [2007, c. 170, §4 (NEW).]

B. The dog is securely muzzled, restrained by a tether not more than 3 feet in length with a minimum tensile strength of 300 pounds and under the direct control of the dog's owner or keeper. [2007, c. 170, §4 (NEW).]

[ 2011, c. 82, §2 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1987, c. 736, §6 (AMD). 1989, c. 212, (AMD). 1997, c. 690, §§35,36 (AMD). 1999, c. 350, §2 (AMD). 2001, c. 399, §5 (AMD). 2003, c. 71, §1 (AMD). 2007, c. 170, §§1-4 (AMD). 2007, c. 702, §9 (AMD). RR 2009, c. 1, §9 (COR). 2011, c. 82, §§1, 2 (AMD). 2011, c. 559, Pt. A, §4 (AMD).



7 §3953. Stealing, injuring or killing dogs

Except as provided in section 3951 and Title 12, section 12404, and unless the killing is justified to protect persons or property, a person who steals, confines or secretes, willfully or negligently injures or willfully or negligently kills a dog is liable in damages to the dog's owner in a civil action. [2003, c. 414, Pt. B, §13 (AMD); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1997, c. 690, §37 (AMD). 2003, c. 414, §B13 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Chapter 729: DAMAGE BY ANIMALS

7 §3961. Reimbursement for damage done by animals

1. Injuries and damages by animal. When an animal damages a person or that person's property due to negligence of the animal's owner or keeper, the owner or keeper of that animal is liable in a civil action to the person injured for the amount of damage done if the damage was not occasioned through the fault of the person injured.

[ 2001, c. 220, §1 (NEW) .]

2. Injuries by dog. Notwithstanding subsection 1, when a dog injures a person who is not on the owner's or keeper's premises at the time of the injury, the owner or keeper of the dog is liable in a civil action to the person injured for the amount of the damages. Any fault on the part of the person injured may not reduce the damages recovered for physical injury to that person unless the court determines that the fault of the person injured exceeded the fault of the dog's keeper or owner.

[ 2001, c. 220, §1 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1999, c. 254, §8 (AMD). 2001, c. 220, §1 (RPR).



7 §3961-A. Attack on service animal

A person who owns or keeps a dog that attacks, injures or kills a service animal while the service animal is in discharge of its duties commits a civil violation for which a forfeiture of not more than $1,000 may be adjudged. [2007, c. 664, §13 (AMD).]

When a person is adjudicated of a violation of this section, the court shall order the person to make restitution to the owner of the service animal for any veterinary bills and necessary retraining costs or replacement costs of the service animal if it is disabled or killed. [2007, c. 664, §13 (AMD).]

For the purposes of this section, "service animal" has the same meaning as set forth in Title 5, section 4553, subsection 9-E, paragraph A or B. [2011, c. 369, §4 (AMD).]

SECTION HISTORY

2001, c. 220, §2 (NEW). 2007, c. 664, §13 (AMD). 2011, c. 369, §4 (AMD).



7 §3962. Complaint and recovery (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §18 (RP).



7 §3962-A. Penalty for damage to livestock or pets by animals

1. Violation. Except as provided in subsection 3, the owner or keeper of an animal that due to negligence of the animal's owner or keeper kills or injures livestock, poultry, domestic rabbits or pets commits a civil violation for which a forfeiture not to exceed $100 may be adjudged in addition to costs.

[ 1999, c. 254, §9 (AMD) .]

2. Additional remedy. A person who suffers damage as a result of a violation of subsection 1 may also pursue a civil action against the owner or keeper of the animal pursuant to section 3961.

[ 1999, c. 254, §9 (AMD) .]

3. Exception. If the owner or keeper of an animal that kills or injures another animal establishes that the animal that was killed or injured provoked the killing or injury or that the animal that committed the killing or injury was leashed or controlled on the owner's or keeper's property at the time of the killing or injury, then the owner or keeper is not liable under this section or section 3961.

[ 1999, c. 254, §9 (AMD) .]

SECTION HISTORY

1993, c. 468, §19 (NEW). 1995, c. 351, §2 (RPR). 1999, c. 254, §9 (AMD).



7 §3963. Joint and several liability

If any properly enclosed livestock, poultry, domestic rabbits or pets are killed or injured by 2 or more dogs at the same time and the dogs are kept by 2 or more owners or keepers, the owners or keepers are jointly and severally liable for the damage. [1995, c. 351, §3 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1995, c. 351, §3 (AMD).



7 §3964. Damage by animals (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1995, c. 351, §4 (RP).






Chapter 730: FERRETS

7 §3966. Control of ferrets; seller's obligation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 643, §5 (NEW). 1989, c. 342, §1 (AMD). 1995, c. 490, §19 (AMD). 1997, c. 690, §38 (RP).



7 §3967. Seizing of ferrets (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 643, §5 (NEW). 1993, c. 468, §20 (AMD). 1993, c. 657, §41 (AMD). 1997, c. 690, §38 (RP).



7 §3968. Disposition of ferrets (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 643, §5 (NEW). 1993, c. 468, §20 (AMD). 1993, c. 657, §42 (AMD). 1997, c. 690, §38 (RP).



7 §3969. Bites by ferrets (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 643, §5 (NEW). 1997, c. 690, §38 (RP).



7 §3970. Violations and damage caused by ferrets (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 643, §5 (NEW). 1997, c. 690, §38 (RP).






Chapter 730-A: BREEDING, SALE AND TRANSPORTATION OF SMALL MAMMALS

7 §3970-A. Sale and importation of juvenile ferrets

1. Prohibition on sale. A person, firm, corporation or other business entity may not sell or offer for sale or resale in the State any ferret that is less than 8 weeks of age as determined by examination for adult canine dentition.

[ 2003, c. 262, §1 (NEW) .]

2. Prohibition on importation. A person, firm, corporation or other business entity may not ship or bring into the State any ferret that is less than 8 weeks of age as determined by examination for adult canine dentition unless that ferret is transported with its mother.

[ 2003, c. 262, §1 (NEW) .]

3. Penalty. A person who violates this section commits a civil violation for which a fine not to exceed $100 per violation may be adjudged.

[ 2003, c. 262, §1 (NEW) .]

SECTION HISTORY

2003, c. 262, §1 (NEW).



7 §3970-B. Breeding and sale of small mammals

1. Rulemaking. The commissioner shall adopt major substantive rules in accordance with Title 5, chapter 375, subchapter 2-A to regulate the breeding and sale of small mammals, including, but not limited to, guinea pigs, hamsters and rabbits. The rules must reflect the standards of the Animal and Plant Health Inspection Service of the United States Department of Agriculture for the care of small mammals. Rules adopted pursuant to this section apply only to persons who are not regulated or required to be licensed under chapter 723 or 735.

[ 2003, c. 642, §2 (NEW) .]

2. Penalty. A person who violates the rules adopted under this section commits a civil violation for which a fine not to exceed $100 per violation may be adjudged.

[ 2003, c. 642, §2 (NEW) .]

SECTION HISTORY

2003, c. 642, §2 (NEW).






Chapter 731: MISTREATMENT OF ANIMALS

7 §3971. Vivisection prohibited in public and private schools

1. Use of animals in schools. No live vertebrate, except eggs, may be used in kindergarten and grades one to 12 of any public or private school as part of a scientific experiment or for any other purpose in which the animal is experimentally medicated or drugged in a manner to cause painful reactions or to induce painful or lethal pathological conditions, or in which the animal is injured through any other type of treatment, experiment or procedure, including, but not limited to, anesthetization or electric shock or where the normal health of the animal is interfered with or where pain or distress is caused.

No person may, in the presence of any student in kindergarten and grades one to 12, practice vivisection or exhibit a vivisected animal. Dissection of dead animals or any portions of dead animals in schools shall be confined to the classroom and to the presence of students engaged in the study of dissection and shall not be for the purpose of exhibition.

This subsection shall also apply to any activity associated with or sponsored by the school system.

[ 1987, c. 383, §3 (NEW) .]

2. Treatment of animals in general. Live animals used as class pets or for purposes not prohibited in subsection 1 shall be housed and cared for in a safe and humane manner. The animals shall not remain in school over periods when school is not in session, unless adequate care is provided at all times.

[ 1987, c. 383, §3 (NEW) .]

3. Standards of treatment. Any animal whose use is permitted under this section shall be treated in accordance with the ethical and humane standards promulgated by the commissioner pursuant to the rule-making provisions of the Maine Administrative Procedure Act, Title 5, chapter 375, after consultation with representative groups in the State having an interest or expertise in the field of animal welfare, biology and education.

[ 1987, c. 383, §3 (NEW); 1993, c. 468, §25 (AMD) .]

4. Enforcement. The commissioner shall enforce this section in consultation with the Commissioner of Education.

[ 1989, c. 700, Pt. A, §34 (AMD); 1993, c. 468, §25 (AMD) .]

5. Penalty for violations. Any person who violates this section shall be punished by a fine of not more than $75.

[ 1987, c. 383, §3 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1989, c. 700, §A34 (AMD). 1993, c. 468, §25 (AMD).



7 §3972. Unlawful use of animals

1. Unlawful use of animals. It is unlawful for any person to:

A. Sell, display, raffle, give away or offer for sale within the State any live animals that have been dyed or otherwise artificially colored; [1997, c. 690, §39 (AMD).]

B. Sell, display, raffle, give away or offer for sale to the public any live fowl, turtles or rabbits under 8 weeks of age in lots of less than 6; [1987, c. 383, §3 (NEW).]

C. Use any live animal as a premium, fund-raising device, prize or award or use any live animal in a raffle, contest, game or promotion except as authorized by law or rule; [1997, c. 690, §39 (AMD).]

D. Use any live animal as bait in any racing contest or in the training of animals for racing contests; [1995, c. 144, §1 (AMD).]

E. Tie, tether or restrain any animal in a manner that is inhumane or detrimental to its welfare; [2015, c. 223, §12 (AMD).]

F. Intentionally cause an equine to fall or lose its balance by any means whatsoever. For the purposes of this paragraph, the term "equine" means, but is not limited to, a horse, mare, pony, ass, donkey, burro, mule or hinny. This paragraph does not apply to the lawful laying down of an equine for medical or identification purposes; or [2015, c. 223, §13 (AMD).]

G. Abandon, dump or dispose of any deceased domesticated animal on public property or on private property without the permission of the property owner. [2015, c. 223, §14 (NEW).]

[ 2015, c. 223, §§12-14 (AMD) .]

2. Violation. . Any person who makes unlawful use of animals contrary to this section commits a civil violation for which a forfeiture not to exceed $100 may be adjudged. For the purposes of this section, "animal" does not include lobsters or shellfish.

[ 1989, c. 342, §2 (AMD) .]

3. Construction. Nothing in this section may be construed to apply to any animal to be used or raised for agriculture, aquaculture or fishing, to any dog to be used or raised for hunting or exhibition purposes, by persons with proper facilities otherwise authorized by law, or to games using animals in which the participating animal is not caused, directly or indirectly, to perform any act that deviates from the animal's natural behavior provided that the game is conducted by an educational or cultural institution or other nonprofit service organization.

[ 1989, c. 342, §2 (AMD) .]

4. Exception. Notwithstanding subsection 1, paragraph C, livestock may be raffled by charitable organizations licensed under Title 17, section 1837, subsection 3 for fund-raising purposes. For the purposes of this section, "charitable organization" has the same meaning as defined in Title 9, section 5003, subsection 1. Proceeds from a raffle under this subsection must be used for charitable purposes.

The animal must be awarded in freezer-ready form.

[ 2009, c. 487, Pt. B, §1 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1989, c. 154, §1 (AMD). 1989, c. 342, §2 (AMD). 1995, c. 144, §§1,2 (AMD). 1997, c. 690, §§39-41 (AMD). 2009, c. 487, Pt. B, §1 (AMD). 2015, c. 223, §§12-14 (AMD).






Chapter 733: TRANSPORTATION OF ANIMALS

7 §3981. Intrastate transportation of animals

1. Period of confinement. No railroad, motor truck, common carrier or its receiver, trustee or lessee which transports animals within the State or other person having the care, custody or charge of animals loaded into any such form of transportation may confine the animals in cars, boats, vehicles or vessels of any description for a period longer than 28 consecutive hours without unloading the animals in a humane manner, by means of a chute or tailgate of sufficient size, into properly equipped pens or other suitable enclosures for rest, water and feeding for a period of at least 5 consecutive hours, unless prevented by storm, accident or other unavoidable cause which cannot be anticipated or avoided by the exercise of due diligence and foresight.

In estimating the time of confinement, the time consumed in loading and unloading shall not be considered, but the time during which the animals have been confined without such rest, food or water in a car, boat, vehicle or vessel shall be included.

[ 1987, c. 383, §3 (NEW) .]

2. Extension of time for confinement. Upon the separate written request of the owner or person in custody of the shipment of animals, the time of confinement may be extended to 36 hours.

[ 1987, c. 383, §3 (NEW) .]

3. Sheep. A railroad, motor truck, common carrier or its receiver, trustee or lessee, or other person having the care, custody or charge of sheep loaded into any such form of transportation, is not required to unload sheep in the nighttime, but, when the time expires in the nighttime, the sheep may continue in transit to a suitable place of unloading not exceeding the maximum limitation of 36 hours during which they may be confined.

[ 1987, c. 383, §3 (NEW) .]

4. Preference of animals as freight. A railroad, motor truck and common carrier within the State shall give cars, boats, vehicles or vessels containing cattle, sheep, swine or other animals a continuous passage in preference to other freight. Cars, boats, vehicles or vessels loaded with animals at any station shall have precedence over all other freight.

[ 1987, c. 383, §3 (NEW) .]

5. Conditions of transportation. Cars, boats, vehicles or vessels shall be sufficiently covered or boarded on the sides and ends to afford proper protection to animals in case of storms or severe cold weather and shall be properly ventilated. A greater number of animals shall not be loaded into any car, boat, vehicle or vessel than can stand comfortably within.

No person may transport any animal in or upon any car, boat, vehicle or vessel in a cruel or inhumane manner.

[ 1987, c. 383, §3 (NEW) .]

6. Violation. Any person who violates this section commits a civil violation for which a forfeiture of not less than $50 nor more than $500 for every such offense may be adjudged.

[ 1987, c. 383, §3 (NEW) .]

7. Construction. Nothing in this chapter may be construed to prohibit the use of strike cages for dogs while in the lawful sport of hunting or in training or the movement of livestock or poultry when standards of the industry are followed.

[ 1997, c. 690, §42 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1997, c. 690, §42 (AMD).



7 §3982. Liens

A railroad, motor truck, common carrier or its receiver, trustee or lessee has a lien on all animals in transit for reimbursement of penalties paid in consequence of the direction or orders of the owner or person in custody of the shipment of animals and for all extra expenses or damages incurred in the care and protection of animals according to this chapter. [1987, c. 383, §3 (NEW).]

SECTION HISTORY

1987, c. 383, §3 (NEW).



7 §3983. Possession of animals unlawfully detained

The commissioner, a humane agent, sheriff, deputy sheriff, constable, police officer or person authorized to make arrests may take possession of any animals detained in violation of this chapter and may unload the animals and place them in properly equipped pens or other suitable enclosures for rest, water and feeding. The commissioner or any person taking possession pursuant to this section has a lien on the animals detained for expenses incurred for the care given. [1993, c. 468, §25 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD).



7 §3984. Enforcement of lien

The commissioner or any person having a lien in accordance with section 3982 or 3983 may enforce the lien in the same manner as enforcements of liens on personal property pursuant to Title 10, chapter 631. [1993, c. 468, §25 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD).



7 §3985. Immunity from liability

Neither the commissioner nor any person having a lien in accordance with section 3982 or 3983 is liable for the detention of animals pursuant to this chapter. [1993, c. 468, §25 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD).






Chapter 735: RESEARCH INSTITUTIONS

7 §3991. Regulation of research institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD). 1999, c. 547, §B24 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 405, §22 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B22 (RP).



7 §3991-A. Regulation of research institutions

1. License necessary. A research or teaching institution of higher education may not employ live animals in scientific investigation, experiment or instruction or for the testing of drugs or medicines without first having been issued a license under this section by the commissioner.

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Application. A research or teaching institution desiring to obtain a license shall make application to the commissioner. On receipt of the application, the commissioner shall investigate as necessary to determine whether the public interest will be served by the issuance of the license. The commissioner may issue the license as long as the research or teaching institution, by reason of its standards, facilities, practices or activities, is a fit and proper institution to receive the license and that its issuance is in the public interest. The standards for licensure are those contained in United States Code, Title 7, Section 2143 and any federal regulations issued pursuant to that law. This chapter may not be construed to be more restrictive than federal law. In the case of conflict between state law and federal law or a mandatory rule, regulation or order of the Federal Government or its agencies, the federal law, rule, regulation or order governs.

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Fees; license renewal. Before issuance of a license, each research or teaching institution licensed under this chapter shall pay to the commissioner a license fee of $200. A license expires on June 30th next following the date of issue. The commissioner shall annually renew each license upon the application of the licensee, unless, after notice and hearing as provided in this chapter, the commissioner finds that, by reason of the standards, facilities, practices or activities of the licensee, the renewal is not in the public interest. The commissioner, after notice and hearing as provided in this chapter, may modify, fail to renew, suspend or revoke any license if the commissioner finds that, by reason of the standards, facilities, practices or activities of the licensee, the continuation of the license is not in the public interest.

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Noncompliance. If, in the opinion of the commissioner, there is or may be noncompliance with or a violation of this chapter or of a rule adopted by the commissioner that is of sufficient gravity to warrant further action, the commissioner may request an informal conference with the licensee. The commissioner shall provide the licensee with adequate notice of the conference and the issues to be discussed.

If the commissioner finds that the factual basis of the alleged noncompliance with or violation of this chapter is true and may warrant further action, the commissioner:

A. With the consent of the licensee, may enter into a consent agreement that fixes the period and terms of probation best adapted to protect the health and welfare of animals and to rehabilitate or educate the licensee; [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. In consideration for acceptance of a voluntary surrender of the license, may negotiate stipulations, in a consent decree to be signed by the commissioner, the licensee and the Office of the Attorney General, that ensure protection of the health and welfare of animals and that serve to rehabilitate or educate the licensee; [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. If the commissioner concludes that modification or nonrenewal of the license may be in order, shall hold an adjudicatory hearing in accordance with Title 5, chapter 375, subchapter 4; or [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. If the commissioner concludes that suspension or revocation of the license is in order, shall file a complaint in the District Court in accordance with Title 4, chapter 5. [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Grounds for discipline. Grounds for an action to modify, suspend, revoke or refuse to renew the license of a person licensed under this chapter are:

A. The practice of fraud or deceit in obtaining a license under this chapter or in connection with service rendered within the scope of the license issued; [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A violation of this chapter or a rule adopted by the commissioner; and [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Conviction of a crime involving cruelty to animals. [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Violation; penalty. A person may not knowingly violate this chapter or the rules issued pursuant to this chapter. The following penalties apply.

A. A person who violates this subsection commits a civil violation for which a fine of not more than $100 may be adjudged. [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this subsection after having previously violated this subsection commits a civil violation for which a fine of not more than $250 may be adjudged. [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

7. Rules. The commissioner may adopt rules that are necessary to carry out the purposes of this chapter.

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

8. Inspection. In connection with the granting, continuance or renewal of a license and in connection with an investigation of alleged cruelty or alleged violation of this chapter or the rules issued pursuant to this chapter, the commissioner, at least annually, may visit and inspect the research and teaching institutions or animal research and care facilities of any licensee or of any research or teaching institution that has applied for a license.

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §B23 (NEW). 2003, c. 452, §X2 (AFF).






Chapter 737: CALF AND PIG SCRAMBLES

7 §4001. Regulation of calf and pig scrambles

1. Permit required. Any person sponsoring a calf or pig scramble shall obtain a permit from the commissioner for each specific event at least 10 days before the event.

[ 1993, c. 468, §25 (AMD) .]

2. Application. Applications for calf or pig scramble permits shall specify the name of the applicant, the type of scramble and the date or dates of the scramble.

[ 1987, c. 383, §3 (NEW) .]

3. Fee. A fee of $10 must be submitted with any application for a calf or pig scramble.

[ 1999, c. 254, §10 (AMD) .]

4. Rules. Each applicant obtaining a permit under this section is subject to the rules adopted by the commissioner on the weight and size of animals, age of participants, length of event and such other requirements as the commissioner considers necessary.

[ 1997, c. 690, §43 (AMD) .]

5. Violation. Any person who violates this chapter or any of the rules issued pursuant to this chapter commits a civil violation for which a forfeiture not to exceed $100 may be adjudged.

[ 1987, c. 383, §3 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD). 1997, c. 690, §43 (AMD). 1999, c. 254, §10 (AMD).






Chapter 739: CRUELTY TO ANIMALS

7 §4011. Cruelty to animals

1. Cruelty to animals. Except as provided in subsection 1-A, a person, including an owner or the owner's agent, is guilty of cruelty to animals if that person:

A. Kills or attempts to kill any animal belonging to another person without the consent of the owner or without legal privilege; [1995, c. 490, §20 (RPR).]

B. Except for a licensed veterinarian or a person certified under Title 17, section 1042, kills or attempts to kill an animal by a method that does not cause instantaneous death; [1995, c. 490, §20 (RPR).]

C. Is a licensed veterinarian or a person certified under Title 17, section 1042 and that person kills or attempts to kill an animal by a method that does not conform to standards adopted by a national association of licensed veterinarians; [RR 1997, c. 2, §33 (COR).]

D. Injures, overworks, tortures, torments, abandons or cruelly beats or intentionally mutilates an animal; gives drugs to an animal with an intent to harm the animal; gives poison or alcohol to an animal; or exposes a poison with intent that it be taken by an animal. The owner or occupant of property is privileged to use reasonable force to eject a trespassing animal; [1997, c. 456, §4 (AMD).]

E. Deprives an animal that the person owns or possesses of necessary sustenance, necessary medical attention, proper shelter, protection from the weather or humanely clean conditions; [1997, c. 456, §5 (AMD).]

F. Keeps or leaves a domestic animal on an uninhabited or barren island lying off the coast of the State during the month of December, January, February or March without providing necessary sustenance and proper shelter; [1999, c. 254, §11 (AMD).]

G. Hunts, traps or sells for the purpose of hunting any animal, except as permitted pursuant to chapter 202-A and Title 12, Part 13, and excluding humane trapping of animals for population control efforts or animal control pursuant to this Part; [2013, c. 115, §15 (AMD).]

H. Injects, inserts or causes ingestion of any substance used solely to enhance the performance of an animal by altering the animal's metabolism to that animal's detriment, including but not limited to excessive levels of sodium bicarbonate in equines used for competition; [2007, c. 702, §10 (AMD).]

I. Kills or tortures an animal to frighten or intimidate a person or forces a person to injure or kill an animal; or [2007, c. 702, §11 (AMD).]

J. Confines an animal in a building, enclosure, car, boat, vehicle or vessel of any kind when extreme heat or extreme cold will be harmful to its health. [2007, c. 702, §12 (NEW).]

[ 2013, c. 115, §15 (AMD) .]

1-A. Animal cruelty. Except as provided in paragraphs A and B, a person is guilty of cruelty to animals if that person kills or attempts to kill a cat or dog.

A. A licensed veterinarian or a person certified under Title 17, section 1042 may kill a cat or dog according to the methods of euthanasia under Title 17, chapter 42, subchapter IV. [1995, c. 490, §21 (NEW).]

B. A person who owns a cat or dog, or the owner's agent, may kill that owner's cat or dog by shooting with a firearm provided the following conditions are met.

(1) The shooting is performed by a person 18 years of age or older using a weapon and ammunition of suitable caliber and other characteristics to produce instantaneous death by a single shot.

(2) Death is instantaneous.

(3) Maximum precaution is taken to protect the general public, employees and other animals.

(4) Any restraint of the cat or dog during the shooting does not cause undue suffering to the cat or dog. [1995, c. 490, §21 (NEW).]

[ 1995, c. 490, §21 (NEW) .]

2. Affirmative defenses. It is an affirmative defense to this section that:

A. The conduct was performed by a licensed veterinarian or was a part of scientific research governed by accepted standards; [1987, c. 383, §3 (NEW).]

B. The conduct was designed to control or eliminate rodents, ants or other common pests on the defendant's own property; [2007, c. 702, §13 (AMD).]

C. The conduct involved the use of live animals as bait or in the training of other animals in accordance with the laws of the Department of Inland Fisheries and Wildlife, Title 12, Part 13; or [2007, c. 702, §14 (AMD).]

D. The animal is kept as part of an agricultural operation and in compliance with best management practices for animal husbandry as determined by the department. [2007, c. 702, §15 (NEW).]

Evidence of proper care of any animal shall not be admissible in the defense of alleged cruelty to other animals.

[ 2007, c. 702, §§13-15 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1995, c. 490, §§20,21 (AMD). RR 1997, c. 2, §33 (COR). 1997, c. 456, §§4-6 (AMD). 1997, c. 690, §44 (AMD). 1999, c. 254, §§11-13 (AMD). 1999, c. 765, §9 (AMD). 2001, c. 425, §§1-3 (AMD). 2001, c. 617, §9 (AMD). 2003, c. 414, §§B14,15 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2007, c. 702, §§10-15 (AMD). 2013, c. 115, §15 (AMD).



7 §4012. Cruelty to birds

1. Cruelty to birds. A person is guilty of cruelty to birds if that person:

A. Keeps or uses any live pigeon, fowl or other bird for a target or to be shot at, either for amusement or as a test of skill in marksmanship; [1987, c. 383, §3 (NEW).]

B. Shoots at any bird or is present as a party, umpire or judge at a shooting; or [1987, c. 383, §3 (NEW).]

C. Rents any building, shed, room, yard, field or premises or knowingly allows the use of the same for the purposes of paragraphs A and B. [1997, c. 690, §45 (AMD).]

[ 1997, c. 690, §45 (AMD) .]

2. Construction. This section may not be construed to prohibit the shooting of wild game in its wild state or the shooting of birds at field trials under the supervision of the Department of Inland Fisheries and Wildlife in accordance with Title 12, chapter 915, subchapter 13.

[ 2003, c. 414, Pt. B, §16 (AMD); 2003, c. 614, §9 (AFF) .]

3. Affirmative defense. It is an affirmative defense to this section that the conduct involved the use of live animals in the training of other animals in accordance with the laws of the Department of Inland Fisheries and Wildlife, Title 12, Part 13.

[ 2003, c. 414, Pt. B, §16 (AMD); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1997, c. 690, §45 (AMD). 2003, c. 414, §B16 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



7 §4013. Necessary sustenance

No person owning or responsible for confining or impounding any animal may fail to supply the animal with a sufficient supply of food and water as prescribed in this section. [1987, c. 383, §3 (NEW).]

1. Food. The food shall be of sufficient quantity and quality to maintain all animals in good health.

[ 1987, c. 383, §3 (NEW) .]

2. Water. If potable water is not accessible to the animal at all times, it must be provided daily and in sufficient quantity for the health of the animal. Snow or ice is not an adequate water source.

[ 2003, c. 405, §23 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 2003, c. 405, §23 (AMD).



7 §4014. Necessary medical attention

No person owning or responsible for confining or impounding any animal may fail to supply the animal with necessary medical attention when the animal is or has been suffering from illness, injury, disease, excessive parasitism or malformed or overgrown hoof. [1987, c. 383, §3 (NEW).]

SECTION HISTORY

1987, c. 383, §3 (NEW).



7 §4015. Proper shelter, protection from the weather and humanely clean conditions

No person owning or responsible for confining or impounding any animal may fail to provide the animal with proper shelter, protection from the weather and humanely clean conditions as prescribed in this section. [1997, c. 456, §7 (AMD).]

1. Indoor standards. Minimum indoor standards of shelter shall be as follows.

A. The ambient temperature shall be compatible with the health of the animal. [1987, c. 383, §3 (NEW).]

B. Indoor housing facilities shall be adequately ventilated by natural or mechanical means to provide for the health of the animal at all times. [1987, c. 383, §3 (NEW).]

[ 1987, c. 383, §3 (NEW) .]

2. Outdoor standards. Minimum outdoor standards of shelter are as follows.

A. When sunlight is likely to cause heat exhaustion of an animal tied or caged outside, sufficient shade by natural or artificial means must be provided to protect the animal from direct sunlight. As used in this paragraph, "caged" does not include farm fencing used to confine livestock. [2007, c. 439, §27 (AMD).]

B. Except as provided in subsections 5, 5-A and 6, shelter from inclement weather must be as follows.

(1) An artificial shelter, with a minimum of 3 sides and a waterproof roof, appropriate to the local climatic conditions and for the species and breed of the animal must be provided as necessary for the health of the animal.

(2) If a dog is tied or confined unattended outdoors under weather conditions that adversely affect the health of the dog, a shelter must be provided in accordance with subsection 6, paragraph A to accommodate the dog and protect it from the weather and, in particular, from severe cold. Inadequate shelter may be indicated by the shivering of the dog due to cold weather for a continuous period of 10 minutes or by symptoms of frostbite or hypothermia. A metal barrel is not adequate shelter for a dog. [2011, c. 76, §1 (AMD).]

C. [2007, c. 702, §16 (RP).]

[ 2011, c. 76, §1 (AMD) .]

3. Space standards. Minimum space requirements for both indoor and outdoor enclosures shall include the following.

A. The housing facilities shall be structurally sound and maintained in good repair to protect the animal from injury and to contain the animal. [1987, c. 383, §3 (NEW).]

B. Enclosures shall be constructed and maintained to provide sufficient space to allow each animal adequate freedom of movement. Inadequate space may be indicated by evidence of overcrowding, debility, stress or abnormal behavior patterns. [1987, c. 383, §3 (NEW).]

[ 1987, c. 383, §3 (NEW) .]

4. Humanely clean conditions. Minimum standards of sanitation necessary to provide humanely clean conditions for both indoor and outdoor enclosures shall include periodic cleanings to remove excretions and other waste materials, dirt and trash to minimize health hazards.

[ 1987, c. 383, §3 (NEW) .]

5. Livestock. Livestock must be provided with shelter suitable for the health of the animal. Except as provided in subsection 5-A, livestock must have access to a constructed or natural shelter that is large enough to accommodate all livestock comfortably at one time. The shelter should be well drained and protect the livestock from direct sun, rain, wind and other inclement weather. Notwithstanding this subsection, shelter for equines must be provided in accordance with subsection 2, paragraph B, subparagraph (1). For purposes of this subsection, "livestock" includes large game as defined in section 1341, subsection 5 kept at a licensed commercial large game shooting area as defined in section 1341, subsection 1.

[ 2011, c. 76, §2 (AMD) .]

5-A. Livestock maintained under a rotational grazing system. Notwithstanding subsection 5, a person is not required to provide shelter for livestock while the animals are maintained under a rotational grazing system as long as the animals do not have injuries or infirmities that prevent them from accessing food and water and are in good body condition. For the purposes of this subsection, "rotational grazing system" means the practice of dividing up available pasture into multiple smaller areas during grazing season when pasture is available to meet the dietary requirements of the animals and subsequently moving the animals from one area to another after a number of days or weeks as determined by forage production and quality.

[ 2011, c. 76, §3 (NEW) .]

6. Dogs confined by tethering for long time periods. In addition to the requirements of subsection 2, paragraph B, subparagraph (2), when tethering is the primary means of confinement for a dog, the standards for shelter and tethering are as follows:

A. A shelter must be provided that is fully enclosed except for a portal. The portal must be of a sufficient size to allow the dog unimpeded passage into and out of the structure. For dogs other than arctic breeds, the portal must be constructed with a baffle or other means of keeping wind and precipitation out of the interior. The shelter must be constructed of materials with a thermal resistance factor of 0.9 or greater and must contain clean bedding material sufficient to retain the dog's normal body heat; and [2007, c. 439, §28 (AMD).]

B. The chain or tether must be attached to both the dog and the anchor using swivels or similar devices that prevent the chain or tether from becoming entangled or twisted. The chain or tether must be attached to a well-fitted collar or harness on the dog. For dogs other than dogs kept as sled dogs or dogs used in competition, the chain or tether must be at least 5 times the length of the dog measured from the tip of its nose to the base of its tail. For dogs kept as sled dogs or dogs used in competition, the chain or tether must be:

(1) At least 2.5 times the length of the dog measured from the tip of its nose to the base of its tail if the anchor is stationary; or

(2) At least 1.5 times the length of the dog measured from the tip of its nose to the base of its tail if the anchor is a pivot point allowing a 360° area of movement. [2009, c. 343, §23 (AMD).]

For the purposes of this subsection, "primary means of confinement" means the method used to confine a dog for periods of time that exceed 12 hours in a 24-hour period. For the purposes of this subsection, "arctic breeds" means Siberian Huskies, Alaskan Huskies, Alaskan Malamutes and other dogs with a double-layered coat and bred to live in an arctic climate and "dogs kept as sled dogs or dogs used in competition" means dogs regularly and consistently used in training or participation in competitive or recreational sled dog activities or other competition canine events.

[ 2009, c. 343, §23 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1997, c. 456, §§7-9 (AMD). 1999, c. 765, §10 (AMD). 2005, c. 340, §§1,2 (AMD). 2007, c. 439, §§27, 28 (AMD). 2007, c. 702, §16 (AMD). 2009, c. 343, §23 (AMD). 2011, c. 76, §§1-3 (AMD).



7 §4016. Violation

1. Penalty. A person who violates this chapter commits a civil violation.

A. The court shall adjudge a civil fine of not less than $500 nor more than $2,500 for the first violation, none of which may be suspended, and a civil fine of not less than $1,000 nor more than $5,000 for a 2nd or subsequent violation of section 4011, none of which may be suspended. [2001, c. 425, §4 (NEW).]

B. The court may order a person adjudicated as having violated the laws against cruelty to animals to pay the costs of the care, housing and veterinary medical treatment for the animal. [2001, c. 425, §4 (NEW).]

C. The court, as part of the judgment, may prohibit a person adjudicated as having violated the laws against cruelty to animals from owning, possessing or having on the defendant's premises an animal for a period of time up to and including permanent relinquishment. [2001, c. 425, §4 (NEW).]

D. The court, as part of the judgment, may order that the defendant submit to and complete a psychological evaluation for in camera review by the court. [2001, c. 425, §4 (NEW).]

[ 2001, c. 425, §4 (NEW) .]

2. Criminal or civil prosecution. A person may be arrested or detained for the crime of cruelty to animals under Title 17, chapter 42, subchapter III in accordance with the rules of criminal procedure. A person may not be arrested or detained for the civil violation of cruelty to animals. The attorney for the State may elect to charge a defendant with either the crime of cruelty to animals under Title 17, chapter 42, subchapter III or the civil violation of cruelty to animals under this chapter. In making this election, the attorney for the State shall consider the severity of the cruelty displayed, the number of animals involved, any prior convictions or adjudications of animal cruelty entered against the defendant and such other factors as may be relevant to a determination of whether criminal or civil sanctions will best accomplish the goals of the animal welfare laws in the particular case before the attorney for the State. The election and determination required by this subsection are not subject to judicial review. The factors involved in the election and determination are not elements of the criminal offense or civil violation of animal cruelty and are not subject to proof or disproof as prerequisites or conditions for conviction under Title 17, chapter 42, subchapter III or adjudication under this chapter.

[ 2001, c. 425, §4 (NEW) .]

3. Affirmative defenses. It is an affirmative defense to alleged violations of this chapter that the animal was kept as part of an agricultural operation and in compliance with best management practices for animal husbandry as determined by the department.

[ 2007, c. 702, §17 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 81, §1 (AMD). 1997, c. 170, §1 (AMD). 1999, c. 254, §14 (AMD). 1999, c. 597, §2 (AMD). 2001, c. 425, §4 (RPR). 2007, c. 702, §17 (AMD).



7 §4017. Rules

The commissioner may adopt any rules necessary or useful to carry out this chapter pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375. [1997, c. 690, §46 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD). 1997, c. 690, §46 (AMD).



7 §4018. Report of suspected cruelty

1. Report by veterinarian. Except as provided in subsection 1-A, a veterinarian licensed in accordance with Title 32, chapter 71-A who, while acting in a professional capacity, has reasonable cause to suspect that an animal is the subject of cruelty or neglect in violation of this chapter or Title 17, chapter 42 may report the suspected violation to the commissioner or the commissioner's designee. A veterinarian making a report under this section may appear and testify in a judicial or administrative proceeding concerning the condition or care of the animal.

[ 2007, c. 702, §18 (AMD) .]

1-A. Report by veterinarian required. A veterinarian licensed in accordance with Title 32, chapter 71-A who, while acting in a professional capacity, has reasonable cause to suspect that an animal is the subject of aggravated cruelty under Title 17, section 1031, subsection 1-B shall report the suspected violation to the commissioner or the commissioner's designee. A veterinarian making a report under this section may appear and testify in a judicial or administrative proceeding concerning the condition or care of the animal.

[ 2007, c. 702, §19 (NEW) .]

2. Immunity. A veterinarian reporting or testifying under this section is immune from criminal or civil liability or professional disciplinary action that might otherwise result from these actions. The immunity from liability for releasing confidential information applies only to the release of information to the court or to the department, an animal control officer, attorney for the State or law enforcement agency involved in the investigation.

[ 2001, c. 422, §11 (NEW) .]

SECTION HISTORY

2001, c. 422, §11 (NEW). 2007, c. 702, §§18, 19 (AMD).



7 §4019. Removal from unattended motor vehicle

1. Removal authorized. A law enforcement officer, humane agent, animal control officer, firefighter as defined in Title 26, section 2101, first responder as defined in Title 32, section 83, subsection 13-A or security guard licensed under Title 32, chapter 93, referred to in this section as "authorized persons," may take all steps that are reasonably necessary to remove an animal from a motor vehicle if the animal's safety, health or well-being appears to be in immediate danger from heat, cold or lack of adequate ventilation and the conditions could reasonably be expected to cause extreme suffering or death.

[ 2011, c. 288, §1 (AMD) .]

2. Notice required. A law enforcement officer, humane agent or animal control officer who removes an animal in accordance with subsection 1 shall, in a secure and conspicuous location on or within the motor vehicle, leave written notice bearing the officer's or agent's name and office and the address of the location where the animal may be claimed. A firefighter, first responder or security guard who removes an animal in accordance with subsection 1 shall, in a secure and conspicuous location on or within the motor vehicle, leave written notice bearing the person's name and the address of the location where the animal may be claimed. The owner may claim the animal only after payment of all charges that have accrued for the maintenance, care, medical treatment and impoundment of the animal.

[ 2011, c. 288, §1 (AMD) .]

3. Immunity. An authorized person who removes an animal from a motor vehicle pursuant to subsection 1 is immune from criminal or civil liability that might otherwise result from the removal.

[ 2011, c. 288, §1 (AMD) .]

SECTION HISTORY

2007, c. 702, §20 (NEW). 2011, c. 288, §1 (AMD).



7 §4020. Cruel confinement of calves raised for veal and sows during gestation

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Calf raised for veal" means a calf of the bovine species kept for the purpose of producing the food product referred to as veal. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

B. "Covered animal" means a sow during gestation or calf raised for veal that is kept on a farm. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

C. "Enclosure" means a cage, crate or other structure used to confine a covered animal, including, but not limited to, what is commonly described as a "gestation crate" for sows or a "veal crate" for calves. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

D. "Farm" has the same meaning as in section 152. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

E. "Fully extending the animal’s limbs" means fully extending all limbs without touching the side of an enclosure. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

F. "Sow during gestation" means a pregnant pig of the porcine species kept for the primary purpose of breeding. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

G. "Turning around freely" means turning in a complete circle without any impediment, including a tether, and without touching the side of an enclosure. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

[ 2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF) .]

2. Prohibition. A person may not tether or confine a covered animal for all or the majority of a day in a manner that prevents the animal from:

A. Lying down, standing up and fully extending the animal’s limbs; and [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

B. Turning around freely. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

[ 2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF) .]

3. Exceptions. Subsection 2 does not apply:

A. To an animal while it is the subject of scientific or agricultural research; [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

B. During examination, testing, individual treatment of or operation on an animal for veterinary purposes; [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

C. To an animal being transported; [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

D. To an animal at a rodeo exhibition or state or county fair exhibition; [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

E. To an animal at a 4-H event or similar exhibition; [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

F. To the slaughter of an animal in accordance with Title 22, chapter 562-A, subchapter 4 and rules pertaining to the slaughter of animals; and [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

G. To a sow during the 7-day period prior to the sow's expected date of giving birth and until the sow's litter is weaned. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

[ 2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF) .]

4. Relation to other laws. The provisions of this section are in addition to, and not in lieu of, any other laws protecting animal welfare. This section may not be construed to limit any state law or rules protecting the welfare of animals or to prevent a local governing body from adopting and enforcing its own animal welfare laws and regulations.

The affirmative defense provisions in section 4016, subsection 3 do not apply to this section. It is not an affirmative defense to alleged violations of this section that the calf or sow was kept as part of an agricultural operation and in compliance with best management practices for animal husbandry.

[ 2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF) .]

SECTION HISTORY

2009, c. 127, §1 (NEW). 2009, c. 127, §3 (AFF).






Chapter 741: ANIMAL TRESPASS

7 §4041. Animal trespass

1. Definitions.

[ 1999, c. 254, §15 (RP) .]

1-A. Trespass. An owner or keeper of an animal may not allow that animal to enter onto or remain on the property of another or unattended on any local, county or state road or highway after the owner or keeper has been informed by a law enforcement officer, authorized employee of the department or animal control officer that that animal was found on that property or on that local, county or state road or highway.

[ 2011, c. 18, §1 (AMD) .]

2. Removal. The owner or keeper of an animal is responsible, at the owner's or keeper's expense, for removing any animal found trespassing. An animal control officer, authorized employee of the department or law enforcement officer may, at the owner's or keeper's expense, remove and control an animal found trespassing if:

A. The owner or keeper fails to remove the animal after having been notified by an animal control officer, authorized employee of the department or law enforcement officer that the animal was trespassing; or [2011, c. 18, §1 (AMD).]

B. The animal is an immediate danger to itself, persons or another's property. [1999, c. 254, §15 (AMD).]

[ 2011, c. 18, §1 (AMD) .]

3. Civil violation. A person commits a civil violation if an animal owned or kept by that person is found trespassing and:

A. That person fails to remove the animal within 12 hours, or immediately if public safety or private or public property is threatened, after having been personally notified by an animal control officer, authorized employee of the department or law enforcement officer that the animal was trespassing; or [2011, c. 18, §1 (AMD).]

B. [1999, c. 254, §15 (RP).]

C. That person owns an animal or animals that have been found trespassing on 5 or more days within a 30-day period or 3 or more days within a 7-day period. [2011, c. 18, §1 (NEW).]

[ 2011, c. 18, §1 (AMD) .]

4. Fines. A person who violates this section is subject to the following fines.

A. A person who violates this section commits a civil violation for which a fine of not less than $50 nor more than $500 must be adjudged. [2013, c. 348, §1 (NEW).]

B. A person who violates this section after having been adjudicated as having committed a violation of this section commits a civil violation for which a fine of $1,000 must be adjudged. [2013, c. 348, §1 (NEW).]

C. A person who violates this section after having been adjudicated as having committed 2 or more violations of this section commits a civil violation for which a fine of $2,500 must be adjudged. [2013, c. 348, §1 (NEW).]

[ 2013, c. 348, §1 (RPR) .]

4-A. Restitution; court costs and fees. In addition to fines, the court may as part of the sentencing include an order of restitution for costs incurred in removing and controlling the animal. When appropriate, the court may order restitution to the property owner based on damage done and financial loss. Any restitution ordered and paid must be deducted from the amount of any judgment awarded in a civil action brought by the property owner against the owner or keeper of the animal based on the same facts. When an owner or keeper violates this section 3 or more times within a 90-day period, the court shall order restitution of all costs incurred by the department in responding to a violation of this section or assisting an animal control officer or law enforcement officer responding to a violation of this section. Upon application of the department, municipality or law enforcement agency enforcing this section, the owner or keeper of the animal must also pay reasonable court costs and attorney's fees of the department, municipality or law enforcement agency if the department, municipality or law enforcement agency is the prevailing party in any court proceeding.

[ 2013, c. 348, §2 (NEW) .]

4-B. Forfeiture. If the department, a municipality or a law enforcement agency determines that a repeated violation of this section by an owner or keeper of an animal jeopardizes the public health, welfare or safety of the community, the department, municipality or law enforcement agency may bring a forfeiture action in the county in which the violations occurred under Title 14, section 506. In an action brought under this subsection, the burden of proof is on the department, municipality or law enforcement agency. If a court determines that a repeated violation of this section jeopardizes the public health, welfare or safety of the community, the court may order any animal that is the subject of the violation sold in a commercially reasonable manner and apply the proceeds to any fine, fee, restitution or cost owed by the owner or keeper under this section with any remaining balance returned to the owner or keeper of the animal.

[ 2013, c. 348, §2 (NEW) .]

5. Exemption. A person is not liable under this section if, at the time of the alleged trespass, that person was licensed or privileged to allow the animal to be on the property.

[ 1999, c. 254, §15 (AMD) .]

6. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Animal" does not include cats. [2011, c. 18, §1 (NEW).]

B. "Authorized employee of the department" means a humane agent or any other employee of the department designated by the commissioner to assist with compliance and enforcement of this section. [2011, c. 18, §1 (NEW).]

[ 2011, c. 18, §1 (AMD) .]

SECTION HISTORY

1989, c. 91, (NEW). 1995, c. 351, §5 (AMD). 1997, c. 104, §1 (AMD). 1997, c. 690, §§47-49 (AMD). 1999, c. 254, §15 (AMD). 2001, c. 15, §1 (AMD). 2007, c. 439, §§29, 30 (AMD). 2009, c. 548, §§4, 5 (AMD). 2011, c. 18, §1 (AMD). 2013, c. 348, §§1, 2 (AMD).






Chapter 743: EQUINE ACTIVITIES

7 §4101. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 779, §41 (NEW); 1991, c. 779, §60 (AFF).]

1. Boarding stable.

[ 1999, c. 498, §2 (RP) .]

2. Commercial riding facility.

[ 1999, c. 498, §2 (RP) .]

3. Engage in an equine activity.

[ 1999, c. 498, §2 (RP) .]

4. Equine. "Equine" means a horse, pony, mule, donkey or hinny.

[ 1999, c. 498, §2 (AMD) .]

5. Equine activity. "Equine activity" includes but is not limited to the following:

A. Riding or driving an equine or riding as a passenger on or in a vehicle powered by an equine; [1999, c. 498, §2 (AMD).]

B. Equine training, teaching or testing activities; [1999, c. 498, §2 (AMD).]

C. Boarding or keeping an equine, including, but not limited to, normal daily care of an equine; [1999, c. 498, §2 (AMD).]

D. Riding, inspecting or evaluating an equine belonging to another person, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect or evaluate the equine; [1999, c. 498, §2 (AMD).]

E. Rides, trips, hunts or other equine activities of any type, however informal or impromptu, that are sponsored by an equine activity sponsor; [1999, c. 498, §2 (AMD).]

F. Providing or assisting in the provision of hoof care, including, but not limited to, horseshoeing; [1999, c. 498, §2 (NEW).]

G. Trailering, loading, unloading or transporting an equine; [1999, c. 498, §2 (NEW).]

H. Providing or assisting in the provision of veterinary treatment or maintenance care for an equine; [1999, c. 498, §2 (NEW).]

I. Conducting or assisting in the conducting of procedures necessary to breed an equine by means of artificial insemination or otherwise; [1999, c. 498, §2 (NEW).]

J. Participating in an equine activity sponsored by an equine activity sponsor; [1999, c. 498, §2 (NEW).]

K. Participating or assisting a participant in an equine activity at an equine event; [1999, c. 498, §2 (NEW).]

L. Managing or assisting in the managing of an equine in an equine event; [1999, c. 498, §2 (NEW).]

M. Showing or displaying an equine; [1999, c. 498, §2 (NEW).]

N. Operating or assisting in the operation of an equine event; [1999, c. 498, §2 (NEW).]

O. Providing or assisting in the provision of equine dental care; and [1999, c. 498, §2 (NEW).]

P. Participating in racing. [1999, c. 498, §2 (NEW).]

[ 1999, c. 498, §2 (AMD) .]

6. Equine activity sponsor. "Equine activity sponsor" means an individual, group, club, partnership, corporation or other entity, whether operating for profit or nonprofit, that sponsors, organizes or provides the facilities for an equine activity, including, but not limited to: pony clubs; 4-H clubs; field trial clubs; hunt clubs; riding clubs; classes or programs sponsored by a school or college; therapeutic riding programs; and operators, instructors and promoters of equine facilities at which equine activities are held, including, but not limited to, stables, clubhouses, ponyride strings, fairs and arenas.

[ 1999, c. 498, §2 (AMD) .]

6-A. Equine event. "Equine event" means an event in which an equine activity occurs, including, but not limited to, fairs, competitions, performances or parades that involve any breed of equine and any of the equine disciplines, including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, 3-day events, combined training, 4-H events, Pony Club events, rodeos, driving, pulling, cutting, reining, team penning, barrel racing, polo, steeplechasing, endurance or nonendurance trail riding, English and western performance riding, games, packing, recreational riding and hunting.

[ 1999, c. 498, §2 (NEW) .]

7. Equine professional. "Equine professional" means a person engaged for compensation:

A. In instructing a participant or renting to a participant an equine for the purpose of riding, driving or being a passenger on the equine; [1999, c. 498, §2 (AMD).]

B. In renting equipment or tack to a participant; [1999, c. 498, §2 (AMD).]

C. In providing daily care of equines boarded at an equine facility; or [1999, c. 498, §2 (NEW).]

D. In training an equine. [1999, c. 498, §2 (NEW).]

[ 1999, c. 498, §2 (AMD) .]

7-A. Inherent risks of equine activities. "Inherent risks of equine activities" means those dangers and conditions that are an integral part of equine activities, including, but not limited to:

A. The propensity of an equine to behave in ways that may result in damages to property or injury, harm or death to persons on or around the equine. Such equine behavior includes, but is not limited to, bucking, shying, kicking, running, biting, stumbling, rearing, falling and stepping on; [1999, c. 498, §2 (NEW).]

B. The unpredictability of an equine's reaction to such things as sounds, sudden movements and unfamiliar objects, persons or other animals; [1999, c. 498, §2 (NEW).]

C. Certain hazards such as surface and subsurface conditions; [1999, c. 498, §2 (NEW).]

D. Collisions with other equines or objects; and [1999, c. 498, §2 (NEW).]

E. Unpredictable or erratic actions by others relating to equine behavior. [1999, c. 498, §2 (NEW).]

[ 1999, c. 498, §2 (NEW) .]

8. Participant. "Participant" means a person, whether amateur or professional, who directly engages in an equine activity, whether or not a fee is paid to participate in the equine activity.

[ 1991, c. 779, §41 (NEW); 1991, c. 779, §60 (AFF) .]

9. Spectator. "Spectator" means a person who is in the vicinity of an equine activity but who is not a participant.

[ 1999, c. 498, §2 (NEW) .]

SECTION HISTORY

1991, c. 779, §41 (NEW). 1991, c. 779, §60 (AFF). 1999, c. 498, §2 (AMD).



7 §4102. Boarding stables and commercial riding facilities; equine activities (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 779, §41 (NEW). 1991, c. 779, §60 (AFF). 1993, c. 650, §§1,2 (AMD). 1999, c. 498, §3 (RP).



7 §4103. Liability for equine activities (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 779, §41 (NEW). 1991, c. 779, §60 (AFF). 1993, c. 650, §3 (AMD). 1999, c. 498, §4 (RP).



7 §4103-A. Liability for equine activities

1. Liability. Except as provided in subsection 2, an equine activity sponsor, an equine professional or any other person engaged in an equine activity is not liable for any property damage or damages arising from the personal injury or death of a participant or spectator resulting from the inherent risks of equine activities. Except as provided in subsection 2, a person may not make any claim or recover from any person for any property damage or damages for personal injury or death resulting from the inherent risks of equine activities. Each participant and spectator in an equine activity expressly assumes the risk and legal responsibility for any property damage or damages arising from personal injury or death that results from the inherent risk of equine activities. Each participant has the sole responsibility for knowing the range of that person's ability to manage, care for and control a particular equine or perform a particular equine activity. It is the duty of each participant to act within the limits of the participant's own ability, to maintain reasonable control of the particular equine at all times while participating in an equine activity, to heed all warnings and to refrain from acting in a manner that may cause or contribute to the injury of any person or damage to property.

[ 1999, c. 498, §5 (NEW) .]

2. Exceptions; participants. Nothing in subsection 1 prevents or limits the liability of an equine activity sponsor, an equine professional or any other person engaged in an equine activity, if the equine activity sponsor, equine professional or person:

A. Provided the equipment or tack, and knew or should have known that the equipment or tack was faulty, and the equipment or tack was faulty to the extent that it did cause the injury; [1999, c. 498, §5 (NEW).]

B. Owns, leases, rents or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition that was known or should have been known to the equine activity sponsor, equine professional or person; [1999, c. 498, §5 (NEW).]

C. Commits an act or omission that constitutes reckless disregard for the safety of others and that act or omission caused the injury. For the purposes of this section, "reckless" has the same meaning as "recklessly," defined in Title 17-A, section 35, subsection 3, paragraph A; or [1999, c. 498, §5 (NEW).]

D. Intentionally injures the participant. [1999, c. 498, §5 (NEW).]

[ 1999, c. 498, §5 (NEW) .]

3. Assumption of risk. In a personal injury action against an equine professional, a defense or immunity described in subsection 1 may be asserted only if the person injured in the course of an equine activity:

A. Had actual knowledge of the inherent risks of equine activities; [1999, c. 498, §5 (NEW).]

B. Had professed to have sufficient knowledge or experience to be on notice of the inherent risks; or [1999, c. 498, §5 (NEW).]

C. Had been notified of the inherent risks and the limitations of liability. [1999, c. 498, §5 (NEW).]

For the purposes of this subsection, notice of the inherent risks of equine activity may be satisfied either by a statement signed by the person injured or by a sign or signs prominently displayed at the place where the equine activity was initiated. The statement or sign must contain at least the following information.

"WARNING

Under Maine law, an equine professional has limited liability for an injury or death resulting from the inherent risks of equine activities."

The message on a sign must be in black letters at least one inch in height and the sign or signs must be placed in a clearly visible location on or near stables, corrals or arenas where the equine professional conducts equine activities.

[ 1999, c. 498, §5 (NEW) .]

4. Exceptions; persons who are not participants. Nothing in subsection 1 prevents or limits the liability of an equine activity sponsor, an equine professional or any other person engaged in an equine activity, if that equine activity:

A. Causes injury or death to a person who is not a participant and who is in a place where a reasonable person would not expect an equine activity to occur; or [1999, c. 498, §5 (NEW).]

B. Causes injury or death to a spectator and that spectator was in a place designated or intended by an activity sponsor as a place for spectators. [1999, c. 498, §5 (NEW).]

[ 1999, c. 498, §5 (NEW) .]

SECTION HISTORY

1999, c. 498, §5 (NEW).



7 §4104. Equine professional; contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 779, §41 (NEW). 1991, c. 779, §60 (AFF). 1993, c. 650, §4 (RP).



7 §4104-A. Equine professional; contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 650, §5 (NEW). 1999, c. 498, §6 (RP).






Chapter 745: SALE OF DOGS AND CATS

7 §4151. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 589, §1 (NEW).]

1. Animal. "Animal" means a dog, wholly of the species canis familiaris, or a cat, wholly or in part of the species felis domesticus.

[ 2011, c. 100, §14 (AMD) .]

2. Breeder. "Breeder" means a person, firm, partnership, corporation or association that breeds animals for direct or indirect sale to the public.

[ 1995, c. 589, §1 (NEW) .]

3. Health problem. "Health problem" means any disease, illness or any congenital or hereditary condition that would impair the health or function of an animal.

[ 1995, c. 589, §1 (NEW) .]

4. Pet dealer.

[ 2007, c. 702, §21 (RP) .]

4-A. Seller. "Seller" means the owner or operator of a breeding kennel as defined in section 3907, subsection 8-A or the owner or operator of a pet shop as defined in section 3907, subsection 23. "Seller" includes animal dealers required to be licensed by the United States Department of Agriculture. "Seller" does not include humane societies, nonprofit organizations performing the functions of humane societies or animal shelters licensed in accordance with section 3932-A.

[ 2007, c. 702, §22 (NEW) .]

5. Veterinarian. "Veterinarian" means a person licensed as a veterinarian in any state.

[ 1995, c. 589, §1 (NEW) .]

SECTION HISTORY

1995, c. 589, §1 (NEW). 1997, c. 690, §50 (AMD). 2007, c. 439, §31 (AMD). 2007, c. 702, §§21, 22 (AMD). 2011, c. 100, §14 (AMD).



7 §4152. Disclosure

1. Required disclosure. A seller shall deliver to a purchaser of an animal a written disclosure containing the following:

A. An animal history that includes:

(1) For sellers licensed with the United States Department of Agriculture, the name, address and United States Department of Agriculture license number of the breeder and any broker who has had possession of the animal. For sellers licensed with the State, the name, address of the seller and the license number issued under section 3931-A, 3933 or 4163;

(2) The date of the animal's birth;

(3) The date the seller received the animal if the animal was not born on the seller's premises;

(4) The breed, sex, color and identifying marks of the animal. If the breed is unknown or mixed, that fact must be stated;

(5) The individual identifying tag, tattoo, microchip identification number or collar number;

(6) For pure bred animals that are advertised as eligible for registration, the name and registration number of the sire and dam and, if available, the litter number; and

(7) A record of inoculations, internal or external parasite treatments, medication or any veterinarian examination or treatment received by the animal while in the possession of the seller; [2009, c. 403, §9 (AMD).]

B. A statement signed by the seller that the animal at time of delivery has no known health problem or a statement disclosing any known health problem.

The statement must include the date at which the seller is aware that the animal was last seen by a veterinarian; [2007, c. 702, §23 (AMD).]

C. A seller who represents an animal as eligible for registration with an animal pedigree organization shall provide the retail purchaser with a notice stating that pedigree registration does not assure health or quality of an animal; and [2007, c. 702, §23 (AMD).]

D. The seller shall indicate whether or not, to the seller's knowledge, the animal or its sire or dam is registered with, and whether the animal is certified by any organization that maintains a registry pertaining to congenital or hereditary problems and explain the meaning of these terms. [2007, c. 702, §23 (AMD).]

[ 2009, c. 403, §9 (AMD) .]

2. Optional disclosure. The seller may provide the purchaser with a list of congenital or hereditary problems that are known to affect the breed being purchased and a list of any health problems for which the seller does not warranty the animal.

[ 2007, c. 702, §23 (AMD) .]

3. Disclosure procedures. The following disclosure procedures must be followed.

A. The disclosure required by subsection 1 must be made part of the statement of consumer rights set forth in section 4160. [1995, c. 589, §1 (NEW).]

B. The written disclosure made pursuant to this section must be signed by both the seller certifying the accuracy of the statement and by the purchaser of the animal acknowledging receipt of the statement. [2007, c. 702, §23 (AMD).]

C. The seller shall make a prospective purchaser aware that the purchaser may see this information prior to purchase. [2007, c. 702, §23 (AMD).]

[ 2007, c. 702, §23 (AMD) .]

SECTION HISTORY

1995, c. 589, §1 (NEW). 1997, c. 690, §51 (AMD). 2007, c. 702, §23 (AMD). 2009, c. 403, §9 (AMD).



7 §4152-A. Documents necessary for breed registration

1. Requirement to provide. A seller who states, promises or represents that an animal is registered or capable of registration with an animal pedigree organization shall provide the purchaser with the documents necessary for registration at the time of sale or within 90 days of the sale unless specified otherwise in a contractual agreement signed by the purchaser.

[ 2009, c. 403, §10 (NEW) .]

2. Process to acquire documentation. If the purchaser does not receive the necessary documents within the time period specified in subsection 1, the purchaser may send a written request for the documents to the seller via certified mail. Within 60 days of receiving the request, the seller must deliver the documents directly or send them by certified mail to the purchaser.

[ 2009, c. 403, §10 (NEW) .]

3. Failure to provide documentation; resolution. If the seller fails to provide the necessary documents in accordance with subsection 2, the purchaser is entitled to a partial refund of 50% of the purchase price. Upon payment of the refund, a seller is absolved of the requirement to provide the documents necessary for breed registration. Acceptance of the registration papers by the purchaser outside of the required time period waives the purchaser's right to a partial refund.

[ 2009, c. 403, §10 (NEW) .]

SECTION HISTORY

2009, c. 403, §10 (NEW).



7 §4153. Sale prohibited

Notwithstanding section 4152, a seller may not sell an animal that has any obvious clinical sign of infectious, contagious, parasitic or communicable disease or abnormality or has any disease, illness or condition that requires hospitalization or nonelective surgical procedures. [2007, c. 702, §24 (AMD).]

A seller may not sell a wolf hybrid. [2011, c. 100, §15 (NEW).]

SECTION HISTORY

1995, c. 589, §1 (NEW). 2007, c. 702, §24 (AMD). 2011, c. 100, §15 (AMD).



7 §4154. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 589, §1 (NEW). 1997, c. 690, §52 (RP).



7 §4155. Rights of the purchaser

1. Unfit for sale. If, within 10 days after receipt of the animal by the purchaser, a veterinarian states in writing that the animal has a health problem that existed in the animal at the time of delivery or if, within one year after receipt of the animal by the purchaser, a veterinarian states in writing that due to a hereditary or congenital defect the animal has died or has a condition that will shorten its life or will require constant treatment during its life, the animal is considered to have been unfit for sale at the time of sale.

[ 1995, c. 589, §1 (NEW) .]

2. Death; remedies. When an animal dies due to a health problem that would have rendered the animal unfit for sale pursuant to subsection 1, and that health problem existed in the animal at the time of delivery to the purchaser but was not disclosed under the provisions of section 4152, the seller shall provide the purchaser with one of the following remedies selected by the purchaser:

A. An animal of equal value, if available; or [1995, c. 589, §1 (NEW).]

B. A refund of the full purchase price of the animal. [1995, c. 589, §1 (NEW).]

[ 2007, c. 702, §25 (AMD) .]

3. Health problem; remedies. When an animal has a health problem that renders the animal unfit for sale pursuant to subsection 1, and that health problem existed in the animal at the time of delivery to the purchaser but was not disclosed under the provisions of section 4152, the seller shall provide the purchaser with one of the following remedies selected by the purchaser:

A. Return of the animal to the seller for a refund of the full purchase price of the animal; [2007, c. 702, §26 (AMD).]

B. Exchange of the animal for an animal of the purchaser's choice of equivalent value, providing a replacement is available; or [1995, c. 589, §1 (NEW).]

C. Retainment of the animal and reimbursement for 1/2 of the reasonable veterinary fees not to exceed 1/2 of the original purchase price of the animal. [1995, c. 589, §1 (NEW).]

[ 2007, c. 702, §26 (AMD) .]

4. Veterinary service; fees. The fee for veterinary service is reasonable if the service is appropriate for the diagnosis and treatment of the health problem and the fee for the service is comparable to fees charged by other veterinarians who are in proximity to the treating veterinarian.

[ 1995, c. 589, §1 (NEW) .]

5. Sellers not exempt. Sellers may not, contractually or otherwise, exempt themselves from the remedies provided by this section for deaths or health problems caused by infectious, contagious, parasitic or communicable disease.

[ 2007, c. 702, §27 (AMD) .]

SECTION HISTORY

1995, c. 589, §1 (NEW). 2007, c. 439, §32 (AMD). 2007, c. 702, §§25-27 (AMD).



7 §4156. Responsibilities of purchaser

To obtain the remedies provided in section 4155, the purchaser has the following responsibilities with respect to an animal with a health problem. [1995, c. 589, §1 (NEW).]

1. Veterinary diagnosis. The purchaser must notify the seller, within 2 business days, of the diagnosis by a veterinarian of a health problem and provide the seller with the name and telephone number of the veterinarian and a copy of the veterinarian report on the animal.

[ 2007, c. 702, §28 (AMD) .]

2. Refund. If the purchaser wishes to receive a full refund for the animal, the purchaser must return the animal no later than 2 business days after receipt of a written statement from a veterinarian indicating that the animal is unfit due to a health problem. With respect to a dead animal, the purchaser must provide the seller with a written statement from a veterinarian indicating that the animal died from a health problem that existed on or before the receipt of the animal by the purchaser.

[ 2007, c. 702, §29 (AMD) .]

SECTION HISTORY

1995, c. 589, §1 (NEW). 2007, c. 702, §§28, 29 (AMD).



7 §4157. Rights of seller

1. Refusal to sell. A seller may refuse to sell an animal to a potential purchaser who appears not to accept or understand the provisions of this chapter.

[ 2007, c. 702, §30 (AMD) .]

2. Exemption from purchaser remedies. A refund, replacement or reimbursement of veterinary fees is not required if any one or more of the following conditions are met.

A. The health problem or death of the animal resulted from maltreatment, neglect or a disease contracted while in the possession of the purchaser or from an injury sustained subsequent to receipt of the animal by the purchaser. [1995, c. 589, §1 (NEW).]

B. A disclosure statement was provided to the purchaser pursuant to section 4152 that disclosed the health problem for which the purchaser seeks to return the animal. [1995, c. 589, §1 (NEW).]

C. The health problem is a hereditary or congenital one covered by section 4152. [1995, c. 589, §1 (NEW).]

D. [2007, c. 439, §33 (RP).]

[ 2007, c. 439, §33 (AMD) .]

SECTION HISTORY

1995, c. 589, §1 (NEW). 2007, c. 439, §33 (AMD). 2007, c. 702, §30 (AMD).



7 §4158. Contest

1. Demand for remedy; contest. When a seller wishes to contest a demand for the remedy specified in section 4155, the seller may require the purchaser to produce all the veterinarian's records and the animal for examination or autopsy by a veterinarian designated by the seller. The veterinarian designated by the seller must be practicing at a veterinary clinic within 100 miles of the purchaser's residence. The seller shall pay the cost of this examination or autopsy. The seller has a right of recovery against the purchaser if the seller is not obligated to provide a remedy under section 4155.

[ 2007, c. 702, §31 (AMD) .]

2. Right to court action. If the seller does not provide the remedy selected by the purchaser set forth in section 4155, the purchaser may initiate a court action. The prevailing party in the court action has the right to recover costs and reasonable attorney's fees.

[ 2007, c. 702, §32 (AMD) .]

SECTION HISTORY

1995, c. 589, §1 (NEW). 1997, c. 690, §53 (AMD). 2007, c. 702, §§31, 32 (AMD).



7 §4159. Posted notice

A seller whose facility has public access shall post, in a prominent location in the area to which a prospective purchaser would have access, a notice printed in a minimum of 48-point, bold-faced type and containing the following language:

"YOU ARE ENTITLED TO A STATEMENT OF CONSUMER RIGHTS AND DISCLOSURE OF YOUR ANIMAL'S HEALTH HISTORY AND THE WARRANTY ON YOUR ANIMAL. YOU MAY ASK TO SEE THESE ITEMS PRIOR TO PURCHASE. MAKE SURE YOU RECEIVE THESE ITEMS AT THE TIME OF PURCHASE."

[2007, c. 702, §33 (AMD).]

SECTION HISTORY

1995, c. 589, §1 (NEW). 1995, c. 589, §1 (NEW). 2007, c. 702, §33 (AMD).



7 §4160. Notice of consumer rights

1. Written notice. A seller shall provide the purchaser a written notice of rights, signed by the seller, certifying the accuracy of the information contained in the notice. The notice must be signed by the purchaser, acknowledging that the purchaser has reviewed and understood the written notice. A signed copy must be retained by the seller and one copy given to the purchaser. The notice must be in a minimum of 16-point, bold-faced type and must state the following:

"A STATEMENT OF MAINE LAW GOVERNING THE SALE OF DOGS AND CATS:

The sale of dogs and cats is subject to consumer protection regulations. Maine law also provides safeguards to protect sellers and animal purchasers. Attached is a copy of the Maine Revised Statutes, Title 7, chapter 745. Contained in this law is a statement of your consumer rights and remedies. Also attached is your pet's health history and specific warranty information."

[ 2007, c. 702, §34 (AMD) .]

2. Oral notice. In addition, all medical information required to be disclosed pursuant to this section must be orally disclosed to the purchaser by the seller prior to purchase.

[ 2007, c. 702, §35 (AMD) .]

The statement of consumer rights must also contain or have attached the disclosure required under section 4152 and the name and phone number of the state agency to be contacted in the event of perceived violations of this chapter. [1995, c. 589, §1 (NEW).]

SECTION HISTORY

1995, c. 589, §1 (NEW). 1995, c. 589, §1 (NEW). 2007, c. 702, §§34, 35 (AMD).



7 §4161. Limitation

This chapter does not limit the rights or remedies that are otherwise available to a purchaser under any other law. [1997, c. 690, §54 (AMD).]

SECTION HISTORY

1995, c. 589, §1 (NEW). 1997, c. 690, §54 (AMD).



7 §4162. Additional penalties

1. Civil violation. A person who fails to meet a requirement of this chapter commits a civil violation for which a fine of not less than $50 or more than $500 per violation may be adjudged.

[ 2009, c. 343, §24 (AMD) .]

2. Action against pet shops and breeding kennels. The department may, in accordance with Title 5, chapter 375, subchapter 5, revoke or suspend the license of a pet shop or breeding kennel that violates any provision of this chapter or rules adopted under section 3906-B, subsection 10 to implement this chapter.

A. [1997, c. 690, §55 (RP).]

B. [1997, c. 690, §55 (RP).]

C. [1997, c. 690, §55 (RP).]

D. [1997, c. 690, §55 (RP).]

E. [1997, c. 690, §55 (RP).]

[ 2009, c. 343, §24 (AMD) .]

3. Action against license.

[ 1997, c. 690, §55 (RP) .]

SECTION HISTORY

1995, c. 589, §1 (NEW). 1997, c. 690, §55 (RPR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2009, c. 343, §24 (AMD).



7 §4163. Dog or cat vendor's license

A person may not advertise for sale, sell or exchange for value more than one cat or dog under the age of 6 months in a 12-month period unless that person has a valid animal shelter, kennel, breeding kennel or pet shop license or a valid vendor's license issued under this section. [2007, c. 702, §36 (AMD).]

1. Vendor's license; fee. A person may apply for a vendor's license by completing and submitting to the department an application form provided by the department. Upon receipt of a completed application, the department shall issue a vendor's license and an identifying license number that is valid for a period of 90 days from the date of issuance. A person is entitled to one vendor's license in a 12-month period at no charge. A fee of $25 must be submitted with each additional application for a vendor's license within a 12-month period.

[ 2007, c. 702, §37 (AMD) .]

2. Advertising. A person possessing a vendor's license issued under this section must include that vendor's license number in any form of advertising, brochure or sign that announces the availability of a dog or cat for sale or exchange. The vendor's name and license number must be provided to a person purchasing or otherwise receiving a dog or cat from the vendor.

[ 2007, c. 439, §34 (NEW) .]

3. Violation. A person who fails to comply with this section commits a civil violation for which a fine of not less than $50 nor more than $200 may be adjudged, none of which may be suspended.

[ 2007, c. 439, §34 (NEW) .]

SECTION HISTORY

2007, c. 439, §34 (NEW). 2007, c. 702, §§36, 37 (AMD).









Part 10: NUTRIENT MANAGEMENT

Chapter 747: NUTRIENT MANAGEMENT ACT

7 §4201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 642, §2 (NEW).]

1. Animal feeding operation. "Animal feeding operation" means a lot or facility where animals are confined and fed for a total of at least 45 days in a 12-month period. "Animal feeding operation" does not include an aquatic animal production facility.

[ 1997, c. 642, §2 (NEW) .]

2. Animal unit. "Animal unit" means 1,000 pounds of animal body weight.

[ 1997, c. 642, §2 (NEW) .]

3. Board. "Board" means the Nutrient Management Review Board established in section 4203.

[ 1997, c. 642, §2 (NEW) .]

4. Farm nutrient. "Farm nutrient" means a substance or recognized plant nutrient, element or compound that is used or sold for its plant nutritive content or its claimed nutritive value for use in growing crops. The term includes, but is not limited to, livestock and poultry manures, compost as fertilizer, commercially manufactured chemical fertilizers, sewage sludge, residuals or combinations of these.

[ 1997, c. 642, §2 (NEW) .]

5. Nutrient management plan. "Nutrient management plan" means a written document that outlines how farm nutrients are stored, managed and utilized on the farm for which the plan is written.

[ 1997, c. 642, §2 (NEW) .]

6. Regulated residual. "Regulated residual" means a residual regulated by the Department of Environmental Protection pursuant to Title 38, chapter 13 that is used primarily for its nitrogen and phosphorous value as determined by the Department of Agriculture, Conservation and Forestry. "Regulated residual" does not include compost in quantities less than 100 tons per year or wood ash.

[ 2003, c. 283, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

7. Residual. "Residual" means any material generated as a byproduct of a nonagricultural production or treatment process that has value as a source of crop nutrients or soil amendment.

[ 1997, c. 642, §2 (NEW) .]

8. Verified complaint of improper manure handling. "Verified complaint of improper manure handling" means a complaint of improper manure handling investigated in accordance with Title 17, section 2701-B and resulting in a determination by the commissioner that the manure has been stored or handled in a manner that does not conform with best management practices.

[ 1997, c. 642, §2 (NEW) .]

SECTION HISTORY

1997, c. 642, §2 (NEW). 1999, c. 530, §1 (AMD). 2003, c. 283, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §4202. Duties of the commissioner

The commissioner shall implement a program to promote responsible use of farm nutrients in accordance with this chapter. The commissioner has the powers and duties as set forth in this section. [1997, c. 642, §2 (NEW).]

1. Nutrient management plans. In accordance with Title 5, chapter 375, the commissioner shall adopt rules to establish minimum requirements for nutrient management plans required under section 4204, a process for review of the nutrient management plans, periodic revisions to plans and determination of compliance with the plans. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. The commissioner shall maintain a list of farms that have a nutrient management plan based on notification received pursuant to section 4204, subsection 3.

[ 1997, c. 642, §2 (NEW) .]

2. Certification of persons to prepare nutrient management plans. The commissioner shall develop a program to train and certify persons in the preparation of nutrient management plans. The commissioner may establish minimum educational requirements for persons eligible for certification. The commissioner may revoke a certification in accordance with section 4210.

[ 1999, c. 530, §2 (AMD) .]

3. Livestock operations permits. The commissioner shall issue livestock operations permits in accordance with section 4205. The commissioner may revoke a livestock operations permit in accordance with section 4211.

[ 1999, c. 530, §2 (AMD) .]

4. Educational outreach. The commissioner shall conduct an educational outreach program for the agricultural community to increase awareness of the provisions of this chapter and the need for nutrient management planning. The commissioner shall inform the public about manure-related issues and the department's efforts to address manure-related issues.

[ 1997, c. 642, §2 (NEW) .]

5. Enforcement. Whenever it appears to the commissioner that there is or has been a violation of this chapter, rules adopted under this chapter or the conditions of a permit or variance issued under this chapter, the commissioner may initiate an enforcement action.

[ 1997, c. 642, §2 (NEW) .]

SECTION HISTORY

1997, c. 642, §2 (NEW). 1999, c. 530, §2 (AMD).



7 §4203. Nutrient Management Review Board

The Nutrient Management Review Board is established pursuant to Title 5, section 12004-D, subsection 5. [1997, c. 642, §2 (NEW).]

1. Duties. The board's duties are as follows:

A. The board shall review and approve all proposed amendments to the original rules adopted in accordance with this chapter; [2003, c. 283, §2 (AMD).]

B. When an aggrieved party within 30 days of the commissioner's decision appeals a decision of the commissioner regarding a livestock operations permit under section 4205, a request for a variance under section 4204, subsection 8 or a certification under section 4210, the board shall hold a hearing in accordance with Title 5, chapter 375, subchapter 4. The board may affirm, amend or reverse a permit or certification decision made by the commissioner. The board's decision is a final agency action; and [2003, c. 283, §2 (AMD).]

C. When an aggrieved party within 30 days of the commissioner's decision appeals a decision of the commissioner regarding site-specific best management practices prescribed for a farm or other issue governed under section 156 or Title 17, section 2701-B, the board shall hold a hearing in accordance with Title 5, chapter 375, subchapter 4. The board may affirm, amend or reverse a decision made by the commissioner. The board's decision is a final agency action. The board may also conduct an information-gathering meeting at the request of the department or any party with a legitimate interest to facilitate the complaint resolution process under section 156 or Title 17, section 2701-B. [2007, c. 649, §4 (AMD).]

[ 2007, c. 649, §4 (AMD) .]

2. Membership. The board consists of 7 members appointed as follows:

A. One member from the University of Maine Cooperative Extension Service with expertise in agricultural production appointed by the Director of the Cooperative Extension Service; [1997, c. 642, §2 (NEW).]

B. The Commissioner of Environmental Protection or the commissioner's designee; [1997, c. 642, §2 (NEW).]

C. The commissioner or the commissioner's designee; and [1997, c. 642, §2 (NEW).]

D. Four other persons appointed by the Governor, consisting of:

(1) One member with expertise in nutrient management or soil science;

(2) One member actively involved in a livestock production operation with less than 300 animal units;

(3) One member actively involved in a livestock production operation with more than 300 animal units; and

(4) One member with an interest in nutrient management issues representing the general public. [1997, c. 642, §2 (NEW).]

[ 1997, c. 642, §2 (NEW) .]

2-A. Temporary membership. When the subject matter of an appeal or complaint resolution process under this section is other than manure or nutrient management, the commissioner may appoint up to 3 temporary board members for the purpose of hearing an appeal, conducting an information-gathering meeting or facilitating the complaint resolution process under section 156. At least one temporary member must have expertise with the subject matter of the complaint or problem and one temporary member must represent the agricultural sector involved. The terms for temporary members expire when the board determines that it has taken final action on the appeal or complaint resolution process.

[ 2007, c. 649, §5 (AMD) .]

3. Terms of membership; chair. Except for initial appointees, each member appointed by the Governor serves for a term of 4 years. In the case of a vacancy, the Governor shall appoint a member to fill the unexpired term. The Governor shall determine initial appointment terms to stagger term expirations. The board shall annually elect one of its members as chair.

[ 1997, c. 642, §2 (NEW) .]

4. Compensation. Members of the board are entitled to expenses only.

[ 1997, c. 642, §2 (NEW) .]

5. Staff. The department shall provide staff to the board.

[ 1997, c. 642, §2 (NEW) .]

6. Meetings. The board shall meet twice a year with the commissioner to discuss the implementation and enforcement of the provisions of this chapter and as needed to perform its duties.

[ 1997, c. 642, §2 (NEW) .]

SECTION HISTORY

1997, c. 642, §2 (NEW). 1999, c. 530, §3 (AMD). 2003, c. 283, §§2,3 (AMD). 2007, c. 649, §§4, 5 (AMD).



7 §4204. Nutrient management plan

1. Nutrient management plan required. A person who owns or operates a farm that meets the criteria established in subsection 2 shall have a nutrient management plan for that farm and shall implement the provisions in that plan by the dates specified for that category of farm in subsection 4, 5, 6 or 7. The nutrient management plan must be prepared by a person certified in accordance with section 4202, subsection 2 and must address the storage and utilization of all farm nutrients generated on or transported to the farm. A nutrient management plan developed by a farm owner or operator is deemed to have been prepared by a certified nutrient management specialist if a certified nutrient management specialist reviews the plan for compliance with this chapter, signs the plan and notifies the department in accordance with subsection 3.

A. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

B. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

C. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

D. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

E. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

F. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

G. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

H. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §24 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Plan requirements. For livestock farms, the nutrient management plan must address storage and utilization of farm nutrients for the entire farm operation including leased or rented land. For crop farms, the plan must address storage and utilization of farm nutrients on land on which manure is utilized or stored. A nutrient management plan must include or provide for:

A. Minimum distances between manure storage, stacking and spreading areas and property lines and surface water based on site-specific factors; [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Manure storage for a minimum of 180 days; [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Provisions for soil erosion control; [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. [2005, c. 382, Pt. B, §2 (RP).]

E. Results of soil tests for land designated in the plan for manure spreading or manure irrigation; [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. Results of manure tests; [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

G. A statement of yield goals for land receiving farm nutrients; [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

H. Additional information established through rulemaking; [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

I. Site-specific dates recommended for the spreading of manure and spraying or irrigation of liquid manure. In compliance with section 4207, the plan may not recommend spreading between December 1st of a calendar year and March 15th of the following calendar year; and [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

J. A recommended timetable for implementing the plan. [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2005, c. 382, Pt. B, §2 (AMD) .]

2. Farms requiring a nutrient management plan. A farm that meets one or more of the following criteria is required to have a nutrient management plan:

A. A farm that confines and feeds 50 or more animal units at any one time; [1997, c. 642, §2 (NEW).]

B. A farm that stores or utilizes more than 100 tons of manure per year not generated on that farm; [2007, c. 240, Pt. ZZ, §1 (AMD).]

C. A farm that is the subject of a verified complaint of improper manure handling; or [1999, c. 530, §4 (AMD).]

D. A farm that stores or utilizes regulated residuals. [1997, c. 642, §2 (NEW).]

[ 2007, c. 240, Pt. ZZ, §1 (AMD) .]

3. Responsibility of person preparing nutrient management plans. Upon completion of a nutrient management plan, a person certified to prepare nutrient management plans in accordance with this chapter shall notify the department. The notification must include the name and address of the owner or operator of the farm and the location of the farm for which the plan was prepared. A person preparing a nutrient management plan required by this chapter shall adhere to rules adopted in accordance with this chapter pertaining to the preparation and requirements of the plan.

[ 1997, c. 642, §2 (NEW) .]

4. Compliance date for farms operational on March 31, 1998. Except for a farm requiring a livestock operations permit under section 4205 or as provided in subsection 8, an owner or operator of a farm that was operational on March 31, 1998 and meets the criteria established in subsection 2, paragraph A or B shall have a nutrient management plan prepared for that farm no later than January 1, 2001. Except as provided in subsection 8, the plan must be implemented no later than October 1, 2007.

[ 2001, c. 64, §1 (AMD) .]

5. Compliance date for farms that were operational on March 31, 1998 that store or use regulated residuals. An owner or operator of a farm that is required to have a nutrient management plan under subsection 2, paragraph D and that was operational on March 31, 1998 shall have that plan prepared by January 1, 2000. Except as provided in subsection 8, the plan must be implemented no later than January 1, 2000.

[ 1999, c. 530, §4 (NEW) .]

6. Compliance date for farms becoming operational after March 31, 1998. An owner or operator of a farm that is required to have a nutrient management plan under subsection 2 and that was not operational on March 31, 1998 shall have a nutrient management plan prepared before the farm becomes operational. Except as provided in subsection 8, the plan must be implemented at the time the farm becomes operational.

[ 1999, c. 530, §4 (NEW) .]

7. Compliance date for farms subject of verified complaint. When a farm is required to have a nutrient management plan under subsection 2, paragraph C, the commissioner shall establish a date by which the plan must be developed and a date for implementation of the plan.

[ 1999, c. 530, §4 (NEW) .]

8. Variances. For farms with compliance dates established in subsection 4, the commissioner may grant a variance from the date by which a nutrient management plan must be prepared and certified when the commissioner finds that technical assistance or resources are not available to complete and certify the plan by January 1, 2001. The commissioner may grant a variance from the implementation date in subsection 4, 5 or 6 when the commissioner finds that implementation of the plan would cause undue hardship. A person requesting a variance shall submit a request in writing to the commissioner at least 90 days prior to the applicable implementation date. The commissioner shall establish by rule criteria and a process for granting a variance. Factors considered must include protection of groundwater and surface water, cost of implementing the plan, availability of financial assistance to implement the plan and availability of technical assistance or resources to complete and certify the plan. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. Notwithstanding the provisions of this subsection, a variance may not extend an implementation date beyond December 31, 2008. A person denied a variance by the commissioner may appeal that decision to the board.

[ 2001, c. 64, §2 (AMD) .]

9. Violation. The following are civil violations for which a fine of up to $1,000 plus up to an additional $250 per day for each day that the violation continues may be adjudged:

A. Failure to develop a nutrient management plan in accordance with this section; and [2003, c. 452, Pt. B, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Failure to implement a nutrient management plan in accordance with this section or rules adopted pursuant to this section. Prior to the development of a plan, a person is not subject to a penalty for failure to implement a nutrient management plan. [2003, c. 452, Pt. B, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

10. Nutrient management plan confidential. A nutrient management plan prepared in accordance with this section is confidential and is not a public record as defined in Title 1, section 402, subsection 3. A copy of a nutrient management plan required under this section must be available to the commissioner or the commissioner's designee upon request.

[ 2003, c. 452, Pt. B, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1997, c. 642, §2 (NEW). 1999, c. 530, §4 (AMD). 1999, c. 723, §1 (AMD). 2001, c. 64, §§1,2 (AMD). 2003, c. 452, §§B24-26 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 382, §B2 (AMD). 2007, c. 240, Pt. ZZ, §1 (AMD).



7 §4205. Livestock operations permit

1. Operations requiring a livestock operations permit. Beginning on January 1, 2000, a permit issued by the commissioner pursuant to subsection 2 is required for an animal feeding operation that meets one or more of the following criteria:

A. The operation is a concentrated animal feeding operation as defined by rules adopted pursuant to this section; [1997, c. 642, §2 (NEW).]

B. The operation confines and feeds 300 or more animal units and prior to April 15, 1998 the operation did not confine and feed 300 or more animal units; or [1997, c. 642, §2 (NEW).]

C. Proposes an expansion beyond the operation's manure storage capacity or land base used for spreading. [1997, c. 642, §2 (NEW).]

[ 1999, c. 530, §4 (AMD) .]

2. Criteria for issuing permits; rulemaking. An applicant for a permit required under this section must submit to the commissioner a nutrient management plan that meets the requirements established pursuant to section 4204. A nutrient management plan submitted in accordance with this subsection is confidential and is not a public record as defined in Title 1, section 402, subsection 3. Prior to issuing a permit, the commissioner or a designee of the commissioner shall inspect the operation and determine that the operation is in compliance with the nutrient management plan. The commissioner may issue a provisional permit in accordance with subsection 3. The commissioner shall adopt rules in accordance with Title 5, chapter 375 to establish a process for application review and issuing permits required under this section. The rules may establish permit application fees, inspection requirements and procedures for review by the board of permitting decisions. Rules initially adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. After July 1, 1999, rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 530, §4 (AMD) .]

3. Provisional permit. The commissioner may issue a provisional permit to an operation that is not in compliance with the farm's nutrient management plan at the time of inspection. In issuing a provisional permit, the commissioner shall consider existing nutrient management practices on the farm, the protection of groundwater and surface water, the cost of implementing the plan and the availability of financial assistance to implement the plan. A provisional permit must state the date by which the farm must be in compliance with the plan and may not be issued for a period of more than one year. Upon inspection and determination of compliance, the commissioner shall issue a permit in accordance with subsection 2 and the provisional permit expires. The commissioner shall adopt rules in accordance with Title 5, chapter 375 to establish a process for application review and issuing of provisional permits. Rules adopted in accordance with this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ RR 1999, c. 1, §6 (COR) .]

4. Violation. The following are civil violations for which a fine of up to $1,000 plus up to an additional $250 per day for each day that the violation continues may be adjudged:

A. Failure to obtain a livestock operations permit in accordance with this section; and [2003, c. 452, Pt. B, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Failure to comply with the conditions set forth in a livestock operations permit or a variance. [2003, c. 452, Pt. B, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1997, c. 642, §2 (NEW). RR 1999, c. 1, §6 (COR). 1999, c. 530, §4 (AMD). 2003, c. 452, §B27 (AMD). 2003, c. 452, §X2 (AFF).



7 §4206. Rulemaking (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 642, §2 (NEW). 1999, c. 530, §5 (RP).



7 §4207. Winter spreading of manure prohibited

1. Winter spreading prohibited. Except pursuant to a variance granted under subsection 2, a person may not spread manure on agricultural fields between December 1st of a calendar year and March 15th of the following calendar year. This prohibition includes the spreading of manure and spraying or irrigation of liquid manure.

[ 2003, c. 452, Pt. B, §28 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Variance. Upon application to the commissioner, the commissioner may grant a variance to allow a person to spread manure during the winter due to financial hardship or other circumstances that necessitate the application. In granting a variance, the commissioner shall impose restrictions to minimize potential environmental degradation and prescribe actions to ensure future compliance.

[ 2003, c. 452, Pt. B, §28 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Violation. A person who violates this section commits a civil violation for which a fine of up to $1,000 per day for each day that spreading occurs may be adjudged.

[ 2003, c. 452, Pt. B, §28 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1997, c. 642, §2 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B28 (RPR).



7 §4208. Nutrient Management Fund

There is established the nonlapsing Nutrient Management Fund. The commissioner may accept funds from any source designated to be placed in the fund. The commissioner may authorize expenses from the fund as necessary to carry out the purposes of this Part. [1997, c. 642, §2 (NEW).]

SECTION HISTORY

1997, c. 642, §2 (NEW).



7 §4209. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 642, §2 (NEW). 1999, c. 530, §6 (AMD). 2003, c. 283, §4 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B29 (RP). 2003, c. 688, §A8 (AFF). 2003, c. 688, §A7 (RP).



7 §4210. Revocation of certification

If the commissioner finds that a person certified to prepare nutrient management plans has failed to comply with section 4204, subsection 3, the commissioner may revoke that person's certification in accordance with this section. [1999, c. 530, §7 (NEW).]

1. Notice. The commissioner shall give written notice of a revocation immediately following a decision to revoke. A notice of revocation must state the reason the certification is being revoked and the effective date of the revocation and must inform the person of the hearing provisions under subsection 2 and the appeals process before the board.

[ 1999, c. 530, §7 (NEW) .]

2. Hearing. A person receiving a notice of revocation under subsection 1 may request a hearing on that revocation. A request for a hearing must be in writing and must be made no later than 30 days after receipt of the revocation notice required under subsection 1. The commissioner shall notify the person of the date and location of the hearing.

A person may present evidence at a hearing that might justify reinstatement of the certification.

[ 1999, c. 530, §7 (NEW) .]

3. Decisions; appeal. Decisions of the commissioner must be in writing. The commissioner may reinstate the certification if the commissioner finds that the person has complied with section 4204, subsection 3. A person whose certification is revoked by the commissioner may appeal that decision to the board.

[ 1999, c. 530, §7 (NEW) .]

SECTION HISTORY

1999, c. 530, §7 (NEW).



7 §4211. Revocation of livestock operations permit

If the commissioner finds that a person issued a livestock operations permit has failed to comply with the provisions of that permit, the commissioner may revoke that person's permit. [1999, c. 530, §7 (NEW).]

1. Notice. The commissioner shall give written notice of a revocation immediately following a decision to revoke. A notice of revocation must state the reason the permit is being revoked and the effective date of the revocation and must inform the person of the hearing provisions under subsection 2 and the appeals process before the board.

[ 1999, c. 530, §7 (NEW) .]

2. Hearing. A person receiving a notice of revocation under subsection 1 may request a hearing on that revocation. A request for a hearing must be in writing and must be made not later than 30 days after receipt of the revocation notice required under subsection 1. The commissioner shall notify the person of the date and location of the hearing.

A person may present evidence at a hearing that might justify reinstatement of the permit.

[ 1999, c. 530, §7 (NEW) .]

3. Decisions; appeal. Decisions of the commissioner must be in writing. A person whose permit is revoked by the commissioner may appeal that decision to the board.

[ 1999, c. 530, §7 (NEW) .]

SECTION HISTORY

1999, c. 530, §7 (NEW).



7 §4212. Moratorium on swine feeding operation (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 530, §7 (NEW). MRSA T. 7, §4212 (RP).



7 §4213. Annual report; Department of Agriculture, Conservation and Forestry (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 530, §7 (NEW). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 29, §4 (RP).



7 §4214. Nutrient management plans for fish hatcheries

1. Nutrient management plan required for fish hatcheries. A person who owns or operates a fish hatchery, not including an off-shore marine aquaculture operation in estuarine or marine waters, must have and implement a nutrient management plan for the fish waste from the hatchery by the date specified in rules adopted pursuant to subsection 2. The commissioner shall maintain a list of fish hatcheries that have a nutrient management plan.

[ 1999, c. 726, §1 (NEW) .]

2. Rules for fish hatcheries. In accordance with Title 5, chapter 375, the commissioner shall adopt rules to establish requirements for nutrient management plans for fish hatcheries, compliance schedules for fish hatcheries, a process for review of the nutrient management plans, periodic revisions of plans and determination of compliance with the plans. A nutrient management plan for a fish hatchery must address storage, management and use of fish waste from the hatchery with the goal of improving water quality.

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 726, §1 (NEW) .]

SECTION HISTORY

1999, c. 726, §1 (NEW).












TITLE 7-A: AGRICULTURE, CONSERVATION AND FORESTRY

Subtitle 1: DEPARTMENT OF AGRICULTURE, CONSERVATION AND FORESTRY

Chapter 1: DEPARTMENTAL ORGANIZATION AND OPERATION

Subchapter 1: GENERAL PROVISIONS

7-A §101. Definitions

As used in this Title, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF).]

1. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

2. Department. "Department" means the Department of Agriculture, Conservation and Forestry.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

2-A. Foodways. "Foodways" means the cultural, social and economic practices related to the production and consumption of food.

[ 2013, c. 405, Pt. A, §7 (NEW) .]

3. Seal. The department has an official seal, which must be judicially noticed.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

SECTION HISTORY

2011, c. 657, Pt. V, §1 (NEW). 2011, c. 657, Pt. V, §2 (AFF). 2013, c. 405, Pt. A, §7 (AMD). 2013, c. 405, Pt. A, §17 (AFF).






Subchapter 2: ORGANIZATION

7-A §201. Department

1. Establishment. The Department of Agriculture, Conservation and Forestry is established as a cabinet-level department.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

2. Divisions. The department consists of the divisions necessary to carry out the work of the department.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

SECTION HISTORY

2011, c. 657, Pt. V, §1 (NEW). 2011, c. 657, Pt. V, §2 (AFF). 2013, c. 405, Pt. A, §17 (AFF).



7-A §201-A. Local food and rural economic development

It is the policy of this State to encourage food self-sufficiency for its citizens. The department shall support policies that: [2013, c. 405, Pt. A, §8 (NEW).]

1. Local control. Through local control preserve the ability of communities to produce, process, sell, purchase and consume locally produced foods;

[ 2013, c. 405, Pt. A, §8 (NEW) .]

2. Small-scale farming and food production. Ensure the preservation of family farms and traditional foodways through small-scale farming and food production;

[ 2013, c. 405, Pt. A, §8 (NEW) .]

3. Improved health and well-being. Improve the health and well-being of citizens of this State by reducing hunger and increasing food security through improved access to wholesome, nutritious foods by supporting family farms and encouraging sustainable farming and fishing;

[ 2013, c. 405, Pt. A, §8 (NEW) .]

4. Self-reliance and personal responsibility. Promote self-reliance and personal responsibility by ensuring the ability of individuals, families and other entities to prepare, process, advertise and sell foods directly to customers intended solely for consumption by the customers or their families; and

[ 2013, c. 405, Pt. A, §8 (NEW) .]

5. Rural economic development. Enhance rural economic development and the environmental and social wealth of rural communities.

[ 2013, c. 405, Pt. A, §8 (NEW) .]

SECTION HISTORY

2013, c. 405, Pt. A, §8 (NEW).



7-A §202. Mission; guiding principles

1. Mission. The mission of the department is to serve as a steward of Maine's agricultural and natural resources. The department shall implement public policy that:

A. Supports the work of citizens who derive their livelihood through agricultural, conservation and forest-based interests and supports those who enjoy parks and conservation lands; [2013, c. 405, Pt. A, §9 (NEW).]

B. Through education, technical assistance, research, regulation and land conservation, promotes and protects the public health, the well-being of domestic animals, wise land usage and the preservation of the State's key conservation assets; and [2013, c. 405, Pt. A, §9 (NEW).]

C. Assists in creating added value for land-derived and forest-derived products as well as creating outdoor-based recreational experiences for local, national and international markets. [2013, c. 405, Pt. A, §9 (NEW).]

[ 2013, c. 405, Pt. A, §9 (AMD); 2013, c. 405, Pt. A, §17 (AFF) .]

2. Guiding principles. The following principles are adopted to guide the department in the performance of its duties:

A. Forestry, farming, conservation, public lands and other natural resource-based economic activity are important to the State's economy and quality of life; [2013, c. 405, Pt. A, §9 (AMD); 2013, c. 405, Pt. A, §17 (AFF).]

A-1. The State's rural jobs and multifaceted natural resources are at the same time a rich heritage to be carefully passed to successive generations and an evolving economic engine driving the recreation, food and fiber components of the State’s workplaces; [2013, c. 405, Pt. A, §9 (NEW).]

B. Strengthening farming, forestry, conservation, recreation, state parks, public lands and public access to the State's natural resources is vital to enhancing the State's natural resources economy; and [2013, c. 405, Pt. A, §9 (AMD); 2013, c. 405, Pt. A, §17 (AFF).]

C. The State's land and water are the common denominators for fresh, locally grown food, processed food, horticulture, livestock, sustainably managed forest products and the State's internationally recognized outdoor recreation and conservation areas. [2013, c. 405, Pt. A, §9 (NEW).]

[ 2013, c. 405, Pt. A, §9 (AMD); 2013, c. 405, Pt. A, §17 (AFF) .]

SECTION HISTORY

2011, c. 657, Pt. V, §1 (NEW). 2011, c. 657, Pt. V, §2 (AFF). 2013, c. 405, Pt. A, §9 (AMD). 2013, c. 405, Pt. A, §17 (AFF).



7-A §203. Commissioner

The department is under the control and supervision of the Commissioner of Agriculture, Conservation and Forestry, who reports directly to the Governor. [2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF).]

1. Appointment. The Governor shall appoint the commissioner, subject to review by the joint standing committee of the Legislature having jurisdiction over agriculture, conservation and forestry matters and confirmation by the Senate. The commissioner, who must be a person of recognized executive ability and who must possess training, knowledge or experience in agricultural production, conservation, forestry and natural resource management, serves at the pleasure of the Governor.

[ 2013, c. 405, Pt. A, §10 (AMD); 2013, c. 405, Pt. A, §17 (AFF) .]

2. Deputies; staff.

[ 2013, c. 405, Pt. A, §17 (AFF); 2013, c. 405, Pt. A, §11 (RP) .]

2-A. Deputy; staff. The commissioner shall appoint a deputy commissioner to assist the commissioner with the operations of the department. The commissioner shall also appoint a natural resource marketing and economic development specialist, who shall assist the commissioner in the identification and tracking of natural resource industry trends, who shall work with natural resource groups to identify value-added opportunities and who shall coordinate with other governmental agencies to help management to improve the sustainability of the State's agricultural resources and the long-term health of the State's agricultural, forestry and natural resource-based industries.

[ 2013, c. 405, Pt. A, §12 (NEW) .]

3. Vacancy; commissioner. A vacancy in the office of the commissioner must be filled as follows.

A. A vacancy in the commissioner's position must be filled in accordance with Title 5, section 1. [2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF).]

B. The commissioner shall appoint one of the department's deputy commissioners to perform the duties of the commissioner, in addition to the duties of that deputy commissioner, during the commissioner's temporary absence or disability. [2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF).]

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

SECTION HISTORY

2011, c. 657, Pt. V, §1 (NEW). 2011, c. 657, Pt. V, §2 (AFF). 2013, c. 405, Pt. A, §§10-12 (AMD). 2013, c. 405, Pt. A, §17 (AFF).



7-A §204. Powers and duties of commissioner

The commissioner has all of the powers and duties necessary to carry out the mission and responsibilities of the department. The commissioner has the power to distribute the functions and duties given to the commissioner under this Title, Title 7 and Title 12 among the various bureaus of the department so as to integrate the work properly and to promote the most economical and efficient administration of the department. Powers and duties given to the commissioner or the department in this Title, Title 7 or Title 12 must be assumed and carried out by the bureaus that the commissioner designates and may in turn be delegated to subordinates by bureau directors with the approval of the commissioner. [2013, c. 405, Pt. A, §13 (AMD); 2013, c. 405, Pt. A, §17 (AFF).]

1. Administration. The commissioner shall administer the department in accordance with the requirements of this Title and shall fulfill the duties prescribed to the commissioner by state and federal law.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

2. Rulemaking. The commissioner shall adopt rules to implement this Title. Rules adopted pursuant to this subsection are routine technical rules, as defined in Title 5, chapter 375, subchapter 2-A, unless otherwise specified.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

3. Employees. The commissioner may employ personnel as necessary to carry out the work of the department. Except as otherwise provided by law, all personnel of the department are under the immediate supervision, direction and control of the commissioner. Department personnel are subject to the Civil Service Law, except for positions subject to appointment by the commissioner under subsection 4 and as otherwise specified.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

4. Appointments. The deputy commissioner and bureau directors of the department are appointed by the commissioner and serve at the pleasure of the commissioner, except as otherwise provided by law. The deputy commissioner and bureau directors appointed pursuant to this Title must have educational qualifications and professional experience directly related to the functions of and services provided by the relevant unit or bureau.

[ 2013, c. 405, Pt. A, §14 (AMD); 2013, c. 405, Pt. A, §17 (AFF) .]

SECTION HISTORY

2011, c. 657, Pt. V, §1 (NEW). 2011, c. 657, Pt. V, §2 (AFF). 2013, c. 405, Pt. A, §§13,14 (AMD). 2013, c. 405, Pt. A, §17 (AFF).



7-A §205. Department organization; divisions (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 657, Pt. V, §1 (NEW). 2011, c. 657, Pt. V, §2 (AFF). 2013, c. 405, Pt. A, §17 (AFF). 2013, c. 405, Pt. A, §15 (RP).



7-A §206. Department organization; bureaus

The department is composed of the following bureaus, each of which is under the direction and supervision of a director: [2013, c. 405, Pt. A, §16 (NEW).]

1. Bureau of Agriculture, Food and Rural Resources. The Bureau of Agriculture, Food and Rural Resources, which is composed of the former Department of Agriculture, Food and Rural Resources and all associated units and programs;

[ 2013, c. 405, Pt. A, §16 (NEW) .]

2. Bureau of Forestry. The Bureau of Forestry, which is composed of the former Division of Forestry and all associated units and programs;

[ 2013, c. 405, Pt. A, §16 (NEW) .]

3. Bureau of Parks and Lands. The Bureau of Parks and Lands, which is composed of the former Division of Parks and Public Lands and all associated units and programs;

[ 2013, c. 405, Pt. A, §16 (NEW) .]

4. Bureau of Resource Information and Land Use Planning. The Bureau of Resource Information and Land Use Planning, which is composed of the Division of Land Use Planning, Permitting and Compliance, the Division of Geology, Natural Areas and Coastal Resources, the Land for Maine's Future Program, the units of municipal planning assistance and flood plain management and all other associated units and programs.

[ 2013, c. 424, Pt. K, §1 (AMD) .]

The commissioner shall appoint a director for each bureau, giving preference to existing directors or other staff from within the bureau. [2013, c. 405, Pt. A, §16 (NEW).]

SECTION HISTORY

2013, c. 405, Pt. A, §16 (NEW). 2013, c. 424, Pt. K, §1 (AMD).















TITLE 8: AMUSEMENTS AND SPORTS

Chapter 1: BOWLING, POOL AND SHOOTING GALLERIES

8 §1. Unlicensed alleys and billiard rooms (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §2 (RP).



8 §2. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 348, §1 (AMD). 1979, c. 562, §1 (AMD). 2013, c. 595, Pt. U, §2 (RP).






Chapter 3: CIRCUSES

8 §51. Equipment; rules and regulations

The tents and equipment of circuses and traveling amusement shows are required to be constructed of fire-resisting and flameproofed materials. Such equipment is required to be set up and arranged in such a way that it will provide safe means of egress in case of fire or other emergency. The Commissioner of Public Safety is authorized and directed to promulgate rules and regulations to carry out this section, and all regulations so made shall have the force of law insofar as they are not inconsistent with this section. [1971, c. 622, §141-B (AMD).]

SECTION HISTORY

1971, c. 622, §141B (AMD).






Chapter 5: BOXING

8 §101. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 476, §14 (AMD). 1975, c. 115, §1 (AMD). 1977, c. 160, (AMD). 1977, c. 682, §1 (RPR). 1981, c. 501, §§3,4 (AMD). 1983, c. 413, §1 (RP).



8 §101-A. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 115, §2 (NEW). 1983, c. 413, §1 (RP).



8 §102. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §1 (RP).



8 §103. Office location (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §1 (RP).



8 §104. Disbursements (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §1 (AMD). 1979, c. 541, §A78 (AMD). 1983, c. 413, §1 (RP).



8 §105. Annual reports (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 115, §3 (AMD). 1975, c. 767, §1 (RPR). 1983, c. 413, §1 (RP).



8 §106. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 684, (AMD). 1975, c. 115, §4 (AMD). 1977, c. 694, §147 (AMD). 1983, c. 413, §1 (RP).



8 §107. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 303, §3 (AMD). 1975, c. 115, §5 (RPR). 1977, c. 694, §148 (AMD). 1983, c. 413, §1 (RP).



8 §108. Permits for foreign co-promoters (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §1 (RP).



8 §109. Accident insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §12 (AMD). 1983, c. 413, §1 (RP).



8 §110. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 115, §6 (AMD). 1983, c. 413, §1 (RP).



8 §111. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 461, (AMD). 1981, c. 501, §5 (AMD). 1983, c. 413, §1 (RP).



8 §112. Decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §1 (RP).






Chapter 6: PROFESSIONAL WRESTLING MATCHES, SHOWS AND EXHIBITIONS

8 §131. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1983, c. 413, §1 (RP).



8 §132. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1983, c. 413, §1 (RP).



8 §133. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1983, c. 413, §1 (RP).



8 §134. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1977, c. 694, §149 (AMD). 1983, c. 413, §1 (RP).



8 §135. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1977, c. 694, §§150-150B (AMD). 1979, c. 663, §26 (AMD). 1983, c. 413, §1 (RP).



8 §136. Licenses for foreign copromoters (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1983, c. 413, §1 (RP).



8 §137. Accident insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1983, c. 413, §1 (RP).



8 §138. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1983, c. 413, §1 (RP).



8 §139. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1981, c. 501, §6 (AMD). 1983, c. 413, §1 (RP).



8 §140. Decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1983, c. 413, §1 (RP).






Chapter 6-A: THE MAINE ATHLETIC COMMISSION

8 §141. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1983, c. 553, §46 (AMD). 1983, c. 812, §54 (AMD). 1985, c. 634, §1 (AMD). 1987, c. 395, §A32 (RP).



8 §142. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1985, c. 634, §2 (AMD). 1987, c. 395, §A32 (RP).



8 §143. Meetings; chairman; quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1987, c. 395, §A32 (RP).



8 §144. Disposal of fees; expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1983, c. 553, §3 (RPR). 1985, c. 785, §B49 (AMD). 1987, c. 395, §A32 (RP).



8 §145. Annual reports (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1987, c. 395, §A32 (RP).



8 §146. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1983, c. 553, §4 (AMD). 1985, c. 303, §1 (AMD). 1985, c. 634, §3 (AMD). 1987, c. 395, §A32 (RP).



8 §147. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1985, c. 303, §2 (AMD). 1985, c. 634, §§4-6 (AMD). 1987, c. 395, §A32 (RP).



8 §147-A. Headgear required; safety equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 303, §3 (NEW). 1987, c. 395, §A32 (RP).



8 §147-B. Head injuries (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 303, §3 (NEW). 1987, c. 395, §A32 (RP).



8 §148. Boxing and kick-boxing licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1983, c. 553, §5 (AMD). 1985, c. 634, §7 (AMD). 1987, c. 395, §A32 (RP).



8 §149. Wrestling licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1983, c. 553, §6 (AMD). 1987, c. 395, §A32 (RP).



8 §150. Permits for foreign copromoters (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1983, c. 553, §7 (AMD). 1987, c. 395, §A32 (RP).



8 §151. Promoter's reports (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1985, c. 634, §8 (AMD). 1987, c. 395, §A32 (RP).



8 §152. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1983, c. 553, §8 (AMD). 1983, c. 862, §29 (AMD). 1985, c. 389, §2 (AMD). 1985, c. 634, §9 (AMD). 1987, c. 395, §A32 (RP).



8 §153. Decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1985, c. 634, §10 (AMD). 1987, c. 395, §A32 (RP).



8 §154. Disciplinary actions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1987, c. 395, §A32 (RP).



8 §155. Penalties; injunction (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1985, c. 634, §11 (AMD). 1987, c. 395, §A32 (RP).






Chapter 7: DANCES

8 §161. Licenses and fees

The following provisions govern the licensing of public dances. [1997, c. 728, §1 (RPR).]

1. Law enforcement. A public dance at which minors are admitted may not be held in any pavilion, hall or other building unless a law enforcement officer or, if permitted under local regulation or ordinance, a private security guard, licensed under Title 32, chapter 93, is present during the dance and unless there are in such pavilion, hall or other building separate toilets for men and women. This subsection does not apply to dances conducted by and for students in either public, private or state-owned school buildings or municipally owned buildings.

[ 1997, c. 728, §1 (NEW) .]

2. Posting of license. A building or any part of the building used for public dancing purposes, either habitually or occasionally, must have posted at all times of dances a proper license obtained from the Commissioner of Public Safety.

[ 1997, c. 728, §1 (NEW) .]

3. Application; inspection. The owner, lessee or tenant of the building shall apply for a license from the Commissioner of Public Safety. Upon receipt of an application, the Commissioner of Public Safety or the commissioner's designee shall inspect the building, including its entrances, exits, fire escapes and structural and fire safety. If the building complies with all laws and rules, the Commissioner of Public Safety shall issue a license. The license must name the owner, the name of the hall, the location in the building of the dance area and the capacity of this area for dancing.

[ 1997, c. 728, §1 (NEW) .]

4. Scope; expiration. The license covers all dancing in the building or parts of the building as stated on the license. A dancing license expires one year from the date of issue unless sooner revoked.

[ 1997, c. 728, §1 (NEW) .]

5. Fee. The fee for a dancing license is $117. The fee must accompany the application for the license and is not refunded in those cases in which the premises are inspected. Fees collected under this section must be deposited into a special revenue account to carry out the purposes of this section. A fee is not required for the licensing of dances conducted by and for students in public, private or state-owned school buildings or municipally owned buildings.

[ 2001, c. 437, §1 (AMD); 2001, c. 437, §8 (AFF) .]

6. Rules. The Commissioner of Public Safety shall adopt the necessary rules and regulations relative to the fire protection, fire prevention and structural accident prevention governing the buildings in which public dances are held.

[ 1997, c. 728, §1 (NEW) .]

7. Temporary license. Following the transfer of ownership of a building used for public dances licensed under this section, a new owner that applies for a new dancing license for that building may simultaneously apply to the Commissioner of Public Safety for a temporary dancing license. The commissioner may issue a temporary dancing license, which is valid for a period of 60 days or until a decision is made on the application submitted pursuant to subsection 3, whichever is shorter. The fee for a temporary dancing license issued pursuant to this subsection is $25.

[ 2011, c. 333, §1 (NEW) .]

SECTION HISTORY

1967, c. 265, (RPR). 1971, c. 622, §141B (AMD). 1971, c. 622, §141C (AMD). 1973, c. 78, §§1-3 (AMD). 1977, c. 15, (AMD). 1987, c. 213, (AMD). 1991, c. 464, §1 (AMD). 1997, c. 728, §1 (RPR). 2001, c. 437, §1 (AMD). 2001, c. 437, §§6,8 (AFF). 2011, c. 333, §1 (AMD).



8 §162. Violations

An owner, lessee, tenant or licensee of a pavilion, hall or other building in which a dance is held in violation of any restriction imposed by section 161 commits a Class E crime. [2007, c. 82, §1 (AMD).]

SECTION HISTORY

1967, c. 265, (RPR). 2007, c. 82, §1 (AMD).






Chapter 9: FIREWORKS

8 §211. Sale of fireworks (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 12, (AMD). 1971, c. 592, §§1,2 (AMD). 1977, c. 237, (AMD). 1985, c. 23, §1 (RP).



8 §212. Permits for displays; rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §32 (AMD). 1973, c. 725, §1 (AMD). 1983, c. 174, §1 (AMD). 1985, c. 23, §1 (RP).



8 §213. Storage (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §32 (AMD). 1985, c. 23, §1 (RP).



8 §214. Displays and exhibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §32 (AMD). 1985, c. 23, §1 (RP).



8 §215. Application of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 23, §1 (RP).



8 §216. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 23, §1 (RP).



8 §217. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §32 (AMD). 1985, c. 23, §1 (RP).






Chapter 9-A: FIREWORKS

8 §221. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 23, §2 (NEW). 1999, c. 671, §1 (RP).



8 §221-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 671, §2 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Public Safety or a designee.

[ 1999, c. 671, §2 (NEW) .]

1-A. Consumer fireworks. "Consumer fireworks" has the same meaning as in 27 Code of Federal Regulations, Section 555.11 or subsequent provision, but includes only products that are tested and certified by a 3rd-party testing laboratory as conforming with United States Consumer Product Safety Commission standards, in accordance with 15 United States Code, Chapter 47. "Consumer fireworks" does not include the following products:

A. Missile-type rockets, as defined by the State Fire Marshal by rule; [2011, c. 416, §1 (NEW); 2011, c. 416, §9 (AFF).]

B. Helicopters and aerial spinners, as defined by the State Fire Marshal by rule; and [2011, c. 416, §1 (NEW); 2011, c. 416, §9 (AFF).]

C. Sky rockets and bottle rockets. For purposes of this paragraph, "sky rockets and bottle rockets" means cylindrical tubes containing not more than 20 grams of chemical composition, as defined by the State Fire Marshal by rule, with a wooden stick attached for guidance and stability that rise into the air upon ignition and that may produce a burst of color or sound at or near the height of flight. [2011, c. 416, §1 (NEW); 2011, c. 416, §9 (AFF).]

[ 2011, c. 416, §1 (NEW); 2011, c. 416, §9 (AFF) .]

2. Department. "Department" means the Department of Public Safety.

[ 1999, c. 671, §2 (NEW) .]

3. Display. "Display" means an entertainment feature where the public or a private group is admitted or permitted to view the display or discharge of fireworks or special effects. "Display" includes a special effects display.

[ 1999, c. 671, §2 (NEW) .]

3-A. Fire safety official. "Fire safety official" means a state or municipal official who has authority to enforce life and fire safety laws, statutes, ordinances, rules or regulations.

[ 2011, c. 416, §2 (NEW); 2011, c. 416, §9 (AFF) .]

4. Fireworks. "Fireworks" means any:

A. Combustible or explosive composition or substance; [1999, c. 671, §2 (NEW).]

B. Combination of explosive compositions or substances; [1999, c. 671, §2 (NEW).]

C. Other article that was prepared for the purpose of producing a visible or audible effect by combustion, explosion, deflagration or detonation, including blank cartridges or toy cannons in which explosives are used, the type of balloon that requires fire underneath to propel it, firecrackers, torpedoes, skyrockets, roman candles, bombs, rockets, wheels, colored fires, fountains, mines, serpents and other fireworks of like construction; [1999, c. 671, §2 (NEW).]

D. Fireworks containing any explosive or flammable compound; or [1999, c. 671, §2 (NEW).]

E. Tablets or other device containing any explosive substance or flammable compound. [1999, c. 671, §2 (NEW).]

The term "fireworks" does not include consumer fireworks or toy pistols, toy canes, toy guns or other devices in which paper caps or plastic caps containing 25/100 grains or less of explosive compound are used if they are constructed so that the hand can not come in contact with the cap when in place for the explosion, toy pistol paper caps or plastic caps that contain less than 20/100 grains of explosive mixture, sparklers that do not contain magnesium chlorates or perchlorates or signal, antique or replica cannons if no projectile is fired.

[ 2011, c. 416, §3 (AMD); 2011, c. 416, §9 (AFF) .]

5. Fireworks technician. "Fireworks technician" means a person licensed pursuant to section 231 who, by examination, experience and training, has demonstrated the required skill and competence in the use and discharge of fireworks to conduct a display or special effects display. A fireworks technician is the person who is responsible for safety, setting up and conducting the display.

[ 1999, c. 671, §2 (NEW) .]

5-A. Flame effect. "Flame effect" means an effect caused by the use of a solid, liquid or gaseous fuel to produce a flame in front of an audience.

[ 2013, c. 56, §1 (NEW) .]

5-B. Flame effect technician. "Flame effect technician" means a person licensed pursuant to section 231 who, by examination, experience and training, has demonstrated the required skill and competence in the use of flame effects to conduct a display or special effects display. A flame effect technician is the person who is responsible for the safe use of flame effects and setting up and conducting the flame effects display.

[ 2013, c. 56, §1 (NEW) .]

6. Permit. "Permit" means the nontransferable permission granted by the commissioner pursuant to section 227-A to hold a display.

[ 1999, c. 671, §2 (NEW) .]

7. Person. "Person" means any individual, combination of individuals, association, municipality, amusement park or other legal or commercial entity.

[ 1999, c. 671, §2 (NEW) .]

8. Possession. "Possession" means the intentional or knowing possession of what the possessor knows or believes to be fireworks.

[ 1999, c. 671, §2 (NEW) .]

8-A. Proximate audience technician. "Proximate audience technician" means a person licensed pursuant to section 231 who, by examination, experience and training, has demonstrated the required skill and competence in the use and discharge of fireworks proximate to an audience to conduct a display or special effects display proximate to an audience. A proximate audience technician is the person who is responsible for the safety of the proximate audience and setting up and conducting the display.

[ 2013, c. 56, §2 (NEW) .]

9. Sale or sell. "Sale" or "sell" means any transfer or delivery of fireworks to a person for consideration.

[ 1999, c. 671, §2 (NEW) .]

10. Special effects display. "Special effects display" means an entertainment feature using pyrotechnics manufactured or designed to be used with or discharged in conjunction with theatrical, musical or similar productions. "Special effects display" includes the indoor use of pyrotechnics before a proximate audience.

[ 1999, c. 671, §2 (NEW) .]

11. Value. "Value" is determined in accordance with Title 17-A, section 352, subsection 5.

[ 2003, c. 452, Pt. C, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1999, c. 671, §2 (NEW). 2003, c. 452, §C1 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 202, §1 (AMD). 2011, c. 416, §§1-3 (AMD). 2011, c. 416, §9 (AFF). 2013, c. 56, §§1, 2 (AMD).



8 §222. Possession of fireworks

1. Possession prohibited. A person may not possess or have under that person's control fireworks.

[ 2003, c. 452, Pt. C, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Value does not exceed $100. If the value of the fireworks does not exceed $100, a person who violates subsection 1 commits a civil violation for which a fine of not more than $50 may be adjudged.

[ 2003, c. 452, Pt. C, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Value exceeds $100. If the value of the fireworks exceeds $100, a person who violates subsection 1 commits a Class E crime.

[ 2003, c. 452, Pt. C, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Exception. This section does not apply to a person issued a permit pursuant to section 227-A.

[ 2003, c. 452, Pt. C, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1985, c. 23, §2 (NEW). 1995, c. 528, §1 (AMD). 1999, c. 671, §3 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §C2 (RPR).



8 §223. Sale of fireworks

1. Sale of fireworks prohibited. Except for the sale of consumer fireworks under section 223-A, a person may not sell, possess with the intent to sell or offer for sale fireworks.

[ 2011, c. 416, §4 (AMD); 2011, c. 416, §9 (AFF) .]

2. Value exceeds $5,000. If the value of the fireworks exceeds $5,000, a person who violates subsection 1 commits a Class B crime.

[ 2003, c. 452, Pt. C, §3 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Value exceeds $1,000. If the value of the fireworks exceeds $1,000 but does not exceed $5,000, a person who violates subsection 1 commits a Class C crime.

[ 2003, c. 452, Pt. C, §3 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Value does not exceed $1,000. If the value of the fireworks does not exceed $1,000, a person who violates subsection 1 commits a Class D crime.

[ 2003, c. 452, Pt. C, §3 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Value.

[ 2003, c. 452, Pt. C, §3 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1985, c. 23, §2 (NEW). 2003, c. 452, §C3 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 416, §4 (AMD). 2011, c. 416, §9 (AFF).



8 §223-A. Sale of consumer fireworks

1. Sale of consumer fireworks. A person may not sell consumer fireworks unless that person is 21 years of age or older and possesses:

A. A federal permit to sell fireworks under 18 United States Code, Section 843; [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

B. A license under subsection 3; and [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

C. A municipal permit if required under subsection 2. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

2. Municipalities. The legislative body of a municipality may adopt an ordinance to prohibit or restrict the sale or use of consumer fireworks within the municipality. Municipalities that prohibit or restrict the sale or use of consumer fireworks shall provide to the Office of the State Fire Marshal a copy of the relevant restriction or prohibition within 60 days of adoption. A municipality may require that a person obtain a municipal permit for selling consumer fireworks within the municipality. A municipality that chooses to issue municipal permits under this subsection shall notify the Office of the State Fire Marshal at least 60 days prior to the initiation of its permitting program for the sale of consumer fireworks. A municipal permit may not be issued unless:

A. The applicant is 21 years of age or older; [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

B. The applicant applies for a permit under this subsection on a form prescribed by the commissioner; [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

C. The applicant possesses the federal permit required under subsection 1, paragraph A; [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

D. The applicant complies with the provisions of subsection 4; and [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

E. The application is approved by the municipality's police chief, fire chief and code enforcement officer if those positions exist. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

A municipality may require a reasonable fee for a permit issued under this subsection. A person holding a permit issued by a municipality under this subsection may not sell consumer fireworks unless the person satisfies all the requirements of subsection 1.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

3. State license. The commissioner may issue a license to sell consumer fireworks to an applicant who:

A. Is 21 years of age or older; [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

B. Possesses the permits required under subsection 1, paragraphs A and C; [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

C. Complies with the provisions of subsection 4; and [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

D. Has not been convicted of an offense or violated a state, federal or municipal law, rule or regulation involving fireworks or explosives within the 2 years prior to the application. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

The commissioner shall charge a fee of $5,000 for the initial license issued to an applicant and $1,500 for each annual license renewal. The term of a license is one year. A separate license is required for each location at which an applicant seeks to sell consumer fireworks. Fees collected under this subsection must be deposited in a nonlapsing account of the Office of the State Fire Marshal to be used for the purpose of enforcing this section.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

4. Storage and handling. A person authorized to sell consumer fireworks under subsection 1 may store and sell the fireworks only in a permanent, fixed, stand-alone building dedicated solely to the storage and sale of consumer fireworks in accordance with this subsection.

A. The building must be constructed, maintained and operated, and all consumer fireworks must be stored, in compliance with the requirements of National Fire Protection Association Standard 1124, as adopted by the Office of the State Fire Marshal, relevant building codes, zoning ordinances and other municipal ordinances. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

B. The building may not be less than 60 feet from another permanent building and may not be less than 300 feet from a structure at which gasoline, propane or other flammable material is sold or dispensed. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

C. Cigarettes, tobacco products or lighters or other flame-producing devices may not be permitted in the building. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

D. A person under 21 years of age may not be admitted to the building unless accompanied by a parent or guardian. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

E. Notwithstanding paragraph D, a person at least 18 years of age may handle and sell consumer fireworks if the person is under the direct supervision of a person 21 years of age or older. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

5. Insurance. A person authorized to sell consumer fireworks under subsection 1 shall at all times maintain public liability and product liability insurance with minimum coverage limits of $2,000,000 to cover the losses, damages or injuries that might ensue to persons or property as a result of the person selling consumer fireworks.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

6. Advertising. A person may not advertise the sale of consumer fireworks in a way that is misleading about the conditions under which consumer fireworks may be purchased or used or about the requirements of this section. An advertisement for the sale of consumer fireworks must contain the words "Check with your local fire department to see if consumer fireworks are allowed in your community" in a conspicuous location and in a consistent font as approved by the commissioner.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

7. Civil liability. A person who violates the provisions of this section is liable in a civil action for damages for bodily injury or property damage resulting from violation, and the defenses under Title 14, section 156 or a defense based on assumption of risk may not be used by the person.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

8. Restrictions on use of consumer fireworks. The use of consumer fireworks is governed by this subsection.

A. Consumer fireworks may be used between the hours of 9:00 a.m. and 10:00 p.m., except that on the following dates they may be used between the hours of 9:00 a.m. and 12:30 a.m. the following day:

(1) July 4th;

(2) December 31st; and

(3) The weekends immediately before and after July 4th and December 31st. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

B. A person may use consumer fireworks only on that person's property or on the property of a person who has consented to the use of consumer fireworks on that property. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

A person who violates this subsection commits a civil violation for which a fine of not less than $50 and not more than $500, plus court costs, may be adjudged for any one offense.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

9. Enforcement against licensees. The commissioner, a state law enforcement officer, a municipal law enforcement officer, a code enforcement officer or a fire safety official may petition the Superior Court or District Court to seize or remove at the expense of a licensee consumer fireworks sold, offered for sale, stored, possessed or used in violation of this section. The commissioner may immediately suspend a license granted under subsection 3 for a violation of this section. A person whose license is suspended under this subsection must receive a hearing within 10 days of the suspension under Title 5, chapter 375, subchapter 4. A person whose license is suspended under this subsection may not receive a license under subsection 3 for a period of at least one year from the date of suspension.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

10. Disclosures to customers. A person authorized to sell consumer fireworks shall provide to the purchaser at the point of sale written guidelines describing the safe and proper use of consumer fireworks. The guidelines must also include the following statements in a conspicuous location: "MAINE LAW EXPRESSLY PROHIBITS PERSONS UNDER 21 YEARS OF AGE FROM PURCHASING, POSSESSING OR USING CONSUMER FIREWORKS" and "FURNISHING CONSUMER FIREWORKS TO PERSONS UNDER 21 YEARS OF AGE IS A CRIMINAL OFFENSE IN MAINE." Such guidelines must be published or approved by the commissioner prior to distribution.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

11. Prohibited acts. This subsection governs prohibited acts.

A. A person may not sell consumer fireworks within the State unless that person holds a valid license or is an employee or agent of a person that holds a valid license. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

B. A person licensed to sell consumer fireworks under this chapter may not sell consumer fireworks to a person under 21 years of age or who appears to be under the influence of alcohol or drugs. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

C. Except as specifically allowed under subsection 4, paragraph E, a person may not knowingly:

(1) Procure, or in any way aid or assist in procuring, furnish, give, sell or deliver consumer fireworks for or to a person under 21 years of age; or

(2) Allow a person under 21 years of age under that person's control or in a place under that person's control to possess or use consumer fireworks. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

D. A person under 21 years of age may not purchase, use or possess consumer fireworks within the State or present to a person licensed to sell consumer fireworks any evidence of age that is false, fraudulent or not actually the person's own for the purpose of purchasing consumer fireworks. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

It is an affirmative defense to prosecution for a violation of paragraph B or C that the licensee sold consumer fireworks to a person under 21 years of age in reasonable reliance upon fraudulent proof of age presented by the purchaser.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

12. Violations. The following penalties apply to violations of subsection 11.

A. A person who violates subsection 11, paragraph A, B or C commits a Class D crime. If the violation involves furnishing consumer fireworks to a minor, a fine of not less than $500 must be imposed in addition to any term of imprisonment the court may impose. If a person violates subsection 11, paragraph A, B or C after having been convicted of violating the same paragraph one or more times within the previous 6-year period, a fine of not less than $1,000 must be imposed in addition to any term of imprisonment the court may impose. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

B. A person who violates subsection 11, paragraph D commits a civil violation for which a fine of not less than $200 and not more than $400 must be imposed. If the person has been previously convicted of violating subsection 11, paragraph D one or more times, a fine of not less than $300 and not more than $600 must be imposed. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

Fines collected under this subsection must be deposited in a nonlapsing account of the Office of the State Fire Marshal to be used for the purpose of enforcing this section.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

13. Annual report to the Legislature. Beginning in 2013, the Office of the State Fire Marshal shall submit to the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters a written report regarding the sale and use of consumer fireworks in this State. The report must, at a minimum, include information on the issuance and oversight of licenses to sell consumer fireworks, reported consumer fireworks-related injuries, reported consumer fireworks-related fires or other property damage and municipal restrictions or prohibitions on the sale or use of consumer fireworks. The report must be submitted not later than March 1st each year.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

SECTION HISTORY

2011, c. 416, §5 (NEW). 2011, c. 416, §9 (AFF).



8 §224. Storage and manufacture of fireworks

1. Storage. A person may not store fireworks in a building or structure outside the premises of a fireworks manufactory if that building or other structure is located within 1,000 feet of any church, hospital, theatre, hall, place of assembly, workshop, factory or any inhabited building unless rules adopted by the commissioner permit storage in that building or structure.

[ 2003, c. 452, Pt. C, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Certificate of public liability insurance required for manufacture. A person may not manufacture fireworks without first furnishing the Commissioner of Public Safety, in an amount to be determined by the commissioner, a certificate of public liability insurance to cover the losses, damages or injuries to persons or property that might result.

[ 2003, c. 452, Pt. C, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 452, Pt. C, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. C, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1985, c. 23, §2 (NEW). 2003, c. 452, §C4 (AMD). 2003, c. 452, §X2 (AFF).



8 §225. Transportation of fireworks

1. Transportation of fireworks. A person may not transport fireworks in a motor vehicle or conveyance except as permitted by the rules adopted by the commissioner.

[ 2003, c. 452, Pt. C, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 452, Pt. C, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. C, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1985, c. 23, §2 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §C5 (RPR).



8 §226. Displays and exhibitions of fireworks (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 23, §2 (NEW). 1999, c. 671, §4 (RP).



8 §227. Permits for displays; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 23, §2 (NEW). 1991, c. 464, §2 (AMD). 1999, c. 671, §5 (RP).



8 §227-A. Requirements for obtaining permit

1. Permits; requirements. A person may not conduct a display without a permit. The commissioner shall issue a permit to possess and conduct a fireworks display to an applicant who:

A. Applies in writing to the commissioner for a permit at least 20 days in advance of the proposed display; [2003, c. 521, §1 (AMD).]

B. Applies on forms furnished by the department. An application for a permit must include:

(1) A certificate of public liability insurance in the amount of $1,000,000 to cover loss, damage or injuries to persons or property that might result from the display; and

(2) A site plan for the proposed display depicting a diagram of the grounds or facilities at which or in which the display will be held. The diagram must show points of discharge, fallout areas, any buildings or other structures in proximity to the display site and the location of any audience that may be present. Distances of and distances between the points of discharge and any buildings or structures must be stated on the diagram; and [2003, c. 521, §1 (AMD).]

C. Submits with the application fees set out in subsection 3. [1999, c. 671, §6 (NEW).]

[ 2003, c. 521, §1 (AMD) .]

2. Inspection. Upon receipt of a complete application, the department shall conduct an inspection of the proposed display site to determine the hazard posed by the display.

[ 1999, c. 671, §6 (NEW) .]

3. Fees. The fee for a permit is $30 per display and the fee for a site inspection is $111. The fee for all monitored indoor pyrotechnic events that occur outside of normal business hours is $100.

[ 2003, c. 521, §2 (AMD) .]

4. Permits; violation. A person may not conduct a fireworks display in violation of the permit issued under subsection 1.

[ 2003, c. 452, Pt. C, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Penalties. The following penalties apply.

A. A person who conducts a fireworks display without a permit commits a Class D crime. [2003, c. 452, Pt. C, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who conducts a fireworks display in violation of a permit issued under subsection 1 commits a Class E crime. [2003, c. 452, Pt. C, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. C, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. C, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

7. Indoor pyrotechnics. All indoor pyrotechnic events must be monitored by the State Fire Marshal or the State Fire Marshal's designee.

[ 2003, c. 521, §3 (NEW) .]

SECTION HISTORY

1999, c. 671, §6 (NEW). 2001, c. 437, §2 (AMD). 2001, c. 437, §§6,8 (AFF). 2003, c. 452, §C6 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 521, §§1-3 (AMD).



8 §227-B. Regulation restricted; exception

1. Regulation restricted. Except as provided in subsection 2, a political subdivision of the State, including, but not limited to, a municipality, county, township or village corporation, may not adopt an order, ordinance, rule or regulation concerning the issuance of permits under section 227-A.

[ 1999, c. 671, §6 (NEW) .]

2. Exception. This section does not prohibit an order, ordinance, rule or regulation of a political subdivision that, with the exception of appropriate penalty provisions, conforms exactly with an applicable provision of state law or that regulates the issuance of these permits within a jurisdiction.

[ 1999, c. 671, §6 (NEW) .]

SECTION HISTORY

1999, c. 671, §6 (NEW).



8 §227-C. Denial, suspension or revocation of permit

The commissioner may, after a hearing in conformance with the applicable provisions of the Maine Administrative Procedure Act, suspend or revoke a permit issued under this chapter. The following are grounds for denial, suspension or revocation of a permit: [1999, c. 671, §6 (NEW).]

1. Incomplete. The application or a document filed with the application is incomplete;

[ 1999, c. 671, §6 (NEW) .]

2. Misstatement. The application or a document filed with the application contains a material misstatement;

[ 1999, c. 671, §6 (NEW) .]

3. Site inspection. The site fails to pass an inspection conducted by the department pursuant to section 227-A; or

[ 1999, c. 671, §6 (NEW) .]

4. Failure to employ or use fireworks technician. The applicant fails to use a licensed fireworks technician, proximate audience technician or flame effect technician as required to conduct the display.

[ 2013, c. 56, §3 (AMD) .]

SECTION HISTORY

1999, c. 671, §6 (NEW). 2013, c. 56, §3 (AMD).



8 §228. Application of provisions

1. Firecrackers and pyrotechnical ship or railway signals. Firecrackers and pyrotechnical ship or railway signals are included and classed as fireworks, but sections 222, 224 and 225 do not apply to the storage of pyrotechnical ship or railway signals nor to the discharge, firing or exploding of the signals when used for the protection of life and property.

[ 1985, c. 23, §2 (NEW) .]

2. Exceptions. This chapter does not apply:

A. To any article named in this chapter to be shipped directly out of the State; [1985, c. 23, §2 (NEW).]

B. [1999, c. 671, §7 (RP).]

C. To the sale of flares, lanterns or fireworks for use by railroads, railways, boats, motor vehicles or other transportation agencies, or other activity lawfully permitted or required to use any or all of the articles named in this chapter for signal purposes, illumination or otherwise; [1985, c. 23, §2 (NEW).]

D. To the sale or use of blank cartridges for signal or ceremonial purposes in athletics or sports; [1999, c. 671, §8 (AMD).]

E. To experiments at a factory for explosives; [1985, c. 23, §2 (NEW).]

F. To the sale of blank cartridges for use by the militia or any organization of war veterans or other organizations authorized by law to parade in public a color guard armed with firearms; [1985, c. 23, §2 (NEW).]

G. In teaching the use of firearms; or [1999, c. 671, §9 (AMD).]

H. To the sale of shells for firearms, cartridges, gunpowder and explosives for the purpose of any legal use of firearms. [1999, c. 671, §9 (AMD).]

I. [1999, c. 671, §10 (RP).]

[ 1999, c. 671, §§7-10 (AMD) .]

SECTION HISTORY

1985, c. 23, §2 (NEW). 1999, c. 671, §§7-10 (AMD).



8 §229. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 23, §2 (NEW). 1995, c. 528, §2 (AMD). 1999, c. 671, §11 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §C7 (RP).



8 §230. Appeals

Any person aggrieved by any decision of the Commissioner of Public Safety may appeal the decision to the Superior Court within 30 days. The court shall, after notice and hearing, affirm or reverse the commissioner's decision. The finding of the Superior Court may be reviewed by appeal to the Supreme Judicial Court sitting as the Law Court. [2011, c. 559, Pt. A, §5 (AMD).]

SECTION HISTORY

1985, c. 23, §2 (NEW). 1985, c. 506, §§B7,8 (AMD). 2011, c. 559, Pt. A, §5 (AMD).



8 §231. Fireworks technician, proximate audience technician and flame effect technician license qualifications

A person may not act as a fireworks technician, proximate audience technician or flame effect technician unless the person meets the qualifications specified in this section and obtains a license. The person must: [2013, c. 56, §4 (AMD).]

1. Age. Be at least 21 years of age;

[ 1999, c. 671, §12 (NEW) .]

2. Citizenship. Be a citizen or resident alien of the United States;

[ 1999, c. 671, §12 (NEW) .]

3. Experience. Have experience and training working under the direction of a technician during at least 5 displays, or comparable experience as determined by the department. The technician must hold the same license as applied for by the person;

[ 2013, c. 56, §4 (AMD) .]

4. Character. Be of good moral character as determined by the department and not have been convicted of a crime that is punishable by a maximum term of imprisonment equal to or exceeding one year. In making the determination of good moral character, the commissioner shall consider matters recorded within the previous 5 years, including, but not limited to:

A. Records of incidents of abuse by the applicant of family or household members provided pursuant to Title 19-A, section 4012, subsection 1; [1999, c. 671, §12 (NEW).]

B. Records provided by the Department of Health and Human Services regarding the failure of the applicant to meet child or family support obligations; [1999, c. 671, §12 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

C. Records of 3 or more convictions of the applicant for Class D or Class E crimes; [1999, c. 671, §12 (NEW).]

D. Records of 3 or more civil violations by the applicant; and [1999, c. 671, §12 (NEW).]

E. Records that the applicant has engaged in recklessness or negligence that endangered the safety of others; [1999, c. 671, §12 (NEW).]

[ 1999, c. 671, §12 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

5. Examination. Successfully complete a written examination administered by the department encompassing codes, rules and information specific to the license applied for; and

[ 2013, c. 56, §4 (AMD) .]

6. Application. Submit an application to the department that contains:

A. The applicant's full name, full current address, social security number and date of birth; and [1999, c. 671, §12 (NEW).]

B. A statement granting the commissioner authority to check the criminal records of the applicant. [1999, c. 671, §12 (NEW).]

[ 1999, c. 671, §12 (NEW) .]

SECTION HISTORY

1999, c. 671, §12 (NEW). 2003, c. 689, §B6 (REV). 2013, c. 56, §4 (AMD).



8 §232. Fees

All license and permit fees received pursuant to this chapter by the department must be used for carrying out this chapter. Any balance of these fees may not lapse but must be carried forward as a continuing account to be expended for the same purpose in the following fiscal years. [1999, c. 671, §12 (NEW).]

1. Fee for fireworks technician. The fee for an initial fireworks technician license is $180. The fee for renewal of the license is $25.

[ 2001, c. 437, §3 (AMD); 2001, c. 437, §8 (AFF) .]

2. Fee for proximate audience technician. The fee for an initial proximate audience technician license is $180. The fee for renewal of the license is $25.

[ 2013, c. 56, §5 (NEW) .]

3. Fee for flame effect technician. The fee for an initial flame effect technician license is $180. The fee for renewal of the license is $25.

[ 2013, c. 56, §5 (NEW) .]

SECTION HISTORY

1999, c. 671, §12 (NEW). 2001, c. 437, §3 (AMD). 2001, c. 437, §§6,8 (AFF). 2013, c. 56, §5 (AMD).



8 §233. Renewal of license

Each fireworks technician, proximate audience technician or flame effect technician license is valid for a term of one year. Unless revoked or suspended, the license is renewable annually. [2013, c. 56, §6 (AMD).]

1. Complete application required. A licensee shall submit a complete application for renewal at least 30 days prior to the expiration of a license under this chapter. An application is not complete unless it includes all materials required to be evaluated for licensure.

[ 2003, c. 521, §4 (NEW) .]

2. Renewal submitted within 90 days following license expiration. Notwithstanding subsection 1, a person may renew a license under this chapter for up to 90 days after the date of expiration of the license. The 90-day period does not postpone the expiration date of the existing license. A licensee whose license has lapsed may not work as a fireworks technician, proximate audience technician or flame effect technician until a renewed license is issued.

[ 2013, c. 56, §7 (AMD) .]

3. Renewal submitted more than 90 days following license expiration. An application for license renewal under this section submitted more than 90 days after the license expiration date is considered an application for a new license and is subject to all requirements governing a new application.

[ 2003, c. 521, §4 (NEW) .]

SECTION HISTORY

1999, c. 671, §12 (NEW). 2003, c. 521, §4 (AMD). 2013, c. 56, §§6, 7 (AMD).



8 §234. Denial; suspension; revocation; grounds

The commissioner may, after a hearing in conformance with applicable provisions of the Maine Administrative Procedure Act, suspend or revoke a license issued under this chapter. The following are grounds for denial, suspension or revocation of a license: [1999, c. 671, §12 (NEW).]

1. Fraud or deceit. The practice of fraud or deceit in obtaining a license under this chapter or in the performance of services within the scope of the license issued;

[ 1999, c. 671, §12 (NEW) .]

2. Conviction of certain crimes. Conviction of a crime that relates directly to the practice for which the person is licensed or conviction of a crime for which incarceration for one year or more may be imposed;

[ 1999, c. 671, §12 (NEW) .]

3. Violation of chapter or rule. A violation of this chapter or a rule adopted by the commissioner;

[ 1999, c. 671, §12 (NEW) .]

4. Aiding or abetting unlicensed practice. Aiding or abetting the practice of displaying or discharging fireworks by a person not duly licensed under this chapter; or

[ 1999, c. 671, §12 (NEW) .]

5. Incompetence. Incompetence in the practice of displaying or discharging fireworks. A licensee is considered incompetent in the practice if the licensee has:

A. Engaged in professional conduct that evidences a lack of ability or fitness to perform the duties for which that licensee is licensed; or [1999, c. 671, §12 (NEW).]

B. Engaged in professional conduct that evidences a lack of knowledge of, or inability to apply, appropriate principles or skills to carry out the practice for which that licensee is licensed. [1999, c. 671, §12 (NEW).]

[ 1999, c. 671, §12 (NEW) .]

SECTION HISTORY

1999, c. 671, §12 (NEW).



8 §235. Suspension by commissioner

1. Immediate suspension. If the commissioner has probable cause to believe that a person licensed under this chapter poses, because of gross negligence in the performance of duties associated with the license, an immediate threat to the public, the commissioner shall immediately suspend that person's license.

[ 1999, c. 671, §12 (NEW) .]

2. Duration of suspension. A suspension remains in effect for 30 days unless a revocation procedure under section 234 is commenced within the 30 days, in which case the suspension continues until the revocation procedure is complete.

[ 1999, c. 671, §12 (NEW) .]

SECTION HISTORY

1999, c. 671, §12 (NEW).



8 §236. Adoption of rules

1. Routine technical rules. The commissioner may adopt rules concerning the sale, use, storage, transportation and display of consumer fireworks, fireworks and special effect pyrotechnics and to carry out the purposes of this chapter. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 416, §6 (NEW); 2011, c. 416, §9 (AFF) .]

2. Major substantive rules. After December 31, 2013, the commissioner may adopt rules governing the reporting of consumer fireworks-related injuries by health care providers. Rules adopted pursuant to this subsection are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 416, §6 (NEW); 2011, c. 416, §9 (AFF) .]

SECTION HISTORY

1999, c. 671, §12 (NEW). 2011, c. 416, §9 (AFF). 2011, c. 416, §6 (RPR).



8 §237. Seizure, forfeiture and disposal of fireworks

1. Seizure of fireworks. A law enforcement officer may seize fireworks that the law enforcement officer has probable cause to believe are:

A. Stored, sold, manufactured, transported or found in any person’s possession in violation of this chapter; [2007, c. 81, §1 (NEW).]

B. Shipped by common carrier in violation of this chapter to the address of a person in the State; or [2007, c. 81, §1 (NEW).]

C. Surrendered to or otherwise lawfully acquired by a law enforcement agency when there is no permitted claimant under this chapter. [2007, c. 81, §1 (NEW).]

[ 2007, c. 81, §1 (NEW) .]

2. Forfeiture of seized fireworks. All fireworks lawfully seized under this section are contraband and are forfeited to the State.

[ 2007, c. 81, §1 (NEW) .]

3. Disposal of forfeited fireworks. The commissioner may dispose of fireworks forfeited to the State under this section in any lawful manner considered appropriate by the commissioner, including, but not limited to, by their auction or destruction or by using them for training purposes.

[ 2007, c. 81, §1 (NEW) .]

4. Exceptions. This section does not apply to:

A. Fireworks stored by, manufactured by, transported by, shipped by common carrier to, sold to or in the possession of a person issued a permit pursuant to section 227-A; or [2007, c. 81, §1 (NEW).]

B. Fireworks otherwise permitted or exempted under this chapter. [2007, c. 81, §1 (NEW).]

[ 2007, c. 81, §1 (NEW) .]

5. Procedure. The following governs the process of disposing of fireworks seized pursuant to this section.

A. As soon as reasonably possible following a seizure under subsection 1, the law enforcement officer or agency effecting the seizure shall cross-reference the commissioner’s permit records to determine whether a permit exception applies. [2007, c. 81, §1 (NEW).]

B. If a review of the permit records pursuant to paragraph A discloses that the fireworks were lawfully possessed, sold, stored, transported or manufactured, then the seizing agency shall return them to the lawful possessor as soon as reasonably possible. [2007, c. 81, §1 (NEW).]

C. A public notice is not required to effect a lawful seizure, forfeiture and disposal if no permit exception applies. [2007, c. 81, §1 (NEW).]

[ 2007, c. 81, §1 (NEW) .]

SECTION HISTORY

2007, c. 81, §1 (NEW).






Chapter 11: HARNESS RACING

8 §261. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §103 (AMD). 1983, c. 75, (AMD). 1983, c. 812, §55 (AMD). 1983, c. 834, §1 (RPR). 1987, c. 402, §A81 (RPR). 1989, c. 503, §B48 (AMD). 1991, c. 579, §18 (AFF). 1991, c. 579, §3 (RP).



8 §261-A. Commission

1. Establishment. The State Harness Racing Commission as established by Title 5, section 12004-G, subsection 32 and referred to in this chapter as the "commission," shall carry out the functions specified in this chapter. The commission is affiliated with the department as specified in this chapter.

[ 1997, c. 528, §3 (AMD) .]

2. Members. The commission consists of 5 members appointed by the Governor. One member must be a member of the general public with no industry affiliation. One member must be affiliated with an agricultural society that conducts an annual agricultural fair. The other 3 members must be persons with a knowledge of harness racing.

[ 1991, c. 579, §4 (NEW); 1991, c. 579, §18 (AFF) .]

3. Geographic distribution. The members must be appointed to provide broad geographic representation.

[ 1991, c. 579, §4 (NEW); 1991, c. 579, §18 (AFF) .]

4. Term of office. Members of the commission serve 3-year terms. For appointments that expire in 2003, the Governor shall appoint one commissioner for a term of one year, 2 commissioners for a term of 2 years and 2 commissioners for a term of 3 years. Any vacancy is filled by appointment for the remainder of the unexpired term of that member. Members whose terms expire serve until their successors are qualified and appointed.

[ 2001, c. 63, §1 (AMD) .]

5. Confirmation. Appointees must be reviewed by the joint standing committee of the Legislature having jurisdiction over agricultural matters and are subject to confirmation by the Legislature.

[ 1991, c. 579, §4 (NEW); 1991, c. 579, §18 (AFF) .]

6. Chair. The Governor shall appoint one of the 5 commission members as chair. The chair serves at the pleasure of the Governor.

[ 2001, c. 63, §2 (AMD) .]

7. Removal. Except as provided in subsection 6, the Governor may remove any member of the commission for just cause. A member who is subject to removal must be given a copy of the charges against that member and must, upon request, be given an opportunity to be heard upon 10 days' notice.

[ 1991, c. 824, Pt. A, §9 (AMD) .]

8. Conflict of interest. A commission member may not participate in any matter before the commission in which that member has a direct or indirect pecuniary interest or personal bias or if any other conflict of interest is determined by the commission to exist, either on its own motion or in response to a written complaint.

[ 1991, c. 579, §4 (NEW); 1991, c. 579, §18 (AFF) .]

SECTION HISTORY

1991, c. 579, §4 (NEW). 1991, c. 579, §18 (AFF). 1991, c. 780, §RR2 (AMD). 1991, c. 824, §A9 (AMD). 1997, c. 527, §1 (AMD). 1997, c. 528, §§3-5 (AMD). 2001, c. 63, §§1,2 (AMD).



8 §262. Organization

Three of the members of the commission constitute a quorum to do business. The commission shall meet at least monthly and shall keep a record of all proceedings of the commission and preserve all books, maps, documents, papers and records entrusted to its care. [1991, c. 579, §5 (AMD).]

SECTION HISTORY

1971, c. 594, §14 (AMD). 1973, c. 537, §§5-A (AMD). 1979, c. 731, §19 (AMD). 1983, c. 834, §2 (AMD). 1991, c. 579, §5 (AMD).



8 §263. Offices

The commission shall have an office in Augusta and, during the time in which racing is conducted in the State, may maintain branch offices elsewhere.



8 §263-A. Commission responsibilities

The commission has the following responsibilities under this chapter. [1997, c. 528, §6 (NEW).]

1. Rulemaking. The commission shall adopt rules for:

A. The conduct of harness racing and off-track betting facilities; [1997, c. 528, §6 (NEW).]

B. The licensing of racetracks and off-track betting facilities; [1997, c. 528, §6 (NEW).]

C. The licensing of individuals participating in harness racing and off-track betting facilities, including rules requiring applicants to submit information sufficient for the report required to be submitted by the executive director of the commission as required by section 1037; [2011, c. 358, §3 (AMD).]

D. The procedures for hearing appeals from decisions of track judges; [1997, c. 528, §6 (NEW).]

E. The procedures and standards for setting racing dates; and [1997, c. 528, §6 (NEW).]

F. Any other responsibility assigned to the commission under this chapter. [1997, c. 528, §6 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 2011, c. 358, §3 (AMD) .]

2. Appeals. The commission shall hear appeals of decisions of track judges involving violations of this chapter and rules adopted under this chapter.

[ 1997, c. 528, §6 (NEW) .]

3. Licensing of tracks and off-track betting facilities. The commission shall license racetracks and off-track betting facilities as provided in sections 271 and 275-D.

[ 1997, c. 528, §6 (NEW) .]

4. Setting race dates. The commission shall set race dates as provided under section 271.

§263-A. Executive director

(As enacted by PL 1997, c. 527, §2 is REALLOCATED TO TITLE 8, SECTION 263-C)

[ 1997, c. 528, §6 (NEW) .]

SECTION HISTORY

1997, c. 527, §2 (NEW). 1997, c. 528, §6 (NEW). 1999, c. 790, §A8 (RAL). 2011, c. 358, §3 (AMD).



8 §263-B. Department responsibilities

The department has the following responsibilities under this chapter. [1997, c. 528, §6 (NEW).]

1. Strategies. The department shall work with members of the harness racing industry to formulate common strategies for improving the status of harness racing in the State.

[ 1997, c. 528, §6 (NEW) .]

2. Leadership in policy making. The department, in conjunction with the commission, shall develop state policy with regard to the harness racing industry and shall address the needs of the industry to remain competitive.

[ 2003, c. 401, §1 (AMD) .]

3. Review of statutes. The department, in conjunction with the commission, shall maintain an ongoing review of the statutes relating to harness racing and make recommendations to the Governor and the Legislature regarding the need for changes in statutes to improve the condition of the harness racing industry and the conduct and regulation of harness racing and off-track betting.

[ 2003, c. 401, §1 (AMD) .]

SECTION HISTORY

1997, c. 528, §6 (NEW). 2003, c. 401, §1 (AMD).



8 §263-C. Executive director (REALLOCATED FROM TITLE 8, SECTION 263-A)

(REALLOCATED FROM TITLE 8, SECTION 263-A)

The chief operating officer of the State Harness Racing Commission is the executive director. [1999, c. 790, Pt. A, §8 (RAL).]

1. Position. The executive director is a classified position within the department.

[ 2003, c. 401, §2 (AMD) .]

2. Appointment. The commissioner shall appoint an executive director with the approval of the commission. The executive director is the principal administrative, operational and executive employee of the commission.

[ 2003, c. 401, §3 (RPR) .]

3. Qualifications. The executive director must have knowledge of harness racing and a proven record of leadership.

[ 1999, c. 790, Pt. A, §8 (RAL) .]

4. Duties. The executive director has the following duties:

A. Management of the work of the commission, including:

(1) Rulemaking;

(2) Processing appeals;

(3) Licensing of tracks and off-track betting facilities;

(4) Setting race dates;

(5) Making reports to the Governor and Legislature and recommendations to the commissioner regarding harness racing and off-track betting operations and the need for changes in statutes and rules; and

(6) Presenting evidence in adjudicatory hearings before the commission regarding alleged violations of this chapter or rules adopted in accordance with this chapter; and [2007, c. 611, §4 (AMD).]

B. Management of the work of the department regarding harness racing and off-track betting, including:

(1) Supervision of all staff involved in harness racing and off-track betting functions;

(2) Management of the collection and distribution of revenues under this chapter;

(3) Budget development and management;

(4) Policy development with regard to harness racing and off-track betting;

(5) Management of participant licensing;

(6) Enforcement of harness racing and off-track betting statutes and rules;

(7) Investigation of harness racing and off-track betting violations; and

(8) Facilitating the development of positive working relationships in the harness racing industry and State Government. [2003, c. 687, Pt. B, §11 (AFF); 2003, c. 687, Pt. B, §2 (RPR).]

[ 2007, c. 611, §4 (AMD) .]

SECTION HISTORY

1999, c. 790, §A8 (RAL). IB 2003, c. 1, §2 (AMD). 2003, c. 401, §§2-4 (AMD). 2003, c. 687, §B2 (AMD). 2003, c. 687, §B11 (AFF). 2007, c. 611, §4 (AMD).



8 §264. Employees

The department may employ such personnel as it considers necessary to provide adequate oversight and enforcement and to carry out the purposes of this chapter, subject to the Civil Service Law. The department may fix the compensation of the employees on a per diem basis, subject to the Civil Service Law. [1997, c. 735, §1 (RPR).]

Notwithstanding the provisions of this section, all officials whose presence is regularly required at a race meet must be licensed by the commission. The commission shall appoint the presiding judge and associate judges on an annual basis with the consent of the licensee. The licensee shall employ judges appointed in accordance with this section on an annual basis. The commission shall provide the list of approved judges in accordance with section 279-C. For purposes of the Maine Tort Claims Act, the presiding judge and associate judges appointed pursuant to this section are deemed to be employees of the State, as those terms are defined in Title 14, section 8102, subsections 1 and 4. The licensee may terminate the employment of a presiding or associate judge hired under this section only with the consent of the commission. [2003, c. 401, §5 (AMD).]

In determining whether a presiding or associate judge may be terminated by a licensee, the commission shall consider improper conduct on behalf of the employee, failure to enforce the rules prescribed by the commission, malfeasance, violation of commission rules or behavior detrimental to the conduct of racing. [1997, c. 735, §1 (NEW).]

SECTION HISTORY

1971, c. 594, §15 (RPR). 1979, c. 731, §19 (AMD). 1985, c. 785, §B50 (AMD). 1991, c. 579, §6 (RPR). 1997, c. 528, §7 (AMD). 1997, c. 735, §1 (RPR). 2001, c. 567, §1 (AMD). 2003, c. 401, §5 (AMD).



8 §265. Compensation

Members of the commission are entitled to be compensated as provided in Title 5, chapter 379. [1997, c. 527, §3 (AMD); 1997, c. 528, §8 (AMD).]

Compensation of the members of the commission and all other necessary expenses of the commission must be paid out of the operating account established under section 267-A. [2007, c. 539, Pt. G, §2 (AMD); 2007, c. 539, Pt. G, §15 (AFF).]

SECTION HISTORY

1979, c. 672, §A45 (RPR). 1983, c. 812, §56 (RPR). 1991, c. 579, §7 (AMD). 1997, c. 527, §3 (AMD). 1997, c. 528, §8 (AMD). 2007, c. 539, Pt. G, §2 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §266. Disbursements

Compensation of the commissioners, their assistants and all other necessary expenses of the commission shall be paid out of the operating account established under section 267-A. [2007, c. 539, Pt. G, §3 (AMD); 2007, c. 539, Pt. G, §15 (AFF).]

SECTION HISTORY

2007, c. 539, Pt. G, §3 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §267. Budget; report

1. Budget. The commission shall develop or revise a recommended operating budget for each fiscal year of the biennium in accordance with this subsection. Funding for the commission is provided entirely from the operating account established in section 267-A.

A. On or before August 1st of even-numbered years the commission shall hold a hearing to make findings regarding and develop its recommended operating budget for the biennium. The commission shall provide notice of the hearing in accordance with Title 5, section 9052, and notice must be provided to persons who receive distributions from the funds established by sections 281, 298, 299 and 300 and Title 7, section 91. Based on the information obtained during the hearing, the commission shall submit to the commissioner as provided in Title 5, section 1665 a budget consistent with this subsection that is sufficient to carry out the provisions of this chapter, and the commissioner shall transmit this budget to the Bureau of the Budget without any revision, alteration or change. The commission shall submit a copy of this budget with any desired comments to the joint standing committee of the Legislature having jurisdiction over agricultural matters, to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and to the Executive Director of the Legislative Council. [2007, c. 539, Pt. G, §4 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

B. On or before August 1st of odd-numbered years the commission shall hold a hearing to make findings regarding and develop any revisions to its budget for the second fiscal year of the biennium. The commission shall provide notice of the hearing in accordance with Title 5, section 9052, and notice must be provided to persons who receive distributions from the funds established by sections 281, 298, 299 and 300 and Title 7, section 91. After the hearing, the commission may submit to the commissioner any recommended revisions to its budget, and the commissioner shall transmit these changes to the Bureau of the Budget without any revision, alteration or change. The commission shall submit a copy of this revised budget with any desired comments to the joint standing committee of the Legislature having jurisdiction over agricultural matters, to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and to the Executive Director of the Legislative Council. [2007, c. 539, Pt. G, §4 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

Any budgetary increases proposed by the commission in developing its recommended budget for fiscal year 2010 and thereafter must be reasonable and related to expansion in the number of racing days, the numbers of races held, the need to maintain competitive salaries, or inflation.

[ 2007, c. 539, Pt. G, §15 (AFF); 2007, c. 539, Pt. G, §4 (RPR) .]

2. Report. By May 1st annually, the commission shall make a report to the commissioner with copies to the Governor, the joint standing committee of the Legislature having jurisdiction over agricultural matters and the Executive Director of the Legislative Council. This report must include an account of the commission's operations and actions, a report of its financial position, including receipts, an account of the practical effects of application of this chapter and any recommended legislation. The operations report must include the number and types of violations of racing laws and rules, the disposition of those violations and the amount of time required for their disposition, including a history of any appeals. The report must include the date and amount of each administrative assessment withdrawn in accordance with section 267-A from each of the assessed funds under section 267-A, subsection 4.

[ 2007, c. 539, Pt. G, §5 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

SECTION HISTORY

1991, c. 579, §8 (RPR). 1997, c. 528, §9 (AMD). 2007, c. 539, Pt. G, §§4, 5 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §267-A. Operating account for the commission

1. Account established. An operating account for the commission, referred to in this section as "the operating account," is established as a dedicated, nonlapsing fund. Funds in the operating account may be allocated and expended only for the purposes of funding the operations of the commission. The fund may not be charged for indirect costs under a departmental indirect cost allocation plan.

[ 2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF) .]

2. Revenues. The following must be deposited in the operating account:

A. The state share as required under section 287; [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

B. All fees collected by the commission pursuant to section 271, 275-D and 279-A; and [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

C. Any funds allocated or appropriated to the operating account. [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

[ 2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF) .]

3. Additional revenue needs. Using the total legislative allocation of the operating account for the fiscal year and the revenue received and anticipated under subsection 2, the commission shall calculate the amount of additional revenue needed, referred to in this section as "the shortfall," to equal the total legislative allocation. This calculation must be made at least annually and more frequently if needed.

[ 2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF) .]

4. Administrative assessments. The following funds, referred to collectively in this section as "the assessed funds," are subject to an administrative assessment determined under subsection 5:

A. The fund established in section 298 to supplement harness racing purses; [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

B. The Sire Stakes Fund established in section 281; [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

C. The Agricultural Fair Support Fund established in Title 7, section 91; [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

D. The Fund to Encourage Racing at Maine's Commercial Tracks established in section 299; and [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

E. The Fund to Stabilize Off-track Betting Facilities established in section 300. [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

Only those balances in the assessed funds from revenues received under section 1036, subsection 2, paragraphs B, C, D, H and I are subject to an assessment under this section.

[ 2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF) .]

5. Calculation and transfer of administrative assessment. The commission shall establish by rule an administrative assessment that when applied to each of the assessed funds yields a total that approximates the amount of the shortfall. The assessment is a percentage of the revenue each fund receives under section 1036. An assessment may be made on a monthly basis. The commission shall certify the amounts to be assessed on each of the assessed funds to the Treasurer of State, who shall transfer those amounts to the operating account.

[ 2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF) .]

6. Working capital advance. In addition to the administrative assessment established under subsection 5, the commission may assess a working capital advance from each of the assessed funds to meet the cash flow needs of the commission. The amount of the advance under this subsection must be established by rule and must be calculated as a single percentage applied to each of the assessed funds. The commission shall certify the amounts to be advanced from each of the assessed funds to the Treasurer of State, who shall transfer those amounts to the operating account.

The commission shall credit against future assessments calculated under subsection 5 any amounts advanced as a working capital advance under this subsection.

[ 2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF) .]

7. Rulemaking. Rules adopted under subsections 5 and 6 to establish administrative assessments and working capital advances are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF) .]

SECTION HISTORY

2007, c. 539, Pt. G, §6 (NEW). 2007, c. 539, Pt. G, §15 (AFF).



8 §268. Rules

The commission shall adopt rules for holding, conducting and operating all harness horse races or meets for public exhibition held in this State and for the operation of racetracks on which any such race or meet is held; notwithstanding any other provision of law, harness horse races or meets licensed to be held on Sunday may commence at, but not before, noon. [1999, c. 394, §1 (AMD).]

The commission may adopt rules for licensing and operating off-track betting facilities. The commission shall mail notice of proposed rules or proposed amendments to rules related to off-track betting to each member of the joint standing committee of the Legislature having jurisdiction over legal affairs matters and to each member of the joint standing committee of the Legislature having jurisdiction over agricultural matters not less than 20 days before a public hearing on the proposed rule or amendment and not less than 20 days before adoption of such a rule or amendment without a public hearing. The notice must include a copy of the proposed rule or amendment. [1993, c. 388, §3 (AMD).]

The commission may authorize licensees of extended meets to provide for the simulcasting of entire racing cards for horse racing during the first 8 weeks of each year. [1993, c. 95, §1 (AMD).]

The commission may adopt rules allowing interstate simulcasting of horse racing at a licensee's race track during any regular meeting. [1993, c. 95, §1 (AMD).]

The commission shall adopt rules specifying the manner in which an off-track betting facility or a racetrack conducting simulcasting may provide adequate coverage of broadcasts originating in the State. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [1997, c. 528, §10 (NEW).]

SECTION HISTORY

1969, c. 526, §1 (RPR). 1973, c. 309, (RPR). 1987, c. 886, §1 (AMD). 1989, c. 882, (AMD). 1991, c. 542, §§1,2 (AMD). 1991, c. 542, §3 (AFF). 1991, c. 579, §9 (AMD). 1993, c. 95, §1 (AMD). 1993, c. 388, §3 (AMD). 1997, c. 528, §10 (AMD). 1999, c. 394, §1 (AMD).



8 §269. Races

No person, association or corporation shall hold, conduct or operate any harness horse race or meet for public exhibition, if pari-mutuel betting is permitted, within the State without a license from the commission.



8 §270. Licenses

Any person, association or corporation licensed to conduct pari-mutuel betting desiring to hold a harness horse race or meet for public exhibition if pari-mutuel betting is permitted shall apply to the commission for a license to do so. The application must be signed and sworn to by the person or executive officer of the association or corporation and must contain the following information: [2003, c. 401, §6 (AMD).]

1. Name and address. The full name and address of the person, association or corporation;

2. If an association. If an association, the names and residences of the members of the association;

3. If a corporation. If a corporation, the name of the state under which it is incorporated with its principal place of business and the names and addresses of its directors and stockholders;

4. Location to conduct races. The exact location where it is desired to conduct or hold races or race meets;

4-A. Requested dates. The dates and time of day or night on which it is desired to conduct or hold races or race meets;

[ 1985, c. 444, §1 (NEW) .]

5. If racing plant owned or leased. Whether or not the racing plant is owned or leased, and if leased, the name and residence of the fee owner, or if a corporation, of the directors and stockholders thereof;

6. Assets and liabilities. A statement of the assets and liabilities of the person, association or corporation making such application;

7. Other information. Such other information as the commission may require.

SECTION HISTORY

1985, c. 444, §1 (AMD). 2001, c. 567, §2 (AMD). 2003, c. 401, §6 (AMD).



8 §270-A. Confidentiality of records and information

For the purposes of Title 1, section 402, subsection 3, the types of records and information listed in section 1006, subsection 1 when collected by or provided to the commission are designated as confidential and may not be disclosed except as provided in section 1006, subsection 2. This section applies to information or records included in an application or materials required by the commission for issuance of a commercial track license, including records obtained or developed by the commission related to an applicant or licensee. [2007, c. 483, §1 (NEW).]

SECTION HISTORY

2007, c. 483, §1 (NEW).



8 §271. Issuance of licenses for the conduct of racing

1. Licensing. If the commission is satisfied that all of this chapter and rules prescribed by the commission have been substantially complied with during the past year and will be fully complied with during the coming year by the person, association or corporation applying for a license; that the applicant, its members, directors, officers, shareholders, employees, creditors and associates are of good moral character; that the applicant is financially responsible; and that the award of racing dates to the applicant is appropriate under the criteria contained in subsection 2, it may issue a license for the holding of harness horse races or meets for public exhibition with pari-mutuel pools, which must expire on December 31st. The fee for a license is $100 or $10 per week, whichever is higher. The commission shall provide a booklet containing harness racing laws and rules and relevant portions of the Maine Administrative Procedure Act to every initial licensee and a fee not to exceed $10 must be included in the license fee to cover the cost of this publication. The commission shall provide necessary revisions of this booklet to those persons renewing licenses at the time of renewal and shall include the cost of the revisions, not to exceed $10, in the renewal fee. The license must set forth the name of the licensee, the place where the races or race meets are to be held and the specific race dates and time of day or night during which racing may be conducted by the licensee. If the commission determines that the location where a commercial track is licensed to conduct races is unavailable, it may permit a licensee to transfer its license to another location. The substitute location and the races conducted there by the licensee must be conducted in accordance with this chapter. A license issued pursuant to this subsection is not transferable or assignable. The District Court Judge, as designated in Title 4, chapter 5, may revoke any license issued at any time for violation of the commission's rules or licensing provisions upon notice and hearing. The license is automatically revoked, subject to Title 5, chapter 375, upon a change in ownership, legal or equitable, of 50% or more of the voting stock of the licensee; the licensee may not hold a harness horse race or meet for public exhibition without a new license.

[ 2003, c. 687, Pt. B, §3 (AMD); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Criteria for date awards. In assigning race dates to licensees, the commission shall consider the following factors:

A. The revenues to be generated, consistent with the profitability and financial health of the licensee, for the operating account pursuant to section 287; the purse supplements pursuant to section 286; the Sire Stakes Fund pursuant to section 281; and the Stipend Fund pursuant to Title 7, section 86; [2007, c. 539, Pt. G, §7 (AMD); 2007, c. 539, Pt. G, §15 (AFF).]

B. The quality of race programming and facilities offered and to be offered by the licensee and the suitability of the applicant's racing facilities for operation at the season for which the race dates are requested; [1995, c. 408, §2 (AMD).]

C. The necessity of having and maintaining proper physical facilities for racing meetings; and consequently, to insure the continuance of the facilities, the quality of the licensee's maintenance of its track and plant, the adequacy of its provisions for rehabilitation and capital improvements and the necessity of fair treatment of the economic interests and investments of those who, in good faith, have provided and maintained racing facilities; [1985, c. 444, §2 (NEW).]

D. The desirability of reasonable consistency in the pattern of race date assignments from year to year; [1995, c. 408, §2 (AMD).]

E. With respect to agricultural societies seeking licenses to conduct harness racing meets at the time of their annual fairs, the scheduling of agricultural fairs determined by the Commissioner of Agriculture, Conservation and Forestry pursuant to Title 7, sections 83 and 84; [2005, c. 563, §5 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

F. The preservation of a diversity of harness racing tracks in the State; [1985, c. 444, §2 (NEW).]

G. The quality of the licensee's observance and enforcement of this chapter and the rules promulgated pursuant to this chapter during the past year; [1985, c. 444, §2 (NEW).]

H. The extent to which the licensee fully utilized race dates granted to it for the past year; [1995, c. 408, §2 (AMD).]

I. The personnel and resources available to the commission for the enforcement of this chapter and the rules promulgated pursuant to this chapter; [1985, c. 444, §2 (NEW).]

J. The likely availability of race-worthy horses throughout the year; and [1985, c. 444, §2 (NEW).]

K. Such other criteria consistent with the betterment of harness racing and the public health, safety and welfare as the commission may establish by rule. [1985, c. 444, §2 (NEW).]

[ 2007, c. 539, Pt. G, §7 (AMD); 2007, c. 539, Pt. G, §15 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

3. Overlapping race dates. The commission may not award overlapping race dates for extended meets to licensees within 50 miles of each other without the approval of 60% or more of the entire commission.

[ 1991, c. 579, §10 (AMD) .]

4. Evaluation.

[ 1991, c. 579, §10 (RP) .]

5. Minimum number of race dates. The commission may assign a commercial licensee a minimum number of race dates for a period of up to 3 years. The specific calendar dates for the minimum number of race dates and any additional race dates are determined each year in accordance with subsection 1. For the purposes of this subsection, "commercial licensee" means a licensee with an annual total of more than 25 race dates with pari-mutuel wagering in the previous calendar year.

[ 1995, c. 408, §3 (AMD) .]

6. Conditions. The commission may impose conditions on a license if one or more of the criteria established in this section are not met at the time the license is issued, but may be brought into compliance within a time period during the licensing year.

[ 1997, c. 406, §1 (NEW) .]

7. Hearing on horse supply. Prior to August of each year, the commission shall conduct a hearing to determine whether the horse supply in the State has been adequate for the number of dashes conducted on assigned race dates. If the commission concludes that the horse supply has been inadequate, the commission shall limit to the extent necessary the number of dashes that a licensee may race on any date after August 1st of that year that has been assigned to more than one track. The commission may not restrict the number of dashes to fewer than 10.

[ RR 1997, c. 1, §5 (RAL) .]

8. Term of license and race date assignment. Notwithstanding any provision of this chapter to the contrary, each license to conduct live racing or to engage in simulcast wagering, including by operating an off-track betting facility as defined in section 275-A and all awards of race dates issued or made by the commission, beginning with licenses issued and race dates awarded for 1998, may be for a 2-year period.

[ 2001, c. 320, §1 (AMD) .]

9. Previous year's dates. Beginning with licenses issued for calendar year 1996, notwithstanding any other provision of this chapter, every commercial track that is licensed for a specific calendar year must be assigned all of the race dates that it requests for that year if it conducted live racing on those dates during the immediately preceding calendar year. For the purposes of this section, a race date is the same from year to year if it is the closest calendar date that falls on the same day of the week.

[ RR 1997, c. 1, §7 (RAL) .]

SECTION HISTORY

1969, c. 218, §1 (AMD). 1971, c. 91, §2 (AMD). 1971, c. 593, §22 (AMD). 1973, c. 303, §3 (AMD). 1977, c. 694, §§151,152 (AMD). 1981, c. 705, §Q1 (AMD). 1983, c. 196, §§1,2 (AMD). 1985, c. 444, §2 (RPR). 1989, c. 203, §2 (AMD). 1991, c. 579, §10 (AMD). 1993, c. 388, §4 (AMD). 1995, c. 408, §§1-3 (AMD). RR 1997, c. 1, §§5-7 (COR). 1997, c. 406, §1 (AMD). 1997, c. 416, §1 (AMD). 1997, c. 474, §1 (AMD). 1997, c. 474, §6 (AFF). 1997, c. 528, §11 (AMD). 1997, c. 528, §12 (AMD). 1999, c. 547, §B25 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 320, §1 (AMD). 2001, c. 567, §3 (AMD). IB 2003, c. 1, §3 (AMD). 2003, c. 687, §B3 (AMD). 2003, c. 687, §B11 (AFF). 2005, c. 563, §§4,5 (AMD). 2007, c. 466, Pt. A, §26 (AMD). 2007, c. 539, Pt. G, §7 (AMD). 2007, c. 539, Pt. G, §15 (AFF). 2011, c. 657, Pt. W, §6 (REV).



8 §272. Bonds

Every person, association or corporation licensed under this chapter shall, before said license is issued, give bond or irrevocable letter of credit to the State in such reasonable sum, not exceeding $100,000, as may be fixed by the commission, with a surety or sureties to be approved by the commission, conditioned to faithfully make the payments prescribed by this chapter and to keep its books and records and make reports as provided, and to conduct its racing in conformity with this chapter and the rules and regulations prescribed by the commission. [2003, c. 401, §7 (AMD).]

SECTION HISTORY

1969, c. 526, §2 (AMD). 2003, c. 401, §7 (AMD).



8 §272-A. Trust account (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 474, §2 (NEW). 1997, c. 474, §6 (AFF). 1997, c. 735, §§2-4 (AMD). 1999, c. 482, §1 (AMD). 2003, c. 401, §8 (RP).



8 §272-B. Association funding

Notwithstanding any other provision of this chapter, up to 3% of funds designated to supplement purses may be paid to a statewide association of horsemen in accordance with this section. A statewide association of horsemen, referred to in this section as "the association," means an association of horsemen a majority of the membership of which is composed of owners, trainers and drivers or any combination of owners, trainers and drivers who are licensed by the commission and whose officers are authorized by the membership to negotiate with a person licensed to conduct racing under section 271 on behalf of the association’s membership. [2013, c. 490, §1 (AMD).]

1. Payment from licensee to association. A licensee described in section 271 shall pay to an association determined eligible under subsection 2 an amount not to exceed 3% of each of the following:

A. Disbursements from the Sire Stakes Fund under section 281 for the purpose of supplementing purses; [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

B. The purse supplement share calculated under section 286 for distribution under section 290; [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

C. The funds designated from the commercial meet account to supplement purses under section 287, subsection 2; [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

D. The funds designated from the extended meet account to supplement purses under section 289, subsection 2, paragraph B; [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

E. The fund to supplement harness racing purses established under section 298 and receiving payment pursuant to section 1036, subsection 2, paragraph B; and [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

F. Disbursements from the Agricultural Fair Support Fund under Title 7, section 91, subsection 2, paragraph A. [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

[ 2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF) .]

2. Eligibility for disbursement. To be eligible to receive funding under subsection 1, an association must submit to the commission the following:

A. A copy of the annual budget approved by a majority of the association’s members present and voting at the annual business meeting of the association; [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

B. A letter signed by the officers of the association stating that a majority of association members present and voting in a separate vote at the annual meeting approved seeking funds under this section; and [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

C. A letter signed by the officers of the association indicating the date on which the votes referenced in paragraphs A and B were taken and attesting that the votes were taken in accordance with the association’s bylaws. [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

[ 2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF) .]

3. Limitations. An association receiving payments under this section may not expend any portion of the payments for an item that did not appear in the association’s budget approved by its members and submitted under subsection 2.

[ 2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF) .]

4. Payment. Each year, upon receipt and verification of the information required under subsection 2, the commission shall advise licensees of the maximum amount payable to the association under subsection 1. Total payments made each year to the association under this section may not exceed the association’s budget for that year.

[ 2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF) .]

5. Rulemaking. The commission may adopt rules necessary to establish a process for calculating and disbursing funds under this section. The rules may include a process for recovery of funds received or expended in noncompliance with this section. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF) .]

SECTION HISTORY

2003, c. 401, §9 (NEW). 2007, c. 211, §2 (AFF). 2007, c. 211, §1 (RPR). 2013, c. 490, §1 (AMD).



8 §272-C. Trust account

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Establishment; deposits. A licensee conducting live racing in the State shall establish a trust account for the benefit of the persons who race horses at that licensee's facility. Except as provided by subsection 3, funds distributed to or retained by the licensee pursuant to sections 287, 289, 290, 292 and 298 and Title 7, section 91, less any administrative assessments pursuant to section 267-A, that must be used to pay or supplement harness racing purses must be deposited in that account and used exclusively to pay harness racing purses. The funds in a trust account established in accordance with this subsection are not considered to be property of the licensee, may not be pledged as security for the debts of the licensee and are not subject to attachment or execution by creditors of the licensee.

[ 2013, c. 490, §2 (NEW) .]

2. Payment if licensee fails to conduct racing. If a licensee fails to conduct a race meet during a calendar year, all funds held in the trust account established under this section by that licensee must be returned to the commission, which shall return to the licensee any amount that represented a reimbursement that equaled an overpayment of harness racing purses. Any remaining balance of the trust account must be redistributed by the commission to the trust accounts of all racetracks that continue to conduct live racing in the State, with each track receiving that portion of money determined by multiplying the amount of money available for redistribution by a fraction, the numerator of which is the number of race dates at that racing facility during the prior calendar year and the denominator of which is the total number of race dates throughout the State during that year, except that those funds received by a licensee pursuant to section 298 must be returned to the fund to supplement harness racing purses established in section 298 and must be distributed according to that section.

[ 2013, c. 490, §2 (NEW) .]

3. (TEXT EFFECTIVE UNTIL 6/30/17) (TEXT REPEALED 6/30/17) Limited interim use of funds permitted. Notwithstanding subsection 1, a licensee, solely for the purpose of funding racing operations, may during the period from January 1st to April 30th make use of funds that otherwise would be in a trust account established pursuant to subsection 1 if the following conditions are met:

A. The amount of the funds to be used is approved in writing by the association described in section 272-B; [2013, c. 490, §2 (NEW).]

B. The licensee provides the executive director of the commission written notice of the amount of funds to be used and the written approval from the association under paragraph A to use the funds; [2013, c. 490, §2 (NEW).]

C. The executive director of the commission certifies that the licensee is likely to receive disbursements from the funds established under sections 295 and 299 and Title 7, section 91 within 120 days; and [2013, c. 490, §2 (NEW).]

D. Funds used are repaid to the trust account established pursuant to subsection 1 no later than 10 days from the May 30th distribution to the licensee under section 295, subsection 2 and section 299, subsection 2. [2013, c. 490, §2 (NEW).]

This subsection is repealed June 30, 2017.

[ 2013, c. 490, §2 (NEW) .]

SECTION HISTORY

2013, c. 490, §2 (NEW).



8 §273. Penalties

Any person, association or corporation holding or conducting, or any person or persons aiding or abetting in the holding or conducting of, any harness horse race or meet for public exhibition within the State without a license duly issued by the commission when a license is required under sections 269 and 270 commits a Class D crime. [2007, c. 611, §5 (AMD).]

SECTION HISTORY

2007, c. 611, §5 (AMD).



8 §274. Pari-mutuel pools (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 511, §1 (AMD). 1971, c. 433, §1 (AMD). 1973, c. 391, §1 (AMD). 1977, c. 96, §§2-4 (AMD). 1979, c. 672, §A46 (AMD). 1981, c. 705, §Q2 (RPR). 1985, c. 444, §3 (AMD). 1987, c. 759, §§2-4 (AMD). 1989, c. 787, §§A1,2 (AMD). 1991, c. 686, §1 (AMD). 1993, c. 388, §5 (RP).



8 §274-A. Off-track betting (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 579, §11 (NEW). 1991, c. 686, §2 (AMD). 1993, c. 388, §6 (RP).



8 §275. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 391, §2 (AMD). 1977, c. 96, §§5,6 (AMD). 1977, c. 564, §§40,41 (AMD). 1979, c. 672, §A47 (AMD). 1981, c. 705, §Q3 (AMD). 1985, c. 444, §4 (AMD). 1987, c. 759, §§5,6 (AMD). 1987, c. 886, §2 (AMD). 1989, c. 787, §A3 (AMD). 1991, c. 579, §12 (AMD). 1993, c. 388, §7 (RP).



8 §275-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 528, §13 (AMD).]

1. Commercial track. "Commercial track" means a harness horse racing track licensed under this chapter to conduct harness horse racing with pari-mutuel wagering that:

A. If the population of the region is 300,000 or more, based on the 1990 U.S. Census, conducted racing on more than 100 days in each of the previous 2 calendar years, except that if a racetrack that qualifies as a commercial track under this paragraph ceases operation, a separate racetrack operated by the owner or operator of the racetrack that ceased operation qualifies as a commercial track, and for all purposes is considered the same commercial track as the track that ceased operation, if the population of the region of that separate racetrack is 300,000 or more, based on the 1990 U.S. Census, and the sum of the number of days on which racing was conducted at the track that ceased operation and the number of days on which racing was conducted at the separate racetrack equals at least 100 days in each of the 2 preceding calendar years; [2013, c. 490, §3 (AMD).]

B. If the population of the region is less than 300,000, based on the 1990 U.S. Census, conducted racing on more than 25 days in each of the previous 2 calendar years, except that if a racetrack that qualifies as a commercial track under this paragraph ceases operation, a separate racetrack operated by the owner or operator of the racetrack that ceased operation qualifies as a commercial track, and for all purposes is considered the same commercial track as the track that ceased operation, if the population of the region of that separate racetrack is less than 300,000, based on the 1990 U.S. Census, and the sum of the number of days on which racing was conducted at the track that ceased operation and the number of days on which racing was conducted at the separate racetrack equals at least 26 days in each of the 2 preceding calendar years; [2013, c. 490, §3 (AMD).]

C. Began operation after January 1, 2014 in a region with a population of 300,000 or more, based on the 1990 U.S. Census, to replace a commercial track as defined by paragraph A that ceased operation after January 1, 2014 and for which no separate racetrack has been opened by the owner or operator of that commercial track that ceased operation. For purposes of this paragraph, a racetrack is not required to have conducted racing during the 2 preceding calendar years but is required to conduct racing on at least 100 days during each calendar year after the track is initially licensed as a commercial track. If a commercial track under this paragraph has not been granted 100 race days by the commission for the initial calendar year of operation, race days conducted during that year by the commercial track that ceased operation after January 1, 2014 are credited to the replacement commercial track; or [2013, c. 490, §3 (NEW).]

D. Began operation after January 1, 2014 in a region with a population of less than 300,000, based on the 1990 U.S. Census, to replace a commercial track as defined by paragraph B that ceased operation after January 1, 2014 and for which no separate racetrack has been opened by the owner or operator of that commercial track that ceased operation. For purposes of this paragraph, a racetrack is not required to have conducted racing during the 2 preceding calendar years but is required to conduct racing on at least 25 days during each calendar year after the track is initially licensed as a commercial track. If a commercial track under this paragraph has not been granted 25 race days by the commission for the initial calendar year of operation, race days conducted during that year by the commercial track that ceased operation after January 1, 2014 are credited to the replacement commercial track. [2013, c. 490, §3 (NEW).]

For the purposes of this subsection, "region" is determined by measuring a distance of 50 miles from the center of the racing track along the most commonly used roadway, as determined by the Department of Transportation, drawing a circle around the center of the racing track using that 50-mile measurement and excluding those municipalities or unorganized territories that do not have boundaries contained entirely by that circle.

[ 2013, c. 490, §3 (AMD) .]

1-A. Commercial meet. "Commercial meet" means harness horse racing conducted live at a commercial track.

[ 1995, c. 408, §4 (NEW) .]

1-B. Commission; agency. "Commission," with regard to an agency, means the State Harness Racing Commission.

[ 1997, c. 528, §14 (NEW) .]

1-C. Commission; wagers. "Commission," with regard to wagers, means all amounts not paid or payable to persons winning wagers.

[ 1997, c. 528, §14 (NEW) .]

1-D. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 1997, c. 528, §14 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

2. Commissions.

[ 1997, c. 528, §15 (RP) .]

3. Common pool or commingled pool. "Common pool" or "commingled pool" means a pool in which wagers placed at more than one location are merged for purposes of determining the payout on winning wagers.

[ 1993, c. 388, §8 (NEW) .]

3-A. Department. "Department" means the Department of Agriculture, Conservation and Forestry.

[ 1997, c. 528, §16 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

4. Exotic wagers. "Exotic wagers" means wagers in which the bettor selects 2 or more horses in one or more races in a single wager.

[ 1993, c. 388, §8 (NEW) .]

5. Extended meet. "Extended meet" means a series of harness horse races, except harness horse races conducted by an agricultural society at the time of its annual fair.

[ 1993, c. 388, §8 (NEW) .]

6. Licensee. "Licensee" means a person licensed under section 271 or section 275-D to conduct pari-mutuel wagering on horse racing in this State.

[ 1993, c. 388, §8 (NEW) .]

7. Municipal officers. "Municipal officers" has the same meaning as in Title 28-A, section 2, subsection 21 except that, when an off-track betting facility is proposed in an unincorporated location, the term "municipal officers" means the county commissioners of the county in which the facility is to be located and the term "municipality" means the unincorporated location.

[ 1993, c. 388, §8 (NEW) .]

7-A. Net commission. "Net commission" means the total commission less 4% of the amount wagered.

[ 2015, c. 200, §1 (NEW) .]

8. Off-track betting facility. "Off-track betting facility" means a facility other than a racetrack at which a person is licensed to conduct pari-mutuel wagering on simulcast racing.

[ 1993, c. 388, §8 (NEW) .]

9. Off-track betting licensee. "Off-track betting licensee" means a person who has obtained a license to conduct pari-mutuel wagering at an off-track betting facility.

[ 1993, c. 388, §8 (NEW) .]

9-A. Race date. "Race date" means a scheduled racing program of not less than 8 separate live races. In the event of cancellation of a portion of the scheduled racing program due to weather, power failure or a decision to cancel by the presiding judge on duty, a minimum of 5 live races actually raced constitutes a race date. If a licensee schedules separate programs for both an afternoon and an evening on the same calendar day and each program qualifies as a race date under this subsection, that licensee is granted one race date for each program.

[ 1995, c. 408, §5 (NEW) .]

10. Racing licensee. "Racing licensee" means a person who is authorized under section 271 to conduct harness horse racing in this State.

[ 1993, c. 388, §8 (NEW) .]

10-A. Regular meeting. "Regular meeting" means the period of time from the first date a licensee is authorized to conduct live racing through the last date a licensee is authorized to conduct live racing, excluding periods of time longer than 14 days when the licensee is not authorized to conduct live racing. Notwithstanding this subsection, the regular meeting of a licensee that is licensed to conduct live racing in at least 6 separate calendar months includes the entire calendar year.

[ 1995, c. 408, §6 (NEW) .]

11. Regular wagers. "Regular wagers" means wagers other than exotic wagers.

[ 1993, c. 388, §8 (NEW) .]

SECTION HISTORY

1993, c. 388, §8 (NEW). 1995, c. 408, §§4-6 (AMD). 1997, c. 474, §3 (AMD). 1997, c. 474, §6 (AFF). 1997, c. 528, §§13-16 (AMD). 1999, c. 482, §2 (AMD). 1999, c. 482, §10 (AFF). 2003, c. 401, §10 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV). 2013, c. 490, §3 (AMD). 2015, c. 200, §1 (AMD).



8 §275-B. Sale of pari-mutuel pools

The following persons may sell pari-mutuel pools on horse racing in accordance with this chapter and rules adopted by the commission. [1993, c. 388, §8 (NEW).]

1. Racetracks. A person licensed pursuant to section 271 to conduct harness horse racing with pari-mutuel betting may sell pari-mutuel pools and common pari-mutuel pools for simulcast races. The seller must be within the enclosure of the racetrack where the licensed race or race meet is conducted or within the licensee's slot machine facilities licensed pursuant to section 1011.

[ 2011, c. 142, §1 (AMD) .]

2. Off-track betting facility. A person licensed pursuant to section 275-D to operate an off-track betting facility may sell pari-mutuel pools at that licensed facility.

[ 1993, c. 388, §8 (NEW) .]

SECTION HISTORY

1993, c. 388, §8 (NEW). 2003, c. 401, §11 (AMD). 2011, c. 142, §1 (AMD).



8 §275-C. Common pari-mutuel pools

1. Authority. A person authorized to sell pari-mutuel pools on horse racing may sell common pari-mutuel pools for simulcast races. The sale must be conducted within the enclosure of the licensee's racetrack, at the licensee's slot machine facilities licensed pursuant to section 1011 or at the licensee's off-track betting facility.

[ 2011, c. 142, §2 (AMD) .]

2. Payments to agricultural fairs conducting live racing. A commercial track located within a 35-mile radius of an agricultural fair track may not present a simulcast on a day when the commercial track is not conducting live racing and the agricultural fair track is conducting live racing unless the commercial track pays the agricultural fair track 2% of the wagers made at the commercial track at the time live racing is being conducted at the agricultural fair track and 1% of the wagers on the other races conducted on a day when live racing is being conducted at the agricultural fair track.

[ 1997, c. 390, §1 (NEW) .]

3. Required to carry races originating in the State. If live racing being conducted in this State is available for simulcast, a licensee conducting simulcasting under this section shall provide broadcasts originating in the State on monitors in the facility, as required by rule of the commission. The rules adopted by the commission that are required pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 390, §1 (NEW) .]

SECTION HISTORY

1993, c. 388, §8 (NEW). 1997, c. 390, §1 (RPR). 2011, c. 142, §2 (AMD).



8 §275-D. Off-track betting

1. Off-track betting on simulcast racing. A person may conduct pari-mutuel wagering at an off-track betting facility that is licensed under this section, if the person is licensed to operate a hotel, as defined in Title 28-A, section 2, subsection 15, paragraph H, with public dining facilities, a Class A lounge, as defined in Title 28-A, section 2, subsection 15, paragraph L, a Class A restaurant, as defined in Title 28-A, section 2, subsection 15, paragraph R, or a Class A restaurant/lounge, as defined in Title 28-A, section 2, subsection 15, paragraph R-1.

[ 2011, c. 99, §1 (AMD) .]

2. Application for off-track betting. To obtain a license to conduct pari-mutuel wagering at an off-track betting facility, a person must submit to the commission the fee required in subsection 2-A and an application on a form prescribed by the commission that specifies at least the following:

A. The number of permanent and part-time jobs to be created at the proposed facility; [1993, c. 388, §8 (NEW).]

B. The population of the municipality and surrounding area where the proposed facility is to be located; [1993, c. 388, §8 (NEW).]

C. The exact location of the proposed facility and its proximity to any other approved off-track betting facility or licensed racetrack; [1993, c. 388, §8 (NEW).]

D. The type of seating to be provided, including areas in the proposed facility where patrons can handicap races; [1993, c. 388, §8 (NEW).]

E. The total seating capacity of the proposed facility; [1993, c. 388, §8 (NEW).]

F. The size and number of toilet facilities; [1993, c. 388, §8 (NEW).]

G. The availability of food and beverages, including the number of tables, chairs, kitchen facilities and concession stands; [1993, c. 388, §8 (NEW).]

H. The number of available parking spaces; [1993, c. 388, §8 (NEW).]

I. A description of the general design or style of the proposed facility, including lighting, decor and plans for the exterior of the facility; [1993, c. 388, §8 (NEW).]

J. The number of betting windows and stand-alone betting terminals to be provided; [1993, c. 388, §8 (NEW).]

K. A description of the heating and air-conditioning units, the smoke removal equipment and other climate control devices; [1993, c. 388, §8 (NEW).]

L. The total area in square feet of the proposed facility; [1993, c. 388, §8 (NEW).]

M. The number, type and quality of the television equipment to be installed and, if applicable, the name and place of business of any proposed independent contract operator; [1993, c. 388, §8 (NEW).]

N. The full name and address of the person, association or corporation applying for the license; if an association, the names and residences of the members of the association; and if a corporation, the name of the state under which it is incorporated with its principal place of business and the names and addresses of its directors and stockholders; [1993, c. 388, §8 (NEW).]

O. The dates and times of day or night when it is desired to conduct wagering; [1993, c. 388, §8 (NEW).]

P. Whether the facility is owned or leased and, if leased, the name and residence of the fee owner or, if a corporation, the names and residences of the directors and stockholders of that corporation; [1993, c. 388, §8 (NEW).]

Q. A statement of the assets and liabilities of the person, association or corporation submitting the application; and [1993, c. 388, §8 (NEW).]

R. The name of the entity that will originate each simulcast likely to be offered for wagering at the facility and other information required by the commission regarding that entity. [1993, c. 388, §8 (NEW).]

[ 1997, c. 528, §18 (AMD) .]

2-A. Application fee. The fee for an initial application for an off-track betting facility is $1,000. The fee for a renewal is $250.

[ 1997, c. 528, §19 (NEW) .]

2-B. Renewal. An off-track betting facility license must be renewed annually.

[ 1997, c. 528, §19 (NEW) .]

3. Notice to commercial racetracks; objections. An applicant shall send written notice of its application for an off-track betting license to any commercial racetrack in whose market area the facility will be located and shall present proof to the commission that it has provided the notice. The notice must include all information contained in the application except information described in subsection 2, paragraph Q. A commercial racetrack shall notify the commission within 30 days of receiving notice if the racetrack objects to the location of the facility based on adverse impact to the commercial track. The commission shall suspend consideration of the application for the 30-day objection period. If the commission receives an objection from a racetrack in whose market area the facility would be located within the 30-day period, the commission shall reject the application. If the commission does not receive an objection within that period, the commission may proceed to consider the application. For purposes of this subsection, the market area is determined by measuring a distance of 50 miles from the center of the racetrack along the most commonly used roadway adjacent to the racetrack, as determined by the Department of Transportation, drawing a circle around the center of the racetrack using that 50-mile measurement.

[ 2003, c. 401, §12 (AMD) .]

4. Notice to off-track betting facilities; objections. An applicant shall send written notice of its application for an off-track betting license to any existing off-track betting facility in whose market area the proposed facility will be located and shall present proof to the commission that it has provided the notice. The notice must include all information contained in the application except information described in subsection 2, paragraph Q. An existing off-track betting facility shall notify the commission within 30 days of receiving notice if the facility objects to the location of the proposed facility. The commission shall suspend consideration of the application for the 30-day objection period. If the commission receives an objection from an off-track betting facility in whose market area the facility would be located within the 30-day period, the commission shall reject the application. If the commission does not receive an objection within that period, the commission may proceed to consider the application. For purposes of this subsection, the market area is determined by measuring a distance of 35 miles from the off-track betting facility along the most commonly used roadway adjacent to the off-track betting facility, as determined by the Department of Transportation, drawing a circle around the center of the off-track betting facility using that 35-mile measurement.

[ 2003, c. 401, §13 (AMD) .]

5. Municipal approval. The commission may not grant a license to conduct pari-mutuel wagering at an off-track betting facility unless the facility is approved in accordance with this subsection by the municipal officers of the municipality in which the facility is to be located.

A. Within 15 days after receiving an application for an off-track betting facility license or within 15 days after the expiration of the 30-day objection period described in subsections 3 and 4 when the proposed facility is located within the market area of an existing off-track betting facility or a commercial racetrack, the commission shall notify the municipal officers of the municipality in which the facility is to be located and shall send a copy of the application to those officers. The municipal officers shall hold a public hearing for the consideration of the application in accordance with this subsection. [1993, c. 388, §8 (NEW).]

B. The municipal officers shall provide public notice of a hearing held under this subsection by causing a notice stating the name and place of hearing, at the applicant's prepaid expense, to appear on at least 6 consecutive days before the date of hearing in a daily newspaper of general circulation in the municipality where the facility will be located or on 2 consecutive weeks before the date of the hearing in a weekly newspaper of general circulation in the municipality where the facility is to be located. [1993, c. 388, §8 (NEW).]

C. Following the public hearing, the municipal officers shall grant or deny approval of the facility, indicate the reasons for their decision and provide a copy to the applicant. [1993, c. 388, §8 (NEW).]

D. Approval of a facility may be denied on one or more of the following grounds:

(1) Objection on policy or other grounds to the conduct of pari-mutuel wagering within the municipality;

(2) Conviction by the applicant or a holder of more than 50% of the shares or other interests of the applicant of a Class A, Class B or Class C crime;

(3) Noncompliance of the facility or the facility's use with a local zoning ordinance or other land use ordinance;

(4) Conditions of record, such as waste disposal violations, health or safety violations and repeated parking or traffic violations, on or in the vicinity of the facility and caused by persons patronizing or employed by the facility or other conditions caused by persons patronizing or employed by the facility that unreasonably disturb, interfere with or affect the ability of persons or businesses residing or located in the vicinity of the facility to use their property in a reasonable manner;

(5) Repeated incidents of record of breaches of the peace, disorderly conduct, vandalism or other violations of law on or in the vicinity of the facility and caused by persons patronizing or employed by the facility; or

(6) A violation of any provision of this section. [1993, c. 388, §8 (NEW).]

E. An applicant aggrieved by the decision of the municipal officers under this section may appeal to the Superior Court. Denial of approval on the grounds listed under paragraph D, subparagraph (1) is not reviewable by the court. [1993, c. 388, §8 (NEW).]

[ 1993, c. 388, §8 (NEW) .]

6. Requirements for approval of license. The commission shall review the application and hold a public hearing on the application. The commission may issue a license to conduct pari-mutuel wagering at an off-track betting facility if:

A. The commission finds that the facility:

(1) Will not adversely affect the public interest;

(2) Will not adversely affect the integrity of live racing;

(3) Will not have an adverse impact on the local community;

(4) Provides a potential for job creation, including jobs in the racing and wagering industries and other service jobs;

(5) Has adequate seating facilities, toilet facilities and parking;

(6) Will not adversely affect the value of abutting property;

(7) Will be operated by an applicant with financial ability to maintain the facility in a manner that meets the standards set forth in this paragraph;

(8) Provides segregated areas for conducting betting separate from the areas in which restaurant or other services are provided to the general public for nonbetting purposes; and

(9) Will not adversely affect existing licensed off-track betting facilities within 35 miles of the proposed facility. [1993, c. 388, §8 (NEW).]

B. The municipal officers of the municipality in which the facility is to be located have approved the facility pursuant to subsection 5; [1993, c. 388, §8 (NEW).]

C. The commission is satisfied that the provisions of this chapter and any rules prescribed by the commission will be fully complied with during the coming year by the person, association or corporation applying for a license; that the applicant, its members, directors, officers, shareholders, employees, creditors and associates are of good moral character; and that the applicant is financially responsible; and [1993, c. 388, §8 (NEW).]

D. No commercial racetrack or off-track betting facility in whose market area the facility would be located has filed a written objection to the facility within the time period prescribed in subsections 3 and 4. [1993, c. 388, §8 (NEW).]

[ 1993, c. 388, §8 (NEW) .]

7. Operation of facility. An off-track betting licensee may not permit a person under the age of 16 to enter the facility unless accompanied by a parent, legal guardian or custodian, as defined in Title 22, section 4002. The off-track betting licensee may not permit a person under the age of 18 within 15 feet of a betting window or other place for accepting wagers.

[ 1993, c. 388, §8 (NEW) .]

8. Requirements for simulcasting. The following requirements apply to simulcasting by off-track betting facilities.

A. An off-track betting facility located within a 75-mile radius of a noncommercial racing licensee may not present a simulcast at the same time that racing licensee is conducting live racing, unless the racing licensee consents and the facility pays the racing licensee 2% of the wagers made at the facility at the time live racing is being conducted. An off-track betting facility within a 50-mile radius of a noncommercial racing licensee may not present a simulcast during any day on which that racing licensee is conducting live racing, unless the racing licensee consents and the facility pays the racing licensee 1% of the wagers made on that day. Amounts payable under this section are taken from the facility's share of wagers authorized in section 286. If the racing licensee is conducting simulcasting pursuant to section 295, subsection 2, then the racing licensee is not entitled to payment by the facility under this section. [1997, c. 528, §21 (AMD).]

B. If live racing being conducted in this State is available for simulcast, all off-track betting facilities shall provide broadcasts originated in the State on the monitors in the facility, as required by rule of the commission, and shall accept wagers on those races on all of its pari-mutuel selling terminals. The races must be broadcast as announced on the track. At any time harness racing originated in the State is available for simulcast, the facility may not broadcast harness racing from outside the State without approval of:

(1) Each racetrack in the State conducting harness racing at that time; and

(2) Either the association representing the horsemen at those tracks at that time or the commission. [1997, c. 528, §22 (AMD).]

[ 1997, c. 528, §§21, 22 (AMD) .]

9. Annual report. The department shall report annually by January 1st to the joint standing committee of the Legislature having jurisdiction over legal affairs matters and to the joint standing committee of the Legislature having jurisdiction over agricultural matters on the effect of off-track betting facilities on the local economy, the public interest, the integrity of live racing and other matters the department finds appropriate. The department may include in its report any recommendations for necessary changes in laws governing off-track betting.

[ 1997, c. 528, §23 (AMD) .]

10. License nontransferable. An off-track betting facility license issued is not transferable or assignable.

[ 1997, c. 528, §24 (NEW) .]

11. Revocation. The District Court Judge, as designated in Title 4, chapter 5, may revoke any license issued at any time for violation of the commission's rules or licensing provisions upon notice and hearing. The license of any corporation is automatically revoked, subject to Title 5, chapter 375, upon the change in ownership, legal or equitable, of 50% or more of the voting stock of the corporation, and the corporation may not conduct off-track betting without a new license.

[ 1999, c. 547, Pt. B, §26 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

12. Approval of dates. An applicant for an initial off-track betting facility license or renewal of an off-track betting facility license shall identify the dates on which pari-mutuel wagering will be conducted. When approving an initial license or the renewal of a license for an off-track betting facility, the commission shall identify the dates on which pari-mutuel wagering is permitted at the off-track betting facility.

[ 1997, c. 528, §24 (NEW) .]

13. Conditions. The commission is authorized to impose conditions on a license if one or more of the criteria established in this section are not met at the time the license is issued and the licensee is able to comply with the conditions within a specified time period during the licensing year or if the conditions are requested both by the municipality as a condition of its approval and by the applicant.

[ 1997, c. 735, §5 (AMD) .]

SECTION HISTORY

RR 1993, c. 2, §6 (COR). 1993, c. 388, §8 (NEW). 1995, c. 408, §7 (AMD). 1997, c. 528, §§17-24 (AMD). 1997, c. 735, §5 (AMD). 1999, c. 421, §1 (AMD). 1999, c. 547, §B26 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 401, §§12,13 (AMD). 2003, c. 493, §1 (AMD). 2003, c. 493, §14 (AFF). 2011, c. 99, §1 (AMD).



8 §275-E. Limit on total commission

1. Commissions. Except as provided in subsection 2, the total commission on pools of regular wagers is 18% of each dollar wagered and the total commission on pools of exotic wagers is 26% of each dollar wagered, plus the odd cents of all redistribution to be based on each dollar wagered, whether regular wagers or exotic wagers, exceeding a sum equal to the next lowest multiple of 10, known as "breakage," which must be retained by the licensee. Notwithstanding anything in this chapter to the contrary, the minimum payoff on a winning show wager must be 5% above the amount wagered.

[ 2001, c. 300, §1 (AMD) .]

2. Commissions on interstate common pools. The total commission on interstate common pari-mutuel pools may not exceed the amount established by the laws of the state in which the wager is being pooled. In the event of a minus pool, the licensee shall pay the amount established by the laws of the state in which the race is held.

[ 1993, c. 388, §8 (NEW) .]

SECTION HISTORY

1993, c. 388, §8 (NEW). 2001, c. 300, §1 (AMD).



8 §275-F. Amounts payable to the Stipend Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 388, §8 (NEW). 1995, c. 408, §§8-10 (AMD). 1997, c. 528, §25 (RP).



8 §275-G. Amounts payable to Sire Stakes Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 388, §8 (NEW). 1997, c. 528, §26 (RP).



8 §275-H. Amounts payable to General Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 388, §8 (NEW). 1995, c. 408, §11 (AMD). 1997, c. 528, §27 (RP).



8 §275-I. Amounts payable to supplement purses (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 2, §7 (COR). 1993, c. 388, §8 (NEW). 1993, c. 646, §1 (AMD). 1995, c. 408, §12 (AMD). 1997, c. 474, §4 (NEW). 1997, c. 474, §4 (AMD). 1997, c. 474, §6 (AFF). 1997, c. 474, §6 (AFF). 1997, c. 528, §28 (RP). 2007, c. 466, Pt. A, §27 (RP).



8 §275-J. Amounts payable to or retained by racetracks (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 388, §8 (NEW). 1993, c. 646, §2 (AMD). 1995, c. 408, §13 (AMD). 1997, c. 528, §29 (RP).



8 §275-K. Amounts retained by off-track betting facility (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 388, §8 (NEW). 1993, c. 707, §U1 (AMD). 1997, c. 528, §30 (RP).



8 §275-L. Amounts deposited in Harness Racing Promotional Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 388, §8 (NEW). 1997, c. 528, §31 (RP).



8 §275-M. Amounts payable to the State Harness Racing Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 707, §U2 (NEW). 1997, c. 528, §32 (RP).



8 §275-N. Limitations on off-track betting facilities

The commission may allow interstate simulcasting and license any off-track betting facility regardless of the number of race dates that were conducted in the State for any calendar year. Interstate simulcasting always must be allowed at any commercial track that conducted at least 136 race dates during the immediately preceding 2 calendar years or at an existing commercial track as defined in section 275-A, subsection 1, paragraph B at which at least 35 race dates were conducted during the preceding 2 years if the interstate simulcasting at the commercial track is conducted during the regular meeting. For the purposes of this section, any race date that the commission determines was canceled due to a natural or other disaster must be counted as a race date. For the purposes of this section and for the purpose of meeting the requirements of section 275-A, subsection 1, any race date that is canceled at a commercial race track due to the inability to meet the requirements of section 275-A, subsection 9-A because of a horse shortage, as verified by the state steward, is counted as a race date. [2015, c. 200, §2 (AMD).]

SECTION HISTORY

1993, c. 707, §U2 (NEW). 1995, c. 408, §14 (RPR). 1997, c. 528, §33 (AMD). 1999, c. 568, §1 (AMD). 2001, c. 320, §2 (AMD). 2001, c. 567, §4 (AMD). 2003, c. 401, §14 (AMD). 2015, c. 200, §2 (AMD).



8 §275-O. Reduced payments

1. Eligible licensees. This section grants reduced payments to licensees of off-track betting facilities that were licensed and open for business before April 1, 2000 and that have a market area, as described in section 275-D, subsection 4, with a population of less than 50,000.

[ 1999, c. 421, §2 (AMD) .]

2. Reduced payments formula. For an off-track betting licensee that meets the conditions described in subsection 1, the reduction in payments due are calculated as follows.

A. For the first $40,000 of all wagers into commingled pools on interstate simulcast races in any calendar week, the amounts payable by the licensee are 20% of the amounts prescribed by the sections listed in subsection 3. [1995, c. 403, §1 (NEW).]

B. For all wagers totaling over $40,000 and $80,000 or under into commingled pools on interstate simulcast races in any calendar week, the amounts payable by the licensee are 60% of the amounts prescribed by the sections listed in subsection 3. [1995, c. 403, §1 (NEW).]

C. For all wagers totaling over $80,000 into commingled pools on interstate simulcast races in any calendar week, the amounts payable by the licensee are 100% of the amounts prescribed by the sections listed in subsection 3. [1995, c. 403, §1 (NEW).]

[ 1995, c. 403, §1 (NEW) .]

3. Reduced payments. Notwithstanding any other provisions of law, the amounts payable to the Treasurer of State or to the State Harness Racing Commission are reduced, as prescribed in subsection 2, for the following:

A. Section 286, subsection 5, paragraph A, subparagraph (3) and paragraph B, subparagraph (3); [1997, c. 528, §34 (AMD).]

B. Section 286, subsection 5, paragraph A, subparagraph (2) and paragraph B, subparagraph (2); [1997, c. 528, §34 (AMD).]

C. Section 286, subsection 4, paragraph A, subparagraph (4) and paragraph B, subparagraph (4); [1997, c. 528, §35 (AMD).]

D. Section 286, subsection 5, paragraph A, subparagraph (5) and paragraph B, subparagraph (5); and [1997, c. 528, §35 (AMD).]

E. Section 286, subsection 4, paragraph A, subparagraph (7) and paragraph B, subparagraph (7). [1997, c. 528, §36 (AMD).]

[ 1997, c. 528, §§34-36 (AMD) .]

4. Retention of commission. Any amount not required to be paid to the Treasurer of State or the State Harness Racing Commission as a result of this section is added to the amount retained by the off-track betting parlor under section 286, subsection 4, paragraph A, subparagraph (6) and paragraph B, subparagraph (6).

[ 1997, c. 528, §37 (AMD) .]

5. Repeal.

[ 1995, c. 677, §3 (RP) .]

SECTION HISTORY

1995, c. 403, §1 (NEW). 1995, c. 677, §§1-3 (AMD). 1997, c. 528, §§34-37 (AMD). 1997, c. 542, §1 (AMD). 1999, c. 421, §2 (AMD).



8 §276. Payments

The payment under section 287 must be made not later than 7 days after each race and must be accompanied by a report under oath showing the total of all contributions to pari-mutuel pools covered by the report and other information the department may require. [1997, c. 528, §38 (AMD).]

SECTION HISTORY

1993, c. 388, §9 (AMD). 1997, c. 528, §38 (AMD).



8 §276-A. Unclaimed ticket money

Upon the expiration of one year after the close of any harness horse race or race meet which has sold pari-mutuel tickets, any unclaimed pari-mutuel tickets outstanding shall no longer be valid and no claim for redemption shall be entertained by the commission or the racing association which conducted the race or race meet. [1979, c. 541, Pt. A, §79 (AMD).]

SECTION HISTORY

1969, c. 526, §3 (NEW). 1979, c. 541, §A79 (AMD).



8 §276-B. Commercial track ceases operation; entitled to funds

Other than funds used exclusively to pay harness racing purses, a commercial track that ceases operation is entitled to distribution of all funds maintained by the State under this chapter based on the number of race days conducted by that commercial track. [2013, c. 490, §4 (NEW).]

SECTION HISTORY

2013, c. 490, §4 (NEW).



8 §277. Records

Every person, association or corporation conducting a race or race meet under the provisions of this chapter shall so keep its books and records as to clearly show all financial transactions relating to racing, which books and records shall be subject to audit at any time by the Office of the State Auditor. [2013, c. 16, §10 (REV).]

SECTION HISTORY

2013, c. 16, §10 (REV).



8 §278. Minors

No minor whether attending a race or employed in any manner on or about a race track shall be permitted to participate in any pari-mutuel pool or be admitted to any pari-mutuel enclosure.



8 §279. Supervision; investigations

The commission may regulate the making of pari-mutuel pools and the distribution from pari-mutuel pools. The department may supervise and check the making of pari-mutuel pools and the distribution from pari-mutuel pools. The department may investigate as to the direct and indirect ownership and control of any licensee, and any expense incurred by the department in so doing is at the expense of such licensee or of the applicant for a license. The commission may regulate all medication administered to horses entered to race. The department may supervise the administration of medication to horses entered to a race. Supervision includes taking such specimens of body fluids as are considered proper and necessary by an employee of the department who must be a veterinarian licensed to practice veterinary medicine within the State. [1997, c. 528, §39 (AMD).]

The department may investigate any suspected violation of this chapter or the rules adopted pursuant to this chapter. In connection with any such investigation, the department may conduct hearings, subpoena and examine under oath all persons, associations and corporations whose activities are subject to the jurisdiction of the department or from whom the department may need information in order to carry out the purposes of this chapter, and their officers, agents and representatives, together with their records, books and accounts. The executive director may sign subpoenas and administer oaths to witnesses. [1997, c. 528, §39 (AMD).]

SECTION HISTORY

1969, c. 526, §4 (AMD). 1985, c. 444, §5 (AMD). 1997, c. 528, §39 (AMD).



8 §279-A. Licenses, rules and regulations for participating in racing

For the purpose of enabling the commission to exercise and maintain a proper control over racing conducted under this chapter, the commission may adopt rules for the licensing, with or without fee in the discretion of the commission, of owners, trainers, drivers, grooms and all other persons participating in harness horse racing, including pari-mutuel employees and race officials. The commission may issue conditional licenses to owners, trainers, drivers, grooms and all other persons participating in harness racing, including pari-mutuel employees and race officials if one or more criteria are not met as contained in the commission rules. A person issued a license as a trainer shall submit a horse for testing in accordance with section 279-E. [2007, c. 611, §6 (AMD).]

The commission, in consultation with the department, shall set licensing and license renewal fees sufficient to carry out the administration and enforcement of the licensing program. These fees may not exceed $100 annually. The department shall provide a booklet containing harness racing laws and rules and relevant portions of the Maine Administrative Procedure Act to every initial licensee and a fee not to exceed $10 must be included in the license fee to cover the cost of this publication. The department shall provide necessary revisions of this booklet to those persons renewing licenses at the time of renewal and shall include the cost not to exceed $10 in the renewal fee. [1997, c. 528, §40 (AMD).]

The commission may adopt rules for the conduct on the race track and grounds of owners, trainers, drivers, grooms and all other persons participating in harness horse racing. The rules must be reasonably necessary for any one or more of the following purposes: to protect the wagering public, to protect the State's share of pari-mutuel pools, to protect the health and welfare of spectators and participating owners, trainers, drivers, grooms and all other persons participating in harness horse racing, including pari-mutuel employees and race officials and to protect the health and welfare of standard-bred horses. [1991, c. 579, §13 (AMD).]

Notwithstanding section 280, the department may adopt a controlled medication program that permits controlled medication to be administered to racehorses. [1997, c. 528, §40 (AMD).]

The District Court Judge may revoke or suspend any license for violations of this chapter or the rules. [1991, c. 579, §13 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1967, c. 212, (NEW). 1973, c. 303, §3 (AMD). 1975, c. 35, (RPR). 1991, c. 579, §13 (AMD). 1991, c. 677, §1 (AMD). 1997, c. 528, §40 (AMD). 1999, c. 482, §3 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 611, §6 (AMD).



8 §279-B. Fines, suspensions and revocations

To enforce the provisions of this chapter and the rules referred to in section 279-A, the commission is authorized to establish a schedule for fines for each violation of this chapter or the rules. The commission is authorized to levy a fine, after notice and hearing, for each violation of this chapter or the rules. [2007, c. 611, §7 (AMD).]

The commission is further authorized to establish a schedule of suspensions of licenses and may levy suspensions for each violation of this chapter or the rules. [1991, c. 579, §14 (AMD).]

Any person aggrieved by any fine or suspension imposed by the commission may seek judicial review pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375. [1989, c. 203, §3 (AMD).]

1. Delegation of authority to executive director.

[ 1991, c. 579, §15 (NEW); MRSA T. 8, §279-B, sub-§1 (RP) .]

2. Delegation of authority to commission chair. The commission may delegate to the chair, by rules adopted in accordance with the Maine Administrative Procedure Act, its authority to levy fines and suspensions for particular violations or classes of violations. The chair shall exercise this authority in a manner consistent with Title 5, chapter 375. Any person aggrieved by any fine or suspension imposed by the chair may seek judicial review pursuant to the Maine Administrative Procedure Act. This subsection takes effect on July 1, 1992.

[ 1991, c. 579, §15 (NEW) .]

SECTION HISTORY

1973, c. 215, (NEW). 1973, c. 303, §3 (AMD). 1975, c. 52, (RPR). 1975, c. 623, §5-C (AMD). 1977, c. 694, §153 (RPR). 1989, c. 203, §3 (AMD). 1989, c. 878, §A22 (AMD). 1991, c. 579, §§14,15 (AMD). 2007, c. 611, §7 (AMD).



8 §279-C. Officials, judges and starters; powers and duties

At all harness race meetings licensed by the commission in accordance with this chapter, qualified judges and starters, approved and licensed by the commission and employed by the licensee under section 271, shall enforce the rules and regulations of the commission as provided by sections 279-A and 279-B. [1975, c. 364, (NEW).]

Such officials shall render daily written reports of the activities and conduct of such race meeting and their decisions to the commission. [1975, c. 364, (NEW).]

Any person affected by the decision of such officials may request a hearing before the commission. [1975, c. 364, (NEW).]

SECTION HISTORY

1975, c. 364, (NEW).



8 §279-D. Insurance

Beginning January 1, 2004, applicants for an owner's license must provide proof of liability insurance on horses owned by the applicant in an amount not less than $300,000. Copies of that liability insurance coverage must accompany the application for an owner's license. [2003, c. 401, §15 (NEW).]

SECTION HISTORY

2003, c. 401, §15 (NEW).



8 §279-E. Trainers; duty to submit a horse for testing for use of prohibited substances

Upon request of the commission, a person who signs an application for and receives a trainer's license in accordance with this chapter and rules adopted under section 279-A shall submit a horse trained by that licensee, qualified to race and identified by the commission for the purpose of obtaining a blood sample to test for the use of prohibited substances. [2007, c. 611, §8 (NEW).]

1. Obtaining a sample. Pursuant to this section, the commission may require a licensed trainer to:

A. Transport the horse to a designated site where a veterinarian employed by the commission or the department may draw a blood sample; or [2007, c. 611, §8 (NEW).]

B. Allow a veterinarian employed by the commission or the department, or a veterinarian designated by the commission and accompanied by a state steward, access to the premises where the horse is kept for the purpose of obtaining a blood sample. [2007, c. 611, §8 (NEW).]

[ 2007, c. 611, §8 (NEW) .]

2. Rulemaking. The commission shall adopt rules establishing a procedure for obtaining blood samples and ensuring a secure chain of custody for transporting the sample to a laboratory for testing. The rules must consider travel distances and costs associated with obtaining a sample when designating a testing site and may assess a fee to defray travel costs for the veterinarian and the state steward. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 611, §8 (NEW) .]

3. Refusal. Refusal to comply with the commission's directives for obtaining a sample under this section is a basis for suspension of a trainer's license.

[ 2007, c. 611, §8 (NEW) .]

SECTION HISTORY

2007, c. 611, §8 (NEW).



8 §280. Use of drugs or appliances; prearrangement of results; veterinarian

1. Violation; interference with horse. Except as provided in section 279-A, a person may not intentionally or knowingly:

A. Interfere with, tamper, injure, destroy, stimulate or depress by the use of narcotics, drugs, stimulants or appliances of any kind any horse used for the purpose of racing, whether that horse is the property of that person or another; [2007, c. 244, §1 (NEW).]

B. Attempt to violate paragraph A; or [2007, c. 244, §1 (NEW).]

C. Cause, instigate, counsel or in any way abet the violation of paragraph A. [2007, c. 244, §1 (NEW).]

[ 2007, c. 244, §1 (NEW) .]

2. Prearrange results of race; prohibited. A person may not intentionally or knowingly influence or have any understanding, arrangement or collusion with any person associated with or interested in any stable, horse, track or race in which any horse participates to prearrange the results of such a race.

[ 2007, c. 244, §1 (NEW) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a Class C crime. [2007, c. 244, §1 (NEW).]

B. The owner of any horse that is found to have been stimulated or doped must be denied any part of the purse offered for a race in which that horse participated, and the purse must be distributed as in the case of a disqualification. If the owner of a horse is convicted of violating this section, the court may bar the owner from racing any horses in the State for a period of one year from the date of conviction. [2007, c. 244, §1 (NEW).]

[ 2007, c. 244, §1 (NEW) .]

4. Veterinarian; duties. The department is authorized to employ a veterinarian. The duties of the veterinarian include the medical and physical examination and testing of horses to ensure compliance with the statutes and advising the department of any violation of the statutes.

[ 2007, c. 244, §1 (NEW) .]

5. Investigation by State Police. The State Police may assist in investigating alleged violations of subsection 1 when:

A. The commission requests assistance; and [2007, c. 611, §9 (NEW).]

B. A sample submitted for testing under rules adopted pursuant to section 279-A or 279-E yields a positive test result. [2007, c. 611, §9 (NEW).]

[ 2007, c. 611, §9 (NEW) .]

SECTION HISTORY

1969, c. 462, (AMD). 1971, c. 594, §16 (AMD). 1979, c. 731, §19 (AMD). 1991, c. 677, §2 (AMD). 1997, c. 528, §41 (AMD). 2007, c. 244, §1 (RPR). 2007, c. 611, §9 (AMD).



8 §281. Standard-bred horses

The department shall encourage and promote the breeding of a strain of Maine Standardbreds and make provision to encourage donations of the same by licensees or others to persons or institutions within the State for breeding purposes. [1997, c. 528, §42 (AMD).]

The commission, by rule, may define a strain of Maine Standardbred, bred or owned in the State of Maine and registered with the department in its registry book. The commission is also authorized to establish necessary fees for horses and races in the establishment of a Maine Standardbred program, the funds from which must be administered by the department by deposit in a trust account entitled Sire Stakes Fund. The fund is a dedicated, nonlapsing fund and all revenues deposited in the fund remain in the fund and must be disbursed in accordance with this section. All disbursements from the fund must be for the purposes of supplementing purses, costs of administration, including assessments and advances withdrawn in accordance with section 267-A, and any other appropriate expenses incurred by the department. A report must be submitted annually by the executive director to the commissioner setting forth an itemization of all deposits to and expenditures from the fund. [2007, c. 539, Pt. G, §8 (AMD); 2007, c. 539, Pt. G, §15 (AFF).]

SECTION HISTORY

1973, c. 788, §31-A (AMD). 1979, c. 731, §19 (AMD). 1997, c. 528, §42 (AMD). 1999, c. 482, §4 (AMD). 2007, c. 539, Pt. G, §8 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §281-A. Standardbred horses eligible for registration

Notwithstanding section 281, a foal resulting from insemination may be registered as a Maine Standardbred if it is the offspring of a stallion registered with the department to stand at stud in the State for the breeding season during which the insemination took place and all other registration requirements are met. [2005, c. 382, Pt. D, §4 (AMD).]

SECTION HISTORY

2003, c. 31, §1 (NEW). 2005, c. 382, §D4 (AMD).



8 §281-B. Registration of stallions (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 16, §1 (NEW). MRSA T 8, §281-B (RP).



8 §282. Enforcement

It is the duty of the Attorney General with the aid of the district attorneys of the several counties to enforce this chapter upon notification from the department of any violations of this chapter. [1997, c. 528, §43 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD). 1997, c. 528, §43 (AMD).



8 §283. Reciprocal disciplinary action

The department shall obtain current listings from other jurisdictions of persons in harness racing occupations regulated by the commission who have been refused a license or who have had their license revoked or suspended. The commission shall refuse to license or shall suspend the license of any person who has been refused a license or who has had that person's license revoked or suspended in another jurisdiction until notification from the jurisdiction that refused to license or suspended or revoked the license of the person that the person is again eligible for licensing in that jurisdiction. [2013, c. 155, §2 (AMD).]

SECTION HISTORY

1991, c. 579, §16 (NEW). 1997, c. 528, §44 (AMD). 1999, c. 482, §5 (AMD). 2003, c. 401, §16 (AMD). 2013, c. 155, §2 (AMD).



8 §284. Harness Racing Promotional Board (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 388, §10 (NEW). 1997, c. 528, §45 (RP).



8 §285. Harness Racing Promotional Board

1. Board created. The Harness Racing Promotional Board, referred to in this section as the "board," is created to promote the industry of harness racing in the State.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

2. Board as public instrumentality. The board is a public body corporate and public instrumentality of the State. The exercise of powers conferred by this section is held to be the performance of essential government functions.

A. Employees of the board may not be construed to be state employees for any purpose, including the state civil service provisions of Title 5, Part 2 and Title 5, chapter 372, the state retirement provisions of Title 5, Part 20 or the state employee health insurance program under Title 5, chapter 13, subchapter II. [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

B. The board may not be construed to be a state agency for any purposes, including the budget, accounts and control, auditing, purchasing or other provisions of Title 5, Part 4. [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

C. Notwithstanding paragraphs A and B:

(1) All meetings and records of the board are subject to the provisions of Title 1, chapter 13, subchapter 1;

(2) For the purposes of the Maine Tort Claims Act, the board is a governmental entity and its employees are employees as those terms are defined in Title 14, section 8102. The board and its employees are considered a state agency for purposes of Title 5, section 191;

(3) Funds received by the board pursuant to this chapter must be allocated to the board by the Legislature in accordance with Title 5, section 1673; and

(4) Except for representation of specific interests required by subsection 3, members of the board are governed by the conflict of interest provisions set forth in Title 5, section 18. [2003, c. 401, §17 (AMD).]

[ 2003, c. 401, §17 (AMD) .]

3. Membership. The board consists of 9 members and 2 alternates appointed by the commissioner. Full, voting board members must be appointed by the commissioner as follows:

A. Two persons representing commercial tracks: one representing and recommended by each of the 2 commercial harness racing tracks in the State; [1997, c. 735, §7 (RPR).]

B. One person recommended by an association in the State representing harness horsemen; [1997, c. 735, §7 (RPR).]

C. Two persons recommended by an association in the State representing Standardbred breeders and owners; [1997, c. 735, §7 (RPR).]

D. One person nominated by the Maine Association of Agricultural Fairs; [1997, c. 735, §7 (RPR).]

E. One person who represents the interests of off-track betting facilities; and [1997, c. 735, §7 (RPR).]

F. Two persons who are members of the general public with an interest in harness racing. [1997, c. 735, §7 (RPR).]

Alternates must be members of the general public with an interest in harness racing. An alternate may cast a vote as a member of the board upon the absence of a full, voting member.

[ 2001, c. 63, §3 (AMD) .]

3-A. Terms. Members serve 3-year terms. For appointments that expire in 2001, the commissioner shall appoint 3 members for a term of one year, 3 members for a term of 2 years and 3 members for a term of 3 years. Any vacancy is filled by appointment for the remainder of the unexpired term of that member. Members whose terms expire serve until their successors are qualified and appointed.

[ 2001, c. 63, §4 (NEW) .]

4. Chair. Board members shall annually elect a chair from among the members by a majority vote.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

5. Bylaws. The board shall adopt bylaws to govern its operations. Bylaws are not rules for purposes of Title 5, chapter 375.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

6. Duties. The board shall undertake efforts to promote and improve the economic condition of the harness racing industry in Maine including:

A. Assisting racetracks by developing opportunities for sponsorship of races by commercial sponsors; [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

B. Increasing the opportunities for Maine tracks to market their races through simulcasting inside and outside of the State; [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

C. Developing and pursuing strategies for effectively publicizing the harness racing industry in this State; [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

D. Exploring the feasibility of high technology access to wagering on Maine races; [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

E. Exploring the possibility of creating cooperative purchasing entities and other mechanisms aimed at decreasing the cost of raising horses or operating racetracks; [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

F. Conducting research to determine the most effective methods of increasing the income or reducing the costs of participants in the harness racing industry; and [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

G. Any other activity determined by the board to have a reasonable opportunity to improve the economic condition of the harness racing industry in the State. [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

7. Executive director; staff. The board may appoint an executive director who is the board's chief administrative officer and serves at the pleasure of the board. The executive director may employ, as the board directs, additional staff who serve at the pleasure of the executive director. The salary of the executive director and other staff of the board must be determined by the board. The board may delegate to its staff the power to execute the board's policies and programs, subject to the board's oversight.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

8. Compensation. The members of the board are entitled to compensation from funds received pursuant to this chapter according to guidelines the board may establish.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

9. Debt. A debt or obligation incurred by the board is not a debt or obligation of the State.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

10. Fund created. The Harness Racing Promotional Fund is established to carry out the purposes of this section. The fund consists of all amounts dedicated to it in section 291 and all other funds donated to or otherwise obtained by the board for use of the board. Money in the fund is subject to allocation by the Legislature. Unexpended balances in the fund at the end of the fiscal year may not lapse, but must be carried forward to be used for the same purposes.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

11. Funding. The board may receive and expend funds from any source, public or private, that it determines necessary to carry out its purposes.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

12. Report to Legislature. The board shall provide a report to the joint standing committee of the Legislature having jurisdiction over matters of harness racing on or before the 15th of February each year. The report must contain:

A. A discussion of any areas of policy or administration that, in the opinion of the board, should be brought to the attention of the committee; [1997, c. 735, §8 (NEW).]

B. A review of the operations of the board, including a summary of income and expenses of the Harness Racing Promotional Fund and improvement to the economic condition of the harness racing industry in the State; and [1997, c. 735, §8 (NEW).]

C. A discussion of the progress toward meeting the goals of subsection 6. [1997, c. 735, §8 (NEW).]

[ 1997, c. 735, §8 (RPR) .]

13. Dissolution. Upon dissolution of the board by the Legislature, all assets of the board, including property, equipment and unexpended cash balances derived from section 291, must be distributed by the Legislature and used for the purposes of promoting harness racing in the State. Prior to distributing the assets of the board, the Legislature must review recommendations form the joint standing committee of the Legislature having jurisdiction over legal affairs regarding the distribution of assets.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

SECTION HISTORY

1997, c. 474, §5 (NEW). 1997, c. 474, §6 (AFF). 1997, c. 528, §46 (NEW). 1997, c. 528, §47 (AFF). 1997, c. 735, §§7,8 (AMD). 1997, c. 735, §6 (RAL). 2001, c. 63, §§3,4 (AMD). 2003, c. 401, §17 (AMD).



8 §285-A. Bargaining agent (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 735, §6 (RAL). 1999, c. 482, §§6-8 (AMD). MRSA T. 8, §285-A, sub-§7 (RP).



8 §285-B. Dispute resolution; exclusive bargaining agent and racetrack (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 482, §9 (NEW). MRSA T. 8, §285-B, sub-§5 (RP).



8 §286. Calculation of distribution of commission

1. Live racing. The distribution of the commission on live racing is calculated as percentages of the handle and distributed as follows.

A. On exotic wagers:

(1) The state share is 2.248%;

(2) The Sire Stakes Fund share is 1.551%;

(3) The Stipend Fund share is 1.169%;

(4) The purse supplement share is 0.99%;

(5) The Harness Racing Promotional Fund share is 0.25%;

(6) The horsemen's purse share is 3.315%; and

(7) The track share is 16.477%. [1997, c. 528, §46 (NEW).]

B. On regular wagers:

(1) The state share is 0.493%;

(2) The Sire Stakes Fund share is 0.072%;

(3) The Stipend Fund share is 1.186%;

(4) The purse supplement share is 0.986%;

(5) The Harness Racing Promotional Fund share is 0.25%;

(6) The horsemen's purse share is 0.526%; and

(7) The track share is 14.487%. [1997, c. 528, §46 (NEW).]

[ 1997, c. 528, §46 (NEW) .]

2. Off-track betting facility intrastate simulcasting. The distribution of the commission on simulcasting of races originating at a racetrack in the State by an off-track betting facility is calculated as percentages of the handle and distributed as follows.

A. On exotic wagers:

(1) The state share is 2.248% for an off-track betting facility located in the same municipality as a commercial track and 2.578% for all other facilities;

(2) The Sire Stakes Fund share is 1.551%;

(3) The Stipend Fund share is 1.169%;

(4) The Harness Racing Promotional Fund share is 0.25%;

(5) The horsemen's purse share is 7.871%;

(6) The track share is 7.922%; and

(7) The off-track betting facility share is 4.659%. [1997, c. 528, §46 (NEW).]

B. On regular wagers:

(1) The state share is 0.493% for an off-track betting facility located in the same municipality as a commercial track and 0.823% for all other facilities;

(2) The Sire Stakes Fund share is 0.072%;

(3) The Stipend Fund share is 1.186%;

(4) The Harness Racing Promotional Fund share is 0.25%;

(5) The horsemen's purse share is 5.062%;

(6) The track share is 7.899%; and

(7) The off-track betting facility share is 2.718%. [1997, c. 528, §46 (NEW).]

[ 1997, c. 528, §46 (NEW) .]

3. Track intrastate simulcasting. The distribution of the commission on simulcasting of races originating at a racetrack in the State by another racetrack in the State is calculated as percentages of the handle and distributed as follows.

A. On exotic wagers:

(1) The state share is 2.248%;

(2) The Sire Stakes Fund share is 1.551%;

(3) The Stipend Fund share is 1.169%;

(4) The purse supplement share is 0.99%;

(5) The Harness Racing Promotional Fund share is 0.25%;

(6) The horsemen's purse share is 4.305%; and

(7) The track share is 15.487%. [1997, c. 528, §46 (NEW).]

B. On regular wagers:

(1) The state share is 0.493%;

(2) The Sire Stakes Fund share is 0.072%;

(3) The Stipend Fund share is 1.186%;

(4) The purse supplement share is 0.986%;

(5) The Harness Racing Promotional Fund share is 0.25%;

(6) The horsemen's purse share is 1.512%; and

(7) The track share is 13.501%. [1997, c. 528, §46 (NEW).]

[ 1997, c. 528, §46 (NEW) .]

4. Off-track betting facility interstate simulcasting with commingled pools. The distribution of the commission on simulcasting of races with commingled pools originating at a racetrack in another state by an off-track betting facility is calculated as a percentage of the commission with respect to the State's share and as percentages of the net commission with respect to all other participants' shares and is distributed as follows.

A. On exotic wagers:

(1) The state share is 8.647% for an off-track betting facility located in the same municipality as a commercial track and 9.801% for all other facilities;

(2) The Sire Stakes Fund share is 5.965%;

(3) The Stipend Fund share is 4.494%;

(4) The purse supplement share is 16.558%;

(5) The Harness Racing Promotional Fund share is 0.962%;

(6) The off-track betting facility share is all amounts not otherwise assigned; and

(7) The off-track betting facility simulcast fund share is 12.951%. [2015, c. 200, §3 (AMD).]

B. On regular wagers:

(1) The state share is 2.739% for an off-track betting facility located in the same municipality as a commercial track and 4.405% for all other facilities;

(2) The Sire Stakes Fund share is 0.400%;

(3) The Stipend Fund share is 6.590%;

(4) The purse supplement share is 8.399%;

(5) The Harness Racing Promotional Fund share is 1.389%;

(6) The off-track betting facility share is all amounts not otherwise assigned; and

(7) The off-track betting facility simulcast fund share is 18.627%. [2015, c. 200, §3 (AMD).]

[ 2015, c. 200, §3 (AMD) .]

5. Track interstate simulcasting with commingled pools. The distribution of the commission on simulcasting of races with commingled pools originating at a racetrack in another state by a racetrack in the State is calculated as percentages of the commission and distributed as follows.

A. On exotic wagers:

(1) The state share is 8.647%;

(2) The Sire Stakes Fund share is 5.965%;

(3) The Stipend Fund share is 4.494%;

(4) The purse supplement share is 3.809%;

(5) The Harness Racing Promotional Fund share is 0.962%;

(6) The horsemen's purse share is 16.558%; and

(7) The track share is 59.565%. [1997, c. 528, §46 (NEW).]

B. On regular wagers:

(1) The state share is 2.739%;

(2) The Sire Stakes Fund share is 0.400%;

(3) The Stipend Fund share is 6.590%;

(4) The purse supplement share is 5.479%;

(5) The Harness Racing Promotional Fund share is 1.389%;

(6) The horsemen's purse share is 8.399%; and

(7) The track share is 75.004%. [1997, c. 528, §46 (NEW).]

[ 1997, c. 528, §46 (NEW) .]

6. Off-track betting facility interstate simulcasting with noncommingled pools. The distribution of the commission on simulcasting of races with noncommingled pools originating at a racetrack in another state by an off-track betting facility is calculated as percentages of the handle and distributed as follows.

A. On exotic wagers:

(1) The state share is 2.248%;

(2) The Sire Stakes Fund share is 1.551%;

(3) The Stipend Fund share is 1.169%;

(4) The purse supplement share is 4.305%;

(5) The Harness Racing Promotional Fund share is 0.250%;

(6) The off-track betting facility share is 13.110%; and

(7) The off-track betting facility simulcast fund share is 3.367%. [1997, c. 528, §46 (NEW).]

B. On regular wagers:

(1) The state share is 0.493%;

(2) The Sire Stakes Fund share is 0.072%;

(3) The Stipend Fund share is 1.186%;

(4) The purse supplement share is 1.512%;

(5) The Harness Racing Promotional Fund share is 0.250%;

(6) The off-track betting facility share is 11.134%; and

(7) The off-track betting facility simulcast fund share is 3.353%. [1997, c. 528, §46 (NEW).]

[ 1997, c. 528, §46 (NEW) .]

7. Track interstate simulcasting with noncommingled pools. The distribution of the commission on simulcasting of races with noncommingled pools originating at a racetrack in another state by a racetrack in the State is calculated as percentages of the handle and distributed as follows.

A. On exotic wagers:

(1) The state share is 2.248%;

(2) The Sire Stakes Fund share is 1.551%;

(3) The Stipend Fund share is 1.169%;

(4) The purse supplement share is 0.990%;

(5) The Harness Racing Promotional Fund share is 0.250%;

(6) The horsemen's purse share is 4.305%; and

(7) The track share is 15.487%. [1997, c. 528, §46 (NEW).]

B. On regular wagers:

(1) The state share is 0.493%;

(2) The Sire Stakes Fund share is 0.072%;

(3) The Stipend Fund share is 1.186%;

(4) The purse supplement share is 0.986%;

(5) The Harness Racing Promotional Fund share is 0.250%;

(6) The horsemen's purse share is 1.512%; and

(7) The track share is 13.501%. [1997, c. 528, §46 (NEW).]

[ 1997, c. 528, §46 (NEW) .]

SECTION HISTORY

1997, c. 528, §46 (NEW). 2015, c. 200, §3 (AMD).



8 §287. Payment of state share

1. Payment. Amounts calculated as state share under section 286 must be paid to the Treasurer of State for deposit in the operating account established under section 267-A. If the total of regular and exotic wagers placed at facilities licensed under this chapter exceeds $35,000,000 for any calendar year, the portion payable to the operating account must be distributed in accordance with this section. All wagers placed at off-track betting facilities and racetracks must be included in making this calculation, including wagers made in this State to commingled pools.

[ 2007, c. 539, Pt. G, §9 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

2. Commercial meet account. The Treasurer of State shall deposit in a commercial meet account 72% of the revenue credited to the operating account under this section that is attributable to amounts in excess of $35,000,000. This account must be divided in the proportion that the contributions of regular and exotic wagers of pari-mutuel pools on live racing made or conducted at the commercial meets of each licensee during the calendar year bear to the total contributions of regular and exotic wagers to pari-mutuel pools on live racing made or conducted at the commercial meets of all licensees during that calendar year. Licensees sharing in this distribution shall use 1/2 of the funds received for the purpose of supplementing purse money. The other 1/2 of this distribution must be paid to the commercial licensees as reimbursement for improvements made to their racing facilities in the calendar year during which the funds are generated or, beginning January 1, 2000, during the prior year. To receive reimbursement, commercial licensees must submit plans for the improvements to the commission and receive approval from the commission prior to making the improvements, and the commission must verify that the approved improvements have been made.

[ 2007, c. 539, Pt. G, §9 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

3. Payment to Stipend Fund. Nine percent of the revenue credited to the operating account under this section that is attributable to amounts in excess of $35,000,000 must be distributed to the Stipend Fund as provided in Title 7, section 86.

[ 2007, c. 539, Pt. G, §9 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

4. Sire Stakes Fund. Nine percent of the revenue credited to the operating account under this section that is attributable to amounts in excess of $35,000,000 must be paid to the commission to be credited to the Sire Stakes Fund as provided in section 281.

[ 2007, c. 539, Pt. G, §9 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

5. Definition. For the purposes of this section, "improvements" means the amount paid out for new buildings or for permanent improvements made to improve the facilities utilized by the licensee for conducting its racing meetings; or the amount expended in restoring property or in improving the facility or any part of the facility that results in the addition, replacement or substantial enhancement or restoration of a fixed asset or of a movable asset that is important to efficient operation of the racing meetings. In general, the amounts referred to as improvements include amounts paid that add to the value, improve or substantially prolong the useful life of the racetrack and moveable assets utilized by the licensee for conducting its racing meetings. Amounts paid or incurred for routine repairs and maintenance of property, interest expense or lease payments in connection with the capital improvements are not improvements within the meaning of this section. In order to qualify as an improvement, a substantial enhancement or restoration of an asset must cost at least $2,000 and must be an expenditure that would qualify for depreciation under the United States Internal Revenue Code. A moveable asset may be considered important to the efficient operation of a race meeting if the asset will remain at the commercial track or at the offices of the licensee throughout its use and if that asset is directly associated with running races, accommodating patrons of the race meet, conducting pari-mutuel wagering or paying purses.

[ 1999, c. 622, §1 (AMD) .]

6. Timing of payment. Payment under this section must be made no later than 7 days after each race and must be accompanied by a report under oath showing the total of all contributions to pari-mutuel pools covered by the report and other information the commission requires.

[ 1997, c. 528, §46 (NEW) .]

7. Interim payments to commercial tracks. If during the course of any calendar year the commission finds that wagers placed at facilities licensed under this chapter for the year are likely to exceed $35,000,000, it may, if reasonably necessary for improvements to be effected expeditiously, direct the Treasurer of State to make interim payments to a commercial track in amounts as the commission finds the commercial track is likely to be entitled to receive under this section. If a commercial track receives interim payments under this subsection that exceed the total amount the commercial track is entitled to receive for the calendar year, the Treasurer of State shall reimburse the operating account for this excess by retaining money otherwise due to that commercial track pursuant to section 295.

[ 2007, c. 539, Pt. G, §9 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

SECTION HISTORY

1997, c. 528, §46 (NEW). 1999, c. 622, §§1,2 (AMD). 2005, c. 563, §6 (AMD). 2007, c. 539, Pt. G, §9 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §288. Payment to Sire Stakes Fund share

Amounts calculated as Sires Stakes Fund share under section 286 must be paid to the Treasurer of State for deposit in the Sire Stakes Fund for use as provided in section 281. [1997, c. 528, §46 (NEW).]

SECTION HISTORY

1997, c. 528, §46 (NEW).



8 §289. Payment to Stipend Fund share

1. Initial distribution to Stipend Fund. The Treasurer of State shall credit .189% of the commission on regular wagers made to interstate commingled pools, .402% of the commission on exotic wagers made to interstate commingled pools, 0.72% of the regular wagers made to all other pools and 0.49% of the exotic wagers made to all other pools to the Stipend Fund as provided in Title 7, section 86 and shall distribute the balance as provided in subsection 2.

[ 2005, c. 563, §7 (AMD) .]

2. Extended meet account. The Treasurer of State shall distribute the balance of the amount calculated as Stipend Fund share as follows.

A. The first $400,000 of the total amount, regardless of when actually collected, must be credited to the Stipend Fund as provided in Title 7, section 86. [2005, c. 563, §7 (AMD).]

B. From the balance of the total amount in excess of $400,000, regardless of when actually collected, 80% must be paid and returned no later than 30 days after the end of the calendar year to those persons, associations and corporations that during that calendar year conducted an extended meet pursuant to a license granted by the commission in section 271. This payment must be divided in the proportion that the contributions of regular and exotic wagers to pari-mutuel pools on live racing made or conducted at the extended meets of each racing licensee during that calendar year bear to the total contributions of regular and exotic wagers to pari-mutuel pools on live racing made or conducted at the extended meets of all racing licensees during that calendar year.

Licensees sharing in this distribution shall use 1/2 of the funds so received for the purpose of supplementing the purse money. [1997, c. 528, §46 (NEW).]

C. The remaining 20% of the total amount in excess of $400,000 must be credited to the Stipend Fund as provided in Title 7, section 86. [2005, c. 563, §7 (AMD).]

[ 2005, c. 563, §7 (AMD) .]

SECTION HISTORY

1997, c. 528, §46 (NEW). 2005, c. 563, §7 (AMD).



8 §290. Purse supplement

1. Payment. Amounts calculated as purse supplement share under section 286 must be paid to the commission for distribution as provided in subsection 2.

[ 1997, c. 528, §46 (NEW) .]

2. Distribution. On May 30th, September 30th and January 30th, payments made under this subsection and subsection 1 for distribution in accordance with this subsection must be divided among the licensees conducting live racing in the State. The amount of the payment made to a licensee is calculated by dividing the number of race dates on which that licensee conducted live racing in any calendar year by the total number of race dates on which all licensees conducted live racing in that year. Beginning January 30, 1997, the January 30th payment must be adjusted to reflect the dates when live racing was actually conducted during the previous year, not the dates granted.

[ 1997, c. 528, §46 (NEW) .]

SECTION HISTORY

1997, c. 528, §46 (NEW).



8 §291. Harness Racing Promotional Fund share

Amounts calculated as Harness Racing Promotional Fund share under section 286 must be paid to the Treasurer of State for deposit in the Harness Racing Promotional Fund for use as provided in section 285. [1997, c. 528, §46 (NEW).]

SECTION HISTORY

1997, c. 528, §46 (NEW).



8 §292. Horsemen's purse share

Amounts calculated as horsemen's purse share under section 286 must be retained by the licensee to supplement purse money at the track where the wager was placed, except that, for wagers placed at a racetrack in the State on a simulcast race conducted at another racetrack in the State, 1.512% of the regular wagers and 4.305% of the exotic wagers must be sent to the track in the State where the harness race was conducted. [2001, c. 300, §2 (AMD).]

SECTION HISTORY

1997, c. 528, §46 (NEW). 2001, c. 300, §§2,3 (AMD).



8 §293. Track share

Amounts calculated as track share under section 286 must be retained by the track where the wager was placed. [1997, c. 528, §46 (NEW).]

SECTION HISTORY

1997, c. 528, §46 (NEW).



8 §294. Off-track betting facility share

1. Payment. Amounts calculated as off-track betting facility share under section 286 must be retained by the off-track betting facility where the wager was placed.

[ 1997, c. 528, §46 (NEW) .]

2. No restrictions. This chapter does not prohibit an off-track betting facility from entering into a contract or otherwise arranging to share with any other person or entity a portion of the wagers to which it is entitled under this section.

[ 1997, c. 528, §46 (NEW) .]

SECTION HISTORY

1997, c. 528, §46 (NEW).



8 §295. Off-track betting facility simulcast fund share

1. Payment. Amounts calculated as off-track betting facility simulcast fund share under section 286 must be paid to the commission for distribution as provided in subsection 2.

[ RR 2009, c. 2, §7 (COR) .]

2. Distribution. On May 30th, September 30th and within 30 days after the close of all off-track betting facilities for the year, amounts payable under subsection 1 for distribution in accordance with this subsection must be distributed to all commercial tracks that have provided simulcast transmission of live racing in the State on any date and to those agricultural fair associations that have provided simulcast transmission of live racing in the State on the dates assigned by the commissioner pursuant to Title 7, section 84. Distribution must be in the proportion that the amount of exotic wagers placed at off-track betting facilities on simulcast races from each licensee up to the last day of the preceding month bears to the total amount of exotic wagers at off-track betting facilities on races simulcast from all commercial racetracks and agricultural fair associations up to that date. The last payment of the calendar year must be adjusted to reflect each licensee's exotic wagers in proportion to the total of the exotic wagers at off-track betting facilities in that calendar year.

[ 2005, c. 563, §8 (AMD) .]

SECTION HISTORY

1997, c. 528, §46 (NEW). 2001, c. 567, §5 (AMD). 2005, c. 563, §8 (AMD). RR 2009, c. 2, §7 (COR).



8 §296. Fund to supplement harness racing purses (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §4 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B4 (RP).



8 §297. Working capital advance (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §4 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B4 (RP).



8 §298. Fund to supplement harness racing purses

1. Fund created. A fund is established to supplement harness racing purses to which the commission shall credit all payments received pursuant to section 1036, subsection 2, paragraph B for distribution in accordance with this section. The fund is a dedicated, nonlapsing fund, and all revenues deposited in the fund remain in the fund and must be disbursed in accordance with this section, except that assessments and advances may be withdrawn in accordance with section 267-A. The commission shall distribute in accordance with this section amounts credited to the fund.

[ 2007, c. 539, Pt. G, §10 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

2. Distribution.

[ 2007, c. 183, §3 (AFF); 2007, c. 183, §1 (RPR); MRSA T. 8, §298, sub-§2 (RP) .]

2-A. Distribution. On April 30th, July 30th, October 30th and January 30th of each year, all amounts credited to the fund established by this section as of the last day of the preceding month and not distributed before that day must be distributed to each commercial track, as defined in section 275-A, subsection 1, to each agricultural fair licensee that conducts live racing on fair dates assigned by the commissioner pursuant to Title 7, section 84 and to each agricultural fair licensee that conducts an extended meet as long as that licensee conducted an extended meet in 2005, with each commercial track and each agricultural fair licensee receiving an amount of money determined by multiplying the amount of money available for distribution by a fraction, the numerator of which is the total number of live race dashes assigned to the commercial track or agricultural fair licensee for the year and the denominator of which is the total number of race dashes assigned to all commercial tracks and agricultural fair licensees for the year. The payment in January must be adjusted so that for the prior year each commercial track or agricultural fair licensee entitled to a distribution receives that portion of the total money distributed for the full year from the fund established by this section that is determined by multiplying the total amount of money by a fraction, the numerator of which is the number of live race dashes conducted by the commercial track or agricultural fair licensee during the calendar year that qualify for a distribution and the denominator of which is the total number of race dashes conducted during that calendar year that qualify for a distribution. For purposes of this subsection, a race dash qualifies for distribution if the dash was conducted by a commercial track or by an agricultural fair licensee on dates assigned under Title 7, section 84 or during an extended meet. The funds distributed pursuant to this subsection must be used to supplement harness racing purses.

This subsection takes effect December 31, 2009.

[ 2007, c. 183, §2 (NEW); 2007, c. 183, §3 (AFF) .]

3. Rules. The commission may adopt rules to enforce the obligation of licensees to use funds distributed under this section to supplement harness racing purses and to require licensees to account for funds. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 687, Pt. A, §3 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A3 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 563, §9 (AMD). 2005, c. 576, §1 (AMD). 2007, c. 183, §3 (AMD). 2007, c. 183, §§1, 2 (AMD). 2007, c. 539, Pt. G, §10 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §299. Fund to Encourage Racing at Maine's Commercial Tracks

1. Fund created. The Fund to Encourage Racing at Maine's Commercial Tracks is established to provide revenues to Maine's commercial tracks. The fund is a dedicated, nonlapsing fund. All revenues deposited in the fund remain in the fund and must be disbursed in accordance with this section, except that assessments and advances may be withdrawn in accordance with section 267-A.

[ 2007, c. 539, Pt. G, §11 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

2. Distribution. On May 30th, September 30th and January 30th, all amounts credited to the fund established by this section as of the last day of the preceding month and not distributed before that day must be distributed to each commercial track licensed under section 271, with each track receiving that amount of the money available for distribution determined by multiplying that amount times a fraction, the numerator of which is the total number of live race days conducted by the commercial track during the preceding time period and the denominator of which is the total number of race days conducted by all commercial tracks licensed under section 271 during that time period. The payment in January must be adjusted so that for the prior 3 time periods each commercial track receives that fraction of the total money distributed over the full year from the fund established by this section, the amount determined by multiplying the total amount of money times a fraction, the numerator of which is the number of live race days conducted by the commercial track during the calendar year and the denominator of which is the total number of race days conducted by all commercial tracks licensed under section 271 during that calendar year.

[ 2003, c. 687, Pt. A, §4 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A4 (NEW). 2003, c. 687, §B11 (AFF). 2007, c. 539, Pt. G, §11 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §300. Fund to Stabilize Off-track Betting Facilities

1. Fund created. The Fund to Stabilize Off-track Betting Facilities is established to provide revenues to those off-track betting facilities licensed and in operation as of December 31, 2003. The fund is a dedicated, nonlapsing fund. All revenues deposited in the fund remain in the fund and must be disbursed in accordance with this section, except that assessments and advances may be withdrawn in accordance with section 267-A.

[ 2007, c. 539, Pt. G, §12 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

2. Distribution. On May 30th, September 30th and January 30th, all amounts credited to the fund established by this section as of the last day of the preceding month and not distributed before that day must be distributed to each of Maine's off-track betting facilities licensed and in operation as of December 31, 2003. Distributions must be made in equal amounts to each off-track betting facility in operation as of the date of the distribution.

[ 2003, c. 687, Pt. A, §4 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A4 (NEW). 2003, c. 687, §B11 (AFF). 2007, c. 539, Pt. G, §12 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §300-A. Illegal wagering

1. Illegal wagering on horse races. A person is liable for the damages specified in this section if that person accepts a wager from a person located within this State and:

A. A license is required under this chapter to accept the wager; and [2005, c. 683, Pt. C, §3 (NEW).]

B. The person who accepts the wager is not licensed to do so under this chapter. [2005, c. 683, Pt. C, §3 (NEW).]

[ 2005, c. 683, Pt. C, §3 (AMD) .]

2. Right of action. A commercial licensee under section 271 may bring an action in Superior Court against a person who has accepted an illegal wager described in subsection 1. The court shall award damages to the prevailing plaintiff and the commission, as provided in subsection 4, in an amount equal to 25% of the monetary amount of illegal wagers accepted, including illegal wagers accepted as described in subsection 1, plus reasonable attorney's fees and costs.

[ 2005, c. 304, §1 (NEW) .]

3. Punitive damages. If a person accepting an illegal wager described in subsection 1 has been advised in writing of the provisions of this section either by the Attorney General or by a commercial track licensed under this chapter before accepting any such wager, then the person accepting the illegal wager, in addition to all other damages authorized under this section, is liable in an amount of up to 4 times the damages awarded under subsection 2 that the court determines are appropriate given the willfulness of the violation, any mitigating circumstances, any efforts by the person who accepted the wager to comply with Maine law, the need to deter acceptance of illegal wagers and all other relevant circumstances.

[ 2005, c. 304, §1 (NEW) .]

4. Distribution of damages. Damages awarded under this section must be distributed as follows.

A. Reasonable costs of bringing the action, including reasonable attorney's fees and costs, must be paid to the plaintiff. [2005, c. 304, §1 (NEW).]

B. All other damages awarded must be paid to the commission. The commission shall distribute the damages it receives as follows:

(1) One fourth must be deposited to the extended meet account established under section 289, subsection 2;

(2) One fourth must be deposited to the fund to supplement harness racing purses established under section 298;

(3) One fourth must be deposited to the Fund to Encourage Racing at Maine's Commercial Tracks, established under section 299; and

(4) One fourth must be deposited to the Fund to Stabilize Off-track Betting Facilities, established under section 300. [2005, c. 304, §1 (NEW).]

[ 2005, c. 304, §1 (NEW) .]

SECTION HISTORY

2005, c. 304, §1 (NEW). 2005, c. 683, §C3 (AMD).



8 §300-B. Interception of pari-mutuel winnings to pay child support debt

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Child support debt" means child support debt that has been liquidated by judicial or administrative action. [2013, c. 255, §1 (NEW).]

B. "Department" means the Department of Health and Human Services. [2013, c. 255, §1 (NEW).]

C. "Registry operator" means the department or an entity with whom the department enters into a contract to maintain the registry pursuant to subsection 3. [2013, c. 255, §1 (NEW).]

[ 2013, c. 255, §1 (NEW) .]

2. Interception. A licensee shall intercept pari-mutuel winnings to pay child support debt in accordance with this section.

[ 2013, c. 255, §1 (NEW) .]

3. Registry. The department shall create and maintain, or shall contract with a private entity to create and maintain, a secure, electronically accessible registry containing information regarding individuals with outstanding child support debt. The department shall regularly enter into the registry information including:

A. The name and social security number of each individual with outstanding child support debt; [2013, c. 255, §1 (NEW).]

B. The account number or identifier assigned by the department to the outstanding child support debt; [2013, c. 255, §1 (NEW).]

C. The amount of the outstanding child support debt; and [2013, c. 255, §1 (NEW).]

D. Any other information necessary to effectuate the purposes of this section. [2013, c. 255, §1 (NEW).]

[ 2013, c. 255, §1 (NEW) .]

4. Electronic access to information; procedures. A licensee shall electronically access the registry in accordance with this subsection.

A. Before making a payout on a winning wager of an amount equal to or greater than the amount for which the licensee is required to file a Form W-2G or substantially equivalent form with the United States Internal Revenue Service, the licensee shall obtain the name, address, date of birth and social security number of the individual who placed the winning wager and shall electronically submit this information to the registry operator. [2013, c. 255, §1 (NEW).]

B. Upon receipt of information pursuant to paragraph A, the registry operator shall electronically inform the licensee whether the individual who placed the winning wager is listed in the registry. If the individual is listed in the registry, the registry operator shall inform the licensee of the amount of the individual's outstanding child support debt and the account number or identifier assigned to the outstanding child support debt and shall provide the licensee with a notice of withholding that informs the individual of the right to an administrative hearing. [2013, c. 255, §1 (NEW).]

C. If the registry operator informs the licensee that the individual who placed a winning wager is not listed in the registry or if the licensee is unable to obtain information from the registry operator on a real-time basis after attempting in good faith to do so, the licensee may make payment to the individual. [2013, c. 255, §1 (NEW).]

D. If the registry operator informs the licensee that the individual who placed a winning wager is listed in the registry, the licensee may not make payment to the individual unless the amount of the payout exceeds the amount of outstanding child support debt, in which case the licensee may make payment to the individual of the amount of winnings that is in excess of the amount of the individual's outstanding child support debt. [2013, c. 255, §1 (NEW).]

[ 2013, c. 255, §1 (NEW) .]

5. Lien against winnings. If the registry operator informs a licensee pursuant to this section that an individual who placed a winning wager is listed in the registry, the department has a valid lien upon and claim of lien against the payout on the winning wager in the amount of the individual's outstanding child support debt.

[ 2013, c. 255, §1 (NEW) .]

6. Withholding of winnings. The licensee shall withhold from any payout on a winning wager an amount equal to the amount of the lien created under subsection 5 and shall provide a notice of withholding to the individual who placed the winning wager. Within 7 days after withholding an amount pursuant to this subsection, the licensee shall transmit the amount withheld to the department together with a report of the name, address and social security number of the individual from whom payment was withheld, the account number or identifier assigned to the debt, the amount withheld, the date of withholding and the name and location of the licensee.

[ 2013, c. 255, §1 (NEW) .]

7. Licensee costs. Notwithstanding subsection 6, the licensee may retain $10 from an amount withheld pursuant to this section to cover the cost of the licensee's compliance with this section.

[ 2013, c. 255, §1 (NEW) .]

8. Administrative hearing. An individual from whom an amount was withheld pursuant to this section has the right, within 15 days of receipt of the notice of withholding, to request from the department an administrative hearing. The hearing is limited to questions of whether the debt is liquidated and whether any postliquidation events have affected the individual's liability. The administrative hearing decision constitutes final agency action.

[ 2013, c. 255, §1 (NEW) .]

9. Authorization to provide information. Notwithstanding any other provision of law to the contrary, the licensee may provide to the department or registry operator any information necessary to effectuate the intent of this section. The department or registry operator may provide to the licensee any information necessary to effectuate the intent of this section.

[ 2013, c. 255, §1 (NEW) .]

10. Confidentiality of information. The information obtained by the department or registry operator from a licensee pursuant to this section and the information obtained by the licensee from the department or registry operator pursuant to this section are confidential and may be used only for the purposes set forth in this section. An employee or prior employee of the department, the registry operator or a licensee who knowingly or intentionally discloses any such information commits a civil violation for which a fine not to exceed $1,000 may be adjudged.

[ 2013, c. 255, §1 (NEW) .]

11. Effect of compliance; noncompliance. A licensee, the department and the registry operator are not liable for any action taken in good faith to comply with this section. A licensee who fails to make a good faith effort to obtain information from the registry operator or who fails to withhold and transmit the amount of the lien created under subsection 5 is liable to the department for the greater of $500 and the amount the licensee is required to withhold and transmit to the department under this section, together with costs, interest and reasonable attorney's fees.

[ 2013, c. 255, §1 (NEW) .]

12. Exemption for agricultural fairs. This section does not apply to payouts on winning wagers placed on races conducted at agricultural fairs.

[ 2013, c. 255, §1 (NEW) .]

13. Biennial review. The department shall report to the Legislature and the Governor on or before January 31, 2015 and biennially thereafter on:

A. The number of names of individuals submitted by licensees to the registry operator pursuant to this section in each of the preceding 2 calendar years; [2013, c. 255, §1 (NEW).]

B. The number of individuals who were found to be listed in the registry in each of the preceding 2 calendar years; [2013, c. 255, §1 (NEW).]

C. The amount of winnings withheld by licensees pursuant to this section in each of the preceding 2 calendar years; and [2013, c. 255, §1 (NEW).]

D. The amount of withheld winnings refunded to individuals as the result of administrative hearings requested pursuant to this section in each of the preceding 2 calendar years. [2013, c. 255, §1 (NEW).]

[ 2013, c. 255, §1 (NEW) .]

SECTION HISTORY

2013, c. 255, §1 (NEW).






Chapter 12: GREYHOUND RACING

8 §301. Prohibition

A person may not hold, conduct or operate greyhound racing for public exhibition. A person may not transmit or receive interstate simulcasting of greyhound racing for commercial purposes. [1993, c. 44, §1 (NEW).]

SECTION HISTORY

1993, c. 44, §1 (NEW).



8 §302. Penalty

A person who violates this chapter is subject to a civil penalty of not less than $7,500 payable to the State. [1993, c. 44, §1 (NEW).]

SECTION HISTORY

1993, c. 44, §1 (NEW).






Chapter 13: HORSE RACING

8 §321. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §104 (AMD). 1983, c. 812, §57 (AMD). 1987, c. 395, §A33 (RP).



8 §322. Offices (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §323. Assistants (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §2 (RPR). 1983, c. 553, §46 (AMD). 1985, c. 785, §B51 (AMD). 1987, c. 395, §A33 (RP).



8 §324. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 345, (RP).



8 §325. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §326. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 385, (AMD). 1987, c. 395, §A33 (RP).



8 §327. Races (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §328. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §329. Issuance of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 218, §2 (AMD). 1981, c. 470, §A12 (AMD). 1987, c. 395, §A33 (RP). 1987, c. 402, §A82 (AMD). 1987, c. 769, §A36 (AMD).



8 §330. Bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §331. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §332. Malicious interference with horses (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §333. Pari-mutuel pools (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 511, §2 (AMD). 1971, c. 433, §2 (AMD). 1987, c. 395, §A33 (RP).



8 §334. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §335. Payments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §336. Unclaimed ticket money (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §337. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §338. Minors (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §339. Employees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §340. Supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §341. Horse owner's license; fees; revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §342. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A80 (AMD). 1987, c. 395, §A33 (RP).






Chapter 14: LOTTERY

8 §350. State Lottery Bureau (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A86 (NEW). 1985, c. 819, §A8 (AMD). 1987, c. 505, §1 (RP).



8 §351. State Lottery Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1975, c. 394, §1 (AMD). 1975, c. 771, §105 (AMD). 1983, c. 205, (AMD). 1983, c. 812, §§58,59 (AMD). 1985, c. 72, §1 (AMD). 1987, c. 505, §1 (RP).



8 §352. Director of State Lotteries (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1975, c. 394, §2 (AMD). 1975, c. 771, §106 (AMD). 1985, c. 72, §2 (AMD). 1987, c. 505, §1 (RP).



8 §353. Commission; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1973, c. 788, §32 (AMD). 1975, c. 394, §§3-4 (AMD). 1977, c. 158, (AMD). 1977, c. 694, §154 (AMD). 1987, c. 505, §1 (RP).



8 §354. Director; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1975, c. 771, §107 (AMD). 1977, c. 674, §10 (AMD). 1977, c. 694, §155 (AMD). 1985, c. 785, §B52 (AMD). 1987, c. 505, §1 (RP).



8 §355. Lottery sales agent; licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1975, c. 394, §5 (AMD). 1987, c. 505, §1 (RP).



8 §356. -- authority to act (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1987, c. 505, §1 (RP).



8 §357. Assignment of prizes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1987, c. 505, §1 (RP).



8 §358. Sales above fixed price; unlincensed sales; gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1987, c. 505, §1 (RP).



8 §359. Sales to person under 18 years; gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1987, c. 505, §1 (RP).



8 §360. Persons prohibited from purchasing tickets or shares (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1987, c. 402, §A83 (AMD). 1987, c. 505, §1 (RP). 1987, c. 769, §A37 (RP).



8 §361. Unclaimed prize money (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1975, c. 395, (AMD). 1987, c. 505, §1 (RP).



8 §362. Deposit of receipts; reports (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §§1,4 (NEW). 1987, c. 505, §1 (RP).



8 §363. Other laws; applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §§1,4 (NEW). 1987, c. 505, §1 (RP).



8 §364. Persons under 18 years; payment of prizes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §§1,4 (NEW). 1987, c. 505, §1 (RP).



8 §365. State Lottery Fund; creation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §§1,4 (NEW). 1987, c. 505, §1 (RP).



8 §366. State Lottery Fund; appropriation of moneys (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §§1,4 (NEW). 1975, c. 394, §§6-7 (AMD). 1987, c. 505, §1 (RP).



8 §367. Maine state income tax; prizes exempt (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1987, c. 343, §1 (RP). 1987, c. 505, §1 (RP).






Chapter 14-A: LOTTERY

8 §371. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 505, §2 (NEW).]

1. Bureau. "Bureau" means the Bureau of Alcoholic Beverages and Lottery Operations within the Department of Administrative and Financial Services to carry out the purposes of this chapter.

[ 1991, c. 780, Pt. Y, §107 (AMD) .]

2. Commission. "Commission" means the State Liquor and Lottery Commission established in Title 5, section 283-A.

[ 1997, c. 373, §5 (AMD) .]

3. Commissioner. "Commissioner" means the Commissioner of Administrative and Financial Services.

[ 1991, c. 780, Pt. Y, §107 (AMD) .]

4. Director. "Director" means the Director of Alcoholic Beverages and Lottery Operations.

[ 1991, c. 780, Pt. Y, §107 (AMD) .]

4-A. Electronic funds transfer. "Electronic funds transfer" means a transaction using an electronic device for the purpose of ordering, instructing or authorizing a financial institution to debit or credit an account.

[ 2013, c. 352, §1 (NEW) .]

5. Person. "Person" means an individual, association, corporation, limited liability company, limited partnership, limited liability partnership, partnership, club, trust, estate, society, company, receiver, trustee, assignee, referee or other person acting in a fiduciary or representative capacity, whether appointed by a court or otherwise, and any combination of individuals. "Person" means all departments, commissions, agencies and instrumentalities of the State, including counties and municipalities and agencies and instrumentalities thereof.

[ 2011, c. 310, §1 (AMD) .]

6. Agent. "Agent" means a person or that person's representative who has been licensed under this chapter to sell lottery tickets on behalf of the State from the physical premises of the licensee's retail business establishment.

[ 2011, c. 630, §1 (NEW) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1991, c. 780, §Y107 (AMD). 1997, c. 373, §5 (AMD). 2011, c. 310, §1 (AMD). 2011, c. 630, §1 (AMD). 2013, c. 352, §1 (AMD).



8 §372. Director

The executive head of the bureau shall be the director. [1987, c. 505, §2 (NEW).]

1. Appointment; qualifications.

[ 1991, c. 780, Pt. Y, §108 (RP) .]

2. Powers and duties. The director shall have the following powers and duties:

A. Supervise the operation of lotteries in accordance with this chapter and chapter 16 and with the rules adopted under this chapter and chapter 16; [2011, c. 310, §2 (AMD).]

B. Act as the chief administrative officer, having general charge of the office and records and to employ such personnel as may be necessary to fulfill the purposes of this chapter and chapter 16. The personnel must be employed with the approval of the commissioner and are subject to the Civil Service Law, except for the deputy director who is appointed by and serves at the pleasure of the director; [2011, c. 310, §2 (AMD).]

C. Act as executive secretary of the commission; [1987, c. 505, §2 (NEW).]

D. In accordance with this chapter and chapter 16 and the rules adopted under this chapter and chapter 16, license as agents to sell lottery tickets such persons who, in the director's opinion, will best serve the public convenience and promote the sale of tickets or shares. The director may require a bond from every licensed agent in such amount as provided by rule. Every licensed agent shall prominently display the agent's license, or a copy of the license, as provided by rule; [2011, c. 310, §2 (AMD).]

E. Confer regularly as necessary or desirable and not less than once each month with the commissioner on the operation and administration of the lotteries; make available for inspection by the commissioner, upon request, all books, records, files and other information and documents of the commission; advise the commissioner and recommend such matters as he deems necessary and advisable to improve the operation and administration of the lotteries; [1987, c. 505, §2 (NEW).]

F. [2011, c. 310, §3 (RP).]

G. Subject to the approval of the commission and to any applicable laws relating to public contracts, enter into contracts for the operation of the lotteries, or any part of the lotteries, and into contracts for the promotion of the lotteries. All contracts must be awarded in accordance with rules adopted by the Department of Administrative and Financial Services pursuant to Title 5, chapters 141 to 145 and Title 5, sections 1812 and 1813. A contract awarded or entered into by the director may not be assigned by the holder of the contract, except by specific approval of the commission. [2007, c. 466, Pt. A, §28 (AMD).]

H. Certify monthly to the Treasurer of State, the commission and the commissioner a full and complete statement of lottery revenues, prize disbursements and other expenses for the preceding month; submit an annual report, subject to the approval of the commission, that must include a full and complete statement of lottery revenues, prize disbursements and expenses, to the Governor and the Legislature, together with recommendations for changes in this chapter; [1991, c. 780, Pt. Y, §109 (AMD).]

I. Carry on a continuous study and investigation of the lotteries throughout the State and the operation and administration of similar laws that may be in effect in other jurisdictions. The director, subject to the prior approval of the commission, may enter into a written agreement with a multijurisdictional lottery association for the operation, marketing and promotion of a joint lottery or joint lottery games with other jurisdictions.

Any final agreement entered into with a multijurisdictional lottery association must provide that the director has the authority to terminate the agreement upon the provision of reasonable notice, not to exceed 6 months. The final agreement must further provide that the director may terminate the agreement at any time, without prior notice, in the event that the director's authority is withdrawn or limited by law; and [2003, c. 673, Pt. MM, §1 (AMD).]

J. Assign duties as necessary to a designee. [1991, c. 780, Pt. Y, §112 (NEW).]

[ 2011, c. 310, §§2, 3 (AMD) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1989, c. 879, §§1,2,4 (AMD). 1991, c. 780, §§Y108-112 (AMD). 1991, c. 796, §1 (AMD). 1991, c. 796, §§4,5 (AFF). 1993, c. 349, §23 (AMD). 2003, c. 673, §MM1 (AMD). 2007, c. 466, Pt. A, §28 (AMD). 2011, c. 310, §§2, 3 (AMD).



8 §373. State Lottery Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 505, §2 (NEW). 1989, c. 503, §B49 (AMD). 1997, c. 373, §6 (RP).



8 §374. Commission; powers and duties

The commission shall meet with the director, not less than once each month, to adopt and amend rules, subject to the approval of the commissioner, relating to the lotteries; to make recommendations and set policy for state lotteries and to transact other business that may be properly brought before the commission. A lottery under this section may include, but is not limited to, a draw game in which the prize paid to a winning player is calculated as a share of the prize pool. A lottery may not include a draw game that has more than 5 daily drawings and that pays a player a set prize amount based on the wager made by the player and in which the operator keeps all losing wagers, as with the draw game commonly known as keno. Rules adopted by the commission must be adopted in a manner consistent with Title 5, chapter 375. [2015, c. 96, §1 (AMD).]

1. Rules. The rules promulgated by the commission shall include, but not be limited to:

A. The types of lotteries to be conducted and which, if any, will be sold as part of the Tri-state Lotto Compact under chapter 16; [2013, c. 352, §2 (AMD).]

B. The price of tickets or shares in the lotteries; [1987, c. 505, §2 (NEW).]

C. The number and size of the prizes on the winning tickets or shares; [1987, c. 505, §2 (NEW).]

D. The manner of selecting the winning tickets or shares; [1987, c. 505, §2 (NEW).]

E. The manner of payment of prizes to the holders of winning tickets or shares; [1987, c. 505, §2 (NEW).]

F. The frequency of the drawings or selections of winning tickets or shares; [1987, c. 505, §2 (NEW).]

G. The number or types of locations at which tickets or shares may be sold; [1987, c. 505, §2 (NEW).]

H. The method to be used in selling tickets or shares and the types of sales promotions that may be conducted utilizing tickets or shares as approved in advance by the commission or the director or the director's designee; [2011, c. 310, §4 (AMD).]

I. The issuing of licenses to sell tickets or shares to qualified persons who are at least 18 years of age and the denial, suspension and revocation of those licenses; [2011, c. 310, §5 (AMD).]

J. The license fee to be charged to persons applying for a license; [2011, c. 310, §6 (AMD).]

K. The manner and amount of compensation to be paid to persons licensed to sell lottery tickets or shares necessary to provide for the adequate availability of tickets or shares to prospective buyers and for the convenience of the general public; [2011, c. 310, §7 (AMD).]

L. The apportionment of the total annual revenue accruing from the sale of lottery tickets or shares and from all other sources for the payment of prizes to the holders of winning tickets or shares; for the payment of costs incurred in the operation and administration of the lotteries, including the expenses of the commission and the costs resulting from any contract or contracts entered into for promotional, advertising, consulting or operational services or for the purchase or lease of lottery equipment and materials; for the repayment of the money appropriated to the State Lottery Fund; and for transfer to the General Fund for distribution pursuant to section 387; and [1997, c. 301, §1 (AMD).]

M. The imprinting on all lottery tickets sold in the State of the overall odds of winning a prize for each game. [1997, c. 301, §2 (NEW).]

[ 2013, c. 352, §2 (AMD) .]

2. Meeting requirements. No action of the commission is binding unless taken at a meeting at which at least 3 of the 5 members are present and vote in favor of the action. The minutes of every meeting of the commission, including any rules promulgated by the commission or any amendments, revisions, supplements or repeals, shall be immediately transmitted, by and under the certification of the secretary, to the commissioner and to the Governor.

[ 1987, c. 505, §2 (NEW) .]

3. Limitation of authority. The commission and the bureau shall have no authority to regulate, control or otherwise supervise the operation or conduct of the amusement commonly known as "beano" or "bingo," as defined in Title 17, section 311.

[ 1987, c. 505, §2 (NEW) .]

4. Small businesses.

[ 2011, c. 310, §8 (RP) .]

5. Wildlife lottery game. No later than January 30, 1996, the commission, in consultation with the Maine Outdoor Heritage Fund Board, shall develop and initiate a wildlife lottery game designed to raise funds for the Maine Outdoor Heritage Fund established pursuant to Title 12, chapter 903, subchapter 6. The sales commission paid to agents for the sale of wildlife lottery game tickets must be one percentage point higher than the sales commission paid to agents for the sale of other instant lottery game tickets. The commission shall provide the net proceeds of this wildlife lottery game to the Maine Outdoor Heritage Fund annually. The commission shall change the wildlife game ticket periodically throughout the year.

[ 2003, c. 516, §1 (AMD); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1991, c. 683, §1 (AMD). 1993, c. 397, §1 (AMD). 1995, c. 494, §4 (AMD). 1997, c. 301, §§1,2 (AMD). 1997, c. 373, §7 (AMD). 2003, c. 414, §B17 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 516, §1 (AMD). 2003, c. 614, §9 (AFF). 2011, c. 310, §§4-8 (AMD). 2013, c. 352, §2 (AMD). 2015, c. 96, §1 (AMD).



8 §375. Lottery sales; licensing; appeals

1. Factors. A license to sell lottery tickets or shares may be issued by the director or the director's designee to any qualified person. Before issuing the license, the director or the director's designee shall consider at least the following factors:

A. The financial responsibility and security of the person and the person's business or activity; [1993, c. 641, §1 (AMD).]

B. The accessibility of the person's place of business or activity to the public; [1993, c. 641, §1 (AMD).]

C. The sufficiency of existing licensees to serve the public convenience; and [1987, c. 505, §2 (NEW).]

D. The volume of expected sales. [1987, c. 505, §2 (NEW).]

[ 2011, c. 310, §9 (AMD) .]

2. Appeals. If the director or the director's designee denies a person a license to sell lottery tickets or shares, the person may appeal the decision to the commission by filing a written appeal with the commission within 15 days of the mailing of the decision. A person aggrieved by a decision of the commission may appeal the commission's decision by filing a complaint with the District Court and serving a copy of the complaint upon the commission. The complaint must be filed and served within 30 days of the mailing of the commission's decision.

[ 2011, c. 310, §9 (AMD) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1993, c. 641, §1 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2011, c. 310, §9 (AMD).



8 §376. Suspension and revocation of licenses

1. Reasons for suspension or revocation. The director or the director's designee may suspend or revoke, after notice and hearing in a manner consistent with the Maine Administrative Procedure Act, any license issued pursuant to this chapter. The license may be temporarily suspended by the director or the director's designee, pending any prosecution, investigation or hearing. A license may be suspended or revoked by the director or the director's designee for just cause, including actions inconsistent with those considered appropriate for an agent operating a business on behalf of the State, or one or more of the following reasons:

A. Failure to account for tickets received or the proceeds of the sale of tickets or to file a bond, if required, or to comply with provisions of this chapter or rules adopted under this chapter concerning the licensed activity; [2011, c. 310, §10 (AMD).]

B. Conviction of any criminal offense; [1987, c. 505, §2 (NEW).]

C. Failure to file any return or report, to keep records or to pay any tax; [1987, c. 505, §2 (NEW).]

D. Engaging in fraud, deceit, misrepresentation or conduct prejudicial to public confidence; [1987, c. 505, §2 (NEW).]

E. Insufficiency of the number of tickets sold by a person licensed to sell lottery tickets or shares; or [2011, c. 310, §10 (AMD).]

F. A material change, since issuance of the license, with respect to any of the matters required to be considered by the director under section 375 or as defined by rules adopted under this chapter. [2011, c. 310, §10 (AMD).]

[ 2011, c. 310, §10 (AMD) .]

2. Suspension; state license.

[ 2011, c. 310, §11 (RP) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 2011, c. 310, §§10, 11 (AMD).



8 §377. Authority to act

Notwithstanding any other provision of law, any person licensed as provided in this chapter may act as a lottery sales agent. [1987, c. 505, §2 (NEW).]

SECTION HISTORY

1987, c. 505, §2 (NEW).



8 §378. Assignment of prizes

No right of any person to a prize drawn may be assignable, except that payment of any prize drawn may be paid to the estate of a deceased prize winner, and except that any person pursuant to an appropriate judicial order or an administrative order relating to child support may be paid the prize to which the winner is entitled. The bureau is discharged of all further liability upon payment of a prize pursuant to this section. [1991, c. 295, §1 (AMD).]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1991, c. 295, §1 (AMD).



8 §379. Sales above fixed price; unlicensed sales; gifts

No person may sell a ticket or share at a price greater than that fixed by rule of the commission. No person other than a licensed lottery sales agent may sell lottery tickets or shares, except that nothing in this section prevents any person from giving lottery tickets or shares to another as a gift. [1987, c. 505, §2 (NEW).]

Nothing in this section may be construed to prohibit a person from transferring tickets or shares as part of a sales promotion provided the promotion has been approved in advance by the commission or director pursuant to rules adopted under section 374, subsection 1, paragraph H. [1991, c. 683, §2 (NEW).]

Any person who violates this section commits a civil violation for which a forfeiture of not more than $200 may be adjudged. [1987, c. 505, §2 (NEW).]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1991, c. 683, §2 (AMD).



8 §380. Sales to persons under 18 years of age; gifts

1. Sale to person under 18 years of age. A ticket or a share may not be sold to a person under 18 years of age. This does not prohibit a person 18 years of age or older from purchasing a ticket or a share for the purpose of making a gift to a person less than 18 years of age. A licensee who knowingly sells or offers to sell a lottery ticket or share to a person under 18 years of age commits a civil violation for which a forfeiture of not more than $200 may be adjudged.

[ 1991, c. 683, §3 (NEW) .]

2. Transfer of ticket or share as part of sales promotion. A person authorized by the commission or the director to conduct a sales promotion may not transfer a lottery ticket or share to a person under 18 years of age as part of that sales promotion. This does not prohibit a person who receives a ticket or a share in an authorized sales promotion from transferring the ticket or the share to a person under 18 years of age as a gift. A person who knowingly transfers or offers to transfer a lottery ticket or share to a person under 18 years of age as part of a sales promotion commits a civil violation for which a forfeiture of not more than $200 may be adjudged.

[ 1991, c. 683, §3 (NEW) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1991, c. 683, §3 (RPR).



8 §381. Persons prohibited from purchasing tickets or shares

A ticket or share may not be purchased by and a prize may not be paid to any of the following persons: [1995, c. 158, §1 (RPR).]

1. Commission officers. An officer of the commission;

[ 1995, c. 158, §1 (NEW) .]

2. Senior supervisory personnel. Senior supervisory employees of the commission, as determined by the commission officers; and

[ 1995, c. 158, §1 (NEW) .]

3. Household member. Any spouse, child, brother, sister, parent or person residing as a member of the same household in the principal place of abode of any of the persons identified in subsections 1 and 2.

[ 1995, c. 158, §1 (NEW) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1995, c. 158, §1 (RPR).



8 §382. Unclaimed prize money

Unclaimed prize money for the prize on a winning ticket or share must be retained by the director for the person entitled to it for one year after the drawing in which the prize was won. If no claim is made for the money within that year, the prize money must be transferred to the General Fund as undedicated revenue. [1993, c. 6, Pt. B, §2 (AMD).]

Unclaimed prize money for a game for which there is no drawing must be retained by the director for a reasonable period of time and may be transferred to the General Fund if the director determines that adequate funds have been retained to pay anticipated delayed claims. [1997, c. 24, Pt. C, §3 (NEW).]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1993, c. 6, §B2 (AMD). 1997, c. 24, §C3 (AMD).



8 §383. Deposit of receipts; reports

The director may require any lottery sales agents to deposit to the credit of the State Lottery Fund in banks designated by the Treasurer of State all money received by the agents from the sale of lottery tickets or shares, less the amount, if any, retained as compensation for the sale of tickets or shares and to file with the director or his designated agents reports of their receipts and transactions in the sale of lottery tickets in such form and containing such information as he may require. The director may make such arrangements for any person, including a bank, to perform the functions, activities or services in connection with the operation of the lottery as he may deem advisable pursuant to this chapter and the rules of the commission and those functions, activities or services shall constitute lawful functions, activities and services of that person. [1987, c. 505, §2 (NEW).]

SECTION HISTORY

1987, c. 505, §2 (NEW).



8 §384. Other laws; applicability

No other law providing any penalty or disability for the sale of lottery tickets or any acts done in connection with a lottery applies to the sale of tickets or shares performed pursuant to this chapter. [1987, c. 505, §2 (NEW).]

SECTION HISTORY

1987, c. 505, §2 (NEW).



8 §385. Persons under 18 years; payment of prizes

If the person entitled to a prize on any winning ticket is under 18 years of age, the director or the director's designee may make payment in the amount of the prize to the minor by a check made payable to an adult member of the minor's family or a guardian as custodian of the minor or by an electronic funds transfer to any financial institution to an account in the name of an adult member of the minor's family or guardian as custodian for the minor. The person named as custodian has the same duties and powers as a person designated as a custodian in a manner prescribed by the Maine Uniform Transfers to Minors Act. For purposes of this section, the terms "adult member of the minor's family," "custodian" and "financial institution" have the same meanings as set out in that Act. The director or the director's designee is relieved of all further liability upon payment of a prize to a minor pursuant to this section. [2013, c. 352, §3 (AMD).]

SECTION HISTORY

1987, c. 505, §2 (NEW). RR 1993, c. 1, §18 (COR). 2013, c. 352, §3 (AMD).



8 §386. State Lottery Fund; creation

There is created and established a separate fund to be known as the "State Lottery Fund," to be deposited in such depositories as the Treasurer of State may select. These funds shall consist of all revenue received from the sale of lottery tickets or shares, agents' license fees and all other money credited or transferred to that fund from any other fund or source pursuant to law. [1987, c. 505, §2 (NEW).]

SECTION HISTORY

1987, c. 505, §2 (NEW).



8 §387. State Lottery Fund; appropriation of money

1. Appropriation. The money in the State Lottery Fund may be appropriated only:

A. For the payment of prizes to the holders of winning lottery tickets or shares; [1987, c. 505, §2 (NEW).]

B. For the expense of the division in its operation of the lottery; [1995, c. 494, §5 (AMD).]

C. For payment to the General Fund; and [1995, c. 494, §5 (AMD).]

D. For payment to the Maine Outdoor Heritage Fund pursuant to Title 12, section 10302. [2003, c. 414, Pt. B, §18 (AMD); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. B, §18 (AMD); 2003, c. 614, §9 (AFF) .]

2. Apportionment. The money in the State Lottery Fund shall be apportioned so that not less than 45% of the total ticket sales received in the lottery will be disbursed as prizes to holders of winning tickets. All other money, less reasonable costs for the proper administration of the State Lottery, shall be the State's share.

[ 1987, c. 505, §2 (NEW) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1995, c. 494, §5 (AMD). 2003, c. 414, §B18 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



8 §388. Maine state income tax; prizes exempt (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 505, §2 (NEW). 1987, c. 546, (RP).



8 §389. Forged lottery tickets

1. Forge, counterfeit or alter ticket. A person may not forge or counterfeit a Maine State Lottery ticket, alter a Maine State Lottery ticket prepared by the Director of the State Lottery or cause such alteration or forgery.

[ 2003, c. 452, Pt. C, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Publish, pass or tender as true ticket. A person may not intentionally or knowingly publish, pass or tender as true a forged, altered or counterfeited Maine State Lottery ticket.

[ 2003, c. 452, Pt. C, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Secure or manufacture. A person may not, with intent to defraud, secure, manufacture or cause to be secured or manufactured a counterfeit Maine State Lottery ticket.

[ 2003, c. 452, Pt. C, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Possess counterfeit ticket or counterfeiting device. A person may not, with intent to defraud, possess a counterfeit Maine State Lottery ticket or a counterfeiting device.

[ 2003, c. 452, Pt. C, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Penalty. A person who violates this section commits a Class D crime.

[ 2003, c. 452, Pt. C, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1999, c. 176, §1 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §C8 (RPR).






Chapter 15: MECHANICAL RIDES

8 §391. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 433, §1 (RP).



8 §392. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §3 (AMD). 1977, c. 433, §1 (RP).



8 §393. Use of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §4 (AMD). 1977, c. 433, §1 (RP).



8 §394. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 433, §1 (RP).



8 §395. Dangerous operation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 433, §1 (RP).



8 §396. Violations and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 433, §1 (RP).






Chapter 16: TRI-STATE LOTTO COMPACT

8 §401. Short title

This compact may be cited as the "Tri-state Lotto Compact." [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §402. Compact (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1999, c. 586, §4)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1999, c. 586, §4)

The State enters into the following compact with the states of Vermont and New Hampshire, subject to the terms and conditions stated in this chapter. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW). 1999, c. 586, §1 (AMD). 1999, c. 586, §4 (AFF).



8 §402. Compact (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1999, c. 586, §4)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1999, c. 586, §4)

The State enters into the following compact with the states of Vermont and New Hampshire, subject to the terms and conditions stated in this chapter. The compact may be expanded to include other New England states. [1999, c. 586, §1 (AMD); 1999, c. 586, §4 (AFF).]

SECTION HISTORY

1983, c. 732, §1 (NEW). 1999, c. 586, §1 (AMD). 1999, c. 586, §4 (AFF).



8 §403. Statement of purpose

This compact is enacted to implement the operation of Tri-state Lotto for the purpose of raising additional revenue for each of the party states. Tri-state Lotto is not intended to replace any existing lottery games in the party states but, rather, to be run in addition to those games. Tri-state Lotto tickets will be sold in each of the party states and processed in a central area to be determined by the commission. Not less than 50% of the gross sales from each state will be aggregated in a common prize pool, and operating costs will be charged proportionally, according to sales, to the party states. The remaining revenues generated within each state remain in that particular state. [2013, c. 352, §4 (AMD).]

SECTION HISTORY

1983, c. 732, §1 (NEW). 2013, c. 352, §4 (AMD).



8 §404. Definitions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

As used in this compact, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 732, §1 (NEW).]

1. Commission. "Commission" means the Tri-state Lotto Commission created and established by this compact.

[ 1983, c. 732, §1 (NEW) .]

2. Concurrent legislation. "Concurrent legislation" means legislation enacted by one of the party states which is concurred in by the other party states in the form of enactments having like effect.

[ 1983, c. 732, §1 (NEW) .]

2-A. Electronic funds transfer. "Electronic funds transfer" means a transaction using an electronic device for the purpose of ordering, instructing or authorizing a financial institution to debit or credit an account.

[ 2013, c. 352, §5 (NEW) .]

3. Lotto. "Lotto" means a game of chance as prescribed by the commission.

[ 1983, c. 732, §1 (NEW) .]

4. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1999, c. 586, §4) Party states. "Party states" means the states of New Hampshire, Vermont and Maine.

[ 1983, c. 732, §1 (NEW) .]

4. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1999, c. 586, §4) Party states. "Party states" means the states of New Hampshire, Vermont and Maine and other New England states pursuant to section 402.

[ 1999, c. 586, §2 (AMD); 1999, c. 586, §4 (AFF) .]

5. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1999, c. 586, §4) Tri-state Lotto. "Tri-state Lotto" means a combined lotto game for all member states, with common tickets, common advertising and a common prize pool.

[ 1983, c. 732, §1 (NEW) .]

5. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1999, c. 586, §4) Tri-state Lotto. "Tri-state Lotto," or other such name as may be adopted by the party states, means a combined lotto game for all member states, with common tickets, common advertising and a common prize pool.

[ 1999, c. 586, §2 (AMD); 1999, c. 586, §4 (AFF) .]

SECTION HISTORY

1983, c. 732, §1 (NEW). 1999, c. 586, §2 (AMD). 1999, c. 586, §4 (AFF). 2013, c. 352, §5 (AMD).



8 §405. Creation of the Tri-state Lotto Commission

The party states, for the purpose of operating Tri-state Lotto, do hereby establish and create the Tri-state Lotto Commission. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §406. Nature of the commission

The commission shall be an interstate body, both corporate and politic, serving as a common agency of the party states and representing them both collectively and individually in the exercise of its powers and duties. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §407. Organization of the commission

The commission is composed of one member from each of the party states. Each compact member state lottery or sweepstakes commission shall appoint one of its members to serve on the Tri-state Lotto Commission. Each member holds office at the pleasure of the appointing authority. The commission shall elect a chair from among its members, annually. [RR 2013, c. 2, §8 (COR).]

SECTION HISTORY

1983, c. 732, §1 (NEW). RR 2013, c. 2, §8 (COR).



8 §408. Functioning of the commission

1. Commission functions. The commission's functions shall be performed and carried out by its members and by such advisory committees or panels, or both as the commission may establish, and by such officers, independent contractors, agents, employees and consultants as may be appointed by the commission. All such officers, independent contractors, agents, consultants and employees shall hold office at the pleasure of the commission, unless the commission otherwise decides, and the commission shall prescribe the person's powers, duties and qualifications and fix their compensation and other terms of their employment.

[ 1983, c. 732, §1 (NEW) .]

2. Unanimous decision. Any action of the commission shall not be effective or binding unless there is a unanimous decision by all of the representatives of the various party states.

[ 1983, c. 732, §1 (NEW) .]

3. Compensation. The members of the commission shall receive compensation for their services, pursuant to this compact and in accordance with the policies of the respective states, and they shall be entitled to be reimbursed for the expenses they naturally and necessarily incur in the performance of their duties.

[ 1983, c. 732, §1 (NEW) .]

4. Member. Any member of the commission who is otherwise a public officer or employee shall not suffer a forfeiture of his office or employment, or any loss or diminution in the rights and privileges pertaining thereto, by reason of membership on the commission.

[ 1983, c. 732, §1 (NEW) .]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §409. Powers and duties of the commission

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Operation and administration; rules. The commission shall have the power and it shall be its duty to operate and administer Tri-state Lotto and to promulgate rules governing the establishment and operation thereof, including, but not limited to, the following topics:

A. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1987, c. 566, §2) The type of lottery to be conducted; [1983, c. 732, §1 (NEW).]

A. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1987, c. 566, §4) The type of lottery to be conducted, except that the game shall have no more than 36 numbers from which 6 are to be selected; [1987, c. 566, §§1, 2 (AMD).]

B. The price of the tickets sold under the authority of this chapter or chapter 14-A; [2013, c. 352, §6 (AMD).]

C. The number and sizes of the prizes on the winning tickets; [1983, c. 732, §1 (NEW).]

D. The manner of selecting the winning tickets and paying the prizes; [1983, c. 732, §1 (NEW).]

E. The frequency of the drawings or selections of winning tickets for lottery games administered under this chapter or chapter 14-A; [2013, c. 352, §7 (AMD).]

F. The type or types of locations at which tickets may be sold; [1983, c. 732, §1 (NEW).]

G. The method to be used in selling tickets; [1983, c. 732, §1 (NEW).]

H. The compensation required to be paid to Tri-state Lotto sales agents in order to assure adequate availability of tickets and public convenience in purchasing tickets; and [1983, c. 732, §1 (NEW).]

I. The development of an internal security plan designed to prevent player fraud. [1983, c. 732, §1 (NEW).]

[ 2013, c. 352, §§6, 7 (AMD) .]

1-A. Rules; exemption. Rules adopted under subsection 1 are not subject to the Maine Administrative Procedure Act.

[ 2013, c. 352, §8 (NEW) .]

2. Licensed sales agents.

[ 2011, c. 310, §12 (RP) .]

3. Reports. The commission shall make monthly and year-end reports to the commissions of the party states, which shall include a full and complete statement of Tri-state Lotto revenues, prize disbursements and other expenses, and any other information the party states may require.

[ 1983, c. 732, §1 (NEW) .]

4. Audits. All Tri-state Lotto accounts and transactions shall be subject to annual post audits conducted by independent auditors retained by the commission for this purpose.

[ 1983, c. 732, §1 (NEW) .]

5. Corporate seal; contractual powers. In addition to the powers enumerated in this section, the commission may adopt a corporate seal and enter into contracts, including, but not limited to, contracts with other governments or agencies, to hire, lease, acquire and dispose of property to the extent necessary to carry out its functions, powers and duties as set forth in this chapter and to expend or authorize expenditures of moneys for the purpose of operating Tri-state Lotto pursuant to this compact. The party states each shall have the right to require such audit as that state may from time to time consider proper.

[ 1983, c. 732, §1 (NEW) .]

6. Additional powers. The commission also shall have such additional powers, incidental to the express powers granted to it by this compact, as may be necessary or proper for the effective performance of its functions.

[ 1983, c. 732, §1 (NEW) .]

SECTION HISTORY

1983, c. 732, §1 (NEW). 1987, c. 566, §§1,2 (AMD). 2011, c. 310, §12 (AMD). 2013, c. 352, §§6-8 (AMD).



8 §410. Cooperation and assistance of other agencies

To avoid duplication of effort and in the interests of economy, the commission may make use of existing studies, plans, data and other materials in the possession of the governmental agencies of the party states and their respective political subdivisions. Each such agency may make those materials available to the commission and otherwise assist it in the performance of its functions. The officers and personnel of those agencies, and of any other government or agency whatever, may serve at the request of the commission upon such advisory committees and panels as the commission determines to create, and the officers and personnel may serve upon those committees and panels without forfeiture of office or employment and with no loss or diminution in the status, rights and privileges which they otherwise enjoy. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §411. Licensing of Tri-state Lotto sales agents (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 732, §1 (NEW). 2011, c. 310, §13 (RP).



8 §412. Suspension and revocation of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 732, §1 (NEW). 2011, c. 310, §14 (RP).



8 §413. Inapplicability of other statutes

1. Inapplicability. No other law providing for any penalty or disability for the sale of lottery tickets or any acts done in connection with a lottery applies to the sale of tickets or acts performed under this chapter.

[ 1983, c. 732, §1 (NEW) .]

2. Precedence. The provisions of this compact shall apply and take precedence in the event of any conflict between the provisions contained in this compact and the provisions of other laws of any of the member states.

[ 1983, c. 732, §1 (NEW) .]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §414. When sale of tickets prohibited

1. Prohibition; price; licensed sales agent. No ticket may be sold at a price greater than those fixed by the commission, nor may a sale be made by any person other than a licensed sales agent. Any person who violates any of these provisions shall be subject to the sanctions of each respective party state's lottery statutes.

[ 1983, c. 732, §1 (NEW) .]

2. Prohibition; age limitation. No ticket may be sold to any person under 18 years of age, but this shall not be deemed to prohibit the purchase of a ticket for the purpose of making a gift by a person 18 years of age or older to a person less than that age. Any licensee or the employee or agent of any licensee who sells or offers to sell a ticket to any person under 18 years of age shall be subject to the sanctions of each respective party state's lottery statutes.

[ 1983, c. 732, §1 (NEW) .]

3. Prohibition; affiliation with commission. No prize may be paid to any of the following persons:

A. Any member, officer or employee of the commission; or [1983, c. 732, §1 (NEW).]

B. Any spouse, child, brother, sister or parent residing as a member of the same household in the principal place of abode of any of the persons set out in paragraph A. [1983, c. 732, §1 (NEW).]

[ 1983, c. 732, §1 (NEW) .]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §415. Collection and disposition of revenue

1. Delivery to commission of party state. All moneys received by any and all Tri-state Lotto sales agents from the sales of Tri-state Lotto tickets, less the amount, if any, retained pursuant to section 409, subsection 1, paragraph G shall be delivered weekly to the commission of the party state in which the sales were made.

[ 1983, c. 732, §1 (NEW) .]

2. Tri-state Lotto Prize Account. Within one week after a Tri-state Lotto drawing or selection of winning tickets sold under the authority of this chapter or chapter 14-A, the party state lottery or commission shall pay to the commission, who in turn shall promptly pay to an account known as the Tri-state Lotto Prize Account, such money as is necessary for the payment of prizes, less actual prizes paid by the respective party state in the preceding week, but not less than 50% of the total amount for which tickets have been sold.

[ 2013, c. 352, §9 (AMD) .]

3. Interest; prize account. Interest earned by the Tri-state Lotto Prize Account shall accrue to the party states in direct proportion to their contribution to the account. Distribution shall be made at least semiannually.

[ 1983, c. 732, §1 (NEW) .]

4. Withdrawals. The withdrawals, pursuant to section 416, of moneys from the Tri-state Lotto Prize Account so deposited by the commission, shall be subject to a check signed by a member of the commission or such officer, employee or agent of the commission as the commission may designate. The moneys in the prize payment account shall be paid out of that account on vouchers certified or approved by the commission or its duly designated officer, agent or employee.

[ 1983, c. 732, §1 (NEW) .]

5. Tri-state Lotto Operations Account. The commission shall receive from party states, within one week after a Tri-state Lotto drawing, an additional sum of moneys not to exceed 15% of the total amount for which tickets have been sold. The moneys to be deposited in a bank, banking house or trust company selected by the commission in an account to be named the Tri-state Lotto Operations Account. The operations account shall be used to pay Tri-state Lotto current operating costs, which shall be charged proportionally to the party states. If operating costs exceed or fall short of the amount obtained in that account, appropriate adjustments shall be made on a quarterly basis within 30 days of the end of each quarter.

[ 1983, c. 732, §1 (NEW) .]

6. Interest; operations account. Interest earned by the Tri-state Lotto Operations Account shall accrue to the party states in direct proportion to their contribution to the account. Distribution shall be made at least semiannually.

[ 1983, c. 732, §1 (NEW) .]

SECTION HISTORY

1983, c. 732, §1 (NEW). 1999, c. 64, §1 (AMD). 2013, c. 352, §9 (AMD).



8 §416. Certification of prize winners and payment of prizes

1. Prizes over $5,000; certified list. All prizes over $5,000 are awarded to holders of winning tickets as provided in this section. Within one week after any drawing or selection of prize winning tickets, the commission shall deliver to each of the party states a certified list of the tickets to which prizes are awarded and the amount of each such prize. Upon delivery of the certified list and voucher of the commission, moneys sufficient for the payment of those prizes may be withdrawn from the prize account established in section 415, subsection 2. The commission shall each month provide each party state with a record of all such withdrawals. Payment of prizes is made by the commission, or its designee, to holders of the tickets to which prizes are awarded. The right of any person to a prize drawn is not assignable, except that payment of any prize drawn may be paid to another person as provided in section 416-A.

[ 1995, c. 652, §1 (AMD); 1995, c. 652, §4 (AFF) .]

2. Payment; persons under 18 years of age. If the person entitled to a prize on any winning ticket is under 18 years of age , the commission may make payment in the amount of the prize to the minor by a check made payable to an adult member of the minor's family or a guardian as custodian of the minor or by an electronic funds transfer to any financial institution to an account in the name of an adult member of the minor's family or a guardian of the minor as custodian for the minor. The person named as custodian has the same duties and powers as a person designated as a custodian in a manner prescribed by the Maine Uniform Transfers to Minors Act. For purposes of this subsection, "adult member of the minor's family," "custodian" and "financial institution" have the same meanings as set out in that Act. The commission is discharged of all further liability upon payment of a prize to a minor pursuant to this subsection.

[ 2013, c. 352, §10 (AMD) .]

3. Prizes under $5,000. Prizes of less than $5,000 may be paid in such manner as the commission may direct in its rules, as long as those rules are not inconsistent with this compact.

[ 1983, c. 732, §1 (NEW) .]

SECTION HISTORY

1983, c. 732, §1 (NEW). 1991, c. 295, §2 (AMD). 1991, c. 295, §4 (AFF). 1995, c. 652, §1 (AMD). 1995, c. 652, §4 (AFF). 2013, c. 352, §10 (AMD).



8 §416-A. Payment of prize to another person

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Conditions permitting payment of a prize to another person. Payment of a prize may be made to a person other than the winner as follows:

A. To the estate of a deceased prizewinner upon receipt by the commission of a certified court order appointing an executor or administrator; [1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF).]

B. To any person pursuant to a certified final order of a court of competent jurisdiction, including orders pertaining to claims of ownership in the prize, division of marital property in divorce actions, bankruptcy, child support, appointment of a guardian or conservator and distribution of an estate; or [1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF).]

C. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1995, c. 652, §4, sub-§§1-4) To any person, including a trustee, pursuant to a certified final order of a court of competent jurisdiction of a party state approving the voluntary assignment of the right to a prize if the court affirmatively finds all of the following:

(1) That the assignor and the assignee are not represented by the same counsel;

(2) That the assignment is in writing and represents the entire agreement between the parties;

(3) That the assignment agreement contains the following provisions:

(a) The assignor's name, social security number or tax identification number and address;

(b) The assignee's name, social security number or tax identification number, citizenship or resident alien number, if applicable, and address;

(c) The specific prize payment or payments assigned or any portion of the payments, including:

(i) The payable due dates and amounts of each payment to be assigned; and

(ii) The gross amount of the annual payment or payments to be assigned before taxes; and

(d) A notice of right to cancel in immediate proximity to the space reserved for the signature of the assignor in boldface type of a minimum size of 10 points that provides that:

(i) The assignor may cancel the assignment without cost until midnight of the 15th business day after the day on which the assignor has signed an agreement to assign a prize or portion of a prize;

(ii) Cancellation occurs when notice of cancellation is given to the assignee;

(iii) Notice is sufficient if it indicates the intention of the assignor not to be bound; and

(iv) Notice of cancellation, if given by mail, is deemed given when deposited in a mailbox properly addressed with first class mail postage prepaid.

Failure to provide the notice of right to cancel as provided in this division renders the assignment agreement unenforceable and the assignor may collect a reasonable attorney's fee in any action to enforce such agreement;

(4) That, prior to execution of the assignment agreement, the assignee has provided to the assignor in writing, on a disclosure form separate and apart from the agreement, the following:

(a) The aggregate dollar value of payments assigned;

(b) The total consideration paid to the assignor by the assignee; and

(c) An itemization of all other fees or costs to be paid by the assignor or deducted from the payment to the assignor;

(5) That the assignor has represented to the court in sworn testimony, if a personal appearance is required by the court, or in the assignor's written affidavit, sworn to under penalty of perjury, that:

(a) Prior to signing the assignment agreement, the assignor reviewed the agreement and understood its terms and effects;

(b) The assignor has consulted with independent financial and tax advisors not referred by or associated with the assignee;

(c) The assignor has signed the assignment agreement acting under free will without undue influence or duress;

(d) The assignor is not under any obligation to pay child support or is under that obligation and is in good standing with respect to that obligation or has agreed to a payment plan with the party state agency responsible for child support and is in full compliance with that plan; and

(e) The assigned payment or payments are not subject to any claims, liens, levies, security interests, assignments or offsets asserted by other persons or the party states or has provided the court with written consent of each person having such an interest; and

(6) If the assignor is married, the assignor has submitted to the court a signed and notarized statement of the spouse consenting to the assignment. If a notarized statement is not presented to the court, the court shall determine the ability of the assignor to make the proposed assignment without the spouse's consent. [1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF).]

C. (TEXT REPEALED ON CONTINGENCY: See PL 1995, c. 652, §4, sub-§§1-4) [1995, c. 652, §4 (RP).]

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

2. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1995, c. 652, §4, sub-§§1-4) Pledge of payment as collateral for a loan. A winner may pledge all or any part of a prize as collateral for a loan.

A. Notwithstanding any provision of the Uniform Commercial Code - Secured Transactions, Title 11, article 9, to the contrary, perfection of a security interest in a prize must be completed by filing, in addition to any other filings that may be required, a financing statement with the commission. [1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF).]

B. In order to be entitled to receive a prize payment or payments from the commission, a secured party must obtain a certified final order of a court of competent jurisdiction that:

(1) Adjudges the prize winner in default of a loan agreement with the secured party;

(2) Makes findings with respect to the loan agreements and financing statements constituting the loan transaction that are equivalent to those required pursuant to subsection 1, paragraph C and, in addition, a finding that truth-in-lending disclosures set forth in 12 Code of Federal Regulations, Sections 226.17, 226.18, 226.19 and 226.20 were made; and

(3) Identifies specific payments and awards ownership of those payments to the secured party. [1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF).]

C. This subsection may not be construed to:

(1) Create or enlarge a cause of action in favor of a secured party;

(2) Alter or impair any rule of law applicable to or governing the rights of a debtor under federal or state lending statutes; or

(3) Alter or impair the provisions of the Uniform Commercial Code - Secured Transactions, Title 11, article 9, except to the extent inconsistent with the provisions of this section. [1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF).]

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

2. (TEXT REPEALED ON CONTINGENCY: See PL 1995, c. 652, §4, sub-§§1-4 ) Pledge of payment as collateral for a loan.

[ 1995, c. 652, §4 (RP) .]

3. Commission intervention. The commission may intervene as of right in any action pursuant to subsection 1, paragraph C or subsection 2, but may not be considered an indispensable or necessary party.

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

4. Service of final order. A certified copy of the final order required by subsection 1, paragraph B, a certified copy of the final order and the assignor's affidavit required under subsection 1, paragraph C and a certified copy of the final order required by subsection 2 must be served on the commission together with a nonrefundable processing fee of $500 within 15 days after entry of the order.

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

5. Request to modify or vacate final order. The commission may file a request to modify or vacate a final order pursuant to subsection 1, paragraph C or subsection 2 within 15 days after service of the order on the commission.

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

6. Payments. Commencing on the 30th day after full compliance with subsection 4 or after final determination of any motion filed to vacate or modify a final order entered pursuant to subsection 5, the commission is obligated to make payments, subject to tax withholding, in accordance with that order.

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

7. Change in assignment. A modification or amendment to an order pursuant to subsection 1, paragraph B or C or subsection 2 or an additional or subsequent assignment of a prize is not valid or binding on the commission unless the modification, amendment or assignment is approved by a separate court order that meets the requirements of this section.

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

8. Discharge of liability. The commission, its officers, agents and employees are discharged of all further liability upon payment of a prize pursuant to this section.

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

9. Confidentiality of records. The financial, tax, trust or personal records filed, received, maintained or produced by the commission in connection with payment of a prize as provided in this section are confidential. Such records are not public records under Title 1, chapter 13. Upon written request, the commission may release the name, town of residence, date of prize and the gross and net amounts of the annual prize payment of a winner. Financing statements filed with the commission are public records.

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

10. Child support and other state debts. This compact recognizes that each party state has enacted laws authorizing a party state agency to offset against lottery winnings debts owed for child support, unemployment overpayment and tax liability. Upon receipt of notice from a party state agency, the commission shall suspend payment of winnings in the amount of the debt and notify the winner. Any debts of a winner under this subsection must be offset by the commission in the manner in which the state lottery or commission of a party state is required by law to offset those debts.

[ 2013, c. 352, §11 (AMD) .]

SECTION HISTORY

1995, c. 652, §2 (NEW). 1995, c. 652, §4 (AFF). 2013, c. 352, §11 (AMD).



8 §417. Unclaimed prize money

Unclaimed prize money for the prize on a winning ticket must be retained by the commission for payment to the person entitled to the prize money for one year after the drawing or selection of a winning ticket in which the prize was won. If a claim is not made for the prize within one year from the date of the drawing or selection of a winning ticket, the prize money must be credited to the prize pool. Upon the expiration of a one-year time period from the drawing date or selection of a winning ticket, the ticket holder forfeits any claim or entitlement to the prize money. [2013, c. 352, §12 (AMD).]

SECTION HISTORY

1983, c. 732, §1 (NEW). 2013, c. 352, §12 (AMD).



8 §418. Duration of commission and Tri-state Lotto

The commission and Tri-state Lotto shall continue in existence until this compact is revoked by all of the party states. The withdrawal of one party state shall not render the compact invalid between the remaining states. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §419. Interpretation

This compact shall be construed liberally to effectuate its purposes. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §420. Amendments

Amendments and supplements to this compact may be adopted by concurrent legislation of the party states. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §421. Immunity and limitation on liability

1. Sovereign Immunity. The commission shall enjoy the sovereign immunity of the party states and neither it nor any of its officers or employees may be sued in any court or tribunal whatsoever by any player in connection with their activities in administering the Tri-state Lotto Game.

[ 1983, c. 732, §1 (NEW) .]

2. Liability; pledge of credit. The commission may not pledge the credit of the party states, or any of them individually, or impose any liability upon them, or any of them, directly or indirectly.

[ 1983, c. 732, §1 (NEW) .]

3. Disputes concerning tickets. In the event a dispute arises as to whether a ticket is a winning ticket, and irrespective of whether the basis for the dispute is a claim of negligence, breach of contract, intentional tort or any other culpable conduct on the part of the commission, its members or employees, the player's sole remedy shall be to apply to the commission for a refund of the price allegedly wagered, and whether that price is refunded lies solely within the discretion of the commission. The provisions of this section are essential to the compact.

[ 1983, c. 732, §1 (NEW) .]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §422. Fiscal year

The fiscal year of the Tri-state Lotto Commission shall be from July 1st of one calendar year to June 30th of the succeeding calendar year. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §423. State tax exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 732, §1 (NEW). 1987, c. 343, §2 (RP).






Chapter 17: PIN BALL MACHINES

8 §441. License required (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).



8 §442. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).



8 §443. Issuance of license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §9 (AMD). 1971, c. 598, §9 (AMD). 1977, c. 348, §2 (AMD). 1979, c. 562, §2 (AMD). 2013, c. 595, Pt. U, §3 (RP).



8 §444. Posting of license (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).



8 §445. License nontransferable (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).



8 §446. Minors under 16 (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 284, §1 (RP).



8 §446-A. Local option (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 129, (NEW). 2013, c. 595, Pt. U, §3 (RP).



8 §447. Application (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).



8 §448. Copy of license (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).



8 §449. Revocation of license; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).



8 §450. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).






Chapter 18: AMUSEMENT RIDES AND SHOWS

8 §471. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 148, §1 (NEW).]

1. Amusement ride. "Amusement ride" means a device or combination of devices or elements that carry, convey or direct a person over or through a fixed or restricted course or within a defined area for the primary purpose of amusement or entertainment. "Amusement ride" does not include nonmechanized playground equipment or a coin-operated ride that is manually, mechanically or electrically operated, is customarily placed in a public location and does not normally require the supervision or services of an operator.

[ 2015, c. 148, §1 (NEW) .]

2. Amusement ride inspector. "Amusement ride inspector" means an amusement ride inspector employed by the Office of the State Fire Marshal.

[ 2015, c. 148, §1 (NEW) .]

3. Amusement show. "Amusement show" means a fixed or traveling show, whether held indoors or outdoors, for which admission is charged and that is designed to provide amusement to members of the public, except that "amusement show" does not include a circus. "Amusement show" includes but is not limited to a carnival, thrill show, ice show and rodeo.

[ 2015, c. 148, §1 (NEW) .]

4. ASTM standards. "ASTM standards" means standards for amusement rides established by American Society for Testing and Materials International or a successor organization and adopted by the commissioner by rule.

[ 2015, c. 148, §1 (NEW) .]

5. Commissioner. "Commissioner" means the Commissioner of Public Safety.

[ 2015, c. 148, §1 (NEW) .]

6. Operator. "Operator" means an individual having direct control of the starting, stopping or speed of an amusement ride.

[ 2015, c. 148, §1 (NEW) .]

7. Owner. "Owner" means a person who owns or leases or manages the operation of an amusement ride.

[ 2015, c. 148, §1 (NEW) .]

8. Rider. "Rider" means a customer of an amusement ride. "Rider" includes a customer of an amusement ride who is waiting in the vicinity to get on the amusement ride and a departing customer who is still in the vicinity of the amusement ride.

[ 2015, c. 148, §1 (NEW) .]

SECTION HISTORY

2015, c. 148, §1 (NEW).



8 §472. Amusement rides

1. Inspection required. An amusement ride must be inspected at least once annually by an amusement ride inspector.

A. In order to be operated in this State, an amusement ride must comply with the applicable ASTM standards for that amusement ride. [2015, c. 148, §1 (NEW).]

B. An amusement ride that is not operated in the State on a year-round basis must be inspected in the same calendar year in which the amusement ride is operated in the State, prior to either July 1st or the first operation of the amusement ride in the State, whichever is sooner. [2015, c. 148, §1 (NEW).]

C. If an inspection reveals that an amusement ride does not meet the applicable ASTM standards, an amusement ride inspector shall notify the owner of all defects. [2015, c. 148, §1 (NEW).]

D. An operator may not operate an amusement ride unless the amusement ride passed the most recent annual inspection required by this section. [2015, c. 148, §1 (NEW).]

E. Before an amusement ride may be operated, an amusement ride inspector must affix to the amusement ride an inspection decal that contains the date the amusement ride passed inspection and an identifying number of the inspection decal. [2015, c. 148, §1 (NEW).]

F. An amusement ride that has been modified or altered in a manner that changes its dynamics or control system from that of the original manufacturer's design or specification since its most recent annual inspection must be inspected by an amusement ride inspector before it may be operated in the State. [2015, c. 148, §1 (NEW).]

G. Following a serious injury or illness involving an amusement ride, the amusement ride must be inspected by an amusement ride inspector and approved by the commissioner before it may be operated in the State. As used in this paragraph, "serious injury or illness" means an injury or illness that results in death, dismemberment, disfigurement, compound fracture of a body part or permanent loss of the use of a body part or organ, function or system or that requires hospital admission within 24 hours of the occurrence of the injury or illness involving the amusement ride. [2015, c. 148, §1 (NEW).]

H. An owner or operator shall make an amusement ride available for inspection at all reasonable times and places upon request of an amusement ride inspector. [2015, c. 148, §1 (NEW).]

[ 2015, c. 148, §1 (NEW) .]

2. Insurance requirements. An owner shall provide an amusement ride inspector with a copy of a certificate of public liability insurance in a minimum amount of $1,000,000 at the time of inspection.

[ 2015, c. 148, §1 (NEW) .]

3. Operator requirements. An owner must have a documented training policy for the operation of each amusement ride owned by the owner. The owner shall maintain a written certification for each operator, providing documented proof that the operator has received the training required by the training policy for the amusement ride.

[ 2015, c. 148, §1 (NEW) .]

4. Recording and reporting. An owner shall maintain a first aid incident report log for all rider injuries or illnesses, other than minor injuries or illnesses, resulting from the operation of an amusement ride. The report log must include the following:

A. The date the injury or illness occurred; [2015, c. 148, §1 (NEW).]

B. The name, address and telephone number of the rider who received first aid service or treatment; [2015, c. 148, §1 (NEW).]

C. The age of the rider; [2015, c. 148, §1 (NEW).]

D. The manufacturer and serial number of the amusement ride involved in the injury or illness; [2015, c. 148, §1 (NEW).]

E. A description of the injury or illness; [2015, c. 148, §1 (NEW).]

F. A description of any first aid service or treatment administered; and [2015, c. 148, §1 (NEW).]

G. Any other information considered pertinent by the owner. [2015, c. 148, §1 (NEW).]

[ 2015, c. 148, §1 (NEW) .]

5. Violation. A person who operates an amusement ride in violation of this section commits a civil violation for which a fine of not more than $1,000 may be assessed upon the owner of the amusement ride.

[ 2015, c. 148, §1 (NEW) .]

6. Application and inspection required. A person may not operate an amusement ride prior to filing an application with the Office of the State Fire Marshal and before the amusement ride passes inspection as required in this section. An application must be accompanied by payment of an application fee in an amount set by rule adopted by the commissioner not to exceed $100 per amusement ride. An application must include the following:

A. The name of the person or corporation operating the amusement ride; [2015, c. 148, §1 (NEW).]

B. A statement of proposed territory within the limits of the State, including the names of the cities and towns, in which the amusement ride is to operate; and [2015, c. 148, §1 (NEW).]

C. A certificate of public liability insurance from an insurer approved by the commissioner in accordance with subsection 2. [2015, c. 148, §1 (NEW).]

[ 2015, c. 148, §1 (NEW) .]

SECTION HISTORY

2015, c. 148, §1 (NEW).



8 §473. Amusement ride inspection fee

The amusement ride inspection fee is $75 per inspector per hour with a minimum charge of $75. [2015, c. 148, §1 (NEW).]

SECTION HISTORY

2015, c. 148, §1 (NEW).



8 §474. Amusement shows

1. License required. A person may not operate an amusement show without first obtaining a license from the commissioner. A license application must include the following:

A. The name of the person or corporation operating the amusement show; [2015, c. 148, §1 (NEW).]

B. A statement of proposed territory within the limits of the State, including the names of the cities and towns, in which the amusement show is to operate; and [2015, c. 148, §1 (NEW).]

C. A certificate of public liability insurance from an insurer approved by the commissioner in an amount established by the commissioner by rule. [2015, c. 148, §1 (NEW).]

[ 2015, c. 148, §1 (NEW) .]

2. License fee. The license fee to operate an amusement show is $300 annually.

[ 2015, c. 148, §1 (NEW) .]

3. Violation. A person who operates an amusement show in violation of this section commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2015, c. 148, §1 (NEW) .]

SECTION HISTORY

2015, c. 148, §1 (NEW).



8 §475. Traveling circus and amusement devices

1. License required. A traveling circus may not operate or exhibit any parade, show or entertainment in this State without first obtaining a license from the commissioner for each calendar year. An amusement device may not be operated in this State without first obtaining a license from the commissioner. A license application must include the following:

A. The name of the person or corporation using or operating the traveling circus or amusement device; [2015, c. 148, §1 (NEW).]

B. A statement of proposed territory within the limits of the State, including the names of the cities and towns, in which the traveling circus or amusement device is to exhibit or operate; and [2015, c. 148, §1 (NEW).]

C. A certificate of public liability insurance from an insurer approved by the commissioner in an amount to be determined by the commissioner by rule. [2015, c. 148, §1 (NEW).]

Upon receipt of the application, accompanied by a certificate of public liability insurance and, for a traveling circus required to pay a license fee under subsection 2, payment of the required fee, the commissioner shall issue a license.

[ 2015, c. 148, §1 (NEW) .]

2. License fees. The following license fees apply.

A. For traveling circuses that are held outdoors or under tents or similar temporary cover or enclosure, the fee is $500. [2015, c. 148, §1 (NEW).]

B. For traveling circuses held indoors in an auditorium, arena, civic center or similar type building, the fee is $300. [2015, c. 148, §1 (NEW).]

For traveling circuses produced in their entirety by a nonprofit charitable organization, a license is required but no fee is charged.

[ 2015, c. 148, §1 (NEW) .]

3. Inspection fee. An amusement device may be inspected as determined necessary to protect the public safety by the commissioner. The amusement device inspection fee is $75 per inspector per hour with a minimum charge of $75.

[ 2015, c. 148, §1 (NEW) .]

4. Amusement device defined. For purposes of this section, "amusement device" means a device by which a person is carried or conveyed or is allowed to move on, around or over a fixed course within a defined area intended to thrill, excite or amuse, including, but not limited to, bungee jumping and water slides, regardless of whether a fee to use the device is charged. "Amusement device" does not include an amusement ride, vehicle or device the operation of which is regulated as to safety by any other provision of law, except a municipal ordinance under Title 30-A, section 3001, or any coin-operated amusement device on a nonmoving base that is designed to accommodate one child.

[ 2015, c. 148, §1 (NEW) .]

SECTION HISTORY

2015, c. 148, §1 (NEW).



8 §476. Rulemaking

The commissioner shall adopt rules to implement this chapter. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2015, c. 148, §1 (NEW).]

SECTION HISTORY

2015, c. 148, §1 (NEW).






Chapter 19: PUBLIC EXHIBITIONS

8 §501. License required (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §4 (RP).



8 §502. Fees, prosecutions; traveling shows (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §§7-A (AMD). 1971, c. 592, §33 (AMD). 1971, c. 622, §141B (AMD). 1977, c. 433, §2 (RPR). 1983, c. 328, (AMD). 1987, c. 264, (AMD). 1987, c. 737, §§C13,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 502, §C2 (AMD). 1991, c. 464, §3 (AMD). 1995, c. 533, §1 (AMD). 1997, c. 728, §§2,3 (AMD). 2013, c. 595, Pt. U, §4 (RP).






Chapter 20: MIXED MARTIAL ARTS AND BOXING

8 §521. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 352, §2 (NEW).]

1. Authority. "Authority" means the Combat Sports Authority of Maine created under section 522.

[ 2011, c. 305, §2 (AMD) .]

2. Authorized participants. "Authorized participants" means competitors, officials, referees, judges, promoters, managers, physicians, timekeepers and knock-down timekeepers.

[ 2009, c. 352, §2 (NEW) .]

3. Board. "Board" means the board of directors of the authority.

[ 2009, c. 352, §2 (NEW) .]

3-A. Boxing. "Boxing" means a combative sport for compensation that features the use of gloved fists in attack and defense.

[ 2011, c. 305, §3 (NEW) .]

4. Mixed martial arts. "Mixed martial arts" means a combative sport for compensation that features a mixture of karate, jiu-jitsu, muay thai, tae kwon do, boxing, kick boxing, wrestling, judo and striking and grappling techniques.

[ 2009, c. 352, §2 (NEW) .]

SECTION HISTORY

2009, c. 352, §2 (NEW). 2011, c. 305, §§2, 3 (AMD).



8 §522. Combat Sports Authority of Maine

1. Establishment. The Combat Sports Authority of Maine, as established in Title 5, section 12004-G, subsection 4-D, is a body corporate and politic and a public instrumentality of the State. The exercise by the authority of the powers conferred by this chapter constitutes the performance of essential governmental functions.

[ 2011, c. 305, §4 (AMD) .]

2. Purpose. The authority is established to regulate and promote mixed martial arts and boxing competitions, exhibitions and events in the State as set forth in this chapter. A mixed martial arts or boxing competition, exhibition or event may not be held in the State prior to the adoption of rules pursuant to this chapter.

[ 2011, c. 305, §4 (AMD) .]

3. Board of directors. The authority is governed and its powers exercised by a board of directors. The board consists of 7 voting members appointed by the Governor. Immediately after their appointments, the members of the authority shall assume their duties. All board members serve as agents of the authority for purposes of service of process.

[ 2011, c. 305, §4 (AMD) .]

4. Officers. The board shall elect a chair, a secretary and a treasurer from among its members.

[ 2009, c. 352, §2 (NEW) .]

5. Terms; vacancy. Members of the authority are appointed to 3-year terms. A vacancy in the authority does not impair the right of a quorum of the members to exercise all the rights and perform all the duties of the authority. In the event of vacancy occurring in the membership, the Governor shall appoint a replacement member for the remainder of that term. Each member of the authority serves until that member's successor is appointed and qualified. A member of the authority is eligible for reappointment.

[ 2009, c. 352, §2 (NEW) .]

5-A. Compensation. Members of the authority may be compensated for per diem and expenses as provided in the board's bylaws from money received under subsection 7.

[ 2011, c. 305, §4 (NEW) .]

6. Bylaws and business plan . The board shall adopt bylaws for the governance of the authority and the conduct of its affairs and may amend and revoke the bylaws as necessary. The board shall adopt a business plan setting forth goals, desired outcomes and performance expectations for the authority and shall update the business plan on an annual basis.

[ 2009, c. 352, §2 (NEW) .]

7. Revenue and expenditures. The board may receive revenue from mixed martial arts and boxing competitions, exhibitions and events, as well as from the sale of goods and merchandise, in accordance with rules adopted pursuant to sections 523 and 524. The authority may apply for, solicit and receive grants, donations and gifts and may receive appropriations from the State and funds from other governmental authorities. All funds received must be spent solely to assist with operational expenses in furtherance of the purpose of the authority. Funds may be used to compensate members of the authority for per diem and expenses in accordance with the board's bylaws. The board may enter into contracts to obtain the assistance of staff sufficient to support operations of the board.

[ 2011, c. 305, §4 (AMD) .]

8. Annual report. By March 15th of each year, beginning in 2010, the authority shall provide an annual report on its activities to the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters. The report must include an evaluation of the authority's success in meeting the goals, outcomes and performance expectations contained in its business plan, as well as a summary of the revenue and expenditures of the authority pursuant to subsection 7 and section 525.

[ 2009, c. 352, §2 (NEW) .]

SECTION HISTORY

2009, c. 352, §2 (NEW). 2009, c. 582, §1 (AMD). 2011, c. 305, §4 (AMD).



8 §523. Powers of authority

In furtherance of its purpose, the authority shall, no later than October 15, 2010: [2009, c. 582, §2 (AMD); 2009, c. 582, §9 (AFF).]

1. Rules. Adopt rules to protect the health and safety of authorized participants and the integrity of competition, as well as to establish a certification process authorizing participation in a mixed martial arts or boxing competition, exhibition or event and set the fee schedules for all authorized participants. A certificate authorizing participation in a mixed martial arts or boxing competition, exhibition or event may be issued for one year or such other time period as may be fixed by rule under this chapter. The board may establish requirements to ensure that a mixed martial arts or boxing competition, exhibition or event is not conducted unless a promoter's fee has been paid and that each competitor has been examined by a physician who has certified the competitor's fitness to participate in the mixed martial arts or boxing competition, exhibition or event. Rules adopted pursuant to this subsection are routine technical rules, as defined in Title 5, chapter 375, subchapter 2-A. Notwithstanding this subsection, rules establishing fees, including promotion fees pursuant to section 524, are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. The authority's rules must include, but are not limited to, the following:

A. Rules of competition, weighing of participants and scoring of decisions; [2009, c. 352, §2 (NEW).]

B. Length of contests and rounds; [2009, c. 352, §2 (NEW).]

C. Availability of medical services, including a requirement that a physician be present during a mixed martial arts or boxing competition, exhibition or event; [2011, c. 305, §5 (AMD).]

D. Age limits, which must include a minimum age of not less than 18 years; [2009, c. 352, §2 (NEW).]

E. Weight limits and classification of participants; [2009, c. 352, §2 (NEW).]

F. Physical condition of participants; [2009, c. 352, §2 (NEW).]

G. Qualifications of referees and other authorized participants; [2009, c. 352, §2 (NEW).]

H. Uniforms, attire, safety gear and equipment of authorized participants; [2009, c. 352, §2 (NEW).]

I. Specifications of facilities and equipment; and [2009, c. 352, §2 (NEW).]

J. Requirements for health and accident insurance providing coverage in the event of injury or death to authorized participants. This coverage must comply with standards prescribed by the Superintendent of Insurance. [2009, c. 582, §2 (AMD); 2009, c. 582, §9 (AFF).]

[ 2011, c. 305, §5 (AMD) .]

2. Other action.

[ 2009, c. 582, §9 (AFF); 2009, c. 582, §2 (RP) .]

SECTION HISTORY

2009, c. 352, §2 (NEW). 2009, c. 582, §2 (AMD). 2009, c. 582, §9 (AFF). 2011, c. 305, §5 (AMD).



8 §524. Promotion fees

In addition to the requirements set by rule pursuant to section 523, a promoter of a mixed martial arts or boxing competition, exhibition or event authorized under this chapter must pay a fee set by the authority in advance of the mixed martial arts or boxing competition, exhibition or event. A promoter who fails to pay the fee required pursuant to this section is prohibited from promoting the competition as well as any further competitions, exhibitions or events held under this chapter until the fee and any penalties are paid in full or satisfactory arrangements are made with the authority. [2011, c. 305, §6 (AMD).]

SECTION HISTORY

2009, c. 352, §2 (NEW). 2011, c. 305, §6 (AMD).



8 §525. Fund established; excess revenue to be deposited into General Fund

The authority shall establish and maintain a reserve fund called the "Combat Sports Reserve Fund" and shall deposit in the fund all money received pursuant to section 522, as well as any other money or funds from any other sources. At the close of each fiscal year, the State Controller shall transfer from the fund any revenue in excess of operating expenses to the General Fund. [2011, c. 305, §7 (AMD).]

SECTION HISTORY

2009, c. 352, §2 (NEW). 2011, c. 305, §7 (AMD).



8 §526. Prohibited interests of officers, directors and employees

A director of the authority or a spouse, domestic partner or dependent child of a director of the authority may not receive any direct personal benefit from the activities or undertakings of the authority. This section does not prohibit corporations or other entities with which a director is associated by reason of ownership or employment from participating in mixed martial arts or boxing activities if ownership or employment is made known to the authority and the director abstains from voting on matters relating to that participation. A director of the authority must comply with the requirements of Title 5, section 18. [2011, c. 305, §8 (AMD).]

SECTION HISTORY

2009, c. 352, §2 (NEW). 2011, c. 305, §8 (AMD).



8 §527. Limitations of powers

The authority may not enter into contracts, obligations or commitments of any kind on behalf of the State or any of its agencies. No contract, obligation, commitment, agreement, debt, act or undertaking of the authority of any nature binds the State or any of its agencies. [2009, c. 352, §2 (NEW).]

SECTION HISTORY

2009, c. 352, §2 (NEW).



8 §528. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 352, §2 (NEW). 2009, c. 582, §3 (RP).



8 §529. Powers of board

1. Inspections and investigations. The board may enter and inspect the premises where a mixed martial arts or boxing competition, exhibition or event is to be conducted and question persons present and review documents to the extent it considers necessary to determine whether the event is in accordance with this chapter and rules adopted under this chapter.

[ 2011, c. 305, §9 (AMD) .]

2. Other action. The board may take all reasonable steps to ensure that a mixed martial arts or boxing competition, exhibition or event is conducted in accordance with this chapter and rules adopted under this chapter and take all other lawful action necessary and incidental to its purposes.

[ 2011, c. 305, §9 (AMD) .]

SECTION HISTORY

2009, c. 582, §4 (NEW). 2011, c. 305, §9 (AMD).



8 §530. Refusal, suspension or revocation of certificate; grounds

The board may, after notice of an opportunity for hearing in accordance with Title 5, chapter 375, subchapter 4, refuse to issue or renew and may suspend or revoke a certificate described under section 523, subsection 1. The following are grounds for an action to refuse to issue, suspend, revoke or refuse to renew a certificate issued under section 523, subsection 1: [2009, c. 582, §5 (NEW).]

1. Fraud or deceit. The practice of fraud or deceit in obtaining a certificate under section 523, subsection 1;

[ 2009, c. 582, §5 (NEW) .]

2. Violation of chapter or rule. Any violation of this chapter or any rule adopted by the authority;

[ 2009, c. 582, §5 (NEW) .]

3. Failure to maintain insurance. Failure to maintain health and accident insurance required by section 523, subsection 1, paragraph J; and

[ 2009, c. 582, §5 (NEW) .]

4. Conviction of certain crimes. Conviction of a crime that involves dishonesty or false statement that relates directly to the practice for which the applicant is certified or requesting certification or that relates directly to an applicant's qualifications for a certificate under section 523, subsection 1. The board shall consider such a conviction in the same manner as a licensing agency pursuant to Title 5, chapter 341.

[ 2009, c. 582, §5 (NEW) .]

SECTION HISTORY

2009, c. 582, §5 (NEW).



8 §531. Complaint investigation; confidentiality

Complaints and investigative records of the authority relating to a violation of this chapter or any rule adopted by the authority are confidential to the same extent provided for licensing boards and commissions under Title 10, section 8003-B. [2009, c. 582, §6 (NEW).]

SECTION HISTORY

2009, c. 582, §6 (NEW).



8 §532. Fines; enforcement

The board may, after a hearing under Title 5, chapter 375, subchapter 4, impose a fine of not more than $500 for each violation against a person who violates this chapter or rules adopted pursuant to this chapter or who participates in a mixed martial arts or boxing competition, exhibition or event without the certificate described under section 523, subsection 1. The Attorney General may bring an action in Superior Court to enjoin a mixed martial arts or boxing competition, exhibition or event from occurring for which the promoter's fee has not been paid or a participant who does not meet the qualifications of this chapter from participating in the competition, exhibition or event. [2011, c. 305, §10 (AMD).]

SECTION HISTORY

2009, c. 582, §7 (NEW). 2011, c. 305, §10 (AMD).






Chapter 21: RACING STRUCTURES

8 §551. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 662, §1 (RP).






Chapter 22: MOTOR VEHICLE RACING

8 §561. License required; issuance of license

No person or organization shall operate any type of motor vehicle racing within the State unless such person or organization has obtained a license therefor from the Commissioner of Public Safety. [1973, c. 662, §2 (NEW).]

A license for the operation of motor vehicle racing may be issued by the commissioner to the person or organization applying for such license if the commissioner is satisfied that such person or organization has complied with all the provisions of this chapter and all the rules and regulations promulgated by the commissioner pursuant to section 562 and that such person or organization has furnished the commissioner, in an amount to be determined by him, a certificate of public liability insurance to cover the losses, damages or injuries that might ensue to persons or property by reason of the operation of motor vehicle racing. [1973, c. 662, §2 (NEW).]

All licenses issued for the operation of any type of motor vehicle racing shall expire December 31st of each year unless sooner revoked by the commissioner for violation of any provision of this chapter or for violation of any rule or regulation promulgated by the commissioner pursuant to section 562. Any such license issued shall not be transferable or assignable. [1973, c. 662, §2 (NEW).]

SECTION HISTORY

1973, c. 662, §2 (NEW).



8 §562. Rules

The Commissioner of Public Safety shall make, amend or rescind, after public hearing, notice of which has been duly advertised in the state paper, reasonable rules to be enforced with respect to the location, erection, construction and maintenance of grandstands, bleachers, stadiums, arenas, fences, safety barriers or other like structures intended primarily to support or protect spectators during any type of motor vehicle racing and with respect to public liability insurance coverage required by section 561. [1997, c. 728, §4 (AMD).]

Rules become effective when reviewed for form and legality by the Office of the Attorney General and approved in writing by the Commissioner of Public Safety and when a certified copy of the rules has been filed with the Secretary of State. [1997, c. 728, §4 (AMD).]

The Commissioner of Public Safety may waive the requirements of any rules to cover any special circumstances or conditions when the commissioner is satisfied that the special circumstances or conditions provide at least the same amount of safety to spectators at motor vehicle races that the rules, the waiver of which is requested, were intended to provide. [1997, c. 728, §4 (AMD).]

SECTION HISTORY

1973, c. 662, §2 (NEW). 1975, c. 771, §108 (AMD). 1979, c. 156, §§1,2 (AMD). 1997, c. 728, §4 (AMD).



8 §563. Fees

The fee for the inspection of all structures and the annual license for motor vehicle raceways is $300. The fee permits the holder of any motor vehicle raceway license to provide entertainment events such as auto thrill shows, motorcycle acts and other spectacular stunts at the licensed raceway. These events must be included in the certificate of public liability required pursuant to section 562. These fees must accompany the application and be credited to a special revenue account to defray expenses in carrying out this section. Any balance of these fees does not lapse but is carried forward as a continuing account to be expended for the same purposes in the following years. [1997, c. 728, §5 (AMD).]

SECTION HISTORY

1973, c. 662, §2 (NEW). 1983, c. 210, (RPR). 1995, c. 533, §2 (AMD). 1997, c. 728, §5 (AMD).



8 §564. Appeal

Any person aggrieved by any rule or regulation adopted by the Commissioner of Public Safety pursuant to this chapter, or the reasonableness of such rule or regulation, or any act or order of the commissioner in enforcing such rule or regulation, may appeal to the Superior Court by filing a complaint therefor, and the court shall fix a time and place of hearing, and cause notice thereof to be given to the commissioner. After the hearing, the court may affirm or reverse the rule, regulation, act or order of the commissioner. [1973, c. 662, §2 (NEW).]

SECTION HISTORY

1973, c. 662, §2 (NEW).



8 §565. Penalties

Any person or organization who operates any type of motor vehicle racing without a license duly issued therefor shall be punished by a fine of not more than $1,000. [1973, c. 662, §2 (NEW).]

Any person or organization who operates any type of motor vehicle racing or who locates, erects, constructs or maintains any motor vehicle racing structure except as provided for in the rules and regulations of the Commissioner of Public Safety shall be punished by a fine of not more than $500 for each offense. [1973, c. 662, §2 (NEW).]

SECTION HISTORY

1973, c. 662, §2 (NEW).



8 §566. Injunctions

In addition to any other remedy set forth in this chapter for the enforcement of this chapter or any rule, regulation, order or decision of the Commissioner of Public Safety, the Superior Court shall have jurisdiction upon complaint filed by the commissioner, or any person duly authorized to act for the commissioner, to restrain or enjoin any person or organization from operating any type of motor vehicle racing or doing any act prohibited by this chapter or prohibited by any rule or regulation of the commissioner. If it is established upon hearing that the person or organization, or the officers, agents, servants or employees of such person or organization, charged has been or is operating any type of motor vehicle racing in violation of any rule, regulation, order or decision of the commissioner, the court shall enter a decree enjoining said person or organization and the officers, agents, servants and employees of said person or organization and any other person from further operation of such motor vehicle racing. In case of violation of any injunction issued under this section, the court shall summarily try and punish the person for contempt of court. The existence of other civil or criminal remedies shall be no defense to this proceeding. The commissioner or his authorized agent shall not be required to give or post a bond when making an application for an injunction under this section. [1973, c. 662, §2 (NEW).]

SECTION HISTORY

1973, c. 662, §2 (NEW).



8 §567. Motorcycle racing excluded

This chapter shall not apply to motorcycle racing. [1973, c. 662, §2 (NEW).]

SECTION HISTORY

1973, c. 662, §2 (NEW).






Chapter 23: ROLLER-SKATING RINKS

8 §601. License required

Every person who keeps a roller-skating rink or room shall obtain a license from the municipal officers of the city or town where such rink is located and shall pay therefor such sum as said municipal officers may deem proper. Any person keeping a roller-skating rink without such license shall be punished by a fine of $10 for each day it is so kept.



8 §602. Hours (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 284, §2 (RP).



Subchapter 1: ROLLER-SKATING SAFETY

8 §603. Short title

This subchapter is known and may be cited as the "Roller-skating Safety Act." [1991, c. 124, (NEW).]

SECTION HISTORY

1991, c. 124, (NEW).



8 §604. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 124, (NEW).]

1. Operator. "Operator" means a person or entity who owns or controls, or who has operational responsibility for, a roller-skating rink. An operator may include the State or a political subdivision of the State.

[ 1991, c. 124, (NEW) .]

2. Roller-skating rink. "Roller-skating rink" means a building, facility or premises that provides an area used for roller skating.

[ 1991, c. 124, (NEW) .]

3. Skater. "Skater" means a person in a roller-skating rink for the purpose of skating.

[ 1991, c. 124, (NEW) .]

SECTION HISTORY

1991, c. 124, (NEW).



8 §605. Duties of operators

An operator shall: [1991, c. 124, (NEW).]

1. Post duties. Post in conspicuous places of the roller-skating rink the duties of skaters and inherent dangers of skating as provided in sections 606 and 607;

[ 1991, c. 124, (NEW) .]

2. Compliance with standards. Comply with the safety standards specified in the roller-skating rink safety standards adopted by a national roller-skating rink operators association;

[ 1991, c. 124, (NEW) .]

3. Maintain equipment. Maintain roller-skating equipment and roller-skating surfaces according to the safety standards in subsection 2; and

[ 1991, c. 124, (NEW) .]

4. Stability and legibility of notices. Maintain the stability and legibility of all required signs, symbols and posted notices.

[ 1991, c. 124, (NEW) .]

SECTION HISTORY

1991, c. 124, (NEW).



8 §606. Duties and conduct of skaters

1. Ability. Each skater shall know the range of that skater's ability to travel while on roller skates and shall skate within the limits of that ability.

[ 1991, c. 124, (NEW) .]

2. Control. Each skater shall maintain control of the skater's speed and course at all times when skating and be alert and observant as to avoid other skaters, spectators and objects. A skater attempting to overtake other skaters shall do so in a manner that avoids collision with objects and other skaters in that skater's field of vision.

[ 1991, c. 124, (NEW) .]

SECTION HISTORY

1991, c. 124, (NEW).



8 §607. Inherent dangers

Insofar as the dangers inherent in roller skating are obvious, by participating in roller skating a person accepts those dangers. Those dangers include, but are not limited to, injuries that result from collisions with other skaters or spectators, injuries that result from falls and injuries that involve objects or artificial structures properly within the intended travel of the skater that are not otherwise attributable to a breach of the operator's common law duties. [1991, c. 124, (NEW).]

SECTION HISTORY

1991, c. 124, (NEW).



8 §608. Violation; liability

A skater or operator who violates this subchapter is liable to an injured person in a civil action for damages resulting from the violation. [1991, c. 124, (NEW).]

SECTION HISTORY

1991, c. 124, (NEW).









Chapter 24: ICE-SKATING SAFETY

8 §621. Short title

This chapter is known and may be cited as the "Ice-skating Safety Act." [1991, c. 648, (NEW).]

SECTION HISTORY

1991, c. 648, (NEW).



8 §622. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 648, (NEW).]

1. Ice-skating rink. "Ice-skating rink" means a building, facility or premises that provides an area used for ice-skating.

[ 1991, c. 648, (NEW) .]

2. Operator. "Operator" means a private person or entity who owns or controls or who has operational responsibility for an ice-skating rink. An "operator" does not include the State or a political subdivision of the State.

[ 1991, c. 648, (NEW) .]

3. Skater. "Skater" means a person in an ice-skating rink for the purpose of skating.

[ 1991, c. 648, (NEW) .]

SECTION HISTORY

1991, c. 648, (NEW).



8 §623. Duties of operators

An operator shall: [1991, c. 648, (NEW).]

1. Post duties. Post in conspicuous places at the ice-skating rink the duties of skaters and inherent dangers of skaters as provided in sections 624 and 625;

[ 1991, c. 648, (NEW) .]

2. Maintain equipment. Maintain ice-skating equipment and ice-skating surfaces in a reasonably safe condition; and

[ 1991, c. 648, (NEW) .]

3. Stability and legibility of notices. Maintain the stability and legibility of all required signs, symbols and posted notices.

[ 1991, c. 648, (NEW) .]

SECTION HISTORY

1991, c. 648, (NEW).



8 §624. Duties and conduct of skaters

1. Ability. Each skater shall know the range of that skater's ability to travel while on ice skates and shall skate within the limits of that ability.

[ 1991, c. 648, (NEW) .]

2. Control. Each skater shall maintain control of the skater's speed and course at all times when skating and be alert and observant as to avoid other skaters, spectators and objects. A skater attempting to overtake other skaters shall do so in a manner that avoids collision with structures and other skaters in that skater's field of vision.

[ 1991, c. 648, (NEW) .]

SECTION HISTORY

1991, c. 648, (NEW).



8 §625. Inherent dangers

Insofar as the dangers inherent in ice-skating are obvious, by participating in ice-skating, a person accepts those dangers. Those dangers include, but are not limited to, injuries that result from collisions with other skaters, injuries that result from falls and injuries that involve objects or artificial structures properly within the intended travel of the skater that are not otherwise attributable to a breach of the operator's common law duties. [1991, c. 648, (NEW).]

SECTION HISTORY

1991, c. 648, (NEW).



8 §626. Violation; liability

A skater or operator who violates this chapter is liable to an injured person in a civil action for damages resulting from the violation. [1991, c. 648, (NEW).]

SECTION HISTORY

1991, c. 648, (NEW).






Chapter 25: THEATERS AND SHOWS

8 §651. License required

No building or place of assembly shall be used for theatrical or motion picture purposes unless a license or permit shall have first been obtained from the Commissioner of Public Safety. No license shall be required if the building or place of assembly is a public or private school building, or a building owned by a municipality, county or the State; and no license shall be required if no admission fee is charged for the theatrical or motion picture production, or the production is sponsored, operated and conducted for the exclusive benefit of a social, fraternal, charitable, religious or educational organization and all admission fees are to be devoted exclusively to the uses of that organization. All buildings used for these purposes shall comply with the statutes and lawful regulations promulgated and properly adopted by the commissioner before a license may be issued. Each theater auditorium in a building shall be licensed. [1977, c. 340, §1 (RPR).]

SECTION HISTORY

1971, c. 592, §§32,33 (AMD). 1977, c. 340, §1 (RPR).



8 §652. Applications for license; inspections

The owner, lessee, tenant or occupant of any building or place of assembly required to be licensed under section 651 shall apply to the Commissioner of Public Safety for that license. Upon receipt of the application, the Commissioner of Public Safety or the commissioner's designee shall inspect the building or place of assembly to be used for theatrical or motion picture purposes. If the building complies with all laws and rules, the commissioner shall issue a license to the person desiring to operate the theatrical or motion picture production in that building. The fee for a license is $106. All theatrical or motion picture licenses issued expire one year after date of issue unless sooner revoked. The fees are credited to a special revenue account to defray the expenses of the inspections. Any balance of those fees does not lapse but must be carried forward as a continuing account to be expended for the same purposes in the following fiscal years. [2001, c. 437, §4 (AMD); 2001, c. 437, §8 (AFF).]

SECTION HISTORY

1971, c. 592, §§32,33 (AMD). 1977, c. 340, §1 (RPR). 1991, c. 464, §4 (AMD). 1997, c. 728, §6 (AMD). 2001, c. 437, §4 (AMD). 2001, c. 437, §§6,8 (AFF).



8 §653. Projectionist licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §§32,33 (AMD). 1977, c. 340, §2 (RPR). 1981, c. 577, §§1-4 (AMD). 1985, c. 389, §3 (RP).



8 §654. Specifications; exits (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §32 (AMD). 1977, c. 340, §3 (RP).



8 §654-A. Projectionist required on premise (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 340, §4 (NEW). 1985, c. 389, §4 (RP).



8 §655. Applicability of ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §32 (AMD). 1977, c. 340, §5 (RP).



8 §656. Asbestos booths (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 340, §6 (RP).



8 §657. Violations

Whoever operates a theatrical or motion picture production contrary to sections 651 and 652 shall be guilty of a Class E crime. [1977, c. 340, §7 (RPR).]

SECTION HISTORY

1977, c. 340, §7 (RPR).



8 §658. Unincorporated places

County commissioners within their counties and counties within their limits shall respectively exercise over unincorporated places all the powers of municipal officers and towns under chapters 20 to 25. [2015, c. 148, §2 (AMD).]

SECTION HISTORY

1973, c. 625, §44 (AMD). 1979, c. 127, §48 (AMD). 2013, c. 595, Pt. U, §5 (AMD). 2015, c. 148, §2 (AMD).



8 §659. Traffic officer at drive-ins (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 340, §8 (RP).






Chapter 26: REGULATION OF MOTION PICTURES FOR EXHIBITION TO MINORS

8 §660. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 575, §1 (NEW). 1979, c. 541, §§A81,A82 (AMD). 1983, c. 300, §1 (RP).



8 §661. Commercial exhibitions prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 575, §1 (NEW). 1983, c. 300, §1 (RP).



8 §662. Municipal laws prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 575, §1 (NEW). 1983, c. 300, §1 (RP).



8 §663. Exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 575, §1 (NEW). 1983, c. 300, §1 (RP).



8 §664. Defenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 575, §1 (NEW). 1983, c. 300, §1 (RP).



8 §665. Exhibitions visible by minors (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 464, (NEW). 1983, c. 300, §1 (RP).






Chapter 27: VIOLATIONS AND ENFORCEMENT

8 §701. Jurisdiction

All penalties provided in chapters 3, 7 and 20 to 25 must be recovered by complaint for the use of the town where incurred. [2015, c. 148, §3 (AMD).]

SECTION HISTORY

1979, c. 127, §49 (AMD). 2013, c. 595, Pt. U, §6 (AMD). 2015, c. 148, §3 (AMD).






Chapter 29: RIDER SAFETY

8 §801. Short title

This chapter may be known and cited as the "Rider Safety Act." [1997, c. 303, §1 (NEW).]

SECTION HISTORY

1997, c. 303, §1 (NEW).



8 §802. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 303, §1 (NEW).]

1. Amusement owner. "Amusement owner" means a person, the State or a political subdivision of the State that owns an amusement ride or, if the amusement ride is leased, the lessee.

[ 1997, c. 303, §1 (NEW) .]

2. Amusement ride. "Amusement ride" means:

A. A device that is intended to give amusement, excitement, pleasure or thrills to passengers whom the device carries along or around a fixed or restricted course or within a defined area; or [1997, c. 303, §1 (NEW).]

B. A structure that gives amusement, excitement, pleasure or thrills to people who move around, over or through the structure without the aid of a moving device integral to the structure. [1997, c. 303, §1 (NEW).]

"Amusement ride" does not include a device or structure that is devoted principally to exhibitions related to agriculture, the arts, education, industry, religion or science.

[ 1997, c. 303, §1 (NEW) .]

3. Parent or guardian. "Parent or guardian" means each parent, custodian or guardian responsible for the control, safety, training or education of a minor rider.

[ 1997, c. 303, §1 (NEW) .]

4. Rider. "Rider" means any person who is:

A. Waiting in the immediate vicinity to get on an amusement ride; [1997, c. 303, §1 (NEW).]

B. Getting on an amusement ride; [1997, c. 303, §1 (NEW).]

C. Using an amusement ride; [1997, c. 303, §1 (NEW).]

D. Getting off an amusement ride; or [1997, c. 303, §1 (NEW).]

E. Leaving an amusement ride and still in its immediate vicinity. [1997, c. 303, §1 (NEW).]

"Rider" does not include employees, agents or servants of the amusement owner while engaged in the duties of their employment.

[ 1997, c. 303, §1 (NEW) .]

5. Sign. "Sign" means any symbol or language reasonably calculated to communicate information to riders or their parents or guardians, including placards, prerecorded messages, live public address, stickers, pictures, pictograms, video, verbal information and visual signals.

[ 1997, c. 303, §1 (NEW) .]

SECTION HISTORY

1997, c. 303, §1 (NEW).



8 §803. Rider conduct

1. Reports. A rider or the rider's parent or guardian shall report in writing to the amusement owner or the amusement owner's designee any injury sustained on an amusement ride before leaving the amusement owner's premises, including:

A. The name, address and phone number of the injured person; [1997, c. 303, §1 (NEW).]

B. A brief description of the incident, the injury claimed and the location, date and time of the injury; [1997, c. 303, §1 (NEW).]

C. The cause of the injury, if known; and [1997, c. 303, §1 (NEW).]

D. The names, addresses and phone numbers of any witnesses to the incident. [1997, c. 303, §1 (NEW).]

If the rider or the rider's parent or guardian is unable to file a report because of the severity of the rider's injuries, the rider or the rider's parent or guardian shall file the report as soon as reasonably possible. The failure of a rider or the rider's parent or guardian to report an injury under this section does not affect the rider's right to commence a civil action.

[ 1997, c. 303, §1 (NEW) .]

2. Code of conduct. A rider shall at a minimum:

A. Obey the reasonable safety rules posted in accordance with this Act and oral instructions for an amusement ride issued by the amusement owner or the amusement owner's employee or agent, unless:

(1) The safety rules are contrary to this Act; or

(2) The oral instructions are contrary to this Act or the safety rules; and [1997, c. 303, §1 (NEW).]

B. Refrain from acting in any manner that may cause or contribute to injuring the rider or others, including:

(1) Exceeding the limits of the rider's ability;

(2) Interfering with safe operation of the amusement ride;

(3) Not engaging any safety devices that are provided;

(4) Disconnecting or disabling a safety device except at the express instruction of the ride operator;

(5) Altering or enhancing the intended speed, course or direction of an amusement ride;

(6) Using the controls of an amusement ride designed solely to be operated by the ride operator;

(7) Extending arms and legs beyond the carrier or seating area except at the express direction of the ride operator;

(8) Throwing, dropping or expelling an object from or toward an amusement ride except as permitted by the ride operator;

(9) Getting on or off an amusement ride except at the designated time and area, if any, at the direction of the ride operator or in an emergency; and

(10) Not reasonably controlling the speed or direction of the rider's person or an amusement ride that requires the rider to control or direct the rider's person or a device. [1997, c. 303, §1 (NEW).]

[ 1997, c. 303, §1 (NEW) .]

3. Rider qualifications. A rider may not get on or attempt to get on an amusement ride unless the rider or the rider's parent or guardian reasonably determines that, at a minimum, the rider:

A. Has sufficient knowledge to use, get on and get off the amusement ride safely without instruction or has requested and received before getting on the ride sufficient information to get on, use and get off safely; [1997, c. 303, §1 (NEW).]

B. Has located, reviewed and understood any signs in the vicinity of the ride and has satisfied any posted height, medical or other restrictions; [1997, c. 303, §1 (NEW).]

C. Knows the range and limits of the rider's ability and knows the requirements of the amusement ride will not exceed those limits; [1997, c. 303, §1 (NEW).]

D. Is not under the influence of alcohol or any drug that affects the rider's ability to safely use the amusement ride or obey the posted rules or oral instructions; and [1997, c. 303, §1 (NEW).]

E. Is authorized by the amusement owner or the amusement owner's authorized servant, agent or employee to get on the amusement ride. [1997, c. 303, §1 (NEW).]

[ 1997, c. 303, §1 (NEW) .]

SECTION HISTORY

1997, c. 303, §1 (NEW).



8 §804. Notice to riders

1. General signs. An amusement owner shall display signs indicating the applicable safety responsibilities of riders set forth in section 803 and the location of stations to report injuries. The signs must be located at:

A. Each station for reporting an injury; [1997, c. 303, §1 (NEW).]

B. Each first aid station; and [1997, c. 303, §1 (NEW).]

C. Either:

(1) At least 4 other locations on the premises, including each premises entrance and exit, if there are no more than 4 entrances or exits for riders;

(2) At least 4 other locations on the premises, including the 4 premises entrances and exits most commonly used by riders, if there are more than 4 entrances and exits for riders; or

(3) Each amusement ride. [1997, c. 303, §1 (NEW).]

[ 1997, c. 303, §1 (NEW) .]

2. Individual amusement ride signs. An amusement owner shall post a sign at each amusement ride that includes:

A. Operational instructions, if any; [1997, c. 303, §1 (NEW).]

B. Safety guidelines for riders, if any; [1997, c. 303, §1 (NEW).]

C. Restrictions on the use of the amusement ride, if any; [1997, c. 303, §1 (NEW).]

D. Behavior or activities that are prohibited, if any; and [1997, c. 303, §1 (NEW).]

E. A legend providing that "State law requires riders to obey all warnings and directions for this ride and behave in a manner that will not cause or contribute to injuring themselves or others. Riders must report injuries before leaving. Failure to comply is punishable by fine and imprisonment." [1997, c. 303, §1 (NEW).]

[ 1997, c. 303, §1 (NEW) .]

Any sign required by this section must be prominently displayed at a conspicuous location, clearly visible to the public and bold and legible in design. [1997, c. 303, §1 (NEW).]

SECTION HISTORY

1997, c. 303, §1 (NEW).



8 §805. Construction

Nothing in this chapter may be construed to preclude a criminal prosecution or civil action available under any other law. [1997, c. 303, §1 (NEW).]

SECTION HISTORY

1997, c. 303, §1 (NEW).



8 §806. Uniformity of interpretation

This Act must be interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it. [1997, c. 303, §1 (NEW).]

SECTION HISTORY

1997, c. 303, §1 (NEW).






Chapter 30: SLOT MACHINES

Subchapter 1: GENERAL PROVISIONS

8 §901. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §902. License required (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §903. Administration and enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §904. Powers and duties of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).






Subchapter 2: LICENSING

8 §911. License to operate (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §912. Registration of slot machines (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §913. Licensing of slot machine distributors (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §914. Qualifications for license (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §915. Applications (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §916. Fees; term of license or registration; transferability (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §917. Actions relating to licenses and registrations (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).






Subchapter 3: SLOT MACHINE OPERATION; ALLOCATION OF FUNDS

8 §921. Limits on slot machine use (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §922. Payment of credits by licensee (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §923. Allocation of funds (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).






Subchapter 4: ENFORCEMENT AND PENALTIES

8 §931. Reports; records (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §932. Access to premises, equipment and records (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §933. Contempt (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §934. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §935. Fines and suspensions (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §936. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §937. Applicability of Title 17, chapter 14 (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).









Chapter 31: GAMBLING CONTROL BOARD

Subchapter 1: GENERAL PROVISIONS

8 §1001. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

1. Applicant. "Applicant" means a person who has submitted an application for a license.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Associated equipment. "Associated equipment" means any component part used, or intended for use, in a slot machine or table game.

[ 2013, c. 212, §1 (AMD) .]

3. Beano. "Beano" has the same meaning as set forth in Title 17, section 311, subsection 1.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Board. "Board" means the Gambling Control Board established under section 1002.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5. Business organization. "Business organization" means a partnership, incorporated or unincorporated association, firm, corporation, limited liability company, trust or other form of business or legal entity other than a financial institution regulated by a state or federal agency that is not exercising control over a licensee.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5-A. Casino. "Casino" means a facility licensed in accordance with this chapter, where gambling activities occur, including, but not limited to, the operation of slot machines and table games.

[ 2011, c. 417, §1 (AMD) .]

5-B. Casino operator. “Casino operator” means a person who is licensed under this chapter to operate a casino.

[ IB 2009, c. 2, §3 (NEW) .]

6. Commercial track. "Commercial track" has the same meaning as set forth in section 275-A, subsection 1.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

7. Control. "Control" means the power to exercise authority over or direct the management or policies of a person.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

8. Department. "Department" means the Department of Public Safety.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

9. Director. "Director" means the executive director of the board.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

10. Distribute. "Distribute" means to sell, lease, license, place or otherwise make available for use in the State or to transport into the State for the purpose of selling, leasing, licensing, placing or otherwise making available for use in the State.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

11. Drug abuser. "Drug abuser" has the same meaning as set forth in Title 5, section 20003, subsection 10.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

12. Drug addict. "Drug addict" has the same meaning as set forth in Title 5, section 20003, subsection 11.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

13. Drug-dependent person. "Drug-dependent person" has the same meaning as set forth in Title 5, section 20003, subsection 12.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

13-A. Electronic facsimile. "Electronic facsimile" means a game approved by the board that is played in an electronic or electromechanical format that replicates a table game by incorporating all of the characteristics of the game. "Electronic facsimile" does not include a slot machine.

[ 2013, c. 212, §2 (NEW) .]

14. Fugitive from justice. "Fugitive from justice" has the same meaning as set forth in Title 15, section 201, subsection 4.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

15. Gambling activity. "Gambling activity" means off-track betting, pari-mutuel wagering at a race track, high-stakes beano, beano, games of chance or slot machine or table game operation.

[ IB 2009, c. 2, §4 (AMD) .]

16. Gambling facility. "Gambling facility" means a race track, off-track betting facility, high-stakes beano or beano facility, game of chance facility, slot machine facility or casino.

[ IB 2009, c. 2, §5 (AMD) .]

17. Gambling services. "Gambling services" means any goods or services provided to an operator licensed under this chapter or at a gambling facility that are used directly in connection with the operation of a slot machine or table game, including, but not limited to, maintenance, security services or junket services, and excluding slot machine or table game distribution by a slot machine distributor or table game distributor.

[ IB 2009, c. 2, §6 (AMD) .]

18. Gambling services vendor. "Gambling services vendor" means a person who is licensed under this chapter to provide gambling services.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

19. Game of chance. "Game of chance" has the same meaning as set forth in Title 17, section 1831, subsection 5.

[ 2009, c. 487, Pt. B, §2 (AMD) .]

20. Gaming employee. "Gaming employee" means any person connected directly with a gambling facility, including cashiers, change personnel, counting room personnel, hosts, persons who extend credit or offer complimentary services, machine mechanics, security personnel, supervisors or managers. "Gaming employee" also includes employees of a slot machine distributor, table game distributor or gambling services vendor whose duties are directly involved with repair or distribution of slot machines, gaming devices or table games.

[ 2013, c. 212, §3 (AMD) .]

21. Gross slot machine income. "Gross slot machine income" means the total value of money, tokens, credits or similar objects or things of value used to actually play a slot machine before payback is distributed to a player.

[ 2005, c. 663, §2 (AMD) .]

21-A. Gross table game income. "Gross table game income" means the total value of money, tokens, credits or similar objects or things of value used to actually play a table game before payback is distributed to a player.

[ IB 2009, c. 2, §8 (NEW) .]

22. High-stakes beano. "High-stakes beano" means the activity authorized in Title 17, section 314-A.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

23. Holding company. "Holding company" means any company that directly or indirectly owns or has the power or right to control a company that holds or applies for a slot machine operator license or a slot machine distributor license, except that a company that has a beneficial ownership of more than 10% of the voting securities of a publicly traded corporation is not a holding company.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

24. Immediate family. "Immediate family" means spouse, parents and children.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

25. Intermediary company. "Intermediary company" means a company that is a holding company of a company that applies for a slot machine operator license or a slot machine distributor license or is a subsidiary of a holding company of a company that applies for a slot machine operator license or a slot machine distributor license.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

26. Junket services. "Junket services" means an arrangement to facilitate the attendance at a gambling facility of customers selected by reason of their propensity to gamble by providing to those customers any consideration, including cash, credits or rebates or reduced charges for goods or services such as transportation, lodging, food, beverages or entertainment. "Junket services" does not include providing common transportation to a gambling facility to the public without limitation to selected customers.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

27. Key executive. "Key executive" means any executive of a licensee having power to exercise a significant influence over decisions concerning the operation or distribution of slot machines, table games or gambling services.

[ 2013, c. 212, §4 (AMD) .]

28. License. "License" means a license issued by the board under this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

29. Licensee. "Licensee" means a person granted a license under this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

29-A. Net slot machine income. "Net slot machine income" means money, tokens, credits or similar objects or things of value used to play a slot machine minus money, credits or prizes paid out to winners and amounts paid pursuant to section 1036, subsection 1.

[ 2005, c. 663, §3 (NEW) .]

29-B. Net table game income. "Net table game income" means money, tokens, credits or similar objects or things of value used to play a table game minus money, credits or prizes paid out to winners.

[ IB 2009, c. 2, §10 (NEW) .]

30. Nongambling services. "Nongambling services" means any goods or services, other than gambling services and slot machine or table game distribution by a slot machine distributor or table game distributor, provided to an operator licensed under this chapter or at a gambling facility, including, but not limited to, hotel concessions, restaurant concessions or food service.

[ IB 2009, c. 2, §11 (AMD) .]

31. Operate. "Operate" means to offer for use.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

32. Owner. "Owner" means a person who owns or controls, directly or indirectly, 10% or more of a business organization.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

33. Pari-mutuel facility. "Pari-mutuel facility" means a location at which a person is licensed under chapter 11 to accept pari-mutuel wagers on horse races.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

34. Payback percentage. "Payback percentage" means the percentage of the total value of money or tokens, credits or similar objects or things of value used to play a slot machine that is returned to players of that slot machine as winnings, prizes or credits.

[ 2013, c. 212, §5 (AMD) .]

35. Person. "Person" means an individual or a business organization.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

36. Premises.

[ 2007, c. 611, §10 (RP) .]

36-A. Promotional credit. "Promotional credit" means any noncashable electronic thing of value used solely to play a slot machine that is provided by a slot machine operator or a casino operator to customers and approved by the Gambling Control Board. Promotional credits played by slot machine customers have no value attributed to their use for purposes of calculating gross slot machine income, net slot machine income and payback percentage.

[ 2013, c. 212, §6 (AMD) .]

37. Publicly traded corporation. "Publicly traded corporation" means a company that is an issuer subject to Section 15(d) of the Securities Exchange Act of 1934, as amended, 15 United States Code, Section 780 or applicable foreign laws or has one or more of the following:

A. Classes of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended, 15 United States Code, Section 78l; or [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Classes of securities registered pursuant to applicable foreign laws that the board finds protect the public interest. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

38. Registration. "Registration" means an approval or board action that authorizes a company to be a holding company of a company that holds or applies for a slot machine operator license, a casino operator license, a slot machine distributor license or a table game distributor license or of other persons required to be licensed under this chapter.

[ IB 2009, c. 2, §12 (AMD) .]

39. Slot machine. "Slot machine" means any mechanical, electrical or electronic device, contrivance or machine or other device, contrivance or machine that is available to play upon insertion of money or a token, credit or similar object or thing of value, the play of which by the element of chance may deliver or entitle the person playing the device, contrivance or machine to receive cash, tokens or credits to be exchanged for cash, merchandise or anything of value, whether the payoff is made automatically from the device, contrivance or machine or in any other manner, and includes progressive electronic gaming devices with a payoff that increases as the electronic gaming device is played.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

40. Slot machine distributor. "Slot machine distributor" means a person who is licensed under this chapter to distribute slot machines and associated equipment for use in the State.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

41. Slot machine facility. "Slot machine facility" means a facility, not including a casino, at which a slot machine operator operates slot machines.

[ IB 2009, c. 2, §13 (AMD) .]

42. Slot machine operator. "Slot machine operator" means a person, not including a casino operator, who is licensed under this chapter to operate slot machines and associated equipment in the State.

[ IB 2009, c. 2, §14 (AMD) .]

43. Subsidiary. "Subsidiary" means any corporation or company, all or any part of whose outstanding equity securities are owned, subject to a power or right of control, or held, with power to vote, by a holding company or intermediary company.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

43-A. Table game. "Table game" means a card game, dice game or other game of chance, including, but not limited to, blackjack, poker, dice, craps, roulette, baccarat, money wheels, wheel of fortune or any electronic facsimile of such a game located in a casino. Table games are governed under this chapter and excluded from the definition of "game of chance" in Title 17, section 330, subsection 2.

[ IB 2009, c. 2, §15 (NEW) .]

43-B. Table game distributor. "Table game distributor" means a person who is licensed under this chapter to distribute table games and associated equipment for use in the State.

[ IB 2009, c. 2, §16 (NEW) .]

44. Uniform location agreement. "Uniform location agreement" means a written agreement in a form prescribed by the board between a slot machine operator or casino operator and a slot machine distributor or table game distributor that governs the terms and conditions of that agreement, including the placement of slot machines or table games on the premises of the slot machine operator or casino operator.

[ IB 2009, c. 2, §17 (AMD) .]

45. Work permit.

[ 2013, c. 212, §7 (RP) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 663, §§2,3 (AMD). 2007, c. 611, §10 (AMD). IB 2009, c. 2, §§1-17 (AMD). 2009, c. 266, §1 (AMD). 2009, c. 487, Pt. B, §2 (AMD). 2011, c. 417, §1 (AMD). 2013, c. 212, §§ 1-7 (AMD).



8 §1002. Board

1. Establishment. The Gambling Control Board is created within the Department of Public Safety to carry out the functions specified in this chapter. The board is affiliated with the department as specified in this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Members. The board consists of 5 members appointed by the Governor. At least 4 of the board members must have training or experience in at least one of the following fields: corporate finance, economics, law, accounting, law enforcement, computer science or the gambling industry. One member must have experience in the harness racing industry. An elected official or candidate for elective office may not serve as a board member.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Term of office. Members of the board serve 3-year terms, except that the Governor shall initially appoint one member for a term of one year, 2 members for a term of 2 years and 2 members for a term of 3 years. A vacancy is filled by appointment for the remainder of the unexpired term of that member. Members whose terms expire serve until their successors are appointed and confirmed. Members may serve no more than 2 full consecutive terms on the board.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Confirmation. Appointees must be reviewed by the joint standing committee of the Legislature having jurisdiction over gambling matters and are subject to confirmation by the Senate.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5. Chair. The Governor shall appoint one of the 5 board members as chair. The member serves as chair at the pleasure of the Governor.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

6. Quorum. An action of the board is not binding unless taken at a meeting at which at least 3 of the 5 members are present.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

7. Removal. Except as provided in subsection 5, the Governor may remove any member of the board for just cause.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

8. Conflict of interest. In addition to the restrictions imposed pursuant to Title 5, section 18, a board member may not participate in any matter before the board in which that board member has a personal bias or any other conflict of interest as the board determines, either on the board's own motion or in response to a written complaint. During a board member's term of service and for 2 years after the end of that board member's service, any person with a direct and substantial interest in any gambling facility or gambling activity may not employ or be represented by the board member or a member of the board member's immediate family. For the purposes of this subsection, "direct and substantial" means ownership or control of more than 10% of the voting securities of any gambling facility or any entity in contract, consort or cooperation with a gambling facility or key executive.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1003. Powers and duties of board

1. Powers. In administering and enforcing this chapter, the board or the director, as delegated by the board, may:

A. Regulate, supervise and exercise general control over the ownership and operation of slot machines and table games, the distribution of slot machines and table games and slot machine facilities and casinos; [IB 2009, c. 2, §18 (AMD).]

B. Adopt those rules the board determines necessary to administer and enforce this chapter; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Issue subpoenas to compel the attendance of witnesses and the production of evidence relevant to any fact at issue and administer oaths and require testimony under oath in the course of any investigation or hearing conducted under this chapter; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. Require a licensee to file an independently audited annual financial report with the board, including a balance sheet and profit and loss statement, a list of all persons having any beneficial or financial interest in the licensee and such other information as the board may require, all in such form as the board may establish by rule; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

E. Approve or disapprove terms and conditions of uniform location agreements; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

F. Subject to any applicable laws relating to public contracts, enter into a contract for the performance of the board's or director's duties under this chapter. A contract awarded or entered into by the board or director may not be assigned by the holder of the contract except by specific approval of the board or director. All contracts must be awarded in accordance with rules adopted by the Department of Administrative and Financial Services pursuant to Title 5, chapters 141 to 145 and Title 5, sections 1812 and 1813; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

G. Pursuant to subchapter 5, deny any application and limit, restrict, suspend or revoke any license, registration or approval under this chapter; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

H. Impose sanctions, penalties and costs of investigation and hearing against any applicant or licensee for violation of this chapter or the rules adopted under this chapter; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

I. Take any action as may be reasonable or appropriate to protect the public interest and enforce this chapter and the rules adopted under this chapter including denial, suspension or revocation without hearing of a license issued under this chapter as provided in Title 5, section 10004, subsection 4-A; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

J. Negotiate consent agreements to resolve administrative violations or investigations; and [2011, c. 469, §1 (AMD).]

K. Ensure that public safety inspectors employed by the board assigned to enforce the provisions of this chapter at the site of a casino may, in the absence of a sworn law enforcement officer, detain any person who is suspected of violating any provision of this chapter. Such detention must comply with federal and state laws including the provisions of Title 17-A, section 107. [2011, c. 469, §2 (NEW).]

[ 2011, c. 469, §§1, 2 (AMD) .]

2. Duties. The Commissioner of Public Safety, with the advice and the consent of the board, and on a timetable directed by the board, shall hire an executive director. The director shall hire staff in accordance with the Civil Service Law and retain professional services that the board considers necessary to carry out its responsibilities. In addition, the board or the director or staff, as delegated by the board, shall:

A. Enforce the provisions of this chapter and any rules adopted under this chapter; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Hear and decide all license and registration applications under this chapter and issues affecting the granting, suspension, revocation or renewal of licenses and registrations; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Review the department's reports of its investigation of the qualifications of an applicant before a license or registration is issued and investigate the circumstances surrounding any act or transaction for which board approval is required; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. Cause the department to investigate any alleged violations of this chapter or rules adopted under this chapter and the direct or indirect ownership or control of any licensee; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

E. Refer violations of this chapter to the Attorney General to bring action in the courts and administrative tribunals of this State or the United States, in the name of the State of Maine. This paragraph does not limit the authority of district attorneys to prosecute criminal violations of the law; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

F. Collect all licensing and registration fees and taxes imposed by this chapter and rules adopted pursuant to this chapter; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

G. Develop a standard uniform location agreement; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

H. Pursuant to subchapter 5, cause the department to investigate all complaints made to the board regarding ownership, distribution or operation of slot machines or table games and all violations of this chapter or rules adopted under this chapter; [2013, c. 212, §8 (AMD).]

I. Adopt rules to prevent undesirable conduct relating to the ownership, distribution and operation of slot machines and table games and slot machine facilities and casinos, including, but not limited to, the following:

(1) The practice of any fraud or deception upon a player of a slot machine or table game or a licensee;

(2) The presence or location of a slot machine or table game in or at premises that may be unsafe due to fire hazard or other public safety conditions;

(3) The infiltration of organized crime into the ownership, distribution or operation of slot machines or table games and slot machine facilities or casinos; and

(4) The presence of disorderly persons in a location where slot machines or table games are in use; [IB 2009, c. 2, §19 (AMD).]

J. Maintain a central site system of monitoring in real time all slot machines licensed in accordance with this chapter using an on-line inquiry; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

K. Maintain the ability to activate and deactivate the operation of slot machines via the central site monitoring system under authority of board staff or persons contracted by the board; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

L. Ensure that the slot machine operator or casino operator does not have access to any system that is capable of programming slot machines; [2013, c. 212, §9 (AMD).]

M. Inform commercial track operators applying for a license to operate slot machines that any slot machines licensed by the board must be compatible with the central site system of on-line monitoring used by the board; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

N. Cause the central site monitoring system to disable a slot machine that does not meet registration requirements provided by this chapter or rules adopted under this chapter or as directed by the department; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

O. Cause the central site monitoring system to disable a slot machine and cause the department to seize the proceeds of that slot machine if the funds from that slot machine have not been distributed, deposited or allocated in accordance with section 1036; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

P. Collect all funds and taxes due to the State under sections 1018 and 1036; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

Q. Certify monthly to the department a full and complete statement of all slot machine and table game revenue, credits disbursed by licensees, administrative expenses and the allocation of slot machine and table game income for the preceding month; [IB 2009, c. 2, §20 (AMD).]

R. Submit by March 15th an annual report to the Governor and the joint standing committee of the Legislature having jurisdiction over gambling affairs on slot machine and table game revenue, credits disbursed by slot machine operators and table game operators, administrative expenses and the allocation of slot machine and table game income for the preceding year; [IB 2009, c. 2, §21 (AMD).]

S. Prepare and submit to the department a budget for the administration of this chapter; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

T. Keep accurate and complete records of its proceedings and certify the records as may be appropriate. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2013, c. 212, §§8, 9 (AMD) .]

3. Required rules. The board shall, without limitation on the powers conferred and duties imposed in subsections 1 and 2, adopt rules governing:

A. Methods and forms of application that an applicant must follow and complete prior to consideration of the applicant's application by the board; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Methods, procedures and forms for delivery of information concerning an applicant's immediate family, character, associates, criminal record, business activities and financial affairs; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Procedures for the fingerprinting of an applicant, or other methods of identification the board determines necessary to accomplish effective licensing and enforcement of restrictions; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. The method of collection of payments of taxes, fees and penalties; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

E. The location and hours of operation of slot machines and table games, types of slot machines and table games permitted, methods of operation of slot machines and table games and distribution and servicing of slot machines and table games and associated equipment; [IB 2009, c. 2, §22 (AMD).]

F. Procedures, forms and methods of management controls of licensees, including the structure of the organization and minimum security standards, including organizational structure of security personnel and alarm and other electrical or visual security measures; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

G. Minimum procedures for the exercise of effective control over the internal fiscal affairs of slot machine operators, casino operators, slot machine distributors, table game distributors, gambling services vendors and nongambling services vendors, including provisions for the safeguarding of assets and revenues, the recording of cash and evidence of indebtedness and the maintenance of reliable records, accounts and reports of transactions, operations and events, including reports to the board; [IB 2009, c. 2, §23 (AMD).]

G-1. The handling of money, chips, tokens or other items of value used to place bets on table games. The rules must prohibit the use of cash to place bets and ensure that the exchange of cash for chips, tokens or other items of value used to place bets on table games is conducted in a manner that permits thorough auditing; [2011, c. 469, §3 (NEW).]

H. Procedures for the annual audit of the books and records of slot machine operators, casino operators, slot machine distributors, table game distributors and gambling services vendors; [IB 2009, c. 2, §24 (AMD).]

I. Establishment of a list of persons who are to be excluded or removed from any slot machine facility or casino, including those persons who voluntarily request that their names be included on the list of excluded persons. These rules must:

(1) Define the standards for exclusion and removal and include standards regarding persons who are career or professional offenders, as defined by rules of the board, whose presence in a slot machine facility or casino would, in the opinion of the board, be inimical to the interest of the State; and

(2) Provide that, before making a payout of winnings in an amount equal to or greater than the amount for which the licensee is required to file a Form W-2G or substantially equivalent form with the United States Internal Revenue Service, the licensee, after any interception of winnings required by law to pay child support debt or other obligations, shall intercept money or anything of value that an excluded person is seeking to redeem as a result of wagers made by the person after that person has been excluded. The rules must offer the excluded person the right to an administrative hearing with reasonable notice to contest the interception of winnings. Winnings intercepted must be remitted by the licensee to the board or its designee for deposit in an Other Special Revenue Funds account within the office of substance abuse within the Department of Health and Human Services to address gambling addiction; [2013, c. 212, §10 (AMD).]

J. Gambling-related advertising and marketing programs, including the use of a promotional credit; and [2009, c. 266, §2 (AMD).]

K. Distribution and consumption of alcoholic beverages and tobacco products on the premises of gambling facilities. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2013, c. 212, §10 (AMD) .]

4. Rules governing the regulation of table games.

[ 2011, c. 469, §4 (NEW); MRSA T. 8, §1003, sub-§4 (RP) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 663, §§4,5 (AMD). IB 2009, c. 2, §§18-25 (AMD). 2009, c. 266, §2 (AMD). 2009, c. 571, Pt. HHHH, §1 (AMD). 2011, c. 469, §§1-4 (AMD). 2013, c. 212, §§8-10 (AMD).



8 §1004. Central site monitoring system

1. Generally. In order to facilitate the auditing and security programs required by section 1003, subsection 2 and in addition to the requirements of section 1003, subsection 2, paragraphs J to O, all slot machines must communicate electronically with the central site monitoring system required pursuant to section 1003, subsection 2, paragraph J. The board shall select a central site monitoring system. The central site monitoring system, in addition to other functions the board determines necessary, must:

A. Be a fully operational slot machine control system that has the capability of supporting all slot machines licensed for operation in the State and is capable of being upgraded to maintain a fully operational and proper reporting capability; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Use a widely accepted gaming industry protocol to facilitate slot machine manufacturers' ability to communicate with the central site monitoring system; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Have the capability to support progressive slot machines, both in-house and wide-area, as approved by the board. For purposes of this paragraph, "progressive slot machine" means a slot machine or series of slot machines in which the payback amount to an individual player increases as that player continues to play the slot machine or slot machines; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. Allow the slot machine operator to install independent player tracking systems to include cashless technology as approved by the board; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

E. Be incapable of altering the statistical awards of slot machines, as designated by the slot machine manufacturer and approved by the board; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

F. Provide redundancy to ensure that each component of the network is capable of operating independently if another component of the network fails and to ensure that all transactional data is captured and secured; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

G. Have the ability to meet the reporting and control requirements set forth in section 1003, subsection 2, paragraphs A to T. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Third-party contractor. If the board contracts with a 3rd party to operate the central site monitoring system, the 3rd party must meet, as determined by the board, the suitability requirement described in section 1016, subsection 2.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Initial acquisition of central site monitoring system. The board shall select the central site monitoring system presenting the lowest overall cost alternative, taking into consideration the capital costs, operating costs and impact on gross slot machine revenues, that is capable of satisfying the requirements of this section and section 1003, as determined by the board.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1004-A. Surveillance and monitoring of table games

1. Casino facility requirements. A casino operator shall arrange the facilities of its casino in such a manner as to promote optimum security for the casino facility operations and shall comply in all respects with rules of the board pertaining to security.

[ IB 2009, c. 2, §26 (NEW) .]

2. Internal controls. The following provisions govern internal procedures and controls of a casino.

A. The casino operator shall submit to the board a description of its system of internal procedures and administrative and accounting controls for table games operations accompanied by a certification by its chief financial officer or equivalent officer that the submitted procedures provide adequate and effective controls, establish a consistent overall system of internal procedures and administrative and accounting controls and conform to generally accepted accounting principles. An applicant for licensure under section 1011, subsection 2-A shall make its initial submission at least 30 business days before table game operations are to commence unless otherwise directed by the board. [IB 2009, c. 2, §26 (NEW).]

B. The casino must contain a count room and such other secure facilities as may be required by the board for the counting and storage of cash, coins, tokens, checks, plaques, gaming vouchers, coupons and other devices or items of value used in wagering and approved by the board that are received in the conduct of gaming and for the inspection, counting and storage of dice, cards, chips and other representatives of value. A drop box or other device in which these items are deposited at the gaming tables, and any area in which these boxes and devices are kept while in use, must be equipped with a locking device approved by the board. These drop boxes and other devices may not be brought into or removed from a casino room except at such times, in such places and according to such procedures as the board may require. [2013, c. 212, §11 (AMD).]

[ 2013, c. 212, §11 (AMD) .]

SECTION HISTORY

IB 2009, c. 2, §26 (NEW). 2013, c. 212, §11 (AMD).



8 §1005. Powers and duties of department

1. Powers. In addition to powers conferred by any other provision of law, the department may:

A. Without notice, and at any time during regular hours of operation, enter the offices, facilities or other places of business of slot machine operators, casino operators, slot machine distributors, table game distributors and gambling services vendors to conduct administrative inspections to determine compliance with this chapter and rules adopted under this chapter; and [IB 2009, c. 2, §27 (AMD).]

B. Request the director to disable any slot machine or table game if the department has a reasonable articulable suspicion that the slot machine or table game is being operated in violation of this chapter or of any rule adopted under this chapter. [IB 2009, c. 2, §27 (AMD).]

[ IB 2009, c. 2, §27 (AMD) .]

2. Duties. The department shall:

A. Investigate any alleged violation of this chapter or rules adopted under this chapter and investigate the direct or indirect ownership or control of any licensee; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Investigate the qualifications of each applicant before a license or registration is issued and investigate the circumstances surrounding any act or transaction for which board approval is required; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Report to the board any alleged violations of this chapter or rules adopted under this chapter and the results of any investigations of alleged violations of this chapter or rules adopted under this chapter; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. Exchange fingerprint data with, and receive criminal history record information from, the Federal Bureau of Investigation for use in considering an applicant for a license issued pursuant to the provisions of this chapter; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

E. Report to the board the results of any investigation of an applicant for a license or registration under this chapter. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §27 (AMD).



8 §1006. Confidentiality of records and information

1. Application and licensing records and information. This subsection applies to information or records included in an application or materials required by the board for issuance of a license pursuant to this chapter, including records obtained or developed by the board or department related to an applicant or licensee. For the purposes of Title 1, section 402, subsection 3, the following records and information are designated as confidential and may not be disclosed except as provided:

A. Trade secrets as defined in Title 10, section 1542 and proprietary information that if released could be competitively harmful to the submitter of the information; [2005, c. 11, §1 (NEW).]

B. Information that if released would constitute an unwarranted invasion of personal privacy of a key executive, gaming employee or any other individual included in application materials, as determined by the board. Upon request, the board shall release a summary of information confidential under this paragraph describing the basis for the board's action in granting, denying, renewing, suspending, revoking or failing to grant or renew a license issued under this chapter. In preparing a summary, the board shall maximize public access to that information while taking reasonable measures to protect the confidentiality of that information; [2005, c. 11, §1 (NEW).]

C. Key executive or gaming employee compensation, except that:

(1) Executive compensation required to be filed with the federal Securities and Exchange Commission or, with respect to applicants or licensees that are not publicly traded corporations, executive compensation that would be required to be filed with the federal Securities and Exchange Commission were the applicant or licensee a publicly traded corporation or controlled by a publicly traded corporation is not confidential; and

(2) Compensation of the officers of the business entity that is organized or authorized to do business in this State who are responsible for the management of gaming operations, as determined by the board, is not confidential; [2005, c. 11, §1 (NEW).]

D. Financial, statistical and surveillance information related to the applicant or licensee that is obtained by the board or department from the central site monitoring system or surveillance devices; [2005, c. 11, §1 (NEW).]

E. Records that contain an assessment by a person who is not employed by the board or the department of the creditworthiness, credit rating or financial condition of any person or project, including reports that detail specific information for presentation to the board or department. Persons retained by the board or department to provide such an assessment shall prepare reports that indicate their conclusions and summarize information reviewed by them in a way that maximizes public access to that information; [2005, c. 11, §1 (NEW).]

F. Information obtained from other jurisdictions designated as confidential by the jurisdiction from which it is obtained and that must remain confidential as a condition of receipt. The board and the department may use information designated as confidential by the jurisdiction from which it is obtained but shall first make reasonable efforts to use information that is known to be publicly available from another source; [2005, c. 11, §1 (NEW).]

G. Information that is designated confidential under federal law whether obtained from federal authorities or provided to the board or department by an applicant, licensee or key executive; and [2005, c. 11, §1 (NEW).]

H. Birth dates, social security numbers, home addresses and telephone numbers, passport numbers, driver's license numbers, fingerprints, marital status, family relationships and support information, health status, personal financial records and tax returns of any individuals. [2005, c. 11, §1 (NEW).]

[ 2005, c. 11, §1 (NEW) .]

2. Disclosure to applicant or licensee; written consent. Records from an applicant or licensee may be disclosed to the applicant or licensee upon written request or to another person with the written consent of the applicant or licensee who provided the record.

[ 2005, c. 11, §1 (NEW) .]

3. Central site monitoring system operator. Records and information obtained or developed by the board or the department as part of a suitability requirement for selecting a 3rd party to operate the central site monitoring system pursuant to section 1004 are confidential for the purposes of Title 1, section 402, subsection 3, except that such records or information may be disclosed with the written consent of the person applying as the central site monitoring system operator.

[ 2005, c. 11, §1 (NEW) .]

4. Monitoring and surveillance records and information. Financial, statistical and surveillance information obtained by the board or department from the central site monitoring system or surveillance devices is confidential and may not be disclosed. The board shall prepare and make publicly available monthly and annual reports on the results of slot machine and table game operations using the information described in this subsection pursuant to section 1003, subsection 2, paragraphs Q and R, as long as the board takes appropriate measures to protect the confidentiality of specific information designated as confidential by this section.

[ IB 2009, c. 2, §28 (AMD) .]

5. Application. This section applies to all records and information in the possession of the board or the department on the effective date of this section, and the confidentiality of such information is governed by this section, not by the law in effect when the board or the department obtained the records or information. Disclosure of the records or information is governed by this section.

[ 2005, c. 11, §1 (NEW) .]

6. Publicly available records. Except for the information described in subsection 1, paragraph H, nothing in this section may be construed as designating confidential any records or information that are otherwise publicly available, and the board and the department are not required to treat those records or that information as confidential.

[ 2005, c. 11, §1 (NEW) .]

7. Report on operations. When financial and operating information, business records, business plans and marketing plans that are confidential under this section are submitted, the board and the applicant or licensee shall prepare a publicly available document that summarizes the confidential information in a manner that maximizes public access to that information.

[ 2005, c. 11, §1 (NEW) .]

8. Voluntary exclusion. Notwithstanding Title 1, section 401, records and information obtained or developed by the board as part of establishing and administering the list of persons who voluntarily request exclusion from any slot machine facility or casino under section 1003, subsection 3, paragraph I are confidential except that information may be released with the written consent of the person requesting voluntary exclusion and as is necessary to inform the slot machine facility or casino licensee and enforce the voluntary exclusion. Statistical data and general information that do not allow for a person on the voluntary exclusion list to be personally identified are not confidential.

[ 2013, c. 212, §12 (NEW) .]

SECTION HISTORY

2005, c. 11, §1 (NEW). IB 2009, c. 2, §28 (AMD). 2013, c. 212, §12 (AMD).



8 §1007. Intelligence sharing, reciprocal use and restricted use agreements

1. Agreement. The board or the department may enter into intelligence sharing, reciprocal use or restricted use agreements with a department or agency of the Federal Government and law enforcement agencies and gaming enforcement or regulatory agencies of other jurisdictions. The board or the department may provide information or records designated as confidential under section 1006 only after obtaining a signed authorization to release the information or records from the applicant, licensee, owner, key executive or gaming employee to which the information or records relate, pertain or belong. This authorization requirement does not apply to the sharing of information permitted under subsections 2 and 3.

[ 2005, c. 11, §1 (NEW) .]

2. Reports from other jurisdictions. Information or records in the possession of the board or the department received pursuant to an intelligence sharing, reciprocal use or restricted use agreement entered into by the board or the department with a federal department or agency or a law enforcement agency or gaming enforcement or regulatory agency of any jurisdiction are considered records or information within the meaning of section 1006, subsection 1 and may be disseminated only with the permission of the person or agency providing the information or records.

[ 2005, c. 11, §1 (NEW) .]

3. Investigation of violations. Records received by the board or the department as application materials or as part of an investigation related to an applicant or licensee may be disclosed to state or federal law enforcement entities when the Attorney General or the department determines that the information contains evidence of a possible violation of laws, rules or regulations enforced by those entities.

[ 2005, c. 11, §1 (NEW) .]

SECTION HISTORY

2005, c. 11, §1 (NEW).



8 §1008. Hearings and proceedings

Notwithstanding section 1006, the confidentiality of records and information used or produced in connection with hearings, proceedings or appeals under subchapter 5 regarding noncompliance with or violation of this chapter are governed by the provisions of section 1052. [2005, c. 11, §1 (NEW).]

SECTION HISTORY

2005, c. 11, §1 (NEW).






Subchapter 2: LICENSING AND REGISTRATION

8 §1011. License to operate

The board shall exercise authority over the licensing of all persons participating in the operation, distribution and maintenance of slot machines and table games and slot machine facilities and casinos and over the registration of slot machines and table games. [IB 2009, c. 2, §29 (AMD).]

1. Operator license required for slot machine facility. A person may not operate any slot machine in a slot machine facility in the State unless the person has been issued a license to operate slot machines by the board. A slot machine operator license authorizes a licensee to own or lease slot machines operated at a licensed gambling facility.

[ IB 2009, c. 2, §29 (AMD) .]

1-A. Operator license required for casino. A person may not operate both slot machines and table games in the State unless the person has been issued a casino operator license by the board. A casino operator license authorizes a licensee to own or lease slot machines and table games operated at a casino.

[ IB 2009, c. 2, §29 (NEW) .]

1-B. Operation of slot machines for training and educational purposes. Notwithstanding subsections 1 and 1-A, an accredited postsecondary institution may possess and operate slot machines and table games for the purposes of training and education. Any casino or slot machine training or education program is subject to approval by the board and must conform to criteria established by the board. Wagers used for slot machine and table game training are for demonstration only.

[ 2011, c. 585, §1 (NEW) .]

2. Persons eligible for slot machine operator license. The board may accept applications for a license to operate slot machines from any person who is licensed to operate a commercial track that satisfies the following criteria:

A. The commercial track is located at or within a 5-mile radius of the center of a commercial track that conducted harness racing with pari-mutuel wagering on more than 25 days during calendar year 2002; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. The operation of slot machines at the commercial track is approved by the voters of the municipality in which the commercial track to be licensed is located by referendum election held at any time after December 31, 2002 and before December 31, 2003. [2009, c. 687, Pt. A, §5 (NEW); 2009, c. 687, Pt. B, §11 (AFF).]

[ IB 2009, c. 2, §29 (AMD) .]

2-A. Persons eligible for casino operator license. The board may accept an application for a casino operator license to operate slot machines and table games at a casino from a commercial track licensed to operate a slot machine facility on January 1, 2011 for the same location where slot machines were operated on January 1, 2011 and any person if that person and casino satisfy the following criteria:

A. The casino is located on a parcel of land in Oxford County that is:

(1) No less than 50 acres in size; and

(2) Located not more than:

(a) Thirty miles from a Level I or Level II trauma center verified as such by the American College of Surgeons or successor organization;

(b) Fifteen miles from the main office of a county sheriff;

(c) Twenty-five miles from the main office of a state police field troop;

(d) Thirty miles from an interchange of the interstate highway system;

(e) Ten miles from a fire station;

(f) Ten miles from a facility at which harness racing was conducted pursuant to a license from the State Harness Racing Commission for the 2009 racing year; and

(g) One-half mile from a state highway as defined in Title 23, section 1903, subsection 15.

For the purposes of this paragraph, distances are determined by measuring along the most commonly used roadway, as determined by the Department of Transportation; [2011, c. 417, §2 (AMD).]

B. The criteria adopted through rulemaking by the board regarding the licensing of the operation of slot machines and table games; [IB 2009, c. 2, §29 (NEW).]

C. The operation of a casino is approved by the voters of the municipality in which the casino to be licensed is located in a referendum election or by a vote of the municipal officers in the municipality in which the casino is to be licensed and located held at any time after October 1, 2009 and on or before December 31, 2011; [IB 2009, c. 2, §29 (NEW).]

D. The person owns a facility that is within 10 miles of the proposed casino at which harness racing was conducted pursuant to a license from the State Harness Racing Commission for the 2009 racing year; and [IB 2009, c. 2, §29 (NEW).]

E. The slot machines and table games are located and operated in the casino. [IB 2009, c. 2, §29 (NEW).]

[ 2011, c. 417, §2 (AMD) .]

2-B. Licenses for a slot machine facility or casino issued on or after September 1, 2012. Beginning September 1, 2012, the board may not accept any application for an initial license to operate a slot machine facility or casino or any other gambling facility for which the board has licensing authority where slot machines or table games may be operated; except that the board may accept an application submitted by a federally recognized Indian tribe in the State that was licensed to conduct high-stakes beano at a gaming facility in Washington County as of January 1, 2012 if that tribe is authorized expressly by law to operate slot machines at that gaming facility. This subsection does not apply to a casino licensed for operation in the State as of September 1, 2012.

[ 2011, c. 699, §1 (NEW) .]

3. Requirements for license; continued commercial track licensure. The board may not issue a license to operate a slot machine facility or a casino to any person unless that person demonstrates compliance with the qualifications set forth in sections 1016 and 1019. To maintain eligibility for a slot machine operator license or a casino operator license under subsection 2-A issued to a commercial track with slot machines, a licensed commercial track must at all times maintain a license to operate a commercial track without lapse, suspension or revocation.

[ 2011, c. 417, §3 (AMD) .]

4. Requirement for license; agreement with municipality where slot machines are located. A slot machine operator shall enter into an agreement with the municipality where the slot machine operator's slot machines are located that provides for revenue sharing or other compensation, including, but not limited to, a provision requiring the preparation, in conjunction with the municipality, of a security plan for the premises on which the slot machines are located. The revenue-sharing agreement must provide for a minimum payment to the municipality of 3% of the net slot machine income derived from the machines located in the municipality.

[ 2005, c. 663, §6 (AMD) .]

5. Renewal. Licenses to operate slot machine facilities or a casino may be renewed upon application for renewal in accordance with this subchapter, subject to board rules.

[ IB 2009, c. 2, §29 (AMD) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 663, §6 (AMD). IB 2009, c. 2, §29 (AMD). 2011, c. 417, §§2, 3 (AMD). 2011, c. 585, §1 (AMD). 2011, c. 699, §1 (AMD).



8 §1012. Local approval for renewal of slot machine operator license

An application for renewal of a slot machine operator license must first be approved under this section by the municipal officers of the municipality in which the commercial track with slot machines is located or, if the commercial track is in an unincorporated place, the application must be approved by the county commissioners of the county in which the commercial track with slot machines is located. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

1. Hearings. Municipal officers or county commissioners, as the case may be, may hold a public hearing for the consideration of a request for the renewal of a license to operate slot machines, except that, when an applicant has held a license for the prior 5 years and a complaint has not been filed with the board against the applicant within that time, the applicant may request a waiver of the hearing.

A. The board shall prepare and supply application forms for public hearings under this subsection. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Municipal officers or county commissioners, as the case may be, shall provide public notice of any hearing held under this section by causing, at the applicant's prepaid expense, a notice stating the name and place of the hearing to appear on at least 3 consecutive days before the date of the hearing in a daily newspaper having general circulation in the municipality where the premises of the commercial track with slot machines are located or one week before the date of the hearing in a weekly newspaper having general circulation in the municipality where the premises are located. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. If municipal officers or county commissioners, as the case may be, fail to take final action on an application for a renewal of a slot machine operator license within 60 days of the filing of an application, the application is considered approved and ready for action by the board. For purposes of this paragraph, the date of filing of the application is the date the application is received by the municipal officers or county commissioners. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Findings. In granting or denying an application under this section, municipal officers or the county commissioners shall indicate the reasons for their decision and provide a copy to the applicant. A license may be denied on one or more of the following grounds:

A. Noncompliance of the commercial track licensed to operate slot machines with any local zoning ordinance or other land use ordinance not directly related to slot machine operations; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Conditions of record such as waste disposal violations, health or safety violations or repeated parking or traffic violations on or in the vicinity of the premises of the commercial track with slot machines and caused by persons patronizing or employed by the commercial track licensed to operate slot machines or other such conditions caused by persons patronizing or employed by the premises that unreasonably disturb, interfere with or affect the ability of persons or businesses residing or located in the vicinity of the premises to use their property in a reasonable manner; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Repeated incidents of record of breaches of the peace, disorderly conduct, vandalism or other violations of law on or in the vicinity of the premises of the commercial track with slot machines and caused by persons patronizing or employed by the commercial track licensed to operate slot machines; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. A violation of any provision of this chapter. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Appeal to board. Any applicant aggrieved by the decision of the municipal officers or county commissioners under this section may appeal to the board within 15 days of the receipt of the written decision of the municipal officers or county commissioners. The board shall hold a public hearing in the city, town or unincorporated place where the premises of the commercial track with slot machines are situated. In acting on such an appeal, the board may consider all licensure requirements and findings referred to in subsection 2. If the decision appealed is an application denial, the board may issue the license only if it finds by clear and convincing evidence that the decision was without justifiable cause.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Appeal to District Court. Any person or governmental entity aggrieved by a board decision under this section may appeal the decision to the District Court within 30 days of receipt of the written decision of the board. An applicant who files an appeal or who has an appeal pending shall pay the license renewal fee the applicant would otherwise pay. Upon resolution of the appeal, if an applicant's license renewal is denied, the board shall refund the applicant the prorated amount of the unused license fee.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1012-A. Local approval for renewal of casino operator license

An application for renewal of a casino operator license must first be approved under this section by the municipal officers of the municipality in which the casino is located or, if the casino is in an unincorporated place, the application must be approved by the county commissioners of the county in which the casino is located. [IB 2009, c. 2, §30 (NEW).]

1. Hearings. Municipal officers or county commissioners, as the case may be, may hold a public hearing for the consideration of a request for the renewal of a license to operate a casino, except that, when an applicant has held a license for the prior 5 years and a complaint has not been filed with the board against the applicant within that time, the applicant may request a waiver of the hearing.

A. The board shall prepare and supply application forms for public hearings under this subsection. [IB 2009, c. 2, §30 (NEW).]

B. Municipal officers or county commissioners, as the case may be, shall provide public notice of any hearing held under this section by causing, at the applicant's prepaid expense, a notice stating the name and place of the hearing to appear on at least 3 consecutive days before the date of the hearing in a daily newspaper having general circulation in the municipality where the premises of the casino are located or one week before the date of the hearing in a weekly newspaper having general circulation in the municipality where the premises are located. [IB 2009, c. 2, §30 (NEW).]

C. If municipal officers or county commissioners, as the case may be, fail to take final action on an application for a renewal of a casino operator license within 60 days of the filing of an application, the application is considered approved and ready for action by the board. For purposes of this paragraph, the date of filing of the application is the date the application is received by the municipal officers or county commissioners. [IB 2009, c. 2, §30 (NEW).]

[ IB 2009, c. 2, §30 (NEW) .]

2. Findings. In granting or denying an application under this section, municipal officers or the county commissioners shall indicate the reasons for their decision and provide a copy to the applicant. A license may be denied on one or more of the following grounds:

A. Conditions of record such as waste disposal violations, health or safety violations or repeated parking or traffic violations on or in the vicinity of the premises of the casino and caused by persons patronizing or employed by the casino or other such conditions caused by persons patronizing or employed by the casino that unreasonably disturb, interfere with or affect the ability of persons or businesses residing or located in the vicinity of the casino to use their property in a reasonable manner; [IB 2009, c. 2, §30 (NEW).]

B. Repeated incidents of record of breaches of the peace, disorderly conduct, vandalism or other violations of law on or in the vicinity of the premises of the casino and caused by persons patronizing or employed by the casino; and [IB 2009, c. 2, §30 (NEW).]

C. A violation of any provision of this chapter. [IB 2009, c. 2, §30 (NEW).]

[ IB 2009, c. 2, §30 (NEW) .]

3. Appeal to board. Any applicant aggrieved by the decision of the municipal officers or county commissioners under this section may appeal to the board within 15 days of the receipt of the written decision of the municipal officers or county commissioners. The board shall hold a public hearing in the city, town or unincorporated place where the premises of the casino are situated. In acting on such an appeal, the board may consider all licensure requirements and findings referred to in subsection 2. If the decision appealed is an application denial, the board may issue the license only if it finds by clear and convincing evidence that the decision was without justifiable cause.

[ IB 2009, c. 2, §30 (NEW) .]

4. Appeal to District Court. Any person or governmental entity aggrieved by a board decision under this section may appeal the decision to the District Court within 30 days of receipt of the written decision of the board. An applicant who files an appeal or who has an appeal pending shall pay the license renewal fee the applicant would otherwise pay. Upon resolution of the appeal, if the applicant's license renewal is denied, the board shall refund the applicant the prorated amount of the unused license fee.

[ IB 2009, c. 2, §30 (NEW) .]

SECTION HISTORY

IB 2009, c. 2, §30 (NEW).



8 §1013. Licensing of slot machine distributors

1. License to distribute required. A person may not distribute a slot machine in the State unless the person has been issued a license to distribute slot machines by the board.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Requirements for license. The board may issue a license to distribute slot machines to an applicant that meets the qualifications set out in sections 1016 and 1019.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Distribution of table games by licensed slot machine distributor. The board may accept an application from and issue a table game distributor license to a person who is licensed as a slot machine distributor under subsection 2.

[ 2011, c. 585, §2 (NEW) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2011, c. 585, §2 (AMD).



8 §1013-A. Licensing of table game distributors

1. License to distribute required. A person may not distribute table games in the State unless the person has been issued a license to distribute table games by the board.

[ IB 2009, c. 2, §31 (NEW) .]

2. Requirements for license. The board may issue a license to distribute table games to an applicant that meets the qualifications set out in sections 1016 and 1019.

[ IB 2009, c. 2, §31 (NEW) .]

3. Distribution of slot machines by licensed table game distributor. The board may accept an application from and issue a slot machine distributor license to a person who is licensed as a table game distributor under subsection 2.

[ 2011, c. 585, §3 (NEW) .]

SECTION HISTORY

IB 2009, c. 2, §31 (NEW). 2011, c. 585, §3 (AMD).



8 §1014. Licensing of gambling services vendors

1. License required. A person may not provide gambling services in the State unless the person is licensed as a gambling services vendor by the board.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Requirements for license. The board may issue a gambling services vendor license to an applicant that meets the qualifications set out in sections 1016 and 1019.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1015. Licensing of employees of slot machine and casino operators, slot machine and table game distributors and gambling services vendors

1. License required. A person may not be employed by a slot machine operator, casino operator, slot machine distributor, table game distributor or gambling services vendor unless the person is licensed to do so by the board, temporarily authorized as an employee pursuant to subsection 4 or granted a waiver by the board pursuant to subsection 3.

[ 2013, c. 212, §13 (AMD) .]

2. Requirements for license. The board may issue an employee license to an employee of a slot machine operator, casino operator, slot machine distributor, table game distributor or gambling services vendor if the applicant meets the qualifications set out in sections 1016 and 1019.

[ IB 2009, c. 2, §32 (AMD) .]

3. Requirements for waiver. Upon application by a slot machine operator, casino operator, slot machine distributor, table game distributor or gambling services vendor, the board may waive the employee license requirement under this section if the slot machine operator, casino operator, slot machine distributor, table game distributor or gambling services vendor demonstrates to the board's satisfaction that the public interest is not served by the requirement of the employee license.

[ IB 2009, c. 2, §32 (AMD) .]

4. Employees authorized temporarily. A new employee of a slot machine operator, casino operator, slot machine distributor, table game distributor or gambling services vendor is temporarily authorized to work in a position requiring an employee license pursuant to subsection 1 as of the date a completed employee license application is received by the board. A completed employee license application is composed of:

A. The completed form for application for an employee license approved by the board; [2013, c. 212, §14 (NEW).]

B. Two complete sets of the fingerprints of the applicant; [2013, c. 212, §14 (NEW).]

C. The fee for processing the employee license application as prescribed by the board; and [2013, c. 212, §14 (NEW).]

D. The results of the background investigation conducted by the employer. [2013, c. 212, §14 (NEW).]

If the department determines after receiving an employee license application under this subsection that the application is incomplete, it may suspend the new employee's temporary authorization until such time as the new employee files a completed application.

Temporary authorization is not available for renewal of employee licenses.

[ 2013, c. 212, §14 (NEW) .]

5. Termination of temporary authorization. Unless suspended or revoked, a temporary authorization under subsection 4 continues until the granting or denial of the new employee's employee license application in accordance with sections 1016, 1017 and 1019 and any applicable rules adopted by the board. An applicant whose temporary authorization is suspended or revoked is not eligible for employment in a position requiring an employee license pursuant to subsection 1 until such time as the suspension or revocation is withdrawn or an employee license is issued.

[ 2013, c. 212, §14 (NEW) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §32 (AMD). 2013, c. 212, §§13, 14 (AMD).



8 §1016. Qualifications for license

1. Minimum qualifications. Notwithstanding Title 5, chapter 341, and in addition to any requirements imposed by rules adopted by the board, a person must satisfy the following qualifications to be a slot machine operator, a casino operator, a slot machine distributor, a table game distributor, a gambling services vendor or an employee of these entities:

A. The person has completed the application form, promptly and truthfully complied with all information requests of the board and complied with any applicable rules adopted by the board; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. The person has sufficient financial assets and responsibility to meet any financial obligations imposed by this chapter and, if applying for a slot machine operator license, casino operator license, slot machine operator license renewal or casino operator license renewal, has sufficient financial assets and responsibility to continue operation of a commercial track or casino; [IB 2009, c. 2, §33 (AMD).]

C. The person has not knowingly or recklessly made a false statement of material fact in applying for a license under this chapter or any gambling-related license in any other jurisdiction; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. In the case of a person applying to be a slot machine operator or casino operator, the person has sufficient knowledge and experience in the business of operating slot machines or casinos to effectively operate the slot machine facilities or casino to which the license application relates in accordance with this chapter and the rules and standards adopted under this chapter; and [2013, c. 212, §15 (AMD).]

E. [2013, c. 212, §16 (RP).]

F. If the applicant is a business organization, the applicant is organized in this State, although that business organization may be a wholly or partially owned subsidiary of an entity that is organized pursuant to the laws of another state or a foreign country. [2013, c. 212, §17 (AMD).]

G. [2013, c. 212, §18 (RP).]

Except as provided by section 1013, subsection 3 and section 1013-A, subsection 3, a person may not hold more than one class of license under this chapter unless the 2nd license is an employee license under section 1015.

[ 2013, c. 212, §§15-18 (AMD) .]

1-A. Further qualifications. In addition to the qualifications set forth in subsection 1, and notwithstanding Title 5, chapter 341, the board may refuse to grant a license if the person has had a gambling-related license application denied or an adverse action taken against a gambling-related license by authorities in this State or any other jurisdiction. For purposes of this subsection, "adverse action" includes, but is not limited to, a condition resulting from an administrative, civil or criminal violation, a suspension or revocation of a license or a voluntary surrender of a license to avoid or resolve a civil, criminal or disciplinary action. In making a determination under this subsection, the board shall consider whether the person has established sufficient rehabilitation to warrant the public trust.

[ 2013, c. 212, §19 (NEW) .]

2. Suitability. In addition to the qualifications set forth in subsection 1 and subsection 1-A, a person may not receive a license unless the board determines that the person is suitable and that the public interest is served by granting or renewing the person's license. In making a determination of suitability, the board shall consider whether the person:

A. Is of good moral character. In determining whether a person is of good moral character, the board shall consider qualities that include but are not limited to honesty, candor, trustworthiness, diligence, reliability, observance of fiduciary and financial responsibility and respect for the rights of others; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Has not in any jurisdiction been convicted of or pled guilty or nolo contendere to a crime punishable by one year or more of imprisonment; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Has not been adjudicated of committing a civil violation or been convicted of a criminal violation involving dishonesty, deception, misappropriation or fraud; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. Has not engaged in conduct in this State or any other jurisdiction that would constitute a violation of this chapter, chapter 11 involving gambling, Title 17, chapter 13-A or 62 or Title 17-A, chapter 39 or substantially similar offenses in other jurisdictions; [2009, c. 487, Pt. B, §3 (AMD).]

E. Is not a fugitive from justice, a drug abuser, a drug addict, a drug-dependent person, an illegal alien or a person who was dishonorably discharged from the Armed Forces of the United States; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

F. Is current in filing all applicable tax returns and in the payment of all taxes, penalties and interest owed to this State, any other state or the Internal Revenue Service, excluding items under formal appeal; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

G. Has demonstrated financial responsibility. For the purposes of this paragraph, "financial responsibility" means a demonstration of a current and expected future condition of financial solvency sufficient to satisfy the board that the person can successfully engage in business without jeopardy to the public health, safety and welfare. "Financial responsibility" may be determined by an evaluation of the total history concerning the person, including past, present and expected condition and record of financial solvency, business record and accounting and managerial practices. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

Title 5, chapter 341 does not apply to this section.

[ 2013, c. 212, §20 (AMD) .]

3. Applicant other than individual. If the person required to meet the qualifications and suitability requirements specified in subsections 1, 1-A and 2 is a business organization, the key executives, directors, officers, partners, shareholders, creditors, owners and associates of the person must meet the suitability requirements specified in subsection 2.

[ 2013, c. 212, §21 (AMD) .]

4. Burden of proof. The applicant bears the burden of demonstrating eligibility, suitability and qualification for licensure pursuant to this chapter and any rules adopted under this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §33 (AMD). 2009, c. 487, Pt. B, §3 (AMD). 2011, c. 585, §4 (AMD). 2013, c. 212, §§15-21 (AMD).



8 §1017. Applications

1. Form. An application for a license required under this chapter must be on the form provided by the board. The application must contain, but is not limited to, the following information regarding the individual applicant and each key employee, officer, director, partner, shareholder, creditor, associate or owner of any legal or beneficial interest in a person applying for a license:

A. Full name; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Full current address and addresses for the prior 15 years; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. A record of previous issuances and denials of or any adverse action taken against a gambling-related license or application under this chapter or in any other jurisdiction. For purposes of this paragraph, "adverse action" includes, but is not limited to, a condition resulting from an administrative, civil or criminal violation, a suspension or revocation of a license or a voluntary surrender of a license to avoid or resolve a civil, criminal or disciplinary action; [2013, c. 212, §22 (AMD).]

D. All information the board determines is necessary or appropriate to determine whether the applicant satisfies the qualifications specified in section 1016, subsections 1 and 1-A; and [2013, c. 212, §22 (AMD).]

E. Any information the board by rule considers necessary. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2013, c. 212, §22 (AMD) .]

2. Signature as certification. The applicant, by affixing the applicant's signature to the application, certifies:

A. That the statements made in the application and any documents made a part of the application are true and correct; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. That the applicant understands that the information provided pursuant to subsection 1 is used by the board, along with other information, in judging the applicant's suitability and that this information may be cause for refusal to issue a license; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. That the applicant understands that knowingly making a false statement in the application, during the application process or in a document made a part of the application is among the grounds for refusal to issue a license or for revocation or suspension of a license. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Consent to review records. At the request of the board, the applicant shall take whatever action is necessary to permit the board, a designee of the board or the department to examine all accounts and records in the applicant's possession, under the applicant's control or under the control of 3rd parties but accessible by consent of the applicant, and must authorize all 3rd parties in possession or in control of those accounts or records to allow the board, a designee of the board or the department to examine the accounts and records as the board, a designee of the board or the department determines necessary, to ascertain:

A. Whether the information supplied on the application or any documents made a part of the application is true and correct; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Whether each of the requirements of this chapter and rules adopted under this chapter has been met; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Whether the applicant meets the requirements for licensure under this chapter and under rules adopted under this chapter. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

The consent to review records includes the applicant's taking whatever action is necessary to permit the board, a designee of the board or the department to have access to confidential records held by banks, courts, law enforcement agencies and the military for purposes stated in this chapter. Refusal to provide consent or access to records is grounds for denial of a license.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Application for renewal. Application for renewal of a license issued under this chapter must be made no less than 6 months prior to the expiration of the current license.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2013, c. 212, §22 (AMD).



8 §1018. Fees; term of license or registration; nontransferability; vested rights

1. Fees. In addition to the application fee for a license or annual fee for a registered slot machine or table game, the board may charge a one-time application fee for a license or registration listed in paragraphs A to E in an amount equal to the projected cost of processing the application and performing any background investigations. If the actual cost exceeds the projected cost, an additional fee may be charged to meet the actual cost. If the projected cost exceeds the actual cost, the difference may be refunded to the applicant. All fees collected pursuant to this section must be deposited directly to the Administrative Expenses Other Special Revenue Funds account, which is a dedicated nonlapsing account within the Gambling Control Board, except that $25,000 of the annual renewal fee for a slot machine operator or casino operator must be deposited to the Gross Slot Income Other Special Revenue Funds account within the Gambling Control Board to be transferred to the municipality in which the slot machine facility or casino is operated, in accordance with subsection 2. All application and registration fees are nonrefundable and are due upon submission of the application.

The application fee for a license and the annual fee for a registered slot machine or table game under this chapter are as set out in this subsection.

A. Except for slot machines operated as part of a training and education program as provided by section 1011, subsection 1-B, the initial registration fee for a registered slot machine is $100. The annual renewal fee is $100 for each registered slot machine. [2011, c. 585, §5 (AMD).]

A-1. Except for table games operated as part of a training and education program as provided by section 1011, subsection 1-B, the initial registration fee for a registered table game is $100. The annual renewal fee is $100 for each registered table game. [2011, c. 585, §6 (AMD).]

B. The initial application fee for a slot machine distributor license is $200,000. The annual renewal fee is $75,000. [2005, c. 663, §7 (AMD).]

B-1. The initial application fee for a table game distributor license is $5,000. The annual renewal fee is $1,000. [IB 2009, c. 2, §34 (NEW).]

C. The initial application fee for a slot machine operator license is $200,000. The annual renewal fee is $75,000 plus an amount, set by rules of the board, equal to the cost to the board of licensing slot machine operators and determined by dividing the costs of administering the slot machine operator licenses by the total number of slot machine operators licensed by the board. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C-1. The initial application fee for a casino operator license is $225,000, except that the initial application fee for an applicant that is a commercial track that was licensed to operate slot machines as of January 1, 2011 is $25,000. The annual renewal fee is $80,000 plus an amount, set by rules of the board, equal to the cost to the board of licensing casino operators and determined by dividing the costs of administering the casino operator licenses by the total number of casino operators licensed by the board. In addition, a casino operator shall pay an initial gaming table fee of $100,000 for the privilege to operate each gaming table for a period of 20 years as long as the casino operator is licensed. Each gaming table is also subject to an annual gaming table renewal fee of $1,000. The gaming table fees authorize the casino operator to conduct any authorized table game at the gaming table during the 20-year period. A casino licensed in accordance with section 1011, subsection 2-A, paragraph A is not required to pay the gaming table fees until after one calendar year of table game operation. Fees collected in accordance with this paragraph must be deposited to the Gambling Control Board administrative expenses Other Special Revenue Funds account, which is a nonlapsing dedicated account. [2011, c. 417, §4 (AMD).]

D. The annual application fee for a license for a gambling services vendor is $2,000. [2005, c. 663, §7 (AMD).]

E. The initial application fee for an employee license under section 1015 is $250. The annual renewal fee is $25. [2005, c. 663, §7 (AMD).]

[ 2011, c. 417, §4 (AMD); 2011, c. 469, §5 (AMD); 2011, c. 585, §§5, 6 (AMD) .]

1-A. Fees for slot machine and casino operator licenses on or after September 1, 2012. Notwithstanding subsection 1, paragraphs C and C-1, beginning September 1, 2012, an applicant for a slot machine operator license or a casino operator license must pay a $250,000 nonrefundable privilege fee to be submitted with the application for the license and a minimum license fee, or cash bid if the license is part of a competitive bidding process established by law, of $5,000,000. This subsection does not apply to a casino licensed for operation in the State as of September 1, 2012.

[ 2011, c. 699, §2 (NEW) .]

2. Term of license; renewal, renewal fees. All licenses issued by the board under this chapter are effective for one year, unless revoked or surrendered pursuant to subchapter 5. Upon proper application and payment of the required fees and taxes and in accordance with rules adopted by the board, the board may renew a license for an additional year if municipal approval has been obtained as provided in section 1012. The board shall transfer $25,000 of the renewal fee required by subsection 1, paragraph C to the municipality in which the slot machines are operated.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Not transferable. A license issued under this chapter is not transferable or assignable.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Hearing. A full adjudicatory hearing is not required for the denial of an initial license or registration application. Appeals of license or registration denials must be conducted in accordance with section 1051, subsection 4.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5. Vested rights. A person does not have any vested rights in any license, registration, authorization, permit, application or process provided or offered under this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

6. Rules. Rules adopted pursuant to this section are major substantive rules, except that a rule adopted pursuant to subsection 1 that proposes to establish a fee for renewal that is less than $10,000 is a routine technical rule in accordance with Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 663, §8 (AMD) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 663, §§7,8 (AMD). IB 2009, c. 2, §34 (AMD). 2011, c. 417, §4 (AMD). 2011, c. 469, §5 (AMD). 2011, c. 585, §§5, 6 (AMD). 2011, c. 699, §2 (AMD).



8 §1019. Other requirements

1. Waiver of liability for disclosure. An applicant or licensee shall provide all information required by this chapter and rules adopted under this chapter and satisfy all requests for information pertaining to licensing, in the form specified by the board. An applicant or licensee shall waive liability as to the State, its instrumentalities and agents for any damages resulting from any disclosure or publication in any manner other than a willful unlawful disclosure or publication of any material or information acquired during inquiries, investigations or hearings.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Continuing duty to disclose certain information. An applicant or licensee shall continue to provide any assistance or information required by the board and cooperate in any inquiry, investigation or hearing conducted by the board or the department. Failure to comply upon issuance of a formal request to answer or produce information, evidence or testimony may result in the denial or revocation of a license by the board.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Compensation or reward prohibited. Except as authorized in this chapter, an applicant or licensee may not give or provide or offer to give or provide, directly or indirectly, any compensation, reward or percentage or share of the money or property played or received through gambling activity in exchange for obtaining a license, authorization, permission or privilege to participate in gambling activities.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Identification. An applicant or licensee shall submit to photographing and fingerprinting for identification and investigation purposes in accordance with procedures established by the board.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5. Information regarding violations of chapter. An applicant or licensee shall inform the board of any action that the applicant or licensee believes would constitute a violation of this chapter. A person who so informs the board may not be discriminated against by another applicant or licensee because of the supplying of such information.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

6. Proximity of licensed casinos and slot machine facilities. A casino operator license or slot machine operator license may not be issued under this chapter to operate any casino or slot machine facility located within 100 miles of a licensed casino or slot machine facility. This subsection does not prohibit a commercial track that was licensed to operate slot machines on January 1, 2011 from obtaining a casino operator license for the same facility where slot machines were operated as of January 1, 2011.

[ 2011, c. 417, §5 (AMD) .]

7. Statewide and county referendum; municipal vote. After January 1, 2011, any proposed casino or slot machine facility may not be issued a license unless it has been approved by a statewide referendum vote and a vote of the municipal officers or municipality in which the casino or slot machine facility is to be located, except that a commercial track licensed to operate slot machines on January 1, 2011 is only required, as a condition to obtain a casino license, to receive approval to operate a casino by means of a referendum of the voters of the county in which the commercial track is located.

[ 2011, c. 417, §6 (AMD) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §§35, 36 (AMD). 2011, c. 417, §§5, 6 (AMD).



8 §1020. Registration of slot machines

1. Registration required. A slot machine may not be operated or distributed pursuant to this chapter unless the slot machine is registered by the board and the slot machine operator and the slot machine distributor are each licensed by the board or the slot machine is distributed to and operated by an accredited postsecondary institution for the purposes of training and education under section 1011, subsection 1-B.

[ 2011, c. 585, §7 (AMD) .]

2. Requirements for registration. To be registered, a slot machine:

A. May not have any means of manipulation that affect the random probabilities of winning a game; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Must have one or more mechanisms that accept money or tokens, credits or similar objects or things of value and that are designed to prevent a person from obtaining credits or cash without paying; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Must be designed to suspend operation until reset if a person attempts, by physical or other tampering, to obtain credits or cash without paying; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. [2013, c. 212, §23 (RP).]

E. Must have accounting software that keeps an electronic record of information that includes, but is not limited to, total cash inserted into the slot machine; total cash awarded, total credits played for games and total credits distributed by tickets issued by the slot machine; and the payback percentage of each game; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

F. Must have technology compatible with the central site monitoring system used by the board; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

G. Must have a minimum average daily aggregate payback percentage of 89% computed for all slot machines operated at each slot machine facility or casino on a quarterly basis; and [2013, c. 212, §24 (AMD).]

H. Must have, in addition to the requirements of paragraphs A to G, other such characteristics as the board may establish by rule. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2013, c. 212, §§23, 24 (AMD) .]

3. Limits on total slot machines. The board shall determine the number of slot machines to be registered in the State. The board shall make this determination based upon the minimum net slot machine income, when distributed pursuant to section 1036, necessary to maintain the harness horse racing industry in this State, except that:

A. Except for slot machines used for training and educational purposes at postsecondary institutions as provided by section 1011, subsection 1-B, the total number of slot machines registered in the State may not exceed 3,000; and [2011, c. 585, §8 (AMD).]

B. A slot machine operator may not operate more than 1,500 slot machines at any one commercial track and a casino operator may not operate more than 1,500 slot machines at a casino. [IB 2009, c. 2, §37 (AMD).]

[ 2011, c. 585, §8 (AMD) .]

4. Examination of slot machines. The board shall, in cooperation with the department, examine slot machines and associated equipment of slot machine distributors seeking registration as required in this chapter. The board shall require the slot machine distributor seeking examination and approval of the slot machine or associated equipment to pay the anticipated cost of the examination before the examination occurs. After the examination occurs, the board shall refund overpayments or charge and collect amounts sufficient to reimburse the board for underpayments of actual cost. The board may contract for the examinations of slot machines and associated equipment as required by this section.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5. Unregistered or noncompliant slot machine subject to confiscation. A slot machine that is not registered as required by this section or that does not comply with the requirements of this chapter or rules adopted under this chapter is contraband and a public nuisance and the slot machine and the slot machine's monetary contents, monetary proceeds and associated equipment are subject to confiscation by any law enforcement officer. Slot machines and any monetary contents, monetary proceeds and associated equipment confiscated pursuant to this section are subject to forfeiture in accordance with the procedures outlined in Title 17-A, section 959 or 960.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 663, §9 (AMD). IB 2009, c. 2, §37 (AMD). 2011, c. 585, §§7, 8 (AMD). 2013, c. 212, §§23, 24 (AMD).



8 §1021. Registration of table games

1. Registration required. A table game may not be operated or distributed pursuant to this chapter unless the table game is registered by the board and the casino operator and the table game distributor are each licensed by the board or the table game is distributed to and operated by an accredited postsecondary institution for the purposes of training and education under section 1011, subsection 1-B.

[ 2011, c. 585, §9 (AMD) .]

2. Requirements for registration. To be registered, a table game:

A. May not have any means of manipulation that affect the random probabilities of winning a game; and [IB 2009, c. 2, §38 (NEW).]

B. Must have, in addition to the requirements of paragraph A, other such characteristics as the board may establish by rule. [IB 2009, c. 2, §38 (NEW).]

[ IB 2009, c. 2, §38 (NEW) .]

3. Examination of table games. The board shall, in cooperation with the department, examine table games and associated equipment of table game distributors seeking registration as required in this chapter. The board shall require the table game distributor seeking examination and approval of the table game or associated equipment to pay the anticipated cost of the examination before the examination occurs. After the examination occurs, the board shall refund overpayments or charge and collect amounts sufficient to reimburse the board for underpayments of actual cost. The board may contract for the examinations of table games and associated equipment as required by this section.

[ IB 2009, c. 2, §38 (NEW) .]

4. Unregistered or noncompliant table games subject to confiscation. A table game that is not registered as required by this section or that does not comply with the requirements of this chapter or rules adopted under this chapter is contraband and a public nuisance and the table game and the table game's monetary contents, monetary proceeds and associated equipment are subject to confiscation by any law enforcement officer. Table games and any monetary contents, monetary proceeds and associated equipment confiscated pursuant to this section are subject to forfeiture in accordance with the procedures outlined in Title 17-A, section 959 or 960.

[ IB 2009, c. 2, §38 (NEW) .]

SECTION HISTORY

IB 2009, c. 2, §38 (NEW). 2011, c. 585, §9 (AMD).






Subchapter 3: SLOT MACHINE OPERATION; ALLOCATION OF FUNDS

8 §1031. Age limit on slot machine and table game use; access by minors; credit prohibited

1. Minimum age. A slot machine operator or casino operator may not permit a person under 21 years of age to play a slot machine or table game.

[ IB 2009, c. 2, §39 (AMD) .]

2. Placement of slot machines and table games. A slot machine operator, casino operator, slot machine distributor, table game distributor or gambling services vendor shall prohibit persons under 21 years of age from any area in which a slot machine or table game is located, except that a person 18 to 20 years of age may be present if that person is a licensed employee under section 1015.

[ IB 2009, c. 2, §39 (AMD) .]

3. Credit prohibited. A slot machine operator or casino operator may not allow the use of a credit card or debit card by a person to play a slot machine or table game.

[ IB 2009, c. 2, §39 (AMD) .]

4. Table game wagering. Each table game must be equipped with a sign indicating the permissible minimum and maximum wagers pertaining to that table game. A casino operator may not require any wager to be greater than the stated minimum or less than the stated maximum, and any wager actually made by a patron and not rejected by a casino operator prior to the commencement of play must be treated as a valid wager.

[ IB 2009, c. 2, §39 (NEW) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §39 (AMD).



8 §1032. Payment of credits by slot machine or casino operator

A slot machine operator or casino operator shall redeem credits for players who earn credits on a slot machine or table game located on the premises of that slot machine facility or casino in accordance with rules adopted by the board. A slot machine operator or casino operator may not redeem a credit slip more than 365 days from the date of issuance. The funds reserved for the payment of such a credit slip or expired unclaimed jackpot must be retained by the slot machine operator or casino operator and treated as gross slot machine income or gross table game income and do not constitute property subject to the requirements of Title 33, chapter 41. [IB 2009, c. 2, §40 (AMD).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 663, §10 (AMD). IB 2009, c. 2, §40 (AMD).



8 §1032-A. Promotional credit calculation

Cash prizes, winnings or credits that are received as a result of redeeming promotional credits and are used to play a slot machine are considered gross slot machine income for the purposes of allocation under section 1036. [2009, c. 266, §3 (NEW).]

SECTION HISTORY

2009, c. 266, §3 (NEW).



8 §1033. Uniform location agreement

Each slot machine or table game is subject to a uniform location agreement between the slot machine distributor or table game distributor and the slot machine operator or casino operator. A copy of the agreement must be submitted to the board for approval. The uniform location agreement is the complete and sole agreement between the slot machine operator or casino operator and the slot machine distributor or table game distributor regarding slot machines and table games. No other agreement between the slot machine operator or casino operator and the slot machine distributor or table game distributor is legally binding. [IB 2009, c. 2, §41 (AMD).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §41 (AMD).



8 §1034. Disclosure of other contracts and agreements

A slot machine operator or casino operator must submit to the board all contracts or agreements the slot machine operator or casino operator establishes with a slot machine distributor, table game distributor, licensed gambling services vendor or key executive. [IB 2009, c. 2, §42 (AMD).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §42 (AMD).



8 §1035. Location of slot machines

Slot machines may be located only on the premises of a commercial track, the premises of a casino or the premises of an accredited postsecondary institution for the purposes of training and education under section 1011, subsection 1-B. For the purposes of this section, "premises of a commercial track" means property owned by the person who owns the property on which a commercial track is located and that is either within 200 feet of the outside edge of the racing oval or, if the commercial track was owned by a municipality when a license to operate slot machines in association with that commercial track was issued, within 2,000 feet of the center of the racing oval. [2011, c. 585, §10 (AMD).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2007, c. 611, §11 (AMD). IB 2009, c. 2, §43 (AMD). 2011, c. 585, §10 (AMD).



8 §1035-A. Location of table games

Table games may be located only on the premises of a casino or the premises of an accredited postsecondary institution for the purposes of training and education under section 1011, subsection 1-B. [2011, c. 585, §11 (AMD).]

SECTION HISTORY

IB 2009, c. 2, §44 (NEW). 2011, c. 585, §11 (AMD).



8 §1036. Allocation of funds

1. Distribution for administrative expenses of board. A slot machine operator licensed under section 1011, subsection 2 or a casino operator that is a commercial track that was licensed to operate slot machines under section 1011, subsection 2 on January 1, 2011 shall collect and distribute 1% of gross slot machine income to the Treasurer of State for deposit in the General Fund for the administrative expenses of the board.

[ 2011, c. 417, §7 (AMD) .]

2. Distribution of net slot machine income from casino with commercial track. A slot machine operator licensed under section 1011, subsection 2 or a casino operator that is a commercial track that was licensed to operate slot machines under section 1011, subsection 2 on January 1, 2011 shall collect and distribute 39% of the net slot machine income from slot machines operated by the slot machine operator to the board for distribution by the board as follows:

A. Three percent of the net slot machine income must be deposited to the General Fund for administrative expenses of the board in accordance with rules adopted by the board, except that of the amount calculated pursuant to this paragraph, the following amounts must be transferred annually to the Gambling Addiction Prevention and Treatment Fund established by Title 5, section 20006-B:

(1) For the fiscal year beginning July 1, 2011, $50,000;

(2) For the fiscal year beginning July 1, 2012, $50,000; and

(3) For the fiscal year beginning July 1, 2013 and for each fiscal year thereafter, $100,000; [2009, c. 622, §2 (AMD).]

B. Ten percent of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the fund established in section 298 to supplement harness racing purses; [2005, c. 663, §12 (AMD).]

C. Three percent of the net slot machine income must be credited by the board to the Sire Stakes Fund created in section 281; [2005, c. 663, §12 (AMD).]

D. Three percent of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the Agricultural Fair Support Fund established in Title 7, section 91; [2007, c. 466, Pt. A, §29 (RPR).]

E. Ten percent of the net slot machine income must be forwarded by the board to the State Controller and except as otherwise provided in this paragraph credited to the Fund for a Healthy Maine established by Title 22, section 1511 and segregated into a separate account under Title 22, section 1511, subsection 11, with the use of funds in the account restricted to the purposes described in Title 22, section 1511, subsection 6, paragraph E. For the fiscal years ending June 30, 2010, June 30, 2011 and June 30, 2012, the amount credited annually by the State Controller to the Fund for a Healthy Maine under this paragraph may not exceed $4,500,000 annually and any funds in excess of $4,500,000 annually during these fiscal years must be credited as General Fund undedicated revenue, and, for the fiscal year ending June 30, 2013, the amount credited by the State Controller to the Fund for a Healthy Maine under this paragraph is $0; [2011, c. 657, Pt. E, §1 (AMD).]

F. Two percent of the net slot machine income must be forwarded by the board to the University of Maine System Scholarship Fund created in Title 20-A, section 10909 and to the Board of Trustees of the Maine Maritime Academy to be applied by the board of trustees to fund its scholarship program. The slot machine income under this paragraph must be distributed as follows:

(1) The University of Maine System share is the total amount of the distribution multiplied by the ratio of enrolled students in the system to the total number of enrolled students both in the system and at the Maine Maritime Academy; and

(2) The Maine Maritime Academy share is the total amount of the distribution multiplied by the ratio of enrolled students at the academy to the total number of enrolled students both in the system and at the academy; [2013, c. 118, §1 (AMD).]

G. One percent of the net slot machine income must be forwarded by the board to the board of trustees of the Maine Community College System to be applied by the board of trustees to fund its scholarships program under Title 20-A, section 12716, subsection 1; [2005, c. 663, §12 (AMD).]

H. Four percent of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the Fund to Encourage Racing at Maine's Commercial Tracks, established in section 299; however, the payment required by this paragraph is terminated when all commercial tracks have obtained a license to operate slot machines in accordance with this chapter, in which case, that 4% of the net slot machine income must be credited to the General Fund as undedicated revenue; [2011, c. 358, §4 (AMD).]

I. Two percent of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the Fund to Stabilize Off-track Betting Facilities established by section 300, as long as a facility has conducted off-track wagering operations for a minimum of 250 days during the preceding 12-month period in which the first payment to the fund is required. After 48 months of receiving an allocation of the net slot machine income from a licensed operator, the percent of net slot machine income forwarded to the Fund to Stabilize Off-track Betting Facilities is reduced to 1% with the remaining 1% to be forwarded to the State in accordance with subsection 1; and [2005, c. 663, §12 (AMD).]

J. One percent of the net slot machine income must be forwarded directly to the municipality in which the slot machines are located. [2005, c. 663, §12 (AMD).]

[ 2013, c. 118, §1 (AMD) .]

2-A. Distribution from casino of slot machine income. A casino operator shall collect and distribute 46% of the net slot machine income from slot machines operated by the casino operator to the board for distribution by the board as follows:

A. Twenty-five percent of the net slot machine income must be forwarded directly by the board to the Treasurer of State, who shall credit the money to the Department of Education, to be used to supplement and not to supplant funding for essential programs and services for kindergarten to grade 12 under Title 20-A, chapter 606-B; [IB 2009, c. 2, §45 (NEW).]

B. Four percent of the net slot machine income must be forwarded by the board to the University of Maine System Scholarship Fund created in Title 20-A, section 10909 and to the Board of Trustees of the Maine Maritime Academy to be applied by the board of trustees to fund its scholarship program. The slot machine income under this paragraph must be distributed as follows:

(1) The University of Maine System share is the total amount of the distribution multiplied by the ratio of enrolled students in the system to the total number of enrolled students both in the system and at the Maine Maritime Academy; and

(2) The Maine Maritime Academy share is the total amount of the distribution multiplied by the ratio of enrolled students at the academy to the total number of enrolled students both in the system and at the academy; [2013, c. 118, §2 (AMD).]

C. Three percent of the net slot machine income must be forwarded by the board to the Board of Trustees of the Maine Community College System to be applied by the board of trustees to fund its scholarships program under Title 20-A, section 12716, subsection 1; [IB 2009, c. 2, §45 (NEW).]

D. Four percent of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall distribute the funds to the tribal governments of the Penobscot Nation and the Passamaquoddy Tribe; [IB 2009, c. 2, §45 (NEW).]

E. Three percent of the net slot machine income must be deposited to the General Fund for administrative expenses of the board, including gambling addiction counseling services, in accordance with rules adopted by the board; [IB 2009, c. 2, §45 (NEW).]

F. Two percent of the net slot machine income must be forwarded directly to the municipality in which the casino is located; [IB 2009, c. 2, §45 (NEW).]

G. One percent of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the Agricultural Fair Support Fund established in Title 7, section 91; [IB 2009, c. 2, §45 (NEW).]

H. One percent of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the fund established in section 298 to supplement harness racing purses; [IB 2009, c. 2, §45 (NEW).]

I. One percent of the net slot machine income must be credited by the board to the Sire Stakes Fund created in section 281; [IB 2009, c. 2, §45 (NEW).]

J. One percent of the net slot machine income must be forwarded directly to the county in which the casino is located to pay for mitigation of costs resulting from gaming operations; [2011, c. 625, §3 (AMD).]

K. [2011, c. 625, §3 (AMD); 2011, c. 657, Pt. W, §5 (REV); MRSA T. 8, §1036, sub2A, ¶K (RP).]

L. Beginning July 1, 2013, 1/2 of 1% of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the Maine Milk Pool, Other Special Revenue Funds account within the Department of Agriculture, Conservation and Forestry to help fund dairy farm stabilization pursuant to Title 7, sections 3153-B and 3153-D; and [2011, c. 625, §4 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

M. Beginning July 1, 2013, 1/2 of 1% of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the Dairy Improvement Fund established under Title 10, section 1023-P. [2011, c. 625, §4 (NEW).]

If a recipient of net slot machine income in paragraph D, H or I owns or receives funds from a slot machine facility or casino, other than the casino in Oxford County or the slot machine facility in Bangor, then the recipient may not receive funds under this subsection, and those funds must be retained by the Oxford County casino operator.

[ 2013, c. 118, §2 (AMD) .]

2-B. Distribution from casino of table game income. A casino operator licensed in accordance with section 1011, subsection 2-A, paragraph A shall collect and distribute 16% of the net table game income from table games operated by the casino operator to the board for distribution by the board as follows:

A. Ten percent of the net table game income must be forwarded directly by the board to the Treasurer of State, who shall credit the money to the Department of Education, to be used to supplement and not to supplant funding for essential programs and services for kindergarten to grade 12 under Title 20-A, chapter 606-B; [IB 2009, c. 2, §46 (NEW).]

B. Three percent of the net table game income must be deposited to the Gambling Control Board administrative expenses Other Special Revenue Funds account, which is a nonlapsing dedicated account; [2011, c. 417, §9 (AMD).]

C. Two percent of the net table game income must be forwarded directly to the municipality in which the table games are located; and [IB 2009, c. 2, §46 (NEW).]

D. One percent of the net table game income must be forwarded directly to the county in which the table games are located to pay for mitigation of costs resulting from gaming operations. [IB 2009, c. 2, §46 (NEW).]

[ 2011, c. 417, §9 (AMD) .]

2-C. Distribution of table game income from casino with a commercial track. A casino operator that is a commercial track and was licensed to operate slot machines on January 1, 2011 shall collect and distribute 16% of the net table game income from table games operated by the casino operator to the board for distribution by the board as follows:

A. Nine percent of the net table game income must be deposited to the General Fund for administrative expenses of the board, including gambling addiction counseling services, in accordance with rules adopted by the board; [2011, c. 417, §10 (NEW).]

B. Three percent of the net table game income must be deposited to the Gambling Control Board administrative expenses Other Special Revenue Funds account, which is a nonlapsing dedicated account; [2011, c. 417, §10 (NEW).]

C. Two percent of the net table game income must be forwarded directly to the municipality in which the table games are located; and [2011, c. 417, §10 (NEW).]

D. Two percent of net table game income must be deposited into the Coordinated Veterans Assistance Fund established in Title 37-B, section 514. [2013, c. 128, §1 (AMD).]

[ 2013, c. 128, §1 (AMD) .]

3. Failure to deposit funds. A slot machine operator or casino operator who knowingly or intentionally fails to comply with this section commits a Class C crime. In addition to any other sanction available by law, the license of the operator may be revoked by the board and the slot machines or table games operated by that slot machine operator or casino operator may be disabled, and the slot machines or table games, slot machines' or table games' proceeds and associated equipment may be confiscated by the board and are subject to forfeiture under Title 17-A, section 959 or 960.

[ IB 2009, c. 2, §47 (AMD) .]

4. Late payments. The board may adopt rules establishing the dates on which payments required by this section are due. All payments not remitted when due must be paid together with interest on the unpaid balance at a rate of 1.5% per month.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5. Annual report on use of funds.

[ 2011, c. 358, §5 (RP) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 109, §1 (AMD). 2005, c. 563, §10 (AMD). 2005, c. 663, §§11,12 (AMD). 2007, c. 466, Pt. A, §29 (AMD). IB 2009, c. 2, §§45-47 (AMD). 2009, c. 462, Pt. H, §1 (AMD). 2009, c. 571, Pt. FFF, §1 (AMD). 2009, c. 622, §2 (AMD). 2011, c. 358, §§4, 5 (AMD). 2011, c. 380, Pt. II, §1 (AMD). 2011, c. 417, §§7-10 (AMD). 2011, c. 477, Pt. DD, §1 (AMD). 2011, c. 625, §§3, 4 (AMD). 2011, c. 657, Pt. E, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 118, §§1, 2 (AMD). 2013, c. 128, §1 (AMD).



8 §1037. Annual report on use of funds

Beginning February 15, 2012, the executive director of the State Harness Racing Commission, in consultation with the Commissioner of Agriculture, Conservation and Forestry, annually shall submit a report to the joint standing committees of the Legislature having jurisdiction over slot machines, harness racing, agricultural fairs and appropriations and financial affairs regarding the use of slot machine revenue deposited in funds under section 1036, subsection 2, paragraphs B, C, D, H and I. The executive director and the commissioner shall obtain the information as described in this section. The report required by this section must be completed using budgeted resources. The executive director may not distribute funds listed under section 1036, subsection 2, as applicable, to harness racing tracks, off-track betting facilities, agricultural fairs or the Sire Stakes Fund under section 281 until the information required to submit the report required by this section is provided. [2011, c. 358, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

1. Commercial tracks. A report required by this section must include the following information from commercial tracks licensed in accordance with chapter 11 that receive a distribution of slot machine revenue under section 1036, subsection 2, paragraph B, D or H:

A. The total amount wagered on live harness races; [2011, c. 358, §6 (NEW).]

B. The total amount wagered on intrastate simulcast races; [2011, c. 358, §6 (NEW).]

C. The total amount wagered on interstate simulcast races; [2011, c. 358, §6 (NEW).]

D. The number of harness races originated in the State and made available for simulcast outside of the State; [2011, c. 358, §6 (NEW).]

E. The amount of the harness racing handle from wagers at the commercial track kept by that commercial track and the distribution of the handle to the State and industry recipients under section 286; [2011, c. 358, §6 (NEW).]

F. The amount received from the handle distribution from wagers at other tracks and off-track betting facilities under section 286; [2011, c. 358, §6 (NEW).]

G. The amount of revenue received in accordance with section 1036, subsection 2, paragraphs B, D and H; [2011, c. 358, §6 (NEW).]

H. The number of full-time and part-time employees at the commercial track; [2011, c. 358, §6 (NEW).]

I. The amount, if any, spent on capital improvements to the commercial track and related facilities and a description of those improvements. The first report must include the amount spent since November 2005, shown by year. Subsequent annual reports must include the amount spent on capital improvements the immediately preceding calendar year; [2011, c. 358, §6 (NEW).]

J. Operating costs for the commercial track; [2011, c. 358, §6 (NEW).]

K. Profit and loss or depreciation figures for the commercial track; and [2011, c. 358, §6 (NEW).]

L. Administrative costs to comply with reporting requirements and contributions to the State Harness Racing Commission's operating account described in section 267-A. [2011, c. 358, §6 (NEW).]

[ 2011, c. 358, §6 (NEW) .]

2. Agricultural fair that conducts harness racing. The report required by this section must include the following with regard to the use of slot machine revenue distributed to an agricultural fair that is licensed under chapter 11 to conduct harness racing:

A. An estimate of the number of people that attended the agricultural fair, including separate estimates of paid attendance, free-pass attendance, vendor attendance and attendance under a local campground pass; [2011, c. 358, §6 (NEW).]

B. The total amount wagered on harness races at the agricultural fair; [2011, c. 358, §6 (NEW).]

C. The number of harness races originated at the agricultural fair and made available for simulcast outside of the State; [2011, c. 358, §6 (NEW).]

D. The amount of the harness racing handle received by the agricultural fair under section 286; [2011, c. 358, §6 (NEW).]

E. The amounts, reported separately, of revenue received in accordance with section 1036, subsection 2, paragraphs B and D, the Stipend Fund under Title 7, section 86 and from any other source in accordance with rules adopted under section 263-A, subsection 1, paragraph C and Title 7, section 82, subsection 5 by the Commissioner of Agriculture, Conservation and Forestry or the State Harness Racing Commission; and [2011, c. 358, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

F. The amount of revenue received to supplement harness racing purses, pay fair premiums, make capital improvements to fairground facilities, racing venues or grandstand operations and labor costs and operating expenses. [2011, c. 358, §6 (NEW).]

[ 2011, c. 358, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

3. Agricultural fair that does not conduct harness racing. The report required by this section must include the following with regard to an agricultural fair:

A. The amount spent to pay fair premiums make capital improvements to fairground facilities and labor costs and operating expenses; [2011, c. 358, §6 (NEW).]

B. The amounts, reported separately, received from slot machine revenue in accordance with section 1036, subsection 2, paragraph D, the Stipend Fund under Title 7, section 86 and from any other source in accordance with rules adopted under section 263-A, subsection 1, paragraph C and Title 7, section 82, subsection 5 by the Commissioner of Agriculture, Conservation and Forestry or the State Harness Racing Commission; and [2011, c. 358, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

C. An estimate of the number of people that attended the agricultural fair, including separate estimates of paid attendance, free-pass attendance, vendor attendance and attendance under a local campground pass. [2011, c. 358, §6 (NEW).]

[ 2011, c. 358, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

4. Breeders and owners within the Maine Standardbred program. A report required by this section must include the following information from horse breeders and owners within the Maine Standardbred program established pursuant to section 281 who receive a distribution under section 1036, subsection 2, paragraph C:

A. The number of mares bred by each Maine Standardbred stallion as reported to the State Harness Racing Commission; [2011, c. 358, §6 (NEW).]

B. An assessment of whether the number of Maine Standardbred horses in the State is sufficient to grow and sustain harness racing in the State; [2011, c. 358, §6 (NEW).]

C. The number of yearling horses eligible and nominated to participate in sire stakes racing; [2011, c. 358, §6 (NEW).]

D. The amount received from slot machine revenue in accordance with section 1036, subsection 2, paragraph C; [2011, c. 358, §6 (NEW).]

E. The total number of qualifying dashes for sire stakes races and the average purse for each dash sorted by the age of the horse and the average purse for each sire stakes final dash sorted by the age of the horse; and [2011, c. 358, §6 (NEW).]

F. An accounting of the Sire Stakes Fund, including the total amount of the fund at the beginning and end of the racing season and, reported separately, expenditures used to supplement purses, pay breeder promotional contracts, pay advertising costs, make payments to a statewide horsemen association, pay administrative costs and make contributions to the operating account described in section 267-A. [2011, c. 358, §6 (NEW).]

[ 2011, c. 358, §6 (NEW) .]

5. Off-track betting facility. The report required by this section must include, with regard to a facility licensed to conduct off-track betting on harness racing:

A. The number of individual wagers placed on intrastate and interstate simulcast races and the total amount for each; [2011, c. 358, §6 (NEW).]

B. The number of full-time and part-time employees of the off-track betting facility; [2011, c. 358, §6 (NEW).]

C. The operating costs for the off-track betting facility; [2011, c. 358, §6 (NEW).]

D. The name and primary location of the company licensed to operate the off-track betting facility; [2011, c. 358, §6 (NEW).]

E. The total number of races originating in the State received for simulcast as reported by the off-track betting facility; [2011, c. 358, §6 (NEW).]

F. The amount, if any, spent on capital improvements to the off-track betting facility and a description of those improvements. The first report must include the amount spent since November 2005, shown by year. Subsequent annual reports must include the amount spent on capital improvements the immediately preceding calendar year; [2011, c. 358, §6 (NEW).]

G. The amount of the harness racing handle kept by the off-track betting facility and the distribution of the handle to the State and industry recipients under section 286; [2011, c. 358, §6 (NEW).]

H. The amount received from the handle distribution from wagers at tracks and other off-track betting facilities under section 286; and [2011, c. 358, §6 (NEW).]

I. The amount of revenue received in accordance with section 1036, subsection 2, paragraph I. [2011, c. 358, §6 (NEW).]

[ 2011, c. 358, §6 (NEW) .]

6. Other recipients. The Fund for a Healthy Maine's program providing prescription drugs for adults who are elderly or disabled, the University of Maine System and the Maine Community College System shall submit reports that include the amount of slot machine revenue received under section 1036, subsection 2 and how that revenue was used to meet the statutory requirements cited in section 1036, subsection 2, paragraphs E, F and G, respectively.

[ 2011, c. 358, §6 (NEW) .]

SECTION HISTORY

2011, c. 358, §6 (NEW). 2011, c. 657, Pt. W, §6 (REV).






Subchapter 4: RECORDS, ACCESS AND MONITORING

8 §1041. Reports; records

1. Reports; records. The board or department may require from any licensee whatever records and reports the board considers necessary for the administration and enforcement of this chapter and rules adopted under this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Location. A slot machine operator or casino operator shall maintain all records required by this chapter or by rules adopted under this chapter at the operator's primary business office within this State or on the premises where the slot machine or table game is operated. A slot machine distributor or table game distributor shall maintain these records at the distributor's primary business office within this State. The primary business office must be designated by the license holder in the license application. All records must be open to inspection and audit by the board or its designee and a license holder may not refuse the board or its designee the right to inspect or audit the records. Refusal to permit inspection or audit of the records constitutes grounds for revocation or suspension of the license or registration.

[ IB 2009, c. 2, §48 (AMD) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §48 (AMD).



8 §1042. Access to premises, equipment and records

1. Inspection. A person holding a license or registration under this chapter shall permit the board, the department or a designee of the board or the department unrestricted access, during regular business hours, including access to locked or secured areas, to inspect any gambling facility and any equipment, prizes, records or items and materials used or to be used in the operation of any slot machine or associated equipment owned, distributed or operated by that person. A person holding a license or registration under this chapter shall consent in writing to the examination of all the licensee's books and records related to operations licensed under this chapter and shall authorize all 3rd parties in possession or in control of those books and records to allow the board or the board's designee to examine such books and records as the board determines necessary.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Monitoring. The board or the department shall monitor the use, operation, distribution and servicing of slot machines through on-site observation and other means at any time during the operation of any license for the purpose of certifying the revenue thereof, receiving complaints from the public relating to the conduct of licensees, examining records of revenues and procedures, enforcing the provisions of this chapter and the rules adopted pursuant to this chapter and conducting periodic reviews of licenses for the purpose of evaluating current or suggested provisions of this chapter and the rules adopted pursuant to this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).






Subchapter 5: ENFORCEMENT AND PENALTIES

8 §1051. Disciplinary sanctions

1. Disciplinary proceedings and sanctions. The department or its designee shall investigate a complaint on its own motion at the request of the board or upon receipt of a written complaint filed with the board or the department regarding noncompliance with or violation of this chapter or of any rules adopted by the board. The board or its designee may subpoena witnesses, records and documents, including records and documents maintained by any gambling services vendor or nongambling services vendor in contract, cooperation or consort with a licensee, in any investigation or hearing it conducts.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Notice of complaint or violation and request for hearing. Following investigation by the department or its designee, the director may file a notice of complaint and request for hearing with the board or may serve the licensee with notice of violation and proposed sanction and opportunity to request a hearing.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Further action. If the board or its designee finds after notice pursuant to subsection 2 that the factual basis of the complaint is true and is of sufficient gravity to warrant further action, it may take any of the following actions.

A. The board or its designee may enter into a consent agreement with the consent of the licensee that establishes the period and terms of probation necessary to protect the public health and safety and to rehabilitate or educate the licensee. A consent agreement may be used to terminate a complaint investigation if a consent agreement is entered into by the board, the licensee and the Attorney General. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. If a licensee voluntarily surrenders a license, the board or its designee may negotiate stipulations necessary to ensure protection of the public health and safety and the rehabilitation or education of the licensee. These stipulations may be set forth only in a consent agreement signed by the board, the licensee and the Attorney General. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. The board may take disciplinary action against any applicant or licensee pursuant to this chapter or any rules adopted pursuant to this chapter. Disciplinary action, including, but not limited to, a decision to impose a civil penalty or to modify, suspend or revoke a license or registration, may be predicated on the following grounds:

(1) Fraud or deceit in obtaining a license under this chapter or in connection with service rendered within the scope of the license issued;

(2) A violation of this chapter or any rule adopted by the board;

(3) Ineligibility to hold a license or registration under this chapter;

(4) As provided in Title 5, section 10004, subsection 4-A, conviction of a crime that involves dishonesty or false statement, conviction of a crime for which incarceration for one year or more may be imposed or conviction of a crime defined in Title 17-A, chapter 39; or

(5) Grounds other than those described in subparagraphs (1) to (4) specified by rule or law. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Appeals. A person aggrieved by the decision of a designee of the board in modifying or refusing to issue or renew a license or registration, in taking any disciplinary action pursuant to this chapter or rules adopted pursuant to this chapter or in the interpretation of this chapter or rules adopted pursuant to this chapter may appeal the decision to the board for a final decision. The designee's decision stands until the board issues a decision to uphold, modify or overrule the designee's decision. In the case of appeal to the board, the person must be afforded an opportunity for an adjudicatory hearing in accordance with this chapter and the Maine Administrative Procedure Act.

A person aggrieved by a final decision of the board in waiving the application of any rule, in refusing to issue or renew a license or registration, in taking any disciplinary action pursuant to this chapter or rules adopted pursuant to this chapter or in the interpretation of this chapter or any rule adopted pursuant to this chapter may appeal the board's decision to the Superior Court in accordance with Title 5, chapter 375, subchapter 7.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1052. Confidentiality

All reports, information or records compiled by the board or the department pursuant to this subchapter regarding noncompliance with or violation of this chapter by an applicant, licensee, owner or key executive are confidential, except that the board may disclose any confidential information as follows. [2005, c. 11, §2 (AMD).]

1. Hearings or proceedings. Confidential information may be released in an adjudicatory hearing or informal conference before the board or in any subsequent formal proceeding to which the information is relevant.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Consent agreements or settlements. Confidential information may be released in a consent agreement or other written settlement when the information constitutes or pertains to the basis of board action.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. During investigation. All complaints and investigative records of the board are confidential during the pendency of an investigation. Notwithstanding section 1006, the complaints and records become public records upon the conclusion of an investigation unless confidentiality is required by some other provision of law. For purposes of this subsection, an investigation is concluded when:

A. A notice of an adjudicatory hearing as defined under Title 5, chapter 375, subchapter 1 has been issued; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. A consent agreement has been executed; or [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. A letter of dismissal has been issued or the investigation has otherwise been closed. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2005, c. 11, §3 (AMD) .]

4. Exceptions. Notwithstanding subsection 3, during the pendency of an investigation, a complaint or investigative record may be disclosed:

A. To the department; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. To other state or federal agencies when the record contains evidence of possible violations of laws, rules or regulations enforced by those agencies or as the board or the board's designee considers appropriate; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. When and to the extent considered necessary by the director to avoid imminent and serious harm. The authority of the director to make such a disclosure may not be delegated; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. Pursuant to rules adopted by the board, when it is determined that confidentiality is no longer warranted due to general public knowledge of the circumstances surrounding the complaint or investigation and when the investigation would not be prejudiced by the disclosure; or [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

E. To the person investigated on request of that person. The director may refuse to disclose part or all of any investigative information, including the existence of an investigation if the director determines that disclosure would prejudice the investigation. The authority of the director to make such a determination may not be delegated. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 11, §§2,3 (AMD).



8 §1053. Disciplinary action by the board

1. Possible sanctions. For each violation of this chapter or the rules or conditions of licensure or registration, the board may take one or more of the following actions:

A. Issue a warning, censure or reprimand to a licensee or registrant. Each warning, censure or reprimand issued must be based upon a violation of a different applicable law, rule or condition of licensure or must be based upon a separate instance of actionable conduct or activity; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Suspend a license or registration for up to 360 days for each violation of an applicable law, rule or condition of licensure or registration or instance of actionable conduct or activity. Suspensions may be set to run concurrently or consecutively. Execution of all or any portion of a term of suspension may be stayed pending successful completion of conditions of probation, although the suspension remains part of the licensee's or registrant's record; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Revoke a license or registration; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. Impose a fine of up to $100,000 for each violation of an applicable law, rule or condition of licensure or registration or instance of actionable conduct or activity; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

E. Impose conditions of probation upon a licensee or registrant. Probation may run for such time period as the board determines appropriate; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

F. Impose costs of investigation and hearing. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Consent agreements. The board may execute a consent agreement that resolves a complaint or investigation without further proceedings. Consent agreements may be entered into only with the consent of the licensee or registrant, the board and the Attorney General. Any remedy, penalty or fine that is otherwise available by law may be achieved by consent agreement, including long-term suspension and permanent revocation of a license or registration. A consent agreement is not subject to review or appeal and may be modified only by a writing executed by all parties to the original consent agreement. A consent agreement is enforceable by an action in Superior Court.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Surrender of license or registration. The board may accept surrender of a license or registration. In order for a licensee's or registrant's surrender of a license or registration to be effective, a surrender must first be accepted by vote of the board. The board may refuse to accept surrender of a license or registration if the licensee or registrant is under investigation or is the subject of a pending complaint or proceeding, unless a consent agreement is first entered into pursuant to this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Letters of guidance or concern. The board may issue letters of guidance or concern to a licensee or registrant. Letters of guidance or concern may be used to educate, reinforce knowledge regarding legal or professional obligations and express concern over action or inaction by the licensee or registrant that does not rise to the level of misconduct sufficient to merit disciplinary action. The issuance of a letter of guidance or concern is not a formal proceeding and does not constitute an adverse disciplinary action of any form. Notwithstanding any other provision of law, letters of guidance or concern are not confidential. The board may place letters of guidance or concern, together with any underlying complaint, report and investigation materials, in a licensee's or registrant's file for a specified amount of time, not to exceed 10 years. Any letters, complaints and materials placed on file may be accessed and considered by the board in any subsequent action commenced against the licensee or registrant within the specified time frame. Complaints, reports and investigation materials placed on file are confidential only to the extent otherwise provided by law.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1054. Criminal violations

A person commits a Class C crime if that person knowingly or intentionally: [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

1. Tampering with slot machine or table game. Manipulates or intends to manipulate the outcome, payback or operation of a slot machine or table game by physical tampering or any other means;

[ IB 2009, c. 2, §49 (AMD) .]

2. Interference. Interferes with the board's ability to monitor compliance with this chapter;

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Operation or distribution without license. Operates or distributes a slot machine or table game in this State without a license. This subsection does not apply to the operation of a slot machine or table game by an accredited postsecondary institution for the purposes of training and education or the distribution of a slot machine or table game to an accredited postsecondary institution for the purposes of training and education;

[ 2011, c. 585, §12 (AMD) .]

4. Operation or distribution of unregistered slot machine or table game. Operates or distributes a slot machine or table game that is not registered in this State. This subsection does not apply to the operation of a slot machine or table game by an accredited postsecondary institution for the purposes of training and education or the distribution of a slot machine or table game to an accredited postsecondary institution for the purposes of training and education;

[ 2011, c. 585, §12 (AMD) .]

5. Possession of tools for purpose of tampering with slot machine or table game. Possesses or makes any tool, implement, instrument or other article that is adopted, designed or commonly used for manipulating the outcome, payback or operation of a slot machine or table game with intent to use that tool, implement, instrument or other article to commit the manipulation of a slot machine or table game;

[ IB 2009, c. 2, §49 (AMD) .]

6. Failure to disclose contracts and agreements. Violates section 1034;

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

7. Underage use of slot machine or table game. Violates section 1031, subsection 1;

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

8. Failure to deposit funds. Violates section 1036, subsection 2; or

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

9. Failure to grant access to premises, equipment and records. Violates section 1042.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §49 (AMD). 2011, c. 585, §12 (AMD).



8 §1055. Theft at a casino or slot machine facility (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 585, §13 (NEW). 2013, c. 96, §1 (RP).






Subchapter 6: MISCELLANEOUS

8 §1061. Authority to detain persons suspected of cheating; immunity

A licensee or an officer, employee or agent of the licensee who has probable cause to believe there has been a violation of this chapter in the gambling facility by any person may take that person into custody and detain that person in the gambling premises in a reasonable manner for a reasonable length of time for the purpose of notifying and surrendering the person to law enforcement authorities and, when the detained person is a minor, informing a law enforcement officer or the parents or guardian of the minor of the detention and surrendering the minor to the person so informed. The act of taking into custody and detention under this section does not render the licensee or its officers, employees or agents criminally or civilly liable, including but not limited to liability for false arrest, false imprisonment, slander or unlawful detention, unless the taking into custody or detention is unreasonable under all the circumstances. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

A licensee or an officer, employee or agent of the licensee is not entitled to any immunity from civil or criminal liability provided in this section unless there is displayed in a conspicuous manner in the licensee's gambling facility a notice in boldface type clearly legible and in substantially this form: "Any gambling licensee or any officer, employee or agent of a licensee who has probable cause to believe that a person is violating a provision of law prohibiting cheating or swindling in gambling may detain that person in the establishment for the purpose of notifying law enforcement authorities." [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1062. Municipal regulation

This chapter may not be construed to limit municipal regulation of the activities licensed under this chapter, as long as such municipal regulation does not conflict with this chapter or rules adopted under this chapter. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1063. Rules

Unless otherwise specified, rules adopted pursuant to this chapter are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1064. Applicability of Title 17, chapter 62

Except as expressly provided in this chapter, the provisions of Title 17, chapter 62 do not apply to the ownership, distribution or operation of slot machines in the State. [2009, c. 487, Pt. B, §4 (AMD).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2009, c. 487, Pt. B, §4 (AMD).



8 §1065. Distances

For the purposes of this chapter, unless otherwise provided in the laws relating to the Gambling Control Board, distances are determined by measuring along the most commonly used roadway, as determined by the Department of Transportation. [2011, c. 56, §1 (NEW).]

SECTION HISTORY

2011, c. 56, §1 (NEW).



8 §1066. Interception of slot machine or table game winnings to pay child support debt

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Child support debt" means child support debt that has been liquidated by judicial or administrative action. [2013, c. 255, §2 (NEW).]

B. "Department" means the Department of Health and Human Services. [2013, c. 255, §2 (NEW).]

C. "Registry operator" means the department or an entity with whom the department enters into a contract to maintain the registry pursuant to subsection 3. [2013, c. 255, §2 (NEW).]

D. "Winner" means a slot machine customer or a table game customer to whom cash is returned as winnings. [2013, c. 255, §2 (NEW).]

[ 2013, c. 255, §2 (NEW) .]

2. Interception. A licensee shall intercept slot machine and table game winnings to pay child support debt in accordance with this section.

[ 2013, c. 255, §2 (NEW) .]

3. Registry. The department shall create and maintain, or shall contract with a private entity to create and maintain, a secure, electronically accessible registry containing information regarding individuals with outstanding child support debt. The department shall regularly enter into the registry information including:

A. The name and social security number of each individual with outstanding child support debt; [2013, c. 255, §2 (NEW).]

B. The account number or identifier assigned by the department to the outstanding child support debt; [2013, c. 255, §2 (NEW).]

C. The amount of the outstanding child support debt; and [2013, c. 255, §2 (NEW).]

D. Any other information necessary to effectuate the purposes of this section. [2013, c. 255, §2 (NEW).]

[ 2013, c. 255, §2 (NEW) .]

4. Electronic access to information; procedures. A licensee shall electronically access the registry in accordance with this subsection.

A. Before making a payout of winnings of an amount equal to or greater than the amount for which the licensee is required to file a Form W-2G or substantially equivalent form with the United States Internal Revenue Service, the licensee shall obtain the name, address, date of birth and social security number of the winner and shall electronically submit this information to the registry operator. [2013, c. 255, §2 (NEW).]

B. Upon receipt of information pursuant to paragraph A, the registry operator shall electronically inform the licensee whether the winner is listed in the registry. If the winner is listed in the registry, the registry operator shall inform the licensee of the amount of the winner's outstanding child support debt and the account number or identifier assigned to the outstanding child support debt and shall provide the licensee with a notice of withholding that informs the winner of the right to an administrative hearing. [2013, c. 255, §2 (NEW).]

C. If the registry operator informs the licensee that the winner is not listed in the registry or if the licensee is unable to obtain information from the registry operator on a real-time basis after attempting in good faith to do so, the licensee may make payment to the winner. [2013, c. 255, §2 (NEW).]

D. If the registry operator informs the licensee that the winner is listed in the registry, the licensee may not make payment to the winner unless the amount of the payout exceeds the amount of outstanding child support debt, in which case the licensee may make payment to the winner of the amount of winnings that is in excess of the amount of the winner's outstanding child support debt. [2013, c. 255, §2 (NEW).]

[ 2013, c. 255, §2 (NEW) .]

5. Lien against winnings. If the registry operator informs a licensee pursuant to this section that a winner is listed in the registry, the department has a valid lien upon and claim of lien against the winnings in the amount of the winner's outstanding child support debt.

[ 2013, c. 255, §2 (NEW) .]

6. Withholding of winnings. The licensee shall withhold from any winnings an amount equal to the amount of the lien created under subsection 5 and shall provide a notice of withholding to the winner. Within 7 days after withholding an amount pursuant to this subsection, the licensee shall transmit the amount withheld to the department together with a report of the name, address and social security number of the winner, the account number or identifier assigned to the debt, the amount withheld, the date of withholding and the name and location of the licensee.

[ 2013, c. 255, §2 (NEW) .]

7. Licensee costs. Notwithstanding subsection 6, the licensee may retain $10 from an amount withheld pursuant to this section to cover the cost of the licensee's compliance with this section.

[ 2013, c. 255, §2 (NEW) .]

8. Administrative hearing. A winner from whom an amount was withheld pursuant to this section has the right, within 15 days of receipt of the notice of withholding, to request from the department an administrative hearing. The hearing is limited to questions of whether the debt is liquidated and whether any postliquidation events have affected the winner's liability. The administrative hearing decision constitutes final agency action.

[ 2013, c. 255, §2 (NEW) .]

9. Authorization to provide information. Notwithstanding any other provision of law to the contrary, the licensee may provide to the department or registry operator any information necessary to effectuate the intent of this section. The department or registry operator may provide to the licensee any information necessary to effectuate the intent of this section.

[ 2013, c. 255, §2 (NEW) .]

10. Confidentiality of information. The information obtained by the department or registry operator from a licensee pursuant to this section and the information obtained by the licensee from the department or registry operator pursuant to this section are confidential and may be used only for the purposes set forth in this section. An employee or prior employee of the department, the registry operator or a licensee who knowingly or intentionally discloses any such information commits a civil violation for which a fine not to exceed $1,000 may be adjudged.

[ 2013, c. 255, §2 (NEW) .]

11. Effect of compliance; noncompliance. A licensee, the department and the registry operator are not liable for any action taken in good faith to comply with this section. A licensee who fails to make a good faith effort to obtain information from the registry operator or who fails to withhold and transmit the amount of the lien created under subsection 5 is liable to the department for the greater of $500 and the amount the person was required to withhold and transmit to the department under this section, together with costs, interest and reasonable attorney's fees.

[ 2013, c. 255, §2 (NEW) .]

12. Biennial review. The department shall report to the Legislature and the Governor on or before January 31, 2015 and biennially thereafter on:

A. The number of names of winners submitted by licensees to the registry operator pursuant to this section in each of the preceding 2 calendar years; [2013, c. 255, §2 (NEW).]

B. The number of winners who were found to be listed in the registry in each of the preceding 2 calendar years; [2013, c. 255, §2 (NEW).]

C. The amount of winnings withheld by licensees pursuant to this section in each of the preceding 2 calendar years; and [2013, c. 255, §2 (NEW).]

D. The amount of withheld winnings refunded to winners as the result of administrative hearings requested pursuant to this section in each of the preceding 2 calendar years. [2013, c. 255, §2 (NEW).]

[ 2013, c. 255, §2 (NEW) .]

SECTION HISTORY

2013, c. 255, §2 (NEW).












TITLE 9: BANKS AND FINANCIAL INSTITUTIONS

Part 1: GENERAL PROVISIONS

Chapter 1: ORGANIZATION; COMMISSIONER AND EMPLOYEES; POWERS AND DUTIES

9 §1. Bureau; superintendent and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §§1,2 (AMD). 1967, c. 347, (AMD). 1967, c. 490, §4 (AMD). 1967, c. 494, §35 (AMD). 1969, c. 504, §16 (AMD). 1973, c. 585, §3 (RPR). 1975, c. 500, §3 (RP).



9 §2. Revenues and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §18 (AMD). 1969, c. 43, §1 (AMD). 1973, c. 625, §45 (AMD). 1975, c. 500, §3 (RP).



9 §3. Information and records (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §2 (AMD). 1975, c. 500, §3 (RP).



9 §4. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §5. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §6. Powers of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 275, (AMD). 1969, c. 43, §§2,3 (AMD). 1975, c. 500, §3 (RP).



9 §7. Orders of commissioner; notice and hearing; review (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 306, §1 (RPR). 1975, c. 500, §3 (RP).



9 §8. Administrative procedures; hearings in general (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 306, §2 (NEW). 1975, c. 500, §3 (RP).



9 §9. Order on hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 306, §2 (NEW). 1975, c. 500, §3 (RP).



9 §10. Conduct of hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 306, §2 (NEW). 1975, c. 500, §3 (RP).



9 §11. Appeal from the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 306, §2 (NEW). 1975, c. 500, §3 (RP).






Chapter 3: PROTECTION OF BANKS IN PARTICULAR TRANSACTIONS

9 §41. Limitation of actions to recover money paid on forged signatures (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §42. Adverse claim to bank deposit (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §1 (AMD). 1975, c. 500, §3 (RP).



9 §43. Unlawful copying of bank records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §44. Destruction of old bank records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §45. Retention of bank records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §46. Fiduciary's transactions by check, personal and as fiduciary (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 5: TAXATION OF FOREIGN BANKING INSTITUTIONS

9 §91. Rate and computation of tax; due dates (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §92. Report of business volume to commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §93. Account of money used and deposits made (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §94. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 7: HOLIDAYS

9 §131. Dates established (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §3 (AMD). 1969, c. 236, §2 (AMD). 1971, c. 211, (AMD). 1971, c. 578, §1 (AMD). 1973, c. 114, §3 (AMD). 1975, c. 418, §2 (AMD). 1975, c. 500, §3 (RP).



9 §132. Saturday closing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §46 (AMD). 1975, c. 500, §3 (RP).



9 §133. Acts performed after noon on Saturday (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §134. Branches, walk-up and drive-up windows, open after hours (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §4 (NEW). 1975, c. 500, §3 (RP).






Chapter 9: VIOLATIONS AND PENALTIES

9 §171. Prohibited practices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §172. Criminal sanctions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 11: MISCELLANEOUS PROVISIONS

9 §221. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §222. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §47 (AMD). 1975, c. 500, §3 (RP).



9 §223. Banking emergencies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §§5,6 (AMD). 1975, c. 500, §3 (RP).



9 §224. Deposits and shares exempt from taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §225. Sale of negotiable checks and money orders (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 6, (RPR). 1975, c. 500, §3 (RP).



9 §226. Inactive accounts in national banks paid to State (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §227. Investment in, and use of, service facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §7 (AMD). 1973, c. 348, (AMD). 1975, c. 500, §3 (RP).



9 §228. Legal interest rate (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §229. Maximum legal interest rate on personal loans in excess of $2,000 (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 421, (NEW). 1973, c. 762, §2 (RP).



9 §230. Records of financial institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 366, §1 (NEW). 1975, c. 500, §3 (RP).









Part 2: SAVINGS BANKS

Chapter 41: GENERAL PROVISIONS

9 §401. Definitions; use of term "saving" (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §402. Supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §403. Commissioner to report violations; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §404. Application of charter provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 43: ORGANIZATION

9 §441. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 578, §2 (AMD). 1975, c. 500, §3 (RP).



9 §442. Branch offices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §443. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §1 (AMD). 1969, c. 401, §§1-6,21 (AMD). 1969, c. 420, §1 (AMD). 1969, c. 590, §§8,9 (AMD). 1971, c. 424, §1 (AMD). 1975, c. 500, §3 (RP).



9 §444. Power to act as trustee (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 290, §1 (NEW). 1975, c. 500, §3 (RP).



9 §445. Mortgage-backed securities guaranteed by the United States (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 161, §1 (NEW). 1975, c. 500, §3 (RP).






Chapter 45: MANAGEMENT

9 §471. Corporators (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §472. Trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 43, §4 (AMD). 1969, c. 401, §§7-9,22 (AMD). 1973, c. 278, (AMD). 1973, c. 287, §1 (AMD). 1973, c. 625, §§47-A,47-B (AMD). 1973, c. 788, §33 (AMD). 1975, c. 500, §3 (RP).



9 §473. Officers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §10 (AMD). 1975, c. 500, §3 (RP).



9 §474. Safekeeping of assets and records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §11 (RPR). 1975, c. 500, §3 (RP).



9 §475. Accounting (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §12 (AMD). 1975, c. 500, §3 (RP).



9 §476. Surplus and reserve fund (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §13 (AMD). 1975, c. 500, §3 (RP).



9 §477. Dividends (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 85, (AMD). 1969, c. 401, §14 (AMD). 1975, c. 500, §3 (RP).



9 §478. Retirement allowances and benefits (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §15 (RP).






Chapter 47: DEPOSITS

9 §511. Classification and amounts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §16 (RPR). 1975, c. 500, §3 (RP).



9 §512. Notice before withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §513. Minors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §514. Trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §515. Two or more names; loan and building shares (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §§18-A (AMD). 1967, c. 386, (AMD). 1975, c. 500, §3 (RP).



9 §516. Payments of accounts of deceased pesons (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §517. Loss of passbook (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 441, §1 (AMD). 1975, c. 500, §3 (RP).



9 §517-A. Loss of certificate of deposit (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 441, §2 (NEW). 1975, c. 500, §3 (RP).



9 §518. Payment of orders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §519. Inactive accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §13 (AMD). 1975, c. 500, §3 (RP).






Chapter 49: LOANS

9 §551. Mortgage loans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §2 (AMD). 1967, c. 201, §1 (AMD). 1969, c. 401, §17 (RP).



9 §552. Collateral loans (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 201, §2 (AMD). 1969, c. 401, §17 (RP).



9 §553. Unsecured loans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §3 (AMD). 1967, c. 520, §§1-A (AMD). 1969, c. 401, §17 (RP).



9 §554. Participation loans, other than real estate (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §17 (RP).



9 §555. Loans on leases (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §4 (RPR). 1967, c. 308, §1 (AMD). 1969, c. 401, §17 (RP).



9 §556. Other loans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §5 (NEW). 1969, c. 401, §17 (RP).



9 §557. Participation loans with governmental agency (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 112, (NEW). 1969, c. 401, §17 (RP).






Chapter 50: LOANS

9 §561. Mortgage loans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1971, c. 60, §§1,2 (AMD). 1971, c. 578, §3 (AMD). 1973, c. 214, §§1,2 (AMD). 1973, c. 788, §34 (AMD). 1975, c. 500, §3 (RP).



9 §562. Loans on leases (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §563. Collateral loans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §564. Participation loans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §565. Personal loans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §566. Loans to municipal corporations and charities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §567. Commercial paper (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §568. Other prudent loans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §569. Regulation of the limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §570. Aggregate limitation of loans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1971, c. 161, §2 (AMD). 1975, c. 500, §3 (RP).



9 §571. Federal funds transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 441, §3 (NEW). 1973, c. 670, §1 (RPR). 1975, c. 500, §3 (RP).



9 §572. Mobile home loans (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 441, §3 (NEW). 1971, c. 578, §4 (RPR). 1975, c. 500, §3 (RP).






Chapter 50-A: REAL ESTATE

9 §581. Certain real estate (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §582. Acquisition (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1973, c. 416, (AMD). 1975, c. 500, §3 (RP).



9 §583. Book value (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).






Chapter 51: INVESTMENTS

9 §591. Authorization (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §592. United States and Canada (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §593. States (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §594. Provinces of Canada (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §595. Counties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §596. Municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §597. Railroads (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §6 (AMD). 1969, c. 401, §19 (RP).



9 §598. Public utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §599. Telephone companies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §600. Industrial bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §601. Maine corporate bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §602. Maine corporate stocks (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §603. Bank stocks and obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §§7-9 (AMD). 1969, c. 401, §19 (RP).



9 §604. National mortgage associations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §605. Mortgages under Bankhead-Jones Farm Tenant Act (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §606. Maine Development Credit Corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §607. Insurance company stocks (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §10 (RPR). 1969, c. 401, §19 (RP).



9 §608. Preferred stock of public utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §609. Securities approved by Bank Commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §11 (AMD). 1969, c. 401, §19 (RP).



9 §610. Securities deemed sound by bank trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §12 (AMD). 1969, c. 401, §19 (RP).



9 §611. List of legal securities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §612. Securities not authorized by law (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §613. Bonds of nonprofit organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §14 (AMD). 1969, c. 401, §19 (RP).






Chapter 52: INVESTMENTS

9 §621. Authorization (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §622. United States and instrumentalities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §623. States (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §624. Maine (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §625. Canada (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §626. Corporate (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §627. Maine corporate bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §628. Maine corporate stocks (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §629. Bank stocks and obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §630. Insurance company stocks (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §631. Preferred stock of public utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §632. Maine Development Credit Corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §633. Bonds of nonprofit organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §634. Other prudent securities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §635. Retention of unauthorized securities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §636. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).






Chapter 53: CONSERVATION AND SEGREGATION OF ASSETS

9 §651. Segregation of certain assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §652. Treasurer to set up new accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §653. List of segregated assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §654. Sale of segregated investments (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §655. Payment of dividends (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §656. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §657. Definition of "investments" (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §658. Commissioner's liability limited (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §659. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 55: LIQUIDATION AND INSOLVENCY

9 §691. Voluntary liquidation; jurisdiction; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §692. Injunction to restrain insolvent corporation; receivers appointed (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §693. Duties and powers of receivers; reports; duties of commissioner and Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §694. Appointment of commissioners; powers and duties; payment of claims (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §695. Attachments dissolved; actions discontinued; judgment recovered added to claims (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §696. Claims not timely are barred (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §697. Court may reduce deposit accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §698. Payments restrained to preserve assets or protect depositors; order revoked or modified (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 57: MERGERS REPEALED

9 §731. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 205, §1 (AMD). 1975, c. 500, §3 (RP).



9 §732. Savings bank and savings and loan association (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 399, §1 (NEW). 1969, c. 205, §2 (AMD). 1975, c. 500, §3 (RP).









Part 3: TRUST COMPANIES

Chapter 91: GENERAL PROVISIONS

9 §951. Authority of commissioner; annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §952. Application of charter provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §953. Application of laws affecting trust companies; use of word "bank" (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §954. Surety bond business prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 93: ORGANIZATION

9 §991. Formation; powers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §8 (AMD). 1965, c. 466, (AMD). 1969, c. 420, §2 (AMD). 1971, c. 424, §2 (AMD). 1975, c. 500, §3 (RP).



9 §992. Articles of agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §993. Notice of intention (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §994. First meeting; elections; bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §995. Bylaws; special charter amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §9 (RPR). 1967, c. 7, (RPR). 1975, c. 500, §3 (RP).



9 §996. Filing of documents; certificate of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §997. Issue of shares; list of stockholders; examination by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §998. Minimum subscription required (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §10 (RPR). 1975, c. 500, §3 (RP).



9 §999. Minimum capital stock authorized; par value (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §11 (RPR). 1975, c. 500, §3 (RP).



9 §1000. Increase of capital stock (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1001. Preferred stock (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §12 (AMD). 1975, c. 500, §3 (RP).



9 §1002. Business commenced or charter forfeited (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1003. Branches (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §13 (AMD). 1973, c. 625, §48 (AMD). 1975, c. 500, §3 (RP).



9 §1004. Relocation; closing of branch or agency (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §14 (AMD). 1975, c. 500, §3 (RP).






Chapter 95: MANAGEMENT

9 §1041. Board of directors; committees and officers; false returns; bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 113, §§1,2 (AMD). 1965, c. 323, §§15-17 (AMD). 1973, c. 287, §2 (AMD). 1973, c. 625, §§48-A,48-B (AMD). 1973, c. 788, §35 (AMD). 1975, c. 500, §3 (RP).



9 §1042. Duties of board and committees; record of loans; list of demand obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §18 (AMD). 1969, c. 366, §2 (AMD). 1973, c. 670, §2 (AMD). 1975, c. 500, §3 (RP).



9 §1043. Qualifications of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1044. Cash reserve (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 366, §3 (RPR). 1975, c. 500, §3 (RP).



9 §1045. Surplus fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1046. Borrowing capacity (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 338, (RP).



9 §1047. Stock in federal reserve banks may be acquired and held (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1048. Statement of inactive accounts; payment to State (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §19 (AMD). 1975, c. 500, §3 (RP).



9 §1049. Annual examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §20 (RPR). 1975, c. 500, §3 (RP).



9 §1050. Liability of stockholders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1051. Proceedings when capital stock impaired (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §21 (AMD). 1975, c. 500, §3 (RP).



9 §1052. General rights of creditors not impaired (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1053. Governmental units may participate in banking reorganization (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 97: DEPOSITS

9 §1091. Pledge of assets for deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1092. Federal housing mortgages and debentures as collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1093. Trust assets (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §22 (AMD). 1971, c. 114, §§1,2 (AMD). 1973, c. 253, (RPR). 1975, c. 500, §3 (RP).



9 §1094. Deposits by fiduciaries and officials (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1095. Notice of withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1096. Deposit of securities (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 9, (NEW). 1973, c. 788, §36 (AMD). 1975, c. 500, §3 (RP).






Chapter 99: LOANS

9 §1131. Individual borrower loan limits (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 366, §4 (AMD). 1975, c. 500, §3 (RP).



9 §1132. Loans to officers; approval recorded; vote of directors; credit expires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §23 (AMD). 1973, c. 670, §3 (AMD). 1975, c. 500, §3 (RP).



9 §1133. Responsibility of officers and directors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1134. Loans on shares of capital stocks forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1135. Guaranteed loans for veterans; minors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 101: PROTECTIONS OF ASSETS AND RIGHTS OF CREDITORS

9 §1171. Examination and revaluation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1172. Allocation of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1173. Negotiable certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1174. Conservators; appointment; powers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1175. Merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1176. Injunctions restraining procedure against trust companies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1177. Dissolution of attachments (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1178. Authority of courts in protecting creditors' rights (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1179. General authority of courts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1180. Appointment of receivers or trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1181. Receivers; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1182. Powers of commissioner as additional (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1183. Preferred stock (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1184. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 103: MERGERS

9 §1221. Resulting national bank (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1222. Resulting trust company (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1223. --Written consent for acquisition of assets and assumption of deposits; exception (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1224. --Approval of monopolies having undue concentrations of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1225. --Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1226. Approval of stockholders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1227. Effective date; filing of agreement; certificate as evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1228. Conversion of national bank to trust company (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1229. Continuation of corporate entity (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1230. Dissenting stockholders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1231. Nonconforming assets or business (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1232. Book value of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 105: MUTUAL TRUST INVESTMENT COMPANIES

9 §1271. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1272. Authority to incorporate (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1273. Application of general corporation law; articles of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1274. Corporate powers; stock ownership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1275. Purchase of stock by fiduciaries; authority and restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1276. Powers of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1277. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).









Part 4: SAVINGS AND LOAN ASSOCIATIONS

Chapter 141: GENERAL PROVISIONS

9 §1551. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 275, §1 (AMD). 1975, c. 500, §3 (RP).



9 §1552. Holidays (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1553. Examinations by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1554. Departmental regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1555. Review of order or decision of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1556. Existing associations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 143: ORGANIZATION AND INCORPORATION

9 §1591. Creation of association (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1592. Certificates; filing and approval (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1593. Capital reserve (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1594. Forfeiture for failure to commence business (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1595. Branch offices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1596. Bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1597. Relocation; closing of branch or agency (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1598. Change of name (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 145: POWERS

9 §1631. Express, implied and incidental (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1632. Specific (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 420, §3 (AMD). 1971, c. 424, §3 (AMD). 1971, c. 442, §§1,2 (AMD). 1975, c. 500, §3 (RP).






Chapter 147: MANAGEMENT

9 §1661. Directors; qualifications; meetings; powers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 442, §3 (AMD). 1975, c. 500, §3 (RP).



9 §1662. Election of directors; vacancies; term of office (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1663. Officers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1664. Officer's powers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1665. Oath of office; penalty for violation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1666. Bonds of officers and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 149: MEMBERSHIP, ACCOUNTS AND SHARES

9 §1701. Acts constituting membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1702. Savings accounts and savings deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 69, §1 (AMD). 1967, c. 149, §1 (AMD). 1969, c. 275, §§2-4 (AMD). 1971, c. 442, §4 (RPR). 1975, c. 500, §3 (RP).



9 §1703. Limitation upon accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1704. Minors (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 149, §2 (RPR). 1975, c. 500, §3 (RP).



9 §1705. Payment of shares of deceased members (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 279, §1 (AMD). 1975, c. 500, §3 (RP).



9 §1706. Shares and accounts as legal investments or security for bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1707. Fiduciaries (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1708. Powers of attorney on accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1709. Joint membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1710. Pledge of accounts in joint tenancy (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1711. Transfer of membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1712. Lost certificates and account books (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1713. Termination of membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1714. Power to act as trustee (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 290, §2 (NEW). 1975, c. 500, §3 (RP).






Chapter 151: HANDLING OF ACCOUNTS

9 §1751. Withdrawals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1752. Retirements (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1753. Application of withdrawal value to indebtedness (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1754. Inactive accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 69, §2 (AMD). 1975, c. 500, §3 (RP).






Chapter 153: MEETING AND VOTING RIGHTS

9 §1791. Call and time of meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1792. Quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1793. Place of meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1794. Voting rights (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §10 (AMD). 1971, c. 598, §10 (AMD). 1975, c. 500, §3 (RP).






Chapter 155: INVESTMENTS

9 §1831. Investments authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1832. Loans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 69, §§3-5 (AMD). 1967, c. 149, §§3-6 (AMD). 1969, c. 275, §§5-8 (AMD). 1971, c. 442, §§5-7 (AMD). 1973, c. 279, §§2-6 (AMD). 1973, c. 670, §4 (AMD). 1975, c. 500, §3 (RP).



9 §1833. Repayment of loan (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 442, §8 (RPR). 1975, c. 500, §3 (RP).



9 §1834. Other investments (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 69, §§6,7 (AMD). 1967, c. 149, §7 (AMD). 1971, c. 442, §9 (AMD). 1973, c. 279, §7 (AMD). 1975, c. 500, §3 (RP).



9 §1835. Real estate (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 149, §8 (AMD). 1975, c. 500, §3 (RP).



9 §1836. Restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 275, §9 (AMD). 1971, c. 442, §§10,11 (AMD). 1975, c. 500, §3 (RP).



9 §1837. Earnings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 442, §12 (RPR). 1975, c. 500, §3 (RP).



9 §1838. Surplus and reserve fund (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 275, §10 (RPR). 1971, c. 442, §13 (AMD). 1975, c. 500, §3 (RP).






Chapter 157: MERGERS

9 §1871. Procedure; absent members, liabilities for obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 205, §3 (AMD). 1971, c. 442, §14 (RPR). 1975, c. 500, §3 (RP).



9 §1872. Association and savings bank (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 399, §2 (NEW). 1969, c. 205, §4 (AMD). 1975, c. 500, §3 (RP).






Chapter 159: BUSINESS RESTRICTIONS

9 §1901. Incorporation required; foreign corporations; injunctions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 161: INSURANCE OF ACCOUNTS

9 §1931. Application and termination (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 163: CONVERSION TO FEDERAL OR STATE ASSOCIATION

9 §1961. Federal; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1962. State; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 165: FINANCE

9 §1991. Report to members (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1992. Audits (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 43, §5 (AMD). 1975, c. 500, §3 (RP).



9 §1993. Verification of accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 167: INSOLVENCY AND LIQUIDATION

9 §2031. Voluntary liquidation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2032. Conservatorship (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2033. Receivership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2034. Solvent corporation protected (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2035. Status of members; no preference (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2036. Optional bylaw provision (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 442, §15 (NEW). 1975, c. 500, §3 (RP).









Part 5: INDUSTRIAL LOAN COMPANIES

Chapter 201: GENERAL PROVISIONS

9 §2301. Industrial loan companies

All corporations chartered and doing business as "industrial loan companies" pursuant to this section and former sections 2302, 2303, 2341 to 2345 and 2381 and 2382 and that were not accepting certificates of investment prior to June 1, 1967 are hereby made corporations organized under Title 13-C and such "industrial loan companies" are subject to Title 9-A to the extent that the activities of such companies are within the provisions of Title 9-A. [2003, c. 688, Pt. A, §9 (AMD).]

SECTION HISTORY

1967, c. 140, §1 (AMD). 1975, c. 381, §1 (RPR). 1987, c. 769, §A38 (AMD). 2003, c. 688, §A9 (AMD).



9 §2302. Use of word "bank" (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 140, §2 (RP).



9 §2303. Authority of superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 140, §3 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 500, §3 (RP).






Chapter 203: ORGANIZATION AND MANAGEMENT

9 §2341. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 140, §4 (AMD). 1975, c. 500, §3 (RP).



9 §2342. Government (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2343. Capital stock and shares (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 140, §5 (AMD). 1975, c. 500, §3 (RP).



9 §2344. Examination and issuance of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 140, §6 (AMD). 1975, c. 500, §3 (RP).



9 §2345. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 140, §§7,8,8-A (AMD). 1973, c. 762, §§2-3 (AMD). 1975, c. 500, §3 (RP).






Chapter 205: PROHIBITIONS

9 §2381. Unlawful acts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 454, (AMD). 1967, c. 140, §§9,10 (AMD). 1975, c. 500, §3 (RP).



9 §2382. Prohibition of use of name "industrial bank" (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 140, §11 (NEW). 1973, c. 625, §49 (AMD). 1975, c. 500, §3 (RP).









Part 6: CREDIT UNIONS

Chapter 241: GENERAL PROVISIONS

9 §2601. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2602. Use of name "credit union" (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2603. Fiscal year (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2604. Existing unions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2604-A. Sale of negotiable checks and money orders (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 63, §1 (NEW). 1975, c. 500, §3 (RP).



9 §2604-B. Safe deposit boxes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 337, §1 (NEW). 1975, c. 500, §3 (RP).



9 §2605. Savings clause (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 337, §2 (AMD). 1975, c. 500, §3 (RP).






Chapter 243: ORGANIZATION

9 §2641. Incorporation; filing of certificate; commencement of business required (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §9 (AMD). 1975, c. 500, §3 (RP).



9 §2642. Supervision and examination (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2643. Corporations, partnerships and associations as limited members (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2644. Bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 337, §3 (AMD). 1975, c. 500, §3 (RP).



9 §2645. Amendment of bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 63, §2 (RPR). 1975, c. 500, §3 (RP).



9 §2646. Approval by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2647. Capital (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 390, §1 (AMD). 1975, c. 500, §3 (RP).






Chapter 245: MANAGEMENT AND OPERATION

9 §2681. Meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 337, §4 (AMD). 1975, c. 500, §3 (RP).



9 §2682. Directors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2683. Election of officers; committees; bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2684. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2685. Guaranty fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2686. Investment of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 130, (AMD). 1969, c. 390, §2 (AMD). 1975, c. 500, §3 (RP).



9 §2687. Dividends (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 390, §3 (AMD). 1973, c. 337, §5 (AMD). 1975, c. 500, §3 (RP).






Chapter 247: POWERS AND DUTIES

9 §2721. Directors (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 390, §4 (AMD). 1973, c. 337, §6 (AMD). 1975, c. 500, §3 (RP).



9 §2722. Supervisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 424, §4 (AMD). 1975, c. 500, §3 (RP).



9 §2723. Credit committee (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2724. Power to borrow (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2725. Reports to commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2726. Expulsion of members (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2727. Share insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 424, §5 (NEW). 1975, c. 500, §3 (RP).



9 §2728. Counseling (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 424, §5 (NEW). 1975, c. 500, §3 (RP).






Chapter 249: LOANS AND PAYMENTS

9 §2761. Shares and loans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 63, §3 (AMD). 1969, c. 390, §5 (AMD). 1975, c. 500, §3 (RP).



9 §2762. Shares not taxable (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2763. Minors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2764. Applications (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2765. Types of loans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 63, §4 (AMD). 1969, c. 383, (AMD). 1969, c. 390, §6 (AMD). 1971, c. 424, §6 (AMD). 1973, c. 337, §7 (AMD). 1975, c. 500, §3 (RP).






Chapter 251: DISSOLUTION

9 §2791. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2792. Merger (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 424, §7 (NEW). 1975, c. 500, §3 (RP).









Part 7: SMALL LOAN AGENCIES

Chapter 281: GENERAL PROVISIONS

9 §3001. Compliance required (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 474, §1 (AMD). 1973, c. 762, §2 (RP).



9 §3002. Evasions; agents of nonresident borrowers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 474, §2 (AMD). 1973, c. 762, §2 (RP).



9 §3003. Name; place of business; removals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 473, §1 (AMD). 1973, c. 762, §2 (RP).



9 §3004. False statements (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 474, §3 (AMD). 1973, c. 762, §2 (RP).



9 §3005. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §1 (AMD). 1973, c. 625, §50 (AMD). 1973, c. 762, §2 (RP). 1973, c. 788, §37 (RPR).






Chapter 283: LICENSES

9 §3041. License required; fees; bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 205, §1 (AMD). 1967, c. 474, §4 (AMD). 1973, c. 585, §11 (AMD). 1973, c. 762, §2 (RP).



9 §3042. Issuance; hearing; expirations; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 209, (RPR). 1965, c. 476, §1 (AMD). 1967, c. 473, §2 (AMD). 1973, c. 585, §11 (AMD). 1973, c. 762, §2 (RP).



9 §3043. Revocation or suspension of license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 473, §3 (RPR). 1973, c. 585, §11 (AMD). 1973, c. 762, §2 (RP).






Chapter 285: LOANS AND INTEREST

9 §3081. Amount of loan and interest rate (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 474, §5 (RPR). 1973, c. 762, §2 (RP).



9 §3082. Interest; no additional charges except lawful fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 473, §4 (AMD). 1973, c. 585, §11 (AMD). 1973, c. 762, §2 (RP).



9 §3083. Duties of lender (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 473, §5 (AMD). 1973, c. 762, §2 (RP).



9 §3084. Restrictions on security (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §2 (RP).



9 §3085. Assignments of wages (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §2 (RP).



9 §3086. Maximum interest; evasions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 205, §2 (AMD). 1967, c. 474, §6 (AMD). 1973, c. 762, §2 (RP).






Chapter 287: INVESTIGATION AND REPORTS

9 §3121. Duties of superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 473, §6 (AMD). 1973, c. 585, §§11,12 (AMD). 1973, c. 762, §2 (RP).



9 §3122. Form and contents of report; books and records (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 473, §7 (AMD). 1967, c. 544, §19 (AMD). 1973, c. 585, §11 (AMD). 1973, c. 762, §2 (RP).






Chapter 289: ENFORCEMENT AND PENALTIES

9 §3161. Examiner; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §11 (AMD). 1973, c. 762, §2 (RP).



9 §3162. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §2 (RP).









Part 7-A: LOAN COMPANIES

Chapter 301: ORGANIZATION

9 §3201. Loan companies

All corporations chartered and doing business as "loan companies" pursuant to sections 3201 to 3210 as repealed on June 2, 1975 are hereby made corporations organized under Title 13-C and such "loan companies" are subject to Title 9-A to the extent that the activities of these companies are within the provisions of Title 9-A. [2003, c. 688, Pt. A, §10 (AMD).]

SECTION HISTORY

1965, c. 250, (NEW). 1975, c. 381, §2 (RPR). 1999, c. 127, §A17 (AMD). 2003, c. 688, §A10 (AMD).



9 §3202. Articles of agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1975, c. 381, §3 (RP).



9 §3203. Notice of intention (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1965, c. 476, §2 (AMD). 1973, c. 585, §11 (AMD). 1973, c. 762, §4 (AMD). 1975, c. 381, §3 (RP).



9 §3204. First meeting; elections; bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1975, c. 381, §3 (RP).



9 §3205. Bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §3 (RP).



9 §3206. Filing of documents; certificate of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1965, c. 513, §19 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 381, §3 (RP).



9 §3207. Issue of shares; list of stockholders; examination by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1969, c. 504, §17 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 381, §3 (RP).



9 §3208. Fee required (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1975, c. 381, §3 (RP).



9 §3209. Capital stock (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §3 (RP).



9 §3210. Business commenced or charter forfeited (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1975, c. 381, §3 (RP).









Part 8: MOTOR VEHICLE FINANCING REPEALED

Chapter 321: GENERAL PROVISIONS

9 §3401. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 767, §2 (RP).



9 §3402. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §2 (AMD). 1967, c. 523, §1 (AMD). 1969, c. 423, §§1-6 (AMD). 1975, c. 767, §2 (RP).



9 §3403. Waiver (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 767, §2 (RP).






Chapter 323: LICENSES

9 §3441. Application; fee; conditions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §51 (AMD). 1975, c. 767, §2 (RP).



9 §3442. Suspension or revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §5 (AMD). 1975, c. 767, §2 (RP).






Chapter 325: INSTALLMENT CONTRACTS

9 §3481. Requirements and prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 523, §§2,3 (AMD). 1969, c. 423, §§7-12 (AMD). 1973, c. 762, §2 (RP).



9 §3482. Credit charge limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §§13-16 (AMD). 1973, c. 762, §2 (RP).



9 §3483. Prepayment without penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §17 (AMD). 1973, c. 762, §2 (RP).



9 §3484. Extension of contract (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §18 (AMD). 1973, c. 762, §2 (RP).






Chapter 327: ENFORCEMENT

9 §3521. Complaints and investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 395, §1 (RPR). 1973, c. 762, §6 (AMD). 1975, c. 767, §2 (RP).



9 §3522. Powers of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 767, §2 (RP).



9 §3522-A. Disclosure records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §19 (NEW). 1975, c. 767, §2 (RP).



9 §3523. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 395, §2 (AMD). 1973, c. 762, §2 (AMD). 1975, c. 767, §2 (RP).









Part 9: HOME REPAIR FINANCING

Chapter 360: THE HOME REPAIR FINANCING ACT

9 §3721. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3722. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1967, c. 494, §8 (AMD). 1967, c. 523, §4 (AMD). 1969, c. 423, §§20-22 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1979, c. 541, §A83 (AMD). 1981, c. 501, §7 (AMD). 1985, c. 763, §A13 (RP).



9 §3723. Contents of contract (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1969, c. 423, §§23,24 (AMD). 1985, c. 763, §A13 (RP).



9 §3724. Prohibited contract provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1971, c. 544, §20 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §8 (AMD). 1985, c. 763, §A13 (RP).



9 §3725. Contract copy to owner (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1969, c. 423, §25 (AMD). 1985, c. 763, §A13 (RP).



9 §3726. Certificate of completion (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3727. Contract items (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1967, c. 523, §§5,6 (AMD). 1969, c. 423, §26 (RP).



9 §3728. Payment of time balance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3729. Credit charges; prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1969, c. 132, §4 (AMD). 1969, c. 423, §§27,28 (AMD). 1973, c. 762, §2 (RP).



9 §3730. Delinquency charges and attorney's fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 762, §2 (RP).



9 §3731. Receipt for cash payment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3732. Prepayment without penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1969, c. 423, §29 (AMD). 1973, c. 762, §2 (RP).



9 §3733. Extension or deferment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 762, §2 (RP).



9 §3734. Refinancing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1969, c. 423, §§30,31 (AMD). 1973, c. 762, §2 (RP).



9 §3735. Statement of account (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3736. Payment of contract in full (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §9 (AMD). 1985, c. 763, §A13 (RP).



9 §3737. Unauthorized charges (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 762, §2 (RP).



9 §3738. Licensees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1967, c. 494, §9 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1977, c. 564, §42 (AMD). 1981, c. 501, §10 (AMD). 1985, c. 763, §A13 (RP).



9 §3738-A. Trainee (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 457, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3739. Application for license (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §§11,12 (AMD). 1985, c. 763, §A13 (RP).



9 §3740. Approval or rejection of license application (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1977, c. 694, §§155-A (AMD). 1979, c. 541, §A84 (AMD). 1981, c. 501, §13 (AMD). 1985, c. 763, §A13 (RP).



9 §3741. Refusal of license; hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §§14-16 (AMD). 1985, c. 763, §A13 (RP).



9 §3742. Licensee's name and location; changes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §17 (AMD). 1985, c. 763, §A13 (RP).



9 §3743. License fees; renewals (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1975, c. 767, §3 (RPR). 1985, c. 763, §A13 (RP).



9 §3743-A. Disposal of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 501, §18 (NEW). 1985, c. 763, §A13 (RP).



9 §3744. Abatement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1975, c. 767, §§4,5 (AMD). 1985, c. 763, §A13 (RP).



9 §3745. Revocation or suspension of license (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1973, c. 762, §7 (AMD). 1975, c. 381, §4 (AMD). 1977, c. 694, §§155-B (AMD). 1985, c. 763, §A13 (RP).



9 §3746. Investigation of licensees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §19 (AMD). 1985, c. 763, §A13 (RP).



9 §3746-A. Cancellation of license; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 457, §2 (NEW). 1985, c. 763, §A13 (RP).



9 §3747. Superintendent's power of subpoena; contempt (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §20 (AMD). 1985, c. 763, §A13 (RP).



9 §3748. Records of transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1969, c. 423, §32 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §21 (AMD). 1985, c. 763, §A13 (RP).



9 §3749. Assignments (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3750. Cash loans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3751. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1977, c. 694, §§155-C (AMD). 1981, c. 470, §A13 (AMD). 1981, c. 501, §22 (AMD). 1985, c. 763, §A13 (RP).



9 §3752. Advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §23 (RP).



9 §3753. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 762, §8 (AMD). 1985, c. 763, §A13 (RP).









Part 10: DISCLOSURE OF INTEREST AND FINANCE CHARGES

Chapter 370: DISCLOSURE OF INTEREST AND FINANCE CHARGES REPEALED

9 §3801. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1967, c. 523, §§7,8 (AMD). 1969, c. 423, §33 (RP).



9 §3802. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1969, c. 423, §33 (RP).



9 §3803. Transactions not included (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1967, c. 523, §9 (AMD). 1969, c. 423, §33 (RP).



9 §3804. When information required (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1969, c. 423, §33 (RP).



9 §3805. Information (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1967, c. 523, §10 (AMD). 1969, c. 423, §33 (RP).



9 §3806. Revolving credit transaction (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1969, c. 423, §33 (RP).



9 §3807. Other transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1967, c. 523, §§11,11-A (AMD). 1969, c. 423, §33 (RP).



9 §3808. Advertising (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1969, c. 423, §33 (RP).



9 §3809. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1969, c. 423, §33 (RP).



9 §3810. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1967, c. 523, §§11-B,12 (AMD). 1969, c. 423, §33 (RP).









Part 11: TRUTH-IN-LENDING REPEALED

Chapter 371: DISCLOSURE OF INTEREST AND FINANCE CHARGES IN RETAIL SALES

9 §3851. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 471, §§1,2 (NEW). 1967, c. 523, §13 (AMD). 1969, c. 423, §34 (RP).



9 §3852. Disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 471, §§1,2 (NEW). 1967, c. 523, §§14-17 (AMD). 1969, c. 423, §34 (RP).



9 §3853. Sale without personal solicitation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 471, §§1,2 (NEW). 1969, c. 423, §34 (RP).



9 §3854. Retail installment sale agreement consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 471, §§1,2 (NEW). 1969, c. 423, §34 (RP).



9 §3855. Advertising (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 471, §§1,2 (NEW). 1967, c. 523, §18 (AMD). 1969, c. 423, §34 (RP).



9 §3856. Implementation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 471, §§1,2 (NEW). 1969, c. 423, §34 (RP).



9 §3857. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 471, §§1,2 (NEW). 1967, c. 523, §§18-A,19 (AMD). 1969, c. 423, §34 (RP).



9 §3858. Excluded transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 523, §20 (NEW). 1969, c. 423, §34 (RP).









Part 12: CONSUMER CREDIT COST DISCLOSURE

Chapter 372: CONSUMER CREDIT COST DISCLOSURE

9 §3901. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3902. Findings and declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3903. Definitions and rules of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1971, c. 63, §1 (AMD). 1975, c. 446, §1 (RP).



9 §3904. Exempted transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3905. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3906. Determination of finance charge (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3907. Determination of annual percentage rate (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3908. Administrative enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3909. Views of other agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3910. Effect on other laws (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3911. Criminal liability for willful and knowing violation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3912. Penalties inapplicable to governmental agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3913. Reports by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3914. General requirement of disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3915. Form of disclosure; additional information (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3916. Effect of subsequent occurrence (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3917. Right of rescission as to certain transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1971, c. 544, §21 (AMD). 1971, c. 622, §23 (AMD). 1975, c. 446, §1 (RP).



9 §3918. Content of periodic statements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3919. Open end consumer credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1973, c. 625, §52 (AMD). 1975, c. 446, §1 (RP).



9 §3920. Sales not under open end credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1971, c. 544, §22 (AMD). 1975, c. 446, §1 (RP).



9 §3921. Consumer loans not under open end credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3922. Civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3923. Written acknowledgment as proof of receipt (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3924. Conformity with federal law (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3925. Exemption from Federal Truth-in-Lending Act (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3926. Issuance of credit cards (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 63, §2 (NEW). 1975, c. 446, §1 (RP).



9 §3927. Liability of holder of credit card (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 63, §2 (NEW). 1971, c. 622, §24 (AMD). 1975, c. 446, §1 (RP).






Chapter 374: REVOLVING CREDIT ACCOUNTS

9 §3981. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3982. Establishment of revolving credit account authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3983. Disclosures (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3984. Finance charges (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3985. Timely mailing of billing statement required; loss of finance charge (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3986. Charges included in revolving credit account finance charge; additional charges prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3987. Notes cutting off customer's right of action or defense against creditor prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3988. Award of reasonable attorney's fees and court costs to prevailing party (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3989. Violation as misdemeanor (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3990. Knowledge by assignee of noncompliance with chapter as barring recovery of charges; recovery by customer of charges paid (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3991. Correction of failure of compliance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3992. Payment to last known holder as discharge of customer in absence of notice of assignment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3993. Administrative enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).









Part 13:

Chapter 373: THE INSURANCE PREMIUM FINANCE COMPANY ACT

9 §4001. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4002. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4003. Assignments (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4004. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4005. Application for license (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4006. Action by commissioner on license application (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4007. Revocation, suspension or refusal to renew license (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4008. Investigation of licensees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4009. Commissioner's power of subpoena; contempt (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4010. Records of transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4011. Rule and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4012. Violations and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4013. Statement of account (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4014. Form and content of insurance premium finance agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4015. Applicability of Truth-in-Lending Act (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4016. Credit charge (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4017. Delinquency charge (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4018. Unauthorized charges (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4019. Exclusions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4020. Cancellation of insurance contract upon default (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4021. Extension of contract (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).






Chapter 381: THE INSURANCE PREMIUM FINANCE COMPANY ACT

9 §4051. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4052. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1981, c. 501, §24 (AMD). 1983, c. 644, (AMD). 1983, c. 816, §A2 (AMD). 1985, c. 763, §A14 (RP).



9 §4053. Assignments (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4054. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4055. Application for license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1975, c. 767, §6 (AMD). 1985, c. 763, §A14 (RP).



9 §4056. Action by superintendent on license application (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4057. Revocation, suspension or refusal to renew license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4058. Investigation of licensees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4059. Superintendent's power of subpoena; contempt (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4060. Records of transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4061. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4062. Violations and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4063. Statement of account (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4064. Form and content of insurance premium finance agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1981, c. 470, §§A14-A16 (AMD). 1983, c. 816, §A3 (AMD). 1985, c. 763, §A14 (RP).



9 §4065. Applicability of Truth-in-Lending Act and the Maine Consumer (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1977, c. 564, §43 (AMD). 1985, c. 763, §A14 (RP).



9 §4066. Finance charge (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1983, c. 816, §A4 (AMD). 1985, c. 763, §A14 (RP).



9 §4067. Unauthorized charges (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4068. Exclusions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4069. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1981, c. 501, §25 (AMD). 1985, c. 763, §A14 (RP).






Chapter 385: CHARITABLE SOLICITATIONS ACT

9 §5001. Short title

This Act shall be known and may be cited as the "Charitable Solicitations Act." [1977, c. 488, §1 (NEW).]

SECTION HISTORY

1977, c. 488, §1 (NEW).



9 §5002. Intent

It is the intent of the Legislature to require the licensure and financial reporting of charitable organizations and professional solicitors and the bonding of professional solicitors. [2013, c. 539, §1 (AMD).]

SECTION HISTORY

1977, c. 488, §1 (NEW). 1999, c. 386, §A1 (AMD). 2005, c. 497, §1 (AMD). 2007, c. 402, Pt. A, §1 (AMD). 2013, c. 313, §1 (AMD). 2013, c. 539, §1 (AMD).



9 §5003. Definitions

As used in this Act, unless the context specifically indicates otherwise, the following words shall have the following meanings. [1977, c. 488, §1 (NEW).]

1. Charitable organization. "Charitable organization" means any person or entity, including any person or entity organized in a foreign state, that is or holds itself out to be organized or operated for any charitable purpose and that solicits, accepts or obtains contributions from the public for any charitable purpose and by any means, including, but not limited to, personal contact, telephone, mail, newspaper advertisement, television or radio. Status as a tax-exempt entity does not necessarily qualify that entity as a charitable organization. For purposes of this chapter, an organization established for and serving bona fide religious purposes is not a charitable organization.

[ 2013, c. 539, §2 (AMD) .]

2. Charitable purpose. "Charitable purpose" means any charitable, benevolent, educational, philanthropic, humane, patriotic or eleemosynary purpose.

[ 1983, c. 277, §1 (AMD) .]

3. Commercial co-venturer.

[ 2013, c. 313, §2 (RP) .]

3-A. Commissioner.

[ 2013, c. 313, §3 (RP) .]

4. Contribution. "Contribution" means the promise or grant of any money or property of any kind or value, including the payment or promise to pay in consideration of a sale, performance or event of any kind which is advertised in conjunction with the name of any charitable organization. This definition does not include:

A. Payments by members of an organization for membership fees, dues, fines or assessments, or for services rendered to individual members, if membership in the organization confers a bona fide right, privilege, professional standing, honor or other direct benefits, other than the right to vote, elect officers or hold offices; [2005, c. 497, §3 (AMD).]

B. Money or property received from any governmental authority; or [2005, c. 497, §4 (AMD).]

C. Money or property received from a foundation established for charitable or educational purposes. [2005, c. 497, §5 (NEW).]

[ 2005, c. 497, §§3-5 (AMD) .]

4-A. Entity. "Entity" means any natural person, corporation, partnership, limited liability company, association or any other organization.

[ 1999, c. 386, Pt. A, §4 (NEW) .]

4-B. Department.

[ 2013, c. 313, §4 (RP) .]

4-C. Free clinic. "Free clinic" means an incorporated nonprofit health facility that provides health care to persons at no charge.

[ 2013, c. 60, §1 (NEW) .]

4-D. Director. "Director" means the Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation.

[ 2013, c. 313, §5 (NEW) .]

5. Federated fund-raising organization. "Federated fund-raising organization" means a federation of independent charitable organizations which have voluntarily joined together, including, but not limited to, a United Fund, United Way or Community Chest, for purposes of raising and distributing money for and among themselves and where membership does not confer operating authority and control of the individual organizations upon the federated fund-raising organization.

[ 1977, c. 488, §1 (NEW) .]

5-A. Independent public accountant.

[ 2013, c. 313, §6 (RP) .]

5-B. Fund raising. "Fund raising" means a solicitation to the public for funds, except those solicitations which are made as an integral part of the presentation of program services.

[ 1979, c. 678, §1 (NEW) .]

5-C. Hospital. "Hospital" means an institution that is engaged primarily in providing inpatient, outpatient or both inpatient and outpatient medical and psychiatric diagnostic and therapeutic services in the care and treatment of injured, disabled, sick or mentally ill persons who are under the supervision of a physician.

[ 1999, c. 386, Pt. A, §5 (AMD) .]

5-D. Management. "Management" means the overall direction of the organization, general record keeping, business management, budgeting, general board activities and related management functions.

[ 1979, c. 678, §1 (NEW) .]

5-E. Membership. "Membership" means the relationship of a person to an organization that entitles that person to the privileges, professional standing, honors or other direct benefits of the organization in addition to the right to vote, elect officers and hold office in the organization.

[ 1999, c. 386, Pt. A, §6 (NEW) .]

5-F. Office.

[ 2013, c. 313, §7 (RP) .]

6. Parent organization. "Parent organization" means that part of a charitable organization which coordinates, supervises or exercises control over policy, fund-raising and expenditures, or assists or advises one or more chapters, branches or affiliates in the State. A federated fund-raising organization, as defined in this chapter, shall not be considered a parent organization.

[ 1977, c. 488, §1 (NEW) .]

7. Person. "Person" means any individual, organization, trust, foundation, group, association, partnership, corporation, society or any combination of them.

[ 1977, c. 488, §1 (NEW) .]

8. Principal officer. "Principal officer" means the president, chair, executive director or other officer or employee responsible for the daily operation of a charitable organization or a professional solicitor.

[ 2013, c. 539, §3 (AMD) .]

9. Professional fund-raising counsel.

[ 2013, c. 539, §4 (RP) .]

10. Professional solicitor. "Professional solicitor" means any person or entity that, alone or through its employees or agents, solicits contributions from the public on behalf of a charitable organization in exchange for a fee or other remuneration. "Professional solicitor" does not include a bona fide employee, bona fide salaried officer, attorney, accountant or investment counselor of a charitable organization.

[ 1999, c. 386, Pt. A, §7 (AMD) .]

10-A. Program services. "Program services" means those activities directly related to the stated charitable purposes of the charitable organization. "Program services" does not mean activities related to fund raising or management.

[ 1979, c. 678, §2 (NEW) .]

11. Solicit and solicitation. "Solicit and solicitation" means any oral or written request, however communicated directly or indirectly, for any contribution. "Solicitation" as defined herein shall be deemed to have taken place when the request is made, whether or not the person making the solicitation receives any contribution in response.

[ 1977, c. 488, §1 (NEW) .]

SECTION HISTORY

1977, c. 488, §1 (NEW). 1977, c. 654, §1 (AMD). 1977, c. 696, §359 (AMD). 1979, c. 127, §50 (AMD). 1979, c. 678, §§1,2 (AMD). 1981, c. 456, §A23 (AMD). 1983, c. 277, §§1,2 (AMD). 1999, c. 221, §1 (AMD). 1999, c. 386, §§A2-7 (AMD). 2003, c. 541, §§1-4 (AMD). 2005, c. 497, §§2-5 (AMD). 2007, c. 402, Pt. A, §2 (AMD). 2011, c. 286, Pt. A, §§1, 2 (AMD). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 60, §1 (NEW). 2013, c. 313, §§2-8 (AMD). 2013, c. 539, §§2-4 (AMD).



9 §5004. Licensure of charitable organizations

1. Initial licensure as a charitable organization. The following provisions govern license applications by charitable organizations.

A. Unless it has received an exemption pursuant to section 5006, a charitable organization that intends to solicit, accept or obtain contributions in this State or to have contributions solicited, accepted or obtained on its behalf within this State shall file a license application with the director and pay the application and license fees as set under section 5015-A at least 30 days before soliciting, accepting or obtaining contributions. Before it is issued a license by the director, a charitable organization that is required to file an initial license application may not solicit, accept or obtain contributions or have contributions solicited, accepted or obtained on its behalf by any other person, charitable organization or professional solicitor. The charitable organization shall identify any affiliate organizations or chapters on its license application. [2013, c. 313, §9 (AMD).]

B. A parent organization may file a consolidated license application for its affiliates, chapters and branches in this State and shall pay a single fee for such a consolidated license application. [2007, c. 402, Pt. A, §3 (AMD).]

C. [2013, c. 313, §9 (RP).]

[ 2013, c. 313, §9 (AMD) .]

2. Fee for registration statement.

[ 1977, c. 654, §2 (RP) .]

2-A. Fee for license application.

[ 2013, c. 313, §9 (RP) .]

3. Content of application for initial licensure. A license application must be sworn to or affirmed by the principal officer of the charitable organization and must contain the following information:

A. The name of the organization and the purpose for which it was organized; [1977, c. 488, §1 (NEW).]

B. The principal mailing address of the organization and the mailing address of any offices in this State, or, if the organization does not maintain an office, the name and mailing address of the person having custody of its financial records; [2013, c. 313, §9 (AMD).]

C. The names and mailing addresses of any chapters, branches or affiliates in this State; [2013, c. 313, §9 (AMD).]

D. The place where and the date when the organization was legally established, the form of its organization and a copy of its certificate of existence or other organizing document; [2013, c. 313, §9 (AMD).]

E. The names and mailing addresses of the officers, directors or trustees and the principal salaried executive staff officer; [2013, c. 313, §9 (AMD).]

F. A statement as to whether the organization intends to solicit contributions from the public directly or have such done on its behalf by others; [1977, c. 488, §1 (NEW).]

G. The name, mailing address and license number of any professional solicitor who acts or will act on behalf of the charitable organization in connection with fund-raising campaigns for contributions from the State's residents; [2013, c. 539, §5 (AMD).]

H. A list of all jurisdictions in which the organization is authorized to solicit contributions; [2013, c. 313, §9 (AMD).]

I. The purpose or purposes for which the contributions to be solicited will be used; [2007, c. 402, Pt. A, §3 (AMD).]

J. [1999, c. 386, Pt. A, §11 (RP).]

K. [2013, c. 313, §9 (RP).]

L. The names of the individuals or officers of the organizations who will have final responsibility for the custody of the contributions; [1977, c. 488, §1 (NEW).]

M. The names of the individuals or officers of the organization responsible for the final distribution of the contributions; [1977, c. 488, §1 (NEW).]

N. [2013, c. 313, §9 (RP).]

O. [2007, c. 402, Pt. A, §3 (RP).]

P. [2013, c. 539, §6 (RP).]

Q. Disclosure of, and the final disposition document pertaining to, any disciplinary action taken against the applicant by a licensing, registration or regulatory authority in any jurisdiction; [2013, c. 313, §9 (AMD).]

R. Disclosure of, and the final disposition document pertaining to, any court action taken against the applicant by a licensing, registration or regulatory authority or law enforcement agency in any jurisdiction that resulted in a restraining order, injunction, civil judgment, criminal conviction, consent judgment, consent agreement, agreement to pay restitution or investigative costs or any other type of negotiated disposition; and [2013, c. 313, §9 (NEW).]

S. Other information as the director may require, including but not limited to documentation as to the current federal tax-exempt status of the charitable organization. [2013, c. 313, §9 (NEW).]

[ 2013, c. 539, §§5,6 (AMD) .]

4. Renewal of licensure as a charitable organization. A license issued by the director to a charitable organization expires on November 30th annually or such other time as the director may designate. A charitable organization shall apply for renewal by filing a renewal application with the director prior to the expiration date and paying the license fee as set under section 5015-A.

A. [2013, c. 313, §9 (RP).]

B. [2013, c. 313, §9 (RP).]

C. [2013, c. 313, §9 (RP).]

D. [2013, c. 313, §9 (RP).]

[ 2013, c. 313, §9 (AMD) .]

5. Content of renewal application. A renewal application pursuant to subsection 4 must contain the following information:

A. The annual fund-raising activity report required by section 5005-B; [2013, c. 313, §9 (NEW).]

B. Disclosure of, and the final disposition document pertaining to, any disciplinary action taken against the licensee by a licensing, registration or regulatory authority in any jurisdiction since the date of the most recent application submitted by the charitable organization; [2013, c. 313, §9 (NEW).]

C. Disclosure of, and the final disposition document pertaining to, any court action taken against the licensee by a licensing, registration or regulatory authority or law enforcement agency in any jurisdiction that resulted in a restraining order, injunction, civil judgment, criminal conviction, consent judgment, consent agreement, agreement to pay restitution or investigative costs or any other type of negotiated disposition since the date of the most recent application submitted by the charitable organization; [2013, c. 313, §9 (NEW).]

D. Any changes to the information contained in the licensee's application for initial licensure or the most recent renewal application; and [2013, c. 313, §9 (NEW).]

E. Other information as the director may require. [2013, c. 313, §9 (NEW).]

[ 2013, c. 313, §9 (NEW) .]

6. Late renewal. A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee in addition to the renewal fee as set under section 5015-A.

[ 2013, c. 313, §9 (NEW) .]

7. Change of information. As an ongoing condition of licensure, a charitable organization shall notify the director of any material change to the information contained in the organization's application for initial or renewal licensure, including any additional disciplinary or court action taken against the organization, within 10 days of the change.

[ 2013, c. 313, §9 (NEW) .]

SECTION HISTORY

1977, c. 488, §1 (NEW). 1977, c. 654, §2 (AMD). 1979, c. 678, §§3-5 (AMD). 1981, c. 456, §§A24,A25 (AMD). 1989, c. 55, §1 (AMD). 1991, c. 77, §1 (AMD). 1991, c. 714, §1 (AMD). 1999, c. 386, §§A9-12 (AMD). 2001, c. 323, §§1-3 (AMD). 2003, c. 541, §§5-8 (AMD). 2005, c. 497, §§6-8 (AMD). 2007, c. 402, Pt. A, §3 (AMD). 2009, c. 112, Pt. A, §1 (AMD). 2011, c. 286, Pt. A, §§3-6 (AMD). 2013, c. 313, §9 (AMD). 2013, c. 539, §§5, 6 (AMD).



9 §5005. Financial reports; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 488, §1 (NEW). 1977, c. 654, §3 (AMD). 1977, c. 696, §§360-362 (AMD). 1979, c. 678, §§6,7 (AMD). 1981, c. 456, §§A26-A29 (AMD). 1989, c. 55, §2 (AMD). 1991, c. 77, §2 (AMD). 1991, c. 714, §2 (AMD). 1999, c. 221, §2 (AMD). 1999, c. 386, §A13 (AMD). 2001, c. 323, §4 (AMD). 2003, c. 541, §9 (RP).



9 §5005-A. Records

1. Books and records. A charitable organization shall maintain accurate and complete books and records of all fund-raising campaigns and shall keep those books and records available for inspection by or production to the Attorney General or the director for 3 years after the conclusion of each fund-raising campaign.

[ 2013, c. 313, §10 (NEW) .]

2. Audited financial statement. A charitable organization shall produce upon request of the Attorney General or the director, in conjunction with an application for initial or renewal licensure or at any other time:

A. An audited financial statement of the charitable organization's most recent audited fiscal year if one has been prepared in order to comply with the requirements of another jurisdiction or otherwise exists; or [2013, c. 313, §10 (NEW).]

B. If an audited financial statement under paragraph A does not exist, a balance sheet identifying assets and liabilities and an income statement identifying revenues and expenditures. [2013, c. 313, §10 (NEW).]

[ 2013, c. 313, §10 (NEW) .]

3. Tax returns. A charitable organization shall produce upon request of the Attorney General or the director, in conjunction with an application for initial or renewal licensure or at any other time, its 3 most recent federal Internal Revenue Service Form 990 and Schedule A, federal Internal Revenue Service Form 990-EZ or federal Internal Revenue Service Form 990-N, as required by the federal Internal Revenue Service.

[ 2013, c. 313, §10 (NEW) .]

SECTION HISTORY

1999, c. 386, §A14 (NEW). 2013, c. 313, §10 (RPR).



9 §5005-B. Annual fund-raising activity reports to be filed by charitable organizations

1. Content of report. A charitable organization shall submit to the director an annual fund-raising activity report that reflects data from the organization's preceding fiscal year, on a form prescribed by the director, as part of its application for license renewal. The report must state, at a minimum, the following:

A. The name, mailing address, telephone number and license number of the charitable organization making the report; [2013, c. 313, §11 (AMD).]

B. The name, mailing address, telephone number and license number of each professional solicitor with which the charitable organization contracted to solicit contributions in this State or to plan, manage, advise or provide consultation services with respect to the solicitation of contributions in this State; [2013, c. 539, §7 (AMD).]

C. [2013, c. 313, §11 (RP).]

D. The total dollar amount of contributions raised in this State during each fund-raising campaign and for the year; [2013, c. 313, §11 (AMD).]

E. The total dollar amount of contributions raised in this State that was actually received and retained by the charitable organization from each fund-raising campaign and for the year; and [2013, c. 313, §11 (AMD).]

F. The total dollar amount attributable to contributions raised in this State that was retained by or paid to any professional solicitor from each fund-raising campaign and for the year. [2013, c. 539, §8 (AMD).]

G. [2013, c. 313, §11 (RP).]

H. [2013, c. 313, §11 (RP).]

[ 2013, c. 539, §§7, 8 (AMD) .]

2. Failure to file; discrepancies. Failure to file the annual fund-raising activity report required under this section or disagreement between the report filed by the charitable organization and that submitted by the professional solicitor with which the charitable organization has contracted may result in disciplinary action as provided under Title 10, section 8003, subsection 5-A. To resolve a disagreement between reports, the director may require the charitable organization to submit an annual fund-raising activity report according to a fiscal year other than the organization's fiscal year.

[ 2013, c. 539, §9 (AMD) .]

3. Contracting with unlicensed professional solicitor prohibited. A charitable organization may not contract with an unlicensed professional solicitor. A violation of this subsection may result in disciplinary action as provided under Title 10, section 8003, subsection 5-A.

[ 2013, c. 539, §9 (AMD) .]

4. Application subsequent to lapse of licensure.

[ 2013, c. 313, §11 (RP) .]

SECTION HISTORY

2003, c. 541, §10 (NEW). 2007, c. 402, Pt. A, §4 (AMD). 2011, c. 286, Pt. A, §7 (AMD). 2013, c. 313, §11 (AMD). 2013, c. 539, §§7-9 (AMD).



9 §5006. Exemptions from license requirements

1. Exemption. The following charitable organizations, persons and institutions are exempt from the license requirements of section 5004:

A. Organizations that solicit primarily within their membership and do not contract with a professional solicitor. For purposes of this paragraph, the term "membership" does not include those persons who are granted a membership upon making a contribution as a result of a solicitation; [2013, c. 539, §10 (AMD).]

B. [1983, c. 277, §3 (RP).]

C. Persons soliciting contributions for the relief of any individual specified by name at the time of the solicitation, when all of the contributions collected, without any deductions whatsoever, are turned over to the named beneficiary for that individual's use; [1999, c. 386, Pt. A, §15 (AMD).]

D. Charitable organizations that do not intend to solicit and receive and do not actually solicit or receive contributions from the public in excess of $35,000 during a calendar year or do not receive contributions from more than 35 persons during a calendar year, if the charitable organizations do not contract with professional solicitors and if no part of the assets or income inures to the benefit of or is paid to any officer or member. If a charitable organization that does not intend to solicit or receive contributions from the public in excess of $35,000 or does not intend to receive contributions from more than 35 persons during a calendar year does actually solicit or receive contributions in excess of that amount, whether or not all such contributions are received during a calendar year, or actually receives contributions from more than 35 persons during a calendar year, the charitable organization, within 30 days after the date contributions reach $35,000 or the number of contributors reaches 35, must be licensed with the director as required by this Act; [2013, c. 539, §11 (AMD).]

E. Educational institutions, the curriculums of which in whole or in part are registered or approved by the Department of Education, either directly or by acceptance of accreditation by an accrediting body recognized by the Department of Education, and organizations operated by the student bodies of such institutions; [2013, c. 60, §2 (AMD).]

F. Hospitals that are nonprofit and charitable; and [2013, c. 60, §3 (AMD).]

G. Free clinics. [2013, c. 60, §4 (NEW).]

[ 2013, c. 539, §§10, 11 (AMD) .]

2. Exemption statement.

[ 1989, c. 55, §3 (RP) .]

3. Procedures for claiming exemption from licensure.

[ 2013, c. 539, §12 (RP) .]

SECTION HISTORY

1977, c. 488, §1 (NEW). 1977, c. 654, §§4-7 (AMD). 1977, c. 696, §363 (AMD). 1981, c. 456, §A30 (AMD). 1983, c. 277, §3 (AMD). 1989, c. 55, §3 (AMD). 1989, c. 700, §A35 (AMD). 1999, c. 386, §A15 (AMD). 2001, c. 323, §5 (AMD). 2007, c. 402, Pt. A, §5 (AMD). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 60, §§2-4 (AMD). 2013, c. 313, §§12-14 (AMD). 2013, c. 539, §§10-12 (AMD).



9 §5007. Out-of-state organization (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 488, §1 (NEW). 1981, c. 456, §A31 (AMD). 1999, c. 656, §1 (AMD). 2003, c. 541, §11 (AMD). 2013, c. 313, §15 (RP).



9 §5008. Licensure, license renewal, record retention and reporting by professional solicitors, professional fund-raising counsel and commercial co-venturers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 488, §1 (NEW). 1979, c. 678, §§8-10 (AMD). 1981, c. 31, (AMD). 1981, c. 456, §§A32-A34 (AMD). 1983, c. 553, §46 (AMD). 1991, c. 714, §3 (AMD). 1999, c. 146, §2 (AMD). 1999, c. 386, §A16 (AMD). 1999, c. 656, §2 (AMD). 1999, c. 790, §A9 (AMD). 2001, c. 323, §§6,7 (AMD). 2003, c. 541, §12 (AMD). 2005, c. 497, §§9-12 (AMD). 2007, c. 402, Pt. A, §6 (AMD). 2011, c. 286, Pt. A, §8 (AMD). 2013, c. 313, §16 (RP).



9 §5008-A. Licensure, license renewal and records kept by professional solicitors

1. Initial licensure. A person or entity may not act as a professional solicitor before that person or entity has received a license from the director. A professional solicitor shall apply for initial licensure by filing a license application with the director, paying the application and license fees as set under section 5015-A and submitting the bond required by subsection 5.

[ 2013, c. 539, §13 (AMD) .]

2. Content of application for initial licensure. A license application must be sworn to or affirmed by the principal officer of the professional solicitor on a form prescribed by the director and must contain the following information:

A. The name, mailing address and license number of each charitable organization on whose behalf the professional solicitor acts or will act in connection with fund-raising campaigns for contributions from the State's residents; [2013, c. 539, §13 (AMD).]

B. A list of all jurisdictions in which the professional solicitor is authorized to solicit contributions; [2013, c. 539, §13 (AMD).]

C. Disclosure of, and the final disposition document pertaining to, any disciplinary action taken against the applicant by a licensing, registration or regulatory authority in any jurisdiction; [2013, c. 313, §17 (NEW).]

D. Disclosure of, and the final disposition document pertaining to, any court action taken against the applicant by a licensing, registration or regulatory authority or law enforcement agency in any jurisdiction that resulted in a restraining order, injunction, civil judgment, criminal conviction, consent judgment, consent agreement, agreement to pay restitution or investigative costs or any other type of negotiated disposition; and [2013, c. 313, §17 (NEW).]

E. Other information as the director may require. [2013, c. 313, §17 (NEW).]

[ 2013, c. 539, §13 (AMD) .]

3. Renewal of licensure as a professional solicitor. A license issued by the director to a professional solicitor expires on November 30th annually or such other time as the director may designate. A professional solicitor shall apply for renewal by filing a renewal application with the director prior to the expiration date, paying the license fee as set under section 5015-A and submitting the bond required by subsection 5.

[ 2013, c. 539, §13 (AMD) .]

4. Content of renewal application. A renewal application pursuant to subsection 3 must contain the following information:

A. The annual fund-raising activity report required by section 5008-B; [2013, c. 313, §17 (NEW).]

B. Disclosure of, and the final disposition document pertaining to, any disciplinary action taken against the licensee by a licensing, registration or regulatory authority in any jurisdiction since the date of the most recent application submitted by the professional solicitor; [2013, c. 539, §13 (AMD).]

C. Disclosure of, and the final disposition document pertaining to, any court action taken against the licensee by a licensing, registration or regulatory authority or law enforcement agency in any jurisdiction that resulted in a restraining order, injunction, civil judgment, criminal conviction, consent judgment, consent agreement, agreement to pay restitution or investigative costs or any other type of negotiated disposition since the date of the most recent application submitted by the professional solicitor; [2013, c. 539, §13 (AMD).]

D. Any changes to the information contained in the licensee's application for initial licensure or the most recent renewal application; and [2013, c. 313, §17 (NEW).]

E. Other information as the director may require. [2013, c. 313, §17 (NEW).]

[ 2013, c. 539, §13 (AMD) .]

5. Bonding of professional solicitors. An applicant for initial or renewal licensure as a professional solicitor shall submit with the application a bond approved by the director in which the professional solicitor is the principal obligor and the State the obligee, in the sum of $25,000, with one or more responsible sureties whose liability in the aggregate at least equals that sum. The bond runs to any person or entity who may have a cause of action against the principal obligor of the bond for any malfeasance or misfeasance in the conduct of charitable solicitation in this State that occurs during the term of the license applied for. The bond remains in place for 5 years after the licensee ceases activity in the State. Notwithstanding this provision, the director may permit the bond to be eliminated prior to that date.

[ 2013, c. 539, §13 (AMD) .]

6. Late renewal. A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee in addition to the renewal fee as set under section 5015-A.

[ 2013, c. 313, §17 (NEW) .]

7. Change of information. As an ongoing condition of licensure, a professional solicitor must notify the director of a change to the information contained in the licensee's application for initial or renewal licensure, including any additional disciplinary or court action taken against the licensee, within 10 days of the change.

[ 2013, c. 539, §13 (AMD) .]

8. Records. A professional solicitor shall maintain accurate and complete books and records of fund-raising activities and telephone solicitation scripts and shall keep those books and records available for inspection by or production to the Attorney General or the director for a period of 3 years after the conclusion of each specific instance in which that person or entity acts as a professional solicitor.

[ 2013, c. 539, §13 (AMD) .]

SECTION HISTORY

2013, c. 313, §17 (NEW). 2013, c. 539, §13 (AMD).



9 §5008-B. Annual fund-raising activity reports to be filed by professional solicitors

1. Content of report. A professional solicitor licensed pursuant to section 5008-A shall submit to the director an annual fund-raising activity report that reflects data from the licensee's preceding fiscal year, on a form prescribed by the director, as part of its application for license renewal. The report must state, at a minimum, the following:

A. The name, mailing address, telephone number and license number of the licensee making the report; [2013, c. 313, §17 (NEW).]

B. The name, mailing address, telephone number and license number of each charitable organization with which the licensee contracted to solicit contributions in this State; [2013, c. 539, §14 (AMD).]

C. The total dollar amount of contributions raised in this State during each fund-raising campaign and for the year; [2013, c. 313, §17 (NEW).]

D. The total dollar amount of contributions raised in this State that was actually received and retained by the charitable organization from each fund-raising campaign and for the year; and [2013, c. 313, §17 (NEW).]

E. The total dollar amount attributable to contributions raised in this State that was retained by or paid to the licensee from each fund-raising campaign and for the year. [2013, c. 313, §17 (NEW).]

[ 2013, c. 539, §14 (AMD) .]

2. Failure to file; discrepancies. Failure to file the annual fund-raising activity report required under this section or filing a report that contains discrepancies between that report and the report submitted by the charitable organization with which the professional solicitor has contracted may result in disciplinary action as provided under Title 10, section 8003, subsection 5-A. To resolve a disagreement between reports, the director may require the professional solicitor to submit an annual fund-raising activity report according to a fiscal year other than the professional solicitor's fiscal year.

[ 2013, c. 539, §14 (AMD) .]

3. Contracting with unlicensed charitable organization. A person may not contract with an unlicensed charitable organization for the solicitation of funds from the State's residents. A violation of this subsection may result in disciplinary action as provided under Title 10, section 8003, subsection 5-A.

[ 2013, c. 313, §17 (NEW) .]

SECTION HISTORY

2013, c. 313, §17 (NEW). 2013, c. 539, §14 (AMD).



9 §5009. Retention of contracts

All contracts entered into between a professional solicitor and a charitable organization must be in writing. [2013, c. 539, §15 (AMD).]

Contracts must be kept on file in the offices of the charitable organization and the professional solicitor during the term of the contract and for 3 years after the date of solicitation of contributions provided for in the contract and must be made available for inspection by or production to the Attorney General or the director during that time. [2013, c. 539, §15 (AMD).]

1. Contracts to be filed.

[ 2013, c. 313, §18 (RP) .]

2. Contracts to be retained by office.

[ 2007, c. 402, Pt. A, §8 (RP) .]

3. Exemption.

[ 2013, c. 313, §18 (RP) .]

SECTION HISTORY

1977, c. 488, §1 (NEW). 1981, c. 456, §A35 (AMD). 1999, c. 386, §A17 (RPR). 1999, c. 656, §3 (AMD). 2003, c. 541, §13 (AMD). 2007, c. 402, Pt. A, §§7, 8 (AMD). 2013, c. 313, §18 (RPR). 2013, c. 539, §15 (AMD).



9 §5010. Annual report by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 488, §1 (NEW). 1981, c. 456, §A36 (AMD). 2003, c. 204, §A1 (AMD). 2013, c. 313, §19 (RP).



9 §5011. Public information

All information required to be filed under this chapter is a public record and must be available to the public at the office of the director or in any manner the director may prescribe. [2013, c. 313, §20 (AMD).]

SECTION HISTORY

1977, c. 488, §1 (NEW). 1981, c. 456, §A37 (AMD). 2003, c. 541, §14 (AMD). 2013, c. 313, §20 (AMD).



9 §5011-A. Professional solicitor disclosure

A professional solicitor or person who a professional solicitor employs or engages, directly or indirectly, to solicit contributions may not: [2003, c. 541, §15 (NEW).]

1. Misrepresentation of relationship. Misrepresent, directly or indirectly, that person's relationship to a charitable organization;

[ 2003, c. 541, §15 (NEW) .]

2. Misrepresentation of fact. Misrepresent, directly or indirectly, to a contributor or potential contributor any fact relating to the solicitation, including, but not limited to, the percentage of the contribution that will be paid over to the charitable organization or the purpose for which the contribution will be used;

[ 2003, c. 541, §15 (NEW) .]

3. Use of contributions. Represent, directly or indirectly, that any part of the contributions received will be given or donated to any charitable organization unless the organization has previously consented in writing to the use of its name; or

[ 2003, c. 541, §15 (NEW) .]

4. Disclosure of information. Solicit a contribution from any person in this State without clearly and conspicuously disclosing to the person, prior to the time the person makes or authorizes payment of a donation:

A. The name and address of the professional solicitor; [2003, c. 541, §15 (NEW).]

B. That the solicitor is being paid by the charitable organization on whose behalf the solicitation is being made; and [2003, c. 541, §15 (NEW).]

C. How the potential contributor may obtain information from the State on the respective percentages of contributions that will be paid to the charitable organization and to the paid fund-raiser. [2003, c. 541, §15 (NEW).]

[ 2003, c. 541, §15 (NEW) .]

SECTION HISTORY

2003, c. 541, §15 (NEW). 2013, c. 313, §21 (AMD).



9 §5012. Charitable solicitation disclosure

It is a violation of this chapter for any person or entity to solicit contributions from a prospective donor without fully disclosing to the prospective donor, at the time of solicitation but prior to the request for contributions, the name and physical address of the charitable organization for which the solicitation is being conducted. [2013, c. 313, §22 (RPR).]

SECTION HISTORY

1977, c. 488, §1 (NEW). 1979, c. 678, §11 (AMD). 1989, c. 55, §4 (RPR). 1999, c. 221, §3 (AMD). 1999, c. 386, §A18 (AMD). 1999, c. 656, §4 (AMD). 2003, c. 541, §16 (AMD). 2013, c. 313, §22 (RPR).



9 §5012-A. Commercial co-venturer disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 221, §4 (NEW). 2003, c. 541, §17 (AMD). 2011, c. 286, Pt. A, §9 (AMD). 2013, c. 313, §23 (RP).



9 §5013. Unauthorized use of names

1. Use of name; written consent. A person or entity may not, for the purpose of soliciting contributions from persons or entities in this State, use the name of any other person or entity in a misleading manner. This prohibition includes, but is not limited to, the publication of endorsements purported to have been made by public or private individuals who have not, in fact, provided written authorization for the use of their names for this purpose.

[ 2011, c. 286, Pt. A, §10 (AMD) .]

2. Publication. Nothing contained in this section shall prevent the publication of names of contributors without their written consents in an annual or other periodic report issued by a charitable organization for the purpose of reporting on its operations and affairs to its membership or for the purpose of reporting contributions to contributors.

[ 1977, c. 488, §1 (NEW) .]

SECTION HISTORY

1977, c. 488, §1 (NEW). 2011, c. 286, Pt. A, §10 (AMD).



9 §5014. Violation as unfair trade practice

Any violation of this chapter shall constitute a violation of Title 5, chapter 10, the Unfair Trade Practices Act. [1977, c. 488, §1 (NEW).]

Any intentional violation of this chapter shall be a Class D crime. [1977, c. 488, §1 (NEW).]

SECTION HISTORY

1977, c. 488, §1 (NEW).



9 §5015. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 488, §1 (NEW). 1977, c. 654, §8 (RP).



9 §5015-A. Fees

The director may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $200 annually. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2013, c. 313, §24 (AMD).]

SECTION HISTORY

2001, c. 323, §8 (NEW). 2013, c. 313, §24 (AMD).



9 §5016. Disposition of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A38 (NEW). 1983, c. 553, §46 (AMD). RR 1993, c. 1, §19 (COR). 1999, c. 386, §A19 (AMD). 2007, c. 402, Pt. A, §9 (RP).



9 §5017. Denial or refusal to renew license; disciplinary action

The director or the director's designee may deny the license application, refuse to renew the license or suspend or revoke the license of a person or an entity that has been, or whose principals, officers, directors, employees or fundraisers have been, convicted of, found guilty of, pled guilty or nolo contendere to or have been incarcerated by any federal or state court for any felony or for any misdemeanor involving dishonesty, including, but not limited to, fraud, theft, larceny, embezzlement or any crime arising from the conduct of a solicitation for a charitable organization. [2013, c. 313, §25 (AMD).]

The director or the director's designee may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized under Title 10, section 8003, subsection 5-A for any of the reasons enumerated in Title 10, section 8003, subsection 5-A, paragraph A. [2013, c. 313, §25 (AMD).]

SECTION HISTORY

2003, c. 541, §18 (NEW). 2005, c. 497, §13 (AMD). 2007, c. 402, Pt. A, §10 (RPR). 2007, c. 695, Pt. A, §10 (AMD). 2011, c. 286, Pt. A, §11 (AMD). 2013, c. 313, §25 (AMD).



9 §5018. Rulemaking

The director shall propose, revise, adopt and enforce rules necessary to carry out this chapter. Rules adopted pursuant to this chapter are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2013, c. 313, §26 (AMD).]

SECTION HISTORY

2003, c. 541, §18 (NEW). 2013, c. 313, §26 (AMD).












TITLE 9-A: MAINE CONSUMER CREDIT CODE

Article 1: GENERAL PROVISIONS AND DEFINITIONS

Part 1: GENERAL PROVISIONS

9-A §1-101. Short title

This Act shall be known and may be cited as the "Maine Consumer Credit Code." [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §1-102. Purposes; rules of construction

1. This Act shall be liberally construed and applied to promote its underlying purposes and policies.

[ 1973, c. 762, §1 (NEW) .]

2. The underlying purposes and policies of this Act are:

A. To simplify, clarify and modernize the law governing retail installment sales, consumer credit, small loans and usury; [1973, c. 762, §1 (NEW).]

B. To provide rate ceilings to assure an adequate supply of credit to consumers; [1973, c. 762, §1 (NEW).]

C. To further consumer understanding of the terms of credit transactions and to foster competition among suppliers of consumer credit so that consumers may obtain credit at reasonable cost; [1973, c. 762, §1 (NEW).]

D. To protect consumer buyers, lessees, and borrowers against unfair practices by some suppliers of consumer credit, having due regard for the interests of legitimate and scrupulous creditors; [1973, c. 762, §1 (NEW).]

E. To permit and encourage the development of fair and economically sound consumer credit practices; and [1973, c. 762, §1 (NEW).]

F. To conform the regulation of consumer credit transactions to the policies of the Federal Truth in Lending Act. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

3. A reference to a requirement imposed by this Act includes reference to a related rule of the administrator adopted pursuant to this Act.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §1-103. Supplementary general principles of law applicable

Unless displaced by the particular provisions of this Act, the Uniform Commercial Code and the principles of law and equity, including the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy or other validating or invalidating cause supplement its provisions. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §1-104. Construction against implicit repeal

This Act being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §1-105. Severability

If any provision of this Act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §1-106. Adjustment of dollar amounts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 623, §6 (AMD). 1985, c. 121, (AMD). 1985, c. 763, §§A15-17 (AMD). 1985, c. 819, §A9 (AMD). 1997, c. 727, §B1 (RP).



9-A §1-107. Waiver; agreement to forego rights; settlement of claims

1. Except as otherwise provided in this Act, a consumer may not waive or agree to forego rights or benefits under this Act. Any such waiver or agreement is unenforceable; and no creditor may take any such waiver or agreement to forego rights or benefits under this Act.

[ 1973, c. 762, §1 (NEW) .]

2. A claim by a consumer against a creditor for an excess charge, other violation of this Act, or civil penalty, or a claim against a consumer for default or breach of a duty imposed by this Act, if disputed in good faith, may be settled by agreement.

[ 1973, c. 762, §1 (NEW) .]

3. A claim, whether or not disputed, against a consumer may be settled for less value than the amount claimed.

[ 1973, c. 762, §1 (NEW) .]

4. A settlement in which the consumer waives or agrees to forego rights or benefits under this Act is invalid if the court, as a matter of law, finds the settlement to have been unconscionable at the time it was made. The competence of the consumer, any deception or coercion practiced upon him, the nature and extent of the legal advice received by him and the value of the consideration are relevant to the issue of unconscionability. Any claim of unconscionability must be raised in a judicial action within the earlier of:

A. Six years after the date of settlement; or [1987, c. 129, §1 (NEW).]

B. The limitation period applicable to the original claim which was the subject of the settlement. [1987, c. 129, §1 (NEW).]

[ 1987, c. 129, §1 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1987, c. 129, §1 (AMD).



9-A §1-108. Effect of Act on powers of organizations

1. This Act prescribes maximum charges for all creditors, except lessors and those excluded, section 1-202, extending consumer credit including consumer credit sales, subsection 11 of section 1-301 and consumer loans subsection 14 of section 1-301, and displaces existing limitations on the powers of those creditors based on maximum charges.

[ 1973, c. 762, §1 (NEW) .]

2. With respect to sellers of goods or services, small loan companies, licensed lenders, consumer and sales finance companies, industrial banks and loan companies, and commercial banks and trust companies, this Act displaces existing limitations on their powers based solely on amount or duration of credit.

[ 1973, c. 762, §1 (NEW) .]

3. Except as provided in subsection 1, this Act does not displace limitations on powers of credit unions, savings banks, savings and loan associations, or other thrift institutions whether organized for the profit of shareholders or as mutual organizations.

[ 1973, c. 762, §1 (NEW) .]

4. Except as provided in subsections 1 and 2, this Act does not displace:

A. Limitations on powers of supervised financial organizations, subsection 38-A of section 1-301, with respect to the amount of a loan to a single borrower, the ratio of a loan to the value of collateral, the duration of a loan secured by an interest in land, or other similar restrictions designed to protect deposits; or [1997, c. 66, §1 (AMD).]

B. Limitations on powers an organization is authorized to exercise under the laws of this State or the United States. [1973, c. 762, §1 (NEW).]

[ 1997, c. 66, §1 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1997, c. 66, §1 (AMD).



9-A §1-109. Transactions subject to Act by agreement

The parties to a sale, lease or loan, or modification thereof, which is not a consumer credit transaction, may agree in a writing signed by the parties that the transaction is subject to the provisions of this Act applying to consumer credit transactions. If the parties so agree, the transaction is a consumer credit transaction for the purposes of this Act. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §1-110. Relationship to federal law

Notwithstanding the provisions of Section 501 of the United States Depository Institutions Deregulation and Monetary Control Act of 1980, Public Law 96-221, the Legislature declares that the maximum finance charges established in article II apply to: [1995, c. 137, §1 (AMD).]

1. Consumer credit transactions involving manufactured housing as defined in section 1-301, subsection 23-A; and

[ 1995, c. 137, §2 (AMD) .]

2.

[ 1995, c. 137, §3 (RP) .]

3. First lien mortgages on real estate granted by a creditor subject to licensing by the administrator as set out in section 2-301.

[ 1981, c. 218, (NEW) .]

The Legislature declares that the preemption provided by the United States Garn-St. Germain Depository Institutions Act of 1982, Public Law 97-320, Section 804, shall not apply. The Legislature further declares that the applicable provisions of the Maine Consumer Credit Code relating to alternative mortgage instruments shall apply, including, but not limited to, sections 3-308 and 3-310. [1983, c. 307, §1 (NEW).]

SECTION HISTORY

1981, c. 218, (NEW). 1983, c. 307, §1 (AMD). 1983, c. 720, §1 (AMD). 1987, c. 129, §2 (AMD). 1993, c. 134, §1 (AMD). 1995, c. 137, §§1-3 (AMD).



9-A §1-111. Record retention

Every person subject to this Act shall maintain records of all consumer credit transactions in conformity with generally accepted accounting principles and practices or in a manner that will enable the administrator to determine whether that person or his assignee is complying with the provisions of this Act. The records need not be kept in the place of business where the transaction was entered into, if the administrator is given free access to the records, wherever located. All records pertaining to consumer credit transactions shall be retained for at least 2 years after making the final entry on the account involved, except that in the case of open-end credit, the 2 years shall be measured from the date of each account entry. [1987, c. 129, §3 (AMD).]

SECTION HISTORY

1985, c. 336, §1 (NEW). 1987, c. 129, §3 (AMD).






Part 2: SCOPE AND JURISDICTION

9-A §1-201. Territorial application

1. Except as otherwise provided in this section, this Act applies to consumer credit transactions and open-end credit plans made or entered into in this State. For purposes of this Act, a consumer credit transaction or open-end credit plan is made or entered into in this State if:

A. A signed writing evidencing the obligation or offer of the consumer is received by the creditor in this State; [2005, c. 604, §1 (AMD).]

B. The creditor, wherever located, induces the consumer who is a resident of this State to enter into the transaction or open-end credit plan by face-to-face, mail, telephone or electronic mail solicitation in this State; or [2005, c. 604, §1 (AMD).]

C. With respect to a payday loan, the lender, wherever located, enters into a payday loan transaction with a consumer who is located in this State. [2005, c. 604, §1 (NEW).]

[ 2005, c. 604, §1 (AMD) .]

2.

[ 1987, c. 129, §5 (RP) .]

3. The Part on Limitations on Creditors' Remedies, Part 1, of the Article on Remedies and Penalties, Article 5, applies to actions, other proceedings and nonjudicial collection activity conducted in this State to enforce rights arising from consumer credit sales, consumer leases, or consumer loans, or extortionate extensions of credit, wherever made.

[ 1987, c. 129, §6 (AMD) .]

4. A consumer credit transaction made in another state to a person who is a resident of this State at the time of the transaction is valid and enforceable in this State to the extent that it is valid and enforceable under the laws of the state applicable to the transaction, but the following provisions apply as though the transaction occurred in this State:

A. A creditor may not collect charges through actions or other proceedings in excess of those permitted by the Article on Finance Charges and Related Provisions (Article 2) and by the Article on Insurance (Article 4); and [1973, c. 762, §1 (NEW).]

B. A creditor may not enforce rights against the consumer with respect to the provisions of agreements which violate the provisions on Limitations on Agreements and Practices (Part 3) and Limitations on Consumer's Liability (Part 4) of the Article on Regulation of Agreements and Practices (Article 3). [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

5. Except as provided in subsection 3, a consumer credit transaction made in another state to a person who was not a resident of this State when the sale, lease, loan, or modification was made is valid and enforceable in this State according to its terms to the extent that it is valid and enforceable under the laws of the state applicable to the transaction.

[ 1973, c. 762, §1 (NEW) .]

6. For the purposes of this Act, the residence of a consumer is the address given by him as his residence in any writing signed by him in connection with a credit transaction or open-end credit plan. Until he notifies the creditor of a new or different address in a writing for that purpose, the given address is presumed to be unchanged.

[ 1987, c. 129, §7 (AMD) .]

7. Notwithstanding other provisions of this section:

A. Except as provided in subsection 3, this Act does not apply if the consumer is not a resident of this State at the time of a credit transaction and the parties have agreed that the law of his residence applies; and [1973, c. 762, §1 (NEW).]

B. This Act applies if the consumer is a resident of this State at the time of a credit transaction and the parties have agreed that the law of his residence applies. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

8. Except as provided in subsection 7, the following agreements by a buyer, lessee, or debtor are invalid with respect to consumer credit transactions to which this Act applies:

A. That the law of another state shall apply; [1973, c. 762, §1 (NEW).]

B. That the consumer consents to the jurisdiction of another state; and [1973, c. 762, §1 (NEW).]

C. That fixes venue. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

9. The following provisions of this Act specify the applicable law governing certain cases:

A. Applicability, section 6-102, of the Part on Powers and Functions of Administrator, Part 1, of the Article on Administration, Article 6; and [1973, c. 762, §1 (NEW).]

B. Applicability, section 6-201, of the Part on Notification and Fees, Part 2, of the Article on Administration, Article 6. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

10. Notwithstanding any other provision of law, this Act applies to any person offering, arranging or purporting to offer or arrange a consumer credit transaction if that person, in advertising or soliciting or otherwise communicating with a consumer, asserts to be located in this State or to possess a license or registration issued pursuant to this Act.

[ 2005, c. 206, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 658, (AMD). 1987, c. 129, §§4-7 (AMD). 2001, c. 371, §1 (AMD). 2005, c. 206, §1 (AMD). 2005, c. 604, §1 (AMD).



9-A §1-202. Exclusions

This Act does not apply to: [1973, c. 762, §1 (NEW).]

1. Extensions of credit primarily for business, commercial or agricultural purposes or from governments or governmental agencies, instrumentalities or organizations;

[ 1987, c. 396, §1 (AMD) .]

1-A. Transactions for which the administrator, by rule, determines that coverage under this Title is not necessary to carry out the purposes of this Title;

[ 1997, c. 155, Pt. C, §1 (NEW) .]

2. Except as otherwise provided in the Article on Insurance (Article 4), the sale of insurance by an insurer if the insured is not obliged to pay instalments of the premium and the insurance may terminate or be cancelled after nonpayment of an instalment of the premiums;

[ 1973, c. 762, §1 (NEW) .]

3. An extension of credit that involves public utility services provided through pipe, wire, other connected facilities, radio or similar transmission, including extensions of these facilities, if the charges for service, delayed payments or any discounts for prompt payment are filed with or regulated by any subdivision or agency of this State or of the United States. This exemption does not apply to financing of goods or home improvements by a public utility;

[ 1987, c. 129, §9 (RPR) .]

4. Ceilings on rates and charges or limits on loan maturities of a credit union organized under the laws of this State or of the United States if these ceilings or limits are established by these laws;

[ 1979, c. 127, §51 (AMD) .]

5. Ceilings on rates and charges of a licensed pawnbroker if these ceilings are established by statute;

[ 1973, c. 762, §1 (NEW) .]

6. Transactions in securities or commodities accounts with a broker-dealer registered with either the Securities and Exchange Commission or the Commodities Futures Trading Commission;

[ 1979, c. 127, §52 (AMD) .]

7. A loan or consumer credit sale made exclusively for the purpose of deferring or financing educational expenses and on which the finance charge does not exceed that rate per year on the unpaid balances of the amount financed, as established by federal law, or, for loans or consumer credit sales for which federal law does not establish a rate, the highest rate established for educational loans under any federal program and which is insured, guaranteed, subsidized or made directly by the Federal Government, a state, a nonprofit private loan guaranty or organization, by the educational institution itself or through an endowment or trust fund affiliated with such an institution;

[ 2005, c. 55, §1 (AMD) .]

8. A loan or credit sale made by a creditor to finance or refinance the acquisition of real estate or the initial construction of a dwelling, or a loan made by a creditor secured by a first mortgage on real estate, if the security interest in real estate is not made for the purpose of circumventing or evading this Act, provided that:

A. With respect to advances of additional funds on the loan or credit sale made more than 30 days after the initial advance, this exclusion applies only to advances made:

(1) Pursuant to the terms of a construction financing agreement;

(2) To protect the security or to perform the covenants of the consumer;

(3) As negative amortization of principal under the terms of the financing agreement;

(4) From funds withheld at consummation pending the resolution of matters that otherwise would tend to delay or prevent closing, including, without limitation, remedy of title defects or repairs to meet appraisal standards; or

(5) Pursuant to the terms of a reverse mortgage transaction, as defined in the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq., if the transaction is made pursuant to a commitment to purchase issued by, or is in a form approved for purchase by, any state or federal agency, instrumentality or government-sponsored enterprise, including, without limitation, the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation; [2011, c. 427, Pt. D, §1 (AMD).]

B. The exemption provided by this subsection does not apply to the requirements on servicing of assigned supervised loans, section 2-310; and [1987, c. 129, §11 (NEW).]

C. With respect to a creditor other than a supervised financial organization, the exemption provided by this subsection applies to Articles 2, 3, 4 and 5 only; or [2005, c. 55, §2 (AMD).]

[ 2011, c. 427, Pt. D, §1 (AMD) .]

8-A.

[ 1987, c. 129, §12 (RP) .]

9.

[ 1979, c. 541, §87 (RP) .]

10. A no-interest loan or credit sale by a nonprofit organization that assists in building or renovating housing for those in need. The exclusion in this subsection does not apply to Article 6, Part 1; section 6-201; section 6-202; section 6-203, subsection 1; section 6-204; or Article 8-A.

[ 2011, c. 427, Pt. D, §2 (AMD) .]

The exclusions set forth in subsection 1 relating to extensions of credit to consumers by governments or governmental agencies, instrumentalities or organizations, and in subsections 2, 4, 5, 7 and 8, do not apply to the Maine Consumer Credit Code, Truth-in-lending, Article 8-A. [2011, c. 427, Pt. D, §3 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 318, (AMD). 1975, c. 413, (AMD). 1975, c. 446, §3 (AMD). 1977, c. 696, §112 (AMD). 1979, c. 127, §§51-56 (AMD). 1979, c. 541, §§A85-A88 (AMD). 1979, c. 660, §§1-3 (AMD). 1981, c. 243, §§1,2,26 (AMD). 1981, c. 551, §3 (AMD). 1981, c. 618, §1 (AMD). 1981, c. 638, §1 (AMD). 1983, c. 212, §§1,2 (AMD). 1983, c. 641, §1 (AMD). 1983, c. 720, §2 (AMD). 1985, c. 336, §2 (AMD). 1987, c. 129, §§8-12 (AMD). 1987, c. 396, §§1-3 (AMD). 1997, c. 64, §1 (AMD). 1997, c. 155, §C1 (AMD). 2005, c. 55, §§1-3 (AMD). 2007, c. 273, Pt. C, §1 (AMD). 2007, c. 471, §1 (AMD). 2007, c. 471, §18 (AFF). 2011, c. 427, Pt. D, §§1-3 (AMD).



9-A §1-203. Jurisdiction and service of process

1. The Superior and District Courts of this State may exercise jurisdiction over any creditor with respect to any conduct in this State governed by this Act or with respect to any claim arising from a transaction subject to this Act. In addition to any other method provided by rule or by statute, personal jurisdiction over a creditor may be acquired in a civil action or proceeding instituted in the Superior and District Courts by the service of process in the manner provided by this section.

[ 1973, c. 762, §1 (NEW) .]

2. If a creditor is not a resident of this State or is a corporation not authorized to do business in this State and engages in any conduct in this State governed by this Act, or engages in a transaction subject to this Act, he may designate an agent upon whom service of process may be made in this State. The agent shall be a resident of this State or a corporation authorized to do business in this State. The designation shall be in writing and filed with the Secretary of State. If no designation is made and filed or if process cannot be served in this State upon the designated agent, process may be served upon the Secretary of State, but service upon him is not effective unless the plaintiff or petitioner forthwith mails a copy of the process and pleading by registered or certified mail to the defendant or respondent at his last reasonably ascertainable address. An affidavit of compliance with this section shall be filed with the clerk of the court on or before the return day of the process, if any, or within any further time the court allows.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).






Part 3: DEFINITIONS

9-A §1-301. General definitions

In addition to definitions appearing in subsequent Articles, in this Act: [1973, c. 762, §1 (NEW).]

1. "Actuarial method" means the method, defined by rules adopted by the administrator, of allocating payments made on debt between the amount financed and the finance charge pursuant to which a payment is applied first to the accumulated finance charge and the balance is applied to the unpaid amount financed.

[ 1973, c. 762, §1 (NEW) .]

2. "Administrator" means, except in cases in which a supervised financial organization is the creditor, the administrator designated in Article VI, section 6-103. In cases in which a supervised financial organization is the creditor, "administrator" means the Superintendent of Financial Institutions.

[ 2001, c. 44, §1 (AMD); 2001, c. 44, §14 (AFF) .]

2-A. "Advertisement" means a commercial message in any medium that promotes, directly or indirectly, a consumer credit transaction.

[ 1987, c. 129, §13 (NEW) .]

3. "Agreement" means the bargain of the parties in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance.

[ 1973, c. 762, §1 (NEW) .]

4. "Agricultural purpose" means a purpose related to the production, harvest, exhibition, marketing, transportation, processing, or manufacture of agricultural products by a natural person who cultivates, plants, propagates or nurtures the agricultural products. "Agricultural products" includes agricultural, horticultural, viticultural, and dairy products, livestock, wildlife, poultry, bees, forest products, fish and shellfish, and any products thereof, including processed and manufactured products, and any and all products raised or produced on farms and any processed or manufactured products thereof.

[ 1973, c. 762, §1 (NEW) .]

5. "Amount financed" means the amount of credit of which the consumer has actual use and is computed pursuant to section 2-501 and the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq.

[ 2011, c. 427, Pt. D, §4 (AMD) .]

5-A.

[ 1989, c. 70, §1 (RP) .]

6. "Billing cycle" or "cycle" means the interval between days or dates of regular periodic statements. These intervals shall be equal and no longer than a quarter of a year. An interval shall be considered equal if the number of days in the cycle does not vary more than 4 days from the regular day or date of the periodic statement.

[ 1987, c. 129, §15 (RPR) .]

6-A. "Business day" means a day on which a creditor's offices are open to the public for carrying on substantially all of its business functions. For purposes of rescission, the term means all calendar days, except Sundays and the holidays established by Title 9-B, section 145, subsection 1.

[ 1997, c. 398, Pt. L, §4 (AMD) .]

6-B. "Cardholder" means the same as defined in the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq.

[ 2011, c. 427, Pt. D, §5 (AMD) .]

6-C. "Card issuer" means the same as defined in the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq.

[ 2011, c. 427, Pt. D, §5 (AMD) .]

7. "Cash price" means the price at which the creditor, in the ordinary course of business, offers to sell for cash the property or service that is the subject of the transaction. The term includes charges imposed by the creditor equally on cash and credit customers. It may include the price of optional accessories, services related to the sale, service contracts and taxes and fees for license, title and registration. The term does not include any finance charge.

[ 1981, c. 243, §4 (RPR) .]

8. "Closing costs," provided they are bona fide, reasonable in amount and not for the purpose of circumvention or evasion of this Act, with respect to a debt or open-end credit plan secured by an interest in land or a consumer credit transaction involving manufactured housing, include:

A. Fees or premiums for title examination, abstract of title, title insurance or similar purposes and for required related property surveys; [1975, c. 324, §1 (RPR).]

B. Fees for preparation of deeds, settlement statements or other documents; [1975, c. 324, §1 (RPR).]

C. Amounts required to be placed or paid into an escrow or trustee account for future payments if the amounts would not otherwise be included in the finance charge; [1987, c. 129, §17 (AMD).]

D. Fees for notarizing deeds and other documents; [1975, c. 324, §1 (RPR).]

E. Appraisal fees; and [1975, c. 324, §1 (RPR).]

F. Credit reports. [1975, c. 324, §1 (RPR).]

[ 1987, c. 129, §17 (AMD) .]

9. "Conspicuous." A term or clause is conspicuous when it is so written that a reasonable person against whom it is to operate ought to have noticed it. Whether a term or clause is conspicuous or not is for decision by the court.

[ 1973, c. 762, §1 (NEW) .]

10. "Consumer" means a cardholder or a natural person to whom consumer credit is offered or extended and includes a cosigner. The term includes a natural person who enters into a consumer lease. For purposes of rescission, the term includes a natural person in whose principal dwelling a security interest is or will be retained or acquired, if that person's ownership interest in the dwelling is or will be subject to the security interest.

[ 1987, c. 129, §18 (RPR) .]

11. "Consumer credit sale":

A. A "consumer credit sale" is a sale of goods, services or an interest in land in which:

(1) Credit is granted either pursuant to a credit card other than a lender credit card or by a seller who regularly engages as a seller in credit transactions of the same kind;

(2) The buyer is a person other than an organization;

(3) The goods, services or interest in land are purchased primarily for a personal, family or household purpose;

(4) Either the debt is payable in installments or a finance charge is made;

(5) With respect to a sale of goods or services, not including manufactured housing or a motor vehicle, the amount financed does not exceed $50,000, consistent with Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203; and

(6) With respect to a sale of a motor vehicle as defined in Title 29-A, section 101, subsection 42, the amount financed does not exceed $50,000, consistent with Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203.

The amounts set out in subparagraphs (5) and (6) are automatically adjusted to correspond with any inflation adjustment made to the exempt transaction amount referenced in the Federal Truth in Lending Act, Section 104, subsection (3) and any rules adopted pursuant to that Act. [2011, c. 427, Pt. A, §1 (AMD).]

B. [1987, c. 396, §5 (RP).]

C. [1985, c. 763, §18 (RP).]

[ 2011, c. 427, Pt. A, §1 (AMD) .]

12. "Consumer credit transaction" means a consumer credit sale, consumer lease or consumer loan or a modification thereof including a refinancing, consolidation or deferral.

[ 1973, c. 762, §1 (NEW) .]

13. A "consumer lease" is a lease of goods:

A. That a lessor regularly engaged in the business of leasing makes to a person, other than an organization, who takes under the lease primarily for a personal, family or household purpose; [2011, c. 427, Pt. A, §2 (AMD).]

B. In which the amount payable under the lease does not exceed $50,000, consistent with Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203. The exempt transaction amount in this paragraph is automatically adjusted to correspond with any inflation adjustment made to the exempt transaction amount referenced in the Federal Truth in Lending Act, Section 181, subsection (1) and any rules adopted pursuant to that Act; [2011, c. 427, Pt. A, §2 (AMD).]

C. That is for a term exceeding 4 months; and [2011, c. 427, Pt. A, §2 (AMD).]

D. That is not made pursuant to a lender credit card.

A person is regularly engaged in the business of leasing if the person enters into consumer leases more than 25 times in the preceding calendar year. If a person did not meet this numerical test in the preceding calendar year, the numerical standard must be applied to the current calendar year. [2011, c. 427, Pt. A, §2 (AMD).]

[ 2011, c. 427, Pt. A, §2 (AMD) .]

14. "Consumer loan":

A. Except as provided in paragraph B, a "consumer loan" is a loan made by a person regularly engaged in the business of making loans in which:

(1) The debtor is a person other than an organization;

(2) The debt is incurred primarily for a personal, family or household purpose;

(3) Either the debt is payable in installments or a finance charge is made; and

(4) For loans made by:

(a) A supervised financial organization, either the amount financed does not exceed $50,000, consistent with Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203, or the debt is secured by manufactured housing or an interest in land; or

(b) A supervised lender other than a supervised financial organization, either the amount financed does not exceed $50,000, consistent with Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203, or the debt is secured by manufactured housing or an interest in land.

The exempt transaction amount in divisions (a) and (b) are automatically adjusted to correspond with any inflation adjustment made to the exempt transaction amount referenced in the Federal Truth in Lending Act, Section 104, subsection (3) and any rules adopted pursuant to that Act. [2011, c. 427, Pt. A, §3 (AMD).]

B. "Consumer loan" does not include:

(1) A sale or lease in which the seller or lessor allows the buyer or lessee to purchase or lease pursuant to a credit card other than a lender credit card. [2001, c. 371, §14 (AFF); 2001, c. 371, §2 (RPR).]

C. [1985, c. 763, §19 (RP).]

[ 2011, c. 427, Pt. A, §3 (AMD) .]

14-A. "Cosigner" means a natural person who assumes personal liability for the obligation of a consumer without receiving goods, services or money in return for the obligation or, in the case of an open-end credit obligation, without receiving the contractual right to obtain extensions of credit under the account. The term includes any person whose signature is requested as a condition to granting credit to a consumer or as a condition of forbearance on collection of a consumer's obligation that is in default. The term does not include a spouse whose signature is required on a credit obligation to perfect a security interest pursuant to state law. A person who meets the definition of this subsection is a cosigner whether or not the person is designated as such on the credit obligation. The term does not include a person who becomes liable in a transaction to finance or refinance the acquisition or initial construction of real property.

[ 1987, c. 129, §21 (NEW) .]

15. "Credit" means the right granted by a creditor to a consumer to defer payment of an obligation, to incur an obligation and defer its payment or to obtain possession of property or the benefit of services and defer payment therefor pursuant to an agreement which includes, but is not limited to, a sale of goods, a sale of an interest in land, a sale of services or a loan.

[ 1983, c. 720, §3 (RPR) .]

16. "Credit card" means any card, plate, coupon book or other single credit device that may be used from time to time to obtain credit.

[ 1987, c. 129, §22 (RPR) .]

17. "Creditor" means a person who both:

A. Regularly extends, whether in connection with loans, sales of property or services, or otherwise, consumer credit that is payable by agreement in more than 4 installments or for which the payment of a finance charge is or may be required; and [2011, c. 427, Pt. A, §4 (RPR).]

B. Is the person to whom the debt arising from the consumer credit transaction is initially payable on the face of the evidence of indebtedness or, if there is no such evidence of indebtedness, by agreement; except that, in the case of an open-end credit plan involving a credit card, the card issuer and any person who honors the credit card and offers a discount that is a finance charge are creditors. [2011, c. 427, Pt. A, §4 (RPR).]

For the purpose of the requirements imposed under Article 8-A for credit billing pursuant to 15 United States Code, Section 1666 et seq. and for open-end consumer credit pursuant to 15 United States Code, Section 1637(a)(5), (a)(6), (a)(7), (b)(1), (b)(2), (b)(3), (b)(8) and (b)(10), "creditor" also includes card issuers whether or not the amount due is payable by agreement in more than 4 installments or the payment of a finance charge is or may be required and the administrator shall by regulation apply these requirements to those card issuers, to the extent appropriate, even though the requirements are by their terms applicable only to creditors offering open-end credit plans.

For the purposes of this Title, "creditor" also includes any person who originates 2 or more mortgages referred to as high-cost mortgage loans under Article 8-A, section 8-506 in any 12-month period or any person who originates one or more such mortgage loans through a mortgage broker as defined in Article 8-A, section 8-506, subsection 1, paragraph J, or a loan broker as defined in Article 10.

For purposes of this Title, "creditor" also includes a private educational lender as that term is defined in 15 United States Code, Section 1650.

A person regularly extends consumer credit only if the person extended credit other than credit subject to high-cost mortgage loan requirements more than 25 times or more than 5 times for transactions secured by a dwelling in the preceding calendar year. If a person did not meet these numerical standards in the preceding calendar year, the numerical standards must be applied to the current calendar year.

[ 2011, c. 427, Pt. A, §4 (RPR) .]

17-A. Debit card. "Debit card" has the same meaning as in Title 10, section 1271, subsection 3.

[ 2009, c. 618, §1 (NEW) .]

18. "Earnings" means compensation paid or payable to an individual or for his account for personal services rendered or to be rendered by him, whether denominated as wages, salary, commission, bonus or otherwise, and includes periodic payments pursuant to a pension, retirement, or disability program.

[ 1973, c. 762, §1 (NEW) .]

19. "Finance charge" means the cost of consumer credit as a dollar amount. It includes any charge payable directly or indirectly by the consumer and imposed directly or indirectly by the creditor as an incident to or a condition of the extension of credit. It does not include any charge of a type payable in a comparable cash transaction.

A. Except for charges specifically excluded by paragraph B, the term includes:

(1) Interest, time price differential and any amount payable under an add-on or discount system of additional charges;

(2) Service, transaction, activity and carrying charges and early withdrawal penalties on time deposit accounts, including any charge imposed on a checking or other deposit account to the extent that the charge exceeds the charge for a similar account without a credit feature;

(3) Points, loan fees, assumption fees, finder's fees and similar charges;

(4) Appraisal, investigation and credit report fees;

(5) Premiums or other charges for any guarantee or insurance protecting the creditor against the consumer's default or other credit loss;

(6) Charges imposed on a creditor by another person for purchasing or accepting a consumer's obligation, if the consumer is required to pay the charges in cash, as an addition to the obligation or as a deduction from the proceeds of the obligation;

(7) Premiums or other charges for credit life, accident, health or loss-of-income insurance or insurance against loss of or damage to property or against liability arising out of the ownership or use of property, written in connection with a credit transaction, unless the applicable requirements of section 2-501 and Article 8-A are met; and

(8) Discounts for the purpose of inducing payment by a means other than the use of credit. [2011, c. 427, Pt. D, §6 (AMD).]

B. The term does not include:

(1) Application fees charged to all applicants for credit, whether or not credit is actually extended;

(2) Charges as a result of default, additional charges, delinquency charges or deferral charges to the extent permitted by section 2-501, 2-502 or 2-503;

(3) Charges for actual unanticipated late payment in a transaction that is not otherwise subject to a finance charge or payable in installments;

(4) Charges imposed by a financial institution for paying or returning an item that overdraws an account, except where the charge is imposed pursuant to a written agreement to extend credit to fund overdrafts;

(5) Fees permitted by section 2-501 to be charged for participation in a credit plan, whether assessed on an annual or other periodic basis;

(6) Seller's points;

(7) Closing costs as defined in subsection 8;

(8) The discount, when a creditor purchases or satisfies obligations of a cardholder pursuant to a credit card and the purchase or satisfaction is made at less than the face amount of the obligation;

(9) Any discount offered by a creditor or seller for the purpose of inducing payment by cash, check or other means to be made at the time of sale not involving the use of a credit card, if that discount is offered to all prospective buyers and its availability is disclosed to all prospective buyers clearly and conspicuously; and

(10) Official fees as defined in subsection 25, if they are itemized and disclosed. [1987, c. 129, §24 (RPR).]

[ 2011, c. 427, Pt. D, §6 (AMD) .]

20. "Goods" includes goods not in existence at the time the transaction is entered into and merchandise certificates, but excludes money, chattel paper, documents of title and instruments. For purposes of sections 5-110 and 5-111, goods that are collateral shall include any right of set-off that the creditor may have.

[ 1977, c. 159, §1 (AMD) .]

20-A. Institution of higher education.

[ 1983, c. 641, §2 (RP) .]

20-B. "Insurance premium loan" means a consumer loan that:

A. Is made for the sole purpose of financing the payment by or on behalf of an insured of the premium on one or more policies or contracts issued by or on behalf of an insurer; [1985, c. 763, Pt. A, §20 (NEW).]

B. Is secured by an assignment by the insured to the lender of the unearned premium on the policy or contract; and [1985, c. 763, Pt. A, §20 (NEW).]

C. Contains an authorization to cancel the policy or contract financed. [1985, c. 763, Pt. A, §20 (NEW).]

[ 1985, c. 763, Pt. A, §20 (NEW) .]

21.

[ 1987, c. 129, §25 (RP) .]

22. "Lender credit card" means a credit card issued by a supervised lender. The term does not include any device to the extent that it accesses a bona fide asset account, notwithstanding any overdraft or other line of credit agreement which may be accessed as a result of a debit to that asset account.

[ 1987, c. 129, §26 (RPR) .]

22-A.

[ 2011, c. 427, Pt. B, §1 (RP) .]

22-A.

23. "Loan":

A. Except as provided in paragraph B, a "loan" includes:

(i) the creation of debt by the lender's payment of or agreement to pay money to the debtor or to a third party for the account of the debtor;

(ii) the creation of debt either pursuant to a lender credit card or by a cash advance to a debtor pursuant to a credit card other than a lender credit card;

(iii) the creation of debt by a credit to an account with the lender upon which the debtor is entitled to draw immediately; and

(iv) the forbearance of debt arising from a loan. [1973, c. 762, §1 (NEW).]

B. A "loan" does not include the payment or agreement to pay money to a third party for the account of a debtor if the debt of the debtor arises from a sale or lease and results from use of a credit card issued by a person primarily in the business of selling or leasing goods or services. [1987, c. 129, §27 (AMD).]

[ 1987, c. 129, §27 (AMD) .]

23-A. "Manufactured housing" means manufactured housing as defined in Title 10, section 9002, subsection 7.

[ 1987, c. 129, §28 (NEW) .]

24. "Merchandise certificate" means a writing not redeemable in cash and usable in its face amount in lieu of cash in exchange for goods or services.

[ 1973, c. 762, §1 (NEW) .]

24-A.

[ 1987, c. 129, §29 (RP) .]

24-B. "Mortgage loan originator" means an individual who for compensation or gain, or in the expectation of compensation or gain, takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan. "Mortgage loan originator" does not include:

A. An individual engaged solely as a loan processor or underwriter except as otherwise provided in section 13-103, subsection 3, paragraph A; [2011, c. 427, Pt. B, §2 (NEW).]

B. A person or entity that only performs real estate brokerage activities and is licensed or registered in accordance with the laws of this State, unless the person or entity is compensated by a lender, a mortgage broker or other mortgage loan originator or by any agent of such lender, mortgage broker or other mortgage loan originator; or [2011, c. 427, Pt. B, §2 (NEW).]

C. A person or entity solely involved in extensions of credit relating to time-share plans, as that term is defined in 11 United States Code, Section 101(53D). [2011, c. 427, Pt. B, §2 (NEW).]

For the purposes of Articles 2, 3, 6, 9 and 10, mortgage loan originator does not include a registered mortgage loan originator as defined in section 13-102, subsection 12.

[ 2011, c. 427, Pt. B, §2 (NEW) .]

25. "Official fees" means:

A. Fees and charges prescribed by law which actually are or will be paid to public officials for determining the existence of or for perfecting, releasing, terminating or satisfying a security interest related to a consumer credit transaction; or [1973, c. 762, §1 (NEW).]

B. Premiums payable for insurance in lieu of perfecting a security interest otherwise required by the creditor in connection with the transaction, if the premium does not exceed the fees and charges described in paragraph A which would otherwise be payable. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

26. "Open-end credit" means a plan under which the creditor reasonably contemplates repeated transactions, which prescribes the terms of those transactions and which provides for a finance charge which may be computed from time to time on the outstanding unpaid balance. A credit plan which is an open-end credit plan within the meaning of the preceding sentence is an open-end credit plan, even if credit information is verified from time to time.

[ 1981, c. 243, §13 (RPR) .]

27. "Organization" means a corporation, government or governmental subdivision or agency, trust, estate, partnership, cooperative, or association.

[ 1973, c. 762, §1 (NEW) .]

28. "Payable in installments" means that payment is required or permitted by agreement to be made in more than 4 periodic payments, excluding the down payment.

[ 1981, c. 243, §14 (RPR) .]

28-A. "Payday loan" means a supervised loan or other credit transaction in which a cash advance is made to a consumer in exchange for the consumer's personal check or in exchange for the consumer's authorization to debit the consumer's deposit account and when the parties agree either that the check will not be cashed or deposited or that the consumer's deposit account will not be debited until a designated future date.

[ 2005, c. 604, §2 (NEW) .]

29. "Person" includes a natural person or an individual, and an organization.

[ 1973, c. 762, §1 (NEW) .]

30. "Person related to" with respect to an individual means (a) the spouse of the individual, (b) a brother, brother-in-law, sister, sister-in-law of the individual, (c) an ancestor or lineal descendant of the individual or his spouse, and (d) any other relative, by blood or marriage, of the individual or his spouse who shares the same home with the individual. "Person related to" with respect to an organization means (a) a person directly or indirectly controlling, controlled by or under common control with the organization, (b) an officer or director of the organization or a person performing similar functions with respect to the organization or to a person related to the organization, (c) the spouse of a person related to the organization, and (d) a relative by blood or marriage of a person related to the organization who shares the same home with him.

[ 1973, c. 762, §1 (NEW) .]

31. "Precomputed": A finance charge or consumer credit transaction other than a consumer lease is "precomputed" if the debt is expressed as a sum comprising the amount financed and the amount of the finance charge computed in advance.

[ 1973, c. 762, §1 (NEW) .]

31-A. "Retail credit card" means a credit card issued by a seller who is not a supervised lender and who regularly engages as a seller in credit transactions of the same kind.

[ 1995, c. 84, §1 (NEW) .]

32.

[ 1987, c. 129, §30 (RP) .]

33. "Sale of goods" includes any agreement in the form of a bailment or lease of goods if the bailee or lessee pays, will pay or agrees to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the goods involved and it is agreed that the bailee or lessee will become, or for no other or a nominal consideration has the option to become, the owner of the goods upon full compliance with the terms of the agreement, including any optional renewals thereof.

[ 1983, c. 720, §5 (AMD) .]

34. "Sale of an interest in land" includes, but is not limited to, a lease in which the lessee has an option to purchase the interest and all or a substantial part of the rental or other payments previously made by him are applied to the purchase price.

[ 1973, c. 762, §1 (NEW) .]

35. "Sale of services" means furnishing or agreeing to furnish services and includes making arrangements to have services furnished by another.

[ 1973, c. 762, §1 (NEW) .]

36.

[ 1987, c. 129, §30 (RP) .]

37. "Services" includes (a) work, labor, and other personal services, (b) privileges with respect to transportation, rental of vehicles other than a consumer lease, hotel and restaurant accommodations, education, entertainment, recreation, physical culture, hospital accommodations, funerals, cemetery accommodations and the like, and (c) insurance.

[ 1973, c. 762, §1 (NEW) .]

38.

[ 1997, c. 66, §2 (RP) .]

38-A. "Supervised financial organization" means:

A. A financial institution as defined in Title 9-B, section 131; or [1997, c. 66, §3 (NEW).]

B. A person, other than an insurance company or other organization primarily engaged in an insurance business, that is subject to the supervision by an official or agency of a state or of the United States and is:

(1) Organized, chartered or holding an authorization certificate under the laws of a state or of the United States that authorizes the person both to make loans and to receive deposits, including a savings, share, certificate or deposit account; or

(2) A nondepository trust company, uninsured bank or merchant bank organized, chartered or holding an authorization certificate under the laws of a state or of the United States that authorizes the limited-purpose financial institution to make loans. [2001, c. 371, §3 (AMD).]

[ 2001, c. 371, §3 (AMD) .]

39. "Supervised lender" means a person authorized to make or take assignments of supervised loans, either under a license issued by the Administrator (section 2-301), or as a supervised financial organization (section 1-301, subsection 38-A).

[ 1997, c. 66, §4 (AMD) .]

40. "Supervised loan" means a consumer loan, including a loan made pursuant to open end credit, in which the rate of the finance charge, calculated according to the actuarial method, exceeds 12 1/4% per year, or which is secured by an interest in real estate.

[ 1987, c. 396, §8 (AMD) .]

41. "Provisions on disclosure" includes Article 8-A, rules adopted pursuant to that Article and the Federal Truth in Lending Act, as applicable.

[ 2011, c. 427, Pt. D, §7 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 63, (AMD). 1975, c. 251, (AMD). 1975, c. 324, §§1,2 (AMD). 1975, c. 350, §§1,2 (AMD). 1975, c. 770, §§47-49 (AMD). 1977, c. 159, §1 (AMD). 1977, c. 696, §113 (AMD). 1979, c. 660, §§4,5 (AMD). 1981, c. 235, §1 (AMD). 1981, c. 243, §§3-14,26 (AMD). 1981, c. 551, §3 (AMD). 1981, c. 618, §2 (AMD). 1981, c. 698, §18 (AMD). 1983, c. 641, §2 (AMD). 1983, c. 720, §§3-5 (AMD). 1985, c. 763, §§A18-20 (AMD). 1987, c. 129, §§13-30 (AMD). 1987, c. 396, §§4-8 (AMD). 1989, c. 70, §1 (AMD). 1995, c. 84, §1 (AMD). 1995, c. 309, §5 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 326, §1 (AMD). 1997, c. 66, §§2-4 (AMD). 1997, c. 122, §1 (AMD). 1997, c. 398, §L4 (AMD). 1997, c. 727, §B2 (AMD). 2001, c. 44, §1 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 371, §§2,3 (AMD). 2001, c. 371, §14 (AFF). 2005, c. 164, §1 (AMD). 2005, c. 274, §1 (AMD). 2005, c. 604, §2 (AMD). 2005, c. 683, §B2 (AMD). 2009, c. 618, §1 (AMD). 2011, c. 427, Pt. A, §§1-4 (AMD). 2011, c. 427, Pt. B, §§1, 2 (AMD). 2011, c. 427, Pt. D, §§4-7 (AMD).



9-A §1-302. Definition: Federal Truth in Lending Act

In this Act, "Federal Truth in Lending Act" means Title I of the Consumer Credit Protection Act, (Public Law 90-321; 82 Stat. 146), as amended, and includes regulations issued pursuant to that Act. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §1-303. Other defined terms

Other definitions appearing in this Act and the sections in which they appear are:

"Computational period" Section 2-510

"Interval" Section 2-510

"Location" Section 2-309

"Periodic balance" Section 2-510 [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).









Article 2: FINANCE CHARGES AND RELATED PROVISIONS

Part 1: GENERAL PROVISIONS

9-A §2-101. Short title

This Article shall be known and may be cited as the "Maine Consumer Credit Code -- Finance Charges and Related Provisions." [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §2-102. Scope

Part 2 of this Article applies to consumer credit sales. Parts 3 and 4 apply to consumer loans, including loans made by supervised lenders. Part 5 applies to other charges and modifications with respect to consumer credit transactions. Part 6 applies to other credit transactions. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).






Part 2: CONSUMER CREDIT SALES: MAXIMUM FINANCE CHARGES

9-A §2-201. Finance charge for consumer credit sales other than open-end credit

1. With respect to a consumer credit sale, other than a sale pursuant to open-end credit, a seller may contract for and receive a finance charge not exceeding that permitted by this section.

[ 1973, c. 762, §1 (NEW) .]

2. The finance charge, calculated according to the actuarial method, may not exceed the equivalent of the greater of either of the following:

A. The total of:

(i) 30% per year on that part of the unpaid balances of the amount financed that is $1,000 or less;

(ii) 21% per year on that part of the unpaid balances of the amount financed that is more than $1,000 but does not exceed $2,800; and

(iii) 15% per year on that part of the unpaid balances of the amount financed that is more than $2,800; or [1997, c. 727, Pt. B, §3 (AMD).]

B. 18% per year on the unpaid balances of the amount financed. [1973, c. 762, §1 (NEW).]

[ 1997, c. 727, Pt. B, §3 (AMD) .]

3. This section does not limit or restrict the manner of calculating the finance charge whether by way of add-on, discount, or otherwise, so long as the rate of the finance charge does not exceed that permitted by this section. If the sale is precomputed,

A. The finance charge may be calculated on the assumption that all scheduled payments will be made when due; and [1973, c. 762, §1 (NEW).]

B. The effect of prepayment is governed by the provisions on rebate upon prepayment, section 2-510. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

4. For the purposes of this section, the term of a sale agreement commences with the date the credit is granted or, if goods are delivered or services performed 10 days or more after that date, with the date of commencement of performance or with the date of completion of delivery. For purposes of this section, a sale agreement does not commence upon the transfer of merchandise certificates, but commences only upon the date goods are delivered or services performed. For purposes of this section, delivery and performance include delivery or performance by a subcontractor or agent of the seller. Differences in the lengths of months are disregarded and a day may be counted as 1/30th of a month. Subject to classifications and differentiations the seller may reasonably establish, a part of a month in excess of 15 days may be treated as a full month if periods of 15 days or less are disregarded and that procedure is not consistently used to obtain a greater yield than would otherwise be permitted.

[ 1973, c. 762, §1 (NEW) .]

5. Subject to classifications and differentiations the seller may reasonably establish, he may make the same finance charge on all amounts financed within a specified range. A finance charge so made does not violate subsection 2 if:

A. When applied to the median amount within each range, it does not exceed the maximum permitted by subsection 2; and [1973, c. 762, §1 (NEW).]

B. When applied to the lowest amount within each range, it does not produce a rate of finance charge exceeding the rate calculated according to paragraph A by more than 8% of the rate calculated according to paragraph A. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

6. Notwithstanding subsection 2, the seller may contract for and receive a minimum charge of not more than:

A. Five dollars when the amount financed does not exceed $75; [1975, c. 298, §1 (RPR).]

B. Seven dollars and fifty cents when the amount financed exceeds $75, but is less than $250; or [1975, c. 298, §1 (RPR).]

C. Twenty-five dollars when the amount financed is $250 or more and when, within 30 days from the date of the transaction, the agreement is assigned by the seller, other than a seller of motor vehicles, to an assignee having no corporate relationship to the seller-assignor. [1975, c. 298, §1 (RPR).]

[ 1975, c. 298, §1 (RPR) .]

7. The finance charge on any transaction involving the credit sale of goods or services used in the modernization, rehabilitation, repair, alteration or improvement of real property, in which the seller or his agent installs the goods or provides the services related to the modernization, rehabilitation, repair, alteration or improvement of the real property, may not exceed 18% per year on the unpaid balances of the amount financed.

[ 1985, c. 819, Pt. B, §§3-4 (AMD) .]

8.

[ 1997, c. 727, Pt. B, §4 (RP) .]

9.

[ 1993, c. 188, §1 (RP) .]

9-A. Notwithstanding any other provision of law, the finance charge on a consumer credit sale of a motor vehicle, as defined in this section, that is sold on or after January 1, 1994 may not exceed 18% per year on the unpaid balance of the amount financed. For the purposes of this section, "motor vehicle" means any self-propelled vehicle not operated exclusively on tracks, except agricultural machinery and any other devices that do not constitute consumer goods, as defined in Title 11, section 9-1102, subsection (23).

[ 1999, c. 699, Pt. D, §2 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

10. Notwithstanding any other subsection, the finance charge on a transaction to finance or refinance the acquisition of, or secured by, manufactured housing, not involving a security interest in real estate, may not exceed the greater of the following:

A. A rate 2% greater than the maximum rate established by federal regulations pursuant to the United States Code, Title 38, Section 1819(f), Veterans Housing Act of 1970, as amended, and published from time to time in the Federal Register, 38 Code of Federal Regulations, Part 36; or [1987, c. 129, §32 (AMD).]

B. 18% per year. [1983, c. 87, §1 (RPR).]

In the event no specific maximum rate is established by federal regulation in accordance with this subsection, this subsection shall not apply.

[ 1987, c. 129, §32 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 1, (AMD). 1975, c. 298, §1 (AMD). 1977, c. 161, §§1,2 (AMD). 1979, c. 661, §1 (AMD). 1981, c. 229, (AMD). 1981, c. 293, §1 (AMD). 1981, c. 470, §A17 (AMD). 1981, c. 618, §3 (AMD). 1983, c. 87, §1 (AMD). 1983, c. 598, (AMD). 1985, c. 763, §§A21-23 (AMD). 1985, c. 819, §§B3,4 (AMD). 1987, c. 129, §§31,32 (AMD). 1993, c. 188, §§1,2 (AMD). 1997, c. 727, §§B3,4 (AMD). 1999, c. 699, §D2 (AMD). 1999, c. 699, §D30 (AFF).



9-A §2-202. Finance charge for consumer credit sales pursuant to open-end credit

1. With respect to a consumer credit sale made pursuant to open-end credit, a creditor may contract for and receive a finance charge not exceeding that permitted in this section.

[ 1973, c. 762, §1 (NEW) .]

2. A charge may be made in each billing cycle which is a percentage of an amount not exceeding the greater of:

A. The average daily balance in the billing cycle for which the charge is made, which is the sum of the amount unpaid each day during that cycle, divided by the number of days in that cycle. The amount unpaid on a day is determined by adding to the balance, if any, unpaid as of the beginning of that day all debits, but excluding purchases or leases of goods and services made on that day if a finance charge on these amounts is prohibited under subsection 5 and deducting all payments and other credits made or received as of that day; or [1995, c. 614, Pt. A, §1 (AMD).]

B. The unpaid balance at the beginning of the first day of the billing cycle after all payments on account, returns and other credits made or given during the first 25 days of the billing cycle, if the billing cycle is monthly, shall have been first deducted; provided that returns and other credits may be deducted only to the extent that the purchase to which the credit or return relates has been reflected in the previous balance. If the billing cycle is not monthly, such deduction shall be made for payments on account, returns and other credits made or given during that part of the billing cycle that bears the same relation to the billing cycle that 25 does to 30. [1973, c. 762, §1 (RPR).]

[ 1995, c. 614, Pt. A, §1 (AMD) .]

3. Except with respect to sales made pursuant to a credit card:

A. If the billing cycle is monthly, the charge may not exceed 1 1/2% of the amount pursuant to subsection 2; or [1995, c. 84, §2 (NEW).]

B. If the billing cycle is not monthly, the maximum charge is that percentage that bears the same relation to the applicable monthly percentage as the number of days in the billing cycle bears to 30. [1995, c. 84, §2 (NEW).]

A billing cycle is monthly if the closing date of the cycle is the same date each month or does not vary by more than 4 days from that date.

[ 1995, c. 84, §2 (RPR) .]

4. Notwithstanding subsection 3, if there is an unpaid balance on the date as of which the credit service charge is applied, the seller may contract for and receive a charge not exceeding 50¢ if the billing cycle is monthly or longer, or the pro rata part of 50¢ which bears the same relation to 50¢ as the number of days in the billing cycle bears to 30 if the billing cycle is shorter than monthly.

[ 1973, c. 762, §1 (NEW) .]

5. Except when there is an outstanding balance from the prior billing cycle, a finance charge may not be imposed on purchases or leases of goods or services purchased during the billing cycle, provided that they are paid for not later than 25 days after the closing date of the billing cycle in which the purchase or lease occurred.

[ 1995, c. 84, §3 (AMD) .]

6. For purposes of this section, the term of a sale made pursuant to an open-end agreement commences with the date credit is granted or, if goods are delivered or services performed 10 days or more after that date, with the date of commencement of performance or with the date of completion of delivery. Delivery and performance include delivery or performance by a subcontractor or agent of the seller.

[ 1981, c. 323, (NEW) .]

7. Unless otherwise provided for in Article 8-A, with respect to consumer credit sales made pursuant to a credit card, other than a lender credit card, a creditor may not impose a finance charge if it is in excess of that set forth in the agreement between the consumer and the creditor.

[ 2011, c. 427, Pt. A, §5 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 421, §§1,2 (AMD). 1981, c. 323, (AMD). 1995, c. 84, §§2-4 (AMD). 1995, c. 614, §A1 (AMD). 1999, c. 184, §1 (AMD). 2011, c. 427, Pt. A, §5 (AMD).






Part 3: CONSUMER LOANS: SUPERVISED LENDERS

9-A §2-301. Authority to make supervised loans

Unless a person is a supervised financial organization or has first obtained a license pursuant to this Act from the administrator authorizing him to make supervised loans, he shall not engage in the business of: [1985, c. 763, Pt. A, §24 (AMD).]

1. Making supervised loans; or

[ 1973, c. 762, §1 (NEW) .]

2. Taking assignments of and undertaking direct collection of payments from or enforcement of rights from an office in this State against debtors arising from supervised loans.

[ 1987, c. 129, §33 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 179, §1 (AMD). 1983, c. 212, §§3,4 (AMD). 1985, c. 763, §A24 (AMD). 1987, c. 129, §33 (AMD).



9-A §2-302. License to make supervised loans

1. The administrator shall receive and act on all applications for licenses to make supervised loans under this Act. Applications must be filed in the manner prescribed by the administrator and must contain the information required by the administrator to make an evaluation of the financial responsibility, character and fitness of the applicant.

A. For a lender subject to this subsection whose activities include making or arranging residential mortgage loans, an application for a license to make supervised loans must be made electronically, through the nationwide mortgage licensing system and registry. Licenses expire December 31st of each year and must be renewed through the nationwide mortgage licensing system and registry. An application for an initial license must be accompanied by a fee of $250, and an annual renewal application must be accompanied by a fee of $100. An application for an initial license or renewal for a place of business other than that of the applicant's first licensed location must be accompanied by a fee of $100. An applicant must also pay a nationwide mortgage licensing system and registry processing fee in an amount to be determined by the administrators of the nationwide mortgage licensing system and registry. A nonprofit organization exempt from taxation under the United States Internal Revenue Code, Section 501(c)(3) and engaged in the financing of housing for low-income people under a program designed specifically for that purpose must pay an initial licensing fee, and a fee for each branch location, of $20 and a renewal licensing fee and renewal fee for each branch location of $10, plus the applicable nationwide mortgage licensing system and registry processing fee. [2013, c. 466, §1 (NEW).]

B. For a lender subject to this subsection whose activities do not include making or arranging residential mortgage loans, an initial application for a license must be accompanied by a $500 fee and a renewal application must include a $200 fee. A license is granted for a 2-year period and expires on September 30th of the 2nd year. An application for an initial license or renewal for a place of business other than that of the applicant's first licensed location must be accompanied by a fee of $200. [2013, c. 466, §1 (NEW).]

[ 2013, c. 466, §1 (RPR) .]

1-A.

[ 2011, c. 427, Pt. B, §4 (RP) .]

2. A license to make supervised loans or as a mortgage loan originator may not be issued unless the administrator, upon investigation, finds that the financial responsibility, character and fitness of the applicant, and of the members thereof, if the applicant is a copartnership or association, and of the officers and directors thereof, if the applicant is a corporation, and, when applicable, the character and fitness of the mortgage loan originators thereof, are such as to warrant belief that the business will be operated honestly and fairly within the purposes of this Act. In determining the financial responsibility of an applicant proposing to engage in making insurance premium loans, the administrator shall consider the liabilities the lender may incur for erroneous cancellation of insurance.

A. Every applicant shall also, at the time of filing such application, file with the administrator, if the administrator so requires, a surety bond satisfactory to the administrator in an amount not to exceed $50,000. The terms of the bond must run concurrent with the period of time during which the license will be in effect. The bond must run to the State for the use of the State and of any person or persons who may have a cause of action against the licensee under this Act. The bond must be conditional that the licensee will faithfully conform to and abide by the provisions of this Act and to all rules lawfully made by the administrator under this Act and will pay to the State and to any such person or persons any and all amounts of money that may become due or owing to the State or to such person or persons from the licensee under and by virtue of this Act during the period for which the bond is given. [2013, c. 466, §2 (AMD).]

B. As used in this section, the term "financial responsibility" means that the applicant has available for the operation of the licensed business net assets of at least $25,000 and upon issuance of a license, each licensee shall maintain net assets of at least $25,000 that are either used or readily available for use in the conduct of the business of each office of the licensee in which supervised loans are made. [2005, c. 164, §3 (AMD).]

C. [1983, c. 720, §7 (RP).]

D. In determining the financial responsibility of a nonprofit organization engaged in the financing of housing for low-income people under a program specifically designed for that purpose, the administrator may waive the requirement of a bond and availability of $25,000 of net assets, if the applicant submits appropriate additional evidence of financial responsibility. [1989, c. 581, §5 (NEW).]

[ 2013, c. 466, §2 (AMD) .]

3. Upon written request, the applicant is entitled to a hearing on the question of the applicant's qualifications for a license or registration if (a) the administrator has notified the applicant in writing that the application has been denied, or (b) the administrator has not issued a license or registration within 60 days after the application for the license or registration was filed. A request for a hearing may not be made more than 15 days after the administrator has mailed a writing to the applicant notifying the applicant that the application has been denied and stating in substance the administrator's findings supporting denial of the application.

[ 2005, c. 164, §4 (AMD) .]

4. A separate license is required for each place of business. Each branch location license application must be accompanied by a surety bond, in a form acceptable to the administrator, in the amount of $50,000.

[ 2013, c. 466, §3 (AMD) .]

5. A licensee may conduct the business of making supervised loans only at or from any place of business for which he holds a license and not under any other name than that in the license. For purposes of this subsection, the closing of a supervised loan, secured by an interest in real estate, made by the licensee, at the office of an attorney or land title company, shall not be considered the making of a supervised loan at the place of business other than the licensee's licensed location. Loans made pursuant to a lender credit card do not violate this subsection.

[ 1987, c. 129, §35 (AMD) .]

5-A. A licensee subject to subsection 1, paragraph A may conduct the business of making supervised loans only through a mortgage loan originator who possesses a current, valid license.

[ 2013, c. 466, §4 (AMD) .]

6. Any supervised loan, otherwise valid under the provisions of this Act, made by any corporation or by any subsidiary or affiliate of any corporation to which a license is granted by the administrator on or before June 30, 1975, and to which said supervised loan is assigned, shall be deemed to have been made by a duly licensed licensee, provided the administrator finds that said corporation has made a good faith effort to comply with the licensing provisions of this Act.

[ 1975, c. 179, §2-A (NEW) .]

7.

[ 2013, c. 466, §5 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 179, §§2,2-A (AMD). 1983, c. 212, §5 (AMD). 1983, c. 720, §§6-8 (AMD). 1985, c. 763, §A25 (AMD). 1987, c. 129, §§34,35 (AMD). 1989, c. 581, §§4,5 (AMD). 1995, c. 614, §A2 (AMD). 1997, c. 727, §B5 (AMD). 1999, c. 184, §2 (AMD). 2005, c. 164, §§2-5 (AMD). 2005, c. 274, §2 (AMD). 2009, c. 243, §§1, 2 (AMD). 2011, c. 427, Pt. B, §§3-6 (AMD). 2013, c. 466, §§1-5 (AMD).



9-A §2-303. Revocation or suspension of license

1. The administrator may file a complaint with the District Court to suspend or revoke a license to make or originate supervised loans if the administrator finds reason to believe, after investigation or hearing, or both, that:

A. The licensee has violated this Act or any rule or order made pursuant to this Act; or [2011, c. 427, Pt. B, §7 (AMD).]

B. Facts or conditions exist that would clearly have justified the administrator in refusing to grant a license had these facts or conditions been known to exist at the time the application for the license was made. [2011, c. 427, Pt. B, §7 (AMD).]

An affirmative finding by the District Court of either cause is sufficient to suspend or revoke the license.

[ 2011, c. 427, Pt. B, §7 (AMD) .]

1-A. The administrator may refuse to renew a license, after notice and opportunity for a hearing has been provided to the licensee, for any of the reasons set forth in subsection 1.

[ 2011, c. 427, Pt. B, §7 (AMD) .]

2. No revocation or suspension of a license impairs or affects the obligation of any preexisting lawful contract between the licensee and any debtor.

[ 2011, c. 427, Pt. B, §7 (AMD) .]

3. The administrator may reinstate a license, terminate a suspension or grant a new license to a person whose license has been revoked if no fact or condition then exists that clearly would have justified the administrator in refusing to grant a license.

[ 2011, c. 427, Pt. B, §7 (AMD) .]

4. No revocation, suspension, annulment or withdrawal of a license is lawful unless, prior to the institution of proceedings by the administrator, the administrator gave notice by mail to the licensee of facts or conduct that warrant the intended action and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license.

[ 2011, c. 427, Pt. B, §7 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 135, §§1,2 (AMD). 1977, c. 694, §§155-D (RPR). 1983, c. 720, §9 (AMD). 1985, c. 763, §A26 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2005, c. 164, §6 (AMD). 2011, c. 427, Pt. B, §7 (AMD).



9-A §2-303-A. Temporary suspension of license

Notwithstanding Title 5, sections 10003 and 10004 and Title 10, section 8003, if the public interest or the protection of borrowers so requires, the administrator may, by order, suspend a license to make supervised loans or a license as a mortgage loan originator or postpone the effective date of such a license. Upon entry of the order, the administrator shall promptly notify the applicant or licensee that an order has been entered, of the reasons for the order and that, within 15 days after the receipt of a written request by the applicant or licensee, the matter must be scheduled for hearing. Section 2-303 applies to all subsequent proceedings. [2011, c. 427, Pt. B, §8 (AMD).]

SECTION HISTORY

2001, c. 371, §4 (NEW). 2005, c. 164, §7 (AMD). 2011, c. 427, Pt. B, §8 (AMD).



9-A §2-304. Records; annual and quarterly reports

1.

[ 1985, c. 336, §3 (RP) .]

2. The administrator may direct each licensee to file composite annual and quarterly reports relating to all supervised loans made or arranged by that licensee. Information contained in annual and quarterly reports is confidential and may be published only in composite form. The administrator may at any time require additional reports if the administrator determines such action necessary to the proper supervision of licensees.

[ 2013, c. 466, §6 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 336, §3 (AMD). 1985, c. 336, §4 (AMD). 2013, c. 466, §6 (AMD).



9-A §2-305. Examinations and investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 235, §2 (AMD). 1987, c. 129, §36 (RP).



9-A §2-306. Application of administrative procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 819, §A10 (RP).



9-A §2-307. Restrictions on interest in land as security

1. With respect to a supervised loan in which the annual percentage rate disclosed is greater than 18%, a lender may not contract for an interest in land as security. A security interest taken in violation of this section is void.

[ 1973, c. 762, §1 (NEW) .]

2. With respect to a supervised loan in which the amount financed is $2,800 or less, a lender may not take a security interest in the principal residence of the consumer. This subsection does not apply when the lender holds a first mortgage on the residence at the time the loan is made or when the loan is made pursuant to an open-end credit plan involving a commitment to advance amounts in excess of $2,800. Notwithstanding Title 14, a judgment of foreclosure of a mortgage upon the principal residence of a consumer may not be entered on account of the consumer's failure to repay supervised loans under an open-end credit plan, unless the consumer's outstanding balance in the account at the end of the statement period has at some time exceeded $2,800 and the consumer has not paid the account in full subsequent to the date of the last periodic statement showing an outstanding balance in excess of $2,800.

[ 2011, c. 427, Pt. D, §8 (AMD) .]

3.

[ 1997, c. 727, Pt. B, §7 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1979, c. 660, §6 (AMD). 1981, c. 470, §A18 (AMD). 1985, c. 137, §§1,2 (AMD). 1985, c. 763, §§A27,28 (AMD). 1997, c. 727, §§B6,7 (AMD). 2011, c. 427, Pt. D, §8 (AMD).



9-A §2-308. Regular schedule of payments; maximum loan term

1. Except as provided in section 3-308, supervised loans, not made pursuant to open-end credit and in which the amount financed is $1,000 or less and the principal of which is payable in more than a single payment, must be scheduled to be payable in substantially equal installments at equal periodic intervals except to the extent that the schedule of payments is adjusted to the seasonal or irregular income of the debtor and over a period of not more than 25 months.

A. [1985, c. 763, Pt. A, §29 (RP).]

B. [1985, c. 763, Pt. A, §29 (RP).]

[ 1997, c. 727, Pt. B, §8 (AMD) .]

2.

[ 1997, c. 727, Pt. B, §9 (RP) .]

3.

[ 1995, c. 614, Pt. A, §3 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 173, §1 (AMD). 1985, c. 113, §1 (AMD). 1985, c. 763, §§A29,30 (AMD). 1985, c. 819, §A11 (AMD). 1995, c. 614, §A3 (AMD). 1997, c. 727, §§B8,9 (AMD).



9-A §2-309. No other business for purpose of evasion

A supervised lender may not carry on other business for the purpose of evasion or violation of this Act at a location where he makes supervised loans. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §2-310. Servicing requirements of assigned supervised loans

No supervised loan secured by a mortgage on real estate may be assigned under this Article unless:

1. The supervised lender making the loan retains servicing of the loan and either maintains a place of business in this State or maintains a toll-free telephone number or other free means of oral communication that is disclosed to mortgagors and staffed in the manner described in subsection 2; or

[ 1987, c. 129, §37 (AMD) .]

2. The assignee or servicing agent retained to collect the loan maintains a toll-free telephone number, or other free means of oral communication, that is disclosed to mortgagors in each coupon book or on each periodic billing notice or statement of account and that is staffed during normal business hours for mortgagors to use to communicate with the assignee or servicing agent concerning the supervised loan.

[ 1987, c. 129, §37 (AMD) .]

SECTION HISTORY

1983, c. 720, §10 (NEW). 1987, c. 129, §37 (AMD).






Part 4: CONSUMER LOANS: MAXIMUM FINANCE CHARGES

9-A §2-401. Finance charge for consumer loans

1.

[ 1987, c. 129, §38 (RP) .]

2. With respect to a consumer loan, other than a loan pursuant to open-end credit, a lender may contract for and receive a finance charge calculated according to the actuarial method, not exceeding the equivalent of the following:

A. The total of:

(i) 30% per year on that part of the unpaid balances of the amount financed that is $2,000 or less;

(ii) 24% per year on that part of the unpaid balances of the amount financed that is more than $2,000 but does not exceed $4,000; and

(iii) 18% per year on that part of the unpaid balances of the amount financed that is more than $4,000. [1997, c. 727, Pt. B, §10 (AMD).]

B. [1997, c. 727, Pt. B, §10 (RP).]

Notwithstanding paragraph A, with respect to a consumer loan in which the amount financed exceeds $8,000, a lender may not contract for and receive a finance charge calculated according to the actuarial method in excess of 18% per year on the entire amount of the loan.

[ 1997, c. 727, Pt. B, §10 (AMD) .]

3. This section does not limit or restrict the manner of calculating the finance charge, whether by way of add-on, discount or otherwise, so long as the rate of the finance charge does not exceed that permitted by this section. If the loan is precomputed,

A. The finance charge may be calculated on the assumption that all scheduled payments will be made when due; and [1973, c. 762, §1 (NEW).]

B. The effect of prepayment is governed by the provisions on rebate upon prepayment, section 2-510. [1973, c. 762, §1 (NEW).]

C. [1987, c. 129, §40 (RP).]

C. [1989, c. 457, §§1, 8, 9 (RP); 1989, c. 600, Pt. B, §§7, 8 (AFF).]

[ 1989, c. 457, §§1, 8, 9 (AMD); 1989, c. 600, Pt. B, §§7, 8 (AFF) .]

4. The term of a loan for the purposes of this section commences on the date the loan is made. Differences in the lengths of months are disregarded and a day may be counted as 1/30th of a month. Subject to classifications and differentiations the lender may reasonably establish, a part of a month in excess of 15 days may be treated as a full month if periods of 15 days or less are disregarded and that procedure is not consistently used to obtain a greater yield than would otherwise be permitted.

[ 1973, c. 762, §1 (NEW) .]

5. If the primary purpose of the loan is the financing of premiums on a policy or contract of insurance issued by an insurer authorized in this State to do business of the kind involved and the debt under the loan agreement is owed to a supervised lender, the term of the loan for purposes of this section commences on the inception date of the policy or contract of insurance.

[ 1973, c. 762, §1 (NEW) .]

6.

[ 1997, c. 727, Pt. B, §11 (RP) .]

7. Notwithstanding subsection 2, the lender may contract for and receive a minimum charge of not more than:

A. Five dollars when the amount financed does not exceed $75; [1975, c. 298, §2 (NEW).]

B. Fifteen dollars when the amount financed exceeds $75, but is less than $250; or [1999, c. 184, §3 (AMD).]

C. Twenty-five dollars when the amount financed is $250 or more. [1975, c. 298, §2 (NEW).]

[ 1999, c. 184, §3 (AMD) .]

8. Notwithstanding any other subsection, the finance charge on a transaction to finance or refinance the acquisition of, or secured by, manufactured housing, not involving a security interest in real estate, may not exceed the greater of the following:

A. A rate 2% greater than the maximum rate established by federal regulations pursuant to the United States Code, Title 38, Section 1819(f), Veterans Housing Act of 1970, as amended, and published from time to time in the Federal Register, 38 Code of Federal Regulations, Part 36; or [1987, c. 129, §43 (AMD).]

B. 18% per year. [1983, c. 87, §2 (NEW).]

In the event that no specific maximum rate is established by federal regulation in accordance with this subsection, this subsection shall not apply.

[ 1987, c. 129, §43 (AMD) .]

9. Notwithstanding any other subsection, the finance charge on an insurance premium loan may not exceed 18% per year on the unpaid balances of the amount financed, except for any minimum charge that may be allowed pursuant to subsection 7.

[ 1985, c. 763, Pt. A, §33 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 298, §2 (AMD). 1981, c. 618, §4 (AMD). 1983, c. 87, §2 (AMD). 1985, c. 763, §§A31-33 (AMD). 1987, c. 129, §§38-40,43 (AMD). 1987, c. 129, §§41,42 (AMD). 1989, c. 457, §§1,8,9 (AMD). 1989, c. 600, §§B7,8 (AMD). 1997, c. 727, §§B10,11 (AMD). 1999, c. 184, §3 (AMD).



9-A §2-402. Finance charge for loans on open-end credit

1. With respect to loans made on open-end credit, a creditor may contract for and receive a finance charge not in excess of that permitted in this section.

[ 1987, c. 129, §44 (AMD) .]

2. A charge may be earned in each billing cycle which is a percentage of an amount not exceeding the greatest of:

A. The average daily balance in the billing cycle for which the charge is made, which is the sum of the amount unpaid each day during that cycle, divided by the number of days in that cycle. The amount unpaid on a day is determined by adding to the balance, if any, unpaid as of the beginning of that day all advances and other debits and deducting all payments and other credits made or received as of that day, provided that loans made pursuant to a lender credit card to finance the purchase or lease of goods and services shall not be included in the amount unpaid if a finance charge on these amounts is prohibited under subsection 4; or [1987, c. 129, §44 (AMD).]

B. The unpaid balance at the beginning of the first day of the billing cycle after all payments on account, returns and other credits made or given during the first 25 days of the billing cycle, if the billing cycle is monthly, shall have been first deducted; provided that returns and other credits may be deducted only to the extent that the purchase to which the credit or return relates has been reflected in the previous balance. If the billing cycle is not monthly, such deduction shall be made for payments on account, returns and other credits made or given during that part of the billing cycle that bears the same relation to the billing cycle that 25 does to 30. [1973, c. 762, §1 (NEW).]

[ 1987, c. 129, §44 (AMD) .]

3. Except with respect to loans made pursuant to a lender credit card, the charge earned in each billing cycle may not exceed the greater of the product of the average daily balance times the number of days in the billing cycle times .049315% or, if the billing cycle is monthly, 1 1/2% of the amount pursuant to subsection 2. A billing cycle is monthly if the closing date of the cycle is the same date each month or does not vary by more than 4 days from the regular date.

[ 1993, c. 618, §1 (AMD) .]

4. With respect to loans made pursuant to a lender credit card, except for cash advances, and except when there is an outstanding balance from the prior billing cycle at the beginning of a billing cycle, no finance charge may be imposed on purchases or leases of goods or services purchased during the billing cycle if they are paid for not later than 25 days after the closing date of the billing cycle in which the purchase or lease occurred. This subsection does not apply to open-end credit plans secured by a consumer's principal dwelling or by any 2nd or vacation home of the consumer.

[ 2005, c. 484, §1 (AMD) .]

5. Unless otherwise provided for in Article 8-A, with respect to loans made pursuant to a lender credit card, a creditor may not impose a finance charge if it is in excess of that set forth in the agreement between the consumer and the creditor. This subsection does not apply to open-end credit plans secured by a consumer's principal dwelling or by a 2nd or vacation home of the consumer.

[ 2011, c. 427, Pt. A, §6 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 132, (AMD). 1975, c. 291, (AMD). 1977, c. 421, §§3,4 (AMD). 1987, c. 129, §44 (AMD). 1993, c. 618, §§1,2 (AMD). 1995, c. 137, §4 (AMD). 2005, c. 484, §§1,2 (AMD). 2011, c. 427, Pt. A, §6 (AMD).






Part 5: CONSUMER CREDIT TRANSACTIONS: OTHER CHARGES AND MODIFICATIONS

9-A §2-501. Additional charges

1. In addition to the finance charge permitted by the Parts of this Article on maximum finance charges for consumer credit sales and consumer loans, Parts 2 and 4, a creditor may contract for and receive the following additional charges in connection with a consumer credit transaction or an open-end credit plan:

A. Official fees and taxes; [1973, c. 762, §1 (NEW).]

B. Charges for insurance as described in subsection 2; [1973, c. 762, §1 (NEW).]

C. Annual charges, payable in advance, for the privilege of using a credit card, other than a lender credit card, which entitles the user to purchase goods or services from at least 100 persons not related to the issuer of the credit card, under an arrangement pursuant to which the debts resulting from the purchases are payable to the issuer; [1987, c. 129, §45 (AMD).]

D. "Closing costs" as defined in section 1-301, subsection 8; [1987, c. 129, §45 (AMD).]

E. An annual charge for the privilege of using a retail credit card or lender credit card; [1995, c. 84, §5 (AMD).]

F. Charges authorized as permissible additional charges by rule adopted by the administrator, for other benefits conferred on the consumer, if the benefits are of value to the consumer and if the charges are reasonable in relation to the benefits or of a type that is not for credit; and [1993, c. 618, §4 (AMD).]

G. Delinquency charges under section 2-502 and deferral charges under section 2-503. [2003, c. 100, §1 (RPR).]

[ 2003, c. 100, §1 (AMD) .]

2. An additional charge may be made for insurance written in connection with the transaction, including vendor's single interest insurance with respect to which the insurer has no right of subrogation against the consumer but excluding other insurance protecting the creditor against the consumer's default or other credit loss,

A. With respect to insurance against loss of or damage to property, or against liability, if the creditor furnishes a clear and specific statement in writing to the consumer setting forth the cost of the insurance if obtained from or through the creditor and stating that the consumer may choose the person through whom the insurance is to be obtained; and [1973, c. 762, §1 (NEW).]

B. With respect to consumer credit insurance providing life, accident or health coverage or involuntary unemployment coverage, if the insurance coverage is not a factor in the approval by the creditor of the extension of credit, and this fact is clearly disclosed in writing to the consumer, and if, in order to obtain the insurance in connection with the extension of credit, the consumer gives specific affirmative written indication of the desire to do so after written disclosure to the consumer of the cost of the insurance. [1995, c. 329, §1 (AMD).]

[ 1995, c. 329, §1 (AMD) .]

3. Unless otherwise provided for in Article 8-A, charges permitted under this section and any other charges specifically excluded from the definition of "finance charge" in section 1-301, subsection 19, are permissible charges in addition to, and excluded from the calculation of, maximum finance charges set forth in Parts 2 and 4. Unless otherwise expressly prohibited by this Act, including prohibitions found in Article 8-A, and except on retail credit card accounts, a creditor may contract for and receive additional charges not authorized by this section or by section 1-301, subsection 19, if such additional charges, together with all other finance charges applicable to a consumer credit transaction, do not exceed the applicable maximum finance charge under this Act.

[ 2011, c. 427, Pt. A, §7 (AMD) .]

4. Unless otherwise provided for in Article 8-A, in addition to or in lieu of interest at a periodic rate or rates as provided in section 2-402, and in addition to any other charges permitted under this Act, a supervised financial organization or supervised lender may, if the agreement with the consumer governing an open-end credit plan involving the use of a lender credit card so provides, charge and collect as an additional finance charge or interest, in such manner or form as the plan may provide, one or more of the following:

A. A daily, weekly, monthly, annual or other periodic charge in such amount as the agreement may provide for the privileges made available to the consumer under the plan; [1995, c. 137, §5 (NEW).]

B. A transaction charge or charges in such amount or amounts as the agreement may provide for each separate purchase or loan under the plan; [1995, c. 137, §5 (NEW).]

C. A minimum charge for each daily, weekly, monthly, annual or other scheduled billing period under the plan during any portion of which there is an outstanding, unpaid indebtedness under the plan; [1995, c. 137, §5 (NEW).]

D. Reasonable fees for services rendered or for reimbursement of expenses incurred in good faith by the creditor or its agents in connection with the plan, or other reasonable fees incident to the application for and the opening, administration and termination of the plan, including, without limitation, commitment, application and processing fees, official fees and taxes, and filing fees, but excluding costs of collections after default, other than reasonable attorney's fees not in excess of 15% of the unpaid debt incurred in connection with a legal action brought by an attorney who is not a salaried employee of the creditor; [1995, c. 137, §5 (NEW).]

E. A late or delinquency charge upon any outstanding, unpaid installment payments or portions of those payments under the plan that are not paid in full within 15 days after the scheduled or deferred due date; [1995, c. 137, §5 (NEW).]

F. Return-payment charges; [1995, c. 137, §5 (NEW).]

G. Documentary evidence charges; [1995, c. 137, §5 (NEW).]

H. Stop-payment fees; [1995, c. 137, §5 (NEW).]

I. Over-the-limit charges; and [1995, c. 137, §5 (NEW).]

J. Automated teller machine charges or similar electronic or interchange fees or charges. [1995, c. 137, §5 (NEW).]

This subsection does not apply to open-end credit plans secured by a consumer's principal dwelling or by any 2nd or vacation home of the consumer.

[ 2011, c. 427, Pt. A, §8 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 324, §3 (AMD). 1983, c. 384, §§1,2 (AMD). 1987, c. 129, §§45,46 (AMD). 1993, c. 618, §§3-5 (AMD). 1995, c. 84, §§5,6 (AMD). 1995, c. 137, §5 (AMD). 1995, c. 329, §1 (AMD). 1995, c. 614, §A4 (AMD). 1997, c. 94, §1 (AMD). 2003, c. 100, §1 (AMD). 2011, c. 427, Pt. A, §§7, 8 (AMD).



9-A §2-502. Delinquency charges

1. A creditor may contract for and receive a delinquency charge on any outstanding, unpaid installment payment or portion of such payment due under a consumer credit transaction or open-end credit plan not paid in full within 15 days after its scheduled or deferred due date in an amount not exceeding the greater of:

A. An amount, not exceeding $10, that is 5% of the unpaid amount of the installment; or [2003, c. 100, §2 (AMD).]

B. The deferral charge, section 2-503, that would be permitted to defer the unpaid amount of the installment for the period that it is delinquent. [1999, c. 184, §4 (AMD).]

[ 2003, c. 100, §2 (AMD) .]

2. A delinquency charge under paragraph A of subsection 1 may be collected only once on an instalment however long it remains in default. No delinquency charge may be collected with respect to a deferred instalment unless the instalment is not paid in full within 15 days after its deferred due date. A delinquency charge may be collected at the time it accrues or at any time thereafter.

[ 1973, c. 762, §1 (NEW) .]

3.

[ 2003, c. 135, §1 (RP) .]

3-A. In connection with collecting a debt, a delinquency charge under subsection 1, paragraph A may not be collected on a payment if the only delinquency is attributable to late fees or delinquency charges assessed on earlier installments, and the payment is otherwise a full payment for the applicable period and is paid on its due date, or within the applicable grace period. For the purposes of this subsection, "collecting a debt" means any activity, other than the use of judicial process, that is intended to bring about or does bring about repayment of all or part of the money due or alleged to be due from a consumer.

[ 2003, c. 135, §2 (NEW) .]

4. If two instalments or parts thereof of a precomputed consumer loan are in default for 15 days or more, the lender may elect to convert the loan from a precomputed loan to one in which the finance charge is based on unpaid balances. In this event he shall make a rebate pursuant to the provisions on rebate upon prepayment, section 2-510, as of the maturity date of the first delinquent instalment, and thereafter may make a finance charge as authorized by the provisions on loan finance charge for consumer loans, section 2-401. The amount of the rebate shall not be reduced by the amount of any permitted minimum charge, section 2-510. If the creditor proceeds under this subsection, any delinquency or deferral charges made with respect to instalments due at or after the maturity date of the first delinquent instalment shall be rebated, and no further delinquency or deferral charges shall be made.

[ 1987, c. 129, §47 (AMD) .]

5.

[ 1997, c. 727, Pt. B, §12 (RP) .]

6.

[ 1981, c. 618, §5 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 268, (AMD). 1977, c. 564, §44 (AMD). 1981, c. 281, §1 (AMD). 1981, c. 293, §2 (AMD). 1981, c. 618, §5 (AMD). 1985, c. 763, §§A34,35 (AMD). 1987, c. 129, §47 (AMD). 1997, c. 727, §B12 (AMD). 1999, c. 184, §4 (AMD). 2003, c. 100, §2 (AMD). 2003, c. 135, §§1,2 (AMD).



9-A §2-503. Deferral charges

As used in this section and in section 2-510, unless the context otherwise indicates, the following terms applying with respect to a precomputed consumer credit transaction shall have the following meanings: [1975, c. 464, (RPR).]

1. Computational period. "Computational period" means the interval between scheduled due dates of instalments under the transaction if the intervals are substantially equal, or if the intervals are not substantially equal, one month if the smallest interval between the scheduled due dates of instalments under the transaction is one month or more, and otherwise one week.

[ 1975, c. 464, (RPR) .]

2. Deferral. "Deferral" means a postponement of the scheduled due date of an instalment as originally scheduled or as previously deferred.

[ 1975, c. 464, (RPR) .]

3. Deferral period. "Deferral period" means a period in which no instalment is scheduled to be paid by reason of a deferral.

[ 1975, c. 464, (RPR) .]

4. Interval. The "interval" between specified dates means the interval between them including one or the other but not both of them; if the interval between the date of a transaction and the due date of the first scheduled instalment does not exceed one month by more than 15 days when the computational period is one month, or does not exceed 11 days when the computational period is one week, the interval may be considered by the creditor as one computational period.

[ 1975, c. 464, (RPR) .]

5. Periodic balance. "Periodic balance" means the amount scheduled to be outstanding on the last day of a computational period before deducting the instalment, if any, scheduled to be paid on that day.

[ 1975, c. 464, (RPR) .]

6. Standard deferral. "Standard deferral" means a deferral with respect to a transaction made as of the due date of an instalment as scheduled before the deferral by which the due dates of that instalment and all subsequent instalments as scheduled before the deferral are deferred for a period equal to the deferral period. A standard deferral may be for one or more full computational periods or a portion of one computational period or a combination of any of these.

[ 1975, c. 464, (RPR) .]

7. Sum of the balances method. "Sum of the balances method," also known as the "Rule of 78," means a method employed with respect to a transaction to determine the portion of the finance charge attributable to a period of time before the scheduled due date of the final instalment of the transaction. The amount so attributable is determined by multiplying the finance charge by a fraction, the numerator of which is the sum of the periodic balances included within the period and the denominator of which is the sum of all periodic balances under the transaction. According to the sum of the balances method, the portion of the finance charge attributable to a specified computational period is the difference between the portions of the finance charge attributable to the period of time including and excluding, respectively, the computational period, both determined according to the sum of the balances method.

[ 1975, c. 464, (RPR) .]

8. Transaction. "Transaction" means a precomputed consumer credit transaction, unless the context otherwise requires.

[ 1975, c. 464, (RPR) .]

9. Agreement to a deferral. Before or after default in payment of a scheduled instalment of a transaction, the parties to the transaction may agree in writing to a deferral of all or part of one or more unpaid instalments and the creditor may make at the time of deferral and receive at that time or at any time thereafter a deferral charge not exceeding that provided in this section.

[ 1975, c. 464, (RPR) .]

10. Standard deferral. A standard deferral may be made with respect to a transaction as of the due date, as originally scheduled or as deferred pursuant to a standard deferral, of an instalment with respect to which no delinquency charge, section 2-502, has been made or, if made, is deducted from the deferral charge computed according to this subsection. The deferral charge for a standard deferral may equal but not exceed the portion of the finance charge attributable to the computational period immediately preceding the due date of the earliest maturing instalment deferred as determined according to the sum of the balances method multiplied by the whole or fractional number of computational periods in the deferral period, counting each day as 1/30th of a month without regard to differences in lengths of months when the computational period is one month or as 1/7th of a week when the computational period is one week. A deferral charge computed according to this subsection is earned pro rata during the deferral period and is fully earned on the last day of the deferral period.

[ 1975, c. 464, (RPR) .]

11. Deferral charge other than a standard deferral charge. With respect to a transaction as to which a creditor elects not to make and does not make a standard deferral or a deferral charge for a standard deferral, a deferral charge computed according to this subsection may be made as of the due date, as scheduled originally or as deferred pursuant to either subsection 10 or this subsection, of an instalment with respect to which no delinquency charge, section 2-502, has been made or, if made, is deducted from the deferral charge computed according to this subsection. A deferral charge pursuant to this subsection may equal but not exceed the rate of finance charge required to be disclosed to the consumer pursuant to law applied to each amount deferred for the period for which it is deferred computed without regard to differences in lengths of months, but proportionately for a part of a month, counting each day as 1/30th of a month or as 1/7 of a week. A deferral charge computed according to this subsection is earned pro rata with respect to each amount deferred during the period for which it is deferred.

[ 1975, c. 464, (RPR) .]

12. Additional charges. In addition to the deferral charge permitted by this section, a creditor may make and receive appropriate additional charges, section 2-501, and any amount of these charges which is not paid may be added to the deferral charge computed according to subsection 10 or to the amount deferred for the purpose of computing the deferral charge computed according to subsection 11.

[ 1975, c. 464, (RPR) .]

13. Unilateral grant of deferral by creditor. The parties may agree in writing at the time of a transaction that, if an instalment is not paid within 10 days after its due date, the creditor may unilaterally grant a deferral and make charges as provided in this section. A deferral charge may not be made for a period after the date that the creditor elects to accelerate the maturity of the transaction.

[ 1975, c. 464, (RPR) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 464, (RPR).



9-A §2-504. Finance charge on refinancing

With respect to a consumer credit transaction, except a consumer lease, the creditor by agreement with the consumer may refinance the unpaid balance and contract for and receive a finance charge based on the amount financed resulting from the refinancing at a rate not exceeding that permitted by the provisions on finance charge for consumer credit sales other than open-end credit, section 2-201, if a consumer credit sale is refinanced, or for consumer loans, section 2-401, if a consumer loan is refinanced. For the purpose of determining the finance charge permitted, the amount financed resulting from the refinancing is composed of the following: [1989, c. 457, §2 (RPR); 1989, c. 600, Pt. B, §§7, 8 (AFF).]

1. An amount equal to:

A. If the transaction was not precomputed, the total of the unpaid balance and the accrued charges, with the exception of any minimum charge, on the date of the refinancing; or [1987, c. 129, §48 (NEW).]

B. If the transaction was precomputed, the amount which the consumer would have been required to pay upon prepayment pursuant to the provision on rebate upon prepayment, section 2-510, on the date of refinancing, but for the purpose of computing this amount no minimum charge is permitted; and [1987, c. 129, §48 (NEW).]

[ 1987, c. 129, §48 (RPR) .]

2. Appropriate additional charges, section 2-501, payment of which is deferred.

[ 1987, c. 129, §48 (RPR) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 173, §2 (AMD). 1979, c. 660, §§7,8 (AMD). 1981, c. 235, §3 (AMD). 1983, c. 77, (AMD). 1985, c. 316, §1 (AMD). 1985, c. 819, §A12 (AMD). 1987, c. 129, §48 (RPR). 1987, c. 129, §§49,50 (RPR). 1989, c. 457, §§2,8,9 (AMD). 1989, c. 600, §§B7,8 (AFF).



9-A §2-505. Finance charge on consolidation

1. If a consumer owes an unpaid balance to a creditor with respect to a consumer credit transaction and becomes obligated on another consumer credit transaction with the same creditor, the parties may agree to a consolidation resulting in a single schedule of payments. If the previous consumer credit transaction was not precomputed, the parties may agree to add the unpaid amount of the amount financed and accrued charges on the date of consolidation to the amount financed with respect to the subsequent consumer credit transaction. If the previous consumer credit transaction was precomputed, the parties may agree to refinance the unpaid balance pursuant to the provisions on refinancing, section 2-504, and to consolidate the amount financed resulting from the refinancing by adding it to the amount financed with respect to the subsequent consumer credit transaction. In either case the creditor may contract for and receive a finance charge as provided in subsection 2 based on the aggregate amount financed resulting from the consolidation.

[ 1973, c. 762, §1 (NEW) .]

2. If the debts consolidated arise exclusively from consumer credit sales, the transaction is a consolidation with respect to a consumer credit sale and the amount of the finance charge is governed by the provisions on finance charge for consumer credit sales other than open-end credit, section 2-201. If the debts consolidated include a debt arising from a consumer loan, the transaction is a consolidation with respect to a consumer loan and the amount of the finance charge is governed by the provisions on finance charge for consumer loans, section 2-401.

[ 1987, c. 129, §51 (AMD) .]

3. If a consumer owes an unpaid balance to a creditor with respect to a consumer credit transaction arising out of a consumer credit sale, and becomes obligated on another consumer credit transaction arising out of another consumer credit sale by the same seller, the parties may agree to a consolidation resulting in a single schedule of payments either pursuant to subsection 1 or by adding together the unpaid balances with respect to the two sales, except where adding the unpaid balances together results in a decrease of the maturity of an earlier transaction.

[ 1975, c. 181, (AMD) .]

4. Any consolidation under this section involving a supervised loan is subject to section 2-308.

[ 1973, c. 762, §1 (NEW) .]

5. This section does not apply to consumer leases or to successive transactions pursuant to an open-end credit arrangement.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 181, (AMD). 1987, c. 129, §51 (AMD).



9-A §2-506. Advances to perform covenants of consumer

1. If the agreement with respect to a consumer credit transaction contains covenants by the consumer to perform certain duties pertaining to insuring or preserving collateral and the creditor pursuant to the agreement pays for performance of the duties on behalf of the consumer, he may add the amounts paid to the debt. Within a reasonable time after advancing any sums, he shall state to the consumer in writing the amount of the sums advanced, any charges with respect to this amount, and any revised payment schedule and, if the duties of the consumer performed by the creditor pertain to insurance, a brief description of the insurance paid for by the creditor including the type and amount of coverages. No further information need be given.

[ 1987, c. 129, §52 (AMD) .]

2. A finance charge may be made for sums advanced pursuant to subsection 1 at a rate not exceeding the rate stated to the consumer pursuant to law in a disclosure statement, except that with respect to open-end credit the amount of the advance may be added to the unpaid balance of the debt and the creditor may make a finance charge not exceeding that permitted by the appropriate provisions on finance charge for consumer credit sales pursuant to open-end credit, section 2-202, or for consumer loans, section 2-402, whichever is appropriate.

[ 1987, c. 129, §53 (AMD) .]

3. This section does not apply to consumer leases.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1987, c. 129, §§52,53 (AMD).



9-A §2-507. Attorney's fees and collection costs

1. With respect to a consumer credit sale or lease, or a supervised loan, the agreement may not provide for the payment by the consumer of attorney's fees or any other collection cost. A provision in violation of this section is unenforceable.

[ 1973, c. 762, §1 (NEW) .]

2. With respect to any other consumer credit transaction, the agreement may provide for the payment by the debtor of reasonable attorney's fees not in excess of 15% of the unpaid debt after default and referral to an attorney not a salaried employee of the creditor, but the agreement may not provide for the payment by the consumer of any other collection costs. A provision in violation of this subsection is unenforceable.

[ 1973, c. 762, §1 (NEW) .]

3.

[ 1981, c. 618, §6 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 281, §2 (AMD). 1981, c. 618, §6 (AMD).



9-A §2-508. Conversion to open end credit

The parties may agree to add the unpaid balance of a consumer credit transaction not made pursuant to open-end credit to the consumer's open-end credit account with the creditor. The unpaid balance so added is an amount equal to the amount financed determined according to the provisions on finance charge on refinancing, section 2-504. This section does not apply to consumer leases. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §2-509. Right to prepay

Subject to the provisions on rebate upon prepayment, section 2-510, the consumer may prepay, in full or in part, the unpaid balance of a consumer credit transaction at any time without penalty, except for minimum charges as permitted by law. Notwithstanding any other provision of this Title, a reasonable charge may be assessed upon a consumer related to prepayment of a consumer loan made by a supervised financial organization and secured by an interest in land, other than a high-cost mortgage loan, as defined in the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq. if the charge is reasonably calculated to offset the cost of origination of the loan. The administrator shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 427, Pt. D, §9 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 2003, c. 263, §1 (AMD). 2007, c. 99, §1 (AMD). 2007, c. 273, Pt. C, §2 (AMD). 2009, c. 362, Pt. C, §1 (AMD). 2011, c. 427, Pt. D, §9 (AMD).



9-A §2-510. Rebate upon prepayment

1. Except as provided in subsection 2, upon prepayment in full of the unpaid balance of a precomputed consumer credit transaction, an amount not less than the unearned portion of the finance charge calculated according to this section shall be rebated to the consumer. If the rebate otherwise required is less than $1, no rebate need be made.

[ 1975, c. 433, §1 (RPR) .]

2. Upon prepayment in full, but not upon a refinancing, section 2-504, of a consumer credit transaction, whether or not precomputed, other than one pursuant to open-end credit, the creditor may collect or retain a minimum charge as permitted by section 2-201, subsection 6, and section 2-401, subsection 7, if the minimum charge was contracted for and the finance charge at the time of prepayment is less than the minimum charge contracted for.

[ 1975, c. 433, §1 (RPR) .]

3. The creditor shall recompute or redetermine the earned finance charge by applying, according to the actuarial method, the annual percentage rate of finance charge required to be disclosed to the consumer pursuant to law to the actual unpaid balances of the amount financed for the actual time that the unpaid balances were outstanding as of the date of prepayment, giving effect to each payment, including payments of any deferral and delinquency charges, as of the date of the payment. The administrator shall adopt rules to simplify the calculation of the unearned portion of the finance charge, including allowance of the use of tables or other methods derived by application of a percentage rate which deviates by not more than 1/2 of 1% from the rate of the finance charge required to be disclosed to the consumer pursuant to law, and based on the assumption that all payments were made as originally scheduled or as deferred.

[ 1979, c. 661, §2 (RPR) .]

4.

[ 1979, c. 661, §2 (RP) .]

5.

[ 1979, c. 661, §2 (RP) .]

6. For transactions in which payments are not scheduled to be made in substantially equal instalments at equal periodic intervals, the administrator shall adopt rules consistent with this section providing for the calculation of the unearned portion of the finance charge.

[ 1975, c. 433, §1 (RPR) .]

7. Except as otherwise provided in subsection 3, this section does not preclude the collection or retention by the creditor of delinquency charges, section 2-502.

[ 1979, c. 661, §3 (AMD) .]

8. If the maturity is accelerated for any reason and judgment is entered, the consumer is entitled to the same rebate as if payment had been made on the date judgment is entered.

[ 1975, c. 433, §1 (RPR) .]

9. Upon prepayment in full of a precomputed consumer credit transaction by the proceeds of consumer credit insurance, section 4-103, the consumer or his estate is entitled to the same rebate as though the consumer had prepaid the agreement on the date the proceeds of insurance are paid to the creditor, but no later than 14 days after satisfactory proof of loss is furnished to the creditor.

[ 1975, c. 433, §1 (RPR) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 433, §1 (RPR). 1979, c. 661, §§2,3 (AMD).






Part 6: OTHER CREDIT TRANSACTIONS

9-A §2-601. Finance charge for other credit transactions

Except where otherwise provided by law with respect to a credit transaction other than a consumer credit transaction, the parties may contract for the payment by the debtor of any finance charge. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).









Article 3: REGULATION OF AGREEMENTS AND PRACTICES

Part 1: GENERAL PROVISIONS

9-A §3-101. Short title

This Article shall be known and may be cited as the "Maine Consumer Credit Code -- Regulation of Agreements and Practices." [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-102. Scope

Parts 2, 3 and 4 of this Article apply, respectively, to disclosure, limitations on agreements and practices, and limitations on consumer's liability with respect to consumer credit transactions. Part 5 applies to home solicitation sales. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).






Part 2: DISCLOSURE

9-A §3-201. Advertising

1. No creditor may engage in this State in false or misleading advertising concerning the terms or conditions of credit with respect to a consumer credit transaction or an open-end credit plan.

[ 1987, c. 129, §54 (AMD) .]

2. Without limiting the generality of subsection 1 and without requiring a statement of rate of finance charge if the finance charge is not more than $5 when the amount financed does not exceed $75, or $7.50 when the amount financed exceeds $75, an advertisement with respect to a consumer credit transaction or an open-end credit plan is misleading if:

A. It states the rate of finance charge and the rate is not stated in the form required by the provisions on disclosure; or [1973, c. 762, §1 (NEW).]

B. It states the dollar amounts of the finance charge or instalment payments, and does not also state the rate of any finance charge and the number and amount of the installment payments. [1985, c. 819, Pt. A, §13 (AMD).]

[ 1987, c. 129, §55 (AMD) .]

3. In this section a catalog or other multiple-page advertisement is considered a single advertisement if it clearly and conspicuously displays a credit terms table setting forth the information required by this section.

[ 1973, c. 762, §1 (NEW) .]

4. This section imposes no liability on the owner or personnel, as such, of any medium in which an advertisement appears or through which it is disseminated.

[ 1973, c. 762, §1 (NEW) .]

5. Advertising which complies with the Federal Consumer Credit Protection Act, 15 U.S.C.A. § 1601 et seq., does not violate subsection 2.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 819, §A13 (AMD). 1987, c. 129, §§54,55 (AMD).



9-A §3-202. Entitlement to copy of written agreement

When a written agreement that requires or provides for the signature of the consumer and that evidences a consumer credit transaction other than one pursuant to open-end credit, the consumer is entitled to a copy of the agreement upon consummation of the transaction or within a reasonable time thereafter in the case of transactions entered into by mail, telephone or electronic means. [1999, c. 150, §1 (RPR).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 281, §3 (AMD). 1981, c. 293, §3 (AMD). 1981, c. 618, §7 (RPR). 1999, c. 150, §1 (RPR).



9-A §3-203. Notice of assignment

The consumer is authorized to pay the original creditor until he receives notification of assignment of rights to payment pursuant to a consumer credit transaction and that payment is to be made to the assignee. A notification which does not clearly and conspicuously identify the rights assigned is ineffective. If requested by the consumer, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless he does so the consumer may pay the original creditor. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-204. Change in terms of open-end credit accounts

1. If a creditor makes a change in the terms of an open-end credit account without complying with this section, any additional cost or charge to the consumer resulting from the change is an excess charge and subject to the remedies available to consumers, section 5-201, and to the administrator, section 6-113.

[ 1973, c. 762, §1 (NEW) .]

2. Unless otherwise provided for in Article 8-A, a creditor may change the terms of an open-end credit account. Except as provided in subsections 3 and 3-A, the creditor shall give to the consumer written notice of any change of terms relating to penalties, interest or other charges at least 30 days before the effective date of the change. A change of terms that would increase any penalty, interest or other charges may not affect outstanding balances incurred prior to the effective date of any such change unless:

A. The creditor includes in the notice of change an offer to finance by a separate loan arrangement the outstanding unpaid balance as of the effective date of the change at the same rate of interest with the same repayment schedule as applies to that open-end credit account; [1983, c. 212, §6 (AMD).]

B. The consumer may accept the offer of a separate loan arrangement with respect to the then existing unpaid balance anytime prior to 7 days before the change is to become effective; [1983, c. 212, §6 (AMD).]

C. The creditor has legal authority to make such a loan; and [1983, c. 212, §6 (AMD).]

D. No minimum finance charge is assessed nor prepayment penalty charged on the loan. [1983, c. 212, §6 (AMD).]

[ 2011, c. 427, Pt. A, §9 (AMD) .]

3. The notice procedure specified in subsection 2 does not have to be followed if:

A. The consumer, after receiving the notice of the change and his rights specified in subsection 2, agrees in writing to the change; or [1983, c. 720, §12 (AMD).]

B. [1983, c. 720, §12 (RP).]

C. The change applies only to debts incurred after a date specified in a notice of the change given 15 days prior to the effective date of the change. [1983, c. 212, §7 (AMD).]

[ 1983, c. 720, §12 (AMD) .]

3-A. No notice of a change in terms is required if the change involves no significant cost to the consumer.

[ 1983, c. 720, §13 (NEW) .]

4. The notice provided for in this section is given to the consumer when mailed to him at the address used by the creditor for sending periodic billing statements.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 178, (AMD). 1983, c. 212, §§6,7 (AMD). 1983, c. 720, §§11-13 (AMD). 1999, c. 150, §2 (AMD). 2011, c. 427, Pt. A, §9 (AMD).



9-A §3-205. Receipts; statements of account; evidence of payment

1. The creditor shall give or send to the consumer, without request, a written receipt for each payment by coin or currency on an obligation pursuant to a consumer credit transaction. A seller, but not an assignee, shall send, without request, a written receipt for each payment by money order on an obligation pursuant to a consumer credit sale. Sending to the customer a periodic statement showing a payment received by mail complies with this subsection, if it is sent to the debtor within 45 days after receipt of the payment.

[ 1973, c. 762, §1 (NEW) .]

2. Upon written request of the consumer, the person to whom an obligation is owed pursuant to a consumer credit transaction, other than one pursuant to open end credit, shall provide a written statement of the dates and amounts of payments made within the past 15 months and the total amount unpaid. The statement shall be provided without charge once during each year of the term of the obligation. If additional statements are requested, the creditor may charge not in excess of $1 for each additional statement.

[ 1973, c. 762, §1 (NEW) .]

3. Within 30 days after the consumer has fulfilled all obligations with respect to a consumer credit transaction, other than one pursuant to open end credit, the person to whom the obligation was owed shall give or send to the consumer written evidence acknowledging payment in full of all obligations with respect to the transaction.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-206. Notice to cosigners and similar parties

1. Notice required. A consumer is not obligated as a cosigner, as that term is defined in section 1-301, subsection 14-A, with respect to a consumer credit transaction, unless, before or contemporaneously with signing any separate agreement or any writing setting forth the terms of the debtor's agreement or in the case of an open-end account or plan prior to the first extension of credit pursuant to the plan, the consumer receives a written notice conforming to the requirements of subsection 2 and the following notices required to be given to the debtor as applicable:

A. Notice of the right to cure default under Article V; [1981, c. 264, §1 (NEW).]

B. The material disclosures required under Article 8-A; [2011, c. 427, Pt. D, §10 (AMD).]

C. Notices required under Title 11, Article 9-A; and [1999, c. 699, Pt. D, §3 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

D. Notices required under Title 14, chapter 713. [1981, c. 264, §1 (NEW).]

[ 2011, c. 427, Pt. D, §10 (AMD) .]

2. Form of notice. The notice required by subsection 1 shall be clear and conspicuous and shall contain the following information:

A. An identification of the creditor, debtor and date of transaction; [1981, c. 264, §1 (NEW).]

B. A description of the nature and extent of the person's obligation in connection with the transaction; [1981, c. 264, §1 (NEW).]

C. Except for open-end credit, the total of payments and, if applicable, the fact that delinquency charges and other costs may also be assessed; [1981, c. 638, §4 (AMD).]

D. The fact that the creditor can take legal action against the person even though he has not received any personal benefit in connection with the transaction; and [1981, c. 264, §1 (NEW).]

E. A statement informing the person of his right to a copy of the agreement that creates his obligation. [1981, c. 638, §5 (AMD).]

[ 1981, c. 638, §§4 and 5 (AMD) .]

3. Exception. The notice required by this section need not be given to a seller, lessor or lender who is obligated to an assignee of his rights.

[ 1981, c. 264, §1 (NEW) .]

4. Copy of agreement. A person entitled to notice under this section shall be given a copy of any writing setting forth the terms of the debtor's agreement and any separate agreement signed by the person entitled to the notice.

[ 1981, c. 638, §6 (AMD) .]

5. Priority for collection. A creditor may not begin a legal action against a person entitled to notice under this section until he has exercised due diligence to collect the debt from the debtor. This subsection does not apply if the person is jointly and severally liable with respect to the transaction.

[ 1981, c. 264, §1 (NEW) .]

6. Definitions.

[ 1987, c. 129, §57 (RP) .]

7. Application. This section applies to all consumer credit transactions and open-end credit plans entered into after October 1, 1982.

[ 1987, c. 129, §58 (AMD) .]

8. Notice not required where cosigners given notice in conformance with certain federal regulations. The notice described in subsection 2 is not required in any consumer credit transaction or open-end credit plan in which the creditor gives a notice to cosigners in the form set forth in regulations promulgated by the Federal Trade Commission, the Federal Reserve Board or the Federal Home Loan Bank Board.

[ 1987, c. 129, §59 (AMD) .]

SECTION HISTORY

1981, c. 264, §1 (NEW). 1981, c. 638, §§2-8 (AMD). 1985, c. 134, §§1,2 (AMD). 1987, c. 129, §§56-59 (AMD). 1999, c. 699, §D3 (AMD). 1999, c. 699, §D30 (AFF). 2011, c. 427, Pt. D, §10 (AMD).






Part 3: LIMITATIONS ON AGREEMENTS AND PRACTICES

9-A §3-301. Security in sales or leases

1. With respect to a consumer credit sale, a seller may take a security interest in the property sold. In addition, a seller may take a security interest in goods upon which services are performed or in which goods sold are installed or to which they are annexed, or in land to which the goods are affixed or which is maintained, repaired or improved as a result of the sale of the goods or services, if in the case of a security interest in land the debt secured is $2,800 or more, or, in the case of a security interest in goods, the debt secured is $1,000 or more. Except as provided with respect to cross-collateral, section 3-302, a seller may not otherwise take a security interest in property of the buyer to secure the debt arising from a consumer credit sale.

[ 1997, c. 727, Pt. B, §13 (AMD) .]

2. With respect to a consumer lease, a lessor may not take a security interest in property of the lessee to secure the debt arising from the lease.

[ 1981, c. 243, §§16 and 26 (AMD) .]

3. A security interest taken in violation of this section is void.

[ 1973, c. 762, §1 (NEW) .]

4.

[ 1997, c. 727, Pt. B, §14 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 243, §§15,16,26 (AMD). 1981, c. 551, §3 (AMD). 1985, c. 316, §2 (AMD). 1985, c. 763, §§A36,37 (AMD). 1997, c. 727, §§B13,14 (AMD).



9-A §3-302. Cross-collateral

1. In addition to contracting for a security interest pursuant to the provisions on security in sales or leases, section 3-301, a seller in a consumer credit sale may secure the debt arising from the sale by contracting for a security interest in other property if as a result of a prior sale the seller has an existing security interest in the other property. The seller may also contract for a security interest in the property sold in the subsequent sale as security for the previous debt.

[ 1973, c. 762, §1 (NEW) .]

2. If the seller contracts for a security interest in other property pursuant to this section, the rate of finance charge thereafter on the aggregate unpaid balances so secured may not exceed that permitted if the balances so secured were consolidated pursuant to the provisions on consolidation involving a refinancing, section 2-505, subsection 1. The seller has a reasonable time after so contracting to make any adjustments required by this section. "Seller" in this section does not include an assignee not related to the original seller.

[ 1987, c. 129, §60 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1987, c. 129, §60 (AMD).



9-A §3-303. Debt secured by cross-collateral

1. If debts arising from 2 or more consumer credit sales, other than sales pursuant to open-end credit, are secured by cross-collateral, section 3-302 or consolidated into one debt payable on a single schedule of payments, and the debt is secured by security interests taken with respect to one or more of the sales, payments received by the seller after the taking of the cross-collateral or the consolidation are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been first applied to the payment of the debts arising from the sales first made. To the extent debts are paid according to this section, security interests in items of property terminate as the debts originally incurred with respect to each item is paid.

[ 1981, c. 243, §17 (AMD) .]

2. Payments received by the seller upon an open-end credit account are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries to the account showing the debts were made.

[ 1973, c. 762, §1 (NEW) .]

3. If the debts consolidated arose from two or more sales made on the same day, payments received by the seller are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of the smallest debt.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 243, §17 (AMD). 1981, c. 243, §§17,26 (AMD). 1981, c. 551, §3 (AMD).



9-A §3-304. Use of multiple agreements

1. A creditor may not use multiple agreements with intent to obtain a higher finance charge than would otherwise be permitted by the provisions of the Article on Finance Charges and Related Provisions, Article II.

[ 1973, c. 762, §1 (NEW) .]

2. With respect to a supervised loan, a lender uses multiple agreements if, with intent to obtain a higher finance charge than would otherwise be permitted, he allows any person, or husband and wife, to become obligated in any way under more than one loan agreement with the lender or with a person related to the lender.

[ 1973, c. 762, §1 (NEW) .]

3. The intent necessary, under subsections 1 and 2, shall be rebuttably presumed in any transaction in which a creditor who is required to disclose an annual percentage rate which is greater than 18% per year in a significant portion of its consumer credit transactions uses multiple agreements with the result of obtaining a higher credit service charge than would otherwise be permitted by this Article.

[ 1973, c. 762, §1 (NEW) .]

4. The excess amount of finance charge provided for in this section is an excess charge for the purposes of the provisions on rights of parties, section 5-201, and the provisions on civil actions by administrator, section 6-113.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-305. No assignment of earnings

1. A creditor may not take an assignment of earnings of the consumer for payment or as security for payment of a debt arising out of a consumer credit transaction. An assignment of earnings in violation of this section is unenforceable by the assignee of the earnings and revocable by the consumer. This section does not prohibit an employee from authorizing deductions from his earnings if the authorization is revocable at will.

[ 1973, c. 762, §1 (NEW) .]

2. A sale of unpaid earnings made in consideration of the payment of money to or for the account of the seller of the earnings is deemed to be a loan to him secured by an assignment of earnings.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-306. Authorization to confess judgment prohibited

No agreement for a consumer credit transaction may contain an authorization for any person to confess judgment on any claim. No seller or lessor may take such an authorization. Any such authorization is void. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-307. Certain negotiable instruments prohibited

With respect to a consumer credit sale or consumer lease, the creditor may not take a negotiable instrument, other than a currently dated check or a draft payable within 7 days of such sale or lease. [1981, c. 243, §18 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 243, §§18,26 (AMD). 1981, c. 551, §3 (AMD).



9-A §3-308. Schedule of payments; balloon payments

With respect to a consumer credit transaction having a schedule of payments requiring more than one payment of principal other than one pursuant to open-end credit: [1985, c. 113, §2 (RPR).]

1. Except as provided in this section, no creditor may contract for or receive payments of principal and interest pursuant to a schedule of payments under which any one payment is not substantially equal to all other payments, excluding any down payment receivable by the creditor or under which the intervals between any consecutive payments differ substantially;

[ 1985, c. 113, §2 (RPR) .]

2. When a consumer's livelihood is dependent upon seasonal or intermittent income, the parties may agree in a separate writing that one or more payments or the intervals between one or more payments may be reduced or expanded in accordance with the needs of the consumer if the payments or intervals are expressly related to the consumer's expected income;

[ 1985, c. 113, §2 (RPR) .]

3. A schedule of payments may provide for the deferral of the first periodic payment subsequent to any down payment for a period of not more than 12 months, except that interest or costs may not accrue in connection with the deferral of the first periodic payment if the deferral is for a period of time in excess of 120 days;

[ 2011, c. 87, §1 (AMD) .]

4. A schedule of payments may require a final payment not substantially equal to all other periodic payments if the transaction is made for a term of not less than 4 years and if the contract evidencing the consumer credit transaction gives the consumer the right to refinance the amount of the final payment in order to fully amortize the obligation on terms then generally offered by the creditor, if the consumer satisfies reasonable credit standards and if the property satisfies reasonable loan-to-value standards. The administrator shall examine the reasonableness of standards during regular examinations and upon consumer complaint. At least 60 days but not more than 180 days prior to the maturity of the loan, the creditor must notify the consumer in writing of the maturity date and the amount due on the maturity date. The 4-year limitation does not apply to a consumer credit transaction secured by a motor vehicle if the contract evidencing the transaction otherwise conforms to the requirements of this section and also permits the consumer to transfer the motor vehicle to the creditor in lieu of making the final payment without further liability, except that the contract may provide for the assessment against the consumer of one or more of the following:

A. A reasonable disposition fee; [2003, c. 543, §1 (NEW).]

B. Reasonable charges for excess mileage; [2003, c. 543, §1 (NEW).]

C. Reasonable charges for excess wear and tear; and [2003, c. 543, §1 (NEW).]

D. Reasonable charges for damage to the motor vehicle; and [2003, c. 543, §1 (NEW).]

[ 2003, c. 543, §1 (AMD) .]

5. With respect to any transaction in violation of this section, the consumer shall have the right, at any time, without further cost or obligation, to revise the schedule of payments to conform both the payments and intervals to the average of all payments and intervals.

[ 1985, c. 113, §2 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 243, §§19,26 (AMD). 1981, c. 551, §3 (AMD). 1985, c. 113, §2 (RPR). 1997, c. 94, §2 (AMD). 2001, c. 82, §1 (AMD). 2001, c. 482, §1 (AMD). 2003, c. 543, §1 (AMD). 2011, c. 87, §1 (AMD).



9-A §3-309. Referral sales

With respect to a consumer credit sale or consumer lease, the seller or lessor may not give or offer to give a rebate or discount or otherwise pay or offer to pay value to the buyer or lessee as an inducement for a sale or lease in consideration of his giving to the seller or lessor the names of prospective purchasers or lessees, or otherwise aiding the seller or lessor in making a sale or lease to another person, if the earning of the rebate, discount or other value is contingent upon the occurrence of an event subsequent to the time the buyer or lessee agrees to buy or lease. An agreement containing a violation of this section is unenforceable by the seller or lessor; and the buyer or lessee, at his option, may rescind the agreement or retain the goods delivered and the benefit of any services performed, without any obligation to pay for them. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-310. Variable rate transactions

1. In connection with a consumer credit transaction in which the interest rate may vary during the term of the transaction, the creditor shall make disclosures in accordance with section 8-504.

A. [2013, c. 464, §1 (RP).]

B. [2013, c. 464, §1 (RP).]

C. [2013, c. 464, §1 (RP).]

D. [2013, c. 464, §1 (RP).]

E. [1989, c. 457, §§3, 9 (RP); 1989, c. 600, Pt. B, §§7, 8 (AFF).]

F. [1989, c. 457, §§3, 9 (RP); 1989, c. 600, Pt. B, §§7, 8 (AFF).]

G. [1989, c. 457, §§3, 9 (RP); 1989, c. 600, Pt. B, §§7, 8 (AFF).]

H. [1989, c. 457, §§3, 9 (RP); 1989, c. 600, Pt. B, §§7, 8 (AFF).]

[ 2013, c. 464, §1 (AMD) .]

1-A. In connection with a consumer credit transaction in which the interest rate may vary during the term of the transaction, the creditor may only use an index or other method that is beyond its control for determining any increase or decrease in the interest rate.

[ 1989, c. 457, §§4, 9 (AMD); 1989, c. 600, Pt. B, §§7, 8 (AFF) .]

2. A variation in the interest rate in accordance with the disclosures required by subsection 1 shall not be considered a refinancing under section 2-504 or a change in terms under section 3-204.

[ 1989, c. 457, §§5, 9 (AMD); 1989, c. 600, Pt. B, §§7, 8 (AFF) .]

3. A variation in the interest rate not in accordance with the disclosures of limits on interest rate changes and examples of the effects of a change made in accordance with subsection 1, shall be considered a charge in excess of that allowed by this Code under section 5-201, subsections 3 and 4.

[ 1989, c. 457, §§6, 9 (AMD); 1989, c. 600, Pt. B, §§7, 8 (AFF) .]

4. Subsection 1-A does not apply to a consumer loan secured by a savings or time deposit if the difference between the rate of interest on the savings or time deposit and the interest rate on the loan at no time exceeds the difference between the 2 when the loan was made.

[ 1989, c. 457, §§7, 9 (AMD); 1989, c. 600, Pt. B, §§7, 8 (AFF) .]

5.

[ 1987, c. 396, §9 (RP) .]

6.

[ 1987, c. 396, §10 (RP) .]

SECTION HISTORY

1981, c. 138, (NEW). 1981, c. 579, (AMD). 1983, c. 212, §8 (AMD). 1983, c. 720, §§14-20 (AMD). 1985, c. 336, §§5, 6 (AMD). 1985, c. 763, §A38 (AMD). 1987, c. 129, §61 (AMD). 1987, c. 396, §§9, 10 (AMD). 1989, c. 457, §§3-7, 9 (AMD). 1989, c. 600, §§B7, 8 (AFF). 1999, c. 150, §3 (AMD). 2011, c. 427, Pt. A, §10 (AMD). 2013, c. 464, §1 (AMD).



9-A §3-311. Consumer's choice of attorney in residential mortgage transaction

Every supervised lender which accepts an application for a residential mortgage loan for one to 4 residential units and which requires that an attorney search the title of the subject real estate shall permit the prospective mortgagor to select a qualified attorney of his own choice to search the title of the subject real estate and certify that title to the lender or land title insurance company, provided that the lender may require the prospective mortgagor's attorney to provide it with evidence of adequate liability insurance or land title insurance or such other written policy requirements as the lender may deem necessary to protect its interests, provided that if all such requirements are met by the attorney chosen by the mortgagor, no additional legal costs may be assessed by the lender against the mortgagor for review of the title search or any other relevant title documents by the lender, its title company or attorney. [1985, c. 311, §1 (RPR).]

Every supervised lender subject to this section shall provide written notice to the prospective mortgagor that he has the right to select a qualified attorney of his own choice for the performance of title work. The notice shall inform the prospective mortgagor that if the attorney chosen by the mortgagor meets the lender's requirements, then no additional fees may be charged to the mortgagor for title work. If the prospective mortgagor indicates on the written notice that he does not wish to exercise his right to select an attorney, then the lender may recommend an attorney. [1985, c. 311, §1 (NEW).]

Nothing in this section may be construed to require certification of title to a supervised lender if that lender does not so require, or to a land title insurance company if that company does not so require. [1985, c. 311, §1 (RPR).]

SECTION HISTORY

1983, c. 150, §1 (NEW). 1985, c. 311, §1 (RPR).



9-A §3-312. Interest to be paid on funds held in escrow

A supervised lender, including any of its assignees, that makes loans secured by a mortgage on real estate and which holds funds of a mortgagor in an escrow account for the payment of taxes or insurance premiums, either on its own behalf or on behalf of another mortgagee, shall pay interest on those funds in accordance with Title 9-B, section 429. [1983, c. 679, §1 (NEW).]

SECTION HISTORY

1983, c. 679, §1 (NEW).



9-A §3-313. Real estate appraisals; copies

A creditor that imposes a fee on a person for the cost of an appraisal of any real estate shall furnish to the person, at no cost, one copy of the appraisal upon request, if the request is made within 90 days after the creditor has provided notice of action taken on the application for credit or the date of the closing, whichever is later, or 90 days after the application is withdrawn. [1999, c. 150, §4 (AMD).]

SECTION HISTORY

1987, c. 265, §1 (NEW). 1999, c. 150, §4 (AMD).



9-A §3-314. Privacy of consumer financial information

A creditor shall comply with the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations, as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001); the Federal Trade Commission, 16 Code of Federal Regulations, Part 313 (2001); or the Securities and Exchange Commission, 17 Code of Federal Regulations, Part 248 (2001), if the creditor is a financial institution as defined in those regulations. This section is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24. This section does not apply to a supervised financial organization. [2001, c. 262, Pt. A, §1 (NEW).]

SECTION HISTORY

2001, c. 262, §A1 (NEW).



9-A §3-315. Choice of accounting, tax or attest services provider

A supervised lender may not, in connection with the extension of credit, interfere with a purchaser's or borrower's free choice of an accounting, tax or attest services provider who is accredited as a certified public accountant, public accountant or enrolled agent, except that the supervised lender may require the provider chosen by the purchaser or borrower to provide adequate evidence of liability insurance or such other written policy requirements as the supervised lender may determine necessary to protect its interest. [2007, c. 466, Pt. B, §5 (AFF); 2007, c. 466, Pt. B, §3 (RPR).]

SECTION HISTORY

2007, c. 185, §1 (NEW). 2007, c. 273, Pt. A, §1 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2007, c. 466, Pt. B, §5 (AFF). 2007, c. 466, Pt. B, §3 (RPR).



9-A §3-316. Real estate settlement procedures

A creditor and its mortgage loan originators shall comply with the provisions of the federal Real Estate Settlement Procedures Act of 1974, 12 United States Code, Section 2601 et seq. and its implementing regulation, Regulation X, 12 Code of Federal Regulations, Section 1024.1 et seq. [2013, c. 464, §2 (AMD).]

SECTION HISTORY

2007, c. 466, Pt. B, §4 (NEW). 2007, c. 466, Pt. B, §5 (AFF). 2011, c. 427, Pt. B, §9 (AMD). 2013, c. 464, §2 (AMD).






Part 4: LIMITATIONS ON CONSUMER'S LIABILITY

9-A §3-401. Restriction on liability in consumer lease

The obligation of a lessee upon expiration of a consumer lease may not exceed twice the average payment allocable to a monthly period under the lease. This limitation does not apply to charges for damages to the leased property or for other default. [1981, c. 243, §20 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 243, §§20,26 (AMD). 1981, c. 551, §3 (AMD).



9-A §3-402. Limitation on default charges

1. The agreement with respect to a consumer credit transaction may not provide for any charges as a result of default by the consumer, except that the agreement may provide for the following:

A. Charges authorized by other provisions of this Act; [1991, c. 237, (NEW).]

B. Notwithstanding section 2-507, reasonable charges incurred in realizing on a security interest in personal property securing a consumer loan, consumer lease or a consumer credit sale, other than attorney's fees; and [1999, c. 150, §5 (AMD).]

C. Notwithstanding section 2-507, reasonable attorney's fees, legal expenses and other reasonable costs incurred in realizing on real property securing a consumer loan or a consumer credit sale. [1991, c. 237, (NEW).]

[ 1999, c. 150, §5 (AMD) .]

2. A provision in violation of this section is unenforceable.

[ 1991, c. 237, (NEW) .]

3. Notwithstanding subsections 1 and 2, a creditor that complies with Title 14, sections 6071 and 6073 is entitled to the remedies provided in those sections when an instrument that the creditor has taken in connection with a consumer loan, consumer lease or consumer credit sale is dishonored.

[ 1999, c. 150, §6 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 293, §4 (AMD). 1991, c. 237, (RPR). 1999, c. 150, §§5,6 (AMD).



9-A §3-403. Assignee subject to defenses

1. With respect to a consumer credit sale or consumer lease, an assignee of the rights of the seller or lessor is subject to all claims and defenses of the buyer or lessee against the seller or lessor arising out of the sale or lease notwithstanding that:

A. There is an agreement to the contrary; or [1973, c. 762, §11 (NEW).]

B. The assignee is a holder in due course of a negotiable instrument issued in violation of the provisions on prohibition of certain negotiable instruments, section 3-307. [1973, c. 762, §11 (NEW).]

[ 1981, c. 243, §§ 21, 26 (AMD) .]

2. The assignee's liability under subsection 1 may not exceed the amount owing to the assignee with respect to the sale or lease at the time the assignee has notice of a claim or defense of the buyer or lessee. If debts arising from 2 or more consumer credit sales, other than pursuant to open-end credit, or consumer leases are consolidated, payments received after the consolidation are deemed, for the purpose of determining the amount owing the assignee with respect to a sale or lease, to have been first applied to the payment of debts arising from the sales or leases first made; if the debts consolidated arose from sales or leases made on the same day, payments are deemed to have been first applied to the smallest debt. Payments received upon a revolving charge account are deemed, for the purpose of determining the amount owing, the assignee with respect to a sale, to have been first applied to the payment of credit service charges in the order of their entry to the account and then to the payment of debts in the order in which the entries to the account showing the debts were made.

[ 1973, c. 762, §1 (NEW) .]

3. No agreement may provide greater rights for an assignee than this section permits and any provision granting such greater rights is unenforceable.

[ 1973, c. 762, §1 (NEW) .]

4. For the purposes of this section, assignee includes the issuer of a credit card, other than a lender credit card, when such card is used in a consumer sale or lease made with a person other than the issuer.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 243, §§21,26 (AMD). 1981, c. 551, §3 (AMD).



9-A §3-404. Interlocking loans

1. A lender who makes a consumer loan for the purpose of enabling a consumer to buy from a seller goods or services, is subject to all claims and defenses of the consumer against the seller arising from the sale of the goods and services if:

A. The cash price of the item with respect to which a dispute exists is in excess of $50 and is made in this State by a seller who allows the consumer to purchase the goods or services pursuant to a lender credit card or similar arrangement involving third parties and the residence of the consumer is in this State and the consumer has made a good faith effort to communicate to the seller the existence of the dispute; [1975, c. 284, §1 (AMD).]

B. The lender was a person having a legal relationship with the seller and the relationship was not remote or was a factor in making the sale or loan; [1973, c. 762, §1 (NEW).]

C. The seller guaranteed the loan or otherwise assumed the risk of loss by the lender upon the loan; or [1973, c. 762, §1 (NEW).]

D. The lender directly supplied the seller with a form used by the debtor to evidence or secure the loan. [1973, c. 762, §1 (NEW).]

[ 1981, c. 243, §§22, 26 (AMD) .]

2. The lender's liability under this section may not exceed the amount owing to the lender with respect to the cash price of the disputed item at the time the lender has notice of a claim or defense of the buyer against the seller. If 2 or more consumer loans, other than pursuant to a revolving loan account, are consolidated, payments received after the consolidation are deemed, for the purpose of determining the amount owing the lender with respect to the sale, to have been first applied to the payment of the loans first made; if the loans consolidated arose from sales made on the same day, payments are deemed to have been first applied to the smallest loan. Payments received upon open-end credit are deemed, for the purpose of determining the amount owing the lender with respect to the sale, to have been first applied to the payment of finance charges in the order of their entry to the account and then to the payment of loans in the order in which the entries to the account showing the loans were made.

[ 1975, c. 284, §2 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 284, §§1,2 (AMD). 1981, c. 243, §§22,26 (AMD). 1981, c. 551, §3 (AMD).



9-A §3-404-A. Interlocking leases

1. A lessor who enters into a consumer lease for the purpose of enabling a consumer to obtain the use and possession of goods from a seller who is a merchant with respect to the goods is subject to all claims and defenses of the consumer against the seller with respect to the leased goods if:

A. The lessor was a person having a legal relationship with the seller and the relationship was not remote or was a factor in entering into the lease; [1991, c. 805, §1 (NEW).]

B. The seller guaranteed the lease or otherwise assumed the risk of loss by the lessor upon the lease; or [1991, c. 805, §1 (NEW).]

C. The lessor directly supplied the seller with a form used by the lessee to evidence or secure the lease. [1991, c. 805, §1 (NEW).]

[ 1991, c. 805, §1 (NEW) .]

2. The lessor's liability under this section may not exceed the amount that would be due to the lessor if the lease were terminated on the date the lessor receives notice of a claim or defense of the lessee against the seller.

[ 1991, c. 805, §1 (NEW) .]

SECTION HISTORY

1991, c. 805, §1 (NEW).






Part 5: HOME SOLICITATION SALES

9-A §3-501. Definition: "Home solicitation sale"

"Home solicitation sale" means a consumer credit sale of goods, other than farm equipment, or services in which the seller or a person acting for him engages in a personal solicitation of the sale at a residence of the buyer and the buyer's agreement or offer to purchase is there given to the seller or a person acting for him. It includes a sale in which the seller allows the buyer to purchase goods or services pursuant to a lender credit card. It does not include a sale made pursuant to a preexisting open-end credit account, a sale made pursuant to prior negotiations between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale, or a sale which is subject to the provisions on the consumer's right to rescind certain transactions of the Federal Truth in Lending Act. A sale which would be a home solicitation sale if credit were extended by the seller is a home solicitation sale although the goods or services are paid for in whole or in part by a consumer loan in which the lender is subject to defenses arising from the sale, section 3-404. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-502. Buyer's right to cancel

1. In addition to any right otherwise to revoke an offer, the buyer has the right to cancel a home solicitation sale until midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase which complies with this Part.

[ 1973, c. 762, §1 (NEW) .]

1-A. In addition to any other right to avoid a contract or sale, the first-time buyer of a home solicitation sale of a home food service plan has the right prior to delivery of the food or nonfood items to cancel the sale until midnight of the 10th day after the date on which the buyer signs an agreement or offer to purchase that complies with this Part.

[ 1991, c. 750, §1 (NEW) .]

2. Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address stated in the agreement or offer to purchase.

[ 1973, c. 762, §1 (NEW) .]

3. Notice of cancellation, if given by mail, is given when it is deposited in a mailbox properly addressed and postage prepaid.

[ 1973, c. 762, §1 (NEW) .]

4. Notice of cancellation given by the buyer need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the buyer not to be bound by the home solicitation sale.

[ 1973, c. 762, §1 (NEW) .]

5. If the agreement or offer to purchase requires the seller to affix goods permanently to real estate or its appurtenances, then the seller may not begin performance as long as the buyer has the right to cancel.

[ 1981, c. 187, §1 (NEW) .]

6. If the agreement or offer to purchase requires the seller to deliver a home food service plan, the seller shall allow the first-time buyer of a home food service plan to cancel the plan, without charge, at the time of delivery of the food or nonfood items.

[ 1991, c. 750, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 187, §1 (AMD). 1991, c. 750, §1 (AMD).



9-A §3-503. Form of agreement or offer; statement of buyer's rights

1. In a home solicitation sale, the seller must present to the buyer and obtain his signature to a written agreement or offer to purchase which designates as the date of the transaction the date on which the buyer actually signs, contains a statement of the buyer's rights which complies with subsection 2, and the terms of the sale. A completely executed copy of the agreement shall be furnished by the seller to the buyer immediately after the buyer signs the agreement.

[ 1973, c. 762, §1 (NEW) .]

2. The statement must:

A. Appear under the conspicuous caption: "BUYER'S RIGHT TO CANCEL;" and [1973, c. 762, §1 (NEW).]

B. Read as follows: "If this agreement was solicited at your residence and you do not want the goods or services, you may cancel this agreement by mailing a notice to the seller. The notice must say that you do not want the goods or services and must be mailed before midnight of ..........(Stated date) when cancellation right lapses. The notice must be mailed to: .......... (Insert name and mailing address of seller). If you cancel by this date, the seller may not keep any of your cash down payment. If this agreement requires the seller to affix goods to real estate, then the seller may not begin the work until .......... (Stated date) when cancellation right lapses." [1981, c. 187, §2 (AMD).]

[ 1981, c. 187, §2 (AMD) .]

3. A home solicitation sales contract which contains the notice of cancellation forms and content required by the Federal Trade Commission's trade regulation rule providing for a time period within which a home solicitation sale may be cancelled shall be deemed as complying with the requirements of this Part, so long as the Federal Trade Commission rule provides at least equal information to the consumer concerning his right to cancel as is required by this Part.

[ 1973, c. 762, §1 (NEW) .]

4. Until the seller has complied with this section, the buyer may cancel the home solicitation sale by notifying the seller in any manner and by any means of his intention to cancel.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 134, §1 (AMD). 1981, c. 187, §2 (AMD).



9-A §3-503-A. Frozen food contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 239, §1 (NEW). 1991, c. 750, §2 (RP).



9-A §3-504. Restoration of down payment; no retention of cancellation fee

1. Within 20 days after a home solicitation sale has been cancelled or an offer to purchase revoked, the seller must tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness. A provision permitting the seller to keep all or any part of any payment, note or evidence of indebtedness is in violation of this section and unenforceable.

[ 1973, c. 762, §1 (NEW) .]

2. If the down payment includes goods traded in, the goods must be tendered in substantially as good condition as when received by the seller. If the seller fails to tender the goods as provided by this section, the buyer may elect to recover an amount equal to the trade-in allowance stated in the agreement.

[ 1973, c. 762, §1 (NEW) .]

3. Until the seller has complied with the obligations imposed by this section, the buyer may retain possession of goods delivered to him by the seller and has a lien on the goods in his possession or control for any recovery to which he is entitled.

[ 1973, c. 762, §1 (NEW) .]

4. The seller is not entitled to retain any cancellation fee.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-505. Duty of buyer; no compensation for services prior to cancellation

1. Except as provided by the provisions on retention of goods by the buyer, subsection 3 of section 3-504, within a reasonable time after a home solicitation sale has been cancelled or an offer to purchase revoked, the buyer upon demand must tender to the seller any goods delivered by the seller pursuant to the sale but he is not obligated to tender at any place other than his residence. If the seller fails to demand possession of goods within a reasonable time after cancellation or revocation, the goods become the property of the buyer without obligation to pay for them. For the purpose of this section, 40 days is presumed to be a reasonable time.

[ 1973, c. 762, §1 (NEW) .]

2. The buyer has a duty to take reasonable care of the goods in his possession before cancellation or revocation and for a reasonable time thereafter, during which time the goods are otherwise at the seller's risk.

[ 1973, c. 762, §1 (NEW) .]

3. If the seller has performed any services pursuant to a home solicitation sale prior to its cancellation, the seller is entitled to no compensation.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-506. Limitation

This Part does not apply to any consumer credit transaction covered by Article 8-A and subject to the right of rescission pursuant to the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq., nor does it apply to any sale, by any dealer or agent or salesperson of a registered dealer, registered pursuant to Title 32, chapter 135, of stocks, bonds, debentures or securities representing stocks, bonds or debentures registered pursuant to Title 32, chapter 135 or expressly exempt from registration thereof. [2011, c. 427, Pt. D, §11 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 564, §45 (AMD). 1981, c. 698, §19 (AMD). 1987, c. 129, §62 (AMD). 2005, c. 65, §C4 (AMD). 2011, c. 427, Pt. D, §11 (AMD).



9-A §3-507. Violation as unfair trade practice

Any violation of this Part shall constitute a violation of Title 5, chapter 10, Unfair Trade Practices Act. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).









Article 4: INSURANCE

Part 1: INSURANCE IN GENERAL

9-A §4-101. Short title

This Article shall be known and may be cited as the "Maine Consumer Credit Code -- Insurance." [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-102. Scope; relation to Credit Insurance Act; applicability to parties

1. Except as provided in subsection 2, Parts 1, 2 and 3 of this Article apply to insurance provided or to be provided in relation to a consumer credit transaction.

[ 1997, c. 315, §1 (AMD) .]

2. The provision on cancellation by a creditor, section 4-304, applies to loans, the primary purpose of which is the financing of insurance. No other provision of Parts 1, 2 and 3 of this Article applies to insurance so financed.

[ 1997, c. 315, §1 (AMD) .]

3. This Article supplements and does not repeal the Credit Insurance Act. The provisions of this Act concerning administrative controls, liabilities and penalties do not apply to persons acting as insurers. The similar provisions of the Credit Insurance Act do not apply to creditors and debtors, except as otherwise provided in this Article. The administrator shall have the power under Article VI to enforce against creditors the provisions of the Credit Insurance Act referred to in this Article.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1997, c. 315, §1 (AMD).



9-A §4-103. Definition: "consumer credit insurance," "Credit Insurance Act"

In this Act: [1973, c. 762, §1 (NEW).]

1. "Consumer credit insurance" means insurance, other than insurance on property, by which the satisfaction of debt in whole or in part is a benefit provided, but does not include:

A. Insurance provided in relation to a credit transaction in which a payment is scheduled more than 15 years after the extension of credit; [1975, c. 288, §1 (AMD).]

B. Insurance issued as an isolated transaction on the part of the insurer not related to an agreement or plan for insuring consumers of the creditor; or [1973, c. 762, §1 (NEW).]

C. Insurance indemnifying the creditor against loss due to the consumer's default. [1973, c. 762, §1 (NEW).]

[ 1975, c. 288, §1 (AMD) .]

2. "Credit Insurance Act" means Title 24-A, chapter 37.

[ 2001, c. 138, §1 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 288, §1 (AMD). 2001, c. 138, §1 (AMD).



9-A §4-104. Creditor's provision of and charge for insurance; excess amount of charge

1. Except as otherwise provided in Parts 1, 2 and 3 of this Article and subject to the provisions on additional charges, section 2-501, and maximum finance charges, Parts 2 and 4 of Article II, a creditor may agree to provide insurance, and may contract for and receive a charge for insurance separate from and in addition to other charges. A creditor need not make a separate charge for insurance provided or required by that creditor. This Act does not authorize the issuance of any insurance prohibited under any statute, or rule thereunder, governing the business of insurance.

[ 1997, c. 315, §2 (AMD) .]

2. The excess amount of a charge for insurance provided for in agreements in violation of Parts 1, 2 and 3 of this Article is an excess charge for the purposes of the provisions of the Article on Remedies and Penalties, Article V, as to effect of violations on rights of parties, section 5-201, and of the provisions of the Article on Administration, Article VI, as to civil actions by the administrator, section 6-113.

[ 1997, c. 315, §2 (AMD) .]

3. In any consumer credit sale or any supervised loan, except pursuant to open-end credit sales, a creditor may not contract for or receive a separate charge for consumer credit insurance providing for accident and health coverage unless there is a minimum payment of $30 per month or a loan duration of at least 18 months. All consumer credit insurance providing for accident and health coverage in any consumer credit sale or any supervised loan shall provide for a waiting period of 30 days or more. If a creditor offers consumer credit insurance providing for accident and health coverage for which a separate charge may be received, the creditor shall offer the consumer the option of purchasing consumer credit insurance which does not pay a benefit for the 30-day waiting period and shall disclose to the consumer the cost thereof in accordance with section 2-501, subsection 2, paragraph B.

[ 1981, c. 151, (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 288, §2 (AMD). 1981, c. 151, (AMD). 1997, c. 315, §2 (AMD).



9-A §4-105. Conditions applying to insurance to be provided by creditor

The provisions of Title 24-A, section 2857, shall apply to insurance provided or to be provided in relation to a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-106. Unconscionability

1. In applying the provisions of this Act on unconscionability, sections 5-108 and 6-111, to a separate charge for insurance, consideration shall be given, among other factors, to:

A. Potential benefits to the consumer including the satisfaction of his obligations; [1973, c. 762, §1 (NEW).]

B. The creditor's need for the protection provided by the insurance; and [1973, c. 762, §1 (NEW).]

C. The relation between the amount and terms of credit granted and the insurance benefits provided. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

2. If consumer credit insurance otherwise complies with Parts 1, 2 and 3 of this Article and other applicable law, neither the amount nor the term of the insurance nor the amount of a charge therefor is in and of itself unconscionable in the absence of other practices and circumstances.

[ 1997, c. 315, §3 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1997, c. 315, §3 (AMD).



9-A §4-107. Maximum charge by creditor for insurance

1. Except as provided in subsection 2, if a creditor contracts for or receives a separate charge for insurance, the amount charged to the consumer for the insurance may not exceed the premium to be charged by the insurer, as computed at the time the charge to the consumer is determined, conforming to any rate filings required by law and made by the insurer with the Superintendent of Insurance.

[ 1973, c. 762, §1 (NEW) .]

2. A creditor who provides consumer credit insurance in relation to open end credit may calculate the charge to the consumer in each billing cycle by applying the current premium rate to the unpaid balance of debt in the same manner as is permitted with respect to finance charges by the provisions on finance charges for consumer credit sales pursuant to open end credit, section 2.202.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-108. Refund or credit required; amount

The provisions of Title 24-A, sections 2859, 2860, and 2861, shall apply to insurance provided or to be provided in relation to a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-109. Existing insurance; choice of insurer

The provisions of Title 24-A, section 2863 shall apply to insurance provided or to be provided in relation to a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-110. Charge for insurance in connection with a refinancing or consolidation

The provisions of Title 24-A, section 2856, subsection 4 and section 2859, shall apply to insurance provided or to be provided in relation to a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-111. Cooperation between administrator and Superintendent of Insurance

The administrator and the Superintendent of Insurance are authorized and directed to consult and assist one another in maintaining compliance with Parts 1, 2 and 3 of this Article. They may jointly pursue investigations, prosecute suits and take other official action as may seem to them appropriate, if either of them is otherwise empowered to take the action. If the administrator is informed of a violation or suspected violation by an insurer of Parts 1, 2 and 3 of this Article, or of the insurance laws, rules and regulations of this State, the administrator shall advise the Superintendent of Insurance of the circumstances. [1997, c. 315, §4 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1997, c. 315, §4 (AMD).



9-A §4-112. Administrative action of Superintendent of Insurance

1. To the extent of required responsibility under Parts 1, 2 and 3 of this Article, the Superintendent of Insurance shall issue rules with respect to insurers, and with respect to refunds, section 4-108, forms, schedules of premium rates and charges, section 4-203, and the Superintendent of Insurance's approval or disapproval thereof and, in case of violation, may make an order for compliance.

[ 1997, c. 315, §5 (AMD) .]

2.

[ 1985, c. 763, Pt. A, §39 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 763, §A39 (AMD). 1997, c. 315, §5 (AMD).






Part 2: CONSUMER CREDIT INSURANCE

9-A §4-201. Term of insurance

The provisions of Title 24-A, section 2856, shall apply to insurance provided or to be provided in relation to a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-202. Amount of insurance

The provisions of Title 24-A, section 2855, shall apply to insurance provided or to be provided in relation to a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-203. Filing and approval of rates and forms

The provisions of Title 24-A, section 2858, shall apply to insurance provided or to be provided in relation to a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-204. Notice of right to cancel credit insurance in open-end transactions

A creditor who provides consumer credit insurance in relation to open-end credit shall, at least annually, inform the consumer of the voluntary nature of the insurance and of his right to cancel that insurance at will. [1985, c. 336, §7 (NEW).]

SECTION HISTORY

1985, c. 336, §7 (NEW).






Part 3: PROPERTY AND LIABILITY INSURANCE

9-A §4-301. Property insurance

The following provisions apply to insurance provided or to be provided in relation to a consumer credit transaction: [1997, c. 315, §6 (NEW).]

1. A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property unless:

A. The insurance covers a substantial risk of loss of or damage to property related to the credit transaction; [1973, c. 762, §1 (NEW).]

B. The amount, terms and conditions of the insurance are reasonable in relation to the character and value of the property insured or to be insured; [1973, c. 762, §1 (NEW).]

C. The term of the insurance is reasonable in relation to the term of credit. [1973, c. 762, §1 (NEW).]

[ 1975, c. 368, §1 (AMD) .]

2. The term of the insurance is reasonable if it is customary and does not extend substantially beyond a scheduled maturity.

[ 1973, c. 762, §1 (NEW) .]

3. With respect to a transaction, except pursuant to open-end credit, a creditor may not contract for or receive a separate charge for insurance against loss of or damage to property, unless the amount financed exclusive of charges for the insurance is $1,400 or more and the cash price of the item or property is $1,400 or more.

[ 1997, c. 727, Pt. B, §15 (AMD) .]

4. With respect to a transaction pursuant to open-end credit, the administrator may adopt rules consistent with the principles set out in subsections 1 and 2 prescribing whether, and the conditions under which, a creditor may contract for or receive a separate charge for insurance against loss of or damage to property.

[ 1975, c. 368, §2 (NEW) .]

5.

[ 1997, c. 727, Pt. B, §16 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 368, §§1,2 (AMD). 1985, c. 763, §A40 (AMD). 1997, c. 315, §6 (AMD). 1997, c. 727, §§B15,16 (AMD).



9-A §4-302. Insurance on creditor's interest only

If a creditor contracts for or receives a separate charge for insurance against loss of or damage to property, the risk of loss or damage not willfully caused by the consumer is on the consumer only to the extent of any deficiency in the effective coverage of the insurance, even though the insurance covers only the interest of the creditor. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-303. Liability insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1987, c. 129, §63 (AMD). 1997, c. 315, §7 (RP).



9-A §4-304. Cancellation by creditor

A creditor shall not request cancellation of a policy of property or liability insurance except after the consumer's default or in accordance with a written authorization by the consumer and until written notice is delivered to the consumer or mailed to him at his address as stated by him. The notice shall state that the policy may be cancelled on a date not less than 10 days after the notice is delivered, or, if the notice is mailed, not less than 13 days after it is mailed. [1975, c. 316, (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 316, (AMD).






Part 4: INSURANCE ACTIVITIES BY SUPERVISED LENDERS

9-A §4-401. Scope

1. Scope. This Part applies to supervised lenders who are not supervised financial organizations.

[ 1997, c. 315, §8 (NEW) .]

2. Exceptions. Except for sections 4-402 and 4-405, this Part does not apply to group health and group life insurance to the extent authorized by Title 24-A, chapters 31 and 35 when the insured is enrolled in the insurance policy, credit life and credit health insurance to the extent authorized by Title 24-A, chapter 37, credit property insurance, credit involuntary unemployment insurance, forced placed property insurance, a vendor's single interest policy or any other insurance product as determined by the Superintendent of Insurance.

[ 1997, c. 315, §8 (NEW) .]

SECTION HISTORY

1997, c. 315, §8 (NEW).



9-A §4-402. Insurance agency activities

A supervised lender and any affiliate may become licensed under Title 24-A as an insurance agent or agency, broker or consultant for the sale of insurance products in this State and may act as an insurance agent, broker or consultant for the sale of insurance products in this State. [1997, c. 315, §8 (NEW).]

SECTION HISTORY

1997, c. 315, §8 (NEW).



9-A §4-403. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 315, §8 (NEW).]

1. Affiliate. "Affiliate" means any of the following entities:

A. A subsidiary of a supervised lender; [1997, c. 315, §8 (NEW).]

B. An entity of which a supervised lender is a subsidiary; [1997, c. 315, §8 (NEW).]

C. An employee, officer other than a director or licensed 3rd-party agent of a supervised lender or any institution listed in paragraph A or B; [1997, c. 315, §8 (NEW).]

D. A person or entity possessing 5% or more of the ownership interests of a supervised lender or any institution listed in paragraph A or B; or [1997, c. 315, §8 (NEW).]

E. An insurer or insurance agent, broker or consultant utilizing space in the retail area of a supervised lender, or an institution listed in paragraph A or B in order to engage in the transaction of insurance when payments for use of such space are made to the supervised lender or other such institution pursuant to a space-sharing agreement based directly or indirectly on a percentage of the volume of business conducted by the insurer, insurance agent, broker or consultant. [1997, c. 315, §8 (NEW).]

[ 1997, c. 315, §8 (NEW) .]

2. Customer. "Customer" means a person or an authorized representative who has been personally and directly offered or presently maintains an investment security, trust, credit or an insurance product with a supervised lender.

[ 1997, c. 315, §8 (NEW) .]

3. Insurance agent or agency. "Insurance agent or agency" means a person engaged in the business of an insurance agent as defined in Title 24-A, section 1502.

[ 1997, c. 315, §8 (NEW) .]

4. Insurance broker. "Insurance broker" means a person engaged in the business of an insurance broker as defined in Title 24-A, section 1506.

[ 1997, c. 315, §8 (NEW) .]

5. Insurance consultant. "Insurance consultant" means a person engaged in the business of an insurance consultant as defined in Title 24-A, section 1402, subsection 4, 8 or 11.

[ 1999, c. 127, Pt. A, §18 (AMD) .]

6. Insurance product. "Insurance product" means a contract of insurance that is offered for sale by a licensed agent or broker employed by or affiliated with a supervised lender.

[ 1997, c. 315, §8 (NEW) .]

7. Licensed 3rd-party agent. "Licensed 3rd-party agent" means a licensed insurance agent, broker or consultant who engages in authorized insurance activities related to insurance products directly on behalf of a specified licensed insurance entity through an independent contractor relationship.

[ 1997, c. 315, §8 (NEW) .]

8. Ownership interest. "Ownership interest" includes general partnership shares, limited partnership shares and shares of stock that possess any voting rights.

[ 1997, c. 315, §8 (NEW) .]

9. Subsidiary. "Subsidiary" means any corporation, partnership, association or other business entity in which either:

A. One or more supervised lenders or any of their officers, employees, agents or representatives possess, directly or indirectly, singly or in the aggregate, an ownership interest of at least 25%; or [1997, c. 315, §8 (NEW).]

B. It is determined by the Superintendent of Consumer Credit Protection after notice and opportunity for hearing that one or more supervised lenders or any of their officers, employees, agents or representatives, singly or in the aggregate exercise a controlling influence over the management and policies of the entity. [1997, c. 315, §8 (NEW); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

[ 1997, c. 315, §8 (NEW); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

SECTION HISTORY

1997, c. 315, §8 (NEW). 1999, c. 127, §A18 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF).



9-A §4-404. Choice of insurance agent or broker

A supervised lender or its affiliate that negotiates or sells insurance products to purchasers or borrowers as authorized under section 4-402 may not, in connection with the extension of credit, interfere with a purchaser's or borrower's free choice of an insurance agent or company under applicable provisions set forth in Title 24-A. [1997, c. 315, §8 (NEW).]

SECTION HISTORY

1997, c. 315, §8 (NEW).



9-A §4-405. Tie-in arrangements

A supervised lender, a subsidiary of a supervised lender or an entity of which a supervised lender is a subsidiary may not sell in any manner an insurance product as authorized under section 4-402 or fix or vary the consideration for that product on the condition, agreement, requirement or understanding that the purchaser or borrower obtain additional or other credit, property or other service from the supervised lender, a subsidiary of a supervised lender or an entity of which a supervised lender is a subsidiary. This section does not prohibit a tie-in involving insurance products that is permitted under Title 24-A. [1997, c. 315, §8 (NEW).]

SECTION HISTORY

1997, c. 315, §8 (NEW).



9-A §4-406. Distinguishing insurance products from loan products; identification of insurance brokers and agents

To the extent practicable, sales of insurance products authorized by this Part must take place in a manner that minimizes customer confusion between any noninsurance product offered by the supervised lender or its affiliates and those insurance products. A supervised lender, or its affiliates, is in compliance with this section if it utilizes signs clearly visible to its customers that distinguish insurance products of the supervised lender, or its affiliates, from its noninsurance products and that adequately identify insurance agents, brokers and consultants affiliated with the supervised lender. [1997, c. 315, §8 (NEW).]

SECTION HISTORY

1997, c. 315, §8 (NEW).



9-A §4-407. Rulemaking

The Superintendent of Financial Institutions, the Superintendent of Insurance and the Superintendent of Consumer Credit Protection may undertake joint rulemaking, pursuant to this section, Title 9-B, section 448, subsection 5 and Title 24-A, section 1443-A, subsection 3 to carry out the purposes of section 4-406, including issues regarding signs, the physical location of sales of insurance and identification of agents and brokers affiliated with financial institutions, credit unions, financial institution holding companies or supervised lenders. In adopting rules pursuant to this Part, the Superintendent of Financial Institutions, the Superintendent of Insurance and the Superintendent of Consumer Credit Protection shall consider the possibility of confusion and perception of coercion among the insurance consuming public, the need for cost-effective delivery of insurance products to insurance consumers and the importance of parity among agents and brokers affiliated with federally chartered and state-chartered financial institutions and credit unions. Any rule adopted may not interfere significantly with the ability of an agent or broker to solicit or negotiate the sale of an insurance product, whether or not that agent or broker is affiliated with a financial institution, credit union, financial institution holding company or supervised lender, except when no other reasonable alternative exists that protects the insurance consuming public. Rules adopted under this Part are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. Nothing in this section is intended to restrict or interfere with the ability of the Bureau of Insurance, the Bureau of Financial Institutions or the Bureau of Consumer Credit Protection to adopt rules with respect to areas in which the respective agencies have independent jurisdiction. [1999, c. 127, Pt. A, §19 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF); 2007, c. 273, Pt. B, §§5, 6 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

SECTION HISTORY

1997, c. 315, §8 (NEW). 1999, c. 127, §A19 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §§5, 6 (REV). 2007, c. 695, Pt. A, §47 (AFF).









Article 5: REMEDIES AND PENALTIES

Part 1: LIMITATIONS ON CREDITORS' REMEDIES

9-A §5-101. Short title

This Article shall be known and may be cited as the "Maine Consumer Credit Code -- Remedies and Penalties." [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-102. Scope

This Part applies to actions or other proceedings to enforce rights arising from consumer credit transactions; and, in addition, to extortionate extensions of credit, section 5-107. [RR 2013, c. 2, §9 (COR).]

SECTION HISTORY

1973, c. 762, §1 (NEW). RR 2013, c. 2, §9 (COR).



9-A §5-103. Restrictions on deficiency judgments

1. This section applies to any consumer credit sale of goods or services and to any supervised loan.

[ 1973, c. 762, §1 (NEW) .]

2. If a creditor takes possession of or voluntarily accepts surrender of goods in which that creditor has a security interest to secure a debt and the amount financed is $2,800 or less, the consumer and any sureties are not personally liable to the creditor for the unpaid balance of the debt.

[ 1997, c. 727, Pt. B, §17 (AMD) .]

3. For the purpose of determining the unpaid balance of consolidated debts or debts pursuant to open end credit, the allocation of payments to a debt shall be determined in the same manner as provided for determining the amount of debt secured by various security interests, section 3-303.

[ 1973, c. 762, §1 (NEW) .]

4. The consumer may be liable in damages to the creditor if the consumer has willfully or intentionally damaged the collateral or if, after default and demand, the consumer has concealed the collateral from the creditor.

[ 1973, c. 762, §1 (NEW) .]

5. If the creditor elects to bring an action against the consumer for a debt arising from a consumer loan or consumer credit sale of goods or services, when under this section he would not be entitled to a deficiency judgment if he repossessed the collateral and obtains judgment:

A. He may not repossess the collateral; and [1973, c. 762, §1 (NEW).]

B. The collateral is not subject to levy or sale on execution or similar proceedings pursuant to the judgment. [1975, c. 288, §3 (AMD).]

[ 1975, c. 288, §3 (AMD) .]

6.

[ 1997, c. 727, Pt. B, §18 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 288, §3 (AMD). 1985, c. 763, §A41 (AMD). 1997, c. 727, §§B17,18 (AMD).



9-A §5-104. No garnishment before judgment

Prior to entry of judgment in an action against the consumer for debt arising from a consumer credit transaction, the creditor may not obtain an interest in any property of the debtor by attachment, garnishment or like proceedings. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-105. Limitation on garnishment

1. For the purposes of this Part:

A. "Disposable earnings" means that part of the earnings of an individual remaining after the deduction from those earnings of amounts required by law to be withheld; and [1973, c. 762, §1 (NEW).]

B. "Garnishment" means an installment payment order under Title 14, chapter 502. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

2. The maximum part of the aggregate disposable earnings of an individual for any workweek that is subjected to garnishment to enforce payment of a judgment arising from a consumer credit transaction may not exceed the lesser of:

A. Twenty-five percent of the individual's disposable earnings for that week; and [2007, c. 7, §1 (RPR).]

B. The amount by which the individual's disposable earnings for that week exceed 40 times the federal minimum hourly wage prescribed by Section 6(a)(I) of the Fair Labor Standards Act of 1938, 29 United States Code, Section 206(a)(I), or the state minimum wage prescribed by Title 26, section 664, whichever is higher, in effect at the time the earnings are payable.

In the case of earnings for a pay period other than a week, the administrator shall prescribe by rule a multiple of the minimum hourly wage equivalent in effect to that set forth in this paragraph. [2007, c. 7, §1 (RPR).]

[ 2007, c. 7, §1 (RPR) .]

3. No court may make, execute or enforce an order or process in violation of this section.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1995, c. 614, §A5 (AMD). 2007, c. 7, §1 (AMD).



9-A §5-106. No discharge from employment for garnishment

No employer shall discharge an employee for the reason that a creditor of the employee has subjected or attempted to subject unpaid earnings of the employee to garnishment or like proceedings directed to the employer for the purpose of paying a judgment arising from a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-107. Extortionate extensions of credit

1. If it is the understanding of the creditor and the consumer at the time an extension of credit is made that delay in making repayment or failure to make repayment could result in the use of violence or other criminal means to cause harm to the person, reputation or property of any person, the repayment of the extension of credit is unenforceable through civil judicial processes against the consumer.

[ 1973, c. 762, §1 (NEW) .]

2. If it is shown that an extension of credit was made at an annual rate exceeding 33% calculated according to the actuarial method and that the creditor then had a reputation for the use or threat of use of violence or other criminal means to cause harm to the person, reputation or property of any person to collect extensions of credit or to punish the nonrepayment thereof, there is prima facie evidence that the extension of credit was unenforceable under subsection 1.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-108. Unconscionability; inducement by unconscionable conduct

1. With respect to a consumer credit transaction, if the court as a matter of law finds:

A. The agreement to have been unconscionable at the time it was made, or to have been induced by unconscionable conduct, the court may refuse to enforce the agreement; or [1973, c. 762, §1 (NEW).]

B. Any clause of the agreement to have been unconscionable at the time it was made, the court may refuse to enforce the agreement, or may enforce the remainder of the agreement without the unconscionable clause, or may so limit the application of any unconscionable clause as to avoid any unconscionable result. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

2. If it is claimed or appears to the court that the agreement or any clause thereof may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose and effect to aid the court in making the determination.

[ 1973, c. 762, §1 (NEW) .]

3. For the purpose of this section, a change or practice expressly permitted by this Act is not in and of itself unconscionable in the absence of other practices and circumstances.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-109. Default

An agreement of the parties to a consumer credit transaction with respect to default on the part of the consumer is enforceable only to the extent that: [1973, c. 762, §1 (NEW).]

1. The consumer fails to make a payment as required by agreement; or

[ 1973, c. 762, §1 (NEW) .]

2. The prospect of payment, performance or realization of collateral is significantly impaired. The burden of establishing the prospect of significant impairment is on the creditor.

[ 1973, c. 762, §1 (NEW) .]

3. The following without limitation shall constitute a significant impairment of the prospect of payment, performance or realization of collateral:

A. Death, insolvency, assignment for the benefit of creditors, the commencement of any proceeding under any bankruptcy or insolvency laws by or against debtors; [1973, c. 762, §1 (NEW).]

B. Loss, theft, substantial damage to or destruction of the collateral not covered by insurance; [1973, c. 762, §1 (NEW).]

C. Sale or prior encumbrance of the collateral; [1987, c. 129, §64 (AMD).]

D. Failure to renew insurance on the collateral; or termination of insurance on the collateral when substitute insurance is not obtained before the insurance coverage terminates; and [1987, c. 129, §64 (AMD).]

E. Discovery by the creditor of a misstatement of a material fact in any document signed by the consumer which forms part of the basis for extending credit. [1987, c. 129, §64 (NEW).]

[ 1987, c. 129, §64 (AMD) .]

4. The consumer fails to make a payment as required by agreement if he fails to pay when due an amount equal to or greater than the amount of the average installment under a schedule of payments, other than any down payment or balloon payment permitted under section 3-308, which conforms both as to amounts and intervals to the average of all installments and intervals under the agreement. The unpaid amount due may consist of any unpaid installment or accumulation of partially unpaid installments, delinquency or deferral charges, or any combination thereof.

[ 1979, c. 486, (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 250, (AMD). 1979, c. 486, (AMD). 1987, c. 129, §64 (AMD).



9-A §5-110. Notice of consumer's right to cure

1. With respect to a consumer credit transaction, after a consumer has been in default for 10 days for failure to make a required payment and has not voluntarily surrendered possession of goods that are collateral, a creditor may give the consumer the notice described in this section. For purposes of this section, goods that are collateral shall include any right of setoff that the creditor may have.

A creditor gives notice to the consumer under this section by mailing the notice to the consumer's last known address:

A. By certified mail, return receipt requested. For purposes of this paragraph, the time when notice is given shall be the date the consumer signs the receipt or, if the notice is undeliverable, the date the post office last attempts to deliver it; or [1979, c. 417, §2 (NEW).]

B. By ordinary mail. For purposes of this paragraph, the time when notice is given shall be the date the consumer receives it. A post office department certificate of mailing to the consumer shall be conclusive proof of receipt on the 3rd calendar day after mailing. [1979, c. 417, §2 (NEW).]

[ 1985, c. 336, §8 (AMD) .]

2. Except as provided in subsection 3, the notice shall be in writing and shall conspicuously state the name, address and telephone number of the creditor to whom payment is to be made, a brief identification of the credit transaction, the consumer's right to cure the default and the amount of payment and date by which payment must be made to cure the default. A notice in substantially the following form complies with this subsection:

(Name, address and telephone number of creditor)

(Account number, if any)

(Brief identification of credit transaction)

(Date) is the LAST DAY FOR PAYMENT

(Amount) is the AMOUNT NOW DUE

You are late in making your payment(s). If you pay the AMOUNT NOW DUE (above) by the LAST DAY FOR PAYMENT (above), you may continue with the contract as though you were not late. If you do not pay by that date, we may exercise our rights under the law.

If you are late again within the next 12 months in making your payments, we may exercise our rights without sending you another notice like this one. If you have questions, write or telephone the creditor promptly.

[ 1985, c. 336, §9 (AMD) .]

2-A. If a consumer credit transaction is secured by a motor vehicle, the notice must conform to the requirements of subsection 2, except that the following paragraph must be included between the penultimate paragraph and the final paragraph:

The rights we may exercise under law include repossession of the motor vehicle securing this debt. If the motor vehicle is repossessed, either involuntarily or voluntarily, it may be sold and you may owe the difference between the net proceeds from the sale and the remaining balance due under the contract.

This subsection applies only to notices sent on or after January 1, 2004.

[ 2003, c. 98, §1 (NEW) .]

3. If the consumer credit transaction is an insurance premium loan, the notice shall conform to the requirements of subsection 2 and a notice in substantially the form specified in that subsection complies with this subsection, except for the following:

A. In lieu of a brief identification of the credit transaction, the notice shall identify the transaction as an insurance premium loan and each insurance policy or contract that may be cancelled; [1985, c. 763, Pt. A, §42 (AMD).]

B. In lieu of the statement in the form of notice specified in subsection 2 that the creditor may exercise his rights under the law, the statement that each policy or contract identified in the notice may be cancelled; and [1975, c. 429, §2 (RPR).]

C. The last paragraph of the form of notice specified in subsection 2 shall be omitted. [1975, c. 429, §2 (RPR).]

[ 1985, c. 763, Pt. A, §42 (AMD) .]

4. If the goods that are collateral in a consumer credit transaction include a right of setoff, the notice shall conform to the requirements of subsection 2 and a notice in substantially the form specified in that subsection complies with this subsection, except for the following:

A. The 3rd sentence in the next to the last paragraph of the form of notice specified in subsection 2 shall read: If you do not pay by that date, we may exercise our rights under the law, including the right to set off funds in your checking or savings accounts with us against the balance on this delinquent account; and [1979, c. 402, (NEW).]

B. The first sentence in the last paragraph of the form of notice shall read: If you are late again within the next 12 months in making your payments, we may exercise our rights, including the right of setoff, without sending you another notice like this one. [1985, c. 336, §10 (AMD).]

[ 1985, c. 336, §10 (AMD) .]

5.

[ 1981, c. 618, §8 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 429, §2 (RPR). 1977, c. 159, §2 (AMD). 1979, c. 402, (AMD). 1979, c. 417, §§1,2 (AMD). 1981, c. 281, §4 (AMD). 1981, c. 618, §8 (AMD). 1985, c. 336, §§8-10 (AMD). 1985, c. 763, §A42 (AMD). 2003, c. 98, §1 (AMD).



9-A §5-111. Cure of default

1. With respect to a consumer credit transaction, except as provided in subsection 2, after a default consisting only of the consumer's failure to make a required payment, a creditor, because of that default, may neither accelerate maturity of the unpaid balance of the obligation, nor take possession of or otherwise enforce a security interest in goods that are collateral until 14 days after a notice of the consumer's right to cure, as provided in section 5-110, is given, nor with respect to an insurance premium loan, give notice of cancellation as provided in subsection 4 until 10 days after a notice of the consumer's right to cure, as provided in section 5-110, is given. For purposes of this section, goods that are collateral shall include any right of set-off that the creditor may have. Until expiration of the minimum applicable period after the notice is given, the consumer may cure all defaults consisting of a failure to make the required payment by tendering the amount of all unpaid sums due at the time of the tender, without acceleration, plus any unpaid delinquency or deferral charges. Cure restores the consumer to his rights under the agreement as though the defaults had not occurred.

[ 1985, c. 763, Pt. A, §43 (AMD) .]

2. With respect to defaults on the same obligation and subject to subsection 1, after a creditor has once given a notice of consumer's right to cure, as provided in section 5-110, this section gives the consumer no right to cure and imposes no limitation on the creditor's right to proceed against the consumer or goods that are collateral with respect to a default that occurs within 12 months after an earlier default as to which a creditor has given a notice of consumer's right to cure, as provided in section 5-110. For the purpose of this section, in open-end credit, the obligation is the unpaid balance of the account.

[ 1985, c. 763, Pt. A, §44 (AMD) .]

3. This section and the provisions on waiver, agreements to forego rights and settlement of claims, as provided in section 1-107, do not prohibit a consumer from voluntarily surrendering possession of goods which are collateral and the creditor from thereafter accelerating maturity of the obligation and enforcing the obligation and his security interest in the goods at any time after default.

[ 1975, c. 180, (AMD) .]

4. If a default on an insurance premium loan is not cured, the lender may give notice of cancellation of each insurance policy or contract to be cancelled. If given, the notice of cancellation shall be in writing and given to the insurer who issued the policy or contract and to the insured. The insurer, within 2 business days after receipt of the notice of cancellation together with a copy of the insurance premium loan agreement if not previously given to him, shall give any notice of cancellation required by the policy, contract or law and, within 10 business days after the effective date of the cancellation, pay to the lender any premium unearned on the policy or contract as of that effective date. Within 10 business days after receipt of the unearned premium, the lender shall pay to the consumer indebted upon the insurance premium loan agreement any excess of the unearned premium received over the amount owing by the consumer upon the insurance premium loan.

[ 1985, c. 763, Pt. A, §45 (AMD) .]

5.

[ 1981, c. 618, §9 (RP) .]

6. Notwithstanding the other provisions of this section, a notice to cure default for a consumer credit transaction secured by a mortgage subject to Title 14, section 6111 must satisfy the requirements of Title 14, section 6111 and not the requirements of this section.

[ 2009, c. 476, Pt. A, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 180, (AMD). 1975, c. 429, §2 (RPR). 1977, c. 159, §3 (AMD). 1981, c. 281, §5 (AMD). 1981, c. 618, §9 (AMD). 1985, c. 336, §§11,12 (AMD). 1985, c. 763, §§A43-45 (AMD). 2009, c. 476, Pt. A, §1 (AMD).



9-A §5-112. Creditor's right to take possession after default

Upon default by a consumer, unless the consumer voluntarily surrenders possession of the collateral to the creditor, the creditor may take possession of the collateral without judicial process only if possession can be taken without entry into a dwelling, unless such entry has been authorized after default, and without the use of force or other breach of the peace. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-113. Venue

An action against a consumer arising from a consumer credit transaction shall be brought in any county or division of the consumer's residence, section 1-201, subsection 6, in the county or division in which the transaction was made or where an interest in land secures the consumer's obligation, the action may be brought in the county or division in which the land or a part thereof is located. The consumer may have the action removed to the county or division of the consumer's current residence upon motion accompanied by an allegation of a claim or defense to the action. If the residence of the consumer is not within this State, the action may be brought in the county or division in which the sale, lease or loan was made. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-114. Stay of enforcement of judgment

At any time after the entry of a judgment in favor of a creditor against a consumer in an action arising from a consumer credit transaction, the court, for cause and upon motion of a party or on its own motion, may, while such court retains jurisdiction, stay enforcement of the judgment by order upon just and equitable conditions, and continue, modify or revoke the order as the interests of justice may require. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-115. Misrepresentation

A creditor or a person acting for him may not induce a consumer to enter into a consumer credit transaction by misrepresentation of a material fact with respect to the terms and conditions of the extension of credit. A consumer so induced may rescind the sale, lease or loan or recover actual damages, or both. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-116. Illegal, fraudulent or unconscionable conduct in attempted collection of debts

1. In attempting to collect an alleged debt arising from a consumer credit sale, consumer lease or consumer loan, a person shall not:

A. Use or threaten force or violence; [1973, c. 762, §1 (NEW).]

B. Threaten criminal prosecution; [1973, c. 762, §1 (NEW).]

C. Disclose or threaten to disclose information affecting the debtor's reputation for credit worthiness with knowledge or reason to know that the information is false; [1973, c. 762, §1 (NEW).]

D. Communicate more than twice or threaten to communicate more than twice to the debtor's employer information concerning the existence of a debt before or after obtaining final judgment against the debtor except as permitted by statute; [1973, c. 762, §1 (NEW).]

E. Disclose or threaten to disclose to a person other than the debtor or his spouse information affecting the debtor's reputation, whether or not for credit worthiness, with knowledge or reason to know that the other person does not have a legitimate business need for the information, but this subsection does not prohibit the disclosure to another person of information permitted to be disclosed to him by statute; [1973, c. 762, §1 (NEW).]

F. Disclose or threaten to disclose information concerning the existence of a debt known to be disputed by the debtor without disclosing that fact; [1973, c. 762, §1 (NEW).]

G. Claim, or attempt or threaten to enforce a right that has been barred by statute or a final order of the Supreme Judicial Court or a court of the United States; [1973, c. 762, §1 (NEW).]

H. Use a communication which simulates legal or judicial process or which gives the appearance of being authorized, issued or approved by a government, government agency, or attorney-at-law when it is not; or [1973, c. 762, §1 (NEW).]

I. Engage in conduct in violation of a rule adopted and published by the administrator after like conduct has been restrained or enjoined by a final order of a court in a civil action by the administrator against any person pursuant to the provisions or injunctions against fraudulent or unconscionable agreements or conduct, section 6-111. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-116-A. Debts owed to health care providers

1. Definition of "health care provider." For purposes of this section, "health care provider" means a physician, health care practitioner, hospital, clinic, clinical laboratory, health care facility or other person or facility that provides health care services and is licensed or registered by the State.

[ 2009, c. 526, §1 (NEW) .]

2. Agreement by or on behalf of health care provider. An agreement by a health care provider, or by a debt collector on behalf of a health care provider, to accept partial payments over time without assessment of interest from a consumer on a debt for health care services is not a consumer credit transaction as defined by section 1-301, subsection 12.

[ 2009, c. 526, §1 (NEW) .]

3. Disclosure of available payment arrangements. A health care provider shall notify a consumer of the availability of any payment arrangements offered by the health care provider to satisfy a debt for health care services.

[ 2009, c. 526, §1 (NEW) .]

4. Rehabilitation of defaulted medical debt. A payment arrangement offered by a health care provider must provide a consumer the opportunity to reasonably rehabilitate, cure or remedy a defaulted status of a debt for health care services under terms and conditions established by the health care provider, including, but not limited to, making payment in full or making 6 consecutive monthly payments in a timely manner.

[ 2009, c. 526, §1 (NEW) .]

SECTION HISTORY

2009, c. 526, §1 (NEW).



9-A §5-117. Prohibited practices

A seller may not: [1991, c. 524, §1 (NEW).]

1. Misrepresentations. Misrepresent any material fact relating to the terms or conditions of sale;

[ 1991, c. 524, §1 (NEW) .]

2. False impressions. Create an impression that is false or the seller does not believe to be true; and

[ 1991, c. 524, §1 (NEW) .]

3. False promises. Promise performance that the seller does not intend to perform or knows will not be performed.

[ 1991, c. 524, §1 (NEW) .]

SECTION HISTORY

1991, c. 524, §1 (NEW).



9-A §5-118. Unlicensed loan transactions

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Automated clearinghouse" means the nationwide electronic funds transfer system that provides for an interbank exchange of either checks or automated debit or credit entries. [2013, c. 480, §1 (NEW).]

B. "Financial account" means a checking, savings, share, stored value, prepaid, payroll card or other depository account. [2013, c. 480, §1 (NEW).]

C. "Lender" means a person engaged in the business of making loans of money and charging, contracting for or receiving on any such loan interest, a finance charge, a discount or consideration. For purposes of this section, "lender" does not include a supervised financial organization. [2013, c. 480, §1 (NEW).]

D. "Process" or "processing" includes printing a check, draft or other form of negotiable instrument drawn on or debited against a consumer's financial account, formatting or transferring data for use in connection with the debiting of a consumer's financial account by means of such an instrument or an electronic funds transfer or arranging for such services to be provided to a lender. [2013, c. 480, §1 (NEW).]

E. "Processor" means a person who engages in processing. For purposes of this section, "processor" does not include the automated clearinghouse. [2013, c. 480, §1 (NEW).]

[ 2013, c. 480, §1 (NEW) .]

2. Certain loans prohibited. It is an unfair or deceptive act or practice in commerce, a violation of the Maine Unfair Trade Practices Act and a violation of this Title for a lender directly or through an agent to solicit or make a loan to a consumer by any means unless the lender is in compliance with Article 2, Part 3 or is otherwise exempt from the requirements of Article 2, Part 3.

[ 2013, c. 480, §1 (NEW) .]

3. Certain processing prohibited. It is an unfair or deceptive act or practice in commerce, a violation of the Maine Unfair Trade Practices Act and a violation of this Title for a processor, other than a supervised financial organization, to process a check, draft, other form of negotiable instrument or an electronic funds transfer from a consumer's financial account in connection with a loan solicited from or made by any means to a consumer unless the lender is in compliance with Article 2, Part 3 or is otherwise exempt from the requirements of Article 2, Part 3.

[ 2013, c. 480, §1 (NEW) .]

4. Certain assistance to lenders or processors prohibited. It is an unfair or deceptive act or practice in commerce, a violation of the Maine Unfair Trade Practices Act and a violation of this Title for a person or lender to provide substantial assistance to a lender or processor when the person or lender or the person's or lender's authorized agent receives notice from a regulatory, law enforcement or similar governmental authority, knows from its normal monitoring and compliance systems or consciously avoids knowing that the lender or processor is in violation of subsection 2 or 3 or is engaging in an unfair or deceptive act or practice in commerce. This subsection does not apply to a supervised financial organization.

[ 2013, c. 480, §1 (NEW) .]

SECTION HISTORY

2013, c. 480, §1 (NEW).






Part 2: CONSUMERS' REMEDIES

9-A §5-201. Effect of violations on rights of parties

1. If a creditor has violated the provisions of this Act applying to collection of excess charges or enforcement of rights, section 1-201, subsection 5, waiver clauses, section 1-107, use of multiple agreements, section 3-304, certain negotiable instruments, section 3-307, assignee subject to defenses, sections 3-403 and 3-404, restrictions on liability in consumer leases, section 3-401, balloon payment, section 3-308, security in sales or leases, section 3-301, cross-collateral, sections 3-302 and 3-303, assignments of earnings, section 3-305, attorney's fees, section 2-507, limitations on default charges, section 3-402, authorizations to confess judgment, section 3-306, restrictions on interests in land as security, section 2-307, limitations on the schedule of payments or loan term for regulated loans, section 2-308, for credit insurance, section 4-104, separate charges for excess charge for property insurance, section 4-301, restrictions on deficiency judgments, section 5-103, garnishment before judgment, section 5-104, or limitations on garnishment, section 5-105, cure of default, section 5-111, misrepresentation, section 5-115, illegal, fraudulent or unconscionable conduct in an attempted collection of debts, section 5-116, any aggrieved consumer has a right to recover actual damages from a person violating this Act, or in lieu thereof any consumer named as a plaintiff in the complaint as originally filed has a right to recover from a person violating this Act an amount determined by the court not less than $250 nor more than $1,000. With respect to violations from open-end credit, no action pursuant to this subsection may be brought more than 2 years after the violations occurred. With respect to violations arising from other consumer credit transactions, no action pursuant to this subsection may be brought more than 2 years after the due date of the last scheduled payment of the agreement.

[ 1979, c. 660, §9 (AMD) .]

2. If a creditor has violated the provisions of this Act applying to authority to make supervised loans, section 2-301, the debtor is not obligated to pay any application fee, prepaid finance charge or closing cost, nor the loan finance charge owed for the first 12 months of the loan. If the debtor has paid any part of the application fee, prepaid finance charge, closing cost or loan finance charge owed for the first 12 months of the loan, the debtor has a right to recover the payment from the person violating this Act or from an assignee of that person's rights who undertakes direct collection of payments or enforcement of rights arising from the debt. With respect to violations arising from loans made pursuant to open-end credit, no action pursuant to this subsection may be brought more than 2 years after the violation occurred. With respect to violations arising from other loans, no action pursuant to this subsection may be brought more than one year after the due date of the last scheduled payment of the agreement pursuant to which the charge was paid.

[ 1993, c. 496, §1 (AMD) .]

3. A debtor is not obligated to pay a charge in excess of that allowed by this Act, and if he has paid an excess charge he has a right to a refund. A refund may be made by reducing the debtor's obligation by the amount of the excess charge. If the debtor has paid an amount in excess of the lawful obligation under the agreement, the debtor may recover the excess amount from the person who made the excess charge or from an assignee of that person's rights who undertakes direct collection of payments from or enforcement of rights against debtors arising from the debt.

[ 1973, c. 762, §1 (NEW) .]

4. If a creditor has contracted for or received a charge in excess of that allowed by this Act, or if a debtor is entitled to a refund and a person liable to the debtor refuses to make a refund within a reasonable time after demand, the debtor may recover from the creditor or the person liable an amount determined by the court not less than $250 nor more than $1,000. With respect to excess charges arising from open-end credit, no action pursuant to this subsection may be brought more than 2 years after the time the excess charge was made. With respect to excess charges arising from other consumer credit transactions, no action pursuant to this subsection may be brought more than one year after the due date of the last scheduled payment of the agreement pursuant to which the charge was made, or the date the agreement was paid in full, whichever was earlier.

[ 1987, c. 129, §65 (AMD) .]

5. Except as otherwise provided, no violation of this Act impairs rights on a debt.

[ 1973, c. 762, §1 (NEW) .]

6. If an employer discharges an employee in violation of the provisions prohibiting discharge, section 5-106, the employee may within one year bring a civil action for recovery of wages lost as a result of the violation and for an order requiring the reinstatement of the employee. Damages recoverable shall not exceed lost wages for 6 weeks.

[ 1973, c. 762, §1 (NEW) .]

7. A creditor has no liability under subsection 1 or subsection 4 if, within 60 days after discovering an error, and prior to the institution of an action under this section or the receipt of written notice of the error, the creditor notifies the person concerned of the error and corrects the error. If the violation consists of a prohibited agreement, giving the debtor a corrected copy of the writing containing the error is sufficient notification and correction. If the violation consists of an excess charge, correction shall be made by an adjustment or refund.

[ 1985, c. 763, Pt. A, §47 (AMD) .]

8. If the creditor establishes by a preponderance of evidence that a violation is unintentional and the result of a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such violation or error, no liability is imposed under subsections 1 and 3, the validity of the transaction is not affected, and no liability is imposed under subsection 4, except for refusal to make a refund.

[ 1993, c. 496, §2 (AMD) .]

9. In an action in which it is found that a creditor has violated this Act, the court shall award the debtor the costs of the action together with reasonable attorney's fees. Reasonable attorney's fees shall be determined by the value of the time reasonably expended by the attorney and not by the amount of the recovery on behalf of the debtor.

[ 1973, c. 762, §1 (NEW) .]

10. A creditor has no liability under subsection 1 or subsection 4, or under subsection 2 of section 6-113, for any act done or omitted in good faith in conformity with any rule, regulation or interpretation thereof by the administrator, notwithstanding that after such act or omission has occurred, such rule, regulation or interpretation is amended, rescinded or determined by judicial or other authority to be invalid for any reason.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 134, §2 (AMD). 1979, c. 660, §9 (AMD). 1985, c. 763, §§A46,47 (AMD). 1987, c. 129, §65 (AMD). 1993, c. 496, §§1,2 (AMD).



9-A §5-202. Refunds and penalties as set-off to obligation

Refunds or penalties to which the consumer is entitled pursuant to this Part may be set off against the consumer's obligation, and may be raised as a defense to a suit on the obligation without regard to the time limitations prescribed by this Part. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).






Part 3: CRIMINAL PENALTIES

9-A §5-301. Violations

Any creditor, any officer or employee of a creditor, or any other person who wilfully and knowingly violates any of the provisions of this Act, or directly or indirectly counsels, aids or abets such violation, shall be punished by a fine of not more than $2,500 for each offense, or by imprisonment for not more than 6 months, or by both. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).









Article 6: ADMINISTRATION

Part 1: POWERS AND FUNCTIONS OF ADMINISTRATOR

9-A §6-101. Short title

This Article shall be known and may be cited as the "Maine Consumer Credit Code -- Administration." [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §6-102. Applicability

This Part applies to persons who in this State: [1973, c. 762, §1 (NEW).]

1. Make or solicit consumer credit transactions; or

[ 1973, c. 762, §1 (NEW) .]

2. Directly collect payments from or enforce rights against consumers arising from consumer credit transactions, wherever they are made.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §6-103. Administration

There is created and established the Bureau of Consumer Credit Protection within the Department of Professional and Financial Regulation. The Superintendent of Consumer Credit Protection is the head of the Bureau of Consumer Credit Protection. As used in this Act, and except as provided in section 1-301, subsection 2, "administrator" means the Superintendent of Consumer Credit Protection. The administrator is appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters and to confirmation by the Legislature. The administrator is appointed for a 5-year term, or until a successor is appointed and qualified. Any vacancy occurring must be filled by appointment for the unexpired portion of the term. The administrator may be removed from office for cause by the Governor and Title 5, section 931, subsection 2 does not apply. [2007, c. 273, Pt. B, §3 (RPR); 2007, c. 695, Pt. A, §47 (AFF).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 771, §109 (AMD). 1981, c. 359, §3 (AMD). 1981, c. 501, §26 (AMD). 1983, c. 553, §§9,46 (AMD). 1985, c. 763, §A48 (AMD). 1987, c. 105, §1 (AMD). 1987, c. 402, §A84 (AMD). 1987, c. 769, §A39 (RPR). 1989, c. 702, §E5 (AMD). 1995, c. 309, §6 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 502, §H2 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §3 (RPR). 2007, c. 695, Pt. A, §47 (AFF).



9-A §6-104. Powers of administrator; reliance on rules; duty to report

1. In addition to other powers granted by this Act, the administrator within the limitations provided by law may:

A. Receive and act on complaints, take action designed to obtain voluntary compliance with this Act, or refer cases to the Attorney General who shall appear for and represent the administrator in court; [1973, c. 762, §1 (NEW).]

B. Counsel persons and groups on their rights and duties under this Act; [1973, c. 762, §1 (NEW).]

C. Establish programs for the education of consumers with respect to credit practices and problems; [1973, c. 762, §1 (NEW).]

D. Make studies appropriate to effectuate the purposes and policies of this Act and make the results available to the public; [1973, c. 762, §1 (NEW).]

E. Adopt, amend, and repeal rules to carry out the specific provisions of this Act; [1973, c. 762, §1 (NEW).]

F. Maintain offices within this State; [1973, c. 762, §1 (NEW).]

G. With the approval of the Commissioner of Professional and Financial Regulation, appoint any necessary hearing examiners, clerks and other employees and agents and fix their compensation, subject to the Civil Service Law; [1995, c. 309, §7 (AMD); 1995, c. 309, §29 (AFF).]

H. Maintain a public file of all enforcement proceedings instituted and of their disposition, including all assurances of voluntary compliance accepted and their terms and the pleadings and briefs in all actions in which the administrator is a party; [2011, c. 427, Pt. A, §11 (AMD).]

I. Convene meetings of individuals representing various segments of the public and the consumer credit industry to advise and consult with the administrator concerning the exercise of powers under this Act and to make recommendations to the administrator. The administrator may authorize reimbursement of reasonable expenses incurred in attending the meetings; and [2011, c. 427, Pt. A, §12 (AMD).]

J. To the extent permitted in Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203, Section 1042, enforce the provisions of Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203 or regulations issued under those provisions with respect to entities that are state-chartered, incorporated, licensed or otherwise authorized to do business under the laws of this State and secure remedies under provisions of Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203 or remedies otherwise provided under other provisions of law with respect to entities that are state-chartered, incorporated, licensed or otherwise authorized to do business under the laws of this State. [2011, c. 427, Pt. A, §13 (NEW).]

[ 2011, c. 427, Pt. A, §§11-13 (AMD) .]

2. Except for refund of an excess charge, no liability is imposed under this Act for an act done or omitted in conformity with a rule or advisory ruling of the administrator notwithstanding that after the act or omission the rule or advisory ruling may be amended or repealed or be determined by judicial or other authority to be invalid for any reason.

[ 1983, c. 212, §9 (AMD) .]

3. On or before August 1st each year, the administrator shall report to the Commissioner of Professional and Financial Regulation for the preceding fiscal year ending June 30th on the operation of the administrator's office, on the use of consumer credit in the State and on the problems of persons of small means obtaining credit from persons regularly engaged in extending sales or loan credit. For the purpose of making the report, the administrator is authorized to conduct research and make appropriate studies. The report must include a description of the examination and investigation procedures and policies of the administrator's office, a statement of policies followed in deciding whether to investigate or examine the offices of credit suppliers subject to this Act, a statement of the number and percentages of offices that are periodically investigated or examined, a statement of the types of consumer credit problems of both creditors and consumers that have come to the administrator's attention through the administrator's examinations and investigations and the disposing of them under existing law, and a general statement of the activities of the administrator's office and of others to promote the purposes of this Act.

[ RR 1993, c. 1, §21 (COR) .]

4. In addition to other rule-making requirements imposed by law, the administrator shall:

A. Adopt as a rule a description of the organization of his office, stating the general course and method of the operations of his office and the methods whereby the public may obtain information or make submissions or requests; [1985, c. 763, Pt. A, §49 (NEW).]

B. Adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the administrator or his office; [1985, c. 763, Pt. A, §49 (NEW).]

C. Make available for public inspection all rules and all other written statements of policy or interpretations formulated, adopted or used by the administrator in the discharge of his functions; and [1985, c. 763, Pt. A, §49 (NEW).]

D. Make available for public inspection all final orders, decisions and opinions. [1985, c. 763, Pt. A, §49 (NEW).]

[ 1985, c. 763, Pt. A, §49 (NEW) .]

5. No rule, order or decision of the administrator is valid or effective against any person or party, nor may it be invoked by the administrator or any party, for any purpose, until it has been made available for public inspection as herein required. This provision is not applicable in favor of any person or party who has actual knowledge thereof.

[ 1985, c. 763, Pt. A, §49 (NEW) .]

6. Any rule, license, opinion, bulletin or advisory ruling issued by the Superintendent of Consumer Credit Protection remains applicable to supervised financial organizations after December 31, 1995 unless subsequently modified by the Superintendent of Financial Institutions. In addition, any rule, license, opinion, bulletin or advisory ruling issued by the Superintendent of Consumer Credit Protection with respect to all regulated entities other than supervised financial organizations remains in effect after December 31, 1995 as if issued by the Director of Consumer Credit Regulation.

[ 1995, c. 309, §10 (NEW); 1995, c. 309, §29 (AFF); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 767, §7 (AMD). 1983, c. 212, §9 (AMD). 1983, c. 553, §46 (AMD). 1985, c. 763, §A49 (AMD). 1985, c. 785, §B53 (AMD). RR 1993, c. 1, §§20,21 (COR). 1995, c. 309, §§7-10 (AMD). 1995, c. 309, §29 (AFF). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2011, c. 427, Pt. A, §§11-13 (AMD).



9-A §6-104-A. Deputy superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 501, §27 (NEW). 1995, c. 309, §11 (AMD). 1995, c. 309, §29 (AFF).



9-A §6-105. Administrative powers with respect to supervised financial organizations

1. With respect to supervised financial organizations, all powers of the administrator under this Act must be exercised by the Superintendent of Financial Institutions.

[ 1995, c. 309, §12 (AMD); 1995, c. 309, §29 (AFF); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

2.

[ 1995, c. 309, §29 (AFF); 1995, c. 309, §12 (RP) .]

3. An administrator, as defined in section 1-301, subsection 2, and any official or agency of this State having supervisory authority over a supervised financial organization are authorized and directed to consult and assist one another in maintaining compliance with this Act. They may jointly pursue investigations, prosecute suits and take other official action, as they determine appropriate, if either of them otherwise is empowered to take the action.

[ 1995, c. 309, §12 (AMD); 1995, c. 309, §29 (AFF) .]

4. In carrying out the responsibilities assigned under section 1-301, subsection 2, the Superintendent of Financial Institutions shall designate an employee within the Bureau of Financial Institutions and shall assign to that employee the responsibility of promoting the purposes and policies of the Maine Consumer Credit Code with respect to supervised financial organizations.

[ 1995, c. 309, §12 (NEW); 1995, c. 309, §29 (AFF); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1987, c. 129, §66 (AMD). 1995, c. 309, §12 (AMD). 1995, c. 309, §29 (AFF). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



9-A §6-105-A. Uniform multistate automated licensing system

For the purposes of participating in the establishment and implementation of a uniform multistate automated licensing system, referred to in this section as "the system," for loan brokers, supervised lenders that are not supervised financial organizations and individual mortgage loan originators thereof, the administrator may undertake the following actions. [2011, c. 427, Pt. B, §10 (AMD).]

1. The administrator may establish new rules, consistent with the principles for operation and implementation established by the system, that are necessary for the State to participate in the system, including rules authorizing the system to collect license fees on behalf of the State and remit those fees to the State, authorizing collection fees by the system to pay for its services, authorizing the system to process and maintain license records and authorizing use of the system's uniform forms, upon the director's finding that each new rule is consistent with the public interest and the purposes of this Act. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 273, Pt. A, §2 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

2. The administrator may require a credit and background investigation of each applicant for a license as a loan broker, a supervised lender that is not a supervised financial organization or a mortgage loan originator thereof by means including fingerprint checks for state and national criminal histories, commencing at the time the State joins the system pursuant to this section. The cost of the investigations must be charged to the applicants. Information obtained or held by the administrator pursuant to this subsection is nonpublic pursuant to section 6-116 and not subject to disclosure.

[ 2011, c. 427, Pt. B, §11 (AMD) .]

Any information provided by or to the administrator pursuant to this section that has been designated as confidential by another state's regulatory agency remains the property of the agency furnishing the information and must be kept confidential by the administrator and the system except as authorized by the agency that furnished the information. [2007, c. 273, Pt. A, §2 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

SECTION HISTORY

2007, c. 273, Pt. A, §2 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2011, c. 427, Pt. B, §§10, 11 (AMD).



9-A §6-106. Examinations and investigations

1. The administrator may, at any time, but not more frequently than once every 3 months, conduct an examination or make an investigation of any person he believes has engaged in conduct governed by this Act. For these purposes, the administrator shall have free and reasonable access to the offices, places of business and records of the person and may make and procure copies of those records, books, documents or other tangible things without employing the subpoena powers provided by subsection 2.

[ 1987, c. 129, §67 (RPR) .]

2. For the purposes of this section, the administrator may administer oaths or affirmations and, upon his own motion or upon request of any party, may subpoena witnesses, compel their attendance, adduce evidence and require the production of any matter which is relevant to an examination or investigation, including the existence, description, nature, custody, condition and location of any books, documents or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence.

[ 1987, c. 129, §67 (RPR) .]

3. If the person's records are located outside this State, that person, at the administrator's option, either shall make the records available to the administrator at a convenient location within the State or allow the administrator or his representatives to examine them at the place where they are maintained. The administrator may designate representatives, including comparable officials of the state in which the records are located, to inspect them on the administrator's behalf.

[ 1987, c. 129, §67 (RPR) .]

4. If the administrator finds a violation of this Act, he may notify any party to the transaction involved.

[ 1987, c. 129, §67 (NEW) .]

5. If any individual without lawful excuse fails to obey a subpoena or to give testimony when directed to do so by the administrator or obstructs the proceedings by any means, whether or not in the presence of the administrator, that individual is guilty of contempt. The administrator, through the Attorney General, may file a complaint in the Superior Court setting forth the facts constituting the contempt and requesting an order returnable in not less than 2 days nor more than 5 days, directing the alleged contemner to show cause before the court why he should not be punished for contempt. If the court determines that the respondent has committed any alleged contempt, the court shall punish the offender for contempt.

[ 1987, c. 129, §67 (NEW) .]

6. The expenses of the administrator necessarily incurred in the examination or investigation of any person engaged in conduct governed by this Act must be chargeable to that person. The expenses of the administrator incurred in the examination of supervised financial organizations must be assessed in accordance with the provisions of Title 9-B, section 214, subsection 1. With respect to any other person, that person must be assessed for the actual expenses incurred by the administrator, including, but not necessarily limited to, travel expenses and the proportionate part of the salaries and expenses of examiners engaged in the examination or investigation. Notwithstanding this subsection, for a person other than a supervised financial organization, the administrator may adjust the examination assessments to make more equitable travel-related costs that result from a creditor's location in this State. Notice of the assessment of those costs must be given to the person by the administrator as soon as feasible after the close of the examination or investigation and the person must have the time specified by the administrator to pay the assessment, which may not be less than 30 days.

[ 1997, c. 727, Pt. B, §19 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-E (AMD). 1981, c. 235, §4 (AMD). 1987, c. 129, §67 (RPR). 1997, c. 727, §B19 (AMD).



9-A §6-107. Application of part on administrative procedure and judicial review

Except as otherwise provided, an administrative action taken by the administrator pursuant to this Article or the Part on supervised lenders, Part 2, of the Article on Finance Charges, Article II, may be taken under Part on Administrative Procedure and Judicial Review, Part 4, of this Article, notwithstanding Title 9-B, section 231, subsections 2 and 3 and section 233. [1977, c. 564, §46 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 564, §46 (AMD).



9-A §6-108. Administrative enforcement orders

1. After notice and hearing, the administrator may order any person to cease and desist from engaging in violations of this Act or any lawful regulation issued by the administrator and may further order that the person take appropriate corrective action to reimburse consumers in cases where consumers have been charged amounts in excess of those permitted by this Act. Notice and hearing need not be provided prior to issuance of an order to cease and desist, when, in the opinion of the administrator, immediate action is required to protect the public interest, and:

A. The creditor has not complied with section 6-202; or [1973, c. 762, §1 (NEW).]

B. The creditor does not maintain a permanent place of business in this State. [1973, c. 762, §1 (NEW).]

A respondent aggrieved by an order of the administrator may obtain judicial review of the order in the Superior Court. The proceeding for review is initiated and conducted in accordance with Title 5, chapter 375, subchapter VII.

[ 1983, c. 389, (AMD) .]

2.

[ 1977, c. 694, §155-G (RP) .]

3. An objection not urged at the hearing shall not be considered by the court unless the failure to urge the objection is excused for good cause shown. A party may move the court to remand the case to the administrator in the interest of justice for the purpose of adducing additional specified and material evidence and seeking findings thereon upon good cause shown for the failure to adduce this evidence before the administrator.

[ 1973, c. 762, §1 (NEW) .]

4. The administrator's copy of the testimony shall be available at reasonable times to all parties for examination without cost.

[ 1977, c. 694, §155-H (AMD) .]

5. If no proceeding is initiated, the administrator, through the Attorney General, may obtain a decree of the Superior Court for enforcement of its order upon showing that the order was issued in compliance with this section, that no proceeding for review was timely initiated and that the respondent is subject to the jurisdiction of the court. The decree of the Superior Court may also provide any relief available in an action brought under section 6-110.

[ 1977, c. 694, §155-I (AMD) .]

6. With respect to unconscionable agreements or fraudulent or unconscionable conduct by the respondent, the administrator may not issue an order pursuant to this section but, through the Attorney General, may bring a civil action for an injunction, section 6-111.

[ 1973, c. 762, §1 (NEW) .]

7. No order may be issued under this section if the creditor establishes by a preponderance of evidence that a violation was unintentional and the result of a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such violation or error except that this subsection does not apply if the violation had previously been brought to the attention of the creditor by way of examination, investigation or formal complaint through the administrator, or if the violation involves the obligation to refund excess charges, as specified in section 5-201, subsections 2 and 3 or section 9-405, subsections 2 and 4.

[ 1993, c. 496, §3 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155F-155I (AMD). 1983, c. 212, §10 (AMD). 1983, c. 389, (AMD). 1985, c. 763, §A50 (AMD). 1993, c. 496, §3 (AMD).



9-A §6-109. Assurance of discontinuance

If it is claimed that a person has engaged in conduct which could be subject to an order by the administrator, section 6-108, or by a court, sections 6-110 to 6-112, the administrator may accept an assurance in writing that the person will not engage in the same or in similar conduct in the future. Such an assurance may include any, or any combination, of the following: Stipulations for the voluntary payment by the creditor of the costs of investigation or of an amount to be held in escrow as restitution to debtors aggrieved by past or future conduct of the creditor or to cover costs of future investigation, or admissions of past specific acts by the creditor or that such acts violated this Act or other statutes. A violation of an assurance of discontinuance shall be a violation of this Act. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §6-110. Injunctions against violations of act

The administrator, through the Attorney General, may bring a civil action to restrain any person from violating this Act. [1975, c. 134, §3 (AMD).]

In such an action, the court may make such orders or judgments as may be necessary to prevent the use or employment by a person of any practices prohibited by this Act, to reform contracts to conform to this Act or to rescind contracts in which a violation has tended to induce the debtor to contract with the creditor, even though the debtors are not parties to the action. In such an action, the court may, in its discretion, award the administrator his reasonable costs of investigation and reasonable attorneys' fees incurred in bringing the action. An action under this section and an action under section 6-113 may be brought jointly using a single complaint. [1983, c. 212, §11 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 134, §3 (AMD). 1983, c. 212, §11 (AMD).



9-A §6-111. Injunctions against unconscionable agreements and fraudulent or unconscionable conduct

1. The administrator, through the Attorney General, may bring a civil action to restrain a creditor or a person acting in his behalf from engaging in a course of:

A. Making or enforcing unconscionable terms or provisions of consumer credit transactions; [1973, c. 762, §1 (NEW).]

B. Fraudulent or unconscionable conduct in inducing consumers to enter into consumer credit transactions; or [1973, c. 762, §1 (NEW).]

C. Fraudulent or unconscionable conduct in the collection of debts arising from consumer credit transactions. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

2. In an action brought pursuant to this section, the court may grant relief only if it finds:

A. That the respondent has made unconscionable agreements or has engaged or is likely to engage in a course of fraudulent or unconscionable conduct; [1973, c. 762, §1 (NEW).]

B. That the agreements or conduct of the respondent has caused or is likely to cause injury to consumers; and [1973, c. 762, §1 (NEW).]

C. That the respondent has been able to cause or will be able to cause the injury primarily because the transactions involved are credit transactions. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

3. In applying this section, consideration shall be given to each of the following factors, among others:

A. Belief by the creditor at the time consumer credit transactions are entered into that there was no reasonable probability of payment in full of the obligation by the consumer; [1973, c. 762, §1 (NEW).]

B. In the case of consumer credit sales or consumer leases, knowledge by the seller or lessor at the time of the sale or lease of the inability of the buyer or lessee to receive substantial benefits from the property or services sold or leased; [1973, c. 762, §1 (NEW).]

C. In the case of consumer credit sales or consumer leases, gross disparity between the price of the property or services sold or leased and the value of the property or services measured by the price at which similar property or services are readily obtainable in credit transactions by like buyers or lessees; [1973, c. 762, §1 (NEW).]

D. The fact that the creditor contracted for or received separate charges for insurance with respect to consumer credit sales or consumer loans with the effect of making the sales or loans, considered as a whole, unconscionable; and [1973, c. 762, §1 (NEW).]

E. The fact that the respondent has knowingly taken advantage of the inability of the consumer reasonably to protect his interests by reason of physical or mental infirmities, ignorance, illiteracy or inability to understand the language of the agreement, or similar factors. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

4. In an action brought pursuant to this section, a charge or practice expressly permitted by this Act is not in and of itself unconscionable in the absence of other practices or circumstances.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §6-112. Temporary relief

With respect to an action brought to enjoin violations of the Act, section 6-110, or unconscionable agreements or fraudulent or unconscionable conduct, section 6-111, the administrator, through the Attorney General, may apply to the court for appropriate temporary relief against a respondent, pending final determination of proceedings. If the court finds that there is reasonable cause to believe that the respondent is engaging in or is likely to engage in conduct sought to be restrained, it may grant any temporary relief or restraining order it deems appropriate. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §6-113. Civil actions by administrator

1. After demand, the administrator, through the Attorney General, may bring a civil action against a creditor for any violation listed in section 5-201 or for a violation of Article 8-A. An action may relate to transactions with more than one consumer. If it is found that the creditor has made a violation so listed, the court shall order respondent to grant to each consumer affected the option to recover all excess charges, to have the contract reformed to conform to this Act or to rescind the contract. The court shall order amounts recovered or recoverable under this subsection paid to each consumer or set off against the consumer's obligation. A consumer's action takes precedence over a prior or subsequent action by the administrator with respect to the claim of that consumer. When an action takes precedence over another action under this subsection, to the extent appropriate, the other action may be stayed while the precedent action is pending and may be dismissed if the precedent action is dismissed with prejudice or results in a final judgment granting or denying the claim asserted in the precedent action. A consumer whose action is dismissed or results in a final judgment denying the claim may not participate in any subsequent recovery on the claim by the administrator.

[ 2011, c. 427, Pt. D, §12 (AMD) .]

2. The administrator, through the Attorney General, may bring a civil action against a creditor or a person acting in his behalf to recover a civil penalty for willfully violating this Act or violating an assurance of discontinuance, and if the court finds that the defendant has engaged in repeated violations, a willful violation of this Act or a violation of an assurance of discontinuance, it may assess a civil penalty of not more than $5,000.

If the creditor establishes by a preponderance of evidence that repeated violations were the result of a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such violation or error, no liability is imposed under this subsection.

No civil penalty pursuant to this subsection may be imposed for violations of this Act occurring more than 2 years before the action is brought.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 243, §§23,26 (AMD). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. D, §12 (AMD).



9-A §6-114. Consumer's remedies not affected

The grant of powers to the administrator in this Article does not affect remedies available to consumers under this Act or under other principles of law or equity. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §6-115. Venue

The administrator, through the Attorney General, may bring actions or proceedings in a court in a county or division in which an act on which the action or proceeding is based occurred or in a county or division in which respondent resides or transacts business. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §6-116. Confidentiality of records

The following records of the Bureau of Consumer Credit Protection shall be confidential, unless those records become part of the record of a judicial proceeding or administrative hearing: [1995, c. 309, §26 (AMD); 1995, c. 309, §29 (AFF); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

1. Records that identify consumers by name or identify accounts with information from which consumers can be identified by name, provided that, if the names and other information identifying consumers has been deleted, copies of any such records shall be public records;

[ 1985, c. 763, Pt. A, §51 (NEW) .]

2. Financial information not normally available to the public that is submitted in confidence by an individual or organization to comply with the licensing, registration or other regulatory functions of the administrator;

[ 2009, c. 402, §4 (AMD) .]

3. Proposed loan documents and other commercial paper submitted to be approved for use and not yet available to the general public or customers of the submitting institution or firm; and

[ 2009, c. 402, §5 (AMD) .]

4. Any contact information or financial information relating to a mortgagor submitted pursuant to Title 14, section 6111, subsection 3-A and any written notice sent to a mortgagor pursuant to Title 14, section 6111, subsection 4-A that includes a mortgagor's contact information.

[ 2009, c. 402, §6 (NEW) .]

SECTION HISTORY

1985, c. 763, §A51 (NEW). 1995, c. 309, §26 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 397, §1 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §5 (REV). 2007, c. 695, Pt. A, §47 (AFF). 2009, c. 402, §§4-6 (AMD).



9-A §6-117. Contracts with other state and federal agencies

1. The administrator may employ and engage experts, professionals or other personnel of other state or federal regulatory agencies as may be necessary to assist the administrator in carrying out the regulatory functions of this Act. The administrator may contract agency staff to other state and federal agencies to assist those other state and federal agencies in carrying out their regulatory functions.

[ 1999, c. 184, §5 (NEW) .]

2. The administrator may enter into cooperative agreements with other state, federal or foreign agencies to facilitate the regulatory functions of the administrator, including, but not limited to, information sharing, coordination of examinations and joint examinations.

[ 1999, c. 184, §5 (NEW) .]

3. Any information furnished pursuant to this section by or to the administrator that has been designated as confidential by the agency furnishing the information remains the property of the agency furnishing the information and must be kept confidential by the recipient of the information except as authorized by the furnishing agency.

[ 1999, c. 184, §5 (NEW) .]

SECTION HISTORY

1999, c. 184, §5 (NEW).






Part 2: NOTIFICATION AND FEES

9-A §6-201. Applicability

This Part applies to a person engaged in this State in entering into consumer credit transactions and to a person having an office or place of business in this State who takes assignments of or undertakes direct collection of payments from or enforcement of rights against debtors arising from these transactions. In addition, this Part applies to a person, wherever located, who takes assignments of or undertakes direct collection of payments from or enforcement of rights against debtors arising from a consumer credit transaction subject to this Title. This Part also applies to a person, other than a supervised financial organization, wherever located, who takes assignments of or undertakes direct collection of payments from or enforcement of rights against debtors arising from a consumer credit transaction subject to Article 9. [2005, c. 206, §2 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1979, c. 660, §10 (AMD). 1989, c. 70, §2 (AMD). 1997, c. 727, §B20 (AMD). 2001, c. 371, §5 (AMD). 2005, c. 206, §2 (AMD).



9-A §6-202. Notification

1. Persons subject to this Part shall file notification with the administrator before commencing business in this State, and, thereafter, on or before January 31st of each year. The notification filings must be made to the administrator and must be in a form and contain information that the administrator considers appropriate for the proper supervision and regulation of such persons.

A. [2009, c. 228, §1 (RP).]

B. [2009, c. 228, §1 (RP).]

C. [2009, c. 228, §1 (RP).]

D. [2009, c. 228, §1 (RP).]

E. [2009, c. 228, §1 (RP).]

F. [2009, c. 228, §1 (RP).]

G. [2009, c. 228, §1 (RP).]

[ 2009, c. 228, §1 (AMD) .]

2.

[ 2009, c. 228, §1 (RP) .]

3. In addition to the notification filings required in subsection 1, the administrator may require reports and other information at such times and in such form as the administrator considers appropriate for the proper supervision of the persons subject to this Part.

[ 2009, c. 228, §1 (NEW) .]

4. If information in a notification required in subsection 1 becomes inaccurate after filing, the administrator must be advised in writing of the new or corrected information.

[ 2009, c. 228, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 767, §8 (AMD). 2009, c. 228, §1 (AMD).



9-A §6-203. Fees

1. A person required to file notification shall at the time he files such notification pay to the administrator an annual fee of $20 for that year and an annual fee of $10 for each branch thereof.

[ 1981, c. 460, (AMD) .]

2. Persons required to file notification who are sellers, lessors or lenders shall pay an additional fee, at the time and in the manner stated in subsection 1, of $25 for each $100,000, or part thereof, of the original unpaid balances arising from consumer credit transactions entered into in this State within the preceding calendar year and held either by the seller, lessor or lender for more than 30 days after the inception of the sale, lease or loan giving rise to the obligations, or by an assignee who has not filed notification.

[ 2003, c. 462, §1 (AMD) .]

2-A. For purposes of assessing fees under this section, a refinancing of a sale, lease or loan made by the original creditor of the obligation that results in an increase in the amount of an obligation over the unpaid principal balance of the prior sale, lease or loan is considered a new sale, lease or loan to the extent of the amount of the increase, and volume fees must be paid on the amount of the increase. Volume fees must be paid on the full amount of a refinancing of a sale, lease or loan made by a creditor other than the original creditor.

[ 2003, c. 462, §2 (NEW) .]

3. Persons required to file notification who are assignees shall pay an additional fee, at the time and in the manner stated in subsection 1, of $25 for each $100,000, or part thereof, of the unpaid balances at the time of the assignment of obligations arising from consumer credit transactions entered into in this State taken by assignment during the preceding calendar year, but an assignee need not pay a fee with respect to an obligation on which the assignor or other person has already paid a fee.

[ 1983, c. 204, §2 (AMD) .]

3-A. Notwithstanding subsections 2 and 3, lenders who are supervised financial organizations shall pay a volume fee of $20 for each $100,000, or part thereof, of the original unpaid balances arising from or taken by assignment from consumer credit transactions entered into in this State during the previous calendar year.

[ 1993, c. 268, §2 (NEW) .]

3-B. Notwithstanding subsections 2 and 3, lenders regulated by the Bureau of Consumer Credit Protection who are supervised lenders making loans secured by an interest in land shall pay a volume fee on the original unpaid balances arising from consumer credit transactions entered into in this State during the previous calendar year of:

A. Fifteen dollars for each $100,000, or part thereof, if the fund balance of the Bureau of Consumer Credit Protection as of October 1st of the previous calendar year exceeds 125% of the office's current annual budget; or [2003, c. 654, §1 (NEW); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

B. Twenty dollars for each $100,000, or part thereof, if the fund balance of the Bureau of Consumer Credit Protection as of October 1st of the previous calendar year does not exceed 125% of the office's current annual budget. [2003, c. 654, §1 (NEW); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

[ 2003, c. 654, §1 (RPR); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

3-C. The administrator may adjust the volume fees set out in subsections 2, 3 and 3-B by rule not more frequently than annually. In setting the fees, the administrator shall consider the reasonable costs of regulation of all aspects of such transactions and the staffing levels required to administer the responsibilities of the Bureau of Consumer Credit Protection. The fee assessed pursuant to subsections 2 and 3 may not exceed $25 per $100,000, and the fee assessed pursuant to subsection 3-B may not exceed $20 per $100,000. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 654, §2 (NEW); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

4.

[ 1987, c. 129, §68 (RP) .]

4-A. The bureau may charge fees to nonresident individuals and resident or nonresident organizations wishing to purchase educational materials produced and distributed by the bureau.

[ 1977, c. 179, §1 (NEW) .]

5. The aggregate of fees provided for by this section is appropriated for the use of the administrator. Any balance of said funds shall not lapse but shall be carried forward to be expended for the same purposes in the following fiscal year.

[ 1973, c. 762, §1 (NEW) .]

6. Volume fees. Volume fees paid with respect to consumer credit transactions that are originated by a seller, lessor or lender, other than a supervised financial organization, and that are subsequently assigned to a financial institution, as defined in Title 9-B, section 131, subsection 17, or to a credit union, as defined in Title 9-B, section 131, subsection 12, within 30 days after the inception of the consumer credit transaction must be allocated within the Department of Professional and Financial Regulation, between the Bureau of Consumer Credit Protection and the Bureau of Financial Institutions in proportion to the reasonable costs of regulation of all aspects of such transactions. The agreement for allocation must be established by the Commissioner of Professional and Financial Regulation, in consultation with the Superintendent of Consumer Credit Protection and the Superintendent of Financial Institutions, not more frequently than every 24 months.

[ 1997, c. 393, Pt. B, §5 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF); 2007, c. 273, Pt. B, §§5, 6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 179, §3 (AMD). 1975, c. 402, §§1,2 (AMD). 1977, c. 179, §1 (AMD). 1981, c. 460, (AMD). 1983, c. 204, §§1,2 (AMD). 1987, c. 129, §68 (AMD). 1987, c. 396, §11 (AMD). 1987, c. 590, (AMD). 1993, c. 268, §§1,2 (AMD). 1997, c. 155, §F1 (AMD). 1997, c. 155, §F2 (AFF). 1997, c. 393, §B5 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2003, c. 462, §§1,2 (AMD). 2003, c. 654, §§1,2 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §§5, 6 (REV). 2007, c. 695, Pt. A, §47 (AFF).



9-A §6-204. Penalty

1. The administrator may impose a penalty of $5 per day on any person failing to comply with the requirements of sections 6-106, subsection 6; 6-202 and 6-203.

[ 1987, c. 129, §69 (AMD) .]

2. No penalty may be imposed if the fees required by section 6-203, subsections 1 to 3, are paid not more than 30 days after the date established in section 6-202, subsection 1, or if the expenses of examination or investigation incurred by the administrator pursuant to section 6-106, subsection 6, are paid within the time period prescribed by the administrator which shall not be less than 30 days of receipt of notice by the examinee of their assessment.

[ 1987, c. 129, §70 (AMD) .]

3. If a licensee fails to pay the fees required by section 6-203, subsections 1 to 3 on or before February 20th of any year, or if the licensee fails to pay the expenses of examination or investigation of the administrator within the time period prescribed by the administrator which shall not be less than 30 days of receipt of the notice of assessment, the failure may be treated by the administrator as grounds for revocation of the license.

[ 1987, c. 129, §70 (AMD) .]

4. The administrator shall comply with the provisions of the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV, in seeking compliance with this section. The administrator may seek enforcement of any order issued under this section in a court of competent jurisdiction.

[ 1979, c. 660, §11 (NEW) .]

SECTION HISTORY

1979, c. 660, §11 (NEW). 1983, c. 720, §21 (AMD). 1985, c. 763, §A52 (AMD). 1987, c. 129, §§69,70 (AMD).






Part 3: COUNCIL OF ADVISORS ON CONSUMER CREDIT

9-A §6-301. Council of advisors on consumer credit (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 295, §§26,27 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 309, §13 (RP).



9-A §6-302. Function of council; conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1995, c. 309, §29 (AFF). 1995, c. 309, §13 (RP).



9-A §6-303. Meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1995, c. 309, §29 (AFF). 1995, c. 309, §13 (RP).






Part 4: ADMINISTRATIVE PROCEDURE AND JUDICIAL REVIEW

9-A §6-401. Applicability and scope (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 763, §A53 (RP).



9-A §6-402. Definitions in part: "contested case"; "license"; "licensing" (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-J (AMD). 1985, c. 763, §A54 (RP).



9-A §6-403. Public information; adoption of rules; availability of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 763, §A55 (RP).



9-A §6-404. Procedure for adoption of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-K (RPR). 1985, c. 763, §A56 (RP).



9-A §6-405. Taking effect of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-L (RPR). 1985, c. 763, §A57 (RP).



9-A §6-406. Publication of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-M (RP).



9-A §6-407. Petition for adoption of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-N (RP).



9-A §6-408. Declaratory judgment on validity or applicability of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-O (AMD). 1983, c. 212, §12 (RP).



9-A §6-409. Advisory rulings by administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-P (RPR). 1985, c. 763, §A58 (RP).



9-A §6-410. Contested cases (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-Q (RPR). 1985, c. 763, §A59 (RP).



9-A §6-411. Rules of evidence; official notice (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1983, c. 212, §13 (AMD). 1985, c. 763, §A60 (RP).



9-A §6-412. Decisions and orders (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 763, §A61 (RP).



9-A §6-413. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 763, §A62 (RP).



9-A §6-414. Judicial review of contested cases (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155R,155S (AMD). 1985, c. 763, §A63 (RP).



9-A §6-415. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-T (RP).









Article 7: TRUTH-IN-LENDING

Part 1: GENERAL PROVISIONS

9-A §7-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-102. Findings and declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-103. Definitions and rules of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-104. Exempted transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-105. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1979, c. 660, §12 (AMD). 1981, c. 243, §24 (RP).



9-A §7-106. Determination of finance charge (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-107. Determination of annual percentage rate (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-108. Application to Federal Reserve Board (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-109. Views of other agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-110. Effect on other laws (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-111. Criminal liability for willful and knowing violation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-112. Penalties inapplicable to governmental agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-112-A. Liability of assignees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 567, §1 (NEW). 1981, c. 243, §24 (RP).



9-A §7-113. Reports by administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-114. General requirement of disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-115. Form of disclosure; additional information (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-116. Effect of subsequent occurrence (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-117. Right of rescission as to certain transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1975, c. 567, §§2,3 (AMD). 1975, c. 662, (AMD). 1975, c. 770, §50 (AMD). 1981, c. 243, §24 (RP).



9-A §7-118. Content of periodic statements (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-119. Open-end consumer credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1975, c. 567, §§4-6 (AMD). 1981, c. 243, §24 (RP).



9-A §7-120. Sales not under open end credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-121. Consumer loans not under open-end credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-122. Civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-123. Written acknowledgement as proof of receipt (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-124. Conformity with federal law (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1977, c. 564, §47 (AMD). 1981, c. 243, §24 (RP).



9-A §7-125. Exemption from Federal Truth-in-lending Act (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-126. Issuance of credit cards (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-127. Liability of holder of credit card (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §§24,26 (RP).









Article 8: TRUTH-IN-LENDING

Part 1: GENERAL PROVISIONS

9-A §8-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-102. Findings and declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-103. Definitions and rules of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1991, c. 330, §1 (AMD). 1995, c. 326, §§2,3 (AMD). 2003, c. 49, §1 (AMD). 2007, c. 273, Pt. A, §§3, 4 (AMD). 2007, c. 273, Pt. A, §§37, 41 (AFF). 2007, c. 466, Pt. B, §6 (AMD). 2007, c. 466, Pt. B, §10 (AFF). 2007, c. 471, §§2-7 (AMD). 2007, c. 471, §18 (AFF). 2009, c. 362, Pt. A, §§1-6 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-104. Regulations; model forms (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1989, c. 502, §§D4,D5 (AMD). 1997, c. 155, §C2 (AMD). 2007, c. 273, Pt. C, §3 (AMD). 2007, c. 471, §8 (AMD). 2007, c. 471, §18 (AFF). 2009, c. 362, Pt. A, §7 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-105. Determination of finance charge (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1987, c. 129, §§71,72 (AMD). 1995, c. 329, §2 (AMD). 1995, c. 614, §§A6-9,B1-3 (AMD). 1995, c. 614, §B4 (AFF). 2007, c. 273, Pt. C, §4 (AMD). 2009, c. 362, Pt. C, §2 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-106. Determination of annual percentage rate (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1991, c. 330, §2 (AMD). 2009, c. 248, §1 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-106-A. Number of percentage points (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 326, §4 (NEW). 2007, c. 273, Pt. C, §5 (AMD). 2007, c. 471, §§9, 10 (AMD). 2007, c. 471, §18 (AFF). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-107. Exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-108. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 243, §25 (NEW). 1981, c. 551, §3 (AMD). 1997, c. 155, §C3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-109. Criminal liability for willful and knowing violation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-110. Penalties inapplicable to governmental agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).






Part 2: DISCLOSURE REQUIREMENTS

9-A §8-201. General requirement of disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1987, c. 129, §73 (AMD). 1995, c. 614, §A10 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-202. Form of disclosure; additional information; tabular format required for certain credit and charge card disclosures (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1989, c. 472, §1 (NEW). 1989, c. 472, §1 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-203. Effect of subsequent occurrence (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-204. Right of rescission as to certain transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1981, c. 698, §20 (AMD). 1983, c. 720, §22 (AMD). 1987, c. 129, §74 (AMD). 1995, c. 614, §A11 (AMD). 2007, c. 273, Pt. C, §6 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-205. Open-end consumer credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1989, c. 472, §2 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206. Consumer credit not under open-end credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1997, c. 155, §§C4, 5 (AMD). 2007, c. 273, Pt. A, §5 (AMD). 2007, c. 273, Pt. A, §41 (AFF). 2009, c. 362, Pt. A, §8 (AMD). 2009, c. 362, Pt. A, §16 (AFF). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-A. High-rate, high-fee mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 326, §5 (NEW). 2003, c. 49, §§2-6 (AMD). 2007, c. 273, Pt. A, §§6-18 (AMD). 2007, c. 273, Pt. A, §§37, 41 (AFF). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §5 (REV). 2007, c. 273, Pt. C, §7 (AMD). 2007, c. 695, Pt. A, §47 (AFF). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-B. Reverse mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 326, §5 (NEW). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-C. High-rate, high-fee mortgages; additional requirements (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2007, c. 1, §4 (COR). 2007, c. 273, Pt. A, §19 (NEW). 2007, c. 273, Pt. A, §§37,41 (AFF). 2009, c. 362, Pt. A, §9 (RP).



9-A §8-206-D. Residential mortgage loan requirements (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 273, Pt. A, §20 (NEW). 2007, c. 273, Pt. A, §§37, 41 (AFF). 2007, c. 471, §§11, 12 (AMD). 2007, c. 471, §18 (AFF). 2009, c. 362, Pt. A, §10 (RP).



9-A §8-206-E. Special liability for violations of residential mortgage loan, higher-priced mortgage loan and high-rate, high-fee mortgage loan requirements (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2007, c. 1, §5 (COR). 2007, c. 273, Pt. A, §21 (NEW). 2007, c. 273, Pt. A, §§37, 41 (AFF). 2009, c. 362, Pt. A, §11 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-F. Investigative and legal compliance personnel (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 273, Pt. A, §22 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-G. Annual report to Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 273, Pt. A, §23 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-H. High-rate, high-fee mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 362, Pt. A, §12 (NEW). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-I. Higher-priced mortgage loans (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 362, Pt. A, §13 (NEW). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-J. Residential mortgage loan requirements (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 362, Pt. A, §14 (NEW). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-207. Consumer lease disclosures (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1987, c. 321, §§1-3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-208. Civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1981, c. 698, §§21-23 (AMD). 1983, c. 720, §23 (AMD). 1989, c. 472, §§3,4 (AMD). RR 1995, c. 2, §18 (COR). 1995, c. 614, §§A12,C1 (AMD). 2007, c. 471, §13 (AMD). 2007, c. 471, §18 (AFF). 2009, c. 362, Pt. A, §15 (AMD). 2009, c. 362, Pt. A, §16 (AFF). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-208-A. Certain limitations on liability (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 614, §A13 (NEW). 1995, c. 614, Pt. A, §13 (NEW). 1997, c. 155, §C6 (AMD). 1997, c. 155, Pt. C, §6 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-209. Liability of assignees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1987, c. 129, §75 (AMD). 1995, c. 614, §A14 (AMD). 2007, c. 273, Pt. C, §§8, 9 (AMD). 2007, c. 471, §§14-17 (AMD). 2007, c. 471, §18 (AFF). 2009, c. 362, Pt. C, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).






Part 3: CREDIT CARD RESTRICTIONS

9-A §8-301. Issuance of credit cards (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-302. Liability of holder of credit card (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-303. Credit card restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1991, c. 212, (AMD). 1991, c. 755, §1 (AMD). 1995, c. 614, §A15 (AMD). 1997, c. 660, §D1 (AMD). 2009, c. 113, §1 (AMD). 2009, c. 571, Pt. LLL, §1 (AMD). 2009, c. 618, §2 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-304. Disclosure of lists of the names, addresses and account numbers of credit card holders (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 1, §22 (COR). 1993, c. 86, §1 (NEW). 1993, c. 135, §1 (NEW). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-305. Recurring charges to credit or charge cards (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 1, §22 (RNU). 1993, c. 135, §1 (NEW). 2011, c. 427, Pt. A, §14 (RP).






Part 4: FAIR CREDIT BILLING

9-A §8-401. Correction of billing errors (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-402. Regulation of credit reports (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-403. Treatment of credit balances; returns (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-404. Prompt crediting of payments (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).









Article 8-A: MAINE TRUTH-IN-LENDING

9-A §8-501. Short title

This Article may be known and cited as the "Maine Consumer Credit Code - Truth-in-Lending." [2011, c. 427, Pt. A, §15 (NEW).]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW).



9-A §8-502. Findings and declaration of purpose

The Legislature finds that economic stabilization would be enhanced and the competition among the various financial institutions and other firms engaged in the extension of consumer credit would be strengthened by the informed use of credit. The informed use of credit results from an awareness of the cost thereof by consumers. It is the purpose of this Article to ensure a meaningful disclosure of credit terms so that the consumer will be able to compare more readily the various credit terms available to the consumer and avoid the uninformed use of credit and to protect the consumer against inaccurate and unfair credit billing and credit card practices. [2011, c. 427, Pt. A, §15 (NEW).]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW).



9-A §8-503. Conformity with federal law

Unless the context otherwise indicates, any word or phrase that is not defined in this Article but that is defined in the Federal Truth in Lending Act, Title I of the federal Consumer Credit Protection Act, 15 United States Code, Section 1601 et seq. or its implementing regulation, Regulation Z, 12 Code of Federal Regulations, Section 1026.1 et seq., has the meaning set forth in the Federal Truth in Lending Act and its implementing regulations. [2013, c. 464, §3 (AMD).]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW). 2013, c. 464, §3 (AMD).



9-A §8-504. Maine Consumer Credit Code - Truth-in-Lending

1. Compliance with Federal Truth in Lending Act. Notwithstanding any other law, a creditor shall comply with the Federal Truth in Lending Act, Title I of the federal Consumer Credit Protection Act, 15 United States Code, Section 1601 et seq. and its implementing regulations, Regulation Z, 12 Code of Federal Regulations, Section 1026.1 et seq. and Regulation M, 12 Code of Federal Regulations, Section 1013.1 et seq.

[ 2013, c. 464, §4 (AMD) .]

2. Rule-making authority. Consistent with the purposes of Title X and Title XIV of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203 and with the purposes set forth in sections 1-102 and 8-502 and notwithstanding other law, the administrator may adopt rules substantially similar to or that afford more protection for consumers than those codified in 12 Code of Federal Regulations, Part 1026 and 12 Code of Federal Regulations, Part 1013. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. In adopting rules pursuant to this subsection, the administrator shall specifically consider whether there is a substantial impact on consumer protection before adopting rules affecting the following provisions of section 8-506:

A. The rate thresholds pertaining to high-cost mortgage loans in section 8-506, subsection 1, paragraph H; [2011, c. 427, Pt. A, §15 (NEW).]

B. The prepayment penalties for high-cost mortgage loans in section 8-506, subsection 2, paragraph D; [2011, c. 427, Pt. A, §15 (NEW).]

C. The assignee liability for high-cost mortgage loans in section 8-506, subsection 3; [2011, c. 427, Pt. A, §15 (NEW).]

D. The ability to repay in section 8-506, subsection 4; [2011, c. 427, Pt. A, §15 (NEW).]

E. The prohibition against flipping and the principles of tangible net benefit in section 8-506, subsection 5; and [2013, c. 464, §4 (AMD).]

F. The enhanced penalties for violations in section 8-506, subsection 6. [2011, c. 427, Pt. A, §15 (NEW).]

The rules may contain classifications, differentiations or other provisions and may provide for adjustments and exceptions for any class of transactions subject to this Title that in the judgment of the administrator are necessary or proper to effectuate the purposes of this Title, or to prevent circumvention or evasion of or to facilitate compliance with, the provisions of this Title.

[ 2013, c. 464, §4 (AMD) .]

3. Compliance with rules prior to effective date. A creditor may comply with any rules adopted by the administrator pursuant to subsection 2 prior to the effective date of those rules.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW). 2013, c. 464, §4 (AMD).



9-A §8-505. Enforcement

1. Enforcement under Article 6. The administrator shall enforce this Article under the provisions of Article 6. When the Superintendent of Financial Institutions is acting as administrator, the superintendent may, in addition to the enforcement authority under Article 6, use any authority provided in Title 9-B for the supervision of financial institutions.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

2. Reimbursement. The administrator may adopt by rule a reimbursement program such that creditors subject to an administrative order under section 6-108 may be ordered to make whatever adjustments are necessary to ensure that any person will not be required to pay a finance charge in excess of the finance charge actually disclosed or the dollar equivalent of the annual percentage rate actually disclosed, whichever is lower. In determining any readjustment, the administrator shall apply, with respect to the annual percentage rate, a tolerance allowed under the Federal Truth in Lending Act, 15 United States Code, Section 1607 and its implementing regulation, Regulation Z, 12 Code of Federal Regulations, Section 1026.1 et seq. and, with respect to the finance charge, a corresponding numerical tolerance as generated by the tolerance allowed by the Federal Truth in Lending Act and its implementing regulations for the annual percentage rate. The administrator may order partial adjustment or partial payments over an extended period if the administrator determines that a partial adjustment or making partial payments over an extended period is necessary to avoid causing the creditor to become undercapitalized pursuant to the Federal Deposit Insurance Act.

[ 2013, c. 464, §5 (AMD) .]

3. Criminal liability for willful and knowing violation. Whoever willfully and knowingly gives false or inaccurate information or fails to provide information that the person is required to disclose under the provisions of this Article or any regulation issued thereunder, uses any chart or table authorized by the administrator under this Article in such a manner as to consistently understate the annual percentage rate determined under this Article or otherwise fails to comply with any requirement imposed under this Article is guilty of a Class D crime.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

4. Penalties inapplicable to governmental agencies. A civil or criminal penalty provided under this Article for any violation thereof may not be imposed upon the United States or any agency thereof, or upon any state or political subdivision thereof, or any agency of any state or political subdivision thereof.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

5. Civil liability. Except as otherwise provided for transactions subject to section 8-506, subsection 6, any creditor that fails to comply with the requirements imposed under this Article with respect to any person is liable to that person as provided for in the Federal Consumer Credit Protection Act, 15 United States Code, Section 1640.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

6. Liability of assignees. Except as otherwise provided for transactions subject to section 8-506, subsection 3, any civil action for a violation of this Article that may be brought against a creditor may be maintained against any assignee of such creditor as provided for in the federal Consumer Credit Protection Act, 15 United States Code, Section 1641.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

7. Attorney General. The Attorney General has jurisdiction to enforce this Article against mortgage brokers as defined in section 8-506, subsection 1, paragraph J and supervised lenders that are not supervised financial organizations through their general regulatory powers and through civil process. The administrator, through the Attorney General, may bring a civil action to restrain any person from violating this Article.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW). 2013, c. 464, §5 (AMD).



9-A §8-506. Enhanced restrictions on certain creditors

In addition to the compliance requirements of section 8-504, subsection 1, unless otherwise required by rules adopted pursuant to section 8-504, subsection 2, a creditor shall comply with the following enhanced restrictions. [2011, c. 427, Pt. A, §15 (NEW).]

1. Definitions. The following definitions apply to the enhanced restrictions set forth in this section.

A. "Administrator" has the same meaning as set forth in section 1-301. [2011, c. 427, Pt. A, §15 (NEW).]

B. "Bona fide discount points" means an amount knowingly paid by a borrower for the express purpose of reducing, and that in fact does result in a bona fide reduction of, the interest rate applicable to a residential mortgage loan, as long as the undiscounted interest rate for the residential mortgage loan does not exceed the conventional mortgage rate by more than 2 percentage points for a residential mortgage loan secured by a first lien or by 3 1/2 percentage points for a residential mortgage loan secured by a subordinated lien. [2011, c. 427, Pt. A, §15 (NEW).]

C. "Borrower" means any natural person obligated to repay a loan, including a coborrower, cosigner or guarantor. [2011, c. 427, Pt. A, §15 (NEW).]

D. "Conventional mortgage rate" means the most recently published annual yield on conventional mortgages published by the Board of Governors of the Federal Reserve System, as published in statistical release H.15 or any superseding publication, as of the applicable time set forth in 12 Code of Federal Regulations, Section 1026.32(a)(1)(i). [2013, c. 464, §6 (AMD).]

E. "Conventional prepayment penalty" means any prepayment penalty or fee that may be collected or charged in a residential mortgage loan and that is authorized by law other than this section, as long as the residential mortgage loan does not have an annual percentage rate that exceeds the conventional mortgage rate by more than 2 percentage points and does not permit any prepayment fees or penalties that exceed 2% of the amount prepaid. [2011, c. 427, Pt. A, §15 (NEW).]

F. "Creditor" has the same meaning as set forth in section 1-301, subsection 17. For purposes of this section, "creditor" also includes an entity defined as a lender as set forth in 12 Code of Federal Regulations, Section 1024.2, including a mortgage broker. [2013, c. 464, §7 (AMD).]

G. "Excluded points and fees" means, in connection with a residential mortgage loan, all bona fide fees paid to a federal or state government agency that insures payment of some portion of a residential mortgage loan plus an amount not to exceed 2% of the total loan amount attributable to bona fide discount points or a conventional prepayment penalty. [2011, c. 427, Pt. A, §15 (NEW).]

H. "High-cost mortgage loan" means a residential mortgage loan in which the terms of the loan meet or exceed one or more of the following thresholds:

(1) Rate threshold, which, for a residential mortgage loan, is the point at which the annual percentage rate equals or exceeds the rate set forth in 12 Code of Federal Regulations, Section 1026.32(a)(1)(i) without regard to whether the residential mortgage loan may be considered a "residential mortgage transaction" or an extension of "open-end credit" as those terms are set forth in 12 Code of Federal Regulations, Section 1026.2; and

(2) The total points and fees threshold, which is:

(a) For loans in which the total loan amount is $40,000 or more, the point at which the total points and fees payable in connection with the residential mortgage loan less any excluded points and fees exceed 5% of the total loan amount; and

(b) For loans in which the total loan amount is less than $40,000, the point at which the total points and fees payable in connection with the residential mortgage loan less any excluded points and fees exceed 6% of the total loan amount. [2013, c. 464, §8 (AMD).]

I. "Higher-priced mortgage loan" has the same meaning as set forth in the Federal Truth in Lending Act and its implementing regulation, Regulation Z, 12 Code of Federal Regulations, Section 1026.35(a). "Higher-priced mortgage loan" also includes a residential mortgage loan that is a nontraditional mortgage as described in the "Interagency Guidance on Nontraditional Mortgage Product Risks" issued September 29, 2006 and published in 71 Federal Register, 58609 on October 4, 2006 and as updated from time to time, except that "higher-priced mortgage loan" does not include a mortgage that does not allow a borrower to defer repayment of principal or interest. [2013, c. 464, §8 (AMD).]

J. "Mortgage broker" has the same meaning as set forth in 12 Code of Federal Regulations, Section 1024.2, except as otherwise provided in this Article. [2013, c. 464, §8 (AMD).]

K. "Points and fees" has the same meaning as set forth in 12 Code of Federal Regulations, Section 1026.32(b)(1). In addition, "points and fees" includes:

(1) The maximum prepayment fees and penalties that may be charged or collected under the terms of the loan documents;

(2) All prepayment fees and penalties that are incurred by the borrower if the loan refinances a previous loan made or currently held by the same creditor or an affiliate of the creditor; and

(3) All compensation paid directly or indirectly to a mortgage broker from any source, including a mortgage broker that originates a loan in its own name in a table-funded transaction.

For open-end loans, points and fees are calculated by adding the total points and fees known at or before closing, including the maximum prepayment penalties that may be charged or collected under the terms of the loan documents and the minimum additional fees the borrower would be required to pay to draw down an amount equal to the total credit line. [2013, c. 464, §8 (AMD).]

L. "Residential mortgage loan" means an extension of credit, including an open-end credit plan, in which:

(1) The loan does not exceed the maximum original principal obligation as set forth in and from time to time adjusted according to the provisions of 12 United States Code, Section 1454(a)(2);

(2) The loan is considered a federally related mortgage loan as set forth in 12 Code of Federal Regulations, Section 1024.2;

(3) The loan is not a reverse mortgage transaction or a loan made primarily for business, agricultural or commercial purposes;

(4) The loan is not a construction loan; and

(5) The loan is secured by the borrower's principal dwelling. [2013, c. 464, §8 (AMD).]

M. "Servicing" has the same meaning as set forth in 12 Code of Federal Regulations, Section 1024.2 and includes any other activities or responsibilities undertaken in connection with a residential mortgage loan by a person who acts as a servicer with respect to that residential mortgage loan, including collection and default management functions. [2013, c. 464, §8 (AMD).]

N. "Total loan amount" means the principal of a loan minus those points and fees that are included in the principal amount of the loan. For open-end loans, the total loan amount must be calculated using the total line of credit allowed under the residential mortgage loan at closing. [2011, c. 427, Pt. A, §15 (NEW).]

[ 2013, c. 464, §§6-8 (AMD) .]

2. High-cost mortgage loans; restrictions. A high-cost mortgage loan is subject to the provisions applying to certain closed-end home mortgages covered by Regulation Z, 12 Code of Federal Regulations, Section 1026.32 and the following restrictions.

A. In connection with a high-cost mortgage loan, a creditor may not directly or indirectly finance any points or fees. [2011, c. 427, Pt. A, §15 (NEW).]

B. In addition to the limitation on balloon payments found in Regulation Z, 12 Code of Federal Regulations, Section 1026.32, a high-cost mortgage loan may not contain a scheduled payment that is more than twice as large as the average of earlier scheduled payments. This paragraph does not apply when the payment schedule is adjusted to the seasonal or irregular income of the borrower. [2013, c. 464, §9 (AMD).]

C. A creditor may not make a high-cost mortgage loan without first receiving certification from a counselor with a 3rd-party, nonprofit organization approved by the United States Department of Housing and Urban Development, a housing financing agency of this State or the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection that the borrower has received counseling on the advisability of the loan transaction. [2011, c. 427, Pt. A, §15 (NEW).]

D. A prepayment fee or penalty may not be included in the loan documents or charged under the terms of a high-cost mortgage loan. [2011, c. 427, Pt. A, §15 (NEW).]

[ 2013, c. 464, §9 (AMD) .]

3. High-cost mortgage loans; assignee liability. The following provisions apply to a claim made by a borrower against a purchaser or assignee of a high-cost mortgage loan.

A. Any person who purchases or is otherwise assigned a high-cost mortgage loan is subject to all affirmative claims and any defenses with respect to the loan that the borrower may assert against a creditor of the loan, except that this paragraph does not apply if the purchaser or assignee demonstrates by a preponderance of the evidence that it:

(1) Has in place, at the time of the purchase or assignment of the subject loan, policies that expressly prohibit the purchaser or assignee's purchase or acceptance of assignment of any high-cost mortgage loan;

(2) Requires by contract that a seller or assignor of residential high-cost mortgage loans to the purchaser or assignee represent and warrant to the purchaser or assignee that neither the seller or assignor will sell or assign any high-cost mortgage loans to the purchaser or assignee, nor that the seller or assignor is a beneficiary of a representation and warranty from a previous seller or assignor to that effect; and

(3) Exercises reasonable due diligence, at the time of purchase or assignment of residential mortgage loans or within a reasonable period of time after the purchase or assignment of such residential mortgage loans, intended by the purchaser or assignee to prevent the purchaser or assignee from purchasing or taking assignment of any high-cost mortgage loan. For purposes of this subparagraph, reasonable due diligence must provide for sampling and may not require loan-by-loan review. [2011, c. 427, Pt. A, §15 (NEW).]

B. Notwithstanding paragraph A, liability pursuant to this subsection may not accrue to a purchaser or assignee of a high-cost mortgage loan as a result of an alleged violation by a creditor of subsection 5. [2011, c. 427, Pt. A, §15 (NEW).]

[ 2011, c. 427, Pt. A, §15 (NEW) .]

4. Ability to repay. A creditor may not extend a high-cost mortgage loan or a higher-priced mortgage loan to a consumer based on the value of the consumer's collateral without regard to the consumer's repayment ability as of consummation, including the consumer's current and reasonably expected income, employment, assets other than the collateral, credit history, debt-to-income ratio, current obligations and mortgage-related obligations.

A. For purposes of this subsection, mortgage-related obligations are expected property taxes, premiums for mortgage-related insurance required by the creditor, such as insurance against loss of or damage to property or against liability arising out of the ownership or use of the property or insurance protecting the creditor against the consumer's default or other credit loss, and similar expenses. [2011, c. 427, Pt. A, §15 (NEW).]

B. Under this subsection, a creditor must verify the consumer's repayment ability as follows.

(1) A creditor must verify amounts of income or assets that it relies on to determine repayment ability, including expected income or assets, by the consumer's federal Internal Revenue Service Form W-2, tax returns, payroll receipts, financial institution records or other 3rd-party documents that provide reasonably reliable evidence of the consumer's income or assets. For the purposes of this subparagraph, "reasonably reliable evidence of the consumer's income or assets" includes, but is not limited to, statements from investment advisors, broker-dealers and others in a fiduciary relationship with the consumer as long as the statements reflect the consumer's actual income and not estimated, projected or anticipated income or a range of earnings for a consumer's type or class of employment.

(2) A creditor must verify the consumer's current obligations. [2011, c. 427, Pt. A, §15 (NEW).]

C. A creditor is presumed to have complied with this subsection with respect to a transaction if the creditor:

(1) Verifies the consumer's repayment ability as provided in paragraph B;

(2) Determines the consumer's repayment ability using the largest payment of principal and interest scheduled in the first 7 years following consummation and taking into account current obligations and mortgage-related obligations; and

(3) Assesses the consumer's repayment ability taking into account at least one of the following:

(a) The ratio of total debt obligations to income; and

(b) The income the consumer will have after paying debt obligations. [2011, c. 427, Pt. A, §15 (NEW).]

D. Notwithstanding paragraph C, no presumption of compliance is available for a transaction for which:

(1) The regular periodic payments for the first 7 years would cause the principal balance to increase; or

(2) The term of the loan is less than 7 years and the regular periodic payments when aggregated do not fully amortize the outstanding principal balance. [2011, c. 427, Pt. A, §15 (NEW).]

E. This subsection does not apply to a temporary or so-called "bridge" loan with a term of 12 months or less, such as a loan to purchase a new dwelling when the consumer plans to sell a current dwelling within 12 months. [2011, c. 427, Pt. A, §15 (NEW).]

[ 2011, c. 427, Pt. A, §15 (NEW) .]

5. Flipping. A creditor or a mortgage broker may not knowingly or intentionally engage in the act or practice of flipping a residential mortgage loan when making a high-cost mortgage loan or higher-priced mortgage loan. The administrator may adopt rules defining with reasonable specificity the requirements for compliance with this subsection. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. For the purposes of this subsection, "flipping a residential mortgage loan" means the making of a residential mortgage loan to a borrower that refinances an existing residential mortgage loan when the new loan does not have reasonable, tangible net benefit to the borrower considering all the circumstances, including, but not limited to, the terms of both the new and refinanced loans, the cost of the new loan and the borrower's circumstances.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

6. Special liability. This subsection applies to any violation of this section in connection with the origination, brokering or servicing of a residential mortgage loan. This subsection does not apply to a purchaser or assignee of a residential mortgage loan except as permitted in subsection 3.

A. Any person who has been found in violation of this section with regard to residential mortgage loans may be liable to the borrower for the following:

(1) Actual damages, including consequential and incidental damages. The borrower may not be required to demonstrate reliance in order to receive actual damages;

(2) Punitive damages for violations of subsections 2 and 5, when the violation was malicious or reckless;

(3) Costs, including reasonable attorney's fees; and

(4) Statutory damages as follows:

(a) For violations described in subsection 2, statutory damages equal to 2 times the finance charge paid under the loan and forfeiture of the remaining interest under the loan; and

(b) For any other violations of this section, statutory damages in the amount of $5,000 per violation. [2011, c. 427, Pt. A, §15 (NEW).]

B. A borrower may be granted injunctive, declaratory and other equitable relief that the court determines appropriate in an action to enforce compliance with this section. [2011, c. 427, Pt. A, §15 (NEW).]

C. The right of rescission granted under 15 United States Code, Chapter 41, Subchapter I, Part A for a violation of that law is available to a borrower acting only in an individual capacity by way of recoupment as a defense against a party foreclosing on a residential mortgage loan at any time during the term of the loan. Any recoupment claim asserted pursuant to this provision is limited to amounts required to reduce or extinguish the borrower's liability under the residential mortgage loan plus amounts required to recover costs, including reasonable attorney's fees. This paragraph may not be construed to limit recoupment rights available to the borrower under any other law. [2011, c. 427, Pt. A, §15 (NEW).]

D. The remedies provided in this subsection are not intended to be the exclusive remedies available to a borrower, nor must the borrower exhaust any administrative remedies provided under this subsection or any other applicable law before proceeding under this subsection. [2011, c. 427, Pt. A, §15 (NEW).]

E. Any person who knowingly violates a provision of this section is guilty of a Class E crime. [2011, c. 427, Pt. A, §15 (NEW).]

F. A creditor in a residential mortgage loan who, when acting in good faith, fails to comply with any provision of this section related to residential mortgage loans is deemed not to have violated this section if the creditor establishes that either:

(1) Within 30 days of the loan closing and prior to receiving any notice of the compliance failure, the creditor has made appropriate restitution to the borrower and appropriate adjustments have been made to the loan; or

(2) Within 60 days of the loan closing and prior to receiving any notice of the compliance failure, when the compliance failure was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid such errors, the borrower is notified of the compliance failure, appropriate restitution is made to the borrower and appropriate adjustments are made to the loan. Examples of a bona fide error include clerical, calculation, computer malfunction and programming and printing errors. An error of legal judgment with respect to a person's obligations under this section is not a bona fide error. [2011, c. 427, Pt. A, §15 (NEW).]

G. The remedies provided in this subsection are cumulative. [2011, c. 427, Pt. A, §15 (NEW).]

H. Notwithstanding any other provision of law, a residential mortgage loan agreement may not include any provision that waives any borrower's remedies available at law or equity, whether acting individually or on behalf of others similarly situated, or the borrower's rights to civil discovery or appeal. Any such provision is unenforceable and void as a matter of law. [2011, c. 427, Pt. A, §15 (NEW).]

I. Without regard to whether a borrower is acting individually or on behalf of others similarly situated, any provision of a residential mortgage loan agreement that allows a person to require a borrower to assert any claim or defense in a forum that is less convenient, more costly or more dilatory for the resolution of a dispute than a judicial forum established in this State where the borrower may otherwise properly bring a claim or defense or that limits in any way any claim or defense the borrower may have is unconscionable and void as a matter of law. [2011, c. 427, Pt. A, §15 (NEW).]

J. It is a violation of this section for any person to attempt in bad faith to avoid the application of this section by dividing any loan transaction into separate parts or structuring a residential mortgage loan transaction as an open-end loan for the purpose of evading the provisions of this section when the loan would have been a high-cost mortgage loan if the loan had been structured as a closed-end loan or by engaging in any other subterfuge with the intent of evading any provision of this section. [2011, c. 427, Pt. A, §15 (NEW).]

[ 2011, c. 427, Pt. A, §15 (NEW) .]

7. Exemption for supervised financial organizations and the Maine State Housing Authority. This section does not apply to any supervised financial organization as defined in section 1-301, subsection 38-A or to the Maine State Housing Authority.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW). 2013, c. 464, §§6-9 (AMD).



9-A §8-507. Exemption from the Federal Truth in Lending Act

1. Preservation of federal exemption. As required by the Federal Truth in Lending Act, 15 United States Code, Section 1633 and its implementing regulation, Regulation Z, 12 Code of Federal Regulations, Section 1026.29, the administrator may take any action necessary to apply for or to preserve a determination by the federal Consumer Financial Protection Bureau or its successor agency that under the laws of this State any class of credit transactions within this State is subject to requirements substantially similar to federal requirements and that there are adequate provisions for enforcement of such requirements.

[ 2013, c. 464, §10 (AMD) .]

2. Application. This Article does not apply to any class of credit transactions within this State that is subject to the requirements of the Federal Truth in Lending Act, Title I of the federal Consumer Credit Protection Act unless any such class of transactions has first been exempted by a regulation of the federal Consumer Financial Protection Bureau and that exemption remains in effect.

[ 2013, c. 464, §10 (AMD) .]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW). 2013, c. 464, §10 (AMD).



9-A §8-508. Authority of administrator

The administrator, by rule or order, shall prohibit acts or practices in connection with: [2011, c. 427, Pt. A, §15 (NEW).]

1. Unfair or deceptive mortgage loans. The making of a residential mortgage loan that the administrator finds unfair, deceptive or designed to evade the provisions of section 8-506; and

[ 2011, c. 427, Pt. A, §15 (NEW) .]

2. Refinancing; abusive lending practices. The refinancing of a residential mortgage loan that the administrator finds is associated with abusive lending practices or that is otherwise not in the interest of the borrowing public.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 427, Pt. A, §15 (NEW).]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW).



9-A §8-509. Credit card and debit card surcharge prohibition

1. Surcharge prohibited. A seller in a sales transaction may not impose a surcharge on a cardholder who elects to use a credit card or debit card in lieu of payment by cash, check or similar means. For purposes of this section, "surcharge" means any means of increasing the regular price to a cardholder that is not imposed on a customer paying by cash, check or similar means. A discount or reduction from the regular price is not a surcharge.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

2. Surcharge permitted for governmental entity. Notwithstanding subsection 1, a governmental entity may impose a surcharge for payments made with a credit card or debit card for taxes, fines, charges, utility fees, regulatory fees, license or permit fees or the provision of a specific service provided by that governmental entity if the surcharge:

A. Is disclosed clearly to the consumer prior to payment; and [2011, c. 427, Pt. A, §15 (NEW).]

B. Does not exceed the costs associated with providing the credit card or debit card service that are directly incurred by the governmental entity or assessed by an authorized 3rd-party payment service provider for a credit card or debit card transaction. If there is not a cost assessed by an authorized 3rd-party payment service provider for a debit card transaction, the governmental entity may not impose a surcharge associated with a debit card transaction. [2011, c. 427, Pt. A, §15 (NEW).]

A governmental entity shall disclose to the consumer that the surcharge may be avoided if the consumer makes payments by cash, check or other means not a credit card or debit card. A governmental entity is not subject to any liability to the issuer of a credit card or an authorized 3rd-party payment service provider for nonpayment of credit card charges by the consumer. As used in this subsection, "governmental entity" includes, but is not limited to, a county established or governed by Title 30-A, Part 1, a municipality as defined in Title 30-A, section 2001, subsection 8, a quasi-municipal corporation as defined in Title 30-A, section 2604, subsection 3, the Judicial Department as described in Title 4, the University of Maine System, the Maine Community College System and the Maine Maritime Academy.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW).



9-A §8-510. Disclosure of lists of the names, addresses and account numbers of credit card holders

1. Disclosure prohibited. Except as provided in subsection 2, it is unlawful for a person, business, corporation, partnership, agency, financial institution, credit card registration service or other entity to rent, sell, exchange or otherwise disclose or make available to another person or entity a list containing the names, addresses and account numbers of credit card holders without the express, written permission of the credit card holders.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

2. Exceptions. The following disclosures of lists containing the names, addresses and account numbers of credit card holders are not prohibited:

A. Disclosure to or from a consumer reporting agency, as defined in Title 10, section 1308, subsection 3, as long as the transfer is for purposes of compliance with and in a manner consistent with the terms of the Fair Credit Reporting Act; [2013, c. 588, Pt. C, §1 (AMD).]

B. Disclosure between a parent corporation and a subsidiary or affiliate of that corporation or between subsidiaries or affiliates of a parent corporation; [2011, c. 427, Pt. A, §15 (NEW).]

C. Disclosure in connection with the sale or pledge, or negotiation of the sale or pledge, of any portion of a business or the assets of a business, as long as the party to whom disclosure is made maintains the confidentiality of the information disclosed; [2011, c. 427, Pt. A, §15 (NEW).]

D. Disclosure in connection with authorization, processing, billing, collection, charge-back, fraud prevention or credit card recovery; and [2011, c. 427, Pt. A, §15 (NEW).]

E. Disclosure pursuant to state or federal law or at the direction of a governmental entity pursuant to law or in response to a court order. [2011, c. 427, Pt. A, §15 (NEW).]

[ 2013, c. 588, Pt. C, §1 (AMD) .]

3. Violation. A violation of this section constitutes a violation of the Maine Consumer Credit Code and the Maine Unfair Trade Practices Act.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW). 2013, c. 588, Pt. C, §1 (AMD).



9-A §8-511. Recurring charges to credit card or charge card accounts

If a sale of goods, services or insurance is charged to a credit card or charge card account on an annual basis without substantially contemporaneous authorizations by the consumer, the seller shall inform the consumer of the voluntary nature of the charge to the credit card or charge card account and of the steps necessary to prevent this charge at least 30 days prior to the annual charge. The card issuer may provide the notice on behalf of the seller. This section does not apply to insurance subject to notice and cancellation rights pursuant to section 4-204. [2011, c. 427, Pt. A, §15 (NEW).]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW).






Article 9: CONSUMER CREDIT TRANSACTIONS MADE TO ACQUIRE REAL ESTATE OR SECURED BY FIRST-LIEN MORTGAGES

Part 1: GENERAL PROVISIONS

9-A §9-101. Scope

This article applies to all consumer credit transactions made by creditors that are not supervised financial organizations, that are made to finance or refinance the acquisition of real estate or the initial construction of a dwelling or that are secured by a first-lien mortgage on real estate. [2007, c. 273, Pt. A, §24 (AMD); 2007, c. 273, Pt. A, §41 (AFF).]

SECTION HISTORY

1987, c. 396, §12 (NEW). 2007, c. 273, Pt. A, §24 (AMD). 2007, c. 273, Pt. A, §41 (AFF).






Part 2: LICENSING

9-A §9-201. Authority to make supervised loans; licensing

The provisions of article II, part 3, sections 2-301 to 2-304 shall control the authority of supervised lenders that are not supervised financial organizations, to make loans governed by this article. [1987, c. 396, §12 (NEW).]

SECTION HISTORY

1987, c. 396, §12 (NEW).






Part 3: REGULATION OF AGREEMENTS AND PRACTICES

9-A §9-301. Advertising

1. No creditor may engage in this State in false or misleading advertising concerning the terms and conditions of a consumer credit transaction subject to this article.

[ 1987, c. 396, §12 (NEW) .]

2. This section imposes no liability on the owner or personnel, as such, of any medium in which an advertisement appears or through which it is disseminated.

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-302. Terms and conditions of consumer credit transactions; rulemaking

1. In addition to other rule making authority that the administrator may have, he may adopt reasonable rules in accordance with this section governing agreements which are alternative mortgage transactions as defined in the Alternative Mortgage Transaction Parity Act of 1982, the United States Code, Title 12, Section 3802, subsection 1. In adopting any rule, the administrator shall take into consideration the terms of any similar rules adopted by the Superintendent of Financial Institutions for supervised financial organizations chartered under the laws of this State.

[ 1987, c. 396, §12 (NEW); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

2. In any rule governing alternative mortgage transactions, the administrator may specify:

A. The maximum amount by which the annual percentage rate may change during a period of time and over the entire term of the agreement; [1987, c. 396, §12 (NEW).]

B. The minimum notice that may be required to be given to the mortgagor prior to a change in the annual percentage rate; [1987, c. 396, §12 (NEW).]

C. Acceptable indices that may be used by creditors for the purpose of determining when, and the amount by which changes in the annual percentage rate may occur and what effects, if any, the choice of index may have on the rate movement allowances specified in paragraph A; [1987, c. 396, §12 (NEW).]

D. Appropriate hypothetical examples to illustrate the effects of changes in the annual percentage rate; [1987, c. 396, §12 (NEW).]

E. Permissible variations in payment schedules, payment amounts, loan amortization and loan term resulting from rate variations or other contract terms; and [1987, c. 396, §12 (NEW).]

F. Permissible limitations on refunds of prepaid finance charges and notice requirements for prepayment. [1987, c. 396, §12 (NEW).]

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



9-A §9-303. Consumer's choice of title attorney in consumer credit transactions secured by real estate

1. Every creditor, which accepts an application for consumer credit transaction involving one to 4 residential units and which requires that an attorney search the title of the subject real estate, shall permit the prospective mortgagor to select a qualified attorney of his own choice to search the title of the subject real estate and certify that title to the creditor or land title insurance company, provided that the creditor may require the prospective mortgagor's attorney to provide it with evidence of adequate liability insurance or land title insurance or such other written policy requirements as the creditor may deem necessary to protect its interests, provided that if all such requirements are met by the attorney chosen by the mortgagor, no additional legal costs may be assessed by the creditor against the mortgagor for review of the title search or any other relevant title documents by the creditor, its title company or attorney.

[ 1987, c. 396, §12 (NEW) .]

2. Every creditor subject to this section shall provide written notice to the prospective mortgagor that he has the right to select a qualified attorney of his own choice for the performance of title work. The notice shall inform the prospective mortgagor that if the attorney chosen by the mortgagor meets the creditor's requirements, then no additional fees may be charged to the mortgagor for title work. If the prospective mortgagor indicates on the written notice that he does not wish to exercise his right to select an attorney, then the creditor may recommend an attorney.

[ 1987, c. 396, §12 (NEW) .]

3. Nothing in this section may be construed to require certification of title to a creditor if that creditor does not so require, or to a land title insurance company if that company does not so require.

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-304. Servicing requirements of assigned consumer credit transactions

No consumer credit transaction secured by a mortgage on real estate may be assigned under this article unless: [1987, c. 396, §12 (NEW).]

1. The creditor entering into the agreement retains servicing of the account and either maintains a place of business in this State or maintains a toll-free telephone number or other free means of oral communication that is disclosed to mortgagors and staffed in the manner described in subsection 2; or

[ 1987, c. 396, §12 (NEW) .]

2. The assignee or servicing agent retained to collect the account maintains a toll-free telephone number, or other free means of oral communication, that is disclosed to mortgagors in each coupon book or on each periodic billing notice or statement of account and that is staffed during normal business hours for mortgagors to use to communicate with the assignee or servicing agent concerning the consumer credit transaction.

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-305. Interest to be paid on funds held in escrow

A creditor, including any of its assignees, that enters into consumer credit transactions secured by a mortgage on real estate and which holds funds of a mortgagor in an escrow account for the payment of taxes or insurance premiums, either on its own behalf or on behalf of another mortgagee, shall pay interest on those funds in accordance with Title 9-B, section 429. [1987, c. 396, §12 (NEW).]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-305-A. Timely payments from escrow

A creditor, assignee or servicer that holds or controls funds of a consumer in an escrow account for the payment of taxes or insurance premiums shall make timely payments from that escrow account for a consumer credit transaction secured by a mortgage on real estate. A creditor, assignee or servicer is liable to the consumer for actual damages resulting from failure to make timely payments from that escrow account. The creditor, assignee or servicer shall also rectify the results of a failure to make timely payments, including causing corrections of the consumer's credit report and causing the discharge of any liens against the consumer's real estate. [2005, c. 206, §3 (NEW).]

SECTION HISTORY

2005, c. 206, §3 (NEW).



9-A §9-305-B. Timely responses to requests for payoff figures

A creditor, assignee or servicer shall respond to a request for a payoff figure within 3 business days following receipt of such a request from a consumer or an agent of the consumer for a consumer credit transaction secured by a mortgage on real estate. The response must include a precise payoff figure as of a date certain and must contain information permitting the consumer or the consumer's agent to update that figure, such as providing a per diem rate from a date certain. A charge may not be assessed for the first 2 requests in any calendar year, and a charge for each subsequent request may not exceed $5. [2005, c. 206, §3 (NEW).]

SECTION HISTORY

2005, c. 206, §3 (NEW).



9-A §9-306. Notice of assignment

A consumer is not obligated to make payments on a consumer credit transaction to any creditor, other than the original creditor, until he receives notification of assignment of rights to payment and that payment is to be made to the assignee. A notification which does not clearly and conspicuously identify the rights assigned is ineffective. If requested by the consumer, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless he does so the consumer may pay the original creditor. [1987, c. 396, §12 (NEW).]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-307. Receipts; statements of account; evidence of payment

1. The creditor shall give or send to a consumer, without request, a written receipt for each payment by coin or currency on an obligation pursuant to a consumer credit transaction. Sending to the consumer a periodic statement showing a payment received by mail complies with this subsection, if it is sent to the debtor within 45 days after receipt of the payment.

[ 1987, c. 396, §12 (NEW) .]

2. Upon written request of a consumer, the person to whom an obligation is owed pursuant to a consumer credit transaction, shall provide a written statement of the dates and amounts of payments made within the past 15 months and the total amount unpaid. The statement shall be provided without charge once during each year of the term of the obligation. If additional statements are requested, the creditor may charge not in excess of $1 for each additional statement.

[ 1987, c. 396, §12 (NEW) .]

3. Within 30 days after the consumer has fulfilled all obligations with respect to a consumer credit transaction, the person to whom the obligation was owed shall give or send to the consumer written evidence acknowledging payment in full of all obligations with respect to the transaction.

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-308. Right to prepay

A consumer may prepay in full or in part the unpaid balance of a consumer credit transaction that is an alternative mortgage transaction, as defined in section 9-302, subsection 1, at any time without penalty. [1995, c. 614, Pt. A, §16 (AMD).]

SECTION HISTORY

1987, c. 396, §12 (NEW). 1995, c. 614, §A16 (AMD).



9-A §9-309. Real estate appraisals; copies

A creditor that imposes a fee on a person for the cost of an appraisal of any real estate shall furnish to the person, at no cost, one copy of the appraisal upon request, if the request is made within 90 days after the creditor has provided notice of action taken on the application for credit or the date of the closing, whichever is later, or 90 days after the application is withdrawn. [1999, c. 150, §7 (AMD).]

SECTION HISTORY

1987, c. 396, §12 (NEW). 1999, c. 150, §7 (AMD).



9-A §9-310. Privacy of consumer financial information

A creditor shall comply with the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001); the Federal Trade Commission, 16 Code of Federal Regulations, Part 313 (2001); or the Securities and Exchange Commission, 17 Code of Federal Regulations, Part 248 (2001), if the creditor is a financial institution as defined in those regulations. This section is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24. [RR 2001, c. 1, §14 (COR).]

SECTION HISTORY

RR 2001, c. 1, §14 (COR). 2001, c. 262, §A2 (NEW).



9-A §9-311. Choice of accounting, tax or attest services provider

A creditor may not, in connection with the extension of credit, interfere with a purchaser's or borrower's free choice of an accounting, tax or attest services provider who is accredited as a certified public accountant, public accountant or enrolled agent, except that the creditor may require the provider chosen by the purchaser or borrower to provide adequate evidence of liability insurance or such other written policy requirements as the creditor may determine necessary to protect its interest. [2007, c. 466, Pt. B, §10 (AFF); 2007, c. 466, Pt. B, §7 (RPR).]

SECTION HISTORY

2007, c. 185, §2 (NEW). 2007, c. 273, Pt. A, §25 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2007, c. 466, Pt. B, §10 (AFF). 2007, c. 466, Pt. B, §7 (RPR).



9-A §9-311-A. Real estate settlement procedures

A creditor and its mortgage loan originators shall comply with the provisions of the federal Real Estate Settlement Procedures Act of 1974, 12 United States Code, Section 2601 et seq. and its implementing regulation, Regulation X, 12 Code of Federal Regulations, Section 1024.1 et seq. [2013, c. 464, §11 (AMD).]

SECTION HISTORY

2007, c. 466, Pt. B, §8 (NEW). 2007, c. 466, Pt. B, §10 (AFF). 2011, c. 427, Pt. B, §12 (AMD). 2013, c. 464, §11 (AMD).



9-A §9-312. False information on application for credit

A supervised lender, or any mortgage loan originator of a supervised lender, may not knowingly permit, encourage or assist a consumer to submit false information on any application for credit, nor may a supervised lender or mortgage loan originator of a supervised lender knowingly falsify such information on a consumer's application. [2011, c. 427, Pt. B, §13 (AMD).]

SECTION HISTORY

2007, c. 273, Pt. A, §26 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2011, c. 427, Pt. B, §13 (AMD).



9-A §9-313. Rate locks

If a supervised lender charges a consumer a fee to lock in a certain interest rate for a certain length of time, that supervised lender shall: [2007, c. 273, Pt. A, §27 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

1. Take steps that are necessary to actually secure or guarantee the specified rate for the appropriate length of time;

[ 2007, c. 273, Pt. A, §27 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

2. Select a time period within which the loan can reasonably be expected to close; and

[ 2007, c. 273, Pt. A, §27 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

3. Use good faith efforts to close the loan within the rate lock period.

[ 2007, c. 273, Pt. A, §27 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

SECTION HISTORY

2007, c. 273, Pt. A, §27 (NEW). 2007, c. 273, Pt. A, §41 (AFF).



9-A §9-314. Prepayment penalty riders

A supervised lender may not impose a prepayment penalty provision through use of a rider or amendment to the loan contract if the terms of the loan contract state that no such prepayment penalty may be imposed or that such a penalty is not specifically authorized under state law. [2007, c. 273, Pt. A, §28 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

SECTION HISTORY

2007, c. 273, Pt. A, §28 (NEW). 2007, c. 273, Pt. A, §41 (AFF).






Part 4: REMEDIES AND PENALTIES

9-A §9-401. Misrepresentation

A creditor or a person acting for him may not induce a consumer to enter into a consumer credit transaction by misrepresentation of a material fact with respect to the terms and conditions of the extension of credit. A consumer so induced may rescind the sale, lease or loan or recover actual damages, or both. [1987, c. 396, §12 (NEW).]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-402. Unconscionability; inducement by unconscionable conduct

1. With respect to a consumer credit transaction, if the court as a matter of law finds:

A. The agreement to have been unconscionable at the time it was made, or to have been induced by unconscionable conduct, the court may refuse to enforce the agreement; or [1987, c. 396, §12 (NEW).]

B. Any clause of the agreement to have been unconscionable at the time it was made, the court may refuse to enforce the agreement, or may enforce the remainder of the agreement without the unconscionable clause, or may so limit the application of any unconscionable clause as to avoid any unconscionable result. [1987, c. 396, §12 (NEW).]

[ 1987, c. 396, §12 (NEW) .]

2. If it is claimed or appears to the court that the agreement or any clause thereof may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose and effect to aid the court in making the determination.

[ 1987, c. 396, §12 (NEW) .]

3. For the purpose of this section, a change or practice expressly permitted by this article is not in and of itself unconscionable in the absence of other practices and circumstances.

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-403. Illegal, fraudulent or unconscionable conduct in attempted collection of debts

1. In attempting to collect an alleged debt arising from a consumer credit transaction, a person shall not:

A. Use or threaten force or violence; [1987, c. 396, §12 (NEW).]

B. Threaten criminal prosecution; [1987, c. 396, §12 (NEW).]

C. Disclose or threaten to disclose information affecting the debtor's reputation for credit worthiness with knowledge or reason to know that the information is false; [1987, c. 396, §12 (NEW).]

D. Communicate more than twice or threaten to communicate more than twice to the debtor's employer information concerning the existence of a debt before or after obtaining final judgment against the debtor, except as permitted by law; [1987, c. 396, §12 (NEW).]

E. Disclose or threaten to disclose to a person other than the debtor or his spouse, information affecting the debtor's reputation, whether or not for credit worthiness, with knowledge or reason to know that the other person does not have a legitimate business need for the information, but this subsection does not prohibit the disclosure to another person of information permitted to be disclosed to him by law; [1987, c. 396, §12 (NEW).]

F. Disclose or threaten to disclose information concerning the existence of a debt known to be disputed by the debtor without disclosing that fact; [1987, c. 396, §12 (NEW).]

G. Claim, attempt or threaten to enforce a right that has been barred by law or a final order of the Supreme Judicial Court or a court of the United States; [1987, c. 396, §12 (NEW).]

H. Use a communication which simulates legal or judicial process or which gives the appearance of being authorized, issued or approved by a government, government agency or attorney-at-law when it is not; or [1987, c. 396, §12 (NEW).]

I. Engage in conduct in violation of a rule adopted and published by the administrator after like conduct has been restrained or enjoined by a final order of a court in a civil action by the administrator against any person pursuant to the provisions or injunctions against fraudulent or unconscionable agreements or conduct, section 6-111. [1987, c. 396, §12 (NEW).]

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-404. Stay of enforcement of judgment

At any time after the entry of a judgment in favor of a creditor against a consumer in an action arising from a consumer credit transaction, the court, for cause and upon motion of a party or on its own motion, while such court retains jurisdiction, may stay enforcement of the judgment by order upon just and equitable conditions and continue, modify or revoke the order as the interests of justice may require. [1987, c. 396, §12 (NEW).]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-405. Effect of violations on rights of parties

1. If a creditor, assignee or servicer has violated the provisions of this article applying to timely payments from escrow, section 9-305-A, timely responses to requests for payoff figures, section 9-305-B, misrepresentation, section 9-401, or illegal, fraudulent or unconscionable conduct in an attempted collection of debts, section 9-403, any aggrieved consumer has a right to recover actual damages from that person, or in lieu thereof any consumer named as a plaintiff in the complaint as originally filed has a right to recover from a person violating this article an amount determined by the court not less than $250 nor more than $1,000. No action pursuant to this subsection may be brought more than 2 years after the due date of the last scheduled payment.

[ 2005, c. 206, §4 (AMD) .]

2. A debtor is not obligated to pay a charge in excess of that allowed by this article and if he has paid an excess charge he has a right to a refund. A refund may be made by reducing the debtor's obligation by the amount of the excess charge. If the debtor has paid an amount in excess of the lawful obligation under the agreement, the debtor may recover the excess amount from the person who made the excess charge or from an assignee of that person's rights who undertakes direct collection of payments from or enforcement of rights against debtors arising from the debt.

[ 1987, c. 396, §12 (NEW) .]

3. If the creditor has contracted for or received a charge in excess of that allowed by this article, or if a debtor, is entitled to a refund and a person liable to the debtor refuses to make a refund within a reasonable time after demand, the debtor may recover from the creditor or the person liable an amount determined by the court not less than $250 nor more than $1,000. No action pursuant to this subsection may be brought more than one year after the due date of the last scheduled payment of the agreement pursuant to which the charge was made or the date the agreement was paid in full, whichever was earlier.

[ 1987, c. 396, §12 (NEW) .]

4. If a creditor has violated the provisions of this article applying to authority to make supervised loans, section 9-201, the debtor is not obligated to pay any application fee, prepaid finance charge or closing cost, nor the loan finance charge owed for the first 12 months of the loan. If the debtor has paid any part of the application fee, prepaid finance charge, closing cost or loan finance charge owed for the first 12 months of the loan, the debtor has a right to recover the payment from the person violating this article or from an assignee of that person's rights who undertakes direct collection of payments or enforcement of rights arising from the debt. No action pursuant to this subsection may be brought more than one year after the due date of the last scheduled payment of the agreement pursuant to which the charge was paid.

[ 1993, c. 496, §4 (AMD) .]

5. Except as otherwise provided, no violation of this article impairs rights on a debt.

[ 1987, c. 396, §12 (NEW) .]

6. A creditor has no liability under subsections 1 or 3 if, within 60 days after discovering an error and prior to the institution of an action under this section or the receipt of written notice of the error, the creditor notifies the person concerned of the error and corrects the error. If the violation consists of a prohibited agreement, giving the debtor a corrected copy of the writing containing the error is sufficient notification and correction. If the violation consists of an excess charge, correction shall be made by an adjustment or refund.

[ 1987, c. 396, §12 (NEW) .]

7. If the creditor establishes by a preponderance of evidence that a violation is unintentional and the result of a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such violation or error, no liability is imposed under subsections 1 and 2, the validity of the transaction is not affected, and no liability is imposed under subsection 3, except for refusal to make a refund.

[ 1993, c. 496, §4 (AMD) .]

8. In an action in which it is found that a creditor has violated this article, the court shall award the debtor the costs of the action together with reasonable attorneys fees. Reasonable attorneys fees shall be determined by the value of the time reasonably expended by the attorney and not by the amount of the recovery on behalf of the debtor.

[ 1987, c. 396, §12 (NEW) .]

9. A creditor has no liability under subsections 1 or 3, or under section 6-113, subsection 2, for any act done or omitted in good faith in conformity with any rule or interpretation thereof by the administrator, notwithstanding that after such act or omission has occurred, the rule or interpretation is amended, rescinded or determined by judicial or other authority to be invalid for any reason.

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW). 1993, c. 496, §4 (AMD). 2005, c. 206, §4 (AMD).



9-A §9-406. Refunds and penalties as set-off to obligation

Refunds or penalties to which the consumer is entitled pursuant to this Part may be set off against the consumer's obligation and may be raised as a defense to a suit on the obligation without regard to the time limitations prescribed by this Part. [1987, c. 396, §12 (NEW).]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-407. Criminal penalties

Any creditor, any officer or employee of a creditor, or any other person who willfully and knowingly violates this article, or directly or indirectly counsels, aids or abets that violation, shall be punished by a fine of not more than $2,500 for each offense or by imprisonment for not more than 6 months, or by both. [1987, c. 396, §12 (NEW).]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-408. Violation of the Maine Unfair Trade Practices Act

Any violation of this article constitutes a violation of the Maine Unfair Trade Practices Act. [2009, c. 402, §7 (NEW).]

SECTION HISTORY

2009, c. 402, §7 (NEW).









Article 10: LOAN BROKERS

Part 1: GENERAL PROVISIONS

9-A §10-101. Short title

This article may be known and cited as the "Maine Consumer Credit Code - Loan Brokers." [2005, c. 274, §3 (AMD).]

SECTION HISTORY

1989, c. 70, §3 (NEW). 2005, c. 274, §3 (AMD).



9-A §10-102. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 70, §3 (NEW).]

1. "Loan broker" is defined as follows.

A. "Loan broker" means any person who, with respect to the extension of consumer credit by others, provides or offers to provide, in return for the separate payment of money or other valuable consideration, any of the following services:

(1) Improving a consumer's credit record, history or rating;

(2) Arranging for or obtaining an extension of credit for a consumer; or

(3) Providing advice or assistance to a consumer with respect to subparagraph (1) or (2).

"Loan broker" also means any person who serves as a facilitator of a refund anticipation loan or refund anticipation check, whether or not in return for the separate payment of money or other valuable consideration. [2009, c. 248, §2 (AMD).]

B. "Loan broker" does not include:

(1) A supervised financial organization;

(2) A supervised lender other than a supervised financial organization, except that, with respect to any transaction in which a supervised lender other than a supervised financial organization is acting solely as a loan broker, section 10-302 applies;

(3) A person licensed by the Real Estate Commission to the extent that the person is engaged in activities regulated by that commission;

(4) A person currently admitted to the practice of law in this State;

(5) Any nonprofit organization exempt from taxation under the United States Internal Revenue Code, Section 501(c)(3) to the extent that the organization's activities are consistent with those set forth in its application for tax exemption to the Internal Revenue Service;

(6) A consumer reporting agency, as defined in the Fair Credit Reporting Act, Title 10, chapter 209-B;

(7) An affiliate of a supervised lender when the affiliate provides services described in paragraph A, subparagraph (1), (2) or (3) for or on behalf of that supervised lender and when the affiliate is not compensated by the consumer for those services;

(8) An employee of a supervised lender or an employee of an affiliate of a supervised lender when the employee provides services described in paragraph A, subparagraph (1), (2) or (3) for or on behalf of that supervised lender or affiliate and when the employee or the affiliate is not compensated by the consumer for those services;

(9) A person paid by a supervised lender or a consumer to document a loan, attend or conduct a loan closing, disburse loan proceeds or record or file loan documents;

(10) A person who performs marketing services for a creditor, such as a telemarketer, an advertising agency or a mailing house, when the person is not compensated by the consumer for those services;

(11) A seller of consumer goods or services that provides services described in paragraph A, subparagraph (1), (2) or (3) in connection with a sale or proposed sale of consumer goods or services by that seller when the seller is not compensated by a consumer for those services; or

(12) An employee of a seller of consumer goods or services that provides services described in paragraph A, subparagraph (1), (2) or (3) in connection with a sale or proposed sale of consumer goods or services by that seller when the employee or seller is not compensated by a consumer for those services.

For the purposes of this paragraph, "affiliate" has the same meaning as defined in Title 9-B, section 131, subsection 1-A. [2013, c. 588, Pt. C, §2 (AMD).]

[ 2013, c. 588, Pt. C, §2 (AMD) .]

2. "Bona fide 3rd-party fee" means a verifiable fee paid to a 3rd party for a credit report, appraisal, investigation, title examination or survey.

[ 1989, c. 70, §3 (NEW) .]

2-A. "Facilitator of a refund anticipation loan or refund anticipation check" means a person who individually or in conjunction or cooperation with another person:

A. Solicits the execution of, processes, receives or accepts application or agreement for a refund anticipation loan or refund anticipation check; [2009, c. 248, §3 (NEW).]

B. Services or collects upon a refund anticipation loan or refund anticipation check; or [2009, c. 248, §3 (NEW).]

C. Facilitates the making of a refund anticipation loan or refund anticipation check in any other manner. [2009, c. 248, §3 (NEW).]

If there is no 3rd-party facilitator of a refund anticipation loan or refund anticipation check because a creditor directly solicits the execution of, receives or accepts application or agreement for a refund anticipation loan or refund anticipation check, that creditor is considered a facilitator of a refund anticipation loan or refund anticipation check for purposes of this subsection. For purposes of this subsection, "creditor" means any person who makes a refund anticipation loan or who takes assignment of a refund anticipation loan.

[ 2009, c. 248, §3 (NEW) .]

3.

[ 2011, c. 427, Pt. B, §14 (RP) .]

4. "Refund anticipation check" means a check, stored value card or other payment mechanism representing the proceeds of the consumer's tax refund that was issued by a depository institution or other person that received a direct deposit of the consumer's tax refund or tax credit and for which the consumer has paid a fee or other consideration.

[ 2009, c. 248, §4 (NEW) .]

5. "Refund anticipation loan" means a loan that is secured by or that the creditor arranges to be repaid directly or indirectly from the proceeds of the consumer's income tax refund or tax credits. A refund anticipation loan also includes any sale, assignment or purchase of a consumer's tax refund at a discount or for a fee, whether or not the consumer is required to repay the buyer or assignee if the federal Internal Revenue Service reduces the consumer's tax refund.

[ 2009, c. 248, §5 (NEW) .]

6. "Refund anticipation loan fee" means the charge, fee or other consideration charged or imposed directly or indirectly by the creditor for the making of or in connection with a refund anticipation loan. "Refund anticipation loan fee" includes any charge, fee or other consideration for a deposit account if the deposit account is used for the receipt of the consumer's tax refund to repay the amount owed on the loan.

[ 2009, c. 248, §6 (NEW) .]

7. "Refund anticipation loan interest rate" or "interest rate" means the interest rate based on the creditor's reasonable estimate of the time the refund will be delivered.

[ 2011, c. 427, Pt. D, §13 (AMD) .]

SECTION HISTORY

1989, c. 70, §3 (NEW). 1991, c. 824, §A10 (AMD). 1993, c. 495, §1 (AMD). 1997, c. 66, §5 (AMD). 2001, c. 371, §6 (AMD). 2001, c. 509, §§1,2 (AMD). 2005, c. 164, §8 (AMD). 2005, c. 274, §4 (AMD). 2009, c. 248, §§2-7 (AMD). 2011, c. 427, Pt. B, §14 (AMD). 2011, c. 427, Pt. D, §13 (AMD). 2013, c. 588, Pt. C, §2 (AMD).






Part 2: REGISTRATION AND BONDING

9-A §10-201. Licensing and biennial relicensing

A person desiring to engage or continue in business in this State as a loan broker shall apply to the administrator for a license under this Article as set forth in this section. The administrator may refuse the application if it contains erroneous or incomplete information. A license may not be issued unless the administrator, upon investigation, finds that the financial responsibility, character and fitness of the applicant and, when applicable, its partners, officers and directors and, when applicable, the character and fitness of its mortgage loan originators, warrant belief that the business will be operated honestly and fairly within the purposes of this Title. [2013, c. 466, §7 (NEW).]

1. Loan broker whose activities include arranging for or obtaining an extension of credit for a residential mortgage loan. A loan broker subject to this section whose activities include arranging for or obtaining an extension of credit for a residential mortgage loan must apply for a license electronically through the nationwide mortgage licensing system and registry. The initial application must include a fee of $300 and a renewal application must include a fee of $150. An application for a branch location license for a location other than that of the first licensed location from which the applicant conducts business or from which the applicant conducts business under a different name than that listed on the first license must be accompanied by a license fee of $150 and an annual renewal fee of $75. The applicant must also pay such nationwide mortgage licensing system and registry processing fees as are established by the nationwide mortgage licensing system and registry. A license expires on December 31st of each year and must be renewed through the nationwide mortgage licensing system and registry. Notwithstanding other remedies available under this Title, an application received after the due date is subject to an additional fee of $100. A licensed loan broker subject to this subsection may conduct business only through a mortgage loan originator who possesses a current, valid license.

[ 2013, c. 466, §7 (NEW) .]

2. Loan broker whose activities do not include arranging for or obtaining an extension of credit for a residential mortgage loan. The initial application for a license as a loan broker subject to this section whose activities do not include arranging for or obtaining an extension of credit for a residential mortgage loan must be made directly to the administrator. Initial licenses are granted for a period not to exceed 2 years and expire January 31st. The initial application must include a fee of $600, and a biennial relicensing application must include a fee of $300. An application for a branch location license for a location other than that of the first licensed location from which the applicant conducts business or from which the applicant conducts business under a different name than that listed on the first license must be accompanied by a license fee of $300 and a biennial renewal fee of $150. Notwithstanding other remedies available under this Title, applications received after the due date are subject to an additional fee of $100.

[ 2013, c. 466, §7 (NEW) .]

A licensed loan broker may conduct business only through a mortgage loan originator who possesses a current, valid license. [2013, c. 466, §7 (NEW).]

The administrator may direct each licensee to file composite annual and quarterly reports relating to all brokered loans arranged or obtained by that licensee. Information contained in annual and quarterly reports is confidential and may be published only in composite form. The administrator may at any time require additional reports if the administrator determines such action necessary to the proper supervision of licensees. [2013, c. 466, §7 (NEW).]

SECTION HISTORY

1989, c. 70, §3 (NEW). 1993, c. 495, §2 (AMD). 2005, c. 164, §9 (AMD). 2005, c. 274, §5 (AMD). 2005, c. 683, §B4 (RPR). 2009, c. 243, §3 (AMD). 2011, c. 427, Pt. B, §15 (AMD). 2013, c. 466, §7 (RPR).



9-A §10-202. Bond

Each application must be accompanied by evidence of a surety bond, in a form approved by the administrator in the aggregate amount of $25,000, to run to the State for use by the State and any person or persons who may have a cause of action against a loan broker. Notwithstanding this section, the aggregate amount of a surety bond accompanying the application of a loan broker conducting business solely as a facilitator of a refund anticipation loan or refund anticipation check must be $10,000. The terms of the bond must run concurrent with the period of time during which the license is in effect. [2009, c. 248, §8 (AMD).]

SECTION HISTORY

1989, c. 70, §3 (NEW). 1997, c. 727, §B21 (AMD). 2005, c. 274, §6 (AMD). 2009, c. 248, §8 (AMD).






Part 3: REGULATION OF PRACTICES

9-A §10-301. Escrow of funds

Each loan broker shall place fees from consumers, other than bona fide 3rd-party fees, in an escrow account separate from any operating accounts of the business, pending completion of services offered. With respect to loan brokers offering to arrange for or obtain extensions of credit for consumers, or provide advice or assistance to arrange for or obtain extensions of credit, "completion of services offered" means procurement of credit under the terms agreed to by the parties. [2005, c. 274, §7 (AMD).]

SECTION HISTORY

1989, c. 70, §3 (NEW). 1993, c. 495, §3 (AMD). 2005, c. 274, §7 (AMD).



9-A §10-302. Requirement for written agreement

Each agreement between a consumer and a loan broker must be in writing, dated and signed by the consumer and must include the following: [2005, c. 274, §8 (AMD).]

1. A full and detailed description of the services to be performed for the consumer, including all guarantees and all promises of full or partial refund of fees paid, whether or not services are completed, and the length of time for which the agreement remains in effect before return of the fees for nonperformance can be required by the consumer;

[ 1993, c. 495, §4 (AMD) .]

2. The terms and conditions of payment, including the total of all payments to be made by the consumer or by any other person or entity, whether to the loan broker or to some other person; and

[ 2007, c. 273, Pt. A, §29 (AMD); 2007, c. 273, Pt. A, §41 (AFF) .]

3. The following notice:

NOTICE TO CONSUMER: Do not sign this agreement before you read it. You are entitled to a copy of this agreement.

[ 1989, c. 70, §3 (NEW) .]

SECTION HISTORY

1989, c. 70, §3 (NEW). 1993, c. 495, §4 (AMD). 2005, c. 274, §§8,9 (AMD). 2007, c. 273, Pt. A, §41 (AMD). 2007, c. 273, Pt. A, §29 (AFF).



9-A §10-303. Requirement for written disclosure

Before any agreement is entered into, or before any money is paid by a consumer, whichever occurs first, the loan broker shall provide the consumer with written disclosure of material consumer protections, including the following: [2005, c. 274, §10 (AMD).]

1. The existence and purpose of the surety bond on file with the State, and the procedure for instituting an action against that bond;

[ 1989, c. 70, §3 (NEW) .]

2. The requirement that all fees from the consumer, other than bona fide 3rd-party fees, be placed in an escrow account; and

[ 1989, c. 70, §3 (NEW) .]

3. The requirement for a written, signed agreement between the parties.

[ 1989, c. 70, §3 (NEW) .]

SECTION HISTORY

1989, c. 70, §3 (NEW). 2005, c. 274, §10 (AMD).



9-A §10-303-A. Good faith and fair dealing

1. A loan broker shall, in addition to duties imposed by other statutes or at common law:

A. Act in good faith and with fair dealing in any transaction, practice or course of business in connection with the brokering or making of any mortgage loan; [2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

B. Safeguard and account for any money handled for the borrower; [2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

C. Follow reasonable and lawful instructions from the borrower; [2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

D. Use reasonable skill, care and diligence; [2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

E. Timely and clearly disclose to the borrower material information that might reasonably affect the borrower's rights, interests or ability to receive the borrower's intended benefit from the residential mortgage loan, including the total compensation the broker would receive from any of the loan options the broker presents to the borrower; and [2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

F. Make reasonable efforts to secure a loan that is reasonably advantageous to the borrower considering all the circumstances, including the rates, charges and repayment terms of the loan. [2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

[ 2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

2. The duties and standards of care created in this section may not be waived or modified.

[ 2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

SECTION HISTORY

2007, c. 273, Pt. A, §30 (NEW). 2007, c. 273, Pt. A, §41 (AFF).



9-A §10-304. Advertising

1. A loan broker may not engage in this State in false or misleading advertising concerning the terms and conditions of any services or assistance offered.

[ 2005, c. 274, §11 (AMD) .]

2. This section imposes no liability on the owner or personnel of any medium in which an advertisement appears or through which it is disseminated.

[ 1989, c. 70, §3 (NEW) .]

3. A loan broker shall include its license number in all print advertising in this State.

[ 2005, c. 274, §11 (NEW) .]

SECTION HISTORY

1989, c. 70, §3 (NEW). 2005, c. 274, §11 (AMD).



9-A §10-305. Rulemaking

The administrator may adopt reasonable rules pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, and in accordance with this article governing loan brokers. [2005, c. 274, §12 (AMD).]

SECTION HISTORY

1989, c. 70, §3 (NEW). 2005, c. 274, §12 (AMD).



9-A §10-306. Privacy of consumer financial information

A loan broker shall comply with the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations, as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001); the Federal Trade Commission, 16 Code of Federal Regulations, Part 313 (2001); or the Securities and Exchange Commission, 17 Code of Federal Regulations, Part 248 (2001), if the loan broker is a financial institution as defined in those regulations. This section is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24. [2005, c. 274, §13 (AMD).]

SECTION HISTORY

2001, c. 262, §A3 (NEW). 2005, c. 274, §13 (AMD).



9-A §10-307. Real estate settlement procedures

A loan broker and its mortgage loan originators shall comply with the provisions of 12 United States Code, Section 2601 et seq., the federal Real Estate Settlement Procedures Act of 1974 and its implementing regulation, Regulation X, 12 Code of Federal Regulations, Section 1024.1 et seq. [2013, c. 464, §12 (AMD).]

SECTION HISTORY

2007, c. 273, Pt. A, §31 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2007, c. 466, Pt. B, §9 (AMD). 2007, c. 466, Pt. B, §10 (AFF). 2011, c. 427, Pt. B, §16 (AMD). 2013, c. 464, §12 (AMD).



9-A §10-307-A. Application of truth in lending limits

A loan broker and its mortgage loan originators shall comply with the provisions of the Federal Truth in Lending provisions of Article 8-A and any rules adopted in accordance with that Article. [2011, c. 427, Pt. A, §16 (NEW).]

SECTION HISTORY

2011, c. 427, Pt. A, §16 (NEW).



9-A §10-308. False information on application for credit

A loan broker or any mortgage loan originator of a loan broker may not knowingly permit, encourage or assist a consumer to submit false information on any application for credit, nor may a loan broker or mortgage loan originator of a loan broker knowingly falsify such information on a consumer's application. [2011, c. 427, Pt. B, §17 (AMD).]

SECTION HISTORY

2007, c. 273, Pt. A, §32 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2011, c. 427, Pt. B, §17 (AMD).



9-A §10-309. Rate locks

If a loan broker collects a fee from a consumer to lock in a certain interest rate for a certain length of time, that loan broker shall: [2007, c. 273, Pt. A, §33 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

1. Take steps that are necessary to actually secure or guarantee the specified rate for the appropriate length of time;

[ 2007, c. 273, Pt. A, §33 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

2. Select a time period within which the loan can reasonably be expected to close; and

[ 2007, c. 273, Pt. A, §33 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

3. Use good faith efforts to close the loan within the rate lock period.

[ 2007, c. 273, Pt. A, §33 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

SECTION HISTORY

2007, c. 273, Pt. A, §33 (NEW). 2007, c. 273, Pt. A, §41 (AFF).



9-A §10-310. Requirements related to refund anticipation loan and refund anticipation check

1. A facilitator of a refund anticipation loan or refund anticipation check shall make the following disclosures in accordance with this section.

A. A facilitator of a refund anticipation loan or refund anticipation check shall prominently display a schedule showing the current fees for a refund anticipation loan or refund anticipation check at its place of business. Each fee schedule must include at least 5 examples of refund anticipation loans in different amounts ranging from $300 to $5,000. [2009, c. 248, §9 (NEW).]

B. A facilitator of a refund anticipation loan or refund anticipation check shall post the following notice to consumers: "When you take out a refund anticipation loan, you are borrowing money against your tax refund. If your tax refund is less than expected, you will still owe the entire amount of the loan. If your refund is delayed, you may have to pay additional costs. You can get your refund in 8 to 15 days without paying any extra fees and taking out a refund anticipation loan. You can have your tax return filed electronically and your refund deposited directly into your own bank account without obtaining a refund anticipation loan or paying fees for an extra product." [2009, c. 248, §9 (NEW).]

C. At the time a person applies for a refund anticipation loan or refund anticipation check, the facilitator of a refund anticipation loan or refund anticipation check shall disclose, on a form separate from the application, the refund anticipation loan fee or refund anticipation check fee; the fee for tax preparation or any other fee; the time within which the proceeds of the refund anticipation loan or refund anticipation check will be paid if the loan or check is approved; and, in the case of a refund anticipation loan, if it is the practice of the facilitator to demand repayment upon delivery of the refund, the annual percentage rate based on the facilitator's reasonable estimate of the time the refund will be delivered. [2011, c. 427, Pt. D, §14 (AMD).]

D. Prior to the consummation of the refund anticipation loan or refund anticipation check transaction, the facilitator of a refund anticipation loan or refund anticipation check shall also provide a copy of the completed loan or check application and agreement and, for a refund anticipation loan, the disclosures required by Article 8-A. [2011, c. 427, Pt. D, §14 (AMD).]

E. If a person applies for a refund anticipation loan, the facilitator of a refund anticipation loan or refund anticipation check shall orally inform the applicant that the product is a loan that lasts only one to 2 weeks, that the applicant is liable for the full amount of the loan if the anticipated tax refund is less than expected, the amount of any loan fees and the interest rate for the loan. If a person applies for a refund anticipation check, the facilitator of a refund anticipation loan or refund anticipation check shall orally inform the applicant of any check fee and that the applicant can receive a refund without a loan or extra fees if the refund is filed electronically and the applicant chooses direct deposit to the applicant's own bank account. [2009, c. 248, §9 (NEW).]

[ 2011, c. 427, Pt. D, §14 (AMD) .]

2. A facilitator of a refund anticipation loan or refund anticipation check is prohibited from engaging in any of the following activities.

A. A facilitator of a refund anticipation loan or refund anticipation check may not assess or impose any fee, charge or other consideration in the making of a refund anticipation loan or refund anticipation check unless that fee, charge or other consideration is included in the disclosed refund anticipation loan fee and the refund anticipation loan interest rate charged by the creditor or bank that provides the loan or check. In addition, any such fee, charge or other consideration, from whatever source, must be disclosed on the written agreement required by section 10-302. A facilitator of a refund anticipation loan or refund anticipation check may charge a fee for tax preparation if the same fee in the same amount is charged to customers who do not receive a refund anticipation loan, refund anticipation check or any other tax-related financial product. [2009, c. 248, §9 (NEW).]

B. A facilitator of a refund anticipation loan or refund anticipation check may not engage in unfair or deceptive acts or practices in the facilitating of a refund anticipation loan or refund anticipation check, including making any oral statements contradicting any of the information required to be disclosed under this Article. [2009, c. 248, §9 (NEW).]

C. A facilitator of a refund anticipation loan or refund anticipation check may not threaten to take any action prohibited by this Article in facilitating a refund anticipation loan or refund anticipation check. [2009, c. 248, §9 (NEW).]

D. A facilitator of a refund anticipation loan or refund anticipation check may not directly or indirectly arrange for any 3rd party to charge any interest, fee or charge related to a refund anticipation loan or refund anticipation check, including but not limited to charges for insurance, check cashing or attorney's fees or other collection costs. [2009, c. 248, §9 (NEW).]

E. A facilitator of a refund anticipation loan or refund anticipation check may not include any of the following provisions in a refund anticipation loan application or agreement:

(1) A hold-harmless clause;

(2) A confession-of-judgment clause;

(3) A waiver of the right to a jury trial in any action;

(4) Any assignment of or order for payment of wages or other compensation for services;

(5) An agreement that the consumer will not assert any claim or defense arising out of the contract or seek any remedies pursuant to this Title;

(6) A waiver of any requirement of this Article;

(7) A waiver of the right to injunctive, declaratory or other equitable relief or relief on a classwide basis; or

(8) A requirement that any aspect of a resolution of a dispute between the parties to the agreement be kept confidential. [2009, c. 248, §9 (NEW).]

F. A facilitator of a refund anticipation loan or refund anticipation check may not take or arrange for a creditor to take a security interest in any property of the consumer other than the proceeds of the consumer's tax refund to secure payment of a refund anticipation loan. [2009, c. 248, §9 (NEW).]

G. A facilitator of a refund anticipation loan or refund anticipation check may not directly or indirectly engage in the collection of an outstanding or delinquent refund anticipation loan for any creditor or assignee. [2009, c. 248, §9 (NEW).]

H. A facilitator of a refund anticipation loan or refund anticipation check may not refer, facilitate or solicit consumers on behalf of a 3rd party engaged in check cashing for a fee or permit 3rd-party check cashing for a fee in any place of business in which refund anticipation loans or refund anticipation checks are facilitated. [2009, c. 248, §9 (NEW).]

I. A facilitator of a refund anticipation loan or refund anticipation check may not facilitate any refund anticipation loan that is secured by or that the creditor arranges to be repaid directly from the proceeds of the consumer's state tax refund. [2009, c. 248, §9 (NEW).]

J. A facilitator of a refund anticipation loan or refund anticipation check may not make a misrepresentation of fact in obtaining or attempting to obtain a registration as a facilitator. [2009, c. 248, §9 (NEW).]

K. A facilitator of a refund anticipation loan or refund anticipation check may not advertise or market a refund anticipation loan without including in the advertising or marketing materials a disclosure that the product is a loan and that tax refunds can be obtained without a loan or extra fees if tax returns are electronically filed with direct deposit. [2009, c. 248, §9 (NEW).]

L. A facilitator of a refund anticipation loan or refund anticipation check may not advertise or market a refund anticipation check without including in the advertising or marketing materials a disclosure that there is a fee associated with the check and that tax refunds can be obtained without a loan or extra fees if tax returns are electronically filed with direct deposit. [2009, c. 248, §9 (NEW).]

[ 2009, c. 248, §9 (NEW) .]

SECTION HISTORY

2009, c. 248, §9 (NEW). 2011, c. 427, Pt. D, §14 (AMD).






Part 4: REMEDIES AND PENALTIES

9-A §10-401. Effects of violations on rights of parties

Any loan broker or mortgage loan originators of any loan broker that violate any provision of this Title or any rule issued by the administrator, or that through any unfair, unconscionable or deceptive practice cause actual damage to a consumer, are subject to the following: [2011, c. 427, Pt. B, §18 (AMD).]

1. After notice and hearing, a cease and desist order from the administrator;

[ 1989, c. 70, §3 (NEW) .]

2. After notice and hearing, forfeiture of such portion of the required bond as proportionately may make aggrieved parties whole;

[ 1989, c. 70, §3 (NEW) .]

3. A civil action, by the administrator through the Attorney General, after which a court may assess a civil penalty of not more than $5,000;

[ 1993, c. 495, §5 (AMD) .]

4. A civil action by an aggrieved consumer in which that consumer has the right to recover actual damages from the loan broker or its mortgage loan originators in an amount determined by the court, plus costs of the action together with reasonable attorney's fees; and

[ 2011, c. 427, Pt. B, §19 (AMD) .]

5. Revocation, suspension or nonrenewal of its license.

[ 2005, c. 274, §14 (AMD) .]

SECTION HISTORY

1989, c. 70, §3 (NEW). 1993, c. 495, §5 (AMD). 2005, c. 164, §§10,11 (AMD). 2005, c. 274, §14 (AMD). 2005, c. 683, §§B5,6 (AMD). 2011, c. 427, Pt. B, §§18, 19 (AMD).









Article 11: RENTAL-PURCHASE PRACTICES

9-A §11-101. Short title

This Article may be known and cited as the "Maine Consumer Credit Code - Rental-purchase Agreements." [1991, c. 787, (NEW).]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-102. Purpose; rules of construction

1. This Article must be liberally construed and applied to promote its underlying purposes and policies.

[ 1991, c. 787, (NEW) .]

2. The underlying purposes and policies of this Article are to:

A. Simplify, clarify and modernize the law governing rental-purchase agreements; [1991, c. 787, (NEW).]

B. Provide certain disclosures to consumers who enter into rental-purchase agreements and to promote consumer understanding of the terms of rental-purchase agreements; [1991, c. 787, (NEW).]

C. Protect consumers against unfair practices by some rental-purchase dealers, having due regard for the interests of legitimate and scrupulous rental-purchase dealers; and [1991, c. 787, (NEW).]

D. Permit and encourage the development of fair and economically sound rental-purchase practices. [1991, c. 787, (NEW).]

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-103. Supplementary general principles of law applicable

Unless displaced by the particular provisions of this Article, the "Uniform Commercial Code" and the principles of law and equity, including the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy or other validating or invalidating cause, supplement the provisions of this Article. [1991, c. 787, (NEW).]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-104. Application

This Article applies to rental-purchase agreements or acts, practices or conduct related to a rental-purchase agreement if: [1991, c. 787, (NEW).]

1. The rental-purchase agreement is entered into in this State; or

[ 1991, c. 787, (NEW) .]

2. The consumer is a resident of this State at the time the merchant, wherever located, offering the rental-purchase agreement solicits the rental-purchase agreement or modification of the rental-purchase agreement in this State, whether the solicitation is made personally, by mail or by telephone.

For the purposes of this Article, the residence of the consumer is the address given by the consumer as the consumer's residence in any writing signed by the consumer in connection with the rental-purchase agreement. Unless the consumer notifies the merchant of a new or different residence address, the given residence address is presumed to be unchanged.

[ 2001, c. 287, §1 (AMD) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §1 (AMD).



9-A §11-105. Definitions

As used in this Article, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 787, (NEW).]

1. "Administrator" means the administrator designated in Article VI, section 6-103.

[ 1991, c. 787, (NEW) .]

2. "Advertisement" means a commercial message in any medium that directly or indirectly aids, promotes or assists a rental-purchase agreement, but does not include in-store merchandising aids such as window signs and ceiling banners.

[ 2001, c. 287, §2 (AMD) .]

3. "Cash price" means the price for which the merchant would sell the property to the consumer for cash on the date of the rental-purchase agreement. The cash price must be reasonably related to the fair market value of the property. The cash price of new merchandise is reasonably related to fair market value if it is equal to or less than the amounts determined under the formula set forth in paragraph A.

A. The cash price of new merchandise may not exceed the amount produced by multiplying the merchant cost by the applicable factor set forth below. For purposes of this paragraph, "merchant cost" means the bona fide actual cost, including freight charges, of the rental property paid by the merchant to a wholesaler, distributor, manufacturer or other provider, net of volume rebates, discounts or other incentives received by the merchant at the time the merchant purchased the item. The maximum cash price must be computed as follows:

(1) For appliances, the applicable factor is 1.75;

(2) For electronics having merchant cost less than $150, the applicable factor is 1.75;

(3) For electronics having merchant cost greater than or equal to $150, the applicable factor is 2.00;

(4) For furniture and jewelry, the applicable factor is 2.50; and

(5) For items not listed in subparagraphs (1) to (4), the applicable factor is 2.00. [2001, c. 287, §2 (NEW).]

B. The cash price of used merchandise offered for rerental may not exceed the maximum permitted cash price of the property when new and must be adjusted for other relevant factors. Other relevant factors include:

(1) The duration of prior rentals and whether the item has been repaired one or more times;

(2) Whether the consumer price of the general class of items to which the item belongs has decreased or increased since the merchant originally purchased it; and

(3) The condition of the item. [2001, c. 287, §2 (NEW).]

[ 2001, c. 287, §2 (AMD) .]

4. "Consumer" means an individual who rents personal property under a rental-purchase agreement used primarily for personal, family or household purposes.

[ 1991, c. 787, (NEW) .]

5. "Consummation" means the time at which a consumer becomes contractually obligated under a rental-purchase agreement for personal property used primarily for personal, family or household purposes.

[ 1991, c. 787, (NEW) .]

5-A. "Debt" means an obligation or alleged obligation of a consumer to surrender or return rental property or pay money arising out of a rental-purchase agreement.

[ 2001, c. 287, §3 (NEW) .]

5-B. "Location information" means a consumer's place of residence and the consumer's telephone numbers at that location and at the consumer's place of employment.

[ 2001, c. 287, §3 (NEW) .]

6. "Merchant" means a person who regularly provides the use of property through rental-purchase agreements and to whom rental payments are initially payable on the face of the rental-purchase agreement.

[ 1991, c. 787, (NEW) .]

6-A. "Periodic payment" means the total payment the consumer will make for a specific rental period, including the rental payment, any administrative fees or delivery charges, taxes and fees or charges for optional products and services.

[ 2001, c. 287, §3 (NEW) .]

6-B. "Rental payment" means a payment to be made by a consumer for the right of possession and use of rental property for a specific rental period, but does not include taxes imposed on such payment.

[ 2001, c. 287, §3 (NEW) .]

6-C. "Rental period" means a week, month or other specific period of time during which the consumer has a right to possess and use the property after making the rental payment and applicable tax payment for such period.

[ 2001, c. 287, §3 (NEW) .]

7. "Rental-purchase agreement" means an agreement for the use of personal property by an individual primarily for personal, family or household purposes for an initial period of 4 months or less that is automatically renewable with each payment after the initial period and that permits the consumer to become the owner of the property, but does not obligate or require the consumer to continue renting or using the property beyond the initial period.

[ 1991, c. 787, (NEW) .]

8. "Rental-purchase cost" means the total of charges payable by the consumer and imposed by the merchant as a condition of entering into and acquiring ownership of property under a rental-purchase agreement. "Rental-purchase cost" includes rental payments and any initial administrative fees, but does not include taxes, delivery charges, late charges, payment pick-up fees or any optional charges or fees that meet the requirements of section 11-111, subsection 4.

[ 2001, c. 287, §3 (NEW) .]

9. "Total of payments to acquire ownership" means the total of all charges payable by the consumer to acquire ownership of the rental property. "Total of payments to acquire ownership" includes any initial administrative fee, the total of all rental payments and taxes, but does not include delivery charges, late charges, payment pick-up fees or any optional charges or fees that meet the requirements of section 11-111, subsection 4.

[ 2001, c. 287, §3 (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §§2,3 (AMD).



9-A §11-106. Inapplicability of other laws; exempt transactions

1. A rental-purchase agreement that complies with this Article is not considered or governed by the laws related to:

A. A "home solicitation sale" as defined in section 3-501; [1991, c. 787, (NEW).]

B. A "consumer credit sale" as defined in section 1-301, subsection 11; except that the following sections of the Maine Consumer Credit Code apply: section 1-107, waiver, agreement to forego rights, settlement of claims; section 1-111, record retention; section 1-201, territorial application; section 1-202, exclusions; section 1-203, jurisdiction and service of process; section 2-507, attorney's fees and collection costs; section 3-202, notice to consumer; section 3-203, notice of assignment; section 3-305, no assignment of earnings; section 3-306, authorization to confess judgment prohibited; section 3-307, certain negotiable instruments prohibited; section 3-309, referral sales; section 3-403, assignee subject to defenses; section 5-104, no garnishment before judgment; section 5-105, limitation on garnishment; section 5-106, no discharge from employment for garnishment; section 5-112, creditor's right to take possession after default; section 5-113, venue; section 5-114, stay of enforcement of judgment; section 5-115, misrepresentation; section 5-116, illegal, fraudulent or unconscionable conduct in attempted collection of debts; section 5-117, prohibited practices; section 5-201, effect of violations on rights of parties; section 5-202, refunds and penalties as setoff to obligation; section 5-301, violations; Article VI in its entirety, except that the term "original unpaid balances arising from consumer credit transactions" described in section 6-203, subsection 2 means "gross rental receipts from rental-purchase agreements" for purposes of administration of this Article; Article 8-A requirements related to model forms; and Federal Truth in Lending Act, 15 United States Code, Section 1666a requirements related to credit reports; [2011, c. 427, Pt. D, §15 (AMD).]

C. A "consumer lease" as defined in section 1-301, subsection 13; [1991, c. 787, (NEW).]

D. A "sale of goods" as defined in section 1-301, subsection 33; or [1991, c. 787, (NEW).]

E. A "security interest" as defined in Title 11, section 1-201, subsection (37). [1991, c. 787, (NEW).]

[ 2011, c. 427, Pt. D, §15 (AMD) .]

2. This Article does not apply to:

A. A rental-purchase agreement made primarily for business, commercial or agricultural purposes or made with a governmental agency or instrumentality; [1991, c. 787, (NEW).]

B. A lease of a safe-deposit box; [1991, c. 787, (NEW).]

C. A lease or bailment of personal property that is incidental to the lease of real property and does not provide the consumer with an option to purchase the leased property; [1991, c. 787, (NEW).]

D. A lease of an automobile; or [1991, c. 787, (NEW).]

E. A lease of real estate. [1991, c. 787, (NEW).]

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2011, c. 427, Pt. D, §15 (AMD).



9-A §11-107. General requirements of disclosure

1. The merchant shall disclose to the consumer the information required by this Article. In a transaction involving more than one merchant, only one merchant need make the disclosure but all merchants are bound by the disclosure.

[ 1991, c. 787, (NEW) .]

2. The disclosure must be made during or before consummation of the rental-purchase agreement.

[ 1991, c. 787, (NEW) .]

3. The disclosure must be made clearly and conspicuously, in a clear and coherent manner, in writing, in type size not less than 8-point standard type and appropriately divided and captioned by various sections. A copy of the rental-purchase agreement must be provided to the consumer. If more than one consumer executes a rental-purchase agreement, the merchant shall provide a copy of the agreement to each consumer. The disclosure required under section 11-108 must be made above the line for the consumer's signature. If disclosures are made on more than one page, the contract complies with this subsection if the consumer signs each page of the contract.

[ 2001, c. 287, §4 (AMD) .]

4. If a disclosure becomes inaccurate as a result of any act, occurrence or agreement by the consumer after delivery of the required disclosure, the inaccuracy is not a violation of this Article.

[ 1991, c. 787, (NEW) .]

5. A merchant may disclose information that is not required by this Article if the additional information is not stated, used or placed in a manner that contradicts, obscures or distracts attention from the required information.

[ 2001, c. 287, §5 (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §§4,5 (AMD).



9-A §11-108. Disclosure

1. For each rental-purchase agreement, the merchant shall disclose in the agreement the following items, as applicable:

A. [2001, c. 287, §6 (RP).]

B. [2001, c. 287, §6 (RP).]

C. A statement that the consumer is responsible for the fair market value, remaining rent, early purchase option amount or cost of repair of the property, whichever is least, if, and as of the time, it is lost, stolen, damaged or destroyed; [2001, c. 287, §7 (AMD).]

D. A brief description of the rented property sufficient to identify the property to the consumer and the merchant, including an identification number if applicable and a statement indicating whether the property is new or used. A statement that indicates new property is used is not a violation of this Article; [1991, c. 787, (NEW).]

E. A statement of the cash price of the property. A statement of the aggregate cash price of all items involving the rental of 2 or more items as a set satisfies this requirement; [1991, c. 787, (NEW).]

F. [2001, c. 287, §8 (RP).]

G. A statement that the total of payments to acquire ownership does not include other charges the consumer may incur, such as late-payment, payment pick-up fees and charges or fees for optional products or services. Late-payment, payment pick-up fees and charges or fees for optional products or services must be separately disclosed in the agreement; [2001, c. 287, §9 (AMD).]

H. A statement clearly summarizing the terms of the consumer's option to purchase, including a statement that the consumer has the right to exercise an early-purchase option, the price at which the property may be purchased and the formula or method for determining that price; [1991, c. 787, (NEW).]

I. A description of any damage to the property; [1991, c. 787, (NEW).]

J. A statement identifying the merchant as the party responsible for maintaining or servicing the property while it is rented, together with a description of that responsibility and a statement that, if any part of a manufacturer's express warranty covers the rental property at the time the consumer acquires ownership of the property, that warranty is transferred to the consumer if allowed by the terms of the warranty; [1991, c. 787, (NEW).]

K. The date of the transaction and the identities of the merchant and the consumer; [1991, c. 787, (NEW).]

L. A statement that the consumer may terminate the agreement without penalty by voluntarily surrendering or returning the property to the merchant in good repair on or before the expiration of any rental period along with any past due rental payments; [2001, c. 287, §9 (AMD).]

M. Notice of the right to reinstate an agreement as provided in this Article; [1991, c. 787, (NEW).]

N. A description of what conditions constitute default by the consumer; and [1991, c. 787, (NEW).]

O. A notice to the consumer pursuant to section 3-202. [1991, c. 787, (NEW).]

[ 2001, c. 287, §§6 - 9 (AMD) .]

2. To the extent applicable, the following information must be disclosed and grouped together in each rental-purchase agreement:

A. The amount of the payment required at or before consummation of the agreement or delivery of the property, whichever is later, using the term "initial payment." The merchant shall itemize each component of the initial payment by type and amount, including any initial administrative fee, delivery charge, rental payment, taxes and charges or fees for optional products or services; [2001, c. 287, §10 (NEW).]

B. The amount of the "regular periodic payment," using that term. The merchant shall itemize each component of the regular periodic payment by type and amount, including the rental payment, taxes and charges or fees for optional products or services. If the final periodic payment is less than or equal to the regular periodic payment, the components of the final periodic payment need not be itemized; [2001, c. 287, §10 (NEW).]

C. The "total of payments to acquire ownership," using that term and a brief description, such as "the total amount you will have paid, including any initial administrative fee, the total of all rental payments and taxes, if you acquire ownership of the property by making all scheduled payments, but not including late charges or payment pick-up fees you may incur or charges or fees for optional products or services you may elect to purchase"; [2001, c. 287, §10 (NEW).]

D. A statement in substantially the following form in no less than 8-point boldface type: "YOU WILL BE RENTING THE PROPERTY. YOU WILL NOT ACQUIRE EQUITY OR OWNERSHIP RIGHTS IN THE PROPERTY UNLESS YOU MAKE ALL PAYMENTS NECESSARY TO ACQUIRE OWNERSHIP."; [2001, c. 287, §10 (NEW).]

E. The following statement: "Other important terms. See your rental-purchase agreement for additional important information on termination, purchase option, reinstatement rights, warranties, maintenance responsibilities, late charges and payment pick-up fees and your liability for loss, theft, damage or destruction of the property."; and [2001, c. 287, §10 (NEW).]

F. The "payment schedule," using that term, and a description of the number, amount and due dates or periods of payments scheduled under the agreement. A merchant may also disclose alternative periodic payments and payment schedules. [2001, c. 287, §10 (NEW).]

[ 2001, c. 287, §10 (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §§6-10 (AMD). 2001, c. 287, §9 (AMD).



9-A §11-109. Prohibited practices

A rental-purchase agreement may not contain: [1991, c. 787, (NEW).]

1. A confession of judgment;

[ 1991, c. 787, (NEW) .]

2. A negotiable instrument;

[ 1991, c. 787, (NEW) .]

3. A security interest or any other claim of a property interest in any goods except those goods delivered by the merchant pursuant to the rental-purchase agreement;

[ 1991, c. 787, (NEW) .]

4. A wage assignment;

[ 1991, c. 787, (NEW) .]

5. A waiver by the consumer of claims or defenses;

[ 1991, c. 787, (NEW) .]

6. A provision authorizing the merchant or a person acting on the merchant's behalf to enter on the consumer's premises or commit any breach of the peace in repossession of goods;

[ 1991, c. 787, (NEW) .]

7. A provision requiring the purchase from the merchant of a liability damage waiver or insurance for the merchandise;

[ 1991, c. 787, (NEW) .]

8. A provision requiring the payment of a late charge unless a rental payment is more than 3 days late for an agreement that is renewed on a weekly basis or more than 5 days late for an agreement that is renewed less frequently than on a weekly basis;

[ 1991, c. 787, (NEW) .]

9. A provision requiring a payment at the end of the rental-purchase agreement period in excess of or in addition to a regular periodic payment in order for the consumer to acquire ownership of the property or payment of rental payments in excess of the total amount necessary to acquire ownership of the property;

[ 1991, c. 787, (NEW) .]

10. A penalty for early termination of a rental-purchase agreement or for the return of an item at any time;

[ 1991, c. 787, (NEW) .]

11. A provision for payment by a cosigner of the rental-purchase agreement of any fees or charges that could not be assessed to the consumer as part of the rental-purchase agreement; or

[ 1991, c. 787, (NEW) .]

12. An offer of insurance from the merchant to the consumer.

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-110. Calculation of late charges

Any late charge assessed pursuant to section 11-109, subsection 8 may not exceed the greater of 5% of the delinquent payment amount or $3. Only one late charge may be assessed on any delinquent payment, regardless of how long the payment remains unpaid. [2001, c. 287, §11 (AMD).]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §11 (AMD).



9-A §11-111. Allowable charges

In addition to rental payments, a merchant may contract for and receive the following charges or fees. [2001, c. 287, §12 (AMD).]

1. An initial administrative fee not to exceed $15 may be assessed but the fee must be refunded to the consumer if the rental agreement is not consummated. If a consumer enters into more than one rental-purchase agreement with a merchant on the same day, only one initial administrative fee may be assessed.

[ 2001, c. 287, §12 (AMD) .]

2. An optional delivery charge may not exceed $30 for 3 or fewer items actually delivered or $60 for 4 or more items actually delivered.

[ 2001, c. 287, §12 (AMD) .]

3. An optional payment pick-up fee may not exceed $7.50 and may be assessed only once per payment.

[ 2001, c. 287, §12 (AMD) .]

4. A liability damage waiver fee may be contracted for and received pursuant to section 11-115.

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §12 (AMD).



9-A §11-112. Default; notice of default and right to cure

1. An agreement of the parties to a rental-purchase agreement with respect to default on the part of the consumer is enforceable only to the extent that the consumer fails to renew an agreement and fails to return the rented property or make arrangements for its return as provided for by the agreement.

[ 1991, c. 787, (NEW) .]

2. In consumer rental-purchase agreements, after a consumer is in default for 3 business days and does not voluntarily surrender possession of the rented property, a merchant may give the consumer the notice provided in this section. A merchant gives the notice to the consumer under this section when the merchant delivers notice in the same manner as a notice provided under the Maine Consumer Credit Code, section 5-110.

[ 1991, c. 787, (NEW) .]

3. The notice must be in writing and conspicuously state the name, address and telephone number of the merchant to whom payment is made, a brief identification of the transaction, the consumer's right to cure the default, the amount of payment and the date the payment must be made to cure the default. A notice in substantially the following form complies with this subsection:

(Name, address and telephone number of merchant)

(Account number, if any)

(Brief identification of transaction)

(Date) is LAST DATE FOR PAYMENT

(Amount) is the AMOUNT NOW DUE

You have failed to renew your rental agreement(s). If you pay the AMOUNT NOW DUE (above) by the LAST DATE FOR PAYMENT (above), you may continue with the contract as though you had renewed on time. If you do not pay by that date, we may exercise our rights under the law. You may be required to pay reasonable costs authorized by law.

PLEASE ALSO NOTE: As of the LAST DATE FOR PAYMENT (above) you will owe the following additional payments:.

__________________________________________________________________

(date due) (amount)

In order to cure your account fully, the payment or payments listed above must also be paid in full on or before the LAST DATE FOR PAYMENT.

If you are late again within the next 6 months in making your payments, we may exercise our rights without sending you another notice. If you have questions, promptly write or telephone (name of merchant).

[ 1991, c. 787, (NEW) .]

4. With respect to consumer rental-purchase agreements with payments or options to renew more frequently than monthly, after default consisting of failure to renew or return the property, a merchant may not initiate court action to recover rented property until 3 business days after notice of the consumer's right to cure is given. With respect to all other rental-purchase agreements, after default consisting of failure to renew or return the property, a merchant may not initiate court action to recover rented property until 5 business days after notice of the consumer's right to cure is given.

[ 1991, c. 787, (NEW) .]

5. After notice is given and until expiration of the minimum applicable period, a consumer may cure all defaults consisting of failure to renew and failure to return the property by tendering the amount of all unpaid sums due at the same time of the tender.

[ 1991, c. 787, (NEW) .]

6. This section and the provisions on waiver, agreements to forego rights and settlement of claims do not prohibit a consumer from voluntarily surrendering possession of goods that are rented and a merchant from enforcing the security interest in the goods at any time after default. In any enforcement proceeding, a merchant shall affirmatively plead and prove either that the notice to cure is not required or that the merchant has given the required notice. The failure to plead does not invalidate any action taken by the merchant that is otherwise lawful and if the merchant had rightfully repossessed any collateral the repossession does not constitute conversion.

[ 1991, c. 787, (NEW) .]

7. Any repossession of rented property in violation of this section is void and the merchant is liable for conversion.

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-113. Reinstatement

1. A consumer who fails to make a timely rental payment but has returned or surrendered the rental property to the merchant within 7 days after missing a payment or within 2 business days of the merchant's request, whichever comes later, may reinstate the agreement without losing any rights or options that exist under the agreement by payment of:

A. All past due rental charges; and [1991, c. 787, (NEW).]

B. Other charges expressly provided in this Article, except any initial administrative fee. [2001, c. 287, §13 (AMD).]

[ 2001, c. 287, §13 (AMD) .]

2.

[ 2001, c. 287, §13 (RP) .]

3.

[ 2001, c. 287, §13 (RP) .]

4. A consumer who has returned or surrendered the rental property within the reinstatement period set forth in subsection 1 may reinstate the agreement during a period of not less than 180 days after the date of the missed payment.

[ 2001, c. 287, §13 (AMD) .]

5. Nothing in this section prevents a merchant from attempting to repossess property during the reinstatement period, but such a repossession does not affect the consumer's right to reinstate.

[ 1991, c. 787, (NEW) .]

6. Upon reinstatement, the merchant shall provide the consumer with the same property or substitute property of comparable quality and condition.

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §13 (AMD).



9-A §11-114. Consumer's right to acquire ownership when 50% of payments equals cash price

1. The total number of rental payments necessary to acquire ownership of the property under any rental-purchase agreement may not exceed 2 times the cash price of the property. When 50% of all rental payments made by a consumer equals the cash price of the property disclosed to the consumer pursuant to section 11-108, subsection 1, paragraph E, the consumer acquires ownership of the property and the rental-purchase agreement terminates.

[ 1991, c. 787, (NEW) .]

2. At any time after tendering an initial lease payment, a consumer may acquire ownership of the property that is the subject of the rental-purchase agreement by tendering an amount equal to the amount by which the cash price of the rented property exceeds 50% of all rental payments made by the consumer.

[ 1991, c. 787, (NEW) .]

3. It is not a violation of this section for the merchant and the consumer to agree in writing to allow the consumer to acquire ownership of the property for a lesser amount than the maximum limits set forth in subsections 1 and 2.

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-115. Liability damage waivers; fees

In addition to the other charges permitted by this Article, the parties may contract for a liability damage waiver. The fee for the liability damage waiver may not exceed the greater of 5% of any periodic rental payment due or $3 in the case of any rental-purchase agreement with renewal periods more frequent than monthly or the greater of 5% of any periodic rental payment due or $7.50 in the case of any rental-purchase agreement with monthly renewal dates. The selling or offering for sale of a liability damage waiver pursuant to this Article is subject to the following prohibitions and requirements. [2001, c. 287, §14 (AMD).]

1. The restrictions, conditions and exclusions of the liability damage waiver must be disclosed on a separate contract, sheet or handout given to the consumer prior to entering into the rental-purchase agreement. The separate contract, sheet or handout must be signed or otherwise acknowledged as received by the consumer prior to entering into the rental-purchase agreement.

[ 1991, c. 787, (NEW) .]

2. A merchant may not sell or offer to sell a liability damage waiver unless all restrictions, conditions and exclusions are printed in the rental-purchase agreement or in a separate agreement in 8-point type or larger, written in ink or typewritten on the face of the rental-purchase agreement in a blank space provided. The liability damage waiver may exclude only loss or damage that is caused intentionally by the consumer or resulting from the consumer's willful or wanton misconduct to the property that is the subject of the rental-purchase agreement.

[ 1991, c. 787, (NEW) .]

3. The liability damage waiver agreement must include a statement of the total charge for the liability damage waiver and must display in 8-point boldface type the following notice or a notice in a substantially similar form:

NOTICE: THIS CONTRACT OFFERS, FOR AN ADDITIONAL CHARGE, A LIABILITY DAMAGE WAIVER TO COVER YOUR RESPONSIBILITY FOR DAMAGE TO THE PROPERTY. BEFORE DECIDING WHETHER TO PURCHASE THE LIABILITY DAMAGE WAIVER, YOU MAY WISH TO DETERMINE WHETHER YOUR HOMEOWNERS OR CASUALTY INSURANCE AFFORDS YOU COVERAGE FOR DAMAGE TO THE RENTAL PROPERTY AND THE AMOUNT OF THE DEDUCTIBLE UNDER YOUR OWN INSURANCE COVERAGE. THE PURCHASE OF THIS LIABILITY DAMAGE WAIVER IS NOT MANDATORY AND MAY BE DECLINED.

[ 2001, c. 287, §15 (AMD) .]

4. A liability damage waiver may not be a factor in the approval by the merchant of the rental-purchase transaction and the contract may take effect only after the consumer has signed or initialed an affirmative request to purchase the liability damage waiver after written disclosure of the cost of the liability damage waiver.

[ 2001, c. 287, §16 (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §§14-16 (AMD).



9-A §11-116. Receipts and accounts

A merchant shall furnish the consumer a written receipt for each payment made in cash or by any other method of payment that does not provide evidence of payment when any such payment is made in person during normal working hours. The merchant shall provide the consumer with a written statement of account within 7 days of the consumer's request. [1991, c. 787, (NEW).]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-117. Renegotiations and extensions

1. A renegotiation occurs when an existing rental-purchase agreement is satisfied and replaced by a new agreement undertaken by the same merchant and consumer. A renegotiation is considered a new agreement requiring new disclosures. The following are not considered renegotiations:

A. The addition or return of property in a multiple-item agreement or the substitution of the rental property, if that addition, return or substitution does not affect the total number, total amount or timing of all payments necessary to acquire ownership; [1991, c. 787, (NEW).]

B. A deferral or extension of one or more periodic payments or portions of a periodic payment; [1991, c. 787, (NEW).]

C. A reduction in charges in the agreement; and [1991, c. 787, (NEW).]

D. An agreement involved in a court proceeding. [1991, c. 787, (NEW).]

[ 1991, c. 787, (NEW) .]

2. Disclosures are not required for any extension of a rental-purchase agreement.

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-118. Advertising and point-of-sale disclosure

1. An advertisement for a rental-purchase agreement that refers to or states the dollar amount of any payment for a specific item must state clearly and conspicuously:

A. That the transaction advertised is a rental-purchase agreement; [1991, c. 787, (NEW).]

B. The rental-purchase cost; and [2001, c. 287, §17 (AMD).]

C. That the consumer does not acquire ownership rights until the total of payments to acquire ownership is paid. [2001, c. 287, §17 (AMD).]

[ 2001, c. 287, §17 (AMD) .]

2. For any item of property displayed or offered for rental-purchase, the merchant shall display a point-of-rental placard. The point-of-rental placard must disclose the rental payment amount and, in numerals and lettering at least as prominent as the rental payment amount, the following:

A. The number of rental payments necessary to acquire ownership of the item and the rental period; [2001, c. 287, §17 (AMD).]

B. The rental-purchase cost of the item; and [2001, c. 287, §17 (AMD).]

C. Whether the item is new or used. [2001, c. 287, §17 (NEW).]

Labeling a new item as used is not a violation of this Article.

[ 2001, c. 287, §17 (AMD) .]

3. An owner or the personnel of a medium in which an advertisement appears or through which an advertisement is disseminated is not liable under this section.

[ 1991, c. 787, (NEW) .]

4. A merchant may make the disclosures required by subsection 2 in the form of a list or catalog that is readily available to the consumer if the property is not displayed in the merchant's showroom or if displaying a point-of-rental placard would be impractical due to the size of the property.

[ 2001, c. 287, §17 (NEW) .]

This section does not apply to an advertisement that does not refer to or state the amount of any payment. [1991, c. 787, (NEW).]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §17 (AMD).



9-A §11-119. Collection activity

The following provisions govern the debt collection practices of merchants under this Article. [2001, c. 287, §18 (RPR).]

1. A merchant communicating with any person other than the consumer for the purpose of acquiring location information about the consumer may:

A. Identify the merchant and state that the merchant is confirming or correcting location information concerning the consumer; [2001, c. 287, §18 (NEW).]

B. Not state that the consumer owes any debt; [2001, c. 287, §18 (NEW).]

C. Not communicate with any such person more than once, unless requested to do so by that person or unless the merchant reasonably believes that the earlier response of that person was erroneous or incomplete and that the person now has correct or complete location information; [2001, c. 287, §18 (NEW).]

D. Not communicate by postcard; [2001, c. 287, §18 (NEW).]

E. Not use language or a symbol on an envelope or in the contents of a communication effected by the mails or by telegram that indicates that the communication relates to the collection of a debt; and [2001, c. 287, §18 (NEW).]

F. After the merchant knows the consumer is represented by an attorney with regard to the subject debt and has knowledge of, or can readily ascertain, that attorney's name and address, not communicate with any person other than that attorney, unless the attorney fails to respond within a reasonable period of time to communication from the merchant. [2001, c. 287, §18 (NEW).]

[ 2001, c. 287, §18 (NEW) .]

2. Without the prior consent of the consumer given directly to the merchant or the express permission of a court of competent jurisdiction, a merchant may not communicate with a consumer in connection with the collection of any debt:

A. At an unusual time or place or a time or place known or that should be known to be inconvenient to the consumer. In the absence of knowledge of circumstances to the contrary, a merchant shall assume that the convenient time for communicating with a consumer is after 8 a.m. and before 9 p.m. local time at the consumer's location; [2001, c. 287, §18 (NEW).]

B. If the merchant knows that the consumer is represented by an attorney with respect to that debt and has knowledge of, or can readily ascertain, that attorney's name and address, unless the attorney fails to respond within a reasonable period of time to a communication from the merchant or unless the attorney consents to direct communication with the consumer; or [2001, c. 287, §18 (NEW).]

C. At the consumer's place of employment if the merchant knows or has reason to know that the consumer's employer prohibits the consumer from receiving a communication. [2001, c. 287, §18 (NEW).]

[ 2001, c. 287, §18 (NEW) .]

3. Except as provided in subsection 1, without the prior consent of the consumer given directly to the merchant or the express permission of a court of competent jurisdiction, or except as reasonably necessary to effectuate a post-judgment judicial remedy, a merchant may not communicate, in connection with the collection of a debt, with a person other than the consumer, the consumer's attorney, a consumer reporting agency if otherwise permitted by law or the attorney of the merchant.

[ 2001, c. 287, §18 (NEW) .]

4. A merchant may not engage in conduct the natural consequence of which is to harass, oppress or abuse a person in connection with the collection of a debt. Without limiting the general application of this subsection, the following conduct is a violation of this section:

A. The use or threat of use of violence or other criminal means to harm the physical person, reputation or property of a person; [2001, c. 287, §18 (NEW).]

B. The use of obscene or profane language or language the natural consequence of which is to abuse the hearer or reader; [2001, c. 287, §18 (NEW).]

C. The publication of a list of consumers who allegedly refuse to pay debts, except to a consumer reporting agency or to persons meeting the requirements of Title 10, chapter 209-B; [2013, c. 588, Pt. C, §3 (AMD).]

D. The advertisement for sale of a debt to coerce payment of the debt; [2001, c. 287, §18 (NEW).]

E. Causing a telephone to ring or engaging a person in telephone conversation repeatedly or continuously with intent to annoy, abuse or harass a person at the called number; [2001, c. 287, §18 (NEW).]

F. Except as provided in subsection 1, the placement of telephone calls without meaningful disclosure of the caller's identity; and [2001, c. 287, §18 (NEW).]

G. The use of "shame cards," "shame automobiles" or similar devices, except that delivery vehicles used by the merchant in the ordinary course of business may not be considered "shame automobiles." [2001, c. 287, §18 (NEW).]

[ 2013, c. 588, Pt. C, §3 (AMD) .]

5. A merchant may not use a false, deceptive or misleading representation or means in connection with the collection of a debt. Without limiting the general application of this subsection, the following conduct is a violation of this section:

A. The false representation or implication that the merchant is vouched for, bonded by or affiliated with the United States or any state, including the use of any badge, uniform, seal, insignia or facsimile; [2001, c. 287, §18 (NEW).]

B. The false representation of the character, amount or legal status of a debt; [2001, c. 287, §18 (NEW).]

C. The false representation or implication that an individual is an attorney or that a communication is from an attorney; [2001, c. 287, §18 (NEW).]

D. The representation or implication that nonpayment of a debt will result in the arrest or imprisonment of a person or the seizure, garnishment, attachment or sale of property or wages of a person, unless that action is lawful and the merchant intends to take that action; [2001, c. 287, §18 (NEW).]

E. The threat to take an action that may not legally be taken or that is not intended to be taken; [2001, c. 287, §18 (NEW).]

F. The false representation or implication that a sale, referral or other transfer of any interest in a debt will cause the consumer to:

(1) Lose a claim or defense to payment of the debt; or

(2) Become subject to a practice prohibited by this Article; [2001, c. 287, §18 (NEW).]

G. The false representation or implication that the consumer committed a crime or other conduct in order to disgrace the consumer; [2001, c. 287, §18 (NEW).]

H. Communicating or threatening to communicate to any person credit information that is known or that should be known to be false, including the failure to communicate that a disputed debt is disputed; [2001, c. 287, §18 (NEW).]

I. The use or distribution of a written communication that simulates or is falsely represented to be a document authorized, issued or approved by a court, official or agency of the United States or any state, or that creates a false impression as to its source, authorization or approval; [2001, c. 287, §18 (RPR).]

J. The use of a false representation or deceptive means to collect or attempt to collect a debt or to obtain information concerning a consumer; [2001, c. 287, §18 (NEW).]

K. The false representation or implication that accounts have been turned over to innocent purchasers for value; [2001, c. 287, §18 (NEW).]

L. The false representation or implication that documents are legal process; [2001, c. 287, §18 (NEW).]

M. The use of a business, company or organization name other than the true name of the merchant's business, company or organization; [2001, c. 287, §18 (NEW).]

N. The false representation or implication that documents are not legal process forms or do not require action by the consumer; or [2001, c. 287, §18 (NEW).]

O. The false representation or implication that a merchant operates or is employed by a consumer reporting agency, as defined by Title 10, section 1308, subsection 3. [2013, c. 588, Pt. C, §4 (AMD).]

[ 2013, c. 588, Pt. C, §4 (AMD) .]

6. A merchant may not use unfair or unconscionable means to collect or attempt to collect a debt. Without limiting the general application of this subsection, the following conduct is a violation of this section:

A. The collection of an amount, including any interest, fee, charge or expense incidental to the principal obligation, unless the amount is expressly authorized by the agreement creating the debt or permitted by law; [2001, c. 287, §18 (NEW).]

B. The solicitation by a merchant of any postdated check or other postdated payment instrument for the purpose of threatening or instituting criminal prosecution; [2001, c. 287, §18 (NEW).]

C. Depositing or threatening to deposit any postdated check or other postdated payment instrument prior to the date on the check or instrument; [2001, c. 287, §18 (NEW).]

D. Causing charges to be made to a person for communications by concealment of the true purpose of the communication. These charges include, but are not limited to, collect telephone calls and telegram fees; [2001, c. 287, §18 (NEW).]

E. Communicating with a consumer regarding a debt by postcard; [2001, c. 287, §18 (NEW).]

F. Using language or a symbol, other than the merchant's address and business name, on an envelope when communicating with a consumer in connection with a debt; or [2001, c. 287, §18 (NEW).]

G. Using or employing notaries public, constables, sheriffs or any other officer authorized to serve legal papers in the collection of a debt. [2001, c. 287, §18 (NEW).]

[ 2001, c. 287, §18 (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §18 (RPR). 2013, c. 588, Pt. C, §§3, 4 (AMD).



9-A §11-120. Enforcement; penalties

A merchant who violates this Article or any rule issued by the administrator is subject to the following: [1991, c. 787, (NEW).]

1. After notice and hearing, a cease and desist order and order of restitution from the administrator;

[ 1991, c. 787, (NEW) .]

2. A civil action, by the administrator through the Attorney General, after which a court, upon a finding of repeated or willful violations or of violation of an assurance of discontinuance, may assess a civil penalty of not more than $5,000; and

[ 1991, c. 787, (NEW) .]

3. A civil action by an aggrieved consumer in which the consumer may recover actual damages or $250, whichever is greater, plus costs of the action and reasonable attorney's fees.

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-121. Effective date

This Article takes effect January 1, 1993. [1991, c. 787, (NEW).]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-122. Privacy of consumer financial information

A merchant who enters into a rental-purchase agreement with a consumer shall comply with the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations, as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001); the Federal Trade Commission, 16 Code of Federal Regulations, Part 313 (2001); or the Securities and Exchange Commission, 17 Code of Federal Regulations, Part 248 (2001), if the merchant is a financial institution as defined in those regulations. This section is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24. This section does not apply to a supervised financial organization. [2001, c. 262, Pt. A, §4 (NEW).]

SECTION HISTORY

2001, c. 262, §A4 (NEW).






Article 12: LEGAL FUNDING PRACTICES

9-A §12-101. Short title

This article may be known and cited as "the Maine Consumer Credit Code Legal Funding Practices." [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

SECTION HISTORY

2007, c. 394, §1 (NEW). 2007, c. 394, §3 (AFF).



9-A §12-102. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

1. "Consumer" means a person or entity residing or domiciled in this State with a pending civil claim or action and represented by an attorney.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

2. "Legal funding" means a transaction in which a company makes a cash payment to a consumer in exchange for the right to receive an amount out of the potential proceeds of any realized settlement, judgment, award or verdict the consumer may receive in a civil claim or action. If no proceeds in the civil claim or action are received, the consumer is not required to pay the company.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

3. "Litigation funding provider" means a person or entity, wherever located, that provides legal funding to a consumer.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

SECTION HISTORY

2007, c. 394, §1 (NEW). 2007, c. 394, §3 (AFF).



9-A §12-103. Application of law

1. This article does not apply to an advance made by a consumer's attorney to pay for expenses related to preparation for trial.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

2. Legal funding that is made pursuant to this article is not a consumer credit transaction as defined in section 1-301, subsection 12.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

3. An advance made to a consumer other than pursuant to the terms of this article is a supervised loan as defined in section 1-301, subsection 40.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

SECTION HISTORY

2007, c. 394, §1 (NEW). 2007, c. 394, §3 (AFF).



9-A §12-104. Requirements for legal funding contracts

The following provisions govern the legal funding contracts used by a litigation funding provider. [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

1. All contracts must be written in a clear and coherent manner using words with common, everyday meanings to enable the average consumer who makes a reasonable effort under ordinary circumstances to read and understand the terms of the legal funding contract without having to obtain the assistance of a professional. The contract must have a meaningful arrangement that is appropriately divided and captioned by its various sections.

This subsection applies to any agreement signed by the consumer in connection with a legal funding contract entered into in this State. This subsection does not apply to any acknowledgment or representation signed by an attorney. This subsection does not apply to legal funding contracts when an organization is the plaintiff; to language or arrangements that are specifically required by federal or state law, regulation or official agency interpretation; or to agreements, the form or any part of which is required by a governmental instrumentality as a condition of the assignability of the agreement.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

2. All contracts must be completely filled in and must contain a disclosure form on the front page in at least 12-point bold type, in the following format:

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

3. All contracts must provide that the consumer may cancel the contract within 5 business days following the consumer's receipt of funds without penalty or further obligation. The contract must contain the following notice written in a clear and conspicuous manner: "MAINE CONSUMER'S RIGHT TO CANCELLATION: YOU MAY CANCEL THIS CONTRACT WITHOUT PENALTY OR FURTHER OBLIGATION WITHIN FIVE BUSINESS DAYS FROM THE DATE YOU RECEIVE FUNDING FROM [insert name of litigation funding provider]." The contract must also specify that in order for the cancellation to be effective, the consumer must either return the full amount of disbursed funds to the company by delivering the litigation funding provider's uncashed check to the provider's offices in person within 5 business days of the disbursement of funds or mail a notice of cancellation and include in the mailing a return of the full amount of disbursed funds in the form of the provider's check, or a registered or certified check or money order, by insured, registered or certified United States mail postmarked within 5 business days of receiving funds from the litigation funding provider, at the address specified for such cancellation in the contract.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

4. The consumer shall initial each page of the contract.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

5. All contracts must contain a legend above the consumer's signature in at least 12-point bold type to read:

"NOTICE: LEGAL FUNDING PROVIDERS MUST REGISTER WITH MAINE REGULATORS. GO TO www.maine.gov/pfr/ consumercredit AND SELECT THE "ROSTERS" LINK TO VERIFY A LITIGATION FUNDING PROVIDER'S REGISTRATION OR TO CONTACT PROVIDERS TO OBTAIN COMPARATIVE RATE QUOTES."

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

6. All contracts must contain a legend immediately above the consumer's signature in at least 12-point bold type to read:

"DO NOT SIGN THIS CONTRACT BEFORE YOU READ IT COMPLETELY OR IF IT CONTAINS ANY BLANK SPACES. BEFORE YOU SIGN THIS CONTRACT YOU SHOULD OBTAIN THE ADVICE OF YOUR ATTORNEY. YOU ARE ENTITLED TO A COMPLETELY FILLED-IN COPY OF THIS CONTRACT."

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

7. All contracts for legal funding must contain the following in at least 12-point bold type to read:

"THE LITIGATION FUNDING PROVIDER AGREES THAT IT HAS NO RIGHT TO AND WILL NOT MAKE ANY DECISIONS WITH RESPECT TO THE CONDUCT OF THE UNDERLYING CIVIL ACTION OR CLAIM OR ANY SETTLEMENT OR RESOLUTION THEREOF AND THAT THE RIGHT TO MAKE SUCH DECISIONS REMAINS SOLELY WITH THE CONSUMER AND THE CONSUMER'S ATTORNEY."

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

8. A contract may not require mandatory arbitration to resolve disputes under the contract.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

9. All contracts for legal funding must contain a written acknowledgment by an attorney that states that:

A. The attorney has reviewed the contract and all costs and fees have been disclosed, including the amount to be paid by the consumer; [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

B. The attorney is being paid per a written fee agreement; [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

C. All proceeds of the civil claim or action will be disbursed via the attorney's trust account; and [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

D. The attorney is following written instructions of the consumer with regard to the legal funding. [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

10. For English-speaking, French-speaking and Spanish-speaking consumers, contracts must be written in the same language in which the oral negotiations are conducted between the company and the consumer. For consumers whose primary language is neither English, French nor Spanish, the principal terms of the contract must be translated by a certified translator in the consumer's native language and the translator must sign a notarized affirmation confirming that the principal terms have been presented to the consumer in the consumer's native language and acknowledged by the consumer in writing. Principal terms must include all of the items required to be disclosed by this section.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

11. To the extent the contract provides for attorney's fees and costs in addition to the amount due and owing under the contract, the contract must provide that in case of a breach of the contract by either party attorney's fees and costs may be recoverable by the prevailing party and must be reasonable. Any contractual cap on such attorney's fees and costs must apply equally to both parties.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

SECTION HISTORY

2007, c. 394, §1 (NEW). 2007, c. 394, §3 (AFF).



9-A §12-105. Fee requirements

1. A litigation funding provider may not assess fees for any period exceeding 42 months from the date of the contract with the civil litigant.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

2. Fees assessed by a litigation funding provider may compound semiannually but may not compound based on any lesser time period.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

3. In calculating the annual percentage fee or rate of return, a litigation funding provider must include all charges payable directly or indirectly by the consumer, and must compute the rate based only on amounts actually received and retained by a consumer.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

SECTION HISTORY

2007, c. 394, §1 (NEW). 2007, c. 394, §3 (AFF).



9-A §12-106. Registration of litigation funding provider; fees

1. Unless a litigation funding provider has first registered pursuant to this article, the litigation funding provider may not engage in the business of legal funding.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

2. Registration must be filed in the manner prescribed by the administrator and must contain the information the administrator requires to make an evaluation of the character, fitness and financial responsibility of the applicant. The initial application must be accompanied by a $500 fee. A renewal registration must include a $200 fee. A registration must be renewed every 2 years and expires on September 30th.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

3. Registration may not be issued unless the administrator, upon investigation, finds that the character and fitness of the applicant, and of the members thereof if the applicant is a copartnership or association, and of the officers and directors thereof if the applicant is a corporation, are such as to warrant belief that the business will be operated honestly and fairly within the purposes of this article.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

4. For purposes of this section, an applicant demonstrates financial responsibility if:

A. The applicant has available for the operation of the registered business net assets of at least $25,000; and [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

B. Following the issuance of a registration under this section, the registrant maintains net assets of at least $25,000 that are either used or readily available for use in the conduct of the business of each office of the registrant in which a legal funding is made. [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

5. Every applicant shall also, at the time of filing such an application, file with the administrator, if the administrator so requires, a bond satisfactory to the administrator in an amount not to exceed $50,000. In lieu of the bond at the option of the registrant, the registrant may post an irrevocable letter of credit. The terms of the bond must run concurrent with the period of time during which the registration will be in effect. The bond must run to the State for the use of the State and of any person who may have a cause of action against the registrant under this article. The bond must be conditional that the registrant will faithfully conform to this article and to all rules made by the administrator under this article and will pay to the State and to any person all money that may become due or owing to the State or to such a person from the registrant under and by virtue of this article during the period for which the bond is given.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

6. A separate registration is required for each place of business. A registration fee of $200 may be imposed for any registration issued for a place of business other than that of the first registered location of the registrant.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

7. A registrant may conduct the business of legal funding only at or from any place of business for which the registrant holds a license, including the names of other "doing business as" entities listed on the registration, and not under any other name than that on the registration.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

8. Upon written request, the applicant is entitled to a hearing on the question of the applicant's qualifications for a registration if:

A. The administrator has notified the applicant in writing that the application has been denied; or [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

B. The administrator has not issued a registration within 60 days after the application for the registration was filed. [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

A request for a hearing may not be made more than 15 days after the administrator has mailed a written notice to the applicant that the application has been denied and stating in substance the administrator's findings supporting denial of the application.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

SECTION HISTORY

2007, c. 394, §1 (NEW). 2007, c. 394, §3 (AFF).



9-A §12-107. Powers and functions of the administrator

1. The powers and functions of the administrator are as set forth in Article 6, except that references to "consumer credit transactions" in Article 6 are considered to be references to advances made pursuant to legal funding.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

2. The administrator shall maintain a list of all registered companies and make that list available to consumers, attorneys and others on a publicly accessible website.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

3. The administrator shall require a litigation funding provider registered pursuant to section 12-106 to annually submit certain data, in a form and manner acceptable to the administrator, regarding the number of legal fundings, the amount of legal fundings, the number of legal fundings required to be repaid by the consumer and the amount charged to the consumer, including but not limited to the annual percentage fee charged to the consumer and the itemized fees charged to the consumer.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

4. Beginning March 1, 2009 and annually thereafter, the administrator shall prepare and submit a report on the status of legal funding activities in the State. The report must include aggregate information reported by litigation funding providers pursuant to subsection 3. The report must be submitted to the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

SECTION HISTORY

2007, c. 394, §1 (NEW). 2007, c. 394, §3 (AFF).






Article 13: MAINE SECURE AND FAIR ENFORCEMENT FOR MORTGAGE LICENSING ACT OF 2009

9-A §13-101. Short title

This Article may be known and cited as "the Maine Secure and Fair Enforcement for Mortgage Licensing Act of 2009." [2009, c. 362, Pt. B, §1 (NEW).]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-102. Definitions

As used in this Article, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 362, Pt. B, §1 (NEW).]

1. Clerical or support duties. "Clerical or support duties" may include subsequent to the receipt of an application:

A. The receipt, collection, distribution and analysis of information common for the processing, underwriting or modification of a residential mortgage loan; and [2009, c. 362, Pt. B, §1 (NEW).]

B. Communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms or counseling consumers about residential mortgage loan rates or terms. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

1-A. Credit sale. "Credit sale" means the sale of a dwelling or residential real estate purchased for a personal, family or household purpose in which credit is extended by the seller and either the debt is payable in installments or a finance charge is made.

[ 2011, c. 289, §1 (NEW); 2011, c. 289, §5 (AFF) .]

2. Depository institution. "Depository institution" has the same meaning as in Section 3 of the Federal Deposit Insurance Act, and includes any credit union.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Dwelling. "Dwelling" has the same meaning as in the federal Truth in Lending Act, Section 103(v).

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Immediate family member. "Immediate family member" means a spouse, child, sibling, parent, grandparent or grandchild. "Immediate family member" includes stepparents, stepchildren, stepsiblings and adoptive relationships.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Individual. "Individual" means a natural person.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

6. Loan processor or underwriter. "Loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed or exempt from licensing under the provisions of this Title. An individual engaging solely in loan processor or underwriter activities may not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists or other promotional items, that such individual can or will perform any of the activities of a mortgage loan originator.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

7. Mortgage loan originator. "Mortgage loan originator" means an individual who for compensation or gain or in the expectation of compensation or gain takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan. "Mortgage loan originator" does not include:

A. An individual engaged solely as a loan processor or underwriter except as otherwise provided in section 13-103, subsection 3, paragraph A; [2009, c. 362, Pt. B, §1 (NEW).]

B. A person or entity that only performs real estate brokerage activities and is licensed or registered in accordance with the laws of this State, unless the person or entity is compensated by a lender, a mortgage broker or other mortgage loan originator or by any agent of such lender, mortgage broker or other mortgage loan originator; or [2009, c. 362, Pt. B, §1 (NEW).]

C. A person or entity solely involved in extensions of credit relating to time-share plans, as that term is defined in Title 11 United States Code, Section 101(53D). [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

8. Nationwide mortgage licensing system and registry. "Nationwide mortgage licensing system and registry" means a mortgage licensing system developed and maintained by a national organization dedicated to advancing the state banking system and a national association of residential mortgage regulators for the licensing and registration of licensed mortgage loan originators.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

9. Nontraditional mortgage product. "Nontraditional mortgage product" means any mortgage product other than a 30-year fixed rate mortgage.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

10. Person. "Person" means a natural person, corporation, company, limited liability company, partnership or association.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

11. Real estate brokerage activity. "Real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including:

A. Acting as a real estate agent or real estate broker for a buyer, seller, lessor or lessee of real property; [2009, c. 362, Pt. B, §1 (NEW).]

B. Bringing together parties interested in the sale, purchase, lease, rental or exchange of real property; [2009, c. 362, Pt. B, §1 (NEW).]

C. Negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental or exchange of real property, other than in connection with providing financing with respect to any such transaction; [2009, c. 362, Pt. B, §1 (NEW).]

D. Engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law; and [2009, c. 362, Pt. B, §1 (NEW).]

E. Offering to engage in any activity or act in any capacity, described in this subsection. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

12. Registered mortgage loan originator. "Registered mortgage loan originator" means an individual who:

A. Meets the definition of mortgage loan originator and is an employee of:

(1) A depository institution;

(2) A subsidiary that is:

(a) Owned and controlled by a depository institution; and

(b) Regulated by a federal banking agency; or

(3) An institution regulated by the federal Farm Credit Administration; and [2009, c. 362, Pt. B, §1 (NEW).]

B. Is registered with, and maintains a unique identifier through the nationwide mortgage licensing system and registry. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

13. Residential mortgage loan. "Residential mortgage loan" means any loan primarily for personal, family or household use that is secured by a mortgage, deed of trust or other equivalent consensual security interest on a dwelling or residential real estate upon which is constructed or intended to be constructed a dwelling. "Residential mortgage loan" does not include a credit sale unless the credit sale is determined to be a residential mortgage loan by any rule, advisory ruling or interpretation issued by the administrator or by the United States Department of Housing and Urban Development or successor federal agency responsible for ensuring state compliance with the provisions of the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008, 12 United States Code, Sections 5101 to 5113.

[ 2011, c. 289, §2 (AMD); 2011, c. 289, §5 (AFF) .]

14. Residential real estate. "Residential real estate" means any real property located in the State, upon which is constructed or intended to be constructed a dwelling.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

15. Unique identifier. "Unique identifier" means a number or other identifier assigned by protocols established by the nationwide mortgage licensing system and registry.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2011, c. 289, §§1, 2 (AMD). 2011, c. 289, §5 (AFF).



9-A §13-103. License and registration required

1. Requirement. An individual, unless specifically exempted from this Article under subsection 2, may not engage in the business of a mortgage loan originator without obtaining and maintaining annually a license under this Article. Each licensed mortgage loan originator must register with and maintain a valid unique identifier issued by the nationwide mortgage licensing system and registry.

As used in this subsection, "engaging in the business of a mortgage loan originator" means the individual, in a commercial context and habitually or repeatedly:

A. Takes a residential mortgage loan application and offers or negotiates terms of a residential mortgage loan for compensation or gain; or [2013, c. 295, §1 (NEW).]

B. Represents to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists or other promotional items, that the individual can or will perform the activities described in paragraph A. [2013, c. 295, §1 (NEW).]

An individual is considered to be acting habitually or repeatedly under this subsection if the individual takes a residential mortgage application and offers or negotiates terms of a residential mortgage loan for compensation or gain more than 3 times in a 12-month period. An exemption from the licensure requirements under this Article does not apply if the individual, alone or with others, is found by the administrator to have acted so as to intentionally circumvent or evade the provisions of this subsection.

[ 2013, c. 295, §1 (AMD) .]

2. Exemption. The following persons are exempt from this Article.

A. Registered mortgage loan originators, when acting for a depository institution; a subsidiary that is owned and controlled by a depository institution and that is regulated by a federal banking agency; or an institution regulated by the federal Farm Credit Administration. [2009, c. 362, Pt. B, §1 (NEW).]

B. An individual who offers or negotiates terms of a residential mortgage loan with or on behalf of an immediate family member of the individual. [2009, c. 362, Pt. B, §1 (NEW).]

C. An individual who offers or negotiates terms of a residential mortgage loan secured by a dwelling that serves as the individual's residence. [2009, c. 362, Pt. B, §1 (NEW).]

D. A licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, a mortgage broker or other mortgage loan originator or by any agent of such lender, mortgage broker or other mortgage loan originator. [2009, c. 362, Pt. B, §1 (NEW).]

E. An employee of a nonprofit organization exempt from taxation under the United States Internal Revenue Code, Section 501(c)(3) and engaged in the financing of housing for low-income people under a program designed specifically for that purpose, to the extent exempted by the administrator by rule, advisory ruling or interpretation, after taking into consideration any rule, advisory ruling or interpretation issued by the United States Department of Housing and Urban Development. [2009, c. 362, Pt. B, §1 (NEW).]

F. A retail seller of a manufactured home to the extent determined by any rule, advisory ruling or interpretation issued by the United States Department of Housing and Urban Development. [2009, c. 362, Pt. B, §1 (NEW).]

G. An individual who, during any calendar year or other 12-month period, takes applications for or offers or negotiates terms of not more than the maximum number of residential mortgage loans to qualify for exemption as determined by rule, advisory ruling or interpretation issued by the administrator or by the United States Department of Housing and Urban Development or successor federal agency responsible for ensuring state compliance with the provisions of the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008, 12 United States Code, Sections 5101 to 5113. [2011, c. 289, §3 (NEW); 2011, c. 289, §5 (AFF).]

H. An individual who acts as a mortgage loan originator in providing financing for the sale of a property owned by that individual as long as that individual does not habitually or repeatedly engage in that activity. [2013, c. 295, §2 (NEW).]

I. An individual who acts as a mortgage loan originator as long as the source of prospective financing does not provide mortgage financing or perform other mortgage loan origination activities habitually or repeatedly. [2013, c. 295, §2 (NEW).]

J. An employee of a government entity who acts as a mortgage loan originator pursuant to that employee's official duties as an employee of that government entity. [2013, c. 295, §2 (NEW).]

[ 2013, c. 295, §2 (AMD) .]

3. Loan processor or underwriter; license not required. A loan processor or underwriter who does not represent to the public, through advertising or other means of communicating or by providing information, including the use of business cards, stationery, brochures, signs, rate lists or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator is not required to obtain and maintain a license under subsection 1.

A. An independent contractor may not engage in residential mortgage loan origination activities as a loan processor or underwriter unless that independent contractor obtains and maintains a license under subsection 1. Each independent contractor loan processor or underwriter licensed as a mortgage loan originator must have and maintain a valid unique identifier issued by the nationwide mortgage licensing system and registry. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Rules; interim procedures and accept applications. For the purposes of implementing an orderly and efficient licensing process, the administrator may establish licensing rules and interim procedures for licensing and acceptance of applications. For previously registered or licensed individuals, the administrator may establish expedited review and licensing procedures. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2011, c. 289, §3 (AMD). 2011, c. 289, §5 (AFF). 2013, c. 295, §§1, 2 (AMD).



9-A §13-104. State license and registration application and issuance

1. Application form. An applicant for a license as a mortgage loan originator shall apply using a form prescribed by the administrator. The form must contain content as set forth by rule, instruction or procedure of the administrator and may be changed or updated as necessary by the administrator in order to carry out the purposes of this Article.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. Relationships or contracts. In order to fulfill the purposes of this Article, the administrator is authorized to establish relationships or contracts with the nationwide mortgage licensing system and registry or other entities designated by the nationwide mortgage licensing system and registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this Article.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Waive or modify requirements. For the purpose of participating in the nationwide mortgage licensing system and registry, the administrator is authorized to waive or modify, in whole or in part, by rule or order, any or all of the requirements of this Article and to establish new requirements as reasonably necessary to participate in the nationwide mortgage licensing system and registry.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Background checks. In connection with an application for licensing as a mortgage loan originator, the applicant shall, at a minimum, furnish to the nationwide mortgage licensing system and registry information concerning the applicant's identity, including:

A. Fingerprints for submission to the Federal Bureau of Investigation and any governmental agency or entity authorized to receive such information for a state, national and international criminal history background check; and [2009, c. 362, Pt. B, §1 (NEW).]

B. Personal history and experience in a form prescribed by the nationwide mortgage licensing system and registry, including the submission of authorization for the nationwide mortgage licensing system and registry and the administrator to obtain:

(1) An independent credit report from a consumer reporting agency described in the federal Fair Credit Reporting Act, Section 603(p) except that information on a credit report may not be used as the sole basis for the denial of a mortgage loan originator license pursuant to section 13-105; and

(2) Information related to any administrative, civil or criminal findings by any governmental jurisdiction. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Agent for purposes of requesting and distributing criminal information. For the purposes of this section and in order to reduce the points of contact that the administrator or the Federal Bureau of Investigation may have to maintain for purposes of subsection 4, the administrator may use the nationwide mortgage licensing system and registry as a channeling agent for requesting information from and distributing information to the Department of Justice or any governmental agency and from any source directed by the administrator.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-105. Issuance of license

The administrator may not issue an applicant a mortgage loan originator license unless the applicant meets the following requirements. [2009, c. 362, Pt. B, §1 (NEW).]

1. No license revocation. The applicant has never had a mortgage loan originator license revoked in any governmental jurisdiction.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. No felony conviction. Except if the administrator determines that a conviction as described in paragraph A does not affect the applicant’s demonstration of good character and fitness under subsection 3, the applicant has not been convicted of, or pleaded guilty or nolo contendere to, a felony in a domestic, foreign or military court:

A. During the 7-year period preceding the date of the application for licensing and registration; or [2009, c. 362, Pt. B, §1 (NEW).]

B. At any time preceding the date of application, if the felony involved an act of fraud, dishonesty or a breach of trust or money laundering. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Character and fitness. The applicant has demonstrated financial responsibility, good character and general fitness commanding the confidence of the community and warranting a determination that the mortgage loan originator will operate honestly, fairly and efficiently in accordance with this Article.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Prelicensing education. The applicant has completed the prelicensing education requirement described in section 13-106.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Written test. The applicant has passed a written test that meets the requirement described in section 13-107.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

6. Surety bond or minimum net worth requirement. The applicant has met the surety bond requirement or the net worth requirement as required pursuant to section 13-113.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-106. Prelicensing education for mortgage loan originators

1. Minimum education requirements. In order to meet the prelicensing education requirement set forth in section 13-105, subsection 4, a person must complete at least 20 hours of education approved in accordance with subsection 2.

A. [2013, c. 466, §8 (RP).]

B. [2013, c. 466, §8 (RP).]

C. [2013, c. 466, §8 (RP).]

[ 2013, c. 466, §8 (AMD) .]

2. Approved education courses. For purposes of subsection 1, prelicensing education courses must be reviewed and approved by the nationwide mortgage licensing system and registry based on reasonable standards. Review and approval of a prelicensing education course must include review and approval of the course provider.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Approval of employer and affiliate education courses. Nothing in this section precludes any prelicensing education course, as approved by the nationwide mortgage licensing system and registry, that is provided by the employer of the applicant or an entity that is affiliated with the applicant by an agency contract or any subsidiary or affiliate of such employer or entity.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Venue of education. Prelicensing education may be offered either in a classroom, online or by any other means approved by the nationwide mortgage licensing system and registry.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Reciprocity of education. The completion of the prelicensing education requirements approved by the nationwide mortgage licensing system and registry under this section for any state must be accepted as credit towards completion of prelicensing education requirements in this State.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

6. Relicensing education requirements. A person previously licensed under this Article who applies to be licensed again must prove that that person has completed all of the continuing education requirements for the year in which the license was last held.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2013, c. 466, §8 (AMD).



9-A §13-107. Testing of mortgage loan originators

1. Written test. In order to meet the written test requirement required under section 13-105, subsection 5, an individual must pass, in accordance with the standards established under this section, a written test developed by the nationwide mortgage licensing system and registry and administered by a test provider approved by the nationwide mortgage licensing system and registry based upon reasonable standards.

[ 2013, c. 466, §9 (AMD) .]

2. Qualified test.

[ 2013, c. 466, §9 (RP) .]

3. Testing location. Nothing in this section prohibits a test provider approved by the nationwide mortgage licensing system and registry from providing a test at the location of the employer of the applicant, or any subsidiary or affiliate of the employer of the applicant, or any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Minimum competence. An individual is not considered to have passed a written test unless the individual achieves a test score of not less than 75% correct answers to questions.

A. An individual may retake a test 3 consecutive times, undergoing each consecutive test at least 30 days after the preceding test. [2009, c. 362, Pt. B, §1 (NEW).]

B. After failing 3 consecutive tests, an individual must wait at least 6 months before taking the test again. [2009, c. 362, Pt. B, §1 (NEW).]

C. A licensed mortgage loan originator who fails to maintain a valid license for a period of 5 years or longer shall retake the test. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2013, c. 466, §9 (AMD) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2013, c. 466, §9 (AMD).



9-A §13-108. Standards for license renewal

1. Minimum standards. The minimum standards for license renewal for mortgage loan originators include the following:

A. The mortgage loan originator continues to meet the minimum standards for license issuance under section 13-105, subsections 1 to 5; [2009, c. 362, Pt. B, §1 (NEW).]

B. The mortgage loan originator has satisfied the annual continuing education requirements described in section 13-109; and [2009, c. 362, Pt. B, §1 (NEW).]

C. The mortgage loan originator has paid all required fees for renewal of the license. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. Failure to satisfy minimum standards of license renewal. If a mortgage loan originator fails to satisfy the minimum standards for license renewal, that individual's license expires. The administrator may adopt procedures for the reinstatement of expired licenses consistent with the standards established by the nationwide mortgage licensing system and registry.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-109. Continuing education for mortgage loan originators

1. Requirement. In order to meet the annual continuing education requirements set forth in section 13-108, subsection 1, paragraph B, a licensed mortgage loan originator must complete at least 8 hours of education approved in accordance with subsection 2.

A. [2013, c. 466, §10 (RP).]

B. [2013, c. 466, §10 (RP).]

C. [2013, c. 466, §10 (RP).]

[ 2013, c. 466, §10 (AMD) .]

2. Approved education courses. For purposes of subsection 1, continuing education courses must be reviewed and approved by the nationwide mortgage licensing system and registry based upon reasonable standards. Review and approval of a continuing education course includes review and approval of the course provider.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Approval of employer and affiliate education courses. Nothing in this section precludes any education course, as approved by the nationwide mortgage licensing system and registry, that is provided by the employer of the mortgage loan originator or an entity which is affiliated with the mortgage loan originator by an agency contract or any subsidiary or affiliate of such employer or entity.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Venue of education. Continuing education may be offered either in a classroom, online or by any other means approved by the nationwide mortgage licensing system and registry.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Calculation of continuing education credits. A licensed mortgage loan originator may:

A. Notwithstanding section 13-108, subsection 2, receive credit for a continuing education course only in the year in which the course is taken; and [2013, c. 466, §11 (AMD).]

B. Not repeat an approved course in the same or successive years to meet the annual requirements for continuing education. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2013, c. 466, §11 (AMD) .]

6. Instructor credit.

[ 2013, c. 466, §12 (RP) .]

7. Reciprocity of education. The completion of the education requirements approved by the nationwide mortgage licensing system and registry under this section for any state must be accepted as credit towards completion of continuing education requirements in this State.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

8. Lapse in license. A person previously licensed under this Article as a licensed mortgage loan originator who subsequently becomes unlicensed must prove that the person has completed all of the continuing education requirements for the last year in which the license was held prior to issuance of a new or renewed license.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

9. Deficiency in continuing education.

[ 2013, c. 466, §13 (RP) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2013, c. 466, §§10-13 (AMD).



9-A §13-110. Authority to require license

In addition to any other duties imposed upon the administrator by law, the administrator shall require mortgage loan originators to be licensed and registered through the nationwide mortgage licensing system and registry. In order to carry out this requirement, the administrator is authorized to participate in the nationwide mortgage licensing system and registry. For this purpose, the administrator may establish, by rule or order, requirements as necessary, including but not limited to: [2009, c. 362, Pt. B, §1 (NEW).]

1. Background checks. Background checks for:

A. Criminal history through fingerprint or other databases; [2009, c. 362, Pt. B, §1 (NEW).]

B. Civil or administrative records; [2009, c. 362, Pt. B, §1 (NEW).]

C. Credit history; or [2009, c. 362, Pt. B, §1 (NEW).]

D. Any other information determined necessary by the nationwide mortgage licensing system and registry; [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. Fees. The payment of fees to apply for or renew licenses through the nationwide mortgage licensing system and registry, that fee being initially established in the amount of $20 to the administrator at application and $20 for renewal, subject to adjustment pursuant to rule or order as set forth under this section. Renewal applications received after the due date are subject to an additional fee of $100;

[ 2013, c. 466, §14 (AMD) .]

3. Dates. The setting or resetting as necessary of renewal or reporting dates; and

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Other requirements. Other requirements for amending or revoking a license or any other such activities as the administrator considers necessary for participation in the nationwide mortgage licensing system and registry.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2011, c. 427, Pt. B, §20 (AMD). 2013, c. 466, §14 (AMD).



9-A §13-111. Nationwide mortgage licensing system and registry information challenge process

The administrator shall establish a process by which mortgage loan originators may challenge information entered into the nationwide mortgage licensing system and registry by the administrator. [2009, c. 362, Pt. B, §1 (NEW).]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-112. Enforcement authorities, violations and penalties

1. Enforcement. In order to ensure the effective supervision and enforcement of this Article, the administrator may, pursuant to this Title and the Maine Administrative Procedure Act:

A. Deny, suspend, revoke, condition or decline to renew a license for a violation of this Article or rules issued under this Article or an order or a directive entered under this Article; [2009, c. 362, Pt. B, §1 (NEW).]

B. Deny, suspend, revoke, condition or decline to renew a license if an applicant or licensee fails at any time to meet the requirements of section 13-105 or section 13-108, or withholds information or makes a material misstatement in an application for a license or renewal of a license; [2009, c. 362, Pt. B, §1 (NEW).]

C. Order restitution against persons subject to this Article for violations of this Article; [2009, c. 362, Pt. B, §1 (NEW).]

D. Impose fines on persons subject to this Article pursuant to subsections 2 to 4; and [2009, c. 362, Pt. B, §1 (NEW).]

E. Issue orders or directives under this Article as follows:

(1) Order or direct persons subject to this article to cease and desist from conducting business, including immediate temporary orders to cease and desist;

(2) Order or direct persons subject to this article to cease any harmful activities or violations of this article, including immediate temporary orders to cease and desist;

(3) Enter immediate temporary orders to cease business under a license issued pursuant to the authority granted under section 13-103, subsection 4 if the administrator determines that such a license was erroneously granted or the licensee is in violation of this Article; and

(4) Order or direct other affirmative action that the administrator considers necessary. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. Penalty. The administrator may impose a civil fine on a mortgage loan originator or person subject to this Article if the administrator finds on the record after notice and opportunity for hearing, that such mortgage loan originator or person subject to this Article has violated or failed to comply with any requirement of this Article or any rule prescribed by the administrator under this Article or order issued under authority of this Article.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Maximum fine. A person who violates this section commits a civil violation for each act or omission described in subsection 2, a fine for which no more than $25,000 must be adjudged.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Separate violation. Each violation or failure to comply with any directive or order of the administrator is a separate and distinct violation or failure.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Effect on mortgage loans. This article may not be construed to provide that a mortgage loan originator's good faith failure to comply with the requirements of this article affects the validity or enforceability of the obligations under any residential mortgage loan resulting from a transaction in which the mortgage loan originator participated.

[ 2011, c. 289, §4 (NEW); 2011, c. 289, §5 (AFF) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2011, c. 289, §4 (AMD). 2011, c. 289, §5 (AFF).



9-A §13-113. Surety bond or minimum net worth requirements

Mortgage loan originators must comply with either subsection 1 or subsection 2. [2009, c. 362, Pt. B, §1 (NEW).]

1. Surety bond. Unless in compliance with subsection 2, a mortgage loan originator must be covered by a surety bond in accordance with this subsection.

A. In the event that the mortgage loan originator is an employee or exclusive agent of a person subject to this Article, the surety bond of that person subject to this Article can be used in lieu of the mortgage loan originator’s surety bond requirement.

(1) The surety bond must provide coverage for each mortgage loan originator in an amount prescribed in paragraph B.

(2) The surety bond must be in a form prescribed by the administrator.

(3) The administrator may adopt rules with respect to the requirements for surety bonds necessary to accomplish the purposes of this Article. [2009, c. 362, Pt. B, §1 (NEW).]

B. The penal sum of the surety bond must be maintained in an amount established by rule. [2009, c. 362, Pt. B, §1 (NEW).]

C. When an action is commenced on a licensee's bond, the administrator may require the filing of a new bond. [2009, c. 362, Pt. B, §1 (NEW).]

D. Immediately on recovery upon any action on the bond the licensee shall file a new bond. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. Minimum net worth. Unless in compliance with subsection 1, a minimum net worth must be continuously maintained for mortgage loan originators in accordance with this subsection and section 13-105, subsection 6. In the event that the mortgage loan originator is an employee or exclusive agent of a person subject to this Article, the net worth of that person subject to this Article can be used in lieu of the mortgage loan originator’s minimum net worth requirement.

A. Minimum net worth must be maintained in an amount determined by the administrator. [2009, c. 362, Pt. B, §1 (NEW).]

B. The administrator may adopt rules with respect to the requirements for minimum net worth necessary to accomplish the purposes of this Article. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-114. Confidentiality

1. Protections. Notwithstanding any provision of law to the contrary and except as otherwise provided in federal Public Law 110-289, Section 1512, the requirements under any federal or state law regarding the privacy or confidentiality of any information or material provided to the nationwide mortgage licensing system and registry and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to such information or material, continue to apply to that information or material after the information or material has been disclosed to the nationwide mortgage licensing system and registry. That information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal law or state law.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. Agreements and sharing arrangements. The administrator is authorized to enter agreements or sharing arrangements with other governmental agencies, a national organization dedicated to advancing the state banking system, a national association of residential mortgage regulators or other associations representing governmental agencies as established by rule or order of the administrator.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Nonapplicability of certain requirements. Information or material that is subject to a privilege or confidentiality under subsection 1 is not subject to:

A. Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the Federal Government or the respective state; or [2009, c. 362, Pt. B, §1 (NEW).]

B. Subpoena, discovery or admission into evidence in any private civil action or administrative process, unless with respect to a privilege held by the nationwide mortgage licensing system and registry regarding that information or material, the person to whom such information or material pertains waives, in whole or in part, that privilege. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Public access to information. This section does not apply to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators that is included in the nationwide mortgage licensing system and registry for access by the public.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-115. Investigation and examination authority

In addition to any authority allowed under this Article, the administrator may conduct an investigation and examination as follows. [2009, c. 362, Pt. B, §1 (NEW).]

1. Authority to access information. For purposes of initial licensing, license renewal, license suspension, license conditioning, license revocation or termination or general or specific inquiry or investigation to determine compliance with this Article, the administrator may access, receive and use any books, accounts, records, files, documents, information or evidence, including but not limited to:

A. Criminal, civil and administrative information, including confidential criminal history record information as defined in Title 16, section 703, subsection 2; [2013, c. 267, Pt. B, §3 (AMD).]

B. Personal history and experience information, including independent credit reports obtained from a consumer reporting agency described in the federal Fair Credit Reporting Act, Section 603(p); and [2009, c. 362, Pt. B, §1 (NEW).]

C. Any other documents, information or evidence the administrator determines relevant to the inquiry or investigation regardless of the location, possession, control or custody of those documents, information or evidence. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2013, c. 267, Pt. B, §3 (AMD) .]

2. Investigation, examination and subpoena authority. For the purposes of investigating violations or complaints arising under this Article or for the purposes of examination the administrator may review, investigate or examine any licensee, individual or person subject to this Article as often as necessary. The administrator may direct, subpoena or order the attendance of and examine under oath all persons whose testimony may be required about the loans or the business or subject matter of an examination or investigation and may direct, subpoena or order those persons to produce books, accounts, records, files and any other documents the administrator considers relevant to the inquiry.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Availability of books and records. Each licensee, individual or person subject to this Article shall make available to the administrator upon request the books and records relating to the operations of that licensee, individual or person. The administrator has access to such books and records and may interview the officers, principals, mortgage loan originators, employees, independent contractors, agents and customers of the licensee, individual or person concerning their business.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Reports and other information as directed. Each licensee, individual or person subject to this Article shall make or compile reports or prepare other information as directed by the administrator in order to carry out the purposes of this section, including but not limited to:

A. Accounting compilations; [2009, c. 362, Pt. B, §1 (NEW).]

B. Information lists and data concerning loan transactions in a format prescribed by the administrator; and [2009, c. 362, Pt. B, §1 (NEW).]

C. Other information considered necessary to carry out the purposes of this section. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Control access to records. In making any examination or investigation authorized by this Article, the administrator may control access to any documents and records of the licensee or person under examination or investigation. The administrator may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no individual or person may remove or attempt to remove any of the documents and records except pursuant to a court order or with the consent of the administrator. Unless the administrator has reasonable grounds to believe the documents or records of the licensee have been or are at risk of being altered or destroyed for purposes of concealing a violation of this Article, the licensee or owner of the documents and records may have access to the documents or records as necessary to conduct ordinary business affairs.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

6. Additional authority. In order to carry out the purposes of this section, the administrator may:

A. Retain attorneys, accountants or other professionals and specialists as examiners, auditors or investigators to conduct or assist in examinations or investigations; [2009, c. 362, Pt. B, §1 (NEW).]

B. Enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, standardized or uniform methods or procedures and documents, records, information or evidence obtained pursuant to this section; [2009, c. 362, Pt. B, §1 (NEW).]

C. Use, hire, contract or employ public analytic methods or privately available analytic methods or software to examine or investigate the licensee, individual or person subject to this Article; [2009, c. 362, Pt. B, §1 (NEW).]

D. Accept and rely on examination or investigation reports made by other government officials within or without this State; [2009, c. 362, Pt. B, §1 (NEW).]

E. Accept audit reports made by an independent certified public accountant for the licensee, individual or person subject to this Article in the course of that part of the examination covering the same general subject matter as the audit and may incorporate the audit report in the report of the examination, report of investigation or other writing of the administrator; or [2009, c. 362, Pt. B, §1 (NEW).]

F. Assess the cost of the services described in paragraph A against the licensee, individual or person subject to this Article. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

7. Effect of authority. The authority of this section remains in effect, whether such a licensee, individual or person subject to this Article acts or claims to act under any licensing or registration law of this State or claims to act without such authority.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

8. Withhold records. A licensee, individual or person subject to investigation or examination under this section may not knowingly withhold, abstract, remove, mutilate, destroy or secrete any books, records, computer records or other information.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2013, c. 267, Pt. B, §3 (AMD).



9-A §13-116. Prohibited acts and practices

It is a violation of this Article for an individual or a person subject to this Article to: [2009, c. 362, Pt. B, §1 (NEW).]

1. Defraud; mislead. Directly or indirectly employ any scheme, device or artifice to defraud or mislead borrowers or lenders or to defraud a person;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. Unfair or deceptive practice. Engage in any unfair or deceptive practice toward a person;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Fraud; misrepresentation. Obtain property by fraud or misrepresentation;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Fee despite absence of loan obtained. Solicit or enter into a contract with a borrower that provides in substance that the person or individual subject to this Article may earn a fee or commission through best efforts to obtain a loan even though a loan is not actually obtained for the borrower;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Terms available. Solicit, advertise or enter into a contract for specific interest rates, points or other financing terms unless the terms are actually available at the time of soliciting, advertising or contracting;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

6. Valid license. Conduct any business covered by this Article without holding a valid license as required under this Article or assist or aide and abet any person in the conduct of business under this Article without a valid license required under this Article;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

7. Disclosures. Fail to make disclosures required by this Article and any other applicable state laws or rules or federal laws or regulations;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

8. Compliance. Fail to comply with this Article or rules adopted under this Article or fail to comply with any other state or federal law, including the rules and regulations applicable to any business authorized or conducted under this Article;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

9. False or deceptive statement. Make any false or deceptive statement or representation, including with regard to the rates, points or other financing terms or conditions for a residential mortgage loan, or engage in bait and switch advertising;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

10. False statement; material omission. Negligently make any false statement or knowingly and willfully make any omission of material fact in connection with any information or reports filed with a government agency or the nationwide mortgage licensing system and registry or in connection with any investigation conducted by the administrator or another government agency;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

11. Improper influence. Make any payment, threat or promise directly or indirectly to any person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan, or make any payment threat or promise directly or indirectly to any appraiser of a property, for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

12. Prohibited fee. Collect, charge, attempt to collect or charge or use or propose any agreement purporting to collect or charge any fee prohibited by this Article;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

13. Excessive insurance. Cause or require a borrower to obtain property insurance coverage in an amount that exceeds the replacement cost of the improvements as established by the property insurer;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

14. Account. Fail to truthfully account for money belonging to a party to a residential mortgage loan transaction; or

[ 2009, c. 362, Pt. B, §1 (NEW) .]

15. Good faith and fair dealing. Fail to comply with the duties of good faith and fair dealing as required in section 10-303-A.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-117. Report to nationwide mortgage licensing system and registry

The administrator shall regularly report violations of this Article, as well as enforcement actions and other relevant information, to the nationwide mortgage licensing system and registry. [2009, c. 362, Pt. B, §1 (NEW).]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-118. Unique identifier shown

The unique identifier of any person originating a residential mortgage loan must be clearly shown on all residential mortgage loan application forms, solicitations or advertisements, including business cards or publicly accessible websites and any other documents as established by rule or order of the administrator. [2009, c. 362, Pt. B, §1 (NEW).]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-119. Rulemaking

Rules adopted pursuant to this Article are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 362, Pt. B, §1 (NEW).]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-120. Effective date

This Article takes effect January 1, 2011. [2009, c. 497, §1 (AMD).]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2009, c. 497, §1 (AMD).









TITLE 9-B: FINANCIAL INSTITUTIONS

Part 1: GENERAL PROVISIONS

Chapter 11: POLICY

9-B §111. Declaration of policy

By enactment of this Title, it is declared to be the policy of the State that the business of all financial institutions must be supervised by the Bureau of Financial Institutions in a manner to ensure the strength, stability and efficiency of all financial institutions; to ensure reasonable and orderly competition, thereby encouraging the development and expansion of financial services advantageous to the public welfare; and to maintain close cooperation with other supervisory authorities. [2001, c. 44, §2 (AMD); 2001, c. 44, §14 (AFF).]

In addition, with respect to the Bureau of Financial Institutions' authority pursuant to Title 9-A, section 1-301, subsection 2, all financial institutions must be supervised in such a way as to protect consumers against unfair practices by financial institutions that provide consumer credit, to provide consumer education and to encourage the development of economically sound credit practices. [2001, c. 44, §2 (AMD); 2001, c. 44, §14 (AFF).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1995, c. 309, §14 (AMD). 1995, c. 309, §29 (AFF). 2001, c. 44, §2 (AMD). 2001, c. 44, §14 (AFF).



9-B §112. Severability

If any provision of this Title or the application of this Title to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Title that can be given effect without the invalid provision or application, and to this end the provisions of this Title are severable. [RR 1991, c. 2, §22 (COR).]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 1991, c. 2, §22 (COR).






Chapter 12: ADMINISTRATION

9-B §121. Bureau of Financial Institutions

There is created under this Title a Bureau of Financial Institutions, which has the responsibility of administering the provisions of this Title. In addition, in cases in which a financial institution is the creditor, the Bureau of Financial Institutions has the responsibility of administering the provisions of the Maine Consumer Credit Code pursuant to Title 9-A, section 1-301, subsection 2. [2001, c. 44, §3 (AMD); 2001, c. 44, §14 (AFF).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1995, c. 309, §15 (AMD). 1995, c. 309, §29 (AFF). 2001, c. 44, §3 (AMD). 2001, c. 44, §14 (AFF).






Chapter 13: DEFINITIONS

9-B §131. Definitions

In addition to the definitions set forth elsewhere in this Title, and subject to such definitions as the superintendent may promulgate pursuant to regulations hereafter, for purposes of this Title, the following terms have the following meanings. [1979, c. 663, §27 (AMD).]

1. Agency. "Agency" means a branch office of a financial institution at which all or part of the business of the institution is conducted, but the records pertaining to such business are maintained at another office of the institution, and not at such agency office.

[ 1975, c. 666, §1 (AMD) .]

1-A. Affiliate. "Affiliate" means any company that controls, is controlled by, or is under common control with another company. For purposes of this definition, "control" has the same meaning as in section 1011, subsection 4.

[ 1995, c. 628, §1 (NEW) .]

2. Authorized to do business in this State. "Authorized to do business in this State" means that a financial institution or credit union is authorized to do the business of banking, if it is:

A. Organized under provisions of this Title; [1975, c. 500, §1 (NEW).]

B. Organized under provisions of prior laws of this State and subject to the provisions of this Title; [1995, c. 628, §2 (AMD).]

C. Organized under provisions of federal law and maintains this State as its home state; [1995, c. 628, §2 (AMD).]

D. Organized under provisions of federal law or laws of another state and maintains a branch in this State; or [1995, c. 628, §2 (NEW).]

E. Organized under provisions of law of a foreign country and maintains a branch in this State. [1995, c. 628, §2 (NEW).]

[ 1995, c. 628, §2 (AMD) .]

3. Branch. "Branch" means any office of a financial institution, including a credit union, where the business of banking is conducted other than the institution's main office. A branch includes an office or vehicle that is not permanent and that is capable of being moved or transferred from one location to another.

[ 2003, c. 322, §1 (AMD) .]

4. Bureau. "Bureau" means the Bureau of Financial Institutions.

[ 2001, c. 44, §4 (AMD); 2001, c. 44, §14 (AFF) .]

5. Business of banking. "Business of banking" or "business of financial institutions" means soliciting, receiving or accepting of money or its equivalent on deposit and the loaning of money as a regular business by any person.

[ 1975, c. 500, §1 (NEW) .]

6. Capital. "Capital" for a financial institution means the following:

A. For financial institutions organized as corporations, "capital" means the sum of common stock, paid-in common stock surplus, perpetual preferred stock, undivided profits and other capital reserves; [1997, c. 398, Pt. A, §2 (NEW).]

B. For financial institutions organized as limited liability companies, limited partnerships or limited liability partnerships, "capital" means the sum of members' or partners' contributions and undistributed earnings of the company or partnership; and [1997, c. 398, Pt. A, §2 (NEW).]

C. For financial institutions organized as mutual or cooperative institutions, "capital" means the sum of capital deposits, surplus and undivided earnings. [1997, c. 398, Pt. A, §2 (NEW).]

[ 1997, c. 398, Pt. A, §2 (AMD) .]

6-A. Closely related activities. "Closely related activities" means those activities that are part of the business of banking, are closely related to the business of banking, are convenient and useful to the business of banking, are reasonably related to the operation of a financial institution or are financial in nature. Activities reasonably related to the operation of a financial institution include, but are not limited to, business and professional services, data processing, courier and messenger services, credit-related activities, consumer services, real estate-related services, insurance and related services, securities brokerage, investment advice, securities underwriting, mutual fund activities, financial consulting, tax planning and preparation, community development and charitable activities and any activities reasonably related to these activities. Any activity that is authorized by statute or regulation for financial institutions to engage in as of June 30, 1997 is a closely related activity and any activity permitted under the Bank Holding Company Act of 1956, 12 United States Code, Sections 1841 to 1850 (1997) or the Home Owners' Loan Act, 12 United States Code, Sections 1461 to 1470 (1997) or regulations promulgated under either Act is deemed to be a closely related activity. The list of closely related activities may be expanded by rule or by order of the superintendent.

[ 1997, c. 398, Pt. A, §3 (NEW) .]

6-B. Commercial activity. “Commercial activity” means any activity in which a bank holding company, a financial holding company, a national bank or a national bank financial subsidiary may not engage under federal law.

[ 2007, c. 69, §1 (NEW) .]

7. Commercial bank. "Commercial bank" means a trust and banking company organized under prior laws of this State or the laws of another country or state or a national bank.

[ 1997, c. 398, Pt. A, §4 (AMD) .]

8. Commercial loan. "Commercial loan" means a loan to a person, regardless of the nature of any property securing such loan, the proceeds of which are used for business or industrial purposes and not primarily for personal, family or household purposes.

[ 1975, c. 500, §1 (NEW) .]

9. Commissioner. "Commissioner" means the Commissioner of the Department of Professional and Financial Regulation.

[ RR 1993, c. 1, §24 (COR) .]

9-A. Community development credit union. "Community development credit union" means a credit union, as defined in subsection 12, of which a majority of the field of membership meets the definition of low-income in subsection 24-A.

[ 1997, c. 108, §1 (NEW) .]

10. Consumer loan. "Consumer loan" means a loan defined as such pursuant to Title 9-A, section 1-301, subsection 14.

[ 1975, c. 500, §1 (NEW) .]

10-A. Cooperative financial institution. "Cooperative financial institution" means any financial institution organized pursuant to chapter 32 in which the earnings and net worth of the institution inure to the ultimate benefit of the members.

[ 1997, c. 398, Pt. A, §5 (NEW) .]

11. Credit card. "Credit card" means a credit device by which a cardholder obtains loans or otherwise obtains credit from the card issuer or other persons authorized to extend such credit by the card issuer or his agent.

[ 1975, c. 500, §1 (NEW) .]

12. Credit union. "Credit union" means a cooperative, nonprofit corporation organized pursuant to Part 8, or under corresponding provisions of any earlier law, and subject to the conditions and limitations as shall be set forth in Part 8.

[ 1975, c. 500, §1 (NEW) .]

12-A. Credit union authorized to do business in this State. "Credit union authorized to do business in this State" means a credit union:

A. Organized under provisions of this Title; [1975, c. 666, §2 (NEW).]

B. Organized under provisions of prior laws of this State and subject to the provisions of this Title; [1995, c. 628, §3 (AMD).]

C. Organized under provisions of federal law and maintains this State as its home state; [1995, c. 628, §3 (AMD).]

D. Organized under provisions of federal law or laws of another state and maintains a branch in this State; or [1995, c. 628, §4 (NEW).]

E. Organized under provisions of law of a foreign country and maintains a branch in this State. [1995, c. 628, §4 (NEW).]

[ 1995, c. 628, §§3, 4 (AMD) .]

12-B. Deposit production offices. "Deposit production offices" means the Maine offices operated by an individual financial institution authorized to do business in this State or individual credit union authorized to do business in this State that do not reasonably help meet the credit needs of Maine communities. For purposes of this subsection, "deposits" includes credit union share accounts.

[ 2005, c. 83, §1 (RPR) .]

13. Director. "Director" means a member of the governing body of a financial institution.

[ 1997, c. 398, Pt. A, §6 (AMD) .]

14. Electronic funds transfer system. "Electronic funds transfer system" (EFTS) means a computer payment system for transferring funds from one party to another.

[ 1975, c. 500, §1 (NEW) .]

14-A. Equity interest. "Equity interest" means common stock, preferred stock, members' or partners' interests or any other type of capital instrument that entitles the holder to vote pursuant to the financial institution's organizational documents.

[ 1997, c. 398, Pt. A, §7 (NEW) .]

15. Federal association. "Federal association" means a savings and loan association, savings bank or other financial institution organized pursuant to the Act of Congress entitled "Home Owners' Loan Act of 1933", as amended, or any subsequent Act of Congress relating thereto.

[ 1983, c. 600, §1 (AMD) .]

15-A. FDIC. "FDIC" means the Federal Deposit Insurance Corporation or its successors.

[ 1997, c. 398, Pt. A, §7 (NEW) .]

16. Federally-chartered credit union. "Federally-chartered credit union" means a credit union organized pursuant to the Act of Congress entitled "Federal Credit Union Act", as amended, or any subsequent Act of Congress relating thereto.

[ 1975, c. 500, §1 (NEW) .]

17. Financial institution. "Financial institution" means a universal bank or limited purpose bank organized under the provisions of this Title, and a trust company, nondepository trust company, savings bank, industrial bank or savings and loan association organized under the prior laws of this State. When the term "financial institution" is used in Parts 1 and 2 and sections 422-A, 427, 428, 429 and chapter 46, the term also includes a credit union organized pursuant to the laws of this State.

[ 2003, c. 322, §2 (AMD) .]

17-A. Financial institution authorized to do business in this State. "Financial institution authorized to do business in this State" means a:

A. Universal bank or limited purpose bank organized under provisions of this Title; [1997, c. 398, Pt. A, §9 (AMD).]

B. Trust company, savings bank, savings and loan association or industrial bank organized under provisions of prior laws of this State and subject to the provisions of this Title; [1997, c. 398, Pt. A, §9 (AMD).]

C. National bank, federal association or similar institution that is organized under provisions of federal law and maintains this State as its home state; [1997, c. 398, Pt. A, §9 (AMD).]

D. Commercial bank, savings bank, savings and loan association or similar institution that is organized under provisions of federal law or laws of another state and maintains a branch in this State; or [1997, c. 398, Pt. A, §9 (AMD).]

E. Commercial bank, savings bank, savings and loan association or similar institution that is organized under provisions of law of a foreign country and maintains a branch in this State. [1997, c. 398, Pt. A, §9 (AMD).]

[ 1997, c. 398, Pt. A, §9 (AMD) .]

18. Financial institution holding company. "Financial institution holding company" means any company which is deemed to be a holding company pursuant to the provisions contained in chapter 101.

[ 1975, c. 500, §1 (NEW) .]

18-A. Financial institutions not authorized to do business in this State. "Financial institutions not authorized to do business in this State" means any person engaged in the business of banking that does not satisfy the definition of "authorized to do business in this State" found in subsection 2.

[ 1987, c. 692, §1 (NEW) .]

18-B. Governing body. "Governing body" means the body that oversees the affairs of a financial institution. The governing body may also be referred to as the "board of directors," "board of trustees," "board of managers," "partners' committee" or "managing partners' committee," depending upon the ownership structure of the financial institution.

[ 1997, c. 398, Pt. A, §10 (NEW) .]

19. Demand deposit.

[ 1997, c. 398, Pt. A, §11 (RP) .]

19-A. Foreign bank. "Foreign bank" means any company organized under the laws of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands that engages directly in the banking business. "Foreign bank" includes foreign commercial banks, foreign merchant banks and other foreign institutions that engage in usual banking activities in connection with the banking business in the countries where the foreign institutions are organized or operating.

[ 1997, c. 182, Pt. A, §1 (NEW) .]

20. His. "His," as used in this Title, means "his or her;" while "he" means "he or she."

[ 1979, c. 663, §28 (AMD) .]

20-A. Home state. "Home state" means:

A. With respect to a financial institution or out-of-state financial institution, the state under whose laws the financial institution or out-of-state financial institution is organized; [1997, c. 182, Pt. B, §1 (AMD).]

B. With respect to a national bank or federal association, the state in which the main office of the national bank or federal association is deemed to be located under federal law; or [1997, c. 182, Pt. B, §1 (AMD).]

C. With respect to a foreign bank, the state that the foreign bank has designated as its home state in accordance with Section 5 of the federal International Banking Act of 1978. [1997, c. 182, Pt. B, §2 (NEW).]

[ 1997, c. 182, Pt. B, §§1, 2 (AMD) .]

20-B. Host state. "Host state" means a state, other than the home state of an out-of-state financial institution, national bank or federal association, in which the financial institution maintains a branch or seeks to establish and maintain a branch.

[ 1995, c. 628, §8 (NEW) .]

21. Indirect loan. "Indirect loan" means a loan made to an individual, partnership, joint venture, syndicate or corporation which is an agent of another individual, partnership, joint venture, syndicate or corporation, the proceeds of which are used by the party for which the borrower is an agent.

[ 1975, c. 500, §1 (NEW) .]

22. Industrial bank. "Industrial bank" means a company organized under chapter 91 or having the powers possessed by companies so organized.

[ 1975, c. 500, §1 (NEW) .]

22-A. In-school branch.

[ 1997, c. 398, Pt. A, §12 (RP) .]

22-B. Insurance agent or agency. "Insurance agent or agency" means a person engaged in the business of an insurance agent as defined in Title 24-A, section 1502.

[ 1997, c. 315, §9 (NEW) .]

22-C. Insurance broker. "Insurance broker" means a person engaged in the business of an insurance broker as defined in Title 24-A, section 1506.

[ 1997, c. 315, §9 (NEW) .]

22-D. Insurance consultant. "Insurance consultant" means a person engaged in the business of an insurance consultant as defined in Title 24-A, section 1402, subsection 4, 8 or 11.

[ 1999, c. 127, Pt. A, §20 (AMD) .]

22-E. Insurance product. "Insurance product" means a contract of insurance that is offered for sale by a licensed agent or broker.

[ 1997, c. 315, §9 (NEW) .]

23. Interested party. "Interested party" means a person having a substantial interest in, or who is or may be aggrieved by, any act or impending act, or any report, rule, regulation, amendment, decision or order of the superintendent.

[ 1975, c. 500, §1 (NEW) .]

23-A. Investor. "Investor" means any person who has an ownership interest in a financial institution and is entitled to vote under the institution's organizational documents. "Investor" does not include a member of a credit union organized pursuant to the laws of this State.

[ 2003, c. 322, §3 (AMD) .]

23-B. Investor-owned institution. "Investor-owned institution" means a financial institution organized under chapter 31.

[ 1997, c. 398, Pt. A, §13 (NEW) .]

23-C. Limited purpose bank. "Limited purpose bank" or "limited purpose institution" means an institution operating pursuant to Part 12.

[ 1997, c. 398, Pt. A, §13 (NEW) .]

24. Limited-time branch.

[ 1997, c. 398, Pt. A, §14 (RP) .]

24-A. Low-income. "Low-income" means earning less than 80% of the average income for all wage earners as established by the United States Department of Labor, Bureau of Labor Statistics or having an annual household income that falls at or below 80% of the median household income for the nation as established by the United States Department of Commerce, Bureau of the Census or as otherwise defined by order of the superintendent.

[ 1997, c. 108, §1 (NEW) .]

25. Making a loan. "Making a loan" means a loan made to a borrower by a single financial institution, or the purchase of a loan as authorized in section 431-A.

[ 1997, c. 398, Pt. L, §5 (AMD) .]

26. Mobile branch.

[ 1997, c. 398, Pt. A, §15 (RP) .]

27. Mutual financial institution. "Mutual financial institution" or "mutual institution" means any financial institution organized pursuant to chapter 32, in which the earnings and net worth of the institution inure to the ultimate benefit of the depositors or members.

[ 1997, c. 398, Pt. A, §16 (AMD) .]

27-A. Mutual voter. "Mutual voter" means a corporator or member as described in chapter 32.

[ 1997, c. 398, Pt. A, §17 (NEW) .]

28. National bank. "National bank" means a bank or bank and trust company organized pursuant to the Act of Congress entitled "The National Bank Act", as amended, or any subsequent Act of Congress relating thereto.

[ 1975, c. 500, §1 (NEW) .]

28-A. Nondepository trust company. "Nondepository trust company" means any financial institution organized under chapter 121 with powers generally limited to trust or fiduciary matters.

[ 1997, c. 398, Pt. A, §18 (AMD) .]

29. NOW account.

[ 1997, c. 398, Pt. A, §19 (RP) .]

29-A. Out-of-state. "Out-of-state" means a foreign country or a state other than this State.

[ 1995, c. 628, §8 (NEW) .]

29-B. Out-of-state financial institution. "Out-of-state financial institution" means a financial institution organized under provisions of law of a foreign country or a state other than this State that maintains, or seeks to establish and maintain, a branch in this State.

[ 1995, c. 628, §8 (NEW) .]

29-C. Officer. "Officer" means an employee of a financial institution who has been given managerial or other high-level duties by the governing body of the financial institution. Depending upon the ownership structure of the institution, an officer may include a person with the title of chair, president, vice-president, manager, managing partner or partner.

[ 1997, c. 398, Pt. A, §20 (NEW) .]

29-D. Organizational document. "Organizational document" means the charter, certificate of organization, articles of incorporation, articles of association, articles of organization, certificate of limited liability partnership, bylaws, operating agreement, partnership agreement or any other similar document required to be filed with and approved by the superintendent pursuant to section 314-A or 323.

[ 1997, c. 398, Pt. A, §20 (NEW) .]

30. Person. "Person" means an individual, corporation, partnership, joint venture, trust, estate or unincorporated association.

[ 1975, c. 500, §1 (NEW) .]

31. Personal demand deposit.

[ 1997, c. 398, Pt. A, §21 (RP) .]

31-A. Real estate-related services. "Real estate-related services" means:

A. Real estate investment and development, pursuant to section 419-A; [1997, c. 398, Pt. A, §22 (NEW).]

B. Maintenance and management of improved real estate; [1997, c. 398, Pt. A, §22 (NEW).]

C. Real estate appraising; [1997, c. 398, Pt. A, §22 (NEW).]

D. Real estate settlement services; [1997, c. 398, Pt. A, §22 (NEW).]

E. Real estate brokerage activities with respect to properties owned by a financial institution authorized to do business in this State, a financial institution holding company, or subsidiaries thereof, regardless of how the property is acquired or for what purpose; or [1997, c. 398, Pt. A, §22 (NEW).]

F. Any real estate-related service authorized by this Title or by rule or order of the superintendent or any real estate-related service authorized for any financial institution chartered by or otherwise subject to the jurisdiction of the Federal Government, pursuant to the authority granted under section 416. [1997, c. 398, Pt. A, §22 (NEW).]

[ 1997, c. 398, Pt. A, §22 (NEW) .]

32. Savings account. "Savings account" or "savings deposit" means a deposit or account in a financial institution in which the depositor is not required by the deposit contract, but may at any time be required by the financial institution, to give notice in writing of an intended withdrawal not less than 7 days before such withdrawal is made and that is not payable on a specified date or at the expiration of a specified time after the date of deposit.

[ 2005, c. 82, §1 (AMD) .]

33. Savings and loan association. "Savings and loan association," "association" or "loan and building association" means a financial institution organized under the prior laws of this State that is authorized to exercise the powers set forth in Part 4, subject to the conditions and limitations on the exercise of those powers as set forth in Part 4.

[ 1997, c. 398, Pt. A, §23 (AMD) .]

34. Savings bank. "Savings bank" or "institute for savings" means a financial institution organized under the prior laws of this State that is authorized to exercise the powers set forth in Part 4, subject to the conditions and limitations on the exercise of those powers as set forth in Part 4.

[ 1997, c. 398, Pt. A, §23 (AMD) .]

35. Satellite facility. "Satellite facility" means any facility, automated device or electronic terminal established by a financial institution authorized to do business in this State or a credit union authorized to do business in this State at which an existing financial institution or credit union customer may initiate banking transactions, including, but not limited to, cash deposits to and withdrawals from that customer's account, cash advances on a preauthorized credit line, transfers between deposit or share accounts or payment transfers from the customer's account to accounts of other financial institution or credit union customers. Such a facility is not permanently staffed and is not part of a main office or branch office of a financial institution or credit union. Such a facility may be part of an electronic funds transfer system. Satellite facilities include facilities engaged in soliciting, receiving or accepting money or its equivalent on deposit from new and existing customers. "Satellite facility" does not include a cash dispensing machine that, operating in conjunction with a processor and network, allows a customer to debit an account in exchange for dispensing cash and that may allow a customer to effectuate transfers between the customer's accounts in the same financial institution or credit union, a point-of-sale terminal, a night depository or an office or facility engaged solely in the solicitation and origination of loans.

[ 2003, c. 322, §4 (AMD) .]

36. Seasonal branch.

[ 1997, c. 398, Pt. A, §25 (RP) .]

37. Service corporation. "Service corporation" means a corporation, limited liability company or limited partnership substantially all the activities of which consist of originating, purchasing, selling and servicing loans and participation interests therein; or clerical, bookkeeping, accounting and statistical or similar functions related to a financial institution or real estate activities; or management, personnel, marketing or investment counseling related to a financial institution or real estate activities; or establishing or operating one or more satellite facilities; or any activity authorized by the superintendent by rule or order that has been authorized under federal law for service corporations owned or controlled by national banks, federally chartered savings and loan associations, federally chartered savings banks or federally chartered credit unions. The purpose of authorizing any such activity is to maintain competitive equality between federally chartered and state-chartered institutions.

[ 2005, c. 82, §2 (AMD) .]

37-A. Share account. "Share account" means a share or deposit account at a credit union held by or offered to a member or potential member. "Share account" includes, but is not limited to, accounts such as share, share draft and term share accounts. "Share account" also includes a share or deposit account held by or offered to a nonmember in a community development credit union.

[ 2003, c. 322, §5 (NEW) .]

38. Sociological composition. "Sociological composition" means the reflection of broad social and economic characteristics of the communities in which a mutual financial institution derives a substantial part of its deposit and loan business.

[ 1975, c. 500, §1 (NEW) .]

39. Stock financial institution.

[ 1997, c. 398, Pt. A, §27 (RP) .]

39-A. Subsidiary. "Subsidiary" means a corporation, partnership, business trust, association or similar organization, all of which are referred to in this subsection as "another company," owned or controlled by a financial institution or financial institution holding company. A financial institution or financial institution holding company shall be deemed to control "another company" if the criteria set forth in section 1011, subsection 4, are met.

[ 1985, c. 328, §1 (NEW) .]

40. Superintendent. "Superintendent" means the Superintendent of Financial Institutions.

[ 2001, c. 44, §5 (AMD); 2001, c. 44, §14 (AFF) .]

41. Surplus account. "Surplus account" or "total surplus" for a mutual financial institution means the sum of its capital reserves, surplus funds, undivided profits, and capital notes and debentures.

[ 1975, c. 500, §1 (NEW) .]

42. Thrift institution. "Thrift institution" means a savings bank or a savings and loan association organized under the prior laws of this State.

[ 1997, c. 398, Pt. A, §28 (AMD) .]

43. Time deposit. "Time deposit" means "time certificate of deposit" and "time deposit, open account".

[ 1975, c. 500, §1 (NEW) .]

44. Time certificate of deposit. "Time certificate of deposit" means a deposit evidenced by a negotiable or nonnegotiable instrument which provides on its face that the amount of such deposit is payable to bearer or to any specified person or to his order:

A. On a certain date, specified in the instrument, not less than 30 days after the date of the deposit; or [1975, c. 500, §1 (NEW).]

B. At the expiration of a certain specified time not less than 30 days after the date of the instrument; or [1975, c. 500, §1 (NEW).]

C. Upon notice in writing which is actually required to be given not less than 30 days before the date of repayment; and [1975, c. 500, §1 (NEW).]

D. In all cases only upon presentation and surrender of the instrument. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

45. Time deposit, open account. "Time deposit, open account" means a deposit other than a "time certificate of deposit", with respect to which there is in force a written contract with the depositor that neither the whole nor any part of such deposit may be withdrawn, by check or otherwise, prior to the date of maturity, which shall be not less than 30 days after the date of the deposit; or prior to the expiration of the period of notice which must be given by the depositor in writing not less than 30 days in advance of withdrawal.

[ 1975, c. 500, §1 (NEW) .]

45-A. Total capital. "Total capital" means the sum of capital, as defined in subsection 6, plus capital notes and debentures, other instruments approved by the superintendent and the allowance for loan losses or other similar reserves.

[ 1997, c. 398, Pt. A, §29 (NEW) .]

46. Trust company. "Trust company" or "trust and banking company" means any financial institution organized under the prior laws of this State that is authorized to exercise the powers set forth in Part 4, subject to the conditions and limitations on the exercise of those powers as set forth in Part 4.

[ 1997, c. 398, Pt. A, §30 (AMD) .]

47. Universal bank. "Universal bank" means an investor-owned institution or a mutual financial institution authorized by its organizational documents to exercise all the powers granted in Part 4 and includes a trust company, a savings bank and a savings and loan association chartered by special act of the Legislature, established prior to October 1, 1975 or established pursuant to this Title.

[ RR 1997, c. 2, §34 (COR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§1-4 (AMD). 1979, c. 663, §§27,28 (AMD). 1981, c. 352, §1 (AMD). 1981, c. 646, §1 (AMD). 1983, c. 553, §46 (AMD). 1983, c. 600, §1 (AMD). 1985, c. 328, §1 (AMD). 1987, c. 692, §§1,2 (AMD). 1991, c. 670, §§1,2 (AMD). RR 1993, c. 1, §24 (COR). 1993, c. 99, §1 (AMD). 1993, c. 492, §§1,2 (AMD). 1995, c. 628, §§1-8 (AMD). RR 1997, c. 2, §34 (COR). 1997, c. 22, §1 (AMD). 1997, c. 108, §1 (AMD). 1997, c. 182, §§A1,B1,2 (AMD). 1997, c. 315, §9 (AMD). 1997, c. 398, §§A1-31,L5 (AMD). 1999, c. 127, §A20 (AMD). 1999, c. 229, §1 (AMD). 2001, c. 44, §§4,5 (AMD). 2001, c. 44, §14 (AFF). 2003, c. 322, §§1-5 (AMD). 2005, c. 82, §§1,2 (AMD). 2005, c. 83, §1 (AMD). 2007, c. 69, §1 (AMD).






Chapter 14: HOLIDAYS

9-B §141. Financial institution holidays (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 623, §§6-A (AMD). 1985, c. 114, §2 (AMD). 1985, c. 787, §3 (AMD). 1995, c. 24, §§1,2 (AMD). 1997, c. 398, §B1 (RP).



9-B §142. Saturday hours (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §B1 (RP).



9-B §143. Acts performed after noon Saturday (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §B1 (RP).



9-B §144. Satellite facilities; hours of operation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 352, §2 (NEW). 1997, c. 398, §B1 (RP).






Chapter 14-A: BUSINESS DAYS AND HOURS OF OPERATION

9-B §145. Business days; banking days; hours of operation

1. Business days. For purposes of this Title, unless otherwise provided under other state or federal law applicable to financial institutions, a business day is a calendar day other than the following:

A. Saturday and Sunday; [1997, c. 398, Pt. B, §2 (NEW).]

B. January 1st, New Year's Day; [1997, c. 398, Pt. B, §2 (NEW).]

C. The 3rd Monday in January, Martin Luther King, Jr. Day; [1997, c. 398, Pt. B, §2 (NEW).]

D. The 3rd Monday in February, President's Day; [1997, c. 398, Pt. B, §2 (NEW).]

E. The 3rd Monday in April, Patriot's Day; [1997, c. 398, Pt. B, §2 (NEW).]

F. The last Monday in May, Memorial Day, but if the United States Government designates May 30th as the date of observance of Memorial Day, then May 30th; [1997, c. 398, Pt. B, §2 (NEW).]

G. July 4th, Independence Day; [1997, c. 398, Pt. B, §2 (NEW).]

H. The first Monday of September, Labor Day; [1997, c. 398, Pt. B, §2 (NEW).]

I. The 2nd Monday in October, Columbus Day; [1997, c. 398, Pt. B, §2 (NEW).]

J. November 11th, Veterans' Day; [1997, c. 398, Pt. B, §2 (NEW).]

K. The 4th Thursday in November, Thanksgiving Day; and [1997, c. 398, Pt. B, §2 (NEW).]

L. December 25th, Christmas Day. [1997, c. 398, Pt. B, §2 (NEW).]

If January 1st, July 4th, November 11th or December 25th falls on a Sunday, then the next Monday is not a business day.

[ 1997, c. 398, Pt. B, §2 (NEW) .]

2. Days and hours of banking offices. A financial institution may, at its discretion, establish days and hours for its offices, including opening offices for business on days that are not defined as business days in subsection 1. The days and hours of operation must be established in accordance with section 332.

[ 1997, c. 398, Pt. B, §2 (NEW) .]

3. Disclosure of office hours. A financial institution shall post the days and hours of operation at or near the public entrances to its banking offices.

[ 1997, c. 398, Pt. B, §2 (NEW) .]

4. Closing for cause. A financial institution may temporarily close any of its offices for reasons that include but are not limited to good cause, emergency weather conditions and community events. If a financial institution temporarily closes any of its offices for all or any part of a banking day, the institution shall post a conspicuous notice of the closing at all points of public access to the closed offices. A closing may not become effective until such notice is posted at the office to be closed. Posting this notice relieves the institution from liability for failure to perform any of the business of the financial institution at the closed offices. The superintendent may, by adopting rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A, establish standards governing the form and content of the notice required under this subsection and may require dissemination of the notice of closing by any other reasonable means.

[ 1997, c. 398, Pt. B, §2 (NEW) .]

5. Limitation on liability. Any act authorized, required or permitted to be performed at, by or with respect to any institution on a day not defined as a business day or on a day the institution is closed pursuant to subsection 4 may be performed on the next succeeding business day and liability or loss of rights of any kind may not result from this delay.

[ 1997, c. 398, Pt. B, §2 (NEW) .]

6. Emergencies. The superintendent may require that financial institutions be closed as provided in chapter 15.

[ 1997, c. 398, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 398, §B2 (NEW).






Chapter 15: EMERGENCIES

9-B §151. Declaration of emergency by Governor

Whenever it shall appear to the Governor that the welfare and security of financial institutions and credit unions under the supervision of the superintendent, or their depositors, shareholders, staffs or customers, require, or that the welfare of the State, any section thereof, the inhabitants thereof, financial institutions, credit unions, their depositors, shareholders or staffs have been or may be adversely affected by actual or threatened national emergency, forces of the natural elements, fires, explosions, strikes, epidemics, civil strife or commotion, or any other circumstances hazardous or dangerous to life, limb or property, the Governor may proclaim that a banking emergency exists. The Governor may declare such banking holidays as in his judgment such emergency conditions may require and that any financial institution or institutions and credit union or credit unions shall be subject to special regulation as provided until the Governor, by a like proclamation, declares the period of such emergency to have terminated if he has not defined such period in the original proclamation. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §152. Superintendent's powers during emergency

1. Restrict banking transactions. During the period of any banking emergency declared, the superintendent, in addition to all other powers conferred upon him, shall have authority to order one or more financial institutions or credit unions to restrict all or any part of their business and to limit or postpone for any length of time the payment of any amount or proportion of deposits or shares in any of the departments thereof as he may deem necessary or expedient and may regulate further payments therefrom as to time and amount as the interest of the public or of such financial institutions or credit unions or depositors or shareholders thereof may require, and any order or orders made by him may be amended, changed, extended or revoked, in whole or in part, whenever in his judgment circumstances warrant or require. After the termination of any such banking emergency, any such order may be continued in effect as to any particular financial institution or credit union if in the judgment of the superintendent circumstances warrant or require and the Governor approves.

[ 1975, c. 500, §1 (NEW) .]

2. Permit special deposits. The superintendent may by order authorize financial institutions or credit unions during such emergency and thereafter to receive new deposits or share funds, as the case may be, and such new funds shall be special deposits or shares, as the case may be, and so designated and segregated from all other such deposits or shares and may be invested only in assets approved by the superintendent as being sufficiently liquid to be available when needed to meet withdrawals on new deposits or shares, as the case may be. Such assets shall not be merged with other assets but shall be held in trust for the security and payment of new funds except that income from such assets may, to the extent authorized by the superintendent, be used for other purposes of the institution. Withdrawal of such new deposits or shares shall not be subject in any respect to restrictions or limitations made applicable to previously existing accounts under this section.

[ 1975, c. 500, §1 (NEW) .]

3. Establish fair value of assets. In determining the action to be taken under this section, the superintendent may place such fair value on the assets of any financial institution or credit union as in his discretion seems proper under the conditions prevailing and circumstances relating thereto.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).






Chapter 16: CONFIDENTIAL FINANCIAL RECORDS

9-B §161. Definitions; exemptions

1. Definitions.

[ 2001, c. 667, Pt. A, §5 (RP) .]

1-A. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Affiliate" has the same meaning as in section 131, subsection 1-A. [2001, c. 262, Pt. B, §2 (NEW).]

B. "Credit union authorized to do business in this State" has the same meaning as in section 131, subsection 12-A. [2001, c. 262, Pt. B, §2 (NEW).]

C. "Customer" means any person as that term "person" is defined in section 131, subsection 30 who utilized or is utilizing any service of a financial institution authorized to do business in this State or a credit union authorized to do business in this State or for whom a financial institution authorized to do business in this State or a credit union authorized to do business in this State is acting or has acted as a fiduciary in relation to an account maintained in the person's name. In addition, "customer" means any person who provides information to a financial institution authorized to do business in this State or a credit union authorized to do business in this State in an attempt to utilize any service of that financial institution or credit union. [2001, c. 262, Pt. B, §2 (NEW).]

D. "Financial institution authorized to do business in this State" has the same meaning as in section 131, subsection 17-A. [2001, c. 262, Pt. B, §2 (NEW).]

E. "Financial records" means the originals or copies of records held by a financial institution authorized to do business in this State or a credit union authorized to do business in this State or their agents or affiliates pertaining to a customer's relationship with the financial institution or credit union and includes information derived from such records. [2001, c. 262, Pt. B, §2 (NEW).]

F. "Supervisory agency" means:

(1) The Federal Deposit Insurance Corporation;

(2) The Office of Thrift Supervision;

(3) The Federal Home Loan Bank Board;

(4) The National Credit Union Administration;

(5) The Federal Reserve Board;

(6) The Office of the Comptroller of the Currency;

(7) The Bureau of Financial Institutions within the Department of Professional and Financial Regulation;

(8) The Bureau of Consumer Credit Protection within the Department of Professional and Financial Regulation;

(9) The Bureau of Insurance within the Department of Professional and Financial Regulation;

(10) The Office of Securities within the Department of Professional and Financial Regulation; and

(11) The United States Securities and Exchange Commission. [2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF); 2001, c. 262, Pt. B, §2 (NEW); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

[ 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF); 2001, c. 182, §16 (AMD); 2001, c. 262, Pt. B, §2 (NEW); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

2. Exemptions. This chapter does not prohibit:

A. The preparation, examination, handling or maintenance of any financial records by any officer, employee or agent of a financial institution authorized to do business in this State or credit union authorized to do business in this State having custody of such records or the examination of such records by a certified public accountant engaged by the financial institution or credit union to perform an independent audit; [2001, c. 262, Pt. B, §3 (AMD).]

B. The examination of any financial records by, or the furnishing of financial records by a financial institution authorized to do business in this State or credit union authorized to do business in this State to, any officer, employee or agent of a supervisory agency for use solely in the exercise of the duties of the officer, employee or agent; [2001, c. 262, Pt. B, §3 (AMD).]

C. The publication of data furnished from financial records relating to customers when the data can not be identified to any particular customer or account; [2001, c. 262, Pt. B, §3 (AMD).]

D. The making of reports or returns required under the United States Internal Revenue Code, Chapter 61, including the submission of information concerning interest earned on accounts, investigatory activity authorized by the United States Internal Revenue Code and any use to which the reports or returns would be subjected once submitted; [2001, c. 262, Pt. B, §3 (AMD).]

E. Furnishing information permitted to be disclosed under the Uniform Commercial Code concerning the dishonor of any negotiable instrument; [1977, c. 416, (NEW).]

F. The exchange in the regular course of business of credit information between a financial institution authorized to do business in this State or credit union authorized to do business in this State and other financial institutions or credit unions or commercial enterprises, directly or through a consumer reporting agency; [2001, c. 262, Pt. B, §3 (AMD).]

G. Any disclosure of financial records made pursuant to section 226; [2001, c. 262, Pt. B, §3 (AMD).]

H. The examination of the financial records authorized by Title 36, section 112, section 176-A, subsection 4 or section 176-B; [2009, c. 213, Pt. AAAA, §1 (AMD).]

I. Any disclosure of financial records made pursuant to Title 22, section 16, 17 or 4314; [2001, c. 262, Pt. B, §3 (AMD).]

J. Any disclosure of financial records made under the Federal Currency and Foreign Transactions Reporting Act, Public Law 91-508, 31 United States Code, Section 5311, et seq., as amended; [2001, c. 262, Pt. B, §3 (AMD).]

K. The examination or furnishing of any financial records by a financial institution authorized to do business in this State or credit union authorized to do business in this State to any officer, employee or agent of the Treasurer of State for use solely in the exercise of that officer's, employee's or agent's duties under Title 33, chapter 41; [2001, c. 262, Pt. B, §3 (AMD).]

L. The exchange of financial records between a financial institution authorized to do business in this State or credit union authorized to do business in this State and a consumer reporting agency or between or among a financial institution authorized to do business in this State or credit union authorized to do business in this State and its subsidiaries, employees, agents or affiliates, including those permitted under Title 10, chapter 209-B or 15 United States Code, Chapter 41; [2013, c. 588, Pt. C, §5 (AMD).]

M. The sharing of information to the extent permitted by the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations, as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001); the Federal Trade Commission, 16 Code of Federal Regulations, Part 313 (2001); or the Securities and Exchange Commission, 17 Code of Federal Regulations, Part 248 (2001). This paragraph is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24; [2011, c. 518, §1 (AMD).]

N. The sharing of financial records with affiliates other than as permitted under paragraphs L and M; or [2011, c. 518, §2 (AMD).]

O. The disclosure of the financial records of a customer for the same reasons that such disclosure is permitted for nonpublic personal information under paragraph M and the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6802(e) (2010). [2011, c. 518, §3 (NEW).]

[ 2013, c. 588, Pt. C, §5 (AMD) .]

SECTION HISTORY

1977, c. 416, (NEW). 1977, c. 696, §115 (AMD). 1981, c. 501, §28 (AMD). 1981, c. 706, §1 (AMD). 1983, c. 784, §§1-3 (AMD). 1985, c. 311, §§2-4 (AMD). 1985, c. 647, §1 (AMD). 1985, c. 668, §1 (AMD). 1985, c. 819, §A14 (AMD). 1989, c. 368, §§1-3 (AMD). 1989, c. 880, §E1 (AMD). 1995, c. 86, §1 (AMD). 1995, c. 419, §§4,5 (AMD). 1997, c. 315, §§10-12 (AMD). 1997, c. 398, §L6 (AMD). 1997, c. 453, §1 (AMD). 1997, c. 508, §B1 (AMD). 1997, c. 508, §A3 (AFF). 1999, c. 127, §A21 (AMD). 1999, c. 218, §1 (AMD). 2001, c. 44, §§6, 11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 262, §§B1-3 (AMD). 2001, c. 667, §A5 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §5 (REV). 2007, c. 695, Pt. A, §47 (AFF). 2009, c. 213, Pt. AAAA, §1 (AMD). 2011, c. 518, §§1-3 (AMD). 2013, c. 588, Pt. C, §5 (AMD).



9-B §162. Disclosure of financial records prohibited; exceptions

A financial institution authorized to do business in this State or credit union authorized to do business in this State or its affiliates may not disclose to any person, except to the customer or the customer's duly authorized agent, any financial records relating to that customer of that financial institution or credit union unless: [2001, c. 262, Pt. B, §4 (AMD).]

1. Authorized disclosure. The customer has authorized disclosure to the person;

[ 1997, c. 537, §1 (AMD); 1997, c. 537, §62 (AFF) .]

2. Disclosure in response to legal process. The financial records are disclosed in response to a lawful subpoena, summons, warrant or court order that meets the requirements of section 163;

[ 2001, c. 211, §1 (AMD) .]

3. Disclosure in response to a request by the Department of Health and Human Services. The financial records are disclosed in response to a request for information by the Department of Health and Human Services for purposes related to establishing, modifying or enforcing a child support order;

[ 2007, c. 108, §1 (AMD) .]

4. Disclosure in response to a request by the Department of Labor. The financial records are disclosed in response to a notice of levy issued by the Department of Labor pursuant to Title 26, section 1233;

[ 2009, c. 213, Pt. AAAA, §2 (AMD) .]

5. Disclosure to the Department of Health and Human Services upon suspicion of financial exploitation. The financial records are disclosed to the Department of Health and Human Services pursuant to Title 22, section 3479 because a financial institution authorized to do business in this State or its affiliate or a credit union authorized to do business in this State or its affiliate has reasonable cause to suspect that an incapacitated or dependent adult has been or is at substantial risk of abuse, neglect or exploitation; or

[ 2009, c. 213, Pt. AAAA, §3 (AMD) .]

6. Disclosure in response to a request by the Department of Administrative and Financial Services, Bureau of Revenue Services. The financial records are disclosed in response to a request for information by the Department of Administrative and Financial Services, Bureau of Revenue Services for purposes related to establishing, modifying or enforcing tax debts.

[ 2009, c. 213, Pt. AAAA, §4 (NEW) .]

7. Disclosure of notice of mortgagor’s right to cure. The financial records pertain to a notice of mortgagor’s right to cure and are disclosed to the Bureau of Consumer Credit Protection pursuant to Title 14, section 6111, subsection 3-A.

[ 2009, c. 402, §8 (NEW) .]

SECTION HISTORY

1977, c. 416, (NEW). 1997, c. 537, §1 (AMD). 1997, c. 537, §62 (AFF). 2001, c. 211, §§1,2 (AMD). 2001, c. 262, §B4 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 108, §§1-3 (AMD). 2009, c. 213, Pt. AAAA, §§2-4 (AMD). 2009, c. 402, §8 (AMD).



9-B §163. Subpoena, summons, warrant or court order

1. Service. A financial institution authorized to do business in this State or credit union authorized to do business in this State shall disclose financial records under section 162 pursuant to a subpoena, summons, warrant or court order that on its face appears to have been issued upon lawful authority only if the subpoena, summons, warrant or court order is served upon the customer prior to disclosure by the financial institution or credit union. The agency or person requesting the disclosure of financial records shall certify in writing to the financial institution or credit union the fact that the subpoena, summons, warrant or court order has been served upon the customer. The court for good cause shown may delay or dispense with service of the subpoena, summons, warrant or court order upon the customer. The court shall delay or dispense with service of the subpoena, summons, warrant or court order upon the customer upon notice by the Attorney General, the Attorney General's designee or the District Attorney that service upon the customer would not be in the public interest. A subpoena, summons or warrant issued in connection with a criminal proceeding or state or federal grand jury proceeding, a request for information by the Department of Health and Human Services for purposes related to establishing, modifying or enforcing a child support order, a request for information by the Department of Administrative and Financial Services, Bureau of Revenue Services for purposes related to establishing, modifying or enforcing tax liabilities or a trustee process lawfully issued need not be served upon the customer.

[ 2009, c. 213, Pt. AAAA, §5 (AMD) .]

SECTION HISTORY

1977, c. 416, (NEW). 1985, c. 647, §2 (AMD). 1997, c. 16, §1 (AMD). 1997, c. 537, §2 (AMD). 1997, c. 537, §62 (AFF). 1999, c. 197, §1 (AMD). 2001, c. 262, §B5 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 213, Pt. AAAA, §5 (AMD).



9-B §164. Penalties

1. Violation. Any officer or employee of a financial institution authorized to do business in this State, credit union authorized to do business in this State, affiliate or consumer reporting agency who intentionally or knowingly furnishes financial records in violation of this chapter commits a civil violation for which the superintendent may assess a civil penalty of not more than $5,000 per violation. Any financial institution authorized to do business in this State or credit union authorized to do business in this State that intentionally or knowingly furnishes financial records in violation of this chapter or intentionally or knowingly allows an affiliate to furnish financial records in violation of this chapter commits a civil violation for which the superintendent may assess a civil penalty of not more than $10,000 per violation. Any financial institution authorized to do business in this State or credit union authorized to do business in this State or any agent or employee of a financial institution or credit union making a disclosure of financial records in good-faith reliance upon the certificate of agency or person requesting the disclosure, that the provisions of section 163 requiring prior notice to the customer have been complied with, is not liable to the customer for the disclosures and is not liable for any civil penalties under this section.

[ 2001, c. 262, Pt. B, §6 (AMD) .]

2. Inducing violation. Any person who intentionally or knowingly induces or attempts to induce any officer or employee of a financial institution authorized to do business in this State, credit union authorized to do business in this State or consumer reporting agency to disclose financial records in violation of this chapter commits a civil violation for which the superintendent may assess a civil penalty of not more than $10,000 per violation.

[ 2001, c. 262, Pt. B, §6 (AMD) .]

3. Immunity. A financial institution authorized to do business in the State or its affiliate or a credit union authorized to do business in the State or its affiliate that in good faith discloses financial records to the Department of Health and Human Services pursuant to section 162, subsection 5 or the Department of Administrative and Financial Services, Bureau of Revenue Services pursuant to section 162, subsection 6 is immune from civil or criminal liability that might otherwise arise from the disclosure. In a proceeding regarding immunity from liability, there is a rebuttable presumption of good faith.

[ 2009, c. 213, Pt. AAAA, §6 (AMD) .]

SECTION HISTORY

1977, c. 416, (NEW). 1985, c. 647, §3 (AMD). 1991, c. 824, §A11 (AMD). 2001, c. 262, §B6 (AMD). 2007, c. 108, §4 (AMD). 2009, c. 213, Pt. AAAA, §6 (AMD).









Part 2: BUREAU OF FINANCIAL INSTITUTIONS

Chapter 21: ADMINISTRATION

9-B §211. Superintendent

1. Appointment; term; qualifications. The activities of the bureau are directed by a superintendent who is appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over financial institutions and to confirmation by the Legislature. The superintendent shall hold office for a term of 5 years, or until the superintendent's successor is appointed and qualified. The superintendent may be removed from office for cause by impeachment or by the Governor on the address of both branches of the Legislature, and Title 5, section 931, subsection 2 does not apply. A person appointed as superintendent must have the knowledge of, or experience in, the theory and practice of financial institutions.

[ 2001, c. 44, §7 (AMD); 2001, c. 44, §14 (AFF) .]

2. Salary. The superintendent is entitled to receive a salary commensurate with the superintendent's responsibilities in accordance with Title 5 and is entitled to receive all actual travel expenses incurred in the performance of official duties.

[ 1989, c. 702, Pt. E, §6 (AMD) .]

3. Powers and duties. With the approval of the commissioner, the superintendent shall organize the bureau in such a manner as the superintendent considers necessary to carry out the superintendent's responsibilities under this Title and, in cases in which a financial institution is the creditor, the superintendent's responsibilities under the Maine Consumer Credit Code pursuant to Title 9-A, section 1-301, subsection 2. The organization must take into account the need for examination and surveillance of individual institutions to ensure that each is financially sound and complies with state and applicable federal law and regulations; the need to protect consumers against unfair practices by financial institutions that provide consumer credit; the need for consumer education; the need to encourage the development of economically sound credit practices; and the need for promotion of reasonable and orderly competition among financial institutions and for promoting the provision of financial services consistent with the public interest.

[ 1995, c. 502, Pt. H, §3 (AMD) .]

4. Vacancy. If the office of superintendent is vacant for any reason except the superintendent's illness or temporary absence from the State, appointment of a successor shall be made, as provided for in subsection 1, within 6 months of the creation of such vacancy.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 771, §110 (AMD). 1979, c. 663, §29 (AMD). 1981, c. 359, §4 (AMD). 1983, c. 553, §10 (AMD). 1987, c. 105, §2 (AMD). 1987, c. 402, §A85 (AMD). 1987, c. 769, §A40 (AMD). 1989, c. 702, §E6 (AMD). 1995, c. 309, §16 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 502, §H3 (AMD). 2001, c. 44, §7 (AMD). 2001, c. 44, §14 (AFF).



9-B §212. Deputy superintendents and other personnel

1. Deputy superintendents.

A. The superintendent may employ deputy superintendents, subject to the commissioner's approval and in accordance with the Civil Service Law. [2007, c. 79, §1 (AMD).]

B. The superintendent shall designate a deputy superintendent to perform the duties of the superintendent whenever the superintendent is absent from the State; a deputy superintendent is directed to do so by the superintendent; there is a vacancy in the office of superintendent; or the superintendent is incapacitated by illness. In the event of a vacancy in the office of the superintendent, the superintendent's incapacitating illness or absence from the State at a time when there is no deputy superintendent, the commissioner may designate a special deputy superintendent to perform the duties of the superintendent for a period not to exceed 6 months. [2007, c. 79, §2 (AMD).]

[ 2007, c. 79, §1 (AMD); 2007, c. 79, §2 (AMD) .]

2. Examiners and employees.

A. The superintendent may employ personnel as the business of the bureau may require, subject to the commissioner's approval and in accordance with the Civil Service Law. The qualifications of those personnel must reflect the needs and responsibilities relating to the bureau's regulatory functions pursuant to this Title. The superintendent may authorize senior personnel of the bureau to carry out the superintendent's duties and authority. [1995, c. 502, Pt. H, §4 (AMD).]

B. The superintendent may employ or engage such expert, professional or other assistance as may be necessary to assist the bureau in carrying out its functions. [1975, c. 500, §1 (NEW).]

C. In addition to salaries or wages, all employees of the bureau shall receive their actual expenses incurred in the performance of their official duties. [1975, c. 500, §1 (NEW).]

[ 1995, c. 502, Pt. H, §4 (AMD) .]

3. Training of bureau personnel. At the expense of the bureau, the superintendent may train the deputy superintendents and bureau's employees, or have them trained, in a manner the superintendent determines desirable; however training programs may not place such undue emphasis upon safety and soundness of financial institutions that institutions would be inhibited by the bureau from engaging in unusual activities or loans that are in the public interest.

[ 2007, c. 79, §3 (AMD) .]

4. Contracts with other state and federal regulatory agencies. The superintendent may employ and engage experts, professionals or other personnel of other state and federal regulatory agencies as may be necessary to assist the bureau in carrying out its regulatory functions. The superintendent may contract bureau staff to other state and federal agencies to assist those agencies in carrying out their regulatory functions. Contracts for services under this subsection are designated sole source contracts and are not subject to the procurement requirements of Title 5, chapter 155.

[ 1999, c. 184, §6 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 553, §46 (AMD). RR 1993, c. 1, §§25,26 (COR). 1995, c. 502, §H4 (AMD). 1995, c. 628, §9 (AMD). 1999, c. 184, §6 (AMD). 2007, c. 79, §§1-3 (AMD).



9-B §212-A. Securities Division (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 389, §5 (NEW). 1985, c. 785, §B54 (AMD). 1989, c. 542, §1 (RPR). 1993, c. 410, §K1 (AMD). 1995, c. 502, §H5 (AMD). 2001, c. 182, §4 (RP).



9-B §213. Prohibited relationships with supervised institutions

1. Stockholder; payment from.

A. Neither the superintendent nor any employee of the bureau shall, during his term of office or while employed by the bureau, be an officer, director, corporator, employee, attorney or stockholder in any financial institution or financial institution holding company subject to supervision or regulation by the bureau. [1975, c. 500, §1 (NEW).]

B. The superintendent and employees of the bureau shall not, during their terms of office, receive directly or indirectly any payment or gratuity from any financial institution subject to supervision or regulation by the bureau. The prohibitions contained in this paragraph shall not be construed as prohibiting such person from being a depositor or member in any such financial institution on the same terms as are available to the public generally. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

2. Loans from supervised institutions.

A. If the superintendent, a deputy superintendent, examiner or other professional personnel of the bureau or such person's spouse or such person's son or daughter residing at such person's home obtains a loan from any financial institution subject to supervision or regulation by the bureau, the fact of such loan, together with the terms and conditions thereof, shall be disclosed immediately to the superintendent in writing by the person obtaining the loan and by the institution making such loan. If the superintendent is the borrower, such written disclosure shall be made to the Commissioner of Business Regulation. [1979, c. 663, §30 (AMD).]

B. A record of any indebtedness described in paragraph A shall be kept on file in the bureau so long as such indebtedness is outstanding. [1975, c. 500, §1 (NEW).]

C. The superintendent, or the commissioner if the superintendent is the borrower, may make an investigation of such loan to insure that its terms, conditions and amount are reasonable and proper under the circumstances, and that no preferential treatment has been given in the process of granting such loan. [1975, c. 500, §1 (NEW).]

[ 1979, c. 663, §30 (AMD) .]

3. Additional limitations. The provisions of this section shall be in addition to the limitations of Title 5, section 18.

[ 1979, c. 734, §7 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §5 (AMD). 1979, c. 663, §30 (AMD). 1979, c. 734, §7 (AMD).



9-B §214. Revenues and expenses

1. Examination expenses. The expenses of the bureau necessarily incurred in the examination of financial institutions under its supervision shall be chargeable to such financial institutions as follows:

A. Every financial institution shall be assessed for the actual expenses incurred by the bureau in connection with any examination or investigation, whether regular or special, such assessments to include the proportionate part of the salaries of the examiners while engaged at such institutions and the board, room and travel expenses of such persons while away from home. [1975, c. 500, §1 (NEW).]

B. Such assessment shall be made by the superintendent as soon as feasible after the close of such examination or investigation and notice thereof shall forthwith be sent to such institution. [1975, c. 500, §1 (NEW).]

C. All assessments so made shall be paid to the Treasurer of State by such institutions within 30 days following such notice. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

2. Assessment on financial institutions.

A. To provide for the balance of the reasonable expenses incurred to fulfill the bureau's duty pursuant to this Title, including general regulatory costs, overhead, transportation and general office and administrative expenses, the superintendent shall assess each financial institution under the superintendent's supervision at the annual rate of at least 6¢ for each $1,000 of the total of average assets, as defined by the superintendent. The frequency of assessment may coincide with the frequency of filing periodic financial reports with the bureau but may not be more frequent than quarterly. The superintendent may raise the minimum assessment rate of 6¢ for each $1,000 of the total of average assets by promulgating rules pursuant to section 251 at such time as economic conditions warrant such an increase. In no event may the assessment be less than $25. [2003, c. 322, §6 (AMD).]

B. An assessment pursuant to paragraph A may be made on or before the assessment date for the period prescribed as follows:

The superintendent shall notify the financial institution of the assessment. The assessment must be paid to the Treasurer of State within 10 days following the assessment date. [2003, c. 322, §6 (AMD).]

[ 2003, c. 322, §6 (AMD) .]

2-A. Assessment on interstate branches of out-of-state financial institutions. To provide for the balance of the reasonable expenses incurred to fulfill the bureau's duty pursuant to this Title, including general regulatory costs, overhead, general office and administrative expenses, the superintendent may assess a fee to be paid by each out-of-state financial institution that operates one or more branches in this State. The amount and timing of payment of this assessment must be determined through rulemaking by the bureau, but in no event may the amount exceed $500 per branch annually. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1995, c. 628, §10 (NEW) .]

2-B. Assessment on nondepository trust companies. Nondepository trust companies that are not affiliated with a financial institution shall pay an assessment at the annual rate of not less than $2,000 or an amount determined by the superintendent of at least 6¢ for every $10,000 of fiduciary assets under its management, custody or care. The superintendent may further define by rule fiduciary assets under management, custody or care or change the minimum assessment whenever economic conditions warrant such a change. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. These assessments must be paid in accordance with subsection 2, paragraph B.

[ 2003, c. 322, §7 (AMD) .]

2-C. Assessment on uninsured bank or merchant bank. If an uninsured bank or merchant bank predominately engages in the business of a nondepository trust company, then the uninsured bank or merchant bank shall pay an assessment as prescribed in subsection 2-B. Otherwise, an uninsured bank or merchant bank shall pay an assessment as prescribed in subsection 2.

[ 2003, c. 322, §8 (AMD) .]

3. Operating fund. The aggregate of payments provided for by this section and elsewhere in this Title is appropriated for the use of the bureau. Any balance of said funds shall not lapse but shall be carried forward to be expended for the same purposes in succeeding fiscal years.

[ 1975, c. 500, §1 (NEW) .]

4. Penalty. Any financial institution that fails to make the payments required under this section within the time specified is subject to a penalty of not more than $500 per day for each day it is in violation of this section, which penalty, together with the amount due under the provisions of this section, may be recovered in a civil action in the name of the State.

[ 2003, c. 322, §9 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 201, §1 (AMD). 1991, c. 669, §1 (AMD). 1991, c. 669, §2 (AFF). 1993, c. 538, §1 (AMD). 1995, c. 628, §10 (AMD). 1997, c. 398, §K1 (AMD). 2001, c. 211, §§3,4 (AMD). 2003, c. 322, §§6-9 (AMD).



9-B §215. Rules

The superintendent shall have the power to implement by rule any provision of law relating to the supervision of financial institutions or their subsidiaries or financial institution holding companies or their subsidiaries or to amend or repeal such rules, subject to section 251. [1985, c. 328, §2 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 328, §2 (AMD).



9-B §216. Advisory boards (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 501, §29 (RP).



9-B §217. Annual reports to the Legislature

The superintendent shall report to the Legislature by January 15th of each year the applications received and any actions taken pursuant to chapters 35 and 101. The report shall include, but not be limited to, detailed information on the number, types and legal structures of all regulated financial institutions in the State, the locations of all offices and total deposits held by these institutions, the steps taken or planned by nonstate financial institution holding companies that have received approval under chapter 101 for acquisition or establishment to meet the credit needs of consumers and small businesses and an analysis of the impact of applications approved under chapters 35 and 101 on the banking structure of the State and the credit needs of the state's citizens and businesses. [1983, c. 816, Pt. B, §2 (NEW).]

SECTION HISTORY

1983, c. 816, §B2 (NEW).






Chapter 22: EXAMINATIONS, RECORDS AND REPORTS

9-B §221. Examinations

1. Requirements. The superintendent shall examine each financial institution organized under the laws of this State at least once every 36 months or more frequently as the superintendent determines. The superintendent may examine an out-of-state financial institution operating branches in this State in order to determine compliance with the laws of this State and to ensure that the activities of each branch are conducted in a safe and sound manner.

The superintendent must have full access to the vaults, books and papers of the financial institution or branch of the out-of-state financial institution being examined. The superintendent may make any inquiries necessary to determine the condition of the financial institution or the branch of the out-of-state financial institution and its compliance with the laws of this State. The directors, corporators, officers, employees and agents of a financial institution and the officers, employees and agents of the out-of-state financial institution, the branch of which is being examined, shall furnish statements and full information to the superintendent or the superintendent's examiners related to the condition and standing of the institution or branch being examined and all matters pertaining to its business and management.

[ 1995, c. 628, §11 (RPR) .]

2. Exception. In satisfaction of the examination requirements of this section, the superintendent may accept the examination reports of other state, federal or foreign regulatory agencies as a method of satisfying such requirements in whole or in part.

[ 2001, c. 211, §5 (AMD) .]

3. Joint examinations with other state, federal or foreign regulatory agencies. In satisfaction of the examination requirements of this section, the superintendent may conduct joint examinations of financial institutions organized under the laws of this State or branches of out-of-state financial institutions operating branches in this State with other state, federal or foreign regulatory agencies. For purposes of this section, "joint examination" means an examination conducted simultaneously by 2 or more regulatory agencies in which one examination report is issued.

[ 1995, c. 628, §11 (NEW) .]

4. Affiliates. The superintendent may examine the affairs of the affiliates of a financial institution, other than a federally chartered financial institution, as necessary to fully disclose the relationship between the financial institution and its affiliates and the effect of those relationships on the affairs of the financial institution.

[ 2001, c. 211, §6 (NEW) .]

5. Service corporations. The superintendent may examine any service corporation established pursuant to section 445 or 864 or any bank service company established under the federal Bank Service Company Act that provides services to a financial institution. Whenever a financial institution or any affiliate other than a financial institution causes to be performed for itself by contract or otherwise any services authorized for service corporations under section 131, whether on or off premises, such performance is subject to regulation and examination of the superintendent as if such services were being performed by the financial institution or affiliate itself on its own premises.

[ 2001, c. 211, §6 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 152, §1 (AMD). 1985, c. 763, §A64 (AMD). 1995, c. 628, §11 (RPR). 2001, c. 211, §§5,6 (AMD).



9-B §222. Reports and other information from supervised institutions

1. General requirement. In addition to the reports required pursuant to this section, the superintendent may require, from a financial institution organized under the laws of this State and from an out-of-state financial institution authorized to do business in this State, reports and other information from those institutions at those times and in such form as the superintendent considers appropriate for the proper supervision and regulation of those institutions.

[ 1995, c. 628, §12 (AMD) .]

2. Designation of chief executive officer.

[ 1997, c. 398, Pt. K, §2 (RP) .]

3. Condition and income reports. Every financial institution subject to this Title shall make quarterly, or at such times as the superintendent may direct, a report of condition and income to the superintendent. The report must be in such form and contain such information as the superintendent considers appropriate for the proper supervision and regulation of such financial institutions.

The report must contain a declaration that the report is true and correct and must be signed by an officer authorized to do so by the board of directors of the financial institution. The financial institution shall retain a copy of the report that is filed with the bureau, including the original signed declaration, and shall make it available to the bureau upon request.

A. [2009, c. 228, §2 (RP).]

B. [2009, c. 228, §2 (RP).]

[ 2009, c. 228, §2 (RPR) .]

4. Use of reports prepared for other state or federal regulatory agencies. At the discretion of the superintendent, the reporting requirements of this section may be complied with by submitting to the superintendent copies of reports prepared for other state or federal regulatory agencies by the institution that contain the information requested.

[ 1995, c. 628, §12 (AMD) .]

5. Penalties. Any financial institution which shall fail to furnish reports and information required pursuant to this section, within the time specified, shall be subject to a penalty of not more than $100 for each day it is in violation of this section, which penalty may be recovered in a civil action brought in the name of the State.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 429, §§1,2 (AMD). 1995, c. 628, §12 (AMD). 1997, c. 398, §K2 (AMD). 2001, c. 211, §7 (AMD). 2009, c. 228, §2 (AMD).



9-B §223. Publication and posting of reports

1. Condition and income reports.

[ 1995, c. 24, §3 (RP) .]

2. Reports posted in offices. Every financial institution shall make available in all of its offices at least 10 days, but not more than 30 days, prior to the annual meeting of its stockholders, corporators or members, its latest condition report or a condition report for its most recently completed fiscal year, and a report of income for the institution's most recently completed fiscal year. In addition to making available its latest condition report or condition report for its most recently completed fiscal year, a nondepository trust company shall make available a report of its fiduciary assets and income.

[ 2009, c. 228, §3 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §6 (AMD). 1979, c. 429, §3 (AMD). 1995, c. 24, §3 (AMD). 2009, c. 228, §3 (AMD).



9-B §224. Records to be kept by supervised institutions

1. Records for superintendent. A financial institution authorized to do business in this State shall keep those books, accounts and records relating to all transactions that enable the superintendent to ensure full compliance with the laws of this State.

[ 1995, c. 628, §13 (AMD) .]

2. Loans and investments. The board of each financial institution shall establish written policies for approval of loans and investments. In the policies, the board may delegate to officers, employees or committees comprised of officers, employees, or board members, the authority to approve loans and investments. The board may retain authority to approve or ratify types or classes of loans or investments as it considers reasonable. The board shall retain authority to approve or ratify types or classes of loans or investments where the approval is otherwise specifically required by this Title. The superintendent has authority to review loan and investment policies to assure that they contribute to the safety and soundness of the institution. A record of all loans and investments of every description made by a financial institution shall be kept in a book or books appropriate, substantially in the order of the time when the loans or investments are made. The record shall be made available to the superintendent and, if requested for the purpose of reviewing the financial responsibility of management by a vote of the directors, corporators, members of stockholders, the record shall be submitted to those persons. Records of loan and investment approvals shall be maintained and shall be available for the review of directors and of the superintendent.

[ 1985, c. 83, §1 (RPR) .]

3. Agreements with directors, officers and corporators. A financial institution shall maintain records of all agreements between the institution and its directors, officers and corporators and all persons acting on behalf of such persons, including, but not limited to, all loans and other contracts.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 83, §1 (AMD). 1995, c. 628, §13 (AMD).



9-B §225. Retention of financial institution records

1. Superintendent's authority. All records of financial institutions authorized to do business in this State and of credit unions authorized to do business in this State, insofar as this section does not contravene paramount federal law, must be retained for such minimum periods as the superintendent may prescribe.

[ 2003, c. 322, §10 (AMD) .]

2. Minimum retention period. The superintendent may from time to time issue regulations classifying all records kept by these institutions and prescribing the minimum period for which these records shall be retained. Such periods may be permanent or for a lesser term. Such regulations may be amended or repealed from time to time; provided that any amendment or repeal shall not affect any action taken prior to such amendment or repeal.

[ 1975, c. 500, §1 (NEW) .]

3. Retention criteria. Prior to issuing regulations pursuant to subsection 2, the superintendent shall consider:

A. Court and administrative proceedings in which the production of these records might be necessary or desirable; [1975, c. 500, §1 (NEW).]

B. State and federal statutes of limitation applicable to such proceedings; [1975, c. 500, §1 (NEW).]

C. The availability of information from other sources; and [1975, c. 500, §1 (NEW).]

D. Such other matters as the superintendent shall deem pertinent in order that the regulations will require retention of records for such reasonable period as is commensurate with the interests of customers, depositors, stockholders and the people of this State in having such records available. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

4. Reproductions. Reproductions, as defined by Title 16, section 456 shall be deemed acceptable, in lieu of the originals, for purposes of the prescribed periods for which such records shall be retained.

[ 1975, c. 500, §1 (NEW) .]

5. Disposal of records. Institutions may dispose of any record which has been retained for the minimum period prescribed by the superintendent.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 2003, c. 322, §10 (AMD).



9-B §226. Confidentiality

1. Requirement. Except as provided in subsections 2 and 3, the following information derived by or communicated to the superintendent or to any employee of the bureau is confidential and may not be disclosed or made public:

A. Information designated confidential under federal law or regulations; [2007, c. 597, §11 (NEW).]

B. Examination and investigative working papers and reports; [2007, c. 597, §11 (NEW).]

C. Personal identifying information of consumers and other complainants who contact the bureau; [2007, c. 597, §11 (NEW).]

D. Personal identifying information of the governing body organizers and the proposed investors of a financial institution contained in an application filed with the bureau; [2007, c. 597, §11 (NEW).]

E. Privileged trade secrets, detailed business plans and commercial or financial information that, if disclosed to the public, would cause detriment to the financial institution; and [2007, c. 597, §11 (NEW).]

F. Information other than that in paragraphs A to E for which the superintendent determines that confidential treatment is necessary and appropriate for the supervision of a specific financial institution or for state-chartered financial institutions in general. [2007, c. 597, §11 (NEW).]

[ 2007, c. 597, §11 (AMD) .]

2. Disclosure to Governor; Attorney General. The superintendent may disclose such information to the Governor or to the Attorney General of this State at such times and under such circumstances as the superintendent deems necessary and appropriate to the proper discharge of his duties and responsibilities under this Title; and the superintendent shall disclose such information upon written request of the Governor or Attorney General.

[ 1975, c. 500, §1 (NEW) .]

3. Disclosure to others. The superintendent may disclose the information specified in subsection 1 to the following persons or entities, except that information furnished to the superintendent that has been designated as confidential by a state or federal agency furnishing the information may not be disclosed by the recipient of the information unless disclosure has been authorized by the furnishing agency. Whenever confidential information is disclosed pursuant to this section, the information remains the property of the bureau or the furnishing agency and the recipients of the confidential information may not disclose or make public information so communicated, except as authorized by the superintendent or pursuant to other provisions of this Title:

A. The Treasurer of State and the Commissioner of Professional and Financial Regulation; [1995, c. 628, §14 (AMD).]

B. [1995, c. 628, §14 (RP).]

C. State departments that, in the opinion of the superintendent, require this information; [1995, c. 628, §14 (AMD).]

D. Other persons, including other state, foreign or federal regulatory officials, who, in the opinion of the superintendent, require this information to facilitate the general conduct of supervisory activities of the bureau; [1995, c. 628, §14 (AMD).]

E. A court of law or equity, but only with the written consent of the superintendent or pursuant to a special order of the court; and [1995, c. 628, §14 (AMD).]

F. To those persons or entities necessary in order to comply with provisions of this Title relating to legal or regulatory proceedings and to disclosure or publication of certain applications, reports, statistics and information. [2007, c. 597, §12 (AMD).]

[ 2007, c. 597, §12 (AMD) .]

4. Penalty. A person who intentionally or knowingly discloses confidential information in violation of this section commits a Class E crime.

[ 2007, c. 597, §13 (RPR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §7 (AMD). 1979, c. 541, §A89 (AMD). 1995, c. 628, §14 (AMD). 1999, c. 184, §7 (AMD). 2007, c. 597, §§11-13 (AMD).



9-B §226-A. Cooperative agreements

The superintendent may enter into cooperative agreements with other state, federal or foreign regulatory agencies to facilitate the regulatory functions of the bureau, including, but not limited to, information sharing, coordination of examinations and joint examinations. [1999, c. 184, §8 (AMD).]

SECTION HISTORY

1995, c. 628, §15 (NEW). 1999, c. 184, §8 (AMD).



9-B §227. Subpoena powers

The superintendent shall have the power and authority to summon persons and subpoena witnesses, compel their attendance, require production of evidence, administer oaths and examine any person under oath in connection with any subject related to the supervision and regulation of financial institutions. Any summons or subpoena may be served by registered mail with return receipt. Powers granted under this section may be enforced by the Superior Court. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §228. Report of violations

1. Requirement. If, in the opinion of the superintendent, any financial institution authorized to do business in this State or credit union authorized to do business in this State, or the officers, corporators, directors, employees or agents of any financial institution authorized to do business in this State or credit union authorized to do business in this State, has persistently violated any provision of this Title or rule adopted under this Title, the superintendent shall report the violation, with any remarks the superintendent determines appropriate, to the Attorney General who may institute a prosecution of the violation on behalf of the State.

[ 2003, c. 322, §11 (AMD) .]

2. Penalty. The penalty for such violation, unless otherwise prescribed, shall be not less than $500 nor more than $1000.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 2003, c. 322, §11 (AMD).






Chapter 23: CEASE AND DESIST ORDERS; REMOVAL OR CHANGE OF OFFICER OR DIRECTOR

9-B §231. Cease and desist orders

1. Authority. The superintendent has the following authority over financial institutions, out-of-state financial institutions, financial institution holding companies and subsidiaries thereof.

A. The superintendent may issue and serve an order upon an institution or company requiring the institution or company to cease and desist from the violation or practice if, in the opinion of the superintendent, a financial institution or its subsidiary, financial institution holding company or its subsidiary or out-of-state financial institution subject to the provisions of this Title is engaging in or has engaged in, or the superintendent has reasonable cause to believe that the institution or company is about to engage in, any of the following violations or practices:

(1) An unsafe or unsound practice in conducting the business of the financial institution or company;

(2) Violation of a law, rule or regulation relating to the supervision of the institution or company;

(3) Violation of any condition, imposed in writing, in connection with the approval of any application by the superintendent;

(4) Violation of any written agreement entered into with the superintendent; or

(5) An anticompetitive or deceptive practice, or one that is otherwise injurious to the public interest under chapter 24. [1995, c. 628, §16 (RPR).]

B. The superintendent may restrict the withdrawal of funds from one or more financial institutions in an order issued under paragraph A if, in the opinion of the superintendent, extraordinary circumstances make such action necessary and appropriate for the protection of depositors, investors or the public. [2005, c. 82, §3 (AMD).]

C. The order issued under paragraph A may require the officers or directors of the institution or company or subsidiary to take affirmative action to correct any violation or practice. [1995, c. 628, §16 (RPR).]

D. Before issuing a cease and desist order against an out-of-state financial institution operating one or more branches in this State, the superintendent shall request that the financial institution's home state regulatory agency undertake an enforcement action. If the home state regulatory agency is unwilling or unable to issue an enforcement action, the superintendent may then exercise the enforcement authority available under this section. The superintendent may take enforcement action against a branch of a foreign financial institution without requesting enforcement action be taken first by the foreign regulatory agency. Where, in the opinion of the superintendent, emergency conditions make such enforcement action immediately necessary for the protection of depositors, shareholders or the public, the superintendent may proceed without requesting enforcement by the home state regulatory agency. [1995, c. 628, §16 (NEW).]

[ 2005, c. 82, §3 (AMD) .]

2. Notice; hearing.

A. Prior to the issuance of any order to cease and desist in accordance with subsection 1, notice shall be given to the institution by the superintendent. Such notice shall contain a statement of the facts upon which the order is to be issued, and the date upon which such order is to take effect. [1975, c. 500, §1 (NEW).]

B. Upon petition of any interested party, a hearing in conformity with the Maine Administrative Procedure Act, Title 5, chapter 375 shall be provided prior to the effective date of any order issued pursuant to subsection 1, except as provided in subsection 3. [1979, c. 663, §31 (AMD).]

[ 1979, c. 663, §31 (AMD) .]

3. Temporary cease and desist order.

A. Whenever, in the opinion of the superintendent, the violation or practice set forth in subsection 1 requires immediate action for the protection of depositors or investors, or the violation or practice, or the continuation thereof, is likely to cause insolvency or substantial dissipation of the assets or earnings of the institution, the superintendent may issue orders pursuant to subsection 1, which become effective upon service thereof, without prior notice or hearing. [2005, c. 82, §4 (AMD).]

B. If an order is issued by the superintendent pursuant to paragraph A, the superintendent shall afford an opportunity for a hearing to rescind the order and action taken promptly thereafter, upon application by an interested party. [1975, c. 500, §1 (NEW).]

[ 2005, c. 82, §4 (AMD) .]

4. Power as additional. The power and authority granted to the superintendent by this section shall be in addition to any enforcement or regulatory powers granted elsewhere in this Title.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §31 (AMD). 1985, c. 328, §§3,4 (AMD). 1995, c. 628, §16 (AMD). 2005, c. 82, §§3,4 (AMD).



9-B §232. Removal or prohibition of officer or director

The superintendent may remove any officer or director of a financial institution organized pursuant to this Title or any officer of a branch of an out-of-state financial institution authorized to do business in this State or any officer or director of a financial institution holding company, in accordance with the procedures and subject to the conditions and limitations set forth in this section. The superintendent may prohibit an officer or director of a financial institution, financial institution holding company or branch of an out-of-state financial institution from participating in any manner in the conduct of the affairs of a financial institution, financial institution holding company or branch of an out-of-state financial institution if the superintendent determines that such action is necessary for the protection of the public, the financial institution, financial institution holding company or out-of-state financial institution or the interests of the institution's depositors or creditors. [1997, c. 660, Pt. A, §2 (AMD).]

1. Grounds for removal. The superintendent may serve written notice of intent to remove an officer or director from office or to prohibit further participation by the officer or director in any manner in the conduct of the affairs of a financial institution or financial institution holding company if:

A. In the opinion of the superintendent, that officer or director has directly or indirectly:

(1) Violated a law, rule, regulation or cease and desist order that has become final;

(2) Engaged in or participated in any unsafe or unsound practice; or

(3) Committed or engaged in any act, omission, or practice that constitutes a breach of the fiduciary duty of the officer or director; [1993, c. 538, §2 (RPR).]

B. By reason of the violation, practice or breach of fiduciary duty described in paragraph A:

(1) The financial institution or financial institution holding company has suffered or will probably suffer financial loss or other damage;

(2) The interests of the financial institution's depositors or creditors or the public have been or could be prejudiced; or

(3) The officer or director has received financial gain or other benefit by reason of the violation, practice or breach of fiduciary duty; and [2005, c. 83, §2 (AMD).]

C. The violation, practice or breach of fiduciary duty described in paragraph A involves personal dishonesty on the part of the officer or director or demonstrates willful or continuing disregard by the officer or director for the safety or soundness of the financial institution or financial institution holding company. [2005, c. 83, §2 (AMD).]

D. [2005, c. 83, §3 (RP).]

E. [2005, c. 83, §4 (RP).]

[ 2005, c. 83, §§2-4 (AMD) .]

1-A. Additional grounds for removal. The superintendent may serve written notice of intent to remove an officer or director from office or to prohibit further participation by the officer or director in any manner in the conduct of the affairs of a financial institution or financial institution holding company if:

A. In the opinion of the superintendent, that officer or director has evidenced personal dishonesty and unfitness to continue as an officer or director of the financial institution or financial institution holding company by conduct with respect to another business entity that resulted, or is likely to result, in substantial financial loss or other damage; or [2005, c. 83, §5 (NEW).]

B. The officer or director has been removed or prohibited from participation in any manner in the conduct of the affairs of the financial institution by the appropriate federal banking agency. [2005, c. 83, §5 (NEW).]

[ 2005, c. 83, §5 (NEW) .]

2. Notice of intent to remove.

A. The written notice required in subsection 1 shall be in the form prescribed by the Maine Administrative Procedure Act, Title 5, section 9052, subsection 4 and shall be served not less than 30 nor more than 60 days prior to the date set for the hearing. [1977, c. 694, §156 (RPR).]

B. The superintendent shall serve such written notice in accordance with Rule 4 of the Maine Rules of Civil Procedure upon the officer or director involved and copies of such notice must be served upon the financial institution or financial institution holding company of which the person is an officer or director or in the conduct of whose affairs the person has participated. [1997, c. 182, Pt. C, §3 (AMD).]

[ 1997, c. 182, Pt. C, §3 (AMD) .]

3. Effect of notice.

A. If the superintendent considers it necessary for the protection of the financial institution or financial institution holding company or the interests of its depositors or shareholders, such written notice may suspend the officer or director from office or prohibit the officer or director from further participation in any manner in the conduct of the affairs of the financial institution or financial institution holding company. [1997, c. 182, Pt. C, §4 (AMD).]

B. Such suspension or prohibition shall become effective upon service of said notice and, unless stayed by the Superior Court pursuant to subsection 4, shall remain in effect pending completion of administrative proceedings pursuant to this section and until such time as the superintendent shall dismiss the charges specified in such notice or, if an order of removal or prohibition is issued against the officer or director, until the effective date of any such order. [1975, c. 500, §1 (NEW).]

[ 1997, c. 182, Pt. C, §4 (AMD) .]

4. Stay of suspension or prohibition. Any officer or director adversely affected by a suspension or prohibition contained in a written notice pursuant to subsection 3 may apply to the Superior Court in the county where the financial institution of which he is an officer or director has its main office or in the Superior Court of Kennebec County for a stay of such suspension or prohibition pending completion of administrative proceedings required under this section, and such court shall have jurisdiction to stay such suspension or prohibition.

[ 1975, c. 500, §1 (NEW) .]

5. Hearing.

A. The superintendent shall hold a hearing at the time and place specified in the notice required under subsection 2, such hearing to be governed by the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV. [1979, c. 429, §4 (AMD).]

B. Unless the officer or director affected shall appear at such hearing, he shall be deemed to have consented to the issuance of an order for such removal or prohibition. [1975, c. 500, §1 (NEW).]

C. In the event of consent pursuant to paragraph B, or if upon the record made at any such hearing the superintendent finds that any of the grounds specified in the notice have been established, the superintendent may issue such orders of suspension or removal from office or prohibition from participation in the conduct of the affairs of the financial institution or financial institution holding company, as the superintendent considers appropriate. [1997, c. 182, Pt. C, §5 (AMD).]

D. Notwithstanding any provision to the contrary, as prescribed by the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV, such order shall be issued not later than 30 days after the close of the hearing if any, held pursuant to this section. [1987, c. 402, Pt. A, §86 (AMD).]

[ 1997, c. 182, Pt. C, §5 (AMD) .]

6. Effective date.

A. Any order issued pursuant to subsection 5 becomes effective at the expiration of 30 days after service upon the officer or director and the financial institution or financial institution holding company concerned; provided that an order issued upon consent becomes effective within the time specified therein. [1997, c. 182, Pt. C, §6 (AMD).]

B. Such order shall remain effective and enforceable except to such extent as it is stayed, modified, terminated or set aside by action of the superintendent or a court having jurisdiction relating thereto. [1975, c. 500, §1 (NEW).]

[ 1997, c. 182, Pt. C, §6 (AMD) .]

7. Participation in a felony.

A. The superintendent may issue written notice, pursuant to subsections 2 and 3, to any officer or director charged in any information, complaint, or indictment with commission of or participation in a felony involving dishonesty or breach of trust, pursuant to laws of the State of Maine or of the United States. Such suspension or prohibition shall remain in effect until terminated by the superintendent or said information, complaint, or indictment is finally disposed of. [1975, c. 500, §1 (NEW).]

B. At such time as a judgment of conviction with respect to such offense is entered against such officer or director, and such judgment is not subject to further appellate review, the superintendent may issue and serve upon such officer or director an order removing the officer or director from such office or prohibiting the officer or director from further participation in the conduct of the affairs of the financial institution or financial institution holding company except with the written consent of the superintendent. Such order becomes effective after service upon the officer or director and the financial institution or financial institution holding company. [1997, c. 182, Pt. C, §7 (AMD).]

C. A finding of not guilty or other disposition of the charge in paragraph A shall not preclude the superintendent from instituting proceedings pursuant to this section on the grounds set forth in subsection 1. [1975, c. 500, §1 (NEW).]

[ 1997, c. 182, Pt. C, §7 (AMD) .]

8. Prohibition on participation in banking industry. An officer or director may be prohibited from participating in the banking industry in accordance with the following.

A. Any officer or director who, pursuant to an order issued under this section, has been removed from office in a financial institution, out-of-state financial institution or financial institution holding company or prohibited from participating in the conduct of the affairs of a financial institution, out-of-state financial institution, or financial institution holding company may not, while such order is in effect, continue or commence to hold any office, or participate in any manner in the conduct of the affairs of any financial institution, out-of-state financial institution or financial institution holding company. [1997, c. 660, Pt. A, §5 (NEW).]

B. If, on or after the date an order is issued under this section that removes from office an officer or director or prohibits an officer or director from participating in the conduct of the affairs of any financial institution, out-of-state financial institution or financial institution holding company, the order is modified, terminated or set aside in accordance with subsection 6, then the prohibition imposed in paragraph A must be similarly modified, terminated or set aside. [1997, c. 660, Pt. A, §5 (NEW).]

[ RR 1997, c. 2, §35 (COR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 694, §156 (AMD). 1979, c. 429, §§4,5 (AMD). 1987, c. 402, §A86 (AMD). 1993, c. 538, §2 (AMD). 1995, c. 628, §17 (AMD). RR 1997, c. 2, §35 (COR). 1997, c. 182, §§C1-7 (AMD). 1997, c. 660, §§A1-5 (AMD). 2005, c. 83, §§2-5 (AMD).



9-B §233. Enforcement by Superior Court

Orders issued by the superintendent pursuant to sections 231 and 232 shall be enforced by the Superior Court, subject to the following conditions and limitations: [1975, c. 500, §1 (NEW).]

1. Appeal of order. Any person aggrieved and directly affected by an order of the superintendent issued pursuant to sections 231 and 232 shall be entitled to judicial review of the order pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter VII.

[ 1977, c. 694, §157 (RPR) .]

2. Limitation on liability. No person shall be subjected to any civil or criminal liability for any act or omission to act in good faith in reliance upon a subsisting order, regulation or definition of the superintendent, notwithstanding a subsequent decision by any court invalidating the order, regulation or definition.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 694, §157 (AMD).



9-B §234. Notice to Federal authorities

1. Requirement. In connection with any proceeding under section 231 or 232 involving a financial institution under the concurrent supervision of a federal agency and the bureau, the superintendent shall provide the appropriate federal agency with notice of any such proceeding and the grounds therefor. Such proceeding may then be continued jointly or by either the federal agency or the superintendent.

[ 2007, c. 79, §4 (AMD) .]

2. Failure to notify. Failure of the superintendent to give such notice shall not constitute a ground for attacking the validity of the order.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 2007, c. 79, §4 (AMD).



9-B §235. Change of director or senior executive officer

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Financial institution in troubled condition" includes any financial institution:

(1) That is subject to a cease and desist order issued under section 231 or issued by a federal regulator under applicable federal law;

(2) That is subject to a written agreement as contemplated under section 231;

(3) That has a composite rating of 4 or 5 under the federal Uniform Financial Institutions Rating System or comparable composite ratings under a rating system employed by the superintendent;

(4) That is not in compliance with section 412-A or is not in compliance with applicable federal capital standards; or

(5) That has been notified in writing by the superintendent that it is in troubled condition for the purposes of this section. [2007, c. 79, §5 (NEW).]

B. "Senior executive officer" means any person who holds the title of president, chief executive officer, chief operating officer, chief financial officer, chief lending officer or chief investment officer or, without regard to title, salary or compensation, performs the function of one or more of these positions. "Senior executive officer" also includes any other person identified by the superintendent, whether or not hired as an employee, with significant influence over, or who participates in, major policy-making decisions of a financial institution. [2007, c. 79, §5 (NEW).]

[ 2007, c. 79, §5 (NEW) .]

2. Filing notice. A financial institution in troubled condition shall file notice with the superintendent at least 30 days prior to adding or replacing a member of its board of directors or governing body, employing a senior executive officer or changing the duties of a senior executive officer so that the senior executive officer would assume a different senior executive officer position. The notice must be in a form and contain content as prescribed by the superintendent. For good cause shown, the superintendent may accept notice of less than 30 days.

[ 2007, c. 79, §5 (NEW) .]

3. Approval. The superintendent shall approve or disapprove the notice under subsection 2 within 10 days after the receipt of the notice.

[ 2007, c. 79, §5 (NEW) .]

SECTION HISTORY

2007, c. 79, §5 (NEW).






Chapter 24: ANTICOMPETITIVE OR DECEPTIVE PRACTICES

9-B §241. Anticompetitive or unfair practices

1. Rules and regulations.

A. The superintendent has the power to adopt rules, in accordance with section 251, defining, limiting or proscribing acts and practices that, when engaged in by a financial institution authorized to do business in this State or its subsidiaries, by a credit union authorized to do business in this State or by a financial institution holding company or its subsidiaries, are determined to be anticompetitive, unfair, deceptive or otherwise injurious to the public interest. [1999, c. 218, §2 (AMD).]

B. Such rules and regulations may be promulgated by the superintendent upon complaint of interested parties, or in rule-making proceedings initiated by the bureau. [1975, c. 500, §1 (NEW).]

C. The authority granted to the superintendent herein shall be in addition to the cease and desist powers granted in section 231; and the fact that rules and regulations have not been promulgated hereunder shall not affect the validity of any cease and desist order issued pursuant to section 231, subsection 1. [1975, c. 500, §1 (NEW).]

D. Whenever the superintendent has reason to believe that any financial institution authorized to do business in this State or any credit union authorized to do business in this State is using or is about to use any method, act or practice in violation of section 231 and that proceedings would be in the public interest, he may bring an action in the name of the State against such entity to restrain by temporary or permanent injunction the use of such method, act or practice and the court may make such other orders or judgments as may be necessary to restore to any person who has suffered any ascertainable loss by reason of the use or employment of such unlawful method, act or practice, any moneys or property, real or personal, which may have been acquired by means of such method, act or practice. At least 10 days prior to commencement of any action under this section, the superintendent shall notify the entity of his intended action, and give the entity the opportunity to confer with the superintendent in person or by counsel or other representative as to the proposed action. Notice shall be given the entity by mail, postage prepaid, sent to their usual place of business. The superintendent may proceed without notice as required by this section upon a showing of facts by affidavit of immediate irreparable harm to the consumers of the State. The action may be brought in the Superior Court of the county in which such entity is located or has its principal place of business or may be brought in the Superior Court of Kennebec County. The courts are authorized to issue temporary or permanent injunctions to restrain and prevent violations of this section. Any district attorney or law enforcement officer receiving notice of any alleged violation of this section shall immediately forward written notice of same with any other information that he may have to the office of the superintendent. Any person or entity, who violates the terms of an injunction issued under this section, shall forfeit and pay to the State to be applied to the General Fund a civil penalty of not more than $10,000 for each violation. For the purposes of this section, the court issuing such injunction shall retain jurisdiction, and the cause shall be continued, and in such cases the superintendent, acting in the name of the State, may petition for recovery of such civil penalty. In any action under this section where a permanent injunction is issued, the court may order the person or entity against whom the permanent injunction has been issued to pay to the State the costs of the investigation of that person or entity by the superintendent and the costs of suit, which fund shall be applied in the carrying out of the duties of the Bureau of Financial Institutions. [1977, c. 302, (NEW); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

[ 1999, c. 218, §2 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

2. Prices of financial services.

A. The authority granted to the superintendent in subsection 1 shall not be construed as authorizing the superintendent to establish the price at which financial services may be offered to the public, except that the superintendent may establish prices for such services upon a showing that the manner and method of actual pricing of a particular service, and the offering of such to the public, is anticompetitive or deceptive. [1975, c. 500, §1 (NEW).]

B. An interested party affected by the exercise of the superintendent's authority in paragraph A shall have the right to appeal such decision or order pursuant to section 233, subsection 1 and shall also be entitled to rights specified in section 233, subsection 2. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

3. Alternative mortgage instruments. The Legislature declares that the preemption provided by the United States Garn-St. Germain Depository Institutions Act of 1982, Public Law 97-320, Section 804, shall not apply. The Legislature further declares that the superintendent shall have the power to promulgate regulations in accordance with section 251, which define, limit or otherwise authorize the use of alternative mortgage instruments by financial institutions. The Legislature further finds and declares that regulations promulgated prior to the preemption of the United States Garn-St. Germain Depository Institutions Act of 1982 shall continue to have full force and effect.

[ 1983, c. 307, §2 (NEW) .]

4. Attorneys. Every financial institution authorized to do business in this State and every credit union authorized to do business in this State that accepts an application for a residential mortgage loan for one to 4 residential units and that requires that an attorney search the title of the subject real estate shall permit the prospective mortgagor to select a qualified attorney of the mortgagor's choice to search the title of the subject real estate and certify that title to the institution or land title insurance company, except that the institution may require the prospective mortgagor's attorney to provide it with evidence of adequate liability insurance or land title insurance or such other written policy requirements as the institution may determine necessary to protect its interests, as long as, if all requirements are met by the attorney chosen by the mortgagor, additional legal costs may not be assessed by the financial institution or credit union against the mortgagor for review of the title search or any other relevant title documents by the institution, its title company or attorney.

Every financial institution and credit union subject to this subsection shall provide written notice to the prospective mortgagor that the mortgagor has the right to select a qualified attorney of the mortgagor's choice for the performance of title work. The notice must inform the prospective mortgagor that, if the attorney chosen by the mortgagor meets the financial institution's requirements, additional fees may not be charged to the mortgagor for title work. If the prospective mortgagor indicates on the written notice that the mortgagor does not wish to exercise the mortgagor's right to select an attorney, then the institution may recommend an attorney.

This subsection may not be construed to require certification of title to a financial institution or credit union if that institution does not so require or to a land title insurance company if that company does not so require.

Any violation of this section by a financial institution authorized to do business in this State or credit union authorized to do business in this State is an anticompetitive or deceptive practice as defined in this chapter and subject to the remedies provided in this chapter in addition to such other remedies as may be provided otherwise by law.

[ 1999, c. 218, §3 (AMD) .]

5. Availability of funds for items deposited. With respect to items deposited into an account, financial institutions authorized to do business in this State and credit unions authorized to do business in this State shall make those funds available for withdrawal from that account within a reasonable time. The superintendent may adopt rules setting forth limitations and disclosure requirements governing funds availability. For purposes of this section, account means a checking account or any other transactional account, a savings account or a time account. If a federal law or regulation governing availability of funds is in effect, rules adopted under this subsection may not be more restrictive with respect to time periods in which funds must be available for withdrawal than those federal laws or regulations.

[ 1999, c. 218, §4 (AMD) .]

6. Returned check charges.

[ 1989, c. 426, (NEW); MRSA T. 9-B, §241, sub-§6 (RP) .]

7. Restrictions on use of names of Maine financial institutions on credit cards. A credit card may be titled and may have the name of a financial institution authorized to do business in this State or credit union authorized to do business in this State on the card if:

A. The terms of the credit card contract comply with the laws applicable to that financial institution or credit union; or [2003, c. 322, §12 (AMD).]

B. The name and state of the financial institution or credit union underwriting the debt appears on the credit card. [2003, c. 322, §12 (AMD).]

[ 2003, c. 322, §12 (AMD) .]

8. Deposit production offices prohibited. No financial institution authorized to do business in this State or credit union authorized to do business in this State may operate deposit production offices in this State. The superintendent shall annually review the level of lending in this State relative to the level of deposits in this State of each financial institution authorized to do business in this State and each credit union authorized to do business in this State to determine whether deposit production offices are being operated. If the superintendent determines that a financial institution authorized to do business in this State or credit union authorized to do business in this State is operating deposit production offices, the superintendent may issue a cease and desist order pursuant to chapter 23. The superintendent may adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. This subsection does not apply to limited purpose banks.

[ 2005, c. 83, §6 (AMD) .]

9. Restrictions on the use of the terms "savings," "bank" and derivatives of those terms. This subsection governs the use of the terms "savings," "bank" and derivatives of those terms.

A. A person, if duly authorized under the laws of this State, another state or the United States to conduct the business of banking, may use as a part of the name or title under which it conducts business in this State the terms "saving," "savings," "savings bank," "bank," "banker," "trust," "trust company," "banking" or "trust and banking company." The superintendent may require the filing of supporting documentation relating to this paragraph in the form and manner and containing such information as the superintendent may prescribe. [2001, c. 211, §8 (AMD).]

B. Except as provided in paragraph A, a person, without prior written approval of the superintendent, may not use the terms "saving," "savings," "savings bank," "bank," "banker," "trust," "trust company," "banking" or "trust and banking company" or any derivatives of those terms as part of the name or title under which business is conducted or as a designation of such business. In determining whether to grant written permission, the superintendent shall consider whether the business to be conducted is similar to the business of banking and whether using those terms or any derivatives of those terms could be deceptive or otherwise injurious to public interest. [1995, c. 628, §18 (NEW).]

C. This subsection does not apply to out-of-state financial institutions, corporations or partnerships that, in the ordinary course of their business, have to file with the Secretary of State in processing the routine disposition of assets acquired by legitimate business dealings. [1995, c. 628, §18 (NEW).]

D. A person who violates any provision of this subsection is subject to a civil penalty of not more than $10,000 for each violation. [1995, c. 628, §18 (NEW).]

E. This subsection does not prohibit the use of any name of a person who was duly qualified to do business as a foreign corporation in that name under former Title 13-A, section 1201 on February 1, 1996. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §6 (COR).]

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §6 (COR) .]

10. Deposit concentration. A financial institution authorized to do business in this State, a financial institution not authorized to do business in this State, a financial institution holding company, a foreign bank or a foreign bank holding company may not consolidate or merge or acquire control, directly or indirectly, of all or part of a financial institution authorized to do business in this State if, as the result of the consolidation, acquisition or merger, the acquiring institution would hold or control more than 30% of the total amount of deposits of financial institutions authorized to do business in this State that are attributable to branches located in this State; except, upon consideration of the decision-making criteria found in section 253, the superintendent may waive the 30% deposit concentration limit on a case-by-case basis. In calculating the amount of deposits that an acquiring institution may hold or control under this section, credit union shares are added to the amount of deposits of financial institutions authorized to do business in this State that are attributable to branches located in this State. The 30% deposit concentration limit does not apply to credit unions authorized to do business in this State.

[ 2007, c. 79, §6 (AMD) .]

11. Choice of insurance producer. A financial institution authorized to do business in this State or credit union authorized to do business in this State, or a financial institution holding company or an affiliate of a financial institution holding company that is authorized to do business in this State as insurance producer under section 448, or pursuant to applicable federal law, and Title 24-A to negotiate or sell insurance products to purchasers or borrowers may not, in connection with the extension of credit, interfere with a purchaser's or borrower's free choice of insurance producer, consultant or company under applicable provisions contained in Title 24-A.

Any violation of this subsection is an anticompetitive or deceptive practice under this chapter and is subject to the remedies provided in this chapter in addition to those remedies otherwise provided by law.

This subsection does not apply to group health and group life insurance to the extent authorized by Title 24-A, chapters 31 and 35 when the insured is enrolled in the insurance policy, credit life and health insurance to the extent authorized by Title 24-A, chapter 37, credit property insurance, credit involuntary unemployment insurance, forced placed property insurance, a vendor's single interest policy or any other insurance product as determined by the Superintendent of Insurance.

[ 1999, c. 218, §5 (AMD) .]

12. Electronic banking. A financial institution or credit union organized under the provisions of federal law, law of another state or law of a foreign country that does not meet the definition of authorized to do business in this State, pursuant to section 131, may engage in the business of banking through electronic or similar means in this State and is subject to the provisions of Parts 1 and 2 to the same extent Parts 1 and 2 apply to a financial institution authorized to do business in this State.

[ 2001, c. 211, §9 (NEW) .]

12. (REALLOCATED TO T. 9-B, §241, sub-§13) Privacy of consumer information.

[ RR 2001, c. 1, §15 (RAL); 2001, c. 262, Pt. B, §7 (NEW) .]

13. (REALLOCATED FROM T. 9-B, §241, sub-§12) Privacy of consumer information. A financial institution authorized to do business in this State or a credit union authorized to do business in this State shall comply with the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations, as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); or the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001). This subsection is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24.

Any violation of this subsection is an anticompetitive or deceptive practice for the purposes of this chapter and is subject to the remedies provided in this chapter in addition to remedies otherwise provided by law.

[ RR 2001, c. 1, §15 (RAL) .]

14. Choice of accounting, tax or attest services provider. A financial institution authorized to do business in this State or a credit union authorized to do business in this State or a financial institution holding company or an affiliate of a financial institution holding company that is authorized to do business in this State may not, in connection with the extension of credit, interfere with a purchaser's or borrower's free choice of an accounting, tax or attest services provider who is accredited as a certified public accountant, public accountant or enrolled agent, except that the financial institution or credit union may require the provider chosen by the purchaser or borrower to provide adequate evidence of liability insurance or such other written policy requirements as the financial institution or credit union may determine necessary to protect its interest.

[ 2007, c. 185, §3 (NEW) .]

15. Deceptive use of names. A person may not use in an unauthorized or deceptive manner the name, abbreviated name or title of any financial institution authorized to do business in this State, credit union authorized to do business in this State, financial institution holding company or their affiliates or subsidiaries in any written or oral advertisement or solicitation. Use of a name, abbreviated name or title is not unauthorized or deceptive if the person using the name, abbreviated name or title has obtained written authorization for such use from the financial institution, credit union, holding company, affiliate or subsidiary or if the use is limited solely to a truthful written advertisement or solicitation comparing the relative attributes of similar products or services offered by the financial institution, credit union, holding company, affiliate or subsidiary and the person using the name, abbreviated name or title.

The superintendent may, through the Attorney General, bring a civil action against any person who willfully violates any provision of this subsection. The penalty for violation of this subsection may not exceed $5,000 for each violation.

Any financial institution, credit union, holding company, affiliate or subsidiary whose name, abbreviated name or title is used by any person in violation of this subsection may, in addition to any other remedy available under the laws of this State, bring an action to enjoin such use and recover damages. The court shall award actual damages or $5,000 for each violation, whichever is greater, plus attorney's fees and costs, upon a finding that a violation has occurred.

[ 2009, c. 103, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 302, (AMD). 1983, c. 307, §2 (AMD). 1985, c. 311, §5 (AMD). 1985, c. 561, (AMD). 1989, c. 426, (AMD). 1991, c. 135, (AMD). 1991, c. 755, §2 (AMD). 1995, c. 628, §18 (AMD). 1997, c. 315, §13 (AMD). 1997, c. 660, §D2 (AMD). 1999, c. 218, §§2-5 (AMD). RR 2001, c. 1, §15 (COR). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B6 (COR). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 211, §§8,9 (AMD). 2001, c. 262, §B7 (AMD). 2003, c. 322, §12 (AMD). 2005, c. 83, §6 (AMD). 2007, c. 79, §6 (AMD). 2007, c. 185, §3 (AMD). 2009, c. 103, §1 (AMD). MRSA T. 9B, §241/6 (AMD).



9-B §242. Deceptive advertising

1. Rules. The superintendent has authority to adopt rules, pursuant to section 251, defining, limiting or proscribing advertising by a financial institution authorized to do business in this State, a credit union authorized to do business in this State, an association of such institutions or a financial institution holding company, or representations made by those institutions, that is false, misleading or deceptive.

[ 1999, c. 218, §6 (AMD) .]

2. Orders against deceptive advertising.

A. The superintendent may issue an order in accordance with section 231 upon determining that any entity or entities described in subsection 1 has issued an advertisement or made a representation which is false, misleading or deceptive. [1975, c. 500, §1 (NEW).]

B. If an entity has already issued or published such an advertisement or representation, the superintendent may order the entity to take such affirmative corrective action as he deems necessary and appropriate under the circumstances for the purpose of informing and protecting the public and other interested parties. [1975, c. 500, §1 (NEW).]

C. The fact that rules and regulations have not been promulgated pursuant to this section shall not affect the validity of any order issued hereunder. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

3. Appeal. An interested party affected by the exercise of the superintendent's authority in subsection 2, paragraphs A or B shall have the right to appeal such decision or order pursuant to section 233, subsection 1 and shall also be entitled to rights specified in section 233, subsection 2.

[ 1975, c. 500, §1 (NEW) .]

4. Advertisement of insurance products. In any advertisement of an insurance product offered pursuant to section 448, a financial institution or its affiliate shall include a statement that the product is not insured by the Federal Deposit Insurance Corporation or National Credit Union Administration, as applicable.

This subsection does not apply to group health and group life insurance to the extent authorized by Title 24-A, chapters 31 and 35 when the insured is enrolled in the insurance policy, credit life and health insurance to the extent authorized by Title 24-A, chapter 37, credit property insurance, credit involuntary unemployment insurance, forced placed property insurance, a vendor's single interest policy or any other insurance product as determined by the Superintendent of Insurance.

[ 1997, c. 315, §14 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 315, §14 (AMD). 1999, c. 218, §6 (AMD).



9-B §243. Tie-in arrangements

1. Prohibition. A financial institution authorized to do business in this State or a credit union authorized to do business in this State may not in any manner extend credit, lease or sell property, or furnish any service, or fix or vary the consideration for any of the foregoing on the condition, agreement, requirement or understanding:

A. That the customer obtain some additional or other credit, property or other service from such financial institution other than a loan, discount, deposit or trust service. This paragraph does not prohibit a tie-in involving insurance products that is permitted under Title 24-A; [1997, c. 315, §15 (AMD).]

B. That the customer obtain some additional or other credit, property or service from a subsidiary of such financial institution, a financial institution holding company of such financial institution or from any other subsidiary of such financial institution holding company; [1999, c. 218, §7 (AMD).]

C. That the customer provide some additional or other credit, property or service to such financial institution, other than those related to and usually provided in connection with a loan, discount, deposit or trust service; [1999, c. 218, §7 (AMD).]

D. That the customer provide some additional or other credit, property or service to a subsidiary of such financial institution, a financial institution holding company of such financial institution or from any other subsidiary of such financial institution holding company; or [1999, c. 218, §7 (AMD).]

E. That the customer may not obtain some additional or other credit, property or service from a competitor of such financial institution, a subsidiary of a competitor financial institution, a financial institution holding company of a competitor financial institution or any other subsidiary of such competitor financial institution holding company, other than a condition or requirement that such financial institution shall reasonably impose in a credit transaction to assure the soundness of the credit. [1999, c. 218, §7 (AMD).]

[ 1999, c. 218, §7 (AMD) .]

2. Exceptions. The superintendent may, pursuant to regulations issued in accordance with section 251, permit such exceptions to the prohibitions in subsection 1 as he considers will not be contrary to the public interest and the purposes of this section.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §32 (AMD). 1997, c. 315, §15 (AMD). 1999, c. 218, §7 (AMD).



9-B §243-A. Electronic terminals; fees for and records of transactions

1. Fees for use of terminals. A financial institution authorized to do business in this State or a credit union authorized to do business in this State that operates electronic terminals may charge fees for the use of the terminals as specified in this section.

A. A financial institution may charge a reasonable foreign transaction fee for the use of an electronic terminal if the fee is disclosed:

(1) On a sign posted on the electronic terminal or in clear view of a customer while viewing the electronic terminal; or

(2) Electronically during the course of the transaction in a manner that permits a customer to cancel the transaction without incurring the transaction fee.

For the purposes of this paragraph, "foreign transaction fee" means a fee charged for the use of an electronic terminal to a noncustomer of the financial institution that owns the electronic terminal. [1991, c. 680, §1 (NEW).]

B. A financial institution may charge its own customers a reasonable fee for the use of an electronic terminal. [1991, c. 680, §1 (NEW).]

[ 1999, c. 218, §8 (AMD) .]

2. Records of terminal transactions. For each transaction processed by an electronic terminal, except for a transaction involving a negotiable instrument that is its own receipt, the electronic terminal must make available to the customer at the time of the transaction a record of each transaction. The record must include:

A. The amount of the transaction. A fee for the transaction may be included in this amount if the electronic terminal is owned or operated by a financial institution other than the financial institution that holds the customer's account if the fee is disclosed on the record of the transaction and in accordance with subsection 1; [1991, c. 680, §1 (NEW).]

B. The date of the transaction; [1991, c. 680, §1 (NEW).]

C. The type of transaction and the type of account to which or from which money is transferred. Codes may be used for this purpose if they are explained on the record of the transaction; [1991, c. 680, §1 (NEW).]

D. A number or code that identifies the customer, the customer's account number or the device used to access the electronic terminal; [1991, c. 680, §1 (NEW).]

E. The location of the electronic terminal or a number or code identifying that location; and [1991, c. 680, §1 (NEW).]

F. The name of each 3rd party to whom or from whom money is transferred, if the name provided by the customer can be reproduced by the electronic terminal on the record of the transaction. A code may be used for this purpose only if it is explained on the record of the transaction. [1991, c. 680, §1 (NEW).]

[ 1991, c. 680, §1 (NEW) .]

3. Agreement to share electronic terminals. An agreement to share electronic terminals may not prohibit, limit or restrict the right of a financial institution authorized to do business in this State or a credit union authorized to do business in this State to charge a customer any fees allowed by state or federal law, or require a financial institution to limit or waive its rights or obligations under this section, except that a financial institution or credit union authorized to do business in this State may mutually agree with one or more other financial institutions or credit unions not to charge foreign transaction fees, as that term is defined in subsection 1, to the customers or members of those financial institutions or credit unions that are parties to the agreement.

[ 1999, c. 218, §9 (AMD) .]

SECTION HISTORY

1991, c. 680, §1 (NEW). 1991, c. 853, §1 (AMD). RR 1997, c. 2, §36 (COR). 1999, c. 25, §1 (AMD). 1999, c. 218, §§8,9 (AMD).



9-B §244. Exemption

A financial institution authorized to do business in this State or credit union authorized to do business in this State subject to the provisions of this chapter is exempt from the provisions of Title 5, chapter 10. [2003, c. 322, §13 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 2003, c. 322, §13 (AMD).






Chapter 25: ADMINISTRATIVE PROCEDURES

9-B §251. Rule-making

Promulgation of rules of the bureau, and amendments thereto, shall conform to the requirements of the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II. [1983, c. 182, (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§7-A,8,9 (AMD). 1977, c. 694, §158 (RPR). 1983, c. 182, (AMD).



9-B §252. Decision-making

Decision-making of the bureau shall conform to the requirements of this section. [1975, c. 500, §1 (NEW).]

1. Definition. "Decision-making" is that process by which the superintendent determines whether an application for a charter, branch, merger, acquisition, conversion, subsidiary formation or other similar request submitted to the bureau should be approved or disapproved, but does not include applications for a change in a financial institution's organizational documents, changes in the capital structure of any institution, conversions of investor ownership pursuant to section 345-B or such other matters of a similar nature as the superintendent may determine, unless otherwise provided in this Title.

[ 1997, c. 398, Pt. K, §3 (AMD) .]

2. Application and notice.

A. Upon receipt of an application subject to this section, the superintendent shall determine whether the application is complete. The superintendent shall have the power to request modifications in, and additional information relating to, any application prior to certifying its completeness. [1977, c. 694, §159 (RPR).]

B. As soon as the superintendent determines that the application is complete, he shall instruct the applicant to provide notice of the application in the manner and form prescribed in Title 5, section 9052. [1977, c. 694, §159 (RPR).]

C. The superintendent may suspend or postpone action on an application after the first publication of notice pursuant to paragraph B, upon written request of the applicant or on his own initiative for good cause shown. The superintendent shall promptly provide notice of any suspension or postponement in the same manner and in the same publications in which the original notice of application was provided. If and when action is resumed on the application, the superintendent shall again provide notice in the same manner and in the same publications in which the preceding notices were provided. [1977, c. 694, §159 (RPR).]

[ 1977, c. 694, §159 (RPR) .]

2-A. Preliminary review. Prior to the filing of an application pursuant to subsection 2, a potential applicant may request a preliminary review of the prospective application. If the review is undertaken, the bureau may assess the prospective applicant a fee in accordance with the bureau's fee schedule. A fee paid for the preliminary review may be credited to the application fee if and when an application is filed within a reasonable time.

[ 1997, c. 398, Pt. K, §4 (NEW) .]

3. Application on file. Applications accepted by the superintendent shall be placed on public file at the office of the bureau, and shall be made available for public inspection or copying, at cost; provided that the superintendent shall delete from the public file copy of an application all confidential information, materials and statements regarding the applicant.

[ 1975, c. 500, §1 (NEW) .]

3-A. Confidential treatment of other state and federal regulatory information. Any records or information in the possession of any state or federal agency involved in the regulation of financial institutions or financial institution holding companies or the affiliates or subsidiaries of financial institutions or financial institution holding companies that is recognized under state or federal law as confidential remains confidential if delivered or disclosed to the superintendent or a bureau employee in the course of a decision-making proceeding under this chapter. The superintendent may rely upon any records or information considered confidential pursuant to this subsection as the basis for a decision on an application if these records or information is disclosed to the applicant and any interested party to the proceeding.

[ 1999, c. 184, §9 (AMD) .]

4. Submission of written comments.

A. During the comment period set forth in the notice, an interested party or member of the public may submit written comments on the proposed application. [1975, c. 500, §1 (NEW).]

B. Such comments shall be maintained in the public files of the bureau, and copies shall be available to the public at cost. [1975, c. 500, §1 (NEW).]

C. The superintendent may, but shall not be compelled to, receive written comments after the close of the written comment period. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

5. Hearing. Requests for a hearing and the procedures for notice and conducting the hearings on applications subject to this section shall be governed by the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV.

[ 1977, c. 694, §160 (RPR) .]

6. Decision. After consideration of all relevant matters presented in the application, in any written comments, in an investigation conducted by the bureau to examine and evaluate facts related to the application to the extent necessary to make an informed decision and at the hearing, if any, the superintendent shall promulgate, in accordance with the Maine Administrative Procedure Act, the final order. Within 5 days of promulgation, notice of the final order setting forth the name of the applicant, the nature of the application and the superintendent's action thereon, together with a statement that copies of the order are available to the public at cost, must be published by the superintendent in those newspapers in which the notice required by subsection 2 was published. Unless the superintendent specifies a later date in the final notice relating thereto, the effective date of the final order is 30 days after its promulgation. The superintendent may waive all or part of the 30-day waiting period following promulgation of the final order, if the superintendent determines that extraordinary or unusual conditions exist that warrant that action. The superintendent shall set forth in writing the circumstances and reasons for waiving all or part of the 30-day waiting period, provided, however, the superintendent shall, within 60 days of the close of the comment period or within 60 days of the conclusion of the hearing if such was held, whichever period is greater, promulgate the final order either approving or disapproving the application.

[ 1997, c. 398, Pt. K, §5 (AMD) .]

7. Time periods.

[ 1977, c. 694, §162 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§9-A,10-12 (AMD). 1977, c. 694, §§159-162 (AMD). 1995, c. 521, §1 (AMD). 1997, c. 398, §§K3-5 (AMD). 1999, c. 184, §9 (AMD).



9-B §253. Criteria for decision-making

The superintendent shall take into account, but is not limited to, the criteria set forth in this section in considering applications filed pursuant to section 252. [1997, c. 398, Pt. K, §6 (AMD).]

1. Public convenience and advantage.

A. The superintendent shall not approve an application unless he determines that the proposed transaction contributes to the financial strength and success of the financial institution or institutions concerned, and promotes the convenience and advantage of the public. [1975, c. 500, §1 (NEW).]

B. Public convenience and advantage shall exist if the superintendent determines, based on all relevant evidence, information and materials, that public benefits, such as increased competition or gains in efficiency, outweigh possible adverse effects, such as decreased or unfair competition, undue concentration of resources, conflicts of interest, or unsafe or unsound practices. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

2. Basis for decision. In addition to the standards set forth in subsection 1, the superintendent shall consider the following factors in determining whether the standard of public convenience and advantage has been met:

A. The character, ability and overall sufficiency of the management, including directors, or organizers, corporators and incorporators of a new financial institution; [1975, c. 500, §1 (NEW).]

B. The adequacy of capital and financial resources of the institution or institutions concerned; [1975, c. 500, §1 (NEW).]

C. The competitive abilities and future prospects of the institution or institutions concerned; [1975, c. 500, §1 (NEW).]

D. The convenience and needs of the market area or areas to be served; [1975, c. 500, §1 (NEW).]

E. The competitive effect of the proposed transaction on the price, availability and quality of services in the market area or areas to be served; [1975, c. 500, §1 (NEW).]

F. The likely impact of the proposed transaction on other financial institutions in the market area or areas to be served; and [1975, c. 500, §1 (NEW).]

G. The fairness and equities involved in any merger, consolidation, conversion or acquisition. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

3. Burden of proof. In all cases, the burden of proving that public convenience and advantage will be promoted, and that the proposed transaction contributes to the financial strength and success of the institution or institutions concerned, shall rest with the applicant.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K6 (AMD).



9-B §254. Hearings by superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §13 (AMD). 1977, c. 694, §163 (RP).



9-B §255. Hearings on petition of 25 persons

1. Alleged noncompliance with this Title. A group of 25 or more persons may join together and petition the superintendent as an interested party to hold a hearing if such group submits to the superintendent a written petition asserting they have reason to believe that a financial institution holding company or financial institution subject to the laws of this State is not complying with the standards of public convenience and advantage set forth in section 253, or that such institution has violated or is violating any provision of this Title or regulation issued pursuant thereto.

[ 1975, c. 500, §1 (NEW) .]

2. Request for rule-making. Any person may petition the superintendent to hold a rule-making proceeding for the purpose of promulgating such rules, regulations or amendments as may be proposed in his petition and may petition for a hearing on the proposed rule, regulation or amendment.

[ 1977, c. 694, §164 (RPR) .]

3. Procedures for requesting hearing. A petition for a hearing pursuant to this section shall be made in accordance with regulations promulgated by the superintendent.

[ 1977, c. 694, §164 (RPR) .]

4. Grant or denial of request. Unless the superintendent shall deem a petition filed pursuant to subsection 1 frivolous or not bona fide, he shall designate the petitioner or petitioners as an interested party and hold a hearing for the purpose set forth in the petition. If the request is a petition for rule-making, within 60 days after receipt of the petition, the superintendent shall either notify the petitioner in writing of its denial and the reasons therefor, or initiate appropriate rule-making proceedings.

[ 1977, c. 694, §164 (RPR) .]

5. Treatment as interested party. A group whose petition is granted by the superintendent shall be treated as a single interested party for all purposes of this chapter, unless otherwise determined by the superintendent.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 694, §164 (AMD).



9-B §256. Judicial review of superintendent's action

Any person or organization affected adversely by a rule, regulation, amendment, order or decision on an application promulgated by the superintendent, or affected adversely by the denial of a request for a hearing, may appeal from that action. Judicial review of any final action of the superintendent shall be in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter VII. [1977, c. 694, §165 (RPR).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 694, §165 (RPR).









Part 3: ORGANIZATION AND STRUCTURE OF FINANCIAL INSTITUTIONS

Chapter 31: ORGANIZATION AND MANAGEMENT OF INVESTOR-OWNED INSTITUTIONS

9-B §311. Applicability of chapter

The provisions of this chapter govern the organization and management of financial institutions operating as corporations, limited liability companies, limited partnerships and limited liability partnerships. Unless otherwise indicated in this Title, the provisions of Title 13-C apply to financial institutions operating as corporations; Title 31, chapter 19 applies to financial institutions operating as limited partnerships; Title 31, chapter 21 applies to financial institutions operating as limited liability companies; and Title 31, chapter 15 applies to financial institutions operating as limited liability partnerships. [2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §1 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1991, c. 670, §3 (AMD). 1997, c. 398, §C2 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B7 (COR). 2005, c. 543, §D1 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. B, §1 (AMD).



9-B §312. Permission to organize

1. Incorporators.

[ 1997, c. 398, Pt. C, §3 (RP) .]

2. Application. A corporation, limited liability company, limited partnership, limited liability partnership or the organizers of the entity shall apply to the superintendent to seek permission to conduct business as a financial institution. The application must contain the following information:

A. The name by which the financial institution is to be known; [1997, c. 398, Pt. C, §4 (RPR).]

B. The purpose for which it is to be formed, including whether a certificate of public convenience and advantage is sought to conduct business as a universal bank, a nondepository trust company, a merchant bank or an uninsured bank; [1997, c. 398, Pt. C, §4 (RPR).]

C. The city or town within this State where the institution's principal office is to be located; [1997, c. 398, Pt. C, §4 (RPR).]

D. The amount of its capital; [1997, c. 398, Pt. C, §4 (RPR).]

E. The names, addresses and occupations of the governing body or organizers of the institution; [1997, c. 398, Pt. C, §4 (RPR).]

F. The organizational documents appropriate to the proposed institution's organizational structure; and [1997, c. 398, Pt. C, §4 (RPR).]

G. Any additional information, including the reasons why an institution of the type specified in paragraph B is needed in the proposed location, as the superintendent may require by rule. Application for permission to conduct business as a financial institution may not be considered complete unless accompanied by an application fee as determined by the superintendent, payable to the Treasurer of State, to be credited and used as provided in section 214. In no event may that fee be less than $1,000 or greater than $5,000. [1997, c. 398, Pt. C, §4 (RPR).]

[ 1997, c. 398, Pt. C, §4 (RPR) .]

3. Publication of notice. After determining that the application required in subsection 2 is complete, the superintendent shall advise the corporation, limited liability company, limited partnership, limited liability partnership or the organizers of the entity to publish, within 15 days of such advice, a notice in such form as the superintendent may prescribe. Such notice must appear at least once a week for 3 successive weeks in one or more newspapers of general circulation in the county where the financial institution is to be established, or in such other newspapers as the superintendent may designate. Such published notice must specify the names, addresses and occupations or businesses of each of the organizers or members of the governing body, the type of financial institution to be organized, and the name of the institution and its location as set forth in the application for permission to conduct business as a financial institution. The superintendent may require individual notice to any person or corporation, and may require that one of such publications contain the information required under section 252, subsection 2.

[ 1997, c. 398, Pt. C, §5 (AMD) .]

4. Permission from superintendent.

A. [1987, c. 81, §4 (RP).]

B. In determining whether or not a certificate of public convenience and advantage that permits the corporation, limited liability company, limited partnership or limited liability partnership to conduct business as a financial institution should be granted, the superintendent shall make the decision in accordance with the requirements of section 253, pursuant to the procedures set forth in section 252. [1997, c. 398, Pt. C, §6 (AMD).]

C. A grant of a certificate of public convenience and advantage may include such terms and conditions as the superintendent determines necessary. These may include, but are not limited to, conditions regarding the organizational form of the financial institution under this chapter. [1997, c. 398, Pt. C, §6 (AMD).]

[ 1997, c. 398, Pt. C, §6 (AMD) .]

5. Minimum capital required.

A. The certificate of public convenience and advantage and the superintendent's order granting permission to organize must set forth the minimum amount of paid-in capital that a financial institution must have to begin business. [1997, c. 398, Pt. C, §7 (AMD).]

B. The minimum amount of paid-in capital must be determined by the superintendent, but in no event may it be less than $100,000. [1997, c. 398, Pt. C, §7 (AMD).]

C. In determining the minimum paid-in capital required, the superintendent may set different requirements for banks, nondepository trust companies, merchant banks and uninsured institutions and may consider such factors as the population of the city or town where the proposed institution is to be located, competition among financial institutions in that locale, the projected volume and type of business to be conducted, the inherent risks in the business to be conducted and the need to protect depositors and other creditors of the institution. [1997, c. 398, Pt. C, §7 (AMD).]

D. All initial and subsequent capital contributions must be in the form of cash, unless otherwise approved by the superintendent. [2005, c. 82, §5 (AMD).]

[ 2005, c. 82, §5 (AMD) .]

6. Effect of denial. If the superintendent refuses to issue a certificate of public convenience and advantage, the application may be renewed in the manner provided in this section after one year from the date of the refusal.

[ 1987, c. 81, §6 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §§33,34 (AMD). 1987, c. 81, §§1-6 (AMD). 1997, c. 398, §§C3-7 (AMD). 2005, c. 82, §5 (AMD).



9-B §312-A. Expedited authority

Notwithstanding any other provision of law, the superintendent may grant a certificate of public convenience and advantage for a corporation, limited liability company, limited partnership or limited liability partnership to conduct business as a financial institution effective immediately if the superintendent determines that such action is necessary for the protection of depositors or the public. This action may be taken only in conjunction with transactions processed under section 354-A or 355-A. [1997, c. 398, Pt. C, §8 (AMD).]

SECTION HISTORY

1991, c. 34, §1 (NEW). 1997, c. 398, §C8 (AMD).



9-B §313. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 81, §§7,8 (AMD). 1997, c. 398, §C9 (RP).



9-B §313-A. Certificate to commence business

1. Requirements. A corporation, limited liability company, limited partnership or limited liability partnership that has received a certificate of public convenience and advantage to conduct business as a financial institution may not commence business until the superintendent certifies in writing that the required capital has actually been paid in and that all other terms and conditions contained in the certificate of public convenience and advantage have been satisfied.

[ 1997, c. 398, Pt. C, §10 (NEW) .]

2. Failure to commence business. The following provisions apply to an entity authorized to conduct business as a financial institution that fails to commence business.

A. Any corporation, limited liability company, limited partnership or limited liability partnership authorized to conduct business as a financial institution that fails to commence business as a financial institution within one year after receiving a certificate of public convenience and advantage forfeits that certificate and any other certificate to commence business and shall cease all activities. The superintendent shall certify to the Secretary of State that the certificate of public convenience and advantage and any certificate to commence business have been forfeited so that the institution's organizational documents may be terminated by the Secretary of State. [1997, c. 398, Pt. C, §10 (NEW).]

B. Upon a forfeiture pursuant to paragraph A, the subscribers to the stock of the institution are entitled to a return of any amounts they have paid to the institution as consideration for its shares. The original incorporators shall bear the expenses incurred in the organization. [1997, c. 398, Pt. C, §10 (NEW).]

C. Upon the failure to commence business within one year and the forfeiture of the certificate of public convenience and advantage and any other certificate to commence business, the corporation, limited liability company, limited partnership or limited liability partnership or the organizers of the entity may not submit another application for permission to conduct business as a financial institution under section 312 for at least one year from the date of this forfeiture. [1997, c. 398, Pt. C, §10 (NEW).]

D. Notwithstanding the time limitation in paragraph A, the superintendent may extend the period in which business must be commenced for a period not to exceed 6 months upon written application by the institution setting forth the reasons for the extension. If an extension is granted by the superintendent, the superintendent shall notify the Secretary of State. [1997, c. 398, Pt. C, §10 (NEW).]

[ 1997, c. 398, Pt. C, §10 (NEW) .]

SECTION HISTORY

1997, c. 398, §C10 (NEW).



9-B §314. Corporate finance (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §C11 (RP).



9-B §314-A. Organizational documents

1. Financial institutions organized as corporations. The following provisions apply to financial institutions organized as corporations.

A. The articles of incorporation must contain the following statement:

"The purpose of this corporation is to conduct the business of a financial institution as limited by the Maine Revised Statutes, Title 9-B or any rules, orders or certificates under Title 9-B."

Articles of incorporation or amendments to articles of incorporation must have the prior written approval of the superintendent. [2003, c. 344, Pt. D, §2 (RPR).]

B. The original bylaws of the financial institution must be approved by the superintendent in writing. Amendments to bylaws must be submitted to the superintendent and become effective 10 days after receipt unless the superintendent indicates otherwise to the institution. [1997, c. 398, Pt. C, §12 (NEW).]

[ 2003, c. 344, Pt. D, §2 (AMD) .]

2. Financial institutions organized as limited liability companies. The following provisions apply to financial institutions organized as limited liability companies.

A. The articles of organization of a limited liability company must contain the following statement: "The purpose of this limited liability company is to conduct the business of a financial institution as limited by the Maine Revised Statutes, Title 9-B or any rules, orders or certificates under Title 9-B." Articles of organization or amendments to articles of organization must have the prior written approval of the superintendent. [1997, c. 398, Pt. C, §12 (NEW).]

B. The original operating agreement of the financial institution must be approved by the superintendent in writing. Amendments to the operating agreement must be submitted to the superintendent and become effective 10 days after receipt unless the superintendent indicates otherwise to the institution. [1997, c. 398, Pt. C, §12 (NEW).]

[ 1997, c. 398, Pt. C, §12 (NEW) .]

3. Financial institutions organized as limited partnerships. The following provisions apply to financial institutions organized as limited partnerships.

A. A financial institution organized as a limited partnership shall register with the Secretary of State. The certificate of limited partnership must contain the following statement: "The purpose of this limited partnership is to conduct the business of a financial institution as limited by the Maine Revised Statutes, Title 9-B or any rules, orders or certificates under Title 9-B." Certificates of limited partnership or amendments to certificates of limited partnership must have the prior written approval of the superintendent. [1997, c. 398, Pt. C, §12 (NEW).]

B. A financial institution organized as a limited partnership shall operate pursuant to a written partnership agreement. The original partnership agreement of the financial institution must be approved by the superintendent in writing. Amendments to a partnership agreement must be submitted to the superintendent and become effective 10 days after receipt unless the superintendent indicates otherwise to the institution. [1997, c. 398, Pt. C, §12 (NEW).]

[ 1997, c. 398, Pt. C, §12 (NEW) .]

4. Financial institutions organized as limited liability partnerships. The following provisions apply to financial institutions organized as limited liability partnerships.

A. A financial institution organized as a limited liability partnership shall register with the Secretary of State. The certificate of limited liability partnership must contain the following statement: "The purpose of this limited liability partnership is to conduct the business of a financial institution as limited by the Maine Revised Statutes, Title 9-B or any rules, orders or certificates under Title 9-B." Certificates of limited liability partnership or amendments to certificates of limited liability partnership must have the prior written approval of the superintendent. [1997, c. 398, Pt. C, §12 (NEW).]

B. A financial institution organized as a limited liability partnership shall operate pursuant to a written partnership agreement. The original partnership agreement of the financial institution must be approved by the superintendent in writing. Amendments to a partnership agreement must be submitted to the superintendent and become effective 10 days after receipt unless the superintendent indicates otherwise to the institution. [1997, c. 398, Pt. C, §12 (NEW).]

[ 1997, c. 398, Pt. C, §12 (NEW) .]

SECTION HISTORY

1997, c. 398, §C12 (NEW). 2003, c. 344, §D2 (AMD).



9-B §315. Stockhoders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §35 (AMD). 1997, c. 398, §C13 (RP).



9-B §316. Board of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §36 (AMD). 1983, c. 63, §1 (AMD). 1983, c. 480, §§B9,211 (AMD). 1985, c. 642, §§1,2 (AMD). 1987, c. 81, §9 (AMD). 1993, c. 257, §1 (AMD). 1997, c. 182, §§A2,3 (AMD). 1997, c. 398, §C14 (RP).



9-B §316-A. Governing body

Except as provided in this section, the management and operations of a financial institution organized under this chapter are governed by Title 13-C; Title 31, chapter 19; Title 31, chapter 21; or Title 31, chapter 15, as appropriate, depending upon the organizational form of the financial institution operating under this chapter. The institution's organizational documents must address the powers and duties of the governing body. [2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §2 (AMD).]

1. Number of directors. The governing body of a financial institution must consist of at least 5 directors, except that the superintendent may approve fewer directors for good cause shown.

[ 1999, c. 218, §10 (AMD) .]

2. Executive committee. The governing body of a financial institution organized as a corporation may appoint by majority vote of the governing body an executive committee of no less than 5 members and may delegate to the committee the powers of the governing body in regard to the ordinary operations of the business of the institution. The superintendent may approve fewer members for good cause shown.

[ 1997, c. 398, Pt. C, §15 (NEW) .]

3. Frequency of meetings. A governing body of a financial institution organized as a corporation that has appointed an executive committee shall meet at least 6 times a year, including once each quarter, if the executive committee meets during the months in which the governing body does not meet. Minutes of executive committee meetings must be ratified by the governing body. The governing body of a financial institution organized as a corporation that has not appointed an executive committee or the governing body of any other financial institution shall meet at least monthly. The superintendent may approve less frequent meetings for good cause shown.

[ 1997, c. 398, Pt. C, §15 (NEW) .]

SECTION HISTORY

1997, c. 398, §C15 (NEW). 1999, c. 218, §10 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B8 (COR). 2005, c. 543, §D2 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. B, §2 (AMD).



9-B §317. Officers and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 170, §1 (AMD). 1979, c. 429, §6 (AMD). 1979, c. 663, §37 (AMD). 1981, c. 501, §30 (AMD). 1993, c. 257, §2 (AMD). 1997, c. 398, §C16 (RP).



9-B §317-A. Officers

Except as provided in this section, the powers and duties of officers of a financial institution organized under this chapter are governed by Title 13-C; Title 31, chapter 19; Title 31, chapter 21; or Title 31, chapter 15, as appropriate, depending upon the organizational form of the financial institution operating under this chapter. The institution's organizational documents must address the powers and duties of officers. [2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §3 (AMD).]

1. Appointment. The governing body of a financial institution shall appoint from its members or otherwise one or more officers to manage the day-to-day affairs of the institution. One of these officers must be designated the chief executive officer. The governing body shall report the name of the designated chief executive officer to the superintendent within 10 days of designation.

[ 1997, c. 398, Pt. C, §17 (NEW) .]

2. Bonds. The governing body of a financial institution shall require security for the fidelity and faithful performance of duties by its officers, employees and agents in an amount that the governing body considers necessary or that the superintendent requires. This security must consist of a bond executed by one or more surety companies authorized to transact business in this State. The superintendent may increase this amount from time to time as circumstances may require.

[ 1997, c. 398, Pt. C, §17 (NEW) .]

SECTION HISTORY

1997, c. 398, §C17 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B9 (COR). 2005, c. 543, §D3 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. B, §3 (AMD).



9-B §318. Dividends, distributions and withdrawals

1. Limitation. A financial institution organized pursuant to this chapter may not authorize dividends, distributions or withdrawals that reduce capital below the higher of the amount required under the certificate of public convenience and advantage or section 412-A without the prior approval of the superintendent.

[ 1997, c. 398, Pt. C, §17 (NEW) .]

2. Form. Dividends, distributions and withdrawals must be in cash or in additional shares, members' interests or partnership interests unless otherwise authorized by the superintendent.

[ 1997, c. 398, Pt. C, §17 (NEW) .]

SECTION HISTORY

1997, c. 398, §C17 (NEW).



9-B §319. Special provisions for subsidiary banks of mutual holding companies

1. Restriction. A subsidiary bank established pursuant to a reorganization under chapter 105 must be organized as a corporation.

[ 1997, c. 398, Pt. C, §17 (NEW) .]

2. Board of directors. With respect to a subsidiary bank established pursuant to a reorganization under chapter 105 from and after the time that subsidiary bank includes stockholders other than the mutual holding company, the articles of incorporation of the subsidiary bank must be amended to provide for proportionate representation of the minority stockholders on the board of directors of the subsidiary bank based on the percentage of common stock owned by the minority stockholders in the aggregate relative to the total amount of common stock then issued and outstanding, except that the minority stockholder representatives on the board of directors of the subsidiary bank may not be fewer than 2. A director or officer of a mutual holding company or subsidiary bank or any affiliate of that company or institution is prohibited from serving as a designated minority stockholder representative on the board of directors of the subsidiary bank. Shares of stock of the subsidiary bank owned directly or indirectly by an individual director or officer of the mutual holding company are deemed to be owned by the mutual holding company for purposes of determining proportionate representation of minority stockholders on the board of directors of the subsidiary bank. Representatives of the mutual holding company that serve on the board of directors of the subsidiary bank must be selected in accordance with chapter 105.

[ 1997, c. 398, Pt. C, §17 (NEW) .]

SECTION HISTORY

1997, c. 398, §C17 (NEW).






Chapter 32: ORGANIZATION AND MANAGEMENT OF MUTUAL AND COOPERATIVE FINANCIAL INSTITUTIONS

9-B §321. Applicability of chapter

The provisions of this chapter govern the organization and management of financial institutions operating as mutual or cooperative financial institutions. [1997, c. 398, Pt. D, §2 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §D2 (AMD).



9-B §322. Permission to organize

1. Organizers. Any number of persons, but not less than 20, all of whom must reside in or reside proximate to the geographic area to be served by the institutions, may agree in writing to associate themselves for the purpose of forming a mutual or cooperative financial institution pursuant to this chapter.

[ 1997, c. 398, Pt. D, §3 (AMD) .]

2. Application to organize. The organizers set forth in subsection 1 shall file with the superintendent an application for permission to organize a mutual or cooperative financial institution, which application must contain the following:

A. The name by which the institution will be known; [1997, c. 398, Pt. D, §3 (AMD).]

B. The purpose for which it is to be formed, including whether the organizers seek a certificate of public convenience and advantage to conduct business as a financial institution. The organizers shall indicate in the application whether the institution will be organized as a mutual or cooperative financial institution; [1997, c. 398, Pt. D, §3 (AMD).]

C. The city or town within this State where the institution's principal office is to be located; [1975, c. 500, §1 (NEW).]

D. The proposed minimum amount of initial capital contributions to be deposited; [1975, c. 500, §1 (NEW).]

E. The names, addresses and occupations of the directors of the institution who are to serve until the initial meeting of the members or corporators or until their successors are elected and qualified, and the names, addresses and occupations of the directors who will be voted on by the members or corporators at the initial meeting; [1997, c. 398, Pt. D, §3 (AMD).]

F. A statement setting forth the name, address and occupation of each organizer, together with the amount of initial capital that such organizer shall deposit, subscribed to by said organizer; and [1997, c. 398, Pt. D, §3 (AMD).]

G. Such additional information, including the reasons why an institution of the type specified in paragraph B is needed in the proposed location, as the superintendent may require. [1997, c. 398, Pt. D, §3 (AMD).]

An application for permission to organize a mutual or cooperative financial institution may not be considered complete unless accompanied by an application fee of not more than $5,000, payable to the Treasurer of State, to be credited and used as provided in section 214.

[ 1997, c. 398, Pt. D, §3 (AMD) .]

3. Publication of notice. After determining that the application required in subsection 2 is complete, the superintendent shall advise the organizers to publish within 15 days of such advice, a notice in such form as the superintendent may prescribe. Such notice shall appear at least once a week for 3 successive weeks in one or more newspapers of general circulation in the county where the financial institution is to be established, or in such other newspapers as the superintendent may designate. Such published notice shall specify the names, addresses and occupations of the organizers and directors, the type of institution to be organized, and the name of the institution and its location, as set forth in the application for permission to organize. The superintendent may require individual notice to any person or corporation, and may require that one of such publications contain the information required under section 252, subsection 2.

[ 1975, c. 500, §1 (NEW) .]

4. Permission from superintendent.

A. [1997, c. 398, Pt. D, §4 (RP).]

B. In determining whether public convenience and advantage will be promoted by granting permission to organize the type of institution requested, the superintendent shall make his decision in accordance with section 253 pursuant to the procedures set forth in section 252. [1975, c. 500, §1 (NEW).]

C. A grant of a certificate of public convenience and advantage and an order granting permission to organize may include such terms and conditions as the superintendent considers necessary, including, but not limited to, an increase in the amount of minimum capital deposits, pursuant to subsection 5. [1997, c. 398, Pt. D, §5 (AMD).]

[ 1997, c. 398, Pt. D, §§4, 5 (AMD) .]

5. Minimum initial capital contribution deposits.

A. The certificate of public convenience and advantage and the superintendent's order granting permission to organize must set forth the minimum amount of capital deposits that the mutual or cooperative financial institution must have to begin business. [1997, c. 398, Pt. D, §6 (AMD).]

B. The minimum amount of capital deposits shall be determined by the superintendent, but in no event shall it be less than $100,000. [1975, c. 500, §1 (NEW).]

C. In determining the minimum amount of capital deposits, the superintendent may set different requirements for financial institutions and may consider such factors as the population of the city or town where the proposed institution is to be located, competition among financial institutions in that locale and the need to protect depositors and other creditors of the institution. [1997, c. 398, Pt. D, §6 (AMD).]

[ 1997, c. 398, Pt. D, §6 (AMD) .]

6. Effect of denial. If the superintendent denies permission to organize or refuses to issue a certificate of public convenience and advantage, the application may be renewed in the manner provided in this section after one year from the date of such denial.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §D3 (AMD). 1997, c. 398, §D4 (AMD). 1997, c. 398, §D5 (AMD). 1997, c. 398, §D6 (AMD).



9-B §323. Organization

Upon receipt of a certificate of public convenience and advantage and permission to organize pursuant to section 322, the organizers shall comply with the following requirements: [1975, c. 500, §1 (NEW).]

1. Franchise during organization. The organizers set forth in the application for permission to organize, and who subsequently receive permission from the superintendent, shall hold the institution's franchise until such time as the requirements of this section are met or the superintendent determines that said requirements have not been complied with.

[ 1975, c. 500, §1 (NEW) .]

2. First meeting: adoption of articles and bylaws.

A. Within 30 days after receipt of a certificate of public convenience and advantage and an order granting permission to organize pursuant to section 322, the first meeting of the organizers of the financial institution must be called by a notice signed by that organizer who was designated in the application for that purpose, or by a majority of the organizers. Such notice must state the time, place and purposes of the meeting. A copy of the notice must be given to each organizer at least 3 days before the date appointed for the meeting, or left at each organizer's residence or usual place of business, or deposited in the post office and addressed to such an organizer at that organizer's residence or usual place of business, and another copy thereof, together with an affidavit of one of the organizers that the notice has been duly served, must be recorded with the records of the institution. If all the organizers, in writing indorsed upon the application to organize, waive such notice and fix the time and place of the meeting, no notice is required. [1997, c. 398, Pt. D, §7 (AMD).]

B. At the first meeting and thereafter, the organizers of a mutual financial institution are known as the "corporators" and the organizers of a cooperative financial institution are known as the "incorporators." [1997, c. 398, Pt. D, §7 (AMD).]

C. At such meeting or at any adjournment thereof, the corporators or incorporators shall by ballot select a temporary clerk, adopt the articles of incorporation and bylaws of the institution and, in such manner as the bylaws may determine, elect directors, a president, a clerk and such other officers as the bylaws may prescribe. All persons so elected shall qualify for their offices as provided in sections 326 and 327. [1975, c. 500, §1 (NEW).]

D. The temporary clerk shall make and attest a record of the proceedings until the clerk has been chosen and sworn, including a record of such choice and qualification. [1975, c. 500, §1 (NEW).]

E. Within 10 days after adoption of the articles of incorporation and bylaws, the clerk shall file with the superintendent copies thereof; and, within 15 days after receipt, the superintendent shall, after examining such articles and bylaws for conformance with the requirements of this Title, approve or disapprove of such articles and bylaws. [1975, c. 500, §1 (NEW).]

[ 1997, c. 398, Pt. D, §7 (AMD) .]

3. Submission to Secretary of State. Following the meeting required under subsection 2, the directors so elected shall submit an attested copy of the institution's articles of incorporation to the Secretary of State, who shall determine whether such articles satisfy the filing requirements of Title 13-C. If such filing requirements are met and the superintendent has approved said articles, the Secretary of State shall file the articles of incorporation pursuant to Title 13-C, chapter 1, subchapter 2. The filing of the articles of incorporation by the Secretary of State does not authorize the transaction of business by the financial institution until all conditions of this section are satisfied.

[ 2003, c. 344, Pt. D, §3 (AMD) .]

4. Payment of capital deposits.

A. A financial institution organized under this chapter shall not commence business until the minimum capital deposits required in its permission to organize have been deposited to the credit of the financial institution in a depository designated by the directors; [1975, c. 500, §1 (NEW).]

B. At such time as the institution has received to its credit the minimum capital deposits required in section 322, subsection 5, a complete list of the capital depositors, with the name, address, occupation and the amount of capital deposited by each shall be filed with the superintendent, which list shall be verified by the president and clerk of the institution. Such deposits shall be handled by the institution in accordance with section 324. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

5. Certificate to commence business.

A. Upon receipt of the statement required in subsection 4, the superintendent shall cause an examination to be made to determine if the minimum capital deposits have been credited to the account of the institution as he may determine and that all requirements of this section and other provisions of law have been complied with. [1975, c. 500, §1 (NEW).]

B. Upon completion of his examination, and if the requirements of paragraph A are met, the superintendent shall issue a certificate authorizing the financial institution to begin transacting the business of a financial institution of the type as set forth in its articles of incorporation. Such certificate shall be conclusive of the facts stated therein and it shall be unlawful for any such mutual financial institution to begin transacting business until such a certificate has been granted. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

6. Failure to commence business.

A. Any mutual or cooperative financial institution that fails to commence business as a financial institution within one year after receiving a certificate of public convenience and advantage forfeits that certificate and any other certificate to commence business and shall cease all activities. The superintendent shall certify to the Secretary of State that the certificate of public convenience and advantage and any certificate to commence business have been forfeited so that the institution's articles of incorporation may be terminated by the Secretary of State. [1997, c. 398, Pt. D, §8 (AMD).]

B. Upon any such forfeiture, the contributors of initial capital deposits of such institution shall be entitled to return of any amounts which they have paid to the institution and all expenses incurred in the organization shall be borne by the original organizers who were named in the application for permission to organize. [1975, c. 500, §1 (NEW).]

C. Upon failure to commence business within one year and forfeiture of permission to organize and any certificate to commence business so obtained, the organizers may not submit another application for permission to organize a financial institution under sections 312 or 322 for at least one year from the date of such forfeiture. [1975, c. 500, §1 (NEW).]

D. Notwithstanding the time limitation in paragraph A, the superintendent may extend the period in which business shall be commenced for a period not to exceed 6 months upon written application by the institution setting forth the reasons for such extension. If an extension is granted by the superintendent, the Secretary of State shall be so notified by the superintendent. [1975, c. 500, §1 (NEW).]

[ 1997, c. 398, Pt. D, §8 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §D7 (AMD). 1997, c. 398, §D8 (AMD). 2003, c. 344, §D3 (AMD).



9-B §324. Corporate finance

1. Initial capital deposits.

A. The initial capital deposits required under section 323, subsection 4, for commencing business shall be paid into an account of the institution known as the "capital reserve" account. [1975, c. 500, §1 (NEW).]

B. The institution shall record on its books the amount which each capital depositor has contributed to such capital reserve and such amounts shall be evidenced by a certificate issued to the contributor thereof. [1975, c. 500, §1 (NEW).]

C. Dividends or interest may be paid upon the amounts standing to the credit of each owner of a proportionate interest in the capital reserve, in accordance with the terms of the deposit agreement, but in no event shall such dividends or interest be in excess of the maximum rate paid on shares or accounts of the institution for the same period. [1975, c. 500, §1 (NEW).]

D. The capital reserve established pursuant to this section shall be used as a guarantee against losses, contingencies and impairments of capital, and all losses and expenses not otherwise absorbed shall be charged against it until such time as the conditions in subsection 2 are met; provided that the amount credited to each contributor shall be reduced only by its proportionate share of such losses or expenses. [1975, c. 500, §1 (NEW).]

E. The capital reserve shall be subordinate to all other deposits or share accounts of the institution. [1975, c. 500, §1 (NEW).]

F. The capital contribution standing to the credit of each capital depositor in the capital reserve of the institution shall be transferable, together with any interest or dividends credited thereon, subject to the conditions and restrictions of this section. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

2. Return of initial capital deposit. The initial capital deposits, together with any dividends or interest credited thereon, may be returned, pro rata, to the contributors, or their heirs, executors, administrators or assigns, subject to the following conditions and limitations:

A. Prior to return of all or part of the initial capital reserve, the institution shall obtain the superintendent's approval for such return; [1975, c. 500, §1 (NEW).]

B. A return of all or part of the capital reserve may not reduce the institution's capital below the greater of the total initial capital contributions or the minimum amount prescribed by the superintendent in accordance with section 412-A; [1997, c. 398, Pt. D, §9 (AMD).]

C. Upon release and return, the contributor's proportionate share of the amount to be returned shall be credited in his name to a share account or deposit in such institution, and the contributor shall then be entitled to all rights and privileges, and shall be subject to all duties and liabilities, connected with such share account or deposit; [1975, c. 500, §1 (NEW).]

D. In the event of the liquidation of an institution before such contributions have been repaid in full, any portion of such contributions not required for the repayment of the expenses and the payment of creditors and other depositors in full, pursuant to section 365, may be repaid pro rata to the initial capital depositors. [1975, c. 500, §1 (NEW).]

[ 1997, c. 398, Pt. D, §9 (AMD) .]

3. Capital debentures as capital reserve. Subject to prior approval of the superintendent, a financial institution may issue capital notes or debentures, the proceeds from the sale of which may be used in lieu of capital deposits to establish part of the capital reserve required in subsection 1, provided that:

A. Such capital notes or debentures are issued pursuant to section 413; [1975, c. 500, §1 (NEW).]

B. Such notes or debentures are subject to conditions governing the repayment of principal and interest which are comparable to the requirements governing return of initial capital deposits as set forth in subsection 2; and [1975, c. 500, §1 (NEW).]

C. Repayment of the principal amount of such capital notes or debentures issued pursuant to this section shall have priority over the return of any initial capital deposits in the capital reserve account pursuant to subsection 2. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §D9 (AMD).



9-B §325. Corporators and members

1. Corporators of mutual financial institutions.

A. The persons named in the articles of incorporation constitute the original board of corporators of a mutual financial institution. Membership on this board continues until terminated pursuant to the articles of incorporation or bylaws or by death, resignation or disqualification as provided in this section. [RR 2009, c. 1, §10 (COR).]

B. [2009, c. 19, §2 (RP).]

C. All corporators must be residents of the geographic area that the financial institution serves or an area proximate to this geographic area. A person may not continue as a corporator after ceasing to be a resident of the financial institution's geographic area or an area proximate to this geographic area. [1997, c. 398, Pt. D, §10 (AMD).]

D. Any corporator failing to attend the annual meeting of the board of corporators for 2 successive years ceases to be a member of the board unless reelected by a vote of the remaining corporators. [1997, c. 398, Pt. D, §10 (AMD).]

E. The number of corporators may be fixed or altered by the bylaws of the financial institution, and vacancies may be filled by election at any annual meeting. [1997, c. 398, Pt. D, §10 (AMD).]

F. The superintendent has the power to comment upon the sociological composition, as defined in section 131, of the board of corporators of any mutual or cooperative financial institution. This comment may be made in the form and manner the superintendent considers appropriate. [1997, c. 398, Pt. D, §10 (AMD).]

[ RR 2009, c. 1, §10 (COR) .]

2. Members of a cooperative financial institution; qualifications and voting rights.

A. The members of a cooperative financial institution organized pursuant to this chapter must be those in whose names accounts are established and persons borrowing from or assuming or obligated upon a loan held by such institution or purchasing property and assuming the secured loan held by such institution. [1997, c. 398, Pt. D, §11 (AMD).]

B. A single membership in a cooperative financial institution may be held by 2 or more persons, and a joint and survivorship relationship and successor relationship, whether investors or borrowers, constitutes a single membership. [1997, c. 398, Pt. D, §11 (AMD).]

C. Each member 18 years of age or over is entitled to one vote at any meeting of the cooperative financial institution, regardless of the number of shares or accounts standing in that member's name, provided that only one vote is allowed on an account held by 2 or more persons. A member may not vote by proxy at any meeting, unless otherwise provided in this Title. The bylaws may prohibit voting by persons who have become members within 6 months of the date when the vote is cast. When accounts or shares are pledged, the pledgor may vote the accounts or shares so pledged. [1997, c. 398, Pt. D, §11 (AMD).]

D. Membership terminates when the amount of a member's shares or accounts has been paid in full to that member, or when the transfer of membership to other persons has been recorded on the books of the financial institution, or when that member's status as a borrower from the institution terminates. [1997, c. 398, Pt. D, §11 (AMD).]

[ 1997, c. 398, Pt. D, §11 (AMD) .]

3. Powers and duties of corporators and members.

A. Corporators or members shall hold regular annual meetings, at a time fixed in the bylaws of the institution, for the purpose of electing directors of the institution and for the transaction of any other business which may properly be brought before such meeting. [1975, c. 500, §1 (NEW).]

B. Special meetings of the corporators or members may be called at any time by the president of the institution, or in any other manner provided for in the bylaws. [1975, c. 500, §1 (NEW).]

C. Notice of the annual meeting or any special meeting shall be given by public advertisement in a newspaper or newspapers of general circulation in the county or counties where each office of the institution is located, or in such other newspapers as the superintendent may designate; provided that corporators shall also be sent notice by mail at their last known address. The notice shall be published on at least 2 different days and in such manner as to be reasonably conspicuous. The last publication of notice shall be at least 7 days prior to such annual or special meeting. Notice of any special meeting shall state the purpose for which such meeting is called. [1975, c. 666, §15 (RPR).]

D. The bylaws must prescribe the number of corporators or members that constitute a quorum at any annual or special meeting. The bylaws may also provide for voting by proxy. [1997, c. 398, Pt. D, §12 (AMD).]

E. Meetings of the corporators or members shall be held at the institution's principal office, or at such other place in the area of this State served by the institution as the notice shall designate. [1975, c. 500, §1 (NEW).]

[ 1997, c. 398, Pt. D, §12 (AMD) .]

4. Articles of incorporation. The corporators or members shall have the right to amend the institution's articles of incorporation in any manner not inconsistent with this Title; provided that such amendments are submitted to the superintendent for his written approval prior to their taking effect.

[ 1975, c. 500, §1 (NEW) .]

5. Bylaws. Bylaws may be amended and added to by the corporators or members or directors of the institution except to the extent limited by the articles of incorporation or unless such power has been reserved by the articles of incorporation or granted by the corporators to the board of directors. Amendments to the bylaws shall be submitted to the superintendent and shall become effective 10 days after such submission unless the superintendent shall otherwise indicate to the institution.

[ 1977, c. 155, §1 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§14,15 (AMD). 1977, c. 155, §1 (AMD). 1997, c. 398, §§D10-12 (AMD). RR 2009, c. 1, §10 (COR). 2009, c. 19, §§1, 2 (AMD).



9-B §326. Board of directors

Except as provided in this section and section 327, the management and operations of a financial institution organized under this chapter must be pursuant to Title 13-C, chapter 8. [2003, c. 528, §1 (AMD).]

1. Directors: number, election, qualifications and term.

A. The number of directors on the board of a mutual financial institution may not be less than 5. [2003, c. 528, §2 (AMD).]

B. The initial board of directors must be elected at the first meeting of the corporators or the incorporators as provided for in section 323, and the board of directors must be elected by a vote of the corporators or members at each annual meeting thereafter; except that the articles of incorporation or bylaws may provide for groups of directors in accordance with Title 13-C, section 806. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §11 (COR).]

C. Vacancies on the board occurring during the year may be filled by the board until the next annual meeting of the corporators or members, who shall elect a director at such time to fill such position for the remainder of the term. Any vacancy that causes the number of directors to fall below the minimum required in paragraph A or in the institution's bylaws or articles of incorporation must be filled immediately. [2003, c. 528, §3 (AMD).]

D. [1997, c. 398, Pt. D, §14 (RP).]

E. The compensation of directors, which may include provision for payment of medical, surgical and hospital expenses due to accident or illness in the same manner as provided for officers and employees, may be fixed by the corporators or members at any legal meeting thereof, or, subject to the written approval of the superintendent, such may be fixed by the board of directors. [1975, c. 500, §1 (NEW).]

F. [1977, c. 379, (RP).]

G. The superintendent has the power to comment upon the sociological composition, as defined in section 131, of the board of directors of any mutual or cooperative financial institution. This comment may be made in the form and manner the superintendent considers appropriate. [1997, c. 398, Pt. D, §15 (AMD).]

[ 2003, c. 528, §§2,3 (AMD) .]

2. Meetings of the directors.

A. The directors shall hold at least 6 meetings each year, at least quarterly, at a time fixed in the bylaws. In any month in which the directors do not meet, the executive committee shall meet and a record of the meeting of the executive committee shall be ratified at the next board meeting. [1983, c. 63, §2 (RPR).]

B. A quorum at any meeting shall consist of not less than a majority of the board, but less than a quorum shall have power to adjourn from time to time until the next duly called meeting. [1975, c. 500, §1 (NEW).]

C. Full and complete records of all meetings of the board shall be kept and maintained. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

3. Powers and duties of the board.

A. The board of directors may exercise any and all powers of an institution not expressly reserved to the corporators or members by this Title or by the institution's articles or bylaws. [1975, c. 500, §1 (NEW).]

B. The directors shall see that all funds of the institution are invested only in accordance with the sections of this Title governing the type of institutions of which they are directors. [1975, c. 500, §1 (NEW).]

C. The board of directors may, in its discretion and so far as is consistent with its duties, appoint an executive committee from its members, such committee to conduct the business of the institution between meetings of the board; provided that all transactions of such executive committee shall be reported to the directors at their next meeting and incorporated into the records of such meetings. [1975, c. 500, §1 (NEW).]

D. The board may employ, or authorize any officer to employ, any persons necessary to conduct the business of the institution. [1975, c. 500, §1 (NEW).]

E. Bylaws not inconsistent with this Title governing the management and operations of the institution may be adopted by the board of directors consistent with the provisions of section 325, subsection 5; provided that a copy of such and any amendments thereto shall be submitted by the institution to the superintendent, and shall become effective 10 days after such submission unless the superintendent shall indicate otherwise to the institution. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§15-A,16 (AMD). 1977, c. 379, (AMD). 1983, c. 63, §2 (AMD). 1997, c. 398, §§D13-15 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §§B10,11 (COR). 2003, c. 528, §§1-3 (AMD).



9-B §327. Officers and employees

Except as provided in this section, the powers and duties of officers and directors of a financial institution organized under this chapter must be pursuant to Title 13-C. [2003, c. 344, Pt. D, §4 (AMD).]

1. Election. Unless another manner for election is provided in the bylaws, the board of directors shall elect annually from its members a chair and, from its members or otherwise, a president, one or more vice presidents, a clerk or secretary, a treasurer and such other officers as it may consider advisable. Officers so elected serve for a term of not more than one year, but continue in office until their successors are elected and qualified. If any office becomes vacant during the year, the board may immediately fill the same for the period remaining until the next annual meeting for election of officers.

[ 1997, c. 398, Pt. D, §16 (AMD) .]

2. Compensation. The compensation of officers shall be fixed by the board of directors.

[ 1975, c. 500, §1 (NEW) .]

3. Powers of officers. Each officer shall have such powers as the bylaws may provide or as may be delegated by the board. In addition, an officer may exercise the powers set forth below:

A. The chairman of the board shall preside at all meetings of the corporators or members and the board of directors, unless otherwise provided in the bylaws. [1975, c. 500, §1 (NEW).]

B. The president shall preside, in the absence of a chairman of the board of directors, at all meetings of the corporators or members and the board of directors, unless otherwise provided in the bylaws. [1975, c. 500, §1 (NEW).]

C. The clerk or secretary shall exercise the following powers.

(1) The clerk or secretary shall record or cause to be recorded the proceedings and actions of all meetings of the corporators, members or directors, and give or cause to be given all notices required by law or action of the directors for which no other provision is made. If no person is elected to this office, the treasurer, or in the treasurer's absence another officer of the institution designated by the directors, must be ex officio clerk of the institution and of the directors.

(2) Within 30 days after the annual meeting of the board for election of officers, the clerk shall cause to be published in a local newspaper of general circulation in the county where the institution's principal office is located, or in such other newspapers as the superintendent may designate, a list of the officers and directors of the institution. The clerk shall return a copy of the list of officers and directors to the superintendent within that 30 days, which must be kept on file in the superintendent's office for public inspection.

(3) The clerk or secretary, in the absence of a provision in the bylaws to the contrary, shall perform the functions of clerk in accordance with Title 13-C. [2003, c. 344, Pt. D, §5 (AMD).]

D. All conveyances, leases, assignments, releases, transfers of stock certificates and registered bonds, and all other written instruments authorized or required by law or vote of the directors, may be executed by the president or treasurer, or by any other official authorized and empowered by the bylaws of the institution or duly recorded vote of the directors. [1975, c. 500, §1 (NEW).]

[ 2003, c. 344, Pt. D, §5 (AMD) .]

4. Oath of office.

[ 1997, c. 398, Pt. D, §17 (RP) .]

5. Bonds. The directors shall require security for the fidelity and faithful performance of duties by its officers, employees and agents, in such amount as the directors shall deem necessary or as the superintendent may require. Such security shall consist of a bond executed by one or more surety companies authorized to transact business in this State. The superintendent may increase such amount from time to time as circumstances may require. The expense of such bond shall be assumed by the institution.

[ 1975, c. 500, §1 (NEW) .]

6. Removal of officers or employees.

[ 1979, c. 170, §2 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 170, §2 (AMD). 1979, c. 663, §38 (AMD). 1981, c. 501, §31 (AMD). 1997, c. 398, §§D16,17 (AMD). 2003, c. 344, §§D4,5 (AMD).






Chapter 33: BRANCHES

9-B §331. Applicability of chapter; statewide branching

1. Applicability. The provisions of this chapter govern the establishment of a branch office or agency by a financial institution subject to the laws of this State.

[ 1997, c. 398, Pt. E, §1 (AMD) .]

2. Statewide branching. Subject to the conditions and limitations contained in this chapter, a financial institution may establish a branch anywhere within this State, except that a financial institution may not establish a branch within 1.5 miles of any location of an affiliate where the affiliate engages in commercial activity and may not conduct any commercial activity at any branch.

[ 2007, c. 69, §2 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §E1 (AMD). 2007, c. 69, §2 (AMD).



9-B §332. Branch offices

1. Approval of governing body. All or any part of the business of a financial institution authorized pursuant to the provisions of this Title may be transacted in a branch or agency office. The financial institution's governing body is responsible for determining the scope of operations of each branch, including the services to be provided and the days and hours of operation. Customers must be provided reasonable advance notice of reduction in services or hours of operation.

[ 1997, c. 398, Pt. E, §1 (AMD) .]

2. Superintendent's approval.

[ 1999, c. 218, §11 (RP) .]

2-A. Superintendent's approval. A financial institution may not establish a branch or agency office without the prior approval of the superintendent.

A. For a branch being established in the State by a financial institution, approval must be obtained pursuant to section 336, except that a financial institution that meets the minimum standards set forth in section 412-A or 832 and any rules adopted pursuant to these sections and is not under an enforcement action that requires the superintendent's prior approval of a branch establishment may establish a branch in this State without the prior approval of the superintendent. If the superintendent's approval is not required, the financial institution shall inform the superintendent at least 10 days prior to the proposed action. This notice must be accompanied by a recording fee not to exceed $100. [1999, c. 218, §12 (NEW).]

B. For a branch being established by a financial institution outside of this State, but not in a foreign country, approval must be obtained pursuant to chapter 37 and section 336. [1999, c. 218, §12 (NEW).]

C. For a branch being established by a financial institution outside of this State and in a foreign country, approval must be obtained pursuant to section 336. [1999, c. 218, §12 (NEW).]

[ 1999, c. 218, §12 (NEW) .]

3. Bonded carrier. The use of a financial institution employee or a bonded carrier to transport deposits to a financial institution, whether paid for by the customer or the financial institution, may not be construed as the establishment or operation of a branch. In the event a bonded carrier is used to transport deposits to a financial institution, the messenger must be considered the agent of the customer rather than of the financial institution. Deposits collected under this arrangement are not considered to have been received by the financial institution until they are actually delivered to a teller at the financial institution's premises.

[ 1997, c. 398, Pt. E, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §E1 (AMD). 1999, c. 218, §§11,12 (AMD).



9-B §333. Limited-time, in-school or seasonal branch offices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1993, c. 492, §3 (AMD). 1997, c. 398, §E2 (RP).



9-B §334. Satellite facilities

1. Superintendent's approval. A financial institution or a service corporation wholly owned by one or more financial institutions may establish, relocate or close a satellite or off-premise facility, as defined in section 131, without the prior approval of or notification to the superintendent.

[ 1997, c. 398, Pt. E, §3 (AMD) .]

2. Manned or unmanned facility permitted.

[ 1997, c. 398, Pt. E, §3 (RP) .]

3. Ownership.

[ 1997, c. 398, Pt. E, §3 (RP) .]

4. Use of established facilities by additional institutions. A satellite facility owned or operated by a financial institution must be made available for use by other financial institutions authorized to do business in this State, unless the satellite facility is located on the institution's premises. All financial institutions using the satellite facility must have equal access to the satellite facility, except that a financial institution owning an off-premise facility may restrict the acceptance of deposits at the off-premise facility to its customers only or to customers of financial institutions with which it has an agency agreement pursuant to section 418. For the purposes of this subsection, an off-premise facility is a satellite facility that is not located physically on the premises of a main office or branch or one that is not an extension of or ancillary to an existing main office or branch. When a satellite facility is shared, the identification and promotion of that satellite facility must include the name or logo of the network system and may include the name of the sponsoring financial institution.

A. [1991, c. 386, §2 (RP).]

B. [1991, c. 386, §2 (RP).]

C. [1991, c. 386, §2 (RP).]

D. [1991, c. 386, §2 (RP).]

E. [1991, c. 386, §2 (RP).]

[ 1997, c. 398, Pt. E, §3 (AMD) .]

5. Location of facilities on premises. Nothing may preclude a financial institution from locating an electronic terminal or satellite facility on the premises of its main office or of a branch office for its customers' convenience. At the discretion of that financial institution, customers of other financial institutions may have access to those on-premise facilities.

An on-premise facility is a facility that is located physically on the premises of a main office or branch or one that is an extension of or ancillary to an existing main office or branch. For purposes of this section, a facility is considered ancillary to or an extension of an existing office if it is situated on the parcel of land on which the branch or main office is located and not across a public way, or within 500 feet, whichever is greater, and not operational from within the confines of another establishment.

[ 1997, c. 398, Pt. E, §3 (AMD) .]

6. Notification required.

[ 1997, c. 398, Pt. E, §3 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 352, §§3,4 (AMD). 1983, c. 614, §1 (AMD). 1985, c. 647, §4 (AMD). 1991, c. 386, §§1-4 (AMD). 1993, c. 139, §1 (AMD). 1997, c. 22, §§2-5 (AMD). 1997, c. 398, §E3 (AMD).



9-B §335. Change of office location; closing of an office

1. Relocation. A main office, branch or agency office of a financial institution may not be moved to a new location without the prior written approval of the superintendent, pursuant to section 336, except that a financial institution that meets the minimum standards set forth in section 412-A or 832 and any rules adopted pursuant to these sections and is not under an enforcement action that requires the superintendent's prior approval of a branch relocation, may relocate a main office or branch in this State without the prior approval of the superintendent. If the superintendent's approval is not required, then the financial institution must inform the superintendent at least 10 days prior to the proposed action. This announcement must be accompanied by a recording fee not to exceed $100.

[ 1997, c. 398, Pt. E, §4 (AMD) .]

2. Closing. Any branch or agency office may be closed or discontinued with the prior written approval of the superintendent pursuant to section 336 after such public notice of the closing as the superintendent considers necessary.

[ 1997, c. 398, Pt. E, §4 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §E4 (AMD).



9-B §336. Approval powers of superintendent

1. Notification required; application upon request. If the superintendent's approval is required pursuant to section 332, subsection 2-A or section 335, subsection 1, at least 30 days prior to the relocation of a main office or the establishment, moving or closing of a branch or agency office authorized by this chapter, the institution shall notify the superintendent of the proposed action. A complete application for the branch establishment, moving or closing may be required only when the superintendent requests that a complete application be filed. Within 30 days of the notice, any interested person may request that the superintendent require a complete application. If the superintendent denies any interested person's request for a complete application, the denial must be in writing with the reasons for denial. The notification, or the application if requested, must be filed with the superintendent in the form and manner and containing information the superintendent may prescribe. If no application is requested within the 30-day period, the change is deemed approved. A fee must accompany the notification in an amount established by the superintendent but not to exceed 1/2 of the application fee.

[ 1999, c. 218, §13 (AMD) .]

2. Application requirements. The superintendent may establish different application requirements according to the type of branch office or facility involved and the operations conducted thereat, and may permit joining of applications for the same types of branch offices or facilities; provided that the same requirements shall be applied to each application for the same type of branch office or facility.

[ 1975, c. 500, §1 (NEW) .]

3. Application fee. No action may be taken on an application unless it is accompanied by a fee, to be credited and used as provided in section 214. The amount of the fee shall be established by the superintendent according to different application requirements, but in no instance shall it exceed $1,000.

[ 1983, c. 201, §2 (AMD) .]

4. Decision-making criteria. The superintendent shall approve or disapprove an application under this chapter in accordance with the requirements of section 252 and any rules adopted under section 252; and the superintendent may condition approval of such application, as necessary, to conform with the criteria as set forth in section 253.

[ 1997, c. 398, Pt. E, §6 (AMD) .]

5. Approvals; time extensions. If the superintendent approves an application to establish and operate a branch or agency office, copies of the order must be furnished to the applicant institution. The order or acknowledgment lapses one year after its effective date if the office authorized thereunder has not opened for business, unless the superintendent for good cause shown has granted in writing an extension of time not to exceed 6 months. No fee may be charged for such an extension. Additional 6-month extensions may be granted by the superintendent for good cause shown at a fee established by the superintendent for such extensions not to exceed $500.

[ 1997, c. 22, §7 (AMD) .]

6. Notice of opening. Within 5 days after a branch office approved pursuant to subsection 1 has opened for business, the financial institution shall inform the superintendent in writing of the exact date of opening.

[ 1997, c. 398, Pt. E, §7 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§17,18 (AMD). 1983, c. 201, §2 (AMD). 1983, c. 614, §2 (AMD). 1985, c. 647, §5 (AMD). 1997, c. 22, §§6-8 (AMD). 1997, c. 398, §§E5-7 (AMD). 1999, c. 218, §13 (AMD).



9-B §337. Real estate for offices and facilities

1. Authority. A financial institution may invest in improved or unimproved real estate, and in the erection or improvement of buildings thereon, together with, furniture, fixtures, equipment and capitalized leases on any fixed asset items for the purpose of providing offices or facilities for transaction of the institution's authorized business; and such buildings may include space for rental purposes.

[ 1979, c. 429, §7 (AMD) .]

2. Limitations. Real estate, furniture, fixtures, equipment and capitalized leases, combined, invested in pursuant to subsection 1 may not exceed 60% of the total capital. The superintendent may approve in writing, upon application by an institution and for good cause shown, a greater percentage.

[ 1997, c. 398, Pt. E, §8 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 429, §7 (AMD). 1997, c. 398, §E8 (AMD).



9-B §338. Operating hours: branch offices and facilities

1. Permissible operating hours. A financial institution authorized to do business in the State may permit any of its branch offices, facilities or walk-up or drive-up windows of its main office or branch offices to remain open, or open for limited functions only, during such hours as it may determine from time to time. Any hours in which said branch office, facility or walk-up or drive-up window of its main office or branch office is open for limited functions only after its main office is closed are, with respect to such institution, not considered to be part of a business day.

[ 1999, c. 218, §14 (AMD) .]

2. Limitation on liability. Any act authorized, required or permitted to be performed at or by, or with respect to, any such institution during hours at which said branch office, facility, or walk-up or drive-up window of its main office or branch office is open for limited functions only after its main office is closed may be so performed on the next succeeding business day, and no liability or loss of rights of any kind shall result from such delay.

[ 1975, c. 500, §1 (NEW) .]

3. Validity of transactions. Nothing in any law of this State shall in any manner whatsoever affect the validity of, or render void or voidable, the payment, certification or acceptance of a check or other negotiable instrument or any other transaction by a financial institution in this State because done or performed during such hours in which a branch office, facility, or walk-up or drive-up window of its main office or branch is open for limited functions only after its main office is closed.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §E9 (AMD). 1999, c. 218, §14 (AMD).



9-B §339. Mobile branches and branches in other states (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 152, §2 (AMD). 1979, c. 429, §8 (AMD). 1985, c. 577, (RPR). 1987, c. 692, §3 (AMD). 1993, c. 492, §4 (AMD). 1997, c. 398, §E10 (RP).



9-B §339-A. Interstate branches and satellite facilities

1. Interstate branches. Except as provided for in chapter 37, this Title may not be construed as permitting a financial institution to establish a branch office or facility in any state other than this State and a financial institution not authorized to do business in this State may not establish or operate a branch office or facility in this State.

A. [1995, c. 628, §19 (RP).]

B. [1995, c. 628, §19 (RP).]

[ 1995, c. 628, §19 (RPR) .]

2. Satellite facilities.

[ 2001, c. 211, §10 (RP) .]

SECTION HISTORY

1987, c. 692, §4 (NEW). 1995, c. 628, §19 (RPR). 1997, c. 398, §E11 (AMD). 2001, c. 211, §10 (AMD).






Chapter 34: CHANGES IN CHARTER AND OWNERSHIP FORM

9-B §341. Applicability of chapter; fees

1. Applicability. The provisions of this chapter apply whenever a financial institution subject to the laws of this State seeks to convert or amend its charter in order to change its chartering authority, change to a different form of ownership or adopt a new corporate name for the institution.

[ 1997, c. 398, Pt. F, §1 (AMD) .]

2. Fees. An application made pursuant to section 342, subsection 1 or 2 or section 342-A, 343, 344, 345 or 345-A may not be considered complete by the superintendent unless accompanied by an application fee payable to the Treasurer of State to be credited and used as provided in section 214. The amount of the fee must be established by the superintendent according to different application requirements, but in no instance may it exceed $2,000.

[ 1999, c. 218, §15 (AMD) .]

3. Superintendent's approval. Following approval by the governing body for changes under section 342, subsection 1 or 2 or section 342-A, 343, 344 or 345, the financial institution shall forward to the superintendent for approval or disapproval, pursuant to the procedures and requirements of section 252, a certified copy of the authorizing resolution adopted by the governing body and such other information as considered necessary by the superintendent. If the superintendent disapproves the conversion plan, the superintendent shall state the reasons for the disapproval in writing and furnish them to the institution. The institution must be given an opportunity to amend the conversion plan to obviate the reasons for disapproval.

[ 1999, c. 218, §16 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 201, §3 (AMD). 1997, c. 398, §F1 (AMD). 1999, c. 218, §§15,16 (AMD).



9-B §342. Conversion to new charter: federal to State; State to federal; out of state to State

1. Federal savings bank or savings and loan to state financial institution. Any federal association or federal savings bank may convert to a financial institution organized under the laws of this State in the following manner. A federal savings bank or savings and loan association converting to a financial institution organized under the laws of this State may continue to use the designation "Federal" or "FSB" or derivatives of "Federal" or "FSB" in its corporate title, as long as the converted federal savings bank or savings and loan association also uses the designation "state association" or "S.A." in its corporate title.

A. At an annual meeting or a special meeting called for that purpose, a majority, or more if required by the institution's organizational documents, of the members or investors casting votes in person or by proxy must approve of the conversion. Notice of the meeting must be mailed to each member or investor at least 30 and not more than 60 days prior to the date of the meeting at the member's or investor's last known address as shown on the books of the institution. [1997, c. 398, Pt. F, §2 (AMD).]

B. At the meeting required in paragraph A, the members or investors shall vote upon directors who will be the directors of the state-chartered institution after conversion becomes effective and the members shall also vote upon corporators if a board of corporators is to be established for the resulting state-chartered institution. [1997, c. 398, Pt. F, §2 (AMD).]

C. Within 10 days after the meeting, a copy of the minutes of the meeting, verified by affidavit of the clerk or secretary, together with such additional information as the superintendent may require, must be submitted to the superintendent for the superintendent's approval or disapproval in writing of the proposed conversion pursuant to the procedures and requirements of section 252. The verified copies of the minutes of the meeting when filed are presumptive evidence of the holding and action of the meeting. [1991, c. 34, §2 (AMD).]

D. Copies of the minutes of the meeting of members or investors, verified by affidavit of the clerk or secretary, and copies of the superintendent's written approval must be mailed to the Office of Thrift Supervision or its successor within 10 days after approval. [1997, c. 398, Pt. F, §2 (AMD).]

E. Following compliance with all applicable requirements of federal law, if any, the directors elected pursuant to paragraph B shall execute 3 copies of the organizational documents upon which the superintendent shall endorse approval and those documents must be filed in accordance with the provisions of chapter 31 or 32. Each director shall sign and acknowledge the documents as a subscriber to the documents. [1997, c. 398, Pt. F, §2 (AMD).]

F. So far as applicable, the provisions of this Title apply to the resulting institution. [1991, c. 34, §2 (AMD).]

G. The rights of dissenting investors of a converting federal savings bank or federal savings and loan are governed by federal law. [1997, c. 398, Pt. F, §2 (NEW).]

H. Upon approval of the superintendent and evidence that the converting institution has complied with all applicable state and federal laws, rules and regulations, the superintendent shall issue to the resulting institution a certificate specifying the name of the converting institution and shall file a copy of the certificate with the Secretary of State. This certificate, once filed, is conclusive evidence of the conversion and of the correctness of all proceedings relating to the conversion in all courts and places. Unless a later date is specified in the certificate, the conversion is effective upon issuance of the certificate. [2005, c. 82, §6 (NEW).]

[ 2005, c. 82, §6 (AMD) .]

2. National bank to financial institution. A national bank may convert to a financial institution organized under the laws of this State in the following manner. A national bank converting to a financial institution organized under the laws of this State may continue to use the designation "National" or "NA" or derivatives of "National" or "NA" in its corporate title, as long as the converted national bank also uses the designation "state association" or "S.A." in its corporate title.

A. The national bank must comply with the conditions and limitations imposed by the laws of the United States governing the conversion. [1997, c. 398, Pt. F, §2 (AMD).]

B. The converting national bank may apply for a State charter by filing with the superintendent an application signed by its president and by a majority of its governing body setting forth the corporate action taken in compliance with the laws of the United States in paragraph A and affixing to the application the organizational documents governing the bank as a financial institution. [1999, c. 218, §18 (AMD).]

C. [1997, c. 398, Pt. F, §2 (RP).]

D. The rights of dissenting investors of a converting national bank are governed by federal law. [1997, c. 398, Pt. F, §2 (AMD).]

E. Upon approval of the superintendent and evidence that the converting institution has complied with all applicable state and federal laws, rules and regulations, the superintendent shall issue to the resulting institution a certificate specifying the name of the converting institution and shall file a copy of the certificate with the Secretary of State. This certificate, once filed, is conclusive evidence of the conversion and of the correctness of all proceedings related to the conversion in all courts and places. Unless a later date is specified in the certificate, the conversion is effective upon issuance of the certificate. [2005, c. 82, §7 (NEW).]

[ 2005, c. 82, §7 (AMD) .]

3. Thrift institution to federal savings and loan.

[ 1997, c. 398, Pt. F, §2 (RP) .]

4. Trust company to national bank.

[ 1997, c. 398, Pt. F, §2 (RP) .]

5. Other conversions.

[ 1997, c. 398, Pt. F, §2 (RP) .]

6. State to federal charter. A financial institution organized under provisions of this Title may convert to a federal association or to a national bank in accordance with applicable federal laws and regulations and the following provisions.

A. A majority of the institution's investors or mutual voters, or more if required by the institution's organizational documents, must approve the conversion at an annual meeting or at a special meeting. Notice of the meeting must be mailed not less than 20 nor more than 30 days prior to the meeting to each investor or mutual voter at the investor's or voter's last known address as shown on the books of the institution. [1997, c. 398, Pt. F, §2 (NEW).]

B. Upon completion of the conversion, the financial institution shall certify in writing that the conversion has been completed under applicable federal law. The charter of the converting financial institution terminates automatically upon issuance of the federal charter or certificate. Upon receipt of a copy of the charter or certificate showing the organization of the institution as a federal institution, the superintendent shall notify the Secretary of State that the conversion has been effected. [1997, c. 398, Pt. F, §2 (NEW).]

C. The rights of dissenting investors of a financial institution converting to a federal charter are those specified in section 352, subsection 5. [1997, c. 398, Pt. F, §2 (NEW).]

D. The financial institution must notify and provide the superintendent with a copy of the application filed with the appropriate federal regulator within 3 days of filing with the federal regulator. [2007, c. 79, §7 (NEW).]

[ 2007, c. 79, §7 (AMD) .]

7. Out of state to State charter. A financial institution organized under the laws of another state may convert to a financial institution organized under the laws of this State in the manner set out in this section.

A. The financial institution organized under the laws of another state must comply with the conditions and limitations imposed by the laws of that state governing the conversion. [2009, c. 228, §4 (NEW).]

B. The converting financial institution may apply for a state charter by filing with the superintendent an application signed by its president and by a majority of its governing body setting forth the corporate action taken in compliance with the laws of the state under which it is organized and affixing to the application the organizational documents governing the bank as a financial institution. [2009, c. 228, §4 (NEW).]

C. Upon approval of the superintendent and evidence that the converting institution has complied with all applicable state and federal laws, rules and regulations, the superintendent shall issue to the resulting institution a certificate specifying the name of the converting institution and shall file a copy of the certificate with the Secretary of State. This certificate, once filed, is conclusive evidence of the conversion and of the correctness of all proceedings related to the conversion in all courts and places. Unless a later date is specified in the certificate, the conversion is effective upon issuance of the certificate. [2009, c. 228, §4 (NEW).]

The rights of dissenting investors of a converting financial institution organized under another state are governed by the laws of that state.

[ 2009, c. 228, §4 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §39 (AMD). 1983, c. 600, §§2,3 (AMD). 1985, c. 647, §6 (AMD). 1991, c. 34, §2 (AMD). 1991, c. 386, §§5,6 (AMD). 1997, c. 398, §F2 (AMD). 1999, c. 218, §§17,18 (AMD). 2005, c. 82, §§6,7 (AMD). 2007, c. 79, §7 (AMD). 2009, c. 228, §4 (AMD).



9-B §342-A. Authority for expedited conversion to new charter; federal to state

Notwithstanding any other provision of law or any charter, certificate of organization, articles of association, articles of incorporation or bylaw of any participating institution, when a charter conversion is approved by the directors of a financial institution authorized to do business in this State and that charter conversion is necessary for the protection of depositors, shareholders or the public and following compliance with any applicable requirements of federal law, the superintendent may order that the charter conversion become effective immediately. Any person aggrieved by a charter conversion executed pursuant to this section is entitled to judicial review of the superintendent's order in accordance with Title 5, chapter 375, subchapter VII. [1997, c. 22, §9 (NEW).]

SECTION HISTORY

1997, c. 22, §9 (NEW).



9-B §343. Conversion of institutional charter

A financial institution organized under Part 12 may convert its charter to do business as another institution organized under Part 12 or as a universal bank, and a universal bank organized under chapter 31 may convert to a financial institution organized under Part 12 in the following manner. [1997, c. 398, Pt. F, §3 (AMD).]

1. Adoption of plan. The institution's governing body shall adopt by a 2/3 vote of all members a conversion plan that must include:

A. The name of the institution and its location; [1975, c. 500, §1 (NEW).]

B. The type of the institution that resulting institution is to be; [1997, c. 398, Pt. F, §3 (AMD).]

C. A method and schedule for terminating any nonconforming activities that would result from such conversion; [1997, c. 398, Pt. F, §3 (AMD).]

D. A statement of the competitive impact resulting from such conversion, including the loss of particular financial services in the market area resulting from such conversion; [1997, c. 398, Pt. F, §3 (AMD).]

E. A statement that the conversion is subject to approval of the superintendent and the institution's investors; and [1997, c. 398, Pt. F, §3 (AMD).]

F. Such additional information as the superintendent may require, pursuant to regulations or otherwise. [1975, c. 500, §1 (NEW).]

[ 1997, c. 398, Pt. F, §3 (AMD) .]

2. Superintendent's approval. The superintendent shall approve a conversion plan in accordance with section 341, subsection 3.

[ 1997, c. 398, Pt. F, §3 (AMD) .]

3. Vote of investors. The conversion plan, as approved by the superintendent, must be submitted to the investors for their approval at an annual meeting, or at a special meeting called for that purpose, pursuant to the requirements of section 352, subsection 3. Approval requires a majority vote or higher if required by the institution's organizational documents of those entitled to vote.

[ 1997, c. 398, Pt. F, §3 (AMD) .]

4. Executed plan; certificate; and effective date. The following provisions apply to the executed plan, certificate and effective date.

A. Upon approval by the investors of the institution, the institution shall submit the executed conversion plan to the superintendent, together with all necessary amendments to the institution's organizational documents, each certified by an executive officer, clerk or secretary. [1997, c. 398, Pt. F, §3 (AMD).]

B. The superintendent shall file one copy of the items set forth in paragraph A with the Secretary of State for record and issue to the resulting institution a certificate specifying the name of the converting institution and the name and organizational structure of the resulting institution. This certificate is conclusive evidence of the conversion and of the correctness of all proceedings relating to the conversion in all courts and places. The certificate may be filed in any office for the recording of deeds to evidence the new name in which property of the converting institution is to be held. [1997, c. 398, Pt. F, §3 (AMD).]

C. Unless a later date is specified in the conversion plan, the action becomes effective upon the issuance of the certificate in paragraph B, and the former charter of the converting institution terminates automatically. [1997, c. 398, Pt. F, §3 (AMD).]

[ 1997, c. 398, Pt. F, §3 (AMD) .]

5. Effect of disapproval.

[ 1997, c. 398, Pt. F, §3 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 155, §2 (AMD). 1991, c. 670, §4 (AMD). 1997, c. 398, §F3 (AMD).



9-B §344. Conversion: mutual ownership change

With the superintendent's approval, and in accordance with the provisions of this section and regulations adopted under this section, a mutual financial institution may convert to a cooperative financial institution, a cooperative financial institution may convert to a mutual financial institution and either a cooperative or mutual financial institution may convert to a financial institution organized under chapter 31 or 81 if the conversion is conducted in a manner equitable to all parties to the conversion, in the following manner. [1997, c. 398, Pt. F, §4 (AMD).]

1. Adoption of plan. The financial institution's governing body shall adopt, by a 2/3 vote of all members of the governing body, a conversion plan, the provisions of which must comply with the requirements set forth in regulations adopted by the superintendent and that ensure that the interests of depositors and account holders in the net worth of the institution are equitably provided for.

[ 1997, c. 398, Pt. F, §4 (AMD) .]

2. Public hearing. The following provisions govern a public hearing.

A. [1997, c. 398, Pt. F, §4 (RP).]

B. Public hearings on the conversion plan may be conducted by the superintendent in the community where the financial institution has its principal office. Such hearings may be held to determine whether the plan provides fair and equitable treatment to the depositors and to the institution. Hearings pursuant to this paragraph may be combined with any hearing on the application that may be scheduled pursuant to section 252. [1997, c. 398, Pt. F, §4 (AMD).]

C. [1997, c. 398, Pt. F, §4 (RP).]

[ 1997, c. 398, Pt. F, §4 (AMD) .]

3. Account holders; informational meetings and approval. The conversion plan must be presented to the members who are eligible account holders at special informational meetings held in each county where a branch office of the financial institution is located. The superintendent shall monitor these meetings. The conversion plan, as approved by the superintendent, must be submitted to the members who are eligible account holders of the financial institution for their approval at an annual meeting or at a special meeting called for that purpose, pursuant to the requirements of section 353, subsection 3, with such information in the notice as the superintendent may prescribe. A 2/3 vote of the members or eligible account holders is necessary to approve the conversion plan. Voting on the conversion plan may be in person or by written ballot. Any members or eligible account holders not present at the meeting in person or any member or eligible account holder not returning a written ballot must be regarded as having affirmatively voted for the conversion and must be counted among the required 2/3 vote if notice of this fact has been contained in the published and mailed notices and if the notice, along with a ballot, was mailed to the member or eligible account holder as required in section 351, subsection 4, paragraph A. The voting rights of account holders in a mutual financial institution organized under chapter 32 are the same as granted to members of cooperative financial institution organized under chapter 32 pursuant to section 325.

The superintendent may waive, upon written request by the applicants and for good cause shown, the requirement for informational meetings for a mutual financial institution converting to a cooperative financial institution or a cooperative financial institution converting to a mutual financial institution.

[ 1997, c. 398, Pt. F, §4 (AMD) .]

4. Executed plan, certificate and effective date. Upon approval of the plan of conversion by the members or eligible account holders, the institution shall comply with section 343, subsection 4 for the conversion to become effective, provided that the superintendent shall determine as a condition precedent to issuing a certificate that all applicable requirements of federal law, if any, have been complied with by the converting institution.

[ 1997, c. 398, Pt. F, §4 (AMD) .]

5. Effect of disapproval.

[ 1997, c. 398, Pt. F, §4 (RP) .]

6. Superintendent's authority. In implementing this section, the superintendent may issue any and all rules, regulations and orders necessary to ensure that conversion to an equity institution or to another form of mutual organization is conducted in a fair and equitable manner, so as to ensure the safety and soundness of the institution and the protection of the institution's net worth including, but not limited to, restrictions on the transfer or disposition of shares in the resulting institution, or mergers or consolidations by the resulting institution.

[ 1997, c. 398, Pt. F, §4 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 553, §1 (AMD). 1985, c. 251, (AMD). 1997, c. 398, §F4 (AMD).



9-B §345. Conversion; investor to mutual ownership

With the superintendent's approval, and in accordance with the provisions of this section and rules adopted under this section, a financial institution organized under chapter 31 may convert to a financial institution organized under chapter 32, if this conversion is conducted in a manner fair and equitable to its investors, in the following manner. [1997, c. 398, Pt. F, §5 (AMD).]

1. Procedure. The governing body must adopt and approve by a 2/3 vote a conversion plan that addresses conditions as the superintendent may require.

[ 1997, c. 398, Pt. F, §5 (AMD) .]

1-A. Vote of investors. The conversion plan, as approved by the superintendent, must be submitted to the investors for their approval at an annual meeting or at a special meeting called for that purpose. Approval requires a majority vote of investors, unless a higher percentage is required by the institution's organizational documents.

[ 1997, c. 398, Pt. F, §5 (NEW) .]

2. Dissenting investor. The rights of any investors not voting for the conversion plan are as set forth in section 352, subsection 5.

[ 1997, c. 398, Pt. F, §5 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §F5 (AMD).



9-B §345-A. Authority for expedited charter conversions

Notwithstanding any other provision of law, or any organizational document of any participating institution, when a charter conversion is approved by the governing body of a financial institution authorized to do business in this State as a component of a plan of merger, consolidation or acquisition with another financial institution or financial institution holding company, regardless of this institution's or holding company's domicile, and following compliance with all applicable requirements of federal law, if any, the superintendent may order that the charter conversion become effective immediately. The superintendent may take such action if the superintendent believes that it is necessary for the protection of depositors or the public. Any person aggrieved by a charter conversion executed pursuant to this section is entitled to judicial review of the superintendent's order in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter VII. [1997, c. 398, Pt. F, §6 (AMD).]

SECTION HISTORY

1981, c. 539, §1 (NEW). 1987, c. 40, §1 (AMD). 1997, c. 398, §F6 (AMD).



9-B §345-B. Conversion; investor to investor ownership

With the superintendent's approval and in accordance with the provisions of this section and rules adopted under this section, which are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A, an equity financial institution organized under chapter 31 may convert its ownership structure to another type of ownership structure permissible under chapter 31 if this conversion is conducted in a manner fair and equitable to its investors, in the following manner. [1997, c. 398, Pt. F, §7 (NEW).]

1. Procedure. The governing body must adopt and approve by a 2/3 vote a conversion plan that addresses conditions as the superintendent may require.

[ 1997, c. 398, Pt. F, §7 (NEW) .]

2. Vote of investors. The conversion plan, as approved by the superintendent, must be submitted to the investors for their approval at an annual meeting or at a special meeting called for that purpose. Approval requires a majority vote of investors, unless a higher percentage is required by the institution's organizational documents.

[ 1997, c. 398, Pt. F, §7 (NEW) .]

3. Dissenting investors. The rights of any investors not voting for the conversion plan are as set forth in section 352, subsection 5.

[ 1997, c. 398, Pt. F, §7 (NEW) .]

SECTION HISTORY

1997, c. 398, §F7 (NEW).



9-B §346. Change of institutional name

1. Authorization; prohibitions. Any financial institution may change its corporate name to another name if the name selected is not the same or deceptively similar to the name of any other financial institution authorized to do business in this State.

[ 1997, c. 398, Pt. F, §8 (AMD) .]

2. Requirements. A change in the name of a financial institution requires compliance with the following requirements:

A. Approval pursuant to section 314-A or 325 by investors or mutual voters and the superintendent to amend the name set forth in the institution's organizational document; and [1997, c. 398, Pt. F, §8 (AMD).]

B. [1997, c. 398, Pt. F, §8 (RP).]

C. The superintendent shall notify forthwith the institution of the superintendent's decision; and, if the superintendent approves the name change, the superintendent shall file a certificate with the Secretary of State indicating approval. [1997, c. 398, Pt. F, §8 (AMD).]

[ 1997, c. 398, Pt. F, §8 (AMD) .]

3. Effective date. The name change shall become effective from the time of filing with the Secretary of State, or upon a date subsequent thereto if such date is fixed in the certificate, and shall become the corporate title of the institution thereafter.

[ 1975, c. 500, §1 (NEW) .]

4. Continuing entity. The adoption of a new name shall not affect the validity of any acts, transactions or documents wherein the former name was used. All deeds, mortgages, contracts, judgments, proceedings and records made, received, entered into, carried on, or done by an institution before adoption of the change of name, but wherein the institution is called by the name so subsequently adopted, shall be as valid as if the institution was called therein by the name set forth in its original articles of incorporation.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §F8 (AMD).



9-B §347. Effect of conversion or amendment; nonconforming activities

The financial institution resulting from any action taken pursuant to the authority granted in this chapter is subject to the provisions of sections 357 and 358 and shall comply with the requirements of these sections and rules adopted under these sections. [1997, c. 398, Pt. F, §9 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §F9 (AMD).






Chapter 35: MERGERS, CONSOLIDATIONS AND ACQUISITIONS

9-B §351. Applicability of chapter; fees

1. Applicability. The provisions of this chapter govern mergers and consolidations undertaken by financial institutions and industrial banks subject to the laws of this State and must set forth the procedures for and limitations on the acquisition of all or substantially all of the assets of such institutions by another institution.

[ 1997, c. 398, Pt. G, §1 (AMD) .]

2. Fees. An application made pursuant to sections 352, 353, 354, 354-A, 355 and 355-A may not be deemed complete by the superintendent unless accompanied by an application fee of $2,500, payable to the Treasurer of State, to be credited and used as provided in section 214.

[ 1997, c. 398, Pt. G, §1 (AMD) .]

3. Superintendent's approval required. Following approval by the governing body of each participating institution, the plan of merger, consolidation, purchase or assumption, together with certified copies of the authorizing resolutions adopted by the governing body of each participating institution, must be forwarded to the superintendent for approval or disapproval pursuant to section 252. If the superintendent disapproves the plan, the superintendent shall state the reason or reasons for the disapproval in writing and furnish them to the participating institutions. The institutions must be given an opportunity to amend the plan to obviate the reasons for disapproval.

[ 2007, c. 79, §8 (AMD) .]

3-A. Superintendent's approval not required. Notwithstanding subsection 3, if the surviving institution of a merger, consolidation, purchase or assumption is a federally chartered institution and the transaction is subject to approval by its federal regulator, approval by the superintendent is not required. The financial institution shall notify and provide the superintendent a copy of the application filed with the appropriate federal regulator within 3 days of filing with the federal regulator.

[ 2007, c. 79, §9 (NEW) .]

4. Vote of investors or mutual voters. The plan of merger or consolidation, as approved by the superintendent, must be submitted to the investors or mutual voters of the participating institutions for their approval at an annual meeting or at a special meeting called for that purpose in the following manner.

A. Notice of such a meeting must be published at least once a week for 3 successive weeks in at least one newspaper of general circulation in the county or counties where each participating institution's principal office is located or in other newspapers as the superintendent may designate. The notice must be mailed to each investor of record or mutual voter at the address on the books of each participating institution at least 15 days prior to the date of the meeting. [1997, c. 398, Pt. G, §1 (NEW).]

B. A 2/3 vote of each class of investor or a 2/3 vote of the mutual voters of each participating institution is necessary to approve the plan of merger or consolidation at the meeting called for this purpose. The vote constitutes the adoption of the organizational documents of the resulting institution, including amendments, contained in the merger or consolidation agreement. [1997, c. 398, Pt. G, §1 (NEW).]

[ 1997, c. 398, Pt. G, §1 (NEW) .]

5. Executed plan; certificate; effective date. The following provisions apply to the executed plan, certificate and effective date.

A. Upon approval by the investors or mutual voters of the participating institutions, the chief executive officer, president or vice-president and the clerk or secretary of each institution shall submit the executed plan of merger or consolidation to the superintendent, together with the resolutions of the investors or mutual voters approving it, each certified by these officers. [1997, c. 398, Pt. G, §1 (NEW).]

B. Upon receipt of the items in paragraph A and evidence that the participating institutions have complied with all applicable federal law and regulations, the superintendent shall issue to the resulting institution a certificate specifying the name of each participating institution and the name of the resulting institution and shall file a copy of the certificate and the certified votes with the Secretary of State for record. This certificate is conclusive evidence of the merger or consolidation and of the correctness of all proceedings relating to the merger or consolidation in all courts and places. The certificate may be filed in any office for the recording of deeds to evidence the new name in which property of the participating institutions is to be held. [1997, c. 398, Pt. G, §1 (NEW).]

C. Unless a later date is specified in the certificate, the merger or consolidation is effective upon issuance of the certificate in paragraph B and the charters of all but the resulting institution terminate automatically. [1997, c. 398, Pt. G, §1 (NEW).]

D. Any plan of merger or consolidation may contain a provision that, notwithstanding approval of the investors, mutual voters or the superintendent, the plan may be abandoned at any time prior to the effective date of the merger or consolidation by the governing body of any participating institution either at the absolute discretion of the governing body or upon the occurrence of any stated condition. [1997, c. 398, Pt. G, §1 (NEW).]

[ 1997, c. 398, Pt. G, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 201, §4 (AMD). 1997, c. 398, §G1 (AMD). 2007, c. 79, §§8, 9 (AMD).



9-B §352. Mergers and consolidations; investor-owned institutions

Any 2 or more investor-owned institutions authorized to do business in this State may merge or consolidate into one investor-owned institution organized under the laws of this State in accordance with the procedures, and subject to the conditions and limitations, set forth in this section. [1997, c. 398, Pt. G, §2 (AMD).]

1. Adoption of plan. The governing body of each participating institution shall adopt, by a majority vote or higher if required by its organizational documents, a plan of merger or consolidation on such terms as mutually agreed upon. The plan must include:

A. The names of the participating institutions and their locations; [1975, c. 500, §1 (NEW).]

B. [1997, c. 398, Pt. G, §2 (RP).]

C. With respect to the resulting institution: the name and location of its principal office, branch offices and facilities; the name, address and occupation of each director who is to serve until the next annual meeting of the investors; the name and address of each officer; the amount of capital, the number and the par value of each class of equity interest; and the amendments required to be made to the institution's organizational documents; [1997, c. 398, Pt. G, §2 (AMD).]

D. Provisions governing the manner and basis of converting the equity interests of the participating institutions into equity interests or other securities of the resulting institution and, if any equity interests of any of the participating institutions are not to be converted solely into equity interests or other securities of the resulting institution, provisions governing the amount of cash, property, rights or securities of any other institution or corporation that is to be paid or delivered to the holders of the equity interests in exchange for or upon surrender of the equity interests. The cash, property, rights or securities of any other institution or corporation may be in addition to or in lieu of the equity interests or securities of the resulting institution; [1997, c. 398, Pt. G, §2 (AMD).]

E. A statement that the agreement is subject to approval of the superintendent and of the investors of each participating institution; [1997, c. 398, Pt. G, §2 (AMD).]

F. Provisions, if applicable, governing the manner of disposing of equity interests of the resulting institution not taken by dissenting investors of the participating institutions; and [1997, c. 398, Pt. G, §2 (AMD).]

G. The anticipated effective date of such merger or consolidation; and such other provisions and details as may be necessary to perfect the merger or consolidation or as may be required by the superintendent. [1997, c. 398, Pt. G, §2 (AMD).]

[ 1997, c. 398, Pt. G, §2 (AMD) .]

2. Superintendent's approval.

[ 1997, c. 398, Pt. G, §2 (RP) .]

2-A. Superintendent's approval. The superintendent shall approve the plan of merger or consolidation in accordance with section 351, subsection 3.

[ 1997, c. 398, Pt. G, §2 (NEW) .]

3. Vote of investors. The plan of merger or consolidation, as approved by the superintendent, must be submitted to the investors of the participating institutions for their approval at an annual meeting, or at a special meeting called for that purpose, in accordance with section 351, subsection 4 and the following provisions.

Notice required pursuant to section 351, subsection 4 must state that dissenting investors will be entitled to payment only for the value of those equity interests that are voted against approval of the plan. Published notice may be waived if written waivers are received from the holders of 2/3 of the outstanding voting equity interests of each class stock of each participating institution.

A. [1997, c. 398, Pt. G, §2 (RP).]

B. [1997, c. 398, Pt. G, §2 (RP).]

[ 1997, c. 683, Pt. A, §1 (AMD) .]

4. Executed plan; certificate; effective date. The executed plan certificate and effective date must be in accordance with section 351, subsection 5.

A. [1997, c. 398, Pt. G, §2 (RP).]

B. [1997, c. 398, Pt. G, §2 (RP).]

C. [1997, c. 398, Pt. G, §2 (RP).]

[ 1997, c. 398, Pt. G, §2 (AMD) .]

5. Rights of dissenting investors. The rights of investors dissenting to the merger or consolidation are those specified in Title 13-C or Title 31, chapter 15, 19 or 21, depending upon the organizational form of the institution. To the extent that dissenters' rights are not addressed in Title 31 or these rights are less beneficial to the dissenting investors than those rights listed in the institution's organizational documents, the organizational documents govern.

A. [1997, c. 398, Pt. G, §2 (RP).]

[ 2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §4 (AMD) .]

6. Federally chartered institution as participant. If one of the parties to a merger or consolidation is a federally chartered investor-owned institution, the participants shall comply with all requirements imposed by federal law for such merger or consolidation in addition to the requirements contained in this Title and shall provide evidence of such compliance to the superintendent as a condition precedent to the issuance of a certificate in section 351, subsection 5 relating to such merger or consolidation. The rights of dissenting investors in such federally chartered institutions are governed by federal law.

[ 1997, c. 398, Pt. G, §2 (AMD) .]

7. Merger of investor-owned institution with national bank.

A. Nothing contained in the law of this State restricts the right of a financial institution organized under chapter 31 to merge or consolidate into a resulting national bank. The action to be taken by the investor-owned institution and its rights and liabilities and those of its investors are the same as those prescribed for national banks at the time of the action by the law of the United States and not by the law of this State, except that a vote of the holders of 2/3 of each class of equity interest of an investor-owned institution is required for the merger or consolidation and that, on merger or consolidation into a national bank, the rights of dissenting investors are those specified in federal law for national banks. [1997, c. 398, Pt. G, §2 (AMD).]

B. Upon the completion of the merger or consolidation, the franchise of the participating investor-owned institution terminates automatically. [1997, c. 398, Pt. G, §2 (AMD).]

[ 1997, c. 398, Pt. G, §2 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 529, (AMD). 1997, c. 398, §G2 (AMD). 1997, c. 683, §A1 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B12 (COR). 2005, c. 543, §D4 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. B, §4 (AMD).



9-B §353. Mergers and consolidations; mutual financial institutions

Any 2 or more mutual financial institutions authorized to do business in this State may merge or consolidate into one mutual financial institution organized under chapter 32 in accordance with the procedures and subject to the conditions and limitations set forth in this section. [1997, c. 398, Pt. G, §3 (AMD).]

1. Adoption of plan. The governing body of each participating institution shall adopt, by a majority vote or higher if required by its organizational documents, a plan of merger or consolidation on such terms as are mutually agreed upon. The plan must include:

A. The names of the participating institutions and their locations; [1975, c. 500, §1 (NEW).]

B. [1997, c. 398, Pt. G, §3 (RP).]

C. With respect to the resulting institution, the name and location of its principal office, branch offices and facilities; the name, address and occupation of each director who is to serve until the next annual meeting of the mutual voters; and the name and address of each officer; [1997, c. 398, Pt. G, §3 (AMD).]

D. The mode for carrying the plan into effect and the proposed effective date; [1997, c. 398, Pt. G, §3 (AMD).]

E. The manner of converting deposits, accounts or shares of such institutions into deposits, accounts or shares of the resulting institution; [1997, c. 398, Pt. G, §3 (AMD).]

F. A statement that the agreement is subject to the approval of the superintendent and of the mutual voters of each participating institution; and [1997, c. 398, Pt. G, §3 (AMD).]

G. Such other provisions and details as may be necessary to perfect the merger or consolidation or as may be required by the superintendent. [1997, c. 398, Pt. G, §3 (AMD).]

[ 1997, c. 398, Pt. G, §3 (AMD) .]

2. Superintendent's approval.

[ 1997, c. 398, Pt. G, §3 (RP) .]

2-A. Superintendent's approval. The superintendent shall approve the plan of merger or consolidation in accordance with section 351, subsection 3.

[ 1997, c. 398, Pt. G, §3 (NEW) .]

3. Vote of mutual voters. The plan of merger or consolidation, as approved by the superintendent, must be submitted to the mutual voters of the participating institutions for their approval at an annual meeting, or at a special meeting called for that purpose, in accordance with section 351, subsection 4 and with the following requirements.

A. Copies of the notice required under section 351, subsection 4, paragraph A, must be posted in a conspicuous place in all offices of the participating institutions, at least 15 days prior to the meeting. [1997, c. 398, Pt. G, §3 (AMD).]

B. Any mutual voter not present at the meeting in person must be regarded as having affirmatively voted for the merger or consolidation and be counted among the required 2/3 vote if notice of this fact is contained in the published and mailed notices and if this notice was mailed to the mutual voter as required in section 351, subsection 4, paragraph A. [1997, c. 398, Pt. G, §3 (AMD).]

C. [1997, c. 398, Pt. G, §3 (RP).]

[ 1997, c. 398, Pt. G, §3 (AMD) .]

4. Executed plan; certificate; effective date. The executed plan, certificate and effective date must be in accordance with section 351, subsection 5.

A. [1997, c. 398, Pt. G, §3 (RP).]

B. [1997, c. 398, Pt. G, §3 (RP).]

C. [1997, c. 398, Pt. G, §3 (RP).]

[ 1997, c. 398, Pt. G, §3 (AMD) .]

5. Federally-chartered institution as participant. If one of the parties to a merger or consolidation is a federally chartered mutual financial institution, the participants shall comply with all requirements imposed by federal law for such merger or consolidation and provide evidence of such compliance to the superintendent as a condition precedent to the issuance of a certificate in section 351, subsection 5 relating to such merger or consolidation.

[ 1997, c. 398, Pt. G, §3 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §G3 (AMD).



9-B §354. Mergers and consolidations; investor-owned and mutual financial institutions

1. Resulting mutual financial institution. An investor-owned financial institution may be merged into or consolidated with a mutual financial institution organized under the laws of this State in accordance with the procedures and subject to the conditions and limitations set forth in this subsection.

A. The acquiring mutual financial institution shall comply with the requirements of section 353, subsections 1 to 4, except that the plan of merger or consolidation must state the amount that institution will pay for the equity interests in the investor-owned institution to be acquired and additional information the superintendent considers appropriate. [1997, c. 398, Pt. G, §4 (AMD).]

B. [1997, c. 22, §10 (RP).]

C. [1997, c. 22, §10 (RP).]

D. [1997, c. 22, §10 (RP).]

E. The investor-owned institution to be acquired shall comply with section 352, subsections 1 to 6. [1997, c. 398, Pt. G, §4 (AMD).]

F. Sections 357 and 358 apply to mergers or consolidations made pursuant to this section. [1997, c. 398, Pt. G, §4 (AMD).]

[ 1997, c. 398, Pt. G, §4 (AMD) .]

2. Resulting investor-owned institution. Except as the superintendent may authorize pursuant to section 354-A, a mutual financial institution may not merge into an investor-owned institution organized under the laws of this State without prior compliance with section 344 and all rules adopted under that section.

[ 1997, c. 398, Pt. G, §4 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 22, §10 (AMD). 1997, c. 398, §G4 (AMD).



9-B §354-A. Authority for expedited mergers and consolidations

Notwithstanding any other provision of law, or any organizational document of any participating institution, following approval of the plan of merger or consolidation by a majority vote of the governing body of each participating institution and receipt by the superintendent of certified copies of the authorizing resolutions adopted by the governing body of each participating institution, the superintendent may order that the merger or consolidation become effective immediately if the superintendent believes that the action is necessary for the protection of depositors or the public. Any person aggrieved by a merger or consolidation pursuant to this section is entitled to judicial review of the superintendent's order in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter VII. [1997, c. 398, Pt. G, §5 (AMD).]

SECTION HISTORY

1981, c. 539, §2 (NEW). 1997, c. 398, §G5 (AMD).



9-B §355. Acquisition of assets; assumption of liabilities

A financial institution organized under the laws of this State may acquire the assets of, or assume the liabilities of, any other financial institution authorized to do business in this State, in accordance with the procedures and subject to the conditions and limitations set forth in this section. [1997, c. 398, Pt. G, §6 (AMD).]

1. Adoption of plan. The governing body of the acquiring or assuming institution and the governing body of the transferring institution shall adopt by majority vote a plan for acquisition, assumption or sale on terms that are mutually agreed upon. The plan must include:

A. The names and types of the institutions involved; [1975, c. 500, §1 (NEW).]

B. A statement setting forth the material terms of the proposed acquisition, assumption or sale, including, if applicable, the plan for disposition of all assets and liabilities not subject to the plan; [1991, c. 386, §8 (AMD).]

C. A statement, if applicable, of the plan governing liquidation of the transferring institution pursuant to section 364 upon execution of the plan, with that liquidation being a required provision of the plan; [1991, c. 386, §8 (AMD).]

D. A statement that the entire transaction is subject to written approval of the superintendent and, if the transaction involves all or substantially all of the assets or liabilities of the transferring institution, the approval of the transferring institution's investors or mutual voters; [1997, c. 398, Pt. G, §6 (AMD).]

E. If an investor-owned institution is the transferring institution and the proposed sale is not for cash, a clear and concise statement that investors of the institution voting against the proposed sale are entitled to rights set forth in section 352, subsection 5; and [1997, c. 398, Pt. G, §6 (AMD).]

F. The proposed effective date of the acquisition, assumption or sale and all other information and provisions that are necessary to execute the transaction or that are required by the superintendent. [1991, c. 386, §8 (AMD).]

[ 1997, c. 398, Pt. G, §6 (AMD) .]

2. Superintendent's approval.

[ 1997, c. 398, Pt. G, §6 (RP) .]

2-A. Superintendent's approval. The superintendent shall approve the plan of merger or consolidation in accordance with section 351, subsection 3.

[ 1997, c. 398, Pt. G, §6 (NEW) .]

3. Vote of investors or mutual voters. If the transaction involves all or substantially all of the assets or liabilities of the transferring institution or if the transferring institution's organizational documents require, the plan of acquisition, assumption or sale must be presented to the investors or mutual voters of the transferring institution for their approval, and their approval must be obtained in accordance with section 351, subsection 4. If the approval of investors is required, then investors dissenting to the transaction have the rights set forth in section 352, subsection 5.

[ 1997, c. 398, Pt. G, §6 (AMD) .]

4. Executed plan; certificate; effective date.

A. If the plan is approved by the investors or mutual voters of the transferring institution, the chief executive officer, president or vice-president and the clerk or secretary of such institution shall submit the executed plan to the superintendent, together with a copy of the resolution of the investors or mutual voters approving it, each certified by these officers. [1997, c. 398, Pt. G, §6 (AMD).]

B. Upon receipt of the items set forth in paragraph A and evidence that the participating institutions have complied with all applicable federal law and regulations, the superintendent shall certify, in writing, to the participants that the plan has been approved and is in compliance with the provisions of this Title. [1975, c. 500, §1 (NEW).]

C. Notwithstanding approval of the investors or mutual voters or certification by the superintendent, the transferring institution's governing body may, in its discretion, abandon such a transaction without further action or approval by the investors or mutual voters, subject to the rights of 3rd parties under any contracts relating to the transaction. [1997, c. 398, Pt. G, §6 (AMD).]

[ 1997, c. 398, Pt. G, §6 (AMD) .]

5. Federally chartered institution as participant. If one of the participants in a transaction under this section is a federally chartered institution, all participants shall comply with such requirements as may be imposed by federal law for such an acquisition, assumption or sale and provide evidence of such compliance to the superintendent as a condition precedent to the issuance of a certificate in subsection 4, paragraph B relating to such acquisition, assumption or sale; provided that if the purchasing or assuming institution is a federally chartered institution, approval by the superintendent is not required.

[ 1997, c. 398, Pt. G, §6 (AMD) .]

6. Investor-owned institution acquiring mutual financial institution. A mutual financial institution may not sell all or substantially all of its assets to an investor-owned institution without prior compliance with section 344 and all rules adopted under section 344.

[ 1997, c. 398, Pt. G, §6 (AMD) .]

7. Other sections. Sections 357 and 358 apply to acquisitions, assumptions and sales made pursuant to this section.

[ 1997, c. 398, Pt. G, §6 (AMD) .]

8. Applicability. This section does not apply to a transfer of assets of a financial institution in the ordinary course of business that does not include any assumption of deposit liabilities.

[ 1991, c. 386, §10 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §40 (AMD). 1991, c. 386, §§7-10 (AMD). 1997, c. 398, §G6 (AMD).



9-B §355-A. Authority for expedited acquisitions

Notwithstanding any other provision of law, or any organizational document of any participating institution, the superintendent may order that the acquisition of assets and assumption of liabilities become effective immediately if the superintendent determines that the action is necessary for the protection of depositors or the public. This action may be taken upon receipt of the following: [1997, c. 398, Pt. G, §7 (AMD).]

1. Authorizing resolutions and plan. Certified copies of the authorizing resolutions adopted by the respective governing bodies of the acquiring or assuming financial institution or financial institution holding company, and a copy of the plan of acquisition of assets and assumption of liabilities approved by a majority vote of the governing bodies of the acquiring or assuming financial institution or financial institution holding company and the transferring institution; or

[ 1997, c. 398, Pt. G, §8 (AMD) .]

2. Notice. Notice, containing information required by the superintendent, from any other person of intent to acquire the assets and assume the liabilities of a financial institution or financial institution holding company.

[ 1991, c. 34, §3 (NEW) .]

Any person aggrieved by an acquisition of assets and assumption of liabilities pursuant to this section is entitled to judicial review of the superintendent's order in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter VII. [1991, c. 34, §3 (NEW).]

SECTION HISTORY

1987, c. 40, §2 (NEW). 1991, c. 34, §3 (AMD). 1997, c. 398, §§G7,8 (AMD).



9-B §356. Book value of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §G9 (RP).



9-B §357. Effect of merger, consolidation, conversion or acquisition

From and after the effective date of a merger, consolidation, conversion or acquisition, the resulting institution may conduct business in accordance with the terms of the plan as approved; provided that: [1975, c. 500, §1 (NEW).]

1. Continuing entity. Even though the charter of any participating or converting institution has been terminated, the resulting institution shall be deemed to be a continuation of the entity of the participating or converting institution such that all property of the participating or converting institution, including rights, titles and interests in and to all property of whatsoever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest and asset of any conceivable value or benefit then existing, or pertaining to it, or which would inure to it, including appointments, designations and nominations, and all other rights and interests as trustee, personal representative, guardian and conservator, and in every other fiduciary capacity, shall immediately by act of law and without any conveyance or transfer and without further act or deed be vested in and continue to be that property of the resulting institution; and such institution shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by the participating or converting institution and such resulting institution as of the time of the taking effect of such merger, consolidation, conversion or acquisition shall continue to have and succeed to all the rights, obligations and relations of the participating or converting institution.

[ 1983, c. 42, (AMD) .]

2. Effect on judicial proceedings. All pending actions and other judicial proceedings to which the participating or converting institution is a party shall not be deemed to have been abated or to have been discontinued by reason of such merger, consolidation, conversion or acquisition, but may be prosecuted to final judgment, order or decree in the same manner as if such action had not been taken; and such institution resulting from such merger, consolidation, conversion or acquisition may continue such action in its new name, and any judgment, order or decree may be rendered for or against it which might have been rendered for or against the participating or converting institution theretofore involved in such judicial proceedings.

[ 1975, c. 500, §1 (NEW) .]

3. Creditor's rights. The resulting institution in a merger, consolidation, conversion or acquisition shall be liable for all obligations of the participating or converting institution which existed prior to such action, and the action taken shall not prejudice the right of a creditor of the participating or converting institution to have his debts paid out of the assets thereof, nor shall such creditor be deprived of, or prejudiced in, any action against the officers, directors, corporators or members of a participating or converting institution for any neglect or misconduct.

[ 1975, c. 500, §1 (NEW) .]

4. Exception. In the event of an acquisition of assets pursuant to section 355, the provisions of subsections 1 through 3 of this section shall apply only to the assets acquired and the liabilities assumed by the resulting institution; provided that sufficient assets to satisfy all liabilities not assumed by the resulting institution are retained by the transferring institution.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 42, (AMD).



9-B §358. Nonconforming activities: cessation

If, as a result of a merger, consolidation, conversion or acquisition pursuant to this Title, the resulting institution is to be of a different type or of a different character than any one or all of the participating or converting institutions, such resulting institution shall be subject to the following conditions and limitations: [1975, c. 500, §1 (NEW).]

1. Plan for termination. The plan of merger, consolidation, conversion or acquisition shall set forth the method and schedule for terminating those activities not permitted by the laws of this State for the resulting institution, but which were authorized for any of the participating or converting institutions.

[ 1975, c. 500, §1 (NEW) .]

2. Effective date. The plan of merger, consolidation, conversion or acquisition shall state that from the effective date of such action, the resulting institution shall not engage in any nonconforming activities, except to the extent necessary to fulfill obligations existing prior to merger, consolidation, conversion or acquisition, pursuant to subsection 4.

[ 1975, c. 500, §1 (NEW) .]

3. Compliance with limitations. If, as a result of such merger, consolidation, conversion or acquisition, the resulting institution exceeds any lending, investment or other limitations imposed by this Title, it shall conform to such limitations within such period of time as shall be established by the superintendent.

[ 1975, c. 500, §1 (NEW) .]

4. Divesture. The superintendent may, as a condition to such merger, consolidation, conversion or acquisition, require a nonconforming activity to be divested in accordance with such additional requirements as he may deem appropriate under the circumstances.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).






Chapter 36: CONSERVATION, LIQUIDATION AND INSOLVENCY

9-B §361. Applicability of chapter

Notwithstanding any other provisions of law, the provisions of this chapter apply to and supersede any other provision of law governing conservation, liquidation and insolvency of financial institutions organized under the laws of this State. [2003, c. 322, §14 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §H1 (AMD). 2003, c. 322, §14 (AMD).



9-B §362. Payments restrained to preserve assets or protect depositors

1. Application to court. Whenever it may become necessary to preserve the assets or protect depositors in a financial institution, the Superior Court may, on application by the superintendent, the governing body of such institution or 3/4 of its depositors, members or investors or more if required by the institution's organizational documents, after due notice, issue an order restraining the institution from paying out its funds or any portion of its funds or from declaring or paying any dividends or deposits for such time as the court considers advisable.

[ 1997, c. 398, Pt. H, §2 (AMD) .]

2. Authority of court. The court may at any time revoke or modify the original order and authorize the institution to pay dividends upon its deposits, or pay any portion of its deposits to such as may desire to withdraw the same or make any other or further order that may be necessary to protect the depositors or members of such institution.

[ 1975, c. 500, §1 (NEW) .]

3. Rights of parties. Nothing in this section shall be construed to take away the rights of the parties in interest to proceed under sections 365 or 366, subsection 1.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §H2 (AMD).



9-B §363. Conservation of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1991, c. 34, §4 (RP).



9-B §363-A. Conservation of assets

1. Appointment of conservator. Whenever, in the judgment of the superintendent, because of unsafe or unsound practice in conducting the business of a financial institution or other potentially hazardous condition, it is necessary to conserve or revalue the assets of the financial institution or to reorganize and put into sound condition the financial institution for the benefit of depositors, beneficiaries of fiduciary accounts, creditors or the public, the superintendent may issue an order describing the unsafe, unsound or other hazardous condition and appointing one or more conservators for the financial institution, who shall endeavor promptly to remedy the condition or conditions stated in the order.

A. The superintendent may require a bond as the superintendent determines proper and issue orders as necessary to carry out the provisions of this section. The superintendent may appoint a deputy superintendent or other person, including the federal corporation insuring the financial institution's accounts pursuant to section 422, as conservator. [2005, c. 83, §7 (NEW).]

B. A conservator, in addition to the powers set forth elsewhere in this chapter and other powers authorized in an order of the superintendent, has all the rights, powers, privileges and authority possessed by the officers, governing body, corporators, members and investors of the financial institution, including the power to remove any officer or member of the governing body if the order of removal is approved in writing by the superintendent. The conservator may, in the name of the financial institution:

(1) Prosecute and defend all suits and other legal proceedings; and

(2) Execute, acknowledge and deliver all deeds, assignments, releases and other instruments necessary and proper to effectuate any sale of real or personal property or any compromise approved by the superintendent. Any deed or other instrument executed pursuant to this subparagraph is valid and effective for all purposes to the same extent as though fully authorized by the financial institution. [2005, c. 83, §7 (NEW).]

C. If a deputy superintendent or other employee of the bureau is appointed conservator, no additional compensation need be paid, but any reasonable and necessary expenses as conservator, including expenses for assistants and counsel, must be paid by the financial institution. If a person other than an employee of the bureau is appointed conservator, then the compensation is determined by the superintendent and must be paid by the financial institution along with any reasonable and necessary expenses of the conservator, including expenses for assistants and counsel. [2005, c. 83, §7 (NEW).]

D. In the event that the federal corporation insuring the financial institution's deposits or accounts pursuant to section 422 accepts an appointment as conservator, the corporation acquires both legal and equitable title to all assets, rights or claims and to all real or personal property of the financial institution to the extent necessary for the corporation to perform its duties as conservator or as may be necessary under applicable federal law to effectuate the appointment. If the corporation pays or makes available for payment the insured deposit liabilities of a financial institution by reason of actions taken pursuant to this section, the corporation becomes subrogated to the rights of all the depositors of the financial institution, whether or not it has become conservator of the financial institution, in the same manner and to the same extent as it would be subrogated in the conservation of a financial institution operating under a federal charter and insured by the corporation. [2005, c. 83, §7 (NEW).]

[ 2005, c. 83, §7 (NEW) .]

2. Segregation of assets. A conservator appointed under subsection 1 may order that there be segregated and set aside investments that in the conservator's judgment are of slow or doubtful value or that, on account of unusual conditions, cannot be converted into cash at their full fair value.

A. Pursuant to the conservator's segregation order, the clerk or treasurer of the financial institution shall withdraw all investments so segregated and the then book value of the investments from the list of investments and book values of assets as shown on the books of the financial institution. [2005, c. 83, §7 (NEW).]

B. The clerk or treasurer of the financial institution shall make and keep a complete and accurate list of the investments segregated under this subsection, their book values and any other records with respect to the investments as the superintendent or conservator may from time to time prescribe. [2005, c. 83, §7 (NEW).]

As used in this subsection, "investment" or "investments" includes all assets of the financial institution, whether real or personal.

[ 2005, c. 83, §7 (NEW) .]

3. Deposit reductions. Simultaneously with the reductions taken pursuant to subsection 2, the following actions must be taken by the financial institution.

A. In the case of a mutual financial institution or cooperative financial institution, each deposit standing in that financial institution must be reduced so as to divide pro rata among the depositors or members the aggregate book value of all investments segregated under subsection 2. After the order under subsection 2 has been delivered, a depositor or member may not demand or receive on account of a deposit more than the amount remaining to the credit of the deposit after the reduction has been made, and dividends must be computed only on the amounts so remaining, except as otherwise provided in this section. The treasurer or clerk of that financial institution shall withdraw the sum of any deposit reductions from the statements of the amounts due to depositors or members and enter the reductions on individual passbooks as they are presented. The investments and amounts due depositors or members then remaining with changes thereafter made in a usual course of business are deemed to be the investments held by and deposits standing in that financial institution for the purpose of taxation and all other purposes, except as elsewhere provided in this chapter. [2005, c. 83, §7 (NEW).]

B. In the case of an investor-owned financial institution, if the liabilities of that financial institution, excluding the outstanding equity interest, exceed its assets, the deficit, after making due allowances for priorities, must be divided pro rata among the depositors and each account charged with its proportionate share of the deficit. A depositor is entitled to withdraw the amount of the depositor's account as fixed and determined in the amounts and at the times the conservator, with the prior written approval of the superintendent, directs. That financial institution shall issue to each depositor a certificate showing the amount of the deficit charged to the depositor's account. The certificate is negotiable and may not bear interest. No dividend, profit, withdrawal or distribution may be made thereafter in liquidation of equity interests in that financial institution until the certificates have been paid in full with interest compounded at the rate of 3% per year; otherwise, the certificates may not be deemed to be a liability of that financial institution. [2005, c. 83, §7 (NEW).]

C. Nothing in this subsection permits a conservator or the superintendent to reduce deposits or accounts insured by a federal corporation pursuant to section 422 without written approval of the federal corporation. [2005, c. 83, §7 (NEW).]

[ 2005, c. 83, §7 (NEW) .]

4. Sale of segregated investments. Investments segregated under subsection 2 may be sold or exchanged for other securities or investments by a vote of the members of the governing body of the financial institution but must be sold when so ordered by the conservator or the superintendent. All money received from the sales of or as income from the securities or investments must be entered into a special account and held by the financial institution for the benefit of the depositors or members whose deposits were reduced under subsection 3, to be disposed of as provided in subsection 5.

[ 2005, c. 83, §7 (NEW) .]

5. Repayment of reductions. The members of the governing body of a financial institution from time to time may, and when directed by the superintendent shall, declare pro rata dividends of money received as provided in subsection 4 to be distributed among the depositors or members whose deposits were reduced under subsection 3, payable to those who would then have been entitled to receive the sums deducted if the sums had continued to be included in the reduced deposits, and payable as other dividends are paid.

A. Any depositor or member whose deposit was reduced, any holder of a certificate issued pursuant to subsection 3, paragraph B or the financial institution may file a complaint with the superintendent after one year from the date of the reduction for an order of distribution whenever the condition of the financial institution, taking into account the rights of creditors and of preferred stockholders, if any, warrants the payment. [2005, c. 83, §7 (NEW).]

B. The superintendent may at any time declare the repayment under paragraph A to be final. [2005, c. 83, §7 (NEW).]

[ 2005, c. 83, §7 (NEW) .]

6. Conservator continuing business. The conservator may continue to operate the financial institution in accordance with the following conditions and limitations.

A. All depositors, members and investors of the financial institution may continue to make payments to the financial institution in accordance with the terms and conditions of their contracts. [2005, c. 83, §7 (NEW).]

B. The conservator may set aside and make available for withdrawal by depositors or members and payment to other creditors on a ratable basis the amounts as in the opinion of the superintendent may safely be used for that purpose. [2005, c. 83, §7 (NEW).]

C. The conservator may receive deposits under the following limitations. The deposits:

(1) May not be subject to any limitation as to payment or withdrawal;

(2) Must be segregated;

(3) May not be used to liquidate any indebtedness of the financial institution existing at the time that the conservator was appointed or any subsequent indebtedness incurred for the purpose of liquidating the indebtedness of the financial institution existing at the time the conservator was appointed; and

(4) Must be kept in cash or invested in direct obligations of the United States or deposited with another financial institution. [2005, c. 83, §7 (NEW).]

[ 2005, c. 83, §7 (NEW) .]

7. Replacement conservator. The superintendent may, without notice or hearing, replace a conservator with another conservator.

[ 2005, c. 83, §7 (NEW) .]

8. Termination of conservatorship. The superintendent by order may terminate the conservatorship according to this subsection.

A. The superintendent may terminate the conservatorship at the superintendent's discretion. [2005, c. 83, §7 (NEW).]

B. Any interested party may petition the superintendent for termination of the conservatorship 6 months following appointment of the conservator. [2005, c. 83, §7 (NEW).]

C. Upon termination of the conservatorship, the powers and duties of the conservator appointed pursuant to subsection 1 cease. [2005, c. 83, §7 (NEW).]

D. Upon termination of the conservatorship:

(1) The financial institution is returned to its governing body and operates as if the conservator had not been appointed; or

(2) A receiver is appointed as provided in section 365. [2005, c. 83, §7 (NEW).]

A certified copy of any order discharging the conservator and returning the financial institution to its governing body is sufficient evidence of termination of conservatorship.

[ 2005, c. 83, §7 (NEW) .]

9. Immunity from civil liability. A person serving as a conservator is immune from any civil liability for acts performed within the scope of the conservator's duties in the same manner and to the same extent as employees of governmental entities are under the Maine Tort Claims Act.

[ 2005, c. 83, §7 (NEW) .]

9-A. Directors not liable. The members of the board of directors of a financial institution may not be liable to the financial institution's shareholders or creditors for acquiescing in or consenting in good faith to the appointment of a conservator for that financial institution or requiring the financial institution to be acquired by a financial institution holding company or to combine with another financial institution, if grounds exist for appointing a conservator for the financial institution.

[ 2009, c. 228, §5 (NEW) .]

10. Judicial review. Any person affected adversely by any act or omission of the superintendent or conservator under this section or section 367-A may bring an action in the Superior Court of Kennebec County seeking an order annulling, altering or modifying the act or enjoining the performance of the act or requiring action to be taken under any provision of this section.

A. The proceedings may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. The person bringing the action has the burden of proof to show that the act or omission is unlawful or arbitrary and capricious. Only the financial institution may bring an action challenging the superintendent's order establishing the conservatorship. The court must uphold the superintendent's order establishing the conservatorship and the appointment of a conservator unless the court finds that the superintendent's action was unlawful or arbitrary and capricious. [2011, c. 559, Pt. A, §6 (AMD).]

B. The person must bring the action under paragraph A within 10 business days after receiving notice of the act or omission in person, by registered mail or by publication of a certificate signed by the conservator, by the superintendent or by the president, treasurer or clerk of the financial institution in a newspaper of general circulation in the county where the financial institution has its principal office. [2005, c. 83, §7 (NEW).]

C. Notwithstanding paragraph B, action may not be brought more than 30 days after the order of the superintendent under subsection 8. [2005, c. 83, §7 (NEW).]

D. The court may issue injunctions to prevent multiplicity of proceedings seeking to annul, alter or modify the actions of the superintendent or the conservator made under the provisions of this chapter or to prevent undue interference with the regulation and conservation of the financial institution. [2005, c. 83, §7 (NEW).]

E. The court, upon application by the superintendent or conservator, has jurisdiction to enforce orders relating to the conservatorship and the financial institution in conservatorship. [2005, c. 83, §7 (NEW).]

F. Notwithstanding Title 5, section 8003, the Maine Administrative Procedure Act does not apply to the procedures described in this subsection. [2005, c. 83, §7 (NEW).]

[ 2011, c. 559, Pt. A, §6 (AMD) .]

SECTION HISTORY

2005, c. 83, §7 (NEW). 2009, c. 228, §5 (AMD). 2011, c. 559, Pt. A, §6 (AMD).



9-B §364. Voluntary liquidation

1. Application to court. Whenever, in the opinion of the superintendent and a majority of the governing body of any financial institution or in the opinion of 3/4 of its depositors, members or investors or more if required by the institution's organizational documents, it is inexpedient for any reason for the institution to continue the further prosecution of its business, the governing body may join with the superintendent in an application to the Superior Court for liquidation of the affairs of the institution, or the depositors, members or investors may file such an application with the concurrence of the superintendent.

[ 1999, c. 218, §19 (AMD) .]

2. Injunction to restrict payments. Upon presentation of such application, the court may issue an injunction wholly or partially restraining further payment of deposits until further order of court.

[ 1975, c. 500, §1 (NEW) .]

3. Order to liquidate. If, after notice and hearing on application, the court is of the opinion that it is inexpedient for the institution to continue the further prosecution of its business, it may make orders and decrees as seem proper for liquidation of the institution's affairs, distribution of its assets, protection of its depositors, members and investors, if any, and the welfare of the community.

[ 1997, c. 398, Pt. H, §3 (AMD) .]

4. Liquidation proceedings. Further proceedings on such application may be in the manner provided for liquidation of an insolvent financial institution, or the court may authorize the chief executive officer, president and governing body of such institution then in office to liquidate its affairs under direction of the court.

[ 1997, c. 398, Pt. H, §3 (AMD) .]

5. Applicability of section 362. Section 362 is made applicable to such applications.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §H3 (AMD). 1999, c. 218, §19 (AMD).



9-B §365. Insolvency liquidation

1. Injunction against insolvent institution.

[ 1991, c. 34, §5 (RP) .]

1-A. Appointment of receiver. If, upon examination of a financial institution, the superintendent is of the opinion that it is insolvent or that its condition renders its further proceedings hazardous to the public or to those having funds including trust assets in its custody, the superintendent may order the institution closed and appoint a receiver who shall proceed to liquidate the financial institution.

[ 2005, c. 83, §8 (AMD) .]

2. Powers of receivers. Receivers have the following powers.

A. The person appointed by the superintendent as a receiver may be the superintendent, a deputy, or such other person, including the corporation insuring the institution's accounts pursuant to section 422, as the superintendent may choose; and a certified copy of the order making such appointment is evidence thereof. A receiver has the power and authority provided in this Title, and such other powers and authority as may be expressed in the order of the superintendent. [1991, c. 34, §5 (AMD).]

B. If the superintendent or a deputy is appointed receiver, no additional compensation need be paid, but any reasonable and necessary expenses as a receiver must be paid by the institution. If another person is so appointed, then the compensation of the receiver must be paid from the assets of that institution. [1991, c. 34, §5 (AMD).]

C. If the federal corporation insuring the institution's deposits or accounts pursuant to section 422 accepts an appointment as receiver, that corporation acquires both legal and equitable title to all assets, rights or claims and to all real or personal property of the institution, to the extent necessary for that corporation to perform its duties as receiver or as may be necessary under applicable federal law to effectuate that appointment. [1991, c. 34, §5 (AMD).]

[ 1991, c. 34, §5 (AMD) .]

3. Specific powers of receivers. Upon taking possession of the property and business of a financial institution under this section, the receiver:

A. May collect money due to the institution and do all acts necessary to conserve its assets and business, and shall proceed to liquidate its affairs; [1991, c. 34, §5 (AMD).]

B. Shall collect all debts due and claims belonging to the institution and may sell or compound all bad or doubtful debts; [1991, c. 34, §5 (AMD).]

C. May sell, for cash or other consideration or as provided by law, all or any part of the real and personal property of the institution; [1991, c. 34, §5 (AMD).]

D. May take, in the name of the institution, a mortgage on the real property from a bona fide purchaser to secure the whole or part of the purchase price; and [1991, c. 34, §5 (AMD).]

E. May borrow money and issue evidence of indebtedness therefor. To secure the repayment of same, the receiver may mortgage, pledge, transfer in trust or hypothecate any or all of the property of such institution, whether real, personal or mixed, superior to any charge thereon for expenses of liquidation. [1991, c. 34, §5 (AMD).]

F. [1991, c. 34, §5 (RP).]

G. [1991, c. 34, §5 (RP).]

Whenever the federal corporation insuring the institution's deposits or accounts pursuant to section 422 pays or makes available for payment the insured deposit liabilities of an institution, such corporation shall become subrogated to the rights of all depositors of the institution, whether or not it has become receiver thereof, in the same manner and to the same extent as it would be subrogated in the liquidation of a financial institution operating under a federal charter and insured by such corporation.

[ 1991, c. 34, §5 (AMD) .]

4. Reports of receiver; legal advice.

[ 1991, c. 34, §5 (RP) .]

5. Distribution of assets: stock institution.

[ 1991, c. 34, §5 (RP) .]

6. Distribution of assets: mutual institution.

[ 1991, c. 34, §5 (RP) .]

7. Attachments dissolved; actions discontinued; judgment recovered added to claims.

[ 1991, c. 34, §5 (RP) .]

8. Untimely claims barred.

[ 1991, c. 34, §5 (RP) .]

9. Unknown depositors. When it appears upon the settlement of the account of the receiver of a financial institution pursuant to this section that there are remaining in the receiver's hands funds due depositors who can not be found and whose heirs or legal representatives are unknown, the unclaimed funds must be disposed of according to Title 33.

[ 1991, c. 34, §5 (AMD) .]

10. Procedures in liquidation. When the superintendent appoints the FDIC as receiver, federal law prescribes the procedures that the FDIC follows in liquidation of the insolvent institution. When an insolvent institution is liquidated, assets must be distributed in the following priority:

A. First, the payment of the costs and expenses of the liquidation; [1991, c. 386, §11 (NEW).]

B. Second, the payment of claims for deposits, including, but not limited to, the claims of depositors in a mutual institution for the return of their deposits; [1991, c. 386, §11 (NEW).]

C. Third, the payment of all debts, claims and obligations owed by the institution and not accorded priority pursuant to paragraphs A and B; [1991, c. 386, §11 (NEW).]

D. Fourth, the payment of claims otherwise proper that were not filed within the prescribed time; and [1991, c. 386, §11 (NEW).]

E. Fifth, the payment of any obligation expressly subordinated to deposits and to claims entitled to the priority established by paragraphs A and B. [1991, c. 386, §11 (NEW).]

Any funds remaining must be divided among the investors in an investor-owned institution according to their respective interests or, in the case of a mutual institution, pro rata among the depositors in proportion to the respective amount of their deposits.

Interest must be given the same priority as the claim on which it is based, but interest may not be paid on any claim until the principal of all claims within the same class and all higher-priority classes has been paid or adequately provided for in full.

[ 1997, c. 398, Pt. H, §5 (AMD) .]

11. Immunity from civil liability. A person serving as a receiver is immune from any civil liability, in the same manner as and to the same extent as employees of governmental entities are under the Maine Tort Claims Act, for acts performed within the scope of the receiver's duties.

[ 2005, c. 83, §9 (NEW) .]

12. Directors not liable. The members of the board of directors of a financial institution may not be liable to the financial institution’s shareholders or creditors for acquiescing in or consenting in good faith to the appointment of a receiver for that financial institution or requiring the financial institution to be acquired by a financial institution holding company or to combine with another financial institution, if grounds exist for appointing a receiver for the financial institution.

[ 2009, c. 228, §6 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 707, §1 (AMD). 1991, c. 34, §5 (AMD). 1991, c. 386, §11 (AMD). 1997, c. 398, §H4 (AMD). 1997, c. 398, §H5 (AMD). 2005, c. 83, §§8,9 (AMD). 2009, c. 228, §6 (AMD).



9-B §366. Mutual institutions: insolvency; bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1991, c. 34, §6 (RP).



9-B §367. Additional authority in conservation and liquidation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 771, §111 (AMD). 1991, c. 34, §7 (RP).



9-B §367-A. Additional authority in conservation and liquidation

1. Attachments and preferences. The superintendent or a conservator or receiver may bring an action:

A. To dissolve all attachments on the property of a financial institution made within 4 months before the appointment made under section 363-A or 365; [2005, c. 83, §10 (NEW).]

B. To void as a preference any transfer made after, or in contemplation of, the appointment under section 363-A or 365; and [2005, c. 83, §10 (NEW).]

C. To discontinue all actions pending against the financial institution. [2005, c. 83, §10 (NEW).]

[ 2005, c. 83, §10 (NEW) .]

2. Injunctions. Whenever proceedings are instituted under this chapter, the Superior Court may issue an injunction restraining all persons from proceeding against the financial institution described in section 363-A or 365 until termination of conservatorship or final liquidation, including trustee processes.

[ 2005, c. 83, §10 (NEW) .]

3. Other authority. The superintendent, conservator or receiver may disaffirm or repudiate any contract or lease to which the financial institution is a party, fix the rights of the claimants and adjudicate and fix the time and mode of payment of all claims, accounts and deposits having priority.

[ 2005, c. 83, §10 (NEW) .]

4. Proceedings generally. The superintendent, conservator or receiver may bring an action described in this chapter, or any other action as determined appropriate, in the county in which the financial institution is located or has its principal place of business or in the Superior Court of Kennebec County. The proceedings may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

[ 2011, c. 559, Pt. A, §7 (AMD) .]

5. Powers of superintendent. The superintendent has the following powers.

A. The superintendent may take any actions necessary to carry out the terms and provisions of this chapter. [2005, c. 83, §10 (NEW).]

B. All powers conferred under this chapter on the superintendent are in addition to the powers otherwise conferred upon the superintendent by law. [2005, c. 83, §10 (NEW).]

C. The superintendent may adopt rules for the purpose of carrying out provisions of this chapter. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 83, §10 (NEW).]

[ 2005, c. 83, §10 (NEW) .]

6. Mergers. The conservator or receiver, with the approval of the superintendent, may order the merger or consolidation of any financial institution that is described in section 363-A or 365 with any other financial institution, state-chartered or federally chartered, with the consent of the other financial institution and may prescribe the mode or procedure for the merger or consolidation and the terms and conditions of the merger or consolidation.

[ 2005, c. 83, §10 (NEW) .]

SECTION HISTORY

2005, c. 83, §10 (NEW). 2011, c. 559, Pt. A, §7 (AMD).



9-B §368. Additional authority in liquidation

1. Rulemaking. The superintendent may adopt rules to carry out this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 398, Pt. H, §6 (AMD) .]

2. Expenses. All expenses of the superintendent or the superintendent's assistants incurred in carrying out this chapter must be paid out of the assets of the financial institution in connection with which the expenses were incurred.

[ 1991, c. 34, §8 (NEW) .]

SECTION HISTORY

1991, c. 34, §8 (NEW). 1997, c. 398, §H6 (AMD).



9-B §368-A. FDIC; acquisition of stock

The superintendent may waive the provisions of section 1013 and section 1015 when an equity interest is issued to or acquired by the FDIC in settlement of any liability, fixed or contingent, of a financial institution to the FDIC or in connection with the insolvency or liquidation of the financial institution. [1997, c. 398, Pt. H, §7 (AMD).]

SECTION HISTORY

1993, c. 538, §3 (NEW). 1997, c. 398, §H7 (AMD).



9-B §369. Judicial review

1. Action by financial institution. A financial institution closed by action of the superintendent pursuant to this chapter may bring an action challenging the superintendent's appointment of a receiver in the Superior Court of Kennebec County within 10 days after the superintendent appoints a receiver.

The court must uphold the superintendent's finding that a financial institution is insolvent or that its condition is such as to render its further proceedings hazardous to the public or to those having funds in its custody and must uphold the appointment of a receiver unless the court finds that the superintendent's action was arbitrary and capricious.

[ 2009, c. 228, §7 (NEW) .]

2. Action by person adversely affected. Except when the Federal Deposit Insurance Corporation is appointed receiver and conducts a receivership under federal law, a person affected adversely by an act or omission of the superintendent or receiver under this section and sections 365, 367-A and 368 may bring an action in the Superior Court of Kennebec County seeking an order to annul, alter or modify the act or to enjoin the performance of the act or to require that action be taken under any provision of this section.

A. Any proceedings under this section may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. The person bringing the action has the burden of proof to show that the act or omission is unlawful or arbitrary and capricious. [2011, c. 559, Pt. A, §8 (AMD).]

B. The person must bring the action under this subsection within 10 business days after receiving notice of the act or omission in person, by registered mail or by publication of a certificate signed by the superintendent or receiver in a newspaper of general circulation in the county where the financial institution has its principal office. [2009, c. 228, §7 (NEW).]

C. Notwithstanding paragraph B, action may not be brought more than 30 days after the order of the superintendent determining that the business affairs of the receivership are substantially complete and that the receivership is terminated. Upon termination of the receivership, the superintendent is under no obligation to reopen the receivership. [2009, c. 228, §7 (NEW).]

D. The court may issue injunctions to prevent multiplicity of proceedings seeking to annul, alter or modify the actions of the superintendent or receiver made under the provisions of this chapter or to prevent undue interference with the regulation and liquidation of the financial institution. [2009, c. 228, §7 (NEW).]

E. The court, upon application by the superintendent or receiver, has jurisdiction to enforce orders relating to the receivership and the financial institution in receivership. [2009, c. 228, §7 (NEW).]

F. Notwithstanding Title 5, section 8003, the Maine Administrative Procedure Act does not apply to the procedures described in this subsection. [2009, c. 228, §7 (NEW).]

[ 2011, c. 559, Pt. A, §8 (AMD) .]

SECTION HISTORY

1991, c. 34, §8 (NEW). 2009, c. 228, §7 (RPR). 2011, c. 559, Pt. A, §8 (AMD).






Chapter 37: INTERSTATE BRANCHING, MERGERS, CONSOLIDATIONS AND ACQUISITIONS

9-B §371. Applicability of chapter; fees

1. Applicability. The provisions of this chapter govern de novo establishment of interstate branches, interstate combinations and interstate branch acquisitions undertaken by a financial institution, out-of-state financial institution, federal association or national bank.

[ 1995, c. 628, §20 (NEW) .]

2. Fees. An application or notice required under this chapter is not complete unless accompanied by a fee payable to the Treasurer of State to be credited and used as provided in section 214. The superintendent shall establish the amount of the fee according to the requirements of section 373; the fee may not exceed $2,500.

[ 1995, c. 628, §20 (NEW) .]

SECTION HISTORY

1995, c. 628, §20 (NEW).



9-B §372. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 628, §20 (NEW).]

1. De novo branch. "De novo branch" means a branch of a financial institution, out-of-state financial institution, federal association or national bank, that is originally established by the financial institution as a branch and does not become a branch of that financial institution as a result of the acquisition by the financial institution of a financial institution or the acquisition of a branch of a financial institution or through the conversion, merger or consolidation with that institution or branch.

[ 1995, c. 628, §20 (NEW) .]

2. Interstate branch acquisition. "Interstate branch acquisition" means the purchase of one or more branches of a financial institution, out-of-state financial institution, federal association or national bank whose home state is different from the home state of the acquiring financial institution, out-of-state financial institution, federal association or national bank and the transfer of any branches so acquired into branches of the acquiring financial institution, out-of-state financial institution, federal association or national bank.

[ 1995, c. 628, §20 (NEW) .]

3. Interstate combination. "Interstate combination" means the merger, acquisition or consolidation of financial institutions, out-of-state financial institutions, federal associations or national banks, that have different home states when the branches of the acquired financial institution, out-of-state financial institution, federal association, or national bank become branches of the resulting financial institution, out-of-state financial institution, federal association or national bank.

[ 1995, c. 628, §20 (NEW) .]

SECTION HISTORY

1995, c. 628, §20 (NEW).



9-B §373. Interstate combinations, branch acquisitions and de novo establishments

1. Authority. Interstate combinations are expressly authorized subject to the provisions of this chapter. Interstate branch acquisition and establishment of de novo branches are expressly authorized subject to the provisions of this chapter; however, the law of jurisdiction of any out-of-state financial institution, federal association or national bank proposing to establish or acquire one or more branches in this State must expressly authorize, under conditions no more restrictive than those imposed by the laws of this State as determined by the superintendent, the financial institution, federal association or national bank whose home state is this State to engage in interstate branch acquisition or establishment of de novo branches in that state.

[ 1995, c. 628, §20 (NEW); 1995, c. 628, §38 (AFF) .]

2. Application requirements. When the resulting financial institution of any interstate combination, interstate branch acquisition or de novo branch establishment is a financial institution organized under the laws of this State, that financial institution must obtain prior approval of the superintendent before participating in the transaction. The application for the superintendent's approval must be filed in the form and manner prescribed by the superintendent in accordance with this chapter and chapters 33 and 35, as applicable. The superintendent shall approve or disapprove an application under this section in accordance with the requirements of section 252 and the superintendent may condition approval of the application, as necessary, to conform with the criteria set forth in section 253.

[ 1995, c. 628, §20 (NEW) .]

3. Notice requirements. When the resulting financial institution of any interstate combination, branch acquisition or de novo branch establishment is an out-of-state financial institution, federal association or national bank with a home state that is not this State, that out-of-state financial institution, federal association or national bank must provide prior notice to the superintendent before participating in the transaction. Notice to the superintendent must:

A. Be in a form and contain that information prescribed by the superintendent, including, but not limited to, proof of compliance with this chapter, as applicable; [1995, c. 628, §20 (NEW).]

B. Be provided no later than 3 days after the date of filing an application for that transaction with the appropriate state or federal regulatory agency; [1995, c. 628, §20 (NEW).]

C. Include a copy of any application filed with the appropriate state or federal regulatory agency; and [1995, c. 628, §20 (NEW).]

D. Include payment of the fee pursuant to section 371. [1995, c. 628, §20 (NEW).]

The superintendent shall provide written response within 30 days of receipt of the notice. If the superintendent finds that the interstate combination, acquisition or establishment does not comply with applicable state law, including, but not limited to, the conditions and requirements of this chapter, the superintendent may file an objection with the appropriate state or federal regulatory agency that has primary responsibility for the applicant. In addition, if the superintendent finds that an interstate combination, branch acquisition or de novo establishment would be adverse to the public interest, the superintendent may bring an action in the name of the State pursuant to chapter 24.

[ 1995, c. 628, §20 (NEW) .]

SECTION HISTORY

1995, c. 628, §20 (NEW). 1995, c. 628, §38 (AFF).



9-B §374. Authority for expedited transactions

Notwithstanding any other provision of law, or any charter, certificate of organization, articles of association, articles of incorporation or bylaw of any participating institution, the superintendent may order that an interstate combination or branch acquisition pursuant to section 373, subsection 1 become effective immediately, if the superintendent determines that the action is necessary for the protection of depositors, shareholders or the public. A person aggrieved by an interstate combination or branch acquisition pursuant to this section is entitled to judicial review of the superintendent's order in accordance with Title 5, chapter 375, subchapter VII. [1995, c. 628, §20 (NEW).]

SECTION HISTORY

1995, c. 628, §20 (NEW).



9-B §375. Applicable concentration limits

Any interstate combination or branch acquisition authorized pursuant to this chapter is subject to the deposit concentration limitations set forth in section 241, subsection 10. [1995, c. 628, §20 (NEW).]

SECTION HISTORY

1995, c. 628, §20 (NEW).



9-B §376. Activities of interstate branches

1. Branches of financial institutions organized under the laws of this State. Pursuant to this chapter, a financial institution organized under the laws of this State that establishes and operates a branch in another state may conduct any activity at that branch that is permissible for a financial institution organized under the laws of the "host state" as defined in section 131, subsection 20-B. The financial institution shall provide prior written notice of the branch activity to the superintendent if the activity is not permissible in this State.

[ 1995, c. 628, §20 (NEW) .]

2. Branches of out-of-state financial institutions. The laws of this State, including, but not limited to, the laws regarding consumer protection, fair lending and establishment of intrastate branches, apply to any state branch of an out-of-state financial institution, federal association or national bank to the same extent as those laws apply to a state branch of a financial institution organized under the laws of this State. An out-of-state financial institution that maintains, or seeks to establish and maintain, a branch in this State pursuant to this chapter may not conduct any activity at that branch that is not permissible for a financial institution organized under the laws of this State.

[ 1995, c. 628, §20 (NEW) .]

3. Commercial activity prohibited. An out-of-state financial institution may not establish or maintain a branch in this State within 1.5 miles of any location of an affiliate where the affiliate engages in commercial activity.

[ 2007, c. 69, §3 (NEW) .]

SECTION HISTORY

1995, c. 628, §20 (NEW). 2007, c. 69, §3 (AMD).



9-B §377. Corporate filing requirements

1. Applicability of Title 13-C. An out-of-state financial institution, federal association or national bank with a home state other than this State that seeks to establish and operate a branch in this State as the result of an interstate combination, branch acquisition or de novo establishment pursuant to this chapter shall comply with the filing requirements for foreign corporations under Title 13-C. The approval of the filing of an out-of-state financial institution, federal association or national bank by the Secretary of State does not authorize the operation of a branch in this State by an out-of-state financial institution, federal association or national bank until the notice required pursuant to subsection 2 has been filed.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §13 (COR) .]

2. Notice to the superintendent required. An out-of-state financial institution, federal association or national bank is not authorized to do business in this State pursuant to this chapter until copies of the documents filed with the Secretary of State pursuant to Title 13-C have been received by the superintendent.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §13 (COR) .]

SECTION HISTORY

1995, c. 628, §20 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B13 (COR).



9-B §378. Effective date

This chapter takes effect January 1, 1997. [1995, c. 628, §20 (NEW).]

SECTION HISTORY

1995, c. 628, §20 (NEW).









Part 4: POWERS AND DUTIES OF FINANCIAL INSTITUTIONS

Chapter 41: GENERAL POWERS

9-B §411. Applicability of chapter

The provisions of this chapter set forth the powers granted to all financial institutions organized pursuant to chapters 31 and 32. The powers, privileges, duties and restrictions conferred and imposed in the charter or act of incorporation of any trust company, savings bank or savings and loan association organized under the prior laws of this State are abridged, enlarged or modified so that every such charter or act of incorporation conforms to this Title. Notwithstanding anything in a charter or act of incorporation of such an institution, every such institution possesses the powers, rights and privileges and is subject to the duties, restrictions and liabilities conferred and imposed by this Title. [1997, c. 398, Pt. I, §1 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I1 (AMD).



9-B §412. General corporate powers

A financial institution organized under chapter 31 or 32 shall have the power: [1975, c. 500, §1 (NEW).]

1. To exist perpetually or as provided for in its organizational documents;

[ 1997, c. 398, Pt. I, §2 (AMD) .]

2. To sue and be sued in its corporate name, and to participate in any judicial, administrative, arbitrative or other proceeding;

[ 1975, c. 500, §1 (NEW) .]

3. To adopt and alter a corporate seal, and to use the same or a facsimile thereof;

[ 1975, c. 500, §1 (NEW) .]

4. To elect, appoint or hire officers, agents and employees of the institution, and to define their duties and fix their compensation;

[ 1975, c. 500, §1 (NEW) .]

5. To make and alter bylaws not inconsistent with its articles of incorporation or with the laws of this State for the administration and regulation of the affairs of the institution;

[ 1975, c. 500, §1 (NEW) .]

6. To cease its corporate activities and surrender its corporate franchise;

[ 1975, c. 500, §1 (NEW) .]

7. To make donations irrespective of corporate benefit for any charitable, philanthropic, scientific, educational, civic betterment or public welfare purpose, as a majority of the directors shall deem appropriate;

[ 1975, c. 500, §1 (NEW) .]

8. To establish and carry out pension plans, pension trusts, profit sharing plans, stock option plans, stock bonus plans and other incentive plans for any or all of its directors, officers, and employees; and to pay pensions and similar payments to its directors, officers or employees, and their families;

[ 1975, c. 500, §1 (NEW) .]

9. To reimburse, indemnify and purchase liability insurance for directors, officers, and employees as provided in Title 13-C, chapter 8, subchapter 5; and

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §14 (COR) .]

10. To join the Federal Reserve System or the Federal Home Loan Bank or any cooperative league or other entity organized for the purpose of protecting and promoting the welfare of financial institutions and their depositors; and to comply with all conditions of membership therein.

[ 1997, c. 398, Pt. I, §2 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I2 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B14 (COR).



9-B §412-A. Capital

1. Requirement. Every financial institution shall establish and maintain adequate levels of capital as set forth in rules adopted by the superintendent. These rules must address, at a minimum, composition of capital, capital levels that must be maintained and procedures that must be followed to restore capital if it becomes impaired or falls below the minimum standards. Minimum capital levels established by the superintendent may be no less stringent than those applicable to federally chartered institutions with similar charters.

[ 1991, c. 34, §8 (NEW) .]

2. Exception. The superintendent may approve, in writing, capital levels below the required minimum as considered necessary or appropriate under the particular circumstances of a financial institution.

[ 1991, c. 34, §8 (NEW) .]

3. Notification.

[ 2005, c. 82, §8 (RP) .]

3-A. Approval. Any issuance considered as capital under subsection 1 or under rules adopted under subsection 1 must be submitted to the superintendent for the superintendent's approval at least 10 days prior to issuance and include any documentation the superintendent considers necessary.

[ 2005, c. 82, §9 (NEW) .]

SECTION HISTORY

1991, c. 34, §8 (NEW). 1997, c. 398, §I3 (AMD). 2005, c. 82, §§8,9 (AMD).



9-B §413. Borrowing

A financial institution may borrow money on such terms and conditions as it may determine, issue its notes, bonds and other obligations and secure any of its obligations by mortgage, pledge or other encumbrance of all or any part of its property. [1997, c. 398, Pt. I, §4 (AMD).]

1. Capital notes or debentures.

[ 1997, c. 398, Pt. I, §5 (RP) .]

2. Mortgage-backed securities.

[ 1997, c. 398, Pt. I, §6 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §19 (AMD). 1997, c. 22, §11 (AMD). 1997, c. 398, §§I4-6 (AMD).



9-B §414. Deposits in financial institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I7 (RP).



9-B §415. Participation in public agencies

To the extent authorized by the superintendent pursuant to regulations, a financial institution has the power to participate in a public agency created under the laws of this State or of the United States, the purpose of which is to afford advantages or safeguards to financial institutions, depositors or investors and to comply with all requirements and conditions imposed upon such participants. [1997, c. 398, Pt. I, §8 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I8 (AMD).



9-B §416. Powers of federally chartered institutions

Notwithstanding any other provisions of law, a financial institution has the power to engage in any activity that financial institutions chartered by or otherwise subject to the jurisdiction of the Federal Government may be authorized to engage in by federal legislation or regulations issued pursuant to such legislation. In the event any law of this State is preempted or declared invalid pursuant to applicable federal law, by a court of competent jurisdiction or by the responsible federal chartering authority with respect to any power that may be exercised by a financial institution chartered by or otherwise subject to the jurisdiction of the Federal Government, that law is invalid with respect to financial institutions authorized to do business in this State. The superintendent may adopt rules to ensure that such powers are exercised in a safe and sound manner with adequate consumer protections. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 207, §1 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 207, §1 (AMD).



9-B §417. Equity interest in Maine financial institutions

A financial institution authorized to do business in this State may acquire more than 5% of the equity interest of any other financial institution authorized to do business in this State or of a Maine financial institution holding company with the prior approval of the superintendent. [1997, c. 398, Pt. I, §9 (AMD).]

SECTION HISTORY

1983, c. 55, §1 (NEW). 1983, c. 597, §1 (AMD). 1997, c. 398, §I9 (AMD).



9-B §418. Acting as agent

A financial institution or a financial institution not authorized to do business in this State may act as agent for a financial institution, out-of-state financial institution, a financial institution organized under provisions of law of another state, federal association or national bank in accordance with this section. [1995, c. 628, §21 (NEW).]

1. Activities. A financial institution acting as agent may receive deposits, renew time deposits, close loans, service loans and receive payments on loans and other obligations. The list of permitted agency activities may be expanded through rulemaking. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1995, c. 628, §21 (NEW) .]

2. Limitations on activities. The agreement to act as agent must limit the activities to those specifically permitted under this section or as expanded through rulemaking. The institution acting as agent pursuant to an agency agreement may not be considered a branch of the contracting institution, nor is the contracting institution considered a branch of the institution acting as agent.

[ 1995, c. 628, §21 (NEW) .]

3. Notice required. A financial institution entering into an agency agreement shall file notice with the superintendent, in the form and manner prescribed by the superintendent, prior to engaging in the activities permitted under this section.

[ 1995, c. 628, §21 (NEW) .]

4. Relationship terms. An agency relationship between institutions must be on terms that are consistent with safe and sound banking practices and the superintendent may adopt rules to supplement the requirements of this section.

[ 1995, c. 628, §21 (NEW) .]

SECTION HISTORY

1995, c. 628, §21 (NEW).



9-B §419. Investment powers

1. Investment and equity securities. A financial institution is authorized to purchase, sell, underwrite and hold investment securities and equity securities, consistent with safe and sound banking practices. For purposes of this section, the term "investment securities" includes credit instruments such as commercial paper, banker's acceptances, certificates of deposit, repurchase agreements and overnight federal funds, in addition to marketable obligations in the form of bonds, notes, debentures or other similar instruments that are commonly regarded as investment securities. A financial institution's holding of equity securities is limited to 100% of its total capital unless a higher limit is authorized by the superintendent. The purchase of speculative securities or equities is prohibited, except that a financial institution may make venture capital investments up to 20% of the institution's total capital unless a higher limit is authorized by the superintendent.

[ 1997, c. 398, Pt. I, §10 (NEW) .]

2. Written investment policy. A financial institution's governing body shall establish a written investment policy, which it shall review and ratify at least annually, that addresses, at a minimum, the following:

A. Investment quality parameters; [1997, c. 398, Pt. I, §10 (NEW).]

B. Investment mix and diversification; [1997, c. 398, Pt. I, §10 (NEW).]

C. Investment maturities; and [1997, c. 398, Pt. I, §10 (NEW).]

D. Delegation of authority to officers and committees responsible for administering the portfolio. [1997, c. 398, Pt. I, §10 (NEW).]

[ 1997, c. 398, Pt. I, §10 (NEW) .]

SECTION HISTORY

1997, c. 398, §I10 (NEW).



9-B §419-A. Property ownership

In addition to real estate owned for offices and facilities pursuant to chapter 33, a financial institution may acquire all property, real, personal and mixed, by mortgage foreclosure, purchase or by any other means and may hold the property for investment purposes and may improve, develop, lease, contract, convey and otherwise exercise control over the property. [1997, c. 398, Pt. I, §10 (NEW).]

SECTION HISTORY

1997, c. 398, §I10 (NEW).






Chapter 42: DEPOSITS IN GENERAL

9-B §421. Applicability of chapter; tax exemption

1. Applicability. The sections of this chapter govern deposits or accounts in financial institutions subject to the provisions of this Title.

[ 1997, c. 398, Pt. I, §11 (AMD) .]

2. Tax exemption. All interest-bearing deposits or accounts of whatever type in financial institutions subject to the provisions of this Title are exempt from municipal taxation to said institution, and to the depositors or members of such institution.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I11 (AMD).



9-B §421-A. General deposit powers

Unless otherwise prohibited by state law, a financial institution may establish the types and terms, including the minimum and maximum amounts that it may accept and the frequency and computation method of paying interest, of deposits that it solicits and accepts. A financial institution may refuse deposits at its pleasure and a financial institution may pledge or hypothecate any of its assets as security for deposits. [1997, c. 398, Pt. I, §12 (NEW).]

SECTION HISTORY

1997, c. 398, §I12 (NEW).



9-B §422. Insurance of deposits or accounts

1. Requirement. A financial institution organized under the laws of this State or a branch of an out-of-state financial institution authorized to do business in this State shall take any action necessary to have its deposits or accounts insured by the FDIC. For purposes of this section, a branch of an out-of-state financial institution does not include a branch of a foreign bank that is not eligible for insurance of accounts by the FDIC.

[ 1997, c. 398, Pt. I, §13 (AMD) .]

2. Transition period.

[ 1981, c. 155, §1 (RP) .]

3. Failure to obtain insurance.

[ 1981, c. 155, §1 (RP) .]

4. Applicable law. A financial institution that has its deposits or accounts insured pursuant to this section shall comply with all statutes and regulations governing the insurance of deposits or accounts by the FDIC. This section may not be construed as repealing, modifying or impairing any powers, duties, rights or responsibilities under the provisions of this Title of the superintendent or of the financial institution so insured.

[ 1997, c. 398, Pt. I, §13 (AMD) .]

5. Exception. A financial institution organized pursuant to Part 12 is not required to have its deposits or accounts insured by the FDIC.

[ 1997, c. 398, Pt. I, §13 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 670, (AMD). 1977, c. 621, (AMD). 1981, c. 155, §1 (AMD). 1995, c. 628, §22 (AMD). 1997, c. 398, §I13 (AMD).



9-B §422-A. Cash reserves on deposits and accounts

1. Requirement. A financial institution organized under the laws of this State and a credit union organized under the laws of this State shall maintain reserves on deposits or accounts as required from time to time by the Federal Reserve Act, Section 19(b), as amended, and any regulations promulgated under it; except that the amount of reserves shall be 100% of the requirements, notwithstanding the Federal Reserve Act, Section 19(b)(8) of that Act.

[ 1981, c. 155, §2 (NEW) .]

2. Transition period. Reserves held by a financial institution or credit union to meet the requirements of this section must be in the form prescribed by the Federal Reserve Act, Section 19(c), as amended, and any regulations promulgated under it.

A. [1997, c. 398, Pt. I, §14 (RP).]

B. [1997, c. 398, Pt. I, §14 (RP).]

C. [1997, c. 398, Pt. I, §14 (RP).]

D. [1997, c. 398, Pt. I, §14 (RP).]

[ 1997, c. 398, Pt. I, §14 (AMD) .]

3. Assessment for deficiency. Any deficiency in the cash reserve established pursuant to this section may be subject to an assessment for such period of time as the deficiency may exceed 2% of the required reserves. Any such penalty may be assessed at a rate not to exceed 10% per year.

[ 1981, c. 155, §2 (NEW) .]

4. Failure to make up deficiency. If any financial institution or credit union fails to make up a reserve deficiency with a corresponding excess reserve in the reserve computation period immediately following the period in which the deficiency occurred, the superintendent may declare that no loans or investments be made except those loans secured by deposit accounts or investments made in bonds or other obligations issued by the United States or any of its instrumentalities, or issued or guaranteed by this State or issued by any of its instrumentalities, agencies or political subdivisions which is not in default on any of its outstanding funded obligations.

[ 1981, c. 155, §2 (NEW) .]

5. Reports. The superintendent may require any financial institution or credit union to furnish such reports as he deems appropriate to properly supervise compliance with the requirements of this section.

[ 1981, c. 155, §2 (NEW) .]

SECTION HISTORY

1981, c. 155, §2 (NEW). 1997, c. 398, §I14 (AMD).



9-B §423. Demand deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 155, §3 (AMD). 1981, c. 198, (AMD). 1981, c. 553, §2 (AMD). 1981, c. 709, (AMD). 1983, c. 34, (AMD). 1997, c. 398, §I15 (RP).



9-B §424. NOW accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§19-A (AMD). 1981, c. 155, §4 (AMD). 1997, c. 398, §I16 (RP).



9-B §425. Computation of dividends and interest on deposits and accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I17 (RP).



9-B §426. Savings deposits or accounts: written notice of withdrawal

1. Withdrawal notice may be required. A financial institution may at any time, by resolution of its governing body, require written notice by a savings depositor not to exceed 90 days prior to the repayment of deposits or accounts, or may require similar notice before repaying deposits in excess of $50, or certain classes of savings deposits or accounts.

[ 1997, c. 398, Pt. I, §18 (AMD) .]

2. Deposit not payable during waiting period. In the event such notice is required, no such deposit or account shall be due or payable during the required period after the notice shall have been given. If not withdrawn within 15 days after the expiration of the required period following notice, such deposit or account shall not be due and payable under that notice.

[ 1975, c. 500, §1 (NEW) .]

3. Deposits prior to expiration of waiting period. The institution may receive any deposit or deposits before expiration of the required period, subject to such regulations as may be imposed by the superintendent.

[ 1975, c. 500, §1 (NEW) .]

4. Interest earned until actual withdrawal. The written notice of withdrawal required pursuant to this section does not constitute a withdrawal from the deposit or account until the amounts noticed have been actually withdrawn by the depositor giving such written notice, and interest is earned on these amounts for the period prior to actual withdrawal.

[ 1997, c. 398, Pt. I, §18 (AMD) .]

5. Exception.

[ 1997, c. 398, Pt. I, §19 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §§I18,19 (AMD).



9-B §427. Deposit or account transactions

1. Minor's deposits or accounts. Money deposited in the name of a minor is his property, and a financial institution may, in the discretion of the officer making or authorizing the payment, pay the same to such minor, to his order or to his guardian. The receipt of such minor, or his guardian, for any such payment is a valid release and shall discharge the institution.

[ 1975, c. 500, §1 (NEW) .]

2. Fiduciary deposits or accounts.

A. Whenever a deposit is made in trust, the name and address of the person for whom it is made, or the purpose for which the trust is created, shall be disclosed in writing to the institution, and the deposit shall be credited to the depositor as trustee for such person or purpose. [1975, c. 500, §1 (NEW).]

B. Whenever a deposit is made by a person designated on the records of a financial institution as a fiduciary, it shall be conclusively presumed, in all dealings between the institution and the fiduciary or any other persons with respect to such deposit, that such fiduciary has power to invest money in the institution, and to withdraw the same or any part thereof, and to transfer his deposit to any other person. The receipt or acquittance of such fiduciary shall fully exonerate and discharge the institution from all liability to any person having any interest in such deposit and the institution shall not be under any duty to see to the proper application of the trust property. [1979, c. 540, §8 (AMD).]

C. Subject to the provisions of Title 18-A, section 6-111, upon the death or disability of any fiduciary, the value of such deposit or account may be paid, at the option of the institution, and in the absence of notice of the existence and terms of a trust, either to the executor, administrator, conservator or guardian of such fiduciary, or to any substituted fiduciary, or to the person, if any, who is designated on the records of the institution as the beneficiary of such deposit, if of the age of 15 years or upwards, or to the guardian or parent or person standing in loci parentis to such person if under the age of 15 years. Subject to the provisions of Title 18-A, section 6-112, the receipt or acquittance of any such person shall fully exonerate and discharge the institution from all liability to any person having any interest in such deposit, and the institution shall not be under any duty to see to the proper application of the trust property. [1979, c. 540, §9 (AMD).]

[ 1979, c. 540, §§8, 9 (AMD) .]

3. Fiduciary transactions by check.

A. If a check drawn or endorsed by a fiduciary is received by a drawee financial institution, including a check for payment in cash or for the personal credit of such fiduciary, such institution may assume, without inquiry, that the fiduciary has acted within the scope of his authority. [1975, c. 540, §1 (NEW).]

B. As used in this subsection, "fiduciary" includes a trustee under any trust, express or implied, resulting or constructive, or an executor, administrator, guardian, conservator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer or any other person acting in a fiduciary capacity for any person, trust or estate. "Person" includes 2 or more persons having a common interest. For the purposes of this subsection, such institution may rely upon, though it need not require, a writing certified by the clerk or secretary of a corporation as to such officer. [1975, c. 540, §1 (NEW).]

C. Nothing contained in this subsection shall be deemed to modify or otherwise affect Title 11, section 1-201, subsection 25 or Title 11, section 3-304, nor to relieve such institution from any liability imposed upon it by law to the extent of any payment or amount which such institution may receive for its benefit from any of such checks or funds represented thereby. [1975, c. 540, §1 (NEW).]

[ 1975, c. 540, §1 (NEW) .]

4. Joint deposits or accounts.

A. When a deposit has been made or shall hereafter be made in any financial institution authorized to do business in this State in the names of 2 or more persons, payable to either, or payable to either or the survivor, such deposit, or any part thereof, or the interest or dividends thereon may be paid to any or either of said persons, whether the other or others be living or not, or to the legal representative of the survivor of said persons if proofs of death are presented to the financial institution showing that the decedent was the last surviving party or if there is clear and convincing evidence that no right of survivorship was intended at the time the account was created. Subject to the provisions of Title 18-A, section 6-112, the receipt or acquittance of the persons to whom said payment is so made shall be a valid and sufficient release and discharge to such financial institution for any payment so made. [1979, c. 540, §10 (AMD).]

B. All such deposits or accounts, whenever opened or issued, payable to either or the survivor including interest and dividends, in the name of the same persons in any financial institution within this State shall, in the absence of fraud or undue influence, upon the death of one of such persons, become the property of the parties as provided in Title 18-A, section 6-104. [1979, c. 540, §11 (AMD).]

[ 1979, c. 540, §§10, 11 (AMD) .]

5. Pledge of joint deposits or accounts. The pledge of all or part of a deposit or account in joint tenancy signed by that person or those persons who are authorized in writing to make withdrawals from the deposit or account shall, unless the terms of the deposit or account provide specifically to the contrary, be a valid pledge and transfer of that part of the deposit or account pledged, and shall not operate to sever or terminate the joint and survivorship ownership of all or any part of the deposit or account.

[ 1975, c. 500, §1 (NEW) .]

6. Power of attorney over deposits or accounts. Any financial institution may continue to recognize the authority of an attorney authorized in writing to manage or to make withdrawals either in whole or in part from the account of a depositor until it receives written notice of the revocation of his authority. For the purposes of this subsection, written notice of the death or adjudication of incompetency of such depositor shall constitute written notice of revocation of the authority of his attorney. No institution shall be liable for damages by reason of any payment made pursuant to this subsection.

[ 1975, c. 500, §1 (NEW) .]

7. Transfer of deposit or account. A depositor may transfer, absolutely or conditionally, that depositor's deposit or account to any other person, subject to any provisions affecting such deposit or account pursuant to this chapter by a written assignment in a form approved by the institution, accompanied by delivery of the evidence of the deposit or account. Evidence of the deposit or account means the membership certificate, share certificate, account book, passbook or any other evidence of the deposit or account that has been issued in connection with such deposit or account. Every such transfer of a deposit or account is considered to include the deposit or account and the evidence of the deposit or account issued in connection with the deposit or account. An absolute transfer is not effective against an institution until such written assignment and the accompanying evidence of the deposit or account are delivered to the institution with a request that it complete such transfer upon its records. A conditional transfer is not effective against an institution unless and until it actually receives notice of the conditional transfer in writing.

This subsection does not apply to the creation, perfection or enforcement of a security interest in a deposit or account other than an assignment of a deposit or account in a consumer transaction as defined in Title 11, section 9-1102, subsection 26.

[ 2001, c. 211, §11 (AMD) .]

8. Payment of decedent's deposit or account.

A. Except as provided in paragraph B, if any depositor shall die leaving in a financial institution a deposit or account on which the balance due him shall not exceed $1,000, and no personal representative shall be appointed, the institution may pay the balance of such deposit or account to the surviving spouse, next of kin, funeral director or other preferred creditor or creditors who may appear to be entitled thereto. For any payments so made, the institution shall not be held liable to the decedent's personal representative thereafter appointed unless the payment shall have been made within 6 months after the decedent's death and an action to recover the amount shall have been commenced within one year after the date of payment. [1979, c. 540, §12 (NEW).]

B. Notwithstanding the provisions of paragraph A, upon presentation of an affidavit under Title 18-A, section 3-1201, a financial institution shall pay the balance of any deposit or account left by a deceased depositor to the depositor's successor under the provisions of Title 18-A, sections 3-1201 and 3-1202. Such payments under this paragraph shall take precedence over payments under paragraph A to the extent of the balance of the deposits or accounts of the deceased depositor at the time the affidavit is presented. [1979, c. 540, §12 (NEW).]

[ 1979, c. 540, §12 (RPR) .]

9. Lost evidences of deposits or accounts.

A. If a financial institution receives a notice in writing that an account book or passbook or other evidence of a deposit or account issued by said institution is lost, together with a request that a duplicate evidence of deposit or account be issued, such notice and request being signed by the appropriate person or persons as provided, the institution, at the expiration of a period of 10 days from the receipt of such notice if the missing evidence is not sooner presented, may issue a duplicate evidence of deposit or account to the person or persons signing said notice and request, and the delivery of such duplicate evidence shall relieve the institution from all liability on account of the missing original evidence of deposit or account. Such notice and request shall be signed in the following manner:

(1) If the evidence of deposit or account was issued to a single depositor, then by him, an officer in the event of a corporation, or by a guardian, conservator, trustee, executor or administrator; or

(2) If the evidence of deposit or account was issued to 2 or more depositors, then by all such depositors then surviving, or by the last survivor of such depositors; provided that a guardian or conservator shall sign for any of the foregoing persons respecting whom he has been appointed. [1979, c. 663, §41 (AMD).]

B. If a depositor shall lose a nonnegotiable certificate of deposit or certificate of account, paragraph A shall apply, except that the depositor shall provide an affidavit in writing to the institution, in lieu of the notice provided for in paragraph A, stating that such certificate issued by the institution is lost and could not be found after thorough search. [1987, c. 402, Pt. A, §87 (AMD).]

[ 1987, c. 402, Pt. A, §87 (AMD) .]

10. Adverse claim to deposit or account. Except as provided in Title 11, section 4-405, in Title 14, section 4751 and in Title 18-A, sections 6-107 and 6-112, notice to a financial institution authorized to do business in this State of an adverse claim to a deposit or account standing on its books to the credit of any person is not effectual to cause that institution to recognize the adverse claimant, unless the adverse claimant either procures a restraining order, injunction or other appropriate process against the institution from a court of competent jurisdiction in a civil action to which the person to whose credit the deposit or account stands is made a party or executes to that institution, in a form and with sureties acceptable to the institution, a bond indemnifying the institution from all liability, loss, damage, costs and expenses for and on account of the payment of such adverse claim or the dishonor of checks or other orders of the person to whose credit the deposit or account stands on the books of the institution.

This subsection does not apply to the creation, perfection or enforcement of a security interest in a deposit or account other than an assignment of a deposit or account in a consumer transaction as defined in Title 11, section 9-1102, subsection 26.

[ 2007, c. 88, §1 (RPR) .]

11. Payment of orders. Any financial institution may pay any order drawn by any person who has funds on deposit to meet the same, notwithstanding the death of the drawer in the interval of time between signing such order and its presentation for payment, when said presentation is made within 30 days after the date of such order; and at any subsequent period, provided the institution has not received actual notice of the death of the drawer.

[ 1975, c. 500, §1 (NEW) .]

12. Superintendent's authority to permit withdrawals. Except as expressly limited by other provisions of this Title, the superintendent may authorize a financial institution or institutions to permit the withdrawal of funds on deposit by depositors, account holders or members of said institution or institutions, in such manner or by such methods as the superintendent may determine appropriate under the circumstances.

[ 1995, c. 628, §23 (AMD) .]

13. Notice on opening certain accounts. A signature card or other document establishing a multiple-party account, as defined in Title 18-A, section 6-101, shall contain a clear and conspicuous printed notice to the depositor that on his death the balance in the account will belong to the surviving party.

[ 1979, c. 540, §13-A (NEW) .]

14. Applicability. This section applies to financial institutions authorized to do business in this State and credit unions authorized to do business in this State.

[ 2003, c. 322, §15 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 571, §1 (AMD). 1975, c. 733, §1 (AMD). 1975, c. 770, §51 (AMD). 1979, c. 540, §§8-13-A (AMD). 1979, c. 663, §41 (AMD). 1987, c. 402, §A87 (AMD). 1995, c. 628, §23 (AMD). 1999, c. 218, §20 (AMD). 2001, c. 211, §§11,12 (AMD). 2003, c. 322, §15 (AMD). 2007, c. 88, §1 (AMD).



9-B §428. Inactive deposits or accounts

All moneys in unclaimed accounts in each financial institution authorized to do business in this State must be disposed of according to Title 33, chapter 41. [2001, c. 211, §13 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 771, §112 (AMD). 1977, c. 707, §2 (RPR). 2001, c. 211, §13 (AMD).



9-B §429. Residential mortgage escrow accounts

1. Definition. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Escrow account" means any account established by agreement between a mortgagor and mortgagee under which the mortgagor pays to the mortgagee sums to be used to pay taxes or insurance premiums. [1983, c. 679, §2 (RPR).]

B. "Mortgagee" means any financial institution authorized to do business in this State, as defined in section 131, subsection 17-A, any credit union authorized to do business in this State, as defined in section 131, subsection 12-A, any supervised lender, as that term is defined in Title 9-A, section 1-301, subsection 39, and their assignees. [1983, c. 679, §2 (RPR).]

[ 1983, c. 679, §2 (RPR) .]

2. Payment of interest or dividends. Each mortgagee holding funds of a mortgagor in a required escrow account on behalf of itself or another mortgagee for the payment of taxes or insurance premiums with respect to mortgaged property located in this State shall pay the mortgagor, at least quarterly, dividends or interest on the account at a rate of not less than 50% of the 1-year Treasury Note rate or rate of a comparable instrument if the 1-year Treasury Note is not offered, as published in a financial newspaper of national circulation, as of the first business day of the year in which the quarterly interest or dividend is paid. The dividends or interest paid under this subsection may not be reduced by any charge for service or maintenance of the account.

[ 2003, c. 263, §2 (AMD) .]

3. Computing and crediting interest. Under subsection 2, interest must be computed on the daily balances in the account from the date of receipt to the date of disbursement and must be credited to the account as of the last business day of each quarter of a calendar or fiscal year. If such an account is closed or discontinued before the last business day of a quarter of a calendar or fiscal year, interest must be computed and credited as of the day the account is closed or discontinued. For the purposes of calculating interest under subsection 2, the mortgagee may take into account debit balances resulting from advances and may elect to compute interest on the basis of the actual number of days in each quarter and year, or on the basis of a 30-day month and a 360-day year. At least once a year, the mortgagee shall give the mortgagor a statement showing the interest credited on the escrow account during the period that the statement covers.

[ 2003, c. 263, §2 (AMD) .]

4. Scope. The requirements of this section apply only to mortgages on owner-occupied residential property consisting of not more than 4 dwelling units, located in this State.

[ 1983, c. 679, §2 (RPR) .]

5. Exemptions. This section does not apply to mortgage transactions under which the payment of interest on escrow accounts is prohibited by federal law.

[ 1983, c. 679, §2 (RPR) .]

6. Application. The requirements of this section shall apply to any funds in an escrow account on October 1, 1985, and to any funds deposited in an escrow account after that date.

[ 1985, c. 327, (AMD) .]

SECTION HISTORY

1979, c. 426, (NEW). 1983, c. 679, §2 (RPR). 1985, c. 327, (AMD). 2003, c. 263, §2 (AMD).






Chapter 43: LOANS IN GENERAL

9-B §431. Applicability of chapter

The sections of this chapter govern loans made by financial institutions subject to the provisions of this Title. [1997, c. 398, Pt. I, §20 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I20 (AMD).



9-B §431-A. Loan powers

1. General loan authority. Unless otherwise prohibited by state law, a financial institution may make, sell, purchase, arrange, participate in, invest in or otherwise deal in loans or extensions of credit, as defined in section 439-A, for any purpose.

[ 1997, c. 398, Pt. I, §21 (NEW) .]

2. Written loan policy. A financial institution's governing body shall establish a written loan policy, which must be reviewed and ratified at least annually, that addresses at a minimum, the following:

A. Individual lending officer authority; [1997, c. 398, Pt. I, §21 (NEW).]

B. Loan mix and diversification; [1997, c. 398, Pt. I, §21 (NEW).]

C. Loan quality parameters; and [1997, c. 398, Pt. I, §21 (NEW).]

D. Delegation of authority to officers and committees responsible for administering the portfolio. [1997, c. 398, Pt. I, §21 (NEW).]

[ 1997, c. 398, Pt. I, §21 (NEW) .]

SECTION HISTORY

1997, c. 398, §I21 (NEW).



9-B §432. Interest on loans

1. Interest absent in writing. The maximum legal rate of interest on a loan made by a financial institution, in the absence of an agreement in writing establishing a different rate, shall be 6 percent per year.

[ 1975, c. 500, §1 (NEW) .]

2. Interest: noncommercial or consumer loans.

A. The legal rate of interest, whether set forth in writing or not, on a noncommercial or consumer loan, shall be established in accordance with and subject to the limitations set forth in Title 9-A.

A loan made by a financial institution which is secured by a first mortgage on real estate shall not be within the interest limitations set forth in Title 9-A; provided that the security interest in real estate is not given for purpose of evading said Title 9-A. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §433. Fair credit extension

Every financial institution authorized to do business in this State shall be subject to and shall comply with the provisions of Title 5, sections 4595 to 4598 providing for the fair extension of credit by lenders in this State. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §434. Loan participations and purchases (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 785, §1 (AMD). 1997, c. 398, §I22 (RP).



9-B §435. Minority of borrower

1. Limitation on disability. The disability of minority of any person otherwise eligible for a loan, or guaranty or insurance of a loan, pursuant to the Act of Congress entitled the "Servicemen's Readjustment Act", 38 U.S.C. § 1801 et seq., as amended, and of the minor spouse of any eligible veteran, in connection with any transaction entered into pursuant to said Act of Congress, shall not affect the binding effect of any obligation incurred by such eligible person or spouse as an incident to any such transaction, including incurring of indebtedness and acquiring, encumbering, selling, releasing or conveying property, or any interest therein, if all or part of any such obligation be guaranteed or insured by the Government or the Administrator of Veterans' Affairs pursuant to said Act and amendments thereto; or if the Administrator be the creditor, by reason of a loan or a sale pursuant to said Act and amendments.

[ 1975, c. 500, §1 (NEW) .]

2. No additional rights. This section shall not create, or render enforceable any other or greater rights or liabilities than would exist if neither such person nor such spouse was a minor.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §436. Open-end mortgages

1. Authorization; requirements. Any interest in real property which may be mortgaged to a financial institution authorized to do business in this State may be mortgaged to secure existing debts or obligations, to secure debts or obligations created simultaneously with the execution of the mortgage, to secure future advances necessary to protect the security and to secure future advances to be made at the option of the parties up to a total amount stated in the mortgage; and all such debts, obligations and future advances, from and as of the time the mortgage is filed for record as provided by law, shall be secured by such mortgage and have priority over the rights of all persons who subsequent to the recording of such mortgage acquire any rights in or liens upon the mortgaged real estate. A mortgage securing future advances remains valid and retains its priority even if no funds have been advanced or all advances have been repaid so long as an agreement regarding advances remains in effect. Upon termination of the agreement regarding future advances and repayment of all advances, the mortgage shall be discharged. Such priority over subsequent persons shall be only to the extent that the aggregate amount outstanding at any one time of such debts, obligations and future advances does not exceed the total amount stated in the mortgage; except that:

A. The mortgagor or his successor in title is authorized to file for record, and the same shall be recorded in the same recording office as the original mortgage, a notice limiting the amount of optional future advances secured by such mortgage to not less than the amount actually advanced at the time of such filing; provided that a copy of such filing is filed with the mortgagee; and [1975, c. 500, §1 (NEW).]

B. The priority of such debts, obligations and future advances shall not include any future optional advances secured by such mortgage made by such institution after any such person, in addition to acquiring such subsequent right or lien, sends to the institution by registered mail or delivers to an officer of the institution and secures a receipt therefor, express written notice stating that any such optional advances thereafter made will be junior to such person's mortgage or lien upon or rights in such real estate. [1975, c. 500, §1 (NEW).]

[ 1985, c. 647, §7 (AMD) .]

2. Future advances. "Future advances" referred to in subsection 1 shall include only those made to recipients designated in the mortgage.

[ 1975, c. 500, §1 (NEW) .]

3. Applicability limited. The provisions of this subsection may not be construed to affect or otherwise change the present law that allows mortgages stating nominal or no consideration to secure existing debts or obligations, or debts or obligations created simultaneously with the execution of the mortgage, to the extent of the actual debts or obligations, existing or granted; but such mortgages, when not also expressly providing for future advances to be made at the option of the parties, may not afford security for any future advances except those necessary to protect the security.

[ RR 1991, c. 2, §23 (COR) .]

4. Exemption. This section does not apply to mortgages that are recorded on or after January 1, 1994.

[ 1993, c. 229, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 647, §7 (AMD). RR 1991, c. 2, §23 (COR). 1993, c. 229, §1 (AMD).



9-B §437. Repayment of noncommercial and consumer loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I23 (RP).



9-B §438. Federal funds loans or sales (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 429, §9 (AMD). 1997, c. 398, §I24 (RP).



9-B §439. Attorneys (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 531, (NEW). 1983, c. 150, §2 (AMD). 1985, c. 311, §6 (RP).



9-B §439-A. Lending limits

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Loans or extensions of credit" includes all direct or indirect advances of funds to a person that are made on the basis of any obligation of that person to repay the funds or that are repayable from specific property pledged by or on behalf of the person. "Loans or extensions of credit" may include, to the extent specified by the superintendent, any liability of a financial institution to advance funds to or on behalf of a person pursuant to a contractual commitment. [1991, c. 34, §8 (NEW).]

B. "Person" has the same meaning as defined in section 131, subsection 30. In determining loan limitations pursuant to subsection 2, the superintendent may further define "person," including, through rulemaking, the establishment of standards regarding the aggregation of loans with respect to related persons. [1991, c. 34, §8 (NEW).]

[ 1991, c. 34, §8 (NEW) .]

2. Limitations. A financial institution subject to this Title or a service corporation established pursuant to section 445 may not make loans or extensions of credit outstanding at one time to a person in excess of 20% of its total capital. Except as provided in paragraph A, total loans or other extensions of credit in excess of 10% of total capital must be approved by a majority of the governing body or the executive committee of that institution or corporation. Any loan made in violation of this section is subject to the remedies prescribed in section 465-A.

A. The superintendent may grant a partial or full waiver of the voting requirement for loans or other extensions of credit in excess of 10% of total capital for good cause shown. In granting this waiver, the superintendent shall consider capital, management and resources of the financial institution or other relevant factors as determined by the superintendent. [1999, c. 205, §1 (NEW).]

B. Any waiver granted pursuant to paragraph A may be withdrawn by the superintendent upon written notice to the financial institution. [1999, c. 205, §1 (NEW).]

[ 1999, c. 205, §1 (AMD) .]

3. Exclusions from limitations. The limitations contained in subsection 2 are subject to the following exceptions:

A. Loans or extensions of credit arising from the discount of commercial or business paper evidencing an obligation to the person negotiating it with recourse; [1991, c. 34, §8 (NEW).]

B. Loans or extensions of credit to municipal corporations located within this State upon their bonds or notes; [1991, c. 34, §8 (NEW).]

C. Loans or extensions of credit to the extent that they are secured or covered by guarantees, or by commitments or agreements to take over or purchase the loans or extensions of credit, made by any Federal Reserve Bank, the United States, this State or any department, bureau, board, commission, agency, authority, instrumentality or establishment of the United States or this State, including any corporation owned directly or indirectly by the United States or this State; [1991, c. 34, §8 (NEW).]

D. Loans or extensions of credit secured by a segregated deposit account in the lending bank; [1991, c. 34, §8 (NEW).]

E. Obligations as endorser, with or without recourse, or as guarantor, conditional or unconditional of dealer-originated obligations; and [1991, c. 34, §8 (NEW).]

F. Sales of federal funds, interbank deposits, which do not include certificates of deposit, and clearings. [1991, c. 34, §8 (NEW).]

[ 1991, c. 34, §8 (NEW) .]

4. Record of directors' actions. When loans in excess of 10% of total capital are approved, the records of the financial institution or service corporation must show who voted in favor of the loan. These records and those required by section 222 constitute prima facie evidence of the truth of all facts stated in the records in prosecutions and civil actions to enforce the provisions and penalties under section 465-A.

[ 1991, c. 681, §1 (AMD) .]

5. Rulemaking. The superintendent may adopt rules to administer and carry out this section, including rules to define or further define terms used in this section and to establish limits or requirements other than those specified in this section if the superintendent determines that such action is necessary for the protection of depositors, investors or the public. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 398, Pt. I, §26 (AMD) .]

SECTION HISTORY

1991, c. 34, §8 (NEW). 1991, c. 681, §1 (AMD). 1997, c. 398, §§I25,26 (AMD). 1999, c. 205, §1 (AMD).






Chapter 44: SERVICES AND INCIDENTAL ACTIVITIES

9-B §441. Applicability of chapter

The provisions of this chapter govern the services and incidental activities offered by financial institutions. [1997, c. 398, Pt. I, §27 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I27 (AMD).



9-B §441-A. General powers

Unless otherwise prohibited or limited by this Title or rules adopted by the superintendent, a financial institution has and may exercise all powers necessary or convenient to effect the purposes for which the financial institution is organized or to further the businesses in which the financial institution is lawfully engaged. [1997, c. 398, Pt. I, §28 (NEW).]

SECTION HISTORY

1997, c. 398, §I28 (NEW).



9-B §442. Trustee, self-employment retirement plans

1. Authorization; limitation. Financial institutions may act as trustee under a retirement plan established pursuant to the Act of Congress entitled "Self-employed Individuals Retirement Act of 1962," as amended; an individual retirement arrangement pursuant to the "Employee Retirement Income Security Act of 1974," as amended; a simplified employee pension plan pursuant to the "Revenue Act of 1978," as amended; or any similar qualified retirement plan pursuant to federal law. This section in no way limits the authority granted to trust departments of financial institutions.

[ 1997, c. 398, Pt. I, §29 (AMD) .]

2. Loss of status as qualified plan. In the event that any such retirement plan, which in the judgment of the institution constitutes a qualified plan under either said Self-employed Individuals Retirement Act of 1962; the Employee Retirement Income Security Act of 1974; a simplified employee pension plan pursuant to the "Revenue Act of 1978," as amended; or any similar qualified retirement plan pursuant to federal law, and the regulations promulgated thereunder at the time the trust or account was established and accepted by the institution, is determined subsequently not to be such a qualified plan or ceases subsequently to be such a qualified plan, in whole or in part, the institution may nevertheless continue to act as trustee of any deposit theretofore made under such plan and to dispose of the same in accordance with the directions of the depositor and the beneficiaries thereof.

[ 1985, c. 588, §2 (AMD) .]

3. Segregation not required. No institution, with respect to the deposits made under this section, shall be required to segregate such deposits from its other deposits except as may be required under federal law establishing such plans; provided that the institution shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this section.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 39, (AMD). 1985, c. 588, §§1,2 (AMD). 1997, c. 398, §I29 (AMD).



9-B §443. Services for customers

In addition to all customer services financial in nature or incidental to, reasonably related to or convenient and useful to the powers granted in its organizational documents, a financial institution authorized to do business in this State may offer the services set forth below to its customers, depositors or members. [1997, c. 398, Pt. I, §30 (AMD).]

1. Checks, money orders and travelers' checks.

[ 1997, c. 398, Pt. I, §31 (RP) .]

2. Safe deposit boxes.

[ 1997, c. 398, Pt. I, §31 (RP) .]

3. Safekeeping.

[ 1997, c. 398, Pt. I, §31 (RP) .]

4. Consumer financial counseling.

[ 1997, c. 398, Pt. I, §31 (RP) .]

5. Public collection agency.

[ 1997, c. 398, Pt. I, §31 (RP) .]

6. Participation in public lotteries.

[ 1997, c. 398, Pt. I, §31 (RP) .]

7. Authorized insurance. A financial institution, while acting as a creditor may make insurance available to the extent authorized by Titles 9-A and 24-A. In so doing, a financial institution which makes life insurance available pursuant to Title 24-A, section 2604-A, where the indebtedness is secured to the creditor by a mortgage on real estate and where a separate charge is made to the debtor for that insurance, shall make the insurance available jointly to the debtor and not more than one comaker of the indebtedness, provided that both are individually and jointly liable to repay the indebtedness. The foregoing shall not be deemed to restrict the insurer's right to require all debtors to meet the requirements of the applicable policy in order to become insured. Nothing in this subsection shall prohibit the insurance on the life of one debtor only, if desired by the debtor.

[ 1981, c. 175, §1 (AMD) .]

8. Clearing corporation.

[ 1997, c. 398, Pt. I, §32 (RP); 1997, c. 683, Pt. B, §2 (RP) .]

9. Acting as agent.

[ 1997, c. 398, Pt. I, §32 (RP) .]

10. Bills or drafts.

[ 1997, c. 398, Pt. I, §32 (RP) .]

11. Annuities. A financial institution, credit union or financial institution holding company, or a subsidiary or employee of such an entity, authorized to do business in the State may sell, or arrange for the sale of, through a licensed 3rd party, annuities purchased from a licensed insurance company and may share commissions in connection with the sale of annuities pursuant to the provisions of Title 24-A. A financial institution, a credit union or a financial institution holding company, or an employee or subsidiary of such an entity, must be licensed in accordance with Title 24-A, section 1411 or 1416 before engaging in any of the activities concerning the sale of annuities authorized by this subsection.

A financial institution, credit union or financial institution holding company that sells or arranges for the sale of annuities on the premises of that entity:

A. Shall post conspicuously a notice that is clearly visible to all customers that may purchase annuities. The notice must state in clearly understandable language that the annuities are not insured by the Federal Deposit Insurance Corporation; [1997, c. 683, Pt. B, §3 (RPR).]

B. Shall orally inform a prospective purchaser of annuities that the annuities are not insured by the Federal Deposit Insurance Corporation; and [1997, c. 683, Pt. B, §3 (RPR).]

C. Before a sale of annuities is completed, shall obtain a written statement signed by the purchaser of the annuities stating that the purchaser received the oral notice required by paragraph B. [1997, c. 683, Pt. B, §3 (RPR).]

[ 1997, c. 683, Pt. B, §3 (RPR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 667, §1 (AMD). 1981, c. 175, §1 (AMD). 1987, c. 405, §1 (AMD). 1993, c. 322, §1 (AMD). 1997, c. 315, §16 (AMD). 1997, c. 398, §§I30-32 (AMD). 1997, c. 429, §C1 (AMD). 1997, c. 457, §3 (AMD). 1997, c. 683, §§B2,3 (AMD).



9-B §444. Credit cards (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I33 (RP).



9-B §445. Service corporations

1. Authorization. A financial institution may establish, acquire or invest in the equity interest, obligations or other securities of a service corporation, as defined in section 131, or otherwise participate in or utilize the service of such a corporation. A service corporation may be owned by one or more institutions engaged in the business of banking.

[ 2005, c. 82, §10 (AMD) .]

2. Limitations. The stock of a service corporation formed pursuant to this section may be owned only by institutions engaged in the business of banking. The maximum amount of investment in any one such service corporation may not exceed 20% of the institution's total capital and reserves or its total surplus account. The aggregate investment of a financial institution in all service corporations may not exceed 50% of its total capital and reserves or its total surplus account. For purposes of applying the legal lending limit prescribed in this Title, a financial institution's investment in a service corporation, if majority owned, must be consolidated with the financial institution on a line-for-line basis proportionate to the financial institution's ownership interest in the service corporation.

[ 1997, c. 22, §13 (AMD) .]

3. Records. The books and accounts of a service corporation involving any financial institution shall be kept in such manner and form as the superintendent may prescribe; and any agreement between a financial institution and such corporation shall provide that such books and accounts may be examined by the superintendent or his designee.

[ 1975, c. 500, §1 (NEW) .]

4. Ownership.

[ 1997, c. 22, §14 (RP) .]

5. Exception for debt-acquired real property.

[ 1997, c. 22, §15 (RP) .]

6. Application; notice required. A financial institution seeking to invest in one or more service corporations shall notify the superintendent in writing at least 10 days prior to such investment. A financial institution seeking to establish or acquire one or more service corporations shall seek authorization to do so in accordance with the following.

A. If the services are to be performed only for other financial institutions authorized to do business in this State as defined in section 131, subsection 17-A, the financial institution shall notify the superintendent in writing, at least 10 days in advance, of its intent to establish or acquire the service corporation. This notice must contain information required by the superintendent. [1997, c. 22, §16 (NEW).]

B. If the services are to be performed for the public as well as other financial institutions, the financial institution shall file an application in accordance with section 252. The superintendent may, in addition to the criteria set forth in section 253, consider the type of institution making application and the competitive effect of that ownership. [1997, c. 22, §16 (NEW).]

An application or notice required by this subsection is not complete unless accompanied by a fee to be credited and used as provided in section 214.

[ 1997, c. 22, §16 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§20,21 (AMD). 1983, c. 63, §§3-4 (AMD). 1991, c. 386, §§12-15 (AMD). 1997, c. 22, §12 (AMD). 1997, c. 22, §13 (AMD). 1997, c. 22, §14 (AMD). 1997, c. 22, §15 (AMD). 1997, c. 22, §16 (AMD). 2005, c. 82, §10 (AMD).



9-B §446. Closely-related activities (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§21-A (AMD). 1997, c. 22, §§17,18 (AMD). 1997, c. 398, §I34 (RP).



9-B §446-A. Closely related activities

A financial institution authorized to do business in this State may engage, directly or indirectly, in closely related activities as defined in section 131, subsection 6-A. The financial institution may engage in those activities directly, or indirectly through a subsidiary, unless the superintendent determines that an activity must be conducted through a subsidiary with appropriate corporate firewalls and safeguards, as determined by the superintendent, that limit the financial institution's exposure by emphasizing the subsidiary's independent legal structure. [1997, c. 398, Pt. I, §35 (NEW).]

1. Application required. A financial institution shall make application to the superintendent in accordance with section 252 for authority to engage in a closely related activity, except that an application is not necessary if all of the following conditions are satisfied:

A. Before and immediately after the proposed transaction, the financial institution is well capitalized as determined by the superintendent; [1999, c. 218, §21 (AMD).]

B. At the time of the transaction, the financial institution is well managed, which means that in connection with the financial institution's most recent examination:

(1) The financial institution received a composite rating of one or 2 pursuant to the uniform financial institution rating system adopted by the Bureau of Financial Institutions; and

(2) The financial institution received at least a satisfactory rating for management; [1999, c. 218, §21 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

C. The book value of the total assets to be acquired does not exceed 15% of the consolidated total risk-weighted assets of the financial institution; [1999, c. 218, §21 (AMD).]

D. The consideration to be paid for the securities or assets to be acquired does not exceed 15% of the consolidated capital of the financial institution; [1999, c. 218, §21 (AMD).]

E. During the 12-month period prior to the proposed transaction, the financial institution has not been under an enforcement action nor is there an enforcement action pending; [1999, c. 218, §21 (AMD).]

F. The financial institution provides written notification to the superintendent at least 30 days prior to consummating the transaction; and [2001, c. 211, §14 (AMD).]

G. The activity is authorized pursuant to this Title or by rule or order of the superintendent. [1997, c. 398, Pt. I, §35 (NEW).]

Notwithstanding paragraphs A and G, the superintendent, after review of the written notification under paragraph F, may require an application if the superintendent determines that the activity raises significant supervisory concerns or raises significant legal or policy issues.

[ 2001, c. 44, §4 (AMD); 2001, c. 211, §14 (AMD) .]

2. Joint ownership. A subsidiary corporation formed pursuant to this section may be owned jointly with one or more persons, if the superintendent approves the joint ownership.

[ 1997, c. 398, Pt. I, §35 (NEW) .]

3. Investment limits. The amount of investment in any one subsidiary corporation may not exceed 20% of the financial institution's total capital. The aggregate investment in all subsidiary corporations may not exceed 50% of the financial institution's total capital. The superintendent may approve higher limits upon request.

[ 1997, c. 398, Pt. I, §35 (NEW) .]

4. Application or notice fee. An application or notice required under subsection 1 is not complete unless accompanied by a fee to be credited and used as provided in section 214. The superintendent shall establish the amount of the fee, which may not exceed $2,500.

[ 1999, c. 218, §22 (NEW) .]

SECTION HISTORY

1997, c. 398, §I35 (NEW). 1999, c. 218, §§21,22 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 211, §14 (AMD).



9-B §447. Real estate appraisals; copies

A financial institution that imposes a fee on a person for the cost of an appraisal of any real estate shall furnish to the person, at no cost, one copy of the appraisal upon request, if the request is made within 90 days after the financial institution has provided notice of action taken on the application for credit or the date of the closing, whichever is later, or 90 days after the application is withdrawn. [1999, c. 150, §8 (AMD).]

SECTION HISTORY

1987, c. 265, §2 (NEW). 1999, c. 150, §8 (AMD).



9-B §448. Insurance agency activities

1. Authorization. A financial institution authorized to do business in this State or credit union authorized to do business in this State, or financial institution holding company, or an affiliate of either, other than a licensed supervised lender regulated under Title 9-A, Article IV, Part 4, may act as an insurance producer or consultant in this State and may employ, affiliate with or hire as a 3rd-party agent an insurance producer or consultant, if the producer or consultant is duly licensed under Title 24-A or engages in authorized insurance activities in another state, if the producer or consultant complies with the applicable laws of that state.

[ 1999, c. 218, §23 (AMD) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Affiliate" has the same meaning as defined in Title 24-A, section 1443-A, subsection 1, paragraph A. [1999, c. 127, Pt. A, §22 (AMD).]

B. "Customer" means a person or business entity or an authorized representative of either who has been personally and directly offered, or presently maintains, an investment security, trust, credit or an insurance product with a financial institution or credit union authorized to do business in this State. [1997, c. 315, §17 (NEW).]

[ 1999, c. 127, Pt. A, §22 (AMD) .]

3. Customer notice that insurance is not federally guaranteed. An institution that engages in insurance agency or brokerage activities authorized under subsection 1 must provide customer notice regarding insurance products in the following manner.

A. The institution shall post conspicuously a notice that is clearly visible to all customers that may purchase insurance products from the institution. The notice must state in clearly understandable language that the insurance is not insured by the Federal Deposit Insurance Corporation or National Credit Union Administration, as applicable; [1997, c. 315, §17 (NEW).]

B. When a prospective purchaser of insurance is directly and personally contacted by the institution, the institution shall orally inform that prospective purchaser of insurance that the insurance product is not insured by the Federal Deposit Insurance Corporation or National Credit Union Administration, as applicable; and [1997, c. 315, §17 (NEW).]

C. Before the sale of an insurance product is completed the institution must obtain a written statement signed by the purchaser of insurance that the purchaser received the oral notice required by paragraph B. [1997, c. 315, §17 (NEW).]

[ 1997, c. 315, §17 (NEW) .]

4. Distinguishing insurance products from loan or deposit products; identification of insurance producers. To the extent practicable, sales of insurance products authorized by this section must take place in a manner that minimizes customer confusion between the deposit, share or loan products offered by the institution and those insurance products. An institution authorized under subsection 1 is in compliance with this subsection if it utilizes signs clearly visible to its customers that distinguish its insurance products from its deposit, share or loan products and that adequately identify insurance producers and consultants affiliated with the institution.

[ 1999, c. 218, §23 (AMD) .]

5. Rulemaking. The superintendent, Superintendent of Insurance and the Superintendent of Consumer Credit Protection are authorized, pursuant to this subsection, Title 9-A, section 4-407 and Title 24-A, section 1443-A, subsection 3 to undertake joint rulemaking to carry out the purpose of subsection 4, including issues regarding signs, the physical location of sales of insurance and identification of producers affiliated with financial institutions, credit unions, financial institution holding companies or supervised lenders. In adopting rules pursuant to this section, the superintendent, the Superintendent of Insurance and the Superintendent of Consumer Credit Protection shall consider the possibility of confusion and perception of coercion among the insurance consuming public, the need for cost-effective delivery of insurance products to insurance consumers and the importance of parity among producers affiliated with federally chartered and state-chartered financial institutions and credit unions. Any rule adopted may not interfere significantly with the ability of a producer to solicit or negotiate the sale of an insurance product, whether or not that producer is affiliated with a financial institution, credit union, financial institution holding company or supervised lender, except when no other reasonable alternative exists to protect the insurance consuming public. Rules adopted under this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. Nothing in this section is intended to restrict or interfere with the ability of the bureau, the Bureau of Insurance or the Bureau of Consumer Credit Protection to adopt rules with respect to areas in which the respective agencies have independent jurisdiction.

[ 1999, c. 790, Pt. A, §10 (RPR); 2007, c. 273, Pt. B, §§5, 6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

6. Applicability. Other than the authorizations provided in subsection 1, this section does not apply to group health and group life insurance to the extent authorized by Title 24-A, chapters 31 and 35 when the insured is enrolled in the insurance policy, credit life and credit health insurance to the extent authorized by Title 24-A, chapter 37, credit property insurance, credit involuntary unemployment insurance, forced placed property insurance, a vendor's single interest policy or any other insurance product as determined by the Superintendent of Insurance. This section also does not apply to annuity sales authorized under section 443, subsection 11.

[ 1997, c. 315, §17 (NEW) .]

SECTION HISTORY

1997, c. 315, §17 (NEW). 1999, c. 127, §§A22,23 (AMD). 1999, c. 218, §23 (AMD). 1999, c. 790, §A10 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §§5, 6 (REV). 2007, c. 695, Pt. A, §47 (AFF).






Chapter 45: RECORDS AND REPORTS

9-B §451. Applicability of chapter

The provisions of this chapter apply to financial institutions organized under chapters 31 and 32 and establish minimum record-keeping requirements for these financial institutions. [1997, c. 398, Pt. I, §36 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I36 (AMD).



9-B §452. Maintenance of records; accounting and assets

1. Safekeeping of assets and records. Every financial institution shall make provisions to secure the safekeeping of the financial institution's assets and its books, accounts and records and shall keep them separate and apart from the assets or property of others. A financial institution may use the services of other entities when reasonably appropriate to accomplish the duties imposed by this section.

[ 1997, c. 398, Pt. I, §37 (AMD) .]

2. Books and accounting. The clerk or treasurer of every financial institution, or such other officer as may be designated in the bylaws or by a duly recorded vote of its directors, shall cause the books and accounts of the financial institution to be kept in accordance with generally accepted accounting principles unless the superintendent otherwise prescribes. The superintendent may prescribe the manner and form of keeping such books and accounts, which need not be uniform.

[ 1997, c. 398, Pt. I, §37 (AMD) .]

3. Assets.

[ 1997, c. 398, Pt. I, §37 (RP) .]

4. Fair value. The superintendent may require any of the assets of a financial institution to be charged down to such sum as in the superintendent's judgment represents its fair value.

[ 1997, c. 398, Pt. I, §37 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I37 (AMD).



9-B §453. Annual audits

1. Selection of auditor. The governing body of a financial institution subject to the provisions of this Title shall employ an independent public accountant or accountants at least annually.

[ 1997, c. 398, Pt. I, §38 (AMD) .]

2. Duties of the auditor. The accountant or auditor selected in subsection 1 shall analyze the books, accounts, notes, mortgages, securities and operating systems of the institution in such manner as in his judgment will result in an audit which, together with the internal auditing and accounting procedures of the institution, comports with generally accepted accounting standards for the protection of depositors, members or stockholders and the efficient operation of the institution. The accountant or auditor shall make a written report of the condition of the institution to the president and chairman of the board, for the board, in such manner and to such extent as said accountant or auditor may deem necessary or proper, and said accountant or auditor shall supply such additional information obtained from his audit as the board may direct.

[ 1975, c. 500, §1 (NEW) .]

3. Superintendent's comment on audit. The superintendent shall, in the course of his regular official examination of the institution and at such other times as he deems advisable, investigate the work of such accountant or auditor to determine its adequacy for the purposes set forth in subsection 2. In determining the adequacy of such an audit, the superintendent shall take into account the internal auditing and accounting procedures established by such institution. If the superintendent determines that the audit is inadequate, he shall report forthwith his findings, with instructions, in writing to the directors, who shall, within 30 days thereafter, comply therewith.

[ 1975, c. 500, §1 (NEW) .]

4. Audit limiting liability. Whenever the directors of a financial institution shall have provided for such audit or audits by the method prescribed and, in the case of the employment, election or appointment of an accountant or auditor by them, shall have taken such action to remedy conditions as may be deemed reasonably necessary in the light of the information disclosed by any report of said accountant or auditor, and shall have complied with all reasonable recommendations of the superintendent relative thereto within the time hereinbefore prescribed, they shall not be personally liable for any loss suffered by such institution due to any subsequent wrongdoing by any officer or employee of the institution, in the absence of other facts indicating negligence on the part of said directors.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I38 (AMD).



9-B §454. Destruction of deposit records

Any statement of account rendered by a financial institution to a depositor or any account book or passbook that has been written up by the financial institution to show the condition of the depositor's account and accompanied by vouchers that are the basis for debit entries to the account are deemed finally adjusted and settled and are conclusively presumed to be correct after a period of 6 years from rendition if the depositor has not questioned the correctness of the account. The depositor is thereafter barred from questioning the account. This section may not be construed to relieve the depositor from the duty now imposed by law of exercising due diligence in the examination of such account and vouchers, if any, when rendered by the financial institution and of immediate notification to the financial institution upon discovery of any error in such account, nor from the legal consequences of neglect of such duty, nor to prevent the application of Title 11 to cases governed by Title 11. Accordingly, financial institutions are not required to preserve or keep their records or files relating to these accounts and vouchers for a longer period than 6 years. [1997, c. 398, Pt. I, §39 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I39 (AMD).






Chapter 46: PROHIBITIONS

9-B §461. Applicability of chapter

The provisions of this chapter setting forth acts and practices that are prohibited apply to all financial institutions, universal banks, limited purpose banks, credit unions and financial institution holding companies subject to the laws of this State and are in addition to the prohibitions in this Title. [1999, c. 546, §1 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1999, c. 218, §24 (AMD). 1999, c. 546, §1 (AMD).



9-B §462. Interlocks of directors, corporators and officers

1. Prohibited interlocks. Except as provided in subsections 2 and 3, no person who is a director, corporator, officer or employee of a financial institution, credit union or financial institution holding company authorized to do business in this State shall serve as a director, corporator, officer or employee of any other such financial institution, credit union or financial institution holding company authorized to do business in this State.

[ 1975, c. 500, §1 (NEW) .]

2. Exceptions. The prohibitions contained in subsection 1 shall not apply to the situation where directors, officers or employees of subsidiaries of financial institutions and subsidiaries of financial institution holding companies who may also be directors, officers or employees of the parent financial institution holding company, or of other subsidiaries of such holding company.

[ 1975, c. 500, §1 (NEW) .]

3. Grandfather provision. The prohibitions contained in subsection 1 shall not apply to any person who is presently serving in such multiple offices until October 3, 1976.

[ 1975, c. 500, §1 (NEW) .]

4. Waiver. The superintendent may grant a waiver of the prohibition contained in subsection 1 upon request by an affected party. A waiver may be granted only in situations involving a financial institution, credit union or financial institution holding company and a limited purpose bank and for good cause shown when there is no conflict resulting from competition between institutions. The superintendent may withdraw a waiver granted under this subsection upon reasonable written notice to the affected party.

[ 1999, c. 546, §2 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1999, c. 546, §2 (AMD).



9-B §463. Stock in Maine financial institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §22 (AMD). 1977, c. 152, §3 (AMD). 1979, c. 663, §42 (AMD). 1983, c. 55, §2 (RP).



9-B §464. Loans on shares of stock

1. Prohibition. A financial institution shall not make loans or discounts on the security of the shares of its own capital stock or the capital stock of its parent holding company or its subsidiaries, if any, nor shall an institution be the purchaser or holder of any such shares unless necessary to prevent loss upon a debt previously contracted for in good faith, and all stock so acquired shall be disposed of at public or private sale within one year after its acquisition, in accordance with such requirements as the superintendent deems appropriate.

[ 1975, c. 500, §1 (NEW) .]

2. Extension of time for disposition of shares. The time for disposition of shares acquired in subsection 1 may be extended by the superintendent for good cause shown, upon application in writing to the superintendent.

[ 1975, c. 500, §1 (NEW) .]

3. Purchase of own shares. Nothing in this section shall be construed as prohibiting an institution, with the prior written approval of the superintendent, from:

A. Redeeming shares of its capital stock of any type pursuant to provisions of its bylaws or articles of incorporation; [1977, c. 152, §4 (NEW).]

B. Purchasing shares of its capital stock of any type for the purpose of reducing its outstanding shares pursuant to provisions of its bylaws or articles of incorporation; or [1977, c. 152, §4 (NEW).]

C. Purchasing shares of any type of its own capital stock or the capital stock of its parent financial institution holding company pursuant to any stock option plan, stock bonus plan or other incentive plan for any or all directors, officers and employees duly adopted by the financial institution's board of directors. [1975, c. 546, §48 (AMD).]

[ 1977, c. 564, §48 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 152, §4 (AMD). 1977, c. 564, §48 (AMD).



9-B §465. Loans to directors, corporators or officers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §23 (AMD). 1977, c. 152, §5 (AMD). 1981, c. 501, §§32,33 (AMD). 1981, c. 698, §24 (AMD). 1983, c. 56, §§1-3 (AMD). 1985, c. 83, §§2,3 (AMD). 1987, c. 405, §2 (AMD). 1991, c. 34, §9 (AMD). 1991, c. 681, §2 (RP).



9-B §465-A. Loans to stockholders, directors or officers

1. Authorization. A financial institution authorized to do business in this State may make loans to its principal stockholders, policy-making officers or directors, or to any related interest of those persons, subject to the limitations contained in this section.

[ 1991, c. 681, §3 (NEW) .]

2. Terms and credit worthiness. A financial institution may not make a loan to any of its principal stockholders, policy-making officers or directors, or to any related interest of that person, unless the loan is made on substantially the same terms, including interest rates and collateral, as those generally available to the public, or to employees of the financial institution pursuant to a benefit or compensation program, and does not involve more than the normal risk of repayment or present other unfavorable features.

[ 1997, c. 22, §19 (AMD) .]

3. Prior approval. A financial institution may not grant a loan to any of its principal stockholders, policy-making officers or directors, or to any related interest of that person, in an amount that, when aggregated with the amount of all other loans to that person and all related interests of that person, exceeds the higher of $25,000 or 5% of the financial institution's capital or unimpaired surplus, unless:

A. The loan has been approved in advance by a majority of the entire board of directors of the financial institution; and [1991, c. 681, §3 (NEW).]

B. Any interested party has abstained from participating directly or indirectly in the voting. [1991, c. 681, §3 (NEW).]

A financial institution may not make a loan to any one of its principal stockholders, policy-making officers or directors, or to any related interest of that person, in an amount that, when aggregated with the amount of all other loans to that person and all related interests of that person, exceeds $500,000 except in compliance with the requirements of this subsection.

[ 1991, c. 681, §3 (NEW) .]

4. Participation in discussion. Participation by any principal stockholder, policy-making officer or director in the discussion or any attempt to influence the voting by the board of directors regarding a loan to the interested principal stockholder, policy-making officer or director, or any related interest of that person, constitutes indirect participation in the voting by the board of directors on the loan.

[ 1991, c. 681, §3 (NEW) .]

5. Lines of credit. Lines of credit to principal stockholders, policy-making officers or directors, or to any related interest of those persons, must be approved pursuant to the requirements of subsection 3. A loan granted under a line of credit approved pursuant to subsection 3 does not require prior approval pursuant to that subsection as long as the loan is granted within the term of the approved line of credit.

[ 1991, c. 681, §3 (NEW) .]

6. Liability for making. Every principal stockholder, officer, agent or employee of a financial institution who authorizes or assists in procuring or granting or who causes the granting of a loan in violation of this section or section 854, to the extent that the financial institution is subject to the provisions of section 439-A or 854, or who pays or willfully permits the payment of any funds of that institution on such a loan; every director of a financial institution who votes on a loan in violation of any of the provisions of this section; and every director, principal stockholder, officer, agent or employee who knowingly permits or causes any of those actions to be done is personally responsible for payment of the loan and is guilty of a Class E crime. For purposes of this subsection, "agent" or "employee" does not include an individual who is incidentally involved in the preparation of documents or title work related to a loan.

[ 1997, c. 398, Pt. L, §7 (AMD) .]

7. Violations. A loan granted in violation of this section is due and payable immediately, without demand, whether or not it appears on its face to be a time loan. If the superintendent finds a loan outstanding in violation of this section or section 439-A or 854, the superintendent shall notify the president, clerk or treasurer of the financial institution to cause that loan to be paid immediately. If the loan is not paid within 30 days or such further time as the superintendent determines, the superintendent shall report the facts to the Attorney General, who shall commence a civil action in the name and for the benefit of the financial institution for the collection of the loan. The Attorney General may employ special counsel to prosecute the civil action. The financial institution shall pay all expenses of special counsel, to be recovered in a civil action in the name of the State.

[ 1991, c. 681, §3 (NEW) .]

8. Rulemaking. The superintendent may adopt rules to administer and carry out this section.

[ 1991, c. 681, §3 (NEW) .]

SECTION HISTORY

1991, c. 681, §3 (NEW). 1997, c. 22, §19 (AMD). 1997, c. 398, §L7 (AMD).



9-B §466. Unlawful acts

The acts set forth in this section are unlawful and are criminal offenses unless otherwise provided. [2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

1. Copying records of financial institutions. A director, corporator, officer, agent or employee of a financial institution who copies any of the books, papers, records or documents belonging to or in the custody of such institution, either for that person's own use or for the use of any other person other than in the ordinary and regular course of that person's duties, commits a Class E crime.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Disclosures by service corporation employees. Any information derived from financial institution records or sources by personnel of a service corporation formed pursuant to section 445 may not be disclosed except in the regular course of business. A person who violates this subsection commits a Class E crime.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Violation of orders. A person may not violate an order of the superintendent lawfully served upon that person.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Unauthorized business. A person may not engage in the business of banking unless the person is properly authorized, nor may a person represent that that person is acting as a financial institution, nor use an artificial or corporate name that purports to be or suggests that the person is a financial institution unless the financial institution is properly authorized to do business in this State and except as provided in section 241, subsection 12.

[ 2001, c. 211, §15 (AMD) .]

5. Procuring loans. A director, corporator, officer, agent, employee or attorney of a financial institution may not stipulate for or receive or consent or agree to receive any fee, commission, gift or thing of value, from a person, firm or corporation for procuring or endeavoring to procure for the person, firm or corporation, or for any other person, firm or corporation, from any such financial institution, a loan or extension or renewal of loan or substitution of security, or the purchase or discount or acceptance of a paper, note, draft, check or bill of exchange by any such financial institution. This subsection may not be construed to refer to the expenses of examining titles, drafting conveyances and mortgages and the performance of other purely legal services.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Concealment. A director, corporator, officer, agent or employee of a financial institution may not conceal or endeavor to conceal a transaction of the financial institution from a director, corporator, officer, agent or employee of the institution or an official or employee of the Bureau of Financial Institutions to whom it should be properly disclosed.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

7. Deception; false statements. A director, corporator, officer, agent or employee of a financial institution may not maintain or authorize the maintenance of an account of the financial institution in a manner that, to that person's knowledge, does not conform to the requirements prescribed by statutes applicable to the supervision of financial institutions or rules issued under those statutes; and that person may not, with intent to deceive, make a false or misleading statement or entry or omit a statement or entry that should be made in a book, account, report or statement of the institution or obstruct or endeavor to obstruct a lawful examination or investigation of the institution or any of its affairs by an official or employee of the Bureau of Financial Institutions.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

8. Violation of Title or rules. If, in the opinion of the superintendent, a financial institution or its officers or directors have persistently violated a provision of this Title, the superintendent shall immediately report the same with such remarks as the superintendent determines expedient to the Attorney General, who may immediately institute a prosecution on behalf of the State.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

9. False returns. A director, corporator, officer, agent or employee of a financial institution may not intentionally or knowingly make a false return to the superintendent in response to a call for information issued by the superintendent or by a deputy superintendent or upon the making or filing of a regular or special report required by this Title.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

10. Failure to make returns. A financial institution that fails to furnish reports and information to the superintendent, as required by this Title within the time specified, is subject to a penalty of not more than $100 per day for each day it is in violation of this section, which penalty may be recovered in a civil action in the name of the State.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

11. General penalties. The follow penalties apply.

A. A person responsible for an act or omission expressly declared to be a criminal offense by statutes pertaining to the supervision of financial institutions and for which no other penalty has been provided by statute commits a Class E crime, except notwithstanding Title 17-A, section 1301, a fine of not more than $5,000 may be imposed upon a natural person. [2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

A-1. A person who violates paragraph A with the intent to defraud commits a Class C crime. [2003, c. 452, Pt. D, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A director, corporator, officer, agent or employee of a financial institution is responsible for an act or omission of the institution declared to be a criminal offense against statutes pertaining to the supervision of financial institutions whenever, knowing that such act or omission is unlawful, the person participates in authorizing, executing, ratifying or concealing such act or in authorizing or ratifying such omission or, having a duty to take the required action, omits to do so. [2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

12. Strict liability. Except as otherwise specifically provided, violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. D, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§23-A (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 211, §15 (AMD). 2003, c. 452, §D1 (AMD). 2003, c. 452, §X2 (AFF).



9-B §467. Outside business interests

1. Acting as broker-dealer prohibited.

[ 1997, c. 22, §20 (RP) .]

2. Other outside business interests. A policy-making officer of a financial institution may not engage in, directly or indirectly, any other business or occupation without the consent of a majority of the directors, evidenced by a duly recorded resolution.

[ 1991, c. 386, §16 (AMD) .]

3. Compliance. Any person described in subsections 1 or 2 who is in violation of this section on the effective date hereof shall have two years from said effective date to comply with the requirements of subsections 1 and 2.

[ 1975, c. 500, §1 (NEW) .]

4. Sale of annuities. A financial institution or a credit union authorized to do business in this State may not arrange for the sale of annuities pursuant to section 443, subsection 11 with an insurance agent if that agent is a director of the financial institution or credit union or with an agency if a director is an owner or otherwise has a financial interest in the agency.

[ 1993, c. 322, §2 (NEW) .]

5. Provision of names of persons purchasing annuities. A financial institution or a credit union authorized to do business and to sell annuities in this State may not sell or provide to any individual or institution the name of any person that has purchased annuities from that financial institution or credit union.

[ 1993, c. 322, §2 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1989, c. 502, §D6 (AMD). 1991, c. 386, §16 (AMD). 1993, c. 322, §2 (AMD). 1997, c. 22, §20 (AMD).



9-B §468. Restrictions on transactions with affiliates

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Covered transaction" means, with respect to an affiliate of a financial institution:

(1) A loan or extension of credit to the affiliate;

(2) A purchase of or an investment in securities issued by the affiliate;

(3) A purchase of assets, including assets subject to agreement to repurchase, from the affiliate unless exempted by rule or order of the superintendent;

(4) The acceptance of securities issued by the affiliate as collateral security for a loan or extension of credit to any person; or

(5) The issuance of a guarantee, acceptance or letter of credit, including an endorsement or standby letter of credit, on behalf of an affiliate. [1997, c. 398, Pt. I, §40 (NEW).]

B. "Transaction with an affiliate" means any transaction by a financial institution or its subsidiary with any person if any of the proceeds of the transaction are used for the benefit of, or transferred to, an affiliate. [1997, c. 398, Pt. I, §40 (NEW).]

C. "Affiliate" has the same meaning as given in section 131, subsection 1-A, except that a subsidiary of a financial institution is not an affiliate of that financial institution. [1997, c. 660, Pt. A, §6 (NEW).]

[ 1997, c. 660, Pt. A, §6 (AMD) .]

2. Authorization. A financial institution and its subsidiaries may engage in a transaction with an affiliate subject to the following conditions:

A. The terms and circumstances, including credit standards, are substantially the same, or at least as favorable to the institution or its subsidiary, as those prevailing at the time for comparable transactions with or involving other nonaffiliated companies; or [1997, c. 398, Pt. I, §40 (NEW).]

B. In the absence of comparable transactions, the terms and circumstances, including credit standards, would in good faith be offered to, or would apply to, nonaffiliated companies. [1997, c. 398, Pt. I, §40 (NEW).]

[ 1997, c. 398, Pt. I, §40 (NEW) .]

3. Covered transactions. In addition to the requirements of subsection 2, a financial institution and its subsidiaries may engage in a covered transaction with an affiliate subject to the following limitations:

A. In the case of an individual affiliate, the aggregate amount of covered transactions may not exceed 10% of the financial institution's total capital; [1997, c. 398, Pt. I, §40 (NEW).]

B. In the case of all affiliates, the aggregate amount of covered transactions may not exceed 20% of the financial institution's total capital; [1997, c. 398, Pt. I, §40 (NEW).]

C. A financial institution and its subsidiaries may not purchase a low-quality asset from an affiliate; [1997, c. 398, Pt. I, §40 (NEW).]

D. Any covered transactions and any other transactions between a financial institution and its affiliates permitted by the superintendent pursuant to subsection 6 must be on terms and conditions that are consistent with safe and sound banking practices; and [1997, c. 398, Pt. I, §40 (NEW).]

E. Each loan or extension of credit to, or guarantee, acceptance or letter of credit issued on behalf of, an affiliate by a financial institution or its subsidiary must be fully secured at the time of the transaction by eligible collateral. [1997, c. 398, Pt. I, §40 (NEW).]

[ 1997, c. 398, Pt. I, §40 (NEW) .]

4. Prohibited transactions. The following transactions are prohibited.

A. A financial institution or its subsidiary may not purchase as fiduciary any securities or other assets from any affiliate unless this purchase is permitted under the instrument creating the fiduciary relationship, the purchase is pursuant to court order or the purchase is pursuant to law of the jurisdiction governing the fiduciary relationship. [1997, c. 398, Pt. I, §40 (NEW).]

B. A financial institution or its subsidiary, whether acting as principal or fiduciary, may not knowingly purchase or otherwise acquire, during the existence of any underwriting or selling syndicate, any security if a principal underwriter of that security is an affiliate of the financial institution, unless the purchase or acquisition of this security has been approved, before this security is initially offered for sale to the public, by a majority of the governing body of the financial institution who are not officers or employees of the financial institution or any affiliate of the financial institution. [1997, c. 398, Pt. I, §40 (NEW).]

[ 1997, c. 398, Pt. I, §40 (NEW) .]

5. Violations. Any transaction made in violation of this section is subject to the remedies prescribed in section 465-A.

[ 1997, c. 398, Pt. I, §40 (NEW) .]

6. Rulemaking. The superintendent may, by rule or order, define or further define terms used in this section and establish limits, requirements or exceptions to this section other than those specified in this section, if the superintendent determines such action is necessary for the protection of depositors or the public and is consistent with the purposes of this section. For institutions organized pursuant to Part 12, the superintendent may, by rule or order, define or further define the terms used in this section and establish limits, requirements or exceptions to this section other than those specified in this section, if the superintendent determines that such action is consistent with the powers and limitations accorded institutions organized pursuant to Part 12. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 660, Pt. A, §7 (AMD) .]

SECTION HISTORY

1997, c. 398, §I40 (NEW). 1997, c. 660, §§A6,7 (AMD).



9-B §469. Fundamental change in asset composition

1. Requirement of prior approval. A financial institution, without the prior written approval of the superintendent, may not change the composition of all or substantially all of its assets through sales or other dispositions of assets, through purchases or other acquisitions of assets or through other expansions of its operations.

[ 2005, c. 83, §11 (NEW) .]

2. Considerations. In determining whether to approve the change in the asset composition of a financial institution, the superintendent shall consider the purpose of the proposed transaction, its impact on the safety and soundness of the financial institution and any effect on the customers of the financial institution. If the superintendent concludes that a filing presents significant or novel policy, supervisory or legal issues, the superintendent may require an application to be filed in accordance with section 252.

[ 2005, c. 83, §11 (NEW) .]

3. Exception. Prior written approval is not required for a change in the composition of assets that is part of the financial institution's ordinary and ongoing core banking activities.

[ 2005, c. 83, §11 (NEW) .]

4. Rules. The superintendent may adopt rules defining a change in the composition of all or substantially all of a financial institution's assets and setting forth the factors to consider in determining what constitutes a fundamental change in assets. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 83, §11 (NEW) .]

SECTION HISTORY

2005, c. 83, §11 (NEW).






Chapter 47: TRUST ACTIVITIES OF FINANCIAL INSTITUTIONS

9-B §471. General

A financial institution may act as trustee, executor, administrator, registrar of stocks and bonds, guardian of estates or in any other fiduciary capacity. Assets held in any fiduciary capacity must be segregated from the general assets of the financial institution and the financial institution shall keep a separate set of books and records showing in proper detail all transactions engaged in under this section. The trust activities of financial institutions are governed by this chapter and the Probate Code. [1997, c. 398, Pt. I, §41 (NEW).]

SECTION HISTORY

1997, c. 398, §I41 (NEW).



9-B §472. Notice

A financial institution shall provide the superintendent 60 days' notice prior to conducting trust activities. The superintendent may prescribe the form and content of the notice, including, but not limited to, business plans, financial projections and management. Notice is not required if trust activities are limited to retirement plans established pursuant to the federal Self-employed Individuals Tax Retirement Act of 1962, Public Law 87-792, 76 Stat. 809, the Employee Retirement Income Security Act of 1974, 29 United States Code, Sections 1001-1461 (1997) or other acts if the retirement funds are invested exclusively in the deposit accounts of the financial institution. [1997, c. 398, Pt. I, §41 (NEW).]

SECTION HISTORY

1997, c. 398, §I41 (NEW).



9-B §473. Trust assets

1. Separation of trust assets. Except as otherwise provided, all securities, money and property received by any financial institution to be held in trust or in any other fiduciary capacity must be kept separate and apart from the other assets of the financial institution.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

2. Separation of trust account investments. The investments of each account must be kept separate from those of all other accounts, except that:

A. They may be placed in the custody of any other financial institution or trust company, whether within or without this State, and may, while so held, be commingled with other securities of other such accounts, if records are kept that show the share of each account in the commingled securities; [1997, c. 398, Pt. I, §41 (NEW).]

B. They may be commingled with similar securities of other accounts, if records are kept to show the share of each account in the commingled securities. The ownership of and other interests in the securities credited to such account may be transferred by entries on the books of the financial institution without physical delivery of any securities; [1997, c. 398, Pt. I, §41 (NEW).]

C. Assets held by a trustee, executor, administrator, guardian or other fiduciary may be invested in a common trust fund established under Title 18-A, section 7-501; [1997, c. 398, Pt. I, §41 (NEW).]

D. Securities, the principal and interest of which the United States or any department, agency or instrumentality of the United States has agreed to pay or has guaranteed the payment of, may be deposited with the Federal Reserve Bank in the district in which this State is located, to be credited to one or more fiduciary or safekeeping accounts on the books of that Federal Reserve Bank in the name of the financial institution and to which accounts other similar securities may be credited. A financial institution that deposits securities with a Federal Reserve Bank is subject to rules with respect to the making and maintenance of these deposits the superintendent may from time to time adopt; [1997, c. 398, Pt. I, §41 (NEW).]

E. Any cash, whether principal or income, or both, may be deposited in the financial institution in an account, either time or demand, specifically stating the trust to which the cash belongs; and [1997, c. 398, Pt. I, §41 (NEW).]

F. Any cash, whether principal or income, or both, may be deposited in the financial institution in an aggregate deposit, either time or demand, including balances from other trusts, if the books of the trust department show the specific interest of each trust in this aggregate deposit. [1997, c. 398, Pt. I, §41 (NEW).]

[ 1997, c. 398, Pt. I, §41 (NEW) .]

3. Record of trust account. A record of all matters relating to each trust account must be kept separately in the trust department and must indicate the particulars respecting each account as the superintendent directs.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

4. Exclusion from other financial institution liabilities. The trust assets held by any financial institution are not subject to any other liabilities of the financial institution.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

SECTION HISTORY

1997, c. 398, §I41 (NEW).



9-B §474. Bond

A surety is not necessary on the bond of the financial institution in its capacity as trustee, executor, administrator, conservator, guardian, assignee or receiver, or in any other capacity, unless the court or officer approving the bond requires it. [1997, c. 398, Pt. I, §41 (NEW).]

SECTION HISTORY

1997, c. 398, §I41 (NEW).



9-B §475. Rulemaking

The superintendent may adopt rules governing the trust activities of financial institutions. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 398, Pt. I, §41 (NEW).]

SECTION HISTORY

1997, c. 398, §I41 (NEW).



9-B §476. Transfer of fiduciary relationships to and from affiliated financial institutions

A financial institution may transfer its fiduciary relationships to another affiliate if the affiliate to which the fiduciary relationships are being transferred is authorized to conduct trust activities in the manner described in this section. [1997, c. 398, Pt. I, §41 (NEW).]

1. Petition. The following provisions govern the petition process.

A. The transferee affiliate may apply by petition to the Superior Court or Probate Court in and for the county in which its principal office is located requesting that it be substituted for its affiliate specified in the petition in every existing fiduciary capacity designated in the petition and, in the case of the first petition, in every fiduciary capacity that may take effect after the date on which that petition is filed. [1997, c. 398, Pt. I, §41 (NEW).]

B. Each transferor affiliate shall join in the petition. Notice of the filing of the petition must be given to the superintendent prior to the filing. [1997, c. 398, Pt. I, §41 (NEW).]

C. The petition must indicate the county in which the principal office of each transferor affiliate joining in the petition is located and must designate each fiduciary relationship existing at the date of the petition with respect to which the transferee affiliate, referred to in this section as the "petitioner," requests substitution. The petition additionally must set forth, with regard to each existing fiduciary relationship designated in the petition, the name and address last known to the petitioner of each person entitled to receive notice of hearing on the petition, as follows:

(1) In a case in which the transferor affiliate specified in the petition is acting with one or more cofiduciaries in respect to the fiduciary relationship, each cofiduciary;

(2) In a case in which the instrument creating the fiduciary relationship so provides, each person who, alone or together with others, may revoke, terminate or amend the instrument or remove the corporate fiduciary;

(3) In the case of any trust not described in subparagraph (2), each beneficiary entitled or permitted, on the date the petition is filed, to receive income from the trust pursuant to the terms of the trust and each person who would be presumptively entitled to any portion of the principal of the trust if all income interests in the trust terminated on the date the petition was filed;

(4) In the case of the estate of any decedent, each person who would have a claim to succession to any property of the decedent under the testacy status upon which the fiduciary has been authorized to proceed;

(5) In the case of any conservatorship, each person whose assets are the subject of the conservatorship and each guardian of the person, if any guardian has been appointed and is a person other than a transferor affiliate;

(6) In the case of any person described in subparagraphs (1) to (5) that is a charitable institution or a charitable trust located within the State, the Attorney General; and

(7) In all cases, the superintendent. [1997, c. 398, Pt. I, §41 (NEW).]

D. The court may appoint one or more guardians ad litem to represent the interests of a person:

(1) Entitled to receive notice pursuant to paragraph C, who is a minor or who is known by the petitioner or any transferor affiliate to be subject to any other disability, including confinement in a penal institution, and for whom no guardian, other than a transferor affiliate, has been appointed;

(2) Of whose estate a transferor affiliate is conservator and for whom no guardian, other than a transferor affiliate, has been appointed; and

(3) Whose identity or whereabouts is unknown.

Title 18-A, section 1-403 governs in determining the propriety of any such appointments. [1997, c. 398, Pt. I, §41 (NEW).]

[ 1997, c. 398, Pt. I, §41 (NEW) .]

2. Notice. When any petition described in subsection 1 has been filed, the court in which the petition has been filed shall enter an order fixing a date and time for hearing on the petition, which may not be earlier than 35 days after the filing of the petition, and approving the form of notice to be given by the petitioner as provided in this section. At least 25 days prior to the hearing date, the petitioner shall cause a copy of the notice to be mailed by first class mail to each person identified in the petition as being entitled to receive notice under this section, at that person's last known address as set forth in the petition. In addition, the petitioner shall cause a copy of the notice to be published at least once a week for 3 successive weeks preceding the hearing date, the first publication to be at least 25 days prior to the hearing date. This publication must be in a newspaper of general circulation in each county in which the principal office of the affiliated bank specified in the petition is located.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

3. Contents of notice. The notice mailed and published with respect to each petition must state the time and place of the hearing, the name of the subsidiary trust company that has filed the petition, the name of each transferor affiliate that has joined in the petition, that the petition requests that the petitioner be substituted for each of its transferor affiliates specified in the petition in every existing fiduciary capacity designated in the petition and, if appropriate, in every fiduciary capacity that may take effect after the petition has been filed and that any person to whom the notice is addressed may file an objection in accordance with subsection 4. All costs incurred in connection with the printing, mailing and publishing of the notice must be borne by the petitioner.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

4. Objections. A person entitled to receive notice under this section may object to the substitution of the petitioner as fiduciary. Any such person wishing to object must file a written objection to the substitution, setting forth the reasons for the objection, with the court in which the petition has been filed and serve a copy upon the attorney for the petitioner at least 3 days before the date of hearing and must appear at the hearing in person or by an attorney.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

5. Order. On the date fixed for the hearing on the petition, upon making a determination that notice has been properly given as required by this section, the court shall enter an order substituting the petitioner for each of its specified affiliated banks in every designated existing fiduciary capacity and, in the case of the first petition by the petitioner, in every fiduciary capacity that takes effect after the filing of the petition, except fiduciary capacities in any existing relationship with respect to which an objection has been filed in accordance with subsection 4. In the case of a fiduciary relationship when more than one person is entitled under this section to object to substitution of the petitioner, the properly made objection by fewer than all of the persons must be considered by the court, which shall in its sole discretion determine whether the substitution will be ordered. In the case of a fiduciary relationship in respect of which an objection has been properly made by any person who is entitled pursuant to this section to object to the substitution, the court may in its discretion determine that the resignation of the transferor affiliate will be accepted in respect of the fiduciary relationship. If the court determines that the resignation will be accepted, it shall enter an order substituting a different financial institution or nondepository trust company that has given its written consent to such a substitution prior to the entry of the order. In construing the language of any instrument that is the subject of a proceeding pursuant to this section, this section may not be considered to abrogate or affect the terms of the instrument creating the fiduciary relationship. Upon entry of the court's order, the petitioner, without further act, is substituted in every such fiduciary capacity.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

6. Substitution. In respect of each fiduciary capacity, existing and future, as to which substitution has been ordered pursuant to this section, each designation of an affiliated bank as fiduciary in any capacity contained in any contract, will, order of any court or other document or instrument is deemed a designation of the petitioner substituted for the transferor affiliate pursuant to this section.

A. Any grant in any such contract, will, order or other document or instrument of any rights, powers, duties or authorities, whether or not discretionary, is deemed conferred upon the petitioner deemed designated as the fiduciary pursuant to this section. [1997, c. 398, Pt. I, §41 (NEW).]

B. Following the entry of an order pursuant to this section, the petitioner, with respect to each fiduciary relationship affected by the order that is an estate of a deceased person, guardianship or conservatorship, shall notify in writing the register of probate for the county in which the affected affiliated bank was appointed to the affected fiduciary relationship of the substitution of the petitioner for the affected affiliated bank in this fiduciary capacity. The notification must contain the name of the affected estate, guardianship or conservatorship, the date on which the order was entered and the name of the court that entered it and must state that the order was entered pursuant to this section. [1997, c. 398, Pt. I, §41 (NEW).]

[ 1997, c. 398, Pt. I, §41 (NEW) .]

7. Assets. Upon substitution pursuant to this section, each transferor affiliate shall deliver to the petitioner all assets held by the transferor affiliate as fiduciary, except assets held in capacities with respect to which there has been no substitution pursuant to this section and, upon substitution, the assets become the property of the petitioner without the necessity of any instrument of transfer or conveyance. Notwithstanding any provision in this Title, after a substitution of existing fiduciary capacities pursuant to this section, a transferor affiliate remains jointly liable with the petitioner that has been substituted for it in respect of each of the existing fiduciary relationships as to which the substitution has been ordered, but the transferor affiliate is entitled to a right of indemnification against the petitioner for all amounts paid by the transferee affiliate as a result of the joint liability.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

SECTION HISTORY

1997, c. 398, §I41 (NEW).









Part 5: SAVINGS BANKS

Chapter 51: CAPITAL AND CASH RESERVE

9-B §511. Applicable law; powers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §512. Undivided profits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §513. Guaranty fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1991, c. 34, §10 (RP).



9-B §514. Cash reserve (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §43 (AMD). 1981, c. 155, §5 (RP).






Chapter 52: DEPOSITS

9-B §521. Deposits in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §522. Classification and amounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 22, §21 (AMD). 1997, c. 398, §K7 (RP).



9-B §523. Dividends and interest on deposits and accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §524. Trust assets (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §525. Deposits of fiduciaries and other officials (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §526. Pledge of assets for deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 386, §17 (NEW). 1997, c. 398, §K7 (RP).






Chapter 53: LOANS

9-B §531. Loans in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §3 (AMD). 1997, c. 398, §K7 (RP).



9-B §532. Real estate mortgage loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 170, §3 (AMD). 1979, c. 429, §10 (AMD). 1979, c. 661, §4 (AMD). 1981, c. 159, (AMD). 1981, c. 501, §34 (AMD). 1985, c. 84, §§1,2 (AMD). 1987, c. 405, §§4-6 (AMD). 1991, c. 34, §11 (AMD). 1997, c. 398, §K7 (RP).



9-B §533. Other mortgage loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §534. Other loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §7 (RPR). 1991, c. 34, §12 (AMD). 1991, c. 386, §18 (AMD). 1997, c. 398, §K7 (RP).



9-B §534-A. Commercial loans (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 646, §2 (NEW). 1987, c. 405, §8 (RP).



9-B §534-B. Individual borrower loan limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §9 (NEW). 1991, c. 34, §13 (RP).



9-B §535. Loan participations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 152, §§5-A (AMD). 1981, c. 646, §3 (AMD). 1987, c. 405, §10 (AMD). 1991, c. 34, §14 (AMD). 1991, c. 386, §19 (AMD). 1997, c. 398, §K7 (RP).



9-B §536. Other prudent loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §44 (AMD). 1987, c. 405, §11 (RP).



9-B §537. Additional loans authorized by superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 646, §4 (AMD). 1987, c. 405, §12 (RP).



9-B §538. Miscellaneous loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 152, §6 (AMD). 1979, c. 170, §4 (AMD). 1997, c. 398, §K7 (RP).



9-B §539. Aggregate limitation on loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§23-B (AMD). 1991, c. 386, §20 (AMD). 1997, c. 398, §K7 (RP).



9-B §539-A. Commercial lines of credit (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 251, §1 (NEW). 1987, c. 405, §13 (AMD). RR 1991, c. 2, §24 (COR). 1991, c. 34, §15 (AMD). 1997, c. 22, §22 (AMD). 1997, c. 398, §K7 (RP). 1997, c. 683, §B4 (AMD).






Chapter 54: REAL PROPERTY OWNERSHIP

9-B §541. Real estate investment in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §542. Real estate other than for offices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §45 (AMD). 1981, c. 646, §5 (AMD). 1997, c. 398, §K7 (RP).



9-B §543. Housing development real estate (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).






Chapter 55: INVESTMENTS IN SECURITIES

9-B §551. Investments in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §14 (RP).



9-B §552. Government unit bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §46 (AMD). 1987, c. 405, §14 (RP).



9-B §553. Corporate securities (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §47 (AMD). 1987, c. 405, §14 (RP).



9-B §554. Financial institution stock and other obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §24 (AMD). 1979, c. 663, §48 (AMD). 1981, c. 646, §6 (AMD). 1983, c. 480, §B12 (AMD). 1987, c. 405, §14 (RP).



9-B §555. Other stock investments (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 640, §1 (AMD). 1987, c. 405, §14 (RP).



9-B §556. Other prudent securities (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 646, §7 (AMD). 1987, c. 405, §14 (RP).



9-B §557. Retention of unauthorized securities (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §14 (RP).



9-B §558. Change in investment limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §14 (RP).



9-B §559. Subsidiary companies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §14 (RP).






Chapter 55-A: INVESTMENT IN SECURITIES

9-B §559-A. Investments in general (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §15 (NEW). 1997, c. 398, §K7 (RP).



9-B §559-B. Retention of unauthorized securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §15 (NEW). 1997, c. 398, §K7 (RP).



9-B §559-C. Subsidiary companies (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §15 (NEW). 1997, c. 398, §K7 (RP).



9-B §559-D. Common and preferred stock (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §15 (NEW). 1997, c. 398, §K7 (RP).






Chapter 56: ADDITIONAL POWERS

9-B §561. Powers in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §562. Federal Reserve membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 698, §25 (AMD). 1997, c. 398, §K7 (RP).



9-B §563. Federal Home Loan Bank membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 698, §26 (AMD). 1997, c. 398, §K7 (RP).



9-B §564. Promissory notes; bills of exchange (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §565. Borrowing (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §566. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §2 (NEW). 1997, c. 398, §K7 (RP).



9-B §567. Trusts (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §2 (NEW). 1997, c. 398, §K7 (RP).



9-B §568. Executor, guardian, etc. (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §2 (NEW). 1997, c. 398, §K7 (RP).






Chapter 57: PROHIBITIONS

9-B §571. Prohibitions in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §572. Use of the word "saving" (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 647, §8 (AMD). 1995, c. 628, §24 (RP).









Part 6: TRUST COMPANIES

Chapter 61: CAPITAL AND CASH RESERVE

9-B §611. Applicable law; powers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §612. Guaranty Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1991, c. 34, §16 (RP).



9-B §613. Cash reserve (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §49 (AMD). 1981, c. 155, §6 (RP).



9-B §614. Federal Reserve membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §25 (AMD). 1981, c. 698, §27 (AMD). 1997, c. 398, §K7 (RP).



9-B §615. Liability of stockholders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).






Chapter 62: DEPOSITS

9-B §621. Deposits in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §622. Pledge of assets for deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §623. Trust assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §50 (AMD). 1989, c. 661, §1 (AMD). 1997, c. 398, §K7 (RP).



9-B §624. Deposits by fiduciaries and other officials (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §625. Deposits of securities (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §16 (RP).



9-B §626. Federal Housing Administration and Maine Housing Authority mortgages and debentures as collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).






Chapter 63: LOANS

9-B §631. Loans in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §632. Loans and security (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §633. Individual borrower loan limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §§17,18 (AMD). 1991, c. 34, §17 (RP).



9-B §634. Guaranteed loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §635. Investments secured by mortgages under the G. I. Bill of Rights (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §636. Commercial lines of credit (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 251, §2 (AMD). 1987, c. 405, §19 (AMD). RR 1991, c. 2, §25 (COR). 1991, c. 34, §18 (AMD). 1995, c. 24, §4 (AMD). 1997, c. 398, §K7 (RP).






Chapter 64: PROPERTY OWNERSHIP

9-B §641. Real and personal property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 646, §8 (RPR). 1997, c. 398, §K7 (RP).






Chapter 65: INVESTMENTS IN SECURITIES

9-B §651. Investments in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §652. Stock in Federal Reserve Bank; Federal Deposit Insurance Corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §653. Subsidiary companies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).






Chapter 66: ADDITIONAL POWERS

9-B §661. Powers in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §662. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §663. Trusts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §664. Executor, guardian, etc. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §665. Acting as an agent. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §20 (RP).



9-B §666. Bills or drafts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §21 (RP).






Chapter 67: PROHIBITIONS

9-B §671. Prohibitions in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §672. Surety bond business prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §673. Use of word "bank" (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 429, §11 (AMD). 1985, c. 647, §9 (AMD). 1995, c. 628, §25 (RP).






Chapter 68: SUBSIDIARY TRUST COMPANIES

9-B §681. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 328, §5 (NEW). 1997, c. 398, §K7 (RP).



9-B §682. Organization of subsidiary trust companies (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 328, §5 (NEW). 1997, c. 398, §K7 (RP).



9-B §683. Business of subsidiary trust companies; limitation on powers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 328, §5 (NEW). RR 1991, c. 2, §26 (COR). 1997, c. 398, §K7 (RP).



9-B §684. Trust offices (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 328, §5 (NEW). 1997, c. 398, §K7 (RP).



9-B §685. Interstate banking (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 328, §5 (NEW). 1997, c. 398, §K7 (RP).



9-B §686. Transfer of fiduciary relationships from affiliated banks to subsidiary trust companies (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 328, §5 (NEW). RR 1991, c. 2, §27 (COR). 1997, c. 398, §K7 (RP).



9-B §687. Applicable laws and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 328, §5 (NEW). 1997, c. 398, §K7 (RP).









Part 7: SAVINGS AND LOANS

Chapter 71: CAPITAL AND CASH RESERVE

9-B §711. Applicable law; powers; name (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §712. Undivided profits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §713. Guaranty fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1991, c. 34, §19 (RP).



9-B §714. Cash reserve (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §51 (AMD). 1981, c. 155, §7 (RP).






Chapter 72: DEPOSITS

9-B §721. Deposits in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §722. Classification and amounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 22, §23 (AMD). 1997, c. 398, §K7 (RP).



9-B §723. Dividends and interest on share accounts and deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §724. Limitation upon accounts or deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §725. Withdrawals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §726. Retirement of accounts or deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §727. Application of withdrawal value to indebtedness (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §728. Deposits as legal investments of security for bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 1993, c. 1, §27 (COR). 1997, c. 398, §K7 (RP).



9-B §729. Trust assets (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §3 (NEW). 1997, c. 398, §K7 (RP).



9-B §729-A. Deposits of fiduciaries and other officials (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §3 (NEW). 1997, c. 398, §K7 (RP).






Chapter 73: LOANS

9-B §731. Loans in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §22 (AMD). 1997, c. 398, §K7 (RP).



9-B §732. Real estate mortgage loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 152, §7 (AMD). 1979, c. 661, §5 (AMD). 1985, c. 84, §§3-5 (AMD). 1987, c. 405, §23 (AMD). 1991, c. 34, §20 (AMD). 1997, c. 398, §K7 (RP).



9-B §733. Other mortgage loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §734. Other loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §24 (RPR). 1991, c. 34, §21 (AMD). 1997, c. 398, §K7 (RP).



9-B §734-A. Commercial loans (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 646, §9 (NEW). 1987, c. 405, §25 (RP).



9-B §734-B. Individual limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §26 (NEW). 1991, c. 34, §22 (RP).



9-B §735. Loan participations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 646, §10 (AMD). 1987, c. 405, §27 (AMD). 1991, c. 34, §23 (AMD). 1991, c. 386, §21 (AMD). 1997, c. 398, §K7 (RP).



9-B §736. Other prudent loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §52 (AMD). 1987, c. 405, §28 (RP).



9-B §737. Additional loans authorized by superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 646, §11 (AMD). 1987, c. 405, §29 (RP).



9-B §738. Miscellaneous loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §53 (AMD). 1997, c. 398, §K7 (RP).



9-B §739. Aggregate limitation on loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §739-A. Commercial lines of credit (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 251, §3 (NEW). 1987, c. 405, §30 (AMD). RR 1991, c. 2, §28 (COR). 1991, c. 34, §24 (AMD). 1997, c. 22, §24 (AMD). 1997, c. 398, §K7 (RP). 1997, c. 683, §B5 (AMD).






Chapter 74: REAL PROPERTY OWNERSHIP

9-B §741. Real estate investments in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §742. Real estate other than for offices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 646, §12 (RPR). 1997, c. 398, §K7 (RP).






Chapter 75: INVESTMENTS IN SECURITIES

9-B §751. Investments in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §752. Investments authorized for savings banks (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §753. Federal Home Loan Bank obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §754. Subsidiary companies

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).






Chapter 76: ADDITIONAL POWERS

9-B §761. Powers in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §762. Expenses and service charges (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §763. Federal Home Loan Bank membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 698, §28 (AMD). 1997, c. 398, §K7 (RP).



9-B §764. Account in Federal Reserve Bank (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §765. Mutual association acting as an agent (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §766. Borrowing (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §767. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §4 (NEW). 1997, c. 398, §K7 (RP).



9-B §768. Trusts (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §4 (NEW). 1997, c. 398, §K7 (RP).



9-B §769. Executor, guardian, etc. (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §4 (NEW). 1997, c. 398, §K7 (RP).






Chapter 77: PROHIBITIONS

9-B §771. Prohibitions in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §772. Business restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).









Part 8: CREDIT UNIONS

Chapter 81: ORGANIZATION AND FORMATION

9-B §811. Applicable law; powers

1. Organized under this Title. Every credit union lawfully organized shall be subject to the provisions of this Part and all regulations issued hereunder.

[ 1975, c. 500, §1 (NEW) .]

2. Chartered by special Act. Chapters 81 through 88 shall not be construed as repealing, modifying or amending the provisions of any private or special Acts authorizing the organization of or defining the purposes of corporations of a similar nature to credit unions, except that such corporations shall be deemed to have all the powers vested in corporations organized under this Part in addition to those powers under such private or special Acts.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §812. Permission to organize

1. Organizers. Any number of persons, but not less than 10, all of whom shall be residents of this State, may apply in writing to the superintendent for permission to organize a credit union for the purposes of encouraging thrift among its members, creating a source of credit at legitimate rates of interest and providing an opportunity for its members to use and control their own money on a democratic basis in order to improve their economic and social condition.

[ 1983, c. 51, §1 (AMD) .]

2. Application to organize. The organizers shall file with the superintendent an application to organize a credit union, together with copies that the superintendent requires and shall agree to be bound by the terms of that application. The application must state:

A. The name by which the credit union will be known, which must include the words "credit union"; [1991, c. 386, §22 (AMD).]

B. The proposed location of its principal office; [1975, c. 500, §1 (NEW).]

C. The names and addresses of subscribers to the application and the number of shares subscribed for by each; [1991, c. 386, §22 (AMD).]

D. The proposed field of membership as defined in section 814; [1997, c. 108, §2 (AMD).]

E. All other information that the superintendent determines necessary and appropriate; and [1997, c. 108, §2 (AMD).]

F. The information required under section 817, if applicable. [1997, c. 108, §3 (NEW).]

An application for permission to organize a credit union is not considered complete unless accompanied by an application fee payable to the Treasurer of State to be credited and used as provided in section 214. The superintendent shall establish the amount of the fee according to different application requirements, but in no instance may it exceed $1,000.

[ 1997, c. 108, §§2, 3 (AMD) .]

3. Publication of notice. After determining that the application required in subsection 2 is complete, the superintendent may advise the organizers to publish, within 15 days of such advice, a notice, in such form as the superintendent may prescribe. If required, such notice shall appear at least once a week for 3 successive weeks in one or more newspapers of general circulation in the county where the credit union is to be established, or in such other newspapers as the superintendent may designate. Such published notice shall set forth the information in the application for permission to organize, and such additional information as the superintendent may require. The superintendent may require individual notice to any person, organization or corporation, and may require that one of such publications contain the information required under section 252, subsection 2.

[ 1975, c. 500, §1 (NEW) .]

4. Permission from superintendent.

A. In accordance with section 252, the superintendent shall determine whether a certificate to commence business and permission to organize should be granted. [1975, c. 500, §1 (NEW).]

B. In addition to the criteria set forth in sections 253 and 817, the superintendent shall consider the following criteria in determining whether permission to organize should be granted; namely that:

(1) The character, responsibility and general fitness of the persons named in such certificate are such as to reasonably assure the proper conduct of the affairs and operation of a credit union;

(2) The proposed field of membership provides a common bond of interest and a potential membership such as will reasonably assure success of the credit union; and

(3) The proposed credit union will not jeopardize materially the financial stability of any existing credit union. [1997, c. 108, §4 (AMD).]

[ 1997, c. 108, §4 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 51, §1 (AMD). RR 1991, c. 2, §29 (COR). 1991, c. 386, §22 (AMD). 1997, c. 108, §§2-4 (AMD).



9-B §813. Organization

Upon receipt of a permission to organize pursuant to section 812, the organizers shall comply with the following requirements: [1975, c. 500, §1 (NEW).]

1. Conformance with law. Other than as provided herein, a credit union must be organized in accordance with Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §15 (COR) .]

2. Bylaws.

A. The organizers shall next adopt bylaws consistent with this Part for the general supervision of, and which shall govern the affairs of, the credit union. [1975, c. 500, §1 (NEW).]

B. The bylaws must provide for and determine:

(1) The name of the corporation;

(2) The purpose for which it is formed;

(3) The condition of residence, occupation or association that qualifies persons for membership;

(4) The conditions on which shares may be paid in, transferred and withdrawn, including shares of nonmembers as provided in section 817;

(5) The method of receipting for money paid on account of shares or repaid on loans;

(6) The number of directors, and the number of members of the credit committee and the supervisory committee, and the manner of electing same;

(7) The time of holding regular meetings of the board of directors, the credit committee and the supervisory committee;

(8) The duties of the several officers;

(9) The entrance fees, if any, to be charged;

(10) The fines, if any, to be charged for failure to meet obligations to the corporation punctually;

(11) The manner in which members are notified of all meetings;

(12) The number of members who constitute a quorum at all meetings; and

(13) Such other regulations as may be deemed necessary. [1997, c. 108, §5 (AMD).]

C. Within 10 days after adoption of the bylaws, the organizers shall file copies thereof with the superintendent, and, within 15 days after receipt the superintendent shall, after examining such bylaws for conformance with the requirements of this Title, approve or disapprove such bylaws. [1975, c. 500, §1 (NEW).]

[ 1997, c. 108, §5 (AMD) .]

3. Payment of shares.

A. A credit union shall not commence business until the number of shares subscribed to in section 812, subsection 2, have been fully paid in by the subscribers. [1975, c. 500, §1 (NEW).]

B. At such time as the subscribed shares have been fully paid in, a complete list of the shareholders with the name, address, occupation and amount of shares held by each shall be filed with the superintendent, which list shall be verified by the board of directors of the credit union. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

4. Certificate to commence business.

A. Upon receipt of the statement required in subsection 3, the superintendent shall cause an examination to be made to determine if the shares have been paid in and all requirements of this section and other laws have been complied with. [1975, c. 500, §1 (NEW).]

B. Upon completion of his examination, and if all requirements of paragraph A are met, including approval of the bylaws, the superintendent shall issue a certificate authorizing the credit union to receive payments on account of shares, make loans, and otherwise commence business. Such certificate shall be conclusive of the facts stated therein; and it shall be unlawful for any credit union to begin transacting business until such a certificate has been granted. A copy of the certificate shall be filed with the Secretary of State by the superintendent. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

5. Failure to commence business.

A. Any credit union which shall fail to commence business as a credit union within one year after receiving permission to organize shall forfeit said permission and any certificate to commence business so obtained; and shall cease all activities, which fact shall be certified to the Secretary of State by the superintendent. [1975, c. 500, §1 (NEW).]

B. Notwithstanding the limitation in paragraph A, the superintendent may extend the period in which business shall be commenced for a period not to exceed 6 months, upon written application by the organizers setting forth the reasons for such extension. If an extension is approved by the superintendent, the Secretary of State must be so notified by the superintendent. [RR 2009, c. 2, §8 (COR).]

[ RR 2009, c. 2, §8 (COR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 108, §5 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B15 (COR). RR 2009, c. 2, §8 (COR).



9-B §814. Membership requirements

1. Field of membership. "Field of membership" of a credit union means those persons, including nonnatural persons, having a common bond of occupation or association; multiple groups of such persons, each group having a common bond of occupation or association within that group; residence or employment within a well-defined neighborhood, community or rural district; employment by a common employer or by employers located within a well-defined industrial park or community; membership in a bona fide fraternal, religious, cooperative, labor, rural, educational or similar organization; and members of the immediate families of such persons.

A. When determining whether a credit union's proposed field of membership meets the requirements of this section, the superintendent shall consider all relevant guidelines established by the National Credit Union Administration that address the issues of common bond, overlapping fields of membership, expansions or conversions of field of membership and the documentation required for amending a field of membership, except that the superintendent is not required to adhere to those guidelines. [2003, c. 36, §1 (AMD).]

A-1. Notwithstanding any federal law or guideline established by the National Credit Union Administration, the superintendent is authorized to permit a credit union that converts its field of membership to become a community-chartered credit union to retain in its field of membership, after such conversion, one or more groups or portions of groups that were included in the credit union's field of membership prior to the conversion. The superintendent may adopt rules in accordance with section 251 to implement this section. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 36, §1 (NEW).]

B. The superintendent shall provide notice to interested parties of a bylaw amendment sought by a credit union that proposes a change in field of membership. [1995, c. 101, §2 (NEW).]

C. For purposes of this section, "nonnatural person" means a corporation, partnership, joint venture, trust, estate, unincorporated association, fraternal organization or voluntary association that is:

(1) Specifically listed in a credit union's bylaws as a member;

(2) With respect to a community-chartered credit union, located within the geographic limits of the credit union's field of membership; or

(3) Composed principally of individual persons within the credit union's field of membership and the credit union's field of membership includes organizations of such persons. [2001, c. 211, §16 (NEW).]

[ 2003, c. 36, §§1, 2 (AMD) .]

2. Limited members.

[ 2001, c. 211, §17 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1995, c. 101, §§1,2 (AMD). 1999, c. 218, §25 (AMD). 2001, c. 211, §§16,17 (AMD). 2003, c. 36, §§1,2 (AMD).



9-B §815. Supervision and examination

Credit unions are under the supervision of the superintendent; and Part 2 of this Title is applicable to credit unions in the same manner as that Part applies to financial institutions in general. [1995, c. 24, §5 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §26 (AMD). 1995, c. 24, §5 (AMD).



9-B §816. Out-of-state credit unions

1. Approval and findings of superintendent. A credit union organized in another state may establish a branch office as a credit union in this State with the approval of the superintendent. The superintendent shall find that the out-of-state credit union:

A. Is a credit union organized under laws similar to this Part; [1983, c. 373, §1 (NEW).]

B. Has received prior approval from its state of organization to establish a branch office in this State; [1983, c. 373, §1 (NEW).]

C. Has adequate financial resources; [1983, c. 373, §1 (NEW).]

D. Has share insurance comparable to that required for credit unions incorporated under this Part; [1983, c. 373, §1 (NEW).]

E. Is effectively examined and supervised by the supervisory authority of the state in which it is organized; and [1983, c. 373, §1 (NEW).]

F. Needs to conduct business in this State to adequately serve its members in this State. [1983, c. 373, §1 (NEW).]

The superintendent shall further determine that Maine credit unions are allowed to do business in the other state under conditions similar to these provisions.

[ 1983, c. 373, §1 (NEW) .]

2. Conditions. The out-of-state credit union shall agree to:

A. Grant loans at rates not in excess of the rates permitted for credit unions incorporated under this Part; [1983, c. 373, §1 (NEW).]

B. Comply with the same consumer protection provisions that credit unions incorporated under this Part must obey; [1983, c. 373, §1 (NEW).]

C. Be subject to examination by regulatory authorities in this State; and [1983, c. 373, §1 (NEW).]

D. Designate and maintain an agent for the service of process in this State. [1983, c. 373, §1 (NEW).]

[ 1983, c. 373, §1 (NEW) .]

3. Other actions. The superintendent may take such reasonable steps as are necessary to insure that the supervisory authority of the state in which the credit union is organized adequately examines and otherwise regulates the credit union. The superintendent may request the other state supervising authority to disclose the findings of any such examination.

[ 1983, c. 373, §1 (NEW) .]

SECTION HISTORY

1983, c. 373, §1 (NEW).



9-B §817. Community development credit unions

1. Designation. A credit union may apply to the superintendent in writing for designation as a community development credit union for the purposes of promoting economic revitalization and community development by providing financial services primarily to low-income individuals.

[ 1997, c. 108, §6 (NEW) .]

2. Shares and deposit accounts of nonmembers. A community development credit union may accept payments representing shares from nonmembers if the shares are of a type approved by the National Credit Union Administration and deposit accounts from nonmembers if the deposit accounts are of a type approved by the superintendent; however, nonmember shares and deposit accounts may not exceed the greater of $1,500,000 or 20% of total shares without the prior approval of the superintendent.

[ 1997, c. 108, §6 (NEW) .]

3. Assistance from Community Development Credit Union Revolving Loan Fund. Upon prior notice to the superintendent, a community development credit union may apply for and receive assistance from the Community Development Credit Union Revolving Loan Fund administered by the National Credit Union Administration. Assistance from the fund may take the form of:

A. Financial assistance through equity investments, credit union shares, loans or grants; or [1997, c. 108, §6 (NEW).]

B. Technical assistance directly or through grants. [1997, c. 108, §6 (NEW).]

[ 1997, c. 108, §6 (NEW) .]

4. Application of other provisions. Except as otherwise provided in this section, a community development credit union is subject to the provisions of this Title and all rules issued under this Title that are applicable to credit unions.

[ 1997, c. 108, §6 (NEW) .]

5. Removal of community development credit union designation. If a majority of a community development credit union's field of membership no longer meets the definition of low-income set forth in section 131, subsection 24-A, the community development credit union designation is removed. The superintendent shall notify a community development credit union when the community development credit union designation is removed.

[ 1997, c. 108, §6 (NEW) .]

SECTION HISTORY

1997, c. 108, §6 (NEW).






Chapter 82: POWERS

9-B §821. Powers in general

In addition to all services to members and to nonmembers as provided in section 817 incidental to the powers granted credit unions elsewhere in this Title, a credit union is empowered to do the acts set forth in this chapter, subject to the conditions and limitations set forth herein. [1997, c. 108, §7 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §27 (RPR). 1997, c. 108, §7 (AMD).



9-B §822. Borrowing

1. Limitation. A credit union may borrow moneys from any source; provided that its aggregate borrowing shall not exceed 50% of its paid-in share capital and total surplus.

[ 1975, c. 500, §1 (NEW) .]

2. Exceeding limitation. Upon making application to and receiving the written approval of the superintendent, a credit union may borrow in excess of the limitation set forth in subsection 1, but not in excess of the amount stated in such approval.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §823. Services for members

1. Sale of negotiable checks and money orders. A credit union may engage directly in the business of selling, issuing or registering checks or money orders to its members.

[ 1975, c. 550, §1 (NEW) .]

2. Safe deposit boxes. A credit union may own and maintain safe deposit vaults, with boxes, safes and other facilities therein, for the use of its members and for the safekeeping or storage of personal property susceptible of being deposited therein, subject to the general laws and regulations applicable to safe deposit boxes.

[ 1975, c. 500, §1 (NEW) .]

3. Safekeeping. A credit union may receive on deposit from its members property for safekeeping.

[ 1975, c. 500, §1 (NEW) .]

4. Financial counseling. A credit union may render, or participate in the rendering of, financial counseling services, including budget planning, debt management and related services, to its members.

[ 1975, c. 500, §1 (NEW) .]

5. Trustee, self-employment retirement plans. A credit union shall have the power to act as trustee for a member under a retirement plan subject to the conditions and limitations set forth in section 442.

[ 1985, c. 588, §3 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 588, §3 (AMD).



9-B §824. Participation in electronic funds transfer system

1. Authorization. A credit union may issue cards or other devices to its members that permit the members to gain access to or participate in an established electronic funds transfer system.

[ 2003, c. 322, §16 (AMD) .]

2. Limitations.

[ 2003, c. 322, §16 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 2003, c. 322, §16 (AMD).



9-B §825. Participation in public lotteries

A credit union may participate in public lotteries authorized pursuant to the laws of this State in the manner outlined in guidelines and regulations promulgated pursuant to such laws; provided that the superintendent may promulgate additional rules and regulations governing such participation. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §826. Offices and satellite facilities

A credit union may establish, relocate, close and operate a branch or satellite facility in accordance with chapter 33, except that the limitation of section 337, subsection 2 does not apply. The limits of section 863 apply to credit union investment in real estate for office facilities. The establishment, relocation or closing of a branch or facility must meet the needs and convenience of the credit union's members. [2003, c. 322, §17 (RPR).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §28 (RPR). 1983, c. 373, §2 (AMD). 2003, c. 322, §17 (RPR).



9-B §827. Accounts

1. Receipt of savings. Except as provided in subsection 4, a credit union may receive savings of its members in payment for shares, Christmas clubs, special purpose clubs, tax clubs, deposit accounts and the like.

[ 1997, c. 108, §8 (AMD) .]

2. Receipt of payments from government agencies and other credit unions. A credit union may act as fiscal agent for and receive payments on shares and deposits from the Federal Government, this State or any agency or political subdivision or another federally insured credit union.

[ 2001, c. 211, §18 (AMD) .]

3. Lien on shares. A credit union may impress and enforce a lien on the shares and dividends of a member to the extent of any loan made to and any dues or charges payable by that member. A credit union that has been designated a community development credit union pursuant to section 817 may impress and enforce a lien on the shares and dividends of a nonmember to the extent of any loan made to and any dues or charges payable by that nonmember.

[ 2003, c. 322, §18 (AMD) .]

4. Nonmember shares and deposit accounts. A community development credit union designated by the superintendent as a community development credit union under section 817 may receive payments and savings from nonmembers representing shares of a type approved by the National Credit Union Administration and deposit accounts of a type approved by the superintendent.

[ 1997, c. 108, §9 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 51, §2 (RPR). 1995, c. 512, §1 (AMD). 1997, c. 108, §8 (AMD). 1997, c. 108, §9 (AMD). 2001, c. 211, §18 (AMD). 2003, c. 322, §18 (AMD).



9-B §828. Powers of federally chartered credit unions

Notwithstanding any other provisions of law, a credit union has the power to engage in any activity that a credit union chartered by or otherwise subject to the jurisdiction of the Federal Government may be authorized to engage in by federal legislation or regulations issued pursuant to such legislation. In the event any law of this State is preempted or declared invalid pursuant to applicable federal law, by a court of competent jurisdiction or by the responsible federal chartering authority with respect to any power that may be exercised by a credit union chartered by or otherwise subject to the jurisdiction of the Federal Government, that law is invalid with respect to credit unions authorized to do business in this State. The superintendent may adopt rules to ensure that such powers are exercised in a safe and sound manner with adequate consumer protections. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 207, §2 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 207, §2 (AMD).






Chapter 83: FINANCIAL MANAGEMENT

9-B §831. Share capital and surplus

1. Amount and par value of share capital.

A. The capital of a credit union shall be unlimited in amount and shall consist of shares which may be subscribed to and paid for in such manner as the bylaws may prescribe. [1975, c. 500, §1 (NEW).]

B. The par value of such shares may be established by the credit union in its bylaws, in an amount not less than $5 per share, provided that par values in excess of $5 per share shall be in multiples of $5. [1983, c. 51, §3 (AMD).]

C. The maximum amount of shares that may be held by any one member or nonmember as provided in section 817 must be established from time to time by resolution of the board of directors. [1997, c. 108, §10 (AMD).]

[ 1997, c. 108, §10 (AMD) .]

2. Share transactions. The provisions of sections 422-A, 427, 428 and 429 are applicable to shares or accounts in a credit union.

[ 2003, c. 322, §19 (AMD) .]

3. Surplus. "Surplus" or "total surplus" of a credit union means the sum of its guaranty fund, undivided profits and other surplus and reserve accounts.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 51, §3 (AMD). 1997, c. 108, §§10,11 (AMD). 2003, c. 322, §19 (AMD).



9-B §832. Guaranty fund

1. Requirement. Every credit union shall establish and maintain a guaranty fund in the manner set forth in subsections 2 and 3. Such fund shall provide security against losses and contingencies, and all losses not otherwise absorbed shall be charged against it.

[ 1975, c. 500, §1 (NEW) .]

2. Payments to fund. Before the payment of a dividend, there must be set apart into the guaranty fund a percentage of the gross income of the credit union that was accumulated during the preceding dividend period, in the following manner:

A. For credit unions in operation less than 4 years or having assets of less than $500,000, 10% of gross income until the guaranty fund equals 7% of the total outstanding loans and risk assets of the credit union and then 5% of the gross income until the guaranty fund equals 10% of the total outstanding loans and risk assets; or [2003, c. 322, §20 (AMD).]

B. For credit unions in operation more than 4 years and having assets of $500,000 or more, 10% of gross income until the guaranty fund equals 4% of the total outstanding loans and risk assets of the credit union and then 5% of the gross income until the guaranty fund equals 6% of the total outstanding loans and risk assets. [2003, c. 322, §20 (AMD).]

The superintendent may waive all or part of the payments required under this subsection for good cause shown by a credit union.

[ 2003, c. 322, §20 (AMD) .]

3. Restoration of fund. Whenever the guaranty fund shall fall below the requirements of subsection 2, it shall be replenished by regular contributions in such amounts as required by subsection 2.

[ 1979, c. 134, §2 (RPR) .]

4. Superintendent's authority. The superintendent shall have authority to define which assets of a credit union are to be deemed "risk" assets for purposes of this section; and the superintendent may vary the amount of the fund required under this section for individual credit unions as may be necessary for the protection of the credit union and its members.

[ 1975, c. 500, §1 (NEW) .]

5. Rulemaking. The superintendent may adopt rules to implement this section or vary the amount of the fund required under this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 322, §21 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 134, §§1,2 (AMD). 1979, c. 663, §54 (AMD). 2003, c. 322, §§20,21 (AMD).



9-B §833. Dividends and interest

1. Time for payment; method.

[ 2003, c. 322, §22 (RP) .]

1-A. Time for payment of dividends; method. At such intervals as the board of directors may authorize and after provision for the guaranty fund established pursuant to section 832, the board of directors may declare a dividend to be paid at different rates on different types of shares, at different rates and maturity dates in the case of share certificates and at different rates on different types of share draft accounts. Dividends credited may be accrued on various types of shares, share certificates and share draft accounts as authorized by the board of directors.

[ 2003, c. 322, §23 (NEW) .]

2. Rates on different accounts.

[ 2003, c. 322, §24 (RP) .]

3. Maximum dividend rate.

[ 1981, c. 501, §35 (RP) .]

3-A. Dividend rate.

[ 2003, c. 322, §25 (RP) .]

4. Tax exemption. Shares in a credit union organized pursuant to this Part shall be exempt from taxes; and no taxes or charges, except as otherwise provided, shall be levied against them.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 501, §§35,36 (AMD). 1997, c. 398, §L8 (AMD). 2003, c. 322, §§22-25 (AMD).



9-B §834. Fiscal year

The fiscal year of a credit union shall end as of the close of business on the last business day of December. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §835. Reports to superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 2003, c. 322, §26 (RP).



9-B §836. Insurance of shares

1. Requirement. Every credit union authorized to do business in this State shall insure shares with the National Credit Union Administration or the successor to such federal agency.

[ 1997, c. 108, §12 (AMD) .]

2. Transition period.

[ 2003, c. 322, §27 (RP) .]

3. Failure to obtain insurance.

[ 2003, c. 322, §28 (RP) .]

4. Applicable law. A credit union insured pursuant to subsection 1 shall have the power and duty to comply with all statutes and regulations governing insurance of shares by the National Credit Union Administration; provided that nothing contained in this section shall be construed as repealing, modifying or impairing any powers, duties, rights or responsibilities of the superintendent, or of the credit union so insured, under the provisions of this Title.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 1997, c. 2, §37 (COR). 1997, c. 108, §12 (AMD). 2003, c. 322, §§27,28 (AMD).






Chapter 84: MANAGEMENT AND OPERATIONS

9-B §841. Management in general

The management and operations of a credit union must be conducted in accordance with the provisions of Title 13-C, except as provided in this chapter and elsewhere in this Part. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §16 (COR).]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B16 (COR).



9-B §842. Board of directors

The management and control of the affairs of a credit union shall be vested in a board of directors, whose powers shall be exercised in accordance with the provisions of this section. [1975, c. 500, §1 (NEW).]

1. Number, election and qualifications.

A. The number of directors of a credit union may not be less than 5, all of whom must be members of the credit union. [1997, c. 566, §1 (AMD).]

B. The initial board of directors shall be elected at the first meeting of the members of the credit union, and by a vote of the members at each annual meeting thereafter. [1975, c. 500, §1 (NEW).]

C. The term of a director shall not be less than one year nor more than 3 years; provided that if the term is more than one year, the bylaws shall establish terms of office so that an equal number of directors, so far as possible, shall be elected each year. [1975, c. 500, §1 (NEW).]

D. Directors shall be sworn annually to the proper discharge and faithful performance of their duties. Such oaths shall be taken within 60 days of election to office, or such office shall become vacant. A record of every such qualification shall be preserved with the records of the credit union. [1975, c. 500, §1 (NEW).]

E. A director shall serve until a successor is elected and qualified. [1975, c. 500, §1 (NEW).]

F. If a director ceases to be a member of the credit union, his office shall thereupon become vacant. [1975, c. 500, §1 (NEW).]

[ 1997, c. 566, §1 (AMD) .]

2. Powers and duties. The board of directors shall manage the affairs, funds and records of the credit union and shall meet as often as necessary, but not less than once a month, notice of such meeting to be made in the manner prescribed in the bylaws. As set forth below, the special duties of the board of directors shall be:

A. To act upon applications for membership, or to appoint a membership committee of one or more membership officers from among the members of the credit union, other than the treasurer, an assistant treasurer or loan officer, who may be authorized by the board to approve applications for membership under such conditions as the board may prescribe; provided that such committee or membership officer so authorized shall submit to the board at each monthly meeting a list of approved or pending applications for membership received since the previous monthly meeting, together with such other related information as the bylaws or board may require; [1975, c. 500, §1 (NEW).]

B. To fix from time to time the maximum amount, both secured and unsecured, which may be loaned to any one member, except as limited by chapter 85, and to establish a written loan policy pursuant to section 851, which must be reviewed and ratified at least annually; [2003, c. 322, §29 (AMD).]

C. To authorize the employment of such person or persons as may be necessary to carry on the business of the credit union; and to fix the compensation of such employees, including the treasurer; [1975, c. 500, §1 (NEW).]

D. To borrow money to carry on the functions of the credit union, subject to the limitation set forth in section 822; [1975, c. 500, §1 (NEW).]

E. To authorize the conveyance of property; [1975, c. 500, §1 (NEW).]

F. To purchase a blanket bond in an amount which is not less than an amount recommended by the superintendent, which shall be required of the treasurer and of each other officer and other employee having custody of funds or property; [1975, c. 500, §1 (NEW).]

G. To limit the number of shares that may be owned by one member or nonmember as provided in section 817, and such limitation must be applied uniformly; [1997, c. 108, §13 (AMD).]

H. To have charge of the investment of funds and to establish a written investment policy pursuant to section 861, which must be reviewed and ratified at least annually; [2003, c. 322, §30 (AMD).]

I. To perform such other duties as the members may from time to time require; [1975, c. 500, §1 (NEW).]

J. To appoint a supervisory committee of not less than 3 members, not more than one member of which may be a director. If the duties of the supervisory committee are conducted by an independent public accountant and the board has contracted for an annual audit by an independent public accountant pursuant to section 844, a supervisory committee need not be appointed; [2003, c. 322, §31 (AMD).]

K. To appoint a credit committee of not less than 3 members, or establish a written loan policy which provides for the designation of one or more loan officers in lieu of a credit committee and with all loans subject to ratification by the full board; [1983, c. 51, §4 (RPR).]

L. To appoint an executive committee, when the bylaws so provide, consisting of not less than 3 members of the board with authority to invest funds or borrow in the name of the credit union, except that the board may establish a written investment policy which provides for the designation of a qualified individual to have charge of making investments subject to ratification by the full board; [1983, c. 51, §4 (RPR).]

M. To suspend any or all members of the credit and supervisory committees for failure to perform their duties; [1975, c. 500, §1 (NEW).]

N. To fill vacancies occurring between annual meetings in the board of directors and in the credit committee and supervisory committee until the election or appointment and qualification of their successors; [1975, c. 500, §1 (NEW).]

O. To establish and provide for compensation of loan officers appointed by the credit committee, and of auditing assistance requested by the supervisory committee; [1975, c. 500, §1 (NEW).]

P. To designate a depository or depositories for the funds of the credit union; [1975, c. 500, §1 (NEW).]

Q. To declare dividends in the way and manner provided in the bylaws and in accordance with this Part; [1975, c. 500, §1 (NEW).]

R. To determine from time to time the rate of interest consistent with the laws of this State which shall be charged on loans; and to determine from time to time the amount of interest rebate and the interval on which such rebate if any, shall be computed; and [1975, c. 500, §1 (NEW).]

S. To perform or authorize any action consistent with this Part not specifically reserved by the bylaws for the members. [1975, c. 500, §1 (NEW).]

[ 2003, c. 322, §§29-31 (AMD) .]

3. Compensation. No member of the board of directors shall receive any compensation for his services as a member of said board, or as a member of any committees of the credit union.

[ 1975, c. 500, §1 (NEW) .]

4. Director as a committee member. No director of a credit union shall be a member of both the credit and the supervisory committees of the credit union, unless the number of members in the credit union is less than 11.

[ 1975, c. 500, §1 (NEW) .]

5. Comakers of loans.

[ 2003, c. 322, §32 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 51, §4 (AMD). 1997, c. 108, §13 (AMD). 1997, c. 566, §1 (AMD). 2003, c. 322, §§29-32 (AMD).



9-B §843. Officers and employees

1. Election.

A. The directors, at their first meeting after the annual meeting of the members, shall elect from their own number the board officers specified in the bylaws. [1983, c. 51, §5 (AMD).]

B. Those persons elected in paragraph A shall be the officers of the corporation, and shall hold office until their successors are elected and qualified. [1975, c. 500, §1 (NEW).]

[ 1983, c. 51, §5 (AMD) .]

2. Bond.

A. The treasurer and all other officers and employees of a credit union having access to the cash or negotiable securities in its possession shall each give bond, including faithful performance clause, to the credit union in such amount and with such surety or sureties and conditions as the superintendent may prescribe, and shall file with the superintendent an attested copy thereof. [1975, c. 500, §1 (NEW).]

B. The treasurer and any other officers and employees required to give bond may be included in one or more blanket or schedule bonds. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

3. Compensation. The treasurer, or any other officer serving in the capacity of general manager, may be compensated in such amount as the board of directors may from time to time determine.

[ 1975, c. 500, §1 (NEW) .]

4. Benefits. A credit union may provide employee benefits, including retirement benefits, to its employees and officers. The kind and amount of these benefits must be reasonable given the credit union's size and financial condition and the duties of the employees and officers. A credit union investing to fund an employee benefit plan obligation is not subject to the investment limitations of section 862 and may purchase an investment that would otherwise be impermissible if the investment is directly related to the credit union's obligation or potential obligation under the employee benefit plan and the credit union holds the investment only for as long as it has an actual or potential obligation under the employee benefit plan. The superintendent may adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 468, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 51, §5 (AMD). 2005, c. 468, §1 (AMD).



9-B §844. Supervisory committee or independent public accountant

1. Duties of supervisory committee. If a supervisory committee is appointed pursuant to section 842, subsection 2, the supervisory committee shall keep informed fully and at all times as to the financial condition of the credit union, shall examine or cause to be examined carefully the cash and accounts of the credit union annually, and shall report to the board of directors its findings, together with its recommendations. The supervisory committee shall hold meetings at least once each quarter and shall keep records of the meetings. The supervisory committee shall make an annual report at the annual meeting of members of the credit union.

[ 2003, c. 322, §33 (AMD) .]

1-A. Duties of independent public accountant. If the board of directors employs an independent public accountant, the annual audits must be conducted pursuant to section 453. Verification of share, deposit and loan accounts must be conducted pursuant to this section.

[ 2003, c. 322, §33 (NEW) .]

2. Verification of share, deposit and loan accounts.

A. At least once in every 2 years, the supervisory committee or the independent public accountant shall verify or cause to be verified the share, deposit and loan accounts of members of the credit union and a report of the verification must be kept on file and available to be reviewed at the time of the next examination or upon request by the superintendent.

(1) If the verification is performed by the supervisory committee, a controlled verification of 100% of the members' share, deposit and loan accounts must be made.

(2) If the verification is performed by a certified public accountant, the auditor may choose the verification method set forth in subsection 1 or a sampling method sufficient in both number and scope on which to base conclusions concerning the validity of such records. [2003, c. 322, §33 (AMD).]

B. If the superintendent determines such verification inadequate, the superintendent may cause the bureau to verify such accounts; and the bureau must have full access to every aspect of the credit union's activities and to all books, papers, vouchers, resources and all other records and property belonging to said credit union, whether in its immediate possession or otherwise, for the purpose of facilitating such verification. [2001, c. 211, §19 (AMD).]

C. Expenses incurred by the superintendent in any such verification must be paid by the credit union, to be credited and used as provided in section 214. [2001, c. 211, §19 (AMD).]

[ 2003, c. 322, §33 (AMD) .]

3. Meetings.

[ 2003, c. 322, §33 (RP) .]

4. Annual report.

[ 2003, c. 322, §33 (RP) .]

5. Exception. Notwithstanding the provisions of subsections 1 and 1-A, any credit union that has total assets in excess of $100,000,000 must employ an independent public accountant to conduct an annual audit of the credit union in accordance with section 453.

[ 2009, c. 228, §8 (AMD) .]

6. Rulemaking. The superintendent may adopt rules to further define the duties of the supervisory committee. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 322, §33 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 429, §12 (AMD). 2001, c. 211, §19 (AMD). 2003, c. 322, §33 (AMD). 2009, c. 228, §8 (AMD).



9-B §845. Credit committee

1. Powers and duties. If a credit committee is appointed pursuant to section 842, subsection 2, the credit committee shall:

A. Hold meetings at least once in each month; [1975, c. 500, §1 (NEW).]

B. Act on all applications for loans to members; [1975, c. 500, §1 (NEW).]

C. Approve in writing all personal loans granted and the security, if any, pledged for personal loans; and [2003, c. 322, §34 (AMD).]

D. Submit to the board of directors all applications for loans to be secured by mortgages of real estate, with its recommendations on the applications, which must include a signed appraisal as to its best judgment of the value of the real estate involved. [2003, c. 322, §34 (AMD).]

[ 2003, c. 322, §34 (AMD) .]

2. Loan officers.

A. The board of directors may appoint one or more loan officers. [1991, c. 386, §23 (AMD).]

B. The board of directors may delegate to the loan officer or officers the authority that is within the limits established under a written loan policy. The authority granted to any loan officer must be included in the minutes of the meetings of the board of directors. [1991, c. 386, §23 (AMD).]

C. Each loan officer shall furnish to the board of directors or credit committee a record of each application acted upon by that loan officer at the next meeting of the board of directors or committee after the date of filing of the application. If there is a credit committee, all applications not approved by the loan officer must be reviewed by the credit committee. The approval of a majority of the members who are present at the meeting when such review is undertaken is required to reverse the loan officer's decision, provided a majority of the full committee is present. If there is no credit committee, a member, upon written request, has the right of review by the board of directors of a loan application that has been denied. A loan officer may not disburse funds of the credit union for any loan approved by that loan officer in the capacity as loan officer. [1991, c. 649, (AMD).]

[ 1991, c. 649, (AMD) .]

3. Personal loans. No personal loan, other than those approved by loan officers, shall be made unless a majority of the members of the credit committee who are present at a meeting when the loan application is considered vote to approve said loan. A quorum of the credit committee at such meeting shall be at least 2/3 of the members of the committee.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1991, c. 386, §23 (AMD). 1991, c. 649, (AMD). 2003, c. 322, §34 (AMD).



9-B §846. Meetings of the members

1. Time and notice. The annual meeting of the members of a credit union must be held at such time and place as the board of directors may determine, but not later than 180 days after the close of the fiscal year. Special meetings may be called at any time by a majority of the directors, and must be called by the clerk upon written request of 25 members or 5% of the total members entitled to vote as of the date of request, whichever number is greater. Notwithstanding this section, the maximum number of members required to call a special meeting may not exceed 500. Notice of all meetings of the members must be given in the manner prescribed in the bylaws.

[ 2003, c. 322, §35 (AMD) .]

2. Voting. A member may not be entitled to vote by proxy, except in a vote for dissolution or merger, or have more than one vote; and a member under the age of 18 may be entitled to vote, subject to conditions prescribed in the bylaws. A fraternal organization, voluntary association, partnership or corporation having membership in a credit union may cast one vote at any of the meetings of the credit union by a duly delegated agent.

[ 2007, c. 79, §10 (AMD) .]

3. Lending limitations; dividends. The members at each annual meeting may fix the maximum amount to be loaned to any one member and, upon recommendation of the board of directors, may declare dividends in accordance with section 833.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 51, §6 (AMD). 1995, c. 512, §2 (AMD). 2003, c. 322, §35 (AMD). 2007, c. 79, §10 (AMD).



9-B §847. Expulsion of members

1. Grounds for expulsion. The board of directors may expel from the credit union any member who has not carried out his engagement with it, or who has been convicted of a criminal offense, or who neglects or refuses to comply with the provisions of this Part or the bylaws of the credit union, or who has deceived the credit union or a committee thereof with regard to the use of borrowed money; but no member shall be expelled until he has been informed in writing of the charges against him and until an opportunity has been given him, after reasonable notice, to be heard thereon.

[ 1975, c. 500, §1 (NEW) .]

2. Return of paid-in shares. The amounts paid in on shares by members who have withdrawn or have been expelled shall be paid to them in the order of withdrawal or expulsion, but only as funds therefor become available and after deducting any amounts due from such members to the credit union.

[ 1975, c. 500, §1 (NEW) .]

3. Liability unaffected by expulsion. Such expulsion shall not operate to relieve a member from any outstanding liability to the credit union.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §848. Amendment of bylaws and charter

1. Procedure. Amendments of the bylaws may be adopted, and amendments of the charter requested, by the affirmative vote of 2/3 of the members of the board of directors at any duly held meeting thereof, if the members of the board have been given at least 7 days' notice of said meeting and the notice has contained a copy of the proposed amendment or amendments.

[ 1975, c. 500, §1 (NEW) .]

2. Superintendent's approval. No amendments to the bylaws or charter of a credit union shall become effective without the written approval of the superintendent.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).






Chapter 85: LOANS

9-B §851. Loans in general

1. Authorization. A credit union may make, sell, purchase, arrange, participate in, invest in and otherwise deal in loans to its members for any purpose in accordance with the provisions of this chapter.

[ 2003, c. 322, §36 (AMD) .]

2. Applicability of other sections. In addition, a credit union is subject to sections 432, 433, 435 and 436.

[ 2003, c. 322, §36 (AMD) .]

3. Approvals required. The credit committee provided for in section 845 shall approve all loans to members made by the credit union. In addition, the approval of the credit union's board of directors or executive committee shall be required for all loans other than personal loans to members.

[ 1975, c. 500, §1 (NEW) .]

4. Written loan policy. The board of directors shall establish a written loan policy, which must be reviewed and ratified at least annually, that addresses at a minimum the following:

A. Individual lending officer authority; [2003, c. 322, §36 (NEW).]

B. Loan mix and diversification; [2003, c. 322, §36 (NEW).]

C. Loan quality parameters; and [2003, c. 322, §36 (NEW).]

D. Delegation of authority to officers and committees responsible for administering the portfolio. [2003, c. 322, §36 (NEW).]

[ 2003, c. 322, §36 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §L9 (AMD). 2003, c. 322, §36 (AMD).



9-B §852. Loan applications

1. General procedures. All applications for loans shall be made in writing, and shall state the purpose for which the loan is desired and the security, if any, offered.

[ 1975, c. 500, §1 (NEW) .]

2. Real estate mortgage loans.

[ 2003, c. 322, §37 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 2003, c. 322, §37 (AMD).



9-B §853. Unsecured loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §29 (AMD). 1983, c. 51, §7 (RP).



9-B §854. Loans

1. Authorization; limitations. It is the duty of the board of directors to establish the policies of the credit union with respect to the granting of loans and the extending of lines of credit, including the maximum amount that may be loaned to any one member. A loan may not be made to any member in an aggregate amount in excess of 10% of the credit union's total assets. Any loan made in violation of this subsection is subject to the remedies prescribed in section 465-A.

[ 1991, c. 681, §4 (AMD) .]

2. Exception. Loans fully secured by a pledge of shares of a credit union may be made without limitation as to amount.

[ 1983, c. 51, §8 (RPR) .]

3. Rulemaking. The superintendent may adopt rules to administer and carry out this section, including rules to define or further define terms used in this section and to establish limits or requirements other than those specified in this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 322, §38 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 51, §8 (RPR). 1991, c. 681, §4 (AMD). 2003, c. 322, §38 (AMD).



9-B §855. Real estate mortgage loans

1. Limitations. A credit union may make loans to its members secured by a mortgage on real estate located within this State, subject to the following conditions and limitations.

A. The total liability of any member upon loans within this section shall be as established in section 854, subsection 1. [1985, c. 94, (RPR).]

B. No loan made pursuant to this section may exceed 90% of the appraised value of the property mortgage, as determined by the credit committee. Loans pursuant to this section may be made in an amount not exceeding 100% of the appraised value of the mortgage property if at least the top 20% of the loan is insured by a mortgage guarantee insurer licensed to do business in this State or if the loan is insured or guaranteed by the Federal Housing Administration or any other state or federal agency. [1985, c. 94, (RPR).]

C. The note or other obligation evidencing a first mortgage loan shall require monthly payment of the interest and principal thereon sufficient to repay the entire loan within a period not exceeding 30 years, except that this provision does not apply to real estate loans insured by the Federal Housing Administration. [1985, c. 94, (NEW).]

D. The note or other obligation evidencing a loan other than a first mortgage loan shall require monthly payment of the interest and principal thereon sufficient to repay the entire loan within a period not exceeding 15 years. [1985, c. 94, (NEW).]

[ 1985, c. 94, (RPR) .]

2. Loans to secure future advances. An interest in real estate that may be mortgaged to a credit union pursuant to this section may be mortgaged in the manner set forth in section 436 or in the manner set forth in Title 33, section 505 subject to the terms and conditions set forth in that section. An interest in real estate that may be mortgaged to a credit union organized under the laws of the United States may be mortgaged in the manner set forth in section 436 or in the manner set forth in Title 33, section 505 subject to the terms and conditions set forth in that section. The maximum loan terms established in subsection 1, paragraphs C and D, apply to each loan or advance secured by a mortgage under section 436 or Title 33, section 505.

[ 1993, c. 229, §2 (AMD) .]

3. Aggregate mortgage loan limitation.

[ 1991, c. 110, §1 (RP) .]

4. Loan policy. The board of directors shall establish a policy addressing real estate mortgage loans, including home equity loans. At a minimum, this policy must address the following:

A. Aggregate limitation on total real estate mortgage loans as a percentage of total loans and total assets; [1991, c. 110, §2 (NEW).]

B. Maximum loan-to-value standards; [1991, c. 110, §2 (NEW).]

C. Types of property eligible for loans; [1991, c. 110, §2 (NEW).]

D. Guidelines for selecting real estate appraisers; [1991, c. 110, §2 (NEW).]

E. Maximum debt-to-income ratios for borrowers; and [1991, c. 110, §2 (NEW).]

F. All other standards essential to the prudent management of real estate lending including the responsibility of 3rd-party contractors who prepare documentation for loans on behalf of the credit union. [1991, c. 110, §2 (NEW).]

This policy must be reviewed and ratified by the board of directors at least annually.

[ 1991, c. 110, §2 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 94, (RPR). 1991, c. 110, §§1,2 (AMD). 1993, c. 229, §2 (AMD).



9-B §856. Loans to other credit unions

Subject to the approval of its board of directors, a credit union may make loans to other credit unions located in this State; provided that the aggregate loans outstanding at any one time to any one credit union shall not exceed 10% of the share capital and surplus of the lending credit union. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §857. Lines of credit (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 133, §1 (RP).



9-B §857-A. Lines of credit

1. Authorization; limitations. Subject to the limitations set forth in sections 854 and 855, the credit committee of a credit union may approve a line of credit to a member upon written application by the member, and advances may be made to that member within the limits of that extension of credit. A line of credit given pursuant to this section must be reviewed periodically by a loan officer or the credit committee in accordance with the policy established under section 854.

[ 1995, c. 512, §3 (AMD) .]

2. Repayment. Repayment of advances made pursuant to a line of credit shall be on such terms as shall be mutually agreed upon by the member and the credit union.

[ 1979, c. 133, §2 (NEW) .]

SECTION HISTORY

1979, c. 133, §2 (NEW). 1987, c. 405, §31 (AMD). 1995, c. 512, §3 (AMD).



9-B §858. Federal funds loans or sales

A credit union may lend or sell to any member bank of the Federal Reserve System, or to any bank, savings bank or savings and loan association whose deposits are insured by the Federal Deposit Insurance Corporation. [1997, c. 398, Pt. L, §10 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §L10 (AMD).






Chapter 86: INVESTMENTS

9-B §861. Investments in general

1. Applicable law. In addition to the loans a credit union is authorized to make pursuant to chapter 85, a credit union may invest its funds in accordance with the provisions of this chapter.

[ 1975, c. 500, §1 (NEW) .]

2. Director approval required. Investments pursuant to this chapter shall only be made with the approval of the board of directors or executive committee of the credit union.

[ 1975, c. 500, §1 (NEW) .]

3. Written investment policy. A credit union's board of directors shall establish a written investment policy, which must be reviewed and ratified at least annually, that addresses at a minimum the following:

A. Investment quality parameters; [2003, c. 322, §39 (NEW).]

B. Investment mix and diversification; [2003, c. 322, §39 (NEW).]

C. Investment maturities; and [2003, c. 322, §39 (NEW).]

D. Delegation of authority to officers and committees responsible for administering the portfolio. [2003, c. 322, §39 (NEW).]

[ 2003, c. 322, §39 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 2003, c. 322, §39 (AMD).



9-B §862. Deposits, notes and bonds

A credit union may invest in: [1975, c. 500, §1 (NEW).]

1. Deposits in insured institutions. Deposits or share accounts in any financial institution or credit union, as long as deposits or shares in the financial institution or credit union are insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration;

[ 2003, c. 322, §40 (AMD) .]

2. Legal investments for savings banks.

[ 1987, c. 405, §32 (RP) .]

2-A. Other legal investments for credit unions. A credit union may legally invest in the following.

A. Credit unions are authorized to invest in government unit bonds:

(1) The bonds and other obligations of the United States or the bonds and other obligations or participation certificates issued by any agency, association, authority or instrumentality created by Congress or any executive order;

(2) The bonds and other obligations issued or guaranteed by any state or by any instrumentality or agency of any state, or by any political subdivision of any state; provided that such securities are rated within the 3 highest grades by any rating service approved by the superintendent;

(3) The bonds and other obligations issued or guaranteed by this State, or issued by an instrumentality or agency of this State or any political subdivision of this State which is not in default on any of its outstanding funded obligations; and

(4) The bonds and other obligations issued or guaranteed by the Dominion of Canada, or issued or guaranteed by any province or political subdivision of a province; provided that such securities are rated within the 3 highest grades by any rating service approved by the superintendent and are payable in United States funds. [1987, c. 405, §33 (NEW).]

B. Credit unions are allowed to invest in the bonds and other obligations of any United States corporation, provided that such securities are rated within the 3 highest grades by any rating service approved by the superintendent. Not more than 2% of the shares of a credit union shall be invested in the securities of any one such corporation and the total of all such investments shall not exceed 20% of the shares of a credit union. [1987, c. 405, §33 (NEW).]

C. Credit unions are authorized to invest in the following:

(1) The bonds, debentures, acceptances and commercial paper of any financial institution authorized to do business within this State, incorporated under the laws of this State or the United States and of any financial institution holding company registered under chapter 101. For the purposes of this subsection, the out-of-state owners of Maine financial institutions or financial institution holding companies are not to be considered Maine financial institutions or financial institution holding companies;

(2) The bonds, debentures, acceptances and commercial paper of banks or bank holding companies principally domiciled outside the State, provided that the bank's or holding company's bonds and debentures are rated in the 3 highest grades by a rating service approved by the superintendent. In the case of commercial paper, the commercial paper should be rated in the 2 highest grades. In the case of acceptances, the bank's or holding company's ratings of its other obligations so listed should be within the above parameter. These banks should also be insured by the Federal Deposit Insurance Corporation and holding companies should be registered under the Bank Holding Company Act of 1956; and

(3) Capital notes or debentures issued by any savings bank or savings and loan association chartered under the laws of any state, or of the United States, or of the Commonwealth of Puerto Rico, provided that these institutions are insured by the Federal Deposit Insurance Corporation or Federal Savings and Loan Insurance Corporation or issued by a thrift institution holding company registered under the United States Housing Act, Section 408. These obligations shall be rated in the 3 highest grades by a rating service approved by the superintendent.

A credit union shall not acquire obligations described in this paragraph both by way of investment as security for loans in excess of 30% of its shares; nor shall it acquire such obligations of any one bank or thrift, or bank or thrift holding company, not principally domiciled in this State in excess of 5% of its shares. [1987, c. 405, §33 (NEW).]

D. A credit union may invest in mutual funds or trusts, provided that all of the investments of those mutual funds or trusts are permissible investments under this section. [1987, c. 405, §33 (NEW).]

E. A credit union may invest in United States or State Government guaranteed loans. [1997, c. 398, Pt. L, §11 (AMD).]

F. The superintendent may by rule, issued pursuant to section 251, raise or lower the limitations as to percentage of securities prescribed under this section or prescribe such additional limitations as in his judgment conditions warrant. [1987, c. 405, §33 (NEW).]

[ 1997, c. 398, Pt. L, §11 (AMD) .]

3. Notes of liquidating credit union; limitation. The purchase of notes from a liquidating credit union; provided that such purchase shall not exceed 5% of the purchasing credit union's share capital and surplus; and

[ 1983, c. 51, §10 (AMD) .]

4. Sale of assets.

[ 2001, c. 211, §20 (RP) .]

5. Federal Home Loan Bank and National Credit Union Administration Central Liquidity Facility membership. A credit union may become a member and stockholder of the following:

A. A Federal Home Loan Bank within the Federal Home Loan Bank district where that credit union is located; and [1995, c. 512, §4 (NEW).]

B. The National Credit Union Administration Central Liquidity Facility, subject to the conditions and limitations prescribed under the Federal Credit Union Act, 12 United States Code, Sections 1751 to 1795k (1988). [1995, c. 512, §4 (NEW).]

[ 1995, c. 512, §4 (AMD) .]

This section may not be construed to authorize a credit union to purchase or invest in the stock of any corporation, except for the purchase of stock in the Federal Home Loan Bank or the National Credit Union Administration Central Liquidity Facility for purposes of establishing membership in those systems. [1995, c. 512, §5 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 429, §13 (AMD). 1983, c. 51, §§9-11 (AMD). 1985, c. 533, §§1,2 (AMD). 1987, c. 405, §§32,33 (AMD). 1991, c. 386, §§24,25 (AMD). 1995, c. 512, §§4,5 (AMD). 1997, c. 398, §L11 (AMD). 2001, c. 211, §20 (AMD). 2003, c. 322, §40 (AMD).



9-B §863. Real estate for office facilities

1. Authorizing. A credit union may invest in real estate by the purchase of improved or unimproved real estate, and in the erection or improvement of buildings thereon together with fixtures and equipment, for the purpose of providing offices for the transaction of its business. Such buildings may include space for rental purposes.

[ 1975, c. 500, §1 (NEW) .]

2. Limitation. The cost to the credit union of such lands, buildings, fixtures and equipment shall not exceed 50% of such credit union's total surplus at the time such investment is made; provided that the superintendent may, for good cause shown, upon application by the credit union in writing, approve an amount in excess of said 50% of total surplus, subject to such conditions as the superintendent may deem necessary.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §864. Service corporations

1. Authorization. A credit union may invest, individually or with other credit unions or other entities, in service corporations as defined in section 131.

[ 1993, c. 99, §2 (RPR) .]

2. Limitations. A credit union may invest 10% of its share capital and surplus in any service corporation only if:

A. The service corporation is structured to limit the credit union's exposure to loss; and [2005, c. 82, §11 (AMD).]

B. The service corporation primarily serves credit unions and the membership of affiliated credit unions. A service corporation formed after July 31, 1994 primarily serves credit unions and the membership of affiliated credit unions within the meaning of this paragraph if at least 75% of the services provided within this State are to credit unions and members of credit unions. [1993, c. 655, §1 (AMD).]

The superintendent may approve an amount less than or in excess of 10%, subject to such terms and conditions as the superintendent determines necessary.

[ 2005, c. 82, §11 (AMD) .]

3. Applicability of section 445. A credit union or credit unions seeking to organize as or invest in a service corporation shall do so in accordance with the provisions of section 445 only if the controlling interest in the service corporation is owned by credit unions authorized to do business in this State.

[ 1993, c. 99, §3 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1993, c. 99, §2 (AMD). 1993, c. 99, §3 (AMD). 1993, c. 655, §1 (AMD). 2005, c. 82, §11 (AMD).



9-B §865. Additional authority

Credit unions organized under private or special laws shall have the authority granted by this chapter, in addition to such other investment authority as they now possess. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).






Chapter 87: DISSOLUTION, MERGERS AND CONVERSIONS

9-B §871. Dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 429, §14 (AMD). 2003, c. 322, §41 (RP).



9-B §871-A. Dissolution

1. Voluntary dissolution. This subsection governs the voluntary dissolution of a credit union.

A. A recommendation may be made that a credit union be dissolved and voluntarily liquidated by majority vote of either the entire membership of the credit union entitled to vote or the board of directors of the credit union. Within 10 days after recommendation, the credit union shall notify the superintendent, the federal agency that insures the credit union accounts and the credit union members in writing of the recommendation and the reasons for dissolution. If the entire membership votes to dissolve and voluntarily liquidate the credit union, then no additional votes of the entire membership need be taken. If the board of directors of the credit union votes to dissolve and voluntarily liquidate the credit union, then a special meeting of the credit union's entire membership must be called, no sooner than 10 days after notice has been mailed to the superintendent. A majority of the entire membership of the credit union entitled to vote must vote to dissolve and voluntarily liquidate the credit union. Members may cast their votes by proxy on forms prepared by the board of directors and mailed with the meeting notice. [2003, c. 322, §42 (NEW).]

B. Whenever there is a recommendation of dissolution pursuant to paragraph A, the board of directors shall provide the superintendent with a plan of dissolution. The plan of dissolution must set forth the method and schedule for terminating the business of the credit union and may provide for a restriction on withdrawal of shares or withdrawal of share certificates. Before the 2nd membership vote required in paragraph A may be taken, the board must receive the superintendent's approval of the plan of dissolution. [2003, c. 322, §42 (NEW).]

C. The superintendent may approve the dissolution of a credit union recommended by a majority of the entire board of directors but approved by less than a majority of all members if the superintendent finds, upon the written and verified application of the board, that:

(1) The board mailed written notice of the meeting to consider dissolution to all members qualified to vote;

(2) The notice disclosed the purpose of the meeting and that approval of dissolution might be sought pursuant to this paragraph;

(3) A majority of the votes cast by the members were in favor of dissolution; and

(4) The board has an acceptable plan of dissolution. [2003, c. 322, §42 (NEW).]

D. If the superintendent approves dissolution, either by vote of the board or vote of the members, the credit union shall immediately cease to do business, except for the express purposes of liquidation including the discharging of debts, collecting on loans, distributing assets and every other act necessary to wind up and liquidate the business. It may sue and be sued for the purpose of enforcing such debts and obligations until its affairs are fully adjusted. [2003, c. 322, §42 (NEW).]

E. The board of directors shall use the assets of the credit union to pay claims in the following order:

(1) Claimants whose claims are secured must receive their security. To the extent their respective claims exceed the value of the security for those claims, as determined to the satisfaction of the receiver, they each have an unsecured claim against the credit union having priority as provided in subparagraph (2); and

(2) Unsecured claims against the liquidation estate that are proved to the satisfaction of the receiver have priority in the following order:

(a) Administrative costs and expenses of liquidation;

(b) Claims for wages and salaries, including vacation, severance and sick leave pay;

(c) Taxes legally due and owing to the United States or any state or subdivision of the United States or state;

(d) Debts due and owing to the State and the United States, including the National Credit Union Administration;

(e) General creditors, and secured creditors to the extent that the secured creditors' respective claims exceed the value of the security for those claims;

(f) Pro rata distribution to members in proportion to the respective amount of their deposits and shares;

(g) In a case involving liquidation of a corporate credit union, membership capital of the corporate credit union;

(h) In a case involving liquidation of a designated community development credit union, any outstanding secondary capital accounts issued pursuant to state law; and

(i) In a case involving liquidation of a corporate credit union, paid-in capital. [2003, c. 322, §42 (NEW).]

F. Priorities for payment of claims under paragraph E are to be based on the circumstances that exist on the date of the liquidation. [2003, c. 322, §42 (NEW).]

G. If the repudiation or disaffirmance of any contract or lease gives rise to a claim for damages, the claim must be considered a general creditor claim under paragraph E, subparagraph (2), division (e) and not a cost or expense of liquidation under paragraph E, subparagraph (2), division (a). [2003, c. 322, §42 (NEW).]

H. All unsecured claims of any category or class or priority described in paragraph E, subparagraph 2, divisions (a) to (i) must be paid in full, or provisions made for such payment, before any claims of lesser priority are paid. If there are insufficient funds to pay all claims of a category or class, payment must be made pro rata. Notwithstanding anything to the contrary in this section, the receiver may, at any time, and from time to time, prior to the payment in full of all claims of a category or class with higher priority, make such distributions to claimants in priority categories described in paragraph E, subparagraph (2), divisions (a) to (e) as the receiver believes are reasonably necessary to conduct the liquidation, as long as the receiver determines that adequate funds exist or will be recovered during the liquidation to pay in full all claims of any higher priority. If a surplus remains after making distribution in full on all allowed claims described in paragraph E, subparagraph (2), divisions (a) to (i), the surplus must be distributed pro rata to the credit union's members. [2003, c. 322, §42 (NEW).]

I. A credit union liquidating voluntarily may not continue in existence for more than 3 years after approval of dissolution, unless an extension is granted by the superintendent for good cause shown in an application filed prior to expiration of the 3-year period. [2003, c. 322, §42 (NEW).]

J. After all debts, liabilities and obligations of the credit union are paid or discharged or otherwise adequately provided for, the credit union shall file articles of dissolution with the Secretary of State. Articles of dissolution must set forth:

(1) The name and address of the credit union;

(2) The date dissolution was approved;

(3) A statement of how dissolution was approved;

(4) A report of liquidating activities; and

(5) Such other information as the superintendent may require.

Dissolution is effective upon the superintendent's acceptance of articles of dissolution for filing with the bureau. At the time of the superintendent's acceptance of the filing, the credit union ceases to exist, except for the purposes of suits or other proceedings provided for by law. [2003, c. 322, §42 (NEW).]

[ 2003, c. 322, §42 (NEW) .]

2. Involuntary dissolution. This subsection governs the involuntary dissolution of a credit union.

A. If, upon examination of a credit union, the superintendent determines that the credit union is insolvent or that the credit union is operating in an unsafe or unsound manner, the superintendent may appoint a receiver who shall proceed to close the credit union. The credit union shall remain in existence for the purpose of winding up its affairs. [2003, c. 322, §42 (NEW).]

B. The person appointed by the superintendent as a receiver may be the superintendent, a deputy or any other person, including the agency insuring the credit union's accounts pursuant to section 836, as the superintendent may choose, and a certified copy of the order making such an appointment is evidence of the appointment. The receiver need not post a bond. The receiver has the power and authority provided in this Title and any other powers and authority as may be expressed in the order of the superintendent. [2003, c. 322, §42 (NEW).]

C. If the superintendent or a deputy is appointed receiver, no additional compensation need be paid, but any reasonable and necessary expenses of the superintendent or deputy as receiver must be paid by the credit union. If another person is appointed, then the compensation of the receiver must be paid from the assets of that credit union. [2003, c. 322, §42 (NEW).]

D. In the event that the federal agency insuring the credit union's shares or accounts pursuant to section 836 accepts an appointment as receiver, the agency shall acquire both legal and equitable title to all assets, rights or claims and to all real and personal property of the credit union to the extent necessary for the agency to perform its duties as receiver under applicable federal law to effectuate the appointment. If the agency pays or makes available for payment the insured shares of a credit union by reason of actions taken pursuant to this section, the agency is subrogated to the rights of all the members of the credit union, whether or not it has become receiver of the credit union, in the same manner and to the same extent as it would be subrogated in the receivership of a credit union operating under a federal charter and insured by the agency. [2003, c. 322, §42 (NEW).]

E. Upon taking possession of the property and business of a credit union under this chapter, the receiver:

(1) May collect money due to the credit union and do all acts necessary to conserve its assets and business and shall proceed to liquidate its affairs;

(2) Shall collect all debts due and claims belonging to the credit union and may sell or compound all bad or doubtful debts;

(3) May sell, for cash or other consideration or as provided by law, all or any part of the real and personal property of the credit union;

(4) May take, in the name of the credit union, a mortgage on the real property from a bona fide purchaser to secure the whole or part of the purchase price;

(5) May borrow money and issue evidence of indebtedness for the money. To secure the repayment of the indebtedness, the receiver may mortgage, pledge, transfer in trust or hypothecate any or all of the property of the credit union, whether real, personal or mixed, superior to any charge for expenses of liquidation; and

(6) May represent the credit union in lawsuits under the receiver's own name as receiver of the credit union. [2003, c. 322, §42 (NEW).]

F. The receiver shall use the assets of the credit union to pay claims in the following order:

(1) Claimants whose claims are secured must receive their security. To the extent their respective claims exceed the value of the security for those claims, as determined to the satisfaction of the receiver, they each have an unsecured claim against the credit union having priority as provided in subparagraph (2); and

(2) Unsecured claims against the liquidation estate that are proved to the satisfaction of the receiver have priority in the following order:

(a) Administrative costs and expenses of liquidation;

(b) Claims for wages and salaries, including vacation, severance and sick leave pay;

(c) Taxes legally due and owing to the United States, any state or any subdivision of the United States or any state;

(d) Debts due and owing to the State and the United States, including the National Credit Union Administration;

(e) General creditors, and secured creditors to the extent that the secured creditors' respective claims exceed the value of the security for those claims;

(f) Pro rata distribution to members in proportion to the respective amount of their deposits and shares;

(g) In a case involving liquidation of a corporate credit union, membership capital of the corporate credit union;

(h) In a case involving liquidation of a designated community development credit union, any outstanding secondary capital accounts issued pursuant to state law; and

(i) In a case involving liquidation of a corporate credit union, paid-in capital. [2003, c. 322, §42 (NEW).]

G. Priorities for payment of claims under paragraph F are based on the circumstances that exist on the date of the liquidation. [2003, c. 322, §42 (NEW).]

H. If the repudiation or disaffirmance of any contract or lease gives rise to a claim for damages, the claim must be considered a general creditor claim under paragraph F, subparagraph (2), division (e) and not a cost or expense of liquidation under paragraph F, subparagraph (2), division (a). [2003, c. 322, §42 (NEW).]

I. All unsecured claims of any category or class or priority described in paragraph F, subparagraph (2), divisions (a) to (i) must be paid in full, or provisions made for such payment, before any claims of lesser priority are paid. If there are insufficient funds to pay all claims of a category or class, payment must be made pro rata. Notwithstanding anything to the contrary in this section, the receiver may, at any time, and from time to time, prior to the payment in full of all claims of a category or class with higher priority, make such distributions to claimants in priority categories described in paragraph F, subparagraph (2), divisions (a) to (e) as the receiver believes are reasonably necessary to conduct the liquidation, as long as the receiver determines that adequate funds exist or will be recovered during the liquidation to pay in full all claims of any higher priority. If a surplus remains after making distribution in full on all allowed claims described in paragraph F, subparagraph (2), divisions (a) to (i), the surplus must be distributed pro rata to the credit union's members. [2003, c. 322, §42 (NEW).]

J. After all debts, liabilities and obligations of the credit union are paid or discharged or otherwise adequately provided for, the receiver shall file articles of dissolution with the Secretary of State. Articles of dissolution must set forth:

(1) The name and address of the credit union;

(2) The date dissolution was ordered;

(3) A statement of how dissolution was ordered;

(4) A report of liquidating activities; and

(5) Such other information as the superintendent may require.

Dissolution is effective upon the superintendent's acceptance of articles of dissolution for filing with the bureau. At that time the credit union ceases to exist, except for the purposes of suits or other proceedings provided for by law. [2003, c. 322, §42 (NEW).]

[ 2003, c. 322, §42 (NEW) .]

SECTION HISTORY

2003, c. 322, §42 (NEW).



9-B §871-B. Applicability of chapter

Notwithstanding any other provisions of law, the provisions of this chapter apply and supersede the provisions of laws relating to the dissolution, merger and conversion of credit unions organized under the laws of this State. [2003, c. 322, §42 (NEW).]

SECTION HISTORY

2003, c. 322, §42 (NEW).



9-B §872. Mergers and consolidations

1. Eligibility.

A. A credit union organized under provisions of the laws of this State, another state or federal laws may merge or consolidate into a credit union organized under the laws of the State with the approval of the superintendent obtained pursuant to section 252, and in accordance with such procedures as the superintendent may require. [2001, c. 211, §21 (AMD).]

B. If any credit union involved in the proposed merger is a federal credit union, such merger is subject to all applicable laws, rules and regulations of the United States. A credit union involved in the proposed merger that is organized under provisions of law of another state is subject to all applicable laws, rules and regulations of that state. [2001, c. 211, §21 (AMD).]

[ 2001, c. 211, §21 (AMD) .]

2. Plan and adoption. The merger shall be pursuant to a plan agreed upon by a majority of the board of directors of each credit union joining in the merger; and approved by the affirmative vote of a majority of the members voting in person or by proxy at meetings of each credit union called for that purpose or by written consent of the majority of the members of each credit union.

[ 1975, c. 500, §1 (NEW) .]

3. Compliance. The superintendent shall not approve said merger unless the surviving credit union would be in compliance with all other laws of the State regulating the organization of credit unions.

[ 1975, c. 500, §1 (NEW) .]

4. Effective date; certificate.

A. When the requirements as to approval have been met, including the approval of the superintendent and any Federal agency whose approval may be required under federal law for such merger or consolidation, the superintendent shall, issue an appropriate certificate which must be filed in all places where original organization certificates are required to be filed in this State. In all cases, the superintendent shall cancel the charters of those credit unions organized under the laws of this State which will cease to exist under the terms of the merger and file notice of such action in all places where organization certificates are required to be filed in this State. [1975, c. 500, §1 (NEW).]

B. The merger shall become effective upon filing of the certificates pursuant to paragraph A, unless a later effective date was set forth in the certificate. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

5. Effect of merger. Upon the issuance by the superintendent of a certificate to the surviving credit union, all property rights and interests of the merged credit union vest in the surviving credit union, without deed, endorsement or other instruments of transfer; and all debts, obligations and liabilities of the merged credit unions are assumed by the surviving credit union. Thereafter, the charter of any merged credit union is void, and existence of the merged credit union as a legal entity separate from the surviving credit union terminate. Sections 357 and 358 apply to such mergers.

[ 1997, c. 398, Pt. L, §12 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §L12 (AMD). 2001, c. 211, §21 (AMD).



9-B §872-A. Authority for expedited mergers, consolidations and acquisitions

Notwithstanding any other provision of law, or any charter, certificate of organization, articles of association, articles of incorporation or bylaw of any participating credit union, the superintendent may authorize a merger or consolidation of 2 or more credit unions or may authorize a credit union to purchase any of the assets of, or assume any of the liabilities of, any other credit union following approval of a plan of merger, consolidation or acquisition by a majority vote of the boards of directors of the participating credit unions and upon receipt by the superintendent of certified copies of the authorizing resolutions adopted by the respective boards of directors. That merger, consolidation or acquisition shall become effective immediately if the superintendent believes that the action is necessary for the protection of members of the credit union or the public. Any person aggrieved by a merger, consolidation or acquisition pursuant to this section is entitled to judicial review of the superintendent's order in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter VII. [1989, c. 646, (NEW).]

SECTION HISTORY

1989, c. 646, (NEW).



9-B §873. Conversion: federal to State charter; out of state to State charter

1. Eligibility. A credit union organized pursuant to provisions of federal law or organized under the laws of another state may become subject to this Part and receive a charter as a state-chartered credit union by making application in writing to the superintendent for such conversion. The superintendent may approve or disapprove such conversion in accordance with the criteria set forth in section 253 as long as, as a condition precedent to such approval, the credit union shows compliance with all applicable federal laws and regulations and laws and regulations of the state under which it is organized relating to such conversion.

[ 2009, c. 228, §9 (AMD) .]

2. Issuance of charter. Upon receiving approval from the superintendent, the credit union must be issued a charter under this Part, which fact must be certified by the superintendent to the Secretary of State; and, from and after the issuance of such charter, the credit union must be subject to the provisions of this Part and all rules issued under this Part.

[ 2009, c. 228, §9 (AMD) .]

3. Applicability of other sections. A credit union converting to a state charter pursuant to this section is subject to the provisions contained in sections 357 and 358 governing resulting institutions.

[ 1997, c. 398, Pt. L, §13 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §L13 (AMD). 2009, c. 228, §9 (AMD).



9-B §874. Conversion: State to federal charter

A credit union organized under the general or special laws of this State may convert to a federally chartered credit union. The credit union must notify and provide the superintendent with a copy of the application filed with the National Credit Union Administration within 3 days of filing with the National Credit Union Administration. Approval of the members of the credit union for the conversion must be obtained in the manner set forth in section 342, subsection 6. Upon obtaining the approval, the credit union shall provide to the superintendent all necessary approvals and charters required by the National Credit Union Administration and all federal laws and regulations applicable to the conversion. The superintendent shall notify the Secretary of State that the conversion has been effected. A copy of the approval or charter must accompany the notification. [2007, c. 79, §11 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 647, §10 (AMD). 2003, c. 322, §43 (AMD). 2007, c. 79, §11 (AMD).



9-B §875. Conversion: change in type of state charter

A credit union subject to the laws of this State may convert its charter to do business as a credit union into a charter to do business as a financial institution organized under chapter 32 if any plan of conversion authorized by this section is adopted and approved in accordance with the requirements of section 343. [1997, c. 398, Pt. K, §8 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K8 (AMD).



9-B §876. Acquisitions

A credit union organized under the laws of this State may acquire all or substantially all the assets of, or assume the liabilities of, any other credit union organized under provisions of the laws of this State, another state or federal laws or any financial institution authorized to do business in this State; provided that such purchase or sale pursuant to this section be executed in accordance with the requirements of section 355 and be subject to the provisions of sections 357 and 358. [2001, c. 211, §22 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §30 (RPR). 2001, c. 211, §22 (AMD).



9-B §877. Fees for mergers, conversions and acquisitions

An application made pursuant to sections 872, 872-A, 873, 875 or 876 may not be considered complete unless accompanied by an application fee payable to the Treasurer of State to be credited and used as provided in section 214. The superintendent shall establish the amount of the application fee, which may not exceed $2,000. [1999, c. 218, §26 (AMD).]

SECTION HISTORY

1975, c. 666, §31 (NEW). 1999, c. 218, §26 (AMD).






Chapter 88: PROHIBITIONS

9-B §881. Prohibited practices

All credit unions organized pursuant to or subject to the laws of this State, and the directors and officers of such credit unions, shall be subject to the prohibitions and restrictions provided for in chapter 46, except that the superintendent may, upon application and for good cause shown, permit an officer or director of one credit union to hold office in another credit union. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §882. Use of term "credit union"

1. Use of term authorized. A person, if duly authorized under the laws of this State, another state or the United States to conduct the business of banking as a credit union, may use as a part of the name or title under which it conducts business in this State the term "credit union." The superintendent may require the filing of supporting documentation relating to this paragraph in the form and manner and containing any information the superintendent may prescribe.

[ 2005, c. 82, §12 (NEW) .]

2. Use of term prohibited. Except as provided in subsection 1, a person may not use the term "credit union" as part of the name or title under which business is conducted or as a designation of such a business without prior written approval of the superintendent. In determining whether to grant written permission, the superintendent shall consider whether the business to be conducted is similar to the business of banking and whether using those terms or any derivatives of those terms could be deceptive or otherwise injurious to public interest.

[ 2005, c. 82, §12 (NEW) .]

3. Violation; penalty. A person who violates any provision of this section is subject to a civil penalty of not more than $10,000 for each violation.

[ 2005, c. 82, §12 (NEW) .]

4. Exception. This section does not prohibit the use of any name by a person who received written permission from the superintendent to use the name prior to the effective date of this section.

[ 2005, c. 82, §12 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 647, §11 (AMD). 1997, c. 108, §14 (AMD). 2005, c. 82, §12 (RPR).









Part 9: INDUSTRIAL BANKS

Chapter 91: INDUSTRIAL BANKS

9-B §911. Definition

"Industrial bank" means a corporation organized under Title 9, Part 5 as repealed on October 1, 1975 and which was, on or before June 1, 1967, making loans and selling certificates of investment, either of fixed or uncertain term, and receiving payments in installments or otherwise, with or without an allowance of interest upon these installments. [RR 1997, c. 2, §38 (COR).]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 1997, c. 2, §38 (COR).



9-B §912. Capital and management

1. Stock: classes; par value. The capital stock of an industrial bank shall have a par value $100 for each share, and only one class of such stock shall be created.

[ 1975, c. 500, §1 (NEW) .]

2. Management. Except as otherwise provided in this chapter, the management and operations of an industrial bank must be conducted in accordance with the provisions of Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §17 (COR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B17 (COR).



9-B §913. Powers

In addition to the powers conferred upon corporations by the general corporations law of this State, an industrial bank shall have the power to: [1975, c. 500, §1 (NEW).]

1. Borrow and lend. Borrow and to lend money, and discount notes and bills of exchange including trade acceptances;

[ 1975, c. 500, §1 (NEW) .]

2. Investments. Purchase, invest in, hold and sell such notes, bonds and securities as are legal for investments in accordance with the provisions of chapter 55.

[ 1975, c. 500, §1 (NEW) .]

3. FHA insured loans. Make such loans as are eligible for insurance pursuant to Title I of the National Housing Act, as amended, and to apply for and obtain insurance on said loans pursuant to said Act.

[ 1979, c. 663, §55 (AMD) .]

4. Certificates of investment. Sell certificates of investment, either of fixed or of uncertain term; and

[ 1979, c. 663, §55 (AMD) .]

5. Branches. Establish branch or agency offices in accordance with chapter 33; provided that the powers set forth in subsection 4 may only be exercised at branch or agency offices authorized and doing business on or before June 1, 1967.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §55 (AMD).



9-B §914. Insurance of certificates of investment

Every industrial bank shall comply with the requirements of section 422, relating to insurance of deposits, and shall be deemed a "financial institution" for purposes of that section. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §915. Mergers, consolidations and acquisitions

1. Mergers and consolidations. An industrial bank may merge or consolidate with another industrial bank or a financial institution organized under the laws of this State except that any such merger or consolidation must be executed pursuant to the provisions of section 352 or 354 and is subject to the provisions of sections 357 and 358.

[ 1997, c. 398, Pt. L, §14 (AMD) .]

2. Acquisitions. An industrial bank may sell all or substantially all of its assets and liabilities to a financial institution organized under the laws of this State, or purchase all or substantially all of the assets and assume the liabilities of, another industrial bank; provided that such purchase or sale shall be executed pursuant to the provisions of section 355 and shall be subject to the provisions of sections 357 and 358.

[ 1975, c. 500, §1 (NEW) .]

3. Mergers into other corporations. Nothing contained in subsection 1 or 2 may be construed as prohibiting an industrial bank from merging or consolidating with, being acquired by, or selling its assets to a corporation or entity that is not enumerated in subsection 1 or 2; as long as the merger, consolidation, acquisition or sale is executed in accordance with the provisions of Title 13-C, and timely notice of that action is given to the superintendent; and as long as upon the effective date of the action, the industrial bank forfeits its charter as an industrial bank and ceases all activities as an industrial bank, which fact must be certified by the superintendent to the Secretary of State.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §18 (COR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §L14 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B18 (COR).



9-B §916. Liquidations and conservation of assets

Industrial banks shall be subject to the provisions of chapter 36 relating to voluntary and involuntary liquidations, and the provisions of said chapter relating to conservation and segregation of assets. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §917. Superintendent's authority

1. Supervision and examination. An industrial bank authorized to conduct business in this State shall be subject to the provisions of Part 2.

[ 1975, c. 500, §1 (NEW) .]

2. Interest rate ceilings. The superintendent shall have the power and authority to establish rate ceilings which shall govern the interest paid by an industrial bank on certificates of investment and other deposit accounts offered by such company. Regulations promulgated by the superintendent establishing such ceilings shall seek to maintain competitive equality among all financial institutions in this State.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §918. Unlawful acts

No industrial bank authorized to do business in this State shall: [1975, c. 500, §1 (NEW).]

1. Loan limitations; rates of loan to capital and surplus. Hold at any one time the direct obligation or obligations of any one person, firm or corporation for more than 4% of the amount of total capital and reserves of such industrial bank or the indirect obligation or obligations of any one person, firm or corporation for more than 15% of the amount of total capital and reserves of such industrial bank. Nothing in this section shall be construed to limit the holdings of an industrial bank in the obligations of the United States or the State of Maine, and in amounts authorized by a vote of a majority of the directors or the executive committee. For the purpose of this section, bills of exchange, including trade acceptances, shall be deemed to be the direct obligations of the acceptors thereof and the indirect obligations of the drawers thereof.

[ 1975, c. 500, §1 (NEW) .]

2. Deposit of funds in other financial institutions. Deposit any of its funds with any other financial institution, unless such institution has been designated as such depository by a vote of a majority of the directors or of the executive committee, exclusive of any director who is an officer, director or trustee of the depository so designated; or

[ 1979, c. 663, §56 (AMD) .]

3. Borrowing limitations. Be at any time indebted for borrowed money to an amount in excess of 100% of its total capital and reserves, except that by vote of a majority of its entire board of directors or executive committee setting forth the reasons therefor, and upon receiving the written consent of the superintendent thereto, it may borrow money to redeem its certificates of investment or prevent loss by sale of assets, and may redeem rediscount notes, or pledge bonds, notes or other securities as collateral therefor. Copies of all votes authorizing such excess borrowing shall be promptly forwarded by the secretary to the superintendent. Rediscount shall be considered as borrowed money for the purpose of this section.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §56 (AMD).



9-B §919. Use of name "industrial bank"

No person, firm or corporation shall use, hold itself out as being, or advertise with the name "industrial bank", except that industrial banks which were properly authorized and doing business on or before June 1, 1967, may use such name at and in connection with their principal office and any branches which were so authorized and doing business on or before said date, and may continue to sell certificates of investment, either fixed or uncertain, and to receive payments in installments or otherwise, with or without an allowance of interest upon such installments, if doing business in such certificates on or before said date. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).









Part 10: OTHER FINANCIAL ENTITIES

Chapter 101: FINANCIAL INSTITUTION HOLDING COMPANIES

9-B §1011. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1977, c. 663, §57 (RPR).]

1. Financial institution holding company. "Financial institution holding company" means any company which has control over any financial institution or has control over any company which controls any financial institution.

[ 1975, c. 500, §1 (NEW) .]

2. Maine financial institution holding company. "Maine financial institution holding company" means any company whose home state is this State and that has control over any Maine financial institution or has control over a company that controls a Maine financial institution.

[ 2007, c. 79, §12 (AMD) .]

3. Company. "Company" means a corporation, partnership, business trust, association or similar organization organized under the laws of the United States, any political subdivisions of the United States or a country other than the United States.

[ 1997, c. 182, Pt. A, §4 (AMD) .]

4. Control. A company controls another company, referred to in this chapter as a "subsidiary," if it owns 25% or more of the equity interest of the subsidiary or if under the federal Bank Holding Company Act of 1956, as amended, under the federal Home Owners' Loan Act, Section 1467A, as amended, or under the Federal Deposit Insurance Act, as amended, or regulations or policy statements issued thereunder, that company is presumed to control the subsidiary or a determination has been made by the superintendent that the company exercises a controlling influence over the management and policies of the subsidiary.

[ 2001, c. 211, §23 (AMD) .]

5. Engagement in activities of subsidiaries. A financial institution holding company shall be deemed to own shares owned by a subsidiary, and to engage in activities engaged in by a subsidiary or by any other company of which it owns 5% or more of the voting shares.

[ 1975, c. 500, §1 (NEW) .]

6. Maine financial institution. "Maine financial institution" means a financial institution defined in section 131, subsection 17.

[ 2007, c. 79, §13 (AMD) .]

7. Non-Maine financial institution holding company. "Non-Maine financial institution holding company" means a financial institution holding company whose home state is not this State.

[ 1995, c. 628, §27 (AMD) .]

8. Principally conducted.

[ 1995, c. 628, §28 (RP) .]

9. Acquisition of voting shares. "Acquisition of voting shares" includes, without limitation, the acquisition of the voting power of those shares, whether by direct or indirect purchase, by single or multiple transactions or any other means.

[ 1985, c. 642, §4 (NEW) .]

10. Person. "Person" means an individual or individuals acting in concert, including individuals who are citizens of one or more countries, and any colonies, dependencies or possessions of those countries, other than the United States.

[ 1997, c. 182, Pt. A, §5 (AMD) .]

11. Home state. "Home state," with respect to a financial institution holding company, means the state in which the total deposits of all financial institution subsidiaries of that company are the largest on the later of July 1, 1966 or the date on which the company becomes a financial institution holding company under this Title.

[ 1995, c. 628, §29 (NEW) .]

12. Host state. "Host state," with respect to a financial institution holding company, means a state, other than the home state of the company, in which the company controls or seeks to control a financial institution subsidiary.

[ 1995, c. 628, §29 (NEW) .]

13. Foreign bank holding company. "Foreign bank holding company" means any company that controls, directly or indirectly, a foreign bank.

[ 1997, c. 182, Pt. A, §6 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§31-A (AMD). 1979, c. 663, §57 (AMD). 1983, c. 302, §1 (AMD). 1985, c. 642, §§3,4 (AMD). 1991, c. 386, §26 (AMD). 1995, c. 628, §§26-29 (AMD). 1997, c. 182, §§A4-6 (AMD). 2001, c. 211, §23 (AMD). 2007, c. 79, §§12, 13 (AMD).



9-B §1012. Registration

1. Requirements. Any company that controls one or more Maine financial institutions shall register with the superintendent in accordance with procedures established by him.

[ 1975, c. 500, §1 (NEW) .]

2. Time limitation. Unless the superintendent allows an additional time, registration must be completed within 180 days after October 1, 1975, or after the company acquires control of a Maine financial institution, whichever is later.

[ RR 1997, c. 2, §39 (COR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 1997, c. 2, §39 (COR).



9-B §1013. Acquisition of interests in financial institutions

1. Superintendent's approval. The prior approval of the superintendent is required for any of the following transactions:

A. Acquisition of control of a Maine financial institution or any financial institution or financial institution holding company controlling, directly or indirectly, a Maine financial institution, by any person or company; [1989, c. 16, §1 (RPR).]

B. Acquisition of more than 5% of the voting shares of a Maine financial institution or any financial institution or financial institution holding company controlling, directly or indirectly, a Maine financial institution, by a financial institution, financial institution holding company, foreign bank or foreign bank holding company; or [1997, c. 182, Pt. A, §7 (AMD).]

C. Acquisition of more than 5% of the voting shares of a financial institution, or a foreign bank by a Maine financial institution or a Maine financial institution holding company. [2007, c. 79, §14 (AMD).]

[ 2007, c. 79, §14 (AMD) .]

1-A. Notification. Notwithstanding subsection 1, any person or company that acquires directly or indirectly more than 5% of the voting shares of a Maine financial institution or Maine financial institution holding company shall within 5 days of the acquisition file with the superintendent a statement containing the following information and any additional information as the superintendent prescribes as necessary or appropriate in the public interest:

A. The background and identity of the person or company acquiring the voting shares; [1985, c. 642, §6 (NEW).]

B. The source and amount of the funds or other consideration used in making the purchase; and [1985, c. 642, §6 (NEW).]

C. Any plans or proposals that any acquiring person or company making the acquisition may have to liquidate the Maine financial institution or Maine financial institution holding company, to sell its assets or merge it with any company or to make any other major change in its business, corporate structure or management. [2007, c. 79, §15 (AMD).]

The superintendent shall promptly notify the Maine financial institution or Maine financial institution holding company when a notice has been filed pursuant to this section. The notice must identify the fact of the acquisition and the identity of the person or company acquiring the voting shares.

Any person or company must also file notice under this section when there is material change in ownership. The acquisition of an aggregate of more than another 5% of the voting shares is a material change.

[ 2007, c. 79, §15 (AMD) .]

2. Acquisition by out-of-state company.

[ 1995, c. 628, §31 (RP) .]

3. Requirements for acquisition or establishment. A financial institution holding company, foreign bank or foreign bank holding company may establish, acquire or maintain control of a Maine financial institution or Maine financial institution holding company with prior approval of the superintendent, subject to the following conditions.

A. The Maine financial institution or Maine financial institution holding company to be established or acquired shall enter into an agreement with the superintendent to provide reports and permit examination of its records to the extent considered necessary by the superintendent to ensure compliance with this section and other relevant provisions of this Title and any rules adopted under this Title. [2007, c. 79, §16 (AMD).]

B. A Maine financial institution or Maine financial institution holding company, control of which is to be acquired or held, must have, on the date of acquisition or establishment, and shall maintain a minimum equity capital that the superintendent determines acceptable given the market area to be served and the general plan of business of the Maine financial institution or Maine financial institution holding company. Equity capital must be maintained consistent with sound banking practices. [1995, c. 628, §32 (AMD).]

C. [2007, c. 79, §17 (RP).]

[ 2007, c. 79, §16 (AMD); 2007, c. 79, §17 (AMD) .]

4. Application; information on "net new funds" to be brought to Maine.

[ 1995, c. 628, §33 (RP) .]

5. Regulations. The superintendent may adopt rules to supplement the requirements of this section.

[ 2007, c. 79, §18 (AMD) .]

Notwithstanding the foregoing, a Maine financial institution holding company is not required to obtain the approval of the superintendent for the acquisition of additional shares in a financial institution that the Maine financial institution holding company owned or controlled by a majority of the voting shares prior to the acquisition of additional shares. [2007, c. 79, §19 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 223, (AMD). 1979, c. 349, (AMD). 1983, c. 55, §3 (AMD). 1983, c. 302, §§2,3 (AMD). 1983, c. 597, §§2-4 (AMD). 1985, c. 642, §§5,6 (AMD). 1987, c. 90, §1 (AMD). 1989, c. 16, §1 (AMD). 1995, c. 628, §§30-33 (AMD). 1997, c. 182, §§A7-9 (AMD). 2007, c. 79, §§14-19 (AMD).



9-B §1014. Closely-related activities

1. Permissible activities. A Maine financial institution holding company may engage in any closely related activity or any other activity with the prior permission of the superintendent.

[ 1997, c. 398, Pt. K, §9 (AMD) .]

2. Termination of nonpermissible activities. A financial institution holding company that is engaged in an activity that is not permissible for Maine financial institution holding companies to engage in may nevertheless acquire control of a Maine financial institution with the approval of the superintendent as provided in section 1013; provided that before the acquisition is consummated such financial institution holding company shall cease to engage in that activity in Maine, unless it is exempted from the prohibitions of subsection 1 by reason of subsection 3.

[ 1975, c. 500, §1 (NEW) .]

3. Exemptions. The prohibitions of subsection 1 do not apply with respect to any activity in which a Maine financial institution holding company was lawfully engaged in on October 1, 1975, unless the superintendent, after notice and opportunity for a hearing, determines that termination of the activity is necessary to assure the safety and soundness of a subsidiary financial institution. Any expansion of such activity in this State would be subject to such conditions as the superintendent may require.

[ RR 1997, c. 2, §40 (COR) .]

4. Impermissible activity. The establishment or acquisition of control of a Maine financial institution does not constitute an activity permitted by this section. A financial institution holding company which seeks to establish or acquire control of a Maine financial institution is subject to the provisions of sections 1013 and 1015.

[ 1983, c. 252, (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 252, (AMD). 1987, c. 90, §2 (AMD). RR 1997, c. 2, §40 (COR). 1997, c. 398, §K9 (AMD).



9-B §1015. Applications

1. Requirements. Except as provided in subsection 5, approval of the superintendent must be obtained for the following actions:

A. Acquisition by a person or company of control of a Maine financial institution or any financial institution or financial institution holding company controlling, directly or indirectly, a Maine financial institution; [2007, c. 79, §20 (AMD).]

B. Acquisitions by a financial institution, financial institution holding company, foreign bank or foreign bank holding company of interests in a Maine financial institution or any financial institution or financial institution holding company controlling, directly or indirectly, a Maine financial institution in excess of 5% of the voting shares of such financial institution or financial institution holding company; [1997, c. 182, Pt. A, §10 (AMD).]

C. Acquisition or establishment by a Maine financial institution or a Maine financial institution holding company of a financial institution, including a foreign bank, in excess of 5% of the voting shares of such institution; [2007, c. 79, §21 (AMD).]

D. Authority for a Maine financial institution holding company to engage in a closely related activity or any other activity or to acquire or establish a subsidiary to engage in a closely related activity or any other activity; or [2001, c. 211, §24 (AMD).]

E. Authority for any financial institution holding company, foreign bank or foreign bank holding company controlling a Maine financial institution to engage in a closely related activity in the State or to acquire or establish a subsidiary in the State to engage in a closely related activity. [2001, c. 211, §25 (AMD).]

[ 2007, c. 79, §§20, 21 (AMD) .]

2. Criteria for approval. Applications for approvals required in subsection 1 must be filed pursuant to procedures established by the superintendent. Action on those applications must be taken in accordance with the requirements of section 252 and is subject to the standards set forth in section 253, except that applications for approval under subsection 1, paragraph A are not subject to the standards set forth in section 253, subsection 2, paragraphs C and D. In addition, applications for approvals required in subsection 1 by foreign banks are subject to the following additional criteria:

A. The foreign bank or foreign bank holding company engages in the banking business outside of the United States and is subject to comprehensive supervision or regulation on a consolidated basis by the appropriate authorities in its home country, or the superintendent finds that the appropriate authorities in the home country of the foreign bank are actively working to establish arrangements for the consolidated supervision of such bank; and [1997, c. 182, Pt. A, §12 (NEW).]

B. Whether the foreign bank or foreign bank holding company has provided the superintendent with adequate assurances that it will make available to the superintendent such information on the operations or activities of the foreign bank, foreign bank holding company and any affiliate of the foreign bank or foreign bank holding company that the superintendent considers necessary to determine and enforce compliance with this Title and other applicable state law. [1997, c. 182, Pt. A, §12 (NEW).]

[ 2007, c. 79, §22 (AMD) .]

3. Application fee. An application for approval required in subsection 1 may not be considered complete by the superintendent unless accompanied by an application fee to be credited and used as provided in section 214. The superintendent shall establish the amount of the fee according to subsection 1; the fee may not exceed $7,500.

[ 1995, c. 628, §35 (AMD) .]

4. Exceptions for permissible activities.

[ 1997, c. 398, Pt. K, §11 (RP) .]

5. Exceptions for closely related and other activities. Notwithstanding subsection 1, a Maine financial institution holding company may acquire or establish a subsidiary to engage in any activity and a financial institution holding company controlling a Maine financial institution may acquire or establish a subsidiary in Maine to engage in any activity without the prior approval of the superintendent subject to the following conditions.

A. If the assets of the company being acquired are less than 15% of the financial institution holding company's total consolidated assets and the company being acquired is not a financial institution or financial institution holding company, approval or notice is not required. [1997, c. 398, Pt. K, §12 (NEW).]

B. If the assets of the company being acquired are between 15% and 50% of the financial institution holding company's total consolidated assets, the financial institution holding company must notify the superintendent at least 10 days prior to consummating the transaction. The superintendent may require that an application be filed pursuant to section 252 if the following conditions are not satisfied and, based on a preliminary analysis, the superintendent concludes that the transaction may have a material adverse effect on the financial condition of the financial institution holding company and its ability to act as a source of strength to the Maine financial institution:

(1) Before and immediately after the proposed transaction, the acquiring Maine financial institution and financial institution holding company are well capitalized, as determined by the superintendent; and

(2) At the time of the transaction, the acquiring Maine financial institution and financial institution holding company are well managed, as defined in section 446-A. [2007, c. 79, §23 (AMD).]

C. If the assets of the company being acquired are greater than 50% of the financial institution holding company's total consolidated assets, the holding company must file an application pursuant to section 252. [1997, c. 398, Pt. K, §12 (NEW).]

D. An application or notice required under this subsection is not complete unless accompanied by a fee to be credited and used as provided in section 214. The superintendent shall establish the amount of the fee, which may not exceed $2,500. [1999, c. 218, §27 (NEW).]

[ 2007, c. 79, §23 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 201, §5 (AMD). 1983, c. 302, §§4,5 (AMD). 1985, c. 642, §§7,8 (AMD). 1987, c. 90, §3 (AMD). 1989, c. 16, §§2,3 (AMD). 1995, c. 628, §§34,35 (AMD). 1997, c. 22, §§25,26 (AMD). 1997, c. 182, §§A10-12 (AMD). 1997, c. 398, §§K10-12 (AMD). 1997, c. 683, §A2 (AMD). 1999, c. 218, §27 (AMD). 2001, c. 211, §§24,25 (AMD). 2007, c. 79, §§20-23 (AMD).



9-B §1016. Reports and examinations

The superintendent may require any financial institution holding company that controls a Maine financial institution to furnish such reports as the superintendent considers appropriate to the proper supervision of such companies. Unless the superintendent determines otherwise, reports prepared for Federal authorities or, in the case of a foreign bank or foreign bank holding company, reports prepared for the home country regulatory authorities and translated to English may be submitted by such holding company in satisfaction of the requirements of this section. If such information and reports are inadequate in the superintendent's judgment for that purpose, the superintendent may examine such financial institution holding company and any subsidiary doing business in Maine. Section 214 applies with respect to any such examination. [1997, c. 182, Pt. A, §13 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 182, §A13 (AMD).



9-B §1017. Conformity with Federal procedures

To the maximum extent consistent with the effective discharge of the superintendent's responsibilities, the forms established under this chapter for registration, applications and reports must conform with those established under either the Bank Holding Company Act of 1956 or section 408 of the National Housing Act, or the federal International Banking Act of 1978 and regulations promulgated under the federal International Banking Act of 1978. [1997, c. 182, Pt. A, §13 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 182, §A13 (AMD).



9-B §1018. Exclusion

The superintendent may exclude financial institution holding companies or other companies from the provisions of this chapter when control of a Maine financial institution arises out of the acquisition of shares in a fiduciary capacity, or in connection with an underwriting of securities or proxy solicitation, or in securing or collecting a debt. When control of a Maine financial institution arises in connection with securing or collecting a debt, the acquiring institution or company may be excluded from the provisions of this chapter if the acquiring institution or company divests the securities within 2 years of acquisition. The superintendent may grant requests for up to 3 one-year extensions. [1993, c. 538, §4 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1993, c. 538, §4 (AMD).



9-B §1019. Prohibitions

1. Prohibited practices. To the extent provided for therein, financial institution holding companies subject to the laws of this State shall be subject to chapters 24 and 46.

[ 1975, c. 500, §1 (NEW) .]

2. Penalties. Any person or company violating any provision of this chapter, or any regulation promulgated thereunder, is subject to a penalty of not more than $1,000 per day for each day the violation continues, to be recovered in a civil action in the name of the State.

Any company or Maine financial institution violating section 1013, subsection 3, or any regulation promulgated under that section, is subject to a penalty of not more than $1,000 a day for each day the violation continues. The superintendent shall report the violation forthwith, with such remarks as the superintendent determines appropriate, to the Attorney General, who may forthwith institute a civil action therefor on behalf of the State.

[ 1997, c. 182, Pt. A, §14 (AMD) .]

3. Remedy for violation of section 1013. A Maine financial institution or any financial institution holding company which violates section 1013 shall be subject to the provisions of chapters 23 and 24.

[ 1983, c. 302, §7 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 302, §§6,7 (AMD). 1985, c. 642, §9 (AMD). 1997, c. 182, §A14 (AMD).



9-B §1019-A. Notification of superintendent; purchase of own shares

A Maine financial institution holding company shall provide the superintendent with prior notification regarding the following transactions: [1991, c. 386, §27 (AMD).]

1. Issuance of stock, capital notes or debentures. The issuance of equity interest, capital notes or debentures with an original maturity of 3 years or greater. Notice must be provided at least 10 days prior to issuance and must contain a copy of any United States Securities and Exchange Commission filings, private placement memoranda or other documents describing the proposed issue to potential investors;

[ 2005, c. 82, §13 (AMD) .]

2. Purchase of own capital stock. The purchase of shares of any type of its own equity interest. Notice must contain such information as required by the superintendent; and

[ 2005, c. 82, §13 (AMD) .]

3. Exception requiring approval. The issuance of equity interest or capital notes by a Maine financial institution holding company that is not required to file notice with the United States Securities and Exchange Commission. Issuance under this subsection also requires prior approval of the superintendent. A Maine financial institution holding company may not purchase or redeem its equity interests without the superintendent's prior written approval if the gross consideration for purchase or redemption, when aggregated with the net consideration paid by the company for all such purchases or redemptions during the preceding 12 months, is equal to 10% or more of the company's consolidated net worth.

[ 2005, c. 82, §14 (NEW) .]

SECTION HISTORY

1987, c. 90, §4 (NEW). 1991, c. 386, §27 (AMD). 2005, c. 82, §§13,14 (AMD).



9-B §1020. Annual reports to the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 597, §5 (NEW). 1983, c. 816, §B3 (RP).






Chapter 102: MUTUAL TRUST INVESTMENT COMPANIES

9-B §1021. Definition

As used in this chapter, the term "mutual trust investment company" means a corporation which is an investment company as defined by an Act of Congress entitled "Investment Company Act of 1940", as amended; and incorporated in compliance with this chapter to constitute a medium for the common investment of trust funds held in a fiduciary capacity, and for true fiduciary purposes, either alone or with one or more cofiduciaries, by State banks with trust powers, trust companies and national banks with trust powers which are located in this State. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §1022. Authority to incorporate

Any 5 or more state banks with trust powers, trust companies and national banks with trust powers located in this State are authorized to cause a mutual trust investment company to be organized and incorporated, subject to the approval of the superintendent and subject to such regulations as he may prescribe. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §1023. Application of general corporation law; articles of incorporation

1. Subject to Title 13-C. Except as otherwise provided in this chapter, such a mutual trust investment company must be incorporated under and is subject to Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §19 (COR) .]

2. Incorporators. The incorporators subscribing to and acknowledging the articles of incorporation shall consist of 5 or more persons who are officers or directors of the banks and trust companies causing such mutual trust investment company to be incorporated.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B19 (COR).



9-B §1024. Corporate powers; stock ownership

1. Ownership. The stock of a mutual trust investment company shall be owned only by State banks with trust powers, trust companies and national banks with trust powers located in this State, acting as fiduciaries, and their individual cofiduciaries, if any, but may be registered in the name of their nominee or nominees.

[ 1975, c. 500, §1 (NEW) .]

2. Transfer or assignment. The stock of a mutual trust investment company shall not be subject to transfer or assignment except to the mutual trust investment company or to a fiduciary or cofiduciary which becomes successor to the stockholder or its nominee; provided that such successor fiduciary or cofiduciary or its nominee is qualified to hold such stock under subsection 1.

[ 1975, c. 500, §1 (NEW) .]

3. Directors. A mutual trust investment company shall have not less than 5 directors who need not be stockholders but shall be officers or directors of banks or trust companies located in this State.

[ 1975, c. 500, §1 (NEW) .]

4. Investments; assets. A mutual trust investment company may invest its assets only in those investments in which a trustee may invest under the laws of this State, and its assets shall constitute personal property held in trust. Such company shall make no investment in:

A. The note of an individual or individuals, whether or not it is secured; [1975, c. 500, §1 (NEW).]

B. The note, bond or other obligation of any firm, corporation or other issuer if the total original issue of such notes, bonds or other obligations is less than $500,000; [1975, c. 500, §1 (NEW).]

C. Any stocks, bonds or other obligations issued or guaranteed by any one firm, corporation or other issuer in excess of 10% of the total assets of the mutual trust investment company, as increased by the proposed investment; provided that this limitation shall not apply to obligations of the United States, or for the payment of the principal and interest of which the full faith and credit of the United States is pledged; and [1975, c. 500, §1 (NEW).]

D. Shares of stock of any one corporation which would cause the total number of such shares held by the mutual trust investment company to exceed 10% of the number of such shares outstanding. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

5. Stock acquisition. A mutual trust investment company may acquire, purchase or redeem its own stock and shall by means of contract or of its bylaws bind itself to acquire, purchase or redeem its own stock, but it shall not vote upon shares of its own stock.

[ 1975, c. 500, §1 (NEW) .]

6. Responsibility, liability, accountability. A mutual trust investment company shall not be responsible for ascertaining the investment powers of any fiduciary who may purchase its stock, and shall not be liable for accepting funds from a fiduciary in violation of the restrictions of the will, trust indenture or other instrument under which such fiduciary is acting in the absence of actual knowledge of such violation, and shall be accountable only to the superintendent and the fiduciaries who are the owners of its stock.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §1025. Purchase of stock by fiduciaries; authority and restrictions

1. Investment in shares of stock. State banks with trust powers, trust companies and national banks with trust powers located in this State, acting in a fiduciary capacity and for true fiduciary purposes, either alone or with one or more individual cofiduciaries, may, if exercising the care of a prudent investor and with the consent of such individual cofiduciary or cofiduciaries, if any, invest and reinvest funds held in such fiduciary capacity in the shares of stock of a mutual trust investment company except where the will, trust indenture or other instrument under which such fiduciary is acting prohibits such investment. No investment in the stock of a mutual trust investment company may be made by any bank or trust company which operates its own common trust fund under the laws of this State. The stock shall not be subject to Title 32, chapter 13.

[ 1975, c. 500, §1 (NEW) .]

2. Limitation. No funds of any estate, trust or fund shall be invested in the stock of a mutual trust investment company in an amount which would result in any bank or trust company having an aggregate holding in excess of 25% of the total issued and outstanding stock of such mutual trust investment company, as increased by the amount of the proposed investment. In the event that by reason of reduction of the holdings of stock by other banks or trust companies, mergers of banks or trust companies, or for other reasons, the aggregate holding of stock in the mutual trust investment company by any bank or trust company shall become greater than 25% of the total issued and outstanding stock, such bank or trust company may retain the stock then held by it but may not make further investments in such stock until its aggregate holdings have become less than such 25%.

[ 1975, c. 500, §1 (NEW) .]

3. Responsibility. A mutual trust investment company shall be permitted to rely on the written statement of any bank or trust company purchasing its stock that the purchase complies with the foregoing requirements, except that the mutual trust investment company shall be responsible to see that the limit on the holding of stock by any one bank or trust company as provided in subsection 2 is not exceeded.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §1026. Powers of the superintendent

1. Rules and regulations. The superintendent shall have authority to adopt and issue regulations to govern the conduct and management of all mutual trust investment companies formed pursuant to this chapter, and to prescribe, among other things:

A. The records and accounts to be kept by the mutual trust investment company; [1975, c. 500, §1 (NEW).]

B. The methods and standards to be employed in establishing the value of the shares of stock in the mutual trust investment company and of its assets; and [1975, c. 500, §1 (NEW).]

C. The procedure to be followed in the sale and redemption of its stock. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

2. Examination. The superintendent shall at least once in each calendar year, and whenever the superintendent deems it necessary or expedient, examine every such mutual trust investment company. On every such examination of a mutual trust investment company, the superintendent shall make inquiry as to its financial condition, the policies of its management, whether it is complying with the laws of this State and such other matters as the superintendent may prescribe. The reasonable expenses of each examination of a mutual trust investment company pursuant to this section must be charged to the company in accordance with the provision of section 214.

[ RR 2009, c. 2, §9 (COR) .]

3. Power and authority. In the enforcement of this chapter and the fulfillment of his responsibilities hereunder, the superintendent shall have the same power and authority over and with respect to mutual trust investment companies and their directors, officers and employees, including the power to compel the attendance of witnesses and the production of books, records, documents and testimony, the power to require the submission to him of reports and information in such form and at such times as he may prescribe, the power to direct the discontinuation of any practice which he may consider illegal, unauthorized or unsafe; and all other powers and authorities, whether or not specifically mentioned herein, as are given the superintendent by the laws of this State with respect to financial institutions in the same manner and with like effect as if mutual trust investment companies were expressly named therein.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 2009, c. 2, §9 (COR).






Chapter 105: MUTUAL HOLDING COMPANY

9-B §1051. Purpose

This chapter authorizes mutual financial institutions to reorganize into mutual holding companies. [1985, c. 558, (NEW).]

SECTION HISTORY

1985, c. 558, (NEW).



9-B §1052. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 558, (NEW).]

1. Mutual financial institution. "Mutual financial institution" means any institution as defined in section 131, subsection 27.

[ 1985, c. 558, (NEW) .]

2. Mutual holding company. "Mutual holding company" means any corporation organized pursuant to this chapter.

[ 1985, c. 558, (NEW) .]

3. Subsidiary universal bank. "Subsidiary universal bank" means any universal bank organized under the laws of this State, at least 51% of the voting stock of which is wholly owned by a mutual holding company.

[ 2009, c. 228, §10 (AMD) .]

SECTION HISTORY

1985, c. 558, (NEW). 1993, c. 257, §4 (AMD). 2009, c. 228, §10 (AMD).



9-B §1053. Formation of mutual holding company

1. Reorganization. Notwithstanding any other provision of law, a mutual financial institution may reorganize so as to become a mutual holding company by:

A. Chartering, pursuant to chapter 31, a subsidiary universal bank; and [2009, c. 228, §11 (AMD).]

B. Transferring a substantial part of its assets and liabilities, including all of its insured liabilities to the subsidiary universal bank. The subsidiary universal bank must meet or exceed minimum capital requirements prescribed by federal law or regulations or state law or rules. Persons having liquidation rights with respect to the mutual financial institution pursuant to chapter 36, at the time of the formation of the subsidiary universal bank, have those rights with respect to the mutual holding company. [2009, c. 228, §11 (AMD).]

[ 2009, c. 228, §11 (AMD) .]

2. Plan. A plan of reorganization authorized under this chapter must be approved by a majority of the board of directors and members of the mutual financial institution.

[ 2007, c. 79, §24 (AMD) .]

3. Approval. Mutual financial institutions seeking to establish a mutual holding company pursuant to this chapter or a mutual holding company seeking to convert to a stock financial institution holding company shall do so pursuant to section 344, except that the conversion plan of a mutual holding company to a stock financial institution holding company is subject to the approval of a 2/3 vote of all the eligible account holders of all the financial institutions that are subsidiaries of the holding company. If there is more than one subsidiary financial institution, the eligible account holders are combined and 2/3 of the combined eligible account holders must approve the conversion. Only account holders of financial institutions that are subsidiaries of the holding company are eligible to vote on the conversion plan. Shareholders of nonbank stock subsidiaries are not eligible to vote on the conversion plan.

[ 1993, c. 257, §5 (AMD) .]

4. Issuance of stock and securities. A subsidiary universal bank has the power to issue to persons other than the mutual holding company of which it is a subsidiary an amount of common stock and securities convertible into common stock that in the aggregate does not exceed 49% of the issued and outstanding common stock of that subsidiary universal bank. For purposes of the 49% limitation, any issued and outstanding securities that are convertible into common stock, including warrants, options and rights to purchase common stock, are considered issued and outstanding common stock of the subsidiary. Each time common stock of the subsidiary universal bank is offered by the institution to the general public for a price payable in cash, each eligible account holder of the subsidiary universal bank of the mutual holding company must receive, without payment, nontransferable subscription rights to purchase that common stock at the same price and in accordance with guidelines or rules as may be adopted by the superintendent. For purposes of this chapter, "offer to the general public" means an offer by means of public advertising or general solicitation and does not include:

A. Issuances to the mutual holding company; or [1993, c. 257, §6 (NEW).]

B. Offers or sales that are exempt from registration by virtue of Title 32, section 16202, subsection 16, 19 or 26. [2009, c. 228, §12 (AMD).]

[ 2009, c. 228, §12 (AMD) .]

5. Reporting. A subsidiary universal bank that issues, or has issued and outstanding, any common stock or securities convertible into common stock to persons other than the mutual holding company of which it is a subsidiary shall file consolidated financial statements, reports or proxy materials as required under federal law. If the consolidated financial statements, reports or proxy materials are not required to be filed with any federal authority or agency, copies of the consolidated financial statements, reports or proxy materials must be filed with the superintendent and must be public records.

[ 2009, c. 228, §13 (AMD) .]

6. Powers of subsidiary universal banks. A subsidiary universal bank may continue to exercise its powers, rights and privileges and is subject to limitations not inconsistent with this chapter and applicable to a savings bank or savings and loan association organized under the laws of the State, including, but not limited to, the powers of a stock financial institution organized under chapter 31.

[ 2009, c. 228, §14 (AMD) .]

SECTION HISTORY

1985, c. 558, (NEW). 1993, c. 257, §§5,6 (AMD). 2005, c. 65, §C5 (AMD). 2007, c. 79, §24 (AMD). 2009, c. 228, §§11-14 (AMD).



9-B §1054. Corporate existence and powers

1. Legal existence. Upon the reorganization of a mutual financial institution pursuant to this chapter, the legal existence of the mutual financial institution shall not terminate, but shall continue, not as a deposit-taking institution, but as a mutual holding company.

[ 1985, c. 558, (NEW) .]

2. Governance. A mutual holding company must be governed by a board of corporators in accordance with the charter and bylaws of the mutual holding company, as adopted or amended, in connection with a reorganization authorized under this chapter or as amended by the corporators thereafter. The corporators shall elect a board of directors provided that the superintendent has the authority to comment upon the composition of the board. The corporators and the board of directors are governed by and authorized to undertake the activities as set forth in sections 325 and 326. With respect to a mutual holding company that has been formed through the reorganization of a savings bank, the board of corporators initially consists of the board of corporators of the savings bank as constituted pursuant to section 325. The corporators, after the formation of the mutual holding company, continue to serve as corporators for the balance of the terms to which they are elected under section 325.

[ RR 2013, c. 2, §10 (COR) .]

3. Powers. A mutual holding company may:

A. Invest in the stock of a financial institution, subject to section 1013; [1985, c. 558, (NEW).]

B. Acquire a mutual financial institution through merger into a subsidiary universal bank or an interim subsidiary universal bank of the mutual holding company; [2009, c. 228, §15 (AMD).]

C. Merge with or acquire a mutual holding company, one of whose subsidiaries is a savings bank or savings and loan association; [1985, c. 558, (NEW).]

D. Exercise any power, right or privilege, with the exception of deposit taking, granted to mutual financial institutions under the laws of the State, and, unless specifically noted otherwise, any reference to "savings bank" or "savings and loan association" in any other law of this State also applies to a subsidiary universal bank chartered pursuant to this chapter; [2009, c. 228, §15 (AMD).]

E. Invest in the capital stock of a company, which is a legal investment for a savings bank under the laws of the State; [1985, c. 558, (NEW).]

F. Exercise any power or engage in any activity authorized for a bank holding company or savings and loan holding company under federal law or rule or chapter 101; and [1985, c. 558, (NEW).]

G. Exercise any other power or engage in any other activity authorized by the superintendent. [1985, c. 558, (NEW).]

[ 2009, c. 228, §15 (AMD) .]

SECTION HISTORY

1985, c. 558, (NEW). 1993, c. 257, §§7,8 (AMD). 2009, c. 228, §15 (AMD). RR 2013, c. 2, §10 (COR).



9-B §1055. Rules

The superintendent shall adopt such rules as necessary to effectuate the purposes of this chapter and to ensure that the reorganization of a mutual financial institution is conducted in a fair and equitable manner to ensure the safety and soundness of the subsidiary universal bank and the protection of the subsidiary universal bank's net worth. [2009, c. 228, §16 (AMD).]

SECTION HISTORY

1985, c. 558, (NEW). 1993, c. 257, §9 (AMD). 2009, c. 228, §16 (AMD).



9-B §1056. Reports and examinations

All mutual financial institution holding companies shall be subject to section 1016. [1985, c. 558, (NEW).]

SECTION HISTORY

1985, c. 558, (NEW).






Chapter 107: MERCHANT BANKING

9-B §1101. Organization and structure of merchant banks (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 66, §6 (NEW). 1997, c. 398, §J1 (RP).



9-B §1102. Business of merchant banks; powers; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 66, §6 (NEW). 1997, c. 398, §J1 (RP).









Part 12: SPECIALTY OR LIMITED PURPOSE FINANCIAL INSTITUTIONS

Chapter 121: NONDEPOSITORY TRUST COMPANIES

9-B §1211. General purpose and authority

A nondepository trust company is a financial institution organized under the provisions of this Title whose activities are generally limited to trust or fiduciary matters. Unless otherwise indicated in this chapter or to the extent inconsistent with this chapter or with the general purpose of a nondepository trust company, a nondepository trust company has all the powers, duties and obligations of a financial institution under this Title. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1212. Organization of nondepository trust companies

1. Organization. A nondepository trust company must be organized pursuant to chapter 31.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

2. Organizational documents. The organizational documents of a nondepository trust company that are filed with the Secretary of State must contain the following statement: "This corporation, limited liability company, limited partnership or limited liability partnership is subject to the Maine Revised Statutes, Title 9-B, chapter 121 and does not have the power to solicit, receive or accept money or its equivalent on deposit or to lend money except for lending reasonably related to and deriving from its service as fiduciary or its conduct of trust business." This statement in the organizational documents of a nondepository trust company may not be amended.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

3. Conversion. A nondepository trust company may convert to any other type of investor-owned financial institution pursuant to chapter 34.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1213. Capital

A nondepository trust company must have initial paid-in capital in accordance with chapter 31 and shall maintain capital in accordance with section 412-A and any rules adopted under section 412-A, except the superintendent may establish different capital maintenance requirements for nondepository trust companies than those required for other financial institutions organized under this Title. [1999, c. 539, §1 (AMD).]

SECTION HISTORY

1997, c. 398, §J2 (NEW). 1999, c. 539, §1 (AMD).



9-B §1213-A. Asset pledge

1. Pledge requirement. The superintendent may require a nondepository trust company to pledge readily marketable assets to the superintendent if the superintendent believes that circumstances warrant the action. The pledged assets must be United States dollar denominated, investment grade and subject to the prior written approval of the superintendent. The pledged assets must be held on deposit or in safekeeping by an FDIC-insured depository institution approved by the superintendent. The pledged assets may be released to the superintendent only upon certification that a receiver or conservator of the nondepository trust company has been appointed. The asset pledge requirement may be lifted by the superintendent if the superintendent determines that the condition of the nondepository trust company so warrants that action.

[ 2005, c. 83, §12 (NEW) .]

2. Amount of pledge. The aggregate amount of pledged assets is determined by the superintendent but may not exceed the greater of $1,000,000 or 50% of the minimum required capital of the nondepository trust company at the time the asset pledge is imposed.

[ 2005, c. 83, §12 (NEW) .]

3. Pledge agreement. The asset pledge must be maintained pursuant to an asset pledge agreement in the form and containing any limitations and conditions the superintendent requires. As long as the nondepository trust company continues business in the ordinary course, the nondepository trust company may be permitted to collect income on the pledged assets and examine and exchange those assets. The aggregate amount of assets pledged may not be less than required under subsection 2 without the superintendent's approval.

[ 2005, c. 83, §12 (NEW) .]

4. Noncompliance. If a nondepository trust company fails to maintain the minimum required asset pledge, the superintendent may determine that the nondepository trust company does not meet the capital requirements under section 412-A and any rules adopted pursuant to section 412-A.

[ 2005, c. 83, §12 (NEW) .]

5. Rulemaking. The superintendent may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 83, §12 (NEW) .]

SECTION HISTORY

2005, c. 83, §12 (NEW).



9-B §1214. Business of nondepository trust companies

1. General powers. A nondepository trust company has all of the powers of and is entitled to engage in the business of a financial institution, including, without limitation, powers with respect to fiduciary and trust functions and transactions except that a nondepository trust company does not have the power to solicit, receive or accept money or its equivalent on deposit as a regular business within the meaning of section 131, subsection 5 and does not have the power to lend money except in transactions reasonably related to and deriving from its service as fiduciary or its conduct of trust business.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

2. Closely related activities. A nondepository trust company may conduct closely related activities, as defined in section 131, subsection 6-A and provided for in chapter 44, except that the superintendent may exclude those activities closely related to lending and taking deposits.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

3. Cash deposits. A nondepository trust company may deposit cash, whether constituting principal or income, in any financial institution whether within or without this State, including any affiliated financial institution, if the account is held either in the name of the trust to which the cash belongs or in the name of the nondepository trust company and is composed entirely of cash belonging to trust accounts, the respective contributions of which are reflected in the books and records of the nondepository trust company.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

4. Name. A nondepository trust company may not use as a part of the name or title under which its business is conducted or in designating its business the word or words "bank," "banker" or "banking" or the plural of or any abbreviation of those words. A nondepository trust company shall include as a part of its name the word "trust" unless otherwise approved by the superintendent for good cause shown.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

5. Additional offices. Notwithstanding chapters 33 and 37, a nondepository trust company may establish additional offices without the superintendent's approval.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1215. Holding companies of nondepository trust companies

If the holding company is not deemed to be a financial institution holding company under chapter 101 by virtue of controlling financial institutions other than nondepository trust companies or merchant banks, a holding company of a nondepository trust company is not subject to the provisions of chapter 101, except for section 1013, subsection 1 and the application requirements of section 1015 relevant to section 1013, subsection 1. [1997, c. 398, Pt. J, §2 (NEW).]

If the holding company is not deemed to be a financial institution holding company under chapter 101 by virtue of controlling financial institutions other than nondepository trust companies, the superintendent may examine the holding company, including its subsidiaries and affiliates, to the extent necessary to determine the soundness and viability of the nondepository trust company. [2005, c. 82, §15 (AMD).]

SECTION HISTORY

1997, c. 398, §J2 (NEW). 2005, c. 82, §15 (AMD).



9-B §1216. Rules

The superintendent may prescribe rules governing the activities of nondepository trust companies and implementing this chapter. These rules must take into account the general business purpose and nondepository nature of nondepository trust companies. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).






Chapter 122: MERCHANT BANKS

9-B §1221. General purpose and authority

A merchant bank is a financial institution organized under the provisions of this Title whose activities are generally limited to lending and investing as well as trust or fiduciary matters. Deposit activity is prohibited. Unless otherwise indicated in this chapter, a merchant bank has all the powers, duties and obligations of a financial institution under this Title. As one of the purposes of merchant banks is to provide needed capital or investments to businesses that may be impermissible or imprudent for depository financial institutions, its lending and investment activities are less restricted. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1222. Organization of merchant banks

1. Organization. A merchant bank must be organized pursuant to chapter 31 and must be managed and governed pursuant to this Title and the applicable provisions of Title 13-C and Title 31, chapters 15, 19 and 21, depending upon the organizational form selected.

[ 2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §5 (AMD) .]

2. Organizational documents. The organizational documents of a merchant bank that are filed with the Secretary of State must contain the following statement: "This corporation, limited liability company, limited partnership or limited liability partnership is subject to the Maine Revised Statutes, Title 9-B, chapter 122 and does not have the power to solicit, receive or accept money or its equivalent on deposit." This statement in the organizational documents of a merchant bank may not be amended.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

3. Conversion. A merchant bank may convert to any other type of investor-owned financial institution pursuant to chapter 34.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B20 (COR). 2005, c. 543, §D5 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. B, §5 (AMD).



9-B §1223. Capital

1. Initial capital.

[ 1999, c. 539, §2 (RP) .]

2. Capital. A merchant bank must have initial paid-in capital in accordance with chapter 31 and shall maintain minimum capital in accordance with section 412-A or any rules adopted under section 412-A. The superintendent may establish different capital maintenance standards for merchant banks than for other financial institutions organized under this Title. The minimum capital maintenance standards for a merchant bank may not be less than a level equal to 150% of the tier 1 risk-based capital and 150% of total risk-based capital established from time to time by the Board of Governors of the Federal Reserve System for a well-capitalized bank.

[ 1999, c. 539, §3 (AMD) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW). 1999, c. 539, §§2,3 (AMD).



9-B §1223-A. Asset pledge

1. Pledge requirement. The superintendent may require a merchant bank to pledge readily marketable assets to the superintendent if the superintendent believes that the action is necessary for the protection of the public. The pledged assets must be United States dollar denominated, investment grade and subject to the prior written approval of the superintendent. The pledged assets must be held on deposit or in safekeeping by an FDIC-insured depository institution approved by the superintendent. The pledged assets may be released to the superintendent only upon certification that a receiver or conservator of the merchant bank has been appointed. The asset pledge requirement may be lifted by the superintendent if the superintendent determines that the condition of the merchant bank so warrants that action.

[ 2005, c. 83, §13 (NEW) .]

2. Amount of pledge. The aggregate amount of pledged assets is determined by the superintendent but may not exceed the greater of $1,000,000 or 50% of the minimum required capital of the merchant bank at the time the asset pledge is imposed.

[ 2005, c. 83, §13 (NEW) .]

3. Pledge agreement. The asset pledge must be maintained pursuant to an asset pledge agreement in the form and containing any limitations and conditions the superintendent requires. As long as the merchant bank continues business in the ordinary course, the merchant bank may be permitted to collect income on the pledged assets and examine and exchange those assets. The aggregate amount of assets pledged may not be less than required under subsection 2 without the superintendent's approval.

[ 2005, c. 83, §13 (NEW) .]

4. Noncompliance. If a merchant bank fails to maintain the minimum required asset pledge, the superintendent may determine that the merchant bank does not meet the capital requirements under section 412-A and any rules adopted pursuant to section 412-A.

[ 2005, c. 83, §13 (NEW) .]

5. Rulemaking. The superintendent may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 83, §13 (NEW) .]

SECTION HISTORY

2005, c. 83, §13 (NEW).



9-B §1224. Business of merchant banks; power; limitations

1. Business of merchant banks. Except as provided in this chapter, a merchant bank has all the powers of and is entitled to engage in the business of a financial institution, including, without limitation, powers with respect to investments, loans, fiduciary and trust functions and transactions.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

2. Deposit activities. A merchant bank may not solicit, receive or accept money or its equivalent on deposit as a regular business within the meaning of section 131, subsection 5 or engage in deposit-like activities as determined by the superintendent. A merchant bank may deposit cash, whether constituting principal or income, in any financial institution, whether within or without this State, if the account is held either in the name of the trust to which the cash belongs or in the name of the merchant bank and is composed entirely of cash belonging to trust accounts, the respective contributions of which are reflected in the books and records of the merchant bank.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

3. Treasurer's checks. A merchant bank may issue drafts drawn on itself in the form of treasurer's or cashier's checks.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

4. Name. Notwithstanding section 241, subsection 9, a merchant bank may use as a part of its name the word or words "bank," "banker" or "banking" or the plural of or any abbreviations of those words.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

5. Offices. At least 30 days prior to the establishment of any office or branch office for the transaction of its business, a merchant bank shall notify the superintendent.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

6. Provisions inapplicable. The following provisions of this Title are inapplicable to merchant banks: sections 223, 316-A, 439-A, 445, 446-A and 465-A and chapters 33, 37 and 42. The limitations on the holding of equity securities and the purchase of speculative securities, equities and venture capital investments contained in section 419, subsection 1 are also inapplicable to merchant banks.

[ 1997, c. 660, Pt. A, §8 (AMD) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW). 1997, c. 660, §A8 (AMD).



9-B §1225. Insider loans and investments

The terms of any loans by a merchant bank to or investments by a merchant bank in any of the following must be disclosed to the governing body of the merchant bank: [1997, c. 398, Pt. J, §2 (NEW).]

1. Percentage of common stock. A person who owns 25% or more of the merchant bank's common stock or similar equity capital;

[ 1997, c. 683, Pt. A, §3 (AMD) .]

2. Member of governing body. A member of the governing body of the merchant bank;

[ 1997, c. 398, Pt. J, §2 (NEW) .]

3. Policy-making officer or manager. A policy-making officer or manager of the merchant bank; or

[ 1997, c. 398, Pt. J, §2 (NEW) .]

4. Percentage of voting shares owned by certain person or entity. A company 25% of the voting shares or other similar voting equity of which is owned by a person or entity listed in subsections 1 to 3.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW). 1997, c. 683, §A3 (AMD).



9-B §1226. Holding companies of merchant banks

If the holding company is not deemed to be a financial institution holding company under chapter 101 by virtue of controlling financial institutions other than a merchant bank or a nondepository trust company, a holding company of a merchant bank is not subject to the provisions of chapter 101, except for section 1013, subsection 1 and the application requirements of section 1015 relevant to section 1013, subsection 1. [1997, c. 398, Pt. J, §2 (NEW).]

If the holding company is not deemed to be a financial institution holding company under chapter 101 by virtue of controlling financial institutions other than a merchant bank, the superintendent may examine the holding company, including its subsidiaries and affiliates, to the extent necessary to determine the soundness and viability of the merchant bank. [2005, c. 82, §16 (AMD).]

SECTION HISTORY

1997, c. 398, §J2 (NEW). 2005, c. 82, §16 (AMD).



9-B §1227. Rules

The superintendent may prescribe rules governing the activities of merchant banks and implementing this chapter. These rules must take into account the objective of merchant banks to provide needed capital to businesses and the nondepository nature of merchant banks. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).






Chapter 123: UNINSURED BANKS

9-B §1231. General authority and purpose

A financial institution that does not accept retail deposits and for which insurance of deposits by the FDIC is not required may be organized pursuant to chapter 31. Unless otherwise indicated in this chapter, an uninsured bank has all the powers, rights, duties and obligations as a financial institution under this Title. An uninsured bank is not a nondepository trust company or a merchant bank. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1232. Organization of uninsured banks

1. Organization. An uninsured bank must be organized pursuant to chapter 31.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

2. Organizational documents. The organizational documents of an uninsured bank that are filed with the Secretary of State must contain the following statement: "This corporation, limited liability company, limited partnership or limited liability partnership is subject to the Maine Revised Statutes, Title 9-B, chapter 123 and does not have the power to solicit, receive or accept retail deposits." This statement in the organizational documents of an uninsured bank may not be amended.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

3. Conversion. An uninsured bank may convert to any other type of investor-owned financial institution pursuant to chapter 34.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1233. Capital

An uninsured bank must have initial paid-in capital in accordance with chapter 31 and shall maintain minimum capital in accordance with section 412-A or rules adopted under section 412-A, except that the superintendent may establish different capital maintenance requirements for uninsured banks than those required for insured financial institutions organized under this Title. [1999, c. 539, §4 (AMD).]

SECTION HISTORY

1997, c. 398, §J2 (NEW). 1999, c. 539, §4 (AMD).



9-B §1233-A. Asset pledge

1. Pledge requirement. The superintendent may require an uninsured bank to pledge readily marketable assets to the superintendent if the superintendent believes that the action is necessary for the protection of the public. The pledged assets must be United States dollar denominated, investment grade and subject to the prior written approval of the superintendent. The pledged assets must be held on deposit or in safekeeping by an FDIC-insured depository institution approved by the superintendent. The pledged assets may be released to the superintendent only upon certification that a receiver or conservator of the uninsured bank has been appointed. The asset pledge requirement may be lifted by the superintendent if the superintendent determines that the condition of the uninsured bank so warrants that action.

[ 2005, c. 83, §14 (NEW) .]

2. Amount of pledge. The aggregate amount of pledged assets is determined by the superintendent but may not exceed the greater of $1,000,000 or 50% of the minimum required capital of the uninsured bank at the time the asset pledge is imposed.

[ 2005, c. 83, §14 (NEW) .]

3. Pledge agreement. The asset pledge must be maintained pursuant to an asset pledge agreement in the form and containing any limitations and conditions the superintendent requires. As long as the uninsured bank continues business in the ordinary course, the uninsured bank may be permitted to collect income on the pledged assets and examine and exchange those assets. The aggregate amount of assets pledged may not be less than required under subsection 2 without the superintendent's approval.

[ 2005, c. 83, §14 (NEW) .]

4. Noncompliance. If an uninsured bank fails to maintain the minimum required asset pledge, the superintendent may determine that the uninsured bank does not meet the capital requirements under section 412-A and any rules adopted pursuant to section 412-A.

[ 2005, c. 83, §14 (NEW) .]

5. Rulemaking. The superintendent may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 83, §14 (NEW) .]

SECTION HISTORY

2005, c. 83, §14 (NEW).



9-B §1234. Cash reserves on deposits and accounts

An uninsured bank shall maintain reserves in accordance with section 422-A. The superintendent may establish by rule or order additional reserve requirements for uninsured banks. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1235. Lending limits

An uninsured bank's lending limit is governed by section 439-A or rules adopted under section 439-A, except that loans or extensions of credit to a person are limited to 15% of total capital. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1236. Deposits

An uninsured bank may not engage in retail deposit activities. The superintendent shall define deposit activities that do not constitute retail deposit activities by rule, taking account of the size or nature of depositors and deposit accounts. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1237. Disclosure of uninsured status

1. Sign that deposits not insured. An uninsured bank shall display conspicuously at each window or place where deposits are usually accepted a sign stating that deposits are not insured by the FDIC.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

2. Statement that deposits not insured. An uninsured bank shall either include in boldface conspicuous type on each signature card, passbook and instrument evidencing a deposit the following statement: "This deposit is not insured by the FDIC" or require each depositor to execute a statement that acknowledges that the initial deposit and all future deposits at the bank are not insured by the FDIC. The bank shall retain this acknowledgment as long as the depositor maintains any deposit with the bank.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

3. Statement on deposit-related advertising that deposits not insured. An uninsured bank shall include on all its deposit-related advertising a statement that deposits are not insured by the FDIC.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1238. Rules

The superintendent may prescribe rules governing the activities of uninsured banks and implementing this chapter. These rules must take into account the uninsured status of these banks. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1239. Holding companies of uninsured banks

If a holding company is not a financial institution holding company under chapter 101 by virtue of controlling a financial institution other than a merchant bank, a nondepository trust company or an uninsured bank, the superintendent may grant the holding company a waiver from the provisions of chapter 101; except that, the superintendent may not waive the requirements of section 1013, subsection 1 and the application requirements of section 1015 relevant to section 1013, subsection 1. [2001, c. 211, §26 (NEW).]

If a holding company is not a financial institution holding company under chapter 101 by virtue of controlling financial institutions other than a merchant bank, nondepository trust company or uninsured bank, the superintendent may examine the holding company, including its subsidiaries and affiliates, to the extent necessary to determine the soundness and viability of the uninsured bank. [2001, c. 211, §26 (NEW).]

SECTION HISTORY

2001, c. 211, §26 (NEW).









Part 13: FOREIGN BANKS

Chapter 131: FOREIGN BRANCHES, AGENCIES AND REPRESENTATIVE OFFICES

9-B §1311. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 182, Pt. B, §3 (NEW).]

1. Agency. "Agency" means any office or any place of business of a foreign bank located in any state of the United States at which credit balances are maintained incidental to or arising out of the exercise of banking powers, checks are paid, or money is lent, but at which deposits may not be accepted from persons who are citizens or residents of the United States.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Branch. "Branch" means any office or any place of business of a foreign bank located in any state of the United States at which deposits are received.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

3. Federal agency. "Federal agency" means an agency of a foreign bank established and operating pursuant to Section 4 of the federal International Banking Act of 1978.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

4. Federal branch. "Federal branch" means a branch of a foreign bank established and operating pursuant to Section 4 of the federal International Banking Act of 1978.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

5. Maine agency. "Maine agency" means an agency of a foreign bank located in this State and established and operating pursuant to the provisions of this chapter.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

6. Maine branch. "Maine branch" means a branch of a foreign bank located in this State and established and operating pursuant to the provisions of this chapter.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

7. Maine foreign bank. "Maine foreign bank" means a foreign bank that operates a Maine branch or Maine agency and for which Maine is the home state, in accordance with Section 5 of the federal International Banking Act of 1978.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

8. Maine representative office. "Maine representative office" means a representative office located in this State and established and operating pursuant to the provisions of this chapter.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

9. Out-of-state foreign bank. "Out-of-state foreign bank" means a foreign bank for which a state other than Maine is the home state, in accordance with Section 5 of the federal International Banking Act of 1978.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

10. Representative office. "Representative office" means any office of a foreign bank that is located in any state and is not a federal branch, federal agency, state branch, state agency or subsidiary of a foreign bank.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1312. Branches and agencies of foreign banks

1. Establishment. A foreign bank that is or will become a Maine foreign bank and engages directly in the banking business outside the United States may, with the prior approval of the superintendent, establish a branch or agency. The establishment of a branch or agency may be de novo or through merger or acquisition.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Criteria for approval. Applications for approvals required in subsection 1 must be filed pursuant to procedures established by the superintendent. Action on those applications must be taken in accordance with the requirements of section 252 and is subject to the standards set forth in section 253. Those applications are subject to the following additional criteria:

A. The foreign bank must directly engage in the banking business outside of the United States and be subject to comprehensive supervision or regulation on a consolidated basis by the appropriate authorities in its home country, or the superintendent finds that the appropriate authorities in the home country of the foreign bank are actively working to establish arrangements for the consolidated supervision of the bank; and [1997, c. 182, Pt. B, §3 (NEW).]

B. The foreign bank has provided the superintendent with adequate assurances that it will make available to the superintendent any information on the operations or activities of the foreign bank and any of its affiliates that the superintendent considers necessary to determine and enforce compliance with this Title and other applicable state law. [1997, c. 182, Pt. B, §3 (NEW).]

[ 1997, c. 182, Pt. B, §3 (NEW) .]

3. Application fee. An application for approval required in subsection 1 may not be considered complete by the superintendent unless accompanied by an application fee to be credited and used as provided in section 214. The superintendent shall establish the amount of the fee, which may not exceed $7,500.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1313. Federal branches and agencies

1. Permissibility of federal branches and agencies. Nothing in this Title may be construed to prohibit the operation of a federal branch or a federal agency in this State.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. No concurrent maintenance of federal branches or agencies. No foreign bank authorized to operate a Maine branch or Maine agency pursuant to section 1312 may maintain concurrently a federal branch or federal agency in this State.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1314. Powers of Maine branches and agencies

1. General powers. Except as otherwise specifically provided in this chapter or in orders or rules adopted by the superintendent, and notwithstanding any other law or rule of this State to the contrary, operations of a foreign bank at a Maine branch or Maine agency must be conducted with the same rights, privileges and powers accorded a trust company at the same location and are subject to all the same duties, restrictions, penalties, liabilities, conditions and limitations that apply under the laws of this State to a trust company doing business at the same location.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Exceptions. The following are exceptions to the provisions of subsection 1.

A. A Maine branch may not accept from citizens or residents of the United States deposits, other than credit balances that are incidental to or arise out of its exercise of other lawful banking powers, of less than $100,000, except to the extent that those deposits are determined by the Federal Deposit Insurance Corporation not to constitute "domestic retail deposit activities requiring deposit insurance protection" within the meaning of Section 6 of the federal International Banking Act of 1978. [1997, c. 182, Pt. B, §3 (NEW).]

B. A Maine agency may not accept any deposits from citizens or residents of the United States, other than credit balances that are incidental to or arise out of its exercise of other lawful banking powers, but it may accept deposits from persons who are neither citizens nor residents of the United States. [1997, c. 182, Pt. B, §3 (NEW).]

C. A Maine branch or Maine agency is not required to maintain deposit insurance pursuant to section 422. [1997, c. 182, Pt. B, §3 (NEW).]

D. Any limitation or restriction based on the capital and surplus of a financial institution is deemed to refer, as applied to a Maine branch or Maine agency, to the United States dollar equivalent of the capital and surplus of the foreign bank and, if the foreign bank has more than one branch or agency in the United States, the business transacted by all such branches and agencies must be aggregated in determining compliance with the limitation. [1997, c. 182, Pt. B, §3 (NEW).]

E. Unless otherwise provided by the superintendent, any provision in this Title and rules adopted under this Title that require a financial institution to obtain the approval of its board of directors are deemed to require a Maine branch or Maine agency to obtain the approval of parent foreign bank senior management. [1997, c. 182, Pt. B, §3 (NEW).]

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1315. Representative offices

1. Notification required. A foreign bank may establish a representative office in this State with 30 days' prior notice to the superintendent. A foreign bank may not establish a representative office in this State without the prior approval of the Board of Governors of the Federal Reserve System pursuant to Section 10 of the federal International Banking Act of 1978.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Permitted activities. Foreign banks may conduct the following activities through representative offices:

A. Solicitation for loans and in connection with those loans the assembly of credit information, making of property inspections and appraisals, securing of title information, preparation of applications for loans including making recommendations with respect to action on those applications, solicitation of investors to purchase loans from the foreign bank and the search for investors to contract with the foreign bank for servicing of those loans; [1997, c. 182, Pt. B, §3 (NEW).]

B. The solicitation of new business; [1997, c. 182, Pt. B, §3 (NEW).]

C. The conduct of research; [1997, c. 182, Pt. B, §3 (NEW).]

D. Back office administrative functions; and [1997, c. 182, Pt. B, §3 (NEW).]

E. Any other activity that may be permitted by the superintendent by rule or order. [1997, c. 182, Pt. B, §3 (NEW).]

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1316. Trust activities

1. Authority. A foreign bank that has established a Maine branch or Maine agency in accordance with section 1312 may engage in trust activities at that Maine branch or Maine agency upon 30 days' prior notification to the superintendent.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Territorial application. All trust activities entered into between a foreign bank that has established a Maine branch or Maine agency and persons residing or domiciled in this State or that involve property located in this State are governed by the laws of this State.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1317. Service of process

A foreign bank having a Maine agency, Maine branch or Maine representative office shall maintain a registered office and is subject to service of process in the manner provided for in Title 13-C, chapter 15. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §21 (COR).]

SECTION HISTORY

1997, c. 182, §B3 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B21 (COR).



9-B §1318. Deposit requirements; asset requirements

1. Deposit requirement. Upon the opening of a Maine branch or Maine agency and thereafter, a foreign bank shall keep on deposit, in accordance with rules the superintendent may prescribe, with a financial institution authorized to do business in the State, except for a foreign bank, United States dollar deposits or investment securities of a type that may be prescribed by the superintendent in an amount as set forth in this section. The financial institution must be approved by the superintendent.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Amount of deposit. The aggregate amount of deposited investment securities, calculated on the basis of principal amount or market value, whichever is lower, and United States dollar deposits for each Maine branch or Maine agency established and operating under this chapter may not be less than the amount prescribed by section 412-A or rules adopted under section 412-A as applied to total liabilities of the Maine branch or Maine agency, including acceptances, but excluding accrued expenses, and amounts due and other liabilities to offices, branches, agencies and subsidiaries of the foreign bank. The superintendent may require that the assets deposited pursuant to this subsection must be maintained in such amounts as the superintendent may consider necessary or desirable for the maintenance of a sound financial condition, the protection of depositors and the public interest. The superintendent may consider reserves or other assets deposited with or on behalf of a federal banking agency in determining the amount of deposit.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

3. Deposit agreement. The deposit must be maintained with the financial institution selected according to subsection 1 pursuant to a deposit agreement in such form and containing such limitations and conditions as the superintendent may prescribe. So long as it continues business in the ordinary course a foreign bank may be permitted to collect income on the securities and funds so deposited and examine and exchange those securities.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

4. Asset maintenance. Subject to such conditions and requirements as may be prescribed by the superintendent, each foreign bank operating a Maine branch or Maine agency shall hold in this State assets of such types and in such amounts as the superintendent may prescribe by general or specific rule or ruling as necessary or desirable for the maintenance of a sound financial condition, the protection of depositors and creditors and the public interest. In determining compliance with any such prescribed asset requirements, the superintendent shall give credit to assets required to be maintained pursuant to subsection 1, reserves required to be maintained with the Federal Reserve System and assets pledged and surety bonds payable to the Federal Deposit Insurance Corporation to secure the payment of domestic deposits.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1319. Record keeping and reporting

1. General. A Maine branch, Maine agency or Maine representative office shall comply with applicable record-keeping and reporting requirements that apply to financial institutions organized under this Title and with any additional requirements that may be prescribed by the superintendent. A Maine branch, Maine agency, Maine representative office and the parent foreign bank shall furnish information relating to the affairs of the parent foreign bank and its affiliates that the superintendent may from time to time request. The superintendent may modify record-keeping and reporting requirements if the superintendent determines that circumstances warrant a modification.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Reports filed with other agencies. The reporting requirements imposed by this section may be complied with by submitting to the superintendent copies of reports prepared for federal regulatory agencies by the institution, which contain the information requested, unless the superintendent requires otherwise.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

3. Maintenance of accounts, books and records. A Maine branch, Maine agency or Maine representative office shall maintain a set of accounts and records reflecting its transactions that are separate from those of the foreign bank and any other branch, agency or representative office. The Maine branch, Maine agency or Maine representative office shall keep a set of accounts and records in English sufficient to permit the superintendent to examine the condition of the branch, agency or representative office and the branch's, agency's or representative office's compliance with applicable laws and rules. The Maine branch, Maine agency or Maine representative office shall promptly provide any additional records requested by the superintendent for examination or supervisory purposes.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

4. More than one Maine branch or Maine agency. A foreign bank with more than one Maine branch or Maine agency shall designate one of those branches or agencies to maintain consolidated asset, liability and capital equivalency accounts for all Maine branches or Maine agencies.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1320. Disclosure of lack of deposit insurance

Each foreign bank operating a Maine branch or Maine agency shall, in a manner established by the superintendent, give notice that deposits and credit balances in that branch or agency are not insured by the Federal Deposit Insurance Corporation. [1997, c. 182, Pt. B, §3 (NEW).]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1321. Notice of changes in name and location

1. Notice. A foreign bank maintaining a Maine branch, Maine agency or Maine representative office shall provide the superintendent with prior notice of the following events:

A. A change in corporate name; [1997, c. 182, Pt. B, §3 (NEW).]

B. A change of mailing address; [1997, c. 182, Pt. B, §3 (NEW).]

C. A relocation of office in Maine; [1997, c. 182, Pt. B, §3 (NEW).]

D. A conversion of a Maine branch or Maine agency to a federal branch or agency; and [1997, c. 182, Pt. B, §3 (NEW).]

E. Any changes in the designation of home state. [1997, c. 182, Pt. B, §3 (NEW).]

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Timing and form of notice. The superintendent shall determine the form and timing of notice of these events.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1322. Change of control of foreign bank

A foreign bank that is licensed to establish and maintain a Maine branch, Maine agency or Maine representative office shall file with the superintendent a notice, in such form and containing such information as the superintendent may prescribe, no later than 14 calendar days after that foreign bank becomes aware of any acquisition of control of that foreign bank or merges with another foreign bank. [1997, c. 182, Pt. B, §3 (NEW).]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1323. Voluntary closure of Maine branch, Maine agency or Maine representative office

1. Maine branch or Maine agency. A foreign bank may voluntarily close a Maine branch or Maine agency in accordance with section 335, subsection 2.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Maine representative office. A foreign bank may voluntarily close a Maine representative office upon 30 days' prior notice to the superintendent.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1324. Conversions

1. Authority. A foreign bank may convert a Maine representative office to a Maine agency or Maine branch, or convert a Maine agency to a Maine representative office or a Maine branch, or convert a Maine branch to a Maine agency or Maine representative office with the prior approval of the superintendent. A foreign bank may also convert a federal branch or agency to a Maine branch or Maine agency.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Applications. Applications for prior approval of conversions must be processed in accordance with sections 252 and 253 or section 1315 as appropriate.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1325. Assessment, examination and enforcement

1. Assessment. A foreign bank operating a Maine branch or a Maine agency shall pay assessments to the superintendent in accordance with section 214, subsection 2.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Examination. The superintendent may examine each Maine branch, Maine agency or Maine representative office pursuant to section 221 and is compensated for those examinations according to the provisions of section 214, subsection 1.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

3. Enforcement. The superintendent may enforce the provisions of this chapter pursuant to the enforcement authority under sections 231 and 232.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1326. Involuntary termination of authority and receivership

1. Involuntary termination of authority to operate Maine branch, Maine agency or Maine representative office. The involuntary termination of authority to operate a Maine branch, Maine agency or Maine representative office is governed by the following.

A. Authority to operate a Maine branch, Maine agency or Maine representative office terminates when the parent foreign bank is dissolved or its authority or existence is otherwise terminated or canceled in the country of its organization. [1997, c. 182, Pt. B, §3 (NEW).]

B. The superintendent may terminate a foreign bank's authority to operate a Maine branch, Maine agency or Maine representative office if the superintendent determines that or has reasonable cause to believe that:

(1) The foreign bank has violated or failed to comply with any of the provisions of this chapter or any of the rules or orders of the superintendent made pursuant to this chapter; or

(2) A conservator is appointed for the foreign bank or a similar proceeding is initiated in the foreign bank's country of organization. [1997, c. 182, Pt. B, §3 (NEW).]

C. A foreign bank whose authority to operate a Maine branch, Maine agency or Maine representative office is revoked by the superintendent may bring an action challenging the superintendent's revocation in Superior Court within 10 days of that revocation. The court must uphold the superintendent's revocation of a foreign bank's authority to operate a Maine branch, Maine agency or Maine representative office unless the court finds that the superintendent's action was arbitrary and capricious. [1997, c. 182, Pt. B, §3 (NEW).]

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Receivership. Whenever the superintendent revokes a foreign bank's authority to operate a Maine branch or Maine agency or whenever any creditor of that foreign bank has obtained a judgment against the foreign bank arising out of a transaction with a branch or agency in any court of record of the United States or any state of the United States and made application, accompanied by a certificate from the clerk of the court stating that that judgment has been rendered and has remained unpaid for a period of 30 days, or whenever the superintendent becomes satisfied that that foreign bank is insolvent, the superintendent may, after due consideration of its affairs, appoint a receiver who shall take possession of all the property and assets of that foreign bank in Maine pursuant to provisions of chapter 36.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1327. Interstate operations of Maine foreign banks

1. Establishment. A Maine foreign bank may establish and operate a branch in another state in accordance with section 1312. The establishment of that branch may be de novo or through merger, acquisition or other consolidation.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Activities. A Maine foreign bank may conduct any activity at that branch that is permissible for a foreign bank in that host state, as defined in section 131, subsection 20-B.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1328. Interstate operations of out-of-state foreign banks

1. Establishment. An out-of-state foreign bank may establish a branch or agency in this State in accordance with the procedures set forth in section 373, subsection 3. The establishment of that branch or agency may be de novo or through merger, acquisition or other consolidation.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Activities. The activities of branches or agencies located in this State by out-of-state foreign banks are governed by the provisions of this chapter and section 376, subsection 2.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1329. Rule-making authority

The superintendent may adopt rules to supplement the requirements of this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 182, Pt. B, §3 (NEW).]

SECTION HISTORY

1997, c. 182, §B3 (NEW).












TITLE 10: COMMERCE AND TRADE

Part 1: GENERAL PROVISIONS

Chapter 1: PROMOTION OF MAINE

10 §1. State level (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 455, §4 (RP).



10 §2. County level

Any county may expend not exceeding the sum of $5,000 annually under the direction of the county commissioners, to be accounted for as other moneys of the county, for advertising or promoting the natural resources, advantages and attractions of such county.






Chapter 1-A: INTERNATIONAL TRADE AND THE ECONOMY

10 §11. Maine Jobs, Trade and Democracy Act

1. Short title. This section may be known and cited as "the Maine Jobs, Trade and Democracy Act."

[ 2003, c. 699, §2 (NEW) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commission" means the Citizen Trade Policy Commission established in Title 5, section 12004-I, subsection 79-A. [2003, c. 699, §2 (NEW).]

B. "Trade agreement" means any agreement reached between the United States Government and any other country, countries or other international political entity or entities that proposes to regulate trade among the parties to the agreement. "Trade agreement" includes, but is not limited to, the North American Free Trade Agreement, agreements with the World Trade Organization and the proposed Free Trade Area of the Americas. [2003, c. 699, §2 (NEW).]

[ 2003, c. 699, §2 (NEW) .]

3. Purposes. The commission is established to assess and monitor the legal and economic impacts of trade agreements on state and local laws, working conditions and the business environment; to provide a mechanism for citizens and Legislators to voice their concerns and recommendations; and to make policy recommendations designed to protect Maine's jobs, business environment and laws from any negative impact of trade agreements.

[ 2003, c. 699, §2 (NEW) .]

4. Membership. The commission consists of the following members:

A. The following 17 voting members:

(1) Three Senators representing at least 2 political parties, appointed by the President of the Senate;

(2) Three members of the House of Representatives representing at least 2 political parties, appointed by the Speaker of the House;

(3) The Attorney General or the Attorney General's designee;

(4) Four members of the public, appointed by the Governor as follows:

(a) A small business person;

(b) A small farmer;

(c) A representative of a nonprofit organization that promotes fair trade policies; and

(d) A representative of a Maine-based corporation that is active in international trade;

(5) Three members of the public appointed by the President of the Senate as follows:

(a) A health care professional;

(b) A representative of a Maine-based manufacturing business with 25 or more employees; and

(c) A representative of an economic development organization; and

(6) Three members of the public appointed by the Speaker of the House as follows:

(a) A person who is active in the organized labor community;

(b) A member of a nonprofit human rights organization; and

(c) A member of a nonprofit environmental organization.

In making appointments of members of the public, the appointing authorities shall make every effort to appoint representatives of generally recognized and organized constituencies of the interest groups mentioned in subparagraphs (4), (5) and (6); and [2003, c. 699, §2 (NEW).]

B. The following 4 commissioners or the commissioners' designees of the following 4 departments and the president or the president's designee of the Maine International Trade Center who serve as ex officio, nonvoting members:

(1) Department of Labor;

(3) Department of Environmental Protection;

(4) Department of Agriculture, Conservation and Forestry; and

(5) Department of Health and Human Services. [2003, c. 689, Pt. B, §6 (REV); 2007, c. 266, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

[ 2003, c. 689, Pt. B, §6 (REV); 2007, c. 266, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

5. Terms; vacancies; limits. Except for Legislators, commissioners and the Attorney General, who serve terms coincident with their elective or appointed terms, all members are appointed for 3-year terms. A vacancy must be filled by the same appointing authority that made the original appointment. Appointed members may not serve more than 2 terms. Members may continue to serve until their replacements are designated. A member may designate an alternate to serve on a temporary basis.

[ 2003, c. 699, §2 (NEW) .]

6. Chair; officers; rules. The first-named Senate member and the first-named House of Representatives member are cochairs of the commission. The commission shall appoint other officers as necessary and make rules for orderly procedure.

[ 2003, c. 699, §2 (NEW) .]

7. Compensation. Legislators who are members of the commission are entitled to receive the legislative per diem and expenses as defined in Title 3, section 2 for their attendance to their duties under this chapter. Other members are entitled to receive reimbursement of necessary expenses if they are not otherwise reimbursed by their employers or others whom they represent.

[ 2003, c. 699, §2 (NEW) .]

8. Staff. The Legislature, through the commission, shall contract for staff support for the commission, which, to the extent funding permits, must be year-round staff support. In the event funding does not permit adequate staff support, the commission may request staff support from the Legislative Council, except that Legislative Council staff support is not authorized when the Legislature is in regular or special session.

[ 2013, c. 427, §1 (RPR) .]

9. Powers and duties. The commission:

A. Shall meet at least twice annually; [2003, c. 699, §2 (NEW).]

B. Shall hear public testimony and recommendations from the people of the State and qualified experts when appropriate at no fewer than 2 locations throughout the State each year on the actual and potential social, environmental, economic and legal impacts of international trade agreements and negotiations on the State; [2003, c. 699, §2 (NEW).]

C. Shall every 2 years conduct an assessment of the impacts of international trade agreements on Maine's state laws, municipal laws, working conditions and business environment. The assessment must be submitted and made available to the public as provided for in the annual report in paragraph D; [2007, c. 266, §2 (AMD).]

D. Shall maintain active communications with and submit an annual report to the Governor, the Legislature, the Attorney General, municipalities, Maine's congressional delegation, the Maine International Trade Center, the Maine Municipal Association, the United States Trade Representative's Office, the National Conference of State Legislatures and the National Association of Attorneys General or the successor organization of any of these groups. The commission shall make the report easily accessible to the public by way of a publicly accessible site on the Internet maintained by the State. The report must contain information acquired pursuant to activities under paragraph B and may contain information acquired pursuant to activities under paragraph C; [2007, c. 266, §3 (AMD).]

E. Shall maintain active communications with any entity the commission determines appropriate regarding ongoing developments in international trade agreements and policy; [2003, c. 699, §2 (NEW).]

F. May recommend or submit legislation to the Legislature; [2003, c. 699, §2 (NEW).]

G. May recommend that the State support, or withhold its support from, future trade negotiations or agreements; and [2003, c. 699, §2 (NEW).]

H. May examine any aspects of international trade, international economic integration and trade agreements that the members of the commission consider appropriate. [2003, c. 699, §2 (NEW).]

[ 2007, c. 266, §§2, 3 (AMD) .]

10. Accounting; outside funding. All funds appropriated, allocated or otherwise provided to the commission must be deposited in an account separate from all other funds of the Legislature and are nonlapsing. Funds in the account may be used only for the purposes of the commission. The commission may seek and accept outside funding to fulfill commission duties. Prompt notice of solicitation and acceptance of funds must be sent to the Legislative Council. All funds accepted must be forwarded to the Executive Director of the Legislative Council, along with an accounting that includes the amount received, the date that amount was received, from whom that amount was received, the purpose of the donation and any limitation on use of the funds. The executive director shall administer all funds received in accordance with this section. At the beginning of each fiscal year, and at any other time at the request of the cochairs of the commission, the executive director shall provide to the commission an accounting of all funds available to the commission, including funds available for staff support.

[ 2013, c. 427, §2 (AMD) .]

11. Evaluation. By December 31, 2009, the commission shall conduct an evaluation of its activities and recommend to the Legislature whether to continue, alter or cease the commission's activities.

[ 2003, c. 699, §2 (NEW) .]

SECTION HISTORY

2003, c. 689, Pt. B, §6 (REV). 2003, c. 699, §2 (NEW). 2007, c. 266, §§1-3 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 427, §§1, 2 (AMD).



10 §12. Quorum

For purposes of holding a meeting, a quorum is 11 members. A quorum must be present to start a meeting but not to continue or adjourn a meeting. For purposes of voting, a quorum is 9 voting members. [2007, c. 266, §4 (NEW).]

SECTION HISTORY

2007, c. 266, §4 (NEW).



10 §13. Legislative approval of trade agreements

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commission" means the Citizen Trade Policy Commission established in Title 5, section 12004-I, subsection 79-A. [2009, c. 385, §1 (NEW).]

B. "Trade agreement" means an agreement reached between the United States Government and any other country, countries or other international political entity or entities that proposes to regulate trade, procurement, services or investment among the parties to the agreement. "Trade agreement" includes, but is not limited to, any agreements under the auspices of the World Trade Organization, all regional free trade agreements, including the North American Free Trade Agreement and the Central America Free Trade Agreement and all bilateral agreements entered into by the United States, as well as requests for binding agreement received from the United States Trade Representative. [2009, c. 385, §1 (NEW).]

[ 2009, c. 385, §1 (NEW) .]

2. State official prohibited from binding the State. If the United States Government provides the State with the opportunity to consent to or reject binding the State to a trade agreement, or a provision within a trade agreement, then an official of the State, including but not limited to the Governor, may not bind the State or give consent to the United States Government to bind the State in those circumstances, except as provided in this section.

[ 2009, c. 385, §1 (NEW) .]

3. Receipt of request for trade agreement. When a communication from the United States Trade Representative concerning a trade agreement provision is received by the State, the Governor shall submit a copy of the communication and the proposed trade agreement, or relevant provisions of the trade agreement, to the chairs of the commission, the President of the Senate, the Speaker of the House of Representatives, the Maine International Trade Center and the joint standing committees of the Legislature having jurisdiction over state and local government matters and business, research and economic development matters.

[ 2009, c. 385, §1 (NEW) .]

4. Review by commission. The commission, in consultation with the Maine International Trade Center, shall review and analyze the trade agreement and issue a report on the potential impact on the State of agreeing to be bound by the trade agreement, including any necessary implementing legislation, to the Legislature and the Governor.

[ 2009, c. 385, §1 (NEW) .]

5. Legislative approval of trade agreement required. Unless the Legislature by proper enactment of a law authorizes the Governor or another official of the State to enter into the specific proposed trade agreement, the State may not be bound by that trade agreement.

[ 2009, c. 385, §1 (NEW) .]

SECTION HISTORY

2009, c. 385, §1 (NEW).






Chapter 3: PEACEFUL USES OF ATOMIC ENERGY

Subchapter 1: GENERAL PROVISIONS

10 §51. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§1,14 (RP).



10 §52. Definitions (REALLOCATED TO TITLE 38, SECTION 1402)

(REALLOCATED TO TITLE 38, SECTION 1402)

SECTION HISTORY

1981, c. 439, §§1-4 (AMD). 1983, c. 345, §§2,14 (RAL).



10 §53. Therapeutic or medicinal use not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§3,14 (RP).



10 §54. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§3,14 (RP).






Subchapter 2: RESEARCH AND DEVELOPMENT

10 §101. Research for atomic industrial development (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §§22,23 (AMD). 1973, c. 513, §22 (AMD). 1973, c. 537, §6 (AMD). 1973, c. 585, §12 (AMD). 1977, c. 604, §2 (RP).



10 §102. Coordination of studies and development activities (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §7 (AMD). 1975, c. 771, §§113-114 (AMD). 1977, c. 604, §3 (RP).



10 §103. Duties of Human Services (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 423, §1 (AMD). 1979, c. 684, §§1,2 (AMD). 1981, c. 109, §§1,2 (AMD). 1983, c. 345, §§4,14 (RP).



10 §104. Prevention of unnecessary radiation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§5,14 (RP).



10 §105. Registration fees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 684, §3 (NEW). 1983, c. 345, §§6,14 (RP).






Subchapter 3: FEDERAL CONTROL AND COOPERATION

10 §151. Federal license or permit required (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§7,14 (RP).



10 §151-A. Coordination and liaison with federal agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §5 (NEW). 1983, c. 88, §1 (AMD). 1983, c. 345, §§8,14 (RP). 1985, c. 506, §A8 (AMD).



10 §152. Contracts with federal agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §6 (RPR). 1983, c. 345, §§9,14 (RP).



10 §153. Agreements and cooperative arrangements authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §7 (AMD). 1983, c. 345, §§10,14 (RP).






Subchapter 3-A: HIGH-LEVEL WASTES

10 §161. Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §8 (NEW). 1983, c. 381, §2 (RP).



10 §162. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §8 (NEW). 1983, c. 381, §2 (RP).



10 §163. Area studies (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §8 (NEW). 1983, c. 381, §2 (RP).



10 §164. Location studies (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §8 (NEW). 1983, c. 381, §2 (RP).



10 §165. Site selection (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §8 (NEW). 1983, c. 381, §2 (RP).



10 §166. On-site storage of spent fuel assemblies; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 643, (NEW). 1983, c. 381, §2 (RP).






Subchapter 3-B: LOW-LEVEL RADIOACTIVE WASTES

10 §171. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §9 (NEW). 1983, c. 381, §4 (RP).



10 §172. Reporting (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §9 (NEW). 1983, c. 381, §4 (RP).



10 §173. Geological characterization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §9 (NEW). 1983, c. 381, §4 (RP).



10 §174. Regional compacts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §9 (NEW). 1983, c. 381, §4 (RP). 1983, c. 500, §1 (RAL). 1989, c. 502, §A26 (RP).



10 §175. Low-level Waste Siting Commission (REALLOCATED TO TITLE 38, SECTION 1476)

(REALLOCATED TO TITLE 38, SECTION 1476)

SECTION HISTORY

1981, c. 439, §9 (NEW). 1983, c. 88, §2 (AMD). 1983, c. 381, §5 (RAL).



10 §176. Low-level Waste Siting Fund (REALLOCATED TO TITLE 38, SECTION 1477)

(REALLOCATED TO TITLE 38, SECTION 1477)

SECTION HISTORY

1981, c. 439, §9 (NEW). 1983, c. 88, §§3,4 (AMD). 1983, c. 381, §6 (RAL).






Subchapter 4: VIOLATIONS AND PENALTIES

10 §201. Penalties; injunctions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§11,14 (RP).



10 §202. Injunctive relief (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§11,14 (RP).



10 §203. Injunction proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§11,14 (RP).









Chapter 4: REQUIREMENTS FOR CERTIFICATION OF NUCLEAR POWER PLANTS BY THE PUBLIC UTILITIES COMMISSION

10 §251. Definitions (REALLOCATED TO TITLE 35, SECTION 3371)

(REALLOCATED TO TITLE 35, SECTION 3371)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL).



10 §252. Requirements prior to certification of nuclear power plants by the Public Utilities Commission (REALLOCATED TO TITLE 35, SECTION 3372)

(REALLOCATED TO TITLE 35, SECTION 3372)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL).



10 §253. Power to certify (REALLOCATED TO TITLE 35, SECTION 3373)

(REALLOCATED TO TITLE 35, SECTION 3373)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL).



10 §254. Certification of nuclear power plants (REALLOCATED TO TITLE 35, SECTION 3374)

(REALLOCATED TO TITLE 35, SECTION 3374)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL).



10 §255. Commission action upon petition (REALLOCATED TO TITLE 35, SECTION 3375)

(REALLOCATED TO TITLE 35, SECTION 3375)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL).



10 §256. Commission action if power to grant certificates not granted (REALLOCATED TO TITLE 35, SECTION 3376)

(REALLOCATED TO TITLE 35, SECTION 3376)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL).






Chapter 5: NEW ENGLAND INTERSTATE PLANNING COMPACT

10 §301. Compact entered into by State (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §302. Findings -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §303. Purpose -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §304. Creation of commission -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). 1983, c. 812, §60 (AMD). 1989, c. 503, §B50 (AMD). MRSA T. 10, §318 (RP).



10 §305. Membership -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §306. Functions -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §307. Cooperation with the Federal Government and other Governmental Entities -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §308. Meetings and voting -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §309. Finances -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). 1983, c. 812, §61 (AMD). MRSA T. 10, §318 (RP).



10 §310. Administration and management -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §311. Other compacts and activities -- Article X (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §312. Enactment -- Article XI (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §313. Withdrawal -- Article XII (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §314. Construction and severability -- Article XIII (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §315. Appointment of state member -- Article XIV (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §316. Retirement coverage -- Article XV (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §317. Renunciation -- XVI (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §318. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 668, §80 (NEW). MRSA T. 10, §318 (RP).






Chapter 7: PINE TREE PARTNERSHIP FUND

10 §351. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 468, §2 (NEW). 1989, c. 552, §1 (AMD). 1995, c. 699, §2 (RP).



10 §352. Fund established (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 468, §2 (NEW). 1995, c. 699, §2 (RP).



10 §353. Board (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 468, §2 (NEW). 1991, c. 622, §S21 (RP).



10 §354. Duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 468, §2 (NEW). 1995, c. 699, §2 (RP).



10 §355. Grants (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 468, §2 (NEW). 1989, c. 552, §2 (AMD). 1995, c. 699, §2 (RP).



10 §356. Purposes for which grants may be awarded (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 468, §2 (NEW). 1995, c. 699, §2 (RP).



10 §357. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 468, §2 (NEW). 1989, c. 552, §3 (RP).






Chapter 9: ALLOCATION OF STATE CEILING ON TAX-EXEMPT BONDS

10 §361. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 594, §1 (NEW).]

1. Bond. "Bond" means a revenue obligation security, bond, note, debenture, certificate or other evidence of indebtedness of the State or any political subdivision of the State.

[ 1985, c. 594, §1 (NEW) .]

2. Carryforward. "Carryforward" means that portion of the state ceiling for any calendar year which is unallocated to specific bond issues during that calendar year and which is available to be carried forward to be used in later years under the United States Code, Title 26.

[ 1987, c. 413, §1 (AMD) .]

3. Federal formula. "Federal formula" means the formula or formulas for allocation of the state ceiling now or hereafter established under the United States Code, Title 26.

[ 1985, c. 594, §1 (NEW) .]

4. Solid waste energy project. "Solid waste energy project" means a project designed to convert solid waste to electricity or steam.

[ 1985, c. 594, §1 (NEW) .]

5. State ceiling. "State ceiling" means the annual dollar volume cap on the issuance of tax-exempt bonds now or hereafter imposed on the State and its agencies and governmental subdivisions by the United States Code, Title 26.

[ 1985, c. 594, §1 (NEW) .]

6. Tax-exempt bond. "Tax-exempt bond" means a bond the interest on which is not included in the gross income of the owners for federal income tax purposes pursuant to the United States Code, Title 26, Section 103.

[ 1987, c. 413, §2 (AMD) .]

SECTION HISTORY

1985, c. 594, §1 (NEW). 1987, c. 413, §§1,2 (AMD).



10 §362. Legislative purpose

The Legislature finds and declares that the availability of financing through use of tax-exempt bonds is an effective and necessary tool for economic development, ensuring an adequate supply of affordable housing, providing for loans for higher education and promoting and improving the health, safety, welfare and quality of life of the people of the State. Because the availability of the financing is largely determined by the United States Internal Revenue Code and because there is a statewide need to assure that the limited amount of tax-exempt financing available is used in the most efficacious manner by issuers of bonds in the State to provide the greatest benefits to the State, the Legislature determines that the legislative purpose of promoting the best use of a limited resource can be best met by authorizing the Legislature and certain designated issuers of bonds to allocate available amounts of tax-exempt bond authority among issuers. This chapter is intended to apply to the federal formulas in effect on the effective date of this chapter, as well as to any unified volume limitation that may be enacted subsequently by the United States Congress. Any action by the designated issuers pursuant to this chapter is expressly delegated to those issuers by the Legislature for purposes of determining whether such action is authorized by the United States Code, Title 26. [1987, c. 413, §3 (AMD).]

SECTION HISTORY

1985, c. 594, §1 (NEW). 1987, c. 413, §3 (AMD).



10 §363. Allocation of the state ceiling

1. Formula and procedure.

[ 1987, c. 413, §4 (RP) .]

1-A. Procedure. For each calendar year, the Legislature may establish a procedure for allocation of the entire amount of the state ceiling by allocating an amount of the state ceiling to the specific issuers designated in this section for further allocation by each specific issuer to itself or to other issuers for specific bond issues requiring an allocation of the state ceiling or for carryforward. This procedure supersedes the federal formula to the full extent that the United States Code, Title 26, authorizes the Legislature to vary the federal formula. Allocations may be reviewed by the Legislature periodically and unused allocations may be reallocated to other issuers; however, notwithstanding the existence of legislation allocating or reallocating all or any portion of the state ceiling, at any time during the period from September 1st to and including December 31st of any calendar year, and at any other time that the Legislature is not in session, a group consisting of a representative of each of the issuers specifically identified in subsections 4, 5, 6, 7, 8 and 8-A; and a representative of the Governor designated each year by the Governor may, by written agreement executed by no fewer than 5 of the 6 voting representatives, allocate amounts not previously allocated and reallocate unused allocations from one of the specific issuers designated in this section to another specific issuer for further allocation or carryforward, with respect to the state ceiling for that calendar year only. In no event may any issuer have more than one vote. If an issuer is allocated a portion of the state ceiling in more than one category, the written agreement must be executed by no fewer than 4 of the 6 voting representatives. Except for records containing specific and identifiable personal information acquired from applicants for or recipients of financial assistance, the records of the group of representatives described in this subsection are public records and the meetings of the group of representatives described in this subsection are public proceedings within the meaning of Title 1, chapter 13, subchapter 1.

[ 2005, c. 425, §22 (AMD) .]

2. Allocations by the Governor and the Legislature.

[ 1987, c. 413, §4 (RP) .]

2-A. Recommendation of Governor and issuers. At any time action of the Legislature under subsection 1-A is necessary or desirable, the Governor shall recommend to the appropriate committee of the Legislature a proposed allocation or reallocation of all or part of the state ceiling. To assist the Governor in making a recommendation of proposed allocations of the state ceiling on private activity bonds, the group of 7 representatives described in subsection 1-A shall make a recommendation regarding allocation or reallocation of the state ceiling. In order to assist the group in making its recommendation and to assist the Governor and the Legislature, the Department of Administrative and Financial Services, in consultation with the Governor's Office of Policy and Management, shall prepare an annual analysis of the State's economic outlook, prevailing interest rate forecasts related to tax-exempt financing by the issuers specifically identified in subsections 4 to 8, the availability to those issuers of alternative financing from sources that do not require an allocation of the state ceiling and the relationship of these factors and various public policy considerations to the allocation or reallocation of the state ceiling. In recommending any allocation or reallocation of the state ceiling to the Legislature, the Governor shall consider the requests and recommendations of those issuers of bonds within the State designated in this section, the recommendations of the group of representatives described in subsection 1-A and the annual analysis of the Department of Administrative and Financial Services.

[ 2011, c. 655, Pt. DD, §8 (AMD); 2011, c. 655, Pt. DD, §24 (AFF) .]

3. Emergency allocation.

[ 1987, c. 769, Pt. A, §41 (RP) .]

4. Allocation to Maine State Housing Authority. That portion of the state ceiling allocated under this section to the category of bonds for housing or housing-related purposes must be allocated to the Maine State Housing Authority, which may further allocate that portion of the state ceiling to bonds for housing-related projects that require an allocation in order to qualify as tax-exempt bonds. Any further allocation or reallocation of any portion of the state ceiling from the Maine State Housing Authority to another specific issuer designated in this section must be done in accordance with the requirements in subsection 1-A.

[ 1999, c. 728, §3 (AMD) .]

5. Allocation to the Treasurer of State. That portion of the state ceiling allocated under this section to the category of general obligation bonds of the State must be allocated to the Treasurer of State, who may further allocate that portion of the state ceiling to bonds of the State requiring an allocation in order to qualify as tax-exempt bonds. Any further allocation or reallocation of any portion of the state ceiling from the Treasurer of State to another specific issuer designated in this section must be done in accordance with the requirements in subsection 1-A.

[ 1999, c. 728, §3 (AMD) .]

6. Allocation to the Finance Authority of Maine. That portion of the state ceiling allocated to the category of bonds that are limited obligations of the issuer payable solely from the revenues of the projects financed with the proceeds of the bonds, other than for housing-related projects or issues included in an issue of the Maine Municipal Bond Bank, as well as that portion of the state ceiling allocated to bonds authorized to be issued by the Finance Authority of Maine pursuant to Title 20-A, chapter 417-B, must be allocated to the Finance Authority of Maine, which may further allocate that portion of the state ceiling to bonds requiring an allocation in order to qualify as tax-exempt bonds. Any further allocation or reallocation of any portion of the state ceiling from the Finance Authority of Maine to another specific issuer designated in this section must be done in accordance with the requirements in subsection 1-A.

[ 1999, c. 728, §4 (AMD) .]

7. Allocation to the Maine Municipal Bond Bank. That portion of the state ceiling allocated to the category of bonds that are general obligations of issuers within the State, other than the State; that are included in bond issues of the Maine Municipal Bond Bank; that are included in bond issues of the Maine Public Utility Financing Bank; or that are qualified redevelopment bonds as defined in the United States Code, Title 26, must be allocated to the Maine Municipal Bond Bank, which may further allocate that portion of the state ceiling to bonds requiring an allocation in order to qualify as tax-exempt bonds. Any further allocation or reallocation of any portion of the state ceiling from the Maine Municipal Bond Bank to another specific issuer designated in this section must be done in accordance with the requirements in subsection 1-A.

[ 1999, c. 728, §5 (AMD) .]

8. Additional allocation to the Finance Authority of Maine pursuant to Title 20-A, chapter 417-A. That portion of the state ceiling allocated to the issuance of bonds by the Finance Authority of Maine pursuant to Title 20-A, chapter 417-A must be allocated to the Finance Authority of Maine.

A. Prior to issuing loans funded through an allocation of the state ceiling for the issuance of education loans under this section, an issuer or lender must provide to the appropriate agency within the Department of Professional and Financial Regulation examples of the disclosures to be made to loan recipients or obligors. The information must be provided to the Bureau of Financial Institutions if the issuer or lender is a financial institution or credit union established pursuant to state or federal law or to the Bureau of Consumer Credit Protection for all other issuers or lenders. This information must be provided to the appropriate agency within the Department of Professional and Financial Regulation upon request, or in the course of an examination of the issuer or lender by the agency, and must include a description of any interest rate or other discounts offered that clearly identifies all of the terms and conditions of obtaining any discount, a projection of the approximate number or percentage of loan obligors who are likely to benefit from the discounts and any other disclosures pursuant to guidelines established by the Bureau of Financial Institutions and the Bureau of Consumer Credit Protection for the issuance of education loans that would benefit from an allocation of the state ceiling. The Bureau of Financial Institutions and the Bureau of Consumer Credit Protection shall jointly adopt, to the extent allowed by law, rules to carry out the provisions of this paragraph by establishing uniform disclosure requirements and sanctions for noncompliance. Rules adopted pursuant to this paragraph are routine technical rules, as defined in Title 5, chapter 375, subchapter 2-A. All information provided to the appropriate agencies within the Department of Professional and Financial Regulation must include the source of the information and the basis for any projections. [2015, c. 170, §5 (AMD); 2015, c. 170, §30 (AFF).]

B. [1999, c. 443, §2 (NEW); MRSA T. 10, §363, sub-§8, ¶ B (RP).]

B-1. All education loans made under the federal Higher Education Act of 1965, 20 United States Code, Chapter 28 that are purchased or originated with proceeds of tax-exempt bonds using a portion of the state ceiling on private activity bonds must be guaranteed by the state agency designated as administrator of federal guaranteed student loan programs pursuant to Title 20-A, chapter 417, subchapter 1, except that this requirement does not apply to serial loans of a borrower that are guaranteed by a different guarantee agency and acquired or financed with tax-exempt bond proceeds prior to the effective date of this paragraph. The state agency designated as administrator of federal guaranteed student loan programs pursuant to Title 20-A, chapter 417, subchapter 1 shall use its best efforts to provide competitive rates for the guarantee function. [2015, c. 170, §5 (AMD); 2015, c. 170, §30 (AFF).]

[ 2015, c. 170, §5 (AMD); 2015, c. 170, §30 (AFF) .]

8-A. Allocations to issuer of bonds for purchase of education loans. That portion of the state ceiling allocated to the categories of bonds providing funds for the purposes of an entity designated pursuant to Title 20-A, section 11407, must be allocated to the entity designated pursuant to Title 20-A, section 11407.

A. Prior to issuing loans funded through an allocation of the state ceiling for the issuance of education loans, an issuer or lender must provide to the appropriate agency within the Department of Professional and Financial Regulation examples of the disclosures to be made to loan recipients or obligors. The information must be provided to the Bureau of Financial Institutions, Department of Professional and Financial Regulation if the issuer or lender is a financial institution or credit union established pursuant to state or federal law or to the Bureau of Consumer Credit Protection, Department of Professional and Financial Regulation for all other issuers or lenders. This information must be provided to the appropriate agency within the Department of Professional and Financial Regulation upon request, or in the course of an examination of the issuer or lender by the agency, and must include a description of any interest rate or other discounts offered that clearly identifies all of the terms and conditions of obtaining any discount, a projection of the approximate number or percentage of loan obligors who are likely to benefit from the discounts and any other disclosures pursuant to guidelines established by the Bureau of Financial Institutions and the Bureau of Consumer Credit Protection for the issuance of education loans that would benefit from an allocation of the state ceiling. The Bureau of Financial Institutions and the Bureau of Consumer Credit Protection shall jointly adopt, to the extent allowed by law, rules to carry out the provisions of this paragraph by establishing uniform disclosure requirements and sanctions for noncompliance. Rules adopted pursuant to this paragraph are routine technical rules, as defined in Title 5, chapter 375, subchapter 2-A. All information provided to the appropriate agencies within the Department of Professional and Financial Regulation must include the source of the information and the basis for any projections. [2003, c. 112, §3 (NEW); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

B. [2007, c. 520, §1 (RP).]

[ 2007, c. 520, §1 (AMD); 2007, c. 695, Pt. A, §47 (AFF) .]

9. Use of carryforward. In the event that any issuer has made a carryforward election under the United States Code, Title 26, Section 146(f), as amended, the issuer shall use, to the extent possible and consistent with the purpose for which the carryforward was elected, the carryforward for issues subject to the state ceiling prior to allocating any portion of the state ceiling for the applicable calendar year to the issue. To the extent permitted by federal law, a group consisting of a representative of each of the issuers specifically identified in subsections 4 to 7; a representative of a corporation created pursuant to former Title 20, section 2237 and Title 20-A, section 11407; and a representative of the Governor designated each year by the Governor may reallocate, by written agreement executed by no fewer than 4 of the 5 voting representatives, carryforward amounts from one of the specific issuers designated in this section to another specific issuer.

[ 1999, c. 728, §7 (AMD) .]

10. Allocation for benefit of State. All of the allocation of the state ceiling must be used for a purpose that benefits individuals, communities or businesses in this State. For purposes of this subsection, a bond issuance is presumed to benefit individuals, communities or businesses in this State if it benefits business operations located in this State, residents of this State, students attending institutions of higher education in this State, residents of this State attending institutions of higher education outside this State, municipalities in this State or programs predominantly for the provision of benefits for residents of this State. A student eligible to receive the benefit of a portion of the state ceiling remains eligible for student loans notwithstanding any changes in residency or institution attended.

[ 2007, c. 520, §2 (AMD) .]

11. Annual review. By March 15th of each year, each issuer identified in subsections 4 to 8 shall deliver a report to the Governor, the group of representatives described in subsection 1-A and the joint standing committee of the Legislature having jurisdiction over business and economic development matters. Each report must include, without limitation, a review of what bonds have been issued in the most recent year, how the state ceiling was allocated or carried forward, a demonstration of the benefits to the State of the allocation of the state ceiling to such issuer for the most recent year and a demonstration that allocation of the state ceiling is necessary to fulfill an unmet need for financing by the private sector. In addition, each report must be accompanied by the most recent annual audited financial statements of the issuer and by a letter from an independent accountant addressing the savings attributable to the use of tax-exempt financing and how that savings was passed on to the entities or individuals benefiting from the bond proceeds.

[ 1999, c. 728, §8 (AMD) .]

SECTION HISTORY

1985, c. 594, §1 (NEW). 1987, c. 3, §§1,2 (AMD). 1987, c. 413, §4 (RPR). 1987, c. 668, §1 (AMD). 1987, c. 769, §§A41,A42 (AMD). 1987, c. 807, §2 (AMD). 1989, c. 224, §§1,2 (AMD). 1989, c. 502, §A27 (AMD). 1989, c. 812, §1 (AMD). 1991, c. 603, §2 (AMD). 1993, c. 671, §1 (AMD). 1999, c. 443, §§1-4 (AMD). 1999, c. 728, §§1-8 (AMD). 1999, c. 728, §20 (AFF). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2003, c. 112, §§1-3 (AMD). 2003, c. 385, §1 (AMD). 2005, c. 425, §22 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §5 (REV). 2007, c. 520, §§1, 2 (AMD). 2007, c. 695, Pt. A, §47 (AFF). 2011, c. 655, Pt. DD, §8 (AMD). 2011, c. 655, Pt. DD, §24 (AFF). 2015, c. 170, §5 (AMD). 2015, c. 170, §30 (AFF).






Chapter 11: KIM WALLACE ADAPTIVE EQUIPMENT LOAN PROGRAM

10 §371. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 817, §2 (NEW).]

1. Board. "Board" means the Kim Wallace Adaptive Equipment Loan Program Fund Board.

[ 1999, c. 731, Pt. FF, §3 (AMD) .]

2. Fund. "Fund" means the Kim Wallace Adaptive Equipment Loan Program Fund.

[ 1999, c. 731, Pt. FF, §3 (AMD) .]

3. Qualifying borrower. "Qualifying borrower" means any individual, for-profit or nonprofit corporation or partnership which demonstrates that the loan will assist one or more persons with disabilities to improve their independence or become more productive members of the community. The individual, corporation or partnership must demonstrate credit worthiness and repayment abilities to the satisfaction of the board.

[ 1989, c. 191, §1 (AMD) .]

SECTION HISTORY

1987, c. 817, §2 (NEW). 1989, c. 191, §1 (AMD). 1999, c. 731, §FF3 (AMD).



10 §372. Fund established

1. Creation of fund. There is established the Kim Wallace Adaptive Equipment Loan Program Fund, which must be used to provide funding for loans to qualified borrowers within the State in order to acquire adaptive equipment designed to assist the borrower in becoming independent and for other purposes as allowed under section 376. The fund must be deposited with, maintained and administered by the Finance Authority of Maine or other state agency and contain appropriations provided for that purpose, interest accrued on the fund balance, funds received by the board to be applied to the fund and funds received in repayment of loans. This fund is a nonlapsing revolving fund. All money in the fund must be continuously applied to carry out the purposes of this chapter.

[ 2005, c. 191, §1 (AMD) .]

2. Administrative expenses. Costs and expenses of maintaining, servicing and administering the Kim Wallace Adaptive Equipment Loan Program Fund established by this chapter may be paid out of amounts in the fund.

[ 1999, c. 731, Pt. FF, §4 (AMD) .]

SECTION HISTORY

1987, c. 817, §2 (NEW). 1999, c. 731, §FF4 (AMD). 2003, c. 99, §1 (AMD). 2005, c. 191, §1 (AMD).



10 §373. Board

1. Establishment; membership. There is established the Kim Wallace Adaptive Equipment Loan Program Fund Board that consists of 9 members as follows: the Director of the Bureau of Rehabilitation Services or the director's designee; the Treasurer of State or the Treasurer of State's designee; an experienced consumer lender; a certified public accountant; and 5 persons with a range of disabilities, all nondesignated members to be appointed by the Governor. The board shall annually elect a chair from among its members.

[ 1999, c. 731, Pt. FF, §5 (AMD) .]

2. Terms. The members appointed by the Governor serve for terms of 4 years. All other members serve during their tenure in the position that they represent on the board. Any vacancy is filled in the same manner as the original appointment for the unexpired term of that position. Members appointed by the Governor upon completion of the terms of the initial members are appointed as follows:

A. One member for one year; [1991, c. 871, §1 (NEW).]

B. Two members for 2 years; [1991, c. 871, §1 (NEW).]

C. Two members for 3 years; and [1991, c. 871, §1 (NEW).]

D. Two members for 4 years. [1991, c. 871, §1 (NEW).]

Thereafter, the terms of office of members appointed by the Governor are for 4 years.

[ 1991, c. 871, §1 (AMD) .]

3. Compensation. Members shall be compensated according to Title 5, chapter 379.

[ 1987, c. 817, §2 (NEW) .]

SECTION HISTORY

1987, c. 817, §2 (NEW). 1989, c. 276, (AMD). 1991, c. 871, §1 (AMD). 1995, c. 322, §3 (AMD). 1995, c. 519, §3 (AMD). 1997, c. 489, §1 (AMD). 1999, c. 731, §FF5 (AMD).



10 §374. Duties of board

The board shall have the following powers and duties.

1. Receipt of money and property. The board may accept and receive gifts, grants, bequests or devises from any source, including funds from the Federal Government or any of its political subdivisions.

[ 1987, c. 817, §2 (NEW) .]

2. Contracts. The board may, with the approval of the Governor, enter into any necessary contracts and agreements with appropriate state or community-based groups dealing with disabled persons.

[ 1987, c. 817, §2 (NEW) .]

3. Administer loan program. The board shall administer the Kim Wallace Adaptive Equipment Loan Program Fund established by this chapter and may contract with the Finance Authority of Maine and state or community-based groups dealing with disabled persons for such assistance in administering the program as the board may require. The board may employ persons, including private legal counsel and financial experts, on either a temporary or permanent basis, in order to carry out any of its powers and duties. Employees of the board are not subject to Title 5, chapter 71 and Title 5, chapter 372, subchapter 2.

[ 2005, c. 191, §2 (AMD) .]

4. Rules. The board may adopt rules to carry out the purposes of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. The rules must ensure that:

A. Individuals and business entities are eligible for loans; [1997, c. 489, §2 (NEW).]

B. A preference is given for loans to qualifying individual borrowers seeking loans to acquire adaptive equipment for personal, family or household purposes; and [1997, c. 489, §2 (NEW).]

C. [2005, c. 191, §3 (RP).]

D. Loan applications may be approved or denied by the board only at a regular or special meeting except as follows:

(1) Approval of applications for loans may be delegated by the board to a subcommittee of the board containing at least 5 members if an applicant would suffer undue hardship by waiting for the next regular meeting; or

(2) Approval of applications for loans may be delegated to outside contractors with criteria and terms as provided by the board and approved no less than annually.

All approved loans must be ratified by the board at the board's next regular or special meeting. All loans recommended for denial by the delegated authority must be acted upon by the board at the board's next regular or special meeting. [2005, c. 191, §4 (NEW).]

[ 2005, c. 191, §§3, 4 (AMD) .]

SECTION HISTORY

1987, c. 817, §2 (NEW). 1987, c. 817, §2 (NEW). 1997, c. 489, §2 (AMD). 1999, c. 731, §FF6 (AMD). 2005, c. 191, §§2-4 (AMD).



10 §375. Loans

1. Demonstration of purpose of loan. The board may enter into loan agreements with any qualifying borrower and exercise all powers of a lender or creditor. Loan security may include the acquisition, use, management, improvement or disposition of any interest in, or type of, real or personal property, including grant, purchase, sale, borrow, loan, lease, foreclosure, mortgage, assignment or other lawful means, with or without public bidding and also including the assessment of fees, the forgiveness of indebtedness, the receipt of reimbursements for expenses incurred in carrying out its purposes and the expenditure or investment of its funds. The borrower must demonstrate that:

A. The loan will assist one or more persons with disabilities to improve their independence or become more productive members of the community; and [1987, c. 817, §2 (NEW).]

B. The applicant has the ability to repay the loan. [1987, c. 817, §2 (NEW).]

[ 2005, c. 191, §5 (AMD) .]

2. Loan limit. Any necessary loan limitation shall be determined by the board.

[ 1987, c. 817, §2 (NEW) .]

3. Terms. All loans must be repaid within such terms and at such interest rates as the board may determine to be appropriate in accordance with guidelines established by rulemaking pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1987, c. 817, §2 (NEW) .]

4. Distribution.

[ 1997, c. 489, §3 (RP) .]

SECTION HISTORY

1987, c. 817, §2 (NEW). 1989, c. 191, §2 (AMD). 1997, c. 489, §3 (AMD). 2005, c. 191, §5 (AMD).



10 §376. Purposes for which loans may be awarded

The board may award loans to qualifying borrowers for the following purposes: [2003, c. 99, §2 (AMD).]

1. Individual independence. To assist one or more persons with disabilities to improve their independence through the purchase of adaptive equipment;

[ 2003, c. 99, §2 (AMD) .]

2. Productive members of community. To assist one or more persons with disabilities to become more independent members of the community and improve quality of life within the community through the purchase of adaptive equipment; and

[ 2003, c. 99, §2 (AMD) .]

3. Transportation assistance. For the purpose set forth in section 377.

[ 2005, c. 191, §6 (AMD) .]

SECTION HISTORY

1987, c. 817, §2 (NEW). 2003, c. 99, §2 (AMD). 2005, c. 191, §6 (AMD).



10 §377. Loans for transportation assistance program

The board may award loans for the purpose of assisting persons with disabilities to purchase used vehicles necessary to obtain or retain employment or employment training, subject to the following limitations. [2003, c. 99, §3 (NEW).]

1. Qualifications of borrower. A loan may be made under this section only to a qualifying borrower who meets the other requirements of this chapter and who demonstrates a need for a vehicle as part of an individualized plan toward employment developed with a state or community-based organization that provides employment services to persons with disabilities and that is approved by the board.

[ 2003, c. 99, §3 (NEW) .]

2. Limitation on loan amount.

[ 2005, c. 191, §7 (RP) .]

3. Aggregate amount of loans. The maximum aggregate amount of loans issued under this section may not exceed 7% of the value of program gross notes receivable.

[ 2005, c. 191, §7 (AMD) .]

4. Repeal.

[ 2005, c. 191, §7 (RP) .]

SECTION HISTORY

2003, c. 99, §3 (NEW). 2005, c. 191, §7 (AMD).






Chapter 13: SMALL ENTERPRISE GROWTH PROGRAM

10 §381. Small Enterprise Growth Program established

There is established the Small Enterprise Growth Program. [1995, c. 699, §3 (NEW).]

SECTION HISTORY

1995, c. 699, §3 (NEW).



10 §382. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 699, §3 (NEW).]

1. Board. "Board" means the Small Enterprise Growth Board.

[ 1995, c. 699, §3 (NEW) .]

2. Fund. "Fund" means the Small Enterprise Growth Fund.

[ 1995, c. 699, §3 (NEW) .]

3. Program. "Program" means the Small Enterprise Growth Program, which encompasses the Small Enterprise Growth Fund and any side fund created by the board.

[ 2009, c. 475, §1 (AMD) .]

3-A. Program funds. "Program funds" means the Small Enterprise Growth Fund and any side funds created by the board.

[ 2009, c. 475, §2 (NEW) .]

4. Qualifying small business. "Qualifying small business" means, for the purpose of an initial disbursement by the board under section 388, a business employing 50 or fewer employees or having gross sales not exceeding $5,000,000 within the most recent 12 months for which financial statements are available. For the purpose of a subsequent disbursement, "qualifying small business" means a business to which the board has previously made a disbursement and that, in the judgment of the board, evidences continued potential for high growth.

[ 2001, c. 541, §1 (AMD) .]

5. Side fund. "Side fund" means a fund other than the Small Enterprise Growth Fund administered by the board that is invested as determined by the board.

[ 2009, c. 475, §3 (NEW) .]

SECTION HISTORY

1995, c. 699, §3 (NEW). 1999, c. 504, §2 (AMD). 2001, c. 541, §1 (AMD). 2009, c. 475, §§1-3 (AMD).



10 §383. Program funds established

1. Creation of fund. There is established the Small Enterprise Growth Fund, which is a revolving fund used to provide funding for disbursements to qualifying small businesses in the State seeking to pursue an eligible project. The fund must be deposited with and maintained and administered by the Finance Authority of Maine and consists of appropriations provided for that purpose, interest accrued on the fund balance, funds received by the board to be applied to the fund, all funds remaining in the Pine Tree Partnership Fund and any funds received from repayment, interest, royalties, equities or other interests in business enterprises, products or services. The fund is a nonlapsing fund.

[ 1995, c. 699, §3 (NEW) .]

1-A. Creation of side funds. The board may create one or more side funds for placement of certain funds received by the board. A side fund may be structured as a revolving fund in addition to the Small Enterprise Growth Fund or as a fund in which the investor will have funds drawn and returned over an agreed time period.

[ 2009, c. 475, §4 (NEW) .]

2. Administrative expenses. Costs and expenses of maintaining and servicing program funds and administering the Small Enterprise Growth Program established by this chapter may be paid out of amounts in the program funds.

[ 2009, c. 475, §4 (AMD) .]

3. Management fees. The board may charge and accept management fees for management of money placed in program funds other than money placed directly by the State.

[ 2009, c. 475, §4 (NEW) .]

4. Agreements. The board may enter into an agreement or contract with a 3rd party for investment in a side fund. The board may allocate ownership in a side fund through the agreement. The board may also repay money received and return profits according to terms in the agreement. The board may create a formula or terms for the sharing of profits on a side fund in the agreement.

[ 2009, c. 475, §4 (NEW) .]

5. Profits. The profits on a side fund retained by the board must be contributed to the fund.

[ 2009, c. 475, §4 (NEW) .]

SECTION HISTORY

1995, c. 699, §3 (NEW). 2009, c. 475, §4 (AMD).



10 §384. Board

1. Establishment; membership. There is established as a body corporate and politic and a public instrumentality of the State the Small Enterprise Growth Board, which consists of 11 members appointed by the Governor as follows:

A. An experienced commercial lender; [1995, c. 699, §3 (NEW).]

B. An attorney with knowledge of securities law; [1995, c. 699, §3 (NEW).]

C. Five members of the public who have knowledge and experience in managing or investing in high-growth small businesses; [1995, c. 699, §3 (NEW).]

D. Three members of the public who have knowledge and experience in the development of technological innovation; and [1995, c. 699, §3 (NEW).]

E. The Commissioner of Economic and Community Development or the commissioner's designee, who shall serve as a voting ex officio member of the board. [1995, c. 699, §3 (NEW).]

[ 2005, c. 425, §23 (AMD) .]

2. Chair. The board shall annually elect a chair from among its members.

[ 1995, c. 699, §3 (NEW) .]

3. Terms. The members other than the Commissioner of Economic and Community Development or the commissioner's designee serve for 2-year terms and may be reappointed for up to 3 consecutive terms. A member may serve for more than 3 2-year terms if the terms are not consecutive.

[ 1999, c. 504, §3 (AMD) .]

4. Compensation. Members are entitled to compensation in accordance with Title 5, chapter 379.

[ 1995, c. 699, §3 (NEW) .]

SECTION HISTORY

1995, c. 699, §3 (NEW). 1999, c. 504, §3 (AMD). 2005, c. 425, §23 (AMD).



10 §385. Duties of board

The board has the following powers and duties. [1995, c. 699, §3 (NEW).]

1. Receipt of money and property. The board may accept and receive gifts, grants, investments, bequests or devises from any source, including funds from the Federal Government or any subdivision of the Federal Government.

[ 1995, c. 699, §3 (NEW) .]

2. Administer program. The board must administer the Small Enterprise Growth Program and may contract with the Finance Authority of Maine, financial institutions, educational institutions, business enterprises, nonprofit institutions and organizations or individuals for such assistance in administering the program as the board may require.

[ 1995, c. 699, §3 (NEW) .]

3. Ownership interests. The board may hold an ownership interest in a private enterprise when it is determined by the board that such an interest is necessary or desirable in order for the fund to obtain a reasonable return on its investment in the private enterprise.

[ 1999, c. 504, §4 (AMD) .]

4. Rules. The board may adopt rules, in accordance with the Maine Administrative Procedure Act, to carry out this chapter.

[ 1995, c. 699, §3 (NEW) .]

SECTION HISTORY

1995, c. 699, §3 (NEW). 1999, c. 504, §4 (AMD).



10 §386. Eligible projects

In order for a qualifying small business to be eligible for financial assistance under the program, the following criteria must be met. [1995, c. 699, §3 (NEW).]

1. Engagement; involvement. The qualifying small business must be engaged in or involve at least one of the following:

A. Marine science; [1995, c. 699, §3 (NEW).]

B. Biotechnology; [1995, c. 699, §3 (NEW).]

C. Manufacturing; [1995, c. 699, §3 (NEW).]

D. Export of goods or services to locations outside the State or activities that result in significant amounts of capital being imported into the State; [1995, c. 699, §3 (NEW).]

E. Software development; [1995, c. 699, §3 (NEW).]

F. Provision or development of environmental services or technologies; [1995, c. 699, §3 (NEW).]

G. Provision or development of financial or insurance products or services; [1995, c. 699, §3 (NEW).]

H. Production of value-added goods from natural resources; or [1995, c. 699, §3 (NEW).]

I. Other enterprises that the board determines will further the purposes and intent of the program, including, but not limited to, retail sales, tourism and agricultural production. [1995, c. 699, §3 (NEW).]

[ 1995, c. 699, §3 (NEW) .]

2. Growth; public benefit. The qualifying small business must demonstrate the potential for high growth and public benefit.

[ 1995, c. 699, §3 (NEW) .]

3. Need for assistance. The qualifying small business must provide evidence of each of the following:

A. Commitment of all reasonably available resources to the project; [1995, c. 699, §3 (NEW).]

B. A need for financial assistance from the fund to realize its projected growth and achievement of public benefits; and [1995, c. 699, §3 (NEW).]

C. [1999, c. 504, §5 (RP).]

[ 1999, c. 504, §5 (AMD) .]

4. Financing plan. The qualifying small business must submit a financing plan as part of an overall business plan. The proposed financing plan must include adequate mechanisms to monitor the accomplishment of the business plan as proposed.

[ 1995, c. 699, §3 (NEW) .]

The disbursement may not be used to make distributions to or for the benefit of an owner of the business borrowing from the fund or a related entity. [1995, c. 699, §3 (NEW).]

SECTION HISTORY

1995, c. 699, §3 (NEW). 1999, c. 504, §5 (AMD).



10 §387. Review of applications

In order to effectively review and process applications under the program, the board may delegate the authority to deny applications for disbursements from the fund to one or more subcommittees of the members. Such delegation may provide that the action of the subcommittee constitutes final agency action. The board may delegate authority to recommend approval of applications, but final approval may be given only by the board. [1995, c. 699, §3 (NEW).]

SECTION HISTORY

1995, c. 699, §3 (NEW).



10 §388. Financing terms and conditions

Disbursements may be made from program funds under the following terms and conditions. [1995, c. 699, §3 (NEW).]

1. Disbursements. Initial disbursements may not exceed $500,000 to a qualifying small business, including an affiliated entity. An initial disbursement plus any subsequent disbursements in the aggregate to a qualifying small business may not exceed an amount equal to 10 percent of the capitalization of the fund from all appropriations received for application to the fund, plus any funds received from repayment, interest, royalties, equities or other interests in business enterprises, products or services to the extent the repayment, interest, royalties, equities or other interests are in excess of the amount initially invested in the business making the payments, plus interest accrued on the fund balance and other funds received by the board to be applied to the fund. The board shall report annually by December 20th of each year to the joint standing committee of the Legislature having jurisdiction over business and economic development matters on all disbursements made under this subsection.

[ 2001, c. 541, §2 (AMD) .]

2. Provide evidence. The qualifying small business shall provide evidence satisfactory to the board that the small business has obtained or will obtain, prior to the board's disbursement, matching funds in an amount at least equal to the board's investment in the form of debt or equity that is at risk in the small business.

[ 1999, c. 504, §7 (RPR) .]

3. Agreement. The board must enter into an agreement with the recipient of the disbursement setting forth the terms of repayment of the fund's investment in the recipient. This agreement may include such terms and conditions as the board determines will provide a reasonable return on its investment taking into consideration the risk of the investment. These terms and conditions may include one or more of the following:

A. Repayment of the full amount disbursed; [1999, c. 504, §7 (NEW).]

B. Payment of interest based on the board's assessment of the risk of the investment; [1999, c. 504, §7 (NEW).]

C. Payment of return based on the board's ownership interest in the recipient; [1999, c. 504, §7 (NEW).]

D. Flexible payments based on the financial success of the recipient; [1999, c. 504, §7 (NEW).]

E. Royalties or additional payments based on sales, net cash flow or other financial measures; [1999, c. 504, §7 (NEW).]

F. Rights to equity in the enterprise in the form of warrants or similar rights; or [1999, c. 504, §7 (NEW).]

G. Such other terms and conditions as the board determines are appropriate for the investment. [1999, c. 504, §7 (NEW).]

[ 1999, c. 504, §7 (RPR) .]

4. Report. The board shall require that each disbursement recipient report to the board at least annually on each of the following factors:

A. Financial performance; [1995, c. 699, §3 (NEW).]

B. Job creation; [1995, c. 699, §3 (NEW).]

C. Technological progress; [1995, c. 699, §3 (NEW).]

D. Market progress; and [1995, c. 699, §3 (NEW).]

E. Any other factors as the board may require. [1995, c. 699, §3 (NEW).]

[ 1995, c. 699, §3 (NEW) .]

SECTION HISTORY

1995, c. 699, §3 (NEW). 1999, c. 504, §§6,7 (AMD). 2001, c. 541, §2 (AMD).



10 §389. Cooperation and coordination

The University of Maine System, the Small Business Development Center Program, the Maine World Trade Association and the Maine Science and Technology Foundation shall provide such support and assistance as the board may request, within the expertise of each. [1995, c. 699, §3 (NEW).]

SECTION HISTORY

1995, c. 699, §3 (NEW).



10 §390. Conflicts of interest

Notwithstanding Title 5, section 18, subsection 1, paragraph B, each member of the board, and each employee, contractor, agent or other representative of the board is deemed an "executive employee" solely for purposes of Title 5, section 18, and for no other purpose. Title 17, section 3104 does not apply to any of those representatives. If a member does not participate in an action or deliberation with respect to a particular project, that member is presumed not to have personally and substantially participated in a decision of the board with respect to that project. Every interest of a board member in any matter before the board must be disclosed to the board in writing. [1995, c. 699, §3 (NEW).]

SECTION HISTORY

1995, c. 699, §3 (NEW).



10 §391. Disclosure and confidentiality of records

1. Disclosure required. Notwithstanding subsections 2 and 3, and except as provided in paragraph F, the board shall make available the following records, either to any person upon a request that reasonably describes the records to which access is sought or, if no request is made, in any manner and at any time that the board may determine:

A. After a written application or proposal for financial assistance or property transfer has been filed in a form specified by or acceptable to the board:

(1) Names of recipients of or applicants for financial assistance, including principals, where applicable;

(2) Amounts, types and general terms of financial assistance provided to those recipients or requested by those applicants;

(3) Description of projects and businesses benefiting or to benefit from the financial assistance;

(4) Names of transferors or transferees, including principals, of property to or from the board, the general terms of transfer and the purposes for which transferred property will be used; and

(5) Number of jobs and the amount of tax revenues projected and resulting from a project; [1995, c. 699, §3 (NEW).]

B. Any information pursuant to a waiver determined satisfactory by the board; [1995, c. 699, §3 (NEW).]

C. Information that, as determined by the board, has already been made available to the public; and [1995, c. 699, §3 (NEW).]

D. Information necessary to comply with Title 1, section 407, subsection 1. [1995, c. 699, §3 (NEW).]

The board shall provide to a legislative committee the information or records specified in a written request signed by the chair of that legislative committee. The information or records may be used only for the lawful purposes of the committee and in any action arising out of any investigation conducted by it.

[ 1995, c. 699, §3 (NEW) .]

2. Confidential information. The following records are designated as confidential for purposes of Title 1, section 402, subsection 3, paragraph A:

A. Any record obtained or developed by the board prior to receipt of a written application or proposal, in a form specified by or acceptable to the board, for financial assistance to be provided by or with the assistance of the board or in connection with a transfer of property to or from the board. After receipt by the board of the application or proposal, a record pertaining to the application or proposal may not be considered confidential unless it is confidential under another provision of this subsection; [1995, c. 699, §3 (NEW).]

B. Any record obtained or developed by the board that:

(1) A person, including the board, to whom the record belongs or pertains has requested be designated confidential; and

(2) The board has determined contains information that gives the owner or a user an opportunity to obtain business or competitive advantage over another person who does not have access to the information, except through board records, or access to which by others would result in a business or competitive disadvantage, loss of business or other significant detriment, other than loss or denial of financial assistance from the board in the case of a person other than the board, to any person to whom the record belongs or pertains; [1995, c. 699, §3 (NEW).]

C. Any financial statement or tax return of an individual or any other record obtained or developed by the board the disclosure of which would constitute an invasion of personal privacy, as determined by the board; [1995, c. 699, §3 (NEW).]

D. Any record, including any financial statement or tax return obtained or developed by the board in connection with any monitoring or servicing activity by the board, pertaining to any financial assistance provided or to be provided by or with the assistance of the board; [1995, c. 699, §3 (NEW).]

E. Any record obtained or developed by the board that contains an assessment by a person who is not employed by the board of the creditworthiness or financial condition of any person or project; and [1995, c. 699, §3 (NEW).]

F. Any financial statement or business and marketing plan in connection with any project receiving or to receive financial assistance from the board, if a person to whom the statement or plan belongs or pertains has requested that the record be designated confidential. [1995, c. 699, §3 (NEW).]

[ 1995, c. 699, §3 (NEW) .]

3. Wrongful disclosure prohibited. A member, officer, employee, agent, other representative of the board or other person may not knowingly divulge or disclose records declared confidential by this section, except that the board may, in its discretion, make or authorize any disclosure of information of the following types or under the following circumstances:

A. Impersonal, statistical or general information; [1995, c. 699, §3 (NEW).]

B. If necessary in connection with processing any application for, obtaining or maintaining financial assistance for any person or in connection with acquiring, maintaining or disposing of property; [1995, c. 699, §3 (NEW).]

C. To a financing institution or credit reporting service; [1995, c. 699, §3 (NEW).]

D. Information necessary to comply with any federal or state law or rule or with any agreement pertaining to financial assistance; [1995, c. 699, §3 (NEW).]

E. If necessary to ensure collection of any obligation in which it has or may have an interest; [1995, c. 699, §3 (NEW).]

F. In any litigation or proceeding in which the board has appeared, introduction for the record of any information obtained from records declared confidential by this section; and [1995, c. 699, §3 (NEW).]

G. Pursuant to a subpoena, request for production of documents, warrant or other order by competent authority, as long as the order appears to have first been served on the person to whom the confidential information sought pertains or belongs and as long as the order appears on its face or otherwise to have been issued or made upon lawful authority. [1995, c. 699, §3 (NEW).]

[ 1995, c. 699, §3 (NEW) .]

SECTION HISTORY

1995, c. 699, §3 (NEW).



10 §392. Governmental function

The board shall administer and exercise the authority granted to it by this chapter. The carrying out of its powers and duties is considered the performance of an essential governmental function. [1995, c. 699, §3 (NEW).]

SECTION HISTORY

1995, c. 699, §3 (NEW).






Chapter 14: CLEAN CAR INCENTIVES PILOT PROGRAM

10 §393. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 684, §1 (NEW). 2001, c. 367, §1 (AMD). 2001, c. 714, §JJ1 (RP).



10 §394. High-pollution Vehicle Retirement Pilot Program established (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 684, §1 (NEW). 2001, c. 367, §2 (AMD). 2001, c. 714, §JJ1 (RP).



10 §395. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 684, §1 (NEW). 2001, c. 714, §JJ1 (RP).









Part 2: BUILDING AND DEVELOPMENT

Chapter 101: DEPARTMENT OF COMMERCE AND INDUSTRY

Subchapter 1: ORGANIZATION

10 §401. Commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 490, §5 (AMD). 1969, c. 504, §18 (AMD). 1971, c. 584, §1 (AMD). 1975, c. 481, §4 (RP).



10 §402. -- Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 197, §D3 (AMD). 1969, c. 442, §1 (AMD). 1971, c. 234, (AMD). 1975, c. 481, §4 (RP).



10 §403. Cooperation with others (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §2 (AMD). 1975, c. 481, §4 (RP).



10 §404. Advisory council (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 254, (AMD). 1975, c. 481, §4 (RP).



10 §405. -- Duties and privileges (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 371, (AMD). 1975, c. 481, §4 (RP).






Subchapter 2: RESEARCH, PLANNING AND PROGRAM ASSISTANCE

10 §451. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §2 (AMD). 1969, c. 442, §3 (AMD). 1975, c. 481, §4 (RP).






Subchapter 3: INDUSTRIAL DEVELOPMENT

10 §500. Subdivisions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §4 (NEW). 1975, c. 481, §4 (RP).



10 §501. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §§5,6 (AMD). 1975, c. 481, §4 (RP).






Subchapter 4: SUBDIVISION OF VACATION-TRAVEL DEVELOPMENT

10 §551. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §7 (AMD). 1971, c. 544, §23 (AMD). 1975, c. 481, §4 (RP).






Subchapter 4-A: COMMUNITY DEVELOPMENT

10 §552. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §8 (NEW). 1975, c. 481, §4 (RP).






Subchapter 5: PUBLICITY AND PUBLIC RELATIONS

10 §601. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §9 (RP).






Subchapter 5-A: PROMOTION

10 §611. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §10 (NEW). 1973, c. 574, §2 (AMD). 1975, c. 481, §4 (RP).






Subchapter 6: GEOLOGICAL SURVEY

10 §651. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 204, (RPR). 1969, c. 442, §11 (RP).






Subchapter 6-A: SCIENCE, TECHNOLOGY AND MINERAL RESOURCES

10 §661. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §12 (NEW). P&SL 1971, c. 91, §D2 (RP).









Chapter 102: COMMUNITY INDUSTRIAL BUILDINGS IN MAINE

10 §671. Policy and purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1981, c. 476, §1 (RP).



10 §672. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1973, c. 677, §1 (AMD). 1979, c. 541, §B8 (AMD). 1981, c. 476, §1 (RP). 1981, c. 525, §§1-4 (AMD). 1981, c. 698, §§29-32 (AMD).



10 §673. Authority; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1981, c. 476, §1 (RP). 1981, c. 525, §5 (AMD). 1981, c. 698, §33 (AMD).



10 §674. Community Industrial Building Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1981, c. 476, §1 (RP). 1981, c. 525, §6 (AMD). 1981, c. 698, §34 (AMD).



10 §675. Biennial report (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1981, c. 476, §1 (RP).



10 §676. Assistance to development corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1973, c. 677, §2 (AMD). 1981, c. 476, §1 (RP). 1981, c. 525, §§7,8 (AMD). 1981, c. 698, §35 (RP).



10 §677. Promotion and development (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1981, c. 476, §1 (RP). 1981, c. 525, §9 (AMD). 1981, c. 698, §36 (RP).



10 §678. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1973, c. 677, §3 (AMD). 1981, c. 476, §1 (RP). 1981, c. 525, §10 (AMD). 1981, c. 698, §37 (AMD).



10 §679. Economically deprived areas (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1981, c. 476, §1 (RP). 1981, c. 525, §11 (AMD). 1981, c. 698, §38 (RP).



10 §680. Interim lease of the project (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 82, §1 (NEW). 1981, c. 476, §1 (RP).






Chapter 102-A: MAINE HEALTH DATA PROCESSING CENTER

10 §681. Authority to establish (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 456, §1 (NEW). 2009, c. 613, §1 (AMD). MRSA T. 10, §691 (RP).



10 §682. Function of center (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 456, §1 (NEW). 2009, c. 613, §2 (AMD). MRSA T. 10, §691 (RP).



10 §683. Board of directors; officers (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 456, §1 (NEW). 2009, c. 71, §1 (AMD). 2009, c. 613, §3 (AMD). MRSA T. 10, §691 (RP).



10 §684. General powers (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B22 (COR). 2001, c. 456, §1 (NEW). 2005, c. 565, §§1-3 (AMD). MRSA T. 10, §691 (RP).



10 §685. Limitation of powers (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 456, §1 (NEW). MRSA T. 10, §691 (RP).



10 §686. Prohibited interests of officers, directors and employees (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 456, §1 (NEW). MRSA T. 10, §691 (RP).



10 §687. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 456, §1 (NEW). MRSA T. 10, §691 (RP).



10 §688. Audit; public access (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 456, §1 (NEW). 2009, c. 613, §4 (AMD). MRSA T. 10, §691 (RP).



10 §689. General conditions; dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 456, §1 (NEW). 2005, c. 565, §4 (AMD). 2009, c. 613, §§5, 6 (AMD). MRSA T. 10, §691 (RP).



10 §690. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 456, §1 (NEW). MRSA T. 10, §691 (RP).



10 §691. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 456, §1 (NEW). 2005, c. 253, §1 (AMD). 2009, c. 71, §2 (AMD). MRSA T. 10, §691 (RP).






Chapter 103: GUARANTEE AUTHORITY

10 §701. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §21 (AMD). 1981, c. 476, §1 (RP).



10 §702. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 142, §1 (AMD). 1967, c. 525, §1 (AMD). 1973, c. 633, §21 (AMD). 1975, c. 566, §1 (AMD). 1981, c. 476, §1 (RP).



10 §703. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 142, §2 (AMD). 1965, c. 471, §§1-3 (AMD). 1967, c. 525, §§2-5 (AMD). 1967, c. 548, §1 (AMD). 1969, c. 97, (AMD). 1971, c. 343, §§1,2 (AMD). 1975, c. 566, §§2-4 (AMD). 1977, c. 82, §2 (AMD). 1977, c. 489, §§1-4 (AMD). 1979, c. 228, §1 (AMD). 1979, c. 541, §B9 (AMD). 1979, c. 731, §14 (AMD). 1981, c. 476, §1 (RP).



Subchapter 2: CREATION AND OPERATION OF AUTHORITY

10 §751. Organization of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 471, §4 (AMD). 1967, c. 525, §6 (AMD). 1971, c. 343, §3 (AMD). 1973, c. 1, §1 (AMD). 1973, c. 633, §2 (RPR). 1973, c. 788, §39 (AMD). 1975, c. 566, §§5-6 (AMD). 1975, c. 771, §§115-117 (AMD). 1977, c. 489, §§5,6 (AMD). 1979, c. 533, §§7,8 (AMD). 1981, c. 476, §1 (RP). 1981, c. 512, §§2,3 (AMD). 1981, c. 698, §§39,40 (AMD).



10 §752. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 525, §7 (AMD). 1975, c. 566, §§7,8 (AMD). 1977, c. 489, §7 (AMD). 1981, c. 476, §1 (RP). 1981, c. 512, §§4,5 (AMD). 1981, c. 698, §§41,42 (AMD).



10 §753. Credit of State pledged (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 525, §8 (AMD). 1975, c. 117, §1 (AMD). 1975, c. 566, §9 (AMD). 1975, c. 770, §53 (RPR). 1979, c. 228, §2 (AMD). 1981, c. 476, §1 (RP).



10 §753-A. Authority to manage (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 1, §2 (NEW). 1973, c. 788, §40 (AMD). 1981, c. 476, §1 (RP).



10 §754. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 525, §9 (RPR). 1975, c. 566, §10 (RPR). 1977, c. 489, §8 (AMD). 1981, c. 192, §2 (AMD). 1981, c. 476, §1 (RP). 1981, c. 698, §43 (RP).



10 §755. Indemnification (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §3 (NEW). 1981, c. 476, §1 (RP).



10 §756. Investment plan (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §9 (NEW). 1981, c. 476, §1 (RP).






Subchapter 3: MORTGAGES AND INSURANCE

10 §801. Mortgage Insurance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 566, §11 (AMD). 1979, c. 228, §3 (AMD). 1981, c. 476, §1 (RP).



10 §802. Additions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 117, §2 (AMD). 1975, c. 566, §12 (AMD). 1975, c. 770, §54 (AMD). 1975, c. 771, §118 (AMD). 1977, c. 78, §33 (RPR). 1979, c. 228, §4 (AMD). 1979, c. 709, §1 (AMD). 1981, c. 192, §3 (AMD). 1981, c. 476, §1 (RP). 1981, c. 698, §44 (RP).



10 §803. Insurance of mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 471, §§5-7 (AMD). 1967, c. 525, §§10,11 (AMD). 1967, c. 548, §§2,3 (AMD). 1969, c. 569, §1 (AMD). 1971, c. 343, §§4-6 (AMD). 1971, c. 375, §1 (AMD). 1971, c. 618, §§11,17 (AMD). 1973, c. 1, §§3,4 (AMD). 1973, c. 633, §§4-6 (AMD). 1973, c. 788, §41 (AMD). 1975, c. 117, §3 (AMD). 1975, c. 566, §§13-15 (AMD). 1975, c. 770, §55 (AMD). 1977, c. 489, §§10,11 (AMD). 1979, c. 228, §§5,6 (AMD). 1979, c. 709, §2 (AMD). 1981, c. 470, §§A20-A22 (AMD). 1981, c. 476, §1 (RP). 1981, c. 698, §45 (RP).



10 §804. Contract of insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §1 (RP).



10 §805. Mortgage insurance premiums (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A90 (AMD). 1981, c. 476, §1 (RP).



10 §806. Acquisition and disposal of property (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 525, §12 (AMD). 1975, c. 566, §16 (AMD). 1979, c. 228, §7 (AMD). 1979, c. 329, (AMD). 1981, c. 476, §1 (RP).



10 §807. Mortgages eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §1 (RP).



10 §808. Local development corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 471, §8 (AMD). 1967, c. 525, §13 (AMD). 1979, c. 228, §8 (AMD). 1981, c. 476, §1 (RP).



10 §809. Safeguarding the Industrial Building and Recreational Project Mortgage Insurance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 407, (NEW). 1975, c. 566, §17 (AMD). 1979, c. 228, §9 (AMD). 1981, c. 476, §1 (RP).






Subchapter 4: RECORDS

10 §851. Records of account (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §11 (AMD). 1981, c. 476, §1 (RP).



10 §852. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 471, §9 (AMD). 1969, c. 584, §1 (AMD). 1981, c. 476, §1 (RP).









Chapter 104: MAINE GUARANTEE AUTHORITY REVENUE OBLIGATION SECURITIES

10 §861. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §862. General grant of powers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1979, c. 674, §1 (RPR). 1981, c. 476, §1 (RP).



10 §863. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1979, c. 674, §§2-7 (AMD). 1981, c. 320, §1 (AMD). 1981, c. 425, §§1,2 (AMD). 1981, c. 476, §1 (RP). 1981, c. 698, §46 (RP).



10 §864. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1979, c. 674, §8 (AMD). 1981, c. 425, §3 (AMD). 1981, c. 476, §1 (RP). 1981, c. 512, §§6,7 (AMD). 1981, c. 698, §47 (RP).



10 §865. Conflicts of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1979, c. 734, §8 (AMD). 1981, c. 476, §1 (RP).



10 §866. Issuance of revenue obligation securities (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1979, c. 228, §10 (AMD). 1981, c. 425, §4 (AMD). 1981, c. 476, §1 (RP). 1981, c. 698, §48 (RP).



10 §867. Pledges and covenants; trust agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §868. Rentals and revenues (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §869. Sinking fund (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §870. Trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §871. Remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §872. Revenue refunding securities (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §873. Tax exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §874. Leasehold or other interests of lessee taxable (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §875. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §876. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1979, c. 674, §9 (AMD). 1981, c. 476, §1 (RP).



10 §877. Governmental function (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §878. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §879. Bonds as legal investments (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).






Chapter 105: WASHINGTON COUNTY

10 §901. Economic Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 755, §3 (RP).



10 §902. Development agents (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 755, §3 (RP).






Chapter 106: OXFORD COUNTY

10 §911. Economic and recreational development (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 122, (NEW). 1967, c. 442, (AMD). 1969, c. 107, (RP).






Chapter 107: MAINE DEVELOPMENT FOUNDATION; MAINE ECONOMIC GROWTH COUNCIL

10 §915. Legislative findings and intent

The State of Maine has long had serious conditions of unemployment, underemployment, low per capita income and resource underutilization that cause substantial hardships to many individuals and families, impede the economic and physical development of various regions of the State, and adversely affect the general welfare and prosperity of the State. [RR 2013, c. 2, §11 (COR).]

There is a need to establish a new basis for a creative partnership of the private and public sectors for economic development, a partnership which can capitalize on the interests, resources and efforts of each sector, but which does not compromise the public interest or the profit motive. The state's solitary burden to provide for development should lessen through involving the private sector in a leadership role. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW). RR 2013, c. 2, §11 (COR).



10 §916. Establishment

The Maine Development Foundation is hereby established to foster, support and assist economic growth and revitalization in Maine. The foundation shall carry out its purposes in complement to and in coordination with the economic development activities of the private sector, community and regional agencies and State Government. [1977, c. 548, §1 (NEW).]

The foundation shall exist as a not-for-profit corporation with a public purpose, and the exercise by the foundation of the powers conferred by this chapter shall be deemed and held to be an essential governmental function. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §917. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 548, §1 (NEW). 1981, c. 512, §§8,9 (AMD). 1981, c. 686, §1 (AMD). 1985, c. 161, §1 (AMD). 1987, c. 534, §§B3,B23 (RP).



10 §917-A. Purpose

The Maine Development Foundation shall foster, assist and participate in efforts for economic growth and revitalization, in coordination with existing state, regional and local agencies, such efforts to include, but not be limited to, providing for or stimulating the following provisions. [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

1. Public, private partnerships. The Maine Development Foundation shall strive to:

A. Bridge the gap in knowledge and communications between the public and private sectors; [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

B. Build the leadership capacity of public and private sector persons and the institutional capacity of agencies to accomplish economic development; and [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

C. Expand the traditional business and government partnership to include other significant sectors of the economy. [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

[ 1987, c. 534, Pt. B, §§ 4, 23 (NEW) .]

2. Economic analysis. The Maine Development Foundation may:

A. Develop and propose new ideas and recommend changes to State Government and others for the growth and development of the State's economy, including development strategies and economic development programs to best meet the economic needs, problems and conditions of the State; [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

B. Analyze opportunities to improve the marketing of Maine products and the development of new markets, especially foreign; and [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

C. Analyze opportunities to promote business investment in the State. [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

[ 1987, c. 534, Pt. B, §§ 4, 23 (NEW) .]

3. Economic education. The Maine Development Foundation may provide Legislators, officials of State Government, business people, municipal officials, development professionals and others with an educational program on the Maine economy, including training, information and experiential learning on the Maine economy, business investment, government operations and the relationship between public policy decisions and business investment, with the goal of strengthening public and private partnership to accomplish economic development.

[ 1987, c. 534, Pt. B, §§ 4, 23 (NEW) .]

4. Economic opportunities. The Maine Development Foundation may:

A. Identify and develop specific economic opportunities in the State; and [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

B. Design, coordinate and implement, when necessary, development projects of a statewide or broad regional significance. [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

[ 1987, c. 534, Pt. B, §§ 4, 23 (NEW) .]

5. Good climate for economic development. The Maine Development Foundation shall strive to promote an improved climate for economic development in the State through judicious use of the public and private nature of the foundation to provide objective analysis and develop broad consensus on issues of significance to the economic health of the State, provided that the promotion does not require the foundation to register as a lobbyist employer pursuant to Title 3, chapter 15, and further provided that the foundation does not advocate to the general public a position on a question as defined in Title 21-A, section 1, subsection 35.

[ 1987, c. 534, Pt. B, §§ 4, 23 (NEW) .]

6. Attract and retain youth in the State. The Maine Development Foundation shall establish and oversee an initiative to develop, recommend and implement specific strategies and efforts to attract and retain youth in this State. For the purposes of this subsection, "youth" means persons 20 to 40 years of age. The initiative must be guided by an independent steering committee selected by the Maine Development Foundation Board of Directors that is composed of youth with a diverse representation of gender, race, geography, professional sector and education and including representation from regional young persons groups and networks across the State. The Maine Development Foundation shall perform activities to advance this initiative, including but not limited to:

A. The support of regional efforts in this State to connect, attract and retain youth. Areas of support include professional and leadership development, social networking and community building and collaboration between regional groups for the purpose of promoting best practices; [2007, c. 240, Pt. RRRR, §3 (NEW).]

B. The support and promotion of existing and emerging economic development, public policy and community initiatives that expand opportunities for youth in this State; and [2007, c. 240, Pt. RRRR, §3 (NEW).]

C. The development and oversight of a comprehensive website linking youth to professional, educational, social, recreational, cultural and civic opportunities in this State. [2007, c. 240, Pt. RRRR, §3 (NEW).]

[ 2007, c. 240, Pt. RRRR, §3 (NEW) .]

SECTION HISTORY

1987, c. 534, §§B4,B23 (NEW). 2007, c. 240, Pt. RRRR, §3 (AMD).



10 §918. Corporators

Corporators, who shall elect members of the board of directors as provided in section 919, must consist of individuals and organizations classified as private sector corporators, public sector corporators and ex officio corporators. [RR 2013, c. 2, §12 (COR).]

1. Private sector corporators. Private sector corporators are those individuals, partnerships, firms, corporations and other organizations providing support annually to the foundation at a level determined by the board of directors.

[ 1997, c. 662, §1 (AMD) .]

2. Public sector corporators. Public sector corporators are those agencies of government and other organizations providing support annually to the foundation, at a level determined by the board of directors. For the purposes of this chapter, public sector corporators include: municipal and county government; councils of government; local and area development corporations; regional planning commissions; development districts; state agencies; higher educational facilities, including the components of the state university system, the Maine Maritime Academy, private colleges and postsecondary schools, and community colleges; and such other public or quasi-public entities as may be approved by the directors of the foundation.

[ 1997, c. 662, §2 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Ex officio corporators. Ex officio corporators consist of the heads of the major state departments and agencies and the Chancellor of the University of Maine System. State department and agency heads include the following:

Treasurer of State;

Director of the Governor's Office of Policy and Management;

Commissioner of Economic and Community Development;

Commissioner of Agriculture, Conservation and Forestry;

Commissioner of Professional and Financial Regulation;

Commissioner of Education;

Commissioner of Environmental Protection;

Commissioner of Administrative and Financial Services;

Commissioner of Health and Human Services;

Commissioner of Inland Fisheries and Wildlife;

Commissioner of Labor;

Commissioner of Marine Resources;

Commissioner of Transportation;

Chief Executive Officer of the Finance Authority of Maine;

Executive Director of the Maine Municipal Bond Bank; and

Executive Director of the Maine State Housing Authority.

[ 2011, c. 655, Pt. EE, §13 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

4. Voting rights. Each corporator shall have a vote in such affairs of the foundation as may involve the corporators, provided that, in the case where the corporator is an organization and not an individual, the governing body of that organization shall designate the individual who is to exercise the voting right.

[ 1977, c. 548, §1 (NEW) .]

SECTION HISTORY

1977, c. 548, §1 (NEW). 1983, c. 636, (AMD). 1985, c. 779, §38 (AMD). 1985, c. 785, §A87 (AMD). 1987, c. 402, §A88 (AMD). 1989, c. 443, §19 (AMD). 1989, c. 700, §A36 (AMD). 1991, c. 780, §Y113 (AMD). 1993, c. 349, §24 (AMD). RR 1995, c. 2, §19 (COR). 1997, c. 662, §§1,2 (AMD). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §14 (COR). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2011, c. 655, Pt. EE, §13 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 657, Pt. W, §6 (REV). RR 2013, c. 2, §12 (COR).



10 §919. Board of directors; officers

The Board of Directors of the Maine Development Foundation, referred to in this chapter as the "board of directors," consists of a minimum of 15 directors elected or appointed to serve in that capacity in accordance with this section. The board of directors shall annually determine the number of directors for the succeeding year. The corporators shall elect 1/2 of the elected directors from among the private sector corporators and 1/2 of the elected directors from among the public sector corporators. The Governor shall appoint 2 directors from among the ex officio corporators. Except for the president of the Maine Development Foundation, a person may not serve as a director for more than 5 years in succession. The corporators shall elect a chair, a vice-chair and a treasurer from among the board of directors. The board of directors shall appoint a president of the Maine Development Foundation. The president may not be appointed from among the other directors. Upon appointment, the president becomes a director and the chief executive officer of the Maine Development Foundation. [1997, c. 662, §3 (RPR).]

SECTION HISTORY

1977, c. 548, §1 (NEW). 1997, c. 662, §3 (RPR).



10 §920. General powers

The Maine Development Foundation is empowered to: [1977, c. 548, §1 (NEW).]

1. Suit. Sue or be sued in its own name;

[ 1977, c. 548, §1 (NEW) .]

2. Application for and receipt of funds. Apply for and receive funds from any private source or governmental entity, whether by way of grant, donation or loan or any other manner;

[ 1977, c. 548, §1 (NEW) .]

3. Economic development services; fees. Provide services to public or private entities to assist their efforts in economic development in Maine and to charge such fees for these services as it may deem appropriate;

[ 1977, c. 548, §1 (NEW) .]

4. Real and personal property. Purchase, receive, hold, lease or acquire by foreclosure, and operate, manage, license and sell, convey, transfer, grant or lease real and personal property, together with such rights and privileges as may be incidental and appurtenant thereto and the use thereof, including, but not restricted to, any real or personal property acquired by the foundation from time to time in the satisfaction of debts or enforcement of obligations;

[ 1977, c. 548, §1 (NEW) .]

5. Expenditures and obligations regarding real and personal property. Make all expenditures and incur any obligations reasonably required in the exercise of sound business principles to secure possession of, preserve, maintain, insure and improve real and personal property or interests therein acquired by the foundation;

[ 1977, c. 548, §1 (NEW) .]

6. Securities. Acquire, subscribe for, own, hold, sell, assign, transfer, mortgage or pledge the stock, shares, bonds, debentures, notes or other securities and evidences of interest in or indebtedness of any person, firm, corporation, joint stock company, partnership, association or trust, and, while the owner or holder thereof, exercise all the rights, powers and privileges of ownership, including the right to vote thereon;

[ 1977, c. 548, §1 (NEW) .]

7. Encumbrance of property. Mortgage, pledge or otherwise encumber any property right or thing of value acquired pursuant to the powers contained in subsections 4, 5 or 6 as security for the payment of any part of the purchase price thereof;

[ 1977, c. 548, §1 (NEW) .]

8. Equity investments and loans. Make direct equity investments in or loans to local and regional economic development corporations and to small and medium size businesses;

[ 1977, c. 548, §1 (NEW) .]

9. Contracts and liabilities. Make contracts, including contracts for services and incur liabilities for any of the purposes authorized therein;

[ 1977, c. 548, §1 (NEW) .]

10. Debt. Borrow money for any of the purposes authorized herein; incur debt, including the power to issue therefor its bonds, debentures, notes or other evidences of indebtedness, whether secured or unsecured; and secure the same by mortgage, pledge, deed of trust or other lien on its property, rights and privileges of every kind and nature, or any part thereof, or interest therein;

[ 1977, c. 548, §1 (NEW) .]

11. Cooperation with agencies and organizations. Cooperate with and avail itself of the services of governmental agencies and the University of Maine System; and cooperate and assist and otherwise encourage organizations, local or regional, private or public, in the various communities of the State in the promotion, assistance and development of the business prosperity and economic welfare of such communities and the State; and

[ 1985, c. 779, §39 (AMD) .]

12. Bylaws. Adopt bylaws not inconsistent herewith for the governance of its affairs, to have the general powers accorded corporations under Title 13-C, section 302, and do all other things necessary or convenient to carry out the lawful purposes of the foundation.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §23 (COR) .]

SECTION HISTORY

1977, c. 548, §1 (NEW). 1985, c. 779, §39 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B23 (COR).



10 §921. Limitation of powers

The foundation, notwithstanding the foregoing, shall have no power or authority to enter into contracts, obligations or commitments of any kind on behalf of the State or any of its agencies, nor shall it have the power of eminent domain or any other power not provided to business corporations generally. Bonds, notes and other evidences of indebtedness of the foundation shall not in any way be a debt or liability of the State or constitute a pledge of the faith and credit of the State. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §922. Liability of officers, directors

All officers, directors, employees and other agents of the foundation entrusted with the custody of the securities of or authorized to disburse the funds of the foundation shall be bonded, either by a blanket bond or by individual bonds, with a surety bond or bonds with a minimum limitation of $100,000 coverage for each person covered thereby, conditioned upon the faithful performance of their duties, the premiums for which shall be paid out of the assets of the foundation. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §923. Prohibited interests of officers, directors and employees

No officer, director or employee of the foundation or their spouses or dependent children shall receive any direct personal benefit from the activities of the foundation in assisting any private entity. This provision shall not prohibit corporations or other entities with which an officer or director is associated by reason of ownership or employment from participating in economic development activities with the foundation, provided that such ownership or employment is made known to the board, and the officer or director abstains from voting on matters relating to such participation. This prohibition does not extend to corporators who are not officers or directors of the foundation. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §924. Donations to the State

The State of Maine, through the Governor, may accept donations, bequests, devises, grants or other interests of any nature on behalf of the foundation and transfer such funds, property or other interests to the foundation. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §925. Annual report, audit

The foundation shall provide an annual report and an independent audit of its activities to the Governor, the Legislature, its corporators and members. The foundation shall be subject to such further audit and review as deemed necessary by the Governor or the Legislative Council at the expense of the State. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §926. General conditions; dissolution

The Maine Development Foundation shall operate as a not-for-profit organization consistent with its composition and broad public purposes. The following conditions shall apply to the operation or dissolution of the foundation. [1977, c. 548, §1 (NEW).]

1. Net earnings of the foundation. No part of the net earnings of the foundation shall inure to the benefit of any corporator, officer, director or employee except that the foundation shall be authorized and empowered to pay reasonable compensation for services rendered, and otherwise hold, manage and dispose of its property in furtherance of the purposes of the foundation.

[ 1977, c. 548, §1 (NEW) .]

2. Dissolution of foundation. Upon dissolution of the foundation, the corporators shall, after paying or making provision for the payment of all liabilities of the foundation, cause all of the remaining assets of the foundation to be transferred to the State.

[ 1977, c. 548, §1 (NEW) .]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §927. Liberal construction

This chapter shall be construed liberally to effect the interest and purposes of the foundation for an improved economic development effort in the State and shall be broadly interpreted to effect such intent and purposes and not as a limitation of powers. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §928. Initial organization

In order to provide for the initial organization of the foundation, the Governor shall appoint an organizing committee of 14 persons, 7 of whom shall be eligible to be private sector corporators, 5 of whom shall be eligible to be public sector corporators and 2 of whom shall be state department and agency heads from among the list set forth in section 918, subsection 3. The Governor shall designate the chairman of the committee. The organizing committee shall solicit individuals and corporations from the private and public sectors as described in this chapter to be corporators of the Maine Development Foundation. [1979, c. 127, §57 (AMD).]

The committee shall call and hold an initial meeting of the corporators no later than 6 months from the effective date of this Act. The initial meeting shall be for the election of directors and officers of the foundation. The committee shall prepare an agenda for and the chairman shall chair the initial meeting. The committee shall serve as the nominating committee for the initial election only, and may submit suggested bylaws and procedures for consideration by the corporators. [1977, c. 548, §1 (NEW).]

After the initial meeting of the corporators, the organizing committee shall be dissolved and its members shall serve the foundation only as they may be qualified as corporators. The State Development Office and the State Planning Office may provide assistance to the organizing committee in the initial development of the foundation. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW). 1979, c. 127, §57 (AMD).



10 §929-A. Maine Economic Growth Council

1. The Maine Economic Growth Council; establishment. The Maine Economic Growth Council, referred to in this section and section 929-B as "the council," is established to develop, maintain and evaluate a long-term economic plan for the State.

[ 1993, c. 410, Pt. MMM, §1 (NEW) .]

2. Membership. The council consists of 19 members. The Governor, President of the Senate and Speaker of the House of Representatives shall jointly appoint the following 18 members, 2 of whom shall serve as cochairs of the council:

A. Thirteen members having a broad range of expertise in areas including but not limited to: labor, environment, business and education; [2007, c. 420, §5 (AMD).]

B. Two members of the Senate with a demonstrated interest in economic development, one of whom belongs to the political party holding the largest number of seats in the Senate and one of whom belongs to the political party holding the 2nd largest number of seats in the Senate; [2013, c. 102, §1 (AMD); 2013, c. 102, §3 (AFF).]

B-1. Two members of the House of Representatives with a demonstrated interest in economic development, one of whom belongs to the political party holding the largest number of seats in the House of Representatives and one of whom belongs to the political party holding the 2nd largest number of seats in the House of Representatives; and [2013, c. 102, §1 (NEW); 2013, c. 102, §3 (AFF).]

C. One member from the Maine Innovation Economy Advisory Board under section 949. [2007, c. 420, §5 (NEW).]

The Commissioner of Economic and Community Development or the commissioner's designee is a member of the council.

[ 2013, c. 102, §1 (AMD); 2013, c. 102, §3 (AFF) .]

3. Appointments; terms. This subsection governs the appointment and terms of members.

A. A member appointed pursuant to subsection 2, paragraph A or C serves a 3-year term and serves until a successor is appointed. [2013, c. 102, §2 (NEW); 2013, c. 102, §3 (AFF).]

B. A member appointed pursuant to subsection 2, paragraph B or B-1 must be appointed no later than March 15th of the first year of the legislative biennium in which appointment is made and serves a 2-year term that begins on March 15th of the first year of the legislative biennium in which appointment is made, regardless of whether by the end of the term the member remains a Senator or a member of the House of Representatives. [2013, c. 102, §2 (NEW); 2013, c. 102, §3 (AFF).]

[ 2013, c. 102, §3 (AFF); 2013, c. 102, §2 (RPR) .]

4. Quorum. Ten members of the council constitute a quorum.

[ 1993, c. 410, Pt. MMM, §1 (NEW) .]

5. Compensation. Members of the council are not entitled to compensation for their services, except for those members of the Legislature appointed to the council who receive the legislative per diem.

[ 1993, c. 410, Pt. MMM, §1 (NEW) .]

SECTION HISTORY

1993, c. 410, §MMM1 (NEW). 1995, c. 688, §9 (AMD). 1997, c. 425, §1 (AMD). 2007, c. 420, §5 (AMD). 2013, c. 102, §§1, 2 (AMD). 2013, c. 102, §3 (AFF).



10 §929-B. Powers and duties

1. Develop a long-term plan for the State's economy. The council shall:

A. Develop and recommend a long-range plan, goals, benchmarks and alternative strategies for a sustainable state economy; [1993, c. 410, Pt. MMM, §1 (NEW).]

B. Monitor progress in accomplishing the plan's vision, goals and benchmarks; and [1993, c. 410, Pt. MMM, §1 (NEW).]

C. Recommend changes in the plan to reflect the dynamics of the international, national and state economy. [1993, c. 410, Pt. MMM, §1 (NEW).]

[ 1993, c. 410, Pt. MMM, §1 (NEW) .]

2. Process. The council shall use the following guidelines when developing the plan described in subsection 1.

A. The process must be long-term and continuous with a 5-to-7-year planning horizon. It must include clear authority for monitoring and evaluating on a regular basis. [1993, c. 410, Pt. MMM, §1 (NEW).]

B. The process must have a strategic focus and measurable outcomes, with clear goal-setting and performance indicators. [1993, c. 410, Pt. MMM, §1 (NEW).]

C. The council may appoint working groups and advisory committees as necessary, representing key concerned parties to accomplish the goals outlined in this section. [1993, c. 410, Pt. MMM, §1 (NEW).]

D. The process must be statewide in scope, using available technology to ensure that all areas of the State have accessibility to the work of the council. [1993, c. 410, Pt. MMM, §1 (NEW).]

E. Preparation and maintenance of the plan must be through a public and private partnership approach that is objective and nonpartisan. [1993, c. 410, Pt. MMM, §1 (NEW).]

[ 1993, c. 410, Pt. MMM, §1 (NEW) .]

3. Contents. The plan developed by the council must consist of:

A. A plan for the State's economy based on economic opportunity for all citizens and a shared commitment to sustainable development that recognizes that new forms of cooperation among government, business and society are required to achieve the goals; [1993, c. 410, Pt. MMM, §1 (NEW).]

B. Benchmarks for accomplishing the plan that are specific, quantifiable performance indicators against which each of the goals that have been set forth to accomplish the vision can be measured; [1993, c. 410, Pt. MMM, §1 (NEW).]

C. Alternative strategies to accomplish the benchmarks based upon the best practices in Maine, other states and other countries; [1993, c. 410, Pt. MMM, §1 (NEW).]

D. A strategy for the overall economy, broadly defined and not limited to what is traditionally termed "economic development." The plan must include consideration of education and training, redeployment of state resources, investments in science and technology and infrastructure; and [1993, c. 410, Pt. MMM, §1 (NEW).]

E. Identification of:

(1) The types of industries and jobs with significant growth potential in the State;

(2) The State's evolving industrial base;

(3) The dynamic national and international markets;

(4) Existing efforts to convert military economies to civilian economies;

(5) Other relevant studies and evaluations in the private and public sector dealing with the long-term economic growth of the State;

(6) The work force challenges faced by welfare recipients and strategies to address their economic and related needs; and

(7) Other relevant studies and evaluations in the private and public sector concerning the availability of child care. [1999, c. 272, §3 (AMD).]

[ 1999, c. 272, §3 (AMD) .]

4. Fiscal agent. The Department of Economic and Community Development shall serve as the council's fiscal agent providing regular financial reports to the council on funds received and expended and an annual audit. The council shall seek funds and accept gifts, if necessary, to support the council's objectives.

[ 1997, c. 48, §2 (AMD) .]

5. Staff support. The council shall contract with the Maine Development Foundation for staff support to fulfill the requirements for carrying out the purposes of this section.

[ 1993, c. 410, Pt. MMM, §1 (NEW) .]

6. Report. The council shall report to the joint standing committee of the Legislature having jurisdiction over housing and economic development matters. The council shall recommend its plan to the committee biennially at the beginning of each new Legislature, except that the first plan must be presented by January 1, 1995. The recommended plan must be used by the Economic Development and Business Assistance Coordinating Council as a guide to deliver economic development services.

[ 1993, c. 725, §3 (AMD) .]

SECTION HISTORY

1993, c. 410, §MMM1 (NEW). 1993, c. 709, §1 (AMD). 1993, c. 725, §3 (AMD). 1997, c. 48, §2 (AMD). 1999, c. 272, §3 (AMD).



10 §929-C. Research and development budgetary recommendations

The Maine Economic Growth Council, established in section 929-A, with input from the Office of Innovation, established pursuant to Title 5, section 13105, and the Maine Innovation Economy Advisory Board, under section 949, shall review the innovation economy action plan, as described in Title 10, chapter 107-D, and develop specific annual budgetary recommendations to support the plan’s vision and goals. These recommendations must include specific bonding and General Fund appropriations investment levels. By June 1st of each year, the council shall submit its recommendations, along with an annual accountability update that summarizes the State’s commitment to research and development investments in the prior year, to the Governor, the Legislature and the joint standing committee of the Legislature having jurisdiction over business, research and economic development issues. [2007, c. 420, §6 (NEW).]

SECTION HISTORY

2007, c. 420, §6 (NEW).






Chapter 107-A: MAINE WORLD TRADE ASSOCIATION

10 §931. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §932. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §933. Members of the association (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §934. Board of directors and officers (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP). 1995, c. 688, §10 (AMD). 1997, c. 393, §A15 (AMD).



10 §935. General powers (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §935-A. Adoption of bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §936. Limitation of powers (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §937. Liability of officers, directors and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §938. Prohibited interests of officers, directors and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §939. Donations to the State (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §940. Matching fund (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §941. Annual report; audit (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §942. General conditions; dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §943. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).






Chapter 107-B: MAINE INTERNATIONAL TRADE CENTER

10 §945. Establishment

The Maine International Trade Center, referred to in this chapter as the "center," is established to enhance the competitive advantage of state businesses desiring to compete in the international market. The center provides a source of leadership, coordination and a shared vision for international trade development in the State. The purpose of the center, through its cooperative public and private board, is to refine, revise and implement the State's international strategic plan by providing and enhancing services in coordination with the economic development activities of the private sector, community and regional agencies and State Government. [1995, c. 648, §5 (NEW).]

The center is a private nonprofit corporation with a public purpose and the exercise by the center of the powers conferred by this chapter is held to be an essential governmental function. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-A. Duties

The center shall provide a base level of services without regard to membership in the center and enhanced services as the center's board of directors may direct, to private entities, individuals, the State and to quasi-public and public entities. The center shall encourage and assist the growth of the State's international economic activities in the following ways. [1995, c. 648, §5 (NEW).]

1. Forum. The center shall provide a continuing forum for the exchange of expertise, ideas and innovations between the public and private sectors.

[ 1995, c. 648, §5 (NEW) .]

2. Education. The center shall offer quality education and technical services to businesses in the State that compete or seek to compete in worldwide markets.

[ 1995, c. 648, §5 (NEW) .]

3. Development of programs. The center shall act as a catalyst in the development and coordination of international programs.

[ 1995, c. 648, §5 (NEW) .]

4. Public policy. The center shall underscore the importance of international trade as a priority of public policy and to enhance public appreciation of the relevance of the international economy.

[ 1995, c. 648, §5 (NEW) .]

5. Information. The center shall provide information necessary to transact international business and to make effective decisions concerning international trade and policy.

[ 1995, c. 648, §5 (NEW) .]

6. Infrastructure. The center shall support the development and availability of an overall infrastructure conducive to international business.

[ 1995, c. 648, §5 (NEW) .]

7. Dissemination of programs. The center shall promote the development and dissemination of education, training and technical assistance programs appropriate for foreign countries.

[ 1995, c. 648, §5 (NEW) .]

8. Market opportunities. The center shall identify market opportunities and potential contracts in foreign countries that match the technologies and expertise available in the State and coordinate and submit appropriate proposal responses.

[ 1995, c. 648, §5 (NEW) .]

9. Data base. The center shall maintain an international commerce data base to assist in making program decisions.

[ 1995, c. 648, §5 (NEW) .]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-B. Members of center

Members of the center are individuals and organizations that pay dues to the center or are state agencies as specified in subsection 1. Memberships may be set at different levels. Members shall elect 7 members to the board of directors of the center pursuant to section 945-C. [1995, c. 648, §5 (NEW).]

1. Members. Members are the private individuals, partnerships, firms, corporations, governmental entities and other organizations who pay dues to the center. For the purposes of this chapter, members may include, but are not limited to, municipal and county government, councils of government, local and area development corporations, regional planning commissions, development districts, state agencies, higher educational facilities, including the components of the University of Maine System, the Maine Maritime Academy, private colleges and postsecondary schools and community colleges, and other public or quasi-public entities. The following 7 public organizations are granted membership by virtue of the State's contribution to the organization and are exempt from dues requirements and each is entitled to designate one individual to exercise its voting right: the Department of Agriculture, Conservation and Forestry, the Governor's Office of Policy and Management, the Finance Authority of Maine, the Department of Labor, the Department of Marine Resources, the Department of Economic and Community Development and the Department of Transportation.

[ 2013, c. 405, Pt. D, §5 (AMD) .]

2. Voting rights. All members have a vote in the affairs of the center as set forth in the bylaws of the center, except that when the member is an organization and not an individual the governing body of that organization shall designate the individual who is to exercise the voting right.

[ 1995, c. 648, §5 (NEW) .]

SECTION HISTORY

1995, c. 648, §5 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2011, c. 655, Pt. EE, §14 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2013, c. 405, Pt. D, §5 (AMD).



10 §945-C. Board of directors and officers

The Board of Directors of the Maine International Trade Center, referred to in this chapter as the "board of directors," consists of 7 directors elected from the membership and 5 directors appointed by the Governor. Each director is entitled to one vote. Board members' terms must be staggered as determined in the bylaws of the center. [1995, c. 648, §5 (NEW).]

The state representative of the United States Department of Commerce and the state representative of the United States Small Business Administration may serve as nonvoting ex officio directors. [1995, c. 648, §5 (NEW).]

1. Elected directors. The members shall elect 7 directors from among the center's dues-paying membership.

[ 1995, c. 648, §5 (NEW) .]

2. Governor-selected directors. The Governor shall select 5 directors, one of whom must be the International Trade Director at the Department of Economic and Community Development. The other 4 directors must have international business or professional experience.

[ 1995, c. 648, §5 (NEW) .]

3. Chair; vice-chair; treasurer. The board of directors shall elect the chair and the vice-chair of the board of directors and the treasurer of the center from among the directors.

[ 1995, c. 648, §5 (NEW) .]

4. President. The International Trade Director at the Department of Economic and Community Development shall serve as the president of the center upon confirmation by a majority of the board of directors. Once every 2 years, the Governor shall submit the International Trade Director's name to the board of directors for reappointment. Reappointment is subject to confirmation by a majority of the board of directors.

[ 1995, c. 648, §5 (NEW) .]

5. Duties of president. The president shall:

A. Serve as the liaison between the board of directors and the center; [1995, c. 648, §5 (NEW).]

B. Manage the center's programs and services; [1995, c. 648, §5 (NEW).]

C. Ensure that the center's programs reflect the policy and management decisions as described in the strategic plan for the State concerning international trade; [1995, c. 648, §5 (NEW).]

D. Coordinate all services to continually meet the needs of the center as described in the strategic plan for the State; [1995, c. 648, §5 (NEW).]

E. Play a leadership role in coordinating, facilitating and helping to prioritize both the short-term and long-term recommendations of this strategic plan; [1995, c. 648, §5 (NEW).]

F. Serve as the State's diplomat, providing leadership in the area of international trade and advocating within the State and abroad on behalf of the State's international trade community; and [1995, c. 648, §5 (NEW).]

G. Perform such other duties as the board considers appropriate. [1995, c. 648, §5 (NEW).]

[ 1995, c. 648, §5 (NEW) .]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-D. General powers

The center may: [1995, c. 648, §5 (NEW).]

1. Suit. Sue or be sued in its own name;

[ 1995, c. 648, §5 (NEW) .]

2. Application for and receipt of funds. Apply for and receive funds from any private source or governmental entity, whether by grant, donation, loan or any other manner;

[ 1995, c. 648, §5 (NEW) .]

3. Economic development services; fees. Employ a staff and provide services to public or private entities to assist their efforts in the development of international trade in the State and to charge such fees for these services as it determines appropriate;

[ 1995, c. 648, §5 (NEW) .]

4. Real and personal property. Purchase, receive, hold, lease, acquire by foreclosure, operate, manage, license, sell, convey, transfer or grant real and personal property, together with those rights and privileges that may be incidental and appurtenant to the real and personal property and the use of the real and personal property, including, but not limited to, any real or personal property acquired by the center from time to time in the satisfaction of debts or enforcement of obligations;

[ 1995, c. 648, §5 (NEW) .]

5. Expenditures and obligations regarding real and personal property. Make all expenditures and incur any obligations reasonably required in the exercise of sound business principles to secure possession of, preserve, maintain, insure and improve real and personal property or interests in real and personal property acquired by the center;

[ 1995, c. 648, §5 (NEW) .]

6. Securities. Acquire, subscribe for, own, hold, sell, assign, transfer, mortgage or pledge the stock, shares, bonds, debentures, notes or other securities and evidences of interest in or indebtedness of any person, firm, corporation, joint stock company, partnership, association or trust and, while the owner or holder thereof, exercise all the rights, powers and privileges of ownership, including the right to vote thereon;

[ 1995, c. 648, §5 (NEW) .]

7. Encumbrance of property. Mortgage, pledge or otherwise encumber any property right or thing of value acquired pursuant to the powers contained in subsection 4, 5 or 6 as security for the payment of any part of the purchase price of the property right or thing of value;

[ 1995, c. 648, §5 (NEW) .]

8. Contracts and liabilities. Make contracts, including contracts for services, and incur liabilities for any of the purposes authorized in those contracts;

[ 1995, c. 648, §5 (NEW) .]

9. Debt. Borrow money for any of the purposes authorized in this chapter; incur debt, including the power to issue its bonds, debentures, notes or other evidences of indebtedness, whether secured or unsecured; and secure the same by mortgage, pledge, deed of trust or other lien on its property, rights and privileges of every kind and nature, or any part thereof or interest therein; and

[ 1995, c. 648, §5 (NEW) .]

10. Cooperation with agencies and organizations. Cooperate with governmental agencies and the University of Maine System; and cooperate, assist and encourage organizations, local or regional, private or public, in the communities of the State in the promotion, assistance and development of international trade in those communities and the State.

[ 1995, c. 648, §5 (NEW) .]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-E. Adoption of bylaws

The center shall adopt bylaws consistent with this chapter for the governance of its affairs and has the general powers accorded corporations under Title 13-C, section 302. The center shall take all actions necessary or convenient to carry out the lawful purposes of the center under this chapter. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §24 (COR).]

SECTION HISTORY

1995, c. 648, §5 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B24 (COR).



10 §945-F. Limitation of powers

The center may not enter into contracts, obligations or commitments of any kind on behalf of the State or any of its agencies, nor may it have the power of eminent domain or any other power not provided to business corporations generally. Bonds, notes and other evidences of indebtedness of the center may not in any way be a debt or liability of the State or constitute a pledge of the faith and credit of the State. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-G. Liability of officers, directors and employees

All officers, directors, employees and other agents of the center entrusted with the custody of the securities of the center or authorized to disburse the funds of the center must be bonded, either by a blanket bond or by individual bonds, with a surety bond or bonds with a minimum limitation of $100,000 coverage for each person covered by the surety bond, conditioned upon the faithful performance of duties, the premiums for which are paid out of the assets of the center. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-H. Prohibited interests of officers, directors and employees

Officers, directors or employees of the center or their spouses or dependent children may not receive any direct personal benefit from the activities of the center in assisting any private entity. This section does not prohibit corporations or other entities with which officers or directors are associated by reason of ownership or employment from participating in international trade activities of the center or receiving services offered by the center as long as the ownership or employment is made known to the board of directors and, if applicable, the officers or directors abstain from voting on matters relating to that participation. This section does not apply to members who are not officers or directors of the center. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-I. Donations to State

The State, through the Governor, may accept donations, bequests, devises, grants or other interests of any nature on behalf of the center and transfer those funds, property or other interests to the center. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-J. Confidential records

The records and proceedings of the center are public for the purposes of Title 1, chapter 13, except as otherwise provided in this section. [2009, c. 567, §2 (AMD).]

1. Proprietary information; other information. Information provided to or developed by the center and included in a business or marketing plan is public unless the person to whom the information belongs or pertains requests that it be designated as confidential and the center has determined it contains proprietary information. For the purposes of this subsection, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the center or the person submitting the information and would make available information not otherwise publicly available.

[ 2009, c. 567, §3 (AMD) .]

2. Tax or financial information. Any financial statement, supporting data or tax return of any person is confidential.

[ 1995, c. 648, §5 (NEW) .]

3. Credit assessment. Any record obtained by the center that contains an assessment of the credit worthiness, credit rating or financial condition of any person is confidential.

[ 1995, c. 648, §5 (NEW) .]

This section does not prohibit the disclosure of information that is otherwise available in the public domain. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW). 2009, c. 567, §§2, 3 (AMD).



10 §945-K. Annual report; audit

The center shall provide an annual report and an independent audit of its activities to the Governor, the joint standing committee of the Legislature having jurisdiction over economic development matters and the members of the center. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-L. General conditions; dissolution

The center shall operate as a nonprofit organization consistent with its composition and broad public purposes. The following conditions apply to the operation or dissolution of the center. [1995, c. 648, §5 (NEW).]

1. Net earnings of center. No part of the net earnings of the center may inure to the benefit of any member, officer, director or employee, except that the center may pay reasonable compensation for services rendered and otherwise hold, manage and dispose of its property for the purposes of the center.

[ 1995, c. 648, §5 (NEW) .]

2. Dissolution of center. Upon dissolution of the center, the members shall transfer all unexpended General Fund appropriations to the State before paying or making provision for the payment of all other liabilities of the center.

[ 1995, c. 648, §5 (NEW) .]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-M. Liberal construction

This chapter may be construed liberally to effect the intent and purposes of the center for an improved and enhanced international trade development effort in the State and may not be construed as a limitation of powers. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW).






Chapter 107-C: MAINE ECONOMIC IMPROVEMENT FUND

10 §946. Establishment

The Maine Economic Improvement Fund is established to administer investments in targeted research and development and product innovation and to provide the basic investment necessary to obtain matching funds and competitive grants from private and federal sources. [1997, c. 556, §3 (NEW).]

SECTION HISTORY

1997, c. 556, §3 (NEW).



10 §947. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 556, §3 (NEW).]

1. Fund. "Fund" means the Maine Economic Improvement Fund.

[ 1997, c. 556, §3 (NEW) .]

2. Research and development. "Research and development" means applied scientific research and related commercial development conducted by the University of Maine System, its member institutions and its employees and students in the target areas.

[ 1997, c. 556, §3 (NEW) .]

3. Target areas. "Target areas" means the targeted technologies identified in Title 5, chapter 407 for which applied research and development is considered most likely to produce significant benefits to the people and economy of the State.

A. [1999, c. 401, Pt. AAA, §4 (RP).]

B. [1999, c. 401, Pt. AAA, §4 (RP).]

C. [1999, c. 401, Pt. AAA, §4 (RP).]

D. [1999, c. 401, Pt. AAA, §4 (RP).]

E. [1999, c. 401, Pt. AAA, §4 (RP).]

[ 1999, c. 401, Pt. AAA, §4 (AMD) .]

SECTION HISTORY

1997, c. 556, §3 (NEW). 1999, c. 401, §AAA4 (AMD).



10 §948. Administration of fund

1. Administration of fund. The Board of Trustees of the University of Maine System shall administer the fund. The board may utilize the assets of the fund to carry out and effectuate the purposes, duties and responsibilities of this chapter, including, but not limited to:

A. Taking actions in partnership with private enterprise, the Federal Government and private and public research institutions to:

(1) Invest in applied research and development in the target areas within the University of Maine System; and

(2) Support the development of private enterprise based upon research and development performed within the University of Maine System; [1997, c. 683, Pt. A, §4 (RPR).]

B. Receiving money from any public or private source to augment state contributions to the fund; [1997, c. 683, Pt. A, §4 (RPR).]

C. Approving an annual budget for the fund and investing and expending money from within the fund; [1997, c. 683, Pt. A, §4 (RPR).]

D. Contracting with public entities as necessary to further the directives of this section; [1997, c. 683, Pt. A, §4 (RPR).]

E. Carrying forward any unexpended state appropriations into succeeding fiscal years; [1997, c. 683, Pt. A, §4 (RPR).]

F. Providing an annual report to the Governor and the Legislature by January 1st of each regular session of the Legislature setting forth:

(1) The operations of the fund during the fiscal year;

(2) The assets and liabilities of the fund at the end of its most recent fiscal year;

(3) The annual measurable goals and objectives of the fund, as established by the board, and an assessment of the achievement of those goals and objectives. The goals and objectives must include, but may not be limited to, education, research and development; and

(4) A summary of the research and development projects that have been funded pursuant to paragraph H, including any external funding sources that have been leveraged as a result of these awards; [2011, c. 698, §1 (AMD).]

G. Protecting all intellectual property in accordance with the "University of Maine System Statement of Policy Governing Patents and Copyrights," including, but not limited to, proprietary information contained in proposals, grants, contracts or other legal agreements. Publication of information may be reasonably delayed until appropriate measures have been taken to protect the intellectual property; and [2011, c. 698, §2 (AMD).]

H. Apportioning a minimum percentage of the annual disbursements from the fund among the University of Maine at Augusta, the University of Maine at Farmington, the University of Maine at Fort Kent, the University of Maine at Machias, the University of Maine at Presque Isle and the Maine Maritime Academy to support research and development as follows: beginning July 1, 2013 a minimum of 2.5% and beginning July 1, 2015 a minimum of 3%. [2013, c. 225, §2 (AMD).]

[ 2013, c. 225, §2 (AMD) .]

SECTION HISTORY

1997, c. 556, §3 (NEW). 1997, c. 683, §A4 (RPR). 1999, c. 401, §AAA5 (AMD). 2011, c. 698, §§1-3 (AMD). 2013, c. 225, §2 (AMD).






Chapter 107-D: MAINE INNOVATION ECONOMY ADVISORY BOARD

10 §949. Maine Innovation Economy Advisory Board

1. Establishment. The Maine Innovation Economy Advisory Board, referred to in this chapter as "the advisory board" and established by Title 5, section 12004-I, subsection 6-G, is established to coordinate the State's research and development activities and to foster collaboration among its higher education and nonprofit research institutions and members of the business community.

[ 2007, c. 420, §7 (NEW) .]

2. Appointment and composition. The advisory board consists of the following members:

A. Two ex officio members:

(1) The Director of the Maine Technology Institute, as established in Title 5, section 12004-G, subsection 33-D, or the director's designee; and

(2) The Director of the Office of Innovation, as established in Title 5, section 13105, or the director's designee; and [2007, c. 420, §7 (NEW).]

B. Thirty members appointed by the Governor:

(1) Seven representatives from the for-profit business community within the 7 targeted technologies as defined in Title 5, section 15301;

(2) Seven representatives involved with nonprofit research institutions within the 7 targeted technologies as defined in Title 5, section 15301;

(3) Four representatives of the Maine Biomedical Research Board established pursuant to Title 5, section 12004-G, subsection 4-B;

(4) Two representatives from nonprofit research laboratories with main offices or headquarters in this State and demonstrated expertise and credentials in marine research;

(5) One representative of the University of Maine and one representative of the University of Southern Maine;

(6) Four representatives of private universities and colleges within the State;

(7) One representative of the University of Maine Center for Law and Innovation;

(8) One representative of the Small Enterprise Growth Program as established in section 381; and

(9) Two representatives with demonstrated expertise in venture capital. [2007, c. 420, §7 (NEW).]

[ 2007, c. 420, §7 (NEW) .]

3. Terms; vacancies; limits. The term of office for members of the advisory board is 3 years. When a vacancy occurs, it must be filled by the same appointing authority, and the new member shall serve for the remainder of the term. Members who serve on the advisory board by virtue of their offices serve terms coincident with their terms in office. Members may continue to serve until their replacements are designated. A vacancy in a position held by an ex officio member that occurs other than by the expiration of a term must be filled by a designee appointed by the Commissioner of Economic and Community Development for the unexpired term. A vacancy may not impair the right of the remaining members to exercise all of the powers of the advisory board.

[ 2007, c. 420, §7 (NEW) .]

4. Chair; election of officers. The members of the advisory board shall annually elect one of the advisory board's members as chair and one of its members as vice-chair to set the agenda and schedule meetings. The advisory board may elect other officers and designate their duties.

[ 2007, c. 420, §7 (NEW) .]

5. Voting rights. Each member of the advisory board has a vote.

[ 2007, c. 420, §7 (NEW) .]

6. Meetings. The advisory board shall hold quarterly meetings each year. Additional meetings may be held as necessary to conduct the business of the advisory board.

[ 2007, c. 420, §7 (NEW) .]

7. Compensation. Members of the advisory board are not entitled to compensation.

[ 2007, c. 420, §7 (NEW) .]

8. Adoption of bylaws. The advisory board shall adopt bylaws consistent with this section for the governance of its affairs and to address the resolution of conflicts of interest that may arise.

[ 2007, c. 420, §7 (NEW) .]

9. Quorum. A majority of the members of the advisory board constitutes a quorum.

[ 2007, c. 420, §7 (NEW) .]

10. Staff support. The Department of Economic and Community Development, Office of Innovation shall provide staff support to the advisory board to carry out the purposes of this section.

[ 2007, c. 420, §7 (NEW) .]

11. Powers and duties. The powers and duties of the advisory board are as set out in this subsection.

A. Every 5 years starting in 2010, the advisory board shall develop an innovation economy action plan for the application of science and technology to improve the State's position in the global economy. The plan must identify specific steps that public and private research institutions must implement to improve the State's science and technology infrastructure, goals for encouraging collaborative initiatives among public and private research institutions, steps that can be implemented immediately without new state funding and resources and steps that will require new state appropriations or major reallocation of state appropriations and resources. The plan must include numerical objectives, costs and an evaluation protocol, as well as a provision for assigning and ensuring accountability for those who receive state research and development funds. [2007, c. 420, §7 (NEW).]

B. The advisory board shall assist state and federal policy makers in advancing research and development capacity initiatives in the State and in developing corresponding funding strategies; provide input on economic planning and the commercial application of the State's research and development efforts; facilitate research opportunities that create sustained, interinstitutional, collaborative, multidisciplinary, centers-based research projects; advocate for the State's research and development sector and interests; disseminate information about its work throughout the State; and serve as the EPSCoR steering committee, as referred to in Title 5, section 13110, for the State and evaluate proposals made to the Maine EPSCoR Program and related programs. [2007, c. 420, §7 (NEW).]

[ 2007, c. 420, §7 (NEW) .]

12. Report. The advisory board shall submit a report on the innovation economy action plan developed under subsection 11 to the Maine Economic Growth Council by the first Wednesday in March every 5 years, beginning in 2010. The advisory board shall submit a progress report on the innovation economy action plan to the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters and to the Governor by the first Wednesday in March of each year, beginning in 2008.

[ 2007, c. 420, §7 (NEW) .]

SECTION HISTORY

2007, c. 420, §7 (NEW).






Chapter 108: THE MAINE CAPITAL CORPORATION

10 §950. Statement of legislative findings and intent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 531, §1 (NEW). 1979, c. 587, §§1,2 (AMD). 1983, c. 700, §1 (AMD). MRSA T. 10, §955 (RP).



10 §951. Formation; name; purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 531, §1 (NEW). 1979, c. 587, §3 (RPR). 1983, c. 700, §2 (AMD). MRSA T. 10, §955 (RP).



10 §952. Limitations on purposes and powers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 531, §1 (NEW). 1979, c. 587, §4 (AMD). 1981, c. 364, §1 (AMD). 1983, c. 700, §3 (AMD). 1985, c. 506, §A9 (AMD). 1987, c. 186, §§1-4 (AMD). MRSA T. 10, §955 (RP).



10 §953. Initial organization; approval of Commissioner of Business Regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 531, §1 (NEW). MRSA T. 10, §955 (RP).



10 §954. Subscription and sales of stock; first shareholders meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 531, §1 (NEW). MRSA T. 10, §955 (RP).



10 §955. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 700, §4 (NEW). 1993, c. 531, §1 (RP).






Chapter 109: MAINE NATURAL RESOURCE CAPITAL COMPANY

10 §956. Formation; name; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §4 (NEW). 1985, c. 344, §2 (AMD). 1985, c. 714, §2 (AMD). 1987, c. 854, §§1,5 (RP).



10 §957. Limitations on purposes and powers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §4 (NEW). 1985, c. 344, §2 (AMD). 1985, c. 714, §3 (AMD). 1987, c. 854, §§1,5 (RP).



10 §958. Initial organization (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §4 (NEW). 1983, c. 553, §46 (AMD). 1985, c. 344, §3 (RPR). 1987, c. 854, §§1,5 (RP).



10 §959. Subscription and sales of stock; first stockholders meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §4 (NEW). 1985, c. 344, §4 (RPR). 1985, c. 714, §4 (AMD). 1987, c. 854, §§1,5 (RP).






Chapter 110: FINANCE AUTHORITY OF MAINE

Subchapter 1: FINANCE AUTHORITY OF MAINE ACT

10 §961. Finance Authority of Maine Act

This chapter shall be known and may be cited as the "Finance Authority of Maine Act." [1983, c. 519, §6 (NEW).]

SECTION HISTORY

1983, c. 519, §6 (NEW).



10 §962. Purpose

There is a statewide need to provide enlarged opportunities for gainful employment to the people of the State and to ensure the preservation and betterment of the economy and the general health, safety and welfare of the State and its inhabitants; to provide a more healthy environment through the restoration of purity to the air, the water or the earth of the State which are fouled with, among other things, industrial and other waste materials and pollutants, and to ensure the preservation and betterment of the living standards and health of its inhabitants; to stimulate a larger flow of private investment funds from banks, investment institutions, insurance companies and other financial institutions, including pension and retirement funds, to help finance planning, development, acquisition, construction, improvement, expansion and placing in operation of industrial, manufacturing, recreational, fishing, agricultural, business and natural resource enterprises and eligible projects of the State and its political subdivisions; and to increase the access of smaller business, veterans and students pursuing postsecondary education to financing at reasonable terms and rates. [2013, c. 34, §1 (AMD).]

In order to fulfill these purposes and to make the best use of the State's limited resources, the Finance Authority of Maine shall consider the state economic development strategy and the policies and activities of the Department of Economic and Community Development in implementing its powers, duties and responsibilities. [1987, c. 534, Pt. B, §§5, 23 (NEW).]

The Finance Authority of Maine, as established by this chapter and authorized by Title 5, section 12004-F, subsection 1, to fulfill these purposes is, in addition to its other powers, authorized to:

1. Loans. Encourage the making of loans to finance the planning, development, acquisition, construction, improvement, expansion and placing in operation of industrial, manufacturing, recreational, fishing, agricultural and other business and natural resource enterprises;

[ 2003, c. 537, §1 (AMD); 2003, c. 537, §53 (AFF) .]

2. Revenue obligation securities. Issue revenue obligation securities to finance eligible projects, except that revenue obligation securities may not be issued for energy distribution system projects after January 1, 2018 pursuant to section 1044, subsection 13;

[ 2011, c. 586, §1 (AMD) .]

2-A. Interest subsidies; grants. Provide interest rate subsidies on commercial loans or grants to businesses and nonprofit organizations;

[ 1987, c. 533, §1 (NEW) .]

3. Assist municipalities. Assist municipalities to issue revenue obligation securities for financing eligible projects;

[ 1985, c. 344, §5 (AMD) .]

4. Small businesses and veteran-owned small businesses. Encourage the making of loans to small businesses and veteran-owned small businesses;

[ 2003, c. 537, §2 (AMD); 2003, c. 537, §53 (AFF) .]

5. Natural resource financing. Provide natural resource financing; and

[ 1989, c. 559, §1 (AMD) .]

6. Student financial assistance programs. Provide and administer a comprehensive, consolidated system of student financial assistance programs.

[ 1989, c. 559, §2 (NEW) .]

The authority will serve a public purpose and perform an essential governmental function in the exercise of the powers and duties conferred upon it by this chapter. Any benefits accruing to private individuals or associations, as a result of the activities of the authority, are deemed by the Legislature to be incidental to the public purposes to be achieved by the implementation of this chapter. [1985, c. 344, §5 (AMD).]

SECTION HISTORY

1983, c. 519, §6 (NEW). 1983, c. 812, §62 (AMD). 1985, c. 344, §5 (AMD). 1985, c. 714, §5 (AMD). 1987, c. 533, §1 (AMD). 1987, c. 534, §§B5,B23 (AMD). 1989, c. 503, §B51 (AMD). 1989, c. 559, §§1,2 (AMD). 2003, c. 537, §§1,2 (AMD). 2003, c. 537, §53 (AFF). 2011, c. 586, §1 (AMD). 2013, c. 34, §1 (AMD).



10 §963. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §6 (RP).



10 §963-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 344, §7 (NEW).]

1. Agricultural enterprise. "Agricultural enterprise" means knowledge, skill or labor applied to growing or raising plants or animals, harvesting plants or growing or obtaining plant or animal by-products, includes forestry and aquaculture and includes production, processing, storing, packaging or marketing products derived from agricultural enterprise.

[ 1985, c. 344, §7 (NEW) .]

1-A. Aboveground oil storage facility. "Aboveground oil storage facility," also referred to as a "facility," means any aboveground oil storage tank or tanks, together with associated piping, and transfer and dispensing facilities located over land or water of the State at a single location for more than 4 months per year and used or intended to be used for the storage or supply of oil. Oil terminal facilities, as defined in Title 38, section 542, subsection 7, and propane facilities are not included in this definition.

[ 1993, c. 601, §1 (NEW) .]

1-B. Aboveground oil storage tank. "Aboveground oil storage tank," also referred to as "tank," means any aboveground container, less than 10% of the capacity of which is beneath the surface of the ground, that is used or intended to be used for the storage or supply of oil. Included in this definition are any tanks situated upon or above the surface of a floor in such a manner that they may be readily inspected.

[ 1993, c. 601, §1 (NEW) .]

2. Agricultural land. "Agricultural land" means land capable of supporting commercial farming and forestry production.

[ 1985, c. 344, §7 (NEW) .]

3. Application and service fees. "Application and service fees" means the amount of money charged for the cost of application, servicing or technical assistance.

[ 1985, c. 344, §7 (NEW) .]

4. Authority. "Authority" means the Finance Authority of Maine as established by this chapter.

[ 1985, c. 344, §7 (NEW) .]

5. Bond. "Bond" means revenue obligation security.

[ 1985, c. 344, §7 (NEW) .]

5-A. Clean fuel. "Clean fuel" means all products or energy sources used to propel motor vehicles, as defined in Title 29-A, section 101, other than conventional gasoline, diesel or reformulated gasoline, that, when compared to conventional gasoline, diesel or reformulated gasoline, results in lower emissions of oxides of nitrogen, volatile organic compounds, carbon monoxide or particulates or any combination of these. "Clean fuel" includes, but is not limited to, compressed natural gas; liquefied natural gas; liquefied petroleum gas; hydrogen; hythane, which is a combination of compressed natural gas and hydrogen; dynamic flywheels; solar energy; alcohol fuels containing not less than 85% alcohol by volume; and electricity.

[ 1997, c. 500, §1 (NEW) .]

5-B. Clean fuel vehicle. "Clean fuel vehicle" means a vehicle that may be propelled by a clean fuel or a fuel-cell electric vehicle that uses any fuel.

[ 1997, c. 500, §1 (NEW) .]

5-C. Clean fuel vehicle project. "Clean fuel vehicle project" means the acquisition or lease of clean fuel vehicles, the acquisition of clean fuel vehicle delivery systems and other clean fuel vehicle components, the conversion of vehicle fuel systems to the use of clean fuels and the acquisition of capital equipment necessary to establish clean fuel vehicle support and maintenance facilities.

[ 1997, c. 500, §1 (NEW) .]

6. Commitment to issue loan insurance. "Commitment to issue loan insurance" means a commitment to provide insurance for loan payments subject to terms specified by the authority.

[ 2003, c. 537, §3 (AMD); 2003, c. 537, §53 (AFF) .]

7. Cost of project. "Cost of project" means the cost or value of land, buildings, real estate improvements, labor, materials, machinery and equipment, property rights, easements, franchises, financing charges, interest, engineering and legal services, plans, specifications, surveys, cost estimates, studies and other expenses as may be necessary or incidental to the development, construction, acquisition, financing and placing in operation of an eligible project. In addition to these costs, reserves for payment of future debt on any revenue obligation securities may be included as part of the cost of the project.

Any obligation or expenses incurred by the State, the authority, a municipality or any private person in connection with any of the items of cost specified in this subsection related to revenue obligation securities may be included as part of the cost and reimbursed to the State, the authority, municipality or person out of the proceeds of the securities issued.

[ 1985, c. 344, §7 (NEW) .]

7-A. Electric rate stabilization project. "Electric rate stabilization project" means an agreement by a transmission and distribution utility with a qualifying facility, as defined in Title 35-A, section 3303, that will result in the reduction of costs to the transmission and distribution utility and that has been certified by the Public Utilities Commission to meet the standards established under Title 35-A, section 3156.

[ 1999, c. 657, §2 (AMD) .]

8. Eligible collateral. "Eligible collateral" means accounts, as-extracted collateral, chattel paper, commercial tort claims, consumer goods, deposit accounts, documents, equipment, farm products, fixtures, general intangibles, instruments, investment property, inventory, letter of credit rights, manufactured homes, money, real estate, supporting obligations and accessions to any of the foregoing and any other business assets.

[ 2003, c. 537, §3 (AMD); 2003, c. 537, §53 (AFF) .]

9. Eligible enterprise. "Eligible enterprise" means an agricultural enterprise, fishing enterprise, industrial enterprise, manufacturing enterprise or recreational enterprise.

[ 1985, c. 344, §7 (NEW) .]

10. Eligible project. "Eligible project" means any of the following:

"Eligible project" includes any project, the financing of which through the issuance of revenue obligation securities would result in the interest on the revenue obligation securities qualifying, as of the date of issuance, as tax-exempt under 26 United States Code, Section 103, as amended.

"Eligible project" also includes any "recovery zone property," as defined under 26 United States Code, Section 1400U-3, as amended, the financing of which through the issuance of revenue obligation securities would result in the interest on the revenue obligation securities qualifying, as of the date of issuance, as tax-exempt under 26 United States Code, Section 103, as amended. "Eligible project" also includes any project that qualifies for financing with a qualified energy conservation bond.

A. Any eligible enterprise; [2003, c. 537, §4 (AMD); 2003, c. 537, §53 (AFF).]

B. [2003, c. 537, §53 (AFF); 2003, c. 537, §4 (RP).]

C. [2003, c. 537, §53 (AFF); 2003, c. 537, §4 (RP).]

D. Any vessel registered under the law of the United States or a state; [1985, c. 344, §7 (NEW).]

E. Any energy conservation project; [1985, c. 344, §7 (NEW).]

F. Any energy distribution system project; [1985, c. 344, §7 (NEW).]

G. Any energy generating system project; [1985, c. 344, §7 (NEW).]

H. Any pollution-control project; [1987, c. 521, §1 (AMD).]

I. Any water supply system project; [1987, c. 846, §1 (AMD).]

J. Any underground oil storage facility replacement project, including equipment installed to meet requirements for gasoline service station vapor control and petroleum liquids transfer vapor recovery; [1991, c. 439, §1 (AMD).]

K. Any overboard discharge replacement project; [1991, c. 439, §2 (AMD).]

L. Any hazardous waste or solid waste recycling or reduction project; [1993, c. 712, §2 (AMD).]

M. Any aboveground oil replacement or upgrade project, including equipment installed to meet requirements for gasoline service station vapor control and petroleum liquids transfer vapor recovery; [1995, c. 4, §1 (AMD).]

N. Any electric rate stabilization project; [1995, c. 289, §1 (AMD).]

O. Any major business expansion project; [1997, c. 500, §2 (AMD).]

P. Any workers' compensation residual market mechanism project; [1999, c. 484, §1 (AMD); 1999, c. 513, §1 (AMD).]

Q. Any clean fuel vehicle project; [RR 1999, c. 1, §7 (COR).]

R. Any paper industry job retention project; [2009, c. 372, Pt. D, §1 (AMD).]

S. (REALLOCATED FROM T. 10, §963-A, sub-§10, ¶R) Any transmission facilities project; [2013, c. 378, §1 (AMD).]

T. An Efficiency Maine project; and [2013, c. 378, §2 (AMD).]

U. Any offshore wind energy development as defined in Title 35-A, section 102, subsection 10-A or project to manufacture components for an offshore wind energy development. [2013, c. 378, §3 (NEW).]

[ 2013, c. 378, §§1-3 (AMD) .]

10-A. Efficiency Maine project. "Efficiency Maine project" means a project approved by the Efficiency Maine Trust Board, as established in Title 5, section 12004-G, subsection 10-C, to carry out the purposes of Title 35-A, chapter 97 relating to increasing energy efficiency or conservation.

[ 2009, c. 372, Pt. D, §4 (NEW) .]

11. Energy conservation project. "Energy conservation project" means the purchasing and installation of energy conservation equipment or facilities, including building modifications.

[ 1985, c. 344, §7 (NEW) .]

12. Energy distribution system project. "Energy distribution system project" means an energy distribution system owned, in whole or in part, by an individual, municipality, corporation or other governmental entity or business association and that uses biomass, peat, solar, waste, water and related dams, wind, wood or coal or that distributes or transmits oil, biofuels, propane, compressed natural gas, liquefied natural gas or natural gas.

[ 2011, c. 586, §2 (AMD) .]

13. Energy generating system project. "Energy generating system project" means:

A. For a system which does not generate electricity, an energy generating system owned, in whole or in part, by an individual, municipality, corporation or other governmental entity or business association and which system uses biomass, peat, solar, waste, water and related dams, wind, wood or coal, or which is an energy conservation project, including a transportation project consistent with the United States Internal Revenue Service guidelines; or [1985, c. 344, §7 (NEW).]

B. For a system which does generate electricity, an energy generating system which uses biomass, peat, solar, waste, water and related dams, wind, wood or coal, and which is owned, in whole or in part, by an individual, municipality, corporation or other governmental entity or business association which qualifies as a cogenerator or small power producer under Title 35-A, chapter 33. [1987, c. 141, Pt. B, §7 (AMD).]

[ 1987, c. 141, Pt. B, §7 (AMD) .]

14. Entrant to natural resource enterprises. "Entrant to natural resource enterprises" means an individual or a business organization who or which engages or proposes to engage in one or more natural resource enterprises.

[ 1985, c. 344, §7 (NEW) .]

15. Facility. "Facility" means an eligible project.

[ 2003, c. 537, §5 (AMD); 2003, c. 537, §53 (AFF) .]

16. Family farm corporation. "Family farm corporation" means a corporation formed under the laws of the State for the purpose of farming and owning agricultural land in which at least 2/3 of the stock is held by members of a family related to each other within the 3rd degree of consanguinity or affinity, including the spouses, sons-in-law and daughters-in-law of any such family member.

[ 1985, c. 344, §7 (NEW) .]

17. Federal agency. "Federal agency" or "Federal Government" means the United States, the President of the United States and any current or future corporation, department, agency, authority or instrumentality created, designated or established by the United States, including, but not limited to, the Federal Land Bank, the Federal Intermediate Credit Bank and the Bank for Cooperatives.

[ 1985, c. 344, §7 (NEW) .]

17-A. Final remedy selection. "Final remedy selection" means:

A. In the case of the Department of Environmental Protection, a final determination by the Commissioner of Environmental Protection or the commissioner's designee of the appropriate response action at a waste motor oil disposal site that is an uncontrolled hazardous substance site; and [2007, c. 464, §1 (NEW).]

B. In the case of the United States Environmental Protection Agency, the remedy selected in a final record of decision for the so-called Hows Corner Federal Superfund Site in Plymouth, Maine. [2007, c. 464, §1 (NEW).]

[ 2007, c. 464, §1 (NEW) .]

18. Financial document. "Financial document" means a lease, installment sale agreement, conditional sale agreement, note, mortgage, loan agreement or other instrument pertaining to an extension of financial assistance.

[ 1985, c. 344, §7 (NEW) .]

19. Financing assistance. "Financing assistance" or "financial assistance" means guarantees, leases, insurance, financing credits, loans or the purchase or discounts thereof, letters of credit, financing assistance payments, grants or other financial aid.

[ 1985, c. 344, §7 (NEW) .]

20. Financing institution. "Financing institution" or "financial institution" means any bank, trust company, national banking association, savings bank, savings and loan association, federal savings and loan association, industrial bank, mortgage company, insurance company, credit union, local development corporation or any other institution or entity authorized to do business in this State, or any state or federal agency which customarily provides financing assistance.

[ 1985, c. 344, §7 (NEW) .]

21. Fishing enterprise. "Fishing enterprise" means knowledge, skill or labor applied to growing or catching fish, including shellfish, in fresh or salt water, including aquaculture, and includes production, processing, storing, packaging or marketing products derived from fishing enterprises.

[ 1985, c. 344, §7 (NEW) .]

22. Fund.

[ 1985, c. 714, §6 (RP) .]

23. Industrial enterprise. "Industrial enterprise" means knowledge, skill or labor applied to conduct of a trade or business, selling of goods, providing services, providing dwelling accommodations, mining, education or discovery, research, development or refinement of new or known substances, processes or products.

[ 1985, c. 344, §7 (NEW) .]

24. Insured. "Insured" means any individual, partnership, corporation, association or other entity which is the beneficiary of a loan insurance agreement with the authority.

[ 1985, c. 344, §7 (NEW) .]

24-A. Interest rate swap agreement. "Interest rate swap agreement" means a financial agreement as defined by the Finance Authority of Maine by rule in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1989, c. 552, §4 (NEW) .]

24-B. Insured certificate. "Insured certificate" means a certificate evidencing fractional undivided ownership interest in a pool of mortgage loans, each of which is insured by the authority pursuant to this chapter, that is insured by the authority pursuant to and subject to the limitations of section 1026-E.

[ 1993, c. 460, §1 (NEW) .]

25. Lease. "Lease" means a contract providing for the use of a project or portions of a project for a term of years for a designated or determinable rent. A lease may include an installment sales contract. A lease may include such other terms as the authority may permit or require.

[ 1985, c. 344, §7 (NEW) .]

26. Lessee. "Lessee" means a tenant under a lease and may include an installment purchaser.

[ 1985, c. 344, §7 (NEW) .]

27. Loan. "Loan" means an extension of credit made in consideration of a written promise of repayment or any other conditions that may be established by the authority, performance of which may be secured by mortgage.

[ 2003, c. 537, §6 (AMD); 2003, c. 537, §53 (AFF) .]

27-A. Loan insurance agreement. "Loan insurance agreement" means an agreement pursuant to which the authority insures payment of a loan pursuant to subchapter 2, and also means an agreement pursuant to which the authority insures or guarantees an insured certificate, if the authority's loan insurance liability for insuring an insured certificate is in lieu of and not in addition to its liability for insuring that portion of a mortgage loan represented by the insured certificate.

[ 2003, c. 537, §7 (AMD); 2003, c. 537, §53 (AFF) .]

28. Local development corporation. "Local development corporation" means a nonprofit corporation established under Title 13, chapter 81; Title 13-B; or other law acceptable to the authority and empowered to foster, encourage and assist any eligible enterprise.

[ 1985, c. 344, §7 (NEW) .]

29. Maine Job-start Program. "Maine Job-start Program" means the program governed by subchapter VII.

[ 1985, c. 344, §7 (NEW) .]

30. Maine Small Business Loan Program.

[ 2003, c. 537, §53 (AFF); 2003, c. 537, §8 (RP) .]

31. Maine Veterans' Small Business Loan Program.

[ 2003, c. 537, §53 (AFF); 2003, c. 537, §8 (RP) .]

31-A. Major business expansion project. "Major business expansion project" means any building, structure, system, machinery, equipment or facility proposed to be constructed, developed, rehabilitated, expanded, modernized or acquired in the State by a business entity that has a projected cost of $1,000,000 or more, that is projected to result in a net gain of at least 50 job opportunities within the State or the retention of at least 50 jobs, directly or indirectly, and that benefits from financing assistance from the authority including use of a capital reserve fund pursuant to section 1053. A major business expansion project does not include electric rate stabilization projects or projects primarily involved in the provision of housing or retail sales to consumers.

[ 2001, c. 417, §2 (AMD) .]

32. Manufacturing enterprise. "Manufacturing enterprise" means knowledge, skill or labor applied to giving of new shapes, new qualities or new combinations to matter as material products and includes assembling, fabricating, making, creating, working, preparing, milling, processing, recycling, manufacturing, finishing, fashioning, producing, storing, warehousing, preserving, distributing, handling or transporting in any manner goods, wares, merchandise, metals, fabrics, materials, substances, product or matter of any kind or nature including materials recovered from solid and hazardous wastes.

[ 1989, c. 585, Pt. C, §7 (AMD) .]

33. Maturity date. "Maturity date" means the date on which final payment is due as provided in a note, revenue obligation security or other financial document.

[ 1985, c. 344, §7 (NEW) .]

34. Mortgage. "Mortgage" means an agreement granting a lien upon or a security interest in eligible collateral upon certain conditions and includes, but is not limited to, a mortgage of real estate, an assignment of rents, a pledge or a security agreement.

[ 1985, c. 344, §7 (NEW) .]

35. Mortgagee. "Mortgagee" means a grantee or obligee under, or a transferee or successor of a grantee or obligee under, a mortgage.

[ 1985, c. 344, §7 (NEW) .]

36. Loan Insurance Program. "Loan Insurance Program" means the program governed by subchapter 2.

[ 2003, c. 537, §9 (AMD); 2003, c. 537, §53 (AFF) .]

37. Mortgage loan.

[ 2003, c. 537, §53 (AFF); 2003, c. 537, §10 (RP) .]

38. Loan payments. "Loan payments" means payments required by or received on account of a mortgage or any other financial document, including, but not limited to, payments covering interest, installments of principal, taxes, assessments, loan insurance premiums and hazard insurance premiums.

[ 2003, c. 537, §11 (AMD); 2003, c. 537, §53 (AFF) .]

39. Mortgagor. "Mortgagor" means the grantor or party giving rights to eligible collateral pursuant to a mortgage and includes the successors or assigns of a mortgagor.

[ 1985, c. 344, §7 (NEW) .]

39-A. Municipal officers. "Municipal officers" means municipal officers as defined in Title 30-A, section 2001, subsection 10. "Municipal officers" also means the county commissioners of any county but solely for the purpose of authorizing and facilitating the issuance of recovery zone facility bonds.

[ 2009, c. 517, §2 (NEW) .]

40. Municipal Securities Approval Program. "Municipal Securities Approval Program" means the program governed by subchapter IV.

[ 1985, c. 344, §7 (NEW) .]

40-A. Municipality. "Municipality" means any municipality as defined in Title 30-A, section 2001, subsection 8. "Municipality" also means any county but solely for the purpose of issuing recovery zone facility bonds.

[ 2009, c. 517, §3 (NEW) .]

41. Natural resource enterprise. "Natural resource enterprise" means an agricultural enterprise or a fishing enterprise, but does not include selling of food at wholesale or retail, except when that selling is carried out as part of the natural resource enterprise.

[ 1985, c. 344, §7 (NEW) .]

42. Note. "Note" means an evidence of indebtedness and includes a revenue obligation security.

[ 1985, c. 344, §7 (NEW) .]

42-A. Overboard discharge. "Overboard discharge" means the same as set forth in Title 38, section 466, subsection 9-A.

[ 1987, c. 846, §4 (NEW) .]

42-B. Overboard discharge replacement project. "Overboard discharge replacement project" means the removal, rehabilitation or replacement of a privately owned waste water disposal system utilized by a business which results in an overboard discharge.

[ 1987, c. 846, §4 (NEW) .]

42-C. Paper industry job retention project. "Paper industry job retention project" means the acquisition and improvement of a paper production facility in the State, in which not less than 40% of the ownership of the project will be, at the time the financial assistance is provided, owned or controlled by or for the benefit of a majority of the employees of the project through a qualified employee stock ownership program or other employee ownership program recognized in the federal Internal Revenue Code.

[ 1999, c. 484, §4 (NEW) .]

42-C. Orphan share.

[ RR 1999, c. 1, §10 (RAL); 1999, c. 505, Pt. A, §2 (NEW) .]

42-D. (REALLOCATED FROM T. 10, §963-A, sub-§42-C) Orphan share. "Orphan share" means the percentage of the total response costs payable by parties who are bankrupt, dissolved, insolvent or no longer in business or whose current identity or location can not be determined.

[ RR 1999, c. 1, §10 (RAL) .]

42-E. Plymouth waste oil site remedial study. "Plymouth waste oil site remedial study" means a remedial investigation and feasibility study undertaken in accordance with 40 Code of Federal Regulations, Section 300.430 with respect to the Portland-Bangor Waste Oil Services Site in Plymouth designated by the United States Environmental Protection Agency as a National Priorities List site.

[ 1999, c. 713, §1 (NEW) .]

42-F. Past cost settlement. "Past cost settlement" means the settlement between the potentially responsible parties, the United States and the State, embodied in the consent decree filed with the United States District Court for the District of Maine, Civil Docket 00-249-B.

[ 2001, c. 356, §2 (NEW) .]

43. Pollution-control project. "Pollution-control project" means any building, structure, machinery, equipment or facility, including transportation, equipment or facility, which may be deemed necessary for preventing, avoiding, reducing, controlling, abating or eliminating contamination, solid waste, thermal pollution or pollution by any other means of the air, water or earth, together with all land, property, rights, rights-of-way, franchises, easements and interests in lands necessary or convenient for the construction or operation of the project.

[ 1985, c. 344, §7 (NEW) .]

43-A. Professional. "Professional," when used with reference to office space, means professions or professionals regulated or licensed under applicable state law.

[ 1987, c. 393, §1 (NEW) .]

44. Project. "Project" means any eligible project.

[ 2003, c. 537, §12 (AMD); 2003, c. 537, §53 (AFF) .]

44-A. Qualified energy conservation bond. "Qualified energy conservation bond" has the same meaning as in 26 United States Code, Section 54D(a), as amended.

[ 2009, c. 517, §4 (NEW) .]

44-B. Recovery zone facility bond. "Recovery zone facility bond" has the same meaning as in 26 United States Code, Section 1400U-3, as amended.

[ 2009, c. 517, §5 (NEW) .]

45. Recreational enterprise. "Recreational enterprise" means knowledge, skill or labor applied to providing facilities or opportunities for recreation, culture, entertainment or tourism.

[ 1985, c. 344, §7 (NEW) .]

45-A. Recycling or waste reduction project. "Recycling or waste reduction project" means any building, structure, machinery, equipment or facility which may be considered necessary for recovery, separation, remanufacture or reuse of materials contained in solid or hazardous waste or for the reduced generation of solid or hazardous waste, together with all land, property, rights, rights-of-way, franchises, easements and interests in lands necessary or convenient for the construction or operation of the project.

[ 1989, c. 585, Pt. C, §8 (NEW) .]

46. Rent or rental. "Rent" or "rental" means payments under a lease.

[ 1985, c. 344, §7 (NEW) .]

47. Resident. "Resident" or "resident of the State" means a person who is domiciled in this State.

[ 1985, c. 344, §7 (NEW) .]

47-A. Responsible party. "Responsible party" has the same meaning as set forth in Title 38, section 1362, subsection 2 and has the same meaning as the term "potentially responsible party" as defined in 40 Code of Federal Regulations, Section 304-12(m).

[ 1999, c. 505, Pt. A, §3 (NEW) .]

47-B. Response costs. "Response costs" means:

A. Costs incurred or costs that will be incurred by a responsible party for investigation, study, removal, remediation, institutional controls, alternative water supplies, operation, maintenance, monitoring or other acts or activities to protect human health and the environment at a waste motor oil disposal site; [2007, c. 464, §2 (NEW).]

B. Costs incurred or costs that will be incurred by the Department of Environmental Protection or the United States Environmental Protection Agency in conducting, monitoring or supervising work at a waste motor oil disposal site, in reviewing or developing plans, reports and other items at a waste motor oil disposal site and for administrative activities, including providing notice to responsible parties, at a waste motor oil disposal site; [2007, c. 464, §2 (NEW).]

C. [2011, c. 211, §27 (AFF); 2011, c. 211, §1 (RP).]

D. A payment or payments, including any settlement premium, that a responsible party is required to make pursuant to a final de minimis or cash-out settlement among the United States, the State and one or more responsible parties or pursuant to a final de minimis or cash-out settlement among 2 or more responsible parties; and [2007, c. 618, §1 (AMD).]

E. Damages for injury to or destruction or loss of natural resources, including the reasonable costs of assessing such injury, destruction or loss, resulting from hazardous substances at a waste motor oil disposal site pursuant to Title 38, chapter 13-B and 42 United States Code, Section 9601 et seq. [2007, c. 464, §2 (NEW).]

[ 2011, c. 211, §1 (AMD); 2011, c. 211, §27 (AFF) .]

47-C. Potentially responsible party (PRP) group. "Potentially responsible party (PRP) group" means a group of responsible parties organized to manage liabilities at a waste motor oil disposal site listed in subsection 51-E and that have negotiated final settlement agreements with the United States Environmental Protection Agency or the Department of Environmental Protection.

[ 2007, c. 464, §3 (NEW) .]

47-D. Retirement system. "Retirement system" means the Maine Public Employees Retirement System, established pursuant to Title 5, chapter 421.

[ 2009, c. 633, §2 (NEW) .]

48. Revenue Obligation Securities Program. "Revenue Obligation Securities Program" means the program governed by subchapter III.

[ 1985, c. 344, §7 (NEW) .]

49. Revenue obligation security. "Revenue obligation security" or "security" means a note, bond, interim certificate, debenture or other evidence of indebtedness, including any recovery zone facility bond or qualified energy conservation bond, payment of which is secured by a pledge of revenues, as provided in section 1045-A or 1065, or by assignment or pledge of other eligible collateral.

[ 2009, c. 517, §6 (AMD) .]

49-A. Seller-sponsored loan. "Seller-sponsored loan" means a loan to one or more individuals or to a family farm corporation from the seller of agricultural land, which loan represents all or a significant portion of the purchase price for that land, provided that the authority has issued a certificate designating the loan as a seller-sponsored loan with respect to an identified seller after finding that the interest rate to be charged is reasonably consistent with current interest rates for loans for the purchase of agricultural land, and that the purchasers intend to use the land primarily for growing or raising plants or animals for business purposes. The loan shall cease to be a seller-sponsored loan if the land ceases to be used for agricultural purposes.

[ 1987, c. 769, Pt. A, §43 (RPR) .]

49-B. Underground oil storage facility. "Underground oil storage facility" means any tank, together with associated piping and dispensing facilities, 10% or more of which is located beneath the surface of the ground and not on or above a floor in such a manner that it may be readily inspected, located at a single location and used, formerly used or intended to be used for the marketing and distribution of oil, petroleum products or their by-products to persons or entities other than the owner of the facility.

[ 1989, c. 543, §1 (AMD) .]

49-C. Underground oil storage facility project. "Underground oil storage facility project" means the renovation, removal, disposal or replacement of all or any part of an underground oil storage facility that is used for marketing and distribution of oil, petroleum products or their by-products to persons or entities other than the owner of the facility.

[ 2001, c. 231, §1 (AMD) .]

49-D. Underground oil storage tank; tank. "Underground oil storage tank" or "tank" means any tank, together with associated piping, 10% or more of which is located beneath the surface of the ground and not on or above a floor in such a manner that it may be readily inspected, located at a single location and used, formerly used or intended to be used for consumption by the owner or user of the tank on the premises.

[ 1989, c. 543, §2 (NEW); 1989, c. 552, §4 (NEW); 1989, c. 878, Pt. A, §23 (RPR) .]

49-E. Underground oil storage tank project. "Underground oil storage tank project" or "tank project" means the renovation, removal, disposal or replacement of all or any part of an underground oil storage tank.

[ 2001, c. 231, §2 (AMD) .]

49-F. Swap counterparty. "Swap counterparty" means a person who is a party to an interest rate swap agreement.

[ 1989, c. 878, Pt. A, §24 (NEW) .]

49-G. Total response costs. "Total response costs" means the total costs that have been or will be paid in association with investigatory, removal or remedial activities at the Portland-Bangor Waste Oil Services Site in Plymouth, including costs incurred by the Department of Environmental Protection, the United States Environmental Protection Agency and 3rd parties to carry out investigatory, removal or remedial activities at that site approved by the Department of Environmental Protection or the United States Environmental Protection Agency.

[ 2001, c. 356, §3 (AMD) .]

49-G. Transmission facilities project.

[ RR 1999, c. 1, §11 (RAL); 1999, c. 513, §4 (NEW) .]

49-H. (REALLOCATED FROM T. 10, §963-A, sub-§49-G) Transmission facilities project. "Transmission facilities project" means a project approved by the Northern Maine Transmission Corporation, as established in section 9202, to carry out the purposes of chapter 1003 or any electric transmission, gas transmission, energy transfer or electric generation facility, including necessary appurtenances, otherwise proposed to the authority to benefit northern Maine.

[ 2003, c. 506, §1 (AMD) .]

49-I. Time-critical removal action. "Time-critical removal action" means the removal activities undertaken pursuant to the Administrative Order by Consent for Time-Critical Removal Action, United States Environmental Protection Agency Docket No. CERCLA 1-97-1080.

[ 2001, c. 356, §4 (NEW) .]

49-J. Targeted technologies. "Targeted technologies" means biotechnology, aquaculture and marine technology, composite materials technology, environmental technology, advanced technologies for forestry and agriculture, information technology and precision manufacturing technology.

[ 2009, c. 633, §3 (NEW) .]

50. User. "User" means one or more persons acting as lessee, purchaser, mortgagor or borrower under a financial document.

[ 1985, c. 344, §7 (NEW) .]

50-A. Value-added. "Value-added" means that an enhancement to a product or service that increases the value or marketability of the product or service has been applied.

[ 2013, c. 438, §1 (NEW) .]

51. Veteran. "Veteran" means any person who served in the United States Armed Forces and was not dishonorably discharged.

[ 1997, c. 489, §4 (AMD) .]

51-A. Wartime veteran. "Wartime veteran" means any person who served in the United States Armed Forces during any federally recognized period of conflict who is certified to be a wartime veteran by the Bureau of Maine Veterans' Services and was not dishonorably discharged.

[ 2001, c. 417, §3 (AMD) .]

51-B. Waste oil. "Waste oil" means a petroleum-based oil that, through use or handling, has become unsuitable for its original purpose due to the presence of impurities or loss of original properties. "Waste oil" includes mixtures of waste oil and water.

[ 1999, c. 505, Pt. A, §5 (NEW) .]

51-C. Waste oil disposal site. "Waste oil disposal site" means the Portland-Bangor Waste Oil Services Site in Plymouth designated by the Department of Environmental Protection as an uncontrolled hazardous substance site.

[ 2001, c. 356, §5 (AMD) .]

51-D. Waste motor oil. "Waste motor oil" means any lubricating oil classified for use in an internal combustion engine, transmission, gear box, differential or hydraulics for a motor vehicle, a boat, an off-highway recreational vehicle, commercial or household power equipment, earth-moving equipment, special equipment or special mobile equipment, as defined in Title 29-A, section 101, subsections 69 and 70, that through use, storage or handling has become unsuitable for its original purpose due to the presence of impurities or the loss of original properties.

[ 2007, c. 464, §4 (NEW) .]

51-E. Waste motor oil disposal site. "Waste motor oil disposal site" means the following 4 sites where waste motor oil was stored and that are now contaminated and subject to such response action requirements as the Department of Environmental Protection or the United States Environmental Protection Agency may impose according to applicable law:

A. Portland-Bangor Waste Oil Services Site/Hows Corner Federal Superfund Site - Plymouth, Maine; [2007, c. 464, §5 (NEW).]

B. Portland-Bangor Waste Oil Services Site/Maine Uncontrolled Hazardous Substances Site - Ellsworth, Maine; [2007, c. 464, §5 (NEW).]

C. Portland-Bangor Waste Oil Services Site/Maine Uncontrolled Hazardous Substances Site - Casco, Maine; and [2007, c. 464, §5 (NEW).]

D. Portland-Bangor Waste Oil Services Site/Maine Uncontrolled Hazardous Substances Site - Presque Isle, Maine. [2007, c. 464, §5 (NEW).]

[ 2007, c. 464, §5 (NEW) .]

52. Water supply system project. "Water supply system project" means any building structure, facilities, machinery, pipes, aqueducts, conduits, drains or the equipment which may be deemed necessary to supply water for municipal, domestic, business or combined use, together with all land, property, rights-of-way, franchises, easements and interests in lands which may be acquired for construction or operation of the project.

[ 1985, c. 344, §7 (NEW) .]

52-A. Workers' compensation residual market mechanism project. "Workers' compensation residual market mechanism project" means a loan or loans requested by the Board of Governors of the Maine Workers' Compensation Residual Market Pool pursuant to Title 24-A, section 2395, subsection 5.

[ 1995, c. 289, §4 (NEW) .]

53. Student pursuing higher education. "Student pursuing higher education" means an eligible student receiving higher education financial assistance from the authority pursuant to Title 20-A, chapter 421, 423, 424 or 428.

[ 1993, c. 410, Pt. EEEE, §1 (NEW) .]

SECTION HISTORY

1985, c. 344, §7 (NEW). 1985, c. 714, §6 (AMD). 1987, c. 141, §B7 (AMD). 1987, c. 393, §§1,2 (AMD). 1987, c. 521, §§1-3 (AMD). 1987, c. 769, §§A43-A45 (AMD). 1987, c. 846, §§1-4 (AMD). 1989, c. 543, §§1,2 (AMD). 1989, c. 552, §4 (AMD). 1989, c. 585, §§C4-8 (AMD). 1989, c. 857, §45 (AMD). 1989, c. 878, §§A23,24 (AMD). 1991, c. 439, §§1-4 (AMD). 1993, c. 410, §EEEE1 (AMD). 1993, c. 427, §3 (AMD). 1993, c. 460, §§1,2 (AMD). 1993, c. 601, §1 (AMD). 1993, c. 712, §§1-4 (AMD). 1995, c. 4, §§1-4 (AMD). 1995, c. 289, §§1-4 (AMD). 1997, c. 489, §§4,5 (AMD). 1997, c. 500, §§1-4 (AMD). RR 1999, c. 1, §§7-11 (COR). 1999, c. 484, §§1-4 (AMD). 1999, c. 504, §8 (AMD). 1999, c. 505, §§A2-5 (AMD). 1999, c. 513, §§1-4 (AMD). 1999, c. 657, §2 (AMD). 1999, c. 713, §1 (AMD). 2001, c. 231, §§1,2 (AMD). 2001, c. 356, §§2-5 (AMD). 2001, c. 417, §§2,3 (AMD). 2003, c. 506, §1 (AMD). 2003, c. 537, §§3-12 (AMD). 2003, c. 537, §53 (AFF). 2007, c. 464, §§1-5 (AMD). 2007, c. 618, §1 (AMD). 2009, c. 372, Pt. D, §§1-4 (AMD). 2009, c. 517, §§1-6 (AMD). 2009, c. 633, §§2, 3 (AMD). 2011, c. 211, §1 (AMD). 2011, c. 211, §27 (AFF). 2011, c. 261, §1 (AMD). 2011, c. 586, §2 (AMD). 2013, c. 378, §§1-3 (AMD). 2013, c. 438, §1 (AMD).



10 §964. Organization and responsibility

1. Finance Authority of Maine. The Finance Authority of Maine is established as a body corporate and politic and a public instrumentality of the State, and the exercise by the authority of the powers conferred by this chapter shall be deemed and held to be the performance of essential governmental functions.

The Finance Authority of Maine shall be responsible for the administration of the:

A. Loan Insurance Program; [2003, c. 537, §13 (AMD); 2003, c. 537, §53 (AFF).]

B. Revenue Obligation Securities Program; [1983, c. 519, §6 (NEW).]

C. Municipal Securities Approval Program; [1983, c. 519, §6 (NEW).]

D. [2003, c. 537, §53 (AFF); 2003, c. 537, §14 (RP).]

E. [2003, c. 537, §53 (AFF); 2003, c. 537, §15 (RP).]

F. Natural Resources Financing and Marketing Programs; [1985, c. 344, §8 (AMD).]

G. Maine Job-start Program; [1989, c. 559, §3 (AMD).]

H. Such other programs as the authority may by law be authorized to administer; [1989, c. 559, §3 (AMD); 1989, c. 774, §1 (AMD).]

I. Student financial assistance programs; and [1989, c. 559, §4 (NEW); 1989, c. 774, §2 (AMD).]

J. Waste oil furnace loan program. [1989, c. 774, §3 (NEW).]

[ 2003, c. 537, §§13-15 (AMD); 2003, c. 537, §53 (AFF) .]

2. Divisions. The Finance Authority of Maine contains such divisions as may be of assistance to implement the programs and perform the duties as defined in this chapter and as required by the authority. The divisions include:

A. [2001, c. 417, §4 (RP).]

B. [2001, c. 417, §4 (RP).]

C. Business Assistance; [2001, c. 417, §4 (AMD).]

D. Finance and Administration; [2001, c. 417, §4 (AMD).]

E. Education Assistance; and [2001, c. 417, §4 (AMD).]

F. Legal. [2001, c. 417, §4 (NEW).]

[ 2001, c. 417, §4 (AMD) .]

3. Programs and policies. In implementing its powers, duties, responsibilities and programs, the Finance Authority of Maine shall consider the state economic development strategy and the policies and activities of the Department of Economic and Community Development.

[ 1987, c. 534, Pt. B, §§6, 23 (NEW) .]

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §§8,9 (AMD). 1987, c. 534, §§B6,B23 (AMD). 1989, c. 552, §5 (AMD). 1989, c. 559, §§3,4 (AMD). 1989, c. 598, §§2,3 (AMD). 1989, c. 698, §4 (AMD). 1989, c. 774, §§1-3 (AMD). 2001, c. 417, §4 (AMD). 2003, c. 537, §§13-15 (AMD). 2003, c. 537, §53 (AFF).



10 §965. Membership

There shall be 15 voting members of the authority as follows. [1989, c. 598, §4 (AMD).]

1. Selected board members.

[ 2001, c. 417, §5 (RP) .]

2. Designated members. Three members appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over economic development and subject to confirmation by the Legislature shall consist of:

A. One member who is a certified public accountant; [1983, c. 519, §6 (NEW).]

B. One member who is an attorney; and [1983, c. 519, §6 (NEW).]

C. One member who is a commercial banker. [1983, c. 519, §6 (NEW).]

[ 1987, c. 596, §1 (AMD) .]

3. At-large members. Nine members appointed by the Governor in accordance with the following and subject to review by the joint standing committee of the Legislature having jurisdiction over economic development matters and subject to confirmation by the Legislature must be appointed from at large.

A. Two of the at-large members must be veterans. [2001, c. 417, §6 (NEW).]

B. Two of the at-large members must be knowledgeable in the field of natural resource enterprises or financing. [2001, c. 417, §6 (NEW).]

C. One of the at-large members must be knowledgeable in the field of student financial assistance. [2001, c. 417, §6 (NEW).]

D. One of the at-large members must be knowledgeable in the field of higher education. [2001, c. 417, §6 (NEW).]

[ 2001, c. 417, §6 (AMD) .]

4. State members. Three members of the authority shall represent the State and shall consist of:

A. The Commissioner of Economic and Community Development or the commissioner's designee; [2005, c. 425, §24 (AMD).]

B. One natural resources commissioner designated by the Governor from either the Department of Agriculture, Conservation and Forestry or the Department of Marine Resources; and [1985, c. 344, §12 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

C. The Treasurer of State, ex officio. [1987, c. 403, §2 (RPR).]

[ 2005, c. 425, §24 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

4-A. Director; serving on more than one board. With the exception of a member serving in an ex officio capacity pursuant to subsection 4, a member may not serve at the same time as a director or officer of any nonprofit corporation formed pursuant to the former Title 20, section 2237 and Title 20-A, section 11407 or of any entity that has a contract to provide a significant level of administrative services to the authority or to any nonprofit corporation formed pursuant to the former Title 20, section 2237 and Title 20-A, section 11407.

[ 2015, c. 170, §6 (AMD); 2015, c. 170, §30 (AFF) .]

5. Compensation. A member of the authority shall be compensated as provided in Title 5, chapter 379.

[ 1985, c. 344, §13 (NEW) .]

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §§10-13 (AMD). 1987, c. 403, §§1,2 (AMD). 1987, c. 534, §§B7,B23 (AMD). 1987, c. 596, §1 (AMD). 1989, c. 559, §§5-7 (AMD). 1989, c. 598, §§4,5 (AMD). 1989, c. 698, §5 (AMD). 1991, c. 511, §A1 (AMD). 1991, c. 854, §§A1,2 (AMD). 1993, c. 359, §§C2,3 (AMD). 1999, c. 728, §9 (AMD). 2001, c. 417, §§5,6 (AMD). 2005, c. 425, §24 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2015, c. 170, §6 (AMD). 2015, c. 170, §30 (AFF).



10 §966. Terms of office

The terms of office for the designated and at-large members defined in section 965, subsections 2 and 3, are for 4 years, except for initial appointees. [2001, c. 417, §7 (AMD).]

1. Initial terms of office. The initial terms of office shall apply to the initial designated and at-large appointees, as defined in section 965, subsections 2 and 3. The initial terms of office for these members shall be as follows:

A. One shall be appointed for one year; [1983, c. 519, §6 (NEW).]

B. Two shall be appointed for 2 years; [1983, c. 519, §6 (NEW).]

C. Two shall be appointed for 3 years; and [1983, c. 519, §6 (NEW).]

D. One shall be appointed for one year. [1983, c. 519, §6 (NEW).]

For purposes of determining eligibility for reappointment of the designated and at-large members, the initial appointments for one or 2 years, as described in paragraphs A and B, shall not be deemed to be full terms.

[ 1983, c. 519, §6 (NEW) .]

2. Limitation on terms; removal. Except for state members, a member of the authority shall serve no more than 2 full consecutive terms. Any member of the board may be removed by the Governor for cause.

[ 1983, c. 519, §6 (NEW) .]

SECTION HISTORY

1983, c. 519, §6 (NEW). 2001, c. 417, §7 (AMD).



10 §967. Compensation; expenses; indemnification (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §6 (NEW). 1983, c. 812, §§63,64 (AMD). 1985, c. 344, §14 (RP).



10 §967-A. Limitation of liability

No member of the authority, no member of any board of the authority and no employee of the authority may be subject to any personal liability for having acted within the course and scope of his membership or employment to carry out any power or duty under this chapter. The authority shall indemnify any member of the authority, any member of any board of the authority and any employee of the authority against expenses actually and necessarily incurred by him in connection with the defense of any action or proceeding in which he is made a party by reason of past or present association with the authority. [1985, c. 344, §15 (NEW).]

SECTION HISTORY

1985, c. 344, §15 (NEW).



10 §968. Administration

The authority shall elect one of its members as chairman; one member as vice-chairman, who shall serve as secretary; one member as treasurer; and shall employ a chief executive officer. [1983, c. 519, §6 (NEW).]

SECTION HISTORY

1983, c. 519, §6 (NEW).



10 §969. Powers and duties of the authority (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §16 (RP).



10 §969-A. Powers and duties of the authority

The authority may, subject to any limitation of this chapter: [1985, c. 344, §17 (NEW).]

1. Borrow. Borrow money or otherwise obtain credit in its own name;

[ 1985, c. 344, §17 (NEW) .]

2. Lend. Lend money or otherwise extend credit to any person and exercise all powers of a lender or creditor;

[ 1985, c. 344, §17 (NEW) .]

2-A. Interest subsidies; grants. Provide grants or interest rate subsidies on commercial loans to businesses, farms and nonprofit organizations and provide or participate in interest rate cap agreements and other agreements providing businesses with protection against interest rate fluctuations;

[ 1991, c. 511, Pt. A, §2 (AMD) .]

3. Insure. Insure or guarantee performance of any loan agreement or other obligation, including taking all actions necessary to implement and administer a program of insurance for loans to students pursuing postsecondary education;

[ 2013, c. 34, §2 (AMD) .]

4. Property. Acquire, use, improve or dispose of any interest in or type of real or personal property, including grant, purchase, sale, borrow, loan, lease, foreclosure, mortgage, assignment or other lawful means, with or without public bidding, and also including the assessment of fees, the receipt of reimbursements for expenses incurred in carrying out its purposes and the expenditure or investment of its funds;

[ 1985, c. 344, §17 (NEW) .]

5. Loan transactions. Purchase, sell, service, pledge, invest in, hold, trade, accept as collateral or otherwise deal in, acquire or transfer, on such terms and conditions as the authority may specify, any loan, pass-through certificate, pledge including any pledge of revenue participation certificate, revenue obligation security or other mortgage-backed or mortgage-related security. Any such transaction may be conducted by public or private offering, with or without public bidding. In connection with the purchase or sale of a loan or of a beneficial interest or participation in a loan, the authority may enter into one or more agreements providing for the custody, control and administration of the loan. Any such agreement may provide that the authority, a financial institution or other person shall act as trustor, trustee or custodian under the agreement. Any such agreement may provide that, with respect to loans governed by the agreement, title to a loan, or to a beneficial interest or participation in a loan, is deemed to have been transferred on terms and to the extent specified in that agreement and that the effect of a sale of a beneficial interest or participation in a loan is the same as a sale of a loan.

The authority may issue or cause to be issued certificates or other instruments evidencing the holder's fractional interest in a pool of loans, which interest may be undivided or limited to one or more specific loans. Whether or not the certificates or instruments are of such form or character as to be negotiable instruments under Title 11, article 3-A, the certificates or instruments are negotiable instruments within the meaning of and for all the purposes of Title 11, article 3-A, subject only to such registration requirements as the authority may establish.

In connection with the exercise of the powers authorized in this subsection and those powers otherwise granted to the authority, the authority may create and operate a secondary market and warehousing facility or facilities for loans or the insured portion of loans that provide liquidity to lenders making loans;

[ 2003, c. 537, §16 (AMD); 2003, c. 537, §53 (AFF) .]

6. Information. Obtain, develop or disseminate any information useful or convenient for carrying out any purpose or power of the authority, including any information pertaining to:

A. Management or financing of any enterprise or project eligible for assistance from the authority; [1985, c. 344, §17 (NEW).]

B. Producing, processing or marketing of any product of any enterprise eligible for assistance from the authority; [1985, c. 344, §17 (NEW).]

C. Land use; [1985, c. 344, §17 (NEW).]

D. Other regulatory or assistance programs, resources or services; [1985, c. 344, §17 (NEW).]

E. Design and construction techniques; and [1985, c. 344, §17 (NEW).]

F. Any project receiving financial assistance from or through the authority, including, without limitation, by means of examination of books or records pertaining to the project. [1985, c. 344, §17 (NEW).]

The authority may conduct hearings, hear testimony under oath, administer oaths, issue subpoenas requiring the attendance of witnesses or the production of records or other things and may issue commissions for the examination of witnesses who are outside of the State or unable to attend or are excused from attendance;

[ 1985, c. 344, §17 (NEW) .]

6-A. Matching service. Subject to the requirements and limitations of applicable law, establish and implement a program to assist the growth of business within the State by matching businesses seeking investment capital with investors seeking investment opportunities;

[ 1989, c. 552, §6 (NEW) .]

7. Insurance. Procure insurance in aid of any of its corporate purposes;

[ 1985, c. 344, §17 (NEW) .]

8. Nonprofit entity. In accordance with the limitations and restrictions of this chapter, cause any of its powers or duties to be carried out by one or more nonprofit organizations exempt from taxation under the Internal Revenue Code and organized, created or operated under the laws of this State;

[ 1989, c. 765, §1 (AMD) .]

9. Certifications. Obtain any certification, warranty, affidavit or other representation necessary or useful for carrying out any of its powers or duties;

[ 1985, c. 344, §17 (NEW) .]

10. Employees. Employ persons, including private legal counsel and financial experts, on either a temporary or permanent basis, in order to carry out any of its powers and duties. The authority shall obtain fidelity insurance coverage on behalf of its full-time employees. Employees of the authority shall not be subject to Title 5, chapters 71 and 372. The members of the authority may by rulemaking pursuant to Title 5, chapter 375, subchapter II, delegate powers and duties of the authority to employees of the authority and each employee is fully authorized to act in the name and on behalf of the authority pursuant to any delegation;

[ 1989, c. 502, Pt. C, §3 (AMD) .]

11. Sue; be sued. Sue or initiate or appear in any proceeding. The authority may be sued in accordance with Title 1, section 409; Title 5, chapter 375; or Title 14, chapter 741;

[ 1985, c. 344, §17 (NEW) .]

12. Office. Maintain an office at a place designated by it within the State;

[ 1985, c. 344, §17 (NEW) .]

13. Seal. Adopt an official seal and alter it at pleasure;

[ 1985, c. 344, §17 (NEW) .]

14. Rules. Pursuant to Title 5, chapter 375, adopt any rule, including its bylaws, necessary or useful for carrying out any of its powers or duties;

[ 1985, c. 344, §17 (NEW) .]

14-A. Receive funds. Receive and accept from any source allocations, appropriations, loans, grants and contributions of money or other things of value to be held, used or applied to carry out this chapter, subject to the conditions upon which the loans, grants and contributions may be made, including, but not limited to, appropriations, allocations, loans, grants or gifts from any federal agency or governmental subdivision or the State and its agencies. In fiscal year 1992-93 only, the State Controller shall pay the authority's state allotment to the authority on July 1st and December 1st of that year. Effective July 1, 1993, the State Controller shall pay the authority's state allotment on the first day of each quarter to meet the estimated quarterly disbursement requirements of the authority for higher education programs. The authority shall submit a General Fund request for the fiscal year 1993-94 and fiscal year 1994-95 biennium in accordance with Title 5, section 1665 to support the administration of higher education programs;

[ 1991, c. 780, Pt. P, §1 (AMD) .]

14-B. Invest funds. Invest funds received from any source for carrying out this chapter, and expend interest earnings on those funds as appropriate to implement this chapter, including use for program and administrative costs;

[ 1989, c. 698, §6 (NEW) .]

14-C. Student loan secondary market. Take all actions necessary to implement and administer a student loan secondary market;

[ 2003, c. 455, §1 (NEW) .]

15. Agreements. Make, modify and carry out any agreement necessary or useful for carrying out any of its powers, duties or purposes, including without limitation any construction agreement, purchase or acquisition agreement, loan or lease agreement, agreement conditioned upon the subleasing of the demised premises, partnership agreement, limited partnership agreement, joint venture agreement, participation agreement or agreement with leasing corporations or other financial intermediaries; and

[ 1985, c. 344, §17 (NEW) .]

16. Other powers. Do any act or thing necessary or useful for carrying out any of its powers, duties or purposes.

[ 1985, c. 344, §17 (NEW) .]

SECTION HISTORY

1985, c. 344, §17 (NEW). 1985, c. 714, §7 (AMD). 1985, c. 818, §1 (AMD). 1989, c. 502, §C3 (AMD). 1989, c. 552, §6 (AMD). 1989, c. 698, §6 (AMD). 1989, c. 765, §1 (AMD). 1991, c. 511, §§A2,3 (AMD). 1991, c. 780, §P1 (AMD). 2003, c. 455, §1 (AMD). 2003, c. 537, §16 (AMD). 2003, c. 537, §53 (AFF). 2013, c. 34, §2 (AMD).



10 §970. Insured or guaranteed loans for industrial projects (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §18 (RP).



10 §970-A. Other mortgage insurance

In carrying out the purposes of this chapter, the authority shall, to the greatest extent possible, require the utilization of private or other governmental sources of mortgage insurance or credit enhancement devices in order to assure the most effective and efficient use of state resources for mortgage insurance. [1985, c. 344, §19 (NEW).]

SECTION HISTORY

1985, c. 344, §19 (NEW).



10 §971. Actions of the members

Seven members of the authority constitute a quorum of the members. The affirmative vote of the greater of 5 members, present and voting, or a majority of those members present and voting is necessary for any action taken by the members. No vacancy in the membership of the authority may impair the right of the quorum to exercise all powers and perform all duties of the members. [1995, c. 117, Pt. C, §1 (AMD).]

Notwithstanding any other provision of law, in a situation determined by the chief executive officer to be an emergency requiring action of the members on not more than 3 days' oral notice, an emergency meeting of the members may be conducted by telephone in accordance with the following. [1995, c. 117, Pt. C, §1 (NEW).]

1. Placement of call. A conference call to the members must be placed by ordinary commercial means at an appointed time.

[ 1995, c. 117, Pt. C, §1 (NEW) .]

2. Record of call. The authority shall arrange for recordation of the conference call when appropriate and prepare minutes of the emergency meeting.

[ 1995, c. 117, Pt. C, §1 (NEW) .]

3. Notice of emergency meeting. Public notice of the emergency meeting must be given in accordance with Title 1, section 406 and that public notice must include the time of the meeting and the location of a telephone with a speakerphone attachment that enables all persons participating in the telephone meeting to be heard and understood and that is available for members of the public to hear the business conducted at the telephone meeting.

[ 1995, c. 117, Pt. C, §1 (NEW) .]

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §20 (AMD). 1985, c. 714, §8 (AMD). 1995, c. 117, §C1 (AMD).



10 §972. Chief executive officer

The chief executive officer shall be the chief administrative officer of the authority and shall be appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over housing and economic development and to confirmation by the Legislature. At least 10 days before the Governor seeks review by the joint standing committee, the Governor shall consult with the members of the authority regarding the proposed appointee. [1989, c. 4, §1 (AMD).]

The chief executive officer shall supervise the administrative affairs and technical activities of the authority in accordance with rules and policies of the authority. The chief executive officer shall, in the name and on behalf of the authority: [1985, c. 344, §21 (AMD).]

1. Employ directors. In accordance with procedures of the authority, employ the directors of the divisions established by the authority. The directors shall serve at the pleasure of the chief executive officer;

[ 1993, c. 359, Pt. C, §4 (AMD) .]

2. Employ professional and nonprofessional personnel. In accordance with procedures of the authority, employ professional and nonprofessional personnel, including private legal counsel and financial experts, of the authority. The personnel shall serve at the pleasure of the chief executive officer;

[ 1985, c. 344, §21 (AMD) .]

3. Provide for coordination of personnel and programs. Provide for the sharing of personnel among the divisions and the authority and provide for the coordination of administration of common projects and programs;

[ 1985, c. 344, §21 (AMD) .]

4. Attend meetings. Attend or be represented at meetings of the members and boards of the authority;

[ 1985, c. 344, §21 (AMD) .]

5. Approve expenses. Approve all accounts for salaries, per diems, allowable expenses of the authority, or of any employee or consultant, and expenses incidental to the operation of the authority;

[ 1983, c. 519, §6 (NEW) .]

6. Publish an annual report. Make an annual report to the members of the authority documenting its actions and make other reports at the request of the members of the authority;

[ 1985, c. 344, §21 (AMD) .]

7. Maintain a liaison with other state agencies. Maintain a close liaison with the Department of Economic and Community Development; Department of Agriculture, Conservation and Forestry; and Department of Marine Resources; and provide assistance to facilitate the planning and financing of eligible projects;

[ 1989, c. 552, §8 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

8. Perform other duties. Perform other duties directed by action of the members of the authority in carrying out the purposes of this chapter; and

[ 1985, c. 344, §21 (AMD) .]

9. Provide information on employment opportunities. Provide copies of the employment plans required by section 979 to the Department of Labor and the Department of Health and Human Services.

[ 1987, c. 697, §1 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §21 (AMD). 1987, c. 534, §§B8,B23 (AMD). 1987, c. 697, §1 (AMD). 1989, c. 4, §1 (AMD). 1989, c. 552, §§7,8 (AMD). 1989, c. 598, §6 (AMD). 1989, c. 698, §7 (AMD). 1993, c. 359, §C4 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. W, §5 (REV).



10 §973. Conflicts of interest

Notwithstanding Title 5, section 18, subsection 1, paragraph B, each member of the authority and each employee, contractor, agent or other representative of the authority is deemed an "executive employee" solely for purposes of Title 5, section 18, and for no other purpose, except that the chief executive officer in addition is deemed an "executive employee" for purposes of Title 5, section 19. Title 17, section 3104 does not apply to any of those representatives. [2001, c. 417, §8 (AMD).]

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §22 (RPR). 1989, c. 598, §7 (AMD). 1989, c. 698, §8 (AMD). 1993, c. 359, §C5 (AMD). 1993, c. 460, §3 (AMD). 1993, c. 460, §9 (AFF). 1995, c. 462, §A16 (RPR). 2001, c. 417, §8 (AMD).



10 §974. Annual report; audit

1. Report. The authority shall submit to the Governor, the Speaker of the House of Representatives, the President of the Senate and the joint standing committees of the Legislature having jurisdiction over housing and economic development and education, not later than 120 days after the close of its fiscal year, a complete report on the activities of the authority. The report may also be provided to any other member of the Legislature and to any other person. The report must include all of the following:

A. A description of its operations, including a description of projects assisted under this chapter; [1985, c. 344, §23 (AMD).]

B. An accounting of its receipts and expenditures, assets and liabilities at the end of its fiscal year; [1983, c. 519, §6 (NEW).]

C. A schedule of the bonds and notes outstanding at the end of its fiscal year and a statement of the amounts redeemed and issued during its fiscal year, including a report on its reserve funds; [1983, c. 519, §6 (NEW).]

D. A statement of its proposed and projected activities for the ensuing year and the relationship of these activities to the State's economic development policies; [1989, c. 552, §9 (AMD).]

E. Recommendations as to further actions which may be suitable for achieving the purposes of this chapter; [1983, c. 730, §1 (AMD).]

F. A statement of the defaults, if any, of persons, firms, corporations and other organizations receiving assistance under this chapter in those cases where substantial liquidation of collateral has taken place, a statement of the total amount of mortgage insurance payments made during the fiscal year and a statement of the percentage derived by dividing the amount of the mortgage insurance payments during the fiscal year into the outstanding principal balance as of the fiscal year end of the authority's unpaid obligations pursuant to mortgage insurance contracts; [1985, c. 714, §9 (AMD).]

G. A summary of the actual and potential employment opportunities reported on employment plans pursuant to section 979; [1987, c. 697, §2 (AMD).]

H. A separate section pertaining to the activities of the authority carried out pursuant to subchapter I-A, which shall provide the following:

(1) A description of the operations of the authority pursuant to subchapter I-A, including a description of the progress toward the accomplishment of the purposes of section 982;

(2) An analysis of the needs of the natural resource-based sector in the State and a statement of the authority's proposed and projected activities for the ensuing year to meet these needs; and

(3) Recommendations as to further actions which may be suitable for achieving the purposes of subchapter I-A; [1985, c. 344, §23 (NEW).]

I. A description of any financial assistance provided for energy conservation purposes, the success of various energy saving techniques assisted and the overall energy benefits achieved by the financial assistance; [1989, c. 552, §9 (AMD); 1989, c. 698, §9 (AMD).]

J. [1989, c. 552, §9 (RP).]

K. A description of the operations of the authority pursuant to section 980-A for the most recent calendar year and of its plans, if any, for revising any allocation system established pursuant to section 980-A; and [1989, c. 698, §9 (AMD).]

L. A complete report on the student financial assistance activities of the authority. [1989, c. 698, §9 (NEW).]

[ 1989, c. 552, §9 (AMD); 1989, c. 698, §9 (AMD) .]

2. Treasurer of State; annual financial report. The authority shall provide the Treasurer of State, within 120 days after the close of its fiscal year, its annual financial report certified by an independent certified public accountant, who may be the accountant or a member of the firm of accountants who regularly audits the books and accounts of the authority, selected by the authority. The authority is also subject to the provisions of Title 5, chapter 11. The authority may combine for accounting purposes any or all funds established for its programs and activities.

[ 1989, c. 698, §9 (AMD) .]

SECTION HISTORY

1983, c. 519, §6 (NEW). 1983, c. 730, §§1,2 (AMD). 1985, c. 344, §23 (AMD). 1985, c. 714, §§9,10 (AMD). 1987, c. 697, §2 (AMD). 1989, c. 552, §9 (AMD). 1989, c. 698, §9 (AMD).



10 §975. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §24 (RP).



10 §975-A. Disclosure and confidentiality of records

1. Disclosure required. Notwithstanding subsections 2 and 3 and except as provided in paragraph F, the following shall be made available to any person upon request reasonably describing the records to which access is sought or, if no request is made, in any manner and at any time which the authority may determine:

A. After filing of a written application or proposal for financial assistance or property transfer, in form specified by or acceptable to the authority:

(1) Names of recipients of or applicants for financial assistance, including principals, where applicable;

(2) Amounts, types and general terms of financial assistance provided to those recipients or requested by those applicants;

(3) Descriptions of projects and businesses benefiting or to benefit from the financial assistance;

(4) Names of transferors or transferees, including principals, of property to or from the authority, the general terms of transfer and the purposes for which transferred property will be used;

(5) Number of jobs and the amount of tax revenues projected or resulting in connection with a project;

(6) Upon the authority's satisfaction of its loan insurance liability, the amount of any loan insurance payments with respect to a loan insurance contract; and

(7) Names of financial institutions participating in providing financial assistance and the general terms of that financial assistance; [2003, c. 537, §17 (AMD); 2003, c. 537, §53 (AFF).]

B. Any information pursuant to waiver deemed satisfactory by the authority; [1985, c. 344, §25 (NEW).]

C. Information which, as determined by the authority, has already been made available to the public; [1985, c. 344, §25 (NEW).]

D. Any information necessary to carry out section 1043 or 1063; [1985, c. 344, §25 (NEW).]

E. Information necessary to comply with Title 1, section 407, subsection 1; [1985, c. 344, §25 (NEW).]

F. Information or records specified in a written request signed by the chairmen of a legislative committee shall be provided to the legislative committee. The information or records may be used only for the lawful purposes of the committee and in any action arising out of any investigation conducted by it; and [1985, c. 344, §25 (NEW).]

G. The annual report of the authority required pursuant to section 974. [1985, c. 344, §25 (NEW).]

[ 2003, c. 537, §17 (AMD); 2003, c. 537, §53 (AFF) .]

2. Confidential information. The following records are designated as confidential for purposes of Title 1, section 402, subsection 3, paragraph A:

A. Any record obtained or developed by the authority prior to receipt of a written application or proposal, in form specified by or acceptable to the authority, for financial assistance to be provided by or with the assistance of the authority or in connection with a transfer of property to or from the authority. After receipt by the authority of the application or proposal, a record pertaining to the application or proposal shall not be considered confidential unless it meets the requirements of other paragraphs of this subsection; [1985, c. 344, §25 (NEW).]

B. Any record obtained or developed by the authority which fulfills the following requirements:

(1) A person, including the authority, to whom the record belongs or pertains has requested that the record be designated confidential; and

(2) The authority has determined that information in the record gives the owner or a user an opportunity to obtain business or competitive advantage over another person who does not have access to the information, except through authority records, or that access to the information by others would result in a business or competitive disadvantage, loss of business or other significant detriment, other than loss or denial of financial assistance from the authority, in the case of a person other than the authority, to any person to whom the record belongs or pertains; [1985, c. 344, §25 (NEW).]

C. Any financial statement or tax return of an individual or any other record obtained or developed by the authority the disclosure of which would constitute an invasion of personal privacy, as determined by the authority; [1985, c. 344, §25 (NEW).]

D. Any record including any financial statement or tax return obtained or developed by the authority in connection with any monitoring or servicing activity by the authority pertaining to any financial assistance provided or to be provided by or with the assistance of the authority; [1985, c. 344, §25 (NEW).]

E. Any record obtained or developed by the authority which contains an assessment by a person who is not employed by the authority of the credit worthiness or financial condition of any person or project; [1989, c. 552, §10 (NEW).]

F. Any financial statement or business and marketing plan in connection with any project receiving or to receive financial assistance from the authority pursuant only to subchapters III or IV, except section 1053, subsection 5, if a person to whom the statement or plan belongs or pertains has requested that the record be designated confidential; and [1989, c. 552, §10 (AMD).]

G. Any record, including any financial statement, business plan or tax return obtained or developed by the authority in connection with the matching of potential investors with Maine businesses by the authority through its maintenance of a data base or other record keeping system. For purposes of this section, an application by a potential investor shall not be deemed to be an application for financial assistance. [1989, c. 552, §11 (NEW).]

[ 1989, c. 552, §§10, 11 (AMD) .]

3. Wrongful disclosure prohibited. No member, officer, employee, agent, other representative of the authority or other person may knowingly divulge or disclose records declared confidential by this section, except that the authority may, in its discretion, make or authorize any disclosure of information of the following types or under the following circumstances:

A. Impersonal, statistical or general information; [1985, c. 344, §25 (NEW).]

B. If necessary in connection with processing any application for, obtaining or maintaining financial assistance for any person or in connection with acquiring, maintaining or disposing of property; [1985, c. 344, §25 (NEW).]

C. To a financing institution or credit reporting service; [1985, c. 344, §25 (NEW).]

D. Information necessary to comply with any federal or state law, including section 979, or rule or with any agreement pertaining to financial assistance; [1987, c. 697, §3 (AMD).]

E. Information to the extent the authority deems the disclosure necessary to the sale or transfer of revenue obligation securities or to the sale or transfer of bonds of the State; [1985, c. 344, §25 (NEW).]

F. If necessary to assure collection of any obligation in which it has or may have an interest; [1985, c. 344, §25 (NEW).]

G. In any litigation or proceeding in which the authority has appeared, introduction for the record of any information obtained from records declared confidential by this section; and [1985, c. 344, §25 (NEW).]

H. Pursuant to a subpoena, request for production of documents, warrant or other order by competent authority, provided that any such order appears to have first been served on the person to whom the confidential information sought pertains or belongs and provided that any such order appears on its face or otherwise to have been issued or made upon lawful authority. [1985, c. 344, §25 (NEW).]

[ 1987, c. 697, §3 (AMD) .]

4. Records on effective date. Whether any record in the possession of the authority on the effective date of this section is confidential shall be determined pursuant to this section and not pursuant to the law in effect when the authority or any of its predecessors obtained any such record and any such record shall or may be disclosed or divulged to the extent required or permitted by this section.

[ 1985, c. 344, §25 (NEW) .]

SECTION HISTORY

1985, c. 344, §25 (NEW). 1987, c. 697, §3 (AMD). 1989, c. 552, §§10,11 (AMD). 2003, c. 537, §17 (AMD). 2003, c. 537, §53 (AFF).



10 §976. Liberal construction

This chapter, being necessary for the welfare of the State and its inhabitants, shall be liberally construed. In the event of any conflict between this chapter and any other law, this chapter shall prevail, but the power and authority granted is deemed to be in addition to and not in derogation of power and authority granted by any other law. [1983, c. 519, §6 (NEW).]

SECTION HISTORY

1983, c. 519, §6 (NEW).



10 §977. The Finance Authority of Maine; successor

The authority shall be the successor to the Maine Guarantee Authority, the Maine Veterans Small Business Loan Authority and the Maine Small Business Loan Authority. All properties, rights in land, buildings and equipment and any funds, moneys, revenues and receipts or assets of each of the authorities, including funds previously appropriated by the State for the Maine Guarantee Authority, the Maine Veterans Small Business Loan Authority and the Maine Small Business Loan Authority shall belong to the Finance Authority of Maine as successor. All liabilities of the Maine Guarantee Authority, the Maine Veterans Small Business Loan Authority and the Maine Small Business Loan Authority shall become liabilities of the Finance Authority of Maine. Any resolution with respect to the issuance of bonds or insurance by the Maine Guarantee Authority, the Maine Veterans Small Business Loan Authority, the Maine Small Business Loan Authority and any other action taken by them with respect to assisting in the financing of any project shall be a resolution of the Finance Authority of Maine or an action taken by the Finance Authority of Maine. [1983, c. 519, §6 (NEW).]

SECTION HISTORY

1983, c. 519, §6 (NEW).



10 §978. Governmental function

The Finance Authority of Maine shall administer and exercise the authority granted to it by this chapter. The carrying out of its powers and duties is deemed the performance of an essential governmental function. [1983, c. 519, §6 (NEW).]

SECTION HISTORY

1983, c. 519, §6 (NEW).



10 §979. Employment plan

The authority and its chief executive officer shall ensure that each applicant for assistance submit an employment plan which describes the business and its products or services and which provides information on new employment opportunities, including types of jobs, skills and training necessary for placement and training the applicant could provide. The chief executive officer shall provide this information to the Department of Labor and the Department of Health and Human Services. This provision shall apply only to those applicants with more than 10 employees. [1987, c. 697, §4 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1983, c. 730, §3 (NEW). 1987, c. 697, §4 (RPR). 2003, c. 689, §B6 (REV).



10 §980. Taxation and fees

Notwithstanding any other provision of law, for the purposes of this chapter, transactions and property of the authority shall be treated as follows. [1985, c. 344, §26 (NEW).]

1. Revenue obligation securities; exemption from taxation. Revenue obligation securities of the authority are declared to be issued for an essential public and governmental purpose and to be public instruments and, together with interest and income, including the profit made from their transfer or sale, shall be exempt from taxation within the State.

[ 1985, c. 344, §26 (NEW) .]

2. Conveyances, leases, mortgages, deeds of trust; indentures; exemptions from taxation. Conveyances by or to the authority and leases, mortgages and deeds of trust or trust indentures by or to the authority shall be exempt from all taxation by the State or any of its political subdivisions, including, but not limited to, any applicable license, excise or other taxes imposed in respect of the privilege of engaging in any of the activities in which the authority may engage.

[ 1985, c. 344, §26 (NEW) .]

3. Property exemption from taxation and other assessments. Property acquired, held or transferred by the authority shall be exempt from all taxes and from betterments and special assessments of the city, town, county, State or any political subdivision thereof. The authority may agree to make payments in lieu of taxes to the applicable political subdivisions.

[ 1985, c. 344, §26 (NEW) .]

SECTION HISTORY

1985, c. 344, §26 (NEW).



10 §980-A. Allocation of federal bond ceiling

The authority may, by rulemaking pursuant to Title 5, chapter 375, subchapter II, establish a process that is different from the federal formula for allocating that portion of the ceiling established by the United States Code, Title 26, Section 146, as amended, allocated to the authority pursuant to section 363. For purposes of this section, the authority may also limit the types of projects which are eligible to receive allocations of the ceiling and establish other requirements and limitations for assuring effective and efficient use of the ceiling. The authority shall include in its report pursuant to section 974 a description of its operations pursuant to this section for the most recent calendar year and of its plans, if any, to revise any allocation system established pursuant to this section. The chief executive officer is designated as the state official authorized to issue the certification under the United States Code, Title 26, Section 149(e)(2)(F), as amended, for allocations of the state ceiling allocated to the authority pursuant to section 363. [1987, c. 3, §3 (AMD).]

SECTION HISTORY

1985, c. 344, §26 (NEW). 1985, c. 594, §2 (AMD). 1987, c. 3, §3 (AMD).



10 §980-B. Maine Veterans' Small Business Loan Board (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 344, §26 (NEW). 1989, c. 503, §B52 (AMD). 1989, c. 857, §46 (RPR). 1991, c. 511, §A4 (AMD). 1991, c. 622, §S22 (RP).



10 §980-C. Location or use of collateral

The authority shall, by rulemaking pursuant to Title 5, chapter 375, subchapter II, establish for each program governed by or operated pursuant to this chapter requirements and limitations for assuring that any eligible project or collateral maintains minimum contact with the State. In the case of real estate, the authority shall require that the real estate be located within the State. The authority shall establish requirements and limitations pertaining to fishing or other vessels. [1985, c. 344, §26 (NEW).]

SECTION HISTORY

1985, c. 344, §26 (NEW).



10 §980-D. Payroll Processor Recovery Fund

The Payroll Processor Recovery Fund, referred to in this section as "the fund," is created. The fund must be deposited with and maintained by the authority. The fund must be administered by the Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation, referred to in this section as "the fund administrator," in accordance with the provisions of chapter 222. All money received by the authority from the fund administrator for the purpose of providing a source of recovery for employers injured by a payroll processor's failure to pay taxes or unemployment premiums must be credited to the fund. A portion of the interest earned on money in the fund may be used to pay the fund maintenance expenses of the authority; the balance must be credited to the fund. The balance in the fund must revert to the fund administrator if the need for the fund is obviated. [2005, c. 500, §1 (NEW); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

SECTION HISTORY

2005, c. 500, §1 (NEW). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF).






Subchapter 1-A: NATURAL RESOURCES FINANCING AND MARKETING PROGRAMS

10 §981. Legislative findings

The Legislature has consistently found that agriculture, forestry and fisheries are major industries in the State, contributing substantially to the state's overall economy, essential to the maintenance and strengthening of rural life and values and necessary to the preservation of the health, safety and welfare of all of the people of the State. The Legislature also recognizes that food and fiber production is an appropriate use of the natural resources of the State. The Legislature finds that the survival of the family farm and of fishing and forestry enterprises is of special concern to the people of the State and that the ability of these enterprises to prosper, while producing an abundance of high quality food and fiber, deserves a place of high priority in the determination of public policy. In addition, the Legislature specifically finds: [1983, c. 519, §7 (NEW).]

1. Existing conditions. Compared with the national average, Maine is a capital-short State, with particular lack of long-term debt and equity capital. The existing interest rates and the existing pattern of lending to the agricultural, forestry and fishing industries are constraining the optimal economic use of farm, fisheries and forest resources. The State, in the past, has been overly reliant on the financing programs of the Federal Government, particularly the Farmers Home Administration. The ordinary operations of private enterprise in the State have not corrected this condition, leaving Maine vulnerable to changes in federal policy. Farm debt has risen much faster than gross income, with the cost of borrowing money rising more rapidly than any other production cost. Similar financing difficulties confront other natural resource enterprises, particularly wood-processing and other value-added enterprises;

[ 1983, c. 519, §7 (NEW) .]

2. New natural resource enterprises. New natural resource enterprises face particular problems in obtaining adequate financing. There are more full-time farmers going out of business than entering farming, a problem which is caused, in part, because loans for new farmers for agricultural land, improvements and operations are either unavailable or unaffordable through the conventional credit markets. There are increasing numbers of new, small and part-time farmers whose needs are not adequately served by any existing financing or technical assistance programs;

[ 1983, c. 519, §7 (NEW) .]

3. Marketing and technical assistance. Enterprises adding the greatest value by conversion of native raw products and by promotion of raw and processed Maine products are of particular benefit to the State. Producers and processors of natural resource products are not receiving sufficient assistance in marketing and management. There is an overall lack of a statewide marketing strategy for natural resource products and producers of these products do not receive the market information, technical assistance or market service necessary to optimize their marketing and profits. There is a need for technical assistance and training in business management, particularly among new, small and part-time participants in natural resource enterprises;

[ 1983, c. 519, §7 (NEW) .]

4. Resulting problems. The lack of affordable financing options and marketing and other technical assistance jeopardizes the maintenance of agricultural, forestry and fishery operations at present levels and makes expansion and diversification of these enterprises more difficult. The lack of appropriate financing and technical assistance is contributing to the abandonment of agricultural lands in the State. The inability to continue agricultural, forestry and fishery operations at current or expanded levels jeopardizes the continued existence of family-owned natural resource enterprises and lessens the supply of locally produced food and fiber available to fulfill the needs of the citizens of this State. The constraints on the operation and expansion of natural resource enterprises decrease the available employment, particularly in rural areas and result in the problems attendant on unemployment. The threat to the viability of the family farm and other natural resource enterprises directly threatens the essence of the rural values and way of life, to the detriment of the welfare of all the people of the State;

[ 1983, c. 519, §7 (NEW) .]

5. Public necessity. The existing situation will not be relieved or improved through the operation of private enterprise alone. It is necessary, desirable and in the best interest of the welfare of all of the citizens of the State that provisions be made to work with existing public and private institutions to promote the development of natural resources by making available to persons engaged in natural resource enterprises or wishing to enter these enterprises, adequate marketing and technical assistance, as well as adequate financing opportunities, at interest rates lower than would be otherwise obtainable; and

[ 1985, c. 344, §27 (AMD) .]

6. Public purpose and benefit. The authority is established to stimulate the economy, to reduce unemployment, to support community development and to assure an adequate supply of food and fiber, in all respects for the benefit of the people of the State and for the improvement of their health, safety and welfare. The authority will be serving a public purpose and performing an essential governmental function in the exercise of the powers and duties conferred upon it by this subchapter. Any benefits accruing to private individuals or associations, as a result of the activities of the authority, are deemed by the Legislature to be incidental to the public purposes to be achieved by the implementation of this subchapter.

[ 1985, c. 344, §27 (AMD) .]

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §27 (AMD).



10 §982. Purpose

The purposes of this subchapter include: [1983, c. 519, §7 (NEW).]

1. General. To relieve those conditions which now exist which represent difficulties in natural resource enterprise financing and development and to assist in planning, coordinating and implementing programs that will encourage further public and private participation and investment to achieve this end;

[ 1983, c. 519, §7 (NEW) .]

2. Current and increased production. To maintain the land and water base necessary to the production of food and fiber and to encourage the continuation and expansion of successful production of the natural resource products of the State in order to secure adequate food and fiber to the people of the State, to secure markets and to assure the stability of the local economy;

[ 1983, c. 519, §7 (NEW) .]

3. Value added. To encourage the creation and expansion of processing or manufacturing enterprises adding value to agricultural, forestry and fisheries products, grown or harvested in the State;

[ 1983, c. 519, §7 (NEW) .]

4. Market improvements. To coordinate, improve and expand the marketing of raw, processed and manufactured products of the fisheries, farms and forests of the State;

[ 1983, c. 519, §7 (NEW) .]

5. Employment opportunities. To expand opportunities for full and part-time gainful employment and facilitate entry into farming, fishing and forestry in order to maintain adequate food and fiber production capabilities in the State and to improve the unemployment situation in the State and the demands on state services which arise because of unemployment and related problems;

[ 1983, c. 519, §7 (NEW) .]

6. Expanded participation of lending institutions and improved credit opportunities. To provide for additional capital resources for natural resource enterprises from the sale of bonds and to otherwise make adequate credit available at interest rates that enable persons to enter, maintain and expand natural resource enterprises; to encourage the investment of private capital and the diversification and competition among financing institutions in the natural resource sector; and

[ 1983, c. 519, §7 (NEW) .]

7. Improved technical assistance. To provide a central source for credit information and other financial management training and services to farmers, fishermen and foresters to better enable them to obtain adequate financial assistance from existing sources and to provide similar technical assistance, research and service in marketing products of natural resource enterprises.

[ 1983, c. 519, §7 (NEW) .]

SECTION HISTORY

1983, c. 519, §7 (NEW).



10 §983. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §28 (RP).



10 §984. Natural Resources Financing and Marketing Programs

1. Implementation of programs. The authority shall be responsible for the implementation of the Natural Resources Financing and Marketing Programs.

[ 1985, c. 344, §29 (AMD) .]

2. Powers and duties. The authority shall have all the powers and duties necessary to carry out the purposes and provisions of this subchapter, including, but not limited to, the power to:

A. In cooperation with the University of Maine System and other state, local and federal agencies or instrumentalities, conduct studies, including studies concerning land use and availability, financial management and marketing, to analyze the situation and needs of those persons in the State engaged in or wishing to enter natural resource enterprises. The authority may develop plans and recommendations as to its role and the role of the State generally in facilitating the development of natural resource enterprises; [1985, c. 779, §40 (AMD).]

B. [1985, c. 344, §29 (RP).]

C. [1985, c. 344, §29 (RP).]

D. Provide to public and private entities technical assistance and advice related to purposes of this subchapter, including:

(1) Establishment of an expert advisory group which shall be available, upon request, to consult with financing institutions as to the merits of loan applications for natural resource enterprises;

(2) Provision of advice to persons engaged or seeking to be engaged in natural resource enterprises as to the nature and source of relevant governmental assistance programs; and

(3) Provision of advice and educational programs as to production, processing, marketing and managing natural resource enterprises; [1983, c. 519, §7 (NEW).]

E. Contract with financing institutions to make natural resource enterprise loans on behalf of the authority. In establishing a financing program pursuant to this paragraph, the authority shall establish guidelines for the operation of and participation in loan programs and shall assure compliance with those guidelines. Loans made under this paragraph shall not exceed $250,000. The authority shall promulgate regulations governing eligibility which take into consideration the established guidelines and the ability of applicants to compete successfully in the private lending market and to pay amounts at which private enterprise is providing natural resource financing. In promulgating such regulations, the authority may establish income or asset limitations for eligibility.

The authority may, without contracting with a financing institution, make natural resource enterprise loans only in one or more areas of the State, to the extent that no financing institution, after both initial and such successive reasonable opportunities as the authority shall provide, has contracted with the authority to participate in a natural resource enterprise loan program; [1985, c. 344, §29 (AMD).]

F. Develop mechanisms for guaranteeing repayment of loans or other obligations of indebtedness incurred in connection with natural resource enterprises; [1985, c. 344, §29 (AMD).]

G. [1985, c. 344, §29 (RP).]

H. [1985, c. 344, §29 (RP).]

I. [1985, c. 344, §29 (RP).]

J. Take, in addition to the other powers enumerated in this section, such actions as may be necessary to qualify as an "other financing institution" as that term is defined by the Federal Intermediate Credit Bank, to participate in an agricultural credit corporation or to act in any similar way to achieve the purposes of this subchapter; [1983, c. 519, §7 (NEW).]

K. Serve as a clearinghouse for information relating to financing, management and marketing concerns of natural resource enterprises and gather and disseminate information regarding these activities. The authority shall encourage and coordinate effective use of existing and new services to assist natural resource enterprise development; [1985, c. 344, §29 (AMD).]

L. Receive advice and assistance from, and coordinate its programs with, the Department of Economic and Community Development, the Maine State Housing Authority, the Maine Development Foundation and other state agencies with relevant expertise. In addition, programs authorized in this subchapter may be coordinated or combined with other public and private national, state, regional or local programs that the agency determines will facilitate the purposes of this subchapter; and [2001, c. 417, §9 (AMD).]

M. [1985, c. 344, §29 (RP).]

N. Be designated by the Governor as the public agency of the State to receive federal funds available to the State in relation to financing natural resource enterprises and, once designated, receive and expend these funds. [1985, c. 344, §29 (AMD).]

[ 2001, c. 417, §9 (AMD) .]

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §29 (AMD). 1985, c. 779, §40 (AMD). 1987, c. 534, §§B9,B23 (AMD). 2001, c. 417, §9 (AMD).



10 §985. The Natural Resource Financing and Marketing Board (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1983, c. 812, §65 (AMD). 1985, c. 344, §30 (AMD). 1987, c. 402, §A89 (AMD). 1989, c. 4, §2 (AMD). 2001, c. 417, §10 (RP).



10 §986. General standards and duties

In the implementation of this subchapter and in the specific selection of persons, programs and projects to receive its assistance, the following powers, duties and standards shall apply. [1983, c. 519, §7 (NEW).]

1. Ownership. The authority shall not become an owner of land or facilities, except on a temporary basis where necessary to protect its investments, to maintain land in natural resource production, to facilitate transfer of lands or facilities for the use of entrants to natural resource enterprises or to otherwise implement its programs, provided that this limitation shall not apply to any development rights related to agricultural land which may be acquired by the authority, which rights may be retained by the authority, nor shall this section apply to any property acquired without payment by the authority of financial consideration. During the period of time that the authority may hold any such property, it is declared to be public property used for essential public and governmental purposes.

[ 1985, c. 344, §31 (AMD) .]

2. Accepted business standards. The authority shall exercise diligence and care in selection of persons and projects to receive its assistance and shall apply reasonable business and lending standards in selection and subsequent implementation of the programs and individual agreements authorized by this subchapter.

[ 1983, c. 519, §7 (NEW) .]

3. Delegation. In addition to section 984, the authority may delegate primary responsibility for determination and implementation of a project to any federal agency which assumes an obligation to repay any loan, either directly or by insurance or guarantee, for that project.

[ 1983, c. 519, §7 (NEW) .]

4. Procure insurance. The authority may procure insurance from public or private entities against any loss in connection with its operations and property interests, including insurance for any loss in connection with any bonds or obligations held by it and any of its property or assets and for payment of any bonds or obligations issued by it. To the maximum extent possible, the authority shall use the loan insurance program established pursuant to subchapter 2.

[ 2003, c. 537, §18 (AMD); 2003, c. 537, §53 (AFF) .]

5. Exercise of departmental authority. Upon the concurrence of the applicable commissioner, the authority may exercise such powers of the Department of Marine Resources or the Department of Agriculture, Conservation and Forestry as may be necessary to the purposes of this subchapter.

[ 1983, c. 519, §7 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

6. Nondiscrimination. The opportunity to receive assistance from the authority, directly or indirectly, shall be open to all persons regardless of race, creed, color, sex, national origin, age, physical or mental impairment or religion. The authority shall assure the availability of its programs on an equitable basis in all geographic areas of the State, provided that this section does not preclude the authority from identifying areas of the State which may be better suited to certain natural resource enterprises than others and does not preclude the authority from recognizing the value of a critical mass of natural resource economic activity in given areas.

[ 1985, c. 344, §31 (AMD) .]

7. Maximum amounts. The authority may, by rule, determine the portion of a project or class of projects to be financed by it, but in no case may the authority finance or guarantee more than 90% of the total value of a project.

[ 1983, c. 519, §7 (NEW) .]

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §31 (AMD). 2003, c. 537, §18 (AMD). 2003, c. 537, §53 (AFF). 2011, c. 657, Pt. W, §5 (REV).



10 §987. Standards for financing assistance

In addition to the applicable provisions of section 986, financing assistance provided pursuant to this subchapter shall not be provided for except upon a finding that the following criteria have been satisfied. [1985, c. 344, §32 (AMD).]

1. Residence. If the person is seeking assistance for the purchase of agricultural land, the person is a resident of the State, or in the case of corporations, partnerships, joint ventures or other associations, the majority interest of the association shall be beneficially owned by residents of the State. If the person, corporation, partnership, joint ventures or other association is seeking assistance for some other purpose, a preference shall be given to residents.

[ 1983, c. 519, §7 (NEW) .]

2. Location. The project is or will be located within the State.

[ 1985, c. 344, §32 (AMD) .]

3. Experience. The person has sufficient education, training, ability and expertise in the type of natural resource enterprise for which financing assistance is requested.

[ 1983, c. 519, §7 (NEW) .]

4. Access to resources. The person has or will have access to adequate resources in addition to the financing assistance provided under this subchapter to commence or continue the enterprise.

[ 1983, c. 519, §7 (NEW) .]

5.

[ 1985, c. 344, §32 (RP) .]

6. Agricultural land. If the financing assistance is for the acquisition of agricultural land, the person agrees in writing for such period as the authority shall specify to follow such soil conservation and related standards as the authority shall, by rule, adopt; not to convey the land without written permission of the authority and, in the case of farmland within the definition of Title 36, section 1102, to apply and continue to elect to apply during the period of receipt of financing assistance for farm and open space classifications under Title 36, chapter 105, subchapter X. This agreement shall be recorded in the registry of deeds for the county or counties where the land is located.

[ 1985, c. 344, §32 (AMD) .]

7. State policy. The natural resource enterprise will comply with enunciated state policy regarding soil conservation, environmental protection, agricultural development and similar state initiatives. In particular, all projects receiving financing assistance through the authority shall be in accordance with any plan adopted pursuant to section 984 and with the applicable planning, zoning, sanitary and building laws, ordinances and regulations of the State and of the locality in which the project is situated.

[ 1985, c. 344, §32 (AMD) .]

8. Public benefit. The natural resource enterprise will provide for the betterment of the health and welfare of the inhabitants of the State and make a significant contribution to either the economic growth of the community or to the retention of agricultural land in production. For purposes of this section, the authority shall, by rule, adopt criteria defining the acceptable impact on employment, natural resource production, harvesting, marketing, land use and other factors. In reaching its determination in this regard, the authority shall be guided by the provisions of sections 981 and 982.

[ 1985, c. 344, §32 (AMD) .]

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §32 (AMD).



10 §988. Financing assistance to natural resource enterprises

The authority may provide financing assistance or participate in providing financing assistance to eligible persons under this section and section 997 in the following manner. [1983, c. 519, §7 (NEW).]

1. General conditions. Financing assistance provided pursuant to this subchapter may be on such terms and conditions as may be agreed upon by the authority from time to time. These terms may include, but are not limited to, requirements as to prepayment, period of repayment, interest rate, rentals, project design and planning, security requirements and evidences of indebtedness. The authority may require a borrower to execute a note, loan agreement or other evidence of indebtedness and furnish additional assurances and guarantees, including insurance, reasonably related to protecting the security of the loan.

[ 1985, c. 344, §33 (AMD) .]

2. Assured compliance. The authority may, by rule, provide for permitted assumptions of loans or for other transfers of interest in property financed by the authority to persons who are otherwise qualified to receive assistance under this chapter. In all other cases, the person receiving the financing assistance shall agree, in writing, to use the land or property so acquired only for the purposes specified in the application to or subsequent written agreement with the authority. These agreements shall be recorded in the registry of deeds for the county or counties in which the property is located.

The authority, at its option, may declare immediately payable all amounts due the authority if all or a part of the land, facilities or other property involved is leased, sold or otherwise transferred to another person.

[ 1985, c. 344, §34 (AMD) .]

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §§33,34 (AMD).



10 §988-A. Natural Resources Capital Investment Fund

1. Creation. The Natural Resources Capital Investment Fund is created and established under the jurisdiction and control of the authority.

[ 1989, c. 552, §12 (NEW) .]

2. Sources of money. There shall be paid into the fund the following:

A. All money appropriated for inclusion in the fund; [1989, c. 552, §12 (NEW).]

B. Subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money of the fund; [1989, c. 552, §12 (NEW).]

C. Subject to any pledge, contract or other obligation, any money which the authority receives in repayment of advances from the fund; and [1989, c. 552, §12 (NEW).]

D. Any other money available to the authority and directed by the authority to be paid into the fund. [1989, c. 552, §12 (NEW).]

[ 1989, c. 552, §12 (NEW) .]

3. Application of fund. Money in the fund may be applied to carry out any power of the authority under or in connection with section 988-B, including, without limitation, to pledge or transfer and deposit money in the fund as security for and to apply money in the fund in payment of principal, interest, dividends and other amounts due on secured loans or equity interests. Money in the fund may be used for direct loans in connection with a project eligible under section 988-B. The authority, pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, shall adopt rules for determining eligibility, feasibility, terms, conditions and security for direct loans or secured loans or investments. Money in the fund not needed currently to meet the obligations of the authority as provided in this section may be invested in a manner permitted by law.

[ 1989, c. 552, §12 (NEW) .]

4. Accounts within fund. The authority may divide the fund into separate accounts as it determines necessary or convenient for carrying out this section, including, but not limited to, accounts reserved for direct loan funds.

[ 1989, c. 552, §12 (NEW) .]

5. Revolving fund. The fund shall be a nonlapsing, revolving fund. All money in the fund shall be continuously applied by the authority to carry out this section and section 988-B.

[ 1989, c. 552, §12 (NEW) .]

SECTION HISTORY

1989, c. 552, §12 (NEW).



10 §988-B. Natural resources capital investment program

1. Purpose. The purpose of this section is to establish a program to provide assistance in the financing and development of natural resource projects designed to increase the State's capacity to produce, harvest, store, process, distribute, market and improve the quality of its natural resource products. The goal is to expand the opportunities for natural resource enterprises and promote the quality of Maine products nationally and internationally.

[ 1989, c. 552, §12 (NEW) .]

2. Eligible projects. To be eligible for assistance under the program, projects must be located in the State and must consist of the construction, renovation or acquisition of land, buildings, equipment, docks, wharves, piers or vessels used in connection with a commercial natural resource enterprise, as that term is defined in section 963-A, subsection 41. Financing assistance may be provided with respect to the soft costs associated with eligible projects, but not for working capital.

[ 1989, c. 552, §12 (NEW) .]

3. Eligible borrowers. Eligible borrowers shall include profit and nonprofit businesses, producer groups, cooperatives and governmental entities.

[ 1989, c. 552, §12 (NEW) .]

4. Assistance provided. The authority is authorized to provide assistance in the form of direct loans or security for commercial loans or equity investments, subject to the following limitations.

A. In the case of direct loans, funds may be provided from the fund established under section 988-A for up to 45% of total project costs. Borrowers must contribute at least 10% of total project costs in equity or the equivalent and the balance of project costs may be financed by a lender. The authority may provide that repayment of loans from the fund and the security therefor may be subordinate to the lender loan. The interest rate, other loan terms and conditions and fees to the authority may be established by the authority by rulemaking pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, provided that the interest rate is not less than 5% per year and loan terms do not exceed 10 years for equipment, 20 years for vessels and 25 years for real estate. [1989, c. 552, §12 (NEW).]

B. In the case of security for commercial loans, funds may be provided from the fund established under section 988-A to the lender as collateral for the loan on terms and conditions established by the authority by rulemaking pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, provided that funds deposited with the lender do not exceed 45% of the total loan. The authority may also provide funds to a lender as a deposit in the name of the authority at a reduced rate of interest provided that the interest savings to the lender is passed on to the borrower in the form of a lower interest rate on the loan. [1989, c. 552, §12 (NEW).]

C. In the case of security for equity investments, the authority may pledge or deposit money from the fund established under section 988-A as security for up to 30% of a direct equity investment in an eligible borrower on terms and conditions established by the authority by rulemaking pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II. [1989, c. 552, §12 (NEW).]

D. Assistance from the fund pursuant to this section may not exceed in aggregate 45% of total project costs of an eligible project. The authority may establish a mechanism for reserving funds for or giving priority to projects in industries or areas of the State deemed to require special assistance. [1989, c. 552, §12 (NEW).]

E. Each applicant must demonstrate a reasonable likelihood that it would not be able to obtain financing or investment sufficient for the project's needs on reasonable terms without assistance from the fund, that there is a reasonable likelihood that it will be able to repay the loan or secured investment and that the project will assist in accomplishing the purposes of this subchapter. [1989, c. 552, §12 (NEW).]

[ 1989, c. 552, §12 (NEW) .]

SECTION HISTORY

1989, c. 552, §12 (NEW).



10 §989. Financing assistance to and purchases of loans (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §990. Bonds of the authority (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §991. Refunding bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §992. Notice requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §993. Reserve funds and appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §994. Remedies of bondholders and noteholders (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §995. Agreement of the State (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §996. Bonds and notes as legal investments (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §997. Program for entrants to natural resource enterprises

In addition to other programs and financing assistance established under this subchapter which may be available to natural resource enterprises, the authority shall establish a supplemental financing and technical assistance program designed specifically to meet the needs of entrants to natural resource enterprises. [1985, c. 344, §36 (AMD).]

1. Criteria for participation. In addition to the applicable provisions of sections 987 and 988, persons seeking financing assistance under the entrants to natural resource enterprises programs shall be subject to the following.

A. In the case of an applicant who is an individual, the entrant to natural resource enterprises shall be a resident of the State and shall have, together with his spouse and dependent children, an aggregate net worth, as determined by the authority, of $100,000 or less when an application is made. In the case of an applicant which is a business organization, the entrant to natural resource enterprises shall be organized under the laws of the State so that at least 51% of the controlling ownership is held by residents of the State each of whom has, together with his or her spouse and dependent children, an aggregate net worth, as determined by the authority, of $100,000 or less when an application is made. [1985, c. 344, §36 (RPR).]

B. The authority shall provide financing assistance in such amount as it determines is appropriate to reflect the cost of a reasonably-sized beginning enterprise. [1985, c. 344, §36 (AMD).]

C. The entrant has not previously received financing assistance under the program for the acquisition of property similar in nature to the property for which the financing assistance is sought, except that this restriction shall not apply if the amount previously received for an enterprise, plus the amount of the additional assistance sought for that enterprise, does not exceed the total determined by the authority pursuant to paragraph B. [1985, c. 344, §36 (AMD).]

D. The entrant agrees to engage in one or more natural resource enterprises and to participate in such marketing and training programs as the authority may require. [1985, c. 344, §36 (AMD).]

E. The entrant agrees to such other conditions as the authority may impose. [1985, c. 344, §36 (AMD).]

[ 1985, c. 344, §36 (AMD) .]

2. Financing assistance terms. In addition to the applicable provisions of sections 987 and 988, assistance provided pursuant to this section may involve special financing terms, including, but not limited to:

A. For the acquisition of land and facilities, arrangements where the authority agrees to make payments and binding commitments and to continue these payments, if necessary, over the life of the mortgage on behalf of entrants to natural resource enterprises in order to reduce interest costs on market rate credit to the level the authority by rule determines conducive to achieving the purpose of this section, provided that the rate shall not be lower than 5%. Persons benefiting from these assistance payments may be required to pay a larger interest payment as their ability to pay increases. No commitment made by the authority under this paragraph may be construed to commit the faith and credit of the State; [1985, c. 344, §36 (AMD).]

B. Deferred payment schedules; [1983, c. 519, §7 (NEW).]

C. Loan insurance for loans that satisfy the following requirements:

(1) The lender must be a seller of agricultural land and other eligible collateral:

(a) Who is a natural person; or

(b) That is a family farm corporation;

(2) The borrower must be an entrant to natural resource enterprises;

(3) The loan must be made for the purpose of financing all or part of the purchase price of agricultural land and other eligible collateral; and

(4) The interest rate on the loan must be significantly less than the market interest rate, if required by the authority; and [2003, c. 537, §19 (AMD); 2003, c. 537, §53 (AFF).]

D. Other similar agreements to facilitate participation in the natural resource sector. [1983, c. 519, §7 (NEW).]

[ 2003, c. 537, §19 (AMD); 2003, c. 537, §53 (AFF) .]

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §36 (AMD). 2003, c. 537, §19 (AMD). 2003, c. 537, §53 (AFF).



10 §997-A. Agriculturally Derived Fuel Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 474, §2 (NEW). 2007, c. 395, §§5, 6 (AMD). 2009, c. 124, §1 (RP).



10 §997-B. Agricultural Products Utilization Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 474, §2 (NEW). 1999, c. 731, §VVV3 (AMD). 2007, c. 395, §7 (RP).



10 §998. Limitation of liability (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §37 (RP).



10 §999. Taxation and fees (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §37 (RP).



10 §1000. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §37 (RP).



10 §1000-A. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §37 (RP).






Subchapter 1-B: DIVISION OF MAINE BUSINESS DEVELOPMENT AND FINANCE

10 §1001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §7 (RPR). 1983, c. 648, §§1,2 (AMD). 1983, c. 699, §§1,2 (AMD). 1983, c. 856, §1 (AMD). 1983, c. 862, §30 (AMD). 1985, c. 344, §38 (RP).



10 §1002. General powers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §7 (RPR). 1983, c. 856, §§2,3 (AMD). 1985, c. 344, §39 (RP).



10 §1003. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §49 (AMD). 1981, c. 698, §50 (AMD). 1983, c. 519, §6 (RP).



10 §1004. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §§51,52 (AMD). 1983, c. 519, §6 (RP).



10 §1005. General powers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §53 (AMD). 1983, c. 499, §1 (AMD). 1983, c. 519, §6 (RP). 1985, c. 506, §B9 (AMD).



10 §1006. Investment plan; reports (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §6 (RP).



10 §1007. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §6 (RP).



10 §1008. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §6 (RP).



10 §1009. Governmental function (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §6 (RP).






Subchapter 1-C: NATURAL DISASTER BUSINESS ASSISTANCE

10 §1011. Natural Disaster Business Assistance Fund

1. Fund established. The Natural Disaster Business Assistance Fund is established under the jurisdiction of the Finance Authority of Maine.

[ 1987, c. 159, §1 (NEW) .]

2. Sources of fund. The following shall be paid into the fund:

A. All money appropriated for inclusion in the fund; [1987, c. 159, §1 (NEW).]

B. Subject to any pledge, contract or other obligation, any money which the authority receives in repayment of loans or advances from the fund; [1987, c. 159, §1 (NEW).]

C. Subject to any pledge, contract or other obligation, all interest, dividends or other income from investment of the fund; and [1987, c. 159, §1 (NEW).]

D. Any other money, including federal money, deposited in the fund to implement the provisions of this subchapter. [1987, c. 159, §1 (NEW).]

[ 1987, c. 159, §1 (NEW) .]

3. Application of fund. The authority may apply money in the fund to carry out any power of the authority under this subchapter, including, without limitation, to make loans or to pledge or transfer and deposit money in the fund as security for, and to apply money in the fund in payment of principal of, interest and other amounts due on loans made or secured by the authority pursuant to this subchapter. Money in the fund not needed currently to meet the obligations of the authority as provided for in this subchapter may be invested in such manner as may be permitted by law.

[ 1987, c. 159, §1 (NEW) .]

4. Accounts within fund. The authority may divide the funds into such separate accounts as it determines necessary or convenient for carrying out this subchapter.

[ 1987, c. 159, §1 (NEW) .]

5. Revolving fund. The fund shall be a nonlapsing revolving fund. All money in the fund shall be continuously applied by the authority to carry out this subchapter.

[ 1987, c. 159, §1 (NEW) .]

6. Commitment and administrative fees. The authority may fix commitment fees in an amount not to exceed 1% of the initial principal amount of a loan made or insured under this subchapter. These fees shall be deposited into the fund created under this section.

[ 1987, c. 159, §1 (NEW) .]

SECTION HISTORY

1987, c. 159, §1 (NEW).



10 §1012. Maine Natural Disaster Business Assistance Program

1. Purpose. The authority shall administer the Maine Natural Disaster Business Assistance Program for the purpose of providing assistance to businesses that are victims of natural disasters which have caused the State or portions of the State to be declared disaster areas by the President of the United States or his authorized representative.

[ 1987, c. 159, §1 (NEW) .]

2. Eligibility. Any eligible enterprise, as defined in section 963-A, subsection 9, shall be eligible for financial assistance under the program provided that:

A. The applicant has suffered serious financial hardship as a direct result of a natural disaster; [1987, c. 159, §1 (NEW).]

B. The applicant has insufficient access to federal or other disaster funds or other financial assistance on a timely basis other than pursuant to this program; and [1987, c. 159, §1 (NEW).]

C. The applicant is a business enterprise operated for profit. [1987, c. 159, §1 (NEW).]

[ 1987, c. 159, §1 (NEW) .]

3. Operation. Financial assistance under the program shall be used for the purpose of assisting eligible enterprises in recovering from the effects of natural disasters. The program may be administered in conjunction with other programs of the authority. Money in the fund may be used:

A. To provide direct loans to eligible enterprises; [1987, c. 159, §1 (NEW).]

B. As security for loans from financial institutions to eligible enterprises; and [1987, c. 159, §1 (NEW).]

C. To provide direct interim financing to eligible applicants pending receipt of federal disaster funds or financial assistance from other sources, which funds or financial assistance will be used to repay the interim loan from the authority. [1987, c. 159, §1 (NEW).]

[ 1987, c. 159, §1 (NEW) .]

4. Criteria. No financial assistance may be approved unless the authority determines that there is a reasonable likelihood that the applicant will be able to repay any loan made or secured under the program, that the applicant has demonstrated that it has insufficient access to other sources of funds and that the financial assistance is needed to assure the recovery of the applicant from the effects of the natural disaster. All applications must be received not later than June 30, 1987. The authority, by rules adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, may establish temporary reservations for geographic areas of the State and may establish such other criteria as may be consistent with the purposes of the program.

[ 1987, c. 159, §1 (NEW) .]

5. Limitations on financial assistance. Financial assistance under this subchapter shall be subject to the following limitations.

A. The initial term of financial assistance to applicants who are eligible to apply for federal funds as a result of a natural disaster shall not exceed 6 months. If federal funds are not available within the initial 6-month term to repay loans made or secured under this subchapter, the authority may extend the financial assistance or convert a loan from a financial institution secured under this subchapter to a direct loan for such term and on such conditions as may be appropriate and consistent with the purposes of this subchapter. [1987, c. 159, §1 (NEW).]

B. Loans pursuant to this subchapter shall ordinarily be made at interest rates not exceeding the prime rate of interest as reported in national financial publications and for terms not exceeding 20 years, provided that the authority may in its discretion vary those limitations if necessary to ensure the viability of the enterprise and repayment of the loan, and provided further that the authority may charge a higher rate of interest after default. [1987, c. 159, §1 (NEW).]

C. Loans made or secured under this subchapter shall be secured by such collateral, including personal guarantees, as may be reasonably available. The authority may provide financial assistance with less than adequate collateral when the applicant is credit worthy and demonstrates the ability to repay the loan. [1987, c. 159, §1 (NEW).]

D. The amount of financial assistance to an applicant from the fund shall not exceed $50,000, provided that the initial amount of each loan shall not exceed the minimum amount necessary for operation of the applicant's business during the initial 6-month term, as determined by the authority. [1987, c. 159, §1 (NEW).]

E. The authority may agree to deposit money from the fund with a financial institution to secure a loan to an eligible applicant and may waive the payment to the authority of some or all of the interest accruing on such deposit, provided that the applicant receives a reduced interest rate as a result of the deposit. [1987, c. 159, §1 (NEW).]

F. The authority may impose and collect a penalty of an amount not to exceed 50% of the amount of principal, interest and other charges due from a recipient of financial assistance under this subchapter in any case when the authority determines that the recipient has willfully applied the financial assistance to purposes or uses other than those purposes or uses approved by the authority or when the recipient has willfully failed to promptly repay the financial assistance with federal or other disaster funds available for that purpose as required by the authority. [1987, c. 159, §1 (NEW).]

G. Money from the fund shall not be released to or for the benefit of recipients until all applicable local, state and federal permits have been issued, and, for recipients located in flood plains, evidence of flood insurance has been provided. [1987, c. 159, §1 (NEW).]

[ 1987, c. 159, §1 (NEW) .]

SECTION HISTORY

1987, c. 159, §1 (NEW).






Subchapter 1-D: STUDENT FINANCIAL ASSISTANCE PROGRAM

10 §1013. Program established

The authority shall administer a program of comprehensive, consolidated student financial assistance for Maine students and their families. The authority is authorized to carry out various programs making financial and other assistance available to borrowers, institutions, or both, to finance costs of attendance at institutions of higher education. The authority is further authorized to issue its bonds, lend the proceeds of the bonds and exercise any other power set forth in this subchapter for these purposes. In carrying out its responsibilities, the authority shall be responsible for administering: [1989, c. 698, §10 (RPR).]

1. Maine State Grant Program. The Maine State Grant Program, pursuant to Title 20-A, chapter 419-A;

[ 2001, c. 70, §1 (AMD) .]

2. Teachers for Maine Program. The Teachers for Maine Program, as established in Title 20-A, chapter 428;

[ 1997, c. 97, §1 (RPR) .]

3. State Osteopathic Loan Fund. The State Osteopathic Loan Fund, as established in Title 20-A, chapter 423;

[ 1989, c. 698, §10 (RPR) .]

4. Postgraduate medical education program. The postgraduate medical education program, as established in Title 20-A, chapter 421;

[ 1989, c. 698, §10 (RPR) .]

5. Loan insurance programs. The Robert T. Stafford Loan Program, the Parent Loans to Undergraduate Students Program and the Supplemental Loans for Students Program pursuant to Title 20-A, chapter 417, subchapter I;

[ 1989, c. 698, §10 (RPR) .]

6. Robert C. Byrd Honors Scholarship Program. The Robert C. Byrd Honors Scholarship Program, pursuant to Title 20-A, chapter 417, subchapter II;

[ 1989, c. 698, §10 (RPR) .]

7. Paul Douglas Teacher Scholarship Program. The Paul Douglas Teacher Scholarship Program, pursuant to Title 20-A, chapter 417, subchapter II;

[ 1989, c. 698, §10 (RPR) .]

8. Supplemental loan program. The supplemental loan program as established in Title 20-A, chapter 417-B;

[ 1991, c. 603, §3 (AMD) .]

9. Tuition waiver program. The tuition waiver program pursuant to Title 20-A, chapter 429;

[ 1989, c. 559, §8 (NEW); 1989, c. 698, §10 (RPR) .]

10. Student financial assistance counseling and outreach program. The student financial assistance counseling and outreach program, as established in Title 20-A, chapter 430-B;

[ 1997, c. 97, §2 (AMD) .]

11. Student Educational Enhancement Deposit Plan.

[ 1991, c. 824, Pt. B, §4 (RP) .]

12. Maine Choice Program.

[ 1995, c. 462, Pt. A, §18 (RP) .]

13. Higher Education Loan and Loan Insurance Program. The Higher Education Loan and Loan Insurance Program, as established in Title 20-A, chapter 417-C;

[ 2013, c. 34, §3 (AMD) .]

14. University of Maine System Scholarship Fund.

[ 2005, c. 683, Pt. A, §14 (RP) .]

15. Scholarships for Maine Fund. The Scholarships for Maine Fund, as established in Title 20-A, chapter 419-C;

[ 2001, c. 417, §11 (AMD) .]

16. Maine College Savings Program. The Maine College Savings Program, as established in Title 20-A, chapter 417-E; and

[ 2001, c. 417, §12 (AMD) .]

17. Maine Dental Education Loan Program. The Maine Dental Education Loan Program as established in Title 20-A, chapter 426.

[ 2001, c. 417, §13 (NEW) .]

SECTION HISTORY

1989, c. 559, §8 (NEW). 1989, c. 698, §10 (RPR). 1991, c. 603, §§3-5 (AMD). 1991, c. 612, §§1,2 (AMD). 1991, c. 824, §§A12,B4,C1 (AMD). 1995, c. 462, §§A17,18 (AMD). 1997, c. 97, §§1-4 (AMD). 1997, c. 732, §§2,3 (AMD). 2001, c. 70, §1 (AMD). 2001, c. 417, §§11-13 (AMD). 2005, c. 683, §A14 (AMD). 2013, c. 34, §3 (AMD).



10 §1014. Loan insurance program

The authority may establish and administer a student loan insurance program as provided in Title 20-A, chapter 417. [1989, c. 698, §10 (NEW).]

1. Agency of jurisdiction for guaranteed loan program. For the purpose of the Constitution of Maine, Article VIII, Part First, Section 2, the authority, in accordance with Title 20-A, chapter 417, is the agency authorized under the federal guaranteed loan program to direct the issuance of bonds, to loan funds and to secure funds for loans to Maine students attending institutions of higher education.

[ 1989, c. 698, §10 (NEW) .]

SECTION HISTORY

1989, c. 698, §10 (NEW).



10 §1015. Legal services

Upon request of the authority, the Attorney General shall provide legal services related to implementation of this subchapter. [1989, c. 698, §10 (NEW).]

SECTION HISTORY

1989, c. 698, §10 (NEW).



10 §1016. Maine Education Assistance Board (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 598, §8 (NEW). 1989, c. 698, §10 (RPR). 1989, c. 700, §A37 (AMD). 1989, c. 878, §F1 (AMD). 1995, c. 519, §4 (AMD). 2001, c. 417, §14 (RP).



10 §1017. Sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 698, §10 (NEW). 1991, c. 832, §2 (RP).






Subchapter 1-E: NURSING EDUCATION

10 §1019. Nursing education loan repayment program

1. Nursing education loan repayment program. The nursing education loan repayment program is established for the purpose of increasing the number of nursing faculty in nursing education programs in the State.

[ 2005, c. 417, §1 (NEW) .]

2. Criteria. For an applicant to participate in the nursing education loan repayment program established under subsection 1, the applicant must:

A. Be a nurse; [2005, c. 417, §1 (NEW).]

B. Complete a master's or doctoral degree in nursing; [2005, c. 417, §1 (NEW).]

C. Possess an outstanding education loan relating to the master's or doctoral nursing degree; and [2005, c. 417, §1 (NEW).]

D. Sign a statement of intent in a form acceptable to the authority to work as nursing faculty in a nursing education program in the State for a minimum of 3 years after acceptance into the nursing education loan repayment program. [2005, c. 417, §1 (NEW).]

[ 2005, c. 417, §1 (NEW) .]

3. Nursing education loan repayment fund. The nursing education loan repayment fund, referred to in this section as "the fund," is created as a nonlapsing, interest-earning, revolving fund to carry out the purposes of this subchapter.

A. The authority may receive, invest and expend on behalf of the fund money from gifts, grants, bequests, loans and donations in addition to money appropriated or allocated by the State. Money received by the authority on behalf of the fund must be used for the purposes of this subchapter. The fund must be maintained and administered by the authority. Any unexpended balance in the fund carries forward for continued use under this subchapter. [2005, c. 417, §1 (NEW).]

B. Costs and expenses of maintaining, servicing and administering the fund and of administering the nursing education loan repayment program may be paid out of amounts in the fund. [2005, c. 417, §1 (NEW).]

[ 2005, c. 417, §1 (NEW) .]

4. Administration. The nursing education loan repayment program and the nursing education loan repayment fund are administered by the authority. The authority shall repay the loan of an applicant who meets the criteria in subsection 2 in the amount of up to $4,500 for a master's degree and up to $6,000 for a doctoral degree. The authority may adopt rules to carry out the purposes of this subchapter. Rules adopted pursuant to this subsection are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 417, §1 (NEW) .]

SECTION HISTORY

2005, c. 417, §1 (NEW).






Subchapter 1-F: WASTE MOTOR OIL DISPOSAL SITE REMEDIATION PROGRAM

10 §1020. Waste Motor Oil Revenue Fund

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Eligible person" means a person that is eligible, pursuant to section 1020-A, to have that person's share of response costs paid from the proceeds of revenue obligation securities issued pursuant to this subchapter or is eligible to have that person's share of response costs paid from the fund as otherwise set forth in this subchapter. [2011, c. 211, §2 (AMD); 2011, c. 211, §27 (AFF).]

A-1. [2011, c. 211, §27 (AFF); 2011, c. 211, §2 (RP).]

A-2. "Diesel engine crankcase oil" means motor vehicle oil that is classified for use in a diesel engine crankcase by meeting the performance requirements of the American Petroleum Institute beginning with CA standards and all succeeding specifications under those standards, inclusive of all original equipment manufacturer-specific engine oils. [2011, c. 211, §2 (AMD); 2011, c. 211, §27 (AFF).]

B. [2007, c. 618, §14 (AFF); 2007, c. 618, §4 (RP).]

C. "Fund" means the Waste Motor Oil Revenue Fund established under subsection 2 to be deposited with and administered by the authority. [2007, c. 464, §6 (NEW).]

C-1. "Gasoline engine crankcase oil" means motor vehicle oil that is classified for use in a gasoline engine crankcase by meeting the performance requirements of the American Petroleum Institute, beginning with SA standards through the most current standards, inclusive of original equipment manufacturer-specific engine oils, and International Lubricant Standardization and Approval Committee GF-1 standards through current standards, inclusive of all original equipment manufacturer-specific engine oils. [2011, c. 211, §2 (AMD); 2011, c. 211, §27 (AFF).]

D. "Motor vehicle" has the same meaning as in Title 29-A, section 101, subsection 42. [2007, c. 464, §6 (NEW).]

E. [2007, c. 618, §14 (AFF); 2007, c. 618, §6 (RP).]

F. "Motor vehicle oil" means any lubricating oil or other lubricant that is reclaimable and classified for use in an internal combustion engine or the transmission, gear box, hydraulic system, compressor or differential for a motor vehicle, including but not limited to natural, synthetic and rerefined motor oils, whether or not in retail containers. [2011, c. 211, §2 (AMD); 2011, c. 211, §27 (AFF).]

G. "Motor vehicle oil dealer" means any person, firm or corporation engaged in the business of producing, packaging or otherwise preparing motor vehicle oil for market, or selling or distributing motor vehicle oil. [2007, c. 618, §8 (NEW).]

H. [2011, c. 211, §27 (AFF); 2011, c. 211, §2 (RP).]

[ 2011, c. 211, §2 (AMD); 2011, c. 211, §27 (AFF) .]

2. Creation; sources of fund. The Waste Motor Oil Revenue Fund is established. The fund consists of:

A. All money appropriated for inclusion in the fund; [2007, c. 464, §6 (NEW).]

B. Subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money in the fund; [2007, c. 464, §6 (NEW).]

C. Any other money available to the authority and directed by the authority to be paid into the fund; and [2007, c. 464, §6 (NEW).]

D. All revenue received from the State Tax Assessor pursuant to former subsection 6 and subsection 6-A. [2009, c. 434, §1 (AMD); 2009, c. 434, §84 (AFF).]

[ 2009, c. 434, §1 (AMD); 2009, c. 434, §84 (AFF) .]

3. Application of fund. Money in the fund must be applied to the payment of principal of, interest on, redemption premiums on or other costs of revenue obligation securities issued pursuant to section 1020-A and may, in whole or in part, be pledged or transferred and deposited as security for those securities. Money in the fund not immediately needed to meet the obligations of the authority as provided for in this subsection may be invested in such a manner as permitted by law. Any reasonable costs incurred by the authority in administering this fund may be taken from the money in the fund.

Notwithstanding any provision of this subchapter to the contrary, money in the fund may not be transferred from the fund or otherwise applied except as expressly provided in this subsection unless:

A. All amounts required by the trust documents securing those revenue obligation securities to be transferred to the trustee or to a paying agent have been transferred during the same calendar year; [2011, c. 211, §3 (NEW).]

B. All costs incurred, or projected by the authority to be incurred, in administering the fund in that calendar year have been funded through the transfer of such amounts to the authority; and [2011, c. 211, §3 (NEW).]

C. The completion of the transfer or other application does not result in a balance in the fund of less than $600,000. [2011, c. 211, §3 (NEW).]

[ 2011, c. 211, §3 (AMD) .]

3-A. Excess revenue; application. By April 15th annually, the authority shall determine whether, as of the immediately preceding December 31st, the fund contained more than $600,000, which is referred to in this subsection as "excess revenue." Excess revenue must be used to satisfy the following obligations in the following order each year, until the excess revenue is exhausted or the obligations have been satisfied, whichever comes first.

A. As the first obligation, an amount not to exceed $65,000 per year for payments to eligible motor vehicle oil dealers pursuant to section 1020-C. The amount available for reimbursement must be reported to the State Tax Assessor no later than April 15th annually. [2011, c. 211, §4 (NEW).]

B. [2011, c. 211, §4 (NEW); MRSA T. 10, §1020, sub3A, ¶B (RP).]

C. [2011, c. 211, §4 (NEW); MRSA T. 10, §1020, sub3A, ¶C (RP).]

D. As the 4th obligation, transfer of up to $1,000,000 per year to the Uncontrolled Sites Fund established under Title 38, section 1364, subsection 6 until $6,919,681.57 has been transferred for response costs incurred by the Department of Environmental Protection at the waste motor oil disposal site. [2011, c. 211, §4 (NEW).]

E. As the 5th obligation, an additional reimbursement from the fund to eligible motor vehicle oil dealers pursuant to section 1020-C. The amount available for reimbursement under this paragraph must be reported to the State Tax Assessor no later than April 15th annually. [2011, c. 211, §4 (NEW).]

F. As the 6th obligation, notwithstanding the $1,000,000 annual limit specified in paragraph D, an additional transfer of any remaining excess revenues to the Uncontrolled Sites Fund established under Title 38, section 1364, subsection 6 until the amount specified in paragraph D is paid in full. [2011, c. 211, §4 (NEW).]

[ 2011, c. 211, §4 (NEW) .]

4. Accounts within fund. The authority may divide the fund into separate accounts as it determines necessary or convenient for carrying out the purposes of this subchapter.

[ 2007, c. 464, §6 (NEW) .]

5. Revolving fund. The fund is a nonlapsing, revolving fund. All money in the fund must be continuously applied by the authority to carry out the purposes of this subchapter except as provided in subsection 3.

[ 2007, c. 464, §6 (NEW) .]

6. Premium.

[ 2007, c. 618, §10 (AMD); MRSA T. 10, §1020, sub-§6 (RP) .]

6-A. Premium. In addition to any other tax or charge imposed under state or federal law, a premium is imposed on motor vehicle oil sold or distributed in the State as provided in this subsection. A motor vehicle oil dealer that makes the first sale or distribution of motor vehicle oil in the State shall pay the premium.

The premium is calculated as follows:

A. Diesel engine crankcase oil is subject to a premium of 35¢ per gallon; [2011, c. 211, §5 (NEW); 2011, c. 211, §27 (AFF).]

B. Gasoline engine crankcase oil sold or distributed in a container with a volume of 5 gallons or less is subject to a premium of 35¢ per gallon; [2011, c. 211, §5 (NEW); 2011, c. 211, §27 (AFF).]

C. Gasoline engine crankcase oil sold or distributed in a container with a volume of more than 5 gallons is subject to a premium of $1.10 per gallon; and [2011, c. 211, §5 (NEW); 2011, c. 211, §27 (AFF).]

D. All motor vehicle oil other than diesel engine crankcase oil and gasoline engine crankcase oil that is sold or distributed in a container with a volume of 16 gallons or less is subject to a premium of 35¢ per gallon. [2011, c. 211, §5 (NEW); 2011, c. 211, §27 (AFF).]

All premiums must be paid to the State Tax Assessor and are subject to the administrative provisions of Title 36, Parts 1 and 3 as though they were a sales tax liability. By the 20th day of each month, the State Tax Assessor shall notify the State Controller and the Treasurer of State of the amount of revenue attributable to the premium collected under this subsection in the previous month. When notified by the State Tax Assessor, the State Controller shall transfer that amount to the fund.

[ 2011, c. 211, §27 (AFF); 2011, c. 211, §5 (RPR) .]

7. Effective date. This section takes effect on October 1, 2007 and remains in effect until the later of June 30, 2018 and any date thereafter but no later than December 31, 2030 on which the authority notifies the State Tax Assessor that there are no outstanding revenue obligation securities that were issued pursuant to section 1020-A.

[ 2007, c. 618, §12 (AMD) .]

8. Successor standards.

[ 2011, c. 211, §6 (RP) .]

SECTION HISTORY

2007, c. 464, §6 (NEW). 2007, c. 618, §§2-13 (AMD). 2007, c. 618, §14 (AFF). 2009, c. 213, Pt. KKK, §§1, 2 (AMD). 2009, c. 434, §1 (AMD). 2009, c. 434, §84 (AFF). 2011, c. 211, §§2-6 (AMD). 2011, c. 211, §27 (AFF).



10 §1020-A. Waste motor oil disposal site remediation program

1. Issue of securities. The authority shall issue revenue obligation securities pursuant to subchapter 3 in an amount sufficient to:

A. Pay the response costs of eligible persons, except that a revenue obligation security may not be issued after July 1, 2011 to fund the payments required by this paragraph; [2011, c. 211, §7 (AMD).]

B. Establish any capital reserve fund pursuant to section 1053; and [2007, c. 464, §6 (NEW).]

C. Pay the costs of issuance of revenue obligation securities. [2007, c. 464, §6 (NEW).]

[ 2007, c. 464, §6 (NEW); 2011, c. 211, §7 (AMD) .]

2. Payment of proceeds. The authority shall pay proceeds of the revenue obligation securities to or on behalf of the responsible parties in accordance with subsection 4.

[ 2011, c. 211, §8 (AMD); 2011, c. 211, §27 (AFF) .]

3. Revenue refunding securities. The authority may provide for issuance of revenue refunding securities pursuant to section 1048.

[ 2007, c. 464, §6 (NEW) .]

4. Certificate of determination. From time to time, the authority shall ascertain from the Department of Environmental Protection, the United States Environmental Protection Agency or the responsible parties, as applicable, the final remedy selection and response costs for each waste motor oil disposal site.

A. When the authority is advised by the Department of Environmental Protection, the United States Environmental Protection Agency or the responsible parties of the issuance of a final remedy selection and that the remedy will be implemented pursuant to a consent decree or other final settlement order or agreement determining substantially final response costs for a waste motor oil disposal site, the authority shall determine those costs for that waste motor oil disposal site that represent the collective share of those persons eligible under subsection 7 to have their share of those costs for the waste motor oil disposal site paid from the proceeds of revenue obligation securities. In determining the amount of response costs incurred by an eligible person prior to the effective date of a consent decree or other final settlement order or agreement, the authority shall rely on a written certificate of costs from the potentially responsible party (PRP) group, if any, at the waste oil disposal site. If a potentially responsible party (PRP) group is not active at a waste oil disposal site, the authority shall rely on a written certificate of costs from each eligible person supported by copies of invoices, receipts or other evidence of payment. The certificate of costs must be made under oath and subject to the provisions of Title 17-A, section 451. In determining the amount of response costs to be incurred by an eligible person after the effective date of a consent decree or other final settlement order or agreement, the authority shall rely on the final allocation of response costs as agreed on by the responsible parties and as reflected in the consent decree or other final settlement order or agreement. [2007, c. 464, §6 (NEW).]

A-1. [2011, c. 211, §9 (RP).]

B. With respect to a waste motor oil disposal site, following the determinations made pursuant to paragraph A, the authority shall issue a certificate of determination setting forth the amount of:

(1) The response costs paid or to be paid with respect to that waste motor oil disposal site;

(2) The eligible response costs with respect to that waste motor oil disposal site to be paid from the proceeds of revenue obligation securities; and

(3) The proceeds of the revenue obligation securities to be paid to or on behalf of the responsible parties. [2011, c. 211, §10 (AMD).]

C. The authority may issue no more than one supplemental certificate of determination with respect to a waste motor oil disposal site, which may provide for the payment from the proceeds of additional revenue obligation securities of an amount equal to no more than 10% of the amount of costs initially certified for that waste motor oil disposal site. The authority is not authorized to issue more than 2 certificates of determination for a waste motor oil disposal site. [2007, c. 464, §6 (NEW).]

[ 2011, c. 211, §§9, 10 (AMD) .]

5. Eligibility. For purposes of this section, "person" means any natural person, corporation, partnership or other entity identified as a responsible party at a waste motor oil disposal site. The following persons that contributed waste motor oil to a waste motor oil disposal site and who have been designated by the Department of Environmental Protection or the United States Environmental Protection Agency as responsible parties with respect to any of the waste motor oil disposal sites are eligible to have their share of response costs paid from the proceeds of revenue obligation securities issued pursuant to this subchapter:

A. Those responsible parties that the Department of Environmental Protection or United States Environmental Protection Agency determines are insolvent, unlocated or defunct; [2007, c. 464, §6 (NEW).]

B. Those responsible parties that the Department of Environmental Protection or United States Environmental Protection Agency determines have a limited ability to pay; [2007, c. 464, §6 (NEW).]

C. Those responsible parties that the Department of Environmental Protection or United States Environmental Protection Agency determines are responsible for 110 gallons or less of waste motor oil at a waste motor oil disposal site; [2007, c. 464, §6 (NEW).]

D. The State and any agencies, authorities, departments, boards, commissions or instrumentalities of the State or political subdivisions of the State; [2007, c. 464, §6 (NEW).]

E. All franchised new car and truck dealers licensed pursuant to Title 29-A, chapter 9, subchapter 3 or the successors in interest of any such franchised new car or truck dealers. The Secretary of State shall certify to the authority those responsible parties that were licensed pursuant to Title 29-A, chapter 9, subchapter 3; [2007, c. 464, §6 (NEW).]

F. All used car and truck dealers licensed in accordance with Title 29-A, chapter 9, subchapter 3 or the successors in interest of any such used car and truck dealers. The Secretary of State shall certify to the authority those responsible parties that were licensed pursuant to Title 29-A, chapter 9, subchapter 3; [2007, c. 464, §6 (NEW).]

G. A person or its successor in interest that:

(1) Performed repairs at repair facilities located in this State on motor vehicles that are owned by 3rd parties;

(2) Is identified as qualified under this subsection by the potentially responsible party (PRP) group at the waste oil disposal site or, in the case when the response action was or will be undertaken by the State, by the Department of Environmental Protection; and

(3) Certifies to the authority under oath and subject to the provisions of Title 17-A, section 451 that it is qualified under this subsection; [2009, c. 304, §3 (AMD).]

H. Any person or its successor in interest that performed repairs on its own fleet of motor vehicles, is identified by the potentially responsible party group at the waste motor oil disposal site or, in the case when the response action was or will be undertaken by the State is identified by the Department of Environmental Protection, as qualified under this subsection and certifies to the authority under oath and subject to the provisions of Title 17-A, section 451 that it is qualified under this subsection. The motor vehicles at all pertinent times must have been registered, garaged and serviced in this State; and [2011, c. 211, §11 (AMD).]

I. Any person or its successor in interest that performed repairs, at repair facilities located in this State, on special equipment or special mobile equipment, as defined in Title 29-A, section 101, subsections 69 and 70, is identified by the potentially responsible party group at the waste motor oil disposal site or, in the case when the response action was or will be undertaken by the State is identified by the Department of Environmental Protection, as qualified under this subsection and certifies to the authority under oath and subject to the provisions of Title 17-A, section 451 that it is qualified under this subsection. [2011, c. 211, §11 (AMD).]

Notwithstanding any provision of this subsection to the contrary, at the Ellsworth, Casco and Presque Isle waste motor oil disposal sites identified in section 963-A, subsection 51-E, paragraphs B, C and D, eligible persons include all responsible parties except those enumerated in subsection 6.

[ 2011, c. 211, §11 (AMD) .]

6. Parties ineligible. The United States of America and its agencies, authorities, departments, boards, commissions and instrumentalities are not eligible to have any share of any of their obligation for response costs covered by revenue obligation securities issued pursuant to this section.

[ 2007, c. 464, §6 (NEW) .]

7. Registry determinations regarding eligibility. In accordance with the criteria set forth in subsection 5, the authority shall establish a registry of all responsible parties who qualify to have their share of response costs paid pursuant to this subchapter.

A. In order to establish the registry, the authority shall review the list of responsible parties prepared by the Department of Environmental Protection or the United States Environmental Protection Agency with respect to the waste motor oil disposal sites, must have access to all Department of Environmental Protection and United States Environmental Protection Agency records that relate in any way to the volume or composition of materials that may have been deposited in a waste motor oil disposal site and shall confirm which responsible parties meet the criteria established in subsection 5. The confirmed responsible parties must be placed on the registry. In addition, with regard to eligibility, the authority may consider and rely upon information provided by the potentially responsible party (PRP) group conducting response activities at the waste motor oil disposal site. Copies of the registry must be made available to the public at the office of the chief executive officer of the authority. [2007, c. 464, §6 (NEW).]

B. The authority shall cause the registry for each waste motor oil disposal site to be published 2 times, 7 days apart, simultaneously in the weekend edition of the following newspapers or any of their successors: the Bangor Daily News, the Portland Press Herald, the Kennebec Journal, the Morning Sentinel, the Brunswick Times Record, the Aroostook Republican, the Lewiston Sun Journal and the Biddeford Journal Tribune. [2007, c. 464, §6 (NEW).]

C. Any responsible party may request reconsideration of any authority decision relating to eligibility for that responsible party. All reconsideration determinations must be made by the Department of Environmental Protection and in accordance with Title 5, chapter 375, subchapter 4. All requests for reconsideration must be mailed, postage prepaid, to the Department of Environmental Protection at the address designated by the authority. All requests for reconsideration must be in writing and include such information as the responsible party desires to draw to the Department of Environmental Protection's attention and must be received by the department no later than 30 days from the 2nd date of publication of notice in the newspapers identified in paragraph B. The request for reconsideration must be accompanied by a filing fee to the Department of Environmental Protection in the amount of $500. The decision of the Department of Environmental Protection constitutes final agency action. [2007, c. 464, §6 (NEW).]

D. Any responsible party may appeal a decision by the Department of Environmental Protection to the Kennebec County Superior Court pursuant to Title 5, section 9061 within 30 days of the date of the decision. An appeal under this paragraph is nontestimonial. The record consists solely of written materials reviewed by the Department of Environmental Protection and its decision. [2011, c. 559, Pt. A, §9 (AMD).]

[ 2011, c. 559, Pt. A, §9 (AMD) .]

8. Rules. The authority shall adopt rules necessary to implement this subchapter. Rules adopted by the authority pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 464, §6 (NEW) .]

9. Liability releases and covenants at certain sites. This subsection applies to the Ellsworth, Casco and Presque Isle waste motor oil disposal sites identified in section 963-A, subsection 51-E, paragraphs B, C and D and referred to in this subsection as "the sites." Upon receipt by the Department of Environmental Protection of the first $3,500,000 pursuant to section 1020, subsection 3-A, paragraphs D and F:

A. The Department of Environmental Protection or any other agency or instrumentality of the State may not sue or take administrative action against any responsible party at a waste motor oil disposal site under any state or federal statute or common law regarding response costs or environmental conditions related to the release, threatened release or presence of hazardous substances at or from any of the sites prior to the effective date of this paragraph, including, without limitation, past response costs, future response costs, oversight costs, natural resource damages and the cost of assessment; [2011, c. 211, §12 (NEW).]

B. The State, including all of its departments, agencies and instrumentalities, by and through the Attorney General, shall execute a release in favor of all eligible persons at the sites. The release must forever discharge and release all eligible persons from all claims, suits, actions, liabilities, causes of action, demands, costs, damages and expenses of any nature whatsoever, including, without limitation, past response costs, future response costs, oversight costs, natural resource damages and the cost of assessment, whether known or unknown, arising out of, directly or indirectly, a release, threatened release or presence of hazardous substances at or from the sites prior to the effective date of this paragraph; and [2011, c. 211, §12 (NEW).]

C. The eligible persons at the sites are protected from contribution actions or claims regarding those sites. [2011, c. 211, §12 (NEW).]

The State shall include a covenant not to sue and contribution protection in any consent decree or other settlement agreement entered into between the State and federal agencies related to recovery of the State's response costs at the sites.

[ 2011, c. 211, §12 (NEW) .]

SECTION HISTORY

2007, c. 464, §6 (NEW). 2009, c. 304, §§1-5 (AMD). 2011, c. 211, §§7-12 (AMD). 2011, c. 211, §27 (AFF). 2011, c. 559, Pt. A, §9 (AMD).



10 §1020-B. Status reports

The following reports related to the waste motor oil disposal site remediation program under section 1020-A must be submitted to the joint standing committee of the Legislature having jurisdiction over natural resources matters. [2009, c. 213, Pt. KKK, §3 (NEW).]

1. Program report. By January 15, 2010 and every 2 years thereafter, the authority and the Department of Environmental Protection shall report on the status of the waste motor oil disposal site remediation program under section 1020-A.

[ 2009, c. 213, Pt. KKK, §3 (NEW) .]

2. Funding report. By February 15, 2010 and every year thereafter, the authority and the State Tax Assessor shall report the revenue collected pursuant to section 1020, subsection 6-A for the preceding calendar year. The report may be incorporated into the biennial report required under subsection 1. The joint standing committee of the Legislature having jurisdiction over natural resources matters shall determine, beginning in 2013 and every odd-numbered year thereafter, whether the premium imposed pursuant to section 1020, subsection 6-A may be reduced or eliminated in a manner that does not adversely affect the ability of the authority to provide for the full and timely payment of the principal of, interest on, redemption premiums on or other costs of all revenue obligation securities issued pursuant to section 1020-A that remain outstanding as those costs become due or adversely affect the security for those revenue obligation securities and may submit legislation related to the determination and report required under this subsection.

[ 2011, c. 211, §13 (AMD) .]

SECTION HISTORY

2009, c. 213, Pt. KKK, §3 (NEW). 2011, c. 211, §13 (AMD).



10 §1020-C. Motor vehicle oil premium reimbursement

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Eligible dealer" means a motor vehicle oil dealer that has sold or distributed motor vehicle oil outside the State on which the motor vehicle oil premium was imposed by section 1020, subsection 6-A. [2011, c. 548, §1 (AMD); 2011, c. 548, §36 (AFF).]

B. "Eligible premium" means a premium that has been reported and paid by a motor vehicle oil dealer to the State Tax Assessor on motor vehicle oil that was subsequently sold or distributed by an eligible dealer outside the State during the relevant reimbursement period. [2011, c. 548, §1 (AMD); 2011, c. 548, §36 (AFF).]

C. "Reimbursement claim" means the value of all eligible premiums reported by an eligible dealer during a reimbursement year. [2011, c. 211, §14 (NEW).]

D. "Unreimbursed eligible premium" means a properly filed eligible premium that has not been reimbursed to the eligible dealer for current or prior year obligations. [2011, c. 211, §14 (NEW).]

[ 2011, c. 548, §1 (AMD); 2011, c. 548, §36 (AFF) .]

2. Annual application for reimbursement. An eligible dealer shall submit a claim for reimbursement of eligible premiums on motor vehicle oil sold by that dealer outside the State on a form prescribed by the State Tax Assessor no later than March 31st annually. An application filed in 2011 or 2012 may include a reimbursement request for eligible premiums paid from October 1, 2009 to December 31, 2011. Reimbursement claims submitted beginning in 2013 may be made only for eligible premiums paid in the immediately preceding calendar year. All applications for reimbursement must be made under penalties of perjury. For purposes of this subsection, an application for reimbursement is considered a return, as defined in Title 36, section 111, subsection 4.

[ 2011, c. 548, §2 (AMD); 2011, c. 548, §36 (AFF) .]

3. Calculation of reimbursement. Reimbursement of funds available in the fund is calculated according to this subsection.

A. Annually, no later than April 30th immediately following notification by the authority pursuant to section 1020, subsection 3-A, paragraphs A and E, the State Tax Assessor shall calculate the value of reimbursement claims. The State Tax Assessor shall provide reimbursement, as determined pursuant to paragraph B, to eligible dealers no later than the immediately following May 31st. [2011, c. 211, §14 (NEW).]

B. For any reimbursement year, the total amount reimbursed to an eligible dealer may not exceed that eligible dealer's unreimbursed eligible premiums. Priority is given to the oldest unreimbursed eligible premiums in succession until all eligible premiums have been reimbursed. [2011, c. 211, §14 (NEW).]

The amount of reimbursement for each eligible dealer is calculated as follows: The State Tax Assessor shall reimburse each eligible dealer for any reimbursement year an amount equal to a fraction, the numerator of which is the total amount of each eligible dealer's eligible premium and the denominator of which is the total amount of reimbursement claims for the same reimbursement year, multiplied by the amount determined as available by the authority pursuant to section 1020, subsection 3-A, paragraphs A and E. Interest is not due on any reimbursement made to an eligible dealer pursuant to this subsection.

[ 2011, c. 211, §14 (NEW) .]

4. Payment. A reimbursement made in accordance with this section must be paid from the amount the authority reports to the State Tax Assessor pursuant to section 1020, subsection 3-A, paragraphs A and E.

[ 2011, c. 211, §14 (NEW) .]

SECTION HISTORY

2011, c. 211, §14 (NEW). 2011, c. 548, §§1, 2 (AMD). 2011, c. 548, §36 (AFF).






Subchapter 2: MORTGAGE INSURANCE PROGRAMS

10 §1021. Credit of State pledged

The authority may insure the payment of mortgage loans, secured by eligible projects, and may insure or guaranty insured certificates, and to this end the faith and credit of the State is pledged, consistent with the terms and limitations of the Constitution of Maine, Article IX, Sections 14-A and 14-D and such further limitations as may be provided by this subchapter. [1993, c. 460, §4 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §8 (AMD). 1985, c. 344, §41 (AMD). 1993, c. 460, §4 (AMD).



10 §1022. Powers of the authority under this program (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §42 (RP).



10 §1023. Creation of Mortgage Insurance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §§54,55 (AMD). 1983, c. 519, §9 (AMD). 1985, c. 344, §43 (RP).



10 §1023-A. Proceeds received by authority (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 698, §56 (NEW). 1985, c. 344, §44 (RP).



10 §1023-B. Mortgage Insurance Fund

1. Creation. There is created and established under the jurisdiction and control of the authority the Mortgage Insurance Fund.

[ 1985, c. 344, §45 (NEW) .]

2. Deposited with Treasurer of State or invested. Money in the fund, not needed currently to meet the obligations of the authority as provided for in this subchapter, shall be deposited with the Treasurer of State to the credit of the fund or may be invested in such manner as is provided for by law.

[ 1985, c. 344, §45 (NEW) .]

3. Items charged or credited. The authority may charge or credit to the fund:

A. All expenses of the authority, including payments required pursuant to mortgage insurance agreements and operating expenses; and [1985, c. 344, §45 (NEW).]

B. All income of the authority, including mortgage insurance premiums, fees, reimbursements and proceeds of sale, lease or other disposition of its property, except that proceeds received by the authority from the sale, lease or other disposition of property it may have acquired in accordance with section 1025, subsection 1, shall be credited either to the Mortgage Insurance Fund or the Loan Insurance Reserve Fund as directed by the authority. [1985, c. 714, §11 (AMD).]

[ 1985, c. 714, §11 (AMD) .]

4. Accounts. The authority may divide the fund into such separate accounts as it determines are necessary or convenient for carrying out the purposes of this chapter.

[ 1985, c. 344, §45 (NEW) .]

5. Bond proceeds. Proceeds of bonds issued for purposes authorized by the Constitution of Maine, Article IX, Section 14-A, may not be commingled, for accounting purposes, with proceeds of bonds issued for purposes of the Constitution of Maine, Article IX, Section 14-D.

[ 1985, c. 344, §45 (NEW) .]

6. Revolving fund. The fund shall be a nonlapsing revolving fund. All money in the fund shall be continuously applied by the authority to carry out this chapter.

[ 1985, c. 344, §45 (NEW) .]

7. Successor. Funds held by the authority under prior law in the Mortgage Insurance Fund, the Maine Small Business Loan Insurance Fund and the Veterans' Small Business Loan Insurance Fund shall be held in the Mortgage Insurance Fund created by this section.

[ 1985, c. 344, §45 (NEW) .]

SECTION HISTORY

1985, c. 344, §45 (NEW). 1985, c. 714, §11 (AMD).



10 §1023-C. Loan Insurance Reserve Fund

1. Creation. There is created and established under the jurisdiction and control of the authority the Loan Insurance Reserve Fund.

[ 1985, c. 714, §12 (NEW) .]

2. Sources of fund. There shall be paid into the Loan Insurance Reserve Fund:

A. All money appropriated for inclusion in the fund; [1985, c. 714, §12 (NEW).]

B. Subject to any pledge, contract or other obligation, any money which the authority receives in repayment of advances from the fund; [1985, c. 714, §12 (NEW).]

C. Subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money of the fund; [1985, c. 714, §12 (NEW).]

D. After the sum of $300,000 is transferred into the General Fund by the State Controller, the balance available in the Guarantee Reserve Fund shall be transferred to the fund by the State Controller in accordance with the following:

(1) The transfer described in this paragraph shall take place 91 days after the adjournment of the Second Regular Session of the 112th Legislature; and

(2) The sum to be transferred from the Guarantee Reserve Fund to the Loan Insurance Reserve Fund shall be reduced by the amount of any transfers of money to the authority pursuant to section 1024 on or before the transfer provided for by this paragraph. [1985, c. 714, §12 (NEW).]

E. Any other money available to the authority and directed by the authority to be paid into the fund. [1985, c. 714, §12 (NEW).]

[ 1985, c. 714, §12 (NEW) .]

3. Application of fund. Money in the Loan Insurance Reserve Fund may be applied to carry out any power of the authority, including, without limitation, to pledge or transfer and deposit money in the fund as security for and to apply money in the fund in payment of principal of, interest on or redemption premiums on revenue obligation securities of the authority. Money in the fund not needed currently to meet the obligations of the authority as provided for in this chapter may be invested in such manner as may be permitted by law.

[ 1985, c. 714, §12 (NEW) .]

4. Accounts within fund. The authority may divide the Loan Insurance Reserve Fund into such separate accounts as it determines are necessary or convenient for carrying out the purposes of this chapter.

[ 1985, c. 714, §12 (NEW) .]

5. Revolving fund. The Loan Insurance Reserve Fund shall be a nonlapsing, revolving fund. All money in the fund shall be continuously applied by the authority to carry out this chapter.

[ 1985, c. 714, §12 (NEW) .]

SECTION HISTORY

1985, c. 714, §12 (NEW).



10 §1023-D. Underground Oil Storage Replacement Fund

1. Creation. The Underground Oil Storage Replacement Fund is created and established under the jurisdiction and control of the authority.

[ 1989, c. 543, §3 (AMD) .]

2. Sources of money. There must be paid into the fund the following:

A. All money appropriated for inclusion in the fund or appropriated to the authority for use in providing financial assistance to owners of underground oil storage facilities or tanks, subject to any restrictions applicable to the appropriation; [1989, c. 543, §3 (AMD).]

B. Subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money of the fund; [1987, c. 521, §4 (NEW).]

C. Subject to any pledge, contract or other obligations, any money the authority receives in repayment of advances from the fund; and [1995, c. 399, §1 (AMD); 1995, c. 399, §21 (AFF).]

D. Any other money available to the authority and directed by the authority to be paid into the fund. [1987, c. 521, §4 (NEW).]

Without limiting the generality of any other power or authority given to or conferred upon the authority in anticipation of the appropriation or transfer of any money for inclusion in the fund, the authority may borrow funds for application to the fund. All funds borrowed pursuant to this authorization, including interest on the borrowed funds, must be repaid from such fees or by other appropriation.

[ 1999, c. 505, Pt. A, §6 (AMD) .]

3. Application of fund. Money in the fund may be applied to carry out any power of the authority under this section or under or in connection with section 1026-A, subsection 1, paragraph A, subparagraph (1), division (b), including, but not limited to, to pledge or transfer and deposit money in the fund as security for and to apply money in the fund in payment of principal, interest and other amounts due on insured loans. Except as otherwise prohibited under this subsection, money in the fund may be used for direct loans or grants for all or part of underground oil storage facility projects, underground oil storage tank projects, aboveground oil storage tank or facility construction or replacement projects or gasoline service station vapor control or petroleum liquids transfer vapor recovery projects when the authority determines that:

A. One or more of the following circumstances exists:

(1) The underground oil storage facility or tank is leaking or has been identified by the Department of Environmental Protection as posing an environmental threat, or removal is required by applicable law;

(2) The applicant is required to install equipment related to the improvement of air quality pursuant to requirements for gasoline service station vapor control and petroleum liquids transfer vapor recovery;

(3) The applicant is constructing, replacing or renovating a tank or facility used for the aboveground storage of oil and the work is supervised by a state-registered professional engineer with training and experience in aboveground oil storage facility installation; or

(4) The applicant is renovating an underground oil storage tank or facility, the work is supervised by an underground oil storage tank installer certified by the Board of Underground Storage Tank Installers under Title 32, chapter 104-A and the estimated cost of the work exceeds $1,000; [2003, c. 537, §20 (AMD); 2003, c. 537, §53 (AFF).]

B. The applicant, if the applicant is not a unit of local government, demonstrates financial need for the assistance; and [1993, c. 601, §2 (RPR).]

C. If the assistance includes a loan, there is a reasonable likelihood that the applicant will be able to repay the loan. [1993, c. 601, §2 (RPR).]

D. [1989, c. 543, §3 (RP).]

E. [1993, c. 601, §2 (RP).]

Applicants demonstrating the requirement to install equipment related to the improvement of air quality pursuant to section 1026-A, subsection 1, paragraph A, subparagraph (1), division (b) and who own fewer than 15 service stations, and who are not able to repay a loan, are eligible to receive no more than $35,000 per service station in grants for the payment of expenses relating to the installation of this equipment.

The authority, pursuant to Title 5, chapter 375, subchapter 2, shall adopt rules for determining eligibility, feasibility, terms, conditions and security for the loans and grants. In the case of loans, the authority may charge an interest rate that may be as low as 0% and may be greater, depending on the financial ability of the applicant to pay as determined by the authority, up to a maximum of the prime rate of interest charged by major New York banks. The maximum the authority may loan or grant to any one borrower, including related entities as determined by the authority, is $600,000. Loans or grants for the purposes listed in paragraph A, subparagraph (3) may not exceed $1,000,000 in a 12-month period. Grants may not be made for the purpose listed in paragraph A, subparagraph (4). Money in the fund not needed currently to meet the obligations of the authority as provided in this section may be invested as permitted by law.

[ 2003, c. 537, §20 (AMD); 2003, c. 537, §53 (AFF) .]

4. Accounts within fund. The authority may divide the fund into such separate accounts as it determines are necessary or convenient for carrying out this section, including, but not limited to, accounts reserved for direct loan funds or grants for underground oil storage facility removal and direct loan funds or grants for tank removal.

[ 1989, c. 543, §3 (AMD) .]

5. Revolving fund. The fund is a nonlapsing, revolving fund. All money in the fund must be continuously applied by the authority to carry out this section and section 1026-A, subsection 1, paragraph A, subparagraph (1), division (b).

[ 2003, c. 537, §21 (AMD); 2003, c. 537, §53 (AFF) .]

SECTION HISTORY

1987, c. 521, §4 (NEW). 1989, c. 543, §3 (AMD). 1991, c. 439, §5 (AMD). 1993, c. 601, §2 (AMD). 1995, c. 399, §1 (AMD). 1995, c. 399, §21 (AFF). 1997, c. 613, §1 (AMD). 1999, c. 505, §A6 (AMD). 2001, c. 231, §3 (AMD). 2003, c. 537, §§20,21 (AMD). 2003, c. 537, §53 (AFF).



10 §1023-E. Overboard Discharge Replacement Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 846, §5 (NEW). 2003, c. 537, §53 (AFF). 2003, c. 537, §22 (RP).



10 §1023-F. Innovation Finance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 552, §12 (NEW). 1989, c. 585, §C9 (NEW). 1989, c. 878, §A25 (RPR). 2003, c. 537, §53 (AFF). 2003, c. 537, §23 (RP).



10 §1023-G. Waste Reduction and Recycling Loan Fund

1. Creation. The Waste Reduction and Recycling Loan Fund, referred to in this section as the "fund," is created under the jurisdiction and control of the authority.

[ 1989, c. 878, Pt. A, §26 (NEW) .]

2. Sources of money. The fund shall consist of the following:

A. All money appropriated or allocated for inclusion in the fund; [1989, c. 878, Pt. A, §26 (NEW).]

B. Subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money from the fund; [1989, c. 878, Pt. A, §26 (NEW).]

C. Subject to any pledge, contract or other obligations, any money that the authority receives in repayment of advances from the fund; and [1989, c. 878, Pt. A, §26 (NEW).]

D. Any other money available to the authority and directed by the authority to be paid into the fund. [1989, c. 878, Pt. A, §26 (NEW).]

[ 1989, c. 878, Pt. A, §26 (NEW) .]

3. Application of fund. Money in the fund may be used for direct loans to finance all or part of any project when the authority determines that:

A. The project is:

(1) Designed to substantially reduce or eliminate the production in a trade or business of solid waste or hazardous waste as defined in Title 38, section 1303-C;

(2) A project devoted to resource recovery, as defined in Title 38, section 1303-C, except that the combustion of solid or hazardous waste shall not be considered resource recovery for the purposes of this section; or

(3) A project devoted to the reuse of post-consumer materials; [1989, c. 878, Pt. A, §26 (NEW).]

B. There is a reasonable likelihood that the applicant will be able to repay the loan; [1989, c. 878, Pt. A, §26 (NEW).]

C. The amount and terms of the loan are reasonable to provide an incentive to the applicant to undertake the project, which may include a below-market interest rate, and the project will not result in a net increase in solid or hazardous waste to be disposed of within the State; and [1989, c. 878, Pt. A, §26 (NEW).]

D. The project will contribute to achieving the goals identified in the state waste management and recycling plan adopted under Title 38, chapter 24 and is determined by the Department of Environmental Protection to be consistent with that plan. Prior to adopting the state waste management and recycling plan, the fund may be used for projects that help achieve the goals identified in the state recycling plan approved under former Title 38, section 1310-M. [2011, c. 655, Pt. GG, §4 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

The authority, pursuant to Title 5, chapter 375, subchapter II, shall adopt rules for determining eligibility, feasibility, terms, conditions and security for the loans. Money in the fund not needed currently to meet the obligations of the authority as provided in this section may be invested in such a manner as permitted by law.

[ 2011, c. 655, Pt. GG, §4 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

4. Accounts within fund. The authority may divide the fund into separate accounts as it determines necessary or convenient for carrying out this section, including, but not limited to, accounts reserved for direct loan funds.

[ 1989, c. 878, Pt. A, §26 (NEW) .]

5. Revolving fund. The fund shall be a nonlapsing, revolving fund. All money in the fund shall be continuously applied by the authority to carry out this section.

[ 1989, c. 878, Pt. A, §26 (NEW) .]

SECTION HISTORY

1989, c. 878, §A26 (NEW). 1995, c. 656, §A2 (AMD). 2011, c. 655, Pt. GG, §4 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



10 §1023-I. Economic Recovery Program Fund

1. Creation. The Economic Recovery Program Fund, referred to in this section as the "fund," is created under the jurisdiction and control of the authority.

[ 1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF) .]

2. Sources of money. The fund consists of the following:

A. All money appropriated or allocated for inclusion in the fund, from whatever source; [1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF).]

B. Subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money from the fund; [1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF).]

C. Subject to any pledge, contract, fee or other obligation, any money that the authority receives in repayment of advances from the fund; and [1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF).]

D. Any other money available to the authority and directed by the authority to be paid into the fund. [1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF).]

[ 1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF) .]

3. Application of the fund. Money in the fund, except money in the 1994 Bond Proceeds Account, may be applied to carry out any power of the authority under or in connection with section 1026-J or to pay obligations incurred in connection with the fund. Money in the 1994 Bond Proceeds Account may be applied to carry out any power of the authority under or in connection with section 1026-J or 1026-L or to pay obligations incurred in connection with the fund. Money in the fund not needed currently to meet the obligations of the authority as provided in this section may be invested in a manner permitted by law.

[ 1995, c. 117, Pt. B, §1 (AMD); 1995, c. 117, Pt. B, §2 (AFF) .]

4. Accounts within fund. The authority may divide the fund into separate accounts it determines necessary or convenient for carrying out this section. Notwithstanding this subsection, the authority shall create and establish within the fund the 1992 Bond Proceeds Account and the 1994 Bond Proceeds Account. The authority shall allocate and deposit to the 1992 Bond Proceeds Account all proceeds of bonds issued pursuant to Private and Special Law 1991, chapter 113, Part A and, subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money or any money that the authority receives in repayment of advances from the 1992 Bond Proceeds Account in the fund and shall allocate to the 1994 Bond Proceeds Account all proceeds of any bonds authorized in 1994 to be issued for the purpose of meeting the needs of the Economic Recovery Program and, subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money or any money that the authority receives in repayment of advances from the 1994 Bond Proceeds Account in the fund.

[ 1993, c. 722, Pt. B, §1 (AMD); 1993, c. 722, Pt. B, §3 (AFF) .]

5. Revolving fund. The fund is a nonlapsing, revolving fund. All money in the 1992 Bond Proceeds Account of the fund must be continuously applied by the authority to carry out this section and section 1026-J and all money in the 1994 Bond Proceeds Account of the fund must be continuously applied by the authority to carry out this section, section 1026-A, subsection 1, paragraph A, subparagraph (2) and section 1026-J.

[ 2003, c. 537, §24 (AMD); 2003, c. 537, §53 (AFF) .]

SECTION HISTORY

1991, c. 849, §1 (NEW). 1991, c. 849, §7 (AFF). 1993, c. 722, §B1 (AMD). 1993, c. 722, §B3 (AFF). 1995, c. 117, §B1 (AMD). 1995, c. 117, §B2 (AFF). 2003, c. 537, §24 (AMD). 2003, c. 537, §53 (AFF).



10 §1023-J. Agricultural Marketing Loan Fund

The Agricultural Marketing Loan Fund, referred to in this section as the "fund," is created. The fund must be deposited with and maintained by the Finance Authority of Maine. The fund must be administered by the Commissioner of Agriculture, Conservation and Forestry in accordance with Title 7, chapter 101, subchapter 1-D. All money received by the Finance Authority of Maine from any source for the development and implementation of an improved agricultural marketing loan program must be credited to the fund. Any money credited to the fund from the issuance of bonds on behalf of the State for financing loans for agricultural enterprises may be used only for the following purposes: to provide assistance to agricultural enterprises in this State for the design, construction or improvement of commodity and storage buildings and packing and marketing facilities; for the purchase, construction or renovation of buildings, equipment, docks, wharves, piers or vessels used in connection with a commercial agricultural enterprise; for the purchase of land in connection with development of new cranberry acreage; for the purchase of land for irrigation reservoirs or to provide direct access to water for irrigation; for the purchase of land necessary for the start-up of a new agricultural enterprise; for the expansion of an existing agricultural enterprise when the land acquisition is necessary to comply with land use regulations; for the development of a business plan in accordance with the provisions of Title 7, section 436-A; for improvements to pastureland, including seeding and actions to promote rotational grazing; or, if the commissioner so approves at the time of loan insurance commitment, to pledge money in the fund as security for, and to apply money in the fund to, payment of principal, interest and other amounts due on any term loans insured by the Finance Authority of Maine to an eligible dairy farmer. Repayment of these loans and interest on these loans must be credited to the fund and may be used for the purposes stated in this section or Title 7, section 436. Interest earned on money in the fund and interest earned on loans made from the fund may be used to pay the administrative costs of processing loan applications and servicing and administering the fund and loans and grants made from the fund since the inception of the agricultural marketing loan program, to the extent that these costs exceed the fee for administrative costs established by Title 7, section 435, subsection 4. [2011, c. 380, Pt. OOO, §1 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

A purchaser of a modern storage facility that was previously financed with a state loan from the Potato Marketing Improvement Fund may receive a loan from the Agricultural Marketing Loan Fund, but not for the same project financed by the Potato Marketing Improvement Fund. Mortgages obtained from the fund may be assumed by subsequent purchasers of the property. [1995, c. 658, §2 (NEW).]

In order to provide monetary support for Maine milk producers, the Commissioner of Agriculture, Conservation and Forestry may take actions and direct the Finance Authority of Maine to take actions to provide support including entering into agreements as may be necessary to sell, assign or otherwise pledge amounts in the aggregate principal amount of loans and undivided interests in a pool of loans, and assign or pledge any cash balances in the fund, mortgages or other security to provide assurance that amounts provided as monetary support by the commissioner to milk producers are returned to their original source. [2003, c. 120, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1995, c. 658, §2 (NEW). 1999, c. 593, §2 (AMD). 1999, c. 769, §7 (AMD). 2001, c. 471, §A12 (AMD). 2003, c. 120, §3 (AMD). 2003, c. 578, §8 (AMD). 2011, c. 380, Pt. OOO, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV).



10 §1023-K. Clean Fuel Vehicle Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 500, §5 (NEW). 1999, c. 684, §§2-4 (AMD). 2001, c. 367, §3 (AMD). 2001, c. 714, §§JJ2-4 (AMD). 2003, c. 537, §§25,26 (AMD). 2003, c. 537, §53 (AFF). 2009, c. 124, §2 (AMD). 2011, c. 655, Pt. MM, §§6, 7 (AMD). 2011, c. 655, Pt. MM, §26 (AFF). 2013, c. 368, Pt. SSSS, §1 (RP).



10 §1023-L. Waste Oil Clean-up Fund (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1999, c. 1, §§12,13 (COR). 1999, c. 505, §A7 (NEW). 1999, c. 531, §H1 (AMD). 1999, c. 531, §H2 (AFF). 1999, c. 604, §§1,2 (AMD). 1999, c. 713, §2 (AMD). 2001, c. 356, §6 (AMD). 2003, c. 451, §§X11,12 (AMD). 2003, c. 537, §27 (AMD). 2003, c. 537, §53 (AFF). 2007, c. 464, §§7, 8 (AMD). 2011, c. 211, §27 (AFF). 2011, c. 211, §15 (RP).



10 §1023-M. Plymouth Waste Oil Loan Program (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 713, §3 (NEW). 2001, c. 356, §7 (AMD). 2001, c. 561, §1 (AMD). 2003, c. 129, §§1-4 (AMD). 2003, c. 129, §5 (AFF). 2003, c. 537, §28 (AMD). 2003, c. 537, §53 (AFF). 2003, c. 596, §1 (AMD). 2007, c. 220, §§1, 2 (AMD). 2007, c. 479, §1 (AMD). 2007, c. 479, §2 (AFF). 2011, c. 211, §27 (AFF). 2011, c. 211, §16 (RP).



10 §1023-N. Potato Marketing Improvement Fund

There is created a fund known as the Potato Marketing Improvement Fund, referred to in this section as "thefund." The fund must be deposited with and maintained by the authority to be used solely for investment in the Maine potato industry. The fund must be administered by the Maine Potato Board, established in Title 36, section 4603 and referred to in this section as "the board," and the Potato Marketing Improvement Fund Committee, established in Title 5, section 12004-H, subsection 10-A. All money received by the authority from any source for the development and implementation of improved storage, packing and marketing and programs and activities that improve the economic viability of the potato industry must be credited to the fund. Any money credited to the fund from the issuance of bonds on behalf of the State for agricultural development may be used only for the purposes of state loans as prescribed by Title 7, section 974-A to provide assistance to potato farmers for the design, construction, improvement, support and operation of storage, packing and marketing facilities; for programs and activities that improve the economic viability of the potato industry; and to pay the administrative costs of processing loan applications and servicing and administering the fund and loans and grants made therein, to the extent that the costs exceed the fee for administrative costs established by Title 7, section 974-A, subsection 2. At the discretion of the Commissioner of Agriculture, Conservation and Forestry, the authority shall make payments directly to the board, which shall use those payments to implement the requirements of this section. During any period that the commissioner has authorized direct payments from the authority to the board, the authority shall make written annual reports to the commissioner and the joint standing committee of the Legislature having jurisdiction over agriculture, conservation and forestry matters detailing the amounts of payments to the board and the dates payments were made and detailing the expenditure of those payments. Repayment of the loans and interest on the loans must be credited to the fund to be available for making additional state loans for the same purposes, except that any interest earned on the cash balance of the fund may be used for the grants authorized by Title 7, section 975-A. In order to provide additional amounts for loans, the commissioner, upon consultation with the board, may take such actions and enter into such agreements as may be necessary to sell or assign up to $2,000,000 in the aggregate principal amount of loans and undivided interests in a pool of loans and assign or pledge any mortgage or other security to the authority, under the terms and conditions the commissioner considers advisable upon consultation with the board. The assignment and related transactions may not result in indebtedness of the State. The proceeds of the sale or assignment must be credited to the fund and used for the purposes authorized in this section. [2013, c. 403, §11 (AMD).]

A purchaser of a modern storage facility that was previously financed with a state loan from the fund may receive a loan under the conditions of this section. Mortgages obtained from the fund may be assumed by subsequent purchasers of the property. The board shall adopt rules concerning the purchase of existing buildings. [2013, c. 403, §12 (AMD).]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. These rules must include provisions that ensure that such purchases are in keeping with the purposes and intent of this subchapter and of Private and Special Law 1981, chapters 65 and 75. They must also include a definition of a modern storage facility. [2001, c. 125, §6 (NEW).]

SECTION HISTORY

2001, c. 125, §6 (NEW). 2005, c. 335, §7 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV). 2013, c. 403, §§11, 12 (AMD).



10 §1023-O. Visual and Digital Media Loan Fund (WHOLE SECTION TEXT EFFECTIVE UNTIL 12/31/15) (WHOLE SECTION TEXT REPEALED 12/31/15 )

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 12/31/15)

(WHOLE SECTION TEXT REPEALED 12/31/15 )

1. Fund established. The Visual and Digital Media Loan Fund, referred to in this section as "the fund," is established. The fund must be deposited with and maintained by the authority. The fund must be administered by the Commissioner of Economic and Community Development in accordance with Title 5, section 13090-M. The authority and the Department of Economic and Community Development may receive money for deposit into the fund from the Treasurer of State and from any other gift, grant or other source of revenue for use pursuant to this section. All money received by the authority from any source for the development and implementation of the fund must be credited to the fund. Repayment of loans and interest on loans from the fund must be credited to the fund and may be used for the purposes stated in Title 5, section 13090-M. Interest earned on money in the fund and interest earned on loans made from the fund may be used to pay the administrative costs of processing loan applications. The authority may, in collaboration with the Commissioner of Economic and Community Development, establish by rule prudent terms and conditions for loans, including requiring adequate collateral for the loans.

[ 2011, c. 372, §2 (NEW) .]

2. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 372, §2 (NEW) .]

3. Repeal. This section is repealed December 31, 2015.

[ 2011, c. 372, §2 (NEW) .]

SECTION HISTORY

2011, c. 372, §2 (NEW).



10 §1023-P. Dairy Improvement Fund

The Dairy Improvement Fund, referred to in this section as "the fund," is created. The fund must be deposited with and maintained by the authority. The Commissioner of Agriculture, Conservation and Forestry shall administer the fund in accordance with Title 7, section 2910-B and this section. All money received by the authority in accordance with Title 7, section 2910-B and Title 8, section 1036, subsection 2-A, paragraph M must be credited to the fund. Money credited to the fund must be used to provide loans to assist dairy farmers in making capital improvements to maintain and enhance the viability of their farms and to pay the administrative costs of processing loan applications and servicing and administering the fund and loans made from the fund. [2011, c. 625, §5 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

Repayment of loans and interest on these loans must be credited to the fund and may be used for the purposes stated in this section and Title 7, section 2910-B. [2011, c. 625, §5 (NEW).]

The authority may adopt rules necessary to implement this section. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 625, §5 (NEW).]

SECTION HISTORY

2011, c. 625, §5 (NEW). 2011, c. 657, Pt. W, §6 (REV).



10 §1024. Additions to funds

1. Request for funds. If at any time the money in the Mortgage Insurance Fund and the money in the Loan Insurance Reserve Fund, exclusive of the money pledged or assigned as security for specific obligations of the authority, is insufficient to meet expenses and obligations of the authority, as these expenses and obligations are projected by the authority to become due and payable, the authority shall in writing request the Governor to provide the necessary money. The Governor shall transfer sufficient money to the Mortgage Insurance Fund or Loan Insurance Reserve Fund, as directed by the authority, from the State Contingent Account or the proceeds of bonds of the State issued pursuant to subsection 2. If at any time the money in the Underground Oil Storage Replacement Fund, exclusive of any amounts reserved by law for direct loans pursuant to section 1023-D, subsection 3, is insufficient to meet the expenses and obligations of the authority incurred pursuant to section 1026-A, subsection 1, paragraph A, subparagraph (1), division (b), as these expenses and obligations are projected by the authority to become due and payable, the authority shall in writing request the Governor to provide the necessary money. Within 30 days of receipt of the request, the Governor shall transfer sufficient money to the Underground Oil Storage Replacement Fund from the Maine Ground and Surface Waters Clean-up and Response Fund or the proceeds of bonds of the State issued pursuant to subsection 2.

[ 2015, c. 319, §3 (AMD) .]

2. Issuance of bonds. If a request for funds is made under subsection 1 and if there are insufficient funds in the State Contingent Account, bonds of the State shall be issued in the following manner:

A. By the Treasurer of State on orders from the Governor; [1985, c. 714, §13 (RPR).]

B. In the amount required, but not exceeding in the aggregate at any one time outstanding the amount set forth in:

(1) The Constitution of Maine, Article IX, Section 14-A, as it may be from time to time amended, except that bonds issued under that section and this subsection may not exceed in the aggregate at any one time outstanding the principal amount of $90,000,000; and

(2) The Constitution of Maine, Article IX, Section 14-D, as it may be from time to time amended, except that bonds issued under that section and this subsection may not exceed in the aggregate at any one time outstanding the principal amount of $4,000,000; [1993, c. 460, §5 (AMD).]

C. To mature serially or to run for such periods as the Governor may determine, not to exceed 10 years, to be subject to prior redemption or repurchase at the option of the State or the holder, as the Governor may determine, with or without premium; [1985, c. 714, §13 (RPR).]

D. At variable or fixed rates of interest, in such denominations, at such price, at public or private sale, in such manner and on such other terms and conditions as approved by the Governor; and [1985, c. 714, §13 (RPR).]

E. As a pledge of the full faith and credit of the State. [1985, c. 714, §13 (RPR).]

If, at any time, the Governor fails to honor such a request for funds or to so order the Treasurer of State or, if the Treasurer of State fails to issue such bonds upon such order, any beneficiary of a valid mortgage insurance obligation of the authority may, by suit against the Governor, seek to require the Governor to honor the request either by payment from the State Contingent Account or by ordering the Treasurer of State to issue such bonds with the proceeds applied to honor the request and may, by suit against the Treasurer of State, seek to require the Treasurer of State to issue the bonds.

[ 1993, c. 460, §5 (AMD) .]

3. Insurance authorization. The authority shall not at any time have, in the aggregate principal amount outstanding, mortgage insurance obligations pursuant to this subchapter in excess of the amounts of authorized and unissued bonds pursuant to subsection 2, paragraph B.

[ 1985, c. 714, §13 (RPR) .]

4. Refunding bonds. The State, acting through the Treasurer of State on orders from the Governor, may issue refunding bonds of the State to refund any outstanding bonds issued pursuant to subsection 2. The refunding bonds shall meet the conditions of subsection 2, paragraphs C, D and E. In computing the total amount of bonds of the State which may at any time be outstanding pursuant to subsection 2, the amount of the outstanding bonds refunded or to be refunded from the proceeds of the sale of new bonds or by exchange of new bonds shall be excluded.

[ 1985, c. 714, §13 (RPR) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §§57,58 (AMD). 1983, c. 4, (AMD). 1985, c. 198, §1 (AMD). 1985, c. 344, §46 (RPR). 1985, c. 714, §13 (RPR). 1987, c. 521, §§5,6 (AMD). 1987, c. 697, §5 (AMD). 1987, c. 846, §§6,7 (AMD). 1989, c. 543, §4 (AMD). 1993, c. 460, §5 (AMD). 2003, c. 537, §29 (AMD). 2003, c. 537, §53 (AFF). 2015, c. 319, §3 (AMD).



10 §1025. Safeguarding the Mortgage Insurance Fund

When, in the opinion of the authority, the action is necessary to safeguard the Mortgage Insurance Fund, Loan Insurance Reserve Fund, Underground Oil Storage Replacement Fund or Overboard Discharge Replacement Fund and to maintain income from eligible projects, the authority may, in addition to its other powers: [1989, c. 543, §5 (AMD).]

1. Acquisition and disposal of property. Take assignments of insured mortgages and other forms of security and take title by foreclosure or conveyance to any eligible project. The authority may sell, or on a temporary basis lease or rent, the eligible project for a use other than that specified in this chapter. The authority shall be liable to a municipality for property taxes on any unimproved real property owned by it in the municipality due on or after April 1st at least one year after acquisition of the property by the authority;

[ 1985, c. 344, §47 (AMD) .]

2. Mortgagor rent or lease. Permit a mortgagor to lease or rent an insured project, temporarily and under conditions set by the authority, to a responsible lessee or tenant for a use other than that specified in this chapter; and

[ 1985, c. 344, §47 (AMD) .]

3. Extend time. Extend the time of payment of the loan beyond original maturity, extend the insurance accordingly, waive mortgage insurance premiums and extend or waive other terms and conditions of the loan.

[ 1985, c. 714, §15 (AMD) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §10 (AMD). 1985, c. 344, §47 (AMD). 1985, c. 714, §§14,15 (AMD). 1987, c. 521, §7 (AMD). 1987, c. 846, §8 (AMD). 1989, c. 543, §5 (AMD).



10 §1026. Criteria for projects (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §59 (AMD). 1985, c. 344, §48 (RP).



10 §1026-A. Insurance of loans

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2015, c. 38, §3) Insurance. The authority may make commitments and agreements to insure loan payments. Any loan insurance must be subject to the following:

A. Loan insurance may not exceed:

(1) One hundred percent of the principal amount of the loan made to any borrower including related entities for any of the following types of loans or projects:

(a) Loans to veterans and wartime veterans, except that the authority may not at any time have, in the aggregate amount of the principal and interest outstanding, loan insurance obligations pursuant to this division exceeding $5,000,000;

(b) Underground and aboveground oil storage facility projects and projects to install equipment related to the improvement of air quality pursuant to requirements for gasoline service station vapor control and petroleum liquids transfer vapor recovery, except that the authority may not at any time have, in the aggregate amount of the principal and interest outstanding, loan insurance obligations pursuant to this division exceeding $5,000,000;

(c) Clean fuel vehicle projects and sustainable biofuel vehicle projects, except that the authority may not at any time have, in the aggregate amount of the principal and interest outstanding, loan insurance obligations pursuant to this division exceeding $5,000,000;

(d) Waste oil disposal site clean-up projects, except that the authority may not at any time have, in the aggregate amount of the principal and interest outstanding, loan insurance obligations pursuant to this division exceeding $1,000,000; or

(e) The Plymouth waste oil remedial study, except that the authority may not at any time have, in the aggregate amount of the principal and interest outstanding, loan insurance obligations pursuant to this division exceeding $1,000,000; and

(2) Ninety percent of the principal amount of the loan made to any borrower, including related entities for any other manufacturing enterprise, industrial enterprise, recreational enterprise, fishing enterprise, agricultural enterprise, natural resource enterprise or any other eligible business enterprise; [2009, c. 124, §3 (AMD).]

B. The loan must be serviced as required by the authority; [2003, c. 537, §30 (AMD); 2003, c. 537, §53 (AFF).]

C. [2003, c. 537, §53 (AFF); 2003, c. 537, §30 (RP).]

D. The authority must determine that there is a reasonable prospect that the loan will be repaid; [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

E. The loan must be in compliance with the credit policy of the authority; [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

F. Loan insurance payments may not exceed the lesser of:

(1) Principal, outstanding accrued interest and collection costs approved by the authority; and

(2) The original insured amount; and [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

G. Terms other than those specified in paragraphs A to F as may be required by law or by rule of the authority. [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

The authority may provide insurance for related entities of up to $7,000,000.

Notwithstanding any provision to the contrary in this chapter, the authority may provide special loan insurance benefits to veterans and wartime veterans determined by rule of the authority developed in consultation with the Department of Defense, Veterans and Emergency Management, Bureau of Maine Veterans' Services.

For all loan insurance liability in excess of $1,000,000 and in other instances when the authority determines it is appropriate, the authority shall obtain a written assessment from the Department of Environmental Protection of the environmental conditions known by the department to exist at a project location so that the authority fully considers environmental risks when making its decisions. Environmental conditions posing risks that must be considered include, but are not limited to, licensing obligations, existing or historic regulatory noncompliance and site clean-up responsibilities.

[ 2009, c. 124, §3 (AMD) .]

1. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2015, c. 38, §3) Insurance. The authority may make commitments and agreements to insure loan payments. Any loan insurance must be subject to the following:

A. Loan insurance may not exceed:

(1) One hundred percent of the principal amount of the loan made to any borrower including related entities for any of the following types of loans or projects:

(a) Loans to veterans and wartime veterans, except that the authority may not at any time have, in the aggregate amount of the principal and interest outstanding, loan insurance obligations pursuant to this division exceeding $5,000,000;

(b) Underground and aboveground oil storage facility projects and projects to install equipment related to the improvement of air quality pursuant to requirements for gasoline service station vapor control and petroleum liquids transfer vapor recovery, except that the authority may not at any time have, in the aggregate amount of the principal and interest outstanding, loan insurance obligations pursuant to this division exceeding $5,000,000;

(c) Clean fuel vehicle projects and sustainable biofuel vehicle projects, except that the authority may not at any time have, in the aggregate amount of the principal and interest outstanding, loan insurance obligations pursuant to this division exceeding $5,000,000;

(d) Waste oil disposal site clean-up projects, except that the authority may not at any time have, in the aggregate amount of the principal and interest outstanding, loan insurance obligations pursuant to this division exceeding $1,000,000; or

(e) The Plymouth waste oil remedial study, except that the authority may not at any time have, in the aggregate amount of the principal and interest outstanding, loan insurance obligations pursuant to this division exceeding $1,000,000; and

(2) Ninety percent of the principal amount of the loan made to any borrower, including related entities for any other manufacturing enterprise, industrial enterprise, recreational enterprise, fishing enterprise, agricultural enterprise, natural resource enterprise or any other eligible business enterprise; [2009, c. 124, §3 (AMD).]

B. The loan must be serviced as required by the authority; [2003, c. 537, §30 (AMD); 2003, c. 537, §53 (AFF).]

C. [2003, c. 537, §53 (AFF); 2003, c. 537, §30 (RP).]

D. The authority must determine that there is a reasonable prospect that the loan will be repaid; [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

E. The loan must be in compliance with the credit policy of the authority; [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

F. Loan insurance payments may not exceed the lesser of:

(1) Principal, outstanding accrued interest and collection costs approved by the authority; and

(2) The original insured amount; and [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

G. Terms other than those specified in paragraphs A to F as may be required by law or by rule of the authority. [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

The authority may provide insurance for related entities of up to $10,000,000.

Notwithstanding any provision to the contrary in this chapter, the authority may provide special loan insurance benefits to veterans and wartime veterans determined by rule of the authority developed in consultation with the Department of Defense, Veterans and Emergency Management, Bureau of Maine Veterans' Services.

For all loan insurance liability in excess of $1,000,000 and in other instances when the authority determines it is appropriate, the authority shall obtain a written assessment from the Department of Environmental Protection of the environmental conditions known by the department to exist at a project location so that the authority fully considers environmental risks when making its decisions. Environmental conditions posing risks that must be considered include, but are not limited to, licensing obligations, existing or historic regulatory noncompliance and site clean-up responsibilities.

[ 2015, c. 38, §1 (AMD); 2015, c. 38, §3 (AFF) .]

1-A. Coinsurance.

[ 2003, c. 537, §53 (AFF); 2003, c. 537, §30 (RP) .]

2. Loan eligibility. The authority may insure loan payments under this subchapter subject to the following requirements:

A. The loan must be secured by a lien on or a security interest in eligible collateral, subject to such encumbrances, including, without limitation, coordinate first liens, as are acceptable to the authority; [2003, c. 537, §30 (AMD); 2003, c. 537, §53 (AFF).]

B. The eligible collateral must be owned, leased, used or held by or otherwise benefit an eligible enterprise; [2003, c. 537, §30 (AMD); 2003, c. 537, §53 (AFF).]

C. The documents must contain provisions satisfactory to the authority pertaining to the payment of principal and interest and contain covenants and other provisions satisfactory to the authority pertaining to taxes, assessments, repairs, maintenance, insurance, default, remedies, transfer or alteration of eligible collateral, change in management or control of the business and such other matters as the authority may determine; and [2003, c. 537, §30 (AMD); 2003, c. 537, §53 (AFF).]

D. Other conditions prescribed by law or by the authority must have been complied with. [2003, c. 537, §30 (AMD); 2003, c. 537, §53 (AFF).]

[ 2003, c. 537, §30 (AMD); 2003, c. 537, §53 (AFF) .]

3. Mortgage insured loan limitation for small businesses.

[ 2003, c. 537, §53 (AFF); 2003, c. 537, §30 (RP) .]

4. Ineligible for loan insurance. The authority may not provide loan insurance for the following:

A. Investment real estate; [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

B. Religious organizations; [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

C. Fraternal organizations; [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

D. Residential housing, other than congregate or group housing; or [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

E. Consumer loans. [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

[ 2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF) .]

5. Limitations on loan insurance. The authority may establish a maximum insurance liability for particular sectors and for existing loans by rule. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 131, §1 (AMD) .]

SECTION HISTORY

1985, c. 344, §49 (NEW). 1985, c. 714, §§16-18 (AMD). 1987, c. 697, §6 (AMD). 1991, c. 854, §§A3-6 (AMD). 1993, c. 319, §1 (AMD). 2003, c. 537, §30 (AMD). 2003, c. 537, §53 (AFF). 2009, c. 124, §3 (AMD). 2009, c. 131, §1 (AMD). 2015, c. 38, §1 (AMD). 2015, c. 38, §3 (AFF).



10 §1026-B. Mortgage insurance of $1,000,000 or less (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 344, §49 (NEW). 1985, c. 714, §§19-21 (AMD). 1987, c. 393, §§3,4 (AMD). 1987, c. 402, §B14 (AMD). 1987, c. 581, §§1,2 (AMD). 1991, c. 511, §§A5-7 (AMD). 1999, c. 504, §9 (AMD). 2003, c. 537, §53 (AFF). 2003, c. 537, §31 (RP).



10 §1026-C. Mortgage insurance for veterans (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 344, §49 (NEW). 1985, c. 714, §§22,23 (AMD). 1987, c. 393, §§5-7 (AMD). 1989, c. 857, §47 (AMD). 1991, c. 626, §3 (AMD). 1991, c. 854, §A6 (AMD). 1997, c. 455, §6 (AMD). 1997, c. 489, §6 (AMD). 2003, c. 537, §53 (AFF). 2003, c. 537, §32 (RP).



10 §1026-D. Mortgage insurance for other projects (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 344, §49 (NEW). 1985, c. 714, §24 (AMD). 1987, c. 393, §§8,9 (AMD). 1987, c. 697, §§7,8 (AMD). 1989, c. 552, §13 (AMD). 1991, c. 606, §F1 (AMD). 2001, c. 417, §15 (AMD). 2003, c. 537, §53 (AFF). 2003, c. 537, §33 (RP).



10 §1026-E. Pool insurance

In addition to its other powers under this chapter, subject to the limitations of this subchapter, the authority may insure mortgage payments with respect to mortgage loans designated as one or more pools or other segregated portfolios. Any such insurance may not exceed 50% of the aggregate principal balances of the mortgage loans as of the date on which the mortgage loans are designated for inclusion in a pool. The authority shall, by rulemaking pursuant to Title 5, chapter 375, subchapter 2, establish requirements for demonstrating project feasibility and for collateral. [2003, c. 537, §34 (AMD); 2003, c. 537, §53 (AFF).]

1. Secondary market pool insurance. Notwithstanding the first paragraph in connection with the creation and operation of a secondary market program for mortgage loans and the insured portions of mortgage loans, in addition to its other powers under this chapter, the authority may insure or guarantee payment, including timely payment, of principal and interest due to holders of insured certificates, if each such insured certificate evidences a fractional undivided ownership interest in a separate and identifiable pool consisting only of that portion of individual mortgage loans that, at origination of the pool, is insured by the authority pursuant to one or more applicable provisions of this chapter. Any such insurance or guaranty of an insured certificate must be in lieu of and not in addition to its insurance of that portion of the individual mortgage loan evidenced by the insured certificate.

[ 1993, c. 460, §6 (NEW) .]

SECTION HISTORY

1985, c. 344, §49 (NEW). 1985, c. 714, §25 (AMD). 1993, c. 460, §6 (AMD). 2003, c. 537, §34 (AMD). 2003, c. 537, §53 (AFF).



10 §1026-F. Mortgage insurance for underground and aboveground oil storage facility projects and projects related to the installation of equipment related to the improvement of air quality pursuant to requirements for gasoline service station vapor control and petroleum liquids transfer vapor recovery (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 521, §8 (NEW). 1993, c. 601, §3 (AMD). 2003, c. 537, §53 (AFF). 2003, c. 537, §35 (RP).



10 §1026-G. Mortgage insurance for overboard discharge replacement projects (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 846, §9 (NEW). 2003, c. 537, §53 (AFF). 2003, c. 537, §36 (RP).



10 §1026-H. Innovation finance program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 552, §14 (NEW). 2003, c. 537, §53 (AFF). 2003, c. 537, §37 (RP).



10 §1026-J. Economic Recovery Program

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

The Economic Recovery Program, referred to in this section as the "program," is established to provide loans to businesses that do not have sufficient access to credit but demonstrate the ability to survive, preserve and create jobs, and repay the obligations. [1999, c. 731, Pt. VVV, §4 (AMD).]

1. Eligibility for loans. Businesses may apply to the authority for loans under the program.

A. The projects to be financed must pertain to manufacturing, industrial, recreational or natural resource enterprises, be located in the State and provide significant public benefit in relation to the amount of the loan, as determined by the authority. Public benefits include, but are not limited to, preservation of jobs, increased opportunities for employment, increased capital flows, particularly capital flowing in from outside the State, and increased state and municipal tax revenues. Loan proceeds may be used for any appropriate commercial purpose, as determined by the authority, including working capital and bridge loans pending other financing. [1997, c. 563, Pt. A, §1 (AMD).]

B. The authority must determine that the borrower is a for-profit or nonprofit commercial entity and, except as provided in subsection 4, that it is creditworthy and reasonably likely to repay the loan. [1997, c. 563, Pt. A, §1 (AMD).]

C. The authority must determine that the borrower has insufficient access to other funds and that the loan is necessary in order for the public benefits of the application to be realized. [1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF).]

D. [1999, c. 731, Pt. VVV, §5 (RP).]

[ 1999, c. 731, Pt. VVV, §5 (AMD) .]

2. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2015, c. 224, §2) Loan terms and conditions. Loans may not exceed $1,000,000 per project. The authority may establish prudent terms and conditions for loans, including limits on the amount of loans for any one project and requiring adequate collateral for the loans. Loan terms may not exceed 20 years in the case of loans primarily secured by real estate, 10 years in the case of loans secured primarily by machinery and equipment and 7 years for other loans. The interest rate charged on each loan may not exceed the prime rate for interest plus 4%, as determined by the authority. The authority may establish conditions, such as balloon payments, to encourage borrowers to make the transition to conventional financing as soon as they are reasonably able to do so. The authority may further assist the borrower by allowing for the deferral of interest or principal payments for a period of time. Loans may be subject to conditions that allow the authority to make a reasonable return based on the risk of the investment, which may include royalties or additional payments based on sales, net cash flow or other financial measures and rights to equity in the company.

[ 1999, c. 731, Pt. VVV, §6 (AMD) .]

2. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2015, c. 224, §2) Loan terms and conditions. Loans may not exceed $2,000,000 per project. The authority may establish prudent terms and conditions for loans, including limits on the amount of loans for any one project and requiring adequate collateral for the loans. Loan terms may not exceed 20 years in the case of loans primarily secured by real estate, 10 years in the case of loans secured primarily by machinery and equipment and 7 years for other loans. The interest rate charged on each loan may not exceed the prime rate for interest plus 4%, as determined by the authority. The authority may establish conditions, such as balloon payments, to encourage borrowers to make the transition to conventional financing as soon as they are reasonably able to do so. The authority may further assist the borrower by allowing for the deferral of interest or principal payments for a period of time. Loans may be subject to conditions that allow the authority to make a reasonable return based on the risk of the investment, which may include royalties or additional payments based on sales, net cash flow or other financial measures and rights to equity in the company.

[ 2015, c. 224, §1 (AMD); 2015, c. 224, §2 (AFF) .]

3. Rulemaking. The authority shall establish rules for the implementation of the program established by this section, including, but not limited to, the establishment of fees that may be charged for the administration of the program, and may do so notwithstanding:

A. The omission of any such rules from the authority's current regulatory agenda prepared pursuant to Title 5, section 8060 or provided pursuant to Title 5, section 8053-A, subsection 2; or [1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF).]

B. Any limitation imposed by Title 5, section 8064. [1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF).]

[ 1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF) .]

4. Business injured in 1998 ice storms. In order to provide timely and effective assistance to businesses injured by the 1998 ice storms, related power outages and other impacts, the authority is authorized to provide loans of up to $10,000 in addition to and not to the exclusion of larger loans under the program. For purposes of this subsection, the authority may establish a streamlined application, loan approval and disbursement process for borrowers that demonstrate that:

A. They have been damaged by the storm; [1997, c. 563, Pt. A, §2 (NEW).]

B. They have insufficient access to conventional sources of capital or to federal disaster assistance in a timely manner; and [1997, c. 563, Pt. A, §2 (NEW).]

C. Their credit history demonstrates a reasonable willingness and ability to pay past debts and other obligations or that any past credit problems can be explained to the satisfaction of the authority. [1997, c. 563, Pt. A, §2 (NEW).]

The authority may require less than adequate collateral for loans under this subsection, may provide for deferral of payments of principal or both principal and interest, and may waive accrual of interest for a period of up to 12 months. In order to process loan requests as promptly as possible, the chief executive officer is authorized to act on behalf of the authority and may approve loans under this section on such terms and conditions as the chief executive officer determines necessary or prudent, without the need for rulemaking and without being limited by the provisions of existing rules adopted in accordance with subsection 3. Assistance under this subsection is limited to an aggregate of no more than $2,000,000, and all applications under this subsection must be received no later than April 30, 1998.

[ 1997, c. 563, Pt. A, §2 (NEW) .]

SECTION HISTORY

1991, c. 849, §1 (NEW). 1991, c. 849, §7 (AFF). 1997, c. 563, §§A1,2 (AMD). 1999, c. 731, §§VVV4-6 (AMD). 2015, c. 224, §1 (AMD). 2015, c. 224, §2 (AFF).



10 §1026-K. Loan insurance for small businesses (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 319, §2 (NEW). 2003, c. 537, §53 (AFF). 2003, c. 537, §38 (RP).



10 §1026-L. Capital Access Program

1. Capital Access Program established. The authority shall establish a program known as the Capital Access Program, referred to in this section as "CAP," for the benefit of each participating state bank. The Capital Access Program Fund, referred to in this section as the "fund," is established to implement the CAP. The fund must be separate and apart from all other funds of the authority and held exclusively to secure the principal of and the interest on CAP loans made by a participating state bank.

[ 1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF) .]

2. Contribution limit. The amount of the authority's contribution to the fund may not exceed 10% of the principal amount of CAP loans to be secured by the fund. As a condition of the authority making a contribution to the fund, the authority may require the borrower or the participating state bank to make a contribution to the fund and may impose other conditions the authority determines necessary. All money contributed to the fund by the authority must be held in the name of the authority. Investment earnings on the fund must be credited to the fund and periodically paid to the authority, unless a CAP participation agreement pursuant to subsection 3 provides otherwise.

[ 1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF) .]

3. Bank participation; rules. Before establishing a CAP at a participating state bank, the authority must enter into a CAP participation agreement with the participating state bank. The CAP participation agreement must specify:

A. The maximum amount of the authority's contributions to the CAP; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

B. Conditions under which the authority may make contributions to the CAP; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

C. Conditions under which the participating state bank may demand payment from a CAP to pay a defaulted CAP loan; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

D. Minimum due diligence procedures for servicing CAP loans; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

E. Conditions under which the participating state bank or a borrower may be required to contribute to the CAP; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

F. Provisions for the payment of authority fees, costs and expenses from earnings on the CAP or otherwise; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

G. Provisions for the termination of the CAP, in whole or in part, and disbursement of any excess funds in the CAP; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

H. Criteria and procedures that qualify a loan as a CAP loan; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

I. The requirement that the participating state bank report to the authority at least annually regarding outstanding balances on CAP loans, delinquent CAP loans and such other information as the authority determines appropriate; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

J. Permitted investments in the CAP; and [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

K. Other terms and conditions the authority determines necessary. [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

[ 1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF) .]

4. Minimum requirements. At a minimum, CAP loans must meet the following requirements.

A. The borrower must be either a start-up business or may not have had annual sales in its most recently completed fiscal year greater than $5,000,000. [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

B. The total outstanding principal amount of CAP loans to the borrower may not exceed $500,000. [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

C. The proceeds of the CAP loan must be used for business purposes. [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

By written notice to participating state banks, the authority may impose requirements on CAP loans in addition to those contained in this subsection or in a CAP participation agreement. Additional requirements do not apply to CAP loans already made or to CAP loans for which written commitments exist if CAP loans from these written commitments are made within 3 months after the date of the written notice.

[ 1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF) .]

SECTION HISTORY

1993, c. 722, §B2 (NEW). 1993, c. 722, §B3 (AFF).



10 §1026-M. Regional Economic Development Revolving Loan Program

1. Established. The Regional Economic Development Revolving Loan Program, referred to in this section as the "program," is established to provide financial assistance to businesses that need assistance in order to create or retain jobs. The authority shall administer the program on behalf of participating eligible economic development corporations or entities. The Regional Economic Development Revolving Loan Program Fund, referred to in this section as the "fund," is established as a revolving fund, into which must be deposited all amounts appropriated to the program, interest earnings on the fund and any amounts repaid to the program by participating corporations. Amounts in the fund must be used by the authority for purposes authorized in this section. The authority shall reserve an amount not less than $300,000 for loans for quality child care projects and may make loans directly to those projects.

[ 1999, c. 401, Pt. OOO, §1 (AMD) .]

2. Eligible corporations. The fund is open to local, regional and statewide nonprofit or governmental economic development corporations or entities that are capable of providing financial assistance to businesses in order to create and protect jobs, as well as revitalize downtowns and build strong communities and a sustainable economy, referred to in this section as "corporations." In the case of loans to quality child care projects, the authority may also provide loans directly to eligible borrowers. To be eligible for assistance from the fund:

A. A corporation must apply to the authority to participate in the fund. The application must describe the corporation and its funding sources, the region or regions it serves, its methods and criteria for qualifying borrowers, including any targeted lending and economic development strategies, its expertise in management assistance and financing of small and emerging businesses, the method by which it will leverage funds from other sources in an amount at least equal to 2 times the amount requested from the fund and other information the authority determines necessary; [2013, c. 605, §1 (AMD); 2013, c. 605, §9 (AFF).]

B. A corporation must have a strategy for the creation and retention of jobs, an effective small business marketing and technical assistance plan and enough expert assistance available to it to underwrite, document and service loans and assist its clients or it must have a strategy for real estate development including commercial and mixed-use real estate and community facilities; [2013, c. 605, §1 (AMD); 2013, c. 605, §9 (AFF).]

C. The corporation must be determined by the authority to be able to prudently and effectively administer a direct loan fund and to coordinate with other business assistance programs and employment training and social assistance programs; [1999, c. 401, Pt. OOO, §1 (AMD).]

D. The corporation must propose performance measurements and goals and a process for monitoring compliance with proposed measurements and goals. The authority shall assist corporations in developing loan or equity-like debt underwriting and administrative capacity and in portfolio monitoring and servicing and may establish one or more advisory boards or committees to assist corporations; and [2013, c. 605, §1 (AMD); 2013, c. 605, §9 (AFF).]

E. A child care project must apply to the authority or to a corporation and meet the eligibility criteria for a borrower. [1999, c. 401, Pt. OOO, §1 (NEW).]

[ 2013, c. 605, §1 (AMD); 2013, c. 605, §9 (AFF) .]

3. Disbursements from fund. If an application is approved, the authority shall determine the amount to be disbursed to the corporation, taking into account:

A. The size of the region or regions served by the corporation and the expected demand for loan funds in that region or those regions; [2013, c. 605, §2 (AMD); 2013, c. 605, §9 (AFF).]

B. The demand for funds from other eligible corporations in relation to the total amount available in the fund; and [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

C. Whether an eligible corporation will serve statewide or will serve a geographic area or segment of potential business borrowers not served by other applicants. [2013, c. 605, §2 (AMD); 2013, c. 605, §9 (AFF).]

A corporation may not receive more than $3,500,000 from the fund. Funds must be disbursed directly to and retained by the eligible corporation in accordance with the contract between the corporation and the authority. Funds must be disbursed to the corporation in the form of a loan or a grant. The authority may, in its discretion, disburse fund amounts in one lump sum or periodic disbursements.

[ 2013, c. 605, §2 (AMD); 2013, c. 605, §9 (AFF) .]

4. Contract. A corporation that has been approved for participation in the program may enter into a contract with the authority. The contract governs the administration of the program and the use of funds. The contract must provide that a corporation shall, at a minimum, conform to the following terms and conditions:

A. The corporation shall certify that it will use funds only for eligible purposes; [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

B. The corporation shall review applications for financial assistance, determine the feasibility of the application and approve or deny the application, which determination is final in the case of loans under $150,000 or in the case of denials of any amount; [2009, c. 131, §3 (AMD).]

C. An officer or employee of the corporation or a member of its credit committee may not participate in any way in, or have any influence over, a decision on a project in which that officer, employee or member has a direct or indirect personal financial interest; [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

D. If the corporation breaches its contract with the authority or ceases to operate a loan program in substantial conformance with its proposal to the authority, the authority may withhold further funding and may require repayment of any undisbursed loan funds and loan repayments to the authority; and [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

E. Other terms and conditions as the authority determines appropriate. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

[ 2009, c. 131, §3 (AMD) .]

5. Administrative costs. A corporation may not use any money disbursed from the fund by the authority for administrative expenses, but may charge a commitment fee of up to 2% and may use interest earnings not to exceed 7% of each loan annually on loans to cover reasonable operating costs, including loan fund management, technical assistance and education. The authority shall review and approve a corporation's administrative expenses on an annual basis. The authority may establish by rule reasonable administrative fees for its administration of the fund.

[ 2013, c. 605, §3 (AMD); 2013, c. 605, §9 (AFF) .]

6. Financing terms and conditions. Loans may be made from program funds under the following terms and conditions.

A. Loans may not exceed $350,000 to a borrower, including an affiliated entity, and approval of the authority is required for any loan in excess of $150,000. Loans or portions of loans to a quality child care project to be used solely for lead abatement may not exceed $15,000. [2013, c. 605, §4 (AMD); 2013, c. 605, §9 (AFF).]

B. Loans of $50,000 or more for borrowers other than quality child care projects may not exceed 1/2 of the net new funds being provided to a borrower. Loans of less than $50,000 and loans for quality child care projects may be for the total amount of new funds being provided to the borrower. [2013, c. 605, §5 (AMD); 2013, c. 605, §9 (AFF).]

C. The authority and each corporation shall establish interest rates, amortization schedules and repayment terms for each borrower, except that loans may not be for a term longer than 20 years and:

(1) Loans to a quality child care project must bear a rate of interest not greater than 5%; or

(2) Loans to any other eligible borrower may not bear a rate of interest greater than the prime rate of interest plus 7%. [2013, c. 605, §6 (AMD); 2013, c. 605, §9 (AFF).]

D. When necessary, a corporation may provide for flexible repayment terms and may require additional payments tied to the borrower's financial success. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

E. A corporation shall require collateral for loans when available, but may subordinate to loans from other lenders. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

[ 2013, c. 605, §§4-6 (AMD); 2013, c. 605, §9 (AFF) .]

7. Eligible projects. In order for a project or borrower to be eligible for financial assistance under the program, the following criteria must be met.

A. The business for which funds are requested has 100 or fewer employees or annual sales of $10,000,000 or less, and it consists of or involves at least one of the following:

(1) Manufacturing technologies, such as value-added wood products, specialty fabricated metal and electronic products, precision manufacturing and use of composites or advanced materials;

(2) Technologies, such as advanced information systems, advanced telecommunications, energy and environmental products and services;

(3) Value-added natural resource enterprises and biological and natural resource technologies, such as aquaculture, marine technology, agriculture, forestry products and biotechnology;

(4) A business converting from defense dependency;

(5) A business significantly engaged in export of goods or services to locations outside the State;

(6) A business that dedicates significant resources to research and development activities;

(7) Other businesses with 15 or fewer employees;

(8) A child care project that includes any business that, for compensation, provides a regular service of care and protection for any part of a day less than 24 hours to a child or children under 16 years of age whose parents work outside the home, attend an educational program or are otherwise unable to care for their children;

(9) A business significantly engaged in commercial and mixed-use real estate and community facilities; and

(10) A business significantly engaged in serving tourists, such as in the areas of outdoor recreation, culture and heritage and hospitality.

Notwithstanding the requirements of this paragraph, until June 30, 2012, a project or a borrower that is eligible for loan insurance under section 1026-A is eligible for financial assistance under the program. [2013, c. 605, §7 (AMD); 2013, c. 605, §9 (AFF).]

B. The borrower is unable to obtain funding needed for the project from other public and private sources, including the personal resources of the owners of the business borrowing from the fund. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

C. The borrower has committed all reasonably available resources to the project, obtained financial commitment from other sources of financing and demonstrated a reasonable likelihood that the loan can be repaid. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

D. The loan is not used to make distributions to or for the benefit of an owner of the business borrowing from the fund or a related entity. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

[ 2013, c. 605, §7 (AMD); 2013, c. 605, §9 (AFF) .]

8. Priorities. Among eligible applicants, a corporation shall give priority to businesses and projects with the potential of meeting one or more of the following objectives.

A. The financing will help the business pursue a business that adds significant value to raw materials or inventory. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

B. The financing is likely to result in a long-term net increase in permanent, quality jobs that meet a local or regional need or the retention of jobs in jeopardy of being lost. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

[ 2013, c. 605, §8 (AMD); 2013, c. 605, §9 (AFF) .]

9. Reports. A corporation shall report at least semiannually to the authority on the projects the corporation funds and the administration of the program. The report must include a description of each project, the amount, type and terms of assistance the project received, the number of jobs that were created or retained and other information the authority requires. The report must contain an accounting of the loan portfolio and any loans that are in default, as well as an accounting of the corporation's administrative and technical assistance expenses incurred and charged to the program.

[ 1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF) .]

10. Audit. The authority shall review annually each corporation's participation in the program and may, in its discretion, require an independent audit at the expense of the corporation. If the authority determines that a corporation has used funds for ineligible purposes, the corporation shall repay those funds to the authority for deposit into the fund. The authority may not disburse additional funds to a corporation until the corporation has repaid the misapplied funds and has fully complied with its obligations under the contract with the authority.

[ 1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF) .]

11. Written procedures. The authority shall adopt rules governing the program pursuant to Title 5, chapter 375.

[ 1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF) .]

SECTION HISTORY

1993, c. 722, §C1 (NEW). 1993, c. 722, §C2 (AFF). 1999, c. 401, §§OOO1-3 (AMD). 2001, c. 639, §§1,2 (AMD). 2003, c. 195, §1 (AMD). 2007, c. 683, Pt. B, §1 (AMD). 2009, c. 131, §§2-6 (AMD). 2011, c. 11, §1 (AMD). 2013, c. 605, §§1-8 (AMD). 2013, c. 605, §9 (AFF).



10 §1026-N. Maine Economic Development Venture Capital Revolving Investment Program

1. Established. The Maine Economic Development Venture Capital Revolving Investment Program, referred to in this section as the "program," is established to provide venture capital to businesses that need assistance in order to create or retain jobs. The Maine Economic Development Venture Capital Revolving Investment Program Fund, referred to in this section as the "fund," is established as a revolving fund, into which must be deposited all amounts appropriated to the program or allocated for inclusion in the fund, from whatever source, interest and investment earnings on the fund and any amounts repaid to the program by participating venture capital funds.

[ 1999, c. 731, Pt. VVV, §7 (AMD) .]

2. Eligible venture capital funds. Money in the fund may be invested in one or more private, professionally managed venture capital funds located in the State capable of providing venture capital to businesses in order to create and protect jobs and that provide evidence of past or potential management success and risk diversification. To be eligible for investments from the fund, a private venture capital fund must:

A. Apply to the authority. The application must describe the private venture capital fund and its funding sources, the region it serves, its methods and criteria for qualifying investments, including any targeted investing and economic development strategy, its expertise in venture capital assistance and investing in small and emerging businesses, the method by which it will leverage funds from other sources than those received from the fund and other information the authority determines necessary; [1995, c. 424, §1 (NEW).]

B. Have a strategy for the creation and retention of jobs, an effective small business marketing and technical assistance plan and enough expert assistance available to it to underwrite, document and service investments and to assist the businesses in which it invests; [1995, c. 424, §1 (NEW).]

C. Be determined by the authority to be able to prudently and effectively administer venture capital investments; and [1995, c. 424, §1 (NEW).]

D. Propose performance standards and goals and a process for monitoring compliance with proposed measurement and goals. [1995, c. 424, §1 (NEW).]

[ 1999, c. 731, Pt. VVV, §7 (AMD) .]

3. Disbursements from fund. If an application is approved, the authority shall determine the amount to be invested in the private venture capital fund, taking into account:

A. The size of the region served by the private venture capital fund and the expected demand for venture capital investments in that region; and [1995, c. 424, §1 (NEW).]

B. The demand for venture capital investments from other eligible private venture capital funds in relation to the total amount available in the fund and whether an eligible private venture capital fund will serve a geographic area or segment of potential businesses not served by other applicants. [1995, c. 424, §1 (NEW).]

Funds must be disbursed directly to and retained by the eligible private venture capital fund in accordance with a contract of investment between the private venture capital fund and the authority. All money invested in the private venture capital fund by the authority must be held in the name of the authority. Investment earnings on amounts invested by the authority must be credited to the authority and periodically paid to the authority. Any uncommitted balances existing in the fund at any time may, at the discretion of the authority, be transferred to the Economic Recovery Program Fund established in section 1023-I.

[ 2015, c. 47, §1 (AMD) .]

4. Investment contract. A private venture capital fund that has been approved for participation in the program may enter into a contract with the authority. The contract governs the administration of the program and the use of funds. The contract must provide that a private venture capital fund shall, at a minimum, conform to the following terms and conditions:

A. The private venture capital fund shall certify that it will use funds only for eligible purposes and that it will make best efforts to invest an amount equal to the authority's investment in the fund in businesses that meet all eligibility requirements for a tax credit certificate pursuant to section 1100-T, subsection 2, paragraph B; [1999, c. 731, Pt. VVV, §8 (AMD).]

B. [1999, c. 731, Pt. VVV, §9 (RP).]

B-1. The authority has rights equal to those of all other investors in the private venture capital fund; [1999, c. 731, Pt. VVV, §10 (NEW).]

C. If the private venture capital fund breaches its contract with the authority or ceases to operate an investment program in substantial conformance with its proposal to the authority, the authority may require immediate repayment to the authority of any investment made to it from the fund; and [1995, c. 424, §1 (NEW).]

D. Other terms and conditions that the authority determines appropriate. [1995, c. 424, §1 (NEW).]

[ 1999, c. 731, Pt. VVV, §§8-10 (AMD) .]

5. Administrative costs. A private venture capital fund may not use more than 4% annually of the amount invested from the fund by the authority for administrative expenses or load charges. The authority shall review and approve a private venture capital fund's administrative expenses on an annual basis. The authority may establish by rule reasonable administrative fees for its administration of the fund.

[ 1999, c. 731, Pt. VVV, §11 (AMD) .]

6. Eligible investments.

[ 1999, c. 731, Pt. VVV, §12 (RP) .]

7. Reports. A private venture capital fund shall report at least semiannually to the authority on the businesses in which the private venture capital fund invests and the administration of the program. The report must include a description of each business, the amount, type and terms of assistance the business received, the amount of funds invested in businesses that meet the criteria of section 1100-T, subsection 2, paragraph B, the number of jobs that were created or retained and other information the authority requires. The report must contain an accounting of the investment portfolio and any investments that are in default, as well as an accounting of the private venture capital fund's administrative and technical assistance expenses incurred and charged.

[ 1999, c. 731, Pt. VVV, §13 (AMD) .]

8. Audit. The authority shall review annually each private venture capital fund's participation in the program and, in its discretion, may require an independent audit at the expense of the private venture capital fund. If the authority determines that a private venture capital fund has used funds for ineligible purposes, the private venture capital fund shall repay those funds to the authority for deposit into the fund.

[ 1995, c. 424, §1 (NEW) .]

9. Rules. The authority shall adopt rules governing the program pursuant to Title 5, chapter 375.

[ 1995, c. 424, §1 (NEW) .]

SECTION HISTORY

1995, c. 424, §1 (NEW). 1999, c. 731, §§VVV7-13 (AMD). 2015, c. 47, §1 (AMD).



10 §1026-O. Employee stock ownership program (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 217, §1 (NEW). 2003, c. 537, §53 (AFF). 2003, c. 537, §39 (RP).



10 §1026-P. Mortgage insurance for clean fuel vehicle projects (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 500, §6 (NEW). 2003, c. 537, §53 (AFF). 2003, c. 537, §40 (RP).



10 §1026-Q. Early Care and Education Revolving Loan Program

1. Established. The Early Care and Education Revolving Loan Program, referred to in this section as the "program," is established to provide financial assistance to businesses providing early care and education. The authority shall administer the program, which may include direct loans to early care and education providers, as well as loans or grants by the authority to eligible economic development corporations or entities for the purpose of providing loans to early care and education providers. The Early Care and Education Revolving Loan Program Fund, referred to in this section as the "fund," is established as a revolving fund, into which must be deposited all amounts appropriated to the program, interest earnings on the fund, any amounts repaid to the program by loan recipients and funds from any other source. Amounts in the fund must be used by the authority for purposes authorized in this section.

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

2. Eligible corporations. The program is open to local, regional and statewide nonprofit or governmental economic development corporations or entities capable of providing financial assistance to businesses providing early child care and education. To be eligible to participate in the program:

A. A corporation must apply to the authority to participate in the program. The application must describe the corporation and its funding sources, the region it serves, its methods and criteria for qualifying borrowers, strategies in locating qualified borrowers, its expertise in management assistance and financing of early child care and education businesses, its ability to leverage funds from other sources and other information the authority determines necessary; [1999, c. 401, Pt. OOO, §4 (NEW).]

B. A corporation must have a strategy for the provision of marketing and technical assistance to early child care and education businesses and enough expert assistance available to underwrite, document and process loans and assist its clients; and [1999, c. 401, Pt. OOO, §4 (NEW).]

C. A corporation must be determined by the authority to be able to prudently and effectively administer a direct loan fund and to coordinate the administration of a loan fund with other business assistance programs and employment training and social assistance programs. [1999, c. 401, Pt. OOO, §4 (NEW).]

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

3. Disbursements from fund. If an application is approved, the authority shall determine the amount to be disbursed to the corporation, taking into account:

A. The size of the region served by the corporation and the expected demand for loan funds in that region; [1999, c. 401, Pt. OOO, §4 (NEW).]

B. The demand for funds from other eligible corporations in relation to the total amount available in the fund; and [1999, c. 401, Pt. OOO, §4 (NEW).]

C. Whether an eligible corporation serves a geographic area or segment of potential business borrowers not served by other applicants. [1999, c. 401, Pt. OOO, §4 (NEW).]

The authority shall allocate funds in the program considering each of the factors in this subsection and such other factors as the authority establishes by rule. The authority may reserve up to 50% of the funds appropriated for loans to be made by the authority. Funds allocated to a corporation must be disbursed directly to and retained by the eligible corporation in accordance with the contract between the corporation and the authority. Funds must be disbursed to the corporation in the form of a loan or grant. The authority may disburse fund amounts in one lump sum or periodic disbursements.

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

4. Contract. A corporation that has been approved for participation in the program may enter into a contract with the authority. The contract governs the administration of the program and the use of funds. The contract must provide that a corporation may disburse program funds statewide. The contract must provide that a corporation shall, at a minimum, conform to the following terms and conditions:

A. The corporation shall certify that it will use funds only for eligible purposes; [1999, c. 401, Pt. OOO, §4 (NEW).]

B. The corporation shall review each application for financial assistance, determine the feasibility of the application and approve or deny the application; [1999, c. 401, Pt. OOO, §4 (NEW).]

C. An officer or employee of the corporation or a member of its credit committee may not participate in any way in, or have any influence over, a decision on a project in which that officer, employee or member has a direct or indirect personal financial interest; [1999, c. 401, Pt. OOO, §4 (NEW).]

D. If the corporation breaches its contract with the authority or ceases to operate a loan program in substantial conformance with its proposal to the authority, the authority may withhold further funding and may require repayment of any undisbursed loan funds and loan repayments to the authority; and [1999, c. 401, Pt. OOO, §4 (NEW).]

E. Other terms and conditions as the authority determines appropriate. [1999, c. 401, Pt. OOO, §4 (NEW).]

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

5. Administrative costs. A corporation may not use any money disbursed from the fund by the authority for administrative expenses, but may charge a commitment fee on each loan of up to 1% and may use interest earnings not to exceed 5% of each loan annually to cover reasonable administrative and technical assistance costs. The authority shall review and approve a corporation's administrative expenses on an annual basis. The authority may establish by rule reasonable administrative fees for its origination of loans and administration of the fund.

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

6. Financing terms and conditions. Loans may be made from program funds under the following terms and conditions.

A. Loans may not exceed $100,000 to an eligible borrower, except that loans or portions of loans to be used for lead abatement may not exceed $5,000. [1999, c. 401, Pt. OOO, §4 (NEW).]

B. Each corporation and the authority shall establish interest rates, amortization schedules and repayment terms for each borrower, except that loans may not bear a rate of interest that, when added to the commitment fee and administrative and technical assistance cost, is less than 6% or exceeds the prime rate of interest. [1999, c. 401, Pt. OOO, §4 (NEW).]

C. A corporation or the authority may provide for flexible repayment terms. [1999, c. 401, Pt. OOO, §4 (NEW).]

D. A corporation or the authority shall require collateral for loans when available, but may subordinate to loans from other lenders. [1999, c. 401, Pt. OOO, §4 (NEW).]

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

7. Eligible borrower. A project or borrower is eligible for financial assistance under the program if the following criteria are met.

A. The business for which funds are requested must provide early child care and education services to at least 3 children who are not related to the owner of the business or any provider of early care and education services working for the borrower. [1999, c. 401, Pt. OOO, §4 (NEW).]

B. The borrower has insufficient access to funding for the project from other public and private sources. [1999, c. 401, Pt. OOO, §4 (NEW).]

C. The borrower has committed all reasonably available resources to the project, obtained financial commitment from other sources of financing and demonstrated a reasonable likelihood that the loan can be repaid. [1999, c. 401, Pt. OOO, §4 (NEW).]

D. In selecting child care providers to receive loan guarantees, the authority must use the following criteria:

(1) An applicant's status as a licensed or certified child care center;

(2) An applicant's interest in obtaining and ability to obtain accreditation by a nationally recognized program that utilizes recognized quality indicators for child care services that have been approved by the Office of Head Start and Child Care, including input from parents or clients or both, reviews of policies, procedures and program records and on-site program reviews;

(3) The degree of coordination with Head Start and other community programs; and

(4) The quality of the child care provider's administrative and financial management. [1999, c. 401, Pt. OOO, §4 (NEW).]

8. Reports. A corporation shall report at least semiannually to the authority on the projects the corporation funds and the administration of the program. The report must include a description of each borrower, the amount, type and terms of assistance each borrower received and other information the authority requires. The report must contain an accounting of the loan portfolio and any loans that are in default, as well as an accounting of the corporation's administrative and technical assistance expenses incurred and charged to the program.

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

9. Audit. The authority shall periodically review each corporation's participation in the program and may, at its discretion, require an independent audit at the expense of the corporation. If the authority determines that a corporation has used funds for ineligible purposes, the corporation shall repay those funds to the authority for deposit into the fund. The authority may not disburse additional funds to a corporation until the corporation has repaid the misapplied funds and has fully complied with its obligations under the contract with the authority.

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

10. Written procedures. The authority shall adopt rules governing the program. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

11. Annual report. The authority shall report by the last business day of each year on the Early Care and Education Revolving Loan Program to the joint standing committee of the Legislature having jurisdiction over business and economic development matters.

§1026-Q. Mortgage insurance for waste oil disposal site clean-up projects

(As enacted by PL 1999, c. 505, Pt. A, §8 is REALLOCATED TO TITLE 10, SECTION 1026-R)

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §14 (RAL). 1999, c. 401, §OOO4 (NEW). 1999, c. 401, Pt. OOO, §4 (NEW). 1999, c. 505, §A8 (NEW).



10 §1026-R. Mortgage insurance for waste oil disposal site clean-up projects (REPEALED) (REALLOCATED FROM TITLE 10, SECTION 1026-Q)

(REPEALED)

(REALLOCATED FROM TITLE 10, SECTION 1026-Q)

SECTION HISTORY

RR 1999, c. 1, §14 (RAL). 2003, c. 537, §53 (AFF). 2003, c. 537, §41 (RP).



10 §1026-S. Mortgage loans for Plymouth waste oil site remedial study (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 713, §4 (NEW). 2003, c. 537, §53 (AFF). 2003, c. 537, §42 (RP).



10 §1026-T. Innovation finance program

1. Established. The authority may create and oversee a state innovation finance program, referred to in this section as "the program," to increase the supply of venture capital to the economy of the State by improving access by innovative businesses in this State to venture capital funds. Investment performance of the program may be partially guaranteed by refundable tax credits issued by the authority to the retirement system. This section does not mandate or require any investment by the retirement system or give the retirement system any economic development responsibilities, its sole responsibility being to safeguard, invest and increase retirement system assets consistent with its fiduciary duty to its members.

[ 2009, c. 633, §4 (NEW) .]

2. Investment goal; guidelines. The goal of the program is to attract more venture capital to innovative businesses in this State by providing the retirement system with an incentive to invest in high-quality venture capital funds that evidence both a commitment to seeking investments in the State and the ability to produce favorable returns to minimize the risk of tax credit redemption. Consistent with this investment goal, the retirement system may, in the exercise of its discretion and consistent with its fiduciary duties to the beneficiaries of the retirement system, apply to the authority for approval under the program for proposed investments in venture capital funds. The authority may approve such a proposed venture capital fund investment under the program if it determines that the venture capital fund will give strong consideration to investing in businesses in this State that fall within the targeted technologies. In making this decision, the authority shall consider whether the venture capital fund:

A. Will maintain at least a periodic presence in the State; [2009, c. 633, §4 (NEW).]

B. Will build linkages to, and accept referrals from, at least some of the organizations promoting the State's innovation economy, including the authority, the Maine Technology Institute under Title 5, section 15302, the Small Enterprise Growth Fund under section 383, the Department of Economic and Community Development, the Maine Patent Program under section 1921, the University of Maine System and other venture capital investors within the State; [2009, c. 633, §4 (NEW).]

C. Will actively prospect for investments in the State; [2009, c. 633, §4 (NEW).]

D. Expresses a commitment to seek investments in businesses in this State that meet its investment criteria; and [2009, c. 633, §4 (NEW).]

E. Demonstrates the ability to make successful venture capital investments. [2009, c. 633, §4 (NEW).]

[ 2009, c. 633, §4 (NEW) .]

3. Investment restrictions. Investments under the program are governed by this subsection.

A. The retirement system may not invest directly in individual businesses under this program but may invest only in venture capital funds that are managed to best achieve the purpose set out under subsection 2. [2009, c. 633, §4 (NEW).]

B. No more than $4,000,000 of tax credits may be placed at risk with respect to any single commitment to a venture capital fund. [2009, c. 633, §4 (NEW).]

C. The retirement system may cooperate with the authority and other organizations promoting the State’s innovation economy by encouraging participating venture capital funds to consider investments in this State consistent with their investment strategies. The retirement system may at any time be relieved of this obligation by releasing the State from its obligations under all outstanding tax credit certificates issued under the program. [2009, c. 633, §4 (NEW).]

[ 2009, c. 633, §4 (NEW) .]

4. Refundable tax credits. The authority may issue to the retirement system certificates of up to $20,000,000 in refundable tax credits as provided by Title 36, section 5219-EE to serve as partial security against a loss of capital under the program. Certificates must be issued to expire no later than July 1, 2028.

A. Refundable tax credits as authorized by this subsection may be redeemed only as necessary to offset 80% of any realized loss of capital in the program. [2009, c. 633, §4 (NEW).]

B. A certificate of tax credits issued by the authority under this section is binding on the State and constitutes a solemn contractual commitment of the State protected under the contract clauses of the Constitution of Maine, Article I, Section 11 and the United States Constitution, Article I, Section 10. Once issued, as long as the retirement system is not in default under its agreement with the authority with respect to any certificate of tax credits, the certificate may not be modified, terminated or rescinded until the certificate expires, is redeemed or is released by the retirement system. [2009, c. 633, §4 (NEW).]

C. The authority shall register each refundable tax credit under this section with the Department of Administrative and Financial Services, Bureau of Revenue Services. The retirement system shall report annually to the authority on the status and valuation of investments secured by the certificate of tax credits and such other information as may be required pursuant to an agreement between the retirement system and the authority. The report must include details of capital calls and distributions. [2009, c. 633, §4 (NEW).]

D. A refundable tax credit allowed pursuant to this section is not a security under Title 32, chapter 135. [2009, c. 633, §4 (NEW).]

E. On the final liquidation of a venture capital fund for which a certificate of tax credits has been issued, the retirement system shall notify the authority of termination of the investment and certify the amount of any loss. The authority may request such information or documentation from the retirement system as it determines reasonably necessary to confirm the amount of any loss and shall promptly certify any capital loss to the Department of Administrative and Financial Services, Bureau of Revenue Services. Upon submission by the authority, the bureau shall redeem registered credits as necessary to pay 80% of the loss certified by the authority up to a maximum payment of $4,000,000 with respect to any single venture capital fund investment or an aggregate loss under the program of $20,000,000. For purposes of this subsection, “loss” means the total amount of investment by the retirement system into the venture capital fund less the total value of all distributions received by the retirement system from such venture capital fund, as determined by the authority. [2009, c. 633, §4 (NEW).]

F. Nothing in this section may be construed to place the assets of the authority at risk. Except for those rights that relate to refundable tax credits, nothing in this section may be construed to create an obligation of the State or of any political subdivision of the State, and this section may not be construed to require or mandate the retirement system to make any investments under the program. [2009, c. 633, §4 (NEW).]

G. The authority may charge the retirement system reasonable fees for the cost of implementing and administering the program and any tax credits authorized by this section, not to exceed the authority’s out-of-pocket costs plus an annualized fee not to exceed 1% of the outstanding balance of tax credits. In addition, the authority may assess a reasonable program fee from gains received by the retirement system from investments under the program. Any such fees are subject to the approval of the retirement system and the authority. [2009, c. 633, §4 (NEW).]

[ 2009, c. 633, §4 (NEW) .]

SECTION HISTORY

2009, c. 633, §4 (NEW).



10 §1027. Insurance of mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §11 (AMD). 1985, c. 344, §50 (RP).



10 §1028. Mortgage insurance premiums

The authority may fix mortgage insurance premiums for the insurance of mortgage payments under this subchapter. The effective rate of the insurance premiums shall not be more than 2% per year of the actual or scheduled outstanding principal obligation at the beginning of each year. The authority shall determine and prescribe the manner in which the premiums shall be payable, the effective rate of the insurance premium, the actual or scheduled outstanding principal obligation and other matters necessary and proper for the assessment and collection of the premiums. [1985, c. 714, §26 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §51 (AMD). 1985, c. 714, §26 (AMD).



10 §1029. Insurance of subchapter 3 loans

1. Eligible for insurance. All payments required under a mortgage, a loan agreement or related documents for a project financed by revenue obligation securities issued pursuant to subchapter 3, including revenue obligation securities that provide full or partial financing for more than one project, are eligible for insurance to the extent permitted under this subchapter.

[ 2003, c. 537, §43 (AMD); 2003, c. 537, §53 (AFF) .]

2. Insurance payment. In any case when the authority becomes obligated by contract or other agreement to make an insurance payment with respect to any insured mortgage or other agreement issued with respect to insured subchapter 3 loans, the authority shall:

A. Make the payment at the time and in the manner provided by the applicable contract or agreement, charging the payment to the Mortgage Insurance Fund, Loan Insurance Reserve Fund or, in the case of payments required under agreements issued for aboveground and underground storage facility replacement projects, to the Underground Oil Storage Replacement Fund; [2003, c. 537, §43 (AMD); 2003, c. 537, §53 (AFF).]

B. [1985, c. 714, §27 (RP).]

C. [1985, c. 714, §27 (RP).]

D. Take all reasonable steps to enforce the payment of amounts due from the mortgagor. [1985, c. 714, §27 (AMD).]

E. [1985, c. 714, §27 (RP).]

The trustee for any bond or note issued in anticipation of the bond or, if there is no trustee, the holder of any bond or note has the right to bring suit against the authority for payment in accordance with the contract or other agreement executed by the authority.

[ 2003, c. 537, §43 (AMD); 2003, c. 537, §53 (AFF) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §52 (AMD). 1985, c. 714, §27 (AMD). 1987, c. 521, §9 (AMD). 1987, c. 846, §10 (AMD). 2003, c. 537, §43 (AMD). 2003, c. 537, §53 (AFF).



10 §1030. Incontestability

Any loan insurance commitment or contract executed and delivered by the authority under this subchapter is conclusive evidence of the eligibility of the loan for insurance subject to satisfaction of any conditions set forth in the loan insurance contract or commitment and that the requirements of sections 1026-A and 1026-E have, to the extent determined applicable by the authority, been satisfied or made conditions of the loan insurance commitment or contract, and the validity of any loan insurance commitment or contract so executed and delivered is incontestable in the hands of an insured except for fraud or misrepresentation on the part of the insured. [2003, c. 537, §44 (AMD); 2003, c. 537, §53 (AFF).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §53 (AMD). 1987, c. 521, §10 (AMD). 1987, c. 846, §11 (AMD). 2003, c. 537, §44 (AMD). 2003, c. 537, §53 (AFF).



10 §1031. Loans eligible for investment

Loans insured under this subchapter are made legal investments for all insurance companies, trust companies, banks, investment companies, savings banks, savings and loan associations, executors, trustees and other fiduciaries, public and private pension or retirement funds and other persons. [2003, c. 537, §45 (AMD); 2003, c. 537, §53 (AFF).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §12 (AMD). 1985, c. 344, §54 (AMD). 2003, c. 537, §45 (AMD). 2003, c. 537, §53 (AFF).



10 §1032. Capital reserve funds; obligation of State

1. Capital reserve fund. The authority may create and establish one or more capital reserve funds and may pay into any such capital reserve fund any money appropriated and made available by the State for the purposes of any such fund and any other money available to the authority. For purposes of this section, the amount of any letter of credit, insurance contract, surety bond, indemnification agreement or similar financial undertaking available to be drawn on and applied to obligations to which money in any such fund may be applied shall be deemed to be and counted as money in the capital reserve fund.

[ 1987, c. 697, §9 (NEW) .]

2. Application. Money in any capital reserve fund created pursuant to subsection 1, except as provided in this section, must be used solely with respect to mortgage loans, repayment of which is secured by any such fund, for the payment of principal, accrued interest and costs and expenses chargeable to the mortgage loan, with respect to interest rate swap agreements benefiting eligible enterprises, and with respect to amounts borrowed by the authority to be used for direct loans from the authority to eligible businesses or students pursuing higher education when direct loans have been authorized by law. Money in any capital reserve fund may be used to pay all amounts due and payable, whether by acceleration or otherwise, under the contractual agreements pertaining to such mortgage loans, interest rate swap agreements and loans to the authority, including fees, commissions, indemnities, expenses and other amounts due. Money in excess of the reserve requirement established pursuant to subsection 4 may be transferred to other funds and accounts of the authority.

[ 1993, c. 410, Pt. EEEE, §2 (AMD) .]

3. Security for loans. With respect to any loans that may be insured under this subchapter, interest rate swap agreements benefiting eligible enterprises and loans to the authority to be used for direct loans to eligible enterprises or students pursuing higher education, the authority may provide that such loans, interest rate swap agreements or loans to the authority must be secured by one or more capital reserve funds established pursuant to subsection 1 instead of or in addition to insurance provided under other sections of this subchapter. Limitations and requirements applicable to insurance under sections 1026-A to 1028 are applicable to loans, but not interest rate swap agreements or loans to the authority, to which one or more capital reserve funds apply as if the loans were backed by insurance. Capital reserve funds may secure interest rate swap agreements pertaining to eligible enterprises that demonstrate the ability to honor the swap agreement as determined by the authority and that do not have as a principal element space for retail sales or professional office space, as defined by the authority. Any commitment with respect to a loan executed and delivered pursuant to this section is conclusive evidence of the eligibility of the loan for insurance and the validity of any such commitment or contract is incontestable in the hands of a lender, swap counterparty or lender to the authority except for fraud or misrepresentation on the part of the lender, swap counterparty or lender to the authority. Loans secured by capital reserve funds under this section are made legal investments for all insurance companies, trust companies, banks, investment companies, savings banks, savings and loan associations, executors, trustees and other fiduciaries, public and private pension or retirement funds and other persons.

[ 2003, c. 537, §46 (AMD); 2003, c. 537, §53 (AFF) .]

4. Reserve requirement. The authority may provide that money in any such capital reserve fund shall not be withdrawn at any time in an amount that would reduce the amount of any such fund below an amount established by the authority with respect to the fund, except for the purpose of paying the amount due pursuant to the terms of any mortgage loan or interest rate swap agreement or loan to the authority, repayment of which is secured by any such fund.

[ 1989, c. 552, §15 (AMD) .]

5. Appropriation. On or before December 1st, annually, the authority shall certify to the Governor the amount, if any, necessary to restore the amount in any capital reserve fund to which this section is stated in any written agreement of the authority to apply, to the reserve requirement established by the authority. The Governor shall pay directly from the State Contingent Account to any such fund as much of the amount as is available in that account and shall transmit directly to the Legislature certification and a statement of the amount, if any, remaining to be paid. The certified amount shall be appropriated and paid to the authority during the current state fiscal year.

[ 1987, c. 697, §9 (NEW) .]

6. Obligations outstanding. The authority may not have at any one time outstanding obligations to which this section is stated in any agreement of the authority to apply in principal amount exceeding $150,000,000, less the amount of revenue obligation securities to which section 1053 is stated in the trust agreement or other document to apply. Amounts of revenue obligation securities that are not taken into account pursuant to section 1053, subsection 6, may not be taken into account for purposes of determining the amount that may be outstanding under this section. Notwithstanding the foregoing, the authority may additionally have outstanding at any one time up to $3,500,000 of obligations relating to direct loans to students pursuing higher education.

[ 2003, c. 537, §47 (AMD); 2003, c. 537, §53 (AFF) .]

SECTION HISTORY

1987, c. 697, §9 (NEW). 1989, c. 552, §15 (AMD). 1993, c. 410, §EEEE2 (AMD). 1993, c. 460, §7 (AMD). 1993, c. 680, §A19 (AMD). 1997, c. 217, §2 (AMD). 2003, c. 537, §§46,47 (AMD). 2003, c. 537, §53 (AFF).






Subchapter 2-A: INDUSTRIAL STABILITY PROGRAM

10 §1035. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 433, §1 (NEW). 1989, c. 857, §48 (RP).



10 §1036. Pilot program (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 433, §1 (NEW). 1987, c. 349, §H8 (AMD). 1989, c. 857, §48 (RP).






Subchapter 2-B: SOCIAL WORK EDUCATION LOAN REPAYMENT PROGRAM

10 §1038. Social Work Education Loan Repayment Program

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Fund" means the Social Work Education Loan Repayment Fund established in subsection 4. [2009, c. 427, §1 (NEW).]

B. "Program" means the Social Work Education Loan Repayment Program established in subsection 2. [2009, c. 427, §1 (NEW).]

[ 2009, c. 427, §1 (NEW) .]

2. Social Work Education Loan Repayment Program. The Social Work Education Loan Repayment Program is established for the purpose of increasing the number of social workers practicing in the State.

[ 2009, c. 427, §1 (NEW) .]

3. Criteria. For an applicant to participate in the program, the applicant must:

A. Be a social worker licensed under Title 32, chapter 83; [2009, c. 427, §1 (NEW).]

B. Have completed a bachelor's, master's or doctoral degree in social work from an accredited school of social work within 3 years prior to the date the applicant's application is received by the authority; [2009, c. 427, §1 (NEW).]

C. Possess an outstanding education loan relating to the degree; [2009, c. 427, §1 (NEW).]

D. Practice in an underserved practice area, including but not limited to the practice of social work:

(1) In a public or private child welfare or family service agency;

(2) In a public interest law service;

(3) In a public child care facility;

(4) In a public service for individuals with disabilities;

(5) In a public service for the elderly;

(6) In a public service for veterans; or

(7) At an organization exempt from taxation under the United States Internal Revenue Code, Section 501(c)(3).

Priority consideration must be given to social workers practicing in a public or private child welfare or family service agency, in a public service for the elderly or in a public service for individuals with disabilities; [RR 2009, c. 1, §11 (COR).]

E. Submit an application to the authority, which must include but is not limited to information concerning academic performance, awards and special honors and community involvement; and [2009, c. 427, §1 (NEW).]

F. Have signed a statement of intent in a form acceptable to the authority to work as a social worker in the State for a minimum of 3 years after acceptance into the program. [2009, c. 427, §1 (NEW).]

[ RR 2009, c. 1, §11 (COR) .]

4. Social Work Education Loan Repayment Fund. The Social Work Education Loan Repayment Fund is created as a nonlapsing, interest-earning, revolving fund to carry out the purposes of this subchapter.

A. The authority may receive, invest and expend on behalf of the fund money from gifts, grants, bequests and donations in addition to money appropriated or allocated by the State and any federal funds received by the State for the benefit of social workers who have outstanding education loans. Money received by the authority on behalf of the fund must be used for the purposes of this subchapter. The fund must be maintained and administered by the authority. Any unexpended balance in the fund carries forward for continued use under this subchapter. [2009, c. 427, §1 (NEW).]

B. Costs and expenses of maintaining, servicing and administering the fund and of administering the program may be paid out of amounts in the fund. [2009, c. 427, §1 (NEW).]

[ 2009, c. 427, §1 (NEW) .]

5. Administration. The program and the fund are administered by the authority. The authority shall repay the loans of up to 3 applicants each year who meet the criteria in subsection 3 in the amount of up to $5,000 for each applicant. The authority may adopt rules to carry out the purposes of this subchapter. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 427, §1 (NEW) .]

SECTION HISTORY

RR 2009, c. 1, §11 (COR). 2009, c. 427, §1 (NEW).






Subchapter 3: REVENUE OBLIGATION SECURITIES PROGRAM

10 §1041. General powers

The authority may in addition to its other powers and in furtherance of the purposes of this chapter: [1985, c. 344, §55 (RPR).]

1. Kinds of projects. Acquire, construct, reconstruct, maintain, renew, replace or provide financing assistance for eligible projects, or assist users to acquire, construct, reconstruct, maintain, renew or replace eligible projects;

[ 1985, c. 344, §56 (RPR) .]

2. Securities for projects. Issue revenue obligation securities to pay the cost of or to provide financial assistance for acquisition, construction, reconstruction, renewal or replacement of eligible projects. Any single issue of securities may provide for the cost of or for financial assistance for acquisition, construction, reconstruction, renewal or replacement of any one or more projects which may be separate, unconnected, distinct and unrelated in purpose;

[ 1985, c. 344, §57 (AMD) .]

3. Acquire securities. Issue revenue obligation securities to acquire one or more issues of revenue obligation securities issued by municipalities or to acquire any other bond not eligible for purchase pursuant to Title 30-A, chapter 225. Any single issue of securities may provide funds for the acquisition of revenue obligation securities of one or more municipalities or of bonds for one or more projects which may be separate, unconnected, distinct and unrelated in purpose;

[ 1987, c. 737, Pt. C, §§14, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Refunding securities. Issue revenue refunding obligation securities as provided to refund any outstanding revenue obligation securities issued under this subchapter or under subchapter IV or under previous chapter 104 or to refund any obligations or securities of any municipality;

[ 1993, c. 741, §1 (AMD) .]

5. Serve as broker or agent. Serve as a broker, agent or other financial intermediary for the secondary marketing of obligations issued or incurred in connection with the financing of eligible projects and for the encouragement of the flow of private funds for capital investment;

[ 1981, c. 476, §2 (NEW) .]

6. Facilities. Plan, carry out, acquire, lease and operate facilities and provide for the construction, reconstruction, improvement, alteration or repair of any facility or any part;

[ 1981, c. 476, §2 (NEW) .]

7. Acquisition and disposal of property. Acquire or enable a user to acquire upon reasonable terms from subchapter III funds, the lands, structures, property, rights, rights-of-way, franchises, easements and other interests in lands, including lands lying under water and riparian rights, which are located within the State and deemed necessary or convenient for the construction or operation of any subsection 1 project, and dispose of them;

[ 1981, c. 476, §2 (NEW) .]

8. Contracts. Make and enter into all financial documents and other contracts and trust agreements securing revenue obligation securities issued under this subchapter, provided all expenses shall be payable solely from funds made available under this subchapter;

[ 1981, c. 476, §2 (NEW) .]

9. Consent to modification of contracts, lease or agreement. To the extent not forbidden under its contract with the holders of bonds, consent to any modification of any contract, lease or agreement of any kind to which the authority is a party;

[ 1981, c. 476, §2 (NEW) .]

10. Employment of specialists. Employ consulting and other engineers, attorneys, accountants, construction and financial experts, superintendents, managers and other necessary employees and agents and fix their compensation, provided all expenses shall be payable solely from funds made available under this subchapter;

[ 1981, c. 476, §2 (NEW) .]

11. Government contracts. Enter into contracts with municipalities, the State or a federal agency relating to any eligible subsection 1 project. In the case of contracts with federal agencies involving pollution-control facilities, the consent of the Board of Environmental Protection shall first be obtained, notwithstanding Title 38, section 362;

[ 1981, c. 476, §2 (NEW) .]

12. Government aid. Accept loans or grants for the planning, construction or acquisition of any eligible subsection 1 project from a municipality, an authorized agency of the State or a federal agency and enter into agreements with the agency respecting the loans or grants. In the case of loans, grants or other aid from a federal agency involving pollution-control facilities, the consent of the Board of Environmental Protection shall first be obtained, notwithstanding Title 38, section 362;

[ 1981, c. 476, §2 (NEW) .]

13. Private aid. Receive and accept aid and contributions from any source of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which these loans, grants and contributions may be made;

[ 1981, c. 476, §2 (NEW) .]

14. Applicability. Provide financial assistance by means of leases which are not subject to Title 14, section 6010. Leases made under this section may provide that obligations of the lessees shall be unconditional;

[ 1985, c. 344, §59 (AMD) .]

15. Application of Title 32, chapter 13. Provide financial assistance by means of revenue obligation securities which are not subject to the provisions of Title 32, chapter 13, relating to dealers in securities;

[ 1985, c. 344, §60 (AMD) .]

16. Energy conservation. Provide financial assistance for energy conservation. The Department of Economic and Community Development shall provide assistance to the authority in determining technical eligibility and merit of applications for energy conservation loans. Each recipient of a loan under this section shall provide the authority, within one year, with detailed information on energy consumption before and after the completion of the energy conservation project;

[ 1989, c. 878, Pt. A, §27 (RPR) .]

17. Electricity. Provide financial assistance for electricity generation projects;

[ RR 2011, c. 2, §5 (COR) .]

18. Recycling and waste reduction. Provide financial assistance to businesses for recycling and waste reduction projects that are consistent with the management goals and objectives outlined in the state waste management and recycling plan under Title 38, chapter 24. The Department of Environmental Protection shall provide assistance to the authority in determining consistency, technical eligibility and merit of application for recycling loans; and

[ RR 2011, c. 2, §6 (COR) .]

19. Workers' compensation residual market mechanism projects. Provide loans for workers' compensation residual market mechanism projects, if the authority determines that the financing requested by the workers' compensation residual market pool is a reasonable and prudent extension of credit. Revenue obligation securities secured by capital reserve funds pursuant to section 1053 relating to any loan authorized by this section are limited obligations of the authority payable from revenues from the workers' compensation residual market pool and any capital reserve funds pledged for those securities and are not payable from any other assets or funds of the authority.

[ 1995, c. 289, §5 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §§13,14 (AMD). 1983, c. 648, §3 (AMD). 1983, c. 699, §3 (AMD). 1983, c. 862, §31 (AMD). 1985, c. 344, §§55-61 (AMD). 1985, c. 593, §1 (AMD). 1987, c. 737, §§C14,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 501, §DD19 (AMD). 1989, c. 585, §§C10,C11 (AMD). 1989, c. 878, §A27 (AMD). 1993, c. 741, §1 (AMD). 1995, c. 289, §5 (AMD). 1995, c. 656, §A3 (AMD). 1999, c. 657, §3 (AMD). RR 2011, c. 2, §§5, 6 (COR). 2011, c. 655, Pt. GG, §5 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



10 §1041-A. Limitations on certain projects

The authority may not provide financing from proceeds of revenue obligation securities issued by the authority for any housing that is eligible for financing by the Maine State Housing Authority except with respect to property that the authority has acquired or may acquire on account or in anticipation of imminent or actual default under the insurance program. [2003, c. 537, §48 (AMD); 2003, c. 537, §53 (AFF).]

1. Scope.

[ 1991, c. 606, Pt. F, §2 (RP) .]

2. Retail stores.

[ 1991, c. 606, Pt. F, §2 (RP) .]

3. Professional office space.

[ 1991, c. 606, Pt. F, §2 (RP) .]

4. Reconstruction of existing building projects.

[ 1991, c. 606, Pt. F, §2 (RP) .]

5. Housing.

[ 1991, c. 606, Pt. F, §2 (RP) .]

SECTION HISTORY

1985, c. 344, §62 (NEW). 1985, c. 510, (AMD). 1985, c. 714, §28 (AMD). 1987, c. 393, §10 (AMD). 1991, c. 606, §F2 (RPR). 2003, c. 537, §48 (AMD). 2003, c. 537, §53 (AFF).



10 §1042. Assistance to applicants

The authority may assist applicants, who may be persons, firms and corporations, private or public, except as provided in this chapter, in the financing of projects by issuing revenue obligation securities, drafting financing documents, trust agreements and other contracts, arranging the financing and negotiating for the sale of the securities. [1981, c. 476, §2 (NEW).]

SECTION HISTORY

1981, c. 476, §2 (NEW).



10 §1043. Certificates of approval

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Issue. The authority is authorized and empowered to approve or disapprove projects following submission to it of applications for approval thereof, in such form and with such supporting data as it may require and, upon approval of a project, to issue a certificate of approval. The authority shall publish once in the state newspaper and in a newspaper of general circulation in the area of the State in which the project is to be located, notice of the date on which the authority will consider issuance of a certificate of approval for the project. The notice shall be published at least 7 days prior to the date scheduled for such consideration, shall set forth the name of the applicant, describe generally the project and set forth the time and place at which the application will be considered. In addition to the notice required to be published by the authority, the applicant shall make all reasonable efforts to give timely notice to any and all known competitors of the time and place at which the application will be considered. Where individual written notice is not practical, as determined by the authority, the authority may specify other or additional forms of notice, including display newspaper advertisements and written notice to any trade, industry, professional or interest group. The certificate of approval shall identify and describe each project as to location, purpose and the amount of revenue obligation securities to be issued. If a single issue of revenue obligation securities is to provide for the costs of more than one project, the certificate of approval shall identify the aggregate amount of revenue obligation securities to be issued.

[ 1985, c. 344, §63 (AMD) .]

2. Criteria. Before issuing a certificate of approval for any project, the authority shall determine that:

A. The project will make a contribution to the economic growth of, the control of pollution in or the betterment of the health, welfare or safety of the inhabitants of the State; [1985, c. 344, §63 (AMD).]

B. The project will not result in a substantial detriment to existing business in the State. In order to make this determination, the authority shall consider, pursuant to rules adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, such factors as it deems necessary to measure and evaluate the effect of the project on existing business, including considering:

(1) Whether a project should be approved if, as a result of the project, there will not be sufficient demand within the market area of the State to be served by the project to employ the efficient capacity of existing business; and

(2) Whether any adverse economic effect of the project on existing business is outweighed by the contribution which the project will make to the economic growth of, the control of pollution in or the betterment of the health, welfare or safety of the inhabitants of the State.

The applicant shall have the burden of demonstrating that the project will not result in a substantial detriment to existing business in accordance with the requirements of this paragraph, including rules adopted in accordance therewith, except in cases where no interested parties object to the project, in which event the requirements of this paragraph shall be deemed satisfied. Interested parties shall be given an opportunity, with or without a hearing at the discretion of the authority, to present their objections to the project on grounds that the project will result in a substantial detriment to existing business. If any such party presents such objections with reasonable specificity and persuasiveness, the authority may divulge whatever information concerning the project which it deems necessary for a fair presentation by the objecting party and evaluation of such objections. If the authority finds that the applicant has failed to meet its burden as specified in this paragraph, the application shall be denied. [1985, c. 714, §29 (AMD).]

C. Adequate provision is being made to meet any increased demand upon public facilities that might result from the project; [1981, c. 476, §2 (NEW).]

D. In cases where it is proposed to relocate an industrial-commercial or recreational facility existing in the State, there is a clear economic justification for such relocation; [1981, c. 476, §2 (NEW).]

E. [1985, c. 344, §63 (RP).]

E-1. In the case of recycling and waste reduction projects, the proposed facility must be consistent with the state waste management and recycling plan under Title 38, chapter 24, and will reduce the amount of solid or hazardous waste requiring disposal. [1989, c. 585, Pt. C, §12 (NEW).]

F. In the case of projects that are primarily pollution-control facilities:

(1) The proposed users of the facilities make a contribution to the economy of the State;

(2) A public benefit will result from including the facilities in the project; and

(3) It is unlikely that public facilities meeting the needs of the users and securing comparable public benefit will become available in the reasonably foreseeable future; [1995, c. 4, §5 (AMD).]

G. [1985, c. 344, §63 (RP).]

H. [1985, c. 344, §63 (RP).]

I. The project will, to the extent possible, cooperate with representatives of the Department of Labor and the Department of Health and Human Services regarding employment opportunities for recipients of the services of those departments; [1999, c. 484, §5 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

J. In the case of major business expansion projects, the applicant is creditworthy and there is a strong likelihood that the revenue obligation securities will be repaid through the revenues of the project and any other sources of revenues and collateral pledged to the repayment of those securities. In order to make this determination, the authority shall consider such factors as it considers necessary to measure and evaluate the sufficiency of the pledged revenues to repay the obligations, including:

(1) Whether individuals or entities obligated to repay the obligations have demonstrated sufficient revenues from the project or from other sources to repay the obligations, and a strong probability that those revenues will continue to be available for the term of the revenue obligation securities;

(2) Whether the applicant demonstrates a strong probability that the project will continue to operate and provide the public benefits projected to be created for the term of the revenue obligation securities;

(3) Whether the applicant demonstrates that the benefits projected to be created by the project are enhanced through the use of financing assistance from the authority;

(4) Whether the applicant's creditworthiness is demonstrated by such factors as historical financial performance, management ability, its plan for marketing its product or service and its ability to access conventional financing;

(5) Whether the applicant meets or exceeds industry average financial performance ratios commonly accepted in determining creditworthiness in that industry;

(6) Whether the applicant demonstrates that the need for authority assistance is due to the reduced cost and increased flexibility of the financing for the project that result from authority assistance and not from an inability to obtain necessary financing without the capital reserve fund security provided by the authority; and

(7) Whether collateral securing the repayment obligation is reasonably sufficient under the circumstances.

Financing assistance for any one major business expansion project may not exceed $25,000,000 in loan amount. The authority may establish, pursuant to rules adopted in accordance with Title 5, chapter 375, subchapter 2, application procedures, approval criteria and reasonable fees for major business expansion projects; [2003, c. 506, §2 (AMD).]

K. In the case of a paper industry job retention project, the applicant is creditworthy and there is a strong likelihood that the revenue obligation securities will be repaid through the revenues of the project and any other sources of revenues and collateral pledged to the repayment of those securities. To assist in making its determination the authority may engage, at the borrower's expense, independent consultants to assist in the evaluation of the project. In making this determination, the authority shall consider factors it considers necessary to measure and evaluate the sufficiency of the pledged revenues to repay the securities, including:

(1) Whether individuals or entities obligated to repay the securities have demonstrated sufficient revenues from the project or from other sources to repay the securities and a strong probability that those revenues will continue to be available for the term of the securities;

(2) Whether the applicant demonstrates a strong probability that the project will continue to operate and to provide the public benefits projected to be created for the term of the securities;

(3) Whether the applicant demonstrates that the benefits projected to be created by the project are enhanced through the use of financial assistance from the authority;

(4) Whether the applicant's creditworthiness is demonstrated by such factors as historical financial performance, management ability and the applicant's plan for marketing products or service and its ability to access conventional financing;

(5) Whether the applicant meets or exceeds industry average financial performance ratios commonly accepted in determining creditworthiness in that industry. In assessing projected financial performance, the authority must consider the value and effect of any contractual labor cost reductions that will be in effect at the time the financial assistance is provided;

(6) Whether collateral securing the repayment obligation, valued in place and in use, is reasonably sufficient under the circumstances;

(7) Whether the owner will make an important equity contribution to the project. If the applicant requests financing assistance from the authority in an amount greater than $25,000,000, the amount financed by the authority may not exceed $25,000,000 plus 50% of the total project costs in excess of $25,000,000. If other financing is subordinate to the financing provided by the authority, the amount financed by the authority may not exceed $25,000,000 plus 70% of the total project costs in excess of $25,000,000; and

(8) Whether the applicant demonstrates that the need for authority assistance is due to the reduced cost and increased flexibility of the financing for the project that result from the authority assistance and not from an inability to obtain necessary financing without the capital reserve fund security provided by the authority; [2009, c. 372, Pt. D, §5 (AMD).]

L. In the case of transmission facilities projects, the applicant is creditworthy and there is a strong likelihood that the revenue obligation securities will be repaid through the revenues of the project and any other source of revenues and collateral pledged to the repayment of those securities. In order to make this determination, the authority shall consider such factors as it considers necessary and appropriate in light of the special purpose or other nature of the business entity owning the project to measure and evaluate the project and the sufficiency of the pledged revenues to repay the obligations, including:

(1) Whether the individuals or entities obligated to repay the obligations have demonstrated sufficient revenues from the project or from other sources to repay the obligations and a strong probability that those revenues will continue to be available for the term of the revenue obligation securities;

(2) Whether the applicant demonstrates a strong probability that the project will continue to operate and provide the public benefits projected to be created for the term of the revenue obligation securities;

(3) Whether the applicant demonstrates that the benefits projected to be created by the project are enhanced through the use of financing assistance from the authority;

(4) Whether the applicant's creditworthiness is demonstrated by factors such as its historical financial performance, management ability, plan for marketing its product or service and ability to access conventional financing;

(5) Whether the applicant meets or exceeds industry average financial performance ratios commonly accepted in determining creditworthiness in that industry;

(6) Whether the applicant demonstrates that the need for authority assistance is due to the reduced cost and increased flexibility of the financing for the project that result from authority assistance and not from an inability to obtain necessary financing without the capital reserve fund security provided by the authority;

(7) Whether collateral securing the repayment obligation is reasonably sufficient under the circumstances;

(8) Whether the proposed project enhances the opportunities for economic development;

(9) The effect that the proposed project financing has on the authority's financial resources; and

(10) Whether the Northern Maine Transmission Corporation, as established in section 9202, has recommended the project.

Upon request by the authority, state agencies, including but not limited to the Public Utilities Commission, shall provide necessary assistance to the authority in evaluating the feasibility of the project and its importance for northern Maine. In providing assistance, the Public Utilities Commission shall consider whether the proposed project enhances the competitiveness of the wholesale and retail energy market; how the proposed project is likely to affect energy prices for Maine residents; whether the proposed project will augment or enhance the reliability and stability of the grid; and whether there is likely to be a long-term need for the product as produced by the proposed project.

The authority may establish, pursuant to rules adopted in accordance with Title 5, chapter 375, subchapter 2, application procedures, approval criteria and reasonable fees for transmission facilities projects. Rules adopted by the authority under this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. In addition, the authority may require the applicant to pay the reasonable costs of an evaluation of the project risks by an independent consultant. If the authority directs the applicant to pay for such an independent evaluation of the project, the authority shall make every reasonable effort, in its discretion, to minimize the cost of the evaluation and any delay such an evaluation may cause in authority action.

The authority may not finance any project involving an electric transmission line capable of operating at 69 kilovolts or more unless the Public Utilities Commission has issued a certificate of public convenience for the construction of the line pursuant to Title 35-A, section 3132; [2009, c. 517, §7 (AMD).]

M. In the case of an Efficiency Maine project, as defined in section 963-A, subsection 10-A, there is a reasonable likelihood that the income, proceeds, revenues and funds of Efficiency Maine Trust derived from or held for activities under Title 35-A, chapter 97 or otherwise pledged to payment of the bonds will be sufficient to pay the principal, the interest and all other amounts that may at any time become due and payable under the bonds. In making this determination, the authority shall consider Efficiency Maine Trust's analysis of the proposed bond issue and the revenues to make payments on the bonds and may require such information, projections, studies and independent analyses as it considers necessary or desirable and may charge Efficiency Maine Trust reasonable fees and expenses. The authority may require that it be indemnified, defended and held harmless by Efficiency Maine Trust for any liability or cause of action arising out of or with respect to the bonds. The principal and interest of bonds must be made payable solely from the income, proceeds, revenues and funds of Efficiency Maine Trust derived from or held for activities under Title 35-A, chapter 97 or other provision of law. Payment of the principal and interest of bonds may be further secured by a pledge of a loan, grant or contribution from the Federal Government or other source in aid of activities of Efficiency Maine Trust under Title 35-A, chapter 97; [2011, c. 261, §2 (AMD).]

N. In the case of recovery zone facility bonds, the project will benefit the county or counties in which it is located; and [2011, c. 261, §3 (AMD).]

O. (TEXT EFFECTIVE UNTIL 1/1/18) (TEXT REPEALED 1/1/18) In the case of an energy distribution system project regulated by the Public Utilities Commission with respect to rates or terms of service or that requires, for construction or operation, authorization or certification from the commission, the following conditions are met.

(1) The energy distribution system project has received all authorizations or certifications from the Public Utilities Commission necessary for construction and operation of the project. The authority may issue a certificate of approval for a project that has received conditional approvals or certifications from the commission, except that the authority's certificate becomes legally effective only upon fulfillment of the conditional provisions of the commission's certificates or approvals. If the commission has approved rates to be charged by the project or has issued a certificate of public convenience and necessity for the project, the authority shall take into consideration any findings and conclusions of law of the commission, including any findings and conclusions pertaining to the need for the project and the financial viability of the project.

(2) The authority has reviewed and considered any comments provided by the Director of the Governor's Energy Office and the Public Advocate.

(3) The authority has determined that the applicant is creditworthy and that there is a reasonable likelihood that the revenue obligation securities will be repaid through the revenues of the project and any other sources of revenues and collateral pledged to the repayment of those securities. In order to make these determinations, the authority shall consider such factors as it considers necessary and appropriate in light of the special purpose or other nature of the business entity owning the project and the specific purposes of the project to measure and evaluate the project and the sufficiency of the pledged revenues to repay the obligations, including, but not limited to:

(a) Whether the individuals or entities obligated to repay the obligations have demonstrated sufficient revenues from the project or from other sources to repay the obligations and a reasonable probability that those revenues will continue to be available for the term of the revenue obligation securities;

(b) Whether the applicant demonstrates a reasonable probability that the project will continue to operate and provide the public benefits projected to be created for the term of the revenue obligation securities;

(c) Whether the applicant's creditworthiness is demonstrated by factors such as its historical financial performance, management ability, plan for marketing its product or service and ability to access conventional financing;

(d) Whether the applicant meets or exceeds industry average financial performance ratios commonly accepted in determining creditworthiness in that industry;

(e) Whether the applicant demonstrates that the need for authority assistance is due to the reduced cost and increased flexibility of the financing for the project that result from authority assistance and not from an inability to obtain necessary financing without the capital reserve fund security provided by the authority;

(f) Whether collateral securing the repayment obligation is reasonably sufficient under the circumstances;

(g) Whether the proposed project enhances the opportunities for economic development;

(h) The effect that the proposed project financing has on the authority's financial resources;

(i) The financial performance of similar projects;

(j) The need for the project, as determined by the Public Utilities Commission and as indicated by any comments provided by the Director of the Governor's Energy Office, other public officials and members of the public;

(k) The nature and extent of customer commitment to use the project or the fuel or energy the project distributes or transmits;

(l) The cost advantages to end users of the fuel or energy to be distributed or transmitted by the project, to the extent those advantages may affect market penetration by the project; and

(m) The nature and extent of the applicant's equity contribution to payment of the costs of the project; such a contribution may not be less than 25% of the expected cost of the project.

This paragraph is repealed January 1, 2018. [2011, c. 655, Pt. MM, §8 (AMD); 2011, c. 655, Pt. MM, §26 (AFF).]

[ 2011, c. 655, Pt. MM, §8 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

3. Effect of certificate. A certificate of approval issued under this subchapter shall be conclusive proof that the authority has made the determinations required by this section.

[ 1981, c. 476, §2 (NEW) .]

4. Exception. This section and section 1044, subsection 2, shall not apply in the case of issue by the authority of revenue obligation securities for the purpose of acquiring one or more issues of outstanding revenue obligation securities issued by municipalities or one or more issues of any other bond not eligible for purchase pursuant to Title 30-A, chapter 225.

[ 1987, c. 737, Pt. C, §§15, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Assistance. In considering any request for financial assistance from an applicant for a project regulated by the Public Utilities Commission with respect to rates or terms of service or that requires for construction or operation authorization or certification from the commission, the commission, upon request of the authority, shall provide assistance in analyzing financial, economic or technical issues on which the commission has expertise. At the request of the commission, the authority shall assess the applicant a fee to be paid to the commission to reimburse the commission for any costs incurred by the commission that cannot be absorbed within its existing resources.

[ 2011, c. 261, §5 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §§60-64 (AMD). 1985, c. 344, §63 (AMD). 1985, c. 714, §29 (AMD). 1987, c. 697, §10 (AMD). 1987, c. 737, §§C15,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 585, §C12 (AMD). 1995, c. 4, §§5-7 (AMD). 1999, c. 484, §§5-7 (AMD). 2003, c. 506, §§2-4 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 372, Pt. D, §§5-7 (AMD). 2009, c. 517, §§7-9 (AMD). 2011, c. 261, §§2-5 (AMD). 2011, c. 586, §3 (AMD). 2011, c. 655, Pt. MM, §8 (AMD). 2011, c. 655, Pt. MM, §26 (AFF).



10 §1044. Issuance of revenue obligation securities

1. Notice of intent to issue bonds; actions to contest validity. The authority may provide, at one time or from time to time, for the issuance of revenue obligation securities of the authority for the purposes authorized in this chapter. No revenue obligation securities of the authority may be issued until:

A. A certificate of approval, as provided in section 1043, has been issued; and [1985, c. 344, §64 (AMD).]

B. [1985, c. 344, §64 (RP).]

C. A notice of the intent of the authority to issue the securities is published at least once in the state newspaper and in a newspaper of general circulation in the municipality in which the project is to be located:

(1) No later than 14 full days after the date on which the certificate is issued;

(2) Describing the general purpose or purposes for which the securities are to be issued;

(3) Stating the maximum principal amount of the proposed securities;

(4) Setting forth or summarizing the text of the certificate of approval; and

(5) Including a statement as to the time within which any petition to contest the issuance of the securities or to set aside or otherwise obtain relief on the grounds of invalidity of the certificate of approval must be commenced. [1985, c. 344, §64 (AMD).]

Any action or proceeding in any court to contest the issuance of the securities, to set aside a certificate of approval or to obtain relief upon the grounds that the certificate of approval was improperly issued, was issued for unauthorized purposes, or is otherwise invalid for any reason, must be started within 30 days after the date of the publication required by paragraph C and otherwise shall be governed by Title 5, chapter 375, subchapter VII. Notwithstanding the provisions of section 969-A, subsection 11 and Title 5, chapter 375, subchapter VII, including, but not limited to, Title 5, sections 11002 and 11003, any such action or proceeding must be commenced only by first serving the petition for review upon the authority, in hand, within that 30-day period. For the purposes of this subchapter and the Maine Administrative Procedure Act, Title 5, chapter 375, the later date of newspaper publication required by paragraph C shall constitute the final agency action with respect to the certificate of approval and the issuance of the securities. After the expiration of the 30-day period of limitation, no right of action or defense founded upon the invalidity of the approval or contesting any provision or the issuance of the certificate of approval or the issuance of the securities may be started or asserted nor may the certificate of approval or the issuance of the securities be open to question in any court upon any grounds.

[ 1989, c. 765, §2 (AMD) .]

2. Treasurer of State as agent. The Treasurer of State shall at the direction of the authority, act as the authority's agent for the sale and delivery of revenue obligation securities and anticipatory notes. The Treasurer of State shall assist the authority in the preparation, issuance, negotiation and sale of the securities and notes and provide reasonable advice and management assistance. The authority may employ further counsel or assistants or act in its own behalf, provided that the sale and delivery of revenue obligation securities and anticipatory notes shall be carried out at the authority's direction with and through the Treasurer of State.

[ 1981, c. 476, §2 (NEW) .]

3. Resolution.

[ 1985, c. 344, §65 (RP) .]

4. Conclusive authorization. All revenue obligation securities of the authority shall be conclusively presumed to be fully authorized and issued under the laws of the State, and any person or governmental unit shall be estopped from questioning their authorization, sale, issuance, execution or delivery by the authority.

[ 1985, c. 344, §66 (AMD) .]

5. Maturity; interest. The securities of each issue of revenue obligation securities shall be dated, shall mature at a time or times not exceeding 30 years from their date and shall bear interest at a rate or rates determined by the authority. At the option of the authority, the securities may be made redeemable before maturity at a price or prices and under terms and conditions fixed prior to their issuance.

[ 1981, c. 476, §2 (NEW) .]

6. Form. The authority shall determine the form of the securities, including any attached interest coupons, the manner of execution of the securities, the denomination or denominations of the securities and the place or places for payment of principal and interest, which may be at any financial institution within or without the State. Revenue obligation securities shall be executed in the name of the authority by the manual or facsimile signature of the authorized official or officials. Any attached coupons shall be executed with the manual or facsimile signature of the authorized official or officials. Signatures and facsimiles of signatures on securities and coupons will be valid for all purposes even if the authorized official ceases to hold office before delivery of the securities. The securities may be issued in coupon or registered form or both as the authority may determine. Provision may be made for the registration of any coupon securities as to principal alone and as to both principal and interest, and for the reconversion into coupon securities of any securities registered as to both principal and interest. In addition to this subsection, the authority may provide for transfer of registration of its registered revenue obligation securities by book entry on the records of the entity designated for that purpose and may enter into such contractual arrangements as may be necessary to accomplish these purposes. In the event a book entry method of transfer is used, principal of and interest on those registered securities shall be payable to the registered owner shown in the book entry, his legal representatives, successors or transferees.

[ 1985, c. 344, §67 (AMD) .]

7. Sale. The authority may sell the securities at a public or private sale, in a manner and at a price it determines is in the best interest of the authority. The authority shall not sell the securities to any firm, partnership, corporation or association, including an affiliate or subsidiary, which is a party to any contract pertaining to the financed project or which is to rent, purchase, lease or otherwise occupy premises constituting part of the project. The authority may sell its securities to a seller of the project if the project is to be used and operated by a 3rd party.

[ 1981, c. 476, §2 (NEW) .]

8. Proceeds. The proceeds of each issue shall be used solely for the authorized purposes and shall be disbursed as provided in the securing trust agreement or other document. Administration costs incurred by the authority under this program may be drawn from those proceeds. If the proceeds are less than the cost of the project, by error in the estimate or otherwise, additional securities may be issued in a like manner to provide the amount of the deficit and, unless otherwise provided in the securing trust agreement or such other document and without again carrying out the procedures set forth in section 1043, the additional securities are deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the securities first issued for the same purpose. The authority may place limits or restrictions on the issuance of additional revenue obligation securities through the securing trust agreement or other document. The authority may provide for the replacement of mutilated, destroyed or lost securities. Revenue obligation securities may be issued under this subchapter without obtaining the consent of any department, division, commission, board, bureau or agency of the State and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this subchapter. Notwithstanding any of the other provisions of this subchapter, or of any recitals in any securities issued under this subchapter, all such securities are deemed to be negotiable instruments issued under the laws of this State.

[ 1985, c. 344, §68 (AMD) .]

9. Credit not pledged. Except as provided in this subsection, securities issued under this subchapter do not constitute any debt or liability of the State or of any municipality therein or any political subdivision thereof, or of the authority or a pledge of the faith and credit of the State or of any such municipality or political subdivision, but are payable solely from the revenues of the project or projects for which they are issued or from other eligible collateral or the revenues or proceeds of other eligible collateral pledged to the payment of the revenue obligation securities and all such securities must contain on their face a statement to that effect. The issuance of securities under this subchapter does not directly or indirectly or contingently obligate the State or any municipality or political subdivision to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. Under subchapter 2, the authority may insure loans made with the proceeds of revenue obligation securities. To these ends, the faith and credit of the State may be pledged, under and consistent with the terms and limitations of the Constitution of Maine, Article IX, Section 14-A or 14-D, and such further limitations, if any, as may be provided by statute.

[ 2003, c. 537, §49 (AMD); 2003, c. 537, §53 (AFF) .]

10. Anticipatory borrowing. In anticipation of the sale of securities under this subchapter, the authority may issue temporary notes and renewal notes, the total face amount of which does not exceed at any one time outstanding the authorized amount of the securities. The period of such anticipatory borrowing shall not exceed 3 years and the time within which the securities are to become due shall not be extended by the anticipatory borrowing beyond the term permitted by law.

[ 1985, c. 344, §70 (AMD) .]

11. Environmental protection. For all revenue obligation securities in excess of $1,000,000 and in other instances when the authority determines it is appropriate, the authority shall obtain a written assessment from the Department of Environmental Protection of the environmental conditions known by the department to exist at a project location so that the authority fully considers environmental risks when making its decisions. Environmental conditions posing risks that must be considered include, but are not limited to, licensing obligations, existing or historic regulatory noncompliance and site clean-up responsibilities.

[ 2003, c. 537, §53 (AFF); 2003, c. 537, §50 (RPR) .]

12. Energy facilities. In the case of an energy generating system, an energy distribution system or an industrial-commercial project, any of which includes hydroelectric facilities:

A. Revenue obligation securities of the authority shall not be issued until the Public Utilities Commission has certified that all licenses required by that commission with respect to the project have been issued or that none are required; and [1985, c. 344, §71 (NEW).]

B. Revenue obligation securities of the authority shall not be issued until the Director of Energy Resources has reviewed and commented upon the project proposal. The director shall make his comments within 30 days after receipt of a notification and copy of the project proposal from the authority. The authority shall take the comments into consideration in its processing of the project. [1985, c. 344, §71 (NEW).]

[ 1985, c. 714, §32 (AMD) .]

13. Limitation. The authority may not issue revenue obligation securities for energy distribution system projects unless the authority issued a certificate of approval for the energy distribution system project before January 1, 2018. Notwithstanding this subsection, revenue refunding securities may be issued to refund any outstanding revenue obligation securities.

[ 2011, c. 586, §4 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §§65,66 (AMD). 1983, c. 519, §15 (AMD). 1985, c. 344, §§64-71 (AMD). 1985, c. 714, §§30-32 (AMD). 1989, c. 765, §2 (AMD). 2003, c. 537, §§49,50 (AMD). 2003, c. 537, §53 (AFF). 2011, c. 586, §4 (AMD).



10 §1045. Trust agreements; financial documents; resolutions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §72 (RP).



10 §1045-A. Trust agreements or other documents

1. Trust agreements or other documents. At the discretion of the authority, revenue obligation securities may be issued under this subchapter pursuant to a trust agreement or other document. The trust agreement or other document may:

A. Pledge or assign the revenues or proceeds of the project or projects or other eligible collateral; [1985, c. 344, §73 (NEW).]

B. Set forth the rights and remedies of the security holders and other persons and contain any reasonable and legal provisions for protecting the rights and remedies of the security holders; [1985, c. 344, §73 (NEW).]

C. Restrict the individual right of action by security holders; and [1985, c. 344, §73 (NEW).]

D. Include covenants setting forth the duties of the authority and user in relation to:

(1) Acquisition of property or eligible collateral;

(2) Construction, reconstruction, renewal, replacement and insurance of the project or eligible collateral;

(3) Rents to be charged or other payments to be made for use;

(4) Payment for the project or eligible collateral; and

(5) Custody, safeguarding and application of all money. [1985, c. 344, §73 (NEW).]

Any financial institution may furnish indemnifying bonds or pledge the securities as may be required by the authority.

[ 1985, c. 344, §73 (NEW) .]

2. Mortgages. To further secure the payment of the revenue obligation securities, the trust agreement or other document may mortgage or assign the mortgage of the project, or any part, and create a lien upon or security interest in any or all of the project. In the event of a default with respect to the revenue obligation securities, the trustee, mortgagee or other person may be authorized by the trust agreement or other document containing a mortgage or assignment of a mortgage to take possession of, hold, manage and operate all or any part of the mortgaged property and, with or without taking possession, to sell or, from time to time, to lease the property in accordance with law. Any security interest granted by the authority under this chapter may be created and perfected in accordance with the Uniform Commercial Code, Title 11, Article 9-A.

[ 1999, c. 699, Pt. D, §4 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

3. Additional provisions. Any trust agreement or other document may contain provisions which shall be a part of the contract with holders of revenue obligation securities as to:

A. Pledging any specified revenues or assets of the authority to secure the payment of the securities, subject to agreements with existing holders of securities; [1985, c. 344, §73 (NEW).]

B. Pledging all or any part of the unencumbered revenues or assets of the authority to secure the payment of the securities, subject to agreements with existing holders of securities; [1985, c. 344, §73 (NEW).]

C. Setting aside of, regulating and disposing of reserves or sinking funds; [1985, c. 344, §73 (NEW).]

D. Limitations on the purpose to which the proceeds of sale of securities may be applied and the pledge of the proceeds to secure the payment of the securities or of any issue of securities; [1985, c. 344, §73 (NEW).]

E. Limitations on the issuance of additional securities; [1985, c. 344, §73 (NEW).]

F. The terms upon which additional securities may be issued and secured and the refunding of outstanding or other securities; [1985, c. 344, §73 (NEW).]

G. The procedure, if any, by which the terms of any contract with holders of securities may be amended or abrogated, including the proportion of the holders which must consent and the manner in which the consent may be given; [1985, c. 344, §73 (NEW).]

H. Limitations on the amount of money to be expended by the authority for operating expenses of the authority; [1985, c. 344, §73 (NEW).]

I. Vesting in a trustee or trustees such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the holders of the securities under this subchapter and limiting or abrogating the right of the holders of the securities to appoint a trustee under this chapter or limiting the rights, powers and duties of the trustee; [1985, c. 344, §73 (NEW).]

J. Defining the acts or omissions to act which will constitute a default in the obligations and duties of the authority to the holders of the securities and providing for the rights and remedies of the holders of the securities in the event of default, including, as a matter of right, the appointment of a receiver; but only if the rights and remedies are not inconsistent with the general laws of the State and other provisions of this subchapter; and [1985, c. 344, §73 (NEW).]

K. Any other matters, of like or different character, which in any way affect the security or protection of the holders of the securities. [1985, c. 344, §73 (NEW).]

[ 1985, c. 344, §73 (NEW) .]

4. Expenses; pledges. All expenses incurred in carrying out a trust agreement or financial document may be treated as a part of the cost of the operation of the project. All pledges of revenue or eligible collateral under this subchapter shall be valid and binding from the time when the pledge is made. All the revenues or eligible collateral pledged and later received by the authority shall immediately be subject to the lien of the pledges without any physical delivery or further action under the Uniform Commercial Code or otherwise. The lien of the pledges shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise, against the authority, irrespective of whether the parties have notice thereof.

[ 1985, c. 344, §73 (NEW) .]

5. Other provisions. A trust agreement or financial document may contain other provisions the authority deems reasonable and proper for the security of the security holders.

[ 1985, c. 344, §73 (NEW) .]

SECTION HISTORY

1985, c. 344, §73 (NEW). 1999, c. 699, §D4 (AMD). 1999, c. 699, §D30 (AFF).



10 §1046. Rentals and revenues

1. Provisions. Before issuing revenue obligation securities, the authority shall determine that there will at all times be revenues and funds sufficient:

A. To pay the principal of and the interest of the securities as they become due and payable and, in its discretion, to create and maintain reserves for that purpose; and [1985, c. 344, §74 (AMD).]

B. To pay the cost of maintaining and, where applicable, repairing the project unless provision is made in the financial document or other contract for maintenance and, where applicable, repair. [1985, c. 344, §74 (AMD).]

[ 1985, c. 344, §74 (AMD) .]

2. Sinking fund. All project rentals and other revenues, except those required in subsection 1, paragraph B or to provide reserves for maintenance and, where applicable, repair may be set aside at regular intervals, as provided in the trust agreement or other document, and deposited to the credit of a sinking fund charged with payment of the interest and principal of the securities as they fall due, any necessary charges of paying agents for paying principal and interest, and the redemption price or the purchase price of securities retired by call or purchase. The use and disposition of moneys to the credit of the sinking fund shall be subject to regulations prescribed in the trust agreement or other document. Except as may otherwise be provided in the trust agreement or other document, the sinking fund shall be a fund for the benefit of all securities issued for the project or projects without distinction or priority of one over another.

[ 1985, c. 344, §74 (AMD) .]

3. Trust funds. All moneys received under this subchapter shall be deemed trust funds, to be held and applied solely as provided in this subchapter. Any officer to whom, or any bank, trust company or other fiscal agent or trustee to which the moneys shall be paid shall act as trustees of the moneys and shall hold and apply them for the purposes of this subchapter, subject to the requirements of this subchapter, the trust agreement or other applicable document.

[ 1985, c. 344, §74 (AMD) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §74 (AMD).



10 §1047. Remedies

Any holder of revenue obligation securities or coupons issued under this subchapter and the trustee under any trust agreement, except as restricted by the trust agreement or applicable document, may, by appropriate legal action, protect and enforce any and all rights under the laws of this State or granted under this subchapter, the trust agreement or other document, including the appointment of a receiver, and may enforce and compel the performance of all duties required by this subchapter, the trust agreement or other document to be performed by the authority, including the collecting of rates, fees and charges for the use of the project. Any proceeding shall be brought for the benefit of all holders of the securities and any coupons. [1985, c. 344, §75 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §75 (AMD).



10 §1048. Revenue refunding securities

The authority may provide for the issuance of revenue refunding securities of the authority to refund any outstanding revenue obligation securities issued under this subchapter, subchapter IV or under previous chapter 104 or to refund any obligations or securities of any municipality, including the payment of any redemption premiums and any interest accrued or to accrue to the date of redemption, and, if considered advisable by the authority, to construct or enable the construction of improvements, extensions, enlargements or additions of the original project. The authority may provide for the issuance of revenue obligation securities of the authority for the combined purpose of refunding any outstanding revenue obligation securities or revenue refunding securities issued under this subchapter, subchapter IV or under previous chapter 104 or to refund any obligations or securities of any municipality, including the payment of redemption premiums and interest accrued or to accrue and paying all or any part of the cost of acquiring or constructing or enabling the acquisition or construction of any additional project or part or any improvements, extensions, enlargements or additions of any project. The issuance of the securities, the maturities and other details, the rights and remedies of the holders and the rights, powers, privileges, duties and obligations of the authority are governed by the provisions of this subchapter insofar as they are applicable. [1993, c. 741, §2 (AMD).]

Notwithstanding the foregoing, the authority may approve or disapprove the issuance of revenue refunding securities without any notice of the issuance being given by the authority, by the applicant or otherwise, under section 1043, subsection 1; section 1044, subsection 1; or otherwise, and without having to hold any public hearing or otherwise fulfill the requirements of section 1043, if the authority determines that no expansion of the original project is involved and there will be no increase in the original amount of the revenue obligation securities issued for the project. Once the authority has made the determinations, it may approve the issuance of revenue refunding securities by issuing an amended certificate of approval. [1993, c. 741, §2 (NEW).]

If, in connection with any outstanding revenue obligation securities issued under previous chapter 104, any predecessor to the authority financed or guaranteed more than 90% of the total value of a project, the authority, in connection with issuing its revenue refunding securities, may continue to finance or guarantee the corresponding percentage of the total value of the project financed or guaranteed by its predecessor, notwithstanding section 1026-A, subsection 1, paragraph A, subparagraph (1). [2003, c. 537, §51 (AMD); 2003, c. 537, §53 (AFF).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §76 (AMD). 1985, c. 593, §2 (AMD). 1993, c. 741, §2 (AMD). 2003, c. 537, §51 (AMD). 2003, c. 537, §53 (AFF).



10 §1049. Tax exemption

Revenue obligation securities issued under this subchapter shall constitute a proper public purpose and the securities, their transfer and the income from them, including any profits made on their sale, shall at all times be exempt from taxation within the State, whether or not those securities, their transfer or the income from them, including any profits made on their sale, are subject to taxation under the United States Internal Revenue Code, as amended. [1987, c. 393, §11 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1987, c. 393, §11 (AMD).



10 §1050. Leasehold or other interests of lessee taxable

The interest of the user of any project is subject to taxation in the manner provided for similar interest in Title 36, section 551, subject to Title 36, sections 655 and 656. [1981, c. 476, §2 (NEW).]

SECTION HISTORY

1981, c. 476, §2 (NEW).



10 §1051. Bonds as legal investments

The revenue obligation securities of the authority and any loan or extension of credit issued under this subchapter, shall be legal investments in which all public officers and public bodies of the State, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking associations, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries and all other persons who are now or may later be authorized to invest in bonds or other obligations of the State, may properly and legally invest funds, including capital, in their control or belonging to them. The revenue obligation securities and any loan or extension of credit which is issued under this subchapter are also made securities which may properly and legally be deposited with and received by all public officers and bodies of the State or any agency or political subdivisions and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the State is now or may later be authorized by law. [1985, c. 344, §77 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §77 (AMD).



10 §1052. Successor to Maine Guarantee Authority

The Finance Authority of Maine is the successor to the former Maine Guarantee Authority and all securities, mortgages, trust agreements, authorizations, financial documents, resolutions and actions of the Maine Guarantee Authority shall be obligations, resolutions or actions of the Finance Authority of Maine. [1983, c. 519, §16 (NEW).]

SECTION HISTORY

1983, c. 519, §16 (NEW).



10 §1053. Capital reserve funds; obligation of State

1. Capital reserve fund. The authority may create and establish one or more capital reserve funds and may pay into any such capital reserve fund any money appropriated and made available by the State for the purposes of any such fund, any proceeds of sale by the authority of revenue obligation securities to the extent determined by the authority and any other money available to the authority. For purposes of this section, the amount of any letter of credit, insurance contract, surety bond or similar financial undertaking available to be drawn on and applied to obligations to which money in any such fund may be applied shall be deemed to be and counted as money in the capital reserve fund.

[ 1987, c. 697, §11 (AMD) .]

2. Application. Money held in any capital reserve fund, except as provided in this section, shall be used solely with respect to revenue obligation securities, repayment of which is secured by any such fund and solely for the payment of principal of the securities, the purchase or redemption of the securities, including any fees or premiums or the payment of interest on the securities. In addition, if the authority obtains a letter of credit, insurance contract, surety bond or similar financial undertaking to establish and fund a capital reserve fund under subsection 1, money in the fund may be used to pay, as and when due, whether by acceleration or otherwise, all reimbursement obligations of the authority established in connection with that letter of credit, insurance contract, surety bond or similar financial undertaking, including, but not limited to, all fees, expenses, indemnities and commissions. Money in excess of the reserve requirement established as provided in subsection 3 may be transferred to other funds and accounts of the authority.

[ 1989, c. 552, §16 (AMD); 1989, c. 594, §1 (AMD); 1989, c. 594, §3 (AFF) .]

3. Reserve requirement. The authority may provide that money in any such fund shall not be withdrawn at any time in such amount as would reduce the amount of any such fund below an amount established by the authority with respect to the fund, the amount established by the authority being referred to as the "capital reserve requirement," except for the purpose of paying the amount due and payable with respect to revenue obligation securities, repayment of which is secured by any such fund, or reimbursement obligations of the authority with respect to any letter of credit, insurance contract, surety bond or similar financial undertaking pertaining to any such fund.

[ 1989, c. 552, §17 (AMD); 1989, c. 594, §2 (AMD); 1989, c. 594, §3 (AFF) .]

4. Issuance limit. The authority may provide that it shall not issue revenue obligation securities if the capital reserve requirement established by the authority with respect to securities outstanding and then to be issued and secured by any such fund will exceed the amount of any such fund, including the amount available under any letter of credit, insurance contract, surety bond or other similar financial undertaking given to secure the capital reserve requirement, at the time of issuance, unless the authority, at the time of issuance of the securities, shall deposit in any such fund from proceeds of the securities so to be issued, or from other sources, an amount, which, together with the amounts then in any such fund and amounts available under any letter of credit, insurance contract, surety bond or other similar financial undertaking, will not be less than the capital reserve requirement.

[ 1989, c. 552, §17 (AMD); 1989, c. 594, §2 (AMD); 1989, c. 594, §3 (AFF) .]

5. Appropriation. On or before December 1st, annually, the authority shall certify to the Governor the amount, if any, necessary to restore the amount in any capital reserve fund, to which this subsection is stated in the trust agreement or other document to apply, to the capital reserve requirement. The Governor shall forthwith pay from the Contingent Account to any such fund so much of the amount as is available in the Contingent Account and shall forthwith transmit to the Legislature such certification and a statement of the amount, if any, remaining to be paid and the amount so certified shall be appropriated and paid to the authority during the then current state fiscal year.

[ 1985, c. 344, §78 (NEW) .]

6. Securities outstanding. The principal amount of revenue obligation securities the authority may have outstanding at any one time, to which subsection 5 is stated to apply in the trust agreement or other document, may not exceed an aggregate principal amount equal to $912,000,000 as follows:

A. The sum of $180,000,000 consisting of not more than $150,000,000 for loans and up to $30,000,000 for use of bond proceeds to fund capital reserve funds for revenue obligation securities issued pursuant to this subchapter relating to loans for electric rate stabilization projects or loans for energy distribution system projects; [2011, c. 586, §5 (AMD).]

B. The sum of $120,000,000 consisting of not more than $100,000,000 for loans and up to $20,000,000 for use of bond proceeds to fund capital reserve funds for revenue obligation securities issued pursuant to this subchapter relating to loans for major business expansion projects; [1999, c. 531, Pt. G, §1 (RPR).]

C. The sum of $57,000,000 consisting of not more than $45,000,000 for loans and up to $12,000,000 for use of bond proceeds to fund capital reserve funds for revenue obligation securities issued pursuant to this subchapter relating to workers' compensation residual market mechanism projects; [1999, c. 531, Pt. G, §1 (RPR).]

D. The sum of $150,000,000 less the aggregate outstanding balance of mortgage loans secured by capital reserve funds pursuant to section 1032 for all other revenue obligation securities issued pursuant to this subchapter; [2003, c. 506, §5 (AMD).]

E. The sum of $120,000,000 consisting of not more than $100,000,000 for loans and up to $20,000,000 for use of bond proceeds to fund capital reserve funds for revenue obligation securities issued pursuant to this subchapter relating to loans for paper industry job retention projects; [2007, c. 464, §9 (AMD).]

F. The sum of $100,000,000 consisting of not more than $85,000,000 for loans and up to $15,000,000 for use of bond proceeds to fund capital reserve funds for revenue obligation securities issued pursuant to this subchapter relating to loans for transmission facilities projects as defined in section 963-A, subsection 49-H; and [2007, c. 464, §9 (AMD).]

G. The sum of $35,000,000 consisting of not more than $30,000,000 for the purposes stated in section 1020-A, subsection 1, paragraphs A and C and up to $5,000,000 for use of bond proceeds to fund capital reserve funds for revenue obligation securities issued pursuant to section 1020-A, subsection 1, paragraph A. [2007, c. 464, §9 (NEW).]

The amount of revenue obligation securities issued to refund securities previously issued may not be taken into account in determining the principal amount of securities outstanding, as long as proceeds of the refunding securities are applied as promptly as possible to the refunding of the previously issued securities. In computing the total amount of revenue obligation securities of the authority that may at any time be outstanding for any purpose, the amounts of the outstanding revenue obligation securities that have been issued as capital appreciation bonds or as similar instruments are valued as of any date of calculation at their then current accreted value rather than their face value.

[ 2011, c. 586, §5 (AMD) .]

SECTION HISTORY

1985, c. 344, §78 (NEW). 1985, c. 714, §33 (AMD). 1987, c. 697, §§11-13 (AMD). 1989, c. 552, §18 (AMD). 1989, c. 594, §§1-3 (AMD). 1993, c. 460, §8 (AMD). 1993, c. 712, §5 (AMD). 1995, c. 4, §8 (AMD). 1995, c. 120, §1 (AMD). 1995, c. 120, §5 (AFF). 1995, c. 289, §6 (AMD). 1997, c. 489, §7 (AMD). 1997, c. 492, §1 (AMD). 1997, c. 492, §7 (AFF). 1997, c. 781, §1 (AMD). 1999, c. 484, §8 (AMD). 1999, c. 513, §5 (AMD). 1999, c. 531, §G1 (AMD). 2003, c. 506, §5 (AMD). 2007, c. 464, §9 (AMD). 2011, c. 261, §6 (AMD). 2011, c. 586, §5 (AMD).



10 §1054. Taxable bond option

With respect to all or any portion of any issue of any bonds or any series of bonds that the authority may issue in accordance with the limitations and restrictions of this subchapter, the authority may covenant and consent that the interest on the bonds is includable, under the United States Internal Revenue Code of 1986 or any subsequent corresponding internal revenue law of the United States, in the gross income of the holders of the bonds to the same extent and in the same manner that the interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders under the United States Internal Revenue Code or any subsequent law. Bonds issued pursuant to this section are not subject to any limitations or restrictions of any law that may limit the authority's power to issue those bonds or to the procedures set forth in section 1043 or in section 1044, subsections 1, 11 and 12; except that the procedures set forth in section 1043 do apply with respect to major business expansion projects. The foregoing grant of power may not be construed as limiting the inherent power of the State or its agencies under any other provision of law to issue debt, the interest on which is includable in the gross income of the holders of the interest under the United States Internal Revenue Code or any subsequent law. Any action or proceeding in any court to contest the issuance of the securities, the approval by the authority of a project to benefit from issuance of the securities or the approval by the authority of mortgage insurance or the provision of a capital reserve fund for the securities for any reason must be started within 30 days after the date on which the members of the authority adopt a formal resolution approving issuance of the securities and otherwise must be governed by Title 5, chapter 375, subchapter VII. Once the authority has adopted a resolution to approve the issuance of securities pursuant to this section, any action by the authority to amend, alter or revise the resolution may not commence a new period of time within which any such action or proceeding may be commenced. Notwithstanding the provisions of section 969-A, subsection 11 and Title 5, chapter 375, subchapter VII, including, but not limited to, Title 5, sections 11002 and 11003, any such action or proceeding may be commenced only by first serving the petition for review upon the authority, in hand, within that 30-day period. After the expiration of the 30-day period of limitation, no right of action or defense founded upon the invalidity of the resolution or contesting any provision of the resolution, any amendment to the resolution or the issuance of the securities may be started or asserted nor may the resolution or the issuance of the securities be open to question in any court upon any grounds. [1995, c. 4, §9 (AMD).]

SECTION HISTORY

1985, c. 344, §78 (NEW). 1985, c. 593, §3 (AMD). 1987, c. 393, §12 (AMD). 1995, c. 4, §9 (AMD).



10 §1055. Revenue obligation securities for waste facilities, waste disposal services or recycling projects

In addition to any other powers and for the purposes of this chapter and Title 38, chapter 24, the authority may exercise powers and authority previously granted to the former Maine Waste Management Agency in Title 38, sections 2211 to 2222. [1995, c. 465, Pt. B, §5 (NEW); 1995, c. 465, Pt. C, §2 (AFF).]

SECTION HISTORY

1995, c. 465, §B5 (NEW). 1995, c. 465, §C2 (AFF).






Subchapter 4: MUNICIPAL SECURITIES APPROVAL PROGRAM

10 §1061. Powers of the municipality under this program

A municipality may: [1981, c. 476, §2 (NEW).]

1. Kinds of projects. Acquire, construct, reconstruct, maintain, renew, replace or provide financing assistance for eligible projects, or assist a user to acquire, construct, reconstruct, maintain, renew or replace eligible projects;

A. [1985, c. 344, §79 (RP).]

B. [1985, c. 344, §79 (RP).]

[ 1985, c. 344, §79 (RPR) .]

2. Securities. Issue revenue obligation securities of the municipality to pay the costs of, or provide financing for, projects enumerated in subsection 1;

[ 1981, c. 476, §2 (NEW) .]

3. Refunding securities. Issue revenue refunding obligation securities of the municipality to refund any outstanding revenue obligation securities issued under this subchapter or under subchapter III or to refund any other obligations or securities of the municipality;

[ 1985, c. 593, §4 (AMD) .]

4. Acquisition and disposal of property. Acquire or enable a user to acquire upon reasonable terms from subchapter IV funds the lands, structures, property, rights, rights-of-way, franchises, easements and other interests in lands, including lands lying under water and riparian rights, which are located within the State and deemed necessary or convenient for the construction or operation of any subsection 1 project and to dispose of them;

[ 1981, c. 476, §2 (NEW) .]

5. Contracts. Make and enter into all financing documents including security agreements, mortgages, contracts and trust agreements securing revenue obligation securities issued under this subchapter, provided all expenses are payable solely from funds made available under this subchapter;

[ 1981, c. 476, §2 (NEW) .]

6. Employment of specialists. Employ consulting and other engineers, attorneys, accountants, construction and financial experts, superintendents, managers and other necessary employees and agents and fix their compensation, provided all expenses are payable solely from funds made available under this subchapter;

[ 1981, c. 476, §2 (NEW) .]

7. Government contracts. Enter into contracts with other municipalities, the State or a federal agency relating to any subsection 1 project. In the case of contracts with federal agencies involving pollution-control facilities, the consent of the Board of Environmental Protection shall first be obtained, notwithstanding Title 38, section 362;

[ 1981, c. 476, §2 (NEW) .]

8. Government aid. Accept loans or grants for the planning, construction or acquisition of any subsection 1 project from an authorized agency of the State or a federal agency and enter into agreements with the agency respecting the loans or grants. In the case of loans, grants or other aid from a federal agency involving pollution-control facilities, the consent of the Board of Environmental Protection shall first be obtained, notwithstanding Title 38, section 362;

[ 1981, c. 476, §2 (NEW) .]

9. General powers. Do all acts and things necessary or convenient to carry out the powers expressly granted in this subchapter. Except as otherwise provided in this subchapter, the powers of a municipality may be exercised by or under the direction of its municipal officers;

[ 1981, c. 476, §2 (NEW) .]

10. Applicability. Title 14, section 6010, shall not apply to leases made under this section. Leases made under this section may provide that obligations of the lessees shall be unconditional; and

[ 1981, c. 476, §2 (NEW) .]

11. Application of Title 32, chapter 13. The provisions of Title 32, chapter 13, relating to dealers in securities, shall not apply to revenue obligation securities issued, reissued or refunded under this subchapter.

[ 1981, c. 476, §2 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §17 (AMD). 1983, c. 648, §4 (AMD). 1983, c. 699, §4 (AMD). 1983, c. 862, §32 (AMD). 1985, c. 344, §79 (AMD). 1985, c. 593, §4 (AMD).



10 §1061-A. Limitations on certain projects

In the case of projects consisting of multi-family or single-family residential property, the Maine State Housing Authority has responsibility to approve or disapprove such projects in accordance with regulations adopted pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, in lieu of the approval required by the authority under this subchapter, provided that this section applies only to projects that require an allocation under any applicable state bond ceiling for tax-exempt bonds. [RR 1991, c. 2, §30 (COR).]

1. Retail stores.

[ 1991, c. 606, Pt. F, §3 (RP) .]

2. Professional office space.

[ 1991, c. 606, Pt. F, §3 (RP) .]

3. Reconstruction of existing building projects.

[ 1991, c. 606, Pt. F, §3 (RP) .]

4. Residential property.

[ 1991, c. 606, Pt. F, §3 (RP) .]

SECTION HISTORY

1985, c. 344, §80 (NEW). 1985, c. 594, §3 (AMD). 1987, c. 393, §13 (AMD). RR 1991, c. 2, §30 (COR). 1991, c. 606, §F3 (RPR).



10 §1061-B. Designation of issuer of recovery zone facility bonds and qualified energy conservation bonds

To the extent permitted by federal law, and to the extent not previously reallocated pursuant to section 1074-A or 1074-B, the county commissioners of any county may authorize the authority to issue recovery zone facility bonds or qualified energy conservation bonds on behalf of that county pursuant to subchapter 3 or a municipality to issue recovery zone facility bonds or qualified energy conservation bonds on behalf of that county pursuant to this subchapter. [2009, c. 517, §10 (NEW).]

SECTION HISTORY

2009, c. 517, §10 (NEW).



10 §1062. Assistance to municipalities

The authority may assist municipalities in negotiations with prospects, drafting of contracts, arranging for financing and negotiations for sale of securities to be issued under this subchapter. [1983, c. 519, §18 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §18 (AMD).



10 §1063. Certificates of approval

1. Issue. The authority may approve or disapprove projects and issue certificates of approval upon application by municipalities proposing to issue revenue obligation securities under this subchapter. The authority shall publish, once in the state newspaper and in a newspaper of general circulation in the municipality in which the project is to be located, notice of the date on which the authority will consider the application. The notice shall be published at least 7 days prior to the date scheduled for such consideration, shall set forth the name of the municipality and the proposed user of the project, describe generally the project and set forth the time and place at which the application will be considered. In addition to the notice required to be published by the authority, the applicant shall make all reasonable efforts to give timely notice to any and all known competitors of the time and place at which the application will be considered. Where individual written notice is not practical, as determined by the authority, the authority may specify other or additional forms of notice, including display newspaper advertisements and written notice to any trade, industry, professional or interest group. The certificate of approval shall identify and describe each project as to location, purpose and amount of revenue obligation securities to be issued.

[ 1985, c. 344, §81 (AMD) .]

2. Criteria. Before issuing a certificate of approval for any project, the authority shall determine that:

A. The project will make a contribution to the economic growth of, the control of pollution in or the betterment of the health, welfare or safety of the inhabitants of the State; [1985, c. 344, §82 (AMD).]

B. The project will not result in a substantial detriment to existing business in the State. In order to make this determination, the authority shall consider, pursuant to rules adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, such factors as it deems necessary to measure and evaluate the effect of the project on existing business, including considering:

(1) Whether a project should be approved if, as a result of the project, there will not be sufficient demand within the market area of the State to be served by the project to employ the efficient capacity of existing business; and

(2) Whether any adverse economic effect of the project on existing business is outweighed by the contribution which the project will make to the economic growth of, the control of pollution in or the betterment of the health, welfare or safety of the inhabitants of the State.

The applicant shall have the burden of demonstrating that the project will not result in a substantial detriment to existing business in accordance with the requirements of this paragraph, including rules adopted in accordance therewith, except in cases where no interested parties object to the project, in which event the requirements of this paragraph shall be deemed satisfied. Interested parties shall be given an opportunity, with or without a hearing at the discretion of the authority, to present their objections to the project on grounds that the project will result in a substantial detriment to existing business. If any such party presents such objections with reasonable specificity and persuasiveness, the authority may divulge whatever information concerning the project which it deems necessary for a fair presentation by the objecting party and evaluation of such objections. If the authority finds that the applicant has failed to meet its burden as specified in this paragraph, the application shall be denied; [1985, c. 714, §34 (AMD).]

C. Adequate provision is being made to meet any increased demand upon public facilities that might result from the project; [1981, c. 476, §2 (NEW).]

D. In cases where it is proposed to relocate an energy generating system, energy distribution system, industrial-commercial project, water supply system or recreational facility existing in the State, there is a clear economic justification for the relocation; [1981, c. 476, §2 (NEW).]

E. For all revenue obligation securities in excess of $1,000,000 and in other instances when the authority determines it is appropriate, the Department of Environmental Protection has provided a written assessment to the authority of the environmental conditions known by the department to exist at a project location so that the authority fully considers environmental risks when making its decisions. Environmental conditions posing risks that must be considered include, but are not limited to, licensing obligations, existing or historic regulatory noncompliance and site clean-up responsibilities. [2003, c. 537, §53 (AFF); 2003, c. 537, §52 (RPR).]

F. In the case of projects including pollution-control facilities:

(1) The proposed users of the facilities make a significant contribution to the economy of the State;

(2) A substantial public benefit will result from including the facilities in the project; and

(3) It is unlikely that public facilities meeting the needs of the users and securing comparable public benefit will become available in the reasonable foreseeable future; [1981, c. 476, §2 (NEW).]

G. [1985, c. 344, §84 (RP).]

H. In the case of water supply system projects:

(1) That the project will result in substantial public benefits;

(2) That the issuance of securities for the project has been reviewed and approved by the Public Utilities Commission in accordance with Title 35-A, chapter 9, sections 901 to 910 and 6508; and

(3) The Public Utilities Commission and the Department of Health and Human Services have certified that all permits, licenses and approvals required from those departments have been issued or granted or that none are required, and until a location permit from the applicable licensing authority has been issued or it is determined that none is required. Any subsequent enlargement of or addition to the project, for which approval is sought from the authority, shall also require certification by the Public Utilities Commission and the Department of Health and Human Services; [1987, c. 141, Pt. B, §8 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

I. In the case of an energy generating system project or energy distribution project which is intended to produce or distribute energy for sale to any person, municipality, firm, corporation or the State that the issuance of securities for the project has been reviewed and approved by the Public Utilities Commission in accordance with Title 35-A, chapter 9, sections 901 to 910 and 6508; [1987, c. 141, Pt. B, §8 (AMD).]

I-1. In the case of recycling and waste reduction projects, the proposed facility is consistent with and will contribute to the management goals and objectives outlined in the state waste management and recycling plan under Title 38, chapter 24 and will reduce the amount of solid or hazardous waste requiring disposal. The Department of Environmental Protection shall provide assistance to the authority in determining consistency, technical eligibility and merit of applications for assistance under this subchapter. [2011, c. 655, Pt. GG, §6 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

J. In the case of an energy generating system, an energy distribution system or an industrial-commercial project, any of which includes hydroelectric facilities deemed necessary for the production of electricity:

(1) The Public Utilities Commission has certified that all required licenses have been issued or that none are required; and

(2) The Director of the Governor's Office of Policy and Management has reviewed and commented upon the project proposal. The Director of the Governor's Office of Policy and Management shall make comments within 30 days after receipt of a notification and copy of the project proposal from the authority. The authority shall take the comments into consideration in its consideration of the project; and [2011, c. 655, Pt. EE, §15 (AMD); 2011, c. 655, Pt. EE, §30 (AFF).]

K. If the authority is satisfied that the determinations of this section can be made and that a certificate of approval can be issued, upon receipt of the certificate or certificates required by paragraphs E, H, I and J, the authority may advise the departments concerned which may treat such advice as the completion of arrangements for financing for the purposes of Title 38, section 451, subsection 1, paragraph B. [1985, c. 714, §35 (AMD).]

[ 2011, c. 655, Pt. EE, §15 (AMD); 2011, c. 655, Pt. GG, §6 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

3. Effect of certificate. A certificate of approval issued under this subchapter shall be conclusive proof that the authority has made the determinations required by this section.

[ 1981, c. 476, §2 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §67 (AMD). 1985, c. 344, §§81-84 (AMD). 1985, c. 714, §§34,35 (AMD). 1987, c. 141, §B8 (AMD). 1989, c. 501, §DD20 (AMD). 1989, c. 546, §1 (AMD). 1989, c. 585, §§C13,C14 (AMD). 1989, c. 878, §A28 (AMD). 1995, c. 656, §A4 (AMD). 2003, c. 537, §52 (AMD). 2003, c. 537, §53 (AFF). 2003, c. 689, §B6 (REV). 2011, c. 655, Pt. EE, §15 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. GG, §6 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



10 §1064. Issuance of revenue obligation securities

1. Notice of intent to issue bonds; actions to contest validity. The municipal officers of any municipality are authorized to provide by resolution, at one time or from time to time, for the issuance of revenue obligation securities of the municipality for the purposes authorized in this subchapter. No revenue obligation securities of the municipality may be authorized and issued until:

A. A certificate of approval, as provided in section 1063, is received; [1981, c. 476, §2 (NEW).]

B. A resolution is adopted by vote of the municipal officers; and [1981, c. 476, §2 (NEW).]

C. A notice of the intent of the municipality to issue the securities is published at least once in the state newspaper and in a newspaper of general circulation in the municipality:

(1) No later than 14 full days after the date on which the resolution is adopted;

(2) Describing the general purpose or purposes for which the securities are to be issued;

(3) Stating the maximum principal amount of the proposed securities;

(4) Setting forth or summarizing the text of the certificate of approval; and

(5) Including a statement as to the time within which any action or proceeding to set aside the resolution or otherwise obtain relief on the grounds of its invalidity or that of the certificate of approval must be commenced. [1981, c. 476, §2 (NEW).]

Any action or proceeding in any court to set aside a resolution or certificate of approval or to obtain relief upon the grounds that the resolution or certificate of approval was improperly adopted, was adopted for unauthorized purposes or is otherwise invalid for any reason, must be started within 30 days after the date of the publication. After the expiration of the period of limitation, no right of action or defense founded upon the invalidity of the resolution or approval or any provision shall be started or asserted nor shall the validity of the resolution or approval or provision be open to question in any court upon any grounds.

[ 1981, c. 476, §2 (NEW) .]

2. Maturity; interest. The securities of each issue of revenue obligation securities shall be dated, shall mature at a time or times not exceeding 25 years from their date or dates and shall bear interest at a rate or rates determined by the option of the municipal officers. The securities may be made redeemable before maturity at a price or prices and under terms and conditions fixed prior to their issue. In determining an interest rate, the municipal officers shall specify a rate which shall be the maximum rate for the particular revenue obligation security issue related to a single project, which rate may be a variable rate measured as a percentage of or otherwise in relation to a prime rate or other measuring standard.

A. [1985, c. 714, §36 (RP).]

B. [1985, c. 714, §36 (RP).]

C. [1985, c. 344, §85 (RP).]

D. [1985, c. 714, §36 (RP).]

[ 1985, c. 714, §36 (RPR) .]

3. Form. The municipal officers shall determine the form of the securities, including any attached interest coupons, the manner of execution of the securities, the denomination or denominations of the securities. Revenue obligation securities shall be executed in the name of the municipality by the manual or facsimile signature of the municipal officer or officers authorized in the resolution, but at least one signature on each security shall be a manual signature. Any attached coupons shall be executed with the facsimile signature of the designated official. Signatures and facsimiles of signatures on securities and coupons will be valid for all purposes, even if the designated official ceases to hold office before delivery of the securities. The securities may be issued in coupon or registered form, or both. Provision may be made for the registration of any coupon securities as to principal alone and as to both principal and interest, and for the reconversion into coupon securities of any securities registered as to both principal and interest.

[ 1981, c. 476, §2 (NEW) .]

4. Sale. The municipal officers may sell the securities at a private or public sale, in a manner and at a price they determine, but no sale may be made at a price so low as to require the payment of interest on the money received at more than the interest approved by the authority.

The municipal officers shall not sell the securities to any firm, partnership, corporation, water company or association, including an affiliate or subsidiary, which is a party to any contract pertaining to the financial project or which is to rent, purchase, lease or otherwise occupy premises constituting part of the project. The municipal officers may sell the securities to a seller of the project if the project is to be used and operated by a 3rd party.

[ 1981, c. 476, §2 (NEW) .]

5. Use of proceeds; disbursements; deficits. Proceeds of each issue shall be used solely for the authorized purposes and shall be disbursed as provided in the authorizing resolution or in the securing trust agreement. If the proceeds shall be less than the cost of the project, by error in the estimate or otherwise, additional securities may be issued in a like manner to provide the amount of the deficit and, unless otherwise provided in the authorizing resolution or the securing trust agreement, the additional securities are deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the securities first issued for the same purpose, provided the aggregate principal amount of revenue obligation securities of a municipality may not exceed the amount approved by the resolution of the municipal officers. The municipality may place limits or restrictions on the issuance of additional revenue obligation securities through the authorizing resolution or any securing trust agreement. The municipality may provide for the replacement of mutilated, destroyed or lost securities. Revenue obligation securities may be issued under this chapter without obtaining the consent of any department, division, commission, board, bureau or agency of the State and without any other proceedings, or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this chapter. Notwithstanding any of the other provisions of this subchapter or any recitals in any securities issued under this subchapter, all such securities are deemed to be negotiable instruments issued under the laws of this State.

[ 1985, c. 344, §86 (AMD) .]

6. Credit not pledged. Securities issued under this subchapter shall not constitute any debt or liability of the State, its political subdivisions or any municipality; shall not constitute a pledge of the faith and credit of the State, its political subdivisions or any municipality; shall be payable solely from the revenues of the project or projects for which they are issued; and shall contain on their face a statement to that effect. The securities issued under this subchapter shall not directly or indirectly or contingently obligate the State, its political subdivisions or any municipality to levy or to pledge any form of taxation whatever or to make any appropriation for their payment. The prohibitions or limitations of this subsection shall not be construed to restrict any rights or obligations of a municipality arising under Title 38, section 1304-B.

[ 1985, c. 593, §5 (AMD) .]

7. Anticipatory borrowing. In anticipation of the sale of securities under this subchapter, the municipal officers may issue temporary notes and renewal notes, the total face amount of which does not exceed at any one time outstanding the authorized amount of the securities. The period of such anticipatory borrowing shall not exceed one year, and the time within which the securities are to become due shall not be extended by the anticipatory borrowing beyond the time fixed in the authorizing resolution or, if no term is specified, beyond the term permitted by law.

[ 1981, c. 476, §2 (NEW) .]

8. Conclusive authorization. All revenue obligation securities of the municipality shall be conclusively presumed to be fully authorized and issued under the laws of the State, and any person or governmental unit shall be estopped from questioning their authorization, sale, issuance, execution or delivery by the municipality.

[ 1985, c. 344, §87 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §§85-87 (AMD). 1985, c. 593, §5 (AMD). 1985, c. 714, §36 (AMD).



10 §1065. Trust agreements; resolutions

1. Trust agreements. At the discretion of the municipal officers, any revenue obligation securities issued under this subchapter may be secured by a trust agreement between the municipality and any corporate trustee or by a mortgage or other financial document. The trust agreement, mortgage, security agreement or other financial document may:

A. Pledge or assign the revenues of the project or projects; [1981, c. 476, §2 (NEW).]

B. Set forth the rights and remedies of the security holders and the trustees and contain any reasonable and legal provisions for protecting the rights and remedies of the security holder; [1981, c. 476, §2 (NEW).]

C. Restrict the individual right of action by security holders; and [1981, c. 476, §2 (NEW).]

D. Include covenants setting forth the duties of the municipal officers and used in relation to:

(1) Acquisition of property;

(2) Construction, reconstruction, renewal, replacement and insurance of the project;

(3) Rents to be charged or other payments to be made for use;

(4) Payment of the project; and

(5) Custody, safeguarding and application of all moneys. [1981, c. 476, §2 (NEW).]

It shall be lawful for any bank or trust company incorporated under the laws of the State, which may act as depository of the proceeds of securities or of revenues, to furnish indemnifying bonds or to pledge the securities as may be required by the municipal officers.

[ 1981, c. 476, §2 (NEW) .]

2. Mortgages. To further secure the payment of the revenue obligation securities, the trust agreement or other financial document may mortgage the project or any part and create a lien upon any or all of the real or personal property of the project. In the event of a default with respect to the revenue obligation securities, the trustee or mortgagee may be authorized by the trust agreement or financial document containing a mortgage or assignment of a mortgage to take possession of, hold, manage and operate all or any part of the mortgaged property and, with or without taking possession, to sell or, from time to time, to lease the property in accordance with law. Any security interest granted by a municipality under this chapter may be created and perfected in accordance with the provisions of the Uniform Commercial Code, Article 9-A.

[ 1999, c. 699, Pt. D, §5 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

3. Authorizing resolutions. Any resolutions authorizing any issue of revenue obligation securities may contain provisions which shall be a part of the contract with holders, as to:

A. Pledging any specified revenues or assets of the project to secure the payment of the revenue obligation securities or of any issue of revenue obligation securities, subject to agreements with existing holders of revenue obligation securities; [1985, c. 344, §89 (AMD).]

B. Pledging all or any part of the unencumbered revenues or assets of the project to secure the payment of the revenue obligation securities or any issue of revenue obligation securities, subject to agreements with existing holders of revenue obligation securities; [1985, c. 344, §89 (AMD).]

C. Setting aside of, regulating and disposing of reserves or sinking funds; [1981, c. 476, §2 (NEW).]

D. Limitations on the purpose to which the proceeds of revenue obligation securities may be applied and the pledge of the proceeds to secure the payment of the revenue obligation securities or of any issue of revenue obligation securities; [1985, c. 344, §89 (AMD).]

E. Limitations on the issuance of additional revenue obligation securities; [1985, c. 344, §89 (AMD).]

F. The terms upon which additional revenue obligation securities may be issued and secured and the refunding of outstanding or other revenue obligation securities; [1985, c. 344, §89 (AMD).]

G. The procedure, if any, by which the terms of any contract with holders of revenue obligation securities may be amended or abrogated, including the amount of revenue obligation securities to which the holders must consent and the manner in which the consent may be given; [1985, c. 344, §89 (AMD).]

H. Limitations on the amount of moneys to be expended by the municipality for operating expenses of the project; [1985, c. 344, §89 (AMD).]

I. Vesting in a trustee or trustees such property, rights, powers and duties in trust as the municipality may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the holders of the revenue obligation securities under this subchapter and limiting or abrogating the right of the holders of the revenue obligation securities to appoint a trustee under this chapter or limiting the rights, powers and duties of the trustee; [1985, c. 344, §89 (AMD).]

J. Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the municipal officers to the holders of the revenue obligation securities and providing for the rights and remedies of the holders of the revenue obligation securities in the event of such default, including, as a matter of right, the appointment of a receiver; but only if the rights and remedies are not inconsistent with the general laws of the State and other provisions of this subchapter; and [1985, c. 344, §89 (AMD).]

K. Any other matters of like or different character which in any way affect the security or protection of the holders of the revenue obligation securities. [1985, c. 344, §89 (AMD).]

[ 1985, c. 344, §89 (AMD) .]

4. Authorizing resolution; other provisions. At the discretion of the municipal officers, the authorizing resolution may:

A. Pledge or assign the revenues of the project or projects; [1981, c. 476, §2 (NEW).]

B. Set forth the rights and remedies of the security holders and the trustees and contain any reasonable and legal provisions for protecting the rights and remedies of the security holder; [1981, c. 476, §2 (NEW).]

C. Restrict the individual right of action by security holders; and [1981, c. 476, §2 (NEW).]

D. Include covenants setting forth the duties of the municipal officers and user in relation to:

(1) Acquisition of property;

(2) Construction, reconstruction, renewal, replacement and insurance of the project;

(3) Rents to be charged or other payments to be made for use;

(4) Payment of the project; and

(5) Custody, safeguarding and application of all moneys. [1981, c. 476, §2 (NEW).]

It shall be lawful for any bank or trust company incorporated under the laws of the State which may act as depository of the proceeds of securities or of revenues to furnish indemnifying bonds or to pledge the securities as may be required by the authority.

[ 1981, c. 476, §2 (NEW) .]

5. Expenses; pledges. All expenses incurred in carrying out a trust agreement, financial document or resolution may be treated as a part of the cost of the operation of the project. All pledges of revenue under this subchapter shall be valid and binding from the time when the pledge is made. All the revenues pledged and later received by the municipality shall immediately be subject to the lien of the pledges without any physical delivery or further action under the Uniform Commercial Code, or otherwise. The lien of the pledges shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the municipality, irrespective of whether the parties have notice.

[ 1981, c. 476, §2 (NEW) .]

6. Other provisions. A trust agreement, financial document or authorizing resolution may contain other provisions the municipal officers deem reasonable and proper for the security of the security holders.

[ 1981, c. 476, §2 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §§88,89 (AMD). 1999, c. 699, §D5 (AMD). 1999, c. 699, §D30 (AFF).



10 §1066. Rentals and revenues

1. Provisions. Before issuing revenue obligation securities for any project, the municipal officers shall determine that there will at all times be revenues and funds sufficient:

A. To pay the principal of and the interest of the securities as they become due and payable and, in their discretion, to create and maintain reserves for that purpose; and [1985, c. 714, §37 (AMD).]

B. To pay the cost of maintaining and repairing the project unless provision is made in a lease or other contract for maintenance and repair. [1985, c. 714, §37 (AMD).]

[ 1985, c. 714, §37 (AMD) .]

2. Sinking fund. All project rentals and other revenues, except those required in subsection 1, paragraph B, or to provide reserves for maintenance and repair may be set aside at regular intervals, as provided in the resolution, financial document or trust agreement and deposited to the credit of a sinking fund charged with payment of the interest and principal of the securities as they fall due, any necessary charges of paying agents for paying principal and interest, and the redemption price or the purchase price of securities retired by call or purchase. The use and disposition of moneys to the credit of the sinking fund shall be subject to regulations prescribed in the authorizing resolution, the trust agreement or applicable financial document. Except as may otherwise be provided in the resolution, financial document or trust agreement, the sinking fund shall be a fund for the benefit of all securities issued for the project or projects without distinction or priority of one over another.

[ 1985, c. 344, §90 (AMD) .]

3. Trust funds. All moneys received under this subchapter are deemed trust funds, to be held and applied solely as provided in the subchapter. Any officer to whom, or any bank, trust company or other fiscal agent or trustee in which the moneys shall be paid shall act as trustee of the moneys and shall hold and apply them for the purposes of this subchapter, subject to regulations provided in the subchapter, authorizing resolution or trust agreement.

[ 1981, c. 476, §2 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §90 (AMD). 1985, c. 714, §37 (AMD).



10 §1067. Remedies

Any holder of revenue obligation securities or attached coupons issued under this subchapter and the trustee under any trust agreement, except as restricted by the authorizing resolution, the trust agreement or applicable financial document, may, by appropriate legal action, protect and enforce any and all rights under the laws of the State or granted under this subchapter, the resolution, the trust agreement or financial document, including the appointment of a receiver, and may enforce and compel the performance of all duties required by this subchapter, the resolution, the trust agreement or financial document to be performed by the municipality, the municipal officers or by any officer, including the collecting of rates, fees and charges for the use of the project. Any suit, action or proceeding shall be brought for the benefit of all the holders of the securities and coupons. [1985, c. 344, §91 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §91 (AMD).



10 §1068. Revenue refunding securities

The municipal officers may provide by resolution for the issuance of revenue refunding securities of the municipality for the purpose of refunding any outstanding revenue obligation securities issued under this subchapter or under subchapter III or refunding any other obligations or securities of the municipality, including the payment of any redemption premium and any interest accrued or to accrue to the date of redemption, and, if deemed advisable by the municipal officers, construct improvements, extensions, enlargements or additions of the original project. The municipal officers may provide by resolutions for the issuance of revenue obligation securities of the municipality for the combined purpose of refunding any outstanding revenue obligation securities or revenue refunding securities issued under this subchapter or under subchapter III or of refunding any other obligations or securities of the municipality, including the payment of any redemption premiums and any interest accrued or to accrue to the date of redemption, and paying all or any part of the cost of acquiring or constructing any additional project or part or any improvements, extensions, enlargements or additions of any project. The issuance of the securities, the maturities and other details, the rights and remedies of the holders and the rights, powers, privileges, duties and obligations of the municipality and the municipal officers are governed by the provisions of this subchapter insofar as applicable; provided that any action or proceeding in any court to set aside a resolution authorizing the issuance of revenue refunding securities under this subchapter or to obtain any relief on the ground the resolution was improperly adopted, was adopted for unauthorized purposes or is otherwise invalid for any reason, must be commenced within 30 days after publication by the clerk of the municipality in the state newspaper and in a newspaper of general circulation in the municipality of a notice stating that the resolution has been adopted, the principal amount of revenue refunding securities authorized to be issued and the purpose of that issuance. After the expiration of the period of limitations, no right of action or defense founded upon the invalidity of that resolution or any of its provisions shall be asserted nor shall the validity of that resolution or any of its provisions be open to question in any court upon any ground whatever. The authority is authorized and empowered to approve or disapprove the issuance of revenue refunding securities of a municipality for the purpose of refunding any outstanding revenue obligation securities issued by a municipality under this subchapter without any notice of the issuance being given by the authority, by the applicant or otherwise, without any requirement that voter approval of the general purpose and maximum principal amount of securities as set forth in section 1064, subsection 1 be obtained, and without having to hold any public hearing if the authority determines that no expansion of the original project is involved and there will be no increase in the original amount of the revenue obligation securities issued for the project. Once the authority has made the determinations, it is authorized and empowered to approve the issuance of revenue refunding securities by issuing an amended certificate of approval. [1989, c. 765, §3 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §92 (AMD). 1985, c. 593, §6 (AMD). 1989, c. 765, §3 (AMD).



10 §1069. Authorizing resolution

Notwithstanding any other law, either general, special or local, or any charter or charter amendment adopted by the municipality, or any ordinance, resolution, bylaw, rule or regulation of the municipality, it shall not be necessary to publish any resolution adopted under this chapter, either before or after its final passage. [1981, c. 476, §2 (NEW).]

SECTION HISTORY

1981, c. 476, §2 (NEW).



10 §1070. Leasehold or other interests of lessee taxable

The interest of the lessee of any project is subject to taxation in the manner provided for fee interests in real estate and personal property in Title 36, sections 551 and 602, subject to the provisions of Title 36, sections 655 and 656. [1983, c. 480, Pt. B, §14 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 480, §B14 (AMD).



10 §1071. Tax exemption

Revenue obligation securities issued under this subchapter shall constitute a proper public purpose and the securities, their transfer and the income from them, including any profit made on their sale, shall at all times be exempt from taxation within the State, whether or not those securities, their transfer or the income from them, including any profits made on their sale, are subject to taxation under the United States Internal Revenue Code, as amended. [1987, c. 393, §14 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1987, c. 393, §14 (AMD).



10 §1072. Bonds as legal investments

The revenue obligation securities of the municipality and any loan or extension of credit issued under this subchapter, shall be legal investments in which all public officers and public bodies of the State, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking associations, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons who are now or may later be authorized to invest in bonds or other obligations of the State, may properly and legally invest funds, including capital, in their control or belonging to them. The revenue obligation securities and any loan or extension of credit which is issued under this subchapter are also made securities which may properly and legally be deposited with and received by all public officers and bodies of the State or any agency or political subdivisions and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the State is now or may later be authorized by law. [1985, c. 344, §93 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §93 (AMD).



10 §1073. Successor to program

The Municipal Securities Approval Program is the successor to the program formerly administered by the Maine Guarantee Authority under Title 30, chapter 242, and all resolutions and actions taken by the Maine Guarantee Authority, without exception, relative to such program shall be a resolution or action taken by the Finance Authority of Maine. [1985, c. 714, §38 (AMD).]

SECTION HISTORY

1983, c. 519, §19 (NEW). 1985, c. 714, §38 (AMD).



10 §1074. Taxable bond option

With respect to all or any portion of any issue of bonds or any series of bonds which any municipality may issue in accordance with the limitations and restrictions of this subchapter, the municipality may covenant and consent that the interest on the bonds shall be includable, under the United States Internal Revenue Code of 1954 or any subsequent corresponding internal revenue law of the United States, in the gross income of the holders of the bonds to the same extent and in the same manner that the interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders under the United States Internal Revenue Code or any subsequent law. Bonds issued pursuant to this section shall not be subject to any limitations or restrictions of any law which may limit the municipality's power to issue those bonds or to the procedures set forth in section 1063 or in section 1064, subsection 1. Any bonds or issue or series of bonds with respect to which the municipality covenants and consents that the interest on the bonds shall be includable, under the United States Internal Revenue Code of 1954 or any subsequent corresponding internal revenue law of the United States in the gross income of the holders of the bonds to the same extent and in the same manner that interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders under the United States Internal Revenue Code or any subsequent law shall be a properly authorized, legal, valid, binding and enforceable obligation of the municipality, regardless of whether the bonds were authorized, executed, delivered or issued prior to or after the effective date of this section. The foregoing grant of power shall not be construed as limiting the inherent power of municipalities under any other provision of law to issue debt, the interest on which is includable in the gross income of the holders of the interest under the United States Internal Revenue Code or any subsequent law. [RR 2009, c. 2, §10 (COR).]

SECTION HISTORY

1985, c. 593, §7 (NEW). 1987, c. 393, §15 (AMD). RR 2009, c. 2, §10 (COR).



10 §1074-A. Recovery zone facility bonds

1. Recovery zones; statewide designation. The Legislature finds that the entire State is experiencing significant poverty, unemployment, increasing rate of home foreclosures and general distress and, as a result, to the extent permitted by federal law, designates the entire State as a recovery zone as defined under 26 United States Code, Section 1400U-1, as amended.

[ 2009, c. 517, §11 (NEW) .]

2. Reallocation. To the extent permitted by federal law, the entire allocation to the counties of the State of the national recovery zone facility bond limitation established pursuant to 26 United States Code, Section 1400U-1, as amended, and as described in Internal Revenue Service Notice 2009-50, Section 6.03 is reallocated to the authority, as long as one half of each such allocation is further reallocated by the authority to projects located within and identified by the county commissioners of the county to which such allocation was originally made, if so identified on or before June 1, 2010. The remaining one half of such allocations, together with any portion of an allocation initially subject to reallocation at the direction of the applicable county before June 1, 2010, but not so reallocated, may be reallocated by the authority for any project in any county of the State. Reallocations pursuant to this subsection are considered voluntary and affirmative waivers by the affected counties for the purposes of 26 United States Code, Section 1400U-1 et seq. and any regulations or guidance provided by the United States Department of the Treasury, Internal Revenue Service thereunder.

[ 2009, c. 517, §11 (NEW) .]

SECTION HISTORY

2009, c. 517, §11 (NEW).



10 §1074-B. Qualified energy conservation bonds

1. Reallocation. To the extent permitted by federal law, 30% of the allocation to the State and to the counties of the State of the national qualified energy conservation bond volume limitation established pursuant to 26 United States Code, Section 54D(e), as amended, and as described in Internal Revenue Service Notice 2009-29, Section 4 is reallocated to the authority as the issuer of qualified energy conservation bonds, for further reallocation by the authority for any project in any county of the State. Reallocations pursuant to this subsection are considered voluntary and affirmative waivers by the affected counties for the purposes of 26 United States Code, Section 54D et seq. and any regulations or guidance provided by the United States Department of the Treasury, Internal Revenue Service thereunder.

[ 2009, c. 517, §12 (NEW) .]

SECTION HISTORY

2009, c. 517, §12 (NEW).



10 §1074-C. Allocation of certain national bond limitations

To the extent permitted by federal law, the Governor may establish by executive order a procedure for the reallocation of any allocation of a portion of a national bond limitation to the State or to any issuer or governmental entity within the State pursuant to 26 United States Code, Sections 54D, 54E, 54F and 1400U-1 and for the reallocation of any portion of a national bond limitation that is not used within the applicable time period specified in federal law or that has been waived by an issuer or governmental entity within the State, except that allocation of the national recovery zone facility bond limitation established pursuant to 26 United States Code, Section 1400U-1, as amended, and as described in Internal Revenue Service Notice 2009-50, Section 6.03, must be carried out pursuant to section 1074-A, and the allocation of the national qualified energy conservation bond volume limitation established pursuant to 26 United States Code, Section 54D, as amended, and as described in Internal Revenue Service Notice 2009-29, Section 4 must be carried out pursuant to section 1074-B and Title 30-A, section 5953-F. [2009, c. 517, §13 (NEW).]

SECTION HISTORY

2009, c. 517, §13 (NEW).






Subchapter 4-A: FAMILY DEVELOPMENT ACCOUNT PROGRAM

10 §1075. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 518, §2 (NEW).]

1. Account holder. "Account holder" means a person, whose family income is below 200% of the nonfarm income official poverty line as defined by the federal Office of Management and Budget and revised annually in accordance with the United States Omnibus Budget Reconciliation Act of 1981, Section 673, subsection 2, who owns a family development account.

[ 1997, c. 518, §2 (NEW) .]

2. Community development organization. "Community development organization" means a charitable organization, a community action agency or a nonprofit organization under the Internal Revenue Code, Section 501(c)(3) approved by the authority to administer a family development account program.

[ 1997, c. 518, §2 (NEW) .]

3. Family development account; account. "Family development account" or "account" means a financial instrument established pursuant to this subchapter.

[ 1997, c. 518, §2 (NEW) .]

4. Family development account reserve fund. "Family development account reserve fund" means the fund created by an approved community development organization for the purposes of funding the administrative costs of the program and providing matching funds for deposit in family development accounts.

[ 1997, c. 518, §2 (NEW) .]

5. Financial institution. "Financial institution" means a credit union or financial institution authorized to do business in this State under Title 9-B and that meets standards established by the authority.

[ 1997, c. 518, §2 (NEW) .]

6. Program. "Program" means the family development account program established in this subchapter.

[ 1997, c. 518, §2 (NEW) .]

SECTION HISTORY

1997, c. 518, §2 (NEW).



10 §1076. Family development account program

There is established the family development account program to allow eligible persons to establish savings accounts to be used for education, job training, purchase or repair of a home, purchase or repair of a vehicle for access to work or education, capitalization of a small business, health care costs over $500 not covered by private or public insurance or other basic necessity. The program is designed to encourage savings as a means of investing in the future and investing in Maine people, institutions and businesses. [1997, c. 518, §2 (NEW).]

1. Soliciting proposals. The authority shall solicit proposals from community development organizations seeking to administer family development accounts on a nonprofit basis. The authority may not limit the number of community development organizations participating based solely upon geographic region. The proposals must include:

A. A process for including account holders in decision making regarding the investment of funds in the accounts; [1997, c. 518, §2 (NEW).]

B. The specific populations the community development organization plans to identify for participation in the program; and [1997, c. 518, §2 (NEW).]

C. A requirement that deposits into accounts must be accepted from account holders with or without matching contributions and from community development organizations. [1997, c. 518, §2 (NEW).]

[ 1997, c. 518, §2 (NEW) .]

2. Reviewing proposals. In reviewing the proposal of a community development organization, the authority shall establish criteria to use that must include the following factors:

A. The nonprofit status of the community development organization; [1997, c. 518, §2 (NEW).]

B. The fiscal accountability of the community development organization; [1997, c. 518, §2 (NEW).]

C. The ability of the community development organization to provide or raise money for matching contributions and to establish and administer a reserve fund account; and [1997, c. 518, §2 (NEW).]

D. The significance and quality of proposed auxiliary services and their relationship to the goals of the family development account program. [1997, c. 518, §2 (NEW).]

[ 1997, c. 518, §2 (NEW) .]

3. Administrative costs. Administrative costs may not exceed 15% of the family development account reserve fund.

[ 1997, c. 518, §2 (NEW) .]

4. Establishment of accounts. A financial institution approved by the authority may establish family development accounts pursuant to this subchapter. The financial institution shall certify to the authority in the manner required by the authority that accounts have been established pursuant to the provisions of this subchapter and that deposits have been made on behalf of account holders. A financial institution establishing a family development account shall:

A. Keep the account in the name of the account holder; [1997, c. 518, §2 (NEW).]

B. Permit deposits to be made into the account by the account holder or a community development organization on behalf of the account holder, including money deposited to match the account holder's deposits. Matching contribution deposits may not exceed $2000 per year and must be approved in writing by the community development organization. An account with a balance exceeding $10,000 is ineligible for matching contribution deposits; [2001, c. 417, §16 (AMD).]

C. Credit interest to the account at a rate equal to or higher than the rate applicable to comparable accounts within the financial institution; [2001, c. 417, §16 (AMD).]

D. Permit the account holder to withdraw money from the account for any of the purposes listed in section 1077, subsection 1; and [2001, c. 417, §16 (AMD).]

E. Require the account holder to allow the financial institution to provide all account information to the community development organization. [2001, c. 417, §16 (NEW).]

[ 2001, c. 417, §16 (AMD) .]

5. Appeals. Any dispute between the account holder and the community development organization may be appealed to the authority. Any adverse decision of the authority may be appealed to the Superior Court pursuant to Title 5, chapter 375, subchapter VII.

[ 1997, c. 518, §2 (NEW) .]

6. Rules. The authority shall adopt rules to implement and administer the provisions of this subchapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 518, §2 (NEW) .]

SECTION HISTORY

1997, c. 518, §2 (NEW). 2001, c. 417, §16 (AMD).



10 §1077. Withdrawal of funds

1. Use of funds. An account holder may withdraw funds from the account with the approval of the community development organization administrator without penalty for the following expenditures:

A. Expenses for education or job training or to attend an accredited or approved postsecondary education or training institution; [1997, c. 518, §2 (NEW).]

B. The purchase or repair of a home that is or will be the person's principal residence; [1997, c. 518, §2 (NEW).]

C. The purchase or repair of a vehicle used for transportation to work or to attend an education or training program; [1997, c. 518, §2 (NEW).]

D. Expenses for an emergency that may cause the loss of shelter, employment or other basic necessities; [1997, c. 518, §2 (NEW).]

E. Capital to start a small business for any family member who is 18 years of age or older; or [1997, c. 518, §2 (NEW).]

F. Health care costs exceeding $500 not covered by public or private insurance. [1997, c. 518, §2 (NEW).]

[ 1997, c. 518, §2 (NEW) .]

2. Unauthorized withdrawal; penalty. Money withdrawn from an account by an account holder that is not withdrawn pursuant to subsection 1 is subject to a penalty of 15%. When a penalty is assessed, the account holder must be paid the funds that the account holder deposited less any penalties, plus interest on that amount. All matching contribution deposits and the interest on them are forfeited. All penalties and forfeited funds must be paid into the family development account reserve fund of the community development organization.

[ 1997, c. 518, §2 (NEW) .]

3. Death of account holder. When opening an account an account holder may name a beneficiary and contingent beneficiaries. An account holder may change beneficiaries at any time. When an account holder dies the account must be transferred to the ownership of the designated beneficiary or, if there is none or if the transfer is not possible, the account must be transferred to the estate of the deceased.

[ 1997, c. 518, §2 (NEW) .]

4. Exempt from taxation. Account balances and withdrawals are exempt from taxation pursuant to Title 36, chapter 803.

[ 1997, c. 518, §2 (NEW) .]

SECTION HISTORY

1997, c. 518, §2 (NEW).



10 §1078. No reduction in benefits

Notwithstanding any other rule or provision of state law, the first $10,000 of funds and any accrued interest in an account under this subchapter are excluded from consideration in determining eligibility or benefit levels for any assistance or benefit granted under state law. [1997, c. 518, §2 (NEW).]

SECTION HISTORY

1997, c. 518, §2 (NEW).



10 §1079. Advisory committee

The Advisory Committee on Family Development Accounts, established in Title 5, section 12004-I, subsection 25-B, is referred to in this section as the "committee." [1997, c. 518, §2 (NEW).]

1. Committee membership. The committee consists of 12 members as follows:

A. Four members appointed by the Governor, including one representative of the Maine State Housing Authority, one representative of the Department of Health and Human Services and 2 representatives of financial institutions participating in the program; [2001, c. 417, §17 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

B. Four members appointed by the Speaker of the House of Representatives, including one person who is an account holder or is eligible to be an account holder, 2 representatives of contributors of matching funds to the program and one representative of a community development organization; and [2001, c. 417, §17 (AMD).]

C. Four members appointed by the President of the Senate, including one representative of a contributor of matching funds to the program, one representative of a statewide community development foundation, one person who is an account holder or is eligible to be an account holder and one representative of a community development organization. [2001, c. 417, §17 (AMD).]

Members from state departments serve at the pleasure of their appointing authorities. All other members serve 3-year terms and may continue to serve beyond their terms until their successors are appointed. If a vacancy occurs before a term has expired, the vacancy must be filled for the remainder of the unexpired term by the authority who made the original appointment. If a member is absent for 2 consecutive meetings and has not been excused by the chair from either meeting, the committee may remove the member by majority vote.

[ 2005, c. 4, §1 (AMD) .]

2. Chair. The committee shall elect a chair from its members.

[ 1997, c. 518, §2 (NEW) .]

3. Duties; report. The committee shall meet at least 2 times per year to study and evaluate the effectiveness of family development accounts in this State and other states; make recommendations with respect to changes in law, rule or policy that will enhance the ability of account holders to improve their economic security; and advise the authority, relevant state agencies, community development organizations and the Legislature as to its findings. The committee shall provide a comprehensive report to the joint standing committee of the Legislature having jurisdiction over business and economic development matters and the joint standing committee of the Legislature having jurisdiction over health and human services matters by March 1st of each year, beginning in 1999.

[ 1999, c. 475, §1 (AMD); 1999, c. 475, §7 (AFF) .]

4. Freedom of access; confidential information. Meetings of the committee are public meetings and records and papers of the committee are public records for the purposes of the freedom of access laws in Title 1, chapter 13, subchapter I, except that information obtained about account holders and their families that is confidential under state or federal law, rule or regulation is confidential and may not be disclosed.

[ 1997, c. 518, §2 (NEW) .]

5. Staffing. The authority shall provide staffing to the committee and may, within existing resources, obtain technical assistance from appropriate sources with expertise in asset development for low-income households.

[ 1997, c. 518, §2 (NEW) .]

6. Voluntary service. Members of the committee, except members representing account holders, serve without compensation or reimbursement for expenses.

[ 2005, c. 4, §2 (AMD) .]

SECTION HISTORY

1997, c. 518, §2 (NEW). 1999, c. 475, §1 (AMD). 1999, c. 475, §7 (AFF). 1999, c. 628, §1 (AMD). 2001, c. 417, §17 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 4, §§1,2 (AMD).






Subchapter 5: COMMUNITY INDUSTRIAL BUILDINGS PROGRAM

10 §1081. Powers of the authority under this program (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 168, §24 (AMD). 1981, c. 476, §2 (NEW). 1983, c. 519, §20 (RP).



10 §1082. Community Industrial Building Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §20 (RP).



10 §1083. Assistance to development corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 168, §24 (AMD). 1981, c. 476, §2 (NEW). 1981, c. 698, §68 (AMD). 1983, c. 519, §20 (RP).






Subchapter 5: MAINE SMALL BUSINESS LOAN PROGRAM

10 §1091. Credit of State pledged (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).



10 §1092. Loan insurance fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).



10 §1093. Additions to (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).



10 §1094. Issuance of loans (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 198, §2 (AMD). 1985, c. 344, §94 (RP). 1987, c. 402, §A90 (RP).



10 §1095. Loan insurance premiums (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).



10 §1096. Acquisition and disposal of property (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).



10 §1097. Loans eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).



10 §1098. Less than full collateral for loans (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).



10 §1099. Safeguarding the fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).






Subchapter 5-A: WASTE OIL FURNACE LOAN PROGRAM

10 §1099-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 774, §4 (NEW).]

1. Authority. "Authority" means the Finance Authority of Maine.

[ 1989, c. 774, §4 (NEW) .]

2. Effective interest rate. "Effective interest rate" means an annual percentage interest rate paid by the borrower.

[ 1989, c. 774, §4 (NEW) .]

3. Eligible entity. "Eligible entity" means any person, business, corporation, association, firm, partnership, municipality or other organization located in the State but does not include any agency of the State.

[ 1991, c. 255, §1 (RPR) .]

4. Fund. "Fund" means the Waste Oil Furnace Loan Fund established by this subchapter.

[ 1989, c. 774, §4 (NEW) .]

5. NFPA. "NFPA" means the National Fire Protection Association.

[ 1989, c. 774, §4 (NEW) .]

6. Program. "Program" means the Waste Oil Furnace Loan Program established by this subchapter.

[ 1989, c. 774, §4 (NEW) .]

7. Properly installed. "Properly installed" means a boiler or furnace installed in accordance with NFPA Standard 31 or subsequent NFPA installation standards adopted by the Maine Fuel Board.

[ 2013, c. 300, §3 (AMD) .]

8. Qualified boiler or furnace. "Qualified boiler or furnace" means any new or replacement boiler or furnace fueled wholly or in part by waste oil that produces energy for space heating or cooling or for use in a manufacturing process and is listed by the Maine Fuel Board as a waste oil boiler or furnace.

[ 2013, c. 300, §4 (AMD) .]

9. Waste oil. "Waste oil" means a petroleum-based oil that, through use or handling, has become unsuitable for its original purpose due to the presence of impurities or the loss of original properties. Waste oil includes, but is not limited to, the following:

A. Automotive crankcase and lubricating oils; [1989, c. 774, §4 (NEW).]

B. Industrial lubricating oils including metal working oils, railroad and marine oils and turbine lubricating oils; [1989, c. 774, §4 (NEW).]

C. Industrial nonlubricating oils including hydraulic, transmission, and quenching oils, and transformer oils with polychlorinated biphenyl concentrations less than 50 parts per million; [1989, c. 774, §4 (NEW).]

D. Oil recovered from oil tank cleaning operations and deballasting operations; and [1989, c. 774, §4 (NEW).]

E. Oil spilled on land or water. [1989, c. 774, §4 (NEW).]

Waste oil does not include oily waste debris generated during the cleanup of oil spills, water residue generated from oil and water separation processes at waste oil facilities or mineral spirits having a flash point less than 140° Fahrenheit.

[ 1989, c. 774, §4 (NEW) .]

SECTION HISTORY

1989, c. 774, §4 (NEW). 1991, c. 255, §1 (AMD). 2013, c. 300, §§3, 4 (AMD).



10 §1099-B. Waste Oil Furnace Loan Program

1. Program established. There is established the Waste Oil Furnace Loan Program to be administered by the authority through approved lenders. The program subsidizes interest costs of loans made to eligible entities purchasing and properly installing qualified waste oil boilers and furnaces. The program subsidizes loan interest rates made by approved lenders to achieve an effective interest rate to borrowers of 3%. Loan amounts are limited to the purchase price of the boiler or furnace but may not exceed $5,000 for any boiler or furnace. The term of loans made under this subchapter may not exceed 5 years.

[ 1991, c. 255, §2 (AMD) .]

2. Fund established. There is established the Waste Oil Furnace Loan Fund which is managed by the authority but held separate from other funds of the authority and used by the authority to carry out this subchapter. Payments to approved lenders equal to the present value of the difference between the total interest costs charged by the lenders over the terms of the loans and the interest costs paid by the borrowers at the program effective interest rate of 3% are charged to the fund.

[ 1989, c. 774, §4 (NEW) .]

3. Lenders. Lenders may not participate in the program without the authority's approval. As a condition of approval by the authority, the lender must agree to originate and administer all loans made under the program and to receive the interest payment for loans made under the program from the authority in an amount equal to the present value of the interest due over the term of the loan. The lender shall determine the interest rate of the loan.

[ 1989, c. 774, §4 (NEW) .]

4. Entities. Entities participating in the program are responsible for repayment of the principal borrowed plus 3% interest, subject to conditions established by the authority and the lenders. As a condition of the loan, entities must:

A. Properly install the boiler or furnace and consent to post-installation inspection procedures established by the authority; and [1989, c. 774, §4 (NEW).]

B. Agree to burn only self-generated waste oil or waste oil that has the characteristics of specification waste oil as defined by rule of the Department of Environmental Protection. [1989, c. 774, §4 (NEW).]

[ 1991, c. 255, §2 (AMD) .]

5. Rulemaking. The authority shall adopt rules to carry out this subchapter no later than January 1, 1991. The rules must be adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, and must include:

A. A list of approved lenders; [1989, c. 774, §4 (NEW).]

B. Procedures governing the transfer of money from the fund to the lenders; [1989, c. 774, §4 (NEW).]

C. Procedures to determine the amount charged to the fund for each loan; and [1989, c. 774, §4 (NEW).]

D. Loan applications, program evaluation or program administration forms and procedures that the authority considers necessary to implement this subchapter. [1989, c. 774, §4 (NEW).]

[ 1989, c. 774, §4 (NEW) .]

SECTION HISTORY

1989, c. 774, §4 (NEW). 1991, c. 255, §2 (AMD).






Subchapter 6: MAINE VETERANS' SMALL BUSINESS LOAN PROGRAM

10 §1100-A. Organization of loan board (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1983, c. 812, §66 (AMD). 1985, c. 344, §95 (RP).



10 §1100-B. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-C. Credit of the State pledged (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-D. Loan insurance fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-E. Additions to (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-F. Insurance of loans (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-G. Loan insurance premiums (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-H. Acquisition and disposal of property (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-I. Loans eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-J. Less than full collateral for loans (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-K. Safeguarding the fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-L. Accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).






Subchapter 7: MAINE JOB-START PROGRAM

10 §1100-M. Authorization

The Finance Authority of Maine may administer a statewide program to make low interest loans to stimulate the development and expansion of small business in this State pursuant to contracts between the authority and local community action agencies designated under Title 22, chapter 1477. This program is known as the Maine Job-start Program or the Maine Job-start Micro Enterprise Loan Program. [1993, c. 214, §1 (AMD).]

SECTION HISTORY

1983, c. 856, §4 (NEW). 1993, c. 214, §1 (AMD).



10 §1100-N. Administration and procedures

1. Contracts. The authority may contract with any community action agency that seeks to organize a job-start program. The authority shall first contract with community action agencies that have current contracts with the authority to administer the Maine Job-start Program. The authority may then contract with any community action agency that seeks to organize a job-start program. A participating agency shall accept applications from eligible participants, regardless of whether an applicant resides in the region normally served by that agency, unless the applicant resides in a region served by another participating agency. The contract must provide as a minimum the following.

A. Each community action agency shall designate a coordinator who shall be responsible for the job-start program in that region. [1989, c. 857, §49 (AMD).]

B. The board of directors of a community action agency shall appoint a job-start advisory board, which may consist of a subcommittee of the board of directors, to review and make recommendations concerning loan applications and offer other advice to small businesses. The advisory board must consist of 5 members who represent low-income people and representatives knowledgeable of business and financial matters. Members of the job-start advisory board serve for a 2-year term and may be reappointed to successive terms. [1989, c. 857, §49 (AMD).]

C. The community action agency is responsible for up to 30% of the administrative costs of implementing the job-start program, which costs may be derived from direct financial support or in-kind services, or both. [1989, c. 857, §49 (AMD).]

D. The community action agency shall involve existing small business technical assistance and counseling programs in their implementation of the job-start program and shall, to the maximum extent feasible, contract or arrange for the in-kind donation of technical and counseling services to assist job-start loan applicants. [1989, c. 857, §49 (AMD).]

E. A majority vote of the local job-start advisory board is necessary to recommend approval of a loan. Upon approval, the loan is then transmitted to the authority for final disposition in accordance with the policies adopted by the authority. [1993, c. 214, §3 (NEW).]

F. Loan applications must be reviewed by both the local job-start advisory board and the authority to determine the feasibility and reasonableness of the business proposal, whether the applicant has sufficient capital, whether an adequate market analysis or other counseling requirement has been completed, whether the applicant is creditworthy within the scope of this program and whether adequate collateral is offered to secure the loan. [1993, c. 214, §3 (NEW).]

G. Loan applications must be on forms and accompanied by additional information required by the authority. Loan applicants may be required to submit personal or business-related financial information considered necessary to determine eligibility for the job-start program. [1993, c. 214, §3 (NEW).]

[ 1993, c. 214, §3 (AMD) .]

1-A. Contracts for local agency control of funds. The authority may contract with a community action agency to administer the Maine Job-start Program and may provide for agency control of a portion of the Job-start Revolving Loan Fund for a specified period of time. A contract entered into with an agency pursuant to this section may provide that the agency is responsible for the administration of all existing loans made by the authority upon the recommendation of the agency's advisory committee. A contract may be renewed upon a showing of continued compliance with all requirements. The authority may enter into a contract with a community action agency upon a showing by the local agency that it complies with each of the following requirements.

A. The agency must have a job-start loan board to review and make recommendations concerning loan applications. The loan board must consist of 5 members and include representatives of persons of low income and members experienced in business, lending and financial matters. [1993, c. 214, §4 (NEW).]

B. The agency must prove its capacity to originate prudent loans and to service those loans through:

(1) The ability to solicit and screen potential applicants and provide necessary technical assistance to help applicants prepare a business plan and determine the viability of the business, repayment ability and the amount of loan funds needed;

(2) The ability to properly document each loan transaction, including the perfection of the interest of the agency in all collateral;

(3) The ability to access appropriate legal guidance to ensure adherence to all applicable laws concerning lending, loan administration and collection;

(4) The ability to accurately account for all loan repayments;

(5) The ability to pursue collection actions;

(6) The ability to invest and administer the Job-start Revolving Loan Fund; and

(7) Such other criteria as the authority determines necessary to ensure the efficient administration of the program. [1993, c. 214, §4 (NEW).]

C. The community action agency must agree to follow each of the following mechanisms for loan review and approval.

(1) Loan applications must be reviewed by the job-start loan board to determine the feasibility and general reasonableness of the business proposal, whether the applicant has sufficient capital for the intended purpose, whether an adequate market analysis or other counseling requirement has been completed, whether the applicant is creditworthy within the scope of this program and whether adequate collateral is offered to secure the loan.

(2) A majority vote of the full job-start loan board is necessary to approve a loan in accordance with the policies adopted by the agency and approved by the authority. The decision of the loan board is final.

(3) Loan applications must be on forms and accompanied by additional information required by the agency. Loan applicants may be required to submit personal or business-related financial information considered necessary to determine eligibility for the job-start program. [1993, c. 214, §4 (NEW).]

D. The community action agency must provide the authority with an annual report detailing the loan fund activity in the form and containing the information required by the contract between the agency and the authority. [1993, c. 214, §4 (NEW).]

E. The community action agency must allow the authority or an agent of the authority to perform an audit of the loan fund and the administration of the program at the times and in the manner provided in the contract between the agency and the authority. [1993, c. 214, §4 (NEW).]

[ 1993, c. 214, §4 (NEW) .]

2. Loan criteria and procedures. The authority may adopt rules to implement the Maine Job-start Program, which must include, but are not limited to, the following loan criteria:

A. The purpose of the loan shall be to establish, strengthen or expand a business of any person or business organization, except any nonprofit corporation, which in the case of:

(1) An existing business, at the time application is made for financing assistance, employs 20 persons or less or has gross sales not exceeding $2,500,000 per year; or

(2) A new business, at the time application is made for financing assistance, projects that, during the first 12 months of operation, it will employ 20 persons or less or will have gross sales not exceeding $2,500,000; [1985, c. 344, §96 (AMD).]

B. Loans may be made to applicants with insufficient access to conventional sources of credit and whose gross annual household income is at or below income limits established by the authority by rulemaking pursuant to Title 5, chapter 375, subchapter II; [1985, c. 344, §96 (AMD).]

C. No loan may be made in an amount in excess of $10,000 to any single applicant, nor at an interest rate in excess of rate limits established by the authority by rulemaking pursuant to Title 5, chapter 375, subchapter II; [1985, c. 344, §96 (AMD).]

D. [1993, c. 214, §5 (RP).]

E. [1993, c. 214, §5 (RP).]

F. Loans may not be insured or guaranteed by the State, but the authority shall require collateral in the form of security for the loan, if available, and may, in appropriate cases, take a mortgage on real estate; and [1993, c. 214, §6 (AMD).]

G. Loan funds must be made available by the authority for loan recommendations by community action agencies on the basis of a formula that takes into consideration both the population served by the agency and the economic conditions of the region, as evidenced by unemployment statistics and per capita income. [1993, c. 214, §6 (AMD).]

H. [1993, c. 214, §7 (RP).]

[ 1993, c. 214, §§5-7 (AMD) .]

3. Business support group initiative. Notwithstanding anything in this section to the contrary, the authority and any contracting community action agency may delegate application review, loan approval and servicing decisions to one or more designated business support groups in the area served by the contracting community action agencies, subject to the following requirements.

A. Each group shall be composed of not less than 5 individuals, corporations or partnerships which meet the eligibility criteria for job-start program applicants, are hopeful of starting or expanding separate businesses eligible for job-start financing and have community or other ties demonstrating a common mission or purpose. [1987, c. 697, §14 (NEW).]

B. Each group must agree to undergo a business management training program established by the authority and each group member must agree to provide business support to other members of the group. [1987, c. 697, §14 (NEW).]

C. The authority, in consultation with contracting community action agencies, may set aside by rule not more than $75,000 in the aggregate for purposes of this initiative, which will be available for loans to business support group members. [1987, c. 697, §14 (NEW).]

D. The authority shall establish by rule limitations on the amount of loans which may be approved by each business support group and shall establish incentives which condition release of loan funds to each group on successful compliance with loan conditions and payment obligations on prior loans made to group members. [1987, c. 697, §14 (NEW).]

[ 1987, c. 697, §14 (NEW) .]

SECTION HISTORY

1983, c. 856, §4 (NEW). 1985, c. 344, §96 (AMD). 1985, c. 714, §39 (AMD). 1987, c. 697, §14 (AMD). 1989, c. 857, §49 (AMD). RR 1991, c. 2, §31 (COR). 1991, c. 622, §J19 (AMD). 1991, c. 622, §J25 (AFF). 1993, c. 214, §§2-7 (AMD).



10 §1100-O. Revolving loan fund

1. Creation of fund. A Job-start Revolving Loan Fund is established by the authority for the job-start program. The fund contains appropriations provided for that purpose and all repayments of principal and interest of loans under this subchapter and interest earned by the fund prior to its allocation for individual loans. The fund may be divided into separate revolving loan funds to be administered by community action agencies upon approval by the authority. Each separate fund must contain all repayments of principal and interest for loans made from that fund and interest earned by the fund. Interest and principal payments required by loan defaults are charged to the fund to which repayments are applied. The authority has sole responsibility for the allocation and distribution of the original fund and for appropriations and repayments applied to the original fund. Each community action agency has responsibility for the allocation and distribution of the portion of the fund allocated to its separate revolving loan fund. Any funds appropriated for this purpose may not lapse, but must remain available for the purposes set forth in this subchapter.

[ 1993, c. 214, §8 (AMD) .]

2. Administrative expenses. All interest earned by the fund, either by means of investment or loan payments, is available to the authority or the community action agency administering that separate revolving loan fund to which the interest is attributable. The authority or the community action agency shall allocate these funds primarily for administrative and counseling services. Beginning in fiscal year 1990-91, the authority may allocate up to $10,000 of administrative program funds for each agency with which it contracts under section 1100-N for expenses incurred by the authority under this program.

[ 1993, c. 214, §8 (AMD) .]

3. Deposited with authority or invested. Moneys in the fund, not needed currently to meet the obligations of the authority, as provided for in this subchapter, shall be deposited with the authority to the credit of the fund or may be invested in such manner as is provided for by statute.

[ 1983, c. 856, §4 (NEW) .]

SECTION HISTORY

1983, c. 856, §4 (NEW). 1989, c. 857, §50 (AMD). 1993, c. 214, §8 (AMD).



10 §1100-P. Reports

1. Regional. Each community action agency job-start program shall file the reports as required by the authority.

[ 1983, c. 856, §4 (NEW) .]

2. Authority. The authority shall file a report showing the balance of each Job-start Revolving Loan Fund, the status of all outstanding loans and a report on all other program activities as part of the annual report required by section 974.

[ 1993, c. 214, §9 (AMD) .]

SECTION HISTORY

1983, c. 856, §4 (NEW). 1993, c. 214, §9 (AMD).






Subchapter 8: MAINE OPPORTUNITY ZONE JOB GRANTS PROGRAM

10 §1100-S. Job grants program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I4,I6 (NEW). 1987, c. 769, §A46 (AMD). 1989, c. 915, §9 (RP).






Subchapter 9: MAINE SEED CAPITAL TAX CREDIT PROGRAM

10 §1100-T. Tax credit certificates

1. Legislative findings; authorization. The Legislature finds that the growth of new and existing small businesses in the State results in increased job opportunities for Maine residents, produces more spending in the State and increases municipal tax bases. Businesses that export their products or services out of the State bring capital into the State and help to develop export markets for Maine products. Small new and existing businesses can provide significant economic benefits to the State if they can obtain sufficient seed equity financing to carry them from start-up through the initial development phases of a business. The jobs created by such businesses tend to pay higher wages and offer more benefits than other businesses; however, the per capita level of private venture capital investment in businesses located in the State is substantially below the national average and the average of the other New England states. In order to encourage the increased availability of risk equity capital to enterprises that have the potential for rapid growth and that bring capital into the State, the authority is authorized to issue certificates of eligibility for the seed capital investment tax credit permitted by Title 36, section 5216-B, subject to the requirements of this section. This program is known as the Maine Seed Capital Tax Credit Program.

[ 2011, c. 454, §1 (AMD) .]

1-A. Private venture capital fund. As used in this section, "private venture capital fund" means a professionally managed pool of capital organized to make equity or equity-like investments in unrelated private companies using capital derived from multiple limited partners or members at least half of which, measured in dollar commitments, are unaffiliated and unrelated, and includes any venture capital fund licensed by the United States Small Business Administration. The authority may require such information as may be necessary or desirable for determining whether an entity qualifies as a private venture capital fund. An entity that otherwise qualifies as a private venture capital fund may elect not to be treated as a private venture capital fund for purposes of this section with respect to any investment.

[ 2013, c. 438, §2 (AMD) .]

2. Eligibility for tax credit certificate for individuals and entities other than venture capital funds. The authority shall adopt rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, to implement the program. Without limitation, the requirements for eligibility for a tax credit certificate include the following.

A. For investments made in tax years beginning before January 1, 2012, a tax credit certificate may be issued in an amount not more than 40% of the amount of cash actually invested in an eligible Maine business in any calendar year or in an amount not more than 60% of the amount of cash actually invested in any one calendar year in an eligible Maine business located in a high-unemployment area, as determined by rule by the authority. For investments made in tax years beginning on or after January 1, 2012, a tax credit certificate may be issued to an investor other than a private venture capital fund in an amount not more than 60% of the amount of cash actually invested in an eligible Maine business in any calendar year. For investments made in tax years beginning on or after January 1, 2014, a tax credit certificate may be issued to an investor other than a private venture capital fund in an amount not more than 50% of the amount of cash actually invested in an eligible Maine business in any calendar year. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 438, §3 (AMD).]

B. The Maine business must be determined by the authority to be a manufacturer or a value-added natural resource enterprise; must provide a product or service that is sold or rendered, or is projected to be sold or rendered, predominantly outside of the State; must be engaged in the development or application of advanced technologies; or must be certified as a visual media production company under Title 5, section 13090-L. The business must certify that the amount of the investment is necessary to allow the business to create or retain jobs in the State. [2013, c. 438, §3 (AMD).]

C. Aggregate investment eligible for tax credits may not be more than $5,000,000 for any one business as of the date of issuance of a tax credit certificate. [2003, c. 451, Pt. E, §2 (AMD).]

D. The investment with respect to which any individual is applying for a tax credit certificate may not be more than an aggregate of $500,000 in any one business in any 3 consecutive calendar years, except that this paragraph does not limit other investment by any applicant for which that applicant is not applying for a tax credit certificate and except that, if the entity applying for a tax credit certificate is a partnership, limited liability company, S corporation, nontaxable trust or any other entity that is treated as a flow-through entity for tax purposes under the federal Internal Revenue Code but not as a private venture capital fund, the aggregate limit of $500,000 applies to each individual partner, member, stockholder, beneficiary or equity owner of the entity and not to the entity itself. [2013, c. 438, §3 (AMD).]

E. For investments made in tax years beginning before January 1, 2014, the business receiving the investment must have annual gross sales of $3,000,000 or less . For investments made in tax years beginning on or after January 1, 2014, the business receiving the investment must have annual gross sales of $5,000,000 or less. The operation of the business must be a substantial professional activity of at least one of the principal owners, as determined by the authority. The principal owner and the principal owner's spouse are not eligible for a credit for investment in that business. A tax credit certificate may not be issued to a parent, brother, sister or child of a principal owner if the parent, brother, sister or child has any existing ownership interest in the business. [2013, c. 438, §3 (AMD).]

F. The investment must be expended on plant, equipment, research and development, or working capital for the business or such other business activity as may be approved by the authority. [1987, c. 854, §§2, 5 (NEW).]

G. The authority shall establish limits on repayment of the investment. The investment must be at risk in the business. [1991, c. 854, Pt. A, §10 (AMD).]

H. The investors qualifying for the credit must each own less than 1/2 of the business. [2011, c. 454, §4 (AMD).]

I. The business receiving the investment may not be in violation of the requirements of subsection 6. [2001, c. 642, §7 (NEW); 2001, c. 642, §12 (AFF).]

[ 2013, c. 438, §3 (AMD) .]

2-A. Eligibility of private venture capital funds for tax credit certificate. The authority shall adopt rules in accordance with the Maine Administrative Procedure Act to implement application of the program to investment in a private venture capital fund. This subsection does not apply to credits claimed for tax years beginning on or after January 1, 2012. The requirements for eligibility for a tax credit certificate for investment in a private venture capital fund include the following.

A. For investments made in tax years beginning before January 1, 2012, a tax credit certificate may be issued to an individual who invests in a private venture capital fund in an amount that:

(1) Is not more than 40% of the amount of cash actually invested in or unconditionally committed to a private venture capital fund in any calendar year by the individual or entity, except that with respect to fund investments that are made in eligible businesses that are located in a high unemployment area, as determined by rule of the authority under subsection 2, the tax credit certificate may not be more than 60% of the cash actually invested in or unconditionally committed to a private venture capital fund in any calendar year by the individual or entity; and

(2) Does not exceed 40% of the amount of cash invested by the fund in eligible businesses, except that with respect to fund investments that are made in eligible businesses that are located in a high unemployment area, as determined by rule of the authority under subsection 2, a tax credit certificate may not be more than 60% of the cash invested by the fund in any calendar year in such businesses; provided that the authority may issue tax credit certificates in an amount not to exceed 20% of the amount of cash actually invested in or unconditionally committed to a private venture capital fund in any calendar year if the authority determines that the private venture capital fund is located in this State, is owned and controlled primarily by residents of this State and has designated investing in eligible businesses of this State as a major investment objective. The credit may be revoked to the extent that the private venture capital fund does not make investments eligible for the tax credit in an amount sufficient to qualify for the credits within 3 years after the date of the tax credit certificates. Notwithstanding any revocation pursuant to this subparagraph, each investor remains eligible for tax credit certificates for eligible investments as and when made by the private venture capital fund.

The aggregate amount of credits issued to investors in a fund may not exceed 40% of the amount of cash invested by the fund in eligible businesses, except that with respect to fund investments in eligible businesses that are located in a high unemployment area, the aggregate amount of tax credits issued to investors in a fund may not exceed 60% of the cash invested by the fund in eligible businesses. [2011, c. 454, §5 (AMD).]

B. As used in this subsection, unless the context otherwise indicates, an "eligible business" means a business located in the State that:

(1) Is a manufacturer;

(2) Is engaged in the development or application of advanced technologies;

(3) Provides a service that is sold or rendered, or is projected to be sold or rendered, predominantly outside of the State;

(4) Brings capital into the State, as determined by the authority; or

(5) Is certified as a visual media production company under Title 5, section 13090-L. [2009, c. 470, §3 (AMD).]

C. Aggregate investment eligible for tax credits may not be more than $5,000,000 for any one business for any one private venture capital fund as of the date of issuance of a tax credit certificate. [2003, c. 451, Pt. E, §4 (AMD).]

D. The investment with respect to which any individual or entity is applying for a tax credit certificate may not be more than an aggregate of $500,000 in any one eligible business invested in by a private venture capital fund in any 3 consecutive calendar years, except that this paragraph does not limit other investment by any applicant for which that applicant is not applying for a tax credit certificate and except that, if the entity applying for a tax credit certificate is a partnership, limited liability company, S corporation, nontaxable trust or any other entity that is treated as a flow-through entity for tax purposes under the federal Internal Revenue Code, the aggregate limit of $500,000 or $200,000, as applicable, applies to each individual partner, member, stockholder, beneficiary or equity owner of the entity and not to the entity itself. This paragraph does not limit other investment by any applicant for which that applicant is not applying for a tax credit certificate. [2003, c. 451, Pt. E, §4 (AMD).]

E. Each business receiving an investment from a private venture capital fund, which investment is used as the basis for the issuance of a tax credit certificate, must have annual gross sales of $3,000,000 or less and the operation of the business must be the full-time professional activity of the principal owner, as determined by the authority. The principal owner and principal owner's spouse, if any, are not eligible for a credit for investment in that business or for an investment by the private venture capital fund in that business. A tax credit certificate may not be issued to a parent, brother, sister or child of a principal owner if the parent, brother, sister or child has any existing ownership interest in that business or for an investment by the private venture capital fund in that business. [2001, c. 446, §2 (AMD); 2001, c. 446, §6 (AFF).]

F. Each investment received by a business from a private venture capital fund, which investment is used as the basis for the issuance of a tax credit certificate, must be expended on plant maintenance and construction, equipment, research and development or working capital for the business or on such other business activity as may be approved by the authority. [1997, c. 774, §1 (AMD).]

G. The authority shall establish limits on repayment of the investment by an individual in and the investments made by a private venture capital fund, which investment is used as the basis for the issuance of a tax credit certificate. The investments must be at risk in the private venture capital fund and the business, respectively. [1997, c. 774, §1 (AMD).]

H. The investors in a private venture capital fund are not entitled to the credit for collective ownership in excess of 50% of any business. An investor in a private venture capital fund determined by the authority to be a principal owner of a business and the principal owner's spouse, if any, are not entitled to a credit with respect to investment in that business, nor are the principal owner's parents, siblings or children entitled to a credit if they have any existing ownership interest in the business. [2001, c. 446, §2 (AMD); 2001, c. 446, §6 (AFF).]

[ 2011, c. 454, §5 (AMD) .]

2-B. Eligibility of private venture capital funds for tax credit certificate until July 1, 2001.

[ 1999, c. 752, §2 (NEW); 1999, c. 752, §6 (AFF); MRSA T. 10, §1100-T, sub-§2-B (RP) .]

2-C. Eligibility of private venture capital funds for refundable tax credit certificate. This subsection applies to investments by private venture capital funds in eligible businesses made in tax years beginning on or after January 1, 2012. The authority shall adopt routine technical rules as defined in Title 5, chapter 375, subchapter 2-A to implement application of the program to investments in eligible businesses by private venture capital funds. The requirements for eligibility for a tax credit certificate for an investment by a private venture capital fund include the following.

A. For investments made in tax years beginning on or after January 1, 2012, a tax credit certificate may be issued to a private venture capital fund in an amount that is not more than 50% of the amount of cash actually invested in an eligible business. The tax credit certificate may be revoked and the credit recaptured pursuant to Title 36, section 5216-B, subsection 5 to the extent that the authority determines that the eligible business for which the tax credit certificate was issued moves substantially all of its operations and assets outside of the State during the period ending 4 years after an investment, except in the case of an arm's length, fair value acquisition approved by the authority. A private venture capital fund that received the 20% credit certificate under subsection 2-A, paragraph A, subparagraph (2) for an investment is not eligible for a tax credit certificate under this subsection for that investment. [2011, c. 454, §6 (NEW).]

B. As used in this subsection, unless the context otherwise indicates, "eligible business" means a business located in the State that has certified that the amount of the investment is necessary to allow the business to create or retain jobs in the State and that, as determined by the authority:

(1) Is a manufacturer or a value-added natural resource enterprise;

(2) Is engaged in the development or application of advanced technologies;

(3) Provides a service that is sold or rendered, or is projected to be sold or rendered, predominantly outside of the State; or

(5) Is certified as a visual media production company under Title 5, section 13090-L. [2013, c. 438, §4 (AMD).]

C. Aggregate investment eligible for tax credit certificates, including investments under this subsection and under subsection 2, may not be more than $5,000,000 for any one eligible business. [2011, c. 454, §6 (NEW).]

D. The investment with respect to which any private venture capital fund is applying for a tax credit certificate may not be more than the lesser of an amount equal to $500,000 times the number of investors in the private venture capital fund and an aggregate of $4,000,000 in any one eligible business invested in by a private venture capital fund in any 3 consecutive calendar years, except that this paragraph does not limit other investment by an applicant for which that applicant is not applying for a tax credit certificate. A private venture capital fund must certify to the authority that it will be in compliance with these limitations. The tax credit certificate issued to a private venture capital fund may be revoked and any credit taken recaptured pursuant to Title 36, section 5216-B, subsection 5 if the fund is not in compliance with this paragraph. [2013, c. 438, §4 (AMD).]

E. For investments made in tax years beginning before January 1, 2014, an eligible business receiving an investment from a private venture capital fund, which investment is used as the basis for the issuance of a tax credit certificate, may not have annual gross sales of more than $3,000,000 . For investments made in tax years beginning on or after January 1, 2014, an eligible business receiving an investment from a private venture capital fund, which investment is used as the basis for the issuance of a tax credit certificate, may not have annual gross sales of more than $5,000,000. The operation of the business must be a substantial professional activity of one or more individuals who are not managers of the private venture capital fund, as determined by the authority. A tax credit certificate may not be issued to a private venture capital fund if a manager of the fund is a principal owner of the eligible business or a spouse, parent, sibling or child of a principal owner and if the spouse, parent, sibling or child has any existing ownership interest in the business. A private venture capital fund must certify to the authority that it will be in compliance with these limitations. The tax credit certificate issued to a private venture capital fund may be revoked and any credit taken recaptured pursuant to Title 36, section 5216-B, subsection 5 if the fund is not in compliance with this paragraph. [2013, c. 438, §4 (AMD).]

F. An investment received by an eligible business from a private venture capital fund for which the investment is used as the basis for the issuance of a tax credit certificate must be expended on plant maintenance and construction, equipment, research and development or working capital for the business or on such other business activity as may be approved by the authority. [2011, c. 454, §6 (NEW).]

G. The authority shall establish limits on repayment of the investments made by a private venture capital fund for which the investments are used as the basis for the issuance of tax credit certificates. The investments must be at risk in the private venture capital fund and the eligible business, respectively. [2011, c. 454, §6 (NEW).]

H. A private venture capital fund is not entitled to the credit if it owns in excess of 50% of the eligible business, except that, if the private venture capital fund is issued a tax credit certificate and later makes an additional investment that increases its ownership to more than 50%, the existing tax credit certificate remains valid and is not subject to revocation due to the ownership percentage as long as there was no intent to take controlling ownership at the time of the initial qualified investment. [2011, c. 454, §6 (NEW).]

[ 2013, c. 438, §4 (AMD) .]

3. Priority. The authority may reserve $500,000 in tax credit authorization for "natural resource enterprises," as defined in section 963-A, subsection 41.

[ 1995, c. 462, Pt. A, §19 (AMD) .]

4. Total of credits authorized. The authority may issue tax credit certificates to investors eligible pursuant to subsections 2, 2-A and 2-C in an aggregate amount not to exceed $2,000,000 up to and including calendar year 1996, $3,000,000 up to and including calendar year 1997, $5,500,000 up to and including calendar year 1998, $8,000,000 up to and including calendar year 2001, $11,000,000 up to and including calendar year 2002, $14,000,000 up to and including calendar year 2003, $17,000,000 up to and including calendar year 2004, $20,000,000 up to and including calendar year 2005, $23,000,000 up to and including calendar year 2006, $26,000,000 up to and including calendar year 2007 and $30,000,000 up to and including calendar year 2013, in addition to which, the authority may issue tax credit certificates to investors eligible pursuant to subsections 2, 2-A and 2-C in an annual amount not to exceed $675,000 for investments made between January 1, 2014 and December 31, 2014, $4,000,000 for investments made in calendar year 2015 and $5,000,000 each year for investments made in calendar years beginning with 2016. The authority may provide that investors eligible for a tax credit under this section in a year when there is insufficient credit available are entitled to take the credit when it becomes available subject to limitations established by the authority by rule. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 438, §5 (AMD) .]

5. Revocation of tax credit certificate. The authority may revoke a tax credit certificate if any representation to the authority in connection with the application for the certificate proves to have been false when made or if the applicant violates any conditions established by the authority and stated in the tax credit certificate. The revocation may be in full or in part as the authority may determine. The authority shall specify the amount of credit being revoked and shall send notice of the revocation to the investor and to the State Tax Assessor.

[ 1987, c. 854, §§2, 5 (NEW) .]

6. Reports. Any business eligible to have investors receive a tax credit under this section must report to the authority, in a manner to be determined by the authority, the following information regarding its activities in the State over the calendar year in which the investment occurred and for such additional years as may be required by the authority:

A. The total amount of private investment received; [2001, c. 642, §10 (NEW); 2001, c. 642, §12 (AFF).]

B. The total number of persons employed as of December 31st; [2001, c. 642, §10 (NEW); 2001, c. 642, §12 (AFF).]

C. The total numbers of jobs created and retained; [2001, c. 642, §10 (NEW); 2001, c. 642, §12 (AFF).]

D. Total annual payroll; and [2001, c. 642, §10 (NEW); 2001, c. 642, §12 (AFF).]

E. Total sales revenue. [2001, c. 642, §10 (NEW); 2001, c. 642, §12 (AFF).]

The authority shall report annually to the joint standing committee of the Legislature having jurisdiction over taxation matters on the activity under this section during the prior calendar year.

[ 2011, c. 454, §8 (AMD) .]

SECTION HISTORY

1987, c. 854, §§2,5 (NEW). 1989, c. 502, §A28 (AMD). 1989, c. 765, §4 (AMD). 1991, c. 854, §§A7-11 (AMD). 1995, c. 424, §§2-4 (AMD). 1995, c. 462, §A19 (AMD). 1995, c. 658, §§3,4 (AMD). 1997, c. 774, §1 (AMD). 1997, c. 782, §§1-4 (AMD). 1999, c. 504, §10 (AMD). 1999, c. 752, §§1-3 (AMD). 2001, c. 446, §§1-3 (AMD). 2001, c. 446, §6 (AFF). 2001, c. 642, §§4-10 (AMD). 2001, c. 642, §12 (AFF). 2003, c. 20, §§X1-5 (AMD). 2003, c. 451, §§E1-5 (AMD). 2009, c. 470, §§2, 3 (AMD). 2011, c. 454, §§1-8 (AMD). 2013, c. 438, §§2-5 (AMD).






Subchapter 10: MEDICAL TRAINING ASSISTANCE

10 §1100-U. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 545, §2 (NEW). 1991, c. 830, §2 (RP).



10 §1100-V. Authorization; Maine Primary Care Residency Training Assistance Program (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 545, §2 (NEW). 1991, c. 830, §2 (RP).



10 §1100-W. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 545, §2 (NEW). 1991, c. 830, §2 (RP).



10 §1100-X. Advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 545, §2 (NEW). 1991, c. 830, §2 (RP).






Subchapter 11: EDUCATIONAL ATTAINMENT AND RECRUITMENT TAX CREDITS

10 §1100-Y. Educational attainment and recruitment tax credits (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2001, c. 2, §A13 (COR). 2001, c. 700, §1 (NEW). 2003, c. 20, §§DD1,2 (AMD). 2003, c. 20, §DD7 (AFF). 2003, c. 451, §§JJ1,2 (AMD). 2003, c. 473, §§1-3 (AMD). 2005, c. 12, §§Q1,2 (AMD). 2007, c. 1, Pt. O, §§1, 2 (AMD). 2007, c. 1, Pt. O, §9 (AFF). 2009, c. 434, §2 (RP).






Subchapter 12: MAINE NEW MARKETS CAPITAL INVESTMENT PROGRAM

10 §1100-Z. Maine New Markets Capital Investment Program

1. Findings and intent. The Legislature finds that encouragement of investment in qualified businesses and developments located in economically distressed areas of the State and the creation and preservation of jobs are in the public interest and promote the general welfare of the State. The Legislature further finds that the enactment of incentives as set forth in this subchapter to promote investments is necessary in order to ensure the long-term economic vitality of this State, to preserve numerous opportunities for jobs for the people of the State and to make this State more competitive in the attraction of investment capital and thus to ensure the preservation and betterment of the economy of the State for the benefit of its people. The Legislature further finds that the foregoing benefits to the State and its people far exceed the costs to the State of providing the incentives set forth in this subchapter. The Legislature further finds that the provisions of this subchapter are necessary to accomplish these objectives.

The Legislature finds that the incentives offered by the State pursuant to this subchapter are intended to induce major investments in qualified businesses and developments located in economically distressed areas of the State and that any party who accepts and reasonably relies upon these inducements in making qualified investments is entitled to the full realization of these incentives without impairment by subsequent changes in law. The Legislature finds that when determining whether a project is financially feasible an investing party must rely in good faith upon the Legislature to ensure that the promised incentives of this subchapter will be available for a period of 7 years following the date of each qualified investment and that a party's confidence in the full realization of these benefits is a critical factor in inducing the party to make the desired investment. It is the intent of this Legislature that all successor Legislatures honor the commitments held out by this subchapter.

[ 2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF) .]

2. Program. The Maine New Markets Capital Investment Program, referred to in this section as "the program," is established to encourage new investment in economically distressed areas of the State. For the purposes of this section, unless otherwise defined in this section, all terms have the same meaning as under Title 36, section 5219-HH and Section 45D of the United States Internal Revenue Code of 1986, as amended.

[ 2011, c. 548, §3 (AMD) .]

3. Application for tax credits; allocation of tax credit authority. Tax credit authority is allocated under the program as described in this subsection.

A. The authority shall provide an application form, which must be available to applicants no later than the date when the final rule implementing this section is adopted. [2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF).]

B. A qualified community development entity that seeks an allocation of tax credit authority shall apply to the authority. The qualified community development entity shall submit an application on a form that the authority provides. The application must include:

(1) The name, address and tax identification number of the entity and evidence of the certification of the entity as a qualified community development entity;

(2) A copy of an allocation agreement executed by the qualified community development entity, its controlling entity or other entity controlled by the same controlling entity and the Community Development Financial Institutions Fund of the United States Department of the Treasury, which includes the State in its service area;

(3) A certificate executed by an executive officer of the qualified community development entity attesting that the allocation agreement remains in effect and has not been revoked or canceled by the Community Development Financial Institutions Fund;

(4) Information regarding the amount of tax credit authority requested and the proposed use of proceeds from the issuance of the qualified equity investment or long-term debt security; and

(5) Responses to the following 5 questions, which must be answered affirmatively or negatively without explanation or elaboration, to determine qualification for participating in the program:

(a) Whether the Community Development Financial Institutions Fund has awarded multiple rounds of federal New Markets Tax Credit allocation to the qualified community development entity, its controlling entity or other entity controlled by the same controlling entity;

(b) Whether the qualified community development entity, its controlling entity or other entity controlled by the same controlling entity has participated as a qualified community development entity in a state New Markets Tax Credit program or has made an investment in this State that qualifies for federal New Markets Tax Credits;

(c) Whether the qualified community development entity, its controlling entity or other entity controlled by the same controlling entity has made an investment qualified for tax credits in a business located in a nonmetropolitan census tract;

(d) Whether the qualified community development entity, its controlling entity or other entity controlled by the same controlling entity has made an investment qualified for tax credits in a state where it did not previously have substantial operations; and

(e) Whether the qualified community development entity, its controlling entity or other entity controlled by the same controlling entity has explored potential investment opportunities in this State that would qualify under this subchapter.

Applicants answering affirmatively to 4 or more of the 5 questions must be determined to be qualified. [2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF).]

C. In the rule implementing this subchapter, the authority shall set a nonrefundable application fee, which must be paid to the authority at the time each application is submitted. The authority shall also set an annual report fee and establish a payment schedule along with requirements for the report pursuant to subsection 5. [2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF).]

D. Within 60 days of receipt of an application for tax credit authority, the authority shall either approve the application and, as part of that approval, indicate the amount of tax credit authority issued to the qualified community development entity or determine that the authority intends to deny the application. If the authority intends to deny the application, it shall inform the qualified community development entity by written notice of the grounds for the intended denial. Upon receipt of the notice of intended denial by the qualified community development entity:

(1) If the qualified community development entity provides any additional information required by the authority or otherwise completes its application within 15 days, the application must be considered complete as of the original date of submission and the authority has an additional 30 days to either approve or deny the application; or

(2) If the qualified community development entity fails to provide the information or complete its application within the 15-day period, the application is deemed denied and may be resubmitted in full with a new submission date. [2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF).]

E. The authority shall approve applications for tax credit authority in the order applications are received by the authority. Applications received on the same day are deemed to have been received simultaneously. For applications received on the same day and determined to be complete, the authority shall certify, consistent with remaining tax credit capacity, tax credit authority in proportionate percentages based upon the ratio of the amount of tax credit authority requested in an application to the total amount of tax credit authority requested in all applications received on the same day. If a pending request cannot be fully certified because of the limitations contained in this subchapter, the authority shall certify the portion that may be certified unless the qualified community development entity elects to withdraw its request rather than receive partial credit. The authority shall provide written notification to each qualified community development entity of the approval of tax allocation authority and the amount of tax credit authority it was allocated. [2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF).]

F. Within 24 months after receipt of the notice of the allocation of tax credit authority, the qualified community development entity shall issue the qualified equity investments or long-term debt securities and receive cash in the amount of the total amount of tax credit authority that the qualified community development entity was allocated. The qualified community development entity shall provide the authority with evidence of the entity's receipt of the cash investment within 10 business days after receipt. If the qualified community development entity does not issue the qualified equity investment or long-term debt security and receive the cash purchase price within 24 months following receipt of the tax credit authority notice for any portion of its allocation, such unused allocation of tax credit authority lapses and the qualified community development entity may not issue the qualified equity investments or long-term debt securities without reapplying to the authority for additional tax credit authority. Any tax credit authority that lapses reverts back to the authority and may be reissued only in accordance with the application process outlined in this section. [2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF).]

G. Upon receipt of notice that a qualified community development entity has issued its qualified equity investments or long-term debt securities, the authority shall certify the entity's qualified equity investments or long-term debt securities as qualified equity investments and eligible for tax credits under Title 36, section 5219-HH. The authority shall provide written notice, sent by certified mail or any other means considered feasible by the authority, of the certification to the qualified community development entity, the Department of Administrative and Financial Services, Bureau of Revenue Services and the Commissioner of Administrative and Financial Services. The notice must include the names of persons eligible to claim the tax credits and their respective tax credit amounts. If the names of the persons that are eligible to claim the tax credits change due to a transfer of a qualified equity investment or a change in an allocation pursuant to this subchapter, the qualified community development entity shall notify the authority and the Department of Administrative and Financial Services, Bureau of Revenue Services of that transfer or change. [2015, c. 300, Pt. A, §1 (AMD).]

H. On the date designated by the authority, the authority shall begin accepting applications for the full $250,000,000 of qualified equity investments under subsection 4. An applicant may not be awarded more than 25% of the total tax credit authority available. [2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF).]

[ 2015, c. 300, Pt. A, §1 (AMD) .]

4. Limit on amount of tax credits authorized. The maximum aggregate amount of qualified equity investments for which the authority may issue tax credit authority under this section is $250,000,000; a tax credit claim may not exceed $20,000,000 in any one state fiscal year over the 7 years of the tax credit allowance dates as described in Title 36, section 5219-HH, subsection 1, paragraph A.

[ 2011, c. 548, §5 (AMD) .]

5. Reporting and disclosure of information. The authority shall require annual reports of a qualified community development entity granted tax credit allocation authority pursuant to subsection 3. Reports must be shared with the Department of Administrative and Financial Services, Bureau of Revenue Services and the Commissioner of Administrative and Financial Services. Notwithstanding section 975-A, the authority may disclose any information to the Department of Administrative and Financial Services, Bureau of Revenue Services and the Commissioner of Administrative and Financial Services that it considers necessary for the administration of the program pursuant to this section, Title 36, section 2533 or Title 36, section 5219-HH.

[ 2015, c. 300, Pt. A, §2 (AMD) .]

6. Report. The authority shall report no later than January 1, 2015 to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over taxation matters on the activities of the program, including, but not limited to, the amount of private investment received and the total number of jobs created or retained.

[ 2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF) .]

7. Rules. By December 30, 2011, the authority shall adopt rules necessary to implement this section. Rules adopted pursuant to this subsection are routine technical rules under Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF) .]

SECTION HISTORY

2011, c. 380, Pt. Q, §1 (NEW). 2011, c. 380, Pt. Q, §7 (AFF). 2011, c. 548, §§3-6 (AMD). 2015, c. 300, Pt. A, §§1, 2 (AMD).












Part 3: REGULATION OF TRADE

Chapter 201: MONOPOLIES AND PROFITEERING

10 §1101. Contracts in restraint of trade

Every contract, combination in the form of trusts or otherwise, or conspiracy, in restraint of trade or commerce in this State is declared to be illegal. Whoever makes any such contract or engages in any such combination or conspiracy is guilty of a Class C crime. [2003, c. 46, §1 (AMD).]

SECTION HISTORY

1973, c. 489, §1 (AMD). 1977, c. 175, §1 (AMD). 2003, c. 46, §1 (AMD).



10 §1102. Conspiracies to monopolize trade

Whoever shall monopolize or attempt to monopolize or combine or conspire with any other person or persons to monopolize any part of the trade or commerce of this State shall be guilty of a Class C crime. [1977, c. 175, §2 (RPR).]

SECTION HISTORY

1977, c. 175, §2 (RPR).



10 §1102-A. Acquisition of assets of person engaged in commerce which tends to create a monopoly

No person engaged in commerce in this State may acquire, directly or indirectly, the whole or any part of the stock or other share capital, or the whole of any part of the assets of another person also engaged in commerce in this State, where in any line of commerce or any activity affecting commerce in any section of this State, the effect of the acquisition or use of that share capital, or the acquisition of those assets, may be substantially to lessen competition or tend to create a monopoly. [1983, c. 340, §1 (NEW).]

This section does not apply to persons purchasing these stocks solely for investment and not using the same by voting or otherwise to bring about, or in attempting to bring about, the substantial lessening of competition, nor may anything contained in this section prevent a corporation from causing the formation of subsidiary corporations for the actual carrying on of their immediate lawful business, or the natural and legitimate branches or extensions thereof, or from owning and holding all or a part of the stock of those subsidiary corporations, if the effect of that formation is not to substantially lessen competition. [1983, c. 340, §1 (NEW).]

This section does not apply to the acquisition of stock, share capital or assets of a public utility when the acquisition has been approved by the Public Utilities Commission. [1983, c. 340, §1 (NEW).]

Any financial institution subject to the provisions of Title 9-B is exempt from this section. [1983, c. 340, §1 (NEW).]

SECTION HISTORY

1983, c. 340, §1 (NEW).



10 §1103. Immunity of witnesses from prosecution (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 137, §1 (RP).



10 §1104. Right of action and damages

1. Right of action and damages. Any person, including the State or any political subdivision of the State, injured directly or indirectly in its business or property by any other person or corporation by reason of anything forbidden or declared to be unlawful by section 1101, 1102 or 1102-A, may sue for the injury in a civil action. If the court finds for the plaintiff, the plaintiff shall recover 3 times the amount of the damages sustained and cost of suit, including necessary and reasonable investigative costs, reasonable experts' fees and reasonable attorney's fees.

[ 1989, c. 367, (AMD) .]

2. Injunction. The Attorney General may institute proceedings in equity to prevent and restrain violations of sections 1101, 1102 and 1102-A.

A. These proceedings may be by way of petitions setting forth the case and praying that the violation shall be enjoined or otherwise prohibited. [1987, c. 60, §1 (NEW).]

B. The action may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. [2011, c. 559, Pt. A, §10 (RPR).]

C. Pending the petition and before final decree, the court may at any time make such temporary restraining order or prohibition as considered just under the circumstances. [1987, c. 60, §1 (NEW).]

D. Any person who violates the terms of an injunction issued under this section must forfeit and pay to the State, to be applied in carrying out this chapter, a civil penalty of not more than $50,000 for each violation. [1991, c. 137, §2 (NEW).]

[ 2011, c. 559, Pt. A, §10 (AMD) .]

3. Civil penalty. Each course of conduct that constitutes a violation of section 1101 or 1102 is a civil violation for which a civil penalty of not more than $100,000 for each defendant may be adjudged.

A. In any action initiated by the Attorney General pursuant to this section to prevent and restrain violations of sections 1101 and 1102, the Attorney General may include an action to recover civil penalties by each defendant for each course of conduct alleged. [1987, c. 60, §1 (NEW).]

B. An action to recover a civil penalty from a defendant under this section bars a criminal prosecution pursuant to section 1101 or 1102 against that defendant for the same course of conduct on which the action to recover the civil penalty is based. [1991, c. 137, §3 (AMD).]

C. A criminal prosecution against a defendant pursuant to section 1101 or 1102 bars any action to recover a civil penalty under this section from that defendant for the same course of conduct on which the criminal prosecution is based. [1991, c. 137, §3 (AMD).]

[ 1991, c. 137, §3 (AMD) .]

4. Recovery of damages, costs and fees for antitrust violations from any political subdivision official or employee of a political subdivision acting in an official capacity. No damages, interest on damages, costs or attorneys fees may be recovered under this chapter from any political subdivision, as defined in Title 14, section 8102, subsection 3, or official or employee of a political subdivision acting in an official capacity.

[ 1987, c. 60, §1 (NEW) .]

5. Recovery of damages, costs and fees for antitrust violations on claim against person based on official action directed by political subdivision, or official or employee of a political subdivision acting in an official capacity. No damages, interest on damages, costs or attorneys fees may be recovered under this chapter in any claim against a person based on any official action directed by a political subdivision, as defined in Title 14, section 8102, subsection 3, or official or employee of a political subdivision acting in an official capacity.

[ 1987, c. 60, §1 (NEW) .]

SECTION HISTORY

1977, c. 175, §3 (RPR). 1983, c. 340, §2 (AMD). 1985, c. 349, (AMD). 1987, c. 60, §1 (RPR). 1989, c. 367, (AMD). 1991, c. 137, §§2,3 (AMD). 2011, c. 559, Pt. A, §10 (AMD).



10 §1105. Profiteering in necessities

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Abnormal market disruption" means a significant disruption to the production, distribution, supply, sale or availability of a commodity or commodities that:

(1) Is caused by an event such as a natural or man-made emergency or disaster, whether local or remote; and

(2) Causes ordinary competitive market forces to cease to function normally. [2005, c. 580, §1 (NEW).]

B. "Cost" means the expense associated with the acquisition, production, distribution or sale of necessities and may include, among other things, replacement costs, taxes and transportation costs. [2005, c. 580, §1 (NEW).]

C. "Necessities" includes food for human or animal consumption; pharmaceutical products, including prescription medications; wearing apparel; shoes; building materials; gas and electricity for light, heat and power; ice; fuel of all kinds; and fertilizer and fertilizer ingredients; together with tools, utensils, implements, machinery and equipment required for the actual production or manufacture of the same. "Necessities" includes any other vital or necessary good or service except those:

(1) Subject to continuous maximum price regulation under the provisions of any state or federal law;

(2) As to which the State's authority is preempted; or

(3) Furnished or provided by:

(a) Insurers; or

(b) Nonprofit hospitals, medical service organizations or health maintenance organizations authorized to transact business within the State pursuant to Title 24 and Title 24-A. [2005, c. 580, §1 (NEW).]

D. "Unconscionable price" means a price that is actionable under this section. There is a rebuttable presumption that a price is unconscionable when it exceeds by more than 15% the sum of:

(1) The price at which similar goods or services were offered for sale or sold by that person immediately prior to the beginning date of the abnormal market disruption. If that person did not offer such goods or services immediately prior to the abnormal market disruption, then the price is the price at which similar goods or services were offered for sale or sold by another person similarly situated prior to the abnormal market disruption; and

(2) The increased cost calculated according to the method used by that person prior to the abnormal market disruption. [2005, c. 580, §1 (NEW).]

[ 2005, c. 580, §1 (NEW) .]

2. Declaration. Whenever it appears upon due inquiry and consultation with the Attorney General that an abnormal market disruption exists or that there is a substantial likelihood that an abnormal market disruption is imminent, the Governor may, in the Governor's sole discretion and after considering whether the declaration of an abnormal market disruption itself will disrupt supplies for affected necessities, declare an abnormal market disruption.

A. A declaration made under this subsection must specify:

(1) The beginning date of the abnormal market disruption;

(2) The particular necessity, necessities or categories of necessities that are affected by the abnormal market disruption and made subject to the provisions of subsections 3 and 4; and

(3) The levels of trade or commerce that are affected by the abnormal market disruption and made subject to the provisions of subsections 3 and 4. [2005, c. 580, §1 (NEW).]

B. A declaration of abnormal market disruption under this subsection expires when the Governor declares it expired or 60 days from the date of its issuance, whichever is sooner. The declaration of abnormal market disruption may be modified by the Governor at any time. [2005, c. 580, §1 (NEW).]

C. The Governor shall publish decisions under this subsection in a manner reasonably calculated to give affected persons adequate notice. [2005, c. 580, §1 (NEW).]

D. Any person may petition the Governor regarding the Governor's decisions under this subsection. [2005, c. 580, §1 (NEW).]

[ 2005, c. 580, §1 (NEW) .]

3. Profiteering prohibited. After the Governor has declared an abnormal market disruption and before the declaration of the abnormal market disruption expires, a person may not sell or offer for sale necessities at an unconscionable price.

[ 2005, c. 580, §1 (NEW) .]

4. Civil violation. A violation of subsection 3 is a civil violation that constitutes and may be prosecuted as an unfair act or practice in the conduct of trade or commerce pursuant to Title 5, section 207, except that the provisions of Title 5, section 213 do not apply. The declaration of an abnormal market disruption creates a rebuttable presumption that the disruption occurred and existed from the beginning date in the declaration to the date of its expiration.

[ 2005, c. 580, §1 (NEW) .]

SECTION HISTORY

1979, c. 541, §A91 (AMD). 2005, c. 580, §1 (RPR).



10 §1106. Profiteering in rents

Whoever demands or collects an unreasonable or unjust rent or charge, taking into due consideration the actual market value of the property at the time, with a fair return thereon, or imposes an unreasonable or unjust term or condition, for the occupancy of a mobile home park lot or of any building or any part thereof, rented or hired for dwelling purposes, shall be punished by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or by both. [1983, c. 148, (AMD).]

SECTION HISTORY

1983, c. 148, (AMD).



10 §1107. Investigation by Attorney General

The Attorney General upon the Attorney General's own initiative or upon petition of 50 or more citizens of this State, shall investigate all seeming violations of sections 1102-A and 1105 to 1107, all contracts, combinations or conspiracies in restraint of trade or commerce, and all monopolies, and may require, by summons, the attendance and testimony of witnesses and the production of books and papers before the Attorney General relating to any such matter under investigation. The summons must be served in the same manner as summons for witnesses in criminal cases, and all provisions of law relating thereto apply to summonses issued under this section so far as they are applicable. All investigations or hearings thereunder or connected therewith to which witnesses are summoned or called upon to testify or to produce books, records or correspondence are public or private at the choice of the person summoned and must be held in the county where the act to be investigated is alleged to have been committed, or if the investigation is on petition it must be held in the county in which the petitioners reside. The expense of such investigation must be paid from the appropriation provided by Title 5, section 203. [1991, c. 137, §4 (AMD).]

If, upon investigation, it appears to the Attorney General that the laws of this State, including sections 1102-A or 1105 to 1107, have been violated in any respect, the Attorney General shall prosecute the guilty parties and present all available information bearing upon such apparent violation to the proper prosecuting officer of the United States. [1991, c. 137, §4 (AMD).]

Any Justice of the Superior Court may by order, upon application of the Attorney General, compel the attendance of witnesses, the production of books and papers, including correspondence, and the giving of testimony, before the Attorney General in the same manner and to the same extent as before the Superior Court. Any failure to obey such order may be punishable by such court as a contempt. [1991, c. 137, §4 (AMD).]

SECTION HISTORY

1977, c. 175, §4 (AMD). 1991, c. 137, §4 (AMD).



10 §1108. Final judgment or decree as prima facie evidence

A final judgment or decree hereafter rendered in any civil or criminal proceeding brought by or on behalf of the State under the antitrust laws to the effect that a defendant has violated these laws shall be prima facie evidence against the defendant in any action or proceeding brought by any party against that defendant under such laws as to matters respecting which that judgment or decree would be an estoppel as between the parties thereto; provided that this section shall not apply to consent judgments or decrees entered before any testimony has been taken. Nothing contained in this section may be construed to impose any limitation on the application of collateral estoppel. [1983, c. 340, §3 (NEW).]

SECTION HISTORY

1983, c. 340, §3 (NEW).



10 §1109. Acquisition of gasoline and heating oil assets

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Gasoline sales" means the retail sale of internal combustion fuel for motor vehicles as defined in Title 29-A, section 101, subsection 42. [1995, c. 65, Pt. A, §13 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

B. "Heating oil sales" means the retail sale of #2 fuel oil used for heating residential, industrial or commercial space or water. [1991, c. 488, (NEW).]

[ 1995, c. 65, Pt. A, §13 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

2. Prohibition. A person may not acquire, directly or indirectly, from a business engaged in gasoline sales or heating oil sales in this State, without prior notice as required under subsection 3:

A. Controlling stock; or [1989, c. 750, (NEW).]

B. Substantial assets that include those used in gasoline sales or heating oil sales. [1991, c. 488, (AMD).]

[ 1991, c. 488, (AMD) .]

3. Report. The person acquiring stock or assets under subsection 2 shall provide notice of this acquisition to the Department of the Attorney General at least 30 days prior to the date of acquisition. That period may be shortened with the consent of the Attorney General.

[ 1991, c. 488, (AMD) .]

4. Confidentiality. Information received by the Department of the Attorney General as a result of this reporting requirement is confidential.

[ 1993, c. 719, §2 (AMD); 1993, c. 719, §12 (AFF) .]

5. Penalty. Violation of this section is a civil violation for which a civil penalty not to exceed $10,000 may be assessed.

[ 1989, c. 750, (NEW) .]

SECTION HISTORY

1989, c. 750, (NEW). 1991, c. 488, (AMD). 1993, c. 719, §2 (AMD). 1993, c. 719, §12 (AFF). 1995, c. 65, §A13 (AMD). 1995, c. 65, §§A153,C15 (AFF).



10 §1110. Requirements for price protection and prepaid contracts

1. Contract and solicitation requirements. A contract for the retail sale of home heating oil, kerosene or liquefied petroleum gas that offers a guaranteed price plan, including a prepaid contract and any other similar term, must be in writing and the terms and conditions of the price plan must be disclosed. The disclosure of terms and conditions must be in plain language, must immediately follow the language concerning the price or service that could be affected and must be printed in no less than 12-point boldface type of uniform font. A solicitation for the retail sale of home heating oil, kerosene or liquefied petroleum gas that offers a guaranteed price plan that could become a contract upon a response from a consumer, including a prepaid contract and any other similar term, must be in writing and the terms and conditions of that offer must be disclosed in plain language.

[ 2005, c. 632, §1 (NEW) .]

1-A. Registration. A home heating oil, kerosene or liquefied petroleum gas dealer who offers prepaid contracts under this section shall register the dealer’s intent to offer such contracts with the Commissioner of Professional and Financial Regulation by June 30th of each year. Registration must be on a form provided by the commissioner, accompanied by a fee of $100. Fees received under this subsection must be used by the commissioner to administer this section. Any balance of these funds does not lapse but must be carried forward to be expended for the same purpose in the following fiscal year.

[ 2011, c. 574, §1 (NEW) .]

1-B. Report. A home heating oil, kerosene or liquefied petroleum gas dealer who offers prepaid contracts under this section shall file an annual report with the Commissioner of Professional and Financial Regulation by October 31st of each year demonstrating how the dealer has satisfied the requirements of this section, including how the prepaid contracts are secured. The report must be made on a form provided by the commissioner. The form must conspicuously bear the warning that making a false statement on the form is a Class D crime under Title 17-A, section 453. The report must be signed by the dealer. If the dealer is a corporation, the report must be signed by either the president or an officer of the corporation and must include a list of all of the members of the board of directors of the corporation. The commissioner may not charge a fee for the form or for filing the report.

[ 2011, c. 574, §1 (NEW) .]

2. Security for prepaid contracts required; options. A home heating oil, kerosene or liquefied petroleum gas dealer may not enter into a prepaid contract to provide home heating oil, kerosene or liquefied petroleum gas to a consumer unless that dealer has obtained and maintains in accordance with subsection 3 any one of the following:

A. Heating oil, kerosene or liquefied petroleum gas contracts or other similar commitments that allow the dealer to purchase, at a fixed price, heating oil, kerosene or liquefied petroleum gas in an amount not less than 75% of the maximum number of gallons that the dealer is committed to deliver pursuant to all prepaid contracts entered into by the dealer; [2005, c. 632, §1 (NEW).]

B. A surety bond in an amount not less than 50% of the total amount of funds paid to the dealer by consumers pursuant to all prepaid heating oil, kerosene or liquefied petroleum gas contracts entered into by the dealer; or [2005, c. 632, §1 (NEW).]

C. A letter of credit in an amount not less than 100% of the total amount of funds paid to the dealer by consumers pursuant to all prepaid heating oil, kerosene or liquefied petroleum gas contracts entered into by the dealer. [2005, c. 632, §1 (NEW).]

[ 2005, c. 632, §1 (NEW) .]

3. Maintenance of security. A dealer shall maintain the amount of futures contracts or other similar commitments, the amount of the surety bond or the letter of credit required by subsection 2 for the period of time for which the prepaid home heating oil, kerosene or liquefied petroleum gas contracts are effective, except that the amount of the futures contracts or surety bond may be reduced during such period of time to reflect any amount of home heating oil, kerosene or liquefied petroleum gas already delivered to and paid for by the consumer.

[ 2005, c. 632, §1 (NEW) .]

4. Disclosure; additional contract requirements. A prepaid home heating oil, kerosene or liquefied petroleum gas contract must indicate:

A. The amount of funds paid by the consumer to the dealer under the contract; [2005, c. 632, §1 (NEW).]

B. The maximum number of gallons of home heating oil, kerosene or liquefied petroleum gas committed by the dealer for delivery to the consumer pursuant to the contract; and [2005, c. 632, §1 (NEW).]

C. That the performance of the prepaid contract is secured by one of the options set forth in subsection 2. [2005, c. 632, §1 (NEW).]

[ 2005, c. 632, §1 (NEW) .]

5. Reimbursement provision required. A prepaid home heating oil, kerosene or liquefied petroleum gas contract must provide that the contract price of any undelivered home heating oil, kerosene or liquefied petroleum gas owed to the consumer under the contract at the end date of the contract must be reimbursed to the consumer not later than 30 days after the end date of the contract unless the parties to the contract agree otherwise.

[ 2005, c. 632, §1 (NEW) .]

6. Enforcement. The Commissioner of Professional and Financial Regulation shall refer to the Attorney General for investigation any dealer that has filed a registration form under subsection 1-A and has failed to file a report demonstrating how the contracts are secured pursuant to subsection 1-B.

[ 2011, c. 574, §2 (NEW) .]

7. Prosecution. The Attorney General may prosecute a person making a false statement on the report required by subsection 1-B for unsworn falsification under Title 17-A, section 453 and may prosecute failure to file the report required by subsection 1-B as an unfair trade practice.

[ 2011, c. 574, §2 (NEW) .]

8. Unfair trade practice. A violation of any of the requirements of this section is a violation of the Maine Unfair Trade Practices Act.

[ 2011, c. 574, §2 (NEW) .]

9. Rules. The Commissioner of Professional and Financial Regulation may adopt rules to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 574, §2 (NEW) .]

SECTION HISTORY

2005, c. 632, §1 (NEW). 2011, c. 574, §§1, 2 (AMD).






Chapter 201-A: CONSTRUCTION CONTRACTS

10 §1111. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 461, §1 (NEW).]

1. Billing period. "Billing period" means the time period for payment agreed to by 2 parties or, in the absence of an agreement, the calendar month within which work is performed.

[ 1993, c. 461, §1 (NEW) .]

2. Construction contract. "Construction contract" means any agreement, whether written or oral, to perform or to supply materials for work on any real property.

[ 1993, c. 461, §1 (NEW) .]

3. Contractor. "Contractor" means a person or entity that contracts with an owner to perform work on real property.

[ 1993, c. 461, §1 (NEW) .]

4. Delivery. "Delivery" means receipt by addressee, including, but not limited to, by first class, registered or certified mail, or by hand delivery or transmitted by facsimile machine. Properly addressed mail is deemed delivered 3 days from the day it was sent.

[ 1993, c. 461, §1 (NEW) .]

5. Material supplier. "Material supplier" means any person or entity that has furnished or contracted to furnish materials or supplies in connection with a construction contract.

[ 1993, c. 461, §1 (NEW) .]

6. Owner. "Owner" means a person or entity having an interest in real property on which work is performed or to which materials for performing work are delivered, if the person or entity has agreed to or requested that work. "Owner" includes successors in interest of the owner and agents of the owner acting within their authority. "Owner" also includes the State and instrumentalities and subdivisions of the State including municipalities, school districts and school administrative districts having an interest in that real property.

[ 1993, c. 461, §1 (NEW) .]

7. Real property. "Real property" means real estate, including lands, leaseholds, tenements and hereditaments and improvements placed on real estate.

[ 1993, c. 461, §1 (NEW) .]

8. Subcontractor. "Subcontractor" means any person or entity that has contracted to perform work for or provide services to a contractor or another subcontractor in connection with a construction contract.

[ 1993, c. 461, §1 (NEW) .]

9. Work. "Work" means to build, alter, repair or demolish any improvement on, connected with or beneath the surface of any real property, or to excavate, clear, grade, fill or landscape any real property, to construct driveways, private roadways, highways and bridges, drilled wells, septic systems, sewage systems or utilities, to furnish materials for any of those purposes or to perform labor upon real property. "Work" also includes any design or other professional or skilled services rendered by architects, engineers, land surveyors, landscape architects and construction engineers.

[ 1993, c. 461, §1 (NEW) .]

SECTION HISTORY

1993, c. 461, §1 (NEW).



10 §1112. Application

This chapter does not apply to contracts entered into by the Department of Transportation. [1993, c. 461, §1 (NEW).]

SECTION HISTORY

1993, c. 461, §1 (NEW).



10 §1113. Owner's payment obligations

Payment to a contractor for work is subject to the following terms. [1993, c. 461, §1 (NEW).]

1. Contractual agreements. The owner shall pay the contractor strictly in accordance with the terms of the construction contract.

[ 1993, c. 461, §1 (NEW) .]

2. Invoices. If the construction contract does not contain a provision governing the terms of payment, the contractor may invoice the owner for progress payments at the end of the billing period. The contractor may submit a final invoice for payment in full upon completion of the agreed upon work.

[ 1993, c. 461, §1 (NEW) .]

3. Invoice payment terms. Except as otherwise agreed, payment of interim and final invoices is due from the owner 20 days after the end of the billing period or 20 days after delivery of the invoice, whichever is later.

[ 1993, c. 461, §1 (NEW) .]

4. Delayed payments. Except as otherwise agreed, if any progress or final payment to a contractor is delayed beyond the due date established in subsection 3, the owner shall pay the contractor interest on any unpaid balance due beginning on the 21st day, at an interest rate equal to that specified in Title 14, section 1602-C.

[ 2003, c. 460, §1 (AMD) .]

SECTION HISTORY

1993, c. 461, §1 (NEW). 2003, c. 460, §1 (AMD).



10 §1114. Contractor's and subcontractor's payment obligations

Payment to a subcontractor for work is subject to the following conditions. [1993, c. 461, §1 (NEW).]

1. Contractual agreements. The contractor or subcontractor shall pay a subcontractor or material supplier strictly in accordance with the terms of the subcontractor's or material supplier's contract.

[ 1993, c. 461, §1 (NEW) .]

2. Disclosure. Notwithstanding any contrary agreement, a contractor or subcontractor shall disclose to a subcontractor or material supplier the due date for receipt of payments from the owner before a contract between those parties is entered. Notwithstanding any other provision of this chapter, if a contractor or subcontractor fails to accurately disclose the due date to a subcontractor or material supplier, the contractor or subcontractor is obligated to pay the subcontractor or material supplier as though the 20-day due dates in section 1113, subsection 3 were met.

[ 2001, c. 471, Pt. A, §13 (AMD) .]

3. Invoices. Notwithstanding any contrary agreement, when a subcontractor or material supplier has performed in accordance with the provisions of a contract, a contractor shall pay to the subcontractor or material supplier, and each subcontractor shall in turn pay to its subcontractors or material suppliers, the full or proportional amount received for each subcontractor's work and materials based on work completed or service provided under the subcontract, 7 days after receipt of each progress or final payment or 7 days after receipt of the subcontractor's or material supplier's invoice, whichever is later.

[ 1993, c. 461, §1 (NEW) .]

4. Delayed payments. Notwithstanding any contrary agreement, if any progress or final payment to a subcontractor or material supplier is delayed beyond the due date established in subsection 2 or 3, the contractor or subcontractor shall pay its subcontractor or material supplier interest on any unpaid balance due beginning on the next day, at an interest rate equal to that specified in Title 14, section 1602-C.

[ 2003, c. 460, §2 (AMD) .]

SECTION HISTORY

1993, c. 461, §1 (NEW). 2001, c. 471, §A13 (AMD). 2003, c. 460, §2 (AMD).



10 §1115. Errors in documentation

1. Invoice errors. If an invoice is filled out incorrectly or incompletely or if there is any defect or impropriety in an invoice submitted, the owner, contractor or subcontractor must contact the person submitting the invoice in writing within 10 working days of receiving the invoice. If the contractor or subcontractor does not notify the person submitting the invoice within 10 days, the documentary errors are deemed waived.

[ 1993, c. 461, §1 (NEW) .]

2. Timely payment requirements. All timely payment requirements of this chapter apply, regardless of the dates invoices are corrected, whenever the person submitting the invoice has completed the work in a timely manner.

[ 1993, c. 461, §1 (NEW) .]

3. New billing period. If an error on the invoice is corrected by the person submitting the invoice, the date on which the corrected invoice is delivered is the end of the billing period.

[ 1993, c. 461, §1 (NEW) .]

SECTION HISTORY

1993, c. 461, §1 (NEW).



10 §1116. Retainage

1. Payment. If payments under a construction contract are subject to retainage, any amounts retained during the performance of the contract and due to be released to the contractor upon completion must be paid within 30 days after final acceptance of the work.

[ 1993, c. 461, §1 (NEW) .]

2. Retainage for subcontractors. If an owner is not withholding retainage for a subcontractor's work, a contractor may withhold retainage from its subcontractor or material supplier in accordance with their agreement. The retainage must be paid within 30 days of final acceptance of the work.

[ 1993, c. 461, §1 (NEW) .]

3. Payment of retainage to subcontractors. Notwithstanding any contrary agreement, a contractor shall pay to its subcontractors or material suppliers and each subcontractor shall in turn pay to its subcontractors or material suppliers, within 7 days after receipt of the retainage, the full amount due to each subcontractor or material supplier.

[ 1993, c. 461, §1 (NEW) .]

4. Withholding retainage. If a contractor or subcontractor unreasonably withholds acceptance of the work or materials or fails to pay retainage as required by this section, the owner, contractor or subcontractor is subject to the interest, penalty and attorney's fees provisions of this chapter.

[ 1993, c. 461, §1 (NEW) .]

SECTION HISTORY

1993, c. 461, §1 (NEW).



10 §1117. Prepayment or advance payment

This chapter in no way may be construed to prohibit an owner, contractor or subcontractor from making advance payments, progress payments or from prepaying if agreements or other circumstances make those payments appropriate. All such payments must be made promptly and are subject to the interest, penalty and other provisions of this chapter. [1993, c. 461, §1 (NEW).]

SECTION HISTORY

1993, c. 461, §1 (NEW).



10 §1118. Disputes; penalties; attorney's fees

1. Withholding payment. Nothing in this chapter prevents an owner, contractor or subcontractor from withholding payment in whole or in part under a construction contract in an amount equalling the value of any good faith claims against an invoicing contractor, subcontractor or material supplier, including claims arising from unsatisfactory job progress, defective construction or materials, disputed work or 3rd-party claims.

[ 1993, c. 461, §1 (NEW) .]

2. Penalty. If arbitration or litigation is commenced to recover payment due under the terms of this chapter and it is determined that an owner, contractor or subcontractor has failed to comply with the payment terms of this chapter, the arbitrator or court shall award an amount equal to 1% per month of all sums for which payment has wrongfully been withheld, in addition to all other damages due and as a penalty.

[ 1993, c. 461, §1 (NEW) .]

3. Wrongful withholding. A payment is not deemed to be wrongfully withheld if it bears a reasonable relation to the value of any claim held in good faith by the owner, contractor or subcontractor against which an invoicing contractor, subcontractor or material supplier is seeking to recover payment.

[ 1993, c. 461, §1 (NEW) .]

4. Attorney's fees. Notwithstanding any contrary agreement, the substantially prevailing party in any proceeding to recover any payment within the scope of this chapter must be awarded reasonable attorney's fees in an amount to be determined by the court or arbitrator, together with expenses.

[ 1993, c. 461, §1 (NEW) .]

SECTION HISTORY

1993, c. 461, §1 (NEW).



10 §1119. Contracts involving federal funds

Notwithstanding any provision of this chapter, language at variance to the requirements of this chapter may be included in contracts when that variance is required by any law, regulation or grant agreement conditioning the receipt or expenditure of federal aid. [1993, c. 461, §1 (NEW).]

SECTION HISTORY

1993, c. 461, §1 (NEW).



10 §1120. Owner exclusion

This chapter does not apply to contracts for the purchase of materials by a person performing work on that person's own real property. [1993, c. 461, §1 (NEW).]

SECTION HISTORY

1993, c. 461, §1 (NEW).






Chapter 202: CONSUMER LOAN AND LEASE AGREEMENTS

10 §1121. Purpose

The purpose of this chapter is to enable the average consumer, who makes a reasonable effort under ordinary circumstances, to read and understand the terms of loan and lease documents without having to obtain the assistance of a professional. [1985, c. 763, Pt. A, §66 (AMD).]

SECTION HISTORY

1979, c. 483, (NEW). 1985, c. 763, §A66 (AMD).



10 §1122. Definitions

As used in this chapter unless the context clearly indicates otherwise, the following terms shall have the following meanings. [1979, c. 483, (NEW).]

1. Agreement. "Agreement" means any writing which is substantially prepared in advance of a consumer loan or consumer lease and which a supervised lender or lessor furnishes to a consumer for the consumer to sign in connection with that loan or lease.

[ 1985, c. 763, Pt. A, §67 (AMD) .]

2. Amount financed. "Amount financed" means "amount financed" as defined by Title 9-A, section 1-301, subsection 5.

[ 1979, c. 483, (NEW) .]

3. Consumer. "Consumer" means an individual to whom a consumer loan or consumer lease is made.

[ 1985, c. 763, Pt. A, §67 (AMD) .]

3-A. Consumer lease. "Consumer lease" means a lease of goods to a consumer by a lessor for personal, family or household purposes, which is for a term exceeding 4 months and which is not made pursuant to a lender credit card.

[ 1985, c. 763, Pt. A, §68 (NEW) .]

4. Consumer loan. "Consumer loan" means a loan made to a consumer by a supervised lender for personal, family or household purposes, if the debt is payable in installments or a finance charge is made, including a loan made pursuant to a lender credit card.

[ 1979, c. 483, (NEW) .]

4-A. Lessor. "Lessor" means a person who, in the ordinary course of business, regularly leases, offers to lease or arranges for the lease of personal property under a consumer lease.

[ 1985, c. 763, Pt. A, §69 (NEW) .]

5. Supervised lender. "Supervised lender" means "supervised lender" as defined under Title 9-A, section 1-301, subsection 39.

[ 1979, c. 483, (NEW) .]

SECTION HISTORY

1979, c. 483, (NEW). 1985, c. 763, §§A67-69 (AMD).



10 §1123. Scope

1. Application. Except as provided in subsection 2, this chapter applies to any agreement signed in connection with a consumer loan or consumer lease entered into in this State between a consumer who is a resident of this State at the time of the loan or lease and a supervised lender or lessor.

[ 1985, c. 763, Pt. A, §70 (AMD) .]

2. Exclusions. This chapter does not apply:

A. To consumer loans or consumer leases in which the amount financed or in the case of consumer leases, the capitalized cost of the leased property, exceeds $100,000; and [1985, c. 763, Pt. A, §70 (AMD).]

B. To language or arrangement which is specifically required by federal or state law, regulation or official agency interpretation; or to agreements, the form or any part of which is required by any governmental instrumentality as a condition of the assignability of the agreement. [1979, c. 483, (NEW).]

[ 1985, c. 763, Pt. A, §70 (AMD) .]

SECTION HISTORY

1979, c. 483, (NEW). 1985, c. 763, §A70 (AMD).



10 §1124. Requirements for agreements

After October 1, 1982, every consumer loan agreement, and after January 1, 1987, every consumer lease agreement, shall be: [1985, c. 763, Pt. A, §71 (AMD).]

1. Plain language. Written in a clear and coherent manner using words with common and everyday meanings; and

[ 1981, c. 236, §1 (AMD) .]

2. Meaningful arrangement. Appropriately divided and captioned by its various sections.

[ 1979, c. 483, (NEW) .]

SECTION HISTORY

1979, c. 483, (NEW). 1981, c. 236, §1 (AMD). 1981, c. 551, §1 (AMD). 1985, c. 763, §A71 (AMD).



10 §1125. Enforcement

A supervised lender's or lessor's failure to comply with the requirements of section 1124 shall constitute a violation of Title 9-A which shall be enforceable under Title 9-A, section 6-108. [1985, c. 763, Pt. A, §72 (AMD).]

SECTION HISTORY

1979, c. 483, (NEW). 1985, c. 763, §A72 (AMD).



10 §1126. Certification of compliance

1. Certification. A supervised lender or lessor, or any trade organization or association acting on behalf of supervised lenders or lessors, may submit any proposed form of agreement to the Office of Consumer Credit Regulation or, in the case of forms of agreement from supervised financial organizations, the Bureau of Financial Institutions. Within 45 days, the office or bureau shall either certify the form as complying with the requirements of section 1124 or refuse to certify the form as complying, setting forth written reasons for its refusal. Failure by the office or bureau to act under this section within 45 days is considered a certification of the form's compliance. A certification of compliance under this section is an absolute bar to any legal proceeding by the director or superintendent for failure to comply with the requirements of section 1124.

[ 2001, c. 44, §8 (AMD); 2001, c. 44, §14 (AFF) .]

2. Fees. Any form of agreement submitted to the office under this section must be accompanied by a fee of $25. The period within which the office must act under this section commences upon receipt of the fee. The fees received under this section are to be used by the director for the purposes of this chapter. The balance of any fees so received does not lapse.

[ RR 1995, c. 1, §7 (AFF); RR 1995, c. 1, §6 (COR) .]

SECTION HISTORY

1979, c. 483, (NEW). 1981, c. 236, §2 (AMD). 1981, c. 501, §82 (AMD). 1981, c. 551, §2 (AMD). 1985, c. 763, §A73 (AMD). RR 1995, c. 1, §7 (AFF). RR 1995, c. 1, §6 (COR). 1995, c. 309, §17 (AMD). 1995, c. 309, §29 (AFF). 2001, c. 44, §8 (AMD). 2001, c. 44, §14 (AFF).






Chapter 202-A: PAYMENT BY NEGOTIABLE INSTRUMENT

10 §1131. Limitation on requests for certain types of identification

No person accepting a negotiable instrument as payment in full or in part for goods or services may require the payor to use a bank credit card as a form of identification if the payor does not possess a bank credit card. This section does not limit the other reasonable forms of identification a payee may require before accepting a negotiable instrument. [1987, c. 244, (NEW).]

SECTION HISTORY

1987, c. 244, (NEW).






Chapter 202-B: PROHIBITED CREDIT CARD PRACTICES INVOLVING PROVIDERS OF TRAVEL SERVICES

10 §1141. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 261, (NEW).]

1. Credit card. "Credit card" has the same meaning as "accepted credit card," as defined in the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq.

[ 2011, c. 427, Pt. D, §16 (AMD) .]

2. Credit card issuer. "Credit card issuer" has the same meaning as "card issuer," as defined in the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq.

[ 2011, c. 427, Pt. D, §17 (AMD) .]

3. Provider of travel services. "Provider of travel services" means a person, firm or corporation engaged in the business of furnishing travel, transportation or vacation services.

[ 1991, c. 261, (NEW) .]

4. Travel agent. "Travel agent" means a person, firm, corporation, partnership or association, other than a common carrier as defined in Title 12, section 6001, subsection 8 or employee of a common carrier, that:

A. Is an officially appointed agent of a common carrier or is a member of a cruise lines association who operates exclusively as an agent for cruise lines in the sale of cruise travel products or services; and [1991, c. 261, (NEW).]

B. As a legal agent for a provider of travel services:

(1) Sells or offers for sale travel, transportation or vacation arrangements;

(2) Negotiates for travel, transportation or vacation services; or

(3) Professes to be by solicitation, advertisement or other means a seller, contractor or arranger for travel, transportation or vacation services. [1991, c. 261, (NEW).]

[ 1991, c. 261, (NEW) .]

SECTION HISTORY

1991, c. 261, (NEW). 2007, c. 273, Pt. C, §10 (AMD). 2007, c. 695, Pt. B, §2 (AMD). 2011, c. 427, Pt. D, §§16, 17 (AMD).



10 §1142. Prohibited practice

When a travel agent furnishes travel services to a consumer and the consumer uses a credit card to obtain credit in the transaction, the provider of travel services for which the travel agent is an agent may not as the result of the use of the credit card impose a surcharge on or reduce commissions paid to the travel agent. This prohibition does not apply if the provider of travel services is the issuer of the credit card used in the transaction. [1991, c. 261, (NEW).]

SECTION HISTORY

1991, c. 261, (NEW).



10 §1143. Remedies

Any person injured as a result of a violation of section 1142 may seek damages and an injunction in a civil action. Any person likely to be injured by a violation of section 1142 may seek an injunction in a civil action. The court may award reasonable attorney's fees to the plaintiff. [1991, c. 261, (NEW).]

SECTION HISTORY

1991, c. 261, (NEW).






Chapter 202-C: COMMERCIAL LOAN AGREEMENTS

10 §1146. Writing required for commercial loans

1. Writing and signature required. A borrower may not maintain an action upon any agreement to lend money, extend credit, forbear from collection of a debt or make any other accommodation for the repayment of a debt for more than $250,000 unless the promise, contract or agreement on which the action is brought, or some memorandum or note of the promise, contract or agreement, is:

A. In writing; and [1991, c. 535, (NEW).]

B. Signed by the party to be charged with the promise, contract or agreement, or by some person lawfully authorized to sign for the party to be charged. [1991, c. 535, (NEW).]

[ 1991, c. 535, (NEW) .]

2. Notice. Subsection 1 does not apply if the person to be charged with the promise, contract or agreement failed to notify the borrower that the promise, contract or agreement must be in writing for an action to be maintained.

[ 1991, c. 535, (NEW) .]

3. Application. This section applies only to promises, contracts and agreements entered into after the effective date of this section.

[ 1991, c. 535, (NEW) .]

SECTION HISTORY

1991, c. 535, (NEW).






Chapter 202-D: CREDIT CARD AND DEBIT CARD RECEIPTS

10 §1149. Electronically printed credit card and debit card receipts

1. Electronically printed receipts. Except as provided in this section, a person, firm, partnership, association, corporation or limited liability company that accepts credit cards or debit cards for the transaction of business may not print more than the last 5 digits of the credit card or debit card account number or the expiration date of the credit card or debit card on a receipt provided to a cardholder at the point of sale of the transaction.

[ 2003, c. 586, §1 (AMD); 2003, c. 586, §3 (AFF) .]

2. Exception. This section applies only to receipts that are electronically printed and does not apply to transactions in which the sole means of recording the cardholder's credit card or debit card account number is by handwriting or by an imprint or copy of the credit card or debit card.

[ 2001, c. 527, §1 (NEW) .]

3. Forfeiture; civil penalty. A person, firm, partnership, association, corporation or limited liability company that violates this section is subject to a forfeiture not to exceed $250 for the first violation and a civil penalty of $1,000 for each subsequent violation. A forfeiture or civil penalty may not be assessed for a violation of this section if the person, firm, partnership, association, corporation or limited liability company demonstrates by a preponderance of the evidence that the defendant has adopted procedures reasonably designed to avoid errors and that the violation was unintentional and resulted from a bona fide error.

[ 2001, c. 527, §1 (NEW) .]

3-A. Absolved from forfeiture and civil penalty. Until January 1, 2005, a person who violates this section is absolved from civil prosecution or forfeitures and civil penalties associated with any such violation occurring before that date.

[ 2003, c. 586, §2 (NEW); 2003, c. 586, §3 (AFF) .]

4. Effective date. This section takes effect January 1, 2004.

[ 2001, c. 527, §1 (NEW) .]

SECTION HISTORY

2001, c. 527, §1 (NEW). 2003, c. 586, §§1,2 (AMD). 2003, c. 586, §3 (AFF).






Chapter 202-E: TRUTH IN MUSIC ADVERTISING

10 §1156. Short title

This chapter is known and may be cited as "the Truth in Music Advertising Act." [2007, c. 171, §1 (NEW).]

SECTION HISTORY

2007, c. 171, §1 (NEW).



10 §1157. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 171, §1 (NEW).]

1. Performing group. "Performing group" means a vocal or instrumental group seeking to use the name of another group that has previously released a commercial sound recording under that name.

[ 2007, c. 171, §1 (NEW) .]

2. Person. "Person" means any individual, partnership, corporation or association.

[ 2007, c. 171, §1 (NEW) .]

3. Recording group. "Recording group" means a vocal or instrumental group at least one of whose members has previously released a commercial sound recording under that group's name and in which the member has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

[ 2007, c. 171, §1 (NEW) .]

4. Sound recording. "Sound recording" means a work that results from the fixation on a material object of a series of musical, spoken or other sounds regardless of the nature of the material object, such as a disc, tape or other phonorecord, in which the sounds are embodied.

[ 2007, c. 171, §1 (NEW) .]

SECTION HISTORY

2007, c. 171, §1 (NEW).



10 §1158. Production

A person may not promote, advertise or conduct a live musical performance or production in this State through the use of a false, deceptive or misleading affiliation, connection or association between a performing group and a recording group unless: [2007, c. 171, §1 (NEW).]

1. Authorized; federal service mark. The performing group is the authorized registrant and owner of a federal service mark for that group registered in the United States Patent and Trademark Office;

[ 2007, c. 171, §1 (NEW) .]

2. Legal right. At least one member of the performing group was a member of the recording group and has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group;

[ 2007, c. 171, §1 (NEW) .]

3. Salute or tribute. The live musical performance or production is identified in all advertising and promotion as a salute or tribute and the name of the performing group is not so closely related or similar to the name used by the recording group that it would tend to confuse or mislead the public; and

[ 2007, c. 171, §1 (NEW) .]

4. Expressly authorized. The performance or production is expressly authorized by the recording group.

[ 2007, c. 171, §1 (NEW) .]

SECTION HISTORY

2007, c. 171, §1 (NEW).



10 §1159. Restraining prohibited acts

1. Injunction. Whenever the Attorney General or a district attorney has reason to believe that a person is promoting, advertising or conducting or is preparing to promote, advertise or conduct a live musical performance or production in violation of section 1158 and that proceedings would be in the public interest, the Attorney General or district attorney may bring an action in the name of the State against the person to restrain that practice by temporary or permanent injunction.

[ 2007, c. 171, §1 (NEW) .]

2. Payment of costs and restitution. Whenever any court issues a permanent injunction to restrain and prevent violations of this chapter as authorized in subsection 1, the court may in its discretion direct that the defendant restore to the recording group any money or property, real or personal, that has been acquired by means of any violation of this chapter, under terms and conditions to be established by the court.

[ 2007, c. 171, §1 (NEW) .]

SECTION HISTORY

2007, c. 171, §1 (NEW).



10 §1160. Penalty

In addition to any other relief that may be granted under section 1159, a person who violates section 1158 commits a civil violation for which a fine of not less than $500 per violation may be adjudged. Each performance or production advertised or conducted in violation of section 1158 constitutes a separate violation. [2007, c. 171, §1 (NEW).]

SECTION HISTORY

2007, c. 171, §1 (NEW).



10 §1160-A. Exemption

This chapter does not apply to any nonprofit corporation incorporated under the laws of this State and subject to the provisions of Title 13, chapter 81 or 93 or the Maine Nonprofit Corporation Act. [2007, c. 171, §1 (NEW).]

SECTION HISTORY

2007, c. 171, §1 (NEW).






Chapter 203: FAIR TRADE ACT

10 §1151. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 127, (RP).



10 §1152. Certain contracts not invalid (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 413, §1 (AMD). 1977, c. 127, (RP).



10 §1153. Unfair competition defined (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 413, §2 (AMD). 1977, c. 127, (RP).



10 §1154. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 127, (RP).



10 §1155. Injunction and recovery of damages (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 127, (RP).






Chapter 203-A: MANUFACTURER WARRANTIES ON MOTOR VEHICLES

10 §1161. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 145, (NEW).]

1. Consumer. "Consumer" means the purchaser, other than for purposes of resale, or the lessee, of a motor vehicle, any person to whom the motor vehicle is transferred during the duration of an express warranty applicable to the motor vehicle and any other person entitled by the terms of the warranty to enforce the obligations of the warranty, except that the term "consumer" shall not include any governmental entity, or any business or commercial enterprise which registers 3 or more motor vehicles.

[ 1987, c. 359, §1 (AMD) .]

2. Manufacturer. "Manufacturer" means manufacturer, importer, distributor or anyone who is named as the warrantor on an express written warranty on a motor vehicle.

[ 1983, c. 145, (NEW) .]

3. Motor vehicle. "Motor vehicle" means any motor driven vehicle, designed for the conveyance of passengers or property on the public highways that is sold or leased in this State, except that the term "motor vehicle" does not include any vehicle used primarily for commercial purposes with a gross vehicle weight of 8,500 pounds or more.

[ 2003, c. 337, §2 (AMD) .]

4. Reasonable allowance for use. "Reasonable allowance for use" means an amount that can not exceed the lesser of 1/3 of that amount allowed per mile by the United States Internal Revenue Service as provided by regulation, revenue procedure or revenue ruling promulgated under the United States Internal Revenue Code, Title 26, Section 162 for the use of a personal vehicle for business purposes based upon the mileage reported for that motor vehicle on the application for state-certified arbitration accepted by the State plus all mileage directly attributable to use by a consumer beyond 20,000 miles or 10% of the purchase price of the vehicle.

[ 2003, c. 337, §3 (AMD) .]

5. State-certified arbitration. "State-certified arbitration" means the informal dispute settlement procedure administered by the Department of the Attorney General which arbitrates consumer complaints dealing with new motor vehicles that may be so defective as to qualify for equitable relief under the Maine lemon laws.

[ 1989, c. 570, §1 (NEW) .]

SECTION HISTORY

1983, c. 145, (NEW). 1985, c. 220, §1 (AMD). 1987, c. 359, §§1,2 (AMD). 1989, c. 570, §1 (AMD). 1999, c. 212, §1 (AMD). 2003, c. 337, §§2,3 (AMD). 2003, c. 337, §3 (AMD).



10 §1161-A. Short title

This chapter may be known and cited as "the Maine Lemon Law." [2003, c. 337, §4 (NEW).]

SECTION HISTORY

2003, c. 337, §4 (NEW).



10 §1162. Scope; construction

1. Consumer rights. Nothing in this chapter in any way limits the rights or remedies which are otherwise available to a consumer under any other law.

[ 1983, c. 145, (NEW) .]

2. Manufacturers, distributors, agents and dealers. Nothing in this chapter in any way limits the rights or remedies of franchisees under chapter 204 or other applicable law.

[ 1983, c. 145, (NEW) .]

3. Waivers void. Any agreement entered into by a consumer which waives, limits or disclaims the rights set forth in this chapter shall be void as contrary to public policy.

[ 1985, c. 220, §2 (NEW) .]

SECTION HISTORY

1983, c. 145, (NEW). 1985, c. 220, §2 (AMD).



10 §1163. Rights and duties

1. Repair of nonconformities. If a motor vehicle does not conform to all express warranties, the manufacturer, its agent or authorized dealer shall make those repairs necessary to conform the vehicle to the express warranties if the consumer reports the nonconformity to the manufacturer, its agent or authorized dealer during the term of the express warranties, within a period of 3 years following the date of original delivery of the motor vehicle to a consumer or during the first 18,000 miles of operation of that motor vehicle, whichever occurs earliest. This obligation exists notwithstanding the fact that the repairs are made after the expiration of the appropriate time period.

A. [1989, c. 570, §2 (RP).]

B. [1989, c. 570, §2 (RP).]

[ 2003, c. 337, §5 (AMD) .]

2. Failure to make effective repair. If the manufacturer or its agents or authorized dealers are unable to conform the motor vehicle to any applicable express warranty by repairing or correcting any defect or condition, or combination of defects or conditions that substantially impairs the use, safety or value of the motor vehicle after a reasonable number of attempts, the manufacturer shall either replace the motor vehicle with a comparable motor vehicle or accept return of the vehicle from the consumer and make a refund to the consumer and lienholder, if any, as their interests may appear. The consumer may reject any offered replacement and receive instead a refund. The refund must consist of the following items, less a reasonable allowance for use of the vehicle:

A. The full purchase price or, if a leased vehicle, the lease payments made to date, including any paid finance charges on the purchased or leased vehicle; [1991, c. 64, (AMD).]

B. All collateral charges, including, but not limited to, sales tax, registration fees and similar government charges; and [2003, c. 337, §5 (AMD).]

C. Reasonable costs incurred by the consumer for towing and storage of the vehicle and for procuring alternative transportation while the vehicle could not be driven because it did not conform to any applicable express warranty. [1999, c. 212, §2 (AMD).]

The provisions of this section do not affect the obligations of a consumer under a loan or sales contract or the secured interest of any secured party. The secured party shall consent to the replacement of the security interest with a corresponding security interest on a replacement motor vehicle that is accepted by the consumer in exchange for the motor vehicle, if the replacement motor vehicle is comparable in value to the original motor vehicle. If, for any reason, the security interest in the motor vehicle having a defect or condition is not able to be replaced with a corresponding security interest on a motor vehicle accepted by the consumer, the consumer is entitled to a refund. Refunds required under this section must be made to the consumer and the secured party, if any, as their interests exist at the time the refund is to be made. Similarly, refunds to a lessor and lessee must be made as their interests exist at the time the refund is to be made.

[ 2003, c. 337, §5 (AMD) .]

3. Reasonable number of attempts; presumption. There is a presumption that a reasonable number of attempts have been undertaken to conform a motor vehicle to the applicable express warranties if:

A. The same nonconformity has been subject to a repair attempt 3 or more times by the manufacturer or its agents or authorized dealers within the express warranty term, during the period of 3 years following the date of original delivery of the motor vehicle to a consumer or during the first 18,000 miles of operation of that motor vehicle, whichever occurs earliest, and the nonconformity continues to exist; [2003, c. 337, §5 (AMD).]

A-1. [1989, c. 570, §3 (RP).]

A-2. The same nonconformity has resulted in a serious failure of either the braking or steering systems in the vehicle and has been subject to a repair attempt one or more times by the manufacturer or its agents or authorized dealers during the warranty term or the appropriate time period, whichever occurs earlier; or [2003, c. 337, §5 (NEW).]

B. The vehicle is out of service by reason of a repair attempt by the manufacturer, its agents or authorized dealer, of any defect or condition or combination of defects for a cumulative total of 15 or more business days during that warranty term or the appropriate time period, whichever occurs earlier. [2003, c. 337, §5 (AMD).]

[ 2003, c. 337, §5 (AMD) .]

3-A. Final opportunity to repair. If the manufacturer or its agents have been unable to make the repairs necessary to conform the vehicle to the express warranties, the consumer shall notify, in writing, the manufacturer or the authorized dealer of the consumer's desire for a refund or replacement. This notice can be given after one repair attempt if the nonconformity has resulted in a serious failure of either the braking or steering systems in the vehicle. For the 7 business days following receipt by the dealer or the manufacturer of this notice, the manufacturer has a final opportunity to correct or repair any nonconformities. This final repair effort must be at a repair facility that is reasonably accessible to the consumer. This repair effort does not stay the time period within which the manufacturer must provide an arbitration hearing pursuant to section 1165.

[ 2003, c. 337, §5 (AMD) .]

4. Time limit; extension. The term of an express warranty, the 18,000 mileage term, the 3-year period following delivery and the 15-day period provided in subsection 3, paragraph B, must be extended by any period of time during which repair services are not available to the consumer because of a war, invasion or strike or fire, flood or other natural disaster.

[ 2003, c. 337, §5 (AMD) .]

5. Dealer liability. Nothing in this chapter may be construed as imposing any liability on a dealer or creating a cause of action by a consumer against a dealer under this section, except regarding any written express warranties made by the dealer apart from the manufacturer's own warranties.

[ 1983, c. 145, (NEW) .]

6. Disclosure of notice requirement. No consumer may be required to notify the manufacturer of a claim under this section, unless the manufacturer has clearly and conspicuously disclosed to the consumer, in the warranty or owner's manual, that written notification of the nonconformity is required before the consumer may be eligible for a refund or replacement of the vehicle. The manufacturer shall include with the warranty or owner's manual the name and address to which the consumer shall send the written notification.

[ 1987, c. 395, §6 (AMD) .]

6-A. Notification of dealer. Consumers may also satisfy a manufacturer's notice requirement by notifying in writing the authorized dealer of a claim under this section. The dealer shall act as the manufacturer's agent and immediately communicate to the manufacturer the consumer's claim.

[ 1987, c. 359, §7 (NEW) .]

7. Disclosure at time of resale for failure to make effective repair. A motor vehicle that is returned to the manufacturer under subsection 2 may not be resold without clear and conspicuous written disclosure to any subsequent purchaser, whether that purchaser is a consumer or a dealer, of the following information:

A. That the motor vehicle was returned to the manufacturer under this chapter; [1985, c. 220, §3 (NEW).]

B. That the motor vehicle did not conform to the manufacturer's express warranties; and [1985, c. 220, §3 (NEW).]

C. The ways in which the motor vehicle did not conform to the manufacturer's express warranties. [1985, c. 220, §3 (NEW).]

The certificate of title of a vehicle subject to the disclosure requirements of this subsection is subject to the branding requirements of Title 29-A, section 670.

[ 2007, c. 383, §1 (AMD) .]

8. Disclosure at time of retail sale under settlement agreement. A motor vehicle that is surrendered to a manufacturer as a result of a settlement of a state-certified arbitration must, at the time that motor vehicle is first offered for retail sale to the public, be affixed with a clear and conspicuous written disclosure stating that the vehicle was the subject of a Maine Lemon Law settlement agreement.

[ 2003, c. 337, §5 (NEW) .]

SECTION HISTORY

1983, c. 145, (NEW). 1985, c. 220, §3 (AMD). 1987, c. 359, §§3-7 (AMD). 1989, c. 570, §§2,3 (AMD). 1991, c. 64, (AMD). 1999, c. 212, §2 (AMD). 2003, c. 337, §5 (AMD). 2007, c. 383, §1 (AMD).



10 §1164. Affirmative defense

It is an affirmative defense to any claim under this chapter that: [1983, c. 145, (NEW).]

1. Lack of impairment. An alleged nonconformity does not substantially impair the use, safety or value of the motor vehicle; or

[ 1985, c. 220, §4 (AMD) .]

2. Abuse. A nonconformity is the result of abuse, neglect or unauthorized modifications or alterations of a motor vehicle by anyone other than the manufacturer, its agents or authorized dealers since delivery to the consumer.

[ 1983, c. 145, (NEW) .]

SECTION HISTORY

1983, c. 145, (NEW). 1985, c. 220, §4 (AMD).



10 §1165. Informal dispute settlement

If a manufacturer has established an informal dispute settlement procedure which complies in all respects with the provisions of 16 Code of Federal Regulations, Part 703, as from time to time amended, the provisions of section 1163, subsection 2, concerning refunds or replacement shall not apply to any consumer who has not first resorted to that procedure or to state-certified arbitration. This requirement shall be satisfied 40 days after notification to the informal dispute settlement procedure of the dispute or when the procedure's duties under 16 Code of Federal Regulations, Part 703.5 (d), are completed, whichever occurs sooner. [1989, c. 570, §4 (AMD).]

SECTION HISTORY

1983, c. 145, (NEW). 1985, c. 220, §5 (AMD). 1989, c. 570, §4 (AMD).



10 §1166. Unfair or deceptive trade practice

A violation of any of the provisions of this chapter shall be considered prima facie evidence of an unfair or deceptive trade practice under Title 5, chapter 10. [1985, c. 220, §6 (NEW).]

SECTION HISTORY

1985, c. 220, §6 (NEW).



10 §1167. Attorney's fees

In the case of a consumer's successful action to enforce any liability under this chapter, a court may award reasonable attorney's fees and costs incurred in connection with the action. [1985, c. 220, §7 (NEW).]

SECTION HISTORY

1985, c. 220, §7 (NEW).



10 §1168. New car leases

For the purposes of this chapter only, the following apply to leases of new motor vehicles. [1987, c. 359, §8 (NEW).]

1. Warranties. If express warranties are regularly furnished to purchasers of substantially the same kind of motor vehicles:

A. Those warranties are deemed to apply to the leased motor vehicles; and [2003, c. 337, §6 (AMD).]

B. The consumer lessee is deemed to be the first purchaser of the motor vehicle for the purpose of any warranty provisions limiting warranty benefits to the original purchaser. [2003, c. 337, §6 (AMD).]

[ 2003, c. 337, §6 (AMD) .]

2. Lessee's rights. The lessee of a motor vehicle has the same rights under this chapter against the manufacturer and any person making express warranties that the lessee would have under this chapter if the vehicle had been purchased by the lessee. The manufacturer and any person making express warranties have the same duties and obligations under this chapter with respect to the vehicle that the manufacturer and other person would have under this chapter if the goods had been sold to the lessee.

[ 1987, c. 359, §8 (NEW) .]

3. Termination of lease and obligations. The lessee's lease agreement with the motor vehicle lessor and all contractual obligations terminate upon a decision that the vehicle does not conform to the vehicle's express warranty and the return of the vehicle to the lessor. The lessee may not be liable to the manufacturer or motor vehicle lessor for any further costs or charges under the lease agreement. The motor vehicle lessor shall release the motor vehicle title to the manufacturer upon payment by the manufacturer under this chapter.

[ 1999, c. 212, §3 (NEW) .]

SECTION HISTORY

1987, c. 359, §8 (NEW). 1999, c. 212, §3 (AMD). 2003, c. 337, §6 (AMD).



10 §1169. State motor vehicle dispute arbitration and mediation

1. Neutral motor vehicle arbitration. All manufacturers shall submit to state-certified motor vehicle arbitration if arbitration is requested by the consumer within 3 years from the date of original delivery to the consumer of a motor vehicle or within the term of the express warranties, whichever comes first, and the State has accepted the application as making proper Maine Lemon Law claims. State-certified arbitration must be performed by one or more neutral arbitrators selected by the Department of the Attorney General operating in accordance with the rules adopted pursuant to this chapter. The Attorney General may contract with an independent entity to provide arbitration or the Attorney General's office may appoint neutral arbitrators. Each party to an arbitration is entitled to one rejection of a proposed arbitrator.

[ 2003, c. 337, §7 (AMD) .]

2. Written findings. Each arbitration results in a written finding of whether the motor vehicle in dispute meets the standards set forth by this chapter for vehicles that are required to be replaced or refunded. This finding must be issued within 45 days of receipt by the Department of the Attorney General of a properly completed written request by a consumer for state-certified arbitration under this section. All findings of fact issuing from a state-certified arbitration must be taken as admissible evidence of whether the standards set forth in this chapter for vehicles required to be refunded or replaced have been met in any subsequent action brought by either party ensuing from the matter considered in the arbitration. The finding reporting date may be extended by 5 days if the arbitrator seeks an independent evaluation of the motor vehicle. In addition to the other remedies provided by this chapter, the arbitrator may award a consumer whose motor vehicle is required to be replaced or refunded reasonable witness fees for a professional motor vehicle mechanic or engineer who prepared a notarized report on the condition of the vehicle or who testified at the arbitration hearing on behalf of the consumer.

[ 1999, c. 212, §4 (AMD) .]

3. Administered by Attorney General. The Department of the Attorney General shall promulgate rules governing the proceedings of state-certified arbitration which shall promote fairness and efficiency. These rules shall include, but are not limited to, a requirement of the personal objectivity of each arbitrator in the results of the dispute that that arbitrator will hear, and the protection of the right of each party to present its case and to be in attendance during any presentation made by the other party.

[ 1989, c. 570, §5 (NEW) .]

4. Consumer arbitration relief. If a motor vehicle is found by state-certified arbitration to have met the standards set forth in section 1163, subsection 2, for vehicles required to be replaced or refunded, and if the manufacturer of the motor vehicle is found to have failed to provide the refund or replacement as required, the manufacturer shall, within 21 days from the receipt of a finding, deliver the refund or replacement, including the costs and collateral charges set forth in section 1163, subsection 2, or appeal the finding in Superior Court. For good cause, a manufacturer may seek from the Department of the Attorney General an extension of the time within which it must deliver to the consumer a replacement vehicle.

[ 1989, c. 570, §5 (NEW) .]

5. Appeal of arbitration decision. An appeal by a manufacturer or the consumer of the arbitrator's findings may not be heard unless the petition for appeal is filed with the Superior Court of the county in which the sale occurred, within 21 days of issuance of the finding of the state-certified arbitration. The appeal must be a trial de novo. The arbitrator and the Department of the Attorney General may not be parties in any such appeal and may not be called as witnesses. The Department of the Attorney General may submit an amicus curiae brief.

In the event that any state-certified arbitration resulting in an award of a refund or replacement is upheld by the court, recovery by the consumer may include continuing damages up to the amount of $25 per day for each day subsequent to the day the motor vehicle was returned to the manufacturer, pursuant to section 1163, that the vehicle was out of use as a direct result of any nonconformity not issuing from owner negligence, accident, vandalism or any attempt to repair or substantially modify the vehicle by a person other than the manufacturer, its agent or authorized dealer, provided that the manufacturer did not make a comparable vehicle available to the consumer free of charge.

In addition to any other recovery, any prevailing consumer must be awarded reasonable attorney's fees and costs. If the court finds that the manufacturer did not have any reasonable basis for its appeal or that the appeal was frivolous, the court shall double the amount of the total award to the consumer.

[ 1999, c. 212, §4 (AMD) .]

6. Consumer's rights if arbitrator denies relief. The provisions of this chapter shall not be construed to limit or restrict in any way the rights or remedies provided to consumers under this chapter or any other state law. In addition, if any consumer is dissatisfied with any finding of state-certified arbitration, the consumer shall have the right to apply to the manufacturer's informal dispute settlement procedure, if the consumer has not already done so, or may appeal that finding to the Superior Court of the county in which the sale occurred, within 21 days of the decision.

[ 1989, c. 570, §5 (NEW) .]

7. Disclosure of consumer lemon law rights. A clear and conspicuous disclosure of the rights of the consumer under this chapter shall be provided by the manufacturer to the consumer along with ownership manual materials. The form and manner of these notices shall be prescribed by rule of the Department of the Attorney General. The notice disclosures shall not include window stickers.

[ 1989, c. 570, §5 (NEW) .]

8. Manufacturer's failure to abide by arbitrator's decision. The failure of a manufacturer either to abide by the decision of state-certified arbitration or to file a timely appeal shall entitle any prevailing consumer who has brought an action to enforce this chapter to an award of no less than 2 times the actual award, unless the manufacturer can prove that the failure was beyond the manufacturer's control or can show it was the result of a written agreement with the consumer.

[ 1989, c. 570, §5 (NEW) .]

9. Consumer request for information. Upon request from the consumer, the manufacturer or dealer shall provide a copy of all repair records for the consumer's motor vehicle and all reports relating to that motor vehicle, including reports by the dealer or manufacturer concerning inspection, diagnosis or test-drives of that vehicle and any technical reports, bulletins or notices issued by the manufacturer regarding the specific make and model of the consumer's new motor vehicle as it pertains to any material, feature, component or the performance of the motor vehicle.

[ 1989, c. 570, §5 (NEW) .]

10. Penalties. It shall be prima facie evidence of an unfair trade practice under Title 5, chapter 10, for a manufacturer, within 21 days of receipt of any finding in favor of the consumer in state-certified arbitration, to fail to appeal the finding and not deliver a refund or replacement vehicle or not receive from the Department of the Attorney General an extension of time for delivery of the replacement vehicle.

[ 1989, c. 570, §5 (NEW) .]

11. Arbitration and mediation account. To defray the costs incurred by the Department of the Attorney General in resolving consumer new and used motor vehicle disputes through the lemon law arbitration program and, for vehicles that do not qualify for arbitration, the consumer mediation service, the following fees are imposed.

A. A $1 lemon law arbitration program fee must be collected by the authorized new car dealer from the purchaser as part of each new motor vehicle sale agreement. [1993, c. 415, Pt. K, §2 (NEW).]

B. A $1 consumer mediation service fee must be collected by the used car dealer from the purchaser as part of each used motor vehicle sale agreement. [1993, c. 415, Pt. K, §2 (NEW).]

The Secretary of State shall adopt rules to implement this subsection. The rules must provide that the fees imposed by this subsection must be forwarded annually by the dealer or its successor to the Secretary of State and deposited in the General Fund. At the end of each fiscal year, the Department of the Attorney General shall prepare a report listing the money generated by these fees during the fiscal year and the expenses incurred in administering its consumer dispute resolution programs.

[ 1993, c. 415, Pt. K, §2 (RPR) .]

SECTION HISTORY

1989, c. 570, §5 (NEW). 1991, c. 622, §PP1 (AMD). 1991, c. 624, §§2,3 (AFF). 1993, c. 415, §K1 (AMD). 1993, c. 415, §K2 (AMD). 1999, c. 212, §4 (AMD). 2003, c. 337, §7 (AMD).






Chapter 204: BUSINESS PRACTICES BETWEEN MOTOR VEHICLE MANUFACTURERS, DISTRIBUTORS AND DEALERS

Subchapter 1: REGULATION OF BUSINESS PRACTICES BETWEEN MOTOR VEHICLE MANUFACTURERS, DISTRIBUTORS AND DEALERS

10 §1171. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings: [1975, c. 573, (NEW).]

1. Distributor or wholesaler. "Distributor" or "wholesaler" means any person who sells or distributes new or used motor vehicles to motor vehicle dealers or who maintains distributor representatives within this State.

[ 1975, c. 573, (NEW) .]

1-A. Designated family member. "Designated family member" means the spouse, child, grandchild, parent, brother or sister of the owner of a new motor vehicle dealer who, in the case of the owner's death, is entitled to inherit the ownership interest in the new motor vehicle dealer under the terms of the owner's will, or who, in the case of an incapacitated owner of a new motor vehicle dealer, has been appointed by a court as the legal representative of the new motor vehicle dealer's property.

[ 1981, c. 331, §1 (NEW) .]

1-B. Broker. "Broker" means a person who, for a fee, commission or other valuable consideration, arranges or offers to arrange a transaction involving the sale, for purposes other than resale, of a new motor vehicle and who is not:

A. A franchised dealer or a bona fide employee of a franchised dealer when acting on behalf of a franchised dealer; [1997, c. 521, §1 (NEW).]

B. A manufacturer or distributor or a bona fide employee of a manufacturer or distributor when acting on behalf of a manufacturer or distributor; or [1997, c. 521, §1 (NEW).]

C. At any point in the transaction the bona fide owner of the vehicle involved in the transaction. [1997, c. 521, §1 (NEW).]

[ 1997, c. 521, §1 (NEW) .]

1-C. Board. "Board" means the Maine Motor Vehicle Franchise Board created pursuant to section 1187.

[ 2003, c. 356, §3 (NEW) .]

2. Distributor branch. "Distributor branch" means a branch office maintained by a distributor or wholesaler who or which sells or distributes new or used motor vehicles to motor vehicle dealers.

[ 1975, c. 573, (NEW) .]

3. Distributor representative. "Distributor representative" means a representative employed by a distributor branch, distributor or wholesaler.

[ 1975, c. 573, (NEW) .]

3-A. Essential tool. "Essential tool" means a tool, implement or other device required by the manufacturer, including but not limited to a tablet, scanner, diagnostic machine, computer, computer program, computer software, website, website portal or similar tool, with respect to which there is no other similar tool or device available from any source other than the manufacturer or the representative of a manufacturer that will perform the function necessary to the diagnosis or repair of a manufacturer's express warranty claim on a new motor vehicle.

[ 2013, c. 534, §1 (NEW) .]

4. Factory branch. "Factory branch" means a branch office maintained by a manufacturer which manufactures or assembles motor vehicles for sale to distributors or motor vehicle dealers or which is maintained for directing and supervising the representatives of the manufacturer.

[ 1975, c. 573, (NEW) .]

5. Factory representative. "Factory representative" means a representative employed by a manufacturer or employed by a factory branch for the purpose of making or promoting the sale of motor vehicles or for supervising, servicing, instructing or contracting motor vehicle dealers or prospective motor vehicle dealers.

[ 1975, c. 573, (NEW) .]

6. Franchise. "Franchise" means an oral or written arrangement for a definite or indefinite period in which a manufacturer, distributor or wholesaler grants to a motor vehicle dealer a license to use a trade name, service mark or related characteristic, and in which there is a community of interest in the marketing of motor vehicles or services related thereto at wholesale, retail, leasing or otherwise.

[ 1975, c. 573, (NEW) .]

7. Franchisee. "Franchisee" means a motor vehicle dealer to whom a franchise is offered or granted.

[ 1975, c. 573, (NEW) .]

8. Franchisor. "Franchisor" means a manufacturer, distributor or wholesaler who grants a franchise to a motor vehicle dealer.

[ 1975, c. 573, (NEW) .]

9. Fraud. "Fraud" includes in addition to its normal legal connotation the following: an intentionally false representation; a promise or representation not made honestly and in good faith; and an intentional failure to disclose a material fact.

[ 1997, c. 521, §2 (AMD) .]

9-A. Good faith. "Good faith" means honesty in fact and the observation of reasonable commercial standards of fair dealing in the trade as is defined and interpreted in the Uniform Commercial Code, Title 11, section 1-1201, subsection (20).

[ RR 2013, c. 2, §13 (COR) .]

9-B. Line make. "Line make" means motor vehicles that are offered for sale, lease or distribution under a common name, trademark, service mark or brand name.

[ 2009, c. 367, §1 (NEW) .]

10. Manufacturer. "Manufacturer" means a person, partnership, firm, association, corporation or trust, resident or nonresident, who manufactures or assembles new motor vehicles or imports for distribution through distributors of motor vehicles or any partnership, firm, association, joint venture, corporation or trust, resident or nonresident, that is controlled by the manufacturer. The term "manufacturer" includes the terms "franchisor," "distributor," "distributor branch," "factory branch" and "factory representative."

[ 1997, c. 521, §3 (AMD) .]

11. Motor vehicle. "Motor vehicle" means any motor-driven vehicle, except motorcycles and recreational vehicles defined under section 1432, subsection 18-A, required to be registered under Title 29-A, chapter 5.

[ 2009, c. 562, §1 (AMD) .]

12. Motor vehicle dealer. "Motor vehicle dealer" means a person other than a manufacturer, distributor, distributor branch, distributor representative, factory branch or factory representative who sells or solicits or advertises the sale of new or used motor vehicles. "Motor vehicle dealer" does not include receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under judgment, decree or order of any court or public officers while performing their duties as public officers.

[ 1997, c. 521, §4 (AMD) .]

13. New motor vehicle. "New motor vehicle" means a motor vehicle that has not been previously sold to any person except a distributor, wholesaler or motor vehicle dealer for resale by a franchise.

[ 1997, c. 521, §4 (AMD) .]

14. Person. "Person" means a natural person, corporation, partnership, trust or other entity, and, in case of an entity, it shall include any other entity in which it has a majority interest or effectively controls as well as the individual officers, directors and other persons in active control of the activities of each such entity.

[ 1975, c. 573, (NEW) .]

15. Sale. "Sale" means the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation, mortgage in any form, whether by transfer in trust or otherwise, of any motor vehicle or interest therein or of any franchise related thereto; and any option, subscription or other contract, or solicitation looking to a sale, or offer or attempt to sell in any form, whether spoken or written. A gift or delivery of any motor vehicle or franchise with respect thereto with or as a bonus on account of the sale of anything shall be deemed a sale of such motor vehicle or franchise.

[ 1975, c. 573, (NEW) .]

16. Successor manufacturer; predecessor manufacturer. "Successor manufacturer" means any manufacturer that succeeds, or assumes any part of the business of, another manufacturer, referred to as the "predecessor manufacturer," as the result of:

A. A change in ownership, operation or control of the predecessor manufacturer by sale or transfer of assets, corporate stock or other equity interest, assignment, merger, consolidation, combination, joint venture, redemption, court-approved sale, operation of law or otherwise; [2009, c. 432, §1 (NEW).]

B. The termination, suspension or cessation of a part or all of the business operations of the predecessor manufacturer; [2009, c. 432, §1 (NEW).]

C. The noncontinuation of the sale of the product line; or [2009, c. 432, §1 (NEW).]

D. A change in distribution system by the predecessor manufacturer, whether through a change in distributor or the predecessor manufacturer's decision to cease conducting business through a distributor altogether. [2009, c. 432, §1 (NEW).]

[ 2009, c. 432, §1 (NEW) .]

SECTION HISTORY

1975, c. 573, (NEW). 1981, c. 331, §§1-3 (AMD). 1995, c. 65, §A14 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 473, §1 (AMD). 1997, c. 521, §§1-4 (AMD). 2003, c. 356, §3 (AMD). 2009, c. 367, §1 (AMD). 2009, c. 432, §1 (AMD). 2009, c. 562, §1 (AMD). RR 2013, c. 2, §13 (COR). 2013, c. 534, §1 (AMD).



10 §1171-A. Corporate affiliates

A franchisor may not use any subsidiary corporation, affiliated corporation, other corporation in which it owns or controls more than 5% of the stock or other corporation, partnership, association or person to accomplish what would otherwise be prohibited conduct under this chapter on the part of the franchisor. This section does not limit the right of any entity included within the scope of this section to engage in reasonable and appropriate business practices in accordance with the usage of the trade in which it is engaged. [1997, c. 521, §5 (NEW).]

SECTION HISTORY

1997, c. 521, §5 (NEW).



10 §1171-B. Manufacturer; license

1. License. Effective January 1, 1999, the Secretary of State may grant a manufacturer license under the following conditions.

A. Except as provided by this section, a person may not engage in business or serve in the capacity of or act as a manufacturer or distributor without obtaining a license for each line make maintained in the State as provided in this section. [2003, c. 434, §1 (AMD); 2003, c. 434, §37 (AFF).]

B. An application for a license for a manufacturer or distributor must be on a form prescribed by the Secretary of State. The applicant shall file a separate application for each separate line make. The application must contain the manufacturer or distributor's address of its principal place of business, the address where notices should be sent and the address of its registered agent in this State and must be accompanied by its annual report and a list of its franchised new motor vehicle dealers in this State. [2003, c. 434, §1 (AMD); 2003, c. 434, §37 (AFF).]

C. All licensees may apply for issuance of a license for each succeeding year by complying with the application process specified by this section and rules of the Secretary of State. A license or renewal of a license is issued subject to provisions of this chapter and rules of the Secretary of State. [1997, c. 521, §5 (NEW).]

D. The annual fee for a license is $1,500. [2003, c. 434, §1 (AMD); 2003, c. 434, §37 (AFF).]

E. Manufacturers and distributors of motorcycles and recreational vehicles are exempt from the manufacturer licensing requirements. [1999, c. 470, §2 (NEW).]

[ 2003, c. 434, §1 (AMD); 2003, c. 434, §37 (AFF) .]

2. Sanctions, denial, revocation or suspension of license. The Secretary of State shall sanction, deny, revoke or suspend a license under the following conditions.

A. The Secretary of State may deny an application for a license, revoke or suspend an outstanding license, place on probation a person whose license has been suspended or reprimand a licensee for any of the following reasons:

(1) Material misrepresentation in any application or other information filed under this section or rules of the Secretary of State; or

(2) Failure to maintain the qualifications for a license. [1997, c. 521, §5 (NEW).]

B. A license may not be denied, revoked or suspended and disciplinary action may not be taken under this section except after a hearing conducted by the Secretary of State in accordance with the Maine Administrative Procedure Act. [1997, c. 521, §5 (NEW).]

[ 1997, c. 521, §5 (NEW) .]

3. Civil penalty. If the board determines after a proceeding conducted in accordance with this chapter that a manufacturer or distributor is violating or has violated any provision of this chapter or any rule or order of the board issued pursuant to this chapter, the board shall levy a civil penalty of not less than $1,000 nor more than $10,000 for each violation. If the violation involves multiple transactions within a 60-day period, these multiple transactions are deemed a single violation.

In determining the amount of a civil penalty levied under this chapter, the board shall consider:

A. The seriousness of the violation, including but not limited to the nature, circumstances, extent and gravity of the prohibited acts and the harm or potential harm created to the safety of the public; [1997, c. 521, §5 (NEW).]

B. The economic damage to the public caused by the violation; [1997, c. 521, §5 (NEW).]

C. Any previous violations; [1997, c. 521, §5 (NEW).]

D. The amount necessary to deter future violations; [1997, c. 521, §5 (NEW).]

E. Efforts made to correct the violation; and [1997, c. 521, §5 (NEW).]

F. Any other matters that justice may require. [1997, c. 521, §5 (NEW).]

[ 2003, c. 356, §4 (AMD) .]

4. Rules. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1997, c. 521, §5 (NEW) .]

5. License fees collected. License fees collected under subsection 1, paragraph D and subsection 3 are deposited in the Highway Fund.

[ 1997, c. 521, §5 (NEW) .]

SECTION HISTORY

1997, c. 521, §5 (NEW). 1999, c. 470, §2 (AMD). 2003, c. 356, §4 (AMD). 2003, c. 434, §1 (AMD). 2003, c. 434, §37 (AFF).



10 §1172. Advertisements

Any person who engages directly or indirectly in purposeful contacts within this State in connection with the offering or advertising for sale or has business dealings with respect to a motor vehicle within the State shall be subject to this chapter. [1975, c. 573, (NEW).]

SECTION HISTORY

1975, c. 573, (NEW).



10 §1173. Attorney General and civil remedies

1. Civil remedies. Any franchisee or motor vehicle dealer who suffers financial loss of money or property, real or personal, or who has been otherwise adversely affected as a result of the use or employment by a franchisor of an unfair method of competition or an unfair or deceptive act or any practice declared unlawful by this chapter may bring an action for damages and equitable relief, including injunctive relief. When the franchisee or dealer prevails, the court shall award attorney's fees to the franchisee or dealer, regardless of the amount in controversy, and assess costs against the opposing party. For the purpose of the award of attorney's fees and costs, whenever the franchisee or dealer is seeking injunctive or other relief, the franchisee or dealer may be considered to have prevailed when a judgment or other final order providing equitable relief is entered in its favor. A final judgment, order or decree rendered against a person in any civil, criminal or administrative proceeding under the United States antitrust laws, under the Federal Trade Commission Act, under the Maine Revised Statutes or under this chapter is regarded as prima facie evidence against the person subject to the conditions set forth in the United States antitrust laws, 15 United States Code, Section 16.

[ 1997, c. 521, §6 (AMD) .]

SECTION HISTORY

1975, c. 573, (NEW). 1997, c. 521, §6 (AMD).



10 §1173-A. Mediation (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 521, §7 (NEW). 2003, c. 356, §5 (RP).



10 §1174. Prohibited conduct

The following acts shall be deemed unfair methods of competition and unfair and deceptive practices. It shall be unlawful for any: [1975, c. 573, (NEW).]

1. Damage to public. Manufacturer, factory branch, factory representative, distributor or wholesaler, distributor branch, distributor representative or motor vehicle dealer to engage in any action which is arbitrary, in bad faith or unconscionable and which causes damage to any of said parties or to the public;

[ RR 2013, c. 1, §13 (COR) .]

2. Coercion involving deliveries and orders. Manufacturer, a distributor, a wholesaler, a distributor branch or division, a factory branch or division, or a wholesale branch or division, or officer, agent or other representative thereof, to coerce or attempt to coerce, any motor vehicle dealer:

A. To order or accept delivery of any motor vehicle or vehicles, appliances, equipment, parts or accessories therefor, or any other commodity or commodities which such motor vehicle dealer has not voluntarily ordered, or to order or accept delivery of any motor vehicle with special features, appliances, accessories or equipment not included in the list price of said motor vehicles as publicly advertised by the manufacturer thereof; or [RR 2013, c. 1, §14 (COR).]

B. To order for any person any parts, accessories, equipment, machinery, tools, appliances or any commodity whatsoever; [RR 2013, c. 1, §14 (COR).]

[ RR 2013, c. 1, §14 (COR) .]

3. Certain interference in dealer's business. Manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, or officer, agent or other representative thereof:

A. To refuse to deliver in reasonable quantities and within a reasonable time after receipt of a dealer's order to any motor vehicle dealer having a franchise or contractual arrangement for the retail sale of new motor vehicles sold or distributed by that manufacturer, distributor, distributor branch or division, factory branch or division any motor vehicles or parts or accessories to motor vehicles covered by that franchise or contract specifically publicly advertised by that manufacturer, distributor, distributor branch or division, factory branch or division or wholesale branch or division to be available for delivery. The allocation of new motor vehicles in this State must be made on a fair and equitable basis and must consider the needs of those dealerships with a relevant market area radius of more than 5 miles as defined in section 1174-A, subsection 1. The manufacturer has the burden of establishing the fairness of its allocation system. A failure by a manufacturer to provide to a dealer a fair and adequate supply and mix of vehicles, including the allocation of vehicles under any separate dealer designation, including but not limited to "premier," "business class or elite" or any other designation not available to all new motor vehicle dealers for that franchise, that results in an effort to terminate a new motor vehicle dealer for, in whole or in part, poor sales performance or market penetration may be evidence that the termination was not for good cause. The failure to deliver any motor vehicle is not considered a violation of this chapter if the failure is due to an act of God, work stoppage or delay due to a strike or labor difficulty, shortage of materials, freight embargo or other cause over which the manufacturer, distributor or any agent of the manufacturer or distributor has no control. A separate dealer agreement is not required of a new motor vehicle dealer already a party to a dealer agreement or franchise agreement for the retail sale of any particular new motor vehicle model made or distributed by a manufacturer, distributor, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof, except that a manufacturer or distributor may require a dealer to purchase special tools or equipment, stock reasonable quantities of certain parts, purchase reasonable quantities of promotional materials or participate in training programs that are reasonably necessary for the dealer to sell or service such a new motor vehicle model. Any special tools, parts or signs not used within 2 years of receipt by the dealer may be returned by the dealer to the manufacturer or distributor for a full refund of cost of those special tools, parts and signs; [2013, c. 534, §2 (AMD).]

B. To coerce, or attempt to coerce, a motor vehicle dealer to enter into an agreement with that manufacturer, distributor, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof, or to do any other act prejudicial to the dealer by threatening to cancel a franchise or a contractual agreement existing between that manufacturer, distributor, distributor branch or division, factory branch or division or wholesale branch or division and that dealer or by threatening or attempting to modify a franchise during the term of the franchise or upon its renewal, if the modification substantially and adversely affects the motor vehicle dealer's rights, obligations, investment or return on investment, without giving 90 days' written notice by certified mail of the proposed modification to the motor vehicle dealer, unless the modification is required by law or board order. Within the 90-day notice period, the motor vehicle dealer may file with the board and serve notice upon the manufacturer a protest requesting a determination of whether there is good cause for permitting the proposed modification. The manufacturer has the burden of proving good cause. The board shall promptly schedule a hearing and decide the matter within 180 days from the date the protest is filed. Multiple protests pertaining to the same proposed modification must be consolidated for hearing. The proposed modification may not take effect pending the determination of the matter. In determining whether there is good cause for permitting a proposed modification, any relevant factors must be considered, including, but not limited to:

(1) The reasons for the proposed modification;

(2) Whether the proposed modification is applied to or affects all motor vehicle dealers in a nondiscriminatory manner;

(3) Whether the proposed modification will have a substantial and adverse effect upon the motor vehicle dealer's investment or return on investment;

(4) Whether the proposed modification is in the public interest;

(5) Whether the proposed modification is necessary to the orderly and profitable distribution; and

(6) Whether the proposed modification is offset by other modifications beneficial to the motor vehicle dealer.

Notice in good faith to a motor vehicle dealer of that dealer's violation of the terms or provisions of the franchise or contractual agreement does not constitute a violation of this chapter; [2003, c. 356, §6 (AMD).]

C. [1981, c. 331, §4 (RP).]

C-1. To discriminate, directly or indirectly, against a dealer or to take any action to terminate a dealer's franchise based solely upon the results of a survey of a dealer's customers conducted on behalf of a manufacturer, distributor, distributor branch or division, factory branch or division, wholesale branch or division or officer or agent thereof that is intended or otherwise purports to measure the performance of a dealer, except a sales contest or other recognition program based on reasonable sales and service criteria; [1997, c. 521, §9 (NEW).]

D. To resort to or use any false or misleading advertisement in connection with the business as a manufacturer, distributor, distributor branch or division, factory branch or division, wholesaler branch or division or officer, agent or other representative thereof or to force any dealer or association of dealers formed to advertise the sale of new motor vehicles to participate in any advertising campaign or contest or to purchase any promotional materials, display devices or display decorations or materials at the expense of the new motor vehicle dealer; [1997, c. 521, §10 (AMD).]

E. To offer to sell or to sell any new motor vehicle at a lower actual price therefor than the actual price offered to any other motor vehicle dealer for the same model vehicle similarly equipped or to utilize any device including, but not limited to, sales promotion plans or programs which result in such lesser actual price; provided, however, this paragraph shall not apply to sales to a motor vehicle dealer for resale to any unit of the United States Government; and provided, further, the provisions of this paragraph shall not apply to sales to a motor vehicle dealer of any motor vehicle ultimately sold, donated or used by said dealer in a driver education program; and provided further, that this paragraph shall not apply so long as a manufacturer, distributor, wholesaler or any agent thereof, offers to sell or sells new motor vehicles to all motor vehicle dealers at an equal price. This paragraph shall not apply to sales by a manufacturer, distributor or wholesaler to the United States Government or any agency thereof; [RR 2013, c. 1, §15 (COR).]

F. To offer to sell or lease or to sell or lease a new motor vehicle to any person except a distributor at a lower actual price than the actual price offered and charged to a motor vehicle dealer for the same model vehicle similarly equipped or to utilize any device that results in a lesser actual price; [1997, c. 521, §11 (AMD).]

F-1. To vary or change the cost or the markup in any fashion or through any device whatsoever to any dealer for any motor vehicle of that line make based on:

(1) The purchase by any dealer of furniture or other fixtures from any particular source; or

(2) The purchase by any dealer of computers or other technology from any particular source.

A manufacturer that designates any tool as special or essential, or who requires the purchase of hardware or software, whether or not designated as an essential tool, may recover from the dealer only the actual costs of providing any such tool, the actual costs of user fees, the actual costs of maintenance fees and other costs of any nature of software for any such tool, as long as the tool is directly available only from the manufacturer or its wholly owned subsidiary; [2013, c. 534, §3 (AMD).]

G. To offer to sell or to sell parts or accessories to any new motor vehicle dealer for use in that dealer's own business for the purpose of replacing or repairing the same or a comparable part or accessory, at a lower actual price therefor than the actual price charged to any other new motor vehicle dealer for similar parts or accessories for use in that dealer's own business; provided, however, in those cases where motor vehicle dealers operate and serve as wholesalers of parts and accessories to retail outlets, nothing contained in this chapter shall be construed to prevent a manufacturer, distributor, wholesaler or any agent thereof from selling to a motor vehicle dealer who operates and services as a wholesaler of parts and accessories, such parts and accessories as may be ordered by such motor vehicle dealer for resale to retail outlets, at a lower price than the actual price charged a motor vehicle dealer who does not operate or serve as a wholesaler of parts and accessories; [RR 2013, c. 1, §16 (COR).]

H. To prevent or attempt to prevent by contract or otherwise any motor vehicle dealer from changing the capital structure of that dealer's dealership or the means by or through which that dealer finances the operation of the dealership, provided the dealer at all times meets any reasonable capital standards agreed to between the dealership and the manufacturer, distributor or wholesaler, and provided such change by the dealer does not result in a change in the executive management control of the dealership; [RR 2013, c. 1, §16 (COR).]

I. To prevent or attempt to prevent by contract or otherwise a motor vehicle dealer or an officer, partner or stockholder of a motor vehicle dealer from selling or transferring any part of the interest of any of them to any other person or persons or party or parties, except that a dealer, officer, partner or stockholder does not have the right to sell, transfer or assign the franchise or power of management or control under that franchise without the consent of the manufacturer, distributor or wholesaler, which may not be unreasonably withheld.

A franchisor may not exercise a right of first refusal or other right to acquire a motor vehicle franchise from a franchisee as a means to influence the consideration or other terms offered by a person in connection with the acquisition of the franchise or to influence a person to refrain from entering into, or to withdraw from, negotiations for the acquisition of the franchise.

A franchisor may exercise a right of first refusal or other right to acquire a franchise from a franchisee if all of the following requirements are met:

(1) At the election of the franchisee, the franchisor assumes the lease for or acquires the real property on which the franchise is conducted on the same terms as those on which the real property or lease was to be sold or transferred to the acquiring transferee in connection with the sale of the franchise, unless otherwise agreed to by the franchisee and the franchisor;

(2) The franchisor assumes all of the obligations of the underlying agreement or proposal that entitles the franchisor to exercise the right of first refusal; and

(3) The franchisor reimburses the acquiring transferee of the motor vehicle franchise for the reasonable expenses paid or incurred by the transferee in evaluating and investigating the franchise and negotiating and pursuing the acquisition of the franchise prior to the franchisor's exercise of the right of first refusal or other right to acquire the franchise. For purposes of this subsection, expenses to evaluate and investigate the franchise include, in addition to any other expenses associated with the evaluation and investigation of the franchise, legal and accounting expenses and expenses associated with the evaluation and investigation of any real property on which the franchise is conducted, including, but not limited to, expenses associated with title examinations, environmental assessments and other expenses directly related to the acquisition or lease of the real property by the acquiring transferee. Upon reimbursement, any title reports or other reports or studies received by the acquiring transferee as a result of the evaluation or investigation of the franchise or the real property on which the franchise is conducted must be provided to the franchisor. The acquiring transferee shall submit an itemized list of the expenses to be reimbursed along with supporting documents, if any, to the franchisor no later than 30 days after receipt of a written request for an itemized list of the expenses from the franchisor. The franchisor shall make payment within 30 days after the exercise of the right of first refusal.

For purposes of this paragraph, "acquiring transferee" means the person who made the offer that entitles the franchisor to exercise a right of first refusal.

The right of first refusal does not apply in any right of succession established in section 1174-C unless the franchisor and either the franchisee, if the franchisee is not deceased or incapacitated, or, if the franchisee is deceased or incapacitated, the designated family member or other person authorized to succeed the franchisee pursuant to section 1174-C, subsection 1, paragraphs A to C agree to the exercise of a right of first refusal; [1999, c. 766, §2 (AMD).]

J. To obtain money, goods, services, anything of value, or any other benefit from any other person with whom the motor vehicle dealer does business, on account of or in relation to the transactions between the dealer and said other person, unless such benefit is promptly accounted for and transmitted to the motor vehicle dealer; [RR 2013, c. 1, §17 (COR).]

K. To compete with a motor vehicle dealer operating under an agreement or franchise from the manufacturer, distributor or wholesaler in the relevant market area, the area to be determined exclusively by equitable principles, except that a manufacturer or distributor is not considered to be competing when operating a dealership either temporarily for a reasonable period, in any case not to exceed one year, or in a bona fide relationship in which an independent person has made a significant investment subject to loss in the dealership and can reasonably expect to acquire full ownership of the dealership on reasonable terms and conditions and except that a distributor is not considered to be competing when a wholly owned subsidiary corporation or the distributor sells motor vehicles at retail if, for at least 3 years prior to January 1, 1975, the subsidiary corporation has been a wholly owned subsidiary of the distributor and engaged in the sale of motor vehicles at retail; [1997, c. 521, §13 (AMD).]

L. To require a motor vehicle dealer to assent to a release assignment, novation, waiver or estoppel which would relieve any person from liability imposed by this chapter; [RR 2013, c. 1, §18 (COR).]

M. To require, coerce or attempt to coerce a franchisee to refrain from participation in the management of, investment in or the acquisition of any other line of new motor vehicle or related products as long as the franchisee maintains a reasonable line of credit for each franchise and the franchisee remains in substantial compliance with reasonable facilities requirements of the franchisor. The reasonable facilities requirements may not include any requirement that a franchisee establish or maintain exclusive facilities, personnel or display space; [2003, c. 356, §7 (AMD).]

N. To require any new motor vehicle dealer to change the location of the new motor vehicle dealership or during the course of the agreement or as a condition of renewal of a franchise agreement to make any substantial alterations to the dealership premises when to do so would be unreasonable. A manufacturer may not require any substantial alterations or renovations to the dealership's premises without written assurance of a sufficient supply of new motor vehicles so as to justify an expansion in light of the current market and economic conditions or require any new motor vehicle dealer to use a specific product or service provider in relation to any dealership premises or facilities alterations or renovations unless the manufacturer reimburses the dealer for a substantial portion, which may not be less than 55%, of the cost of the product or service provider. However, a new motor vehicle dealer may elect to use a vendor selected by the dealer if the product or service is substantially similar in quality and design to that required by the manufacturer, subject to the manufacturer's approval, which may not be unreasonably withheld. A manufacturer may not require any substantial renovation or alteration to dealership premises or facilities without providing, upon a dealer's request, a dealer-specific detailed economic analysis of the impact of the alteration or renovation on sales, service and dealer profitability that substantiates the need for the alteration or renovation or require a new motor vehicle dealer to make any substantial alterations or renovations more than once every 10 years. A dealer-specific economic analysis provided by the manufacturer may not be interpreted as a guaranty of a return on investment by the dealer. Nothing in this paragraph creates an exemption from the requirements of state health and safety laws or local zoning laws or restricts the requirement to comply with alterations or renovations that are necessary to adequately sell or service a vehicle due to the technology of the vehicle. Nothing in this paragraph allows a dealer or vendor to infringe upon or impair a manufacturer's intellectual property or trademark and trade dress rights. A manufacturer is not required to reimburse a dealer for the cost of signs or other materials bearing that manufacturer's own trademark; [2013, c. 534, §4 (AMD).]

O. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new motor vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise and notwithstanding the terms or provisions of any waiver, unless a manufacturer has:

(1) Satisfied the notice requirement of paragraph R;

(2) Acted in good faith as defined in this chapter; and

(3) Has good cause for the cancellation, termination, nonrenewal or noncontinuance.

The manufacturer has the burden of proof for showing that it has acted in good faith, that the notice requirements have been complied with and that there was good cause for the franchise termination, cancellation, nonrenewal or noncontinuance; [1997, c. 521, §15 (AMD).]

P. To terminate, fail to renew or refuse to continue any franchise relationship with a licensed new motor vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise or the terms or provisions of any waiver, unless good cause exists. Good cause may not be shown or based solely on the desire of the manufacturer, distributor, distributor branch or division or officer, agent or other representative thereof for market penetration. Good cause exists for the purposes of a termination, cancellation, nonrenewal or noncontinuance when:

(1) There is a failure by the new motor vehicle dealer to comply with a provision of the franchise, which provision is both reasonable and of material significance to the franchise relationship, as long as compliance on the part of the new motor vehicle dealer is reasonably possible and the manufacturer first acquired actual or constructive knowledge of the failure not more than 180 days prior to the date on which notification is given pursuant to paragraph R.

When the failure by the new motor vehicle dealer relates to the performance of the new motor vehicle dealer in sales or service, the failure of the new motor vehicle dealer to effectively carry out the performance provisions of the franchise is good cause if:

(a) The new motor vehicle dealer was apprised by the manufacturer in writing of that failure; the notification stated that notice was provided of failure of performance pursuant to this section; and the new motor vehicle dealer was afforded a reasonable opportunity for a period of not less than 180 days to exert good faith efforts to carry out the performance provisions;

(b) The failure thereafter continued within the period that began not more than 180 days before the date notification of termination, cancellation, noncontinuance or nonrenewal was given pursuant to paragraph R; and

(c) The new motor vehicle dealer has not substantially complied with reasonable performance criteria established by the manufacturer and communicated to the dealer; or

(3) The dealer and the manufacturer or distributor agree not to renew the franchise, although the dealer is entitled to the protections set forth in paragraph S in any termination, cancellation, nonrenewal or noncontinuance, whether by the manufacturer or the dealer; however, a termination, cancellation, nonrenewal or noncontinuance resulting from a sale of the assets or stock of the dealer or when a franchisee of motor homes, as defined in Title 29-A, section 101, subsection 40, voluntarily terminates a motor home franchise is exempt from the requirements of paragraph S; [2009, c. 367, §3 (AMD).]

Q. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new motor vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise or notwithstanding the terms or provisions of any waiver, based on any of the following items, which do not constitute good cause:

(1) The change of ownership of the new motor vehicle dealer's dealership. This subparagraph does not authorize any change in ownership that would have the effect of the sale of the franchise without the manufacturer's or distributor's written consent. This consent may not be unreasonably withheld. The burden of establishing the reasonableness is on the manufacturer or distributor;

(2) The fact that the new motor vehicle dealer unreasonably refused to purchase or accept delivery of any new motor vehicle parts, accessories or any other commodity or services not ordered by the new motor vehicle dealer, except that the manufacturer may require that the dealer stock a reasonable supply of parts or accessories as required to perform campaign, recall or warranty work and except that this provision is not intended to modify or supersede any requirement of the franchise that dealers market a representative line of those motor vehicles that the manufacturer is publicly advertising;

(3) The fact that the new motor vehicle dealer owns, has an investment in, participates in the management of or holds a license for the sale of another make or line of new motor vehicle or that the new motor vehicle dealer has established another make or line of new motor vehicle in the same dealership facilities as those of the manufacturer, provided that the new motor vehicle dealer maintains a reasonable line of credit for each make or line of new motor vehicle and that the new motor vehicle dealer remains in substantial compliance with reasonable facilities' requirements of the manufacturer;

(4) The fact that the new motor vehicle dealer sells or transfers ownership of the dealership or sells or transfers capital stock in the dealership to the new motor vehicle dealer's spouse, son or daughter and the manufacturer shall give effect to that change in the ownership in the franchise unless the transfer of the new motor vehicle dealer's license is denied or the new owner is unable to license. This paragraph does not authorize any changes in ownership that have the effect of the sale of the franchise without the manufacturer's or distributor's written consent. This consent may not be unreasonably withheld. The burden of establishing the reasonableness is on the manufacturer or distributor; or

(4-A) The fact that there is a survey or surveys of a dealer's customers conducted by or on behalf of the manufacturer, distributor, distributor branch or distributor representative, factory branch or factory representative that is intended or otherwise purports to measure the performance of a dealer; [1997, c. 521, §17 (AMD).]

R. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new motor vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise or the terms or provisions of any waiver, without first furnishing notification of the termination to the new motor vehicle dealer as follows:

(1) Notification under this paragraph shall be in writing, shall be by certified mail or personally delivered to the new motor vehicle dealer and shall contain:

(a) A statement of intention to terminate the franchise, cancel the franchise or not to renew the franchise;

(b) A statement of the reasons for the termination, cancellation or nonrenewal; and

(c) The date on which the termination, cancellation or nonrenewal takes effect;

(2) The notice described in this paragraph shall not be less than 90 days prior to the effective date of the termination, cancellation or nonrenewal; or

(3) The notice described in this paragraph shall not be less than 15 days prior to the effective date of the termination, cancellation or nonrenewal with respect to any of the following:

(a) Insolvency of the new motor vehicle dealer, or filing of any petition by or against the new motor vehicle dealer under any bankruptcy or receivorship law; [1995, c. 65, Pt. A, §15 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

Subsection 3, paragraph R, subparagraph (3), division (a) "receivorship" should be "receivership"

(b) The business operations of the franchised motor vehicle dealer have been abandoned or closed for 7 consecutive business days unless the closing is due to an act of God, strike or labor difficulty;

(c) Conviction of or plea of nolo contendere of a franchised motor vehicle dealer, or one of its principal owners, of any Class A, B or C crime, as defined in the Maine Criminal Code, Title 17-A, in which a sentence of imprisonment of one year or more is imposed under Title 17-A, sections 1251 and 1252; or

(d) Revocation of the franchised motor vehicle dealer's license pursuant to Title 29-A, section 903; [1995, c. 65, Pt. A, §15 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

S. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new motor vehicle dealer without providing fair and reasonable compensation to the licensed new motor vehicle dealer for:

(1) All unsold new model motor vehicle inventory of the current and previous model year purchased from the manufacturer;

(2) Supplies and parts purchased from the manufacturer or its approved sources that are listed in the current parts catalog or identical to a part in the current parts catalog except for the number assigned to the part, and that can be used for repairs under the terms of a manufacturer’s new motor vehicle warranty;

(3) Equipment and furnishings purchased from the manufacturer or its approved sources less a reasonable allowance for normal wear and tear; and

(4) Special tools and automotive service equipment owned by the dealer that were designated as special tools or equipment and required by and purchased from the manufacturer or its approved sources, if the tools and equipment are in useable and good condition, normal wear and tear excepted.

Except for a termination related to a conviction and imprisonment for a felony involving moral turpitude that is substantially related to the qualifications, functions or duties of a franchisee, if the new motor vehicle dealer is leasing the dealership facilities from a lessor other than the manufacturer, the manufacturer shall pay the new motor vehicle dealer a sum equivalent to one year's rent or, if the new motor vehicle dealer owns the facilities, the manufacturer shall pay the new motor vehicle dealer a sum equivalent to the reasonable rental value of the facilities for one year, prorated for each line make at the facility based on total sales volume of each line make at the facility for the calendar year prior to the involuntary termination, cancellation, noncontinuance or nonrenewal. The manufacturer shall pay the new motor vehicle dealer the sum equivalent to the rent or the reasonable rental value of the facilities when possible within 90 days of the effective date of the termination, cancellation, noncontinuance or nonrenewal if the new motor vehicle dealer has notified the manufacturer of the amount of rent or reasonable rental value to which the dealer is entitled.

The fair and reasonable compensation for the items listed in subparagraphs (1) to (4) may in no instance be less than the acquisition price and must be paid by the manufacturer when possible within 90 days of the effective date of the termination, cancellation, noncontinuance or nonrenewal, provided that the new motor vehicle dealer has clear title to the inventory and other items and is in a position to convey that title to the manufacturer. These items must be paid for by the manufacturer when possible within 90 days of the effective date of the termination, cancellation, noncontinuance or nonrenewal.

In order to be entitled to rental assistance from the manufacturer, the dealer is obligated to mitigate rental assistance by listing the dealership facilities for lease or sublease with a licensed real estate agent within 30 days after the effective date of the termination of the franchise and thereafter by reasonably cooperating with the real estate agent in the performance of the agent’s duties and responsibilities. In the event that the dealer is able to lease or sublease the dealership facilities on terms that are consistent with local zoning requirements to preserve the right to sell motor vehicles from the dealership facilities and the terms of the dealer’s lease, the dealer is required to pay the manufacturer the net revenue received from such mitigation, but only following receipt of rental assistance payments pursuant to this paragraph and only up to the total amount of rental assistance payments that the dealer has received. If the facility is used for the operations of more than one franchise, the dealer does not have a duty to list the dealership facilities, and the reasonable rental assistance must be paid based upon the portion of the facility used by the franchise being terminated, cancelled, noncontinued or nonrenewed for one year unless the space is filled with another product line, in which case no rental payments are required.

In lieu of any injunctive relief or any other damages, if the manufacturer fails to prove there was good cause for the termination, cancellation, noncontinuance or nonrenewal, or if the manufacturer fails to prove that it acted in good faith, then the manufacturer may pay the new motor vehicle dealer fair and reasonable compensation for the value of the dealership as an ongoing business; [2009, c. 367, §4 (AMD).]

T. To act as, offer to act as or purport to be a broker; [2013, c. 534, §5 (AMD).]

U. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new motor vehicle dealer not less than 180 days prior to the effective date of such termination, cancellation, noncontinuance or nonrenewal that occurs in whole or in part as a result of any change in ownership, operation or control of all or any part of the business of the manufacturer, whether by sale or transfer of assets, corporate stock or other equity interest, assignment, merger, consolidation, combination, joint venture, redemption, operation of law or otherwise; or the termination, suspension or cessation of a part or all of the business operations of the manufacturer; or discontinuance of the sale of the product line or a change in distribution system by the manufacturer, whether through a change in distributors or the manufacturer's decision to cease conducting business through a distributor altogether.

In addition to any other payments or requirements in this chapter, if a termination, cancellation, noncontinuance or nonrenewal was premised in whole or in part upon any of the occurrences set forth in this paragraph, the manufacturer is liable to the licensed new motor vehicle dealer in an amount at least equivalent to the fair market value of the franchise arising from the termination, cancellation, noncontinuance or nonrenewal of the franchise.

(1) If liability is based on the fair market value of the franchise, which must include diminution in value of the facilities leased or owned by the dealer as a result of the loss of the franchise to operate in the facilities, the fair market value must be computed on the date in divisions (a) to (c) that yields the highest fair market value:

(a) The date the manufacturer announces the action that results in termination, cancellation, noncontinuance or nonrenewal;

(b) The date the action that results in termination, cancellation, noncontinuance or nonrenewal first becomes general knowledge; or

(c) The date 12 months prior to the date on which the notice of termination, cancellation, noncontinuance or nonrenewal is issued.

If the termination, cancellation, noncontinuance or nonrenewal is due to the manufacturer's change in distributors, the manufacturer may avoid paying fair market value to the licensed new motor vehicle dealer if the new distributor or the manufacturer offers the dealer a franchise agreement with terms acceptable to the dealer.

If an entity other than the original manufacturer of a line make becomes the manufacturer for the line make and intends to distribute motor vehicles of that line make in this State, that entity shall honor the franchise agreements of the original manufacturer and its licensed new motor vehicle dealers or offer those dealers of that line make, or of motor vehicles historically of that line make that are substantially similar in their design and specifications and are manufactured in the same facility or facilities, a new franchise agreement with substantially similar terms and conditions; or [2015, c. 329, Pt. C, §1 (AMD); 2015, c. 329, Pt. C, §4 (AFF).]

V. Except as expressly authorized in this paragraph, to require a motor vehicle dealer to provide its customer lists, customer information, consumer contact information, transaction data or service files.

(1) The following definitions apply to this paragraph.

(a) "Dealer management computer system" means a computer hardware and software system that is owned or leased by the dealer, including a dealer's use of web applications, software or hardware, whether located at the dealership or provided at a remote location, and that provides access to customer records and transactions by a motor vehicle dealer and that allows the motor vehicle dealer timely information in order to sell vehicles, parts or services through that motor vehicle dealership.

(b) "Dealer management computer system vendor" means a seller or reseller of dealer management computer systems, a person that sells computer software for use on dealer management computer systems or a person that services or maintains dealer management computer systems, but only to the extent the seller, reseller or other person listed is engaged in such activities.

(c) "Security breach" means an incident of unauthorized access to and acquisition of records or data containing dealership or dealership customer information through which unauthorized use of the dealership or dealership customer information has occurred or is reasonably likely to occur or that creates material risk of harm to a dealership or a dealership's customer. An incident of unauthorized access to and acquisition of records or data containing dealership or dealership customer information, or an incident of disclosure of dealership customer information to one or more 3rd parties that was not specifically authorized by the dealer or customer, constitutes a security breach.

(2) Any requirement by a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof that a new motor vehicle dealer provide its customer lists, customer information, consumer contact information, transaction data or service files as a condition of the dealer's participation in any incentive program or contest, for a customer or dealer to receive any incentive payments otherwise earned under an incentive program or contest, for the dealer to obtain customers or customer leads or for the dealer to receive any other benefits, rights, merchandise or services that the dealer would otherwise be entitled to obtain under the franchise or any other contract or agreement or that are customarily provided to dealers is voidable at the option of the dealer, unless all of the following conditions are satisfied:

(a) The customer information requested relates solely to the specific program requirements or goals associated with such manufacturers' or distributors' own new vehicle makes or specific vehicles of their own make that are certified preowned vehicles and the dealer is not required to provide general customer information or other information related to the dealer;

(b) The requirement is lawful and would not require the dealer to allow any customer the right to opt out under the federal Gramm-Leach-Bliley Act, 15 United States Code, Chapter 94, Subchapter I; and

(c) The dealer is not required to allow the manufacturer, distributor or a 3rd party to have direct access to the dealer's dealer management computer system, but the dealer is instead permitted to provide the same dealer, consumer or customer data or information specified by the manufacturer or distributor by timely obtaining and pushing or otherwise furnishing the required data in a widely accepted file format in accordance with subparagraph (11).

(3) Nothing contained in this section limits the ability of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof to require that the dealer provide, or use in accordance with law, customer information related solely to that manufacturer's or distributor's own vehicle makes to the extent necessary to:

(a) Satisfy any safety or recall notice obligations;

(b) Complete the sale and delivery of a new motor vehicle to a customer;

(c) Validate and pay customer or dealer incentives; or

(d) Submit to the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof claims under section 1176.

(4) At the request of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof, a dealer may be required to provide customer information related solely to that manufacturer's, distributor's, wholesaler's, distributor branch's or division's, factory branch's or division's or wholesale branch's or division's own vehicle makes for reasonable marketing purposes, market research, consumer surveys, market analysis and dealership performance analysis, except that the dealer is required to provide such customer information only if the provision of the information is lawfully permissible, the requested information relates solely to specific program requirements or goals associated with the manufacturer's or distributor's own vehicle makes and does not require the dealer to provide general customer information or other information related to the dealer and the requested information can be provided without requiring that the dealer allow any customer the right to opt out under the federal Gramm-Leach-Bliley Act, 15 United States Code, Chapter 94, Subchapter I.

(5) A manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent, dealer management computer system vendor or other representative thereof, or a 3rd party acting on behalf of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agency, dealer management computer system vendor or other representative thereof, may not access or obtain dealer or customer data from or write dealer or customer data to a dealer management computer system used by a motor vehicle dealer or require or coerce a motor vehicle dealer to use a particular dealer management computer system, unless the dealer management computer system allows the dealer to reasonably maintain the security, integrity and confidentiality of the data maintained in the system. A manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent, dealer management computer system vendor or other representative thereof, or a 3rd party acting on behalf of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agency, dealer management computer system vendor or other representative thereof, may not prohibit a dealer from providing a means to regularly and continually monitor the specific data accessed from or written to the dealer's dealer management computer system or from complying with applicable state and federal laws, rules and regulations. Nothing in this subparagraph imposes an obligation on a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent, dealer management computer system vendor or other representative thereof, or a 3rd party acting on behalf of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agency, dealer management computer system vendor or other representative thereof, to provide such capability.

(6) A manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor, or a 3rd party acting on behalf of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor may not access or use customer or prospect information maintained in a dealer management computer system used by a motor vehicle dealer for purposes of soliciting a customer or prospect on behalf of, or directing a customer or prospect to, any other dealer. The limitations in this subsection do not apply to:

(a) A customer that requests a reference to another dealership;

(b) A customer that moves more than 60 miles away from the dealer whose data were accessed;

(c) Customer or prospect information that was provided to the dealer by the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof; or

(d) Customer or prospect information obtained by the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof in which the dealer agrees to allow the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor the right to access and use the customer or prospect information maintained in the dealer's dealer management computer system for purposes of soliciting a customer or prospect of the dealer on behalf of or directing a customer or prospect to any other dealer in a separate, stand-alone written instrument dedicated solely to such an authorization.

(7) A manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor may not provide access to customer or dealership information maintained in a dealer management computer system used by a motor vehicle dealer without first obtaining the dealer's prior express written consent, revocable by the dealer upon 5 days' written notice, to provide such access. Prior to obtaining such consent and prior to entering into an initial contract or renewal of a contract with a dealer, the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of or through a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor shall provide to the dealer a written list of all specific 3rd parties to whom any data obtained from the dealer have actually been provided within the 12-month period ending November 1st of the prior year. The list must describe the scope and specific fields of the data provided. In addition to the initial list, a dealer management computer system vendor or a 3rd party acting on behalf of or through a dealer management computer system vendor must provide to the dealer an annual list of 3rd parties to whom such data are actually being provided on November 1st of each year and to whom the data have actually been provided in the preceding 12 months and describe the scope and specific fields of the data provided. Lists required pursuant to this subparagraph must be provided to the dealer by January 1st of each year. A dealer management computer system vendor's contract that directly relates to the transfer or accessing of dealer or dealer customer information must conspicuously state: "NOTICE TO DEALER: THIS AGREEMENT RELATES TO THE TRANSFER AND ACCESSING OF CONFIDENTIAL INFORMATION AND CONSUMER-RELATED DATA." Consent in accordance with this subparagraph does not change any such person's obligations to comply with the terms of this section and any additional state or federal laws, rules and regulations. A dealer management computer system vendor may not refuse to provide a dealer management computer system to a motor vehicle dealer if the dealer refuses to provide consent under this subparagraph.

(8) A dealer management computer system vendor or 3rd party acting on behalf of or through a dealer management computer system vendor may not access or obtain data from or write data to a dealer management computer system used by a motor vehicle dealer unless the dealer management computer system allows the dealer to reasonably maintain the security, integrity and confidentiality of customer and dealer information maintained in the system. A dealer management computer system vendor or 3rd party acting on behalf of or through a dealer management computer system vendor may not prohibit a dealer from providing a means to regularly and continually monitor the specific data accessed from or written to the dealer management computer system and from complying with applicable state and federal laws, rules and regulations. This subparagraph does not impose on a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of or through a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor an obligation to provide such capability.

(9) A manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of or through a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor that has electronic access to customer or motor vehicle dealership data in a dealer management computer system used by a motor vehicle dealer shall provide notice to the dealer of any security breach of dealership or customer data obtained through that access, which at the time of the security breach was in the possession or custody of the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party. The disclosure notification must be made without unreasonable delay by the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party following discovery by the person, or notification to the person, of the security breach. The disclosure notification must describe measures reasonably necessary to determine the scope of the security breach and corrective actions that may be taken in an effort to restore the integrity, security and confidentiality of the data; these measures and corrective actions must be implemented as soon as practicable by all persons responsible for the security breach.

(10) Nothing in this section precludes, prohibits or denies the right of the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof to receive customer or dealership information from a motor vehicle dealer for the purposes of complying with federal or state safety requirements or implement any steps related to manufacturer recalls at such times as necessary in order to comply with federal and state requirements or manufacturer recalls as long as receiving this information from the dealer does not impair, alter or reduce the security, integrity and confidentiality of the customer and dealership information collected or generated by the dealer.

(11) Notwithstanding any of the terms or provisions contained in this subparagraph or in any consent, authorization, release, novation, franchise or other contract or agreement, whenever any manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of or through a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor requires that a new motor vehicle dealer provide any dealer, consumer or customer data or information through direct access to a dealer's dealer management computer system, the dealer is not required to provide, and may not be required to consent to provide in a written agreement, that direct access to its dealer management computer system. The dealer may instead provide the same dealer, consumer or customer data or information specified by the requesting party by timely obtaining and furnishing the requested data to the requesting party in a widely accepted file format except that, when a dealer would otherwise be required to provide direct access to its dealer management computer system under the terms of a consent, authorization, release, novation, franchise or other contract or agreement, a dealer that elects to provide data or information through other means may be charged a reasonable initial setup fee and a reasonable processing fee based on actual incremental costs incurred by the party requesting the data for establishing and implementing the process for the dealer. A term or provision contained in a consent, authorization, release, novation, franchise or other contract or agreement that is inconsistent with this subsection is voidable at the option of the dealer.

(12) Notwithstanding the terms or conditions of any consent, authorization, release, novation, franchise or other contract or agreement, a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of or through a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor that has electronic access to consumer or customer data or other information in a dealer management computer system used by a new motor vehicle dealer, or who has otherwise been provided consumer or customer data or other information by the dealer, shall fully indemnify and hold harmless a dealer from whom it has acquired that consumer or customer data or other information from all damages, costs and expenses incurred by that dealer, including, but not limited to, judgments, settlements, fines, penalties, litigation costs, defense costs, court costs and attorney's fees arising out of complaints, claims, civil or administrative actions and, to the fullest extent allowable under the law, governmental investigations and prosecutions to the extent caused by the access, storage, maintenance, use, sharing, disclosure or retention of that dealer's consumer or customer data or other information by the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of or through a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor. [2015, c. 329, Pt. C, §2 (AMD); 2015, c. 329, Pt. C, §4 (AFF).]

W. [2015, c. 329, Pt. C, §4 (AFF); 2015, c. 329, Pt. C, §3 (RP).]

[ 2015, c. 329, Pt. C, §§1-3 (AMD); 2015, c. 329, Pt. C, §4 (AFF) .]

3-A. Successor manufacturer. Successor manufacturer, for a period of 5 years from the date of acquisition of control by that successor manufacturer, to offer a franchise to any person for a line make of a predecessor manufacturer in any franchise market area in which the predecessor manufacturer previously cancelled, terminated, noncontinued, failed to renew or otherwise ended a franchise agreement with a franchisee who had a franchise facility in that franchise market area without first offering the franchise to the former franchisee at no cost, unless:

A. Within 30 days of the former franchisee's cancellation, termination, noncontinuance or nonrenewal, the predecessor manufacturer had consolidated the line make with another of its line makes for which the predecessor manufacturer had a franchisee with a then-existing franchise facility in that franchise market area; [2009, c. 432, §2 (NEW).]

B. The successor manufacturer has paid the former franchisee the fair market value of the former franchisee's motor vehicle dealership in accordance with this subsection; or [2009, c. 432, §2 (NEW).]

C. The successor manufacturer proves that the former franchisee is not competent to be a franchisee. [2009, c. 432, §2 (NEW).]

For purposes of this subsection, "franchise market area" means the area located within 15 miles of the territorial limits of the municipality in which the former franchisee's franchise facility was located.

For purposes of this subsection, the fair market value of a former franchisee's motor vehicle dealership must be calculated as of the date of the following that yields the highest fair market value: the date the predecessor manufacturer announced the action that resulted in the cancellation, termination, noncontinuance or nonrenewal; the date the action that resulted in cancellation, termination, noncontinuance or nonrenewal became final; or the date 12 months prior to the date that the predecessor manufacturer announced the action that resulted in the cancellation, termination, noncontinuance or nonrenewal; and

[ RR 2013, c. 1, §20 (COR) .]

4. Dealer violations. Motor vehicle dealer:

A. To require a purchaser of a new motor vehicle, as a condition of sale and delivery thereof, to also purchase special features, appliances, equipment, parts or accessories not desired or requested by the purchaser; provided, however, that this prohibition does not apply as to special features, appliances, equipment, parts or accessories that are already installed on the car when received by the dealer; provided further, that the motor vehicle dealer prior to the consummation of the purchase reveals to the purchaser the substance of this paragraph; [1995, c. 269, §1 (AMD).]

B. To represent and sell as a new motor vehicle, without disclosure, any motor vehicle that has been used and operated for demonstration purposes or is otherwise a used motor vehicle; [1997, c. 521, §20 (AMD).]

C. To resort to or use any false or misleading advertisement in connection with business as a motor vehicle dealer; [1997, c. 521, §20 (AMD).]

D. To fail to disclose conspicuously in writing the motor vehicle dealer's policy in relation to the return of deposits received from any person. A dealer shall require that a person making a deposit sign the form on which the disclosure appears; [RR 2009, c. 1, §12 (COR).]

E. To fail to disclose in writing to a purchaser of a new motor vehicle before entering into a sales contract that the new motor vehicle has been damaged and repaired if the dealer has knowledge of the damage or repair and if the damage calculated at the retail cost of repair to the new motor vehicle exceeds 5% of the manufacturer's suggested retail price, except that a new motor vehicle dealer is not required to disclose to a purchaser that any glass, bumpers, audio system, instrument panel, communication system or tires were damaged at any time if the glass, bumpers, audio system, instrument panel, communication system or tires have been replaced with original or comparable equipment; or [RR 2009, c. 1, §13 (COR).]

F. To fail to disclose in writing to a potential purchaser or lessee of a motor vehicle that the motor vehicle had previously been returned to the manufacturer pursuant to either a lemon law arbitration decision or a lemon law settlement agreement in a state other than this State if known to the dealer. If that information is known to the dealer, this disclosure must be clear and conspicuous. For the purpose of this section, "lemon law" refers to any state's certified dispute settlement law that establishes a state-certified arbitration procedure to settle consumer complaints that the consumer had been sold a vehicle that did not conform to all manufacturer express warranties and that the manufacturer had not been able to repair or correct the defect or condition that impaired the vehicle. [2009, c. 53, §1 (NEW).]

[ RR 2009, c. 1, §§12, 13 (COR) .]

SECTION HISTORY

1975, c. 573, (NEW). 1979, c. 498, §1 (AMD). 1981, c. 331, §§4-6 (AMD). 1981, c. 470, §§A23-A25 (AMD). 1995, c. 65, §A15 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 269, §1 (AMD). 1997, c. 521, §§8-22 (AMD). 1999, c. 766, §§1,2 (AMD). 2003, c. 356, §§6-8 (AMD). RR 2009, c. 1, §§12, 13 (COR). 2009, c. 53, §1 (AMD). 2009, c. 367, §§2-6 (AMD). 2009, c. 432, §2 (AMD). RR 2013, c. 1, §§13-20 (COR). RR 2013, c. 2, §14 (COR). 2013, c. 534, §§2-6 (AMD). 2015, c. 329, Pt. C, §§1-3 (AMD). 2015, c. 329, Pt. C, §4 (AFF).



10 §1174-A. Limitations on establishing or relocating dealerships

No new motor vehicle dealership may be established and no existing motor vehicle dealership may be relocated, except as follows. [1981, c. 331, §7 (NEW).]

1. Notification. In the event that a manufacturer seeks to enter into a franchise establishing an additional new motor vehicle dealership or relocating an existing new motor vehicle dealership, within or into a relevant market area where the same line make is then represented, the manufacturer shall, in writing, first notify each new motor vehicle dealer in the line make in the relevant market area of the intention to establish an additional dealership or to relocate an existing dealership within or into that market area. The relevant market area shall be a radius of 5 miles around an existing dealership in the following cities: Augusta; Auburn; Bangor; Biddeford; Brewer; Falmouth; Lewiston; Portland; Saco; South Portland; Waterville; and Westbrook. The relevant market area shall be a radius of 10 miles around all other existing dealerships.

Within 30 days of receiving the notice or within 30 days after the end of any appeal procedure provided by the manufacturer, any such new motor vehicle dealership may file a complaint in the Superior Court of the county in which the dealership is located, protesting the establishing or relocating of the new motor vehicle dealership. When such a complaint is filed, the manufacturer may not establish or relocate the proposed new motor vehicle dealership until a hearing has been held on the merits, nor thereafter, if the court has determined that there is good cause for not permitting the new motor vehicle dealership. For the purposes of this section, the reopening in a relevant market area of a new motor vehicle dealership that has not been in operation for one year or more is deemed the establishment of an additional new motor vehicle dealership.

[ 1981, c. 331, §7 (NEW) .]

2. Good cause. In determining whether good cause has been established for not entering into or relocating an additional franchise for the same line make, the court shall take into consideration the existing circumstances, including, but not limited to:

A. Permanency of the investment of both the existing and proposed new motor vehicle dealers; [1981, c. 331, §7 (NEW).]

B. Effect on the retail new motor vehicle business and the consuming public in the relevant market area; [1981, c. 331, §7 (NEW).]

C. Whether it is injurious or beneficial to the public welfare for an additional new motor vehicle dealer to be established; [1981, c. 331, §7 (NEW).]

D. Whether the new motor vehicle dealers of the same line make in that relevant market area are providing adequate competition and convenient consumer care for the motor vehicles of the line make in the market area which includes the adequacy of motor vehicle sales and service facilities, equipment, supply of motor vehicle parts and qualified service personnel; [1981, c. 331, §7 (NEW).]

E. Whether the establishment of an additional new motor vehicle dealership would increase competition and therefore be in the public interest; and [1981, c. 331, §7 (NEW).]

F. The effect on the relocating dealer as a result of not being permitted to relocate. [1981, c. 331, §7 (NEW).]

[ 1981, c. 331, §7 (NEW) .]

SECTION HISTORY

1981, c. 331, §7 (NEW).



10 §1174-B. Transportation damages

1. Liability of a new dealer after acceptance. Notwithstanding the terms, provisions or conditions of any agreement or franchise, the new motor vehicle dealer is solely liable for damages to new motor vehicles after acceptance from the carrier and before delivery to the ultimate purchaser.

[ 1981, c. 331, §7 (NEW) .]

2. Liability of manufacturer. Notwithstanding the terms, provisions or conditions of any agreement or franchise, the manufacturer is liable for all damages to motor vehicles before delivery to a carrier or transporter.

[ 1981, c. 331, §7 (NEW) .]

3. Additional liability of dealer. The new motor vehicle dealer is liable for damages to new motor vehicles after delivery to the carrier only if the dealer selects the method of transportation, mode of transportation and the carrier. In all other instances, the manufacturer is liable for carrier-related new motor vehicle damage, except that the new motor vehicle dealer must annotate the bill of lading or other carrier document indicating damages observed at the time of delivery to the motor vehicle dealer, and that the dealer shall promptly notify the manufacturer of any concealed damage discovered after delivery.

[ 1981, c. 331, §7 (NEW) .]

SECTION HISTORY

1981, c. 331, §7 (NEW).



10 §1174-C. Survivorship

1. Right of family member. The right of a designated family member to succeed in dealer ownership is governed by the following provisions.

A. A designated family member of a deceased, incapacitated or retiring new motor vehicle dealer, which family member has been designated under the will of the dealer or in writing to the manufacturer, distributor, factory branch, factory representative or importer, may succeed the dealer in the ownership or operation of the dealership under the existing franchise or distribution agreement if the designated family member gives the manufacturer, distributor, factory branch, factory representative or importer of new motor vehicles written notice of the intention to succeed to the dealership within 120 days of the dealer's death, incapacity or retirement and unless there exists good cause for refusal to honor the succession on the part of the manufacturer, factory branch, factory representative, distributor or importer. [2003, c. 356, §9 (AMD).]

B. The manufacturer, distributor, factory branch, factory representative or importer may request and the designated family member shall provide, upon the request, on forms provided for that purpose, personal and financial data that is reasonably necessary to determine whether the succession shall be honored. [1981, c. 331, §7 (NEW).]

C. In addition to a designated family member, a person who has been a general manager or other employee with significant and varied managerial experience for a dealer for at least 5 years may be designated by that dealer to succeed in dealer ownership, and the designee has the same rights and status as a designated family member. [1997, c. 521, §24 (NEW).]

[ 2003, c. 356, §9 (AMD) .]

2. Refusal to honor; notice required. The refusal to honor the succession to ownership is governed by the following provisions.

A. If a manufacturer, distributor, factory branch, factory representative or importer believes that good cause exists for refusing to honor the succession to the ownership and operation of a dealership by a family member of a deceased or incapacitated new motor vehicle dealer under the existing franchise agreement, the manufacturer, distributor, factory branch, factory representative or importer may, within 60 days of receipt of the information requested in subsection 1, paragraph B, serve upon the designated family member notice of its refusal to honor the succession or its intent to discontinue the existing franchise agreement with the dealership no sooner than 90 days from the date the notice is served. [1981, c. 331, §7 (NEW).]

B. The notice shall state the specific grounds for the refusal to honor the succession and of its intent to discontinue the existing franchise agreement with the dealership no sooner than 90 days from the date the notice is served. [1981, c. 331, §7 (NEW).]

C. If notice of refusal and discontinuance is not timely served upon the family member, the franchise agreement shall continue in effect subject to termination only as otherwise permitted by this section. [1981, c. 331, §7 (NEW).]

[ 1981, c. 331, §7 (NEW) .]

3. Written designation of succession unaffected. This section does not preclude a new motor vehicle dealer from designating any person as his successor by written instrument filed with the manufacturer, distributor, factory branch, factory representative or importer.

[ 1981, c. 331, §7 (NEW) .]

SECTION HISTORY

1981, c. 331, §7 (NEW). 1997, c. 521, §§23,24 (AMD). 1997, c. 521, §24 (AMD). 2003, c. 356, §9 (AMD).



10 §1175. Delivery and preparation obligations; product liability and implied warranty complaints

Every manufacturer shall specify to the dealer the delivery and preparation obligations of its motor vehicle dealers prior to delivery of new motor vehicles to retail buyers. The delivery and preparation obligations of its motor vehicle dealers and a schedule of the compensation to be paid to its motor vehicle dealers for the work and services they shall be required to perform in connection with such delivery and preparation obligations shall constitute any such dealer's only responsibility for product liability as between such dealer and such manufacturer. The compensation as set forth on said schedule shall be reasonable. [1975, c. 573, (NEW).]

In any action or claim brought against the dealer on a product liability complaint in which it is later determined that the manufacturer is liable, the dealer shall be entitled, from the manufacturer, to receive its reasonable costs and attorney's fees incurred in defending the claim or action. [1979, c. 498, §2 (NEW).]

In any action or claim brought against the dealer on a breach of implied warranty complaint in which it is later determined that the manufacturer is liable, the dealer shall be entitled, from the manufacturer, to receive its reasonable costs and attorney's fees incurred in defending the claim or action. In any such implied warranty action, a dealer shall have the rights of a buyer under Title 11, section 2-607, subsection (5). [1985, c. 221, (NEW).]

The court shall consider the dealer's share in the responsibility for the damages in awarding costs and attorney's fees. [1979, c. 498, §2 (NEW).]

SECTION HISTORY

1975, c. 573, (NEW). 1979, c. 498, §2 (AMD). 1985, c. 221, (AMD).



10 §1176. Warranty

If a motor vehicle franchisor requires or permits a motor vehicle franchisee to perform labor or provide parts in satisfaction of a warranty created by the franchisor, the franchisor shall properly and promptly fulfill its warranty obligations, in the case of motor vehicles over 10,000 pounds gross vehicle weight rating, shall adequately and fairly compensate the franchisee for any parts so provided and, in the case of all other motor vehicles, shall reimburse the franchisee for any parts so provided at the retail rate customarily charged by that franchisee for the same parts when not provided in satisfaction of a warranty. A franchisor may not otherwise recover its costs for reimbursing a franchisee for parts and labor pursuant to this section. For purposes of this section, the retail rate customarily charged by the franchisee for parts may be established by submitting to the franchisor 100 sequential nonwarranty customer-paid service repair orders or 60 days of nonwarranty customer-paid service repair orders, whichever is less in terms of total cost, covering repairs made no more than 180 days before the submission and declaring the average percentage markup. The average percentage markup so declared is the retail rate, which goes into effect 30 days following the declaration, subject to audit of the submitted repair orders by the franchisor and adjustment of the average percentage markup based on that audit. Only retail sales not involving warranty repairs, not involving state inspection, not involving routine maintenance such as changing the oil and oil filter and not involving accessories may be considered in calculating the average percentage markup. A franchisor may not require a franchisee to establish the average percentage markup by an unduly burdensome or time-consuming method or by requiring information that is unduly burdensome or time-consuming to provide, including, but not limited to, part-by-part or transaction-by-transaction calculations. A franchisee may not change the average percentage markup more than 2 times in one calendar year. Further, the franchisor shall reimburse the franchisee for any labor so performed at the retail rate customarily charged by that franchisee for the same labor when not performed in satisfaction of a warranty; as long as the franchisee's rate for labor not performed in satisfaction of a warranty is routinely posted in a place conspicuous to its service customer. A franchisor is not required to pay the price charged by the dealer to retail customers for parts of systems, appliances, furnishings, accessories and fixtures of a motor home as defined in Title 29-A, section 101, subsection 40 that are designed, used and maintained primarily for nonvehicular residential purposes. Any claim made by a franchisee for compensation for parts provided or for reimbursement for labor performed in satisfaction of a warranty must be paid within 60 days of its approval. All the claims must be either approved or disapproved within 60 days of their receipt. A claim may be submitted within 90 days after the performance of services. When a claim is disapproved, the franchisee that submitted the claim must be notified in writing of the claim's disapproval within that period, together with the specific reasons for its disapproval. A franchisor may not, by agreement, by restriction upon reimbursement, or otherwise, restrict the nature or extent of labor performed or parts provided so that such restriction impairs the franchisee's ability to satisfy a warranty created by the franchisor by performing labor in a professional manner or by providing parts required in accordance with generally accepted standards. [2003, c. 356, §10 (AMD).]

In any claim that is disapproved by the manufacturer, and the dealer brings legal action to collect the disapproved claim and is successful in the action, the court shall award the dealer the cost of the action together with reasonable attorney fees. Reasonable attorney fees shall be determined by the value of the time reasonably expended by the attorney and not by the amount of the recovery on behalf of the dealer. [1979, c. 498, §3 (NEW).]

It is unlawful for a franchisor, manufacturer, factory branch, distributor branch or subsidiary to own, operate or control, either directly or indirectly, a motor vehicle warranty or service facility located in the State except on an emergency or interim basis or if no qualified applicant has applied for appointment as a dealer in a market previously served by a new motor vehicle dealer of that manufacturer, factory branch, distributor branch or subsidiary's line make. [1997, c. 521, §25 (NEW).]

A franchisor may not deny those elements of a warranty claim that are based on a dealer’s incidental failure to comply with a claim requirement or a clerical error or other technicality, regardless of whether the franchisor contests any other element of that warranty claim, as long as the dealer corrects any such clerical error or other technicality according to licensee guidelines. [2013, c. 534, §7 (NEW).]

SECTION HISTORY

1975, c. 573, (NEW). 1979, c. 498, §3 (AMD). 1979, c. 698, §1 (AMD). 1991, c. 328, (AMD). 1995, c. 65, §A16 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 521, §25 (AMD). 2003, c. 356, §10 (AMD). 2013, c. 534, §7 (AMD).



10 §1176-A. Audits

A manufacturer may reasonably and periodically audit a new motor vehicle dealer to determine the validity of paid claims or any charge-backs for customer or dealer incentives. Audits of incentive payments may be only for the 12-month period immediately preceding the date notifying the dealer that an audit is to be conducted. [2013, c. 534, §8 (AMD).]

SECTION HISTORY

1997, c. 521, §26 (NEW). 2013, c. 534, §8 (AMD).



10 §1177. Unreasonable restrictions

It shall be unlawful directly or indirectly to impose unreasonable restrictions on the motor vehicle dealer or franchisee relative to transfer, sale, right to renew, termination, discipline, noncompetition covenants, site-contract whether by sublease, collateral pledge of lease, or otherwise, right of first refusal to purchase, option to purchase, compliance with subjective standards and assertion of legal or equitable rights. [1975, c. 573, (NEW).]

SECTION HISTORY

1975, c. 573, (NEW).



10 §1178. Covered under written or oral agreements

1. Agreements subject to this chapter. Written or oral agreements between a manufacturer, wholesaler or distributor with a motor vehicle dealer including, but not limited to, the franchise offering, the franchise agreement, sales agreements, policies and procedures agreements, bulletins or manuals, sales of goods, services or advertising, leases or mortgages of real or personal property, promises to pay, security interests, pledges, insurance contracts, advertising contracts, construction or installation contracts, servicing contracts, and all other such agreements in which the manufacturer, wholesaler or distributor has any direct or indirect interest, are subject to this chapter.

[ 2003, c. 356, §11 (AMD) .]

2. Copy of agreement or amendments. Before any new selling agreement or any amendment thereto between said parties shall become effective, the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division, or officer, agent or other representative thereof shall, 90 days prior to the effective date thereof, forward a copy of such agreement or amendment to the dealer.

[ 1975, c. 573, (NEW) .]

SECTION HISTORY

1975, c. 573, (NEW). 2003, c. 356, §11 (AMD).



10 §1179. Franchise interest, vested rights

Notwithstanding any other provision of law, it shall be unlawful for the manufacturer, wholesaler, distributor or franchisor without due cause, to fail to renew a franchise on terms then equally available to all its motor vehicle dealers, to terminate a franchise or to restrict the transfer of a franchise unless the franchisee shall receive fair and reasonable compensation for the value of the business. [1975, c. 573, (NEW).]

SECTION HISTORY

1975, c. 573, (NEW).



10 §1180. Franchisee's right to associate

Any franchisee shall have the right of free association with other franchisees for any lawful purpose. [1975, c. 573, (NEW).]

SECTION HISTORY

1975, c. 573, (NEW).



10 §1181. Discounts and other inducements

In connection with a sale of a motor vehicle or vehicles to the State or to any political subdivision of the State, a manufacturer, distributor, wholesaler or corporate affiliate may not offer any discounts, refunds or any other similar type of inducement to any dealer without making the same offer or offers to all other of its dealers within the relevant market area, and if such inducements are made, the manufacturer, distributor or wholesaler shall give simultaneous notice of the inducements to all of its dealers within the relevant market area. [1999, c. 766, §3 (AMD).]

SECTION HISTORY

1975, c. 573, (NEW). 1999, c. 766, §3 (AMD).



10 §1182. Public policy

Any contract or part thereof or practice thereunder in violation of any provision of this chapter shall be deemed against public policy and shall be void and unenforceable. [1975, c. 573, (NEW).]

The Legislature finds that the manufacture, distribution and sale of motor vehicles in the State vitally affects the general economy of the State and the public interest and public welfare; that the manufacturers of motor vehicles whose physical manufacturing facilities are not located within the State and distributors are doing business in the State through their control over and relationship and transactions with their dealers in the State; that the geographical location of the State makes it necessary to ensure the availability of motor vehicles and parts and dependable service for motor vehicles throughout the State to protect and preserve the transportation system, the public safety and welfare and the investments of its residents. The Legislature declares, on the basis of these findings, that it is necessary to regulate and to license motor vehicle manufacturers and distributors and their branches and representatives, motor vehicle dealers and any other person engaged in the business of selling or purchasing vehicles in the State in order to prevent frauds, impositions and other abuses against residents and to protect and preserve the economy, the investments of residents, the public safety and the transportation system of the State. [1997, c. 521, §27 (NEW).]

SECTION HISTORY

1975, c. 573, (NEW). 1997, c. 521, §27 (AMD).



10 §1182-A. Exemption for installation on previously assembled truck chassis

This chapter does not apply to a person, partnership, firm, association, corporation or trust, resident or nonresident, that manufactures, assembles, distributes, sells, leases, solicits or advertises the sale or lease of a motor vehicle that consists of the installation on a previously assembled truck chassis in excess of 25,000 pounds gross vehicle weight rating, as defined by Title 29-A, section 101, subsection 26-B, special bodies or equipment that, when installed, form an integral part of the motor vehicle and constitute a major manufacturing alteration. This exemption applies only to entities that do not franchise in the State. [2003, c. 166, §1 (AMD).]

SECTION HISTORY

1997, c. 521, §28 (NEW). 2003, c. 166, §1 (AMD).



10 §1183. Statute of limitation

Actions arising out of any provision of this chapter shall be commenced within 4 years next after the cause of action accrues; provided, however, that if a person liable hereunder conceals the cause of action from the knowledge of the person entitled to bring it, the period prior to the discovery of his cause of action by the person so entitled shall be excluded in determining the time limited for commencement of the action. If a cause of action accrues during the pendency of any civil, criminal or administrative proceeding against a person brought by the United States, or any of its agencies under the antitrust laws, the Federal Trade Commission Act, or any other Federal Act, or the laws of the State related to antitrust laws or to franchising, such actions may be commenced within one year after the final disposition of such civil, criminal or administrative proceeding. [1975, c. 573, (NEW).]

Notwithstanding any provision in a franchise agreement, if a dispute covered by this chapter or any other law is submitted to mediation or arbitration, the time for the dealer to file a complaint, action, petition or protest is tolled until the mediation or arbitration proceeding is completed. [1997, c. 521, §29 (NEW).]

SECTION HISTORY

1975, c. 573, (NEW). 1997, c. 521, §29 (AMD).



10 §1184. Construction

In construing this chapter the courts may be guided by the interpretations of the Federal Trade Commission Act(15 U.S.C. 45), as from time to time amended. [1975, c. 573, (NEW).]

If any provision of this chapter is declared unconstitutional or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this chapter and the applicability thereof to persons and circumstances shall not be affected thereby. [1981, c. 331, §8 (NEW).]

SECTION HISTORY

1975, c. 573, (NEW). 1981, c. 331, §8 (AMD).



10 §1185. Jurisdiction

Any person who shall violate any provisions of this chapter shall be subject to the jurisdiction of the courts of this State, upon service of process in accordance with Title 14, chapter 203, and consistent with the maximum limits of due process as decided by the United States Supreme Court. [1975, c. 573, (NEW).]

SECTION HISTORY

1975, c. 573, (NEW).



10 §1186. Penalty

Any person who violates this chapter shall be guilty of a Class E crime. [1979, c. 127, §58 (AMD).]

SECTION HISTORY

1975, c. 573, (NEW). 1979, c. 127, §58 (AMD).






Subchapter 2: MAINE MOTOR VEHICLE FRANCHISE BOARD

10 §1187. Maine Motor Vehicle Franchise Board; established

The Maine Motor Vehicle Franchise Board, as established in Title 5, section 12004-G, subsection 6-B and referred to in this chapter as "the board," is established for the purpose of enforcing the provisions of this chapter. [2003, c. 356, §12 (NEW).]

1. Membership. The board consists of 7 regular members and 4 alternate members:

A. Ten members appointed by the Governor:

(1) Three regular members and 2 alternate members who are or have been franchised new motor vehicle dealers in the State of Maine;

(2) A regular member and an alternate member who are or have been employees or representatives of franchisors; and

(3) Two regular members and one alternate member who are members of the public; and [2005, c. 61, §2 (AMD).]

B. One regular member appointed by the Secretary of State who is not and has not been either a motor vehicle dealer or manufacturer representative and who is an attorney employed by the Secretary of State and assigned to the Bureau of Motor Vehicles. [2005, c. 61, §2 (AMD).]

[ 2005, c. 61, §2 (AMD) .]

2. Chair. The member appointed by the Secretary of State is the chair of the board. The chair shall:

A. Act as the presiding officer in all matters that come before the board; [2003, c. 356, §12 (NEW).]

B. Make preliminary rulings on discovery and other questions; [2003, c. 356, §12 (NEW).]

C. Participate fully in board deliberations; and [2003, c. 356, §12 (NEW).]

D. Vote on the merits of complaints that come before the board only when necessary to break a tie. [2003, c. 356, §12 (NEW).]

[ 2003, c. 356, §12 (NEW) .]

3. Terms. Regular appointments to the board are for 5-year terms. A member may not serve more than 2 consecutive 5-year terms. The terms of the initial board members must be staggered, with 2 members serving a term of 3 years, 2 members serving a term of 4 years and 2 members serving a term of 5 years. Alternate members are appointed for 5-year terms. The term of the member who serves as chair is without limit.

[ 2005, c. 61, §3 (AMD) .]

4. Vacancy. Any vacancy on the board must be filled by the Governor or the Secretary of State by appointment of a person of the same category as the board member being replaced to hold office for the unexpired term.

[ 2003, c. 356, §12 (NEW) .]

5. Compensation. With the exception of the chair, whose position is funded pursuant to section 1187-A, members of the board are entitled to a per diem of $100 for each day actually engaged in the performance of their duties and may be reimbursed for reasonable and necessary expenses incurred in carrying out their duties.

[ 2003, c. 356, §12 (NEW) .]

6. Rulemaking. The board shall adopt rules to implement the provisions of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 356, §12 (NEW) .]

7. Affiliation. The board is affiliated with the Department of the Secretary of State, Bureau of Motor Vehicles.

[ 2003, c. 356, §12 (NEW) .]

SECTION HISTORY

2003, c. 356, §12 (NEW). 2005, c. 61, §§2,3 (AMD).



10 §1187-A. Fund

To fund the board and to pay the start-up expenses of administration and enforcement of this chapter, there is established the Maine Motor Vehicle Franchise Fund, referred to in this section as "the fund." The board shall impose an initial fee upon each new motor vehicle dealer of $200 for each dealer's license held by that dealer and an initial fee of $2,000 for each line make of each manufacturer. The board shall determine on an annual basis whether additional funding is required. If additional funding is required, the board shall meet those funding requirements by adopting rules pursuant to section 1187, subsection 6 to impose additional fees on motor vehicle dealers or manufacturers. In establishing those fees, the board shall ensure that revenues from those fees closely match the costs of the board to administer and enforce this chapter. The board may amend those rules biennially as necessary to ensure that the board has sufficient funds to administer and enforce this chapter. The board shall maintain a fund balance of at least $20,000. [2003, c. 356, §12 (NEW).]

The fund is administered by the Secretary of State. The fund must be used exclusively for the administration and operation of the board for the enforcement of this chapter. Expenses for operation of the board, including the compensation for the chair, must be paid by the board to the Secretary of State on a quarterly basis. [2003, c. 356, §12 (NEW).]

SECTION HISTORY

2003, c. 356, §12 (NEW).



10 §1188. Duties

The board: [2003, c. 356, §12 (NEW).]

1. Complaints. Shall review written complaints filed with the board by persons complaining of conduct governed by this chapter;

[ 2003, c. 356, §12 (NEW) .]

2. Decision. Shall issue written decisions and may issue orders to a franchisee or franchisor in violation of this chapter;

[ 2003, c. 356, §12 (NEW) .]

3. Penalty. May levy a civil penalty pursuant to section 1171-B, subsection 3;

[ 2003, c. 356, §12 (NEW) .]

4. Award costs. Shall award costs and attorney's fees pursuant to section 1173;

[ 2003, c. 356, §12 (NEW) .]

5. Interim order. Shall levy a civil penalty pursuant to section 1171-B, subsection 3 when a party to a complaint under this subchapter is found to have recklessly or knowingly failed, neglected or refused to comply with an interim order issued by the board;

[ 2005, c. 61, §4 (AMD) .]

6. Procedures. May appoint persons to be present at the deposition of out-of-state witnesses, administer oaths, issue subpoenas to compel the presence of witnesses or documents and authorize stenographic or recorded transcripts of proceedings; and

[ 2005, c. 61, §4 (AMD) .]

7. Alternate members. Alternates are empowered to hear cases and carry out other duties of the board when regular board members from the same category are unable or unwilling to carry out those duties. The chair shall select alternate members to perform duties under this subsection.

[ 2005, c. 61, §5 (NEW) .]

SECTION HISTORY

2003, c. 356, §12 (NEW). 2005, c. 61, §§4,5 (AMD).



10 §1188-A. Prehearing conference

Prior to hearing a complaint, but not later than 45 days after the filing of the complaint, the board shall require the parties to attend a prehearing conference with the chair to discuss the possibility of settlement. If the matter is not resolved through the conference, the matter must be placed on the board's calendar for hearing. Settlement conference discussions remain confidential and may not be disclosed or used as an admission in any subsequent hearing. [2003, c. 356, §12 (NEW).]

SECTION HISTORY

2003, c. 356, §12 (NEW).



10 §1189. Hearings

The board shall hold a hearing on the merits of a complaint within 120 days of the filing of the complaint. The hearing must be conducted pursuant to rules established by the board. A decision must be issued within 30 days of the completion of the hearing. The board shall determine the location of hearings. [2003, c. 356, §12 (NEW).]

SECTION HISTORY

2003, c. 356, §12 (NEW).



10 §1189-A. Discovery

The parties to a hearing conducted pursuant to this subchapter are permitted to conduct and use the same discovery procedures as provided in the Maine Rules of Civil Procedure, subject to any amendments to the rules as the board might adopt to secure that discovery is expedited. [2003, c. 356, §12 (NEW).]

Compliance with discovery procedures authorized by this section and by rule may be enforced by application to the board or on the board's own motion. [2003, c. 356, §12 (NEW).]

SECTION HISTORY

2003, c. 356, §12 (NEW).



10 §1189-B. Appeal

A party appealing an order of the board to the Superior Court shall indicate in the appeal whether it is an appeal on issues of law or on factual matters. [2003, c. 356, §12 (NEW).]

1. Appeal as matter of law. An order or decision may be appealed solely on the basis that the board made an error of law. An order or decision appealed may not be set aside or vacated except for an error of law. Additional evidence may not be heard or taken by the Superior Court on an appeal made under this section.

[ 2003, c. 356, §12 (NEW) .]

2. Appeal involving factual matters. A party to a decision by the board may appeal to the Superior Court for a hearing on the merits of the dispute. In any such hearing before the Superior Court, all findings of fact of the board are presumed to be correct unless rebutted by clear and convincing evidence.

[ 2003, c. 356, §12 (NEW) .]

A copy of the decision, certified as true and accurate by the chair must be admitted into evidence in any appeal hearing. There is a right to trial by jury in any action brought in Superior Court under this section. An appeal for hearing is subject to the provisions of section 1173. [2003, c. 356, §12 (NEW).]

SECTION HISTORY

2003, c. 356, §12 (NEW).



10 §1190. Statute of limitations

If a complaint is filed with the board by a person otherwise entitled to bring a complaint in the courts of the State, then the applicable statute of limitations is tolled and a civil action in a court of competent jurisdiction is barred pending the outcome of proceedings before the board. [2003, c. 356, §12 (NEW).]

SECTION HISTORY

2003, c. 356, §12 (NEW).



10 §1190-A. Action filed; court

An action, filed in a court of competent jurisdiction, that gives rise or could give rise to a claim or defense under this chapter must be stayed if, within 60 days after the date of filing of the complaint, or service of process, whichever date is later, a party to the action files a complaint with the board asserting the claims or defenses under this chapter. [2003, c. 356, §12 (NEW).]

SECTION HISTORY

2003, c. 356, §12 (NEW).









Chapter 204-A: DEALER PRACTICES FOR CERTAIN MOTOR VEHICLES

10 §1191. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 51, (NEW).]

1. Dealer. "Dealer" means an individual, partnership, corporation, business trust or any other legal entity that is engaged in the business of selling or leasing, offering for sale or lease or negotiating the sale or lease of new motor vehicles, except auctioneers licensed by the Secretary of State.

[ 1989, c. 51, (NEW) .]

2. Motor vehicle. "Motor vehicle" means any self-propelled vehicle designed primarily to transport not more than 14 individuals, except motorcycles, snowmobiles, all-terrain vehicles, customized vans and any vehicle operated exclusively on a rail or rails. This definition is intended to include motor trucks that have a gross weight of not more than 8,600 pounds as certified by the vehicle manufacturer or franchise representative pursuant to Title 29-A, section 2364, subsection 5.

[ 1999, c. 580, §1 (AMD); 1999, c. 580, §14 (AFF) .]

SECTION HISTORY

1989, c. 51, (NEW). 1995, c. 65, §A17 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 580, §1 (AMD). 1999, c. 580, §14 (AFF).



10 §1192. Disclosure requirements

No dealer may sell or offer to sell any new motor vehicle unless the dealer affixes to the windshield or side window of the motor vehicle the following written disclosures: [1989, c. 51, (NEW).]

1. Manufacturer's suggested retail price. The manufacturer's suggested retail price;

[ 1989, c. 51, (NEW) .]

2. Manufacturer's suggested price on options. The retail delivered price suggested by the manufacturer for each accessory or item of optional equipment, physically attached to the motor vehicle at the time of its delivery to the dealer, which is not included in the price of the motor vehicle as stated pursuant to subsection 1;

[ 1989, c. 51, (NEW) .]

3. Transportation charges. The amount, if any, charged to the dealer for transportation of the motor vehicle to the location at which it is delivered to the dealer; and

[ 1989, c. 51, (NEW) .]

4. Total amount. The total of the amounts specified pursuant to subsections 1, 2 and 3.

[ 1989, c. 51, (NEW) .]

SECTION HISTORY

1989, c. 51, (NEW).



10 §1193. Violations

1. Unfair trade practice. Any violation of this chapter shall constitute prima facie evidence of a violation of Title 5, chapter 10, the Maine Unfair Trade Practices Act.

[ 1989, c. 51, (NEW) .]

SECTION HISTORY

1989, c. 51, (NEW).



10 §1194. Dealer sale practices for new or used motor vehicles

When selling new or used motor vehicles a dealer must adhere to the following sale practices. [2001, c. 256, §2 (NEW).]

1. Dealer revocation of sale. If a dealer sells a new or used motor vehicle and allows the buyer to take possession of it, the dealer can not at a later date inform the buyer of that vehicle that the dealer is canceling the sale unless the dealer has disclosed at the time of the sale and at the time of cancellation that if financing can not be procured according to the terms agreed upon in the contract, the consumer shall receive:

A. Reimbursement of the entire vehicle purchase price or, if a leased vehicle, the lease payments made to date, including any paid finance charges on the purchased or leased vehicle; [2001, c. 256, §2 (NEW).]

B. Reimbursement of all charges pertinent to the contract, including, but not limited to, sales tax, license and registration fees and similar government charges; and [2001, c. 256, §2 (NEW).]

C. The vehicle traded in or, if the vehicle is not available, the trade-in value of the vehicle established in the contract. [2001, c. 256, §2 (NEW).]

This subsection does not apply to any sale canceled by the dealer due to material misrepresentation made by the buyer.

[ 2001, c. 256, §2 (NEW) .]

SECTION HISTORY

2001, c. 256, §2 (NEW).






Chapter 204-B: WATERCRAFT MANUFACTURERS, DISTRIBUTORS AND DEALERS

10 §1196. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 631, (NEW).]

1. Distributor or wholesaler. "Distributor" or "wholesaler" means any person who sells or distributes new or used watercraft or engines for watercraft to watercraft dealers or who maintains distributor representatives within this State.

[ 1991, c. 631, (NEW) .]

2. Franchise. "Franchise" means an oral or written arrangement for a definite or indefinite period in which a manufacturer, distributor or wholesaler grants to a watercraft dealer a license to use a trade name, service mark or related characteristic, and in which there is a community of interest in the marketing of watercraft or engines for watercraft or services related to watercraft at wholesale, retail, leasing or otherwise.

[ 1991, c. 631, (NEW) .]

3. Franchisee. "Franchisee" means a watercraft dealer to whom a franchise is offered or granted.

[ 1991, c. 631, (NEW) .]

4. Franchisor. "Franchisor" means a manufacturer, distributor or wholesaler who grants a franchise to a watercraft dealer.

[ 1991, c. 631, (NEW) .]

5. Manufacturer. "Manufacturer" means any person, partnership, firm, association, corporation or trust, resident or nonresident, that manufactures or assembles new watercraft or engines for watercraft, or imports for distribution through distributors of watercraft, or any partnership, firm, association, joint venture, corporation or trust, resident or nonresident, that is controlled by the manufacturer. The term "manufacturer" includes the term "distributor" or "wholesaler."

[ 1991, c. 631, (NEW) .]

6. Watercraft. "Watercraft" means any type of vessel, boat or craft used or capable of being used as a means of transportation on water. "Watercraft" does not include a seaplane or a personal sports mobile as defined in section 1242, subsection 15.

[ 1997, c. 473, §2 (AMD) .]

7. Watercraft dealer. "Watercraft dealer" means any person who sells or solicits or advertises the sale of new or used watercraft or engines for watercraft. "Watercraft dealer" does not include receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under judgment, decree or order of any court or public officers while performing their duties as such officers.

[ 1991, c. 631, (NEW) .]

SECTION HISTORY

1991, c. 631, (NEW). 1997, c. 473, §2 (AMD).



10 §1197. Warranty

1. Parts or labor; satisfaction of warranty. If a franchisor requires or permits a franchisee to perform labor or provide parts to satisfy a warranty created by the franchisor, the franchisor shall properly and promptly fulfill its warranty obligations and:

A. Reimburse the franchisee at the retail rate customarily charged for any parts provided by the franchisee to satisfy the warranty; and [1991, c. 631, (NEW).]

B. Reimburse the franchisee for any labor performed by the franchisee to satisfy the warranty. Reimbursement for labor may not be less than the retail rate customarily charged by that franchisee for the same labor when not performed to satisfy a warranty. To be entitled to reimbursement under this section, a franchisee must post in a place conspicuous to service customers the rate for labor not performed to satisfy a warranty. [1991, c. 631, (NEW).]

[ 1991, c. 631, (NEW) .]

2. Restrictions prohibited. A franchisor may not, by agreement, by restriction upon reimbursement or otherwise, restrict the nature or extent of labor performed or parts provided if such a restriction impairs the franchisee's ability to satisfy a warranty created by the franchisor by performing labor competently or by providing parts in accordance with generally accepted standards.

[ 1991, c. 631, (NEW) .]

3. Claim. A claim by a franchisee for compensation for parts provided or for reimbursement for labor performed to satisfy a warranty must be approved or disapproved within 30 days of receipt by the franchisor. A claim that is approved must be paid within 30 days of its approval. If a franchisor disapproves a claim, it shall notify the franchisee that submitted the claim within 30 days of disapproval of the specific reasons for disapproval.

[ 1991, c. 631, (NEW) .]

4. Costs; fees. If a franchisee brings a legal action to collect a disapproved claim and is successful in that action, the court shall award the franchisee the cost of the action and reasonable attorney's fees. Reasonable attorney's fees must be determined by the value of the time reasonably expended by the attorney and not by the amount of the recovery on behalf of the franchisee.

[ 1991, c. 631, (NEW) .]

SECTION HISTORY

1991, c. 631, (NEW).






Chapter 205: UNFAIR SALES ACT

10 §1201. Short title

This chapter shall be known and may be cited as the "Unfair Sales Act."



10 §1202. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §92 (NEW).]

1. Cost to the retailer. "Cost to the retailer" shall mean the invoice cost of the merchandise to the retailer within 30 days prior to the date of sale, or the replacement cost of the merchandise to the retailer within 30 days prior to the date of sale, in the quantity last purchased, whichever is lower; less all trade discounts except customary discounts for cash; to which shall be added:

A. Freight charges not otherwise included in the cost of the merchandise,

B. Cartage to the retail outlet if performed or paid for by the retailer, which cartage cost shall be deemed to be 3/4 of 1% of the cost of the merchandise to the retailer, unless said retailer claims and proves a lower cartage cost, and

C. A markup to cover in part the cost of doing business, which markup in the absence of proof of a lesser cost shall be 6% of the total cost at the retail outlet.

2. Cost to the wholesaler. "Cost to the wholesaler" shall mean the invoice cost of the merchandise to the wholesaler within 30 days prior to the date of sale, or the replacement cost of the merchandise to the wholesaler within 30 days prior to the date of sale, in the quantity last purchased, whichever is lower; less all trade discounts except customary discounts for cash; to which shall be added:

A. Freight charges not otherwise included in the cost of the merchandise,

B. Cartage to the retail outlet if performed or paid for by the wholesaler, which cartage cost shall be deemed to be 3/4 of 1% of the cost of the merchandise to the wholesaler, unless said wholesaler claims and proves a lower cartage cost,

C. A markup to cover in part the cost of doing business, which markup in the absence of proof of a lesser cost shall be 2% of the total cost at the wholesale establishment, and

D. Sales made by a cigarette distributor to a licensed wholesale dealer or to the operator of 15 or more vending machines shall not be subject to a markup of 2% as stated in paragraph C, but such sales shall be subject to full trade discount only.

3. Combined price of 2 or more items. Where 2 or more items are advertised, offered for sale or sold at a combined price, the price of each such item shall be determined in the manner set forth in subsections 1 and 2.

4. Bona fide costs. "Cost to the retailer" and "cost to the wholesaler" as defined in said subsections 1 and 2 shall mean bona fide costs. Sales to consumers, retailers and wholesalers at prices which cannot be justified by existing market conditions within this State shall not be used as a basis for computing replacement costs with respect to sales by retailers and wholesalers.

5. Retail sale; wholesale sale. "Sell at retail," "sales at retail" and "retail sale" shall mean and include any transfer of title to tangible personal property for a valuable consideration made, in the ordinary course of trade or in the usual prosecution of the seller's business, to the purchaser for consumption or use other than resale or further processing or manufacturing. The terms "sell at wholesale," "sales at wholesale" and "wholesale sale" shall mean and include any such transfer of title to tangible personal property for the purpose of resale or further processing or manufacturing. In this and in subsection 4 the above terms shall include any such transfer of property where title is retained by the seller as security for the payment of the purchase price.

6. Retailer. "Retailer" shall mean and include every person, copartnership, corporation or association engaged in the business of making sales at retail within this State. In the case of a retailer engaged in the business of making sales both at retail and at wholesale, such term shall be applied only to the retail portion of such business.

7. Wholesaler. "Wholesaler" shall mean and include every person, copartnership, corporation or association engaged in the business of making sales at wholesale within this State. In the case of a wholesaler engaged in the business of making sales both at wholesale and at retail, such term shall be applied only to the wholesale portion of such business.

8. Costs to be added. Where a retailer sells at retail any merchandise which is the product of his or its own manufacture or which has been purchased by him or it at the purchase price or prices available to wholesalers, in the absence of proof of a lesser cost, both the wholesale markup of 2% and the retail markup of 6% to cover in part the cost of doing business, as provided in subsections 1 and 2, shall be added in determining the "cost to the retailer" of such merchandise.

9. Sub-jobber. "Sub-jobber" shall mean and include a wholesaler who purchases cigarettes at wholesale for the purpose of resale to retail dealers, and who maintains a regularly established place of business where stocks of cigarettes are kept for sale and whose sales are chiefly to other persons for resale.

SECTION HISTORY

1979, c. 541, §A92 (AMD).



10 §1203. Exceptions

This chapter shall not apply with respect to advertising or offering to sell, or selling, at retail or at wholesale, as the case may be, if done:

1. Isolated transaction. In an isolated transaction and not in the usual course of business;

2. Clearance sales. Where merchandise is sold in bona fide clearance sales, if advertised or offered for sale as such or marked and sold as such, or where merchandise is marked down in an effort to sell the same after bona fide efforts to sell the same prior to such markdown;

3. Perishable merchandise. Where perishable merchandise must be sold promptly in order to forestall loss;

4. Imperfect or damaged merchandise. Where merchandise is imperfect or damaged or its sale is being discontinued, if advertised or offered for sale as such or marked and sold as such;

5. Final liquidation of business. Where merchandise is advertised or offered for sale or sold upon the final liquidation of any business;

6. Charitable purposes. Where merchandise is advertised or offered for sale or sold for charitable purposes or to relief agencies;

7. Sold to State, political subdivisions. Where merchandise is sold on contract to any department, board or commission of the State or of any political subdivision thereof, or to any institution maintained thereby;

8. Price in good faith to meet competition. Where the price of merchandise is made in good faith to meet legal competition;

9. Order of court. Where merchandise is advertised or offered for sale or sold by any fiduciary or other officer acting under the order or direction of any court.



10 §1204. Applicability of provisions

This chapter shall prevail whenever the application of any provision of any other law of this State, other than Title 7, chapter 603-A, conflicts with the application of any provision of this chapter. [1983, c. 484, §3 (AMD).]

SECTION HISTORY

1983, c. 484, §3 (AMD).



10 §1204-A. Unlawful practices

It is unlawful for any person engaged in the distribution or sale of merchandise of general use or consumption to sell such merchandise at less than the cost thereof to such vendor with the purpose or intent to injure competitors or destroy competition. Any merchandise offered for sale at a price below cost shall be prominently displayed in the outlet offering the same in sufficient quantities to meet the usual and reasonable expected demand therefor. [1965, c. 305, (NEW).]

SECTION HISTORY

1965, c. 305, (NEW).



10 §1205. Bill in equity by injured person

1. Injunctive relief; damages and costs. Any person damaged or who is threatened with loss or injury by reason of a violation or threatened violation of this chapter may bring a civil action in the Superior Court in the county where he resides, to prevent, restrain or enjoin such violation or threatened violation. If in such action a violation or threatened violation of this chapter shall be established, the court may enjoin and restrain or otherwise prohibit such violation or threatened violation. In such action it shall not be necessary that actual damages to the plaintiff be alleged or proved. In addition to such injunctive relief, the plaintiff in said action shall be entitled to recover from the defendant 3 times the amount of actual damages by him sustained and the costs of the action including reasonable attorneys' fees.

2. Damages only. In the event no injunctive relief is sought or required, any person injured by a violation of this chapter may maintain an action for damages alone in the Superior Court in the county where he resides and the measure of damages in such action shall be the same as prescribed in subsection 1.

3. Evidence of intent to injure. In all proceedings under this section, proof of consistent and repeated advertisements, offers to sell or sales of any items of merchandise by any retailer or wholesaler at less than cost to them as defined in this chapter, said advertisements, offers to sell and sales thereby forming a pattern of sales below cost, shall be prima facie evidence of intent to injure competitors and destroy competition.



10 §1206. Sale of cigarettes (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 407, §1 (RP).



10 §1207. Penalties

Any retailer who, with intent to injure competitors or destroy competition, advertises, offers to sell or sells at retail any item of merchandise at less than cost to the retailer, or any wholesaler who, with intent as aforesaid, advertises, offers to sell or sells at wholesale any item of merchandise at less than cost to the wholesaler shall be punished by a fine of not more than $500. In all prosecutions under this section, proof of consistent and repeated advertisements, offers to sell or sales of any items of merchandise by any retailer or wholesaler at less than cost to them as defined in this chapter, said advertisements, offers to sell and sales thereby forming a pattern of sales below cost, shall be prima facie evidence of intent to injure competitors and destroy competition.



10 §1208. Summons

1. Authority. Whenever the Attorney General reasonably believes that a violation of section 1204-A may be occurring in the sale of motor fuel, he may require by summons the attendance and testimony of witnesses and the production of books and papers before him relating to any and all costs of operation of any motor fuel retailer or wholesaler.

[ 1981, c. 423, §1 (NEW) .]

2. Penalty. Any person who fails to comply with a summons issued under this section is subject to a civil penalty of not more than $5,000, payable to the State to be recovered in a civil action.

[ 1981, c. 423, §1 (NEW) .]

SECTION HISTORY

1981, c. 423, §1 (NEW).



10 §1209. Reports

1. Requirement. Whenever the price of motor fuel sold at a retail outlet operated or controlled by a wholesaler of motor fuel is less than the dealer tankwagon price charged for the same motor fuel to any independent retail outlet supplied by the wholesaler and located within one mile of the wholesaler's outlet, the wholesaler shall file a written report with the Attorney General setting forth the information specified in subsection 2. This section shall apply only when the price at the wholesaler's outlet is less, for one full business day, than the most recent dealer tankwagon price to the independent outlet, provided that such sale was made to the independent retail outlet within 30 days prior to the date the lower price was posted by the wholesaler. "Dealer tankwagon price" means the wholesaler's price for motor fuel delivered to the independent retail outlet.

[ 1981, c. 423, §2 (NEW) .]

2. Contents. The report required from the wholesaler shall contain the following information:

A. The date on which the underpricing occurred; [1981, c. 423, §2 (NEW).]

B. The name and location of the wholesaler's retail outlet; [1981, c. 423, §2 (NEW).]

C. The wholesale cost of the motor fuel sold at that outlet; [1981, c. 423, §2 (NEW).]

D. The retail price the wholesaler charged on the date the underpricing occurred; [1981, c. 423, §2 (NEW).]

E. The name and location of the independent outlet which the wholesaler has underpriced; [1981, c. 423, §2 (NEW).]

F. The most recent dealer tankwagon price and date of sale to the independent retail outlet; and [1981, c. 423, §2 (NEW).]

G. The retail price of the independent on the date the underpricing occurred. [1981, c. 423, §2 (NEW).]

The report shall be filed by postmarking it within 5 business days of the date on which the underpricing occurred.

[ 1981, c. 423, §2 (NEW) .]

3. Penalty. Any person who fails to file a report as required by this section shall be subject to a penalty of not more than $500 a day for each day after the first 5 business days on which he fails to file a report by postmarking it. The penalty shall be payable to the State and recoverable in a civil action.

[ 1981, c. 423, §2 (NEW) .]

SECTION HISTORY

1981, c. 423, §2 (NEW).






Chapter 205-A: REQUIRED DISCLOSURES TO CONSUMERS

10 §1210. Charges after free trial period

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Established business relationship" means a prior or existing relationship formed by a voluntary 2-way communication between a seller and a consumer with an exchange of consideration on the basis of the consumer's purchase from or transaction with the seller within the 18 months immediately preceding the date of a free offer. [2009, c. 502, §1 (NEW).]

B. "Free offer" means an offer of a rebate or of products or services without cost to a consumer by a seller under which, as a result of accepting the rebate, products or services, the consumer is required to contact the seller to avoid incurring a financial obligation for receiving additional products or services. [2009, c. 502, §1 (NEW).]

[ 2009, c. 502, §1 (NEW) .]

2. Prohibition. A seller may not make a free offer to a consumer in the State unless, at the time the consumer agrees to the free offer:

A. The seller obtains directly from the consumer information necessary for billing the consumer; and [2009, c. 502, §1 (NEW).]

B. The seller provides the consumer with clear and conspicuous information regarding the terms of the free offer, including any additional financial obligations that may be incurred as a result of accepting the free offer. [2009, c. 502, §1 (NEW).]

[ 2009, c. 502, §1 (NEW) .]

SECTION HISTORY

2001, c. 210, §1 (NEW). 2001, c. 471, §E1 (AMD). 2009, c. 502, §1 (RPR).



10 §1210-A. Violation

A seller that violates this chapter commits an unfair and deceptive act and a violation of Title 5, section 207. [2009, c. 502, §2 (AMD).]

SECTION HISTORY

2001, c. 210, §1 (NEW). 2009, c. 502, §2 (AMD).



10 §1210-B. Limitation

This chapter does not apply to the following: [2001, c. 471, Pt. E, §2 (NEW).]

1. Sales under $25.

[ 2009, c. 502, §3 (RP) .]

1-A. Established business relationships. A free offer when the seller and the consumer have an established business relationship. The consumer’s established business relationship with the seller does not extend to affiliates of the seller, unless the consumer would reasonably expect an affiliate to be included given the nature and type of goods or services offered by the affiliate and the identity of the affiliate;

[ 2009, c. 502, §4 (NEW) .]

2. Home solicitation sales. A transaction regulated under Title 9-A, section 3-501 to 3-507;

[ 2001, c. 471, Pt. E, §2 (NEW) .]

3. Securities. A sale by a dealer or agent or salesman of a dealer registered pursuant to Title 32, chapter 135 of stocks, bonds, debentures or securities representing stocks, bonds or debentures registered pursuant to Title 32, chapter 135 or expressly exempt from registration pursuant to Title 32, chapter 135;

[ 2005, c. 65, Pt. C, §6 (AMD) .]

4. Insurance policies. A sale of insurance regulated under Title 24-A, sections 2515-A and 2717; or

[ 2001, c. 471, Pt. E, §2 (NEW) .]

5. Credit services. A sale of credit services by a supervised lender, as defined in Title 9-A, section 1-301, subsection 39, or an agent or affiliate of a supervised lender to the extent the affiliate or agent is selling or offering to sell the credit services of the supervised lender. For purposes of this paragraph, "credit services" includes any extension of credit and any product or service that a supervised lender is authorized by law or regulation to sell in connection with or relating to an extension of credit, such as credit insurance and a debt cancellation policy. For the purposes of this paragraph, "affiliate" has the same meaning as in Title 9-B, section 131, subsection 1-A. Transactions covered by this exemption are limited to those that become effective only after the consumer has affirmed the terms and conditions of the agreement by an acceptance initiated by the consumer.

[ 2001, c. 471, Pt. E, §2 (NEW) .]

SECTION HISTORY

2001, c. 471, §E2 (NEW). 2005, c. 65, §C6 (AMD). 2009, c. 502, §§3, 4 (AMD).






Chapter 206: UNIFORM DECEPTIVE TRADE PRACTICES ACT

10 §1211. Definitions

As used in this chapter, unless the context otherwise requires: [1969, c. 503, (NEW).]

1. Article. "Article" means a product as distinguished from its trademark, label or distinctive dress in packaging;

[ 1969, c. 503, (NEW) .]

2. Certification mark. "Certification mark" means a mark used in connection with the goods or services of a person other than the certifier to indicate geographic origin, material, mode of manufacture, quality, accuracy or other characteristics of the goods or services or to indicate that the work or labor on the goods or services was performed by members of a union or other organization;

[ 1969, c. 503, (NEW) .]

3. Collective mark. "Collective mark" means a mark used by members of a cooperative, association or other collective group or organization to identify goods or services and distinguish them from those of others, or to indicate membership in the collective group or organization;

[ 1969, c. 503, (NEW) .]

4. Mark. "Mark" means a word, name, symbol, device or any combination of the foregoing in any form or arrangement;

[ 1969, c. 503, (NEW) .]

5. Person. "Person" means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, unincorporated association, 2 or more of the foregoing having a joint or common interest, or any other legal or commercial entity;

[ 1969, c. 503, (NEW) .]

6. Service mark. "Service mark" means a mark used by a person to identify services and to distinguish them from the services of others;

[ 1969, c. 503, (NEW) .]

7. Trademark. "Trademark" means a mark used by a person to identify goods and to distinguish them from the goods of others;

[ 1969, c. 503, (NEW) .]

8. Trade name. "Trade name" means a work, name, symbol, device or any combination of the foregoing in any form or arrangement used by a person to identify his business, vocation or occupation and distinguish it from the business, vocation or occupation of others.

[ 1969, c. 503, (NEW) .]

SECTION HISTORY

1969, c. 503, (NEW).



10 §1212. Deceptive trade practices

1. Lists. A person engages in a deceptive trade practice when, in the course of his business, vocation or occupation, he

A. Passes off goods or services as those of another; [1969, c. 503, (NEW).]

B. Causes likelihood of confusion or of misunderstanding as to the source, sponsorship, approval or certification of goods or services; [1969, c. 503, (NEW).]

C. Causes likelihood of confusion or of misunderstanding as to affiliation, connection or association with, or certification by, another; [1969, c. 503, (NEW).]

D. Uses deceptive representations or designations of geographic origin in connection with goods or services; [1969, c. 503, (NEW).]

E. Represents that goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits or quantities that they do not have, or that a person has a sponsorship, approval, status, affiliation or connection that he does not have; [1969, c. 503, (NEW).]

F. Represents that goods are original or new if they are deteriorated, altered, reconditioned, reclaimed, used or secondhand; [1973, c. 625, §53 (AMD).]

G. Represents that goods or services are of a particular standard, quality or grade, or that goods are of a particular style or model, if they are of another; [1969, c. 503, (NEW).]

H. Disparages the goods, services or business of another by false or misleading representation of fact; [1969, c. 503, (NEW).]

I. Advertises goods or services with intent not to sell them as advertised; [1969, c. 503, (NEW).]

J. Advertises goods or services with intent not to supply reasonably expectable public demand, unless the advertisement discloses a limitation of quantity; [1969, c. 503, (NEW).]

K. Makes false or misleading statements of fact concerning the reasons for, existence of or amounts of, price reductions; or [1969, c. 503, (NEW).]

L. Engages in any other conduct which similarly creates a likelihood of confusion or of misunderstanding. [1969, c. 503, (NEW).]

[ 1973, c. 625, §53 (AMD) .]

2. Complaint. In order to prevail in an action under this chapter, a complainant need not prove competition between the parties or actual confusion or misunderstanding.

[ 1969, c. 503, (NEW) .]

3. Application. This section does not affect unfair trade practices otherwise actionable at common law or under other statutes of this State.

[ 1969, c. 503, (NEW) .]

SECTION HISTORY

1969, c. 503, (NEW). 1973, c. 625, §53 (AMD).



10 §1213. Remedies

A person likely to be damaged by a deceptive trade practice of another may be granted an injunction against it under the principles of equity and on terms that the court considers reasonable. Proof of monetary damage, loss of profits or intent to deceive is not required. Relief granted for the copying of an article shall be limited to the prevention of confusion or misunderstanding as to source. [1969, c. 503, (NEW).]

The court in exceptional cases may award reasonable attorneys' fees to the prevailing party. Costs or attorneys' fees may be assessed against a defendant only if the court finds that he has willfully engaged in a deceptive trade practice. [1969, c. 503, (NEW).]

The relief provided in this section is in addition to remedies otherwise available against the same conduct under the common law or other statutes of this State. [1969, c. 503, (NEW).]

SECTION HISTORY

1969, c. 503, (NEW).



10 §1214. Application

1. Application. This chapter does not apply to:

A. Conduct in compliance with the orders or rules of, or a statute administered by, a federal, state or local governmental agency; [1969, c. 503, (AMD).]

B. Publishers, broadcasters, printers or other persons engaged in the dissemination of information or reproduction of printed or pictorial matter who publish, broadcast or reproduce material without knowledge of its deceptive character; or [1969, c. 503, (NEW).]

C. Actions or appeals pending on October 1, 1969. [1973, c. 625, §54 (AMD).]

[ 1973, c. 625, §54 (AMD) .]

2. Limitation. Section 1212, subsection 1, paragraphs B and C do not apply to the use of a service mark, trademark, certification mark, collective mark, trade name or other trade identification that was used and not abandoned before October 1, 1969, if the use was in good faith and is otherwise lawful except for this chapter.

[ 1973, c. 625, §55 (AMD) .]

SECTION HISTORY

1969, c. 503, (NEW). 1973, c. 625, §§54,55 (AMD).



10 §1215. Uniformity of interpretation

This chapter shall be construed to effectuate its general purpose to make uniform the law of those states which enact it. [1969, c. 503, (NEW).]

SECTION HISTORY

1969, c. 503, (NEW).



10 §1216. Short title

This chapter may be cited as the Uniform Deceptive Trade Practices Act. [1969, c. 503, (NEW).]

SECTION HISTORY

1969, c. 503, (NEW).






Chapter 206-A: MANUFACTURERS' REBATES

10 §1231. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 204, (NEW).]

1. Consumer. "Consumer" means a natural person who purchases or contracts to purchase consumer goods.

[ 1987, c. 204, (NEW) .]

2. Consumer goods. "Consumer goods" means any objects, wares, commodities or services offered for sale and intended to be used by consumers for personal, family or household purposes.

[ 1987, c. 204, (NEW) .]

3. Manufacturer rebate. "Manufacturer rebate" means any offer or promise that a manufacturer or distributor will refund to a consumer all or a portion of the price paid by the consumer for the purchase of consumer goods.

[ 1987, c. 204, (NEW) .]

SECTION HISTORY

1987, c. 204, (NEW).



10 §1232. Availability of rebate forms

Any persons, firm, partnership, corporation or association which causes to be advertised by means of a newspaper advertisement, circular, television or radio announcement, in-store promotion or otherwise, the availability of a manufacturer's rebate form shall have available to the consumer at the time of advertising and promotion and make available to the purchaser at the time of sale the appropriate manufacturer's rebate form. This form, or a notice as to its location, shall be located with the merchandise to which it pertains. Forms which have expired shall be removed from consumer availability in a timely fashion. [1987, c. 204, (NEW).]

SECTION HISTORY

1987, c. 204, (NEW).



10 §1233. Violations

1. Private remedy. If the court finds in any action commenced under this chapter that the manufacturer or distributor or its agents violated section 1232, it shall award to the petitioner an amount not less than $100.

[ 1987, c. 204, (NEW) .]

2. Unfair trade practice. A violation of this chapter constitutes a violation of Title 5, chapter 10.

[ 1987, c. 204, (NEW) .]

SECTION HISTORY

1987, c. 204, (NEW).






Chapter 206-B: PERSONAL SPORTS MOBILE MANUFACTURERS, DISTRIBUTORS AND DEALERS

10 §1241. Short title

This chapter may be known and cited as the "Personal Sports Mobile Business Practices Act." [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1242. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 473, §3 (NEW).]

1. Designated family member. "Designated family member" means the spouse, child, grandchild, parent or sibling of the owner of a new personal sports mobile dealership who in the case of the owner's death is entitled to inherit the ownership interest in the new personal sports mobile dealership under the terms of the owner's will or who in the case of an incapacitated owner of a new personal sports mobile dealership has been appointed by a court as the legal representative of the new personal sports mobile dealer's property.

[ 1997, c. 473, §3 (NEW) .]

2. Distributor branch. "Distributor branch" means a branch office maintained by a distributor or wholesaler that sells or distributes new or used personal sports mobiles to personal sports mobile dealers.

[ 1997, c. 473, §3 (NEW) .]

3. Distributor representative. "Distributor representative" means a representative employed by a distributor branch, distributor or wholesaler.

[ 1997, c. 473, §3 (NEW) .]

4. Distributor or wholesaler. "Distributor" or "wholesaler" means any person that sells or distributes new or used personal sports mobiles to personal sports mobile dealers or that maintains distributor representatives within this State.

[ 1997, c. 473, §3 (NEW) .]

5. Factory branch. "Factory branch" means a branch maintained by a manufacturer that manufactures or assembles personal sports mobiles for sale to distributors or personal sports mobile dealers or that is maintained for directing and supervising the representatives of the manufacturer.

[ 1997, c. 473, §3 (NEW) .]

6. Factory representative. "Factory representative" means a representative employed by a manufacturer or employed by a factory branch for the purpose of making or promoting the sale of personal sports mobiles or for contracting with, supervising, servicing or instructing personal sports mobile dealers or prospective personal sports mobile dealers.

[ 1997, c. 473, §3 (NEW) .]

7. Franchise. "Franchise" means an oral or written arrangement in which there is a community of interest in the marketing of personal sports mobiles or services related to personal sports mobiles at wholesale, retail, leasing or otherwise. The franchise may be for a definite or indefinite time period in which a manufacturer, distributor or wholesaler grants to a personal sports mobile dealer a license to use a trade name, service mark or related characteristic.

[ 1997, c. 473, §3 (NEW) .]

8. Franchisee. "Franchisee" means a personal sports mobile dealer to whom a franchise is offered or granted.

[ 1997, c. 473, §3 (NEW) .]

9. Franchisor. "Franchisor" means a manufacturer, distributor or wholesaler who grants a franchise to a personal sports mobile dealer.

[ 1997, c. 473, §3 (NEW) .]

10. Fraud. "Fraud" includes, in addition to its normal legal connotation, a misrepresentation in any manner, whether intentionally false or due to gross negligence of a material fact, a promise or representation not made honestly and in good faith and an intentional failure to disclose a material fact.

[ 1997, c. 473, §3 (NEW) .]

11. Good faith. "Good faith" means honesty in fact and the observation of reasonable commercial standards of fair dealing in the trade as defined in Title 11, section 2103, subsection (1), paragraph (b).

[ 1997, c. 473, §3 (NEW) .]

12. Manufacturer. "Manufacturer" means any person, resident or nonresident, that manufactures or assembles new personal sports mobiles or imports for distribution through distributors or any person, resident or nonresident, that is controlled by the manufacturer. The term "manufacturer" includes the terms "franchisor," "distributor," "distributor branch," "wholesaler," "factory branch" and "factory representative."

[ 1997, c. 473, §3 (NEW) .]

13. New personal sports mobile. "New personal sports mobile" means a personal sports mobile that has not been sold previously to any person except a distributor or wholesaler or personal sports mobile dealer for resale. "New personal sports mobile" also means a personal sports mobile that has not been registered in this State or any other state or for which sales tax has not been paid in this State or any other state if that other state taxes the purchase of a new personal sports mobile.

[ 2001, c. 616, §1 (AMD) .]

14. Person. "Person" means a natural person, corporation, partnership, trust or other entity. In case of an entity, "person" includes any other entity in which the person has a majority interest or effectively controls, as well as the individual officers, directors and other persons in active control of the activities of each such entity.

[ 1997, c. 473, §3 (NEW) .]

15. Personal sports mobile. "Personal sports mobile" means any snowmobile as defined in Title 12, section 13001, subsection 25; any all-terrain vehicle as defined in Title 12, section 13001, subsection 3; any motorcycle as defined in Title 29-A, section 101, subsection 38; and any personal watercraft as defined in Title 12, section 13001, subsection 23. "Personal sports mobile" does not include a motor vehicle as defined in section 1171, subsection 11.

[ 2003, c. 414, Pt. B, §19 (AMD); 2003, c. 614, §9 (AFF) .]

16. Personal sports mobile dealer. "Personal sports mobile dealer" means any person who sells or solicits or advertises the sale of new or used personal sports mobiles. "Personal sports mobile dealer" does not include receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under judgment, decree or order of any court, or public officers while performing their duties as those officers.

[ 1997, c. 473, §3 (NEW) .]

17. Sale. "Sale" means the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation or mortgage in any form, whether by transfer in trust or otherwise, of any personal sports mobile or interest in a personal sports mobile or of any franchise related to a personal sports mobile; and any option, subscription or other contract or solicitation looking to a sale, or any offer or attempt to sell in any form, whether spoken or written. A gift or delivery of any personal sports mobile or franchise with or as a bonus on account of the sale of anything is deemed a sale of that personal sports mobile or franchise.

[ 1997, c. 473, §3 (NEW) .]

SECTION HISTORY

1997, c. 473, §3 (NEW). 2001, c. 616, §1 (AMD). 2003, c. 414, §B19 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



10 §1243. Prohibited acts

The following acts are unfair methods of competition and unfair and deceptive practices. It is unlawful for any: [1997, c. 473, §3 (NEW).]

1. Damage to public. Manufacturer or personal sports mobile dealer to engage in any action that is arbitrary, in bad faith or unconscionable and that causes damage to any of the parties or to the public;

[ 1997, c. 473, §3 (NEW) .]

2. Coercion involving deliveries and orders. Manufacturer or an officer, agent or other representative of a manufacturer to coerce or attempt to coerce any personal sports mobile dealer:

A. To order or accept delivery of any personal sports mobile or appliances, equipment, parts or accessories for a personal sports mobile or any other commodity or commodities that the personal sports mobile dealer has not voluntarily ordered, or to order or accept delivery of any personal sports mobile with special features, appliances, accessories or equipment not included in the list price of the personal sports mobile as publicly advertised by the manufacturer; or [1997, c. 473, §3 (NEW).]

B. To order for any person any parts, accessories, equipment, machinery, tools, appliances or any commodity whatsoever; [1997, c. 473, §3 (NEW).]

[ 1997, c. 473, §3 (NEW) .]

3. Certain interference in dealer's business. Manufacturer or an officer, agent or other representative of a manufacturer:

A. To refuse to deliver in reasonable quantities and within a reasonable time after receipt of a dealer's order to any personal sports mobile dealer having a franchise or contractual arrangement for the retail sale of new personal sports mobiles sold or distributed by a manufacturer any personal sports mobiles that are covered by that franchise or contract and specifically publicly advertised by that manufacturer to be available for immediate delivery; however, the failure to deliver any personal sports mobile is not a violation of this chapter if that failure is due to an act of God, or work stoppage or delay due to a strike or labor difficulty, shortage of materials, freight embargo or other cause over which the manufacturer or any of its agents has no control; [1997, c. 473, §3 (NEW).]

B. To coerce or attempt to coerce any personal sports mobile dealer to enter into any agreement with a manufacturer or an officer, agent or other representative of a manufacturer, or to do any other act prejudicial to that dealer by threatening to cancel any franchise or any contractual agreement existing between the manufacturer and that dealer; however, notice in good faith to any personal sports mobile dealer of that dealer's violation of any terms or provisions of the franchise or contractual agreement, or any good faith attempt by the manufacturer to enforce the terms or provisions of the franchise or contractual agreement, does not constitute a violation of this chapter; [1997, c. 717, §1 (AMD).]

C. To resort to or use any false or misleading advertisement in connection with the manufacturer's business as a manufacturer or an officer, agent or other representative of the manufacturer; or to force any dealer to participate in any advertising campaign or contest, or to purchase any promotional materials, display devices or display decorations or materials at the expense of the new personal sports mobile dealer; [1997, c. 473, §3 (NEW).]

D. To offer to sell or to sell any new personal sports mobile at a lower price than the price offered to any other personal sports mobile dealer for the same model vehicle similarly equipped, or to utilize any device, including, but not limited to, sales promotion plans or programs that result in that lower price. This paragraph does not apply to the following:

(1) Sales to a personal sports mobile dealer for resale to any unit of the Federal Government;

(2) Any manufacturer or any of its agents offering to sell or selling new personal sports mobiles to all personal sports mobile dealers at an equal price; and

(3) Sales by a manufacturer or any of its agents to any unit of the Federal Government; [1997, c. 473, §3 (NEW).]

E. To offer to sell or lease or to sell or lease any new personal sports mobile to any person, except a manufacturer, at a lower price than the price offered and charged to a personal sports mobile dealer for the same model vehicle similarly equipped or to utilize any device that results in that lower price; [1997, c. 473, §3 (NEW).]

F. To offer to sell or to sell parts or accessories to any new personal sports mobile dealer for use in that dealer's own business for the purpose of replacing or repairing the same or a comparable part or accessory at a lower price than the price charged for that part or accessory to any other new personal sports mobile dealer for similar parts or accessories for use in the dealer's own business; [1997, c. 473, §3 (NEW).]

G. To prevent or attempt to prevent by contract or otherwise any personal sports mobile dealer from changing the capital structure of that dealer's dealership or the means by or through which the dealer finances the operation of that dealership, if the dealer at all times meets any reasonable capital standards agreed to between the dealership and the manufacturer and if that change by the dealer does not result in a change in the executive management control of the dealership; [1997, c. 473, §3 (NEW).]

H. To prevent or attempt to prevent by contract or otherwise any personal sports mobile dealer or any officer, partner or stockholder of any personal sports mobile dealer from selling or transferring any part of the interest of any of them to any other person or party. However, a dealer, officer, partner or stockholder may not sell, transfer or assign the franchise or power of management or control under the franchise without the consent of the manufacturer. That consent may not be unreasonably withheld; [1997, c. 473, §3 (NEW).]

I. To obtain money, goods, services, anything of value or any other benefit from any other person with whom the personal sports mobile dealer does business, on account of or in relation to the transactions between the dealer and the other person, unless that benefit is promptly accounted for and transmitted to the personal sports mobile dealer; [1997, c. 473, §3 (NEW).]

J. To compete with a personal sports mobile dealer operating under an agreement or franchise from a manufacturer in a relevant market area that has been determined exclusively by equitable principles. A manufacturer is not considered to be competing when operating a dealership either temporarily for a reasonable period not to exceed one year or in a bona fide relationship in which an independent person has made a significant investment subject to loss in the dealership and can reasonably expect to acquire full ownership of the dealership on reasonable terms and conditions; [1997, c. 473, §3 (NEW).]

K. To require a personal sports mobile dealer to assent to a release assignment, novation, waiver or estoppel that would relieve any person from liability imposed by this chapter; [1997, c. 473, §3 (NEW).]

L. To require any new personal sports mobile dealer to refrain from participation in the management or acquisition of or investment in any other line of new personal sports mobiles or related products; [1997, c. 473, §3 (NEW).]

M. To require any new personal sports mobile dealer to change the location of the new personal sports mobile dealership or during the course of the agreement or franchise to make any substantial alterations to the dealership premises when to do so would be unreasonable; [1997, c. 473, §3 (NEW).]

N. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new personal sports mobile dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise or the terms or provisions of any waiver, unless a manufacturer has:

(1) Satisfied the notice requirement of paragraph Q;

(2) Acted in good faith as defined in section 1242, subsection 11; and

(3) Good cause for the cancellation, termination, nonrenewal or noncontinuance; [1997, c. 473, §3 (NEW).]

O. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new personal sports mobile dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise or the terms or provisions of any waiver, unless good cause exists. Good cause exists for the purposes of a termination, cancellation, nonrenewal or noncontinuance:

(1) When there is a failure by the new personal sports mobile dealer to comply with a provision of the franchise that is both reasonable and of material significance to the franchise relationship so long as compliance on the part of the new personal sports mobile dealer is reasonably possible and the manufacturer first acquired actual or constructive knowledge of the failure not more than 180 days prior to the date on which notification is given pursuant to paragraph Q;

(2) If the failure by the new personal sports mobile dealer, as described in subparagraph (1), relates to the performance of the new personal sports mobile dealer in sales or service. In this case, good cause is the failure of the new personal sports mobile dealer to effectively carry out the performance provisions of the franchise if:

(a) The new personal sports mobile dealer was apprised by the manufacturer in writing of that failure; the notification stated that notice was provided of failure of performance pursuant to this subsection; and the new personal sports mobile dealer was afforded a reasonable opportunity for a period of not less than 4 months to exert good faith efforts to carry out the performance provisions;

(b) The failure continued within the period that began not more than 120 days before the date notification of termination, cancellation or nonrenewal was given pursuant to paragraph Q; and

(c) The new personal sports mobile dealer has not substantially complied with reasonable performance criteria established by the manufacturer and communicated to that dealer;

(3) When the dealer and the manufacturer agree not to renew the franchise; or

(4) When the manufacturer discontinues production or distribution of any parts, accessories, equipment, machinery, tools, appliances or any commodity whatsoever; [1997, c. 717, §2 (AMD).]

P. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new personal sports mobile dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise or the terms or provisions of any waiver, based on any of the following items, which do not constitute good cause:

(1) The change of ownership of the new personal sports mobile dealer's dealership. This subparagraph does not authorize any change in ownership that would have the effect of the sale of the dealership without the manufacturer's written consent. This consent may not be unreasonably withheld. The burden of establishing the reasonableness is on the manufacturer;

(2) The fact that the new personal sports mobile dealer unreasonably refused to purchase or accept delivery of any new personal sports mobile, parts, accessories or any other commodity or services not ordered by the new personal sports mobile dealer, except that the manufacturer may require that the dealer stock a reasonable supply of parts or accessories required to perform campaign, recall or warranty work, and except that this provision is not intended to modify or supersede any requirement of the franchise that dealers market a representative line of those personal sports mobiles that the manufacturer is publicly advertising;

(3) The fact that the new personal sports mobile dealer owns, has an investment in, participates in the management of or holds a license for the sale of another make or line of new personal sports mobiles or that the new personal sports mobile dealer has another make or line of new personal sports mobiles in the same dealership facilities as those of the manufacturer, as long as the new personal sports mobile dealer maintains a reasonable line of credit for each make or line of new personal sports mobiles and that the new personal sports mobile dealer remains in substantial compliance with reasonable facilities' requirements of the manufacturer; or

(4) The fact that the new personal sports mobile dealer sells or transfers ownership of the dealership or sells or transfers capital stock in the dealership to the new personal sports mobile dealer's designated family member. The manufacturer shall give effect to such change in the ownership in the franchise. This subparagraph does not authorize any changes in ownership that would have the effect of the sale of the dealership without the manufacturer's written consent. This consent may not be unreasonably withheld. The burden of establishing the reasonableness is on the manufacturer.

The manufacturer has the burden of proof under paragraph N for showing that it has acted in good faith, that the notice requirements have been complied with and that there was good cause for the franchise termination, cancellation, nonrenewal or noncontinuance; [1997, c. 473, §3 (NEW).]

Q. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new personal sports mobile dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise or the terms or provisions of any waiver, without first providing notification of the termination, cancellation, nonrenewal or noncontinuance to the new personal sports mobile dealer as follows:

(1) Notification under this paragraph must be in writing and must be delivered personally or by certified mail to the new personal sports mobile dealer and must contain:

(a) A statement of intention to terminate, cancel, not continue or not renew the franchise;

(b) A statement of the reasons for the termination, cancellation, noncontinuance or nonrenewal; and

(c) The date on which the termination, cancellation, noncontinuance or nonrenewal takes effect;

(2) The notice required in this paragraph may not be given less than 90 days prior to the effective date of the termination, cancellation, noncontinuance or nonrenewal, except as provided in subparagraph (3); or

(3) The notice required in this paragraph may not be given less than 15 days prior to the effective date of the termination, cancellation, noncontinuance or nonrenewal with respect to any of the following:

(a) Insolvency of the new personal sports mobile dealer or filing of any petition by or against the new personal sports mobile dealer under any bankruptcy or receivership law;

(b) The business operations of the personal sports mobile dealer have been abandoned or closed for 14 consecutive business days unless the closing is due to an act of God, strike or labor difficulty; or

(c) Conviction of or plea of nolo contendere of a personal sports mobile dealer or one of its principal owners of any Class A, Class B or Class C crime, as defined in Title 17-A, in which a sentence of imprisonment of one year or more is imposed under Title 17-A, sections 1251 and 1252; or [1997, c. 473, §3 (NEW).]

R. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new personal sports mobile dealer without providing fair and reasonable compensation to the licensed new personal sports mobile dealer for:

(1) All unsold new model personal sports mobile inventory of the current and previous 2 model years purchased from the manufacturer;

(2) Unused supplies and parts purchased from the manufacturer or its approved sources; however, if the termination, cancellation, nonrenewal or noncontinuance was for good cause, the following conditions apply:

(a) The rate of reimbursement is the dealer net price at the time of reimbursement, less a 15% restocking fee;

(b) Each part to be repurchased must be new, undamaged, in its original packaging, if applicable, currently listed in the distributor's parts list and directly purchased by the dealer seeking repurchase from the distributor;

(c) The dealer must comply with reasonable procedures established by the distributor for parts repurchased, as long as these procedures do not reduce the price and are necessary for the orderly return of parts; and

(d) The dealer must possess, and transfer to the distributor, right title to the parts;

(3) Equipment and furnishings purchased from the manufacturer or its approved sources;

(4) Special tools purchased from the manufacturer or its approved sources; and

(5) Facilities, if the involuntary termination, cancellation, noncontinuance or nonrenewal is due to a failure of performance of the new personal sports mobile dealer in sales or service. The amount of compensation due to the dealer from the manufacturer must be determined as follows:

(a) If the new personal sports mobile dealer is leasing the facilities from a lessor other than the manufacturer, the manufacturer shall pay the new personal sports mobile dealer a sum equivalent to the pro rata portion of the rent for the unexpired term or one year's rent, whichever is less, that represents the aggregate percentage of the sales dollar volume and service dollar volume derived from the sale and service of that manufacturer's products for the 12 months immediately preceding termination, cancellation, noncontinuance or nonrenewal; or

(b) If the new personal sports mobile dealer owns the facilities, the manufacturer shall pay the new personal sports mobile dealer a sum equivalent to the pro rata portion of the reasonable rental value of the facilities for one year that represents the aggregate percentage of the sales dollar volume and service dollar volume derived from the sale and service of that manufacturer's products for the 12 months immediately preceding the termination, cancellation, noncontinuance or nonrenewal.

Such fair and reasonable compensation for the items listed in subparagraphs (1), (3) and (4) may not be less than the acquisition price. Compensation for the items listed in subparagraphs (1), (3), (4) and (5) must be paid by the manufacturer, when possible, within 90 days of the effective date of the termination, cancellation, noncontinuance or nonrenewal. Compensation for the items listed in subparagraph (2) must be paid by the manufacturer, when possible, within 90 days of the date on which the parts are received by the manufacturer from the dealer.

In lieu of any injunctive relief or any other damages, if the manufacturer fails to prove there was good cause for the termination, cancellation, noncontinuance or nonrenewal, or if the manufacturer fails to prove that it acted in good faith, then the manufacturer may pay the new personal sports mobile dealer fair and reasonable compensation for the value of the dealership as an ongoing business; and [1997, c. 717, §3 (AMD).]

[ 1997, c. 717, §§1-3 (AMD) .]

4. Dealer violations. Personal sports mobile dealer:

A. To require a purchaser of a new personal sports mobile, as a condition of sale and delivery of the new personal sports mobile, to also purchase special features, appliances, equipment, parts or accessories not desired or requested by the purchaser. The substance of this paragraph must be conveyed by the personal sports mobile dealer to the purchaser prior to the consummation of the purchase; [1997, c. 473, §3 (NEW).]

B. To represent and sell as a new personal sports mobile any personal sports mobile that has been used and operated for demonstration purposes or is otherwise a used personal sports mobile; [1997, c. 473, §3 (NEW).]

C. To resort to or use any false or misleading advertisement in connection with that dealer's business as a personal sports mobile dealer; [2001, c. 616, §2 (AMD).]

D. To fail to disclose conspicuously in writing the personal sports mobile dealer's policy in relation to the return of deposits received from any person. A dealer shall require that a person making a deposit sign the form on which the disclosure appears; or [2001, c. 616, §2 (AMD).]

E. To sell, directly or indirectly, a new personal sports mobile without holding a current and valid franchise with the manufacturer of the brand of new personal sports mobile being sold. [2001, c. 616, §3 (NEW).]

[ 2001, c. 616, §§2, 3 (AMD) .]

SECTION HISTORY

1997, c. 473, §3 (NEW). 1997, c. 717, §§1-3 (AMD). 2001, c. 616, §§2,3 (AMD).



10 §1243-A. Unlawful sale of new personal sports mobile

A person is guilty of unlawful sale of a new personal sports mobile if that person sells a new personal sports mobile and does not possess a current and valid franchise with the personal sports mobile manufacturer of the brand of new personal sports mobile being sold. If, upon demand by a law enforcement officer, a person fails to produce evidence of a franchise required by this section, this failure is prima facie evidence that the person does not possess that franchise. [2001, c. 616, §4 (NEW).]

A person who violates this section commits a Class E crime and additionally is liable in any action brought for unfair methods of competition or unfair and deceptive trade practices for treble damages, which include, but are not limited to, damages related to warranty coverage. [2001, c. 616, §4 (NEW).]

This section may be enforced by any law enforcement officer. [2001, c. 616, §4 (NEW).]

SECTION HISTORY

2001, c. 616, §4 (NEW).



10 §1244. Limitations on establishing or relocating dealerships

A new personal sports mobile dealership may not be established nor may a personal sports mobile dealership be relocated, except as follows. [1997, c. 473, §3 (NEW).]

1. Notification. If a manufacturer seeks to enter into a franchise establishing an additional new personal sports mobile dealership or relocating an existing new personal sports mobile dealership, within or into a relevant market area where the same line make is already represented, the manufacturer shall, in writing, first notify each new personal sports mobile dealer in the line make in the relevant market area of the intention to establish an additional dealership or to relocate an existing dealership within or into that market area. The relevant market area is a radius of 15 miles around an existing dealership in the following cities: Augusta, Auburn, Bangor, Biddeford, Brewer, Falmouth, Lewiston, Portland, Saco, South Portland, Waterville and Westbrook. The relevant market area is a radius of 30 miles around all other existing dealerships.

Within 30 days of receiving the notice or within 30 days after the end of any appeal procedure provided by the manufacturer, any such new personal sports mobile dealership may file a complaint in the Superior Court of the county in which the dealership is located, protesting the establishment or relocation of the proposed new personal sports mobile dealership. When such a complaint is filed, the manufacturer may not establish or relocate the proposed new personal sports mobile dealership until a hearing has been held on the merits, nor thereafter if the court determines that there is good cause for not permitting the proposed new personal sports mobile dealership.

[ 1997, c. 473, §3 (NEW) .]

2. Good cause. In determining whether good cause has been established for not entering into or relocating an additional dealership for the same line make, the court shall take into consideration the existing circumstances, including, but not limited to:

A. The permanency of the investment of both the existing and proposed new personal sports mobile dealers; [1997, c. 473, §3 (NEW).]

B. The effect on the retail new personal sports mobile business and the consuming public in the relevant market area; [1997, c. 473, §3 (NEW).]

C. Whether it is injurious or beneficial to the public welfare for an additional new personal sports mobile dealership to be established; [1997, c. 473, §3 (NEW).]

D. Whether the new personal sports mobile dealers of the same line make in that relevant market area are providing adequate competition and convenient consumer care for the personal sports mobiles of the line make in the market area, including the adequacy of personal sports mobile sales and service facilities, equipment, supply of personal sports mobile parts and qualified service personnel; [1997, c. 473, §3 (NEW).]

E. Whether the establishment of an additional new personal sports mobile dealership would increase competition and therefore be in the public interest; and [1997, c. 473, §3 (NEW).]

F. The effect on the establishing or relocating dealer as a result of not being permitted to establish or relocate. [1997, c. 473, §3 (NEW).]

[ 1997, c. 473, §3 (NEW) .]

3. Mediation. A franchisee may not bring an action for recovery of damages or for equitable relief under this section until a franchisee has served upon the franchisor a written demand for nonbinding mediation and either the parties have engaged in such mediation in this State with an independent mediator or 60 days have passed from the franchisor's receipt of notice of mediation, whichever occurs sooner. The service of the written notice of mediation tolls the running of any applicable statute of limitations for the subsequent 60-day period. A franchisor may not establish a new personal sports mobile dealership or relocate an existing sports mobile dealership within or into the relevant market area during this 60-day period. Notwithstanding any agreement or requirement to engage in nonbinding mediation, at the conclusion of the proceedings, the franchisee is entitled to file an action in any court in this State in accordance with section 1250-I. The results of nonbinding mediation are not admissible in the action.

[ 2001, c. 246, §1 (NEW) .]

For the purposes of this section, the reopening in a relevant market area of a new personal sports mobile dealership that has not been in operation for one year or more is deemed the establishment of an additional new personal sports mobile dealership. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW). 2001, c. 246, §1 (AMD).



10 §1245. Transportation damages

1. Liability of new dealer after acceptance. Notwithstanding the terms, provisions or conditions of any agreement or franchise, the new personal sports mobile dealer is solely liable for damages to new personal sports mobiles after acceptance from the carrier and before delivery to the ultimate purchaser.

[ 1997, c. 473, §3 (NEW) .]

2. Liability of manufacturer. Notwithstanding the terms, provisions or conditions of any agreement or franchise, the manufacturer is liable for all damages to personal sports mobiles before delivery to a carrier or transporter.

[ 1997, c. 473, §3 (NEW) .]

3. Additional liability of dealer. Notwithstanding the provisions of subsections 1 and 2, the new personal sports mobile dealer is liable for damages to new personal sports mobiles after delivery to the carrier if the dealer selects the mode of transportation and the carrier. In all other instances, the manufacturer is liable for carrier-related new personal sports mobile damage as long as the new personal sports mobile dealer annotates the bill of lading or other carrier document indicating damages observed at the time of delivery to the new personal sports mobile dealer and promptly notifies the manufacturer of any concealed damage discovered after delivery.

[ 1997, c. 473, §3 (NEW) .]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1246. Survivorship

1. Right of family member. The right of a designated family member to succeed in dealer ownership is governed by the following provisions.

A. Any designated family member of a deceased or incapacitated new personal sports mobile dealer who has been designated as successor to that dealer in writing to the manufacturer may succeed the dealer in the ownership or operation of the dealership under the existing franchise or distribution agreement, if the designated family member gives the manufacturer of new personal sports mobiles a written notice of the intention to succeed to the dealership within 120 days of the dealer's death or incapacity. The designated family member may not succeed the dealer if there exists good cause for refusal to honor the succession on the part of the manufacturer. [1997, c. 473, §3 (NEW).]

B. The manufacturer may request and the designated family member shall provide, upon the request, on forms provided for that purpose, personal and financial data that is reasonably necessary to determine whether the succession may be honored. [1997, c. 473, §3 (NEW).]

[ 1997, c. 473, §3 (NEW) .]

2. Refusal to honor; notice required. The refusal to honor the right of a designated family member to succeed in dealer ownership is governed by the following provisions.

A. If a manufacturer believes that good cause exists for refusing to honor the succession to the ownership and operation of a dealership by a designated family member of a deceased or incapacitated new personal sports mobile dealer under the existing franchise agreement, the manufacturer may, within 60 days of receipt of the information requested in subsection 1, paragraph B, serve upon the designated family member notice of its refusal to honor the succession or its intent to discontinue the existing franchise agreement with the dealership. Such discontinuance may not take place sooner than 90 days from the date the notice is served. [1997, c. 473, §3 (NEW).]

B. The notice must state the specific grounds for the refusal to honor the succession and the intent to discontinue the existing franchise agreement with the dealership no sooner than 90 days from the date the notice is served. [1997, c. 473, §3 (NEW).]

C. If notice of refusal and discontinuance is not timely served upon the designated family member, the franchise agreement continues in effect subject to termination only as otherwise permitted by this section. [1997, c. 473, §3 (NEW).]

[ 1997, c. 473, §3 (NEW) .]

3. Written designation of succession unaffected. This section does not preclude a new personal sports mobile dealer from designating any person as that new personal sports mobile dealer's successor by written instrument filed with the manufacturer.

[ 1997, c. 473, §3 (NEW) .]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1247. Delivery and preparation obligations; product liability and implied warranty complaints

Every manufacturer shall specify to the dealer the delivery and preparation obligations of its personal sports mobile dealers prior to delivery of new personal sports mobiles to retail buyers. The delivery and preparation obligations of its personal sports mobile dealers and a schedule of the compensation to be paid to its personal sports mobile dealers for the work and services they are required to perform in connection with the delivery and preparation are the dealer's only responsibility for product liability between that dealer and that manufacturer. The compensation set forth on the schedule must be reasonable. [1997, c. 473, §3 (NEW).]

In any action or claim brought against the personal sports mobile dealer on a product liability complaint in which it is later determined that the manufacturer is liable, the dealer is entitled to receive from the manufacturer that dealer's reasonable costs and attorney's fees incurred in defending the claim or action. [1997, c. 473, §3 (NEW).]

In any action or claim brought against the personal sports mobile dealer on a breach of implied warranty complaint in which it is later determined that the manufacturer is liable, the dealer is entitled to receive from the manufacturer the dealer's reasonable costs and attorney's fees incurred in defending the claim or action. In any such implied warranty action, a dealer has the rights of a buyer under Title 11, section 2607, subsection 5. [1997, c. 473, §3 (NEW).]

The court shall consider the personal sports mobile dealer's share in the responsibility for the damages in awarding costs and attorney's fees. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1248. Warranty

1. Parts or labor; satisfaction of warranty. If a personal sports mobile franchisor requires or permits a personal sports mobile franchisee to perform labor or provide parts in satisfaction of a warranty created by the franchisor, the franchisor shall properly and promptly fulfill its warranty obligations and shall:

A. Reimburse the franchisee for any parts provided at the published manufacturer's suggested retail price at the time of retail sale; and [1997, c. 717, §4 (AMD).]

B. Reimburse the franchisee for any labor performed at the retail rate customarily charged by that franchisee for the same labor when not performed in satisfaction of a warranty. The franchisee's rate for labor not performed in satisfaction of a warranty must be posted in a place conspicuous to its service customers. [1997, c. 473, §3 (NEW).]

[ 1997, c. 717, §4 (AMD) .]

2. Claim. Any claim made by a franchisee for compensation for parts provided or for reimbursement for labor performed in satisfaction of a warranty must be paid within 30 days of its approval from the franchisor. All the claims must be either approved or disapproved within 30 days of their receipt. When any such claim is disapproved, the franchisee that submitted it must be notified in writing from the franchisor of its disapproval within that period, together with the specific reasons for its disapproval.

[ 1997, c. 473, §3 (NEW) .]

3. Restrictions prohibited. A franchisor may not restrict by agreement, restriction upon reimbursement or otherwise the nature or extent of labor performed or parts provided so that the restriction impairs the franchisee's ability to satisfy a warranty created by the franchisor by performing labor in a professional manner or by providing parts required in accordance with generally accepted standards.

[ 1997, c. 473, §3 (NEW) .]

4. Costs; fees. In any claim that is disapproved by the manufacturer and in which the dealer brings legal action to collect the disapproved claim and is successful in the action, the court shall award the dealer the cost of the action together with reasonable attorney's fees. Reasonable attorney's fees must be determined by the value of the time reasonably expended by the attorney and not by the amount of the recovery on behalf of the dealer.

[ 1997, c. 473, §3 (NEW) .]

SECTION HISTORY

1997, c. 473, §3 (NEW). 1997, c. 717, §4 (AMD).



10 §1249. Unreasonable restrictions

It is unlawful directly or indirectly to impose unreasonable restrictions on a personal sports mobile dealer or franchisee relative to transfer; sale; right to renew; termination; discipline; noncompetition covenants; site-contracts whether by sublease, collateral pledge of lot purchase or option to purchase; compliance with subjective standards; or assertion of legal or equitable rights. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250. Covered under written or oral agreements

1. Agreements subject to this chapter. Written or oral agreements between a manufacturer, wholesaler or distributor with a personal sports mobile dealer, including, but not limited to, the franchise offering, the franchise agreement, sales of goods, services or advertising, leases or mortgages of real or personal property, promises to pay, security interests, pledges, insurance contracts, advertising contracts, construction or installation contracts, servicing contracts and all other such agreements in which the manufacturer, wholesaler or distributor has any direct or indirect interest, are subject to this chapter.

[ 1997, c. 473, §3 (NEW) .]

2. Copy of agreement or amendments. Before any new selling agreement or any amendment to that selling agreement between the parties becomes effective, the manufacturer or an officer, agent or other representative of that manufacturer shall, 90 days prior to the effective date of the agreement or amendment, forward a copy of the agreement or amendment to the dealer.

[ 1997, c. 473, §3 (NEW) .]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-A. Franchise interest; vested rights

Notwithstanding any other provision of law, it is unlawful for the manufacturer, wholesaler, distributor or franchisor without due cause to fail to renew a franchise on terms then equally available to all its personal sports mobile dealers, to terminate a franchise or to restrict the transfer of a franchise unless the franchisee receives fair and reasonable compensation for the value of the business. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-B. Franchisee's right to associate

Any franchisee has the right of free association with other franchisees for any lawful purpose. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-C. Discounts and other inducements

In connection with a sale of a personal sports mobile or mobiles to the State or to any political subdivision of the State, a manufacturer may not offer any discounts, refunds or any other similar type of inducement to any dealer without making the same offer or offers to all its dealers within the relevant market area. If such inducements are made, the manufacturer, distributor or wholesaler shall give simultaneous notice of those inducements to all of its dealers within the relevant market area. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-D. Public policy

Any contract or part of a contract or practice under a contract in violation of any provision of this chapter is against public policy and is void and unenforceable. Any existing contract or part of a contract or practice under a contract in violation of any provision of this chapter is against public policy and is void and unenforceable to the extent that it is in conflict with this chapter. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-E. Advertisements

Any person who engages directly or indirectly in purposeful contacts within this State in connection with the offering or advertising for sale or has business dealings with respect to a personal sports mobile within the State is subject to this chapter. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-F. Civil remedies

1. Civil remedies. A franchisee or personal sports mobile dealer who suffers financial loss of money or property, real or personal, or who has otherwise been adversely affected as a result of an unfair method of competition, an unfair or deceptive act or a violation of a provision of this chapter may bring an action for damages and equitable relief, including injunctive relief. When the franchisee or dealer prevails, the court shall award attorney's fees to the franchisee or dealer regardless of the amount in controversy and assess costs against the opposing party. A final judgment, order or decree rendered against a person in a civil or administrative proceeding under this chapter or in a civil, criminal or administrative proceeding under the federal antitrust laws, the Federal Trade Commission Act, or any other part of the Maine Revised Statutes is prima facie evidence against that person subject to the conditions set forth in the federal antitrust laws, 15 United States Code, Section 16.

[ 2001, c. 246, §2 (AMD) .]

SECTION HISTORY

1997, c. 473, §3 (NEW). 1997, c. 717, §5 (AMD). 2001, c. 246, §2 (AMD).



10 §1250-G. Statute of limitation

Actions arising out of any provision of this chapter must be commenced within 4 years after the cause of action accrues; however, if a person liable under this chapter conceals the cause of action from the knowledge of the person entitled to bring it, the period prior to the discovery of the cause of action by the person so entitled is excluded in determining the time limited for commencement of the action. If a cause of action accrues during the pendency of any civil, criminal or administrative proceeding against a person brought by the United States or any of its agencies under the antitrust laws, the Federal Trade Commission Act or any other federal Act or the laws of Maine related to antitrust laws or to franchising, that action may be commenced within one year after the final disposition of that civil, criminal or administrative proceeding. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-H. Construction

In construing this chapter the courts may be guided by the interpretations of the Federal Trade Commission Act, 15 United States Code, Section 45, as amended. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-I. Jurisdiction

Any person who violates any provision of this chapter is subject to the jurisdiction of the courts of this State upon service of process in accordance with Title 14, chapter 203 and consistent with the maximum limits of due process as decided by the United States Supreme Court. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-J. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 473, §3 (NEW). 1997, c. 717, §6 (RP).



10 §1250-K. Unlawful sale of new snowmobile and new all-terrain vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 387, §1 (NEW). 2001, c. 616, §5 (RP).






Chapter 206-C: MISREPRESENTATION OF BUSINESS NAMES

10 §1250-L. Locale misrepresentation

1. General prohibition. Except as provided in subsection 2, a business offering consumer goods for sale in this State may not advertise or cause to be listed in a telephone directory a business name that:

A. Is intentionally designed to misrepresent where the business is located or operating; or [2003, c. 647, §1 (NEW).]

B. Falsely identifies the business as being located or operating in the area covered by the telephone directory. [2003, c. 647, §1 (NEW).]

Each day a violation continues constitutes a separate offense until all numbers listed in the directory or advertisement in association with the prohibited business name are disabled so that calls to the numbers do not in any way connect callers to the business.

[ 2003, c. 647, §1 (NEW) .]

2. Exceptions. Subsection 1 does not apply to:

A. A telephone service provider or the publisher or distributor of a telephone service directory, unless the conduct proscribed by subsection 1 is on behalf of that telephone service provider, publisher or distributor; or [2003, c. 647, §1 (NEW).]

B. Any foreign corporation, the stock of which is traded on a national stock exchange and that has gross annual revenues in excess of $100,000,000. [2003, c. 647, §1 (NEW).]

[ 2003, c. 647, §1 (NEW) .]

3. Violation. A person who violates this section commits a civil violation for which a fine of not less than $500 nor more than $1,000 may be adjudged.

[ 2003, c. 647, §1 (NEW) .]

SECTION HISTORY

2003, c. 647, §1 (NEW).






Chapter 207: TRADING STAMPS

10 §1251. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A93 (AMD). 1991, c. 837, §A23 (RP).



10 §1252. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 837, §A23 (RP).



10 §1253. Cash value (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 837, §A23 (RP).



10 §1254. Statement of registration; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 470, §§A26-A28 (AMD). 1991, c. 837, §A23 (RP).



10 §1255. Filing notice to suspend redemption (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 837, §A23 (RP).



10 §1256. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 837, §A23 (RP).






Chapter 208: UNLAWFUL COPYING

10 §1261. Transfer of recorded sounds for unlawful use; sale

1. Transfers. Every person who knowingly and willfully transfers or causes to be transferred any sounds recorded on a phonograph record, disc, wire, tape, film or other article on which sounds are recorded, with intent to sell or cause to be sold, or to use or cause to be used for profit through public performance, such article on which such sounds are so transferred, without the consent of the owner, shall be punished by a fine of not less than $500 nor more than $5,000 for each such offense.

[ 1975, c. 88, (NEW) .]

2. Advertising and sale. Every person who advertises, offers for sale or sells any article described in subsection 1 with the knowledge that the sounds thereon have been so transferred without the consent of the owner shall be punished by a fine of not less than $50 nor more than $500 for each such offense.

[ 1975, c. 88, (NEW) .]

3. Definition of person and owner. As used in this section, "person" means any individual, partnership, corporation or association; and "owner" means the person who owns the master phonograph record, master disc, master tape, master file or other device used for reproducing recorded sounds on phonograph records, discs, tapes, films or other articles on which sound is recorded, and from which the transferred recorded sounds are directly or indirectly derived.

[ 1975, c. 88, (NEW) .]

4. Civil remedies unaffected. This section shall neither enlarge nor diminish civil remedies of the State or of parties injured by practices prohibited by this section.

[ 1975, c. 88, (NEW) .]

5. Application. This section does not apply to any person engaged in radio or television broadcasting who transfers or causes to be transferred any recorded sounds as described in subsection 1, other than from the sound track of a motion picture, intended for, or in connection with, broadcast transmission or related uses or for archival purposes. This section does not apply to any person who transfers or causes to be transferred any recorded sounds as described in subsection 1 for private use and with no purpose of capitalizing commercially on such reproduction.

[ 1975, c. 88, (NEW) .]

SECTION HISTORY

1975, c. 88, (NEW).






Chapter 208-A: PROTECTION OF SOCIAL SECURITY NUMBERS

10 §1271. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 115, §1 (NEW).]

1. Credit card. "Credit card" means a card, plate, coupon book or other single credit device that may be used to obtain credit.

[ 1993, c. 115, §1 (NEW) .]

2. Customer service card. "Customer service card" means a card, plate, code or other device used by a business as a means of identifying customers who receive membership, purchasing or check-cashing privileges, or other rights or privileges by possession and use of that device.

[ 1993, c. 115, §1 (NEW) .]

§1271. Definitions

3. Debit card. "Debit card" means a card, code or other device, other than a check, draft or similar paper instrument, by the use of which a person may institute an electronic fund transfer.

(As enacted by PL 1993, c. 683, Pt. B, §1 was REPEALED by PL 1995, c. 462, Pt. A, §21)

[ 1993, c. 115, §1 (NEW) .]

SECTION HISTORY

1993, c. 115, §1 (NEW). 1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1272. Prohibition

A business operating in this State may not display a social security number on a credit card, customer service card or debit card issued or distributed by that business on or after January 1, 1994. [1993, c. 115, §1 (NEW).]

Notwithstanding this section, social security numbers may be used as identification for medical insurance, including health insurance, dental insurance or prescription drug coverage, except that a number other than a social security number must be used for insurance-related identification purposes upon the written request of an individual. [1995, c. 134, §1 (NEW).]

§1272. Usage of trade

(As enacted by PL 1993, c. 683, Pt. B, §1 was REPEALED BY by PL 1995, c. 462, Pt. A, §21)

SECTION HISTORY

1993, c. 115, §1 (NEW). 1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 134, §1 (AMD). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1272-A. Exemptions from prohibition (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 533, §1 (NEW). 1995, c. 134, §2 (RP).



10 §1272-B. Refusal to provide social security number

1. No denial of goods or services. Except as otherwise provided in federal or state law, a person, corporation or other entity may not deny goods or services to an individual because the individual refuses to provide a social security number.

[ 2003, c. 512, §1 (NEW) .]

2. Exemptions. This section does not apply to:

A. A person, corporation or other entity requesting disclosure of the social security number to obtain a consumer report for any purpose permitted under the Fair Credit Reporting Act or the United States Fair Credit Reporting Act; [2003, c. 512, §1 (NEW).]

B. A supervised lender as defined in Title 9-A, section 1-301; [2003, c. 512, §1 (NEW).]

C. A supervised financial organization as defined in Title 9-A, section 1-301; [2003, c. 512, §1 (NEW).]

D. An affiliate or subsidiary of a supervised lender as defined in Title 9-A, section 1-301 or of a supervised financial organization as defined in Title 9-A, section 1-301; [2003, c. 512, §1 (NEW).]

E. A person, corporation or other entity that provides goods or services to the individual on behalf of or in conjunction with a supervised financial organization as defined in Title 9-A, section 1-301; [2003, c. 512, §1 (NEW).]

F. A person, corporation or other entity engaged in the business of insurance and all acts necessary or incidental to that business including insurance applications, enrollment, coverage and claims; [2003, c. 512, §1 (NEW).]

G. A person, corporation or other entity if the social security number is used in conjunction with the provision of and billing for health care or pharmaceutical-related services, including the issuance of identification cards and account numbers for users of health care or pharmaceutical-related services; [2003, c. 512, §1 (NEW).]

H. A person, corporation or other entity if the social security number is used in conjunction with a background check of the individual conducted by a landlord, lessor, employer or volunteer service organization; or [2003, c. 512, §1 (NEW).]

I. A person, corporation or other entity if the social security number is necessary to verify the identity of the individual to effect, administer or enforce a specific transaction requested or authorized by the individual or to prevent fraud. [2003, c. 512, §1 (NEW).]

[ 2003, c. 512, §1 (NEW) .]

SECTION HISTORY

2003, c. 512, §1 (NEW).



10 §1273. Administrative enforcement

The Director of Consumer Credit Regulation may take appropriate action to ensure compliance with this chapter, including without limitation: to receive and act on complaints; negotiate an assurance in writing that a violator will not engage in the same or similar conduct in the future; conduct hearings in accordance with the Maine Administrative Procedure Act and issue a cease and desist order for violation of this chapter; refer cases to the Attorney General, who may bring a civil action against a person for knowingly violating a written assurance of discontinuance. If a court finds a violation of this chapter it may assess a civil forfeiture of not more than $1,000. [1993, c. 115, §1 (NEW); 1995, c. 309, §27 (AMD).]

§1273. Notice of termination of dealer agreements

(As enacted by PL 1993, c. 683, Pt. B, §1 was REPEALED by PL 1995, c. 462, Pt. A, §21)

SECTION HISTORY

1993, c. 115, §1 (NEW). 1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 309, §27 (AMD). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1274. Supplier's duty to repurchase (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1275. Repurchase terms (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1276. Exceptions to repurchase requirement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1277. Transfer of business (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1278. Uniform commercial practice (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1279. Warranty obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1280. Remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1281. Management (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1282. Waiver of chapter void (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1283. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1284. Reasonableness and good faith (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).






Chapter 208-B: FARM MACHINERY, FORESTRY EQUIPMENT, CONSTRUCTION EQUIPMENT AND INDUSTRIAL EQUIPMENT DEALERSHIPS

10 §1285. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

1. Current net price. "Current net price" means the price listed in the supplier's price list or catalog in effect at the time the dealer agreement is terminated, less any applicable discounts allowed.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

2. Dealer. "Dealer" means a person, corporation or partnership primarily engaged in the business of retail sales of farm and utility tractors, forestry equipment, industrial equipment, construction equipment, farm implements, farm machinery, yard and garden equipment, attachments, accessories and repair parts. "Dealer" does not include a person, corporation or partnership primarily engaged in the retail sale of all-terrain vehicles or motorcycles. "Dealer" does not include a single-line dealer as defined in subsection 5-A.

[ 2011, c. 236, §1 (AMD); 2011, c. 236, §18 (AFF) .]

3. Dealer agreement. "Dealer agreement" means a written or oral contract or agreement between a dealer and a wholesaler, manufacturer or distributor by which the dealer is granted the right to sell or distribute goods or services or to use a trade name, trademark, service mark, logotype or advertising or other commercial symbol.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

4. Inventory. "Inventory" means farm, forestry, utility or industrial equipment, construction equipment, implements, machinery, yard and garden equipment, attachments or repair parts.

[ 2011, c. 236, §2 (AMD); 2011, c. 236, §18 (AFF) .]

5. Net cost. "Net cost" means the price the dealer paid the supplier for the inventory, less all applicable discounts allowed, plus the amount the dealer paid for freight costs from the supplier's location to the dealer's location, plus reasonable cost of assembly or disassembly performed by the dealer.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

5-A. Single-line dealer. "Single-line dealer" means a person, corporation or partnership engaged in retail sales that:

A. Has purchased 75% or more of total new product inventory from a single supplier; and [2011, c. 236, §3 (NEW); 2011, c. 236, §18 (AFF).]

B. Has a total annual average sales volume for the previous 3 years in excess of $100,000,000 for the entire territory subject to the agreement with the supplier. [2011, c. 236, §3 (NEW); 2011, c. 236, §18 (AFF).]

[ 2011, c. 236, §3 (NEW); 2011, c. 236, §18 (AFF) .]

6. Supplier. "Supplier" means a wholesaler, manufacturer or distributor of inventory as defined in this chapter who enters into a dealer agreement with a dealer.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

7. Termination. "Termination" of a dealer agreement means the cancellation, nonrenewal or noncontinuance of the agreement.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2011, c. 236, §§1-3 (AMD). 2011, c. 236, §18 (AFF).



10 §1286. Usage of trade

The terms "utility," "forestry," "construction" and "industrial," when used to refer to equipment, machinery, attachments, yard and garden equipment or repair parts, have the meanings commonly used and understood among dealers and suppliers of farm equipment as usage of trade in accordance with Title 11, section 1-1303, subsection (3). [2011, c. 236, §4 (AMD); 2011, c. 236, §18 (AFF).]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2009, c. 325, Pt. B, §1 (AMD). 2009, c. 325, Pt. B, §27 (AFF). 2011, c. 236, §4 (AMD). 2011, c. 236, §18 (AFF).



10 §1287. Notice of termination of dealer agreements

1. Notice of termination. Notwithstanding any agreement to the contrary, prior to the termination of a dealer agreement, a supplier shall notify the dealer of the termination not less than 120 days prior to the effective date of the termination. The supplier may immediately terminate the agreement at any time upon the occurrence of any of the following events:

A. The filing of a petition for bankruptcy or for receivership either by or against the dealer; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

B. The making by the dealer of an intentional and material misrepresentation as to the dealer's financial status; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

C. Any default by the dealer under a chattel mortgage or other security agreement between the dealer and the supplier; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

D. [2011, c. 236, §18 (AFF); 2011, c. 236, §5 (RP).]

E. The commencement of voluntary or involuntary dissolution or liquidation of the dealer if the dealer is a partnership or corporation; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

F. A change in location of the dealer's principal place of business as provided in the agreement without the prior written approval of the supplier; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

G. Withdrawal of an individual proprietor, partner or major shareholder or the involuntary termination of the manager of the dealership or a substantial reduction in the interest of a partner or major shareholder without the prior written consent of the supplier; or [2011, c. 236, §5 (AMD); 2011, c. 236, §18 (AFF).]

H. Breach by the dealer of a written obligation contained in the agreement. [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

[ 2011, c. 236, §5 (AMD); 2011, c. 236, §18 (AFF) .]

2. Time of notice. Unless there is an agreement to the contrary, a dealer who intends to terminate a dealer agreement with a supplier shall notify the supplier of that intent not less than 120 days prior to the effective date of the termination.

[ 2011, c. 236, §6 (AMD); 2011, c. 236, §18 (AFF) .]

3. Notice in writing. Notification required by this section must be in writing and be made by certified mail or by personal delivery and must contain:

A. A statement of intention to terminate the dealer agreement; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

B. A statement of the reasons for the termination; and [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

C. The date on which the termination is effective. [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2011, c. 236, §§5, 6 (AMD). 2011, c. 236, §18 (AFF).



10 §1288. Supplier's duty to repurchase

1. Repurchase. Whenever a dealer enters into a dealer agreement under which the dealer agrees to maintain an inventory, and the agreement is terminated by either party as provided in this chapter, the supplier, upon written request of the dealer filed within 30 days of the effective date of the termination, shall repurchase the dealer's inventory as provided in this chapter. There is no requirement for the supplier to repurchase inventory pursuant to this section if:

A. [2011, c. 236, §18 (AFF); 2011, c. 236, §7 (RP).]

B. The dealer has made an intentional and material misrepresentation as to the dealer's financial status; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

C. The dealer has defaulted under a chattel mortgage or other security agreement between the dealer and supplier; or [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

D. The dealer has filed a voluntary petition in bankruptcy. [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

[ 2011, c. 236, §7 (AMD); 2011, c. 236, §18 (AFF) .]

2. Death of dealer. Whenever a dealer enters into a dealer agreement in which the dealer agrees to maintain an inventory and the dealer or the majority stockholder of the dealer, if the dealer is a corporation, dies or becomes incompetent, the supplier shall, at the option of the heir, personal representative, or guardian of the dealer, or the person who succeeds to the stock of the majority stockholder, repurchase the inventory as if the agreement had been terminated. The heir, personal representative, guardian or succeeding stockholder has one year from the date of the death of the dealer or majority stockholder to exercise the option under this chapter.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2011, c. 236, §7 (AMD). 2011, c. 236, §18 (AFF).



10 §1289. Repurchase terms

1. Examination of records. Within 90 days from receipt of the written request of the dealer, a supplier under the duty to repurchase inventory pursuant to section 1288 may examine any books or records of the dealer to verify the eligibility of any item for repurchase. Except as otherwise provided in this chapter, the supplier shall repurchase from the dealer all inventory, required signs, specialized repair tools, books, supplies, data processing equipment and software previously purchased from the supplier and in the possession of the dealer on the date of termination of the dealer agreement.

[ 2011, c. 236, §8 (AMD); 2011, c. 236, §18 (AFF) .]

2. Payment terms. The supplier shall pay the dealer:

A. One hundred percent of the net cost of all new and undamaged and complete farm, utility, forestry, industrial and construction equipment, implements, machinery, yard and garden equipment and attachments purchased within the past 36 months from the supplier, less a reasonable allowance for deterioration attributable to weather conditions at the dealer's location; [2011, c. 236, §8 (AMD); 2011, c. 236, §18 (AFF).]

B. Ninety percent of the current net prices of all new and undamaged repair parts; [2011, c. 236, §8 (AMD); 2011, c. 236, §18 (AFF).]

C. Eighty-five percent of the current net prices of all new and undamaged superseded repair parts; [2011, c. 236, §8 (AMD); 2011, c. 236, §18 (AFF).]

D. Eighty-five percent of the latest available published net price of all new and undamaged noncurrent repair parts; [2011, c. 236, §8 (NEW); 2011, c. 236, §18 (AFF).]

E. The fair market value of, or assume the lease responsibilities for, any specific data processing equipment and software that the supplier required the dealer to purchase to satisfy the reasonable requirements of the dealer agreement, including computer systems equipment required or approved by the supplier to communicate with the supplier; [2011, c. 236, §8 (NEW); 2011, c. 236, §18 (AFF).]

F. Seventy-five percent of the net cost of specialized repair tools, signs, books and supplies previously purchased, pursuant to requirements of the supplier and held by the dealer on the date of termination. Only specialized repair tools that are unique to the supplier product line, complete and in usable condition are required to be repurchased under this paragraph; and [2011, c. 236, §8 (NEW); 2011, c. 236, §18 (AFF).]

G. Average as-is value shown in current industry guides for a dealer-owned rental fleet financed by the supplier or its finance subsidiary. [2011, c. 236, §8 (NEW); 2011, c. 236, §18 (AFF).]

[ 2011, c. 236, §8 (AMD); 2011, c. 236, §18 (AFF) .]

3. Return costs. The party that initiates the termination of the dealer agreement shall pay the cost of the return, handling, packing and loading of the inventory.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

4. Payment date. Payment to the dealer required under this section must be made by the supplier not later than 45 days after receipt of the inventory by the supplier. The supplier shall pay to the dealer a penalty of 1 1/2% per day on any outstanding balance over the 45 days. The supplier is entitled to apply any payment required under this section to be made to the dealer as a setoff against any amount owed by the dealer to the supplier.

[ 2011, c. 236, §8 (AMD); 2011, c. 236, §18 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2011, c. 236, §8 (AMD). 2011, c. 236, §18 (AFF).



10 §1290. Exceptions to repurchase requirement

1. Exceptions. The provisions of this chapter do not require the repurchase from a dealer of:

A. A repair part with a limited storage life or otherwise subject to physical or structural deterioration including, but not limited to, gaskets or batteries, but excluding industrial "press on" or industrial pneumatic tires; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

B. A single repair part normally priced and sold in a set of 2 or more items; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

C. A repair part that, because of its condition, can not be marketed as a new part without repackaging or reconditioning by the supplier or manufacturer; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

D. [2011, c. 236, §18 (AFF); 2011, c. 236, §9 (RP).]

E. Any inventory that the dealer elects to retain; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

F. Any inventory ordered by the dealer after receipt of notice of termination of the dealer agreement by either the dealer or supplier; or [2011, c. 236, §10 (AMD); 2011, c. 236, §18 (AFF).]

G. Any inventory that was acquired by the dealer from a source other than the supplier. [2011, c. 236, §11 (AMD); 2011, c. 236, §18 (AFF).]

H. [2011, c. 236, §18 (AFF); 2011, c. 236, §12 (RP).]

[ 2011, c. 236, §§9-12 (AMD); 2011, c. 236, §18 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2011, c. 236, §§9-12 (AMD). 2011, c. 236, §18 (AFF).



10 §1291. Transfer of business

1. Transfer. A supplier may not unreasonably withhold or delay consent to any transfer of the dealer's business or transfer of the stock or other interest in the dealership, whenever the dealer to be substituted meets the material and reasonable qualifications and standards required of its dealers. If a supplier determines that a proposed transferee does not meet its qualifications and standards, it shall give the dealer written notice thereof, stating the specific reasons for withholding consent. A prospective transferee may not be disqualified from being a dealer because it is a publicly held corporation. A supplier has 90 days to consider a dealer's request to make a transfer under this subsection.

[ 2011, c. 236, §13 (AMD); 2011, c. 236, §18 (AFF) .]

2. Transfer to family member or principal owner. Notwithstanding subsection 1, a supplier may not withhold consent to, or in any manner retain a right of prior approval of, the transfer of the dealer's business to a member or members of the family of the dealer or the principal owner of the dealership. As used in this subsection, "family" means and includes the spouse, parent, siblings, children, stepchildren and lineal descendants, including those by adoption, of the dealer or principal owner of the dealership.

[ 2011, c. 236, §14 (AMD); 2011, c. 236, §18 (AFF) .]

3. Assume obligations. Whenever a transfer of a dealer's business occurs, the transferee shall assume all the obligations imposed on and succeed to all the rights held by the selling dealer by virtue of any agreement, consistent with this chapter, entered into prior to the transfer between the selling dealer and one or more suppliers.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

4. Burden of proof. In any dispute as to whether a supplier has denied consent in violation of this section, the supplier has the burden of proving a substantial and reasonable justification for the denial of consent.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2011, c. 236, §§13, 14 (AMD). 2011, c. 236, §18 (AFF).



10 §1292. Uniform commercial practice

1. Security interest. Nothing contained in this chapter may be construed to release or terminate a perfected security interest of the supplier in the inventory of the dealer.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF).



10 §1293. Warranty obligations

1. Payment of warranty claim. Whenever a supplier and a dealer enter into an agreement providing consumer warranties, the supplier shall pay any warranty claim made by the dealer for warranty parts or service within 30 days after its receipt and approval. The supplier shall approve or disapprove a warranty claim within 30 days after its receipt. If a claim is not specifically disapproved in writing within 30 days after its receipt, it is deemed to be approved and payment must be made by the supplier within 30 days.

A. A dealer that performs warranty work as provided for in this section must be compensated for the dealer's labor in an amount that is not less than the reasonable and customary amount of time required to complete such work, expressed in hours and fractions of hours, multiplied by the dealer's established hourly labor rate. Prior to filing a claim for warranty work, the dealer shall notify the supplier of the dealer's hourly retail labor rate. [2005, c. 317, §1 (NEW).]

B. A dealer that performs warranty work as provided for in this section must be compensated for parts used in fulfilling such warranty work in an amount that is not less than the dealer's costs for such parts plus 20% or the supplier's suggested retail price for such parts, whichever is greater, plus all freight and handling charges applicable to such parts, to reimburse the dealer's reasonable costs of doing business and providing such warranty service on behalf of the supplier. If the warranty work is provided on behalf of the supplier on a product sold by a nonservicing dealer, the compensation for parts used in fulfilling such warranty work must be at an amount that is not less than the supplier's suggested list price or dealer's cost plus 30%, whichever is greater, plus freight and handling charges applicable to such parts. [2011, c. 236, §15 (AMD); 2011, c. 236, §18 (AFF).]

[ 2011, c. 236, §15 (AMD); 2011, c. 236, §18 (AFF) .]

2. Indemnity. Whenever a supplier and a dealer enter into a dealer agreement, the supplier shall indemnify and hold harmless the dealer against any judgment for damages arising from breach of warranty or rescission of the sale by the supplier.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2005, c. 317, §1 (AMD). 2011, c. 236, §15 (AMD). 2011, c. 236, §18 (AFF).



10 §1293-A. Prohibited acts

A supplier may not: [2011, c. 236, §16 (NEW); 2011, c. 236, §18 (AFF).]

1. Coercion involving deliveries and orders. Mandate, coerce or attempt to coerce any dealer to order or accept delivery of equipment or repair parts not required by law that have not been voluntarily ordered by the dealer, unless the equipment or repair parts are comprised of safety features required by the supplier;

[ 2011, c. 236, §16 (NEW); 2011, c. 236, §18 (AFF) .]

2. Interference in dealer's business. Require any dealer to refrain from participation in the management or acquisition of, or investment in, any other business;

[ 2013, c. 41, §1 (AMD) .]

3. Coercion involving sale of equipment. Prevent, coerce or attempt to coerce a dealer from having an investment in or holding a dealership contract for the sale of competing product lines or makes of equipment or require the dealer to provide separate facilities for competing product lines or makes of equipment; or

[ 2013, c. 41, §1 (AMD) .]

4. Recover costs for reimbursement. If the supplier has reimbursed a dealer for equipment, repair parts or labor to avoid a violation of this section, recover the supplier's costs of that reimbursement.

[ 2013, c. 41, §1 (NEW) .]

SECTION HISTORY

2011, c. 236, §16 (NEW). 2011, c. 236, §18 (AFF). 2013, c. 41, §1 (AMD).



10 §1294. Remedies

1. Jurisdiction. Concurrent jurisdiction under this chapter is in the District Court or Superior Court of the city or county where the dealer has its principal place of business. The court may grant equitable relief as is necessary to remedy the effects of conduct that it finds to exist and is prohibited under this chapter, including, but not limited to, declaratory judgment and injunctive relief.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

2. Recovery. In addition to any other remedies available at law or in equity, if a supplier has attempted or accomplished an annulment, cancellation or termination, or refused to continue or renew an agreement without good cause or withheld or delayed consent in violation of section 1287 or 1291, then the dealer is entitled to recover losses and damages, together with the cost of the action and reasonable legal fees. These damages include compensation for the value of the agreement and the good will of the dealer's business.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

3. Arbitration. Nothing contained in this section may bar the right of an agreement to provide for binding arbitration of disputes. Any arbitration must be consistent with the provisions of this chapter and Title 14, chapter 706, and the place of any arbitration must be in the city or county in which the dealer maintains the dealer's principal place of business in the State.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

4. Renewal of agreement. No supplier may cancel, terminate or refuse to continue to renew an agreement during the 90-day period set forth in section 1287 or during the pendency of litigation or arbitration, except under the conditions set forth in section 1287, subsection 1.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF).



10 §1295. Management

A supplier may not require or prohibit any change in management or personnel of any dealer unless the current or potential management or personnel fails to meet reasonable qualifications and standards required by the supplier for its dealers. [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF).



10 §1296. Waiver of chapter void

The provisions of this chapter are deemed to be incorporated in every agreement and supersede and control all other provisions of the agreement. A supplier may not require any dealer to waive compliance with any provision of this chapter. Any contract or agreement purporting to do so is void and unenforceable to the extent of the waiver or variance. Nothing in this chapter may be construed to limit or prohibit good faith settlements of disputes voluntarily entered into between the parties. [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF).



10 §1297. Applicability

This chapter applies to agreements in effect as of October 1, 1989. In addition, this chapter applies to any agreements entered into after October 1, 1989. The provisions of this chapter are also applicable to any renewal or amendment of the agreements. [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF).



10 §1298. Reasonableness and good faith

1. Good faith. Every agreement entered into under this chapter imposes on the parties the obligation to act in good faith.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

2. Reasonableness. This chapter imposes on every term and provision of any agreement a requirement of reasonableness. Every term or provision of any agreement must be interpreted so that the requirements or obligations imposed are reasonable.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF).






Chapter 209: BULK SALES

10 §1301. Payment of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 666, §1 (RP).



10 §1302. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 666, §1 (RP).






Chapter 209-A: VEHICLE LEASES THAT ARE NOT SALES OR SECURITY INTERESTS

10 §1305. Terminal rental adjustment clauses; vehicle leases that are not sales or security interests

Notwithstanding any other provision of law, in the case of motor vehicles or trailers, a transaction does not create a sale or security interest merely because the agreement provides that the rental price is permitted or required to be adjusted upward or downward by reference to the amount realized upon sale or other disposition of the motor vehicle or trailer. A transaction may be considered a sale for purposes of Title 36. [1997, c. 668, §1 (AMD).]

SECTION HISTORY

1997, c. 352, §1 (NEW). 1997, c. 668, §1 (AMD).






Chapter 209-B: FAIR CREDIT REPORTING ACT

10 §1306. Short title

This chapter may be known and cited as "the Fair Credit Reporting Act." [2013, c. 228, §1 (NEW).]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1307. Statement of purpose

1. Findings. The Legislature makes the following findings.

A. Creditors, insurers and prospective employers are dependent upon fair and accurate consumer reporting. Inaccurate consumer reports directly impair the efficiency of economic decisions, and unfair consumer reporting methods undermine the public confidence that is essential to our economic system. [2013, c. 228, §1 (NEW).]

B. An elaborate mechanism has been developed for investigating and evaluating the creditworthiness, credit standing, credit capacity, character and general reputation of consumers. [2013, c. 228, §1 (NEW).]

C. Consumer reporting agencies have assumed a vital role in assembling and evaluating consumer credit and other information on consumers. [2013, c. 228, §1 (NEW).]

D. There is a need to ensure that consumer reporting agencies exercise their grave responsibilities with fairness, impartiality and a respect for the consumer's right to privacy. [2013, c. 228, §1 (NEW).]

[ 2013, c. 228, §1 (NEW) .]

2. Purposes. The purposes of this chapter are to:

A. Require consumer reporting agencies to adopt reasonable procedures for meeting the needs of commerce for consumer credit, personnel, insurance and other information in a manner that is fair and equitable to the consumer, with regard for confidentiality, accuracy, relevancy and proper use of this information in accordance with the requirements of this chapter; and [2013, c. 228, §1 (NEW).]

B. Supplement the provisions of the United States Fair Credit Reporting Act of the United States Consumer Credit Protection Act, 15 United States Code, Section 1681 et seq. [2013, c. 228, §1 (NEW).]

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1308. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. Unless the context otherwise indicates, any word or phrase that is not defined in this chapter but that is defined in the federal Fair Credit Reporting Act has the meaning set forth in the federal Fair Credit Reporting Act. [2013, c. 228, §1 (NEW).]

1. Administrator. "Administrator" means the Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation.

[ 2013, c. 228, §1 (NEW) .]

2. Consumer. "Consumer" means an individual about whom a consumer report or an investigative consumer report has been prepared by a consumer reporting agency or an office of a consumer reporting agency.

[ 2013, c. 228, §1 (NEW) .]

3. Consumer reporting agency. "Consumer reporting agency" means a person that, for monetary fees, dues or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports or investigative consumer reports to 3rd parties.

[ 2013, c. 228, §1 (NEW) .]

4. Federal Fair Credit Reporting Act. "Federal Fair Credit Reporting Act" means the Fair Credit Reporting Act, 15 United States Code, Section 1681 et seq., as amended.

[ 2013, c. 228, §1 (NEW) .]

5. Person subject to this chapter. "Person subject to this chapter" means a person subject to the provisions of the federal Fair Credit Reporting Act and a consumer reporting agency.

[ 2013, c. 228, §1 (NEW) .]

6. Proper identification. "Proper identification" means that information generally considered sufficient to identify a person.

[ 2013, c. 228, §1 (NEW) .]

6-A. Protected consumer. "Protected consumer" means an individual who has not attained 16 years of age at the time a request for the placement of a security freeze is made.

[ 2015, c. 139, §1 (NEW) .]

6-B. Representative. "Representative" means a person who provides to a consumer reporting agency sufficient proof of authority to act on behalf of a protected consumer.

[ 2015, c. 139, §1 (NEW) .]

7. Security freeze. "Security freeze" means a notice placed in a consumer report at the request of the consumer pursuant to section 1310 that prohibits a consumer reporting agency from releasing the consumer report or any information in the report without that consumer's express authorization.

[ 2013, c. 228, §1 (NEW) .]

7-A. Security freeze for a protected consumer. "Security freeze for a protected consumer" means:

A. If a consumer reporting agency does not have a file pertaining to a protected consumer, a restriction that:

(1) Is placed on the protected consumer's record in accordance with section 1310, subsection 1-A; and

(2) Prohibits the consumer reporting agency from releasing the protected consumer's record except as provided in this section; or [2015, c. 139, §1 (NEW).]

B. If a consumer reporting agency has a file pertaining to the protected consumer, a restriction that:

(1) Is placed on the protected consumer's consumer report in accordance with section 1310, subsection 1-A; and

(2) Prohibits the consumer reporting agency from releasing the protected consumer's consumer report or any information derived from the protected consumer's consumer report except as provided in section 1310, subsection 1-A. [2015, c. 139, §1 (NEW).]

[ 2015, c. 139, §1 (NEW) .]

7-B. Sufficient proof of authority. "Sufficient proof of authority" means documentation that shows a representative has authority to act on behalf of a protected consumer. "Sufficient proof of authority" includes, but is not limited to:

A. An order issued by a court of law; or [2015, c. 139, §1 (NEW).]

B. A written, notarized statement signed by a representative that expressly describes the authority of the representative to act on behalf of a protected consumer. [2015, c. 139, §1 (NEW).]

[ 2015, c. 139, §1 (NEW) .]

7-C. Sufficient proof of identification. "Sufficient proof of identification" means information or documentation that identifies a protected consumer or a representative of a protected consumer. "Sufficient proof of identification" includes, but is not limited to:

A. A social security number or a copy of a social security card issued by the federal Social Security Administration; [2015, c. 139, §1 (NEW).]

B. A certified or official copy of a birth certificate; or [2015, c. 139, §1 (NEW).]

C. A copy of a driver's license, an identification card issued by the Secretary of State pursuant to Title 29-A, section 1410 or any other government-issued photo identification. [2015, c. 139, §1 (NEW).]

[ 2015, c. 139, §1 (NEW) .]

8. Supervised financial organization. "Supervised financial organization" has the same meaning as in Title 9-A, section 1-301, subsection 38-A.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW). 2015, c. 139, §1 (AMD).



10 §1309. Incorporation by reference of federal law and rulemaking

1. Federal law and regulation. A person subject to this chapter shall comply with the federal Fair Credit Reporting Act and the provisions of 12 Code of Federal Regulations, Section 1022.1 et seq., as amended.

[ 2013, c. 228, §1 (NEW) .]

2. Rules. Subject to the limitations in 15 United States Code, Section 1681t, the administrator may adopt rules not inconsistent with the provisions of 12 Code of Federal Regulations, Section 1022.1 et seq., as amended; 16 Code of Federal Regulations, Section 681.1 et seq.; and 16 Code of Federal Regulations, Section 682.1 et seq. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310. Additional requirements for persons subject to this chapter

In addition to the compliance requirements of section 1309, subsection 1, a person subject to this chapter shall comply with this section. [2013, c. 228, §1 (NEW).]

1. Security freeze by consumer reporting agency; time in effect. A person subject to this chapter shall comply with the following provisions regarding security freezes.

A. A consumer may place a security freeze on the consumer's consumer report as follows.

(2) Prior to October 1, 2015, a consumer who has not been the victim of identity theft may place a security freeze on the consumer's consumer report by making a request in writing by certified mail to a consumer reporting agency. A consumer reporting agency may charge a fee of no more than $10 to a consumer for each security freeze, removal of a security freeze or temporary suspension of a security freeze for a period of time or for reissuing the same or a new personal identification number if the consumer fails to retain the original personal identification number provided by the agency under paragraph D. A consumer reporting agency may charge a fee of not more than $12 for a temporary suspension of a security freeze for a specific party. Beginning October 1, 2015, a consumer reporting agency may not charge a fee for placing, removing or suspending for a specific party or period of time a security freeze on a consumer report. [2015, c. 139, §2 (AMD).]

B. Subject to the exceptions in paragraph M, when a security freeze has been placed on an account the consumer reporting agency may not:

(1) Release the consumer report or any information from it without the express authorization of the consumer; or

(2) Release information from a consumer report to a 3rd party without express authorization of the consumer. This subparagraph does not prevent a consumer reporting agency from advising a 3rd party that a security freeze is in effect with respect to the consumer report. [2013, c. 228, §1 (NEW).]

C. A consumer reporting agency shall place a security freeze on a consumer report no later than 5 business days after receiving a written request from the consumer. [2013, c. 228, §1 (NEW).]

D. The consumer reporting agency shall send a written confirmation of the security freeze to the consumer within 10 business days after receiving a written request from the consumer and shall provide the consumer with a personal identification number or password, other than the consumer's social security number, to be used by the consumer when providing authorization for the release of the consumer report to a specific party or for a period of time. [2013, c. 228, §1 (NEW).]

E. If a consumer wishes to allow access to a consumer report by a specific party or for a period of time while a security freeze is in place, the consumer may contact the consumer reporting agency, request that the security freeze be temporarily suspended and provide the following:

(1) Proper identification;

(2) The personal identification number or password provided by the consumer reporting agency pursuant to paragraph D; and

(3) The proper information regarding the specific party granted access or the time period for which the consumer report is to be available to users. [2013, c. 228, §1 (NEW).]

F. A consumer reporting agency may develop procedures involving the use of telephone, facsimile transmission, the Internet or other medium of electronic communications to receive and process a request from a consumer to temporarily suspend a security freeze on a consumer report pursuant to paragraph E in an expedited manner. A consumer reporting agency may not charge a fee to a consumer for use of these procedures in excess of those fees otherwise permitted under this section. [2013, c. 228, §1 (NEW).]

G. A consumer reporting agency that receives a request from a consumer to temporarily suspend a security freeze on a consumer report pursuant to paragraph E shall comply with the request no later than 3 business days after receiving the request. [2013, c. 228, §1 (NEW).]

H. A consumer reporting agency shall remove or temporarily suspend a security freeze placed on a consumer report only:

(1) Upon consumer request pursuant to paragraph E or K; or

(2) If the security freeze was due to a material misrepresentation of fact by the consumer. If a consumer reporting agency intends to remove a security freeze from a consumer report pursuant to this subparagraph, the consumer reporting agency shall notify the consumer in writing prior to removing the security freeze. [2013, c. 228, §1 (NEW).]

I. If a 3rd party requests access to a consumer report on which a security freeze is in effect and this request is in connection with an application for credit or any other use and the consumer does not allow access to the consumer report for that specific party or period of time, the 3rd party may treat the application as incomplete. [2013, c. 228, §1 (NEW).]

J. If a consumer requests a security freeze pursuant to this subsection, the consumer reporting agency shall disclose to the consumer the processes of placing and temporarily lifting a security freeze and the process for allowing access to information from the consumer report for a specific party or period of time while the security freeze is in place. A consumer reporting agency shall provide a sample copy of the agency's disclosure form to the administrator at the annual registration or reregistration under section 1310-A and any time there is a material change in the disclosure form required by this paragraph. [2013, c. 228, §1 (NEW).]

K. A security freeze must remain in place until the consumer requests that the security freeze be removed. A consumer reporting agency shall remove a security freeze within 3 business days of receiving a request for removal from a consumer who provides:

(1) Proper identification; and

(2) The personal identification number or password provided by the consumer reporting agency pursuant to paragraph D. [2013, c. 228, §1 (NEW).]

L. A consumer reporting agency shall require proper identification of the person making a request to place or remove a security freeze. [2013, c. 228, §1 (NEW).]

M. The provisions of this subsection, including the security freeze, do not apply to the use of a consumer report by:

(1) A person or person's subsidiary, affiliate, agent or assignee with which the consumer has or, prior to assignment, had an account, contract or debtor-creditor relationship for the purposes of reviewing the account or collecting the financial obligation owing for the account, contract or debt or extending credit to a consumer with a prior or existing account, contract or debtor-creditor relationship, subject to the requirements of 15 United States Code, Section 1681b. For purposes of this subparagraph, "reviewing the account" includes activities related to account maintenance, monitoring, credit line increases and account upgrades and enhancements;

(2) A subsidiary, affiliate, agent, assignee or prospective assignee of a person to whom access has been granted under paragraph E for purposes of facilitating the extension of credit or another permissible use;

(3) A person acting pursuant to a court order, warrant or subpoena;

(4) Child support enforcement officials when investigating a child support case pursuant to Title 19-A or the federal Social Security Act, Title IV-D;

(5) The Department of Health and Human Services or its agents or assignees acting to investigate Medicaid fraud;

(6) The Department of Administrative and Financial Services, Maine Revenue Services; municipal taxing authorities; the Secretary of State, Bureau of Motor Vehicles; or any of their agents or assignees, acting to investigate or collect delinquent taxes or assessments, including interest and penalties and unpaid court orders, or to fulfill any of their other statutory or charter responsibilities;

(7) A person's use of credit information for prescreening as provided by the federal Fair Credit Reporting Act or this chapter;

(8) A person for the sole purpose of providing a credit file monitoring subscription service to which the consumer has subscribed;

(9) A consumer reporting agency for the sole purpose of providing a consumer with a copy of that consumer's report upon the consumer's request; and

(10) The administrator pursuant to section 1310-A. [2013, c. 228, §1 (NEW).]

[ 2015, c. 139, §2 (AMD) .]

1-A. Security freeze for a protected consumer. Beginning October 1, 2015, a person subject to this chapter shall comply with the following provisions regarding a security freeze for a protected consumer.

A. A consumer reporting agency shall place a security freeze for a protected consumer if:

(1) The consumer reporting agency receives a request from the protected consumer's representative for the placement of the security freeze under this subsection; and

(2) The protected consumer's representative:

(a) Submits the request to the consumer reporting agency at the address or other point of contact and in the manner specified by the consumer reporting agency;

(b) Provides to the consumer reporting agency sufficient proof of identification of the protected consumer and the representative;

(c) Provides to the consumer reporting agency sufficient proof of authority to act on behalf of the protected consumer; and

(d) Pays to the consumer reporting agency any fee, as provided in paragraph H. [2015, c. 139, §3 (NEW).]

B. If a consumer reporting agency does not have a file pertaining to a protected consumer when the consumer reporting agency receives a request under this subsection, the consumer reporting agency shall create a record for the protected consumer.

This record may not be created or used to consider the protected consumer's creditworthiness, credit standing, credit capacity, character, general reputation, personal characteristics or mode of living for any purpose listed in 15 United States Code, Section 1681b. [RR 2015, c. 1, §4 (COR).]

C. Within 30 days after receiving a request that meets the requirements of this subsection, a consumer reporting agency shall place a security freeze for the protected consumer on the record created for the protected consumer or on the file pertaining to the protected consumer in the event that the consumer reporting agency already has a file pertaining to the protected consumer. [2015, c. 139, §3 (NEW).]

D. Unless a security freeze for a protected consumer is removed in accordance with this subsection, a consumer reporting agency may not release the protected consumer's consumer report, any information derived from the protected consumer's consumer report, or any record created for the protected consumer. [2015, c. 139, §3 (NEW).]

E. A security freeze for a protected consumer placed under this subsection remains in effect until:

(1) The protected consumer or the protected consumer's representative requests the consumer reporting agency to remove the security freeze in accordance with this subsection; or

(2) The security freeze is removed in accordance with paragraph F or I. [2015, c. 139, §3 (NEW).]

F. If a protected consumer or a protected consumer's representative wishes to remove a security freeze for the protected consumer, the protected consumer or the protected consumer's representative shall:

(1) Submit a request for the removal of the security freeze to the consumer reporting agency at the address or other point of contact and in the manner specified by the consumer reporting agency;

(2) Provide to the consumer reporting agency:

(a) In the case of a request by the protected consumer:

(i) Proof that the sufficient proof of authority for the protected consumer's representative to act on behalf of the protected consumer is no longer valid or that the protected consumer has attained the age of 16; and

(ii) Sufficient proof of identification of the protected consumer; or

(b) In the case of a request by the representative of a protected consumer:

(i) Sufficient proof of identification of the protected consumer and the representative; and

(ii) Sufficient proof of authority to act on behalf of the protected consumer; and

(3) Pay to the consumer reporting agency any fee authorized in paragraph H. [2015, c. 139, §3 (NEW).]

G. Within 30 days after receiving a request that meets the requirements for removing a security freeze for a protected consumer, the consumer reporting agency shall remove the security freeze. [2015, c. 139, §3 (NEW).]

H. A consumer reporting agency may charge a reasonable fee, not exceeding $10 for each placement or removal of a security freeze for a protected consumer, except that a consumer reporting agency may not charge a fee for placement or removal of a security freeze for a protected consumer if:

(1) The protected consumer or the protected consumer's representative:

(a) Has obtained a report of alleged identity theft or fraud against the protected consumer; and

(b) The representative provides a copy of the report to the consumer reporting agency;

(2) The consumer reporting agency has a consumer report pertaining to the protected consumer; or

(3) The protected consumer or the protected consumer's representative:

(a) Receives a notice from an information broker or other person of a security breach as required by section 1348; and

(b) Provides a copy of that notice to the consumer reporting agency. [2015, c. 139, §3 (NEW).]

I. A consumer reporting agency shall remove a security freeze for a protected consumer or delete a record of a protected consumer if the security freeze was placed or the record was created based on a material misrepresentation of fact by the protected consumer or the protected consumer's representative. [2015, c. 139, §3 (NEW).]

J. The provisions of this subsection do not apply to the use of a consumer report by:

(1) A person administering a credit file monitoring subscription service to which the protected consumer has subscribed or to which a representative has subscribed on behalf of a protected consumer;

(2) A consumer reporting agency for the sole purpose of providing the protected consumer or the protected consumer's representative a copy of the protected consumer's consumer report upon the request of the protected consumer or the protected consumer's representative;

(3) An entity described in subsection 1, paragraph M, subparagraphs (3), (4), (5) and (10); or

(4) A consumer reporting agency's database or file that consists of information concerning, and used for, one or more of the following: criminal record information, fraud prevention or detection, personal loss history information, and employment, tenant or background screening. [2015, c. 139, §3 (NEW).]

K. A person may not be held liable for any violation of this subsection if the person shows by a preponderance of the evidence that at the time of the alleged violation the person maintained reasonable procedures to ensure compliance with the provisions of this subsection. [2015, c. 139, §3 (NEW).]

For the purposes of this subsection, "record" means a compilation of information that identifies a protected consumer and is created by a consumer reporting agency solely for the purpose of complying with this subsection.

[ RR 2015, c. 1, §4 (COR) .]

2. Duties of consumer reporting agency if security freeze is in place. If a security freeze is in place, a consumer reporting agency may not change any of the following official information in a consumer report without sending written confirmation of the change to the consumer within 30 days after the change is posted to the consumer's file: name, date of birth, social security number and address. Written confirmation is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings and transposition of numbers or letters. In the case of an address change, the written confirmation must be sent to the new address and the former address.

[ 2013, c. 228, §1 (NEW) .]

3. Persons not required to place security freeze. The following persons are not required to place a security freeze pursuant to subsection 1 or 1-A, except that any person that is not required to place a security freeze under the provisions of subsection 1 or 1-A is subject to a security freeze placed by another consumer reporting agency from which it obtains information:

A. A check services or fraud prevention services company that reports on incidents of fraud or issues authorizations for the purpose of approving or processing negotiable instruments, electronic fund transfers or similar methods of payment; [2013, c. 228, §1 (NEW).]

B. A deposit account information services company that issues reports regarding account closures due to fraud, overdrafts, automated teller machine abuse or similar negative information regarding a consumer to inquiring financial institutions for use only in reviewing that consumer's request for a deposit account at the inquiring financial institution; and [2013, c. 228, §1 (NEW).]

C. A consumer reporting agency that:

(1) Acts only to resell credit information by assembling and merging information contained in a database of one or more consumer reporting agencies; and

(2) Does not maintain a permanent database of credit information from which new consumer reports are produced. [2013, c. 228, §1 (NEW).]

[ 2015, c. 139, §4 (AMD) .]

4. Reporting of child support debts. Information regarding child support debt must be provided as required under this subsection.

A. The Department of Health and Human Services, upon request of a consumer reporting agency, shall make available information regarding the amount of overdue child support owed by any parent. [2013, c. 228, §1 (NEW).]

B. Prior to making the information available to a requesting agency, the department shall provide the obligor parent with notice of the proposed action. The parent must be given 20 days in which to contest the accuracy of the information before the information may be made available. [2013, c. 228, §1 (NEW).]

C. The department may impose a fee upon the requesting agency in an amount not exceeding the actual cost of providing the information. [2013, c. 228, §1 (NEW).]

Nothing in this section prevents the department from voluntarily providing information to a consumer reporting agency regarding any individual who is indebted to the department for failure to pay child support.

[ 2013, c. 228, §1 (NEW) .]

5. Solicitation of loans using prescreened trigger lead information from consumer report. Solicitation of loans using prescreened trigger lead information from consumer reports is subject to the requirements of this subsection. For the purposes of this subsection, "prescreened trigger lead information" means information in a consumer report provided to a nonaffiliated 3rd party by a consumer reporting agency that the agency has reason to believe will be used to solicit a loan or extension of credit.

A. When using prescreened trigger lead information derived from a consumer report to solicit a consumer who has applied for a loan with another lender or loan broker, a lender or loan broker may not use unfair or deceptive practices described in paragraph B. [2013, c. 228, §1 (NEW).]

B. Without limitation, it is an unfair or deceptive practice to:

(1) Fail to state in the initial phase of the solicitation from a lender or loan broker that the solicitor is not affiliated with the lender or loan broker with which the consumer initially applied;

(2) Fail in the initial solicitation to conform to state and federal law relating to prescreened solicitations using consumer reports, including the requirement to make a firm offer of credit to the consumer;

(3) Knowingly or negligently use information regarding consumers who have opted out of prescreened offers of credit or who have placed their contact information on the most current federal do-not-call registry; or

(4) Solicit a consumer with offers of certain rates, terms and costs with intent to subsequently raise the rates or change the terms to the consumer's detriment. [2013, c. 228, §1 (NEW).]

[ 2013, c. 228, §1 (NEW) .]

6. Consumer mortgage reports. In any consumer credit transaction involving a consumer report relating to a loan to be secured by a first mortgage on an owner-occupied dwelling, whenever a user has requested such a report and because or partly because of information contained in the report adverse action is taken, the user shall provide a copy of the report to the consumer. This requirement does not apply if the consumer reporting agency provides a copy of the report to the consumer.

[ 2013, c. 228, §1 (NEW) .]

7. Dissemination of consumer report information prohibited. Every user of a consumer report or an investigative consumer report is prohibited from disseminating to any other person, other than the consumer who is the subject of the report, any such report other than information contained in its own files as a result of its direct experience with the consumer. Except for information or records obtained directly or indirectly and with the consent of the individual to whom it relates, from a licensed physician, medical practitioner, hospital, clinic or other medical or medically related facility, a consumer reporting agency may not by contract or otherwise prohibit a user of any consumer report or investigative consumer report from disclosing the contents of the report to the consumer to whom it relates. A contractual provision in violation of this section is unenforceable.

[ 2013, c. 228, §1 (NEW) .]

8. Medical expenses debts; court or administrative orders. A debt collector may report overdue medical expenses for a minor child to a consumer reporting agency, but only in the name of the responsible party identified in a court order or administrative order and only if the debt collector is notified orally or in writing of the existence of the order. In addition, a report may not be made until after the debt collector has notified, or made a good faith effort to notify, the responsible party of that party's obligation to pay the overdue medical expenses. Existing information regarding overdue medical expenses for a minor child in the name of a person other than the responsible party identified in a court order or administrative order is considered inaccurate information and is subject to correction. A debt collector or consumer reporting agency may request reasonable verification of the order, including a certified copy of the order.

[ 2013, c. 228, §1 (NEW) .]

9. Nonliability. A person may not be held liable for any violation of this section if the person shows by a preponderance of the evidence that at the time of the alleged violation the person maintained reasonable procedures to ensure compliance with the provisions of this section.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW). RR 2015, c. 1, §4 (COR). 2015, c. 139, §§2-4 (AMD).



10 §1310-A. Administrative enforcement

1. Authority. The administrator, within the limits provided by law, may:

A. Receive and act on complaints, take action designed to obtain voluntary compliance with this chapter, refer complaints to the Department of Professional and Financial Regulation, Bureau of Financial Institutions pursuant to subsection 9 or refer cases to the Attorney General, who shall appear for and represent the administrator in court; [2013, c. 228, §1 (NEW).]

B. Counsel groups and persons on their rights and duties under this chapter; [2013, c. 228, §1 (NEW).]

C. Establish programs for the education of consumers with respect to the provisions of this chapter; [2013, c. 228, §1 (NEW).]

D. Make studies appropriate to effectuate the purposes and policies of this chapter and make the results available to the public; [2013, c. 228, §1 (NEW).]

E. Issue advisory rulings designed to clarify the applicability of any statutory provision of this chapter necessary or proper to effectuate its purposes; [2013, c. 228, §1 (NEW).]

F. Maintain a public file of all enforcement proceedings instituted and of their disposition, including all assurances of voluntary compliance accepted and their terms and the pleadings and briefs in all actions in which the administrator is a party; and [2013, c. 228, §1 (NEW).]

G. Request registration and annual reregistration of consumer reporting agencies located in this State or serving users within this State and set an annual registration fee not to exceed $100, the aggregate of which must be used by the administrator to enforce this chapter. [2013, c. 228, §1 (NEW).]

[ 2013, c. 228, §1 (NEW) .]

2. Investigatory powers. The administrator has the following investigatory powers except in cases in which the Department of Professional and Financial Regulation, Bureau of Financial Institutions or the Attorney General has exclusive authority pursuant to subsection 9.

A. The administrator may annually investigate any person whom the administrator believes has engaged in conduct governed by this chapter, except that the administrator may, at any time, investigate any person the administrator believes to be a consumer reporting agency. If the administrator has reasonable cause to believe that any person has violated this chapter, the administrator may investigate that person at any time. During any investigation, the administrator may administer oaths or affirmations and, upon the administrator's own motion or upon request of any party, may subpoena witnesses, compel their attendance, adduce evidence and require the production of any matter that is relevant to the investigation, including the existence, description, nature, custody, condition and location of any books, documents or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence. If the administrator finds a violation of this chapter, the administrator shall so notify all parties to the transactions involved. [2013, c. 228, §1 (NEW).]

B. If the records of a person under investigation are located outside this State, the person, at the administrator's option, may either make the original records or facsimiles of the record available to the administrator at a convenient location within this State or pay the reasonable and necessary expenses for the administrator or the administrator's representative to examine them at the place where the records are maintained. The administrator may designate representatives, including comparable officials of the state in which the records are located or federal officials, to inspect the records on the administrator's behalf. [2013, c. 228, §1 (NEW).]

C. The expenses of the administrator necessarily incurred in the examination of persons subject to this chapter must be chargeable to that person in the same manner and for the same expenses set forth in Title 9-A, section 6-106, subsection 6, except that users of consumer reports may not be charged examination expenses unless the administrator finds a violation of this chapter. [2013, c. 228, §1 (NEW).]

[ 2013, c. 228, §1 (NEW) .]

3. Administrative enforcement orders. After notice and hearing, the administrator may order a person to cease and desist from engaging in violations of this chapter. The administrator may also order affirmative action designed to correct past or future violations of this chapter. Any hearing held under this subsection must be conducted in accordance with the procedures of Title 5, chapter 375, subchapter 4. A respondent aggrieved by an order of the administrator may obtain judicial review of the order and the administrator may, through the Attorney General, obtain an order of the court for enforcement of its order in the Superior Court. The proceedings for review or enforcement must be initiated and conducted in accordance with Title 5, chapter 375, subchapter 7.

[ 2013, c. 228, §1 (NEW) .]

4. Assurance of discontinuance. If it is claimed that a person has engaged in conduct that could be subject to any order by the administrator, the administrator shall first attempt to negotiate an assurance in writing that the person will not engage in the same or similar conduct in the future, prior to initiating an enforcement order under subsection 3. The assurance may include, but is not limited to, admissions of past specific acts by the person or that such acts violated this chapter or other statutes. A violation of an assurance of discontinuance is a violation of this chapter.

[ 2013, c. 228, §1 (NEW) .]

5. Civil action. The administrator, through the Attorney General, may bring a civil action against a person to recover a civil penalty for knowingly violating this chapter or violating an assurance of discontinuance, and if the court finds that the defendant has engaged in a knowing violation of this chapter or a violation of an assurance of discontinuance, it may assess a civil penalty of not more than $5,000.

If the defendant establishes by a preponderance of evidence that repeated violations were the result of a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such violation or error, a penalty may not be imposed under this subsection.

[ 2013, c. 228, §1 (NEW) .]

6. Remedies not affected. The grant of powers to the administrator in this section does not affect remedies available to the Attorney General or to consumers under this chapter or under other principles of law or equity.

[ 2013, c. 228, §1 (NEW) .]

7. Venue. The administrator, through the Attorney General, may bring actions or proceedings in a court in a county or division in which an act on which the action or proceeding is based occurred or in a county or division in which a respondent resides or transacts business.

[ 2013, c. 228, §1 (NEW) .]

8. Bureau of Insurance. With respect to those examinations authorized by subsection 2, paragraph A, the administrator shall, where applicable, coordinate examinations for compliance with this chapter with examinations conducted by the Department of Professional and Financial Regulation, Bureau of Insurance for compliance with Title 24-A.

[ 2013, c. 228, §1 (NEW) .]

9. Bureau of Financial Institutions. When a supervised financial organization as defined in Title 9-A, section 1-301, subsection 38-A is a person subject to this chapter and the Department of Professional and Financial Regulation, Bureau of Financial Institutions charters or regulates the supervised financial organization, the Bureau of Financial Institutions has exclusive authority pursuant to this chapter over the supervised financial organization. This authority is in addition to the authority of the Bureau of Financial Institutions in Title 9-B. The Attorney General has authority to enforce the provisions of this chapter for any other supervised financial organization that is a person subject to this chapter.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310-B. Criminal violations

1. Obtaining information under false pretenses. A person who knowingly and intentionally obtains information on a consumer from a consumer reporting agency under false pretenses commits a Class D crime.

[ 2013, c. 228, §1 (NEW) .]

2. Unauthorized provision of information. An officer or employee of a consumer reporting agency who knowingly and intentionally provides information concerning an individual from the agency's files to a person not authorized to receive that information commits a Class D crime.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310-C. Civil liability for willful noncompliance

A consumer reporting agency or user of information that willfully and knowingly fails to comply with a requirement imposed under this chapter with respect to a consumer is liable to that consumer for and the court may award an amount equal to the sum of: [2013, c. 228, §1 (NEW).]

1. Actual damages. Actual damages sustained by the consumer as a result of the failure;

[ 2013, c. 228, §1 (NEW) .]

2. Treble damages. An amount equal to 3 times the actual damages according to subsection 1; and

[ 2013, c. 228, §1 (NEW) .]

3. Costs and attorney's fees. In the case of a successful action to enforce a liability under this section, the costs of the action together with reasonable attorney's fees as determined by the court.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310-D. Civil liability for negligent noncompliance

A consumer reporting agency or user of information that is negligent in failing to comply with a requirement imposed under this chapter with respect to a consumer is liable to that consumer in an amount equal to the sum of: [2013, c. 228, §1 (NEW).]

1. Actual damages. Actual damages sustained by the consumer as a result of the failure;

[ 2013, c. 228, §1 (NEW) .]

2. Additional damages. Such amount of additional damages as the court may allow, but not less than $100 for each violation of this chapter involving negligence, and for each consumer report containing any item of information that was inaccurate and that contributed in whole or in part to the decision to take adverse action against the consumer; and

[ 2013, c. 228, §1 (NEW) .]

3. Costs and attorney's fees. In the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorney's fees as determined by the court.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310-E. Jurisdiction of courts; limitation of actions

An action to enforce liability created under this chapter may be brought in any court of competent jurisdiction within 2 years from the date on which the liability arises, except that when a defendant has materially and willfully misrepresented any information required under this chapter to be disclosed to an individual and the information so misrepresented is material to the establishment of the defendant's liability to that individual under this chapter, the action may be brought at any time within 2 years after the discovery by the individual of the misrepresentation. [2013, c. 228, §1 (NEW).]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310-F. Relation to other laws and the powers of the Superintendent of Financial Institutions

This chapter does not limit the obligations of a supervised financial organization to comply with other state and federal laws to which the supervised financial organization is subject, or the authority of the Superintendent of Financial Institutions conferred by Title 9-B, including the authority to examine and supervise a supervised financial organization to ensure compliance with state and federal laws and regulations as set forth in Title 9-B, section 211, subsection 3. [2013, c. 228, §1 (NEW).]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310-G. Enforcement powers in addition to those in federal law

The enforcement powers of the administrator under this chapter are in addition to the State's enforcement powers authorized under federal law. [2013, c. 228, §1 (NEW).]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310-H. Additional state-specific provisions

1. Fee for disclosure. In addition to any rights to which a consumer is entitled under federal law, a consumer reporting agency may not impose a fee for a consumer report provided to a consumer upon request once during any 12-month period. For a 2nd or subsequent report provided during a 12-month period, a consumer reporting agency may charge a consumer a fee not to exceed $5.

[ 2013, c. 228, §1 (NEW) .]

2. Time to reinvestigate. Notwithstanding any provision of federal law, if a consumer disputes any item of information contained in the consumer's file on the grounds that it is inaccurate and the dispute is directly conveyed to the consumer reporting agency by the consumer, the consumer reporting agency shall reinvestigate and record the current status of the information within 21 calendar days of notification of the dispute by the consumer, unless it has reasonable grounds to believe that the dispute by the consumer is frivolous.

[ 2013, c. 228, §1 (NEW) .]

3. Nonliability. A person may not be held liable for any violation of this section if the person shows by a preponderance of the evidence that at the time of the alleged violation the person maintained reasonable procedures to ensure compliance with the provisions of subsections 1 and 2.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).






Chapter 210: FAIR CREDIT REPORTING ACT

10 §1311. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 2013, c. 228, §2 (RP).



10 §1311-A. Statement of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 610, §1 (NEW). 2013, c. 228, §2 (RP).



10 §1312. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §§1-3 (AMD). 1979, c. 541, §B10 (AMD). 1979, c. 636, §1 (AMD). 1981, c. 501, §82 (AMD). 1981, c. 610, §§2-4 (AMD). 1995, c. 309, §§18, 19 (AMD). 1995, c. 309, §29 (AFF). 1997, c. 66, §7 (AMD). 1997, c. 155, Pt. B, §§1-4 (AMD). 1997, c. 155, Pt. B, §13 (AFF). 1999, c. 184, §10 (AMD). 2005, c. 243, §§1, 2 (AMD). 2005, c. 243, §4 (AFF). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF). 2013, c. 228, §2 (RP).



10 §1313-A. Permissible purposes of credit reports (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 155, §B6 (NEW). 1997, c. 155, §B13 (AFF). 2001, c. 371, §§7-11 (AMD). 2013, c. 228, §2 (RP).



10 §1313-B. Requirements relating to information contained in consumer reports (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 371, §12 (NEW). 2013, c. 228, §2 (RP).



10 §1313-C. Security freeze by consumer reporting agency; time in effect (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 243, §3 (NEW). 2005, c. 243, §4 (AFF). 2013, c. 228, §2 (RP).



10 §1313-D. Duties of consumer reporting agency if security freeze is in place (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 243, §3 (NEW). 2005, c. 243, §4 (AFF). 2013, c. 228, §2 (RP).



10 §1313-E. Persons not required to place security freeze (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 243, §3 (NEW). 2005, c. 243, §4 (AFF). 2013, c. 228, §2 (RP).



10 §1314. Preparation and procurement of investigative consumer reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §4 (RPR). 1981, c. 610, §§6,7 (AMD). RR 2009, c. 2, §11 (COR). 2013, c. 228, §2 (RP).



10 §1315. Disclosures to consumers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §5 (AMD). 1979, c. 127, §59 (AMD). 2003, c. 118, §1 (AMD). 2013, c. 228, §2 (RP).



10 §1316. Methods and conditions of disclosure to consumers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §6 (AMD). 1985, c. 140, §§1,2 (AMD). 1987, c. 306, §1 (AMD). 1991, c. 453, §1 (AMD). 1991, c. 453, §10 (AFF). 1997, c. 155, §B7 (AMD). 1997, c. 155, §B13 (AFF). 2003, c. 118, §§2,3 (AMD). 2013, c. 228, §2 (RP).



10 §1317. Procedure for correcting inaccurate information (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §7 (AMD). 1979, c. 127, §§60,61 (AMD). 1981, c. 610, §8 (AMD). 1987, c. 306, §2 (AMD). 1991, c. 453, §§2,3 (AMD). 1991, c. 453, §10 (AFF). 2005, c. 494, §1 (AMD). RR 2009, c. 2, §12 (COR). 2013, c. 228, §2 (RP).



10 §1318. Public record information for employment purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §8 (AMD). 2013, c. 228, §2 (RP).



10 §1319. Restrictions on investigative consumer reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §9 (AMD). 2013, c. 228, §2 (RP).



10 §1320. Requirements on users of consumer reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §10 (AMD). 1981, c. 610, §§9-11 (AMD). 1985, c. 79, (AMD). 1991, c. 453, §§4,5 (AMD). 1991, c. 453, §10 (AFF). 1993, c. 365, §1 (AMD). 1993, c. 505, §1 (AMD). 1997, c. 155, §§B8,9 (AMD). 1997, c. 155, §B13 (AFF). RR 1999, c. 2, §§11,12 (COR). 1999, c. 150, §9 (AMD). 1999, c. 184, §11 (AMD). 1999, c. 510, §2 (AMD). 2013, c. 228, §2 (RP).



10 §1320-A. Responsibilities of persons who furnish information to consumer reporting agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 155, §B10 (NEW). 1997, c. 155, §B13 (AFF). 2013, c. 228, §2 (RP).



10 §1321. Prohibited information, accuracy of information in reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §§11,12 (AMD). 1981, c. 610, §12 (RPR). 1997, c. 155, §B11 (AMD). 1997, c. 155, §B13 (AFF). 2013, c. 228, §2 (RP).



10 §1322. Civil liability for willful noncompliance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). RR 2009, c. 2, §13 (COR). 2013, c. 228, §2 (RP).



10 §1323. Civil liability for negligent noncompliance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §13 (AMD). 1981, c. 610, §13 (AMD). 2013, c. 228, §2 (RP).



10 §1324. Jurisdiction of courts; limitation of actions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 2013, c. 228, §2 (RP).



10 §1325. Obtaining information under false pretenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 2013, c. 228, §2 (RP).



10 §1326. Unauthorized disclosures by officers or employees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §14 (AMD). 1997, c. 155, §B12 (AMD). 1997, c. 155, §B13 (AFF). 2013, c. 228, §2 (RP).



10 §1328. Administrative enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 636, §2 (NEW). 1989, c. 502, §A29 (AMD). 1991, c. 453, §§6,7 (AMD). 1991, c. 453, §10 (AFF). 2013, c. 228, §2 (RP).



10 §1328-A. Enforcement; financial institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 309, §20 (NEW). 1995, c. 309, §29 (AFF). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2013, c. 228, §2 (RP).



10 §1329. Reporting of child support debts (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §1 (NEW). 2003, c. 689, §B6 (REV). 2013, c. 228, §2 (RP).



10 §1330. Solicitation using prescreened trigger lead information from consumer report (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 273, Pt. A, §34 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2013, c. 228, §2 (RP).






Chapter 210-A: SALES REPRESENTATIVE COMMISSION CONTRACTS

10 §1341. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 296, (NEW).]

1. Commissions. "Commissions" means compensation accruing to a sales representative for payment by a principal, the rate of which is expressed as a percentage of the amount of orders or sales.

[ 1991, c. 296, (NEW) .]

2. Principal. "Principal" means a person, partnership, corporation or other business entity that does not have a permanent or fixed place of business in this State and that:

A. Manufactures, produces, imports or distributes a product for wholesale; [1991, c. 296, (NEW).]

B. Contracts with sales representatives to solicit orders for the product; and [1991, c. 296, (NEW).]

C. Compensates the sales representative, in whole or in part, by commission. [1991, c. 296, (NEW).]

[ 1991, c. 296, (NEW) .]

3. Sales representative. "Sales representative" means a person who:

A. Contracts with a principal to solicit orders for the purchase at wholesale of the principal's product; [1991, c. 296, (NEW).]

B. Is compensated, in whole or in part, by commission; and [1991, c. 296, (NEW).]

C. Does not place orders or purchase for that person's own account or for resale. [1991, c. 296, (NEW).]

[ 1991, c. 296, (NEW) .]

SECTION HISTORY

1991, c. 296, (NEW).



10 §1342. Notice of termination

Unless a contract between a sales representative and a principal provides otherwise, a party terminating the contract must give the other party 14 days' written notice of the termination. [1991, c. 296, (NEW).]

SECTION HISTORY

1991, c. 296, (NEW).



10 §1343. Contract

If a contract between a sales representative and a principal is terminated, the principal shall pay to the sales representative all commissions accrued under the contract within 30 days after the effective date of that termination. Any provision of any contract between a sales representative and a principal that purports to waive any provision of this chapter is void. [1991, c. 296, (NEW).]

SECTION HISTORY

1991, c. 296, (NEW).



10 §1344. Civil liability

1. Principal liability. A principal who fails to comply with the provisions of section 1343 is liable to the sales representative in a civil action for exemplary damages in an amount that does not exceed 3 times the amount of commissions due the sales representative, plus reasonable attorney's fees and costs.

[ 1991, c. 296, (NEW) .]

2. Frivolous action. When the court determines that an action brought by a sales representative against a principal under this chapter is frivolous, the sales representative is liable to the principal for attorney's fees actually and reasonably incurred by the principal in defending the action and court costs.

[ 1991, c. 296, (NEW) .]

3. Other remedies. Nothing in this chapter invalidates or restricts any other right or remedy available to a sales representative, or precludes a sales representative from seeking to recover in one action on all claims against a principal.

[ 1991, c. 296, (NEW) .]

4. Jurisdiction. A principal who is not a resident of this State that contracts with a sales representative to solicit orders in this State is declared to be transacting business in this State for purposes of the exercise of personal jurisdiction over nonresidents under Title 14, section 704-A.

[ 2001, c. 667, Pt. A, §6 (AMD) .]

SECTION HISTORY

1991, c. 296, (NEW). 2001, c. 667, §A6 (AMD).






Chapter 210-B: NOTICE OF RISK TO PERSONAL DATA

10 §1346. Short title

This chapter may be known and cited as "the Notice of Risk to Personal Data Act." [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

SECTION HISTORY

2005, c. 379, §1 (NEW). 2005, c. 379, §4 (AFF).



10 §1347. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

1. Breach of the security of the system. "Breach of the security of the system" or "security breach" means unauthorized acquisition, release or use of an individual's computerized data that includes personal information that compromises the security, confidentiality or integrity of personal information of the individual maintained by a person. Good faith acquisition, release or use of personal information by an employee or agent of a person on behalf of the person is not a breach of the security of the system if the personal information is not used for or subject to further unauthorized disclosure to another person.

[ 2009, c. 161, §1 (AMD); 2009, c. 161, §5 (AFF) .]

2. Encryption. "Encryption" means the disguising of data using generally accepted practices.

[ 2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF) .]

3. Information broker. "Information broker" means a person who, for monetary fees or dues, engages in whole or in part in the business of collecting, assembling, evaluating, compiling, reporting, transmitting, transferring or communicating information concerning individuals for the primary purpose of furnishing personal information to nonaffiliated 3rd parties. "Information broker" does not include a governmental agency whose records are maintained primarily for traffic safety, law enforcement or licensing purposes.

[ 2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF) .]

4. Notice. "Notice" means:

A. Written notice; [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

B. Electronic notice, if the notice provided is consistent with the provisions regarding electronic records and signatures set forth in 15 United States Code, Section 7001; or [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

C. Substitute notice, if the person maintaining personal information demonstrates that the cost of providing notice would exceed $5,000, that the affected class of individuals to be notified exceeds 1,000 or that the person maintaining personal information does not have sufficient contact information to provide written or electronic notice to those individuals. Substitute notice must consist of all of the following:

(1) E-mail notice, if the person has e-mail addresses for the individuals to be notified;

(2) Conspicuous posting of the notice on the person's publicly accessible website, if the person maintains one; and

(3) Notification to major statewide media. [2005, c. 583, §2 (AMD); 2005, c. 583, §14 (AFF).]

[ 2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF); 2005, c. 583, §2 (AMD); 2005, c. 583, §14 (AFF) .]

5. Person. "Person" means an individual, partnership, corporation, limited liability company, trust, estate, cooperative, association or other entity, including agencies of State Government, the University of Maine System, the Maine Community College System, Maine Maritime Academy and private colleges and universities. "Person" as used in this chapter may not be construed to require duplicative notice by more than one individual, corporation, trust, estate, cooperative, association or other entity involved in the same transaction.

[ 2005, c. 583, §3 (AMD); 2005, c. 583, §14 (AFF) .]

6. Personal information. "Personal information" means an individual's first name, or first initial, and last name in combination with any one or more of the following data elements, when either the name or the data elements are not encrypted or redacted:

A. Social security number; [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

B. Driver's license number or state identification card number; [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

C. Account number, credit card number or debit card number, if circumstances exist wherein such a number could be used without additional identifying information, access codes or passwords; [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

D. Account passwords or personal identification numbers or other access codes; or [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

E. Any of the data elements contained in paragraphs A to D when not in connection with the individual's first name, or first initial, and last name, if the information if compromised would be sufficient to permit a person to fraudulently assume or attempt to assume the identity of the person whose information was compromised. [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

"Personal information" does not include information from 3rd-party claims databases maintained by property and casualty insurers or publicly available information that is lawfully made available to the general public from federal, state or local government records or widely distributed media.

[ 2005, c. 583, §4 (AMD); 2005, c. 583, §14 (AFF) .]

7. System. "System" means a computerized data storage system containing personal information.

[ 2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF) .]

8. Unauthorized person. "Unauthorized person" means a person who does not have authority or permission of a person maintaining personal information to access personal information maintained by the person or who obtains access to such information by fraud, misrepresentation, subterfuge or similar deceptive practices.

[ 2005, c. 583, §5 (AMD); 2005, c. 583, §14 (AFF) .]

SECTION HISTORY

2005, c. 379, §1 (NEW). 2005, c. 379, §4 (AFF). 2005, c. 583, §§1-5 (AMD). 2005, c. 583, §14 (AFF). 2009, c. 161, §1 (AMD). 2009, c. 161, §5 (AFF).



10 §1347-A. Release or use of personal information prohibited

It is a violation of this chapter for an unauthorized person to release or use an individual's personal information acquired through a security breach. [2009, c. 161, §2 (NEW); 2009, c. 161, §5 (AFF).]

SECTION HISTORY

2009, c. 161, §2 (NEW). 2009, c. 161, §5 (AFF).



10 §1348. Security breach notice requirements

1. Notification to residents. The following provisions apply to notification to residents by information brokers and other persons.

A. If an information broker that maintains computerized data that includes personal information becomes aware of a breach of the security of the system, the information broker shall conduct in good faith a reasonable and prompt investigation to determine the likelihood that personal information has been or will be misused and shall give notice of a breach of the security of the system following discovery or notification of the security breach to a resident of this State whose personal information has been, or is reasonably believed to have been, acquired by an unauthorized person. [2005, c. 583, §6 (NEW); 2005, c. 583, §14 (AFF).]

B. If any other person who maintains computerized data that includes personal information becomes aware of a breach of the security of the system, the person shall conduct in good faith a reasonable and prompt investigation to determine the likelihood that personal information has been or will be misused and shall give notice of a breach of the security of the system following discovery or notification of the security breach to a resident of this State if misuse of the personal information has occurred or if it is reasonably possible that misuse will occur. [2005, c. 583, §6 (NEW); 2005, c. 583, §14 (AFF).]

The notices required under paragraphs A and B must be made as expediently as possible and without unreasonable delay, consistent with the legitimate needs of law enforcement pursuant to subsection 3 or with measures necessary to determine the scope of the security breach and restore the reasonable integrity, security and confidentiality of the data in the system.

[ 2005, c. 583, §14 (AFF); 2005, c. 583, §6 (RPR) .]

2. Notification to person maintaining personal information. A 3rd-party entity that maintains, on behalf of a person, computerized data that includes personal information that the 3rd-party entity does not own shall notify the person maintaining personal information of a breach of the security of the system immediately following discovery if the personal information was, or is reasonably believed to have been, acquired by an unauthorized person.

[ 2005, c. 583, §7 (AMD); 2005, c. 583, §14 (AFF) .]

3. Delay of notification; criminal investigation by law enforcement. If, after the completion of an investigation required by subsection 1, notification is required under this section, the notification required by this section may be delayed for no longer than 7 business days after a law enforcement agency determines that the notification will not compromise a criminal investigation.

[ 2009, c. 161, §3 (AMD); 2009, c. 161, §5 (AFF) .]

4. Notification to consumer reporting agencies. If a person discovers a breach of the security of the system that requires notification to more than 1,000 persons at a single time, the person shall also notify, without unreasonable delay, consumer reporting agencies that compile and maintain files on consumers on a nationwide basis, as defined in 15 United States Code, Section 1681a(p). Notification must include the date of the breach, an estimate of the number of persons affected by the breach, if known, and the actual or anticipated date that persons were or will be notified of the breach.

[ 2005, c. 583, §8 (AMD); 2005, c. 583, §14 (AFF) .]

5. Notification to state regulators. When notice of a breach of the security of the system is required under subsection 1, the person shall notify the appropriate state regulators within the Department of Professional and Financial Regulation, or if the person is not regulated by the department, the Attorney General.

[ 2005, c. 583, §9 (AMD); 2005, c. 583, §14 (AFF) .]

SECTION HISTORY

2005, c. 379, §1 (NEW). 2005, c. 379, §4 (AFF). 2005, c. 583, §§6-9 (AMD). 2005, c. 583, §14 (AFF). 2009, c. 161, §3 (AMD). 2009, c. 161, §5 (AFF).



10 §1349. Enforcement; penalties

1. Enforcement. The appropriate state regulators within the Department of Professional and Financial Regulation shall enforce this chapter for any person that is licensed or regulated by those regulators. The Attorney General shall enforce this chapter for all other persons.

[ 2005, c. 583, §10 (AMD); 2005, c. 583, §14 (AFF) .]

2. Civil violation. A person that violates this chapter commits a civil violation and is subject to one or more of the following:

A. A fine of not more than $500 per violation, up to a maximum of $2,500 for each day the person is in violation of this chapter, except that this paragraph does not apply to State Government, the University of Maine System, the Maine Community College System or Maine Maritime Academy; [2005, c. 583, §11 (AMD); 2005, c. 583, §14 (AFF).]

B. Equitable relief; or [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

C. Enjoinment from further violations of this chapter. [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

[ 2005, c. 583, §11 (AMD); 2005, c. 583, §14 (AFF) .]

3. Cumulative effect. The rights and remedies available under this section are cumulative and do not affect or prevent rights and remedies available under federal or state law.

[ 2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF) .]

4. Exceptions. A person that complies with the security breach notification requirements of rules, regulations, procedures or guidelines established pursuant to federal law or the law of this State is deemed to be in compliance with the requirements of section 1348 as long as the law, rules, regulations or guidelines provide for notification procedures at least as protective as the notification requirements of section 1348.

[ 2009, c. 161, §4 (AMD); 2009, c. 161, §5 (AFF) .]

SECTION HISTORY

2005, c. 379, §1 (NEW). 2005, c. 379, §4 (AFF). 2005, c. 583, §§10-12 (AMD). 2005, c. 583, §14 (AFF). 2009, c. 161, §4 (AMD). 2009, c. 161, §5 (AFF).



10 §1350-A. Rules; education and compliance

The following provisions govern rules and education and compliance. [2005, c. 583, §13 (NEW); 2005, c. 583, §14 (AFF).]

1. Rules. With respect to persons under the jurisdiction of the regulatory agencies of the Department of Professional and Financial Regulation, the appropriate state regulators within that department may adopt rules as necessary for the administration and implementation of this chapter. With respect to all other persons, the Attorney General may adopt rules as necessary for the administration and implementation of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 583, §13 (NEW); 2005, c. 583, §14 (AFF) .]

2. Education and compliance. The appropriate state regulators within the Department of Professional and Financial Regulation shall undertake reasonable efforts to inform persons under the department's jurisdiction of their responsibilities under this chapter. With respect to all other persons, the Attorney General shall undertake reasonable efforts to inform such persons of their responsibilities under this chapter.

[ 2005, c. 583, §13 (NEW); 2005, c. 583, §14 (AFF) .]

SECTION HISTORY

2005, c. 583, §13 (NEW). 2005, c. 583, §14 (AFF).



10 §1350-B. Reporting of identity theft; mandatory police report and possible investigation

A person who knows or reasonably believes that the person's personal information has been misused in violation of Title 17-A, section 905-A may report the misuse and obtain a police report by contacting the local law enforcement agency that has jurisdiction over the person's actual residence or place of business. That law enforcement agency shall make a police report of the matter and provide the complainant with a copy of that report. At its discretion, the law enforcement agency may undertake an investigation of the matter or refer it to another law enforcement agency. If the suspected crime was committed in a jurisdiction outside of the State, the local law enforcement agency shall refer the report to the law enforcement agency where the suspected crime was committed. [2007, c. 634, §1 (NEW).]

SECTION HISTORY

2007, c. 634, §1 (NEW).






Chapter 211: INSOLVENT LAW

10 §1351. Insolvent law

In accordance with the provisions of chapter 181 of the resolves of 1953 for the revision of statutes, chapter 162 of the Revised Statutes of 1954, entitled "The Insolvent Law", was incorporated and printed by title only. It is similarly incorporated herein and may be cited as 10 MRSA 1351. The laws relating to insolvency may be found in chapter 72 of the Revised Statutes of 1903, as amended by chapter 90 of the Public Laws of 1923, chapter 76 of the Public Laws of 1927 and chapter 149 of the Revised Statutes of 1944.






Chapter 211-A: FRANCHISE LAWS FOR POWER EQUIPMENT, MACHINERY AND APPLIANCES

10 §1361. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 195, §1 (NEW).]

1. Dealer. "Dealer" means a person located within this State who sells goods or solicits or advertises the sale of goods to the public. "Dealer" does not include receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under judgment, decree or order of any court nor does it include public officers performing their duties as officers.

[ 2011, c. 75, §1 (AMD); 2011, c. 75, §3 (AFF) .]

2. Distributor. "Distributor" means a person who sells or distributes goods to dealers of those goods.

[ 1993, c. 195, §1 (NEW) .]

3. Franchise. "Franchise" means an oral or written arrangement for a definite or indefinite period pursuant to which a manufacturer grants to a dealer or distributor of goods a license to use a trade name, trademark, service mark or related characteristic and in which there is a community of interest in the marketing of goods and related services at wholesale, retail, by leasing or otherwise.

[ 1993, c. 195, §1 (NEW) .]

4. Franchisee. "Franchisee" means a person, dealer or distributor of goods located within this State to whom a franchise is offered or granted.

[ 2011, c. 75, §2 (AMD); 2011, c. 75, §3 (AFF) .]

5. Franchisor. "Franchisor" means a manufacturer who grants a franchise to a distributor or dealer of goods.

[ 1993, c. 195, §1 (NEW) .]

6. Fraud. "Fraud" includes, in addition to its normal legal connotation, a misrepresentation, whether intentionally false or due to gross negligence, of a material fact, a promise or a representation not made honestly and in good faith and an intentional failure to disclose a material fact.

[ 1993, c. 195, §1 (NEW) .]

7. Good faith. "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade as defined and interpreted in the Uniform Commercial Code, Title 11, section 1-1201, subsection (20).

[ RR 2013, c. 2, §15 (COR) .]

8. Goods. "Goods" means residential, recreational, agricultural, farm, commercial or business equipment, machinery or appliances that use electricity, gas, wood, a petroleum product or a derivative of a petroleum product for operation. "Goods" does not include motor vehicles as defined in section 1171, subsection 11 and recreational vehicles as defined in section 1432, subsection 18-A.

[ 2009, c. 562, §2 (AMD) .]

9. Manufacturer. "Manufacturer" means a person, partnership, firm, association, corporation or trust, resident or nonresident, who manufactures, assembles or imports goods for distribution through distributors or a partnership, firm, association, joint venture, corporation or trust, resident or nonresident, that is controlled by such an entity.

[ 1993, c. 195, §1 (NEW) .]

10. Person. "Person" means a natural person, corporation, partnership, trust or other entity and, in the case of an entity, includes any other entity in which it has a majority interest or effective control as well as the individual officers, directors and other persons in active control of the activities of each entity.

[ 1993, c. 195, §1 (NEW) .]

11. Sale. "Sale" means the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation or mortgage in any form, whether by transfer in trust or otherwise, of goods or interest in goods or of any franchise related to those goods and any option, subscription or other contract, solicitation looking to a sale or offer or attempt to sell in any form, whether spoken or written. A gift or delivery of goods or equipment or a franchise with respect to those goods or equipment, with or as a bonus on account of a sale, is deemed a sale of the goods, equipment or franchise.

[ 1993, c. 195, §1 (NEW) .]

SECTION HISTORY

1993, c. 195, §1 (NEW). 1997, c. 427, §1 (AMD). 2009, c. 562, §2 (AMD). 2011, c. 75, §§1, 2 (AMD). 2011, c. 75, §3 (AFF). RR 2013, c. 2, §15 (COR).



10 §1362. Civil remedies

A dealer, distributor or franchisee who has been damaged by violation of this chapter may bring an action to enjoin the violation and to recover damages arising from the violation. A final judgment, order or decree rendered against a person in a civil, criminal or administrative proceeding under the federal antitrust laws, the Federal Trade Commission Act, this chapter or any other state law is regarded as prima facie evidence against that person, subject to the conditions under the federal antitrust laws, 15 United States Code, Section 16. [1993, c. 195, §1 (NEW).]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1363. Prohibited conduct

The following are unfair methods of competition and unfair and deceptive practices. [1993, c. 195, §1 (NEW).]

1. Damage to public. It is unlawful for a manufacturer, distributor or dealer to engage in an action that is arbitrary, in bad faith or unconscionable and that causes damage to another manufacturer, distributor or dealer or to the public.

[ 1993, c. 195, §1 (NEW) .]

2. Coercion involving deliveries and orders. It is unlawful for a manufacturer or an officer, agent or other representative of a manufacturer to coerce or attempt to coerce a dealer or distributor:

A. To order or accept delivery of goods or parts or accessories for goods or other commodities that the distributor or dealer has not voluntarily ordered; or [1993, c. 195, §1 (NEW).]

B. To order goods or a commodity for a person. [1993, c. 195, §1 (NEW).]

[ 1993, c. 195, §1 (NEW) .]

3. Certain interference in business. It is unlawful for a manufacturer or an officer, agent or other representative of a manufacturer:

A. To coerce or attempt to coerce a distributor or dealer to enter into an agreement with that manufacturer or officer, agent or other representative or to act in a manner that is prejudicial to a distributor or dealer by threatening to cancel a franchise or a contractual agreement between the manufacturer and the distributor or dealer. However, notice in good faith to a distributor or dealer of violation of any terms or provisions of a franchise or contractual agreement does not constitute a violation of this chapter; [1993, c. 195, §1 (NEW).]

B. To cancel, terminate, fail to renew or refuse to continue a franchise relationship with a distributor or dealer, notwithstanding the terms, provisions or conditions of an agreement or franchise or the terms or provisions of a waiver, unless a manufacturer:

(1) Has satisfied the notice requirement of section 1366;

(2) Has acted in good faith as defined in this chapter; and

(3) Has good cause for the cancellation, termination, nonrenewal or noncontinuance; or [1993, c. 195, §1 (NEW).]

C. To terminate, fail to renew or refuse to continue any franchise relationship with a distributor or dealer, notwithstanding the terms, provisions or conditions of an agreement or franchise or the terms or provisions of a waiver, without good cause. The manufacturer has good cause for a termination, cancellation, nonrenewal or noncontinuance as follows.

(1) Failure by the distributor or dealer to comply with a provision of the franchise agreement that is reasonable and of material significance to the franchise relationship when the manufacturer first acquired actual or constructive knowledge of the failure not more than 180 days before the date on which written notification is given pursuant to section 1366 is good cause.

(2) If the failure by the distributor or dealer, as set forth in subparagraph (1), relates to the performance by the distributor or dealer in sales or service, then good cause is the failure of the distributor or dealer to carry out effectively the performance provisions of the franchise when:

(a) The distributor or dealer was notified by the manufacturer in writing of that failure, the notification stated that notice was provided of failure of performance pursuant to this section and the distributor or dealer was given a reasonable opportunity for a period of not less than 6 months to make good-faith efforts to carry out the performance provisions;

(b) The failure continued within the period that began not more than 180 days before the date on which notification of termination, cancellation or nonrenewal was given pursuant to section 1366; and

(c) The distributor or dealer has not substantially complied with reasonable performance criteria established by the manufacturer and communicated to the distributor or dealer.

(3) There is good cause when the manufacturer and the dealer or distributor agree not to renew the franchise.

(4) There is good cause when the manufacturer discontinues production or distribution of the franchise goods. [1993, c. 195, §1 (NEW).]

[ 1993, c. 195, §1 (NEW) .]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1364. Agreements subject to this chapter

Written or oral agreements between a manufacturer and a distributor or dealer, including but not limited to franchise offerings, franchise agreements, agreements for sales of goods, advertising, leases or mortgages of goods, promises to pay, security interests, pledges, insurance contracts, advertising contracts, construction or installation contracts, servicing contracts and all other agreements in which the manufacturer has a direct or indirect interest, are subject to this chapter. [1993, c. 195, §1 (NEW).]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1365. Franchise interest; vested rights

Notwithstanding any other provision of law, it is unlawful for the manufacturer or franchisor, without due cause, to terminate a franchise or to fail to renew a franchise on terms then equally available to all its distributors or dealers. [1993, c. 195, §1 (NEW).]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1366. Notice form, delivery and content

All notices of termination or nonrenewal required by this chapter must: [1993, c. 195, §1 (NEW).]

1. Delivery. Be sent by registered, certified or other receipted mail, delivered by telegram or personally delivered to the distributor or dealer; and

[ 1993, c. 195, §1 (NEW) .]

2. Statement of intent. Contain a statement of intent to terminate or not renew the franchise together with the reasons for termination or nonrenewal and the effective date of the termination, nonrenewal or expiration.

[ 1993, c. 195, §1 (NEW) .]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1367. Manufacturer's warranty obligations

A manufacturer shall honor, in a timely fashion, an obligation to dealers or distributors to replace goods, reimburse or pay costs and expenses or provide services arising as a result of a warranty, franchise agreement or other agreement subject to this chapter. [1993, c. 195, §1 (NEW).]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1368. Public policy

A contract or part of a contract or activity undertaken pursuant to a contract in violation of this chapter is deemed against public policy and is void and unenforceable. [1993, c. 195, §1 (NEW).]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1369. Statute of limitation

Actions arising out of any provision of this chapter must be commenced within 2 years after the cause of action accrues; however, if a person liable under this chapter conceals the cause of action from the person entitled to bring that action, the period prior to the discovery of that cause of action is excluded in determining the time allowed for commencement of the action. If a cause of action accrues during the pendency of a civil, criminal or administrative proceeding against a person brought by the Federal Government or any of its agencies under the antitrust laws, the Federal Trade Commission Act or any other federal act, or the laws of the State related to antitrust laws or to franchising, that action may be commenced within one year after the final disposition of the civil, criminal or administrative proceeding. [1993, c. 195, §1 (NEW).]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1370. Penalty

Violation of this chapter constitutes an unfair trade practice under the Maine Unfair Trade Practices Act, Title 5, chapter 10. [1993, c. 195, §1 (NEW).]

SECTION HISTORY

1993, c. 195, §1 (NEW).






Chapter 212: SELF-SERVICE STORAGE ACT

10 §1371. Short title

This Act shall be known and may be cited as the "Maine Self-service Storage Act." [1989, c. 62, (NEW).]

SECTION HISTORY

1989, c. 62, (NEW).



10 §1372. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 62, (NEW).]

1. Default. "Default" means the failure to perform on time any obligation or duty set forth in the rental agreement.

[ 1989, c. 62, (NEW) .]

1-A. Abandoned leased space. "Abandoned lease space" means a leased space that the operator finds unlocked and empty or unlocked and containing personal property with a value less than $750 or a leased space possession of and all rights to which and any personal property within which have been surrendered to the operator by the occupant.

[ 2011, c. 376, §1 (NEW) .]

1-B. Electronic mail. "Electronic mail" means electronic mail sent or delivered by transmission over the Internet.

[ 2011, c. 376, §2 (NEW) .]

2. Last known address. "Last known address" means that address provided by the occupant in the rental agreement or the address provided by the occupant in a subsequent written notice of a change of address.

[ 1989, c. 62, (NEW) .]

2-A. Late fee. "Late fee" means any fee or charge assessed for an occupant's failure to pay rent when due. "Late fee" does not include interest on a debt, reasonable expenses incurred in the collection of unpaid rent or costs associated with the enforcement of any other remedy provided by statute or contract.

[ 2003, c. 274, §1 (NEW) .]

3. Leased space. "Leased space" means the individual storage space at the self-service facility which is rented to an occupant under a rental agreement.

[ 1989, c. 62, (NEW) .]

4. Occupant. "Occupant" means a person, a sublessee, successor or assignee, entitled to the use of a leased space at a self-service storage facility under a rental agreement.

[ 1989, c. 62, (NEW) .]

5. Operator. "Operator" means the owner, operator, lessor or sublessor of a self-service storage facility, an agent or any other person authorized to manage the facility. Operator does not mean a warehouseman, unless the operator issues a warehouse receipt, bill of lading or other document of title for the personal property stored.

[ 1989, c. 62, (NEW) .]

5-A. Personal information. "Personal information" means information about a person that readily identifies that person or is closely associated with that person. "Personal information" includes, but is not limited to, social security numbers, credit or debit card information, bank account numbers, medical information or passport information.

[ 2009, c. 525, §1 (NEW) .]

6. Personal property. "Personal property" means movable property, not affixed to land. Personal property includes, but is not limited to, goods, wares, merchandise, motor vehicles, watercraft, all-terrain vehicles, off-road vehicles, recreational vehicles and household items and furnishings.

[ 2011, c. 376, §3 (AMD) .]

6-A. Reasonable belief. "Reasonable belief" is the actual knowledge or belief a prudent person would have without making an investigation that a leased space contains personal information relating to clients, customers or others with whom the occupant does business.

[ 2009, c. 525, §2 (NEW) .]

7. Rental agreement. "Rental agreement" means any written agreement that establishes or modifies the terms, conditions or rules concerning the use and occupancy of a self-service storage facility.

[ 1989, c. 62, (NEW) .]

8. Self-service storage facility. "Self-service storage facility" means any real property used for renting or leasing individual storage spaces under a written rental agreement in which the occupants themselves customarily store and remove their own personal property on a self-service basis.

[ 1989, c. 62, (NEW) .]

9. Verified mail. "Verified mail" means any method of mailing that is offered by the United States Postal Service and provides evidence of mailing.

[ 2011, c. 376, §4 (NEW) .]

SECTION HISTORY

1989, c. 62, (NEW). 2003, c. 274, §1 (AMD). 2009, c. 525, §§1, 2 (AMD). 2011, c. 376, §§1-4 (AMD).



10 §1373. Restrictions of use

1. Operator not to permit use for residential purposes. An operator may not knowingly permit a leased space at a self-service storage facility to be used for residential purposes.

[ 1989, c. 62, (NEW) .]

2. Occupant not to use for residential purposes. An occupant may not use a leased space for residential purposes.

[ 1989, c. 62, (NEW) .]

3. Occupant not to store certain goods. An occupant is prohibited from storing goods that have a dangerous, harmful, offensive or noxious impact on the self-service storage facility or its surroundings or are a nuisance to self-service storage facility occupants, the operator or operator's employees.

A. If the operator has reason to believe that an occupant is storing goods that have resulted in a condition described in this subsection, the operator may remove and dispose of the goods thus causing that condition. [1989, c. 62, (NEW).]

B. Before disposing of goods under this subsection, the operator shall:

(1) Notify the occupant of the condition by regular mail at the occupant's last known address or other address set forth by the occupant in the rental agreement;

(2) Inspect the leased space at least 7 days following the notice to the occupant; and

(3) Determine whether a condition described in this subsection exists. [1989, c. 62, (NEW).]

C. Notwithstanding paragraph B, an operator may immediately dispose of goods under this section if they constitute a threat to health, safety or welfare. The operator shall immediately notify the occupant of this action following the procedures of paragraph B, subparagraph (1). [1989, c. 62, (NEW).]

[ 1989, c. 62, (NEW) .]

SECTION HISTORY

1989, c. 62, (NEW).



10 §1374. Lien

1. Lien created. The operator of a self-service storage facility has a lien on all personal property stored within each leased space for rent, labor or other charges, and for expenses reasonably incurred in its sale, as provided in this Act. The lien attaches as of the date the occupant leases the space.

[ 2011, c. 376, §5 (AMD) .]

2. Statement in rental agreement. The rental agreement must contain a statement, in bold type, advising the occupant:

A. Of the existence of the lien; [1989, c. 62, (NEW).]

B. That property stored in the leased space may be sold to satisfy the lien if the occupant is in default; and [1989, c. 62, (NEW).]

C. That a sale shall be held at the self-service storage facility where the personal property is stored or at the nearest suitable location. [1989, c. 62, (NEW).]

[ 1989, c. 62, (NEW) .]

SECTION HISTORY

1989, c. 62, (NEW). 2011, c. 376, §5 (AMD).



10 §1375. Enforcement of lien

1. Sale; use of proceeds. Except as provided in subsection 1-A, if the occupant is in default for a period of more than 45 days, the operator may enforce a lien by selling the property stored in the leased space at a public or private sale for cash. Proceeds must then be applied to satisfy the lien, with any surplus disbursed as provided in subsection 5. The sale must take place at least 15 days after the provision of notice under subsection 2.

[ 2011, c. 376, §6 (AMD) .]

1-A. Leased space containing personal information. When the operator has a reasonable belief that the leased space contains personal information relating to clients, customers or others with whom the occupant does business, the operator may not hold a lien sale of the personal information and may destroy the personal information without liability to any person.

[ 2009, c. 525, §4 (NEW) .]

1-B. Operator may inspect contents of leased space. After an occupant is in default pursuant to subsection 1, an operator may inspect the contents of a leased space to investigate the presence of personal information without liability to any person.

[ 2009, c. 525, §5 (NEW) .]

1-C. Personal property with value less than $750. If the occupant is in default for a period of more than 45 days, the operator may remove the occupant's lock to verify that the personal property in the leased space has a value greater than or equal to $750. If the personal property has a value greater than or equal to $750, the operator may enforce a lien pursuant to subsection 1. If the personal property has a value less than $750, the personal property and leased space may be considered an abandoned leased space and the personal property may be disposed of pursuant to section 1378.

[ 2011, c. 376, §7 (NEW) .]

1-D. Motor vehicles. If the personal property in the leased space is a motor vehicle, the operator may have the motor vehicle towed with no liability to any party.

[ 2011, c. 376, §7 (NEW) .]

2. Notice. As soon as the occupant is in default and before conducting a sale under subsection 1, the operator shall:

A. Send a notice of default by verified mail and by either first-class mail or electronic mail to the occupant at the occupant's last known address or other address set forth by the occupant in the rental agreement that includes:

(1) A statement that the contents of the occupant's leased space are subject to the operator's lien. The sale must take place at least 15 days after the provision of notice under subsection 2;

(2) A statement of the operator's claim, indicating the charges due on the date of the notice, the amount of any additional charges that become due before the date of sale and the date those additional charges become due;

(3) A demand for payment of the charges due within a specified time, not less than 14 days after the date of the notice;

(4) A statement that unless the claim is paid within the time stated, the contents of the occupant's space will be sold, specifying the time and place; and

(5) The name, street address and telephone number of the operator, or the operator's designated agent, whom the occupant may contact to respond to the notice. [2011, c. 376, §8 (AMD).]

B. [2011, c. 376, §8 (RP).]

[ 2011, c. 376, §8 (AMD) .]

3. Redemption of property. At any time before a sale under this section or before property is disposed of or destroyed under section 1373, subsection 3, paragraph C or under subsection 1-A, whichever occurs first, the occupant may pay the amount necessary to satisfy the lien and redeem the occupant's personal property.

[ 2009, c. 525, §6 (AMD) .]

4. Location of sale. A sale under this section shall be held at the self-service storage facility or at the nearest suitable place to where the personal property is stored.

[ 1989, c. 62, (NEW) .]

5. Distribution of proceeds. If a sale is held under this section, the operator shall:

A. Satisfy the lien from the proceeds of the sale; and [1989, c. 62, (NEW).]

B. Hold the balance, if any, for 90 days from the date of sale for delivery on demand to the occupant or any other recorded lienholders. If the balance is not claimed after 90 days, it becomes the property of the operator. [2011, c. 376, §9 (AMD).]

[ 2011, c. 376, §9 (AMD) .]

6. Insufficient process. If proceeds of the sale are not sufficient to satisfy the occupant's outstanding obligations to the operator, the occupant remains liable to the operator for such deficiency.

[ RR 2009, c. 2, §14 (COR) .]

7. Purchasers. Except as provided in subsection 7-A, a purchaser in good faith of any personal property sold under this Act takes the property free and clear of any rights of:

A. Persons against whom the lien was valid; and [1989, c. 62, (NEW).]

B. Other lienholders. [1989, c. 62, (NEW).]

[ 2009, c. 525, §7 (AMD) .]

7-A. Purchaser to sign contract. Before taking possession of any personal property sold under this Act, a purchaser must sign a contract provided by the operator that contains provisions including, but not limited to, an agreement by the purchaser to return to the operator any personal information relating to clients, customers or others with whom the occupant does business.

[ 2009, c. 525, §8 (NEW) .]

8. Operator liability. If the operator complies with the provisions of this Act, the operator's liability:

A. To the occupant shall be limited to the net proceeds received from the sale of the personal property; and [1989, c. 62, (NEW).]

B. To other lienholders shall be limited to the net proceeds received from the sale of any personal property covered by that other lien. [1989, c. 62, (NEW).]

[ 1989, c. 62, (NEW) .]

9. Denying occupant access to leased space. If an occupant is in default, the operator, by making provision in the written rental agreement, may deny the occupant access to the leased space, provided that the occupant may arrange to have access solely to view and verify the contents of the leased space. Such access must be arranged with the facility office during normal business hours.

[ 1989, c. 62, (NEW) .]

10. Notices; mail. Unless otherwise specifically provided, all notices required by this Act must be sent as described in subsection 2, paragraph A.

A. Notices sent to the operator must be sent to the self-service storage facility where the occupant's property is stored. Notices to the occupant must be sent to the occupant at the occupant's last known address. Notices are deemed delivered when deposited with the United States Postal Service, properly addressed as provided in subsection 2, with postage paid. [2011, c. 376, §10 (AMD).]

[ 2011, c. 376, §10 (AMD) .]

11. Control of property in leased space. Unless the rental agreement of this Act specifically provides otherwise, until a lien sale under this Act, the exclusive care, custody and control of all personal property stored in the leased self-service storage space remains vested in the occupant.

[ 1989, c. 62, (NEW) .]

12. Savings clause. All rental agreements, entered into before the effective date of this Act which have not been extended or renewed after that date, shall remain valid and may be enforced or terminated in accordance with their terms or as permitted by any other law of this State.

[ 1989, c. 62, (NEW) .]

13. Value of stored property. If a rental agreement contains a limit on the value of personal property that may be stored in the occupant's leased space, the limit is deemed to be the maximum value of the stored personal property and the maximum liability of the operator for any claim.

[ 2011, c. 376, §11 (NEW) .]

SECTION HISTORY

1989, c. 62, (NEW). RR 2009, c. 2, §14 (COR). 2009, c. 525, §§3-8 (AMD). 2011, c. 376, §§6-11 (AMD).



10 §1376. Late fees

1. Imposition of late fee. An operator may impose a reasonable late fee in accordance with this section for each service period that an occupant does not pay rent when due, as long as the due date for the rental payment is not earlier than the day before the first day of the service period to which the rental payment applies. A late fee may not be imposed if the occupant makes a rental payment in full by the 3rd day after the due date.

[ 2003, c. 274, §2 (NEW) .]

2. Conditions in writing. An operator may not impose a late fee unless the amount of that fee and the conditions for imposing that fee are stated in 12-point type in a written rental agreement or an addendum to that agreement.

[ 2003, c. 274, §2 (NEW) .]

3. Permissible late fees. A late fee of $20 for each late rental payment or 20% of the amount of each rental payment, whichever is greater, is reasonable and does not constitute a penalty.

[ 2003, c. 274, §2 (NEW) .]

4. Recovery of reasonable expenses. An operator may recover from the occupant any reasonable expense incurred in rent collection or lien enforcement in addition to the late fee permitted by subsection 1.

[ 2003, c. 274, §2 (NEW) .]

SECTION HISTORY

2003, c. 274, §2 (NEW).



10 §1377. Effects of violations

It is a violation of the Maine Unfair Trade Practices Act if: [2009, c. 525, §9 (NEW).]

1. Occupant fails to take measures to protect personal information. An occupant fails to take appropriate measures to protect personal information of clients, customers or others with whom the occupant does business;

[ 2009, c. 525, §9 (NEW) .]

2. Purchaser fails to return personal information. A purchaser of any personal property under this Act intentionally fails to return to the operator any personal information of clients, customers or others with whom the occupant does business; and

[ 2009, c. 525, §9 (NEW) .]

3. Operator conducts lien sale of personal information. An operator has a reasonable belief that a leased space contains personal information relating to clients, customers or others with whom the occupant does business and nonetheless intentionally conducts a lien sale of personal information relating to clients, customers or others with whom the occupant does business.

[ 2009, c. 525, §9 (NEW) .]

SECTION HISTORY

2009, c. 525, §9 (NEW).



10 §1378. Abandonment

In the case of an abandoned leased space, the operator has the right to immediately take possession of the leased space and dispose of any personal property in the leased space by any means at the operator's discretion. [2011, c. 376, §12 (NEW).]

SECTION HISTORY

2011, c. 376, §12 (NEW).






Chapter 212-A: MAINE MARINA AND BOATYARD STORAGE ACT

10 §1381. Short title

This Act may be known and cited as the "Maine Marina and Boatyard Storage Act." [1993, c. 263, §1 (NEW).]

SECTION HISTORY

1993, c. 263, §1 (NEW).



10 §1382. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 263, §1 (NEW).]

1. Default. "Default" means the failure to pay obligations incurred by the storage of a boat, boat motor or boat trailer.

[ 1993, c. 263, §1 (NEW) .]

2. Facility. "Facility" means a marina, boatyard or marine repair facility that provides, as part of its commercial operation, the storage of boats, boat motors or boat trailers.

[ 1993, c. 263, §1 (NEW) .]

3. Lienholder. "Lienholder" or "lienholder of record" means a person who claims an interest in or lien on the property pursuant to a financing statement filed with the Secretary of State or other public filing.

[ 1993, c. 263, §1 (NEW) .]

4. Property. "Property" means a boat, boat motor or boat trailer in storage at a facility.

[ 1993, c. 263, §1 (NEW) .]

SECTION HISTORY

1993, c. 263, §1 (NEW).



10 §1383. Lien

1. Lien created. A facility owner has a lien on property stored at that facility for rent, labor or other charges and for expenses reasonably incurred in the sale of that property under the provisions of this chapter.

[ 1993, c. 263, §1 (NEW) .]

2. Exclusion. This chapter does not create a lien on a documented vessel subject to a preferred ship mortgage or other preferred maritime lien pursuant to 46 United States Code, Chapter 313.

[ 2011, c. 691, Pt. A, §2 (AMD) .]

SECTION HISTORY

1993, c. 263, §1 (NEW). 2011, c. 691, Pt. A, §2 (AMD).



10 §1384. Notice of lien

A property owner must be notified of the lien created by this chapter before enforcement of the lien by a facility owner. Notification of the lien created by this chapter is satisfied by: [1993, c. 263, §1 (NEW).]

1. Written storage agreement. A written storage agreement signed by the property owner that includes a notice of the lien created by this chapter; or

[ 1993, c. 263, §1 (NEW) .]

2. Written notice of lien. Written notification of the lien sent by the facility owner to the property owner.

[ 1993, c. 263, §1 (NEW) .]

A facility owner who does not have a written storage agreement that includes a notice of the lien created by this chapter may not initiate an enforcement action under section 1385 until 30 days after the written notice of a lien required by subsection 2 is delivered to the property owner. [1993, c. 263, §1 (NEW).]

SECTION HISTORY

1993, c. 263, §1 (NEW).



10 §1385. Enforcement of lien

A facility owner may enforce a lien created by this chapter only if the property owner has been notified of the lien as required by section 1384. [1993, c. 263, §1 (NEW).]

1. Sale; use of proceeds. If a property owner is in default for a period of more than 90 days, a facility owner may enforce a lien by selling the stored property at a commercially reasonable public sale for cash. As used in this section, "commercially reasonable" has the same meaning as in the Uniform Commercial Code. The proceeds of the sale must be applied in the following order:

A. To the reasonable expenses of the sale incurred by the facility owner including, to the extent not prohibited by law, reasonable attorney's fees and legal expenses; [1993, c. 263, §1 (NEW).]

B. To the satisfaction of the lien created by this chapter; [1993, c. 263, §1 (NEW).]

C. To the satisfaction of all other liens on the property held by all lienholders of record to be paid in the order of priority; and [1993, c. 263, §1 (NEW).]

D. To the extent that the proceeds of sale exceed the sum of the foregoing, the surplus must be paid by the facility owner to the property owner. [1993, c. 263, §1 (NEW).]

If proceeds of the sale are not sufficient to satisfy the property owner's outstanding obligations to the facility owner or any lienholder of record, the property owner remains liable to the facility owner or lienholder for the deficiency.

[ 1993, c. 263, §1 (NEW) .]

2. Advertisement; notice of default. Before conducting a sale under this section, the facility owner shall:

A. Send a notice of default to the property owner. The facility owner shall provide a copy of the notice to each lienholder of record. The notice must include:

(1) A statement that the property is subject to a lien held by the facility owner;

(2) A statement of the facility owner's claim indicating the charges due on the date of the notice, the amount of any additional charges that will become due before the date of sale and the date those additional charges will become due;

(3) A demand for payment of the charges due within a specified time not less than 30 days after the date the notice is delivered to the property owner and all lienholders of record;

(4) A statement that unless the claim is paid within the time stated the property will be sold, specifying the time and place of the sale; and

(5) The name, street address and telephone number of the facility owner, or the facility owner's designated agent, whom the property owner may contact to respond to the notice; and [1993, c. 263, §1 (NEW).]

B. After the expiration of the 30-day period set forth in paragraph A, publish an advertisement of the sale once a week for 2 consecutive weeks in a newspaper of general circulation in the area where the sale is to be held. The advertisement must include a general description of the property, the name of the property owner and the time and place of the sale. The date of the sale must be more than 15 days after the date the first advertisement of the sale is published. [1993, c. 263, §1 (NEW).]

[ 1993, c. 263, §1 (NEW) .]

3. Location of sale. A sale under this chapter must be held at the facility or at the nearest suitable location.

[ 1993, c. 263, §1 (NEW) .]

4. Purchasers. A purchaser of property sold at a commercially reasonable sale pursuant to this chapter takes the property free and clear of any rights of persons against whom the lien was valid and all other lienholders of record.

[ 1993, c. 263, §1 (NEW) .]

5. Facility owner liability. If the facility owner complies with the provisions of this chapter, the facility owner's liability is as follows.

A. To a lienholder of record, the facility owner's liability is limited to payment from the net proceeds received from the sale of the property. [1993, c. 263, §1 (NEW).]

B. To the property owner, the facility owner's liability is limited to the net proceeds received from the sale of the property after payment in full of all lienholders of record. [1993, c. 263, §1 (NEW).]

[ 1993, c. 263, §1 (NEW) .]

6. Denying access to storage facility. A facility owner may deny a property owner who has been notified under subsection 2 access to the storage facility, except that the property owner is entitled to access to the facility during normal business hours for the purpose of satisfying the lien or viewing and verifying the condition of the property.

[ 1993, c. 263, §1 (NEW) .]

7. Notices. Except as otherwise provided, all notices required by this chapter must be sent by registered or certified mail, return receipt requested. Notices sent to a facility owner must be sent to the owner's business address or to the address of the owner's designated representative. Notices to a property owner must be sent to the property owner at the property owner's last known address. Notices to a lienholder of record must be sent to the address of the lienholder as provided in the public filings that serve to perfect the lienholder's interest in the property. Notices are considered delivered on the date the recipient of the notice signs the return receipt or, if the notice is undeliverable, the date the post office last attempts to deliver the notice.

[ 1993, c. 263, §1 (NEW) .]

SECTION HISTORY

1993, c. 263, §1 (NEW).



10 §1386. Cessation of enforcement actions

A facility owner shall cease enforcement actions immediately if: [1993, c. 263, §1 (NEW).]

1. Payment by owner. The property owner pays the facility owner the full amount necessary to satisfy the lien. At any time before the conclusion of a sale conducted under this chapter, the property owner may redeem the property by paying the full amount necessary to satisfy the lien; or

[ 1993, c. 263, §1 (NEW) .]

2. Payment by other lienholders. A person other than the facility owner who has a lien on the property pays the facility owner the full amount necessary to satisfy the lien held by the facility owner. Upon payment by a lienholder of record, the facility owner shall hold the property for the benefit of and at the direction of that lienholder and may not deliver possession of the property to the property owner. Unless the facility owner and the lienholder enter into a new storage agreement, the lienholder shall arrange removal of the property from the facility.

[ 1993, c. 263, §1 (NEW) .]

SECTION HISTORY

1993, c. 263, §1 (NEW).






Chapter 212-B: CONSUMER ARBITRATION AGREEMENTS

10 §1391. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 250, §1 (NEW).]

1. Administrator.

[ 2009, c. 572, §1 (RP) .]

2. Consumer. "Consumer" means an individual who uses, purchases, acquires, attempts to purchase or acquire or is offered or furnished goods or services, other than insurance, for personal, family or household purposes.

[ 2009, c. 572, §2 (AMD) .]

3. Consumer arbitration. "Consumer arbitration" means binding arbitration under a consumer arbitration agreement in which a party to the arbitration is a consumer.

[ 2007, c. 250, §1 (NEW) .]

4. Consumer arbitration agreement. "Consumer arbitration agreement" means a standard contract with a consumer concerning the use of, purchase of, acquisition of, attempt to purchase or acquire, offer of or furnishing of goods or services, other than insurance, for personal, family or household purposes.

[ 2009, c. 572, §3 (AMD) .]

4-A. Financial interest. "Financial interest" means holding a position in a business as an officer, director, trustee, member or partner or any position in management or ownership of more than 5% interest in the business.

[ 2009, c. 572, §4 (NEW) .]

5. Provider. "Provider" means a person that provides consumer arbitration or services related to consumer arbitration.

[ 2007, c. 250, §1 (NEW) .]

SECTION HISTORY

2007, c. 250, §1 (NEW). 2007, c. 273, Pt. B, §6 (REV). 2009, c. 572, §§1-4 (AMD).



10 §1392. Reporting by arbitration service providers (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 250, §1 (NEW). 2009, c. 572, §5 (RP).



10 §1393. Consumer arbitration agreements

1. Limitation on agreements. A consumer arbitration agreement not allowed under federal law is void and unenforceable.

[ 2009, c. 572, §6 (NEW) .]

2. Costs and fees. In a provider’s initial notice or communication to a consumer, the provider must clearly and conspicuously disclose the estimated expenses of any arbitration, including:

A. The filing fee; [2009, c. 572, §6 (NEW).]

B. The average daily cost for an arbitrator and hearing room; [2009, c. 572, §6 (NEW).]

C. Any other charge that an arbitrator or provider may assess; and [2009, c. 572, §6 (NEW).]

D. The proportion of expenses listed under this subsection borne by each party if the consumer prevails and if the consumer does not prevail. [2009, c. 572, §6 (NEW).]

An expense required to be disclosed under this subsection does not include attorney's fees. A person required to disclose an expense under this subsection does not violate this subsection when an actual expense exceeds an estimate if the estimate was reasonable and made in good faith.

[ 2009, c. 572, §6 (NEW) .]

3. Violation. A violation of subsection 2 does not render the consumer arbitration agreement unenforceable but may be considered by a court in a determination of whether the agreement is unconscionable or otherwise unenforceable under another law. If a provider violates subsection 2, a person or the Attorney General may request a court of competent jurisdiction to enjoin the provider in violation from violating subsection 2 in a subsequent consumer arbitration. A provider found to be in violation of this section or that conforms to this section after an action is commenced is liable for the court costs and reasonable attorney's fees of the party bringing the action.

[ 2009, c. 572, §6 (NEW) .]

SECTION HISTORY

2009, c. 572, §6 (NEW).



10 §1394. Arbitration service providers

1. Providers of consumer arbitrations. Beginning January 1, 2011, a provider shall collect, publish at least quarterly and make available to the public in a computer-searchable format, which must be available on the publicly accessible website of the provider, if any, and on paper upon request, all of the following information for each consumer arbitration with which the provider was involved:

A. The name of the nonconsumer party, if the nonconsumer party is a corporation or other business entity; [2009, c. 572, §7 (NEW).]

B. The type of dispute involved, such as goods, banking, wireless communications, health care, debt collection and employment; [2009, c. 572, §7 (NEW).]

C. If the dispute involved employment, the amount of the employee's annual wage divided into the following ranges:

(1) Less than $100,000;

(2) From $100,000 to $250,000; or

(3) More than $250,000; [2009, c. 572, §7 (NEW).]

D. Whether the consumer was the prevailing party; [2009, c. 572, §7 (NEW).]

E. The number of times a business that is a party to the consumer arbitration had previously been a party to a mediation or arbitration in which the provider was involved; [2009, c. 572, §7 (NEW).]

F. Whether the consumer was represented by an attorney; [2009, c. 572, §7 (NEW).]

G. The dates the provider received the demand for arbitration, the arbitrator was appointed and the disposition of the arbitration was rendered; [2009, c. 572, §7 (NEW).]

H. The type of disposition of the arbitration, including withdrawal, abandonment, settlement, award after hearing, award without hearing, default and dismissal without hearing; [2009, c. 572, §7 (NEW).]

I. The amount of the claim and the amount of any award or relief granted; [2009, c. 572, §7 (NEW).]

J. The name of the arbitrator, the amount of the arbitrator's fee for the arbitration and the percentage of the arbitrator's fee allocated to each party; and [2009, c. 572, §7 (NEW).]

K. Whether the provider has or within the preceding year had a financial interest in a party or the legal representation of a party in the arbitration or a party or legal representative of a party in the arbitration has or within the preceding year had a financial interest in the provider. [2009, c. 572, §7 (NEW).]

Once the information is published and made available, it must remain available for at least 5 years. If the information required by this subsection is available in a computer-searchable format and downloadable for free on the provider's publicly accessible website, the provider may charge a requestor for the cost of copying the information on paper. If the information required by this subsection is not available for free on the provider's publicly accessible website, the provider may not charge a requestor for the information in paper form.

[ 2009, c. 572, §7 (NEW) .]

2. Notice to Attorney General; links on website. A provider that provides arbitration services in this State shall notify the consumer protection division of the Office of the Attorney General in writing of any website upon which the information required under subsection 1 is posted. The provider shall inform the consumer protection division of the Office of the Attorney General if it discontinues the use of any website previously reported. The Attorney General shall include the links to the providers on the Attorney General’s publicly accessible website.

[ 2009, c. 572, §7 (NEW) .]

3. Liability in providing information. A provider has no liability for collecting, publishing or distributing the information required under subsection 1.

[ 2009, c. 572, §7 (NEW) .]

SECTION HISTORY

2009, c. 572, §7 (NEW).






Chapter 212-C: REGULATION OF EXCHANGE FACILITATORS

10 §1395. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 61, §1 (NEW).]

1. Administrator. "Administrator" means the Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation.

[ 2009, c. 61, §1 (NEW) .]

2. Affiliated. "Affiliated" means a person, directly or indirectly through one or more intermediaries, who controls, is controlled by or is under common control of, another person.

[ 2009, c. 61, §1 (NEW) .]

3. Client. "Client" means the taxpayer with whom the exchange facilitator enters into an agreement described in subsection 4, paragraph A.

[ 2009, c. 61, §1 (NEW) .]

4. Exchange facilitator. "Exchange facilitator" means a person that does any of the following:

A. Facilitates, for a fee, an exchange of like-kind property by entering into an agreement with a taxpayer by which the exchange facilitator acquires from the taxpayer the contractual rights to sell the taxpayer's relinquished property located in this State and transfers a replacement property to the taxpayer as a qualified intermediary as that term is defined under United States Treasury Regulation Section 1.1031(k)-1(g)(4) or enters into an agreement with the taxpayer to take title to a property in this State as an exchange accommodation titleholder as that term is defined in United States Internal Revenue Service Revenue Procedure 2000-37 or enters into an agreement with a taxpayer to act as a qualified trustee or qualified escrow holder as those terms are defined under United States Treasury Regulation Section 1.1031(k)-1(g)(3), except as provided in section 1396; [2009, c. 61, §1 (NEW).]

B. Maintains an office in this State for the purpose of soliciting business as an exchange facilitator; or [2009, c. 61, §1 (NEW).]

C. Purports to be an exchange facilitator by advertising any of the services listed in paragraph A or soliciting clients in printed publications, direct mail, television or radio advertisements, telephone calls, facsimile transmissions or other electronic communications directed to the general public in this State for purposes of providing any of those services. [2009, c. 61, §1 (NEW).]

[ 2009, c. 61, §1 (NEW) .]

5. Fee. "Fee" means compensation of any nature, direct or indirect, monetary or in-kind, that is received by a person or related person as defined in the United States Internal Revenue Code, Section 267(b) or 707(b) for any services relating to or incidental to the exchange of like-kind property.

[ 2009, c. 61, §1 (NEW) .]

6. Financial institution. "Financial institution" means a bank, credit union, savings and loan association, savings bank or trust company or other similar depository or nondepository financial institution including an institution whose accounts are insured by the full faith and credit of the United States, the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund or other similar or successor programs as well as an affiliate or subsidiary of such institution.

[ 2009, c. 61, §1 (NEW) .]

7. Person. "Person" means an individual, corporation, partnership, limited liability company, joint venture, association, joint stock company, trust or any other form of legal entity, including agents and employees of a person.

[ 2009, c. 61, §1 (NEW) .]

8. Prudent investor standard. "Prudent investor standard" means the prudent investor standard referenced in Title 18-B, Part 1, section 901, subsection 1.

[ 2009, c. 61, §1 (NEW) .]

SECTION HISTORY

2009, c. 61, §1 (NEW).



10 §1396. License; requirements

1. License. A person may not directly or indirectly engage in or carry on, or purport to engage in or carry on, the business of, or act in the capacity of, an exchange facilitator in this State without first obtaining a license from the administrator in accordance with this chapter.

[ 2009, c. 61, §1 (NEW) .]

2. Issuance of license. An application for a license as an exchange facilitator must be in writing and filed with the administrator in the manner and form prescribed by the administrator. The administrator shall set an application fee for a primary office not to exceed $350 and for any branch offices not to exceed $200. All funds received by the administrator under this chapter are appropriated for the use of the administrator.

[ 2009, c. 61, §1 (NEW) .]

3. Renewal. On or before April 30th of each year, an exchange facilitator licensed under this chapter shall pay an annual license renewal fee of $150 and shall file with the administrator a renewal form containing such information as the administrator may require.

[ 2009, c. 61, §1 (NEW) .]

4. Place of business; name. An exchange facilitator licensed under this chapter shall maintain a home office as its principal location for the transaction of exchange facilitator business. The administrator may issue additional branch licenses to the same exchange facilitator licensee upon compliance with all the provisions of this chapter governing the issuance of a single exchange facilitator license. An exchange facilitator may not engage in the exchange facilitator business at any place of business for which it does not hold a license or engage in business under any other name than that on the license.

[ 2009, c. 61, §1 (NEW) .]

5. Exemptions. The following persons described in this subsection are exempt from the requirements of this chapter:

A. A taxpayer or a disqualified person, as that term is defined under United States Treasury Regulation Section 1.1031(k)-1(k), seeking to qualify for the nonrecognition provisions of Section 1031 of the United States Internal Revenue Code of 1986, as amended; [2009, c. 61, §1 (NEW).]

B. A financial institution; [2009, c. 61, §1 (NEW).]

C. A title insurance company, underwritten title company or escrow company that is acting solely as a qualified escrow holder or qualified trustee, as those terms are defined under United States Treasury Regulation Section 1.1031(k)-1(g)(3), and that is not facilitating exchanges; [2009, c. 61, §1 (NEW).]

D. A person that advertises for and teaches seminars or classes or otherwise makes a presentation to attorneys, accountants, real estate professionals, tax professionals or other professionals, when the primary purpose is to teach the professionals about tax-deferred exchanges or to train them to act as exchange facilitators; [2009, c. 61, §1 (NEW).]

E. A qualified intermediary, as that term is defined under United States Treasury Regulation Section 1.1031(k)-1(g)(4), who holds exchange funds from the disposition of relinquished property located outside this State; [2009, c. 61, §1 (NEW).]

F. An entity in which an exchange accommodation titleholder has a 100% interest and that is used by the exchange accommodation titleholder as defined in United States Internal Revenue Service Revenue Procedure 2003-37 to take title to property in this State; [2009, c. 61, §1 (NEW).]

G. A person licensed to practice law in this State while engaged in the performance of the person's professional duties, except an attorney or law firm actively engaging in a separate business as an exchange facilitator; [2009, c. 61, §1 (NEW).]

H. A real estate company, broker or salesperson licensed by and subject to the jurisdiction of this State while performing acts in the course of or incidental to sales or purchases of real or personal property handled or negotiated by the real estate company, broker or salesperson; [2009, c. 61, §1 (NEW).]

I. A receiver, trustee in bankruptcy, executor, administrator, guardian or other person acting under the supervision or order of a court of this State or of a federal court; [2009, c. 61, §1 (NEW).]

J. A person licensed in this State as a certified public accountant while engaged in the performance of the person's professional duties who is not actively engaged in a separate business as an exchange facilitator; [2009, c. 61, §1 (NEW).]

K. A regulated lender subject to the licensing requirements of Title 9-A to the extent the lender is not engaged in a separate business as an exchange facilitator; [2009, c. 61, §1 (NEW).]

L. Any federal or state agency and its political subdivisions; and [2009, c. 61, §1 (NEW).]

M. A loan broker subject to the licensing requirements of Title 9-A, Article 10 to the extent the loan broker is not engaged in a separate business as an exchange facilitator. [2009, c. 61, §1 (NEW).]

[ 2009, c. 61, §1 (NEW) .]

SECTION HISTORY

2009, c. 61, §1 (NEW).



10 §1397. Financial responsibility and insurance coverage requirements

1. Financial responsibility. An exchange facilitator shall at all times comply with one or more of the following:

A. Maintain a fidelity bond or bonds in an amount not less than $250,000, executed by an insurer authorized to do business in this State; [2009, c. 61, §1 (NEW).]

B. Deposit an amount of cash or securities or irrevocable letters of credit in an amount not less than $250,000 in an interest-bearing deposit account or a money market account with a financial institution. Interest on that amount must accrue to the exchange facilitator; or [2009, c. 61, §1 (NEW).]

C. Deposit all exchange funds in a qualified escrow account or qualified trust, as those terms are defined under United States Treasury Regulation Section 1.1031(k)-1(g)(3), with a financial institution and provide that any withdrawals from that escrow account or trust require that person's and the client's written authorization. [2009, c. 61, §1 (NEW).]

An exchange facilitator may maintain a bond or bonds or deposit an amount of cash or securities or irrevocable letters of credit in excess of the minimum required amounts. If an exchange facilitator is listed as a named insured on one or more fidelity bonds totaling at least $250,000, the requirements of this subsection are deemed satisfied.

[ 2009, c. 61, §1 (NEW) .]

2. Insurance or alternative coverage. An exchange facilitator shall at all times comply with either of the following:

A. Maintain an errors and omissions insurance policy in an amount not less than $100,000, executed by an insurer authorized to do business in this State; or [2009, c. 61, §1 (NEW).]

B. Deposit an amount of cash, securities or irrevocable letters of credit in an amount not less than $100,000 in an interest-bearing deposit account or a money market account with a financial institution. Interest on that amount must accrue to the exchange facilitator. [2009, c. 61, §1 (NEW).]

An exchange facilitator may maintain insurance or deposit an amount of cash or securities or irrevocable letters of credit in excess of the minimum required amounts. If an exchange facilitator is listed as a named insured on an errors and omissions policy of at least $100,000, the requirements of this section are deemed satisfied.

[ 2009, c. 61, §1 (NEW) .]

SECTION HISTORY

2009, c. 61, §1 (NEW).



10 §1398. Duties of exchange facilitators; prohibited activities

1. Duty to client. An exchange facilitator shall act as a custodian for all exchange funds, including, but not limited to, money, property, other consideration or instruments received by the person from, or on behalf of, a client, except funds received as the person's compensation. An exchange facilitator shall invest those exchange funds in investments that meet a prudent investor standard and that satisfy the investment goals of liquidity and preservation of principal. For purposes of this subsection, a prudent investor standard is violated if any of the following occurs:

A. Exchange funds are knowingly commingled by the exchange facilitator with the operating accounts of the exchange facilitator; [2009, c. 61, §1 (NEW).]

B. Exchange funds are loaned or otherwise transferred to any person or entity, other than a financial institution, that is affiliated with or related to the exchange facilitator. This paragraph does not apply to the transfer of funds from an exchange facilitator to an exchange accommodation titleholder as defined in United States Internal Revenue Service Revenue Procedure 2003-37 in accordance with an exchange contract; or [2009, c. 61, §1 (NEW).]

C. Exchange funds are invested in a manner that does not provide sufficient liquidity to meet the exchange facilitator's contractual obligations to its clients and does not preserve the principal of the exchange funds. [2009, c. 61, §1 (NEW).]

Exchange funds are not subject to execution or attachment on any claim against the exchange facilitator. An exchange facilitator may not knowingly keep, or cause to be kept, any money in any bank, credit union, or other financial institution under a name designating the money as belonging to the client of any exchange facilitator, unless that money belongs to that client and was actually entrusted to the exchange facilitator by that client.

[ 2009, c. 61, §1 (NEW) .]

2. Notice of change in control. An exchange facilitator shall notify all existing exchange clients whose relinquished property is located in this State, or whose replacement property held under a qualified exchange accommodation agreement is located in this State, of any change in control of the exchange facilitator. The notice must be provided within 10 business days of the effective date of the change in control by hand delivery, facsimile transmission, e-mail, overnight mail or first-class mail, and must be posted on the exchange facilitator's publicly accessible website for at least 90 days following the change in control. The notice must include the name, address and other contact information of the transferees. For purposes of this subsection, "change in control" means any transfer of more than 50% of the assets or ownership interests, directly or indirectly, of the exchange facilitator.

[ 2009, c. 61, §1 (NEW) .]

3. Prohibitions. A person engaged in business as an exchange facilitator may not do any of the following:

A. Make any material misrepresentations concerning any like-kind exchange transaction that are intended to mislead; [2009, c. 61, §1 (NEW).]

B. Pursue a continued or flagrant course of misrepresentation, or make false statements through advertising or otherwise; [2009, c. 61, §1 (NEW).]

C. Fail, within a reasonable time, to account for any money or property belonging to others that may be in the possession of, or under control of, the person; [2009, c. 61, §1 (NEW).]

D. Engage in any conduct constituting fraudulent or dishonest dealings; [2009, c. 61, §1 (NEW).]

E. Commit any crime involving fraud, misrepresentation, deceit, embezzlement, misappropriation of funds, robbery or theft; or [2009, c. 61, §1 (NEW).]

F. Materially fail to fulfill its contractual duties to a client to deliver property or funds to the client, unless that failure is due to circumstances beyond the control of the person engaging in business as an exchange facilitator. [2009, c. 61, §1 (NEW).]

[ 2009, c. 61, §1 (NEW) .]

SECTION HISTORY

2009, c. 61, §1 (NEW).



10 §1399. Civil liability

1. Claim on bonds, deposits or letters of credit. The administrator may file a claim on behalf of any client or clients on the bonds, deposits or letters of credit described in section 1397, subsection 1 to recover the damages as a result of financial loss or damages by reason of the failure of an exchange facilitator to comply with this chapter.

[ 2009, c. 61, §1 (NEW) .]

2. Civil action. A person may bring a civil action in a court of competent jurisdiction against an exchange facilitator for any violation of this chapter.

[ 2009, c. 61, §1 (NEW) .]

SECTION HISTORY

2009, c. 61, §1 (NEW).



10 §1400. Powers and duties of the administrator

1. Rules. In addition to any other powers and duties of the administrator authorized by law, the administrator may adopt rules as necessary to carry out the purposes of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 61, §1 (NEW) .]

2. Examinations and investigations. The administrator may examine or investigate the books, records and accounts of each exchange facilitator, within or without the State, at intervals the administrator considers necessary. The administrator may assess the exchange facilitator for the actual costs of the examination pursuant to Title 9-A, Article 6.

[ 2009, c. 61, §1 (NEW) .]

3. Enforcement. The administrator may undertake any action authorized pursuant to Title 9-A, Article 6 to ensure compliance with this chapter.

[ 2009, c. 61, §1 (NEW) .]

SECTION HISTORY

2009, c. 61, §1 (NEW).






Chapter 212-D: REGULATION OF RESIDENTIAL REAL ESTATE SETTLEMENT AGENCIES

10 §1400-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 61, §2 (NEW).]

1. Administrator. "Administrator" means the Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation.

[ 2009, c. 61, §2 (NEW) .]

2. Financial institution. "Financial institution" means a bank, credit union, savings and loan association, savings bank, trust company or other similar depository or nondepository financial institution, including an institution whose accounts are insured by the full faith and credit of the United States, the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund or other similar or successor programs as well as an affiliate or subsidiary of such financial institution.

[ 2009, c. 61, §2 (NEW) .]

3. Settlement agency. "Settlement agency" means the person responsible for conducting the settlement or disbursement of settlement proceeds in a residential real estate transaction effecting the sale, transfer, encumbrance or lease to another person of real or personal property located in this State. "Settlement agency" includes an individual, corporation, limited liability company, partnership or other entity conducting the settlement and disbursement of settlement proceeds.

[ 2009, c. 61, §2 (NEW) .]

4. Settlement agent. "Settlement agent" means a person engaged in the business of settlements on behalf of a settlement agency.

[ 2009, c. 61, §2 (NEW) .]

5. Settlement. "Settlement" means the receipt of loan funds, loan documents or other documents or funds to carry out the contractual terms of a residential real estate transaction.

[ 2009, c. 61, §2 (NEW) .]

SECTION HISTORY

2009, c. 61, §2 (NEW).



10 §1400-B. Registration; requirements

1. Registration. A person may not directly or indirectly engage in or carry on, or purport to engage in or carry on, the business of, or act in the capacity of, a settlement agency in this State without first registering with the administrator in accordance with this chapter. The registration must be in a manner and form prescribed by the administrator. The administrator shall set a registration fee for a primary office or a branch office not to exceed $25. All funds received by the administrator under this chapter are appropriated for the use of the administrator.

[ 2009, c. 61, §2 (NEW) .]

2. Exemptions. This chapter does not apply to:

A. A person licensed to practice law in this State while engaged in the performance of the person's professional duties, except an attorney or law firm actively engaging in a separate business as a settlement agency; [2009, c. 61, §2 (NEW).]

B. Individual settlement agents, working on behalf of a settlement agency registered or exempt under this section; [2009, c. 61, §2 (NEW).]

C. A real estate company, broker or salesperson licensed by and subject to the jurisdiction of this State while performing acts in the course of or incidental to sales or purchases of real or personal property handled or negotiated by the real estate company, broker or salesperson; [2009, c. 61, §2 (NEW).]

D. A receiver, trustee in bankruptcy, executor, administrator, guardian or other person acting under the supervision or order of a court of this State or of a federal court; [2009, c. 61, §2 (NEW).]

E. A person licensed in this State as a certified public accountant while engaged in the performance of the person's professional duties who is not actively engaged in a separate business as a settlement agency; [2009, c. 61, §2 (NEW).]

F. A financial institution; [2009, c. 61, §2 (NEW).]

G. A regulated lender subject to the licensing requirements of Title 9-A to the extent the lender is not engaged in a separate business as a settlement agency; [2009, c. 61, §2 (NEW).]

H. Any federal or state agency and its political subdivisions; and [2009, c. 61, §2 (NEW).]

I. A loan broker subject to the requirements of Title 9-A, Article 10 to the extent the loan broker is not engaged in a separate business as a settlement agency. [2009, c. 61, §2 (NEW).]

[ 2009, c. 61, §2 (NEW) .]

3. Renewal. On or before April 30th of each year, a settlement agency registered under this chapter shall pay an annual renewal fee of $25 and shall file with the administrator a renewal form containing such information as the administrator may require.

[ 2009, c. 61, §2 (NEW) .]

4. Place of business; name. A settlement agency registered under this chapter shall maintain a home office as its principal location for the transaction of settlement business. The administrator may issue additional branch registrations to the same settlement agency upon compliance with all the provisions of this chapter governing the issuance of a single settlement agency registration. For purposes of this subsection, the conducting of a settlement by mail or at a remote location for the convenience of the parties by a settlement agent based out of the settlement agency's registered principal office or registered branch office is not considered the transaction of settlement business at a place of business other than the registered location of the settlement agency.

[ 2009, c. 61, §2 (NEW) .]

5. Examinations and investigations. Upon any complaint alleging a violation of law, including the Funded Settlement Act, the federal Real Estate Settlement Procedures Act of 1974, 12 United States Code, Section 2601 et seq. or the Maine Consumer Credit Code, the administrator may examine or investigate the books, records and accounts of a settlement agency.

[ 2009, c. 61, §2 (NEW) .]

6. Enforcement. The administrator may undertake any action authorized pursuant to Title 9-A, Article 6 to ensure compliance with this chapter. Nothing in this subsection may be construed to affect the ability of a settlement company to assert the attorney-client privilege. With respect to a settlement company that is owned or operated by an attorney licensed in this State, the administrator shall notify the Board of Overseers of the Bar of any enforcement action taken by the administrator pursuant to this chapter.

[ 2009, c. 61, §2 (NEW) .]

SECTION HISTORY

2009, c. 61, §2 (NEW).






Chapter 213: MANUFACTURED HOUSING WARRANTIES

10 §1401. Scope

All new manufactured homes sold by a dealer are covered by the warranties established by this chapter. [1993, c. 642, §2 (AMD).]

SECTION HISTORY

1973, c. 435, (NEW). 1973, c. 788, §42 (AMD). 1989, c. 805, §1 (RPR). 1993, c. 642, §2 (AMD).



10 §1402. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1973, c. 435, (NEW).]

1. Dealer. "Dealer" includes a person who customarily sells manufactured housing to consumers and is subject to the jurisdiction of this State under Title 14, section 704-A.

[ 1993, c. 642, §3 (AMD) .]

2. Mobile home.

[ 1993, c. 642, §4 (RP) .]

3. Installer. "Installer" means any person, including but not limited to a dealer or mechanic, who installs or sets up manufactured housing for a buyer.

[ 1993, c. 642, §5 (NEW) .]

4. Manufactured housing. "Manufactured housing" has the same meaning as set forth in section 9002, subsection 7, paragraphs A and B.

[ 1993, c. 642, §5 (NEW) .]

SECTION HISTORY

1973, c. 435, (NEW). 1975, c. 252, §1 (AMD). 1989, c. 805, §2 (AMD). 1989, c. 878, §§H1,2 (AMD). 1993, c. 642, §§3-5 (AMD).



10 §1403. Application

1. Warranty on housing. The warranty established in section 1404 applies to:

A. The manufacturer of manufactured housing; [1993, c. 642, §6 (NEW).]

B. The dealer who sells manufactured housing to the buyer; and [1993, c. 642, §6 (NEW).]

C. A person who, in the ordinary course of business and under contract with or as an employee or agent of a dealer located in another state, transports manufactured housing into the State or installs manufactured housing transported into the State. [1993, c. 642, §6 (NEW).]

[ 1993, c. 642, §6 (RPR) .]

2. Warranty on installation. The warranty established in section 1404-A applies to the installer of manufactured housing. When the dealer subcontracts with an installer for the installation of manufactured housing in the State, the dealer and the installer are jointly and severally liable for the warranty established in section 1404-A.

[ 1993, c. 642, §6 (RPR) .]

3. Carrier; installer.

[ 1993, c. 642, §6 (RP) .]

SECTION HISTORY

1973, c. 435, (NEW). 1989, c. 805, §3 (RPR). 1993, c. 642, §6 (RPR).



10 §1404. Written warranty; contents

A statutory warranty is hereby established under which both the manufacturer and the dealer certify that to the best of their knowledge, the new mobile home is free from any substantial defects in materials and workmanship. The dealer shall deliver the written warranty to the buyer at the time of sale and the warranty shall contain the following terms: [1989, c. 717, §1 (AMD).]

1. Defects. That the mobile home is free from any substantial defects in materials or workmanship;

[ 1973, c. 435, (NEW) .]

2. Corrective action. That the manufacturer or dealer or both shall take appropriate corrective action at the site of the manufactured home in instances of substantial defects in materials or workmanship, which become evident within one year from the date of the delivery of the manufactured home to the consumer, provided the consumer or the consumer's transferee gives written notice of such defects to the manufacturer or dealer at the manufacturer's or dealer's business address not later than one year and 10 days after date of delivery;

[ 2007, c. 402, Pt. B, §1 (AMD) .]

3. Liability. That the manufacturer and dealer shall be jointly and severally liable to the consumer for the fulfillment of the terms of warranty, and the consumer may notify either one or both of the need for appropriate corrective action in instances of substantial defects in materials or workmanship;

[ 1973, c. 754, §2 (NEW) .]

4. Name, address and phone number of manufacturer. That the name, address and phone number of the manufacturer and the dealer where the consumer must mail or deliver written notice of defects to either the dealer or the manufacturer, or both, shall be set forth in the document;

[ 1973, c. 754, §2 (NEW) .]

5. Responsibility. That while the manufacturers of any or all appliances may also issue their own warranties, the primary responsibility for appropriate corrective action under the warranty rests with the dealer and manufacturer, and the consumer should report all complaints to the dealer and manufacturer initially; and

[ 1989, c. 717, §2 (AMD) .]

6. Warranty supplemental. That this statutory warranty is in addition to any express warranty provided by the manufacturer or dealer and any warranty created by state or federal law, including the implied warranties of merchantability and fitness for a specific purpose. The Manufactured Housing Board, in consultation with the Department of the Attorney General, shall prepare a written warranty form that contains the terms of subsections 1 to 5 and shall ensure that this warranty form is distributed to all dealers and manufacturers doing business in this State.

[ 1989, c. 717, §3 (NEW) .]

SECTION HISTORY

1973, c. 435, (NEW). 1973, c. 754, §§1,2 (AMD). 1989, c. 717, §§1-3 (AMD). 2007, c. 402, Pt. B, §1 (AMD).



10 §1404-A. Installation warranty

The installer or the installer and the dealer, when the dealer is responsible for the installation, shall provide a written warranty with each new manufactured housing unit installed for a buyer. The installer shall deliver the written warranty to the buyer at the time of the installation. The warranty must contain the following: [1993, c. 642, §7 (NEW).]

1. Materials and workmanship. That the installation is free from any substantial defects in materials or workmanship;

[ 1993, c. 642, §7 (NEW) .]

2. Corrective action. That the installer or the installer and the dealer, when the dealer is responsible for the installation, shall take appropriate corrective action at the site of the manufactured housing in instances of substantial defects in materials or workmanship that become evident within one year from the date of the installation of the manufactured housing if the buyer or the buyer's transferee gives written notice of the defects to the installer or the installer and the dealer, when the dealer is responsible for installation, at the installer's or the installer's and the dealer's business addresses no later than one year and 10 days after the date of installation;

[ 1993, c. 642, §7 (NEW) .]

3. Liability. That the installer or the installer and the dealer, when the dealer is responsible for the installation, are liable to the buyer for the fulfillment of the terms of the warranty; and

[ 1993, c. 642, §7 (NEW) .]

4. Name, address and phone number of installer. The name, address and phone number of the installer or the installer and the dealer, when the dealer is responsible for the installation, to whom written notice of defects must be mailed or delivered by the buyer.

[ 1993, c. 642, §7 (NEW) .]

SECTION HISTORY

1993, c. 642, §7 (NEW).



10 §1405. Cumulative remedies; prohibition against waiver

The warranty under this chapter shall be in addition to and not in derogation of all other rights and privileges which such consumer may have under any other law or instrument. The manufacturer or dealer shall not require the buyer to waive his rights under this chapter and any such waiver shall be deemed contrary to public policy and shall be unenforceable and void. [1973, c. 435, (NEW).]

SECTION HISTORY

1973, c. 435, (NEW).



10 §1406. Violation as unfair trade practice

Any violation of this chapter shall constitute a violation of Title 5, chapter 10, Unfair Trade Practices Act. [1973, c. 435, (NEW).]

SECTION HISTORY

1973, c. 435, (NEW).






Chapter 214: ENERGY EFFICIENCY BUILDING PERFORMANCE STANDARDS

10 §1411. Title

This chapter shall be known as the "Energy Efficiency Building Performance Standards Act." [1979, c. 503, §2 (NEW).]

SECTION HISTORY

1979, c. 503, §2 (NEW).



10 §1412. Legislative findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1985, c. 370, §1 (AMD). 2013, c. 120, §1 (RP).



10 §1413. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1979, c. 503, §2 (NEW).]

1. ASHRAE. "ASHRAE" means the American Society of Heating, Refrigerating and Air-Conditioning Engineers, Inc.

[ 2003, c. 151, §1 (AMD) .]

1-A. ASHRAE Standard 62-2001.

[ 2013, c. 120, §2 (RP) .]

1-B. ASHRAE Standard 90.1, 2001.

[ 2013, c. 120, §3 (RP) .]

2. BTU. "BTU" means British Thermal Unit which is the amount of thermal energy required to raise one pound of water one degree Fahrenheit.

[ 1979, c. 503, §2 (NEW) .]

3. Change of use.

[ 2013, c. 120, §4 (RP) .]

4. Commission. "Commission" means the Public Utilities Commission.

[ 2005, c. 350, §1 (AMD) .]

5. Conditioned floor area. "Conditioned floor area" means the floor area within the building which is actively heated or cooled by a heating, ventilating or air conditioning system.

[ 1979, c. 503, §2 (NEW) .]

6. Conditioned space. "Conditioned space" means space within the building which is actively heated or cooled by a heating, ventilating or air conditioning system.

[ 1979, c. 503, §2 (NEW) .]

7. Commissioner.

[ 2005, c. 350, §2 (RP) .]

7-A. Geothermal heat pump. "Geothermal heat pump" means a central heating or central cooling system that pumps heat to or from the ground.

[ 2011, c. 300, §1 (NEW) .]

8. Gross floor area. "Gross floor area" means the total area of all floors within the conditioned space, including the floor area of heated basements, measured from exterior faces of exterior walls or the centerline of walls separating buildings. The floor areas of unconditioned spaces, such as unheated basements, garages and attics shall not be included in the gross floor area.

[ 1979, c. 503, §2 (NEW) .]

9. Heat loss. "Heat loss" means the amount of heat transferred annually from the conditioned space to the outside or to an unconditioned space by means of conduction and infiltration as calculated by the method described in this chapter.

[ 1979, c. 503, §2 (NEW) .]

9-A. Industrial building.

[ 2013, c. 120, §5 (RP) .]

10. Infiltration. "Infiltration" means the uncontrolled movement of air into and out of the conditioned space through cracks and interstices in the building envelope.

[ 1979, c. 503, §2 (NEW) .]

11. Manual of Accepted Practices.

[ 2003, c. 644, §2 (RP) .]

12. Commercial building.

[ 2013, c. 120, §6 (RP) .]

13. Person. "Person" means any natural person, firm, partnership, association, corporation or governmental entity.

[ 1979, c. 503, §2 (NEW) .]

13-A. Primary heating system. "Primary heating system" means a heating system with a rated maximum heat output that is greater than 50% of the design heating load of the building or the unit.

[ 1991, c. 275, §1 (NEW); 1991, c. 275, §§4, 5 (AFF) .]

14. Public building.

[ 2013, c. 120, §7 (RP) .]

14-A. Remodeling. "Remodeling" means the addition to an existing building of new conditioned space that is heated electrically or the conversion of existing space from nonelectric heat to electric heat.

[ 1991, c. 275, §1 (NEW); 1991, c. 275, §§4, 5 (AFF) .]

15. Renovation. "Renovation" means the reconstruction, removal or replacement of any portion or element of an existing building that affects the heat loss or gain of the building, illumination of the building or the heating, ventilating or air conditioning system of the building when the total cost of the renovation exceeds 75% of the assessed value of the building, but does not include normal maintenance and repair.

[ 1991, c. 275, §2 (AMD); 1991, c. 275, §§4, 5 (AFF) .]

16. Residential building.

[ 2013, c. 120, §8 (RP) .]

SECTION HISTORY

1979, c. 503, §2 (NEW). 1985, c. 370, §2 (AMD). 1987, c. 818, §§1-3 (AMD). 1989, c. 75, §§1, 2 (AMD). 1989, c. 501, Pt. DD, §§21, 22 (AMD). 1991, c. 246, §5 (AMD). 1991, c. 275, §§1, 2 (AMD). 1991, c. 275, §§4, 5 (AFF). 1991, c. 824, Pt. A, §13 (AMD). 2003, c. 151, §§1, 2 (AMD). 2003, c. 644, §2 (AMD). 2005, c. 350, §§1-4 (AMD). 2011, c. 300, §1 (AMD). 2013, c. 120, §§2-8 (AMD).



10 §1414. Advisory Council on Energy Efficiency Building Performance Standards (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1983, c. 812, §§67,68 (AMD). 1989, c. 503, §B53 (AMD). 1999, c. 668, §81 (RP).



10 §1414-A. Adoption of energy performance building standards by state agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 370, §3 (NEW). 1989, c. 501, §DD23 (AMD). 2005, c. 350, §5 (AMD). 2013, c. 120, §9 (RP).



10 §1415. Energy efficiency standards (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1979, c. 676, §1 (RP).



10 §1415-A. Energy efficiency standards (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 676, §2 (NEW). 1985, c. 481, §A19 (AMD). 1989, c. 75, §3 (RP).



10 §1415-B. Mandatory standards for buildings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 370, §4 (NEW). 1989, c. 75, §4 (RP).



10 §1415-C. Mandatory standards for residential construction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 818, §4 (NEW). 1989, c. 75, §§5,6 (AMD). 1991, c. 246, §§6-9 (AMD). 1991, c. 824, §A14 (AMD). 2003, c. 151, §§3,4 (AMD). 2003, c. 645, §§1-4 (AMD). 2003, c. 645, §9 (AFF). 2005, c. 350, §§6-8 (AMD). 2005, c. 350, §16 (AFF). 2005, c. 683, §C4 (AMD). 2007, c. 699, §2 (AMD). 2009, c. 261, Pt. A, §1 (AMD). MRSA T. 10, §1415-C, sub-§7 (RP).



10 §1415-D. Mandatory standards for commercial construction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 818, §4 (NEW). 2003, c. 151, §5 (AMD). 2003, c. 645, §5 (AMD). 2005, c. 350, §9 (AMD). 2007, c. 699, §3 (AMD). 2009, c. 261, Pt. A, §2 (AMD). MRSA T. 10, §1415-D, sub-§2 (RP).



10 §1415-E. Administration of standards (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 818, §4 (NEW). 1991, c. 824, §A15 (AMD). 2003, c. 644, §3 (AMD). 2005, c. 350, §10 (AMD). 2013, c. 120, §10 (RP).



10 §1415-F. Manual of Accepted Practices (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 75, §7 (NEW). 1991, c. 824, §C2 (AMD). 2003, c. 644, §4 (RP).



10 §1415-G. Electric heating systems; subsidized housing

1. Residential construction, remodeling and renovation. Except as provided in this section, during the construction, remodeling or renovation of a multifamily residential structure, a person may not install electric space heating equipment as the primary heating system if that construction, remodeling or renovation is funded in whole or in part by public funds, guarantees or bond proceeds. For purposes of this section, "multifamily residential structure" means a residential structure with more than one dwelling unit and "electric space heating equipment" does not include electric thermal storage space heating equipment or a geothermal heat pump.

[ 2011, c. 300, §2 (AMD) .]

2. Waiver. After written petition from a building owner, the commission shall grant a waiver from subsection 1 if the building design conforms to the residential standards set forth in subsection 3 or 4. A waiver granted by the commission under this subsection must be in writing and state the commission's reason for granting the waiver.

[ 2005, c. 350, §11 (AMD) .]

3. Residential standards; electric heat. If the commission grants a waiver under subsection 2, the building owner shall renovate the building or construct a new building so that the entire building conforms to the minimum energy efficiency standards established in this section. If a waiver is granted under subsection 2 for a building to be remodeled or a building that receives an addition, only the remodeled portion of the building or the addition must conform to the following minimum energy efficiency standards.

A. All ceilings that face an outdoor or unheated space must be insulated to an R-value of 57 or greater. [1991, c. 275, §3 (NEW); 1991, c. 275, §§4, 5 (AFF).]

B. All walls that face an outdoor or unheated space must be insulated to an R-value of 38 or greater. [1991, c. 275, §3 (NEW); 1991, c. 275, §§4, 5 (AFF).]

C. All floors over unheated spaces must be insulated to an R-value of 25 or greater. [1991, c. 275, §3 (NEW); 1991, c. 275, §§4, 5 (AFF).]

D. Slab-on-grade floors must have perimeter insulation of either:

(1) R-15 when the insulation extends downward from the top of the slab to the design frost line; or

(2) R-15 when the insulation extends around the perimeter and horizontally or diagonally beneath or away from the slab for a distance equivalent to the depth of the frost line. [1991, c. 275, §3 (NEW); 1991, c. 275, §§4, 5 (AFF).]

E. All foundation walls adjacent to a heated space must be insulated from the top of the foundation to the frost line to an R-value of 19 or greater. [1991, c. 275, §3 (NEW); 1991, c. 275, §§4, 5 (AFF).]

F. All windows and glass in doors, when the glass in the door constitutes 1/3 or more of the door area, must have a total window unit R-value of 2.5 or greater. [1991, c. 275, §3 (NEW); 1991, c. 275, §§4, 5 (AFF).]

G. All exterior doors must be insulated or equipped with a storm door. [1991, c. 275, §3 (NEW); 1991, c. 275, §§4, 5 (AFF).]

H. All new construction and renovation must comply with infiltration and ventilation standards established by the commission. [2005, c. 350, §11 (AMD).]

[ 2005, c. 350, §11 (AMD) .]

4. Performance-based compliance. The commission may waive the requirements of subsection 3 for any building if the commission determines that the building's calculated annual energy consumption is not greater than the annual energy consumption of a similar building constructed in accordance with subsection 3.

[ 2013, c. 120, §11 (AMD) .]

5. Violation. A building owner who violates this section or rules adopted under this section commits a civil violation for which a fine of not less than $100 nor more than 5% of the value of construction must be adjudged.

[ 2005, c. 350, §11 (AMD) .]

6. Notification. An agency, municipality or granting authority that provides a housing subsidy as described in this section must notify the commission that the application complies with the residential energy requirements of this section. Notification must be in a form prescribed by rule by the commission.

[ 2005, c. 350, §11 (AMD) .]

SECTION HISTORY

1991, c. 275, §3 (NEW). 1991, c. 275, §§4,5 (AFF). 2003, c. 20, §RR8 (AMD). 2003, c. 20, §RR18 (AFF). 2005, c. 350, §11 (AMD). 2011, c. 300, §2 (AMD). 2013, c. 120, §11 (AMD).



10 §1415-H. Certification of compliance (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 329, §1 (NEW). 1999, c. 657, §4 (AMD). 2003, c. 20, §RR9 (AMD). 2003, c. 20, §RR18 (AFF). 2005, c. 350, §12 (RP).



10 §1415-I. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 350, §13 (NEW). 2013, c. 120, §12 (RP).



10 §1416. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1979, c. 676, §§3-5 (AMD). 1989, c. 75, §8 (RP).



10 §1417. Promulgation of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1979, c. 676, §6 (RP).



10 §1418. Municipal administration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1979, c. 676, §7 (AMD). 1989, c. 75, §9 (RP).



10 §1419. Disposition of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1989, c. 501, §DD24 (RP).



10 §1420. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1985, c. 370, §5 (AMD). 1987, c. 818, §5 (RPR). 1989, c. 75, §10 (AMD). 2005, c. 350, §14 (AMD). 2007, c. 699, §4 (AMD). 2009, c. 261, Pt. A, §3 (AMD). MRSA T. 10, §1420, sub-§4 (RP).






Chapter 214-A: RECREATIONAL VEHICLE MANUFACTURERS, DISTRIBUTORS AND DEALERS

10 §1431. Short title

This chapter may be known and cited as the "Regulation of Business Practices between Recreational Vehicle Manufacturers, Distributors and Dealers." [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1432. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 427, §2 (NEW).]

1. Camping trailer. "Camping trailer" means a trailer constructed with collapsible partial side walls that fold for towing by another vehicle and unfold at the campsite to provide temporary living quarters for recreational, camping or travel use.

[ 1997, c. 427, §2 (NEW) .]

1-A. Area of sales responsibility. "Area of sales responsibility" means the geographical area agreed to by the dealer and the manufacturer in the dealer agreement within which the dealer has the exclusive right to display the manufacturer's new recreational vehicles of a particular line make to the retail public.

[ 2009, c. 562, §3 (NEW) .]

2. Dealer. "Dealer" means a person, firm, corporation or business entity licensed or required to be licensed under Title 29-A, including a recreational vehicle dealer to whom a dealer agreement is offered or granted.

[ 2009, c. 562, §4 (AMD) .]

3. Dealer agreement. "Dealer agreement" means an oral or written arrangement for a definite or indefinite period in which a manufacturer, distributor or wholesaler grants to a recreational vehicle dealer a license to use a trade name, service mark or related characteristic and in which there is a community of interest in the marketing of recreational vehicles or services related to recreational vehicles at wholesale, retail or leasing.

[ 1997, c. 427, §2 (NEW) .]

4. Designated family member. "Designated family member" means the spouse, child, grandchild, parent, brother or sister of the owner of a new recreational vehicle dealer who, in the case of the owner's death, is entitled to inherit the ownership interest in the new recreational vehicle dealership under the terms of the owner's will or who, in the case of an incapacitated owner of a new recreational vehicle dealership, has been appointed by a court as the legal representative of the new recreational vehicle dealer's property.

[ 1997, c. 427, §2 (NEW) .]

5. Distributor branch. "Distributor branch" means a branch office maintained by a distributor or wholesaler that sells or distributes new or used recreational vehicles to recreational vehicle dealers.

[ 1997, c. 427, §2 (NEW) .]

6. Distributor representative. "Distributor representative" means a representative employed by a distributor branch, distributor or wholesaler.

[ 1997, c. 427, §2 (NEW) .]

7. Distributor or wholesaler. "Distributor" or "wholesaler" means any person that sells or distributes new or used recreational vehicles to recreational vehicle dealers or that maintains distributor representatives within this State.

[ 1997, c. 427, §2 (NEW) .]

8. Factory branch. "Factory branch" means a branch maintained by a manufacturer that manufactures or assembles recreational vehicles for sale to distributors or recreational vehicle dealers or that is maintained for directing and supervising the representatives of the manufacturer.

[ 1997, c. 427, §2 (NEW) .]

8-A. Factory campaign. "Factory campaign" means an effort on the part of a warrantor to contact recreational vehicle dealers or owners in order to address a part or equipment issue.

[ 2009, c. 562, §5 (NEW) .]

9. Factory representative. "Factory representative" means a representative employed by a manufacturer or employed by a factory branch for the purpose of making or promoting the sale of recreational vehicles or for contracting with, supervising, servicing, or instructing or contracting recreational vehicle dealers or prospective recreational vehicle dealers.

[ 1997, c. 427, §2 (NEW) .]

10. Fifth-wheel trailer. "Fifth-wheel trailer" means a vehicle mounted on wheels designed to provide temporary living quarters for recreational, camping or travel use, of such size or weight as not to require special highway movement permits and designed to be towed by a motor vehicle that contains a towing mechanism mounted above or forward of the tow vehicle's rear axle.

[ 2009, c. 562, §6 (AMD) .]

10-A. Folding camping trailer. "Folding camping trailer" means a vehicle mounted on wheels and constructed with collapsible partial side walls that fold for towing by another vehicle and unfold to provide temporary living quarters for recreational, camping or travel use.

[ 2009, c. 562, §7 (NEW) .]

11. Fraud. "Fraud" includes, in addition to its normal legal connotation, a misrepresentation in any manner, whether intentionally false or due to gross negligence of a material fact, a promise or representation not made honestly and in good faith and an intentional failure to disclose a material fact.

[ 1997, c. 427, §2 (NEW) .]

12. Good faith. "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade as defined in Title 11, section 2103, subsection (1), paragraph (b).

[ 1997, c. 427, §2 (NEW) .]

12-A. Line make. "Line make" means a specific series of recreational vehicles that:

A. Are identified by a common series trade name or trademark; [2009, c. 562, §8 (NEW).]

B. Are targeted to a particular market segment, as determined by their decor, features, equipment, size, weight and price range; [2009, c. 562, §8 (NEW).]

C. Have lengths and interior floor plans that distinguish the recreational vehicles from other recreational vehicles with substantially the same decor, features, equipment, size, weight and price range; [RR 2009, c. 2, §15 (COR).]

D. Belong to a single, distinct classification of recreational vehicle types having a substantial degree of commonality in the construction of the chassis, frame and body; and [2009, c. 562, §8 (NEW).]

E. A dealer agreement authorizes a dealer to sell. [2009, c. 562, §8 (NEW).]

[ RR 2009, c. 2, §15 (COR) .]

13. Manufacturer. "Manufacturer" means any person, resident or nonresident, that manufactures or assembles new recreational vehicles or imports for distribution through distributors of recreational vehicles, or any person, resident or nonresident, that is controlled by the manufacturer who grants a dealer agreement to a recreational vehicle dealer. "Manufacturer" includes distributor or wholesaler, distributor branch, distributor representative, factory branch and factory representative.

[ 1997, c. 427, §2 (NEW) .]

13-A. Motor home. "Motor home" means a motor vehicle designed to provide temporary living quarters for recreational, camping or travel use that contains at least 4 of the following as permanently installed independent systems that meet the National Fire Protection Association standard for recreational vehicles:

A. A cooking facility with an on-board fuel source; [2009, c. 562, §9 (NEW).]

B. A potable water supply system that includes at least a sink, a faucet and a water tank with an exterior service supply connection; [2009, c. 562, §9 (NEW).]

C. A toilet with exterior evacuation; [2009, c. 562, §9 (NEW).]

D. A gas or electric refrigerator; [2009, c. 562, §9 (NEW).]

E. A heating or air-conditioning system with an on-board power or fuel source separate from the vehicle engine; and [2009, c. 562, §9 (NEW).]

F. A 110-volt to 125-volt electric power supply. [2009, c. 562, §9 (NEW).]

[ 2009, c. 562, §9 (NEW) .]

14. Motor vehicle. Motor vehicle has the same meaning as defined in Title 29-A, section 101, subsection 42.

[ 1997, c. 427, §2 (NEW) .]

15. New recreational vehicle. "New recreational vehicle" means a recreational vehicle that has not been previously sold to any person except a distributor or wholesaler or recreational vehicle dealer for resale.

[ 1997, c. 427, §2 (NEW) .]

16. Person. "Person" means a natural person, corporation, partnership, trust or other entity. In the case of an entity, "person" includes any other entity in which it has a majority interest or effectively controls, as well as the individual officers, directors and other persons in active control of the activities of each such entity.

[ 1997, c. 427, §2 (NEW) .]

16-A. Proprietary part. "Proprietary part" means a part manufactured by or for the manufacturer and sold exclusively by the manufacturer.

[ 2009, c. 562, §10 (NEW) .]

17. Recreational vehicle dealer. "Recreational vehicle dealer" means any person who sells or solicits or advertises the sale of new recreational vehicles. "Recreational vehicle dealer" does not include receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under judgment, decree or order of any court or public officers while performing their duties as those officers.

[ RR 2009, c. 2, §16 (COR) .]

18. Recreational vehicle.

[ 2009, c. 562, §11 (RP) .]

18-A. Recreational vehicle. "Recreational vehicle" means a vehicle that is either self-propelled or towed by a consumer-owned tow vehicle, is primarily designed to provide temporary living quarters for recreational, camping or travel use, complies with all applicable federal vehicle regulations and does not require special highway movement permits to legally use the highways. "Recreational vehicle" includes motor homes, travel trailers, fifth-wheel trailers and folding camping trailers.

[ 2009, c. 562, §12 (NEW) .]

19. Sale. "Sale" means the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation or mortgage in any form, whether by transfer in trust or otherwise, of any recreational vehicle or interest in a recreational vehicle or of any dealer agreement related to a recreational vehicle and any option, subscription or other contract, or solicitation looking to a sale, or any offer or attempt to sell in any form, whether spoken or written. A gift or delivery of any recreational vehicle with or as a bonus on account of the sale of anything is considered a sale of that recreational vehicle.

[ 1997, c. 427, §2 (NEW) .]

19-A. Supplier. "Supplier" means a person, firm, corporation or business entity that engages in the manufacture of recreational vehicle parts, accessories or components.

[ 2009, c. 562, §13 (NEW) .]

20. Trailer. "Trailer" means a vehicle without motive power and mounted on wheels, designed to carry persons or property and to be drawn by a motor vehicle and not operated on tracks.

[ 1997, c. 427, §2 (NEW) .]

20-A. Transient customer. "Transient customer" means a customer who is temporarily traveling through an area of sales responsibility.

[ 2009, c. 562, §14 (NEW) .]

21. Travel trailer. "Travel trailer" means a vehicle mounted on wheels designed to provide temporary living quarters for recreational, camping or travel use, of such size or weight as not to require special highway movement permits when towed by a motor vehicle.

[ 2009, c. 562, §15 (AMD) .]

22. Truck camper. "Truck camper" means a portable unit constructed to provide temporary living quarters for recreational, travel or camping use, consisting of a roof, floor and sides, designed to be loaded onto and unloaded from the bed of a truck.

[ 1997, c. 427, §2 (NEW) .]

23. Warrantor. "Warrantor" means a person, firm, corporation or business entity, including a manufacturer or supplier, that provides a written warranty to the customer in connection with a new recreational vehicle or parts, accessories or components of a new recreational vehicle. For purposes of this subsection, "written warranty" does not include service contracts, mechanical or other insurance or extended warranties sold for separate consideration by a dealer or other person not controlled by a manufacturer.

[ 2009, c. 562, §16 (NEW) .]

SECTION HISTORY

1997, c. 427, §2 (NEW). RR 2009, c. 2, §§15, 16 (COR). 2009, c. 562, §§3-16 (AMD).



10 §1433. Application

Any person who engages directly or indirectly in purposeful contacts within this State in connection with the offering or advertising for sale or has business dealings with respect to a new recreational vehicle within the State is subject to this chapter. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1434. Prohibited conduct

The following acts are unfair methods of competition and unfair and deceptive practices. It is unlawful for any: [1997, c. 427, §2 (NEW).]

1. Damage to public. Manufacturer or recreational vehicle dealer to engage in any action that is arbitrary, in bad faith or unconscionable and causes damage to any manufacturer or dealer parties or to the public;

[ 1997, c. 427, §2 (NEW) .]

2. Coercion involving deliveries and orders. Manufacturer or officer, agent or other representative of that manufacturer to coerce or attempt to coerce any recreational vehicle dealer:

A. To order or accept delivery of any recreational vehicle, appliances, equipment, parts or accessories for a recreational vehicle or any other commodity or commodities not required by law that the recreational vehicle dealer has not voluntarily ordered, or to order or accept delivery of any recreational vehicle with special features, appliances, accessories or equipment not included in the list price of the recreational vehicle if such price exists, as publicly advertised by the manufacturer; or [RR 2009, c. 2, §17 (COR).]

B. To order for any person any parts, accessories, equipment, machinery, tools, appliances or any other commodity; [1997, c. 427, §2 (NEW).]

[ RR 2009, c. 2, §17 (COR) .]

3. Certain interference in dealer's business. Manufacturer or officer, agent or other representative of that manufacturer:

A. To refuse to deliver in reasonable quantities and within a reasonable time after receipt of a dealer's order to any recreational vehicle dealer having a dealer agreement or contractual arrangement for the retail sale of new recreational vehicles sold or distributed by that manufacturer any recreational vehicles that are covered by that dealer agreement or contract and specifically publicly advertised by that manufacturer to be available for delivery in a reasonable time, except that the failure to deliver any recreational vehicle is not a violation of this chapter if that failure is due to an act of God or work stoppage or delay due to a strike or labor difficulty, shortage of materials, freight embargo or other cause over which the manufacturer or any of its agents has no control; [1997, c. 427, §2 (NEW).]

B. To coerce or attempt to coerce any recreational vehicle dealer to enter into any agreement with a manufacturer or an officer, agent or other representative of that manufacturer or to do any other act prejudicial to that dealer by threatening to cancel any dealer agreement or any contractual agreement existing between the manufacturer and that dealer. Notice in good faith to any recreational vehicle dealer of that dealer's violation of any terms or provisions of that dealer agreement or contractual agreement or insisting in good faith on the dealer's compliance with the terms or provisions of the dealer agreement or any other contractual agreement does not constitute a violation of this chapter; [1997, c. 427, §2 (NEW).]

C. To resort to or use any false or misleading advertisement in connection with the manufacturer's business as a manufacturer or an officer, agent or other representative of that manufacturer or to force any dealer to participate in any advertising campaign or contest, or to purchase any unnecessary or unreasonable quantities of promotional materials, display devices or display decorations or materials at the expense of the new recreational vehicle dealer; [RR 2009, c. 2, §18 (COR).]

D. To offer to sell or to sell any new recreational vehicle at a lower price than the price offered to any other recreational vehicle dealer for the same model vehicle similarly equipped or to utilize any device, including but not limited to sales promotion plans or programs, that results in that lower price. This paragraph does not apply to the following:

(1) Sales to a recreational vehicle dealer for resale to any unit of the Federal Government;

(2) Any manufacturer or any of its agents offering to sell or selling new recreational vehicles to all recreational vehicle dealers at an equal price;

(3) Sales by a manufacturer to any unit of the Federal Government; and

(4) Sales to a recreational vehicle dealer who buys a specified number of new recreational vehicles if the same offer is available to all recreational vehicle dealers; [1997, c. 640, §1 (AMD).]

E. To offer to sell or lease or to sell or lease any new recreational vehicle to any person, except a wholesaler or distributor, at a lower price than the price offered and charged to a recreational vehicle dealer for the same model vehicle similarly equipped or to utilize any device that results in that lower price. This paragraph does not apply to the sale or lease by a manufacturer to the Federal Government or any agency of the Federal Government; [1997, c. 427, §2 (NEW).]

F. To offer to sell or to sell parts or accessories to any new recreational vehicle dealer for use in that dealer's own business for the purpose of replacing or repairing the same or a comparable part or accessory at a lower price than the price charged for that part or accessory to any other new recreational vehicle dealer for similar parts or accessories for use in the dealer's own business. This paragraph does not prohibit a manufacturer from offering incentives providing unit discounts based on the number of recreational vehicle parts and accessories sold as long as the incentive is offered to all dealers meeting the same terms and conditions of that incentive; [1997, c. 640, §2 (AMD).]

G. To prevent or attempt to prevent by contract or otherwise any recreational vehicle dealer from changing the capital structure of that person's dealership or the means by or through which the dealer finances the operation of the person's dealership if the dealer at all times meets any reasonable capital standards agreed to between the dealer and the manufacturer and if that change by the dealer does not result in a change in the executive management control of the dealership; [1997, c. 427, §2 (NEW).]

H. To prevent or attempt to prevent by contract or otherwise any recreational vehicle dealer or any officer, partner or stockholder of any recreational vehicle dealer from selling or transferring any part of the interest of those persons to any other person or party. A dealer, officer, partner or stockholder may not sell, transfer or assign the rights under the dealer agreement or power of management or control without the consent of the manufacturer. The manufacturer may not unreasonably withhold that consent; [1997, c. 427, §2 (NEW).]

I. To obtain money, goods, services, anything of value or any other benefit from any other person with whom the recreational vehicle dealer does business, on account of or in relation to a transaction between the recreational vehicle dealer and the other person, unless that benefit is promptly accounted for and transmitted to the recreational vehicle dealer; [1997, c. 427, §2 (NEW).]

J. To compete with a recreational vehicle dealer operating under an agreement or dealer agreement from the manufacturer in a relevant market area that has been determined exclusively by equitable principles. A manufacturer is not considered to be competing when operating a dealership either temporarily for a reasonable period not to exceed 2 years or in a bona fide relationship in which an independent person has made a significant investment subject to loss in the dealership and can reasonably expect to acquire full ownership of the dealership on reasonable terms and conditions; [2009, c. 562, §17 (AMD).]

K. To require a recreational vehicle dealer to assent to a release assignment, novation, waiver or estoppel that relieves any person from liability imposed by this chapter; [1997, c. 427, §2 (NEW).]

L. To require any new recreational vehicle dealer to refrain from participation in the management of, investment in or the acquisition of any other line of new recreational vehicle or related product; [1997, c. 427, §2 (NEW).]

M. To require any new recreational vehicle dealer to change the location of the new recreational vehicle dealership or during the course of the agreement to make any substantial alterations to the dealership premises if the change or alteration is unreasonable; [1997, c. 427, §2 (NEW).]

N. To cancel, terminate, fail to renew or refuse to continue any dealer agreement with a licensed new recreational vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or the terms or provisions of any waiver, unless a manufacturer has:

(1) Satisfied the notice requirement of paragraph Q;

(2) Acted in good faith as defined in section 1432, subsection 12; and

(3) Good cause for the cancellation, termination, nonrenewal or noncontinuance; [1997, c. 427, §2 (NEW).]

O. To cancel, terminate, fail to renew or refuse to continue any dealer agreement with a licensed new recreational vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or the terms or provisions of any waiver unless good cause exists. Good cause exists for the purposes of a termination, cancellation, nonrenewal or noncontinuance when:

(1) There is a failure by the new recreational vehicle dealer to comply with a provision of the dealer agreement that is both reasonable and of material significance to the contractual relationship as long as compliance on the part of the new recreational vehicle dealer is reasonably possible and the manufacturer first acquired actual or constructive knowledge of the failure not more than 180 days prior to the date on which notification is given pursuant to paragraph Q;

(2) The failure by the new recreational vehicle dealer, described in subparagraph (1), relates to the performance of the new recreational vehicle dealer in sales or service, then good cause is defined as the failure of the new recreational vehicle dealer to effectively carry out the performance provisions of the dealer agreement if:

(a) The new recreational vehicle dealer was apprised by the manufacturer in writing of that failure, the notification stated that notice was provided of failure of performance pursuant to this section and the new recreational vehicle dealer was afforded a reasonable opportunity for a period of not less than 6 months to exert good faith efforts to carry out the performance provisions;

(b) The failure continued within the period that began not more than 180 days before the date of notification of termination, cancellation or nonrenewal was given pursuant to paragraph Q; and

(c) The new recreational vehicle dealer has not substantially complied with reasonable performance criteria established by the manufacturer and communicated to that dealer;

(3) The dealer and the manufacturer or distributor agree not to renew the dealer agreement; or

(4) The manufacturer discontinues production or distribution of the recreational vehicle product in this State and, in the case of termination or cancellation, discontinues advertising that product within this State; [1997, c. 427, §2 (NEW).]

P. To cancel, terminate, fail to renew or refuse to continue any contractual relationship with a licensed new recreational vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or dealer agreement or the terms or provisions of any waiver, based on any of the following conditions, which do not constitute good cause:

(1) The change of ownership of the new recreational vehicle dealer's dealership. This subparagraph does not authorize any change in ownership that has the effect of the sale of rights under the dealer agreement without the manufacturer's or distributor's written consent. This consent may not be unreasonably withheld. The burden of establishing the reasonableness is on the manufacturer or distributor;

(2) The fact that the new recreational vehicle dealer unreasonably refused to purchase or accept delivery of any new recreational vehicle, parts, accessories or any other commodity or services not ordered by the new recreational vehicle dealer, except that the manufacturer may require that the dealer stock a reasonable supply of parts or accessories required to perform campaign, recall or warranty work and that this provision is not intended to modify or supersede any requirement of the dealer agreement that dealers market a representative line of those recreational vehicles that the manufacturer is publicly advertising;

(3) The fact that the new recreational vehicle dealer owns, has an investment in, participates in the management of, or holds a license for, the sale of another make or line of new recreational vehicle or that the new recreational vehicle dealer has established another make or line of new recreational vehicle in the same dealership facilities as those of the manufacturer as long as the new recreational vehicle dealer maintains a reasonable line of credit for each make or line of new recreational vehicle and that the new recreational vehicle dealer remains in substantial compliance with reasonable facilities requirements of the manufacturer;

(4) The fact that the new recreational vehicle dealer sells or transfers ownership of the dealership or sells or transfers capital stock in the dealership to the new recreational vehicle dealer's designated family member. The manufacturer shall give effect to that change in the ownership in the dealership. This subparagraph does not authorize any changes in ownership that have the effect of the sale of the dealership without the manufacturer's written consent. This consent may not be unreasonably withheld. The burden of establishing the reasonableness is on the manufacturer; or

(5) The manufacturer has the burden of proof under paragraph N for showing that it has acted in good faith, that the notice requirements have been complied with and that there was good cause for the dealer agreements termination, cancellation, nonrenewal or noncontinuance; [1997, c. 427, §2 (NEW).]

Q. To cancel, terminate, fail to renew or refuse to continue any dealership relationship with a licensed new recreational vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or dealer agreement or the terms or provisions of any waiver, without first providing notification of the termination, cancellation, nonrenewal or noncontinuance to the new recreational vehicle dealer as follows:

(1) Notification must be in writing and delivered personally or by certified mail to the new recreational vehicle dealer and contain:

(a) A statement of intent to terminate the dealer agreement, cancel the dealer agreement, not continue the dealer agreement or not to renew the dealer agreement;

(b) A statement of the reasons for the termination, cancellation, noncontinuance or nonrenewal; and

(c) The date on which the termination, cancellation, noncontinuance or nonrenewal takes effect;

(2) Notification may not be less than 90 days prior to the effective date of the termination, cancellation, noncontinuance or nonrenewal; or

(3) Notification may not be less than 15 days prior to the effective date of the termination, cancellation, noncontinuance or nonrenewal with respect to any of the following:

(a) Insolvency of the new recreational vehicle dealer or filing of any petition by or against the new recreational vehicle dealer under any bankruptcy or receivership law;

(b) The business operations outlined by the dealer agreement have been abandoned or closed for 14 consecutive business days unless the closing is due to an act of God, a strike or labor difficulty;

(c) Conviction of or plea of nolo contendere of a recreational vehicle dealer or one of its principal owners of any Class A, Class B or Class C crime, as defined in Title 17-A, in which a sentence of imprisonment of 60 days or more is imposed under Title 17-A, sections 1251 and 1252;

(d) Revocation of the recreational vehicle dealer's license pursuant to Title 29-A, section 903; or

(e) A determination that there was a material fraudulent misrepresentation by the dealer to the manufacturer, distributor or wholesaler; or [1997, c. 427, §2 (NEW).]

R. To cancel, terminate, fail to renew or refuse to continue any dealer agreement with a licensed new recreational vehicle dealer without providing fair and reasonable compensation to the licensed new recreational vehicle dealer for:

(1) All unsold and unaltered new model recreational vehicle inventory of the current model year and the previous model year purchased from the manufacturer;

(2) Unused supplies and parts purchased from the manufacturer or its approved sources;

(3) Equipment and furnishings purchased from the manufacturer or its approved sources;

(4) Special tools purchased from the manufacturer or its approved sources; and

(5) Facilities, if the involuntary termination, cancellation, noncontinuance or nonrenewal is due to a failure of performance of the new recreational vehicle dealer in sales or service and:

(a) The new recreational vehicle dealer is leasing the dealership facilities from a lessor other than the manufacturer, the manufacturer shall pay the new recreational vehicle dealer a sum equivalent to the prorated portion of rent attributable to the manufacturer's terminated line for the unexpired term of the lease or one year's rent, whichever is less; or

(b) The new recreational vehicle dealer owns the facilities, the manufacturer shall pay the new recreational vehicle dealer a sum equivalent to the prorated portion of the reasonable rental value of the facilities attributable to the manufacturer's terminated line for one year.

The fair and reasonable compensation for the items listed in subparagraphs (1) to (5) may not be less than the acquisition price and must be paid by the manufacturer within 90 days of the effective date of the termination, cancellation, noncontinuance or nonrenewal.

In lieu of any injunctive relief or any other damages, if the manufacturer fails to prove there was good cause for the termination, cancellation, noncontinuance or nonrenewal or if the manufacturer fails to prove that it acted in good faith, the manufacturer shall pay the new recreational vehicle dealer fair and reasonable compensation for the attributable value of the dealership as an ongoing business to the manufacturer's terminated line; and [1997, c. 640, §3 (AMD).]

[ RR 2009, c. 2, §18 (COR) .]

4. Dealer violations. Recreational vehicle dealer:

A. To require a purchaser of a new recreational vehicle, as a condition of sale and delivery of the new recreational vehicle, to also purchase special features, appliances, equipment, parts or accessories not desired or requested by the purchaser. The requirements of this paragraph must be conveyed by the recreational vehicle dealer to the purchaser prior to the consummation of the purchase; [1997, c. 427, §2 (NEW).]

B. To represent and sell as a new recreational vehicle any recreational vehicle that has been used and operated for demonstration purposes or is otherwise a used recreational vehicle; [1997, c. 427, §2 (NEW).]

C. To resort to or use any false or misleading advertisement in connection with that dealer's business as a recreational vehicle dealer; or [1997, c. 427, §2 (NEW).]

D. To fail to disclose conspicuously in writing the recreational vehicle dealer's policy relating to the return of a deposit received from any person. A dealer shall require that a person making a deposit sign the form on which the disclosure appears. [1997, c. 427, §2 (NEW).]

[ 1997, c. 427, §2 (NEW) .]

SECTION HISTORY

1997, c. 427, §2 (NEW). 1997, c. 640, §§1-3 (AMD). RR 2009, c. 2, §§17, 18 (COR). 2009, c. 562, §17 (AMD).



10 §1434-A. Termination, cancellation and nonrenewal of a dealer agreement

1. Termination; cancellation; nonrenewal. A manufacturer or distributor, directly or through an authorized officer, agent or employee, may terminate, cancel or fail to renew a dealer agreement with or without good cause. If the manufacturer or distributor terminates, cancels or fails to renew the dealer agreement without good cause, the manufacturer or distributor must comply with subsection 4. The manufacturer or distributor has the burden of showing good cause for terminating, canceling or failing to renew a dealer agreement. For purposes of determining whether there is good cause for the proposed action, any of the following factors may be considered in a proceeding:

A. The extent of the affected dealer's penetration in the area of sales responsibility; [2009, c. 562, §18 (NEW).]

B. The nature and extent of the dealer's investment in the dealer's business; [2009, c. 562, §18 (NEW).]

C. The adequacy of the dealer's service facilities, equipment, parts, supplies and personnel; [2009, c. 562, §18 (NEW).]

D. The effect of the proposed action on the community; [2009, c. 562, §18 (NEW).]

E. The extent and quality of the dealer's service under recreational vehicle warranties; [2009, c. 562, §18 (NEW).]

F. The failure to follow agreed-upon procedures or standards related to the overall operation of the dealership; and [2009, c. 562, §18 (NEW).]

G. The dealer's performance under the terms of its dealer agreement. [2009, c. 562, §18 (NEW).]

[ 2009, c. 562, §18 (NEW) .]

2. Notice to dealer; requirements. Except as otherwise provided in this section, a manufacturer or distributor shall provide a dealer with at least 90 days' prior written notice of termination, cancellation or nonrenewal of a dealer agreement if the dealer agreement is being terminated for good cause.

A. A notice under this subsection must state all reasons for the proposed termination, cancellation or nonrenewal and must further state that if, within 30 days following receipt of the notice, the dealer provides to the manufacturer or distributor a written notice of intent to cure all claimed deficiencies, the dealer will then have 90 days following the manufacturer's or distributor's receipt of the notice to cure the deficiencies. If the deficiencies are cured within 90 days, the manufacturer's or distributor's notice is voided. If the dealer fails to provide the notice of intent to cure the deficiencies in the prescribed time period, the termination, cancellation or nonrenewal takes effect 30 days after the dealer's receipt of the notice unless the dealer has new and untitled inventory on hand that may be disposed of pursuant to subsection 4. [2009, c. 562, §18 (NEW).]

B. The notice period under this subsection may be reduced to not less than 30 days' prior written notice of termination, cancellation or nonrenewal if good cause exists. Good cause exists for purposes of this paragraph when:

(1) A dealer or one of its owners is convicted of or enters a plea of nolo contendere to murder or a Class A, Class B or Class C crime for which a sentence of imprisonment of one year or more is imposed under Title 17-A, section 1251 or 1252;

(2) A dealer abandons or closes the dealer's business operations for 10 consecutive business days unless the closing is due to an act of God, strike, labor difficulty or other cause over which the dealer has no control;

(3) There is a significant misrepresentation by the dealer materially affecting the business relationship between the dealer and the manufacturer or distributor;

(4) The dealer's license has been suspended or revoked or has not been renewed;

(5) There is a declaration by the dealer of bankruptcy or insolvency or the occurrence of an assignment for the benefit of creditors or bankruptcy; or

(6) A dealer fails to notify in writing the manufacturer or distributor at least 30 days prior to entering into a dealer agreement with a manufacturer or distributor of a competing, similar line make.

The notice requirements of this paragraph do not apply if the reason for termination, cancellation or nonrenewal is the dealer's insolvency, the occurrence of an assignment for the benefit of creditors or the dealer's bankruptcy. [2009, c. 562, §18 (NEW).]

[ 2009, c. 562, §18 (NEW) .]

3. Notice to manufacturer or distributor; requirement. A dealer may terminate, cancel or refuse to renew a dealer agreement with or without good cause by giving 30 days' written notice to the manufacturer or distributor.

A. If the termination, cancellation or refusal to renew is for good cause, the notice must state all reasons for the proposed termination, cancellation or nonrenewal and must further state that if, within 30 days following receipt of the notice, the manufacturer or distributor provides to the dealer a written notice of intent to cure all claimed deficiencies, the manufacturer or distributor will then have 90 days following receipt of the original notice to cure the deficiencies. If the deficiencies are cured within 90 days, the dealer's notice is voided. If the manufacturer or distributor fails to provide the notice of intent to cure the deficiencies in the time period prescribed in the original notice of termination, cancellation or nonrenewal, the pending termination, cancellation or nonrenewal takes effect 30 days after the manufacturer's or distributor's receipt of the original notice. [2009, c. 562, §18 (NEW).]

B. If the dealer terminates, cancels or fails to renew the dealer agreement without good cause, subsection 4 does not apply. If the dealer terminates, cancels or fails to renew the dealer agreement with good cause, subsection 4 applies. The dealer has the burden of showing good cause. [2009, c. 562, §18 (NEW).]

C. For purposes of this subsection, good cause for termination, cancellation or nonrenewal exists when:

(1) A manufacturer or distributor is convicted of, or enters a plea of nolo contendere to, murder or a Class A, Class B or Class C crime for which a sentence of imprisonment of one year or more is imposed under Title 17-A, section 1251 or 1252;

(2) The business operations of the manufacturer or distributor have been abandoned or closed for 10 consecutive business days, unless the closing is due to an act of God, strike, labor difficulty or other cause over which the manufacturer or distributor has no control;

(3) There is a significant misrepresentation by the manufacturer or distributor materially affecting the business relationship between the dealer and the manufacturer or distributor; or

(4) There is a declaration by the manufacturer or distributor of bankruptcy or insolvency or the occurrence of an assignment for the benefit of creditors or bankruptcy. [2009, c. 562, §18 (NEW).]

[ 2009, c. 562, §18 (NEW) .]

4. Repurchase of inventory. If the dealer agreement is terminated, canceled or not renewed by the manufacturer or distributor without good cause, or if the dealer terminates or cancels the dealer agreement for good cause and the manufacturer or distributor fails to cure the claimed deficiencies, the manufacturer or distributor shall, at the election of the dealer and within 45 days after termination, cancellation or nonrenewal, repurchase:

A. All new, untitled recreational vehicles that were acquired from the manufacturer or distributor within 12 months before the effective date of the termination, cancellation or nonrenewal that have not been used, except for demonstration purposes, and that have not been damaged, at 100% of the net invoice cost, including transportation, less applicable rebates and discounts to the dealer. If any of the vehicles repurchased pursuant to this subsection are damaged, but do not trigger a consumer disclosure requirement, the amount due the dealer is reduced by the cost to repair the vehicle. Damage prior to delivery to the dealer that is disclosed at the time of delivery does not disqualify repurchase under this paragraph; [2009, c. 562, §18 (NEW).]

B. All undamaged accessories and proprietary parts sold to the dealer for resale within the 12 months prior to termination, cancellation or nonrenewal, if contained in the original packaging, at 105% of the original net price paid to the manufacturer or distributor to compensate the dealer for handling, packing and shipping the accessories or parts; and [2009, c. 562, §18 (NEW).]

C. All properly functioning diagnostic equipment, special tools, current signs and other equipment and machinery at 100% of the dealer's net cost plus freight, destination, delivery and distribution charges and sales taxes, if any, if purchased by the dealer within 5 years before termination, cancellation or nonrenewal upon the manufacturer's or distributor's request and the dealer establishes that the items can no longer be used in the normal course of the dealer's ongoing business. The manufacturer or distributor shall pay the dealer within 30 days after receipt of the returned items. [2009, c. 562, §18 (NEW).]

[ 2009, c. 562, §18 (NEW) .]

SECTION HISTORY

2009, c. 562, §18 (NEW).



10 §1435. Limitations on establishing or relocating dealerships

A new recreational vehicle dealership may not be established and an existing recreational vehicle dealership may not be relocated, except as follows. [1997, c. 427, §2 (NEW).]

1. Notification. If a manufacturer seeks to enter into a dealer agreement establishing an additional new recreational vehicle dealership or relocating an existing new recreational vehicle dealership, within or into a relevant market area where the same line make is already represented, the manufacturer shall notify, in writing, each new recreational vehicle dealer in the line make in the relevant market area of the intention to establish an additional dealership or to relocate an existing dealership within or into that market area. The relevant market area is a radius of 15 miles around an existing dealership in the following cities: Augusta, Auburn, Bangor, Biddeford, Brewer, Falmouth, Lewiston, Portland, Saco, South Portland, Waterville and Westbrook. The relevant market area is a radius of 30 miles around all other existing dealerships.

Within 30 days of receiving the notice or within 30 days after the end of any appeal procedure provided by the manufacturer, a new recreational vehicle dealership may file a complaint in the Superior Court of the county in which the dealership is located, protesting the establishment or relocation of the new recreational vehicle dealership. When a complaint is filed, the manufacturer may not establish or relocate the proposed new recreational vehicle dealership until a hearing has been held on the merits of establishing or relocating that recreational vehicle dealership, and that dealership may not be established or relocated if the court has determined that there is good cause for not permitting the new recreational vehicle dealership. For the purposes of this section, the reopening in a relevant market area of a new recreational vehicle dealership that has not been in operation for one year or more is considered the establishment of an additional new recreational vehicle dealership.

[ 1997, c. 427, §2 (NEW) .]

2. Good cause. In determining whether good cause has been established for not entering into a new dealer agreement or relocating an additional dealer for the same line make, the court shall take into consideration the existing circumstances, including, but not limited to:

A. The permanency of the investment of both the existing and proposed new recreational vehicle dealers; [1997, c. 427, §2 (NEW).]

B. The effect on the retail new recreational vehicle business and the public in the relevant market area; [1997, c. 427, §2 (NEW).]

C. Whether it is injurious or beneficial to the public for an additional new recreational vehicle dealer to be established; [1997, c. 427, §2 (NEW).]

D. Whether the new recreational vehicle dealers of the same line make in that relevant market area are providing adequate competition and convenient consumer care for the recreational vehicles of the line make in that market area that includes the adequacy of recreational vehicle sales and service facilities, equipment, supply of recreational vehicle parts and qualified service personnel; [1997, c. 427, §2 (NEW).]

E. Whether the establishment of an additional new recreational vehicle dealership would increase competition and be in the public interest; and [1997, c. 427, §2 (NEW).]

F. The effect on the establishing or relocating dealer as a result of not being permitted to establish or relocate. [1997, c. 427, §2 (NEW).]

[ 1997, c. 427, §2 (NEW) .]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1436. Transportation damages

1. Liability of new dealer after acceptance. Notwithstanding the terms, provisions or conditions of any agreement or dealer agreement, the new recreational vehicle dealer is solely liable for damages to new recreational vehicles after acceptance from the carrier and before delivery to the ultimate purchaser.

[ 1997, c. 427, §2 (NEW) .]

2. Liability of manufacturer. Notwithstanding the terms, provisions or conditions of any agreement or dealer agreement, the manufacturer is liable for all damages to recreational vehicles before delivery to a carrier or transporter.

[ 1997, c. 427, §2 (NEW) .]

3. Additional liability of dealer. The new recreational vehicle dealer is liable for damages to new recreational vehicles after delivery to the carrier only if the dealer selects the method of transportation, mode of transportation and the carrier. In all other instances, the manufacturer is liable for carrier-related new recreational vehicle damage, as long as the new recreational vehicle dealer annotates the bill of lading or other carrier document indicating damages observed at the time of delivery to the new recreational vehicle dealer and promptly notifies the manufacturer of any concealed damage discovered after delivery.

[ 1997, c. 427, §2 (NEW) .]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1437. Survivorship

1. Right of family member. The right of a designated family member to succeed in dealer ownership is governed by the following provisions.

A. Any designated family member of a deceased or incapacitated new recreational vehicle dealer who has been designated as successor to that dealer in writing to the manufacturer may succeed the dealer in the ownership or operation of the dealership under the existing dealer agreement or distribution agreement if the designated family member gives the manufacturer of new recreational vehicles a written notice of the intention to succeed to the dealership within 90 days of the dealer's death or incapacity. The designated family member may not succeed the dealer if there exists good cause for refusal to honor the succession on the part of the manufacturer. [2009, c. 562, §19 (AMD).]

B. The manufacturer may request and the designated family member shall provide, upon the request, on forms provided for that purpose by the manufacturer, personal and financial data that is reasonably necessary to determine whether the succession may be honored. [1997, c. 427, §2 (NEW).]

[ 2009, c. 562, §19 (AMD) .]

2. Refusal to honor; notice required. The refusal to honor the right of the designated family member to succeed in dealer ownership is governed by the following provisions.

A. If a manufacturer, distributor, factory branch, factory representative or importer believes that good cause exists for refusing to honor the succession to the ownership and operation of a dealership by a designated family member of a deceased or incapacitated new recreational vehicle dealer under the existing dealer agreement, the manufacturer, within 60 days of receipt of the information requested in subsection 1, paragraph B, may serve upon the designated family member notice of its refusal to honor the succession or its intent to discontinue the existing dealer agreement with the dealership. A discontinuance may not take place sooner than 90 days from the date the notice is served. [1997, c. 427, §2 (NEW).]

B. The notice must state the specific grounds for the refusal to honor the succession and of the intent to discontinue the existing dealer agreement with the dealership no sooner than 90 days from the date the notice is served. [1997, c. 427, §2 (NEW).]

C. If notice of refusal and discontinuance is not served upon the designated family member in a timely manner, the dealer agreement continues in effect and is subject to termination only as otherwise permitted by this section. [1997, c. 427, §2 (NEW).]

[ 1997, c. 427, §2 (NEW) .]

3. Written designation of succession unaffected. This section does not preclude a new recreational vehicle dealer from designating any person, by written instrument filed with the manufacturer, as that dealer's successor.

[ 1997, c. 427, §2 (NEW) .]

SECTION HISTORY

1997, c. 427, §2 (NEW). 2009, c. 562, §19 (AMD).



10 §1438. Delivery and preparation obligations; product liability and implied warranty complaints

A manufacturer shall specify to the dealer the delivery and preparation obligations of its recreational vehicle dealers prior to delivery of new recreational vehicles to retail buyers. The delivery and preparation obligations of its recreational vehicle dealers and a schedule of the compensation to be paid to its recreational vehicle dealers for the work and services the dealers are required to perform in connection with the delivery and preparation are the dealer's only responsibility for product liability between that dealer and that manufacturer. The compensation stated in the schedule must be reasonable. [1997, c. 427, §2 (NEW).]

In any action or claim brought against the recreational vehicle dealer on a product liability complaint in which it is later determined that the manufacturer is liable, the dealer is entitled to receive from the manufacturer its reasonable costs and attorney's fees incurred in defending the claim or action. [1997, c. 427, §2 (NEW).]

In any action or claim brought against the recreational vehicle dealer on a breach of implied warranty complaint in which it is later determined that the manufacturer is liable, the dealer is entitled to receive from the manufacturer the dealer's reasonable costs and attorney's fees incurred in defending the claim or action. In any implied warranty action, a dealer has the rights of a buyer under Title 11, section 2-607, subsection (5). [1997, c. 427, §2 (NEW).]

The court shall consider the recreational vehicle dealer's share in the responsibility for the damages in awarding costs and attorney's fees. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1439. Warranty (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 427, §2 (NEW). 2009, c. 562, §20 (RP).



10 §1439-A. Warranty

1. Warranty obligations. A warrantor shall:

A. Specify in writing to a dealer the dealer's obligations, if any, for preparation, delivery and warranty service on products covered by the warrantor; [2009, c. 562, §21 (NEW).]

B. Compensate the dealer for warranty service required of a dealer by the warrantor; and [2009, c. 562, §21 (NEW).]

C. Provide a dealer the schedule of compensation to be paid and the time allowances for the performance of any work and service. The schedule of compensation must include reasonable compensation for diagnostic work as well as warranty labor. [2009, c. 562, §21 (NEW).]

[ 2009, c. 562, §21 (NEW) .]

2. Time allowances; reasonable compensation. Time allowances set by the manufacturer for the diagnosis and performance of warranty labor must be reasonable for the work to be performed. In the determination of what constitutes reasonable compensation under this section, the principal factor to be given consideration is the actual retail labor rate being charged by the dealers in the community in which the dealer is doing business. The compensation of a dealer for warranty labor may not be less than the average retail labor rates actually charged by the dealer for like nonwarranty labor as long as those rates are reasonable.

[ 2009, c. 562, §21 (NEW) .]

3. Reimbursement for warranty parts. A warrantor shall reimburse a dealer for warranty parts at actual wholesale cost plus a minimum 30% handling charge and the cost, if any, of freight to return warranty parts to the warrantor.

[ 2009, c. 562, §21 (NEW) .]

4. Audits. A warrantor may conduct warranty audits of dealer records on a reasonable basis, and dealer claims for warranty compensation may not be denied except for cause, such as performance of nonwarranty repairs, material noncompliance with the warrantor's published policies and procedures, lack of material documentation, fraud or misrepresentation.

[ 2009, c. 562, §21 (NEW) .]

5. Claims. A dealer shall submit warranty claims within 45 days after completing warranty service and repairs.

[ 2009, c. 562, §21 (NEW) .]

6. Notice for inability to perform warranty repairs. A dealer shall immediately notify the warrantor orally or in writing if the dealer is unable to perform any warranty repairs within 10 days of receipt of an oral or written complaint from a customer.

[ 2009, c. 562, §21 (NEW) .]

7. Claims not approved. A warrantor shall approve or disapprove a warranty claim in writing within 45 days after the date of submission by a dealer in the manner and form prescribed by the warrantor. Claims not specifically disapproved in writing within 45 days are deemed to be approved and must be paid within 60 days of submission.

[ 2009, c. 562, §21 (NEW) .]

8. Duties of warrantor. A warrantor:

A. Shall perform its warranty obligations under this subsection with respect to its warranted products; [2009, c. 562, §21 (NEW).]

B. Shall include in written notices of factory campaigns to recreational vehicle owners and dealers the expected date by which necessary parts and equipment, including tires and chassis or chassis parts, will be available to dealers to perform the campaign work. The warrantor may ship parts to the dealer to effect the campaign work, and, if such parts are in excess of the dealer's requirements, the dealer may return unused parts to the warrantor for credit after completion of the campaign; [2009, c. 562, §21 (NEW).]

C. Shall compensate dealers for authorized repairs performed by the dealer on merchandise damaged in manufacture or transit to the dealer, if the carrier is designated by the warrantor, factory branch, distributor or distributor branch; [2009, c. 562, §21 (NEW).]

D. Shall compensate dealers in accordance with the schedule of compensation provided to the dealer pursuant to subsection 1, paragraph C if the work or service is performed in a timely and competent manner; [2009, c. 562, §21 (NEW).]

E. May not intentionally misrepresent in any way to a purchaser of a recreational vehicle that warranties with respect to the manufacture, performance or design of the vehicle are made by the dealer as warrantor or cowarrantor; and [2009, c. 562, §21 (NEW).]

F. May not require a dealer to make warranties to customers in any manner related to the manufacture of the recreational vehicle. [2009, c. 562, §21 (NEW).]

[ 2009, c. 562, §21 (NEW) .]

9. Duties of dealer. A dealer:

A. Shall perform predelivery inspection functions, as specified by the warrantor, in a competent and timely manner; [2009, c. 562, §21 (NEW).]

B. Shall perform warranty service or work authorized by the warrantor in a competent and timely manner on any transient customer's vehicle of the same line make or as otherwise authorized by the warrantor; [2009, c. 562, §21 (NEW).]

C. Shall accurately document the time spent completing each repair, the total number of repair attempts conducted on a single vehicle and the number of repair attempts for the same repair conducted on a single vehicle; [2009, c. 562, §21 (NEW).]

D. Shall notify the warrantor within 10 days of a 2nd repair attempt that impairs the use, value or safety of a vehicle; [2009, c. 562, §21 (NEW).]

E. Shall maintain written records, including a customer's signature, regarding the amount of time a vehicle is stored for the customer's convenience during a repair; and [2009, c. 562, §21 (NEW).]

F. May not make fraudulent warranty claims or misrepresent the terms of a warranty. [2009, c. 562, §21 (NEW).]

[ 2009, c. 562, §21 (NEW) .]

10. Manufacturer audit of claims. A manufacturer is permitted to audit claims within an 18-month period from the date the claim was paid or credit issued by the manufacturer and to charge back any false or unsubstantiated claims. If there is evidence of fraud, this subsection does not limit the right of the manufacturer to audit for longer periods and charge back for any fraudulent claim.

[ 2009, c. 562, §21 (NEW) .]

SECTION HISTORY

2009, c. 562, §21 (NEW).



10 §1440. Mediation and arbitration of manufacturer; dealer disputes (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 427, §2 (NEW). 2009, c. 562, §22 (RP).



10 §1440-A. Mediation

1. Mediation. A dealer, manufacturer, distributor or warrantor injured by another party's violation of this chapter may bring an action pursuant to section 1447. Prior to bringing an action under section 1447, the party bringing the action for an alleged violation must serve a written demand for mediation upon the offending party.

A. The demand for mediation under this section must be served upon the other party via certified mail at the address stated within the agreement among the parties. [2009, c. 562, §23 (NEW).]

B. The demand for mediation under this section must contain a brief statement of the dispute and the relief sought by the party filing the demand. [2009, c. 562, §23 (NEW).]

C. Within 20 days after the date a demand for mediation under this section is served, the parties shall mutually select an independent certified mediator and meet with that mediator for the purpose of attempting to resolve the dispute. The meeting place must be in this State in a location selected by the mediator. The mediator may extend the date of the meeting for good cause shown by either party or upon stipulation of both parties. [2009, c. 562, §23 (NEW).]

D. The service of a demand for mediation under this section tolls the time for the filing of any complaint, petition, protest or other action under this chapter until representatives of both parties have met with a mutually selected mediator for the purpose of attempting to resolve the dispute. If a complaint, petition, protest or other action is filed before that meeting, the court shall enter an order suspending the proceeding or action until the mediation meeting has occurred and may, upon written stipulation of all parties to the proceeding or action that they wish to continue to mediate under this section, enter an order suspending the proceeding or action for as long a period as the court considers appropriate. [2009, c. 562, §23 (NEW).]

E. The parties to the mediation under this section must bear their own costs for attorney's fees and divide equally the cost of the mediator. [2009, c. 562, §23 (NEW).]

[ 2009, c. 562, §23 (NEW) .]

SECTION HISTORY

2009, c. 562, §23 (NEW).



10 §1440-B. Indemnification

1. Warrantor. A warrantor shall indemnify and hold harmless its dealer against any losses or damages to the extent such losses or damages are caused by the negligence or willful misconduct of the warrantor. The dealer shall provide to the warrantor notice of a pending lawsuit or similar proceeding in which such allegations are made within 10 days after receiving the notice.

[ 2009, c. 562, §24 (NEW) .]

2. Dealer. A dealer shall indemnify and hold harmless its warrantor against any losses or damages to the extent such losses or damages are caused by the negligence or willful misconduct of the dealer. The warrantor shall provide to the dealer notice of a pending lawsuit or similar proceeding in which such allegations are made within 10 days after receiving the notice.

[ 2009, c. 562, §24 (NEW) .]

SECTION HISTORY

2009, c. 562, §24 (NEW).



10 §1441. Unreasonable restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 427, §2 (NEW). 2009, c. 562, §25 (RP).



10 §1442. Covered under written or oral agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 427, §2 (NEW). 2009, c. 562, §26 (RP).



10 §1442-A. Written agreements; designated territories

1. Prohibition. A manufacturer or distributor may not sell a recreational vehicle in this State to or through a dealer without having first entered into a dealer agreement with the dealer that has been signed by both parties.

[ 2009, c. 562, §27 (NEW) .]

2. Designation of area of sales responsibility. A manufacturer shall designate the area of sales responsibility assigned to a dealer in the dealer agreement and may not change the area or contract with another dealer for sale of the same line make in the area during the duration of the agreement. If, subsequent to entering into a dealer agreement, a dealer enters into an agreement to sell any competing recreational vehicles, or enters into an agreement to increase a preexisting commitment to sell any competing recreational vehicles, a manufacturer may revise the area of sales responsibility designated in the dealer agreement if the market penetration of the manufacturer's products is compromised by the dealer's subsequent agreements.

[ 2009, c. 562, §27 (NEW) .]

3. Change of area of sales responsibility. The area of sales responsibility may not be changed until one year after the execution of the dealer agreement. The consent of both parties is required to change the dealer agreement.

[ 2009, c. 562, §27 (NEW) .]

4. Sale of new recreational vehicles. A dealer may not sell a new recreational vehicle in this State without having first entered into a dealer agreement with a manufacturer or distributor that has been signed by both parties.

[ 2009, c. 562, §27 (NEW) .]

SECTION HISTORY

2009, c. 562, §27 (NEW).



10 §1443. Dealership interest; vested rights (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 427, §2 (NEW). 2009, c. 562, §28 (RP).



10 §1444. Dealer's right to associate

Any dealer has the right of free association with other dealers for any lawful purpose. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1445. Discounts and other inducements

In connection with a sale of a recreational vehicle or vehicles to the State or to any political subdivision of the State, a manufacturer may not offer discounts, refunds or any other similar type of inducement to a dealer without making the same offer or offers to all its dealers within the relevant market area. If inducements are made, the manufacturer shall give simultaneous notice of those inducements to all of its dealers within the relevant market area. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1446. Public policy

A contract or part of a contract or practice under a contract in violation of any provision of this chapter is against public policy and is void and unenforceable. An existing contract or part of a contract or practice in violation of any provision of this chapter is against public policy and is void and unenforceable to the extent that it is in conflict with this chapter. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1447. Civil remedies

Any manufacturer, warrantor, dealer or recreational vehicle dealer who has been damaged by reason of a violation of a provision of this chapter may bring an action to enjoin a person from acting as a dealer without being properly licensed, from violating or continuing to violate any of the provisions of this chapter, or from failing or refusing to comply with the requirements of this chapter, and to recover any damages arising from that violation of any part of this chapter. The injunction must be issued without bond. A single act in violation of the provisions of this chapter is sufficient to authorize the issuance of an injunction. A final judgment, order or decree rendered against a person in any civil, criminal or administrative proceeding under the federal antitrust laws, the Federal Trade Commission Act or under the Maine Revised Statutes is prima facie evidence against that person subject to the conditions set forth in the federal antitrust laws, 15 United States Code, Section 16. Each party is responsible for its own attorney's fees and court costs. Neither party has a claim on such expenses from the other party. [2009, c. 562, §29 (AMD).]

SECTION HISTORY

1997, c. 427, §2 (NEW). 2009, c. 562, §29 (AMD).



10 §1447-A. Venue

Venue for a civil action authorized by this chapter is exclusively in the county in which the dealer's business is located. In an action involving more than one dealer, venue may be in any county in which any dealer that is party to the action is located. [2009, c. 562, §30 (NEW).]

SECTION HISTORY

2009, c. 562, §30 (NEW).



10 §1448. Statute of limitation

Actions arising out of any provision of this chapter must be commenced within 4 years after the cause of action accrues. If a person liable under this chapter conceals the cause of action from the knowledge of the person entitled to bring it, the period prior to the discovery of the cause of action by the person so entitled is excluded in determining the time limited for commencement of the action. If a cause of action accrues during the pendency of any civil, criminal or administrative proceeding against a person brought by the United States or any of its agencies under the antitrust laws, the Federal Trade Commission Act or any other federal Act or the laws of the State related to antitrust laws or to franchising, that action may be commenced within one year after the final disposition of the civil, criminal or administrative proceeding. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1449. Construction

In construing this chapter the courts may be guided by the interpretations of the Federal Trade Commission Act, 15 United States Code, Section 45. [1997, c. 427, §2 (NEW).]

If any provision of this chapter is declared unconstitutional or the applicability of this chapter to any person or circumstance is held invalid, the constitutionality of the remainder of this chapter and the applicability of this chapter to persons and circumstances is not affected. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1450. Jurisdiction

A person who violates any provisions of this chapter is subject to the jurisdiction of the courts of this State upon service of process in accordance with Title 14, chapter 203 and consistent with the maximum limits of due process as decided by the United States Supreme Court. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1450-A. Penalty

A person who violates this chapter is guilty of a Class E crime. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).






Chapter 215: USED CAR INFORMATION

10 §1451. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 546, §1 (NEW). 1975, c. 770, §56 (RP).



10 §1452. Exclusions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 546, §1 (NEW). 1975, c. 770, §56 (RP).



10 §1453. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 546, §1 (NEW). 1975, c. 770, §56 (RP).



10 §1454. Warranty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 546, §1 (NEW). 1975, c. 770, §56 (RP).



10 §1455. Disclosure of information (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 546, §1 (NEW). 1975, c. 770, §56 (RP).



10 §1456. Performance under warranty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 546, §1 (NEW). 1975, c. 770, §56 (RP).



10 §1457. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 546, §1 (NEW). 1975, c. 770, §56 (RP).






Chapter 215: MOTOR FUEL DISTRIBUTION AND SALES

10 §1451. Short title

This chapter shall be known as the Motor Fuel Distribution and Sales Act. [1975, c. 549, (NEW).]

SECTION HISTORY

1975, c. 549, (NEW).



10 §1452. Legislative findings and purpose

The Legislature finds and declares that the distribution and retail sale of motor fuels at reasonable prices and in adequate supply throughout the State vitally affects the public health, welfare and safety, and that increased competition at all levels of the motor fuel market and maintenance within that market of a significant proportion of businesses independent of major marketers and refiners will promote reasonable prices and better assure supplies to all areas of the State. It is therefore necessary to define and regulate the relationship between parties to franchise agreements involving the sale or distribution of motor fuels in the State and to prescribe other trade practices. [1975, c. 549, (NEW).]

SECTION HISTORY

1975, c. 549, (NEW).



10 §1453. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings: [1975, c. 549, (NEW).]

1. Automotive product. "Automotive product" shall mean any product sold or distributed by a retailer for use with a motor vehicle, whether or not such product is essential for the maintenance of the motor vehicle and whether or not such product is also used for non-automotive purposes;

[ 1975, c. 549, (NEW) .]

1-A. Blender. "Blender" means any person who blends blend stock with gasoline or who sells or distributes blend stock for the purpose of being blended with gasoline.

[ 2011, c. 632, §1 (NEW) .]

1-B. Blend stock. "Blend stock" means ethanol, methanol or any other products blended with gasoline to produce motor fuel.

[ 2011, c. 632, §1 (NEW) .]

1-C. Consignment. "Consignment" means a written or oral agreement between a franchisor and a franchisee whereby the franchisor maintains ownership of motor fuel provided to the franchisee and the franchisee sells the motor fuel on behalf of the franchisor at a price determined by the franchisor.

[ 2013, c. 219, §1 (NEW) .]

2. Deposit in advance. "Deposit in advance" shall mean any deposit, regardless of its purported purpose, which is received by a distributor or refiner from a retail dealer or distributor as a breakage, security or other similar deposit;

[ 1975, c. 549, (NEW) .]

3. Distributor. "Distributor" shall mean any person engaged in the sale, consignment or distribution of petroleum products to wholesale or retail outlets, whether or not such person owns, leases or in any way controls such outlets;

[ 1975, c. 549, (NEW) .]

4. Franchise agreement. "Franchise agreement" means a written or oral agreement, for a definite or indefinite period, between a refiner and a retail dealer or between a distributor and a retail dealer or between a refiner and a distributor under which:

A. A retail dealer or a distributor promises to sell or distribute any petroleum product or products of a refiner; [2013, c. 219, §2 (AMD).]

B. A retail dealer or a distributor is granted the right to use a trademark, trade name, service mark or other identifying symbol or name owned by a refiner; or [1975, c. 549, (NEW).]

C. A retail dealer or a distributor is granted the right to occupy premises owned, leased or controlled by a refiner or distributor and:

(1) Promises to sell or distribute any petroleum products of the refiner or the distributor; or

(2) Is granted the right to use a trademark, trade name, service mark or other identifying symbol or name owned by the refiner or the distributor. [2013, c. 219, §2 (AMD).]

[ 2013, c. 219, §2 (AMD) .]

5. Franchisee. "Franchisee" shall mean either a distributor who has entered into a franchise agreement with a refiner or a retail dealer who has entered into a franchise agreement with a distributor or a refiner;

[ 1975, c. 549, (NEW) .]

6. Franchisor. "Franchisor" shall mean either a refiner who enters into a franchise agreement with a distributor or retail dealer, or a distributor who enters into a franchise agreement with a retail dealer;

[ 1975, c. 549, (NEW) .]

7. Motor fuel. "Motor fuel" and "petroleum product" shall mean any substance or combination of substances which is intended to be or is capable of being used for the purpose of propelling or running by combustion any internal combustion engine which is sold or used for that purpose;

[ 1975, c. 549, (NEW) .]

8. Person. "Person" means a natural person, corporation, partnership, trust or other entity and, in the case of any entity, includes any other entity that has a majority interest in the entity or effectively controls the entity.

[ 2013, c. 219, §3 (AMD) .]

9. Place of business. "Place of business" shall mean:

A. Any fixed geographical location at which, pursuant to a franchise agreement, motor fuels are sold or distributed or a trademark, trade name, service mark or other identifying symbol is used or displayed; or [1975, c. 549, (NEW).]

B. Any premises owned, leased or controlled by a refiner or distributor, in which a retail dealer or a distributor is granted the right of occupancy pursuant to a franchise agreement. [1975, c. 549, (NEW).]

[ 1975, c. 549, (NEW) .]

10. Refiner. "Refiner" shall mean any person engaged in the refining or importing of petroleum products;

[ 1975, c. 549, (NEW) .]

11. Retail dealer. "Retail dealer" shall mean any person who operates a service station, filling station, store, garage or other place of business for the sale of motor fuel for delivery into the service tank or tanks of any vehicle propelled by an internal combustion engine;

[ 1975, c. 549, (NEW) .]

12. Retail fuel outlet. "Retail fuel outlet" shall mean a place at which gasoline and oil are stored and supplied to the public, which is operated directly by a refiner or distributor;

[ 1975, c. 549, (NEW) .]

SECTION HISTORY

1975, c. 549, (NEW). 2011, c. 632, §1 (AMD). 2013, c. 219, §§1-3 (AMD).



10 §1454. Franchised dealers and distributors

1. Franchise agreements. When a franchise agreement between a refiner and a retail dealer or a distributor or between a distributor and a retail dealer covers the sale of petroleum products and those sales constitute more than 35% of the retail dealer's gross sales and those gross sales are more than $30,000 annually, the franchise agreement is subject to the nonwaivable provisions set forth in this subsection, whether or not they are expressly set forth in the agreement.

A. A retail dealer or distributor as franchisee has the right to cancel a franchise agreement until midnight of the 7th business day after the day on which the agreement was signed, by giving the franchisor written notice of the cancellation. Upon the franchisee's giving the franchisor such a notice, all money, equipment and merchandise loaned, sold or delivered to the franchisee under the agreement must be returned to the franchisor for full credit, or the cash equivalent. If the franchisor is the owner of the real estate upon which the franchisee conducted business, the franchisee shall deliver full possession of the real estate to the franchisor immediately upon such cancellation. [2013, c. 219, §4 (AMD).]

B. An agreement may not contain a provision that in any way limits the right of either party to trial by jury, the interposition of counterclaims or crossclaims. [2013, c. 219, §4 (AMD).]

C. The price at which a franchisee sells products may not be fixed or maintained by a franchisor, nor may any person seek to do so, nor may the price of products be subject to enforcement or coercion by any person in any manner, but this paragraph may not be construed to prohibit a franchisor from suggesting prices to franchisees or counseling franchisees concerning prices. Each agreement must have, in 10-point type, the legend: "PRICE FIXING OR MANDATORY PRICES FOR ANY PRODUCTS COVERED IN THIS AGREEMENT IS PROHIBITED. A SERVICE STATION DEALER OR WHOLESALE DISTRIBUTOR MAY SELL ANY PRODUCTS LISTED IN THIS AGREEMENT FOR A PRICE THAT THE SERVICE STATION DEALER OR WHOLESALE DISTRIBUTOR ALONE MAY DECIDE." The provisions of this paragraph do not apply to any petroleum products included in a franchisor's consignment agreement with a franchisee or to any franchise agreement that provides for petroleum products to be sold on consignment by a franchisee on behalf of a franchisor. [2013, c. 219, §4 (AMD).]

D. A franchisor may not withhold consent to any assignment, transfer or sale of the franchise agreement as long as the assignee, transferee or purchaser of the franchise agreement meets the qualifications required in the franchise agreement. [2013, c. 219, §4 (AMD).]

E. If the franchise agreement requires the franchisee to provide a cash deposit in advance for the use of the service station or delivery of fuel, except as advance payment in whole or in part for product ordered, the cash deposit must be held by the franchisor and may be used by the franchisor in the franchisor's business. Interest at a rate of at least the one-year United States Treasury bill rate, or the rate of a comparable instrument if the one-year United States Treasury bill rate is not offered, as of the first business day of the year in which the interest is paid must be paid to the franchisee at least annually on the use of the cash deposit to the extent not otherwise applied by the franchisor to obligations of the franchisee as provided in the franchise agreement. Within 90 days after the termination of the agreement, any portion of the cash deposit that has not otherwise been applied by the franchisor to obligations of the franchisee as provided in the franchise agreement must be returned, together with any unpaid interest on any unused cash deposit at the rate of at least the one-year United States Treasury bill rate, or the rate of a comparable instrument if the one-year United States Treasury bill is not offered, as of the first business day of the year in which the interest is paid.

For purposes of this paragraph, "one-year United States Treasury bill rate" means the weekly average one-year constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the last full week of the calendar year immediately prior to the year in which interest is paid. [2013, c. 219, §4 (AMD).]

F. An agreement may not provide for the use of any promotion, premium, coupon, give-away or rebate in the operation of the business, except that a dealer may participate in a promotion, premium, coupon, give-away or rebate sponsored by the franchisor, if the dealer so desires. [2013, c. 219, §4 (AMD).]

[ 2013, c. 219, §4 (AMD) .]

2. Termination of franchise agreements. A franchisor may not, directly or through any officer, agent or employee, terminate, cancel or fail to renew a franchise agreement, except for good cause. For purposes of this section, "good cause " includes, but is not limited to:

A. With respect to franchise agreements in which the franchisor leases real property and improvements to the franchisee:

(1) The sale or lease of the real property and improvements by the franchisor to other than a subsidiary or affiliate of the franchisor for any use;

(2) The sale or lease of the real property and improvements to a subsidiary or affiliate of the franchisor for a purpose other than the wholesale distribution or the retail sale of motor fuels;

(3) The conversion of the real property and improvements to a use other than the wholesale distribution or the retail sale of motor fuels; or

(4) The lawful termination of lease, license or other nonownership under which the franchisor is entitled to possession or control of the real property and improvements; [2013, c. 219, §5 (AMD).]

B. Mutual agreement of the franchisor and franchisee to terminate, cancel or not renew the franchise agreement; [2013, c. 219, §5 (AMD).]

C. Criminal misconduct or a violation of law relating to the business or premises of the franchisee; [2013, c. 219, §5 (AMD).]

D. Fraud, which includes but is not limited to the following:

(1) Adulteration of the franchisor's products;

(2) Commingling of funds;

(3) Misleading consumers or misbranding gasoline;

(4) Trademark violations;

(5) Intentionally overcharging or deceiving customers as to repairs that are not needed; and

(6) Intentionally deceiving the franchisor regarding a term of the term of the lease; [2013, c. 219, §5 (AMD).]

E. Failure of the franchisee to open for business for 5 consecutive days, exclusive of holidays and reasonable vacation and sick days; [2013, c. 219, §5 (AMD).]

F. Bankruptcy or insolvency of the franchisee; [2013, c. 219, §5 (AMD).]

G. Nonpayment of rent or loss by the franchisor of its legal right to grant possession of leased premises to the franchisee; [2013, c. 219, §5 (AMD).]

H. Public condemnation or other public taking; and [2013, c. 219, §5 (AMD).]

I. Substantial noncompliance with the obligations of the franchise agreement. [1975, c. 623, §6-D (NEW).]

[ 2013, c. 219, §5 (AMD) .]

3. Notice of termination. Except when a franchise agreement is terminated, cancelled or not renewed by mutual agreement of the franchisor and the franchisee, the franchisor shall give the franchisee advance written notice of termination, cancellation or intent not to renew. Notwithstanding any statute to the contrary, advance notice required by this subsection must precede the effective date of such termination, cancellation or nonrenewal by at least:

A. Forty-five days when the asserted cause is specified in subsection 2, paragraph H or I; [2013, c. 219, §6 (AMD).]

B. One hundred twenty days when the asserted cause is specified in subsection 2, paragraph A; or [2013, c. 219, §6 (AMD).]

C. Seven days when the asserted cause is specified in subsection 2, paragraph C, D , E, F or G. [2013, c. 219, §6 (AMD).]

[ 2013, c. 219, §6 (AMD) .]

4. Compensation on termination of franchise. Upon the termination of any franchise, the franchisee is entitled to fair and reasonable compensation by the franchisor for the franchisee's remaining inventory, supplies, equipment and furnishings purchased by the franchisee from the franchisor or its approved sources except that compensation is not allowed for personalized items that have no value to the franchisor.

[ 2013, c. 219, §7 (AMD) .]

SECTION HISTORY

1975, c. 549, (NEW). 1975, c. 623, §§6-C,6-D (AMD). 2013, c. 219, §§4-7 (AMD).



10 §1455. Statute of limitations

No action may be brought under this chapter for a cause of action which arose more than 2 years prior to the date such action is brought. [1975, c. 549, (NEW).]

SECTION HISTORY

1975, c. 549, (NEW).



10 §1456. Legal and equitable remedies

1. Suit. If a franchisor or distributor engages in conduct prohibited under this chapter, a franchisee or a distributor may maintain a suit against such franchisor or distributor.

[ 1975, c. 549, (NEW) .]

2. Court action. The court shall grant such equitable relief as is necessary to remedy the effects of conduct prohibited under this chapter that the court finds to exist, including declaratory judgment and mandatory or prohibitive injunctive relief. The court may grant interim equitable relief, and actual and punitive damages when indicated, in suits under this chapter and may direct that costs, reasonable attorney's and expert witness fees incurred by the franchisee in those portions of the action in which the franchisee is the prevailing party be paid by the franchisor.

[ 2013, c. 219, §8 (AMD) .]

SECTION HISTORY

1975, c. 549, (NEW). 2013, c. 219, §8 (AMD).



10 §1457. Ethanol enhanced motor fuel

1. Prohibition. No distributor, franchisor or refiner may impose any condition, restriction, agreement or understanding that unreasonably discriminates against or unreasonably limits the sale, resale, transfer or purchase of ethanol or other synthetic motor fuel of equivalent usability in any case in which synthetic or conventional motor fuel is sold for use, consumption or resale.

[ 1983, c. 852, §1 (NEW) .]

2. Exception. This section does not apply to any distributor, franchisor or refiner which makes available sufficient supplies of ethanol or other synthetic motor fuels of equivalent usability to satisfy its customers' needs for those products, if those synthetic motor fuels are made available on terms and conditions which are equivalent to the terms and conditions on which conventional motor fuel products are made available.

[ 1983, c. 852, §1 (NEW) .]

3. Reasonable conditions. A motor fuel distributor, franchisor or refiner which does not make available sufficient supplies of ethanol or other synthetic motor fuels of equivalent usability may:

A. Require reasonable labeling of pumps dispensing the ethanol or other synthetic motor fuels to indicate, as appropriate, that the ethanol or other synthetic motor fuel was not manufactured, distributed or sold by that distributor, franchisor or refiner; [1983, c. 852, §1 (NEW).]

B. Issue disclaimers, as appropriate, of product liability for damage from use of ethanol or other synthetic motor fuels; [1983, c. 852, §1 (NEW).]

C. Refuse to provide advertising support for ethanol or other synthetic motor fuels; or [1983, c. 852, §1 (NEW).]

D. Refuse to furnish or provide any additional pumps, tanks or other related facilities required for the sale of ethanol or other synthetic motor fuels. [1983, c. 852, §1 (NEW).]

[ 1983, c. 852, §1 (NEW) .]

4. Ethanol-free motor fuel. A motor fuel distributor, franchisor or refiner may not impose any condition, restriction, agreement or understanding that prohibits or limits the sale, resale, transfer or purchase of conventional, ethanol-free motor fuel products in the State. This subsection applies to contracts entered into or renewed after the effective date of this subsection.

[ 2015, c. 143, §1 (NEW) .]

SECTION HISTORY

1983, c. 852, §1 (NEW). 2015, c. 143, §1 (AMD).



10 §1457-A. Liability for use of ethanol-enhanced motor fuel

A distributor, blender or retail dealer is not liable for damages caused by the use of motor fuel containing more than 10% ethanol sold, consigned or distributed by that distributor, blender or retail dealer if the sale, consignment or distribution of that motor fuel is in accordance with federal law and the fuel is a transportation fuel or fuel additive that has received a waiver for introduction into interstate commerce by the Administrator of the United States Environmental Protection Agency pursuant to 42 United States Code, Section 7545(f)(4) (2011). [2011, c. 632, §2 (NEW).]

SECTION HISTORY

2011, c. 632, §2 (NEW).



10 §1457-B. Prohibition on sale, consignment or distribution of motor fuel containing corn-based ethanol; contingent effective date (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See T. 10, §1457-B, sub-§2)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See T. 10, §1457-B, sub-§2)

1. Prohibition on sale of motor fuel containing corn-based ethanol. A distributor, blender or retail dealer may not sell, consign or distribute motor fuel containing corn-based ethanol.

[ 2013, c. 249, §1 (NEW) .]

2. Contingent effective date. This section does not take effect until at least 10 other states or a number of states with a collective population of 30,000,000 have enacted laws that prohibit the sale of motor fuel containing corn-based ethanol. The Commissioner of Agriculture, Conservation and Forestry shall notify the Revisor of Statutes when 10 other states or a number of states having a collective population of 30,000,000 have adopted laws that prohibit the sale of motor fuel containing corn-based ethanol.

[ 2013, c. 249, §1 (NEW) .]

SECTION HISTORY

2013, c. 249, §1 (NEW).



10 §1458. Emergency Petroleum Products Supply Act (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 3, (NEW). 1985, c. 506, §A10 (RP).






Chapter 215-A: MOTOR CARRIER TRANSPORTATION CONTRACTS

10 §1459. Indemnity agreement in motor carrier transportation contract void

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Motor carrier" has the same meaning as in Title 29-A, section 101, subsection 37. [2011, c. 85, §1 (NEW); 2011, c. 85, §2 (AFF).]

B. "Motor carrier transportation contract" means a contract, agreement or understanding covering:

(1) The transportation of property for compensation by a motor carrier;

(2) Entrance on property by a motor carrier for the purposes of loading, unloading or transporting property for compensation; or

(3) A service incidental to an activity described in subparagraph (1) or (2), including, but not limited to, storage of property. [2011, c. 85, §1 (NEW); 2011, c. 85, §2 (AFF).]

C. "Promisee" includes any agent, employee, servant or independent contractor who is directly responsible to the promisee. The term does not include a motor carrier that is party to a motor carrier transportation contract with the promisee and does not include that motor carrier's agent, employee, servant or independent contractor directly responsible to that motor carrier. [2011, c. 85, §1 (NEW); 2011, c. 85, §2 (AFF).]

[ 2011, c. 85, §1 (NEW); 2011, c. 85, §2 (AFF) .]

2. Certain indemnity agreements void. Notwithstanding any other provision of law, a provision, clause, covenant or agreement contained in, collateral to or affecting a motor carrier transportation contract that purports to indemnify, defend or hold harmless, or has the effect of indemnifying, defending or holding harmless, the promisee from or against any liability for loss or damage resulting from the negligence or intentional acts or omissions of the promisee is against the public policy of this State and is void and unenforceable.

[ 2011, c. 85, §1 (NEW); 2011, c. 85, §2 (AFF) .]

SECTION HISTORY

2011, c. 85, §1 (NEW). 2011, c. 85, §2 (AFF).






Chapter 216: REGIONAL RIDE SHARE SERVICES MATCHING FUND PROGRAM

10 §1461. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 499, §1 (NEW). 2015, c. 43, §1 (RP).



10 §1462. Findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 499, §1 (NEW). 2015, c. 43, §1 (RP).



10 §1463. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 499, §1 (NEW). 2015, c. 43, §1 (RP).



10 §1464. Regional Ride Share Services Matching Fund Program (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 499, §1 (NEW). 1989, c. 501, §DD25 (AMD). 2015, c. 43, §1 (RP).



10 §1465. Allocation and disbursement of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 499, §1 (NEW). 2015, c. 43, §1 (RP).



10 §1466. Legislative reports (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 499, §1 (NEW). 2015, c. 43, §1 (RP).






Chapter 217: USED CAR INFORMATION

10 §1471. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1975, c. 770, §57 (NEW).]

1. Conspicuous. "Conspicuous or conspicuously" means that a term or clause is written or printed in a manner that so differentiates it from any accompanying matter that an ordinary person against whom it is to operate could be fairly presumed to have been made fully aware of the term or clause.

[ 1975, c. 770, §57 (NEW) .]

2. Dealer. "Dealer" means and includes a natural person, firm, corporation, partnership and any other legal entity that is engaged in the business of selling, offering for sale or negotiating the sale of used motor vehicles, except auction businesses licensed by the Secretary of State and includes the officers, agents and employees thereof. "Dealer" also includes, but is not limited to, persons licensed to engage in the business of selling, offering for sale or negotiating the sale of used motor vehicles in states other than this State, finance companies and banks, except when the finance company or bank engages in the wholesale sale of a repossessed vehicle through an auction business licensed by the Secretary of State or to a vehicle dealer licensed by the Secretary of State, car rental companies and insurance companies that sell or transfer title to used motor vehicles within the State at licensed auction locations in this State or by any other means. "Dealer" does not include departments or agencies of the State when selling, offering for sale or negotiating the sale of used state-owned motor vehicles.

[ 1989, c. 198, §1 (AMD); 1989, c. 684, §1 (AMD) .]

2-A. Extended service warranty. "Extended service warranty" means a service contract, not a warranty as that term is used in Title 11, Article 2, that promises service in exchange for a fee and may also be referred to as "extended service contract."

[ 2005, c. 476, §1 (NEW) .]

2-B. Livery service. "Livery service" means a service that for a fee arranges, schedules or procures a vehicle for rent or hire or provides a ride for hire.

[ 2015, c. 167, §1 (NEW) .]

3. Mechanical defect. "Mechanical defect" means any defect, failure or malfunction of the mechanical system of a motor vehicle, including but not limited to the motor and transmission, electrical, hydraulic or suspension systems, and any defect, damage, failure or malfunction that affects the safety or normal use of a motor vehicle.

[ 1975, c. 770, §57 (NEW) .]

4. Motor vehicle. "Motor vehicle" means any self-propelled vehicle designed primarily to transport not more than 14 individuals, except motorcycles as defined in Title 29-A, section 101, subsection 38, and any vehicles operated exclusively on a rail or rails. This definition is intended to include motor trucks that have a gross vehicle weight of not more than 10,000 pounds.

[ 1997, c. 393, Pt. A, §16 (AMD) .]

5. Person. "Person" means and includes natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations and any other legal entities.

[ 1975, c. 770, §57 (NEW) .]

6. Purchaser. "Purchaser" means any person who has obtained ownership of a used motor vehicle from a dealer by transfer, gift or purchase.

[ 1975, c. 770, §57 (NEW) .]

6-A. Reconstructable motor vehicle. "Reconstructable motor vehicle" means a used motor vehicle that does not meet the inspection standards as set forth in Title 29-A, section 1751, and that is sold, offered for sale or negotiated for sale to a person other than another dealer for the purpose of transportation after repair or rebuilding.

[ 1995, c. 65, Pt. A, §19 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

6-B. Seller. "Seller" means any person who sells a used motor vehicle to a dealer, including, but not limited to, individuals, other new or used motor vehicle dealers, motor vehicle manufacturers and insurance companies.

[ 1993, c. 112, §1 (NEW) .]

6-C. Rideshare. "Rideshare" means a program, activity or action in which a person uses that person's private vehicle to transport a person for a fee.

[ 2015, c. 167, §1 (NEW) .]

7. Used motor vehicle. "Used motor vehicle" means a motor vehicle that either has been once registered or is not covered by a manufacturer's new car warranty.

[ 1975, c. 770, §57 (NEW) .]

7-A. Vehicle history report. "Vehicle history report" means a written or electronic report, record or document that describes or provides information on the service history of a vehicle.

[ 2015, c. 167, §1 (NEW) .]

8. Warranty. Except as otherwise provided in this section, "warranty" has the same meaning in this chapter as in Title 11, Article 2, and includes any expression or affirmation of a dealer's willingness or ability to repair the vehicle, or make it conform to other affirmations or expressions of its qualities, communicated in any manner to a purchaser at or before the agreement to sell.

[ 2005, c. 476, §2 (AMD) .]

SECTION HISTORY

1975, c. 770, §57 (NEW). 1985, c. 429, §1 (AMD). 1985, c. 569, §1 (AMD). 1989, c. 198, §1 (AMD). 1989, c. 684, §1 (AMD). 1993, c. 112, §1 (AMD). 1995, c. 65, §§A18,19 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 393, §A16 (AMD). 2005, c. 476, §§1,2 (AMD). 2015, c. 167, §1 (AMD).



10 §1472. Exclusions

Nothing in this chapter applies to motor vehicles sold, offered for sale or transferred for parts or scrap and not for transportation if that purpose is conspicuously written in the contract as follows: "This vehicle is sold for parts or scrap and not for transportation." Evidence outside the contract will be admissible to contradict such a contract provision. Nothing in this chapter applies to motor vehicles sold, offered for sale or transferred by a lessor to that vehicle's lessee or to an employee of the lessee, provided that any lessee who is otherwise a dealer, as defined in section 1471, subsection 2, is required to comply with the terms of this section in connection with any such sale or transfer to a person other than that lessee. [1989, c. 61, (AMD).]

SECTION HISTORY

1975, c. 770, §57 (NEW). 1985, c. 429, §2 (RPR). 1989, c. 61, (AMD).



10 §1473. Construction

The provisions of this chapter shall not be construed to limit or restrict in any way the rights or warranties provided to persons under any other Maine law, except that Title 11, section 2-316, subsection 5 shall not apply to transactions under this chapter. [1975, c. 770, §57 (NEW).]

SECTION HISTORY

1975, c. 770, §57 (NEW).



10 §1474. Warranty

1. Warranty content. A dealer warrants that the motor vehicle the dealer sells, negotiates the sale of, offers for sale or transfers to a person other than another dealer has been inspected in accordance with Title 29-A, section 1751, and with the rules promulgated under that section:

A. That the motor vehicle is in the condition and meets the standards required by that law and the rules; or [1985, c. 429, §3 (NEW).]

B. If the motor vehicle is a reconstructable motor vehicle, that the motor vehicle is in the condition specified in the disclosure statement affixed to the vehicle as required by subsection 4. [1985, c. 429, §3 (NEW).]

[ 1995, c. 65, Pt. A, §20 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

2. Exclusion limitation, modification or waiver prohibited. The warranty referred to in subsection 1 herein, and any person's remedies for breach thereof, may not be excluded, limited, modified or waived by words or conduct of either the dealer or any other person.

[ 1975, c. 770, §57 (NEW) .]

3. Dealer to furnish certain written statements concerning warranty. No dealer may sell, offer for sale or transfer a used motor vehicle to a person unless he furnishes to such person a written statement containing the warranty required by subsection 1. Any other warranty, in addition to that required by subsection 1, that may be extended or agreed to by the dealer must be set forth in this written statement in accordance with further requirements of this section.

A. Every written statement shall contain, fully and conspicuously disclosed, the following information:

(1) The name and address of the dealer's place of business, where repairs, replacement of parts and other service under the warranty are to be performed or, if such repairs, replacement of parts and other service under the warranty are not to be performed at such place of business, the name, address and other identifying information of each facility within a radius of 50 miles of the dealer's place of business to which the vehicle may be brought for repairs, replacement of parts and other service under the warranty; and

(2) The following notice: "If a dealer fails to perform his obligation under the warranty, the purchaser shall give the dealer written notice of such failure before the purchaser initiates a civil action in accordance with section 1476." The notice must be sent by registered or certified mail to the dealer's last known business address. [1981, c. 470, Pt. A, §29 (RPR).]

B. In addition, the written statement required by this subsection must contain, fully and conspicuously disclosed, the following information concerning any additional warranty not required by subsection 1:

(1) The date on which the additional warranty begins as well as the date on which or the number of days or mileage at which the warranty will terminate, either handwritten or printed on the statement by the dealer;

(2) The parts or systems of the vehicle that are warranted against mechanical defects, or the parts or systems of the vehicle excluded from the warranty; and

(3) A statement of what the dealer will do in the event of a mechanical defect and at whose expense. [2013, c. 292, §1 (AMD); 2013, c. 292, §2 (AFF).]

[ 2013, c. 292, §1 (AMD); 2013, c. 292, §2 (AFF) .]

4. Disclosure of information for the sale of reconstructable motor vehicles. Disclosure of information for the sale of reconstructable motor vehicles shall be as follows.

A. No dealer may sell, negotiate the sale of, offer for sale or transfer any reconstructable motor vehicle to a person other than another dealer unless he affixes to the vehicle a conspicuous written statement that must:

(1) Appear under the following conspicuous caption:

UNSAFE MOTOR VEHICLE

THIS CAR DOES NOT MEET MAINE'S INSPECTION LAWS AND IS UNSAFE TO DRIVE ON THE ROAD. THIS CAR WILL NEED TO BE REBUILT OR REPAIRED IN ORDER TO MEET MAINE'S INSPECTION LAWS AND BE SAFELY DRIVEN ON THE ROAD;

(2) Contain a statement of the components of the motor vehicle which must be inspected pursuant to Maine's inspection laws and the specific components on this vehicle which do not meet those laws;

(3) Contain the following information in the form of an inspection report:

(a) The make, model, model year and vehicle identification number of the reconstructable motor vehicle;

(b) The signature and inspection license number of the inspection mechanic licensed by the State of Maine who performed the inspection; and

(c) The date the inspection was performed; and

(4) A statement that this vehicle must be towed from these premises. [1985, c. 429, §4 (NEW).]

B. The dealer shall present to the buyer of a reconstructable motor vehicle a copy of the disclosure statement required under paragraph A and obtain the buyer's signature and date on this disclosure prior to the sale or transfer of the reconstructable motor vehicle to the buyer. The dealer shall furnish the buyer with a copy of the signed and dated disclosure immediately after the buyer signs the disclosure. The dealer shall retain a copy of the signed and dated disclosure for a period of 3 years from the date of sale or transfer. [1985, c. 429, §4 (NEW).]

C. The inspection report shall be dated no more than 60 days prior to the date of sale, negotiation for sale, offer for sale or transfer of the reconstructable motor vehicle. [1985, c. 429, §4 (NEW).]

D. Evidence outside the contract and written disclosure will be admissible to contradict any written provisions in the contract or disclosure. [1985, c. 429, §4 (NEW).]

E. The disclosure sticker affixed to the reconstructable motor vehicle may not be removed by the dealer. [1985, c. 429, §4 (NEW).]

F. The Bureau of Motor Vehicles may adopt rules related to this section, including, but not limited to, rules establishing uniform disclosure forms and stickers. [1991, c. 837, Pt. A, §24 (AMD).]

G. In addition to the penalties described in section 1477, any violation of subsection 1, paragraph B, and this subsection shall be a Class E crime. [1985, c. 429, §4 (NEW).]

[ 1991, c. 837, Pt. A, §24 (AMD) .]

SECTION HISTORY

1975, c. 770, §57 (NEW). 1977, c. 224, (AMD). 1977, c. 564, §50 (AMD). 1977, c. 696, §116 (AMD). 1981, c. 470, Pt. A, §29 (AMD). 1985, c. 429, §§3, 4 (AMD). 1991, c. 837, Pt. A, §24 (AMD). 1995, c. 65, §A20 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2013, c. 292, §1 (AMD). 2013, c. 292, §2 (AFF).



10 §1475. Disclosure of information

1. Written disclosure statement. No dealer may sell, negotiate the sale of, offer for sale or transfer any used motor vehicle, including any used motor vehicle transferred to another dealer, unless the dealer affixes to the vehicle a conspicuous written statement containing the information required by subsection 2-A.

[ 1991, c. 824, Pt. A, §16 (AMD) .]

2. Required contents of disclosure statement.

[ 1989, c. 878, Pt. F, §2 (RP) .]

2-A. Required contents of disclosure statement. The statement required by subsection 1 must contain a complete description of the motor vehicle to be sold, including, but not limited to:

A. The make, model, model year and any identification or serial numbers of the motor vehicle; [1989, c. 878, Pt. F, §3 (NEW).]

B. The dealer's duty to disclose promptly the name and address of the previous owner of the motor vehicle, or dealer, upon the request of any person, the principal use to which the motor vehicle was put by that owner, such as personal transportation, police car, daily rental car, taxi, rideshare, livery service or other descriptive term, and the type of sale or other means by which the person acquired the motor vehicle, such as trade-in, sheriff's sale, repossession, auction or other descriptive term, to the extent that such information is reasonably available to the person; [2015, c. 167, §2 (AMD).]

C. A statement identifying any and all mechanical defects known to the dealer at the time of sale; [1989, c. 878, Pt. F, §3 (NEW).]

D. A statement identifying the type of damage, if any, that the vehicle has sustained, such as fire, water or substantial collision damage, if that information is known to the dealer; [1989, c. 878, Pt. F, §3 (NEW).]

E. A statement, if applicable, that implied warranties with respect to the vehicle are excluded or modified. Nothing in this paragraph may be construed to affect the requirements of Title 11, section 2-316; [1989, c. 878, Pt. F, §3 (NEW).]

F. A statement, if applicable, disclosing that the vehicle was returned to the manufacturer, its agent or authorized dealer, for its nonconformity with express warranties. The statement must identify the nature of the nonconformities; [1995, c. 269, §2 (AMD).]

G. If the vehicle is repossessed, a statement identifying this fact; [2015, c. 167, §3 (AMD).]

H. The dealer's duty to disclose conspicuously in writing the dealer's policy in relation to the return of deposits received from any person. A dealer shall require that a person making a deposit sign the form on which the disclosure appears ; and [2015, c. 167, §4 (AMD).]

I. A dealer that provides to a consumer a vehicle history report prepared by a person other than the dealer has no liability for inaccuracies in the vehicle history report if the dealer makes the following disclosure: "[Name of dealer] is pleased to provide you a courtesy copy of a service history report for the vehicle you are considering purchasing. [Name of dealer] makes no representation as to the accuracy of this service history report." [2015, c. 167, §5 (NEW).]

The Bureau of Motor Vehicles may adopt rules related to this section, including, but not limited to, rules establishing uniform disclosure forms and stickers. The Bureau of Motor Vehicles may include in any rule establishing uniform disclosure forms and stickers any information that the Federal Trade Commission requires to be disclosed on a sticker pursuant to the Motor Vehicle Trade Regulation Rule, 16 Code of Federal Regulations, Part 455, except that the Bureau of Motor Vehicles may not include in any uniform disclosure form or sticker information from the Federal Trade Commission rule that conflicts in any manner with the information required by this section.

Any dealer who offers for sale to the consuming public a repossessed vehicle that has been obtained by the dealer through any transaction other than a retail sale and who meets the warranty and disclosure requirements of section 1474 and subsection 1 and this subsection has no other liability under this chapter, except for any additional warranties negotiated between the dealer and the consumer.

The dealer must require the buyer to sign and date the disclosure statement, provide the buyer with a copy of the signed and dated statement and maintain a copy of the signed and dated statement for 3 years following the sale of the vehicle.

[ 2015, c. 167, §§2-5 (AMD) .]

3. Written statement. A dealer shall obtain from the seller of a used motor vehicle a written statement containing the following information:

A. The make, model, model year and any identification or serial numbers of the motor vehicle; [1995, c. 625, Pt. A, §16 (RPR).]

B. The name and address of the seller, the principal use to which the motor vehicle was put by the seller, such as personal transportation, police car, daily rental car, taxi, rideshare, livery service or other descriptive term; [2015, c. 167, §6 (AMD).]

C. A statement identifying any and all mechanical defects known to the seller at the time of sale; and [1995, c. 625, Pt. A, §16 (RPR).]

D. A statement identifying the type of damage, if any, that the vehicle has sustained, such as fire, water or substantial collision damage, if such information is known to the seller. [1995, c. 625, Pt. A, §16 (RPR).]

Any dealer who offers for sale to consumers a repossessed vehicle that has been obtained by the dealer through any transaction other than a retail sale is not subject to the provisions of this subsection.

A dealer is not subject to the provisions of this subsection if that dealer offers for sale to consumers a used motor vehicle that has been obtained by the dealer through an auction located outside the State at which buyers are limited to licensed dealers and the seller of the used motor vehicle is neither a resident of this State nor a dealer licensed in this State, if the dealer clearly discloses on the written disclosure statement required by subsections 1 and 2-A that the vehicle was acquired at an out-of-state auction and that historical information regarding mechanical defects and substantial damage is not available.

The seller of the used motor vehicle shall sign and date this written statement and the dealer who buys the vehicle shall maintain a record of it for 2 years following the sale of the motor vehicle.

As used in subsection 2-A and this subsection, "substantial collision damage" means any damage to a motor vehicle from a collision when the costs of repair of that damage, at the time of repair, including replacement of mechanical and body parts, exceed $3,000.

[ 2015, c. 167, §6 (AMD) .]

4. Lemon law buybacks. If a vehicle has been the subject of a complaint pursuant to chapter 203-A or any state's new motor vehicle lemon law that protects consumers from motor vehicles that do not conform to all manufacturer express warranties and that complaint was either filed in court or accepted for state-certified arbitration and the manufacturer subsequently purchased back the vehicle, either as the result of a court or arbitration order or voluntary settlement:

A. The dealer must disclose this fact, if known, when disclosing any defects pursuant to subsection 2-A; and [1993, c. 112, §3 (NEW).]

B. The manufacturer must disclose this fact when selling the vehicle to a dealer and completing the statement required by subsection 3. [1993, c. 112, §3 (NEW).]

[ 1993, c. 112, §3 (NEW) .]

5. Extended service warranty arbitration location. An extended service warranty that was sold in this State for a motor vehicle registered in this State that includes a clause indicating that arbitration is required must require the location of the arbitration to be in this State.

[ 2005, c. 476, §3 (NEW) .]

SECTION HISTORY

1975, c. 770, §57 (NEW). 1981, c. 296, §§1-4 (AMD). 1983, c. 311, §§1-3 (AMD). 1985, c. 265, §§1-3 (AMD). 1985, c. 429, §5 (AMD). 1987, c. 136, (AMD). 1987, c. 593, (AMD). 1989, c. 198, §2 (AMD). 1989, c. 684, §§2-5 (AMD). 1989, c. 878, §§F2,3 (AMD). 1991, c. 62, §§1,2 (AMD). 1991, c. 824, §A16 (AMD). 1991, c. 837, §A25 (AMD). 1993, c. 112, §§2,3 (AMD). 1995, c. 65, §A21 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 188, §§1,2 (AMD). 1995, c. 269, §§2,3 (AMD). 1995, c. 625, §A16 (AMD). 1999, c. 617, §1 (AMD). 2003, c. 240, §1 (AMD). 2005, c. 476, §3 (AMD). 2015, c. 167, §§2-6 (AMD).



10 §1476. Performance under warranty

1. Failure to perform warranty obligations prohibited. No dealer shall fail to perform his obligation under a warranty made in accordance with this chapter. It shall not constitute a failure to perform such obligations if a dealer refuses to act in accordance with the provisions of that warranty with respect to any mechanical defect that resulted from unreasonable use or maltreatment of that motor vehicle by the purchaser.

[ 1975, c. 770, §57 (NEW) .]

2. Conditions deemed failure to perform warranty. A dealer shall be considered to have failed to perform his obligations under warranty made in accordance with this chapter if:

A. He fails to perform repair or replacement of parts required under the warranty within:

(1) Five calendar days, excluding Saturday, Sunday and legal holidays, after the date on which the purchaser delivers the motor vehicle to him for such repair or replacement; or

(2) Thirty-five calendar days after the date on which the purchaser delivers the motor vehicle to him if necessary parts are not available to the dealer during the period set forth in subparagraph (1); or

(3) A reasonable period after the period set forth in subparagraph (2) if necessary parts are not available to the dealer because of a strike, natural disaster or other disaster affecting the manufacture, distribution or shipment of parts; or [1975, c. 770, §57 (NEW).]

B. He fails to provide the purchaser with the use of an operating motor vehicle at no cost, except gasoline and oil, beginning at the conclusion of the time stated in paragraph A, subparagraphs (1) and (2), and continuing until repairs have been completed; or [1975, c. 770, §57 (NEW).]

C. He transfers ownership of a used motor vehicle which does not conform to the warranty imposed by section 1474, subsection 1; or [1977, c. 78, §34 (AMD).]

D. He fails in any other material respect to perform an obligation arising out of the warranty within a reasonable time. [1975, c. 770, §57 (NEW).]

[ 1977, c. 78, §34 (AMD) .]

3. Purchaser's rights upon failure of dealer to perform warranty obligations. If the dealer fails to perform his obligations under the warranty, the purchaser, in addition to any other rights he or she may have, shall have the right to:

A. Rescind the contract of sale and recover the full consideration paid for the motor vehicle, including the fair market value of any property forming part of that consideration, reduced only by:

(1) The amount of damage caused to the motor vehicle by the purchaser, other than damage resulting primarily from a mechanical defect repairable under the warranty; and

(2) With respect to vehicles that have been in possession of the purchaser for more than 30 days, diminution, if any in the retail fair market value of the motor vehicle attributable to the period during which the consumer has had possession of said motor vehicle in useable condition. Fair market value for the purposes of this subparagraph shall be measured by the average retail price listed in an authorized used car guide, such as the National Automobile Dealer's Association Official Used Car Guide New England Edition, issued next before the sale and next before the rescission. [1975, c. 770, §57 (NEW).]

B. Recover damages in an amount equal to the differences between the fair market value of the motor vehicle in its actual condition at the time the dealer fails to perform his obligations under the warranty and the fair market value of the motor vehicle had it been as warranted. Such damages may be deducted from any balance due on the contract or recovered by the purchaser in a civil action.

Before initiating a civil action pursuant to this paragraph, the purchaser must give the dealer written notice that the dealer has failed to perform his obligations under the warranty. The written notice shall be given to the dealer by registered or certified mail addressed to his usual place of business or to his last known business address. [1975, c. 770, §57 (NEW).]

[ 1975, c. 770, §57 (NEW) .]

4. Attorney's fees. If the court finds, in any action commenced under this section, that the dealer failed to perform his obligations under the warranty, the petitioner shall, in addition to other relief provided for by this section and irrespective of the amount in controversy, be awarded reasonable attorney's fees and costs incurred in connection with said action.

[ 1975, c. 770, §57 (NEW) .]

SECTION HISTORY

1975, c. 770, §57 (NEW). 1977, c. 78, §34 (AMD).



10 §1477. Violations

1. Violations of this chapter to be violations of the Unfair Trade Practices Act. Any violation of this chapter shall constitute a violation of Title 5, chapter 10, Unfair Trade Practices Act.

[ 1975, c. 770, §57 (NEW) .]

2. Civil penalty. Each violation of this chapter constitutes a civil violation and shall be punished by a forfeiture of not less than $100 nor more than $1,000. No action may be brought for a civil violation under this subsection more than 2 years after the date of the occurrence of the violation. No dealer may be held liable for a civil violation under this subsection if that dealer shows by a preponderance of the evidence that the violation was unintentional and a bona fide error, notwithstanding the maintenance of procedures reasonably adopted to avoid any such error. The failure of a dealer or a seller of a used motor vehicle to disclose all information concerning a vehicle which is sold to another dealer as required by section 1475, when the information is known to the dealer or seller at the time of the sale or transfer of the vehicle, shall also be considered a violation of this chapter and shall constitute a civil violation that is subject to the civil penalties provided for in this subsection.

[ 1989, c. 198, §3 (AMD) .]

3. Private remedies. In addition to any other remedy, if a dealer violates this chapter, that dealer is liable to the purchaser in an amount determined by the court of not less than $100 nor more than $1,000 as liquidated damages, and for costs and reasonable attorney's fees. No action may be brought under this subsection more than 2 years after the date of the occurrence of the violation. No dealer may be held liable under this subsection if that dealer shows by a preponderance of the evidence that the violation was unintentional and a bona fide error, notwithstanding the maintenance of procedures reasonably adopted to avoid any such error.

In addition to any other remedy, if a seller of a used motor vehicle who sells the vehicle to a dealer fails to disclose facts concerning that vehicle which are required to be disclosed by the provisions of section 1475, which facts were known by the seller at the time the disclosure was made, the seller is liable to the purchasing dealer in an amount determined by the court of not less than $100 nor more than $1,000 as liquidated damages, and for costs and reasonable attorney's fees. No action may be brought under this subsection more than 30 months after the date of the occurrence of the violation.

[ 1993, c. 112, §4 (AMD) .]

SECTION HISTORY

1975, c. 770, §57 (NEW). 1981, c. 296, §5 (AMD). 1983, c. 311, §§4,5 (AMD). 1989, c. 198, §§3,4 (AMD). 1993, c. 112, §4 (AMD).



10 §1478. Motor vehicles and equipment sold at state auction

1. Exemption of State from liability. Whenever motor vehicles and equipment of a state agency as defined in Title 5, section 8002, subsection 2 are sold at a state auction, the State or any state employee shall not be liable for any personal injury or death or any property damage sustained as a result of the use of that vehicle following the sale of that vehicle at auction. At any auction held pursuant to this section, a statement shall be made at the beginning of the auction that the State is not liable for any damage, injury or death resulting from the use of the vehicle or equipment following the sale at auction.

A. For the purposes of this section, "state agency" includes the Maine community colleges. [1989, c. 443, §20 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

[ 1989, c. 443, §20 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. State agencies to maintain documents for each vehicle. Each state agency shall maintain records for each vehicle in the possession of and assigned for primary use by the agency. The records must contain the information defined in section 1475, subsection 2, paragraphs B, C, D and F. Each state agency shall use the disclosure forms as provided by the Bureau of Motor Vehicles pursuant to section 1475, subsection 2, paragraph G.

A. In the event that a uniform disclosure form prepared by the Bureau of Motor Vehicles is not available for state agency use, each agency shall devise a form until a uniform form becomes available. [1991, c. 837, Pt. A, §26 (AMD).]

B. This subsection applies to motor vehicles purchased on or after July 1, 1986. [1985, c. 569, §2 (NEW).]

[ 1991, c. 837, Pt. A, §26 (AMD) .]

3. Transfer of vehicles among agencies. Whenever a motor vehicle or an article of equipment, subject to the provisions of this section, is transferred from one state agency to another state agency, the disclosure form for the transferred motor vehicle or equipment shall be transferred with the motor vehicle or article of equipment.

[ 1985, c. 569, §2 (NEW) .]

4. Disclosure at auction. At the time that a motor vehicle or article of equipment is provided to the auction for sale, the disclosure form must be attached to that vehicle or equipment in a place visible to the general public. The disclosure form must also indicate the last known date on which the vehicle passed inspection pursuant to Title 29-A, chapter 15.

A. In the event that a motor vehicle submitted by a state agency to the state auction does not possess a valid inspection certificate that has been issued within 180 days previous to the auction, the motor vehicle is subject to inspection pursuant to Title 29-A, chapter 15. If the motor vehicle passes inspection, a current and valid inspection certificate must be affixed to the vehicle. [1995, c. 65, Pt. A, §22 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

B. In the event that a motor vehicle subjected to a vehicle inspection pursuant to this subsection does not pass the inspection, the provision of section 1474, subsection 4 applies to the motor vehicle. [1985, c. 569, §2 (NEW).]

[ 1995, c. 65, Pt. A, §22 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

5. Temporary certification. Any motor vehicle for which there is no current and valid certificate of motor vehicle inspection at the time of sale at a state auction and which does not pose a serious threat to the general public, as determined by the Bureau of Purchases from the form required in subsection 2 and from an inspection of the vehicle, may be provided a temporary certificate authorizing the operation of the motor vehicle from the auction site to a point designated by the purchaser.

[ 1985, c. 569, §2 (NEW) .]

SECTION HISTORY

1985, c. 569, §2 (NEW). 1989, c. 443, §20 (AMD). 1991, c. 837, §A26 (AMD). 1995, c. 65, §A22 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).






Chapter 217-A: MOLD ASSESSMENT AND REMEDIATION SERVICES

10 §1480. Disclosure statement required

A person may not provide both mold assessment and remediation services on a building project unless the person has provided to the owner of the building or the owner's agent a signed disclosure statement regarding the potential for conflict of interest in providing both mold assessment and remediation services. For purposes of this section, "person" means an individual, a partnership, a corporation or any other legal entity. [2007, c. 355, §1 (NEW).]

SECTION HISTORY

2007, c. 355, §1 (NEW).






Chapter 219: INSULATION CONTRACTORS

10 §1481. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1977, c. 660, (NEW).]

1. Insulation. "Insulation" means any material, including, but not limited to, mineral wool, cellulose fibre, vermeculite and perlite, and foams to reduce heat flow between the interior and exterior surfaces of a building.

[ 1981, c. 470, Pt. B, §1 (AMD) .]

2. Person. "Person" means an individual, a copartnership, corporation or any other legal entity.

[ 1977, c. 660, (NEW) .]

3. Residence or residential. "Residence" or "residential" shall mean any existing dwelling structure with 3 or less living units whether leased or owner occupied. Except as provided in this subsection, buildings used for commercial or business purposes shall not be subject to the provisions of this chapter.

[ 1977, c. 660, (NEW) .]

4. Resistance factor. "Resistance factor" shall have the same meaning as "thermal resistance," as defined in the ASHRAE Handbook of Fundamentals.

[ 1977, c. 660, (NEW) .]

SECTION HISTORY

1977, c. 660, (NEW). 1981, c. 470, §B1 (AMD).



10 §1482. Residential insulation contract

No person shall install insulation in any existing residence for compensation without providing the owner or lessee in advance with a written contract which shall include, but not be limited to, the following provisions which shall be clearly and conspicuously disclosed in the contract: [1977, c. 660, (NEW).]

1. Resistance factor. The resistance factor of the insulation per inch and the thickness in inches to be installed;

[ 1977, c. 660, (NEW) .]

2. Type of insulation. The type of insulation to be installed;

[ 1977, c. 660, (NEW) .]

3. Area covered. An estimate of the square footage of area to be covered;

[ 1977, c. 660, (NEW) .]

4. Degree of flammability. The degree of flammability of the insulation;

[ 1979, c. 154, (RPR) .]

5. Method of installation. The method of installation to be used;

[ 1977, c. 660, (NEW) .]

6. Type of ventilation. The type of ventilation to be installed. If no ventilation is to be installed, the contract shall so state;

[ 1977, c. 660, (NEW) .]

7. Guarantee against settling. Whether the installed insulation is guaranteed against settling and, if so, for how long and to what degree; if not, the contract shall so state;

[ 1977, c. 660, (NEW) .]

8. Type of vapor barrier. The type of vapor barrier to be installed. If no vapor barrier is to be installed, the contract shall so state;

[ 1977, c. 660, (NEW) .]

9. Areas to be insulated. The areas of the dwelling to be insulated;

[ 1977, c. 660, (NEW) .]

10. Changes required. Any construction, reconstruction or structural changes required to install the insulation;

[ 1977, c. 660, (NEW) .]

11. Work following insulation. Any restoration, finishing or cleanup work to be performed following the installation of insulation;

[ 1977, c. 660, (NEW) .]

12. Provisions of warranties. The provisions of all warranties;

[ 1983, c. 681, §1 (AMD) .]

13. Names. The name, business address and owner of the firm providing the goods and services provided herein; and

[ 1983, c. 681, §1 (AMD) .]

14. Use of urea formaldehyde insulation. If urea formaldehyde insulation is to be installed, the following information:

A. A warning that urea formaldehyde may cause the occupants to experience harmful side effects, including respiratory problems, dizziness, nausea, eye and throat irritations and cancer; [1983, c. 681, §2 (NEW).]

B. Disclosure that allergic symptoms may develop anywhere from a few days to more than 6 months after installation; and [1983, c. 681, §2 (NEW).]

C. Disclosure whether the contractor will take corrective action if an allergic reaction develops. [1983, c. 681, §2 (NEW).]

[ 1983, c. 681, §2 (NEW) .]

SECTION HISTORY

1977, c. 660, (NEW). 1979, c. 154, (AMD). 1983, c. 681, §§1,2 (AMD).



10 §1483. Civil forfeiture; Unfair Trade Practices Act violation

Any person who fails to provide the owner or tenant with an insulation contract, containing at least the minimum information required by section 1482, prior to this installation of insulation into an existing residence shall be deemed to have committed a civil violation for which a forfeiture of not less than $200 for the first offense and not less than $500 for each subsequent offense shall be adjudged. In addition to the civil penalty provided in this section, any violation of this chapter shall constitute a violation of the Unfair Trade Practices Act in Title 5, chapter 10. [1977, c. 660, (NEW).]

SECTION HISTORY

1977, c. 660, (NEW).



10 §1484. Exemption

This chapter shall not apply to any person who provides to the owner or the lessee of a residence the labor or material for installing insulation in that residence if that person is not primarily engaged in the business of installing insulation and if that person does not advertise, solicit or hold himself out as one who installs insulation. For the purposes of this section, the term "not primarily engaged in the business of installing insulation" means having gross receipts for the installation of insulation which do not exceed either $2,500 for all labor or $4,500 for all materials in any one calendar year. [1977, c. 660, (NEW).]

SECTION HISTORY

1977, c. 660, (NEW).



10 §1485. Development of insulation fact sheet (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 212, (NEW). 1989, c. 501, §§DD26-28 (AMD). 2003, c. 644, §5 (RP).






Chapter 219-A: HOME CONSTRUCTION CONTRACTS

10 §1486. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 574, (NEW).]

1. Change orders. "Change orders" means a written amendment to the home construction contract which becomes part of and is in conformance with the existing contract.

[ 1989, c. 502, Pt. A, §30 (AMD) .]

2. Down payment. "Down payment" means all payments to a home construction contractor prior to or contemporaneous with the execution of the home construction contract.

[ 1987, c. 574, (NEW) .]

3. Materials. "Materials" means all supplies which are used to construct, alter or repair a residence.

[ 1987, c. 574, (NEW) .]

4. Home construction contract. "Home construction contract" means a contract to build, remodel or repair a residence, including not only structural work but also electrical, plumbing and heating work; carpeting; window replacements; and other nonstructural work.

[ 1989, c. 248, §1 (AMD) .]

5. Residence. "Residence" means a dwelling with 3 or fewer living units and garages, if any. Buildings used for commercial or business purposes are not subject to this chapter.

[ 1989, c. 248, §1 (AMD) .]

SECTION HISTORY

1987, c. 574, (NEW). 1989, c. 248, §1 (AMD). 1989, c. 502, §A30 (AMD).



10 §1487. Home construction contracts

Any home construction contract for more than $3,000 in materials or labor must be in writing and must be signed by both the home construction contractor and the homeowner or lessee. Both the contractor and the homeowner or lessee must receive a copy of the executed contract prior to any work performance. This basic contract must contain the entire agreement between the homeowner or lessee and the home construction contractor and must contain at least the following parts: [2003, c. 85, §1 (AMD).]

1. Names of parties. The name, address and phone number of both the home construction contractor and the homeowner or lessee;

[ 1987, c. 574, (NEW) .]

2. Location. The location of the property upon which the construction work is to be done;

[ 1987, c. 574, (NEW) .]

3. Work dates. Both the estimated date of commencement of work and the estimated date when the work will be substantially completed. The estimated date of commencement of work and the completion date may be changed if work can not begin or end due to circumstances beyond the control of the contractor, including, but not limited to, the lack of readiness of the job site or the unavailability of building materials;

[ 2003, c. 85, §2 (AMD) .]

4. Contract price. The total contract price, including all costs to be incurred in the proper performance of the work, or, if the work is priced according to a "cost-plus" formula, the agreed-upon price and an estimate of the cost of labor and materials;

[ 1987, c. 574, (NEW) .]

5. Payment. The method of payment, with the initial down payment being limited to no more than 1/3 of the total contract price;

[ 1987, c. 574, (NEW) .]

6. Description of the work. A general description of the work and materials to be used;

[ 1987, c. 574, (NEW) .]

7. Warranty. A warranty statement which reads:

"In addition to any additional warranties agreed to by the parties, the contractor warrants that the work will be free from faulty materials; constructed according to the standards of the building code applicable for this location; constructed in a skillful manner and fit for habitation or appropriate use. The warranty rights and remedies set forth in the Maine Uniform Commercial Code apply to this contract";

[ 1989, c. 248, §2 (AMD) .]

8. Resolution of disputes. A statement allowing the parties the option to adopt one of 3 methods of resolving contract disputes in addition to the option of a small claims action. At a minimum, this statement must provide the following information:

"If a dispute arises concerning the provisions of this contract or the performance by the parties that may not be resolved through a small claims action, then the parties agree to settle this dispute by jointly paying for one of the following (check only one):

(1) Binding arbitration under the Maine Uniform Arbitration Act, in which the parties agree to accept as final the arbitrator's decision ( );

(2) Nonbinding arbitration, with the parties free to reject the arbitrator's decision and to seek a solution through other means, including a lawsuit ( ); or

(3) Mediation, in which the parties negotiate through a neutral mediator in an effort to resolve their differences in advance of filing a lawsuit ( )";

[ 2009, c. 173, §1 (AMD) .]

9. Change orders. A change order statement which reads:

"Any alteration or deviation from the above contractual specifications that results in a revision of the contract price will be executed only upon the parties entering into a written change order";

[ 1989, c. 248, §2 (AMD) .]

10. Door-to-door sales. If the contract is being used for sales regulated by the consumer solicitation sales law, Title 32, chapter 69, subchapter V or the home solicitation sales law, Title 9-A, Part 5, a description of the consumer's rights to avoid the contract, as set forth in these laws;

[ 1989, c. 193, §1 (AMD) .]

11. Residential insulation. If the construction includes installation of insulation in an existing residence, any disclosures required by chapter 219, Insulation Contractors;

[ 2005, c. 619, §1 (AMD); 2005, c. 619, §6 (AFF) .]

12. Energy standards. A statement by the contractor that chapter 214 establishes minimum energy efficiency building standards for new residential construction, and whether the new building or an addition to an existing building will meet or exceed those standards;

[ 2005, c. 619, §2 (AMD); 2005, c. 619, §6 (AFF) .]

13. Consumer protection information. As an addendum to the contract, a copy of the Attorney General's consumer protection information on home construction and repair, which includes information on contractors successfully sued by the State, as provided on the Attorney General's publicly accessible website; and

[ 2005, c. 619, §3 (NEW); 2005, c. 619, §6 (AFF) .]

14. Attorney General's publicly accessible website. A clear and conspicuous notice that states that consumers are strongly advised to visit the Attorney General's publicly accessible website to gather current information on how to enforce their rights when constructing or repairing their homes, as well as the Attorney General's publicly accessible website address and telephone number.

[ 2005, c. 619, §4 (NEW); 2005, c. 619, §6 (AFF) .]

SECTION HISTORY

1987, c. 574, (NEW). 1989, c. 193, §§1,2 (AMD). 1989, c. 248, §2 (AMD). 2003, c. 85, §§1,2 (AMD). 2005, c. 619, §§1-4 (AMD). 2005, c. 619, §6 (AFF). 2009, c. 173, §1 (AMD).



10 §1488. Change orders

Each change order to a home construction contract must be in writing and becomes a part of and is in conformance with the existing contract. All work shall be performed under the same terms and conditions as specified in the original contract unless otherwise stipulated. The change order must detail all changes to the original contract that result in a revision of the contract price. The previous contract price must be stated and the revised price shall also be stated. Both parties must sign the change order. [1987, c. 574, (NEW).]

SECTION HISTORY

1987, c. 574, (NEW).



10 §1489. Exemption

Parties to a home construction contract may exempt themselves from the requirements of this chapter only if the contractor specifically informs the homeowner or lessee of his rights under this chapter and the parties then mutually agree to a contract or change order that does not contain the parts set forth in sections 1487 and 1488. [1987, c. 574, (NEW).]

SECTION HISTORY

1987, c. 574, (NEW).



10 §1490. Penalties

1. Violation. Any violation of this chapter shall constitute prima facie evidence of a violation of the Unfair Trade Practices Act, Title 5, chapter 10.

[ 1987, c. 574, (NEW) .]

2. Civil penalty. Each violation of this chapter constitutes a civil violation for which a forfeiture of not less than $100 nor more than $1,000 may be adjudged. No action may be brought for a civil violation under this subsection more than 2 years after the date of the occurrence of the violation. No home construction contractor may be held liable for a civil violation under this subsection if the contractor shows by a preponderance of the evidence that the violation was unintentional and a bona fide error, notwithstanding the maintenance of procedures reasonably adopted to avoid any such error.

[ 1987, c. 574, (NEW) .]

SECTION HISTORY

1987, c. 574, (NEW).






Chapter 221: WARRANTIES FOR SALE AND INSTALLATION OF SOLAR ENERGY EQUIPMENT

10 §1491. Legislative findings and purpose

The Legislature finds that a major detriment to the commercialization of solar energy in Maine is lack of consumer confidence in the performance and reliability of solar energy equipment. It is the purpose of this chapter, therefore, to establish a minimum warranty for the sale and installation of all solar energy equipment in Maine. [1979, c. 299, (NEW).]

SECTION HISTORY

1979, c. 299, (NEW).



10 §1492. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms shall have the following meanings. [1979, c. 299, (NEW).]

1. Solar energy equipment. "Solar energy equipment" means all controls, tanks, pumps, heat exchangers, collectors and all other equipment necessary for the collection, transfer and storage of solar energy, as determined by the Governor's Energy Office. Passive solar energy systems or those systems using natural means to collect, store and transfer solar energy may not be included under this chapter.

[ 2011, c. 655, Pt. MM, §9 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

SECTION HISTORY

1979, c. 299, (NEW). 1989, c. 501, §DD29 (AMD). 2011, c. 655, Pt. MM, §9 (AMD). 2011, c. 655, Pt. MM, §26 (AFF).



10 §1493. Express warranty (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 299, (NEW). 1989, c. 501, §DD30 (AMD). 2003, c. 644, §6 (RP).



10 §1494. Civil forfeiture; Unfair Trade Practices Act violation

Any person who fails to provide the purchaser of solar energy equipment, as defined in this chapter, with a minimum warranty, as established by law, shall be deemed to have committed a civil violation for which a forfeiture of not less than $200 nor more than $500 for the first offense and not less than $500 nor more than $1,000 for each subsequent offense shall be adjudged. In addition to the civil penalty provided in this section, any violation of this chapter shall constitute a violation of Title 5, chapter 10. [1979, c. 299, (NEW).]

SECTION HISTORY

1979, c. 299, (NEW).






Chapter 222: PAYROLL PROCESSORS

10 §1495. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 495, §1 (NEW).]

1. Employer. "Employer" means a person that maintains an office or otherwise transacts business in this State and makes payment of wages taxable under Title 36, Part 8 to a resident or nonresident individual.

[ 1997, c. 495, §1 (NEW) .]

1-A. Administrator. "Administrator" means, except in cases in which the payroll processor is a supervised financial organization or a wholly owned subsidiary of a supervised financial organization, the Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation. In cases in which the payroll processor is a supervised financial organization or a wholly owned subsidiary of a supervised financial organization, "administrator" means the Superintendent of Financial Institutions within the Department of Professional and Financial Regulation. For the purposes of this subsection, "supervised financial organization" has the same meaning as in Title 9-A, section 1-301, subsection 38-A.

[ 2005, c. 500, §2 (AMD); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

1-B. Full-service payroll processor license. "Full-service payroll processor license" means a license permitting a payroll processor to prepare and issue payroll checks, prepare and file state or federal income withholding tax reports and unemployment insurance compensation reports and collect, hold and turn over to the State Tax Assessor or to federal tax authorities income withholding taxes or unemployment insurance contributions.

[ 2011, c. 308, §1 (NEW) .]

1-C. Issue payroll checks. To "issue payroll checks" means to provide redeemable payroll payment instruments and includes functions performed by a payroll processor that holds a signature stamp, electronic signature or presigned check stock from the employer, but does not include functions performed by a payroll processor that provides unsigned checks to the employer for distribution by the employer.

[ 2011, c. 308, §1 (NEW) .]

1-D. Limited payroll processor license. "Limited payroll processor license" means a license that permits a payroll processor to prepare and issue payroll checks and prepare and file state or federal income withholding tax reports and unemployment insurance compensation reports, but does not permit the licensee to collect, hold or turn over to the State Tax Assessor or to federal tax authorities income withholding taxes or unemployment insurance contributions.

[ 2011, c. 308, §1 (NEW) .]

2. Payroll processing services. "Payroll processing services" means preparing and issuing payroll checks; preparing and filing state or federal income withholding tax reports or unemployment insurance contribution reports; or collecting, holding and turning over to the State Tax Assessor or to federal tax authorities income withholding taxes pursuant to Title 36, chapter 827 or federal law or unemployment insurance contributions pursuant to Title 26, chapter 13, subchapter 7 or federal law.

[ 2011, c. 308, §2 (AMD) .]

3. Payroll processor. "Payroll processor" means a person that provides payroll processing service for one or more employers.

[ 1997, c. 495, §1 (NEW) .]

4. Restricted payroll processor license. "Restricted payroll processor license" means a license that permits a payroll processor to prepare and file state or federal income withholding tax reports and unemployment insurance compensation reports, but does not permit the licensee to collect, hold or turn over to the State Tax Assessor or to federal tax authorities income withholding taxes or unemployment insurance contributions or to issue payroll checks.

[ 2011, c. 308, §3 (NEW) .]

SECTION HISTORY

1997, c. 495, §1 (NEW). 1997, c. 668, §2 (AMD). 2003, c. 668, §1 (AMD). 2003, c. 668, §12 (AFF). 2005, c. 500, §2 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF). 2011, c. 308, §§1-3 (AMD).



10 §1495-A. Registration required (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 495, §1 (NEW). 1999, c. 172, §1 (AMD). 1999, c. 172, §2 (AFF). 2003, c. 668, §12 (AFF). 2003, c. 668, §2 (RP).



10 §1495-B. Disclosure to employers

1. Generally.

[ 2003, c. 668, §12 (AFF); 2003, c. 668, §3 (RP) .]

2. Exception.

[ 2003, c. 668, §12 (AFF); 2003, c. 668, §3 (RP) .]

3. Periodic reports to employers. On a regular basis not less frequently than quarterly, a payroll processor shall provide to each employer an accounting of:

A. Funds received from that employer; and [2003, c. 668, §4 (NEW); 2003, c. 668, §12 (AFF).]

B. The aggregate amounts disbursed for:

(1) Payroll;

(2) Each category of local, state and federal tax; and

(3) Unemployment compensation premiums. [2003, c. 668, §4 (NEW); 2003, c. 668, §12 (AFF).]

[ 2003, c. 668, §4 (NEW); 2003, c. 668, §12 (AFF) .]

4. Disclosure of methods of verification. On a regular basis not less frequently than quarterly, a payroll processor shall clearly and conspicuously and in easily understood language disclose to each employer for which it provides payroll processing services the specific method or methods whereby each employer can contact state and federal tax and unemployment insurance authorities, including but not limited to Internet address and toll-free telephone number information, to verify that payments have been made and properly credited on behalf of the employer.

[ 2003, c. 668, §4 (NEW); 2003, c. 668, §12 (AFF) .]

5. Disclosure of limitations of surety bond. Whenever a payroll processor promotes, markets or advertises itself or its services and uses the phrase "bonded with the State" or "fully bonded" or other language that in the opinion of the administrator would lead an employer to believe that the bond coverage provides full compensation for potential losses should the payroll processor fail to make required payments or become insolvent, the payroll processor shall also include a clear and conspicuous disclaimer stating that use of the language referencing bonding does not signify or ensure that the bond will cover all potential claims if the payroll processor fails to comply with its responsibilities under this chapter. A payroll processor also shall provide this disclaimer to an employer before contracting for payroll processing services to that employer.

[ 2003, c. 668, §4 (NEW); 2003, c. 668, §12 (AFF) .]

6. Notices of nonpayment to be sent to employers. A payroll processor may not designate itself as the sole recipient of notices from state or federal authorities for nonpayment of taxes or unemployment insurance contributions. A payroll processor shall ensure that such notices are provided directly to the affected employers.

[ 2003, c. 668, §4 (NEW); 2003, c. 668, §12 (AFF) .]

7. Exception. A payroll processor that does not have the authority to access, control, direct, transfer or disburse a client's funds is not subject to this section.

[ 2003, c. 668, §4 (NEW); 2003, c. 668, §12 (AFF) .]

SECTION HISTORY

1997, c. 495, §1 (NEW). 2003, c. 668, §§3,4 (AMD). 2003, c. 668, §12 (AFF).



10 §1495-C. Penalties

1. Civil violations. A payroll processor is subject to a civil penalty or a civil forfeiture in accordance with the following.

A. A payroll processor that fails to provide the disclosure statement required by section 1495-B to an employer for which it provides payroll processing services commits a civil violation for which a forfeiture of not less than $50 nor more than $250 may be adjudged. Each failure to notify a particular client constitutes a separate violation for the purposes of this section. An action for a civil violation under this subsection must be brought within 2 years after the date on which disclosure should have been made. An owner or operator of a payroll processor may not be held liable for a civil violation under this subsection if that person shows by a preponderance of the evidence that the violation was unintentional. [1997, c. 495, §1 (NEW).]

B. A payroll processor that conducts business in this State and fails to obtain a license from the administrator as required by section 1495-D commits a civil violation for which a penalty of not less than $1,500 nor more than $7,500 may be adjudged. [2003, c. 668, §5 (AMD); 2003, c. 668, §12 (AFF).]

[ 1997, c. 495, §1 (NEW); 2003, c. 668, §5 (AMD); 2003, c. 668, §12 (AFF) .]

2. Criminal violations. A payroll processor is a fiduciary for purposes of Title 17-A, section 903.

[ 1997, c. 495, §1 (NEW) .]

SECTION HISTORY

1997, c. 495, §1 (NEW). 2003, c. 668, §5 (AMD). 2003, c. 668, §12 (AFF).



10 §1495-D. Licensing; proof of insurance and bonding; fees

1. License required. A person desiring to engage or continue in business in this State as a payroll processor shall apply to the administrator for a license under this chapter on or before January 31st of each year. The application must be in a form prescribed by the administrator. The administrator may refuse the application if it contains erroneous or incomplete information. A license may not be issued unless the administrator, upon investigation, finds that the financial responsibility, character and fitness of the applicant and, where applicable, its partners, officers or directors, warrant belief that the business will be operated honestly and fairly within the purposes of this chapter.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

2. Proof of fidelity insurance. Each applicant for a limited payroll processor license, and each applicant for a full-service payroll processor license that issues payroll checks, shall provide to the administrator proof of one of the following, at the applicant's option, in an amount 2 times the highest weekly payroll processed by the applicant in the preceding year or in the amount of $5,000,000, whichever is less:

A. Fidelity bond; [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

B. Employee dishonesty bond; [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

C. Third-party fidelity coverage; or [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

D. Liability insurance, including crime coverage. [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

[ 2011, c. 308, §4 (AMD) .]

3. Proof of surety bond or other security. Except as provided in section 1495-E, subsection 4, an applicant under subsection 1 shall provide to the administrator proof of the surety bond or other security instrument required pursuant to section 1495-E.

[ 2005, c. 278, §1 (AMD) .]

3-A. Conditional, probationary or provisional licenses. The administrator, within the administrator's discretion, may issue a conditional, probationary or provisional license to an applicant. A conditional, probationary or provisional license may run for any time period the administrator considers appropriate and must be consistent with ensuring the maximum practicable protection for employers.

[ 2005, c. 278, §2 (NEW) .]

4. Fees. The initial license application and annual renewal application must include the fees set out in this subsection.

A. The fee for a full-service payroll processor license or a limited payroll processor license is $200 if the payroll processor has fewer than 25 employers as payroll processing clients; $500 if the payroll processor has from 25 to 500 employers as payroll processing clients; and $800 for those payroll processors that have more than 500 employers as payroll processing clients. [2011, c. 308, §5 (NEW).]

B. The fee for a restricted payroll processor license is $100. [2011, c. 308, §5 (NEW).]

The aggregate of license fees and other fees and assessments provided for by this chapter is appropriated for the use of the administrator. Any balance of these funds does not lapse but must be carried forward to be expended for the same purpose in the following fiscal year.

[ 2011, c. 308, §5 (RPR) .]

SECTION HISTORY

2003, c. 668, §6 (NEW). 2003, c. 668, §12 (AFF). 2005, c. 278, §§1-3 (AMD). 2011, c. 308, §§4, 5 (AMD).



10 §1495-E. Surety bonding

1. Bond required; minimum amount; duration. Each application for a license under section 1495-D must be accompanied by evidence of a surety bond, in a form approved by the administrator, in an amount equal to the total of all local, state and federal tax payments and unemployment insurance premiums processed by the payroll processor on behalf of employers in this State in the 3-consecutive-month period of highest volume during the previous calendar year or $50,000, whichever is greater, but not to exceed $500,000. The bond must designate the administrator as payee. The bond paid to the administrator may be used for the purposes of the administrator and for the benefit of any employer who may have a cause of action against the payroll processor. The terms of the bond must run continuously until cancelled and the aggregate amount of the bond must be maintained at all times during the licensing period.

[ 2005, c. 278, §4 (AMD) .]

2. Modification of bond requirement. The administrator, within the administrator's discretion, may modify terms and conditions specified in subsection 1 or may permit submission of an irrevocable letter of credit or other alternative form of security so as to ensure the maximum practicable or appropriate protection for employers.

[ 2005, c. 500, §3 (AMD) .]

2-A. Alternative security; Payroll Processor Recovery Fund. The Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation, referred to in this subsection as "the fund administrator," shall administer the Payroll Processor Recovery Fund, established in section 980-D and referred to in this section as "the fund." Participation in the fund must be made available to any payroll processor that is not a supervised financial organization as defined in Title 9-A, section 1-301, subsection 38-A or a wholly owned subsidiary of such a supervised financial organization. The fund administrator may increase the fund, replenish the fund and seek reimbursement for the fund administrator's initial deposit into the fund through annual or special assessments against payroll processors using the fund. Before being eligible to participate in the fund, a payroll processor must provide a $10,000 surety bond or irrevocable letter of credit in a form acceptable to the fund administrator. Assessments into the fund must be in amounts equal to 1% of the balance of bond coverage required pursuant to this section. An initial deposit into the fund must be made by the fund administrator in an amount not less than 1/2 of the maximum amount of a surety bond or other security required pursuant to subsection 1. All amounts assessed by the fund administrator must be paid into the fund until the fund reaches the maximum amount of a surety bond or other security required pursuant to subsection 1, after which time assessments must be equally divided between payments into the fund and payments to the fund administrator until the fund administrator is reimbursed for the fund administrator's initial deposit into the fund. If an employer's loss due to a participating payroll processor's failure to pay taxes or unemployment insurance premiums is demonstrated to the satisfaction of the fund administrator, the fund administrator shall require release of funds to the fund administrator for the benefit of the employer. If employer losses exceed the maximum amount recoverable pursuant to this subsection, funds are distributed to employers on a pro rata basis, based on the magnitude of the demonstrated loss. In the event an initial claim is made against the fund, any other claims arising within 45 days of the initial claim must be treated as having arisen on the same day as the initial claim for purposes of allocating recoveries to affected employers. Total funds released as a result of the failure of any one payroll processor to pay taxes or unemployment insurance premiums may not exceed 50% of the current fund balance. Fund proceeds must be used only for recovery of unpaid taxes and unemployment insurance premiums and may not be used for any other purpose.

[ 2005, c. 500, §4 (NEW); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

3. Cancellation notification. A surety company issuing a bond pursuant to this section shall immediately notify the administrator when that bond is cancelled or terminated or lapses. The notice must include the name and address of the payroll processor and the amount of the bond. The cancellation, termination or lapse is not effective until at least 30 days after the administrator receives notice.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

4. Exceptions. A payroll processor that does not have the authority to access, control, direct, transfer or disburse a client's funds is not subject to this section. A payroll processor that arranges for the transfer of funds from an employer's account directly to taxing authorities for payment of the employer's taxes is not subject to this section, as long as the payroll processor is not authorized to arrange for the transfer of funds for any other uses or to any other accounts. The administrator may construe this subsection through issuance of an advisory ruling or through rules adopted pursuant to section 1495-F.

[ 2005, c. 278, §4 (AMD) .]

SECTION HISTORY

2003, c. 668, §6 (NEW). 2003, c. 668, §12 (AFF). 2005, c. 278, §4 (AMD). 2005, c. 500, §§3,4 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF).



10 §1495-F. Powers of administrator

1. Examinations. The administrator shall establish a program of regular examinations of payroll processors subject to the provisions of this chapter. The regular examinations must be conducted not less frequently than every 18 months. The administrator may, in the administrator's discretion, use an audit report of a payroll processor performed by the processor or another party to supplement or substitute for the administrator's own regular examination. In addition, the administrator may, at any time, conduct a special examination or investigation of any payroll processor the administrator believes has engaged in conduct that is a violation of any provision in this chapter. For purposes of both routine and special examinations and investigations, the payroll processor shall give the administrator free and reasonable access to the offices, places of business and records of the payroll processor, and the administrator may make and procure copies of those records, books, documents or other materials without employing the subpoena powers provided by subsection 2. For purposes of both routine and special examinations and investigations, and in addition to reviewing for compliance with other provisions of this chapter, the administrator may review the safety and soundness of the payroll processor, including but not limited to an examination of its assets and liabilities and its investments of employer funds to ensure that the payroll processor is utilizing prudent investment practices with respect to those funds.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

2. Subpoenas. For the purposes of this section, the administrator may administer oaths or affirmations and, upon the administrator's own motion or upon request of any party, may subpoena witnesses, compel their attendance, adduce evidence and require the production of any matter that is relevant to an examination or investigation, including the existence, description, nature, custody, condition and location of any books, documents or other material and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of admissible evidence.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

3. Inspection of records. If the payroll processor's records are located outside this State, that payroll processor, at the administrator's option, shall either make the records available to the administrator at a convenient location within the State or allow the administrator or the administrator's representatives to inspect them at the place where the records are maintained. The administrator may designate representatives, including comparable officials of the state in which the records are located, to inspect them on the administrator's behalf.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

3-A. Accounting standards and escrow requirement. To facilitate the administrator's compliance examination responsibilities, a payroll processor shall maintain a trust account for client funds in accordance with generally accepted accounting principles, international accounting standards or other recognized accounting standards. A payroll processor may not commingle funds held on behalf of its clients with the payroll processor's operating funds.

[ 2011, c. 308, §6 (NEW) .]

4. Maintenance of records. A payroll processor shall maintain records of its payroll processing service activity in conformity with generally accepted accounting principles and practices and in a manner that will enable the administrator to determine whether the payroll processor is complying with the provisions of this chapter. The records need not be kept in the place of business where the activity took place if the administrator is given free access to the records, wherever located. All records relating to payroll processing services must be maintained for at least 6 years from the end of the fiscal year in which the activity took place.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

5. Enforcement. If an individual without lawful excuse fails to obey a subpoena or to give testimony when directed to do so by the administrator or obstructs the proceedings by any means, whether or not in the presence of the administrator, that individual is guilty of contempt. The administrator, through the Attorney General, may file a complaint in the Superior Court of the county in which an act on which the complaint is based was performed or in which the individual resides or transacts business setting forth the facts constituting the contempt and requesting an order returnable in not less than 2 days nor more than 5 days directing the individual to show cause before the court why the individual should not be punished for contempt. If the court determines that the individual has committed any alleged contempt, the court shall punish the offender for contempt.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

6. Expenses. At the discretion of the administrator, the expenses of the administrator necessarily incurred in the examination or investigation of any payroll processor engaged in conduct governed by this chapter may be charged to that payroll processor. That payroll processor may be assessed for the actual expenses incurred by the administrator, including, but not limited to, travel expenses and the proportionate part of the salaries and expenses of examiners engaged in the examination or investigation. Notice of any assessment of those costs must be given to the payroll processor by the administrator as soon as feasible after the close of the examination or investigation and the payroll processor must have the time specified by the administrator to pay the assessment, which may not be less than 30 days.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

7. Rules. The administrator may adopt reasonable rules governing payroll processors in accordance with this chapter. These rules are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

SECTION HISTORY

2003, c. 668, §6 (NEW). 2003, c. 668, §12 (AFF). 2011, c. 308, §6 (AMD).



10 §1495-G. Contracts and cooperation with other agencies

1. Other agencies' staff. The administrator may employ and engage experts, professionals or other personnel of other state or federal regulatory agencies as may be necessary to assist the administrator in carrying out the regulatory functions of this chapter. The administrator may contract agency staff to other state and federal agencies to assist those other state and federal agencies in carrying out their regulatory functions.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

2. Cooperative agreements. The administrator may enter into cooperative agreements with other state, federal or foreign agencies to facilitate the regulatory functions of the administrator, including, but not limited to, the sharing between agencies of information that is otherwise confidential, coordination of examinations and joint examinations.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

3. Confidentiality. Any information furnished pursuant to this section by or to the administrator that has been designated as confidential by the agency furnishing the information remains the property of the agency furnishing the information and must be kept confidential by the recipient of the information except as authorized by the furnishing agency.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

4. Provision of information by state agencies. Notwithstanding any other provision of law, a state agency, including but not limited to the State Tax Assessor and the Department of Labor, shall provide such information to the administrator as is necessary for the administrator's enforcement of this chapter.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

SECTION HISTORY

2003, c. 668, §6 (NEW). 2003, c. 668, §12 (AFF).



10 §1495-H. Enforcement actions

A payroll processor that fails to obtain a license under section 1495-D or that violates any provision of this chapter or any rule issued by the administrator, or through any unfair, unconscionable or deceptive practice causes or has the potential to cause damage to an employer or employee of that employer, is subject to one or more of the actions specified in this section: [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

1. Cease and desist order. A cease and desist order.

A. The administrator may issue and serve an order upon a payroll processor requiring that processor to cease and desist from the violation or practice if in the opinion of the administrator that payroll processor subject to the provisions of this chapter is engaging in or has engaged in or if the administrator has reasonable cause to believe that the processor is about to engage in any of the following violations or practices:

(1) Violation of a law, rule or regulation relating to the supervision of the payroll processor;

(2) Violation of any written agreement entered into with the administrator; or

(3) An anticompetitive or deceptive practice or one that is otherwise injurious to the public interest. [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

B. Except as provided in paragraph C, prior to the issuance of any order to cease and desist in accordance with this subsection, the administrator shall provide notice to the payroll processor. This notice must contain a statement of the facts upon which the order is to be issued and the date upon which the order is to take effect. Upon petition of any interested party, a hearing in conformity with Title 5, chapter 375 must be provided prior to the effective date of any order issued pursuant to this subsection, except as provided in paragraph C. [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

C. Whenever, in the opinion of the administrator, a violation or practice requires immediate action for the protection of the public or when the violation or practice or the continuation thereof is likely to cause insolvency or substantial dissipation of the assets or earnings of the payroll processor, the administrator may issue an order pursuant to this subsection which becomes effective upon service of that order, without prior notice or hearing. If an order subsequently is issued by the administrator pursuant to paragraph A, the administrator shall afford an opportunity for a hearing to rescind the order and action taken promptly thereafter, upon application by an interested party; [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

2. Bond or security forfeiture. After notice and hearing, forfeiture of that portion of the required bond or other security instrument as proportionately may make aggrieved parties whole;

[ 2005, c. 278, §5 (AMD) .]

3. Civil action by administrator. A civil action seeking civil penalties, remedial action and injunctive relief by the administrator through the Attorney General, after which a court may assess a civil penalty of not less than $1,500 nor more than $7,500 per violation or order remedial or injunctive relief. When the violation consists of failure to maintain the surety bond required by section 1495-E, each day in which coverage is not provided constitutes a separate violation;

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

4. Private civil action. A civil action by an aggrieved employer in which that employer has the right to recover actual damages from the payroll processor in an amount determined by the court, plus costs of the action together with reasonable attorney's fees;

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

5. Regulatory oversight. Increased regulatory oversight by the administrator, including requiring reports or other information to be submitted at those times and in such forms as the administrator considers appropriate for the proper supervision and regulation of the payroll processor; and

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

6. Action on license. Revocation, suspension or nonrenewal of the payroll processor's license.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

SECTION HISTORY

2003, c. 668, §6 (NEW). 2003, c. 668, §12 (AFF). 2005, c. 278, §5 (AMD).



10 §1495-I. Insolvency and liquidation

1. Voluntary liquidation. A payroll processor who voluntarily ceases to do business in the State is subject to the following provisions.

A. Prior to voluntarily ceasing business as a payroll processor, a payroll processor shall:

(1) Notify the administrator of the proposed termination at least 30 days prior to its effective date;

(2) Notify all employers in writing of the proposed termination at least 30 days prior to its effective date;

(3) Provide all employers with detailed final accountings of all accounts;

(4) Remit all money held by the payroll processor to each respective employer or the appropriate taxing authority; and

(5) Return its license to the administrator for cancellation. [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

B. When terminating a business, a payroll processor whose contract with an employer does not authorize the processor to assign the account to another processor may not transfer the account to another processor without first securing the written permission of the employer. [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

2. Involuntary liquidation. A payroll processor who is no longer eligible to do business in this State is subject to the following provisions.

A. If, upon examination of a payroll processor, the administrator is of the opinion that the payroll processor is insolvent or can no longer obtain a surety bond or when the license of a payroll processor has expired or terminated for any reason, the administrator may appoint a receiver who shall proceed to close the payroll processor. The person appointed by the administrator as a receiver may be the administrator, a deputy or such other person as the administrator may choose, and a certified copy of the order making such appointment is evidence of the appointment. A receiver has the power and authority provided in this chapter and such other powers and authority as may be expressed in the order of the administrator. If the administrator or a deputy is appointed receiver, no additional compensation need be paid, but any reasonable and necessary expenses as a receiver must be paid by the processor. If another person is appointed, then the compensation of the receiver must be paid from the assets of that processor. [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

B. Upon taking possession of the property and business of a payroll processor under this section, the receiver:

(1) May collect money due to the administrator and perform all acts necessary to conserve the payroll processor's assets and business and shall proceed to liquidate the payroll processor's affairs;

(2) Shall collect all debts due and claims belonging to the payroll processor and may sell or compound all bad or doubtful debts;

(3) May sell, for cash or other consideration or as provided by law, all or any part of the real and personal property of the payroll processor;

(4) May take, in the name of the administrator, a mortgage on the real property from a bona fide purchaser to secure the whole or part of the purchase price; and

(5) May borrow money and issue evidence of indebtedness therefor. To secure the repayment of this money, the receiver may mortgage, pledge, transfer in trust or hypothecate any of the property of the payroll processor, whether real, personal or mixed, superior to any charge for expenses of liquidation. [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

C. The assets of the payroll processor in liquidation, exclusive of any bond proceeds, must be disbursed in the following order:

(1) First, the payment of the costs and expenses of liquidation;

(2) Second, payment of payroll, tax and unemployment insurance premium funds held by the payroll processor;

(3) Third, payment of all debts, claims and obligations owed by the payroll processor;

(4) Fourth, the payment of claims otherwise proper that were not filed within the prescribed time; and

(5) Fifth, the payment of any obligation expressly subordinated to claims entitled to the priority established by subparagraphs (1) to (3). [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

3. Judicial review. A payroll processor closed by action of the administrator pursuant to this chapter may bring an action challenging the administrator's appointment of receiver in Superior Court of Kennebec County or of the county in which the processor transacts business within 10 days after the administrator appoints a receiver. The court shall uphold the administrator's finding that a payroll processor is insolvent or that its condition is such as to render its further proceedings hazardous to the public or to those having funds in its custody and shall uphold the appointment of a receiver unless the court finds that the administrator's action was arbitrary and capricious.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

SECTION HISTORY

2003, c. 668, §6 (NEW). 2003, c. 668, §12 (AFF).






Chapter 223: TELEFACSIMILE TRANSMISSIONS

10 §1496. Unsolicited telefacsimile transmissions prohibited

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Telefacsimile" means any process in which electronic signals are transmitted by means of a telephone system for immediate direct printing as images or written text, excluding telecommunication signals transmitted by devices for the deaf, hearing impaired or speech impaired. [1989, c. 758, (NEW).]

[ 1989, c. 758, (NEW) .]

2. Prohibition. No person may initiate:

A. The unsolicited transmission of a telefacsimile message:

(1) Seeking charitable contributions; or

(2) Promoting real property, goods or services for purchase or rent by the recipient of such a message. [1989, c. 758, (NEW).]

[ 1989, c. 758, (NEW) .]

3. Exception. Subsection 2, paragraph A, does not apply if the person initiating the transmission and the recipient have a contractual or business relationship and no request to cease any such transmission has been made by the recipient in writing or by telefacsimile message to the person initiating the transmission.

[ 1989, c. 758, (NEW) .]

4. Penalty. Violation of this chapter is an unfair trade practice as prohibited by Title 5, section 207. Each complete telefacsimile transmission constitutes a separate violation.

[ 1989, c. 758, (NEW) .]

SECTION HISTORY

1989, c. 758, (NEW). 1989, c. 758, (NEW). 1989, c. 758, (NEW).






Chapter 223-A: CELLULAR TELEPHONE CUSTOMER PRIVACY ACT

10 §1496-A. Short title

This chapter may be known and cited as "the Cellular Telephone Customer Privacy Act." [2005, c. 582, §1 (NEW).]

SECTION HISTORY

2005, c. 582, §1 (NEW).



10 §1496-B. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 582, §1 (NEW).]

1. Customer proprietary network information. "Customer proprietary network information" has the same meaning as in 47 United States Code, Section 222(h)(1) as in effect on January 1, 2006.

[ 2005, c. 582, §1 (NEW) .]

2. Other customer proprietary information. "Other customer proprietary information" means any information loaded, installed or otherwise placed on a wireless telephone or transmitted from a wireless telephone by a wireless telephone customer.

[ 2005, c. 582, §1 (NEW) .]

3. Telecommunications carrier. "Telecommunications carrier" has the same meaning as in 47 United States Code, Section 153(44) as in effect on January 1, 2006.

[ 2005, c. 582, §1 (NEW) .]

4. Wireless telephone service. "Wireless telephone service" means any mobile telecommunications services as defined in Title 35-A, section 102, subsection 9-A.

[ 2005, c. 582, §1 (NEW) .]

5. Wireless telephone service provider. "Wireless telephone service provider" means a telecommunications carrier that provides wireless telephone service.

[ 2005, c. 582, §1 (NEW) .]

SECTION HISTORY

2005, c. 582, §1 (NEW).



10 §1496-C. Sale or disclosure of customer proprietary network information

1. Civil violation. Except as provided in subsection 3, a person may not sell or disclose or offer to sell or disclose any customer proprietary network information relating to the wireless telephone service account of any wireless telephone service customer or user in this State or any other customer proprietary information of any wireless telephone service customer or user in this State.

A. Violation of this subsection constitutes a violation of the Maine Unfair Trade Practices Act. [2005, c. 582, §1 (NEW).]

[ 2005, c. 582, §1 (NEW) .]

2. Criminal violation. Except as provided in subsection 3, a person may not knowingly sell or disclose or offer to sell or disclose any customer proprietary network information relating to the wireless telephone service account of any wireless telephone service customer or user in this State or any other customer proprietary information of any wireless telephone service customer or user in this State.

A. A person who violates this subsection commits a Class D crime. [2005, c. 582, §1 (NEW).]

[ 2005, c. 582, §1 (NEW) .]

3. Exceptions. The prohibitions contained in subsections 1 and 2 do not apply to a disclosure of customer proprietary network information or any other customer proprietary information:

A. Authorized or required by:

(1) Any state or federal law, regulation or rule;

(2) An order of an agency having regulatory authority over a wireless telephone service provider; or

(3) The wireless telephone service account holder; or [2005, c. 582, §1 (NEW).]

B. Required by a subpoena, warrant or other lawful process. [2005, c. 582, §1 (NEW).]

[ 2005, c. 582, §1 (NEW) .]

SECTION HISTORY

2005, c. 582, §1 (NEW).






Chapter 224: ELECTRONIC MAIL SOLICITATION

10 §1497. Electronic mail solicitation restricted

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "E-mail" means electronic mail sent or delivered by transmission over the Internet. [2003, c. 327, §1 (NEW).]

B. "E-mail service provider" means a business or organization qualified to do business in this State that provides individuals, corporations or other entities the ability to send or receive e-mail through equipment located in this State or that is an intermediary in sending or receiving e-mail. [2003, c. 327, §1 (NEW).]

C. "Unsolicited commercial e-mail" means an e-mail, other than an e-mail sent at the request of the recipient, sent via an e-mail service provider to 2 or more recipients in this State with whom the sender does not have an existing business relationship for the purpose of:

(1) Offering real property, goods or services for sale or rent;

(2) Conveying information on real property, goods or services to solicit sales or purchase;

(3) Conveying information on the extension of credit; or

(4) Promoting or soliciting charitable contributions.

"Unsolicited commercial e-mail" does not include an e-mail message to which an e-mail service provider has attached an advertisement if the e-mail service provider has an agreement with the recipient under which the e-mail service provider allows the recipient free use of an e-mail account in exchange for allowing the e-mail service provider to send such advertisements. [RR 2003, c. 1, §5 (COR).]

[ RR 2003, c. 1, §5 (COR) .]

2. Requirements. A person sending unsolicited commercial e-mail shall maintain a valid return e-mail address through which the recipient may provide notice to the sender that the recipient does not wish to receive any more unsolicited commercial e-mail.

[ 2003, c. 327, §1 (NEW) .]

3. Statement. All unsolicited commercial e-mail must contain:

A. In the subject line:

(1) The first 4 characters as follows: "ADV:"; and

(2) If the unsolicited commercial e-mail contains information about material that may be viewed only by a person at least 18 years of age, the first 8 characters as follows: "ADV:ADLT"; [2003, c. 327, §1 (NEW).]

B. A statement informing the recipient of the name of the person or entity from which the unsolicited commercial e-mail originated; [2003, c. 327, §1 (NEW).]

C. The return e-mail address required by subsection 2; and [2003, c. 327, §1 (NEW).]

D. A statement informing the recipient that the recipient may use the return e-mail address to notify the sender that the recipient does not want to receive any more unsolicited commercial e-mails from the sender. [2003, c. 327, §1 (NEW).]

[ 2003, c. 327, §1 (NEW) .]

4. Prohibition. A person receiving notification from a recipient that the recipient does not wish to receive any more unsolicited commercial e-mails from that person shall cease to send unsolicited commercial e-mails to that recipient. If a recipient is the registered owner of more than one e-mail address and notifies the sender of unsolicited commercial e-mails to cease sending unsolicited commercial e-mails to all of the e-mail addresses registered to that person or entity, the sender shall cease to send unsolicited commercial e-mails to those addresses.

[ 2003, c. 327, §1 (NEW) .]

5. Use of 3rd-party domain names. A person may not:

A. Send an unsolicited commercial e-mail that uses a 3rd party's Internet address or domain name without the 3rd party's consent; or [2003, c. 327, §1 (NEW).]

B. Falsify the e-mail transmission information or other routing information of an unsolicited commercial e-mail. [2003, c. 327, §1 (NEW).]

[ 2003, c. 327, §1 (NEW) .]

6. Penalty. Violation of this chapter is an unfair trade practice as prohibited by Title 5, section 207. Each unsolicited commercial e-mail transmission to a recipient in violation of this chapter constitutes a separate violation. The Attorney General shall establish procedures for receiving and investigating complaints of violations of this chapter. The procedures may include the development of electronic forms, available over the Internet, by which a person may file a complaint with the Attorney General alleging a violation of this chapter.

[ 2003, c. 327, §1 (NEW) .]

7. Civil action; recipients. Notwithstanding Title 5, section 213, a person who receives a commercial e-mail sent in violation of this chapter may bring an action in an appropriate state court for either or both of the following:

A. An injunction to stop such future e-mails; and [2003, c. 327, §1 (NEW).]

B. Recovery of actual damages from each violation or up to $250 in damages for each violation, whichever is greater. [2003, c. 327, §1 (NEW).]

If the court finds there has been a violation of this chapter, the court shall award the petitioner reasonable attorney's fees and costs incurred in connection with the action.

If the court finds that the defendant willfully or knowingly violated this chapter, the court may, in its discretion, increase the amount of the award to an amount equal to not more than 3 times the amount available under paragraph B.

[ 2003, c. 327, §1 (NEW) .]

8. Civil action; e-mail service providers. Notwithstanding Title 5, section 213, an e-mail service provider through whose service is sent a commercial e-mail in violation of this chapter may bring an action in an appropriate state court for either or both of the following:

A. An injunction to stop such future e-mails; and [2003, c. 327, §1 (NEW).]

B. Recovery of actual damages from each violation or up to $1,000 in damages for each violation, whichever is greater. [2003, c. 327, §1 (NEW).]

If the court finds there has been a violation of this chapter, the court shall award the petitioner reasonable attorney's fees and costs incurred in connection with the action.

If the court finds that the defendant willfully or knowingly violated this chapter, the court may, in its discretion, increase the amount of the award to an amount equal to not more than 3 times the amount available under paragraph B.

[ 2003, c. 327, §1 (NEW) .]

9. Immunity. An e-mail service provider may, upon its own initiative, block the receipt or transmission through its service of any commercial e-mail that it reasonably believes is or will be sent in violation of this chapter. An e-mail service provider is not liable for any action taken in good faith to block the receipt or transmission through its service of any commercial e-mail that it reasonably believes is or will be sent in violation of this chapter.

[ 2003, c. 327, §1 (NEW) .]

SECTION HISTORY

RR 2003, c. 1, §5 (COR). 2003, c. 327, §1 (NEW).






Chapter 225: TELEPHONE SOLICITATION

10 §1498. Automated telephone solicitation prohibited; exceptions; penalties

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Automated telephone calling device" means any system or equipment, including a facsimile machine, that selects, dials or calls telephone numbers and plays recorded messages or attempts to send facsimiles. [2005, c. 197, §1 (AMD).]

B. "Solicitation calls" means calls, including facsimile transmissions, the purpose of which is any of the following:

(1) To offer real property, goods or services for sale or rent;

(2) To convey information on real property, goods or services to solicit sales or purchases;

(3) To promote or solicit charitable contributions; or

(4) To gather data or statistics or solicit information. [2005, c. 197, §1 (AMD).]

[ 2005, c. 197, §1 (AMD) .]

2. Prohibition. A person may not use an automated telephone calling device to make solicitation calls to:

A. Any emergency telephone numbers in this State including, but not limited to, the emergency telephone numbers of any hospital, physician, health care facility, ambulance service, or fire or law enforcement officer or facility; [1989, c. 775, (NEW).]

B. Any paging or cellular phone within the State; or [1989, c. 775, (NEW).]

C. Any unlisted, unpublished, toll-free long distance or direct inward dial telephone number within the State. [1989, c. 775, (NEW).]

[ 1989, c. 775, (NEW) .]

3. Restriction. A person may not use an automated telephone calling device to make solicitation calls to any telephone number in the State except weekdays between 9 a.m. and 5 p.m., according to the time in this State, and may not complete more than one solicitation call to any telephone number during each 8-hour period. In addition, the person using the device to place the call shall ensure that the device disconnects no more than 5 seconds following the disconnection of the telephone number called.

[ 1991, c. 524, §2 (AMD) .]

4. Caller identification. Persons making calls restricted under the provision of subsection 3 shall, within the first minute of the call, identify the name, address and telephone number of the organization for whom the call is being made.

[ 1989, c. 775, (NEW) .]

5. Prima facie violation. Use of any automated calling device that calls telephone numbers sequentially and cannot distinguish the telephone numbers of those authorized to be contacted from those it is unlawful to contact is prima facie evidence of intent to violate this section.

[ 1989, c. 775, (NEW) .]

6. Exceptions. This section does not prohibit the use of an automated telephone calling device to:

A. Inform purchasers of the receipt, availability or delivery of goods or services or any other pertinent information on the status of any purchased goods or services; [1989, c. 775, (NEW).]

B. Respond to a telephone inquiry initiated by the person to whom the automated call is directed; or [1989, c. 775, (NEW).]

C. Carry out the duties of any state or local governmental unit. [1989, c. 775, (NEW).]

[ 1989, c. 775, (NEW) .]

7. Registration.

[ 1999, c. 694, §1 (RP) .]

7-A. Failure to produce transcript. A person using an automated telephone calling device for making solicitation calls shall maintain a full transcript of each solicitation call message that the person has transmitted to consumers during the previous 24 months. A copy of the transcript must be made available to the Attorney General upon request. Failure to provide a copy of a requested transcript is a violation of this section.

[ 1999, c. 694, §2 (NEW) .]

8. Penalty. Violation of this section is an unfair trade practice as prohibited by Title 5, section 207.

[ 1999, c. 694, §3 (AMD) .]

SECTION HISTORY

1989, c. 775, (NEW). 1991, c. 524, §§2,3 (AMD). 1999, c. 694, §§1-3 (AMD). 2005, c. 197, §1 (AMD).



10 §1499. Telephone solicitation (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 252, §1 (NEW). 1993, c. 589, §1 (AMD). 1995, c. 334, §2 (RPR). 2007, c. 227, §1 (RP).



10 §1499-A. Telemarketing; prohibition on number blocking

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Caller identification service" means a service that allows a telephone subscriber to have the telephone number and, where available, name of the calling party transmitted contemporaneously with the telephone call and displayed on a device in or connected to the subscriber's telephone. [2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF).]

B. "Seller" means any person who, in connection with a telemarketing transaction, provides, offers to provide or arranges for others to provide goods or services to the customer in exchange for consideration. [2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF).]

C. "Telemarketer" means any person who, in connection with telemarketing, initiates or receives telephone calls to or from a customer or donor. [2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF).]

D. "Telemarketing" means a plan, program or campaign that is conducted by use of one or more telephones to induce the purchase of goods or services or a charitable contribution and that involves more than one intrastate telephone call. "Telemarketing" does not include the solicitation of sales through the mailing of a catalog that contains a written description or illustration of the goods or services offered for sale, the business address of the seller and multiple pages of written material or illustrations, and that is issued not less frequently than once a year, if the person making the solicitation does not solicit customers by telephone but only receives calls initiated by customers in response to the catalog and during those calls takes orders without further solicitation. For purposes of this paragraph, the term "further solicitation" does not include providing the customer with information about, or attempting to sell, any other item included in the same catalog that prompted the customer's call or in a substantially similar catalog. [2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF).]

[ 2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF) .]

2. Prohibition. Except as provided in subsection 3, it is an unfair trade practice, as prohibited by Title 5, section 207, for a seller or telemarketer to fail to transmit or cause to be transmitted the telephone number and, when made available by the telemarketer's carrier, the name of the telemarketer to any caller identification service in use by a recipient of a telemarketing call.

[ 2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF) .]

3. Exception. It is not a violation of subsection 2 for a seller or telemarketer to substitute for the name and telephone number used in or billed for making the call:

A. The name of the seller or charitable organization on whose behalf the telemarketing call is placed; and [2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF).]

B. The seller's or charitable organization's customer or donor service telephone number that is answered during regular business hours. [2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF).]

[ 2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF) .]

SECTION HISTORY

2003, c. 70, §1 (NEW). 2003, c. 70, §2 (AFF).



10 §1499-B. Telephone solicitation

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Consumer" means a resident of this State who is a residential telephone subscriber and an actual or prospective:

(1) Purchaser, lessee or recipient of consumer goods or services; or

(2) Donor or contributor to an organization. [2007, c. 227, §2 (NEW).]

B. "Consumer goods or services" means:

(1) Tangible or intangible personal property or real property that is normally used for personal, family or household purposes;

(2) Property intended to be attached to or installed on real property without regard to whether it is actually attached or installed;

(3) Services related to the property described in subparagraph (1) or (2);

(4) Credit cards or the extension of credit; or

(5) Professional services. [2007, c. 227, §2 (NEW).]

C. "Division" means the Department of the Attorney General, Consumer Protection Division. [2007, c. 227, §2 (NEW).]

D. "Doing business in Maine" means making telephone sales calls to consumers located in this State whether the telephone sales calls originate in the State or outside the State. [2007, c. 227, §2 (NEW).]

D-1. "Established business relationship" means a prior or existing relationship formed by a voluntary 2-way communication between a telephone solicitor and a consumer with or without an exchange of consideration on the basis of the consumer's purchase from or transaction with the telephone solicitor within the 18 months immediately preceding the date of a telephone sales call or on the basis of the consumer's inquiry or application regarding products or services offered by the telephone solicitor within the 3 months immediately preceding the date of the call that has not been previously terminated by the consumer pursuant to subparagraph (1) or by the telephone solicitor.

(1) A consumer's request to a particular telephone solicitor not to receive telephone sales calls from that telephone solicitor terminates an established business relationship for purposes of a telephone sales call even if the consumer continues to do business with the telephone solicitor.

(2) The consumer's established business relationship with a particular telephone solicitor does not extend to affiliates of the telephone solicitor unless the consumer would reasonably expect them to be included given the nature and type of goods or services offered by the affiliate and the identity of the affiliate. [2007, c. 489, §1 (NEW).]

E. "Registry" means the do-not-call registry maintained by the division that lists the names of persons who do not wish to receive telephone sales calls. [2007, c. 227, §2 (NEW).]

F. "Resident" means a resident of this State. [2007, c. 227, §2 (NEW).]

G. "Telephone number" means a residential telephone number. [2007, c. 227, §2 (NEW).]

H. "Telephone sales call" means a solicitation call made to a consumer for:

(1) Solicitation of a sale of consumer goods or services; or

(2) Obtaining information that will or may be used for the direct solicitation of a sale of consumer goods or services or an extension of credit for such purposes.

"Telephone sales call" includes a call made by use of automated dialing or recorded message devices. [2007, c. 227, §2 (NEW).]

I. "Telephone solicitor" means an individual, firm, organization, partnership, association or corporation, including affiliates and subsidiaries, doing business in Maine. [2007, c. 227, §2 (NEW).]

[ 2007, c. 489, §1 (AMD) .]

2. Application. This section does not apply to:

A. A telephone sales call made in response to and at the express request of the person called; [2007, c. 227, §2 (NEW).]

B. A telephone sales call made primarily in connection with an existing debt or contract for which payment or performance has not been completed at the time of the call; [2007, c. 489, §2 (AMD).]

C. A telephone sales call for a solicitation other than a commercial solicitation, but only if:

(1) The telephone call is made by a volunteer or an employee of the soliciting organization; and

(2) The telephone solicitor who makes the telephone call immediately discloses all of the following information:

(a) The solicitor's true first and last name; and

(b) The name, address and telephone number of the soliciting organization; or [2007, c. 489, §2 (AMD).]

D. A telephone sales call made to any person with whom the telephone solicitor has an established business relationship. [2007, c. 489, §2 (NEW).]

[ 2007, c. 489, §2 (AMD) .]

3. Compliance with law. This section does not relieve a person from complying with any other applicable law.

[ 2007, c. 227, §2 (NEW) .]

4. Duties of division. The division shall establish and maintain a do-not-call registry of telephone numbers of consumers who request not to be solicited by telephone. The national "do-not-call" registry established and maintained by the Federal Trade Commission, pursuant to the 16 Code of Federal Regulations, Section 310.4(b)(1)(iii)(B), may serve as the Maine do-not-call registry required by this subsection. The division may provide the telephone numbers of residents that are in the state registry to the Federal Trade Commission for inclusion in the national registry.

[ 2007, c. 227, §2 (NEW) .]

5. Adoption of rules. The division may adopt rules consistent with Title 5, section 207, subsection 2 to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 227, §2 (NEW) .]

6. Telephone solicitation violations. It is a violation of this section for a telephone solicitor to initiate a telephone sales call to a consumer if that consumer's telephone number has been on the national or state do-not-call registry, established by the Federal Trade Commission, for at least 3 months prior to the date the call is made. A telephone solicitor is not liable for violating this section if the telephone solicitor can demonstrate that:

A. As part of the telephone solicitor's routine business practice, the telephone solicitor has established and implemented written procedures to comply with this section; [2007, c. 489, §3 (NEW).]

B. As part of the telephone solicitor's routine business practice, the telephone solicitor has trained its personnel, and any entity assisting in its compliance, in the procedures established pursuant to paragraph A; [2007, c. 489, §3 (NEW).]

C. As part of the telephone solicitor's routine business practice, the telephone solicitor or another person acting on behalf of the telephone solicitor has recorded and maintained a list of telephone numbers the telephone solicitor may not contact; [2007, c. 489, §3 (NEW).]

D. As part of the telephone solicitor's routine business practice, the telephone solicitor uses a process to prevent telemarketing to any telephone number on any list established pursuant to paragraph C or on the national do-not-call registry, employing a version of the national do-not-call registry obtained from the Federal Trade Commission no more than 31 days prior to the date any call is made, and maintains records documenting this process; [2007, c. 489, §3 (NEW).]

E. As part of the telephone solicitor's routine business practice, the telephone solicitor or another person acting on behalf of the telephone solicitor monitors and enforces compliance with the procedures established pursuant to paragraph A; and [2007, c. 489, §3 (NEW).]

F. Any subsequent call otherwise violating this section is the result of error. [2007, c. 489, §3 (NEW).]

[ 2007, c. 489, §3 (AMD) .]

7. Telephone solicitation disclosure. A telephone solicitor who makes a telephone sales call to a consumer must immediately disclose the following information upon making contact with that consumer:

A. The solicitor's real first and last name; and [2007, c. 227, §2 (NEW).]

B. The name of the business on whose behalf the telephone solicitor is soliciting. [2007, c. 227, §2 (NEW).]

[ 2007, c. 227, §2 (NEW) .]

8. Directories exemption. This section does not apply to a person obtaining consumer information for inclusion in a directory assistance database or a telephone directory sold by a telephone company.

[ 2007, c. 227, §2 (NEW) .]

9. Exclusion of a telephone number. A telephone solicitor or person who obtains consumer information that includes telephone numbers shall exclude the telephone numbers that appear on the most current federal or state do-not-call registry.

[ 2007, c. 227, §2 (NEW) .]

10. Unfair trade practice violations. A telephone solicitor who fails to comply with any provision of this section commits an unfair and deceptive act that is a violation of the Maine Unfair Trade Practices Act.

[ 2007, c. 227, §2 (NEW) .]

11. Attorney General remedies. In an action under this section, the Attorney General may obtain any or all of the following:

A. An injunction to enjoin future violations of this section; [2007, c. 227, §2 (NEW).]

B. A civil penalty of not more than:

(1) Ten thousand dollars for the first violation; and

(2) Twenty-five thousand dollars for each subsequent violation; [2007, c. 227, §2 (NEW).]

C. All money the defendant obtained through violation of this section; [2007, c. 227, §2 (NEW).]

D. The Attorney General's reasonable cost in:

(1) The investigation of the deceptive act; and

(2) Maintaining the action under this subsection; and [2007, c. 227, §2 (NEW).]

E. Reasonable attorney's fees. [2007, c. 227, §2 (NEW).]

[ 2007, c. 227, §2 (NEW) .]

12. Voidable contracts. In an action under this section, the court may void or limit the application of contracts or clauses resulting from a violation of this section and order restitution to be paid to an aggrieved consumer.

[ 2007, c. 227, §2 (NEW) .]

13. Jurisdiction. An action under this section may be brought in the District Court or Superior Court of the jurisdiction in which an aggrieved consumer resides or in Kennebec County.

[ 2007, c. 227, §2 (NEW) .]

SECTION HISTORY

2007, c. 227, §2 (NEW). 2007, c. 489, §§1-3 (AMD).






Chapter 227: ASSISTIVE DEVICES FOR PERSONS WITH DISABILITIES

10 §1500. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 235, §1 (NEW).]

1. Assistive device. "Assistive device" means any device that a consumer purchases or accepts transfer of in this State that is used within manufacturer specifications by a person with a disability within the meaning of the federal Americans with Disabilities Act to offset the effect of the disability and enhance function in carrying out a major life activity. "Assistive device" includes, but is not limited to, manual wheelchairs, motorized wheelchairs, motorized scooters and other aids that enhance the mobility of the individual; hearing aids, telephone communications devices for the deaf, or TDD, assistive listening devices and other aids that enhance an individual's ability to hear; voice synthesized computer modules, optical scanners, talking software, braille printers and other devices that enhance a sight-impaired individual's ability to communicate; and any other assistive device that enables a person with a disability to communicate, see, hear or maneuver. "Assistive device" does not include a hearing aid as defined by Title 32, section 17101, subsection 8.

[ 2007, c. 369, Pt. B, §1 (AMD); 2007, c. 369, Pt. C, §5 (AFF) .]

2. Consumer. "Consumer" means a person who purchases or leases an assistive device from a dealer or manufacturer for purposes other than resale; a person to whom an assistive device is transferred for purposes other than resale while an express warranty is in effect; a funding source that purchases a device for a person with a disability; or a person otherwise legally qualified to enforce a warranty.

[ 1997, c. 235, §1 (NEW) .]

3. Nonconformity. "Nonconformity" means a condition or a defect that substantially impairs the use, value or safety of an assistive device that is covered by an express warranty applicable to that assistive device, or to a component of that assistive device, but does not include a condition or defect that is the result of abuse, neglect or unauthorized modification or alteration of the assistive device by the consumer.

[ 1997, c. 235, §1 (NEW) .]

SECTION HISTORY

1997, c. 235, §1 (NEW). 2007, c. 369, Pt. B, §1 (AMD). 2007, c. 369, Pt. C, §5 (AFF).



10 §1500-A. Trial period

All assistive devices as defined in this chapter must be sold subject to a 30-day trial. A consumer may return an assistive device to the dealer from which it was purchased within the 30-day trial period if the device is not specifically fit for the consumer's particular needs and receive a full refund, after satisfaction of any perfected security interests, if the assistive device has not been damaged, abused or altered by the consumer. If the assistive device was purchased with insurance or public funds, the refund must be returned to the funding source. This section does not apply to an assistive device for which a trial period is already specifically addressed by another law. [1997, c. 235, §1 (NEW).]

SECTION HISTORY

1997, c. 235, §1 (NEW).



10 §1500-B. Express warranty

1. Warranty. A manufacturer who sells or leases an assistive device to a consumer, either directly or through an assistive device dealer, shall warranty that the assistive device is in conformity with the terms of this subsection and shall furnish the consumer with a written express warranty for the assistive device. In the case of a sale, the duration of the express warranty must be at least one year from the date of the initial setup of the assistive device for the consumer. In the case of a lease, the duration of the express warranty must be for the duration of the lease. In both cases, the warranty must provide that the assistive device is free from any condition or defect that substantially impairs its value to the consumer during the warranty period. In the absence of an express warranty, the manufacturer is deemed to have made this warranty.

[ 1997, c. 235, §1 (NEW) .]

2. Repair. If a new assistive device does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the assistive device lessor or any of the manufacturer's authorized assistive device dealers and makes the assistive device available for repair during the warranty period, the nonconformity must be repaired at no charge to the consumer or the funding source. If a repair is required, a replacement or loan of a comparable assistive device must be provided to the consumer as soon as feasible at no charge. In the case of a lease, lease payments must be suspended during any part of the repair period that a comparable assistive device has not been provided.

[ 1997, c. 235, §1 (NEW) .]

SECTION HISTORY

1997, c. 235, §1 (NEW).



10 §1500-C. Replacement of defective devices; refunds

1. Reasonable attempt to repair. A reasonable attempt to repair an assistive device to conform it to the express warranty is deemed to have been undertaken if:

A. The same conformity has been subject to repair 3 or more times by the manufacturer or its agents or authorized dealers within the express warranty term and the nonconformity continues; or [1997, c. 235, §1 (NEW).]

B. The assistive device is out of service for a cumulative total of 30 days or more because of warranty nonconformity. [1997, c. 235, §1 (NEW).]

[ 1997, c. 235, §1 (NEW) .]

2. Refund and replacement. If, after a reasonable attempt to repair the nonconformity, the nonconformity is not repaired, the manufacturer must accept return of the assistive device and, at the option of the consumer, refund the full purchase price to the consumer after satisfaction of any applicable perfected security interests or replace the assistive device with a comparable new assistive device. If the assistive device was purchased with public funds or insurance coverage on behalf of the consumer, the manufacturer shall notify the funder and, at the option of the consumer, replace the assistive device with a comparable new assistive device or refund to the funder the total reimbursement amount so that another suitable device may be purchased.

[ 1997, c. 235, §1 (NEW) .]

SECTION HISTORY

1997, c. 235, §1 (NEW).



10 §1500-D. Disclosure at time of resale

An assistive device that is returned to the manufacturer under section 1500-C may not be sold without clear written disclosure to any subsequent purchaser, whether that purchaser is a consumer or a dealer, that the assistive device was returned to the manufacturer under this chapter and a written description of the nonconformity for which the assistive device was returned. [1997, c. 235, §1 (NEW).]

SECTION HISTORY

1997, c. 235, §1 (NEW).



10 §1500-E. Other remedies

1. Rights. This section may not be construed to limit rights or remedies available to a consumer under any other law.

[ 1997, c. 235, §1 (NEW) .]

2. Enforcement. A consumer may bring an action to recover for damages caused by a violation of this chapter. The court shall award a consumer who prevails in such an action twice the amount of any pecuniary loss, plus reasonable costs and attorney's fees.

It is a valid defense to an action brought under this subsection if, at the time of sale, the dealer had no reasonable way of knowing that the device was intended to be used within manufacturer specifications by the consumer as an assistive device as defined by section 1500, subsection 1.

[ 1997, c. 235, §1 (NEW) .]

SECTION HISTORY

1997, c. 235, §1 (NEW).



10 §1500-F. Waiver

Any waiver of rights under this chapter by a consumer is void. [1997, c. 235, §1 (NEW).]

SECTION HISTORY

1997, c. 235, §1 (NEW).






Chapter 228: SALE OF INDIAN ARTS AND CRAFTS PRODUCTS

10 §1500-G. Unlawful acts; deceptive trade practice

1. False representation of authentic Indian products. A person may not offer or display for sale or sell a good in a manner that falsely suggests it is Indian-produced, an Indian product or the product of a particular Indian or Indian tribe or Indian arts and crafts organization in a manner that violates 25 United States Code, Section 305e.

[ 2013, c. 302, §1 (NEW) .]

2. Unfair trade practice. A violation of this section constitutes an unfair or deceptive act or practice in violation of Title 5, chapter 10. An action brought under this chapter by the Office of the Attorney General may not preclude a person from bringing a civil action to obtain injunctive or equitable relief or damages under 25 United States Code, Section 305e.

[ 2013, c. 302, §1 (NEW) .]

SECTION HISTORY

2013, c. 302, §1 (NEW).









Part 4: TRADEMARKS AND NAMES

Chapter 301: GENERAL PROVISIONS

10 §1501. Use of another's trademark; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1502. Unauthorized use of business names (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1503. Filing certificate with Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1504. False oath; mandamus to compel recording (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §2 (AMD). 1979, c. 572, §3 (RP).



10 §1505. Exclusive use; rights assignable (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1506. Recording of certificates and assignments; copies as evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1507. Counterfeits and sale of counterfeits; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1508. Counterfeiting recorded trademarks (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1509. Fraudulent use of trademarks (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1510. Security interest in trademarks (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1511. Existing rights not abridged (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1512. Injunctions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).






Chapter 301-A: THE REGISTRATION AND PROTECTION OF MARKS

10 §1521. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 572, §2 (NEW).]

1. Applicant. "Applicant" includes the person filing an application for registration of a mark under this chapter, his legal representatives, successors or assigns.

[ 1979, c. 572, §2 (NEW) .]

1-A. Certification mark. "Certification mark" means a mark used upon or in connection with the products or services of one or more persons other than the owner of the mark to certify regional or other origin, material, mode of manufacture, quality, accuracy or other characteristics of such goods or services, or that the work or labor on the goods or services was performed by members of a union or other organization.

[ 1981, c. 684, §1 (NEW) .]

1-B. Collective mark. "Collective mark" means a trademark or service mark used by the members of a cooperative, an association or other collective group or organization, and includes marks used to indicate membership in a union, an association or other organization.

[ 1981, c. 684, §1 (NEW) .]

1-C. Corporate name. "Corporate name" includes any corporate name, reserved name, registered name or assumed name as those terms are used in Title 13-C, sections 401, 402, 403 and 404 respectively and includes a corporate name, reserved name, registered name or assumed name as those terms are used in Title 13-B, sections 301-A, 302-A, 303-A and 308-A respectively.

[ 2003, c. 344, Pt. A, §1 (NEW) .]

2. Corporate name.

[ 2003, c. 344, Pt. A, §2 (RP) .]

2-A. Limited partnership name. "Limited partnership name" includes a limited partnership name or assumed name under Title 31, section 1308 or reserved name or registered name as used in Title 31, section 1309.

[ 2005, c. 543, Pt. D, §6 (AMD); 2005, c. 543, Pt. D, §18 (AFF) .]

2-B. Limited liability company name. "Limited liability company name" includes a limited liability company name, reserved name, assumed name or registered name as those terms are used in Title 31, sections 1508 to 1511.

[ 2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §6 (AMD) .]

2-C. Limited liability partnership name. "Limited liability partnership name" includes a limited liability partnership name, reserved name, assumed name or registered name as those terms are used in Title 31, sections 803-A to 806-A.

[ 2003, c. 344, Pt. A, §5 (AMD) .]

3. Mark. "Mark" includes any trademark, service mark, certification mark or collective mark entitled to be registered under this chapter, whether registered or not.

[ 1981, c. 684, §2 (RPR) .]

4. Person. "Person" means any individual, firm, partnership, corporation, association, union or other organization.

[ 1979, c. 572, §2 (NEW) .]

5. Registrant. "Registrant" includes the person to whom the registration of a mark under this chapter is issued, the registrant's legal representatives, successors or assigns.

[ 1991, c. 465, §10 (AMD) .]

6. Service mark. "Service mark" means a mark used in the sale or advertising of services to identify the services of one person and distinguish them from the services of others.

[ 1979, c. 572, §2 (NEW) .]

7. Trade name. "Trade name" means a word, name, symbol, device or any combination thereof used by a person to identify his business, vocation or occupation and distinguish it from the business, vocation or occupation of others.

[ 1979, c. 572, §2 (NEW) .]

8. Trademark. "Trademark" means any word, name, symbol or device or any combination thereof adopted and used by a person to identify goods made or sold by him and to distinguish them from goods made or sold by others.

[ 1979, c. 572, §2 (NEW) .]

SECTION HISTORY

1979, c. 572, §2 (NEW). 1981, c. 684, §§1,2 (AMD). 1991, c. 465, §§10,11 (AMD). 1993, c. 316, §§2,3 (AMD). 1993, c. 718, §B1 (AMD). 1995, c. 633, §C1 (AMD). 2003, c. 344, §§A1-5 (AMD). 2005, c. 543, §D6 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. B, §6 (AMD).



10 §1521-A. Use of marks

For the purpose of this chapter, a mark is determined to be used in this State on goods when it is placed in any manner on the goods or their containers or the displays associated with the goods or on the tags or labels affixed to the goods and the goods are sold or otherwise distributed in the State and on services when it is used or displayed in the sale or advertising of services and the services are rendered in this State. [1991, c. 465, §12 (NEW).]

SECTION HISTORY

1991, c. 465, §12 (NEW).



10 §1522. Registration

1. Registrability. A mark shall not be registered if it:

A. Consists of or comprises deceptive matter; [1979, c. 572, §2 (NEW).]

B. Consists of or comprises matter which may falsely suggest a connection with persons, living or dead, or institutions; [1979, c. 572, §2 (NEW).]

C. Consists of or comprises the flag or coat of arms or other insignia of the United States or of any state or municipality or of any foreign nation or any simulation thereof; [1979, c. 572, §2 (NEW).]

D. Consists of or comprises the name, signature or portrait of any living individual, except with that individual's written consent, which shall be filed together with the application for registration under this section; [1979, c. 572, §2 (NEW).]

E. Consists of a mark that, when applied to the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them or, when applied to the goods or services of the applicant, is primarily geographically descriptive or deceptively misdescriptive of them, except as indications of regional origin may be registrable under subsection 3, or is primarily merely a surname, provided that nothing in this paragraph may prevent the registration of a mark used in this State by the applicant that has become distinctive of the applicant's goods or services. The Secretary of State may accept as evidence that the mark has become distinctive, as applied to the applicant's goods or services, proof of continuous use thereof as a mark by the applicant in this State or elsewhere for the 5 years next preceding the date of the filing of the application for registration; [2005, c. 543, Pt. D, §7 (AMD); 2005, c. 543, Pt. D, §18 (AFF).]

F. Consists of or comprises a mark that so resembles a mark registered in this State or a mark or trade name previously used in this State by another and not abandoned, as to be likely, when applied to the goods or services of the applicant, to cause confusion or mistake or to deceive, unless the registered owner or holder of the other mark executes and files with the Secretary of State proof of authorization of the use of a similar mark by the applicant seeking to use the similar mark; [1993, c. 616, §1 (AMD).]

G. Is not distinguishable from the real, assumed, fictitious, reserved or registered name of a corporation, limited liability company, limited liability partnership, limited partnership or limited liability limited partnership, unless the corporation, limited liability company, limited liability partnership, limited partnership or limited liability limited partnership executes and files with the Secretary of State proof of authorization of the use of a mark similar to the real, assumed, fictitious, reserved or registered name of a corporation, limited liability company, limited liability partnership, limited partnership or limited liability limited partnership by the applicant seeking to use the mark; [2005, c. 543, Pt. D, §8 (AMD); 2005, c. 543, Pt. D, §18 (AFF).]

H. Consists of or comprises language that is obscene, contemptuous, profane or prejudicial; [1997, c. 633, §1 (AMD).]

I. Inappropriately promotes abusive or unlawful activity; or [1997, c. 633, §1 (AMD).]

J. Notwithstanding paragraph G, is identical to a corporate, limited liability company, limited liability partnership, limited partnership or limited liability limited partnership name, unless the corporation, limited liability company, limited liability partnership, limited partnership or limited liability limited partnership is the same entity as the applicant that is seeking to register the mark and files proof of ownership with the Secretary of State. [2005, c. 543, Pt. D, §9 (AMD); 2005, c. 543, Pt. D, §18 (AFF).]

The Secretary of State shall make the final determination regarding the availability of a mark for filing.

[ 2003, c. 344, Pt. A, §6 (AMD); 2005, c. 543, Pt. D, §§7-9 (AMD); 2005, c. 543, Pt. D, §18 (AFF) .]

2. Application for registration. Subject to the limitations set forth in this chapter, any person who adopts and uses a mark in this State may file in the office of the Secretary of State, on a form to be furnished by the Secretary of State, an application for registration of that mark setting forth, but not limited to, the following information:

A. The name and business address of the person applying for the registration and, if a corporation, the state of incorporation; [1997, c. 376, §1 (AMD).]

B. The goods or services in connection with which the mark is used and the mode or manner in which the mark is used in connection with the goods or services and the class in which the goods or services fall; [1979, c. 572, §2 (NEW).]

C. The date when, to the best of the applicant's knowledge and belief, the mark was first used anywhere and the date when it was first used in this State by the applicant or the applicant's predecessor in business; and [1997, c. 376, §1 (AMD).]

D. A statement that to the best of the applicant's knowledge and belief, the applicant is the owner of the mark and that no other person has the right to use the mark in this State as a mark or as a trade name or as a corporate name either in the identical form thereof or in such near resemblance thereto as to be likely, when applied to the goods or services of the other person, to cause confusion or to cause mistake or to deceive. [1997, c. 376, §1 (AMD).]

The application must be signed and verified by the applicant or by a member of the firm or an officer of the corporation or association applying.

The execution of an application containing false statements constitutes unsworn falsification under Title 17-A, section 453.

The application must be accompanied by a specimen or facsimile of the mark in triplicate.

The application for registration must be accompanied by a filing fee of $60 for the first class and $10 for each additional class, payable to the Treasurer of State.

[ 2003, c. 673, Pt. WWW, §1 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

3. Collective marks and certification marks. Collective marks and certification marks, including indications of regional origin used in commerce, shall be registrable in the same manner and with the same effect as trademarks and service marks by persons and by governmental entities, as defined in Title 14, section 8102, subsections 2, 3 and 4.

[ 1981, c. 684, §5 (NEW) .]

SECTION HISTORY

1979, c. 572, §2 (NEW). 1981, c. 684, §§3-5 (AMD). 1987, c. 561, §1 (AMD). 1993, c. 316, §§4,5 (AMD). 1993, c. 616, §§1,2 (AMD). 1993, c. 718, §B2 (AMD). 1995, c. 462, §A24 (AMD). 1995, c. 633, §C2 (AMD). 1997, c. 376, §1 (AMD). 1997, c. 633, §§1,2 (AMD). 2003, c. 344, §A6 (AMD). 2003, c. 673, §WWW1 (AMD). 2003, c. 673, §WWW37 (AFF). 2005, c. 543, §§D7-9 (AMD). 2005, c. 543, §D18 (AFF).



10 §1523. Attested copy

Upon compliance by the applicant with the requirements of this chapter, the Secretary of State shall promptly make a copy of the original and attest that copy by marking upon it the same endorsement that is required to appear upon the original, together with a further endorsement that the copy is a true copy of the original document. The attested copy must be returned to the person submitting the document for filing or to that person's representative. [1997, c. 376, §2 (AMD).]

An attested copy issued by the Secretary of State under this section or a copy duly certified by the Secretary of State is admissible in evidence as competent and sufficient proof of the registration of the mark in any action or judicial proceedings in any court of this State. [1997, c. 376, §2 (AMD).]

SECTION HISTORY

1979, c. 572, §2 (NEW). 1997, c. 376, §2 (AMD).



10 §1524. Duration and renewal

Registration of a mark is effective for a term of 10 years from the date of registration. Upon application filed within 6 months prior to the expiration of the term, on a form to be furnished by the Secretary of State, the registration may be renewed for a like term. A renewal fee of $60, payable to the Treasurer of State, must accompany the application for renewal of the registration. [2003, c. 673, Pt. WWW, §2 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

A mark registration may be renewed for successive periods of 10 years in like manner. [1979, c. 572, §2 (NEW).]

The Secretary of State shall notify each registrant of a mark under this chapter of the necessity of renewal within the year next preceding the expiration of the 10 years from the date of registration, by writing to the last known address of the registrant. [1979, c. 572, §2 (NEW).]

Any registration in force on the date on which this chapter becomes effective shall expire 10 years from the date of the registration or one year after the effective date of this chapter, whichever is later, and may be renewed by filing an application with the Secretary of State on a form furnished by him and paying the renewal fee within 6 months prior to the expiration of the registration. [1979, c. 572, §2 (NEW).]

All applications for renewals under this chapter, whether of registrations made under this chapter or of registrations effected under any prior Act, shall include a statement that the mark is still in use in this State. [1979, c. 572, §2 (NEW).]

The Secretary of State shall, within 6 months after the effective date of this chapter, notify all registrants of marks under prior Acts of the date of expiration of the registrations, unless renewed in accordance with this chapter by writing by first class mail to the last known address of each registrant. [1979, c. 572, §2 (NEW).]

SECTION HISTORY

1979, c. 572, §2 (NEW). 1987, c. 561, §2 (AMD). 2003, c. 673, §WWW2 (AMD). 2003, c. 673, §WWW37 (AFF).



10 §1525. Assignment

1. Recording. Any mark and its registration are assignable with the good will of the business in which the mark is used or with that part of the good will of the business connected with the use of and symbolized by the mark. Assignment must be by an instrument in writing duly executed and may be recorded with the Secretary of State upon the payment of a fee of $40 payable to the Treasurer of State. The Secretary of State, upon recording of an assignment, shall issue an attested copy in the name of the assignee. The assignment is valid for the remainder of the term of the registration or of the last renewal. An assignment of any registration under this chapter is void as against any subsequent purchaser for valuable consideration without notice, unless it is recorded with the Secretary of State within 3 months after the date thereof or prior to the subsequent purchase.

[ 1997, c. 376, §3 (AMD) .]

2. Corporate, limited liability company or partnership name. Any registrant of a mark that has been duly recorded pursuant to section 1523 may grant to any domestic or foreign corporation, limited liability company, limited liability partnership or limited partnership authorized to do business in this State the exclusive right to the use of a name similar to that mark.

[ 1997, c. 376, §4 (AMD) .]

SECTION HISTORY

1979, c. 572, §2 (NEW). 1987, c. 561, §3 (AMD). 1993, c. 316, §6 (AMD). 1993, c. 718, §B3 (AMD). 1995, c. 633, §C3 (AMD). 1997, c. 376, §§3,4 (AMD).



10 §1525-A. Amendment

The registration of a mark may be amended by adding or removing one or more classes of goods and services under section 1527, subsection 2. The amendment must be in writing and recorded with the Secretary of State and accompanied by a filing fee of $10 for each class affected, payable to the Treasurer of State. The Secretary of State may prescribe a form for this purpose. The Secretary of State upon recording of an amendment shall issue an attested copy. The amendment is valid for the remainder of the term of the registration or of the last renewal. [1997, c. 376, §5 (AMD).]

SECTION HISTORY

1991, c. 465, §12 (NEW). 1997, c. 376, §5 (AMD).



10 §1526. Records

The Secretary of State shall keep for public examination a record of all marks registered or renewed under this chapter. [1979, c. 572, §2 (NEW).]

SECTION HISTORY

1979, c. 572, §2 (NEW).



10 §1526-A. Information requests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 780, §U2 (NEW). 1991, c. 837, §A27 (NEW). 1993, c. 349, §25 (RPR). 2007, c. 231, §1 (RP).



10 §1527. Cancellation; classification

1. Cancellation required. The Secretary of State shall cancel from the register:

A. After one year from the effective date of this chapter, all registrations under prior Acts which are more than 10 years old and not renewed in accordance with this chapter; [1979, c. 572, §2 (NEW).]

B. Any registration on file when the Secretary of State receives a voluntary request for cancellation from the registrant or the assignee of record. The cancellation must be in writing and recorded with the Secretary of State and accompanied by a filing fee of $10, payable to the Treasurer of State. The Secretary of State may prescribe a form for this purpose. The Secretary of State, upon the recording of a cancellation under this paragraph, shall issue an attested copy to the remitter of the instrument; [2007, c. 535, Pt. A, §1 (AMD); 2007, c. 535, Pt. A, §7 (AFF).]

C. All registrations granted under this chapter and not renewed in accordance with the chapter; [1979, c. 572, §2 (NEW).]

D. Any registration concerning which a court of competent jurisdiction shall find:

(1) That the registered mark has been abandoned;

(2) That the registrant is not the owner of the mark;

(3) That the registration was granted improperly;

(4) That the registration was obtained fraudulently;

(5) That the registered mark is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States Patent and Trademark Office prior to the date of the filing of the application for registration by the registrant and not abandoned; provided that, should the registrant prove that he is the owner of a concurrent registration of his mark in the United States Patent and Trademark Office covering an area including this State, the registration shall not be cancelled; or

(6) That, in the case of a certification mark, the registrant does not control, or is not able legitimately to exercise control over, the use of the mark; engages in the production or marketing of any goods or services to which the certification mark is applied; permits the use of the certification mark for purposes other than to certify; or discriminately refuses to certify or to continue to certify the goods or services of any person who maintains the standards or conditions which the mark certifies; and [1981, c. 684, §§6, 7 (AMD).]

E. When a court of competent jurisdiction shall order cancellation of a registration on any ground. [1979, c. 572, §2 (NEW).]

[ 2007, c. 535, Pt. A, §1 (AMD); 2007, c. 535, Pt. A, §7 (AFF) .]

2. Classification. The following general classes of goods and services are established for convenience of administration of this chapter, but not to limit or extend the applicant's or registrant's rights and a single application for registration of a mark may include any or all goods upon which, or services with which, the mark is actually being used. If the goods or services fall in more than one class, an additional fee in the amount prescribed in section 1522, subsection 2, shall be paid for each additional class.

The classes are as follows:

A. Goods and services:

(1) Chemical products used in industry, science, photography, agriculture, horticulture, forestry; artificial and synthetic resins; plastics in the form of powders, liquids or pastes, for industrial use; natural and artificial manures; fire extinguishing compositions; tempering substances for preserving foodstuffs; tanning substances and adhesive substances used in industry;

(2) Paints, varnishes, lacquers; preservatives against rust and against deterioration of wood; coloring matters, dyestuffs; mordants; natural resins and metals in foil and powder form for painters and decorators;

(3) Bleaching preparations and other substances for laundry use; cleaning, polishing, scouring and abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair lotions and dentifrices;

(4) Industrial oils and greases, other than oils and fats and essential oils; lubricants; dust laying and absorbing compositions; fuels, including motor spirit and illuminants and candles, tapers, night lights and wicks;

(5) Pharmaceutical, veterinary and sanitary substances; infants' and invalids' foods; plasters, material for bandaging; material for stopping teeth, dental wax, disinfectants and preparations for killing weeds and destroying vermin;

(6) Unwrought and partly wrought common metals and their alloys; anchors, anvils, bells, rolled and cast building materials; rails and other metallic materials for railway tracks; chains, except driving chains for vehicles; nonelectric cables and wires; locksmiths' work; metallic pipes and tubes; safes and cash boxes; steel balls; horseshoes; nails and screws; other goods in nonprecious metal not included in other classes and ores;

(7) Machines and machine tools; motors, except for land vehicles; machine couplings and belting, except for land vehicles; large size agricultural implements and incubators;

(8) Hand tools and instruments; cutlery, forks and spoons and side arms;

(9) Scientific, nautical, surveying and electrical apparatus and instruments, including wireless apparatus and instruments, photographic, cinematographic, optical, weighing, measuring, signaling, checking, supervision, lifesaving and teaching apparatus and instruments; coin or counterfreed apparatus; talking machines, cash registers; calculating machines and fire extinguishing apparatus;

(10) Surgical, medical, dental and veterinary instruments and apparatus, including artificial limbs, eyes and teeth;

(11) Installations for lighting, heating, steam generating, cooking, refrigerating, drying, ventilating, water supply and sanitary purposes;

(12) Vehicles and apparatus for locomotion by land, air or water;

(13) Firearms; ammunition and projectiles; explosive substances and fireworks;

(14) Precious metals and their alloys and goods in precious metals or coated therewith, except cutlery, forks and spoons and jewelry, precious stones, horological and other chronometric instruments;

(15) Musical instruments, other than talking machines and wireless apparatus;

(16) Paper, cardboard, articles of paper or of cardboard, not included in other classes; printed matter, newspapers and periodicals, books; bookbinding material; photographs; stationery, adhesive stationery materials; artists' materials; paint brushes; typewriters and office requisites, other than furniture; instructional and teaching material, other than apparatus; playing cards; printers' type and stereotype cliches;

(17) Gutta percha, india rubber, balata and substitutes, articles made from these substances and not included in other classes; plastics in the form of sheets, blocks and rods, being for use in manufacture; materials for packing, stopping or insulating; asbestos, mica and their products and nonmetallic hose pipes;

(18) Leather and imitations of leather, and articles made from these materials and not included in other classes; skins, hides; trunks and traveling bags, umbrellas, parasols and walking sticks and whips, harness and saddlery;

(19) Building materials, natural and artificial stone, cement, lime, mortar, plaster and gravel; pipes of earthenware or cement; road-making materials; asphalt, pitch and bitumen; portable buildings; stone monuments and chimney pots;

(20) Furniture, mirrors, picture frames and articles, not included in other classes, of wood, cork, reeds, cane, wicker, horn, bone, ivory, whalebone, shell, amber, mother-of-pearl, meerschaum, celluloid, substitutes for all these materials or of plastics;

(21) Small domestic utensils and containers, not of precious metals, or coated therewith; combs and sponges; brushes, other than paint brushes; brushmaking materials; instruments and material for cleaning purposes, steel wool; unworked or semiworked glass, excluding glass used in building and glassware, porcelain and earthenware, not included in other classes;

(22) Ropes, string, nets, tents, awnings, tarpaulins, sails, sacks; padding and stuffing materials, such as hair, kapok, feathers, seaweed and raw fibrous textile materials;

(23) Yarns and threads;

(24) Tissue piece goods; bed and table covers and textile articles not included in other classes;

(25) Clothing, including boots, shoes and slippers;

(26) Lace and embroidery, ribands and braid; buttons, press buttons, hooks and eyes, pins and needles and artificial flowers;

(27) Carpets, rugs, mats and matting; linoleums and other materials for covering existing floors and nontextile wall hangings;

(28) Games and playthings; gymnastic and sporting articles, except clothing and ornaments and decorations for Christmas trees;

(29) Meats, fish, poultry and game; meat extracts; preserved, dried and cooked fruits and vegetables; jellies, jams; eggs, milk and other dairy products; edible oils and fats; preserves and pickles;

(30) Coffee, tea, cocoa, sugar, rice, tapioca, sago, coffee substitutes; flour, and preparations made from cereals; bread, biscuits, cakes, pastry and confectionery, ices; honey, treacle; yeast, baking powder; salt, mustard, pepper, vinegar, sauces, spices and ice;

(31) Agricultural, horticultural and forestry products and grains not included in other classes; living animals; fresh fruits and vegetables; seeds; live plants and flowers; foodstuffs for animals and malt;

(32) Beer, ale and porter; mineral and aerated waters and other nonalcoholic drinks and syrups and other preparations for making beverages;

(33) Wines, spirits and liqueurs;

(34) Tobacco, raw or manufactured; smokers' articles and matches; and

(35) Merchandise not otherwise classified;

(36) Advertising and business;

(37) Insurance and financial;

(38) Construction and repair;

(39) Communication;

(40) Transportation and storage;

(41) Material treatment;

(42) Education and entertainment; and

(43) Services not otherwise classified. [1997, c. 376, §6 (AMD).]

[ 1997, c. 376, §6 (AMD) .]

SECTION HISTORY

1979, c. 572, §2 (NEW). 1981, c. 684, §§6,7 (AMD). RR 1991, c. 2, §32 (COR). 1997, c. 376, §6 (AMD). 2007, c. 535, Pt. A, §1 (AMD). 2007, c. 535, Pt. A, §7 (AFF).



10 §1527-A. Powers of the Secretary of State

The Secretary of State has the power and authority reasonably necessary to administer this chapter efficiently and to perform the duties imposed upon the secretary. These powers include, without limitation: [1991, c. 465, §12 (NEW).]

1. Rulemaking. The power to make rules not inconsistent with this chapter;

[ 1991, c. 465, §12 (NEW) .]

2. Forms; required. The power to prescribe forms for all documents required or permitted to be filed with the Secretary of State and to refuse to file documents not utilizing the prescribed forms to the extent possible; and

[ 1991, c. 465, §12 (NEW) .]

3. Refuse filing of documents. The power to refuse to file any document that is not clearly legible or may not be clearly reproducible photographically.

[ 1991, c. 465, §12 (NEW) .]

SECTION HISTORY

1991, c. 465, §12 (NEW).



10 §1527-B. Expedited service

The Secretary of State may provide an expedited service for the processing of documents in accordance with this chapter. If the service is provided, the Secretary of State shall establish by rule a fee schedule and governing procedures in accordance with the Maine Administrative Procedure Act. All fees collected as provided by this section must be deposited into a fund for use by the Secretary of State in providing an improved filing service. [1991, c. 465, §12 (NEW).]

SECTION HISTORY

1991, c. 465, §12 (NEW).



10 §1527-C. Access to Secretary of State's database

The Secretary of State may provide public access to the database of the Department of the Secretary of State through a dial-in modem, public terminals and electronic duplicates of the database. If access to the database is provided to the public, the Secretary of State may promulgate rules in accordance with the Maine Administrative Procedure Act to establish a fee schedule and governing procedures. [1991, c. 465, §12 (NEW).]

SECTION HISTORY

1991, c. 465, §12 (NEW).



10 §1527-D. Publications

1. Informational publications. The Secretary of State may establish by rule in accordance with the Maine Administrative Procedure Act a fee schedule to cover the cost of printing and distribution of publications and to set forth the procedures for the sale of these publications.

[ 1991, c. 465, §12 (NEW) .]

2. Fund; fees deposited. All fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State for the purpose of replacing and updating publications offered in accordance with this chapter and for funding new publications.

[ 1991, c. 465, §12 (NEW) .]

SECTION HISTORY

1991, c. 465, §12 (NEW).



10 §1528. Fraudulent registration

Any person who shall for himself, or on behalf of any other person, procure the filing or registration of any mark in the office of the Secretary of State under this chapter, by knowingly making any false or fraudulent representation or declaration, verbally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of the filing or registration, to be recovered by or on behalf of the party injured in any court of competent jurisdiction. [1979, c. 572, §2 (NEW).]

SECTION HISTORY

1979, c. 572, §2 (NEW).



10 §1529. Infringement

Subject to section 1532, any person who shall: [1979, c. 572, §2 (NEW).]

1. Use without consent of copy of a registered mark in connection with sale of goods or services. Use, without the consent of the registrant, any reproduction, counterfeit, copy or colorable imitation of a mark registered under this chapter in connection with the sale, offering for sale or advertising of any goods or services on or in connection with which use is likely to cause confusion or mistake to deceive as to the source of origin of the goods or services; or

[ 1979, c. 572, §2 (NEW) .]

2. Reproduce and apply a mark in conjunction with sale of goods or services. Reproduce, counterfeit, copy or colorably imitate any mark and apply the reproduction, counterfeit, copy or colorable imitation to labels, signs, prints, packages, wrappers, receptacles or advertisements intended to be used upon or in conjunction with the sale or other distribution in this State of the goods or services;

shall be liable to a civil action by the owner of the registered mark for any or all of the remedies provided in section 1531, except that under subsection 2 the registrant shall not be entitled to recover profits or damages unless the acts have been committed with knowledge that the mark is intended to be used to cause confusion or mistake or to deceive.

[ 1979, c. 572, §2 (NEW) .]

SECTION HISTORY

1979, c. 572, §2 (NEW).



10 §1530. Injury to business reputation; dilution

Likelihood of injury to business reputation or of dilution of the distinctive quality of a mark registered under this chapter, or a mark valid at common law, or a trade name valid at common law, shall be a ground for injunctive relief notwithstanding the absence of competition between the parties or the absence of confusion as to the source of goods or services. [1979, c. 572, §2 (NEW).]

SECTION HISTORY

1979, c. 572, §2 (NEW).



10 §1531. Remedies

1. Generally. Any owner of a mark registered under this chapter may proceed by suit to enjoin the manufacture, use, display or sale of any counterfeits or imitations and the Superior Court may grant injunctions to restrain the manufacture, use, display or sale as may be by the court deemed just and reasonable and may require the defendants to pay to the owner all profits derived from and all damages suffered by reason of the wrongful manufacture, use, display or sale and the court may also order that any counterfeits or imitations in the possession or under the control of any defendant in the case, be delivered to an officer of the court or to the complainant to be destroyed.

[ 1979, c. 572, §2 (NEW) .]

2. Statutory damages. The owner of the mark may elect, at any time before final judgment is rendered, to recover instead of actual damages or profits an award of statutory damages with respect to any one mark for which any one defendant is liable individually or for which any 2 or more defendants are liable jointly and severally in an amount not to exceed $2,000.

[ 1979, c. 572, §2 (NEW) .]

3. Attorney's fees and costs. The Superior Court shall award the prevailing party costs and, in exceptional cases only, may award the prevailing party reasonable attorney's fees.

[ RR 1991, c. 2, §33 (COR) .]

4. Criminal prosecution. The enumeration of any right or remedy shall not affect a registrant's right to prosecute under any penal law of this State.

[ 1979, c. 572, §2 (NEW) .]

SECTION HISTORY

1979, c. 572, §2 (NEW). RR 1991, c. 2, §33 (COR).



10 §1532. Common law rights

Nothing in this chapter shall adversely affect the rights or the enforcement of rights in marks acquired in good faith at common law at any time before or after the enactment of this chapter. [1979, c. 572, §2 (NEW).]

SECTION HISTORY

1979, c. 572, §2 (NEW).






Chapter 302: UNIFORM TRADE SECRETS ACT

10 §1541. Short title

This Act shall be known and may be cited as the "Uniform Trade Secrets Act." [1987, c. 143, (NEW).]

SECTION HISTORY

1987, c. 143, (NEW).



10 §1542. Definitions

As used in this Act, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 143, (NEW).]

1. Improper means. "Improper means" means theft, bribery, misrepresentation, breach or inducement of a breach of duty to maintain secrecy or espionage through electronic or other means.

[ 1987, c. 143, (NEW) .]

2. Misappropriation. "Misappropriation" means:

A. Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or [1987, c. 143, (NEW).]

B. Disclosure or use of a trade secret of another without express or implied consent by a person who:

(1) Used improper means to acquire knowledge of the trade secret;

(2) At the time of disclosure or use, knew or had reason to know that his knowledge of the trade secret was:

(i) Derived from or through a person who had utilized improper means to acquire it;

(ii) Acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(iii) Derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(3) Before a material change of his position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake. [1987, c. 143, (NEW).]

3. Person. "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency or any other legal or commercial entity.

[ 1987, c. 143, (NEW) .]

4. Trade secret. "Trade secret" means information, including, but not limited to, a formula, pattern, compilation, program, device, method, technique or process, that:

A. Derives independent economic value, actual or potential, from not being generally known to and not being readily ascertainable by proper means by other persons who can obtain economic value from its disclosure or use; and [1987, c. 143, (NEW).]

B. Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy. [1987, c. 143, (NEW).]

[ 1987, c. 143, (NEW) .]

SECTION HISTORY

1987, c. 143, (NEW). 1987, c. 143, (NEW).



10 §1543. Injunctive relief

1. Misappropriation restrained or enjoined. Actual or threatened misappropriation may be restrained or enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

[ 1987, c. 143, (NEW) .]

2. Exceptional circumstances. In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited.

A. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable. [1987, c. 143, (NEW).]

[ 1987, c. 143, (NEW) .]

3. Protection of trade secret compelled. In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

[ 1987, c. 143, (NEW) .]

4. Application. This section applies to all forms of injunctive relief, including temporary restraining orders, preliminary injunctions and permanent injunctions.

[ 1987, c. 143, (NEW) .]

SECTION HISTORY

1987, c. 143, (NEW).



10 §1544. Damages

Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complainant is entitled to recover damages for misappropriation. [1987, c. 143, (NEW).]

1. Measurement of damages. Damages may include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

[ 1987, c. 143, (NEW) .]

2. Willful, malicious misappropriation. If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not to exceed twice any award made under subsection 1.

[ 1987, c. 143, (NEW) .]

SECTION HISTORY

1987, c. 143, (NEW).



10 §1545. Attorneys fees

If a claim of misappropriation is made in bad faith, a motion to terminate an injunction is made or resisted in bad faith or willful and malicious misappropriation exists, the court may award reasonable attorneys fees to the prevailing party. [1987, c. 143, (NEW).]

SECTION HISTORY

1987, c. 143, (NEW).



10 §1546. Preservation of secrecy

In an action under this Act, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in camera hearings, sealing the records of the action and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval. [1987, c. 143, (NEW).]

SECTION HISTORY

1987, c. 143, (NEW).



10 §1547. Statute of limitations

An action for misappropriation must be brought within 4 years after the misappropriation is discovered or, by the exercise of reasonable diligence, should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim. [1987, c. 143, (NEW).]

SECTION HISTORY

1987, c. 143, (NEW).



10 §1548. Effect on other laws

1. No effect. Except as provided in this section, this Act displaces conflicting tort, restitutionary and other laws of this State providing civil remedies for misappropriation of a trade secret. This Act does not affect:

A. Contractual remedies, whether or not based upon misappropriation of a trade secret; [1987, c. 143, (NEW).]

B. Other civil remedies that are not based upon misappropriation of a trade secret; [1987, c. 143, (NEW).]

C. Criminal remedies, whether or not based upon misappropriation of a trade secret; [1987, c. 143, (NEW).]

D. The duty of any person to disclose information where expressly required by law; or [1987, c. 143, (NEW).]

E. The provisions of the Maine Tort Claims Act, Title 14, chapter 741. [1987, c. 143, (NEW).]

[ 1987, c. 143, (NEW) .]

SECTION HISTORY

1987, c. 143, (NEW).






Chapter 303: MILK

10 §1551. Filing and publishing description of name and devices (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §4 (RP).



10 §1552. Use of can without owner's consent; evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §4 (RP).



10 §1553. Defacing or mutilating containers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §4 (RP).



10 §1554. Placing foreign matter in container (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §4 (RP).



10 §1555. Search warrants for containers in wrongful possession (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §1 (RP).






Chapter 305: POTATOES

10 §1601. Trademarks

In order to better carry out the objectives of the Potato Tax Law, the Maine Potato Commission may develop and register trademarks. The Commissioner of Agriculture, Conservation and Forestry may delegate to the Maine Potato Commission the authority to regulate the use of the State of Maine trademark when used in packaging potatoes, both fresh and processed. [RR 2009, c. 2, §19 (COR); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

RR 2009, c. 2, §19 (COR). 2011, c. 657, Pt. W, §6 (REV).



10 §1602. Licenses

1. Unlawful use of trademark. After establishment by rules adopted in a manner consistent with the Maine Administrative Procedure Act of a trademark by the commission, a person may not use the trademark without first securing a permit or license from the Maine Potato Commission.

[ 2003, c. 452, Pt. E, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not more that $50 may be adjudged. [2003, c. 452, Pt. E, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this section after having previously violated this section commits a civil violation for which a fine of not more than $200 may be adjudged. [2003, c. 452, Pt. E, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. E, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Additional remedies. The Maine Potato Commission or a duly authorized representative may recover penalties imposed for violation of this section in a civil action brought in the name of the commission, and if it prevails in such action may recover full costs; or the commission may prosecute for violations of this section by complaint or indictment. The District Court and the Superior Court have concurrent jurisdiction of actions brought for the recovery of penalties imposed by this section and of prosecutions for violations thereof.

[ 2003, c. 452, Pt. E, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1977, c. 694, §166 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §E1 (RPR).



10 §1603. Price

The Maine Potato Commission shall have the authority to set prices on trademarked potatoes sold by licensed shippers or processors.



10 §1604. Buying and selling

In order to promote the prosperity of this State and of the potato industry by fostering and promoting better methods of production, processing, merchandising and advertising, the Maine Potato Commission shall have the authority to buy and sell potatoes or processed potato products.



10 §1605. Rules and regulations; contract

The Maine Potato Commission may prescribe rules and regulations for carrying out the purposes of this chapter, and may issue licenses to shippers or processors who shall enter into a contract with the commission and agree to abide by the rules and regulations. The commission may charge a fee on a per package or per hundred-weight basis for the use of trademarks established by the commission or of the State of Maine trademark used on potatoes, fresh or processed. The commission shall reserve the right to cancel any license for failure to abide by the rules and regulations of the commission, or for breach of the terms of any contract entered into with the commission; and the commission shall have the right to cancel all outstanding licenses at any time that the commission deems such action necessary to the best interest of the potato industry as a whole. The commission shall have the right to grant an exclusive license for the use of such trademarks to a single co-operative which shall, by contract with the commission, be empowered to issue licenses to shippers and processors on such terms and conditions as the commission may require.



10 §1606. Enforcement; jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §E2 (RP).






Chapter 307: OILS

10 §1651. Description of marks filed

All persons or corporations engaged in the sale of kerosene, refined petroleum, gasoline or other burning or illuminating oils or fluids, in cans of a capacity of not less than 5 gallons, with their names or other marks or devices branded, stamped, engraved, etched, impressed or otherwise produced upon such cans or anything connected therewith or appertaining thereto, may file in the office of the town or city clerk, in which their principal place of business is situated, a description of the names and marks used by them, and cause the same to be published once a week for 3 successive weeks in any newspaper of general circulation in the county in which the notice may have been filed. [1987, c. 667, §5 (AMD).]

SECTION HISTORY

1987, c. 667, §5 (AMD).



10 §1652. Regulation of sale of certain oils

No person may sell or keep for sale, except for remanufacture or as provided, kerosene, range oil, fuel oil or other burning oil for illuminating, heating or cooking purposes which will flash at a temperature of less than 100° Fahrenheit, to be ascertained by the application of any standard approved closed cup tester. Nothing contained in this section may prohibit the sale or keeping for sale of gasoline or naphtha as such for fuel or illuminating purposes. [1983, c. 106, (AMD).]

SECTION HISTORY

1979, c. 541, §A94 (AMD). 1983, c. 106, (AMD).



10 §1652-A. Prohibition of nondegradable plastic carriers on lubricating oil containers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 373, §§3,5 (NEW). 1993, c. 341, §5 (RP).



10 §1653. Pure sperm oil defined; adulteration

All oils sold under the names of sperm, summer, fall and winter oils are deemed to be sold for pure sperm oil, the test of which is Southworth's oleometer. Whoever sells under said names any oils which are adulterated by the mixture of an inferior article, without disclosing the full extent of adulteration to the purchaser, forfeits to the prosecutor $15 for each offense. The oil so sold shall be deemed whale oil, and the seller is liable to the purchaser for the difference between pure sperm oil and whale oil, to be recovered in a civil action.



10 §1654. Deception; adulteration or misbranding

It shall be unlawful for any person, firm or corporation within this State to store, sell, distribute, transport, expose for sale or offer for sale, distribution or transportation any internal combustion engine fuels, lubricating oils or other similar products in any manner whatsoever so as to deceive or tend to deceive the purchaser as to the nature, quality, price and identity of the product so sold or offered for sale or which is adulterated or misbranded within the meaning of this chapter.



10 §1655. Description of contents; identity of manufacturer or distributor

It is unlawful for a person, firm or corporation to store, keep, expose for sale, offer for sale or sell from any tank or container or from any pump or other distributing device or equipment any internal combustion engine fuels, lubricating oils or other similar products than those indicated by the name, trade name, symbol, sign or other distinguishing mark or device of the manufacturer or distributor appearing upon the tank, container, pump or other distributing equipment from which the same are sold, offered for sale or distributed, and all tanks, containers, pumps or other distributing equipment containing internal combustion engine fuels, lubricating oils or other similar products must be plainly designated by the name, trademark, symbol, sign or other distinguishing mark or device of the manufacturer or distributor. [2009, c. 434, §3 (AMD).]

SECTION HISTORY

2009, c. 434, §3 (AMD).



10 §1656. Trade names not imitated

It shall be unlawful for any person, firm or corporation to disguise or camouflage his or their own equipment by imitating the design, symbol or trade name of the equipment under which recognized brands of internal combustion engine fuels, lubricating oils and similar products are generally marketed.



10 §1657. Trade name oils or fuels not to be mixed or adulterated

It shall be unlawful for any person, firm or corporation to expose for sale, offer for sale or sell under any trademark or trade name in general use any internal combustion engine fuels, lubricating oils or other like products except those manufactured or distributed by the manufacturer or distributor marketing internal combustion engine fuels, lubricating oils or other like products under such trademark or trade name, or to substitute, mix or adulterate the internal combustion engine fuels, lubricating oils or other similar products sold, offered for sale or distributed under such trademark or trade name.



10 §1658. Filling marked tank with other fuel or oil forbidden

It shall be unlawful for any person, firm or corporation to aid or assist any other person, firm or corporation in the violation of this chapter by depositing or delivering into any tank, receptacle or other container any other internal combustion engine, fuels, lubricating oils or like products than those intended to be stored therein and distributed therefrom as indicated by the name of the manufacturer or distributor, or the trademark or trade name of the product displayed on the container itself, or on the pump or other distributing device used in connection therewith.



10 §1658-A. Marking and filling containers owned by others

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Liquefied petroleum gas" means any material that is composed predominantly of any of the following hydrocarbons or mixtures of those hydrocarbons: propane, propylene, normal butane, isobutane and butylenes. [1991, c. 770, §1 (NEW).]

B. "Owner" means any person who holds title to a liquefied petroleum gas container. [1991, c. 770, §1 (NEW).]

[ 1991, c. 770, §1 (NEW) .]

2. Unlawful use of containers. No person except the owner, or a person authorized in writing by the owner to do so, may fill or refill a liquefied petroleum gas container with a liquefied petroleum gas or any other gas or substance.

[ 1991, c. 770, §1 (NEW) .]

SECTION HISTORY

1991, c. 770, §1 (NEW).



10 §1659. Internal combustion engine fuel defined; expenses

For the purposes of this chapter, the term "internal combustion engine fuel" shall mean motor fuel, commonly called and known as gasoline, benzol or other product to be used in the operation of an internal combustion engine. The term "misbranded" shall apply to all internal combustion engine fuel, the package, label, pump, tank or container of which shall bear any statement, design or device regarding such article or the ingredient or substance contained therein which shall be false or misleading in any particular or which is falsely branded in any particular.

Gasoline shall be held to be "adulterated":

1. Water or tar-like matter. If it contains water or tar-like matter;

2. Weight of residue after distillation. If it contains more than 4% by weight of residue after being distilled at a temperature of 437` Fahrenheit;

3. Temperature of vapor. If the maximum temperature of the vapor on distillation without pressure exceeds 437` Fahrenheit.

The methods of testing to be used shall be those in general use in the petroleum refining industry.



10 §1660. Enforcement

The Director of the Maine Agricultural Experiment Station shall analyze or cause to be analyzed such samples of internal combustion engine fuels, lubricating oils and other like products at such time and to such extent as the Attorney General may determine. The Attorney General shall enforce this chapter and for that purpose shall have full access at all reasonable hours to any place in which internal combustion engine fuels, lubricating oils and other like products are stored, transported, sold, offered or exposed for sale. The Attorney General may open any case, package or other container, tank, pump, tank car or storage tank and enter upon any barge, vessel or other vehicle of transportation and may, upon tendering the market price, take samples for analysis. The expense of such analysis and of the administration of this chapter shall be included in the expense of the administration of the tax on gasoline. [1979, c. 407, §2 (AMD).]

SECTION HISTORY

1979, c. 407, §2 (AMD).



10 §1661. Deception as to price prohibited

Every retail dealer in internal combustion engine fuel advertising the price of such engine fuel on any sign shall include in the price shown on such sign all taxes imposed with respect to the manufacture or sale of the motor fuel offered for sale, and every such sign shall either contain a statement of the taxes included in said price, or, without specifying the amount thereof, shall state that such taxes are included in said price. All figures, including fractions, upon said signs, other than figures and fractions used in any price computing mechanism constituting a part of any pump or dispensing device, shall be of the same size.



10 §1661-A. Gasoline stations to provide services for handicapped drivers

Every full-service gasoline station offering self-service pumping at a lesser cost shall require an attendant employed by the station to dispense gasoline to any motor vehicle properly displaying a handicapped placard or special designating plates issued under Title 29-A, section 521, when the person to whom the placard or plates have been issued is the operator of the vehicle, the service is requested, the operator has a driver's license designated with a code S, restricted to special equipment, and there is no nonhandicapped adult in the motor vehicle. [1995, c. 645, Pt. A, §1 (AMD).]

SECTION HISTORY

1987, c. 615, (NEW). 1987, c. 718, (NEW). 1989, c. 83, §1 (RPR). 1995, c. 65, §A23 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 645, §A1 (AMD).



10 §1661-B. Requirement for gasoline stations to post prices of fuels sold

1. Posting required. A retail seller of fuel to be used by vehicles on public highways shall make clearly visible on each pump the price of the fuel available at that pump, either by posting a sign of no less than 64 square inches or by a price reading, digital or analog, built into the pump that must reflect the actual price of the fuel pumped. The pump must have a sign of no less than 64 square inches on it if either the price on the pump differs from the price posted on the roadside sign due to a difference in grade of fuel or service or the retailer does not have a roadside sign. On multi-grade pumps, the posted price must be for the lowest priced unleaded regular gasoline. The posting must indicate the difference in price for full-service, mini-service and self-service if more than one grade of service is available at that pump.

[ 2007, c. 86, §1 (AMD) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person, firm, partnership or corporation who violates this section commits a civil violation for which a fine of not more than $100 may be adjudged. [2003, c. 452, Pt. E, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person, firm, partnership or corporation who violates this section after having previously violated this section commits a civil violation for which a fine of not more than $500 may be adjudged. [2003, c. 452, Pt. E, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. E, §3 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Enforcement. The Commissioner of Agriculture, Conservation and Forestry shall enforce this section pursuant to Title 7, section 13.

[ 2005, c. 512, §44 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

SECTION HISTORY

1989, c. 83, §2 (NEW). 2003, c. 452, §§E3,4 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 512, §44 (AMD). 2007, c. 86, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV).



10 §1661-C. Notice of propane unit price

1. Notice. A retail seller of propane gas shall notify a customer or potential customer of the unit price of propane gas upon request, when an oral order for a single delivery is received and at the time of billing.

[ 1991, c. 770, §2 (NEW) .]

2. Unit. "Unit," for the purposes of this chapter, may include gallon, pound or cubic foot; but upon customer request a retail seller of propane gas shall convert prices quoted by the pound or cubic foot into per gallon prices.

[ 1991, c. 770, §2 (NEW) .]

SECTION HISTORY

1991, c. 770, §2 (NEW).



10 §1662. Penalties

A person who violates any of the provisions of this chapter, except section 1658-A, is punished by a fine of not more than $100 for the first offense and by a fine of not more than $200 for each subsequent offense, or by imprisonment for 90 days, or by both. A person who violates section 1658-A commits a civil violation for which a forfeiture not to exceed $1,000 may be adjudged. Each separate sale or attempt to sell in violation of this chapter is a separate offense. [1991, c. 770, §3 (AMD).]

SECTION HISTORY

1991, c. 770, §3 (AMD).



10 §1663. Sale of biomass-based diesel blends and biodiesel blends

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Biodiesel" means the mono-alkyl esters of long chain fatty acids derived from plant or animal matter that meets the requirements of the American Society of Testing and Materials Standard D6751. [2013, c. 124, §1 (NEW).]

B. "Biomass-based diesel" means a diesel fuel substitute produced from nonpetroleum renewable resources that meets the registration requirements for fuels and fuel additives established by the United States Environmental Protection Agency under 42 United States Code, Section 7545 (2012). [2013, c. 124, §1 (NEW).]

C. "Biomass-based diesel blend" and "biodiesel blend" mean a blend of biomass-based diesel or biodiesel and petroleum-based diesel fuel. [2013, c. 124, §1 (NEW).]

[ 2013, c. 124, §1 (NEW) .]

2. Number 2 heating oil. For purposes of this section, all references to diesel include #2 heating oil.

[ 2013, c. 124, §1 (NEW) .]

3. Transfer document. A person that sells or otherwise transfers title to a biomass-based diesel blend or biodiesel blend to any other person for resale of the product shall prepare a document evidencing the transfer. This transfer document may be in the form of an invoice, bill of lading, bill of sale or other written instrument meeting the requirements of this subsection. This transfer document must include the name of the transferor, the name of the transferee, the date of the transfer, the volume in gallons of the product transferred and either the volume in gallons or the percentage of biomass-based diesel or biodiesel that is contained in the blended product. A person making such a transfer shall maintain the transfer document required by this subsection for a period of 4 years from the transfer date. As used in this subsection, the term "resale" does not include a sale of product purchased at a retail outlet.

[ 2013, c. 124, §1 (NEW) .]

4. Transferee not liable. A transferee of a biomass-based diesel blend or biodiesel blend is not liable for failing to verify the accuracy of the information included in any transfer document conforming to the requirements of subsection 3 or for any other liability arising from the transferee's reliance on such information.

[ 2013, c. 124, §1 (NEW) .]

5. Supplement other requirements. The requirements of this section are in addition to any other requirements or standards in state law.

[ 2013, c. 124, §1 (NEW) .]

SECTION HISTORY

2013, c. 124, §1 (NEW).






Chapter 308: PETROLEUM MARKET SHARE ACT

10 §1671. Short title

This chapter may be known and cited as the "Petroleum Market Share Act." [1991, c. 836, §3 (NEW).]

SECTION HISTORY

1991, c. 836, §3 (NEW).



10 §1672. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 836, §3 (NEW).]

1. Affiliate. "Affiliate" means any person who controls, is controlled by or is under common control with any other person.

[ 1991, c. 836, §3 (NEW) .]

2. Control of retail outlet. "Control of retail outlet" means the power, whether or not exercised, to establish, fix or direct the retail price of home heating oil or motor fuel sold by a retail outlet, through ownership of stock in or assets used by the retail outlet or through contract, agency, consignment or otherwise, whether that power can be exercised directly or indirectly or through parent corporations, subsidiaries, related persons and entities or affiliates.

[ 1991, c. 836, §3 (NEW) .]

3. Home heating oil. "Home heating oil" means #2 fuel oil sold for heating residential, industrial or commercial space or water.

[ 1991, c. 836, §3 (NEW) .]

4. Motor fuel oil. "Motor fuel oil" means internal combustion fuel sold for use in motor vehicles as defined in Title 29-A, section 101, subsection 42.

[ 1995, c. 65, Pt. A, §24 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

5. Refiner. "Refiner" means any person who is engaged directly or indirectly or whose affiliate is engaged directly or indirectly in the refining of crude oil, including any person who is engaged directly or indirectly in the production of crude oil who contracts with another person to refine petroleum products for the purpose of resale.

[ 1991, c. 836, §3 (NEW) .]

6. Retail outlet. "Retail outlet" means a service station or filling station used in the sale of motor fuel in the State, a sales office servicing retail customers by soliciting or accepting orders for the purchase of home heating oil to end users for consumption in the State, or a bulk storage facility or depot used in the sale of home heating oil to end users for consumption in the State.

[ 1991, c. 836, §3 (NEW) .]

7. Retailer. "Retailer" means a person that sells motor fuel oil or home heating oil to an end user for consumption in the State.

[ 1991, c. 836, §3 (NEW) .]

8. Wholesaler. "Wholesaler" means a person that sells motor fuel oil or home heating oil for resale through retail outlets and retailers.

[ 1991, c. 836, §3 (NEW) .]

SECTION HISTORY

1991, c. 836, §3 (NEW). 1995, c. 65, §A24 (AMD). 1995, c. 65, §§A153,C15 (AFF).



10 §1673. Reporting

1. Reporting by wholesaler. A wholesaler shall provide annual reports to the Department of the Attorney General setting forth:

A. The total gallons of home heating oil and motor fuel oil sold by the wholesaler to each retail outlet or retailer; [1993, c. 46, §1 (NEW).]

B. The total gallons of home heating oil and motor fuel oil supplied by the wholesaler to each retail outlet controlled by the wholesaler during any portion of the reporting period; and [1993, c. 46, §1 (NEW).]

C. The total gallons of home heating oil and motor fuel oil sold by the wholesaler from a bulk storage facility or depot directly to any end user for consumption in the State. [1993, c. 46, §1 (NEW).]

[ 1993, c. 613, §1 (AMD) .]

2. Reports by refiner. A refiner shall make the following reports.

A. Within 30 days of the effective date of this chapter, a refiner controlling retailers or retail outlets shall file with the Department of the Attorney General a list showing the business name and location of each retail outlet controlled by the refiner on the effective date of this chapter and specifying whether the retail outlet sells home heating oil, motor fuel oil or both. [1991, c. 836, §3 (NEW).]

B. A refiner shall file annually with the Department of the Attorney General a list showing the number and location of retail outlets controlled by the refiner during the preceding year. [2005, c. 155, §3 (AMD).]

C. A refiner or its affiliate shall provide reports annually to the Department of the Attorney General setting forth the total gallons of home heating oil and motor fuel oil supplied to each retail outlet under its control during any portion of the reporting period and the total gallons of home heating oil and motor fuel oil sold by the refiner or its affiliate from a bulk storage facility or depot directly to any end user for consumption in the State. [2005, c. 155, §4 (AMD).]

[ 2005, c. 155, §§3, 4 (AMD) .]

3. Repeal.

[ 2005, c. 155, §5 (RP) .]

SECTION HISTORY

1991, c. 836, §3 (NEW). 1993, c. 46, §§1,2 (AMD). 1993, c. 613, §§1,2 (AMD). 1995, c. 627, §1 (AMD). 1999, c. 151, §1 (AMD). 2005, c. 155, §§3-5 (AMD).



10 §1674. Investigation by Attorney General

The Attorney General may require, by summons, the attendance and testimony of witnesses and the production of books and papers related to the Attorney General's determination of the market shares held by retailers. A summons must be served in the same manner as a summons for a witness in a criminal case and all provisions of law related to that service apply to a summons issued under this section insofar as they are applicable. All investigations or hearings pursuant to this chapter must be held in Kennebec County or in another county as the Attorney General may designate. A Justice of the Superior Court may, by order, upon application of the Attorney General, compel the attendance of witnesses, the production of books and papers and the giving of testimony before the Attorney General in the same manner and to the same extent as before that court. Failure to obey such an order of the court is punishable by the court as a contempt of court. [1991, c. 836, §3 (NEW).]

SECTION HISTORY

1991, c. 836, §3 (NEW).



10 §1675. Confidentiality

Information received by the Department of the Attorney General pursuant to sections 1673 and 1674 is confidential. [1993, c. 719, §3 (AMD); 1993, c. 719, §12 (AFF).]

SECTION HISTORY

1991, c. 836, §3 (NEW). 1993, c. 719, §3 (AMD). 1993, c. 719, §12 (AFF).



10 §1676. Prohibitions of anticompetitive, unfair and deceptive trade practices

1. Geographic radius restrictions on new motor fuel outlets. A refiner controlling a retail outlet for the sale of motor fuel oil in a city, town or municipality may not secure control of additional retail outlets for the sale of motor fuel oil within a 2-mile radius of any of its existing retail outlets in that city, town or municipality unless, in the Attorney General's sole discretion, the Attorney General concludes that the additional outlet will not decrease competition in the retail motor fuel oil market.

[ 1991, c. 836, §3 (NEW) .]

2. Deceptive sales practices. A retailer, wholesaler or refiner may not misrepresent the efficiency of an oil furnace or engage in a deceptive act or practice in connection with the sale of home heating oil, service or equipment.

[ 1991, c. 836, §3 (NEW) .]

3. Resale price-fixing. A refiner may not fix or maintain the price of motor fuel oil sold by a franchisee, as defined in section 1453, subsection 5.

[ 1991, c. 836, §3 (NEW) .]

4. Unfair trade practices. A retailer, wholesaler or refiner may not engage in any unfair methods of competition or unfair or deceptive trade practices, as defined by the Attorney General through rules issued under section 1682.

[ 1991, c. 836, §3 (NEW) .]

SECTION HISTORY

1991, c. 836, §3 (NEW).



10 §1677. Report by Attorney General to Legislature

Every 2 years beginning April 1, 2010, the Attorney General shall make a report to the Legislature describing the concentration of retail outlets in the State or in sections of the State without disclosing the name of any particular retailer or retail outlet. The Attorney General shall include in the report a recommendation to the Legislature as to whether additional legislation is needed to further limit or curtail the activity of refiners operating retail outlets. In formulating a legislative recommendation, the Attorney General shall consult with industry stakeholders; notwithstanding this consultation requirement, the substance of the recommendation is a matter for the Attorney General's sole discretion. Annually, beginning April 1, 2010, the Attorney General shall post on the Attorney General’s publicly accessible website the aggregate data collected pursuant to this chapter. [2009, c. 119, §1 (AMD).]

SECTION HISTORY

1991, c. 836, §3 (NEW). 2005, c. 155, §6 (AMD). 2009, c. 119, §1 (AMD).



10 §1678. Petroleum Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 2, §34 (COR). 1991, c. 836, §3 (NEW). 2001, c. 352, §6 (AMD). 2005, c. 155, §7 (RP). 2005, c. 294, §20 (RP).



10 §1679. Penalties and injunctive action

A person that violates this chapter is subject to a civil penalty not to exceed $10,000. In any action initiated by the Attorney General seeking a civil penalty for violation of section 1676, each day that the refiner controls a retail outlet in violation of that section constitutes a separate violation. The Attorney General may initiate an action in Superior Court for injunctive and other equitable relief to enforce compliance with this chapter. In any action commenced by the Attorney General for violation of section 1676, the Superior Court may order the refiner to divest any retail outlet established or operated in violation of this chapter and may order the refiner to disgorge any gross revenues earned from sales or operations in violation of this chapter. In any action commenced by the Attorney General under this chapter for injunctive and other equitable relief or for civil penalties, the Attorney General, if on the prevailing side, must be awarded necessary and reasonable investigative costs, reasonable expert witness fees, reasonable attorneys' fees and court costs. [1991, c. 836, §3 (NEW).]

SECTION HISTORY

1991, c. 836, §3 (NEW).



10 §1680. Private right of action

A retailer, wholesaler or refiner who is injured as a result of a violation of Title 5, section 207 or section 1676 may maintain a civil action in Superior Court against the violator for damages and equitable relief. In any action, the Superior Court shall enter a temporary, preliminary or permanent injunction to restrain further violations or threatened violations of section 1676, regardless of whether the complaining party has an adequate remedy in damages. If the complaining party prevails in any action, the party is entitled to an award of reasonable attorneys' fees and court costs, including expert witness fees. [1991, c. 836, §3 (NEW).]

SECTION HISTORY

1991, c. 836, §3 (NEW).



10 §1681. Fees

Annually by September 1st, a person who operates or causes to be operated an oil terminal facility within the State, as defined in Title 38, section 542, subsection 7, and a person who is required to register with the Commissioner of Environmental Protection pursuant to Title 38, section 545-B, shall pay to the Attorney General a fee for each 10,000 gallons of home heating oil and motor fuel oil transported into the State during the previous 12-month period ending June 1st. Home heating oil or motor fuel oil that is subsequently exported from the State is excluded from computation, except that home heating oil sold to a retailer or retail outlet located outside the State that sells home heating oil at retail within the State is not excluded. The fee that must be paid by September 1, 1996 and for each subsequent year is 40¢ for each 10,000 gallons or portion thereof. The fees must be deposited in a dedicated, nonlapsing account, known as the Petroleum Marketing Fund. The Attorney General shall administer the fund. [2005, c. 155, §8 (AMD).]

SECTION HISTORY

1991, c. 836, §3 (NEW). 1993, c. 46, §3 (AMD). 1993, c. 415, §F1 (AMD). 1993, c. 613, §3 (AMD). 1995, c. 627, §2 (AMD). 1999, c. 151, §2 (AMD). 2005, c. 155, §8 (AMD).



10 §1682. Rulemaking

The Attorney General may adopt rules necessary to implement this chapter. [1991, c. 836, §3 (NEW).]

SECTION HISTORY

1991, c. 836, §3 (NEW).






Chapter 309: SARDINES

10 §1701. Trademarks

The Maine Sardine Council, by rule adopted in a manner consistent with the Maine Administrative Procedure Act, may develop and register trademarks and regulate the use of the State of Maine trademark when used in the processing and sale of Maine sardines. [1993, c. 585, §3 (AMD).]

SECTION HISTORY

1977, c. 694, §167 (AMD). 1993, c. 585, §3 (AMD).



10 §1702. License

After establishment of a trademark by the council, as provided in section 1701, it shall be unlawful to use such trademark without first securing a permit or license from the Maine Sardine Council. Any violations of this section shall be punishable for the first offense by a fine of not more than $50 and for each subsequent offenses a fine of not more than $200. [1977, c. 694, §168 (AMD).]

SECTION HISTORY

1977, c. 694, §168 (AMD).



10 §1703. Price (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 333, §1 (RP).



10 §1704. Rules and regulations

The Maine Sardine Council may prescribe, in a manner consistent with the Maine Administrative Procedure Act, rules and regulations for carrying out the purposes of this chapter, and may issue licenses to processors who request authority to use the trademark and shall abide by those rules and regulations. The council may charge a fee on a case basis for the use of trademarks established by the council or for the use of the State of Maine trademark on canned sardines. The District Court, upon application of the Maine Sardine Council or the Attorney General, has the right to cancel any license for failure to abide by the rules and regulations prescribed by the council; and the council has the right, after notice and opportunity for a hearing and in a manner consistent with the rule-making provisions of the Maine Administrative Procedure Act, to cancel all outstanding licenses at any time that the council deems such action necessary to the best interest of the sardine industry as a whole. [1995, c. 307, §1 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1977, c. 694, §169 (AMD). 1995, c. 307, §1 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



10 §1705. Fees

All fees charged for use of the trademarks and from the issuance of licenses shall be paid to the Treasurer of State and the same are appropriated for carrying out this chapter, and for promoting the prosperity of this State and the sardine industry by fostering and promoting better methods of processing, merchandising and advertising of Maine sardines under the direction of the Maine Sardine Council.



10 §1706. Enforcement; jurisdiction

The council or a duly authorized representative may recover penalties imposed for violation of section 1702 in a civil action brought in the name of the council, and if it prevails in such action shall recover full costs; or the council may prosecute for violations thereof by complaint or indictment. The District Court and the Superior Court shall have concurrent jurisdiction of actions brought for the recovery of penalties imposed by section 1702, and of prosecutions for violations thereof. All fines received under section 1702 by county treasurers shall be paid by them to the Treasurer of State and the same are appropriated for carrying out this chapter.






Chapter 311: SHOES AND LEATHER GOODS

10 §1751. Manufacturer of leather, boots and shoes may stamp his name thereon; counterfeiting stamp (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §5 (RP).






Chapter 313: SYPHONS, BOTTLES AND CANS

10 §1801. Protection of marks on containers for soda water and similar beverages (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §6 (RP).



10 §1802. Unlawful use or defacing of containers marked as provided in §§ 190 and 229 (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §6 (RP).



10 §1803. Search warrant to search for such containers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §2 (RP).






Chapter 315: REGULATION OF BUSINESS PRACTICES BETWEEN MOTION PICTURE DISTRIBUTORS AND EXHIBITORS

10 §1901. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 266, (NEW).]

1. Bid. "Bid" means a written offer or proposal by an exhibitor to a distributor, in response to an "invitation to bid," stating the terms under which the exhibitor will agree to exhibit a motion picture.

[ 1979, c. 266, (NEW) .]

2. Blind bidding. "Blind bidding" means the solicitation of bidding for, solicitation of negotiation for, or solicitations of offers for or agreeing to terms for the licensing or exhibition of a motion picture if the motion picture has not been trade screened.

[ 1979, c. 266, (NEW) .]

3. Distributor. "Distributor" means any person engaged in the business of distributing or supplying motion pictures to exhibitors by rental, sale or licensing.

[ 1979, c. 266, (NEW) .]

4. Exhibit or exhibition. "Exhibit" or "exhibition" means showing a motion picture to the public for a charge.

[ 1979, c. 266, (NEW) .]

5. Exhibitor. "Exhibitor" means any person engaged in the business of operating one or more theaters.

[ 1979, c. 266, (NEW) .]

6. Invitation to bid. "Invitation to bid" means a written solicitation or invitation by a distributor to one or more exhibitors to bid for the right to exhibit a motion picture.

[ 1979, c. 266, (NEW) .]

7. License agreement. "License agreement" means any contract agreement, understanding or condition between a distributor and an exhibitor relating to the licensing or exhibition of a motion picture by the exhibitor.

[ 1979, c. 266, (NEW) .]

8. Person. "Person" includes one or more individuals, partnerships, associates, societies, trust or corporations.

[ 1979, c. 266, (NEW) .]

9. Run. "Run" means the continuous exhibition of a motion picture in a defined geographic area for a specified period of time.

A "first run" is the first exhibition of a picture in the designated area, a "second run" is the second exhibition and "subsequent runs" are subsequent exhibitions after the second run.

"Exclusive run" is any run limited to a single theater in a defined geographic area and a "nonexclusive run" is any run in more than one theater in a defined geographic area.

[ 1979, c. 266, (NEW) .]

10. Theater. "Theater" means any establishment in which motion pictures are exhibited to the public regularly for a charge.

[ 1979, c. 266, (NEW) .]

11. Trade screening. "Trade screening" means the showing of a motion picture by a distributor at some location within the metropolitan area in which is located a distributor's sales or film distributing facility serving the theater, which is open to any exhibitor interested in exhibiting the motion picture.

[ 1979, c. 266, (NEW) .]

SECTION HISTORY

1979, c. 266, (NEW).



10 §1902. Blind bidding

1. Prohibition. Blind bidding is hereby prohibited within the State. No bids shall be returnable, no negotiations for the exhibition or licensing of a motion picture shall take place and no license agreement or any of its terms shall be agreed to for the exhibition of any motion picture within the State before the motion picture has been trade screened.

[ 1979, c. 266, (NEW) .]

2. Information to be included in bid. A distributor shall include in each invitation to bid for a motion picture for exhibition within the State, if that motion picture has not already been trade screened, the date, time and place of the trade screening of the motion picture.

[ 1979, c. 266, (NEW) .]

3. Notice to exhibitors. A distributor shall provide reasonable and uniform notice to exhibitors within the State of all trade screenings of motion pictures he is distributing.

[ 1979, c. 266, (NEW) .]

4. Waiver void. Any purported waiver of the requirements of this section shall be void and unenforceable.

[ 1979, c. 266, (NEW) .]

SECTION HISTORY

1979, c. 266, (NEW).



10 §1903. Bidding procedures

If bids are solicited from exhibitors for the licensing of a motion picture within the State then: [1979, c. 266, (NEW).]

1. Information to be included in bid. The invitation of bid shall specify:

A. The number and length of runs for which the bid is being solicited, whether it is a first, second or subsequent run and the geographic area for each run; [1979, c. 266, (NEW).]

B. The names of all exhibitors who are being solicited; [1979, c. 266, (NEW).]

C. The date and hour the invitation to bid expires; and [1979, c. 266, (NEW).]

D. The location, including the address, where the bids will be opened, which shall be within the metropolitan area in which is located a distributor's sales or film distribution facility serving the theater. [1979, c. 266, (NEW).]

[ 1979, c. 266, (NEW) .]

SECTION HISTORY

1979, c. 266, (NEW).



10 §1904. Remedies

Any violations of the provisions of this chapter shall be deemed to be a deceptive trade practice, as defined in chapter 206, section 1212, and the remedies available to any aggrieved party shall be those contained within chapter 206, section 1213. [1979, c. 266, (NEW).]

SECTION HISTORY

1979, c. 266, (NEW).



10 §1905. Effective for 4 years (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 266, (NEW). 1981, c. 18, (AMD). 1983, c. 7, (RP).






Chapter 317: MAINE PATENT PROGRAM

10 §1921. Maine Patent Program

The Maine Patent Program, referred to in this chapter as the "program," is administered by the University of Maine System, Center for Advanced Technology Law and Management. The program's purpose is to support the commercialization and manufacturing of innovations in the State by providing education and assistance with the patent process of the United States Patent and Trademark Office to companies, inventors and entrepreneurs in the State. [1999, c. 731, Pt. WWW, §1 (NEW).]

1. Program components. The program must:

A. Provide at least 4 workshops each year on general topics concerning the patent process of the United States Patent and Trademark Office; [1999, c. 731, Pt. WWW, §1 (NEW).]

B. Provide at least 4 workshops each year on focused topics and specific training concerning the patent process of the United States Patent and Trademark Office; [1999, c. 731, Pt. WWW, §1 (NEW).]

C. Conduct innovation screening of 50 to 100 preliminary potential patent applications and patent searches on 25 to 50 potential patent applications each year; [1999, c. 731, Pt. WWW, §1 (NEW).]

D. Prepare 10 to 20 patent applications per year; [1999, c. 731, Pt. WWW, §1 (NEW).]

E. Provide licensing assistance; and [1999, c. 731, Pt. WWW, §1 (NEW).]

F. Provide other assistance concerning the patent process of the United States Patent and Trademark Office as needed. [1999, c. 731, Pt. WWW, §1 (NEW).]

[ 1999, c. 731, Pt. WWW, §1 (NEW) .]

2. Applicant's costs and duties. An applicant accepted by the program shall pay the costs of the patent search and opinion and for patent prosecution if the final product is manufactured or licensed out of state. An applicant shall pay to the program a reasonable percentage of the royalties for any successful innovation patented through the program.

[ 1999, c. 731, Pt. WWW, §1 (NEW) .]

3. Staffing. The University of Maine System, Center for Advanced Technology Law and Management shall hire a director for the program. The director must be a professional who:

A. Is a registered patent attorney or patent agent; [1999, c. 731, Pt. WWW, §1 (NEW).]

B. Has experience in commercialization, such as working as an in-house patent professional for a large company or an academic or nonprofit technology transfer operation; [1999, c. 731, Pt. WWW, §1 (NEW).]

C. Has relevant experience working directly with manufacturers; [1999, c. 731, Pt. WWW, §1 (NEW).]

D. Has relevant experience working directly with entrepreneurial startups; [1999, c. 731, Pt. WWW, §1 (NEW).]

E. Has relevant experience working directly with independent inventors; [1999, c. 731, Pt. WWW, §1 (NEW).]

F. Has experience with equity and royalty offerings; [1999, c. 731, Pt. WWW, §1 (NEW).]

G. Has experience with successful licensing; and [1999, c. 731, Pt. WWW, §1 (NEW).]

H. Has experience in educating the general public through workshops, seminars and continuing education courses. [1999, c. 731, Pt. WWW, §1 (NEW).]

[ 1999, c. 731, Pt. WWW, §1 (NEW) .]

4. Fund. The Maine Patent Fund, referred to in this chapter as the "fund," is established as a revolving, nonlapsing fund to supplement the Maine Patent Program. All money from royalties received from applicants pursuant to this chapter must be credited to the fund. Money in the fund not currently needed to meet expenses of the program must be deposited with the Treasurer of State to the credit of the fund and may be invested as provided by law. Interest on these investments must be credited to the fund. Money in the fund may only be expended in accordance with allocations approved by the Legislature.

[ 1999, c. 731, Pt. WWW, §1 (NEW) .]

SECTION HISTORY

1999, c. 731, §WWW1 (NEW).









Part 5: MINING

Chapter 401: MINING BUREAU

10 §2101. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 170, §§1,3 (AMD). 1969, c. 504, §19 (AMD). 1969, c. 508, §1 (RPR). 1969, c. 590, §10 (AMD). 1975, c. 339, §§1,2 (AMD). 1975, c. 373, §1 (AMD). 1977, c. 360, §2 (RP).



10 §2101-A. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §2 (NEW). 1977, c. 360, §2 (RP).



10 §2101-B. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §2 (NEW). 1971, c. 544, §24 (AMD). 1977, c. 360, §2 (RP).



10 §2102. Authority to prospect (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §3 (RPR). 1977, c. 360, §2 (RP).



10 §2103. Location of claim and maintenance of right of possession (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §4 (RPR). 1977, c. 360, §2 (RP).



10 §2104. Recording of claim (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §§5-8 (AMD). 1975, c. 339, §§3,4 (AMD). 1977, c. 360, §2 (RP).



10 §2105. License to mine; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 120, §§1,2 (AMD). 1967, c. 170, §§2,3 (AMD). 1975, c. 373, §§2-8 (AMD). 1975, c. 771, §§119,120 (AMD). 1977, c. 360, §2 (RP).



10 §2106. Mining lease (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 373, §§9-10 (AMD). 1977, c. 360, §2 (RP).



10 §2107. Safety; rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §9 (RP).



10 §2108. Rights of way (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §10 (AMD). 1977, c. 360, §2 (RP).



10 §2109. Mining underwater (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §11 (RPR). 1977, c. 360, §2 (RP).



10 §2110. Annual reports (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §12 (AMD). 1977, c. 360, §2 (RP).



10 §2111. Forfeiture (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 360, §2 (RP).



10 §2151. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2152. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2153. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2154. Waste prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2155. Authority of the bureau (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1969, c. 535, §2 (AMD). 1977, c. 360, §2 (RP).



10 §2156. Allocation of production (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2157. Well spacing (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2158. Integration of interests in spacing units (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2159. Unit operations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2160. Approval of unit agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2161. Orders; hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2162. Oil and Gas Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2163. Penal offenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2164. Illegal oil, gas and products (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2165. Injunctions against violation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2166. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).









Part 5-A: MINING-CONSERVATION AND REHABILITATION OF LAND

Chapter 451: CONSERVATION AND REHABILITATION OF LAND

10 §2201. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1979, c. 466, §1 (RP).



10 §2202. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§1,13 (AMD). 1973, c. 537, §8 (AMD). 1979, c. 466, §2 (RP). 1979, c. 541, §A95 (AMD). 1979, c. 663, §58 (AMD).



10 §2203. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 544, §25 (AMD). 1971, c. 618, §§2,17 (RPR). 1977, c. 78, §35 (AMD). 1979, c. 466, §3 (RP).



10 §2204. Powers of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1973, c. 537, §9 (AMD). 1977, c. 300, §1 (AMD). 1979, c. 466, §4 (RP).



10 §2205. Approval of mining plan required; contents of mining plan; fee; bond (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1973, c. 537, §10 (AMD). 1973, c. 625, §56 (AMD). 1973, c. 712, §1 (AMD). 1979, c. 466, §5 (RP). 1979, c. 541, §A96 (AMD). 1979, c. 663, §59 (AMD).



10 §2206. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1973, c. 537, §11 (AMD). 1977, c. 694, §§170,171 (AMD). 1979, c. 466, §6 (RP).



10 §2207. Time for commencement and completion of reclamation; deferred planting (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1979, c. 466, §7 (RP).



10 §2208. Partial release of bond when planting deferred; payment in lieu of forfeiture (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1979, c. 466, §7 (RP).



10 §2209. Report on expiration of mining plan, contents (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1977, c. 300, §2 (AMD). 1979, c. 466, §8 (RP).



10 §2210. Additional powers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 544, §§26,27 (AMD). 1971, c. 618, §§13,17 (AMD). 1979, c. 466, §9 (RP).



10 §2211. Conformance to statutes and regulations required (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1979, c. 466, §10 (RP).



10 §2212. Violations; general procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1973, c. 537, §12 (AMD). 1977, c. 694, §172 (RP).



10 §2213. Violations; emergency procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1973, c. 537, §13 (AMD). 1977, c. 694, §173 (RP).



10 §2214. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1977, c. 300, §3 (RP).



10 §2215. Enforcement of orders (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1977, c. 300, §3 (RP).



10 §2216. Criminal penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1977, c. 300, §§3-A (RP).









Part 6: WEIGHTS AND MEASURES

Chapter 501: WEIGHTS AND MEASURES LAW

Subchapter 1: GENERAL PROVISIONS

10 §2301. Short title

This chapter shall be known and may be cited as the "Maine Weights and Measures Law."



10 §2302. Definitions

As used in this chapter, unless the context otherwise indicates, the following words and phrases shall have the following meanings: [1973, c. 91, §1 (RPR).]

1. Cord;

A. A standard cord is a unit of measure of wood products 4 feet wide, 4 feet high and 8 feet long, or its equivalent, containing 128 cubic feet when the wood is ranked and well stowed. Any voids that will accommodate a stick, log or bolt of average dimensions to those in that pile shall be deducted from the measured volume. [1979, c. 659, §1 (RPR).]

A-1. A cord when used in connection with sawdust, chips or shavings means the volume of material contained in 128 cubic feet at the time of sale. [1979, c. 659, §2 (NEW).]

A-2. Fuel wood, when sold loose and not ranked and well stowed, shall be sold by the cubic foot or loose cord, unless other arrangements are made between the buyer and seller. When sold by the loose cord, the wood in any cord shall average either 12 inches, 16 inches or 24 inches in length. When so sold, the volume of the cords shall be: A cord of 12 or 16 inches in length shall mean the amount of wood, bark and air contained in a space of 180 cubic feet; and a cord of wood 24 inches in length shall mean the amount of wood, bark and air contained in a space of 195 cubic feet. [1981, c. 219, (AMD).]

B. A face cord is a unit of measure 4 feet high and 8 feet long, or its equivalent, containing 32 square feet. The length of sticks shall be agreed upon by both parties; [1973, c. 91, §1 (RPR).]

[ 1981, c. 219, (AMD) .]

2. Correct. "Correct" as used in connection with weights and measures means conformance to all applicable requirements of this chapter;

[ 1973, c. 91, §1 (RPR) .]

3. Dealer. "Dealer" shall mean any person engaged in the business of dealing in, selling, buying, exchanging or trading in weighing or measuring devices in this State;

[ 1973, c. 91, §1 (RPR) .]

4. Licensed public weighmaster. "Licensed public weighmaster" shall mean and refer to all persons who shall, for hire, weigh or measure any commodity, produce or article and issue therefor, a weight certificate, which shall be accepted as the accurate weight, upon which the purchase or sale of such commodity is based;

[ 1973, c. 91, §1 (RPR) .]

4-A. Motor fuel dispenser. "Motor fuel dispenser" means a commercial motor fuel dispenser that dispenses fuel for retail sale.

[ 2003, c. 638, §1 (NEW) .]

5. Package. "Package" means any commodity put up or packaged in any manner in advance of sale in units suitable for either wholesale or retail sale;

[ 1973, c. 91, §1 (RPR) .]

6. Person. "Person" means both plural and the singular, as the case demands, and includes individuals, partnerships, corporations, companies, societies and associations;

[ 1973, c. 91, §1 (RPR) .]

7. Primary standards. "Primary standards" means the physical standards of the State which serve as the legal reference from which all other standards and weights and measures are derived;

[ 1973, c. 91, §1 (RPR) .]

8. Repairman. "Repairman" shall mean any person engaged in the business of adjusting or repairing weighing or measuring devices in this State or an employee thereof engaged in such business;

[ 1973, c. 91, §1 (RPR) .]

9. Sale from bulk. "Sale from bulk" means the sale of commodities when the quantity is determined at the time of sale;

[ 1973, c. 91, §1 (RPR) .]

10. Sealer and deputy sealer. "Sealer" and "deputy sealer" shall mean, respectively, a sealer of weights and measures, and a deputy sealer of weights and measures, of a municipality or of several municipalities;

[ 1973, c. 91, §1 (RPR) .]

11. Secondary standards. "Secondary standards" means the physical standards which are traceable to the primary standards through comparison, using acceptable laboratory procedures and used in the enforcement of weights and measures laws and regulations;

[ 1973, c. 91, §1 (RPR) .]

12. State sealer and deputy state sealer. "State sealer" and "deputy state sealer" shall mean, respectively, the State Sealer of Weights and Measures and the Deputy State Sealer of Weights and Measures;

[ 1973, c. 91, §1 (RPR) .]

13. Weight. "Weight" as used in connection with any commodity means net weight;

[ 1973, c. 91, §1 (RPR) .]

14. Weights or measures. "Weights or measures," or both, means all weights and measures of every kind, instruments and devices for weighing and measuring and any appliance and accessories associated with any or all such instruments and devices.

[ 1973, c. 91, §1 (RPR) .]

SECTION HISTORY

1965, c. 178, §1 (AMD). 1973, c. 91, §1 (RPR). 1979, c. 659, §§1,2 (AMD). 1981, c. 219, (AMD). 2003, c. 638, §1 (AMD).



10 §2303. Construction of contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §2 (RP).



10 §2304. Duty of owners of incorrect apparatus (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §2 (RP).



10 §2305. Exclusions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §2 (RP).






Subchapter 2: STANDARDS AND EQUIPMENT

10 §2351. Systems of weights and measures

The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized and either one or both of these systems shall be used for all commercial purposes in the State. The definitions of basic units of weight and measure, the tables of weight and measure and weights and measures equivalents as published by the National Bureau of Standards or its successor organization, the National Institute of Standards and Technology, are recognized and shall govern weighing and measuring equipment and transactions in the State. [1989, c. 24, §1 (AMD).]

SECTION HISTORY

1973, c. 91, §3 (RPR). 1989, c. 24, §1 (AMD).



10 §2352. Physical standards

Weights and measures that are traceable to the United States prototype standards supplied by the Federal Government, or approved as being satisfactory by the National Bureau of Standards, or its successor organization, the National Institute of Standards and Technology, shall be the state primary standards of weights and measures and shall be maintained in such calibration as prescribed by the National Bureau of Standards or the National Institute of Standards and Technology, as applicable. All secondary standards may be prescribed by the state sealer and shall be verified upon their initial receipt and as often thereafter as determined necessary by the state sealer. [1989, c. 24, §2 (AMD).]

SECTION HISTORY

1973, c. 91, §3 (RPR). 1989, c. 24, §2 (AMD).



10 §2353. Technical requirements for commercial devices

The specifications, tolerances and other technical requirements for commercial weighing and measuring devices as adopted by the National Conference on Weights and Measures and published in National Bureau of Standards Handbook 44, "Specifications, Tolerances and Other Technical Requirements for Commercial Weighing and Measuring Devices," or published in the National Institute of Standards and Technology Handbook 44, 1990, and supplements or revisions to those publications, shall apply to commercial weighing and measuring devices in the State, except insofar as modified or rejected by regulation. [1989, c. 24, §3 (AMD).]

SECTION HISTORY

1973, c. 91, §3 (RPR). 1989, c. 24, §3 (AMD).



10 §2354. Municipal standards and equipment

The municipal officers of each municipality for which a sealer has been appointed as provided for by section 2451 shall procure at the expense of the municipality, such standards of weight and measure and such additional equipment to be used in the enforcement of this chapter in such municipality, as may be prescribed by the state sealer. [1973, c. 91, §3 (RPR).]

SECTION HISTORY

1973, c. 91, §3 (RPR).



10 §2355. Standard weight fixed (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §4 (RP).






Subchapter 2-A: MEASUREMENT OF WOOD

10 §2361. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 598, §1 (NEW). 1977, c. 537, §1 (RPR). 1983, c. 804, §1 (RP).



10 §2361-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 804, §2 (NEW).]

1. Agreement of the parties. "Agreement of the parties" means the mutual agreement of the parties or their authorized representatives, and is distinguished from a unilateral condition imposed by any party to the agreement. A party is a company or individual buying wood, a contractor, an individual providing services described in subsection 7 or an authorized employee representative negotiating on behalf of the individual providing services.

[ 1983, c. 804, §2 (NEW) .]

2. Butt diameter. Except as otherwise provided by the state sealer, "butt diameter" means the diameter of the severed stem butt, measured outside the bark, the short way through the center, disregarding crevices and cracks.

[ 1983, c. 804, §2 (NEW) .]

3. Butt measure. "Butt measure" means the lineal measure of the butt end of tree length wood, without subsequent conversion to volume by any means. This measurement may be represented in either the number of stems in each butt diameter class by species, or alternatively in the cumulative sum of the butt diameters by species, expressed in inches, without regard to the butt diameter class.

[ 1983, c. 804, §2 (NEW) .]

4. Butt scale. "Butt scale" means the volume measure of wood based solely on measurement of the butt end of individual trees and converted to volume by any means.

[ 1983, c. 804, §2 (NEW) .]

5. Green wood. "Green wood" means trees or parts of trees that have been freshly felled.

[ 1983, c. 804, §2 (NEW) .]

5-A. Hauler. "Hauler" means the person, company or other entity that owns the truck or trailer on which a load of wood is transported.

[ 1997, c. 648, §1 (NEW) .]

6. Oven-dried wood. "Oven-dried wood" means wood that has been oven-dried to remove its moisture content according to standards as adopted by the American Society of Testing and Materials.

[ 1983, c. 804, §2 (NEW) .]

7. Payment for services. "Payment for services" means payment made for services in or incidental to harvesting, hauling or chipping wood, and does not involve transfer of title to the wood.

[ 1983, c. 804, §2 (NEW) .]

8. Properly prepared wood. "Properly prepared wood" means wood that was required to be harvested and yarded, and was prepared as directed, according to written cutting specifications.

[ 1983, c. 804, §2 (NEW) .]

9. Sale of wood. "Sale of wood" means a transaction involving transfer of title to wood.

[ 1983, c. 804, §2 (NEW) .]

10. Standard cord. A "standard cord" means the cubic foot measurement of 4 foot long wood, ranked and well stowed, and stacked 4 feet wide, 4 feet high and 8 feet long, or its equivalent, which stack measure contains 128 cubic feet of wood, bark and air space. A "standard cord" when used in connection with sawdust chips, bark or shavings means the volume contained in 128 cubic feet at the time of sale.

[ 1983, c. 804, §2 (NEW) .]

10-A. Trip ticket. "Trip ticket" means the form used to identify the origin and destination of a truckload of wood.

[ 1997, c. 648, §1 (NEW) .]

11. Wood. "Wood" means the severed but unprocessed fibrous derivative of trees, without regard for quality or grade and also means the chipped fibrous derivative of trees.

[ 1983, c. 804, §2 (NEW) .]

12. Wood transactions. "Wood transactions" means the "sale of wood" or "payment for services" as those terms are defined in this section.

[ 1983, c. 804, §2 (NEW) .]

SECTION HISTORY

1983, c. 804, §2 (NEW). 1997, c. 648, §1 (AMD).



10 §2362. Measurement of wood (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 598, §1 (NEW). 1977, c. 537, §2 (RPR). 1983, c. 804, §3 (RP).



10 §2362-A. Fuel wood

Nothing in this subchapter supersedes or in any way modifies the measurement standards relating to fuel wood provided for in section 2302, subsection 1. [1983, c. 804, §4 (NEW).]

SECTION HISTORY

1983, c. 804, §4 (NEW).



10 §2363. Standards for weight scale (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 598, §1 (NEW). 1977, c. 537, §3 (AMD). 1977, c. 694, §174 (AMD). 1983, c. 804, §5 (RP).



10 §2363-A. Measurement of wood

1. Cubic measure and standard cord. In all wood transactions the volume of wood may be measured in cubic feet or by the standard cord as provided for by the state sealer.

[ 1983, c. 804, §6 (NEW) .]

2. Weight scale. When agreed upon by the parties, weight measurement may be used in all wood transactions, under the following conditions:

A. The weight measurement may not be converted to volume; [2013, c. 154, §1 (AMD).]

B. When payment is made for services harvesting wood, all weight measurements must be expressed on a green wood basis. Except as otherwise provided by the state sealer, when the wood is not, or will not be, weighed within 15 days of felling, the person performing the services may, prior to hauling, require that the wood instead be measured by butt measure, or other authorized method of measurement; [2013, c. 154, §1 (AMD).]

C. Sales of wood chips may be based on oven-dried weight, except when payment is made for harvesting wood; [2013, c. 154, §1 (AMD).]

D. When a service contract for harvesting wood requires payment on a per tonnage basis, the contracting party must notify the contractor of the price per ton to be paid under the contract prior to the contractor's providing the harvesting service; and [2013, c. 154, §1 (NEW).]

E. For service contracts for hauling wood, the contracting party must notify the contractor of the price per ton to be paid under the contract prior to the contractor's providing the hauling service. [2013, c. 154, §1 (NEW).]

Notification required under this subsection must be made in writing. Written notification may be communicated by United States mail, private courier or electronic means, including, but not limited to, e-mail and fax transmission.

[ 2013, c. 154, §1 (AMD) .]

3. Tree length wood. Butt measure shall be the standard state method for the measurement of tree length wood. Where agreed upon, the parties may use any other method of measurement authorized by this subchapter.

A. Butt scale measurements may be used as follows.

(1) Where payment is made for services, the use of butt scale measurements is prohibited as of April 1, 1986. Until that date, the use of butt scale measurements is permitted for tree length wood under the following conditions.

(a) Prior to its usage, the parties or their authorized representatives, shall sign and date the volume table which shall designate the applicable harvesting area or areas.

(b) The parties, or their authorized representatives, shall receive a copy of the signed butt scale table prior to performance of the services, if a request is made in writing by the employee, an authorized employee representative or by the state sealer.

(c) The volume table to which the measurements are applied shall reasonably represent the volume of trees being cut on the operation.

(2) In the sale of wood, butt scale measurements shall continue to be permitted for tree length wood, under the following conditions.

(a) The applicable butt scale table shall be provided in a written contract agreement.

(b) The volume table to which the measurements are applied shall reasonably represent the volume of trees being cut on the operation. [1983, c. 804, §6 (NEW).]

4. Log length stems. Log length stems shall be measured as follows.

A. The international 1/4 inch log rule shall be the standard state rule for the measurement of log length stems. [1983, c. 804, §6 (NEW).]

B. Where agreed upon by the parties, cubic foot measurement, weight measurement, butt measure or another log rule may also be used to measure log length stems. [1983, c. 804, §6 (NEW).]

[ 1983, c. 804, §6 (NEW) .]

SECTION HISTORY

1983, c. 804, §6 (NEW). 2013, c. 154, §1 (AMD).



10 §2364. Standards for butt scale (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 598, §1 (NEW). 1977, c. 537, §4 (RP).



10 §2364-A. Accurate and verifiable measurements

1. Standards. It is the intent of this subchapter that any method of wood scaling or measurement used in wood transactions shall provide an accurate and verifiable count of the volume, quantity, dimension or weight measured, according to the standards established by the state sealer, provided that those standards may be efficiently and conveniently applied in wood transactions, as defined in this subchapter.

[ 1983, c. 804, §7 (NEW) .]

2. Measurements. In all wood transactions, no person who scales or measures wood and no person who makes payment to another shall represent a weight, volume, quantity or dimension of wood which is less than the weight, volume, quantity or dimension of wood to be measured.

A. When payment is made for services harvesting wood, all wood that is properly prepared shall be measured in full, without regard to its future merchantability or use. Nothing in this subsection prevents making reasonable deductions based on quantity factors, such as for loose piling, short or undersized wood or for wood that was not designated to be harvested, hauled or chipped. [1983, c. 804, §7 (NEW).]

B. The written cutting specifications for properly prepared tree stems shall be provided to the person providing the service and shall be signed by the person requiring the service. [1983, c. 804, §7 (NEW).]

C. When payment is made for services in hauling or trucking wood, all wood that was designated to be hauled and which was hauled, shall be measured in full. [1983, c. 804, §7 (NEW).]

D. In the sale of wood, all wood that meets the specifications of the parties shall be measured by the terms of the sales contract according to the measurement procedures set forth in section 2363-A that are applicable to a sale of wood, as defined in this subchapter. [1983, c. 804, §7 (NEW).]

E. When payment is made for services, payment shall be expressed in the same system of measure that was used in making the measurement. Nothing in this subsection may be interpreted to prohibit the use of the standard cord or butt measure. [1983, c. 804, §7 (NEW).]

F. In the sale of wood, the measurement tally sheet recording the first measurement shall include the name of the landowner from whom the stumpage was purchased. The tally sheet also shall include the name or names of other parties involved in this original transaction. [1989, c. 102, (NEW).]

G. A person buying stumpage from a landowner shall provide a stumpage sheet or a copy of the measurement tally sheet to the landowner for every truckload sold. The sheet must include:

(1) The name of the landowner;

(2) The name of the contractor;

(3) The name of the hauler;

(4) A description of the product;

(5) The date; and

(6) The destination of the truckload.

This sheet must be provided to the landowner when the person buying the stumpage pays the landowner. [1989, c. 760, (NEW).]

[ 1989, c. 102, (AMD); 1989, c. 760, (AMD) .]

3. Measurement tally sheet. When payment is made for services, the person providing the service shall promptly receive a copy of the tally sheet setting forth the total measure of the wood, identifying the person or persons providing the service, the location from which the wood was hauled and the date the measurements were made. If, based upon a complaint involving wood that is taken outside the State, the state sealer, after investigation, has reason to believe that there has been inaccurate measurement of the wood, that the measurement of the wood was inaccurately or incompletely represented on the measurement tally sheet or that a measurement tally sheet for the wood was not promptly provided to the person providing the service, then, except in a case of inadvertent error, the state sealer shall require, for a period of not less than one year, that the person requiring the service measure and provide the person providing the service a completed measurement tally sheet for wood that is taken outside the State.

[ 1983, c. 804, §7 (NEW) .]

4. Specification for properly prepared wood. Companies or individuals buying wood for processing shall give contractors or landowners written specifications for properly prepared wood. No deductions for quality or future merchantability may be made for properly prepared wood, meeting the written specifications which have been provided by the companies and individuals buying the wood.

[ 1983, c. 804, §7 (NEW) .]

SECTION HISTORY

1983, c. 804, §7 (NEW). 1989, c. 102, (AMD). 1989, c. 760, (AMD).



10 §2364-B. Transportation of wood

A person transporting wood must comply with the provisions of this section. [1997, c. 648, §2 (NEW).]

1. Trip ticket required. Except as provided in subsections 3 and 4, each truckload of wood transported must be accompanied by a trip ticket containing the following information for that load of wood:

A. The date the wood is hauled; [1997, c. 648, §2 (NEW).]

B. The name of the landowner; [1997, c. 648, §2 (NEW).]

C. The town of origin; [1997, c. 648, §2 (NEW).]

D. For wood harvested in the State, the number on the harvest notification form filed with the Bureau of Forestry in accordance with Title 12, section 8883-B; [2003, c. 452, Pt. F, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

E. The name of the contractor; [1997, c. 648, §2 (NEW).]

F. The name or names of the cutting crew; [1997, c. 648, §2 (NEW).]

G. The name of the hauler; [1997, c. 648, §2 (NEW).]

H. The destination of the wood, both town and customer; and [1997, c. 648, §2 (NEW).]

I. The signature of the truck driver. [1997, c. 648, §2 (NEW).]

[ 2003, c. 452, Pt. F, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Trip ticket part of record. Upon delivery of a truckload of wood requiring a trip ticket, the truck driver shall provide a copy of the trip ticket to the wood scaler or other person accepting delivery. When a tally sheet or other record of measurement is required under section 2364-A, subsection 2, the harvest notification number and other information contained on the trip ticket must be recorded on the record of measure or a copy of the trip ticket must be attached to the record of measure.

[ 1997, c. 648, §2 (NEW) .]

3. Wood transported after measurement. When wood is transported after its first measurement in accordance with section 2364-A, the information specified in subsection 1, paragraphs B, D and F is not required on the trip ticket and the harvest notification number is not required on subsequent records of measurement.

[ 1997, c. 648, §2 (NEW) .]

4. Consumer transactions of firewood excluded. The requirements of this section do not apply to the transportation of firewood in consumer transactions on the retail market as defined in rules adopted pursuant to section 2367.

[ 1997, c. 648, §2 (NEW) .]

5. Enforcement; violations. Upon request, a truck driver must present the trip ticket to any employee of the State charged with enforcing the provisions of this subchapter. Upon request, a wood scaler shall present the record of measurement including a copy of the trip ticket or information contained on the trip ticket to any employee of the State charged with enforcing the provisions of this subchapter.

A. A person who violates this section commits a civil violation and is subject to the penalties provided in section 2368. [2003, c. 452, Pt. E, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this section after having previously violated this subchapter or rules adopted pursuant to this subchapter commits a civil violation and is subject to the penalties provided in section 2368. [2003, c. 452, Pt. E, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A person who misrepresents information on a trip ticket commits a civil violation and is subject to the penalties provided in section 2368. [2003, c. 452, Pt. E, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. A person who misrepresents information on a trip ticket after having previously violated this subchapter or rules adopted pursuant to this subchapter commits a civil violation and is subject to the penalties provided in section 2368. [2003, c. 452, Pt. E, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. E, §5 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Presentation of trip ticket to forest ranger. Upon request, a truck driver shall present a copy of the trip ticket to a forest ranger in any log yard or mill site. Upon request, a wood scaler shall present the record of measurement including a copy of the trip ticket or information contained on the trip ticket to a forest ranger. A forest ranger may request and use this information for the purpose of enforcing and investigating alleged violations of Title 12, section 8883; Title 14, section 7552; and Title 17, section 2510. For purposes of this subsection, "forest ranger" means a person employed by the Department of Agriculture, Conservation and Forestry, Bureau of Forestry under Title 12, section 8901. A truck driver or wood scaler who fails to comply with the provisions of this subsection is subject to the penalties provided in section 2368.

[ 2003, c. 454, §1 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1997, c. 648, §2 (NEW). 2003, c. 452, §§E5,F1 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 454, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



10 §2365. Standards for measurement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 598, §1 (NEW). 1977, c. 537, §4 (RP).



10 §2365-A. Licensing of measuring and scaling operators

The state sealer has the authority to license all persons who measure or scale wood and has the authority to issue rules and establish fees for licensing and examination. Annual license fees shall not exceed $25 and funds collected shall cover the expenses involved in administering the licensing process and other costs related to the administration of this section. No license to measure or scale wood may be issued to any person, unless that person successfully completes an examination as established by the state sealer. Once a licensing program is instituted then the following provisions of this section shall be in effect. [1985, c. 501, Pt. B, §17 (AMD).]

Fees collected under this section shall be deposited in a separate account which shall not lapse. [1983, c. 804, §8 (NEW).]

1. Applications. Applications for licenses under this subchapter shall be made in writing on forms prescribed by the state sealer for each wood scaler. The application shall include the name of the applicant scaler, his qualifications, and other pertinent information as the state sealer shall require.

[ 1983, c. 804, §8 (NEW) .]

2. Violation. No person may scale or measure wood without first obtaining a proper license.

[ 1983, c. 804, §8 (NEW) .]

3. License; denial; revocation; suspension. The state sealer may take enforcement action against the licensee or may initiate proceedings in the District Court, pursuant to Title 5, chapter 375, to revoke or suspend a license for any of the following reasons:

A. The licensee has violated any condition of the license; [1983, c. 804, §8 (NEW).]

B. The licensee has obtained a license by misrepresentation or failure to disclose fully all relevant facts; and [1983, c. 804, §8 (NEW).]

C. The licensee has violated any provision of the laws within this chapter. [1983, c. 804, §8 (NEW).]

[ 1983, c. 804, §8 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1983, c. 804, §8 (NEW). 1985, c. 501, §B17 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



10 §2365-B. Persons licensed to measure and scale wood

Beginning September 1, 1985, there shall be at least one person licensed to measure and scale wood residing in each of the following 3 regions of the State: Aroostook County, Penobscot-Piscataquis Counties and Washington-Hancock Counties. [1985, c. 501, Pt. B, §18 (NEW).]

SECTION HISTORY

1985, c. 501, §B18 (NEW).



10 §2365-C. Persons enforcing laws relating to measurement of wood

Any employee of the State charged with enforcing the provisions of this chapter relating to the measurement of wood must be examined and licensed in accordance with the provisions of section 2365-A. [1985, c. 501, Pt. B, §18 (NEW).]

SECTION HISTORY

1985, c. 501, §B18 (NEW).



10 §2366. Appeal procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 598, §1 (NEW). 1977, c. 537, §5 (RPR). 1977, c. 694, §175 (AMD). 1979, c. 127, §62 (AMD). 1983, c. 804, §9 (RP).



10 §2366-A. Disputed wood

In case a dispute arises as to whether wood was accurately scaled or measured, the person aggrieved may file a complaint with the state sealer. Any complaint shall be initiated within 15 days of discovery of the alleged grievance. The state sealer shall investigate the complaint. As part of the investigation, the state sealer or deputy state sealer may subpoena such witnesses and documents as may be necessary to determine the matter, and may cause the disputed wood to be impounded and check measured if it may be separately identified. In the event that an aggrieved party fails to file a complaint within 15 days from discovery of the alleged grievance, the aggrieved party is barred from seeking a remedy under section 2368, subsection 2. [1983, c. 862, §33 (AMD).]

SECTION HISTORY

1983, c. 804, §10 (NEW). 1983, c. 862, §33 (AMD).



10 §2367. Rules

The state sealer shall, in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, promulgate and adopt rules relating to: [1983, c. 804, §11 (NEW).]

1. Weight scale. Procedures for determining the weight of wood according to weight scale;

[ 1983, c. 804, §11 (NEW) .]

2. Butt measure; other measurement systems. Procedures and standards for the lineal and volumetric measurement of wood;

[ 1983, c. 804, §11 (NEW) .]

3. Measurement equipment standards and tolerances. Measurement equipment standards and tolerances;

[ 1983, c. 804, §11 (NEW) .]

4. Complaints; investigations. Procedures for the filing and investigating of complaints and for the sampling, check scaling and check measurement of disputed wood, including verification of butt scale tables;

[ 1983, c. 804, §11 (NEW) .]

5. Designation; units of measure. The designation of appropriate units of measure which can be efficiently and conveniently used in wood transactions;

[ 1983, c. 804, §11 (NEW) .]

6. Dissemination; scaling and measurement tallies. The dissemination of the scaling and measurement tallies or slips as appropriate to prevent unfair or deceptive representations of the quantity of wood measured;

[ 1983, c. 804, §11 (NEW) .]

7. Measuring and scaling operators; licensing. Licensing of measuring and scaling operators; and

[ 1983, c. 804, §11 (NEW) .]

8. Other standards. Other standards and rules necessary to the administration of this subchapter.

[ 1983, c. 804, §11 (NEW) .]

SECTION HISTORY

1983, c. 804, §11 (NEW).



10 §2368. Violations; penalties

1. Civil penalties. The following penalties apply to violations of this subchapter or a rule adopted pursuant to this subchapter.

A. A person who violates this subchapter or a rule adopted pursuant to this subchapter is subject to a civil penalty of not more than $1,000. [2003, c. 452, Pt. E, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this subchapter or a rule adopted pursuant to this subchapter after having previously violated this subchapter or a rule adopted pursuant to this subchapter is subject to a civil penalty of not more than $2,000. [2003, c. 452, Pt. E, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

These penalties may be recovered by the state sealer on behalf of the State in a civil action.

[ 2003, c. 452, Pt. E, §6 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Private action. A person who violates this subchapter or a rule adopted pursuant to this subchapter is liable in a civil action to a person aggrieved by the violation pursuant to the remedies set forth in Title 26, section 626-A. The civil action for damages may be brought by either the aggrieved party or, at the request of the state sealer, by the Attorney General.

[ 2003, c. 452, Pt. E, §6 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1983, c. 804, §11 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §E6 (RPR).



10 §2369. Transition provision

1. Promulgate and adopt rules. The state sealer, in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, shall promulgate and adopt rules pursuant to this subchapter within 90 days of the effective date of this section. The rules shall become effective April 30, 1985.

[ 1983, c. 804, §11 (NEW) .]

SECTION HISTORY

1983, c. 804, §11 (NEW).






Subchapter 3: STATE SEALER

10 §2401. Designation; deputy; inspector of weights and measures

There shall be a State Sealer of Weights and Measures. The Commissioner of Agriculture, Conservation and Forestry shall be, ex officio, the state sealer. There shall be a Deputy State Sealer of Weights and Measures and state inspectors of weights and measures, referred to in this chapter as the deputy state sealer and inspectors, respectively. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1967, c. 300, §2 (AMD). 1971, c. 594, §17 (AMD). 1973, c. 537, §14 (AMD). 1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §6 (REV).



10 §2402. Powers and duties

The state sealer shall: [1973, c. 91, §5 (RPR).]

1. Federal standards. Maintain traceability of the state standards to the National Bureau of Standards;

[ 1973, c. 91, §5 (NEW) .]

2. Enforcement. Enforce this chapter;

[ 1973, c. 91, §5 (NEW) .]

3. Regulations. Issue, in a manner consistent with the Maine Administrative Procedure Act, reasonable regulations for the enforcement of this chapter, which regulations shall have the force and effect of law;

[ 1977, c. 694, §176 (AMD) .]

4. Standards. Establish standards of weight, measure or count, reasonable standards of fill and standards for the presentation of cost per unit information for any packaged commodity;

[ 1973, c. 91, §5 (NEW) .]

5. Exemptions. Grant any exemptions from this chapter or any regulations promulgated pursuant thereto, when appropriate to the maintenance of good commercial practices within the State;

[ 1973, c. 91, §5 (NEW) .]

6. Investigations. Conduct investigations to ensure compliance with this chapter;

[ 1973, c. 91, §5 (NEW) .]

7. Delegation of responsibility. Delegate to appropriate personnel any of these responsibilities for the proper administration of his office;

[ 1973, c. 91, §5 (NEW) .]

8. Tests. Test annually the standards of weight and measure used by any city or county within the State and approve the same when found to be correct;

[ 1973, c. 91, §5 (NEW) .]

9. Inspection -- sale. Inspect and test weights and measures kept, offered or exposed for sale;

[ 1973, c. 91, §5 (NEW) .]

10. -- commercial use. Inspect and test to ascertain if they are correct, weights and measures commercially used:

A. In determining the weight, measure or count of commodities or things sold, or offered or exposed for sale, on the basis of weight, measure or count; or [1973, c. 91, §5 (NEW).]

B. In computing the basic charge or payment for services rendered on the basis of weight, measure or count; [1973, c. 91, §5 (NEW).]

[ 1973, c. 91, §5 (NEW) .]

11. -- institutions. Test all weights and measures used in checking the receipt or disbursement of supplies in every institution for the maintenance of which funds are appropriated by the Legislature;

[ 1973, c. 91, §5 (NEW) .]

12. Approval or rejection. Approve for use, and may mark, such weights and measures as the state sealer finds to be correct and shall reject and mark as rejected such weights and measures as the state sealer finds to be incorrect. Weights and measures that have been rejected may be seized, if not corrected within the time specified or if used or disposed of in a manner not specifically authorized. The state sealer shall condemn and may seize weights and measures found to be incorrect that are not capable of being made correct. This approval, rejection, specification or condemnation may not be considered to be licensing or an adjudicatory proceeding, as those terms are defined by the Maine Administrative Procedure Act;

[ RR 2009, c. 2, §20 (COR) .]

13. Sampling. Weigh, measure or inspect packaged commodities kept, offered or exposed for sale, sold or in the process of delivery, to determine whether they contain the amounts represented and whether they are kept, offered or exposed for sale in accordance with this chapter or regulations promulgated pursuant thereto. In carrying out this section, the state sealer shall employ recognized sampling procedures such as are designated in National Bureau of Standards Handbook 67, "Checking Prepackaged Commodities;"

[ 1973, c. 91, §5 (NEW) .]

14. Appropriate measure. Prescribe, by regulation adopted in a manner consistent with the Maine Administrative Procedure Act, the appropriate term or unit of weight or measure to be used, whenever he determines in the case of a specific commodity that an existing practice of declaring the quantity by weight, measure, numerical count or combination thereof does not facilitate value comparisons by consumers or offers an opportunity for consumer confusion;

[ 1977, c. 694, §178 (AMD) .]

15. Variations. Allow reasonable variation from the stated quantity of contents which shall include those caused by loss or gain of moisture during the course of good distribution practice or by unavoidable deviations in good manufacturing practice only after the commodity has entered intrastate commerce;

[ 1973, c. 91, §5 (NEW) .]

16. Personnel training. Provide for the weights and measures training of inspection personnel and shall establish minimum training requirements which shall be met by all municipal and state weights and measures inspection personnel in the State;

[ 1973, c. 91, §5 (NEW) .]

17. Standards to enforcement. Prescribe the standards of weight and measure, additional equipment and methods of test and inspection to be employed in the enforcement of this chapter. The state sealer may prescribe or provide, or both, the official test and inspection forms used in the enforcement of this chapter; and

[ 1991, c. 712, §1 (AMD); 1991, c. 712, §5 (AFF) .]

18. Registration of commercial motor fuel dispensers. Accept applications for the registration of motor fuel dispensers in accordance with section 2412.

[ 1991, c. 712, §2 (NEW); 1991, c. 712, §5 (AFF) .]

SECTION HISTORY

1973, c. 91, §5 (RPR). 1977, c. 694, §§176-178 (AMD). 1991, c. 712, §§1,2 (AMD). 1991, c. 712, §5 (AFF). RR 2009, c. 2, §20 (COR).



10 §2403. Special police powers

When necessary for the enforcement of this chapter or regulations promulgated pursuant thereto, the state sealer is: [1973, c. 91, §5 (RPR).]

1. Entry. Authorized to enter any commercial premises during normal business hours, except that in the event such premises are not open to the public, he shall first present his credentials and obtain consent before making entry thereto, unless a search warrant has previously been obtained;

[ 1973, c. 91, §5 (NEW) .]

2. Orders. Empowered to issue stop-use, hold and removal orders with respect to any weights and measures commercially used and stop-sale, hold and removal orders with respect to any packaged commodities or bulk commodities kept, offered or exposed for sale. These stop-use, hold and removal orders shall not be considered to be licensing or an adjudicatory proceeding, as those terms are defined by the Maine Administrative Procedure Act;

[ 1977, c. 694, §179 (AMD) .]

3. Seizure. Empowered to seize, for use as evidence, without formal warrant, any incorrect or unapproved weight, measure, package or commodity found to be used, retained, offered or exposed for sale or sold in violation of this chapter or regulations promulgated pursuant thereto;

[ 1973, c. 91, §5 (NEW) .]

4. Stopping vehicles. Empowered to stop any commercial vehicle and, after presentment of his credentials, inspect the contents, require that the person in charge of that vehicle produce any documents in his possession concerning the contents and require him to proceed with the vehicle to some specified place for inspection.

[ 1973, c. 91, §5 (NEW) .]

SECTION HISTORY

1973, c. 91, §5 (RPR). 1977, c. 694, §179 (AMD).



10 §2404. General inspection and testing of weights, measures and devices (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §6 (RP).



10 §2405. Investigations

The state sealer shall investigate complaints made to him concerning violations of this chapter, and shall, upon his own initiative, conduct such investigations as he deems appropriate and advisable to develop information on prevailing procedures in commercial quantity determination and on possible violations of this chapter and to promote the general objective of accuracy in the determination and representation of quantity in commercial transactions.



10 §2406. Inspection of packages

The state sealer shall, from time to time, weigh or measure and inspect packages or amounts of commodities kept, offered or exposed for sale, sold or in the process of delivery, to determine whether the same contain the amounts represented and whether they be kept, offered or exposed for sale, or sold, in accordance with law. When such packages or amounts of commodities are found not to contain the amounts represented or are found to be kept, offered or exposed for sale in violation of law, the state sealer may order them off sale and may mark or stamp them as "illegal." These orders shall not be considered to be licensing or any adjudicatory proceeding, as those terms are defined by the Maine Administrative Procedure Act. No person shall sell, or keep, offer or expose for sale any package or amount of commodity that has been ordered off sale as provided in this section, unless and until such package or amount of commodity has been brought into full compliance with legal requirements, or dispose of any package or amount of commodity that has been ordered off sale and that has not been brought into compliance with legal requirements, in any manner, except with the specific approval of the state sealer. [1977, c. 694, §180 (AMD).]

SECTION HISTORY

1973, c. 91, §6 (RP). 1973, c. 654, §1 (REEN). 1977, c. 694, §180 (AMD).



10 §2407. Stop-use, stop-removal and removal orders (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §6 (RP).



10 §2408. Disposition of correct and incorrect apparatus (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §6 (RP).



10 §2409. Powers of state sealer; right of entry and stoppage (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §6 (RP).



10 §2410. Powers and duties of deputy state sealer and inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §6 (RP).



10 §2411. Concurrent jurisdiction

In municipalities for which sealers of weights and measures have been appointed as provided for in this chapter, the state sealer shall have concurrent authority to enforce this chapter.



10 §2412. Registration of motor fuel dispensers

It is unlawful to sell motor fuel from a commercial motor fuel dispenser without a certificate of registration. [1991, c. 712, §3 (NEW); 1991, c. 712, §5 (AFF).]

1. Certificate of registration. The state sealer shall provide application forms and shall issue a certificate of registration upon receipt of a completed application accompanied by an annual fee as determined under subsection 5. A certificate of registration expires on December 31st. The state sealer may issue a registration for a one-year, 2-year or 3-year period. Registrations for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year registration is 2 times the annual fee. The fee for a 3-year registration is 3 times the annual fee.

[ 2007, c. 539, Pt. GGGG, §1 (AMD) .]

2. Local sealers account. The state sealer shall deposit all fees from applicants with commercial dispensers in municipalities with duly appointed local sealers into a separate, nonlapsing account, known as the local sealers account. Funds from this account may be used for costs associated with carrying out this subchapter. The state sealer shall deposit all other fees received under this section into the General Fund.

[ 1995, c. 665, Pt. T, §1 (AMD) .]

3. Payment from local sealers account. Upon receiving verification from a local sealer that a registered fuel dispenser has been inspected and conforms to standards established for fuel dispensers, the state sealer shall pay to the local sealer an amount as determined under subsection 5.

[ 2007, c. 539, Pt. GGGG, §2 (AMD) .]

4. No additional fee. A state or local sealer may not assess a fee for periodic testing and sealing of retail motor fuel dispensers.

[ 1991, c. 712, §3 (NEW); 1991, c. 712, §5 (AFF) .]

5. Rulemaking. The Commissioner of Agriculture, Conservation and Forestry shall adopt rules to establish a fee for issuing a certificate of registration under subsection 1 and the payment to a local sealer under subsection 3. The fee and payment established in rule must be per dispensing nozzle certified or inspected. Notwithstanding Title 5, section 8071, subsection 3, paragraph B, rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 539, Pt. GGGG, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

SECTION HISTORY

1991, c. 712, §3 (NEW). 1991, c. 712, §5 (AFF). 1995, c. 665, §T1 (AMD). 1997, c. 454, §5 (AMD). 2007, c. 539, Pt. GGGG, §§1-3 (AMD). 2011, c. 657, Pt. W, §6 (REV).



10 §2413. Gasoline labeling (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 709, §1 (NEW). 2003, c. 638, §2 (RP).






Subchapter 4: LOCAL SEALERS

10 §2451. Election by municipal officers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §7 (RPR). 2013, c. 595, Pt. U, §7 (RP).



10 §2452. Appointment by state sealer (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §7 (RP).



10 §2453. -- powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §7 (RPR). 2013, c. 595, Pt. U, §7 (RP).



10 §2455. Records of weights and measures sealed; annual report (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §7 (RP).






Subchapter 5: WEIGHMASTER

10 §2501. Qualifications

1. Individual license. A person wishing to be a licensed public weighmaster shall make application to the state sealer upon forms provided by the state sealer, and each application must be accompanied by an annual fee of $25. When the state sealer receives an application and is satisfied that the applicant is of good moral character, has the ability to weigh accurately and to make correct weight certificates, has passed such oral or written examination as the state sealer may require and makes an oath to execute the requisite duties satisfactorily, the state sealer shall grant the applicant a license as a public weighmaster. A license expires on December 31st annually or in a manner consistent with the Maine Administrative Procedure Act, whichever is later, unless sooner revoked or suspended under section 2506.

Except as provided in subsection 2, a licensed public weighmaster shall, at the public weighmaster's own expense, procure an impression seal. The public weighmaster's name and the word "Maine" must be inscribed around the outer margin of the seal and the words "licensed public weighmaster" must appear in the center of the seal. The seal must be impressed upon each weight certificate issued by the licensed public weighmaster.

[ 1999, c. 646, §1 (NEW) .]

2. Corporate license. A business, company or corporation wishing to be a licensed corporate public weighmaster shall make application to the state sealer upon forms provided by the state sealer. The application must name the owner or manager of the business, company or corporation who is making the application. Each application must be accompanied by an annual fee of $250 and a list of employees who hold valid individual licenses under subsection 1. When the state sealer receives an application and is satisfied that the business, company or corporation has the ability to train its employees to weigh accurately and to make correct weight certificates and that at least one employee of that business, company or corporation holds a valid individual license under subsection 1, the state sealer shall grant the business, company or corporation a license as a corporate public weighmaster. A license expires on December 31st annually or in a manner consistent with the Maine Administrative Procedure Act, whichever is later, unless sooner revoked or suspended under section 2506.

The holder of a corporate license must notify the state sealer when a licensed public weighmaster begins or leaves employment with that business, company or corporation. The state sealer shall assign a number to each licensed public weighmaster operating under a corporate license. A corporate licensed public weighmaster shall procure, at the corporation's expense, an impression seal. The business, company or corporation name and the word "Maine" must be inscribed around the outer margin of the seal. The words "licensed corporate public weighmaster" must appear in the center of the seal with a number identifying the individual who is operating under the corporate weighmaster license. The seal and correct identifying number must be impressed upon each weight certificate issued under the corporate license. A person who does not hold a valid license under subsection 1 may not issue a weight certificate under a corporate license.

[ 1999, c. 646, §1 (NEW) .]

SECTION HISTORY

1977, c. 694, §181 (AMD). 1989, c. 888, §5 (AMD). 1997, c. 454, §6 (AMD). 1999, c. 646, §1 (RPR).



10 §2502. Scale used; type; test

When making a weight determination as provided for by this chapter, a licensed public weighmaster shall use a weighing device that is of a type suitable for the weighing of the amount and kind of material to be weighed and that has been tested and approved for use by the state sealer or a sealer within a period of 12 months immediately preceding the date of weighing.



10 §2503. Capacity; platform size; one-draft weighing

A licensed public weighmaster shall not use any scale to weigh a load, the weight of which exceeds the nominal or rated capacity of the scale. When the gross or tare weight of any vehicle or combination of vehicles is to be determined, the weighing shall be performed upon a scale having a platform of sufficient size to accommodate such vehicle or combination of vehicles fully, completely and as one entire unit. If a combination of vehicles must be broken up into separate units in order to be weighed as prescribed, each such separate unit shall be entirely disconnected before weighing and a separate weight certificate shall be issued for each such separate unit.



10 §2504. Action by unlicensed persons

No person shall assume the title "licensed public weighmaster," or any title of similar import, perform the duties or acts to be performed by a licensed public weighmaster, hold himself out as a licensed public weighmaster, issue any weight certificate, ticket, memorandum or statement for which a fee is charged, or engage in the full-time or part-time business of public weighing, unless he holds a valid license as a licensed public weighmaster. "Public weighing," as used in this section, shall mean the weighing for any person, upon request, of property, produce, commodities or articles other than those which the weigher or his employer, if any, is either buying or selling.



10 §2505. Malfeasance

1. Falsification of certificate. A licensed public weighmaster who falsifies a weight certificate or who delegates authority to a person not licensed as a licensed public weighmaster or who preseals a weight certificate with the licensed public weighmaster's official seal before performing the act of weighing commits a civil violation for which a fine of not more than $100 may be adjudged.

[ 2003, c. 452, Pt. E, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Misuse of seal. A holder of a corporate public weighmaster's license may not allow a person not licensed as a licensed public weighmaster to issue a weight certificate using the corporate seal.

A. A person who violates this subsection commits a civil violation for which a fine of not more than $500 may be adjudged. [2003, c. 452, Pt. E, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this subsection after having previously violated this subsection commits a civil violation for which a fine of not more than $1,000 may be adjudged. [2003, c. 452, Pt. E, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. E, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Holder of corporate license. For the purposes of this section, the person whose name appears on the application for a corporate license pursuant to section 2501, subsection 2 is deemed to be the holder of the corporate license.

[ 2003, c. 452, Pt. E, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1999, c. 646, §2 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §E7 (RPR).



10 §2506. Suspension or revocation of license

The state sealer is authorized, in a manner consistent with the Maine Administrative Procedure Act, to refuse to renew, and the District Court is authorized, on complaint of the state sealer or the Attorney General, to suspend or revoke the license of any licensed public weighmaster or licensed corporate public weighmaster when the licensee has violated any provision of this chapter or of any valid regulation of the state sealer affecting a licensed public weighmaster. [1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF); 1999, c. 646, §3 (AMD).]

SECTION HISTORY

1977, c. 694, §182 (RPR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 646, §3 (AMD).






Subchapter 6: WEIGHT CERTIFICATES

10 §2551. Required entries

The weight certificate forms shall be approved by the state sealer and shall contain the following information: The date of issuance, the kind of property, produce, commodity or article weighed, the name of the declared owner or agent of the owner or of the consignee of the material weighed, the accurate weight of the material weighed, the means by which the material was being transported at the time it was weighed and such other available information as may be necessary to distinguish or identify the property, produce, commodity or article from others of like kind. Such weight certificate, when so made and properly signed and sealed, shall be prima facie evidence of the accuracy of the weights shown.



10 §2552. Execution; requirements

A licensed public weighmaster shall not enter on a weight certificate issued by him any weight values but such as he has personally determined, and he shall make no entries on a weight certificate issued by some other person. A weight certificate shall be so prepared as to show clearly that weight or weights were actually determined. If the certificate form provides for the entry of gross, tare and net weights, in any case in which only the gross, the tare or the net weight is determined by the weighmaster he shall strike through or otherwise cancel the printed entries for the weights not determined or computed. If gross and tare weights are shown on a weight certificate and both of these were not determined on the same scale and on the day for which the certificate is dated, the weighmaster shall identify on the certificate the scale used for determining each such weight and the date of each such determination.



10 §2553. Copies preserved and available

A licensed public weighmaster shall keep and preserve for at least one year, or for such longer period as may be specified in the regulations authorized to be issued for the enforcement of this chapter, a legible carbon copy of each weight certificate issued by him, which copies shall be open at all reasonable times for inspection by the state sealer or a sealer.



10 §2554. Reciprocal acceptance

Whenever in any other state which licenses public weighmasters, there is statutory authority for the recognition and acceptance of the weight certificates issued by licensed weighmasters of this State, the state sealer of this State is authorized to recognize and accept the weight certificates of such other state.






Subchapter 7: SALE OF COMMODITIES

10 §2601. Method of sale (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2602. Declarations of quantity and origin; tolerances; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2603. Declarations of unit price on random packages (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2604. Misleading packages (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2605. Commodity in package form defined (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2606. Sale by weight (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2607. Misrepresentation of price; display of basic quantity and fraction in price per unit (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2608. Meat, fish and poultry (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2609. Butter, oleomargarine and margarine (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2610. Fluid dairy products (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 44, §1 (AMD). 1973, c. 91, §9 (RP).



10 §2611. Flour, corn meal and hominy grits (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 44, §2 (AMD). 1973, c. 91, §9 (RP).



10 §2612. Coal, coke and charcoal (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 44, §3 (AMD). 1973, c. 91, §9 (RP).



10 §2613. Wood (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2614. Ice (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2615. Textile products (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2616. Berries and small fruits (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).






Subchapter 7-A: SALE OF COMMODITIES

10 §2621. Misrepresentation of quantity

No person shall sell, offer or expose for sale less than the quantity he represents, nor take any more than the quantity he represents when, as buyer, he furnishes the weight or measure by means of which the quantity is determined. [1973, c. 91, §10 (NEW).]

SECTION HISTORY

1973, c. 91, §10 (NEW).



10 §2622. Misrepresentation of pricing

No person shall misrepresent the price of any commodity or service sold, offered, exposed or advertised for sale by weight, measure or count, nor represent the price in any manner calculated or tending to mislead or in any way deceive a person. [1973, c. 91, §10 (NEW).]

SECTION HISTORY

1973, c. 91, §10 (NEW).



10 §2623. Method of sale

1. Sales of commodities. Except as otherwise provided by the State Sealer, sales of commodities must comply with the following:

A. Commodities in liquid form must be sold by liquid measure or by weight; [2001, c. 491, §1 (NEW).]

B. Commodities not in liquid form must be sold only by weight, by measure or by count; [2009, c. 192, §1 (AMD).]

C. A seller selling commodities in liquid form and using temperature compensators shall have the seller's entire fleet of vehicles equipped with temperature compensators or have prior approval by the State Sealer for regional use of temperature compensators and shall provide accurate and adequate quantity information that permits the buyer to make price and quantity comparisons. Such equipment must be sealed and in use throughout the year; [2009, c. 192, §1 (AMD).]

D. Beginning January 1, 2010 all new delivery vehicles using vehicle tank meters and intended for the retail sale of refined petroleum products in the State must be equipped with automatic temperature compensating meters. A seller selling refined petroleum products and using temperature compensators shall have the seller's entire fleet of vehicles equipped with temperature compensators; and [2009, c. 192, §1 (NEW).]

E. Beginning January 1, 2015 all delivery vehicles using vehicle tank meters and intended for the retail sale of refined petroleum products in the State must be equipped with automatic temperature compensating meters. A seller selling refined petroleum products and using temperature compensators shall have the seller's entire fleet of vehicles equipped with temperature compensators, and they must be in use throughout the year. [2009, c. 192, §1 (NEW).]

[ 2009, c. 192, §1 (AMD) .]

SECTION HISTORY

1973, c. 91, §10 (NEW). 1977, c. 694, §183 (AMD). 2001, c. 491, §1 (RPR). 2009, c. 192, §1 (AMD).



10 §2623-A. Certain wood by-products

A carrier transporting loose sawdust or wood shavings for final delivery to a destination where they will be used in the production of agricultural commodities shall conspicuously label the volume capacity of the vehicle in cubic feet or cords. For the purposes of this section a cord means 128 cubic feet. [1981, c. 288, (NEW).]

Any sale from a vehicle covered by this section shall be accompanied by a sales slip indicating the volume sold. [1981, c. 288, (NEW).]

SECTION HISTORY

1981, c. 288, (NEW).



10 §2624. Sale from bulk

Whenever the quantity is determined by the seller, bulk sales in excess of $20 and all bulk deliveries of heating fuel shall be accompanied by a delivery ticket containing the following information: [1973, c. 91, §10 (NEW).]

1. Name and address. The name and address of the vendor and purchaser;

[ 1973, c. 91, §10 (NEW) .]

2. Date. The date delivered;

[ 1973, c. 91, §10 (NEW) .]

3. Quantity. The quantity delivered and the quantity upon which the price is based, if this differs from the delivered quantity, including when temperature-compensated sales are made, that fact must be stated;

[ 2001, c. 491, §2 (AMD) .]

4. Identity. The identity in the most descriptive terms commercially practicable, including any quality representation made in connection with the sale;

[ 1973, c. 91, §10 (NEW) .]

5. Count. The count of individually wrapped packages if more than one.

[ 1973, c. 91, §10 (NEW) .]

SECTION HISTORY

1973, c. 91, §10 (NEW). 2001, c. 491, §2 (AMD).



10 §2625. Information required on packages

Except as otherwise provided in this chapter or by regulations promulgated pursuant thereto, any package kept for the purpose of sale or offered or exposed for sale shall bear on the outside of the package a definite, plain and conspicuous declaration of: [1973, c. 91, §10 (NEW).]

1. Identity. The identity of the commodity in the package, unless the same can easily be identified through the wrapper or container;

[ 1973, c. 91, §10 (NEW) .]

2. Quantity. The quantity of contents in terms of weight, measure or count;

[ 1973, c. 91, §10 (NEW) .]

3. Name and place of business. The name and place of business of the manufacturer, packer or distributor in the case of any package kept, offered or exposed for sale.

[ 1975, c. 108, (AMD) .]

SECTION HISTORY

1973, c. 91, §10 (NEW). 1975, c. 108, (AMD).



10 §2626. Declarations of unit price on random packages

In addition to the declarations required by section 2625, any package being one of a lot containing random weights of the same commodity and bearing the total selling price of the package shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight. [1973, c. 91, §10 (NEW).]

SECTION HISTORY

1973, c. 91, §10 (NEW).



10 §2627. Advertising packages for sale

Whenever a packaged commodity is advertised in any manner with the retail price stated, there shall be closely and conspicuously associated with the retail price a declaration of quantity as is required by law or regulation to appear on the package. Where a dual declaration is required, only the declaration that sets forth the quantity in terms of the smaller unit of weight or measure need appear in the advertisement. [1973, c. 91, §10 (NEW).]

Whenever a package commodity or consumer commodity, as defined in Title 7, section 523, subsection 3, is advertised for retail sale, there must be a declaration of the price of the item either on each individual item, on the shelf where the item is located or on a placard or sign immediately adjacent to the item. [2009, c. 192, §2 (NEW).]

SECTION HISTORY

1973, c. 91, §10 (NEW). 2009, c. 192, §2 (AMD).



10 §2628. Conformity to national method of sale regulations

The methods, units, terms and other requirements for the sale of commodities, as adopted by the National Conference on Weights and Measures and published in the National Bureau of Standards, or as published in the National Institute of Standards and Technology, "Model State Method of Sale of Commodities Regulation," and supplements or revisions to those publications, shall apply to the sale of commodities in the State of Maine, except insofar as specifically modified, amended or rejected by a regulation issued by the state sealer. [1989, c. 24, §4 (AMD).]

SECTION HISTORY

1973, c. 91, §10 (NEW). 1989, c. 24, §4 (AMD).



10 §2629. Conformity to national packaging and labeling regulations

The packaging and labeling requirements for consumer and nonconsumer packages, as adopted by the National Conference on Weights and Measures and published in the National Bureau of Standards, "Model State Packaging and Labeling Regulation," or in publications of the National Institute of Standards and Technology, successor organization to the National Bureau of Standards, or in any supplements or revisions to those publications, shall apply to any package kept for the purpose of sale or offered or exposed for sale in the State of Maine, except insofar as specifically modified, amended or rejected by a regulation issued by the state sealer. [1989, c. 24, §5 (AMD).]

SECTION HISTORY

1973, c. 91, §10 (NEW). 1989, c. 24, §5 (AMD).



10 §2630. Sale of engine coolants and antifreeze

1. Aversive agent required. A person may not sell or offer to sell in this State any engine coolant or antifreeze that contains more than 10% ethylene glycol unless it includes denatonium benzoate at a minimum of 30 parts per million as a bittering agent within the product so as to render it unpalatable.

[ 2007, c. 336, §1 (NEW) .]

2. Substitute aversive agent authorized. Notwithstanding subsection 1, an aversive agent other than denatonium benzoate may be used in engine coolant or antifreeze if it meets or exceeds the degree of aversion in test subjects obtained by using the formulation of 30 parts per million of denatonium benzoate in antifreeze.

[ 2007, c. 336, §1 (NEW) .]

3. Records of manufacturer and packager. Any manufacturer or packager of engine coolant or antifreeze subject to this section shall maintain a record of the trade name, scientific name and active ingredients of the bittering agent used pursuant to this section. Information and documentation maintained pursuant to this subsection must be furnished to any member of the public upon request.

[ 2007, c. 336, §1 (NEW) .]

4. Limitation of liability. A manufacturer, distributor, recycler or seller of any engine coolant or antifreeze that contains more than 10% ethylene glycol and is required to contain an aversive agent under this section is not liable to any person for any personal injury, death, property damage, damage to the environment or natural resources or economic loss that results from the inclusion of denatonium benzoate or a substitute aversive agent if the aversive agent is included in ethylene glycol engine coolant or antifreeze in concentrations mandated by this section. This subsection does not provide immunity to any person for liability to the extent that the cause of the liability is not related to the inclusion of an aversive agent.

[ 2007, c. 336, §1 (NEW) .]

5. Misconduct negates limitation of liability. The limitation of liability under subsection 4 does not apply if the personal injury, death, property damage, damage to the environment or natural resources or economic loss described under subsection 4 results from willful or reckless misconduct by the manufacturer, distributor, recycler or seller of the ethylene glycol engine coolant or antifreeze.

[ 2007, c. 336, §1 (NEW) .]

6. Exceptions. This section does not apply to the sale of a motor vehicle that contains engine coolant or antifreeze.

[ 2007, c. 336, §1 (NEW) .]

7. Effective date.

[ 2011, c. 691, Pt. A, §3 (RP) .]

SECTION HISTORY

2007, c. 336, §1 (NEW). 2011, c. 691, Pt. A, §3 (AMD).



10 §2631. Conformity to national engine fuels and automotive lubricants regulations

The engine fuel and automotive lubricants requirements, as adopted by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology uniform regulation "Uniform Engine Fuels and Automotive Lubricants Regulation," apply to any internal combustion engine fuels, lubricating oils or other similar products stored, sold, distributed, transported, exposed for sale or offered for sale, distribution or transportation in the State, except as specifically modified, amended or rejected by a regulation issued by the state sealer. [2009, c. 192, §3 (NEW).]

SECTION HISTORY

2009, c. 192, §3 (NEW).






Subchapter 8: DEALERS AND REPAIRMEN

10 §2651. Registration; certificates

Any person wishing to be registered as a dealer or repairman shall make application to the state sealer upon forms provided by the state sealer, furnishing such pertinent information as may be required and each application must be accompanied by an annual fee of $25. Upon approval, the state sealer shall issue to the applicant a registration certificate that expires on December 31st, or in the manner provided in the Maine Administrative Procedure Act, Title 5, chapter 375, whichever is later, unless sooner suspended or revoked under section 2655. A registration may be issued for a one-year, 2-year or 3-year period. Registrations for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year registration is 2 times the annual fee. The fee for a 3-year registration is 3 times the annual fee. [1997, c. 454, §7 (AMD).]

SECTION HISTORY

1977, c. 694, §184 (AMD). 1989, c. 888, §6 (AMD). 1997, c. 454, §7 (AMD).



10 §2652. Handling of condemned devices; disposition

A dealer or repairman who accepts weighing or measuring devices, which have been condemned by the state sealer in trade for new or used weighing or measuring devices, and which are intended to be dismantled or destroyed, upon receipt thereof, shall remove the condemned tags. Such condemned tags shall be returned to the state sealer within 10 days thereafter, with a statement describing the weighing or measuring device, giving the number of the weighing or measuring device, if obtainable, and the name and address of the former owner or user from whom it was received. There shall be furnished a statement of what disposition has been made of the weighing or measuring device.



10 §2653. Reports to state sealer

Every dealer or repairman, within 10 days after the making of a repair, adjustment or the sale and delivery of a new, repaired, rebuilt, exchanged or used weighing or measuring device, shall notify, in writing, the state sealer, giving the name and address of the person, firm, copartnership, corporation or association for whom such repair has been made, or to whom a repaired, rebuilt, adjusted, exchanged or used weighing or measuring device has been sold or delivered. The dealer or repairman shall make a written statement that the same has been so altered, rebuilt or repaired as to conform to the standard specifications and regulations of the state sealer. Every dealer and repairman, registered pursuant to section 2651, shall submit to the state sealer the name and address of every person, firm, copartnership, corporation or association for whom weighing or measuring devices are adjusted, repaired, rebuilt or to whom a new, adjusted, repaired, rebuilt, exchanged or used weighing or measuring device has been sold or delivered.



10 §2654. Calibration of testing equipment; certificate

A dealer or repairman shall submit his testing equipment at least once a year to the office of the state sealer for comparison and calibration with the standard maintained by such state sealer. After comparison and calibration, the state sealer shall issue to such dealer or repairman a certificate of his findings.



10 §2654-A. Retail vehicle tank metering devices

A repairman registered and otherwise regulated under this subchapter may test and calibrate retail vehicle tank metering devices for the delivery of petroleum products, provided that the state sealer has determined that the repairman is qualified, on the basis of his competency and his proper use of correct equipment, to perform those tests and calibrations. The state sealer shall note his determination of that qualification on the repairman's registration certificate and shall make a new determination of qualification each time the certificate is renewed. [1985, c. 33, §1 (NEW).]

Such a metering device which has been tested and, if necessary, calibrated by a repairman in accordance with this section shall not be tested or calibrated by the state sealer within the 12-month period following the date of the testing and calibration unless testing or calibration by the state sealer is requested by the owner or operator of the device, except that the state sealer may test and, if necessary, calibrate any such device for the purpose of evaluating the competency of any repairman or for the purpose of investigation of a complaint. When the state sealer tests or calibrates such a device for those purposes, he shall not charge any fee if the device has been tested and, if necessary, calibrated within the previous 12 months and he finds the device to be correct. [1985, c. 33, §1 (NEW).]

SECTION HISTORY

1985, c. 33, §1 (NEW).



10 §2655. Suspension or revocation of registration of dealers or repairmen

The state sealer is authorized to refuse to renew the certificate of any registered dealer or repairman when he is satisfied, after providing notice and opportunity for a hearing in a manner consistent with the Maine Administrative Procedure Act as to adjudicatory hearings, that the registrant has violated this subchapter or is found to be an incompetent, inefficient, unscrupulous or unsuitable person to be engaged as a dealer or repairman. The District Court, upon complaint of the state sealer or the Attorney General, is authorized to suspend or revoke the certificate of any registered dealer or repairman on the same grounds. [1977, c. 694, §185 (RPR); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1977, c. 694, §185 (RPR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



10 §2656. Penalties

1. Violation of subchapter; first and subsequent offenses. The following penalties apply to violations of this subchapter.

A. A person who violates a provision of this subchapter commits a civil violation for which a fine of not more than $100 may be adjudged. [2003, c. 452, Pt. E, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates a provision of this subchapter after having previously violated this subchapter commits a civil violation for which a fine of not more than $200 may be adjudged. [2003, c. 452, Pt. E, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. E, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Conducting business without license; first and subsequent offenses. A person may not conduct a business of dealer or repairman without having a certificate in full force.

A. A person who violates this subsection commits a civil violation for which a fine of not more than $100 may be adjudged. [2003, c. 452, Pt. E, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this subsection after having previously violated this subsection commits a civil violation for which a fine of not more than $200 may be adjudged. [2003, c. 452, Pt. E, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. E, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §E8 (RPR).






Subchapter 9: FEES

10 §2701. Schedule

The Commissioner of Agriculture, Conservation and Forestry is authorized, after consultation with municipal authorities and representatives of industry, to hold a public hearing for the purpose of establishing fees of the state sealer and the sealers of weights and measures for testing weights and measures to be paid by the person for whom the service is rendered. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

Promulgation and establishment of fees shall follow the procedure and be subject to the requirements as to rulemaking of the Maine Administrative Procedure Act. [1977, c. 694, §186 (AMD).]

No sealer shall charge a fee provided by this section unless he has adequate equipment to test accurately and which equipment has been approved to perform the service rendered by the state sealer.

The state sealer or sealers shall not charge a fee for testing or calibrating, weighing and measuring devices which have been calibrated or tested and approved within a period of 3 months from time of approval, provided the same are found to be correct, except fees for testing or calibrating retail vehicle tank metering devices tested or calibrated by a repairman in accordance with section 2654-A shall be charged as provided in that section. [1985, c. 33, §2 (AMD).]

When any person requests an inspection of any measuring device, the state sealer, deputy or inspector is authorized to charge an amount sufficient to cover the cost of actual expense incurred in performing this special service, including mileage, lodging and meals, in addition to the inspection fees described.

All fees and expenses collected under this chapter by the state sealer shall be deposited in the General Fund. [1979, c. 672, Pt. A, §48 (RPR).]

SECTION HISTORY

1969, c. 332, (AMD). 1977, c. 694, §186 (AMD). 1979, c. 672, §A48 (AMD). 1979, c. 731, §19 (AMD). 1985, c. 33, §2 (AMD). 2011, c. 657, Pt. W, §6 (REV).



10 §2702. Penalty for failure to pay

1. Payment for services rendered. A person, firm or corporation for whom scales, weights and measures or any weighing or measuring devices have been tested by a local sealer of weights and measures may not neglect or refuse to pay for the services rendered.

[ 2003, c. 452, Pt. E, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person, firm or corporation who violates subsection 1 commits a civil violation for which a fine of $3 plus costs must be adjudged. [2003, c. 452, Pt. E, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person, firm or corporation who violates subsection 1 after having previously violated subsection 1 commits a civil violation for which a fine of not less than $10 plus costs and not more than $20 plus costs must be adjudged. [2003, c. 452, Pt. E, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. E, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §E9 (RPR).






Subchapter 10: ENFORCEMENT AND JURISDICTION

10 §2751. Offenses and penalties

A person who violates the following enumerated provisions or any provision of this chapter or rules adopted pursuant thereto, for which a specific penalty has not been prescribed, commits a civil violation for which a forfeiture must be adjudged in an amount not less than $50 nor more than $2,000. [1991, c. 650, §1 (AMD).]

A person may not: [1991, c. 650, §1 (AMD).]

1. Use or have in possession. Use or have in possession for use in commerce any incorrect weight or measure;

[ 1973, c. 91, §11 (RPR) .]

2. Remove tag, seal or mark. Remove any tag, seal or mark from any weight or measure without specific written authorization from the proper authority;

[ 1973, c. 91, §11 (RPR) .]

3. Hinder or obstruct. Hinder or obstruct any weights and measures official in the performance of that official's duties;

[ 1991, c. 650, §1 (AMD) .]

4. Use of scale. Use any scale that requires permanent installation that has been relocated without first having the same tested and approved by the state sealer or a sealer;

[ 1991, c. 650, §1 (AMD) .]

5. Sale of less quantity represented. Sell, or offer or expose for sale, less than the quantity the person represents of any commodity, thing or service;

[ 1991, c. 650, §1 (AMD) .]

6. Take more quantity as buyer. Take more than the quantity the person represents of any commodity, thing or service when, as a buyer, the person furnishes the weight or measure by means of which the amount of the commodity, thing or service is determined; or

[ 1991, c. 650, §1 (AMD) .]

7. Commodity in unlawful condition. Keep for the purpose of sale, advertise or offer or expose for sale, or sell any commodity, thing or service in a condition or manner contrary to law or rule.

[ 1991, c. 650, §1 (AMD) .]

SECTION HISTORY

1965, c. 178, §2 (AMD). 1973, c. 91, §11 (RPR). 1973, c. 654, §2 (AMD). 1991, c. 650, §1 (AMD).



10 §2752. Jurisdiction

The District Court and the Superior Court shall have concurrent jurisdiction of prosecutions for all offenses against the laws pertaining to weights and measures.



10 §2753. Injunction

The state sealer is authorized to apply to any court of competent jurisdiction for a temporary or permanent injunction restraining any person from violating any provision of this chapter or any rule promulgated pursuant to this chapter. [1983, c. 804, §12 (AMD).]

SECTION HISTORY

1973, c. 91, §12 (NEW). 1983, c. 804, §12 (AMD).



10 §2754. Presumptive evidence

Whenever there shall exist a weight or measure or weighing or measuring device in or about any place in which or from which buying or selling is commonly carried on, there shall be a rebuttable presumption that such weight or measure or weighing or measuring device is regularly used for the business purposes of that place. [1973, c. 91, §12 (NEW).]

SECTION HISTORY

1973, c. 91, §12 (NEW).



10 §2755. Regulations to be unaffected by repeal or prior enabling statute

The adoption of this Act or any of its provisions shall not affect any regulations promulgated pursuant to the authority of any earlier enabling statute unless inconsistent with this Act or modified or revoked by the state sealer. [1973, c. 91, §12 (NEW).]

SECTION HISTORY

1973, c. 91, §12 (NEW).









Chapter 503: MILK AND MILK CONTAINERS

Subchapter 1: GENERAL PROVISIONS

10 §2801. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A97 (AMD). 1999, c. 362, §17 (RP).






Subchapter 2: STANDARDS

10 §2851. Rules and regulations; tests (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2852. Standard measure (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2853. Capacity of milk bottles and jars (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).






Subchapter 3: TESTING

10 §2901. Regulations on testing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §187 (AMD). 1999, c. 362, §17 (RP).



10 §2902. Taking of samples (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2903. Testing equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2904. Access (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2905. Babcock tester's license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §188 (AMD). 1999, c. 362, §17 (RP).



10 §2906. Composite test period (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).






Subchapter 4: MARKING AND STAMPING

10 §2951. Marking and proving of measures and cans (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2952. Marking milk containers; sealing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §189 (AMD). 1999, c. 362, §17 (RP).



10 §2953. -- penalty for violation (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2954. Marking of bottles and jars sealed by manufacturer; bond (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2955. Marking of glassware (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A98 (AMD). 1981, c. 186, (RPR). 1999, c. 362, §17 (RP).






Subchapter 5: ENFORCEMENT AND JURISDICTION

10 §3001. Sale or use of bottles not complying with law (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §3002. Prosecutions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §20 (AMD). 1999, c. 362, §17 (RP).



10 §3003. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §3004. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 650, §2 (AMD). 1999, c. 362, §17 (RP).












Part 7: LIENS

Chapter 601: BRICK

10 §3201. Labor and materials

Whoever performs labor or furnishes labor or wood for manufacturing and burning bricks has a lien on such bricks for such labor and wood for 30 days after the same are burned, suitable for use, provided said bricks remain in the yard where burnt. Such lien shall take precedence over all other claims and of all attachments and encumbrances not made to secure a similar lien and may be enforced by attachment within the time aforesaid.






Chapter 603: BUILDINGS, LOTS, WHARVES AND PIERS; LABOR AND MATERIALS

10 §3251. Lien established

Whoever performs labor or furnishes labor or materials, including repair parts of machines used, or performs services as a surveyor, an architect, a forester licensed under Title 32, chapter 76 or an engineer, or as a real estate licensee, or as an owner-renter, owner-lessor, or owner-supplier of equipment used in erecting, altering, moving or repairing a house, building or appurtenances, including any public building erected or owned by any city, town, county, school district or other municipal corporation, or in constructing, altering or repairing a wharf or pier, or any building thereon, including the surveying, clearing, grading, draining, excavating or landscaping of the ground adjacent to and upon which any such objects are constructed, or in selling any interest in land, improvements or structures, by virtue of a contract with or by consent of the owner, has a lien thereon and on the land on which it stands and on any interest such owner has in the same, to secure payment thereof, with costs. If the owner of the building has no legal interest in the land on which the building is erected or to which it is moved, the lien attaches to the building, and if the owner of the wharf or pier has no legal interest in the land on which the wharf or pier is erected, the lien attaches to the wharf or pier, and in either case may be enforced as provided. If the owner of such land, building, wharf or pier, so contracting, is a minor or married woman, such lien exists and such minority or coverture does not bar a recovery in any proceeding brought to enforce it. [2015, c. 56, §1 (AMD).]

SECTION HISTORY

1971, c. 421, (AMD). 1991, c. 280, (AMD). 1993, c. 137, §1 (AMD). 1997, c. 264, §1 (AMD). 2015, c. 56, §1 (AMD).



10 §3252. Prevention of lien

If the labor, materials or services were not furnished by a contract with the owner of the property affected, the owner may prevent such lien for labor, materials or services not then performed or furnished, by giving written notice to the person performing or furnishing the same that he will not be responsible therefor.



10 §3253. Dissolution unless claim filed

1. Filing of claim. The lien under section 3252 is dissolved unless the claimant, within 90 days after ceasing to labor, furnish materials or perform services:

A. Files in the office of the register of deeds in the county or registry district in which the building, wharf or pier is situated a true statement of the amount due the claimant, with all just credits given, together with a description of the property intended to be covered by the lien sufficiently accurate to identify it and the names of the owners, if known. The statement must be subscribed and sworn to by the person claiming the lien, or by someone in the claimant's behalf, and recorded in a book kept for that purpose by the register of deeds for the county or registry district, who is entitled to the same fees as for recording mortgages; and [2005, c. 287, §1 (NEW).]

B. Provides a copy of the statement under paragraph A to the owner or owners by ordinary mail. For purposes of this paragraph, a post office certificate of mailing the notice to the owner is conclusive proof of receipt by the owner. [2005, c. 287, §1 (NEW).]

[ 2005, c. 287, §1 (NEW) .]

2. Exemption for contract with owner. This section does not apply when the labor, materials or services are furnished by a contract with the owner of the property affected.

[ 2005, c. 287, §1 (NEW) .]

SECTION HISTORY

1975, c. 91, §1 (AMD). 2005, c. 287, §1 (RPR).



10 §3254. Inaccuracy does not void lien if reasonably certain

No inaccuracy in such statement relating to said property, if the same can be reasonably recognized, or in stating the amount due for labor, materials or services invalidates the proceedings, unless it appears that the person making it willfully claims more than his due.



10 §3255. Liens preserved and enforced by action

1. Enforcement by action. The liens mentioned in sections 3251 to 3254 may be preserved and enforced by action against the debtor and owner of the property affected and all other parties interested therein, filed with the Superior Court or District Court clerk in the county or division where the house, building or appurtenances, wharf, pier or building thereon on which a lien is claimed is situated within 120 days after the last of the labor or services are performed or labor, materials or services are so furnished, except as provided in section 3256. If the labor, materials or services were not performed or furnished by a contract with the owner of the property affected, the claimant may not serve the complaint and summons, as provided in the Maine Rules of Civil Procedure, on the owner until 30 days after the date of filing of the complaint and any deadline for filing a return of service on the owner provided in the Maine Rules of Civil Procedure is tolled for 30 days.

[ 2005, c. 287, §2 (AMD) .]

2. Bona fide purchaser. Any person who is a bona fide purchaser for value of a house, building or appurtenances, a public building erected or owned by any city, town, county, school district or other municipal corporation, or a wharf or pier or any building thereon, including the ground adjacent to and upon which any such objects are constructed, takes title free of the lien described in this chapter unless, before the bona fide purchaser takes title to the premises on which such lien attaches:

A. The person performing or furnishing that labor, materials or services either has filed the notice required by section 3253 or has filed a notice in the office of the register of deeds in the county or registry district in which these premises are located setting forth a description of the property sufficiently accurate to identify it; the names of the owners; that the claimant is going to perform or furnish, is performing or furnishing or has performed or furnished labor, materials or services; and that the claimant may claim a lien therefor; and [2005, c. 311, §1 (NEW).]

B. If an action to enforce the lien has been commenced in accordance with this section, notice has been provided in accordance with section 3261. [2005, c. 311, §1 (NEW).]

If the claimant is a real estate licensee, the claimant shall also send notice by certified mail, return receipt requested, or provide actual written notice as described in this subsection to the bona fide purchaser before the purchaser takes title to the premises on which the claimant's lien attaches. If notice is not provided, the purchaser takes title free of this lien. If notice provided by this subsection is filed, the lien claimant must also comply with the notice requirements of section 3253 and institute the legal action required by subsection 1 to the extent that this compliance is required in order to preserve the claimant's lien claim. The notice provided by this subsection is only effective relative to a bona fide purchaser for value for the period of 120 days from the date of recording thereof provided that this notice may again be recorded any number of times, but further notices are also only effective relative to a bona fide purchaser for value for the period of 120 days each from the date of their respective recordings.

[ 2005, c. 311, §1 (RPR) .]

3. Notice to owner. If the labor, materials or services were not performed or furnished by a contract with the owner of the property affected, the lien described in this chapter may only be enforced against the property affected to the extent of the balance due to the person with whom the owner has directly contracted to perform or furnish the labor, materials and services on which that lien claim is based. The defense established by this subsection shall only be available with respect to sums paid by the owner to the person with whom the owner has directly contracted where payment was made prior to commencement of an action to enforce such lien by the person performing or furnishing labor, materials or services without a contract with the owner or a written notice from the person performing or furnishing labor, materials or services without a contract with the owner which sets forth a description of the property sufficiently accurate to identify it; the names of the owners; that the person giving notice is going to perform or furnish, is performing or furnishing or has performed or furnished labor, materials or services; that the person giving notice may claim a lien therefor and which shall contain the following warning at the top of the notice:

Under Maine law, your failure to assure that ................................................................................ (name of the claimant giving notice) is paid before further payment by you to ................................................................................ (name of contractor) may result in your paying twice.

In no case shall the total amount due from the owner to those performing or furnishing labor, materials or services without a contract with the owner exceed the balance due from the owner to the person with whom he has directly contracted at the time of service of process on the owner in a lien action or receipt of the written notice described above, whichever occurs first.

If the owner does not reside in the place where the property is located, but has a known agent therein, notice may be given to the agent or to the owner at the place where he resides. If the notice provided by this subsection is given, the lien claimant must also comply with the notice requirements of section 3253 and commence the legal action required by subsection 1 to the extent that this compliance is required in order to preserve his lien claim.

This subsection shall not apply where labor, materials or services are performed or furnished to the premises for a business, commercial or industrial purpose unless the owner resides on the premises affected.

[[PL 1975, c. 734 (NEW).].]

[ 1975, c. 734, (NEW) .]

SECTION HISTORY

1973, c. 310, (AMD). 1975, c. 91, §2 (AMD). 1975, c. 734, (RPR). 1981, c. 585, §2 (AMD). 1993, c. 137, §2 (AMD). 2005, c. 287, §2 (AMD). 2005, c. 311, §1 (AMD).



10 §3256. Extension of lien

When the owner dies, is adjudicated a bankrupt or a warrant in insolvency issues against his estate within the 120 days and before the commencement of an action, the action may be commenced within 90 days after such adjudication, or after notice given of the election or appointment of the assignee in insolvency, executor or administrator, or the revocation of the warrant. The lien shall be extended accordingly. [1975, c. 91, §3 (AMD).]

SECTION HISTORY

1975, c. 91, §3 (AMD).



10 §3257. Allegations of complaint; joinder of parties

The complaint shall state that the plaintiff claims a lien on the house, building or appurtenances, or on the wharf, pier or building thereon, as the case may be, described therein, and the land on which it stands, for labor or services performed or for labor, materials or services furnished, in erecting, altering, moving or repairing said house, building or appurtenances, or in constructing, altering or repairing said wharf, pier or building thereon, as the case may be; whether it was by virtue of a contract with or by consent of the owner, and if not, that the claimant has complied with section 3253. The complaint shall pray that the property be sold and the proceeds applied to the discharge of such lien. Two or more lienors may join in filing and prosecuting such a complaint. Other lienors may be made parties. Other lienors may become parties and preserve and enforce their liens on said property, provided their complaints therefor, setting forth their claims in substance as required in a complaint be filed with the clerk within 120 days after the last labor or services are performed or the last labor, materials or services are furnished by them or within the additional time prescribed in section 3256. If a court finds that in the interest of justice an action claiming a lien on property should be located in another court of this State, the court making the finding may transfer the action to the other court. The court may consolidate 2 or more actions claiming liens on the same property into one proceeding, if justice shall so require. Any mortgagee or other person having a claim upon, or interested legally or equitably in, said property may be made a party. The court shall have power to determine all questions of priority of lien or interest, if any, between parties to the proceeding. [1981, c. 585, §3 (AMD).]

SECTION HISTORY

1975, c. 91, §4 (AMD). 1981, c. 585, §3 (AMD).



10 §3258. Determination of amount; jury trial

The court shall determine the amount for which each lienor has a lien upon the property by jury trial, if either party so requests in complaint or answer; otherwise in such manner as the court shall direct. Such determination shall be conclusive as to the fact and amount of the lien, subject to appeal as in other actions. Any lienor may contest another lienor's claim upon issues framed under direction of the court.



10 §3259. Sale of property; redemption; pro rata shares

If it is determined that the parties or any of them, claiming a lien, have a lien upon said building and land or upon said wharf, pier, building and land, the court may decree that said property, or such interest in it as is subject to the liens or any of them, shall be sold, and shall prescribe the place, time, terms, manner and conditions of such sale. The court may order an adjournment of such sale from time to time, or the manner and conditions of any adjournment of such sale may be prescribed in the decree. A deed of the officer of the court, appointed to make such sale, recorded in the registry of deeds where the land lies, within 3 months after the sale, shall convey all the title of the debtor and the owner in the property ordered to be sold. If justice requires, the court may provide in the order of sale that the owner shall have a right to redeem the property from such sale within a time fixed in the order of sale. If the court shall determine that the whole of the land on which the lien exists is not necessary therefor, it shall describe in the order of sale a suitable lot therefor; and only so much shall be sold. The lienors shall share pro rata, provided their complaints or motions therefor are filed with the clerk of the court in which the order of sale is granted prior to the order of sale and within the time mentioned in sections 3255, 3256 and 3257. The court may make such decree in regard to costs as is equitable. [1981, c. 585, §4 (AMD).]

SECTION HISTORY

1981, c. 585, §4 (AMD).



10 §3260. Deficiency; judgment for balance

If the proceeds of the sale after payment of costs and expenses of sale are insufficient to pay the lien claims and costs in full, the court may render judgment against the debtor in favor of each individual lienor for the balance of his claim and costs remaining unpaid, and may issue executions therefor. If the proceeds of sale, after the payment of costs and expenses of sale, are more than sufficient to pay the lien claims and all costs in full, the balance remaining shall be paid to the person or persons legally or equitably entitled thereto.



10 §3261. Certificate to be filed with register of deeds

1. Certificate of court clerk. When a complaint provided for in chapters 601 to 631 in which a lien is claimed on real estate is filed with the Superior Court or District Court clerk, the clerk shall forthwith, upon written request of the plaintiff's attorney, file a certificate setting forth the names of the parties, the date of the complaint and of the filing of the complaint and a description of the real estate as described in the complaint in the registry of deeds for the county or district in which the land is situated.

[ 2005, c. 311, §2 (NEW) .]

2. Notice of lien complaint. When a complaint has been filed with the Superior Court or District Court pursuant to this chapter, the claimant shall, within 60 days of the date on which the complaint was filed, cause to be recorded in the registry of deeds for the county or district in which the land is situated either:

A. A certificate of the court clerk in accordance with subsection 1; [2005, c. 311, §2 (NEW).]

B. An affidavit of the claimant or claimant's attorney setting forth the name of the court in which the complaint was filed, the names of the parties, the date of the complaint and of the filing of the complaint, a description of the real estate as described in the complaint and the name, address and telephone number of the claimant or the claimant's attorney; or [2005, c. 311, §2 (NEW).]

C. An attested copy of the complaint. [2005, c. 311, §2 (NEW).]

[ 2005, c. 311, §2 (NEW) .]

3. Failure to file notice of lien complaint. The failure to file notice of a lien complaint in accordance with subsection 2 does not invalidate a lien, but if notice of the filing of a lien complaint is not recorded in the registry of deeds in accordance with this section before a bona fide purchaser takes title to the premises, the bona fide purchaser for value takes title free of the lien.

[ 2005, c. 311, §2 (NEW) .]

SECTION HISTORY

1967, c. 106, (AMD). 1981, c. 585, §5 (AMD). 2005, c. 311, §2 (RPR).



10 §3262. Enforcement by attachment

In addition to the remedy provided, the liens mentioned in sections 3251 to 3254 may be enforced by attachment in actions commenced in any court having jurisdiction in the county or division where the property on which a lien is claimed is situated, which attachment shall be made within 180 days after the last of the labor or services are performed, or labor, materials or services are furnished, and not afterwards, except as provided in section 3256. [1981, c. 585, §6 (AMD).]

SECTION HISTORY

1975, c. 91, §5 (AMD). 1981, c. 585, §6 (AMD).



10 §3263. Petition for release

Any owner of a building, wharf, pier or real estate upon which a lien is claimed may petition in writing the judge or justice of the court in which the lien action is filed setting forth the name of the lienor, the court and county or division in which the action is pending, the fact that a lien is claimed thereon under sections 3251 to 3254, the particular building, wharf, pier or real estate, and his interests therein, its value and his desire to have it released from said lien. The judge or justice shall issue a written notice which shall be served on the lienor or his attorney 10 days at least prior to the time fixed therein for a hearing. At the hearing, the judge or justice may order such owner to give bond to the lienor in such amount and with such sureties as he may approve, conditioned to pay the amount for which such lienor may be entitled to a lien as determined by the court, with his costs in the action, within 30 days after final decree or judgment. The clerk shall give the plaintiff an attested copy of the complaint and proceedings, with a certificate under seal of the court attached thereto, that such bond has been duly filed in his office. The record of such copy and certificate in the registry of deeds, in the county or district where such real estate or interest therein lies, vacates the lien. [1981, c. 585, §7 (AMD).]

SECTION HISTORY

1981, c. 585, §7 (AMD).



10 §3264. Consolidation of actions

When 2 or more proceedings are pending at the same time, in whatever court or courts, to enforce liens on the same house, building or appurtenances, wharf, pier and building thereon, upon complaint of any lienor who has commenced such proceedings, or of the owner of the building, wharf or pier, a Justice of the Superior Court or Judge of the District Court after notice and hearing may, if justice requires it, order all such actions to be transferred to the Superior Court or District Court and require the parties in all such proceedings, in whatever court commenced, to plead substantially in the manner prescribed in section 3257, and thereafter all the proceedings shall be in accordance with said section and sections 3265, 3451, 3452, 3501 and 3601. While such complaint is pending all such actions shall stand continued. [1981, c. 585, §8 (AMD).]

SECTION HISTORY

1981, c. 585, §8 (AMD).



10 §3265. Sale on execution; several judgments; redemption

When a judgment is rendered in any action authorized by chapters 601 to 631 against any house, building or appurtenances, wharf, pier or building thereon, and the land on which it stands, or any interest that the owner of such house, building or appurtenances, wharf or pier has in such land, said property shall be taken and sold on execution in the same manner that rights of redeeming mortgaged real estate may be taken and sold. If 2 or more such judgments are rendered at the same term of the same court, the court shall direct in writing on which execution the property shall be sold, and in that event, and in the event that the officer holding any execution recovered under chapters 601 to 631 shall be notified in writing by any lienor who has caused said property to be attached or who has filed his action claiming a lien as provided, that he claims a portion of the proceeds of the sale, said officer, unless all owners of such judgments and all lienors so notifying such officer otherwise direct, shall thereupon sell said property and after deducting the fees and expenses of sale, shall return the balance into the court of highest jurisdiction in which any such lien action is pending or in which such a lien judgment has been rendered, and such court shall distribute such fund pro rata among the lienors who shall satisfactorily prove their right to share in the same. The court issuing execution on which the sale is made may fix the time within which the owner shall have the right to redeem the property from such sale. The court distributing the fund may make such decree in regard to costs as is equitable. Any balance not required to pay such lien claims and costs shall be paid to the person or persons legally or equitably entitled thereto.



10 §3266. Action or lien

Any action or lien provided for or regulated under this chapter may be taken by an individual, or individuals, or may be taken on the behalf of individuals by a labor organization having the duty to represent such individual under federal law or by collective bargaining agreement. [1973, c. 551, (NEW).]

SECTION HISTORY

1973, c. 551, (NEW).



10 §3267. Liens for labor

Liens for labor described in this chapter shall include compensation for labor in the form of wages and all fringe benefits either payable to or on behalf of the laborer, including health plans, health and accident plans, retirement and retirement plans, vacation plans or funds, insurance of all kinds and all other fringe benefits. [1973, c. 551, (NEW).]

SECTION HISTORY

1973, c. 551, (NEW).



10 §3268. Action brought by labor organization

No action brought by a labor organization under this chapter shall be settled, dismissed or disposed of without the approval of the court. [1973, c. 551, (NEW).]

SECTION HISTORY

1973, c. 551, (NEW).



10 §3269. Limitations

Sections 3266, 3267 and 3268 shall not apply to: [1973, c. 551, (NEW).]

1. Buildings. Any building designed for occupancy by not more than 4 families and its appurtenances;

[ 1973, c. 551, (NEW) .]

2. Claims. Any claim or a portion of a claim which does not meet the time requirements of sections 3253 and 3256.

[ 1973, c. 551, (NEW) .]

SECTION HISTORY

1973, c. 551, (NEW).






Chapter 605: CANNED GOODS

10 §3301. Canned corn, grains and fruit

Whoever furnishes corn or other grain or fruit for canning or preservation otherwise has a lien on such preserved article and all with which it may have been mingled for its value when delivered, including the cans and other vessels containing the same and the cases, for 30 days after the same has been delivered and until it has been shipped on board a vessel or laden in a car, which lien may be enforced by attachment within that time.






Chapter 606: POTATO LIEN LAW

10 §3321. Purpose

The Legislature finds that the potato industry has a substantial and unique effect on the economy of the entire State and Aroostook County in particular. A large number of people in Maine are directly or indirectly dependent upon the potato industry. In the recent past, a number of potato producers have been very adversely affected by the failure of processors of potatoes to compensate producers for the raw product contracted and delivered to the processor. As a result, some producers have been forced out of business as a way of life and as a means of earning a livelihood. [1975, c. 725, (NEW).]

The Legislature intends through this legislation to provide producers of potatoes with a limited guarantee of payment for the raw product contracted by and delivered to a processor. This legislation is designed to afford limited protection for producers and thereby promote the general welfare of the State which is dependent upon the potato industry and the producer. [1975, c. 725, (NEW).]

SECTION HISTORY

1975, c. 725, (NEW).



10 §3322. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1975, c. 725, (NEW).]

1. Commissioner. "Commissioner" shall mean the Commissioner of Agriculture, Conservation and Forestry.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

2. Farm product or raw product. "Farm product or raw product" shall mean potatoes.

[ 1975, c. 725, (NEW) .]

3. Finished product. "Finished product" shall mean any manufactured or processed form of potatoes.

[ 1975, c. 725, (NEW) .]

4. Inventory. "Inventory" has the same meaning as defined in Title 11, section 9-1102, subsection (48).

[ 1999, c. 699, Pt. D, §6 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

5. Processor. "Processor" means any person other than a consumer who purchases or contracts to purchase potatoes for processing or manufacturing which changes the physical form that the raw product possessed when harvested. The effects of the following operations shall be considered as changing the physical form possessed by such raw products when harvested: Chopping, slicing, cutting, dicing, mashing, removing skin or peel, frying or otherwise cooking, freezing, canning, dehydrating or comparable methods of preparation for marketing in what is generally considered to be a processed form.

[ 1975, c. 725, (NEW) .]

SECTION HISTORY

1975, c. 725, (NEW). 1999, c. 699, §D6 (AMD). 1999, c. 699, §D30 (AFF). 2011, c. 657, Pt. W, §6 (REV).



10 §3323. Producer's lien attached to processed agricultural goods

Every producer of potatoes which the producer grows, harvests and sells to any processor under contract, express or implied, has a lien upon such product and upon all processed or manufactured forms of potatoes for his labor, care and expense in growing and harvesting the raw product. The producer's lien attached to the finished product shall be the full extent of the agreed price, if any, or the unpaid balance of the agreed price of the raw product delivered to the processor. If there is no agreed price or a method for determining it which is agreed upon, the extent of the lien shall be the full value of the raw product as of the date of delivery and shall be determined by the commissioner upon notice and opportunity for a hearing, provided in a manner consistent with the provisions as to adjudicatory proceedings of the Maine Administrative Procedure Act. [1977, c. 694, §190 (AMD).]

SECTION HISTORY

1975, c. 725, (NEW). 1977, c. 694, §190 (AMD).



10 §3324. Attachment of lien

Except as herein provided, the producer lien, attached to the finished product manufactured or processed by a processor shall take effect immediately upon notification by a producer within 10 business days from the date specified in the contract, express or implied, for payment of insufficient or no payment to the producer for the raw product delivered to the processor. If the producer fails to notify the commissioner within the time period specified in this section or if the commissioner, following an investigation finds that there is no evidence of insufficient payment or no payment to a producer, the lien established in this chapter shall not be in effect. [1977, c. 1, §1 (AMD).]

1. Notice of lien. All producer liens against the inventories of all potato processors in this State shall be filed with the Department of Agriculture, Conservation and Forestry and shall be deemed public information for the purposes of this chapter.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1975, c. 725, (NEW). 1977, c. 1, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV).



10 §3325. Preference of liens

The producer's lien is a preferred lien attached to the finished product in inventory and to the proceeds thereof to the full extent of the price of the raw product delivered to the processor and shall be preferred to all other liens, claims or encumbrances except for the liens or security interests of financial institutions chartered by the Federal Government or by any state of the United States, including, without limitation, trust companies, commercial banks, savings banks and savings and loan associations, and commercial finance companies and other institutional lenders, granted upon the inventory of a processor and all proceeds and products thereof to secure existing and future loans, advances and all other indebtedness of the processor to financial institutions, as described when such liens are granted to such financial institutions prior to notification by the producer to the commissioner of insufficient or no payment for the product delivered to the processor. [1977, c. 1, §2 (RPR).]

If any financial institution described in this section shall foreclose upon its lien, the proceeds realized after foreclosure shall be applied first to satisfy all producers' liens having priority over the lien of the financial institution and then to satisfy the lien of the financial institution. The balance of the proceeds, if any, shall be remitted to the Commissioner of Agriculture, Conservation and Forestry or his designee for distribution to producers having liens approved by the commissioner under section 3324 in the order of their priority. Any surplus remaining thereafter shall be remitted to the processor. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1975, c. 725, (NEW). 1977, c. 1, §2 (RPR). 2011, c. 657, Pt. W, §6 (REV).



10 §3326. Duration of lien

Except as herein provided in section 3324, the lien of a producer shall remain in effect until the producer receives payment that satisfies the total claim of the producer against the processor. [1975, c. 725, (NEW).]

SECTION HISTORY

1975, c. 725, (NEW).



10 §3327. Personal action to recover debt

This chapter does not impair or affect the right of any claimant that possesses a lien to maintain a personal action to recover such debt against a processor, either in an action to foreclose his lien or in a separate action. He is not required to state in his affidavit to procure an attachment that his demand is not secured by a lien. [1975, c. 725, (NEW).]

1. Collections credited to claims. The judgment, if any, which is obtained by the plaintiff in such personal action, or personal judgment which is obtained in such lien action, does not impair or merge any lien right or claim which is held by such plaintiff. Any money which is collected on the judgment shall be credited on the amount of such lien or claims in any action which is brought to enforce the lien or in any action which is filed pursuant to this chapter by the commissioner.

[ 1975, c. 725, (NEW) .]

2. Posting of bonds. In an action that is filed by any such lien claimant, the defendant processor may file with the court in which the action is pending a surety bond which is approved by such court in an amount that is sufficient to cover the demand of plaintiff's complaint, including the costs, whereupon the court may order the release of a portion or the whole of any product or processed product upon which the lien of plaintiff has attached.

[ 1975, c. 725, (NEW) .]

3. Presentation of evidence to court. Such processor may also, on motion duly noticed, introduce evidence to the court before whom any such action is pending to the effect that he has sufficient security or money on deposit with the commissioner to protect the lien or other rights of plaintiff. If he does so, the court may order the release of a portion or the whole or such product upon which the lien of plaintiff is attached and deny to plaintiff any recovery in such action. Such action by the court does not prejudice any other rights or remedies which are possessed by the plaintiff.

[ 1975, c. 725, (NEW) .]

SECTION HISTORY

1975, c. 725, (NEW).



10 §3328. Request for an injunction

The plaintiff in an action which is brought to foreclose any of the liens which are provided for in this chapter may, in a proper case, and upon proper allegations, secure an injunction against the processor to restrain the doing of any acts on the part of such processor which are designed to or which would, in effect, remove any processed product in his possession or under his control and upon which valid liens exist, beyond the process of the court, to plaintiff's injury. [1975, c. 725, (NEW).]

SECTION HISTORY

1975, c. 725, (NEW).



10 §3329. Insufficient security

If in a court proceeding to foreclose such lien it is found and determined by the court that there is no cash, bond or other deposit as security for the payment of any of the lien claims as set out in the complaint, the judgment of foreclosure shall be against a sufficient quantity in value of such farm product or processed product in the possession or under the control of the defendant processor, as may be necessary to satisfy such claim or render judgment and declare forfeited any bond which is deposited in the court by such processor to secure the lawful claims of the plaintiff as determined by the court. [1975, c. 725, (NEW).]

SECTION HISTORY

1975, c. 725, (NEW).



10 §3330. Consolidation of liens

All actions filed by the commissioner or producers against any processor for the foreclosure of the liens or other security which are provided for in this chapter may be consolidated by the court and all persons that are necessary, to a determination of such action may be made parties to such actions. Any judgment which is rendered shall determine the lawfulness of the amount of each claim as represented by the pleadings. [1975, c. 725, (NEW).]

SECTION HISTORY

1975, c. 725, (NEW).



10 §3331. Violations and penalty

1. Violation. A processor may not remove any farm product that is delivered to the processor or any processed form of the farm product upon which any of the liens that are provided for in this chapter are attached from this State or beyond the processor's ownership or control, except any farm product or processed form of the product as may be in excess of a quantity that is on hand of a value that is sufficient to satisfy all existing liens, provided, that neither this section and the penalties provided in this section or any other provision of this chapter may affect, impede or restrict the rights and remedies of a lienor or holder of a security interest having priority under section 3325 to enforce its liens or security interests against the inventory of a processor and the proceeds and products of the processor and the lienor or security interest holder or any person cooperating or acting in accordance with the request of the lienor or security interest holder may not be in violation of this section.

[ 2001, c. 421, Pt. B, §9 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Penalty. A person who violates a provision of this chapter commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §9 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1975, c. 725, (NEW). 1977, c. 1, §3 (RPR). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B9 (RPR).






Chapter 607: COLTS, ANIMALS FOR PASTURAGE, FOOD AND SHELTER

10 §3351. Service fee for colts

There shall be a lien on all colts foaled in the state to secure the payment of the service fee for the use of the stallion begetting the same. Such lien shall continue in force until the foal is 6 months old and may be enforced during that time by attachment of such foal.



10 §3352. Pasturage, food and shelter

Whoever pastures, feeds or shelters animals by virtue of a contract with or by consent of the owner has a lien thereon for the amount due for such pasturing, feeding or sheltering, and for necessary expenses incurred in the proper care of such animals and in payment of taxes assessed thereon, to secure payment thereof with costs, to be enforced in the same manner as liens on goods in possession and choses in action. The court rendering judgment for such lien shall include therein a pro rata amount for such pasturage, feed and shelter provided by the lienor from the date of the commencement of proceedings to the date of said judgment.






Chapter 609: HAY

10 §3401. Cutting

Whoever labors in cutting or harvesting hay has a lien on all the hay cut or harvested by him and his co-laborers for the amount due for his personal services and the services performed by his team, which takes precedence of all other claims except liens reserved to the State, continues for 30 days after the last of such services are performed, and may be enforced by attachment.



10 §3402. Pressing

Whoever presses hay or straw has a lien on all the hay or straw so pressed for the amount due for such pressing, which takes precedence of all other claims except liens reserved to the State and the lien specified in section 3401 continues for 30 days after said pressing is completed, and may be enforced by attachment.






Chapter 610: HOSPITAL SERVICES

10 §3411. Lien

Every individual, partnership, firm, association, corporation, institution or any governmental unit or combination or parts of a partnership, firm, association, corporation, institution or governmental unit maintaining and operating a hospital licensed in the State is entitled to a lien for the reasonable charges for hospital care, treatment and maintenance of an injured person upon any and all causes of action, suits, claims, counterclaims or demands accruing to the person to whom such care, treatment or maintenance was furnished, or to the legal representatives of such person, on account of injuries giving rise to such causes of action and which necessitated such hospital care, treatment and maintenance, except that no entitlement to such a lien may exist against the principal residence of any person in any 12-month period or periods during which that person is eligible for financial assistance under the catastrophic illness program, Title 22, section 3185. Such lien may not be applied or considered valid against anyone coming under the former Workers' Compensation Act or the Maine Workers' Compensation Act of 1992, and nothing enacted by this chapter may be construed so as to give such lien precedence over the claim or contract of an attorney for legal services rendered with respect to the claim of the injured party nor may this lien be applicable to any accident or health insurance policy, or the proceeds from the same, owned by or running to the benefit of the injured person. [1995, c. 462, Pt. A, §25 (AMD).]

SECTION HISTORY

1967, c. 373, (NEW). 1983, c. 824, §X1 (AMD). 1995, c. 462, §A25 (AMD).



10 §3412. Notice

No such lien shall be perfected unless a written notice containing the name and address of the injured person, as it shall appear on the records of the hospital, the date of the accident, the name and location of the hospital, and the name of the person or persons, firm or firms, corporation or corporations alleged to be liable to the injured party for the injuries received, shall be filed under the name of the patient and under the name of all persons, firms or corporations liable for damages arising from such injuries with the clerk of the municipality in which such hospital is located not later than 10 days after the patient has been discharged from the hospital and prior to the payment of any moneys to such injured person, his attorneys or legal representatives as compensation for such injuries; nor unless the hospital shall mail, registered mail, return receipt requested, a copy of such notice with a statement of the date of filing thereof to: [1967, c. 373, (NEW).]

I. Persons alleged to be liable. The person or persons, firm or firms, corporation or corporations, alleged to be liable to the injured patient for the injuries sustained prior to the payment of any moneys to such injured person, his attorneys or legal representatives, as compensation for such injuries and;

[ 1967, c. 373, (NEW) .]

II. Insurance carrier. To the home office, or district office handling the carrier's business within the State, of any insurance carrier which has insured such person, firm or corporation against such liability. The person or persons, firm or firms, corporation or corporations alleged to be liable to the injured patient shall upon written request of the hospital disclose the name of his or its insurance carrier which has insured such person, firm or corporation against such liability.

[ 1967, c. 373, (NEW) .]

III. Hospital records available. For the purposes of determining the reasonableness of the hospital charges, the hospital shall, at the written request of the person alleged to be liable, or his insurance carrier, make available any hospital records which may be pertinent to determining the reasonableness of the hospital charge, but in no event shall they disclose any other records which it may have; including but not limited to, records or reports with regard to the nature of the injury of the patient, the nature of his condition or the state of his recovery.

[ 1967, c. 373, (NEW) .]

SECTION HISTORY

1967, c. 373, (NEW).



10 §3413. Duration

No release of such causes of action, or any of them, or of any judgment thereon shall be valid or effectual as against such lien unless such lien holder shall join therein, or execute a release of such lien and any person or persons, firm or firms, corporation or corporations, including an insurance carrier, making any payment to such patient or to his attorneys or heirs or legal representatives, or to any other person as compensation for the injuries sustained, after the filing and receipt of such notice, without paying to such hospital the amount of its lien or so much thereof as can be satisfied out of the moneys due under any final judgment or compromise or settlement agreement after paying the amount of any prior liens, shall for a period of one year from the date of payment to such patient or his heirs, attorneys or legal representatives, or other person, as provided, be and remain liable to such hospital for the amount which such hospital was entitled to receive; and any such association, corporation or other institution maintaining such hospital may, within such period, enforce its lien by a civil action against such person or persons, firm or firms, corporation or corporations making any such payment. The assertion, claim or filing of such a lien shall in no way be deemed an election on behalf of the hospital, and the hospital shall retain all its rights to collect from the patient or from any other person legally liable for care, treatment and maintenance of the injured party. [1967, c. 373, (NEW).]

SECTION HISTORY

1967, c. 373, (NEW).



10 §3414. Index

Every municipal clerk shall, at the expense of the municipality, provide a book or card filing system to be called the hospital lien docket in which, upon the filing of any lien claim under this chapter, he shall enter the name of the injured person, the name of the person, firm or corporation alleged to be liable for the injuries, the date of the accident and the name of the hospital or other institution making the claim. The clerk shall make a proper index of the same in the name of the injured person and such clerk shall be entitled to be paid a fee of $5 by the lien claimant for such filing, which shall be prepaid. [1977, c. 51, (AMD).]

SECTION HISTORY

1967, c. 373, (NEW). 1977, c. 51, (AMD).



10 §3415. Application

This chapter shall apply only to such charges for medical or other services furnished to persons who were injured by reason of such accidents occurring on or after October 7, 1967. [1973, c. 625, §57 (AMD).]

SECTION HISTORY

1967, c. 373, (NEW). 1973, c. 625, §57 (AMD).






Chapter 611: LAND AND BUILDINGS; RENT DUE

10 §3451. Rent due on leased land

When a lease of land with a rent payable is made for the purpose of erecting a mill or other buildings thereon, such buildings and all the interest of the lessee are subject to a lien and liable to be attached for the rent due. Such attachment, made within 6 months after the rent becomes due, is effectual against any transfer of the property by the lessee.



10 §3452. Land rent

In all cases where land rent accrues and remains unpaid, whether under a lease or otherwise, all buildings upon the premises while the rent accrues are subject to a lien and to attachment for the rent due, as provided in section 3451, although other persons than the lessee may own the whole or a part thereof, and whether or not the land was leased for the purpose of erecting such buildings. If any person except the lessee is interested in said buildings, the proceedings shall be substantially in the forms directed for enforcing liens against vessels, with such additional notice to supposed or unknown owners as any justice of the court having jurisdiction of the proceedings orders, or the attachment and levy of execution shall not be valid except against the lessee.






Chapter 613: LANDSCAPE GARDENING

10 §3501. Labor, services and materials

Whoever performs labor or services or furnishes labor, materials or services in the laying out or construction of any road, path or walk, or in improving or beautifying any land in a manner commonly known as landscape gardening, by virtue of a contract with or by consent of the owner, has a lien on the lot of land over which such road, path or walk is laid out or constructed or on the land so improved and beautified, to secure payment thereof, with costs. Such lien may be preserved and enforced in the same manner and under the same restrictions as liens on buildings and lots are preserved and enforced under chapter 603, and is made subject to all the provisions of said chapter wherever applicable.






Chapter 615: LEATHER

10 §3551. Wages

Whoever performs labor in any tannery where leather of any kind is manufactured completely or partially, whether such labor is performed directly on the hides and skins or in any capacity in or about the establishment, has a lien for his wages on all leather so manufactured in such tannery for labor performed by him or his co-laborers, which continues for 30 days after such leather is made and manufactured, and until such leather is shipped on board a vessel or taken in a car, and may be enforced by attachment within that time.






Chapter 617: LOGS, LUMBER, WOOD AND BARK

10 §3601. Logs and lumber generally

Whoever labors at cutting, hauling, rafting or driving logs or lumber, or at cooking for persons engaged in such labor, or in shoeing horses or oxen, or repairing property while thus employed, has a lien on the logs and lumber for the amount due for his personal services and the services performed by his team, and for the use of his truck, motor vehicle or other mechanical equipment, which takes precedence of all other claims except liens reserved to the State. Whoever both shores and runs logs by himself, his servants or agents has a lien thereon for the price of such shoring and running. Such liens continue for 60 days after the logs or lumber arrive at the place of destination for sale or manufacture and may be enforced by attachment.



10 §3602. Boomage paid by officer; lien not defeated by note; notice

The officer making such attachment may pay the boomage thereon, not exceeding the rate per thousand on the quantity actually attached by him, and return the amount paid on the writ of attachment, which shall be included in the damages recovered. The action or lien is not defeated by taking a note, unless it is taken in discharge of the amount due and of the lien. Such notice of the action as the court orders shall be given to the owner of the logs or lumber, and he may be admitted to defend it.



10 §3603. Logs driven by contract

Whoever drives logs or lumber by contract with the owner or with any other person has a lien on said logs or lumber for the amount payable under said contract, which takes precedence of all other claims, except liens for labor, for stumpage and for towing, continues for 60 days after the logs or lumber arrive at the place of destination for sale or manufacture and may be enforced by attachment. When the contract is made with any person other than the owner of the logs or lumber, actual notice in writing shall be given to the owner before work is begun, stating therein the terms of the contract. If the owner, at the time said notice is given him or immediately thereafter, notifies said contractor in writing that he will not be responsible for the amount payable or to become payable under said contract, then said contractor shall not have a lien on said logs or lumber so driven.



10 §3604. Logs towed (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 623, §1 (RP).



10 §3605. Logs, lumber or pulpwood for advances of money or goods (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A39 (RP).



10 §3606. Hemlock bark, cordwood and pulpwood

Whoever labors at cutting, peeling or hauling hemlock bark, or cutting, yarding or hauling cordwood, or cutting, peeling, yarding or hauling pulpwood or any wood used in the manufacture of pulpwood, or at cooking for persons engaged in such labor, has a lien thereon for the amount due for his personal labor and the services performed by his team, which takes precedence of all other claims, continues for 30 days after the contract is completed, and may be enforced by attachment.



10 §3607. Last blocks, shovel handle blocks, railroad ties and ship knees

Whoever labors in the manufacturing of last blocks, shovel handle blocks, railroad ties or ship knees, or is engaged in cooking for persons engaged in such labor, or cuts or furnishes wood for the manufacture of last blocks or shovel handle blocks, or furnishes a team for the hauling of last blocks or shovel handle blocks or the lumber from which they are made, or for the hauling of railroad ties or ship knees, has a lien on said last blocks, shovel handle blocks, railroad ties and ship knees, as the case may be, for the amount due him for his personal labor thereon and for the services of his team and for the amount due for wood so cut or furnished for the manufacture of said last blocks or shovel handle blocks, which takes precedence of all other claims, except liens reserved to the State, and continues for 30 days after said last blocks are stored or housed for drying purposes, or for 30 days after said shovel handle blocks arrive at their destination either for shipment or to be turned, or for 30 days after said railroad ties are on the line of a railroad, or for 30 days after said ship knees are delivered in a shipyard. Such lien may be enforced by attachment.



10 §3608. Shingles, staves, laths, dowels and spool timber

Whoever labors at cutting, hauling or sawing shingle, stave, lath, dowel or spool timber, or in the manufacture of shingle, stave, lath, dowel or spool timber into shingles, staves, laths, dowels or spool bars, or at piling staves, laths, dowels or spool bars, or at bunching shingles or dowels, or at cooking for persons engaged in such labor, has a lien thereon for the amount due for his personal labor thereon and the services performed by his team, which takes precedence of all other claims and continues for 60 days after such shingles, staves, laths and dowels are manufactured, provided the same have not been sold and shipped, or for 60 days after such spool timber or spool bars arrive at the place of destination for sale or manufacture. Such lien may be enforced by attachment. [1973, c. 625, §58 (AMD).]

SECTION HISTORY

1973, c. 625, §58 (AMD).






Chapter 619: LIME, LIMEROCK, GRANITE AND SLATE

10 §3651. Lien for wages; preference

Whoever digs, hauls or furnishes rock for the manufacture of lime has a lien thereon for his personal service, and on the rock so furnished, for 30 days after such rock is manufactured into lime or until such lime is sold or shipped on board a vessel. Whoever labors in quarrying or cutting and dressing granite in any quarry has a lien for his wages on all the granite quarried or cut and dressed in the quarry by him or his co-laborers for 30 days after such granite is cut and dressed or until such granite is sold or shipped on board a vessel. Whoever labors in mining, quarrying or manufacturing slate in any quarry has a lien for the wages of his labor on all slate mined, quarried or manufactured in the quarry by him or his co-laborers for 30 days after the slate arrives at the port of shipment and until it has been shipped on board a vessel or laden in a car. Such liens take precedence over all other claims and may be enforced by attachment within the times aforesaid.






Chapter 621: MONUMENTAL WORK

10 §3701. Contract price; attachment

Whoever, under express contract fixing the price to be paid by the other party thereto, sells, erects or furnishes any monument, tablet, headstone, vault, posts, curbing or other monumental work has a lien thereon to secure the payment of such contract price, which continues for 2 years after the completion, delivery or erection of such monument, tablet, headstone, vault, posts, curbing or other monumental work. Such lien may be enforced by an action for damages with an attachment, which shall be recorded within said 2 years by the clerk of the town in which the property subject to the lien is then situated; or such lien may be enforced by complaint setting forth the names and residences of the parties to the contract, the contract price, the sum due, the description and location of the property on which the lien is claimed and such other facts as are necessary to make it appear that such plaintiff is entitled to an enforcement of such lien, and praying for judgment for title and possession of the property therein described. Said complaint, before service thereof and within said 2 years, shall be recorded by the clerk of the town in which such property is situated and a certificate of such record indorsed thereon. The sum alleged to be due shall be deemed to be the damage and after the complaint has been recorded, an action may be commenced upon the complaint in any court of proper venue for a transitory action between the parties. Service shall be made as in other actions. If the plaintiff prevails, he shall recover judgment for title and possession of the property on which the lien is claimed, and for his costs, and a possessory execution may issue. By virtue of such judgment the judgment creditor, if unopposed, may take possession and remove the property described in his execution, otherwise any officer qualified to serve civil process, having said execution, may take possession of said property and deliver the same to the judgment creditor, and shall make his return on said execution accordingly. Said lien may be discharged at any time before final judgment by tendering the plaintiff the amount of the debt and costs.






Chapter 623: SAFE DEPOSIT BOXES

10 §3751. Right to open box; lien on contents

Whenever the amount due for the use of any safe or box in the vaults of any bank or safe deposit company shall not have been paid for one year, such bank or company may, at the expiration of such period, notify the person in whose name such safe or box stands on its books, by a notice in writing in a securely closed, postpaid, registered letter directed to such person at his post-office address as recorded upon the books of said bank or company, that if the amount then due for the use of such safe or box is not paid within 60 days from the date of such notice, said bank or company will then cause such safe or box to be opened in the manner provided. At the expiration of 60 days after the mailing of said notice, said bank or company may then cause such safe or box to be opened in the presence of any officer or branch manager of said bank or company, and of a notary public not an officer or in the employ of said bank or company, and the contents of said safe or box shall then be sealed up by such notary public in a package and a certificate of such sealing shall be indorsed thereon, signed by such notary and attested by his seal, and said package shall be distinctly marked with the name and address of the person in whose name such safe or box stands upon the books of said bank or company, and the estimated value thereof. Said package shall then be placed in one of the general safes or boxes of said bank or company, and shall be held subject to redemption by the owner thereof, who shall be required to pay the rent due for said safe or box and all costs and damages attending the opening thereof, together with reasonable charges for the custody of said package by said bank or company, and said bank or company shall have a lien upon said package to secure the payment of such rent, damages and charges.

The contents of an opened safe or box, if unclaimed, must be disposed of according to Title 33, chapter 41. [2003, c. 20, Pt. T, §4 (AMD).]

SECTION HISTORY

1977, c. 257, (AMD). 1977, c. 707, §3 (AMD). 2003, c. 20, §T4 (AMD).






Chapter 625: VEHICLES

10 §3801. Vehicles, aircraft and parachutes

Whoever performs labor by himself or his employees in manufacturing or repairing the ironwork or woodwork of wagons, carts, sleighs and other vehicles, aircraft or component parts thereof, and parachutes, or so performing labor furnishes materials therefor or provides storage therefor by direction or consent of the owner thereof, shall have a lien on such vehicle, aircraft or component parts thereof, and parachutes for his reasonable charges for said labor, and for materials used in performing said labor, and for said storage, which takes precedence of all other claims and incumbrances on said vehicles, aircraft or component parts thereof, and parachutes not made to secure a similar lien, and may be enforced by attachment at any time within 90 days after such labor is performed or such materials or storage furnished and not afterwards, provided a claim for such lien is duly filed as required in section 3802. Said lien shall be dissolved if said property has actually changed ownership prior to such filing.



10 §3802. Filing in office of Secretary of State; inaccuracy does not invalidate lien

1. Filing. A lien described in section 3801 is dissolved unless the claimant files the following documents in the office of the Secretary of State within 90 days after providing the labor, storage or materials:

A. A financing statement in the form approved by the Secretary of State; and [1999, c. 88, §1 (NEW).]

B. A notarized statement that includes an accurate description of the property manufactured or repaired; the name of the owner, if known; and the amount due the claimant for the labor, materials or storage, with any amount paid on account. [1999, c. 88, §1 (NEW).]

[ 1999, c. 88, §1 (NEW) .]

2. Fees. The fee for filing a lien under this section is the same as under Title 11, section 9-1525.

[ 1999, c. 699, Pt. D, §7 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

3. Inaccuracy. An inaccuracy in the notarized statement does not invalidate the proceedings unless it appears that the claimant willfully overstated the amount due.

[ 1999, c. 88, §1 (NEW) .]

SECTION HISTORY

1983, c. 117, (AMD). 1991, c. 225, (AMD). 1999, c. 88, §1 (RPR). 1999, c. 699, §D7 (AMD). 1999, c. 699, §D30 (AFF).






Chapter 627: VESSELS

10 §3851. Domestic vessels

All domestic vessels shall be subject to a lien to any part owner or other person to secure the payment of debts contracted and advances made for labor and materials necessary for their repair, provisions, stores and other supplies necessary for their employment, and for the use of a wharf, dry dock or marine railway. Such lien shall in no event continue for a longer period than 2 years from the time when the debt was contracted or advances made.



10 §3852. Labor and materials; owners of dry docks or marine railways

Whoever furnishes labor or materials for building a vessel has a lien on it therefor, which may be enforced by attachment thereof within 4 days after it is launched; but if the labor and materials have been so furnished by virtue of a contract not fully completed at the time of the launching of the vessel, the lien may be enforced within 4 days after such contract has been completed. He has a lien on the materials furnished before they become part of the vessel, which may be enforced by attachment. The owners of any dry dock or marine railway used for any vessel have a lien on said vessel for the use of said dock or railway, to be enforced by attachment within 4 days after the last day in which the same is used or occupied by said vessel.



10 §3853. Writ for enforcement

The form of writ for enforcing such lien shall be in substance as follows:

"State of Maine. ...., ss.

To the sheriff of our County of ...., or either of his deputies:

We command you to attach the vessel" (here give such a description of the vessel as will identify it,) "in an action brought by" (name of plaintiff) "of" (plaintiff's place of residence including town and county) "against" (name of defendant) "of" (defendant's place of residence including town and county) "in the Superior Court for said County of ...., in which action the said" (name of plaintiff) "claims a lien on said vessel for" (here describe briefly the nature of the lien) "to the amount of .... dollars and .... cents, and make due return of this writ with your doings thereon. .... Clerk of said Superior Court (Seal of the court) Dated ...."

The action shall be brought in the county where the vessel is.



10 §3854. -- particulars; verification

The plaintiff shall annex to the complaint a just, true and particular account of the demand claimed to be due to him with all just credits, the names of the persons personally liable to him and names of the owners of the vessel if known to him. It shall be verified by the oath of one plaintiff, or of some person in his behalf, that the amount claimed in said account is justly due from the person named in the complaint and account as owing it, and that he believes that by the law of the State he has a lien on such vessel for the whole or a part thereof.



10 §3855. Attachment of vessels on stocks; sale

If the vessel at the time is on the stocks, the attachment shall be made by filing in the office of the clerk of the town in which such vessel is, within 48 hours thereafter, a copy of so much of his return on the writ of attachment as relates to the attachment, with the name of the plaintiff, the name of the person liable for the debt, the description of the vessel as given in the writ of attachment, the date of the writ of attachment, the amount claimed and the court to which it is returnable, and by leaving a copy of such certificate with one of the owners of the vessel, if known to him and residing within his precinct, or with the master workman thereon. If the attachment is so made, the officer need not take possession of the vessel before it is launched unless specially directed by the plaintiff or his attorney to do so; but he shall, as soon as may be, afterwards. He may take possession at any time before it is launched; but if he does, he shall not hinder the work thereon or prevent or delay the launching. If at the time of attachment the vessel is launched, it shall be attached like other personal property. Whenever a vessel has been attached and the expense of retaining possession of said vessel is great, or the vessel is liable to depreciate in value by reason thereof, any attaching creditor or an owner of said vessel may bring an action in the Superior Court by complaint praying that said vessel attached may be sold, and said court may order a hearing thereon. Due notice shall be given to all parties in interest of the time and place appointed for said hearing and a hearing on said complaint shall be had before said court. If it appears to said court to be for the benefit of all parties in interest that said vessel should be sold, it shall issue to the officer in possession of the same, or to the sheriff of the county in which said vessel has been attached, an order to sell it at public auction, and shall designate in said order the notice to be given of the time and place of said sale. Said vessel shall be sold pursuant to said order, and the proceeds of such sale, after deducting necessary expenses, shall be held by the first attaching officer or the sheriff, subject to the successive attachments, as if sold on execution. If said parties do not consent to a sale as provided, Title 14, sections 4158 and 4352 to 4355, so far as the same are applicable, shall apply to proceedings under this section.



10 §3856. Service of summons on debtors and owners

The summons and complaint shall be served as in other actions on persons named as personally liable for the plaintiff's claim. A copy of the summons and complaint and writ of attachment shall also be posted in some conspicuous place on the vessel attached and mailed to all owners whose identity and whereabouts are known if they have not been named as personally liable.



10 §3857. Subsequent writs to be served by same officer unless disqualified

On all writs of attachment made after the first attachment and while any lien attachment is pending, the attachment and services shall be made by the same officer, or, if he is disqualified, by any qualified officer, by his giving notice thereof to the first attaching officer.



10 §3858. Entry of action; who may defend; bond

The actions shall be entered on the docket as follows: The person claiming the lien, as plaintiff, the person alleged to be personally liable, as defendant, and the name or other description of the vessel attached. The owners or mortgagees of the vessel, or any plaintiff in an action wherein it is attached for a lien, may appear and defend any action so far as relates to the validity and amount of the lien claim; but no such plaintiff shall so defend until he gives bond, to the satisfaction of the court, to pay the costs awarded against him.



10 §3859. Offer of default; admission of sum due

The defendant may offer to be defaulted as in other cases. The owners of the vessel may admit, in writing filed with the clerk, that a certain sum is due the plaintiff as a lien on the vessel. If the plaintiff does not recover a greater sum as lien, he recovers no costs against such owner or the vessel or its proceeds after the admission is filed; but such owner recovers costs thereafter.



10 §3860. Apportionment of costs

The court, except as provided in section 3859, may decide all questions of costs and apportion them as they think proper.



10 §3861. Framing of issues

At the request of either party, the following questions of fact shall be submitted to a jury: "What amount claimed in the complaint is due from the defendant to the plaintiff?" and "For how much of such amount has the plaintiff a lien on the vessel attached?" The verdict shall be in answer to these questions. If the parties waive a jury trial, these questions shall be decided by the court on a hearing or report of a referee appointed by the court.



10 §3862. Judgment against defendant

Upon ascertaining the amount, judgment shall be rendered in his favor against the defendant as in other personal actions, for the amount found not to be a lien on the vessel, with such costs as the court awards. A separate judgment shall be rendered in his favor against said defendant and the vessel attached for the amount decided to be a lien, with such costs as the court awards. Separate executions shall be issued thereon.



10 §3863. Sale of vessel; proceeds paid into court

When judgment is recovered in any action on which a vessel was attached, the court may issue an order to the attaching officer to sell it at auction, and to pay the proceeds thereof into court after deducting the expenses of sale and for taking care of the vessel while under attachment. Such officer shall sell it as other personal property is sold on execution. The purchaser shall hold it free from any prior claim.



10 §3864. Distribution of proceeds or surplus

If such proceeds are more than all the judgments recovered against such vessel and the amounts claimed in the undecided actions, the court may order the judgments, as fast as they are recovered against said vessel, to be paid from said fund until all such actions are terminated and all judgments satisfied. The court may, on complaint, order the balance, if any, to be paid to the persons legally entitled thereto.



10 §3865. Pro rata distribution; prevention of double liens

If such proceeds are not enough to pay in full the judgments recovered and the claims still undecided, the court may order the money to remain until all the actions are terminated, and then divide pro rata; or it may direct a sufficient amount to be retained to pay on the undecided claims their proportion and divide the residue ratably among the judgments recovered, and if, after all the actions are terminated, and the judgments recovered subsequent to the first division have received the same proportion as prior judgments, there is any sum remaining, it shall be divided among the judgments pro rata, and in such division the court shall make such orders as will prevent the enforcement of a double lien and will secure the just rights of all.



10 §3866. Vessel under attachment attached on lien claim

If the vessel has been already attached by a sheriff or his deputy when a writ of attachment is issued for such lien claim, such writ of attachment shall be served by such officer. If attached by a constable, he shall give up to the officer having the lien writ of attachment the possession and the precept upon which he attached it with his return of the facts thereon. The attachment shall hold subject to the legal priorities of the lien claim.



10 §3867. Nonlien claims not prevented by lien claims

A vessel attached for a lien claim may be attached by the same officer in the ordinary manner in an action against the owners thereof, and such attachment shall be valid, subject to the legal priorities of the lien attachments.



10 §3868. Sale of vessels attached by lien and nonlien claims

When a vessel attached for liens and also in the ordinary manner is sold by order of the court and the proceeds are more than sufficient to satisfy the lien judgments, the surplus shall be paid to the officer to be held upon the writs of attachment not founded on the lien claims.



10 §3869. Admiralty powers of court

The court, like a court in admiralty, may make all orders necessary for carrying out this chapter according to their true intent and meaning.






Chapter 629: WATCHES, JEWELRY, CLOTHES, APPLIANCES AND MUSICAL INSTRUMENTS

10 §3951. Automatic lien

1. Lien established. A person, partnership or corporation engaged in one or more of the following activities has a lien on the item that the activity involves for a reasonable compensation for any labor or materials expended on that item:

A. Making, altering, repairing or cleaning any watch, clock, jewelry, electric motor, major and traffic appliance, small motor not to exceed 20 horsepower, radio, electronic equipment, musical instrument, furniture, photograph, artwork, sports equipment and photography equipment; and [1991, c. 41, §1 (NEW).]

B. Cleaning, repairing or pressing clothes. [1991, c. 41, §1 (NEW).]

[ 1991, c. 41, §1 (NEW) .]

2. Lien priority. A lien under this section takes precedence over all other claims and incumbrances.

[ 1991, c. 41, §1 (NEW) .]

3. Exemption from attachment. The item that is subject to a lien under this section is exempt from attachment or execution until the lien and the cost of enforcing it are satisfied.

[ 1991, c. 41, §1 (NEW) .]

SECTION HISTORY

1987, c. 63, §1 (AMD). 1991, c. 41, §1 (RPR).



10 §3952. Sale after 6 months

The lienholder shall retain any item subject to a lien under section 3951 for a period of 6 months, at the expiration of which time, if the lien is not satisfied, the lienholder may sell the item at public or private sale, after giving 30 days' notice in writing to the owner, specifying the amount due, describing the item to be sold and informing the owner that the payment of the amount within 30 days entitles the owner to redeem the item. The notice may be given by mail addressed to the owner's place of residence if known, or if the owner's place of residence is unknown, a copy of the notice may be posted by the holder of the lien in 2 public places in the town, village or city where the item is held. [1991, c. 41, §2 (AMD).]

SECTION HISTORY

1987, c. 63, §2 (AMD). 1991, c. 41, §2 (AMD).



10 §3953. Disposal of residue

After satisfying the lien and the reasonable costs and expenses accrued, the residue must be disposed of according to Title 33, chapter 41. [2003, c. 20, Pt. T, §5 (AMD).]

SECTION HISTORY

1979, c. 641, §1 (RPR). 2003, c. 20, §T5 (AMD).






Chapter 631: ENFORCEMENT AND SALE GENERALLY

10 §4001. Sale

Whoever has a lien on personal property in that person's possession which is not covered by Title 11, Article 9-A may enforce it by a sale thereof in the manner provided for in the contract creating such lien, if in writing, or as hereinafter provided for in this chapter. [1999, c. 699, Pt. D, §8 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

SECTION HISTORY

1999, c. 699, §D8 (AMD). 1999, c. 699, §D30 (AFF).



10 §4002. Complaint filed; contents

The person claiming the lien may file, in the Superior Court in the county where he resides a complaint briefly setting forth the nature and amount of his claim, a description of the article possessed and the names and residences of its owners, if known to him, and a prayer for enforcement of his lien.



10 §4003. Attachments have precedence; enforcement on death or insolvency

Actions to enforce any of the liens before named have precedence over attachments and encumbrances made after the lien attached and not made to enforce a lien, and may be maintained although the employer or debtor is dead and his estate has been represented insolvent. His executor or administrator may be summoned and held to answer to an action brought to enforce the lien. The complaint must show that the action is brought to enforce the lien; but all the other forms and proceedings therein shall be the same as in other actions.



10 §4004. Service on owners; known

If the names of the owners are set forth in the complaint, service shall be made as in other actions.



10 §4005. -- unknown

If the identity or whereabouts of the owners are not known, notice shall be given by publication as in other actions where publication is required.



10 §4006. Appearance by owner

In all lien actions, when the labor or materials were not furnished by a contract with the owner of the property affected, such owner may voluntarily appear and become a party to the action. If he does not so appear, such notice of the action as the court orders shall be given him and he shall then become a party to the action. Any person interested in the article as owner, mortgagee or otherwise may appear and defend. Questions of fact at the instance of either party shall be submitted to a jury on an issue framed under the direction of the court.



10 §4007. Bond for costs

If, in the opinion of the court, the article on which the lien is claimed is not of sufficient value to pay the plaintiff's claim with the probable costs of suit, the court may order the defendant to give bond to the plaintiff, with sufficient sureties approved by the court, to pay such costs as are awarded against him, so far as they are not paid out of the proceeds of the articles on which the lien is claimed.



10 §4008. Sale on court order

After trial and final adjudication in favor of the plaintiff, the court may order any competent officer to sell the article on which the lien is claimed, as personal property is sold on execution, and out of the proceeds, after deducting his fees and the expenses of sale, to pay to the plaintiff the amount and costs awarded him, and the balance to the person entitled to it, if he is known to the court, otherwise into court.



10 §4009. Disposal of proceeds

Money paid into court may be paid over to the person legally entitled to it, on motion and order of the court. If it is not called for at the first term after it is paid into court, it must be presumed unclaimed and disposed of according to Title 33, chapter 41. [2003, c. 20, Pt. T, §6 (AMD).]

SECTION HISTORY

1979, c. 641, §2 (AMD). 2003, c. 20, §T6 (AMD).



10 §4010. Judgment; discontinuance as to any defendant; costs

In any such action, judgment may be rendered against the defendant and the property covered by the lien, or against either, for so much as is found due by virtue of the lien. If the amount due exceeds the amount so covered, then a separate execution shall be issued to the plaintiff against the defendant for such excess and the plaintiff may discontinue as to any defendant. The court may apportion costs as justice requires.



10 §4011. Discharge

All liens named herein may be discharged by tender of the sum due made by the debtor or owner of the property or his agents.



10 §4012. Priority

A security interest perfected in accordance with Title 11 has priority over any lien created or referred to by this Title unless the person claiming the lien has possession of the goods subject to the lien. [1965, c. 306, §3 (NEW).]

SECTION HISTORY

1965, c. 306, §3 (NEW).



10 §4013. Removal of lien

1. Removal within 60 days. Unless a specific time period is otherwise provided, a holder of a lien against property issued pursuant to the laws of this State shall remove the lien within 60 days of satisfaction or discharge of the lien by the debtor or owner of the property or agent of the debtor or owner.

[ 2015, c. 210, §1 (NEW) .]

2. Liability. A holder of a lien, other than the State, a municipality or other governmental entity, who fails to remove a lien as provided in subsection 1 is liable to the debtor or owner of the property for reasonable attorney's fees and costs incurred to cure the lien as a result of the failure to remove the lien.

[ 2015, c. 210, §1 (NEW) .]

3. Application. This section does not apply to a financing statement or other record governed by Title 11.

[ 2015, c. 210, §1 (NEW) .]

SECTION HISTORY

2015, c. 210, §1 (NEW).









Part 8: RECREATION

Chapter 701: GUARANTEE AUTHORITY

Subchapter 1: GENERAL PROVISIONS

10 §5001. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §5002. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1967, c. 481, §§1,5 (AMD). 1973, c. 633, §7 (AMD). 1975, c. 566, §§17-A (RP).



10 §5003. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1967, c. 481, §§2,5 (AMD). 1975, c. 566, §17-A (RP).






Subchapter 2: CREATION AND OPERATION OF AUTHORITY

10 §5051. Organization of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1969, c. 6, §1 (AMD). 1973, c. 633, §8 (RP).



10 §5052. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1967, c. 481, §§3,5 (AMD). 1967, c. 518, §1 (AMD). 1973, c. 633, §9 (AMD). 1975, c. 566, §17-A (RP).



10 §5053. Credit of State pledged (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1973, c. 633, §10 (AMD). 1975, c. 566, §17-A (RP).



10 §5054. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1969, c. 6, §2 (AMD). 1975, c. 566, §17-A (RP).






Subchapter 3: MORTGAGES AND INSURANCE

10 §6001. Mortgage Insurance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §6002. Additions to (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §6003. Insurance of mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1967, c. 481, §§4,5 (AMD). 1967, c. 518, §2 (AMD). 1969, c. 569, §2 (AMD). 1971, c. 100, §§1,2 (AMD). 1973, c. 633, §§11-13 (AMD). 1975, c. 566, §17-A (RP).



10 §6004. Contract of insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §6005. Mortgage insurance premiums (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §6006. Acquisition and disposal of property (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §6007. Default; temporary lease or rental (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §6008. Mortgages eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).






Subchapter 4: RECORDS

10 §6051. Records of account (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §6052. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).












Part 9: DEPARTMENT OF PROFESSIONAL AND FINANCIAL REGULATION

Chapter 801: MOUNTAIN RESORTS AIRPORT AUTHORITY

Subchapter 1: GENERAL PROVISIONS

10 §7001. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7002. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7003. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).






Subchapter 2: CREATION AND OPERATION OF AUTHORITY

10 §7051. Organization of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1973, c. 625, §59 (AMD). 1975, c. 771, §121 (AMD). 1977, c. 604, §4 (RP).



10 §7052. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1973, c. 515, §1 (AMD). 1977, c. 604, §4 (RP).



10 §7053. Conveyances (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7054. Revenue bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7055. Payment of bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7056. Trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7057. Remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7058. Revenue refunding bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7059. Transfer to governmental subdivision (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7060. Bonds eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7061. Additional method (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7062. Construction of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7063. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7064. Municipal rights (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).









Chapter 901: DEPARTMENT OF PROFESSIONAL AND FINANCIAL REGULATION

10 §8001. Department; organization

There is created and established the Department of Professional and Financial Regulation, in this chapter referred to as the "department," to regulate financial institutions, insurance companies, grantors of consumer credit and to license and regulate professions and occupations. The mission of the department is to encourage sound, ethical business practices through high-quality, impartial and efficient regulation of insurers, financial institutions, creditors, investment providers and numerous professions and occupations for the purpose of protecting consumers. The department is composed of the following: [1999, c. 687, Pt. C, §1 (AMD).]

1. Bureau of Financial Institutions. Bureau of Financial Institutions;

[ 2001, c. 44, §9 (AMD); 2001, c. 44, §14 (AFF) .]

2. Bureau of Consumer Credit Protection. Bureau of Consumer Credit Protection;

[ 1995, c. 309, §26 (AMD); 1995, c. 309, §29 (AFF); 1995, c. 397, §4 (AMD); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

3. Bureau of Insurance. Bureau of Insurance;

[ 1995, c. 397, §4 (AMD) .]

3-A. Office of Securities. Office of Securities; and

[ 2001, c. 182, §5 (NEW) .]

4. Maine Athletic Commission.

[ 1995, c. 397, §5 (RP) .]

5. Maine State Pilotage Commission.

[ 1995, c. 397, §5 (RP) .]

6. Real Estate Commission.

[ 1995, c. 397, §5 (RP) .]

7. Arborist Examining Board.

[ 1995, c. 397, §5 (RP) .]

8. Board of Licensing of Auctioneers.

[ 1995, c. 397, §5 (RP) .]

9. Board of Barbering and Cosmetology.

[ 1995, c. 397, §5 (RP) .]

10. Board of Commercial Driver Education.

[ 1995, c. 397, §5 (RP) .]

10. Board of Driver Education.

[ 1995, c. 505, §22 (AFF); 1995, c. 505, §4 (RP) .]

11. Board of Licensing of Dietetic Practice.

[ 1995, c. 397, §5 (RP) .]

12. Electricians' Examining Board.

[ 1995, c. 397, §5 (RP) .]

13. State Board of Licensure for Professional Foresters.

[ 1995, c. 397, §5 (RP) .]

14. State Board of Funeral Service.

[ 1995, c. 397, §5 (RP) .]

15. State Board of Certification for Geologists and Soil Scientists.

[ 1995, c. 397, §5 (RP) .]

16. Board of Hearing Aid Dealers and Fitters.

[ 1995, c. 397, §5 (RP) .]

17. Manufactured Housing Board.

[ 1995, c. 397, §5 (RP) .]

18. Nursing Home Administrators Licensing Board.

[ 1995, c. 397, §5 (RP) .]

19. Board of Occupational Therapy Practice.

[ 1995, c. 397, §5 (RP) .]

20. Oil and Solid Fuel Board.

[ 1995, c. 397, §5 (RP) .]

21. Board of Examiners in Physical Therapy.

[ 1995, c. 397, §5 (RP) .]

22. Plumbers' Examining Board.

[ 1995, c. 397, §5 (RP) .]

22-A. Board of Licensure of Podiatric Medicine.

[ 1995, c. 397, §6 (RP) .]

23. State Board of Examiners of Psychologists.

[ 1995, c. 397, §7 (RP) .]

24. Radiologic Technology Board of Examiners.

[ 1995, c. 397, §7 (RP) .]

25. Board of Respiratory Care Practitioners.

[ 1995, c. 397, §7 (RP) .]

26. State Board of Social Worker Licensure.

[ 1995, c. 397, §7 (RP) .]

27. Board of Examiners on Speech Pathology and Audiology.

[ 1995, c. 397, §7 (RP) .]

28. State Board of Substance Abuse Counselors.

[ 1995, c. 397, §7 (RP) .]

29. State Board of Veterinary Medicine.

[ 1995, c. 397, §7 (RP) .]

30. Acupuncture Licensing Board.

[ 1995, c. 397, §7 (RP) .]

31. Board of Commissioners of the Profession of Pharmacy.

[ 1995, c. 397, §7 (RP) .]

32. Board of Licensure for Professional Land Surveyors.

[ 1995, c. 397, §7 (RP) .]

32-A. Maine State Board for Licensure of Architects, Landscape Architects and Interior Designers.

[ 1995, c. 397, §8 (RP) .]

33. Board of Chiropractic Licensure.

[ 1995, c. 397, §9 (RP) .]

34. Board of Licensure of Railroad Personnel.

[ 1993, c. 428, §2 (RP) .]

35. Board of Counseling Professionals Licensure.

[ 1995, c. 625, Pt. A, §17 (RP) .]

36. Board of Real Estate Appraisers.

[ 1995, c. 625, Pt. A, §17 (RP) .]

37. Real Estate Commission.

[ 1995, c. 502, Pt. H, §7 (RP) .]

38. Office of Professional and Occupational Regulation. Office of Professional and Occupational Regulation. The Office of Professional and Occupational Regulation is composed of the following:

A. Board of Accountancy; [1995, c. 397, §11 (NEW).]

B. [1995, c. 671, §6 (RP).]

C. [1999, c. 386, Pt. B, §1 (RP).]

D. Maine State Board for Licensure of Architects, Landscape Architects and Interior Designers; [1995, c. 397, §11 (NEW).]

E. [2011, c. 286, Pt. B, §1 (RP).]

F. Board of Licensing of Auctioneers; [1995, c. 397, §11 (NEW).]

G. [2009, c. 369, Pt. A, §22 (RP).]

H. Board of Chiropractic Licensure; [1995, c. 397, §11 (NEW).]

H-1. Board of Complementary Health Care Providers; [1995, c. 671, §7 (NEW).]

I. [2011, c. 286, Pt. B, §1 (RP).]

J. Board of Counseling Professionals Licensure; [1995, c. 397, §11 (NEW).]

K. Board of Licensing of Dietetic Practice; [1995, c. 397, §11 (NEW).]

L. Electricians' Examining Board; [1995, c. 397, §11 (NEW).]

M. Board of Licensure of Foresters; [1995, c. 397, §11 (NEW); 2001, c. 261, §5 (AMD).]

N. State Board of Funeral Service; [1995, c. 397, §11 (NEW).]

O. State Board of Certification for Geologists and Soil Scientists; [1995, c. 397, §11 (NEW).]

P. [2007, c. 369, Pt. B, §2 (RP); 2007, c. 369, Pt. C, §5 (AFF).]

Q. Board of Licensure for Professional Land Surveyors; [1995, c. 397, §11 (NEW).]

R. Manufactured Housing Board; [1995, c. 397, §11 (NEW).]

S. Nursing Home Administrators Licensing Board; [1995, c. 397, §11 (NEW).]

T. Board of Occupational Therapy Practice; [1995, c. 397, §11 (NEW).]

U. [2009, c. 344, Pt. B, §1 (RP); 2009, c. 344, Pt. E, §2 (AFF).]

V. Maine Board of Pharmacy; [1995, c. 397, §11 (NEW); 1997, c. 245, §19 (AMD).]

W. Board of Examiners in Physical Therapy; [1995, c. 397, §11 (NEW).]

X. [1997, c. 727, Pt. C, §1 (RP).]

Y. Plumbers' Examining Board; [1995, c. 397, §11 (NEW).]

Z. Board of Licensure of Podiatric Medicine; [1995, c. 397, §11 (NEW).]

AA. State Board of Examiners of Psychologists; [1995, c. 397, §11 (NEW).]

BB. Radiologic Technology Board of Examiners; [1995, c. 397, §11 (NEW).]

CC. Board of Real Estate Appraisers; [1995, c. 397, §11 (NEW).]

DD. Board of Respiratory Care Practitioners; [1995, c. 397, §11 (NEW).]

EE. State Board of Social Worker Licensure; [1995, c. 397, §11 (NEW).]

FF. [2007, c. 369, Pt. B, §3 (RP); 2007, c. 369, Pt. C, §5 (AFF).]

GG. State Board of Alcohol and Drug Counselors; [1995, c. 502, Pt. H, §8 (AMD).]

HH. State Board of Veterinary Medicine; [1995, c. 502, Pt. H, §8 (AMD).]

II. [2009, c. 344, Pt. B, §2 (RP); 2009, c. 344, Pt. E, §2 (AFF).]

JJ. Real Estate Commission; [1995, c. 560, Pt. H, §3 (AMD); 1995, c. 560, Pt. H, §17 (AFF).]

KK. [2013, c. 70, Pt. B, §1 (RP).]

LL. [2013, c. 70, Pt. B, §1 (RP).]

MM. Board of Speech, Audiology and Hearing; and [2011, c. 286, Pt. B, §1 (AMD).]

NN. Maine Fuel Board. [2009, c. 344, Pt. B, §5 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

The Office of Professional and Occupational Regulation also administers the following regulatory functions: licensure of athletic trainers; licensure of massage therapists; licensure of interpreters for the deaf and hard-of-hearing; licensure of persons pursuant to the Charitable Solicitations Act; licensure of transient sellers, including door-to-door home repair transient sellers; licensure of persons pursuant to the Barbering and Cosmetology Licensure Act; licensure of persons pursuant to the laws governing boiler and pressure vessel safety and elevator and tramway safety; and inspection and certification requirements for boilers, pressure vessels, elevators and tramways pursuant to the laws governing boiler and pressure vessel safety and elevator and tramway safety.

[ 2013, c. 70, Pt. B, §1 (AMD) .]

SECTION HISTORY

1971, c. 488, §§1,3 (NEW). 1973, c. 537, §15 (RP). 1973, c. 585, §4 (RPR). 1973, c. 788, §43 (RPR). 1975, c. 134, §4 (AMD). 1975, c. 547, §4 (AMD). 1975, c. 579, §1 (AMD). 1975, c. 767, §9 (RPR). 1975, c. 770, §58 (AMD). 1975, c. 771, §122 (AMD). 1977, c. 78, §36 (RPR). 1977, c. 160, §2 (AMD). 1977, c. 466, §1 (AMD). 1977, c. 673, §1 (AMD). 1979, c. 606, §2 (AMD). 1981, c. 501, §37 (AMD). 1981, c. 703, §A2 (AMD). 1983, c. 553, §11 (AMD). 1983, c. 746, §1 (AMD). 1983, c. 758, §1 (AMD). 1985, c. 233, §2 (RPR). 1985, c. 288, §2 (RPR). 1985, c. 389, §6 (RPR). 1985, c. 737, §A21 (RPR). 1985, c. 748, §15 (RPR). 1985, c. 819, §§A15,16 (AMD). 1987, c. 395, §A34 (RPR). 1987, c. 488, §2 (RPR). 1989, c. 450, §4 (RPR). 1989, c. 465, §2 (RPR). 1989, c. 502, §A31 (RPR). 1989, c. 806, §2 (RPR). 1989, c. 878, §D6 (RPR). 1991, c. 396, §1 (AMD). 1991, c. 397, §3 (AMD). 1991, c. 548, §B1 (RPR). 1993, c. 389, §3 (AMD). 1993, c. 428, §2 (AMD). 1993, c. 600, §§A6,7 (AMD). 1995, c. 309, §26 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 389, §§2,3 (AMD). 1995, c. 397, §§3-11 (AMD). 1995, c. 402, §§A3,47 (AMD). 1995, c. 502, §§H6-8 (AMD). 1995, c. 505, §4 (AMD). 1995, c. 505, §22 (AFF). 1995, c. 560, §§H3,4 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 625, §A17 (AMD). 1995, c. 671, §§6,7 (AMD). 1997, c. 727, §C1 (AMD). 1997, c. 749, §2 (AMD). 1999, c. 386, §B1 (AMD). 1999, c. 399, §2 (AMD). 1999, c. 399, §20 (AFF). 1999, c. 687, §C1 (AMD). 2001, c. 44, §9 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 182, §5 (AMD). 2001, c. 261, §5 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §5 (REV). 2007, c. 369, Pt. B, §§2-6 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 402, Pt. C, §1 (AMD). 2007, c. 695, Pt. A, §47 (AFF). 2009, c. 344, Pt. B, §§1-5 (AMD). 2009, c. 344, Pt. E, §2 (AFF). 2009, c. 369, Pt. A, §22 (AMD). 2011, c. 286, Pt. B, §1 (AMD). 2013, c. 70, Pt. B, §1 (AMD).



10 §8001-A. Department; affiliation

The following boards and commissions are affiliated with the Department of Professional and Financial Regulation: [1989, c. 450, §5 (NEW).]

1. State Board of Registration of Architects and Landscape Architects.

[ 1991, c. 396, §2 (RP) .]

2. State Board of Cosmetology.

[ 1991, c. 397, §4 (RP) .]

3. Board of Dental Examiners. Dental Examiners, Board of;

[ 1989, c. 450, §5 (NEW) .]

4. Board of Licensure in Medicine. Medicine, Board of Licensure in;

[ 1993, c. 600, Pt. A, §8 (AMD) .]

5. State Board of Nursing. Nursing, State Board of;

[ 1989, c. 450, §5 (NEW) .]

6. Board of Optometric Examiners. Optometric Examiners, Board of;

[ 1989, c. 450, §5 (NEW) .]

7. Board of Osteopathic Licensure. Osteopathic Licensure, Board of;

[ 1993, c. 600, Pt. A, §9 (AMD) .]

8. Board of Examiners of Podiatrists.

[ 1993, c. 600, Pt. A, §10 (RP) .]

9. Board of Registration for Professional Engineers. Professional Engineers, Board of Registration for.

[ 1989, c. 450, §5 (NEW) .]

SECTION HISTORY

1989, c. 450, §5 (NEW). 1991, c. 396, §2 (AMD). 1991, c. 397, §4 (AMD). 1993, c. 600, §§A8,10 (AMD).



10 §8002. Duties and authority of commissioner

The Commissioner of Professional and Financial Regulation, referred to in this chapter as the "commissioner," is the chief administrative officer of the department and is responsible for supervising the administration of the department. The commissioner is appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over banking and insurance matters, and to confirmation by the Legislature. The commissioner serves at the pleasure of the Governor. Unless otherwise provided in law, the commissioner may not exercise or interfere with the exercise of discretionary regulatory authority granted by statute to the bureaus, offices, boards or commissions within and affiliated with the department. As chief administrative officer of the department, the commissioner has the following duties and authority to: [2011, c. 1, Pt. AA, §1 (AMD).]

1. Budget. Prepare the budget for the department;

[ 1975, c. 767, §9 (RPR) .]

2. Personnel. Except as otherwise specified, appoint and remove, subject to the Civil Service Law, all personnel considered necessary to fulfill the duties and functions of the department; appoint an assistant to the commissioner to serve at the commissioner's pleasure; and transfer personnel within the department to ensure efficient utilization of department personnel;

[ 1995, c. 502, Pt. H, §9 (AMD) .]

3. Purchases. Coordinate the purchase and use of all equipment and supplies within the department;

[ 1995, c. 502, Pt. H, §9 (AMD) .]

4. Review. Review the organization, functions and operation of bureaus, offices, boards and commissions within and affiliated with the department to ensure that overlapping functions and operations are eliminated and that each complies fully with its statutory and public service responsibilities;

[ 1995, c. 502, Pt. H, §9 (AMD) .]

5. Liaison. Act as a liaison among the bureaus, offices, boards and commissions within and affiliated with the department and act as liaison between them and the Governor;

[ 1995, c. 502, Pt. H, §9 (AMD) .]

6. Recommendations. Recommend to the Governor and Legislature those changes in the laws relating to the organization, functions, services or procedures of the bureaus, offices, boards and commissions of the department as the commissioner determines desirable;

[ 1995, c. 502, Pt. H, §9 (NEW) .]

7. Delegate authority. Authorize the heads of bureaus, offices, boards and commissions within the department to carry out the commissioner's duties and authority;

[ 1997, c. 727, Pt. A, §4 (AMD) .]

8. Adequate resources. Ensure that each bureau, office, board and commission has adequate resources to carry out regulatory functions and that the department's expenditures are equitably apportioned;

[ 1999, c. 184, §12 (AMD) .]

9. Licensing. Coordinate all administrative processes related to licensing functions of bureaus, offices, boards and commissions within the department, including but not limited to the frequency and form of applications and licenses;

[ 2007, c. 466, Pt. C, §3 (AMD) .]

10. Confidentiality of shared information. Keep confidential any information provided by or to the commissioner that has been designated confidential by the agency, bureau, board or commission within or affiliated with the department that furnished the information and that is the property of the agency, bureau, board or commission that furnished the information. Any information provided pursuant to this subsection may not be disclosed by the recipient of the information unless disclosure has been authorized by the agency, bureau, board or commission that furnished the information;

[ 2011, c. 603, §1 (AMD) .]

11. Report on fees. By December 1st of each even-numbered year, conduct a review of the fees assessed by the department and provide a written report to the State Budget Officer and the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs, insurance and financial services matters and business, research and economic development matters identifying any fee changes the commissioner recommends for the next biennium; and

[ 2011, c. 603, §2 (AMD) .]

12. Recommend measures. Recommend legislation or other measures to the Governor and the Legislature for the purpose of assisting current and former members of the United States Armed Forces in obtaining any professional license within the provisions of the department related to their relevant training and experience from their military service.

[ 2011, c. 603, §3 (NEW) .]

SECTION HISTORY

1973, c. 585, §4 (RPR). 1975, c. 134, §5 (AMD). 1975, c. 579, §2 (AMD). 1975, c. 767, §9 (RPR). 1975, c. 770, §59 (AMD). 1977, c. 78, §37 (AMD). 1977, c. 564, §49 (AMD). 1983, c. 489, §7 (AMD). 1983, c. 553, §12 (AMD). 1985, c. 748, §§16,17 (AMD). 1993, c. 659, §B1 (AMD). 1995, c. 502, §H9 (AMD). 1997, c. 727, §§A3-5 (AMD). 1999, c. 184, §§12-14 (AMD). 1999, c. 687, §§C2-4 (AMD). 2007, c. 466, Pt. C, §§3-5 (AMD). 2007, c. 539, Pt. T, §1 (AMD). 2011, c. 1, Pt. AA, §1 (AMD). 2011, c. 603, §§1-3 (AMD).



10 §8003. Departmental organization; duties

1. Division of Administrative Services. There is created a Division of Administrative Services, which is a division within the department under the commissioner's office, to provide assistance to the commissioner and to the agencies within and affiliated with the department in civil service matters, budgeting and financial matters, purchasing, and clerical and support services, and to perform other duties the commissioner designates. The commissioner may employ a Director of Administrative Services and clerical and technical assistants necessary to discharge the duties of the division and shall outline their duties and fix their compensation, subject to the Civil Service Law.

A. Within the Division of Administrative Services, there is a computer services section. It is the responsibility of the computer services section to provide technical assistance to the Office of Professional and Occupational Regulation to process and issue original and renewal licenses for the department and for bureaus, offices, boards and commissions within the department as the commissioner directs. The licenses may be processed and issued only upon authorization of the appropriate bureau, office, board or commission or upon the authorization of the commissioner in the case of licenses granted directly by the department. The computer services section shall maintain a central register containing the name and address of each person or firm licensed by profession, occupation or industry and such other information as the commissioner may direct for administration, information or planning purposes. The commissioner, with the advice of the respective bureaus, offices, boards and commissions, may determine the type and form of licenses issued by all agencies within the department. The computer services section shall perform such other administrative services for the agencies within the department as the commissioner directs. [1995, c. 502, Pt. H, §10 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

[ 1995, c. 502, Pt. H, §10 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

2. Office of Licensing and Registration.

[ 1999, c. 687, Pt. C, §5 (RP) .]

2-A. Office of Professional and Occupational Regulation. There is created an Office of Professional and Occupational Regulation, referred to in this subsection as the "office," composed of the boards, commissions and regulatory functions set forth in section 8001, subsection 38. The commissioner may appoint a Director of the Office of Professional and Occupational Regulation and those clerical and technical assistants who are necessary to discharge the duties of the office and shall outline their duties and fix their compensation, subject to the Civil Service Law. Notwithstanding any other provision of law granting authority to a board or commission, the Director of the Office of Professional and Occupational Regulation has the following superseding powers, duties and functions:

A. To administer the office and maximize and direct the use of personnel and financial resources to regulate professionals in the best interest of the public; [1999, c. 687, Pt. C, §6 (NEW).]

B. To prepare and administer, with the advice of the boards and commissions, budgets necessary to carry out the regulatory purposes of the boards and commissions. The Director of the Office of Professional and Occupational Regulation shall maintain one office budget that includes a separate account for each board or commission. The Director of the Office of Professional and Occupational Regulation has the authority to disapprove expenditures by boards and commissions that are not necessary to protect the public health and welfare or that would seriously jeopardize a board's or commission's fiscal well-being; [1999, c. 687, Pt. C, §6 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

C. To provide all staffing necessary and appropriate to administer the office and carry out the statutory missions of the boards, commissions and regulatory functions. All clerks, technical support staff and supervisors must be assigned to the office and allocated by the director to perform functions on behalf of the various boards, commissions and regulatory functions according to need; [1999, c. 687, Pt. C, §6 (NEW).]

D. To establish by rule and after reasonable notice to the affected board all fees necessary and appropriate for all boards, commissions and regulatory functions within the office, subject to any fee cap established by statute and applicable to that board, commission or regulatory function. The Director of the Office of Professional and Occupational Regulation shall set the criteria for all fees. The criteria must include, but are not limited to, the costs, statutory requirements, enforcement requirements and fees and expenses of each board, commission or regulatory function. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A; [2001, c. 323, §9 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

E. To establish by rule, such processes and procedures necessary to administer the various boards, commissions and regulatory functions of the office, including, but not limited to, a uniform complaint procedure, a uniform procedure regarding protested checks, a uniform policy regarding the treatment of late renewals and a uniform procedure for substantiating continuing education requirements. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A; [1999, c. 687, Pt. C, §6 (NEW).]

F. To keep records of public meetings, proceedings and actions and to make those records available to the public at cost upon request, unless otherwise prohibited by state or federal law; [1999, c. 687, Pt. C, §6 (NEW).]

G. To enter into contracts to ensure the provision of goods and services necessary to perform regulatory functions and to fulfill statutory responsibilities. This authority includes the ability to employ and engage experts, professionals or other personnel of other state or federal regulatory agencies as necessary to assist the office in carrying out its regulatory functions and to contract office staff to other state and federal regulatory agencies to assist those agencies in carrying out their regulatory functions; [1999, c. 687, Pt. C, §6 (NEW).]

H. To perform licensing functions for other state agencies on a fee-for-service basis; [1999, c. 687, Pt. C, §6 (NEW).]

I. To enter into cooperative agreements with other state, federal or foreign regulatory agencies to facilitate the regulatory functions of the office, including, but not limited to, information sharing, coordination of examinations or inspections and joint examinations or inspections. Any information furnished pursuant to this paragraph by or to the office that has been designated confidential by the agency furnishing the information remains confidential and the property of the agency furnishing the information and may not be disclosed by the recipient of the information unless disclosure has been authorized by the agency that furnished the information; [1999, c. 687, Pt. C, §6 (NEW).]

J. To direct staff to review and approve applications for licensure or renewal in accordance with criteria established in statute or in rules adopted by a board or commission. Licensing decisions made by staff may be appealed to the full board or commission; [1999, c. 687, Pt. C, §6 (NEW).]

K. To prepare and submit to the commissioner an annual report of the office's operations, activities and goals; and [1999, c. 687, Pt. C, §6 (NEW).]

L. To study jurisdictional overlap between the department's boards and commissions and other state agencies for purposes of streamlining and consolidating related legal authorities and administrative processes. [1999, c. 687, Pt. C, §6 (NEW).]

[ 2001, c. 323, §9 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

3. License defined. For purposes of this section, the term "license" means a license, certification, registration, permit, approval or other similar document evidencing admission to or granting authority to engage in a profession, occupation, business or industry but does not mean a registration, permit, approval or similar document evidencing the granting of authority to engage in the business of banking pursuant to Title 9-B.

[ 1991, c. 509, §1 (AMD) .]

4. Licensing periods; renewal dates. The commissioner may establish expiration or renewal dates and establish whether licenses are issued annually or biennially for all licenses authorized to be issued by bureaus, offices, boards and commissions within the department, notwithstanding any other provisions of law. If an expiration or renewal date established by the commissioner has the effect of shortening the term of a license currently in effect, the bureau, office, board or commission, or the department in the case of a license that it issues directly, shall credit the fee paid, on a prorated basis, for the unexpired term of the current license toward the renewal fee of the renewal license. If a license is not renewed on the new expiration or renewal date established by the commissioner, the license remains in effect through its original term, unless suspended or revoked sooner under laws or regulations of the respective bureau, office, board or commission. Should a licensee seek to renew the license at the end of the original term, the law or regulations established by the respective bureau, office, board or commission for late renewals or reregistrations apply. For the purpose of implementing and administering biennial licensing, the commissioner may permit bureaus, offices, boards and commissions within the department to issue licenses and establish renewal fees for less than a 2-year term. This section may not change the term or fee for one-time licenses, except as specifically stated.

[ 1999, c. 386, Pt. B, §3 (AMD) .]

4-A. Disclosure and recording of social security numbers. An individual who applies for a license shall provide that individual's social security number on the application, which must be recorded.

[ 1997, c. 537, §3 (NEW); 1997, c. 537, §62 (AFF) .]

5. Authority of bureaus, offices, boards or commissions. In addition to authority otherwise conferred, unless expressly precluded by language of denial in its own governing law, each bureau, office, licensing board and commission within or affiliated with the department may take one or more of the following actions, except that this subsection does not apply to the Bureau of Financial Institutions or the Office of Professional and Occupational Regulation, including the licensing boards and commissions and regulatory functions within the Office of Professional and Occupational Regulation.

A. [1989, c. 450, §6 (RP).]

A-1. For each violation of applicable laws, rules or conditions of licensure or registration, the bureau, office, board or commission may take one or more of the following actions:

(1) Issue warnings, censures or reprimands to a licensee or registrant. Each warning, censure and reprimand issued must be based upon violations of different applicable laws, rules or conditions of licensure or must be based upon separate instances of actionable conduct or activity;

(2) Suspend a license or registration for up to 90 days for each violation of applicable laws, rules and conditions of licensure or registration or for instance of actionable conduct or activity. Suspensions may be set to run concurrently or consecutively. Execution of all or any portion of a term of suspension may be stayed pending successful completion of conditions of probation, although the suspension remains part of the licensee's or registrant's record;

(2-A) Revoke a license or registration;

(3) Impose civil penalties of up to $1,500 for each violation of applicable laws, rules and conditions of licensure or registration or for instances of actionable conduct or activity; and

(4) Impose conditions of probation upon an applicant, licensee or registrant. Probation may run for such time period as the bureau, office, board or commission determines appropriate. Probation may include conditions such as: additional continuing education; medical, psychiatric or mental health consultations or evaluations; mandatory professional or occupational supervision of the applicant, licensee or registrant; and other conditions as the bureau, office, board or commission determines appropriate. Costs incurred in the performance of terms of probation are borne by the applicant, licensee or registrant. Failure to comply with the conditions of probation is a ground for disciplinary action against a licensee or registrant. [2001, c. 167, §1 (AMD).]

B. The bureau, office, board or commission may execute a consent agreement that resolves a complaint or investigation without further proceedings. Consent agreements may be entered into only with the consent of: the applicant, licensee or registrant; the bureau, office, board or commission; and the Department of the Attorney General. Any remedy, penalty or fine that is otherwise available by law, even if only in the jurisdiction of the Superior Court, may be achieved by consent agreement, including long-term suspension and permanent revocation of a professional or occupational license or registration. A consent agreement is not subject to review or appeal, and may be modified only by a writing executed by all parties to the original consent agreement. A consent agreement is enforceable by an action in Superior Court. [2001, c. 167, §1 (AMD).]

C. The bureau, office, board or commission may:

(1) Require all applicants for license or registration renewal to have responded under oath to all inquiries set forth on renewal forms;

(2) Except as provided in Title 37-B, section 390-A, require applicants for license or registration renewal to present proof of satisfactory completion of continuing professional or occupational education in accordance with each bureau's, office's, board's or commission's rules. Failure to comply with the continuing education rules may, in the bureau's, office's, board's or commission's discretion, result in a decision to deny license or registration renewal or may result in a decision to enter into a consent agreement and probation setting forth terms and conditions to correct the licensee's or registrant's failure to complete continuing education. Terms and conditions of a consent agreement may include requiring completion of increased hours of continuing education, civil penalties, suspension and other terms as the bureau, office, board, commission, the licensee or registrant and the Department of the Attorney General determine appropriate. Notwithstanding any contrary provision set forth in a bureau's, office's, board's or commission's governing law, continuing education requirements may coincide with the license or registration renewal period;

(3) Refuse to renew a license or registration or deny a license when the bureau, office, board or commission finds a licensee or registrant to be in noncompliance with a bureau, office, board or commission order or consent agreement;

(4) Allow licensees or registrants to hold inactive status licenses or registrations in accordance with each bureau's, office's, board's or commission's rules. The fee for an inactive license or registration may not exceed the statutory fee cap established for the bureau's, office's, board's or commission's license or registration renewal set forth in its governing law; or

(5) Delegate to staff the authority to review and approve applications for licensure pursuant to procedures and criteria established by rule. Rules developed pursuant to this subparagraph are routine technical rules as described in Title 5, chapter 375, subchapter 2-A. [2005, c. 111, §1 (AMD).]

D. The bureau, office, board or commission may require surrender of licenses and registrations. In order for a licensee's or registrant's surrender of a license or registration to be effective, a surrender must first be accepted by vote of the bureau, office, board or commission. Bureaus, offices, boards and commissions may refuse to accept surrender of licenses and registrations if the licensee or registrant is under investigation or is the subject of a pending complaint or proceeding, unless a consent agreement is first entered into pursuant to this chapter. [1995, c. 502, Pt. H, §10 (AMD).]

E. The bureau, office, board or commission may issue letters of guidance or concern to a licensee or registrant. Letters of guidance or concern may be used to educate, reinforce knowledge regarding legal or professional obligations and express concern over action or inaction by the licensee or registrant that does not rise to the level of misconduct sufficient to merit disciplinary action. The issuance of a letter of guidance or concern is not a formal proceeding and does not constitute an adverse disciplinary action of any form. Notwithstanding any other provision of law, letters of guidance or concern are not confidential. The bureau, office, board or commission may place letters of guidance or concern, together with any underlying complaint, report and investigation materials, in a licensee's or registrant's file for a specified amount of time, not to exceed 10 years. Any letters, complaints and materials placed on file may be accessed and considered by the bureau, office, board or commission in any subsequent action commenced against the licensee or registrant within the specified time frame. Complaints, reports and investigation materials placed on file are only confidential to the extent that confidentiality is required pursuant to Title 24, chapter 21, the Maine Health Security Act. [1999, c. 386, Pt. B, §5 (AMD).]

F. A bureau, office, board or commission may establish, by rule, procedures for licensees in another state to be licensed in this State by written agreement with another state, by entering into written licensing compacts with other states or by any other method of license recognition considered appropriate that ensures the health, safety and welfare of the public. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. C, §2 (AMD).]

G. Notwithstanding any other provision of law, any bureau, office, board or commission within or affiliated with the department may issue a temporary license for a period of 6 months and waive all licensing requirements, except for fees, to any applicant upon a showing of current, valid licensure in that profession in another state. [2005, c. 474, §1 (NEW).]

The jurisdiction to suspend and revoke occupational and professional licenses conferred by this subsection is concurrent with that of the District Court. Civil penalties must be paid to the Treasurer of State.

Any nonconsensual disciplinary action taken under authority of this subsection may be imposed only after a hearing conforming to the requirements of Title 5, chapter 375, subchapter 4, and, except for revocation actions, is subject to judicial review exclusively in the Superior Court in accordance with Title 5, chapter 375, subchapter 7.

Any nonconsensual revocation of an occupational or professional license taken under authority of this subsection is subject to, upon appeal within the time frames provided in Title 5, section 11002, subsection 3, de novo judicial review exclusively in District Court. Rules adopted to govern judicial appeals from agency action apply to cases brought under this section.

[ 2007, c. 402, Pt. C, §2 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

5-A. Authority of Office of Professional and Occupational Regulation. In addition to authority otherwise conferred, unless expressly precluded by language of denial in its own governing law, the Office of Professional and Occupational Regulation, referred to in this subsection as "the office," including the licensing boards and commissions and regulatory functions within the office, have the following authority.

A. The office, board or commission may deny or refuse to renew a license, may suspend or revoke a license and may impose other discipline as authorized in this subsection for any of the following reasons:

(1) The practice of fraud, deceit or misrepresentation in obtaining a license from a bureau, office, board or commission, or in connection with services rendered while engaged in the occupation or profession for which the person is licensed;

(2) Any gross negligence, incompetence, misconduct or violation of an applicable code of ethics or standard of practice while engaged in the occupation or profession for which the person is licensed;

(3) Conviction of a crime to the extent permitted by Title 5, chapter 341;

(4) Any violation of the governing law of an office, board or commission;

(5) Any violation of the rules of an office, board or commission;

(6) Engaging in any activity requiring a license under the governing law of an office, board or commission that is beyond the scope of acts authorized by the license held;

(7) Continuing to act in a capacity requiring a license under the governing law of an office, board or commission after expiration, suspension or revocation of that license;

(8) Aiding or abetting unlicensed practice by a person who is not licensed as required by the governing law of an office, board or commission;

(9) Noncompliance with an order or consent agreement of an office, board or commission;

(10) Failure to produce any requested documents in the licensee’s possession or under the licensee’s control concerning a pending complaint or proceeding or any matter under investigation; or

(11) Any violation of a requirement imposed pursuant to section 8003-G. [2009, c. 112, Pt. B, §4 (AMD).]

B. The office, board or commission may impose the following forms of discipline upon a licensee or applicant for licensure:

(1) Denial or refusal to renew a license, or issuance of a license in conjunction with the imposition of other discipline;

(2) Issuance of warning, censure or reprimand. Each warning, censure or reprimand issued must be based upon violation of a single applicable law, rules or condition of licensure or must be based upon a single instance of actionable conduct or activity;

(3) Suspension of a license for up to 90 days for each violation of applicable laws, rules or conditions of licensure or for each instance of actionable conduct or activity. Suspensions may be set to run concurrently or consecutively. Execution of all or any portion of a term of suspension may be stayed pending successful completion of conditions of probation, although the suspension remains part of the licensee's record;

(4) Revocation of a license;

(5) Imposition of civil penalties of up to $1,500, or such greater amount as may be authorized by statute, for each violation of applicable laws, rules or conditions of licensure or for each instance of actionable conduct or activity; or

(6) Imposition of conditions of probation upon an applicant or licensee. Probation may run for such time period as the office, board or commission determines appropriate. Probation may include conditions such as: additional continuing education; medical, psychiatric or mental health consultations or evaluations; mandatory professional or occupational supervision of the applicant or licensee; practice restrictions; and other conditions as the office, board or commission determines appropriate. Costs incurred in the performance of terms of probation are borne by the applicant or licensee. Failure to comply with the conditions of probation is a ground for disciplinary action against a licensee. [2009, c. 112, Pt. B, §4 (AMD).]

C. The office, board or commission may execute a consent agreement that resolves a complaint or investigation without further proceedings. Consent agreements may be entered into only with the consent of the applicant or licensee; the office, board or commission; and the Department of the Attorney General. Any remedy, penalty or fine that is otherwise available by law, even if only in the jurisdiction of the Superior Court, may be achieved by consent agreement, including long-term suspension and permanent revocation of a professional or occupational license. A consent agreement is not subject to review or appeal and may be modified only by a writing executed by all parties to the original consent agreement. A consent agreement is enforceable by an action in Superior Court. [2007, c. 402, Pt. C, §3 (NEW).]

D. The office, board or commission may:

(3) Except as provided in Title 37-B, section 390-A, adopt rules requiring continuing professional or occupational education and require applicants for license renewal to present proof of satisfactory completion of continuing professional or occupational education in accordance with such rules. Failure to comply with the continuing education rules is punishable by nonrenewal of the license and other discipline authorized by this subsection. Notwithstanding any contrary provision set forth in the governing law of an office, board or commission, continuing education requirements may coincide with the license renewal period. Rules adopted pursuant to this subparagraph are routine technical rules as described in Title 5, chapter 375, subchapter 2-A;

(4) Issue continuing education deferments in cases of undue hardship;

(5) Grant inactive status licenses to licensees in accordance with rules that may be adopted by each office, board or commission. The fee for an inactive status license may not exceed the statutory fee cap for license renewal set forth in the governing law of the office, board or commission. Licensees in inactive status are required to pay license renewal fees for renewal of an inactive status license and may be required to pay a reinstatement fee as set by the Director of the Office of Professional and Occupational Regulation if the license is reactivated on a date other than the ordinary renewal date of the license. Any rules of an office, board or commission regulating inactive status licensure must describe the obligations of an inactive status licensee with respect to any ongoing continuing education requirement in effect for licensees of the office, board or commission and must set forth any requirements for reinstatement to active status, which requirements may include continuing education. Rules adopted pursuant to this subparagraph are routine technical rules as described in Title 5, chapter 375, subchapter 2-A; and

(6) Delegate to staff the authority to review and approve applications for licensure pursuant to procedures and criteria established by rule. Rules adopted pursuant to this subparagraph are routine technical rules as described in Title 5, chapter 375, subchapter 2-A. [2011, c. 286, Pt. B, §2 (AMD).]

E. The office, board or commission may require surrender of licenses. In order for a licensee's surrender of a license to be effective, a surrender must first be accepted by vote of the office, board or commission. The office, board or commission may refuse to accept surrender of a license if the licensee is under investigation or is the subject of a pending complaint or proceeding, unless a consent agreement is first entered into pursuant to this subsection. The consent agreement may include terms and conditions for reinstatement. [2007, c. 402, Pt. C, §3 (NEW).]

F. The office, board or commission may issue a letter of guidance or concern to a licensee as part of the dismissal of a complaint against the licensee. A letter of guidance or concern may be used to educate, reinforce knowledge regarding legal or professional obligations or express concern over action or inaction by the licensee that does not rise to the level of misconduct sufficient to merit disciplinary action. The issuance of a letter of guidance or concern is not a formal proceeding and does not constitute an adverse disciplinary action of any form. Notwithstanding any other provision of law, letters of guidance or concern are not confidential. The office, board or commission may place letters of guidance or concern, together with any underlying complaint, report and investigation materials, in a licensee's file for a specified period of time, not to exceed 10 years. Any letters, complaints and materials placed on file may be accessed and considered by the office, board or commission in any subsequent action commenced against the licensee within the specified time frame. Complaints, reports and investigation materials placed on file are confidential only to the extent that confidentiality is required pursuant to Title 24, chapter 21. [2013, c. 217, Pt. A, §1 (AMD).]

G. The office, board or commission may establish, by rule, procedures for licensees in another state to be licensed in this State by written agreement with another state, by entering into written licensing compacts with other states or by any other method of license recognition considered appropriate that ensures the health, safety and welfare of the public. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. C, §3 (NEW).]

The jurisdiction to impose discipline against occupational and professional licenses conferred by this subsection is concurrent with that of the District Court. Civil penalties must be paid to the Treasurer of State.

Any nonconsensual disciplinary action taken under authority of this subsection other than denial or nonrenewal of a license may be imposed only after a hearing conforming to the requirements of Title 5, chapter 375, subchapter 4 and is subject to judicial review exclusively in the Superior Court in accordance with Title 5, chapter 375, subchapter 7.

The office, board or commission shall hold a hearing conforming to the requirements of Title 5, chapter 375, subchapter 4 at the written request of any person who is denied an initial or renewal license without a hearing for any reason other than failure to pay a fee, provided that the request for hearing is received by the office, board or commission within 30 days of the applicant's receipt of written notice of the denial of the application, the reasons for the denial and the applicant's right to request a hearing.

The office, board or commission may subpoena witnesses, records and documents in any adjudicatory hearing it conducts.

Rules adopted to govern judicial appeals from agency action apply to cases brought under this subsection.

In the event of appeal to Superior Court from any form of discipline imposed pursuant to this subsection, including denial or nonrenewal of a license, the office, board or commission may assess the licensed person or entity for the costs of transcribing and reproducing the administrative record.

[ 2013, c. 217, Pt. A, §1 (AMD) .]

6. Funding. The commissioner may assess each internal bureau, office, board or commission served by the commissioner's office, the Division of Administrative Services or the Office of Professional and Occupational Regulation its reasonable share of an amount sufficient to cover the cost of operating those service agencies. The commissioner may assess any board affiliated with the department for the services the board receives from the department. The commissioner may assess other state agencies for licensing functions performed on behalf of those agencies by the Office of Professional and Occupational Regulation.

[ 1999, c. 687, Pt. C, §8 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

7. Evidentiary effect of certificate. Notwithstanding any provision of law or rule of evidence, the certificate of the commissioner under the seal of the State must be received by any court in this State as prima facie evidence of the issuance, suspension or revocation of any license issued by the department.

[ 1991, c. 509, §3 (NEW) .]

8. Display of license.

[ 2009, c. 112, Pt. A, §2 (RP) .]

9. Construction.

[ 1999, c. 687, Pt. C, §9 (RP) .]

10. National disciplinary record system. Within the limits of available revenues, all bureaus, offices, boards or commissions internal or affiliated with the department shall join or subscribe to a national disciplinary record system used to track interstate movement of regulated professionals who have been the subject of discipline by state boards, commissions or agencies and report disciplinary actions taken within this State to that system.

[ 1995, c. 502, Pt. H, §10 (AMD) .]

SECTION HISTORY

1975, c. 556, §1 (NEW). 1975, c. 705, §3 (AMD). 1975, c. 767, §9 (RPR). 1977, c. 113, (AMD). 1977, c. 273, §§1,2 (AMD). 1983, c. 553, §13 (RPR). 1985, c. 748, §18 (AMD). 1985, c. 785, §B55 (AMD). 1987, c. 595, §2 (AMD). 1987, c. 609, §§1,2 (AMD). 1989, c. 450, §6 (AMD). 1991, c. 509, §§1-3 (AMD). 1993, c. 600, §A11 (AMD). 1993, c. 659, §§B2,3 (AMD). 1995, c. 397, §12 (AMD). 1995, c. 502, §H10 (AMD). 1997, c. 210, §§1-3 (AMD). 1997, c. 537, §3 (AMD). 1997, c. 537, §62 (AFF). 1997, c. 680, §A1 (AMD). 1999, c. 184, §§15-17 (AMD). 1999, c. 386, §§B2-5 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 687, §§C5-9 (AMD). 2001, c. 44, §10 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 167, §1 (AMD). 2001, c. 323, §9 (AMD). 2003, c. 204, §B1 (AMD). 2005, c. 111, §1 (AMD). 2005, c. 474, §1 (AMD). 2007, c. 402, Pt. C, §§2, 3 (AMD). 2007, c. 621, §§2, 3 (AMD). 2009, c. 112, Pt. A, §2 (AMD). 2009, c. 112, Pt. B, §4 (AMD). 2011, c. 286, Pt. B, §2 (AMD). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 217, Pt. A, §1 (AMD).



10 §8003-A. Complaint investigation

1. Affiliated boards. In aid of their investigative authority, the licensing boards and commissions affiliated with the department pursuant to section 8001-A may issue subpoenas in the name of the relevant licensing board or commission, in accordance with the terms of Title 5, section 9060, except that the authority applies to any stage of an investigation and is not limited to an adjudicatory proceeding.

[ 2007, c. 402, Pt. C, §4 (NEW) .]

2. Office of Professional and Occupational Regulation. The Office of Professional and Occupational Regulation, including the licensing boards and commissions and regulatory functions within the office, may receive, initiate and investigate complaints alleging any ground for disciplinary action set forth in section 8003, subsection 5-A. To assist with complaint or other investigations, or as otherwise considered necessary for the fulfillment of their responsibilities, the office, boards and commissions may hold hearings and may issue subpoenas for witnesses, records and documents in the name of the office, board or commission, as the case may be, in accordance with the terms of Title 5, section 9060, except that the subpoena authority applies to any stage or type of an investigation and is not limited to an adjudicatory hearing held pursuant to section 8003, subsection 5-A.

Investigative personnel of the Office of Professional and Occupational Regulation, during the normal conduct of their work for boards, commissions and regulatory functions within the office, may conduct investigations, issue citations, serve summonses and order corrections of violations in accordance with specific statutory authority. When specific authority does not exist to appeal an order to correct, that process must be established by rule by the respective board.

[ 2007, c. 402, Pt. C, §4 (NEW); 2011, c. 286, Pt. B, §5 (REV) .]

3. Dispositions available to the public. Upon disposition of each complaint and investigation, the office and all boards and commissions shall make such disposition available to the public.

[ 2007, c. 402, Pt. C, §4 (NEW) .]

SECTION HISTORY

1985, c. 748, §19 (NEW). 1991, c. 509, §4 (AMD). 1995, c. 502, §H11 (AMD). 2007, c. 402, Pt. C, §4 (RPR). 2011, c. 286, Pt. B, §5 (REV).



10 §8003-B. Confidentiality of investigative records

1. During investigation. Unless otherwise provided by Title 24, chapter 21, all complaints and investigative records of the licensing boards, commissions and regulatory functions within or affiliated with the Department of Professional and Financial Regulation are confidential during the pendency of an investigation. Those records become public records upon the conclusion of an investigation unless confidentiality is required by some other provision of law. For purposes of this section, an investigation is concluded when:

A. A notice of an adjudicatory hearing under Title 5, chapter 375, subchapter 4 has been issued; [2009, c. 465, §1 (AMD).]

B. [1999, c. 687, Pt. C, §10 (RP).]

C. A consent agreement has been executed; or [1989, c. 173, (NEW).]

D. A letter of dismissal has been issued or the investigation has otherwise been closed. [1989, c. 173, (NEW).]

[ 2009, c. 465, §1 (AMD) .]

2. Exceptions. Notwithstanding subsection 1, during the pendency of an investigation, a complaint or investigative record may be disclosed:

A. To department employees designated by the commissioner; [1989, c. 173, (NEW).]

B. To designated complaint officers of the appropriate board or commission; [1989, c. 173, (NEW).]

C. By a department employee or complaint officer designated by the commissioner when, and to the extent, deemed necessary to facilitate the investigation; [1989, c. 173, (NEW).]

D. To other state or federal agencies when the files contain evidence of possible violations of laws enforced by those agencies; [1989, c. 173, (NEW).]

E. When, and to the extent, deemed necessary by the commissioner to avoid imminent and serious harm. The authority of the commissioner to make such a disclosure shall not be delegated; [1989, c. 173, (NEW).]

F. Pursuant to rules which shall be promulgated by the department, when it is determined that confidentiality is no longer warranted due to general public knowledge of the circumstances surrounding the complaint or investigation and when the investigation would not be prejudiced by the disclosure; and [1989, c. 173, (NEW).]

G. To the person investigated on request. The commissioner may refuse to disclose part or all of any investigative information, including the fact of an investigation, when the commissioner determines that disclosure would prejudice the investigation. The authority of the commissioner to make such a determination shall not be delegated. [1989, c. 173, (NEW).]

[ 1989, c. 173, (NEW) .]

2-A. Certain client records confidential. Notwithstanding subsections 1 and 2, a treatment record provided to a licensing board or commission or in connection with a regulatory function within or affiliated with the department during investigation of a person licensed by the department in a medical, mental health, substance abuse, psychological or health field that contains information personally identifying a licensee's client or patient is confidential during the pendency of the investigation and remains confidential upon the conclusion of the investigation. A treatment record may be disclosed only if:

A. The client or patient executes a written release that states that:

(1) Unless the release provides for more limited disclosure, execution of the release may result in the record becoming a public record; or

(2) If the client or patient wishes, execution of the release allows disclosure to only the person or persons clearly identified in the release. The release must require the person or persons identified in the release not to make a disclosure to another person; [1993, c. 552, §1 (NEW).]

B. The disclosure is necessary under Title 22, chapter 857 concerning personnel and licensure actions; [1993, c. 552, §1 (NEW).]

C. The disclosure is necessary under Title 22, section 3474 concerning reports of suspected adult abuse or exploitation; [1993, c. 552, §1 (NEW).]

D. The disclosure is necessary under Title 22, section 4011-A concerning reports of suspected child abuse or neglect; or [2001, c. 345, §1 (AMD).]

E. The disclosure is necessary under Title 22, section 7703 concerning reports of suspected child or adult abuse or neglect. [1993, c. 552, §1 (NEW).]

A release executed by a client or patient does not operate to disclose a record otherwise made confidential by law.

This subsection does not prevent disclosure of records pursuant to an order of a court of competent jurisdiction upon good cause shown.

[ 2009, c. 465, §2 (AMD) .]

3. Attorney General records. The provision or disclosure of investigative records of the Department of the Attorney General to a departmental employee designated by the commissioner or to a complaint officer of a board or commission does not constitute a waiver of the confidentiality of those records for any other purposes. Further disclosure of those investigative records is subject to Title 16, section 804 and the discretion of the Attorney General.

[ 2013, c. 267, Pt. B, §4 (AMD) .]

4. Violation. A person who knowingly or intentionally makes a disclosure in violation of this section or who knowingly violates a condition of a release pursuant to subsection 2-A commits a civil violation for which a forfeiture not to exceed $1,000 may be adjudged.

[ 1993, c. 552, §2 (AMD) .]

SECTION HISTORY

1989, c. 173, (NEW). 1993, c. 552, §§1,2 (AMD). 1993, c. 719, §4 (AMD). 1993, c. 719, §12 (AFF). 1999, c. 386, §B6 (AMD). 1999, c. 687, §§C10,11 (AMD). 2001, c. 345, §1 (AMD). 2009, c. 465, §§1, 2 (AMD). 2013, c. 267, Pt. B, §4 (AMD).



10 §8003-C. Unlicensed practice

1. Complaints of unlicensed practice. A board or commission identified in section 8001, subsection 38 or section 8001-A or a regulatory function administered by the Office of Professional and Occupational Regulation identified in section 8001, subsection 38 may receive or initiate complaints of unlicensed practice.

[ 2009, c. 465, §3 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

2. Investigation of unlicensed practice. Complaints or allegations of unlicensed practice may be investigated by the Office of Professional and Occupational Regulation, the Attorney General's office or a board's or commission's complaint officer or inspector. If sufficient evidence of unlicensed practice is uncovered, the evidence must be compiled and presented to the Department of the Attorney General or the local district attorney's office for prosecution.

[ 1999, c. 687, Pt. C, §12 (NEW); 2011, c. 286, Pt. B, §5 (REV) .]

3. Unlicensed practice; criminal penalties. Notwithstanding any other provision of law:

A. A person who practices or represents to the public that the person is authorized to practice a profession or trade and intentionally, knowingly or recklessly fails to obtain a license as required by the laws relating to a board, commission or regulatory function identified in section 8001, subsection 38 or section 8001-A or intentionally, knowingly or recklessly practices or represents to the public that the person is authorized to practice after the license required by the laws relating to a board, commission or regulatory function identified in section 8001, subsection 38 or section 8001-A has expired or been suspended or revoked commits a Class E crime; and [2009, c. 465, §4 (AMD).]

B. A person who practices or represents to the public that the person is authorized to practice a profession or trade and intentionally, knowingly or recklessly fails to obtain a license as required by the laws relating to a board, commission or regulatory function identified in section 8001, subsection 38 or section 8001-A or intentionally, knowingly or recklessly practices or represents to the public that the person is authorized to practice after the license required by the laws relating to a board, commission or regulatory function identified in section 8001, subsection 38 or section 8001-A has expired or been suspended or revoked when the person has a prior conviction under this subsection commits a Class D crime. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence, except that, for purposes of this paragraph, the date of the prior conviction must precede the commission of the offense being enhanced by no more than 3 years. [2009, c. 465, §4 (AMD).]

[ 2009, c. 465, §4 (AMD) .]

4. Unlicensed practice; civil penalties. Any person who practices or represents to the public that the person is authorized to practice a profession or trade or engage in an activity that requires a license without first obtaining a license as required by the laws relating to a board, commission or regulatory function identified in section 8001, subsection 38 or section 8001-A or after the license has expired or has been suspended or revoked commits a civil violation punishable by a fine of not less than $1,000 but not more than $5,000 for each violation. An action under this subsection may be brought in District Court or, in combination with an action under subsection 5, in Superior Court.

[ 2011, c. 286, Pt. B, §3 (AMD) .]

5. Unlicensed practice; injunctions. The Attorney General may bring an action in Superior Court to enjoin any person from violating subsection 4, whether or not proceedings have been or may be instituted in District Court or whether criminal proceedings have been or may be instituted, and to restore to any person who has suffered any ascertainable loss by reason of that violation any money or personal or real property that may have been acquired by means of that violation and to compel the return of compensation received for engaging in that unlawful conduct.

A person who violates the terms of an injunction issued under this subsection shall pay to the State a fine of not more than $10,000 for each violation. In any action under this subsection, when a permanent injunction has been issued, the court may order the person against whom the permanent injunction is issued to pay to the General Fund the costs of the investigation of that person by the Attorney General and the costs of suit, including attorney's fees. In any action by the Attorney General brought against a person for violating the terms of an injunction issued under this subsection, the court may make the necessary orders or judgments to restore to any person who has suffered any ascertainable loss of money or personal or real property or to compel the return of compensation received by reason of such conduct found to be in violation of an injunction.

[ 2007, c. 402, Pt. C, §5 (AMD) .]

6. Unlicensed practice; private cause of action; repeal.

[ 2005, c. 378, §1 (NEW); 2005, c. 378, §29 (AFF); MRSA T. 10, §8003-C, sub-§6 (RP) .]

SECTION HISTORY

1999, c. 687, §C12 (NEW). 2003, c. 452, §E10 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 378, §1 (AMD). 2005, c. 378, §29 (AFF). 2007, c. 402, Pt. C, §5 (AMD). 2009, c. 44, §1 (AMD). 2009, c. 465, §§3-5 (AMD). 2011, c. 286, Pt. B, §3 (AMD). 2011, c. 286, Pt. B, §5 (REV).



10 §8003-D. Investigations; enforcement duties; assessments

When there is a finding of a violation, a board affiliated with the department identified in section 8001-A may assess the licensed person or entity for all or part of the actual expenses incurred by the board or its agents for investigations and enforcement duties performed. [2011, c. 286, Pt. B, §4 (AMD).]

"Actual expenses" include, but are not limited to, travel expenses and the proportionate part of the salaries and other expenses of investigators or inspectors, hourly costs of hearing officers, costs associated with record retrieval and the costs of transcribing or reproducing the administrative record. [1999, c. 687, Pt. C, §12 (NEW).]

The board, as soon as feasible after finding a violation, shall give the licensee notice of the assessment. The licensee shall pay the assessment in the time specified by the board, which may not be less than 30 days. [2011, c. 286, Pt. B, §4 (AMD).]

SECTION HISTORY

1999, c. 687, §C12 (NEW). 2009, c. 465, §6 (AMD). 2011, c. 286, Pt. B, §4 (AMD).



10 §8003-E. Citations and fines

Any board or commission identified in section 8001, subsection 38 or section 8001-A or a regulatory function administered by the Office of Professional and Occupational Regulation identified in section 8001, subsection 38 may adopt by rule a list of violations for which citations may be issued by professional technical support staff. A violation may carry a fine not to exceed $200. Citations issued by employees of the Office of Professional and Occupational Regulation or an affiliated board must expressly inform the licensee that the licensee may pay the fine or request a hearing before the board or commission or the Office of Professional and Occupational Regulation with regard to a regulatory function identified in section 8001, subsection 38 administered by the office regarding the violation. [2009, c. 465, §7 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

1999, c. 687, §C12 (NEW). 2009, c. 465, §7 (AMD). 2011, c. 286, Pt. B, §5 (REV).



10 §8003-F. Disposition of fees

All money received by the Office of Professional and Occupational Regulation on behalf of a board or commission listed in section 8001, subsection 38 or by the Office of Professional and Occupational Regulation to perform the regulatory functions listed in section 8001, subsection 38 must be paid to the Treasurer of State and credited to the account for that board, commission or regulatory function within the budget of the Office of Professional and Occupational Regulation. [1999, c. 687, Pt. C, §12 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

Money received by the Office of Professional and Occupational Regulation on behalf of a board or commission listed in section 8001, subsection 38 or by the Office of Professional and Occupational Regulation to perform the regulatory functions listed in section 8001, subsection 38 must be used for the expenses of administering its statutory responsibilities, including, but not limited to, the costs of conducting investigations, taking testimony, procuring the attendance of witnesses, all legal proceedings initiated for enforcement and administering the office. [1999, c. 687, Pt. C, §12 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

Any balance of these fees may not lapse but must be carried forward as a continuing account to be expended for the same purposes in the following fiscal years. [1999, c. 687, Pt. C, §12 (NEW).]

SECTION HISTORY

1999, c. 687, §C12 (NEW). 2011, c. 286, Pt. B, §5 (REV).



10 §8003-G. Duty to require certain information from applicants and licensees

The Office of Professional and Occupational Regulation, referred to in this subsection as "the office," including the licensing boards and commissions and regulatory functions within the office, shall require: [2007, c. 621, §4 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

1. Respond to inquiries. All applicants for license renewal to respond to all inquiries set forth on renewal forms; and

[ 2007, c. 621, §4 (NEW) .]

2. Report in writing. All licensees and applicants for licensure to report in writing to the office no later than 10 days after the change or event, as the case may be:

A. Change of name or address; [2007, c. 621, §4 (NEW).]

B. Criminal conviction; [2007, c. 621, §4 (NEW).]

C. Revocation, suspension or other disciplinary action taken in this or any other jurisdiction against any occupational or professional license held by the applicant or licensee; or [2007, c. 621, §4 (NEW).]

D. Any material change in the conditions or qualifications set forth in the original application for licensure submitted to the office. [2007, c. 621, §4 (NEW).]

[ 2007, c. 621, §4 (NEW) .]

SECTION HISTORY

2007, c. 621, §4 (NEW). 2011, c. 286, Pt. B, §5 (REV).



10 §8004. Annual reports

Notwithstanding any other provision of law, all annual reports or statements required of bureaus and offices within the department must be submitted to the commissioner not later than August 1st of each year and must summarize the operations and financial position of the bureau or office for the preceding fiscal year ending June 30th. After reviewing such reports and statements, the commissioner shall compile them into a report for submission to the Governor, together with such analysis as the Governor may direct. [1999, c. 687, Pt. C, §13 (AMD).]

SECTION HISTORY

1975, c. 767, §9 (NEW). 1999, c. 687, §C13 (AMD).



10 §8004-A. Legislative reports

The Director of the Office of Professional and Occupational Regulation shall report annually to the joint standing committee of the Legislature having jurisdiction over professional and occupational regulation on the status of licensing fees and fee caps. [2011, c. 691, Pt. A, §4 (AMD).]

SECTION HISTORY

2001, c. 323, §10 (NEW). 2011, c. 286, Pt. B, §5 (REV). 2011, c. 691, Pt. A, §4 (AMD).



10 §8005. Compliance with support orders; license qualifications and conditions

In addition to other qualifications for licensure or registration and conditions for continuing eligibility to hold a license as prescribed by the various acts of bureaus, boards or commissions that compose or are affiliated with the department, applicants for licensure or registration, licensees renewing their licenses and existing licensees must also comply with the requirements of Title 19-A, section 2201. [1995, c. 694, Pt. D, §7 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1993, c. 410, §V1 (NEW). 1995, c. 694, §D7 (AMD). 1995, c. 694, §E2 (AFF).



10 §8005-A. Licensees not in compliance with court-ordered fine, fee or restitution; license qualifications and conditions

In addition to other qualifications for licensure or registration and conditions for continuing eligibility to hold a license as required by bureaus, boards and commissions within or affiliated with the department, applicants for licensure or registration, licensees renewing their licenses and existing licensees may not hold any such license when there has been a court-ordered suspension of that license as provided by Title 14, sections 3141 and 3142. [2003, c. 193, §1 (NEW).]

SECTION HISTORY

2003, c. 193, §1 (NEW).



10 §8006. Licensees not in compliance with court order of support and other court orders; enforcement of parental support obligations and suspensions

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Board" means any bureau, board or commission listed in section 8001 or 8001-A, other licensors that are affiliated with or are a part of the department and the Board of Overseers of the Bar. [1993, c. 410, Pt. V, §1 (NEW).]

B. "Compliance with a support order" means that the support obligor has obtained or maintained health insurance coverage if required by a support order and is:

(1) No more than 60 days in arrears in making any of the following payments:

(a) Payments in full for current support;

(b) Periodic payments on a support arrearage pursuant to a written agreement with the Department of Health and Human Services; and

(c) Periodic payments as set forth in a support order; and

(2) No more than 30 days in arrears in making payments as described in subparagraph (1) if the obligor has been in arrears for more than 30 days in making payments as described in subparagraph (1) at least 2 times within the past 24 months. [2003, c. 396, §1 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

C. "Support order" means a judgment, decree or order, whether temporary, final or subject to modification, issued by a court or an administrative agency of competent jurisdiction for the support and maintenance of a child, including a child who has attained the age of majority under the law of the issuing state, or a child and the parent with whom the child is living, that provides for monetary support, health care, arrearages or reimbursement and may include related costs and fees, interest and penalties, income withholding, attorney's fees and other relief. [2003, c. 396, §1 (RPR).]

D. "Court-ordered suspension" means a suspension by a court of the right of a licensee to hold a professional license based on the contempt procedures pursuant to Title 14, sections 3141 and 3142. [2003, c. 193, §2 (NEW).]

[ 2003, c. 193, §2 (AMD); 2003, c. 396, §1 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Noncompliance with a support order. An applicant for the issuance or renewal of a license or an existing licensee regulated by a board who is not in compliance with a support order is subject to the requirements of Title 19-A, section 2201.

[ 2003, c. 396, §2 (AMD) .]

3. Court-ordered suspension. An applicant for the issuance or renewal of a license or an existing licensee regulated by a board who has not paid a court-ordered fine, court-appointed attorney's fees or court-ordered restitution is subject to court suspension of all licenses as provided in Title 14, sections 3141 and 3142.

[ 2003, c. 193, §2 (NEW) .]

SECTION HISTORY

1993, c. 410, §V1 (NEW). 1995, c. 694, §D8 (AMD). 1995, c. 694, §E2 (AFF). 2003, c. 193, §2 (AMD). 2003, c. 396, §§1,2 (AMD). 2003, c. 689, §B6 (REV).



10 §8007. Board member candidate information

The Commissioner of Professional and Financial Regulation or the chief staff administrator for an occupational and professional regulatory board shall work with the Executive Department to prepare general information regarding the purpose of an occupational and professional regulatory board and the role, responsibility and perspective of a member of an occupational and professional regulatory board, including a public member. The material must also include information specific to the board for which the individual is a prospective member, including but not limited to the time commitment, remuneration and any other pertinent details. [1993, c. 600, Pt. A, §12 (NEW).]

This information must be provided to all new candidates for membership on an occupational and professional regulatory board and to members seeking reappointment in order to fully inform the candidate or member about the nature of the position. Prior to gubernatorial appointment or reappointment, the candidate or member shall sign a statement indicating that the candidate or member has read the material and is prepared to properly discharge the duties of a member of an occupational and professional regulatory board. Failure to sign this statement disqualifies the candidate or member for appointment or reappointment on a board. [1993, c. 600, Pt. A, §12 (NEW).]

SECTION HISTORY

1993, c. 600, §A12 (NEW).



10 §8008. Purpose of occupational and professional regulatory boards

The sole purpose of an occupational and professional regulatory board is to protect the public health and welfare. A board carries out this purpose by ensuring that the public is served by competent and honest practitioners and by establishing minimum standards of proficiency in the regulated professions by examining, licensing, regulating and disciplining practitioners of those regulated professions. Other goals or objectives may not supersede this purpose. [1993, c. 600, Pt. A, §12 (NEW).]

SECTION HISTORY

1993, c. 600, §A12 (NEW).



10 §8009. Standardized terms

Notwithstanding any other provision of law, upon expiration of a professional or occupational licensing board member's term, that member serves until a successor is appointed and qualified. The successor's term commences at the expiration of the preceding term, regardless of the date of appointment. A vacancy occurring prior to the expiration of a specified term must be filled by appointment of a similarly qualified individual as a replacement. The replacement member serves for the remainder of the unexpired term, regardless of the date of appointment. [2013, c. 217, Pt. A, §2 (AMD).]

SECTION HISTORY

2007, c. 402, Pt. C, §6 (NEW). 2013, c. 217, Pt. A, §2 (AMD).



10 §8010. Quorum; chair

Notwithstanding any provision of law to the contrary, a majority of the members serving on a board or commission under section 8001, subsection 38 constitutes a quorum. The board or commission shall elect its chair. [2013, c. 246, Pt. A, §1 (NEW).]

§8010. Veterans and military spouses

(As enacted by PL 2013, c. 311, §1, was repealed by PL 2013, c. 424, Pt. D, §1)

SECTION HISTORY

2013, c. 246, Pt. A, §1 (NEW). 2013, c. 311, §1 (NEW). 2013, c. 424, Pt. D, §3 (AFF). 2013, c. 424, Pt. D, §1 (RP).



10 §8011. Veterans and military spouses

By January 1, 2014, each board, commission, office and agency within the department listed in section 8001 or affiliated with the department under section 8001-A shall adopt a process to facilitate qualified returning military veterans and qualified spouses of returning military veterans or of active duty service members to qualify for professional licenses granted by those boards, commissions, offices and agencies in an expeditious manner. For the purposes of this section, "returning military veteran" means a veteran of the Armed Forces of the United States who has been honorably discharged from active duty. Notwithstanding any other provision of law, the Director of the Office of Professional and Occupational Regulation and each licensing board within or affiliated with the department shall, upon presentation of satisfactory evidence by an applicant for professional or occupational licensure, accept education, training or service completed by the applicant as a member of the Armed Forces of the United States or Reserves of the United States Armed Forces, the national guard of any state, the military reserves of any state or the naval militia of any state toward the qualifications to receive the license. [2013, c. 424, Pt. D, §2 (NEW); 2013, c. 424, Pt. D, §3 (AFF).]

1. Endorsement. The board, commission, office or agency may permit a returning military veteran or a spouse of a returning military veteran or of an active duty service member who holds a comparable license in another state to acquire a license by endorsement in this State for the remainder of the term of the license from the other state or until a license is obtained in this State.

[ 2013, c. 424, Pt. D, §2 (NEW); 2013, c. 424, Pt. D, §3 (AFF) .]

2. Temporary license. The board, commission, office or agency may permit a returning military veteran or a spouse of a returning military veteran or of an active duty service member who holds a comparable license in another state to obtain a temporary license in this State for a period of time necessary to obtain a license in this State.

[ 2013, c. 424, Pt. D, §2 (NEW); 2013, c. 424, Pt. D, §3 (AFF) .]

3. Acceptance of military credentials. The board, commission, office or agency shall permit a returning military veteran whose military training qualifies the veteran for a license in a profession or occupation that requires a license in this State to acquire a temporary license until a license is issued.

[ 2013, c. 424, Pt. D, §2 (NEW); 2013, c. 424, Pt. D, §3 (AFF) .]

4. Continuing education requirements. The board, commission, office or agency may allow a full or partial exemption from continuing education requirements for a returning military veteran or the spouse of a returning military veteran or of an active duty service member. Evidence of completion of continuing education requirements may be required for a subsequent license or renewal. A board, commission, office or agency shall provide that continuing education requirements may be met by comparable military training.

[ 2013, c. 424, Pt. D, §2 (NEW); 2013, c. 424, Pt. D, §3 (AFF) .]

SECTION HISTORY

2013, c. 424, Pt. D, §2 (NEW). 2013, c. 424, Pt. D, §3 (AFF).









Part 10: COMMERCE AND INDUSTRY

Chapter 903: DEPARTMENT OF COMMERCE AND INDUSTRY

10 §8101. Department; commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 481, (NEW). 1971, c. 584, §2 (AMD). 1977, c. 78, §32 (RP).









Part 11: HOUSING

Chapter 951: MANUFACTURED HOUSING ACT

Subchapter 1: GENERAL PROVISIONS

10 §9001. Declaration of purpose

1. Declaration. It is found and declared that:

A. The production and utilization of manufactured housing and the use of new and improving technologies, techniques, methods and materials have and will increase the available supply of housing at prices that residents of this State can afford; [1993, c. 642, §8 (AMD).]

B. It is in the interest of the people of this State that that housing be safe from hazardous defects and that its construction and installation include adequate regulation to establish minimum safety standards that can reduce defects, provide uniformity of standards to reduce costs and provide confidence in that housing; [1993, c. 642, §8 (AMD).]

C. The production and use of manufactured housing utilizing production technologies, techniques, methods and materials require the application and enforcement of uniform building codes and installation standards within this State; [2005, c. 678, §1 (AMD); 2005, c. 678, §13 (AFF).]

D. Manufactured housing may present hazards to the health, life and safety of persons and to the safety of property unless properly manufactured because vital parts such as heating, plumbing and electrical systems are concealed and defects may not be readily ascertainable when inspected by a purchaser. Accordingly, it is the policy and purpose of this State to provide protection to the public against those possible hazards; and [2005, c. 678, §2 (AMD); 2005, c. 678, §13 (AFF).]

E. As a valued and important component of the housing industry in this State, manufactured housing is recognized as residential property, whether it is real property or personal property, notwithstanding the requirements of Title 29-A, and manufactured housing for which no certificate of title has been issued is considered real property when it has been permanently affixed to real property that is owned by the owner of the manufactured housing. [2013, c. 125, §1 (AMD).]

[ 2013, c. 125, §1 (AMD) .]

2. Intent. It is therefore declared that the State, with the passage of this chapter, intends:

A. To provide protection to the public against hazards from poorly constructed or installed manufactured housing; [1977, c. 550, §1 (NEW).]

B. To provide and enforce, with respect to its licensees and political subdivisions, uniform performance standards for construction and installation of manufactured housing that ensure durability and safety of manufactured housing; [1999, c. 725, §1 (AMD).]

C. To eliminate all costly, duplicative regulations and to adopt rules that provide for the performance necessary to provide decent, safe and sanitary housing at prices that people of this State can afford and to establish regulations that govern those matters within this State; [1993, c. 642, §8 (AMD).]

D. To establish an administrative board for the purpose of administering and enforcing this chapter and applicable warranties; [1993, c. 642, §8 (AMD).]

E. To require this board to assume responsibilities as consistent with this chapter, including the enforcement of the provisions of this chapter, the administration and enforcement of rules, investigations of complaints and any other acts that are consistent with the purposes of this chapter; [1999, c. 725, §1 (AMD).]

F. To have this board, in the administration of this chapter, give consideration to economic factors that may result in additional costs to home buyers and eliminate any unnecessary costs that may occur from the enforcement of this chapter or any other Act; and [1993, c. 642, §8 (AMD).]

G. To grant to this board the investigative and regulatory powers it may reasonably require to accomplish the foregoing purposes and intent and to carry out the provisions of this chapter, including making decisions, in accordance with the Maine Administrative Procedure Act. [1993, c. 642, §8 (AMD).]

[ 1999, c. 725, §1 (AMD) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §1 (AMD). 1993, c. 642, §8 (AMD). 1999, c. 725, §1 (AMD). 2005, c. 678, §§1-3 (AMD). 2005, c. 678, §13 (AFF). 2013, c. 125, §1 (AMD).



10 §9002. Definitions

As used in this chapter, unless the context otherwise indicates, the following words and terms shall have the following meanings. [1977, c. 550, §1 (NEW).]

1. Board. "Board" means the Manufactured Housing Board.

[ 1977, c. 550, §1 (NEW) .]

2. Dealer. "Dealer" means a person engaged in the sale, offering for sale, brokering or distribution of manufactured housing to a licensed dealer, developer dealer or consumer.

[ 2005, c. 344, §1 (AMD) .]

2-A. Developer dealer. "Developer dealer" means a person who purchases state-certified manufactured housing from a licensed manufacturer or dealer for placement on property owned by the developer dealer and who offers the manufactured housing for sale to the initial purchaser of the manufactured housing. The developer dealer may not install such manufactured housing but may contract with the manufacturer or dealer for the installation of such manufactured housing.

[ 2005, c. 344, §2 (NEW) .]

3. Federal Manufactured Housing Construction and Safety Standard. "Federal Manufactured Housing Construction and Safety Standard" means a reasonable standard for the construction, design and performance of a manufactured home which meets the needs of the public including the need for quality, durability and safety which has been duly adopted by the Federal Government pursuant to the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 United States Code 5401, et seq.

[ 1981, c. 152, §3 (RPR) .]

4. H.U.D. "H.U.D." means United States Department of Housing and Urban Development, a federal governmental agency.

[ 1977, c. 550, §1 (NEW) .]

5. Inspection agency. "Inspection agency" means an approved person or organization, public or private, determined by the board to be qualified by reason of facilities, personnel and demonstrated ability and independence of judgment to provide for inspection and approval of the construction or installation of manufactured housing in compliance with the standards and the regulations promulgated in accordance with this Act.

[ 1977, c. 550, §1 (NEW) .]

6. Installation. "Installation" means:

A. The affixing of manufactured housing on foundations or supports at a building site; and [2001, c. 260, Pt. A, §1 (NEW).]

B. The assembly and fastening of structural components of manufactured housing, including the completed roof system, as specified by the manufacturer's installation instructions and in accordance with the rules of the board. [2001, c. 260, Pt. A, §1 (NEW).]

For manufactured housing as defined in subsection 7, paragraphs A and C, "installation" also includes the connection to existing electrical, oil, gas, water, sewage and similar systems that are necessary for the use of the manufactured housing for dwelling purposes.

[ 2001, c. 260, Pt. A, §1 (RPR) .]

6-A. Installer. "Installer" means a person engaged in the installation or servicing of state-certified manufactured housing.

[ 2005, c. 344, §3 (AMD) .]

7. Manufactured housing. "Manufactured housing" means a structural unit or units designed to be used as a dwelling or dwellings and constructed in a manufacturing facility and then transported by the use of its own chassis or placement on an independent chassis to a building site. The term includes any type of building that is constructed at a manufacturing facility and then transported to a building site where it is utilized for housing and that may be purchased, sold, offered for sale or brokered by a licensee in the interim. For purposes of this Act, 3 types of manufactured housing are included. They are:

A. HUD-code homes, which are those units constructed after June 15, 1976 that the manufacturer certifies are constructed in compliance with the HUD standard, meaning structures, transportable in one or more sections that, in the traveling mode, are 8 body feet or more in width and 40 body feet or more in length or, when erected on site, are 320 or more square feet, and are built on a permanent chassis and designed to be used as dwellings, with or without permanent foundations, when connected to the required utilities, including the plumbing, heating, air-conditioning and electrical systems contained therein; except that such term shall include any structure that meets all the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the Secretary of the United States Department of Housing and Urban Development and complies with the standards established under the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 United States Code 5401, et seq; [2005, c. 344, §4 (AMD).]

B. State-certified modular homes, which are those units that the manufacturer certifies are constructed in compliance with the State's Manufactured Housing Act and regulations, meaning structures, transportable in one or more sections, that are not constructed on a permanent chassis and are designed to be used as dwellings on foundations when connected to required utilities, including the plumbing, heating, air-conditioning or electrical systems contained therein; [2005, c. 344, §4 (AMD).]

C. Pre-HUD-code homes, which are those units constructed prior to June 15, 1976, meaning structures, transportable in one or more sections, that are 8 body feet or more in width and are 32 body feet or more in length and are built on a permanent chassis and designed to be used as dwellings, with or without permanent foundations, when connected to the required utilities, including the plumbing, heating, air-conditioning or electrical systems contained therein. [2005, c. 344, §4 (AMD).]

[ 2005, c. 344, §4 (AMD) .]

8. Manufacturer. "Manufacturer" means any person engaged in manufacturing or producing manufactured housing and then selling it to a dealer.

[ 1977, c. 550, §1 (NEW) .]

9. Mechanic. "Mechanic" means an individual engaged in the installation or servicing of HUD-code or pre-HUD-code homes.

[ 2005, c. 344, §5 (AMD) .]

10. Mobile home.

[ 1981, c. 152, §6 (RP) .]

11. Modular home.

[ 1981, c. 152, §7 (RP) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1979, c. 365, (AMD). 1979, c. 436, (AMD). 1981, c. 152, §§2-7 (AMD). 1993, c. 642, §9 (AMD). 2001, c. 260, §A1 (AMD). 2005, c. 344, §§1-5 (AMD).



10 §9003. Manufactured Housing Board

1. Established. The Manufactured Housing Board, established by Title 5, section 12004-A, subsection 22, consists of 9 members appointed by the Governor.

[ 2007, c. 402, Pt. D, §1 (AMD) .]

2. Composition of board; terms of members. The members of the board include:

A. [1997, c. 727, Pt. C, §2 (RP).]

B. Three public members, as defined in Title 5, section 12004-A, at least one of whom lives in manufactured housing; [2007, c. 402, Pt. D, §1 (AMD).]

C. One member who is a professional engineer with demonstrated experience in construction and building technology; [1995, c. 462, Pt. A, §26 (RPR).]

D. Two members who are dealers; [2013, c. 217, Pt. B, §1 (RPR).]

E. [2013, c. 217, Pt. B, §2 (RP).]

F. One member who is an owner or operator of a mobile home park with more than 15 lots; [1995, c. 462, Pt. A, §26 (RPR).]

G. One member who is a builder of manufactured housing; and [1995, c. 462, Pt. A, §26 (RPR).]

H. One member with a minimum of 2 years of practical experience in building code administration and enforcement and with current employment as a code enforcement officer. [1995, c. 462, Pt. A, §26 (RPR).]

The term of office of the members is 4 years. Appointment of a member must comply with section 8009. A member of the board may be removed for cause by the Governor.

[ 2013, c. 217, Pt. B, §§1, 2 (AMD) .]

3. Vacancies.

[ 1995, c. 462, Pt. A, §27 (RP) .]

4. Duties.

[ 2007, c. 402, Pt. D, §1 (RP) .]

5. Compensation.

[ 1995, c. 397, §13 (RP) .]

6. Organization.

[ 2007, c. 402, Pt. D, §1 (RP) .]

7. Meetings; chair. The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members.

[ 2013, c. 246, Pt. B, §1 (AMD) .]

8. Administration.

[ 2007, c. 402, Pt. D, §1 (RP) .]

9. Federal funds and other funding sources.

[ 2007, c. 402, Pt. D, §1 (RP) .]

10. Manufactured housing account.

[ 2007, c. 402, Pt. D, §1 (RP) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1983, c. 553, §14 (AMD). 1983, c. 812, §§69,70 (AMD). 1987, c. 395, §§A35,A36 (AMD). 1989, c. 271, §§1,2 (AMD). 1991, c. 391, §1 (AMD). 1993, c. 600, §§A13,14 (AMD). 1993, c. 642, §10 (AMD). 1995, c. 397, §13 (AMD). 1995, c. 462, §§A26,27 (AMD). 1995, c. 502, §H12 (AMD). 1997, c. 727, §§C2,3 (AMD). 1999, c. 687, §F1 (AMD). 2007, c. 402, Pt. D, §1 (AMD). 2013, c. 217, Pt. B, §§1, 2 (AMD). 2013, c. 246, Pt. B, §1 (AMD).



10 §9004. Employees

1. Executive director. The Commissioner of Professional and Financial Regulation may appoint or remove for cause, with the advice of the board, an executive director who is the principal administrative and supervisory employee of the Department of Professional and Financial Regulation for the board. The executive director shall supervise the personnel employed to carry out the purposes of this chapter.

[ 2007, c. 402, Pt. D, §2 (AMD) .]

2. Employees.

[ 1999, c. 687, Pt. F, §2 (RP) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1983, c. 553, §46 (AMD). 1985, c. 785, §B56 (AMD). 1987, c. 395, §A37 (AMD). 1993, c. 642, §11 (AMD). 1995, c. 502, §H13 (AMD). 1999, c. 687, §F2 (AMD). 2007, c. 402, Pt. D, §2 (AMD).



10 §9005. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 550, §1 (NEW). 1977, c. 694, §§191-193 (AMD). 1993, c. 642, §12 (AMD). 1999, c. 687, §E1 (AMD). 2007, c. 402, Pt. D, §3 (RP).



10 §9005-A. Powers and duties

The board shall administer and enforce the provisions of this chapter. [2007, c. 402, Pt. D, §4 (NEW).]

The board shall propose, revise, adopt and enforce rules necessary to carry out this chapter in accordance with the provisions of Title 5, chapter 375, subchapter 2. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The board may delegate the enforcement authority to employees. [2007, c. 402, Pt. D, §4 (NEW).]

SECTION HISTORY

2007, c. 402, Pt. D, §4 (NEW).



10 §9006. Installation standards

1. Standards. The board shall, by rule, set uniform reasonable standards for the installation of manufactured homes, including, but not limited to, standards for foundations, supports, anchoring and underpinning of manufactured homes installed in this State.

[ 1993, c. 642, §13 (AMD) .]

2. Exemption. Manufactured housing which is manufactured, sold, installed or serviced in compliance with this chapter shall be exempt from all state or other political subdivision codes, standards or regulations which regulate the same matters.

[ 1981, c. 152, §8 (RPR) .]

3. Exemption.

[ 1981, c. 152, §8 (RP) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §8 (RPR). 1993, c. 642, §13 (AMD).



10 §9006-A. Notice of installation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 271, §3 (NEW). 1991, c. 509, §5 (AMD). 1993, c. 642, §14 (AMD). 1997, c. 210, §4 (RP).



10 §9006-B. Formaldehyde emissions; disclosure

In addition to requiring that the "Health Notice on Formaldehyde Emissions" set out in 24 Code of Federal Regulations 53280.309 be prominently displayed in each manufactured housing unit sold in the State and provided as part of the Manufactured Home Consumer Manual provided to each purchaser of a new manufactured home, the board shall require that a copy of that notice be provided to a purchaser of a new mobile home at the time of execution of the purchase and sales agreement, and that each purchaser sign a certification, provided at the bottom of that notice, that the purchaser has read and understood the contents of the notice before signing the purchase and sales agreement. [1993, c. 186, §1 (NEW).]

SECTION HISTORY

1993, c. 186, §1 (NEW).



10 §9006-C. Warranty seals

The board shall issue warranty seals to be attached on manufactured housing sold in this State. The following provisions govern the attachment of warranty seals on manufactured housing. [1993, c. 642, §15 (NEW).]

1. Manufacturer's warranty seal. Before manufactured housing may be installed in this State, the manufacturer shall first obtain from the board a Maine manufacturer's warranty seal. The warranty seal may be issued upon payment of the fee as set pursuant to section 9021, subsection 2-A. The manufacturer must attach the seal to the manufactured housing.

[ 2009, c. 241, Pt. A, §1 (AMD) .]

2. Installer's or mechanic's warranty seal. Before manufactured housing may be installed in this State, the installer or mechanic must obtain from the board a Maine installer's or mechanic's warranty seal. The warranty seal may be issued upon payment of the fee as set pursuant to section 9021, subsection 2-A. The installer or mechanic must attach the seal to the manufactured housing.

[ 2009, c. 241, Pt. A, §2 (AMD) .]

SECTION HISTORY

1993, c. 642, §15 (NEW). 2005, c. 344, §6 (AMD). 2009, c. 241, Pt. A, §§1, 2 (AMD).



10 §9006-D. Notice of installation

1. Notice of installation. A manufacturer, dealer, mechanic and installer shall notify the board every month of the installations completed by that person that month. The notice must include the location of each unit of manufactured housing, the owner of each unit at the time of installation, the type or model of the unit, the manufacturer of the unit, written certification that the installation meets standards that conform to those required by the board and the name and address of the manufacturer, dealer, mechanic or installer. The information must be submitted within 10 days after the end of each month in the form and manner prescribed by the board by rule. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 281, §1 (NEW) .]

2. Failure to file. The board may require a manufacturer, dealer, mechanic or installer who fails to comply with this section to pay a fine of not less than $5 and not more than $100 for each day the notice is late.

[ 2001, c. 281, §1 (NEW) .]

SECTION HISTORY

2001, c. 281, §1 (NEW).



10 §9007. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 550, §1 (NEW). 1977, c. 694, §§194,195 (AMD). 1981, c. 152, §9 (RP).



10 §9008. Prohibited practices

1. Licenses. A person may not manufacture, sell, broker, distribute, install or service any manufactured housing in this State without first obtaining a license from the board as required in this chapter.

[ 2005, c. 344, §7 (AMD) .]

2. Violation of regulations and standards. A person may not knowingly manufacture, sell, broker, distribute, install or service manufactured housing in the State that is not in compliance with the regulations and standards authorized under this chapter.

[ 2005, c. 344, §7 (AMD) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §10 (RPR). 2005, c. 344, §7 (AMD).



10 §9009. Investigations; suspensions; revocations

1. Investigations. The board is authorized to conduct any inspections and investigations as may be necessary to carry out its responsibilities under this chapter. Fees for inspection of manufactured housing that must be paid by the manufacturer, dealer, developer dealer, installer or mechanic whose actions or failure to act gave rise to the necessity of the inspection are set pursuant to section 9021, subsection 2-A. The board is authorized to contract with local governments and private inspection organizations to carry out such inspection functions to the extent not prohibited by federal law, rule or regulation.

[ 2009, c. 241, Pt. A, §3 (AMD) .]

2. Investigation of complaints; revocation or suspension of licenses.

[ 2007, c. 402, Pt. D, §5 (RP) .]

3. Remedies for manufacturing defects. The board staff may investigate all complaints made to the board of noncompliance with or violation of chapter 213 or a warranty applicable to the sale of manufactured housing. If the board finds, after hearing, that a manufacturer, dealer or developer dealer has sold, or is making available for sale, manufactured housing that poses a threat to public health or safety or has failed to comply with chapter 213 or an applicable warranty, express or implied, the board may order the manufacturer, dealer or developer dealer or any combination thereof to take appropriate corrective action. Corrective action may include, but is not limited to, reimbursing consumers for repairs that are covered by warranty and made by the consumer if the consumer notifies the dealer, developer dealer or manufacturer in writing of the defect within a reasonable time prior to undertaking the repairs and the board finds that the repairs are or were necessary to correct or prevent an imminent threat to health or safety or to the structure of the manufactured housing. The board may also revoke or suspend the license of the manufacturer, dealer, developer dealer or any combination thereof to prevent any future threat to public health or safety. Notwithstanding the provisions of Title 10, section 8003, subsection 5-A, revocations ordered by the board are subject to judicial review exclusively in the Superior Court in accordance with Title 5, chapter 375, subchapter 7. This subsection applies to any new manufactured housing that is sold to a consumer after January 1, 1993.

[ 2007, c. 402, Pt. D, §5 (AMD) .]

4. Remedies for installation defects. The board staff may investigate all complaints made to the board of noncompliance with or violation of chapter 213 or a warranty applicable to the installation of manufactured housing. If the board finds, after hearing, that the installation of manufactured housing poses a threat to public health or safety or does not comply with the board's installation standards, chapter 213 or any applicable warranty, the board may order the installer to take appropriate corrective action. Corrective action may include, but is not limited to, reimbursing consumers for repairs that are covered by warranty and made by the consumer if the consumer notifies the installer or mechanic in writing of the defect within a reasonable time prior to undertaking the repairs and the board finds that the repairs are or were necessary to correct or prevent an imminent threat to health or safety or to the structure of manufactured housing. The board may also revoke or suspend the installer's or mechanic's license to install manufactured housing to prevent any future threat to the public health or safety. Notwithstanding the provisions of Title 10, section 8003, subsection 5-A, revocations ordered by the board are subject to judicial review exclusively in the Superior Court in accordance with Title 5, chapter 375, subchapter 7. This subsection applies to any new manufactured housing that is sold to a consumer after January 1, 1993.

[ 2007, c. 402, Pt. D, §5 (AMD) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1977, c. 694, §196 (AMD). 1989, c. 690, §1 (AMD). 1993, c. 642, §§16-19 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2005, c. 344, §§8-10 (AMD). 2007, c. 402, Pt. D, §5 (AMD). 2009, c. 241, Pt. A, §3 (AMD).



10 §9010. Hearings and appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 550, §1 (NEW). 1977, c. 694, §197 (RPR). 1993, c. 642, §20 (AMD). 2007, c. 402, Pt. D, §6 (RP).



10 §9011. Enforcement and penalties

1. Inspection of violations. The board may, upon probable cause, inspect the manufactured housing, manufacturing facilities, a licensee's business facilities or such records as may be necessary to verify whether a violation has occurred. If the board finds that a violation has occurred, it shall proceed as in section 9009.

[ 1977, c. 550, §1 (NEW) .]

2. Petition to initiate legal action. The board may petition the Attorney General to initiate legal action in any court of competent jurisdiction for monetary or injunctive relief to enforce this chapter.

[ 1993, c. 642, §21 (AMD) .]

3. Penalties. Any person found guilty of violation of this chapter may be required to pay a civil penalty of not more than $1,000 for each such violation, but not more than $5,000 for an action consisting of separate violations.

[ 1977, c. 550, §1 (NEW) .]

4. Private actions. The private rights of action created by this subsection are in addition to any rights of enforcement and relief granted to the board in this chapter. The board shall notify all claimants of their right to seek remedy.

A. A person damaged as a result of a violation of this chapter also has a cause of action in court against the person responsible for the manufacture, brokering, distribution, sale, lease, installation or service, and the court may award appropriate damages and cost for litigation in its judgment. [2005, c. 344, §11 (AMD).]

B. After exhausting all administrative remedies, a person damaged as a result of a violation of section 9042 also has a cause of action in court against the political subdivision of the State that fails to comply with the provisions of section 9042, and the court may award injunctive relief. [1999, c. 725, §2 (NEW).]

[ 2005, c. 344, §11 (AMD) .]

5. Crime designated. An individual or a director, officer or agent of a corporation who knowingly and willfully violates section 9008 in a manner that threatens the health or safety of any purchaser commits a Class E crime.

[ 1993, c. 642, §21 (AMD) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1993, c. 642, §21 (AMD). 1999, c. 725, §2 (AMD). 2005, c. 344, §11 (AMD).



10 §9012. Confidential information

1. Reported information. All information reported to or otherwise obtained by the board, its director or any of its employees which contains or relates to a trade secret, or which, if disclosed would put the person furnishing the information at a substantial competitive disadvantage, shall be considered confidential, except that the information may be disclosed to other federal, state or local officials concerned with enforcement of this chapter or when relevant in any proceeding under this chapter or any related law, rule or regulation.

[ 1977, c. 550, §1 (NEW) .]

2. Refusal to release information. In any action brought against a member, officer or employee of the board pursuant to Title 1, section 410, for refusal to release information in the custody or control of the board, it shall be a defense if the defendant refused to release the information in the good faith belief that such information was rendered confidential by the terms of subsection 1.

[ 1977, c. 550, §1 (NEW) .]

3. State not liable. No action for damages shall accrue against the State or the board, or the members, officers or employees of the board:

A. For the mistaken release of information rendered confidential by subsection 1. [1977, c. 550, §1 (NEW).]

[ 1977, c. 550, §1 (NEW) .]

SECTION HISTORY

1977, c. 550, §1 (NEW).



10 §9013. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §11 (RP).



10 §9014. Authorized inspection agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §12 (RP).






Subchapter 2: LICENSING

10 §9021. Licenses

The board shall adopt rules governing qualifications for each category of license under its jurisdiction. [1993, c. 642, §22 (NEW).]

1. Licenses required. Any person who engages in the business of manufacturing, brokering, distributing, selling, installing or servicing manufactured housing must first obtain a license issued by the board. The board shall, within a reasonable time, issue a license to any person who intends to manufacture, sell, install or service manufactured housing in this State subject to filing and approval of an application. Any person who is licensed to conduct these activities by other state or federal law is exempt from this requirement when the law provides for specific authority to provide a particular service or preempts the requirement for such a license. Active licensees of the Real Estate Commission are exempt from the licensing requirement for selling or brokering used manufactured housing and new manufactured housing if such housing is sold or offered for sale by a licensee of the board.

[ 2007, c. 402, Pt. D, §7 (AMD) .]

1-A. Initial training. All licensees and applicants for licensure must obtain initial training, including, but not limited to, the servicing and installation of manufactured housing. Applicants for initial licensure must complete the training before the board approves the application for licensure.

[ 2007, c. 402, Pt. D, §7 (AMD) .]

2. License fees.

[ 2007, c. 402, Pt. D, §7 (RP) .]

2-A. Fees. The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes. The license fee to operate a mobile home park pursuant to subchapter 6 may not exceed a base fee of $60 plus an additional amount of up to $6 per mobile home site. This fee must accompany each license application, including applications for mobile home park expansion and license renewal. The review and evaluation fees authorized by section 9083 may not exceed the actual cost of the review or evaluation. The fee for any inspection authorized by this chapter may not exceed the actual cost of the inspection. The fee for each warranty seal required by section 9006-C, subsections 1 and 2 and each new dwelling unit required by section 9045 may not exceed $200. The fee for any other purpose authorized by this chapter may not exceed $200 annually. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 241, Pt. A, §4 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

3. License term. A license expires on the date set by the Commissioner of Professional and Financial Regulation pursuant to section 8003, subsection 4 for the licensing period for which the license was issued. A license may be renewed upon receipt of an application for renewal and the payment of the renewal fee as set pursuant to subsection 2-A. A license may be renewed up to 90 calendar days after the date of expiration upon payment of a late fee in addition to the renewal fee. An applicant who submits an application for renewal more than 90 calendar days after the expiration date is subject to all requirements governing new applicants under this chapter.

[ 2009, c. 241, Pt. A, §5 (AMD) .]

4. Renewals. A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee in addition to the renewal fee as set under subsection 2-A. If any licensee fails to renew within 90 days after expiration, that licensee is required to make a new application.

[ 2007, c. 402, Pt. D, §7 (AMD) .]

5. Renewals.

[ 1981, c. 152, §13 (RP) .]

6. Financial responsibility. The board may require bonding or other reasonable methods to ensure that manufacturers, dealers, developer dealers and others licensed under this chapter are financially responsible to fully comply with this chapter.

[ 2005, c. 344, §15 (AMD) .]

7. Service of process.

[ 2013, c. 217, Pt. B, §3 (RP) .]

8. Licensing penalties.

[ 2007, c. 402, Pt. D, §7 (RP) .]

8-A. Denial or refusal to renew license; disciplinary action. In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for any of the following reasons:

A. Accepting manufactured housing, directly or indirectly, from a manufacturer not licensed by the State pursuant to this chapter; [2007, c. 402, Pt. D, §7 (NEW).]

B. Selling or delivering, directly or indirectly, manufactured housing to a dealer or developer dealer not licensed by the State pursuant to this chapter; or [2007, c. 402, Pt. D, §7 (NEW).]

C. Violation of any of the provisions of chapter 213. [2007, c. 402, Pt. D, §7 (NEW).]

[ 2007, c. 402, Pt. D, §7 (NEW) .]

9. Proof of sales tax registration. The board shall require that an applicant for a manufacturer, dealer or developer dealer license under this subchapter demonstrate that the applicant is registered with the State Tax Assessor for the collection of sales and use tax under Title 36, chapter 211 or that the applicant is not required to register under that chapter.

[ 2005, c. 344, §17 (AMD) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1979, c. 302, §§1,2 (AMD). 1981, c. 152, §13 (RPR). 1983, c. 553, §15 (AMD). 1991, c. 391, §§2-4 (AMD). 1993, c. 642, §§22-25 (AMD). 1999, c. 386, §§C1,2 (AMD). 2001, c. 281, §2 (AMD). 2005, c. 344, §§12-17 (AMD). 2007, c. 402, Pt. D, §7 (AMD). 2009, c. 241, Pt. A, §§4, 5 (AMD). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 217, Pt. B, §3 (AMD).



10 §9022. Service and installations

1. Dealers. Dealers who are licensed according to this chapter may install or service, or may have their employees install or service any manufactured housing in compliance with this chapter and the dealer and his employees shall be exempt from any requirements for trade or mechanic licenses of any other type. The dealer is not exempt from any requirements for a permit which any state or political subdivision may require.

[ 1977, c. 550, §1 (NEW) .]

2. Manufacturers. A manufacturer may manufacture or sell to dealers and developer dealers when licensed as a manufacturer of manufactured housing and may repair defects and is exempt from any licensing requirements of other state or political subdivisions.

[ 2005, c. 344, §18 (AMD) .]

3. Mechanics. Licensed mechanics may install or service manufactured housing and are exempt from any other licensing requirements of any state or political subdivisions, but must obtain any permits required.

[ 1977, c. 550, §1 (NEW) .]

4. Installers. Licensed installers may install manufactured housing and are exempt from any other licensing requirements of any state or political subdivisions but must obtain any permits required.

[ 1999, c. 386, Pt. C, §3 (NEW) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1999, c. 386, §C3 (AMD). 2005, c. 344, §18 (AMD).






Subchapter 3: STATE CERTIFIED MANUFACTURED HOUSING

10 §9041. General rules

The board shall adopt rules and establish standards as provided by section 9005-A to administer and enforce this subchapter. [2007, c. 695, Pt. B, §3 (AMD).]

For purposes of this subchapter, manufactured housing includes only housing defined in section 9002, subsection 7, paragraph B. [1993, c. 642, §26 (AMD).]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §14 (RPR). 1991, c. 714, §4 (AMD). 1993, c. 642, §26 (AMD). 2007, c. 695, Pt. B, §3 (AMD).



10 §9042. Standards

1. Standards. The board shall, by rule, adopt standards in conformance with nationally recognized standards for the construction and the installation of manufactured housing.

[ 1993, c. 642, §27 (AMD) .]

2. Approval. The board shall approve for sale or installation all manufactured housing that complies with the rules and standards authorized by this chapter or shall delegate the authority to inspect and approve the manufactured housing by inspection agencies authorized by the board.

[ 1993, c. 642, §27 (AMD) .]

3. Exemption. Notwithstanding the provisions of Title 25, section 2357-A and Title 30-A, section 4358, new manufactured housing that is manufactured, brokered, distributed, sold, installed or serviced in compliance with this chapter is exempt from all state or other political subdivision codes, standards, rules or regulations that regulate the same matters. A building permit or certificate of occupancy may not be delayed, denied or withheld on account of any alleged failure of new manufactured housing to comply with any code, standard, rule or regulation from which the new manufactured housing is exempt under this subsection.

[ 2011, c. 633, §4 (AMD) .]

4. Certification.

[ 1981, c. 152, §14 (RP) .]

5. Local enforcement. Except as specifically set forth in this subsection, a certificate of occupancy for any certified manufactured housing may not be denied, delayed or withheld on account of any alleged failure to comply with this chapter or any building code or rule adopted by the board. For the purposes of this section, "certified manufactured housing" means new manufactured housing to which a label, seal or other device has been affixed, in accordance with rules adopted by the board, certifying the compliance of the housing with this chapter and all applicable rules.

A. The State or a political subdivision of the State may deny a certificate of occupancy for any certified manufactured housing when, in the exercise of reasonable judgment, the State or the political subdivision of the State determines that an imminent and direct risk of serious physical injury or death would exist in the normal use of the manufactured housing. [1999, c. 725, §4 (NEW).]

B. If a certificate of occupancy for certified manufactured housing is denied, the State or a political subdivision of the State shall promptly provide the applicant for the certificate of occupancy with written notice of the denial. The notice must describe each reason for the denial of the certificate of occupancy in sufficient detail to allow the applicant to correct each deficiency noted. The State or a political subdivision of the State shall simultaneously provide a copy of the notice to the board. [1999, c. 725, §4 (NEW).]

C. If the code enforcement or other inspection officer of the State or a political subdivision of the State identifies a failure of certified manufactured housing to comply with this chapter or any building code or rule adopted by the board, the officer may file a complaint with the board in accordance with section 9051. [1999, c. 725, §4 (NEW).]

D. This chapter may not be construed to impose a duty on a code enforcement or other inspection officer of the State or a political subdivision of the State to inspect any certified manufactured housing for compliance with this chapter or any building code or rule adopted by the board. Unless a certificate of occupancy has been issued pursuant to the provisions of section 9043, subsection 2, paragraph A, a certificate of occupancy for certified manufactured housing does not constitute a representation by the State or a political subdivision of the State that the manufactured housing meets the standards established under this chapter. [1999, c. 725, §4 (NEW).]

[ 1999, c. 725, §4 (NEW) .]

6. Review of denial; issuance of certificate of occupancy. Notwithstanding the provisions of Title 25, chapter 313, if a certificate of occupancy for certified manufactured housing is denied on account of any alleged failure of the manufactured housing to comply with this chapter or any building code or rule adopted by the board or any law, rule, regulation or ordinance from which the manufactured housing is exempt under this chapter, the applicant for the certificate of occupancy may petition the board to review the denial.

The board shall issue a certificate of occupancy for the manufactured housing if, after appropriate notice and administrative hearing in accordance with Title 5, chapter 375, subchapter IV, the board determines that:

A. The manufactured housing has been certified pursuant to the rules adopted by the board; [1999, c. 725, §4 (NEW).]

B. The certificate of occupancy was not denied pursuant to subsection 5, paragraph A; and [1999, c. 725, §4 (NEW).]

C. The notice of denial issued under subsection 5, paragraph B does not specify any violation of applicable law, rule, regulation or ordinance from which the manufactured housing is not exempted under this chapter. [1999, c. 725, §4 (NEW).]

A certificate of occupancy issued under this subsection has the same validity, force and effect as if issued by the State or a political subdivision of the State in which the manufactured housing is located.

[ 1999, c. 725, §4 (NEW) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §14 (RPR). 1993, c. 642, §27 (AMD). 1999, c. 725, §§3,4 (AMD). 2005, c. 344, §19 (AMD). 2011, c. 633, §4 (AMD).



10 §9043. Approval alternatives

1. Inspection agency. Any manufacturer seeking inspection and approval of manufactured housing subject to the requirements of this subchapter may contract with an inspection agency authorized by the board to perform the necessary services in order to obtain approval of the manufactured housing.

[ 1981, c. 152, §14 (RPR) .]

2. Local option. The provisions of this subchapter must be waived by the board with respect to manufactured housing that is installed in a municipality that has adopted a building code and has a local building code enforcement agency if:

A. The manufactured housing is found by the local enforcement agency to comply with the applicable local building code; and [1981, c. 152, §14 (NEW).]

B. The local enforcement agency so reports to the board in such form and detail as the board may reasonably require. [1981, c. 152, §14 (NEW).]

[ 2007, c. 402, Pt. D, §8 (AMD) .]

3. Program of approval. The board may provide a special program of approval to manufacturers who can demonstrate an unreasonable economic hardship resulting from the alternatives in subsections 1 and 2, except that in no case shall a program of unsupervised self-certification be authorized.

[ 1981, c. 152, §14 (NEW) .]

4. Certification. The manufacturer of that housing, regardless of the approval alternative used, shall certify that the manufactured housing conforms to all applicable standards whether adopted by the board or local enforcement agency, as the case may be, and that manufacturer's certification shall be permanently affixed to the manufactured housing in accordance with such requirements as the board may by regulation prescribe. Affixation of a certificate to manufactured housing shall signify the manufacturer's representation and warranty to all purchasers of the housing that the housing was manufactured in accordance with all applicable standards of the board or the local enforcement agency, as the case may be, in effect on the date of manufacture.

[ 1981, c. 152, §14 (NEW) .]

5. Documentation. The manufacturer shall provide to an agency in accordance with this section for review and approval any required documents necessary to define the design, assembly and installation of the manufactured housing to be produced, including the quality assurance practices to be applied by the manufacturer.

[ 1981, c. 152, §14 (NEW) .]

6. Inspection and certification. Manufactured housing produced by a manufacturer approved in subsection 5, shall be inspected by an approval agency in accordance with this section, and certified by that agency as having been constructed in accordance with the standards adopted by the board or local enforcement agency, as the case may be, provided the approval agency makes that determination.

[ 1981, c. 152, §14 (NEW) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §14 (RPR). 2007, c. 402, Pt. D, §8 (AMD).



10 §9044. Authorized inspection agencies

1. Establishment of procedures and standards. The board shall, by regulation, establish procedures and standards for the qualification of private or public agencies to perform evaluation and inspection services required by this subchapter. The current edition of the Criteria for Agencies Engaged in System Analysis and Compliance Assurance for Manufactured Buildings, ASTM-E 541, as adopted by the American Society of Testing and Materials shall be considered by the board in adopting these standards and procedures.

[ 1981, c. 152, §14 (NEW) .]

2. Inspection agencies. The board shall qualify as inspection agencies only those persons or organizations which it determines to comply with the standards adopted by the board pursuant to subsection 1. Inspection agencies qualified under this subsection may contract with manufactured housing manufacturers to provide inspection services required by this subchapter.

[ 1981, c. 152, §14 (NEW) .]

3. Suspension of qualification. Qualification of an inspection agency shall be suspended by the board if, after appropriate notice and administrative hearing, it determines the agency is no longer qualified as meeting the standards adopted pursuant to subsection 1. The board may conduct such reviews of the work of a qualified agency as the board determines are necessary to reasonably assure continuing compliance of the qualified agency with the standards adopted pursuant to subsection 1.

[ 1981, c. 152, §14 (NEW) .]

SECTION HISTORY

1981, c. 152, §14 (NEW).



10 §9045. New unit and inspection fees

A fee for each new dwelling unit that is installed in the State and fees for inspection of manufactured housing that must be paid by the manufacturer, dealer, developer dealer, installer or mechanic whose actions or failure to act gave rise to the necessity of the inspection are set under section 9021, subsection 2-A. [2007, c. 402, Pt. D, §9 (RPR).]

SECTION HISTORY

1981, c. 152, §14 (NEW). 1983, c. 553, §16 (AMD). 1991, c. 391, §§5,6 (AMD). 2005, c. 344, §20 (AMD). 2007, c. 402, Pt. D, §9 (RPR).



10 §9046. Complaint investigation

Upon complaint by any person concerning an alleged violation of this chapter, the board shall investigate and determine, or shall cause to be investigated and determined, whether the unit complies with established regulations. The board shall notify the complainant of the complainant's right to relief under section 9011, subsection 4. If the board determines the defect occurred in other similar manufactured housing, the board shall notify all ascertainable purchasers of the housing, in accordance with the records obtained from the manufacturer and dealer of their possible right of action under this subchapter. Failure of the manufacturer, dealer or developer dealer to retain reasonable business records or to provide access to those records in response to a request by the board pursuant to this subchapter is a violation of this chapter. [2005, c. 344, §21 (AMD).]

SECTION HISTORY

1981, c. 152, §14 (NEW). 2005, c. 344, §21 (AMD).



10 §9047. Notification and correction of defects

1. Manufacturer. Every manufacturer of manufactured housing in this State and any manufacturer who offers manufactured housing for sale, lease, delivery, introduction or importation into this State shall furnish notification of any defect in manufactured housing produced by the manufacturer that the manufacturer or the board determines relates to a standard of the board that is applicable to the housing or that constitutes a safety hazard to an occupant of the housing. The notification must be accomplished in a manner and within a time the board by rule prescribes, except that the rules must at least provide the following:

A. Notification by mail to the first purchaser of the manufactured housing, other than a dealer or developer dealer of the manufacturer, and to any subsequent purchaser whose identity the manufacturer knows; [2005, c. 344, §22 (AMD).]

B. Notification by mail or some expeditious means to the dealers and developer dealers of the manufacturer to whom the manufactured housing was delivered; and [2005, c. 344, §23 (AMD).]

C. Notification by mail to the board. [1981, c. 152, §14 (NEW).]

[ 2005, c. 344, §§22, 23 (AMD) .]

2. Dealers. Any person who sells, leases, delivers or transports manufactured housing that has been certified under this chapter shall notify the board and any present or prospective purchaser of the housing in writing of any defect resulting from damage or modification to the housing that the person determines relates to a standard of the board that is applicable to the housing or that constitutes a safety hazard to an occupant of the housing. This requirement does not apply to sales or leases of manufactured housing after the first purchase of the housing by a person for purposes other than resale and does not apply to deliveries or transportations of the manufactured housing that occur after the first installation of the housing on a permanent foundation.

[ 1993, c. 642, §28 (AMD) .]

3. Corrections. The person responsible for a noncompliance with the standards adopted by the board or for the creation of a safety hazard shall promptly effect such repairs and modifications as may be necessary to correct the nonconformance or eliminate the safety hazard. Any person who fails to make these repairs or modifications shall be subject to section 9009.

[ 1981, c. 152, §14 (NEW) .]

SECTION HISTORY

1981, c. 152, §14 (NEW). 1993, c. 642, §28 (AMD). 2005, c. 344, §§22,23 (AMD).



10 §9048. Reciprocity

1. Standards. If the board finds that the standards for the manufacture and inspection of manufactured housing prescribed by statute or regulation of another state or governmental agency meet the objectives of this chapter and the rules adopted pursuant to this chapter and are enforced satisfactorily by that other state or other governmental agency, or by their agents, the board may accept manufactured housing that has been certified by that other state or governmental agency as being in compliance with this chapter. The standards of another state are not considered to be satisfactorily enforced unless that other state provides for notification to the board of suspensions or revocations of approvals issued by that other state in a manner satisfactory to the board and so notifies the board. Acceptance of this notification does not remove the board's right to pursue remedies outlined in sections 9009 and 9011.

[ 1993, c. 642, §29 (AMD) .]

2. Suspension or revocation. Notwithstanding Title 5, section 10051, the board may suspend or revoke the board's acceptance or certification, or both, of manufactured housing certified under the reciprocal provisions of this section, for the following causes:

A. If the board determines that the standards for the manufacture and inspection of the manufactured housing of another state or governmental agency do not meet the objectives of this chapter and the rules adopted pursuant to this chapter; [1993, c. 642, §29 (AMD).]

B. The board determines that the standards for manufacture and inspection are not being enforced to the satisfaction of the board; or [1981, c. 152, §14 (NEW).]

C. The other state or governmental agency suspends or revokes its approval or certification. [1981, c. 152, §14 (NEW).]

[ 1993, c. 642, §29 (AMD) .]

3. Cooperation. In order to encourage reciprocity, the board shall cooperate with similar authorities in other jurisdictions, with national standards organizations and with model code procedures for testing, evaluating, approving and inspecting manufactured housing, and otherwise encouraging their production and acceptance.

[ 1981, c. 152, §14 (NEW) .]

4. Agreement. The board shall not grant this reciprocity unless the recipient state enters into an agreement with the board whereby manufactured housing manufactured within Maine and regulated under the provisions of this chapter shall be deemed approved for sale in that recipient state.

[ 1981, c. 152, §14 (NEW) .]

5. Formal agreements. The board, subject to the approval of the Commissioner of Professional and Financial Regulation, may enter into formal agreements with the agencies or authorities of other states, or other governmental agencies, or their agents, to carry out the purpose of this chapter.

[ 2007, c. 402, Pt. D, §10 (AMD) .]

SECTION HISTORY

1981, c. 152, §14 (NEW). 1993, c. 642, §29 (AMD). 2007, c. 402, Pt. D, §10 (AMD).






Subchapter 4: COMPLAINTS

10 §9051. General

1. Violation. The board shall cause to be investigated any complaint of an alleged violation by any licensee or of any regulations adopted by the board, either by its own inspector or any authorized agency to determine the validity of the complaint.

A. Within one year and 10 days after installation, any home buyer of new manufactured housing may file a complaint about any defective construction or installation defect. [1981, c. 152, §15 (RPR).]

B. Any person having knowledge of a violation of this chapter may file a complaint within one year of that violation. [1981, c. 152, §15 (RPR).]

[ 1981, c. 152, §15 (RPR) .]

2. Form. Complaints are to be made on a form prescribed by the board providing whatever information the board deems necessary.

[ 1981, c. 152, §15 (RPR) .]

3. Notice for purposes of limitation of actions. If a consumer files a written complaint with the manufacturer, dealer, developer dealer, installer, mechanic or board within one year and 10 days after installation of new manufactured housing, receipt of the written complaint by the manufacturer, dealer, developer dealer, installer, mechanic or board tolls the statute of limitations for purposes of bringing an action to enforce any applicable warranty concerning the defect that is the subject of the written complaint.

[ 2005, c. 344, §24 (AMD) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §15 (RPR). 1993, c. 642, §30 (AMD). 2005, c. 344, §24 (AMD).



10 §9052. Complaint investigation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §15 (RP).



10 §9053. Notification and correction of defects (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §15 (RP).






Subchapter 5: STATE ADMINISTRATIVE AGENCY

10 §9061. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 152, §16 (NEW).]

1. Board. "Board" means the Manufactured Housing Board or its employees.

[ 1981, c. 152, §16 (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1987, c. 395, Pt. A, §38 (AMD) .]

3. Dealer. "Dealer" means any person engaged in the sale, leasing, or distribution of new manufactured homes primarily to persons who in good faith purchase or lease a manufactured home for purposes other than resale.

[ 1981, c. 152, §16 (NEW) .]

4. Department. "Department" means the Department of Professional and Financial Regulation or its employees.

[ 1987, c. 395, Pt. A, §38 (AMD) .]

5. Distributor. "Distributor" means any person engaged in the sale and distribution of manufactured homes for resale.

[ 1981, c. 152, §16 (NEW) .]

6. Manufacturer. "Manufacturer" means any person engaged in manufacturing or assembling manufactured homes, including any person engaged in importing homes for resale.

[ 1981, c. 152, §16 (NEW) .]

7. Manufactured housing. "Manufactured housing" means for the purpose of this subchapter, a structure, transportable in one or more sections, which, in the traveling mode, is 8 body feet or more in width, and 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling, with or without a permanent foundation when connected to the required utilities, including the plumbing, heating, air-conditioning and electrical systems contained therein; except that the term shall include any structure which meets all the requirements of this subsection except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the Secretary of the United States Department of Housing and Urban Development and complies with the standards established under the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 United States Code 5401, et seq.

[ 1981, c. 152, §16 (NEW) .]

8. Secretary. "Secretary" means the Secretary of the United States Department of Housing and Urban Development.

[ 1981, c. 152, §16 (NEW) .]

9. State administrative agency. "State administrative agency" means the department that has been approved or conditionally approved to carry out the state plan for enforcement of the standards pursuant to section 623 of the Housing and Community Development Act of 1974, Public Law 93-383, 42 United States Code, Section 5422 and 24 Code of Federal Regulations, Part 3282, Subpart G.

[ 1993, c. 642, §31 (AMD) .]

SECTION HISTORY

1981, c. 152, §16 (NEW). 1987, c. 395, §A38 (AMD). 1993, c. 642, §31 (AMD).



10 §9062. Duties

The board shall delegate the responsibility for administering the state administrative agency program to the Commissioner of Professional and Financial Regulation. The commissioner may delegate or contract out the administration of the program at the commissioner's discretion. The board is vested with the authority upon appropriate notice to discontinue participation in the federal enforcement program as a state administrative agency for this State. [1995, c. 502, Pt. H, §14 (AMD).]

SECTION HISTORY

1981, c. 152, §16 (NEW). 1987, c. 395, §A39 (AMD). 1995, c. 502, §H14 (AMD).



10 §9063. Rules

The commissioner is authorized to issue, amend and revoke rules as necessary to implement all procedures required of a state administrative agency pursuant to 24 Code of Federal Regulations, Paragraph 3282 and 42 United States Code, Sections 5401 to 5426, including the implementation of a consumer complaint handling process and the holding of hearings. In the event of a conflict between this chapter and the National Manufactured Housing Construction and Safety Standards Act of 1974 involving the state administrative agency program, the National Manufactured Housing Construction and Safety Standards Act of 1974 prevails. [1995, c. 353, §2 (AMD).]

SECTION HISTORY

1981, c. 152, §16 (NEW). 1993, c. 642, §32 (AMD). 1995, c. 353, §2 (AMD).



10 §9064. Standards

1. Adoption, administration and enforcement of standards. The department is charged with the adoption, administration and enforcement of manufactured housing construction and safety standards. The standards adopted must meet the standards adopted pursuant to the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 United States Code, Sections 5401 to 5426.

[ 1995, c. 353, §3 (AMD) .]

2. Rules. The department may adopt rules necessary to enforce the standards adopted under subsection 1.

[ 1995, c. 353, §3 (AMD) .]

SECTION HISTORY

1981, c. 152, §16 (NEW). 1987, c. 395, §A40 (AMD). 1993, c. 642, §33 (AMD). 1995, c. 353, §3 (AMD).



10 §9065. Inspections

The department, by authorized representatives, may enter, at reasonable times, any factory, warehouse or establishment in which manufactured housing is manufactured, stored or held for sale for the purpose of ascertaining whether the requirements of the federal manufactured housing construction and safety standards and the rules of the department have been and are being met. [1995, c. 353, §4 (AMD).]

SECTION HISTORY

1981, c. 152, §16 (NEW). 1993, c. 642, §34 (AMD). 1995, c. 353, §4 (AMD).



10 §9065-A. Preoccupancy inspection fee

The fee for a preoccupancy inspection of manufactured housing, as required pursuant to 24 Code of Federal Regulations, Part 3286, is set pursuant to section 9021, subsection 2-A. [2009, c. 241, Pt. A, §6 (NEW).]

SECTION HISTORY

2009, c. 241, Pt. A, §6 (NEW).



10 §9066. Civil penalties

1. Violations. A person who violates any of the following provisions relating to manufactured housing or rules adopted by the department is subject to a civil penalty not to exceed $1,000 for each violation. Each violation constitutes a separate violation with respect to each manufactured housing unit, except that the maximum penalty may not exceed $1,000,000 for any related series of violations occurring within one year from the date of the first violation. It is a violation of this chapter for a person:

A. To manufacture for sale, lease, sell, offer for sale or lease or introduce, deliver or import into the State any manufactured housing that is manufactured on or after the effective date of any applicable federal manufactured housing construction and safety standard that does not comply with that standard; [1993, c. 642, §35 (AMD).]

B. To fail or refuse to permit access to or copying of records, fail to make reports or provide information or fail or refuse to permit entry or inspection as required by section 9065; [1993, c. 642, §35 (AMD).]

C. To fail to furnish notification of any defect as required by 42 United States Code, Section 5414; [1993, c. 642, §35 (AMD).]

D. To fail to issue a certification required by 42 United States Code, Section 5415 or to issue a certification to the effect that a manufactured home conforms to all applicable federal manufactured housing construction and safety standards, if that person in the exercise of due care has reason to know that the certification is false or misleading in a material respect; [1993, c. 642, §35 (AMD).]

E. To fail to establish and maintain records or make such reports and provide information as the department may reasonably require to enable it to determine whether there is compliance with the National Manufactured Housing Construction and Safety Standards Act of 1974; or fail to permit, upon request of a person duly authorized by the commissioner, inspection of appropriate books, papers, records and documents relative to determining whether a manufacturer, distributor or dealer has acted or is acting in compliance with this chapter or with the National Manufactured Housing Construction and Safety Standards Act of 1974; or [1995, c. 353, §5 (AMD).]

F. To issue a certification pursuant to 42 United States Code, Section 5403, Paragraph (a), if the person in the exercise of due care has reason to know that the certification is false or misleading in a material respect. [1993, c. 642, §35 (AMD).]

[ 1995, c. 353, §5 (AMD) .]

2. Sale or offer for sale after first purchase. Subsection 1, paragraph A shall not apply to the sale or the offer for sale of any manufactured home after the first purchase of it in good faith for purposes other than resale.

[ 1981, c. 152, §16 (NEW) .]

3. Persons who did not have reason to know that the home is not in conformity with standards. Subsection 1, paragraph A, shall not apply to any person who establishes that he did not have reason to know in the exercise of due care that the manufactured home is not in conformity with applicable federal manufactured housing construction and safety standards, or any person who, prior to the first purchase, holds a certificate by the manufacturer or importer of the manufactured home to the effect that the manufactured home conforms to all applicable federal manufactured housing construction and safety standards, unless the person knows that the manufactured home does not so conform.

[ 1981, c. 152, §16 (NEW) .]

SECTION HISTORY

1981, c. 152, §16 (NEW). 1983, c. 553, §46 (AMD). RR 1993, c. 1, §28 (COR). 1993, c. 642, §35 (AMD). 1995, c. 353, §5 (AMD).



10 §9067. Criminal penalties

Any person or officer, director or agent of a corporation, who willfully or knowingly violates any of the provisions enumerated in state law in any manner which threatens the health or safety of any purchaser, shall be fined not more than $1,000 or imprisoned for not more than one year, or both. [1981, c. 152, §16 (NEW).]

SECTION HISTORY

1981, c. 152, §16 (NEW).



10 §9068. Monitoring inspection fees

The department shall establish a monitoring inspection fee in an amount established by the Secretary of the United States Department of Housing and Urban Development. This monitoring inspection fee is an amount paid by the manufacturer for each home produced in this State. [1995, c. 353, §6 (AMD).]

The monitoring inspection fee shall be paid by the manufacturer to the Secretary of the United States Department of Housing and Urban Development, who shall distribute the fees collected from all home manufacturers among the approved and conditionally approved states, based on the number of new homes whose first location after leaving the manufacturing plant is on the premises of a distributor, dealer or purchaser in that state. [1981, c. 152, §16 (NEW).]

SECTION HISTORY

1981, c. 152, §16 (NEW). 1993, c. 642, §36 (AMD). 1995, c. 353, §6 (AMD).



10 §9069. Reports

Each manufacturer, distributor and dealer of manufactured housing constructed under the federal standards shall establish and maintain the records, make the reports and provide such information as the Secretary of the United States Department of Housing and Urban Development may reasonably require in order for the secretary to be able to determine whether the manufacturer, distributor or dealer has acted or is acting in compliance with this chapter or the National Manufactured Housing Construction and Safety Standards Act of 1974 and shall, upon request of a person duly designated by the secretary, permit the person to inspect appropriate books, papers, records and documents relevant to determining whether the manufacturer, distributor or dealer has acted or is acting in compliance with this chapter or the National Manufactured Housing Construction and Safety Standards Act of 1974. [1981, c. 152, §16 (NEW).]

SECTION HISTORY

1981, c. 152, §16 (NEW).



10 §9070. Complaints

All complaints concerning units constructed in compliance with the National Manufactured Housing Construction and Safety Standards Act of 1974 shall be handled in compliance with subpart I of the regulation established pursuant to the Act. [1981, c. 152, §16 (NEW).]

SECTION HISTORY

1981, c. 152, §16 (NEW).



10 §9071. Revenue (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 152, §16 (NEW). 1993, c. 642, §37 (AMD). 1995, c. 353, §7 (AMD). 2007, c. 402, Pt. D, §11 (RP).



10 §9072. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 152, §16 (NEW). 1987, c. 395, §A41 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. D, §12 (RP).






Subchapter 6: MOBILE HOME PARKS

10 §9081. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 553, §17 (NEW).]

1. Mobile home. "Mobile home" means a structure, transportable in one or more sections which is 8 body feet or more in width and is 32 body feet or more in length and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes the plumbing, heating, air conditioning and electrical systems contained therein.

[ 1983, c. 553, §17 (NEW) .]

2. Mobile home park. "Mobile home park" means a parcel or adjoining parcel of land, under single ownership, that has been planned and improved for the placement of 3 or more mobile homes, but does not include a construction camp.

[ 1991, c. 391, §7 (AMD) .]

3. Sanitarian.

[ 1991, c. 391, §8 (RP) .]

SECTION HISTORY

1983, c. 553, §17 (NEW). 1985, c. 600, §1 (AMD). 1991, c. 391, §§7,8 (AMD).



10 §9082. License required

No person, corporation, firm or copartnership may conduct, control, manage or operate, for compensation, directly or indirectly, any mobile home park, unless licensed by the board. Licenses issued shall be displayed in a place readily visible to customers or other persons using a licensed establishment. [1983, c. 553, §17 (NEW).]

Any person, corporation, firm or copartnership desiring a license shall submit satisfactory evidence of its ability to comply with the minimum standards of this subchapter and all regulations adopted thereunder. [1983, c. 553, §17 (NEW).]

SECTION HISTORY

1983, c. 553, §17 (NEW).



10 §9083. Fees

Application and license fees for mobile home parks may be set under section 9021, subsection 2-A, including applications for mobile home park expansion and license renewal. Fees may also be set under section 9021, subsection 2-A for mobile home park inspections; for the cost of reviewing engineering and site plans; for costs incurred in evaluating an applicant’s eligibility for licensure as a mobile home park; and for costs incurred in evaluating a licensee’s ongoing compliance with the requirements of this subchapter and the rules of the board. Failure to pay costs billed to an applicant or licensee within 90 days of the billing date constitutes grounds for license revocation, unless an extension for an additional period not to exceed 90 days is granted in writing by the board. [2007, c. 402, Pt. D, §13 (RPR).]

SECTION HISTORY

1983, c. 553, §17 (NEW). 1985, c. 389, §7 (RPR). 1985, c. 600, §2 (AMD). 1991, c. 714, §5 (AMD). 2007, c. 402, Pt. D, §13 (RPR).



10 §9084. Issuance of licenses

The board shall, within 30 days following receipt of application, issue a license to operate any mobile home park that is found to comply with this subchapter and the rules adopted by the board. [2009, c. 241, Pt. A, §7 (AMD).]

When any applicant is found, based upon an inspection by the board or by municipal inspection made according to section 9088, not in compliance with the requirements of this subchapter or rules adopted and approved pursuant to section 9085 or section 9088, subsection 1, the board may refuse issuance of the initial license but shall issue a conditional license except when conditions are found that present a danger to the health and safety of the public. A conditional license may not exceed 90 days. Failure by the conditional licensee to meet the conditions specified permits the board to void the conditional license. [1993, c. 642, §38 (AMD).]

The conditional license is void when the board has delivered in hand or by certified mail a written notice to the conditional licensee or, if the licensee cannot be reached for service in hand or by certified mail, has left notice thereof at the facility. [2007, c. 402, Pt. D, §14 (AMD).]

Upon the written request of the board, the Department of Health and Human Services, Maine Center for Disease Control and Prevention shall provide such technical services as may be required by the board to assist with inspections and licensing of new mobile home parks. The department may assess the mobile home park owner a reasonable fee for these services. [2007, c. 402, Pt. D, §14 (AMD).]

A license expires on the date set by the Commissioner of Professional and Financial Regulation pursuant to section 8003, subsection 4 for the licensing period for which the license was issued. A license may be renewed upon receipt of an application for renewal and payment of the renewal fee as set under section 9021, subsection 2-A, subject to compliance with rules of the board and with this subchapter. A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee in addition to the renewal fee as set under section 9021, subsection 2-A. An applicant who submits an application for renewal more than 90 calendar days after the expiration date is subject to all requirements governing new applicants under this chapter. [2009, c. 241, Pt. A, §8 (AMD).]

The issuance of the license provided for in this subchapter does not provide exemption from other state or local laws, ordinances or regulations, notwithstanding any other provision of law. [1983, c. 553, §17 (NEW).]

A license issued under this subchapter may not be assigned or transferred. [2007, c. 402, Pt. D, §14 (NEW).]

SECTION HISTORY

1983, c. 553, §17 (NEW). 1993, c. 642, §38 (AMD). 1995, c. 353, §8 (AMD). 1999, c. 386, §C4 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 402, Pt. D, §14 (AMD). 2009, c. 241, Pt. A, §§7, 8 (AMD).



10 §9085. Rules

The board may make and enforce all necessary rules for the administration of this subchapter, and may repeal or amend such rules from time to time as may be in the public interest, insofar as that action is not in conflict with any of the provisions of this subchapter. All rules of the Department of Health and Human Services governing mobile home parks in effect on the effective date of this subchapter remain in effect for a period not to exceed one year, unless sooner amended or repealed by the board. The board shall accept as compliance with its rules documentation submitted by a seasonal mobile home park that substantially similar provisions required by other federal or state agencies have been met that duplicate provisions required by the board regarding matters of safety and health. In cases where there are federal and state laws, rules or regulations containing similar provisions, the stricter standard must apply. [1995, c. 381, §1 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1983, c. 553, §17 (NEW). 1995, c. 381, §1 (AMD). 2003, c. 689, §B6 (REV).



10 §9086. Right of entry and inspection

The board and any duly designated officer or employee thereof may enter upon the premises of any mobile home park licensed pursuant to this subchapter at any reasonable time in order to determine the state of compliance with this subchapter and any rules in force pursuant thereto. The right of entry and inspection shall extend to any premises which the board has reason to believe are being operated or maintained without a license, but no such entry or inspection of any premises may be made without the permission of the owner or person in charge thereof or, after hearing, upon order of the court. [1983, c. 553, §17 (NEW).]

SECTION HISTORY

1983, c. 553, §17 (NEW).



10 §9087. Penalties

Any person, corporation, firm or copartnership who shall operate any mobile home park without first obtaining a license as required by this subchapter is guilty of a Class E crime. Each day any such person, corporation, firm or copartnership operates without obtaining a license constitutes a separate offense. [1983, c. 553, §17 (NEW).]

In the event of any violation of this subchapter or any rule adopted under this subchapter the Attorney General may seek to enjoin further violation thereof, in addition to any other remedy. [1983, c. 553, §17 (NEW).]

SECTION HISTORY

1983, c. 553, §17 (NEW).



10 §9088. Municipal inspections

Notwithstanding any other provisions of this subchapter, the board may issue a license to mobile home parks, as defined in section 9081, on the basis of an inspection performed by an inspector who works for and is compensated by the municipality in which the establishment is located, but only if the following conditions have been met. [1983, c. 553, §17 (NEW).]

1. Adopted rules; code of standards. The municipality involved has adopted a set of rules, ordinances or other code of standards for the establishments which has been approved by the board and which is consistent with the rules used by the board for the issuance of the licenses in effect at the time of inspection.

[ 1983, c. 553, §17 (NEW) .]

2. Qualified to make inspections. No municipally employed sanitarians may make inspections under the provisions of this subchapter, unless certified as qualified by the Commissioner of Health and Human Services.

[ 1983, c. 553, §17 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

3. Inspection to ascertain intent. The board may from time to time inspect the municipally inspected establishment to ascertain that the intent of these statutes is being followed.

[ 1983, c. 553, §17 (NEW) .]

4. Inspection reports. The municipalities shall furnish the board copies of its inspection reports relating to the inspections on a monthly basis.

[ 1983, c. 553, §17 (NEW) .]

5. Charge. Municipalities may not charge the board for performing those inspections.

[ 1983, c. 553, §17 (NEW) .]

6. License fee. When a license is issued on the basis of a municipal inspection, as specified in this section, the requirement for payment of a license fee to the board, as set forth in section 9021, subsection 2-A, is waived.

[ 2007, c. 402, Pt. D, §15 (AMD) .]

7. Licenses. Licenses issued under this section shall be displayed, renewed and in every other way treated the same as licenses issued under this subchapter on the basis of inspection by the board.

[ 1983, c. 553, §17 (NEW) .]

8. Certification. Certification of municipally employed sanitarians shall be in accordance with standards set by the Commissioner of Health and Human Services and shall be for a period of 3 years.

[ 1983, c. 553, §17 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

SECTION HISTORY

1983, c. 553, §17 (NEW). 2003, c. 689, §B7 (REV). 2007, c. 402, Pt. D, §15 (AMD).



10 §9089. Denial or refusal to renew license; disciplinary action

The board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for any of the reasons enumerated in Title 10, section 8003, subsection 5-A, paragraph A. [2007, c. 402, Pt. D, §16 (RPR).]

SECTION HISTORY

1983, c. 553, §17 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. D, §16 (RPR).



10 §9090. Municipal foreclosure; unlicensed mobile home parks

Notwithstanding any other provision of law, a municipality that, as a result of the nonpayment of property taxes, forecloses and takes possession of real estate on which is located an unlicensed mobile home park may, if the municipality determines the park poses a risk to public health, welfare or safety, close the park and, with at least 30 days' prior written notice, evict the inhabitants of the park. A municipality that takes possession of real estate on which is located an unlicensed mobile home park does not enter a landlord and tenant relationship with any inhabitant of the park and is not subject to the provisions of chapter 953 or any other laws governing relations between a landlord and tenant. This section does not apply to a municipality that is or becomes the licensed operator of the mobile home park. [1999, c. 203, §1 (NEW).]

SECTION HISTORY

1999, c. 203, §1 (NEW).









Chapter 953: REGULATION OF MOBILE HOME PARKS; LANDLORD AND TENANT

10 §9091. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §2 and Pt (AMD).]

1. Mobile home. "Mobile home" means a structure, transportable in one or more sections, which:

A. Is 8 body feet or more in width and 32 body feet or more in length; [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Is built on a permanent chassis; [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Is designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities; and [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Includes the plumbing, heating, air- conditioning and electrical systems contained in the structure. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Mobile home park. "Mobile home park" means any parcel of land under single or common ownership or control which contains, or is designed, laid out or adapted to accommodate 2 or more mobile homes.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Normal wear and tear. "Normal wear and tear" means that deterioration which occurs, without negligence, carelessness, accident or abuse of the premises or equipment by the tenant, members of the tenant's household or their invitees or guests. The term does not include sums or labor expended by the landlord in removing articles abandoned by the tenant, such as trash, from the premises.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Security deposit. "Security deposit" means any advance or deposit of money, the primary function of which is to secure the performance of a rental agreement for a mobile home, including premises used solely for the storage or display of mobile homes.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Tenant. "Tenant" means a mobile home owner who rents a parcel of land in a mobile home park.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§B2,C8,C10 (AMD).



10 §9092. Purchase of equipment

No mobile home park owner or operator may require a resident of the park to purchase from the owner or operator any underskirting, equipment for tying down mobile homes or any other equipment required by law, local ordinance or rule of the mobile home park. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Permitted regulations. The park operator may determine by rule the style or quality of the equipment which the tenant purchases from a vendor selected by the tenant.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



10 §9093. Fees; charges; assessments; rules

1. Duty to disclose. A mobile home park owner or operator shall disclose fully in writing all fees, charges, assessments and rules before a mobile home dweller assumes occupancy in the park.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Increases or changes. The park owner or operator must give at least 30 days' written notice to all tenants before changing any rules or increasing any fees, charges or assessments.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Failure to disclose charges. If the park owner or operator fails to fully disclose any fees, charges or assessments, those fees, charges or assessments may not be collected. The owner or operator may not use the mobile home dweller's refusal to pay any undisclosed charge as a cause for eviction in any court.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Rental payments. A mobile home park owner or operator may establish a park rule to require that all rental payments and other fees due to the mobile home park owner or operator be paid in full before the home is removed from the park, sold or occupied by a new tenant or owner. If the owner or occupant is a lienholder who has informed the mobile home park owner or operator of its lien on the home pursuant to section 9097, subsection 2-B, the terms of that subsection apply.

[ 1999, c. 207, §1 (AMD) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 365, §1 (AMD). 1999, c. 207, §1 (AMD).



10 §9094. Restrictions on sale or removal of mobile homes

1. Park acting as agent; advertising. No mobile home park owner or operator may:

A. Exact a commission or fee with respect to the price realized by the seller of the mobile home unless the park owner or operator has acted as agent for the mobile home owner in the sale under a written contract; [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Require as a condition of tenancy or continued tenancy that a mobile home owner designate the park owner or operator or any other individual or agent to act as agent for the mobile home owner in the sale of the mobile home; or [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Restrict in any manner the reasonable advertising for sale of any mobile home in that park, except that the mobile home owner shall notify the park owner or operator before placing a "for sale" sign or other form of advertising within the mobile home park. [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 104, Pt. B, §3 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Rules. No mobile home park owner or operator may require a mobile home to be removed from the park except pursuant to a rule contained in the written copy of park rules given to the tenant under section 9097, subsection 4. The rules shall clearly describe the standards under which the park owner or operator may require a tenant to remove a mobile home from the park.

A. These standards shall specify, but are not limited to, fair and reasonable rules governing the conditions of:

(1) Protective exterior coating or siding;

(2) Roof;

(3) Windows and doors;

(4) Plumbing, heating and electrical systems;

(5) Anchoring system;

(6) Skirting around the base;

(7) Steps and handrails;

(8) Porches, decks or other additions to the home and the exterior structure;

(9) Width of home, if less than 11 feet, 6 inches;

(10) Aesthetic appearance;

(11) Smoke detectors wired into the electrical system; and

(12) Other aspects of the structural safety or soundness of the home. [1989, c. 104, Pt. B, §3 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The park owner or operator has the burden of proof to show that the mobile home does not meet the standards of the rules adopted under this subsection. [1989, c. 104, Pt. B, §3 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B-1. [1989, c. 678, §1 (NEW); MRSA T. 10, §9094, sub-§2, ¶ B-1 (RP).]

B-2. At the time of sale or change in the principal occupant of a mobile home, the mobile home park owner or operator may require the owner of the home, if built before June 15, 1976, to provide evidence that the home meets the Manufactured Housing Board's standard for used manufactured housing. The mobile home owner may demonstrate compliance with the standard by providing the park owner or operator with a report signed by the following persons and indicating that the home complies with the standard's specifications regarding those aspects of the home inspected:

(1) A licensed electrician who inspected the home's electrical system;

(2) A person licensed to repair the home's heating system who inspected the home's heating system; and

(3) A certified professional engineer who inspected the home for safety and structural soundness.

Signature of the report may not be construed for any purpose as an endorsement that the home meets provisions of the standard other than those for which the inspection was conducted. A park owner who receives a signed report indicating that the home complies may not require removal of a home under this section on the basis of fire safety or the safety of the home. [1993, c. 642, §39 (NEW).]

C. No aesthetic standard may be applied against the mobile home if the standard relates to physical characteristics such as size, except as provided in paragraph A, subparagraph (9), original construction materials or color which cannot be changed without undue financial hardship to the mobile home owner. [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Neither age of the mobile home nor the standards established under the National Manufactured Housing Construction and Safety Standards Act of 1974, United States Code, Title 42, Chapter 70, shall by themselves be a sufficient standard for a park owner or operator to require removal of a mobile home. [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. No mobile home park owner or operator may be liable for any claim or any damages of any kind arising from the presence in the park of a mobile home manufactured before June 15, 1976. [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. The Manufactured Housing Board, in conjunction with the State Fire Marshal, the Department of the Attorney General, representatives of the manufactured housing industry, representatives of mobile home park owners or operators and representatives of mobile home owners and tenants, shall develop recommendations concerning the standards for rules covered by this subsection. The recommendations shall include standards designed to ensure the safety of the mobile home and its occupants, while being objective and measurable to provide for enforcement. The recommendations shall be made to the joint standing committees of the Legislature having jurisdiction over legal affairs and business legislation by January 15, 1990. [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F-1. The Manufactured Housing Board shall adopt rules under Title 5, chapter 375, establishing a used manufactured home standard no later than December 1, 1990. The standard must cover all equipment and installations in the construction, the plumbing, heat-producing and electrical systems and fire safety of used manufactured homes that are designed to be used as dwellings. The standard must seek to ensure that used manufactured homes do not present an imminent and unreasonable risk of death or serious personal injury. [1989, c. 678, §2 (NEW).]

F-2. The Manufactured Housing Board shall report to the joint standing committee of the Legislature having jurisdiction over legal affairs on the implementation of paragraph B-1 and any changes to the used manufactured home standard no later than January 1, 1992. [1989, c. 678, §2 (NEW).]

G. [1989, c. 678, §3 (RP).]

[ 1993, c. 642, §39 (AMD) .]

3. Buyer's right of rescission. The buyer of a mobile home located in a mobile home park may rescind the contract for the purchase of the mobile home within 30 days of execution of the contract if:

A. At the time of entering into the contract, the seller or the seller's agent represented to the buyer or the buyer's agent that the mobile home may remain in that mobile home park; and [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The buyer is not permitted to keep the mobile home in that mobile home park or the buyer is not accepted as a tenant in that mobile home park. [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Interference with sale. A mobile home park owner may not unreasonably interfere with or discourage a tenant's attempt to sell a mobile home situated on a park lot.

[ 1997, c. 213, §1 (NEW) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 104, §B3 (RPR). 1989, c. 678, §§1-3 (AMD). 1993, c. 642, §39 (AMD). 1997, c. 213, §1 (AMD).



10 §9094-A. Restrictions on sale when a mobile home park is sold

1. Notice of offer to purchase the mobile home park. Except as provided in subsection 3, if the owner of a mobile home park receives an offer to purchase the mobile home park and the park owner intends to accept that offer, the owner shall give 45 days' written notice to tenants of the mobile home park. The notice must indicate that the owner has received an offer to purchase the mobile home park and that the owner intends to accept that offer. During the 45-day notice period, the owner may not execute a contract for the purchase and sale of the mobile home park. The owner must mail by regular mail a separate notice to each park tenant.

[ 1989, c. 768, (NEW) .]

2. Option contract. Nothing in this subsection prohibits the owner of a mobile home park from obtaining at any time from a buyer an option to sell the mobile home park if:

A. The option does not bind the owner who obtains the option to sell the park to the buyer; and [1989, c. 768, (NEW).]

B. The option of the owner may not be exercised prior to expiration of the 45-day notice provided for in subsection 1. [1989, c. 768, (NEW).]

[ 1989, c. 768, (NEW) .]

3. Exception; no change of use for 2 years. The owner of a mobile home park may sell the park without notifying tenants in the manner provided by subsection 1 if the purchase and sale agreement for the mobile home park provides for a deed containing a covenant, enforceable by tenants of the mobile home park, that forbids the purchaser from changing the use of the mobile home park for 2 years after the transfer.

[ 1989, c. 768, (NEW) .]

4. Enforcement. A mobile homeowner, group of mobile homeowners or a mobile homeowners' association aggrieved by a violation of this section may bring an action in Superior Court against the violator for injunctive relief, damages and attorney's fees.

[ 1989, c. 768, (NEW) .]

5. Supplemental notice and use restrictions. Nothing in this section prohibits the owner of a mobile home park from providing notice or establishing use restrictions in addition to those required under this section.

[ 1989, c. 768, (NEW) .]

SECTION HISTORY

1989, c. 768, (NEW).



10 §9095. Restrictions on the purchase of fuel oil or bottled gas

Except as provided in subsection 1, no mobile home park owner or operator may require, as a condition of tenancy or continued tenancy, that a mobile home owner or dweller purchase fuel oil or bottled gas from any particular fuel oil or bottled gas dealer or distributor. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Centralized distribution system. This section does not apply to a mobile home park owner or operator who provides a centralized distribution system for fuel oil or bottled gas, or both, for residents in the park. No mobile home park owner or operator who provides such a centralized distribution system may charge residents more than the average retail price charged by other retail distributors for fuel oil or bottled gas in the county in which the mobile home park is located.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



10 §9096. Space for purchaser of mobile home from owner of park

A tenancy or other estate at will or lease in a mobile home park may not be terminated solely for the purpose of making the tenant's space in the park available for a person who purchased a mobile home from the owner of the mobile home park or the owner's agents. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



10 §9097. Terms of rental agreement

1. Eviction of tenant. A tenancy may be terminated by a park owner or operator only for one or more of the following reasons:

A. Nonpayment of rent, utility charges or reasonable incidental service charges, except that no action for possession may be maintained if, prior to the expiration of a notice to quit, the tenant pays or tenders all arrearages due plus 5% of the outstanding rent or a maximum of $5 as liquidated damages; [1997, c. 27, §1 (AMD).]

B. Failure of the tenant or the tenant's cohabitees, guests or invitees to comply with local ordinances or state or federal law, rules or regulations relating to mobile homes or mobile home parks, as long as the tenant first is given written notice of failure to comply with those restrictions and a reasonable opportunity to comply with the restrictions; [1997, c. 27, §1 (AMD).]

C. Damage by the tenant or the tenant's cohabitees, guests or invitees to the demised property, except for reasonable wear and tear; [1997, c. 27, §1 (AMD).]

D. Repeated conduct of the tenant or the tenant's cohabitees, guests or invitees upon the mobile home park premises that disturbs the peace and quiet or safety of other tenants in the mobile home park; [1997, c. 27, §1 (AMD).]

E. Failure of the tenant or the tenant's cohabitees, guests or invitees to comply with reasonable written rules of the mobile home park as established by the park owner or operator in the rental agreement at the beginning of the tenancy or as subsequently amended, as long as the tenant first is given written notice of failure to comply and a reasonable opportunity to comply with those rules; [1997, c. 27, §1 (AMD).]

F. Condemnation or change of use of the mobile home park, as long as, in the case of change of use, one year's notice is given in writing to the tenant, unless at the beginning of the tenancy the tenant is given notice of the scheduled change of use; [1997, c. 27, §1 (AMD).]

G. Renovation or reconstruction of any portions of the park, if:

(1) In the case of a temporary eviction, the park owner or operator:

(a) Gives affected tenants 30 days' notice in writing, unless the temporary eviction is necessary to correct conditions posing an immediate threat to one or more tenants' health or safety; and

(b) Pays the removal and relocation costs of tenants, except for those tenants who agree otherwise in a signed writing separate from the lease; or

(2) In the case of a permanent eviction, other than an eviction due to reconstruction or renovation required by a federal, state or local governmental body, of one or more mobile homes currently located in the park, the park owner or operator:

(a) Gives each tenant one year's notice in writing; or

(b) To each tenant for whose home the park owner has found a reasonable alternative location acceptable to the tenant, gives 6 months' written notice and pays removal and relocation costs; [1989, c. 662, (RPR).]

H. Under terms and expressed conditions in the original lease or rental agreement that is entered into by the tenant and landlord; or [1997, c. 27, §1 (AMD).]

I. Violation by a tenant or the tenant's cohabitees, guests or invitees of paragraph A, B or E, 3 or more times in a 12-month period, notwithstanding the fact that the tenant in each case corrected the violation after being notified of the violation by the park owner or operator. For purposes of termination under this paragraph, the tenant or the tenant's cohabitees, guests or invitees must have engaged in at least 3 separate instances of misconduct. [1997, c. 27, §1 (AMD).]

[ 1997, c. 27, §1 (AMD) .]

1-A. Retaliation. The court may not order the termination of any tenancy if the tenant proves that the eviction action is primarily in retaliation for:

A. The tenant's participation in establishing, or membership in, an organization concerned with landlord-tenant relationships; or [1989, c. 650, (NEW).]

B. The tenant's assertion of any right under this chapter. [1989, c. 650, (NEW).]

[ 1989, c. 650, (NEW) .]

1-B. Abandoned mobile home or manufactured housing. Manufactured housing that is abandoned or unclaimed by a tenant following the tenant's eviction in accordance with this section and section 9097-B must be disposed of by a mobile home park owner or operator as follows. For purposes of this subsection, "manufactured housing" includes all housing described in section 9002, subsection 7 located in a land lease community or mobile home park.

A. After a mobile home park owner or operator obtains a judgment for forcible entry and detainer, the mobile home park owner or operator shall send written notice by first-class mail, with proof of mailing, to the last known address of the tenant with a copy to the lienholder, if known. The notice must set forth the mobile home park owner's or operator's intent to dispose of the manufactured housing. The notice must advise the tenant and lienholder, if known, that if the tenant or lienholder does not respond to the notice within 14 calendar days the mobile home park owner or operator may dispose of the property as set forth in this subsection. If the tenant or lienholder does respond to the notice, the tenant or lienholder shall take possession of the property within 21 calendar days. Subsection 2-B applies with respect to the rights and responsibilities of the lienholder. [2011, c. 127, §1 (NEW).]

B. If a tenant or lienholder claims ownership of the manufactured housing within 14 calendar days after the notice under paragraph A is sent, the tenant or lienholder shall take possession of the property within 21 calendar days of claiming ownership. If the tenant or lienholder timely claims the property but is not able to move the property within 21 days due to weather or posted road conditions, the mobile home park owner or operator shall allow the tenant or lienholder to remove the property after the 21-day period but the mobile home park owner or operator may charge for any additional costs incurred as a result of the delay. [2011, c. 127, §1 (NEW).]

C. If a tenant or lienholder does not claim ownership of the property within 14 calendar days after the notice under paragraph A is sent or fails to take possession of the property after claiming ownership pursuant to paragraph B, the mobile home park owner or operator may take one or more of the following actions:

(1) Condition the release of the property to the tenant or lienholder upon payment of all rental arrearages, damages, costs of legal fees and costs of storage;

(2) Sell any property for a reasonable fair market price and apply all proceeds to rental arrearages, damages, costs of storage, marketing expenses, legal fees and outstanding taxes. Any balance must be sent to the tenant's or lienholder's last known mailing address and, if returned to the sender, the balance must be forwarded to the Treasurer of State; and

(3) Dispose of any property that has no reasonable fair market value. [2011, c. 127, §1 (NEW).]

[ 2011, c. 127, §1 (NEW) .]

2. Notice. A tenancy in a mobile home park may be terminated only by:

A. The tenant giving at least 45 days' notice of termination to the park owner; or [1987, c. 737, Pt. B, §1 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The park owner entitled under subsection 1 to the mobile home space giving at least 45 days' notice of termination in writing to the tenant. If the landlord or the landlord's agent has made at least 3 witnessed good faith efforts made on 3 separate days to serve the tenant, service may be accomplished by both mailing the notice by first class mail to the tenant's last known address and by leaving the notice at the tenant's space in the park.

(1) In cases where the reason for eviction is nonpayment of rent, the tenancy may be terminated by 30 days' notice given in the same manner provided that the notice for eviction contains notice of the amount owed and a statement indicating that the tenant can negate the effect of the notice of termination as it applies to rent arrearage if the tenant pays the full amount of rent due before the expiration of the notice.

(2) In cases in which the reason for eviction is one listed in subsection 1, paragraph B, C, D, E, H or I, the 45 days' notice of termination must refer to relevant provisions of the lease or mobile home park rules and must state the reasons for the termination. [1993, c. 211, §1 (AMD).]

[ 1993, c. 211, §1 (AMD) .]

2-A. Notice to lienholders.

[ 1999, c. 207, §2 (RP) .]

2-B. Responsibilities of park operator and lienholder. The responsibilities of the mobile home park operator and the holder of a lien on the tenant's mobile home are as follows.

A. In the event the park operator moves to evict a tenant and there is a lien on the tenant's home, if the holder of the lien has provided the park operator with a notice of the lien and the notice includes the lienholder's mailing address, then prior to evicting the tenant who resides in that mobile home, the park operator shall give notice of the eviction in writing by certified mail to the lienholder at the time the park operator serves the tenant with a notice to quit. Following receipt of this notice from the park operator, the lienholder shall:

(1) Declare, in writing and by certified mail, to the park operator that the lienholder intends to take possession of the mobile home and assume tenancy in the park. The lienholder shall pay to the park operator:

(a) Any arrearage for rent and other recurring monthly fees owed the park operator by the tenant at the time of issuance of the notice to quit;

(b) Rent and other charges that become due subsequent to issuance of the notice to quit. Rent and charges imposed pursuant to this division may not exceed 3 months of those rents and charges; and

(c) Rent and other charges that become due subsequent to the issuance of a forcible entry and detainer or, if no forcible entry and detainer is issued, following abandonment by the tenant or possession of the home by the lienholder; or

(2) Declare, in writing and by certified mail, to the park operator that the lienholder intends to take possession of the mobile home but not assume tenancy in the park. The lienholder also shall:

(a) Pay to the park operator any arrearage for rent and other recurring monthly fees owed the park operator by the tenant at the time of issuance of the notice to quit; and

(b) Remove the mobile home from the mobile home park.

The arrearage for which the lienholder is responsible may not exceed 3 months rent and recurring fees. [1999, c. 207, §3 (NEW).]

B. In the event that the holder of a lien on a mobile home in a mobile home park intends to repossess that home, the holder of the lien shall provide the park operator with a notice that it holds a lien, which notice must include the lienholder's mailing address and shall:

(1) Give notice in writing and by certified mail to the park operator of the lienholder's intent to repossess and that the lienholder intends to leave the mobile home in the park and assume tenancy in the park. The lienholder also shall pay to the park operator any arrearage for rent and other recurring monthly fees owed the park operator by the tenant at the time it takes possession of the mobile home and all rent and other charges that become due subsequent to the time it takes possession of the mobile home; or

(2) Give notice in writing and by certified mail to the park operator of the lienholder's intent to repossess and that it does not intend to leave the mobile home nor assume tenancy in the park. The lienholder also shall pay to the park operator any arrearage for rent and other recurring monthly fees owed the park operator by the tenant at the time it takes possession of the mobile home and all rent and other charges that become due subsequent to the time it takes possession of the mobile home until the lienholder physically removes the mobile home from the park.

The arrearage for which the lienholder is responsible may not exceed 3 months rent and other recurring fees. [1999, c. 207, §3 (NEW).]

Notwithstanding this subsection, the lienholder and the park operator may agree to an alternative arrangement if they so choose.

[ 1999, c. 207, §3 (NEW) .]

3. Fees. The owner of a mobile home park or the owner's agents may not charge any fees to tenants other than charges for rent, utilities, reasonable incidental service charges, entrance fees or security deposits, unless otherwise provided for in the original lease or agreement. The owner of a mobile home park or the owner's agents may not charge any entrance fee, regardless of what that fee is called, to a tenant who is moving into a mobile home currently in the mobile home park that is greater than 2 times the amount of the monthly rent.

[ 2005, c. 156, §1 (AMD) .]

4. Rules. A mobile home park owner may adopt reasonable rules governing the conduct of tenants, if the rules are reasonably related to preserving the order and peace of other tenants and the mobile home park. A park rule may not be unreasonable, unfair or unconscionable. Any rule or change in rent that does not apply uniformly to all park tenants creates a rebuttable presumption that the rule or change in rent is unfair unless the rule or change in rent is made by majority vote of all the members in a resident-owned cooperative. Any park rule that does not comply with this section is void. For purposes of this subsection, "resident-owned cooperative" means a corporation or other legal entity that owns the mobile home park, the ownership interest in which is held only by residents of the mobile home park.

[ 1991, c. 738, (AMD) .]

5. Tenant to be given copy of rules and applicable laws. Before any rental agreement is entered into, the owner must provide each tenant who resides in the park and all prospective tenants with:

A. A written copy of the rules of the mobile home park; and [1987, c. 737, Pt. B, §1 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A written copy of this chapter. [1989, c. 104, Pt. B, §5 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 104, Pt. B, §5 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Enforcement. In addition to any other remedy under this chapter, any mobile home park resident may sue to enforce any provision of this section and the court may award damages or grant injunctive or other appropriate relief.

[ 1989, c. 104, Pt. B, §6 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Waiver prohibited. No lease or rental agreement, oral or written, may contain any provision by which the tenant waives any rights under this chapter. Any such waiver is contrary to public policy and unenforceable.

[ 1989, c. 104, Pt. B, §7 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Written or oral rental agreement. Nothing in this section may be construed to permit a park owner or operator to vary the terms of a written or oral rental agreement without the express written consent of the tenant.

[ 1987, c. 737, Pt. B, §1 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Rental agreements involving children.

[ 1989, c. 104, Pt. B, §8 (RP); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

10. Discrimination against tenants with children prohibited. Discrimination against any tenant with children is prohibited in accordance with Title 5, chapter 337.

[ 2005, Pt. B, §7 (AMD) .]

11. Breach of warranty of habitability as an affirmative defense. In an action brought by a mobile home park owner to terminate a rental agreement on the ground that the tenant is in arrears in the payment of rent, the tenant may raise, as a defense, any alleged violation of the implied warranty and covenant of habitability provided that:

A. The tenant gave the mobile home park owner, or the owner's agent has received, actual notice of the alleged violation while the tenant was current in rental payments; [1989, c. 687, (NEW).]

B. The park owner or operator unreasonably failed under the circumstances to take prompt, effective steps to repair or remedy the condition; and [1989, c. 687, (NEW).]

C. The condition was not caused by the tenant or another person acting under the tenant's control. [1989, c. 687, (NEW).]

Upon finding that the leased premises is not fit for human habitation, the court shall permit the tenant either to terminate the rental agreement without prejudice or to reaffirm the rental agreement and the court shall assess against the tenant an amount equal to the reduced fair rental value of the property for the period during which rent is owed. The reduced amount of rent owed is to be paid on a pro rata basis, unless the parties agree otherwise, and payments are due at the same intervals as rent for the current rental period. The mobile home park owner may not charge the tenant for the full rental value of the property until the property is fit for human habitation.

[ 1989, c. 687, (NEW) .]

12. Application; mobile homes owned by park. If a park owner or operator owns a mobile home in the mobile home park and rents that mobile home, termination of the tenancy is governed by the terms of the lease. If there is no lease agreement, the tenancy is a tenancy at will and termination is governed by Title 14, section 6002.

[ 1999, c. 287, §1 (NEW) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§B4-9,C8,10 (AMD). 1989, c. 650, (AMD). 1989, c. 652, (AMD). 1989, c. 662, (AMD). 1989, c. 687, (AMD). 1991, c. 738, (AMD). 1993, c. 180, §1 (AMD). 1993, c. 211, §1 (AMD). 1995, c. 365, §2 (AMD). 1997, c. 27, §1 (AMD). 1999, c. 207, §§2,3 (AMD). 1999, c. 287, §1 (AMD). 2005, c. 156, §1 (AMD). 2005, c. 683, §B7 (AMD). 2011, c. 127, §1 (AMD).



10 §9097-A. Unfair rental contracts

1. Illegal waiver of rights. It is an unfair and deceptive trade practice in violation of Title 5, section 207 for a park owner or operator to use a rental agreement or rule that has the effect of waiving a tenant right established in chapter 953 and, if applicable to mobile home park tenants, Title 14, chapters 709, 710 and 710-A. This subsection does not apply when the law specifically allows the tenant to waive a statutory right during negotiations with the park owner or operator.

[ 1991, c. 361, §1 (NEW); 1991, c. 361, §3 (AFF) .]

2. Unenforceable provisions. The following rental agreement or rule provisions are specifically declared to be unenforceable and in violation of Title 5, section 207:

A. Any provision that absolves the park owner or operator from liability for the negligence of the park owner or operator or the agent of the park owner or operator; [1991, c. 361, §1 (NEW); 1991, c. 361, §3 (AFF).]

B. Any provision that requires the tenant to pay the legal fees of the park owner or operator in enforcing the rental agreement; [1991, c. 361, §1 (NEW); 1991, c. 361, §3 (AFF).]

C. Any provision that requires the tenant to give a lien upon the tenant's property, including a tenant's mobile home, for the amount of any rent or other sums due the park owner or operator; and [1991, c. 361, §1 (NEW); 1991, c. 361, §3 (AFF).]

D. Any provision that requires the tenant to acknowledge that the provisions of the rental agreement, including tenant rules, are fair and reasonable. [1991, c. 361, §1 (NEW); 1991, c. 361, §3 (AFF).]

[ 1991, c. 361, §1 (NEW); 1991, c. 361, §3 (AFF) .]

SECTION HISTORY

1991, c. 361, §1 (NEW). 1991, c. 361, §3 (AFF).



10 §9097-B. Entry and detainer

Process of forcible entry and detainer pursuant to Title 14, chapter 709 must be used in mobile home evictions. This process includes mediation under Title 14, chapter 709, subchapter 1. [2007, c. 246, §1 (AMD); 2007, c. 246, §6 (AFF).]

SECTION HISTORY

1995, c. 60, §1 (NEW). 2007, c. 246, §1 (AMD). 2007, c. 246, §6 (AFF).



10 §9097-C. Penalties for late payment of rent

The owner of a mobile home park or the owner's agents may assess a penalty against a tenant for late payment of rent under this section. [2005, c. 156, §2 (NEW).]

1. Late payment. A payment of rent is late if it is not made within 15 days from the time the payment is due.

[ 2005, c. 156, §2 (NEW) .]

2. Maximum penalty. The owner of a mobile home park or the owner's agents may not assess a penalty for the late payment of rent that exceeds 4% of the amount due for one month.

[ 2005, c. 156, §2 (NEW) .]

3. Notice in writing. The owner of a mobile home park or the owner's agents may not assess a penalty for the late payment of rent unless the owner of a mobile home park or the owner's agents gives the tenant written notice at the time the owner of a mobile home park or the owner's agents and tenant enter into the rental agreement that a penalty, up to 4% of one month's rent, may be charged for the late payment of rent.

[ 2005, c. 156, §2 (NEW) .]

SECTION HISTORY

2005, c. 156, §2 (NEW).



10 §9098. Security deposits

1. Maximum security deposit. No lessor of a mobile home park lot may require a security deposit greater than 3 months' rent.

[ 1987, c. 737, Pt. B, §1 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Return of security deposit. The following provisions apply to the retention and return of a security deposit.

A. A security deposit or any portion of a security deposit may not be retained to pay for normal wear and tear. [1987, c. 737, Pt. B, §1 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A mobile home park operator shall return to a tenant the full security deposit deposited with the landlord by the tenant, with interest in accordance with subparagraph (4) or, if there is actual cause for retaining the security deposit or any portion of it, the mobile home park operator shall provide the tenant with a written statement, itemizing the reasons for the retention of the security deposit or any portion of it, within 21 days after the termination of the tenancy or the surrender and acceptance of the premises, whichever occurs first.

(1) The written statement itemizing the reasons for the retention of any portion of the security deposit must be accompanied by a full payment of the difference between the security deposit and the amount retained.

(2) The mobile home park operator is deemed to have complied with this section if the operator mails the statement and any payment required to the tenant's last known address.

(3) Nothing in this section precludes the mobile home park operator from retaining the security deposit for nonpayment of rent or nonpayment of utility charges which the tenant was required to pay directly to the mobile home park operator.

(4) The amount of interest that must be returned to a tenant must be either the amount that the mobile home park operator has earned on the security deposit if deposited in an individual segregated bank savings account or a reasonable amount of annual interest. For purposes of this subsection, "a reasonable amount of annual interest" means interest calculated at the Federal Reserve Bank, secondary market, annual interest rate on a 6-month certificate of deposit for each year in which the deposit has been held calculated as of the first business day of each year. [2009, c. 128, §1 (AMD).]

C. If a mobile home park operator fails to provide a written statement or to return the security deposit within the time specified in paragraph B, the park owner or operator forfeits the right to withhold any portion of the security deposit. [1987, c. 737, Pt. B, §1 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2009, c. 128, §1 (AMD) .]

3. Wrongful retention; damages; burden of proof. The following provisions apply to the wrongful retention of a security deposit by a mobile home park operator.

A. If the mobile home park operator fails to return the security deposit and provide the itemized statement within 21 days as specified in subsection 2, paragraph B, the tenant must notify the mobile home park operator of the intention to bring a legal action at least 7 days before commencing the action. If the mobile home park operator fails to return the entire security deposit within the 7-day period, it is presumed that the landlord is willfully and wrongfully retaining the security deposit. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 502, Pt. A, §32 (AMD).]

B. A mobile home park operator who willfully retains a security deposit in violation of this chapter is liable for double the amount of that portion of the security deposit wrongfully withheld from the tenant, together with reasonable attorney's fees and court costs. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. B, §10 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. In any court action brought by a tenant under this section, the mobile home park operator has the burden of proving that the operator's withholding of the security deposit, or any portion of it, was not wrongful. [1987, c. 737, Pt. B, §1 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. B, §10 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 502, Pt. A, §32 (AMD) .]

4. Return of security deposit to renter. Notwithstanding the definition of "tenant" in section 9091, subsection 5, this section applies to a person who rents a mobile home and rents the mobile home park lot on which the mobile home is located and from whom a mobile home park operator collects a security deposit.

[ 1991, c. 661, §1 (NEW) .]

5. Security deposits. During the term of a tenancy, a security deposit given to a mobile home park operator as part of a residential rental agreement may not be treated as an asset to be commingled with the assets of the landlord. All security deposits must be held in an account of a bank or other financial institution under terms that place the security deposit beyond the claim of creditors of the mobile home park operator, including a foreclosing mortgagee or trustee in bankruptcy, and that provide for transfer of the security deposit to a subsequent mobile home park operator. Upon the transfer of the mobile home park, the new operator shall assume all responsibility for maintaining and returning to tenants all security deposits accounted for and transferred. Upon request by a tenant, a landlord shall disclose the name of the financial institution and the account number where the security deposit is being held. A mobile home park operator may use a single escrow account to hold security deposits from all of the tenants of the mobile home park.

[ 2009, c. 128, §2 (NEW) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§B10,C8,C10 (AMD). 1989, c. 502, §A32 (AMD). 1991, c. 661, §§1,2 (AMD). 2009, c. 128, §§1, 2 (AMD).



10 §9099. Implied warranty and covenant of habitability

1. Implied warranty of fitness for human habitation. In any written or oral agreement for rental of a space in a mobile home park, the park owner or operator is deemed to covenant and warrant that the space and its associated facilities are fit for human habitation.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Complaints. If a condition exists in a space which renders the space unfit for human habitation, a tenant may file a complaint against the park owner or operator in the District Court or Superior Court. The complaint must state that:

A. A condition, which must be described, endangers or materially impairs the health or safety of the tenants; [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The condition was not caused by the tenant or another person acting under the tenant's control; [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Written notice of the condition was given without unreasonable delay to the park owner or operator or to the person who customarily collects rent on behalf of the park owner or operator.

(1) This notice requirement may be satisfied by actual notice to the person who customarily collects rents on behalf of the park owner or operator; [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The park owner or operator unreasonably failed under the circumstances to take prompt, effective steps to repair or remedy the condition; and [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The tenant was current in rental payments owing to the park owner or operator when written notice was given. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Remedies. If a complaint is filed under this section, the court shall enter any temporary restraining orders that are necessary to protect the health or well-being of tenants or of the public. If the court finds that the allegations in the complaint are true, the park owner or operator is deemed to have breached the warranty of fitness for human habitation established by this section as of the date when actual notice of the condition was given to the park owner or operator. In addition to any other relief or remedies which may otherwise exist, the court may take one or more of the following actions.

A. The court may issue appropriate injunctions ordering the park owner or operator to repair all conditions which endanger or materially impair the health or safety of the tenant. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The court may determine the fair value of the tenant's use and occupancy of the space from the date when the park owner or operator received actual notice of the condition until the time that the condition is repaired and further declare what, if any, money the tenant owes the park owner or operator or what, if any, rebate the park owner or operator owes the tenant for rent paid in excess of the value of use and occupancy. In making this determination, there is a rebuttable presumption that the rental amount equals the fair value of the space free from any condition rendering it unfit for human habitation. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The court may authorize the tenant to temporarily vacate the space if the space must be vacant during necessary repairs. No use and occupation charge may be incurred by a tenant until the tenant resumes occupation of the space. If the park owner or operator offers reasonable alternative housing accommodations, the court may not surcharge the park owner or operator for alternate tenant housing during the period of necessary repairs. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The court may enter any other orders that it considers necessary to accomplish the purposes of this section. The court may not award consequential damages for breach of the warranty of fitness for human habitation. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Waiver. A written agreement under which the tenant accepts specified conditions which may violate the warranty of fitness for human habitation in return for a stated reduction in rent or other specified fair consideration is binding on the tenant and the park owner or operator.

Any agreement, other than as provided in this subsection, by a tenant to waive any of the rights or benefits provided by this section is void.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Municipal ordinance or rule. Municipalities may adopt or retain, by ordinances or rules, standards more stringent than those provided in this section. Any less restrictive municipal ordinance or rule establishing standards is invalid and suspended by this section.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Applicability to renter. Notwithstanding the definition of "tenant" in section 9091, subsection 5, this section applies to a person who rents a mobile home and rents the mobile home park lot on which the mobile home is located from a mobile home park operator.

[ 1991, c. 661, §2 (NEW) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



10 §9100. Violations

A violation of this chapter is a violation of Title 5, chapter 10, the unfair trade practices laws. [1989, c. 104, Pt. B, §11 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§B11,C8,C10 (AMD).









Part 12: ENERGY

Chapter 1001: ENERGY TESTING LABORATORY OF MAINE

10 §9101. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 569, §1 (NEW). 1983, c. 320, §1 (RP).



10 §9102. Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 569, §1 (NEW). 1979, c. 606, §§3-5 (AMD). 1983, c. 320, §1 (RP).



10 §9103. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 569, §1 (NEW). 1983, c. 320, §1 (RP).



10 §9104. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 569, §1 (NEW). 1983, c. 320, §1 (RP).






Chapter 1003: NORTHERN MAINE TRANSMISSION CORPORATION

10 §9201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 513, §6 (NEW).]

1. Corporation. "Corporation" means the Northern Maine Transmission Corporation established in section 9202, subsection 1.

[ 1999, c. 513, §6 (NEW) .]

2. Fund. "Fund" means the Northern Maine Transmission Corporation Fund established in section 9204.

[ 1999, c. 513, §6 (NEW) .]

3. Authority. "Authority" means the Finance Authority of Maine.

[ 1999, c. 513, §6 (NEW) .]

SECTION HISTORY

1999, c. 513, §6 (NEW).



10 §9202. Northern Maine Transmission Corporation established

1. Establishment and purpose. The Northern Maine Transmission Corporation is established as a body corporate and politic and public instrumentality of the State. The corporation is a special purpose corporation formed and managed as a subsidiary of the authority. The exercise by the corporation of the powers conferred by this chapter is deemed the performance of essential public functions. The purpose of the corporation is to:

A. Evaluate electric transmission interconnections between northern Maine and the rest of the United States and Canada, the transmission of natural gas or other energy resources in northern Maine and the construction of additional electric generation facilities in or adjacent to northern Maine; and [2003, c. 506, §6 (NEW).]

B. Examine the need for and viability of and, in its discretion, finance, permit, construct, own in whole or in part, operate or otherwise facilitate the construction or operation of:

(1) Electric transmission lines necessary to connect electric utilities in northern Maine with the transmission grid of the United States or Canada; or

(2) Facilities for the transmission of natural gas and generation or production and transfer of any other energy resources in the northern region of the State. [2003, c. 506, §6 (NEW).]

[ 2003, c. 506, §6 (AMD) .]

1-A. Construction; other approvals. This chapter may not be interpreted to exempt the construction, ownership or operation of any project or facility from any approval required by law or rule, including but not limited to any approval required pursuant to Title 35-A, chapter 21, or to alter the franchise rights of any transmission and distribution utility.

The corporation may not finance, permit, construct, own in whole or in part or operate any electric transmission line capable of operating at 69 kilovolts or more unless the Public Utilities Commission has issued a certificate of public convenience for the construction of the line pursuant to Title 35-A, section 3132.

[ 2003, c. 506, §7 (NEW) .]

1-B. Records disclosure and confidentiality. Records of the corporation, as a subsidiary of the authority, are subject to the disclosure and confidentiality provisions governing the records of the authority under section 975-A.

[ 2003, c. 506, §7 (NEW) .]

2. Board. The powers of the corporation are exercised by a board of directors, referred to in this section as the "board," that consists of 7 members.

[ 1999, c. 513, §6 (NEW) .]

3. Membership and appointment of directors. The directors of the board are the following 7 members:

A. The chief executive officer of the authority or the chief executive officer's designee; [1999, c. 513, §6 (NEW).]

B. The Treasurer of State or the treasurer's designee; and [1999, c. 513, §6 (NEW).]

C. Five people who have substantial knowledge of or experience in the electric utility industry, appointed by the Governor, including:

(1) A representative of the investor-owned electric utilities of the northern region of the State who must be experienced in electric transmission matters;

(2) A representative of the publicly owned and member-owned electric utilities of the northern region of the State, who must be experienced in financial matters;

(3) A representative of the residential consumers of the northern region of the State, who must be experienced in business matters;

(4) A representative of industrial customers of the northern region of the State, who must be experienced in the generation, transmission or purchase of electricity; and

(5) A member of the public with a demonstrated expertise in the economic development of the northern region of the State. [1999, c. 513, §6 (NEW).]

[ 1999, c. 513, §6 (NEW) .]

4. Terms. Members designated under subsection 3, paragraphs A and B serve during their tenure in the position they fill on the board. A vacancy among members appointed by the Governor is filled in the same manner as the original appointment for the unexpired term of that position. Members appointed by the Governor serve an initial term of 4 years and, upon completion of the term, the members are appointed as follows:

A. One member for one year; [1999, c. 513, §6 (NEW).]

B. One member for 2 years; [1999, c. 513, §6 (NEW).]

C. One member for 3 years; and [1999, c. 513, §6 (NEW).]

D. Two members for 4 years. [1999, c. 513, §6 (NEW).]

[ 1999, c. 513, §6 (NEW) .]

5. Compensation. Directors are compensated according to Title 5, chapter 379.

[ 1999, c. 513, §6 (NEW) .]

SECTION HISTORY

1999, c. 513, §6 (NEW). 2003, c. 506, §§6,7 (AMD).



10 §9203. Powers

The corporation has all the powers necessary or convenient to carry out this chapter including, without limitation, those general powers provided to a nonprofit corporation by the Maine Nonprofit Corporation Act, Title 13-B and including, but not limited to, the following powers. [1999, c. 513, §6 (NEW).]

1. Receipt of money and property. The corporation may accept gifts, grants, bequests or devises from any source, including funds from the Federal Government or any of its political subdivisions, and may do any acts necessary, useful, desirable or convenient in connection with procuring acceptance or disposition of gifts, grants, requests or devises.

[ 1999, c. 513, §6 (NEW) .]

2. Cooperation with public and private entities. The corporation may cooperate fully with any public and private entities as necessary, useful, desirable or convenient to carry out this chapter.

[ 1999, c. 513, §6 (NEW) .]

3. Acceptance of proposals for connections. The corporation shall request and receive proposals from public and private entities to finance, permit, construct or operate any natural gas or electric transmission lines necessary to connect the facilities of any transmission and distribution utilities and natural gas customers in the northern part of the State with the transmission grid and natural gas transmission system outside of northern Maine in the United States or Canada, and may approve those proposals if they are in keeping with the intent of this chapter. If the corporation approves a project, the authority may separately consider providing financing for the project pursuant to section 1053, subsection 6, paragraph F if the proponent of the project submits a completed application to the authority.

[ 2003, c. 506, §8 (AMD) .]

4. Conduct studies. The corporation may conduct or fund such studies, including, but not limited to, feasibility studies, as may be necessary and convenient to the performance of its duties.

[ 2003, c. 506, §9 (NEW) .]

5. Rulemaking. The corporation may adopt any rule, including rules establishing its bylaws, necessary or useful for carrying out any of its powers or duties. Rules adopted under this subsection may provide for fees charged for review of project applications. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 506, §9 (NEW) .]

6. Contracts. The corporation may enter into contracts with the authority for the provision of administrative and underwriting services.

[ 2003, c. 506, §9 (NEW) .]

SECTION HISTORY

1999, c. 513, §6 (NEW). 2003, c. 506, §§8,9 (AMD).



10 §9204. Fund established

1. Establishment of fund. There is established the Northern Maine Transmission Corporation Fund, which must be used to provide funding for activities of the corporation to further its purpose under this chapter. The fund must be deposited with and maintained and administered by the authority and must contain appropriations provided for that purpose, interest accrued on the fund balance, funds received by the corporation to be applied to the fund and funds received in payment of loans. The fund is a nonlapsing revolving fund.

[ 1999, c. 513, §6 (NEW) .]

2. Administrative expenses. Costs and expenses of maintaining, servicing and administering the fund and of performing any powers or duties under this chapter may be paid out of amounts in the fund.

[ 2003, c. 506, §10 (AMD) .]

SECTION HISTORY

1999, c. 513, §6 (NEW). 2003, c. 506, §10 (AMD).



10 §9205. Tax exemption

1. Bonds or notes. All bonds, notes or other evidences of indebtedness issued under this chapter are issued by a political subdivision or a body corporate and politic of the State and for an essential public and governmental purpose. Those bonds, notes or other evidences of indebtedness, the interest on them and the income from them, including any profit on their sale, and all activities of the corporation and fees, charges, funds, revenue, income and other money of the corporation, whether or not pledged or available to pay or secure the payment of those bonds, notes or other evidences of indebtedness or interest on them, are exempt from all taxation franchise fees or special assessments of whatever kind except for transfer, inheritance and estate taxes.

[ 1999, c. 513, §6 (NEW) .]

2. Property taxes. All real and personal property acquired by the corporation is subject to taxes to the same extent as real and personal property owned by other electric utilities.

[ 1999, c. 513, §6 (NEW) .]

SECTION HISTORY

1999, c. 513, §6 (NEW).









Part 13: ELECTRONIC COMMERCE

Chapter 1051: UNIFORM ELECTRONIC TRANSACTION ACT

10 §9401. Short title

This chapter may be known and cited as the "Uniform Electronic Transactions Act." [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9402. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 762, §2 (NEW).]

1. Agreement. "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

[ 1999, c. 762, §2 (NEW) .]

2. Automated transaction. "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course of forming a contract, performing under an existing contract or fulfilling an obligation required by the transaction.

[ 1999, c. 762, §2 (NEW) .]

3. Computer program. "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

[ 1999, c. 762, §2 (NEW) .]

4. Contract. "Contract" means the total legal obligation resulting from the parties' agreement as affected by this chapter and other applicable law.

[ 1999, c. 762, §2 (NEW) .]

5. Electronic. "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

[ 1999, c. 762, §2 (NEW) .]

6. Electronic agent. "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances, in whole or in part, without review or action by an individual.

[ 1999, c. 762, §2 (NEW) .]

7. Electronic record. "Electronic record" means a record created, generated, sent, communicated, received or stored by electronic means.

[ 1999, c. 762, §2 (NEW) .]

8. Electronic signature. "Electronic signature" means an electronic sound, symbol or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

[ 1999, c. 762, §2 (NEW) .]

9. Governmental agency. "Governmental agency" means an executive, legislative or judicial agency, department, board, commission, authority, institution or instrumentality of the Federal Government or of a state or of a county, municipality or other political subdivision of a state.

[ 1999, c. 762, §2 (NEW) .]

10. Information. "Information" means data, text, images, sounds, codes, computer programs, software, databases or the like.

[ 1999, c. 762, §2 (NEW) .]

11. Information processing system. "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying or processing information.

[ 1999, c. 762, §2 (NEW) .]

12. Person. "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation or any other legal or commercial entity.

[ 1999, c. 762, §2 (NEW) .]

13. Record. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 1999, c. 762, §2 (NEW) .]

14. Security procedure. "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. "Security procedure" includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption or callback or other acknowledgment procedures.

[ 1999, c. 762, §2 (NEW) .]

15. State. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. "State" includes an Indian tribe or band or Alaskan native village that is recognized by federal law or formally acknowledged by a state.

[ 1999, c. 762, §2 (NEW) .]

16. Transaction. "Transaction" means an action or set of actions occurring between 2 or more persons relating to the conduct of business, commercial or governmental affairs.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9403. Scope

1. General rule. Except as otherwise provided in subsection 2, this chapter applies to electronic records and electronic signatures relating to a transaction.

[ 1999, c. 762, §2 (NEW) .]

2. Exceptions. This chapter does not apply to a transaction to the extent it is governed by:

A. A law governing the creation and execution of wills, codicils or testamentary trusts; and [1999, c. 762, §2 (NEW).]

B. The Uniform Commercial Code other than Title 11, section 1-1306 and Articles 2 and 2-A. [2009, c. 325, Pt. B, §2 (AMD); 2009, c. 325, Pt. B, §27 (AFF).]

[ 2009, c. 325, Pt. B, §2 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

3. Limitation of exception. This chapter applies to an electronic record or electronic signature otherwise excluded from the application of this chapter under subsection 2 to the extent it is governed by a law other than those specified in subsection 2.

[ 1999, c. 762, §2 (NEW) .]

4. Other law. A transaction subject to this chapter is also subject to other applicable substantive law.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW). 2009, c. 325, Pt. B, §2 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



10 §9404. Prospective application

This chapter applies to any electronic record or electronic signature created, generated, sent, communicated, received or stored on or after the effective date of this chapter. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9405. Use of electronic records and electronic signatures; variation by agreement

1. Electronic means or form not required. This chapter does not require a record or signature to be created, generated, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

[ 1999, c. 762, §2 (NEW) .]

2. Consent. This chapter applies only to transactions between parties, each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

[ 1999, c. 762, §2 (NEW) .]

3. Other transactions. A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

[ 1999, c. 762, §2 (NEW) .]

4. Variance by agreement. Except as otherwise provided in this chapter, the effect of any of the provisions of this chapter may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

[ 1999, c. 762, §2 (NEW) .]

5. Conclusions of law. Whether an electronic record or electronic signature has legal consequences is determined by this chapter and other applicable law.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9406. Construction and application

This chapter must be construed and applied: [1999, c. 762, §2 (NEW).]

1. Facilitation. To facilitate electronic transactions consistent with other applicable law;

[ 1999, c. 762, §2 (NEW) .]

2. Reasonable practices. To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

[ 1999, c. 762, §2 (NEW) .]

3. General purpose. To effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9407. Legal recognition of electronic records, electronic signatures and electronic contracts

1. Form. An electronic record or electronic signature may not be denied legal effect or enforceability solely because it is in electronic form.

[ 1999, c. 762, §2 (NEW) .]

2. Formation. A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

[ 1999, c. 762, §2 (NEW) .]

3. Writing. If a law requires a record to be in writing, an electronic record satisfies the law.

[ 1999, c. 762, §2 (NEW) .]

4. Signature. If a law requires a signature, an electronic signature satisfies the law.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9408. Provision of information in writing; presentation of records

1. Writing. If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

[ 1999, c. 762, §2 (NEW) .]

2. Records. If a law other than this chapter requires a record to be posted or displayed in a certain manner; to be sent, communicated or transmitted by a specified method; or to contain information that is formatted in a certain manner, the following rules apply:

A. The record must be posted or displayed in the manner specified in the other law; [1999, c. 762, §2 (NEW).]

B. Except as otherwise provided in subsection 4, paragraph B, the record must be sent, communicated or transmitted by the method specified in the other law; and [1999, c. 762, §2 (NEW).]

C. The record must contain the information formatted in the manner specified in the other law. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

3. Unenforceable. If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

[ 1999, c. 762, §2 (NEW) .]

4. Variance by agreement. The requirements of this section may not be varied by agreement, but:

A. To the extent a law other than this chapter requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection 1 that the information be in the form of an electronic record capable of retention may also be varied by agreement; and [1999, c. 762, §2 (NEW).]

B. A requirement under a law other than this chapter to send, communicate or transmit a record by certified mail, return receipt requested; first-class mail, postage prepaid; or regular United States mail may be varied by agreement to the extent permitted by the other law. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9409. Attribution and effect of electronic record and electronic signature

1. Attributable to person. An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

[ 1999, c. 762, §2 (NEW) .]

2. Effect of attribution to person. The effect of an electronic record or electronic signature attributed to a person under subsection 1 is determined from the context and surrounding circumstances at the time of its creation, execution or adoption, including the parties' agreement, if any, and otherwise as provided by law.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9410. Effect of change or error

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply. [1999, c. 762, §2 (NEW).]

1. Security procedure used. If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure but the other party has not and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

[ 1999, c. 762, §2 (NEW) .]

2. Electronic agent. In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of a person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

A. Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person; [1999, c. 762, §2 (NEW).]

B. Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and [1999, c. 762, §2 (NEW).]

C. Has not used or received any benefit or value from the consideration, if any, received from the other person. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

3. Other law. If neither subsection 1 nor subsection 2 is applicable, the change or error has the effect provided by other law, including the law governing mistake, and the parties' contract, if any.

[ 1999, c. 762, §2 (NEW) .]

4. Variance by agreement. Subsections 2 and 3 may not be varied by agreement.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9411. Notarization and acknowledgment

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9412. Retention of electronic records; originals

1. Requirement. If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record that:

A. Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and [1999, c. 762, §2 (NEW).]

B. Remains accessible for later reference. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

2. Transmission information. A requirement to retain a record in accordance with subsection 1 does not apply to any information whose sole purpose is to enable the record to be sent, communicated or received.

[ 1999, c. 762, §2 (NEW) .]

3. Agents. A person may satisfy subsection 1 by using the services of another person if the requirements of that subsection are satisfied.

[ 1999, c. 762, §2 (NEW) .]

4. Originals. If a law requires a record to be presented or retained in its original form or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection 1.

[ 1999, c. 762, §2 (NEW) .]

5. Checks. If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection 1.

[ 1999, c. 762, §2 (NEW) .]

6. Evidence; audits. A record retained as an electronic record in accordance with subsection 1 satisfies a law requiring a person to retain a record for evidentiary, audit or like purposes, unless a law enacted after the effective date of this chapter specifically prohibits the use of an electronic record for the specified purpose.

[ 1999, c. 762, §2 (NEW) .]

7. Governmental agencies. This section does not preclude a governmental agency of the State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9413. Admissibility in evidence

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9414. Automated transaction

In an automated transaction, the following rules apply. [1999, c. 762, §2 (NEW).]

1. Interaction of electronic agents. A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

[ 1999, c. 762, §2 (NEW) .]

2. Interaction of electronic agent and individual. A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including an interaction in which the individual performs actions that the individual is free to refuse to perform and that the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

[ 1999, c. 762, §2 (NEW) .]

3. Substantive law. The terms of a contract are determined by the substantive law applicable to it.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9415. Time and place of sending and receipt

1. Sending. Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

A. Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; [1999, c. 762, §2 (NEW).]

B. Is in a form capable of being processed by that information processing system; and [1999, c. 762, §2 (NEW).]

C. Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient that is under the control of the recipient. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

2. Receipt. Unless otherwise agreed between a sender and the recipient, an electronic record is received when it:

A. Enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and [1999, c. 762, §2 (NEW).]

B. Is in a form capable of being processed by that information processing system. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

3. Physical location. Subsection 2 applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection 4.

[ 1999, c. 762, §2 (NEW) .]

4. Place of business. Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply.

A. If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction. [1999, c. 762, §2 (NEW).]

B. If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

5. Actual receipt. An electronic record is received under subsection 2 even if no individual is aware of its receipt.

[ 1999, c. 762, §2 (NEW) .]

6. Contents. Receipt of an electronic acknowledgment from an information processing system described in subsection 2 establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

[ 1999, c. 762, §2 (NEW) .]

7. Legal effect. If a person is aware that an electronic record purportedly sent under subsection 1, or purportedly received under subsection 2, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9416. Transferable records

1. Definition. In this section, "transferable record" means an electronic record that:

A. Would be a note under Title 11, Article 3-A or a document under Title 11, Article 7-A if the electronic record were in writing; and [2009, c. 324, Pt. B, §1 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

B. The issuer of the electronic record expressly has agreed is a transferable record. [1999, c. 762, §2 (NEW).]

[ 2009, c. 324, Pt. B, §1 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

2. Control. A person has control of a transferable record if an information processing system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

[ 1999, c. 762, §2 (NEW) .]

3. Compliance. An information processing system satisfies subsection 2, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

A. A single authoritative copy of the transferable record exists that is unique, identifiable and, except as otherwise provided in paragraphs D, E and F, unalterable; [1999, c. 762, §2 (NEW).]

B. The authoritative copy identifies the person asserting control as:

(1) The person to which the transferable record was issued; or

(2) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred; [1999, c. 762, §2 (NEW).]

C. The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian; [1999, c. 762, §2 (NEW).]

D. Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control; [1999, c. 762, §2 (NEW).]

E. Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and [1999, c. 762, §2 (NEW).]

F. Any revision of the authoritative copy is readily identifiable as authorized or unauthorized. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

4. Holders. Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in Title 11, section 1-1201, subsection (21), of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code, including, if the applicable statutory requirements under Title 11, section 3-1302, subsection (1); Title 11, section 7-1501; or Title 11, section 9-308 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated or a purchaser, respectively. Delivery, possession and indorsement are not required to obtain or exercise any of the rights under this subsection.

[ 2009, c. 652, Pt. A, §8 (AFF); 2009, c. 652, Pt. A, §7 (RPR) .]

5. Obligors. Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the Uniform Commercial Code.

[ 1999, c. 762, §2 (NEW) .]

6. Proof. If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person seeking to enforce the transferable record is in control of the transferable record. Proof includes access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW). 2009, c. 324, Pt. B, §§1, 2 (AMD). 2009, c. 324, Pt. B, §48 (AFF). 2009, c. 325, Pt. B, §3 (AMD). 2009, c. 325, Pt. B, §27 (AFF). 2009, c. 652, Pt. A, §7 (AMD). 2009, c. 652, Pt. A, §8 (AFF).



10 §9417. Creation and retention of electronic records and conversion of written records by governmental agencies

Each governmental agency of the State shall determine whether, and the extent to which, it will create and retain electronic records and convert written records to electronic records. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9418. Acceptance and distribution of electronic records by governmental agencies

1. Option. Except as otherwise provided in section 9412, subsection 6, each governmental agency of the State shall determine whether, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use and rely upon electronic records and electronic signatures.

[ 1999, c. 762, §2 (NEW) .]

2. Specifics. To the extent that a governmental agency uses electronic records and electronic signatures under subsection 1, the governmental agency, giving due consideration to security, may specify:

A. The manner and format in which the electronic records must be created, generated, sent, communicated, received and stored and the systems established for those purposes; [1999, c. 762, §2 (NEW).]

B. If electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record and the identity of, or criteria that must be met by, any 3rd party used by a person filing a document to facilitate the process; [1999, c. 762, §2 (NEW).]

C. Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality and ability to be audited of electronic records; and [1999, c. 762, §2 (NEW).]

D. Any other required attributes for electronic records that are specified for corresponding nonelectronic records or reasonably necessary under the circumstances. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

3. Not mandatory. Except as otherwise provided in section 9412, subsection 6, this chapter does not require a governmental agency of the State to use or permit the use of electronic records or electronic signatures.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9419. Interoperability

A governmental agency of the State that adopts standards pursuant to section 9418 may encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this State and other states and the Federal Government and nongovernmental persons interacting with governmental agencies of the State. If appropriate, those standards may specify differing levels of standards from which governmental agencies of the State may choose in implementing the most appropriate standard for a particular application. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9420. Paperless billing

1. Prohibition of certain fees. Except as authorized by federal law and regulation, a customer of a person may not be penalized by that person for opting out of receiving from the person a billing statement by electronic record rather than in paper form. A person may offer an incentive to a customer to accept a billing statement from the person by electronic record rather than in paper form.

[ 2011, c. 226, §1 (NEW) .]

2. Exemption. Subsection 1 does not apply to a person that is a depository institution, as defined in Title 32, section 16102, subsection 5, an affiliate of a depository institution or a subsidiary that is owned and controlled by the depository institution and that is regulated by a state or federal banking agency.

[ 2011, c. 226, §1 (NEW) .]

SECTION HISTORY

2011, c. 226, §1 (NEW).






Chapter 1053: MAINE DIGITAL SIGNATURE ACT

10 §9501. Short title

This chapter may be known and cited as the "Maine Digital Signature Act." [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9502. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 762, §2 (NEW).]

1. Digital signature. "Digital signature" means a computer-created electronic signature that:

A. Is intended by the person using it to have the same force and effect as the use of a manual signature; [1999, c. 762, §2 (NEW).]

B. Is unique to the person using it; [1999, c. 762, §2 (NEW).]

C. Is capable of verification; [1999, c. 762, §2 (NEW).]

D. Is under the sole control of the person using it; and [1999, c. 762, §2 (NEW).]

E. Is linked to data in such a manner that it is invalidated if the data are changed. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

2. Electronic signature. "Electronic signature" has the same meaning as used in chapter 1051.

[ 1999, c. 762, §2 (NEW) .]

3. State agency. "State agency" means a state department, agency, office, board, commission, quasi-independent agency, authority or institution.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9503. Rules adopted by Secretary of State

When a digital signature is used in a transaction involving a state agency, it must conform to rules adopted by the Secretary of State. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9504. Effect of use of digital signature

A digital signature may be accepted as a substitute for, and, if accepted, has the same force and effect as the use of, a manual signature. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9505. Effect of electronic filing with digital signature

A state agency may allow the electronic filing of information required by that agency. Information filed electronically with a state agency utilizing a digital signature has the same force and effect as if filed as a paper document with a manual signature. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9506. Use of digital signature

The use or acceptance of a digital signature is at the option of the parties. Nothing in this chapter requires a state agency to use or permit the use of a digital signature. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9507. Construction

Except as otherwise specifically provided, nothing in this chapter may be construed to preempt, replace or otherwise negate the requirements of chapter 1051. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).






Chapter 1055: MARKETING AND DATA COLLECTION PRACTICES

10 §9551. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 230, §1 (NEW). 2009, c. 560, §1 (RP).



10 §9552. Unlawful collection and use of data from minors (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 230, §1 (NEW). 2009, c. 560, §1 (RP).



10 §9553. Predatory marketing against minors prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 230, §1 (NEW). 2009, c. 560, §1 (RP).



10 §9554. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 230, §1 (NEW). 2009, c. 560, §1 (RP).









Part 14: BUILDING CODE

Chapter 1101: MAINE MODEL BUILDING CODE

10 §9701. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 580, §1 (NEW). 2005, c. 200, §1 (AMD). MRSA T. 10, §9707 (RP).



10 §9702. Limitation on code adoption (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 580, §1 (NEW). 2005, c. 200, §2 (AMD). MRSA T. 10, §9707 (RP).



10 §9703. Laws in conflict with Maine Model Building Code (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 580, §1 (NEW). 2009, c. 344, Pt. B, §§6, 7 (AMD). 2009, c. 344, Pt. E, §2 (AFF). MRSA T. 10, §9707 (RP).



10 §9704. References within code (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 580, §1 (NEW). MRSA T. 10, §9707 (RP).



10 §9705. Municipal codes adopted prior to effective date of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 580, §1 (NEW). MRSA T. 10, §9707 (RP).



10 §9706. Additional training not required (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 580, §1 (NEW). MRSA T. 10, §9707 (RP).



10 §9707. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 699, §5 (NEW). 2009, c. 261, Pt. A, §4 (AMD). MRSA T. 10, §9707 (RP).






Chapter 1103: MAINE UNIFORM BUILDING AND ENERGY CODE

10 §9721. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 699, §6 (NEW).]

1. Board. "Board" means the Technical Building Codes and Standards Board established in Title 5, section 12004-G, subsection 5-A.

[ 2007, c. 699, §6 (NEW) .]

1-A. Building code. "Building code" means any part or portion of any edition of a code that regulates the construction of a building, including codes published by the International Code Council or Building Officials and Code Administrators International, Inc. or the International Existing Building Code adopted pursuant to former section 9702, but does not include the fire and life safety codes in Title 25, section 2452.

[ 2013, c. 588, Pt. D, §1 (AMD) .]

2. Maine Uniform Building and Energy Code. "Maine Uniform Building and Energy Code" means the uniform statewide building and energy code adopted by the board pursuant to this chapter.

[ 2007, c. 699, §6 (NEW) .]

3. Maine Uniform Building Code. "Maine Uniform Building Code" means that portion of the Maine Uniform Building and Energy Code that does not contain energy code requirements as determined by the board pursuant to section 9722, subsection 6, paragraph M.

[ RR 2011, c. 1, §9 (COR) .]

4. Maine Uniform Energy Code. "Maine Uniform Energy Code" means that portion of the Maine Uniform Building and Energy Code that contains only energy code requirements as determined by the board pursuant to section 9722, subsection 6, paragraph M.

[ RR 2011, c. 1, §9 (COR) .]

SECTION HISTORY

2007, c. 699, §6 (NEW). 2009, c. 261, Pt. A, §5 (AMD). RR 2011, c. 1, §9 (COR). 2011, c. 408, §1 (AMD). 2013, c. 120, §13 (AMD). 2013, c. 588, Pt. D, §1 (AMD).



10 §9722. Technical Building Codes and Standards Board

1. Establishment. The Technical Building Codes and Standards Board, established in Title 5, section 12004-G, subsection 5-A and located within the Department of Public Safety, Office of the State Fire Marshal, is established to adopt, amend and maintain the Maine Uniform Building and Energy Code, to resolve conflicts between the Maine Uniform Building and Energy Code and the fire and life safety codes in Title 25, sections 2452 and 2465 and to provide for training for municipal building officials, local code enforcement officers and 3rd-party inspectors.

[ 2011, c. 633, §5 (AMD) .]

2. Membership. The board consists of 11 voting members, appointed by the Governor:

A. The State Fire Marshal or a designee or a fire chief, recommended by the Maine Fire Chiefs' Association or its successor organization; [2007, c. 699, §6 (NEW).]

B. A municipal code enforcement officer employed by a municipality that is not a service center community under Title 30-A, chapter 187, recommended by the Maine Municipal Association or its successor organization; [2007, c. 699, §6 (NEW).]

C. A municipal code enforcement officer employed by a service center community under Title 30-A, chapter 187, recommended by the Maine Service Centers Coalition or its successor organization; [2007, c. 699, §6 (NEW).]

D. A residential builder recommended by a statewide or regional association of home builders and remodelers; [2007, c. 699, §6 (NEW).]

E. A commercial builder recommended by a statewide association of general contractors; [2007, c. 699, §6 (NEW).]

F. An architect licensed in the State who is accredited by a nationally recognized organization that administers credentialing programs related to environmentally sound building practices and standards, recommended by a statewide chapter of a national institute of architects; [2007, c. 699, §6 (NEW).]

G. A structural engineer licensed in the State, recommended by a statewide association of structural engineers; [2007, c. 699, §6 (NEW).]

H. A historic preservation representative, recommended by the Maine Historic Preservation Commission, with experience implementing the standards for the treatment of historic properties set forth in 36 Code of Federal Regulations, Part 68 (2007), who is:

(1) An architect licensed in the State;

(2) A structural engineer licensed in the State; or

(3) A builder; [2007, c. 699, §6 (NEW).]

I. An energy efficiency representative, recommended by the Director of the Governor's Energy Office within the Executive Department, who has experience or expertise in the design or implementation of energy codes or in the application of energy efficiency measures in residential or commercial construction; [2011, c. 655, Pt. MM, §10 (AMD); 2011, c. 655, Pt. MM, §26 (AFF).]

J. A mechanical engineer licensed in the State, recommended by a statewide association of mechanical engineers; and [2007, c. 699, §6 (NEW).]

K. A lumber material dealer or supplier, recommended by a statewide association of lumber dealers in the State. [2007, c. 699, §6 (NEW).]

A member appointed under this subsection must have at least 5 years' experience in the field that member is nominated to represent and must be employed in that field.

[ 2011, c. 655, Pt. MM, §10 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

3. Ex officio member; chair. The Commissioner of Public Safety, or the commissioner's designee, serves as an ex officio member and as the chair of the board. The chair is a nonvoting member, except in the case of a tie of the board. The chair is responsible for ensuring that the board maintains the purpose of its charge when executing its assigned duties, that any adoption and amendment requirements for the Maine Uniform Building and Energy Code are met and that training and technical assistance is provided to municipal building officials.

[ 2007, c. 699, §6 (NEW) .]

4. Terms; removal. Appointments to the board are made for a 4-year term, and members are eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment immediately effective for the unexpired term. A member of the board may be removed from the board for cause by the Governor.

[ 2007, c. 699, §6 (NEW) .]

5. Meetings; quorum. The board shall meet quarterly and at such other times as the board determines necessary. Seven voting members of the board constitute a quorum for the transaction of business under this chapter.

[ 2007, c. 699, §6 (NEW) .]

6. Duties and powers. In addition to other duties set forth in this chapter, the board shall:

A. Adopt rules in accordance with the Maine Administrative Procedure Act necessary to carry out its duties under this chapter. Rules adopted pursuant to this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A; [2007, c. 699, §6 (NEW).]

B. Adopt, amend and maintain the Maine Uniform Building and Energy Code; [2007, c. 699, §6 (NEW).]

C. Adopt rules for the review and adoption of amendments to the Maine Uniform Building and Energy Code, including:

(1) A process for consideration of amendment proposals submitted by municipalities, county, regional or state governmental units, professional trade organizations and the public;

(2) A requirement that amendments that are more restrictive than the national minimum standard be accompanied by an economic impact statement that includes:

(a) An identification of the types and an estimate of the number of the small businesses subject to the proposed amendment;

(b) The projected reporting, record-keeping and other administrative costs required for compliance with the proposed amendment, including the type of professional skills necessary for preparation of the report or record;

(c) A brief statement of the probable impact on affected small businesses; and

(d) A description of any less intrusive or less costly, reasonable alternative methods of achieving the purposes of the proposed amendment;

(3) A process for reviewing and evaluating criteria to identify whether an amendment is needed to:

(a) Address a critical life or safety need, a specific state policy or statute or a unique character of the State;

(b) Ensure consistency with state rules or federal regulations; or

(c) Correct errors and omissions;

(4) Timelines governing the filing of amendments and a process to establish an annual adoption cycle; and

(5) A process for publication of adopted amendments within 30 days of adoption; [2007, c. 699, §6 (NEW).]

D. Identify and resolve conflicts between the Maine Uniform Building and Energy Code and the fire safety codes and standards adopted pursuant to Title 25, section 2452. The board shall develop rules designed to resolve these conflicts, which must include:

(1) Notification to the authority or authorities having jurisdiction over the code or standard that is in conflict with the Maine Uniform Building and Energy Code and a request for submission of proposed solutions for such conflicts;

(2) Procedures for consideration of proposed solutions submitted by the authority or authorities having jurisdiction over the code or standard that is in conflict with the Maine Uniform Building and Energy Code and consideration of new approaches to resolving the conflict; and

(3) Publication of resolution of the conflict within 30 days of adoption; [2007, c. 699, §6 (NEW).]

E. On January 31st of each calendar year beginning in 2011, report to the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters any proposals for proposed conflict resolutions for codes and standards referenced in section 9725, subsections 2 to 7; proposals to improve the efficiency and effectiveness of those codes and standards; and alternative methods of funding for the board to create an equitable source of revenue; [2009, c. 261, Pt. A, §6 (AMD).]

F. Develop technical advisory groups of experts and interest group representatives as necessary to provide the board with detailed information and recommendations on amendments to the Maine Uniform Building and Energy Code, national model codes revisions and conflict resolution with other building-related codes and standards adopted in the State. The board may direct the technical advisory groups to identify economic impacts on small businesses, housing affordability, construction costs, life-cycle costs or code enforcement costs of proposed changes to the code; [2007, c. 699, §6 (NEW).]

G. In accordance with section 9723, ensure that training and certification regarding the Maine Uniform Building and Energy Code is readily available, affordable and accessible to municipal building officials; [2007, c. 699, §6 (NEW).]

H. Make historic preservation a policy priority in the adoption and amendment of the Maine Uniform Building and Energy Code.

(1) Provisions of model codes and standards intended to facilitate the continued use or adaptive reuse of historic buildings must be maintained in the adopted versions of the Maine Uniform Building and Energy Code.

(2) The board shall proactively identify additional or alternative compliance means and methods for historic buildings in the adoption and amendment of the Maine Uniform Building and Energy Code; [2007, c. 699, §6 (NEW).]

I. Approve methods of energy performance rating for use in generating any consumer information labels that may be required in the marketing and sale of residential and commercial buildings or units within buildings; [2007, c. 699, §6 (NEW).]

J. In the adoption and amendment of the Maine Uniform Building and Energy Code, ensure that nontraditional or experimental construction, including but not limited to straw bale and earth berm construction, is permissible under the code; [2011, c. 365, §1 (AMD); 2011, c. 408, §2 (AMD).]

K. In the adoption and amendment of the Maine Uniform Building and Energy Code, ensure that building materials from local sawmills, including but not limited to nongraded lumber, are permissible under the code; [RR 2011, c. 1, §10 (COR).]

L. In the adoption and amendment of the Maine Uniform Building and Energy Code, adopt the standards for residential basement wall insulation under the 2006 edition of the International Energy Conservation Code published by the International Code Council; [2015, c. 126, §1 (AMD).]

(Paragraph L as enacted by PL 2011, c. 408, §3 is REALLOCATED TO TITLE 10, SECTION 9722, SUBSECTION 6, PARAGRAPH M)

M. (REALLOCATED FROM T. 10, §9722, sub-§6, ¶L) Adopt, amend and maintain the Maine Uniform Building Code and the Maine Uniform Energy Code; and [2015, c. 126, §2 (AMD).]

N. In the adoption and amendment of the Maine Uniform Building and Energy Code, ensure that buildings used to house livestock or harvested crops are not subject to the code. [2015, c. 126, §3 (NEW).]

[ 2015, c. 126, §§1-3 (AMD) .]

SECTION HISTORY

2007, c. 699, §6 (NEW). 2009, c. 261, Pt. A, §6 (AMD). RR 2011, c. 1, §§10-12 (COR). 2011, c. 365, §§1-3 (AMD). 2011, c. 408, §§2, 3 (AMD). 2011, c. 633, §5 (AMD). 2011, c. 655, Pt. MM, §10 (AMD). 2011, c. 655, Pt. MM, §26 (AFF). 2015, c. 126, §§1-3 (AMD).



10 §9723. Training and certification program standards

1. Appoint committee; establish requirements. The board shall appoint a 5-member training and certification committee, referred to in this section as "the committee," to establish the training and certification requirements for municipal building officials, local code enforcement officers and 3rd-party inspectors. For purposes of this section, "3rd-party inspector" has the same meaning as set forth in Title 25, section 2371, subsection 6.

[ 2007, c. 699, §6 (NEW) .]

2. Training program standards; implementation. The committee shall direct the training coordinator of the Division of Building Codes and Standards, established in Title 25, section 2372, to develop a training program for municipal building officials, local code enforcement officers and 3rd-party inspectors. The Department of Economic and Community Development, Office of Community Development, pursuant to Title 30-A, section 4451, subsection 3-A, shall implement the training and certification program established under this chapter.

[ 2013, c. 424, Pt. A, §3 (RPR) .]

3. Annual review. The committee shall annually review the training program developed pursuant to subsection 2 to confirm that training courses are regularly offered in geographically diverse locations and that training for municipal building officials is fully funded by the State.

[ 2007, c. 699, §6 (NEW) .]

SECTION HISTORY

2007, c. 699, §6 (NEW). 2011, c. 633, §6 (AMD). 2011, c. 655, Pt. FF, §2 (AMD). 2011, c. 655, Pt. FF, §16 (AFF). 2013, c. 424, Pt. A, §3 (AMD).



10 §9724. Application

1. Limitations on home rule authority. This chapter provides express limitations on municipal home rule authority. The Maine Uniform Building and Energy Code must be enforced in a municipality that has more than 4,000 residents and that has adopted any building code by August 1, 2008. Beginning July 1, 2012, the Maine Uniform Building and Energy Code must be enforced in a municipality that has more than 4,000 residents and that has not adopted any building code by August 1, 2008. The Maine Uniform Building and Energy Code must be enforced through inspections that comply with Title 25, section 2373.

[ 2011, c. 408, §4 (AMD) .]

1-A. Municipalities up to 4,000 residents. A municipality of up to 4,000 residents may not adopt or enforce a building code other than the Maine Uniform Building Code, the Maine Uniform Energy Code or the Maine Uniform Building and Energy Code. Notwithstanding any other provision of this chapter or Title 25, chapter 314, the provisions of the Maine Uniform Building Code, the Maine Uniform Energy Code or the Maine Uniform Building and Energy Code do not apply in a municipality that has 4,000 or fewer residents except to the extent the municipality has adopted that code pursuant to this subsection.

[ 2011, c. 408, §5 (NEW) .]

1-B. Residents. For the purposes of subsections 1 and 1-A, "residents" does not include persons held at a correctional facility, as defined in Title 34-A, section 1001, subsection 6, within the municipality.

[ 2011, c. 505, §1 (NEW) .]

2. Prior statewide codes and standards. Effective December 1, 2010, the Maine Uniform Building and Energy Code adopted pursuant to this chapter replaces, and is intended to be the successor to, the Model Energy Code established in Title 35-A, former section 121 and the Maine model radon standard for new residential construction set forth in Title 25, former section 2466.

[ 2013, c. 588, Pt. D, §2 (AMD) .]

3. Ordinances. Effective December 1, 2010, except as provided in subsection 5 and section 9725, any ordinance regarding a building code of any political subdivision of the State that is inconsistent with the Maine Uniform Building and Energy Code is void.

[ 2011, c. 365, §4 (AMD) .]

4. Exception.

[ 2011, c. 365, §5 (RP) .]

5. Exception. This section does not prohibit the adoption or enforcement of an ordinance of any political subdivision that sets forth provisions for local enforcement of building codes. If such an ordinance does not provide for a process to appeal decisions made by building officials administering and enforcing the Maine Uniform Building Code, the Maine Uniform Energy Code or the Maine Uniform Building and Energy Code, an appeal may be taken in the same manner as provided under Title 30-A, section 4103, subsection 5. This section does not prohibit the adoption or enforcement of an ordinance of any political subdivision that sets forth the swimming pool fencing standards, without amendment, contained in Appendix G of the 2nd edition of the 2009 International Residential Code.

A. The requirements of the Maine Uniform Building and Energy Code do not apply to:

(1) Log homes or manufactured housing as defined in chapter 951;

(2) Post and beam or timber frame construction; or

(3) Warehouses or silos used to store harvested crops. [2011, c. 365, §6 (NEW).]

B. [2011, c. 365, §6 (NEW); MRSA T. 10, §9724, sub-5, ¶B (RP).]

[ 2011, c. 582, §1 (AMD) .]

6. Adoption by reference. The Maine Uniform Building Code, the Maine Uniform Energy Code and the Maine Uniform Building and Energy Code may be adopted by reference by a municipality as specified in Title 30-A, section 3003.

[ 2011, c. 582, §2 (NEW) .]

SECTION HISTORY

2007, c. 699, §6 (NEW). 2009, c. 261, Pt. A, §§7-9 (AMD). 2011, c. 365, §§4-6 (AMD). 2011, c. 408, §§4, 5 (AMD). 2011, c. 505, §1 (AMD). 2011, c. 582, §§1, 2 (AMD). 2013, c. 588, Pt. D, §2 (AMD).



10 §9725. Fire and building-related codes and standards remain

The codes and standards listed in this section remain in force in their entirety unless the board adopts and publishes a conflict resolution between the fire and safety codes and standards and the Maine Uniform Building and Energy Code. Conflict resolutions adopted pursuant to this chapter must also be incorporated into the fire and safety codes and standards by the appropriate authorities: [2007, c. 699, §6 (NEW).]

1. Fire safety codes and standards. Fire safety codes and standards adopted pursuant to Title 25, sections 2452 and 2465;

[ 2007, c. 699, §6 (NEW) .]

2. Electrical standards. Electrical standards adopted pursuant to Title 32, section 1153-A;

[ 2007, c. 699, §6 (NEW) .]

3. Plumbing code. The plumbing code adopted pursuant to Title 32, section 3403-B;

[ 2007, c. 699, §6 (NEW) .]

4. Oil and solid fuel burning equipment standards. Oil and solid fuel burning equipment standards adopted pursuant to Title 32, section 18123, subsection 2;

[ 2009, c. 344, Pt. B, §8 (AMD); 2009, c. 344, Pt. E, §2 (AFF) .]

5. Propane and natural gas equipment standards. Propane and natural gas equipment standards adopted pursuant to Title 32, section 18123, subsection 2;

[ 2009, c. 344, Pt. B, §9 (AMD); 2009, c. 344, Pt. E, §2 (AFF) .]

6. Boiler and pressure vessel standards. Boiler and pressure vessel standards adopted pursuant to Title 32, section 15103-A; and

[ 2013, c. 70, Pt. B, §2 (AMD) .]

7. Elevator standards. Elevator standards adopted pursuant to Title 32, section 15205-A.

[ 2013, c. 70, Pt. B, §3 (AMD) .]

SECTION HISTORY

2007, c. 699, §6 (NEW). 2009, c. 344, Pt. B, §§8, 9 (AMD). 2009, c. 344, Pt. E, §2 (AFF). 2013, c. 70, Pt. B, §§2, 3 (AMD).









Part 15: STATE OF EMERGENCY PROCEDURES

Chapter 1201: WAIVERS FOR OUT-OF-STATE BUSINESSES AND EMPLOYEES

10 §9901. Findings

The Legislature finds that in times of emergency in this State, such as during or after a storm, flood, fire, earthquake, hurricane or other disaster, businesses from other states provide assistance by bringing in resources and personnel to assist the State with the often enormous and overwhelming task of cleaning up, restoring and repairing damaged buildings, equipment and property. This provision of assistance may require out-of-state businesses, including out-of-state affiliates of businesses based in the State, to bring in resources, property or personnel that previously have had no connection to the State to perform activities in the State, including, but not limited to, repairing, renovating, installing, building, rendering services and engaging in other business activities, some of which may require that personnel from the businesses be located in the State for extended periods of time. [2011, c. 622, §1 (NEW).]

The Legislature further finds that, while these businesses are operating in the State providing assistance on a temporary basis solely for the purpose of helping the State recover from the disaster or emergency, these businesses and their employees should not be burdened by requirements for certain business and employee taxes as a result of such temporary activities. [2011, c. 622, §1 (NEW).]

To ensure that these businesses focus on responding quickly to the needs of the State and its citizens during a declared state disaster or emergency, the Legislature finds that it is appropriate to consider that such activity for a reasonable period of time during and after the disaster or emergency undertaken to repair and restore property and infrastructure in the State does not establish presence or residency in the State or constitute doing business in the State for purposes of subjecting the businesses to certain taxes or licensing and regulatory requirements. [2011, c. 622, §1 (NEW).]

SECTION HISTORY

2011, c. 622, §1 (NEW).



10 §9902. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 622, §1 (NEW).]

1. Declared state disaster or emergency. "Declared state disaster or emergency" means a disaster or emergency event for which a Governor's state of emergency proclamation has been issued pursuant to Title 37-B, section 742 or that the President of the United States has declared to be a major disaster or emergency.

[ 2011, c. 622, §1 (NEW) .]

2. Disaster period. "Disaster period" means the period of time that begins no later than 10 days following the Governor's proclamation of a state of emergency or the declaration by the President of the United States of a major disaster or emergency, whichever occurs first, and that extends for a period of 60 calendar days following the end of the declared disaster or emergency as proclaimed by the Governor pursuant to Title 37-B, section 743 or the President of the United States or pursuant to law, whichever occurs first.

[ 2011, c. 622, §1 (NEW) .]

3. Infrastructure. "Infrastructure" means:

A. Property and equipment, including related support facilities that provide service to more than one customer or person, owned or used by a public utility as defined in Title 35-A, section 102, subsection 13 or by a communications service provider as defined in Title 35-A, section 9202, subsection 4. "Infrastructure" includes, without limitation, real and personal property such as buildings, offices, power lines, poles, pipes, structures and equipment; and [2011, c. 622, §1 (NEW).]

B. Public roads and bridges. [2011, c. 622, §1 (NEW).]

[ 2011, c. 622, §1 (NEW) .]

4. Out-of-state business. "Out-of-state business" means a business entity:

A. That does not have a presence in the State; [2011, c. 622, §1 (NEW).]

B. That does not conduct business in the State; and [2011, c. 622, §1 (NEW).]

C. Whose assistance in performing work in this State, such as repairing, renovating, installing or building infrastructure, rendering services or engaging in other business activities, related to a declared state disaster or emergency is requested by the State, a county, city, town or other political subdivision of the State or a registered business. [2011, c. 622, §1 (NEW).]

"Out-of-state business" includes a business entity that is affiliated with a registered business solely through common ownership as long as that business entity does not have any registrations, tax filings or nexus in the State prior to the declared state disaster or emergency.

[ 2011, c. 622, §1 (NEW) .]

5. Out-of-state employee. "Out-of-state employee" means an individual who performs services for an out-of-state business in return for compensation and who, prior to the declared state disaster or emergency, was not a resident of this State.

[ 2011, c. 622, §1 (NEW) .]

6. Registered business. "Registered business" means a business entity that is registered or licensed to do business in the State prior to the declared state disaster or emergency.

[ 2011, c. 622, §1 (NEW) .]

SECTION HISTORY

2011, c. 622, §1 (NEW).



10 §9903. Status of out-of-state businesses and employees during disaster period

1. Out-of-state businesses. Notwithstanding any other provision of law to the contrary, during a disaster period an out-of-state business that conducts operations within the State for the purpose of performing work or providing services related to a declared state disaster or emergency is deemed to have not established a level of presence that would require that business or its out-of-state employees to be subject to any of the following state or local employment, licensing or registration requirements:

A. Business licensing or registration requirements; [2011, c. 622, §1 (NEW).]

B. Unemployment insurance taxes or fees or workers' compensation insurance taxes or fees; and [2011, c. 691, Pt. E, §1 (AMD); 2011, c. 691, Pt. E, §2 (AFF).]

C. Occupational licensing fees. [2011, c. 622, §1 (NEW).]

[ 2011, c. 691, Pt. E, §1 (AMD); 2011, c. 691, Pt. E, §2 (AFF) .]

2. Status after disaster period. After the termination of a disaster period, an out-of-state business or out-of-state employee that remains in the State is fully subject to the state or local employment, licensing or registration requirements listed in subsection 1 or that were otherwise suspended under this chapter during the disaster period.

[ 2011, c. 622, §1 (NEW) .]

SECTION HISTORY

2011, c. 622, §1 (NEW). 2011, c. 691, Pt. E, §1 (AMD). 2011, c. 691, Pt. E, §2 (AFF).



10 §9904. Notification

1. Notification by out-of-state businesses during disaster period. An out-of-state business shall provide notification to the Secretary of State as soon as practicable after entry to the State during a disaster period that the out-of-state business is in the State for purposes of responding to the declared state disaster or emergency. The out-of-state business shall provide to the Secretary of State information related to the out-of-state business including but not limited to the following:

A. Name; [2011, c. 622, §1 (NEW).]

B. State of domicile; [2011, c. 622, §1 (NEW).]

C. Principal business address; [2011, c. 622, §1 (NEW).]

D. Federal employer identification number; [2011, c. 622, §1 (NEW).]

E. The date when the out-of-state business entered the State; and [2011, c. 622, §1 (NEW).]

F. Contact information while the out-of-state business is in this State. [2011, c. 622, §1 (NEW).]

[ 2011, c. 622, §1 (NEW) .]

2. Registered businesses. A registered business shall provide the notification required in subsection 1 for an affiliate of the registered business that enters the State as an out-of-state business. The notification under this subsection also must include contact information for the registered business in the State.

[ 2011, c. 622, §1 (NEW) .]

3. Notification of intent to remain in the State. An out-of-state business that remains in the State after a disaster period shall notify the Secretary of State and shall meet all registration, licensing and filing requirements resulting from any business presence or activity in the State.

[ 2011, c. 622, §1 (NEW) .]

SECTION HISTORY

2011, c. 622, §1 (NEW).



10 §9905. Rulemaking

The Secretary of State, in consultation with the Department of Professional and Financial Regulation, the Department of Economic and Community Development and the Department of Defense, Veterans and Emergency Management, Maine Emergency Management Agency, may adopt routine technical rules, as defined in Title 5, chapter 375, subchapter 2-A, to implement the provisions of this chapter. Notification and registration procedures adopted by rule must allow a person to obtain and complete any required forms using a publicly accessible website on the Internet. [2011, c. 622, §1 (NEW).]

SECTION HISTORY

2011, c. 622, §1 (NEW).












TITLE 11: UNIFORM COMMERCIAL CODE

Article 1: GENERAL PROVISIONS

Part 1: SHORT TITLE, CONSTRUCTION, APPLICATION AND SUBJECT MATTER

11 §1-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-102. Purposes; rules of construction; variation by agreement (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-103. Supplementary general principles of law applicable (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-104. Construction against implicit repeal (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-105. Territorial application of Title; parties' power to choose applicable law (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §1 (AMD). 1977, c. 696, §117 (AMD). 1991, c. 636, §1 (AMD). 1991, c. 805, §2 (AMD). 1991, c. 812, §1 (AMD). 1993, c. 349, §26 (AMD). 1997, c. 429, §C2 (AMD). 1999, c. 699, Pt. B, §1 (AMD). 1999, c. 699, Pt. B, §28 (AFF). 2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-106. Remedies to be liberally administered (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-107. Waiver or renunciation of claim or right after breach (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-108. Severability (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).






Part 2: GENERAL DEFINITIONS AND PRINCIPLES OF INTERPRETATION

11 §1-201. General definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §4 (AMD). 1977, c. 526, §§2,3 (AMD). 1979, c. 541, §§A99-A103 (AMD). 1987, c. 625, §1 (AMD). RR 1991, c. 2, §35 (COR). 1991, c. 805, §3 (AMD). 1993, c. 293, §§B1-3 (AMD). 1999, c. 699, §§B2-4 (AMD). 1999, c. 699, §B28 (AFF). 2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-202. Prima facie evidence by third party documents (REPEALED)

(REPEALED)

SECTION HISTORY

0, c. 0, Pt. 0, (AFF). 2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-203. Obligations of good faith (REPEALED)

(REPEALED)

SECTION HISTORY

0, c. 0, §0 (AFF). 2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-204. Time; reasonable times; "seasonably" (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-205. Course of dealing and usage of trade (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-206. Statute of frauds for kinds of personal property not otherwise covered (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C3 (AMD). 2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-207. Performance or acceptance under reservation of rights (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §B4 (RPR). 2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-208. Option to accelerate at will (REPEALED)

(REPEALED)

SECTION HISTORY

0, c. 0, §0 (AFF). 2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).









Article 1-A: GENERAL PROVISIONS

Part 1: GENERAL PROVISIONS

11 §1-1101. Short titles

(1). This Title may be cited as the Uniform Commercial Code.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). This Article may be cited as the Uniform Commercial Code - General Provisions.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1102. Scope of article

This Article applies to a transaction to the extent that it is governed by another Article of the Uniform Commercial Code. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1103. Construction of Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law

(1). The Uniform Commercial Code must be liberally construed and applied to promote its underlying purposes and policies, which are:

(a). To simplify, clarify and modernize the law governing commercial transactions; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). To permit the continued expansion of commercial practices through custom, usage and agreement of the parties; and [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). To make uniform the law among the various jurisdictions. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). Unless displaced by the particular provisions of the Uniform Commercial Code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy and other validating or invalidating cause supplement its provisions.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1104. Construction against implied repeal

The Uniform Commercial Code being a general act intended as a unified coverage of its subject matter, no part of it may be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1105. Severability

If any provision or clause of the Uniform Commercial Code or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Uniform Commercial Code that can be given effect without the invalid provision or application, and to this end the provisions of the Uniform Commercial Code are severable. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1106. Use of singular and plural; gender

In the Uniform Commercial Code, unless the statutory context otherwise requires: [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(1). Words in the singular number include the plural and those in the plural include the singular; and

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). Words of any gender also refer to any other gender.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1107. Section captions

Section captions are part of the Uniform Commercial Code. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1108. Relation to electronic signatures in Electronic Signatures in Global and National Commerce Act

This Article modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001 et seq., except that nothing in this Article modifies, limits or supersedes Section 7001(c) of that Act or authorizes electronic delivery of any of the notices described in Section 7003(b) of that Act. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).






Part 2: GENERAL DEFINITIONS AND PRINCIPLES OF INTERPRETATION

11 §1-1201. General definitions

Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other Articles of the Uniform Commercial Code that apply to particular Articles or Parts thereof, have the meanings stated. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

Subject to definitions contained in other Articles of the Uniform Commercial Code that apply to particular Articles or Parts thereof, the following terms have the following meanings. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(1). "Action," in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity and any other proceeding in which rights are determined.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). "Aggrieved party" means a party entitled to pursue a remedy.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(3). "Agreement," as distinguished from "contract," means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing or usage of trade as provided in section 1-1303.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(4). "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union and trust company.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(5). "Bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title or certificated security that is payable to bearer or indorsed in blank.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(6). "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(7). "Branch" includes a separately incorporated foreign branch of a bank.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(8). "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(9). "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Article 2 may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(10). "Conspicuous," with reference to a term, means so written, displayed or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(a). A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font or color to the surrounding text of the same or lesser size; and [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(11). "Consumer" means an individual who enters into a transaction primarily for personal, family or household purposes.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(12). "Contract," as distinguished from "agreement," means the total legal obligation that results from the parties' agreement as determined by the Uniform Commercial Code as supplemented by any other applicable laws.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(13). "Creditor" includes a general creditor, a secured creditor, a lien creditor and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity and an executor or administrator of an insolvent debtor's or assignor's estate.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(14). "Defendant" includes a person in the position of defendant in a counterclaim, cross-claim or 3rd-party claim.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(15). "Delivery," with respect to an electronic document of title means voluntary transfer of control and with respect to an instrument, a tangible document of title or chattel paper, means voluntary transfer of possession.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(16). "Document of title" means a record:

(a). That in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold and dispose of the record and the goods the record covers; and [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). That purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession that are either identified or are fungible portions of an identified mass. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(17). "Fault" means a default, breach or wrongful act or omission.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(18). "Fungible goods" means:

(a). Goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). Goods that by agreement are treated as equivalent. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(19). "Genuine" means free of forgery or counterfeiting.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(20). "Good faith," except as otherwise provided in Article 5-A, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

[ RR 2013, c. 2, §16 (COR) .]

(21). "Holder" means:

(a). The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). The person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; and [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). The person in control of a negotiable electronic document of title. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(22). "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(23). "Insolvent" means:

(a). Having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). Being unable to pay debts as they become due; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). Being insolvent within the meaning of federal bankruptcy law. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(24). "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between 2 or more countries.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(25). "Organization" means a person other than an individual.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(26). "Party," as distinguished from "3rd party," means a person that has engaged in a transaction or made an agreement subject to the Uniform Commercial Code.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(27). "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(28). "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(29). "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift or any other voluntary transaction creating an interest in property.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(30). "Purchaser" means a person that takes by purchase.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(31). "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(32). "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(33). "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association and a trustee, executor or administrator of an estate.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(34). "Right" includes remedy.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(35). "Security interest" means an interest in personal property or fixtures that secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible or a promissory note in a transaction that is subject to Article 9-A. "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under section 2-401, but a buyer may also acquire a "security interest" by complying with Article 9-A. Except as otherwise provided in section 2-505, the right of a seller or lessor of goods under Article 2 or 2-A to retain or acquire possession of the goods is not a "security interest," but a seller or lessor may also acquire a "security interest" by complying with Article 9-A. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under section 2-401 is limited in effect to a reservation of a "security interest." Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to section 1-1203.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(36). "Send" in connection with a writing, record or notice means:

(a). To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). In any other way to cause to be received any record or notice within the time it would have arrived if properly sent. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(37). "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(38). "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(39). "Surety" includes a guarantor or other secondary obligor.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(40). "Term" means a portion of an agreement that relates to a particular matter.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(41). "Unauthorized signature" means a signature made without actual, implied or apparent authority. The term includes a forgery.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(42). "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(43). "Writing" includes printing, typewriting or any other intentional reduction to tangible form. "Written" has a corresponding meaning.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF). RR 2013, c. 2, §16 (COR).



11 §1-1202. Notice; knowledge

(1). Subject to subsection (6), a person has "notice" of a fact if the person:

(a). Has actual knowledge of it; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). Has received a notice or notification of it; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). From all the facts and circumstances known to the person at the time in question, has reason to know that it exists. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(3). "Discover," "learn" or words of similar import refer to knowledge rather than to reason to know.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(4). A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(5). Subject to subsection (6), a person "receives" a notice or notification when:

(a). It comes to that person's attention; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(6). Notice, knowledge or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1203. Lease distinguished from security interest

(1). Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(a). The original term of the lease is equal to or greater than the remaining economic life of the goods; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(d). The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(3). A transaction in the form of a lease does not create a security interest merely because:

(a). The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). The lessee assumes risk of loss of the goods; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording or registration fees, or service or maintenance costs; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(d). The lessee has an option to renew the lease or to become the owner of the goods; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(e). The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(f). The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(4). Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(a). When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(5). The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1204. Value

Except as otherwise provided in Articles 3-A, 4 and 5-A, a person gives value for rights if the person acquires them: [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(1). In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). As security for, or in total or partial satisfaction of, a preexisting claim;

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(3). By accepting delivery under a preexisting contract for purchase; or

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(4). In return for any consideration sufficient to support a simple contract.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1205. Reasonable time; seasonableness

(1). Whether a time for taking an action required by the Uniform Commercial Code is reasonable depends on the nature, purpose and circumstances of the action.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1206. Presumptions

Whenever the Uniform Commercial Code creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).






Part 3: TERRITORIAL APPLICABILITY AND GENERAL RULES

11 §1-1301. Territorial applicability; parties’ power to choose applicable law

(1). Except as otherwise provided in this section, when a transaction bears a reasonable relation to this State and also to another state or nation the parties may agree that the law either of this State or of such other state or nation shall govern their rights and duties.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). In the absence of an agreement effective under subsection (1) and except as provided in subsection (3) the Uniform Commercial Code applies to transactions bearing an appropriate relation to this State.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(3). If one of the following provisions of the Uniform Commercial Code specifies the applicable law that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(a). Section 2-402; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). Sections 2-1105 and 2-1106; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). Section 4-102; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(d). Section 4-1507; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(e). Section 5-1116; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(f). Section 8-1110; and [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(g). Sections 9-1301 to 9-1307. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1302. Variation by agreement

(1). Except as otherwise provided in subsection (2) or elsewhere in the Uniform Commercial Code, the effect of provisions of the Uniform Commercial Code may be varied by agreement.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). The obligations of good faith, diligence, reasonableness and care prescribed by the Uniform Commercial Code may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever the Uniform Commercial Code requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(3). The presence in certain provisions of the Uniform Commercial Code of the phrase “unless otherwise agreed,” or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1303. Course of performance, course of dealing and usage of trade

(1). A “course of performance” is a sequence of conduct between the parties to a particular transaction that exists if:

(a). The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). A “course of dealing” is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(3). A “usage of trade” is any practice or method of dealing having such regularity of observance in a place, vocation or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(4). A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties’ agreement, may give particular meaning to specific terms of the agreement and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(5). Except as otherwise provided in subsection (6), the express terms of an agreement and any applicable course of performance, course of dealing or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(a). Express terms prevail over course of performance, course of dealing and usage of trade; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). Course of performance prevails over course of dealing and usage of trade; and [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). Course of dealing prevails over usage of trade. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(6). Subject to section 2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(7). Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1304. Obligation of good faith

Every contract or duty within the Uniform Commercial Code imposes an obligation of good faith in its performance and enforcement. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1305. Remedies to be liberally administered

(1). The remedies provided by the Uniform Commercial Code must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in the Uniform Commercial Code or by other rule of law.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring it specifies a different and limited effect.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1306. Waiver or renunciation of claim or right after breach

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1307. Prima facie evidence by 3rd-party documents

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher’s or inspector’s certificate, consular invoice or any other document authorized or required by the contract to be issued by a 3rd party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the 3rd party. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1308. Performance or acceptance under reservation of rights

(1). A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as “without prejudice,” “under protest” or the like are sufficient.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). Subsection (1) does not apply to an accord and satisfaction.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1309. Option to accelerate at will

A term providing that one party or that party’s successor in interest may accelerate payment or performance or require collateral or additional collateral “at will” or when the party “deems itself insecure,” or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1310. Subordinated obligations

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).









Article 2: SALES

Part 1: SHORT TITLE, GENERAL CONSTRUCTION AND SUBJECT MATTER

11 §2-101. Short title

This Article shall be known and may be cited as "Uniform Commercial Code -- Sales."



11 §2-102. Scope: certain security and other transactions excluded from this Article

Unless the context otherwise requires, this Article applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this Article impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.



11 §2-103. Definitions and index of definitions

(1). In this Article unless the context otherwise requires

(a). Buyer. "Buyer" means a person who buys or contracts to buy goods.

(b). [2009, c. 325, Pt. B, §27 (AFF); 2009, c. 325, Pt. B, §4 (RP).]

(c). Receipt. "Receipt" of goods means taking physical possession of them.

(d). Seller. "Seller" means a person who sells or contracts to sell goods.

[ 2009, c. 325, Pt. B, §4 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). Other definitions applying to this Article or to specified parts thereof, and the sections in which they appear are

(3). The following definitions in other Articles apply to this Article:

[ 2009, c. 324, Pt. B, §3 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3-A). "Control" as provided in section 7-1106 and the following definitions in other Articles apply to this Article:

[ 2009, c. 324, Pt. B, §4 (NEW); 2009, c. 324, Pt. B, §48 (AFF) .]

(4). In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

SECTION HISTORY

1999, c. 699, §B5 (AMD). 1999, c. 699, §B28 (AFF). 2009, c. 324, Pt. B, §§3, 4 (AMD). 2009, c. 324, Pt. B, §48 (AFF). 2009, c. 325, Pt. B, §4 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-104. Definitions: "merchant"; "between merchants"; "financing agency"

(1). Merchant. "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2). Financing agency. "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (section 2-707).

[ 2009, c. 324, Pt. B, §5 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). Between merchants. "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

SECTION HISTORY

2009, c. 324, Pt. B, §5 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-105. Definitions: transferability; "goods"; "future" goods; "lot"; "commercial unit"

(1). Goods. "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Article 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (section 2-107).

(2). Future goods. Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3). Part interest. There may be a sale of a part interest in existing identified goods.

(4). Undivided shares. An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5). Lot. "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6). Commercial unit. "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross or carload) or any other unit treated in use or in the relevant market as a single whole.



11 §2-106. Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation"

(1). Contract. In this Article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (section 2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2). Conforming. Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3). Termination. "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4). Cancellation. "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or of any unperformed balance.



11 §2-107. Goods to be severed from realty: recording

(1). A contract for the sale of minerals or the like, including oil and gas, or a structure or its materials to be removed from realty is a contract for the sale of goods within this Article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

[ 1977, c. 526, §4 (AMD) .]

(2). A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this Article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

[ 1965, c. 306, §5 (AMD) .]

(3). The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

SECTION HISTORY

1965, c. 306, §5 (AMD). 1977, c. 526, §4 (AMD).



11 §2-108. Miscellaneous health provisions; blood or tissue transfer services

The procurement, processing, distribution or use of whole blood, plasma, blood products, blood derivatives and other human tissues such as corneas, bones or organs for the purpose of injecting, transfusing or transplanting any of them into the human body is declared to be, for all purposes, the rendition of a service by every person participating therein and, whether or not any remuneration is paid therefor, is declared not to be a sale of such whole blood, plasma, blood products, blood derivations or other tissues, for any purpose, subsequent to October 1, 1969. [1973, c. 625, §60 (AMD).]

SECTION HISTORY

1969, c. 155, (NEW). 1973, c. 625, §60 (AMD).






Part 2: FORM, FORMATION AND READJUSTMENT OF CONTRACT

11 §2-201. Formal requirements: statute of frauds

(1). Except as otherwise provided in this section, a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this subsection beyond the quantity of goods shown in such writing.

(2). Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within 10 days after it is received.

(3). A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable

(a). If the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b). If the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c). With respect to goods for which payment has been made and accepted or which have been received and accepted (section 2-606).



11 §2-202. Final written expression: parol or extrinsic evidence

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented

(1). By course of performance, course of dealing or usage of trade (section 1-1303); and

[ 2009, c. 325, Pt. B, §5 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

SECTION HISTORY

2009, c. 325, Pt. B, §5 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-203. Seals inoperative

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.



11 §2-204. Formation in general

(1). A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2). An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3). Even though one or more terms are left open, a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.



11 §2-205. Firm offers

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed 3 months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.



11 §2-206. Offer and acceptance in formation of contract

(1). Unless otherwise unambiguously indicated by the language or circumstances

(a). An offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b). An order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2). Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



11 §2-207. Additional terms in acceptance or confirmation

(1). A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2). The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a). The offer expressly limits acceptance to the terms of the offer;

(b). They materially alter it; or

(c). Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3). Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this Title.



11 §2-208. Course of performance or practical construction (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. B, §27 (AFF). 2009, c. 325, Pt. B, §6 (RP).



11 §2-209. Modification, rescission and waiver

(1). An agreement modifying a contract within this article needs no consideration to be binding.

(2). A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3). The requirements of the statute of frauds section of this Article (section 2-201) must be satisfied if the contract as modified is within its provisions.

(4). Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5). A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.



11 §2-210. Delegation of performance; assignment of rights

(1). A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2). Except as otherwise provided in section 9-1406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on the buyer or seller by the contract, or impair materially the chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of the assignor's entire obligation can be assigned despite agreement otherwise.

[ 1999, c. 699, Pt. B, §6 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(2-A). The creation, attachment, perfection or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection and enforcement of the security interest remain effective, but:

(a). The seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer; and [2001, c. 471, Pt. A, §14 (NEW); 2001, c. 471, Pt. A, §15 (AFF).]

(b). A court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(i)

(ii) [2001, c. 471, Pt. A, §14 (NEW); 2001, c. 471, Pt. A, §15 (AFF); 2001, c. 471, Pt. A, §14 (RP).]

[ 2001, c. 471, Pt. A, §15 (AFF); 2001, c. 471, Pt. A, §14 (RPR) .]

(3). Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(4). An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(5). The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee (section 2-609).

SECTION HISTORY

1999, c. 699, §§B6,7 (AMD). 1999, c. 699, §B28 (AFF). 2001, c. 471, §A14 (AMD). 2001, c. 471, §A15 (AFF).






Part 3: GENERAL OBLIGATION AND CONSTRUCTION OF CONTRACT

11 §2-301. General obligations of parties

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.



11 §2-302. Unconscionable contract or clause

(1). If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2). When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.



11 §2-303. Allocation or division of risks

Where this Article allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden.



11 §2-304. Price payable in money, goods, realty or otherwise

(1). The price can be made payable in money or otherwise. If it is payable in whole or in part in goods, each party is a seller of the goods which he is to transfer.

(2). Even though all or part of the price is payable in an interest in realty, the transfer of the goods and the seller's obligations with reference to them are subject to this Article, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.



11 §2-305. Open price term

(1). The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery, if

(a). Nothing is said as to price; or

(b). The price is left to be agreed by the parties and they fail to agree; or

(c). The price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2). A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3). When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4). Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.



11 §2-306. Output, requirements and exclusive dealings

(1). A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2). A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.



11 §2-307. Delivery in single lot or several lots

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.



11 §2-308. Absence of specified place for delivery

Unless otherwise agreed

(1). The place for delivery of goods is the seller's place of business or if he has none his residence; but

(2). In a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(3). Documents of title may be delivered through customary banking channels.



11 §2-309. Absence of specific time provisions; notice of termination

(1). The time for shipment or delivery or any other action under a contract if not provided in this Article or agreed upon shall be a reasonable time.

(2). Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3). Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.



11 §2-310. Open time for payment or running of credit; authority to ship under reservation

Unless otherwise agreed

(1). Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(2). If the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (section 2-513); and

(3). If delivery is authorized and made by way of documents of title otherwise than by subsection (2), then payment is due regardless of where the goods are to be received:

(a). At the time and place at which the buyer is to receive delivery of the tangible documents; or [2009, c. 324, Pt. B, §6 (NEW); 2009, c. 324, Pt. B, §48 (AFF).]

(b). At the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none the seller's residence; and [2009, c. 324, Pt. B, §6 (NEW); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §48 (AFF); 2009, c. 324, Pt. B, §6 (RPR) .]

(4). Where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

SECTION HISTORY

2009, c. 324, Pt. B, §6 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-311. Options and cooperation respecting performance

(1). An agreement for sale which is otherwise sufficiently definite (section 2-204, subsection (3)) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2). Unless otherwise agreed specifications relating to assortment of goods are at the buyer's option and except as otherwise provided in section 2-319, subsection (1), paragraph (c) and subsection (3), specifications or arrangements relating to shipment are at the seller's option.

(3). Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a). Is excused for any resulting delay in his own performance; and

(b). May also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.



11 §2-312. Warranty of title and against infringement; buyer's obligation against infringement

(1). Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a). The title conveyed shall be good, and its transfer rightful; and

(b). The goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2). A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3). Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.



11 §2-313. Express warranties by affirmation, promise, description, sample

(1). Express warranties by the seller are created as follows:

(a). Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b). Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description. In the case of consumer goods sold by a merchant with respect to such goods, the description affirms that the goods are fit for the ordinary purposes for which such goods are used. [1973, c. 762, §9 (AMD).]

(c). Any sample or model which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the sample or model. [1973, c. 762, §9 (AMD).]

[ 1973, c. 762, §9 (AMD) .]

(2). It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

SECTION HISTORY

1973, c. 762, §9 (AMD).



11 §2-314. Implied warranty: merchantability; usage of trade

(1). Unless excluded or modified by section 2-316, a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2). Goods to be merchantable must at least be such as

(a). Pass without objection in the trade under the contract description; and

(b). In the case of fungible goods, are of fair average quality within the description; and

(c). Are fit for the ordinary purposes for which such goods are used; and

(d). Run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e). Are adequately contained, packaged and labeled as the agreement may require; and

(f). Conform to the promises or affirmations of fact made on the container or label if any.

(3). Unless excluded or modified by section 2-316, other implied warranties may arise from course of dealing or usage of trade.



11 §2-315. Implied warranty: fitness for particular purpose

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is, unless excluded or modified under section 2-316, an implied warranty that the goods shall be fit for such purpose.



11 §2-316. Exclusion or modification of warranties

(1). Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2). Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3). Notwithstanding subsection (2)

(a). Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b). When the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c). An implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4). Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (sections 2-718 and 2-719).

(5). The provisions of subsections (2), (3) and (4) do not apply to sales of consumer goods or services. Any language, oral or written, used by a seller or manufacturer of consumer goods and services that attempts to exclude or modify any implied warranties of merchantability and fitness for a particular purpose or to exclude or modify the consumer's remedies for breach of those warranties is unenforceable. A seller or manufacturer of a motor vehicle may indicate that, to the extent permitted by law, the seller or manufacturer is excluding or modifying implied warranties. Any language, oral or written, used by a prior seller or manufacturer of consumer goods and services that attempts to exclude or modify the warranty or reimbursement remedy of a retail seller of consumer goods and services who provides reimbursement or return to a consumer as required to honor an implied warranty of merchantability due to a defect for which that prior seller or manufacturer is liable under section 2-314 or 2-315 is unenforceable. Consumer goods and services are those new or used goods and services, including mobile homes, that are used or bought primarily for personal, family or household purposes.

(a). A violation of section 2-314, 2-315 or 2-316 arising from the retail sale of consumer goods and services constitutes a violation of Title 5, chapter 10, Unfair Trade Practices Act. [1997, c. 497, §1 (AMD).]

(b). A violation of section 2-316 arising from an attempt by a prior seller or manufacturer of consumer goods and services to exclude or modify the warranty or reimbursement remedy of a retail seller of consumer goods and services who provides reimbursement or return to a consumer as required to honor an implied warranty of merchantability due to a defect for which that prior seller or manufacturer is liable under section 2-314 or 2-315 does not constitute a violation of Title 5, chapter 10, Unfair Trade Practices Act. [1997, c. 497, §1 (NEW).]

[ 2011, c. 523, §1 (AMD) .]

SECTION HISTORY

1973, c. 444, (AMD). 1975, c. 320, (AMD). 1997, c. 497, §1 (AMD). 2011, c. 523, §1 (AMD).



11 §2-317. Cumulation and conflict of warranties express or implied

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(1). Exact or technical specifications displace an inconsistent sample or model or general language of description.

(2). A sample from an existing bulk displaces inconsistent general language of description.

(3). Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



11 §2-318. When lack of privity no defense in action against manufacturer, seller or supplier of goods

Lack of privity between plaintiff and defendant shall be no defense in any action brought against the manufacturer, seller or supplier of goods for breach of warranty, express or implied, although the plaintiff did not purchase the goods from the defendant, if the plaintiff was a person whom the manufacturer, seller or supplier might reasonably have expected to use, consume or be affected by the goods. [1973, c. 441, §1 (RPR).]

SECTION HISTORY

1969, c. 327, §1 (RPR). 1973, c. 441, §1 (RPR).



11 §2-319. F.O.B. and F.A.S. terms

(1). Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a). When the term F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b). When the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (section 2-503);

(c). When under either paragraph (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (section 2-323).

(2). Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a). At his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b). Obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3). Unless otherwise agreed in any case falling within subsection (1) paragraph (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (section 2-311). He may also at his option move the goods in any reasonable manner preparatory to delivery of shipment.

(4). Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.



11 §2-320. C.I.F. and C.& F. terms

(1). The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C.& F. or C.F. means that the price so includes cost and freight to the named destination.

(2). Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to

(a). Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b). Load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c). Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d). Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e). Forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3). Unless otherwise agreed the term C.& F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

[ 1965, c. 306, §6 (AMD) .]

(4). Under the term C.I.F. or C.& F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of goods in substitution for the documents.

SECTION HISTORY

1965, c. 306, §6 (AMD).



11 §2-321. C.I.F. or C.& F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival

Under a contract containing a term C.I.F. or C.& F.

(1). Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2). An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3). Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payments are due when the goods should have arrived.



11 §2-322. Delivery "exship"

(1). Unless otherwise agreed a term for delivery of goods "exship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

[ 1979, c. 541, Pt. A, §104 (AMD) .]

(2). Under such a term unless otherwise agreed

(a). The seller must discharge all liens arising out of the carriage and furnish the buyer with direction which puts the carrier under a duty to deliver the goods; and

(b). The risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

SECTION HISTORY

1979, c. 541, §A104 (AMD).



11 §2-323. Forms of bill of lading required in overseas shipment; "overseas"

(1). Where the contract contemplates overseas shipment and contains a term C.I.F. or C.& F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C.& F., received for shipment.

(2). Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a). Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (section 2-508, subsection (1)); and

(b). Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payments upon furnishing an indemnity which the buyer in good faith deems adequate.

[ 2009, c. 324, Pt. B, §7 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). A shipment by water or by air or a contract contemplating such shipment is "overseas" in so far as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

SECTION HISTORY

2009, c. 324, Pt. B, §7 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-324. "No arrival, no sale" term

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed

(1). The seller must properly ship conforming goods, and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the non-arrival; and

(2). Where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (section 2-613).



11 §2-325. "Letter of credit" term; "confirmed credit"

(1). Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2). The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3). Unless otherwise agreed, the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.



11 §2-326. Sale on approval and sale or return; rights of creditors

(1). Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a). A "sale on approval," if the goods are delivered primarily for use; and

(b). A "sale or return," if the goods are delivered primarily for resale.

(2). Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §8 (RP) .]

(3).

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §8 (RP) .]

(4). Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (section 2-202).

SECTION HISTORY

1999, c. 699, §B8 (AMD). 1999, c. 699, §B28 (AFF).



11 §2-327. Special incidents of sale on approval and sale or return

(1). Under a sale on approval unless otherwise agreed

(a). Although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b). Use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract, acceptance of any part is acceptance of the whole; and

(c). After due notification of election to return, the return is at the seller's risk and expense, but a merchant buyer must follow any reasonable instructions.

(2). Under a sale or return unless otherwise agreed

(a). The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b). The return is at the buyer's risk and expense.



11 §2-328. Sale by auction

(1). In a sale by auction if goods are put up in lots, each lot is the subject of a separate sale.

(2). A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid, the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3). Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve, the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4). If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.






Part 4: TITLE, CREDITORS AND GOOD FAITH PURCHASERS

11 §2-401. Passing of title; reservation for security; limited application of this section

Each provision of this Article with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. In so far as situations are not covered by the other provisions of this Article and matters concerning title become material the following rules apply:

(1). Title to goods cannot pass under a contract for sale prior to their identification to the contract (section 2-501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this Title. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the Article on secured transactions (Article 9), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2). Unless otherwise explicitly agreed, title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular despite any reservation of a security interest by the bill of lading

(a). If the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b). If the contract requires delivery at destination, title passes on tender there.

(3). Unless otherwise explicitly agreed where delivery is to be made without moving the goods

(a). If the seller is to deliver a tangible document of title, title passes at the time when and the place where the seller delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or [2009, c. 324, Pt. B, §8 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(b). If the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting. [2009, c. 324, Pt. B, §8 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §8 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(4). A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale."

SECTION HISTORY

2009, c. 324, Pt. B, §8 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-402. Rights of seller's creditors against sold goods

(1). Except as provided in subsection (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this Article (sections 2-502 and 2-716).

(2). A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void, if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3). Nothing in this Article shall be deemed to impair the rights of creditors of the seller

(a). Under the provisions of the Article on secured transactions (Article 9); or

(b). Where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this Article constitute the transaction a fraudulent conveyance or voidable preference. [1965, c. 306, §7 (AMD).]

[ 1965, c. 306, §7 (AMD) .]

SECTION HISTORY

1965, c. 306, §7 (AMD).



11 §2-403. Power to transfer; good faith purchase of goods; "entrusting"

(1). A purchaser of goods acquires all title which his transferor had or had power to transfer, except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though

(a). The transferor was deceived as to the identity of the purchaser; or

(b). The delivery was in exchange for a check which is later dishonored; or

(c). It was agreed that the transaction was to be a "cash sale"; or

(d). The delivery was procured through fraud punishable as larcenous under the criminal law.

(2). Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3). "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4). The rights of other purchasers of goods and of lien creditors are governed by the Articles on secured transactions (Article 9-A) and documents of title (Article 7-A).

[ 2009, c. 324, Pt. B, §9 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

1991, c. 636, §2 (AMD). 2009, c. 324, Pt. B, §9 (AMD). 2009, c. 324, Pt. B, §48 (AFF).






Part 5: PERFORMANCE

11 §2-501. Insurable interest in goods; manner of identification of goods

(1). The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers, even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs

(a). When the contract is made, if it is for the sale of goods already existing and identified;

(b). If the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c). When the crops are planted or otherwise become growing crops or the young are conceived, if the contract is for the sale of unborn young to be born within 12 months after contracting or for the sale of crops to be harvested within 12 months or the next normal harvest season after contracting whichever is longer.

(2). The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone, he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3). Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.



11 §2-502. Buyer's right to goods on seller's repudiation, failure to deliver or insolvency

(1). Subject to subsections (2) and (3) and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which the buyer has a special property under the provisions of section 2-501 may, on making and keeping good a tender of any unpaid portion of the price of the goods, recover the goods from the seller if:

(a). In the case of goods bought for personal, family or household purposes, the seller repudiates or fails to deliver as required by the contract; or [1999, c. 699, Pt. B, §9 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

(b). In all cases, the seller becomes insolvent within 10 days after receipt of the first installment on the price of the goods. [1999, c. 699, Pt. B, §9 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §9 (RPR) .]

(2). The buyer's right to recover the goods under subsection (1), paragraph (a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §9 (RPR) .]

(3). If the identification creating the buyer's special property has been made by the buyer, the buyer acquires the right to recover the goods only if they conform to the contract for sale.

[ 1999, c. 699, Pt. B, §9 (NEW); 1999, c. 699, Pt. B, §28 (AFF) .]

SECTION HISTORY

1999, c. 699, §B28 (AFF). 1999, c. 699, §B9 (RPR).



11 §2-503. Manner of seller's tender of delivery

(1). Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this Article, and in particular

(a). Tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b). Unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2). Where the case is within section 2-504 respecting shipment, tender requires that the seller comply with its provisions.

(3). Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5).

(4). Where goods are in the possession of a bailee and are to be delivered without being moved

(a). Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b). Tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in Article 9-A receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender. [2009, c. 324, Pt. B, §10 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §10 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(5). Where the contract requires the seller to deliver documents,

(a). The seller must tender all such documents in correct form, except as provided in this Article with respect to bills of lading in a set (section 2-323, subsection (2)); and [2009, c. 324, Pt. B, §11 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(b). Tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection. [2009, c. 324, Pt. B, §11 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §11 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. B, §§10, 11 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-504. Shipment by seller

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must

(1). Put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(2). Obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(3). Promptly notify the buyer of the shipment.

Failure to notify the buyer under subsection (3) or to make a proper contract under subsection (1) is a ground for rejection only if material delay or loss ensues.



11 §2-505. Seller's shipment under reservation

(1). Where the seller has identified goods to the contract by or before shipment,

(a). His procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b). A nonnegotiable bill of lading to the seller or the seller's nominee reserves possession of the goods as security, but except in a case of conditional delivery under section 2-507, subsection (2) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading. [2009, c. 324, Pt. B, §12 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §12 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(2). When shipment by the seller with reservation of a security interest is in violation of the contract for sale, it constitutes an improper contract for transportation within section 2-504 but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.

[ 2009, c. 324, Pt. B, §13 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. B, §§12, 13 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-506. Rights of financing agency

(1). A financing agency, by paying or purchasing for value a draft which relates to a shipment of goods, acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2). The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

[ 2009, c. 324, Pt. B, §14 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. B, §14 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-507. Effect of seller's tender; delivery on condition

(1). Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2). Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.



11 §2-508. Cure by seller of improper tender or delivery; replacement

(1). Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2). Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.



11 §2-509. Risk of loss in the absence of breach

(1). Where the contract requires or authorizes the seller to ship the goods by carrier,

(a). If it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (section 2-505); but

(b). If it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2). Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a). On the buyer's receipt of possession or control of a negotiable document of title covering the goods; or [2009, c. 324, Pt. B, §15 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(b). On acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c). After the buyer's receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in section 2-503, subsection (4), paragraph (b). [2009, c. 324, Pt. B, §16 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §§15, 16 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4). The provisions of this section are subject to contrary agreement of the parties and to the provisions of this Article on sale on approval (section 2-327) and on effect of breach on risk of loss (section 2-510).

SECTION HISTORY

2009, c. 324, Pt. B, §§ 15, 16 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-510. Effect of breach on risk of loss

(1). Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection, the risk of their loss remains on the seller until cure or acceptance.

[ 1965, c. 306, §8 (AMD) .]

(2). Where the buyer rightfully revokes acceptance, he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3). Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

SECTION HISTORY

1965, c. 306, §8 (AMD).



11 §2-511. Tender of payment by buyer; payment by check

(1). Unless otherwise agreed, tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2). Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business, unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3). Subject to the provisions of this Title on the effect of an instrument on an obligation (section 3-1310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

[ 1993, c. 293, Pt. B, §5 (AMD) .]

SECTION HISTORY

1993, c. 293, §B5 (AMD).



11 §2-512. Payment by buyer before inspection

(1). Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless

(a). The nonconformity appears without inspection; or

(b). Despite tender of the required documents the circumstances would justify injunction against honor under the provisions of section 5-1109, subsection (2). [1997, c. 429, Pt. C, §4 (AMD).]

[ 1997, c. 429, Pt. C, §4 (AMD) .]

(2). Payment pursuant to subsection (1) does not constitute an acceptance of the goods or impair the buyer's right to inspect or any of his remedies.

SECTION HISTORY

1997, c. 429, §C4 (AMD).



11 §2-513. Buyer's right to inspection of goods

(1). Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2). Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3). Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts section 2-321, subsection (3), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a). For delivery "C.O.D." or on other like terms; or

(b). For payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4). A place or method of inspection fixed by the parties is presumed to be exclusive but, unless otherwise expressly agreed, it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.



11 §2-514. When documents deliverable on acceptance; when on payment

Unless otherwise agreed, documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than 3 days after presentment; otherwise only on payment.



11 §2-515. Preserving evidence of goods in dispute

In furtherance of the adjustment of any claim or dispute,

(1). Either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods, including such of them as may be in the possession or control of the other; and

(2). The parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.






Part 6: BREACH, REPUDIATION AND EXCUSE

11 §2-601. Buyer's rights on improper delivery

Subject to the provisions of this Article on breach in installment contracts (section 2-612) and unless otherwise agreed under the sections on contractual limitation of remedy (sections 2-718 and 2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may

(1). Reject the whole; or

(2). Accept the whole; or

(3). Accept any commercial unit or units and reject the rest.



11 §2-602. Manner and effect of rightful rejection

(1). Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2). Subject to the provisions of sections 2-603 and 2-604 on rejected goods,

(a). After rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b). If the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this Article (section 2-711, subsection (3)), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c). The buyer has no further obligations with regard to goods rightfully rejected.

(3). The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this Article on seller's remedies in general (section 2-703).



11 §2-603. Merchant buyer's duties as to rightfully rejected goods

(1). Subject to any security interest in the buyer (section 2-711, subsection (3)), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods, and in the absence of such instructions to make reasonable efforts to sell them for seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2). When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding 10% on the gross proceeds.

(3). In complying with this section the buyer is held only to good faith, and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.



11 §2-604. Buyer's options as to salvage of rightfully rejected goods

Subject to the provisions of section 2-603 on perishables if the seller gives no instructions within a reasonable time after notification of rejection, the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in section 2-603. Such action is not acceptance or conversion.



11 §2-605. Waiver of buyer's objections by failure to particularize

(1). The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach,

(a). Where the seller could have cured it if stated seasonably; or

(b). Between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2). Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

[ 2009, c. 324, Pt. B, §17 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. B, §17 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-606. What constitutes acceptance of goods

(1). Acceptance of goods occurs when the buyer

(a). After a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or

(b). Fails to make an effective rejection (section 2-602, subsection (1)), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c). Does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2). Acceptance of a part of any commercial unit is acceptance of that entire unit.



11 §2-607. Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over

(1). The buyer must pay at the contract rate for any goods accepted.

(2). Acceptance of goods by the buyer precludes rejection of the goods accepted and, if made with knowledge of a nonconformity, cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this Article for nonconformity.

(3). Where a tender has been accepted,

(a). The buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b). If the claim is one for infringement or the like (section 2-312, subsection (3)), and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4). The burden is on the buyer to establish any breach with respect to the goods accepted.

(5). Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over,

(a). He may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the 2 litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b). If the claim is one for infringement or the like (section 2-312, subsection (3)) the original seller, may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6). The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (section 2-312, subsection (3)).

(7). Subsection (3), paragraph (a) shall not apply where the remedy is for personal injury resulting from any breach.

[ 1973, c. 443, §1 (NEW) .]

SECTION HISTORY

1973, c. 443, §1 (AMD).



11 §2-608. Revocation of acceptance in whole or in part

(1). The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it

(a). On the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b). Without discovery of such nonconformity, if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2). Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3). A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.



11 §2-609. Right to adequate assurance of performance

(1). A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2). Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3). Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4). After receipt of a justified demand, failure to provide within a reasonable time not exceeding 30 days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.



11 §2-610. Anticipatory repudiation

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(1). For a commercially reasonable time await performance by the repudiating party; or

(2). Resort to any remedy for breach (section 2-703 or section 2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(3). In either case suspend his own performance or proceed in accordance with the provisions of this Article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (section 2-704).



11 §2-611. Retraction of anticipatory repudiation

(1). Until the repudiating party's next performance is due he can retract his repudiation, unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2). Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Article (section 2-609).

(3). Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



11 §2-612. "Installment contract"; breach

(1). An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2). The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3). Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.



11 §2-613. Casualty to identified goods

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (section 2-324) then

(1). If the loss is total, the contract is avoided; and

(2). If the loss is partial or the goods have so deteriorated as no longer to conform to the contract, the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or deficiency in quantity but without further right against the seller.



11 §2-614. Substituted performance

(1). Where without fault of either party the agreed berthing, loading or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available such substitute performance must be tendered and accepted.

(2). If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligations unless the regulation is discriminatory, oppressive or predatory.



11 §2-615. Excuse by failure of presupposed conditions

Except so far as a seller may have assumed a greater obligation and subject to section 2-614 on substituted performance

(1). Delay in delivery or nondelivery in whole or in part by a seller who complies with subsections (2) and (3) is not a breach of his duty under a contract for sale, if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(2). Where the causes mentioned in subsection (1) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(3). The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under subsection (2), of the estimated quota thus made available for the buyer.



11 §2-616. Procedure on notice claiming excuse

(1). Where the buyer receives notification of a material or indefinite delay or an allocation justified under section 2-615, he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (section 2-612), then also as to the whole

(a). Terminate and thereby discharge any unexecuted portion of the contract; or

(b). Modify the contract by agreeing to take his available quota in substitution.

(2). If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding 30 days, the contract lapses with respect to any deliveries affected.

(3). The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under section 2-615.






Part 7: REMEDIES

11 §2-701. Remedies for breach of collateral contracts not impaired

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this Article.



11 §2-702. Seller's remedies on discovery of buyer's insolvency

(1). Where the seller discovers the buyer to be insolvent, he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this Article (section 2-705).

(2). Where the seller discovers that the buyer has received goods on credit while insolvent, he may reclaim the goods upon demand made within 10 days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within 3 months before delivery the 10 day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3). The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser under this Article (section 2-403). Successful reclamation of goods excludes all other remedies with respect to them.



11 §2-703. Seller's remedies in general

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (section 2-612), then also with respect to the whole undelivered balance, the aggrieved seller may

(1). Withhold delivery of such goods;

(2). Stop delivery by any bailee as hereafter provided (section 2-705);

(3). Proceed under section 2-704 respecting goods still unidentified to the contract;

(4). Resell and recover damages as hereafter provided (section 2-706);

(5). Recover damages for nonacceptance (section 2-708) or in a proper case the price (section 2-709);

(6). Cancel.



11 §2-704. Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods

(1). An aggrieved seller under section 2-703 may

(a). Identify to the contract conforming goods not already identified, if at the time he learned of the breach they are in his possession or control;

(b). Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2). Where the goods are unfinished, an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.



11 §2-705. Seller's stoppage of delivery in transit or otherwise

(1). The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (section 2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2). As against such buyer the seller may stop delivery until

(a). Receipt of the goods by the buyer; or

(b). Acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c). Such acknowledgment to the buyer by a carrier by reshipment or as warehouseman; or

(d). Negotiation to the buyer of any negotiable document of title covering the goods.

(3).

(a). To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b). After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c). If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document. [2009, c. 324, Pt. B, §18 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(d). A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

[ 2009, c. 324, Pt. B, §18 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. B, §18 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-706. Seller's resale including contract for resale

(1). Under the conditions stated in section 2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner, the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this Article (section 2-710), but less expenses saved in consequence of the buyer's breach.

(2). Except as otherwise provided in subsection (3) or unless otherwise agreed, resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3). Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4). Where the resale is a public sale,

(a). Only identified goods can be sold, except where there is a recognized market for a public sale of futures in goods of the kind; and

(b). It must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily, the seller must give the buyer reasonable notice of the time and place of the resale; and

(c). If the goods are not to be within the view of those attending the sale, the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d). The seller may buy.

(5). A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6). The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (section 2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (section 2-711, subsection (3)).



11 §2-707. "Person in the position of a seller"

(1). A "person in the position of a seller" includes, as against a principal, an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2). A person in the position of a seller may as provided in this Article withhold or stop delivery (section 2-705) and resell (section 2-706) and recover incidental damages (section 2-710).



11 §2-708. Seller's damages for nonacceptance or repudiation

(1). Subject to subsection (2) and to the provisions of this Article with respect to proof of market price (section 2-723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this Article (section 2-710), but less expenses saved in consequence of the buyer's breach.

(2). If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done, then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this Article (section 2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.



11 §2-709. Action for the price

(1). When the buyer fails to pay the price as it becomes due, the seller may recover, together with any incidental damages under section 2-710, the price

(a). Of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b). Of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2). Where the seller sues for the price, he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale become possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3). After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (section 2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under section 2-708.



11 §2-710. Seller's incidental damages

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.



11 §2-711. Buyer's remedies in general; buyer's security interest in rejected goods

(1). Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (section 2-612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid

(a). "Cover" and have damages under section 2-712 as to all the goods affected whether or not they have been identified to the contract; or

(b). Recover damages for nondelivery as provided in this Article (section 2-713).

(2). Where the seller fails to deliver or repudiates the buyer may also

(a). If the goods have been identified recover them as provided in this Article (section 2-502); or

(b). In a proper case obtain specific performance or replevy the goods as provided in this Article (section 2-716).

(3). On rightful rejection or justifiable revocation of acceptance, a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (section 2-706).



11 §2-712. "Cover"; buyer's procurement of substitute goods

(1). After a breach within section 2-711 the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2). The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (section 2-715), but less expenses saved in consequence of the seller's breach.

(3). Failure of the buyer to effect cover within this section does not bar him from any other remedy.



11 §2-713. Buyer's damages for nondelivery or repudiation

(1). Subject to the provisions of this Article with respect to proof of market price (section 2-723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (section 2-715), but less expenses saved in consequence of the seller's breach.

(2). Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.



11 §2-714. Buyer's damages for breach in regard to accepted goods

(1). Where the buyer has accepted goods and given notification (section 2-607, subsection (3)) he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2). The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3). In a proper case any incidental and consequential damages under section 2-715 may also be recovered.



11 §2-715. Buyer's incidental and consequential damages

(1). Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2). Consequential damages resulting from the seller's breach include

(a). Any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b). Injury to person or property proximately resulting from any breach of warranty.



11 §2-716. Buyer's right to specific performance or replevin

(1). Specific performance may be decreed where the goods are unique or in other proper circumstances

(2). The decree for specific performance may include such terms and conditions as to payment of the price, damages or other relief as the court may deem just.

(3). The buyer has a right of replevin for goods identified to the contract if after reasonable effort the buyer is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing, or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

[ 1999, c. 699, Pt. B, §10 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

SECTION HISTORY

1999, c. 699, §B10 (AMD). 1999, c. 699, §B28 (AFF).



11 §2-717. Deduction of damages from price

The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract. [1965, c. 306, §9 (AMD).]

SECTION HISTORY

1965, c. 306, §9 (AMD).



11 §2-718. Liquidation or limitation of damages; deposits

(1). Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2). Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds

(a). The amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1); or

(b). In the absence of such terms, 20% of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3). The buyer's right to restitutions under subsection (2) is subject to offset to the extent that the seller establishes

(a). A right to recover damages under the provisions of this article other than subsection (1); and

(b). The amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4). Where a seller has received payment in goods, their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (section 2-706).



11 §2-719. Contractual modification or limitation of remedy

(1). Subject to the provisions of subsections (2) and (3) of this section and of section 2-718 on liquidation and limitation of damages:

(a). The agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b). Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2). Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this Title.

(3). Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.



11 §2-720. Effect of "cancellation" or "rescission" on claims for antecedent breach

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.



11 §2-721. Remedies for fraud

Remedies for material misrepresentation or fraud include all remedies available under this Article for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.



11 §2-722. Who can sue third parties for injury to goods

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract,

(1). A right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other.

(2). If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract.

(3). Either party may with the consent of the other sue for the benefit of whom it may concern.



11 §2-723. Proof of market price; time and place

(1). If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (section 2-708 or section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2). If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3). Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.



11 §2-724. Admissibility of market quotations

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.



11 §2-725. Statute of limitations in contracts for sale

(1). An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(2). A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

A cause of action for personal injuries arising under this Article for breach of warranty occurs when the injury takes place and is governed by the limitation of action period under Title 14, section 752.

[ 1973, c. 442, §1 (AMD) .]

(3). Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4). This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this Title becomes effective.

SECTION HISTORY

1973, c. 442, §1 (AMD).









Article 2-A: LEASES

Part 1: GENERAL PROVISIONS

11 §2-1101. Short title

This Article may be known and cited as the "Uniform Commercial Code -- Leases." [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1102. Scope

This Article applies to any transaction, regardless of form, that creates a lease. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1103. Definitions

(1). In this Article, unless the context otherwise requires, the following terms have the following meaning:

(a). "Buyer in ordinary course of business" means a person who, in good faith and without knowledge that the sale to that person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. Buying may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt. [2009, c. 324, Pt. B, §19 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(b). "Cancellation" occurs when either party puts an end to the lease contract for default by the other party. [1991, c. 805, §4 (NEW).]

(c). "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole. [1991, c. 805, §4 (NEW).]

(d). "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract. [1991, c. 805, §4 (NEW).]

(e). "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed $25,000. [1991, c. 805, §4 (NEW).]

(f). "Fault" means wrongful act, omission, breach or default. [1991, c. 805, §4 (NEW).]

(g). "Finance lease" means a lease with respect to which:

(i) The lessor does not select, manufacture or supply the goods;

(ii) The lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) One of the following occurs:

(A) The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) The lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) The lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) If the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing: of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person; that the lessee is entitled under this Article to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; and that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies. [1991, c. 805, §4 (NEW).]

(h). "Goods" means all things that are movable at the time of identification to the lease contract including mobile homes, or are fixtures (section 2-1309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals. [1991, c. 805, §4 (NEW).]

(i). "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains the clause, "each delivery is a separate lease," or its equivalent. [1991, c. 805, §4 (NEW).]

(j). "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease. [1991, c. 805, §4 (NEW).]

(k). "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this Article. Unless the context clearly indicates otherwise, the term includes a sublease agreement. [1991, c. 805, §4 (NEW).]

(l). "Lease contract" means the total legal obligation that results from the lease agreement as affected by this Article and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract. [1991, c. 805, §4 (NEW).]

(m). "Leasehold interest" means the interest of the lessor or the lessee under a lease contract. [1991, c. 805, §4 (NEW).]

(n). "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee. [1991, c. 805, §4 (NEW).]

(o). "Lessee in ordinary course of business" means a person who, in good faith and without knowledge that the lease to that person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt. [2009, c. 324, Pt. B, §20 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(p). "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor. [1991, c. 805, §4 (NEW).]

(q). "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination or cancellation of the lease contract. [1991, c. 805, §4 (NEW).]

(r). "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest. [1991, c. 805, §4 (NEW).]

(s). "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract. [1991, c. 805, §4 (NEW).]

(t). "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease. [1991, c. 805, §4 (NEW).]

(u). "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into. [1991, c. 805, §4 (NEW).]

(v). "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift or any other voluntary transaction creating an interest in goods. [1991, c. 805, §4 (NEW).]

(w). "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease. [1991, c. 805, §4 (NEW).]

(x). "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease. [1991, c. 805, §4 (NEW).]

(y). "Supply contract" means a contract under which a lessor buys or leases goods to be leased. [1991, c. 805, §4 (NEW).]

(z). "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default. [1991, c. 805, §4 (NEW).]

[ 2009, c. 324, Pt. B, §§19, 20 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(2). Other definitions applying to this Article and the sections in which they appear are:

"Accessions." Section 2-1310, subsection (1).

"Construction mortgage." Section 2-1309, subsection (1), paragraph (d).

"Encumbrance." Section 2-1309, subsection (1), paragraph (e).

"Fixtures." Section 2-1309, subsection (1), paragraph (a).

"Fixture filing." Section 2-1309, subsection (1), paragraph (b).

"Purchase money lease." Section 2-1309, subsection (1), paragraph (c).

[ 1991, c. 805, §4 (NEW) .]

(3). The following definitions in other Articles apply to this Article:

"Account." Section 9-1102, subsection (2).

"Between merchants." Section 2-104, subsection (3).

"Buyer." Section 2-103, subsection (1), paragraph (a).

"Chattel paper." Section 9-1102, subsection (11).

"Consumer goods." Section 9-1102, subsection (23).

"Document." Section 9-1102, subsection (30).

"Entrusting." Section 2-403, subsection (3).

"General intangible" Section 9-1102, subsection (42).

"Instrument." Section 9-1102, subsection (47).

"Merchant." Section 2-104, subsection (1).

"Mortgage." Section 9-1102, subsection (55).

"Pursuant to commitment." Section 9-1102, subsection (60).

"Receipt." Section 2-103, subsection (1), paragraph (c).

"Sale." Section 2-106, subsection (1).

"Sale on approval." Section 2-326.

"Sale or return." Section 2-326.

"Seller." Section 2-103, subsection (1), paragraph (d).

[ 2009, c. 325, Pt. B, §7 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(4). In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 1999, c. 699, §B11 (AMD). 1999, c. 699, §B28 (AFF). 2009, c. 324, Pt. B, §§19, 20 (AMD). 2009, c. 324, Pt. B, §48 (AFF). 2009, c. 325, Pt. B, §7 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-1104. Leases subject to other statutes

(1). A lease, although subject to this Article, is also subject to any applicable:

(a). Certificate of title statute of this State; [1991, c. 805, §4 (NEW).]

(b). Certificate of title statute of another jurisdiction (section 2-1105); or [1991, c. 805, §4 (NEW).]

(c). Consumer protection statute of this State, or final consumer protection decision of a court of this State existing on the effective date of this article. Consumer protection statutes include, but are not limited to, the Maine Unfair Trade Practices Act, Title 5, chapter 10; the Maine Consumer Credit Code, Title 9-A; consumer loan and lease agreements laws, Title 10, chapter 202; used car information laws, Title 10, chapter 217; and warranties on new motor vehicles, Title 10, chapter 203-A. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). In case of conflict between this Article, other than section 2-1105, section 2-1304, subsection (3) and section 2-1305, subsection (3), and any statute referred to in subsection (1), the statute or decision controls.

[ 1991, c. 805, §4 (NEW) .]

(3). Failure to comply with applicable law has only the effect specified in that law.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1105. Territorial application of article to goods covered by certificate of title

Subject to the provisions of section 2-1304, subsection (3) and section 2-1305, subsection (3), with respect to goods covered by a certificate of title issued under a statute of this State or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law, including the conflict of laws rules, of the jurisdiction issuing the certificate until the earlier of: [1991, c. 805, §4 (NEW).]

(1). Surrender of the certificate; or

[ 1991, c. 805, §4 (NEW) .]

(2). Four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1106. Limitation on power of parties to consumer lease to choose applicable law and judicial forum

(1). If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter or in which the goods are to be used, the choice is not enforceable.

[ 1991, c. 805, §4 (NEW) .]

(2). If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1107. Waiver or renunciation of claim or right after default

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1108. Unconscionability

(1). If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, it may enforce the remainder of the lease contract without the unconscionable clause or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

[ 1991, c. 805, §4 (NEW) .]

(2). With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

[ 1991, c. 805, §4 (NEW) .]

(3). Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose and effect of the lease contract or clause thereof, or of the conduct.

[ 1991, c. 805, §4 (NEW) .]

(4). In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a). If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee; [1991, c. 805, §4 (NEW).]

(b). If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action the lessee knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made; or [1991, c. 805, §4 (NEW).]

(c). In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1109. Option to accelerate at will

(1). A term providing that one party or that party's successor in interest may accelerate payment of performance or require collateral or additional collateral "at will," "when the party represents that that party is insecure" or in words of similar import must be construed to mean that the party has power to do so only if the party in good faith believes that the prospect of payment or performance is impaired.

[ 1991, c. 805, §5 (NEW) .]

(2). With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).






Part 2: FORMATION AND CONSTRUCTION OF LEASE CONTRACT

11 §2-1201. Statute of frauds

(1). A lease contract is not enforceable by way of action or defense unless:

(a). The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or [1991, c. 805, §4 (NEW).]

(b). There is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). Any description of leased goods or of the lease term is sufficient and satisfies subsection (1), paragraph (b), whether or not it is specific, if it reasonably identifies what is described.

[ 1991, c. 805, §4 (NEW) .]

(3). A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1), paragraph (b) beyond the lease term and the quantity of goods shown in the writing.

[ 1991, c. 805, §4 (NEW) .]

(4). A lease contract that does not satisfy the requirements of subsection (1) but is valid in other respects, is enforceable:

(a). If the goods are to be specifically manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement; [1991, c. 805, §4 (NEW).]

(b). If the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or [1991, c. 805, §4 (NEW).]

(c). With respect to goods that have been received and accepted by the lessee. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(5). The lease term under a lease contract referred to in subsection (4) is:

(a). If there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified; [1991, c. 805, §4 (NEW).]

(b). If the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or [1991, c. 805, §4 (NEW).]

(c). A reasonable lease term. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1202. Final written expression; parol or extrinsic evidence

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented: [1991, c. 805, §4 (NEW).]

(1). By course of dealing or usage of trade or by course of performance; and

[ 1991, c. 805, §4 (NEW) .]

(2). By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1203. Seals inoperative

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1204. Formation in general

(1). A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties that recognizes the existence of a lease contract.

[ 1991, c. 805, §4 (NEW) .]

(2). An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

[ 1991, c. 805, §4 (NEW) .]

(3). Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1205. Firm offers

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed 3 months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1206. Offer and acceptance in formation of lease contract

(1). Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

[ 1991, c. 805, §4 (NEW) .]

(2). If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1207. Course of performance or practical construction (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 325, Pt. B, §27 (AFF). 2009, c. 325, Pt. B, §8 (RP).



11 §2-1208. Modification, rescission and waiver

(1). An agreement modifying a lease contract needs no consideration to be binding.

[ 1991, c. 805, §4 (NEW) .]

(2). A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

[ 1991, c. 805, §4 (NEW) .]

(3). Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

[ 1991, c. 805, §4 (NEW) .]

(4). A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1209. Lessee under finance lease as beneficiary of supply contract

(1). The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom. In a finance lease that is a consumer lease, the supplier's ability to disclaim, exclude or modify any implied warranties of merchantability and fitness of a particular purpose or to exclude or modify the consumer's remedies for breach of those warranties is subject to and governed by the terms and provisions of section 2-316, subsection (5).

[ 1991, c. 805, §4 (NEW) .]

(2). The extension of the benefit of a supplier's promises and of warranties to the lessee under subsection (1) does not:

(a). Modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise; or [1991, c. 805, §4 (NEW).]

(b). Impose any duty or liability under the supply contract on the lessee. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(3). Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

[ 1991, c. 805, §4 (NEW) .]

(4). In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier that arise from an agreement between the lessee and the supplier or under other law.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1210. Express warranties

(1). Express warranties by the lessor are created as follows.

(a). Any affirmation of fact or promise made by the lessor to the lessee that relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise. [1991, c. 805, §4 (NEW).]

(b). Any description of the goods that is made part of the basis of the bargain creates an express warranty that the goods will conform to the description. [1991, c. 805, §4 (NEW).]

(c). Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1211. Warranties against interference and against infringement; lessee's obligation against infringement

(1). There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, that will interfere with the lessee's enjoyment of its leasehold interest.

[ 1991, c. 805, §4 (NEW) .]

(2). Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

[ 1991, c. 805, §4 (NEW) .]

(3). A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1212. Implied warranty of merchantability

(1). Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

[ 1991, c. 805, §4 (NEW) .]

(2). Goods to be merchantable must at least:

(a). Pass without objection in the trade under the description in the lease agreement; [1991, c. 805, §4 (NEW).]

(b). In the case of fungible goods, be of fair average quality within the description; [1991, c. 805, §4 (NEW).]

(c). Be fit for the ordinary purposes for which goods of that type are used; [1991, c. 805, §4 (NEW).]

(d). Run, within the variation permitted by the lease agreement, of even kind, quality and quantity within each unit and among all units involved; [1991, c. 805, §4 (NEW).]

(e). Be adequately contained, packaged and labeled as the lease agreement may require; and [1991, c. 805, §4 (NEW).]

(f). Conform to any promises or affirmations of fact made on the container or label. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(3). Other implied warranties may arise from course of dealing or usage of trade.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1213. Implied warranty of fitness for particular purpose

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1214. Exclusion or modification of warranties

(1). Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of section 2-1202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

[ 1991, c. 805, §4 (NEW) .]

(2). Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it, the language must mention "merchantability," be by a writing and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness, the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example: "There is no warranty that the goods will be fit for a particular purpose."

[ 1991, c. 805, §4 (NEW) .]

(3). Notwithstanding subsection (2), but subject to subsection (4):

(a). Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," "with all faults" or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous; [1991, c. 805, §4 (NEW).]

(b). If the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and [1991, c. 805, §4 (NEW).]

(c). An implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(4). To exclude or modify a warranty against interference or against infringement under section 2-1211, or any part of it, the language must be specific, be by a writing and be conspicuous, unless the circumstances, including course of performance, course of dealing or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

[ 1991, c. 805, §4 (NEW) .]

(5). In a consumer lease that is not a finance lease, the lessor's ability to disclaim, exclude or modify any implied warranties of merchantability and fitness for a particular purpose or to exclude or modify the consumer's remedies for breach of those warranties is subject to and governed by the terms and provisions of section 2-316, subsection (5).

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1215. Cumulation and conflict of warranties express or implied

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply. [1991, c. 805, §4 (NEW).]

(1). Exact or technical specifications displace an inconsistent sample or model or general language of description.

(2). A sample from an existing bulk displaces inconsistent general language of description.

(3). Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

SECTION HISTORY

1991, c. 805, §4 (NEW). 1991, c. 805, §4 (NEW). 1991, c. 805, §4 (NEW). 1991, c. 805, §4 (NEW).



11 §2-1216. Third-party beneficiaries of express and implied warranties

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. The operation of this section may not be excluded, modified or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against the beneficiary designated under this section. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1217. Identification

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs: [1991, c. 805, §4 (NEW).]

(1). When the lease contract is made, if the lease contract is for a lease of goods that are existing and identified;

(2). When the goods are shipped, marked or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(3). When the young are conceived, if the lease contract is for a lease of unborn young of animals.

SECTION HISTORY

1991, c. 805, §4 (NEW). 1991, c. 805, §4 (NEW). 1991, c. 805, §4 (NEW). 1991, c. 805, §4 (NEW).



11 §2-1218. Insurance and proceeds

(1). A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

[ 1991, c. 805, §4 (NEW) .]

(2). If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

[ 1991, c. 805, §4 (NEW) .]

(3). Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

[ 1991, c. 805, §4 (NEW) .]

(4). Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

[ 1991, c. 805, §4 (NEW) .]

(5). The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1219. Risk of loss

(1). Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

[ 1991, c. 805, §4 (NEW) .]

(2). Subject to the provisions of this Article on the effect of default on risk of loss (section 2-1220) if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply.

(a). If the lease contract requires or authorizes the goods to be shipped by carrier:

(i) If it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; or

(ii) If it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery. [1991, c. 805, §4 (NEW).]

(b). If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods. [1991, c. 805, §4 (NEW).]

(c). In any case not within paragraph (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender or delivery. [RR 1993, c. 1, §29 (COR).]

[ RR 1993, c. 1, §29 (COR) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). RR 1993, c. 1, §29 (COR).



11 §2-1220. Effect of default on risk of loss

(1). When risk of loss is to pass to the lessee and the time of passage is not stated:

(a). If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance; or [1991, c. 805, §4 (NEW).]

(b). If the lessee rightfully revokes acceptance, the lessee, to the extent of any deficiency in the lessee's effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1221. Casualty to identified goods

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or section 2-1219, then: [1991, c. 805, §4 (NEW).]

(1). If the loss is total, the lease contract is avoided; and

[ 1991, c. 805, §4 (NEW) .]

(2). After delivery in a consumer lease, if the goods are lost or destroyed:

(a). If the lessee is not in default under the lease, the lessee may provide substitute goods of at least equal kind and quality satisfactory to the lessor and continue the lease. Permission to substitute goods may not be unreasonably withheld by the lessor. Any insurance proceeds paid with respect to the goods must be applied to the purchase of the substitute goods; or [1991, c. 805, §4 (NEW).]

(b). At the consumer's option, any insurance proceeds must be paid to the lessor and, in such an instance, the lessee remains liable only for the insurance deductible plus any amounts otherwise due to the lessor because of any prior default by the lessee under the terms of the lease. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).






Part 3: EFFECT OF LEASE CONTRACT

11 §2-1301. Enforceability of lease contract

Except as otherwise provided in this Article, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1302. Title to and possession of goods

Except as otherwise provided in this Article, each provision of this Article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1303. Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; assignment of rights

(1). As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to Article 9-A, section 9-1109, subsection (1), paragraph (c).

[ 1999, c. 699, Pt. B, §12 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(2). Except as provided in subsection (4) and section 9-1407, a provision in a lease agreement that: prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods; or makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (5), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

[ 2011, c. 691, Pt. A, §5 (AMD) .]

(3).

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §13 (RP) .]

(4). A provision in a lease agreement that prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (5).

[ 1991, c. 805, §4 (NEW) .]

(5). Subject to subsection (4) and section 9-1407:

(a). If a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in section 2-1501, subsection (2); and [1991, c. 805, §4 (NEW).]

(b). If paragraph (a) is not applicable and if a transfer is made that is prohibited under a lease agreement or materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract:

(i) The transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer; and

(ii) A court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer. [1991, c. 805, §4 (NEW).]

[ 2011, c. 691, Pt. A, §6 (AMD) .]

(6). A transfer of "the lease" or of "all my rights under the lease," or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

[ 1991, c. 805, §4 (NEW) .]

(7). Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

[ 1991, c. 805, §4 (NEW) .]

(8). In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing and conspicuous. The lessor's remedies with regard to a prohibited transfer or a transfer that results in default are subject to the duty of the lessor to mitigate damages.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 1999, c. 699, §§B12-14 (AMD). 1999, c. 699, §B28 (AFF). 2011, c. 691, Pt. A, §§5, 6 (AMD).



11 §2-1304. Subsequent lease of goods by lessor

(1). Subject to section 2-1303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and, except as provided in subsection (2) and section 2-1527, subsection (4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a). The lessor's transferor was deceived as to the identity of the lessor; [1991, c. 805, §4 (NEW).]

(b). The delivery was in exchange for a check that is later dishonored; [1991, c. 805, §4 (NEW).]

(c). It was agreed that the transaction was to be a "cash sale"; or [1991, c. 805, §4 (NEW).]

(d). The delivery was procured through fraud punishable as larcenous under the criminal law. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

[ 1991, c. 805, §4 (NEW) .]

(3). A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1305. Sale or sublease of goods by lessee

(1). Subject to the provisions of section 2-1303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and, except as provided in subsection (2) and section 2-1511, subsection (4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a). The lessor was deceived as to the identity of the lessee; [1991, c. 805, §4 (NEW).]

(b). The delivery was in exchange for a check that is later dishonored; or [1991, c. 805, §4 (NEW).]

(c). The delivery was procured through fraud punishable as larcenous under the criminal law. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

[ 1991, c. 805, §4 (NEW) .]

(3). A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by this certificate of title statute.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1306. Priority of certain liens arising by operation of law

If a person in the ordinary course of business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this Article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1307. Priority of liens arising by attachment or levy on, security interests in and other claims to goods

(1). Except as otherwise provided in section 2-1306, a creditor of a lessee takes subject to the lease contract.

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §15 (RPR) .]

(2). Except as otherwise provided in subsection (3) and in sections 2-1306 and 2-1308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(a). [1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §15 (RP).]

(b). [1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §15 (RP).]

(c). [1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §15 (RP).]

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §15 (RPR) .]

(3).

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §15 (RP) .]

(4).

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §15 (RP) .]

(5). Except as otherwise provided in section 9-1317, 9-1321 and 9-1323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

[ 1999, c. 699, Pt. B, §15 (NEW); 1999, c. 699, Pt. B, §28 (AFF) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 1999, c. 699, §B28 (AFF). 1999, c. 699, §B15 (RPR).



11 §2-1308. Special rights of creditors

(1). A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

[ 1991, c. 805, §4 (NEW) .]

(2). Nothing in this Article impairs the rights of creditors of a lessor if the lease contract becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like, and if the lease contract is made under circumstances that under any statute or rule of law apart from this Article would constitute the transaction a fraudulent transfer or voidable preference.

[ 1991, c. 805, §4 (NEW) .]

(3). A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1309. Lessor's and lessee's rights when goods become fixtures

(1). In this section:

(a). Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law; [1991, c. 805, §4 (NEW).]

(b). A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of section 9-1502, subsections (1) and (2); [1999, c. 699, Pt. B, §16 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

(c). A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable; [1991, c. 805, §4 (NEW).]

(d). A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and [1991, c. 805, §4 (NEW).]

(e). "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests. [1991, c. 805, §4 (NEW).]

[ 1999, c. 699, Pt. B, §16 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(2). Under this Article, a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this Article of ordinary building materials incorporated into an improvement on land.

[ 1991, c. 805, §4 (NEW) .]

(3). This Article does not prevent creation of a lease of fixtures pursuant to real estate law.

[ 1991, c. 805, §4 (NEW) .]

(4). The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a). The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within 10 days thereafter and the lessee has an interest of record in the real estate or is in possession of the real estate; or [1991, c. 805, §4 (NEW).]

(b). The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner and the lessee has an interest of record in the real estate or is in possession of the real estate. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(5). The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a). The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate or readily removable replacements of domestic appliances that are goods subject to a consumer lease and, before the goods become fixtures, the lease contract is enforceable; [1991, c. 805, §4 (NEW).]

(b). The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; [1991, c. 805, §4 (NEW).]

(c). The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or [1991, c. 805, §4 (NEW).]

(d). The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(6). Notwithstanding subsection (4), paragraph (a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

[ 1991, c. 805, §4 (NEW) .]

(7). In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee, is determined by the priority rules governing conflicting interests in real estate.

[ 1991, c. 805, §4 (NEW) .]

(8). If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may, on default, expiration, termination or cancellation of the lease agreement but subject to the lease agreement and this Article, or, if necessary to enforce other rights and remedies of the lessor or lessee under this Article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

[ 1991, c. 805, §4 (NEW) .]

(9). Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of Article 9.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 1999, c. 699, §B16 (AMD). 1999, c. 699, §B28 (AFF).



11 §2-1310. Lessor's and lessee's rights when goods become accessions

(1). Goods are "accessions" when they are installed in or affixed to other goods.

[ 1991, c. 805, §4 (NEW) .]

(2). The interest of a lessor or a lessee under a lease contract entered into before the goods become accessions is superior to all interests in the whole except as stated in subsection (4).

[ 1991, c. 805, §4 (NEW) .]

(3). The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interest in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

[ 1991, c. 805, §4 (NEW) .]

(4). The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:

(a). A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or [1991, c. 805, §4 (NEW).]

(b). A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(5). When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may, on default, expiration, termination or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this Article, or, if necessary to enforce the other rights and remedies under this Article, remove the goods from the whole, free and clear of all interests in the whole, but the lessor or the lessee must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1311. Priority subject to subordination

Nothing in this Article prevents subordination by agreement by any person entitled to priority. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).






Part 4: PERFORMANCE OF LEASE CONTRACT: REPUDIATED, SUBSTITUTED AND EXCUSED

11 §2-1401. Insecurity; adequate assurance of performance

(1). A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

[ 1991, c. 805, §4 (NEW) .]

(2). If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable, the insecure party may suspend any performance for which the insecure party has not already received the agreed return.

[ 1991, c. 805, §4 (NEW) .]

(3). A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time not to exceed 30 days after receipt of a demand by the other party.

[ 1991, c. 805, §4 (NEW) .]

(4). Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

[ 1991, c. 805, §4 (NEW) .]

(5). Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1402. Anticipatory repudiation

If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may: [1991, c. 805, §4 (NEW).]

(1). For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

[ 1991, c. 805, §4 (NEW) .]

(2). Make demand pursuant to section 2-1401 and await assurance of future performance adequate under the circumstances of the particular case; or

[ 1991, c. 805, §4 (NEW) .]

(3). Resort to any right or remedy upon default under the lease contract or this Article, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this Article on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods under section 2-1524.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1403. Retraction of anticipatory repudiation

(1). Until the repudiating party's next performance is due, the repudiating party may retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

[ 1991, c. 805, §4 (NEW) .]

(2). Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under section 2-1401.

[ 1991, c. 805, §4 (NEW) .]

(3). Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1404. Substituted performance

(1). If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading or unloading facilities fail, the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

[ 1991, c. 805, §4 (NEW) .]

(2). If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a). The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and [1991, c. 805, §4 (NEW).]

(b). If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive or predatory. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1405. Excused performance

Subject to section 2-1404 on substituted performance, the following rules apply. [1991, c. 805, §4 (NEW).]

(1). Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subsections (2) and (3) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

[ 1991, c. 805, §4 (NEW) .]

(2). If the causes mentioned in subsection (1) affect only part of the lessor's or the supplier's capacity to perform, the lessor or supplier shall allocate production and deliveries among the lessor's or supplier's customers but at the lessor's or supplier's option may include regular customers not then under contract for sale or lease as well as the lessor's or supplier's own requirements for further manufacture. The lessor or supplier may so allocate in any manner that is fair and reasonable.

[ 1991, c. 805, §4 (NEW) .]

(3). The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under subsection (2), of the estimated quota thus made available for the lessee.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1406. Procedure on excused performance

(1). If the lessee receives notification of a material or indefinite delay or an allocation justified under section 2-1405, the lessee may, by written notification to the lessor as to any goods involved and with respect to all of the goods if, under an installment lease contract, the value of the whole lease contract is substantially impaired under section 2-1510:

(a). Terminate the lease contract under section 2-1505, subsection (2); or [1991, c. 805, §4 (NEW).]

(b). Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). If, after receipt of a notification from the lessor under section 2-1405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1407. Irrevocable promises; finance leases

(1). In the case of a finance lease that is not a consumer lease, the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

[ 1991, c. 805, §4 (NEW) .]

(2). A promise that has become irrevocable and independent under subsection (1):

(a). Is effective and enforceable between the parties and by or against third parties including assignees of the parties; and [1991, c. 805, §4 (NEW).]

(b). Is not subject to cancellation, termination, modification, repudiation, excuse or substitution without the consent of the party to whom the promise runs. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(3). This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).






Part 5: DEFAULT

11 §2-1501. Default; procedure

(1). Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this Article.

[ 1991, c. 805, §4 (NEW) .]

(2). If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this Article and, except as limited by this Article, as provided in the lease agreement.

[ 1991, c. 805, §4 (NEW) .]

(3). If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration or the like, in accordance with this Article.

[ 1991, c. 805, §4 (NEW) .]

(4). Except as otherwise provided in section 1-1305, subsection (1), this Article or the lease agreement, the rights and remedies referred to in subsections (2) and (3) are cumulative.

[ 2009, c. 325, Pt. B, §9 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(5). If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this Part as to the goods or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this Part does not apply.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 325, Pt. B, §9 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-1502. Notice after default

Except as otherwise provided in this Article or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1503. Modification or impairment of rights and remedies

(1). Except as otherwise provided in this Article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article.

[ 1991, c. 805, §4 (NEW) .]

(2). Resort to a remedy provided under this Article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this Article.

[ 1991, c. 805, §4 (NEW) .]

(3). Consequential damages may be liquidated under section 2-1504, or may otherwise be limited, altered or excluded unless the limitation, alteration or exclusion is unconscionable. Limitation, alteration or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

[ 1991, c. 805, §4 (NEW) .]

(4). Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this Article.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1504. Liquidation of damages

(1). Damages payable by either party for default or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

[ 1991, c. 805, §4 (NEW) .]

(2). If the lease agreement provides for liquidation of damages and that provision does not comply with subsection (1), or that provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this Article.

[ 1991, c. 805, §4 (NEW) .]

(3). If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (section 2-1525 or 2-1526) the lessee is entitled to restitution of any amount by which the sum of the lessee's payments exceeds:

(a). The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or [1991, c. 805, §4 (NEW).]

(b). In the absence of those terms, 20% of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of that amount or $500. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(4). A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a). A right to recover damages under the provisions of this Article other than subsection (1); and [1991, c. 805, §4 (NEW).]

(b). The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1505. Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies

(1). On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

[ 1991, c. 805, §4 (NEW) .]

(2). On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

[ 1991, c. 805, §4 (NEW) .]

(3). Unless the contrary intention clearly appears, expressions of "cancellation," "rescission" or the like, of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

[ 1991, c. 805, §4 (NEW) .]

(4). Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this Article for default.

[ 1991, c. 805, §4 (NEW) .]

(5). Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1506. Statute of limitations

(1). An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within 4 years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.

[ 1991, c. 805, §4 (NEW) .]

(2). A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

[ 1991, c. 805, §4 (NEW) .]

(3). If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

[ 1991, c. 805, §4 (NEW) .]

(4). This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this Article becomes effective.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1507. Proof of market rent; time and place

(1). Damages based on market rent (section 2-1519 or 2-1528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in sections 2-1519 and 2-1528.

[ 1991, c. 805, §4 (NEW) .]

(2). If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this Article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

[ 1991, c. 805, §4 (NEW) .]

(3). Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this Article offered by one party is not admissible unless and until that party has given the other party notice the court finds sufficient to prevent unfair surprise.

[ 1991, c. 805, §4 (NEW) .]

(4). If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1508. Lessee's remedies

(1). If a lessor fails to deliver the goods in conformity to the lease contract (section 2-1509) or repudiates the lease contract (section 2-1402) or a lessee rightfully rejects the goods (section 2-1509) or justifiably revokes acceptance of the goods (section 2-1517) then, with respect to any goods involved and with respect to all of the goods if, under an installment lease contract the value of the whole lease contract is substantially impaired (section 2-1510) the lessor is in default under the lease contract and the lessee may:

(a). Cancel the lease contract (section 2-1505, subsection (1)); [1991, c. 805, §4 (NEW).]

(b). Recover so much of the rent and security as has been paid and is just under the circumstances; [1991, c. 805, §4 (NEW).]

(c). Cover and recover damages as to all goods affected, whether or not they have been identified to the lease contract (sections 2-1518 and 2-1520) or recover damages for nondelivery (sections 2-1519 and 2-1520); or [1991, c. 805, §4 (NEW).]

(d). Exercise any other rights or pursue any other remedies provided in the lease contract. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a). If the goods have been identified, recover them (section 2-1522); or [1991, c. 805, §4 (NEW).]

(b). In a proper case, obtain specific performance or replevy the goods (section 2-1521). [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(3). If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and provided in section 2-1519, subsection (3).

[ 1991, c. 805, §4 (NEW) .]

(4). If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (section 2-1519, subsection (4)).

[ 1991, c. 805, §4 (NEW) .]

(5). On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner subject to section 2-1527, subsection (5).

[ 1991, c. 805, §4 (NEW) .]

(6). Subject to the provisions of section 2-1407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1509. Lessee's rights on improper delivery; rightful rejection

(1). Subject to the provisions of section 2-1510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

[ 1991, c. 805, §4 (NEW) .]

(2). Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1510. Installment lease contracts; rejection and default

(1). Under an installment lease contract, a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and can not be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

[ 1991, c. 805, §4 (NEW) .]

(2). Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole, there is a default with respect to the whole. The aggrieved party shall reinstate the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation, brings an action with respect only to past deliveries or demands performance as to future deliveries.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1511. Merchant lessee's duties as to rightfully rejected goods

(1). Subject to any security interest of a lessee (section 2-1508, subsection (5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in the merchant lessee's possession or control, shall follow any reasonable instructions received from the lessor to the supplier with respect to the goods. In the absence of those instructions a merchant lessee shall make reasonable efforts to sell, lease or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

[ 1991, c. 805, §4 (NEW) .]

(2). If a merchant lessee (subsection (1)) or any other lessee (section 2-1512) disposes of goods, the merchant lessee or other lessee is entitled to reimbursement, either from the lessor or the supplier or out of the proceeds, for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or, if there is none, to a reasonable sum not exceeding 10% of the gross proceeds.

[ 1991, c. 805, §4 (NEW) .]

(3). In complying with this section or section 2-1512, the lessee is held only to good faith. Good faith conduct is neither acceptance or conversion nor the basis of an action for damages.

[ 1991, c. 805, §4 (NEW) .]

(4). A purchaser who purchases in good faith from a lessee pursuant to this section or section 2-1512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this Article.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1512. Lessee's duties as to rightfully rejected goods

(1). Except as otherwise provided with respect to goods that threaten to decline in value speedily (section 2-1511), and subject to any security interest of a lessee (section 2-1508, subsection (5)):

(a). The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection; or [1991, c. 805, §4 (NEW).]

(b). If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account, ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in section 2-1511; but [1991, c. 805, §4 (NEW).]

(c). The lessee has no further obligations with regard to goods rightfully rejected. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1513. Cure by lessor of improper tender or delivery; replacement

(1). If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time period in the lease contract.

[ 1991, c. 805, §4 (NEW) .]

(2). If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if the lessee or the supplier seasonably notifies the lessee.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1514. Waiver of lessee's objections

(1). In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a). If, stated seasonably, the lessor or the supplier could have cured it (section 2-1513); or [1991, c. 805, §4 (NEW).]

(b). Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

[ 2009, c. 324, Pt. B, §21 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 324, Pt. B, §21 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-1515. Acceptance of goods

(1). Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:

(a). The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or [1991, c. 805, §4 (NEW).]

(b). The lessee fails to make an effective rejection of the goods (section 2-1509, subsection (2)). [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). Acceptance of a part of any commercial unit is acceptance of that entire unit.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1516. Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over

(1). A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

[ 1991, c. 805, §4 (NEW) .]

(2). A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance can not be revoked because of the nonconforming. In any other case, if made with knowledge of a nonconformity, acceptance can not be revoked because of the nonconformity unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

[ 1991, c. 805, §4 (NEW) .]

(3). If a tender has been accepted:

(a). Except in the case of a consumer lease, within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified; [1991, c. 805, §4 (NEW).]

(b). In the case of a consumer lease, within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify either the lessor or any assignee of the lessor. By notifying one of these parties the lessee preserves any remedy against any of the parties; and [1991, c. 805, §4 (NEW).]

(c). The burden is on the lessee to establish any default. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(4). If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply.

(a). The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound. [1991, c. 805, §4 (NEW).]

(b). The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (section 2-1211) or be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control, the lessee is so barred. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(5). Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (section 2-1211).

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1517. Revocation of acceptance of goods

(1). A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a). Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or [1991, c. 805, §4 (NEW).]

(b). Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

[ 1991, c. 805, §4 (NEW) .]

(3). If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

[ 1991, c. 805, §4 (NEW) .]

(4). Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

[ 1991, c. 805, §4 (NEW) .]

(5). A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1518. Cover; substitute goods

(1). After a default by a lessor under the lease contract of the type described in section 2-1508, subsection (1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

[ 1991, c. 805, §4 (NEW) .]

(2). Except as otherwise provided with respect to damages liquidated in the lease agreement (section 2-1504) or otherwise determined pursuant to agreement of the parties (section 1-1302 and section 2-1503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages:

(a). The present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement; and [1991, c. 805, §4 (NEW).]

(b). Any incidental or consequential damages minus expenses saved in consequence of the lessor's default. [1991, c. 805, §4 (NEW).]

[ 2009, c. 325, Pt. B, §10 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(3). If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection 2, or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and section 2-1519 governs.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 325, Pt. B, §10 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-1519. Lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods

(1). Except as otherwise provided with respect to damages liquidated in the lease agreement (section 2-1504), or otherwise determined pursuant to agreement of the parties (section 1-1302 and section 2-1503) if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under section 2-1518, subsection (2) or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages minus expenses saved in consequence of the lessor's default.

[ 2009, c. 325, Pt. B, §11 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

[ 1991, c. 805, §4 (NEW) .]

(3). Except as otherwise agreed, if the lessee has accepted goods and given notification (section 2-1516, subsection (3)) the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages minus expenses saved in consequence of the lessor's default.

[ 1991, c. 805, §4 (NEW) .]

(4). Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages minus expenses saved in consequence of the lessor's default or breach of warranty.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 325, Pt. B, §11 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-1520. Lessee's incidental and consequential damages

(1). Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the default.

[ 1991, c. 805, §4 (NEW) .]

(2). Consequential damages resulting from a lessor's default include:

(a). Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and that could not reasonably be prevented by cover or otherwise; and [1991, c. 805, §4 (NEW).]

(b). Injury to person or property proximately resulting from any breach of warranty. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1521. Lessee's right to specific performance or replevin

(1). Specific performance may be decreed if the goods are unique or in other proper circumstances.

[ 1991, c. 805, §4 (NEW) .]

(2). A decree for specific performance may include any terms and conditions as to payment of the rent, damages or other relief that the court determines just.

[ 1991, c. 805, §4 (NEW) .]

(3). A lessee has a right of replevin, detinue, sequestration, claim and delivery or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1522. Lessee's right to goods on lessor's insolvency

(1). Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (section 2-1217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract, may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

[ 1991, c. 805, §4 (NEW) .]

(2). A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1523. Lessor's remedies

(1). If a lessee wrongfully rejects or revokes acceptance of goods, fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (section 2-1510) the lessee is in default under the lease contract and the lessor may:

(a). Cancel the lease contract (section 2-1505, subsection (1)); [1991, c. 805, §4 (NEW).]

(b). Proceed respecting goods not identified to the lease contract (section 2-1524); [1991, c. 805, §4 (NEW).]

(c). Withhold delivery of the goods and take possession of goods previously delivered (section 2-1525); [1991, c. 805, §4 (NEW).]

(d). Stop delivery of the goods by any bailee (section 2-1526); [1991, c. 805, §4 (NEW).]

(e). Dispose of the goods and recover damages (section 2-1527), retain the goods and recover damages (section 2-1528) or in a proper case recover rent (section 2-1529); or [1991, c. 805, §4 (NEW).]

(f). Exercise any other rights or pursue any other remedies provided in the lease contract. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, minus expenses saved in consequence of the lessee's default.

[ 1991, c. 805, §4 (NEW) .]

(3). If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a). If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (1) or (2); or [1991, c. 805, §4 (NEW).]

(b). If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2). [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1524. Lessor's right to identify goods to lease contract

(1). A lessor aggrieved under section 2-1523, subsection (1) may:

(a). Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and [1991, c. 805, §4 (NEW).]

(b). Dispose of goods (section 2-1527, subsection (1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract, cease manufacture and lease, sell or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1525. Lessor's right to possession of goods

(1). If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

[ 1991, c. 805, §4 (NEW) .]

(2). After a default by the lessee under the lease contract of the type described in section 2-1523, subsection (1) or section 2-1523, subsection (3), paragraph (a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor that is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (section 2-1527).

[ 1991, c. 805, §4 (NEW) .]

(3). The lessor may proceed under subsection (2) without judicial process if possible without breach of the peace or the lessor may proceed by action.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). RR 2003, c. 1, §6 (COR).



11 §2-1526. Lessor's stoppage of delivery in transit or otherwise

(1). A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

[ 1991, c. 805, §4 (NEW) .]

(2). In pursuing remedies under subsection (1), the lessor may stop delivery until:

(a). Receipt of the goods by the lessee; [1991, c. 805, §4 (NEW).]

(b). Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or [1991, c. 805, §4 (NEW).]

(c). Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse. [2009, c. 324, Pt. B, §22 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §22 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). To stop delivery, a lessor shall notify the bailee as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(a). After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages. [1991, c. 805, §4 (NEW).]

(b). A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 324, Pt. B, §22 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-1527. Lessor's rights to dispose of goods

(1). After a default by a lessee under the lease contract of the type described in section 2-1523, subsection (1) or section 2-1523, subsection (3), paragraph (a) or after the lessor refuses to deliver or takes possession of goods (section 2-1525 or section 2-1526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale or otherwise.

[ 1991, c. 805, §4 (NEW) .]

(2). Except as otherwise provided with respect to damages liquidated in the lease agreement (section 2-1504) or otherwise determined pursuant to agreement of the parties (section 1-1302 and section 2-1503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages:

(a). Accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement; [1991, c. 805, §4 (NEW).]

(b). The present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term comparable to the then remaining term of the original lease agreement; and [1991, c. 805, §4 (NEW).]

(c). Any incidental damages allowed under section 2-1530 minus expenses saved in consequence of the lessee's default. [1991, c. 805, §4 (NEW).]

[ 2009, c. 325, Pt. B, §12 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(3). If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and section 2-1528 governs.

[ 1991, c. 805, §4 (NEW) .]

(4). A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this Article.

[ 1991, c. 805, §4 (NEW) .]

(5). The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (section 2-1508, subsection (5)).

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 325, Pt. B, §12 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-1528. Lessor's damages for nonacceptance, failure to pay, repudiation or other default

(1). Except as otherwise provided with respect to damages liquidated in the lease agreement (section 2-1504) or otherwise determined pursuant to agreement of the parties, (section 1-1302 and section 2-1503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under section 2-1527, subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in section 2-1523, subsection (1) or section 2-1523, subsection (3), paragraph (a), or, if agreed, for other default of the lessee:

(a). Accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor; [1991, c. 805, §4 (NEW).]

(b). The present value as of the date determined under this subsection of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term; and [1991, c. 805, §4 (NEW).]

(c). Any incidental damages allowed under section 2-1530 minus expenses saved in consequence of the lessee's default. [1991, c. 805, §4 (NEW).]

[ 2009, c. 325, Pt. B, §13 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee together with any incidental damages allowed under section 2-1530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 325, Pt. B, §13 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-1529. Lessor's action for the rent

(1). After default by the lessee under the lease contract of the type described in section 2-1523, subsection (1) or section 2-1523, subsection (3), paragraph (a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a). For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (section 2-1219):

(i) Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

(ii) The present value as of the same date of the rent for the then remaining lease term of the lease agreement; and

(iii) Any incidental damages allowed under section 2-1530 minus expenses saved in consequence of the lessee's default; and [1991, c. 805, §4 (NEW).]

(b). For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing:

(i) Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

(ii) The present value as of the same date of the rent for the then remaining lease term of the lease agreement; and

(iii) Any incidental damages allowed under section 2-1530 minus expenses saved in consequence of the lessee's default. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

[ 1991, c. 805, §4 (NEW) .]

(3). The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by section 2-1527 or section 2-1528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to section 2-1527 or section 2-1528.

[ 1991, c. 805, §4 (NEW) .]

(4). Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

[ 1991, c. 805, §4 (NEW) .]

(5). After a lessee has wrongfully rejected or revoked acceptance of goods, has failed to pay rent then due or has repudiated (section 2-1402) a lessor who is held not entitled to rent under this section must be awarded damages for nonacceptance under sections 2-1527 and 2-1528.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1530. Lessor's incidental damages

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1531. Standing to sue third parties for injury to goods

(1). If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract, the lessor has a right of action against the third party, and the lessee also has a right of action against the third party if the lessee:

(a). Has a security interest in the goods; [1991, c. 805, §5 (NEW).]

(b). Has an insurable interest in the goods; or [1991, c. 805, §4 (NEW).]

(c). Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, the party plaintiff's suit or settlement, subject to the party plaintiff's own interest, is as a fiduciary for the other party to the lease contract.

[ 1991, c. 805, §4 (NEW) .]

(3). Either party with the consent of the other may sue for the benefit of whom it may concern.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1532. Lessor's rights to residual interest

In addition to any other recovery permitted by this Article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).









Article 3: COMMERCIAL PAPER

Part 1: SHORT TITLE, FORM AND INTERPRETATION

11 §3-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-102. Definitions and index of definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-103. Limitations on scope of Article (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-104. Form of negotiable instruments; "draft"; "check"; "certificate of deposit"; "note" (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-104-A. Return of paid note required (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 421, §1 (NEW). 1969, c. 582, §1 (RP).



11 §3-105. When promise or order unconditional (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-106. Sum certain (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-107. Money (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-108. Payable on demand (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-109. Definite time (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-110. Payable to order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-111. Payable to bearer (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-112. Terms and omissions not affecting negotiability (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-113. Seal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-114. Date, antedating, postdating (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-115. Incomplete instruments (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-116. Instruments payable to 2 or more persons (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-117. Instruments payable with words of description (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-118. Ambiguous terms and rules of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-119. Other writings affecting instrument (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-120. Instruments "payable through" bank (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-121. Instruments payable at bank (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-122. Accrual of cause of action (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).






Part 2: TRANSFER AND NEGOTIATION

11 §3-201. Transfer: right to indorsement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-202. Negotiation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-203. Wrong or misspelled name (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-204. Special indorsement; blank indorsement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-205. Restrictive indorsements (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-206. Effect of restrictive indorsement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-207. Negotiation effective although it may be rescinded (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-208. Reacquisition (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).






Part 3: RIGHTS OF A HOLDER

11 §3-301. Rights of a holder (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-302. Holder in due course (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 474, (AMD). 1993, c. 293, §A1 (RP).



11 §3-303. Taking for value (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-304. Notice to purchaser (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-305. Rights of a holder in due course (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-306. Rights of one not holder in due course (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-307. Burden of establishing signatures, defenses and due course (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).






Part 4: LIABILITY OF PARTIES

11 §3-401. Signature (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-402. Signature in ambiguous capacity (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-403. Signature by authorized representative (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-404. Unauthorized signatures (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-405. Impostors; signature in name of payee (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-406. Negligence contributing to alteration or unauthorized signature (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-407. Alteration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-408. Consideration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-409. Draft not an assignment (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-410. Definition and operation of acceptance (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-411. Certification of a check (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-412. Acceptance varying draft (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-413. Contract of maker, drawer and acceptor (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-414. Contract of indorser; order of liability (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-415. Contract of accommodation party (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-416. Contract of guarantor (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-417. Warranties on presentment and transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-418. Finality of payment or acceptance (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-419. Conversion of instrument; innocent representative (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).






Part 5: PRESENTMENT, NOTICE OF DISHONOR AND PROTEST

11 §3-501. When presentment, notice of dishonor and protest necessary or permissible (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-502. Unexcused delay; discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-503. Time of presentment (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-504. How presentment made (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-505. Rights of party to whom presentment is made (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-506. Time allowed for acceptance or payment (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-507. Dishonor; holder's right of recourse; term allowing representment (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-508. Notice of dishonor (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-509. Protest; noting for protest (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A105 (AMD). 1993, c. 293, §A1 (RP).



11 §3-510. Evidence of dishonor and notice of dishonor (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §10 (AMD). 1993, c. 293, §A1 (RP).



11 §3-511. Waived or excused presentment, protest or notice of dishonor or delay therein (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).






Part 6: DISCHARGE

11 §3-601. Discharge of parties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-602. Effect of discharge against holder in due course (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-603. Payment or satisfaction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-604. Tender of payment (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-605. Cancellation and renunciation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-606. Impairment of recourse or of collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).






Part 7: ADVICE OF INTERNATIONAL SIGHT DRAFT

11 §3-701. Letter of advice of international sight draft (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).






Part 8: MISCELLANEOUS

11 §3-801. Drafts in a set (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §11 (AMD). 1993, c. 293, §A1 (RP).



11 §3-802. Effect of instrument on obligation for which it is given (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-803. Notice to third party (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §12 (AMD). 1993, c. 293, §A1 (RP).



11 §3-804. Lost, destroyed or stolen instruments (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-805. Instruments not payable to order or to bearer (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).









Article 3-A: NEGOTIABLE INSTRUMENTS

Part 1: GENERAL PROVISIONS AND DEFINITIONS

11 §3-1101. Short title

This Article is known and may be cited as "Uniform Commercial Code -- Negotiable Instruments." [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1102. Subject matter

(1). This Article applies to negotiable instruments. It does not apply to money, to payment orders governed by Article 4-A, or to securities governed by Article 8.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If there is conflict between this Article and Article 4 or 9, Article 4 or 9 governs.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1103. Definitions

(1). In this Article, unless the context indicates otherwise, the following terms have the following meanings.

(a). "Acceptor" means a drawee who has accepted a draft. [1993, c. 293, Pt. A, §2 (NEW).]

(b). "Drawee" means a person ordered in a draft to make payment. [1993, c. 293, Pt. A, §2 (NEW).]

(c). "Drawer" means a person who signs or is identified in a draft as a person ordering payment. [1993, c. 293, Pt. A, §2 (NEW).]

(d). [2009, c. 325, Pt. B, §27 (AFF); 2009, c. 325, Pt. B, §14 (RP).]

(e). "Maker" means a person who signs or is identified in a note as a person undertaking to pay. [1993, c. 293, Pt. A, §2 (NEW).]

(f). "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay. [1993, c. 293, Pt. A, §2 (NEW).]

(g). "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this Article or Article 4. [1993, c. 293, Pt. A, §2 (NEW).]

(h). "Party" means a party to an instrument. [1993, c. 293, Pt. A, §2 (NEW).]

(i). "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation. [1993, c. 293, Pt. A, §2 (NEW).]

(j). "Prove" with respect to a fact means to meet the burden of establishing the fact (section 1-1201, subsection (8)). [2009, c. 325, Pt. B, §15 (AMD); 2009, c. 325, Pt. B, §27 (AFF).]

(k). "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser. [1993, c. 293, Pt. A, §2 (NEW).]

[ 2009, c. 325, Pt. B, §§14, 15 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). Other definitions applying to this Article and the sections in which they appear are:

[ 2003, c. 594, §1 (AMD) .]

(3). The following definitions in other Articles apply to this Article:

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW). 2003, c. 594, §1 (AMD). 2009, c. 325, Pt. B, §§14, 15 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §3-1104. Negotiable instrument

(1). Except as provided in subsections (3) and (4), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(a). Is payable to bearer or to order at the time it is issued or first comes into possession of a holder; [1993, c. 293, Pt. A, §2 (NEW).]

(b). Is payable on demand or at a definite time; and [1993, c. 293, Pt. A, §2 (NEW).]

(c). Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain:

(i) An undertaking or power to give, maintain or protect collateral to secure payment;

(ii) An authorization or power to the holder to confess judgment or realize on or dispose of collateral; or

(iii) A waiver of the benefit of any law intended for the advantage or protection of an obligor. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). "Instrument" means a negotiable instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). An order that meets all of the requirements of subsection (1), paragraphs (b) and (c) and otherwise falls within the definition of "check" in subsection (6) is a negotiable instrument and a check.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this Article.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). "Check" means:

(a). A draft, other than a documentary draft, payable on demand and drawn on a bank; [2003, c. 594, §2 (AMD).]

(b). A cashier's check or teller's check; or [2003, c. 594, §2 (AMD).]

(c). A demand draft. [2003, c. 594, §2 (NEW).]

An instrument may be a check even though it is described on its face by another term, such as "money order."

[ 2003, c. 594, §2 (AMD) .]

(7). "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(8). "Teller's check" means a draft drawn by a bank:

(a). On another bank; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). Payable at or through a bank. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(9). "Traveler's check" means an instrument that:

(a). Is payable on demand; [1993, c. 293, Pt. A, §2 (NEW).]

(b). Is drawn on or payable at or through a bank; [1993, c. 293, Pt. A, §2 (NEW).]

(c). Is designated by the term "traveler's check" or by a substantially similar term; and [1993, c. 293, Pt. A, §2 (NEW).]

(d). Requires as a condition to payment a countersignature by a person whose specimen signature appears on the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(10). "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(11). "Demand draft" means a writing not signed by a customer that is created by a 3rd party under the purported authority of the customer for the purpose of charging the customer's account with a bank. A demand draft must contain the customer's account number and may contain any or all of the following:

(a). The customer's printed or typewritten name; [2003, c. 594, §3 (NEW).]

(b). A notation that the customer authorized the draft; and [2003, c. 594, §3 (NEW).]

(c). The statement "No Signature Required" or words to that effect. [2003, c. 594, §3 (NEW).]

"Demand draft" does not include a check purportedly drawn by and bearing the signature of a fiduciary, as defined in section 3-1307, subsection 1, paragraph (a).

[ 2003, c. 594, §3 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW). 2003, c. 594, §§2,3 (AMD).



11 §3-1105. Issue of instrument

(1). "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure to fulfill the condition or special purpose is a defense.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1106. Unconditional promise or order

(1). Except as provided in this section, for the purposes of section 3-1104, subsection (1), a promise or order is unconditional unless it states:

(a). An express condition to payment; [1993, c. 293, Pt. A, §2 (NEW).]

(b). That the promise or order is subject to or governed by another writing; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). That rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A promise or order is not made conditional:

(a). By a reference to another writing for a statement of rights with respect to collateral, prepayment or acceleration; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). Because payment is limited to resort to a particular fund or source. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of section 3-1104, subsection (1). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of section 3-1104, subsection (1); but if the promise or order is an instrument, there can not be a holder in due course of the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1107. Instrument payable in foreign money

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1108. Payable on demand or at definite time

(1). A promise or order is "payable on demand" if it:

(a). States that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). Does not state any time of payment. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of:

(a). Prepayment; [1993, c. 293, Pt. A, §2 (NEW).]

(b). Acceleration; [1993, c. 293, Pt. A, §2 (NEW).]

(c). Extension at the option of the holder; or [1993, c. 293, Pt. A, §2 (NEW).]

(d). Extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1109. Payable to bearer or to order

(1). A promise or order is payable to bearer if it:

(a). States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment; [1993, c. 293, Pt. A, §2 (NEW).]

(b). Does not state a payee; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A promise or order that is not payable to bearer is payable to order if it is payable:

(a). To the order of an identified person; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). To an identified person or order. [1993, c. 293, Pt. A, §2 (NEW).]

A promise or order that is payable to order is payable to the identified person.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to Section 3-1205, subsection (1). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to Section 3-1205, subsection (2).

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1110. Identification of person to whom instrument is payable

(1). The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(a). If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number. [1993, c. 293, Pt. A, §2 (NEW).]

(b). If an instrument is payable to:

(i) A trust, an estate or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office or a successor to the incumbent. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If an instrument is payable to 2 or more persons alternatively, it is payable to any of them and may be negotiated, discharged or enforced by any or all of them in possession of the instrument. If an instrument is payable to 2 or more persons not alternatively, it is payable to all of them and may be negotiated, discharged or enforced only by all of them. If an instrument payable to 2 or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1111. Place of payment

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1112. Interest

(1). Unless otherwise provided in the instrument:

(a). An instrument is not payable with interest; and [1993, c. 293, Pt. A, §2 (NEW).]

(b). Interest on an interest-bearing instrument is payable from the date of the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable can not be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1113. Date of instrument

(1). An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in section 4-401, subsection (1-B), an instrument payable on demand is not payable before the date of the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1114. Contradictory terms of instrument

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both and words prevail over numbers. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1115. Incomplete instrument

(1). "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Subject to subsection (3), if an incomplete instrument is an instrument under section 3-1104, it may be enforced according to its terms if it is not completed or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under section 3-1104, but after completion the requirements of section 3-1104 are met, the instrument may be enforced according to its terms as augmented by completion.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under section 3-1407.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1116. Joint and several liability; contribution

(1). Except as otherwise provided in the instrument, 2 or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Except as provided in section 3-1419, subsection (5) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (2) of a party having the same joint and several liability to receive contribution from the party discharged.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1117. Other agreements affecting instrument

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented or nullified by an agreement under this section, the agreement is a defense to the obligation. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1118. Statute of limitations

(1). Except as provided in subsection (5), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within 6 years after the due date or dates stated in the note or, if a due date is accelerated, within 6 years after the accelerated due date.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Except as provided in subsection (4) or (5), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within 6 years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Except as provided in subsection (4), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within 3 years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check or traveler's check must be commenced within 3 years after demand for payment is made to the acceptor or issuer, as the case may be.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within 6 years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the 6-year period begins when a demand for payment is in effect and the due date has passed.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced:

(a). Within 6 years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). Within 6 years after the date of the acceptance if the obligation of the acceptor is payable on demand. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(7). Unless governed by other law regarding claims for indemnity or contribution, an action must be commenced within 3 years after the cause of action accrues if that action is:

(a). For conversion of an instrument, for money had and received or like action based on conversion; [1993, c. 293, Pt. A, §2 (NEW).]

(b). For breach of warranty; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). To enforce an obligation, duty or right arising under this Article and not governed by this section. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1119. Notice of right to defend action

In an action for breach of an obligation for which a 3rd person is answerable over pursuant to this Article or Article 4, the defendant may give the 3rd person written notice of the litigation and the person notified may then give similar notice to any other person who is answerable over. If the notice states that the person notified may come in and defend and that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the 2 litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).






Part 2: NEGOTIATION, TRANSFER AND INDORSEMENT

11 §3-1201. Negotiation

(1). "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1202. Negotiation subject to rescission

(1). Negotiation is effective even if obtained:

(a). From an infant, a corporation exceeding its powers or a person without capacity; [1993, c. 293, Pt. A, §2 (NEW).]

(b). By fraud, duress or mistake; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). In breach of duty or as part of an illegal transaction. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1203. Transfer of instrument; rights acquired by transfer

(1). An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee can not acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this Article and has only the rights of a partial assignee.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1204. Indorsement

(1). "Indorsement" means a signature, other than that of a signer as maker, drawer or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of:

(a). Negotiating the instrument; [1993, c. 293, Pt. A, §2 (NEW).]

(b). Restricting payment of the instrument; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). Incurring indorser's liability on the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

Regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). "Indorser" means a person who makes an indorsement.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1205. Special indorsement; blank indorsement; anomalous indorsement

(1). If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in Section 3-1110 apply to special indorsements.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1206. Restrictive indorsement

(1). An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If an instrument bears an indorsement described in section 4-201, subsection (2) or in blank or to a particular bank using the words "for deposit," "for collection" or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply.

(a). A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement. [1993, c. 293, Pt. A, §2 (NEW).]

(b). A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement. [1993, c. 293, Pt. A, §2 (NEW).]

(c). A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement. [1993, c. 293, Pt. A, §2 (NEW).]

(d). Except as otherwise provided in paragraph (c), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). Except for an indorsement covered by subsection (3), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee or other fiduciary for the benefit of the indorser or another person, the following rules apply.

(a). Unless there is notice of breach of fiduciary duty as provided in section 3-1307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser. [1993, c. 293, Pt. A, §2 (NEW).]

(b). A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (3) or has notice or knowledge of breach of fiduciary duty as stated in subsection (4).

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1207. Reacquisition

Reacquisition of an instrument occurs if it is transferred to a former holder by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged and the discharge is effective against any subsequent holder. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).






Part 3: ENFORCEMENT OF INSTRUMENTS

11 §3-1301. Person entitled to enforce instrument

"Person entitled to enforce" an instrument means: [1993, c. 293, Pt. A, §2 (NEW).]

(1). The holder of the instrument;

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A nonholder in possession of the instrument who has the rights of a holder; or

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). A person not in possession of the instrument who is entitled to enforce the instrument pursuant to section 3-1309 or 3-1418, subsection (4).

[ 2011, c. 691, Pt. D, §3 (AMD) .]

A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument. [2011, c. 691, Pt. D, §3 (NEW).]

SECTION HISTORY

1993, c. 293, Pt. A, §2 (NEW). 2011, c. 691, Pt. D, §3 (AMD).



11 §3-1302. Holder in due course

(1). Subject to subsection (3) and section 3-1106, subsection (3), "holder in due course" means the holder of an instrument if:

(a). The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and [1993, c. 293, Pt. A, §2 (NEW).]

(b). The holder took the instrument:

(i) For value;

(ii) In good faith;

(iii) Without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series;

(iv) Without notice that the instrument contains an unauthorized signature or has been altered;

(v) Without notice of any claim to the instrument described in section 3-1306; and

(vi) Without notice that any party has a defense or claim in recoupment described in section 3-1305, subsection (1). [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (1), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment or claim to the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken:

(a). By legal process or by purchase in an execution, bankruptcy or creditor's sale or similar proceeding; [1993, c. 293, Pt. A, §2 (NEW).]

(b). By purchase as part of a bulk transaction not in ordinary course of business of the transferor; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). As the successor in interest to an estate or other organization. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If, under section 3-1303, subsection (1), paragraph (a), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). The person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured if:

(a). The person entitled to enforce an instrument has only a security interest in the instrument; and [1993, c. 293, Pt. A, §2 (NEW).]

(b). The person obliged to pay the instrument has a defense, claim in recoupment or claim to the instrument that may be asserted against the person who granted the security interest. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(7). This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1303. Value and consideration

(1). An instrument is issued or transferred for value if:

(a). The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding; [1993, c. 293, Pt. A, §2 (NEW).]

(c). The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due; [1993, c. 293, Pt. A, §2 (NEW).]

(d). The instrument is issued or transferred in exchange for a negotiable instrument; or [1993, c. 293, Pt. A, §2 (NEW).]

(e). The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a 3rd party by the person taking the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (1), the instrument is also issued for consideration.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1304. Overdue instrument

(1). An instrument payable on demand becomes overdue at the earliest of the following times:

(a). On the day after the day demand for payment is duly made; [1993, c. 293, Pt. A, §2 (NEW).]

(b). If the instrument is a check, 90 days after its date; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). If the instrument is not a check, when the instrument has been outstanding for a period of time after its date that is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). With respect to an instrument payable at a definite time the following rules apply:

(a). If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured. [1993, c. 293, Pt. A, §2 (NEW).]

(b). If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date. [1993, c. 293, Pt. A, §2 (NEW).]

(c). If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1305. Defenses and claims in recoupment

(1). Except as stated in subsection (2), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(a). A defense of the obligor based on:

(i) Infancy of the obligor to the extent it is a defense to a simple contract;

(ii) Duress, lack of legal capacity or illegality of the transaction that, under other law, nullifies the obligation of the obligor;

(iii) Fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms; or

(iv) Discharge of the obligor in insolvency proceedings; [1993, c. 293, Pt. A, §2 (NEW).]

(b). A defense of the obligor stated in another section of this Article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and [1993, c. 293, Pt. A, §2 (NEW).]

(c). A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (1), paragraph (a), but is not subject to defenses of the obligor stated in subsection (1), paragraph (b) or claims in recoupment stated in subsection (1), paragraph (c) against a person other than the holder.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Except as stated in subsection (4), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment or claim to the instrument (section 3-1306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (1) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy and lack of legal capacity.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1306. Claims to an instrument

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1307. Notice of breach of fiduciary duty

(1). In this section:

(a). "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument; and [1993, c. 293, Pt. A, §2 (NEW).]

(b). "Represented person" means the principal, beneficiary, partnership, corporation or other person to whom the duty stated in paragraph (a) is owed. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If an instrument is taken from a fiduciary for payment or collection or for value, the taker has knowledge of the fiduciary status of the fiduciary and the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply.

(a). Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person. [1993, c. 293, Pt. A, §2 (NEW).]

(b). In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is:

(i) Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

(ii) Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

(iii) Deposited to an account other than an account of the fiduciary, as such, or an account of the represented person. [1993, c. 293, Pt. A, §2 (NEW).]

(c). If an instrument is issued by the represented person or the fiduciary as such and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty. [1993, c. 293, Pt. A, §2 (NEW).]

(d). If an instrument is issued by the represented person or the fiduciary as such to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is:

(i) Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

(ii) Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

(iii) Deposited to an account other than an account of the fiduciary as such or an account of the represented person. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1308. Proof of signatures and status as holder in due course

(1). In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under section 3-1402, subsection (1).

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If the validity of signatures is admitted or proved and there is compliance with subsection (1), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under section 3-1301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1309. Enforcement of lost, destroyed or stolen instrument

(1). A person not in possession of an instrument is entitled to enforce the instrument if:

(a). The person was in possession of the instrument and entitled to enforce it when loss of possession occurred; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The loss of possession was not the result of a transfer by the person or a lawful seizure; and [1993, c. 293, Pt. A, §2 (NEW).]

(c). The person can not reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts can not be determined or it is in the wrongful possession of an unknown person or a person that can not be found or is not amenable to service of process. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A person seeking enforcement of an instrument under subsection (1) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 3-1308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1310. Effect of instrument on obligation for which taken

(1). Unless otherwise agreed, if a certified check, cashier's check or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Unless otherwise agreed and except as provided in subsection (1), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken and the following rules apply.

(a). In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check. [1993, c. 293, Pt. A, §2 (NEW).]

(b). In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment. [1993, c. 293, Pt. A, §2 (NEW).]

(c). Except as provided in paragraph (d), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a 3rd person that is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation. [1993, c. 293, Pt. A, §2 (NEW).]

(d). If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If an instrument other than one described in subsection (1) or (2) is taken for an obligation, the effect is:

(a). That effect stated in subsection (1) if the instrument is one on which a bank is liable as maker or acceptor; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). That effect stated in subsection (2) in any other case. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1311. Accord and satisfaction by use of instrument

(1). Subsections (2) to (4) apply if a person against whom a claim is asserted proves that:

(a). The person in good faith tendered an instrument to the claimant as full satisfaction of the claim; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The amount of the claim was unliquidated or subject to a bona fide dispute; and [1993, c. 293, Pt. A, §2 (NEW).]

(c). The claimant obtained payment of the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Unless subsection (3) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Subject to subsection (4), a claim is not discharged under subsection (2) if either of the following applies:

(a). The claimant, if an organization, proves that:

(i) Within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office or place; and

(ii) The instrument or accompanying communication was not received by that designated person, office or place; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (a), subparagraph (i). [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1312. Lost, destroyed, or stolen cashier's check, teller's check, or certified check

(1). In this section, the following terms have the following meanings.

(a). "Check" means a cashier's check, teller's check or certified check. [1993, c. 293, Pt. A, §2 (NEW).]

(b). "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check or certified check that was lost, destroyed or stolen. [1993, c. 293, Pt. A, §2 (NEW).]

(c). "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that:

(i) The declarer lost possession of a check;

(ii) The declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check;

(iii) The loss of possession was not the result of a transfer by the declarer or a lawful seizure; and

(iv) The declarer can not reasonably obtain possession of the check because the check was destroyed, its whereabouts can not be determined or it is in the wrongful possession of an unknown person or a person that can not be found or is not amenable to service of process. [1993, c. 293, Pt. A, §2 (NEW).]

(d). "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if:

(a). The claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The communication contains or is accompanied by a declaration of loss of the claimant with respect to the check; [1993, c. 293, Pt. A, §2 (NEW).]

(c). The communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid; and [1993, c. 293, Pt. A, §2 (NEW).]

(d). The claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If a claim is asserted in compliance with subsection (2), the following rules apply.

(a). The claim becomes enforceable at the later of:

(i) The time the claim is asserted; or

(ii) The 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check. [1993, c. 293, Pt. A, §2 (NEW).]

(b). Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check. [1993, c. 293, Pt. A, §2 (NEW).]

(c). If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check. [1993, c. 293, Pt. A, §2 (NEW).]

(d). When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to section 4-302, subsection (1), paragraph (a), payment to the claimant discharges all liability of the obligated bank with respect to the check. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If the obligated bank pays the amount of a check to a claimant under subsection (3), paragraph (d) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to:

(a). Refund the payment to the obligated bank if the check is paid; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). Pay the amount of the check to the person having rights of a holder in due course if the check is dishonored. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). If a claimant has the right to assert a claim under subsection (2) and is also a person entitled to enforce a cashier's check, teller's check or certified check that is lost, destroyed or stolen, the claimant may assert rights with respect to the check either under this section or section 3-1309.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).






Part 4: LIABILITY OF PARTIES

11 §3-1401. Signature

(1). A person is not liable on an instrument unless:

(a). The person signed the instrument; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). The person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under section 3-1402. [RR 2011, c. 1, §13 (COR).]

[ RR 2011, c. 1, §13 (COR) .]

(2). A signature may be made:

(a). Manually or by means of a device or machine; and [1993, c. 293, Pt. A, §2 (NEW).]

(b). By the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW). RR 2011, c. 1, §13 (COR).



11 §3-1402. Signature by representative

(1). If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the authorized signature of the represented person and the represented person is liable on the instrument, whether or not identified in the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply.

(a). If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

(b). Subject to subsection (3), the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument if:

(i) The form of the signature does not show unambiguously that the signature is made in a representative capacity; or

(ii) The represented person is not identified in the instrument.

With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1403. Unauthorized signature

(1). Unless otherwise provided in this Article or Article 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this Article.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this Article that makes the unauthorized signature effective for the purposes of this Article.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1404. Impostors; fictitious payees

(1). If an impostor by use of the mails or otherwise induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who in good faith pays the instrument or takes it for value or for collection.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If a person whose intent determines to whom an instrument is payable (section 3-1110(1) or (2)) does not intend the person identified as payee to have any interest in the instrument or the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement.

(a). Any person in possession of the instrument is its holder. [1993, c. 293, Pt. A, §2 (NEW).]

(b). An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Under subsection (1) or (2), an indorsement is made in the name of a payee if:

(a). It is made in a name substantially similar to that of the payee; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). The instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). With respect to an instrument to which subsection (1) or (2) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1405. Employer's responsibility for fraudulent indorsement by employee

(1). In this section, unless the context otherwise indicates, the following terms have the following meanings.

(a). "Employee" includes an independent contractor and employee of an independent contractor retained by the employer. [1993, c. 293, Pt. A, §2 (NEW).]

(b). "Fraudulent indorsement" means:

(i) In the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer; or

(ii) In the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee. [1993, c. 293, Pt. A, §2 (NEW).]

(c). "Responsibility" with respect to instruments means authority:

(i) To sign or indorse instruments on behalf of the employer;

(ii) To process instruments received by the employer for bookkeeping purposes, for deposit to an account or for other disposition;

(iii) To prepare or process instruments for issue in the name of the employer;

(iv) To supply information determining the names or addresses of payees of instruments to be issued in the name of the employer;

(v) To control the disposition of instruments to be issued in the name of the employer; or

(vi) To act otherwise with respect to instruments in a responsible capacity.

"Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). For the purpose of determining the rights and liabilities of a person who in good faith pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Under subsection (2), an indorsement is made in the name of the person to whom an instrument is payable if:

(a). The instrument is made in a name substantially similar to the name of that person; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). The instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1406. Negligence contributing to forged signature or alteration of instrument

(1). A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Under subsection (1), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Under subsection (1), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (2), the burden of proving failure to exercise ordinary care is on the person precluded.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1407. Alteration

(1). "Alteration" means:

(a). An unauthorized change in an instrument that purports to modify in any respect the obligation of a party; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). An unauthorized addition of words or numbers or other change to an incomplete instrument related to the obligation of a party. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Except as provided in subsection (3), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument:

(a). According to its original terms; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). In the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1408. Drawee not liable on unaccepted draft

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1409. Acceptance of draft; certified check

(1). "Acceptance" means the drawee's signed agreement to pay a draft as presented. Acceptance must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue or has been dishonored.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (1) or by a writing on the check that indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1410. Acceptance varying draft

(1). If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1411. Refusal to pay cashier's checks, teller's checks and certified checks

(1). In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). The person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages and if the obligated bank wrongfully:

(a). Refuses to pay a cashier's check or certified check; [1993, c. 293, Pt. A, §2 (NEW).]

(b). Stops payment of a teller's check; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). Refuses to pay a dishonored teller's check. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Expenses or consequential damages under subsection (2) are not recoverable if the refusal of the obligated bank to pay occurs because:

(a). The bank suspends payments; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument; [1993, c. 293, Pt. A, §2 (NEW).]

(c). The obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument; or [1993, c. 293, Pt. A, §2 (NEW).]

(d). Payment is prohibited by law. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1412. Obligation of issuer of note or cashier's check

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument: [1993, c. 293, Pt. A, §2 (NEW).]

(1). According to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder; or

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in sections 3-1115 and 3-1407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under section 3-1415.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1413. Obligation of acceptor

(1). The acceptor of a draft is obliged to pay the draft:

(a). According to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms; [1993, c. 293, Pt. A, §2 (NEW).]

(b). If the acceptance varies the terms of the draft, according to the terms of the draft as varied; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). If the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in sections 3-1115 and 3-1407. [1993, c. 293, Pt. A, §2 (NEW).]

The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under section 3-1414 or 3-1415.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If the certification or acceptance does not state an amount, the amount of the instrument is subsequently raised and the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1414. Obligation of drawer

(1). This section does not apply to cashier's checks or other drafts drawn on the drawer.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). When an unaccepted draft is dishonored, the drawer is obliged to pay the draft:

(a). According to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). If the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in sections 3-1115 and 3-1407. [1993, c. 293, Pt. A, §2 (NEW).]

The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under section 3-1415.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). When a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under section 3-1415, subsections (1) and (3).

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). If a draft states that it is drawn without recourse or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (2) to pay the draft when the draft is not a check. A disclaimer of the liability stated in subsection (2) is not effective if the draft is a check.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). The drawer, to the extent deprived of funds, may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds if:

(a). A check is not presented for payment or given to a depositary bank for collection within 30 days after its date; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The drawee suspends payments after expiration of the 30-day period without paying the check; and [1993, c. 293, Pt. A, §2 (NEW).]

(c). Because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1415. Obligation of indorser

(1). Subject to subsections (2), (3), (4) and (5) and to section 3-1419, subsection (4), when an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument:

(a). According to the terms of the instrument at the time it was indorsed; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). If the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in sections 3-1115 and 3-1407. [1993, c. 293, Pt. A, §2 (NEW).]

The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (1) to pay the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If notice of dishonor of an instrument is required by section 3-1503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (1) is discharged.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (1) is discharged.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). If an indorser of a check is liable under subsection (1) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (1) is discharged.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1416. Transfer warranties

(1). A person who transfers an instrument for consideration shall warrant to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(a). The warrantor is a person entitled to enforce the instrument; [1993, c. 293, Pt. A, §2 (NEW).]

(b). All signatures on the instrument are authentic and authorized; [1993, c. 293, Pt. A, §2 (NEW).]

(c). The instrument has not been altered; [1993, c. 293, Pt. A, §2 (NEW).]

(d). The instrument is not subject to a defense or claim in recoupment of any party that may be asserted against the warrantor; [2003, c. 594, §4 (AMD).]

(e). The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and [2003, c. 594, §4 (AMD).]

(f). If the instrument is a demand draft, creation of the instrument according to the terms on its face was authorized by the person identified as the drawer. [2003, c. 594, §5 (NEW).]

[ 2003, c. 594, §§4, 5 (AMD) .]

(2). A person to whom the warranties under subsection (1) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). The warranties stated in subsection (1) may not be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (2) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). If the warranty in subsection (1), paragraph (f) is not given by a transferor under applicable conflict of laws rules, then the warranty is not given to that transferor when that transferor is a transferee.

[ 2003, c. 594, §6 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW). 2003, c. 594, §§4-6 (AMD).



11 §3-1417. Presentment warranties

(1). If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(a). The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The draft has not been altered; [2003, c. 594, §7 (AMD).]

(c). The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized; and [2003, c. 594, §7 (AMD).]

(d). If the draft is a demand draft, creation of the demand draft according to the terms on its face was authorized by the person identified as the drawer. [2003, c. 594, §7 (NEW).]

[ 2003, c. 594, §7 (AMD) .]

(2). A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If a drawee asserts a claim for breach of warranty under subsection (1) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under section 3-1404 or 3-1405 or the drawer is precluded under section 3-1406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If a dishonored draft is presented for payment to the drawer or an indorser, or any other instrument is presented for payment to a party obliged to pay the instrument and payment is received, the following rules apply.

(a). The person obtaining payment and a prior transferor of the instrument shall warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

(b). The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). The warranties stated in subsections (1) and (4) can not be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (2) or (4) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(7). A demand draft is a check, as provided in section 3-1104, subsection (6).

[ 2003, c. 594, §8 (NEW) .]

(8). If the warranty in subsection (1), paragraph (d) is not given by a transferor under applicable conflict of laws rules, then the warranty is not given to that transferor when that transferor is a transferee.

[ 2003, c. 594, §8 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW). 2003, c. 594, §§7,8 (AMD).



11 §3-1418. Payment or acceptance by mistake

(1). Except as provided in subsection (3), the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that payment of the draft had not been stopped pursuant to section 4-403 or the signature of the drawer of the draft was authorized.

Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Except as provided in subsection (3), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (1), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution:

(a). Recover the payment from the person to whom or for whose benefit payment was made; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). In the case of acceptance, revoke the acceptance. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). The remedies provided by subsection (1) or (2) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by section 3-1417 or 4-407.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). Notwithstanding section 4-213, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (1) or (2), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1419. Instruments signed for accommodation

(1). If an instrument is issued for value given for the benefit of a party to the instrument, in this section referred to as the "accommodated party," and another party to the instrument, in this section referred to as the "accommodation party," signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party for accommodation.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). An accommodation party may sign the instrument as maker, drawer, acceptor or indorser and, subject to subsection (4), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in section 3-1605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if:

(a). Execution of judgment against the other party has been returned unsatisfied; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The other party is insolvent or in an insolvency proceeding; [1993, c. 293, Pt. A, §2 (NEW).]

(c). The other party can not be served with process; or [1993, c. 293, Pt. A, §2 (NEW).]

(d). It is otherwise apparent that payment can not be obtained from the other party. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1420. Conversion of instrument

(1). The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by the issuer or acceptor of the instrument or a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a copayee.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). In an action under subsection (1), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).






Part 5: DISHONOR

11 §3-1501. Presentment

(1). "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument:

(a). To pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). To accept a draft made to the drawee. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). The following rules are subject to Article 4, agreement of the parties and clearinghouse rules and the like:

(a). Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of 2 or more makers, acceptors, drawees or other payors. [1993, c. 293, Pt. A, §2 (NEW).]

(b). Upon demand of the person to whom presentment is made, the person making presentment must:

(i) Exhibit the instrument;

(ii) Give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so; and

(iii) Sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made. [1993, c. 293, Pt. A, §2 (NEW).]

(c). Without dishonoring the instrument, the party to whom presentment is made may:

(i) Return the instrument for lack of a necessary indorsement; or

(ii) Refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule. [1993, c. 293, Pt. A, §2 (NEW).]

(d). The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1502. Dishonor

(1). Dishonor of a note is governed by the following rules.

(a). If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment. [1993, c. 293, Pt. A, §2 (NEW).]

(b). If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later. [1993, c. 293, Pt. A, §2 (NEW).]

(c). If the note is not payable on demand and paragraph (b) does not apply, the note is dishonored if it is not paid on the day it becomes payable. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules.

(a). If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under section 4-301 or 4-302, or becomes accountable for the amount of the check under section 4-302. [1993, c. 293, Pt. A, §2 (NEW).]

(b). If a draft is payable on demand and paragraph (a) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment. [1993, c. 293, Pt. A, §2 (NEW).]

(c). When a draft is payable on a date stated in the draft, the draft is dishonored if:

(i) Presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later; or

(ii) Presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment. [1993, c. 293, Pt. A, §2 (NEW).]

(d). If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (2), paragraphs (b), (c) and (d), except that payment or acceptance may be delayed without dishonor until no later than the close of the 3rd business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). Dishonor of an accepted draft is governed by the following rules.

(a). When the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment. [1993, c. 293, Pt. A, §2 (NEW).]

(b). When the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under section 3-1504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance, the draft is treated as never having been dishonored.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1503. Notice of dishonor

(1). The obligation of an indorser stated in section 3-1415, subsection (1) and the obligation of a drawer stated in section 3-1414, subsection (4) may not be enforced unless:

(a). The indorser or drawer is given notice of dishonor of the instrument complying with this section; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). Notice of dishonor is excused under section 3-1504, subsection (2). [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Notice of dishonor may be given by any person and by any commercially reasonable means, including an oral, written or electronic communication, and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Subject to section 3-1504, subsection (3), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given:

(a). By the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). By any other person within 30 days following the day on which the person receives notice of dishonor. [1993, c. 293, Pt. A, §2 (NEW).]

With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1504. Excused presentment and notice of dishonor

(1). Presentment for payment or acceptance of an instrument is excused if:

(a). The person entitled to present the instrument can not with reasonable diligence make presentment; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings; [1993, c. 293, Pt. A, §2 (NEW).]

(c). By the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer; [1993, c. 293, Pt. A, §2 (NEW).]

(d). The drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted; or [1993, c. 293, Pt. A, §2 (NEW).]

(e). The drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Notice of dishonor is excused if:

(a). By the terms of the instrument, notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). The party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1505. Evidence of dishonor

(1). The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(a). A document regular in form as provided in subsection (2) which purports to be a protest; [1993, c. 293, Pt. A, §2 (NEW).]

(b). A purported stamp or writing of the drawee, payor bank or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). A book or record of the drawee, payor bank or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A protest is a certificate of dishonor made by a United States consul or vice-consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).






Part 6: DISCHARGE AND PAYMENT

11 §3-1601. Discharge and effect of discharge

(1). The obligation of a party to pay the instrument is discharged as stated in this Article or by an act or agreement with the party that would discharge an obligation to pay money under a simple contract.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1602. Payment

(1). Subject to subsection (2), an instrument is paid to the extent payment is made:

(a). By or on behalf of a party obliged to pay the instrument; and [1993, c. 293, Pt. A, §2 (NEW).]

(b). To a person entitled to enforce the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under section 3-306 by another person.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). The obligation of a party to pay the instrument is not discharged under subsection (1) if:

(a). A claim to the instrument under section 3-1306 is enforceable against the party receiving payment and:

(i) Payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction; or

(ii) In the case of an instrument other than a cashier's check, teller's check or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). The person making payment knows that the instrument is a stolen instrument and pays a person that the person making payment knows is in wrongful possession of the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1603. Tender of payment

(1). If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1604. Discharge by cancellation or renunciation

(1). A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument:

(a). By an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation or cancellation of the instrument, cancellation or striking out of the party's signature or the addition of words to the instrument indicating discharge; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). By agreeing not to sue or otherwise renouncing rights against the party by a signed writing. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Cancellation or striking out of an indorsement pursuant to subsection (1) does not affect the status and rights of a party derived from the indorsement.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1605. Discharge of indorsers and accommodation parties

(1). In this section, the term "indorser" includes a drawer having the obligation described in section 3-1414, subsection (4).

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Discharge, under section 3-1604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent:

(a). That the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). That the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent that the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (5), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(7). Under subsection (5) or (6), impairing value of an interest in collateral includes:

(a). Failure to obtain or maintain perfection or recordation of the interest in collateral; [1993, c. 293, Pt. A, §2 (NEW).]

(b). Release of collateral without substitution of collateral of equal value; [1993, c. 293, Pt. A, §2 (NEW).]

(c). Failure to perform a duty to preserve the value of collateral owed, under Article 9 or other law, to a debtor or surety or other person secondarily liable; or [1993, c. 293, Pt. A, §2 (NEW).]

(d). Failure to comply with applicable law in disposing of collateral. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(8). An accommodation party is not discharged under subsection (3), (4) or (5) unless the person entitled to enforce the instrument knows of the accommodation or has notice under section 3-1419, subsection (3) that the instrument was signed for accommodation.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(9). A party is not discharged under this section if:

(a). The party asserting discharge consents to the event or conduct that is the basis of the discharge; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). The instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).









Article 4: BANK DEPOSITS AND COLLECTIONS

Part 1: GENERAL PROVISIONS AND DEFINITIONS

11 §4-101. Short title

This Article may be cited as "Uniform Commercial Code -- Bank Deposits and Collections." [1993, c. 293, Pt. B, §6 (AMD).]

SECTION HISTORY

1993, c. 293, §B6 (AMD).



11 §4-102. Applicability

(1). To the extent that items within this Article are also within Articles 3-A and 8, they are subject to those Articles. If there is conflict, this Article governs Article 3-A, but Article 8 governs this Article.

[ 1993, c. 293, Pt. B, §7 (AMD) .]

(2). The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

[ 1993, c. 293, Pt. B, §7 (AMD) .]

SECTION HISTORY

1993, c. 293, §B7 (AMD).



11 §4-103. Variation by agreement; measure of damages; action constituting ordinary care

(1). The effect of the provisions of this Article may be varied by agreement, but the parties to the agreement can not disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured, if those standards are not manifestly unreasonable.

[ 1993, c. 293, Pt. B, §8 (AMD) .]

(2). Federal Reserve regulations and operating circulars, clearinghouse rules and the like have the effect of agreements under subsection (1), whether or not specifically assented to by all parties interested in items handled.

[ 1993, c. 293, Pt. B, §8 (AMD) .]

(3). Action or nonaction approved by this Article or pursuant to federal reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearinghouse rules and the like or with a general banking usage not disapproved by this Article, is prima facie the exercise of ordinary care.

[ 1993, c. 293, Pt. B, §8 (AMD) .]

(4). The specification or approval of certain procedures by this Article is not disapproval of other procedures that may be reasonable under the circumstances.

[ 1993, c. 293, Pt. B, §8 (AMD) .]

(5). The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

[ 1993, c. 293, Pt. B, §8 (AMD) .]

SECTION HISTORY

1993, c. 293, §B8 (AMD).



11 §4-104. Definitions and index of definitions

(1). In this Article, unless the context otherwise indicates, the following terms have the following meanings.

(a). Account. "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft or like account, other than an account evidenced by a certificate of deposit. [1993, c. 293, Pt. B, §9 (AMD).]

(b). Afternoon. "Afternoon" means the period of a day between noon and midnight.

(c). Banking day. "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions. [1993, c. 293, Pt. B, §9 (AMD).]

(d). Clearinghouse. "Clearinghouse" means an association of banks or other payors regularly clearing items. [1993, c. 293, Pt. B, §9 (AMD).]

(e). Customer. "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank. [1993, c. 293, Pt. B, §9 (AMD).]

(f). Documentary draft. "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities as defined in section 8-1102, instructions for uncertificated securities as defined in section 8-1102, or other certificates, statements or the like are to be received by the drawee or other payor before acceptance or payment of the draft. [1997, c. 429, Pt. C, §5 (AMD).]

(f-1). Draft. "Draft" means a draft as defined in section 3-1104 or an item, other than an instrument, that is an order. [1993, c. 293, Pt. B, §9 (NEW).]

(f-2). Drawee. "Drawee" means a person ordered in a draft to make payment. [1993, c. 293, Pt. B, §9 (NEW).]

(g). Item. "Item" means an instrument, promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Article 4-A or a credit or debit card slip. [1993, c. 293, Pt. B, §9 (AMD).]

(h). Midnight deadline. "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

(i). [1993, c. 293, Pt. B, §9 (RP).]

(j). Settle. "Settle" means to pay in cash, by clearinghouse settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final. [1993, c. 293, Pt. B, §9 (AMD).]

(k). Suspends payments. "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business. [1993, c. 293, Pt. B, §9 (AMD).]

[ 1997, c. 429, Pt. C, §5 (AMD) .]

(2). Other definitions applying to this Article and the sections in which they appear are:

[ 1993, c. 293, Pt. B, §9 (AMD) .]

(3). "Control" as provided in section 7-1106 and the following definitions in other Articles apply to this Article:

[ 2009, c. 652, Pt. A, §10 (AFF); 2009, c. 652, Pt. A, §9 (RPR) .]

(4). In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

SECTION HISTORY

1993, c. 293, §B9 (AMD). 1997, c. 429, §C5 (AMD). 2003, c. 594, §9 (AMD). 2009, c. 324, Pt. B, §23 (AMD). 2009, c. 324, Pt. B, §48 (AFF). 2009, c. 325, Pt. B, §16 (AMD). 2009, c. 325, Pt. B, §27 (AFF). 2009, c. 652, Pt. A, §9 (AMD). 2009, c. 652, Pt. A, §10 (AFF).



11 §4-105. "Depositary bank"; "bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank"

In this Article, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 293, Pt. B, §10 (AMD).]

(1). Depositary bank. "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter.

[ 1993, c. 293, Pt. B, §10 (AMD) .]

(1-A). Bank. "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union or trust company.

[ 1993, c. 293, Pt. B, §10 (NEW) .]

(2). Payor bank. "Payor bank" means a bank that is the drawee of a draft.

[ 1993, c. 293, Pt. B, §10 (AMD) .]

(3). Intermediary bank. "Intermediary bank" means a bank to which an item is transferred in course of collection, except the depositary or payor bank.

[ 1993, c. 293, Pt. B, §10 (AMD) .]

(4). Collecting bank. "Collecting bank" means a bank handling an item for collection, except the payor bank.

[ 1993, c. 293, Pt. B, §10 (AMD) .]

(5). Presenting bank. "Presenting bank" means a bank presenting an item except a payor bank.

[ 1993, c. 293, Pt. B, §10 (AMD) .]

(6). Remitting bank.

[ 1993, c. 293, Pt. B, §10 (RP) .]

SECTION HISTORY

1993, c. 293, §B10 (AMD).



11 §4-105-A. Payable through or payable at bank; collecting bank

(1). If an item states that it is "payable through" a bank identified in the item:

(a). The item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and [1993, c. 293, Pt. B, §11 (NEW).]

(b). The item may be presented for payment only by or through the bank. [1993, c. 293, Pt. B, §11 (NEW).]

[ 1993, c. 293, Pt. B, §11 (NEW) .]

(2). If an item states that it is "payable at" a bank identified in the item, the item is equivalent to a draft drawn on that bank.

[ 1993, c. 293, Pt. B, §11 (NEW) .]

(3). If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

[ 1993, c. 293, Pt. B, §11 (NEW) .]

SECTION HISTORY

1993, c. 293, §B11 (NEW).



11 §4-106. Separate office of a bank

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under this Article and under Article 3-A. [1993, c. 293, Pt. B, §12 (AMD).]

SECTION HISTORY

1993, c. 293, §B12 (AMD).



11 §4-107. Time of receipt of items

(1). For the purpose of allowing time to process items, prove balances and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

[ 1979, c. 541, Pt. A, §106 (AMD) .]

(2). An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

[ 1993, c. 293, Pt. B, §13 (AMD) .]

SECTION HISTORY

1979, c. 541, §A106 (AMD). 1993, c. 293, §B13 (AMD).



11 §4-108. Delays

(1). Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank and with or without the approval of any person involved, may waive, modify or extend time limits imposed or permitted by this Title for a period not exceeding 2 additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

[ 1993, c. 293, Pt. B, §14 (AMD) .]

(2). Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this Title or by instructions is excused if:

(a). The delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment or other circumstances beyond the control of the bank; and [1993, c. 293, Pt. B, §14 (NEW).]

(b). The bank exercises such diligence as the circumstances require. [1993, c. 293, Pt. B, §14 (NEW).]

[ 1993, c. 293, Pt. B, §14 (AMD) .]

SECTION HISTORY

1993, c. 293, §B14 (AMD).



11 §4-109. Process of posting (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §B15 (RP).



11 §4-110. Electronic presentment

(1). "Agreement for electronic presentment" means an agreement, clearinghouse rule or Federal Reserve regulation or operating circular that provides that presentment of an item may be made by transmission of an image of an item or information describing that item, that is, a "presentment notice," rather than by delivery of the item itself. The "agreement for electronic presentment" may provide procedures governing retention, presentment, payment, dishonor and other matters concerning items subject to the agreement.

[ 1993, c. 293, Pt. B, §16 (NEW) .]

(2). Presentment of an item pursuant to an "agreement for electronic presentment" is made when the presentment notice is received.

[ 1993, c. 293, Pt. B, §16 (NEW) .]

(3). If presentment is made by presentment notice, a reference to "item" or "check" in this Article means the presentment notice unless the context otherwise indicates.

[ 1993, c. 293, Pt. B, §16 (NEW) .]

SECTION HISTORY

1993, c. 293, §B16 (NEW).



11 §4-111. Statute of limitations

An action to enforce an obligation, duty or right arising under this Article must be commenced within 3 years after the cause of action accrues. [1993, c. 293, Pt. B, §17 (NEW).]

SECTION HISTORY

1993, c. 293, §B17 (NEW).






Part 2: COLLECTION OF ITEMS; DEPOSITARY AND COLLECTING BANKS

11 §4-201. Status of collecting bank as agent and provisional status of credits; applicability of Article; item indorsed "pay any bank"

(1). Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection or return, the relevant provisions of this Article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

[ 1993, c. 293, Pt. B, §18 (AMD) .]

(2). After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(a). Returned to the customer initiating collection; or [1993, c. 293, Pt. B, §18 (AMD).]

(b). Specially indorsed by a bank to a person who is not a bank. [1993, c. 293, Pt. B, §18 (AMD).]

[ 1993, c. 293, Pt. B, §18 (AMD) .]

SECTION HISTORY

1979, c. 541, §A107 (AMD). 1993, c. 293, §B18 (AMD).



11 §4-202. Responsibility for collection or return; when action timely

(1). A collecting bank must exercise ordinary care in:

(a). Presenting an item or sending it for presentment; [1993, c. 293, Pt. B, §19 (AMD).]

(b). Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be; [1993, c. 293, Pt. B, §19 (AMD).]

(c). Settling for an item when the bank receives final settlement; and

(d). [1993, c. 293, Pt. B, §19 (RP).]

(e). Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

[ 1993, c. 293, Pt. B, §19 (AMD) .]

(2). A collecting bank exercises ordinary care under subsection (1) by taking proper action before its midnight deadline following receipt of an item, notice or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

[ 1993, c. 293, Pt. B, §19 (AMD) .]

(3). Subject to subsection (1), paragraph (a), a bank is not liable for the insolvency, neglect, misconduct, mistake or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

[ 1993, c. 293, Pt. B, §19 (AMD) .]

SECTION HISTORY

1993, c. 293, §B19 (AMD).



11 §4-203. Effect of instructions

Subject to Article 3-A concerning conversion of instruments (section 3-1420) and restrictive indorsements (section 3-1206) only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor. [1993, c. 680, Pt. A, §20 (AMD).]

SECTION HISTORY

1993, c. 293, §B20 (AMD). 1993, c. 680, §A20 (AMD).



11 §4-204. Methods of sending and presenting; sending directly to payor bank

(1). A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved and the method generally used by it or others to present those items.

[ 1993, c. 293, Pt. B, §21 (AMD) .]

(2). A collecting bank may send:

(a). An item directly to the payor bank; [1993, c. 293, Pt. B, §21 (AMD).]

(b). An item to a nonbank payor if authorized by its transferor; and [1993, c. 293, Pt. B, §21 (AMD).]

(c). An item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearinghouse rule or the like. [1993, c. 293, Pt. B, §21 (AMD).]

[ 1993, c. 293, Pt. B, §21 (AMD) .]

(3). Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

[ 1993, c. 293, Pt. B, §21 (AMD) .]

SECTION HISTORY

1993, c. 293, §B21 (AMD).



11 §4-205. Depositary bank holder of unindorsed item

If a customer delivers an item to a depositary bank for collection: [1993, c. 293, Pt. B, §22 (NEW).]

(1). The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of section 3-1302, it is a holder in due course; and

[ 1993, c. 293, Pt. B, §22 (RPR) .]

(2). The depositary bank warrants to collecting banks, the payor bank or other payor and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

[ 1993, c. 293, Pt. B, §22 (RPR) .]

SECTION HISTORY

1993, c. 293, §B22 (RPR).



11 §4-206. Transfer between banks

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank. [1993, c. 293, Pt. B, §23 (AMD).]

SECTION HISTORY

1993, c. 293, §B23 (AMD).



11 §4-207. Warranties of customer and collecting bank on transfer or presentment of items; time for claims (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §B24 (RP).



11 §4-207-A. Transfer warranties

(1). A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(a). The warrantor is a person entitled to enforce the item; [1993, c. 293, Pt. B, §25 (NEW).]

(b). All signatures on the item are authentic and authorized; [1993, c. 293, Pt. B, §25 (NEW).]

(c). The item has not been altered; [1993, c. 293, Pt. B, §25 (NEW).]

(d). The item is not subject to a defense or claim in recoupment (section 3-1305, subsection (1)) of any party that can be asserted against the warrantor; [2003, c. 594, §10 (AMD).]

(e). The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and [2003, c. 594, §10 (AMD).]

(f). If the item is a demand draft, creation of the item according to the terms on its face was authorized by the person identified as the drawer. [2003, c. 594, §11 (NEW).]

[ 2003, c. 594, §§10, 11 (AMD) .]

(2). If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item:

(a). According to the terms of the item at the time it was transferred; or [1993, c. 293, Pt. B, §25 (NEW).]

(b). If the transfer was of an incomplete item, according to its terms when completed as stated in sections 3-1115 and 3-1407. [1993, c. 293, Pt. B, §25 (NEW).]

The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor can not disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

[ 1993, c. 293, Pt. B, §25 (NEW) .]

(3). A person to whom the warranties under subsection (1) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

[ 1993, c. 293, Pt. B, §25 (NEW) .]

(4). The warranties stated in subsection (1) can not be disclaimed with respect to checks. Unless notice of a claim for breach of warrant is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

[ 1993, c. 293, Pt. B, §25 (NEW) .]

(5). A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

[ 1993, c. 293, Pt. B, §25 (NEW) .]

(6). If the warranty in subsection (1), paragraph (f) is not given by a transferor or collecting bank under applicable conflict of laws rules, then the warranty is not given to that transferor when that transferor is a transferee nor to any prior collecting bank of that transferee.

[ 2003, c. 594, §12 (NEW) .]

SECTION HISTORY

1993, c. 293, §B25 (NEW). 2003, c. 594, §§10-12 (AMD).



11 §4-207-B. Presentment warranties

(1). If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(a). The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft; [1993, c. 293, Pt. B, §26 (NEW).]

(b). The draft has not been altered; [2003, c. 594, §13 (AMD).]

(c). The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized; and [2003, c. 594, §13 (AMD).]

(d). If the draft is a demand draft, creation of the demand draft according to the terms on its face was authorized by the person identified as the drawer. [2003, c. 594, §13 (NEW).]

[ 2003, c. 594, §13 (AMD) .]

(2). A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft:

(a). Breach of warranty is a defense to the obligation of the acceptor; and [1993, c. 293, Pt. B, §26 (NEW).]

(b). If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection. [1993, c. 293, Pt. B, §26 (NEW).]

[ 1993, c. 293, Pt. B, §26 (NEW) .]

(3). If a drawee asserts a claim for breach of warranty under subsection (1) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under section 3-1404 or 3-1405 or the drawer is precluded under section 3-1406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

[ 1993, c. 293, Pt. B, §26 (NEW) .]

(4). If a dishonored draft is presented for payment to the drawer or an indorser or any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

[ 1993, c. 293, Pt. B, §26 (NEW) .]

(5). The warranties stated in subsections (1) and (4) can not be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

[ 1993, c. 293, Pt. B, §26 (NEW) .]

(6). A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

[ 1993, c. 293, Pt. B, §26 (NEW) .]

(7). A demand draft is a check, as provided in section 3-1104, subsection (6).

[ 2003, c. 594, §14 (NEW) .]

(8). If the warranty in subsection (1), paragraph (d) is not given by a transferor under applicable conflict of laws rules, then the warranty is not given to the transferor when that transferor is a transferee.

[ 2003, c. 594, §14 (NEW) .]

SECTION HISTORY

1993, c. 293, §B26 (NEW). 2003, c. 594, §§13,14 (AMD).



11 §4-207-C. Encoding and retention warranties

(1). A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

[ 1993, c. 293, Pt. B, §27 (NEW) .]

(2). A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

[ 1993, c. 293, Pt. B, §27 (NEW) .]

(3). A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

[ 1993, c. 293, Pt. B, §27 (NEW) .]

SECTION HISTORY

1993, c. 293, §B27 (NEW).



11 §4-208. Security interest of collecting bank in items, accompanying documents and proceeds

(1). A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(a). In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(b). In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given whether or not the credit is drawn upon or there is a right of charge-back; or [1993, c. 293, Pt. B, §28 (AMD).]

(c). If it makes an advance on or against the item.

[ 1993, c. 293, Pt. B, §28 (AMD) .]

(2). If credit for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

[ 1993, c. 293, Pt. B, §28 (AMD) .]

(3). Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9-A, but:

(a). No security agreement is necessary to make the security interest enforceable (section 9-1203, subsection (2), paragraph (c), subparagraph (i)); [2009, c. 324, Pt. B, §24 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(b). No filing is required to perfect the security interest; and

(c). The security interest has priority over conflicting perfected security interests in the item, accompanying documents or proceeds.

[ 2009, c. 324, Pt. B, §24 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

1993, c. 293, §B28 (AMD). 1999, c. 699, §B17 (AMD). 1999, c. 699, §B28 (AFF). 2009, c. 324, Pt. B, §24 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §4-209. When bank gives value for purposes of holder in due course

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of section 3-1302 on what constitutes a holder in due course. [1993, c. 293, Pt. B, §29 (AMD).]

SECTION HISTORY

1993, c. 293, §B29 (AMD).



11 §4-210. Presentment by notice of item not payable by, through or at a bank; liability of drawer or indorser

(1). Unless otherwise instructed, a collecting bank may present an item not payable by, through or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under section 3-1501 by the close of the bank's next banking day after it knows of the requirement.

[ 1993, c. 293, Pt. B, §30 (AMD) .]

(2). If presentment is made by notice and payment, acceptance or request for compliance with a requirement under section 3-1501 is not received by the close of business on the day after maturity or in the case of demand items by the close of business on the 3rd banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

[ 1993, c. 293, Pt. B, §30 (AMD) .]

SECTION HISTORY

1979, c. 541, §A108 (AMD). 1993, c. 293, §B30 (AMD).



11 §4-211. Media of remittance; provisional and final settlement in remittance cases (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §B31 (RP).



11 §4-211-A. Medium and time of settlement by bank

(1). With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearinghouse rules and the like or agreement. In the absence of such prescription:

(a). The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and [1993, c. 293, Pt. B, §32 (NEW).]

(b). The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to section 4-1406, subsection (1) to the person receiving settlement. [1993, c. 293, Pt. B, §32 (NEW).]

[ 1993, c. 293, Pt. B, §32 (NEW) .]

(2). If the tender of settlement is not by a medium authorized by subsection (1) or the time of settlement is not fixed by subsection (1), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

[ 1993, c. 293, Pt. B, §32 (NEW) .]

(3). If settlement for an item is made by cashier's check or teller's check and, before its midnight deadline, the person receiving settlement:

(a). Presents or forwards the check for collection, settlement is final when the check is finally paid; or [1993, c. 293, Pt. B, §32 (NEW).]

(b). Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement. [1993, c. 293, Pt. B, §32 (NEW).]

[ 1993, c. 293, Pt. B, §32 (NEW) .]

(4). If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

[ 1993, c. 293, Pt. B, §32 (NEW) .]

SECTION HISTORY

1993, c. 293, §B32 (NEW).



11 §4-212. Right of charge-back or refund; liability of collecting bank; return of item

(1). If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account or obtain refund from its customer whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

[ RR 1993, c. 1, §30 (COR) .]

(2).

[ 1993, c. 293, Pt. B, §33 (RP) .]

(2-A). A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

[ 1993, c. 293, Pt. B, §33 (NEW) .]

(3). A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (section 4-301).

[ 1993, c. 293, Pt. B, §33 (AMD) .]

(4). The right to charge back is not affected by:

(a). Previous use of a credit given for the item; or [1993, c. 293, Pt. B, §33 (AMD).]

(b). Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable. [1993, c. 293, Pt. B, §33 (AMD).]

[ 1993, c. 293, Pt. B, §33 (AMD) .]

(5). A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

[ 1993, c. 293, Pt. B, §33 (AMD) .]

(6). If credit is given in dollars as the equivalent of the value of an item payable in a foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

[ 1993, c. 293, Pt. B, §33 (AMD) .]

SECTION HISTORY

RR 1993, c. 1, §30 (COR). 1993, c. 293, §B33 (AMD).



11 §4-213. Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal

(1). An item is finally paid by a payor bank when the bank has first done any of the following:

(a). Paid the item in cash; [1993, c. 293, Pt. B, §34 (AMD).]

(b). Settled for the item without having a right to revoke the settlement under statute, clearinghouse rule or agreement; or [1993, c. 293, Pt. B, §34 (AMD).]

(c). [1993, c. 293, Pt. B, §34 (RP).]

(d). Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearinghouse rule or agreement. [1979, c. 541, Pt. A, §109 (AMD).]

[ 1993, c. 293, Pt. B, §34 (AMD) .]

(1-A). If provisional settlement for an item does not become final, the item is not finally paid.

[ 1993, c. 293, Pt. B, §34 (NEW) .]

(2). If provisional settlement for an item between the presenting and payor banks is made through a clearinghouse or by debits and credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

[ 1993, c. 293, Pt. B, §34 (AMD) .]

(3). If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

[ 1993, c. 293, Pt. B, §34 (AMD) .]

(4). Subject to applicable law stating a time for availability of funds and any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(a). If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time; or [1993, c. 293, Pt. B, §34 (AMD).]

(b). If the bank is both the depositary bank and the payor bank and the item is finally paid, at the opening of the bank's 2nd banking day following receipt of the item. [1993, c. 293, Pt. B, §34 (AMD).]

[ 1993, c. 293, Pt. B, §34 (AMD) .]

(5). Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

[ 1993, c. 293, Pt. B, §34 (AMD) .]

SECTION HISTORY

1979, c. 541, §§A109,A110 (AMD). 1993, c. 293, §B34 (AMD).



11 §4-214. Insolvency and preference

(1). If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

[ 1993, c. 293, Pt. B, §35 (AMD) .]

(2). If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(3). If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

[ 1993, c. 293, Pt. B, §35 (AMD) .]

(4). If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

[ 1993, c. 293, Pt. B, §35 (AMD) .]

SECTION HISTORY

1993, c. 293, §B35 (AMD).






Part 3: COLLECTION OF ITEMS: PAYOR BANKS

11 §4-301. Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank

(1). If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement, if, before it has made final payment and before its midnight deadline, it:

(a). Returns the item; or

(b). Sends written notice of dishonor or nonpayment, if the item is unavailable for return. [1993, c. 293, Pt. B, §36 (AMD).]

[ 1993, c. 293, Pt. B, §36 (AMD) .]

(2). If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (1).

[ 1993, c. 293, Pt. B, §36 (AMD) .]

(3). Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(4). An item is returned:

(a). As to an item presented through a clearinghouse, when it is delivered to the presenting or last collecting bank or to the clearinghouse or is sent or delivered in accordance with clearinghouse rules; or [1993, c. 293, Pt. B, §36 (AMD).]

(b). In all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions. [1993, c. 293, Pt. B, §36 (AMD).]

[ 1993, c. 293, Pt. B, §36 (AMD) .]

SECTION HISTORY

1993, c. 293, §B36 (AMD).



11 §4-302. Payor bank's responsibility for late return of item

(1). If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(a). A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or [1993, c. 293, Pt. B, §37 (NEW).]

(b). Any other properly payable item, unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents. [1993, c. 293, Pt. B, §37 (NEW).]

[ 1993, c. 293, Pt. B, §37 (RPR) .]

(2). The liability of a payor bank to pay an item pursuant to subsection (1) is subject to defenses based on breach of a presentment warranty (section 4-207-B) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

[ 1993, c. 293, Pt. B, §37 (RPR) .]

SECTION HISTORY

1993, c. 293, §B37 (RPR).



11 §4-303. When items subject to notice, stop-payment order, legal process or setoff; order in which items may be charged or certified

(1). Any knowledge, notice or stop-payment order received by, legal process served upon or setoff exercised by a payor bank comes too late to terminate, suspend or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(a). The bank accepts or certifies the item; [1993, c. 293, Pt. B, §38 (AMD).]

(b). The bank pays the item in cash; [1993, c. 293, Pt. B, §38 (AMD).]

(c). The bank settles for the item without having a right to revoke the settlement under statute, clearinghouse rule or agreement; [1993, c. 293, Pt. B, §38 (AMD).]

(d). [1993, c. 293, Pt. B, §38 (RP).]

(e). The bank becomes accountable for the amount of the item under section 4-302 dealing with the payor bank's responsibility for late return of items; or [1993, c. 293, Pt. B, §38 (AMD).]

(f). With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check. [1993, c. 293, Pt. B, §38 (NEW).]

[ 1993, c. 293, Pt. B, §38 (AMD) .]

(2). Subject to subsection (1), items may be accepted, paid, certified or charged to the indicated account of its customer in any order.

[ 1993, c. 293, Pt. B, §38 (AMD) .]

SECTION HISTORY

1979, c. 541, §A111 (AMD). 1993, c. 293, §B38 (AMD).






Part 4: RELATIONSHIP BETWEEN PAYOR BANK AND ITS CUSTOMER

11 §4-401. When bank may charge customer's account

(1). A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

[ 1993, c. 293, Pt. B, §39 (AMD) .]

(1-A). A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

[ 1993, c. 293, Pt. B, §39 (NEW) .]

(1-B). A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in section 4-403, subsection (2) for stop-payment orders and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in section 4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under section 4-402.

[ 1993, c. 293, Pt. B, §39 (NEW) .]

(2). A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(a). The original terms of the altered item; or [1993, c. 293, Pt. B, §39 (AMD).]

(b). The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper. [1993, c. 293, Pt. B, §39 (AMD).]

[ 1993, c. 293, Pt. B, §39 (AMD) .]

SECTION HISTORY

1993, c. 293, §B39 (AMD).



11 §4-402. Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account

(1). Except as otherwise provided in this Article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

[ 1993, c. 293, Pt. B, §40 (NEW) .]

(2). A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

[ 1993, c. 293, Pt. B, §40 (NEW) .]

(3). A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

[ 1993, c. 293, Pt. B, §40 (NEW) .]

SECTION HISTORY

1993, c. 293, §B40 (RPR).



11 §4-403. Customer's right to stop payment; burden of proof of loss

(1). A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in section 4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

[ 1993, c. 293, Pt. B, §41 (AMD) .]

(2). A stop-payment order is effective for 6 months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional 6-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

[ 1993, c. 293, Pt. B, §41 (AMD) .]

(3). The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under section 4-402.

[ 1993, c. 293, Pt. B, §41 (AMD) .]

SECTION HISTORY

1993, c. 293, §B41 (AMD).



11 §4-404. Bank not obligated to pay check more than 6 months old

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than 6 months after its date, but it may charge its customer's account for a payment made thereafter in good faith.



11 §4-405. Death or incompetence of customer

(1). A payor or collecting bank's authority to accept, pay or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken, if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

[ 1993, c. 293, Pt. B, §42 (AMD) .]

(2). Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

[ 1993, c. 293, Pt. B, §42 (AMD) .]

SECTION HISTORY

1993, c. 293, §B42 (AMD).



11 §4-406. Customer's duty to discover and report unauthorized signature or alteration

(1).

[ 1993, c. 293, Pt. B, §43 (RP) .]

(1-A). A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount and date of payment.

[ 1993, c. 293, Pt. B, §43 (NEW) .]

(1-B). If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of 7 years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

[ 1993, c. 293, Pt. B, §43 (NEW) .]

(1-C). If a bank sends or makes available a statement of account or items pursuant to subsection (1-A), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

[ RR 1993, c. 1, §31 (COR) .]

(2). If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (1-C), the customer is precluded from asserting against the bank:

(a). The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and [1993, c. 293, Pt. B, §43 (AMD).]

(b). The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank. [1993, c. 293, Pt. B, §43 (AMD).]

[ 1993, c. 293, Pt. B, §43 (AMD) .]

(3). The preclusion under subsection (2) does not apply, if the customer establishes lack of ordinary care on the part of the bank in paying the item(s).

(3-A). If subsection (2) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (1-C) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (2) does not apply.

[ 1993, c. 293, Pt. B, §43 (NEW) .]

(4). Without regard to care or lack of care of either the customer or the bank, a customer, who does not within one year after the statement or items are made available to the customer (subsection (1-A)) discover and report the customer's unauthorized signature on or any alteration on the item, is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under section 4-207-B with respect to the unauthorized signature or alteration to which the preclusion applies.

[ 1993, c. 293, Pt. B, §43 (AMD) .]

(5).

[ 1993, c. 293, Pt. B, §43 (RP) .]

SECTION HISTORY

RR 1993, c. 1, §31 (COR). 1993, c. 293, §B43 (AMD).



11 §4-407. Payor bank's right to subrogation on improper payment

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights: [1993, c. 293, Pt. B, §44 (AMD).]

(1). Of any holder in due course on the item against the drawer or maker;

[ 1993, c. 293, Pt. B, §44 (AMD) .]

(2). Of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3). Of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

SECTION HISTORY

1993, c. 293, §B44 (AMD).






Part 5: COLLECTION OF DOCUMENTARY DRAFTS

11 §4-501. Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact, even though it may have discounted or bought the draft or extended credit available for withdrawal as of right. [1993, c. 293, Pt. B, §45 (AMD).]

SECTION HISTORY

1993, c. 293, §B45 (AMD).



11 §4-502. Presentment of "on arrival" drafts

If a draft or the relevant instructions require presentment "on arrival," "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods. [1993, c. 293, Pt. B, §46 (AMD).]

SECTION HISTORY

1993, c. 293, §B46 (AMD).



11 §4-503. Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need

Unless otherwise instructed and except as provided in Article 5, a bank presenting a documentary draft: [1993, c. 293, Pt. B, §47 (AMD).]

(1). Must deliver the documents to the drawee on acceptance of the draft, if it is payable more than 3 days after presentment; otherwise, only on payment; and

(2). Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instruction from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

[ 1993, c. 293, Pt. B, §47 (AMD) .]

However the presenting bank is under no obligation with respect to goods represented by the documents, except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses. [1993, c. 293, Pt. B, §47 (AMD).]

SECTION HISTORY

1965, c. 306, §13 (AMD). 1993, c. 293, §B47 (AMD).



11 §4-504. Privilege of presenting bank to deal with goods; security interest for expenses

(1). A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell or otherwise deal with the goods in any reasonable manner.

[ 1993, c. 293, Pt. B, §48 (AMD) .]

(2). For its reasonable expenses incurred by action under subsection (1) the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

SECTION HISTORY

1993, c. 293, §B48 (AMD).









Article 4-A: FUNDS TRANSFERS

Part 1: SUBJECT MATTER AND DEFINITIONS

11 §4-1101. Short title

This Article is known and may be cited as the "Uniform Commercial Code - Funds Transfers." [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1102. Subject matter

Except as otherwise provided in section 4-1109, this Article applies to funds transfers defined in section 4-1104. [2013, c. 151, §1 (AMD).]

SECTION HISTORY

1991, c. 812, §2 (NEW). 2013, c. 151, §1 (AMD).



11 §4-1103. Payment order; definitions

(1). In this Article:

(a). "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) The instruction does not state a condition to payment to the beneficiary other than time of payment;

(ii) The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and

(iii) The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds transfer system or communication system for transmittal to the receiving bank; [1991, c. 812, §2 (NEW).]

(b). "Beneficiary" means the person to be paid by the beneficiary's bank; [1991, c. 812, §2 (NEW).]

(c). "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account; [1991, c. 812, §2 (NEW).]

(d). "Receiving bank" means the bank to which the sender's instruction is addressed; and [1991, c. 812, §2 (NEW).]

(e). "Sender" means the person giving the instruction to the receiving bank. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). If an instruction complying with subsection (1), paragraph (a) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

[ 1991, c. 812, §2 (NEW) .]

(3). A payment order is issued when it is sent to the receiving bank.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1104. Funds transfer; definitions

In this Article:

(1). "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order;

[ 1991, c. 812, §2 (NEW) .]

(2). "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank;

[ 1991, c. 812, §2 (NEW) .]

(3). "Originator" means the sender of the first payment order in a funds transfer; and

[ 1991, c. 812, §2 (NEW) .]

(4). "Originator's bank" means:

(a). The receiving bank to which the payment order of the originator is issued if the originator is not a bank; or [1991, c. 812, §2 (NEW).]

(b). The originator if the originator is a bank. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1105. Other definitions

(1). In this Article:

(a). "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account; [1991, c. 812, §2 (NEW).]

(b). "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union and trust company. A branch or separate office of a bank is a separate bank for purposes of this Article; [1991, c. 812, §2 (NEW).]

(c). "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders; [1991, c. 812, §2 (NEW).]

(d). "Funds transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing and transmittal of payment orders and cancellations and amendments of payment orders; [1991, c. 812, §2 (NEW).]

(e). "Funds transfer system" means a wire transfer network, automated clearing house or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed; and [2009, c. 325, Pt. B, §17 (AMD); 2009, c. 325, Pt. B, §27 (AFF).]

(f). [2009, c. 325, Pt. B, §27 (AFF); 2009, c. 325, Pt. B, §18 (RP).]

(g). "Prove" with respect to a fact means to meet the burden of establishing the fact (section 1-1201, subsection (8)). [2009, c. 325, Pt. B, §19 (AMD); 2009, c. 325, Pt. B, §27 (AFF).]

[ 2009, c. 325, Pt. B, §§17-19 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). Other definitions applying to this Article and the sections in which they appear are:

[ 1991, c. 812, §2 (NEW) .]

(3). The following definitions in Article 4 apply to this Article:

[ 1991, c. 812, §2 (NEW) .]

(4). In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW). 2009, c. 325, Pt. B, §§17-19 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §4-1106. Time payment order received

(1). The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in section 1-1202. A receiving bank may fix a cut-off time or times on a funds transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations or amendments, or to different categories of payment orders, cancellations or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds transfer business day or after the appropriate cut-off time on a funds transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds transfer business day.

[ 2009, c. 325, Pt. B, §20 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). If this Article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds transfer business day, the next day that is a funds transfer business day is treated as the date or day stated, unless the contrary is stated in this Article.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW). 2009, c. 325, Pt. B, §20 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §4-1107. Federal reserve regulations and operating circulars

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency. [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1108. Exclusion of consumer transactions governed by federal law (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 812, §2 (NEW). 2013, c. 151, §2 (RP).



11 §4-1109. Relationship to federal Electronic Fund Transfer Act

(1). Except as provided in subsection (2), this Article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978, Title XX, Public Law 95-630, 92 Stat. 3728, 15 United States Code, Section 1693 et seq., as amended.

[ 2013, c. 151, §3 (NEW) .]

(2). This Article applies to a funds transfer that is a remittance transfer as defined in the Electronic Fund Transfer Act of 1978, Title XX, Public Law 95-630, 92 Stat. 3728, 15 United States Code, Section 1693 et seq., as amended, unless the remittance transfer is an electronic fund transfer as defined in the Electronic Fund Transfer Act of 1978, Title XX, Public Law 95-630, 92 Stat. 3728, 15 United States Code, Section 1693 et seq., as amended.

[ 2013, c. 151, §3 (NEW) .]

(3). In a funds transfer to which this Article applies, in the event of an inconsistency between an applicable provision of this Article and an applicable provision of the Electronic Fund Transfer Act of 1978, Title XX, Public Law 95-630, 92 Stat. 3728, 15 United States Code, Section 1693 et seq., as amended, the provision of the Electronic Fund Transfer Act governs to the extent of the inconsistency.

[ 2013, c. 151, §3 (NEW) .]

SECTION HISTORY

2013, c. 151, §3 (NEW).






Part 2: ISSUE AND ACCEPTANCE OF PAYMENT ORDER

11 §4-1201. Security procedure

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of: [1991, c. 812, §2 (NEW).]

(1). Verifying that a payment order or communication amending or cancelling a payment order is that of the customer; or

[ 1991, c. 812, §2 (NEW) .]

(2). Detecting error in the transmission or the content of the payment order or communication.

[ 1991, c. 812, §2 (NEW) .]

A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure. [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1202. Authorized and verified payment orders

(1). A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

[ 1991, c. 812, §2 (NEW) .]

(2). If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if:

(a). The security procedure is a commercially reasonable method of providing security against unauthorized payment orders; and [1991, c. 812, §2 (NEW).]

(b). The bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(3). Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if:

(a). The security procedure was chosen by the customer after the bank offered and the customer refused, a security procedure that was commercially reasonable for that customer; and [1991, c. 812, §2 (NEW).]

(b). The customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(4). The term "sender" in this Article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (1), or it is effective as the order of the customer under subsection (2).

[ 1991, c. 812, §2 (NEW) .]

(5). This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

[ 1991, c. 812, §2 (NEW) .]

(6). Except as provided in this section and in section 4-1203, subsection (1), paragraph (a), rights and obligations arising under this section or section 4-1203 may not be varied by agreement.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1203. Unenforceability of certain verified payment orders

(1). If an accepted payment order is not under section 4-1202, subsection (1) an authorized order of a customer identified as sender but is effective as an order of the customer pursuant to section 4-1202, subsection (2), the following rules apply.

(a). By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order. [1991, c. 812, §2 (NEW).]

(b). The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person:

(i) Entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure or who obtained access to transmitting facilities of the customer; or

(ii) Who obtained from a source controlled by the customer and without authority of the receiving bank information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software or the like. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). This section applies to amendments of payment orders to the same extent it applies to payment orders.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1204. Refund of payment and duty of customer to report with respect to unauthorized payment order

(1). If a receiving bank accepts a payment order issued in the name of its customer as sender that is not authorized and not effective as the order of the customer under section 4-1202 or not enforceable in whole or in part, against the customer under section 4-1203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. The customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

[ 1991, c. 812, §2 (NEW) .]

(2). Reasonable time under subsection (1) may be fixed by agreement as stated in section 1-1302, subsection (2), but the obligation of a receiving bank to refund payment as stated in subsection (1) may not otherwise be varied by agreement.

[ 2009, c. 325, Pt. B, §21 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

SECTION HISTORY

1991, c. 812, §2 (NEW). 2009, c. 325, Pt. B, §21 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §4-1205. Erroneous payment orders

(1). If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order erroneously instructed payment to a beneficiary not intended by the sender, erroneously instructed payment in an amount greater than the amount intended by the sender or was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply.

(a). If the sender proves that the sender or a person acting on behalf of the sender pursuant to section 4-1206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (b) and (c). [1991, c. 812, §2 (NEW).]

(b). If the funds transfer is completed on the basis of a payment order that erroneously instructed payment to a beneficiary not intended by the sender or that was an erroneously transmitted duplicate of a payment order previously sent by the sender, the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution. [1991, c. 812, §2 (NEW).]

(c). If the funds transfer is completed on the basis of a payment order erroneously instructing payment in an amount greater than the amount intended by the sender, the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). If the sender of an erroneous payment order described in subsection (1) is not obliged to pay all or part of the order, and the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

[ 1991, c. 812, §2 (NEW) .]

(3). This section applies to amendments to payment orders to the same extent it applies to payment orders.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1206. Transmission of payment order through funds transfer or other communication system

(1). If a payment order addressed to a receiving bank is transmitted to a funds transfer system or other 3rd-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds transfer system of the Federal Reserve Banks.

[ 1991, c. 812, §2 (NEW) .]

(2). This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1207. Misdescription of beneficiary

(1). Subject to subsection (2), if, in a payment order received by the beneficiary's bank, the name, bank account number or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order can not occur.

[ 1991, c. 812, §2 (NEW) .]

(2). If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply.

(a). Except as otherwise provided in subsection (3), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person. [1991, c. 812, §2 (NEW).]

(b). If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order can not occur. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(3). If a payment order described in subsection (2) is accepted, the originator's payment order described the beneficiary inconsistently by name and number and the beneficiary's bank pays the person identified by number as permitted by subsection (2), paragraph (a), the following rules apply.

(a). If the originator is a bank, the originator is obliged to pay its order. [1991, c. 812, §2 (NEW).]

(b). If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(4). In a case governed by subsection (2), paragraph (a), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows.

(a). If the originator is obliged to pay its payment order as stated in subsection (3), the originator has the right to recover. [1991, c. 812, §2 (NEW).]

(b). If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1208. Misdescription of intermediary bank or beneficiary's bank

(1). This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(a). The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank. [1991, c. 812, §2 (NEW).]

(b). The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(a). If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order. [1991, c. 812, §2 (NEW).]

(b). If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by paragraph (a), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates. [1991, c. 812, §2 (NEW).]

(c). Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person. [1991, c. 812, §2 (NEW).]

(d). If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in section 4-1302, subsection (1), paragraph (a). [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1209. Acceptance of payment order

(1). Subject to subsection (4), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

[ 1991, c. 812, §2 (NEW) .]

(2). Subject to subsections (3) and (4), a beneficiary's bank accepts a payment order at the earliest of the following times:

(a). When the bank pays the beneficiary as stated in section 4-1405, subsection (1) or (2), or notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order; [1991, c. 812, §2 (NEW).]

(b). When the bank receives payment of the entire amount of the sender's order pursuant to section 4-1403, subsection (1), paragraph (a) or (b); or [1991, c. 812, §2 (NEW).]

(c). The opening of the next funds transfer business day of the bank following the payment date of the order if at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within one hour after that time or one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(3). Acceptance of a payment order can not occur before the order is received by the receiving bank. Acceptance does not occur under subsection (2), paragraph (b) or (c) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

[ 1991, c. 812, §2 (NEW) .]

(4). A payment order issued to the originator's bank can not be accepted until the payment date if the bank is the beneficiary's bank or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to section 4-1211, subsection (2), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1210. Rejection of payment order

(1). A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, any means complying with the agreement is reasonable and any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

[ 1991, c. 812, §2 (NEW) .]

(2). This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to section 4-1211, subsection (4) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

[ 1991, c. 812, §2 (NEW) .]

(3). If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

[ 1991, c. 812, §2 (NEW) .]

(4). Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1211. Cancellation and amendment of payment order

(1). A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

[ 1991, c. 812, §2 (NEW) .]

(2). Subject to subsection (1), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

[ 1991, c. 812, §2 (NEW) .]

(3). After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds transfer system rule allows cancellation or amendment without agreement of the bank.

(a). With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made. [1991, c. 812, §2 (NEW).]

(b). With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order or because of a mistake by a sender in the funds transfer that resulted in the issuance of a payment order:

(i) That is a duplicate of a payment order previously issued by the sender;

(ii) That orders payment to a beneficiary not entitled to receive payment from the originator; or

(iii) That orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator.

If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(4). An unaccepted payment order is canceled by operation of law at the close of the 5th funds transfer business day of the receiving bank after the execution date or payment date of the order.

[ 1991, c. 812, §2 (NEW) .]

(5). A canceled payment order can not be accepted. If an accepted payment order is canceled, the acceptance is nullified and a person does not have any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

[ 1991, c. 812, §2 (NEW) .]

(6). Unless otherwise provided in an agreement of the parties or in a funds transfer system rule, if the receiving bank after accepting a payment order agrees to cancellation or amendment of the order by the sender or is bound by a funds transfer system rule allowing cancellation or amendment without the bank's agreement, the sender whether or not cancellation or amendment is effective is liable to the bank for any loss and expenses including reasonable attorney's fees incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

[ 1991, c. 812, §2 (NEW) .]

(7). A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

[ 1991, c. 812, §2 (NEW) .]

(8). A funds transfer system rule is not effective to the extent it conflicts with subsection (3), paragraph (b).

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1212. Liability and duty of receiving bank regarding unaccepted payment order

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article but does not otherwise have any duty to accept a payment order or before acceptance to take any action or refrain from taking action with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in section 4-1209 and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts or of any other party to the funds transfer and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement. [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).






Part 3: EXECUTION OF SENDER'S PAYMENT ORDER BY RECEIVING BANK

11 §4-1301. Execution and execution date

(1). A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but can not be executed.

[ 1991, c. 812, §2 (NEW) .]

(2). "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but can not be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1302. Obligations of receiving bank in execution of payment order

(1). Except as provided in subsections (2) to (4), if the receiving bank accepts a payment order pursuant to section 4-1209, subsection (1), the bank has the following obligations in executing the order.

(a). The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning:

(i) Any intermediary bank or funds-transfer system to be used in carrying out the funds transfer; or

(ii) The means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts. [1991, c. 812, §2 (NEW).]

(b). If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). Unless otherwise instructed, a receiving bank executing a payment order may:

(a). Use any funds transfer system if use of that system is reasonable in the circumstances; and [1991, c. 812, §2 (NEW).]

(b). Issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds transfer system used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction unduly delays completion of the funds transfer. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(3). Unless subsection (1), paragraph (b) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any reasonable means. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any equivalent means.

[ 1991, c. 812, §2 (NEW) .]

(4). Unless instructed by the sender:

(a). The receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges; and [1991, c. 812, §2 (NEW).]

(b). May not instruct a subsequent receiving bank to obtain payment of its charges in the same manner. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1303. Erroneous execution of payment order

(1). A receiving bank that executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order or issues a payment order in execution of the sender's order and then issues a duplicate order is entitled to payment of the amount of the sender's order under section 4-1402, subsection (3) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

[ 1991, c. 812, §2 (NEW) .]

(2). A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under section 4-1402, subsection (3) if that subsection is otherwise satisfied and the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to an instruction of the sender.

[ 1991, c. 812, §2 (NEW) .]

(3). If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1304. Duty of sender to report erroneously executed payment order

If the sender of a payment order that is erroneously executed as stated in section 4-1303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under section 4-1402, subsection (4) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender because the sender failed to perform the duty stated in this section. [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1305. Liability for late or improper execution or failure to execute payment order

(1). If a funds transfer is completed but execution of a payment order by the receiving bank in breach of section 4-1302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (3), additional damages are not recoverable.

[ 1991, c. 812, §2 (NEW) .]

(2). If execution of a payment order by a receiving bank in breach of section 4-1302 results in noncompletion of the funds transfer, failure to use an intermediary bank designated by the originator or issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (1), resulting from the improper execution. Except as provided in subsection (3), additional damages are not recoverable.

[ 1991, c. 812, §2 (NEW) .]

(3). In addition to the amounts payable under subsections (1) and (2), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

[ 1991, c. 812, §2 (NEW) .]

(4). If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank but are not otherwise recoverable.

[ 1991, c. 812, §2 (NEW) .]

(5). Reasonable attorney's fees are recoverable if demand for compensation under subsection (1) or (2) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (4) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (4) is made and refused before an action is brought on the claim.

[ 1991, c. 812, §2 (NEW) .]

(6). Except as stated in this section, the liability of a receiving bank under subsections (1) and (2) may not be varied by agreement.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).






Part 4: PAYMENT

11 §4-1401. Payment date

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but can not be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank. [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1402. Obligation of sender to pay receiving bank

(1). This section is subject to sections 4-1205 and 4-1207.

[ 1991, c. 812, §2 (NEW) .]

(2). With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order but payment is not due until the payment date of the order.

[ 1991, c. 812, §2 (NEW) .]

(3). This subsection is subject to subsection (5) and to section 4-1303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

[ 1991, c. 812, §2 (NEW) .]

(4). If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in sections 4-1204 and 4-1304, interest is payable on the refundable amount from the date of payment.

[ 1991, c. 812, §2 (NEW) .]

(5). If a funds transfer is not completed as stated in subsection (3) and an intermediary bank is obliged to refund payment as stated in subsection (4) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in section 4-1302, subsection (1), paragraph (a), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (4).

[ 1991, c. 812, §2 (NEW) .]

(6). The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (3) or to receive refund under subsection (4) may not be varied by agreement.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1403. Payment by sender to receiving bank

(1). Payment of the sender's obligation under section 4-1402 to pay the receiving bank occurs as follows.

(a). If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds transfer system. [1991, c. 812, §2 (NEW).]

(b). If the sender is a bank and the sender credited an account of the receiving bank with the sender or caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact. [1991, c. 812, §2 (NEW).]

(c). If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). If the sender and receiving bank are members of a funds transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in this subsection has been exercised.

[ 1991, c. 812, §2 (NEW) .]

(3). If 2 banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under section 4-1402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank is set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

[ 1991, c. 812, §2 (NEW) .]

(4). In a case not covered by subsection (1), the time when payment of the sender's obligation under section 4-1402, subsection (2) or subsection (3) occurs is governed by applicable principles of law that determine when an obligation is satisfied.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1404. Obligation of beneficiary's bank to pay and give notice to beneficiary

(1). Subject to section 4-1211, subsection (5), and section 4-1405, subsections (4) and (5), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds transfer business day of the bank, payment is due on the next funds transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

[ 1991, c. 812, §2 (NEW) .]

(2). If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. Other damages are not recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

[ 1991, c. 812, §2 (NEW) .]

(3). The right of a beneficiary to receive payment and damages as stated in subsection (1) may not be varied by agreement or a funds transfer system rule. The right of a beneficiary to be notified as stated in subsection (2) may be varied by agreement of the beneficiary or by a funds transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1405. Payment by beneficiary's bank to beneficiary

(1). If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under section 4-1404, subsection (1) occurs when and to the extent:

(a). The beneficiary is notified of the right to withdraw the credit; [1991, c. 812, §2 (NEW).]

(b). The bank lawfully applies the credit to a debt of the beneficiary; or [1991, c. 812, §2 (NEW).]

(c). Funds with respect to the order are otherwise made available to the beneficiary by the bank. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under section 4-1404, subsection (1) occurs is governed by principles of law that determine when an obligation is satisfied.

[ 1991, c. 812, §2 (NEW) .]

(3). Except as stated in subsections (4) and (5), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

[ 1991, c. 812, §2 (NEW) .]

(4). A funds transfer system rule may provide that payments made to a beneficiary of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to a refund from the beneficiary if:

(a). The rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated; [1991, c. 812, §2 (NEW).]

(b). The beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule; and [1991, c. 812, §2 (NEW).]

(c). The beneficiary's bank did not receive payment of the payment order that it accepted. [1991, c. 812, §2 (NEW).]

If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under section 4-1406.

[ 1991, c. 812, §2 (NEW) .]

(5). This subsection applies to a funds transfer that includes a payment order transmitted over a funds transfer system that nets obligations multilaterally among participants and has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer:

(a). The acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance; [1991, c. 812, §2 (NEW).]

(b). The beneficiary's bank is entitled to recover payment from the beneficiary; [1991, c. 812, §2 (NEW).]

(c). No payment by the originator to the beneficiary occurs under section 4-1406; and [1991, c. 812, §2 (NEW).]

(d). Subject to section 4-1402, subsection (5), each sender in the funds transfer is excused from its obligation to pay its payment order under section 4-1402, subsection (3) because the funds transfer has not been completed. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1406. Payment by originator to beneficiary; discharge of underlying obligation

(1). Subject to section 4-1211, subsection (5) and section 4-1405, subsections (4) and (5), the originator of a funds transfer pays the beneficiary of the originator's payment order at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

[ 1991, c. 812, §2 (NEW) .]

(2). If payment under subsection (1) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless:

(a). The payment under subsection (1) was made by a means prohibited by the contract of the beneficiary with respect to the obligation; [1991, c. 812, §2 (NEW).]

(b). The beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment; [1991, c. 812, §2 (NEW).]

(c). Funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary; and [1991, c. 812, §2 (NEW).]

(d). The beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. [1991, c. 812, §2 (NEW).]

If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under section 4-1404, subsection (1).

[ 1991, c. 812, §2 (NEW) .]

(3). For the purpose of determining whether discharge of an obligation occurs under subsection (2), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless, upon demand by the beneficiary, the originator does not pay the beneficiary the amount of the deducted charges.

[ 1991, c. 812, §2 (NEW) .]

(4). Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).






Part 5: MISCELLANEOUS PROVISIONS

11 §4-1501. Variation by agreement and effect of funds transfer system rule

(1). Except as otherwise provided in this Article, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

[ 1991, c. 812, §2 (NEW) .]

(2). "Funds transfer system rule" means a rule of an association of banks:

(a). Governing transmission of payment orders by means of a funds transfer system of the association or rights and obligations with respect to those orders; or [1991, c. 812, §2 (NEW).]

(b). To the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

Except as otherwise provided in this Article, a funds transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this Article and indirectly affects another party to the funds transfer who does not consent to the rule. A funds transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in sections 4-1404, subsection (3), section 4-1405, subsection (4) and section 4-1507, subsection (3). [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1502. Creditor process served on receiving bank; setoff by beneficiary's bank

(1). As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration or a similar process issued by or on behalf of a creditor or other claimant with respect to an account.

[ 1991, c. 812, §2 (NEW) .]

(2). This subsection applies to the creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order, the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

[ 1991, c. 812, §2 (NEW) .]

(3). If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply.

(a). The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or applied to satisfy creditor process served on the bank with respect to the account. [1991, c. 812, §2 (NEW).]

(b). The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal. [1991, c. 812, §2 (NEW).]

(c). If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(4). Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1503. Injunction or restraining order with respect to funds transfer

For proper cause and in compliance with applicable law, a court may restrain: [1991, c. 812, §2 (NEW).]

(1). A person from issuing a payment order to initiate a funds transfer;

[ 1991, c. 812, §2 (NEW) .]

(2). An originator's bank from executing the payment order of the originator; or

[ 1991, c. 812, §2 (NEW) .]

(3). The beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing those funds.

[ 1991, c. 812, §2 (NEW) .]

A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order or otherwise acting with respect to a funds transfer. [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1504. Order in which items and payment orders may be charged to account; order of withdrawals from account

(1). If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

[ 1991, c. 812, §2 (NEW) .]

(2). In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1505. Preclusion of objection to debit of customer's account

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer. [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1506. Rate of interest

(1). If, under this Article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined:

(a). By agreement of the sender and receiving bank; or [1991, c. 812, §2 (NEW).]

(b). By a funds transfer system rule if the payment order is transmitted through a funds transfer system. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). If the amount of interest is not determined by an agreement or rule as stated in subsection (1), the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable and then multiplying the product by the number of days for which interest is payable. The applicable federal funds rate is the average of the federal funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable, divided by 360. The federal funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1507. Choice of law

(1). The following rules apply unless the affected parties otherwise agree or subsection (3) applies.

(a). The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located. [1991, c. 812, §2 (NEW).]

(b). The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located. [1991, c. 812, §2 (NEW).]

(c). The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). If the parties described in subsection (1), paragraphs (a), (b) and (c) have made an agreement and selected the law of a particular jurisdiction to govern rights and obligations between them, the law of that jurisdiction governs those rights and obligations whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

[ 1991, c. 812, §2 (NEW) .]

(3). A funds transfer system rule may select the law of a particular jurisdiction to govern the rights and obligations:

(a). Between participating banks with respect to payment orders transmitted or processed through the system; or [1991, c. 812, §2 (NEW).]

(b). Of some or all parties to a funds transfer, any part of which is carried out by means of the system. [1991, c. 812, §2 (NEW).]

A choice of law made pursuant to paragraph (a) is binding on participating banks. A choice of law made pursuant to paragraph (b) is binding on the originator, other sender or a receiving bank having notice that the funds transfer system may be used in the funds transfer and notice of the choice of law by the system, when the originator, other sender or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds transfer system may be used in the funds transfer and notice of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

[ 1991, c. 812, §2 (NEW) .]

(4). In the event of inconsistency between an agreement under subsection (2) and a choice-of-law rule under subsection (3), the agreement under subsection (2) prevails.

[ 1991, c. 812, §2 (NEW) .]

(5). If a funds transfer is made by use of more than one funds transfer system and there is inconsistency between the choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).









Article 5: LETTERS OF CREDIT

11 §5-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-102. Scope (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-103. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-104. Formal requirements; signing (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-105. Consideration (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-106. Time and effect of establishment of credit (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-107. Advice of credit; confirmation; error in statement of terms (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §14 (AMD). 1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-108. "Notation credit"; exhaustion of credit (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §15 (AMD). 1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-109. Issuer's obligations to its customer (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-110. Availability of credit in portions; presenter's reservation of lien or claim (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-111. Warranties on transfer and presentment (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-112. Time allowed for honor or rejection; withholding honor or rejection by consent; "presenter" (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-113. Indemnities (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-114. Issuer's duty and privilege to honor; right to reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §1 (AMD). 1987, c. 625, §2 (AMD). 1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-115. Remedy for improper dishonor anticipatory repudiation (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-116. Transfer and assignment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §5 (AMD). 1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-117. Insolvency of bank holding funds for documentary credit (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).






Article 5-A: LETTERS OF CREDIT

11 §5-1101. Short title

This Article may be known and cited as the "Uniform Commercial Code -- Letters of Credit." [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1102. Definitions

(1). As used in this Article, unless the context otherwise indicates, the following terms have the following meanings.

(a). "Adviser" means a person who, at the request of the issuer, a confirmer or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed or amended. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(c). "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(d). "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(e). "Dishonor" of a letter of credit means failure to timely honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(f). "Document" means a written draft or other demand, document of title, investment security, certificate, invoice or other record, statement or representation of fact, law, right or opinion that:

(i) Is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in section 5-1108, subsection (5); and

(ii) Is capable of being examined for compliance with the terms and conditions of the letter of credit. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(g). "Good faith" means honesty in fact in the conduct or transaction concerned. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(h). "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value and unless otherwise provided occurs:

(i) Upon payment;

(ii) If the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(iii) If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(i). "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family or household purposes. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(j). "Letter of credit" means a definite undertaking that satisfies the requirements of section 5-1104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(k). "Nominated person" means a person whom the issuer:

(i) Designates or authorizes to pay, accept, negotiate or otherwise give value under a letter of credit; and

(ii) Undertakes by agreement or custom and practice to reimburse. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(l). "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(m). "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(n). "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(o). "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator and receiver. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). Definitions in other Articles applying to this Article and the sections in which they appear are:

"Accept" or "Acceptance" section 3-1408

"Value" sections 3-1303, 4-211-A. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(3). Article 1 contains certain additional general definitions and principles of construction and interpretation applicable throughout this Article.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1103. Scope

(1). This Article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). The statement of a rule in this Article does not by itself require, imply or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this Article.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). With the exception of this subsection, subsections (1) and (4), section 5-1102, subsection (1), paragraphs (i) and (j), section 5-1106, subsection (4), and section 5-1114, subsection (4), and except to the extent prohibited in section 1-1302 and section 5-1117, subsection (4), the effect of this Article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this Article.

[ 2009, c. 325, Pt. B, §22 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(4). Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF). 2009, c. 325, Pt. B, §22 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §5-1104. Formal requirements

A letter of credit, confirmation, advice, transfer, amendment or cancellation may be issued in any form that is a record and is authenticated by a signature or in accordance with the agreement of the parties or the standard practice referred to in section 5-1108, subsection (5). [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1105. Consideration

Consideration is not required to issue, amend, transfer or cancel a letter of credit, advice or confirmation. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1106. Issuance, amendment, cancellation and duration

(1). A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). A letter of credit that states that it is perpetual expires 5 years after its stated date of issuance or, if none is stated, after the date on which it is issued.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1107. Confirmer, nominated person and adviser

(1). A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation or amendment is enforceable as issued.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment or advice has the rights and obligations of an adviser under subsection (3). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment or advice received by the person who so notifies.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1108. Issuer's rights and obligations

(1). Except as otherwise provided in section 5-1109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (5), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in section 5-1113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear to comply.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). An issuer has a reasonable time after presentation, but not beyond the end of the 7th business day of the issuer after the day of its receipt of documents:

(a). To honor; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). To accept a draft or incur a deferred obligation, if the letter of credit provides for honor to be completed more than 7 business days after presentation; or [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(c). To give notice to the presenter of discrepancies in the presentation. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). Failure to give the notice specified in subsection (2) or to mention fraud, forgery or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor, fraud or forgery as described in section 5-1109, subsection (1) or expiration of the letter of credit before presentation.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(5). An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(6). An issuer is not responsible for:

(a). The performance or nonperformance of the underlying contract, arrangement or transaction; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). An act or omission of others; or [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(c). Observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (5). [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(7). If an undertaking constituting a letter of credit under section 5-1102, subsection (1), paragraph (j) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(8). An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(9). An issuer that has honored a presentation as permitted or required by this Article:

(a). Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). Takes the documents free of claims of the beneficiary or presenter; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(c). Is precluded from asserting a right of recourse on a draft under sections 3-1414 and 3-1415; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(d). Except as otherwise provided in sections 5-1110 and 5-1117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender that are apparent on the face of the presentation; and [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(e). Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1109. Fraud and forgery

(1). If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(a). The issuer shall honor the presentation, if honor is demanded by:

(i) A nominated person who has given value in good faith and without notice of forgery or material fraud;

(ii) A confirmer who has honored its confirmation in good faith;

(iii) A holder in due course of a draft drawn under the letter of credit that was taken after acceptance by the issuer or nominated person; or

(iv) An assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). The issuer, acting in good faith, may honor or dishonor the presentation in any other case. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(a). The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). A beneficiary, issuer or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(c). All of the conditions to entitle a person to the relief under the law of this State have been met; and [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(d). on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (1), paragraph (a). [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1110. Warranties

(1). If its presentation is honored, the beneficiary warrants to:

(a). The issuer, any other person to whom presentation is made and the applicant that there is no fraud or forgery of the kind described in section 5-1109, subsection (1); and [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). The applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). The warranties in subsection (1) are in addition to warranties arising under Articles 3-A, 4, 7-A and 8-A because of the presentation or transfer of documents covered by any of those Articles.

[ 2009, c. 324, Pt. B, §25 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF). 2009, c. 324, Pt. B, §25 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §5-1111. Remedies

(1). If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation, the claimant need not present any document.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). If an adviser or nominated person other than a confirmer breaches an obligation under this Article or an issuer breaches an obligation not covered in subsection (1) or (2), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (1) and (2).

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). An issuer, nominated person or adviser who is found liable under subsection (1), (2) or (3) shall pay interest on the amount owed from the date of wrongful dishonor or other appropriate date.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(5). Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this Article.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(6). Damages that would otherwise be payable by a party for breach of an obligation under this Article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1112. Transfer of letter of credit

(1). Except as otherwise provided in section 5-1113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(a). the transfer would violate applicable law; or [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer that is within the standard practice referred to in section 5-1108, subsection (5) or is otherwise reasonable under the circumstances. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1113. Transfer by operation of law

(1). A successor of a beneficiary may consent to amendments, sign and present documents and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). A successor of a beneficiary may consent to amendments, sign and present documents and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (5), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in section 5-1108, subsection (5) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). Honor of a purported successor's apparently complying presentation under subsection (1) or (2) has the consequences specified in section 5-1108, subsection (9) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of section 5-1109.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(5). An issuer whose rights of reimbursement are not covered by subsection (4) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (2).

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(6). A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1114. Assignment of proceeds

(1). In this section, "proceeds of a letter of credit" means the cash, check, accepted draft or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(5). Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(6). Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a 3rd person affect the rights between the assignee and any person other than the issuer, transferee beneficiary or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1115. Statute of limitations

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the claim for relief or cause of action accrues, whichever occurs later. A claim for relief or cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1116. Choice of law and forum

(1). The liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in section 5-1104 or by a provision in the person's letter of credit, confirmation or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). Unless subsection (1) applies, the liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in this subsection, the liability of an issuer, nominated person or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation or other undertaking is expressly made subject. If this Article would govern the liability of an issuer, nominated person, or adviser under subsection (1) or (2), the relevant undertaking incorporates rules of custom or practice and there is conflict between this article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in section 5-1103, subsection (3).

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). If there is conflict between this Article and Article 3-A, 4, 4-A or 9, this Article governs.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(5). The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (1).

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1117. Subrogation of issuer, applicant and nominated person

(1). An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (1).

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(a). The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(c). The applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (1) and (2) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (3) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense or excuse.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1118. Security interest of issuer or nominated person

(1). An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

[ 1999, c. 699, Pt. B, §18 (NEW); 1999, c. 699, Pt. B, §28 (AFF) .]

(2). So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (1), the security interest continues and is subject to Article 9-A, but:

(a). A security agreement is not necessary to make the security interest enforceable under section 9-1203, subsection (2), paragraph (c); [1999, c. 699, Pt. B, §18 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

(b). If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and [1999, c. 699, Pt. B, §18 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

(c). If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document. [1999, c. 699, Pt. B, §18 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

[ 1999, c. 699, Pt. B, §18 (NEW); 1999, c. 699, Pt. B, §28 (AFF) .]

SECTION HISTORY

1999, c. 699, §B18 (NEW). 1999, c. 699, §B28 (AFF).






Article 6: BULK TRANSFERS

11 §6-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).



11 §6-102. "Bulk transfer"; transfers of equipment; enterprises subject to this Article; bulk transfers subject to this Article (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 719, (AMD). 1991, c. 636, §3 (RP).



11 §6-103. Transfers excepted from this Article (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).



11 §6-104. Schedule of property, list of creditors (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §§15-A (AMD). 1991, c. 636, §3 (RP).



11 §6-105. Notice to creditors (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).



11 §6-106. The notice (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).



11 §6-107. Auction sales; "auctioneer" (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).



11 §6-108. What creditors protected (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).



11 §6-109. Subsequent transfers (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).



11 §6-110. Limitation of actions and levies (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).






Article 7: WAREHOUSE RECEIPTS, BILLS OF LADING AND OTHER DOCUMENTS OF TITLE

Part 1: GENERAL

11 §7-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-102. Definitions and index of definitions (REPEALED)

(REPEALED)

SECTION HISTORY

, c. , Pt. , § (AFF ). 2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP). 2009, c. 325, Pt. B, §23 (AMD). 2009, c. 325, Pt. B, §27 (AFF). 2009, c. 652, Pt. A, §12 (AFF). 2009, c. 652, Pt. A, §11 (RP).



11 §7-103. Relation of Article to treaty, statute, tariff, classification or regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §11 (AMD). 2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-104. Negotiable and nonnegotiable warehouse receipt, bill of lading or other document of title (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-105. Construction against negative implication (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).






Part 2: WAREHOUSE RECEIPTS: SPECIAL PROVISIONS

11 §7-201. Who may issue a warehouse receipt; storage under government bond (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-202. Form of warehouse receipt; essential terms; optional terms (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-203. Liability for nonreceipt or misdescription (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-204. Duty of care; contractual limitation of warehouseman's liability (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-205. Title under warehouse receipt defeated in certain cases (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-206. Termination of storage at warehouseman's option (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 641, §3 (AMD). 2003, c. 20, §T7 (AMD). 2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-207. Goods must be kept separate; fungible goods (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-208. Altered warehouse receipts (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-209. Lien of warehouseman (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-210. Enforcement of warehouseman's lien (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 641, §4 (AMD). 2003, c. 20, §T8 (AMD). 2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).






Part 3: BILLS OF LADING: SPECIAL PROVISIONS

11 §7-301. Liability for nonreceipt or misdescription; "said to contain"; "shipper's load and count"; improper handling (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-302. Through bills of lading and similar documents (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-303. Diversion; reconsignment; change of instructions (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-304. Bills of lading in a set (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-305. Destination bills (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-306. Altered bill of lading (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §16 (AMD). 2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-307. Lien of carrier (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-308. Enforcement of carrier's lien (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-309. Duty of care; contractual limitation of carrier's liability (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).






Part 4: WAREHOUSE RECEIPTS AND BILLS OF LADING: GENERAL OBLIGATIONS

11 §7-401. Irregularities in issue of receipt or bill or conduct of issuer (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-402. Duplicate receipt or bill; overissue (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-403. Obligation of warehouseman or carrier to deliver; excuse (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-404. No liability for good faith delivery pursuant to receipt or bill (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).






Part 5: WAREHOUSE RECEIPTS AND BILLS OF LADING: NEGOTIATION AND TRANSFER

11 §7-501. Form of negotiation and requirements of "due negotiation" (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-502. Rights acquired by due negotiation (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-503. Document of title to goods defeated in certain cases (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §B19 (AMD). 1999, c. 699, §B28 (AFF). 2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-504. Rights acquired in the absence of due negotiations; effect of diversion; seller's stoppage of delivery (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-505. Indorser not a guarantor for other parties (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-506. Delivery without indorsement; right to compel indorsement (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-507. Warranties on negotiation or transfer of receipt or bill (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-508. Warranties of collecting bank as to documents (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-509. Receipt or bill; when adequate compliance with commercial contract (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).






Part 6: WAREHOUSE RECEIPTS AND BILLS OF LADING: MISCELLANEOUS PROVISIONS

11 §7-601. Lost and missing documents (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-602. Attachment of goods covered by a negotiable document (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-603. Conflicting claims; interpleader (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).









Article 7-A: DOCUMENTS OF TITLE

Part 1: GENERAL

11 §7-1101. Short title

This Article may be known and cited as "the Uniform Commercial Code - Documents of Title." [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1102. Definitions and index of definitions

(1). In this Article, unless the context otherwise requires, the following terms have the following meanings.

(a). "Bailee" means a person that by a warehouse receipt, bill of lading or other document of title acknowledges possession of goods and contracts to deliver them. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). "Carrier" means a person that issues a bill of lading. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(e). "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier or other person that in the ordinary course of business issues warehouse receipts or bills of lading. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(f). "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(g). "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(h). "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed or in any other respect the agent or employee violated the issuer's instructions. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(i). "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(j). "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(k). "Sign" means, with present intent to authenticate or adopt a record:

(i) To execute or adopt a tangible symbol; or

(ii) To attach to or logically associate with the record an electronic sound, symbol, or process. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(l). "Shipper" means a person that enters into a contract of transportation with a carrier. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(m). "Warehouse" means a person engaged in the business of storing goods for hire. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Definitions in other Articles applying to this Article and the sections in which they appear are:

(a). "Contract for sale," section 2-106; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). "Lessee in the ordinary course of business," section 2-1103; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). "Receipt" of goods, section 2-103. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1103. Relation of Article to treaty or statute

(1). This Article is subject to any treaty or statute of the United States or regulatory statute of this State to the extent the treaty, statute or regulatory statute is applicable.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). This Article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee or otherwise regulating a bailee's business in respects not specifically treated in this Article. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). This Article modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001, et seq., but does not modify, limit or supersede Section 101(c) of that Act, 15 United States Code, Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 United States Code, Section 7003(b).

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). To the extent there is a conflict between the Uniform Electronic Transactions Act and this Article, this Article governs.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1104. Negotiable and nonnegotiable document of title

(1). Except as otherwise provided in subsection (3), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). A document of title other than one described in subsection (1) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1105. Reissuance in alternative medium

(1). Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(a). The person entitled under the electronic document surrenders control of the document to the issuer; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The tangible document when issued contains a statement that it is issued in substitution for the electronic document. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (1):

(a). The electronic document ceases to have any effect or validity; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(a). The person entitled under the tangible document surrenders possession of the document to the issuer; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The electronic document when issued contains a statement that it is issued in substitution for the tangible document. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (3):

(a). The tangible document ceases to have any effect or validity; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1106. Control of electronic document of title

(1). A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). A system satisfies subsection (1), and a person is deemed to have control of an electronic document of title, if the document is created, stored and assigned in such a manner that:

(a). A single authoritative copy of the document exists that is unique, identifiable and, except as otherwise provided in paragraphs (d), (e) and (f), unalterable; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The authoritative copy identifies the person asserting control as:

(i) The person to which the document was issued; or

(ii) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(e). Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(f). Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).






Part 2: WAREHOUSE RECEIPTS: SPECIAL PROVISIONS

11 §7-1201. Person that may issue a warehouse receipt; storage under bond

(1). A warehouse receipt may be issued by any warehouse.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1202. Form of warehouse receipt; effect of omission

(1). A warehouse receipt need not be in any particular form.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(a). A statement of the location of the warehouse facility where the goods are stored; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The date of issue of the receipt; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). The unique identification code of the receipt; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). A statement whether the goods received will be delivered to the bearer, to a named person or to a named person or its order; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(e). The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(f). A description of the goods or the packages containing them; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(g). The signature of the warehouse or its agent; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(h). If the receipt is issued for goods that the warehouse owns, either solely, jointly or in common with others, a statement of the fact of that ownership; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(i). A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). A warehouse may insert in its receipt any terms that are not contrary to this Title and do not impair its obligation of delivery under section 7-1403 or its duty of care under section 7-1204. Any contrary provision is ineffective.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1203. Liability for nonreceipt or misdescription

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that: [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(1). The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity or condition, or the receipt or description is qualified by "contents, condition and quality unknown," "said to contain" or words of similar import, if the indication is true; or

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). The party or purchaser otherwise has notice of the nonreceipt or misdescription.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1204. Duty of care; contractual limitation of warehouse's liability

(1). A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1205. Title under warehouse receipt defeated in certain cases

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1206. Termination of storage at warehouse's option

(1). A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to section 7-1210.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (1) and section 7-1210, the warehouse may specify in the notice given under subsection (1) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). A warehouse shall deliver the goods to any person entitled to them under this Article upon due demand made at any time before sale or other disposition under this section.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(5). A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1207. Goods must be kept separate; fungible goods

(1). Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1208. Altered warehouse receipts

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1209. Lien of warehouse

(1). A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (1), such as for money advanced and interest. The security interest is governed by Article 9-A.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). A warehouse's lien for charges and expenses under subsection (1) or a security interest under subsection (2) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(a). Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(i) Actual or apparent authority to ship, store or sell;

(ii) Power to obtain delivery under section 7-1403; or

(iii) Power of disposition under section 2-403; section 2-1304, subsection (2); section 2-1305, subsection (2); section 9-1320; or section 9-1321, subsection (3) or other statute or rule of law; or [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). Acquiesce in the procurement by the bailor or its nominee of any document. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (1) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods" means furniture, furnishings or personal effects used by the depositor in a dwelling.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(5). A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1210. Enforcement of warehouse's lien

(1). Except as otherwise provided in subsection (2), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(a). All persons known to claim an interest in the goods must be notified; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). The sale must conform to the terms of the notification; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). The sale must be held at the nearest suitable place to where the goods are held or stored; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(e). After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for 2 weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than 6 conspicuous places in the neighborhood of the proposed sale. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this Article.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). A warehouse may buy at any public sale held pursuant to this section.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(5). A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(6). A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(7). The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(8). If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (1) or (2).

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(9). A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).






Part 3: BILLS OF LADING: SPECIAL PROVISIONS

11 §7-1301. Liability for nonreceipt or misdescription; "said to contain;" "shipper's weight, load, and count;" improper handling

(1). A consignee of a nonnegotiable bill of lading that has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown," "said to contain," "shipper's weight, load and count" or words of similar import, if that indication is true.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). If goods are loaded by the issuer of a bill of lading:

(a). The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). Words such as "shipper's weight, load and count" or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight" or words of similar import are ineffective.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). The issuer of a bill of lading, by including in the bill the words "shipper's weight, load and count" or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(5). A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1302. Through bills of lading and similar documents of title

(1). The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). The issuer of a through bill of lading or other document of title described in subsection (1) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(a). The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment or transcript of judgment; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1303. Diversion; reconsignment; change of instructions

(1). Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(a). The holder of a negotiable bill; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Unless instructions described in subsection (1) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1304. Tangible bills of lading in a set

(1). Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(5). The bailee shall deliver in accordance with Part 4 against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1305. Destination bills

(1). Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to section 7-1105, may procure a substitute bill to be issued at any place designated in the request.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1306. Altered bills of lading

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1307. Lien of carrier

(1). A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). A lien for charges and expenses under subsection (1) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (1) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1308. Enforcement of carrier's lien

(1). A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this Article.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). A carrier may buy at any public sale pursuant to this section.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(5). A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(6). The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(7). A carrier's lien may be enforced pursuant to either subsection (1) or the procedure set forth in section 7-1210, subsection (2).

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(8). A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1309. Duty of care; contractual limitation of carrier's liability

(1). A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods that a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).






Part 4: WAREHOUSE RECEIPTS AND BILLS OF LADING: GENERAL OBLIGATIONS

11 §7-1401. Irregularities in issue of receipt or bill or conduct of issuer

The obligations imposed by this Article on an issuer apply to a document of title even if: [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(1). The document does not comply with the requirements of this Article or of any other statute, rule or regulation regarding its issuance, form or content;

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). The issuer violated laws regulating the conduct of its business;

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). The goods covered by the document were owned by the bailee when the document was issued; or

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1402. Duplicate document of title; overissue

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen or destroyed documents or substitute documents issued pursuant to section 7-1105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1403. Obligation of bailee to deliver; excuse

(1). A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (2) and (3), unless and to the extent that the bailee establishes any of the following:

(a). Delivery of the goods to a person whose receipt was rightful as against the claimant; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). Damage to or delay, loss or destruction of the goods for which the bailee is not liable; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). The exercise by a seller of its right to stop delivery pursuant to section 2-705 or by a lessor of its right to stop delivery pursuant to section 2-1526; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(e). A diversion, reconsignment or other disposition pursuant to section 7-1303; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(f). Release, satisfaction or any other personal defense against the claimant; or [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(g). Any other lawful excuse. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). Unless a person claiming the goods is a person against which the document of title does not confer a right under section 7-1503, subsection (1):

(a). The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1404. No liability for good faith delivery pursuant to document of title

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this Article is not liable for the goods even if: [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(1). The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). The person to which the bailee delivered the goods did not have authority to receive the goods.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).






Part 5: WAREHOUSE RECEIPTS AND BILLS OF LADING: NEGOTIATION AND TRANSFER

11 §7-1501. Form of negotiation and requirements of due negotiation

(1). The following rules apply to a negotiable tangible document of title.

(a). If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). If the document's original terms run to bearer, it is negotiated by delivery alone. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(e). A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). The following rules apply to a negotiable electronic document of title.

(a). If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1502. Rights acquired by due negotiation

(1). Subject to sections 7-1205 and 7-1503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(a). Title to the document; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). Title to the goods; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this Article, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Subject to section 7-1503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(a). The due negotiation or any prior due negotiation constituted a breach of duty; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft or conversion; or [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). A previous sale or other transfer of the goods or document has been made to a 3rd person. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1503. Document of title to goods defeated in certain cases

(1). A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(a). Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(i) Actual or apparent authority to ship, store or sell;

(ii) Power to obtain delivery under section 7-1403; or

(iii) Power of disposition under section 2-403; section 2-1304, subsection (2); section 2-1305, subsection (2); section 9-1320; or section 9-1321, subsection (3) or other statute or rule of law; or [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). Acquiesce in the procurement by the bailor or its nominee of any document. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under section 7-1504 to the same extent as the rights of the issuer or a transferee from the issuer.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Part 4 pursuant to its own bill of lading discharges the carrier's obligation to deliver.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1504. Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery

(1). A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(a). By those creditors of the transferor that could treat the transfer as void under section 2-402 or 2-1308; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). As against the bailee, by good faith dealings of the bailee with the transferor. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading that causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under section 2-705 or a lessor under section 2-1526, subject to the requirements of due notification in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1505. Indorser not guarantor for other parties

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1506. Delivery without indorsement; right to compel indorsement

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1507. Warranties on negotiation or delivery of document of title

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under section 7-1508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that: [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(1). The document is genuine;

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1508. Warranties of collecting bank as to documents of title

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1509. Adequate compliance with commercial contract

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease or the conditions of a letter of credit is determined by Article 2, 2-A or 5. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).






Part 6: WAREHOUSE RECEIPTS AND BILLS OF LADING: MISCELLANEOUS PROVISIONS

11 §7-1601. Lost, stolen or destroyed documents of title

(1). If a document of title is lost, stolen or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney's fees in any action under this subsection.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery that files a notice of claim within one year after the delivery.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1602. Judicial process against goods covered by negotiable document of title

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1603. Conflicting claims; interpleader

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).






Part 7: MISCELLANEOUS PROVISIONS

11 §7-1701. Effective date

This Article takes effect February 15, 2010. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1702. Applicability

This Article applies to a document of title that is issued or a bailment that arises on or after the effective date of this Article. This Article does not apply to a document of title that is issued or a bailment that arises before the effective date of this Article even if the document of title or bailment would be subject to this Article if the document of title had been issued or bailment had arisen on or after the effective date of this Article. This Article does not apply to a right of action that has accrued before the effective date of this Article. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1703. Savings clause

A document of title issued or a bailment that arises before February 15, 2010 and the rights, obligations and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by this Act as if amendment or repeal had not occurred and may be terminated, completed, consummated or enforced under that statute or other rule. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).









Article 8: INVESTMENT SECURITIES

Part 1: SHORT TITLE AND GENERAL MATTERS

11 §8-101. Short title; inconsistency with Uniform Act for Simplification of Fiduciary Security Transfers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-102. Definitions and index of definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 8, (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-103. Issuer's lien (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-104. Effect of overissue; "overissue" (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-105. Certificated securities negotiable; statements and instructions not negotiable; presumptions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-106. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-107. Securities transferable; action for price (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-108. Registration of pledge and release of uncertificated securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).






Part 2: ISSUE-ISSUER

11 §8-201. "Issuer" (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-202. Issuer's responsibility and defenses; notice of defect or defense (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-203. Staleness as notice of defects or defenses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §2 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-204. Effect of issuer's restrictions on transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-205. Effect of unauthorized signature on certificated security or initial transaction statement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-206. Completion or alteration of certificated security or initial transaction statement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-207. Rights and duties of issuer with respect to registered owners and registered pledgees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-208. Effect of signature of authenticating trustee, registrar or transfer agent (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §17 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).






Part 3: TRANSFER

11 §8-301. Rights acquired by purchaser (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §3 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-302. "Bona fide purchaser"; "adverse claim"; title acquired by bona fide purchaser (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-303. "Broker" (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-304. Notice to purchaser of adverse claims (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-305. Staleness as notice of adverse claims (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-306. Warranties on presentment and transfer of certificated securities; warranties of originators of instructions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-307. Effect of delivery without indorsement; right to compel indorsement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-308. Indorsement; instructions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-309. Effect of indorsement without delivery (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-310. Indorsement of certificated security in bearer form (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-311. Effect of unauthorized indorsement or instruction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A112 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-312. Effect of guaranteeing signature, indorsement or instruction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-313. When transfer to purchaser occurs: Financial intermediary as bona fide purchaser; "financial intermediary" (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §18 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-314. Duty to transfer, when completed (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-315. Action against transferee based upon wrongful transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-316. Purchaser's right to requisites for registration of transfer, pledge, or release on books (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-317. Creditors' rights (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-318. No conversion by good faith conduct (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-319. Statute of frauds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-320. Transfer or pledge within central depository system (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-321. Enforceability, attachment, perfection and termination of security interests (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 604, §1 (NEW). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).






Part 4: REGISTRATION

11 §8-401. Duty of issuer to register transfer, pledge, or release (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§14,15 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-402. Assurance that indorsements and instructions are effective (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-403. Issuer's duty as to adverse claims (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §19 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-404. Liability and nonliability for registration (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §20 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-405. Lost, destroyed, and stolen certificated securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-406. Duty of authenticating trustee, transfer agent, or registrar (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-407. Exchangeability of securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (NEW). 1997, c. 429, §B1 (RP).



11 §8-408. Statements of uncertificated securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (NEW). 1997, c. 429, §B1 (RP).









Article 8-A: INVESTMENT SECURITIES

Part 1: SHORT TITLE AND GENERAL MATTERS

11 §8-1101. Short title

This Article may be known and cited as the "Uniform Commercial Code - Investment Securities." [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1102. Definitions

(1). As used in this Article, unless the context otherwise indicates, the following terms have the following meanings.

(a). "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer or deal with the financial asset. [1997, c. 429, Pt. B, §2 (NEW).]

(b). "Bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement. [1997, c. 429, Pt. B, §2 (NEW).]

(c). "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity. [1997, c. 429, Pt. B, §2 (NEW).]

(d). "Certificated security" means a security that is represented by a certificate. [1997, c. 429, Pt. B, §2 (NEW).]

(e). "Clearing corporation" means:

(i) A person that is registered as a "clearing agency" under the federal securities laws;

(ii) A federal reserve bank; or

(iii) Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including adoption of rules, are subject to regulation by a federal or state governmental authority. [1997, c. 429, Pt. B, §2 (NEW).]

(f). "Communicate" means to:

(i) Send a signed writing; or

(ii) Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information. [1997, c. 429, Pt. B, §2 (NEW).]

(g). "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of section 8-1501, subsection (2), paragraph (b) or (c), that person is the entitlement holder. [1997, c. 429, Pt. B, §2 (NEW).]

(h). "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement. [1997, c. 429, Pt. B, §2 (NEW).]

(i). "Financial asset," except as otherwise provided in section 8-1103, means:

(i) A security;

(ii) An obligation of a person or a share, participation or other interest in a person or in property or an enterprise of a person that is, or is of a type, dealt in or traded on financial markets or that is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this Article.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate or a security entitlement. [1997, c. 683, Pt. A, §5 (AMD).]

(j). [2009, c. 325, Pt. B, §27 (AFF); 2009, c. 325, Pt. B, §24 (RP).]

(k). "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring or redeeming the security or granting a power to assign, transfer or redeem it. [1997, c. 429, Pt. B, §2 (NEW).]

(l). "Instruction" means a notification communicated to the issuer of an uncertificated security that directs that the transfer of the security be registered or that the security be redeemed. [1997, c. 429, Pt. B, §2 (NEW).]

(m). "Registered form," as applied to a certificated security, means a form in which:

(i) The security certificate specifies a person entitled to the security; and

(ii) A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer or the security certificate so states. [1997, c. 429, Pt. B, §2 (NEW).]

(n). "Securities intermediary" means:

(i) A clearing corporation; or

(ii) A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity. [1997, c. 429, Pt. B, §2 (NEW).]

(o). "Security," except as otherwise provided in section 8-1103, means an obligation of an issuer or a share, participation or other interest in an issuer or in property or an enterprise of an issuer:

(i) That is represented by a security certificate in bearer or registered form or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) That is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests or obligations; and

(iii) That:

(A) Is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) Is a medium for investment and by its terms expressly provides that it is a security governed by this Article. [1997, c. 429, Pt. B, §2 (NEW).]

(p). "Security certificate" means a certificate representing a security. [1997, c. 429, Pt. B, §2 (NEW).]

(q). "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in Part 5. [1997, c. 429, Pt. B, §2 (NEW).]

(r). "Uncertificated security" means a security that is not represented by a certificate. [1997, c. 429, Pt. B, §2 (NEW).]

[ 2009, c. 325, Pt. B, §24 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). Other definitions applying to this Article and the sections in which they appear are:

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). The characterization of a person, business or transaction for purposes of this Article does not determine the characterization of the person, business or transaction for purposes of any other law, regulation or rule.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW). 1997, c. 683, §A5 (AMD). 2009, c. 325, Pt. B, §24 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §8-1103. Rules for determining whether certain obligations and interests are securities or financial assets

(1). A share or similar equity interest issued by a corporation, business trust, joint stock company or similar entity is a security.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). An investment company security is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered or a face-amount certificate issued by a face-amount certificate company that is so registered. "Investment company security" does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this Article or it is an investment company security. An interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). A writing that is a security certificate is governed by this Article and not by Article 3-A, even though it also meets the requirements of that Article. A negotiable instrument governed by Article 3-A is a financial asset if it is held in a securities account.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(6). A commodity contract, as defined in section 9-1102, subsection (15), is not a security or a financial asset.

[ 1999, c. 699, Pt. B, §20 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(7). A document of title is not a financial asset unless section 8-1102, subsection (1), paragraph (i), subparagraph (iii) applies.

[ 2009, c. 324, Pt. B, §26 (NEW); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW). 1999, c. 699, §B20 (AMD). 1999, c. 699, §B28 (AFF). 2009, c. 324, Pt. B, §26 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §8-1104. Acquisition of security or financial asset or interest in a security or financial asset

(1). A person acquires a security or an interest in a security, under this Article if:

(a). The person is a purchaser to whom a security is delivered pursuant to section 8-1301; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). The person acquires a security entitlement to the security pursuant to section 8-1501. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A person acquires a financial asset, other than a security or an interest in a security, under this Article if the person acquires a security entitlement to the financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5 but is a purchaser of any security, security entitlement or other financial asset held by the securities intermediary only to the extent provided in Section 8-1503.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule or agreement to transfer, deliver, present, surrender, exchange or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (1) or (2).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1105. Notice of adverse claim

(1). A person has notice of an adverse claim if:

(a). The person knows of the adverse claim; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or [1997, c. 429, Pt. B, §2 (NEW).]

(c). The person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). Having knowledge that a financial asset or interest in a financial asset is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. A person who knows that a representative has transferred a financial asset or interest in a financial asset in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(a). One year after a date set for presentment or surrender for redemption or exchange; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). Six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(a). Whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). Filing of a financing statement under Article 9 is not notice of an adverse claim to a financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1106. Control

(1). A purchaser has control of a certificated security in bearer form if the certificated security is delivered to the purchaser.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A purchaser has control of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(a). The certificate is indorsed to the purchaser or in blank by an effective indorsement; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). The certificate is registered in the name of the purchaser upon original issue or registration of transfer by the issuer. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). A purchaser has control of an uncertificated security if:

(a). The uncertificated security is delivered to the purchaser; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). The issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). A purchaser has control of a security entitlement if:

(a). The purchaser becomes the entitlement holder; [1999, c. 699, Pt. B, §21 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

(b). The securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or [1999, c. 699, Pt. B, §21 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

(c). Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser. [1999, c. 699, Pt. B, §21 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

[ 1999, c. 699, Pt. B, §21 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(5). If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(6). A purchaser who has satisfied the requirements of subsection (3) or subsection (4) has control, even if the registered owner in the case of subsection (3) or the entitlement holder in the case of subsection (4) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary or otherwise to deal with the uncertificated security or security entitlement.

[ 1999, c. 699, Pt. B, §21 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(7). An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (3), paragraph (b) or subsection (4), paragraph (b) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW). 1999, c. 699, §B21 (AMD). 1999, c. 699, §B28 (AFF).



11 §8-1107. Whether indorsement, instruction or entitlement order is effective

(1). "Appropriate person" means:

(a). With respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security; [1997, c. 429, Pt. B, §2 (NEW).]

(b). With respect to an instruction, the registered owner of an uncertificated security; [1997, c. 429, Pt. B, §2 (NEW).]

(c). With respect to an entitlement order, the entitlement holder; [1997, c. 429, Pt. B, §2 (NEW).]

(d). If the person designated in paragraph (a), (b) or (c) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or [1997, c. 429, Pt. B, §2 (NEW).]

(e). If the person designated in paragraph (a), (b), or (c) lacks capacity, the designated person's guardian, conservator or other similar representative who has power under other law to transfer the security or financial asset. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). An indorsement, instruction or entitlement order is effective if:

(a). It is made by the appropriate person; [1997, c. 429, Pt. B, §2 (NEW).]

(b). It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under Section 8-1106, subsection (3), paragraph (b) or subsection (4), paragraph (b); or [1997, c. 429, Pt. B, §2 (NEW).]

(c). The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). An indorsement, instruction or entitlement order made by a representative is effective even if:

(a). The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). The representative's action in making the indorsement, instruction or entitlement order or using the proceeds of the transaction is otherwise a breach of duty. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). Effectiveness of an indorsement, instruction or entitlement order is determined as of the date the indorsement, instruction or entitlement order is made, and an indorsement, instruction or entitlement order does not become ineffective by reason of any later change of circumstances.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1108. Warranties in direct holding

(1). A person who transfers a certificated security to a purchaser for value warrants to the purchaser and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser that:

(a). The certificate is genuine and has not been materially altered; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The transferor or indorser does not know of any fact that might impair the validity of the security; [1997, c. 429, Pt. B, §2 (NEW).]

(c). There is no adverse claim to the security; [1997, c. 429, Pt. B, §2 (NEW).]

(d). The transfer does not violate any restriction on transfer; [1997, c. 429, Pt. B, §2 (NEW).]

(e). If the transfer is by indorsement, the indorsement is made by an appropriate person, or, if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and [1997, c. 429, Pt. B, §2 (NEW).]

(f). The transfer is otherwise effective and rightful. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(a). The instruction is made by an appropriate person or, if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The security is valid; [1997, c. 429, Pt. B, §2 (NEW).]

(c). There is no adverse claim to the security; and [1997, c. 429, Pt. B, §2 (NEW).]

(d). At the time the instruction is presented to the issuer:

(i) The purchaser will be entitled to the registration of transfer;

(ii) The transfer will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction;

(iii) The transfer will not violate any restriction on transfer; and

(iv) The requested transfer will otherwise be effective and rightful. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(a). The uncertificated security is valid; [1997, c. 429, Pt. B, §2 (NEW).]

(b). There is no adverse claim to the security; [1997, c. 429, Pt. B, §2 (NEW).]

(c). The transfer does not violate any restriction on transfer; and [1997, c. 429, Pt. B, §2 (NEW).]

(d). The transfer is otherwise effective and rightful. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). A person who indorses a security certificate warrants to the issuer that:

(a). There is no adverse claim to the security; and [1997, c. 429, Pt. B, §2 (NEW).]

(b). The indorsement is effective. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(a). The instruction is effective; and [1997, c. 429, Pt. B, §2 (NEW).]

(b). At the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(6). A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(7). If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(8). A secured party who redelivers a security certificate received or, after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (7).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(9). Except as otherwise provided in subsection (7), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (1) to (6). A broker that delivers a security certificate to its customer or causes its customer to be registered as the owner of an uncertificated security makes to the customer the warranties provided in subsection (1) or (2) and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1109. Warranties in indirect holding

(1). A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(a). The entitlement order is made by an appropriate person or, if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and [1997, c. 429, Pt. B, §2 (NEW).]

(b). There is no adverse claim to the security entitlement. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in section 8-1108, subsection (1) or (2).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in section 8-1108, subsection (1) or (2).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1110. Applicability; choice of law

(1). The local law of the issuer's jurisdiction, as specified in subsection (4), governs:

(a). The validity of a security; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The rights and duties of the issuer with respect to registration of transfer; [1997, c. 429, Pt. B, §2 (NEW).]

(c). The effectiveness of registration of transfer by the issuer; [1997, c. 429, Pt. B, §2 (NEW).]

(d). Whether the issuer owes any duties to an adverse claimant to a security; and [1997, c. 429, Pt. B, §2 (NEW).]

(e). Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). The local law of the securities intermediary's jurisdiction, as specified in subsection (5), governs:

(a). Acquisition of a security entitlement from the securities intermediary; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement; [1997, c. 429, Pt. B, §2 (NEW).]

(c). Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and [1997, c. 429, Pt. B, §2 (NEW).]

(d). Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest in a security entitlement from an entitlement holder. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this State may specify the law of another jurisdiction as the law governing the matters specified in subsection (1), paragraphs (b) to (e).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). The following rules determine a "securities intermediary's jurisdiction" for purposes of this section.

(a). If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this Article or this Title, that jurisdiction is the securities intermediary's jurisdiction. [1999, c. 699, Pt. B, §22 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

(a-1). If paragraph (a) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction. [1999, c. 699, Pt. B, §22 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

(b). If neither paragraph (a) nor (a-1) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction. [1999, c. 699, Pt. B, §22 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

(c). If none of the preceding paragraphs apply, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located. [1999, c. 699, Pt. B, §22 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

(d). If none of the preceding paragraphs apply, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located. [1999, c. 699, Pt. B, §22 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

[ 1999, c. 699, Pt. B, §22 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(6). A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement or by the location of facilities for data processing or other record keeping concerning the account.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW). 1999, c. 699, §B22 (AMD). 1999, c. 699, §B28 (AFF).



11 §8-1111. Clearing corporation rules

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this Act and affects another party who does not consent to the rule. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1112. Creditor's legal process

(1). The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (4). A certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (4).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (4).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). A creditor whose debtor is the owner of a certificated security, uncertificated security or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that can not readily be reached by other legal process.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1113. Statute of frauds inapplicable

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1114. Evidentiary rules concerning certificated securities

(1). The following rules apply in an action on a certificated security against the issuer.

(a). Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted. [1997, c. 429, Pt. B, §2 (NEW).]

(b). If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized. [1997, c. 429, Pt. B, §2 (NEW).]

(c). If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security. [1997, c. 429, Pt. B, §2 (NEW).]

(d). If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1115. Securities intermediary and others not liable to adverse claimant

(1). A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary or broker or other agent or bailee:

(a). Took the action after it had been served with an injunction, restraining order or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order or other legal process; [1997, c. 429, Pt. B, §2 (NEW).]

(b). Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or [1997, c. 429, Pt. B, §2 (NEW).]

(c). In the case of a security certificate that has been stolen, acted with notice of the adverse claim. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1116. Securities intermediary as purchaser for value

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).






Part 2: ISSUE AND ISSUER

11 §8-1201. Issuer

(1). With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(a). Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent or the like, to evidence a share, participation or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate; [1997, c. 429, Pt. B, §2 (NEW).]

(b). Creates a share, participation or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security; [1997, c. 429, Pt. B, §2 (NEW).]

(c). Directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or [1997, c. 429, Pt. B, §2 (NEW).]

(d). Becomes responsible for, or in place of, another person described as an issuer in this section. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1202. Issuer's responsibility and defenses; notice of defect or defense

(1). Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture or document or to a constitution, statute, ordinance, rule, regulation, order or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture or document or in a constitution, statute, ordinance, rule, regulation, order or the like, pursuant to which the security is issued.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). The following rules apply if an issuer asserts that a security is not valid.

(a). A security other than one issued by a government or governmental subdivision, agency or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue. [1997, c. 429, Pt. B, §2 (NEW).]

(b). Paragraph (a) applies to an issuer that is a government or governmental subdivision, agency or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). Except as otherwise provided in Section 8-1205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(6). If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1203. Staleness as notice of defect or defense

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event: [1997, c. 429, Pt. B, §2 (NEW).]

(1). Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange and the purchaser takes the security more than one year after that date; or

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). Is not covered by subsection (1) and the purchaser takes the security more than 2 years after the date set for surrender or presentation or the date on which performance became due.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1204. Effect of issuer's restriction on transfer

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless: [1997, c. 429, Pt. B, §2 (NEW).]

(1). The security is certificated and the restriction is noted conspicuously on the security certificate; or

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). The security is uncertificated and the registered owner has been notified of the restriction.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1205. Effect of unauthorized signature on security certificate

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by: [1997, c. 429, Pt. B, §2 (NEW).]

(1). An authenticating trustee, registrar, transfer agent or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). An employee of the issuer, or of any of the persons listed in subsection (1), entrusted with responsible handling of the security certificate.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1206. Completion or alteration of security certificate

(1). If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(a). Any person may complete it by filling in the blanks as authorized; and [1997, c. 429, Pt. B, §2 (NEW).]

(b). Even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1207. Rights and duties of issuer with respect to registered owners

(1). Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications and otherwise exercise all the rights and powers of an owner.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). This Article does not affect the liability of the registered owner of a security for a call, assessment or the like.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1208. Effect of signature of authenticating trustee, registrar or transfer agent

(1). A person signing a security certificate as authenticating trustee, registrar, transfer agent or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(a). The certificate is genuine; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and [1997, c. 429, Pt. B, §2 (NEW).]

(c). The person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). Unless otherwise agreed, a person signing under subsection (1) does not assume responsibility for the validity of the security in other respects.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1209. Issuer's lien

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1210. Overissue

(1). In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). Except as otherwise provided in subsections (3) and (4), the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue or reissue would result in overissue.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).






Part 3: TRANSFER OF CERTIFICATED AND UNCERTIFICATED SECURITIES

11 §8-1301. Delivery

(1). Delivery of a certificated security to a purchaser occurs when:

(a). The purchaser acquires possession of the security certificate; [1997, c. 429, Pt. B, §2 (NEW).]

(b). Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or [1997, c. 429, Pt. B, §2 (NEW).]

(c). A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is:

(i) Registered in the name of the purchaser;

(ii) Payable to the order of the purchaser; or

(iii) Specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank. [1999, c. 699, Pt. B, §23 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

[ 1999, c. 699, Pt. B, §23 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(2). Delivery of an uncertificated security to a purchaser occurs when:

(a). The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW). 1999, c. 699, §B23 (AMD). 1999, c. 699, §B28 (AFF).



11 §8-1302. Rights of purchaser

(1). Except as otherwise provided in subsections (2) and (3), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

[ 1999, c. 699, Pt. B, §24 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(2). A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW). 1999, c. 699, §B24 (AMD). 1999, c. 699, §B28 (AFF).



11 §8-1303. Protected purchaser

(1). "Protected purchaser" means a purchaser of a certificated or uncertificated security or of an interest in a certificated or uncertificated security who:

(a). Gives value; [1997, c. 429, Pt. B, §2 (NEW).]

(b). Does not have notice of any adverse claim to the security; and [1997, c. 429, Pt. B, §2 (NEW).]

(c). Obtains control of the certificated or uncertificated security. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1304. Indorsement

(1). An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(6). Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in section 8-1108 and not an obligation that the security will be honored by the issuer.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1305. Instruction

(1). If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by section 8-1108 and not an obligation that the security will be honored by the issuer.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1306. Effect of guaranteeing signature, indorsement or instruction

(1). A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(a). The signature was genuine; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The signer was an appropriate person to indorse or, if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and [1997, c. 429, Pt. B, §2 (NEW).]

(c). The signer had legal capacity to sign. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(a). The signature was genuine; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The signer was an appropriate person to originate the instruction or, if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and [1997, c. 429, Pt. B, §2 (NEW).]

(c). The signer had legal capacity to sign. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (2) and also warrants that at the time the instruction is presented to the issuer:

(a). The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and [1997, c. 429, Pt. B, §2 (NEW).]

(b). The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). A guarantor under subsections (1) and (2) or a special guarantor under subsection (3) does not otherwise warrant the rightfulness of the transfer.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (1) and also warrants the rightfulness of the transfer in all respects.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(6). A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (3) and also warrants the rightfulness of the transfer in all respects.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(7). An issuer may not require a special guaranty of signature, a guaranty of indorsement or a guaranty of instruction as a condition to registration of transfer.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(8). The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1307. Purchaser's right to requisites for registration of transfer

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but, if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).






Part 4: REGISTRATION

11 §8-1401. Duty of issuer to register transfer

(1). If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(a). Under the terms of the security, the person seeking registration of transfer is eligible to have the security registered in its name; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person; [1997, c. 429, Pt. B, §2 (NEW).]

(c). Reasonable assurance is given that the indorsement or instruction is genuine and authorized in accordance with section 8-1402; [1997, c. 429, Pt. B, §2 (NEW).]

(d). Any applicable law relating to the collection of taxes has been complied with; [1997, c. 429, Pt. B, §2 (NEW).]

(e). The transfer does not violate any restriction on transfer imposed by the issuer in accordance with section 8-1204; [1997, c. 429, Pt. B, §2 (NEW).]

(f). A demand that the issuer not register transfer has not become effective under section 8-1403, or the issuer has complied with section 8-1403, subsection (2) but no legal process or indemnity bond is obtained as provided in section 8-1403, subsection (4); and [1997, c. 429, Pt. B, §2 (NEW).]

(g). The transfer is in fact rightful or is to a protected purchaser. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1402. Assurance that indorsement or instruction is effective

(1). An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(a). In all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity; [1997, c. 429, Pt. B, §2 (NEW).]

(b). If the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign; [1997, c. 429, Pt. B, §2 (NEW).]

(c). If the indorsement is made or the instruction is originated by a fiduciary pursuant to section 8-1107, subsection (1), paragraph (d) or (e), appropriate evidence of appointment or incumbency; [1997, c. 429, Pt. B, §2 (NEW).]

(d). If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and [1997, c. 429, Pt. B, §2 (NEW).]

(e). If the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). An issuer may elect to require reasonable assurance beyond that specified in this section.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). In this section:

(a). "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable; and [1997, c. 429, Pt. B, §2 (NEW).]

(b). "Appropriate evidence of appointment or incumbency" means:

(i) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer of the court and dated within 60 days before the date of presentation for transfer; or

(ii) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1403. Demand that issuer not register transfer

(1). A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to the person who initiated the demand at the address provided in the demand and the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(a). The certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received; [1997, c. 429, Pt. B, §2 (NEW).]

(b). A demand that the issuer not register transfer had previously been received; and [1997, c. 429, Pt. B, §2 (NEW).]

(c). The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). The period described in subsection (2), paragraph (c) may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(a). Obtain an appropriate restraining order, injunction or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). File with the issuer an indemnity bond sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1404. Wrongful registration

(1). Except as otherwise provided in section 8-1406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it and the transfer was registered:

(a). Pursuant to an ineffective indorsement or instruction; [1997, c. 429, Pt. B, §2 (NEW).]

(b). After a demand that the issuer not register transfer became effective under section 8-1403, subsection (1) and the issuer did not comply with section 8-1403, subsection (2); [1997, c. 429, Pt. B, §2 (NEW).]

(c). After the issuer had been served with an injunction, restraining order or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order or other legal process; or [1997, c. 429, Pt. B, §2 (NEW).]

(d). By an issuer acting in collusion with the wrongdoer. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). An issuer that is liable for wrongful registration of transfer under subsection (1) on demand shall provide the person entitled to the security with a like certificated or uncertificated security and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by section 8-1210.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). Except as otherwise provided in subsection (1) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1405. Replacement of lost, destroyed or wrongfully taken security certificate

(1). If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed or wrongfully taken, the issuer shall issue a new certificate if the owner:

(a). So requests before the issuer has notice that the certificate has been acquired by a protected purchaser; [1997, c. 429, Pt. B, §2 (NEW).]

(b). Files with the issuer a sufficient indemnity bond; and [1997, c. 429, Pt. B, §2 (NEW).]

(c). Satisfies other reasonable requirements imposed by the issuer. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by Section 8-1210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1406. Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate

If a security certificate has been lost, apparently destroyed or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under Section 8-1404 or a claim to a new security certificate under Section 8-1405. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1407. Authenticating trustee, transfer agent and registrar

A person acting as authenticating trustee, transfer agent, registrar or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).






Part 5: SECURITY ENTITLEMENTS

11 §8-1501. Securities account; acquisition of security entitlement from securities intermediary

(1). "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). Except as otherwise provided in subsections (4) and (5), a person acquires a security entitlement if a securities intermediary:

(a). Indicates by book entry that a financial asset has been credited to the person's securities account; [1997, c. 429, Pt. B, §2 (NEW).]

(b). Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or [1997, c. 429, Pt. B, §2 (NEW).]

(c). Becomes obligated under other law, regulation or rule to credit a financial asset to the person's securities account. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). If a condition of subsection (2) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). If a securities intermediary holds a financial asset for another person and the financial asset is registered in the name of, payable to the order of or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). Issuance of a security is not establishment of a security entitlement.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1502. Assertion of adverse claim against entitlement holder

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who acquires a security entitlement under section 8-1501 for value and without notice of the adverse claim. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1503. Property interest of entitlement holder in financial asset held by securities intermediary

(1). To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in section 8-1511.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). An entitlement holder's property interest with respect to a particular financial asset under subsection (1) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). An entitlement holder's property interest with respect to a particular financial asset under subsection (1) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under sections 8-1505 to 8-1508.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). An entitlement holder's property interest with respect to a particular financial asset under subsection (1) may be enforced against a purchaser of the financial asset or interest in the financial asset only if:

(a). Insolvency proceedings have been initiated by or against the securities intermediary; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset; [1997, c. 429, Pt. B, §2 (NEW).]

(c). The securities intermediary violated its obligations under section 8-1504 by transferring the financial asset or interest in the financial asset to the purchaser; and [1997, c. 429, Pt. B, §2 (NEW).]

(d). The purchaser is not protected under subsection (5). The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest in the financial asset, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (1), whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against any purchaser of a financial asset or interest in a financial asset who gives value, obtains control and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under section 8-1504.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1504. Duty of securities intermediary to maintain financial asset

(1). A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (1).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). A securities intermediary satisfies the duty in subsection (1) if:

(a). The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1505. Duty of securities intermediary with respect to payments and distributions

(1). A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(a). The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1506. Duty of securities intermediary to exercise rights as directed by entitlement holder

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if: [1997, c. 429, Pt. B, §2 (NEW).]

(1). The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1507. Duty of securities intermediary to comply with entitlement order

(1). A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(a). The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1508. Duty of securities intermediary to change entitlement holder's position to other form of security holding

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if: [1997, c. 429, Pt. B, §2 (NEW).]

(1). The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1509. Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder

(1). If the substance of a duty imposed upon a securities intermediary by sections 8-1504 to 8-1508 is the subject of other statute, regulation or rule, compliance with that statute, regulation or rule satisfies the duty.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). The obligation of a securities intermediary to perform the duties imposed by sections 8-1504 to 8-1508 is subject to:

(a). Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and [1997, c. 429, Pt. B, §2 (NEW).]

(b). Rights of the securities intermediary under other law, regulation, rule or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). Sections 8-1504 to 8-1508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation or rule.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1510. Rights of purchaser of security entitlement from entitlement holder

(1). In a case not covered by the priority rules in Article 9-A or the rules stated in subsection (3), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who purchases a security entitlement or an interest in a security entitlement from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim and obtains control.

[ 1999, c. 699, Pt. B, §25 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(2). If an adverse claim could not have been asserted against an entitlement holder under section 8-1502, the adverse claim can not be asserted against a person who purchases a security entitlement or an interest in a security entitlement from the entitlement holder.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). In a case not covered by the priority rules in Article 9-A, a purchaser for value of a security entitlement or an interest in a security entitlement who obtains control has priority over a purchaser of a security entitlement or an interest in a security entitlement who does not obtain control. Except as otherwise provided in subsection (4), purchasers who have control rank according to priority in time of:

(a). The purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under section 8-1106, subsection (4), paragraph (a); [1999, c. 699, Pt. B, §25 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

(b). The securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under section 8-1106, subsection (4), paragraph (b); or [1999, c. 699, Pt. B, §25 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

(c). If the purchaser obtained control through another person under section 8-1106, subsection (4), paragraph (c), the time on which priority would be based under this subsection if the other person were the secured party. [1999, c. 699, Pt. B, §25 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

[ 1999, c. 699, Pt. B, §25 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(4). A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

[ 1999, c. 699, Pt. B, §25 (NEW); 1999, c. 699, Pt. B, §28 (AFF) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW). 1999, c. 699, §B25 (AMD). 1999, c. 699, §B28 (AFF).



11 §8-1511. Priority among security interests and entitlement holders

(1). Except as otherwise provided in subsections (2) and (3), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).









Article 9: SECURED TRANSACTIONS; SALE OF ACCOUNTS, CONTRACT RIGHTS AND CHATTEL PAPERS

Part 1: SHORT TITLE, APPLICABILITY AND DEFINITIONS

11 §9-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-102. Policy and scope of Article (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §6 (AMD). 1977, c. 696, §118 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-103. Perfection of security interests in multiple state transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §12 (AMD). 1977, c. 526, §7 (RP). 1977, c. 696, §119 (REEN). 1987, c. 625, §§4,5 (AMD). 1997, c. 429, §§C6-8 (AMD). 1997, c. 429, §C8 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-103-A. Perfection of security interest in multiple state transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §8 (NEW). 1977, c. 696, §120 (RP).



11 §9-104. Transactions excluded from Article (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §§9-12 (AMD). 1977, c. 696, §§121,122 (AMD). 1981, c. 604, §2 (AMD). 1987, c. 449, §1 (AMD). 1987, c. 625, §6 (AMD). 1997, c. 429, §§C9,10 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-105. Definitions and index of definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §21 (AMD). 1977, c. 526, §§13-24 (AMD). 1977, c. 696, §§123-125 (AMD). 1987, c. 625, §7 (AMD). 1997, c. 429, §§C11-14 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-106. Definitions: "Account;" "general intangibles" (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §25 (RPR). 1977, c. 696, §126 (AMD). 1997, c. 429, §C15 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-107. Definitions: "purchase money security interest" (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-108. When after-acquired collateral not security for antecedent debt (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-109. Classification of goods: "consumer goods"; "equipment"; "farm products"; "inventory" (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §22 (AMD). 1979, c. 541, §A113 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-110. Sufficiency of description (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-111. Applicability of bulk transfer laws (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §4 (RP).



11 §9-112. Where collateral is not owned by debtor (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §13 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-113. Security interests arising under Article on sales (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 805, §5 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-114. Consignment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §26 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-115. Investment property (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C16 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-116. Security interest arising in purchase or delivery of financial asset (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C16 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).






Part 2: VALIDITY OF SECURITY AGREEMENT AND RIGHTS OF PARTIES THERETO

11 §9-201. General validity of security agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-202. Title to collateral immaterial (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-203. Attachment and enforceability of security interest; proceeds, formal requisites (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §10 (AMD). 1977, c. 526, §27 (AMD). 1977, c. 696, §127 (RPR). 1987, c. 625, §8 (AMD). 1987, c. 737, §§C16,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1997, c. 429, §C17 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-204. After-acquired property; future advances (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §23 (AMD). 1977, c. 526, §§28-32 (AMD). 1977, c. 696, §128 (RPR). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-205. Use or disposition of collateral without accounting permissible (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §33 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-206. Agreement not to assert defenses against assignee; modification of sales warranties where security agreement exists (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-207. Rights and duties when collateral is in secured party's possession (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §24 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-208. Request for statement of account or list of collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).






Part 3: RIGHTS OF THIRD PARTIES; PERFECTED AND UNPERFECTED SECURITY INTERESTS; RULES OF PRIORITY

11 §9-301. Persons who take priority over unperfected security interests; rights of "lien creditor" (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 389, §1 (AMD). 1977, c. 526, §§34-37 (AMD). 1977, c. 696, §129 (AMD). 1997, c. 429, §C18 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-302. When filing is required to perfect security interest; security interests to which filing provisions of this Article do not apply (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §§38-41 (AMD). 1977, c. 696, §§130-132 (AMD). 1987, c. 625, §9 (AMD). 1991, c. 824, §A17 (AMD). 1993, c. 41, §1 (AMD). 1995, c. 65, §A25 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 429, §§C19-23 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-303. When security interest is perfected; continuity of perfection (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C24 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-304. Perfection of security interest in instruments, documents, proceeds of a written letter of credit and goods covered by documents; perfection by permissive filing; temporary perfection without filing or transfer of possession (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §§42,43 (AMD). 1987, c. 625, §§10-12 (AMD). 1997, c. 429, §C25 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-305. When possession by secured party perfects security interest without filing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §44 (AMD). 1987, c. 625, §13 (AMD). 1997, c. 429, §C26 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-306. "Proceeds"; secured party's rights on disposition of collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §25 (AMD). 1977, c. 526, §§45-50 (AMD). 1977, c. 696, §§133,134 (AMD). 1987, c. 625, §§14,15 (AMD). 1997, c. 429, §§C27-29 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-307. Protection of buyers of goods (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §§26,27 (AMD). 1977, c. 526, §§51,52 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-308. Purchase of chattel paper and instruments (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §53 (RPR). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-309. Protection of purchasers of instruments, documents and securities (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §28 (AMD). 1987, c. 625, §16 (AMD). 1997, c. 429, §C30 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-310. Priority of certain liens arising by operation of law (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-311. Alienability of debtor's rights: judicial process (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-312. Priorities among conflicting security interests in the same collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 389, §2 (AMD). 1977, c. 526, §§54-64 (AMD). 1977, c. 696, §§135-140 (AMD). 1987, c. 625, §17 (AMD). 1997, c. 429, §§C31,32 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-313. Priority of security interests in fixtures (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §29 (AMD). 1977, c. 526, §§65-72 (AMD). 1977, c. 696, §141 (RPR). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-314. Accessions (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-315. Priority when goods are commingled or processed (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-316. Priority subject to subordination (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-317. Secured party not obligated on contract of debtor (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-318. Defenses against assignee; modification of contract after notification of assignment; term prohibiting assignment ineffective; indentification and proof of assignment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §§73-75 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).






Part 4: FILING

11 §9-401. Place of filing; erroneous filing; removal of collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 302, §1 (AMD). 1975, c. 269, §§1,2 (AMD). 1975, c. 770, §60 (AMD). 1977, c. 526, §76 (RP). 1977, c. 696, §142 (REEN). 1985, c. 824, §2 (AMD). 1987, c. 27, §2 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-401-A. Place of filing; erroneous filing; removal of collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §77 (NEW). 1977, c. 696, §143 (RP).



11 §9-402. Formal requisites of financing statements; amendments; mortgages as financing statements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §§78-82 (AMD). 1977, c. 696, §§144-147 (AMD). 1977, c. 702, §1 (AMD). 1993, c. 642, §40 (AMD). 1995, c. 462, §A28 (AMD). 1995, c. 462, §§A29,87,88 (AFF). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-403. What constitutes filing; duration of filing; effect of lapsed filing; duties of filing officer (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §4 (AMD). 1969, c. 225, §3 (AMD). 1969, c. 582, §2 (AMD). 1977, c. 526, §§83-86 (AMD). 1977, c. 696, §§148,149 (AMD). 1981, c. 279, §1 (AMD). 1989, c. 501, §L5 (AMD). 1993, c. 410, §M2 (AMD). 1993, c. 560, §1 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-404. Termination statement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 225, §§4,5 (AMD). 1969, c. 421, §2 (AMD). 1969, c. 582, §§3,4 (AMD). 1971, c. 544, §28 (AMD). 1977, c. 526, §87 (AMD). 1981, c. 279, §2 (AMD). 1989, c. 875, §§E8,9 (AMD). 1993, c. 410, §M3 (AMD). 1993, c. 560, §2 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-405. Assignment of security interest; duties of filing officer; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 225, §§6,7 (AMD). 1969, c. 582, §5 (AMD). 1971, c. 11, (AMD). 1977, c. 526, §§88-91 (AMD). 1977, c. 696, §§150,151 (AMD). 1981, c. 279, §3 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-406. Release of collateral; duties of filing officer; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 225, §8 (AMD). 1977, c. 526, §§92,93 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-407. Information from filing officer (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 302, §2 (AMD). 1977, c. 90, (AMD). 1977, c. 526, §94 (AMD). 1977, c. 696, §152 (AMD). 1977, c. 702, §2 (AMD). 1981, c. 279, §4 (AMD). 1989, c. 501, §L6 (AMD). 1989, c. 600, §§A20-22 (AMD). 1989, c. 600, §§A21,A22 (AMD). 1993, c. 616, §3 (AMD). 1995, c. 458, §1 (AMD). 1995, c. 625, §A18 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-408. Financing statements covering consigned or leased goods (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §95 (RP). 1977, c. 696, §153 (REEN). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-408-A. Financing statements covering consigned or leased goods (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §96 (NEW). 1977, c. 696, §154 (RP).



11 §9-409. Expedited service (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 465, §13 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-410. Access to Secretary of State's database (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 465, §13 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-411. Publications (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §19 (COR). 1991, c. 465, §13 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-412. Federal tax liens (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 465, §13 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-413. Powers of the Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 780, §U3 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).






Part 5: DEFAULT

11 §9-501. Default; procedure when security agreement covers both real and personal property (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §97 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-502. Collection rights of secured party (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §98 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-503. Secured party's right to take possession after default (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-504. Secured party's right to dispose of collateral after default; effect of disposition (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §§29-A (AMD). 1977, c. 526, §§99-101 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-505. Compulsory disposition of collateral; acceptance of the collateral as discharge of obligation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §102 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-506. Debtor's right to redeem collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-507. Secured party's liability for failure to comply with this part (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).









Article 9-A: TRANSACTIONS

Part 1: GENERAL PROVISIONS

Subpart 1: SHORT TITLE, DEFINITIONS AND GENERAL CONCEPTS

11 §9-1101. Short title

This Article may be cited as "Uniform Commercial Code-Secured Transactions." [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1102. Definitions and index of definitions

As used in this Article, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). "Account," except as used in "account for," means a right to payment of a monetary obligation, whether or not earned by performance:

(a). For property that has been or is to be sold, leased, licensed, assigned or otherwise disposed of; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). For services rendered or to be rendered; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). For a policy of insurance issued or to be issued; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). For a secondary obligation incurred or to be incurred; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). For energy provided or to be provided; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). For the use or hire of a vessel under a charter or other contract; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(g). Arising out of the use of a credit or charge card or information contained on or for use with the card; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(h). As winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state or person licensed or authorized to operate the game by a state or governmental unit of a state. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

"Account" includes health-care-insurance receivables. "Account" does not include: rights to payment evidenced by chattel paper or an instrument; commercial tort claims; deposit accounts; investment property; letter-of-credit rights or letters of credit; or rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). "Account debtor" means a person obligated on an account, chattel paper or general intangible. "Account debtor" does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). "Accounting," except as used in "accounting for," means a record:

(a). Authenticated by a secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Identifying the components of the obligations in reasonable detail. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). "Agricultural lien" means an interest, other than a security interest, in farm products:

(a). That secures payment or performance of an obligation for:

(i) Goods or services furnished in connection with a debtor's farming operation; or

(ii) Rent on real property leased by a debtor in connection with its farming operation; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). That is created by statute in favor of a person that:

(i) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) Leased real property to a debtor in connection with the debtor's farming operation; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Whose effectiveness does not depend on the person's possession of the personal property. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). "As-extracted collateral" means:

(a). Oil, gas or other minerals that are subject to a security interest that:

(i) Is created by a debtor having an interest in the minerals before extraction; and

(ii) Attaches to the minerals as extracted; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Accounts arising out of the sale at the wellhead or minehead of oil, gas or other minerals in which the debtor had an interest before extraction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). "Authenticate" means:

(a). To sign; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). With present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol or process. [RR 2013, c. 1, §21 (COR).]

[ RR 2013, c. 1, §21 (COR) .]

(8). "Bank" means an organization that is engaged in the business of banking. "Bank" includes savings banks, savings and loan associations, credit unions and trust companies. "Bank" also includes any financial institution organized under Title 9-B or any successor title.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). "Cash proceeds" means proceeds that are money, checks, deposit accounts or the like.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(10). "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. "Certificate of title" includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificate of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

[ 2013, c. 317, Pt. A, §2 (AMD) .]

(11). "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods or a lease of specific goods and license of software used in the goods. In this subsection, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. "Chattel paper" does not include:

(a). Charters or other contracts involving the use or hire of a vessel; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(12). "Collateral" means the property subject to a security interest or agricultural lien. "Collateral" includes:

(a). Proceeds to which a security interest attaches; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Accounts, chattel paper, payment intangibles and promissory notes that have been sold; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Goods that are the subject of a consignment. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(13). "Commercial tort claim" means a claim arising in tort with respect to which:

(a). The claimant is an organization; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The claimant is an individual and the claim:

(i) Arose in the course of the claimant's business or profession; and

(ii) Does not include damages arising out of personal injury to or the death of an individual. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(14). "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(15). "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option or another contract if the contract or option is:

(a). Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Traded on a foreign commodity board of trade, exchange or market and is carried on the books of a commodity intermediary for a commodity customer. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(16). "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(17). "Commodity intermediary" means a person that:

(a). Is registered as a futures commission merchant under federal commodities law; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(18). "Communicate" means:

(a). To send a written or other tangible record; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To transmit a record by any means agreed upon by the persons sending and receiving the record; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(19). "Consignee" means a merchant to which goods are delivered in a consignment.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(20). "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(a). The merchant:

(i) Deals in goods of that kind under a name other than the name of the person making delivery;

(ii) Is not an auctioneer; and

(iii) Is not generally known by its creditors to be substantially engaged in selling the goods of others; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). With respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The goods are not consumer goods immediately before delivery; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The transaction does not create a security interest that secures an obligation. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(21). "Consignor" means a person that delivers goods to a consignee in a consignment.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(22). "Consumer debtor" means a debtor in a consumer transaction.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(23). "Consumer goods" means goods that are used or bought for use primarily for personal, family or household purposes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(24). "Consumer-goods transaction" means a consumer transaction in which:

(a). An individual incurs an obligation primarily for personal, family or household purposes; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A security interest in consumer goods secures the obligation. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(25). "Consumer obligor" means an obligor who is an individual who incurred the obligation as part of a transaction entered into primarily for personal, family or household purposes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(26). "Consumer transaction" means a transaction in which:

(a). An individual incurs an obligation primarily for personal, family or household purposes; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A security interest secures the obligation; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The collateral is held or acquired primarily for personal, family or household purposes. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

"Consumer transaction" includes consumer-goods transactions.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(27). "Continuation statement" means an amendment of a financing statement that:

(a). Identifies by its file number the initial financing statement to which it relates; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(28). "Debtor" means:

(a). A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A seller of accounts, chattel paper, payment intangibles or promissory notes; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A consignee. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(29). "Deposit account" means a demand, time, savings, passbook or similar account maintained with a bank. "Deposit account" does not include investment property or accounts evidenced by an instrument.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(30). "Document" means a document of title or a receipt of the type described in section 7-1201, subsection (2).

[ 2009, c. 324, Pt. B, §27 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(31). "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(32). "Encumbrance" means a right, other than an ownership interest, in real property. "Encumbrance" includes mortgages and other liens on real property.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(33). "Equipment" means goods other than inventory, farm products or consumer goods.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(34). "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and that are:

(a). Crops grown, growing or to be grown, including:

(i) Crops produced on trees, vines and bushes; and

(ii) Aquatic goods produced in aquacultural operations; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Livestock, born or unborn, including aquatic goods produced in aquacultural operations; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Supplies used or produced in a farming operation; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Products of crops or livestock in their unmanufactured states. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(35). "Farming operation" means raising, cultivating, propagating, fattening, grazing or any other farming, livestock or aquacultural operation.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(36). "File number" means the number assigned to an initial financing statement pursuant to section 9-1519, subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(37). "Filing office" means an office designated in section 9-1501 as the place to file a financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(38). "Filing-office rule" means a rule adopted pursuant to section 9-1526.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(39). "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(40). "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying section 9-1502, subsections (1) and (2). "Fixture filing" includes the filing of a financing statement covering goods of a transmitting utility that are or are to become fixtures.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(41). "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(42). "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas or other minerals before extraction. "General intangible" includes payment intangibles and software.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(43).

[ 2009, c. 325, Pt. B, §27 (AFF); 2009, c. 325, Pt. B, §25 (RP) .]

(44). "Goods" means all things that are movable when a security interest attaches. "Goods" includes:

(a). Fixtures; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Standing timber that is to be cut and removed under a conveyance or contract for sale; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The unborn young of animals; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Crops grown, growing or to be grown, even if the crops are produced on trees, vines or bushes; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). Manufactured homes. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

"Goods" also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if the program is associated with the goods in such a manner that it customarily is considered part of the goods; or by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods.

"Goods" does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. "Goods" also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas or other minerals before extraction.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(45). "Governmental unit" means a subdivision, agency, department, county, parish, municipality or other unit of the government of the United States, a state or a foreign country. "Governmental unit" includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(46). "Health-care-insurance receivable" means an interest in or claim under a policy of insurance that is a right to payment of a monetary obligation for health-care goods or services provided or to be provided.

[ 2013, c. 317, Pt. A, §3 (AMD) .]

(47). "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease and is of a type that in the ordinary course of business is transferred by delivery with any necessary indorsement or assignment. "Instrument" does not include:

(a). Investment property; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Letters of credit; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(48). "Inventory" means goods, other than farm products, that:

(a). Are leased by a person as lessor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Are held by a person for sale or lease or to be furnished under a contract of service; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Are furnished by a person under a contract of service; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Consist of raw materials, work in process or materials used or consumed in a business. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(49). "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract or commodity account.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(50). "Jurisdiction of organization," with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

[ 2013, c. 317, Pt. A, §4 (AMD) .]

(51). "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. "Letter-of-credit right" does not include the right of a beneficiary to demand payment or performance under a letter of credit.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(52). "Lien creditor" means:

(a). A creditor that has acquired a lien on the property involved by attachment, levy or the like; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). An assignee for benefit of creditors from the time of assignment; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A trustee in bankruptcy from the date of the filing of the petition; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A receiver in equity from the time of appointment. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(53). "Manufactured home" means a structure, transportable in one or more sections, that, in the traveling mode, is 8 body feet or more in width or 40 body feet or more in length or, when erected on site, is 320 or more square feet and that is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities. "Manufactured home" includes the plumbing, heating, air-conditioning and electrical systems contained in the structure. "Manufactured home" includes any structure that meets all of the requirements of this subsection except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under 42 United States Code.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(54). "Manufactured-home transaction" means a secured transaction:

(a). That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(55). "Mortgage" means a consensual interest in real property, including fixtures, that secures payment or performance of an obligation.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(56). "New debtor" means a person that becomes bound as debtor under section 9-1203, subsection (4) by a security agreement previously entered into by another person.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(57). "New value" means:

(a). Money; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Money's worth in property, services or new credit; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Release by a transferee of an interest in property previously transferred to the transferee. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

"New value" does not include an obligation substituted for another obligation.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(58). "Noncash proceeds" means proceeds other than cash proceeds.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(59). "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral:

(a). Owes payment or other performance of the obligation; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Has provided property other than the collateral to secure payment or other performance of the obligation; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Is otherwise accountable in whole or in part for payment or other performance of the obligation. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

"Obligor" does not include issuers or nominated persons under a letter of credit.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(60). "Original debtor," except as used in section 9-1310, subsection (3), means a person that as debtor entered into a security agreement to which a new debtor has become bound under section 9-1203, subsection (4).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(61). "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(62). "Person related to," with respect to an individual, means:

(a). The spouse of the individual; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A brother, brother-in-law, sister or sister-in-law of the individual; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). An ancestor or lineal descendant of the individual or of the individual's spouse; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(63). "Person related to," with respect to an organization, means:

(a). A person directly or indirectly controlling, controlled by or under common control with the organization; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). An officer or director of, or a person performing similar functions with respect to, the organization; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). An officer or director of, or a person performing similar functions with respect to, a person described in paragraph (a); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The spouse of an individual described in paragraph (a), (b) or (c); or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). An individual who is related by blood or marriage to an individual described in paragraph (a), (b), (c) or (d) and shares the same home with the individual. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(64). "Proceeds" means the following property:

(a). Whatever is acquired upon the sale, lease, license, exchange or other disposition of collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Whatever is collected on or distributed on account of collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Rights arising out of collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). To the extent of the value of collateral, claims arising out of the loss, nonconformity or interference with the use of, defects or infringement of rights in or damage to the collateral; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in or damage to the collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(64-A). "Production money crops" means crops that secure a production-money obligation incurred with respect to the production of those crops.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(64-B). "Production-money obligation" means an obligation of an obligor incurred for new value given to enable the debtor to produce crops if the value is in fact used for the production of the crops.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(64-C). "Production of crops" includes tilling and otherwise preparing land or other growth medium for growing, planting, cultivating, fertilizing, irrigating, harvesting and gathering crops and protecting them from damage or disease.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(65). "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(66). "Proposal" means a record authenticated by a secured party that includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to sections 9-1620, 9-1621 and 9-1622.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(67). "Public-finance transaction" means a secured transaction in connection with which:

(a). Debt securities are issued; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). All or a portion of the securities issued have an initial stated maturity of at least 20 years; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The debtor, obligor, secured party, account debtor or other person obligated on collateral, the assignor or assignee of a secured obligation or the assignor or assignee of a security interest is a state or a governmental unit of a state. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(67-A). "Public organic record" means a record that is available to the public for inspection and is:

(a). A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States that amends or restates the initial record; [2013, c. 317, Pt. A, §5 (NEW).]

(b). An organic record of a business trust consisting of the record initially filed with a state and any record filed with the state that amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or [2013, c. 317, Pt. A, §5 (NEW).]

(c). A record consisting of legislation enacted by the legislature of a state or the Congress of the United States that forms or organizes an organization, any record amending the legislation and any record filed with or issued by the state or the United States that amends or restates the name of the organization. [2013, c. 317, Pt. A, §5 (NEW).]

[ 2013, c. 317, Pt. A, §5 (NEW) .]

(68). "Pursuant to commitment," with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(69). "Record," except as used in "for record," "of record," "record or legal title" and "record owner," means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(70). "Registered organization" means an organization formed or organized solely under the law of a single state or of the United States by the filing of a public organic record with, the issuance of a public organic record by or the enactment of legislation by the state or the United States. "Registered organization" includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state.

[ 2013, c. 317, Pt. A, §6 (AMD) .]

(71). "Secondary obligor" means an obligor to the extent that:

(a). The obligor's obligation is secondary; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor or property of either. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(72). "Secured party" means:

(a). A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A person that holds an agricultural lien; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A consignor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A person to which accounts, chattel paper, payment intangibles or promissory notes have been sold; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). A trustee, indenture trustee, agent, collateral agent or other representative in whose favor a security interest or agricultural lien is created or provided for; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). A person that holds a security interest arising under section 2-401, 2-505, 2-711, subsection (3), 2-1508, subsection (5), 4-210, or 5-118. [2013, c. 317, Pt. A, §7 (AMD).]

[ 2013, c. 317, Pt. A, §7 (AMD) .]

(73). "Security agreement" means an agreement that creates or provides for a security interest.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(74). "Send," in connection with a record or notification, means:

(a). To deposit in the mail, deliver for transmission or transmit by any other usual means of communication, with postage or cost of transmission provided, addressed to any address reasonable under the circumstances; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To cause to be received within the time that it would have been received if properly sent under paragraph (a). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(75). "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. "Software" does not include a computer program that is included in the definition of goods.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(76). "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(77). "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument or investment property.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(78). "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(79). "Termination statement" means an amendment of a financing statement that:

(a). Identifies, by its file number, the initial financing statement to which it relates; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Indicates either that it is a termination statement or that the identified financing statement is no longer effective. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(80). "Transmitting utility" means a person primarily engaged in the business of:

(a). Operating a railroad, subway, street railway or trolley bus; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Transmitting communications electrically, electromagnetically or by light; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Transmitting goods by pipeline or sewer; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Transmitting or producing and transmitting electricity, steam, gas or water.

"Control" as provided in section 7-1106 and the following definitions in other Articles apply to this Article:

[ 2013, c. 317, Pt. A, §8 (AMD) .]

Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §§27, 28 (AMD). 2009, c. 324, Pt. B, §48 (AFF). 2009, c. 325, Pt. B, §25 (AMD). 2009, c. 325, Pt. B, §27 (AFF). RR 2013, c. 1, §21 (COR). 2013, c. 317, Pt. A, §§1-8 (AMD).



11 §9-1103. Purchase-money security interest; application of payments; burden of establishing

(1). As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

(a). "Purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). "Purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A security interest in goods is a purchase-money security interest:

(a). To the extent that the goods are purchase-money collateral with respect to that security interest; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(a). The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The debtor acquired its interest in the software for the principal purpose of using the software in the goods. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(a). In accordance with any reasonable method of application to which the parties agree; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). In the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(i) To obligations that are not secured; and

(ii) If more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(a). The purchase-money collateral also secures an obligation that is not a purchase-money obligation; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Collateral that is not purchase-money collateral also secures the purchase-money obligation; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The purchase-money obligation has been renewed, refinanced, consolidated or restructured. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). The limitation of the rules in subsections (5), (6) and (7) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1103-A. Production-money crops; production-money obligation; production-money security interest; burden of establishing

(1). A security interest in crops is a production-money security interest to the extent that the crops are production-money crops.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If the extent to which a security interest is a production-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(a). In accordance with any reasonable method of application to which the parties agree; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). In the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(i) To obligations that are not secured; and

(ii) If more than one obligation is secured, to obligations secured by production-money security interests in the order in which those obligations were incurred. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A production-money security interest does not lose its status as such, even if:

(a). The production-money crops also secure an obligation that is not a production-money obligation; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Collateral that is not production-money crops also secures the production-money obligation; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The production-money obligation has been renewed, refinanced or restructured. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A secured party claiming a production-money security interest has the burden of establishing the extent to which the security interest is a production-money security interest.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1104. Control of deposit account

(1). A secured party has control of a deposit account if:

(a). The secured party is the bank with which the deposit account is maintained; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The debtor, secured party and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The secured party becomes the bank's customer with respect to the deposit account. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A secured party that has satisfied subsection (1) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

[ 2001, c. 286, §1 (AMD) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §1 (AMD).



11 §9-1105. Control of electronic chattel paper

A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned. A system satisfies this section if the record or records comprising the chattel paper are created, stored and assigned in such a manner that: [2013, c. 317, Pt. A, §9 (AMD).]

(1). A single authoritative copy of the record or records exists that is unique, identifiable and, except as otherwise provided in subsections (4), (5) and (6), unalterable;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The authoritative copy identifies the secured party as the assignee of the record or records;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

[ 2013, c. 317, Pt. A, §10 (AMD) .]

(5). Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

[ 2013, c. 317, Pt. A, §11 (AMD) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §§9-11 (AMD).



11 §9-1106. Control of investment property

(1). A person has control of a certificated security, uncertificated security or security entitlement as provided in section 8-1106.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A secured party has control of a commodity contract if:

(a). The secured party is the commodity intermediary with which the commodity contract is carried; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The commodity customer, secured party and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1107. Control of letter-of-credit right

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under section 5-1114, subsection (3) or other applicable law or practice. [2003, c. 510, Pt. A, §5 (AMD).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2003, c. 510, §A5 (AMD).



11 §9-1108. Sufficiency of description

(1). Except as otherwise provided in subsections (3), (4) and (5), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (4), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(a). Specific listing; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Category; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Except as otherwise provided in subsection (5), a type of collateral defined in this Title; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Quantity; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). Computational or allocational formula or procedure; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). Except as otherwise provided in subsection (3), any other method, if the identity of the collateral is objectively determinable. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in subsection (5), a description of a security entitlement, securities account or commodity account is sufficient if it describes:

(a). The collateral by those terms or as investment property; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The underlying financial asset or commodity contract. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A description only by type of collateral defined in this Title is an insufficient description of:

(a). A commercial tort claim; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In a consumer transaction, consumer goods, a security entitlement, a securities account or a commodity account. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).






Subpart 2: APPLICABILITY OF ARTICLE

11 §9-1109. Scope

(1). Except as otherwise provided in subsections (3) and (4), this Article applies to:

(a). A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). An agricultural lien; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A sale of accounts, chattel paper, payment intangibles or promissory notes; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A consignment; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). A security interest arising under section 2-401, 2-505, 2-711, subsection (3) or 2-1508, subsection (5), as provided in section 9-1110; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). A security interest arising under section 4-210 or 5-1118. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The application of this Article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Article does not apply.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). This Article does not apply to the extent that:

(a). A statute, regulation or treaty of the United States preempts this Article; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Another statute of this State expressly governs the creation, perfection, priority or enforcement of a security interest created by this State or a governmental unit of this State; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A statute of another state, a foreign country or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority or enforcement of a security interest created by the state, country or governmental unit; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under section 5-1114. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). This Article does not apply to:

(a). A landlord's lien, other than an agricultural lien; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but section 9-1333 applies with respect to priority of the lien; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). An assignment of a claim for wages, salary or other compensation of an employee; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A sale of accounts, chattel paper, payment intangibles or promissory notes as part of a sale of the business out of which they arose; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). An assignment of accounts, chattel paper, payment intangibles or promissory notes that is for the purpose of collection only; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(g). An assignment of a single account, payment intangible or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(h). A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but sections 9-1315 and 9-1322 apply with respect to proceeds and priorities in proceeds; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(i). An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(j). A right of recoupment or setoff, but:

(i) Section 9-1340 applies with respect to the effectiveness of rights of recoupment or setoff against deposit accounts; and

(ii) Section 9-1404 applies with respect to defenses or claims of an account debtor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(k). The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(i) Liens on real property in sections 9-1203 and 9-1308;

(ii) Fixtures in section 9-1334;

(iii) Fixture filings in sections 9-1501, 9-1502, 9-1512, 9-1516 and 9-1519; and

(iv) Security agreements covering personal and real property in section 9-1604; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(l). An assignment of a claim arising in tort, other than a commercial tort claim, but sections 9-1315 and 9-1322 apply with respect to proceeds and priorities in proceeds; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(m). An assignment of a deposit account in a consumer transaction, but sections 9-1315 and 9-1322 apply with respect to proceeds and priorities in proceeds; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(n). A claim or right to receive compensation for injuries or sickness, other than health-care insurance receivables, as described in 26 United States Code, Section 104(a)(1) or (2); or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(o). A claim or right to receive benefits under a special needs trust as described in 42 United States Code, Section 1396p(d)(4). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1110. Security interests arising under Article 2 or 2-A

A security interest arising under section 2-401, 2-505, 2-711, subsection (3), or 2-1508, subsection (5) is subject to this Article. However, until the debtor obtains possession of the goods: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). The security interest is enforceable, even if section 9-1203, subsection (2), paragraph (c) has not been satisfied;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Filing is not required to perfect the security interest;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The rights of the secured party after default by the debtor are governed by Article 2 or 2-A; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). The security interest has priority over a conflicting security interest created by the debtor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).









Part 2: EFFECTIVENESS OF SECURITY AGREEMENT; ATTACHMENT OF SECURITY INTEREST; RIGHTS OF PARTIES TO SECURITY AGREEMENT

Subpart 1: EFFECTIVENESS AND ATTACHMENT

11 §9-1201. General effectiveness of security agreement

(1). Except as otherwise provided in this Title, a security agreement is effective according to its terms between the parties, against purchasers of the collateral and against creditors.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A transaction subject to this Article is subject to any applicable rule of law that establishes a different rule for consumers, including Title 9-A, Title 30-A, sections 3960 to 3964-A and Title 32, sections 11001 to 11054.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). In case of conflict between this Article and a rule of law, statute or rule described in subsection (2), the rule of law, statute or rule controls. Failure to comply with a statute or rule described in subsection (2) has only the effect the statute or rule specifies.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). This Article does not:

(a). Validate any rate, charge, agreement or practice that violates a rule of law, statute or rule described in subsection (2); or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Extend the application of the rule of law, statute or rule to a transaction not otherwise subject to rule of law, statute or rule. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1202. Title to collateral immaterial

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles or promissory notes, the provisions of this Article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites

(1). A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsections (3) through (9), a security interest is enforceable against the debtor and 3rd parties with respect to the collateral only if:

(a). Value has been given; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). One of the following conditions is met:

(i) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(ii) The collateral is not a certificated security and is in the possession of the secured party under section 9-1313 pursuant to the debtor's security agreement;

(iii) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under section 8-1302 pursuant to the debtor's security agreement; or

(iv) The collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights or electronic documents, and the secured party has control under sections 9-1104, 9-1105, 9-1106 or 9-1107 pursuant to the debtor's security agreement. [2009, c. 324, Pt. B, §29 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §29 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). Subsection (2) is subject to section 4-210 on the security interest of a collecting bank, section 5-1118 on the security interest of a letter-of-credit issuer or nominated person, section 9-1110 on a security interest arising under Article 2 or 2-A, and section 9-1206 on security interests in investment property.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this Article or by contract:

(a). The security agreement becomes effective to create a security interest in the person's property; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(a). The agreement satisfies subsection (2), paragraph (c) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Another agreement is not necessary to make a security interest in the property enforceable. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by section 9-1315 and is also attachment of a security interest in a supporting obligation for the collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage or other lien.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §29 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1204. After-acquired property; future advances

(1). Except as otherwise provided in subsection (2), a security agreement may create or provide for a security interest in after-acquired collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A security interest does not attach under a term constituting an after-acquired property clause to:

(a). Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A commercial tort claim. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles or promissory notes are sold in connection with future advances or other value whether or not the advances or value are given pursuant to commitment.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1205. Use or disposition of collateral permissible

(1). A security interest is not invalid or fraudulent against creditors solely because:

(a). The debtor has the right or ability to:

(i) Use, commingle or dispose of all or part of the collateral, including returned or repossessed goods;

(ii) Collect, compromise, enforce or otherwise deal with collateral;

(iii) Accept the return of collateral or make repossessions; or

(iv) Use, commingle or dispose of proceeds; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The secured party fails to require the debtor to account for proceeds or replace collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). This section does not relax the requirements of possession if attachment, perfection or enforcement of a security interest depends upon possession of the collateral by the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1206. Security interest arising in purchase or delivery of financial asset

(1). A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(a). The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The security interest described in subsection (1) secures the person's obligation to pay for the financial asset.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(a). The security or other financial asset:

(i) In the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(ii) Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The agreement calls for delivery against payment. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). The security interest described in subsection (3) secures the obligation to make payment for the delivery.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).






Subpart 2: RIGHTS AND DUTIES

11 §9-1207. Rights and duties of secured party having possession or control of collateral

(1). Except as otherwise provided in subsection (4), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (4), if a secured party has possession of collateral:

(a). Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use or operation of the collateral, are chargeable to the debtor and are secured by the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The secured party may use or operate the collateral:

(i) For the purpose of preserving the collateral or its value;

(ii) As permitted by an order of a court having competent jurisdiction; or

(iii) Except in the case of consumer goods, in the manner and to the extent agreed by the debtor. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4), a secured party having possession of collateral or control of collateral under section 7-1106, 9-1104, 9-1105, 9-1106 or 9-1107:

(a). May hold as additional security any proceeds, except money or funds, received from the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). May create a security interest in the collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. B, §30 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(4). If the secured party is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor:

(a). Subsection (1) does not apply unless the secured party is entitled under an agreement:

(i) To charge back uncollected collateral; or

(ii) Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Subsections (2) and (3) do not apply. [2003, c. 510, Pt. C, §1 (NEW).]

[ 2003, c. 510, Pt. C, §1 (AMD) .]

(5).

[ 2003, c. 510, Pt. C, §2 (RP) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2003, c. 510, §§C1,2 (AMD). 2009, c. 324, Pt. B, §30 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1208. Additional duties of secured party having control of collateral

(1). This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations or otherwise give value.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Within 20 days after receiving an authenticated demand by the debtor:

(a). A secured party having control of a deposit account under section 9-1104, subsection (1), paragraph (b) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A secured party having control of a deposit account under section 9-1104, subsection (1), paragraph (c) shall:

(i) Pay the debtor the balance on deposit in the deposit account; or

(ii) Transfer the balance on deposit into a deposit account in the debtor's name; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A secured party, other than a buyer, having control of electronic chattel paper under section 9-1105 shall:

(i) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(ii) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(iii) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy that add or change an identified assignee of the authoritative copy without the consent of the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A secured party having control of investment property under section 8-1106, subsection (4), paragraph (b) or 9-1106, subsection (2) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party; [2009, c. 324, Pt. B, §31 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(e). A secured party having control of a letter-of-credit right under section 9-1107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and [2009, c. 324, Pt. B, §32 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(f). A secured party having control of an electronic document shall:

(1) Give control of the electronic document to the debtor or its designated custodian;

(2) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(3) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy that add or change an identified assignee of the authoritative copy without the consent of the secured party. [2009, c. 324, Pt. B, §33 (NEW); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §§31-33 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §§31-33 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1209. Duties of secured party if account debtor has been notified of assignment

(1). Except as otherwise provided in subsection (3), this section applies if:

(a). There is no outstanding secured obligation; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The secured party is not committed to make advances, incur obligations or otherwise give value. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Within 20 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under section 9-1406, subsection (1) an authenticated record that releases the account debtor from any further obligation to the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). This section does not apply to an assignment constituting the sale of an account, chattel paper or payment intangible.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1210. Request for accounting; request regarding list of collateral or statement of account

(1). In this section:

(a). "Request" means a record of a type described in paragraph (b), (c) or (d); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subject to subsections (3), (4), (5) and (6), a secured party, other than a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor, shall comply with a request within 20 days after receipt:

(a). In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 20 days after receipt.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request and claimed an interest in the collateral at an earlier time shall comply with the request within 20 days after receipt by sending to the debtor an authenticated record:

(a). Disclaiming any interest in the collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's security interest in the collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request and claimed an interest in the obligations at an earlier time shall comply with the request within 20 days after receipt by sending to the debtor an authenticated record:

(a). Disclaiming any interest in the obligations; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A debtor is entitled without charge to one response to a request under this section during any 6-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).









Part 3: PERFECTION AND PRIORITY

Subpart 1: LAW GOVERNING PERFECTION AND PRIORITY

11 §9-1301. Law governing perfection and priority of security interests

Except as otherwise provided in sections 9-1303 through 9-1306, the following rules determine the law governing perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a possessory security interest in that collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4), while tangible negotiable documents, goods, instruments, money or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(a). Perfection of a security interest in the goods by filing a fixture filing; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Perfection of a security interest in timber to be cut; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. B, §34 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(4). The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection and the priority of a security interest in as-extracted collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §34 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1302. Law governing perfection and priority of agricultural liens

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of an agricultural lien on the farm products. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1303. Law governing perfection and priority of security interests in goods covered by certificate of title

(1). This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1304. Law governing perfection and priority of security interests in deposit accounts

(1). The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a deposit account maintained with that bank.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The following rules determine a bank's jurisdiction for purposes of this Part.

(a). If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this Part, this Article or this Title, that jurisdiction is the bank's jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If paragraph (a) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). If neither paragraph (a) nor paragraph (b) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1305. Law governing perfection and priority of security interests in investment property

(1). Except as otherwise provided in subsection (3), the following rules apply.

(a). While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in the certificated security represented thereby. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The local law of the issuer's jurisdiction as specified in section 8-1110, subsection 1, paragraph (d) governs perfection, the effect of perfection or nonperfection and the priority of a security interest in an uncertificated security. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The local law of the securities intermediary's jurisdiction as specified in section 8-1110, subsection 1, paragraph (e) governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a security entitlement or securities account. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a commodity contract or commodity account. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The following rules determine a commodity intermediary's jurisdiction for purposes of this Part.

(a). If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this Part, this Article, or this Title, that jurisdiction is the commodity intermediary's jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If paragraph (a) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). If neither paragraph (a) nor paragraph (b) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The local law of the jurisdiction in which the debtor is located governs:

(a). Perfection of a security interest in investment property by filing; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Automatic perfection of a security interest in investment property created by a broker or securities intermediary; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1306. Law governing perfection and priority of security interests in letter-of-credit rights

(1). Subject to subsection (3), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). For purposes of this Part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in section 5-116.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). This section does not apply to a security interest that is perfected only under section 9-1308, subsection (4).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1307. Location of debtor

(1). In this section, "place of business" means a place where a debtor conducts its affairs.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in this section, the following rules determine a debtor's location.

(a). A debtor who is an individual is located at the individual's principal residence. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A debtor that is an organization and has only one place of business is located at its place of business. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A debtor that is an organization and has more than one place of business is located at its chief executive office. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Subsection (2) applies only if a debtor's residence, place of business or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (2) does not apply, the debtor is located in the District of Columbia.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A person that ceases to exist, have a residence or have a place of business continues to be located in the jurisdiction specified by subsections (2) and (3).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A registered organization that is organized under the law of a state is located in that state.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Except as otherwise provided in subsection (9), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(a). In the state that the law of the United States designates, if the law designates a state of location; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In the state that the registered organization, branch or agency designates, if the law of the United States authorizes the registered organization, branch or agency to designate its state of location, including by designating its main office, home office or other corporate office; or [2013, c. 317, Pt. A, §12 (AMD).]

(c). In the District of Columbia, if neither paragraph (a) nor paragraph (b) applies. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2013, c. 317, Pt. A, §12 (AMD) .]

(7). A registered organization continues to be located in the jurisdiction specified by subsection (5) or (6) notwithstanding:

(a). The suspension, revocation, forfeiture or lapse of the registered organization's status as such in its jurisdiction of organization; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The dissolution, winding up or cancellation of the existence of the registered organization. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). The United States is located in the District of Columbia.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed if all branches and agencies of the bank are licensed in only one state.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(10). A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(11). This section applies only for purposes of this Part.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §12 (AMD).






Subpart 2: PERFECTION

11 §9-1308. When security interest or agricultural lien is perfected; continuity of perfection

(1). Except as otherwise provided in this section and section 9-1309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in sections 9-1310 to 9-1316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in section 9-1310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this Article and is later perfected by another method under this Article, without an intermediate period when it was unperfected.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage or other lien on personal or real property securing the right.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1309. Security interest perfected upon attachment

The following security interests are perfected when they attach: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). A purchase-money security interest in a consumer good having a purchase price of $10,000 or less, except as otherwise provided in section 9-1311, subsection (2) with respect to consumer goods that are subject to a statute or treaty described in section 9-1311, subsection (1);

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). An assignment of accounts or payment intangibles that does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A sale of a payment intangible;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A sale of a promissory note;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A security interest arising under section 2-401, 2-505, 2-711, subsection (3) or 2-1508, subsection (5), until the debtor obtains possession of the collateral;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). A security interest of a collecting bank arising under section 4-210;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). A security interest of an issuer or nominated person arising under section 5-1118;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). A security interest arising in the delivery of a financial asset under section 9-1206, subsection (3);

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(10). A security interest in investment property created by a broker or securities intermediary;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(11). A security interest in a commodity contract or a commodity account created by a commodity intermediary;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(12). An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(13). A security interest created by an assignment of a beneficial interest in a decedent's estate.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply

(1). Except as otherwise provided in subsection (2) and section 9-1312, subsection (2), a financing statement must be filed to perfect all security interests and agricultural liens.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The filing of a financing statement is not necessary to perfect a security interest:

(a). That is perfected under section 9-1308, subsection (4), (5), (6) or (7); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). That is perfected under section 9-1309 when it attaches; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). In property subject to a statute, regulation or treaty described in section 9-1311, subsection (1); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). In goods in possession of a bailee that is perfected under section 9-1312, subsection (4), paragraph (a) or (b); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). In certificated securities, documents, goods or instruments that is perfected without filing, control or possession under section 9-1312, subsection (5), (6) or (7); [2009, c. 324, Pt. B, §35 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(f). In collateral in the secured party's possession under section 9-1313; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(g). In a certificated security that is perfected by delivery of the security certificate to the secured party under section 9-1313; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(h). In deposit accounts, electronic chattel paper, electronic documents, investment property or letter-of-credit rights that is perfected by control under section 9-1314; [2009, c. 324, Pt. B, §36 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(i). In proceeds that is perfected under section 9-1315; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(j). That is perfected under section 9-1316. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. B, §§35, 36 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). If a secured party assigns a perfected security interest or agricultural lien, a filing under this Article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §§35, 36 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1311. Perfection of security interests in property subject to certain statutes, regulations and treaties

(1). Except as otherwise provided in subsection (4), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(a). A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt section 9-1310, subsection (1); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Title 29-A, chapter 7; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A statute of another jurisdiction that provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property. [2013, c. 317, Pt. A, §13 (AMD).]

[ 2013, c. 317, Pt. A, §13 (AMD) .]

(2). Compliance with the requirements of a statute, regulation or treaty described in subsection (1) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Article. Except as otherwise provided in subsection (4) and sections 9-1313 and 9-1316, subsections (4) and (5) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation or treaty described in subsection (1) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4) and section 9-1316, subsection (4) and (5), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation or treaty described in subsection (1) are governed by the statute, regulation or treaty. In other respects, the security interest is subject to this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). During any period in which collateral subject to a statute specified in subsection (1), paragraph (b), is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §13 (AMD).



11 §9-1312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights and money; perfection by permissive filing; temporary perfection without filing or transfer of possession

(1). A security interest in chattel paper, negotiable documents, instruments or investment property may be perfected by filing.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in section 9-1315, subsections (3) and (4) for proceeds:

(a). A security interest in a deposit account may be perfected only by control under section 9-1314; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Except as otherwise provided in section 9-1308, subsection (4), a security interest in a letter-of-credit right may be perfected only by control under section 9-1314; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A security interest in money may be perfected only by the secured party's taking possession under section 9-1313. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(a). A security interest in the goods may be perfected by perfecting a security interest in the document; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(a). Issuance of a document in the name of the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The bailee's receipt of notification of the secured party's interest; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Filing as to the goods. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A security interest in certificated securities, negotiable documents or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

[ 2009, c. 324, Pt. B, §37 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(6). A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(a). Ultimate sale or exchange; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Loading, unloading, storing, shipping, transshipping, manufacturing, processing or otherwise dealing with them in a manner preliminary to their sale or exchange. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(a). Ultimate sale or exchange; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Presentation, collection, enforcement, renewal or registration of transfer. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). After the 20-day period specified in subsection (5), (6) or (7) expires, perfection depends upon compliance with this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §37 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1313. When possession by or delivery to secured party perfects security interest without filing

(1). Except as otherwise provided in subsection (2), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under section 8-1301.

[ 2009, c. 324, Pt. B, §38 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(2). With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-1316, subsection (4).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(a). The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under section 8-1301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). If a person acknowledges that it holds possession for the secured party's benefit:

(a). The acknowledgment is effective under subsection (3) or section 8-1301, subsection (1), even if the acknowledgment violates the rights of a debtor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(a). To hold possession of the collateral for the secured party's benefit; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To redeliver the collateral to the secured party. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). A secured party does not relinquish possession, even if a delivery under subsection (8) violates the rights of a debtor. A person to which collateral is delivered under subsection (8) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §38 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1314. Perfection by control

(1). A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper or electronic documents may be perfected by control of the collateral under section 7-1106, 9-1104, 9-1105, 9-1106 or 9-1107.

[ 2009, c. 324, Pt. B, §39 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(2). A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights or electronic documents is perfected by control under section 7-1106, 9-1104, 9-1105 or 9-1107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

[ 2009, c. 324, Pt. B, §40 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). A security interest in investment property is perfected by control under section 9-1106 from the time the secured party obtains control and remains perfected by control until:

(a). The secured party does not have control; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). One of the following occurs:

(i) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(ii) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(iii) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §§39, 40 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1315. Secured party's rights on disposition of collateral and in proceeds

(1). Except as otherwise provided in this Article and in section 2-403, subsection (2):

(a). A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A security interest attaches to any identifiable proceeds of collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Proceeds that are commingled with other property are identifiable proceeds:

(a). If the proceeds are goods, to the extent provided by section 9-1336; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(a). The following conditions are satisfied:

(i) A filed financing statement covers the original collateral;

(ii) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(iii) the proceeds are not acquired with cash proceeds; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The proceeds are identifiable cash proceeds; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The security interest in the proceeds is perfected other than under subsection (3) when the security interest attaches to the proceeds or within 20 days thereafter. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). If a filed financing statement covers the original collateral, a security interest in proceeds that remains perfected under subsection (4), paragraph (a) becomes unperfected at the later of:

(a). The date when the effectiveness of the filed financing statement lapses under section 9-1515 or is terminated under section 9-1513; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The 21st day after the security interest attaches to the proceeds. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1316. Effect of change in governing law

(1). A security interest perfected pursuant to the law of the jurisdiction designated in section 9-1301, subsection (1) or section 9-1305, subsection (3) remains perfected until the earliest of:

(a). The time perfection would have ceased under the law of that jurisdiction; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The expiration of 4 months after a change of the debtor's location to another jurisdiction; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The expiration of one year after a new debtor located in another jurisdiction becomes bound under section 9-1203, subsection (4). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If a security interest described in subsection (1) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A possessory security interest in collateral, other than goods covered by a certificate of title and collateral, as extracted, consisting of goods, remains continuously perfected if:

(a). The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Thereafter the collateral is brought into another jurisdiction; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in subsection (5), a security interest in goods covered by a certificate of title that is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A security interest described in subsection (4) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under section 9-1311, subsection (2) or section 9-1313 are not satisfied before the earlier of:

(a). The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The expiration of 4 months after the goods had become so covered. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A security interest in deposit accounts, letter-of-credit rights or investment property that is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(a). The time the security interest would have become unperfected under the law of that jurisdiction; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The expiration of 4 months after a change of the applicable jurisdiction to another jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). If a security interest described in subsection (6) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). The following rules apply to collateral to which a security interest attaches within 4 months after the debtor changes its location to another jurisdiction.

(a). A financing statement filed before the change pursuant to the law of the jurisdiction designated in section 9-1301, subsection (1) or 9-1305, subsection (3) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location. [2013, c. 317, Pt. A, §14 (NEW).]

(b). If a security interest perfected by a financing statement that is effective under paragraph (a) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in section 9-1301, subsection (1) or 9-1305, subsection (3) or the expiration of the 4-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value. [2013, c. 317, Pt. A, §14 (NEW).]

[ 2013, c. 317, Pt. A, §14 (NEW) .]

(9). If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in section 9-1301, subsection (1) or 9-1305, subsection (3) and the new debtor is located in another jurisdiction, the following rules apply.

(a). The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within 4 months after, the new debtor becomes bound under section 9-1203, subsection (4), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor. [2013, c. 317, Pt. A, §14 (NEW).]

(b). A security interest perfected by the financing statement and that becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in section 9-1301, subsection (1) or 9-1305, subsection (3) or the expiration of the 4-month period remains perfected thereafter. A security interest that is perfected by the financing statement but that does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value. [2013, c. 317, Pt. A, §14 (NEW).]

[ 2013, c. 317, Pt. A, §14 (NEW) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §14 (AMD).






Subpart 3: PRIORITY

11 §9-1317. Interests that take priority over or take free of security interest or agricultural lien

(1). A security interest or agricultural lien is subordinate to the rights of:

(a). A person entitled to priority under section 9-1322; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Except as otherwise provided in subsection (5), a person that becomes a lien creditor before the earlier of the time:

(i) The security interest or agricultural lien is perfected; or

(ii) One of the conditions specified in section 9-1203, subsection (2), paragraph (c) is met and a financing statement covering the collateral is filed. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (5), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

[ 2013, c. 317, Pt. A, §15 (AMD) .]

(3). Except as otherwise provided in subsection (5), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

[ 2013, c. 317, Pt. A, §16 (AMD) .]

(5). Except as otherwise provided in sections 9-1320 and 9-1321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee or lien creditor that arise between the time the security interest attaches and the time of filing, unless the collateral is covered by Title 29-A, chapter 7, in which case the security interest takes priority if perfected in accordance with section 9-1303 within 30 days after the debtor receives delivery of the collateral.

[ 2003, c. 652, Pt. A, §1 (AMD); 2003, c. 652, Pt. A, §7 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2003, c. 652, §A1 (AMD). 2003, c. 652, §A7 (AFF). 2009, c. 324, Pt. B, §§41, 42 (AMD). 2009, c. 324, Pt. B, §48 (AFF). 2013, c. 317, Pt. A, §§15, 16 (AMD).



11 §9-1318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers

(1). A debtor that has sold an account, chattel paper, payment intangible or promissory note does not retain a legal or equitable interest in the collateral sold.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1319. Rights and title of consignee with respect to creditors and purchasers

(1). Except as otherwise provided in subsection (2), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this Part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1320. Buyer of goods

(1). Except as otherwise provided in subsection (5), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (5), a buyer of goods from a person who used or bought the goods for use primarily for personal, family or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(a). Without knowledge of the security interest; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). For value; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Primarily for the buyer's personal, family or household purposes; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Before the filing of a financing statement covering the goods. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). To the extent that it affects the priority of a security interest over a buyer of goods under subsection (2), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by section 9-1316, subsections (1) and (2).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A buyer in ordinary course of business buying oil, gas or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Subsections (1) and (2) do not affect a security interest in goods in the possession of the secured party under section 9-1313.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1321. Licensee of general intangible and lessee of goods in ordinary course of business

(1). In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1322. Priorities among conflicting security interests in and agricultural liens on same collateral

(1). Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules.

(a). Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). For the purposes of subsection (1), paragraph (a):

(a). The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (6), a security interest in collateral that qualifies for priority over a conflicting security interest under section 9-1327, 9-1328, 9-1329, 9-1330, or 9-1331 also has priority over a conflicting security interest in:

(a). Any supporting obligation for the collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Proceeds of the collateral if:

(i) The security interest in proceeds is perfected;

(ii) The proceeds are cash proceeds or of the same type as the collateral; and

(iii) In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral or an account relating to the collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Subject to subsection (5) and except as otherwise provided in subsection (6), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Subsection (4) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property or letter-of-credit rights.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Subsections (1) to (5) are subject to:

(a). Subsection (7) and the other provisions of this Part; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Section 4-210 with respect to a security interest of a collecting bank; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Section 5-1118 with respect to a security interest of an issuer or nominated person; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Section 9-1110 with respect to a security interest arising under Article 2 or 2A. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1323. Future advances

(1). Except as otherwise provided in subsection (3), for purposes of determining the priority of a perfected security interest under section 9-1322, subsection (1), paragraph (a), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(a). Is made while the security interest is perfected only:

(i) Under section 9-1309 when it attaches; or

(ii) Temporarily under section 9-1312, subsection (5), (6) or (7); and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under section 9-1309 or 9-1312 subsection (5) (6) or (7). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (3), a security interest is subordinate to the rights of a person that becomes a lien creditor only to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(a). Without knowledge of the lien; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Pursuant to a commitment entered into without knowledge of the lien. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Subsections (1) and (2) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in subsection (5), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(a). The time the secured party acquires knowledge of the buyer's purchase; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Forty-five days after the purchase. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Subsection (4) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Except as otherwise provided in subsection (7), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(a). The time the secured party acquires knowledge of the lease; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Forty-five days after the lease contract becomes enforceable. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). Subsection (6) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1324. Priority of purchase-money security interests

(1). Except as otherwise provided in subsection (7), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in section 9-1327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or:

(a). In the case of goods covered by Title 29-A, chapter 7, within 30 days thereafter; or [2003, c. 652, Pt. A, §2 (NEW); 2003, c. 652, Pt. A, §7 (AFF).]

(b). In all other cases, within 20 days thereafter. [2003, c. 652, Pt. A, §2 (NEW); 2003, c. 652, Pt. A, §7 (AFF).]

[ 2003, c. 652, Pt. A, §2 (AMD); 2003, c. 652, Pt. A, §7 (AFF) .]

(2). Subject to subsection (3) and except as otherwise provided in subsection (7), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in section 9-1330, and, except as otherwise provided in section 9-1327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(a). The purchase-money security interest is perfected when the debtor receives possession of the inventory; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The holder of the conflicting security interest receives the notification within 5 years before the debtor receives possession of the inventory; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Subsection (2), paragraphs (b) to (d) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(a). If the purchase-money security interest is perfected by filing, before the date of the filing; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the purchase-money security interest is temporarily perfected without filing or possession under section 9-1312, subsection (6) before the beginning of the 20-day period thereunder. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Subject to subsection (5) and except as otherwise provided in subsection (7), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in section 9-1327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(a). The purchase-money security interest is perfected when the debtor receives possession of the livestock; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The holder of the conflicting security interest receives the notification within 6 months before the debtor receives possession of the livestock; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Subsection (4), paragraphs (b) to (d) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(a). If the purchase-money security interest is perfected by filing, before the date of the filing; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the purchase-money security interest is temporarily perfected without filing or possession under section 9-1312, subsection (6), before the beginning of the 20-day period thereunder. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Except as otherwise provided in subsection (7), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in section 9-1327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). If more than one security interest qualifies for priority in the same collateral under subsection (1), (2), (4) or (6):

(a). A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In all other cases, section 9-1322, subsection (1) applies to the qualifying security interests. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2003, c. 652, §A2 (AMD). 2003, c. 652, §A7 (AFF).



11 §9-1324-A. Priority of production-money security interests and agricultural liens

(1). Except as otherwise provided in subsections (3), (4) and (5), if the requirements of subsection (2) are satisfied, a perfected production-money security interest in production-money crops has priority over a conflicting security interest in the same crops and, except as otherwise provided in section 9-1327, also has priority in their identifiable proceeds.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A production-money security interest has priority under subsection (1) if:

(a). The production-money security interest is perfected by filing when the production-money secured party first gives new value to enable the debtor to produce the crops; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The production-money secured party sends an authenticated notification to the holder of the conflicting security interest not less than 10 or more than 30 days before the production-money secured party first gives new value to enable the debtor to produce the crops if the holder had filed a financing statement covering the crops before the date of the filing made by the production-money secured party; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The notification states that the production-money secured party has or expects to acquire a production-money security interest in the debtor's crops and provides a description of the crops. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4) or (5), if more than one security interest qualifies for priority in the same collateral under subsection (1), the security interests rank according to priority in time of filing under section 9-1322, subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). To the extent that a person holding a perfected security interest in production-money crops that are the subject of a production-money security interest gives new value to enable the debtor to produce the production-money crops and the value is in fact used for the production of the production-money crops, the security interests rank according to priority in time of filing under section 9-1322, subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). To the extent that a person holds both an agricultural lien and a production-money security interest in the same collateral securing the same obligations, the rules of priority applicable to agricultural liens govern priority.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1325. Priority of security interests in transferred collateral

(1). Except as otherwise provided in subsection (2), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(a). The debtor acquired the collateral subject to the security interest created by the other person; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The security interest created by the other person was perfected when the debtor acquired the collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). There is no period thereafter when the security interest is unperfected. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subsection (1) subordinates a security interest only if the security interest:

(a). Otherwise would have priority solely under section 9-1322, subsection (1) or section 9-1324; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Arose solely under section 2-711, subsection (3) or section 2-1508. [2001, c. 286, §2 (AMD).]

[ 2001, c. 286, §2 (AMD) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §2 (AMD).



11 §9-1326. Priority of security interests created by new debtor

(1). Subject to subsection (2), a security interest that is created by a new debtor is collateral in which the new debtor has or acquires rights and would be ineffective to perfect the security interest but for the application of section 9-1316, subsection (9), paragraph (a) or section 9-1508 is perfected solely by a filed financing statement that is subordinate to a security interest in the same collateral that is perfected other than by such a filed financing statement.

[ 2013, c. 317, Pt. A, §17 (AMD) .]

(2). The other provisions of this Part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (1). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

[ 2013, c. 317, Pt. A, §17 (AMD) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §17 (AMD).



11 §9-1327. Priority of security interests in deposit account

The following rules govern priority among conflicting security interests in the same deposit account. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). A security interest held by a secured party having control of the deposit account under section 9-1104 has priority over a conflicting security interest held by a secured party that does not have control.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsections (3) and (4), security interests perfected by control under section 9-1314 rank according to priority in time of obtaining control.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A security interest perfected by control under section 9-1104, subsection (1), paragraph (c) has priority over a security interest held by the bank with which the deposit account is maintained.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1328. Priority of security interests in investment property

The following rules govern priority among conflicting security interests in the same investment property. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). A security interest held by a secured party having control of investment property under section 9-1106 has priority over a security interest held by a secured party that does not have control of the investment property.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsections (3) and (4), conflicting security interests held by secured parties each of which has control under section 9-1106 rank according to priority in time of:

(a). If the collateral is a security, obtaining control; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the collateral is a security entitlement carried in a securities account and:

(i) If the secured party obtained control under section 8-1106, subsection (4), paragraph (a), the secured party's becoming the person for which the securities account is maintained;

(ii) If the secured party obtained control under section 8-1106, subsection (4), paragraph (b), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) If the secured party obtained control through another person under section 8-1106, subsection (4), paragraph (c), the time on which priority would be based under this paragraph if the other person were the secured party; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in section 9-1106, subsection (2), paragraph (b) with respect to commodity contracts carried or to be carried with the commodity intermediary. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A security interest in a certificated security in registered form that is perfected by taking delivery under section 9-1313, subsection (1) and not by control under section 9-1314 has priority over a conflicting security interest perfected by a method other than control.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Conflicting security interests created by a broker, securities intermediary or commodity intermediary that are perfected without control under section 9-1106 rank equally.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). In all other cases, priority among conflicting security interests in investment property is governed by sections 9-1322 and 9-1323.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1329. Priority of security interests in letter-of-credit right

The following rules govern priority among conflicting security interests in the same letter-of-credit right. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). A security interest held by a secured party having control of the letter-of-credit right under section 9-1107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Security interests perfected by control under section 9-1314 rank according to priority in time of obtaining control.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1330. Priority of purchaser of chattel paper or instrument

(1). A purchaser of chattel paper has priority over a security interest in the chattel paper that is claimed merely as proceeds of inventory subject to a security interest if:

(a). In good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 9-1105; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A purchaser of chattel paper has priority over a security interest in the chattel paper that is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 9-1105 in good faith, in the ordinary course of the purchaser's business and without knowledge that the purchase violates the rights of the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in section 9-1327, a purchaser having priority in chattel paper under subsection (1) or (2) also has priority in proceeds of the chattel paper to the extent that:

(a). Section 9-1322 provides for priority in the proceeds; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in section 9-1331, subsection (1), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). For purposes of subsections (1) and (2), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). For purposes of subsections (2) and (4), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1331. Priority of rights of purchasers of instruments, documents and securities under other Articles; priority of interests in financial assets and security entitlements under Article 8

(1). This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3-A, 7 and 8.

[ 2001, c. 471, Pt. B, §4 (AMD); 2001, c. 471, Pt. B, §5 (AFF) .]

(2). This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under Article 8.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (1) and (2).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 471, §B4 (AMD). 2001, c. 471, §B5 (AFF).



11 §9-1332. Transfer of money; transfer of funds from deposit account

(1). A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1333. Priority of certain liens arising by operation of law

(1). In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(a). That secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). That is created by statute or rule of law in favor of the person; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Whose effectiveness depends on the person's possession of the goods. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1334. Priority of security interests in fixtures and crops

(1). A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). This Article does not prevent creation of an encumbrance upon fixtures under real property law.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). In cases not governed by subsections (4) to (8), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in subsection (8), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(a). The security interest is a purchase-money security interest; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The interest of the encumbrancer or owner arises before the goods become fixtures; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(a). The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(i) Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(ii) Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(i) Factory or office machines;

(ii) Equipment that is not primarily used or leased for use in the operation of the real property; or

(iii) Replacements of domestic appliances that are consumer goods; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The security interest is:

(i) Created in a manufactured home in a manufactured-home transaction; and

(ii) Perfected pursuant to a statute described in section 9-1311, subsection (1), paragraph (b). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(a). The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The debtor has a right to remove the goods as against the encumbrancer or owner. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). The priority of the security interest under subsection (6), paragraph (b) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (5) and (6), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1335. Accessions

(1). A security interest may be created in an accession and continues in collateral that becomes an accession.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4), the other provisions of this Part determine the priority of a security interest in an accession.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A security interest in an accession is subordinate to a security interest in the whole that is perfected by compliance with the requirements of a certificate-of-title statute under section 9-1311, subsection (2).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A secured party that removes an accession from other goods under subsection (5) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1336. Commingled goods

(1). In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). If collateral becomes commingled goods, a security interest attaches to the product or mass.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (3) is perfected.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Except as otherwise provided in subsection (6), the other provisions of this Part determine the priority of a security interest that attaches to the product or mass under subsection (3).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). If more than one security interest attaches to the product or mass under subsection (3), the following rules determine priority.

(a). A security interest that is perfected under subsection (4) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If more than one security interest is perfected under subsection (4), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1337. Priority of security interests in goods covered by certificate of title

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under section 9-1311, subsection (2), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in section 9-1516, subsection (2), paragraph (e) that is incorrect at the time the financing statement is filed: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments or a security certificate, receives delivery of the collateral.

[ 2009, c. 324, Pt. B, §43 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §43 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1339. Priority subject to subordination

This Article does not preclude subordination by agreement by a person entitled to priority. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).






Subpart 4: RIGHTS OF BANK

11 §9-1340. Effectiveness of right of recoupment or setoff against deposit account

(1). Except as otherwise provided in subsection (3), a bank with which a deposit account is maintained may exercise any right of recoupment or setoff against a secured party that holds a security interest in the deposit account.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (3), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or setoff of the secured party as to a deposit account maintained with the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The exercise by a bank of a setoff against a deposit account is ineffective against a secured party that holds a security interest in the deposit account that is perfected by control under section 9-1104, subsection (1), paragraph (c), if the setoff is based on a claim against the debtor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1341. Bank's rights and duties with respect to deposit account

Except as otherwise provided in section 9-1340, subsection (3), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended or modified by: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). The creation, attachment or perfection of a security interest in the deposit account;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The bank's knowledge of the security interest; or

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The bank's receipt of instructions from the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1342. Bank's right to refuse to enter into or disclose existence of control agreement

This Article does not require a bank to enter into an agreement of the kind described in section 9-1104, subsection (1), paragraph (b), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).









Part 4: RIGHTS OF 3RD PARTIES

11 §9-1401. Alienability of debtor's rights

(1). Except as otherwise provided in subsection (2) and sections 9-1406, 9-1407, 9-1408 and 9-1409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). An agreement between the debtor and secured party that prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1402. Secured party not obligated on contract of debtor or in tort

The existence of a security interest, agricultural lien or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1403. Agreement not to assert defenses against assignee

(1). In this section, "value" has the meaning provided in section 3-303. subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(a). For value; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In good faith; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Without notice of a claim of a property or possessory right to the property assigned; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under section 3-305, subsection (1). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Subsection (2) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under section 3-305, subsection (2).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(a). The record has the same effect as if the record included such a statement; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). This section is subject to law other than this Article that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Except as otherwise provided in subsection (4), this section does not displace law other than this Article that gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1404. Rights acquired by assignee; claims and defenses against assignee

(1). Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (2) through (5), the rights of an assignee are subject to:

(a). All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Any other defense or claim of the account debtor against the assignor that accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subject to subsection (3) and except as otherwise provided in subsection (4), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (1) only to reduce the amount the account debtor owes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). This section is subject to law other than this Article that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Article requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). This section does not apply to an assignment of a health-care-insurance receivable.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1405. Modification of assigned contract

(1). A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (2) through (4).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subsection (1) applies to the extent that:

(a). The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under section 9-1406, subsection (1). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). This section is subject to law other than this Article that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). This section does not apply to an assignment of a health-care-insurance receivable.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective

(1). Subject to subsections (2) through (9), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subject to subsection (8), notification is ineffective under subsection (1):

(a). If it does not reasonably identify the rights assigned; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this Article; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(i) Only a portion of the account, chattel paper or payment intangible has been assigned to that assignee;

(ii) A portion has been assigned to another assignee; or

(iii) The account debtor knows that the assignment to that assignee is limited. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Subject to subsection (8), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in subsection (5) and sections 2-1303 and 9-1407, and subject to subsection (8), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(a). Prohibits, restricts or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the account, chattel paper, payment intangible or promissory note; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account, chattel paper, payment intangible or promissory note. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Subsection (4) does not apply to the sale of a payment intangible or promissory note other than a sale pursuant to a disposition under section 9-1610 or an acceptance of collateral under section 9-1620.

[ 2013, c. 317, Pt. A, §18 (AMD) .]

(6). Except as otherwise provided in sections 2-1303 and 9-1407 and subject to subsections (8) and (9), a rule of law, statute, or regulation that prohibits, restricts or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute or regulation:

(a). Prohibits, restricts or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in the account or chattel paper; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account or chattel paper. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). Subject to subsection (8), an account debtor may not waive or vary its option under subsection (2), paragraph (c).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). This section is subject to law other than this Article that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). This section does not apply to an assignment of a health-care-insurance receivable.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §18 (AMD).



11 §9-1407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest

(1). Except as otherwise provided in subsection (2), a term in a lease agreement is ineffective to the extent that it:

(a). Prohibits, restricts or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in an interest of a party under the lease contract or in the lessor's residual interest in the goods; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the lease. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in section 2-1303, subsection (7), a term described in subsection (1), paragraph (b) is effective to the extent that there is:

(a). A transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A delegation of a material performance of either party to the lease contract in violation of the term. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The creation, attachment, perfection or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of section 2-1303, subsection (4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1408. Restrictions on assignment of promissory notes, health-care-insurance receivables and certain general intangibles ineffective

(1). Except as otherwise provided in subsection (2), a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license or franchise, and which term prohibits, restricts or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment or perfection of a security interest in, the promissory note, health-care-insurance receivable or general intangible, is ineffective to the extent that the term:

(a). Would impair the creation, attachment or perfection of a security interest; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible. [2001, c. 471, Pt. A, §16 (AMD); 2001, c. 471, Pt. A, §18 (AFF).]

[ 2001, c. 471, Pt. A, §16 (AMD); 2001, c. 471, Pt. A, §18 (AFF) .]

(2). Subsection (1) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under section 9-1610 or acceptance of collateral under section 9-1620.

[ 2013, c. 317, Pt. A, §19 (AMD) .]

(3). A rule of law, statute or regulation that prohibits, restricts or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable or general intangible, including a contract, permit, license or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute or regulation:

(a). Would impair the creation, attachment or perfection of a security interest; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible. [2001, c. 471, Pt. A, §17 (AMD); 2001, c. 471, Pt. A, §18 (AFF).]

[ 2001, c. 471, Pt. A, §17 (AMD); 2001, c. 471, Pt. A, §18 (AFF) .]

(4). To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health-care-insurance receivable or general intangible or a rule of law, statute or regulation described in subsection (3) would be effective under law other than this Article but is ineffective under subsection (1) or (3), the creation, attachment or perfection of a security interest in the promissory note, health-care-insurance receivable or general intangible:

(a). Is not enforceable against the person obligated on the promissory note or the account debtor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party or accept payment or performance from the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable or general intangible; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). Does not entitle the secured party to use, assign, possess or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable or general intangible. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 471, §§A16,17 (AMD). 2001, c. 471, §A18 (AFF). 2013, c. 317, Pt. A, §19 (AMD).



11 §9-1409. Restrictions on assignment of letter-of-credit rights ineffective

(1). A term in a letter of credit or a rule of law, statute, regulation, custom or practice applicable to the letter of credit that prohibits, restricts or requires the consent of an applicant, issuer or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom or practice:

(a). Would impair the creation, attachment or perfection of a security interest in the letter-of-credit right; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides that the assignment or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the letter-of-credit right. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). To the extent that a term in a letter of credit is ineffective under subsection (1) but would be effective under law other than this Article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit or to the assignment of a right to proceeds of the letter of credit, the creation, attachment or perfection of a security interest in the letter-of-credit right:

(a). Is not enforceable against the applicant, issuer, nominated person or transferee beneficiary; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Imposes no duties or obligations on the applicant, issuer, nominated person or transferee beneficiary; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Does not require the applicant, issuer, nominated person or transferee beneficiary to recognize the security interest, pay or render performance to the secured party or accept payment or other performance from the secured party. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).






Part 5: FILING

Subpart 1: FILING OFFICE; CONTENTS AND EFFECTIVENESS OF FINANCING STATEMENT

11 §9-1501. Filing office

(1). Except as otherwise provided in subsection (2), if the local law of this State governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(a). The registry of deeds for the county in which the related real property is located, if:

(i) The collateral is as-extracted collateral or timber to be cut; or

(ii) The financing statement is recorded as a fixture filing and the collateral is goods that are or are to become fixtures; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The office of the Secretary of State, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement that is or is to become fixtures.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1502. Contents of financing statement; record of mortgage as financing statement; time of filing financing statement

(1). Subject to subsection (2), a financing statement is sufficient only if it:

(a). Provides the name of the debtor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides the name of the secured party or a representative of the secured party; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Indicates the collateral covered by the financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in section 9-1501, subsection (2), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (1) and also:

(a). Indicate that it covers this type of collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Indicate that it is to be recorded in the real property records; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this State if the description were contained in a record of the mortgage of the real property; and [2001, c. 286, §3 (AMD).]

(d). If the debtor does not have an interest of record in the real property, provide the name of a record owner. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2001, c. 286, §3 (AMD) .]

(3). A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(a). The record indicates the goods or accounts that it covers; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The record satisfies the requirements for a financing statement in this section, but:

(i) The record need not indicate that it is to be filed in the real property records; and

(ii) The record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom section 9-1503, subsection (1), paragraph (c-1) applies; and [2013, c. 317, Pt. A, §20 (RPR).]

(d). The record is recorded. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2013, c. 317, Pt. A, §20 (AMD) .]

(4). A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §3 (AMD). 2013, c. 317, Pt. A, §20 (AMD).



11 §9-1503. Name of debtor and secured party

(1). A financing statement sufficiently provides the name of the debtor:

(a). Except as otherwise provided in paragraph (c), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization that purports to state, amend or restate the registered organization's name; [2013, c. 317, Pt. A, §21 (AMD).]

(b). Subject to subsection (6), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative; [2013, c. 317, Pt. A, §21 (AMD).]

(c). If the collateral is held in a trust that is not a registered organization, only if the financing statement:

(i) Provides, as the name of the debtor:

(A) If the organic record of the trust specifies a name for the trust, the name specified; or

(B) If the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(ii) In a separate part of the financing statement:

(A) If the name is provided in accordance with subparagraph (i), division (A), indicates that the collateral is held in trust; or

(B) If the name is provided in accordance with subparagraph (i), division (B), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates; [2013, c. 317, Pt. A, §21 (AMD).]

(c-1). Subject to subsection 7 if the debtor is an individual to whom this State has issued a driver's license or nondriver identification card that has not expired, only if the financing statement provides the name of the individual that is indicated on a driver's license or nondriver identification card; [2013, c. 317, Pt. A, §21 (NEW).]

(c-2). If the debtor is an individual to whom paragraph (c-1) does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and [2013, c. 317, Pt. A, §21 (NEW).]

(d). In other cases:

(i) If the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(ii) If the debtor does not have a name, only if the financing statement provides the names of the partners, members, associates or other persons comprising the debtor, in a manner so that each name provided would be sufficient if the person named were the debtor. [2013, c. 317, Pt. A, §21 (AMD).]

[ 2013, c. 317, Pt. A, §21 (AMD) .]

(2). A financing statement that provides the name of the debtor in accordance with subsection (1) is not rendered ineffective by the absence of:

(a). A trade name or other name of the debtor; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Unless required under subsection (1), paragraph (d), subparagraph (ii), names of partners, members, associates or other persons comprising the debtor. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A financing statement may provide the name of more than one debtor and the name of more than one secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). The name of the decedent as indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the name of the decedent under subsection (1), paragraph (b).

[ 2013, c. 317, Pt. A, §21 (NEW) .]

(7). If this State has issued to an individual more than one driver's license or nondriver identification card of a kind described in subsection (1), paragraph (c-1), the one that was issued most recently is the one to which subsection (1), paragraph (c-1) refers.

[ 2013, c. 317, Pt. A, §21 (NEW) .]

(8). In this section, "name of the settlor or testator" means:

(a). If the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization that purports to state, amend or restate the settlor's name; or [2013, c. 317, Pt. A, §21 (NEW).]

(b). In other cases, the name of the settlor or testator indicated in the trust's organic record. [2013, c. 317, Pt. A, §21 (NEW).]

[ 2013, c. 317, Pt. A, §21 (NEW) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §21 (AMD).



11 §9-1504. Indication of collateral

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). A description of the collateral pursuant to section 9-1108;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). An indication that the financing statement covers all assets or all personal property; or

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). An indication by the type of collateral defined in this Title, irrespective of whether such an indication would make possible the identification of the collateral in the manner necessary for a sufficient description pursuant to section 9-1108.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments and other transactions

(1). A consignor, lessor, or other bailor of goods, a licensor or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in section 9-1311, subsection (1), using the terms "consignor," "consignee," "lessor," "lessee," "bailor," "bailee," "licensor," "licensee," "owner," "registered owner," "buyer" or "seller," or words of similar import, instead of the terms "secured party" and "debtor."

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). This part applies to the filing of a financing statement under subsection (1) and, as appropriate, to compliance that is equivalent to filing a financing statement under section 9-1311, subsection (2), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner or buyer that attaches to the collateral is perfected by the filing or compliance.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1506. Effect of errors or omissions

(1). A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (3), a financing statement that fails sufficiently to provide the name of the debtor in accordance with section 9-1503, subsection (1) is seriously misleading.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with section 9-1503, subsection (1), the name provided does not make the financing statement seriously misleading.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). For purposes of section 9-1508, subsection (2), the "debtor's correct name" in subsection (3) means the correct name of the new debtor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1507. Effect of certain events on effectiveness of financing statement

(1). A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (3) and section 9-1508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under section 9-1506.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under section 9-1503, subsection (1) so that the financing statement becomes seriously misleading under section 9-1506:

(a). The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within 4 months after, the filed financing statement becomes seriously misleading; and [2013, c. 317, Pt. A, §22 (NEW).]

(b). The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than 4 months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement that renders the financing statement not seriously misleading is filed within 4 months after the financing statement became seriously misleading. [2013, c. 317, Pt. A, §22 (NEW).]

[ 2013, c. 317, Pt. A, §22 (RPR) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §22 (AMD).



11 §9-1508. Effectiveness of financing statement if new debtor becomes bound by security agreement

(1). Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If the new debtor is a registered organization and becomes subject to a security interest pursuant to section 9-1203, subsection (4) by reason of a merger, consolidation or a change in the form of entity of the original debtor that is reflected in the public records relating to the new debtor's organization maintained by the governmental unit referenced in section 9-1102, subsection (73), then a financing statement filed under the original debtor's former name before the effective date of the merger, consolidation or change in the form of entity remains effective to perfect a security interest in collateral acquired by the new debtor to the same extent as if that financing statement was amended to provide the new debtor's name even if the difference between the new debtor's name and that of the original debtor causes a filed financing statement that is effective under subsection (1) to become seriously misleading only if the place to file a financing statement against the new debtor for such collateral is, pursuant to Part 3 of this Article, the same jurisdiction in which the financing statement against the original debtor is filed. In all other instances, if the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (1) to be seriously misleading under section 9-1506:

(a). The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within 4 months after, the new debtor becomes bound under section 9-1203, subsection (4); and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than 4 months after the new debtor becomes bound under section 9-1203, subsection (4) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2001, c. 286, §4 (AMD) .]

(3). This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under section 9-1507, subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §4 (AMD).



11 §9-1509. Persons entitled to file a record

(1). A person may file an initial financing statement, amendment that adds collateral covered by a financing statement or amendment that adds a debtor to a financing statement only if:

(a). The debtor authorizes the filing in an authenticated record or pursuant to subsection (2) or (3); or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(a). The collateral described in the security agreement; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Property that becomes collateral under section 9-1315, subsection (1), paragraph (b), whether or not the security agreement expressly covers proceeds. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). By acquiring collateral in which a security interest or agricultural lien continues under section 9-1315, subsection 1, paragraph (a), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under section 9-1315, subsection (1), paragraph (b).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(a). The secured party of record authorizes the filing; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by section 9-1513, subsection (1) or (3), the debtor authorizes the filing and the termination statement indicates that the debtor authorized it to be filed. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (4).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1510. Effectiveness of filed record

(1). A filed record is effective only to the extent that it was filed by a person that may file it under section 9-1509.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A continuation statement that is not filed within the 6-month period prescribed by section 9-1515, subsection (4) is ineffective.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1511. Secured party of record

(1). A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under section 9-1514, subsection (1), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If an amendment of a financing statement that provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under section 9-1514, subsection (2), the assignee named in the amendment is a secured party of record.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A person remains a secured party of record until the filing of an amendment of the financing statement that deletes the person.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1512. Amendment of financing statement

(1). Subject to Section 9-1509, a person may add or delete collateral covered by, continue or terminate the effectiveness of or, subject to subsection (5), otherwise amend the information provided in a financing statement by filing an amendment that:

(a). Identifies, by its file number, the initial financing statement to which the amendment relates; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the amendment relates to an initial financing statement recorded in the county registry of deeds, provides the book and page at which the initial financing statement was recorded and the name of the debtor and secured party. [2001, c. 286, §5 (AMD).]

[ 2001, c. 286, §5 (AMD) .]

(2). Except as otherwise provided in section 9-1515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). An amendment is ineffective to the extent it:

(a). Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Purports to delete all secured parties of record and fails to provide the name of a new secured party of record. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §5 (AMD).



11 §9-1513. Termination statement

(1). A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(a). There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The debtor did not authorize the filing of the initial financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). To comply with subsection (1), a secured party shall cause the secured party of record to file the termination statement:

(a). Within 60 days after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If earlier, within 20 days after the secured party receives an authenticated demand from a debtor. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). In cases not governed by subsection (1), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(a). Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The debtor did not authorize the filing of the initial financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in section 9-1510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in section 9-1510, for purposes of section 9-1519, subsection (7), section 9-1522, subsection (1) and section 9-1523, subsection (3), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1514. Assignment of powers of secured party of record

(1). Except as otherwise provided in subsection (3), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (3), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement that:

(a). Identifies, by its file number, the initial financing statement to which it relates; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides the name of the assignor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Provides the name and mailing address of the assignee. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). An assignment of record of a security interest in a fixture covered by a record of a mortgage that is effective as a financing statement recorded as a fixture filing under section 9-1502, subsection (3) may be made only by an assignment of record of the mortgage in the manner provided by the laws of this State other than this Title.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1515. Duration and effectiveness of financing statement; effect of lapsed financing statement

(1). Except as otherwise provided in subsections (2), (5), (6) and (7), a filed financing statement is effective for a period of 5 years after the date of filing.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsections (5), (6) and (7), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (4). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A continuation statement may be filed only within 6 months before the expiration of the 5-year period specified in subsection (1) or the 30-year period specified in subsection (2), whichever is applicable.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Except as otherwise provided in section 9-1510, upon timely filing of a continuation statement the effectiveness of the initial financing statement continues for a period of 5 years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the 5-year period, the financing statement lapses in the same manner as provided in subsection (3), unless, before the lapse, another continuation statement is filed pursuant to subsection (4). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

[ 2013, c. 317, Pt. A, §23 (AMD) .]

(7). A record of a mortgage that is effective as a financing statement recorded as a fixture filing under section 9-1502, subsection (3) remains effective as a financing statement recorded as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §23 (AMD).



11 §9-1516. What constitutes filing; effectiveness of filing

(1). Except as otherwise provided in subsection (2), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Filing does not occur with respect to a record that a filing office refuses to accept because:

(a). The record is not communicated by a method or medium of communication authorized by the filing office; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). An amount equal to or greater than the applicable filing fee is not tendered. For a record recorded in the county registry of deeds, the filing office may refuse to accept the record if the amount tendered is greater than the applicable filing fee; [2001, c. 286, §6 (AMD).]

(c). The filing office is unable to index the record because:

(i) In the case of an initial financing statement, the record does not provide a name for the debtor or, for a record recorded in the county registry of deeds, the record does not provide a name for the debtor and the secured party;

(ii) In the case of an amendment or information statement, the record:

(A) Does not identify the initial financing statement as required by section 9-1512 or 9-1518, as applicable; or

(B) Identifies an initial financing statement whose effectiveness has lapsed under section 9-1515;

(iii) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual that was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(iv) In the case of a record recorded in the county registry of deeds, the record does not provide a sufficient description of the real property to which it relates; [2013, c. 317, Pt. A, §24 (AMD).]

(d). In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). In the case of an initial financing statement or an amendment that provides a name of a debtor that was not previously provided in the financing statement to which the amendment relates, the record does not:

(i) Provide a mailing address for the debtor; or

(ii) Indicate whether the name provided as the name of the debtor is an individual or an organization;

[2013, c. 317, Pt. A, §25 (AMD).]

(f). In the case of an assignment reflected in an initial financing statement under section 9-1514, subsection (1) or an amendment filed under section 9-1514, subsection (2), the record does not provide a name and mailing address for the assignee; [2015, c. 180, §2 (AMD).]

(g). In the case of a continuation statement, the record is not filed within the 6-month period prescribed by section 9-1515, subsection (4); or [2015, c. 180, §2 (AMD).]

(h). In the case of a record submitted for filing or recording with the Secretary of State, the Secretary of State refuses to accept the record in compliance with Title 5, section 90-F. [2015, c. 180, §3 (NEW).]

[ 2015, c. 180, §§2, 3 (AMD) .]

(3). For purposes of subsection (2):

(a). A record does not provide information if the filing office is unable to read or decipher the information; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by section 9-1512, 9-1514 or 9-1518, is an initial financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (2), is effective as a filed record except as against a purchaser of the collateral that gives value in reasonable reliance upon the absence of the record from the files.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §6 (AMD). 2013, c. 317, Pt. A, §§24, 25 (AMD). 2015, c. 180, §§2, 3 (AMD).



11 §9-1517. Effect of indexing errors

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1518. Claim concerning inaccurate or wrongfully filed record

(1). A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

[ 2013, c. 317, Pt. A, §26 (AMD) .]

(2). An information statement under subsection (1) must:

(a). Identify the record to which it relates by:

(i) The file number assigned to the initial financing statement to which the record relates; and

(ii) If the information statement relates to a record recorded in the county registry of deeds, the book and page in which the initial financing statement was recorded, the name of the debtor and the secured party and the information specified in section 9-1502, subsection (2); [2013, c. 317, Pt. A, §26 (AMD).]

(b). Indicate that it is an information statement; and [2013, c. 317, Pt. A, §26 (AMD).]

(c). Provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2013, c. 317, Pt. A, §26 (AMD) .]

(2-A). A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under section 9-1509, subsection (4).

[ 2013, c. 317, Pt. A, §26 (NEW) .]

(2-B). An information statement under subsection (2-A) must:

(a). Identify the record to which it relates by:

(i) The file number assigned to the initial financing statement to which the record relates; and

(ii) If the information statement relates to a record recorded in the county registry of deeds, the book and page in which the initial financing statement was recorded, the name of the debtor and the secured party and the information specified in section 9-1502, subsection (2); [2013, c. 317, Pt. A, §26 (NEW).]

(b). Indicate that it is an information statement; and [2013, c. 317, Pt. A, §26 (NEW).]

(c). Provide the basis for the person's belief that the person that filed the record was not entitled to do so under section 9-1509, subsection (4). [2013, c. 317, Pt. A, §26 (NEW).]

[ 2013, c. 317, Pt. A, §26 (NEW) .]

(3). The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

[ 2013, c. 317, Pt. A, §26 (AMD) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §7 (AMD). 2013, c. 317, Pt. A, §26 (AMD).






Subpart 2: DUTIES AND OPERATION OF FILING OFFICE

11 §9-1519. Numbering, maintaining and indexing records; communicating information provided in records

(1). For each record filed in a filing office, the filing office shall:

(a). Assign a unique number to the filed record; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Create a record that bears the number assigned to the filed record and the date and time of filing; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Maintain the filed record for public inspection; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Index the filed record in accordance with subsections (3), (4) and (5). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A file number assigned after January 1, 2002 must include a digit that:

(a). Is mathematically derived from or related to the other digits of the file number; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsections (4) and (5), the filing office shall:

(a). Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Index a record that provides a name of a debtor that was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). If a financing statement is recorded as a fixture filing or covers as-extracted collateral or timber to be cut, it must be recorded and the filing office shall index it:

(a). Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). If a financing statement is recorded as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment recorded under section 9-1514, subsection (1) or an amendment recorded under section 9-1514, subsection (2):

(a). Under the name of the assignor as grantor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). The filing office shall maintain a capability:

(a). To retrieve a record by the name of the debtor and:

(i) If the filing office is the county registry of deeds, by the book and page at which the initial financing statement to which the record relates was recorded; or

(ii) If the filing office is the office of the Secretary of State, by the file number assigned to the initial financing statement to which the record relates; and [2001, c. 286, §8 (AMD).]

(b). To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2001, c. 286, §8 (AMD) .]

(7). The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under section 9-1515 with respect to all secured parties of record.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). The filing office shall perform the acts required by subsections (1) to (5) at the time and in the manner prescribed by filing-office rule, but not later than 2 business days after the filing office receives the record in question.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). Subsections (2) and (8) do not apply to a county registry of deeds.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §8 (AMD).



11 §9-1520. Acceptance and refusal to accept record

(1). A filing office shall refuse to accept a record for filing for a reason set forth in section 9-1516, subsection (2) and may refuse to accept a record for filing only for a reason set forth in section 9-1516, subsection (2).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule but, in the case of the office of the Secretary of State, in no event more than 2 business days after the filing office receives the record.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A filed financing statement satisfying section 9-1502, subsection (1) and (2) is effective even if the filing office is required to refuse to accept it for filing under subsection (1). However, section 9-1338 applies to a filed financing statement providing information described in section 9-1516, subsection (2), paragraph (e) that is incorrect at the time the financing statement is filed.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). If a record communicated to a filing office provides information that relates to more than one debtor, this part applies to each debtor separately.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1521. Uniform form of written financing statement and amendment

(1). Except for a reason set forth in section 9-1516, subsection (2), a filing office that accepts written records may not refuse to accept a written initial financing statement in a form and format:

(a). Approved by the International Association of Commercial Administrators or successor organization; or [2013, c. 317, Pt. A, §27 (NEW).]

(b). Adopted by rule adopted by the Secretary of State. [2013, c. 317, Pt. A, §27 (NEW).]

[ 2013, c. 317, Pt. A, §27 (RPR) .]

(2). Except for a reason set forth in section 9-1516, subsection (2), a filing office that accepts written records may not refuse to accept a written amendment or information statement in a form and format:

(a). Approved by the International Association of Commercial Administrators or successor organization; or [2013, c. 317, Pt. A, §27 (NEW).]

(b). Adopted by rule adopted by the Secretary of State. [2013, c. 317, Pt. A, §27 (NEW).]

[ 2013, c. 317, Pt. A, §27 (RPR) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §27 (RPR).



11 §9-1522. Maintenance and destruction of records

(1). The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under section 9-1515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and:

(a). If the record was recorded in the county registry of deeds, by using the book and page at which the initial financing statement to which the record relates was recorded; or [2001, c. 286, §9 (AMD).]

(b). If the record was filed in the office of the Secretary of State, by using the file number assigned to the initial financing statement to which the record relates. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2001, c. 286, §9 (AMD) .]

(2). Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement that complies with subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §9 (AMD).



11 §9-1523. Information from filing office; sale or license of records

(1). If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to section 9-1519, subsection (1), paragraph (a) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(a). Note upon the copy the number assigned to the record pursuant to section 9-1519, subsection (1), paragraph (a) and the date and time of the filing of the record; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Send the copy to the person. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(a). The information in the record; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The number assigned to the record pursuant to section 9-1519, subsection (1), paragraph (a); and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The date and time of the filing of the record. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(a). Whether there is on file on a date and time specified by the filing office, but not a date earlier than 3 business days before the filing office receives the request, any financing statement that:

(i) Designates a particular debtor;

(ii) Has not lapsed under section 9-1515 with respect to all secured parties of record; and

(iii) If the request so states, has lapsed under section 9-1515 and a record of which is maintained by the filing office under section 9-1522, subsection (1); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The date and time of filing of each financing statement; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The information provided in each financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). In complying with its duty under subsection (3), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing its written certificate.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). The filing office shall perform the acts required by subsections (1) to (4) at the time and in the manner prescribed by filing-office rule, but, in the case of the office of the Secretary of State, not later than 2 business days after the filing office receives the request.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). At least weekly, the office of the Secretary of State shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this Part, in every medium from time to time available to the filing office.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). The requirements of this section do not apply to information obtained from the registry of deeds.

[ 2001, c. 286, §10 (AMD) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §10 (AMD).



11 §9-1524. Delay by filing office

Delay by the filing office beyond a time limit prescribed by this part is excused if: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment or other circumstances beyond control of the filing office; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The filing office exercises reasonable diligence under the circumstances.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1525. Fees

(1). Except as otherwise provided in subsections (2), (5) and (6), the fee for filing and indexing a record under this Part, other than an initial financing statement of the kind described in subsection (2) is:

(a). Fifteen dollars if the record is communicated in writing and consists of one or 2 pages; [2001, c. 286, §11 (AMD).]

(b). Thirty dollars if the record is communicated in writing and consists of more than 2 pages; [2001, c. 632, §1 (AMD).]

(c). Ten dollars if the record is communicated by another medium authorized by filing-office rule; and [2001, c. 632, §2 (AMD).]

(d). Zero if the record is a termination statement as described in section 9-1513 that relates to an initial financing statement filed on or after July 1, 1993 and before July 1, 2001, and is communicated in writing or by another medium authorized by filing-office rule. [2001, c. 632, §3 (NEW).]

[ 2001, c. 632, §§1-3 (AMD) .]

(2). Except as otherwise provided in subsections (5) and (6), the fee for filing and indexing an initial financing statement of the kind described in section 9-1515, subsection (2) is:

(a). Sixty dollars if the financing statement indicates that it is filed in connection with a public-finance transaction and if the record is communicated in writing. Thirty dollars if the record is communicated by another medium authorized by filing-office rule; and [2001, c. 632, §4 (AMD).]

(b). Forty dollars if the financing statement indicates that it is filed in connection with a manufactured-home transaction and if the record is communicated in writing. Twenty dollars if the record is communicated by another medium authorized by filing-office rule. [2001, c. 632, §5 (AMD).]

[ 2001, c. 632, §§4,5 (AMD) .]

(3). The number of names required to be indexed does not affect the amount of the fee in subsections (1) and (2).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(a). Twenty dollars if the request is communicated in writing; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Twelve dollars if the request is communicated by another medium authorized by filing-office rule. [2001, c. 286, §13 (AMD).]

[ 2001, c. 286, §13 (AMD) .]

(5). This section does not require a fee with respect to a record of a mortgage that is effective as a financing statement recorded as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under section 9-1502, subsection (3). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). This section does not apply to the fees with respect to recording documents in the registry of deeds. Fees for recording in the registry of deeds are set forth in Title 33, section 751.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §§11-13 (AMD). 2001, c. 632, §§1-5 (AMD).



11 §9-1526. Filing-office rules

(1). The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(a). Consistent with this Article; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Adopted and published in accordance with Title 5, chapter 375. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the Secretary of State, so far as is consistent with the purposes, policies and provisions of this Article, in adopting, amending and repealing filing-office rules, shall:

(a). Consult with filing offices in other jurisdictions that enact substantially this part; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Take into consideration the rules and practices of and the technology used by filing offices in other jurisdictions that enact substantially this part. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).









Part 6: DEFAULT

Subpart 1: DEFAULT AND ENFORCEMENT OF SECURITY INTEREST

11 §9-1601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes

(1). After default, a secured party has the rights provided in this part and, except as otherwise provided in section 9-1602, those provided by agreement of the parties. A secured party:

(a). May reduce a claim to judgment or foreclose or otherwise enforce the claim, security interest or agricultural lien by any available judicial procedure; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the collateral is documents, may proceed either as to the documents or as to the goods they cover. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A secured party in possession of collateral or control of collateral under section 7-1106, 9-1104, 9-1105, 9-1106 or 9-1107 has the rights and duties provided in section 9-1207.

[ 2009, c. 324, Pt. B, §44 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). The rights under subsections (1) and (2) are cumulative and may be exercised simultaneously.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in subsection (7) and section 9-1605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(a). The date of perfection of the security interest or agricultural lien in the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The date of filing a financing statement covering the collateral; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Any date specified in a statute under which the agricultural lien was created. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). Except as otherwise provided in section 9-1607, subsection (3), this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles or promissory notes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §44 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1602. Waiver and variance of rights and duties

Except as otherwise provided in section 9-1624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). Section 9-1207, subsection (2), paragraph (d), subparagraph (iii), which deals with use and operation of the collateral by the secured party;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Section 9-1210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Section 9-1607, subsection (3), which deals with collection and enforcement of collateral;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Section 9-1608, subsection (1) and section 9-1615, subsection (3) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement or disposition;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Section 9-1608, subsection (1) and section 9-1615, subsection (4) to the extent that they require accounting for or payment of surplus proceeds of collateral;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Section 9-1609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). Section 9-1610, subsection (2) and sections 9-1611, 9-1613 and 9-1614, which deal with disposition of collateral;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). Section 9-1615, subsection (6), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party or a secondary obligor;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). Section 9-1616, which deals with explanation of the calculation of a surplus or deficiency;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(10). Sections 9-1620, 9-1621 and 9-1622, which deal with acceptance of collateral in satisfaction of obligation;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(11). Section 9-1623, which deals with redemption of collateral;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(12). Section 9-1624, which deals with permissible waivers; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(13). Sections 9-1625 and 9-1626, which deal with the secured party's liability for failure to comply with this article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1603. Agreement on standards concerning rights and duties

(1). The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in section 9-1602 if the standards are not manifestly unreasonable.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subsection (1) does not apply to the duty under section 9-1609 to refrain from breaching the peace.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1604. Procedure if security agreement covers real property or fixtures

(1). If a security agreement covers both personal and real property, a secured party may proceed:

(a). Under this part as to the personal property without prejudicing any rights with respect to the real property; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subject to subsection (3), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(a). Under this part; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In accordance with the rights with respect to real property, in which case the other provisions of this part do not apply. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1605. Unknown debtor or secondary obligor

A secured party does not owe a duty based on its status as secured party: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). To a person that is a debtor or obligor unless the secured party knows:

(a). That the person is a debtor or obligor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The identity of the person; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). How to communicate with the person; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). To a secured party or lienholder that has filed a financing statement against a person unless the secured party knows:

(a). That the person is a debtor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The identity of the person. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1606. Time of default for agricultural lien

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1607. Collection and enforcement by secured party

(1). If so agreed, and in any event after default, a secured party:

(a). May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). May take any proceeds to which the secured party is entitled under section 9-1315; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). If it holds a security interest in a deposit account perfected by control under section 9-1104, subsection (1), paragraph (a), may apply the balance of the deposit account to the obligation secured by the deposit account; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). If it holds a security interest in a deposit account perfected by control under section 9-1104, subsection (1), paragraph (c) or (d), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If necessary to enable a secured party to exercise under subsection (1), paragraph (c) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(a). A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The secured party's sworn affidavit in recordable form stating that:

(i) A default has occurred with respect to the obligation by the mortgage; and

(ii) The secured party is entitled to enforce the mortgage nonjudicially. [2013, c. 317, Pt. A, §28 (AMD).]

[ 2013, c. 317, Pt. A, §28 (AMD) .]

(3). A secured party shall proceed in a commercially reasonable manner if the secured party:

(a). Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A secured party may deduct from the collections made pursuant to subsection (3) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). This section does not determine whether an account debtor, bank or other person obligated on collateral owes a duty to a secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §28 (AMD).



11 §9-1608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus

(1). If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply.

(a). A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under section 9-1607 in the following order to:

(i) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(ii) The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(iii) The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (a), subparagraph (iii). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under section 9-1607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1609. Secured party's right to take possession after default

(1). After default, a secured party:

(a). May take possession of the collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Without removal, may render equipment unusable and dispose of collateral on a debtor's premises under section 9-1610. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A secured party may proceed under subsection (1):

(a). Pursuant to judicial process; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Without judicial process if it proceeds without breach of the peace. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party that is reasonably convenient to both parties.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1610. Disposition of collateral after default

(1). After default, a secured party may sell, lease, license or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Every aspect of a disposition of collateral, including the method, manner, time, place and other terms, must be commercially reasonable. If it is commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels and at any time and place and on any terms.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A secured party may purchase collateral:

(a). At a public disposition; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A contract for sale, lease, license or other disposition includes the warranties relating to title, possession, quiet enjoyment and the like that by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A secured party may disclaim or modify warranties under subsection (4):

(a). In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A record is sufficient to disclaim warranties under subsection (5) if it indicates "There is no warranty relating to title, possession, quiet enjoyment or the like in this disposition" or uses words of similar import.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1611. Notification before disposition of collateral

(1). In this section, "notification date" means the earlier of the date on which:

(a). A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The debtor and any secondary obligor waive the right to notification. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (4), a secured party that disposes of collateral under section 9-1610 shall send to the persons specified in subsection (3) a reasonable authenticated notification of disposition.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). To comply with subsection (2), the secured party shall send an authenticated notification of disposition to:

(a). The debtor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Any secondary obligor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). If the collateral is other than consumer goods:

(i) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(ii) Any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) Identified the collateral;

(B) Was indexed under the debtor's name as of that date; and

(C) Was filed in the appropriate office in which to file a financing statement against the debtor covering the collateral as of that date; and

(iii) Any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in section 9-1311, subsection (1). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Subsection (2) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A secured party complies with the requirement for notification prescribed by subsection (3), paragraph (c), subparagraph (ii) if:

(a). Not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (3), paragraph (c), subparagraph (ii); and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Before the notification date, the secured party:

(i) Did not receive a response to the request for information; or

(ii) Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1612. Timeliness of notification before disposition of collateral

(1). Except as otherwise provided in subsection (2), whether a notification is sent within a reasonable time is a question of fact.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1613. Contents and form of notification before disposition of collateral: general

Except in a consumer-goods transaction, the following rules apply. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). The contents of a notification of disposition are sufficient if the notification:

(a). Describes the debtor and the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Describes the collateral that is the subject of the intended disposition; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). States the method of intended disposition; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). States the time and place of a public disposition or the time after which any other disposition is to be made. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Whether the contents of a notification that lacks any of the information specified in subsection (1) are nevertheless sufficient is a question of fact.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The contents of a notification providing substantially the information specified in subsection (1) are sufficient, even if the notification includes:

(a). Information not specified by that subsection; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Minor errors that are not seriously misleading. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A particular phrasing of the notification is not required.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). The following form of notification or the form appearing in section 9-1614, subsection (3), when completed, provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date: ________________________

Time: ___________________________

Place: _______________________________

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ .........]. You may request an accounting by calling us at [telephone number].

[End of Form]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1614. Contents and form of notification before disposition of collateral: consumer-goods transaction

In a consumer-goods transaction, the following rules apply. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). A notification of disposition must provide the following information:

(a). The information specified in section 9-1613, subsection (1); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A description of any liability for a deficiency of the person to which the notification is sent; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A telephone number from which the amount that must be paid to the secured party to redeem the collateral under section 9-1623 is available; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A particular phrasing of the notification is not required.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The following form of notification, when completed, provides sufficient information.

[Name and or addresses of intended recipient]

[Date]

NOTICE OF OUR PLAN TO SELL PROPERTY

[Name and address of any obligor who is also a debtor]

Subject: [Identification of Transaction]

We have your [describe collateral] because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows.

Date: ________________________

Time: _________________________

Place: ________________________

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation.

If you need more information about the sale, call us at [telephone number] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement.

[Names of all other debtors and obligors, if any]

[End of Form]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A notification in the form of subsection (3) is sufficient, even if additional information appears at the end of the form.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A notification in the form of subsection (3) is sufficient, even if it includes errors in information not required by subsection (1), unless the error is misleading with respect to rights arising under this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). If a notification under this section is not in the form of subsection (3), law other than this Article determines the effect of including information not required by subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1615. Application of proceeds of disposition; liability for deficiency and right to surplus

(1). A secured party shall apply or pay over for application the cash proceeds of disposition under section 9-1610 in the following order to:

(a). The reasonable expenses of retaking, holding, preparing for disposition, processing and disposing and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(i) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(ii) In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (1), paragraph (c).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A secured party need not apply or pay over for application noncash proceeds of disposition under section 9-1610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (1) and permitted by subsection (3):

(a). Unless subsection (1), paragraph (d) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The obligor is liable for any deficiency. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes:

(a). The debtor is not entitled to any surplus; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The obligor is not liable for any deficiency. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party or a secondary obligor if:

(a). The transferee in the disposition is the secured party, a person related to the secured party or a secondary obligor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party or a secondary obligor would have brought. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(a). Takes the cash proceeds free of the security interest or other lien; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Is not obligated to account to or pay the holder of the security interest or other lien for any surplus. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1616. Explanation of calculation of surplus or deficiency

(1). In this section:

(a). "Explanation" means a writing that:

(i) States the amount of the surplus or deficiency;

(ii) Provides an explanation in accordance with subsection (3) of how the secured party calculated the surplus or deficiency;

(iii) States, if applicable, that future debits, credits, charges including additional credit service charges or interest, rebates and expenses may affect the amount of the surplus or deficiency; and

(iv) Provides a telephone number or mailing address from which additional information concerning the transaction is available; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). "Request" means a record:

(i) Authenticated by a debtor or consumer obligor;

(ii) Requesting that the recipient provide an explanation; and

(iii) Sent after disposition of the collateral under section 9-1610. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under section 9-1615, the secured party shall:

(a). Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(i) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(ii) Within 14 days after receipt of a request; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). To comply with subsection (1), paragraph (a), subparagraph (ii), a writing must provide the following information in the following order:

(a). The aggregate amount of obligations secured by the security interest under which the disposition was made and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(i) If the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(ii) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The amount of proceeds of the disposition; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The aggregate amount of the obligations after deducting the amount of proceeds; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing and disposing of the collateral, and attorney's fees secured by the collateral that are known to the secured party and relate to the current disposition; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and that are not reflected in the amount in paragraph (a); and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). The amount of the surplus or deficiency. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (1) is sufficient, even if it includes minor errors that are not seriously misleading.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A debtor or consumer obligor is entitled without charge to one response to a request under this section during any 6-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (2), paragraph (a).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1617. Rights of transferee of collateral

(1). A secured party's disposition of collateral after default:

(a). Transfers to a transferee for value all of the debtor's rights in the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Discharges the security interest under which the disposition is made; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Discharges any subordinate security interest or other subordinate lien. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A transferee that acts in good faith takes free of the rights and interests described in subsection (1), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). If a transferee does not take free of the rights and interests described in subsection (1), the transferee takes the collateral subject to:

(a). The debtor's rights in the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The security interest or agricultural lien under which the disposition is made; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Any security interest or other lien. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1618. Rights and duties of certain secondary obligors

(1). A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(a). Receives an assignment of a secured obligation from the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Is subrogated to the rights of a secured party with respect to collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). An assignment, transfer or subrogation described in subsection (1):

(a). Is not a disposition of collateral under section 9-1610; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Relieves the secured party of further duties under this Article. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1619. Transfer of record or legal title

(1). In this section, "transfer statement" means a record authenticated by a secured party stating:

(a). That the debtor has defaulted in connection with an obligation secured by specified collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). That the secured party has exercised its post-default remedies with respect to the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The name and mailing address of the secured party, debtor and transferee. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(a). Accept the transfer statement; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Promptly amend its records to reflect the transfer; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). If applicable, issue a new appropriate certificate of title in the name of the transferee. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A transfer of the record or legal title to collateral to a secured party under subsection (2) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral

(1). Except as otherwise provided in subsection (7), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(a). The debtor consents to the acceptance under subsection (3); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The secured party does not receive, within the time set forth in subsection (4), a notification of objection to the proposal authenticated by:

(i) A person to which the secured party was required to send a proposal under section 9-1621; or

(ii) Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Subsection (5) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to section 9-1624. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A purported or apparent acceptance of collateral under this section is ineffective unless:

(a). The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The conditions of subsection (1) are met. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). For purposes of this section:

(a). A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(i) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(ii) In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(iii) Does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). To be effective under subsection (1), paragraph (b), a notification of objection must be received by the secured party:

(a). In the case of a person to which the proposal was sent pursuant to section 9-1621 within 20 days after notification was sent to that person; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In other cases:

(i) Within 20 days after the last notification was sent pursuant to section 9-1621; or

(ii) If a notification was not sent, before the debtor consents to the acceptance under subsection (3). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A secured party that has taken possession of collateral shall dispose of the collateral pursuant to section 9-1610 within the time specified in subsection (6) if:

(a). Sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Sixty percent of the principal amount of the obligation secured has been paid in the case of a nonpurchase-money security interest in consumer goods. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). To comply with subsection (5), the secured party shall dispose of the collateral:

(a). Within 90 days after taking possession; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1621. Notification of proposal to accept collateral

(1). A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(a). Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) Identified the collateral;

(ii) Was indexed under the debtor's name as of that date; and

(iii) Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in section 9-1311, subsection (1). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1622. Effect of acceptance of collateral

(1). A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(a). Discharges the obligation to the extent consented to by the debtor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Transfers to the secured party all of a debtor's rights in the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Terminates any other subordinate interest. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A subordinate interest is discharged or terminated under subsection (1), even if the secured party fails to comply with this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1623. Right to redeem collateral

(1). A debtor, any secondary obligor or any other secured party or lienholder may redeem collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). To redeem collateral, a person shall tender:

(a). Fulfillment of all obligations secured by the collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The reasonable expenses and attorney's fees described in section 9-1615, subsection (1), paragraph (a). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A redemption may occur at any time before a secured party:

(a). Has collected collateral under section 9-1607; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Has disposed of collateral or entered into a contract for its disposition under section 9-1610; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Has accepted collateral in full or partial satisfaction of the obligation it secures under section 9-1622. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1624. Waiver

(1). A debtor or secondary obligor may waive the right to notification of disposition of collateral under section 9-1611 only by an agreement to that effect entered into and authenticated after default.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A debtor may waive the right to require disposition of collateral under section 9-1620, subsection (5) only by an agreement to that effect entered into and authenticated after default.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under section 9-1623 only by an agreement to that effect entered into and authenticated after default.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).






Subpart 2: NONCOMPLIANCE WITH ARTICLE

11 §9-1625. Remedies for secured party's failure to comply with Article

(1). If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement or disposition of collateral on appropriate terms and conditions.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subject to subsections (3), (4) and (6), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in section 9-1628:

(a). A person that, at the time of the failure, was a debtor, was an obligor or held a security interest in or other lien on the collateral may recover damages under subsection (2) for its loss; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10% of the principal amount of the obligation or the time-price differential plus 10% of the cash price. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A debtor whose deficiency is eliminated under section 9-1626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-1626 may not otherwise recover under subsection (2) for noncompliance with the provisions of this part relating to collection, enforcement, disposition or acceptance.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). In addition to any damages recoverable under subsection (2), the debtor, consumer obligor or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(a). Fails to comply with section 9-1208; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Fails to comply with section 9-1209; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Files a record that the person is not entitled to file under section 9-1509, subsection (1); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Fails to cause the secured party of record to file or send a termination statement as required by section 9-1513, subsection (1) or (3); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). Fails to comply with section 9-1616, subsection (2), paragraph (a) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). Fails to comply with section 9-1616, subsection (2), paragraph (b). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A debtor or consumer obligor may recover damages under subsection (2) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under section 9-1210. A recipient of a request under section 9-1210 that never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). If a secured party fails to comply with a request regarding a list of collateral or a statement of account under section 9-1210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1626. Action in which deficiency or surplus is in issue

(1). In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply.

(a). A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition or acceptance was conducted in accordance with this part. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Except as otherwise provided in section 9-1628, if a secured party fails to prove that the collection, enforcement, disposition or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses and attorney's fees exceeds the greater of:

(i) The proceeds of the collection, enforcement, disposition or acceptance; or

(ii) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition or acceptance. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). For purposes of paragraph (c), subparagraph (ii), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses and attorney's fees unless the secured party proves that the amount is less than that sum. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). If a deficiency or surplus is calculated under section 9-1615, subsection (6), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party or a secondary obligor would have brought. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). In an action arising from a consumer transaction in which the amount of a deficiency or surplus is in issue, the following rules apply.

(a). If a secured party represents by affidavit that it has complied with the provisions of this Part relating to collection, enforcement, disposition or acceptance, the secured party need not further prove compliance unless the debtor or a secondary obligor places the secured party's compliance in issue. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition or acceptance was conducted in accordance with this Part. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Except as otherwise provided in section 9-1628, if a secured party fails to prove that the collection, enforcement, disposition or acceptance was conducted in accordance with the provisions of this Part relating to collection, enforcement, disposition or acceptance, neither the debtor nor a secondary obligor is liable for a deficiency. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1627. Determination of whether conduct was commercially reasonable

(1). The fact that a greater amount could have been obtained by a collection, enforcement, disposition or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition or acceptance was made in a commercially reasonable manner.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(a). In the usual manner on any recognized market; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). At the price current in any recognized market at the time of the disposition; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A collection, enforcement, disposition or acceptance is commercially reasonable if it has been approved:

(a). In a judicial proceeding; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). By a bona fide creditors' committee; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). By a representative of creditors; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). By an assignee for the benefit of creditors. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Approval under subsection (3) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition or acceptance is not commercially reasonable.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1628. Nonliability and limitation on liability of secured party; liability of secondary obligor

(1). Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person and knows how to communicate with the person:

(a). The secured party is not liable to the person or to a secured party or lienholder that has filed a financing statement against the person for failure to comply with this Article; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The secured party's failure to comply with this Article does not affect the liability of the person for a deficiency. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A secured party is not liable because of its status as secured party:

(a). To a person that is a debtor or obligor, unless the secured party knows:

(i) That the person is a debtor or obligor;

(ii) The identity of the person; and

(iii) How to communicate with the person; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(i) That the person is a debtor; and

(ii) The identity of the person. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A secured party is not liable to any person, and a person's liability for a deficiency is not affected because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(a). A debtor's representation concerning the purpose for which collateral was to be used, acquired or held; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). An obligor's representation concerning the purpose for which a secured obligation was incurred. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A secured party is not liable to any person under section 9-1625, subsection (3), paragraph (b) for its failure to comply with section 9-1616.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A secured party is not liable under section 9-1625, subsection (3), paragraph (b) more than once with respect to any one secured obligation.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).









Part 7: TRANSITION

11 §9-1701. Effective date

This Article takes effect on July 1, 2001. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1702. Savings clause

(1). Except as otherwise provided in this part, this Article applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this Article takes effect.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (3) and sections 9-1703 to 9-1709:

(a). Transactions and liens that were not governed by former Article 9, were validly entered into or created before this Article takes effect and would be subject to this Article if they had been entered into or created after this Article takes effect and the rights, duties and interests flowing from those transactions and liens remain valid after this Article takes effect; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The transactions and liens may be terminated, completed, consummated and enforced as required or permitted by this Article or by the law that otherwise would apply if this Article had not taken effect. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2001, c. 286, §14 (AMD) .]

(3). This Article does not affect an action, case or proceeding commenced before this Article takes effect.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §14 (AMD).



11 §9-1703. Security interest perfected before effective date

(1). A security interest that is enforceable immediately before this Article takes effect and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this Article if, when this Article takes effect, the applicable requirements for enforceability and perfection under this Article are satisfied without further action.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in section 9-1705, if, immediately before this Article takes effect, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this Article are not satisfied when this Article takes effect, the security interest:

(a). Is a perfected security interest for one year after this Article takes effect; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Remains enforceable thereafter only if the security interest becomes enforceable under section 9-1203 before the year expires; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Remains perfected thereafter only if the applicable requirements for perfection under this Article are satisfied before the year expires. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1704. Security interest unperfected before effective date

A security interest that is enforceable immediately before this Article takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). Remains an enforceable security interest for one year after this Article takes effect;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Remains enforceable thereafter if the security interest becomes enforceable under section 9-1203 when this Article takes effect or within one year thereafter; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Becomes perfected:

(a). Without further action, when this Article takes effect if the applicable requirements for perfection under this Article are satisfied before or at that time; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1705. Effectiveness of action taken before effective date

(1). If action, other than the filing of a financing statement, is taken before this Article takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this Article takes effect, the action is effective to perfect a security interest that attaches under this Article within one year after this Article takes effect. An attached security interest becomes unperfected one year after this Article takes effect unless the security interest becomes a perfected security interest under this Article before the expiration of that period.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The filing of a financing statement before this Article takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). This Article does not render ineffective an effective financing statement that, before this Article takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former section 9-103. However, except as otherwise provided in subsections (4) and (5) and section 9-1706, the financing statement ceases to be effective at the earlier of:

(a). The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). June 30, 2006. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). The filing of a continuation statement after this Article takes effect does not continue the effectiveness of the financing statement filed before this Article takes effect. However, upon the timely filing of a continuation statement after this Article takes effect and in accordance with the law of the jurisdiction governing perfection as provided in part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before this Article takes effect continues for the period provided by the law of that jurisdiction.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Subsection (3), paragraph (b) applies to a financing statement that, before this Article takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former section 9-103 only to the extent that Part 3 provides that the law of a jurisdiction other than jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A financing statement that includes a financing statement filed before this Article takes effect and a continuation statement filed after this Article takes effect is effective only to the extent that it satisfies the requirements of part 5 for an initial financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1706. When initial financing statement suffices to continue effectiveness of financing statement

(1). The filing of an initial financing statement in the office specified in section 9-1501 continues the effectiveness of a financing statement filed before this Article takes effect if:

(a). The filing of an initial financing statement in that office would be effective to perfect a security interest under this Article; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The pre-effective-date financing statement was filed in an office in another state or another office in this State; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The initial financing statement satisfies subsection (3). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The filing of an initial financing statement under subsection (1) continues the effectiveness of the pre-effective-date financing statement:

(a). If the initial financing statement is filed before this Article takes effect, for the period provided in former section 9-403 with respect to a financing statement; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the initial financing statement is filed after this Article takes effect, for the period provided in section 9-1515 with respect to an initial financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). To be effective for purposes of subsection (1), an initial financing statement must:

(a). Satisfy the requirements of Part 5 for an initial financing statement; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Indicate that the pre-effective-date financing statement remains effective. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1707. Amendment of preeffective-date financing statement

(1). In this section, "preeffective-date financing statement" means a financing statement filed before this Article takes effect.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). After this Article takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a preeffective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a preeffective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4), if the law of this State governs perfection of a security interest, the information in a preeffective-date financing statement may be amended after this Article takes effect only if:

(a). The preeffective-date financing statement and an amendment are filed in the office specified in section 9-1501; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). An amendment is filed in the office specified in section 9-1501 concurrently with or after the filing in that office of an initial financing statement that satisfies section 9-1706, subsection (3); or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). An initial financing statement that provides the information as amended and satisfies section 9-1706, subsection (3) is filed in the office specified in section 9-1501. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). If the law of this State governs perfection of a security interest, the effectiveness of a preeffective-date financing statement may be continued only under section 9-1705, subsections (4) and (6) or section 9-1706.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Whether or not the law of this State governs perfection of a security interest, the effectiveness of a preeffective-date financing statement filed in this State may be terminated after this Article takes effect by filing a termination statement in the office in which the preeffective-date financing statement is filed, unless an initial financing statement that satisfies section 9-1706, subsection (3) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1708. Persons entitled to file initial financing statement or continuation statement

A person may file an initial financing statement or a continuation statement under this part if: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). The secured party of record authorizes the filing; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The filing is necessary under this part:

(a). To continue the effectiveness of a financing statement filed before this Article takes effect; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To perfect or continue the perfection of a security interest. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1709. Priority

(1). This Article determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Article takes effect, former Article 9 determines priority.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). For purposes of section 9-1322, subsection (1), the priority of a security interest that becomes enforceable under section 9-1203 of this Article dates from the time this Article takes effect if the security interest is perfected under this Article by the filing of a financing statement before this Article takes effect that would not have been effective to perfect the security interest under former Article 9. This subsection does not apply to conflicting security interests, each of which is perfected by the filing of such a financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).









Article 10: TRANSITION PROVISIONS

11 §10-101. Definitions; retroactivity

(1). For the purposes of this Article, the phrase "old code" means the Uniform Commercial Code as enacted by public law, 1963, chapter 362 and as amended by the following:

Public law, 1965, chapter 306;

Public law, 1967, chapter 213;

Public law, 1969, chapter 155;

Public law, 1969, chapter 225;

Public law, 1969, chapter 302;

Public law, 1969, chapter 327;

Public law, 1969, chapter 389;

Public law, 1969, chapter 421;

Public law, 1969, chapter 582;

Public law, 1971, chapter 11;

Public law, 1971, chapter 474;

Public law, 1971, chapter 544;

Public law, 1973, chapter 8;

Public law, 1973, chapter 441;

Public law, 1973, chapter 442;

Public law, 1973, chapter 443;

Public law, 1973, chapter 444;

Public law, 1973, chapter 625;

Public law, 1973, chapter 762;

Public law, 1975, chapter 269;

Public law, 1975, chapter 320;

Public law, 1975, chapter 770; and

Public law, 1977, chapter 90.

For the purposes of this Article, the phrase "public law, 1977, chapter 526" means chapter 526 of the public laws of 1977, "An Act Relating to Secured Transactions under the Uniform Commercial Code," effective January 1, 1978. The phrase "new code" means the old code as amended by public law, 1977, chapter 526.

[ 1977, c. 586, (NEW) .]

(2). This Article is retroactive to January 1, 1978.

[ 1977, c. 586, (NEW) .]

SECTION HISTORY

1977, c. 586, (NEW).



11 §10-102. Preservation of old transition provision

Chapter 362, section 41 of the public laws of 1963 shall continue to apply to the new code and for this purpose the old code and the new code shall be considered one continuous statute. [1977, c. 586, (NEW).]

SECTION HISTORY

1977, c. 586, (NEW).



11 §10-103. Transition to the new code; general rule

Transactions validly entered into after December 31, 1964, and before January 1, 1978, and which are subject to the provisions of the old code and which would be subject to the new code and this Article, as amended if they had been entered into after the effective date of public law, 1977, chapter 526 and the rights, duties and interests flowing from such transactions remain valid after January 1, 1978, and may be terminated, completed, consummated or enforced as required or permitted by the new code. Security interests arising out of those transactions, which are perfected when public law, 1977, chapter 526 becomes effective, shall remain perfected until they lapse as provided in the new code and may be continued as permitted by the new code, except as stated in section 10-105. [1977, c. 586, (NEW).]

SECTION HISTORY

1977, c. 586, (NEW).



11 §10-104. Transition provision on change of requirement of filing

A security interest for the perfection of which filing or the taking of possession was required under the old code and which attached prior to the effective date of public law, 1977, chapter 526, but was not perfected shall be deemed perfected on the effective date of public law, 1977, chapter 526, if the new code permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made. [1977, c. 586, (NEW).]

SECTION HISTORY

1977, c. 586, (NEW).



11 §10-105. Transition provision on change of place of filing

(1). A financing statement or continuation statement filed prior to January 1, 1978, which shall not have lapsed prior to January 1, 1978, shall remain effective for the period provided in the old code, but not less that 5 years after the filing.

[ 1977, c. 586, (NEW) .]

(2). With respect to any collateral acquired by the debtor subsequent to the effective date of public law 1977, chapter 526, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under the new code.

[ 1977, c. 586, (NEW) .]

(3). The effectiveness of any financing statement or continuation statement filed prior to January 1, 1978, may be continued by a continuation statement as permitted by the new code, except that if the new code requires a filing in an office where there was no previous financing statement, a new financing statement conforming to section 10-106 shall be filed in that office.

[ 1977, c. 586, (NEW) .]

(4). If the record of a mortgage of real estate would have been effective as a fixture filing of goods described therein if the new code had been in effect on the date of recording the mortgage, the mortgage shall be deemed effective as a fixture filing as to those goods under section 9-402, subsection (6) of the new code on the effective date of public law, 1977, chapter 526.

[ 1977, c. 696, §155 (AMD) .]

SECTION HISTORY

1977, c. 586, (NEW). 1977, c. 696, §155 (AMD).



11 §10-106. Required refilings

(1). If a security interest is perfected or has priority when public law, 1977, chapter 526 takes effect as to all persons or as to certain persons without any filing or recording and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under the new code, the perfection and priority rights of the security interest continue until 3 years after the effective date of public law, 1977, chapter 526. The perfection shall then lapse unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

[ 1977, c. 586, (NEW) .]

(2). If a security interest is perfected when public law, 1977, chapter 526 takes effect under a law other than the Uniform Commercial Code which requires no further filing, refiling or recording to continue its perfection, perfection continues until and shall lapse 3 years after public law, 1977, chapter 526 takes effect, unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing, or unless under section 9-302, subsection (3) the other law continues to govern filing.

[ 1977, c. 586, (NEW) .]

(3). If a security interest is perfected by a filing, refiling or recording under a law repealed by public law, 1977, chapter 526 which required further filing, refiling or recording to continue its perfection, perfection continues and shall lapse on the date provided by the law so repealed for the further filing, refiling or recording unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

[ 1977, c. 586, (NEW) .]

(4). A financing statement may be filed within 6 months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It shall identify the security agreement, statement or notice, however denominated in any statute or other law repealed or modified by public law, 1977, chapter 526 or this Article, state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated, in another filing office under the Uniform Commercial Code or under any statute or law repealed or modified by public law, 1977, chapter 526 or this Article is still effective. Sections 9-103 and 9-401 determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of section 9-403, subsection (3) for continuation statements apply to such a financing statement.

[ 1977, c. 696, §156 (AMD) .]

SECTION HISTORY

1977, c. 586, (NEW). 1977, c. 696, §156 (AMD).



11 §10-107. Transition provisions as to priorities

Except as otherwise provided in this Article, the old code shall apply to any questions of priority if the positions of the parties were fixed prior to the effective date of public law, 1977, chapter 526. In other cases, questions of priority shall be determined by the new code. [1977, c. 586, (NEW).]

SECTION HISTORY

1977, c. 586, (NEW).



11 §10-108. Presumption that rule of law continues unchanged

Unless a change in law has clearly been made, the new code shall be deemed declaratory of the meaning of the old code. [1977, c. 586, (NEW).]

SECTION HISTORY

1977, c. 586, (NEW).









TITLE 12: CONSERVATION

Part 1: SOIL AND WATER CONSERVATION

Chapter 1: SOIL AND WATER CONSERVATION DISTRICTS

Subchapter 1: GENERAL PROVISIONS

12 §1. Short title

This chapter may be known and cited as the "Soil and Water Conservation Districts Law." [RR 1993, c. 1, §32 (COR).]

SECTION HISTORY

1965, c. 190, §1 (AMD). RR 1993, c. 1, §32 (COR).



12 §2. Policy

Conservation of soil and water resources may involve adjustments in land and water use and the development, improvement and protection of these resources under various combinations of use. It is declared to be the policy of the Legislature to provide for and encourage the optimal use of the State's agricultural resources, to insure the availability of appropriate soil and water resources for the production of food and other renewable resources, to provide for the conservation of the soil and soil and water resources of this State, and for the control and prevention of soil erosion, and thereby to preserve natural resources and maintain the economic base for the State's natural resource industries, control floods, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers and harbors, preserve wildlife, protect the tax base, protect public lands and protect and promote the health, safety and general welfare of the people of this State. [1985, c. 482, §3 (AMD).]

SECTION HISTORY

1985, c. 482, §3 (AMD).



12 §3. Definitions

Wherever used or referred to in this chapter, unless a different meaning clearly appears from the context, the following words shall have the following meanings. [1979, c. 541, Pt. A, §114 (AMD).]

1. Commission.

[ 1995, c. 532, §4 (RP) .]

1-A. Department. "Department" means the Department of Agriculture, Conservation and Forestry.

[ 1995, c. 532, §5 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

2. District or soil and water conservation district. "District" or "soil and water conservation district" means an agency of the State, and a body corporate and politic, organized in accordance with this chapter, for the purposes, with the powers, and subject to the restrictions set forth.

[ 1965, c. 190, §2 (AMD) .]

3. Due notice. "Due notice" means notice published at least twice, with an interval of 6 days, in a newspaper or other publication of general circulation within the appropriate area, as well as notice through the United States mail, in the name of the district, directed to all affected property owners as their names shall appear on the tax records, except that in the event that land occupiers shall be domiciled in states or territories other than the State of Maine, then such land occupiers shall be notified by registered mail at their last known address. At any hearing held pursuant to such notice, adjournment may be made from time to time without the necessity of renewing such notice for such adjourned dates.

4. Land occupier. "Land occupier" or "occupier of land" includes any person, firm or corporation who shall hold title to, or shall be in possession of, any lands lying within a district organized under this chapter, whether as owner, lessee, renter, tenant or otherwise.

[ 1983, c. 99, §1 (AMD) .]

5. Supervisor. "Supervisor" means one of the members of the governing body of a district, elected or appointed in accordance with this chapter.

[ 1969, c. 477, §1 (AMD) .]

SECTION HISTORY

1965, c. 190, §2 (AMD). 1969, c. 477, §1 (AMD). 1979, c. 541, §A114 (AMD). 1983, c. 99, §1 (AMD). 1995, c. 532, §§4,5 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §4. Limitation of authority

The powers and duties conferred upon the Department of Agriculture, Conservation and Forestry or the soil and water conservation districts under this chapter shall not infringe upon or impair in any way the rights of any owner of riparian lands located upon, or any rights heretofore or hereafter granted by the Legislature to any person, firm, corporation, association, public or quasi-public body to use or take the water in or from, any lake, pond, river, stream, brook or any other body of water located wholly or partly in the State of Maine. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1965, c. 190, §3 (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §5. Cooperation of state agencies

Agencies of this State which shall have jurisdiction over, or be charged with the administration of, any publicly owned lands, lying within the boundaries of any district organized under this chapter, shall cooperate to the fullest extent with the supervisors of such districts in the effectuation of programs and operations undertaken by the supervisors. Public lands used for research purposes shall comply with this section only to the extent that it does not interfere with existing research work.



12 §6. Powers of districts and supervisors

A soil and water conservation district organized under this chapter shall constitute an agency of the State and a public body corporate and politic, exercising public powers, and such district, and the supervisors thereof, shall have the following powers, in addition to others granted in other sections of this chapter: [1965, c. 190, §4 (AMD).]

1. Preventive and control measures; flood prevention. To carry out preventive and control measures and works of improvement for flood prevention, or the conservation, development, utilization and disposal of water within the district, including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, changes in use of land, on lands owned or controlled by this State or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the occupier of such lands or the necessary rights or interests in such lands;

2. Agreements. To cooperate, or enter into agreements with, and within the limits of appropriations or other funds duly made available to it by law, to furnish financial or other aid to any agency, governmental or otherwise, or any occupier of lands within the district, in the carrying on of erosion control and prevention operations and works of improvement for flood prevention and the conservation, development, utilization and disposal of water within the district, subject to such conditions as the supervisors may deem necessary to advance the purposes of this chapter;

3. Options, purchase, sale, etc. of property. To obtain options upon and to acquire, by purchase, exchange, lease, gift, grant, bequest or devise, any property, real or personal, or rights or interests therein, after consultation with town, city and county officials; all such property shall be exempt from taxation by the State or any subdivisions or agencies thereof; to maintain, administer and improve any properties acquired, to receive income from such properties and to expend such income in carrying out the purposes and provisions of this chapter; and to sell, lease or otherwise dispose of any of its real and personal property or interests therein in furtherance of the purposes and provisions of this chapter;

4. Equipment and machinery made available. To make available, on such terms as it shall prescribe, to land occupiers within the district, agricultural and engineering machinery and equipment, and such other equipment or material, as will assist such land occupiers to carry on operations upon their lands for the conservation of soil resources and for the prevention and control of soil erosion, and for flood prevention or the conservation, development, utilization and disposal of water;

5. Construct and maintain structures. To construct, improve, operate and maintain such structures as may be necessary or convenient for the performance of any of the operations authorized in this chapter;

6. Plans. To develop comprehensive plans for the conservation of soil resources, for the control and prevention of soil erosion, and for flood prevention or the conservation, development, utilization and disposal of water within the district, which plans shall specify in such detail as may be possible the acts, procedures, performances and avoidances which are necessary or desirable for the effectuation of such plans, including the specification of engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices and changes in use of land; and to publish such plans and information and bring them to the attention of occupiers of lands within the district;

7. Agent for federal and state agencies; accept gifts; contracts. To act as agent for the United States or any of its agencies, or for this State or any of its agencies, in connection with the acquisition, construction, operation or administration of any project for soil conservation, erosion control, erosion prevention, flood prevention or for the conservation, development, utilization and disposal of water within its boundaries; to accept donations, gifts and contributions in money, services, materials or otherwise from the United States or any of its agencies; or from this State or any of its agencies, and to use or expend such moneys, services, materials or other contributions in carrying on its operations; and to enter into contracts or negotiations with any and all federal agencies having responsibility for the distribution of surplus war or other materials suitable for utilization in soil conservation or water conservation projects for the use thereof; to enter into contracts and negotiate with any agency of the United States Government in any plan related to soil conservation, flood prevention, or the conservation, development, utilization and disposal of water;

8. Sue and be sued; seal; borrow money. To sue and be sued in the name of the district; to have a seal, which seal shall be judicially noticed; to have perpetual succession unless terminated; to make and execute contracts and other instruments necessary or convenient to the exercise of its powers; to borrow money and to execute promissory notes, bonds and other evidences of indebtedness in connection therewith; to make, and from time to time amend and repeal, rules and regulations not inconsistent with this chapter, to carry into effect its purposes and powers;

9. Supervisors may require contributions. As a condition to the extending of any benefits under this chapter to, or the performance of work upon, any lands not owned or controlled by this State or any of its agencies, the supervisors may require contributions in money, services, materials or otherwise to any operations conferring such benefits, and may require land occupiers to enter into such agreements as to the permanent use of such lands as will tend to prevent or control erosion thereon;

10. Cooperate with other districts. To cooperate with any other district organized under this chapter in the exercise of any or all powers conferred in this chapter.

Provisions with respect to the acquisition, operation or disposition of property by other public bodies shall not be applicable to a district organized hereunder unless the Legislature shall specifically so state.

SECTION HISTORY

1965, c. 190, §4 (AMD).



12 §6-A. Farmland registration

In addition to the powers assigned in section 6, a soil and water conservation district shall review applications for the registration of farmland pursuant to Title 7, chapter 2-B. The district shall, by majority vote of the supervisors, certify whether the land described in the application: [1989, c. 478, §2 (NEW).]

1. Acreage. Consists of 5 or more contiguous acres;

[ 1989, c. 478, §2 (NEW) .]

2. Farm products. Includes only land used in the production of farm products, as defined in Title 7, section 52, subsection 3-A, in one of the 2, or 3 of the 5, calendar years preceding the date of application for registration under Title 7, chapter 2-B;

[ RR 2011, c. 2, §7 (COR) .]

3. Relationship to boundary established. Is within 50 feet of any property boundary and that the application includes a depiction of the distance between any area producing farm products under consideration and any property boundary within 50 feet that is sufficient to determine the impact of Title 7, section 56, subsection 1-A on abutting land; and

[ RR 2011, c. 2, §7 (COR) .]

4. Renewal. For farmland registered within the time frame provided under section 53-B, subsection 1, continues to meet the eligibility requirements of Title 7, section 53-A that were in effect at the time the land was registered.

[ 2011, c. 608, §18 (NEW) .]

A district shall complete its review under this section within 60 days of receiving an application. [2011, c. 608, §18 (AMD).]

SECTION HISTORY

1989, c. 478, §2 (NEW). 2007, c. 649, §6 (AMD). RR 2011, c. 2, §7 (COR). 2011, c. 608, §18 (AMD).



12 §7. Discontinuance of districts

At any time after 5 years after the organization of a district under this chapter, any 25 occupiers of land lying within the boundaries of such district may file a petition with the State Department of Agriculture, Conservation and Forestry requesting that the operations of the district be terminated and the existence of the district discontinued. Upon receipt of the petition for the discontinuance of a district, the Department of Agriculture, Conservation and Forestry shall conduct such public hearings and referenda as may be necessary to assist it in the consideration thereof. In conducting such hearings and referenda, the Department of Agriculture, Conservation and Forestry shall adhere substantially to the same procedures and give weight to each of the considerations set forth in section 101, as were followed in the organization of such districts. The Department of Agriculture, Conservation and Forestry may not determine that the continued operation of the district is administratively practicable and feasible unless at least a majority of the votes cast in the referendum shall have been cast in favor of the continuance of such district. [1965, c. 190, §5 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

The State Department of Agriculture, Conservation and Forestry shall not entertain petitions for the discontinuance of any district nor conduct referenda upon such petitions nor make determinations pursuant to such petitions in accordance with this chapter, more often than once in 5 years. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1965, c. 190, §§5,6 (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).






Subchapter 2: SOIL AND WATER CONSERVATION

12 §51. Membership; seal; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 190, §7 (AMD). 1967, c. 280, (AMD). 1967, c. 494, §10 (AMD). 1967, c. 544, §20 (AMD). 1969, c. 477, §1 (AMD). 1973, c. 460, §18 (AMD). 1973, c. 513, §22 (AMD). 1975, c. 172, (RPR). 1975, c. 770, §61 (AMD). 1983, c. 99, §2 (AMD). 1983, c. 812, §71 (AMD). 1987, c. 578, (AMD). 1989, c. 503, §B54 (AMD). 1991, c. 837, §A28 (AMD). 1995, c. 532, §7 (RP).



12 §51-A. Advisory council established

The State Conservation District Advisory Council, as established by Title 5, section 12004-I, subsection 68-A, advises the commissioner on matters affecting the operations and responsibilities of soil and water conservation districts. The State Conservation District Advisory Council consists of one representative from each of the soil and water conservation districts. The president and vice-president of the Maine Association of Conservation Districts and the State Conservationist of the United States Department of Agriculture, Natural Resources Conservation Service shall serve as ex officio, nonvoting members. The president and vice-president of the Maine Association of Conservation Districts shall also serve as chair and vice-chair. The advisory council shall: [1995, c. 532, §8 (NEW).]

1. Formulation of budget. Consult with the commissioner regarding the formulation of that part of the department's budget that pertains to the operations of the soil and water conservation districts;

[ 1995, c. 532, §8 (NEW) .]

2. Procedures for election of supervisors. Advise the Department of Agriculture, Conservation and Forestry on the appointment of soil and water conservation district supervisors and on procedures for the election of supervisors;

[ 1995, c. 532, §8 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

3. Consult in areas of expertise. Regularly consult with the Department of Agriculture, Conservation and Forestry on matters in which the soil and water conservation districts have individual or collective expertise, including agriculture, forestry, water quality, economic and community development and the protection of landowner rights;

[ 1995, c. 532, §8 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

4. Distribution of grant money. Advise the department on procedures for the distribution of federal, state or private grant money that passes through the department and is intended for the work of soil and water conservation districts; and

[ 1995, c. 532, §8 (NEW) .]

5. Conservation districts. Advise the department regarding the formation or discontinuance of soil and water conservation districts.

[ 1995, c. 532, §8 (NEW) .]

SECTION HISTORY

1995, c. 532, §8 (NEW). 2011, c. 657, Pt. W, §5 (REV).



12 §51-B. Assistance from department

The department shall assist the advisory council and individual soil and water conservation districts to further constructive working relationships with other natural resource agencies of State Government. [1995, c. 532, §9 (NEW).]

SECTION HISTORY

1995, c. 532, §9 (NEW).



12 §52. Legal services; executive director; delegation of powers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 477, §§1,2 (AMD). 1971, c. 594, §§17-A (AMD). 1973, c. 537, §16 (AMD). 1979, c. 732, §19 (AMD). 1991, c. 837, §A29 (AMD). 1995, c. 532, §10 (RP).



12 §53. Officers; terms; quorum; compensation; records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 477, §1 (AMD). 1983, c. 99, §3 (AMD). 1983, c. 812, §72 (AMD). 1991, c. 837, §A30 (AMD). 1995, c. 532, §11 (RP).



12 §54. Powers and duties

In addition to the duties and powers conferred upon the State Department of Agriculture, Conservation and Forestry, it shall have the following duties and powers: [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

1. Assistance. To offer such assistance as may be appropriate to the supervisors of soil and water conservation districts in the carrying out of any of their powers and programs, and to enter into such agreements as may be appropriate with such districts, with land occupiers and with other state and federal agencies;

[ 1965, c. 190, §9 (AMD) .]

2. Information to supervisors. To keep the supervisors of each of the several districts organized under this chapter informed of the activities and experience of all other districts, and to facilitate an interchange of advice and experience between such districts and cooperation between them;

3. Coordination. To coordinate the programs of the several districts so far as this may be done by advice and consultation;

4. United States and state agencies. To secure the cooperation and assistance of the United States and any of its agencies, and of agencies of this State, in the work of such districts, and in carrying out the functions of the Department of Agriculture, Conservation and Forestry under this chapter; to accept grants, services and materials from any source;

[ 1995, c. 532, §§12, 17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

5. Encourage districts. To disseminate information throughout the State concerning the activities and programs of the districts, and to encourage the formation of such districts in areas where their organization is desirable;

6. Control measures. To carry out preventive and control measures and works of improvement for the control and prevention of soil erosion, flood prevention, or the conservation, development, utilization and disposal of water;

7. Surveys. To conduct surveys, investigations and research relating to the character of soil erosion and floodwater and sediment damages and to the conservation, development, utilization and disposal of water and the preventive and control measures and works of improvement needed, to publish the results of such surveys, investigations and research, and to disseminate information concerning such preventive and control measures and works of improvement;

8. Options; purchases. In addition to any powers conferred by Title 7, section 19, to obtain options upon and to acquire by purchase, exchange, lease, gift, grant, bequest, devise or otherwise any property or rights or interests therein; to maintain, administer and improve any properties acquired; to receive income from such properties and to expend such income in carrying out the purposes and provisions of this chapter; and to sell, lease, or otherwise dispose of any of its real or personal property or interests therein, in furtherance of the purpose and provisions of this chapter, including the conveyance, with or without consideration, of lands or interests therein to soil and water conservation districts for use in carrying out their authorized purposes;

[ 1995, c. 532, §13 (AMD) .]

9. Structures. To construct, improve, operate and maintain such structures as may be necessary or convenient for the prevention of floodwater and sediment damages and for the conservation, development and utilization of the water impounded by such structures for irrigation, recreation, wildlife, municipal and industrial uses;

10. Fund. To have supervision and control of the Soil and Water Conservation Districts Fund which shall consist of all moneys appropriated thereto, and any moneys received as donations, repayments of loans or from other sources. The Department of Agriculture, Conservation and Forestry may use such fund for carrying out any of its authorized functions, for furnishing financial and other assistance to districts, for making allocations of funds to districts, and for making loans to districts under such terms and conditions as the Department of Agriculture, Conservation and Forestry may prescribe. Any balance in this fund, except moneys appropriated by the State, shall not lapse but shall be carried forward from year to year to be expended for the purposes set forth in this subchapter;

[ 1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

11. Sponsor. To serve as a sponsoring or cosponsoring local organization, within the meaning of the term as used in Public Law 566, as amended, Watershed Protection and Flood Prevention Act, and to serve as a sponsoring or cosponsoring local organization where a watershed is situated wholly or in part within the geographical boundaries of any unorganized territory or territories.

[ 1979, c. 541, Pt. A, §115 (AMD) .]

12. Entry on lands and structures. The Department of Agriculture, Conservation and Forestry or its authorized agents shall have the right to enter upon any private or public lands for the purpose of inspecting dams and appurtenant structures. The Department of Agriculture, Conservation and Forestry shall seek the permission of the landowner, prior to exercising this right and shall not exercise this right until a reasonable effort has been made to obtain said permission.

[ 1973, c. 103, §1 (NEW); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1965, c. 190, §§8-10 (AMD). 1967, c. 494, §11 (AMD). 1969, c. 477, §1 (AMD). 1973, c. 103, §1 (AMD). 1979, c. 541, §A115 (AMD). 1995, c. 532, §§12,13,17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §54-A. Budget

That part of the department's budget that pertains to the operations of the soil and water conservation districts must be separately identified as a major budget area within the department's budget. [1995, c. 532, §14 (NEW).]

SECTION HISTORY

1995, c. 532, §14 (NEW).



12 §55. Exemptions

Exempted from this subchapter are all dams and projects licensed by or subject to the jurisdiction of the Federal Power Commission under Part I of the Federal Power Act. [1973, c. 103, §2 (NEW).]

SECTION HISTORY

1973, c. 103, §2 (NEW).






Subchapter 3: SUPERVISORS

12 §101. Nominations, elections and appointments of supervisors

1. Elections of supervisors. The governing body of each district consists of a board of 5 supervisors. Three of the supervisors must be elected. Petitions may be filed to nominate candidates for election as supervisors of each district. When the district is first created, nominating petitions must be filed with, and the election must be conducted by, the department. After the creation of the district, nominating petitions must be filed with, and the election must be conducted by, each district. Nominating petitions must be subscribed by 25 or more registered voters residing within the district, as certified and sworn by the person submitting the petition and subject to such verification as the department or district may require. Registered voters may sign petitions to nominate more than one candidate for supervisor. The department or district shall give notice of the time for making nominations and the time and manner in which the election will occur. Registered voters residing within the district are eligible to vote in an election. When a district is first created, the 3 nominated candidates who receive the largest number of votes in the election are the elected supervisors of the district. Terms of elected supervisors are staggered, with the candidate receiving the largest number of votes initially elected to a 3-year term, the candidate receiving the 2nd largest number of votes initially elected to a 2-year term and the candidate receiving the 3rd largest number of votes initially elected to a one-year term. Thereafter, the term of office of each elected supervisor is 3 years. Following an election, the results must be published in a newspaper of general circulation in the district, and the names of those elected must be certified by the commissioner. The commissioner may adopt rules or prescribe procedures governing elections, which may include elections by mail or other procedures the commissioner finds to be fair and efficient. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 138, §1 (NEW) .]

2. Appointments of supervisors. In each district, 2 supervisors must be appointed by the commissioner, taking into consideration the various interests of the district in agriculture, forestry, wildlife, recreation and community and regional development. The appointees must be qualified by training and experience to perform their duties. The terms of the appointed supervisors must be staggered, with the first appointed supervisor initially appointed to a one-year term and the 2nd appointed supervisor initially appointed to a 2-year term. Thereafter, the term of office of each appointed supervisor is 3 years.

[ 1999, c. 138, §1 (NEW) .]

3. Tenure. A supervisor shall continue to hold office until the supervisor's successor has been elected or appointed and has qualified pursuant to subsection 2.

[ 1999, c. 138, §1 (NEW) .]

4. Vacancies. A vacancy for the unexpired term of an appointed supervisor must be filled through appointment by the commissioner as described in this section. A vacancy for the unexpired term of an elected supervisor may be temporarily filled by the commissioner through appointment of an associate supervisor designated with voting authority in accordance with section 103. This appointment is effective only until the district holds an election as necessitated by the expiration of the term of any elected supervisor.

[ 1999, c. 138, §1 (NEW) .]

SECTION HISTORY

1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 1999, c. 138, §1 (RPR).



12 §102. Duties of supervisors and district employees

1. Supervisors. A majority of the supervisors constitute a quorum, and the vote of a majority of the quorum present constitutes an action by the board. The supervisors shall elect one of their members to be chair and may, from time to time, change such designation. As determined by the board, and to the extent funds are available for this purpose, a supervisor may receive reasonable compensation for services and other expenses, including travel necessarily incurred in the discharge of the supervisor's duties.

[ 1999, c. 138, §2 (NEW) .]

2. Employees and others. The supervisors may employ a secretary and such other employees and contractors as they require in the performance of their duties. The supervisors may call upon the Attorney General for legal services. The supervisors shall require the execution of surety bonds for all employees and officers who are entrusted with funds or valuable property.

[ 1999, c. 138, §2 (NEW) .]

3. Delegation. Subject to their appropriate supervision, the supervisors may delegate the work of the district to one or more of their members of the district or to their employees or agents as they determine necessary for the conduct of the district's business.

[ 1999, c. 138, §2 (NEW) .]

4. Records. The supervisors shall provide for the keeping of accurate records of their actions, proceedings and other business of the district. The supervisors shall furnish to the commissioner any records or information that the commissioner may request concerning the performance of the district's business.

[ 1999, c. 138, §2 (NEW) .]

SECTION HISTORY

1965, c. 190, §§11,12 (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §§15,17 (AMD). 1999, c. 138, §2 (RPR).



12 §103. Associate supervisors

1. Appointment of associate supervisors. By unanimous vote, the board of supervisors of a district established according to section 102 may appoint individuals with training and experience relevant to the duties of the supervisors to serve as associate supervisors.

By unanimous vote, the board of supervisors may designate one or more of the associate supervisors to have voting authority. The board shall maintain a list of individuals designated to have voting authority and shall submit that list to the department. Employees of the district and contract providers to the district may be appointed as associate supervisors but may not be accorded this voting authority. The voting authority accorded associate supervisors is limited under subsection 2.

[ 1997, c. 105, §1 (NEW) .]

2. Limits on voting authority. When only 2 supervisors are present at a regularly scheduled board meeting, the chair of the meeting may appoint an associate supervisor present and with designated voting authority to serve as a supervisor for that meeting, thereby establishing a quorum. The designated associate supervisor has full voting rights of a supervisor for that meeting.

[ 1997, c. 105, §1 (NEW) .]

SECTION HISTORY

1997, c. 105, §1 (NEW).






Subchapter 4: FORMATION OF DISTRICTS

12 §151. Petition for creation

Any 25 occupiers of land lying within the limits of the territory proposed to be organized into a district may file a petition with the State Department of Agriculture, Conservation and Forestry asking that a soil and water conservation district be organized to function in the territory described in the petition. Such petition shall set forth: [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

1. Name. The proposed name of said district;

2. Need. That there is need, in the interest of the public health, safety and welfare, for a district to function in the territory described in the petition;

3. Description. A description of the territory proposed to be organized as a district;

4. Referendum. A request that the Department of Agriculture, Conservation and Forestry duly define the boundaries for such district; that a referendum be held within the territory so defined on the question of the creation of a soil and water conservation district in such territory; and that the Department of Agriculture, Conservation and Forestry determine that such a district be created.

[ 1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

Where more than one petition is filed covering parts of the same territory, the Department of Agriculture, Conservation and Forestry may consolidate all or any such petitions. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1965, c. 190, §§13,14 (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §152. Hearing; determination

Within 30 days after such a petition has been filed with the Department of Agriculture, Conservation and Forestry, it shall cause due notice to be given of a proposed hearing upon the question of the desirability and necessity, in the interest of the public health, safety and welfare, of the creation of such district, upon the question of the appropriate boundaries to be assigned to such district and upon all questions relevant to such inquiries. All occupiers of land within the limits of the territory described in the petition, and of lands within any territory considered for addition to such described territory, and all other interested parties shall have the right to attend such hearings and to be heard. If it shall appear upon the hearing that it may be desirable to include within the proposed district territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of further hearing shall be given throughout the entire area considered for inclusion in the district, and such further hearing held. After such hearing, if the committee shall determine, upon the facts presented at such hearing and upon such other relevant facts and information as may be available, that there is need, in the interest of the public health, safety and welfare, for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination and shall define the boundaries of such district. In making such determination and in defining such boundaries, the Department of Agriculture, Conservation and Forestry shall give due weight and consideration to the topography of the area considered and of the state, the composition of soils in the proposed district, the distribution of erosion, the prevailing land-use practices, the desirability and necessity of including within the boundaries the particular lands under consideration and the benefits such lands may receive from being included within such boundaries, the relation of the proposed area to existing watersheds and agricultural regions, and to other districts already organized under this chapter, and such other physical, geographical and economic factors as are relevant. The territory to be included within such boundaries need not be contiguous. If the Department of Agriculture, Conservation and Forestry shall determine after such hearing, after due consideration of the said relevant facts, that there is no need for a soil and water conservation district to function in the territory, or any part thereof, considered at the hearing, it shall make and record such determination and shall deny the petition. After 6 months shall have expired from the date of the denial of any such petition, subsequent petitions covering the same or substantially the same territory may be filed, new hearings held and determinations made thereon. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1965, c. 190, §§15,15-A (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §153. Referendum

After the Department of Agriculture, Conservation and Forestry has made and recorded a determination that there is need for the organization of a district in a particular territory and has defined the boundaries thereof, it shall consider the question whether the operation of a district within such boundaries is administratively practicable and feasible. To assist the Department of Agriculture, Conservation and Forestry in the determination of such administrative practicability and feasibility, it shall, within a reasonable time after entry of the finding that there is need for the organization of the proposed district, cause due notice of a referendum to be given, and hold such referendum within the proposed district. The question shall be submitted by ballots. The usual voting places available for regular elections within the district shall be available for the purposes of such referenda, and city and town officials are directed to assist in the carrying out of such referenda. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

All occupiers of lands lying within the boundaries of the territory, as determined by the State Department of Agriculture, Conservation and Forestry, and only such land occupiers, shall be eligible to vote in such referendum. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1965, c. 190, §16 (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §154. Expenses; regulations; informalities

The Department of Agriculture, Conservation and Forestry shall pay all expenses for the issuance of such notices and the conduct of such hearings and referenda. It shall issue appropriate regulations governing the conduct of such hearings and referenda. No informalities in the conduct thereof shall invalidate said referendum. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §155. Results of referendum; determination

The Department of Agriculture, Conservation and Forestry shall publish the result of such referendum in a newspaper of general circulation in the territory affected and shall thereafter again consider and determine whether the operation of the district is administratively practicable and feasible. If the Department of Agriculture, Conservation and Forestry shall determine that the operation of such district is not administratively practicable and feasible, it shall record such determination and deny the petition. If the Department of Agriculture, Conservation and Forestry shall determine that the operation of such district is administratively practicable and feasible, it shall record such determination and shall proceed with the organization of the district in the manner provided. In making such determination, the Department of Agriculture, Conservation and Forestry shall give due regard and weight to the attitude of the occupiers of lands lying within the defined boundaries, the number of land occupiers eligible to vote in such referendum who shall have voted, the proportion of the votes cast in such referendum in favor of the creation of the district to the total number of votes cast, the probable expense of carrying on erosion-control operations within such district and such other economic and social factors as may be relevant to such determination. The Department of Agriculture, Conservation and Forestry shall not have authority to determine that the operation of the proposed district is administratively practicable and feasible unless at least a majority of the votes cast in the referendum shall have been cast in favor of the creation of such district. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §156. Appointment of governing body; application to Secretary of State

If the Department of Agriculture, Conservation and Forestry shall determine that the operation of the proposed district is administratively practicable and feasible, it shall appoint 2 supervisors to act, with the 3 supervisors elected, as the governing body of the district. Such district shall be an agency of the State and a public body corporate and politic, upon the taking of the following proceedings: [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

The 2 appointed supervisors shall present to the Secretary of State an application signed by them, which shall set forth:

1. Petition. That a petition for the creation of the district was filed with the State Department of Agriculture, Conservation and Forestry, and that the proceedings specified in this chapter were taken pursuant to such petition; that the application is being filed in order to complete the organization of the district; and that the Department of Agriculture, Conservation and Forestry has appointed them as supervisors;

[ 1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Supervisors. The name and official residence of each of the supervisors, together with a certified copy of the appointments evidencing their right to office;

3. Term of office. The term of office of each of the supervisors;

4. Name of district. The name which is proposed for the district.

The application shall be subscribed and sworn to by each of the said supervisors. The application shall be accompanied by a statement by the State Department of Agriculture, Conservation and Forestry, which shall certify that a petition was filed, notice issued and hearing held; that the Department of Agriculture, Conservation and Forestry did duly determine that there is need for a soil and water conservation district to function in the proposed territory and it did define the boundaries thereof; that notice was given and a referendum held on the question of the creation of such district, and that the result of such referendum showed a majority of the votes cast to be in favor of the creation of the district; that thereafter the Department of Agriculture, Conservation and Forestry did duly determine that the operation of the proposed district is administratively practicable and feasible. The said statement shall set forth the boundaries of the district as they have been defined by the Department of Agriculture, Conservation and Forestry. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

The Secretary of State shall file the application and statement and shall record them in an appropriate book of record in his office. When the application and statement have been made, filed and recorded, the district shall constitute an agency of the State and a public body corporate and politic. The Secretary of State shall make and issue to the said supervisors a certificate, under the seal of the State, of the due organization of the said district, and shall record a copy of such certificate with the application and statement.

SECTION HISTORY

1965, c. 190, §§17,18 (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §157. Subsequent petitions

After 6 months shall have expired from the date of entry of a determination by the Department of Agriculture, Conservation and Forestry that operation of a proposed district is not administratively practicable and feasible, and denial of a petition, subsequent petitions may be filed and action taken by the Department of Agriculture, Conservation and Forestry. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §158. Petition for additional territory

Petitions for including additional territory within an existing district may be filed with the Department of Agriculture, Conservation and Forestry, and the proceedings provided for in the case of petitions to organize a district shall be observed in the case of petitions for such inclusion. Where the total number of land occupiers in the area proposed for inclusion shall be less than 25, the petition may be filed when signed by a majority of the occupiers of such area, and in such case no hearing or referendum need be held. In referenda upon petitions for such inclusion, all occupiers of land lying within the proposed additional area shall be eligible to vote. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).






Subchapter 5: FINANCES

12 §201. Allocation of funds

1. Department of Agriculture, Conservation and Forestry to districts. Unless otherwise provided by law, moneys which may be under the control of the Department of Agriculture, Conservation and Forestry in the Soil and Water Conservation Districts Fund, or in any other account, shall be allocated by the State Department of Agriculture, Conservation and Forestry among the districts already organized or to be organized, in accordance with the procedure specified in subsection 2. All moneys allocated to any district by the said Department of Agriculture, Conservation and Forestry shall be available to the supervisors of such district for all administrative and other expenses of the district under this chapter.

[ 1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Budget and allocations. Allocations to soil and water conservation districts shall be made on the basis of a budget submitted by each district to the Department of Agriculture, Conservation and Forestry by February 1st of each year. In making such allocations of such moneys, the Department of Agriculture, Conservation and Forestry shall retain an amount estimated by it to be adequate to enable it to make subsequent allocations in accordance with this section from time to time among newly organized districts.

[ 1967, c. 494, §12 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1965, c. 190, §19 (AMD). 1967, c. 494, §12 (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).






Subchapter 6: FUND TO ENCOURAGE LOCAL SOIL AND WATER CONSERVATION PROJECTS

12 §205. Findings and purposes

The Legislature finds that the conservation of soil and water are essential to the continued productivity of our agricultural lands and the purity of our waters. Yet the economic realities of modern farming have led to more intensive cultivating methods which exhaust topsoil and erode croplands faster than ever before. Presently, Maine's average rate of soil loss is approximately twice the sustainable rate of erosion. Approximately 15% of the state's eroded soil finds its way into our lakes and streams, which become polluted by the fine sediments, fertilizers and pesticides they carry. Additionally, the overwhelming majority of Maine's livestock and poultry farms are unequipped to productively use or cleanly dispose of animal wastes. The improper handling of animal wastes contributes both to soil depletion and water pollution. [1983, c. 522, (NEW).]

Conservation programs and practices initiated and encouraged by the Department of Agriculture, Conservation and Forestry, Maine's 16 soil and water conservation districts and federal conservation agencies have been demonstrably effective in reducing soil loss and implementing animal waste management plans. Resource conservation demands a continuing commitment of both financial and human resources. Many conservation practices have limited lifetimes or require annual maintenance. Changing agricultural production methods and technologies also require new cropping arrangements and new erosion control systems. [1983, c. 522, (NEW); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

Virtually all public financing for conservation practices in Maine, 98¢ of every government dollar spent, has been provided by the Federal Government, but the amount of federal spending has been steadily decreasing in constant dollars since 1972. Even under federally-funded programs, the farmer-landowner has been responsible for 25% to 100% of project costs. Because of low financial returns, many concerned farmers have been unable to set aside the money to finance their share of installation costs for conservation systems. [1983, c. 522, (NEW).]

To continue the progress already made in soil and water conservation, State Government will need to assume a greater share of conservation spending than it has in the past. It is the intent of the Legislature that the largest portion of new funding be devoted to the development of innovative conservation projects by the soil and water conservation districts. [1983, c. 522, (NEW).]

SECTION HISTORY

1983, c. 522, (NEW). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §206. Establishment of fund

There is established a fund to encourage local soil and water conservation projects. The fund shall consist of all moneys appropriated to it and any moneys received as donations or from other sources. Moneys in this fund shall be disbursed periodically by the Department of Agriculture, Conservation and Forestry on a competitive basis to one or more of the soil and water conservation districts for the funding of innovative soil and water conservation projects. Any balance in this fund, except moneys appropriated by the State, shall not lapse, but shall be carried forward from year to year to be expended for the purposes set forth in this subchapter. The Department of Agriculture, Conservation and Forestry shall establish by rule criteria for project submission, evaluation and selection. These criteria shall, among other factors, address priority of need, boldness of approach, program feasibility and reproducibility and verification of results. The Department of Agriculture, Conservation and Forestry may impose such conditions on the use of funds awarded as in its judgment are best suited to accomplish the purposes of this subchapter and insure that moneys awarded by the Department of Agriculture, Conservation and Forestry are properly spent by the districts. Any final decision of the Department of Agriculture, Conservation and Forestry to fund a project or to not fund a project shall constitute "final agency action" for purposes of Title 5, chapter 375, subchapter IV. The Department of Agriculture, Conservation and Forestry shall submit an annual report on the status of the Challenge Grant Program to the joint standing committees of the Legislature having jurisdiction over agriculture and audit and program review, as well as the Finance Authority of Maine for public hearing and critique. [1985, c. 481, Pt. A, §20 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1983, c. 522, (NEW). 1985, c. 481, §A20 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).









Chapter 3: COOPERATIVE SOIL SURVEY

12 §211. Legislative findings

It is the intent of the Legislature to provide for the state contribution to the Cooperative Soil Survey of the State of Maine. The Cooperative Soil Survey, conducted nationally by the United States Department of Agriculture, Soil Conservation Service, is the systematic inventory of the soils of the State. This basic soils data is of great value in the guidance of sound land use planning. [1969, c. 509, §1 (NEW).]

SECTION HISTORY

1969, c. 509, §1 (NEW).



12 §212. General provisions

1. Data. The Department of Agriculture, Conservation and Forestry shall gather and compile soils data and information of the State. It shall present this information in printed maps and reports for the general public.

[ 1979, c. 541, Pt. A, §116 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Professional soil scientists. The Department of Agriculture, Conservation and Forestry may employ professional soil scientists, subject to the Civil Service Law, to perform soils mapping in Maine. The Department of Agriculture, Conservation and Forestry may contract with other state or federal agencies as appropriate to accomplish necessary soils mapping within this State.

[ 1985, c. 785, Pt. B, §57 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

3. Interdepartmental cooperation. The Department of Agriculture, Conservation and Forestry shall consult with other state resource agencies in setting priorities of soils mapping and the publication of interim soils reports.

[ 2011, c. 655, Pt. JJ, §5 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1969, c. 509, §1 (NEW). 1979, c. 541, §A116 (AMD). 1985, c. 785, §B57 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 655, Pt. JJ, §5 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).






Chapter 5: ABANDONED DAMS

12 §251. Purpose and scope (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 787, §1 (NEW). 1983, c. 417, §1 (RP).



12 §252. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 787, §1 (NEW). 1981, c. 56, §1 (AMD). 1983, c. 417, §1 (RP).



12 §253. Abandonment and new ownership of dams (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 787, §1 (NEW). 1981, c. 56, §§2-7 (AMD). 1983, c. 417, §1 (RP).



12 §254. Miscellaneous (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 787, §1 (NEW). 1981, c. 56, §8 (AMD). 1983, c. 417, §1 (RP).






Chapter 6: NEGLECTED DAMS

12 §301. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1983, c. 417, §1 (RP).



12 §302. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1979, c. 127, §63 (AMD). 1981, c. 56, §9 (AMD). 1983, c. 417, §1 (RP).



12 §303. Registration of ownership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1981, c. 56, §§10,11 (AMD). 1983, c. 417, §1 (RP).



12 §304. Establishment of water levels (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1977, c. 694, §§198-203 (AMD). 1981, c. 56, §§12-17 (AMD). 1983, c. 417, §1 (RP).



12 §305. Maintenance of dams (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1979, c. 127, §64 (AMD). 1981, c. 56, §18 (AMD). 1983, c. 417, §1 (RP).



12 §306. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1977, c. 694, §204 (AMD). 1981, c. 56, §19 (AMD). 1983, c. 417, §1 (RP).



12 §307. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1977, c. 694, §205 (AMD). 1981, c. 56, §20 (AMD). 1983, c. 417, §1 (RP).



12 §308. Miscellaneous (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1977, c. 78, §38 (AMD). 1983, c. 417, §1 (RP).









Part 2: FORESTS, PARKS, LAKES AND RIVERS

Chapter 200: MAINE'S RIVERS

12 §401. Maine's rivers

The Legislature finds: [1983, c. 458, §1 (NEW).]

1. Rivers and streams a natural resource. That the State's nearly 32,000 miles of rivers and streams comprise one of its most important natural resources, historically vital to the state's commerce and industry and to the quality of life enjoyed by Maine people;

[ 1983, c. 458, §1 (NEW) .]

2. Increase in value of rivers and streams. That the value of its rivers and streams has increased in recent years due to the improvement in the quality of their waters, the restoration of their fisheries, the growth in demand for hydropower and the expanding interest in river recreation activities, leading at times to conflict among these uses;

[ 1983, c. 458, §1 (NEW) .]

3. Use of rivers and streams. That its rivers and streams afford the state's people with major opportunities for the enjoyment of nature's beauty, unique recreational activities and solace from an industrialized society, as well as for economic expansion through the development of hydropower, the revitalization of waterfronts and ports and the attraction of both tourists and desirable new industries; and

[ 1983, c. 458, §1 (NEW) .]

4. Policy. That the best interests of the state's people are served by a policy which recognizes the importance that their rivers and streams have for meeting portions of several public needs, provides guidance for striking a balance among the various uses which affords the public maximum benefit and seeks harmony rather than conflict among these uses.

[ 1983, c. 458, §1 (NEW) .]

SECTION HISTORY

1983, c. 458, §1 (NEW).



12 §402. Declaration of policy

In its role as trustee of the public waters, the Legislature declares that the well-being of the citizens of this State depends on striking a carefully considered and well-reasoned balance among the competing uses of the state's rivers and streams. Further, the Legislature declares that such a balance shall: [1983, c. 458, §1 (NEW).]

1. Restoration of water. Restore waters to a condition clean enough to allow fishing and swimming in all our rivers and streams;

[ 1983, c. 458, §1 (NEW) .]

2. Revitalization of waterfronts. Revitalize waterfronts and ports;

[ 1983, c. 458, §1 (NEW) .]

3. Maintenance of scenic beauty. Maintain, even in areas where development occurs, the scenic beauty and character of our rivers;

[ 1983, c. 458, §1 (NEW) .]

4. Interests of riparian owners. Recognize and respect the rightful interests of riparian owners;

[ 1983, c. 458, §1 (NEW) .]

5. Increase hydroelectric power. Increase the hydroelectric power available to replace foreign oil in the State;

[ 1983, c. 458, §1 (NEW) .]

6. Hydropower development. Streamline procedures to facilitate hydropower development under reasoned environmental, technical and public safety constraints;

[ 1983, c. 458, §1 (NEW) .]

7. Fisheries. Restore anadromous fisheries and improve the productivity of inland fisheries;

[ 1983, c. 458, §1 (NEW) .]

8. Recreation. Expand the opportunities for outdoor recreation; and

[ 1983, c. 458, §1 (NEW) .]

9. Outstanding river stretches. Protect the special resource values of the flowing waters and shorelands of the State's most outstanding river stretches, as identified by the former Department of Conservation's 1982 Maine Rivers Study and as specifically delineated in this chapter.

[ 2013, c. 405, Pt. D, §6 (AMD) .]

Further, the Legislature finds that with careful planning our foreseeable needs for all of these uses may be reasonably integrated harmoniously with one another on the state's 32,000 miles of rivers and streams. [1983, c. 458, §1 (NEW).]

SECTION HISTORY

1983, c. 458, §1 (NEW). 2013, c. 405, Pt. D, §6 (AMD).



12 §403. Special protection for outstanding rivers

The Legislature declares that certain rivers, because of their unparalleled natural and recreational values, provide irreplaceable social and economic benefits to the people in their existing state. It is the Legislature's intent that no new dams be constructed on these river and stream segments without the specific authorization of the Legislature, that no new water diversion, which would constitute a hydropower project pursuant to Title 38, section 632, and which would bypass all or part of the natural course of these river and stream segments, be constructed without the specific authorization of the Legislature and that additional development or redevelopment of dams existing on these segments, as of September 23, 1983, shall be designed and executed in a manner that either enhances or does not diminish the significant resource values of these river segments identified by the 1982 Maine Rivers Study. No license or permit under Title 38, sections 630 to 636 may be issued for construction of new dams on the river and stream segments subject to this special protection without the specific authorization of the Legislature, for the construction of any water diversion project which would constitute a hydropower project pursuant to Title 38, section 632, and which would bypass all or part of the natural course of river and stream segments subject to this special protection without the specific authorization of the Legislature or for additional development or redevelopment of existing dams on the river and stream segments subject to this special protection where the additional development or redevelopment diminishes the significant resource values of these river and stream segments. [1987, c. 717, §1 (AMD).]

Further, the Legislature finds that projects inconsistent with this policy on new dams and diversion projects, which constitute hydropower projects pursuant to Title 38, section 632, and redevelopment of existing dams will alter the physical and chemical characteristics and designated uses of the waters of these river and stream segments. It finds that these impacts are unacceptable and constitute violations of the State's water quality standards. The Legislature directs that no project which fails to meet the requirements of this section may be certified under the United States Clean Water Act, Section 401. [1987, c. 717, §1 (AMD).]

For purposes of this section, outstanding river and stream segments meriting special protection shall include: [1983, c. 458, §1 (NEW).]

1. Allagash River. The Allagash River from Gerald Brook in Allagash up to but not including the Churchill Dam in T.10, R.12, W.E.L.S., including its tributaries the Musquacook Stream from the Allagash River to the outlet of Third Musquacook Lake in T. 11, R. 11, W.E.L.S.; Allagash Stream from its inlet to Chamberlain Lake to the outlet of Allagash Pond in T.9, R.15, W.E.L.S.; and Chemquasabamticook Stream from its inlet into Long Lake to the outlet of Chemquasabamticook Lake, excluding Round Pond in T.13, R.12, W.E.L.S., Harvey Pond, Long Lake, Umsaskis Lake, Musquacook Lakes (1-2), Little Round Pond in T.8, R.13, W.E.L.S., Allagash Lake and Clayton Lake;

[ 1983, c. 458, §1 (NEW) .]

2. Aroostook River. The Aroostook River from and including the Sheridan Dam in Ashland to Millinocket Stream, including its tributaries Millinocket Stream from the Aroostook River to the outlet of Millinocket Lake; Munsungan Stream from the Aroostook River to the outlet of Little Munsungan Lake; St. Croix Stream from the Aroostook River to Hall Brook in T.9, R.5, W.E.L.S.; and the Big Machias River from the Aroostook River to the outlet of Big Machias Lake, excluding Round Pond in T.7, R.9, W.E.L.S.;

[ 1983, c. 458, §1 (NEW) .]

3. Dead River. The Dead River from the Kennebec River to the upstream limit of Big Eddy;

[ 1983, c. 458, §1 (NEW) .]

4. Dennys River. The Dennys River from Hinckley Point in Dennysville to the outlet of Meddybemps Lake;

[ 1983, c. 458, §1 (NEW) .]

5. East Machias River. The East Machias River, including the Maine River, from the Route 191 Mill Memorial Bridge in East Machias to the outlet of Pocomoonshine Lake, excluding Hadley Lake, Second Lake, Round Lake, Crawford Lake, Lower Mud Lake and Upper Mud Lake;

[ 1983, c. 530, §5 (AMD) .]

6. Fish River. The Fish River from its inlet into St. Froid Lake in T.14, R. 7, W.E.L.S. to the outlet of Mud Pond in T.13, R. 8, W.E.L.S., excluding Portage Lake, Round Pond and Fish River Lake.

[ 1983, c. 458, §1 (NEW) .]

7. Kennebec River. The Kennebec River from Bay Point in Georgetown to its confluence with the Sebasticook River in Winslow and from the confluence of the Dead River with the Kennebec River up to, but not including, the Harris Dam in Indian Stream Township;

[ 2007, c. 364, §1 (AMD) .]

8. Machias River. The Machias River, including Fourth and Fifth Lake Streams, from Fort O'Brien in Machias to the outlet of Fifth Machias Lake, including its tributaries the West Branch Machias River from the Machias River to the outlet of Lower Sabao Lake; Old Stream from the Machias River to the outlet of First Lake; and Mopang Stream from the Machias River to the outlet of Mopang Second Lake, excluding Machias Lakes (1-4), Lower Pond and Mopang First Lake;

[ 1983, c. 458, §1 (NEW) .]

9. Mattawamkeag River. The Mattawamkeag River from the Penobscot River to the Mattawamkeag and Kingman Township townline.

[ 1983, c. 458, §1 (NEW) .]

10. Moose River. The Moose River from its inlet into Attean Pond to its confluence with Number One Brook in Beattie Township;

[ 1983, c. 458, §1 (NEW) .]

11. Narraguagus River. The Narraguagus River from the Route 1 bridge in Cherryfield to the outlet of Eagle Lake, excluding Beddington Lake and Deer Lake;

[ 1983, c. 458, §1 (NEW) .]

12. Penobscot River. The Penobscot River, including the Eastern Channel, from Sandy Point in Stockton Springs up to, but not including, the Veazie Dam, including its tributaries the West Branch of the Penobscot from its inlet into Ambajejus Lake to the western Boundary of T.3, R.10, and from its inlet into Chesuncook Lake up to, but not including, the dam at Seboomook Lake; the East Branch Penobscot River from the Penobscot River up to, but not including, the dam at the outlet of Grand Lake Matagamon; the Wassataquoik Stream from the East Branch of the Penobscot River to Annis Brook in T.4, R.9, W.E.L.S.; the Webster Brook from its inlet into Grand Lake Matagamon up to, but not including, Telos Dam in T.6, R.11, W.E.L.S.; the Seboeis River from the East Branch of the Penobscot River to the outlet of Snowshoe Lake; and the Sawtelle Brook from the Seboeis River up to, but not including, the dam at the outlet of Sawtelle Deadwater, excluding Passamagamet Lake, Webster Lake, White Horse Lake and Snowshoe Lake;

[ 1983, c. 530, §6 (AMD) .]

13. Pleasant River. The Pleasant River from Seavey Point in Addison to the outlet of Pleasant River Lake;

[ 1983, c. 458, §1 (NEW) .]

14. Rapid River. The Rapid River from the Magalloway Plantation and Upton townline to the outlet of Pond in the River;

[ 1983, c. 458, §1 (NEW) .]

15. Saco River. The Saco River from the Little Ossipee River to the New Hampshire border;

[ 1983, c. 458, §1 (NEW) .]

16. St. John River. The St. John River from one mile above the foot of Big Rapids in Allagash to the Baker Branch, including its tributaries the Big Black River from the St. John River to the Canadian border; the Northwest Branch from the St. John River to the outlet of Beaver Pond in T.12, R.17, W.E.L.S.; the Southwest Branch from the Baker Branch to 5 miles downstream of the Canadian border; and the Baker Branch from the St. John River to 1.5 miles below Baker Lake;

[ 1983, c. 458, §1 (NEW) .]

17. Sheepscot River. The Sheepscot River from the Route 1 bridge in Wiscasset to Halldale Road in Montville, excluding Long Pond and Sheepscot Pond, including its tributaries the West Branch of the Sheepscot from its confluence with the Sheepscot River in Whitefield to the outlet of Branch Pond in China; and

[ 1983, c. 458, §1 (NEW) .]

18. West Branch Pleasant River. The West Branch Pleasant River from the East Branch to the outlet of Fourth West Branch Pond in Shawtown Township, excluding Silver Lake and West Branch Ponds (1-3).

[ 1983, c. 458, §1 (NEW) .]

SECTION HISTORY

1983, c. 458, §1 (NEW). 1983, c. 530, §§5-7 (AMD). 1987, c. 717, §1 (AMD). 2007, c. 364, §1 (AMD).



12 §403-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 717, §2 (NEW).]

1. Existing dam. "Existing dam" means any man-made barrier across a river segment identified in this chapter which impounds water and has not deteriorated or been breached or modified to the point where it no longer impounds water at 50% or more of its design level at normal flows.

[ 1987, c. 717, §2 (NEW) .]

SECTION HISTORY

1987, c. 717, §2 (NEW).



12 §404. Finance Authority of Maine

The Finance Authority of Maine may not finance any energy generating system project under Title 10, chapter 110, if that project is located in whole or in part on any river listed in section 403. [1987, c. 393, §16 (AMD).]

SECTION HISTORY

1983, c. 458, §1 (NEW). 1987, c. 393, §16 (AMD).



12 §405. St. Croix River (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §1 (NEW). MRSA T. 12, §405, sub-§4 (RP).



12 §405-A. St. Croix River

1. Special consideration. In consideration of the special status of the St. Croix River as an international boundary governed in part by the International Joint Commission and the Province of New Brunswick, the Legislature establishes the following provisions.

[ 1987, c. 635, (NEW) .]

2. Commercial, industrial or residential development. Except as provided in this subsection, no person may undertake any further commercial, industrial or residential development in the area within 250 feet of the St. Croix River from the Grand Falls flowage to the north end of Wingdam Island. The following activities shall be exempt from these provisions:

A. Development of hydroelectric or other dams, plants and related facilities or improvements subject to the conditions described in subsection 3; [1987, c. 635, (NEW).]

B. A bridge at Vanceboro; [1987, c. 635, (NEW).]

C. A haul road from Grand Falls; [1987, c. 635, (NEW).]

D. Activities and developments related to timber harvesting, mining or extraction of sand and gravel; and [1987, c. 635, (NEW).]

E. Any recreational management activity conducted or approved by the State. [1987, c. 635, (NEW).]

[ 1987, c. 635, (NEW) .]

3. New hydroelectric dams. No person may develop new hydroelectric dams on the St. Croix River from Grand Falls to the north end of Wingdam Island without first:

A. Having performed a feasibility study, by a qualified consultant, approved by the Governor to examine the alternative potentials for hydropower development downstream from Grand Falls and having made the findings available to the State for review; [1987, c. 635, (NEW).]

B. Having consulted with the office of the Governor or other agency of the State, designated by the Governor, regarding the feasibility of this downstream development; [1987, c. 635, (NEW).]

C. Having determined that there exists no economically feasible site downstream from Grand Falls; and [1987, c. 635, (NEW).]

D. Having consulted with the St. Croix International Waterway Commission. [1987, c. 635, (NEW).]

If the State disagrees with any of the assumptions, findings or conclusions of the economic feasibility study, the comments of the State shall be considered and responded to by the consultant. These comments and the responses of the consultant shall be noted in the final report of the economic feasibility study.

[ 1987, c. 635, (NEW) .]

4. Review. The Governor's Energy Office shall review the status of hydropower development on the St. Croix River and shall report to the joint standing committee of the Legislature having jurisdiction over energy and natural resources by January 1, 2013 and every 5 years thereafter. The report must include any recommendations for changes in the provisions of this section together with the justification for the changes. If the St. Croix River is included in any legislative Act or regulation that directly or indirectly has as its effect the essential prohibition of construction of new dams or development or redevelopment of existing dams on the St. Croix River, this section is repealed on the effective date of that Act or regulation.

[ 2011, c. 655, Pt. MM, §11 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

SECTION HISTORY

1987, c. 635, (NEW). 2011, c. 655, Pt. MM, §11 (AMD). 2011, c. 655, Pt. MM, §26 (AFF).



12 §406. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §1 (NEW). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. EE, §16 (RP).



12 §407. Comprehensive river resource management plans

The Department of Agriculture, Conservation and Forestry, with assistance from the Department of Inland Fisheries and Wildlife, the Department of Marine Resources, the Department of Environmental Protection, the Governor's Energy Office and other state agencies as needed, shall develop, subject to the Maine Administrative Procedure Act, Title 5, chapter 375, a comprehensive river resource management plan for each watershed with a hydropower project licensed under the Federal Power Act or to be licensed under the Federal Power Act. These plans must provide a basis for state agency comments, recommendations and permitting decisions and at a minimum include, as applicable, minimum flows, impoundment level regimes, upstream and downstream fish passage, maintenance of aquatic habitat and habitat productivity, public access and recreational opportunities. These plans must update, complement and, after public notice, comment and hearings in the watershed, be adopted as components of the State's comprehensive rivers management plan. [2011, c. 655, Pt. EE, §17 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1989, c. 453, §1 (NEW). 1989, c. 878, §A29 (AMD). 2011, c. 655, Pt. EE, §17 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 657, Pt. W, §5 (REV).



12 §408. Floodplain management

The floodplain management program is established within the Department of Agriculture, Conservation and Forestry. The department shall serve as the state coordinating agency for the National Flood Insurance Program pursuant to 44 Code of Federal Regulations, Part 60 and in that capacity shall oversee delivery of technical assistance and resources to municipalities for the purpose of floodplain management activities and shall administer the State Floodplain Mapping Fund under section 409. [2011, c. 655, Pt. HH, §1 (NEW); 2011, c. 655, Pt. HH, §7 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

2011, c. 655, Pt. HH, §1 (NEW). 2011, c. 655, Pt. HH, §7 (AFF). 2011, c. 657, Pt. W, §5 (REV).



12 §409. State Floodplain Mapping Fund

1. Fund established. The State Floodplain Mapping Fund, referred to in this section as "the fund," is established as a dedicated, nonlapsing fund administered by the Department of Agriculture, Conservation and Forestry for the purpose of providing funds for the mapping of floodplains in the State using light detection and ranging technology.

[ 2011, c. 655, Pt. HH, §2 (NEW); 2011, c. 655, Pt. HH, §7 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

2. Sources of funding. The fund consists of any money received from the following sources:

A. Contributions from private sources; [2011, c. 655, Pt. HH, §2 (NEW); 2011, c. 655, Pt. HH, §7 (AFF).]

B. Federal funds and awards; [2011, c. 655, Pt. HH, §2 (NEW); 2011, c. 655, Pt. HH, §7 (AFF).]

C. The proceeds of any bonds issued for the purposes for which the fund is established; and [2011, c. 655, Pt. HH, §2 (NEW); 2011, c. 655, Pt. HH, §7 (AFF).]

D. Any other funds received in support of the purposes for which the fund is established. [2011, c. 655, Pt. HH, §2 (NEW); 2011, c. 655, Pt. HH, §7 (AFF).]

[ 2011, c. 655, Pt. HH, §2 (NEW); 2011, c. 655, Pt. HH, §7 (AFF) .]

3. Disbursements from the fund. The Department of Agriculture, Conservation and Forestry shall apply the money in the fund toward the support of floodplain mapping in the State, including, but not limited to, the acquisition of light detection and ranging elevation data and the processing and production of floodplain maps.

[ 2011, c. 655, Pt. HH, §2 (NEW); 2011, c. 655, Pt. HH, §7 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

2011, c. 655, Pt. HH, §2 (NEW). 2011, c. 655, Pt. HH, §7 (AFF). 2011, c. 657, Pt. W, §5 (REV).






Chapter 201: DIRECTOR OF THE BUREAU OF FORESTRY

12 §501. Director of Bureau of Forestry (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §2 (AMD). 1965, c. 412, §7 (AMD). 1965, c. 513, §20 (AMD). 1967, c. 476, §15 (AMD). 1969, c. 504, §20 (AMD). 1973, c. 460, §1 (RPR). 1977, c. 360, §3 (AMD). 1979, c. 545, §11 (RP). 1979, c. 556, §1 (AMD). 1979, c. 663, §60 (RP).



12 §501-A. Organization of Bureau of Forestry; research (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §3 (NEW). P&SL 1971, c. 91, §D3 (AMD). 1973, c. 28, §2 (AMD). 1973, c. 460, §§2,18 (AMD). 1973, c. 625, §61 (AMD). 1973, c. 739, §1 (AMD). 1979, c. 545, §11 (RP).



12 §501-B. Appointment of personnel; State Entomologist (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §3 (NEW). 1971, c. 395, §1 (RP).



12 §502. Receipt of money; travel expenses; clerks (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §4 (AMD). 1973, c. 460, §20 (AMD). 1975, c. 339, §5 (RP).



12 §503. Use of facsimile signature (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §11 (RP).



12 §504. Supervision and control of state lands (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §5 (RPR). 1965, c. 425, §§5-C,29 (AMD). 1973, c. 460, §20 (AMD). 1973, c. 761, (AMD). 1975, c. 339, §5 (RP).



12 §505. Establishment of nurseries (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §6 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP). 1979, c. 556, §2 (RPR). 1981, c. 698, §69 (RP).



12 §506. Rehabilitation program (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §7 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §507. Sale of certain lands (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §8 (RP).



12 §508. Execution of deeds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §9 (AMD). 1973, c. 460, §20 (AMD). 1975, c. 339, §5 (RP).



12 §509. Statistics and report (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §10 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §510. Information circulars (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §11 (RP).



12 §511. Printing and distribution of laws (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §12 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §512. Acceptance of gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §12 (AMD). 1969, c. 144, (AMD). 1969, c. 557, §2 (AMD). 1971, c. 329, §§1,2 (AMD). 1973, c. 460, §18 (AMD). 1973, c. 628, §2 (AMD). 1975, c. 771, §§123,124 (AMD). 1977, c. 360, §4 (AMD). 1977, c. 694, §206 (AMD). 1979, c. 545, §11 (RP).



12 §513. Authority to accept federal, municipal and private funds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §12 (AMD). 1973, c. 460, §18 (AMD). 1975, c. 771, §125 (AMD). 1979, c. 545, §11 (RP).



12 §514. Management of public lands (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §13 (RPR). 1965, c. 487, (AMD). 1967, c. 544, §21 (AMD). 1969, c. 431, §9 (AMD). 1969, c. 551, §§1,2 (AMD). 1969, c. 590, §11 (AMD). 1971, c. 545, §§1,2 (AMD). 1971, c. 618, §§3,12,17 (AMD). 1971, c. 622, §§25,26 (AMD). 1973, c. 460, §20 (AMD). 1973, c. 628, §3 (RPR). 1975, c. 339, §5 (RP).



12 §514-A. Submerged and intertidal lands owned by the State (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 287, §1 (NEW). 1977, c. 156, §1 (AMD). 1977, c. 277, (AMD). 1979, c. 460, (AMD). 1979, c. 545, §11 (RP). 1989, c. 878, §B10 (AMD).



12 §515. Permits for timber and grass stumpage (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §13 (RPR). 1973, c. 460, §20 (AMD). 1975, c. 339, §5 (RP).



12 §516. Duties of foresters (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §14 (AMD). 1967, c. 44, (AMD). 1971, c. 395, §2 (RP).



12 §517. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §15 (RP).



12 §518. Deputy; term of office; salary (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §15 (RP).



12 §519. Annual timber-cut report (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 97, §3 (NEW). 1971, c. 395, §3 (NEW). 1971, c. 486, (NEW). 1971, c. 622, §27 (RP). 1971, c. 622, §29 (RP). 1973, c. 460, §18 (AMD). 1973, c. 759, (AMD). 1979, c. 545, §11 (RP). 1979, c. 556, §3 (RP).



12 §520. Annual timber-cut report (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §28 (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §520-A. Coordinating protective agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1971, c. 622, §30 (NEW). 1973, c. 460, §18 (AMD). 1975, c. 497, §3 (AMD). 1979, c. 545, §11 (RP).



12 §520-B. Reports by forest landowners (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §1 (NEW). 1973, c. 460, §18 (AMD). 1975, c. 764, §1 (AMD). 1977, c. 509, §1 (AMD). 1979, c. 545, §11 (RP).



Subchapter 2: PERSONNEL

12 §521. Appointment of personnel (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 395, §4 (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §522. Duties of foresters (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 395, §4 (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §523. General deputy wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 395, §4 (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §524. Duties of forest rangers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 395, §4 (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §525. Inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §2 (NEW). 1979, c. 545, §11 (RP).






Subchapter 2: SCIENCE, TECHNOLOGY AND MINERAL RESOURCES BUREAU OF GEOLOGY

12 §531. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1971, c. 91, §D1 (NEW). 1973, c. 460, §§3-7 (AMD). 1973, c. 625, §62 (AMD). 1975, c. 777, §§6,9 (AMD). 1977, c. 360, §5 (RP).









Chapter 201-A: GEOLOGY AND NATURAL RESOURCES

Subchapter 1: BUREAU OF GEOLOGY AND NATURAL AREAS

12 §541. Natural Resources Information and Mapping Center established (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 360, §6 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §11 (RP).



12 §541-A. Division of Geology, Natural Areas and Coastal Resources

The Division of Geology, Natural Areas and Coastal Resources is established within the Department of Agriculture, Conservation and Forestry and is administered by the commissioner. The division consists of the Maine Geological Survey, referred to in this chapter as the "survey," the Natural Areas Program and the Maine Coastal Program. The director of the bureau is the director of the survey. [2013, c. 405, Pt. C, §3 (AMD).]

SECTION HISTORY

1999, c. 556, §12 (NEW). 2011, c. 655, Pt. KK, §4 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §3 (AMD).



12 §542. Survey; powers and duties

1. Information program. The survey shall develop and administer a program to gather, interpret, publish and disseminate information relating to the geologic features of the State including, but not limited to, hydrogeologic, marine-estuarine, bedrock, surficial and economic geology.

[ 1977, c. 360, §6 (NEW) .]

1-A. Identification and mapping. The survey, in cooperation with the United States Geological Survey is directed to delineate those areas of the State which are underlain with porous surficial geologic materials which are aquifers capable of and likely to yield significant amounts of ground water. The survey is directed to delineate areas that serve as important aquifer recharge areas. Aquifers and aquifer recharge areas shall be identified by standard geologic and hydrologic investigations, which may include drilling observation wells, performing pumping tests, water sampling and geologic mapping.

[ 1979, c. 472, §1 (NEW) .]

2. Information furnished agencies and public; environmental development applications. To the extent of its available resources, the survey shall provide, as requested, geologic information to public agencies and the general public. The survey may review the geologic aspects of environmental and site development applications under consideration by state and federal regulatory agencies.

[ 1977, c. 360, §6 (NEW) .]

2-A. Solicitation of information. Insofar as possible, all state agencies shall provide any information on geological resources, including ground water, that the survey may request. The survey shall actively solicit the cooperation of private water well drillers in obtaining information on surficial geology, bedrock and the hydrology of the State.

[ 1979, c. 472, §2 (NEW) .]

3. Employees. The survey may employ or retain such professional and other employees, subject to the Civil Service Law, as are necessary to carry out the purposes of this chapter, within the limits of the funds available.

[ 1985, c. 785, Pt. B, §58 (AMD) .]

4. Mineral resources development. The survey is responsible for the orderly development of mineral resources on state-owned lands, including submerged lands and waters, both inland and tidal, acting in conjunction with the Bureau of Parks and Lands.

[ 1977, c. 360, §6 (NEW); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. Research projects. The survey may initiate, contract for and manage research projects relating to the purposes of this chapter.

[ 1977, c. 360, §6 (NEW) .]

6. Royalties, fees and rents. The survey receives all royalties, fees and rents accruing to the State under this chapter, which must be paid into a separate account to be established by the Treasurer of State to be used for salaries and other expenses incurred in the administration of this chapter, subject to and to the extent permitted by section 1849. The account may not lapse but must continue from year to year.

[ 1997, c. 678, §2 (AMD) .]

7. Rules and regulations. The survey may from time to time adopt, amend, repeal, pursuant to Title 5, chapter 375, subchapter II, and enforce reasonable rules and regulations necessary to carry out the duties assigned to it.

[ 1977, c. 694, §207 (RPR) .]

8. Printing fund.

[ 1981, c. 542, §1 (RP) .]

SECTION HISTORY

1977, c. 360, §6 (NEW). 1977, c. 694, §207 (AMD). 1979, c. 472, §§1,2 (AMD). 1981, c. 542, §1 (AMD). 1985, c. 785, §B58 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §543. Director of the survey

1. Director. The executive head of the survey shall be the director who shall also be the State Geologist. He shall personally attend to the duties of his office so far as practicable.

[ 1977, c. 360, §6 (NEW) .]

2. Powers and duties. The director shall exercise the powers of the office and shall be responsible for the execution of its duties.

A. The director shall administer the survey and adopt such methods of administration, not inconsistent with the law, as he may determine necessary to render the survey efficient. [1977, c. 360, §6 (NEW).]

B. [1987, c. 308, §1 (RP).]

C. The director shall organize such administrative divisions within the survey as are necessary to carry out the purposes of this chapter including, but not limited to, hydrogeology, marine and physical geology. [1977, c. 360, §6 (NEW).]

D. The director shall prepare and submit to the Commissioner of Agriculture, Conservation and Forestry the budget for the survey. [1977, c. 360, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

E. The director may, upon such terms and conditions as he deems reasonable, and with the approval of the Commissioner of Agriculture, Conservation and Forestry, accept grants and funds from and enter into contracts with federal, state, local or other public entities to carry out the purposes of this chapter or to provide geological services, including mapping and inventory information. The proceeds of any such contract shall be paid into a separate account to be established by the Treasurer of State, which account shall not lapse, but shall continue from year to year and shall be available to carry out the purposes of this chapter. [1977, c. 360, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

F. The director shall not, when appointed or while in office, have any pecuniary interest in, directly or indirectly, any mining activity on land owned by the State, except in his official capacity. [1977, c. 360, §6 (NEW).]

[ 1987, c. 308, §1 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

SECTION HISTORY

1977, c. 360, §6 (NEW). 1985, c. 785, §B59 (AMD). 1987, c. 308, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV).



12 §544. Natural Areas Program

1. Establishment. The Natural Areas Program is established within the Department of Agriculture, Conservation and Forestry and is administered by the commissioner.

[ 1999, c. 556, §13 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

2. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry. [1999, c. 556, §13 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

B. "Critical area" means any natural area documented by the Natural Areas Program that is conserved or protected in its natural condition through voluntary action. [1999, c. 556, §13 (NEW).]

C. "Endangered plant" means any native plant species that is in danger of extinction throughout all or a significant portion of its range within the State or any species determined to be an endangered species pursuant to the United States Endangered Species Act of 1973, Public Law 93-205, as amended. [1999, c. 556, §13 (NEW).]

D. "Natural area" means any area of land or water, or both land and water, whether publicly or privately owned, that retains or has reestablished its natural character, though it need not be completely natural and undisturbed, and that supports, harbors or otherwise contains endangered, threatened or rare plants, animals and native ecological systems, or rare or unique geological, hydrological, natural historical, scenic or other similar features of scientific and educational value benefiting the citizens of the State. [1999, c. 556, §13 (NEW).]

E. "Register of critical areas" means the official listing of critical areas. [1999, c. 556, §13 (NEW).]

F. "Species" means any recognized taxonomic category of the biota including species, subspecies or variety. [1999, c. 556, §13 (NEW).]

G. "Threatened plant" means any species of native plant likely to become an endangered species within the foreseeable future throughout all or a significant portion of its range in the State or any species of plant determined to be a threatened species pursuant to the federal Endangered Species Act of 1973, Public Law 93-205, as amended. [1999, c. 556, §13 (NEW).]

[ 1999, c. 556, §13 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

3. Functions of the Natural Areas Program. The Natural Areas Program shall perform the following functions.

A. The Natural Areas Program shall conduct an ongoing, statewide inventory of the State's natural areas, including, but not limited to, rare plants, animals, natural communities and ecosystems or other geological, hydrological, natural historical, scenic or other similar features, and may conduct investigations related to the population, habitat needs, limiting factors and other biological and ecological data to support the mandates of the Natural Areas Program or other cooperating agencies. [1999, c. 556, §13 (NEW).]

B. The Natural Areas Program shall maintain a biological and conservation database that must contain data from inventories and other data sources and other relevant biological, ecological or other information about natural features described in paragraph A and about ecologically significant sites that harbor these features. Information contained in the biological and conservation database may be made available as necessary or appropriate for conservation and land use planning, environmental review, scientific research and inquiry, education or other appropriate use. For the purpose of this paragraph, an appropriate use is one that will not jeopardize sensitive species or habitats. [1999, c. 556, §13 (NEW).]

C. The Natural Areas Program may coordinate inventory and data management and planning activities with other appropriate state agencies or entities to maximize efficiency and increase communication among agencies and to provide appropriate data interpretation and technical services to support the mandates and programs of those agencies. [1999, c. 556, §13 (NEW).]

D. The Natural Areas Program may levy appropriate charges to those using, for commercial gain, the inventory and information services provided by the Natural Areas Program to recover the costs of providing the services and a reasonable portion of the costs associated with building and maintaining the biological and conservation database. Charges must be fixed in a schedule prepared and revised as necessary by the Natural Areas Program and supported and explained by accompanying information. [2007, c. 395, §8 (AMD).]

E. The Natural Areas Program may enter into cooperative agreements with federal or state agencies, political subdivisions of this State or private persons or organizations to receive or disburse funds for the purposes of this subchapter. [1999, c. 556, §13 (NEW).]

F. The Natural Areas Program shall maintain a database of areas designated as ecological reserves as defined in section 1801, subsection 4-A and other public lands designated and managed for equivalent purposes and shall provide scientific review of areas on state land proposed as ecological reserves. [2001, c. 471, Pt. B, §6 (NEW).]

G. The Natural Areas Program shall provide staff assistance to support the Land for Maine's Future Board established under Title 5, chapter 353. [2011, c. 655, Pt. II, §3 (NEW); 2011, c. 655, Pt. II, §11 (AFF).]

[ 2011, c. 655, Pt. II, §3 (AMD); 2011, c. 655, Pt. II, §11 (AFF) .]

SECTION HISTORY

1999, c. 556, §13 (NEW). 2001, c. 471, §B6 (AMD). 2007, c. 395, §8 (AMD). 2011, c. 655, Pt. II, §3 (AMD). 2011, c. 655, Pt. II, §11 (AFF). 2011, c. 657, Pt. W, §§5, 6 (REV).



12 §544-A. Natural Areas Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 556, §13 (NEW). 2007, c. 395, §9 (RP).



12 §544-B. Responsibilities of commissioner

The commissioner has the following responsibilities pertaining to natural areas. [1999, c. 556, §13 (NEW).]

1. Conservation of natural areas. The commissioner shall promote conservation of natural areas by:

A. Making available current and accurate information to all appropriate entities to interpret, educate or otherwise inform so as to support planning and conservation activities in this State; [1999, c. 556, §13 (NEW).]

B. Promoting voluntary action to conserve and protect natural areas in this State; [1999, c. 556, §13 (NEW).]

C. Entering into agreements with landowners of natural areas and registered critical areas to promote appropriate and effective management of these areas in order to maintain and enhance the natural value of these areas; and [1999, c. 556, §13 (NEW).]

D. Developing and disseminating educational or technical materials for the purpose of informing the general public and other interested persons or institutions about natural areas and the value of those areas. The commissioner may charge a reasonable fee for these materials. All income received by the commissioner from the sale of these publications and materials must be credited to a nonlapsing, dedicated revenue account and used for the purposes of this paragraph. [1999, c. 556, §13 (NEW).]

[ 1999, c. 556, §13 (NEW) .]

2. Register of critical areas. The commissioner shall maintain a register of critical areas that must contain natural areas classified as critical areas as follows.

A. In determining the classification of an area or site as a registered critical area, the commissioner shall consider:

(1) The unique or exemplary natural qualities of the area or site;

(2) The intrinsic fragility of the area or site and sensitivity to alteration or destruction;

(3) The voluntary commitment to conserve or protect the area or site;

(4) The present or future threat of alteration or destruction; and

(5) The economic implications of inclusion of an area or site on the register.

The commissioner, with the advice of the board, may remove a registered critical area from the register if the commissioner determines that the area or site no longer qualifies as a critical area. [1999, c. 556, §13 (NEW).]

B. Each registered critical area must be documented with at least the following information:

(1) A general description of the area or site;

(2) A list of the endangered or threatened species or other unique or exemplary natural features occurring at the area or site, and reasons for inclusion in the register;

(3) The size and location of the area or site; and

(4) The name or names of the property owner or owners, contingent upon the consent of the owner or owners. [1999, c. 556, §13 (NEW).]

C. The commissioner shall notify owners of natural areas of the natural value of their land and the implications of voluntary conservation. Subsequently a natural area may be placed upon the Register of Critical Areas with at least 60 days' notice before registration and the consent of the landowner. [1999, c. 556, §13 (NEW).]

[ 2007, c. 395, §10 (AMD) .]

3. Endangered plants. The commissioner has the following responsibilities related to endangered plants.

A. The commissioner shall establish and maintain the official list of native endangered and threatened plants of the State. The purpose of the list is informational and may be provided on an informational basis to public agencies, private institutions or individuals for environmental assessment, land management or educational purposes. [1999, c. 556, §13 (NEW).]

B. The commissioner may establish procedures to substantiate the identification of endangered and threatened native plant species. In determining and revising the list, the commissioner shall use the rare plant database of the Natural Areas Program and the knowledge of botanists in the State. In addition, the commissioner shall consult with federal agencies, interested state agencies, other states or provinces having a common interest and other interested persons and organizations. The commissioner shall determine criteria for each category. When establishing the list, the commissioner shall consider aspects of plant biology that contribute to a species' rarity such as:

(1) Endemism. The plant species or subspecies may be geographically restricted to the State or areas immediately adjacent to the State;

(2) Scarcity. A plant species or subspecies may be numerically scarce throughout its distribution in North America and occur in only a few locations in the State;

(3) Special habitat. A plant species or subspecies may require habitat that is scarce in the State;

(4) Limit of range. A plant species or subspecies in the State may be at the edge of its distribution or disjunct from its main distribution; and

(5) Population decline or vulnerability. A plant species or subspecies may be threatened or seriously declining due to habitat modification or destruction or from overcollection for commercial, recreational or educational purposes. [2007, c. 395, §11 (AMD).]

C. The commissioner shall conduct at least one public hearing to allow for public comment before establishing or revising the list. [1999, c. 556, §13 (NEW).]

D. The commissioner shall review the list biennially and add or delete species based on new botanical inventory data, taxonomic or other scientific studies or other documentation. [1999, c. 556, §13 (NEW).]

[ 2007, c. 395, §11 (AMD) .]

4. Sensitive information. The commissioner may withhold specific information on the location of a species or natural area and its component features if, in the judgment of the commissioner, disclosure of this information would threaten the existence of that species or natural area. The commissioner may not deny a landowner or landowner's designee information about species or natural areas occurring on the landowner's property or withhold this information from usual environmental review procedures of local, state or federal regulatory agencies.

[ 1999, c. 556, §13 (NEW) .]

SECTION HISTORY

1999, c. 556, §13 (NEW). 2007, c. 395, §§10, 11 (AMD).



12 §544-C. Natural Areas Conservation Fund

The Natural Areas Conservation Fund is established as a nonlapsing separate account to be administered by the commissioner. Income from gifts, bequests, devises, grants, fees and other sources may be deposited in this fund. All money in the fund and earnings on that money must be used for the investigation, conservation and management of native plants, natural communities, ecosystems or other significant features as described in this chapter and for administrative and personnel costs for the purposes of this section. The commissioner may make grants from the fund to any person, organization, state agency or other entity to undertake inventory and research about rare plants, natural communities, ecosystems or other features of natural areas. [1999, c. 556, §13 (NEW).]

Funds in the Natural Areas Conservation Fund may not be deposited in the General Fund or any other fund except as provided by law. All funds of the Natural Areas Conservation Fund are subject to allocation by the Legislature. [1999, c. 556, §13 (NEW).]

SECTION HISTORY

1999, c. 556, §13 (NEW).



12 §544-D. Maine Coastal Program

1. Establishment. The Maine Coastal Program is established within the Department of Agriculture, Conservation and Forestry and is administered by the commissioner.

[ 2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Coastal area" has the same meaning as provided in Title 38, section 1802, subsection 1. [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

B. "Coastal management" has the same meaning as provided in Title 38, section 1802, subsection 2. [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

C. "Coastal resources" has the same meaning as provided in Title 38, section 1802, subsection 3. [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

D. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry. [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF); 2011, c. 657, Pt. W, §6 (REV).]

E. "State coastal zone management program" means the coastal management program originally approved by the National Oceanic and Atmospheric Administration in September 1978 and as subsequently changed in accordance with the federal Coastal Zone Management Act of 1972, 16 United States Code, Sections 1451 to 1466 (2012). [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

[ 2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

3. Purpose. The Maine Coastal Program is established to manage and administer and to coordinate implementation and ongoing development and improvement of the state coastal zone management program in accordance with and in furtherance of the requirements of the federal Coastal Zone Management Act of 1972, 16 United States Code, Sections 1451 to 1466 (2012) and the State's coastal management policies established in Title 38, section 1801.

[ 2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF) .]

4. Authorities. In order to and to the extent needed to carry out its responsibilities under subsection 3, the Maine Coastal Program is authorized to:

A. Receive and administer federal grants from the National Oceanic and Atmospheric Administration, as well as financial assistance from other public or private sources, for implementation of the state coastal zone management program; [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

B. At the request of the Governor or the Legislature, or on its own initiative, prepare or coordinate plans, studies, technical assistance and policies to identify immediate and long-range needs regarding coastal management, coastal resources and related human uses in the coastal area and to guide and carry forward the wise, coordinated and well-balanced development and conservation of coastal resources; [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

C. Implement aspects of the state coastal zone management program and be the lead state agency for purposes of federal consistency review under the federal Coastal Zone Management Act of 1972, 16 United States Code, Section 1456 (2012); and [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

D. Act as the coordinating agency among the several officers, authorities, boards, commissions, departments and political subdivisions of the State on matters relative to management of coastal resources and related human uses in the coastal area. [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

[ 2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF) .]

Nothing in this section may be construed as limiting the powers and duties of any officer, authority, board, commission, department or political subdivision of the State. [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

SECTION HISTORY

2011, c. 655, Pt. KK, §5 (NEW). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §§5, 6 (REV).






Subchapter 1-A: MAINE CAVE PROTECTION ACT

12 §544-I. Short title

This subchapter may be known and cited as the "Maine Cave Protection Act." [2001, c. 113, §1 (NEW).]

SECTION HISTORY

2001, c. 113, §1 (NEW).



12 §544-J. Definitions

As used in this subchapter, unless the context otherwise indicates, the following words have the following meanings. [2001, c. 113, §1 (NEW).]

1. Cave. "Cave" means any naturally occurring void, cavity, recess, sinkhole or system of interconnecting passages beneath the surface of the earth or within a cliff or ledge that is large enough to permit a person to enter. "Cave" includes natural subsurface water and drainage systems, but does not include any mine, tunnel or other artificial excavation.

[ 2001, c. 113, §1 (NEW) .]

2. Cave life. "Cave life" means any life-form normally found in a cave.

[ 2001, c. 113, §1 (NEW) .]

3. Natural material. "Natural material" means stalactite, stalagmite, helictite, anthodite, gypsum flower or needle, flowstone, drapery, column, tufa dam, clay or mud formation or concretion or other similar crystalline mineral formation found in any cave.

[ 2001, c. 113, §1 (NEW) .]

4. Owner. "Owner" means a person who owns title to land where a cave is located.

[ 2001, c. 113, §1 (NEW) .]

SECTION HISTORY

2001, c. 113, §1 (NEW).



12 §544-K. Prior written consent of owner

A person must obtain the prior written permission of the owner to excavate or remove an archaeological, paleontological, prehistoric or historic feature of a cave. [2001, c. 113, §1 (NEW).]

SECTION HISTORY

2001, c. 113, §1 (NEW).



12 §544-L. Field investigations, explorations and recovery operations

All field investigations, explorations and recovery operations in a cave must ensure that the ability to recover and preserve historic, scientific, archaeological and educational information is not impeded. The excavation or removal of an artifact, object, specimen or material from a cave on state-controlled land, as those terms are defined in Title 27, section 373-A, is subject to the provisions governing excavation and removal of state-owned objects and specimens under Title 27, chapter 13. [2001, c. 113, §1 (NEW).]

SECTION HISTORY

2001, c. 113, §1 (NEW).



12 §544-M. Liability of owners

Recreational caving is a recreational or harvesting activity for the purposes of limited liability of landowners under Title 14, section 159-A. [2001, c. 113, §1 (NEW).]

SECTION HISTORY

2001, c. 113, §1 (NEW).



12 §544-N. Prohibited acts

1. Defacing or damaging cave prohibited. A person may not deface or damage a cave. A person defaces or damages a cave if the person, without the prior written permission of the owner:

A. Breaks, breaks off, cracks, carves upon, writes or otherwise marks upon or in any manner destroys, mutilates, injures, defaces, removes, displaces, mars or harms any natural material found in a cave; [2001, c. 113, §1 (NEW).]

B. Kills, harms or disturbs plant or animal life found in a cave, except for safety reasons; [2001, c. 113, §1 (NEW).]

C. Disturbs or alters the natural condition of a cave or takes into a cave any aerosol or other container containing paints, dyes or other coloring agents; [2001, c. 113, §1 (NEW).]

D. Stores, dumps, litters, disposes of or otherwise places any refuse, garbage, dead animal, sewage or toxic substance harmful to cave life or humans in a cave; [2001, c. 113, §1 (NEW).]

E. Burns within a cave any material that produces smoke or gas that is harmful to any organism in the cave; or [2001, c. 113, §1 (NEW).]

F. Breaks, forces, tampers with, removes or otherwise disturbs a lock, gate, door, sign or other structure or obstruction designed to prevent entrance to a cave, whether or not entrance is gained. [2001, c. 113, §1 (NEW).]

[ 2001, c. 113, §1 (NEW) .]

2. Forfeiture. A person who violates the provisions of this subchapter commits a civil violation for which a forfeiture of up to $1,000 may be adjudged.

[ 2001, c. 113, §1 (NEW) .]

3. Damages may be collected by landowner. A person who intentionally defaces or damages a cave on private land in violation of subsection 1 is liable to the owner of that land for actual damages recoverable through a civil action.

[ 2001, c. 113, §1 (NEW) .]

SECTION HISTORY

2001, c. 113, §1 (NEW).






Subchapter 2: MINING ON STATE LANDS

12 §545. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 360, §7 (NEW). 1977, c. 694, §208 (AMD). 1985, c. 201, §1 (RP).



12 §546. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 360, §7 (NEW). 1985, c. 201, §1 (RP).



12 §547. Permitting, licensing and leasing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 360, §7 (NEW). 1977, c. 694, §§209-215 (AMD). 1979, c. 214, §§1-3 (AMD). 1985, c. 201, §1 (RP).



12 §548. Compliance with regulatory laws (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 360, §7 (NEW). 1985, c. 201, §1 (RP).






Subchapter 3: MINING ON STATE LANDS

12 §549. Jurisdiction

The Division of Geology, Natural Areas and Coastal Resources and the agencies having jurisdiction over state-owned lands have jurisdiction, as set forth in this subchapter, over all state-owned lands for the purpose of mineral development and mining on that land. The Bureau of Resource Information and Land Use Planning and the agencies having jurisdiction over state-owned lands may make such rules as each considers proper with respect to the authority delegated pursuant to this subchapter. [2013, c. 405, Pt. C, §4 (AMD).]

SECTION HISTORY

1985, c. 201, §2 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §14 (AMD). 2011, c. 655, Pt. KK, §6 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. C, §4 (AMD).



12 §549-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 201, §2 (NEW).]

1. Development. "Development" means all of the methods used in the preparation of a known and presumed economically extractable ore deposit for mining.

[ 1985, c. 201, §2 (NEW) .]

2. Director of the survey. "Director of the survey" means the Director of the Bureau of Resource Information and Land Use Planning.

[ 2013, c. 405, Pt. C, §5 (AMD) .]

3. Exploration. "Exploration" means an examination of an area for the purpose of discovering the presence of minerals with techniques which include all of the manual, mechanical, electronic or chemical methods of determining the presence, size and quality of a mineral deposit.

[ 1985, c. 201, §2 (NEW) .]

4. Explosives. "Explosives" means explosive materials which are used to explore, develop or mine a mineral deposit.

[ 1985, c. 201, §2 (NEW) .]

5. Machinery. "Machinery" means equipment or machinery, exclusive of vehicles, which is used to explore, develop or mine a mineral deposit.

[ 1985, c. 201, §2 (NEW) .]

6. Minerals. "Minerals" means all naturally occurring mineral deposits, including hydrocarbons and peat, but excluding sand, gravel and water.

[ 1985, c. 201, §2 (NEW) .]

7. Mining. "Mining" means all of the extractive and beneficiative processes necessary to remove and prepare a mineral deposit for market.

[ 1985, c. 201, §2 (NEW) .]

8. Ore. "Ore" means any mineral or an aggregate of minerals which can be extracted from the earth economically.

[ 1985, c. 201, §2 (NEW) .]

9. Person. "Person" means individuals, partnerships, corporations and other entities.

[ 1985, c. 201, §2 (NEW) .]

10. Royalty. "Royalty" means the amount paid to the State for the right to remove minerals from state land, including minimum and preproduction payments.

[ 1985, c. 201, §2 (NEW) .]

11. State lands. "State lands" means all lands owned or held in trust by the State or in which the State holds an interest, including inland and tidal submerged lands and waters.

[ 1985, c. 201, §2 (NEW) .]

SECTION HISTORY

1985, c. 201, §2 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §15 (AMD). 2011, c. 655, Pt. KK, §7 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §5 (AMD).



12 §549-B. Exploration permits, exploration claims and mining leases

1. Authority to explore. Any individual over 18 years of age or other person may enter upon state lands, including lands held under specific trust instruments when the trust is consistent with mineral development, on receipt of an exploration permit from the director of the survey for the purpose of exploration, unless otherwise indicated in this subchapter. An exploration permit shall be issued upon payment of a fee of $20 and shall apply to state lands only. An exploration permit shall bear a number and be dated on the date of issue of the permit and shall expire at midnight on the next June 30th. The holder of an exploration permit is entitled to a renewal of his permit upon expiration of the permit, upon making application to the director of the survey on or before June 30th, including payment of the prescribed fee, which renewal shall take effect on July 1st and bear the same number as the expired permit. Prospectors' permits in effect on June 30, 1985, shall remain in effect as exploration permits until June 30, 1986.

If machinery or explosives are to be used for exploration on state lands, the methods to be employed and the amount of explosives to be allowed shall first be approved by the director of the survey and the director of the agency having jurisdiction over the state land. The use of machinery or explosives shall be approved only where it will be done in harmony with the activities of the agency having jurisdiction over the state land and will not result in environmental harm.

[ 1985, c. 201, §2 (NEW) .]

2. Exploration for and mining of hydrocarbons. The director of the survey and the Director of the Bureau of Parks and Lands may promulgate rules governing exploration and mining of hydrocarbons on all lands within the jurisdiction of the State, public and private, in order to prevent the waste of hydrocarbons and to protect correlative rights and natural resources. The directors may promulgate rules on all lands in the State to specify the size of the area of exploration, the amount charged for exploration permits and exploration claims, the duration of those permits and claims and other matters related to the exploration and mining of hydrocarbons on state lands.

[ 1985, c. 201, §2 (NEW); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Location of exploration claim and maintenance of rights of possession. Any person or corporation which has secured an exploration permit may locate one or more exploration claims by defining the boundary lines of the claim or claims. No exploration claim may be smaller than 20 acres, except in cases where only a smaller area is available in a parcel of state-owned land. The location or record of any exploration claim shall be construed to include all surface found within the surface boundary lines, and all ledges throughout their entire vertical depth, but shall not include any portion of the ledges beyond the end and sidelines of the exploration claim or timber or growth on the exploration claim. As nearly as circumstances permit, an exploration claim shall be staked out in the following manner:

A. By erecting a post or other reasonably permanent monument at each of the corners of the exploration claim. Every post or monument shall stand not less than 4 feet above the ground, shall not be less than 4 inches in diameter and shall bear the following information: The name of the locator; the number of his exploration permit; the date of the staking; and, if the exploration claim is staked on behalf of another person, the name of the other person and the number of his exploration permit; [1985, c. 201, §2 (NEW).]

B. By plainly marking the trees with paint and by trimming the underbrush along the boundary lines of the exploration claim to indicate clearly the outlines of the exploration claim. Where there are no trees or underbrush, by piling stones or placing pickets at reasonable intervals along the boundary lines of the exploration claim; or [1985, c. 201, §2 (NEW).]

C. By establishing post or buoy markers to witness exploration claim corners which fall in a body of water, by placing posts on dry land and marking on the posts exact distances and directions to over-water exploration claim corners or by such other methods as the director of the survey may by regulation establish. [1985, c. 201, §2 (NEW).]

Any person who has located and recorded any exploration claim or claims shall, subject to this subchapter, have the right of possession of the premises covered by that exploration claim or claims, for the purpose of conducting exploration activities on those premises. The right of possession shall be alienable in the same manner as real estate. No alienation or transfer of the rights of possession conferred by a located and recorded exploration claim may be effective until the transferor has notified the director of the survey of the transfer and has received an acknowledgment by the director of the survey in writing of receipt of the notification. The director of the survey shall make an acknowledgment within 30 days of the receipt of the notice. Without the express prior written consent of the director of the survey and the agency of the State having jurisdiction over the state land, granted for good cause, the exploration claim shall in no way interfere with conservation, recreation, harvesting timber, leasing campsite lots or other activities of the agency having jurisdiction.

[ 1985, c. 201, §2 (NEW) .]

4. Recording of exploration claim. No person may have the right of possession of any exploration claim until the exploration claim has been recorded with the director of the survey. The explorer who first records with the director of the survey a validly-staked exploration claim or claims shall be deemed the claim holder of record for the purposes of this subchapter. The record shall contain:

A. The name of the claimant; [1985, c. 201, §2 (NEW).]

B. A general description of the minerals or metals sought; [1985, c. 201, §2 (NEW).]

C. The date of location and a description of the exploration claim as follows:

(1) A reference, using magnetic bearings and distances, to the natural object, permanent monument or survey corner of the state-owned parcel as will identify the claim; and

(2) A description, using magnetic bearings and distances, of each sideline and corner of the exploration claim; and [1985, c. 201, §2 (NEW).]

D. A United States Geological Survey quadrangle base map and an aerial photograph of a scale that shows with reasonable accuracy the outline location and corners of the exploration claim in relation to the state-owned parcel and prominent natural objects or permanent structural features so that the exploration claim may be located on the ground by the director of the survey or his representatives. [1985, c. 201, §2 (NEW).]

[ 1985, c. 201, §2 (NEW) .]

5. Fees and terms of exploration claim. The fees and terms of exploration of any claim shall be as follows.

A. The fee for recording, renewing, transferring or changing the size of a claim is $100, which shall be paid to the director of the survey. [1985, c. 201, §2 (NEW).]

B. The term of the exploration claim shall be for one year, renewable for 5 years from the initial date of recording by written notice to the director of the survey before June 30th. For claims recorded after April 1st and before June 30th, the first renewal notice shall be due on the 2nd June 30th following. By the end of the 5-year period, any title to the claim shall lapse, unless a mining lease has been issued by the State under this subchapter. The director of the survey may, upon application and for good cause, grant an extension for an additional period not to exceed 2 years. Upon lapse or filing of notice of abandonment of a claim, no person holding the claim immediately prior to the date of the lapse of abandonment, or his representative, partner, affiliate or leasing associate, may relocate on the same area for a period of 60 days. [1985, c. 201, §2 (NEW).]

C. In addition to the recording fee, a rental fee shall be levied from the date of recordation of the claim as follows:

The rental fee payment for the first year shall be due on the date of recordation of the claim. The rental fee payment for the 2nd year and for each year the claim is in effect shall be due on the June 30th which precedes the year for which the payment is due and shall be paid to the director of the survey. For claims recorded after April 1st and before June 30th, the 2nd rental fee payment shall be due on the 2nd June 30th following. [1985, c. 201, §2 (NEW).]

D. An affidavit of investigatory and exploratory work must be filed each year with the director of the survey on June 30th. At the time of filing that affidavit, the claimant shall demonstrate to the director that investigatory work has been performed on that claim at a rate of at least $5 per acre during the year ending June 30th. For claims recorded after April 1st and before June 30th, the first affidavit of investigatory and exploratory work must be filed on the 2nd June 30th following. All work done must be described in the affidavit and include work that tends to reveal such characteristics of the material sought as length, width, depth, thickness, tonnage and mineral or metal content, or, with respect to nonmetallic minerals, other physical characteristics of the deposit relating directly to the commercial exploitation of the deposit and such other information relating to the exploration work as the director of the survey may require. During the period of time in which the claim is in effect, this information is confidential and may not be disclosed, except that the information may be shared with other governmental agencies. [2009, c. 567, §4 (AMD).]

E. The failure to comply with any of the requirements of this subsection shall operate as a forfeiture of the claim or claims. Written notice of the forfeiture shall be sent by registered or certified mail to the claimant's last known address. Any claimant who is aggrieved may file a written petition for a hearing before the director of the survey within 14 days after notice of forfeiture has been given. If the petition for a hearing is filed with the director of the survey within the 14-day period, the director of the survey shall, within 30 days, grant a hearing on the forfeiture and give the claimant 10 days' notice of the time and place of the hearing. For good cause, the director of the survey may extend the time for filing the petition. If the claimant is aggrieved by the decision of the director of the survey resulting from the hearing, he may, within 30 days thereafter, appeal to the Superior Court filing a claimant therefor. The court shall fix a time and place for hearing and cause of notice of the hearing to be given to the director of the survey and, after hearing, the court may affirm or reverse the decision of the director of the survey and the decision of the court shall be final. During the pendency of all proceedings under this paragraph, no person may lay claim to the area of dispute. The director of the survey may perform the duties of this paragraph personally or through his designee. [1985, c. 201, §2 (NEW).]

F. Within 6 months of the lapse or termination of a validly located exploration claim or claims, the owner of the claim or claims shall provide to the director one copy of all factual data acquired during exploration of that claim or claims. The factual data shall include, but not be limited to, all geologic maps, drill logs, assay or other analytical data, geochemical maps, geophysical data and metallurgical or other laboratory tests, but shall not include interpretive reports derived from that data. [1985, c. 201, §2 (NEW).]

[ 2009, c. 567, §4 (AMD) .]

6. Land use ruling. Any person with a recorded exploration claim shall make application to the director of the agency having jurisdiction over the state lands on which the claim is located for a ruling on the question of whether mining operations can be carried on consistent with any prior or proposed other use by the State or any agency or instrumentality of the State. Such a ruling, that mining operations can be carried on, shall not be made without consulting the director of the survey. No mining lease may be issued under this subchapter without a land use ruling which answers the question in this subsection in the affirmative. A public hearing shall be held prior to any ruling required under this subsection. The ruling shall be made within 180 days of the date of the application and when obtained shall be binding and irrevocable for such period of time as the applicant and the State may agree.

[ 1985, c. 201, §2 (NEW) .]

7. Mining lease. Mining leases may be applied for and granted as follows.

A. Any person with a valid recorded exploration claim in accordance with this subchapter may make application for a mining lease to the director of the agency having jurisdiction over the state lands on which the mining lease is sought. The application shall be accompanied by a report from a certified geologist or mining engineer containing all information of a geologic, engineering and operational nature which is required by the director of the survey or the director of the agency having jurisdiction over the state lands on which the mining lease is sought to properly evaluate the application and an accurate survey of the property boundaries certified by a registered surveyor and evidence of ability to finance the proposed mining operations. [1985, c. 201, §2 (NEW).]

B. The director of the agency having jurisdiction over these state lands shall hold a hearing for the purpose of hearing evidence on whether to grant or deny a mining lease to mine under this section. The hearing shall be held within 90 days of receipt of the application and notice of the date, time and place shall be given to the applicant and public notice shall be made by causing publication of the notice twice in a newspaper of general circulation in the proposed locality or, if none, in the state paper. The date of first publication shall be at least 10 days and the last publication shall be at least 3 days before the date of the hearing. [1985, c. 201, §2 (NEW).]

C. A decision in accordance with this subsection shall be issued within 120 days of the date of the hearing. [1985, c. 201, §2 (NEW).]

D. The director of the agency having jurisdiction over the state lands, with the consent of the director of the survey, may issue a mining lease subject to such terms and conditions as the directors may determine. [1985, c. 201, §2 (NEW).]

E. If a lease is issued, the lessee shall be required to provide a bond in an amount determined by the director of the agency having jurisdiction over the state-owned lands to be necessary to reclaim the area mined and to protect against damage that may be caused to any property located outside the leased area by the lessee's mining operations or, in lieu of a bond, other security determined by the director of the agency having jurisdiction over the state-owned lands to provide the same protection as a bond. [1985, c. 201, §2 (NEW).]

[ 1985, c. 201, §2 (NEW) .]

8. Common and undivided interests. The director of the survey and the Director of the Bureau of Parks and Lands, acting jointly, may, by regulation, establish procedures for the filing of exploration claims and issuance of exploration permits and leases covering state-owned public lands, including public reserved lands, which are comprised of state-owned common and undivided interests. The regulations may condition the issuance of an exploration permit or mining lease and the filing of an exploration claim upon the consent of a majority of the private common and undivided ownership of the parcel of land to which the exploration permit, exploration claim or mining lease relates.

Any permit or lease issued under this section shall extend only to the common and undivided interest of the State. Any partition occasioned by a negative ruling under subsection 6 or 7 shall be conducted with reasonable expedition. In any partition or location of public reserved land, the Bureau of Parks and Lands may accept a partition of the surface estate and continue as a cotenant in all or a portion of the mineral estate.

[ 1985, c. 201, §2 (NEW); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

9. Royalty. Royalty payments shall be made as follows.

A. The holder of a lease to mine shall make royalty payments annually or more frequently if so specified in the lease. [1985, c. 201, §2 (NEW).]

B. The amount of royalty payments, including minimum royalties and preproduction payments, together with the other terms and conditions of the lease, shall be set jointly by the director of the survey and the director of the agency having jurisdiction over the state lands. The royalty rate set shall reasonably relate to applicable royalty rates generally prevailing. [1985, c. 201, §2 (NEW).]

[ 1985, c. 201, §2 (NEW) .]

10. Disposition of fees and royalties. All fees and royalties accruing to the survey under this subchapter must be paid into a separate account to be established by the Treasurer of State to be used for salaries and other expenses incurred in the administration of this subchapter, subject to and to the extent permitted by section 1849. The account may not lapse but must continue from year to year.

[ 1997, c. 678, §3 (AMD) .]

11. Rights-of-way. Any person who has located an exploration claim and has been issued a mining lease in accordance with this subchapter may, with the consent of the director of the agency having jurisdiction over those state lands and consistent with the law, have the right of access across any lands owned or controlled by the State to and from that location. The holder of a mining lease may be issued a permit giving him authority to open, construct, put in, maintain and use ditches, tunnels, pipes, conduits, flumes and other works through, over and upon that land for drainage and passage of water, together with the right to construct dams, provided that no such water flows on land of others, in connection with the working of his mine to bring water to the mine necessary or convenient for its operation with such conditions and restrictions as may be imposed.

[ 1985, c. 201, §2 (NEW) .]

12. Mining under bodies of water. Where any mineral is situated under or in the bed of a stream or lake, and for the efficient working of the mineral deposit, it is necessary to divert the water of that stream within the boundaries of public land, or drain any lake, the director of the agency having jurisdiction over these state-owned lands may permit the diversion or drainage to be done, subject to such provisions, for the benefit of any persons who are entitled to the use of the water of that stream or lake in its natural state, as to him may seem just and expedient.

[ 1985, c. 201, §2 (NEW) .]

13. Annual reports. Any person with a mining lease engaged in mine development or mining under this subchapter shall, in the month of June following the year the operation was carried on, pay all applicable fees, rentals and royalties and file an annual report with the director of the survey and director of the agency having jurisdiction over the state-owned land setting forth:

A. The location of the operation; [1985, c. 201, §2 (NEW).]

B. The quality and grade of mineral products or ores produced; [1985, c. 201, §2 (NEW).]

C. The amount of royalty that has accrued on material extracted; [2009, c. 567, §5 (AMD).]

D. The number of persons ordinarily employed at operation below ground and above ground; and [1985, c. 201, §2 (NEW).]

E. Any other information, relating to the mining lease, mine development or mining, the director of the division and the director of the agency having jurisdiction over the state-owned lands may require by regulation. [1985, c. 201, §2 (NEW); 2011, c. 657, Pt. W, §7 (REV).]

This information is confidential and may not be disclosed, except that the information may be shared with other governmental agencies.

[ 2009, c. 567, §5 (AMD); 2011, c. 657, Pt. W, §7 (REV) .]

14. Termination. In the event that any explorer, claimant or lessee violates any of this subchapter or any rule, the director of the survey or the director of the agency having jurisdiction over the state-owned lands shall notify the explorer, claimant or lessee, as the case may be, of the alleged violation and of the nature of the alleged violation, by sending the notice by registered or certified mail to him at his last known address. If the violation is not remedied within 30 days after the date of mailing the notice, the permit, claim or lease of the violator in existence at the time of the violation may be terminated by the State through the director of the survey or the director of the agency having jurisdiction over the state-owned lands by giving written notice of termination in the same manner specified for notice of violation. For cause, the State, through the director of the survey or the director of the agency having jurisdiction over the state-owned lands, may extend such further time for compliance as it may determine. Any person who is aggrieved may file a written petition for a hearing before the State within 30 days of the date of the giving of written notice of termination by the State. The hearing shall take place within 30 days of receipt of the petition and a decision shall be rendered by the State within 60 days following the final adjournment of the hearing. Appeals from the State's decision shall be pursuant to the Maine Rules of Civil Procedure as they apply to appeals from rulings of public agencies.

[ 1985, c. 201, §2 (NEW) .]

15. Injunctions against violation. Whenever it appears that any person is violating or threatening to violate this subchapter or any rule or order issued pursuant to this subchapter, the State may seek an injunction against that person in the Superior Court of the county in which the office of the director of the survey and the director of the agency having jurisdiction over the state-owned lands is located or of any county where the violation occurs or is threatened, or in the county in which the defendant resides or in which any defendant resides if there is more than one defendant, to restrain the person from continuing the violation or from carrying out the threat of violation. In any such action, the court shall have jurisdiction to grant to the State, without bond or other undertaking, such prohibitory or mandatory injunctions as the facts may warrant, including temporary restraining orders and preliminary injunctions.

[ 1985, c. 201, §2 (NEW) .]

SECTION HISTORY

1985, c. 201, §2 (NEW). 1995, c. 502, §E30 (AMD). 1997, c. 678, §3 (AMD). 2009, c. 567, §§4, 5 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §549-C. Compliance with regulatory laws

Nothing in this subchapter may be deemed to relieve any explorer or mining lessee from the obligation to comply with all applicable environmental or other regulatory laws and rules of the State. [1985, c. 201, §2 (NEW).]

SECTION HISTORY

1985, c. 201, §2 (NEW).






Subchapter 4: INFORMATION ON MINING EXPLORATION

12 §550. Annual exploration registration

Annual registration shall be required as provided in this section. [1985, c. 201, §3 (NEW).]

1. Registration. Any person conducting mineral exploration where the total exploration expenses incurred in a calendar year exceed $25,000 on private, leased or otherwise acquired lands within the State must register with the director. Registration shall be valid for the fiscal year and must be renewed annually.

[ 1985, c. 201, §3 (NEW) .]

2. Information. Registration shall include the following information:

A. The name and address of the person conducting the exploration; [1985, c. 201, §3 (NEW).]

B. The name and address of the parent and any subsidiaries or domestic affiliates of the corporation engaged in exploration activities in this State; and [1985, c. 201, §3 (NEW).]

C. The names of counties where exploration is expected to occur. [1985, c. 201, §3 (NEW).]

[ 1985, c. 201, §3 (NEW) .]

SECTION HISTORY

1985, c. 201, §3 (NEW).



12 §550-A. Notice of intent to file (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 201, §3 (NEW). 1985, c. 819, §A17 (AMD). 2011, c. 653, §33 (AFF). 2011, c. 653, §1 (RP).









Chapter 201-B: WATER WELLS

12 §550-B. Water well information

1. Definitions. As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings.

A. "Well" means any hole constructed by any method for the purpose of extracting water from below the ground. [1987, c. 509, (NEW).]

B. [2003, c. 175, §1 (RP).]

C. "Well drilling company" means a person, firm, partnership or corporation that owns or otherwise operates any mechanical equipment used to drill, drive or bore water wells. [2003, c. 175, §2 (NEW).]

[ 2003, c. 175, §§1, 2 (AMD) .]

2. Exemptions. Wells for which data reports are already required by any state agency are exempt from the reporting requirements of this chapter.

[ 1987, c. 509, (NEW) .]

3. Water well information documentation. Completion reports shall be filed according to this subsection.

A. Within 30 days after completion of any well or dry hole, or the enlarging or deepening of an existing well, a well drilling company shall submit a report to the Division of Geology, Natural Areas and Coastal Resources on forms designed and provided by the Division of Geology, Natural Areas and Coastal Resources. The report must contain information as may be required by the Division of Geology, Natural Areas and Coastal Resources, including, but not limited to, location, construction and well yield. [2013, c. 405, Pt. C, §6 (AMD).]

B. Any well drilling company that has engaged in the construction of water wells, but who has not submitted well completion reports on a timely basis as required by this chapter, is in violation of this chapter. [2003, c. 175, §4 (AMD).]

[ 2013, c. 405, Pt. C, §6 (AMD) .]

4. Compliance with other laws and rules. Notwithstanding the provisions set forth in this chapter, all wells are to be constructed and maintained in accordance with all other laws and rules in effect.

[ 1987, c. 509, (NEW) .]

5. Penalties. A well drilling company that violates any standard or provision of this chapter, commits a civil violation for which a forfeiture of not more than $500 may be adjudged. In addition to other civil remedies, the court may issue an injunction.

[ 2003, c. 175, §5 (AMD) .]

6. Information use. Information collected by the Division of Geology, Natural Areas and Coastal Resources, Maine Geological Survey under this section is subject to Title 1, chapter 13, subchapter 1, unless the well drilling company to whom the information belongs or pertains requests that it be designated as confidential and the bureau has determined it contains proprietary information. For the purposes of this subsection, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the person submitting the information and would make available information not otherwise publicly available. The Division of Geology, Natural Areas and Coastal Resources, Maine Geological Survey shall make information collected under this chapter available to any federal, state or municipal entity or authorized agent of such entity.

[ 2013, c. 405, Pt. C, §7 (AMD) .]

SECTION HISTORY

1987, c. 509, (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §§16,17 (AMD). 2003, c. 175, §§1-5 (AMD). 2009, c. 567, §6 (AMD). 2011, c. 655, Pt. KK, §§8, 9 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §§6, 7 (AMD).






Chapter 202: BUREAU OF PARKS AND LANDS

12 §551. Bureau of Public Lands established (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 339, §6 (NEW). 1995, c. 502, §E3 (RP).



12 §551-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 502, §E4 (NEW). 1997, c. 678, §4 (RP).



12 §551-B. Planning and Management of Public Lands (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 502, §E4 (NEW). 1997, c. 678, §4 (RP).



12 §552. Bureau of Parks and Lands; powers and duties with respect to public lands (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 339, §6 (NEW). 1975, c. 770, §62 (AMD). 1977, c. 78, §39 (AMD). 1977, c. 360, §8 (AMD). 1977, c. 694, §§216,217 (AMD). 1979, c. 545, §1 (AMD). 1987, c. 737, §§C17,C18, C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 502, §§E5,30 (AMD). 1997, c. 678, §4 (RP).



12 §553. Duties of the Director of the Bureau of Parks and Lands with respect to public lands (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 339, §6 (NEW). 1977, c. 360, §34 (AMD). 1985, c. 299, §1 (AMD). 1985, c. 785, §B60 (AMD). 1987, c. 308, §2 (AMD). 1987, c. 737, §§C19,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 502, §§E6-9,30,32 (AMD). 1997, c. 678, §4 (RP).



12 §554. Management of public lands (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 339, §6 (NEW). 1987, c. 737, §§C20,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §4 (RP).



12 §555. Trespass on public lands (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 339, §6 (NEW). 1995, c. 502, §§E10,11 (AMD). 1997, c. 678, §4 (RP).



12 §556. Public access to public lands (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 339, §6 (NEW). 1995, c. 502, §§E12,30 (AMD). 1997, c. 678, §4 (RP).



12 §557. Nonreserved Public Lands Management Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 339, §6 (NEW). 1975, c. 770, §63 (AMD). 1977, c. 57, §1 (AMD). 1979, c. 224, §1 (AMD). 1979, c. 683, §1 (AMD). 1983, c. 819, §A8 (AMD). 1983, c. 833, §1 (AMD). 1985, c. 299, §2 (AMD). 1985, c. 506, §A11 (AMD). 1987, c. 737, §§C21,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 502, §B8 (AMD). 1991, c. 427, §1 (AMD). 1995, c. 502, §E13 (AMD). 1997, c. 678, §4 (RP).



12 §557-A. Submerged Lands Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §2 (NEW). 1995, c. 666, §2 (RP).



12 §557-B. Submerged Lands Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 666, §3 (NEW). 1997, c. 678, §4 (RP).



12 §558. Submerged and intertidal lands owned by the State (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §2 (NEW). 1983, c. 819, §A9 (RP).



12 §558-A. Submerged and intertidal lands owned by the State (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A10 (NEW). 1987, c. 765, §1 (AMD). 1989, c. 310, (AMD). 1989, c. 338, §§1-5 (AMD). 1989, c. 878, §A30 (AMD). RR 1991, c. 2, §36 (COR). 1991, c. 381, §1 (AMD). 1991, c. 427, §3 (AMD). 1991, c. 430, §§1,2 (AMD). 1991, c. 430, §3 (AFF). 1995, c. 502, §E14 (AMD). 1995, c. 666, §§4-10 (AMD). 1995, c. 666, §13 (AFF). 1997, c. 231, §1 (AMD). 1997, c. 678, §4 (RP).



12 §558-B. Shore and Harbor Management Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §4 (NEW). 1995, c. 502, §E30 (AMD). 1997, c. 678, §4 (RP).



12 §558-C. Submerged Lands Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 666, §11 (NEW). 1997, c. 678, §4 (RP).



12 §559. Filled-in submerged lands (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 532, (NEW). 1991, c. 824, §A18 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §4 (RP).



12 §560. Lands provided by Governor Baxter (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A11 (NEW). 1985, c. 107, §1 (RP).






Chapter 202-A: THE PUBLIC TRUST IN INTERTIDAL LAND

12 §571. Legislative findings and purpose

The Legislature finds and declares that the intertidal lands of the State are impressed with a public trust and that the State is responsible for protection of the public's interest in this land. [1985, c. 782, (NEW).]

The Legislature further finds and declares that this public trust is part of the common law of Maine and generally derived from the practices, conditions and needs in Maine, from English Common Law and from the Massachusetts Colonial Ordinance of 1641-47. The public trust is an evolving doctrine reflective of the customs, traditions, heritage and habits of the Maine people. In Maine, the doctrine has diverged from the laws of England and Massachusetts. The public trust encompasses those uses of intertidal land essential to the health and welfare of the Maine people, which uses include, but are not limited to, fishing, fowling, navigation, use as a footway between points along the shore and use for recreational purposes. These recreational uses are among the most important to the Maine people today who use intertidal land for relaxation from the pressures of modern society and for enjoyment of nature's beauty. [1985, c. 782, (NEW).]

The Legislature further finds and declares that the protection of the public uses referred to in this chapter is of great public interest and grave concern to the State. [1985, c. 782, (NEW).]

SECTION HISTORY

1985, c. 782, (NEW).



12 §572. Definitions

As used in this chapter, the term "intertidal land" means all land of this State affected by the tides between the mean high watermark and either 100 rods seaward from the high watermark or the mean low watermark, whichever is closer to the mean high watermark. [1985, c. 782, (NEW).]

SECTION HISTORY

1985, c. 782, (NEW).



12 §573. Public trust rights in intertidal land

1. Public trust rights. The public trust rights in intertidal land include the following:

A. The right to use intertidal land for fishing, fowling and navigation; [1985, c. 782, (NEW).]

B. The right to use intertidal land for recreation; and [1985, c. 782, (NEW).]

C. Any other trust rights to use intertidal land recognized by the Maine common law and not specifically abrogated by statute. [1985, c. 782, (NEW).]

[ 1985, c. 782, (NEW) .]

2. Limitations. The rights described in subsection 1 do not include:

A. The removal from the intertidal land of any sand, soil, rocks or other minerals; [1985, c. 782, (NEW).]

B. Interference with any structure, development or improvement erected or maintained on intertidal land in accordance with the laws of this State; [1985, c. 782, (NEW).]

C. The depositing of any refuse or waste on intertidal land or in the water covering intertidal land; or [1985, c. 782, (NEW).]

D. Use or operation of motorized vehicles other than navigable watercraft, unless specifically authorized by state law or municipal ordinance. [1985, c. 782, (NEW).]

[ 1985, c. 782, (NEW) .]

3. Police powers. Municipalities shall have jurisdiction to exercise their police powers to control public use of intertidal land, except where such exercise is superseded by any state law.

[ 1985, c. 782, (NEW) .]

4. Other public rights. This chapter does not affect public rights in intertidal land arising from custom, prescription, implied dedication, acquiescence or any other source. This chapter does not affect public rights in dry sand areas upland from intertidal land arising from custom, prescription, implied dedication, acquiescence, the public trust doctrine or any other source.

[ 1985, c. 782, (NEW) .]

SECTION HISTORY

1985, c. 782, (NEW).






Chapter 202-B: PUBLIC RESERVED LOTS

12 §581. Public reserved lands; location (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§B12,C8,C10 (AMD). 1997, c. 678, §5 (RP).



12 §582. Subdivided lands (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1997, c. 678, §5 (RP).



12 §583. Incorporation into town; location (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1997, c. 678, §5 (RP).



12 §584. Criteria for location (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1997, c. 678, §5 (RP).



12 §585. Management of public reserved lands (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 502, §§E15,30,32 (AMD). 1997, c. 678, §5 (RP).



12 §586. Funds from public reserved lands (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1991, c. 192, §1 (AMD). 1997, c. 678, §5 (RP).



12 §586-A. Maine Public Education Trust Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §N1 (NEW). 1993, c. 707, §V1 (AMD). MRSA T.12 ., §586A/4 (RP).



12 §587. Unorganized Territory School Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1997, c. 678, §5 (RP).



12 §588. Organized Townships Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 700, §A38 (AMD). 1997, c. 678, §5 (RP).



12 §589. Trepass; duty of assessors (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §5 (RP).



12 §590. Public reserved land acquisition, sale exchange or relocation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §5 (RP).






Chapter 202-C: ABANDONED WATERCRAFT

12 §591. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §5 (NEW). 1995, c. 502, §E30 (AMD). 1997, c. 678, §6 (RP).



12 §592. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §5 (NEW). 1997, c. 678, §6 (RP).



12 §593. Ownership (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §5 (NEW). 1997, c. 678, §6 (RP).



12 §594. Responsibility of the director (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §5 (NEW). 1995, c. 666, §12 (AMD). 1997, c. 678, §6 (RP).



12 §595. Method of removal (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §5 (NEW). 1997, c. 678, §6 (RP).



12 §596. Civil action (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §5 (NEW). 1997, c. 678, §6 (RP).






Chapter 202-D: DESIGNATED LANDS

12 §598. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 639, §1 (NEW).]

1. Lands or land. "Lands" or "land" means real estate held by the State.

[ 1993, c. 639, §1 (NEW) .]

2. Proceeds. "Proceeds" means money arising or obtained from the sale of designated lands, excluding the costs of the sale.

[ 1993, c. 639, §1 (NEW) .]

3. Real estate held by the State. "Real estate held by the State" means real estate wholly owned by the State by fee simple title. "Real estate held by the State" does not mean land partially owned by the State or land owned by someone other than the State in which the State holds an easement, right-of-way or covenant.

[ 1993, c. 639, §1 (NEW) .]

4. Reduced. "Reduced" means a reduction in the acreage of an individual parcel or lot of designated land under section 598-A. "Reduced" does not mean a reduction in the value of the property. "Reduced" does not mean the conveyance of an access right by easement in accordance with section 1814-A.

[ 2011, c. 278, §3 (AMD) .]

5. Substantially altered. "Substantially altered," in the use of designated lands, means changed so as to significantly alter physical characteristics in a way that frustrates the essential purposes for which that land is held by the State. The essential purposes of state parks, historic sites, public access sites, facilities for boats and the Allagash Wilderness Waterway are the protection, management and improvement of these properties for public recreation, conservation, scenic values, nature appreciation, historic preservation and interpretation, public access and related purposes. The essential purposes of public reserved and nonreserved lands are the protection, management and improvement of these properties for the multiple use objectives established in section 1847. The essential purposes of lands acquired through the Land for Maine's Future Board that are not held by the Department of Inland Fisheries and Wildlife or by the Department of Agriculture, Conservation and Forestry are the protection, management and improvement of those lands for recreation, conservation, farming, open space, plant and animal habitat, scenic values, public access and related purposes. The essential purposes of state-owned wildlife management areas and game farms are the protection, management and improvement of those properties for fish and wildlife habitat and propagation, hunting, trapping, fishing, recreation, propagation and harvesting of forest and other natural products and related purposes. "Substantially altered" does not mean the conveyance of an access right by easement in accordance with section 1814-A.

[ 2011, c. 278, §4 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1993, c. 639, §1 (NEW). 1997, c. 678, §7 (AMD). 2011, c. 278, §§3, 4 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §598-A. Designated lands

The following lands are designated lands under the Constitution of Maine, Article IX, Section 23. Designated lands under this section may not be reduced or substantially altered, except by a 2/3 vote of the Legislature. It is the intent of the Legislature that individual holdings of land or classes of land may be added to the list of designated lands under this section in the manner normally reserved for amending the public laws of the State. Once so designated, however, it is the intent of the Legislature that designated lands remain subject to the provisions of this section and the Constitution of Maine, Article IX, Section 23 until such time as the designation is repealed or limited by a 2/3 vote of the Legislature. [1993, c. 639, §1 (NEW).]

Designated lands are: [1993, c. 639, §1 (NEW).]

1. Certain Department of Inland Fisheries and Wildlife lands. The following lands held by the Department of Inland Fisheries and Wildlife:

A. State-owned wildlife management areas and public access sites described in section 10109, subsection 1 and section 12708; and [2003, c. 414, Pt. B, §20 (AMD); 2003, c. 614, §9 (AFF).]

B. Lands held and managed as a state game farm under the provisions of section 10109, subsection 2; [2003, c. 414, Pt. B, §20 (AMD); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. B, §20 (AMD); 2003, c. 614, §9 (AFF) .]

2. Public lands and public reserve lots.

[ 1995, c. 502, Pt. E, §16 (RP) .]

2-A. Certain lands of the Bureau of Parks and Lands. Lands under the care, custody, control and management of the Bureau of Parks and Lands, including:

A. Lands that constitute a state park or historic site as those terms are defined in section 1801; [1999, c. 127, Pt. A, §24 (AMD).]

B. Lands that constitute the Allagash Wilderness Waterway as defined in chapter 220, subchapter VI; [1999, c. 127, Pt. A, §25 (AMD).]

C. Lands used for public boat facilities under the provisions of chapter 220, subchapter IX, including launching ramps, locks, parking sites and access roads; [1999, c. 127, Pt. A, §26 (AMD).]

D. Public reserved lands as defined in section 1801, subsection 8; and [1997, c. 678, §8 (AMD).]

E. Nonreserved public lands as defined in section 1801, subsection 6. [1999, c. 127, Pt. A, §27 (AMD).]

Designated lands do not include: submerged lands; and all parcels of public reserved land in the towns of Bradley, LaGrange and Bradford held by the Bureau of Public Lands on January 1, 1994.

[ 1999, c. 127, Pt. A, §§24-27 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Certain Bureau of Parks and Recreation Lands.

[ 1995, c. 502, Pt. E, §18 (RP) .]

4. Baxter State Park Authority lands. Lands managed by the Baxter State Park Authority not acquired by deed of gift and not contiguous to Baxter State Park. Specifically, lands deeded by Governor Percival P. Baxter by deeds of gift and lands managed by the Baxter State Park Authority that are contiguous to Baxter State Park are not designated lands;

[ 1993, c. 639, §1 (NEW) .]

5. Lands gifted to the State. Except as provided in subsection 4, lands acquired by a deed of gift for conservation purposes; and

[ 1993, c. 639, §1 (NEW) .]

6. Lands acquired pursuant to referendum. Lands acquired by the State through the Land for Maine's Future Board under Title 5, Part 15-A.

[ 1993, c. 639, §1 (NEW) .]

Notwithstanding any other provision of this section, a state agency owning or holding designated land under this section may contract to operate or manage that land, provided that the contract does not violate any other provision of law. [1993, c. 639, §1 (NEW).]

SECTION HISTORY

1993, c. 639, §1 (NEW). 1995, c. 502, §§E16-18 (AMD). 1997, c. 678, §8 (AMD). 1999, c. 127, §§A24-27 (AMD). 2003, c. 414, §B20 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §598-B. Proceeds from the sale of designated land; limitation

Proceeds from the sale of designated land under section 598-A must be used to purchase additional land in the same county for the same purpose. [1993, c. 639, §1 (NEW).]

SECTION HISTORY

1993, c. 639, §1 (NEW).






Chapter 203: BUREAU OF PARKS AND RECREATION

12 §601. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 190, §1 (AMD). 1979, c. 541, §§A117-A120 (AMD). 1989, c. 160, §1 (AMD). 1997, c. 678, §9 (RP).



12 §602. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 190, §2 (AMD). 1969, c. 22, (AMD). 1969, c. 414, §8 (AMD). 1971, c. 47, (AMD). 1971, c. 163, §1 (AMD). 1971, c. 238, (AMD). 1971, c. 416, (AMD). 1971, c. 429, §1 (AMD). 1971, c. 537, §§1,2 (AMD). 1971, c. 544, §28-A (AMD). 1971, c. 622, §31 (AMD). 1973, c. 84, (AMD). 1973, c. 264, (AMD). 1973, c. 460, §§8,9,19 (AMD). 1975, c. 261, §1 (AMD). 1975, c. 771, §§126-134 (AMD). 1977, c. 360, §9 (AMD). 1977, c. 694, §218 (AMD). 1979, c. 280, (AMD). 1979, c. 637, (AMD). 1981, c. 505, §2 (AMD). 1983, c. 812, §73 (AMD). 1983, c. 819, §A12 (AMD). 1985, c. 710, §1 (AMD). 1985, c. 762, §1 (AMD). 1985, c. 785, §B61 (AMD). 1987, c. 141, §B9 (AMD). 1987, c. 217, §§1,3 (AMD). 1987, c. 308, §§3,4 (AMD). 1987, c. 340, §1 (AMD). 1987, c. 349, §H9 (AMD). 1987, c. 402, §§A91,A92 (AMD). 1987, c. 769, §§A47,A48 (AMD). 1987, c. 786, §11 (AMD). 1989, c. 160, §§2-5 (AMD). 1989, c. 502, §§A33,A34,C4 (AMD). 1989, c. 875, §E10 (AMD). 1991, c. 9, §E8 (AMD). 1991, c. 354, §§1,2 (AMD). 1991, c. 528, §§G2,3 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§G2,3 (AMD). 1993, c. 410, §BB1 (AMD). 1993, c. 508, §L1 (AMD). 1993, c. 508, §L2 (AFF). RR 1995, c. 2, §20 (COR). 1995, c. 502, §§E19-23,30 (AMD). 1997, c. 274, §1 (AMD). 1997, c. 526, §1 (AMD). 1997, c. 641, §1 (AMD). 1997, c. 678, §9 (RP). 2007, c. 466, Pt. A, §30 (RP).



12 §602-A. Lifeguard training (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 340, §2 (NEW). 1995, c. 502, §E30 (AMD). 1997, c. 678, §9 (RP).



12 §603. Surveys (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §19 (AMD). 1997, c. 678, §9 (RP).



12 §604. Restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §§10,19 (AMD). 1997, c. 678, §9 (RP).



12 §605. Allocation of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §19 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, §G4 (RP). 1991, c. 591, §G4 (RP).



12 §605-A. Revenues (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §G5 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §G5 (NEW). 1995, c. 502, §E24 (AMD). 1997, c. 678, §9 (RP).



12 §606. Violation of rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §19 (AMD). 1997, c. 678, §9 (RP).



12 §607. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §9 (RP).



12 §608. Real estate subject to flowage (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §9 (RP).



12 §609. Maine State Parks and Recreational Facilities Development Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 710, §2 (NEW). 1997, c. 641, §2 (AMD). 1997, c. 678, §9 (RP). 1999, c. 127, §A28 (RP).



12 §610. Maine State Parks Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §BBB1 (NEW). 1997, c. 678, §9 (RP).






Chapter 204: KEEP MAINE SCENIC

12 §631. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 312, (NEW). 1987, c. 786, §12 (RP).



12 §632. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 312, (NEW). 1973, c. 460, §19 (AMD). 1977, c. 360, §10 (AMD). 1987, c. 786, §12 (RP).



12 §633. Advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 312, (NEW). 1973, c. 460, §11 (AMD). 1977, c. 360, §§11,12 (AMD). 1977, c. 694, §219 (AMD). 1983, c. 812, §74 (AMD). 1987, c. 786, §12 (RP).






Chapter 204-A: COASTAL ISLAND TRUSTS

12 §641. Findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 443, (NEW). 1983, c. 819, §A13 (RP).



12 §642. Coastal island trusts and coastal island trust commissions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 443, (NEW). 1983, c. 819, §A13 (RP).



12 §643. Membership, term and reimbursement for expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 443, (NEW). 1975, c. 771, §135 (AMD). 1983, c. 819, §A13 (RP).



12 §644. Duties and powers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 443, (NEW). 1983, c. 819, §A13 (RP).



12 §645. Tax exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 443, (NEW). 1983, c. 819, §A13 (RP).



12 §646. Relation to other laws (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 443, (NEW). 1983, c. 819, §A13 (RP).






Chapter 205: ALLAGASH RIVER AUTHORITY

12 §651. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).



12 §652. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).



12 §653. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).



12 §654. Membership; meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).



12 §655. Advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).



12 §656. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).



12 §657. Tentative agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).



12 §658. Approval by Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).






Chapter 206: ALLAGASH WILDERNESS WATERWAY

12 §661. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1997, c. 678, §10 (RP).



12 §662. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §12 (AMD). 1979, c. 541, §§A121,A122 (AMD). 1983, c. 754, §1 (AMD). 1989, c. 637, §1 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §10 (RP).



12 §663. Establishment; area (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1979, c. 541, §A123 (AMD). 1997, c. 678, §10 (RP).



12 §664. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1967, c. 544, §22 (AMD). 1969, c. 431, §9 (AMD). 1971, c. 618, §§12,17 (AMD). 1973, c. 460, §§17,18 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §10 (RP).



12 §665. Control of water areas; permitted and prohibited uses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1975, c. 112, (AMD). 1979, c. 541, §A124 (AMD). 1997, c. 678, §10 (RP).



12 §666. Control of land areas (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1983, c. 754, §2 (AMD). 1997, c. 678, §10 (RP).



12 §667. Authority to acquire property by eminent domain or otherwise (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1979, c. 541, §B12 (AMD). 1997, c. 678, §10 (RP).



12 §668. Manner of acquisition by eminent domain (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1979, c. 541, §A125 (AMD). 1987, c. 141, §B10 (AMD). 1997, c. 678, §10 (RP).



12 §669. Initial plan for acquisition (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1973, c. 625, §63 (AMD). 1997, c. 678, §10 (RP).



12 §670. Control of timber-harvesting operations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1983, c. 754, §3 (RPR). 1989, c. 637, §2 (AMD). 1991, c. 528, §§G6,7 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§G6,7 (AMD). 1997, c. 678, §10 (RP).



12 §671. Use of roads (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1997, c. 678, §10 (RP).



12 §672. Access points and control stations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1997, c. 678, §10 (RP).



12 §673. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1977, c. 360, §13 (AMD). 1977, c. 694, §220 (AMD). 1997, c. 678, §10 (RP).



12 §674. Enforcement, inspection and penalties for violations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1983, c. 754, §4 (RPR). 1989, c. 637, §3 (AMD). 1991, c. 824, §A19 (AMD). 1997, c. 678, §10 (RP).



12 §674-A. Possession of firearms (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 232, (NEW). 1973, c. 460, §17 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §10 (RP).



12 §675. Police supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1969, c. 321, (AMD). 1973, c. 460, §17 (AMD). 1979, c. 541, §A126 (AMD). 1997, c. 678, §10 (RP).



12 §676. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1997, c. 678, §10 (RP).



12 §677. Employees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1985, c. 785, §B62 (AMD). 1997, c. 678, §10 (RP).



12 §678. Allocation of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1995, c. 502, §E25 (AMD). 1997, c. 678, §10 (RP).



12 §679. Payments to Maine Forestry District (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1983, c. 556, §2 (RP).



12 §680. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1983, c. 754, §5 (RPR). 1997, c. 678, §10 (RP).






Chapter 206-A: USE REGULATION

Subchapter 1: GENERAL PROVISIONS

12 §681. Purpose and scope

The Legislature finds that it is desirable to extend principles of sound planning, zoning and development to the unorganized and deorganized townships of the State: To preserve public health, safety and general welfare; to support and encourage Maine's natural resource-based economy and strong environmental protections; to encourage appropriate residential, recreational, commercial and industrial land uses; to honor the rights and participation of residents and property owners in the unorganized and deorganized areas while recognizing the unique value of these lands and waters to the State; to prevent residential, recreational, commercial and industrial uses detrimental to the long-term health, use and value of these areas and to Maine's natural resource-based economy; to discourage the intermixing of incompatible industrial, commercial, residential and recreational activities; to prevent the development in these areas of substandard structures or structures located unduly proximate to waters or roads; to prevent the despoliation, pollution and detrimental uses of the water in these areas; and to conserve ecological and natural values. [2011, c. 682, §3 (AMD).]

The Legislature declares it to be in the public interest, for the public benefit, for the good order of the people of this State and for the benefit of the property owners and residents of the unorganized and deorganized townships of the State, to encourage the well-planned and well-managed multiple use, including conservation, of land and resources and to encourage and facilitate regional economic viability. The Legislature acknowledges the importance of these areas in the continued vitality of the State and to local economies. Finally, the Legislature desires to encourage the appropriate use of these lands by the residents of Maine and visitors in pursuit of outdoor recreation activities, including, but not limited to, hunting, fishing, boating, hiking and camping. [2011, c. 682, §3 (AMD).]

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §1 (AMD). 1973, c. 569, §1 (AMD). 1975, c. 508, §1 (AMD). 2009, c. 401, §1 (AMD). 2011, c. 682, §3 (AMD).



12 §682. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §127 (NEW).]

1. Unorganized and deorganized areas. "Unorganized and deorganized areas" includes:

A. All unorganized and deorganized townships; [2011, c. 682, §4 (NEW).]

B. Plantations that have not received commission approval under section 685-A, subsection 4-A to implement their own land use controls; [2011, c. 682, §4 (NEW).]

C. Municipalities that have organized since 1971 that have not received commission approval under section 685-A, subsection 4-A to implement their own land use controls; and [2011, c. 682, §4 (NEW).]

D. All other areas of the State that are not part of a municipality except Indian reservations. [2011, c. 682, §4 (NEW).]

For the purposes of permitting a community-based offshore wind energy project and structures associated with resource analysis activities necessary for such an intended project, the area of submerged land to be occupied for such a project and resource analysis structures is considered to be in the unorganized or deorganized areas.

[ 2011, c. 682, §4 (RPR) .]

2. Subdivision.

[ 2001, c. 431, §1 (RP) .]

2-A. Subdivision. Except as provided in section 682-B, "subdivision" means a division of an existing parcel of land into 3 or more parcels or lots within any 5-year period, whether this division is accomplished by platting of the land for immediate or future sale, by sale of the land or by leasing.

The term "subdivision" also includes the division, placement or construction of a structure or structures on a tract or parcel of land resulting in 3 or more dwelling units within a 5-year period.

[ 2001, c. 431, §2 (NEW) .]

3. Building. Building shall mean any structure having a roof, partial roof supported by columns or walls used or intended to be used for the shelter or enclosure of persons, animals or objects regardless of the materials of which it is constructed.

[ 1971, c. 457, §2 (RPR) .]

4. Structure. "Structure" means anything constructed or erected with a fixed location on or in the ground, or attached to something having a fixed location on or in the ground, including, but not limited to, buildings, mobile homes, retaining walls, billboards, signs, piers and floats. It does not include a wharf, fish weir or trap that may be licensed under Title 38, chapter 9.

[ 1999, c. 333, §2 (AMD) .]

5. Accessory use or accessory structure. Accessory use or accessory structure shall include a use or structure subordinate to a permitted or conditional use or structure and customarily incidental to the permitted or conditional use of the structure.

[ 1973, c. 569, §4 (AMD) .]

6. Person. Person shall mean an individual, firm, association, organization, partnership, trust, company, corporation, state agency or other legal entity.

[ 1971, c. 457, §2 (NEW) .]

7. Development. Development shall mean any land use activity or activities directed toward using, reusing or rehabilitating air space, land, water or other natural resources, excluding, however, such specific uses or classes and categories of uses as the commission may by regulation determine do not need regulating to achieve the purpose, intent and provisions of this chapter.

[ 1973, c. 569, §5 (AMD) .]

8. Land use district. Land use district shall mean the area located within the boundaries of air, land or water delineated vertically or horizontally by the commission for distinct categories of use.

[ 1973, c. 569, §5 (AMD) .]

8-A. Moratorium. "Moratorium" means a temporary land use regulation or ordinance approved by the commission or a municipal legislative body which prevents development or subdivision by withholding authorization or approval necessary for development.

[ 1989, c. 47, §1 (NEW) .]

9. Nonconforming structure. Nonconforming structure shall mean a structure, lawfully existing at the time of adoption of district regulations or subsequent amendment made thereto, that does not conform to the district regulations.

[ 1971, c. 457, §2 (NEW) .]

10. Nonconforming use. Nonconforming use shall mean a use of air, land, water or natural resources or a parcel of land, lawfully existing at the time of adoption of district regulation or subsequent amendments made thereto, that does not conform to the district regulations.

[ 1971, c. 457, §2 (NEW) .]

11. Dwelling unit. "Dwelling unit" means any part of a structure which, through sale or lease, is intended for human habitation, including single-family and multifamily housing, condominiums, time-share units, and apartments.

[ 1987, c. 885, §2 (NEW) .]

12. Real estate. "Real estate" means land and structures attached to it.

[ 1987, c. 885, §2 (NEW) .]

13. Spaghetti-lot. "Spaghetti-lot" means a parcel of land with a lot depth to shore frontage ratio greater than 5 to 1. Shore frontage means land abutting a river, stream, brook, coastal wetland or great pond as these features are defined in Title 38, section 480-B.

[ 1989, c. 762, §1 (NEW); 1989, c. 762, §4 (AFF) .]

14. Commercial sporting camp. "Commercial sporting camp" means a building or group of buildings devoted primarily to the offering of primitive lodging facilities for a fee to persons primarily in pursuit of primitive recreation or snowmobiling.

[ 1995, c. 386, §1 (NEW) .]

15. Campsite. "Campsite" means a camping location containing tents, registered tent trailers, registered pickup campers, registered recreational vehicles, registered trailers or similar devices used for camping. "Campsite" does not include a camping location that has access to a pressurized water system or permanent structures other than outhouses, fireplaces, picnic tables, picnic tables with shelters or lean-tos. A campsite may be designed to contain a maximum of 4 camping sites for transient occupancy by 12 or fewer people per site, or numbers of sites and occupancy rates consistent with a landowner's recreational policy filed with the commission. The commission may require a campsite permit if it determines that the recreational policy is inconsistent with the commission's comprehensive land use plan.

[ 2001, c. 402, §1 (RPR) .]

16. Setback. "Setback" means the minimum horizontal distance from a lot line, shoreline or road to the nearest part of a structure.

[ 1995, c. 386, §1 (NEW) .]

17. Shoreline. "Shoreline" means the normal high water mark of tidal waters, a coastal or inland wetland, a standing body of water or flowing water.

[ 1995, c. 386, §1 (NEW) .]

18. Transient occupancy. "Transient occupancy" means occupancy that does not exceed 120 days in a calendar year.

[ 2009, c. 16, §1 (AMD) .]

19. Community-based offshore wind energy project. "Community-based offshore wind energy project" means a wind energy development, as defined by Title 35-A, section 3451, subsection 11, with an aggregate generating capacity of less than 3 megawatts that meets the following criteria: the generating facilities are wholly or partially located on or above the coastal submerged lands of the State; the generating facilities are located within one nautical mile of one or more islands that are within the unorganized and deorganized areas of the State and the project will offset part or all of the electricity requirements of those island communities; and the development meets the definition of "community-based renewable energy project" as defined by Title 35-A, section 3602, subsection 1.

[ 2009, c. 615, Pt. D, §2 (NEW) .]

20. Planned subdistrict. "Planned subdistrict" means a delineated area for which a specific land use plan and standards have been agreed to by the owner of the land within the delineated area and approved by the commission.

[ 2011, c. 682, §5 (NEW) .]

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §2 (RPR). 1971, c. 544, §28-B (AMD). 1973, c. 569, §§2-5 (AMD). 1979, c. 541, §A127 (AMD). 1979, c. 631, §1 (AMD). 1981, c. 698, §70 (AMD). 1987, c. 514, §1 (AMD). 1987, c. 810, §§1,11 (AMD). 1987, c. 885, §§1,2 (AMD). 1989, c. 47, §1 (AMD). 1989, c. 584, §1 (AMD). 1989, c. 762, §§1,4 (AMD). 1989, c. 772, §1 (AMD). 1991, c. 306, (AMD). 1991, c. 687, §1 (AMD). 1995, c. 386, §1 (AMD). 1999, c. 333, §§1, 2 (AMD). 2001, c. 402, §§1, 2 (AMD). 2001, c. 431, §§1,2 (AMD). 2009, c. 16, §1 (AMD). 2009, c. 615, Pt. D, §§1, 2 (AMD). 2011, c. 682, §§4, 5 (AMD).



12 §682-A. Spaghetti-lots prohibited

A person may not divide a parcel of land in the jurisdiction of the Maine Land Use Planning Commission in such a way as to create a spaghetti-lot. This prohibition does not apply to: [1993, c. 74, §1 (AMD); 2011, c. 682, §38 (REV).]

1. Rights-of-way. Utility or transportation rights-of-way;

[ 1989, c. 762, §2 (NEW); 1989, c. 762, §4 (AFF) .]

2. Government purchase. A parcel of land that is purchased by the Federal Government, State Government or local government; and

[ 1989, c. 762, §2 (NEW); 1989, c. 762, §4 (AFF) .]

3. Public benefit. A parcel of land that the Maine Land Use Planning Commission finds provides a significant public benefit and that can not be configured in another way to provide that benefit.

[ 1989, c. 762, §2 (NEW); 1989, c. 762, §4 (AFF); 2011, c. 682, §38 (REV) .]

This section applies to any division of land within the jurisdiction of the Maine Land Use Planning Commission. [1993, c. 74, §2 (NEW); 2011, c. 682, §38 (REV).]

SECTION HISTORY

1989, c. 762, §§2,4 (NEW). 1993, c. 74, §§1,2 (AMD). 2011, c. 682, §38 (REV).



12 §682-B. Exemption from subdivision definition

A division accomplished by the following does not create a subdivision lot or lots unless the intent of the transfer is to avoid the objectives of this chapter. [2001, c. 431, §3 (NEW).]

1. Gifts to relatives. A division of land accomplished by gift to a spouse, parent, grandparent, child, grandchild or sibling of the donor of the lot or parcel does not create a subdivision lot if the donor has owned the lot or parcel for a continuous period of 5 years immediately preceding the division by gift and the lot or parcel is not further divided or transferred within 5 years from the date of division.

[ 2001, c. 431, §3 (NEW) .]

2. Transfer to governmental entity. A lot or parcel transferred to a municipality or county of the State, the State or an agency of the State is not considered a subdivision lot if the following conditions are met:

A. The lot or parcel is held by the governmental entity for the conservation and protection of natural resources, public outdoor recreation or other bona fide public purposes and is not further sold or divided for a period of 20 years following the date of transfer; and [2001, c. 431, §3 (NEW).]

B. At the time of transfer the transferee provides written notice to the commission of transfer of the lot or parcel, including certification that the lot or parcel qualifies for exemption under this subsection. [2001, c. 431, §3 (NEW).]

[ 2001, c. 431, §3 (NEW) .]

3. Transfer to conservation organization. A lot or parcel transferred to a nonprofit, tax-exempt nature conservation organization qualifying under the United States Internal Revenue Code, Section 501(c)(3) is not considered a subdivision lot if the following conditions are met:

A. For a period of at least 20 years following the transfer, the lot or parcel must be limited by deed restriction or conservation easement for the protection of wildlife habitat or ecologically sensitive areas or for public outdoor recreation; and [2001, c. 431, §3 (NEW).]

B. The lot or parcel is not further divided or transferred except to another qualifying nonprofit, tax-exempt nature conservation organization or governmental entity. [2001, c. 431, §3 (NEW).]

[ 2001, c. 431, §3 (NEW) .]

4. Transfer of lots for forest management, agricultural management or conservation of natural resources. A lot or parcel is not considered a subdivision lot if the following conditions are met:

A. The lot is transferred and managed solely for forest management, agricultural management or conservation of natural resources; [2001, c. 431, §3 (NEW).]

B. The lot is at least 40 acres in size; [2001, c. 431, §3 (NEW).]

C. If the lot is less than 1,000 acres in size, no portion of the lot is located within 1,320 feet of the normal high water line of any great pond or river or within 250 feet of the upland edge of a coastal or freshwater wetland as defined in Title 38, section 436-A; [2001, c. 431, §3 (NEW).]

D. The original parcel from which the lot was divided is divided into an aggregate of no more than 10 lots within any 5-year period; and [2001, c. 431, §3 (NEW).]

E. When 3 to 10 lots each containing at least 40 acres in size are created within any 5-year period, a plan is recorded in accordance with section 685-B, subsection 6-A. Any subsequent division of a lot created from the original parcel within 10 years of the recording of the plan in the registry of deeds or any structural development unrelated to forest management, agricultural management or conservation creates a subdivision and may not occur without prior commission approval. [2001, c. 431, §3 (NEW).]

[ 2001, c. 431, §3 (NEW) .]

5. Unauthorized subdivision lots in existence for at least 20 years. A lot or parcel that when sold or leased created a subdivision requiring a permit under this chapter is not considered a subdivision lot and is exempt from the permit requirement if the permit has not been obtained and the subdivision has been in existence for 20 or more years. A lot or parcel is considered a subdivision lot and is not exempt under this subsection if:

A. Approval of the subdivision under section 685-B was denied by the commission and record of the commission's decision was recorded in the appropriate registry of deeds; [2001, c. 431, §3 (NEW).]

B. A building permit for the lot or parcel was denied by the commission under section 685-B and record of the commission's decision was recorded in the appropriate registry of deeds; [2001, c. 431, §3 (NEW).]

C. The commission has filed a notice of violation of section 685-B with respect to the subdivision in the appropriate registry of deeds; or [2001, c. 431, §3 (NEW).]

D. The lot or parcel has been the subject of an enforcement action or order and record of that action or order was recorded in the appropriate registry of deeds. [2001, c. 431, §3 (NEW).]

[ 2001, c. 431, §3 (NEW) .]

6. Permit not required. Nothing in this section requires a permit for, or restricts the use of property for, hunting, fishing or other forms of primitive recreation, use of motorized vehicles on roads and trails or snowmobiling as otherwise permitted by law.

[ 2001, c. 431, §3 (NEW) .]

SECTION HISTORY

2001, c. 431, §3 (NEW).






Subchapter 2: MAINE LAND USE PLANNING COMMISSION

12 §683. Creation of Maine Land Use Regulation Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §3 (AMD). 1971, c. 619, §1 (AMD). 1973, c. 460, §13 (AMD). 1973, c. 569, §6 (AMD). 1973, c. 698, (RPR). 1975, c. 616, §§1,2 (AMD). 1975, c. 771, §136 (AMD). 1979, c. 497, §1 (AMD). 1983, c. 812, §75 (AMD). 1985, c. 345, (AMD). 1987, c. 18, §1 (AMD). 1987, c. 132, (AMD). 1989, c. 503, §B55 (AMD). 1991, c. 76, (AMD). 1995, c. 3, §2 (AMD). 1997, c. 346, §1 (AMD). 1997, c. 549, §1 (AMD). 1997, c. 549, §2 (AFF). 1997, c. 683, §B6 (AMD). 1997, c. 683, §B7 (AFF). RR 1999, c. 1, §15 (COR). 1999, c. 333, §3 (AMD). 2009, c. 328, §1 (AMD). 2011, c. 682, §6 (RP).



12 §683-A. Creation of Maine Land Use Planning Commission

The Maine Land Use Planning Commission, as established by Title 5, section 12004-D, subsection 1-A to carry out the purposes stated in section 681, is created within the Department of Agriculture, Conservation and Forestry and in this chapter called "the commission." The commission is charged with implementing this chapter. The commission consists of 9 members, appointed in accordance with subsections 1 and 2. All appointments under this section are subject to review by the joint standing committee of the Legislature having jurisdiction over conservation matters and to confirmation by the Senate. [2013, c. 256, §3 (AMD).]

1. Appointment by the Governor. Except as provided in subsection 2, the Governor shall appoint one member to the commission. In selecting an appointee, the Governor shall actively seek and give consideration to persons residing in or near the unorganized and deorganized areas of the State and to persons residing on unorganized coastal islands. An appointee under this subsection must be familiar with the needs and issues affecting the commission's jurisdiction and must:

A. Reside in the commission's jurisdiction; [2011, c. 682, §7 (NEW).]

B. Work in the commission's jurisdiction; [2011, c. 682, §7 (NEW).]

C. Be a former resident or be retired after having worked for a minimum of 5 years within the commission's jurisdiction; or [2011, c. 682, §7 (NEW).]

D. Have expertise in commerce and industry, fisheries and wildlife, forestry or conservation issues as they relate to the commission's jurisdiction. [2011, c. 682, §7 (NEW).]

[ 2013, c. 256, §3 (AMD) .]

2. Appointment of members representing a county. One member must be appointed by each of the 8 counties with the most acreage in the unorganized or deorganized areas subject to the jurisdiction of the commission. The board of county commissioners for each of the counties shall appoint by majority vote a resident of that county to serve as a member of the commission. A county commissioner who is a candidate for appointment to serve on the commission may not vote on that appointment. In making the appointment, the board of county commissioners shall actively seek and give consideration to persons residing in or near the unorganized or deorganized areas within the county. The board of county commissioners shall advertise the position in the same manner as the county advertises personnel positions. The board of county commissioners shall accept written or electronic applications from candidates, conduct interviews with candidates as determined by the board and select from among those candidates an appointee.

An appointee under this subsection must have expertise in commerce and industry, fisheries and wildlife, forestry or conservation issues as they relate to the commission's jurisdiction and must:

A. Reside in the commission's jurisdiction; [2011, c. 682, §7 (NEW).]

B. Work in the commission's jurisdiction; or [2011, c. 682, §7 (NEW).]

C. Be a former resident or be retired after having worked for a minimum of 5 years within the commission's jurisdiction. [2011, c. 682, §7 (NEW).]

If a board of county commissioners fails to appoint a member to the commission under this subsection within 90 business days of a vacancy on the commission to be filled by that county, the Governor shall appoint a resident of that county meeting the criteria in subsection 1 to fill the vacancy.

For any county appointee, the board of county commissioners shall provide to the President of the Senate and the Speaker of the House of Representatives the name and address of the appointee, together with information concerning that person's background and qualifications, in the same manner required of the Governor for nominations made pursuant to Title 3, section 154. A board of county commissioners has the same authority as the Governor, pursuant to Title 3, section 154, to withdraw the name of an appointee at any time before the Senate votes. The provisions of Title 3, sections 155 to 158 apply to the process of legislative review and confirmation of all county appointees to the commission.

[ 2013, c. 256, §3 (AMD) .]

3. Eligibility. A state employee may not be appointed to or serve as a member of the commission. A county employee, municipal official or municipal employee is not considered to hold an incompatible office for purposes of simultaneous service on the commission. If a county or municipality is a participant in an adjudicatory proceeding before the commission, an official or employee from that county or municipality may not participate in that proceeding as a member of the commission. An incumbent county commissioner appointed after July 1, 2013 to serve on the commission may not serve simultaneously as a county commissioner and a member of the commission.

[ 2013, c. 424, Pt. E, §1 (AMD); 2013, c. 424, Pt. E, §3 (AFF) .]

4. Terms. All members are appointed to 4-year terms. Any member who has not been reappointed by the Governor or a board of county commissioners prior to the expiration of that member's term may not continue to serve on the commission, unless the Governor notifies the Legislature in writing prior to the expiration of that member's term that extension of that member's term is required to ensure fair consideration of specific major applications pending before the commission. That member's term ends upon final commission decisions on the specific applications identified in the Governor's communication. Any member reappointed by the Governor or a board of county commissioners prior to the expiration of that member's term continues to serve on the commission until the appointment is acted upon by the Legislature. Once a member of the commission has been appointed by the Governor or a board of county commissioners, a vacancy of that seat must be filled by the same appointing authority as provided in this section. A vacancy during an unexpired term is filled only for the unexpired portion of the term.

[ 2013, c. 256, §3 (AMD) .]

5. Rules. Unless otherwise provided in this chapter, rules adopted by the commission under this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 682, §7 (NEW) .]

SECTION HISTORY

2011, c. 657, Pt. W, §5 (REV). 2011, c. 682, §7 (NEW). 2013, c. 256, §3 (AMD). 2013, c. 424, Pt. E, §1 (AMD). 2013, c. 424, Pt. E, §3 (AFF).



12 §684. Commission officers, meetings and rules; hearings

The commission shall elect annually, from its own membership, a chair and such other officers it considers necessary. Meetings are held at the call of the chair or at the call of more than 1/2 of the membership. Meetings must be held at a location within the jurisdiction of the commission or another convenient location approved by the chair. The commission, acting in accordance with the procedures set forth in Title 5, chapter 375, subchapter 2, may adopt whatever rules it considers necessary for the conduct of its business. The commission shall keep minutes of all proceedings, which are a public record available and on file in the office of the commission. Members of the commission are compensated as provided in Title 5, chapter 379. Commission members must receive an orientation and annual continuing education on this chapter, commission rules and planning and regulatory processes. A quorum of the commission for the transaction of business is 5 members. No action may be taken by the commission unless upon approval by a vote of 5 members. [2011, c. 682, §8 (AMD).]

Whenever the commission is required or empowered to conduct a hearing pursuant to any provision of law, the hearing may be held and conducted by the commission or by any member of the commission or by any qualified employee or representative of the commission as the commission chair may determine. If the hearing is conducted by a single commissioner or qualified employee or representative, the commissioner, employee or representative shall report the findings of fact and conclusions to the commission together with a transcript of the hearing and all exhibits. The findings of fact and conclusions become a part of the record. The commission is not bound by the findings or conclusions when acting upon the record, but shall take action, issue orders and make decisions as if it had held and conducted the hearing itself. [1999, c. 333, §4 (AMD).]

When the commission elects to hold multiple public hearings on any matter under this chapter, all hearings held within a 45-day period are considered one hearing for administrative purposes. [1999, c. 333, §4 (NEW).]

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §4 (AMD). 1971, c. 619, §2 (AMD). 1973, c. 460, §14 (AMD). 1973, c. 569, §§7,8 (AMD). 1973, c. 579, §1 (AMD). 1975, c. 770, §64 (AMD). 1977, c. 360, §14 (AMD). 1977, c. 694, §221 (AMD). 1983, c. 812, §76 (AMD). 1985, c. 737, §A22 (AMD). 1999, c. 333, §4 (AMD). 2011, c. 682, §8 (AMD).



12 §685. Commission budget, financing and personnel

The Commissioner of Agriculture, Conservation and Forestry shall prepare a biennial budget and shall submit to the Legislature requests for appropriations sufficient to carry out its assigned tasks. The commission may accept contributions of any type from any source to assist it in carrying out its assigned tasks, and make such requirements in respect to the administration of such funds, not inconsistent with this subchapter, as are required as conditions precedent to receiving such funds, federal or otherwise. The commission shall give public notice of all contributions, in the state paper, stating the source, the amount and the purpose of such contributions. The commission may contract with municipal, county, state and federal governments or their agencies to assist in the carrying out of any of its assigned tasks. The Commissioner of Agriculture, Conservation and Forestry, with the consent of a majority of the commission, shall appoint a director who is the principal administrative, operational and executive employee of the commission. The director shall attend all meetings of the commission and is permitted to participate fully but is not a voting member of the commission. [2011, c. 657, Pt. W, §6 (REV); 2011, c. 682, §9 (AMD).]

The commission shall establish and maintain at least 2 field offices, one in Greenville and one in Ashland, designed principally to provide assistance to the public on permit applications and to carry out such other functions of the commission as appropriate. These field offices must be established at locations in or close to the commission's jurisdiction and chosen to provide the maximum benefit to the public while minimizing costs. Historic levels of permitting activity, the convenience of access and the availability and cost of office facilities must be considered in choosing the field office locations. Each office must be open on a part-time basis at least 2 days a month or as public demand for the services of such field offices warrants and as resources allow. Whenever practicable, the commission shall make use of existing personnel to staff these field offices. Personnel must receive regular training to address customer service and other needs. [2011, c. 682, §9 (AMD).]

SECTION HISTORY

1969, c. 494, (NEW). 1973, c. 460, §15 (AMD). 1973, c. 569, §9 (AMD). 1975, c. 521, §1 (AMD). 1977, c. 360, §§15,16 (AMD). 1979, c. 541, §A128 (AMD). 1987, c. 308, §5 (AMD). 1987, c. 508, (AMD). 2011, c. 657, Pt. W, §6 (REV). 2011, c. 682, §9 (AMD).



12 §685-A. Land use districts and standards

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Classification and districting of lands. The commission, acting on principles of sound land use planning and development, shall determine the boundaries of areas within the unorganized and deorganized areas of the State that fall into land use districts and designate each area in one of the following major district classifications: protection, management and development. The commission, acting in accordance with the procedures set forth in Title 5, chapter 375, subchapter 2, shall adopt rules for determining the boundaries of each major type of district in accordance with the following standards:

A. Protection districts: Areas where development would jeopardize significant natural, recreational and historic resources, including, but not limited to, flood plains, precipitous slopes, wildlife habitat and other areas critical to the ecology of the region or State; [1999, c. 333, §5 (AMD).]

B. Management districts: Areas that are appropriate for commercial forest product or agricultural uses or for the extraction of nonmetallic minerals and for which plans for additional development are not presently formulated nor additional development anticipated; and [1999, c. 333, §5 (AMD).]

C. [1973, c. 569, §10 (RP).]

D. Development districts: Areas that are appropriate for residential, recreational, commercial or industrial use or commercial removal of metallic minerals and areas appropriate for designation as development districts when measured against the purpose, intent and provisions of this chapter. [2011, c. 682, §10 (AMD).]

In addition to delineating the major district classifications listed, the commission may delineate such subclassifications as may be necessary and desirable to carry out the intent of this chapter. The commission may delineate and designate planned subdistricts and establish standards unique to each to efficiently balance the benefits of development and resource protection.

[ 2011, c. 682, §10 (AMD) .]

2. Interpretation of district boundaries. Where uncertainty exists as to the boundaries of districts as shown on the official land use maps the following shall apply:

A. Boundaries indicated as approximately following center lines of public or private roads shall be construed to follow such center lines. [1971, c. 457, §5 (NEW).]

B. Boundaries indicated as following railroad lines shall be construed to be midway between the 2 outermost rails. [1973, c. 569, §10 (AMD).]

C. Boundaries indicated as approximately following property lines, township or county lines shall be construed as following such lines. [1971, c. 457, §5 (NEW).]

D. Boundaries indicated as following shorelines shall be construed to follow such shorelines, and in event of natural change in the shorelines, shall be construed as moving with the normal high water mark; boundaries indicated as following the center lines of streams, rivers, canals, lakes or other bodies of water shall be construed to follow such natural center lines. [1973, c. 569, §10 (AMD).]

E. Boundaries indicated as approximately following ridge lines or specific contour lines shall be construed to follow such lines. [1971, c. 457, §5 (NEW).]

F. Boundaries indicated as parallel to or as extensions of features indicated in paragraphs A to E shall be so construed. [1973, c. 569, §10 (AMD).]

G. Where physical or cultural features existing on the ground are at variance with those shown on the official land use maps or in other circumstances not covered by paragraphs A to F, the commission shall interpret the district boundaries. [1973, c. 569, §10 (AMD).]

[ 1973, c. 569, §10 (AMD) .]

3. Land use standards. The commission, acting on principles of sound land use planning and development, shall prepare land use standards prescribing standards for the use of air, lands and waters. Except as provided in this chapter, these standards shall be adopted by the commission in accordance with the procedures set forth in Title 5, chapter 375, subchapter II.

In addition to the purposes set forth in section 681, the land use standards shall:

A. Encourage the most desirable and appropriate use of air, land and water resources consistent with the comprehensive land use plan; [1973, c. 569, §10 (AMD).]

B. Protect public health by reduction of noise, air pollution, water pollution and other environmental intrusions; [1971, c. 457, §5 (NEW).]

C. Protect and preserve significant natural, scenic and historic features where appropriate, beneficial and consistent with the comprehensive land use plan; [1973, c. 569, §10 (AMD).]

D. Advise and assist the Department of Transportation and other concerned agencies in transportation planning and operation; [1973, c. 569, §10 (AMD).]

D-1. Provide for safe and appropriate loading, parking and circulation of land, air and water traffic; [RR 1993, c. 1, §33 (COR).]

E. Encourage minimal adverse impact of one use upon the use of surrounding areas by setting standards of performance describing desirable and acceptable levels of operation in connection with any use and its relation to surrounding areas, including provisions for the eventual amelioration of existing adverse impact; [1971, c. 457, §5 (NEW).]

F. Reflect a consideration of the availability and capability of the natural resources base, including soils, topography or sufficient healthful water supplies; and [1983, c. 114, §1 (AMD).]

G. Regulate, as necessary, motor vehicles as defined in Title 29-A, section 101, subsection 42, on icebound inland lakes that are completely encompassed by unorganized territories during the hours from sunset to sunrise of the following day. [1995, c. 65, Pt. A, §26 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

[ 1995, c. 65, Pt. A, §26 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

4. Land use standards considered as minimum requirements. Land use standards must be interpreted and applied by the commission as minimum requirements, adopted to reasonably and effectively promote health, safety and general welfare and ensure compliance with state plans and policies.

If the requirements of the adopted land use standards are at variance with the requirements of any other lawfully adopted rules, regulations, standards, ordinances, deed restrictions or covenants, the more protective of existing natural, recreational and historic resources governs.

A. [2011, c. 682, §11 (RP).]

B. [2011, c. 682, §11 (RP).]

[ 2011, c. 682, §11 (RPR) .]

4-A. Transition from commission jurisdiction to the jurisdiction of a plantation or municipality. Any portion of a land use district that subsequently becomes an organized municipality or part of an organized municipality or any plantation that adopts planning, zoning and subdivision control as provided in Title 30-A, section 7059 continues to be regulated by the Maine Land Use Planning Commission pursuant to this chapter until such time as the plantation or municipality of which the regulated district is then a part adopts land use plans and regulations not less protective of the existing natural, recreational or historic resources than those adopted by the commission.

A. Any municipality organized after September 23, 1971 or any plantation that adopts planning, zoning and subdivision control as provided in Title 30-A, section 7059 may submit to the commission and receive the approval of the commission of the following:

(1) A comprehensive land use plan for that plantation or municipality;

(2) Standards for determining land use district boundaries and uses permitted within the districts in that plantation or municipality;

(3) A land use district boundary map for that plantation or municipality; and

(4) Such other proposed regulations or standards as the commission considers necessary to achieve the purpose, intent and provisions of this chapter.

Upon request of the plantation or municipality, the commission shall prepare such plans, maps, regulations and standards as it considers necessary to meet minimum planning and zoning standards for its approval of those standards.

Upon obtaining approval, the plantation or municipality shall thereafter adopt, administer and enforce the approved plans, maps, regulations and standards, except that the commission retains jurisdiction for any planned subdistrict within the municipality or plantation unless the owner of the land within the delineated area agrees to the transfer of the administration and enforcement of that planned subdistrict to the municipality or plantation. [2011, c. 682, §12 (NEW).]

B. From time to time, the commission may review the administration and enforcement of local land use plans and regulations by plantations and municipalities that have adopted land use plans, maps, regulations and standards approved by the commission. If, following the review, the commission finds that any of the following has occurred, the commission may reestablish its jurisdiction over that plantation or municipality:

(1) A plantation or municipality has repealed the land use plan, maps, standards or regulations necessary to satisfy the requirements of this subsection or has substantially modified the land use plan, maps, standards or regulations so that the resources of the plantation or municipality are not reasonably protected;

(2) A plantation or municipality has abolished or does not have functioning the administrative bodies and officers necessary to implement the land use program as approved by the commission; or

(3) A plantation or municipality has not administered or enforced its land use plan, maps, standards or regulations in a manner that reasonably protects the resources in the plantation or municipality involved.

The action by the commission must conform with the provisions for rulemaking of the Maine Administrative Procedure Act.

Action taken by the commission to reestablish its jurisdiction over a plantation or municipality is effective immediately, but must be submitted to the current or next regular session of the Legislature for approval. If the Legislature fails to act, the action of the commission continues in effect. [2011, c. 682, §12 (NEW).]

[ 2011, c. 682, §12 (NEW) .]

5. Considerations, application and exemptions. A land use standard may not deprive an owner or lessee or subsequent owner or lessee of any interest in real estate of the use to which it is lawfully devoted at the time of adoption of that standard. Year-round and seasonal single residences and operating farms in existence and use as of September 23, 1971, while so used, and new accessory buildings or structures or renovations of the buildings or structures that are or may be necessary to the satisfactory and comfortable continuation of these residential and farm uses, except for those located in areas of special flood hazard as defined in the commission's rules, are exempt from the requirements of section 685-B, subsection 1.

Land use standards adopted pursuant to this chapter for management districts may not limit the right, method or manner of cutting or removing timber or crops, the construction and maintenance of hauling roads, the operation of machinery or the erection of buildings, including buildings to store equipment and materials for maintaining roads, and other structures used primarily for agricultural or commercial forest product purposes, including tree farms. The commission may not require a permit for such activities in a management district. Notwithstanding this subsection, a permit from the commission is required for roads covering a ground area of 3 acres or more constructed in management districts, unless those roads are constructed and maintained in accordance with the guidelines of the commission's Land Use Handbook, Section 6, "Erosion Control on Logging Jobs," or as revised. The commission may require a person constructing a road to notify the commission of the location of the road within 21 days.

Land use standards adopted pursuant to this chapter must establish a minimum setback of 100 feet for all structures within a commercial sporting camp complex that are constructed solely for the housing of guests, including structures within a main sporting camp complex and an outpost camp. The standards must establish a minimum setback of 150 feet for all other structures within a sporting camp complex, including, but not limited to, a main lodge, a dining area, a workshop and a parking area.

In adopting district boundaries and land use standards, the commission shall give consideration to public and private planning reports and other data available to it, and shall give weight to existing uses of land and to any reasonable plan of its owner as to its future use.

A permit from the commission is not required for the repair or maintenance of county-owned roads, bridges or culverts as long as the repair or maintenance is conducted in accordance with commission standards that pertain to these activities.

[ 2009, c. 111, §1 (AMD) .]

6. Interim district boundaries and land use standards.

[ 1999, c. 333, §6 (RP) .]

7. Hearings and procedures.

[ 1999, c. 333, §7 (RP) .]

7-A. Procedure for adoption or amendment of land use district standards, district boundaries and land use maps. This subsection governs procedures for the establishment and amendment of land use district standards and boundaries and the amendment of the commission's land use maps.

A. The commission or its staff may initiate and any state or federal agency, any county or municipal governing body or any property owner or lessee may petition for adoption or amendment of land use district standards, district boundaries or land use maps. [1999, c. 333, §8 (NEW).]

B. Adoption and amendment of land use district standards, district boundaries and land use maps are rule-making procedures subject to the requirements of Title 5, chapter 375, subchapter II, except that the requirements of Title 5, section 8052, subsections 5, 5-A and 7; section 8053-A; section 8056, subsections 1, 3 and 4; section 8056-A; section 8057, subsection 2; section 8057-A; section 8060; section 8062; and section 8064 do not apply. The requirements of Title 5, chapter 375, subchapter II are further modified by the following provisions.

(1) Public notice of proposals to adopt or amend land use district standards, district boundaries or land use maps must state the time and the place where copies of the proposal may be inspected prior to the hearing.

(2) The commission shall give notice of hearings to amend district boundaries, by mail, to appropriate state and federal agencies and the owners of directly affected and abutting properties, according to their names and addresses as shown on the records of Maine Revenue Services or plantation or town tax assessors. If the number of owners of directly affected and abutting properties is more than 50, notice may instead be by publication conforming to the requirements for newspaper publication of hearings under Title 5, chapter 375, subchapter IV.

(3) At any time prior to the date of adoption of proposed land use district standards, land use boundaries or land use maps, the commission may elect to reopen the public hearing record and extend the time period for public comment to such date as it may designate.

(4) The commission must act to adopt or not to adopt proposed land use district standards, land use boundaries or land use maps within 90 days after the date of final closure of the public hearing.

(5) Land use district boundaries and land use maps become effective 15 days after adoption or amendment by the commission, as long as the boundaries and maps are available in the appropriate registry of deeds for each county. Notice of adoption or amendment of land use district boundaries and land use maps must be given by publication one time in a newspaper of general circulation published in the area affected.

(6) Permanent land use standards adopted by the commission are effective immediately, but must be submitted to the next regular or special session of the Legislature for approval or modification. If the Legislature fails to act, those standards continue in full force and effect. [1999, c. 333, §8 (NEW).]

[ 1999, c. 333, §8 (NEW) .]

8. Amendments to district boundaries and standards.

[ 1999, c. 333, §9 (RP) .]

8-A. Criteria for adoption or amendment of land use district boundaries. A land use district boundary may not be adopted or amended unless there is substantial evidence that:

A. The proposed land use district is consistent with the standards for district boundaries in effect at the time, the comprehensive land use plan and the purpose, intent and provisions of this chapter; and [1999, c. 333, §10 (NEW).]

B. The proposed land use district has no undue adverse impact on existing uses or resources or a new district designation is more appropriate for the protection and management of existing uses and resources within the affected area. [2011, c. 682, §13 (AMD).]

[ 2011, c. 682, §13 (AMD) .]

8-B. Criteria for amendment of land use standards. Adoption or amendment of land use standards may not be approved unless there is substantial evidence that the proposed land use standards would serve the purpose, intent and provisions of this chapter and would be consistent with the comprehensive land use plan.

[ 1999, c. 333, §10 (NEW) .]

9. Periodic review of district boundaries and land use standards. At the end of each 5 years following initial adoption of permanent land use standards and districts, the commission shall make a comprehensive review of the classification and delineation of districts of the land use standards. The assistance of appropriate state agencies must be secured in making this review and public hearings must be held in accordance with the requirements set forth in subsection 7-A.

[ 1999, c. 333, §11 (AMD) .]

10. Special exceptions and variances. The commission may approve the issuance of a special exception permit in strict compliance with this chapter and the rules and standards adopted pursuant to this chapter. The commission may grant a variance when the commission finds that the proposed development is in keeping with the general spirit and intent of this chapter, that the public interest is otherwise protected and that strict compliance with the rules and standards adopted by this commission would cause unusual hardship or extraordinary difficulties because of the following:

A. Exceptional or unique conditions of topography, access, location, shape, size or other physical features of the site; [2001, c. 105, §1 (NEW).]

B. The access and use needs of a person with a physical disability as described in Title 5, section 4553-A, subsection 1, paragraphs C and D who resides in or regularly uses a structure; or [2007, c. 695, Pt. A, §11 (AMD).]

C. Unusual circumstances that were not anticipated by the commission at the time the rules and standards were adopted. [2001, c. 105, §1 (NEW).]

[ 2007, c. 695, Pt. A, §11 (AMD) .]

11. Exemptions. Real estate used or to be used by a public utility, as defined in Title 35-A, section 102, subsection 13, or a person who is issued a certificate by the Public Utilities Commission under Title 35-A, section 122 may be wholly or partially exempted from regulation to the extent that the commission may not prohibit such use but may impose terms and conditions for use consistent with the purpose of this chapter, when, upon timely petition, notice and public hearing, the Public Utilities Commission determines that such exemption is necessary or desirable for the public welfare or convenience. The Public Utilities Commission shall adopt by rule procedures to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 656, Pt. A, §1 (AMD) .]

12. Timber harvesting activities. Rules adopted by the Commissioner of Agriculture, Conservation and Forestry pursuant to section 8867-B for the purpose of regulating timber harvesting and timber harvesting activities in areas adjacent to rivers, streams, ponds, wetlands and tidal waters become effective for the unorganized and deorganized areas on the date established under Title 38, section 438-B, subsection 5.

The Director of the Bureau of Forestry within the Department of Agriculture, Conservation and Forestry shall administer and enforce the regulation of timber harvesting and timber harvesting activities in these areas. For the purposes of this subsection, "timber harvesting" and "timber harvesting activities" have the same meanings as in section 8868, subsections 4 and 5.

Beginning November 1, 2012, the Director of the Bureau of Forestry within the Department of Agriculture, Conservation and Forestry shall administer and enforce the regulation of timber harvesting and timber harvesting activities in protection districts and management districts in accordance with rules adopted under section 8867-D.

[ 2011, c. 599, §1 (AMD); 2011, c. 657, Pt. W, §§5-7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

13. (TEXT EFFECTIVE UNTIL 1/1/16) Additions to expedited permitting area for wind energy development. The commission may add areas in the State's unorganized and deorganized areas to the expedited permitting area for wind energy development in accordance with Title 35-A, section 3453.

[ 2007, c. 661, Pt. C, §1 (NEW) .]

13. (TEXT EFFECTIVE 1/1/16) Additions to and removals from the expedited permitting area for wind energy development. The commission may add or remove areas in the unorganized and deorganized areas to or from the expedited permitting area for wind energy development in accordance with Title 35-A, chapter 34-A.

[ 2015, c. 265, §1 (AMD); 2015, c. 265, §10 (AFF) .]

14. Land management roads, gravel pits and water crossings. Beginning November 1, 2012, the Director of the Bureau of Forestry within the Department of Agriculture, Conservation and Forestry shall administer and enforce the regulation of construction, maintenance and repair of land management roads, water crossings by land management roads and gravel pits of less than 5 acres in protection districts and management districts in accordance with rules adopted under section 8867-E. For the purposes of this subsection, "land management road" has the same meaning as under section 8868, subsection 7.

[ 2013, c. 256, §4 (AMD); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1971, c. 457, §5 (NEW). 1971, c. 544, §§28-C-28-E (AMD). 1971, c. 593, §22 (AMD). 1971, c. 618, §§12,17 (AMD). 1971, c. 619, §§3-5 (AMD). 1973, c. 569, §10 (AMD). 1973, c. 788, §§43-A-43-C (AMD). 1975, c. 234, §§1,2 (AMD). 1975, c. 497, §3 (AMD). 1975, c. 508, §§2,3 (AMD). 1975, c. 665, (AMD). 1977, c. 327, §§1,1A,2 (AMD). 1977, c. 390, §2 (AMD). 1977, c. 694, §§222-227B (AMD). 1979, c. 127, §§65-67 (AMD). 1979, c. 497, §§2,3 (AMD). 1983, c. 114, §§1,2 (AMD). 1983, c. 827, §1 (AMD). 1983, c. 862, §34 (AMD). 1985, c. 70, §1 (AMD). 1985, c. 506, §A12 (AMD). 1987, c. 737, §§C22,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 624, (AMD). 1989, c. 810, §1 (AMD). 1991, c. 308, (AMD). 1991, c. 653, (AMD). RR 1993, c. 1, §33 (COR). 1995, c. 64, §1 (AMD). 1995, c. 65, §A26 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 386, §2 (AMD). 1995, c. 462, §A30 (AMD). 1997, c. 526, §14 (AMD). 1997, c. 642, §3 (AMD). 1999, c. 333, §§5-11 (AMD). 1999, c. 530, §8 (AMD). 1999, c. 657, §5 (AMD). 2001, c. 105, §1 (AMD). 2001, c. 402, §3 (AMD). 2003, c. 335, §1 (AMD). 2005, c. 226, §1 (AMD). 2007, c. 656, Pt. A, §1 (AMD). 2007, c. 661, Pt. C, §1 (AMD). 2007, c. 695, Pt. A, §11 (AMD). 2009, c. 111, §1 (AMD). 2011, c. 599, §§1, 2 (AMD). 2011, c. 657, Pt. W, §§5-7 (REV). 2011, c. 682, §§10-13 (AMD). 2013, c. 256, §4 (AMD). 2013, c. 405, Pt. A, §23 (REV). 2015, c. 265, §1 (AMD). 2015, c. 265, §10 (AFF).



12 §685-B. Development review and approval

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Review and approval required. Except as provided in this section or by commission rule:

A. A structure or part of a structure may not be erected, changed, converted or wholly or partly altered or enlarged in its use or structural form without a permit issued by the commission. Normal maintenance or repair may be made to a structure or part of a structure without a permit issued by the commission in locations other than areas of special flood hazard as defined in the commission's rules; [2009, c. 111, §2 (AMD).]

B. A person may not commence development of or construction on any lot, parcel or dwelling unit within any subdivision or sell or offer for sale any interest in any lot, parcel or dwelling unit within any subdivision without a permit issued by the commission; or [1999, c. 333, §12 (RPR).]

C. A person may not commence any construction or operation of any development without a permit issued by the commission. [1999, c. 333, §12 (RPR).]

[ 2009, c. 111, §2 (AMD) .]

1-A. Exceptions. Except as provided in this section or by commission rule:

A. A permit is not required for the repair and maintenance of an existing road culvert or for the replacement of an existing road culvert, as long as the replacement culvert is:

(1) No more than one standard culvert size wider in diameter than the culvert being replaced;

(2) No more than 25% longer than the culvert being replaced; and

(3) No longer than 75 feet.

Ancillary culverting activities, including excavation and filling, are included in this exemption. A person repairing, replacing or maintaining an existing culvert under this paragraph shall ensure that erosion control measures are taken to prevent sedimentation of the water and that the crossing does not block fish passage in the water course; [2001, c. 402, §4 (AMD).]

B. Except for projects that are located in a planned subdistrict that was approved or accepted by the commission for processing prior to September 1, 2012, a permit is not required for those aspects of a project approved by the Department of Environmental Protection under Title 38 if the commission determines that the project is an allowed use within the subdistrict or subdistricts for which it is proposed. Notice of the intent to develop and a map indicating the location of the proposed development must be filed with the commission prior to or concurrently with submission of a development application to the Department of Environmental Protection; [2011, c. 682, §14 (AMD).]

B-1. (TEXT EFFECTIVE UNTIL 1/1/16) Except for projects that are located in a planned subdistrict that was approved or accepted by the commission for processing prior to September 1, 2012, a permit from the commission is not required for a development of state or regional significance that may substantially affect the environment as defined in Title 38, section 482, subsection 2. A project meeting that definition is reviewed under Title 38, section 489-A-1. A person submitting a development proposal to the Department of Environmental Protection under Title 38, section 489-A-1 shall file a notice of the intent to develop and a map indicating the location of the proposed development with the commission prior to or concurrently with submission of a development application to the Department of Environmental Protection. The Department of Environmental Protection must receive certification from the commission that the proposed development is an allowed use within the subdistrict or subdistricts for which it is proposed and the proposed development meets any land use standard established by the commission that is not considered in the department's review under Title 38, section 489-A-1, subsection 1 before issuing a permit. Nothing in this subsection may be construed as prohibiting the commission from enforcing the land use standards certified to the Department of Environmental Protection under this paragraph; [RR 2011, c. 2, §9 (COR).]

(Paragraph B-1 as enacted by PL 2011, c. 653, §2 and affected by §33 is REALLOCATED TO TITLE 12, SECTION 685-B, SUBSECTION 1-A, PARAGRAPH B-2)

B-1. (TEXT EFFECTIVE 1/1/16) Except for projects that are located in a planned subdistrict that was approved or accepted by the commission for processing prior to September 1, 2012, a permit from the commission is not required for a development of state or regional significance that may substantially affect the environment as defined in Title 38, section 482, subsection 2. A project meeting that definition is reviewed under Title 38, section 489-A-1. A person submitting a development proposal to the Department of Environmental Protection under Title 38, section 489-A-1 shall file a notice of the intent to develop and a map indicating the location of the proposed development with the commission prior to or concurrently with submission of a development application to the Department of Environmental Protection. The Department of Environmental Protection must receive certification from the commission that the proposed development is an allowed use within the subdistrict or subdistricts for which it is proposed and the proposed development meets any land use standard established by the commission that is not considered in the department's review under Title 38, section 489-A-1, subsection 1 before issuing a permit. The commission may not certify that a proposed expedited wind energy development, as defined in Title 35-A, section 3451, subsection 4, within the expedited permitting area, as defined in Title 35-A, section 3451, subsection 3, is an allowed use if a relevant petition is pending under Title 35-A, section 3453-A. Nothing in this subsection may be construed as prohibiting the commission from enforcing the land use standards certified to the Department of Environmental Protection under this paragraph; [2015, c. 265, §2 (AMD); 2015, c. 265, §10 (AFF).]

(Paragraph B-1 as enacted by PL 2011, c. 653, §2 and affected by §33 is REALLOCATED TO TITLE 12, SECTION 685-B, SUBSECTION 1-A, PARAGRAPH B-2)

B-2. (REALLOCATED FROM T. 12, §685-B, sub-§1-A, ¶B-1) A permit is not required for a project for mining of metallic minerals that is reviewed under the Maine Metallic Mineral Mining Act. A person submitting a permit application to the Department of Environmental Protection under Title 38, chapter 3, subchapter 1, article 9 for a metallic mineral mining project located wholly or in part within the unorganized and deorganized areas of the State shall file a notice of the intent to develop and a map indicating the location of the proposed development with the commission prior to or concurrently with submission of a development application to the Department of Environmental Protection. The commission must certify to the department that the proposed development is an allowed use within the subdistrict or subdistricts for which it is proposed and that the proposed development meets any land use standards established by the commission and applicable to the project that are not considered in the department's review. This paragraph does not prohibit the commission from enforcing the land use standards certified to the Department of Environmental Protection under this paragraph; [RR 2011, c. 2, §10 (AFF); RR 2011, c. 2, §8 (RAL).]

C. A permit is not required for a campsite in a management district; [2009, c. 270, Pt. D, §2 (AMD).]

D. A permit is not required for an offshore wind energy demonstration project approved by the Department of Environmental Protection pursuant to Title 38, section 480-HH. Notice of the intent to develop and a map indicating the location of the proposed development must be filed with the commission prior to or concurrently with submission of an application to the Department of Environmental Protection pursuant to Title 38, section 480-HH; and [2009, c. 270, Pt. D, §3 (NEW).]

E. A permit or other approval by the commission is not required for a hydropower project that uses tidal or wave action as a source of electrical or mechanical power or is located partly within an organized municipality and partly within an unorganized territory. [2009, c. 615, Pt. F, §1 (AMD).]

[ 2015, c. 265, §2 (AMD); 2015, c. 265, §10 (AFF) .]

1-B. Delegation to staff. The commission may establish standards by which authority may be delegated to its staff, to approve with reasonable conditions or deny applications submitted. Any person aggrieved by a decision of the staff has the right to a review of that decision by the commission. A request for such a review must be made within 30 days of the staff decision.

[ 1999, c. 333, §13 (NEW) .]

1-C. Delegation to county. The commission may establish standards by which authority may be delegated to a county, upon request of the county commissioners, to approve, approve with reasonable conditions or deny applications to conduct specified activities requiring a permit and to enforce compliance with the permit. Any person aggrieved by a decision of a county has the right to appeal that decision to the commission. Such an appeal must be made within 30 days after the county decision.

[ 2011, c. 682, §16 (NEW) .]

2. Application for approval. The application forms for approval, as provided by the commission, must be completed and signed by the applicant and must be accompanied by the following:

A. A plan of the proposed structure, subdivision or development showing the intended use of the real estate, the proposed change, the details of the project and such other information as may be required by the commission to determine conformance with applicable land use standards; [1989, c. 681, §1 (AMD).]

B. The fee prescribed by the commission rules, that fee to be a minimum of $50 but no greater than 1/4 of 1% of the total development costs. The fees apply to all amendments except for minor changes to building permits. In addition to the fee paid in accordance with this paragraph, the director of the Maine Land Use Planning Commission may assess a processing fee on applications for extraordinary projects in accordance with section 685-F; [2007, c. 114, §1 (AMD); 2011, c. 682, §38 (REV).]

C. [1977, c. 564, §51 (RP).]

D. Evidence of sufficient right, title or interest in all of the property that is proposed for development or use. For purposes of this subsection, the written permission of the record owner or owners of flowed land is deemed sufficient right, title or interest to confer standing for submission of a permit application, provided that the letter of permission specifically identifies the activities being performed and the area that may be used for that purpose. The commission may not refuse to accept, under this paragraph, a permit application for any prohibited activity if the owner or lessee of land adjoining a great pond has made a diligent effort to locate the record owner or owners of the flowed land in question and has been unable to do so; and [1989, c. 681, §1 (AMD).]

E. For a new or expanded development requiring an annual supply of wood or wood-derived materials in excess of 150,000 tons green weight, a wood supply plan for informational purposes to the Maine Forest Service at the time of application. The wood supply plan must include, but is not limited to, the following information:

(1) The expected operational life of the development;

(2) The projected annual wood consumption of wood mill residue, wood fiber and recycled materials from forest products during the entire operational life of the development;

(3) The expected market area for wood supply necessary to supply the development; and

(4) Other relevant wood supply information. [1989, c. 681, §1 (NEW).]

[ 2007, c. 114, §1 (AMD); 2011, c. 682, §38 (REV) .]

2-A. Priority for processing. Applications to replace destroyed seasonal or permanent structures shall be given top priority for processing when hardship can be demonstrated by the applicant provided that:

A. The dimensions of the new structure are not greater than the preexisting structure; and [1989, c. 22, §1 (NEW).]

B. The new structure will not adversely affect surrounding uses and resources. [1989, c. 22, §1 (NEW).]

[ 1989, c. 22, §1 (NEW) .]

2-B. Determination deadline. The commission shall render its determination on an application for subdivision approval within 60 days after the commission determines that the application is complete and the proposal is a permitted use within the affected district or subdistrict.

[ 1989, c. 584, §2 (NEW); 1989, c. 810, §2 (AMD) .]

2-C. Wind energy development; community-based offshore wind energy projects; determination deadline. For purposes of this subsection, "expedited permitting area," "grid-scale wind energy development" and "wind energy development" have the same meanings as in Title 35-A, section 3451. The following provisions govern wind energy development.

A. The commission shall consider any wind energy development in the expedited permitting area under Title 35-A, chapter 34-A with a generating capacity of 100 kilowatts or greater or a community-based offshore wind energy project a use requiring a permit, but not a special exception, within the affected districts or subdistricts. [2011, c. 682, §17 (RPR).]

B. All grid-scale wind energy development proposed for the unorganized or deorganized areas of the State is reviewed and permits are issued by the Department of Environmental Protection under Title 35-A, chapter 34-A and Title 38, section 489-A-1. [2011, c. 682, §17 (RPR).]

C. For an offshore wind energy project that is proposed within one nautical mile of an island within the unorganized or deorganized areas, the commission shall review the proposed project to determine whether the project qualifies as a community-based offshore wind energy project and therefore is within the jurisdiction of the commission. [2011, c. 682, §17 (NEW).]

D. Except for a grid-scale wind energy project, the commission may require an applicant to provide a timely notice of filing prior to filing an application for, and may require the applicant to attend a public meeting during the review of, a wind energy development or a community-based offshore wind energy project. For projects or development located within the expedited permitting areas, the commission shall render its determination on an application for such a development or project within 185 days after the commission determines that the application is complete, except that the commission shall render such a decision within 270 days if it holds a hearing on the application. The chair of the Public Utilities Commission or the chair's designee shall serve as a nonvoting member of the commission and may participate fully but is not required to attend hearings when the commission considers an application for a community-based offshore wind energy project. The chair's participation on the commission pursuant to this subsection does not affect the ability of the Public Utilities Commission to submit information into the record of the commission's proceedings. [2011, c. 682, §17 (NEW).]

E. At the request of an applicant, the commission may stop the processing time for a period of time agreeable to the commission and the applicant. The expedited review period specified in paragraph D does not apply to the associated facilities, as defined in Title 35-A, section 3451, subsection 1, of the wind energy development or community-based offshore wind energy project if the commission determines that an expedited review time is unreasonable due to the size, location, potential impacts, multiple agency jurisdiction or complexity of that portion of the development or project. [2011, c. 682, §17 (NEW).]

[ 2011, c. 682, §17 (RPR) .]

3. Hearings and procedures.

[ 1999, c. 333, §14 (RP) .]

3-A. Hearings and procedures. Hearings and procedures in connection with the review and approval of a permit application are subject to this subsection. To the extent practicable, hearings held under this subsection must be held at a location in close proximity to the project or projects under review.

A. The commission may determine on its own motion to hold a hearing on the application. [1999, c. 333, §15 (NEW).]

B. If the commission determines to act upon a permit application without a hearing, the commission, within 90 days after receiving the complete application, shall make findings of fact and issue an order either granting approval, subject to reasonable terms and conditions that the commission determines appropriate in order to fulfill the requirements and intent of this chapter, the comprehensive land use plan and the commission's standards, or denying approval of the application as proposed. [1999, c. 333, §15 (NEW).]

C. Any person aggrieved by a decision of the commission or its staff concerning any permit application upon which no hearing was held may, within 30 days of that decision, petition the commission for a hearing. The commission is not required to hold a hearing, but shall respond within 45 days of receipt of the petition by notifying the petitioner in writing of the date, time and place set for the requested hearing or of the denial of the request. [1999, c. 333, §15 (NEW).]

D. Within 60 days after the commission adjourns any hearing held under this subsection, it shall make findings of fact and issue an order either granting approval, subject to reasonable terms and conditions that the commission determines appropriate in order to fulfill the requirements and intent of this chapter, the comprehensive land use plan and the commission's standards, or denying approval of the application as proposed. [1999, c. 333, §15 (NEW).]

[ 2011, c. 682, §18 (AMD) .]

4. Criteria for approval. In approving applications submitted to it pursuant to this section, the commission may impose such reasonable terms and conditions as the commission may consider appropriate. In making a decision under this subsection regarding an application for a community-based offshore wind energy project, the commission may not consider whether the project meets the specific criteria designated in section 1862, subsection 2, paragraph A, subparagraph (6), divisions (a) to (d). This limitation is not intended to restrict the commission's review of related potential impacts of the project as determined by the commission.

The commission may not approve an application, unless:

A. Adequate technical and financial provision has been made for complying with the requirements of the State's air and water pollution control and other environmental laws, and those standards and regulations adopted with respect thereto, including without limitation the minimum lot size laws, sections 4807 to 4807-G, the site location of development laws, Title 38, sections 481 to 489-E, and the natural resource protection laws, Title 38, sections 480-A to 480-Z, and adequate provision has been made for solid waste and sewage disposal, for controlling of offensive odors and for the securing and maintenance of sufficient healthful water supplies; [2011, c. 653, §3 (AMD); 2011, c. 653, §33 (AFF).]

B. Adequate provision has been made for loading, parking and circulation of land, air and water traffic in, on and from the site, and for assurance that the proposal will not cause congestion or unsafe conditions with respect to existing or proposed transportation arteries or methods; [2011, c. 682, §19 (AMD).]

C. Adequate provision has been made for fitting the proposal harmoniously into the existing natural environment in order to ensure there will be no undue adverse effect on existing uses, scenic character and natural and historic resources in the area likely to be affected by the proposal. In making a determination under this paragraph regarding development to facilitate withdrawal of groundwater, the commission shall consider the effects of the proposed withdrawal on waters of the State, as defined by Title 38, section 361-A, subsection 7; water-related natural resources; and existing uses, including, but not limited to, public or private wells, within the anticipated zone of contribution to the withdrawal. In making findings under this paragraph, the commission shall consider both the direct effects of the proposed withdrawal and its effects in combination with existing water withdrawals.

In making a determination under this paragraph regarding a community-based offshore wind energy project, the commission shall consider the project's effects on scenic character and existing uses related to scenic character in accordance with Title 35-A, section 3452.

In making a determination under this paragraph regarding a wind energy development, as defined in Title 35-A, section 3451, subsection 11, that is not a grid-scale wind energy development, that has a generating capacity of 100 kilowatts or greater and that is proposed for location within the expedited permitting area, the commission shall consider the development's or project's effects on scenic character and existing uses relating to scenic character in the manner provided for in Title 35-A, section 3452; [2011, c. 682, §19 (AMD).]

C-1. With respect to a wind energy development that has a generating capacity of 100 kilowatts or greater, the person proposing the development has received certification from the Department of Environmental Protection in the manner provided under Title 35-A, section 3456; [2011, c. 682, §19 (NEW).]

D. The proposal will not cause unreasonable soil erosion or reduction in the capacity of the land to absorb and hold water and suitable soils are available for a sewage disposal system if sewage is to be disposed on-site; [1999, c. 333, §17 (AMD).]

E. The proposal is otherwise in conformance with this chapter and the regulations, standards and plans adopted pursuant thereto; and [2007, c. 661, Pt. C, §3 (AMD).]

F. In the case of an application for a structure upon any lot in a subdivision, that the subdivision has received the approval of the commission. [1973, c. 569, §11 (NEW).]

The burden is upon the applicant to demonstrate by substantial evidence that the criteria for approval are satisfied, and that the public's health, safety and general welfare will be adequately protected. The commission shall permit the applicant and other parties to provide evidence on the economic benefits of the proposal as well as the impact of the proposal on energy resources.

[ 2011, c. 653, §3 (AMD); 2011, c. 653, §33 (AFF); 2011, c. 682, §19 (AMD) .]

4-A. Subdivision of land subject to liquidation harvesting. The commission may not approve an application for a subdivision if the commission determines that timber on the parcel proposed for subdivision has been harvested in violation of rules adopted pursuant to section 8869, subsection 14. If a violation of rules adopted by the Maine Forest Service to substantially eliminate liquidation harvesting has occurred, the commission must determine prior to granting approval for the subdivision that 5 years have elapsed from the date the landowner under whose ownership the harvest occurred acquired the parcel. The commission may request technical assistance from the Maine Forest Service to determine if a rule violation has occurred.

For the purposes of this subsection, "liquidation harvesting" has the same meaning as in section 8868, subsection 6 and "parcel" means a contiguous area within one municipality, township or plantation owned by one person or a group of persons in common or joint ownership. This subsection takes effect on the effective date of rules adopted pursuant to section 8869, subsection 14.

[ 2003, c. 622, §1 (NEW) .]

4-B. Special provisions; community-based offshore wind energy project. In the case of a community-based offshore wind energy project, the developer must demonstrate, in addition to requirements under subsection 4, that the proposed generating facilities, as defined in Title 35-A, section 3451, subsection 5:

A. Will meet the requirements of the Board of Environmental Protection's noise control rules adopted pursuant to Title 38, chapter 3, subchapter 1, article 6; [2007, c. 661, Pt. C, §4 (NEW).]

B. Will be designed and sited to avoid undue adverse shadow flicker effects; and [2011, c. 682, §20 (AMD).]

C. Will be constructed with setbacks adequate to protect public safety, as provided in Title 35-A, section 3455. In making findings pursuant to this paragraph, the commission shall consider the recommendation of a professional, licensed civil engineer as well as any applicable setback recommended by a manufacturer of the generating facilities. [2011, c. 682, §20 (AMD).]

D. [2011, c. 682, §20 (RP).]

[ 2011, c. 682, §20 (AMD) .]

5. Limitation, expiration, transfer and revocation of approval. Commission authorization pursuant to this section shall permit only the arrangement and construction set forth in the approval as issued. Change in use, arrangement or construction shall be considered a violation of this chapter and punishable as provided in this chapter.

A violation of any condition attached to a commission approval or permit, or any change in use, arrangement or construction from that approved, shall be deemed a violation of this chapter and, in addition to any other penalties or remedies prescribed herein or otherwise provided by law, shall constitute grounds for the revocation or suspension of this approval. The commission may, acting in accordance with Title 5, section 10003, amend, modify or refuse to renew any commission approval or permit where the commission determines that the criteria for approval set forth in subsection 4, paragraphs A to F, have not been, are not being, or will not be satisfied.

[ 1977, c. 694, §232 (AMD) .]

6. Recording of approved proposals. A copy of each application, marked approved or disapproved, shall be retained in the commission files and shall be available to the public during normal business hours.

In the event the commission approves an application for subdivision approval, a copy of an approved plat or plan and a copy of the conditions required by the commission to be set forth in any instrument conveying an interest within the subdivision attested to by an authorized commission signature shall be filed with the appropriate registry of deeds in the county in which the real estate lies.

A registrar of deeds shall not record a copy of conditions or any plat or plan purporting to subdivide real estate located within the unorganized and deorganized lands of the State, unless the commission's approval is evidenced thereon.

The grantee of any conveyance of unrecorded subdivided real estate or subdivided real estate recorded in violation of this section may recover the purchase price, at interest, together with damages and costs in addition to any other remedy provided by law.

[ 1987, c. 885, §5 (AMD) .]

6-A. Recording of land division plan required. A copy of each land division plan must be recorded in the registry of deeds of the county in which the land is located.

A. When 3 to 10 lots each containing at least 40 acres are created within a 5-year period and are located more than 1,320 feet from the normal high water line of any great pond or river and more than 250 feet from the upland edge of a coastal or freshwater wetland as defined in Title 38, section 436-A, a plan showing the division of the original parcel must be filed by the person creating the 3rd lot with the commission within 60 days of the creation of that lot. The plan must state that the lots may be used only for forest management, agricultural management or conservation of natural resources. [2001, c. 431, §4 (AMD).]

B. A register of deeds may not record any plan depicting these lots within the unorganized and deorganized lands of the State unless the commission's certification that the division qualifies under section 682-B is evidenced on the plan. The commission must determine whether the plan qualifies under section 682-B within 15 business days of receipt of the plan. [2001, c. 431, §4 (AMD).]

C. A copy of the certified plan must be filed within 30 days of certification with the State Tax Assessor and the appropriate registry of deeds in the county in which the land is located. [1991, c. 687, §2 (NEW).]

D. Failure to file the plan required by this subsection is a violation of this chapter subject to the penalties provided in section 685-C, subsection 8. [1991, c. 687, §2 (NEW).]

[ 2001, c. 431, §4 (AMD) .]

6-B. Notification of land division required.

[ 2001, c. 431, §5 (RP) .]

7. Nonconforming uses and nonconforming structures. To achieve the purposes set forth in this chapter after the adoption of permanent district standards and permanent districts, the commission may regulate and prohibit expansion and undue perpetuation of nonconforming uses. Specifically the commission may regulate and prohibit:

A. Changes in nonconforming uses to another nonconforming use; [1971, c. 457, §5 (NEW).]

B. Extension or enlargement of nonconforming uses or nonconforming structures; [1989, c. 22, §2 (AMD).]

C. Resumption of nonconforming uses, by prohibiting such resumption if such use is discontinued for 2 years or abandoned; and [1973, c. 569, §11 (AMD).]

D. Movement or enlargement of a nonconforming structure or of a structure containing a nonconforming use. [1971, c. 457, §5 (NEW).]

The commission may also provide for the termination of commercial or industrial nonconforming uses by specifying in land use standards the period or periods in which nonconforming uses shall be terminated and by adjusting such compulsory terminations so as to allow reasonable time for the conversion of such nonconforming uses and reasonable schedules for the amortization of investment.

Any use for which a special exception has been granted by the commission, as provided for in section 685-A, subsection 10, shall not be deemed a nonconforming use, but shall be deemed a conforming use in such district.

For applications to reconstruct a damaged or destroyed nonconforming structure, the commission shall require the new structure to comply with provisions of this chapter to the maximum extent possible.

[ 1989, c. 22, §2 (AMD) .]

7-A. Reconstruction of commercial sporting camps. The commission may approve a permit for the reconstruction of a damaged or destroyed nonconforming commercial sporting camp that was a permissible use under commission standards at the time of the damage or destruction. The commission may, consistent with public health, safety and welfare, and to the minimum extent necessary, waive standards that made the original structure nonconforming. The reconstructed structure must replicate the original structure and use to the maximum extent possible and it must be on the same location and within the same footprint as the original structure. Reconstruction must occur within 2 years of the damage or destruction.

[ 1995, c. 386, §3 (NEW) .]

8. Certificates of compliance. It shall be unlawful to use or occupy or permit the use or occupancy of any land, structure, or part thereof, created, erected, changed, converted, or wholly or partly altered or enlarged in its use or structural form, requiring subsequent review and approval pursuant to this subchapter, until a certificate of compliance has been issued therefor by the commission stating that the requirements and conditions of approval have been met.

A certificate of compliance may contain such terms and conditions as will protect the health, safety and general welfare of the occupants, users and the public.

The commission may establish standards within which authority shall be delegated to its staff, to issue or deny certificates of compliance. Any person aggrieved by a decision of the staff shall have the right to a review of such decision by the commission members within 30 days of such decision.

[ 1973, c. 569, §11 (AMD) .]

9. Periodic review of district boundaries and land use standards.

[ 1973, c. 569, §12 (RP) .]

10. Moratorium. The commission may adopt a moratorium on the processing or issuance of development permits on a township-by-township basis, on portions of a township or on portions of the territory under its jurisdiction. Any moratorium adopted by the commission must meet the following requirements.

A. The moratorium must be necessary:

(1) To prevent the shortage or overburdening of public facilities which would otherwise occur during the effective period of the moratorium or which is reasonably foreseeable as a result of any proposed or anticipated development; or

(2) Because the application of existing comprehensive plans, land use or zoning regulations or other applicable laws, if any, is inadequate to prevent serious public harm from residential, commercial or industrial development in the affected geographic area. [1989, c. 47, §2 (NEW).]

B. The moratorium must be of a definite term not to exceed 180 days except that the moratorium may be extended for additional 180-day periods provided that the commission:

(1) Finds that the problem creating the need for a moratorium still exists; and

(2) Finds that reasonable progress is being made to alleviate the problem creating the need for a moratorium. [1989, c. 47, §2 (NEW).]

C. Any organized town or plantation which has petitioned the commission to remove that town or plantation from the jurisdiction of the Maine Land Use Planning Commission in compliance with section 685-A, subsection 4, may, through a town meeting, vote to adopt a moratorium to provide a period of time for the town or plantation to adopt a local comprehensive plan and zoning ordinance and to establish a municipal reviewing authority. The moratorium must be in compliance with paragraphs A and B. The municipal officers, acting in place of the commission, may extend the moratorium pursuant to paragraph B after notice and hearing. [1989, c. 47, §2 (NEW); 2011, c. 682, §38 (REV).]

[ 1989, c. 47, §2 (NEW); 2011, c. 682, §38 (REV) .]

SECTION HISTORY

1971, c. 457, §5 (NEW). 1971, c. 544, §§28F-28I (AMD). 1971, c. 618, §§12,17 (AMD). 1971, c. 619, §§6,7 (AMD). 1973, c. 569, §§11,12 (AMD). 1977, c. 213, §§1-3 (AMD). 1977, c. 360, §17 (AMD). 1977, c. 564, §51 (AMD). 1977, c. 694, §§228-232 (AMD). 1979, c. 127, §§68,69 (AMD). 1981, c. 194, §1 (AMD). 1985, c. 819, §§A18,19 (AMD). 1987, c. 653, §4 (AMD). 1987, c. 769, §A49 (AMD). 1987, c. 771, §§1,2 (AMD). 1987, c. 885, §§3-5 (AMD). 1989, c. 22, §§1,2 (AMD). 1989, c. 47, §2 (AMD). 1989, c. 430, §§1,2 (AMD). 1989, c. 584, §2 (AMD). 1989, c. 585, §E1 (AMD). 1989, c. 596, §G1 (AMD). 1989, c. 681, §1 (AMD). 1989, c. 810, §2 (AMD). 1989, c. 878, §A31 (AMD). 1991, c. 9, §E9 (AMD). 1991, c. 46, §1 (AMD). 1991, c. 528, §E8 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E8 (AMD). 1991, c. 687, §2 (AMD). 1993, c. 410, §U1 (AMD). 1995, c. 386, §3 (AMD). 1995, c. 487, §1 (AMD). 1997, c. 335, §1 (AMD). 1999, c. 333, §§12-17 (AMD). 2001, c. 402, §§4,5 (AMD). 2001, c. 431, §§4,5 (AMD). 2003, c. 622, §1 (AMD). 2005, c. 107, §1 (AMD). 2005, c. 107, §4 (AFF). 2005, c. 452, §A1 (AMD). 2007, c. 114, §1 (AMD). 2007, c. 661, Pt. C, §§2-4 (AMD). 2009, c. 111, §2 (AMD). 2009, c. 270, Pt. D, §§1-4 (AMD). 2009, c. 492, §§1, 2 (AMD). 2009, c. 615, Pt. D, §§3-5 (AMD). 2009, c. 615, Pt. F, §1 (AMD). RR 2011, c. 2, §10 (AFF). RR 2011, c. 2, §§8, 9 (COR). 2011, c. 653, §§2, 3 (AMD). 2011, c. 653, §33 (AFF). 2011, c. 682, §§14-20 (AMD). 2011, c. 682, §38 (REV). 2015, c. 265, §2 (AMD). 2015, c. 265, §10 (AFF).



12 §685-C. Miscellaneous provisions

1. Comprehensive land use plan. The commission shall prepare an official comprehensive land use plan, referred to in this subsection as "the plan," for the unorganized and deorganized areas of the State.

The commission must use the plan as a guide in developing specific land use standards and delineating district boundaries and guiding development and generally fulfilling the purposes of this chapter.

The plan may consist of maps, data and statements of present and prospective resource uses that generally delineate the proper use of resources, and recommendations for its implementation.

The commission shall hold public hearings to collect information to be used in establishing the plan. The public hearings must be conducted according to commission rules adopted in accordance with procedures for the establishment of rules pursuant to Title 5, chapter 375, subchapter 2.

The commission may, on its own motion or petition of any state agency or regional planning commission, hold such other hearings as the commission considers necessary from time to time for the purpose of obtaining information helpful in the determination of its policies, the carrying out of its duties or the formulation of its land use standards or rules.

A. The commission may not finalize a plan or a portion of a plan without:

(1) Submitting the tentative plan to each regional planning commission and other appropriate agencies, which shall forward their comments and recommendations, if any, to the commission within 30 days;

(2) Submitting the tentative plan to the State Planning Office or its successor, pursuant to Title 5, section 3305, subsection 1, paragraph G, which shall forward its comments and recommendations, if any, to the commission within 30 days;

(3) Considering all comments submitted under paragraphs A and B; and

(4) Submitting the tentative plan to the joint standing committee of the Legislature having jurisdiction over conservation matters and the committee reviewing the plan at a public meeting. The commission shall brief the committee on any anticipated changes to land use districts and subdistricts based on revisions in the comprehensive land use plan and a projected timetable for rulemaking to adopt these changes. [2011, c. 682, §21 (AMD).]

B. [2013, c. 405, Pt. B, §1 (RP).]

B-1. After the commission has finalized a plan or a portion of a plan, but prior to adoption, the commission shall provide a copy to the Commissioner of Agriculture, Conservation and Forestry, who shall submit the finalized plan or a portion of the plan to the Governor for comments. The commissioner shall submit the finalized plan or a portion of the plan including the Governor's comments to the Legislature within 30 days after the convening of the next regular session for approval. The Legislature shall, by act or resolve, approve, disapprove or require changes to the plan or any portion of the plan prior to adjournment. If the plan or a portion of the plan is approved or the Legislature fails to act on the plan or a portion of the plan before adjournment, the plan or a portion of the plan may be finally adopted by the commission. If the plan or a portion of the plan is disapproved or revisions are required, the plan or a portion of the plan must be revised by the commission and resubmitted to the Legislature for approval by act or resolve. The joint standing committee of the Legislature having jurisdiction over conservation matters may submit legislation to implement the provisions of this paragraph. [2013, c. 405, Pt. B, §2 (NEW).]

C. [2013, c. 405, Pt. B, §3 (RP).]

D. [2011, c. 682, §21 (RP).]

This subsection also applies to any alteration in the plan.

[ 2013, c. 405, Pt. B, §§1-3 (AMD) .]

1-A. Regional comprehensive land use plans. A county, separately or in partnership with another county or counties, may request the commission to develop and implement a regional comprehensive land use plan and associated zoning for all or a portion of the territory within the jurisdiction of the commission in the county or counties making the request. If the commission provides assistance under this subsection, it shall:

A. Consult with regional economic development organizations and regional planning and development districts described in Title 30-A, chapter 119; [2011, c. 682, §22 (NEW).]

B. Seek input from representatives of service center communities as defined in Title 30-A, section 4301, subsection 14-A and neighboring municipalities in the area for which assistance is requested; and [2011, c. 682, §22 (NEW).]

C. Provide for involvement by members of the public, landowners in the unorganized and deorganized areas of the State and residents of the unorganized and deorganized areas of the State. [2011, c. 682, §22 (NEW).]

[ 2011, c. 682, §22 (NEW) .]

2. Land use guidance and planning manual. The commission shall prepare, maintain and distribute from time to time a land use guidance and planning manual setting forth:

A. A copy of this chapter, together with all amendments thereof and other applicable legislation; [1971, c. 457, §5 (NEW).]

B. Examples of land use planning policies, standards, maps and documents prepared in conformance with the purposes of this chapter; [1971, c. 457, §5 (NEW).]

C. An explanation and illustrative examples of the land use standards and procedures authorized in this chapter; [1971, c. 457, §5 (NEW).]

D. Other explanatory material and data which will aid landowners in the preparation of their plans in conformance with the procedures, rules and standards authorized in this chapter. [1971, c. 457, §5 (NEW).]

The commission shall, from time to time, confer with interested parties with a view toward insuring the maintenance of such manual in the form most useful to those making use of it.

Sections of this manual may be cited in any plan or standard in the same manner as citations of this chapter, and may be incorporated by reference in any plan, standard, rule or regulation.

[ 1971, c. 457, §5 (NEW) .]

3. Schedule of fees. The commission shall adopt rules in accordance with Title 5, chapter 375, subchapter 2 to establish a schedule of reasonable fees for the administration of this chapter. Amendments to those rules adopted after October 1, 2005 are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

No approval, certificate, special exception or variance may be issued unless or until such fees established by the commission have been paid in full, nor may any action be taken on proceedings before the commission unless or until preliminary fees have been paid in full.

[ 2005, c. 386, Pt. I, §1 (AMD) .]

4. Conservation easements.

[ 1975, c. 508, §4 (RP) .]

5. Additional powers and duties. In order to implement this chapter, the commission may, in addition to its powers and duties previously authorized in this chapter:

A. Adopt rules to interpret and carry out this chapter in accordance with Title 5, chapter 375, subchapter II, unless otherwise provided by this chapter; [1977, c. 694, §235 (AMD).]

B. Have the power to compel attendance of witnesses, and require production of evidence; [1971, c. 457, §5 (NEW).]

C. Designate or establish such regional offices as it deems necessary; [1971, c. 457, §5 (NEW).]

D. Designate or request other appropriate agencies to receive application, provide assistance, investigations and make recommendations; [1971, c. 457, §5 (NEW).]

E. By rule allow joint hearings to be conducted with other appropriate agencies; [1971, c. 457, §5 (NEW).]

F. Execute contracts and other agreements to carry out its purposes. [1971, c. 457, §5 (NEW).]

[ 1977, c. 694, §235 (AMD) .]

6. Adjustments of assessing practices. Upon adoption of district boundaries and land use standards, a certified copy of each official land use guidance map, delineating district boundaries, and associated land use standards shall be filed with the State Tax Assessor.

[ 1971, c. 457, §5 (NEW) .]

7. Time periods. In computing the period of time to perform any act under these rules, the first day on which an act may be performed shall not be included but the last day of the period shall be included unless it is a Saturday, Sunday or holiday in which event the period shall be extended until the next business day.

A holiday is any day appointed as such by the President or Congress of the United States, or the Governor or Legislature of the State of Maine.

[ 1971, c. 457, §5 (NEW) .]

8. Enforcement, inspection and penalties for violations. Standards, rules and orders issued by the commission pursuant to this chapter have the force and effect of law. No development may be undertaken, except in conformance with this chapter, the standards, rules and orders enacted or issued pursuant to this chapter, and any real estate or personal property existing in violation of such is a nuisance. For the purposes of inspection and to ensure compliance with standards, orders and permits issued or adopted by the commission, authorized commission staff, forest rangers and the state supervisor or consultant personnel may conduct investigations, examinations, tests and site evaluations necessary to verify information presented to it and may obtain access to any lands and structures regulated pursuant to this chapter.

Any person who violates any provision of this chapter, or the terms or conditions of any standards, rules, permits or orders adopted or issued pursuant to this chapter, is subject to a civil penalty, payable to the State, of not more than $10,000 for each day of the violation.

In addition to the other penalties provided, the commission may, in the name of the State of Maine, institute any appropriate action, injunction or other proceeding to prevent, restrain, correct or abate any violation hereof or of the orders or standards or rules promulgated hereunder. This action may include, but is not limited to, proceedings to revoke or suspend any commission permit or approval, taken either before the commission itself in accordance with Title 5, section 10004, before the District Court in accordance with Title 4, chapter 5 or, notwithstanding the provisions of Title 4, section 152, subsection 9 or Title 5, section 10051, before the Superior Court as part of an enforcement action brought by the commission.

In addition to any such penalties or remedies provided in this subsection, the court may order restoration of any area affected by any action or inaction found to be in violation of any of the provisions of this chapter or of any order, standard, rule or permit of the commission, or any decree of the court, to the condition of such area prior to the violation. When such restoration is not practicable, the court may order other actions to be taken by the person charged with the violation which are in mitigation of the damage caused by the violation.

A person who willfully or knowingly falsifies any statement contained in a permit application or other information required to be submitted to the commission is in violation of this chapter and subject to the penalties of this chapter.

[ 1999, c. 547, Pt. B, §27 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

9. Representation in court. The commission may authorize certified employees of the commission to serve civil process and represent the commission in District Court in the prosecution of violations of those laws enforced by the commission and set forth in Title 4, section 152, subsection 6-A. Certification of these employees must be as provided under Title 30-A, section 4453.

[ 1997, c. 296, §2 (AMD) .]

10. Operating a personal watercraft. Operating a personal watercraft is prohibited on the following categories of great ponds:

A. Great ponds located entirely or partly within the jurisdiction of the commission that are identified in an official comprehensive land use plan adopted by the commission pursuant to subsection 1 as being not accessible within 1/4 mile by 2-wheel drive vehicles, with less than one development unit per mile, and at least one outstanding resource value; [1997, c. 739, §1 (NEW).]

B. Great ponds located entirely or partly within the jurisdiction of the commission that are identified in an official comprehensive land use plan adopted by the commission as being accessible within 1/4 mile by 2-wheel drive vehicles, with less than one development unit per mile, with 2 or more outstanding resource values in fisheries, wildlife, scenic or shore character; [1997, c. 739, §1 (NEW).]

C. Great ponds and smaller ponds located entirely or partly within the jurisdiction of the commission that are identified in an official comprehensive land use plan adopted by the commission as being not accessible within 1/2 mile by 2-wheel drive vehicles, with no more than one noncommercial remote camp and with a cold water game fishery; and [1997, c. 739, §1 (NEW).]

D. Great ponds with less than all but more than 2/3 of their surface area in or partly in the jurisdiction of the commission that are identified as being of statewide significance in the "Maine Wildlands Lake Assessment" dated June 1, 1987 prepared by the commission, with 2 or more outstanding resource values in fisheries, wildlife, scenic or shore character and with more than 1/2 of their shoreline in public and private conservation ownership with guaranteed public access for low-impact public recreation. [1997, c. 739, §1 (NEW).]

The commission shall implement this subsection by rule adopted in accordance with section 685-A. Rules adopted to implement this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

This section does not apply to any waters subject to regulation by the Maine Indian Tribal-State Commission under Title 30, section 6207, subsection 3-A.

[ 1997, c. 739, §1 (NEW) .]

11. Landowner liability for actions of others. An owner, lessee, manager, easement holder or occupant of premises is not subject to criminal sanctions or civil penalties or forfeitures for a violation of laws or rules enforced by the commission if that person provides substantial credible evidence that the violation was committed by another person other than a contractor, employee or agent of the owner, lessee, manager, easement holder or occupant. This subsection does not prevent the commission or a court from requiring an owner, lessee, manager, easement holder or occupant of premises to remediate or abate environmental hazards or damage or to reimburse the commission for the cost of remediation or abatement. An owner, lessee, manager, easement holder or occupant of premises is subject to criminal sanctions or civil penalties or forfeitures for failure to comply with a lawful administrative order or court order to remediate or abate environmental hazards or damage.

A. The commission shall investigate substantiated allegations by an owner, lessee, manager, easement holder or occupant that the violation was caused by another person. [2001, c. 365, §1 (NEW).]

B. If an owner, lessee, manager, easement holder or occupant is subjected to criminal sanctions or civil penalties or forfeitures, or if such a person is required to remediate or abate environmental hazards or damage as a result of violations by another person, the owner, lessee, manager, easement holder or occupant has a cause of action against the actual violator to recover all damages and costs, including attorney's fees, incurred in connection with the environmental damage, and all costs, including attorney's fees, incurred in bringing the action to recover. [2001, c. 365, §1 (NEW).]

[ 2001, c. 365, §1 (NEW) .]

SECTION HISTORY

1971, c. 457, §5 (NEW). 1971, c. 544, §§28-J (AMD). 1973, c. 569, §§13-15 (AMD). 1975, c. 508, §4 (AMD). 1977, c. 694, §§233-235A (AMD). 1987, c. 368, (AMD). 1987, c. 816, §KK12 (AMD). 1991, c. 688, §1 (AMD). 1997, c. 296, §2 (AMD). 1997, c. 739, §1 (AMD). 1999, c. 547, §B27 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 365, §1 (AMD). 2005, c. 386, §I1 (AMD). 2007, c. 264, §1 (AMD). 2009, c. 375, §1 (AMD). 2011, c. 655, Pt. JJ, §§6, 7 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 682, §§21, 22 (AMD). 2013, c. 405, Pt. B, §§1-3 (AMD).



12 §685-D. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 561, §1 (NEW). 1983, c. 827, §2 (RPR). 1985, c. 459, §A1 (RPR). 1999, c. 333, §18 (AMD). 2007, c. 541, Pt. B, §6 (AFF). 2007, c. 541, Pt. B, §1 (RP).



12 §685-E. Exception (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §LL1 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §LL1 (NEW). 2003, c. 451, §SS1 (AMD). 2003, c. 688, §C2 (AMD). 2005, c. 12, §U1 (AMD). 2005, c. 386, §I2 (AMD). 2007, c. 541, Pt. B, §6 (AFF). 2007, c. 541, Pt. B, §2 (RP).



12 §685-F. Extraordinary projects

1. Designation as extraordinary project. The director of the Maine Land Use Planning Commission, referred to in this section as "the director," may designate a proposed project requiring review and approval under this chapter as an extraordinary project when the director determines that, because of the project's size, uniqueness or complexity, review of the project application is likely to:

A. Significantly impair the capacity of the commission's staff and cooperating state agencies to review other applications in a timely manner; or [2005, c. 107, §2 (NEW); 2005, c. 107, §4 (AFF).]

B. Require the commission to incur costs that exceed the funding provided in accordance with section 685-G. [2007, c. 541, Pt. B, §3 (AMD); 2007, c. 541, Pt. B, §6 (AFF).]

A project is considered to significantly impair the capacity of the commission's staff if review of that project is likely to occupy the equivalent of at least one person working full-time on that project for a minimum of 4 months. Designation as an extraordinary project must be made at or prior to the time the application is accepted as complete. The director shall notify the applicant in writing upon making the designation.

[ 2011, c. 682, §23 (AMD) .]

2. Processing fee. The processing fee for a project designated as extraordinary is the sum of the actual costs associated with review of that project application. These costs include, but are not limited to, costs of personnel, supplies, administration, travel, specialized computer software, services needed for review of that project, including review provided by other state agencies, and contracting for legal and consulting services. The director shall provide the applicant with an estimate of the processing fee for a project with a breakdown of anticipated costs. The applicant must pay 1/2 of the estimated processing fee prior to the beginning of the project review. The applicant must be billed quarterly for the remainder of the fee. The director shall deposit all processing fees in a dedicated account from which expenses attributable to the application review are paid. The commission shall withhold a decision on the project until the entire processing fee is paid. The director shall return all unspent funds to the applicant within 120 days of the commission's decision on the application.

[ 2007, c. 661, Pt. C, §5 (AMD) .]

3. Accounting system. The director shall require that all staff involved in any aspect of an application review for a project designated as an extraordinary project keep accurate and regular daily time records. These records must describe the matters worked on, services performed and amount of time devoted to those matters and services as well as amounts of money expended in performing those functions. The director shall keep records of all expenses incurred in reviewing a project, including staff time records, billing statements for contracted services and billing statements from other state agencies for the actual cost of review.

[ 2009, c. 642, Pt. A, §1 (AMD) .]

4. Review by commission. In accordance with section 685-B, subsection 1-B, an applicant has the right to review by the commission of a decision to designate a project as an extraordinary project or of a processing fee established under subsection 2.

[ 2005, c. 107, §2 (NEW); 2005, c. 107, §4 (AFF) .]

SECTION HISTORY

2005, c. 107, §2 (NEW). 2005, c. 107, §4 (AFF). 2007, c. 541, Pt. B, §3 (AMD). 2007, c. 541, Pt. B, §6 (AFF). 2007, c. 661, Pt. C, §5 (AMD). 2009, c. 492, §3 (AMD). 2009, c. 642, Pt. A, §1 (AMD). 2011, c. 682, §23 (AMD).



12 §685-G. Funding

1. Unorganized territories. Beginning with fiscal year 2009-10, funding for services and activities of the commission for planning, permitting and ensuring compliance in the unorganized territories must be assessed and allocated to the unorganized territories through a fee equal to .014% of the most recent equalized state valuation established by the State Tax Assessor. This fee must be collected through the municipal cost component under Title 36, chapter 115.

[ 2009, c. 213, Pt. HHHH, §1 (AMD) .]

2. Towns and plantations. Beginning with fiscal year 2009-10, a town or a plantation in the commission's jurisdiction that elects not to administer land use controls at the local level but receives commission services or a town or plantation with a portion of its land under the commission's jurisdiction and receiving commission services, including planning, permitting and ensuring compliance, must be assessed a fee equal to .018% of the most recent equalized state valuation established by the State Tax Assessor for that town or plantation or that portion of a town or plantation under the commission's jurisdiction. The State Tax Assessor shall issue a warrant to each such town or plantation no later than March 1st of each year. The warrant is payable on demand. Interest charges on unpaid fees begin on June 30th of each year and are compounded monthly at the interest rate for unpaid property tax as established by the State Tax Assessor for the unorganized territory. For any assessment that remains unpaid as of September 1st of the year in which it is due, state revenue sharing to that town or plantation must be reduced by an amount equal to any unpaid warrant amount plus any accrued interest, until the amount is paid. These fees must be deposited to the General Fund.

[ 2009, c. 213, Pt. HHHH, §1 (AMD) .]

3. Report. By January 15, 2009 and annually thereafter, the commission shall report to the joint standing committees of the Legislature having jurisdiction over conservation matters and taxation matters regarding commission funding and other financial matters. The report must cover the 5 previous fiscal years and must identify General Fund appropriations and other resources, amounts assessed and collected from the assessments required under this section and former section 685-E and amounts assessed and collected from other fees and penalties assessed under this chapter. Beginning in January 2010, the report must include an accounting of the permitting fees and administrative penalties collected that segregates the amounts collected from the unorganized territories from the amounts collected from the towns and plantations and must include recommendations to adjust the fees for the unorganized territories and for towns and plantations based on the amounts collected for permitting fees and administrative penalties from each of these entities. The joint standing committees of the Legislature having jurisdiction over conservation matters and taxation matters shall jointly review the distribution of funding and other assessments among the General Fund, unorganized territories and towns and plantations under the commission's jurisdiction and may submit legislation considered necessary as a result of the commission's report to the First Regular Session of the 124th Legislature.

[ 2009, c. 213, Pt. HHHH, §1 (AMD) .]

SECTION HISTORY

2007, c. 541, Pt. B, §4 (NEW). 2009, c. 213, Pt. HHHH, §1 (AMD).



12 §685-H. Annual performance report

1. Report due. By January 15, 2013 and by January 15th annually thereafter, the commission shall report to the joint standing committee of the Legislature having jurisdiction over conservation matters regarding the commission's performance under this subchapter for the previous year and goals for the coming year.

[ 2011, c. 682, §24 (NEW) .]

2. Report components. The report must include:

A. The number of permits processed for the previous calendar year, by category; [2011, c. 682, §24 (NEW).]

B. A summary of preapplication consultation activities; [2011, c. 682, §24 (NEW).]

C. The average time for rendering a decision, with goals for improving processing times; [2011, c. 682, §24 (NEW).]

D. The status of regional planning and zoning initiatives, with goals for the calendar year; and [2011, c. 682, §24 (NEW).]

E. A description of staff and commission training initiatives to ensure increased customer service and consistency in application of commission rules and regulations, with goals for the calendar year ahead. [2011, c. 682, §24 (NEW).]

[ 2011, c. 682, §24 (NEW) .]

3. Public meeting. The chair of the commission shall present the annual performance report to the joint standing committee of the Legislature having jurisdiction over conservation matters at a meeting of that committee. The committee shall give the public an opportunity to comment on the performance report at this meeting.

[ 2011, c. 682, §24 (NEW) .]

SECTION HISTORY

2011, c. 682, §24 (NEW).






Subchapter 3: COMMISSION POWERS AND DUTIES

12 §686. Zoning powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §7 (RP).



12 §687. Subdivision control, powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §7 (RP).



12 §688. Minimum lot size (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §7 (RP).






Subchapter 4: APPEALS

12 §689. Appeal

Persons aggrieved by final actions of the commission, including without limitation any final decision of the commission with respect to any application for approval or the adoption by the commission of any district boundary or amendment thereto, may appeal therefrom in accordance with Title 5, chapter 375, subchapter 7. This right of appeal, with respect to any commission action to which this right may apply, is in lieu of the rights provided under Title 5, section 8058, subsection 1. [2011, c. 682, §25 (AMD).]

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §6 (RPR). 1973, c. 569, §16 (AMD). 1975, c. 770, §65 (AMD). 1977, c. 694, §236 (RPR). 1979, c. 127, §70 (AMD). 2009, c. 642, Pt. B, §1 (AMD). 2011, c. 682, §25 (AMD).









Chapter 207: SURVEYORS

12 §701. Appointment; oath; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §16 (AMD). 1979, c. 545, §12 (RP).



12 §702. Plans and field notes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §16 (AMD). 1979, c. 545, §12 (RP).






Chapter 209: NATIONAL FORESTS AND PARKS

12 §751. Concurrent jurisdiction

The State shall retain a concurrent jurisdiction with the United States in and over lands acquired as national forests in the State so far that civil process in all cases, and such criminal process as may issue under the authority of the State against any person charged with the commission of crime without or within said jurisdiction, may be executed thereon in like manner as if this section and sections 752 and 754 had not passed. The State of Maine shall retain exclusive jurisdiction over all matters referred to in the proviso contained in section 752. [2005, c. 258, §1 (AMD).]

SECTION HISTORY

2005, c. 258, §1 (AMD).



12 §752. Federal rules and regulations

Power is conferred upon the Congress of the United States to pass such laws and to make or provide for the making of such rules and regulations, of both a civil and criminal nature, not inconsistent with any of the provisions of this section and sections 751 and 754, and provide punishment therefor, as in its judgment may be necessary for the administration, control and protection of such lands as are acquired by the United States under said sections. Such laws, rules and regulations may not in any way supersede, invalidate or modify any of the laws of the State of Maine respecting the storage, control, use or development of water resources in the State, or the Mill Act, so called. Said laws of the State of Maine as existing on March 20, 1934, or thereafter enacted, are made applicable to all lands acquired under this section and section 754, notwithstanding the title thereto must be in the United States of America, nor may such laws, rules and regulations, nor may anything in said sections in any way limit the power of the State through its Legislature to pass any legislation, either general or specific, respecting the storage, control, use or development of the water resources thereon, or respecting the laws of the State pertaining to fishing and hunting, nor may it prevent the flowage of lands acquired under this section and section 754 in accordance with the Mill Act, or special charter, or other general laws of the State, upon payment of compensation therefor, nor may any consent of the United States of America be required to enable action to be taken under or in accordance with said laws. The State expressly reserves the jurisdiction of the courts of the State with respect to the determination of questions arising under said laws respecting lands so acquired by the United States of America. [2005, c. 258, §2 (AMD).]

SECTION HISTORY

2005, c. 258, §2 (AMD).



12 §753. State consent to acquisition of national forests

Subject to the Act of Congress of March 1, 1911, 36 Statutes 961, known as the Weeks Act, and Acts amendatory thereof and supplemental thereto, the consent of the State of Maine is given for the United States to acquire by purchase, gift or exchange upon the payment of adequate compensation such lands within that portion of Oxford County included within purchase unit boundaries of the White Mountain National Forest on July 5, 1935, all in this State as are suitable for national forest purposes, and not over 2,000 acres in Cumberland County for preserves for the protection and conservation of migratory birds; but no such acquisition may be made against the protest of any owner. Sections 752 and 754 do not apply to any lands acquired under this section and section 755. This section as it relates to Oxford County is limited to such acquisition as has been actually acquired prior to the effective date of this Act and no further land in Oxford County may be acquired after such date, unless such acquisition is approved by the voters of the municipality in which such land, in whole or in part, is located. [2005, c. 258, §3 (AMD).]

SECTION HISTORY

1971, c. 105, (AMD). 1975, c. 531, §1 (AMD). 2005, c. 258, §3 (AMD).



12 §754. Limitations on state consent

The consent of the State of Maine to the United States of America to the acquisition of lands within the State by the United States of America for the establishment, consolidation and extension of national forests or any lands of a riparian nature or any lands with riparian rights appurtenant thereto or that are necessary for any hydraulic development within this State is limited to the consent granted by this section and section 752, and when such lands are acquired by the United States of America they must be held subject to all of the provisions of said sections so long as the ownership thereof is retained by the United States of America. [2005, c. 258, §4 (AMD).]

SECTION HISTORY

2005, c. 258, §4 (AMD).



12 §755. Jurisdiction

The jurisdiction of this State, both civil and criminal, over persons upon any lands acquired under section 753 shall not be affected or changed by the permanent reservation and administration of such lands as national forest lands, except so far as the punishment of offenses against the United States is concerned; the intent and meaning of this section being that this State shall not by reason of such reservation and administration lose its jurisdiction, nor the inhabitants thereof their rights and privileges as citizens, nor be absolved from their duties as citizens of this State.



12 §756. Acadia National Park

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Firearm" has the same meaning as in section 10001, subsection 21. [2009, c. 607, §1 (NEW).]

B. "Residential dwelling" means a fixed housing structure that either is the principal residence of its occupants or is occupied on a regular and recurring basis by its occupants as an alternate residence or vacation home. [2009, c. 607, §1 (NEW).]

[ 2009, c. 607, §1 (NEW) .]

2. Possession of firearms. A person may not use or possess a firearm in Acadia National Park except:

A. Within a residential dwelling; [2009, c. 607, §1 (NEW).]

B. To the extent the firearm is used in connection with hunting when and where authorized by state or federal law; [2009, c. 607, §1 (NEW).]

C. Within a mechanical mode of conveyance as long as the firearm is rendered temporarily inoperable or is packed, cased or stored in a manner that prevents its ready use; [2009, c. 607, §1 (NEW).]

D. When the firearm is carried by an authorized federal, state or local law enforcement officer in the performance of the officer's official duties; [2009, c. 607, §1 (NEW).]

E. When the firearm is a concealed firearm carried by a qualified law enforcement officer pursuant to 18 United States Code, Section 926B. The law enforcement officer must have in the law enforcement officer's possession photographic identification issued by the law enforcement agency by which the person is employed as a law enforcement officer; [2009, c. 607, §1 (NEW).]

F. When the firearm is a concealed firearm carried by a qualified retired law enforcement officer pursuant to 18 United States Code, Section 926C. The retired law enforcement officer must have in the retired law enforcement officer's possession:

(1) Photographic identification issued by the law enforcement agency from which the person retired from service as a law enforcement officer that indicates that the person has, not less recently than one year before the date the person is carrying the concealed firearm, been tested or otherwise found by the agency to meet the standards established by the agency for training and qualification for active law enforcement officers to carry a firearm of the same type as the concealed firearm; or

(2) Photographic identification issued by the law enforcement agency from which the person retired from service as a law enforcement officer and a certification issued by the state in which the person resides that indicates that the person has, not less recently than one year before the date the person is carrying the concealed firearm, been tested or otherwise found by the state to meet the standards established by the state for training and qualification for active law enforcement officers to carry a firearm of the same type as the concealed firearm; or [2009, c. 607, §1 (NEW).]

G. When the firearm is a concealed firearm carried by a person to whom a valid permit to carry a concealed firearm has been issued as provided in Title 25, chapter 252. The person must have in that person's possession the permit as required in Title 25, section 2003. [2009, c. 607, §1 (NEW).]

[ 2009, c. 607, §1 (NEW) .]

3. Violation. The following penalties apply to violations of this section.

A. A person who, in violation of subsection 2, possesses or uses a firearm that is not concealed commits a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2009, c. 607, §1 (NEW).]

B. A person who, in violation of subsection 2, possesses or uses a concealed firearm commits a Class D crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2009, c. 607, §1 (NEW).]

C. A person who is authorized to use or possess a firearm under subsection 2, paragraphs E to G who does not have the required identification or permit in that person's possession at all times when possessing or using the firearm commits a civil violation for which a fine of not more than $100 may be adjudged. [2009, c. 607, §1 (NEW).]

[ 2009, c. 607, §1 (NEW) .]

SECTION HISTORY

2009, c. 607, §1 (NEW).






Chapter 211: STATE PARKS

Subchapter 1: GENERAL PROVISIONS

12 §801. Designation of certain forts and coaling station as state parks (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §19 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §11 (RP).



12 §802. Restaurant facilities at the Ancient Pemaquid Restoration Site in the Town of Bristol (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 375, (NEW). 1983, c. 824, §§Z-2 (RP).






Subchapter 2: JOHN PAUL JONES MEMORIAL PARK

12 §851. Designation

The state park at Kittery, situate between Hunter Avenue and Newmarch Street and between Water and Government Streets in the Town of Kittery, County of York, shall forever be known and designated as "John Paul Jones Memorial Park" in memory of the commander of the first American warship.






Subchapter 3: BAXTER STATE PARK

12 §900. Purpose

Seldom has a more generous gift been presented to a people than has been given by Percival Proctor Baxter to the people of the State of Maine. It is incumbent upon them, the recipients, to preserve the trust impressed upon them, to ensure for themselves and for future generations the fullest use of Baxter State Park consistent with the desires of the donor. [1971, c. 477, §1 (NEW).]

Governor Baxter's expressed desires were that this park "shall forever be retained and used for state forest, public park and public recreational purposes ... shall forever be kept and remain in the natural wild state ... shall forever be kept and remain as a sanctuary for beasts and birds." [1971, c. 477, §1 (NEW).]

Lest those that follow, uncertain of Governor Baxter's wishes, seek to define his desires in ways inharmonious with their original intent, this section is enacted. [1971, c. 477, §1 (NEW).]

It shall be the object of the Baxter State Park Authority to preserve the grandeur and beauty of Maine's highest peak, Mount Katahdin, as well as the 45 other mountains, the numerous lakes, ponds and streams; to subordinate its own wishes to the intent of Governor Baxter; to recognize his wish that, in this era of change, one thing of natural beauty remain constant. [1971, c. 477, §1 (NEW).]

This intent must be interpreted so as not to separate this park from the people to whom it was given; but rather seek to have it enjoyed and "used to the fullest extent but in the right unspoiled manner." [1971, c. 477, §1 (NEW).]

As a public forest it shall remain in its natural wild state and when "the Forests of our State have been cut off and disappeared, when civilization has encroached upon the land we now refer to as 'Wild Land,' this park will give the people of succeeding generations a living example of what the State of Maine was 'in the good old days' before the song of the woodsman's axe and the whine of the power saw was heard in the land." [1971, c. 477, §1 (NEW).]

As a public park and a place of recreation, it is apparent that it is intended for "those persons who enjoy the wilderness" and that the repeated use of the word "recreation" refers to the use of this park compatible with its natural state as a wilderness area and an expanse "for those who love nature and who are willing to walk and make an effort to get close to nature ... with pleasant foot-trails built and attractive camp-sites laid out in the valleys, by the brooks, and on the shores of the water." [1971, c. 477, §1 (NEW).]

As a tract kept in its "natural wild state," it is intended that "everything in connection with the park must be left simple and natural and must remain as nearly as possible as it was when only the Indians and the animals roamed at will through these areas ..." Access to the park shall be provided only "as may be necessary to accommodate those persons who wish to enjoy the great unspoiled area that now is the property of our State ..." [1971, c. 477, §1 (NEW).]

As a "sanctuary for beasts and birds" it shall be forever a "sanctuary and home for the creatures of the wild," and as refuge "against hunting, trapping and killing" where "hunting with cameras will take the place of hunting with guns." [1971, c. 477, §1 (NEW).]

While this area bears the name park, it is not to be confused with the existing state park system and is to "be separately administered free from any connection with the larger State Park Commission." (Bureau of Parks and Lands) That system, purchased with the funds of the people, must change from time to time to accommodate changing circumstances and the varying desires of its proprietors; not so, Baxter State Park, purchased by the generosity of one man, richly endowed, and presented to the people with specific stipulations. [1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

"While I am living I fear no encroachments on the park, but as time passes and new men appear upon the scene, there may be a tendency to overlook these restrictions and thus break the spirit of these gifts." [1971, c. 477, §1 (NEW).]

Solemnly cognizant of the responsibility, it shall always be the purpose of the authority to satisfy the terms of the Trust. [1971, c. 477, §1 (NEW).]

SECTION HISTORY

1971, c. 477, §1 (NEW). 1973, c. 625, §64 (AMD). 1995, c. 502, §E30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §901. Designation

All the lands in Townships 2, 3, 4, 5 and 6, Range 9 W.E.L.S. and in Townships 3, 4, 5 and 6, Range 10 W.E.L.S., Piscataquis County, and Township 6, Range 8 W.E.L.S., Penobscot County, that have been donated and conveyed to the State in trust by Percival Proctor Baxter and all lands in the Townships 2, 3, 4, 5 and 6, Range 9 and in Townships 3, 4, 5 and 6, Range 10, and in Township 6, Range 8 and all lands in Piscataquis and Penobscot Counties that hereafter shall be donated and conveyed to the State by Percival Proctor Baxter in trust for state forest, public park and public recreational purposes are named and shall hereafter be named "Baxter State Park" in honor of the donor, and the same hereafter shall forever be so designated on the official maps and records of the State. They shall be under the joint supervision and control of, and shall be administered by the Director of the Bureau of Forestry, the Commissioner of Inland Fisheries and Wildlife and the Attorney General, and the commissioner, director and Attorney General shall have full power in the control and management of the same, under the title of Baxter State Park Authority, as authorized by Title 5, section 12004-G, subsection 11. The authority shall receive moneys available from trust funds established by the donor of the park and shall include fees collected, income from park trust funds invested by the Treasurer of State and other miscellaneous income derived from the park for maintenance and operation of the park. [1989, c. 503, Pt. B, §56 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

The authority is further designated the agency of the State to receive such sums as are, from time to time, paid to the State by the trustee under clause THIRD of a certain inter vivos trust dated July 6, 1927, as from time to time amended, created by said Baxter for the purchase or other acquisition of additional land for said Baxter State Park, and for the purchase of other lands for recreational or reforestation purposes, and the authority is authorized to expend such sums so received for such purposes and shall hold and use such lands as specified in the trust. [1985, c. 107, §2 (AMD).]

SECTION HISTORY

1965, c. 226, §17 (RPR). 1967, c. 504, (AMD). 1969, c. 557, §3 (AMD). 1971, c. 477, §2 (AMD). 1973, c. 87, (AMD). 1973, c. 460, §18 (AMD). 1975, c. 497, §3 (AMD). 1983, c. 556, §3 (AMD). 1983, c. 812, §77 (AMD). 1985, c. 107, §2 (AMD). 1989, c. 503, §B56 (AMD). RR 2009, c. 2, §21 (COR). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §902. Public reserved lots in park

The public reserved lots in the area known as Baxter State Park shall be forever held in trusts, and are here declared to be so held, as part of said park not only as respects the interests conveyed to the State by Percival Proctor Baxter but as respects the basic title originally owned by the State. The basic title of each such lot is declared to be held in the same trusts and for the same purposes as are declared in the deed or deeds of the said Percival Proctor Baxter conveying to the State his interest in such lot.



12 §903. Rules

1. Adoption of rules. The Baxter State Park Authority may adopt rules pursuant to the Maine Administrative Procedure Act it considers necessary for the protection and safety of the public or for the proper observance of the conditions and restrictions expressed in the deeds of trust of the Baxter State Park to the State.

[ 2003, c. 452, Pt. F, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Violation of rules and permits. A person who violates any of the rules of the Baxter State Park Authority or a condition of a permit issued under those rules commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2009, c. 644, §1 (AMD) .]

3. Destruction of structure, monument, marker or notice. A person who intentionally or knowingly mutilates, defaces or destroys any structure, monument or marker lawfully erected within the boundaries of the Baxter State Park, or any notice or rule of the Baxter State Park Authority that is posted in conformity with this section, commits a Class E crime.

[ 2003, c. 452, Pt. F, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1965, c. 226, §18 (AMD). 1973, c. 201, (AMD). 1977, c. 694, §237 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F2 (RPR). 2009, c. 644, §1 (AMD).



12 §904. Agents and representatives

The Baxter State Park Authority shall appoint agents or representatives to carry out this subchapter. All appointed agents or representatives shall hold office under the rules of the Civil Service Law. They shall be sworn to the faithful discharge of their duties and a certificate thereof shall be returned and filed in the office of the chairman of the authority. They shall be appointed by the authority in accordance with the Civil Service Law and may be allowed actual necessary expenses of travel. [1985, c. 785, Pt. B, §63 (AMD).]

SECTION HISTORY

1965, c. 226, §19 (AMD). 1985, c. 785, §B63 (AMD).



12 §905. Police supervision; power to arrest

Said park authority shall exercise police supervision over Baxter State Park. The agents or representatives of the Baxter State Park Authority, designated for that purpose by said park authority, are authorized and empowered to arrest with or without warrant any person within the State who is committing, or to detain, until a warrant has been obtained, any person within the State who has been seen by said agents or representatives committing any offense against the state laws, or any violation of any rule or regulation of the Baxter State Park Authority within said park, but no dwelling house shall be searched for the purpose of such arrest without a warrant, and then only in the daytime, and no sealed railroad car shall be entered for the purpose of such arrest without such warrant.



12 §906. Restrictions on powers and duties of park authority

The powers and duties of the Baxter State Park Authority shall not be so construed as to permit the collection of a fee for entering the premises of the park by residents of the State or interfere or conflict in any way with the powers and duties of the Maine State Bureau of Parks and Lands, Department of Inland Fisheries and Wildlife or the Bureau of Forestry and their duly appointed wardens or rangers, and the enforcement of the inland fisheries and game and forestry laws in respect to Baxter State Park or to the State generally. Nothing in section 900 or any other law shall be interpreted or construed to modify, nullify or affect in any way any of the provisions in any deed of trust made by Percival Proctor Baxter conveying land in Baxter State Park to the State of Maine. [1975, c. 497, §1 (AMD); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §§23, 24 (REV).]

SECTION HISTORY

1965, c. 226, §20 (AMD). 1971, c. 477, §3 (AMD). 1973, c. 460, §§18,19 (AMD). 1975, c. 493, §3 (AMD). 1995, c. 502, §E30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §§23, 24 (REV).



12 §907. Jurisdiction

The District Court shall have original and concurrent jurisdiction with the Superior Court in all prosecutions under any provisions of this subchapter. Any person, arrested as a violator of said subchapter, shall with reasonable diligence be taken before the District Court in the division nearest to where the offense is alleged to have been committed for a warrant and trial, and in such case jurisdiction is granted to the District Court in adjoining divisions to be exercised in the same manner as if the offense had been committed in that division.



12 §908. Park operations

1. Certain approval unnecessary; payments. Notwithstanding any other provision of law, the Baxter State Park Authority does not need the approval of the Department of Administrative and Financial Services through the Office of the State Controller for the payment of any bills, invoices, accounts, payrolls or any other evidences of claims, demands or charges.

[ 2007, c. 466, Pt. A, §31 (AMD) .]

2. Certain approval unnecessary; purchases. Notwithstanding any other provision of law, purchases of materials or services by the Baxter State Park Authority do not need the approval of the Department of Administrative and Financial Services through the Bureau of General Services.

[ 2007, c. 466, Pt. A, §32 (AMD) .]

3. Certain approval unnecessary; construction or improvement. Notwithstanding any other provision of law, the construction or reconstruction of roads and buildings or any other improvements by the Baxter State Park Authority does not need the approval of the Department of Administrative and Financial Services through the Bureau of General Services.

[ RR 1993, c. 1, §34 (COR) .]

SECTION HISTORY

1989, c. 68, §C2 (NEW). RR 1993, c. 1, §34 (COR). 2003, c. 600, §4 (REV). 2007, c. 466, Pt. A, §§31, 32 (AMD).









Chapter 212: FREE ACCESS TO CERTAIN STATE LANDS BY DISABLED VETERANS

12 §931. Access to state-owned parks, camping areas and beaches (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 13, (NEW). 1995, c. 65, §A27 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 678, §12 (RP).






Chapter 213: DISEASE AND PEST CONTROL

Subchapter 1: STATE ENTOMOLOGIST

12 §951. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §21 (RP).



12 §952. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §22 (AMD). 1979, c. 545, §13 (RP).






Subchapter 2: INSPECTION, RESEARCH AND CONTROL

12 §1001. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §23 (RP).



12 §1002. Survey work (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §24 (AMD). 1979, c. 545, §13 (RP).



12 §1003. Information and recommendations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §24 (AMD). 1979, c. 545, §13 (RP).



12 §1004. Control measures; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §24 (AMD). 1979, c. 545, §13 (RP).



12 §1005. Advice (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §24 (AMD). 1979, c. 545, §13 (RP).



12 §1006. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §25 (RP).



12 §1007. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §26 (AMD). 1979, c. 545, §13 (RP).






Subchapter 2-A: SPRUCE BUDWORM SUPPRESSION ACT

12 §1010. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1011. Legislative policy (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1012. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1013. Spruce Fir Forest Protection District (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1014. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 69, §§B1,B2 (AMD). 1979, c. 545, §13 (RP).



12 §1015. Taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1977, c. 105, §2 (AMD). 1977, c. 712, §C1 (AMD). 1979, c. 69, §B3 (AMD). 1979, c. 164, §D1 (AMD). 1979, c. 545, §13 (RP).



12 §1015-A. Supplementary excise tax (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 69, §B5 (NEW).



12 §1016. Designated spray areas (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1017. Automatic withdrawals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1018. Silvicultural treatment designation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1019. New market withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1020. General conditions for withdrawals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1021. Duties and authority of the Director of the Bureau of Forestry (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1977, c. 694, §238 (AMD). 1979, c. 545, §13 (RP).



12 §1022. Committee on Spruce Fir Silviculture (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1023. Rules relating to silviculture (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1024. Forest Insect Manager (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1977, c. 105, §5 (AMD). 1979, c. 545, §13 (RP).



12 §1025. Service Foresters (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1026. Other state and municipal agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1027. Research (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP). 1979, c. 556, §4 (AMD). 1979, c. 663, §61 (RP).



12 §1028. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).






Subchapter 3: GYPSY AND BROWN-TAIL MOTH

12 §1051. Declared a public nuisance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §27 (AMD). 1979, c. 545, §13 (RP).



12 §1052. Control of (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §27 (AMD). 1979, c. 545, §13 (RP).






Subchapter 4: WHITE PINE BLISTER TRUST

12 §1101. Declared a dangerous disease (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §28 (AMD). 1979, c. 545, §13 (RP).



12 §1102. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §29 (RP).



12 §1103. Entry on lands; cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §30 (AMD). 1979, c. 545, §13 (RP).



12 §1104. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §31 (RP).



12 §1105. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §31 (RP).



12 §1106. Shipment prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §32 (AMD). 1973, c. 460, §18 (AMD). 1977, c. 694, §239 (AMD). 1979, c. 545, §13 (RP).






Subchapter 5: PEST CONTROL COMPACT

12 §1111. Pest Control Compact (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1973, c. 625, §65 (AMD). 1979, c. 545, §13 (RP).



12 §1112. Findings - Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1113. Definitions - Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1114. The insurance fund - Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1115. The insurance fund, internal operations and management - Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1116. Compact and insurance fund administration - Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1117. Assistance and reimbursement - Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1118. Advisory and technical committees - Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1119. Relations with nonparty jurisdictions - Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1120. Finance - Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1121. Entry into force and withdrawal - Article X (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1122. Construction and severability - Article XI (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1123. Cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1124. Bylaws filed (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1125. Compact administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1126. Request (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1127. Appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1128. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).






Subchapter 6: SHADE TREE PLANTING AND GENERAL CARE

12 §1131. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 586, §1 (NEW). 1975, c. 98, (RPR). 1979, c. 545, §13 (RP).









Chapter 215: FIRE PREVENTION AND PROTECTION

Subchapter 1: CLOSING OR RESTRICTING FOREST USE

12 §1151. Proclamation by Governor (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §§32-A (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1152. Posting and publishing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §§32-A (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1153. --annulment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §14 (RP).



12 §1154. Failure to observe (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §33 (AMD). 1979, c. 545, §14 (RP).






Subchapter 2: FORESTRY DISTRICT

12 §1201. Designation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §34 (RPR). 1965, c. 425, §§5-D (AMD). 1973, c. 460, §18 (AMD). 1977, c. 276, §1 (AMD). 1977, c. 720, §§1,2 (AMD). 1981, c. 435, §§1-4,6 (AMD). 1981, c. 626, (AMD). 1981, c. 627, (AMD). 1983, c. 480, §A8 (AMD). 1983, c. 556, §4 (RP). 1985, c. 506, §A13 (RP).



12 §1202. Adjacent municipalities as part of district (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §35 (AMD). 1973, c. 460, §18 (AMD). 1977, c. 78, §40 (AMD). 1983, c. 556, §4 (RP).



12 §1203. Control and extinguishment of fires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §35 (AMD). 1965, c. 425, §§5-E (AMD). 1967, c. 339, (AMD). 1971, c. 395, §5 (RPR). 1973, c. 460, §18 (AMD). 1977, c. 694, §240 (AMD). 1979, c. 545, §§14-A (RPR). 1983, c. 556, §4 (RP).



12 §1204. Withdrawal of municipality from a district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 705, §H1 (NEW). 1983, c. 556, §4 (RP).






Subchapter 3: LOCAL CONTROL

12 §1251. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §36 (RP).



12 §1252. Fire control districts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §37 (AMD). 1965, c. 425, §§5-F (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1253. State fire wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §36 (RP).



12 §1254. Duties of forest rangers in the incorporated sections (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §38 (RPR). 1971, c. 395, §6 (RP).



12 §1255. Control and extinguishment of forest fires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §39 (AMD). 1971, c. 395, §7 (RPR). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1255-A. General deputy wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §40 (NEW). 1971, c. 395, §8 (RP).



12 §1256. Coordinating protective agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §41 (AMD). 1971, c. 395, §9 (RP).






Subchapter 4: FIRE WARDENS

12 §1301. Personnel in Maine Forestry District (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §42 (RPR). 1971, c. 395, §10 (RP).



12 §1302. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §42 (RPR). 1971, c. 395, §10 (RP).



12 §1303. Control and extinguishment of fires; assistance; expenses; report (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §43 (RP).






Subchapter 5: DUMPS

12 §1351. Hazard clearance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §44 (AMD). 1979, c. 545, §14 (RP).



12 §1352. Closing for violations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §44 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1353. Deposits on other's land forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §14 (RP).



12 §1354. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §14 (RP).



12 §1355. Loss of state reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 365, §1 (NEW). 1979, c. 545, §14 (RP).






Subchapter 6: KINDLING OUT-OF-DOOR FIRES

12 §1401. Restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §45 (AMD). 1971, c. 607, §§1,2 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1402. Permits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §45 (AMD). 1965, c. 513, §21 (AMD). 1971, c. 179, (AMD). 1973, c. 209, (AMD). 1973, c. 460, §18 (AMD). 1977, c. 694, §§241,242 (AMD). 1979, c. 127, §71 (AMD). 1979, c. 326, (AMD). 1979, c. 545, §14 (RP).



12 §1402-A. Seasonal use only (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 97, §4 (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP). 1979, c. 556, §5 (AMD). 1979, c. 663, §62 (RP).



12 §1403. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §45 (AMD). 1979, c. 127, §72 (AMD). 1979, c. 545, §14 (RP).






Subchapter 7: RAILROADS

12 §1451. Patrol along tracks (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §46 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1452. Report of fires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §46 (AMD). 1979, c. 545, §14 (RP).



12 §1453. Expense of fire patrol paid by railroad (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §46 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1454. Liability of railroad not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §14 (RP).



12 §1455. Removal of inflammable material (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §47 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1456. Devices to prevent fires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §48 (RPR). 1979, c. 545, §14 (RP).



12 §1456-A. Spark arresters on certain equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 365, §2 (NEW). 1979, c. 545, §14 (RP).



12 §1457. Liability for damage by employees; window screens (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §49 (RP).



12 §1458. Damage to forest growth during construction; extinguishment of fires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §49 (RP).



12 §1459. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §50 (AMD). 1979, c. 545, §14 (RP).






Subchapter 8: SAWMILLS

12 §1501. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §51 (RP).



12 §1502. License fee; change of location or ownership (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §51 (RP).



12 §1503. Hazard clearance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §51 (RP).



12 §1504. Forest fire tool cache (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §51 (RP).



12 §1505. Annual timber-cut report (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §§51-A (AMD). 1965, c. 425, §§5-G (AMD). 1971, c. 97, §5 (RP).






Subchapter 9: SLASH AND BRUSH

12 §1551. Burning permits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §52 (AMD). 1973, c. 460, §18 (AMD). 1977, c. 694, §243 (AMD). 1979, c. 541, §A129 (AMD). 1979, c. 545, §14 (RP).



12 §1551-A. Slash defined (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §53 (NEW). 1979, c. 545, §14 (RP).



12 §1552. Disposal; along highways (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §54 (AMD). 1979, c. 545, §14 (RP).



12 §1553. -- along railroads and utility lines (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §54 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1554. -- along land bordering on another (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §54 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1555. -- by dwelling houses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §54 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1556. -- Accumulations from construction or maintenance of tracks, roads and utility lines (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §55 (RP).



12 §1557. -- manner of (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §56 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1558. Primary processors (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §56 (AMD). 1979, c. 541, §A130 (AMD). 1979, c. 545, §14 (RP).



12 §1559. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §56 (AMD). 1979, c. 545, §14 (RP).






Subchapter 9-A: OBSTRUCTION OF WOODS ROADS

12 §1580. Obstruction of discontinued woods roads prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 147, (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).






Subchapter 10: TAX REVENUES

12 §1601. Annual district tax (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 102, (AMD). 1965, c. 226, §57 (AMD). 1965, c. 513, §22 (AMD). 1967, c. 29, (AMD). 1967, c. 101, (AMD). 1969, c. 190, (AMD). 1969, c. 502, §14 (AMD). 1969, c. 533, (AMD). 1971, c. 544, §29 (AMD). 1971, c. 617, (AMD). 1971, c. 622, §33 (AMD). 1973, c. 625, §§66,67 (AMD). 1975, c. 128, §1 (AMD). 1979, c. 646, §1 (RPR). 1981, c. 364, §2 (AMD). 1981, c. 705, §H2 (AMD). 1983, c. 556, §5 (RP).



12 §1601-A. Reimbursement to municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 297, (NEW). 1973, c. 460, §18 (AMD). 1975, c. 771, §137 (AMD). 1983, c. 556, §5 (RP).



12 §1602. Payment of expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §41 (AMD). 1983, c. 556, §5 (RP).



12 §1603. Appropriation for payment of claims, accounts and demands (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §58 (AMD). 1975, c. 623, §7 (AMD). 1975, c. 771, §138 (AMD). 1977, c. 78, §42 (AMD). 1983, c. 556, §5 (RP).



12 §1604. Filing of tax certificate with treasurer (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 556, §5 (RP).



12 §1605. Tax notices; publication; payment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §44 (RP).



12 §1606. Assessments on plantations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §59 (AMD). 1983, c. 556, §5 (RP).



12 §1607. Use of funds; deficiency; payments from State Treasury; audit (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §59 (AMD). 1973, c. 460, §18 (AMD). 1975, c. 771, §139 (AMD). 1983, c. 556, §5 (RP).



12 §1608. Unorganized territory (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §17 (NEW). 1975, c. 128, §2 (AMD). 1979, c. 646, §2 (RP).






Subchapter 11: JURISDICTION AND PENALTIES

12 §1651. Penalties not substitutes for existing liabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §43 (AMD). 1979, c. 545, §14 (RP).



12 §1652. Jurisdiction for prosecutions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §60 (AMD). 1979, c. 127, §73 (AMD). 1979, c. 545, §14 (RP).



12 §1653. Partial payment of costs of suppressing forest fires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 365, §3 (NEW). 1979, c. 545, §14 (RP). 1979, c. 556, §6 (RPR). 1979, c. 663, §63 (RP).









Chapter 217: MAINE FOREST AUTHORITY

12 §1701. Creation; designation; membership (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 557, §1 (NEW). 1973, c. 460, §§18,19 (AMD). 1975, c. 771, §140 (AMD). 1983, c. 812, §78 (AMD). 1983, c. 819, §A14 (RP). 1983, c. 862, §35 (AMD).



12 §1702. Powers; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 557, §1 (NEW). 1983, c. 819, §A14 (RP).



12 §1703. Sale of timber (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 557, §1 (NEW). 1983, c. 819, §A14 (RP).



12 §1704. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 557, §1 (NEW). 1983, c. 819, §A14 (RP).



12 §1705. Disposition of revenues; revenue sharing (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 557, §1 (NEW). 1983, c. 819, §A14 (RP).



12 §1706. Existing law enforcement jurisdiction not impaired (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 557, §1 (NEW). 1973, c. 460, §§18,19 (AMD). 1983, c. 819, §A14 (RP).






Chapter 218: GEOGRAPHIC INFORMATION SYSTEM

12 §1751. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 457, §6 (NEW). 1991, c. 309, §2 (RP).



12 §1751-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 309, §3 (NEW). 1995, c. 152, §5 (RP).



12 §1752. Established (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 457, §6 (NEW). 1991, c. 309, §4 (AMD). 1995, c. 152, §5 (RP).



12 §1753. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 457, §6 (NEW). 1991, c. 309, §5 (RP).



12 §1753-A. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 309, §6 (NEW). 1995, c. 152, §5 (RP).



12 §1754. Intergovernmental cooperation and assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 457, §6 (NEW). 1991, c. 309, §7 (AMD). 1995, c. 152, §5 (RP).



12 §1755. Internal Services Fund account (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 457, §6 (NEW). 1991, c. 309, §8 (RP).



12 §1756. Licensing agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 309, §9 (NEW). 1995, c. 152, §5 (RP).



12 §1757. Priority of responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 309, §9 (NEW). 1995, c. 152, §5 (RP).






Chapter 220: BUREAU OF PARKS AND PUBLIC LANDS

Subchapter 1: GENERAL PROVISIONS

12 §1801. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 678, §13 (NEW).]

1. Bureau. "Bureau" means the Bureau of Parks and Lands.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 2001, c. 604, §1 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

3. Department. "Department" means the Department of Agriculture, Conservation and Forestry.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

4. Director. "Director" means the Director of the Bureau of Parks and Lands.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4-A. Ecological reserve. "Ecological reserve" means an area owned or leased by the State, under the jurisdiction of the bureau, designated by the director for the purpose of maintaining one or more natural community types or native ecosystem types in a natural condition and range of variation and contributing to the protection of Maine's biological diversity and managed:

A. As a benchmark against which biological and environmental change may be measured; [1999, c. 592, §2 (NEW).]

B. To protect sufficient habitat for those species whose habitat needs are unlikely to be met on lands managed for other purposes; or [1999, c. 592, §2 (NEW).]

C. As a site for ongoing scientific research, long-term environmental monitoring and education. [1999, c. 592, §2 (NEW).]

[ 1999, c. 592, §2 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. Historic site. "Historic site" means any area of land owned, leased or otherwise controlled by the State, with or without buildings, improvements or other structures, that has been classified by the director for public use wholly or primarily because of its historical, archaeological or scientific interest or value.

[ 1997, c. 678, §13 (NEW) .]

6. Nonreserved public lands. "Nonreserved public lands" means all public domain lands, public islands in inland and coastal waters, lands acquired under section 8003, subsection 3, paragraph N, lands acquired by the bureau pursuant to other lawful authority and any other lands the management and control of which are not otherwise provided for by law.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

7. Park. "Park" means any area of land or an interest in land, with or without improvements, that is acquired by or under the control of the State, managed primarily for public recreation or conservation purposes and classified by the director as a park, including:

A. Any area of considerable extent, but not exceeding 10,000 acres, in which are combined superlative or distinctive scenic characteristics and a reasonably varied, extensive or exceptional opportunity for active recreation; [1997, c. 678, §13 (NEW).]

B. Any area not exceeding 1,000 acres that is with or without distinctive characteristics but contains natural features that afford ample opportunity for development and use for active recreation; [1997, c. 678, §13 (NEW).]

C. Any area included in paragraphs A and B that is within easy access of any road or highway, except extensions to road or highway rights-of-way, turnouts, loops or other additions to roads or highways the primary purpose of which is to preserve the natural beauty of lands bordering such roads or highways or to afford temporary stopping points along such roads or highways; [1997, c. 678, §13 (NEW).]

D. Any strip or strips of land, with or without roads, highways or improvements, that are required for ingress and egress to or from any of the areas described in paragraphs A to C, which may not exceed in length the distance required to connect those areas with the nearest arterial or trunk-line highway, railroad line or terminal or other public transportation facility or way; and [1997, c. 678, §13 (NEW).]

E. Any area of land largely in a natural condition and containing natural features of scenic, ecological or scientific interest or importance. The presence of man-made development does not preclude an area from this classification if such a development is not likely to remain or leave a permanent mark upon the natural character of the area or is essential to the operation of the area as a wilderness or natural area, as long as the development detracts only minimally from the area's natural character. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

8. Public reserved lands. "Public reserved lands" means:

A. All the public reserved lots of the State, including any ministerial and school lands in the unincorporated areas of the State; [1997, c. 678, §13 (NEW).]

B. All lands acquired with proceeds from the sale of public reserved lands; [1997, c. 678, §13 (NEW).]

C. All lands received by the State in exchange for or pursuant to relocation of public reserved lands; and [1997, c. 678, §13 (NEW).]

D. All lands acquired by the State and expressly designated as public reserved lands by the director or otherwise by law. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

9. Submerged lands. "Submerged lands" means:

A. All land from the mean low-water mark or a maximum of 1,650 feet seaward of the mean high-water mark, whichever is closer to the mean high-water mark, out to the seaward boundary of territorial waters as defined in section 6001; [2005, c. 134, §1 (AMD).]

B. All land below the mean low-water mark of tidal rivers upstream to the farthest natural reaches of the tides; [1997, c. 678, §13 (NEW).]

C. All land below the natural mean low-water mark of ponds that in their natural state are 10 or more acres in size; and [1997, c. 678, §13 (NEW).]

D. The river bed of international boundary rivers, defined as all land lying between the international boundary line and defined banks created by the action of surface water and characterized by a lack of terrestrial vegetation and devoid of topsoil. [1997, c. 678, §13 (NEW).]

[ 2005, c. 134, §1 (AMD) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 592, §2 (AMD). 2001, c. 604, §1 (AMD). 2005, c. 134, §1 (AMD). 2011, c. 657, Pt. W, §§5-7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1802. Bureau of Parks and Lands established

There is established within the Department of Agriculture, Conservation and Forestry the Bureau of Parks and Lands, which shall carry out the responsibilities of State Government relating to parks, historic sites, submerged and intertidal lands, public reserved lands and nonreserved public lands. The bureau shall also carry out all the duties relating to recreation, the Allagash Wilderness Waterway, the Snowmobile Trail Fund, public facilities for boats, the ATV Recreational Management Fund, the Maine Trails System, the Maine Conservation Corps, the State Environmental Resource Volunteer Effort Program and any other responsibilities of the former Bureau of Parks and Recreation, Bureau of Public Lands and Maine State Park and Recreation Commission. [2007, c. 240, Pt. NN, §1 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

The executive head of the bureau is the director. The director is assisted in executive duties by a deputy director. The director and the deputy director shall attend personally to the duties of their offices as far as practicable. The director and the deputy director are appointed by and serve at the pleasure of the commissioner. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2007, c. 240, Pt. NN, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1803. General powers and duties of the bureau

The Bureau of Parks and Lands: [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Jurisdiction. Has jurisdiction, custody and control over and responsibility for managing:

A. All state parks and historic sites and national parks that are controlled and managed by the State, except Baxter State Park; [2001, c. 604, §2 (AMD).]

B. Public reserved lands, nonreserved public lands, submerged lands and intertidal lands; [2001, c. 604, §2 (AMD).]

C. The Allagash Wilderness Waterway; and [2001, c. 604, §2 (NEW).]

D. Public boating facilities acquired or constructed and maintained pursuant to subchapter IX. [2001, c. 604, §2 (NEW).]

[ 2001, c. 604, §2 (AMD) .]

2. Consultant services. Shall employ or retain expert and professional consultants, contract for research and development projects and make grants as it determines necessary within the limits of funds available and consistent with the purposes of this chapter;

[ 1997, c. 678, §13 (NEW) .]

3. Lifeguard training. Shall oversee the existing lifeguard training being conducted by the Lifeguard Academy. The training procedures must be in compliance with the guidelines for open-water lifeguard training promulgated by the United States Lifesaving Association;

[ 1997, c. 678, §13 (NEW) .]

4. Cooperative agreements. Is authorized and empowered, with the consent of the commissioner, to enter into agreements with the Federal Government and other agencies and organizations that will promote the objectives of its enabling laws;

[ 1997, c. 678, §13 (NEW) .]

5. Distribution of information. At the expense of the State, may cause copies of sections or parts of sections of this chapter and of other laws of the State relating to the administration of public lands to be printed and freely distributed. The bureau may prepare tracts or circulars of information on the administration of public lands, which must be available for distribution; and

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

6. Rules. From time to time shall adopt, amend, repeal and enforce reasonable rules necessary to carry out the duties assigned to it, including, but not limited to, rules:

A. For the protection and preservation of state parks, historic sites, the Allagash Wilderness Waterway, public boating facilities owned or managed by the bureau, submerged lands, public reserved lands and nonreserved public lands; [2001, c. 604, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. For the protection and safety of the public; [2001, c. 604, §3 (AMD).]

C. For observance of the conditions and restrictions, expressed in deeds of trust or otherwise, of the state parks, historic sites, the Allagash Wilderness Waterway, public boating facilities owned or managed by the bureau, submerged lands, public reserved lands and nonreserved public lands of the State and of monuments thereon; and [2001, c. 604, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

D. For preservation of the natural beauty, historic integrity and character of the Allagash Wilderness Waterway. [2001, c. 604, §3 (NEW).]

All rules of the bureau must be adopted in accordance with Title 5, chapter 375, subchapter II.

[ 2001, c. 604, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

7. Exceptions. Notwithstanding subsection 6 or any other rule-making authority, the bureau may not adopt rules that prohibit the following persons from carrying a concealed handgun in the buildings or parts of buildings and other public property that are under the bureau’s jurisdiction:

A. A person to whom a valid permit to carry a concealed handgun has been issued under Title 25, chapter 252. The person must have in that person's possession the valid permit; [2013, c. 424, Pt. A, §4 (AMD).]

B. A person to whom a valid permit to carry a concealed handgun has been issued by another state if a permit to carry a concealed handgun issued from that state has been granted reciprocity under Title 25, chapter 252. The person must have in that person's possession the valid permit; [2013, c. 424, Pt. A, §4 (AMD).]

C. An authorized federal, state or local law enforcement officer in the performance of that officer's official duties; [2011, c. 394, §1 (NEW).]

D. A qualified law enforcement officer pursuant to 18 United States Code, Section 926B. The law enforcement officer must have in that law enforcement officer's possession photographic identification issued by the law enforcement agency by which the person is employed as a law enforcement officer; and [2011, c. 394, §1 (NEW).]

E. A qualified retired law enforcement officer pursuant to 18 United States Code, Section 926C. The retired law enforcement officer must have in the retired law enforcement officer's possession:

(1) Photographic identification issued by the law enforcement agency from which the person retired from service as a law enforcement officer that indicates that the person has, not less recently than one year before the date the person carries the concealed handgun, been tested or otherwise found by the agency to meet the standards established by the agency for training and qualification for active law enforcement officers to carry a handgun of the same type as the concealed handgun; or

(2) Photographic identification issued by the law enforcement agency from which the person retired from service as a law enforcement officer and a certification issued by the state in which the person resides that indicates that the person has, not less recently than one year before the date the person carries the concealed handgun, been tested or otherwise found by that state to meet the standards established by that state for training and qualification for active law enforcement officers to carry a handgun of the same type as the concealed handgun. [2013, c. 424, Pt. A, §4 (AMD).]

[ 2013, c. 405, Pt. A, §24 (REV); 2013, c. 424, Pt. A, §4 (AMD) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §§2,3 (AMD). 2011, c. 394, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 424, Pt. A, §4 (AMD).



12 §1804. Powers and duties of the director

The director shall exercise the powers of the bureau and is responsible for the execution of its duties. The director, when appointed or while in office, may not be directly or indirectly concerned in the acquisition of any interest in land owned by the State or any of its political subdivisions except in an official capacity. In exercising powers and duties, the director shall: [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Administration. Administer all functions of the bureau, including, but not limited to, the management of state parks and historic sites, public reserved lands, nonreserved public lands, submerged lands, intertidal lands and the Allagash Wilderness Waterway, and adopt methods of administration that are determined necessary to render the office efficient;

[ 2015, c. 267, Pt. X, §1 (AMD) .]

2. Classification of lands. Set apart and classify as parks or historic sites within the meaning of this chapter areas of land in this State including improvements or other structures thereon, title to which has been acquired under lawful authority. The provisions of subchapter II apply specifically to lands classified as state parks or historic sites.

The director shall set apart and classify as public reserved lands or nonreserved public lands within the meaning of this chapter areas of land in this State, including improvements or other structures thereon, title to which has been acquired under lawful authority. The provisions of subchapters III and IV apply specifically to lands classified as public reserved lands or nonreserved public lands;

[ 1997, c. 678, §13 (NEW) .]

3. Acceptance of funds. Accept donations, gifts, grants and bequests of money or other personal property to be used in advancing recreational, educational, conservation, land acquisition and land management purposes in state parks, historic sites, submerged and intertidal lands, public reserved lands and nonreserved public lands. All money received from donations, gifts, bequests and grants must be deposited in nonlapsing, dedicated accounts according to the specified purposes and intents of the donors or grantors. The funds are subject to allocation by the Legislature;

[ 1997, c. 678, §13 (NEW) .]

4. Surplus property. Sell storehouses and other structures and fixtures that are surplus to the needs of the bureau;

[ 2001, c. 604, §4 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. Bureau budget. Prepare and submit to the commissioner the budget for the bureau; and

[ 2001, c. 604, §4 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

6. Restrictions on public access. Post notice of any restrictions to public access at points commonly used to access the land or at a facility or structure where such rules and notices are regularly posted. The director may restrict public access to any portion of the land or waters within the bureau's jurisdiction when the restrictions reasonably relate to protecting public health, safety or welfare or the economic interests or natural resources of the State.

[ 2001, c. 604, §5 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §§4,5 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV). 2015, c. 267, Pt. X, §1 (AMD).



12 §1805. Designation of ecological reserve

The director may designate ecological reserves on parcels of land under the jurisdiction of the bureau that were included in the inventory of potential ecological reserves published in the July 1998 report of the Maine Forest Biodiversity Project, "An Ecological Reserves System Inventory: Potential Ecological Reserves on Maine's Existing Public and Private Conservation Lands." The director may designate additional ecological reserves only in conjunction with the adoption of a management plan for a particular parcel of land and the process for adoption of that management plan must provide for public review and comment on the plan. When a proposed management plan includes designation of an ecological reserve, the director shall notify the joint standing committee of the Legislature having jurisdiction over matters pertaining to public lands of the proposal. [1999, c. 592, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Allowed uses. Allowed uses within an ecological reserve must be compatible with the purpose of the ecological reserve and may not cause significant impact on natural community composition or ecosystem processes. Allowed uses include nonmanipulative scientific research, public education and nonmotorized recreation activities such as hiking, cross-country skiing, primitive camping, hunting, fishing and trapping. For the purposes of this subsection, "primitive camping" means camping in a location without facilities or where facilities are limited to a privy, fire ring, tent pad, 3-sided shelter and picnic table. The removal of trees and construction of facilities associated with these allowed uses are allowed. The director may allow other uses when their impact remains low and does not compromise the purpose of the ecological reserve. Recreational use of surface waters is under the jurisdiction of the Department of Inland Fisheries and Wildlife.

[ 1999, c. 592, §3 (NEW) .]

2. Trails and roads for motorized vehicle use. The director shall allow the continuing use of an existing snowmobile trail, all-terrain vehicle trail or a road if the director determines the trail or road is well designed and built and situated in a safe location and its use has minimal adverse impact on the ecological value of an ecological reserve and it cannot be reasonably relocated outside the ecological reserve.

A new snowmobile or all-terrain vehicle trail or a new road is allowed only if the director determines all of the following criteria are met:

A. No safe, cost-effective alternative exists; [1999, c. 592, §3 (NEW).]

B. The impact on protected natural resource values is minimal; and [1999, c. 592, §3 (NEW).]

C. The trail or road will provide a crucial link in a significant trail or road system. [1999, c. 592, §3 (NEW).]

[ 1999, c. 592, §3 (NEW) .]

3. Incompatible uses. Uses that are incompatible with the purpose of an ecological reserve are not allowed. Incompatible uses include timber harvesting, salvage harvesting, commercial mining and commercial sand and gravel excavation. For the purposes of this subsection, "salvage harvesting" means the removal of dead or damaged trees to recover economic value that would otherwise be lost.

[ 1999, c. 592, §3 (NEW) .]

4. Resource protection measures. The director shall take action to control a wildfire occurring on an ecological reserve or spreading to bureau lands. The director may authorize a prescribed burn in an ecological reserve if necessary to replicate natural processes that maintain specific natural communities or rare species populations.

The director may use pesticides, including herbicides, and sanitation harvests to control insect and disease outbreaks only in response to:

A. A specific threat to the functioning of a native ecosystem or managed wildlife habitat; [1999, c. 592, §3 (NEW).]

B. A specific threat to human health or safety; or [1999, c. 592, §3 (NEW).]

C. A condition that is likely to result in significant damage to adjacent lands if control is not exercised. [1999, c. 592, §3 (NEW).]

For the purposes of this subsection, "sanitation harvest" means the removal of trees that have been attacked or are in imminent danger of attack by insects or disease in order to prevent these insects or diseases from spreading to other trees.

[ 1999, c. 592, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. Limits on total land acreage designated as ecological reserves. The total land acreage designated as ecological reserves may not exceed 15% of the total land acreage under the jurisdiction of the bureau or 100,000 acres, whichever is less. No more than 6% of the operable timberland acres on public reserved lands and nonreserved public lands may be designated as ecological reserves. For the purposes of this subsection, "operable timberland" means land the bureau considers viable for commercial timber harvest operations. Lands donated or acquired after the effective date of this section with the condition that the donated or acquired land be designated an ecological reserve are not included when calculating acreage limits under this subsection.

The designation of land as an ecological reserve may not result in a decline in the volume of timber harvested on land under the jurisdiction of the bureau. For the purposes of this subsection, "a decline in the volume of timber harvested" means an annual harvest volume of less than the average annual harvest volume for the preceding 10 years.

[ 1999, c. 592, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

6. Reporting requirements. The bureau shall report the status of ecological reserves under the reporting requirements of subchapters III and IV.

[ 1999, c. 592, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1999, c. 592, §3 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1806. Enforcement

The bureau may coordinate and exercise law enforcement power over the land and water within the bureau's jurisdiction. The provisions in this section apply to law enforcement within the jurisdiction of the bureau. [2001, c. 604, §6 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Powers of law enforcement officers. A law enforcement officer may issue a written summons to any person the officer has probable cause to believe has committed or is committing a bureau rule violation, a civil violation or a crime. Any law enforcement officer may detain or arrest, with or without a warrant, any person the officer has probable cause to believe has committed or is committing a crime.

[ 2001, c. 604, §6 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Powers of bureau staff or agents. The director may authorize an employee or agent of the bureau to issue a written summons to any person who the employee or agent has probable cause to believe has committed or is committing a civil violation or a crime. The director may authorize an employee or agent of the bureau to detain or arrest any person who the employee or agent has probable cause to believe has committed or is committing a crime. The director shall notify the joint standing committee of the Legislature having jurisdiction over parks and public lands matters in writing prior to adopting a policy that authorizes employees or agents of the bureau to make arrests.

[ 2001, c. 604, §6 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Civil violations. Except for violations of section 1880 or rules adopted to implement section 1880, a person who violates a rule adopted by the bureau under this chapter commits a civil violation for which a forfeiture of not more than $500 may be adjudged.

[ 2001, c. 604, §6 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Criminal offenses. In addition to offenses designated as crimes elsewhere in statute, a person commits a Class E crime if while within the jurisdiction of the bureau the person in fact:

A. Removes, molests, injures or damages anything natural, material, prehistoric or historic, except as authorized by the bureau or allowed by laws and rules relating to hunting, fishing and trapping; [2001, c. 604, §6 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. Removes, mutilates, defaces, or destroys a notice or rule posted by the bureau or a lawfully erected monument or marker; [2001, c. 604, §6 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

C. Mutilates, defaces, destroys, moves off station or sinks any buoy, beacon or marking device placed by the State either floating on the waters of the State or permanently fixed to land or a structure adjacent to the waters of the State; [2001, c. 604, §6 (NEW).]

D. Moors or in any manner fastens a vessel, boat, scow or raft to any buoy or beacon placed by the State in any waters of this State or to any permanent structure placed by the State in any waters of this State except for a dock, wharf or other structure placed for that purpose; [2001, c. 604, §6 (NEW).]

E. Possesses a loaded weapon in violation of park rules or in areas closed to hunting by rule, law or ordinance; [2001, c. 604, §6 (NEW).]

F. Discharges any firearm, bow and arrow, weapon powered by carbon dioxide cartridges or other weapon within 300 feet of any picnic area, designated camping area, parking area, building, shelter or boat launching site or in violation of park rules or in areas closed to hunting by rule, law or ordinance; [2001, c. 604, §6 (NEW).]

G. Commits unauthorized access by motorized vehicle, boat or aircraft in violation of bureau rules; [2001, c. 604, §6 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

H. Violates the requirements for a youth camp trip leader permit issued under section 12860; or [2009, c. 211, Pt. B, §3 (AMD).]

I. Enters land or waters to which access has been restricted under section 1804. [2001, c. 604, §6 (NEW).]

[ 2009, c. 211, Pt. B, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

2001, c. 604, §6 (NEW). RR 2003, c. 2, §15 (COR). 2009, c. 211, Pt. B, §3 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1807. Sustainable harvest level

Except as provided in this section, timber harvesting on public reserved lands and nonreserved public lands may not exceed in total an average of 160,000 cords per year over any 3-year period. If an independent timber inventory conducted after July 1, 2015 establishes a different sustainable harvest, the department may adopt by rule a different harvesting level consistent with that inventory. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A and must be reviewed by the joint standing committee of the Legislature having jurisdiction over public reserved and nonreserved lands matters. [2015, c. 267, Pt. FF, §1 (NEW).]

SECTION HISTORY

2015, c. 267, Pt. FF, §1 (NEW).






Subchapter 2: PARKS AND HISTORIC SITES

12 §1811. Management of wilderness or natural areas

The bureau shall establish wilderness or natural areas, or both, from among lands classified as state parks and shall manage those areas primarily to preserve their natural character and features, and any use or development that threatens the character and features of those wilderness and natural areas is prohibited. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1812. Acquire interests in land; eminent domain; leases with the United States

With the consent of the Governor and the commissioner, the director may acquire on behalf of the State land or any interests in land within this State, with or without improvements, by purchase, gift or eminent domain for purposes of holding and managing the same as parks or historic sites. When acquiring land or interest in land, the director shall examine options for obtaining public vehicular access rights to the land. If an acquisition is made that does not include guaranteed public vehicular access, the director shall describe the acquisition in the report required under section 1817 and the justification for that acquisition. The right of eminent domain may not be exercised to take any area or areas for any one park that singly or collectively exceed 200 acres, nor may it be exercised to take any developed or undeveloped mill site or water power privilege in whole or in part or any land used or useful in connection therewith or any land being used for an industrial enterprise. The right of eminent domain may not be exercised without prior review by the joint standing committee of the Legislature having jurisdiction over conservation matters. [2009, c. 356, Pt. B, §1 (AMD).]

Before exercising any eminent domain power, the bureau shall notify the owners of any lands proposed for acquisition and shall, at their request, afford those landowners the opportunity of a public hearing to testify as to the necessity and propriety of taking such lands. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

With the consent of the Governor and the commissioner and upon terms and conditions determined to be advantageous to the people of this State and consistent with this chapter, the director may negotiate and execute any lease or other agreement for the administration, maintenance, supervision, use and development of state parks that are acquired and owned by the Federal Government. The director may, with like consent, accept on behalf of the State deeds of gift or other conveyances to lands or interests in lands suitable for administration, maintenance, supervision, use and development as state parks or historic sites under this subchapter. Such lands or interest in those lands, when so acquired, whether title thereto is in the United States or otherwise, are subject to administration, maintenance, supervision, use and development by the bureau during the terms of any lease or agreement under this section. With respect to lands or interest in lands that are included in any park or parks acquired and owned by the Federal Government and administered under this subchapter, the State shall retain concurrent jurisdiction with the Federal Government in and over all such lands. Any civil or criminal process issuing under the authority of this State may be executed on those lands in the same manner and to the same effect as if those lands were privately owned, and exclusive jurisdiction in and to those lands reverts to the State when they cease to be owned by the United States. Such lands are exempt from all taxes and assessments while they are the property of the United States. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 466, §3 (AMD). 2009, c. 356, Pt. B, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1813. Acquisition of railroad rights-of-way for open space or recreation corridors

For the purpose of establishing, preserving or enhancing corridors for use for open space or recreation, the director may acquire with the consent of the Governor and the commissioner, by license, lease, purchase, gift or eminent domain, railroad rights-of-way upon which rail service is no longer operated except that the right of eminent domain may not be exercised without prior review by the joint standing committee of the Legislature having jurisdiction over conservation matters. When railroad rights-of-way or interests in railroad rights-of-way are taken by eminent domain, the proceedings must be in accordance with this section and are not subject to Title 35-A, chapter 65. For purposes of these acquisitions, the term "owner" as used in this section means the person holding the dominant rights in the property immediately prior to the termination of the operation of rail service and that person's successors and assigns. Acquisitions pursuant to this subsection are not subject to any limitation in acreage. [2009, c. 356, Pt. B, §2 (AMD).]

If the bureau decides to acquire property by eminent domain, it must have the property appraised and offer to the owner just compensation for the interests acquired. The bureau must file in the registry of deeds for each county in which the property lies a notice of the taking that contains a description of the property and of the interest taken and the name or names of the owner or owners. The bureau may join one or more properties in the same notice, whether those properties are in the same or different ownership. A check in the amount of the award and a copy of the notice of taking must be served upon the owner or owners. If there is more than one owner, the check may be served upon any one of the owners of each separate property. The notice of the taking must be published once in a newspaper of general circulation in each county where the property lies, and that publication constitutes service on any unknown owner or owners or other persons who may have a claim or interest in the property. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

Railroad rights-of-way or other interests within the jurisdiction of the United States Interstate Commerce Commission may not be acquired by eminent domain. [1997, c. 678, §13 (NEW).]

If any owner is aggrieved by the bureau's award, the owner may appeal from it to the Kennebec County Superior Court or the Superior Court in the county in which the land lies within 30 days after the date of service or publication of the notice of the taking. The appeal must be taken by filing a complaint setting forth the facts upon which the case will be tried according to the Maine Rules of Civil Procedure. The Superior Court shall determine damages by a jury verdict or, if all parties agree, by the court without a jury or by a referee or referees and shall render judgment for any damages, with interest when it is due. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

Except in the case of an acquisition by license or lease and unless otherwise specifically excepted by the bureau, all reversionary and servient rights in and any other conflicting claims to property acquired pursuant to this section terminate and are extinguished forever as of the date of the acquisition by the bureau. Any person who makes a claim to the property must mail a written notice to the owner and the bureau. Any person damaged by the extinguishing of those rights may make claim for damages in accordance with the eminent domain appeal procedures of this section within 2 years of the date of the acquisition. The burden of proving the validity, compensability and value of any claim is upon the claimant. Notice of the acquisition must be given to the apparent holders of such interests as provided in this section. If the bureau determines that the property acquired may be subject to reversionary or servient interests or other conflicting claims, in order to avoid double or multiple liability, the bureau may make a blanket award of compensation for the acquisition and, instead of serving the award check on the owner, request that the Treasurer of State establish an interest-bearing account into which the full amount of that compensation is deposited. The funds and any interest accrued must be disposed of as follows. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. No claims made or action filed within 2-year period. If the 2-year period for filing a claim for damages for the extinguishment of a reversionary or servient right or other conflicting claim expires and no claim has been made or action filed, then the Treasurer of State upon request by the bureau shall pay the funds deposited, including any interest accrued, to the owner as defined in this section.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Claims made or action filed within 2-year period. If one or more claims have been made or an action filed prior to the expiration of the 2-year period for filing a claim for damages, then the owner as defined in this section must be made a party to those claims and the Treasurer of State shall distribute the deposited funds, including any interest accrued, in accordance with the final order entered in such proceedings, including any appeals.

[ 1997, c. 678, §13 (NEW) .]

As a result of the difficulty of determining the identities and addresses of the possible holders of reversionary or servient rights or other conflicting claims, personal notice to those holders and their mortgagees is deemed given if the bureau mails a notice of the acquisition, including a description of its effect of extinguishing those rights, first class postage prepaid, to each person shown in the real estate tax records of the municipality in which the property lies as the apparent owner of land abutting the property taken. Notice must be posted in the municipal office building, if any, for that municipality and must be published once in a newspaper of general circulation in the county in which the property lies. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2009, c. 356, Pt. B, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1814. Convey land

Consistent with section 598-A, the bureau may sell and convey lands under this subchapter and improvements on those lands. With the consent of the Governor and the commissioner and subject to the provisions of section 598-A, the bureau may convey interests in lands or lease the same. Any lease to the Federal Government requires the approval of the Legislature. Any lease entered into must be canceled or revoked after due notice of intention to cancel or revoke the lease by action of the bureau when the use for which that lease was given has been abandoned or materially modified or whenever the conditions imposed in any lease have been broken. [1999, c. 240, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 240, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1814-A. Easements across rail trails

To the extent permitted by the deed or other instrument of ownership, the director, with the consent of the Governor and the commissioner, may sell or otherwise convey a right of access by easement across a rail trail as provided in this section. For the purposes of this section, "rail trail" means a former railroad right-of-way that is no longer used for rail service, in which the department has an ownership interest and that is managed by the department for use as a recreational trail. [2011, c. 278, §5 (NEW).]

1. Notice. At least 30 days prior to conveying a right of access by easement under this section, the director shall notify interested parties of the proposed conveyance, providing the location and purpose of the access easement and the anticipated date of conveyance. The notice must provide a name and contact information for a person at the bureau to whom inquiries may be made and comments submitted. For the purposes of this section, "interested parties" means owners of property abutting the parcel on which the proposed right of access is located, local trail clubs, statewide trail associations, the municipality in which the proposed easement is located, the Land for Maine's Future Board, each Legislator and other persons with a known interest in the use of the segment of the rail trail affected by the proposed conveyance.

[ 2011, c. 278, §5 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Terms of conveyance. The access easement must include terms that ensure the transaction does not unreasonably interfere with the safety, maintenance and continuity of the rail trail. The access easement must ensure that public investment in the rail trail is protected by a negotiated exchange of value. The exchange of value may include, but is not limited to, negotiated improvements to the rail trail or payment of survey, title and appraisal expenses associated with the conveyance of the right of access by easement.

[ 2011, c. 278, §5 (NEW) .]

3. Proceeds from sale of an access easement. Proceeds from the sale of a right of access by easement under this section must be deposited in the Maine State Parks and Recreational Facilities Development Fund established under section 1825.

[ 2011, c. 278, §5 (NEW) .]

4. Opportunity for review by legislative committee. A Legislator receiving notification under subsection 1 may notify the director of concerns and may in writing request review of the proposed access easement by the joint standing committee of the Legislature having jurisdiction over parks and lands matters. A Legislator requesting a review under this subsection shall notify the chairs of the joint standing committee of the request.

When a request for legislative review is received under this subsection, the director may not finalize the transfer until the legislative committee has met and reviewed the proposed transaction.

[ 2011, c. 278, §5 (NEW) .]

SECTION HISTORY

2011, c. 278, §5 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1815. Transfer lands to another agency; receive lands from another agency

Consistent with section 598-A, the bureau may transfer the responsibility for the management of lands under this subchapter to any other state agency upon conditions and for periods the bureau specifies when such a transfer is pursuant to a management plan and the transfer has received the written consent of the agency to which the management responsibilities are being transferred, the Governor and the commissioner. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

The bureau may accept the care, custody, control and responsibility for the management of lands to be classified as state parks or historic sites from other state agencies with the written consent of the transferor agency, the Governor and the commissioner. Nothing in this section or section 1814 may be construed to negate or affect obligations of the State undertaken in any existing lease, easement or other binding agreement or obligation of the State undertaken by the acceptance of any deed or other grant of an interest in real property. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1816. Grant licenses and permits

Consistent with section 598-A, with the consent of the Governor and the commissioner, the bureau, by revocable license or agreement, may grant to any person, firm or corporation exclusive rights and privileges to the use and enjoyment of portions of lands acquired or managed under this subchapter. Any license or agreement granted or entered into must be canceled or revoked after due notice of intention to cancel or revoke the license or agreement by action of the bureau when the use for which that license was given has been abandoned or materially modified or whenever the conditions imposed in any license or agreement have been broken. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1817. Report

The bureau shall study and ascertain as nearly as possible and report to the Governor from time to time: [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Outdoor recreation status. The State's actual and potential outdoor recreation resources and facilities;

[ 1997, c. 678, §13 (NEW) .]

2. Recreation needs. The needs of the people of this State and out-of-state visitors for outdoor recreation resources and facilities;

[ 1997, c. 678, §13 (NEW) .]

3. Recreation resources. The kinds of resources and facilities best suited to and required for such recreation needs;

[ 1997, c. 678, §13 (NEW) .]

4. Extent to which recreation needs are met. The extent to which such recreation needs are being met currently, whether by publicly owned or privately owned facilities;

[ 1997, c. 678, §13 (NEW) .]

5. Acquisition of parks. The location and probable cost of acquisition, development and operation of parks that if acquired, developed and operated under this chapter could satisfy such needs; and

[ 1997, c. 678, §13 (NEW) .]

6. Public purposes of parks to meet recreation needs. The public purposes to which such parks or portions of parks might be put.

[ 1997, c. 678, §13 (NEW) .]

7. Comprehensive outdoor recreation plan. Beginning January 1, 2003 and every 5 years thereafter, the director shall submit a state comprehensive outdoor recreation plan to the joint standing committee of the Legislature having jurisdiction over state parks and public lands matters, referred to in this subsection as the "committee of legislative oversight." The plan submitted by the bureau for review and approval by the National Park Service to establish the bureau's eligibility for funding from the land and water conservation fund under 16 United States Code, Section 4601-11 meets the requirements of this subsection. If federal funding is not available for updating the state plan, the bureau may make a written request to the committee of legislative oversight for an extension for submitting the plan. Upon receiving an extension request, the committee of legislative oversight shall discuss the advisability of an extension and the availability of state funds for preparation of the update. The committee may authorize an extension by writing to the director and stating the year by which an update must be received. A copy of the written extension must be filed by the committee with the Executive Director of the Legislative Council.

[ 2013, c. 588, Pt. A, §8 (AMD) .]

Such studies and reports must be accompanied by other information, statistics and charts that adequately inform the Governor of the character, condition and needs for recreation resources and facilities in the State and may be accompanied by specific recommendations for new legislation or other action to be taken. [1997, c. 678, §13 (NEW).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 466, §4 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 588, Pt. A, §8 (AMD).



12 §1818. Develop facilities

The bureau may furnish accommodations and render services to the public at state parks, historic sites and parks under state control. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1819. Charge user fees

With the consent of the Governor and the commissioner, the bureau may charge reasonable fees for services, accommodations and use. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

Unless otherwise provided by law, and after payment of any existing lease for Crescent Beach State Park, all user fees derived from use of state parks, historic sites and the Allagash Wilderness Waterway and other payments for services received under this section must accrue to the General Fund, except that all revenues resulting from an increase in fees after July 1, 1990 in the Allagash Wilderness Waterway accrue to a dedicated revenue account to be used for capital improvements in the Allagash Wilderness Waterway. When fees may be more efficiently collected through 3rd-party contracts, a percentage of the fee may be retained by the contractor for services as agreed upon by the bureau. [2013, c. 1, Pt. J, §1 (AMD); 2013, c. 405, Pt. A, §24 (REV).]

Any disabled veteran displaying on the veteran's motor vehicle special designating plates or placards issued in accordance with Title 29-A, section 523, subsections 1 and 2 is not required to pay a fee for admission to any state-owned park, camping area or beach. [1997, c. 678, §13 (NEW).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 1, Pt. J, §1 (AMD). 2013, c. 405, Pt. A, §24 (REV).



12 §1819-A. Day use passes for certain veterans

Notwithstanding section 1819, the commissioner shall enter into a memorandum of agreement with the Department of Defense, Veterans and Emergency Management for the issuance of a free day use pass to state parks and historic sites to each veteran determined by the Department of Defense, Veterans and Emergency Management to meet the criteria established in Title 37-B, section 8. The pass entitles the holder to admission free of charge to all state parks and historic sites. [2009, c. 440, §1 (AMD).]

SECTION HISTORY

2005, c. 268, §1 (NEW). 2009, c. 220, §1 (AMD). 2009, c. 440, §1 (AMD).



12 §1819-B. Day use passes for active military personnel

Notwithstanding section 1819, the commissioner shall enter into a memorandum of agreement with the Department of Defense, Veterans and Emergency Management for the issuance of a free day use pass to state parks and historic sites to each active duty military member determined by the Department of Defense, Veterans and Emergency Management to meet the criteria established in Title 37-B, section 7. The pass entitles the holder, and the holder's spouse and children when accompanied by the holder, to admission free of charge to all state parks and historic sites. [2009, c. 220, §2 (NEW).]

SECTION HISTORY

2009, c. 220, §2 (NEW).



12 §1820. Fee sharing

Seven percent of all day use and camping fees derived from any lands classified by the director as parks or historic sites under jurisdiction of the bureau must be apportioned and paid to the municipalities having those lands within their boundaries. In determining the payment to each municipality, the bureau shall assign one unit per front foot for each foot of lake, pond, ocean or major river frontage and 5 units for each acre of all such lands within the municipality. Frontage and acreage must be determined as of April 1st for the year in which revenue is being apportioned and computed to the nearest whole unit. [2005, c. 457, Pt. F, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2005, c. 457, §F1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1821. Exercise police supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §7 (RP).



12 §1822. Cooperate with federal agencies

The bureau may cooperate with federal agencies in the planning, development, maintenance and use of recreation areas. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1823. Assist county and municipal agencies

The bureau may assist state, county and municipal agencies in studying and planning for their recreation areas and programs. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1824. Accept and receive federal funds

The bureau may accept and receive funds from the Federal Government for all purposes relating to parks, recreation trails, recreation areas and property included in the National Register of Historic Places as defined in 16 United States Code, Section 470 a. (a)(1)(P. L. 89-665). The Treasurer of State is the appropriate fiscal officer to receive such federal funds and the funds are subject to allocation by the Legislature. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1825. Administer certain funds

The bureau shall administer funds relating to state parks and historic sites, municipal recreation and recreation management on lands classified as state parks or historic sites pursuant to this chapter. These funds include but are not limited to the following: [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Maine State Parks and Recreational Facilities Development Fund. The Maine State Parks and Recreational Facilities Development Fund is established within the bureau for the purpose of developing, maintaining and managing state parks and other recreational facilities on lands owned or leased by the bureau.

Income from legislative appropriation, gifts, grants, bequests and other sources approved by the Legislature may be deposited into this fund. Any interest earned on money in the fund must also be credited to the fund. The Maine State Parks and Recreational Facilities Development Fund is nonlapsing and all funds are subject to allocation by the Legislature.

[ 1999, c. 127, Pt. A, §29 (RPR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Maine State Parks Fund. The Maine State Parks Fund is established within the bureau. The fund receives money from the Maine Environmental Trust Fund in accordance with section 10255, subsection 3. The bureau shall use money in the fund for major and minor capital improvements, maintenance, repairs and operations at state parks and historic sites.

The Maine State Parks Fund is nonlapsing and all funds are subject to allocation by the Legislature.

[ RR 2003, c. 2, §16 (COR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Municipal Recreation Fund. The bureau shall administer a state grant-in-aid fund known as the Municipal Recreation Fund. The bureau is responsible for administering all money made available to the fund. Grants-in-aid may be made by the bureau out of the fund as follows.

A. The bureau may make grants to assist municipalities and other political subdivisions in the capital improvement of public park and recreation facilities for projects the total cost of each one of which does not exceed $5,000. Such a grant may not exceed 75% of the approved project cost. A municipality may not receive more than one grant under this paragraph in any fiscal year. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. For those projects that are approved to receive federal financial assistance under the Federal Land and Water Conservation Fund Act of 1965, (P.L. 88-578), as amended, the bureau may make a supplemental grant not to exceed 40% of the approved project cost. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

C. The bureau may make grants to assist municipalities and other political subdivisions in the development and implementation of recreation programs. Eligible costs for the program grants include, but are not limited to, employment of personnel, transportation and noncapital equipment or supplies. Any grant made under this paragraph in any single fiscal year may not exceed $1,000 or 50% of the project cost, whichever is less. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

Funds credited to the Municipal Recreation Fund are nonlapsing.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Forest Recreation Resource Fund. The bureau may construct and maintain public campsites to prevent forest fires by providing fire-safe sites and preventing a proliferation of private fires and to provide recreation opportunities on lands within its jurisdiction and elsewhere in the State's forests where there is inadequate provision of private, primitive campsites.

For the purpose of carrying out these activities, the bureau may accept voluntary services and other contributions pursuant to this chapter; enter into leases and other agreements; and, pursuant to Title 5, chapter 375, subchapter II, establish rules and a schedule of fees for the use of these campsites. All such fees and other revenues derived from grants, contributions, contracts and transfers to carry out the purposes of this subsection must be deposited in a nonlapsing account, to be called the Forest Recreation Resource Fund, to be used for the purposes of this subsection. All funds in this account are subject to allocation by the Legislature.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. State Parks Improvement Fund established; sale of merchandise. The State Parks Improvement Fund, referred to in this section as "the fund," is established within the bureau. The fund is nonlapsing. The bureau may sell within parks or historic sites general merchandise that is distinctive to the parks or historic sites or useful to the enjoyment of the parks or historic sites. Items that may be sold include, but are not limited to, hats, coffee mugs, bumper stickers, t-shirts, tote bags and firewood. Merchandise sold by the bureau must be of good quality, appropriate for sale by the bureau and sold for a reasonable fee. The bureau also may rent items to be used for the enjoyment of the park or historic site, including, but not limited to, rowboats, canoes, kayaks and bicycles. To the extent the bureau needs to contract with vendors to obtain goods or services in order to develop, create or manufacture merchandise for sale or lease, the commissioner shall, to the maximum extent practicable, contract with vendors located in this State. Goods and services purchased by the bureau for sale or lease under this section must be procured in accordance with Title 5, chapter 155. All proceeds from the sale or lease of merchandise pursuant to this subsection must be deposited in the fund and used for the operation and maintenance of parks.

[ 2009, c. 27, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 127, §A29 (AMD). RR 2003, c. 2, §16 (COR). 2009, c. 27, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1826. Forest management

The bureau shall manage forested areas within state parks and historic sites to preserve to the maximum practicable extent their natural, recreational and scenic qualities. The director may authorize wood harvesting on state park and historic site lands when the wood is to be used at state parks and historic sites, when cutting is required by deed conditions on specific lots or when necessary to improve wildlife habitat; control insect infestation and other disease; reduce the risk of fire or other hazards; improve the recreational and aesthetic quality of the park lands; or demonstrate exemplary multiple use forest management techniques within a demonstration forest area established on state park land for educational purposes. All cutting is subject to the following restrictions. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Protect recreational and natural values. The cutting may not impair the recreational use, aesthetic qualities or natural values of the land.

[ 1997, c. 678, §13 (NEW) .]

2. Consistency with forest management plan. The cutting must be carried out in accordance with a written management plan certified by a state-registered professional forester that is available in the principal offices of the bureau for public review and comment at least 60 days before cutting.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Consistency with management objectives for parks and historic sites. The cutting must be consistent with the management objectives of the bureau for state parks and historic sites.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Cost paid. The cost of these timber management activities must be paid from revenues received from cutting. The balance of revenue received from cutting must be deposited to the General Fund.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1827. Establish state park campsite reservation system

The bureau shall establish and maintain a state park reservation system as provided in this section. The system must be administered by the bureau. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Reservation system for overnight camping. The director shall establish a statewide reservation system for overnight camping at state parks with overnight camping facilities that incorporates a deposit system and a mechanism for accepting payments by credit card. Baxter State Park, the Allagash Wilderness Waterway and public reserved and nonreserved lands are excluded from this system.

[ 1997, c. 678, §13 (NEW) .]

2. Reservation fee. A fee must be collected for all reservations and deposited in the Parks Reservations Other Special Revenue Funds account. A portion of the reservation fee as determined by the commissioner may be paid directly to a provider of Internet reservation services. If reservations made under this section are subsequently cancelled, the bureau must retain a cancellation fee and deposit it into the Parks Reservations Other Special Revenue Funds account. The remaining balance, less reservation expenditures, must then be transferred as undedicated revenue to the General Fund on a periodic basis, not less than quarterly.

[ 2007, c. 1, Pt. T, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Camper confidentiality. Notwithstanding Title 1, chapter 13, subchapter 1, the names of campers, other identifying information and dates of a reservation are confidential and are not subject to public disclosure during the calendar year for which a reservation is made. Records may be made available upon request to law enforcement officers investigating criminal activity.

[ 2003, c. 409, §1 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 24, §1 (AMD). 2003, c. 409, §1 (AMD). 2007, c. 1, Pt. T, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1828. Make surveys

The bureau and its authorized agents and employees may enter upon any lands and waters in the State for the purpose of making surveys and examinations the bureau considers necessary or convenient in the discharge of its duties under this subchapter, and such entry is not considered trespass. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1829. Restrictions on powers and duties of bureau

The powers and duties of the bureau as set forth in this subchapter may not be so construed as to interfere or conflict in any way with the powers and duties of the United States and its national park areas under national control, Baxter State Park or the Department of Inland Fisheries and Wildlife and the enforcement of the inland fisheries and game laws with respect to state parks or to the State generally. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).






Subchapter 3: NONRESERVED PUBLIC LANDS

12 §1831. Definitions relating to nonreserved public lands

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 678, §13 (NEW).]

1. Multiple use. "Multiple use" means:

A. The management of all of the various renewable surface resources of the nonreserved public lands, including outdoor recreation, timber, watershed, fish and wildlife and other public purposes; [1997, c. 678, §13 (NEW).]

B. Making the most judicious use of the land for some or all of these resources over areas large and diverse enough to provide sufficient latitude for periodic adjustments in use to conform to changing needs and conditions; [1997, c. 678, §13 (NEW).]

C. That some land will be used for less than all of the resources; and [1997, c. 678, §13 (NEW).]

D. The harmonious and coordinated management of the various resources without impairing the productivity of the land and with consideration being given to the relative values of the various resources and not necessarily to the combination of uses that will give the greatest dollar return or the greatest unit output. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

2. Sustained yield. "Sustained yield" means the achievement and maintenance in perpetuity of a high-level regular periodic output of the various renewable resources of the nonreserved public lands without impairing the productivity of the land.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1832. Access to nonreserved public lands

1. Legislative policy. The Legislature declares that it is the policy of the State that full and free public access to the nonreserved public lands to the extent permitted by law, together with the rights to reasonable use of those lands, is the privilege of every citizen of the State. The Legislature further declares that it recognizes that such free and reasonable public access may be restricted to ensure the optimum value of such lands but that such restrictions, if and when imposed, must be in strict accordance with the requirements set out in this section.

[ 1997, c. 678, §13 (NEW) .]

2. Establishment of restrictions on public access.

[ 2001, c. 604, §8 (RP) .]

3. Unlawful entry onto nonreserved public lands.

[ 2001, c. 604, §8 (RP) .]

4. Development of public facilities. The bureau may construct and maintain overnight campsites and other camping and recreation facilities.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. User fees. The bureau may charge reasonable fees to defray the cost of constructing and maintaining overnight campsites and other camping and recreation facilities.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §8 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1833. Management of nonreserved public lands

1. Purpose. The bureau shall manage nonreserved public lands in a manner consistent with the principles of multiple use and shall produce a sustained yield of products and services in accordance with both prudent and fair business practices and the principles of sound planning.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Management plans. The bureau shall prepare for review by the commissioner and revise from time to time plans for the management of nonreserved public lands in accordance with the principles of multiple use and shall compile and maintain, to the extent practicable, an inventory of the diverse resources of those lands. The bureau must receive the full cooperation of the other agencies and instrumentalities of the State in the preparation and maintenance of such a resource inventory.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Actions. The director may take actions on the nonreserved public lands with respect to management of the lands consistent with the management plans for those lands and upon terms and conditions and for consideration the director considers reasonable.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1834. Sale of natural resources from nonreserved public lands

1. Sale of resources. The bureau may sell severed timber and other products, including, but not limited to, wood and timber necessary for use in the operation of a mine, severed grass and other wild foods, maple sap and syrup, crops and sand and gravel for use in the construction of public roads or for any other purpose the director considers consistent with the purposes of this subchapter.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Grant of permits. The bureau may grant permits and enter into contracts to cut timber, harvest grass and wild foods, tap maple trees for sap and cultivate and harvest crops provided that those permits and contract rights create revocable licenses to the permittee or party to the contract and do not create any real property interest in the nonreserved public lands. Permits and contracts for the harvesting of timber from the nonreserved public lands must include a provision requiring that persons engaged in timber harvesting on the nonreserved public lands be compensated at rates not less than the most recently issued prevailing wage and piece rates and equipment allowances for the pulpwood and logging industry as determined by the Department of Labor, Bureau of Labor Standards.

If the Department of Labor does not determine a prevailing wage or piece rate for a timber harvesting occupation or an equipment allowance for a type of harvesting equipment, the director may establish those rates by referring to prevailing rates and allowances in the industry for that occupation or type of equipment. Any rates or allowances established by the director under this subsection apply only to permits and contracts on nonreserved public lands governed by this section.

[ 2003, c. 549, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Bond; stumpage or other rights of value. Persons, corporations or other legal entities obtaining permits or contracts to sever or extract materials upon the nonreserved public lands under this section must give bond to the director with satisfactory sureties for the payment of stumpage or other rights of value and the performance of all conditions of the permit or contract. All timber cut or other material taken under permits or contracts is the property of the State until the stumpage or other rights are paid in full.

[ 1997, c. 678, §13 (NEW) .]

4. Scaling of timber. The director may appoint, swear and reimburse surveyors or scalers. Upon the instructions of the director, scalers shall scale any timber cut under permits granted by the bureau, supervise the cutting of that timber, inform the director of the quantity of products cut, whether hauled or not, and see that the timber is cut and removed in accordance with sound forest management practices.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2003, c. 549, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1835. Nonreserved Public Lands Management Fund

1. Revenue sources. Except as provided in paragraph A, the bureau must receive all money, securities and other things of value accruing to the State: from the sale of nonreserved public lands, timber and grass and other rights and things of value from the nonreserved public lands under the care, custody, control or management of the bureau; in payment for timber, grass and other things of value cut or taken by trespassers; from forfeiture of a bond or a deposit when a contractor does not fulfill the terms of the contract or comply with state regulations; or as a result of a compromise or settlement of any claim.

A. The first $20,000 in the aggregate of any money accruing from the alienation of rights to mine upon nonreserved public land, or other income arising out of mining operations, that is actually received during any fiscal year, and every portion thereof accruing from these mining operations, must be paid into the Division of Geology, Natural Areas and Coastal Resources. [2013, c. 405, Pt. C, §8 (AMD).]

[ 2013, c. 405, Pt. A, §24 (REV); 2013, c. 405, Pt. C, §8 (AMD) .]

2. Fund established. To accomplish the purposes of this subchapter, there is established the Nonreserved Public Lands Management Fund. All income received by the bureau pursuant to this subchapter must be recorded on the books of the State in a separate account and deposited with the Treasurer of State to be credited to the Nonreserved Public Lands Management Fund. Any interest earned on this money must be credited to the fund.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Expenditure of funds. Money credited to the Nonreserved Public Lands Management Fund may be used only to produce a sustained yield of goods and services from those lands for multiple use purposes in accordance with the principles of sound planning and sound business practices or for the acquisition of additional land for the same purpose. Any balance remaining continues from year to year as a fund available only for the purposes set out in this section.

[ 1997, c. 678, §13 (NEW) .]

4. Legislative approval of budget.

[ 2013, c. 368, Pt. LLLL, §1 (RP) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 556, §18 (AMD). 2011, c. 655, Pt. KK, §10 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 368, Pt. LLLL, §1 (AMD). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 405, Pt. C, §8 (AMD).



12 §1836. Acquisition of nonreserved public lands

1. Authority to acquire lands. The bureau with the consent of the Governor and the commissioner may acquire lands or interests in lands on behalf of the State to be managed as nonreserved public lands. When acquiring land or interest in land, the bureau shall examine options for obtaining public vehicular access rights to the land. If an acquisition is made that does not include guaranteed public vehicular access, the bureau shall describe the acquisition in its annual report submitted pursuant to section 1839 and the justification for that acquisition. The bureau shall deliver to the State Archives within a reasonable period of time after their creation or acquisition the originals of all deeds, planbooks and surveyors' field and chainage notes, and any other materials the preservation of which it considers necessary, relating to the ownership, location and management of nonreserved public lands described in this subchapter.

[ 2001, c. 466, §5 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Authority to accept land from other agencies. The bureau may accept the care, custody, control and responsibility for the management of public lands or interests in land from other state agencies with the written consent of the transferor agency, the Governor and the commissioner. Nothing in this subsection may be construed to negate or affect obligations of the State undertaken in any existing lease, easement or other binding agreement or obligations of the State undertaken by the acceptance of any deed or other grant of an interest in real property.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 466, §5 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1837. Sale of nonreserved public lands

1. Authority to sell land. With the consent of the commissioner, the director may execute deeds on behalf of the State for nonreserved public lands under the director's management and control, conveying lands that have been authorized to be conveyed by the Legislature or sold by lawful authority subject to the provisions of section 598-A.

[ 1997, c. 678, §13 (NEW) .]

2. Notice of land sale, exchange or relocation. Before requesting approval from the Legislature under subsection 1, the director shall give public notice of the proposed sale of land, exchange or relocation and may hold a public hearing. A public hearing must be held by the director if requested by any party.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1838. Transfer or lease of nonreserved public lands

1. Transfer of management responsibility to other state agencies. The bureau may transfer the responsibility for the management of particular portions of nonreserved public land within its jurisdiction to any other state agency upon conditions and for periods the bureau specifies when such a transfer is pursuant to a management plan and has received the written consent of the receiving agency, the Governor and the commissioner. Nothing in this subsection may be construed to negate or affect obligations of the State undertaken in any existing lease, easement or other binding agreement or obligations of the State undertaken by the acceptance of any deed or other grant of an interest in real property.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Public roads. The bureau may grant the right to construct and maintain public roads.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Lease of nonreserved public land to other state agencies. With the consent of the Governor and the commissioner, the bureau may lease the right to use parcels of nonreserved public land to other agencies of the State for a period not exceeding 25 years for purposes of protecting, enhancing or developing the natural, scenic or wilderness qualities or recreational, scientific or educational uses. Each such lease must contain a provision that authorizes the bureau to terminate the lease at any time when the bureau in its sole discretion determines that termination is in the best interests of the State. No adjustment or compensation may be due any lessee under this subsection on account of such a termination.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Lease of nonreserved public land for utilities and rights-of-way. The bureau may lease the right, for a term not exceeding 25 years, to:

A. Set and maintain or use poles, electric power transmission and telecommunication transmission facilities, roads, bridges and landing strips; [1997, c. 678, §13 (NEW).]

B. Lay and maintain or use pipelines and railroad tracks; and [1997, c. 678, §13 (NEW).]

C. Establish and maintain or use other rights-of-way. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. Lease of nonreserved public land for private uses. The director may lease campsites, garages, depots, warehouses and other structures located on nonreserved public land, or sites for the same, for a term not exceeding 5 years, and also:

A. May grant options to renew such leases for a further term not to exceed 15 years in the case of a commercial use that in the judgment of the director requires the option to secure adequate financing for the maintenance or improvement of facilities located on public nonreserved public land; and [1997, c. 678, §13 (NEW).]

B. In the case of leases acquired by the State on nonreserved public land, shall authorize, upon reasonable terms and conditions, the transfer of leasehold interests from one lessee of a residential campsite to another. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

6. Lease of nonreserved public lands for industrial and commercial purposes. With the consent of the Governor and the commissioner, the bureau may lease mill privileges and other rights in land for industrial and commercial purposes; dam sites; dump sites; the rights to pen, construct, put in, maintain and use ditches, tunnels, conduits, flumes and other works for the drainage and passage of water; flowage rights; and other rights of value in the nonreserved public lands for a term not exceeding 10 years.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

7. Lease of nonreserved public lands to Federal Government. With the consent of the Governor and the commissioner and with the approval of the Legislature, the director may lease to the Federal Government the right to use nonreserved public lands.

[ 1999, c. 240, §2 (AMD) .]

8. Lease of nonreserved public lands to municipalities. With the consent of the Governor and the commissioner, the bureau may lease the right to use parcels of nonreserved public land to municipalities and other political subdivisions of the State for a period not exceeding 25 years for purposes of protecting, enhancing or developing the natural, scenic or wilderness qualities or recreational, scientific or educational uses of the land. Each such lease must contain a provision that authorizes the bureau to terminate the lease at any time when the bureau in its sole discretion determines that termination is in the best interests of the State. No adjustment or compensation may be due any lessee under this subsection on account of such a termination.

The director may lease to incorporated towns the right to manage timber on all or part of the nonreserved public land within the boundaries of the towns in accordance with multiple use management plans, subject to the following conditions.

A. A management plan submitted to the director by a town must be approved or disapproved by the director within 60 days of submission or the plan is deemed approved. The director shall conduct the same interagency reviews and apply the same standards in evaluating such management plans that are being applied in developing the bureau's own management plans as of the date of submission. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. The leases must be for a period not exceeding 15 years and may be renewed if the director determines that the management plans have been implemented and substantially complied with in a professionally acceptable manner. [1997, c. 678, §13 (NEW).]

C. The director may terminate the lease at any time, without adjustment or compensation due any lessee, if the termination is in the best interests of the State. The director shall give 30 days' written notice before termination. The director shall hold a public hearing if requested by the lessee within 30 days of that notice. The director shall issue written notice of a final decision within 30 days of the hearing. The decision of the director may be appealed to the Superior Court. [1997, c. 678, §13 (NEW).]

D. Public access to land leased under this subsection may not be unreasonably denied. [1997, c. 678, §13 (NEW).]

E. No lease may convey any interest in land affected other than those permitted by this section. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

9. Lease of nonreserved public land to private nonprofit organizations. With the consent of the Governor and the commissioner, the bureau may lease the right to use parcels of nonreserved public land to private, nonprofit organizations for a period not exceeding 25 years for purposes of protecting, enhancing or developing the natural, scenic or wilderness qualities or recreational, scientific or educational uses of the land. Each such lease must contain a provision that authorizes the bureau to terminate the lease at any time when the bureau in its sole discretion determines that termination is in the best interests of the State. No adjustment or compensation may be due any lessee under this subsection on account of that termination.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 240, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1839. Annual report dealing with nonreserved public land

1. Annual report. The bureau shall submit a written report on or before March 1st of each year to the joint standing committee of the Legislature having jurisdiction over nonreserved public lands. The report must include the following information:

A. A complete account of the income and expenditures pertaining to nonreserved public lands during the preceding fiscal year; [2013, c. 256, §5 (AMD).]

B. A summary of the bureau's management activities during the preceding fiscal year regarding timber, recreation, wildlife and other subjects as appropriate; [2013, c. 256, §6 (AMD); 2013, c. 405, Pt. A, §24 (REV).]

C. A list of any gates or other constructed barriers to public access by motor vehicle to any nonreserved public lands, and their locations, when they block the sole or primary motor vehicle access, whether those barriers are located on public or on private land and whether they are owned by the State or by private parties; [1997, c. 678, §13 (NEW).]

D. A summary of any campsite or recreation facility fees charged under section 1832, subsection 5; [1999, c. 592, §4 (AMD).]

E. A description of the proposed budget, including allocations for the bureau's dedicated funds and any revenues of the bureau from permits, leases, fees and sales, for the following fiscal year beginning on July 1st; and [1999, c. 592, §4 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

F. The status of ecological reserves including the acreage of nonreserved public land designated as ecological reserves, results of monitoring, scientific research and other activities related to ecological reserves. [1999, c. 592, §5 (NEW).]

The joint standing committee of the Legislature having jurisdiction over nonreserved public lands shall review the report and submit a written recommendation regarding the bureau's proposed budget to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs on or before March 15th of each year.

[ 2013, c. 256, §§5, 6 (AMD); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 592, §§4,5 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 256, §§5, 6 (AMD). 2013, c. 405, Pt. A, §24 (REV).



12 §1840. Revenue sharing on nonreserved public land

Twenty-five percent of the net revenue from any nonreserved public land, excluding proceeds from the sale of land, located in municipalities and managed by the bureau must be returned by the Treasurer of State to the municipality where the land generating the income is located to be used for municipal purposes. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1841. Timber trespass on nonreserved public lands

1. Director to prosecute trespass cases. The director shall prosecute cases of trespass on nonreserved public lands under the care, custody, control or management of the bureau.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Liability of trespassers. If any person unlawfully enters or trespasses upon nonreserved public land while that land is under the care, custody, control or management of the bureau by cutting, destroying, taking or carrying away any trees, timber, wood, grass or other materials under or upon those lands without the express written consent of the bureau, that person and all persons participating in those actions are trespassers, jointly and severally liable in damages for such trespass, and they may be sued for trespass in any county. The measure of damages is the highest price those materials would bring at the usual place of sale of the materials. If the trespass is willful, the court shall assess treble damages and the costs of maintaining the action. For the purposes of this section, a trespass is willful if the land upon which the materials were cut, destroyed or taken, or from which the materials were carried away, was posted with conspicuous notices of state ownership at or near the point where roads entered into the state-owned land; if the land is otherwise posted or identified in a manner reasonably likely to come to the attention of intruders; or if the intruder had actual knowledge of the fact of state ownership.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Title to materials illegally taken to remain in State. Title to all materials taken in violation of this section must remain in the State, and the State may seize and sell all such materials. At such a sale, no person who was connected in any way with committing such a trespass or who aided those who committed it may become a purchaser directly or indirectly.

[ 1997, c. 678, §13 (NEW) .]

4. Penalty.

[ 2001, c. 604, §9 (RP) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §9 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).






Subchapter 4: PUBLIC RESERVED LANDS

12 §1845. Definitions relating to public reserved lands

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 678, §13 (NEW).]

1. Multiple use. "Multiple use" means:

A. The management of all of the various renewable surface resources of the public reserved lands including outdoor recreation, timber, watershed, fish and wildlife and other public purposes; [1997, c. 678, §13 (NEW).]

B. Making the most judicious use of the land for some or all of these resources over areas large and diverse enough to provide sufficient latitude for periodic adjustments in use to conform to changing needs and conditions; [1997, c. 678, §13 (NEW).]

C. That some land will not be used for all of the resources; and [1997, c. 678, §13 (NEW).]

D. The harmonious and coordinated management of the various resources without impairing the productivity of the land and with consideration being given to the relative values of the various resources and not necessarily to the combination of uses that will give the greatest dollar return or the greatest unit output. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

2. Sustained yield. "Sustained yield" means the achievement and maintenance in perpetuity of a high-level regular periodic output of the various renewable resources of the public reserved lands without impairing the productivity of the land.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1846. Access to public reserved lands

1. Legislative policy. The Legislature declares that it is the policy of the State to keep the public reserved lands as a public trust and that full and free public access to the public reserved lands to the extent permitted by law, together with the right to reasonable use of those lands, is the privilege of every citizen of the State. The Legislature further declares that it recognizes that such free and reasonable public access may be restricted to ensure the optimum value of such lands as a public trust but that such restrictions, if and when imposed, must be in strict accordance with the requirements set out in this section.

[ 1997, c. 678, §13 (NEW) .]

2. Establishment of restrictions on public access.

[ 2001, c. 604, §10 (RP) .]

3. Unlawful entry onto public reserved lands.

[ 2001, c. 604, §10 (RP) .]

4. Development of public facilities. The bureau may construct and maintain overnight campsites and other camping and recreation facilities.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. User fees. The bureau may charge reasonable fees to defray the cost of constructing and maintaining overnight campsites and other camping and recreation facilities.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §10 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1847. Management of public reserved lands

1. Purpose. The Legislature declares that it is in the public interest and for the general benefit of the people of this State that title, possession and the responsibility for the management of the public reserved lands be vested and established in the bureau acting on behalf of the people of the State, that the public reserved lands be managed under the principles of multiple use to produce a sustained yield of products and services by the use of prudent business practices and the principles of sound planning and that the public reserved lands be managed to demonstrate exemplary land management practices, including silvicultural, wildlife and recreation management practices, as a demonstration of state policies governing management of forested and related types of lands.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Management plans. The director shall prepare, revise from time to time and maintain a comprehensive management plan for the management of the public reserved lands in accordance with the guidelines in this subchapter. The plan must provide for a flexible and practical approach to the coordinated management of the public reserved lands. In preparing, revising and maintaining such a management plan the director, to the extent practicable, shall compile and maintain an adequate inventory of the public reserved lands, including not only the timber on those lands but also the other multiple use values for which the public reserved lands are managed. In addition, the director shall consider all criteria listed in section 1858 for the location of public reserved lands in developing the management plan. The director is entitled to the full cooperation of the Division of Geology, Natural Areas and Coastal Resources, the Department of Inland Fisheries and Wildlife and the Maine Land Use Planning Commission in compiling and maintaining the inventory of the public reserved lands. The director shall consult with those agencies as well as other appropriate state agencies in the preparation and maintenance of the comprehensive management plan for the public reserved lands. The plan must provide for the demonstration of appropriate management practices that will enhance the timber, wildlife, recreation, economic and other values of the lands. All management of the public reserved lands, to the extent practicable, must be in accordance with this management plan when prepared.

Within the context of the comprehensive management plan, the commissioner, after adequate opportunity for public review and comment, shall adopt a specific action plan for each unit of the public reserved lands system. Each action plan must include consideration of the related systems of silviculture and regeneration of forest resources and must provide for outdoor recreation including remote, undeveloped areas, timber, watershed protection, wildlife and fish. The commissioner shall provide adequate opportunity for public review and comment on any substantial revision of an action plan. Management of the public reserved lands before the action plans are completed must be in accordance with all other provisions of this section.

[ 2013, c. 405, Pt. C, §9 (AMD) .]

3. Actions. The director may take actions on the public reserved lands consistent with the management plans for those lands and upon any terms and conditions and for any consideration the director considers reasonable.

[ 1997, c. 678, §13 (NEW) .]

4. Land open to hunting. The bureau and the Department of Inland Fisheries and Wildlife shall communicate and coordinate land management activities in a manner that ensures that the total number of acres of land open to hunting on public reserved lands and lands owned and managed by the Department of Inland Fisheries and Wildlife does not fall below the acreage open to hunting on January 1, 2008. These acres are subject to local ordinances and state laws and rules pertaining to hunting.

[ 2007, c. 564, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 556, §19 (AMD). 2007, c. 564, §1 (AMD). 2011, c. 655, Pt. JJ, §8 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2011, c. 682, §38 (REV). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 405, Pt. C, §9 (AMD).



12 §1848. Sale of natural resources from public reserved lands

1. Sale of resources. The bureau may sell severed timber and other products, including, but not limited to, wood and timber necessary for use in the operation of a mine, severed grass and other wild foods, maple sap and syrup, crops and sand and gravel for use in the construction of public roads or for any other purpose the director considers consistent with the purposes of this subchapter.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Grant of permits. The bureau may grant permits and enter into contracts to cut timber, harvest grass and wild foods, tap maple trees for sap and cultivate and harvest crops provided that such permits and contract rights create revocable licenses to the permittee or party to the contract and do not create any real property interest in the public reserved lands. Permits and contracts for the harvesting of timber from the reserved public lands must include a provision requiring that persons engaged in timber harvesting on the public reserved lands be compensated at rates not less than the most recently issued prevailing wage and piece rates and equipment allowances for the pulpwood and logging industry as determined by the Department of Labor, Bureau of Labor Standards.

If the Department of Labor does not determine a prevailing wage or piece rate for a timber harvesting occupation or an equipment allowance for a type of harvesting equipment, the director may establish those rates by referring to prevailing rates and allowances in the industry for that occupation or type of equipment. Any rates or allowances established by the director under this subsection apply only to permits and contracts on public reserved lands governed by this section.

[ 2003, c. 549, §2 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Bond; stumpage or other rights of value. Persons, corporations or other legal entities obtaining permits or contracts to sever or extract materials upon the public reserved lands under this section must give bond to the director with satisfactory sureties for the payment of stumpage or other rights of value and the performance of all conditions of the permit or contract. All timber cut or other material taken under permits or contracts is the property of the State until the stumpage or other rights are paid in full.

[ 1997, c. 678, §13 (NEW) .]

4. Scaling of timber. The director may appoint, swear and reimburse surveyors or scalers. Upon the instructions of the director, scalers shall scale any timber cut under permits granted by the bureau, supervise the cutting of that timber, inform the director of the quantity of products cut, whether hauled or not, and see that the timber is cut and removed in accordance with sound forest management practices.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2003, c. 549, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1849. Revenue from public reserved lands

1. Revenue sources. Except as provided in paragraph A, the bureau must receive all money, securities and other things of value accruing to the State: from the sale of timber and grass and other rights and things of value from the public reserved lands under the care, custody, control or management of the bureau; in payment for timber, grass and other things of value cut or taken by trespassers; from forfeiture of a bond or a deposit when a contractor does not fulfill the terms of the contract or comply with state regulations; or as a result of a compromise or settlement of any claim.

A. The first $20,000 in the aggregate of any money accruing from the alienation of rights to mine upon public reserved land, or other income arising out of mining operations, that is actually received during any fiscal year, and every portion thereof accruing from these mining operations, must be paid to the Division of Geology, Natural Areas and Coastal Resources. [2013, c. 405, Pt. C, §10 (AMD).]

[ 2013, c. 405, Pt. A, §24 (REV); 2013, c. 405, Pt. C, §10 (AMD) .]

2. Fund established. All income received by the director from the public reserved lands, except income provided for in section 1855, must be deposited with the Treasurer of State to be credited to the Public Reserved Lands Management Fund, which is established as a nonlapsing fund. Any interest earned on this money must also be credited to the fund.

[ 1997, c. 678, §13 (NEW) .]

3. Expenditures from fund.

[ 2013, c. 368, Pt. LLLL, §2 (RP) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 556, §20 (AMD). 2011, c. 655, Pt. KK, §11 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 368, Pt. LLLL, §2 (AMD). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 405, Pt. C, §10 (AMD).



12 §1850. Acquisition of public reserved land

1. Authority to acquire lands. With the consent of the Governor and the commissioner, the bureau may acquire lands or interests in lands on behalf of the State to be managed as public reserved lands. When acquiring land or interest in land, the bureau shall examine options for obtaining public vehicular access rights to the land. If an acquisition is made that does not include guaranteed public vehicular access, the bureau shall describe the acquisition in its annual report submitted pursuant to section 1853 and the justification for that acquisition. The bureau shall deliver to the State Archives within a reasonable period of time after their creation or acquisition the originals of all deeds, planbooks and surveyors' field and chainage notes, and any other materials the preservation of which it considers necessary, relating to the ownership, location and management of public reserved lands described in this subchapter.

[ 2001, c. 466, §6 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Public Reserved Lands Acquisition Fund. To accomplish the purposes of this subchapter, there is established the Public Reserved Lands Acquisition Fund. All income or proceeds received by the bureau from the sale, exchange or relocation of any public reserved lands must be recorded on the books in a separate account and must be deposited with the Treasurer of State to be credited to the Public Reserved Lands Acquisition Fund. Any interest earned on this money must also be credited to the fund.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Expenditures of fund. All money credited to the fund must be used exclusively to purchase and assemble quantities of lands of sizes and locations that the director determines best fulfill the purposes of this subchapter. Lands acquired with this money are considered to be public reserved lands. The State shall hold and manage these lands subject to the same terms and conditions that apply to other public reserved lands. There is appropriated to pay for this property as much of the funds raised from income designated in subsection 2 and paid into the State Treasury as necessary to pay for the purchase of real property to be held and managed as public reserved lands. The director, with the prior approval of the Governor and the commissioner, shall authorize the State Controller to draw the director's warrant for such a purchase at any time. Any remaining balance must continue from year to year as a fund available only for the purposes of this section.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 466, §6 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1851. Sale of public reserved lands

1. Authority to sell land. With the consent of the commissioner, the director may execute deeds on behalf of the State for public reserved land under the director's management and control, conveying lands that have been authorized to be conveyed by the Legislature or sold by lawful authority, subject to the provisions of section 598-A.

[ 1997, c. 678, §13 (NEW) .]

2. Parcels greater than 1/4 acre in size. With the consent of the Governor and the commissioner, the director may make recommendations to the Legislature for the sale, exchange or relocation of public reserved lands greater than 1/4 acre in size, subject to the provisions of section 598-A.

[ 1997, c. 678, §13 (NEW) .]

3. Parcels less than 1/4 acre in size. The director, after review by the joint standing committee of the Legislature having jurisdiction over state and local government and subsequent approval by the Governor and the commissioner, and subject to the provisions of section 598-A, may sell any parcel of public reserved land not exceeding 1/4 acre in size, provided that:

A. The parcel is sold to the owner of private land that adjoins the parcel; [1997, c. 678, §13 (NEW).]

B. The director determines that the parcel, because of its size, shape and location, has no use or value under public ownership but only as an adjunct to the adjoining private property; and [1997, c. 678, §13 (NEW).]

C. The sale is for fair market value of the parcel as determined by the director, taking into account factors including the effect of ownership of the parcel upon the value of the adjoining private property. [1997, c. 678, §13 (NEW).]

Before making any sale, the director shall make a written finding with respect to the requirements of this subsection. The written finding must be available for public inspection at the director's office during regular working hours.

It is the policy of the State that the requirements of this subsection be strictly applied and that sale of any parcel of a public reserved lot be discouraged except in compliance with this subsection.

[ 1997, c. 678, §13 (NEW) .]

4. Notice of land sales, exchanges or relocations. Before requesting approval from the Legislature, the director shall give notice of the proposed sale, exchange or relocation and may hold a public hearing. A public hearing must be held by the director if requested by any party.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1852. Transfer or lease of public reserved lands

1. Transfer of management responsibility to other state agencies. Whenever a particular portion of the public reserved lands is to be used, under the management plan under section 1847, subsection 2, for a dominant use that is within the particular expertise of another agency of the State, the commissioner, with the consent of the Governor and the state agency involved, may transfer to that other state agency the responsibility for the management of that particular portion of the public reserved lands.

[ 1997, c. 678, §13 (NEW) .]

2. Public roads. The bureau may grant the right to construct and maintain public roads.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Lease of public reserved land to other state agencies. With the consent of the Governor and the commissioner, the bureau may lease the right to use parcels of public reserved land to other agencies of the State for a period not exceeding 25 years for purposes of protecting, enhancing or developing the natural, scenic or wilderness qualities or recreational, scientific or educational uses. Each such lease must contain a provision that authorizes the bureau to terminate the lease at any time when the bureau in its sole discretion determines that termination is in the best interests of the State. No adjustment or compensation may be due any lessee under this subsection on account of such a termination.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Lease of public reserved land for utilities and rights-of-way. The bureau may lease the right, for a term not exceeding 25 years, to:

A. Set and maintain or use poles, electric power transmission and telecommunication transmission facilities, roads, bridges and landing strips; [1997, c. 678, §13 (NEW).]

B. Lay and maintain or use pipelines and railroad tracks; and [1997, c. 678, §13 (NEW).]

C. Establish and maintain or use other rights-of-way. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. Lease of public reserved land for private uses. The director may lease campsites, garages, depots, warehouses and other structures located on public reserved land, or sites for the same, for a term not exceeding 5 years and also:

A. May grant options to renew such leases for a further term not to exceed 15 years in the case of a commercial use that in the judgment of the director requires the option to secure adequate financing for the maintenance or improvement of facilities located on public reserved land; [1997, c. 678, §13 (NEW).]

B. In the case of leases acquired by the State on lands exchanged for public reserved lands, shall authorize, upon reasonable terms and conditions, the transfer of leasehold interests from one lessee of a residential campsite to another; and [1997, c. 678, §13 (NEW).]

C. With respect to persons with residential leasehold interests in public reserved lands on October 1, 1975 or on lands exchanged for public reserved lands or on lands acquired with Land for Maine's Future Board funds with respect to residential and camp owner leases in existence on or before November 30, 2005, shall enter into new leasehold agreements with those persons and thereafter renew those leases from time to time on reasonable terms and conditions as long as the lessee complies with the terms and conditions of the leases and with all applicable laws and rules of the State. [2005, c. 462, Pt. C, §1 (AMD); 2005, c. 462, Pt. C, §2 (AFF).]

The annual fee for camp leases under this subsection may not exceed 10% of the fair market value of the land, as determined once during each 5-year lease term by the State Tax Assessor. Notwithstanding this subsection, there must be a minimum annual camp lease fee of $150.

[ 1997, c. 678, §13 (NEW); 2005, c. 462, Pt. C, §1 (AMD); 2005, c. 462, Pt. C, §2 (AFF) .]

6. Lease of public reserved lands for industrial and commercial purposes. With the consent of the Governor and the commissioner, the bureau may lease mill privileges and other rights in land for industrial and commercial purposes; dam sites; dump sites; the rights to pen, construct, put in, maintain and use ditches, tunnels, conduits, flumes and other works for the drainage and passage of water; flowage rights; and other rights of value in the public reserved lands for a term not exceeding 10 years.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

7. Lease of public reserved lands to Federal Government. With the consent of the Governor and the commissioner and with the approval of the Legislature, the bureau may lease to the Federal Government the right to use public reserved lands.

[ 1999, c. 240, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

8. Lease of public reserved lands to municipalities. With the consent of the Governor and the commissioner, the bureau may lease the right to use parcels of public reserved land to municipalities and other political subdivisions of the State for a period not exceeding 25 years for purposes of protecting, enhancing or developing the natural, scenic or wilderness qualities or recreational, scientific or educational uses of the land. Each such lease must contain a provision that authorizes the bureau to terminate the lease at any time the bureau in its sole discretion determines that termination is in the best interests of the State. No adjustment or compensation may be due any lessee under this subsection on account of such a termination.

The director may lease to incorporated towns the right to manage timber on all or part of the public reserved lands within the boundaries of the towns in accordance with multiple use management plans, subject to the following conditions:

A. Public reserved lands acquired through land exchanges may not be leased under this subsection; [1997, c. 678, §13 (NEW).]

B. A management plan submitted to the director by a town must be approved or disapproved by the director within 60 days of submission or the plan is deemed approved. The director shall conduct the same interagency reviews and apply the same standards in evaluating such management plans that are being applied to the bureau's own management plans as of the date of submission; [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

C. The leases must be for a period not exceeding 15 years and may be renewed if the director determines that the town's management plans have been implemented and substantially complied with in a professionally acceptable manner; [1997, c. 678, §13 (NEW).]

D. The director may terminate the lease at any time, without adjustment or compensation due any lessee, if the termination is in the best interests of the State. The director shall give 30 days' written notice before termination. The director shall hold a public hearing if requested by the lessee within 30 days of that notice. The director shall issue written notice of a final decision within 30 days of the hearing. This decision may be appealed to the Superior Court; [1997, c. 678, §13 (NEW).]

E. Public access to lands leased under this subsection may not be unreasonably denied; and [1997, c. 678, §13 (NEW).]

F. No lease may convey any interest in lands affected other than those permitted by this section. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

9. Lease of public reserved land to private nonprofit organizations. With the consent of the Governor and the commissioner, the bureau may lease the right to use parcels of public reserved land to private, nonprofit organizations for a period not exceeding 25 years for purposes of protecting, enhancing or developing the natural, scenic or wilderness qualities or recreational, scientific or educational uses of the lands. Each such lease must contain a provision that authorizes the bureau to terminate the lease at any time when the bureau in its sole discretion determines that termination is in the best interests of the State. No adjustment or compensation may be due to any lessee under this subsection on account of that termination.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 240, §3 (AMD). 2005, c. 462, §C1 (AMD). 2005, c. 462, §C2 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1853. Annual report dealing with public reserved lands

1. Annual report. The bureau shall submit a written report on or before March 1st of each year to the joint standing committee of the Legislature having jurisdiction over public reserved lands. The report must include the following information:

A. A complete account of the income and expenditures pertaining to public reserved lands during the preceding fiscal year; [2013, c. 256, §7 (AMD).]

B. A summary of the bureau's management activities during the preceding fiscal year regarding timber, recreation, wildlife and other subjects as appropriate; [2013, c. 256, §8 (AMD); 2013, c. 405, Pt. A, §24 (REV).]

C. A list of any gates or other constructed barriers to public access by motor vehicle to any public reserved lands and their locations, when they block the sole or primary motor vehicle access, whether those barriers are located on public or private land and whether or not they are owned by the State or by private parties; [1997, c. 678, §13 (NEW).]

D. A summary of any campsite or recreation facility fees charged under section 1846, subsection 5; [1999, c. 592, §6 (AMD).]

E. A description of the proposed budget, including allocations for the bureau's dedicated funds and any revenues of the bureau from permits, leases, fees and sales for the following fiscal year beginning on July 1st; [2007, c. 564, §2 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

F. The status of ecological reserves including the acreage of reserved public land designated as ecological reserves, results of monitoring, scientific research and other activities related to the bureau's ecological reserves ; and [2007, c. 564, §2 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

G. A description of any changes in allowed uses of the public reserved lands, including the acreage affected and the reason for the change. [2007, c. 564, §2 (NEW).]

The joint standing committee of the Legislature having jurisdiction over proposed public reserved lands shall review the report and submit a written recommendation regarding the bureau's proposed budget to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs on or before March 15th of each year. The bureau shall submit the information required under paragraph G to the joint standing committee of the Legislature having jurisdiction over wildlife management matters on or before March 1st of each year.

[ 2013, c. 256, §§7, 8 (AMD); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 592, §§6,7 (AMD). 2007, c. 564, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 256, §§7, 8 (AMD). 2013, c. 405, Pt. A, §24 (REV).



12 §1854. Revenue sharing on public reserved lands

1. Plantations organized as of March 1, 1974. Seventy-five percent of any income from residential leasehold camps, excluding any income or proceeds from the sale, exchange or relocation of any of these camps, and 25% of any income arising from the sale of timber, grass, gravel or other natural resources from public reserved lands located in townships or tracts organized into plantations as of March 1, 1974 must be held by the Treasurer of State in the Organized Townships Fund. The Treasurer of State shall pay annually the income from that portion of the fund belonging to each such plantation to the treasurer of that plantation to be applied toward the support of schools according to the number of students in each school. The Treasurer of State shall compute this income on January 1st of each year. The Commissioner of Education shall file in the office of the State Controller a list of the plantations with the amount due for income for the preceding year according to a record of those amounts to be furnished to the Commissioner of Education by the Treasurer of State. The Commissioner of Education must be satisfied that the plantations are organized, that schools have been established in the plantations according to law, that assessors are sworn and qualified and that the treasurers of the plantations have given bonds as required by law. The State Controller shall insert the name and amount due the plantations in one of the first warrants drawn in that year.

The amount due Lakeville Plantation, Penobscot County, annually under this section must be expended in accordance with this section. Any excess must be used under the supervision and direction of the superintending school committee of Lakeville Plantation to establish scholarship aid for students of Lakeville Plantation to receive postsecondary education.

[ 1997, c. 678, §13 (NEW) .]

2. Plantations incorporated into towns. With respect to those public reserved lands that were located in townships or tracts organized into plantations as of March 1, 1974, when any such plantation becomes incorporated into a town subsequent to that date, 75% of any income from residential leasehold camps, excluding any income or proceeds from the sale, exchange or relocation of any of these camps, and 25% of any other income from that public reserved land must be returned by the bureau to the municipality where that public reserved land is located to be used for municipal purposes.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Towns with timber management leases. With respect to stumpage income from timber located on public reserved lands and leased to municipalities and other political subdivisions of the State pursuant to section 1852, subsection 8, 50% of that income must be returned by the Treasurer of State to the lessee for its own purposes. The director may approve the handling by the lessees of income up to $500 from sales or permits. The lessees shall submit a semiannual accounting of that income and payment for the State's share.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1855. Organized Townships Fund

1. Fund; continued existence. The Organized Townships Fund, which includes the existing principal of the fund arising from the public reserved lots before October 3, 1973 and any accrued but unexpended income of the fund since that date, must continue. The income of the fund must be credited to the fund annually as earned.

[ 1997, c. 678, §13 (NEW) .]

2. Administration; income; incorporation into town. The Treasurer of State shall hold and administer the Organized Townships Fund. The income of the fund must be added to the principal of the fund until the inhabitants of a township or tract are incorporated into a municipality, unless previously expended according to law. When any such tract or township is incorporated as a town, the Treasurer of State shall pay the funds belonging to that town to the treasurer of the town. The funds must be added to the funds of that corporation and held and managed as other school funds of that town are required to be held and managed.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1856. Unorganized Territory School Fund

1. Fund; unexpended income. The Unorganized Territory School Fund, which includes the existing principal of that fund arising from the public reserved lots before October 3, 1973 and any accrued but unexpended income from the fund since that date, must continue.

[ 1997, c. 678, §13 (NEW) .]

2. Administration; annual income. The Treasurer of State shall hold and administer the Unorganized Territory School Fund. The income of the fund must be credited on December 31st annually to the Unorganized Territory Education and Services Fund established by Title 36, chapter 115 and used to reduce the amount determined to be the municipal cost components for the next fiscal year.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1857. Timber trespass on public reserved lands

1. Director to prosecute trespass cases. The director shall prosecute cases of trespass on public reserved lands under the care, custody, control or management of the bureau.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Liability of trespassers. If any person unlawfully enters or trespasses upon public reserved land while that land is under the care, custody, control or management of the bureau by cutting, destroying, taking or carrying away any trees, timber, wood, grass or other materials under or upon those lands without the express written consent of the bureau, that person and all persons participating in those actions are trespassers, jointly and severally liable in damages for such trespasses, and they may be sued for trespass in any county. The measure of damages is the highest price those materials would bring at the usual place of sale of the materials. If the trespass is willful, the court shall assess treble damages and the costs of maintaining the action. For the purposes of this section, a trespass is willful if the land upon which the materials were cut, destroyed or taken, or from which the materials were carried away, was posted with conspicuous notices of state ownership at or near the point where roads entered into the state-owned land; if the land is otherwise posted or identified in a manner reasonably likely to come to the attention of intruders; or if the intruder had actual knowledge of the fact of state ownership.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Title to materials illegally taken to remain in State. Title to all materials taken in violation of this section must remain in the State, and the State may seize and sell all such materials. At such a sale, no person who was in any way connected with committing such a trespass or who aided those who committed it may become a purchaser directly or indirectly.

[ 1997, c. 678, §13 (NEW) .]

4. Penalty.

[ 2001, c. 604, §11 (RP) .]

5. Trespass; duty of assessors. The assessors in the organized plantations shall help police the public reserved lands within the boundaries of their respective plantations without any expense to the bureau. They shall immediately report any cutting or removal of timber or other materials of value to the director in writing. The assessors in plantations organized before March 1, 1974 may review and comment before final actions taken by the director under section 1847, subsection 3 on the public reserved lands located within their respective plantations.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §11 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1858. Location of public reserved lands

1. Public reserved lands. In every township or plantation existing on October 3, 1973 or organized after that date there must be reserved, as the Legislature directs, 1,000 acres of land, and in the same proportion in all tracts less than a township, for the exclusive benefit of the State. This land must be of average quality, situation and value as to timber and minerals as compared to other land in the township or plantation. Title to these reserved public lots is in the State. All future earnings attributable to those public lots belong to the State to be used for the management and preservation of the public lots as state assets.

[ 1997, c. 678, §13 (NEW) .]

2. Location by agreement. In townships or tracts sold and not incorporated, the public reserved lots may be selected and located by the commissioner and the proprietors by a written agreement describing the reserved lands by metes and bounds, signed by the parties and recorded in the commissioner's office. The plan or outline of the lands selected must be:

A. Entered on the plan of the township or tract in the commissioner's office; and [1997, c. 678, §13 (NEW).]

B. Recorded in the registry of deeds in the county in which the township or tract is located. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

3. Location without agreement. When the commissioner and the proprietors of a tract or township described in subsection 1 can not agree on the location of the public reserved lands, the commissioner may petition the Superior Court in the county where the land lies to appoint a committee of 3 disinterested persons. The court shall issue a warrant under the seal of the court to those persons requiring them to locate the public reserved lot or lots in the township or tract as soon as possible. The public reserved lot or lots must be of average quality compared to other lands in the tract or township.

A. Before taking any action, the members of the committee formed under this subsection must be sworn before a dedimus justice. A certificate of the swearing must be endorsed on the court's warrant. [1997, c. 678, §13 (NEW).]

B. At least 30 days before their first meeting, the members of the committee shall announce their appointment and the time and place of their meeting to perform their duties by:

(1) Publishing a notice in a newspaper of general circulation in the State, to be designated by the court; and

(2) If ordered by the court to do so, posting written notification in 2 or more public places in the same plantation or town. [1997, c. 678, §13 (NEW).]

C. The members of the committee shall make a signed return of the court's warrant and their activity under it to the Superior Court when they have completed their service. Upon acceptance by the court and after being recorded in the registry of deeds in the county or registry district where the land is located, within 6 months, the public reserved lot or lots must be legally assigned and located. [1997, c. 678, §13 (NEW).]

D. In a proceeding for the location of public reserved lots under this subsection, an appeal may be taken to the Law Court as in other actions. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

4. Subdivided lands. When portions or lots are reserved for public uses in a tract of land to be divided, they must first be set out, of an average quality and situation, and a return made of that reserved land to the commissioner's office, with a description of its quality and location. The commissioner's return of partition, accepted and recorded as provided, is a valid location of the reserved lands.

[ 1997, c. 678, §13 (NEW) .]

5. Incorporation into town; location. When, in the grant of any townships or parts of townships, certain portions are reserved for public uses and those portions have not been located in severalty before the townships or parts are incorporated into a town, the Superior Court in the county where the land lies, on application of the assessors of the town, may appoint a committee of 3 disinterested persons of the county. The court shall issue a warrant under seal of the court to those persons requiring them to locate the reserved portion according to the terms of the grant as soon as possible. If the use or purpose of the reservation is prescribed in the grant, they shall set off and locate the lots accordingly.

A. Before taking action under the warrant, the members of a committee formed under this section must be sworn to the faithful discharge of the duty assigned them. A certificate of the swearing must be endorsed on the court's warrant. [1997, c. 678, §13 (NEW).]

B. At least 30 days before locating the reserved portions, the members of the committee shall announce their appointment and the time and place of their meeting to perform their duties by publishing a notice in a newspaper of general circulation in the State, to be designated by the court, and by posting written notices in 2 or more public places in the same town. [1997, c. 678, §13 (NEW).]

C. The members of the committee shall make a return of the court's warrant and their activity under it to the Superior Court when they have completed their duties. Upon acceptance by the court and after being recorded in the registry of deeds in the county or registry district where the land is located, within 6 months, the reserved portions must be legally assigned and located. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

6. Criteria for location. Whenever land reserved for public use is located under this subchapter and the commissioner makes the return of partition under subsection 4, the determination as to what lands are of average quality, situation and value as compared with the other lands in the township must include, but may not be limited to, appropriate consideration of the following criteria:

A. Contiguity to other public lands; [1997, c. 678, §13 (NEW).]

B. Public recreation needs; [1997, c. 678, §13 (NEW).]

C. Accessibility to roads, highways and other transportation; [1997, c. 678, §13 (NEW).]

D. Proximity to centers of population; [1997, c. 678, §13 (NEW).]

E. Needs of state agencies; [1997, c. 678, §13 (NEW).]

F. Scenic quality; [1997, c. 678, §13 (NEW).]

G. Value as to minerals; [1997, c. 678, §13 (NEW).]

H. Value as to timber; [1997, c. 678, §13 (NEW).]

I. The preservation of significant natural, recreation and historic resources, including wildlife habitat and other areas critical to the ecology of the State; and [1997, c. 678, §13 (NEW).]

J. The provisions of any applicable comprehensive or long-range management plans for the use of those public reserved lands. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

7. Application. Nothing in this section may be construed to require the location of unlocated public reserved lands. The commissioner shall determine the desirability of locating unlocated public reserved lands in the preparation and maintenance of the management plans for the public reserved lands. In those townships in which public reserved lands remain unlocated, the commissioner shall take appropriate steps to ensure that the State receives its proportionate share of common income and that the lands are not subjected to waste by the other cotenants.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW).






Subchapter 5: SUBMERGED AND INTERTIDAL LANDS

12 §1861. Submerged Lands Fund

1. Fund established. All revenues from the activities of the bureau under section 1862 must be deposited with the Treasurer of State to be credited to the Submerged Lands Fund, which is established as a nonlapsing, dedicated fund and referred to in this section as the "fund." Any interest earned on this money must be credited to the fund. The fund is administered by the bureau.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Permissible uses. Money credited to the fund may be used to manage submerged lands pursuant to section 1862, provide grants to municipalities pursuant to section 1863 and remove abandoned watercraft pursuant to this subchapter.

[ 1997, c. 678, §13 (NEW) .]

3. Expenditure of funds. Money in the fund must be expended on the operating expenses of the bureau's submerged lands leasing program pursuant to section 1862. Any funds available in excess of the amount needed for the bureau's submerged lands operating expenses must be expended in accordance with section 1863 and this subchapter.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1862. Submerged and intertidal lands owned by State

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commercial fishing activity" means any activity involving the landing or processing of shellfish, finfish or other natural products of the sea or other activities directly related to landing or processing shellfish, finfish or natural sea products. "Commercial fishing activity" includes loading or selling those products and fueling. [1997, c. 678, §13 (NEW).]

B. "Dockominium" means slip space that is sold or leased by a lessee of submerged lands to a boat or vessel owner for more than one year. [1997, c. 678, §13 (NEW).]

C. "Fair market rental value," for all uses of submerged lands except slip space rented or otherwise made available for private use for a fee, means the municipally assessed value per square foot for the adjacent upland multiplied by a reduction factor plus a base rate based on the use of the leased submerged land as specified in this section. This value is then multiplied by the square foot area of the proposed lease area to determine the annual rental rate. For slip space rented or otherwise made available for private use for a fee, the fair market rental value is the gross income from that space multiplied by a reduction factor as specified in this section based on the use of the leased submerged land. [2009, c. 316, §1 (AMD); 2009, c. 316, §7 (AFF).]

D. "Gross income" means the total annual income received by a lessee from seasonal or transient rental to the general public of slip space over submerged land. For dockominiums, slips that are part of a residential condominium, boat clubs and other facilities with slip space that is not rented or leased to the general public, the director shall determine gross income by calculating a regional average slip space rental fee and applying that to the portion of total linear length of slip space made available to private users for any portion of that year. [1997, c. 678, §13 (NEW).]

D-1. [2009, c. 316, §7 (AFF); 2009, c. 316, §2 (RP).]

E. "Occupying," in terms of a structure or alteration, means covering the total area of the structure or alteration itself to the extent that the area within its boundaries is directly on or over the state-owned lands. [1997, c. 678, §13 (NEW).]

E-1. "Offshore project" means a project that extends beyond localized development adjacent to a single facility or property. "Offshore project" includes, but is not limited to, tanker ports, ship berthing platforms requiring secondary transport to shore, an interstate or international pipeline or cable and similar projects. "Offshore project" does not include a shore-based pier, marina or boatyard or utility cable and pipelines serving neighboring communities or islands. “Offshore project” does not include a wind, tidal, wave or other renewable ocean energy project. [2009, c. 615, Pt. B, §1 (AMD).]

F. "Permanent" means occupying submerged and intertidal lands owned by the State during 7 or more months during any one calendar year. [1997, c. 678, §13 (NEW).]

F-1. "Renewable ocean energy project" means one or more of the following located in coastal wetlands, as defined by Title 38, section 480-B, subsection 2:

(1) An offshore wind power project, as defined by Title 38, section 480-B, subsection 6-A or by Title 38, section 482, subsection 8, and with an aggregate generating capacity of 3 megawatts or more;

(2) A community-based offshore wind energy project, as defined by section 682, subsection 19;

(3) A hydropower project, as defined by Title 38, section 632, subsection 3, that uses tidal or wave action as a source of electrical or mechanical power; or

(4) Other development activity that produces electric or mechanical power solely through use of wind, waves, tides, currents, ocean temperature clines, marine biomass or other renewable sources in, on or over the State's coastal waters, as defined by section 6001, subsection 6, to the 3-mile limit of state ownership recognized under the federal Outer Continental Shelf Lands Act, 43 United States Code, Chapter 29, Subchapter III (2009), and that includes both "generating facilities," as defined by Title 35-A, section 3451, subsection 5 and "associated facilities," as defined by Title 35-A, section 3451, subsection 1. [2009, c. 615, Pt. B, §1 (NEW).]

G. "Slip space" means the area adjacent to a pier or float that is used for berthing a boat. [1997, c. 678, §13 (NEW).]

[ 2009, c. 615, Pt. B, §1 (AMD) .]

2. Submerged lands leasing program. The director may conduct a submerged lands leasing program under which, except as otherwise provided by subsection 13, the director may lease, for a term of years not exceeding 30 and with conditions the director considers reasonable, the right to dredge, fill or erect permanent causeways, bridges, marinas, wharves, docks, pilings, moorings or other permanent structures on submerged and intertidal land owned by the State. The director may refuse to lease submerged lands if the director determines that the lease will unreasonably interfere with customary or traditional public access ways to or public trust rights in, on or over the intertidal or submerged lands and the waters above those lands.

A. For fill, permanent causeways, bridges, marinas, wharves, docks, pilings, moorings or other permanent structures and for nonpermanent structures occupying a total of 500 square feet or more of submerged land or occupying a total of 2,000 square feet or more of submerged land if used exclusively for commercial fishing activities:

(1) Except as otherwise provided by subsection 13, the director shall charge the lessee a rent that practically approximates the fair market rental value of the submerged land. The reduction factors and base rate for use categories are as follows:

(a) A reduction factor of 0% with no base rate or rental fee for nonprofit organizations or publicly owned facilities that offer free public use or public use with nominal user fees. Public uses include, but are not limited to, municipal utilities and facilities that provide public access to the water, town wharves, walkways, fishing piers, boat launches, parks, nature reserves, swimming or skating areas and other projects designed to allow or enhance public recreation, fishing, fowling and navigation and for which user fees are used exclusively for the maintenance of the facility;

(b) A reduction factor of 0.1% plus a base rate of $0.025 per square foot for commercial fishing uses of renewable aquatic resources. Commercial uses of renewable aquatic resources include, but are not limited to, facilities that are directly involved in commercial fishing activities. Such facilities include, but are not limited to, fish piers, lobster impoundments, fish processing facilities and floats or piers for the storage of gear;

(c) A reduction factor of 2% for any slip space rented or otherwise made available for private use by commercial fishing boats for a fee;

(d) A reduction factor of 0.2% plus a base rate of $0.05 per square foot for water-dependent commerce, industry and private uses. Water-dependent commerce, industry and private uses other than commercial uses of renewable aquatic resources include, but are not limited to, all facilities that are functionally dependent upon a waterfront location, can not reasonably be located or operated on an upland site or are essential to the operation of the marine industry. Such facilities include, but are not limited to, privately owned piers and docks, cargo ports, private boat ramps, shipping and ferry terminals, tug and barge facilities, businesses that are engaged in watercraft construction, maintenance or repair, aquariums and the area within marinas occupied by service facilities, gas docks, breakwaters and other structures not used for slip space;

(e) A reduction factor of 4% for any slip space rented or otherwise made available for private use for recreational boats for a fee; and

(f) A reduction factor of 0.2% for upland uses and fill located on submerged lands prior to July 1, 2009 and 0.4% for new upland uses and fill after July 1, 2009 plus a base rate of $0.05 per square foot. Upland uses include, but are not limited to, all uses that can operate in a location other than on the waterfront or that are not essential to the operation of the marine industry. These facilities include, but are not limited to, residences, offices, restaurants and parking lots. Fill must include the placement of solid material other than pilings or other open support structures upon submerged lands.

If the director determines that the municipally assessed value of the adjacent upland is not an accurate indicator of the value of submerged land, the director may make adjustments in the municipally assessed value so that it more closely reflects the value of comparable waterfront properties in the vicinity or require the applicant to provide an appraisal of the submerged land. The appraisal must be approved by the director.

For offshore projects where municipally assessed value for the adjacent upland or submerged lands appraisals are unavailable or the director determines that such assessment or appraisals do not accurately indicate the value of the submerged land, the director may establish the submerged lands annual rental rate and other public compensation as appropriate by negotiation between the bureau and the applicant. In such cases the annual rent and other public compensation must take into account the proposed use of the submerged lands, the extent to which traditional and customary public uses may be diminished, the public benefit of the project, the economic value of the project and the avoided cost to the applicant. If the State's ability to determine the values listed in this paragraph or to carry out negotiations requires expertise beyond the program's capability, the applicant must pay for the costs of contracting for such expertise;

(2) After October 1, 1990, the director may revalue all existing rents to full fair market rental value. Rents for all uses except slip space may be adjusted annually as needed over a period not to exceed 5 years until the full fair market rental value is reached. After the full fair market rental value is reached, the director may revalue rents for all uses except slip space every 5 years based on changes in municipally assessed value and programmatic cost adjustments to the base rate. Adjustments to the base rate may not exceed 4% per year. Rents for slip space may fluctuate annually depending on the gross income of the facility;

(3) Except as otherwise provided by subsection 13, the director may also lease a buffer zone of not more than 30 feet in width around a permanent structure located on submerged or intertidal land, as long as the lease is necessary to preserve the integrity and safety of the structure and that the Commissioner of Marine Resources consents to that lease;

(4) Any existing or proposed lease may be subleased for the period of the original lease for the purpose of providing berthing space for any boat or vessel;

(5) No portion of an existing or proposed lease may be transferred from a person subleasing that portion to provide berthing space for any boat or vessel except for a transfer to heirs upon death of the sublessee holder or a transfer to the original leaseholder subject to terms agreed to by the lessor and sublessee at the time of the sublease. This subparagraph does not apply to any subleasing arrangements entered into before June 15, 1989; and

(6) The director may grant the proposed lease if the director finds that, in addition to any other findings that the director may require, the proposed lease:

(a) Will not unreasonably interfere with navigation;

(b) Will not unreasonably interfere with fishing or other existing marine uses of the area;

(c) Will not unreasonably diminish the availability of services and facilities necessary for commercial marine activities; and

(d) Will not unreasonably interfere with ingress and egress of riparian owners.

[2009, c. 615, Pt. B, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. For dredging, impounded areas and underwater cables and pipelines, the director shall develop terms and conditions the director considers reasonable. [1997, c. 678, §13 (NEW).]

C. The director shall charge an administrative fee of $100 for each lease in addition to any rent. A fee of $200 must be charged for a lease application that is received after work has begun for the proposed project. [2003, c. 254, §1 (AMD).]

D. Except as otherwise provided by subsection 13, the minimum rent to which any lease is subject is $150 per year. [2009, c. 615, Pt. B, §1 (AMD).]

E. [2007, c. 540, §1 (AMD); MRSA T. 12, §1862, sub-§2, ¶E (RP).]

F. Within 15 days of receipt of a copy of an application submitted to the Department of Environmental Protection for a general permit under Title 38, section 480-HH or Title 38, section 636-A, the director shall, if requested by the applicant, provide the applicant a lease option, to be effective on the date of receipt of the application, for use of state-owned submerged lands that are necessary to fulfill the project purposes as identified in the application. Within 30 days of receiving notice and a copy of a general permit granted pursuant to Title 38, section 480-HH or Title 38, section 636-A, the director shall waive the review procedures and standards under this section and issue a submerged lands lease for the permitted activity. The term of the lease must be consistent with that of the permit, including any extension of the permit, and the period of time needed to fully implement the project removal plan approved pursuant to Title 38, section 480-HH or Title 38, section 636-A, as applicable. The director may include lease conditions that the director determines reasonable, except that the conditions may not impose any requirement more stringent than those in a permit granted under Title 38, section 480-HH or Title 38, section 636-A, as applicable, and may not frustrate achievement of the purpose of the project. [2009, c. 270, Pt. B, §1 (NEW).]

In making findings pursuant to this subsection regarding a renewable ocean energy project, the director shall adopt all pertinent findings and conclusions in a permit issued for the project pursuant to chapter 206-A or pursuant to Title 38, chapter 3, subchapter 1, article 5-A or 6 or Title 38, chapter 5, subchapter 1, article 1, subarticle 1-B, as applicable, and may condition issuance of a lease for such a project on receipt of all pertinent approvals by the Department of Environmental Protection or the Maine Land Use Planning Commission, as applicable, and other conditions the director considers reasonable.

[ 2009, c. 615, Pt. B, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2011, c. 682, §38 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2-A. Lease renewal. A lessee who is in compliance with all terms of that person's lease may apply at any time to renew the lease. The director shall approve the lease renewal if the existing lease complies with or can be amended to comply with all applicable laws, rules and public trust principles in effect at the time of the renewal application. This subsection applies to all leases in effect on the effective date of this subsection and to all leases executed on or subsequent to the effective date of this subsection.

[ 1997, c. 678, §13 (NEW) .]

3. Easements. The director may grant, upon terms and conditions the director considers reasonable, assignable easements for a term not to exceed 30 years for the use of submerged and intertidal lands for the purposes permitted in subsection 2. The grantee shall pay an administrative fee of $100 for each easement at the time of processing and a registration fee of $50 due every 5 years. An administrative fee of $200 must be charged for an easement application that is received after work has begun for the proposed project. The director may refuse to grant an easement for the use of submerged and intertidal lands if the director determines that the easement will unreasonably interfere with customary or traditional public access ways to or public trust rights in, on or over the intertidal or submerged lands and the waters above those lands. The director may grant an easement for submerged and intertidal lands if a structure:

A. Is for the exclusive benefit of the abutting upland owner for charitable purposes as defined in the United States Internal Revenue Code, Section 501, (c) (3); [1997, c. 678, §13 (NEW).]

B. Occupies a total of not more than 500 square feet of submerged and intertidal land for any lawful purpose and is permanent; or [1997, c. 678, §13 (NEW).]

C. Occupies a total of not more than 2,000 square feet of submerged and intertidal land for the exclusive purpose of commercial fishing activities and is permanent. [1997, c. 678, §13 (NEW).]

[ 2003, c. 254, §2 (AMD) .]

4. Adjustment of terms. The director may adjust from time to time, consistent with the provisions of this section, conditions applicable to any leasehold or easement entered into under this section in any parcel of state-owned submerged or intertidal land. Rent may not be charged for leases entered into before July 1, 1984 if the actual use of the leased land is eligible for an easement under subsection 3.

[ 1997, c. 678, §13 (NEW) .]

5. Review of uses. In the case of easements, the director shall review from time to time the purposes for which the land conveyed has actually been used, and, in the event any such purpose is found to be inconsistent with the criteria set forth in subsection 3 for eligibility for an easement, the easement must terminate and the director may enter into a leasehold agreement with the holder of the easement in accordance with subsection 2.

[ 1997, c. 678, §13 (NEW) .]

6. Constructive easements. The owner of any structure actually upon submerged and intertidal lands on October 1, 1975 is deemed to have been granted a constructive easement for a term of 30 years on the submerged land directly underlying the structure. Beginning on January 1, 1991, the bureau shall undertake a registration program for all structures granted constructive easements. Constructive easements are subject to administrative and registration fees for easements pursuant to subsection 3. The director shall develop procedures, rules and registration forms necessary to accomplish the purposes of this subsection. The bureau shall complete the registration of constructive easements on or before December 31, 1996.

[ 1997, c. 678, §13 (NEW) .]

7. Consultation. The director shall consult with the commissioner, the Commissioner of Marine Resources, the Commissioner of Inland Fisheries and Wildlife and any other agencies or organizations the director considers appropriate in developing and implementing terms, conditions and consideration for conveyances under this section. When rental terms under subsection 13 for a renewable ocean energy project are at issue, the director also shall consult with the Public Utilities Commission. The director may determine to make proprietary conveyances under this section solely on the basis of the issuance of environmental or regulatory permits by other appropriate state agencies.

[ 2009, c. 615, Pt. B, §1 (AMD) .]

8. Rules.

[ 2001, c. 604, §12 (RP) .]

9. Public compensation. Except as otherwise provided by subsection 13, with respect to any lease, including, but not limited to, leases for offshore projects, when the director determines that the public should be compensated for the loss or diminution of traditional and customary public uses resulting from the activities proposed by the lessee, the director may negotiate with the lessee to provide public access improvements such as walkways, boat launching ramps, parking space or other facilities or negotiate a fee in lieu of such improvements as a condition of the lease. The determination of loss or diminution of traditional and customary public uses and appropriate public compensation must be made in consultation with local municipal officials.

[ 2009, c. 615, Pt. B, §1 (AMD) .]

10. Aquaculture exemption. A lease for the use of lands under this section is not required for the development and operation of any aquaculture facility if the owner or operator of the facility has obtained a lease from the Commissioner of Marine Resources under section 6072. Ancillary equipment and facilities permanently occupying submerged lands on the lease site and not explicitly included in the lease granted by the Commissioner of Marine Resources are not exempt from the requirements of this section.

[ 1997, c. 678, §13 (NEW) .]

11. Revenues. Except as otherwise provided by subsection 13, all revenues from the bureau's activities under this section accrue to the Submerged Lands Fund established in section 1861.

[ 2009, c. 615, Pt. B, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

12. Annual report dealing with submerged lands. The bureau shall prepare and submit a written report on or before March 1st of each year to the joint standing committee of the Legislature having jurisdiction over submerged lands matters. The report must include the following information:

A. A complete account of the income and expenditures pertaining to submerged lands during the preceding fiscal year; [2013, c. 256, §9 (AMD).]

B. A summary of the bureau's management activities during the preceding fiscal year regarding leases, easements and other appropriate subjects; [2013, c. 256, §10 (AMD); 2013, c. 405, Pt. A, §24 (REV).]

C. A summary of any Shore and Harbor Management Fund grants made under section 1863; and [1997, c. 678, §13 (NEW).]

D. A description of the proposed budget, including allocations for the bureau's dedicated funds and any revenues of the bureau from leases and easements for the following fiscal year. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

The joint standing committee of the Legislature having jurisdiction over submerged lands matters shall review the report and submit a written recommendation regarding the bureau's proposed budget to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs on or before March 15th of each year.

[ 2013, c. 256, §§9, 10 (AMD); 2013, c. 405, Pt. A, §24 (REV) .]

13. Special provisions regarding renewable ocean energy projects. The provisions in this subsection govern renewable ocean energy projects.

A. The Legislature finds that:

(1) The State's coastal waters and submerged lands provide unique and valuable opportunities for development of wind and tidal power and, potentially, other indigenous, renewable ocean energy resources, such as wave power;

(2) Climate change and related degradation or loss of marine resources and related human uses make development of and transition to use of renewable ocean energy resources consistent with sound stewardship of the State's public trust resources;

(3) Proper and efficient functioning of certain generation and associated facilities that use the energy potential of the State's indigenous, renewable ocean energy resources depends upon their deployment in a marine environment and, accordingly, such facilities may to the extent necessary be located in, on or over state-owned submerged lands; and

(4) With appropriate provision for avoidance and minimization of and compensation for harm to existing public trust-related uses and resources, such as fishing and navigation; consideration of potential adverse effects on existing uses of the marine environment; restoration of affected lands upon completion of authorized uses pursuant to permitting criteria; and adequate compensation to the public for use of its trust resources pursuant to state submerged lands leasing criteria, development of these renewable ocean energy resources in appropriate locations promises significant public trust-related benefits to the people of this State for whom the State holds and manages submerged lands and their resources. [2009, c. 615, Pt. B, §1 (NEW).]

B. In accordance with the findings in paragraph A, the following provisions apply to an application for a lease or easement for a renewable ocean energy project.

(1) No more than 30 days prior to filing applications in accordance with this paragraph, an applicant for a lease or easement for a renewable ocean energy project shall participate in a joint interagency preapplication meeting that includes the Department of Marine Resources and is in accordance with permitting procedures of the Department of Environmental Protection or the Maine Land Use Planning Commission, as applicable.

(2) An applicant for a lease or easement for a renewable ocean energy project must file and certify to the director that it has filed completed applications for requisite state permits under chapter 206-A or Title 38, chapter 3, subchapter 1, article 5-A or 6 or Title 38, chapter 5, subchapter 1, article 1, subarticle 1-B, as applicable, prior to or concurrently with submission of its submerged lands lease application under this section and shall provide a copy of any such applications to the director upon request.

(3) The director shall provide notice to the Marine Resources Advisory Council under section 6024 and any lobster management policy council established pursuant to section 6447 in whose or within 3 miles of whose designated lobster management zone created pursuant to section 6446 the proposed development is located. The Marine Resources Advisory Council and any lobster management policy council notified pursuant to this subparagraph may provide comments within a reasonable period established by the director, and the director shall consider the comments in making findings pursuant to subsection 2, paragraph A, subparagraph (6).

(4) The director may issue a lease or easement for a hydropower project, as defined in Title 38, section 632, subsection 3, that uses tidal or wave action as a source of electrical or mechanical power, for a term not to exceed 50 years, as long as the lease term is less than or equal to the term of the license for the project issued by the Federal Energy Regulatory Commission.

(5) If requested by an applicant, and with provision for public notice and comment, the director may issue one or more of the following for a renewable ocean energy project prior to issuance of a 30-year lease for the project:

(a) A lease option, for a term not to exceed 2 years, that establishes that the leaseholder, for purposes of consideration of its application for state permit approvals under chapter 206-A or Title 38, chapter 3, subchapter 1, article 5-A or 6 or Title 38, chapter 5, subchapter 1, article 1, subarticle 1-B, as applicable, has title, right or interest in a specific area of state submerged lands needed to achieve the purposes of the project as described in conceptual plans in the lease application;

(b) A submerged lands lease, for a term not to exceed 3 years, that authorizes the leaseholder to undertake feasibility testing and predevelopment monitoring for ecological and human use impacts as described in conceptual plans in the lease application and conditioned on receipt of requisite federal, state and local approvals; and

(c) A submerged lands lease, for a term not to exceed 5 years, that authorizes the leaseholder to secure requisite federal, state and local approvals and complete preoperation construction, as long as the applicant provides detailed development plans describing all operational conditions and restrictions.

(6) Except as otherwise provided in this paragraph, the annual rent for a wind energy demonstration project for which a general permit has been issued under Title 38, section 480-HH is $10,000 per year for the term of the general permit. The annual rent for a tidal energy demonstration project for which a general permit has been issued under Title 38, section 636-A is $100 per acre of submerged lands occupied by the project for the term of the general project, except that the annual rent may not exceed $10,000. As used in this paragraph, "submerged lands occupied" includes the sum of the area on which turbines, testing and monitoring equipment, anchoring or mooring lines, submerged transmission cables or other structures are placed and any additional area from which the director finds it necessary to exclude transient public trust uses to avoid unreasonable interference with the project's purposes. An annual rent is not required for an offshore wind energy demonstration project located in the Maine Offshore Wind Energy Research Center, as designated by the department under section 1868, subsection 2.

(7) The director shall charge a lessee an annual rent in accordance with a fee schedule, established by the bureau by rule, that balances state goals of assurance of fair compensation for use and mitigation of potential adverse effects on or conflict with existing uses of state-owned submerged lands that are held in trust for the people of the State with state renewable ocean energy-related goals, including state wind energy generation goals established in Title 35-A, section 3404, subsection 2. Rules adopted pursuant to this subparagraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

(8) The director may not require additional public compensation pursuant to subsection 9.

(9) The director may issue a lease for a buffer zone comprising a land or water area around permanent structures located on submerged or intertidal land if:

(a) The director determines such a buffer zone is necessary to preserve the integrity or safety of the structure or fulfill the purposes of the project; and

(b) The director consults with the Commissioner of Marine Resources regarding the need for such a buffer, its location and size and options to minimize its potential effects on existing uses. [2009, c. 615, Pt. B, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2011, c. 682, §38 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 2009, c. 615, Pt. B, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2011, c. 682, §38 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §12 (AMD). 2003, c. 254, §§1,2 (AMD). 2005, c. 134, §§2,3 (AMD). 2007, c. 540, §1 (AMD). 2009, c. 270, Pt. B, §1 (AMD). 2009, c. 316, §§1-6 (AMD). 2009, c. 316, §7 (AFF). 2009, c. 615, Pt. B, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2011, c. 682, §38 (REV). 2013, c. 256, §§9, 10 (AMD). 2013, c. 405, Pt. A, §24 (REV).



12 §1863. Shore and Harbor Management Fund

1. Creation of fund. The Shore and Harbor Management Fund, referred to in this section as the "fund," is established as a nonlapsing fund to support shore and harbor management improvement activities. The fund is administered by the director.

[ 1997, c. 678, §13 (NEW) .]

2. Purpose. The purpose of the fund is to support shore and harbor management improvement activities by providing grants to municipalities and funds to state agencies. These activities include but are not limited to the development of harbor management plans and public access facilities. A portion of the fund, not to exceed 25% of available revenues, may be used to support management programs on state-owned coastal islands under the jurisdiction of the bureau.

[ 2003, c. 673, Pt. J, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Fund sources. Annual revenues, less funds deposited in the Renewable Ocean Energy Trust pursuant to section 1863-A and operating expenses from the submerged and intertidal lands program and the abandoned watercraft program and conveyances of submerged and intertidal lands by the Legislature, must be deposited in the fund.

[ 2009, c. 615, Pt. B, §2 (AMD) .]

4. Administration. The director shall develop criteria for awarding grants under this section. Money in the fund not immediately required pursuant to this section must be invested by the Treasurer of State as authorized by Title 5, section 138. Interest on these investments must be credited to the fund.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 401, §I1 (AMD). 2003, c. 254, §3 (AMD). 2003, c. 673, §J1 (AMD). 2009, c. 615, Pt. B, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1863-A. Renewable Ocean Energy Trust

1. Trust established. The Renewable Ocean Energy Trust, referred to in this section as "the trust," is established as a nonlapsing, dedicated fund to be used to protect and enhance the integrity of public trust-related resources and related human uses of the State's submerged lands.

[ 2009, c. 615, Pt. B, §3 (NEW) .]

2. Administration. The Treasurer of State shall administer the trust as provided in this section.

[ 2009, c. 615, Pt. B, §3 (NEW) .]

3. Sources of funds. The following funds must be transferred on receipt to the Treasurer of State for deposit in the trust:

A. Eighty percent of the submerged lands leasing rental payments for renewable ocean energy projects under section 1862, subsection 13 and offshore wind energy demonstration projects and tidal energy demonstration projects for which a general permit has been issued under Title 38, section 480-HH or Title 38, section 636-A, respectively; and [2009, c. 615, Pt. B, §3 (NEW).]

B. The State's share, pursuant to 43 United States Code, Section 1337(p)(2)(B), of federal revenues from alternative energy leasing. [2009, c. 615, Pt. B, §3 (NEW).]

[ 2009, c. 615, Pt. B, §3 (NEW) .]

4. Disbursement of funds; required uses. The Treasurer of State shall annually disburse the funds in the trust for credit to the Ocean Energy Fund established within the Department of Marine Resources, in consultation with the Marine Resources Advisory Council established under section 6024, for use as follows:

A. Fifty percent to fund research, monitoring and other efforts to avoid, minimize and compensate for potential adverse effects of renewable ocean energy projects, as defined in section 1862, subsection 1, paragraph F-1, on noncommercial fisheries, seabirds, marine mammals, shorebirds, migratory birds and other coastal and marine natural resources, including but not limited to development, enhancement and maintenance of map-based information resources developed to guide public and private decision making on siting issues and field research to provide baseline or other data to address siting issues presented by renewable ocean energy projects. The department shall consult with the Department of Inland Fisheries and Wildlife in allocating funds it receives pursuant to this paragraph; and [2011, c. 655, Pt. KK, §12 (AMD); 2011, c. 655, Pt. KK, §34 (AFF).]

B. Fifty percent to fund resource enhancement, research on fish behavior and species abundance and distribution and other issues and other efforts to avoid, minimize and compensate for potential adverse effects of renewable ocean energy projects, as defined in section 1862, subsection 1, paragraph F-1, on commercial fishing and related activities. [2009, c. 615, Pt. B, §3 (NEW).]

[ 2011, c. 655, Pt. KK, §12 (AMD); 2011, c. 655, Pt. KK, §34 (AFF) .]

SECTION HISTORY

2009, c. 615, Pt. B, §3 (NEW). 2011, c. 655, Pt. KK, §12 (AMD). 2011, c. 655, Pt. KK, §34 (AFF).



12 §1864. Submerged Lands Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 344, §17 (RP).



12 §1865. Filled submerged and intertidal lands

1. Legislative intent; purpose. The Legislature finds that the ownership of certain areas along the State's coast and great ponds is uncertain because portions of the submerged and intertidal lands have been filled in so as now not to be subject to tidal action or below water. These lands were filled prior to the enactment of Public Law 1975, chapter 287, the Submerged Lands Act, as recodified by Public Law 1979, chapter 545. It appears that prior to the enactment of the Submerged Lands Act, and to some degree afterwards, these filled-in portions of the submerged or intertidal lands have been sold, leased, taxed and otherwise treated in good faith by municipalities and private citizens as if they were owned in fee by private parties. Due to the lack of readily available documentation of the natural low-water and high-water marks in most areas along the coast and great ponds, the process of setting the boundaries between submerged or intertidal lands and the upland would consume enormous time and expense for the State and the private parties.

The Legislature recognizes that the submerged lands are owned by the State for the benefit of the public. These lands are impressed with a public trust. This ownership and public trust is derived from the Massachusetts Colonial Ordinance of 1641-1647. As a result, submerged land is not, like ordinary private land, held in fee simple absolute but is impressed with the public trust, which gives the public's representatives an interest and responsibility in its development.

The Legislature finds that those portions of the submerged and intertidal lands that have been filled prior to October 1, 1975, the date the Submerged Lands Act was effective, are substantially valueless for trust uses and such lands may be disposed of without impairment of the public trust in what remains. The public benefit will be promoted by clarifying the status of real estate titles to such filled lands, thereby permitting full use and development.

[ 1997, c. 678, §13 (NEW) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Filled land" means portions of the submerged and intertidal lands that have been rendered by human activity to be no longer subject to tidal action or below the natural low-water mark on October 1, 1975. [1997, c. 678, §13 (NEW).]

B. "Intertidal land" means all land affected by the tides between natural high-water mark and either 100 rods seaward therefrom or the natural low-water mark, whichever is closer to the natural high-water mark. [1997, c. 678, §13 (NEW).]

C. "Person" means individuals, partnerships, corporations and other private legal entities, but does not include the State and its political or government subdivisions or the Federal Government. [1997, c. 678, §13 (NEW).]

D. "Submerged land" means all land affected by the tides seaward of the natural low-water mark or 100 rods from the natural high-water mark, whichever is closer to natural high-water mark and all land below natural low-water mark under great ponds. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

3. Declaration of clear title. Titles to properties and lands that once were or may have been submerged or intertidal lands subject to the State's ownership in public trust that were filled by October 1, 1975 are declared and released to the owners of any such filled lands by the State free of any claimed ownership in public trust to the extent the areas of these properties and lands were not submerged or intertidal lands on that date.

[ 1997, c. 678, §13 (NEW) .]

4. Confirmation. Any person claiming an interest in such land may seek confirmation from the bureau that particular land is filled land and receive a declaration that may be filed in the appropriate registry of deeds. Such confirmation may not be construed to create any rights of ownership in any person per se but is declaratory of the status of the land as to whether it had been filled by October 1, 1975. The application for confirmation must be filed on a form prescribed by the bureau, which must contain the following information:

A. Name and address of applicant; [1997, c. 678, §13 (NEW).]

B. An accurate legal description of the filled land, proof that the land was filled by October 1, 1975 and sufficient details, such as a survey by a registered land surveyor, to locate the filled land on a map of general acceptability; [1997, c. 678, §13 (NEW).]

C. The acreage of the filled land; [1997, c. 678, §13 (NEW).]

D. The date acquired; [1997, c. 678, §13 (NEW).]

E. Evidence that written notice of the application for confirmation has been sent to any other owners of record; and [1997, c. 678, §13 (NEW).]

F. Other information necessary for the purposes of this section. [1997, c. 678, §13 (NEW).]

A filing fee of $50 must accompany each application to cover administrative costs. The money must be deposited and disbursed in accordance with section 1849 to accomplish the purposes of this section.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. Filing. The following provisions apply to filing.

A. The application may be filed with the bureau at any time. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. If the applicant demonstrates that the land is filled land as defined in subsection 2, paragraph A, the director shall issue a declaration to that effect. The director shall respond to the application within 30 days of the date the application is received by the director. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

6. Termination of leases. Any leases entered into by the director pursuant to section 1862 for filled land are terminated. Lessees may not be reimbursed for rental paid under such leases.

[ 1997, c. 678, §13 (NEW) .]

7. Operation of this section; retroactive date. This section does not create a cause of action on behalf of any person against the State for damages or otherwise arising out of state ownership of lands before December 25, 1981. A declaration of confirmation by the bureau pursuant to subsection 4 does not constitute a decision by the State as to which claimant, if any, may have title, and the State, its officers, agents and employees are not liable to any person by reason of having made or having refused to make such a declaration. Failure to apply for or receive confirmation or a declaration under subsection 4 does not affect any rights granted or released by this section. This section may not be construed to affect the rules of law otherwise in force relating to accretion or reliction of filled or other lands along the great ponds or the coast, nor to either convey or release rights or interest acquired by the State in filled lands by gift, purchase or the power of eminent domain or to affect any obligations, rights or liabilities created by the operation of Title 38, sections 480-B to 480-F, 480-Q and 480-R or by permits issued under those sections. This section is retroactive to October 1, 1975.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1866. Abandoned watercraft

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Abandoned watercraft" means any watercraft that is inoperative and neglected, submerged or partially submerged or that has been left by the owner in coastal waters without intention of removal. This term includes motors, electronic and mechanical equipment and other machinery customarily used in the operation of watercraft. [1997, c. 678, §13 (NEW).]

B. "Coastal waters" means those waters within the jurisdiction of the State under Title 1, section 2, including intertidal land as defined in section 572. [1997, c. 678, §13 (NEW).]

C. "Owner" means the person who claims lawful possession of a watercraft by legal title or equitable interest in the watercraft. [1997, c. 678, §13 (NEW).]

D. "Watercraft" means any type of vessel, boat, barge, float or craft 20 or more feet in length that is used or capable of use as a means of transportation on water. "Watercraft" includes seaplanes. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

2. Eligibility. An abandoned watercraft is subject to removal under this section only under the following conditions.

A. A permit under Title 38, section 9 has not been granted by the municipal board or commission entrusted with harbor management for the area. [1997, c. 678, §13 (NEW).]

B. A landowner has not granted permission to a watercraft owner to abandon a watercraft on that landowner's property. [1997, c. 678, §13 (NEW).]

C. Notice has been given the director within 120 days of the date that the municipal board or commission determines, in its opinion, that the watercraft has been abandoned. [2003, c. 254, §4 (AMD).]

D. [2003, c. 254, §4 (RP).]

Watercraft that have been abandoned prior to July 1, 1993 are not subject to removal under this section.

The municipal board or commission entrusted with harbor management is responsible for the notice requirements under this subsection.

[ 2003, c. 254, §4 (AMD) .]

3. Ownership. The municipal board or commission entrusted with harbor management shall attempt to determine the owner of a watercraft considered by that body to be abandoned.

[ 1997, c. 678, §13 (NEW) .]

4. Responsibility of the director. The director is responsible for the following.

A. After notification under subsection 2, the director shall investigate any report of an abandoned watercraft and give notice to the owner if an owner can be identified. The notice must require the owner to respond within 15 days and to remove the watercraft from the coastal waters within 60 days of notification by the director or, if the watercraft is icebound, within 60 days of ice-out in the body of water where the watercraft is located. If the owner of a watercraft to whom the director has given notice does not respond to the notice and remove the watercraft within the time period specified or the owner can not be identified or contacted, the director may initiate removal of the watercraft. [2003, c. 254, §5 (AMD).]

B. Beginning July 1, 1993 the director shall establish and implement, subject to available funding, a program to remove from coastal waters those abandoned watercraft that have been reported under subsection 3. The program must provide that, if another government agency is responsible for removal of an abandoned watercraft, the director shall notify that agency of the existence of that abandoned watercraft. Funding for removal by the director comes from funds available from the Submerged Lands Fund established under section 1861. [1997, c. 678, §13 (NEW).]

C. The director may authorize a 3rd party to remove abandoned watercraft if the director is satisfied that the work will be completed. Ninety-five percent of the proceeds from the sale of the salvaged watercraft accrue to the 3rd party and 5% accrue to the Submerged Lands Fund established under section 1861. [1997, c. 678, §13 (NEW).]

D. Notwithstanding the time periods for owner removal specified in paragraph A, if the director determines at any time that a watercraft is a health or safety hazard, the director may immediately remove the watercraft from the coastal waters. [1997, c. 678, §13 (NEW).]

E. If the director removes a watercraft from coastal waters under this subsection, the director may sell the watercraft. Any proceeds from the sale must first be applied to the costs to the State directly related to the expense of removal of the watercraft. Any money that remains may be applied to any liens against the watercraft. Money that finally remains must accrue to the Submerged Lands Fund established under section 1861. [1997, c. 678, §13 (NEW).]

F. Abandoned watercraft located on intertidal land may not be removed by the director without the permission of the landowner. [1997, c. 678, §13 (NEW).]

G. The director may adopt rules governing abandoned watercraft in accordance with Title 5, chapter 375. [1997, c. 678, §13 (NEW).]

[ 2003, c. 254, §5 (AMD) .]

5. Method of removal. The method of removal of abandoned watercraft, whether by the owner, by a 3rd party or by the State, must comply with all state and federal environmental laws.

[ 1997, c. 678, §13 (NEW) .]

6. Civil action. If the State is not compensated for removal costs under the provisions of subsection 4, the State may bring a civil action against the owner of the abandoned watercraft to cover any cost of state removal of the abandoned watercraft from coastal waters. The court in its discretion may award an additional 50% of the cost of removal. The penalty is payable to the submerged lands leasing program pursuant to section 1862.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2003, c. 254, §§4,5 (AMD).



12 §1867. Sunken logs on submerged lands owned by State

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Log" means a portion of the trunk of a felled tree that has not been further processed for any end use. [1997, c. 678, §13 (NEW).]

A-1. "Pulpwood" means a portion of a tree intended for use in the paper-making process. [2001, c. 391, §1 (NEW).]

B. "Salvage" means any activity involved in the retrieval of sunken logs or pulpwood from submerged land. [2001, c. 391, §2 (AMD).]

[ 2001, c. 391, §§1, 2 (AMD) .]

2. Title to sunken logs. The State reserves to itself title and ownership to all logs resting on submerged lands that are owned by the State.

[ 1997, c. 678, §13 (NEW) .]

3. Salvage and sale of sunken logs. The director may conduct a sunken log salvage program under which the director may issue a permit for the salvage of sunken logs on submerged lands owned by the State. The director may sell logs salvaged under the sunken log salvage program. Prior to conducting a log salvage operation on submerged lands, a person must obtain a sunken log salvage permit from the bureau and must obtain all other applicable permits from the appropriate local, state and federal agencies with jurisdiction over this activity. The bureau may not issue a permit for this activity if the director finds that the proposed sunken log salvage operations may unreasonably interfere with customary or traditional public access to or public trust rights or uses in, on or over the intertidal or submerged lands and the waters above those lands.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Rules.

[ 2001, c. 604, §13 (RP) .]

5. Revenues. The director shall charge an application fee of $100 for each permit. The director may establish reasonable prices for the sale of salvaged logs. All revenues from the bureau's activities under this section accrue to the Submerged Lands Fund established in section 1861.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

6. Pulpwood salvage exemption. A person who has been granted a charter or other specific authorization by the Legislature prior to June 30, 1998 to erect and maintain piers and booms to collect and store pulpwood in waters over submerged lands may salvage the pulpwood stored in compliance with that charter and is exempt from subsections 3 and 5 and rules pertaining to pulpwood salvage adopted under section 1803, as long as, prior to conducting a pulpwood salvage operation, that person:

A. Provides documentation satisfactory to the bureau of the legislative charter or approval specifically authorizing pulpwood storage at the proposed salvage site; [2001, c. 391, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. Attests that the salvaged pulpwood is to be processed at a mill owned by that person; [2001, c. 391, §3 (NEW).]

C. Obtains all applicable permits required by local, state and federal agencies having jurisdiction over the salvage activity; and [2001, c. 391, §3 (NEW).]

D. Provides a plan acceptable to the bureau that results in substantial improvements or benefits to public trust rights or uses on that or a related body of water. [2001, c. 391, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

Pulpwood salvaged under a plan approved and implemented in accordance with the terms of this subsection is the property of the person authorized to collect and store pulpwood at the salvage site. A person who salvages pulpwood under this subsection shall comply with the provisions of the approved plan and with all applicable permitting requirements and other legal requirements pertaining to the salvage activity. Pulpwood salvaged under this section may be processed only at a mill owned by the person authorized to collect and store pulpwood at the salvage site.

[ 2001, c. 604, §14 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 391, §§1-3 (AMD). 2001, c. 604, §§13,14 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1868. Identification of offshore wind energy test areas

1. Site identification process. No later than December 15, 2009, following consultation with the Department of Environmental Protection, the Public Utilities Commission, the Department of Inland Fisheries and Wildlife, the Maine Land Use Planning Commission, the Department of Marine Resources, the Maine Historic Preservation Commission and the University of Maine System and opportunity for public comment, the department shall identify and map up to 5 specific offshore wind energy test areas. An offshore wind energy test area identified under this subsection must be a geographic area on state-owned submerged lands suitable for offshore wind energy demonstration projects constructed and operated in accordance with Title 38, section 480-HH. In identifying each such area, the department must consider existing information regarding pertinent ecological, environmental, social and development-related factors, including but not limited to:

A. Potential adverse effects on a protected natural resource, as defined by Title 38, section 480-B, subsection 8, or a scenic resource of state or national significance, as defined by Title 35-A, section 3451, subsection 9; [2009, c. 270, Pt. C, §1 (NEW).]

B. Potential adverse effects on species listed as threatened or endangered under section 6975 or section 12803, subsection 3; avian species, including seabirds, passerines, raptors, shorebirds, water birds and waterfowl; bats; and marine mammals; [2009, c. 270, Pt. C, §1 (NEW).]

C. Potential adverse effects on commercial fishing, recreation, navigation, existing public access ways to intertidal and subtidal areas and other existing uses; [2009, c. 270, Pt. C, §1 (NEW).]

D. Proximity to deep water port facilities, rail transportation, transmission infrastructure facilities and existing ocean-based environmental monitoring devices; [2009, c. 270, Pt. C, §1 (NEW).]

E. Data regarding wind speed, ocean wave height and period, ocean currents and water depth; [2009, c. 270, Pt. C, §1 (NEW).]

F. Geology, including substrate type and other seafloor characteristics; [2009, c. 270, Pt. C, §1 (NEW).]

G. Public support in pertinent coastal communities; and [2009, c. 270, Pt. C, §1 (NEW).]

H. Historic sites and archaeological resources of state or national significance. [2009, c. 270, Pt. C, §1 (NEW).]

[ 2011, c. 655, Pt. KK, §13 (AMD); 2011, c. 655, Pt. KK, §34 (AFF); 2011, c. 682, §38 (REV) .]

2. Maine Offshore Wind Energy Research Center. The department shall designate one of the areas identified under subsection 1 as the Maine Offshore Wind Energy Research Center for use by offshore wind energy demonstration projects conducted by or in cooperation with the University of Maine System and on terms and in a manner that the University of Maine System considers consistent with and in furtherance of its offshore wind energy research and development-related objectives, including but not limited to any such objectives to be supported with state bond revenues.

[ 2009, c. 270, Pt. C, §1 (NEW) .]

3. Modification of identified offshore wind energy test areas. Following the identification of offshore wind energy test areas under subsection 1, the department may, following notice and opportunity for public comment, add to, remove or other otherwise modify the list of offshore wind energy test areas identified under subsection 1. In making modifications under this subsection, the department is subject to the site identification criteria under subsection 1, except that modifications under this subsection may result in more than 5 identified areas.

[ 2009, c. 270, Pt. C, §1 (NEW) .]

4. Judicial review. The identification of an offshore wind energy test area or areas under subsection 1 or subsection 3 constitutes final agency action.

[ 2009, c. 270, Pt. C, §1 (NEW) .]

SECTION HISTORY

2009, c. 270, Pt. C, §1 (NEW). 2011, c. 655, Pt. KK, §34 (AMD). 2011, c. 655, Pt. KK, §13 (AMD). 2011, c. 682, §38 (REV).






Subchapter 6: ALLAGASH WILDERNESS WATERWAY

12 §1871. Declaration of policy

Whereas the preservation, protection and development of the natural scenic beauty and the unique character of our waterways, wildlife habitats and wilderness recreation resources for this generation and all succeeding generations; the prevention of erosion, droughts, freshets and the filling up of waters; and the promotion of peace, health, morals and general welfare of the public are the concern of the people of this State, the Legislature declares it to be in the public interest, for the public benefit and for the good order of the people of this State to establish an area known as the Allagash Wilderness Waterway. [1997, c. 678, §13 (NEW).]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1872. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 678, §13 (NEW).]

1. Bounds of the watercourse. "Bounds of the watercourse" means the high-water marks of the shorelines of the lakes and ponds, the high-water marks of the intervening and connecting waters and the high-water marks of the banks of the streams and rivers of the watercourse.

[ 1997, c. 678, §13 (NEW) .]

2. Canoe. "Canoe" means a form of small watercraft with no rudder or sails that is long and narrow, sharp on both ends or sharp on one end and blunt on the other end usually propelled by paddles or a small motor.

[ 1997, c. 678, §13 (NEW) .]

3. Control station. "Control station" means a regular stopping place maintained by the bureau where users of the waterway may be registered.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Emergency use. "Emergency use" means a use resulting from unforeseen circumstances that calls for immediate action to protect persons or property.

[ 1997, c. 678, §13 (NEW) .]

5. Herbicide. "Herbicide" means a substance or mixture of substances used to destroy, dessicate, defoliate or prevent the growth of unwanted vegetation.

[ 1997, c. 678, §13 (NEW) .]

6. Lock Dam Lot. "Lock Dam Lot" means a certain lot or parcel of land described as follows:

Beginning at a point on the East town line of Township 7, Range 13 on the south bank of the thoroughfare between Chamberlain and Eagle Lakes, said point beginning 4 miles + 26.25 chains northerly of the southeast corner of the town;

Thence in a generally southwesterly direction a distance of 30 chains, more or less, to a point on the easterly shore of Chamberlain Lake, south of Lock Dam, so-called;

Thence northwesterly by and along the easterly shore of Chamberlain Lake about 13 chains, more or less to a point;

Thence northeasterly a distance of 40 chains, more or less, to a point on the east line of said township;

Thence southerly along said east line of the township to the point of beginning, containing 40 acres, more or less.

The aforesaid parcel of land containing 40 acres is that on which the said Lock Dam and improvements are presently located.

[ 1997, c. 678, §13 (NEW) .]

7. Management plan. "Management plan" means a plan of timber harvesting operations for areas within the Allagash Wilderness Waterway.

[ 1997, c. 678, §13 (NEW) .]

8. Restricted zone. "Restricted zone" means a land area of from 400 feet to 800 feet that extends in all directions from the bounds of the watercourse and includes all land areas within the bounds of the watercourse and all additional areas that may be added by mutual agreement between the director and private property owners.

[ 1997, c. 678, §13 (NEW) .]

9. Telos Dam Lot. "Telos Dam Lot" means a certain lot or parcel of land situated in Township 6, Range 11, WELS, being known as the Telos Dam Lot, being a square lot 20 chains on each side. The aforesaid parcel of land containing 40 acres, more or less, is that on which the said Telos Dam and improvements are presently located.

[ 1997, c. 678, §13 (NEW) .]

10. Timber harvesting operation. "Timber harvesting operation" means the cutting and removal of trees from their growing site and the attendant operation of mobile or portable chipping mills and of cutting and skidding machinery, including the creation and use of skid trails, skid roads and winter haul roads and the construction or creation of land management roads.

[ 1997, c. 678, §13 (NEW) .]

11. Visible from the watercourse. "Visible from the watercourse" means able to be seen by a person at any point on the watercourse from Churchill Dam north without the aid of any magnifying devices.

[ 1997, c. 678, §13 (NEW) .]

12. Watercourse. "Watercourse" means the bodies of water consisting of lakes, rivers and streams extending from Telos Lake Dam northerly to the confluence of West Twin Brook and Allagash River, a distance of approximately 85 miles, and bodies of water consisting of lakes and streams extending from where Allagash Stream crosses the west boundary of T. 8, R. 14 easterly to the inlet of Allagash Stream with Chamberlain Lake, a distance of approximately 10 miles. The watercourse includes Telos Lake, Round Pond (T. 6, R. 11), Chamberlain Lake, Eagle Lake, Churchill Lake, the Allagash River, Umsaskis Lake, Long Lake, Harvey Pond, Round Pond (T. 13, R. 12), the Allagash Stream, Allagash Lake and all intervening and connecting bodies of water.

[ 1997, c. 678, §13 (NEW) .]

13. Use. "Use" means an activity of any form, kind or description.

[ 1997, c. 678, §13 (NEW) .]

14. Watercraft. "Watercraft" means any type of vessel, boat, canoe or craft used or capable of being used as a means of transportation on waters, other than a seaplane.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1873. Establishment; area

1. Allagash Wilderness Waterway. The Allagash Wilderness Waterway, in this subchapter called the "waterway," is established. The area of the waterway includes the watercourse as defined in section 1872, subsection 12 and all land area and all waters within one mile of the bounds of the watercourse as defined in section 1872, subsection 1.

[ 1997, c. 678, §13 (NEW) .]

2. Watercourse. The watercourse within the waterway is established covering an area as defined in section 1872, subsection 12.

[ 1997, c. 678, §13 (NEW) .]

3. Restricted zone. A restricted zone within the waterway is established, covering an area as defined in section 1872, subsection 8, to preserve, protect and develop the maximum wilderness character of the watercourse. The boundaries of the restricted zone must be determined by the bureau after survey. The bureau shall establish a minimum width of 400 feet from the bounds of the watercourse as the width of the restricted zone if in the bureau's discretion that 400-foot width can preserve, protect and develop the maximum wilderness character of the watercourse. The bureau shall determine a greater width up to 800 feet as the width of the restricted zone if in the bureau's discretion the greater width is necessary to preserve, protect and develop the maximum wilderness character of the watercourse.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1874. Administration

The bureau shall administer the waterway under this subchapter, with the exception of powers to control activities previously delegated by law to the department's Bureau of Forestry, the Department of Inland Fisheries and Wildlife and the Board of Environmental Protection. The director shall create technical committees as needed to advance the waterway's purposes. [2007, c. 146, §2 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §§23, 24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2007, c. 146, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §§23, 24 (REV).



12 §1875. Control of water areas; permitted and prohibited uses

1. Power watercraft. Power watercraft may be used in the waterway only as follows.

A. Watercraft equipped with power propulsion of any kind or any other motorized equipment are allowed on Telos Lake, Round Pond (T. 6, R. 11) and Chamberlain Lake as permitted by rule of the bureau. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. Canoes equipped with one motor not to exceed 10 horsepower are allowed in the waterway except on Allagash Lake and Allagash Stream. [1997, c. 678, §13 (NEW).]

C. Except as permitted by paragraphs A and B, watercraft equipped with power propulsion are not allowed in the waterway. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Landing of aircraft. The landing of aircraft within the waterway is prohibited, except for:

A. Emergency use; [1997, c. 678, §13 (NEW).]

B. Necessary use by state agencies and departments; [1997, c. 678, §13 (NEW).]

C. Use within landing areas and for purposes designated by the bureau; and [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

D. Landing of aircraft when water areas are frozen, except as permitted by rule of the bureau. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Motor-driven snowsleds. The use of motor-driven snowsleds is prohibited within the waterway except as permitted by rule of the bureau.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1876. Control of land areas

1. Structures. New structures or expansions of existing structures are not permitted within the restricted zone, except those structures essential to state service agencies, those structures determined by the bureau to be essential in maintaining water level controls and temporary structures determined by the bureau to be necessary for watercourse crossing and access. All existing structures must be removed except those determined necessary by the bureau to carry out the intent of this subchapter.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. New construction. New construction within 1/4 mile of the restricted zone may be done only with the prior approval of the bureau.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Camps. Other than structures permitted under subsection 1, camps are prohibited within the restricted zone. Existing commercial sporting camps must be acquired by the bureau and may be leased back to the present owners or others on terms and conditions determined by the bureau. As of July 25, 1984, the bureau may not change the existing type of use of Jalbert's Sporting Camps on Round Pond and Nugents Sporting Camps on Chamberlain Lake or destroy or abandon those camps without legislative approval.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1877. Authority to acquire property by eminent domain or otherwise

The bureau may acquire, on behalf of the State, land, improvements or any interest therein and water and power rights within the boundaries of the waterway or adjacent thereto by purchase, lease or gift and to enter into agreements concerning the same. Any land acquired that is adjacent to the waterway becomes part of the waterway. The bureau is authorized to accept and receive gifts and bequests of money or other property, including funds from the Federal Government, for purposes consistent with the intent of the Legislature in establishing the waterway. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

Within the restricted zone, the bureau may acquire by eminent domain on behalf of the State any land, improvements or any interest therein and water and power rights, specifically excluding Telos Dam Lot and Lock Dam Lot and water and power rights connected therewith; however, the power and authority of the bureau as otherwise provided to accomplish the purposes of this subchapter apply to Telos Dam Lot and Lock Dam Lot. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1878. Manner of acquisition by eminent domain

Acquisition of property by the bureau by eminent domain pursuant to section 1877 must be made in the manner provided in Title 35-A, chapter 65. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1879. Initial plan for acquisition

As soon as possible after availability of funds after December 29, 1966 the bureau shall proceed to acquire title in fee simple to land within the restricted zone. The bureau shall acquire within the restricted zone any other rights the bureau determines necessary or convenient to accomplish the purposes of this subchapter. Nothing contained in this section and no action under this section may limit any of the powers or authority of the bureau under this subchapter. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1880. Control of timber harvesting operations

1. Restricted zone; timber harvesting. Timber harvesting operations are not permitted within the restricted zone, except:

A. By direction of the bureau for the purpose of maintaining healthy forest conditions; or [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. By direction of the bureau for the purpose of correcting situations arising from natural disasters. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 2003, c. 452, Pt. F, §3 (AMD); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Waterway outside restricted zone.

[ 2003, c. 452, Pt. F, §4 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Restricted zone; herbicides. The spraying of herbicides is prohibited within the restricted zone.

[ 2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Restricted zone; aircraft. A person may not fly an aircraft equipped to spray herbicides lower than 500 feet above ground level over any portion of the restricted zone.

[ 2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Waterway outside restricted zone. A person may not:

A. Commence a timber harvesting operation in the waterway outside the restricted zone without consultation with or, when required under subsection 6, paragraph B, written approval from the bureau; or [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. Commence a herbicide application in the waterway outside the restricted zone without written approval from the bureau under subsection 6, paragraph B. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

6. Operations and application outside restricted zone. The following requirements apply to timber harvesting and herbicide application in the waterway outside the restricted zone.

A. Before a timber harvesting operation is commenced in the waterway outside the restricted zone, a management plan must be submitted to the bureau. The plan must contain:

(1) A description of the proposed timber harvesting operation that includes the type of cutting;

(2) The amount of timber proposed to be removed;

(3) The time of year of cutting and removal;

(4) The location of principal haul roads and crossings in the waterway to be used in connection with the proposed timber harvesting operation;

(5) A plan for reforestation;

(6) A stand table indicating species composition, size class and health of the original and residual stands;

(7) The expected date of reentry;

(8) A pesticide or other chemical treatment planned, excluding the use of herbicides before December 1, 1990; and

(9) A plan for mitigating evidence of harvesting.

When a permit is not required under paragraph B, those who are submitting the management plan shall cooperate with the bureau to address any concerns of the bureau. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. When the bureau determines that a timber harvesting operation or herbicide application is proposed for an area in the waterway outside the restricted zone and visible from the watercourse, that operation may commence only with approval from the bureau. A request for approval on a form provided by the bureau must be completed and signed by the applicant. This paragraph may not be construed to excuse the applicant from obtaining other permits required by law. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

C. The bureau shall, within 30 days of receipt of a form requesting approval, either approve in writing the proposed timber harvesting or herbicide application upon terms and conditions the bureau determines are appropriate and reasonable or disapprove the request, setting forth in writing the reasons for the disapproval. If a decision is not made within the 30 days, the request for the timber harvesting operation or herbicide application is considered approved under the provisions of the management plan submitted. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

D. The bureau shall approve a timber harvesting operation or herbicide application when it finds that the management plan provides for the silvicultural alternative that:

(1) Produces the least adverse impact upon the natural character of the area in the waterway outside the restricted zone and visible from the watercourse for which the timber harvesting operation or herbicide application is proposed; and

(2) Is economically feasible, except that an applicant may waive the requirement of a finding of economic feasibility. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

E. Notwithstanding the provisions of paragraph D, the bureau may not deny approval for the removal of trees that are dead, dying or damaged by natural causes. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

F. Before disapproving a request for approval or imposing terms and conditions under paragraph C, the bureau shall have the request for approval and the management plan reviewed by an experienced professional forester. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

7. Violations. The following penalties apply to violations of this section.

A. Except as otherwise provided in this subsection, a person who violates any provision of this section or rules adopted or permits issued under this section commits a civil violation for which a fine of up to $1,000 for each day of the violation may be adjudged. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who intentionally or knowingly falsifies any statement contained in a management plan or application under this section commits a civil violation for which a fine of up to $1,000 may be adjudged. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A person who violates the herbicide provisions of this section is subject to the penalties of Title 22, section 1471-J. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

In addition, the bureau may in the name of the State institute any appropriate action, injunction or other proceeding to prevent, restrain, correct or abate any violation of this subchapter or of the rules or permits issued under this subchapter as provided in section 1884.

[ 2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2003, c. 452, §§F3-5 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1881. Use of roads

1. New roads. The bureau has sole control of access to the waterway from any public road.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Existing roads. Existing private roads within the waterway remain privately owned as existing. The bureau may direct the discontinuance and relocation of any portion of such a road that is within the restricted zone at the expense of the bureau. When the bureau directs the discontinuance of a road and the landowner does not request the relocation of the road at the time of the bureau's directive, the bureau is not obligated to relocate that road.

[ 2001, c. 312, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 312, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1882. Access points and control stations

Except as provided in this section, the bureau may determine the location of access points, control stations and watercourse crossings within the waterway. [2005, c. 598, §1 (RPR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Spring, summer and fall motor vehicle access to watercourse. Spring, summer and fall access by motor vehicle to the edge of the watercourse must be maintained at:

A. Chamberlain Thoroughfare Bridge; [2005, c. 598, §1 (NEW).]

B. Churchill Dam; [2005, c. 598, §1 (NEW).]

C. Umsaskis Lake Thoroughfare; [2005, c. 598, §1 (NEW).]

D. Henderson Brook Bridge; [2005, c. 598, §1 (NEW).]

E. Michaud Farm; and [2005, c. 598, §1 (NEW).]

F. Twin Brooks. [2005, c. 598, §1 (NEW).]

[ 2005, c. 598, §1 (NEW) .]

2. Spring, summer and fall access by motor vehicle to existing short trails. Spring, summer and fall access by motor vehicle to short trails existing on the effective date of this subsection and leading to the watercourse must be maintained at:

A. John's Bridge, limited to:

(1) Unloading and access during the months of May and September;

(2) Day use only with a permit from the bureau;

(3) Parking outside the restricted zone; and

(4) No vehicle access to the water's edge; [2005, c. 598, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. Bissonette Bridge road, over the road existing on the effective date of this paragraph to the trail existing on the effective date of this paragraph to the water's edge; [2005, c. 598, §1 (NEW).]

C. Finley Bogan, from the Inn Road to the top of the high bank; [2005, c. 598, §1 (NEW).]

D. Ramsey Ledge Campsite, limited to the motor vehicle parking area behind vegetative screening. Self-contained motor vehicle camping is allowed and canoe access is allowed; and [2005, c. 598, §1 (NEW).]

E. Indian Stream, by the trail existing on the effective date of this paragraph. [2005, c. 598, §1 (NEW).]

[ 2005, c. 598, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Snowmobile access to watercourse. The bureau shall maintain 19 snowmobile access points to the watercourse. Snowmobiles are prohibited on Allagash Lake and Allagash Stream.

[ 2005, c. 598, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Permanent watercourse crossings. Notwithstanding section 1876, subsection 1, only the following six bridges within the waterway are permanent watercourse crossings:

A. Henderson Brook Bridge; [2005, c. 598, §1 (NEW).]

B. Reality Bridge, also known as Umsaskis Bridge; [2005, c. 598, §1 (NEW).]

C. Churchill Dam Bridge; [2005, c. 598, §1 (NEW).]

D. John's Bridge; [2005, c. 598, §1 (NEW).]

E. Chamberlain Thoroughfare Bridge; and [2005, c. 598, §1 (NEW).]

F. Allagash Stream Bridge. [2005, c. 598, §1 (NEW).]

Watercourse crossings may not be constructed at the locations of the former Schedule Brook Bridge or the former Bissonette Bridge. Any right or interest granted to any person by the State to construct or maintain a bridge at those sites is extinguished.

[ 2005, c. 598, §1 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2005, c. 598, §1 (RPR). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1883. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §15 (RP).



12 §1884. Enforcement, inspection and penalties for violations

Permits issued by the bureau under this subchapter have the force and effect of law. No timber harvesting operation may be undertaken except in conformance with this subchapter. [2001, c. 604, §16 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

For the purposes of inspection and to ensure compliance with permits issued or adopted by the bureau, authorized bureau staff or consultant personnel may conduct investigations, examinations, tests and site evaluations that are determined to be necessary to verify information presented to the bureau and may obtain access to any lands and structures regulated under this subchapter. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

In addition, the bureau may in the name of the State institute any appropriate action, injunction or other proceeding to prevent, restrain, correct or abate any violation of this subchapter or of the permits issued under it or rules adopted under section 1803. This action may include, but is not limited to, proceedings to revoke or suspend any bureau permit or approval taken before the District Court in accordance with Title 4, section 152, subsection 9 and Title 4, chapter 5 or, notwithstanding the provisions of Title 5, section 10051, before the Superior Court, as part of an enforcement action brought by the bureau. [2001, c. 604, §16 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 547, §B28 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 604, §16 (AMD). 2003, c. 452, §F6 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1885. Possession of weapons (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §17 (RP).



12 §1886. Police supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §17 (RP).



12 §1887. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §17 (RP).



12 §1888. Employees

The bureau shall fix the duties of and employ permanently or part-time any employees and other personnel, subject to the Civil Service Law, the bureau considers necessary in the discharge of its duties under this subchapter. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1889. Allocation of funds

Except for revenues resulting from an increase in fees in the waterway that, as provided in this chapter, accrue to a dedicated revenue account to be used for capital improvements in the waterway, all money received by the bureau with respect to the operation and management of the waterway must be deposited with the Treasurer of State to be credited to the General Fund. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1890. Appeals

Any applicant for a timber harvesting permit who is aggrieved by a decision of the bureau relating to timber harvesting operations may appeal in accordance with Title 5, chapter 375, subchapter VII. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1890-A. Allagash Wilderness Waterway Advisory Council; established (REALLOCATED FROM TITLE 12, SECTION 1891)

(REALLOCATED FROM TITLE 12, SECTION 1891)

There is established the Allagash Wilderness Waterway Advisory Council, referred to in this section as "the council," pursuant to Title 5, section 12004-I, subsection 3-D. [2007, c. 695, Pt. A, §12 (RAL).]

1. Duties. The council shall:

A. Meet at least twice annually; [2007, c. 695, Pt. A, §12 (RAL).]

B. Work with the manager of the waterway in developing and maintaining a strategic plan for the waterway and advancing the mission and goals of the waterway; and [2007, c. 695, Pt. A, §12 (RAL).]

C. Report annually to the Director of the Bureau of Parks and Lands regarding the state of the waterway and at other times as it is determined necessary by the council. [2007, c. 695, Pt. A, §12 (RAL); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 2007, c. 695, Pt. A, §12 (RAL); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Members. The council consists of 7 members including:

A. One representative of the United States Department of the Interior, National Park Service; [2007, c. 695, Pt. A, §12 (RAL).]

B. One public member; [2007, c. 695, Pt. A, §12 (RAL).]

C. One member with knowledge and experience in sustainable forest management who is a private landowner, or an employee of the landowner, whose holdings abut the waterway; [2007, c. 695, Pt. A, §12 (RAL).]

D. One member with knowledge and experience in wilderness recreation; [2007, c. 695, Pt. A, §12 (RAL).]

E. One member with knowledge and experience in natural resources planning and management; [2007, c. 695, Pt. A, §12 (RAL).]

F. One member with knowledge and experience in fisheries or wildlife conservation; and [2007, c. 695, Pt. A, §12 (RAL).]

G. One member with knowledge and experience in cultural and historic preservation. [2007, c. 695, Pt. A, §12 (RAL).]

The members shall annually elect a chair from among the members. The chair is responsible for scheduling, preparing the agenda of and presiding at meetings.

[ 2007, c. 695, Pt. A, §12 (RAL) .]

3. Appointment. The Governor shall appoint the 6 members described in subsection 2, paragraphs B to G. The Governor shall invite the Northeast Regional Director of the National Park Service within the United States Department of the Interior to designate the member described in subsection 2, paragraph A.

[ 2007, c. 695, Pt. A, §12 (RAL) .]

4. Terms. Council members serve terms of 5 years and may serve no more than 2 terms.

[ 2007, c. 695, Pt. A, §12 (RAL) .]

SECTION HISTORY

2007, c. 695, Pt. A, §12 (RAL). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1890-B. Allagash Wilderness Waterway Permanent Endowment Fund (REALLOCATED FROM TITLE 12, SECTION 1891-A)

(REALLOCATED FROM TITLE 12, SECTION 1891-A)

The Treasurer of State shall establish a dedicated, nonlapsing account called the Allagash Wilderness Waterway Permanent Endowment Fund and shall manage the account as a state-held trust. Subject to the approval of the Governor, the commissioner may accept funds from any source and may accept gifts in trust to be credited to the Allagash Wilderness Waterway Permanent Endowment Fund, except that a gift may not be accepted with any encumbrances or stipulations as to the use of the gift. Interest earned on investments in the fund must be credited to the fund. With the advice of the Allagash Wilderness Waterway Advisory Council under section 1890-A, the director may expend money from the fund for purposes consistent with section 1871 and an approved waterway management plan. [RR 2007, c. 2, §2 (COR).]

SECTION HISTORY

RR 2007, c. 2, §2 (COR). 2007, c. 695, Pt. A, §13 (RAL).



12 §1890-C. Reporting (REALLOCATED FROM TITLE 12, SECTION 1891-B)

(REALLOCATED FROM TITLE 12, SECTION 1891-B)

The commissioner shall report on or before March 1st of each year to the joint standing committee of the Legislature having jurisdiction over conservation matters regarding the state of the waterway, including its mission and goals, administration, education and interpretive programs, historic preservation efforts, visitor use and evaluation, ecological conditions and any natural character enhancements, general finances, income, expenditures and balance of the Allagash Wilderness Waterway Permanent Endowment Fund, the department's annual budget request for the waterway operation in the coming fiscal year and current challenges and prospects for the waterway. [2007, c. 695, Pt. A, §14 (RAL).]

SECTION HISTORY

2007, c. 695, Pt. A, §14 (RAL).



12 §1891. Allagash Wilderness Waterway Advisory Council; established (REALLOCATED TO TITLE 12, SECTION 1890-A)

(REALLOCATED TO TITLE 12, SECTION 1890-A)

SECTION HISTORY

2007, c. 146, §3 (NEW). 2007, c. 240, Pt. NN, §2 (NEW). 2007, c. 695, Pt. A, §12 (RAL).



12 §1891-A. Allagash Wilderness Waterway Permanent Endowment Fund (REALLOCATED TO TITLE 12, SECTION 1890-B)

(REALLOCATED TO TITLE 12, SECTION 1890-B)

SECTION HISTORY

2007, c. 146, §4 (NEW). 2007, c. 240, Pt. NN, §2 (NEW). 2007, c. 695, Pt. A, §13 (RAL).



12 §1891-B. Reporting (REALLOCATED TO TITLE 12, SECTION 1890-C)

(REALLOCATED TO TITLE 12, SECTION 1890-C)

SECTION HISTORY

2007, c. 146, §5 (NEW). 2007, c. 240, Pt. NN, §2 (NEW). 2007, c. 695, Pt. A, §14 (RAL).






Subchapter 6-A: MAINE CONSERVATION CORPS

12 §1891. Maine Conservation Corps

(REALLOCATED TO TITLE 12, SECTION 1890-A)

SECTION HISTORY

2007, c. 146, §3 (NEW). 2007, c. 240, Pt. NN, §2 (NEW). 2007, c. 695, Pt. A, §12 (RAL).



12 §1891-A. Participants

The Corps shall strive to include a diversity of participants. Priority must be given to those whose family income is 150% or less of the nonfarm income official poverty line as defined by the federal Office of Management and Budget and as revised annually in accordance with the United States Omnibus Budget Reconciliation Act of 1981, Section 673, Subsection 2 and to those who are low-income individuals as defined by the federal Workforce Investment Act of 1998, 29 United States Code, Section 2801. A person is not eligible if that person has left a secondary school for the purpose of participating in the Corps. Corps members may be jointly enrolled in any state or local job training program or human resource development program. [2007, c. 240, Pt. NN, §2 (NEW).]

SECTION HISTORY

2007, c. 146, §4 (NEW). 2007, c. 240, Pt. NN, §2 (NEW). 2007, c. 695, Pt. A, §13 (RAL).



12 §1891-B. Projects

1. Types of projects. Projects undertaken by the Corps include, but are not limited to, projects such as:

A. Forestry, nursery and silvicultural operations; [2007, c. 240, Pt. NN, §2 (NEW).]

B. Wildlife habitat conservation, rehabilitation and improvement; [2007, c. 240, Pt. NN, §2 (NEW).]

C. Recreational area development, management and improvement; [2007, c. 240, Pt. NN, §2 (NEW).]

D. Energy conservation projects; [2007, c. 240, Pt. NN, §2 (NEW).]

E. Fish culture and habitat maintenance and improvement and other fisheries or marine resource assistance; [2007, c. 240, Pt. NN, §2 (NEW).]

F. Trail and campsite development and improvement; [2007, c. 240, Pt. NN, §2 (NEW).]

G. Insect, disease, rodents and fire prevention and control; [2007, c. 240, Pt. NN, §2 (NEW).]

H. Erosion, flood, drought and storm damage assistance and control; [2007, c. 240, Pt. NN, §2 (NEW).]

I. Reclamation and improvement of lands disturbed by erosion, mining or other adverse natural or human-made actions; and [2007, c. 240, Pt. NN, §2 (NEW).]

J. Environmental education programs. [2007, c. 240, Pt. NN, §2 (NEW).]

[ 2007, c. 240, Pt. NN, §2 (NEW) .]

2. Eligible sponsors. All projects must be undertaken and operated under the sponsorship and cooperation of a public agency or a nonprofit organization. A sponsoring public agency or organization shall contribute to a project by, at a minimum, providing tools, supplies, equipment and technical supervision and plans necessary for project completion.

[ 2007, c. 240, Pt. NN, §2 (NEW) .]

3. Additional criteria. Projects must be of lasting and worthwhile significance to the people of the State or otherwise serve a valid public purpose and provide meaningful work or service experience to the enrollees.

[ 2007, c. 240, Pt. NN, §2 (NEW) .]

SECTION HISTORY

2007, c. 146, §5 (NEW). 2007, c. 240, Pt. NN, §2 (NEW). 2007, c. 695, Pt. A, §14 (RAL).



12 §1891-C. Limitations

Projects to be carried out by the Corps are limited to projects on publicly owned lands or, if not on public lands, under the sponsorship and supervision of a public agency or nonprofit organization. [2007, c. 240, Pt. NN, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §2 (NEW).



12 §1891-D. Administration

The director shall employ a director of the Corps and may employ other personnel as are required to accomplish the purposes of this subchapter. [2007, c. 240, Pt. NN, §2 (NEW).]

The director of the Corps shall work with other agencies and organizations to design the Corps to provide maximum volunteer and work opportunities, job skills training, education, improvements to publicly owned property and assistance with projects conducted by public agencies and nonprofit organizations. [2007, c. 240, Pt. NN, §2 (NEW).]

The director of the Corps shall work with state and local job training agencies, including other service delivery areas and the job service, which may conduct recruitment and referral of individuals interested in participating in the Corps. Agency collaboration with the Corps is on a voluntary basis. [2007, c. 240, Pt. NN, §2 (NEW).]

There is established a dedicated account for the use of the Corps. This account must be used to receive funds contributed by private and public agencies, organizations or individuals and to expend those funds to promote the purposes of this subchapter. Notwithstanding any other provision of law, state agencies may transfer money appropriated from the General Fund into this account for purposes of contributing to projects, services or volunteer stipends that benefit the contributing agency. The Corps may enter into an agreement with a private nonprofit organization designated by the director for the purpose of assisting with the management and operation of the Corps. The designated organization may accept federal and state funds and private contributions, directly or through the Corps, for the purpose of developing and operating programs of the Corps. [2007, c. 240, Pt. NN, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §2 (NEW).



12 §1891-E. Corps members

Members of the Corps who are paid wages or a living allowance through the General Fund account of the Corps or through its dedicated account must receive personal liability insurance and workers' compensation insurance, and those who meet the income guidelines in section 1891-A must be compensated at least the minimum wage or an annualized living allowance of at least 75% of the minimum wage times 2,080. Notwithstanding other state laws, Corps members are not considered employees of the State for the purposes of Title 5, Part 20. [2007, c. 240, Pt. NN, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §2 (NEW).



12 §1891-F. Prohibition against displacement of other employees or involvement in labor disputes

The assignment of members of the Corps may not result in the displacement of existing employees of the sponsor, including any employees who have been temporarily laid off by the sponsor. For purposes of this section, "displacement" means both total and partial displacement, including a reduction in the number of hours, wages or other benefits of employment. [2007, c. 240, Pt. NN, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §2 (NEW).






Subchapter 6-B: STATE ENVIRONMENTAL RESOURCE VOLUNTEER EFFORT

12 §1891-K. State Environmental Resource Volunteer Effort Program created

There is established within the Corps the State Environmental Resource Volunteer Effort Program, referred to in this subchapter as "SERVE/Maine," to create, promote and manage volunteer and intern opportunities with public agencies that are responsible for protecting, developing, managing or preserving the State's natural resources. [2007, c. 240, Pt. NN, §3 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §3 (NEW).



12 §1891-L. Volunteer insurance

SERVE/Maine shall ensure that volunteers are covered by workplace injury and liability insurance. [2007, c. 240, Pt. NN, §3 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §3 (NEW).



12 §1891-M. Types of volunteer or intern services

Volunteers and interns may perform work and services that are described in section 1891-B. Volunteers and interns must be placed in federal, state or local public agencies or in nonprofit organizations and perform work or services that benefit the public. The volunteer and intern positions must be sponsored by natural resource-related agencies or organizations. Volunteers or interns may not attempt to influence legislation, engage in protests, petitions, boycotts, strikes, union organizing or political campaigning or support religious activities or engage in religious proselytizing or fund-raising for private nonprofit organizations as SERVE/Maine volunteers or interns. A sponsoring agency must contribute to a volunteer or intern position by providing all necessary supervision, supplies, equipment and plans required for the position. [2007, c. 240, Pt. NN, §3 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §3 (NEW).



12 §1891-N. Stipends

Sponsoring natural resource agencies may provide stipends to volunteers and interns not to exceed the minimum wage and may reimburse volunteers or interns for work-related expenses. [2007, c. 240, Pt. NN, §3 (NEW).]

Funds for stipends must be deposited by sponsoring agencies in an account established for the Corps, as authorized by section 1891-D. The Corps will disperse stipends to volunteers and interns eligible for those payments. [2007, c. 240, Pt. NN, §3 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §3 (NEW).



12 §1891-O. Monetary contributions to the volunteer and intern program

Private organizations and individuals may donate money to SERVE/Maine for general or specific purposes. The funds must be expended to further the purposes of the program. [2007, c. 240, Pt. NN, §3 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §3 (NEW).






Subchapter 7: MAINE TRAILS SYSTEM

12 §1892. Maine Trails System

The director shall establish trails on state-owned lands and encourage the establishment of trails on private lands by government agencies and private organizations. The director is authorized to negotiate and acquire any interests determined necessary to establish and protect trails and, after consultation with interested parties, to designate certain trails as components of the Maine Trails System. In order to satisfy the purposes of this subchapter, the elements of any trail corridor must include a right-of-way and may include facilities and buffer areas. The director may acquire fee or lesser interest, such as scenic easement, in the rights-of-way and less-than-fee interest in buffer areas adjacent to the rights-of-way in order to protect the trails from incompatible developments. In all cases, such interest must be acquired to ensure both access to the trail and maintenance of appropriate conditions. [1997, c. 678, §13 (NEW).]

If all reasonable efforts to acquire lands or interests therein by negotiation have failed and public exigency requires it, the director, with the consent of the Governor and the commissioner, may utilize the power of eminent domain to acquire any land determined necessary to provide passage via the most direct or practicable connecting trail right-of-way across such lands; however, not more than 25 acres in any one mile may be acquired without consent of the owner and that owner and adjacent landowners may not be precluded from using motorized vehicles across such trails to maintain reasonable access to their fee or other interests in land. The right of eminent domain may not be exercised without prior review by the joint standing committee of the Legislature having jurisdiction over conservation matters. [2009, c. 356, Pt. B, §3 (AMD).]

The director may enter into agreements with private organizations and government agencies to provide for the maintenance of established trails. Local and regional government agencies and private organizations are encouraged to assume the primary responsibility for the establishment, maintenance and administration of local trails. When necessary, the director shall coordinate the efforts of government agencies and private organizations to establish, maintain and administer trails that are regional in character. [1997, c. 678, §13 (NEW).]

The director may adopt rules governing the use of the Maine Trails System as necessary to maintain the purposes of this subchapter and compatibility with federal regulations. [1997, c. 678, §13 (NEW).]

1. Maine Trails System. The Maine Trails System consists of:

A. Trails designated to provide a variety of recreation opportunities. Recreation trails may be limited to foot, horse or other nonmotorized means of transportation or motorized means of transportation or a combination, as determined appropriate by the director; [1997, c. 678, §13 (NEW).]

B. Trails providing for the appreciation of natural and primitive areas and for the conservation of significant scenic, historic, natural or cultural qualities of the areas through which the trails pass and offering primarily the experience of solitude and self-reliance in natural or near-natural surroundings. Rights-of-way and buffer areas may be established and maintained to further that experience, and no use or development is permitted that threatens the primitive character of the land. Nothing in this subchapter may be construed as excluding from a primitive trail system areas of development if such areas are determined by the director to be relatively insignificant compared to the system as a whole or if that development either is not likely to remain or leave a lasting mark or is integral to the trail system itself. Primitive trails may be restricted to foot traffic, including hiking, snowshoeing and skiing, except in those areas where the trails are on existing roads. The Appalachian Trail is included as a primitive trail in the Maine Trails System and other trails may also be included; and [1997, c. 678, §13 (NEW).]

C. Camp sites, shelters and related public-use and management facilities to the extent that they do not interfere with the nature and purposes of the trails they serve. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2009, c. 356, Pt. B, §3 (AMD).






Subchapter 8: OFF-ROAD RECREATIONAL VEHICLE OFFICE

12 §1893. Off-road Recreational Vehicle Office

1. Office established. There is established within the bureau the Off-road Recreational Vehicle Office, referred to in this subchapter as the "office." The office includes the following.

A. Within available funds, the snowmobile program shall develop and maintain snowmobile trails and provide educational and informational materials for the use of operators of snowmobiles. The bureau may charge a reasonable fee for such services and materials when the money credited to it under chapter 937 is insufficient to satisfy the demand for those services and materials. All fees collected must be deposited in the bureau's Snowmobile Trail Fund. The bureau shall administer the Snowmobile Trail Fund, and the snowmobile program's other activities must be conducted pursuant to subsection 3. The Snowmobile Trail Fund receives funding as provided in chapter 937 and Title 36, section 2903-D, subsection 2. [2003, c. 414, Pt. B, §21 (AMD); 2003, c. 614, §9 (AFF).]

B. The bureau shall administer the ATV Recreational Management Fund established under subsection 2 for the purposes given in that subsection and for the acquisition of land to be used for ATV trails. The bureau may adopt rules in accordance with Title 5, chapter 375, subchapter 2 for the issuance of grants-in-aid from the fund and to further define alpine tundra areas pursuant to section 13001, subsection 4. Additional funding for the ATV Recreational Management Fund is as provided in Title 36, section 2903-D, subsection 3. [2003, c. 414, Pt. B, §22 (AMD); 2003, c. 614, §9 (AFF).]

[ 2013, c. 405, Pt. D, §7 (AMD) .]

2. ATV Recreational Management Fund. The ATV Recreational Management Fund, referred to in this subsection as "the fund," is established and administered by the department.

A. The fund may be used to conduct research on issues related to the management of ATVs; assist in the formation of nonprofit ATV groups; make grants-in-aid to political subdivisions, educational institutions, regional planning agencies, ATV groups and others to construct and maintain ATV trails, to purchase equipment or to otherwise carry out the purposes of the fund; assist in the design and development of ATV trails; purchase, lease or otherwise acquire interests in land, including, but not limited to, fee or easement interests for ATV trails or sport-riding facilities; provide protection to landowners against ATV-related suit or liability; or otherwise provide for the wise and orderly management of ATVs. [2003, c. 695, Pt. B, §2 (AMD); 2003, c. 695, Pt. C, §1 (AFF).]

B. If any money in the fund is not expended during the year in which it is collected, the unexpended balance may not lapse, but must be carried as a continuing account available for the purposes specified until expended. [2003, c. 414, Pt. C, §1 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §2 (AMD); 2003, c. 695, Pt. C, §1 (AFF) .]

3. Use of fees. This subsection applies to the use of fees credited to the Snowmobile Trail Fund.

A. The bureau is authorized to use the money credited to the Snowmobile Trail Fund to make grants-in-aid to political subdivisions, educational institutions, regional planning agencies, snowmobile groups and others for the construction and maintenance of snowmobile trails and for research, development and planning of snowmobile trails.

(1) For all grants disbursed after July 1, 1984, the bureau shall adopt rules specifying how to apply for the grants, which projects are eligible and the formula for state support.

(2) The bureau may charge a reasonable fee for these services and materials when the money credited to it under this paragraph is insufficient to satisfy the demand for the services and materials. All fees so collected must be deposited in the Snowmobile Trail Fund.

(3) If any of the money is not expended during the year in which the money is collected, the unexpended balance does not lapse, but is carried as a continuing account available for the purposes specified until expended. [2003, c. 414, Pt. C, §1 (NEW); 2003, c. 614, §9 (AFF).]

B. The bureau is authorized to use money credited to the Snowmobile Trail Fund for snowmobile trail acquisition, including, but not limited to, the purchase or lease of real estate, grants to snowmobile clubs, municipalities and counties for the acquisition of snowmobile trail maintenance equipment and the acquisition of easements, construction, development, planning and maintenance and for providing educational and informational materials for the use of operators of snowmobiles and for research. [2003, c. 414, Pt. C, §1 (NEW); 2003, c. 614, §9 (AFF).]

C. The money distributed to municipalities by the bureau under this subsection may be appropriated by the municipalities for any purpose for which they may lawfully appropriate money. [2003, c. 414, Pt. C, §1 (NEW); 2003, c. 614, §9 (AFF).]

D. By June 30th of each fiscal year, the State Controller shall transfer from the Snowmobile Trail Fund to the unappropriated surplus of the General Fund an amount equal to the tax exemption under Title 36, section 1760, subsection 90. [2007, c. 429, §1 (NEW); 2007, c. 429, §3 (AFF).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 693, §1 (AMD). 2001, c. 693, §11 (AFF). 2003, c. 414, §§B21,22,C1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 695, §B2 (AMD). 2003, c. 695, §C1 (AFF). 2007, c. 429, §1 (AMD). 2007, c. 429, §3 (AFF). 2013, c. 405, Pt. D, §7 (AMD).



12 §1893-A. Recreational management areas

1. Definitions. As used in this section, the following terms have the following meanings.

A. "Excavation" means an excavation for borrow, topsoil, clay or silt, whether alone or in combination. [2001, c. 466, §7 (NEW).]

B. "Recreational management area" means an area formerly used for excavation on which trails that have been designed for all-terrain vehicle use are developed and on which recreational use by the public is allowed. [2001, c. 466, §7 (NEW).]

[ 2001, c. 466, §7 (NEW) .]

2. Development of recreational management areas. An owner or operator of an excavation site proposing to develop a recreational management area and requesting a variance from reclamation standards under Title 38, section 490-E shall request the assistance of the office.

Upon receipt of a request for assistance, the office shall assess the affected land for suitability for an all-terrain vehicle trail system. The office shall advise the landowner of funding, technical assistance and other assistance available through the ATV Recreational Management Fund established in section 1893, subsections 2 and 3. When an initial assessment of the affected land indicates the area is appropriate for an all-terrain vehicle trail system, the office may assist the owner or operator in developing a plan and completing a variance application.

[ 2013, c. 405, Pt. D, §8 (AMD) .]

SECTION HISTORY

2001, c. 466, §7 (NEW). 2003, c. 414, §B23 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2013, c. 405, Pt. D, §8 (AMD).



12 §1893-B. Advisory council established

1. Appointment and composition. The Snowmobile Trail Fund Advisory Council, referred to in this section as "the advisory council" and established by Title 5, section 12004-I, subsection 3-B, consists of 11 members. The director or the director's designee serves as an ex officio member and may vote only to break a tie. The other 10 members are appointed by the commissioner as follows:

A. Three members who represent snowmobile clubs that are Snowmobile Trail Fund grantees; [2003, c. 260, §2 (NEW).]

B. Three members who represent municipal Snowmobile Trail Fund grantees; [2003, c. 260, §2 (NEW).]

C. Two members who represent a statewide organization with an interest in snowmobiling; [2003, c. 260, §2 (NEW).]

D. One member who represents snowmobile business interests; and [2003, c. 260, §2 (NEW).]

E. One member who represents landowner interests. [2003, c. 260, §2 (NEW).]

[ 2003, c. 260, §2 (NEW) .]

2. Terms. Members of the advisory council serve for 3 years, except that initially the members appointed under subsection 1, paragraphs A, B and C shall draw lots for 2-year or 3-year terms. Members continue serving until a successor is duly appointed and qualified. A member may not serve more than 2 consecutive 3-year terms. When a vacancy occurs, the commissioner shall fill the vacancy by appointing a member from the same category as the member who vacated the advisory council and that member continues to serve for the remainder of the term. An employee of the department may not serve as a member of the advisory council prior to the expiration of one year from the employee's last day of employment with the department. A Legislator may not serve as a member of the advisory council.

[ 2003, c. 260, §2 (NEW) .]

3. Compensation. Advisory council members are entitled to reasonable expenses as provided in Title 5, chapter 379, as approved by the director.

[ 2003, c. 260, §2 (NEW) .]

4. Duties. The advisory council shall provide to the director advice and information on the management of the Snowmobile Trail Fund, including, but not limited to:

A. The annual establishment of reimbursement rates for snowmobile club trail grants, municipal snowmobile trail grants and capital equipment grants; and [2003, c. 260, §2 (NEW).]

B. Expenditures that are over $30,000 for the snowmobile program pursuant to section 1893 and are not part of the regular grant program. [2003, c. 260, §2 (NEW).]

[ 2003, c. 260, §2 (NEW) .]

5. Chair; vice-chair. The advisory council shall, during its meeting in August, elect one of its appointed members as chair and one of its appointed members as vice-chair for one-year terms.

[ 2003, c. 260, §2 (NEW) .]

6. Meetings. The advisory council shall hold meetings in August and February. The advisory council may also meet at other times at the call of the chair or the director or the director's designee.

[ 2003, c. 260, §2 (NEW) .]

7. Public meetings; public comment. All meetings of the advisory council are open to the public and must be held in a location that is convenient for public access. Public comment must be accepted at meetings of the advisory council. Comments may be restricted to subjects before the advisory council at the meeting and consistent with any applicable requirements and limitations of the Maine Administrative Procedure Act.

[ 2003, c. 260, §2 (NEW) .]

8. Public notice. Public notice of all advisory council meetings must be in accordance with Title 1, section 406.

[ 2003, c. 260, §2 (NEW) .]

SECTION HISTORY

2003, c. 260, §2 (NEW).



12 §1893-C. ATV Trail Advisory Council established

1. Appointment and composition. The ATV Trail Advisory Council, referred to in this section as "the advisory council" and established by Title 5, section 12004-I, subsection 3-C, consists of 11 members. The director or the director's designee serves as an ex officio member and may vote only to break a tie. The other 10 members are appointed by the commissioner as follows:

A. Three members who represent local ATV clubs from different regions of the State that are ATV Recreational Management Fund grantees. One of these members must belong to both an ATV club and a snowmobile club; [2005, c. 186, §2 (NEW).]

B. One member who represents municipal ATV Recreational Management Fund grantees; [2005, c. 186, §2 (NEW).]

C. One member who represents a statewide organization with an interest in operating ATVs; [2005, c. 186, §2 (NEW).]

D. One member who represents ATV and snowmobile business interests; [2005, c. 186, §2 (NEW).]

E. One member who represents large landowner interests with land holdings of more than 250,000 acres; [2005, c. 186, §2 (NEW).]

F. One member who represents a statewide environmental group; [2005, c. 186, §2 (NEW).]

G. One member who represents a statewide farming organization; and [2005, c. 186, §2 (NEW).]

H. One member who represents woodlot owners' interests. [2005, c. 186, §2 (NEW).]

[ 2005, c. 186, §2 (NEW) .]

2. Terms. Members of the advisory council serve for 3 years, except that initially the members appointed under subsection 1, paragraphs A, B, C and D shall draw lots for 2-year or 3-year terms. Members continue serving until a successor is duly appointed and qualified. A member may not serve more than 2 consecutive 3-year terms. When a vacancy occurs, the commissioner shall fill the vacancy by appointing a member from the same category as the member who vacated the advisory council and that member continues to serve for the remainder of the term. An employee of the department may not serve as a member of the advisory council prior to the expiration of one year from the employee's last day of employment with the department. A Legislator may not serve as a member of the advisory council.

[ 2005, c. 186, §2 (NEW) .]

3. Compensation. Advisory council members are entitled to reasonable expenses as provided in Title 5, chapter 379, as approved by the director.

[ 2005, c. 186, §2 (NEW) .]

4. Duties. The advisory council shall provide to the director advice and information on the management of the ATV Recreational Management Fund, including, but not limited to:

A. The annual establishment of reimbursement rates for ATV club trail grants, municipal ATV trail grants and capital equipment grants; and [2005, c. 186, §2 (NEW).]

B. Expenditures that are over $30,000 for ATV activities pursuant to section 1893 and are not part of the regular grant program. [2005, c. 186, §2 (NEW).]

[ 2005, c. 186, §2 (NEW) .]

5. Chair; vice-chair. The advisory council shall, during its initial meeting, elect one of its appointed members as chair and one of its appointed members as vice-chair for one-year terms.

[ 2005, c. 186, §2 (NEW) .]

6. Meetings. The advisory council shall hold meetings in April and September. The advisory council may also meet at other times at the call of the chair or the director or the director's designee.

[ 2005, c. 186, §2 (NEW) .]

7. Public meetings; public comment. All meetings of the advisory council are open to the public and must be held in a location that is convenient for public access. Public comment must be accepted at meetings of the advisory council. Comments may be restricted to subjects before the advisory council at the meeting and consistent with any applicable requirements and limitations of the Maine Administrative Procedure Act.

[ 2005, c. 186, §2 (NEW) .]

8. Public notice. Public notice of all advisory council meetings must be in accordance with Title 1, section 406.

[ 2005, c. 186, §2 (NEW) .]

SECTION HISTORY

2005, c. 186, §2 (NEW).






Subchapter 9: PUBLIC FACILITIES FOR BOATS

12 §1894. Duties of director relating to public facilities for boats

The director shall acquire, construct and maintain, within the funds available, public facilities for boats in the waters of the State, including but not limited to launching ramps, parking sites and access roads. Waters of the State include any waters within the territorial limits of the State and the marginal sea adjacent to the State. [1997, c. 678, §13 (NEW).]

The director shall decide where to locate the facilities and which facilities the Department of Transportation shall construct. [1997, c. 678, §13 (NEW).]

The director shall decide when hazards to boating exist and mark the waters of the State, within the funds available, by placement of aids to navigation and regulatory markers on the waters consistent with the rules provided in this section and section 1803, subsection 4. [1997, c. 678, §13 (NEW).]

In carrying out the purposes of this subchapter, the bureau and its authorized agents and employees may enter upon any lands or waters in the State to make surveys and examinations it determines necessary or convenient, and such entry is not considered trespass. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

The director may make rules for the uniform marking of the water areas of this State that are not otherwise regulated through the placement of aids to navigation and regulatory markers. No city, county or person may mark the waters of this State in any manner that conflicts with the marking system prescribed by the director. [1997, c. 678, §13 (NEW).]

The director shall remove, within the funds available, minor hazards to boating when the director determines that removal of the minor hazard or obstacle is necessary for the safe passage of watercraft. The bureau and its authorized agents and employees, in carrying out the purpose of this paragraph, may enter upon any lands with the owner's permission, waters and premises in the State for the purpose of removing minor hazards or obstacles as it determines necessary or convenient in the discharge of its duties, and such entry is not considered trespass. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

If, after written request from the governing body of any city or town, the bureau either declines to mark a waterway or is unable to mark a waterway, then the governing body of the city or town may mark hazards to boating on waterways within its jurisdiction. The bureau is deemed to have declined to mark a particular waterway if the bureau does not respond to a request within 30 days. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

The bureau may at any time reverse a decision not to mark a certain waterway or portion of that waterway and replace any existing markings in accordance with rules of uniform marking adopted by the bureau. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 693, §2 (AMD). 2001, c. 693, §11 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1895. Powers of the bureau relating to public facilities for boats

In carrying out the purposes of this subchapter, the bureau has and shall exercise the following powers and authority: [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Exercise police supervision.

[ 2001, c. 604, §18 (RP) .]

2. Establish rules.

[ 2001, c. 604, §18 (RP) .]

3. Lease and agreements with United States. With the consent of the Governor, to negotiate and execute any lease or other agreement for the administration, maintenance, supervision, use and development of state boat facilities within the meaning of this subchapter, acquired and owned by the Federal Government, upon such terms and conditions as are considered advantageous to the people of this State and consistent with this subchapter. With the consent of the Governor, the bureau may accept on behalf of the State deeds of gift or other conveyances to lands or interests in lands suitable for administration, maintenance, supervision, use and development as state boat facilities under this subchapter. Such lands or interests in lands, when so acquired, whether title is in the United States or otherwise, are subject to administration, maintenance, supervision, use and development by the bureau under this subchapter during the terms of any such lease or agreement. With respect to such lands or interests in land that are included in any lands or interests in land acquired and owned by the Federal Government and administered under this subchapter, the State shall retain concurrent jurisdiction with the Federal Government. Any civil or criminal process issuing under the authority of this State may be executed on those lands in the same manner and to the same effect as if those lands were privately owned, and exclusive jurisdiction in and to those lands reverts to the State when they cease to be owned by the Federal Government. Such lands are exempt from all taxes and assessments while they are the property of the Federal Government;

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Cooperate with government agencies. To cooperate with federal agencies in the planning, development, maintenance and use of recreation areas and to assist state, county and municipal agencies in the study and planning of their recreation areas and programs; and

[ 1997, c. 678, §13 (NEW) .]

5. Federal funds. To accept and receive funds from the Federal Government for all purposes relating to activities under this subchapter. The Treasurer of State is the appropriate fiscal officer to receive such federal funds. These federal funds must be credited to the Boating Facilities Fund to carry out the purposes of this subchapter.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §18 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1896. Boating Facilities Fund

There is created within the bureau the Boating Facilities Fund, referred to in this subchapter as the "fund." The fund, as funded under Title 36, section 2903-D, subsection 1, must be available to the director in carrying out the duties of the bureau under this subchapter. This fund is a continuous carrying account. The fund also receives fees collected under subchapter 10 and is available to the director in carrying out the duties specified under subchapter 10. [2015, c. 252, §1 (AMD).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 693, §3 (AMD). 2001, c. 693, §11 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV). 2015, c. 252, §1 (AMD).



12 §1897. Fees

The director may charge reasonable fees for the services provided under this subchapter. Such fees must be used to supervise and manage public facilities for boats. The director may set aside no more than 10% of those fees per year as a reserve fund for repairs and maintenance of those facilities and for marking the waters where in the director's judgment a hazard to boating exists. [1997, c. 678, §13 (NEW).]

When it is essential for public safety, the director may prepare, print and distribute navigation charts and publications and may charge a reasonable fee for them. [1997, c. 678, §13 (NEW).]

When it is in the State's best interest, the director may charge reasonable amounts for the actual costs of providing materials and services associated with the construction and repair of boating facilities. [1997, c. 678, §13 (NEW).]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1898. Leases

The director may lease for a period not exceeding 30 years, on conditions the director determines necessary, parking lots and nearby sites for the purpose of having, constructing and maintaining by the lessees restaurants, gift shops, marinas and the like. The income from such leases must be credited to the fund. [1997, c. 678, §13 (NEW).]

The director may lease from individuals, corporate organizations, political subdivisions and quasi-public organizations land or buildings, or both, for indeterminate periods not to exceed 99 years for the purpose of constructing and maintaining boating facilities. [1997, c. 678, §13 (NEW).]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1899. Grants-in-aid

The director may make grants-in-aid to political subdivisions and others for the acquisition, construction and maintenance of public boating facilities and supporting facilities on terms the director determines necessary. When such a grant-in-aid is made to others, within the boundaries of an organized town, it must be with the concurrence of the municipal officers of that town. [1997, c. 678, §13 (NEW).]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1899-A. Violation of rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §19 (RP).



12 §1899-B. District and Superior Courts have concurrent jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §19 (RP).



12 §1899-C. Illegal acts (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §19 (RP).






Subchapter 10: REGULATION OF SWIM AREAS ON INLAND WATERS

12 §1900. Swim areas

1. Definitions. As used in this subchapter, the following terms have the following meanings.

A. "Camping area" means, in addition to the generally accepted interpretations, lakeshore places, picnic and lunch grounds or other premises where tents or recreational vehicles are permitted and licensed under Title 22, section 2495. [2009, c. 312, §1 (NEW).]

B. "Developed swim area" means an area delineated by line buoys in accordance with the aids to navigation system established pursuant to section 1894. [2009, c. 312, §1 (NEW).]

C. "Qualified entity" means a camping area, recreational camp or governmental entity or governmentally sponsored group. [2009, c. 312, §1 (NEW).]

D. "Recreational camp" means day camps, boys and girls camps and family, hunting, fishing and similar camps licensed under Title 22, section 2495. [2009, c. 312, §1 (NEW).]

E. "Swim line" means a line, rope or a series of buoys used to delineate an area of surface water for the purpose of swimming. [2009, c. 312, §1 (NEW).]

F. "Water safety zone" means the area of water within 200 feet of shoreline, whether the shoreline of the mainland or of an island. [2009, c. 312, §1 (NEW).]

[ 2009, c. 312, §1 (NEW) .]

2. Property rights. Nothing in this subchapter may be construed to affect private property rights or the State's ownership rights over inland waters.

[ 2009, c. 312, §1 (NEW) .]

3. Swim area prohibition. A person may not establish or maintain a swim line or a developed swim area without a permit issued under subsection 4.

A. [2015, c. 252, §2 (RP).]

B. [2015, c. 252, §2 (RP).]

[ 2015, c. 252, §2 (AMD) .]

4. Issuance of permit; revocation. The director may issue a permit to establish and maintain a swim line or a developed swim area within the water safety zone only to a qualified entity and only if the swim line or developed swim area is designed solely to provide recreational swimming opportunities for the public.

A. If the director determines, after notice and an opportunity for hearing, that a swim line or developed swim area is being used for purposes other than to provide recreational swimming opportunities for the public, the director may revoke the permit. [2015, c. 252, §2 (NEW).]

B. If the Commissioner of Inland Fisheries and Wildlife believes that a swim line or a developed swim area is being used for purposes other than to provide recreational swimming opportunities for the public and is interfering with boating or fishing, the commissioner shall notify the director and may request that the permit for the swim line or developed swim area be revoked pursuant to paragraph A. [2015, c. 252, §2 (NEW).]

The length of the area delineated by a swim line or of a developed swim area may not exceed 50% of the entire length of the shore frontage of the property from which the developed swim area or the area delineated by a swim line extends or 200 feet, whichever is greater, except that in no event may the developed swim area or the area delineated by a swim line extend beyond the shore frontage of the property. The length of the developed swim area or of an area delineated by a swim line must be measured parallel to the shore.

[ 2015, c. 252, §2 (AMD) .]

5. Fee; expiration. Permits issued under subsection 4 expire 5 years after the date of issuance. The director shall establish by rule a fee for the permits. All revenues from fees must be deposited in the Boating Facilities Fund created under section 1896.

[ 2015, c. 252, §2 (AMD) .]

6. Enforcement. A municipally appointed inland harbor master, code enforcement officer or law enforcement officer is primarily responsible for the enforcement of this subchapter.

[ 2009, c. 312, §1 (NEW) .]

7. Rules. The director shall adopt rules to implement and carry out the purposes of this subchapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 312, §1 (NEW) .]

SECTION HISTORY

2009, c. 312, §1 (NEW). 2015, c. 252, §2 (AMD).












Part 3: INLAND FISH AND GAME

Chapter 301: GENERAL PROVISIONS

12 §1901. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 252, (AMD). 1965, c. 275, (AMD). 1965, c. 448, §§1-A (AMD). 1967, c. 404, §3 (AMD). 1969, c. 425, §2 (AMD). 1971, c. 231, §1 (AMD). 1971, c. 267, §1 (AMD). 1971, c. 403, §§1,2 (AMD). 1975, c. 177, (AMD). 1975, c. 516, §§1,2 (AMD). 1975, c. 623, §§7-A,7-B (AMD). 1977, c. 78, §§44-47 (AMD). 1977, c. 503, §4 (AMD). 1977, c. 600, §§1,2 (AMD). 1979, c. 420, §5 (RP).



12 §1901-A. Effective date for game laws (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 170, §§1,2 (NEW). 1971, c. 403, §§3,16 (RP).



12 §1902. Care of walls and fences; closing of gates (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §244 (AMD). 1979, c. 420, §5 (RP).



12 §1903. Lost persons (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §141 (AMD). 1979, c. 420, §5 (RP).



12 §1904. Wild aminals in captivity (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 209, (AMD). 1969, c. 115, §§1,2 (AMD). 1969, c. 528, §1 (AMD). 1971, c. 403, §4 (AMD). 1973, c. 188, (AMD). 1973, c. 271, (AMD). 1975, c. 590, §1 (AMD). 1977, c. 694, §§245,246 (AMD). 1979, c. 420, §5 (RP). 1979, c. 441, §1 (AMD).



12 §1905. Importation of wild birds and animals; consent of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 590, §2 (AMD). 1979, c. 420, §5 (RP).



12 §1906. Endangered species of fish and wildlife (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 10, (NEW). 1971, c. 622, §34 (AMD). 1975, c. 328, §1 (RP).






Chapter 303: COMMISSIONER

12 §1951. Appointment; deputy (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 353, (AMD). 1967, c. 476, §16 (AMD). 1969, c. 504, §21 (AMD). 1975, c. 497, §1 (AMD). 1975, c. 771, §142 (AMD). 1977, c. 78, §48 (AMD). 1977, c. 674, §11 (RPR). 1979, c. 420, §5 (RP).



12 §1952. Duties and office; sale of confiscated arms and ammunition (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 138, §1 (AMD). 1975, c. 497, §2 (AMD). 1977, c. 78, §49 (AMD). 1977, c. 362, §1 (AMD). 1979, c. 420, §5 (RP).



12 §1953. Code of operating procedure of warden service (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §1954. Boundary waters with New Hampshire and Canada (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §1955. Advisory council (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 152, (AMD). 1975, c. 771, §143 (AMD). 1975, c. 772, §2 (AMD). 1977, c. 78, §50 (RPR). 1979, c. 198, §1 (AMD). 1979, c. 255, §1 (RPR). 1979, c. 420, §5 (RP).



12 §1956. Declaration of emergency (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §144 (AMD). 1977, c. 78, §51 (AMD). 1977, c. 694, §247 (RP).



12 §1957. --Advertising (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §248 (RP).



12 §1958. --Annulment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §249 (RP).



12 §1959. Sale of unneeded property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §145 (AMD). 1977, c. 78, §52 (AMD). 1979, c. 420, §5 (RP).



12 §1960. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 208, (AMD). 1965, c. 448, §§1-B,1-C (AMD). 1967, c. 404, §§4,5 (AMD). 1971, c. 166, (AMD). 1971, c. 403, §§4-A-4-C,5 (AMD). 1973, c. 562, §§1,2 (AMD). 1973, c. 690, §1 (AMD). 1977, c. 78, §53 (AMD). 1977, c. 503, §5 (AMD). 1977, c. 694, §250 (RPR). 1979, c. 127, §74 (AMD). 1979, c. 198, §2 (AMD). 1979, c. 420, §5 (RP).



12 §1960-A. --upland game and fur-bearing animals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 231, §2 (NEW). 1971, c. 403, §§6,7 (AMD). 1973, c. 90, §1 (AMD). 1973, c. 280, (AMD). 1973, c. 562, §3 (AMD). 1973, c. 690, §2 (AMD). 1973, c. 739, §2 (AMD). 1977, c. 78, §54 (AMD). 1977, c. 503, §6 (AMD). 1977, c. 694, §251 (RP).



12 §1961. --Continuation of (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 170, (AMD). 1977, c. 78, §55 (AMD). 1977, c. 221, (AMD). 1977, c. 694, §§252,253 (AMD). 1979, c. 420, §5 (RP).



12 §1961-A. Filing of regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 690, §3 (NEW). 1977, c. 694, §254 (RPR). 1979, c. 420, §5 (RP).



12 §1962. Defacement of notices (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 85, §1 (AMD). 1977, c. 78, §56 (AMD). 1979, c. 420, §5 (RP).



12 §1963. Biennial revision of fish and game laws (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §57 (AMD). 1979, c. 420, §5 (RP).



12 §1964. Copies of laws to town clerks and agents (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §1965. Sale of other publications (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 101, (NEW). 1971, c. 403, §8 (AMD). 1973, c. 23, (AMD). 1979, c. 420, §5 (RP).



12 §1965-A. Commissioner or agent may establish a line of demarcation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §6 (NEW). 1979, c. 420, §5 (RP).



12 §1966. Availablity of financial statement (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1977, c. 39, §7 (NEW). 1979, c. 420, §5 (RP).






Chapter 304: SNOWMOBILES

12 §1971. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §1 (AMD). 1973, c. 613, §1 (AMD). 1979, c. 420, §5 (RP).



12 §1972. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 163, §2 (AMD). 1971, c. 356, §§2-4 (AMD). 1973, c. 613, §§2,3,4 (AMD). 1973, c. 788, §45 (AMD). 1975, c. 590, §§3,4 (AMD). 1975, c. 772, §§3,4 (AMD). 1977, c. 503, §7 (AMD). 1977, c. 698, §1 (AMD). 1979, c. 420, §5 (RP).



12 §1973. Form (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §5 (AMD). 1979, c. 420, §5 (RP).



12 §1974. Numbers permanent (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1979, c. 52, (AMD). 1979, c. 420, §5 (RP).



12 §1975. Vehicles exempt from registration (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §6 (AMD). 1973, c. 613, §5 (AMD). 1975, c. 525, §1 (RPR). 1979, c. 420, §5 (RP).



12 §1976. Dealers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §§7-9 (AMD). 1973, c. 613, §6 (AMD). 1979, c. 420, §5 (RP).



12 §1977. Authority under registration (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §§9-A,10,11 (AMD). 1971, c. 622, §§34-A,34-B (AMD). 1973, c. 613, §§7-9 (AMD). 1973, c. 625, §§68,69 (AMD). 1975, c. 525, §2 (RPR). 1979, c. 201, §§1-3 (AMD). 1979, c. 420, §5 (RP).



12 §1978. Operation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 142, (AMD). 1971, c. 356, §§12,13 (AMD). 1971, c. 544, §§30,31 (AMD). 1973, c. 613, §§10-15 (AMD). 1973, c. 739, §3 (AMD). 1975, c. 525, §3 (AMD). 1977, c. 564, §52 (AMD). 1979, c. 420, §5 (RP).



12 §1979. Regulatory authority (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §14 (AMD). 1973, c. 613, §§16,17 (AMD). 1977, c. 694, §255 (RP).



12 §1980. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §15 (AMD). 1973, c. 613, §18 (AMD). 1973, c. 739, §4 (AMD). 1975, c. 525, §4 (RPR). 1979, c. 420, §5 (RP).



12 §1981. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1975, c. 525, §5 (RPR). 1979, c. 420, §5 (RP).



12 §1982. Accidents (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §§15-A,16 (AMD). 1973, c. 613, §19 (AMD). 1979, c. 420, §5 (RP).



12 §1983. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1979, c. 420, §5 (RP).



12 §1984. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 85, §2 (AMD). 1973, c. 613, §20 (RPR). 1975, c. 525, §6 (RPR). 1979, c. 420, §5 (RP).



12 §1985. Public utility exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1979, c. 420, §5 (RP).






Chapter 304-A: AIRMOBILES

12 §1990. Findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 238, (NEW). 1979, c. 238, §§1,9 (RP). 1979, c. 420, §5 (RP).



12 §1991. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 238, (NEW). 1979, c. 238, §§1,9 (RP). 1979, c. 420, §5 (RP).



12 §1992. Prohibition (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 238, (NEW). 1973, c. 625, §71 (AMD). 1979, c. 238, §§1,9 (RP). 1979, c. 420, §5 (RP).



12 §1993. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 238, (NEW). 1979, c. 238, §§1,9 (RP). 1979, c. 420, §5 (RP).



12 §1994. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 238, (NEW). 1979, c. 238, §§1,9 (RP). 1979, c. 420, §5 (RP).



12 §1995. Committee to study airmobiles (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 238, (NEW). 1973, c. 625, §72 (AMD). 1979, c. 238, §§1,9 (RP). 1979, c. 420, §5 (RP).






Chapter 305: WARDENS

12 §2001. Appointment; powers and duties; service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§1-D,2 (AMD). 1967, c. 259, (AMD). 1967, c. 404, §§7,8 (AMD). 1967, c. 544, §23 (AMD). 1969, c. 590, §12 (AMD). 1971, c. 403, §9 (AMD). 1973, c. 739, §5 (AMD). 1973, c. 788, §46 (AMD). 1975, c. 516, §3 (AMD). 1975, c. 594, §5 (AMD). 1975, c. 770, §66 (AMD). 1977, c. 78, §58 (AMD). 1979, c. 420, §5 (RP).



12 §2002. Role as state fire wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2003. Officials with powers of wardens; other offices forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §59 (AMD). 1979, c. 420, §5 (RP).



12 §2004. Acceptance of personal recognizances (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §9 (AMD). 1971, c. 622, §35 (AMD). 1977, c. 78, §60 (AMD). 1979, c. 420, §5 (RP).






Chapter 307: GUIDES

12 §2051. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 241, §1 (RP).



12 §2052. Junior Maine guides and trip leaders; curriculum board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §3 (AMD). 1969, c. 433, §11 (AMD). 1971, c. 598, §11 (AMD). 1977, c. 503, §8 (AMD). 1979, c. 151, §1 (RPR). 1979, c. 420, §5 (RP).



12 §2053. Application for licenses, fees, classification, revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §4 (AMD). 1967, c. 310, §§1-3 (AMD). 1967, c. 512, §§1-3 (AMD). 1967, c. 529, §1 (AMD). 1969, c. 198, (AMD). 1969, c. 241, §2 (RPR). 1969, c. 524, (AMD). 1971, c. 409, §3 (AMD). 1975, c. 575, §3 (AMD). 1975, c. 590, §5 (AMD). 1977, c. 694, §256 (AMD). 1979, c. 394, (AMD). 1979, c. 420, §5 (RP). 1979, c. 518, §§1,2 (AMD).



12 §2054. Trip leaders' permits (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §56 (NEW). 1971, c. 266, §§1,2 (AMD). 1979, c. 151, §2 (RPR). 1979, c. 420, §5 (RP).






Chapter 308: WATERCRAFT REGISTRATION AND SAFETY

Subchapter 1: GENERAL PROVISIONS

12 §2061. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1977, c. 503, §§8-A (AMD). 1979, c. 238, §§2-4,9 (AMD). 1979, c. 420, §5 (RP). 1979, c. 518, §3 (AMD).



12 §2062. Local regulation prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2063. Disposition of revenues (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 127, §75 (AMD). 1979, c. 420, §5 (RP).



12 §2064. Certificate of the commissioner admissible in evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2065. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2066. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).






Subchapter 2: CONDITIONS AND RESTRICTIONS

12 §2067. Division of Watercraft Registration and Safety (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1977, c. 694, §257 (AMD). 1979, c. 238, §§5,9 (AMD). 1979, c. 420, §5 (RP).



12 §2068. Regulations; force of law; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1977, c. 694, §258 (RP).



12 §2069. Certificate required; display of numbers and validation stickers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 238, §§6,9 (AMD). 1979, c. 420, §5 (RP).



12 §2070. Application and issuance; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1975, c. 772, §5 (AMD). 1977, c. 564, §53 (AMD). 1979, c. 53, (AMD). 1979, c. 420, §5 (RP).



12 §2071. Notice of destruction, abandonment, removal, transfer of ownership, change of address (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2072. Motorboats carrying passengers for hire (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1977, c. 694, §259 (AMD). 1979, c. 420, §5 (RP).



12 §2073. Operation of watercraft (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 238, §§7-9 (AMD). 1979, c. 420, §5 (RP).



12 §2074. Safety equipment and regattas (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2075. Accidents (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2076. Restrictions on power boats; Portage Lake and Quimby Pond (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2077. --Jerry Pond (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2078. -- Ox Brook Lakes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2079. -- Nesowadnehunk (Sourdnahunk) Lake (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2080. -- Eagle Lake, Jordan Pond and Long Pond (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2081. -- Snow's Pond; use of power boats (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2082. -- Long Pond, Oxford County (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2083. -- Lily Pond (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1975, c. 623, §8 (AMD). 1979, c. 420, §5 (RP).



12 §2084. -- Nokomis Pond (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 78, (NEW). 1979, c. 420, §5 (RP).






Subchapter 3: COMMERCIAL WHITEWATER OUTFITTERS

12 §2085. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP). 1979, c. 518, §4 (NEW).



12 §2086. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP). 1979, c. 518, §4 (NEW).



12 §2087. Safety equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP). 1979, c. 518, §4 (NEW).



12 §2088. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP). 1979, c. 518, §4 (NEW).









Chapter 309: SANCTUARIES

12 §2101. Designation of preserves and sanctuaries (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 191, (AMD). 1965, c. 448, §§5-7 (AMD). 1967, c. 111, (AMD). 1967, c. 126, (AMD). 1967, c. 404, §10 (AMD). 1967, c. 544, §24 (AMD). 1969, c. 89, (AMD). 1969, c. 104, §§1-3 (AMD). 1969, c. 358, (AMD). 1969, c. 425, §§3-31 (AMD). 1971, c. 85, §§3-8 (AMD). 1973, c. 77, (AMD). 1973, c. 134, (AMD). 1973, c. 171, §§1,2 (AMD). 1973, c. 336, (AMD). 1975, c. 213, (AMD). 1975, c. 516, §§4,5 (AMD). 1977, c. 78, §61 (AMD). 1977, c. 104, (AMD). 1977, c. 503, §9 (AMD). 1979, c. 420, §5 (RP).



12 §2102. Commissioner may create temporary game sanctuaries (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §32 (AMD). 1979, c. 420, §5 (RP).



12 §2103. Game farms (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §11 (AMD). 1979, c. 420, §5 (RP).



12 §2104. Assent to federal laws; wildlife restoration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2105. -- Fish restoration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2106. Waters for fish culture; transportation of live game; breeders; scientific purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §12 (AMD). 1973, c. 76, (AMD). 1975, c. 590, §6 (AMD). 1977, c. 694, §§260,261 (AMD). 1979, c. 420, §5 (RP). 1979, c. 441, §§2,3 (AMD).



12 §2107. Hunting or possessing firearms restricted (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §33 (AMD). 1975, c. 516, §§5-A (AMD). 1977, c. 78, §62 (AMD). 1979, c. 420, §5 (RP).



12 §2108. Designation of spawning beds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 581, §1 (NEW). 1977, c. 694, §262 (RPR). 1979, c. 420, §5 (RP).






Chapter 311: HATCHERIES, SCREENS AND GAME MANAGEMENT AREAS

12 §2151. Acquisition of land; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 403, §10 (AMD). 1975, c. 431, §2 (AMD). 1979, c. 420, §5 (RP).



12 §2152. Federal fish culture recognized (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2153. Authority of commissioner over screens (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 503, §10 (AMD). 1979, c. 420, §5 (RP).



12 §2154. Classification of game management areas (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §8 (AMD). 1965, c. 513, §23 (AMD). 1967, c. 544, §25 (AMD). 1971, c. 403, §11 (AMD). 1973, c. 51, (AMD). 1973, c. 739, §§5-A (AMD). 1975, c. 516, §§5-B (AMD). 1979, c. 420, §5 (RP).



12 §2154-A. State-owned wildlife management areas (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §34 (NEW). 1973, c. 562, §4 (AMD). 1977, c. 503, §11 (AMD). 1979, c. 420, §5 (RP).



12 §2155. Use of wildlife management areas (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 403, §12 (AMD). 1971, c. 568, (AMD). 1973, c. 562, §5 (AMD). 1975, c. 516, §§5-C,5-D (AMD). 1977, c. 694, §263 (RPR). 1979, c. 420, §5 (RP).






Chapter 313: FISHWAYS AND DAMS

12 §2201. Construction and repair of fishways; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 386, §§1,2 (AMD). 1977, c. 694, §264 (AMD). 1979, c. 420, §5 (RP).



12 §2202. Tampering with, injuring or destroying fishways (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 85, §9 (AMD). 1979, c. 420, §5 (RP).



12 §2203. Notice to commissioner of building of dam (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2204. Tampering with, injuring or destroying dams (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§8-A (AMD). 1971, c. 85, §10 (AMD). 1979, c. 420, §5 (RP).



12 §2205. Bulldozing of rivers, streams and brooks (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 85, §11 (AMD). 1971, c. 545, §4 (RPR). 1971, c. 622, §36 (RPR). 1975, c. 516, §6 (RP).



Subchapter 2: ALTERATION OF RIVERS, STREAMS AND BROOKS

12 §2206. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 786, §1 (NEW). 1975, c. 388, §1 (AMD). 1979, c. 420, §5 (RP).



12 §2207. Permits; standards (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 786, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2208. Hearings; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 786, §1 (NEW). 1977, c. 694, §265 (RPR). 1979, c. 420, §5 (RP).



12 §2209. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 786, §1 (NEW). 1977, c. 694, §266 (AMD). 1979, c. 420, §5 (RP).



12 §2210. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 786, §1 (NEW). 1975, c. 388, §2 (AMD). 1979, c. 420, §5 (RP).



12 §2211. Injunction; restoration (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 786, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2212. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 786, §1 (NEW). 1975, c. 516, §7 (AMD). 1975, c. 623, §9 (AMD). 1979, c. 420, §5 (RP).









Chapter 315: CAMPS

12 §2251. Food restrictions; fish (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 503, §12 (RP).



12 §2252. -- Game (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 503, §12 (RP).



12 §2253. Seasonal use only (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §61 (AMD). 1965, c. 425, §§5-H (AMD). 1971, c. 85, §12 (AMD). 1971, c. 97, §6 (RP). 1971, c. 544, §§32,33 (RP).



12 §2254. Regulation and definition of sporting camps (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §9 (AMD). 1967, c. 255, (AMD). 1971, c. 85, §13 (AMD). 1973, c. 281, (AMD). 1973, c. 562, §6 (RP).



12 §2255. Fishing license for children's camps (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §10 (AMD). 1975, c. 590, §7 (AMD). 1977, c. 78, §63 (AMD). 1979, c. 420, §5 (RP).






Chapter 317: LICENSES GENERALLY

12 §2301. Free licenses and permits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §11 (AMD). 1967, c. 146, (AMD). 1967, c. 404, §13 (AMD). 1967, c. 494, §§12-A (AMD). 1967, c. 544, §26 (AMD). 1969, c. 338, (AMD). 1971, c. 122, (AMD). 1971, c. 409, §§5,7 (RP). 1971, c. 622, §37 (AMD).



12 §2302. Revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §12 (AMD). 1969, c. 86, §§1,2 (AMD). 1969, c. 425, §35 (AMD). 1971, c. 231, §3 (AMD). 1971, c. 403, §13 (AMD). 1971, c. 622, §38 (AMD). 1973, c. 562, §8 (AMD). 1975, c. 516, §§8-10 (AMD). 1977, c. 78, §§64-68 (AMD). 1977, c. 694, §267 (AMD). 1979, c. 420, §5 (RP).



12 §2303. Expiration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §69 (AMD). 1979, c. 420, §5 (RP).



12 §2304. Information on licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 562, §§8-A (NEW). 1979, c. 420, §5 (RP).






Chapter 319: HUNTING AND TRAPPING

Subchapter 1: GENERAL PROVISIONS

12 §2351. Traps visited every 24 hours; consent of owner; populated areas (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 403, §§14,15 (AMD). 1979, c. 160, (RPR). 1979, c. 420, §5 (RP).



12 §2352. Migratory birds; open season on partridge, woodcock and pheasants (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 148, (AMD). 1967, c. 404, §14 (AMD). 1969, c. 29, (AMD). 1969, c. 240, (AMD). 1971, c. 71, §§1,2 (AMD). 1971, c. 231, §4 (AMD). 1973, c. 690, §4 (AMD). 1977, c. 78, §70 (AMD). 1977, c. 503, §13 (AMD). 1977, c. 694, §268 (AMD). 1979, c. 420, §5 (RP).



12 §2353. Closed time on deer in certain counties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§12-A,12-B (AMD). 1967, c. 192, §1 (AMD). 1967, c. 500, (AMD). 1969, c. 36, (AMD). 1969, c. 425, §36 (AMD). 1971, c. 85, §14 (AMD). 1971, c. 392, §1 (AMD). 1971, c. 403, §§16,17 (AMD). 1971, c. 560, (AMD). 1973, c. 208, §1 (AMD). 1977, c. 43, (AMD). 1979, c. 203, §§1,2 (AMD). 1979, c. 420, §5 (RP).



12 §2353-A. Extended deer and bird hunting season (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 138, §2 (NEW). 1979, c. 420, §5 (RP).



12 §2353-B. Closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 150, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2354. Crop and orchard damage (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §37 (AMD). 1971, c. 231, §5 (AMD). 1973, c. 63, (AMD). 1973, c. 562, §§9-A,9-B (AMD). 1975, c. 3, (AMD). 1977, c. 364, (AMD). 1977, c. 503, §14 (AMD). 1979, c. 420, §5 (RP).



12 §2355. Registration and transportation of deer and bear (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§13,14 (AMD). 1967, c. 404, §15 (AMD). 1969, c. 425, §38 (AMD). 1971, c. 403, §§18,19 (AMD). 1973, c. 562, §§10,11 (AMD). 1975, c. 129, (AMD). 1975, c. 590, §8 (AMD). 1977, c. 78, §71 (AMD). 1977, c. 503, §15 (AMD). 1979, c. 237, §§1,4 (AMD). 1979, c. 352, (AMD). 1979, c. 420, §5 (RP). 1979, c. 663, §64 (RP).



12 §2355-A. Closed time on bear (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 274, (NEW). 1967, c. 404, §16 (AMD). 1969, c. 289, §1 (AMD). 1971, c. 403, §20 (AMD). 1971, c. 622, §39 (AMD). 1973, c. 257, §§1,2 (AMD). 1975, c. 266, §1 (AMD). 1975, c. 770, §67 (AMD). 1979, c. 420, §5 (RP).



12 §2355-B. Bag limit on bears (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 289, §2 (NEW). 1969, c. 528, §2 (AMD). 1979, c. 420, §5 (RP).



12 §2355-C. Registration of bear (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 289, §3 (NEW). 1975, c. 516, §11 (AMD). 1979, c. 237, §§2,4 (RP). 1979, c. 420, §5 (RP).



12 §2355-D. Hunting bear with dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 181, (NEW). 1975, c. 266, §2 (AMD). 1979, c. 420, §5 (RP).



12 §2355-E. Hunting bear near dumps prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 503, §§15-A (NEW). 1979, c. 420, §5 (RP).



12 §2355-F. Moose season (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 56, (NEW). 1979, c. 420, §5 (RP).



12 §2356. Closed time on wild hares and rabbits; transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 20, (AMD). 1967, c. 119, (AMD). 1967, c. 238, (AMD). 1967, c. 404, §§17,18 (AMD). 1969, c. 1, (AMD). 1969, c. 112, (AMD). 1969, c. 590, §13 (AMD). 1971, c. 231, §6 (RP).



12 §2357. Closed time on gray squirrels; bag limit (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 62, (AMD). 1971, c. 231, §6 (RP).



12 §2358. Hunting and trapping season (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 5, (AMD). 1965, c. 28, (AMD). 1965, c. 164, (AMD). 1965, c. 448, §15 (AMD). 1965, c. 513, §24 (AMD). 1967, c. 1, (AMD). 1967, c. 38, (AMD). 1967, c. 109, (AMD). 1967, c. 145, (AMD). 1967, c. 363, (AMD). 1967, c. 404, §§19-23 (AMD). 1967, c. 544, §27 (AMD). 1969, c. 216, §§1,2 (AMD). 1969, c. 251, (AMD). 1969, c. 277, (AMD). 1969, c. 281, (AMD). 1969, c. 425, §§39-41 (AMD). 1971, c. 169, (AMD). 1971, c. 204, §§1,2 (AMD). 1971, c. 231, §7 (RPR). 1971, c. 257, (AMD). 1977, c. 78, §72 (AMD). 1979, c. 420, §5 (RP).



12 §2359. Raccoons (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 231, §8 (RP).



12 §2360. Special open season on beaver; taking or transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 146, (AMD). 1967, c. 322, (AMD). 1969, c. 46, (AMD). 1969, c. 255, (AMD). 1971, c. 141, (AMD). 1971, c. 231, §8 (RP). 1971, c. 622, §40 (RP).



12 §2361. Digging out foxes and skunks (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §42 (AMD). 1971, c. 231, §8 (RP).



12 §2362. Hunting mink and otter (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 199, §1 (NEW). 1967, c. 254, (NEW). 1967, c. 544, §28 (RP). 1969, c. 179, §1 (AMD). 1971, c. 231, §8 (RP).



12 §2363. Hunting of mink and otter by Indians (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §29 (NEW). 1969, c. 425, §43 (AMD). 1971, c. 231, §8 (RP).



12 §2364. Hunting mink (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 179, §2 (NEW). 1971, c. 231, §8 (RP).






Subchapter 2: LICENSES

12 §2401. Hunting; residents and nonresidents; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 428, §§1-5 (AMD). 1965, c. 448, §16 (AMD). 1965, c. 513, §25 (AMD). 1967, c. 404, §§24-26 (AMD). 1967, c. 529, §§2,3 (AMD). 1969, c. 174, §§1-3 (AMD). 1969, c. 276, §§1-4 (AMD). 1971, c. 409, §1 (RPR). 1973, c. 16, §§1,2 (AMD). 1973, c. 276, (AMD). 1973, c. 562, §12 (AMD). 1973, c. 739, §6 (AMD). 1975, c. 516, §§12 TO 13-A (AMD). 1975, c. 590, §9 (AMD). 1975, c. 623, §§8-A,8-B (AMD). 1975, c. 772, §6 (AMD). 1977, c. 503, §§15-B (AMD). 1977, c. 600, §3 (AMD). 1979, c. 420, §5 (RP).



12 §2401-A. Certificate of competency required for certain minors (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 52, (NEW). 1979, c. 420, §5 (RP).



12 §2401-B. Fishing; residents and nonresidents; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 409, §2 (NEW). 1971, c. 471, §§1,2 (AMD). 1971, c. 622, §41 (AMD). 1973, c. 66, §1 (AMD). 1973, c. 69, (AMD). 1973, c. 92, (AMD). 1973, c. 244, (AMD). 1973, c. 259, (AMD). 1973, c. 562, §§13-16 (AMD). 1973, c. 625, §§74-76 (AMD). 1975, c. 97, §1 (AMD). 1975, c. 351, §§1,2 (AMD). 1975, c. 590, §§10,11 (AMD). 1975, c. 623, §§8-B-1,8-C (AMD). 1975, c. 772, §7 (AMD). 1977, c. 78, §§73,74 (AMD). 1977, c. 119, (AMD). 1977, c. 132, (AMD). 1977, c. 167, (AMD). 1977, c. 182, (AMD). 1977, c. 206, (AMD). 1977, c. 336, (AMD). 1977, c. 366, (AMD). 1977, c. 503, §§16,17,17-A (AMD). 1977, c. 600, §4 (AMD). 1979, c. 420, §5 (RP).



12 §2402. Trapping; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 231, §9 (RPR). 1971, c. 403, §§21-25 (AMD). 1971, c. 622, §42 (AMD). 1973, c. 90, §2 (AMD). 1973, c. 562, §§17-19 (AMD). 1973, c. 625, §77 (AMD). 1973, c. 739, §§7,8 (AMD). 1975, c. 147, §1 (AMD). 1975, c. 327, §§1,2 (AMD). 1975, c. 516, §14 (AMD). 1975, c. 590, §12 (AMD). 1975, c. 772, §§8,9 (AMD). 1979, c. 420, §5 (RP).



12 §2403. Issuance of license to persons convicted of certain offenses prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 81, (NEW). 1975, c. 147, §2 (NEW). 1975, c. 770, §68 (RP). 1979, c. 420, §5 (RP).



12 §2404. Molesting traps (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 305, (NEW). 1979, c. 339, (AMD). 1979, c. 420, §5 (RP).



12 §2405. Trap restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 770, §69 (NEW). 1979, c. 420, §5 (RP).






Subchapter 3: PROHIBITED ACTS

12 §2451. Snares; swivel guns; poisons; labels; bear traps enclosed (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §17 (AMD). 1969, c. 425, §44 (AMD). 1971, c. 231, §10 (AMD). 1971, c. 403, §§26,27 (AMD). 1973, c. 562, §20 (AMD). 1977, c. 503, §18 (AMD). 1979, c. 420, §5 (RP).



12 §2452. Use of posions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §45 (AMD). 1973, c. 739, §9 (RPR). 1977, c. 503, §19 (RP).



12 §2453. Use of liquors or drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §46 (AMD). 1971, c. 85, §15 (AMD). 1979, c. 420, §5 (RP).



12 §2454. Hunting on Sunday (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §47 (AMD). 1975, c. 516, §15 (AMD). 1979, c. 420, §5 (RP).



12 §2455. Night hunting (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §18 (AMD). 1969, c. 167, (AMD). 1971, c. 85, §16 (AMD). 1971, c. 267, §2 (AMD). 1971, c. 622, §§43,44 (AMD). 1973, c. 562, §21 (AMD). 1973, c. 625, §78 (AMD). 1975, c. 262, (AMD). 1975, c. 516, §§16,17 (AMD). 1977, c. 78, §§75,76 (AMD). 1977, c. 503, §20 (AMD). 1979, c. 420, §5 (RP).



12 §2455-A. Hunting from public ways (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 259, §§1,2 (NEW). 1973, c. 99, (AMD). 1979, c. 420, §5 (RP).



12 §2456. Hunting from vehicles, aircraft, boats and snowmobiles (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §19 (AMD). 1967, c. 36, (AMD). 1971, c. 300, §1 (RPR). 1975, c. 516, §18 (AMD). 1975, c. 772, §10 (AMD). 1979, c. 239, (AMD). 1979, c. 420, §5 (RP).



12 §2456-A. Use of helicopter for transporting fishermen (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 503, §21 (NEW). 1979, c. 420, §5 (RP).



12 §2457. Hunting from railways (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2458. Silencers; automatics; capacity (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 403, §28 (AMD). 1971, c. 622, §45 (AMD). 1973, c. 184, (AMD). 1973, c. 335, (AMD). 1973, c. 562, §§22,23 (AMD). 1979, c. 420, §5 (RP).



12 §2458-A. Hunting deer with certain weapons (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 193, (NEW). 1979, c. 420, §5 (RP).



12 §2459. Nets, traps, crossbow, snares and guns larger than 10-gauge (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 562, §24 (AMD). 1979, c. 420, §5 (RP).



12 §2460. Pole traps (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 85, §17 (AMD). 1979, c. 420, §5 (RP).



12 §2461. Decoys and blinds in Merrymeeting Bay; speed of powerboats (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2462. Driving deer (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 278, §§1,2 (AMD). 1979, c. 420, §5 (RP).



12 §2463. Use of airplane (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §27 (AMD). 1969, c. 425, §48 (AMD). 1971, c. 300, §2 (RP).



12 §2464. Use of dogs, lights, snares and traps (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2465. Use of artificial lights for lighting game (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §20 (AMD). 1969, c. 28, (AMD). 1971, c. 564, (AMD). 1979, c. 420, §5 (RP).



12 §2466. Wild birds protected; definition of game birds and migratory birds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 76, (AMD). 1971, c. 231, §11 (AMD). 1973, c. 562, §§25,26 (AMD). 1975, c. 516, §19 (AMD). 1977, c. 78, §§77,78 (AMD). 1977, c. 503, §22 (AMD). 1979, c. 420, §5 (RP).



12 §2466-A. Shooting at or near wildfowl decoys (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 175, (NEW). 1971, c. 42, (AMD). 1979, c. 420, §5 (RP).



12 §2466-B. Protection of raptors; falconry (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 240, (NEW). 1975, c. 590, §13 (AMD). 1977, c. 78, §79 (AMD). 1977, c. 694, §269 (AMD). 1979, c. 420, §5 (RP).



12 §2467. Moose and caribou (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2468. Hunter orange clothing (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 405, (NEW). 1969, c. 226, (RPR). 1971, c. 242, (AMD). 1973, c. 30, (RPR). 1977, c. 61, (RPR). 1979, c. 420, §5 (RP).



12 §2469. Discharge of firearm near dwelling (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 772, §11 (NEW). 1979, c. 420, §5 (RP).



12 §2470. Municipal ordinances prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 362, §2 (NEW). 1979, c. 420, §5 (RP).









Chapter 320: COMMERCIAL SHOOTING AREAS

12 §2471. Licenses; revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1971, c. 403, §29 (AMD). 1975, c. 590, §14 (AMD). 1977, c. 694, §270 (AMD). 1979, c. 420, §5 (RP).



12 §2472. Boundaries (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1971, c. 403, §30 (AMD). 1979, c. 420, §5 (RP).



12 §2473. Birds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1971, c. 403, §31 (AMD). 1979, c. 420, §5 (RP).



12 §2474. Hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1975, c. 590, §15 (AMD). 1979, c. 420, §5 (RP).



12 §2475. Hunting season (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2476. Duties of operator (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2477. Guides (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1971, c. 403, §32 (RP).



12 §2478. Schedule of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2479. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1977, c. 694, §271 (RP).



12 §2480. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2481. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1971, c. 403, §33 (RP).






Chapter 321: BOW AND ARROW HUNTING

12 §2501. Seasons (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 53, §1 (AMD). 1967, c. 192, §2 (AMD). 1967, c. 404, §§28,28A (AMD). 1969, c. 425, §49 (AMD). 1971, c. 392, §§2,3 (AMD). 1971, c. 622, §§45-A (AMD). 1973, c. 208, §§2,3 (AMD). 1977, c. 452, (RPR). 1979, c. 420, §5 (RP).



12 §2502. License; tags (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 428, §6 (AMD). 1967, c. 192, §3 (AMD). 1967, c. 404, §§29,30 (AMD). 1971, c. 392, §4 (AMD). 1971, c. 409, §4 (AMD). 1971, c. 622, §46 (AMD). 1973, c. 208, §4 (AMD). 1975, c. 590, §16 (AMD). 1977, c. 452, (RPR). 1979, c. 204, (AMD). 1979, c. 420, §5 (RP).



12 §2503. Equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2504. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §80 (AMD). 1979, c. 420, §5 (RP).



12 §2505. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).






Chapter 323: FISHING REGULATIONS

Subchapter 1: GENERAL PROVISIONS

12 §2551. Closing certain areas to fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§20-A (AMD). 1969, c. 32, (AMD). 1969, c. 425, §58 (AMD). 1969, c. 590, §14 (AMD). 1977, c. 150, §2 (AMD). 1979, c. 420, §5 (RP).



12 §2552. Open season (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §31 (AMD). 1969, c. 105, (AMD). 1971, c. 403, §34 (AMD). 1973, c. 297, §§1,2 (AMD). 1973, c. 739, §10 (AMD). 1975, c. 314, (AMD). 1975, c. 401, §§1-5 (AMD). 1975, c. 772, §§12,13 (AMD). 1977, c. 269, §§1-5 (AMD). 1979, c. 127, §76 (AMD). 1979, c. 420, §5 (RP).



12 §2553. Size, weight and number (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 192, §§1-3 (AMD). 1965, c. 448, §21 (AMD). 1967, c. 142, (AMD). 1967, c. 330, (AMD). 1969, c. 39, (AMD). 1969, c. 169, (AMD). 1969, c. 317, §§1,2 (AMD). 1971, c. 4, (AMD). 1971, c. 143, §§1,2 (AMD). 1971, c. 403, §§35,36 (AMD). 1973, c. 13, (AMD). 1975, c. 401, §6 (AMD). 1975, c. 516, §20 (AMD). 1975, c. 772, §§14-16 (AMD). 1979, c. 420, §5 (RP).



12 §2553-A. Fly fishing in Kennebec River (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 346, (NEW). 1975, c. 772, §17 (RP). 1977, c. 283, (NEW). 1979, c. 420, §5 (RP).



12 §2553-B. One-day bass tournaments (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 387, (NEW). 1979, c. 264, §§1,2 (AMD). 1979, c. 420, §5 (RP).



12 §2554. Daily limit and live fish as bait in certain waters (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 403, §37 (AMD). 1979, c. 420, §5 (RP).



12 §2554-A. Boundary waters between Maine and New Brunswick (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 246, (NEW). 1967, c. 404, §§31-A (NEW). 1967, c. 544, §30 (RP). 1979, c. 420, §5 (RP).



12 §2554-B. -- Long Pond, Belgrade Lakes (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §31 (NEW). 1975, c. 772, §18 (RP).



12 §2555. Ponds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §22 (AMD). 1979, c. 420, §5 (RP).



12 §2556. Transportation regulated (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 590, §17 (AMD). 1977, c. 78, §81 (AMD). 1977, c. 503, §23 (RP).



12 §2557. Private ponds and the cultivation of useful fish by individuals (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §23 (RPR). 1967, c. 494, §13 (AMD). 1971, c. 85, §18 (AMD). 1971, c. 130, (RPR). 1971, c. 622, §47 (AMD). 1979, c. 420, §5 (RP).



12 §2557-A. Free access to waters stocked by State (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 104, (NEW). 1973, c. 562, §§28-A (RP).



12 §2557-B. Great ponds (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 530, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2558. Live bait; dealers licensed (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§23-A-24 (AMD). 1969, c. 425, §50 (AMD). 1975, c. 590, §18 (AMD). 1975, c. 772, §19 (AMD). 1979, c. 420, §5 (RP).



12 §2558-A. Live smelts for bait; dealers licensed (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 245, (NEW). 1975, c. 516, §§20-A,20-B (AMD). 1975, c. 590, §19 (AMD). 1979, c. 420, §5 (RP).



12 §2559. Concurrent jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 516, §20-C (AMD). 1975, c. 623, §§9-A,9-B (AMD). 1977, c. 78, §82 (AMD). 1979, c. 420, §5 (RP).



12 §2560. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §25 (AMD). 1967, c. 181, (AMD). 1971, c. 85, §19 (AMD). 1979, c. 420, §5 (RP).






Subchapter 2: LICENSES

12 §2601. Fees; revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 428, §§7-9 (AMD). 1965, c. 448, §§25-A (AMD). 1967, c. 404, §§32-36 (AMD). 1967, c. 495, (AMD). 1967, c. 529, §§4-6 (AMD). 1969, c. 168, (AMD). 1969, c. 228, (AMD). 1969, c. 276, §§5-7 (AMD). 1971, c. 409, §§6,7 (RP).



12 §2602. Duplicates; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §51 (AMD). 1977, c. 78, §83 (AMD). 1977, c. 503, §24 (RP). 1977, c. 564, §54 (RP).






Subchapter 3: ICE FISHING

12 §2651. Restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §26 (AMD). 1969, c. 317, §3 (AMD). 1971, c. 5, (AMD). 1979, c. 420, §5 (RP).



12 §2652. Reclaimed waters (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §37 (AMD). 1971, c. 403, §38 (RP).



12 §2653. Shacks to be removed; name of owner to be affixed (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §38 (AMD). 1979, c. 420, §5 (RP).






Subchapter 4: MISCELLANEOUS SPECIES

12 §2701. Eels, suckers, hornpouts, yellow perch, alewives; permits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §27 (AMD). 1967, c. 52, (AMD). 1971, c. 403, §39 (AMD). 1975, c. 590, §§19-A (AMD). 1977, c. 17, (AMD). 1977, c. 503, §25 (AMD). 1979, c. 127, §77 (AMD). 1979, c. 420, §5 (RP).



12 §2702. Hellgramites (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2703. Pickerel; daily limit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2704. Smelts; daily limit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2705. Salmon eggs for bait (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 191, §1 (NEW). 1979, c. 420, §5 (RP).






Subchapter 5: PROHIBITED ACTS

12 §2751. Sale of certain fish (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§27-A,28 (AMD). 1967, c. 404, §39 (AMD). 1969, c. 425, §§52-54 (AMD). 1971, c. 85, §20 (AMD). 1975, c. 590, §20 (AMD). 1979, c. 420, §5 (RP).



12 §2751-A. Importing fish (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §29 (NEW). 1971, c. 70, (AMD). 1971, c. 85, §21 (AMD). 1973, c. 562, §27 (RPR). 1977, c. 191, §2 (AMD). 1977, c. 503, §26 (AMD). 1977, c. 694, §272 (AMD). 1979, c. 420, §5 (RP).



12 §2752. Certain implements and devices prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§30,31 (AMD). 1967, c. 404, §40 (AMD). 1971, c. 85, §§22,23 (AMD). 1971, c. 403, §40 (AMD). 1979, c. 420, §5 (RP).



12 §2753. Implements and devices in Washington County waters (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 343, (AMD). 1979, c. 420, §5 (RP).



12 §2754. Use and possession of gill nets in inland waters (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 85, §24 (AMD). 1979, c. 420, §5 (RP).



12 §2755. Stocking of lakes and streams without consent (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 85, §25 (AMD). 1979, c. 420, §5 (RP).



12 §2756. Advance baiting (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §32 (AMD). 1971, c. 85, §26 (AMD). 1979, c. 420, §5 (RP).



12 §2757. Municipal ordinances prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 362, §3 (NEW). 1979, c. 420, §5 (RP).









Chapter 325: TRANSPORTATION AND SALE OF GAME

12 §2801. Sale of deer or parts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 85, §27 (AMD). 1971, c. 231, §12 (AMD). 1975, c. 516, §21 (AMD). 1977, c. 78, §84 (AMD). 1979, c. 237, §§3,4 (AMD). 1979, c. 420, §5 (RP).



12 §2802. Transportation of game; license (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 231, §§13,14 (AMD). 1977, c. 78, §§85,86 (AMD). 1979, c. 420, §5 (RP).



12 §2803. Use of aircraft (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §33 (AMD). 1971, c. 82, (RP).






Chapter 327: WILDLIFE BREEDING

12 §2851. Breeder's license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §41 (AMD). 1971, c. 403, §§41,42 (AMD). 1975, c. 516, §22 (AMD). 1975, c. 590, §§21,22 (AMD). 1979, c. 420, §5 (RP). 1979, c. 441, §4 (RPR).






Chapter 329: BOUNTIES

12 §2901. Bobcat (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §34 (AMD). 1967, c. 198, (AMD). 1973, c. 562, §28 (AMD). 1975, c. 102, (RP).



12 §2902. Porcupines (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 221, (RP).






Chapter 331: ACCIDENTS

12 §2951. Collision with deer or moose; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 277, (AMD). 1975, c. 772, §§20,21 (AMD). 1977, c. 228, (AMD). 1977, c. 503, §27 (AMD). 1979, c. 420, §5 (RP).



12 §2952. Collision with wild animal or bird; no damages paid (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2953. Shooting human being while hunting; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 374, (AMD). 1975, c. 516, §23 (AMD). 1975, c. 740, §1 (AMD). 1977, c. 694, §273 (AMD). 1979, c. 420, §5 (RP).



12 §2953-A. Shooting domestic animals, dogs, cats or birds; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 116, (NEW). 1971, c. 85, §28 (AMD). 1975, c. 306, (AMD). 1975, c. 772, §22 (RPR). 1979, c. 420, §5 (RP).



12 §2954. Aiding injured persons; reporting hunting accidents (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 437, §1 (RPR). 1977, c. 671, §1 (AMD). 1979, c. 420, §5 (RP).



12 §2955. Aid for injured persons (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 315, (NEW). 1971, c. 437, §2 (RP).






Chapter 333: LIABILITY OF LANDOWNERS

12 §3001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 253, §1 (RP).



12 §3002. No duty to keep premises safe or give warning (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 196, (AMD). 1969, c. 342, (AMD). 1969, c. 504, §§21-A,21-B (RPR). 1979, c. 253, §1 (RP).



12 §3003. Permission as affecting liability (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 196, (AMD). 1969, c. 342, (AMD). 1969, c. 504, §§21-A,21-B (RPR). 1979, c. 253, §1 (RP).



12 §3004. Liability (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 196, (AMD). 1969, c. 342, (AMD). 1969, c. 504, §§21-A,21-B (RPR). 1979, c. 253, §1 (RP).



12 §3005. No duty created by statute (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 253, §1 (RP).






Chapter 335: ENFORCEMENT AND JURISDICTION

Subchapter 1: GENERAL PROVISIONS

12 §3051. Vehicles must stop on signal (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §3 (RPR). 1971, c. 403, §43 (AMD). 1973, c. 71, (AMD). 1977, c. 78, §87 (AMD). 1979, c. 420, §5 (RP).



12 §3052. Arrest; jurisdiction; false personation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §4 (RPR). 1979, c. 420, §5 (RP).



12 §3053. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §88 (AMD). 1979, c. 420, §5 (RP).



12 §3054. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §3055. Recovery and disposition of fines; fees; forfeitures and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §35 (AMD). 1973, c. 739, §11 (AMD). 1973, c. 788, §47 (AMD). 1975, c. 623, §10 (RPR). 1977, c. 78, §89 (AMD). 1979, c. 420, §5 (RP).



12 §3056. Proceedings against corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §36 (AMD). 1973, c. 739, §11 (AMD). 1973, c. 788, §47 (AMD). 1975, c. 623, §10 (RPR). 1977, c. 78, §90 (AMD). 1979, c. 420, §5 (RP).



12 §3057. Prosecution by district attorneys (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §37 (AMD). 1971, c. 403, §44 (AMD). 1973, c. 739, §11 (AMD). 1973, c. 788, §47 (AMD). 1975, c. 623, §10 (RPR). 1977, c. 78, §91 (AMD). 1979, c. 420, §5 (RP).



12 §3058. Results reported to commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §37 (AMD). 1973, c. 739, §11 (AMD). 1973, c. 788, §47 (AMD). 1975, c. 623, §10 (RPR). 1977, c. 78, §92 (AMD). 1977, c. 564, §55 (RP).



12 §3059. Jail costs (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §37 (AMD). 1973, c. 739, §11 (AMD). 1973, c. 788, §47 (AMD). 1975, c. 623, §10 (RPR). 1977, c. 78, §93 (AMD). 1979, c. 420, §5 (RP).



12 §3060. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §37 (AMD). 1967, c. 199, §2 (AMD). 1967, c. 404, §§42,43 (AMD). 1971, c. 85, §§29,30 (AMD). 1971, c. 622, §48 (AMD). 1973, c. 26, (AMD). 1973, c. 739, §12 (AMD). 1973, c. 788, §48 (AMD). 1975, c. 623, §11 (AMD). 1975, c. 772, §23 (AMD). 1977, c. 78, §§94-97 (AMD). 1977, c. 503, §28 (AMD). 1979, c. 420, §5 (RP).



12 §3060-A. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 231, §15 (NEW). 1979, c. 420, §5 (RP).



12 §3061. Collection and disposition of moneys (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §38 (AMD). 1971, c. 85, §31 (AMD). 1971, c. 403, §45 (AMD). 1973, c. 739, §13 (AMD). 1973, c. 788, §49 (AMD). 1975, c. 170, (AMD). 1975, c. 623, §12 (AMD). 1977, c. 78, §98 (AMD). 1979, c. 420, §5 (RP).






Subchapter 2: SEARCH AND SEIZURE

12 §3101. Game and equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §5 (AMD). 1965, c. 448, §39 (AMD). 1965, c. 513, §26 (AMD). 1973, c. 739, §§14-16 (AMD). 1973, c. 788, §§50-52 (AMD). 1975, c. 623, §§13-15 (AMD). 1977, c. 78, §§99-101 (AMD). 1979, c. 420, §5 (RP).



12 §3102. Report to commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §40 (AMD). 1973, c. 739, §17 (AMD). 1977, c. 78, §102 (AMD). 1979, c. 420, §5 (RP).



12 §3103. Need of warrant; notice to transportation companies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §6 (RP).






Subchapter 3: EVIDENCE

12 §3151. Possession without license prima facie violation; firearms (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §3152. -- Fishing tackle (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §3153. Participant in violation compelled to testify (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §41 (AMD). 1973, c. 739, §18 (AMD). 1977, c. 78, §103 (AMD). 1979, c. 420, §5 (RP).









Chapter 337: ENDANGERED SPECIES

12 §3201. Declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).



12 §3202. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).



12 §3203. Investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).



12 §3204. Designation of endangered species (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1977, c. 694, §274 (AMD). 1979, c. 127, §78 (AMD). 1979, c. 420, §5 (RP).



12 §3205. Conservation of endangered species (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).



12 §3206. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1977, c. 694, §275 (RP).



12 §3207. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).



12 §3208. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).



12 §3209. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).



12 §3210. Cooperative agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).









Part 4: MARINE RESOURCES

Chapter 401: GENERAL PROVISIONS

12 §3401. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 432, §1 (AMD). 1973, c. 462, §1 (AMD). 1973, c. 513, §1 (AMD). 1973, c. 663, §1 (AMD). 1977, c. 564, §§56,57 (AMD). 1977, c. 661, §4 (RP).



12 §3402. Rules of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §3403. The applicability of the marine resources law generally (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 337, §1 (AMD). 1973, c. 508, (AMD). 1975, c. 275, §1 (RPR). 1975, c. 743, §1 (AMD). 1977, c. 661, §4 (RP).



12 §3404. Regulations of commissioner and salmon commission (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §2 (AMD). 1977, c. 661, §4 (RP).



12 §3405. Concurrent jurisidiction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).






Chapter 403: DEPARTMENT OF MARINE RESOURCES

12 §3451. Department of Marine Resources (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 337, §2 (AMD). 1973, c. 513, §3 (RPR). 1975, c. 771, §146 (AMD). 1977, c. 661, §4 (RP). 1977, c. 674, §12 (AMD). 1979, c. 127, §79 (RP).



12 §3452. Taking of polluted shellfish (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 33, §1 (AMD). 1973, c. 110, (RPR). 1977, c. 661, §4 (RP).






Chapter 405: COMMISSIONER

12 §3501. Appointment; salary; facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 490, §6 (AMD). 1969, c. 504, §22 (AMD). 1973, c. 513, §4 (RP).



12 §3502. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §§5,6 (AMD). 1975, c. 771, §§147-149 (AMD). 1977, c. 78, §104 (AMD). 1977, c. 661, §4 (RP). 1977, c. 674, §13 (AMD). 1979, c. 127, §80 (RP).



12 §3502-A. Conservation and development of marine resources (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §7 (NEW). 1977, c. 661, §4 (RP).



12 §3502-B. Ecology and habitats supporting marine fisheries (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §8 (NEW). 1975, c. 770, §70 (AMD). 1977, c. 661, §4 (RP).



12 §3503. Closing of contaminated flats; regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 408, §10 (AMD). 1975, c. 743, §2 (AMD). 1977, c. 661, §4 (RP).



12 §3504. Conservation of certain marine species; regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §§9,10 (AMD). 1977, c. 661, §4 (RP).



12 §3505. -- Procedure for adoption of regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §§11-16 (AMD). 1975, c. 440, §1 (AMD). 1975, c. 743, §§2-A,2-B (AMD). 1977, c. 661, §4 (RP).



12 §3506. Publication of biennial pamphlet of laws (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).






Chapter 407: ADVISORY COUNCIL

12 §3551. Appointment; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §§17-19 (AMD). 1975, c. 771, §§150,151 (AMD). 1977, c. 661, §4 (RP).



12 §3552. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §20 (AMD). 1973, c. 663, §§2,3 (AMD). 1977, c. 661, §4 (RP).






Chapter 409: SALMON COMMISSION

12 §3601. Appointment; qualifications; compensation; officers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 697, §1 (AMD). 1975, c. 771, §§152,153 (AMD). 1977, c. 661, §4 (RP).



12 §3602. Purchase of lands and rights; dams and other structures (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §3603. Regulations when conservation endangered (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 296, §1 (AMD). 1977, c. 661, §4 (RP).



12 §3604. --Procedure for adoption (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 296, §§2-5 (AMD). 1977, c. 661, §4 (RP).



12 §3605. Head of tide Union River (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 14, (NEW). 1977, c. 661, §4 (RP).






Chapter 411: COASTAL WARDENS

12 §3651. Appointment; compensation; code; fees; other offices (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 408, §1 (AMD). 1975, c. 594, §6 (AMD). 1977, c. 661, §4 (RP).



12 §3652. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 46, (AMD). 1975, c. 743, §3 (AMD). 1977, c. 661, §4 (RP).



12 §3653. Sheriffs and police officers have powers of wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §58 (AMD). 1977, c. 661, §4 (RP).



12 §3654. False personation of coastal warden (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).






Chapter 413: RESEARCH AND DEVELOPMENT

12 §3701. Acquisition of flats and waters (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 432, §§2,3 (AMD). 1977, c. 661, §4 (RP).



12 §3702. Department experimentation and cultivation in areas closed because of contamination (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 432, §4 (RPR). 1977, c. 661, §4 (RP).



12 §3703. Research by private interests (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 527, §1 (AMD). 1977, c. 661, §4 (RP).



12 §3703-A. Special license (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 432, §5 (NEW). 1977, c. 236, (AMD). 1977, c. 661, §4 (RP).



12 §3704. Interference or unlawful taking (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 527, §2 (AMD). 1977, c. 661, §4 (RP).



12 §3705. Marine resources research (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 60, (NEW). 1973, c. 432, §6 (RPR). 1973, c. 513, §21 (RPR). 1973, c. 663, §4 (RP). 1977, c. 661, §4 (RP).



12 §3706. Marine Fishing Gear Damage Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 600, §1 (NEW). 1977, c. 661, §4 (RP).



12 §3708. Commissioners of Sea and Shore Fisheries and Inland Fisheries and Game authorized to manage and lease certain alewife fishing rights (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 254, §1 (NEW). 1973, c. 343, §§1,2 (AMD). 1975, c. 216, §§1-3 (AMD). 1977, c. 564, §§59-61 (AMD). 1977, c. 661, §4 (RP).



12 §3709. Commissioner authorized to require fishways in dams or artificial obstructions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 215, (NEW). 1977, c. 661, §4 (RP).






Chapter 414: LEASING OF AREAS FOR CULTIVATION OF MARINE RESOURCES

12 §3721. Areas that can be leased (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3722. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3723. Satisfaction of certain requirements before notice of hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3724. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3725. Lease (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3725-A. To record lease (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3726. Area to be marked (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3727. Grievance procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3728. Revocation of the lease (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3729. Rights (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1973, c. 663, §5 (AMD). 1977, c. 661, §4 (RP).



12 §3730. Renewal of lease (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3731. Interference or unlawful taking (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).






Chapter 415: LICENSES AND PERMITS GENERALLY

12 §3751. Issuance; transfer; expiration; fees; suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 33, §2 (AMD). 1973, c. 459, §1 (AMD). 1975, c. 440, §§2,3 (AMD). 1977, c. 661, §4 (RP).



12 §3752. Suspension of licenses, permits and rights (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 174, (AMD). 1969, c. 535, §1 (AMD). 1973, c. 167, (AMD). 1977, c. 78, §105 (AMD). 1977, c. 661, §4 (RP).






Chapter 417: REGULATIONS GOVERNING TAKING OF FISH AND SHELLFISH

Subchapter 1: LICENSES GENERALLY

12 §3801. Commercial licenses; residents (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 565, §1 (RPR). 1977, c. 134, §1 (AMD). 1977, c. 535, §1 (AMD). 1977, c. 661, §4 (RP).



12 §3802. --Nonresidents (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 565, §§2-7 (AMD). 1977, c. 134, §2 (AMD). 1977, c. 369, (AMD). 1977, c. 535, §2 (AMD). 1977, c. 661, §4 (RP).






Subchapter 2: MISCELLANEOUS SPECIES

Article 1: HERRING

12 §3851. Canning purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 145, (RP).



12 §3852. Sale and purchase by standard unit of measure (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §3853. Boats to be sealed (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §3854. Payment by cash or written acknowledgment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §3855. Size (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §6 (AMD). 1971, c. 289, (AMD). 1977, c. 661, §4 (RP).



12 §3856. Artificial lights in taking (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §3857. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §7 (AMD). 1977, c. 661, §4 (RP).






Article 2: QUAHOGS

12 §3901. Minimum size (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).






Article 3: SALMON

12 §3951. Closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 264, (AMD). 1977, c. 661, §4 (RP).



12 §3951-A. Coho salmon; closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 484, (NEW). 1973, c. 86, (AMD). 1977, c. 661, §4 (RP).






Article 4: SCALLOPS

12 §4001. License (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 565, §8 (AMD). 1975, c. 743, §4 (AMD). 1977, c. 661, §4 (RP).



12 §4002. Closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 337, §3 (AMD). 1977, c. 661, §4 (RP).



12 §4003. Minimum size (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4004. Dragging; Blue Hill Bay (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 431, (NEW). 1977, c. 661, §4 (RP).






Article 5: SEA MOSS

12 §4051. License; resident and nonresident (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 565, §§9,10 (AMD). 1977, c. 661, §4 (RP).






Article 5-A: SHRIMPS

12 §4062. Netting (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 468, (NEW). 1973, c. 625, §§78-A (AMD). 1975, c. 743, §5 (RP).






Article 6: SMELTS

12 §4101. Closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4102. Marking ice fishing shacks (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 143, (NEW). 1977, c. 661, §4 (RP).






Article 7: TUNA

12 §4151. Method of taking; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).






Article 8: PROHIBITED ACTS

12 §4201. Seines or nets not to be set near weirs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4202. Otter trawls unlawful (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4203. Otter or beam trawls prohibited in Washington County (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 210, (AMD). 1977, c. 178, (AMD). 1977, c. 661, §4 (RP).



12 §4204. Trawls; size and use in Casco Bay and adjacent waters (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 33, §3 (AMD). 1967, c. 337, §§4-6 (AMD). 1969, c. 408, §9 (AMD). 1977, c. 661, §4 (RP).



12 §4205. Vessels over 65 feet; use in Casco Bay and adjacent waters (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 337, §7 (AMD). 1977, c. 661, §4 (RP).



12 §4206. Dumping of dead or scaled fish (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4207. Use of dynamite or poison (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4208. Purse seines not to be set near certain stop seines (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 309, (NEW). 1977, c. 328, (RPR). 1977, c. 661, §4 (RP).



12 §4209. Purse seines in Washington County (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 10, §1 (NEW). 1969, c. 253, (NEW). 1969, c. 590, §15 (RP). 1975, c. 685, (AMD). 1977, c. 661, §4 (RP).



12 §4210. Taking of striped or sea bass (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §16 (NEW). 1977, c. 661, §4 (RP).



12 §4211. Importing marine species (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 236, (NEW). 1971, c. 249, (NEW). 1971, c. 544, §37 (RP). 1977, c. 661, §4 (RP).



12 §4212. Dragging in Spruce Creek (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §38 (NEW). 1977, c. 661, §4 (RP).



12 §4213. Use of seine or gill nets on Union River (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 663, (NEW). 1977, c. 661, §4 (RP).



12 §4214. Dragging in charted cable areas (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 314, (NEW). 1977, c. 661, §4 (RP).









Subchapter 3: SHELLFISH AND MARINE WORMS

Article 1: GENERAL PROVISIONS

12 §4251. Municipal funds for conservation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 33, §4 (AMD). 1977, c. 661, §4 (RP).



12 §4252. Municipal ordinances for regulation and licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 33, §§5-8 (AMD). 1975, c. 60, (AMD). 1975, c. 440, §4 (AMD). 1975, c. 692, §1 (AMD). 1977, c. 661, §4 (RP).



12 §4252-A. Green crab fencing program (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 692, §2 (NEW). 1975, c. 743, §§5-A (AMD). 1977, c. 661, §4 (RP).



12 §4253. Cultivation of oysters (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).






Article 2: LICENSES AND PERMITS

12 §4301. Commercial license required (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 59, §§2,5 (AMD). 1975, c. 565, §§11-13 (AMD). 1977, c. 661, §4 (RP).



12 §4301-A. Marine worm digger's license required (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 59, §§1,5 (NEW). 1977, c. 661, §4 (RP).



12 §4301-B. Marine worm dealer's license (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 59, §§1,5 (NEW). 1967, c. 337, §8 (AMD). 1969, c. 408, §§2,3 (AMD). 1975, c. 743, §6 (AMD). 1977, c. 661, §4 (RP).



12 §4301-C. Marine worm fund (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 59, §§1,5 (NEW). 1977, c. 534, §1 (AMD). 1977, c. 661, §4 (RP).



12 §4301-D. Marine worm sale and inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 534, §2 (NEW). 1977, c. 661, §4 (RP).



12 §4302. Wholesale seafood dealer's and processor's license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 513, §1 (AMD). 1971, c. 248, §1 (AMD). 1973, c. 663, §6 (AMD). 1975, c. 565, §14 (AMD). 1975, c. 743, §7 (AMD). 1977, c. 661, §4 (RP).



12 §4302-A. Special authorization to sell shucked shellfish (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 513, §2 (NEW). 1971, c. 248, §3 (RP).



12 §4302-B. Fishery inspection regulated (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 248, §2 (NEW). 1973, c. 109, §§1-4 (AMD). 1973, c. 657, §§1,2 (AMD). 1977, c. 661, §4 (RP).



12 §4303. Retail dealer's license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 565, §15 (AMD). 1977, c. 661, §4 (RP).



12 §4304. Cultivation of clams and mussels (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 743, §8 (AMD). 1977, c. 661, §4 (RP).



12 §4305. Procedure for licenses authorized by §4304 (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 743, §9 (AMD). 1977, c. 661, §4 (RP).



12 §4306. Interstate transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 82, §§1-4 (AMD). 1975, c. 565, §16 (AMD). 1977, c. 661, §4 (RP).



12 §4307. Intrastate shellfish permit (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 82, §§5-9 (AMD). 1969, c. 408, §8 (AMD). 1969, c. 513, §3 (AMD). 1971, c. 248, §4 (RP).



12 §4308. Transplanting of seed clams and quahogs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4309. Certificate to ship shellfish out of State (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 82, §§10-14 (AMD). 1975, c. 743, §§10-12 (AMD). 1977, c. 564, §§62,63 (AMD). 1977, c. 661, §4 (RP).



12 §4310. Certificate to pack or shuck shellfish for interstate shipment (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 82, §§15-18 (AMD). 1971, c. 248, §4 (RP).



12 §4311. Disposition of license fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 59, §§3-5 (AMD). 1975, c. 743, §13 (AMD). 1977, c. 661, §4 (RP).






Article 3: PROHIBITED ACTS

12 §4351. Violations regarding shellfish cultivation; local enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4352. Method of taking clams or marine worms (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 105, (AMD). 1969, c. 250, (AMD). 1977, c. 661, §4 (RP).



12 §4353. Shellfish in unlabeled containers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 82, §§19-21 (AMD). 1967, c. 337, §9 (AMD). 1969, c. 408, §4 (AMD). 1977, c. 564, §64 (RPR). 1977, c. 661, §4 (RP).









Subchapter 4: LOBSTERS, CRABS AND CRAWFISH

Article 1: LICENSES AND PERMITS

12 §4401. Purchase of egg-bearing lobsters; regulations; V-notch lobsters (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 337, §§10,11 (AMD). 1973, c. 180, (AMD). 1975, c. 440, §5 (AMD). 1975, c. 479, §§1-3 (AMD). 1977, c. 661, §4 (RP).



12 §4402. Removal of lobster meat from shell (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 565, §17 (AMD). 1977, c. 661, §4 (RP).



12 §4403. Interstate lobster transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 565, §§18,19 (AMD). 1977, c. 661, §4 (RP).



12 §4404. Lobster and crab fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 67, §2 (AMD). 1973, c. 397, (AMD). 1973, c. 784, §1 (AMD). 1975, c. 127, (AMD). 1975, c. 518, §§1-4 (AMD). 1975, c. 565, §20 (AMD). 1975, c. 714, (AMD). 1975, c. 743, §§13-A,14,15 (AMD). 1977, c. 106, §1 (AMD). 1977, c. 661, §4 (RP).



12 §4405. Applicants to describe lobster and crab fishing trap buoys (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 216, §§1,2 (NEW). 1967, c. 507, (AMD). 1977, c. 661, §4 (RP).



12 §4406. Dragging scallops by otter trawl; Penobscot River (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 393, (NEW). 1977, c. 661, §4 (RP).






Article 2: PROHIBITED ACTS

12 §4451. Lobsters; length, double gauge measure (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 30, §1 (AMD). 1969, c. 408, §5 (AMD). 1973, c. 318, §1 (AMD). 1977, c. 661, §4 (RP).



12 §4452. Sale of crawfish; imitation lobster (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 763, (RPR). 1977, c. 661, §4 (RP).



12 §4453. Conventional method of capturing lobsters required (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4454. Shipping lobsters in unlabeled containers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 217, (AMD). 1977, c. 661, §4 (RP).



12 §4455. Possession of certain lobster meat unlawful (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 30, §2 (AMD). 1975, c. 440, §6 (AMD). 1977, c. 661, §4 (RP).



12 §4456. Possession of foreign lobster meat by wholesale dealer (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 408, §6 (RP).



12 §4457. Restrictions on persons raising, possessing or molesting traps (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4458. Hauling lobster pots at night (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 327, (AMD). 1973, c. 341, (AMD). 1977, c. 661, §4 (RP).



12 §4459. Possession of egg-bearing lobsters (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 318, §2 (AMD). 1977, c. 661, §4 (RP).



12 §4460. Unmarked lobster shipping containers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4461. Unmarked lobster and crab pots and traps (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 440, §7 (AMD). 1977, c. 661, §4 (RP).



12 §4462. Setting of traps near weirs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4463. Lobster traps on trawls; York County (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4464. -- Saco Bay; Cumberland County (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 342, (AMD). 1977, c. 661, §4 (RP).



12 §4465. -- Certain tidal waters (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 105, (AMD). 1977, c. 661, §4 (RP).



12 §4465-A. Hancock County (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 321, (NEW). 1977, c. 661, §4 (RP).



12 §4466. Otter or beam trawls, seining or netting prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 221, (NEW). 1975, c. 743, §§15-A (AMD). 1977, c. 661, §4 (RP).



12 §4467. Labeling of shrimp (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 125, (NEW). 1977, c. 661, §4 (RP).



12 §4468. Escape vents on lobster or crab traps (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 385, §1 (NEW). 1977, c. 661, §4 (RP).









Subchapter 5: ENFORCEMENT AND PENALTIES

Article 1: GENERAL PROVISIONS

12 §4501. Prosecution by county attorney (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4502. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4503. Arrest (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §7 (RPR). 1977, c. 661, §4 (RP).



12 §4504. General Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 318, §3 (AMD). 1975, c. 743, §16 (AMD). 1977, c. 661, §4 (RP). 1977, c. 696, §157 (RPR). 1979, c. 127, §81 (RP).



12 §4505. Violations by corporations; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §10 (AMD). 1977, c. 78, §106 (AMD). 1977, c. 525, §2 (AMD). 1977, c. 661, §4 (RP).



12 §4506. Certificate of commissioner or chief warden admissible in evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4507. Witness compelled to testify (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4508. Recovery and disposition of fines, fees and forfeitures (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4509. State pays costs of imprisonment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4510. Fees and forms for libel proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).






Article 2: SEARCHES AND SEIZURES

12 §4551. Boats, vehicles and persons to stop on request (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §8 (RPR). 1969, c. 408, §7 (AMD). 1971, c. 301, (AMD). 1973, c. 318, §4 (AMD). 1973, c. 459, §2 (AMD). 1977, c. 661, §4 (RP).



12 §4552. Seizure and disposition of equipment and species (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §9 (AMD). 1977, c. 661, §4 (RP).



12 §4553. Report to commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4554. Search warrants and authority to search without one (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §10 (RP).












Chapter 419: ATLANTIC STATES MARINE FISHERIES COMPACT

Subchapter 1: COMPACT

12 §4601. Purpose -- Article I

The purpose of this compact is to promote the better utilization of the fisheries, marine, shell and anadromous, of the Atlantic seaboard by the development of a joint program for the promotion and protection of such fisheries, and by the prevention of the physical waste of the fisheries from any cause. It is not the purpose of this compact to authorize the states joining herein to limit the production of fish or fish products for the purpose of establishing or fixing the price thereof, or creating and perpetuating monopoly.



12 §4602. Entry into force -- article II

This agreement shall become operative immediately as to those states executing it whenever any 2 or more of the States of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida have executed it in the form that is in accordance with the laws of the executing state and the Congress has given its consent. Any state contiguous with any of the aforementioned states and riparian upon coastal waters frequented by anadromous fish, flowing into coastal waters under the jurisdiction of any of the aforementioned states, may become a party hereto as provided. [1987, c. 513, §1 (AMD).]

SECTION HISTORY

1987, c. 513, §1 (AMD).



12 §4603. Commission -- Article III

Each state joining herein shall appoint 3 representatives to a commission constituted and designated as the Atlantic States Marine Fisheries Commission, as authorized by Title 5, section 12004-K, subsection 6. One shall be the executive officer of the administrative agency of the state charged with the conservation of the fisheries resources to which this compact pertains or, if there be more than one officer or agency, the official of that state named by the governor thereof. The 2nd shall be a member of the legislature of the state designated by the commission or committee on interstate cooperation of that state, or if there be none, or if the commission on interstate cooperation cannot constitutionally designate the member, that legislator shall be designated by the governor thereof; provided, if it is constitutionally impossible to appoint a legislator as a commissioner from that state, the 2nd member shall be appointed by the governor of that state in that governor's discretion. The 3rd shall be a citizen who shall have a knowledge of and interest in the marine fisheries problem to be appointed by the governor. This commission shall be a body corporate with the powers and duties set forth herein. [1989, c. 503, Pt. B, §57 (AMD).]

SECTION HISTORY

1983, c. 812, §79 (AMD). 1989, c. 503, §B57 (AMD).



12 §4604. -- powers and duties -- Article IV

The duty of the said commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell and anadromous, of the Atlantic seaboard. The commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their respective jurisdictions to promote the preservation of those fisheries and their protection against overfishing, waste, depletion or any abuse whatsoever and to assure a continuing yield from the fisheries resources of the aforementioned states.

To that end the commission shall draft and, after consultation with the advisory committee hereinafter authorized, recommend to the governors and legislatures of the various signatory states legislation dealing with the conservation of the marine, shell and anadromous fisheries of the Atlantic seaboard. The commission shall, more than one month prior to any regular meeting of the legislature in any signatory state, present to the governor of the state its recommendations relating to enactments to be made by the legislature of that state in furthering the intents and purposes of this compact.

The commission shall consult with and advise the pertinent administrative agencies in the states party hereto with regard to problems connected with the fisheries and recommend the adoption of such regulations as it deems advisable.

The commission shall have power to recommend to the states party hereto the stocking of the waters of such states with fish and fish eggs or joint stocking by some or all of the states party hereto and when 2 or more of the states shall jointly stock waters the commission shall act as the coordinating agency for such stocking.



12 §4605. -- officers -- Article V

The commission shall elect from its number a chairman and a vice-chairman and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry this compact into effect and shall fix and determine their duties, qualifications and compensation. Said commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place but must meet at least once a year.



12 §4606. -- voting -- Article VI

No action shall be taken by the commission in regard to its general affairs except by the affirmative vote of a majority of the whole number of compacting states present at any meeting. No recommendation shall be made by the commission in regard to any species of fish except by the affirmative vote of a majority of the compacting states which have an interest in such species. The commission shall define what shall be an interest.



12 §4607. Research; advisory committee -- Article VII

The Fish and Wildlife Service of the Department of the Interior of the Government of the United States shall act as the primary research agency of the Atlantic States Marine Fisheries Commission cooperating with the research agencies in each state for that purpose. Representatives of the said Fish and Wildlife Service shall attend the meetings of the commission.

An advisory committee to be representative of the commercial fishermen and the salt water anglers and such other interests of each state as the commission deems advisable shall be established by the commission as soon as practicable for the purpose of advising the commission upon such recommendations as it may desire to make.



12 §4608. Participation limited -- Article VIII

When any state other than those named specifically in Article II of this compact shall become a party thereto for the purpose of conserving its anadromous fish in accordance with Article II the participation of such state in the action of the commission shall be limited to such species of anadromous fish.



12 §4609. Rights preserved -- Article IX

Nothing in this compact shall be construed to limit the powers of any signatory state or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any signatory state imposing additional conditions and restrictions to conserve its fisheries.



12 §4610. Continued absence -- Article X

Continued absence of representation or of any representative on the commission from any state party hereto shall be brought to the attention of the governor thereof.



12 §4611. Annual appropriation -- Article XI

The states party hereto agree to make annual appropriations to the support of the commission in proportion to the primary market value of the products of their fisheries, exclusive of cod and haddock, as recorded in the most recent published reports of the Fish and Wildlife Service of the United States Department of the Interior, provided no state shall contribute less than $200 per year and the annual contribution of each state above the minimum shall be figured to the nearest $100.

Budgets shall be recommended by a majority of the commission and the cost thereof allocated equitably among the states in accordance with their respective interests and submitted to the compacting states.



12 §4612. Renunciation -- Article XII

This compact shall continue in force and remain binding upon each compacting state until renounced by it. Renunciation of this compact must be preceded by sending 6 months' notice in writing of intention to withdraw from the compact to the other states party hereto.



12 §4613. Regulations; withdrawal -- Article XIII

The State of Maine enters into an amendment of the Atlantic States Marine Fisheries Compact with any one or more of the states of New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, South Carolina, Georgia and Florida and such other states as may become party to that compact for the purpose of permitting the states that ratify this amendment to establish joint regulations of specific fisheries common to those states through the Atlantic States Marine Fisheries Commission and their representatives on that body. Notice of intention to withdraw from this amendment shall be executed and transmitted by the Governor and shall be in accordance with Article XII, which shall be effective as to this State with those states which similarly ratify this amendment. The states consenting to this amendment agree that any 2 or more of them may designate the Atlantic States Marine Fisheries Commission as a joint regulatory agency with such powers as they may jointly confer from time to time for the regulation of the fishing operations of the citizens and vessels of such designating state with respect to specific fisheries in which such states have a common interest. The representatives of such states on the Atlantic States Marine Fisheries Commission shall constitute a separate section of such commission for the exercise of the additional powers so granted provided that the states so acting shall appropriate additional funds for this purpose. The creation of such section as a joint regulatory agency shall not deprive the states participating therein of any of their privileges or powers or responsibilities in the Atlantic States Marine Fisheries Commission under the general compact.






Subchapter 2: PROVISIONS RELATING TO COMPACT

12 §4651. Ratification

The Governor of this State is authorized and directed to execute a compact on behalf of the State of Maine with any one or more of the states of New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida and with such other states as may enter into the compact, legally joining therein in the form substantially as in this chapter. [1965, c. 425, §8 (AMD).]

SECTION HISTORY

1965, c. 425, §8 (AMD).



12 §4652. Commissioners; vacancies; term; removal

In pursuance of Article III of the compact there are 3 members, in this subchapter called "commissioners," of the Atlantic States Marine Fisheries Commission, in this subchapter called "commission," from the State of Maine. The first commissioner from the State of Maine must be the Commissioner of Marine Resources of the State of Maine ex officio, and the term of any such ex officio commissioner must terminate at the time that commissioner ceases to hold the office of Commissioner of Marine Resources and that commissioner's successor as commissioner must be that commissioner's successor as Commissioner of Marine Resources. The 2nd commissioner from the State of Maine must be a Legislator appointed jointly by the President of the Senate and the Speaker of the House of Representatives. The Legislator appointed as the 2nd commissioner serves until the end of the term of the Legislature in which that person was appointed or until replaced by the President of the Senate and the Speaker of the House of Representatives. The Governor shall appoint a citizen as a 3rd commissioner who must have a knowledge of and interest in the marine fisheries problem. The term of that commissioner is 3 years and that commissioner holds office until a successor is appointed and qualified. Vacancies occurring in the office of that commissioner for any reason or cause must be filled by appointment by the Governor for the unexpired term. The Commissioner of Marine Resources as ex officio commissioner may delegate, from time to time, to any deputy or other subordinate in that commissioner's department or office the power to be present and participate, including voting as that commissioner's representative or substitute at any meeting of or hearing by or other proceeding of the commission. The terms of each of the initial 3 members begin at the date of the appointment of the appointive commissioner, provided the compact must then have gone into effect in accordance with Article II of the compact; otherwise the terms begin upon the date upon which the compact becomes effective in accordance with Article II. [1993, c. 707, Pt. EE, §1 (AMD).]

Any commissioner may be removed from office by the Governor upon charges and after a hearing.

SECTION HISTORY

1973, c. 513, §22 (AMD). 1975, c. 771, §154 (AMD). 1993, c. 707, §EE1 (AMD).



12 §4653. Powers

There is granted to the commission and the commissioners thereof all the powers provided for in the said compact and all the powers necessary or incidental to the carrying out of said compact in every particular. All officers of the State of Maine are authorized and directed to do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of said compact in every particular, it being declared to be the policy of the State of Maine to perform and carry out the said compact and to accomplish the purposes thereof. All officers, bureaus, departments and persons of and in the State Government or administration of the State of Maine are authorized and directed at convenient times and upon request of the said commission to furnish the said commission with information and data possessed by them or any of them and to aid said commission by loan of personnel or other means lying within their legal rights respectively.



12 §4654. -- supplemental nature

Any powers herein granted to the commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in said commission by other laws of the State of Maine or by the laws of the states of New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida or by the Congress or the terms of said compact.



12 §4655. Accounts

The commission shall keep accurate accounts of all receipts and disbursements and shall report to the Governor and the Legislature of the State of Maine on or before the 10th day of December in each year, setting forth in detail the transactions conducted by it during the 12 months preceding December 1st of that year and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the State of Maine which may be necessary to carry out the intent and purposes of the compact between the signatory states.

The State Auditor of the State of Maine is authorized and empowered from time to time to examine the accounts and books of the commission, including its receipts, disbursements and such other items referring to its financial standing as such auditor may deem proper and to report the results of such examination to the Governor.



12 §4656. Appropriation

Any moneys appropriated by the Legislature for the expenses of the commission shall be paid out of the State Treasury on the audit and warrant of the State Controller, upon vouchers certified by the chairman of the commission in the manner prescribed by law.









Chapter 420: SEAFOOD PRODUCTS INSPECTION PROGRAM

12 §4681. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 249, (NEW). 1991, c. 784, §2 (AMD). 2005, c. 434, §1 (RP).



12 §4682. Department of Marine Resources; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 249, (NEW). 1991, c. 784, §2 (AMD). 2005, c. 434, §1 (RP).



12 §4683. Commissioner; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 249, (NEW). 1991, c. 784, §2 (AMD). 2005, c. 434, §1 (RP).



12 §4684. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 249, (NEW). 1991, c. 784, §3 (RP).



12 §4685. Labeling (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 249, (NEW). 2005, c. 434, §1 (RP).









Part 5: WETLANDS

Chapter 421: WETLANDS

12 §4701. Procedure; hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1969, c. 379, §§1,2 (AMD). 1971, c. 336, §§1-3 (AMD). 1971, c. 618, §§11,17 (AMD). 1973, c. 256, (AMD). 1975, c. 595, §1 (RP).



12 §4702. Permits (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1969, c. 379, §§3,4 (AMD). 1971, c. 336, §§4,5 (AMD). 1971, c. 618, §§11,17 (AMD). 1975, c. 595, §1 (RP).



12 §4703. Unorganized territory; 2 or more municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1975, c. 595, §1 (RP).



12 §4704. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1969, c. 379, §5 (AMD). 1971, c. 336, §6 (AMD). 1975, c. 595, §1 (RP).



12 §4705. Wetlands Control Board (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1967, c. 544, §32 (AMD). 1969, c. 379, §6 (AMD). 1971, c. 336, §7 (AMD). 1971, c. 618, §§4,17 (RP). 1975, c. 595, §1 (RP).



12 §4706. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1971, c. 618, §§11,17 (AMD). 1975, c. 595, §1 (RP).



12 §4707. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1971, c. 618, §§11,17 (AMD). 1975, c. 595, §1 (RP).



12 §4708. Exception (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1969, c. 379, §7 (AMD). 1971, c. 336, §8 (AMD). 1975, c. 595, §1 (RP).



12 §4709. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1969, c. 379, §8 (RPR). 1971, c. 336, §§9,10 (AMD). 1975, c. 595, §1 (RP).



Subchapter 2: ZONING

12 §4751. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 2005, c. 330, §1 (RP).



12 §4752. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 1975, c. 770, §71 (AMD). 2005, c. 330, §1 (RP).



12 §4753. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 1971, c. 618, §§5,17 (AMD). 2005, c. 330, §1 (RP).



12 §4754. Orders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 2005, c. 330, §1 (RP).



12 §4755. Hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 1971, c. 618, §§6,17 (AMD). 1973, c. 537, §17 (AMD). 2005, c. 330, §1 (RP).



12 §4756. Recording (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 2005, c. 330, §1 (RP).



12 §4757. Appeal procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 1975, c. 770, §72 (AMD). 1975, c. 771, §155 (AMD). 1977, c. 300, §4 (AMD). 1977, c. 694, §276 (AMD). 1987, c. 141, §B11 (AMD). 2005, c. 330, §1 (RP).



12 §4758. Violation; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 1977, c. 300, §5 (AMD). 2005, c. 330, §1 (RP).












Part 6: REALTY SUBDIVISIONS

Chapter 423: MINIMUM LOT SIZE

12 §4801. Not served by public sewer or water supply (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 365, §1 (NEW). 1971, c. 532, §§1,2,9 (AMD). 1973, c. 411, §2 (RP).



12 §4801-A. Single family residential; smaller lots (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 532, §§3, 9 (NEW). 1973, c. 411, §2 (RP).



12 §4801-B. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 532, §§3, 9 (NEW). 1973, c. 411, §2 (RP).



12 §4802. Multiple and clustered unit housing; lot size (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 365, §1 (NEW). 1971, c. 532, §§4, 9 (AMD). 1973, c. 411, §2 (RP).



12 §4803. Lesser size lot (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 365, §1 (NEW). 1971, c. 532, §§4, 9 (AMD). 1973, c. 411, §2 (RP).



12 §4804. Exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 365, §1 (NEW). 1971, c. 532, §§5, 9 (RPR). 1971, c. 622, §49 (AMD). 1973, c. 411, §2 (RP).



12 §4804-A. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 532, §§6, 9 (NEW). 1973, c. 411, §2 (RP).



12 §4805. Charge for services of department (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 365, §1 (NEW). 1971, c. 532, §§7, 9 (AMD). 1973, c. 411, §2 (RP).



12 §4806. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 365, §1 (NEW). 1971, c. 532, §§8, 9 (AMD). 1973, c. 411, §2 (RP).






Chapter 423-A: MINIMUM LOT SIZE

12 §4807. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1973, c. 411, §1 (NEW).]

1. Multiple unit housing. "Multiple unit housing" shall mean a structure or structures located on a single lot, which structures are designed or used to house 2 or more families.

[ 1973, c. 411, §1 (NEW) .]

1-A. Engineered disposal system. "Engineered disposal system" means a subsurface wastewater disposal system designed, installed and operated as a single unit to treat and dispose of at least 2,000 gallons of wastewater per day or a system designed to be capable of treating wastewater with significantly high 5-day biochemical oxygen demand and total suspended solid concentrations.

[ 2003, c. 308, §1 (NEW) .]

1-B. First-time subsurface waste disposal system. "First-time subsurface waste disposal system" means the first subsurface waste disposal system designed to serve a specific structure.

[ 2003, c. 308, §1 (NEW) .]

2. Other land use activity. "Other land use activity" includes any commercial or industrial uses or combination of such uses.

[ 1973, c. 411, §1 (NEW) .]

3. Person. "Person" means any individual, corporation, firm, partnership, municipality, quasi-municipal corporation, state or federal agency or any other legal entity.

[ 1973, c. 411, §1 (NEW) .]

4. Single family residential unit. "Single family residential unit" means any structure of any kind, including mobile homes, used or designed to house a single family, and shall include those structures used permanently and seasonally.

[ 1973, c. 411, §1 (NEW) .]

5. Subsurface waste disposal. "Subsurface waste disposal" means any system for disposing of wastes or waste waters on or beneath the surface of the earth including, but not limited to, holding ponds, surface spraying, septic tanks, drainage fields and wells, but shall not include any discharge or the waste treatment system related thereto licensed under Title 38, section 413 or any discharge into a municipal or quasi-municipal sewer system.

[ 1973, c. 411, §1 (NEW) .]

6. Waste. "Waste" means any liquefied sewage, garbage, sewage sludge, chemical, biological or radiological materials, human body wastes, or any other refuse or effluent in a liquid form generated from domestic, commercial or industrial activities, except any wastes containing insufficient liquid to be free flowing and wastes generated from agricultural activities or animal husbandry.

[ 1973, c. 411, §1 (NEW) .]

SECTION HISTORY

1973, c. 411, §1 (NEW). 2003, c. 308, §1 (AMD).



12 §4807-A. Minimum lot size required

In all areas of the State, notwithstanding any other provision of state or local law or regulation, no person shall: [1973, c. 411, §1 (NEW).]

1. Dispose of waste from any single family residential unit by means of subsurface waste disposal unless such lot of land on which such single family residential unit is located contains at least 20,000 square feet; and if the lot abuts a lake, pond, stream, river or tidal area, it shall further have a minimum frontage of 100 feet on such body of water;

[ 1973, c. 411, §1 (NEW) .]

2. Dispose of wastes by means of subsurface waste disposal from any multiple unit housing or any other land use activity which may generate wastes in excess of the waste disposal requirements of normal single family residential units, unless such multiple unit housing or other land use activity is located on a lot of a size and minimum frontage which is greater than the requirements stated in subsection 1 in the same proportion as the actual waste disposal requirements of the multiple unit housing or other land use activities is greater than that of a single family residential unit. For purposes of computing such proportions, the amount of sewage generated by and the waste disposal requirement of such activities or land uses shall be deemed to be:

A. Single family residential unit, 300 gallons per day; [1973, c. 411, §1 (NEW).]

B. Multiple unit housing, 120 gallons per bedroom; [1973, c. 411, §1 (NEW).]

C. Other land use activity, actual measurement or computation of waste generated or likely to be generated. [1973, c. 411, §1 (NEW).]

[ 1973, c. 411, §1 (NEW) .]

SECTION HISTORY

1973, c. 411, §1 (NEW).



12 §4807-B. Approval of smaller lots

1. Approval by local plumbing inspector. A lot of less than the size required in section 4807-A may be used for subsurface waste disposal if approved in writing by the local plumbing inspector for the municipality or unorganized territory, as long as:

A. The applicant has submitted a current application for subsurface wastewater disposal, or the equivalent, pursuant to rules adopted by the Department of Health and Human Services; [2003, c. 308, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

B. The subsurface waste disposal meets the criteria for first-time subsurface waste disposal systems as adopted by rule by the Department of Health and Human Services without requiring a variance; and [2003, c. 308, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

C. The subsurface waste disposal is not an engineered disposal system. [2003, c. 308, §2 (NEW).]

[ 2003, c. 308, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Approval by Department of Health and Human Services. A lot that does not meet the criteria listed in subsection 1 may be used for subsurface waste disposal if the subsurface waste disposal is in compliance with the rules regarding subsurface waste disposal adopted by the Department of Health and Human Services and is approved in writing by the Department of Health and Human Services.

[ 2003, c. 308, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

3. Review fee. The Department of Health and Human Services or the municipality or unorganized territory may charge a review fee not to exceed $50.

[ 2003, c. 308, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1973, c. 411, §1 (NEW). 1985, c. 481, §A21 (AMD). 2003, c. 308, §2 (RPR). 2003, c. 689, §B6 (REV).



12 §4807-C. Approval of lesser frontage

A lot of less than the frontage required in section 4807-A may be used for subsurface waste disposal if approved in writing by the Department of Human Services. Approval must be granted if the applicant for approval demonstrates to the Department of Human Services that such frontage will not cause such lot to be of such configuration as to prevent compliance with the standards in section 4807-B, or not otherwise present any harm to public health, safety or general welfare. [1991, c. 824, Pt. A, §20 (AMD).]

SECTION HISTORY

1973, c. 411, §1 (NEW). 1985, c. 481, §A22 (AMD). 1991, c. 824, §A20 (AMD).



12 §4807-D. Exemptions

This chapter as to the use of a lot for single family residential purposes shall not apply to any lot which prior to January 1, 1970, was specifically described as an identifiable and separate lot either in the instrument conveying such lot to the then owner or in a valid and enforceable agreement for purchase and sale or was shown on a plan recorded in accordance with law, prior to January 1, 1970; provided that contiguous lots in the same ownership on or after October 3, 1973 shall be considered as one lot for the purposes hereof. [1973, c. 651, (NEW).]

This chapter shall not apply to any structure in existence and in place on or before October 3, 1973, which then or theretofore disposed of wastes by means of subsurface waste disposal; except that no person shall reduce the size of the lot upon which such structure is located to a size or frontage less than that allowed by section 4807-A unless permitted pursuant to section 4807-B. [1973, c. 651, (AMD).]

SECTION HISTORY

1973, c. 411, §1 (NEW). 1973, c. 651, (AMD).



12 §4807-E. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 411, §1 (NEW). 1977, c. 300, §6 (RP).



12 §4807-F. Regulations; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 411, §1 (NEW). 1973, c. 712, §2 (RP).



12 §4807-G. Violations

Each day of violation of any provision of this chapter or the rules enacted under this chapter is considered a separate offense. Alternatively, and in addition to being an offense, any use of land in violation of this chapter is considered to be a nuisance and the Department of Health and Human Services may seek an injunction to prevent or abate a violation of this chapter or rules adopted under this chapter. [1995, c. 462, Pt. A, §31 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1973, c. 411, §1 (NEW). 1977, c. 300, §7 (RPR). 1995, c. 462, §A31 (AMD). 2003, c. 689, §B6 (REV).









Part 7: STATE LEVEL LAND USE CONTROLS

Chapter 424: MANDATORY ZONING AND SUBDIVISION CONTROL

12 §4811. Shoreland areas (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 535, (NEW). 1971, c. 622, §50 (AMD). 1973, c. 564, §1 (AMD). 1983, c. 458, §2 (AMD). 1985, c. 60, (AMD). 1985, c. 481, §A23 (RP). 1985, c. 737, §A23 (RP).



12 §4811-A. Definitions (REALLOCATED FROM TITLE 38, SECTION 436)

(REALLOCATED FROM TITLE 38, SECTION 436)

SECTION HISTORY

1973, c. 564, §2 (NEW). 1983, c. 458, §3 (RPR). 1983, c. 796, §3 (AMD). 1985, c. 481, §A24 (RAL).



12 §4811-B. Significant river segments identified (REALLOCATED TO TITLE 38, SECTION 43)

(REALLOCATED TO TITLE 38, SECTION 43)

SECTION HISTORY

1983, c. 458, §4 (NEW). 1985, c. 481, §A25 (RAL).



12 §4812. Municipal control (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 535, (NEW). P&SL 1973, c. 208, §8 (AMD). 1973, c. 564, §3 (RPR). 1975, c. 497, §3 (AMD). 1985, c. 481, §A26 (RP).



12 §4812-A. Requirements (REALLOCATED TO TITLE 38, SECTION 439)

(REALLOCATED TO TITLE 38, SECTION 439)

SECTION HISTORY

1973, c. 564, §4 (NEW). 1975, c. 293, §4 (AMD). 1975, c. 438, (AMD). 1985, c. 481, §A27 (RAL).



12 §4812-B. Federal flood insurance (REALLOCATED TO TITLE 38, SECTION 440)

(REALLOCATED TO TITLE 38, SECTION 440)

SECTION HISTORY

1975, c. 330, (NEW). 1975, c. 623, §§15-A,15-B (AMD). 1985, c. 481, §A28 (RAL).



12 §4812-C. Code enforcement officers (REPEALED) (REALLOCATED TO TITLE 38, SECTION 441)

(REPEALED)

(REALLOCATED TO TITLE 38, SECTION 441)

SECTION HISTORY

1983, c. 796, §4 (NEW). 1985, c. 481, §A29 (RAL). 1985, c. 488, §2 (AMD). 1985, c. 737, §A24 (RP).



12 §4812-D. Shoreland zoning report to Legislature (REALLOCATED TO TITLE 38, SECTION 449)

(REALLOCATED TO TITLE 38, SECTION 449)

SECTION HISTORY

1985, c. 488, §3 (NEW). 1989, c. 403, §1 (RAL).



12 §4813. Municipal failure to accomplish purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 535, (NEW). 1971, c. 618, §§12,17 (AMD). 1973, c. 564, §5 (RPR). 1975, c. 468, §1 (AMD). 1979, c. 128, (AMD). 1979, c. 541, §A131 (AMD). 1985, c. 481, §A30 (RP).



12 §4814. Cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 535, (NEW). 1971, c. 618, §§12,17 (AMD). 1973, c. 564, §6 (RPR). 1973, c. 681, §3 (AMD). 1979, c. 672, §A49 (AMD). 1983, c. 306, §1 (AMD). 1985, c. 481, §A31 (RP).



12 §4815. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 306, §2 (NEW). 1983, c. 458, §5 (NEW). 1983, c. 796, §5 (RPR). 1985, c. 206, §1 (AMD). 1985, c. 481, §A32 (RAL). 1985, c. 737, §A25 (RP). 1987, c. 402, §A93 (AMD).



12 §4816. Guidelines for shoreland zoning along (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §5 (NEW). 1985, c. 481, §A33 (RP).



12 §4817. Municipal ordinance review and certification (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §5 (NEW). 1985, c. 481, §A33 (RP).



12 §4818. Commercial fishing and maritime activity zones (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 236, (NEW). 1989, c. 403, §2 (RP). 1989, c. 502, Pt. B, §9 (AMD). 2007, c. 466, Pt. A, §33 (RP).






Chapter 425: ENVIRONMENTAL PROTECTION

12 §5001. Department; commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 489, §§1,3 (NEW). 1971, c. 618, §§7,17 (RP).









Part 8: DEPARTMENT OF AGRICULTURE, CONSERVATION AND FORESTRY

Chapter 428: DEPARTMENT OF AGRICULTURE, CONSERVATION AND FORESTRY

12 §5011. Department; commissioner

There is created and established the Department of Agriculture, Conservation and Forestry to preserve, protect and enhance the land resources of the State of Maine; to encourage the wise use of the scenic, mineral and forest resources of the State of Maine and ensure that coordinated planning for the future allocation of lands for recreational, forest production, mining and other public and private uses is effectively accomplished; and to provide for the effective management of public lands in the State of Maine. The Department of Agriculture, Conservation and Forestry consists of a Commissioner of Agriculture, Conservation and Forestry, referred to in this Part as the "commissioner," appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over conservation matters and to confirmation by the Legislature, to serve at the pleasure of the Governor; and the following entities as previously created or established are incorporated into the Department of Agriculture, Conservation and Forestry: [1995, c. 3, §3 (AMD); 2011, c. 657, Pt. W, §§5, 6 (REV).]

1. Forestry. Forestry Department;

[ 1993, c. 685, Pt. B, §1 (AMD) .]

2. Parks and recreation. Parks and Recreation Department;

[ 1993, c. 685, Pt. B, §1 (AMD) .]

3. Forest authority. Maine Forest Authority;

[ 1993, c. 685, Pt. B, §1 (AMD) .]

4. Mining bureau. Maine Mining Bureau;

[ 1993, c. 685, Pt. B, §1 (AMD) .]

5.

[ 1989, c. 878, Pt. B, §11 (RP) .]

6. Allagash waterway. Allagash Wilderness Waterway; and

[ 1993, c. 685, Pt. B, §1 (AMD) .]

7. Land use planning commission. Maine Land Use Planning Commission.

[ 1993, c. 685, Pt. B, §1 (AMD); 2011, c. 682, §38 (REV) .]

SECTION HISTORY

1971, c. 491, §§1,3 (NEW). 1971, c. 622, §§50-A (RP). 1973, c. 460, §16 (NEW). 1975, c. 771, §156 (AMD). 1977, c. 78, §107 (AMD). 1989, c. 878, Pt. B, §11 (AMD). 1993, c. 685, §B1 (AMD). 1995, c. 3, §3 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV). 2011, c. 682, §38 (REV).



12 §5012. Duties of commissioner

The commissioner is the chief executive officer of the Department of Agriculture, Conservation and Forestry. The commissioner shall coordinate and supervise the activities and programs of the divisions and agencies that are part of the department; undertake comprehensive planning and analysis with respect to the functions and responsibilities of the department; and develop and implement, whenever necessary, procedures and practices to promote economy, efficiency and coordination in and between the various agencies and divisions of the department. The commissioner shall reorganize or combine the divisions of the department or the planning, operations and other functions among the divisions of the department as the commissioner considers necessary to improve the efficiency of department services. From time to time the commissioner shall recommend to the Governor and Legislature such changes in the laws relating to the organization, functions, services or procedures of the agencies and divisions of the department as the commissioner considers desirable. The commissioner shall prepare a budget for the department and shall organize and maintain the office of the commissioner. [2009, c. 213, Pt. L, §1 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV).]

The commissioner has the power to appoint a deputy commissioner and division heads and other staff of the department, subject to the Civil Service Law, and prescribe their duties as necessary for the proper performance of the duties of the department. [2009, c. 213, Pt. L, §2 (AMD); 2011, c. 657, Pt. W, §7 (REV).]

The deputy commissioner and division heads serve at the pleasure of the commissioner, except that dismissal of the Executive Director of the Maine Land Use Planning Commission requires the consent of a majority of the members of that commission. [2009, c. 213, Pt. L, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2011, c. 682, §38 (REV).]

The commissioner may, subject to the approval of the Governor, apply for and accept on behalf of the State any funds, other personal or real property, including grants, bequests, gifts or contributions from any person, corporation or government, including the Government of the United States. Such funds shall be received by the Treasurer of State on behalf of the State and deposited in an appropriate new or existing account in the department. All such funds may, subject to the rules promulgated by the Governor, be expended by the Commissioner of Agriculture, Conservation and Forestry. [1987, c. 308, §7 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

The commissioner may, on behalf of the department, enter into such agreements with any person, corporation or state or local government agency or authority as will promote the objectives of the department. [1987, c. 308, §8 (AMD).]

The commissioner may from time to time make noncash awards for outstanding contributions in the field of natural resource management. [1977, c. 360, §19 (NEW).]

The department may prepare and distribute printed and audio-visual materials on matters within its statutory jurisdiction. There is established within the department a revolving fund for the use of the department to cover the printing and distribution costs of these materials. The commissioner shall fix the prices at which publications of the department may be sold or delivered. The department shall retain, without charge, an appropriate number of each publication for complimentary distribution. The commissioner may fix the price at which United States Geological Survey and other maps, charts and other publications may be sold or delivered, provided that these publications are specifically authorized for resale by the originating agency and are specifically concerned with information on the state's natural resources. Income from the sale of publications that were charged to the revolving fund shall be credited to the revolving fund to be used as a continuing carrying account to carry out the purposes of the revolving funds. [1981, c. 542, §2 (NEW).]

The department shall publish a compendium of laws affecting forestry including, without limitation, laws regarding boundary lines, trespass, timber harvest, wood measurement, forest fire prevention, forest land taxation, shoreland zoning and the site location of development law. The department shall publish the first compendium by January 1, 1989, and subsequent editions by 90 days after the adjournment of the 2nd regular session of the Legislature. The department shall make the compendium available to the public at cost. The department may use the revolving fund established under this section for printing and distribution. [1987, c. 749, §1 (AMD).]

The commissioner may work with representatives from the College of Forest Resources and the College of Business Administration in the University of Maine System, representatives from the forest industry and representatives from the business and finance community to develop curricula for a joint Master of Business Administration and Master of Science in Forestry degree program and to develop initiatives for forest products marketing, including continuing education courses for foresters in marketing and finance and to establish a faculty position in forest products marketing. [1989, c. 875, Pt. J, §1 (NEW).]

Prior to final negotiations and legislative and administrative review of the sale of state-designated lands or an interest in designated lands that contain significant deer wintering habitat, the commissioner shall report to the joint standing committee of the Legislature having jurisdiction over conservation matters and the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters regarding the proposed sale. For purposes of this section, "designated lands" has the same meaning as in section 598-A. [2011, c. 381, §2 (NEW).]

SECTION HISTORY

1973, c. 460, §16 (NEW). 1975, c. 771, §157 (AMD). 1977, c. 360, §§18,19 (AMD). 1981, c. 542, §2 (AMD). 1983, c. 819, §§A15,A16 (AMD). 1987, c. 308, §§6-8 (AMD). 1987, c. 749, §1 (AMD). 1989, c. 875, §J1 (AMD). 1997, c. 24, §§QQ1,2 (AMD). 2009, c. 213, Pt. L, §§1-3 (AMD). 2011, c. 381, §2 (AMD). 2011, c. 657, Pt. W, §§5-7 (REV). 2011, c. 682, §38 (REV).



12 §5012-A. Dedicated accounts for sales of merchandise and acceptance of donations

The commissioner may create dedicated accounts in which to deposit money received from the sale of general merchandise products such as, but not limited to, t-shirts, audio and video recordings, coffee mugs, tote bags and calendars. Funds received by the commissioner from the sale of general merchandise products must be deposited in a dedicated account to be used only for the purpose of promoting and improving department programs. The commissioner may also accept money, goods and services donated to the department to support specific programs carried out by the department. Any money donated to the department in support of a specific program must be deposited into a dedicated account for the purpose of funding activities carried out by that program. [2005, c. 57, §1 (NEW).]

Merchandise sold by the commissioner must be of good quality and appropriate for sale by the department. To the extent the commissioner needs to contract with vendors to obtain goods or services in order to develop, create or manufacture merchandise for sale, the commissioner shall, to the maximum extent practicable, contract with vendors located in this State. The commissioner shall register with the United States Library of Congress, United States Copyright Office a copyright in any original pictorial, graphic or other artwork or original work of authorship produced by or under the direction of the department as a work made for hire that is used in merchandise sold by the department. The commissioner may use, manage or administer any copyright held by or license to use copyrighted materials obtained by the department and may manage the copying, use and dissemination of copies of copyrighted materials in which the department holds a copyright or license. [2005, c. 57, §1 (NEW).]

SECTION HISTORY

2005, c. 57, §1 (NEW).



12 §5013. Department organization

The Department of Agriculture, Conservation and Forestry shall be composed of the Maine Land Use Planning Commission and the following divisions: [1973, c. 460, §16 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2011, c. 682, §38 (REV).]

1. Maine Land Use Planning Commission. The Maine Land Use Planning Commission as established by Title 5, chapter 379 shall be under the direction and supervision of a director who shall be qualified by experience in planning and administration consistent with section 681. The director shall be appointed by the commissioner, with the consent of a majority of the commission, for a term coterminous with the commissioner, subject to removal for cause by the commissioner with the approval of the Governor;

[ 1983, c. 812, §80 (AMD); 2011, c. 682, §38 (REV) .]

2. Division of Forestry. The Division of Forestry, which shall be under the direction and supervision of a director, who shall be qualified by training, experience and skill in forestry. The director shall be appointed by, and serve at the pleasure of, the commissioner;

[ 1977, c. 674, §14 (RPR); 2011, c. 657, Pt. W, §7 (REV) .]

3. Division of Parks and Public Lands. The Division of Parks and Public Lands, which is under the direction and supervision of a director, with the assistance of a deputy director. The director and deputy director are appointed by, and serve at the pleasure of, the commissioner; and

[ 1995, c. 502, Pt. E, §26 (RPR); 2011, c. 657, Pt. W, §7 (REV) .]

4. Bureau of Public Lands.

[ 1995, c. 502, Pt. E, §27 (RP) .]

5. Division of Geology, Natural Areas and Coastal Resources. The Division of Geology, Natural Areas and Coastal Resources is under the direction and supervision of a director who is appointed by, and serves at the pleasure of, the commissioner.

[ 2013, c. 405, Pt. C, §11 (AMD) .]

Every person appointed as a division director or a director of planning and program services, or in another supervisory capacity in the department, must have experience and skill in the field of the functions of such position. So far as is practicable in the judgment of the commissioner, appointments to such positions must be made by promoting employees of the State serving in positions that are classified and in every instance when a person is promoted from a classified position upon termination of that person's service in such classified supervisory position, the employee, if the employee so requests, must be restored to the classified position from which the employee was promoted or to a position equivalent thereto in salary grade in the same state agency, without impairment of the employee's personnel status or the loss of seniority, retirement or other rights to which uninterrupted service in the classified position would have entitled the employee, provided that if the employee's service in such unclassified supervisory position has been terminated for cause, the employee's right to be so restored must be determined by the State Civil Service Appeals Board. [2009, c. 213, Pt. L, §4 (AMD); 2011, c. 657, Pt. W, §7 (REV).]

SECTION HISTORY

1973, c. 460, §16 (NEW). 1973, c. 788, §53 (AMD). 1975, c. 521, §2 (AMD). 1977, c. 360, §§20-22 (AMD). 1977, c. 674, §§14,15 (AMD). 1983, c. 812, §80 (AMD). 1985, c. 785, §B64 (AMD). 1995, c. 502, §§E26,27,32 (AMD). 1997, c. 24, §QQ3 (AMD). 1999, c. 556, §21 (AMD). 2009, c. 213, Pt. L, §4 (AMD). 2011, c. 655, Pt. KK, §14 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §§5, 7 (REV). 2011, c. 682, §38 (REV). 2013, c. 405, Pt. C, §11 (AMD).



12 §5014. Delegation of Public Lands Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §16 (NEW). 1975, c. 339, §5 (RP).



12 §5015. Maine Rivers Protection Fund

There is established within the Department of Agriculture, Conservation and Forestry a Maine Rivers Protection Fund, which shall be funded by donations, bequests, grants, gifts and proceeds from the sale of Maine rivers protection promotion items. The fund shall not lapse. [1985, c. 105, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

Pursuant to the authority established in section 5012, the commissioner may administer a state grant-in-aid program and may promulgate rules therefor under Title 5, chapter 375, subchapter II. The purpose of the program is to assist local governments, river conservation or management groups and landowners in activities that may include the acquisition, establishment and maintenance of access sites, parking areas, picinic areas, campsites and sanitary facilities; encouraging and securing shoreland gifts and conservation easements; financial support for river runners, litter control, signs and educational materials; the restoration and enhancement of anadromous fisheries; improving the natural productivity of inland fisheries; and supervision of recreational use and other similar or associated activities involving the protection of and public access to the State's rivers. [1985, c. 105, §1 (NEW).]

All funds of the Maine Rivers Protection Fund shall be subject to allocation by the Legislature. [1985, c. 105, §1 (NEW).]

Rules adopted under this section shall become effective immediately, but shall be submitted to the Legislature no later than the next regular session for approval or modification. If the Legislature fails to act, those rules shall continue in full force and effect. [1985, c. 105, §1 (NEW).]

SECTION HISTORY

1985, c. 105, §1 (NEW). 2011, c. 657, Pt. W, §5 (REV).



12 §5016. Bureau of Parks and Lands (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 502, §E28 (NEW). 1997, c. 678, §14 (RP).



12 §5017. Disclosure of interest

An applicant or permit holder who directly or indirectly retains an environmental professional for the purpose of providing information to the department shall disclose to the department if the environmental professional has either a direct or an indirect financial interest in the applicant or permit holder or in the property or activity that is the subject of the permit. [2007, c. 399, §2 (NEW).]

SECTION HISTORY

2007, c. 399, §2 (NEW).






Chapter 428-A: VEHICLE RENTAL AGENCY

12 §5031. Vehicle Rental Agency (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 453, (NEW). 1987, c. 371, §§1-4 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, §III22 (RP). 1991, c. 591, §III22 (RP).



12 §5032. Termination date (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 453, (NEW). 1987, c. 371, §5 (RP).






Chapter 429: ASSESSMENT OF FOREST RESOURCES

12 §5101. Maine's forests (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 414, (NEW). 1985, c. 488, §4 (RPR). 1989, c. 555, §1 (AMD). 1989, c. 875, §J2 (RP).



12 §5101-A. Maine Forests for the Future Program (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 488, §5 (NEW). 1989, c. 555, §§2,3 (AMD). 1989, c. 875, §J3 (RP).



12 §5101-B. Review and coordination (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 488, §6 (NEW). 1989, c. 503, §B58 (AMD). 1989, c. 634, §§1,2 (AMD). 1989, c. 875, §J4 (RP).



12 §5102. Assessment of forest resources (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 414, (NEW). 1989, c. 875, §J5 (RP).



12 §5103. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 414, (NEW). 1985, c. 488, §7 (RPR). 1985, c. 737, §A26 (RPR). 1989, c. 555, §4 (AMD). 1989, c. 875, §J6 (RP).



12 §5104. Cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 414, (NEW). 1985, c. 488, §8 (RP).



12 §5105. Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 414, (NEW). 1989, c. 875, §J7 (RP).



12 §5106. Forest Resource Assessment and Marketing Program (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 537, §1 (NEW). 1985, c. 491, §1 (RPR). 1989, c. 875, §J8 (RP).



12 §5107. Enhance education in economics (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 555, §5 (NEW). 1989, c. 875, §J9 (RP).






Chapter 430: MAINE CONSERVATION CORPS

Subchapter 1: MAINE CONSERVATION CORPS PROGRAM

12 §5151. Maine Conservation Corps Program (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 543, §1 (NEW). 1985, c. 451, §1 (RPR). 1985, c. 709, §1 (AMD). 1993, c. 410, §O1 (RP).



12 §5152. Participants (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 543, §1 (NEW). 1985, c. 451, §1 (RPR). 1985, c. 709, §2 (AMD). 1989, c. 11, (AMD). 1993, c. 410, §O1 (RP).



12 §5153. Projects (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 543, §1 (NEW). 1985, c. 451, §1 (RPR). 1985, c. 709, §3 (AMD). 1993, c. 410, §O1 (RP).



12 §5154. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1985, c. 709, §4 (AMD). 1993, c. 410, §O1 (RP).



12 §5155. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1985, c. 709, §5 (AMD). 1993, c. 410, §O1 (RP).



12 §5156. Corps members (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1993, c. 410, §O1 (RP).



12 §5157. Prohibition against displacement of other employees or involvement in labor dispute (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 709, §6 (NEW). 1993, c. 410, §O1 (RP).






Subchapter 2: STATE ENVIRONMENTAL RESOURCE VOLUNTEER EFFORT

12 §5161. State Environmental Resource Volunteer Effort (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1993, c. 410, §O1 (RP).



12 §5162. Volunteer insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1985, c. 709, §7 (RPR). 1993, c. 410, §O1 (RP).



12 §5163. Types of volunteer or intern services (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1993, c. 410, §O1 (RP).



12 §5164. Stipends (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1993, c. 410, §O1 (RP).



12 §5165. Monetary contributions to the volunteer and intern program (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1993, c. 410, §O1 (RP).









Chapter 431: MAINE SHORELINE PUBLIC ACCESS PROTECTION PROGRAM

12 §5201. Findings and declaration of policy

The Legislature finds and declares that public access to the Maine coast is of great importance to people of the State who make their living in the marine and maritime industries and to those who enjoy the natural beauty of our coastal shorelines; that the State of Maine and coastal municipalities own less than 3% of Maine's shoreline, the lowest percentage of publicly owned shoreline of any coastal state in the United States; that the Maine coast is experiencing intense development pressure that is further limiting public access to the shore; and that the rising costs of coastal shorefront property, together with the diminishing opportunities for access to coastal shoreline, require the establishment of a state program to encourage and support the acquisition of shoreland areas for public uses. [1985, c. 794, Pt. B, (NEW).]

SECTION HISTORY

1985, c. 794, §B (NEW).



12 §5202. Maine Shoreline Public Access Protection Fund

1. Fund established. To accomplish the purposes of this chapter, there is established a nonlapsing Maine Shoreline Public Access Protection Fund, referred to in this chapter as the "fund." All income received by the Department of Agriculture, Conservation and Forestry for the purposes of this chapter shall be recorded on the books of the State in a separate account and shall be deposited with the Treasurer of State to be credited to the fund. These funds shall be made available to the commissioner for the purpose of implementing the Maine Shoreline Public Access Protection Program, established under section 5203.

[ 1987, c. 402, Pt. A, §94 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Expenditure of funds. All money credited to the fund shall be used to preserve and protect public access to coastal shoreland areas in accordance with the guidelines established by the commissioner pursuant to section 5203. As provided in section 5203, not less than 50% of all revenue available from the fund shall be dispersed to municipalities located in the coastal area, as defined in Title 38, section 1802. No more than 10% of the revenues available in the fund may be used for the development of acquired access areas.

[ 1987, c. 402, Pt. A, §94 (AMD) .]

SECTION HISTORY

1985, c. 794, §B (NEW). 1987, c. 402, §A94 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §5203. Program guidelines

1. Program established. There is established, within the Department of Agriculture, Conservation and Forestry, the Maine Shoreline Public Access Protection Program, referred to in this chapter as the "program" for the purposes of encouraging and supporting the acquisition and development of shoreland areas by the State Government and local governments. Any acquisition or development of shoreland areas supported by this program shall be undertaken solely to enhance, preserve or protect public access to coastal shoreland areas. The commissioner shall establish, amend or repeal rules of the department necessary to accomplish the purposes of this chapter.

[ 1987, c. 402, Pt. A, §95 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Program guidelines. To accomplish the purposes of this chapter, the commissioner shall establish guidelines for the appropriate expenditure of money available in the fund. In establishing these guidelines, the commissioner shall consider, among other things:

A. Access to shoreline for shellfish and marine worm harvesters and for other economic purposes; [1985, c. 794, Pt. B, (NEW).]

B. Public access to shoreline for scenic and recreational purposes; [1985, c. 794, Pt. B, (NEW).]

C. The purchase of easements and property development rights; [1985, c. 794, Pt. B, (NEW).]

D. The establishment and limited development of public access ways and areas; and [1985, c. 794, Pt. B, (NEW).]

E. The ability of a municipality or state agency to manage shoreline access in a manner that is consistent with the natural carrying capacity of the area accessed and to provide adequate essential public services. [1985, c. 794, Pt. B, (NEW).]

[ 1985, c. 794, Pt. B, (NEW) .]

3. Coastal municipality participation. Notwithstanding any guidelines established pursuant to this chapter, at least 50% of all revenue available from the fund shall be dispensed to municipalities located in the coastal area, as defined in Title 38, section 1802, for the acquisition or development of shoreline access areas. The amount granted to such a municipality pursuant to this section shall not exceed 50% of the total cost of the acquisition or development project.

[ 1985, c. 794, Pt. B, (NEW) .]

4. Public access. All projects financed through this program shall be made equally open for use by all Maine citizens.

[ 1985, c. 794, Pt. B, (NEW) .]

SECTION HISTORY

1985, c. 794, Pt. B, (NEW). 1987, c. 402, Pt. A, §95 (AMD). 2011, c. 657, Pt. W, §5 (REV).









Part 9: MARINE RESOURCES

Subpart 1: ADMINISTRATION

Chapter 601: GENERAL PROVISIONS

12 §6001. Definitions

For the purposes of this Part, the following words shall have the following meanings, unless a different meaning is required by the context. [1977, c. 661, §5 (NEW).]

1. Aquaculture. "Aquaculture" means the culture or husbandry of marine organisms by any person.

[ 1977, c. 661, §5 (NEW) .]

1-A. Alewives.

[ 2011, c. 598, §2 (RP) .]

2. Atlantic salmon. "Atlantic salmon" means the anadromous fish species Salmo salar that customarily migrates from inland waters to the ocean as part of its life cycle.

[ 1999, c. 401, Pt. BB, §2 (AMD) .]

3. Bulk pile. "Bulk pile" means any pile or the contents of any box, barrel or other container.

[ 1977, c. 661, §5 (NEW) .]

4. Buy. "Buy" means to buy or purchase and includes offering to buy.

[ 1977, c. 661, §5 (NEW) .]

5. Car. "Car" means a lobster car, crate, box or other contrivance, whether sunken or floating, that may be used in coastal waters to hold live lobsters.

[ 1977, c. 661, §5 (NEW) .]

6. Coastal waters. "Coastal waters" means all waters of the State within the rise and fall of the tide out to the limits of the exclusive economic zone as shown on the most recently published Federal Government nautical chart, but it does not include areas above any fishway or dam when the fishway or dam is the dividing line between tidewater and fresh water.

[ 2001, c. 272, §1 (AMD) .]

6-A. Commercial fisheries business. "Commercial fisheries business" means an enterprise directly or indirectly concerned with the commercial harvest of wild or aquacultured marine organisms, whose primary source of income is derived from these activities. "Commercial fisheries business" includes, but is not limited to:

A. Licensed commercial fishermen, aquaculturists and fishermen's cooperatives; [2011, c. 266, Pt. B, §4 (NEW).]

B. Persons providing direct services to commercial fishermen, aquaculturists or fishermen's cooperatives, as long as provision of these direct services requires the use of working waterfront property; and [2011, c. 266, Pt. B, §4 (NEW).]

C. Municipal and private piers and wharves operated to provide waterfront access to commercial fishermen, aquaculturists or fishermen's cooperatives. [2011, c. 266, Pt. B, §4 (NEW).]

[ 2011, c. 266, Pt. B, §4 (NEW) .]

7. Commissioner. "Commissioner" means Commissioner of Marine Resources.

[ 1977, c. 661, §5 (NEW) .]

8. Common carrier. "Common carrier" means a vehicle that is:

A. Operating under authority granted by either the Federal Government or the carrier’s home state; and [2007, c. 615, §1 (NEW).]

B. Transporting goods for hire and the carrier does not own the marine organisms being transported. [2007, c. 615, §1 (NEW).]

[ 2007, c. 615, §1 (RPR) .]

9. Conservation. "Conservation" means providing for the development and wise utilization of the state's marine resources, protecting the ultimate supply for present and future generations, preventing waste and implementing sound management programs.

[ 1977, c. 661, §5 (NEW) .]

10. Crayfish. "Crayfish" means all species from either fresh or salt water including, but not limited to, the family Palinuridae, including the representative genera Jasus and Palinurus, which have been called by such terms including, but not limited to, rock lobster, spiny lobster, sea crawfish, red lobster, thorny lobster, langoust, langoustini, langostino, crayfish, Sidney crawfish, kreef, Cuban rock lobster, African lobster or African crawfish.

[ 1989, c. 348, §2 (AMD) .]

11. Crew member. "Crew member" means any person assisting in operating or attending gear or operating a boat while fishing.

[ 1977, c. 661, §5 (NEW) .]

12. Dealer. "Dealer" means any person who buys, sells or distributes any marine organism.

[ 1977, c. 661, §5 (NEW) .]

13. Department. "Department" means the Department of Marine Resources.

[ 1977, c. 661, §5 (NEW) .]

13-A. Engage. "Engage" means engage or attempt to engage.

[ 1979, c. 541, Pt. B, §13 (NEW) .]

13-B. Equipment. "Equipment" means a box, trap, crate, net or other device or machinery used to harvest or store marine organisms.

[ 1989, c. 742, §1 (NEW) .]

13-C. Dip net. "Dip net" means a device consisting of a rigid frame filled with netting, firmly attached to a rigid handle and manually operated by a single person.

[ 1995, c. 536, Pt. A, §1 (NEW) .]

13-D. Eel. "Eel" means a member of the species Anguilla rostrata in that stage of its life cycle when it is 6 inches or more in length.

[ 1995, c. 536, Pt. A, §1 (NEW) .]

13-E. Eel pot. "Eel pot" means a cylindrical or rectangular trap with funnels that is baited and used to harvest eels. An eel pot is 50 cubic feet or less in total volume and utilizes wire or slatting no smaller than 1/2 inch square measure.

[ 1995, c. 536, Pt. A, §1 (NEW) .]

13-F. Elver. "Elver" means a member of the species Anguilla rostrata in that stage of its life cycle when it is less than 6 inches in length.

[ 1995, c. 536, Pt. A, §1 (NEW) .]

13-G. Elver fyke net. "Elver fyke net" means a fyke net that is 30 feet or less in length from cod end to either wing tip, is fitted with netting that measures 1/8-inch bar mesh or less, contains a 1/2-inch or less bar mesh excluder panel that covers the entrance of the net, and consists of not more than one funnel end, one cod end and 2 wings.

[ 1997, c. 575, §1 (AMD) .]

13-H. Elver dip net. "Elver dip net" means a dip net with a hoop of not more than 30 inches in diameter and fitted with netting that measures 1/8 inch bar mesh or less.

[ 1999, c. 7, §1 (AMD) .]

13-I. Established base of operations. "Established base of operations" means the location where a vessel has its primary relationship. Among the factors identifying a primary relationship are the locations at which the vessel is primarily moored or docked, where it prepares for expeditions and hires a crew and to which it regularly returns for repairs, supplies and activities relating to its business or trade. The fact that a vessel carries on one or more of these activities at more than one location within this State or at a location or locations outside this State does not prevent the vessel from being considered to have an established base of operations within the State if a substantial portion of these activities are carried on at a location or locations within this State. For purposes of this subsection, "substantial portion" means a period exceeding 60 days in any calendar year.

[ 2005, c. 26, §1 (NEW) .]

14. Establishment. "Establishment" means the premises, buildings, structures, facilities and equipment, including vehicles, used in the buying, selling or processing of marine organisms.

[ 1977, c. 661, §5 (NEW) .]

15. Finfish. "Finfish" means any cold-blooded marine animal having permanent gills and fins.

[ 1977, c. 661, §5 (NEW) .]

15-A. Fishway. "Fishway" means a manmade device, including fish elevators, fishlocks and fish ladders, that is used to enable fish to migrate upstream past dams, waterfalls, rapids or other obstacles.

[ 1993, c. 498, §1 (NEW) .]

16. Fish, the noun. The noun "fish" means all finfish, squid and shrimp, or other marine animal, except lobsters, crabs, shellfish, scallops and marine worms.

[ 1977, c. 661, §5 (NEW) .]

17. Fish, the verb. The verb "fish" means to take or attempt to take any marine organism by any method or means.

[ 1977, c. 661, §5 (NEW) .]

17-A. Freshwater fish. "Freshwater fish" means the following fish species, when found in coastal waters as defined in subsection 6: Brown trout; largemouth bass; smallmouth bass; black crappie; rainbow trout; brook trout; chain pickerel; and landlocked salmon.

[ 1987, c. 312, §1 (NEW) .]

17-B. Fork length. "Fork length" means the greatest dimension between the most anteriorly projecting part of the head and the apex of the V formed by the caudal fin. The measurement is a straight line and is not taken over the curve of the body.

[ 1987, c. 690, §1 (NEW) .]

17-C. Fyke net. "Fyke net" means a funnel-shaped net designed to intercept moving marine organisms and retain marine organisms in a confined space.

[ 1995, c. 536, Pt. A, §2 (NEW) .]

18. Handline. "Handline" means a single line with no more than 5 hooks attached which is hand held.

[ 1977, c. 661, §5 (NEW) .]

19. Hermetically sealed. "Hermetically sealed" means a container which has been made airtight by fusion so that no air, gas or spirits can either enter or escape, whether or not the container is sterilized by heat. It does not include friction cover containers or containers requiring refrigeration.

[ 1981, c. 433, §1 (AMD) .]

20. Hook and line. "Hook and line" means a single line with no more than 5 hooks, including the commonly called rod and reel and handline.

[ 1977, c. 661, §5 (NEW) .]

20-A. Hoop net. "Hoop net" means a stationary cylindrical net fitted with mesh measuring 1/2 inch or greater stretch measure, that is placed at the bottom of a body of water and has a diameter of 6 feet or less as measured at its widest point and has a length of 18 feet or less as measured from the cod end to the hoop that forms the mouth of the net. "Hoop net" includes wings or leads attached to the mouth of the hoop net.

[ 1995, c. 536, Pt. A, §2 (NEW) .]

21. Intertidal zone. "Intertidal zone" means the shores, flats or other land between high and low water mark.

[ 1977, c. 661, §5 (NEW) .]

22. License. "License" means a document issued by the State to a named person authorizing that person to engage in particular activities. License includes a permit, but does not include a certificate or lease.

[ 1977, c. 661, §5 (NEW) .]

23. Lobster. "Lobster" means a crustacean of the genus Homarus americanus.

[ 1977, c. 661, §5 (NEW) .]

24. Lobster trap. "Lobster trap" means a lobster trap, pot or other stationary contrivance or device that may be set on the ocean bottom and used for taking lobsters or crabs.

[ 1977, c. 661, §5 (NEW) .]

24-A. Mahogany quahog. "Mahogany quahog" means a marine mollusk, Artica icelandica.

[ 1981, c. 297, §1 (NEW) .]

25. Marine mollusk. "Marine mollusk" means any marine invertebrate animal of the phylum Mollusca, but shall not include squid or octopi.

[ 1977, c. 661, §5 (NEW) .]

26. Marine organism. "Marine organism" means any animal, plant or other life that inhabits waters below head of tide.

[ 1997, c. 123, §1 (AMD) .]

27. Marine resources. "Marine resources" means all renewable marine organisms and the entire ecology and habitat supporting those organisms.

[ 1977, c. 661, §5 (NEW) .]

28. Marine resources' laws. "Marine resources' laws" means chapter 419 and Part 9 or any other statute authorizing the commissioner or department to undertake any activity, and any regulation authorized by these statutes.

[ 1977, c. 661, §5 (NEW) .]

29. Marine species. "Marine species" means all marine animals except lobster, shellfish, marine worms and elvers.

[ 1995, c. 536, Pt. A, §3 (AMD); 1995, c. 536, Pt. A, §13 (AFF) .]

30. Marine worms. "Marine worms" means sand, blood and clam worms.

[ 1977, c. 661, §5 (NEW) .]

30-A. Pacific salmon. "Pacific salmon" means all species of the genus Onchorhynchus.

[ 1983, c. 662, §1 (NEW) .]

31. Parlor section. "Parlor section" means that part of a lobster trap designed or intended to hold or detain lobsters until they are removed by the fisherman.

[ 1977, c. 661, §5 (NEW) .]

32. Permit. "Permit" means license.

[ 1977, c. 661, §5 (NEW) .]

33. Person. "Person" means any individual, firm, corporation or agency or political subdivision of government.

[ 1977, c. 661, §5 (NEW) .]

34. Personal use. "Personal use" means for consumption or use by oneself, by members of the immediate family or by invited guests.

[ 1977, c. 661, §5 (NEW) .]

34-A. Possession. "Possession" means to have in one's custody or control, either personally or by another who is under one's control.

[ 1985, c. 24, §1 (NEW) .]

35. Process, the verb. The verb "process" means handling, storing, cooking, preparing, producing, manufacturing, preserving, packing or other activity which could change the condition or form.

[ 1977, c. 661, §5 (NEW) .]

35-A. Quahog. "Quahog" means a marine mollusk, Mercenaria mercenaria, commonly called hard shelled clams, and Artica icelandica, commonly called mahogany quahogs.

[ 1981, c. 297, §2 (NEW) .]

36. Registered vessel. "Registered vessel" means:

A. A vessel that is owned or operated by a person licensed under this Part; [2005, c. 26, §2 (NEW).]

B. A vessel that is used to bring a marine organism into the State or its territorial waters; [2005, c. 26, §2 (NEW).]

C. A vessel that is registered or has been issued a certificate of number under chapter 935; [2005, c. 26, §2 (NEW).]

D. A vessel documented in accordance with 46 United States Code, Chapter 121 that has designated a Maine port of hail; [2005, c. 26, §2 (NEW).]

E. A vessel that has been issued a certificate of number by the United States Coast Guard under 46 United States Code, Chapter 123 that has identified Maine as the state of principal use; or [2005, c. 26, §2 (NEW).]

F. A vessel that has an established base of operations within this State. [2005, c. 26, §2 (NEW).]

[ 2005, c. 26, §2 (RPR) .]

37. Retail. "Retail" means sale, trade or service directly to the consumer for his personal use.

[ 1977, c. 661, §5 (NEW) .]

37-A. Rigged. "Rigged" means to have on board the equipment necessary to undertake the activity. The commissioner shall determine by rulemaking what equipment is necessary to undertake the activity. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 26, §3 (AMD) .]

37-B. River herring. "River herring" means the species Alosa pseudoharengus, commonly called alewife, and Alosa aestivalis, commonly called blueback herring.

[ 2011, c. 598, §3 (NEW) .]

38. Scallop. "Scallop" means sea scallop, placopecten magellanicus.

[ 1977, c. 661, §5 (NEW) .]

38-A. Seaweed. "Seaweed" means all marine algae.

[ 1983, c. 116, §1 (NEW) .]

39. Sell. "Sell" means to sell, offer to sell or expose for sale.

[ 1977, c. 661, §5 (NEW) .]

40. Serve. "Serve" means the preparation of a marine organism for retail sale or consumption, but does not include shucking shellfish.

[ 1977, c. 661, §5 (NEW) .]

40-A. Sheldon eel trap. "Sheldon eel trap" means a box trap with a netted wing 10 feet or less in length used to intercept and direct elvers into the trap.

[ 1997, c. 91, §3 (AMD) .]

41. Shellfish. "Shellfish" means clams, quahogs, oysters and mussels and includes shellstock and shucked shellfish.

[ 1977, c. 661, §5 (NEW) .]

42. Shellstock. "Shellstock" means shellfish which have not been removed from their shells.

[ 1977, c. 661, §5 (NEW) .]

43. Ship, the verb. The verb "ship" means to send by a common carrier.

[ 1977, c. 661, §5 (NEW) .]

44. Shucked shellfish. "Shucked shellfish" means shellfish or parts thereof which have been removed from their shells.

[ 1977, c. 661, §5 (NEW) .]

44-A. Single hook. "Single hook" means a hook with no more than one eye and one shank to which one or more points is attached.

[ 1993, c. 498, §1 (NEW) .]

45. Sunrise. "Sunrise" means the time given for sunrise as computed and established for Augusta, Maine, by the Nautical Almanac Office of the United States Naval Observatory for the particular day involved, converted to the legal standard of time in force in the State on that day.

[ 1977, c. 661, §5 (NEW) .]

46. Sunset. "Sunset" means the time given for sunset as computed and established for Augusta, Maine, by the Nautical Almanac Office of the United States Naval Observatory for the particular day involved, converted to the legal standard of time in force in the State on that day.

[ 1977, c. 661, §5 (NEW) .]

47. Suspension. "Suspension" means the revocation of a license, the right to obtain a license and the privilege to undertake the licensed activity, whether the suspension is temporary or permanent.

[ 1977, c. 661, §5 (NEW) .]

48. Take, the verb. The verb "take" means to remove or attempt to remove a marine organism from its natural habitat.

[ 1977, c. 661, §5 (NEW) .]

48-A. Total length. "Total length" means the greatest dimension between the most anteriorly projecting part of the head and the farthest tip of the caudal fin when the caudal rays are squeezed together. The measurement is a straight line and is not taken over the curve of the body.

[ 1987, c. 690, §1 (NEW) .]

48-B. Territorial waters. "Territorial waters" means all waters of the State within the rise and fall of the tide seaward to the 3-nautical-mile line as shown on the most recently published Federal Government nautical chart, but does not include areas above any fishway or dam when that fishway or dam is the dividing line between tidewater and fresh water.

[ 2001, c. 272, §2 (NEW) .]

49. Transfer. "Transfer" means to transport by boat on the water.

[ 1977, c. 661, §5 (NEW) .]

50. Transport, the verb. The verb "transport" means to move an object from one place to another by any means other than to ship.

[ 1977, c. 661, §5 (NEW) .]

51. Tub-trawl. "Tub-trawl" means a single line, with more than 5 hooks, including the commonly called tub-trawl, line trawl or long line.

[ 1977, c. 661, §5 (NEW) .]

52. Tuna. "Tuna" means any finfish commonly known as tuna, including the horse mackerel.

[ 1977, c. 661, §5 (NEW) .]

53. Vehicle. "Vehicle" means a machine or conveyance, including watercraft and aircraft, used to move or transport marine organisms.

[ 1989, c. 742, §2 (RPR) .]

54. Wholesale. "Wholesale" means sale, trade or service that is not directly to a consumer and is not retail.

[ 1977, c. 661, §5 (NEW) .]

55. Whole scallop. "Whole scallop" means a cultured scallop in any form, except when the final product form is the adductor muscle of the scallop only.

[ 2001, c. 112, §1 (NEW) .]

56. Working waterfront or working waterfront property. "Working waterfront" or "working waterfront property " means land, legally filled lands and piers and wharves and other improvements to land adjacent to the navigable coastal waters of the State and used by a commercial fisheries business.

[ 2011, c. 266, Pt. B, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 541, §B13 (AMD). 1979, c. 590, §1 (AMD). 1981, c. 63, (AMD). 1981, c. 297, §§1,2 (AMD). 1981, c. 433, §1 (AMD). 1983, c. 116, §1 (AMD). 1983, c. 662, §1 (AMD). 1985, c. 24, §1 (AMD). 1987, c. 312, §§1,2 (AMD). 1987, c. 690, §1 (AMD). 1989, c. 348, §2 (AMD). 1989, c. 742, §§1,2 (AMD). 1993, c. 498, §1 (AMD). 1995, c. 536, §§A1-4 (AMD). 1995, c. 536, §A13 (AFF). 1997, c. 91, §§1-3 (AMD). 1997, c. 123, §1 (AMD). 1997, c. 575, §1 (AMD). 1999, c. 7, §1 (AMD). 1999, c. 401, §BB2 (AMD). 2001, c. 112, §1 (AMD). 2001, c. 272, §§1,2 (AMD). 2003, c. 248, §1 (AMD). 2005, c. 26, §§1-3 (AMD). 2007, c. 615, §1 (AMD). 2011, c. 266, Pt. B, §§4, 5 (AMD). 2011, c. 598, §§2, 3 (AMD).



12 §6002. Rules of construction

The following rules of construction apply to this Part, unless a different construction is plainly required by the context. [1977, c. 661, §5 (NEW).]

1. Reference to marine organisms. Reference to the taking or possession of any marine organism includes the taking and possession of any part of it.

[ 1977, c. 661, §5 (NEW) .]

2. Application to marine organisms. Marine resources' laws apply only to marine organisms, as distinguished from fresh water organisms, except where jurisdiction over migratory or other organisms is specifically given.

[ 1977, c. 661, §5 (NEW) .]

3. General application. Marine resources' laws shall apply to all registered vessels and to all persons where their activities occur within the State, within the coastal waters of the State or where the product of those activities are brought into the State or its coastal waters. They shall also apply to all residents of the State wherever those activities are conducted, but not within the jurisdiction of another state. These laws do not apply to marine organisms passing through the State under the authority of the laws of the United States. This subsection does not limit section 6859.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6003. Coordination of fisheries management

The Commissioner of Marine Resources, in consultation with the Commissioner of Inland Fisheries and Wildlife, may regulate the taking of freshwater fish species in coastal waters. Rules shall be promulgated in accordance with section 6171. Whenever a bag limit on freshwater fish species in coastal waters exists, as defined in section 6001, subsection 17-A, no person may possess more than one day's bag limit, regardless of whether the fish are taken from inland or coastal waters. [1987, c. 312, §3 (NEW).]

SECTION HISTORY

1987, c. 312, §3 (NEW).



12 §6004. Juvenile violations

Notwithstanding other provisions of law, a person who has not attained 18 years of age and who is convicted of a crime for a violation of a provision of this Part that is not defined as a juvenile crime under Title 15, section 3103, subsection 1 may not be sentenced to imprisonment but may be ordered to serve a period of confinement in a Department of Corrections juvenile correctional facility that may not exceed 30 days, which may be suspended in whole or in part, if the court determines that: [2005, c. 507, §1 (AMD).]

1. Crime. The crime is one that, if committed by a person who has attained 18 years of age, would carry a mandatory term of imprisonment that may not be suspended;

[ 2005, c. 328, §1 (NEW) .]

2. Nature. The aggravated nature and seriousness of the crime warrants a period of confinement; or

[ 2005, c. 507, §1 (AMD) .]

3. History. The record or previous history of the defendant warrants a period of confinement.

[ 2005, c. 507, §1 (AMD) .]

The court is not required to impose a period of confinement notwithstanding that there is a mandatory term of imprisonment applicable to a person who has attained 18 years of age. [2005, c. 507, §1 (AMD).]

Any period of confinement must be served concurrently with any other period of confinement previously imposed and not fully discharged or imposed on the same date. Any period of confinement is subject to Title 17-A, section 1253, subsection 2, except that a statement is not required to be furnished and the day-for-day deduction must be determined by the facility, but not to Title 17-A, section 1253, subsection 2, paragraph A, or subsection 3-B, 4, 5, 8, 9 or 10. If the court suspends the period of confinement in whole or in part, the court shall impose a period of administrative release not to exceed one year. The administrative release must be administered pursuant to Title 17-A, chapter 54-G, and revocation of the administrative release is governed by the provisions of that chapter. [2005, c. 507, §1 (AMD).]

SECTION HISTORY

2003, c. 410, §1 (NEW). 2005, c. 328, §1 (AMD). 2005, c. 507, §1 (AMD).



12 §6005. Labeling shellfish

A person who is authorized to hold or possess shellfish under chapter 623 may not label shellfish sold alive using the words "product of Maine" or any other similar words or terms that misleadingly suggest the shellfish was taken from the waters of this State unless the shellfish was in fact taken from the waters of the State. [2011, c. 234, §1 (NEW).]

The sale of shellfish labeled in violation of this section is a deceptive business practice in violation of Title 17-A, section 901. A violation of this section that results in a conviction under Title 17-A, section 901 is considered a conviction for a violation of a marine resources law under section 6351, subsection 1, paragraph A. [2011, c. 234, §1 (NEW).]

SECTION HISTORY

2011, c. 234, §1 (NEW).






Chapter 603: DEPARTMENT ADMINISTRATION

12 §6021. Purpose

The Department of Marine Resources is established to conserve and develop marine and estuarine resources; to conduct and sponsor scientific research; to promote and develop the Maine coastal fishing industries; to advise and cooperate with local, state and federal officials concerning activities in coastal waters; and to implement, administer and enforce the laws and regulations necessary for these enumerated purposes, as well as the exercise of all authority conferred by this Part. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6021-A. Marine Products Marketing Program

The Marine Products Marketing Program is established to encourage, promote and provide for direct participation of Maine seafood producers in joint public and private market development programs. The commissioner may enter into agreements or cooperative arrangements with any person for the purpose of advertising and increasing the sale and consumption of seafood products. The commissioner may receive, administer and disburse any funds or contributions from these persons, either independently or in conjunction with state funds allocated to the purpose, provided that funds so contributed shall be used only for the purposes of market development programs. [1989, c. 57, §1 (NEW).]

SECTION HISTORY

1989, c. 57, §1 (NEW).



12 §6022. Commissioner's appointment, duties and powers

1. Appointment and term. The commissioner shall be appointed by the Governor and shall be subject to review by the Joint Standing Committee on Marine Resources and to confirmation by the Legislature. The commissioner shall serve at the pleasure of the Governor.

[ 1985, c. 481, Pt. A, §34 (AMD) .]

2. General powers. The commissioner shall be responsible for the administration and enforcement of all marine resources' laws and shall have all the powers of a marine patrol officer. He shall maintain records of all leases, certificates or licenses issued by the commissioner or required to be filed under section 6027.

[ 1979, c. 541, Pt. B, §73 (AMD) .]

3. Organization and personnel. The commissioner shall organize the department into the administrative units which the commissioner decides are necessary to carry out its duties. The commissioner shall hire all necessary employees of the department subject to the Civil Service Law, except that persons in the following positions shall be appointed by and serve at the pleasure of the commissioner: Deputy Commissioner; Chief, Bureau of Marine Patrol; and Assistant to the Commissioner for Public Information. The Chief of the Bureau of Marine Patrol shall be appointed from among the patrol personnel of the bureau with the rank of sergeant or higher. In the event that the Chief of the Bureau of Marine Patrol is not reappointed, that person shall have the right to be restored to the classified position from which that person shall have been promoted or to a position equivalent thereto in salary grade without impairment of that person's personnel status or the loss of seniority, retirement or other rights to which uninterrupted service in the classified position would have entitled that person. If that person's service in the position of Chief of the Bureau of Marine Patrol shall be terminated for cause, that person's right to be so restored shall be determined by the State Civil Service Appeals Board.

[ 1989, c. 348, §3 (AMD) .]

4. Warden code. The commissioner shall prepare a written code governing the operating procedures of the Bureau of Marine Patrol services for submission to the Director of Human Resources. The code shall become effective when approved by the Director of Human Resources.

[ 1985, c. 785, Pt. B, §66 (AMD) .]

5. Property. The commissioner may acquire and hold any right or interest in real or personal property on behalf of the State. The commissioner may by sale, lease or otherwise dispose of any such property, or portion of any such property or interest in any such property, subject to the provisions of section 598-A.

[ 2007, c. 615, §2 (AMD) .]

6. Enforcement agreements. The commissioner may enter into reciprocal enforcement agreements with political subdivisions of the State and with other states, regional authorities and the Federal Government. Pursuant to these agreements, the commissioner may designate and deputize federal law enforcement personnel and law enforcement personnel from other states to enforce marine resource laws and rules. In that event, the commissioner shall designate the specific laws and rules to be enforced. Agents so deputized may enforce those laws and rules so designated by the commissioner. Agents so deputized by the commissioner shall have the powers of a marine patrol officer, as defined in section 6025.

[ 1985, c. 24, §2 (AMD) .]

7. Report. The commissioner shall report to the Governor and Legislature every 2 years. This report shall include a detailed statement of the department's actions and functions and a survey of the present state of the state's fishing industries and their anticipated future, including statistics and data. The report may include those recommendations for amendments to the laws and licensing procedures of the marine resources' laws as may be necessary for the operation of the department. The report shall cover the period ending June 30th of each even-numbered year and shall be due within 6 months of the end of the period which it covers.

[ 1977, c. 661, §5 (NEW) .]

8. Pamphlet laws. The commissioner shall publish a pamphlet of the sections of this Part as soon as possible after the adjournment of the first regular session of each Legislature. In addition, the commissioner may publish any other laws or regulations.

[ 1977, c. 661, §5 (NEW) .]

9. Federal expenditures. The commissioner may accept federal funds for use in department programs and to do such acts as are consistent with the powers of the commissioner and as are necessary to carry out federal laws pursuant to which those funds are provided. The commissioner may accept any other funds as may be available to carry out the purposes of the department.

[ 1977, c. 661, §5 (NEW) .]

10. Ecological impact. The commissioner shall advise the United States Army Corps of Engineers, the Department of Transportation, the Department of Environmental Protection and appropriate state agencies on the ecological effects of dredging, filling and depositing of soil or otherwise altering coastal wetlands, whether these actions will affect adversely estuarine or marine fisheries and what mitigation or compensatory measures are available. The commissioner shall also recommend to these agencies whether dredging, filling or otherwise altering coastal wetlands is permitted under current state and federal wetland rules and regulations.

[ 1989, c. 501, Pt. P, §21 (AMD) .]

11. Interagency cooperation. The commissioner shall consult with, offer advice to and cooperate with the Department of Environmental Protection, the Department of Inland Fisheries and Wildlife and the Department of Agriculture, Conservation and Forestry in carrying out the commissioner's duties, and these agencies shall do the same in carrying out their duties. Cooperation includes the exchange of information and the filing of copies of any application, petition, request, report or similar document that may bear upon the responsibilities of any of these departments. Details of those exchanges must be worked out by the heads of the departments.

[ 2011, c. 655, Pt. KK, §15 (AMD); 2011, c. 655, Pt. KK, §34 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

12. Regulations. The commissioner may make regulations as authorized by marine resources' laws.

[ 1977, c. 661, §5 (NEW) .]

13. State map.

[ 1989, c. 502, Pt. A, §35 (RP) .]

14. Brands, labels and marks. The commissioner may develop, design and register brands, labels or marks, as that term is used in Title 10, section 1521, subsection 3, for identifying marine resource products packed in accordance with official grades and standards established by the department and shall furnish information to packers and shippers as to where these labels and marks may be obtained. A written application to the commissioner requesting permission to use these brands, labels or marks and a written acceptance thereto from the commissioner shall be a condition precedent to the use of these brands, labels or marks. The right to use these brands, labels or marks may be suspended or revoked by the commissioner according to the procedures set forth in section 6101, subsections 6 to 8, whenever it appears on investigation that they have been used to identify marine resource products not conforming to the grades or standards indicated.

[ 1981, c. 684, §8 (NEW) .]

15. Revolving fund. The commissioner may prepare and distribute printed and audio-visual materials on matters within his statutory jurisdiction. There is established within the department a revolving fund to cover the printing and distribution costs of these materials. The commissioner shall fix the prices at which publications of the department may be sold or delivered. The department shall retain, without charge, an appropriate number of each publication for complimentary distribution. Income from the sale of publications that were charged to the revolving fund and any other moneys the commissioner may receive, from whatever source, consistent with the purposes of this section, shall be credited to the revolving fund to be used as a continuing carrying account to carry out the purposes of the fund.

[ 1983, c. 286, §1 (NEW) .]

16. Atlantic salmon powers and responsibilities. The commissioner has the sole authority to introduce Atlantic salmon into the inland waters, other than in commercial aquaculture facilities. The commissioner has the sole authority to limit or prohibit the taking of Atlantic salmon and may adopt rules establishing the time, place and manner of Atlantic salmon fishing in all waters of the State. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 561, §3 (NEW) .]

17. Permit banking program. The commissioner may administer a permit banking program in which the department holds federal limited access fishing permits and distributes the rights associated with those permits to eligible residents of the State with the goal of restoring and preserving access to federally managed fisheries. The commissioner may lease fisheries allocations, as required, to fund the costs associated with the permit banking program and may use funds in excess of those needed to administer the program to provide assistance to groundfish sectors consistent with the goals of the program.

[ 2011, c. 598, §4 (AMD) .]

18. Commissioner's authority. The State assents to the provisions of the Federal Aid in Sport Fish Restoration Act, 16 United States Code, Chapter 10B, as amended. The commissioner may perform all acts necessary for the establishment and implementation of cooperative fish restoration and management projects as defined by that Act and the implementing regulations promulgated under that Act.

[ 2011, c. 266, Pt. A, §1 (NEW) .]

19. Interstate wildlife violator compact. The commissioner may enter into an interstate wildlife violator compact to promote compliance with the laws, regulations and rules that relate to the management of marine resources in the respective member states and may adopt rules, which are routine technical rules as described in Title 5, chapter 375, subchapter 2-A, necessary to implement certain provisions of the compact.

[ 2013, c. 468, §1 (NEW) .]

20. Sale of general merchandise. The commissioner may engage in the selling and marketing of general merchandise products when the express purpose is to accommodate public demand and generate supplemental funds for the Bureau of Marine Patrol.

A. The commissioner may create dedicated accounts for depositing money received from the sale of general merchandise products pursuant to this subsection. [2015, c. 172, §1 (NEW).]

B. Funds received by the commissioner from the sale of general merchandise products pursuant to this subsection must be deposited in a dedicated account to be used only to market, promote and increase public awareness of the Bureau of Marine Patrol and to recruit marine patrol officers. [2015, c. 172, §1 (NEW).]

[ 2015, c. 172, §1 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 127, §82 (AMD). 1979, c. 541, §B73 (AMD). 1981, c. 505, §3 (AMD). 1981, c. 684, §8 (AMD). 1983, c. 286, §1 (AMD). 1983, c. 489, §8 (AMD). 1985, c. 24, §2 (AMD). 1985, c. 481, §A34 (AMD). 1985, c. 785, §§B65,66 (AMD). 1989, c. 348, §3 (AMD). 1989, c. 501, §P21 (AMD). 1989, c. 502, §A35 (AMD). 2007, c. 615, §2 (AMD). 2009, c. 561, §3 (AMD). 2011, c. 10, §1 (AMD). 2011, c. 266, Pt. A, §1 (AMD). 2011, c. 598, §4 (AMD). 2011, c. 655, Pt. KK, §15 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 468, §1 (AMD). 2015, c. 172, §1 (AMD).



12 §6023. Deputy commissioner

The commissioner shall designate a deputy commissioner, who shall serve at the pleasure of the commissioner. The deputy commissioner shall be responsible, under the direction of the commissioner, for the administration and enforcement of the marine resources' laws and shall have all the powers of a marine patrol officer. He shall serve as the commissioner in the commissioner's absence or disability or if the office of the commissioner becomes vacant. The commissioner may appoint an appropriate administrative officer in the department to perform the functions of the commissioner if both the commissioner and deputy commissioner are disabled or absent. [1979, c. 541, Pt. B, §73 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 541, §B73 (AMD).



12 §6024. Advisory council

1. Appointment; composition; term; compensation.

[ 1989, c. 8, §1 (AMD); 1989, c. 503, Pt. B, §§59, 60 (RP) .]

1-A. Appointment; composition; term; compensation. The Marine Resources Advisory Council, established by Title 5, section 12004-G, subsection 27, consists of 16 members. The chair of the Lobster Advisory Council, the chair of the Sea Run Fisheries and Habitat Advisory Council, the chair of the Sea Urchin Zone Council and the chair of the Shellfish Advisory Council are ex officio members of the council. Each other member is appointed by the Governor and is subject to review by the joint standing committee of the Legislature having jurisdiction over marine resources matters and to confirmation by the Legislature. Five members must be persons who are licensed under this Part to engage in commercial harvesting activities. Those 5 members are selected by the Governor from names recommended to the Governor by groups representing commercial harvesting interests. Each member must represent a different commercial harvesting activity, except that none of those 5 members may represent lobster harvesters. The remaining 7 members must include one public member, 4 persons who hold a nonharvesting-related license under this Part, one person representing recreational saltwater anglers and one person representing the aquaculture industry. The Governor shall select the person to represent the aquaculture industry from among the names recommended by the aquaculture industry. The composition of the council must reflect a geographical distribution along the coast. All appointed members are appointed for a term of 3 years, except a vacancy must be filled in the same manner as an original member for the unexpired portion of the term. An appointed member may not serve for more than 2 consecutive terms. Appointed members serve until their successors are appointed. The chair of the Lobster Advisory Council, the chair of the Sea Run Fisheries and Habitat Advisory Council, the chair of the Sea Urchin Zone Council and the chair of the Shellfish Advisory Council shall serve until a new chair of the Lobster Advisory Council, a new chair of the Sea Run Fisheries and Habitat Advisory Council, a new chair of the Sea Urchin Zone Council or a new chair of the Shellfish Advisory Council, respectively, is chosen. Members are compensated as provided in Title 5, chapter 379.

[ 2009, c. 369, Pt. A, §23 (AMD) .]

2. Powers and duties; meetings; officers. The council shall give the commissioner information and advice concerning the administration of the department and carry out other duties specifically delegated by marine resources' laws. The council shall hold regular quarterly meetings with the commissioner, or the commissioner's designee, and may hold special meetings at any time. The council shall elect one of its members as chair, one as vice-chair and one as secretary, all for a term of one year, at the first regular meeting in each year. The officers have the following duties.

A. The chair shall call and preside at all meetings of the council. [1995, c. 382, §3 (AMD).]

B. The vice-chair shall call and preside at all meetings of the council in the chair's absence. [1995, c. 382, §3 (AMD).]

C. The secretary shall cause records to be taken and to be preserved of all meetings of the council. [1977, c. 661, §5 (NEW).]

[ 1995, c. 382, §3 (AMD) .]

3. Quorum. A quorum shall be a majority of the current members of the council.

[ 1977, c. 661, §5 (NEW) .]

4. Council actions. An affirmative vote of a majority of the members present at a meeting or polled shall be required for any action. No action may be considered unless a quorum is present or, if there is no meeting, a quorum responds to a written poll.

[ 1977, c. 661, §5 (NEW) .]

5. Research oversight. The commissioner shall annually report to the council on the research of the department. The report shall include the present research plan and its implementation, any necessary revision of the plan and its necessary extension over the planning period. The council may appoint marine scientists, who are not employees of the department, to advise it in considering the research plan. After completing its review, the council shall report the plan, and any recommendations or comments, to the joint standing committee of the Legislature having jurisdiction over marine resources.

[ 1985, c. 481, Pt. A, §36 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §1 (AMD). 1979, c. 127, §83 (AMD). 1979, c. 357, (AMD). 1983, c. 383, §1 (AMD). 1983, c. 812, §81 (AMD). 1985, c. 481, §§A35,36 (AMD). 1987, c. 694, §1 (AMD). 1989, c. 8, §§1,2 (AMD). 1989, c. 503, §§B59-62 (AMD). 1989, c. 788, §1 (AMD). 1995, c. 382, §§2,3 (AMD). 1999, c. 85, §2 (AMD). 2007, c. 176, §1 (AMD). 2007, c. 240, Pt. QQ, §2 (AMD). 2007, c. 615, §3 (AMD). 2007, c. 695, Pt. K, §1 (AMD). 2009, c. 369, Pt. A, §23 (AMD).



12 §6025. Marine patrol officers

1. Appointment. Applicants for the position of a marine patrol officer who qualify under the officer's code and pass the examination administered by the Bureau of Human Resources may be appointed by the commissioner to hold office under Title 5, chapters 51 to 67 and under the officer's code.

[ 1985, c. 785, Pt. B, §67 (AMD) .]

2. Fees and other offices. Except before the District Court, officers are allowed the same fees as sheriffs and their deputies for like service which must be paid to the commissioner for use of the State. Officers may not hold any other state, county or municipal office for which they receive compensation, except elected positions in municipal or county government.

[ 2001, c. 340, §1 (AMD) .]

3. Powers and duties. Officers shall enforce all marine resources' laws and may arrest and prosecute all violators. They may serve all process pertaining to marine resources' laws. They shall have jurisdiction and authority in all areas where the laws for which they have responsibility apply. In addition to their specified powers and duties, the marine patrol officers are vested with the authority to enforce all laws of the State and may arrest for violations of any criminal laws. Any officer may require suitable aid in the execution of the duties of his office. Marine patrol officers may receive complete law enforcement training within one year from the date of employment and in-service training privileges at the Maine Criminal Justice Academy.

[ 1979, c. 541, Pt. B, §14 (AMD) .]

4. Search powers. Any marine patrol officer, in uniform, may search without a warrant and examine any watercraft, aircraft, conveyance, vehicle, box, bag, locker, trap, crate or other receptacle or container for any marine organism when he has probable cause to believe that any marine organism taken, possessed or transported contrary to law is concealed thereon or therein.

[ 1981, c. 433, §2 (AMD) .]

5. Sheriff and police powers as marine patrol officers. A sheriff, deputy sheriff, deputy sheriff, police officer, constable or inland fisheries and wildlife warden, within their respective jurisdiction, shall be vested with the powers of a marine patrol officer, except the powers provided in sections 6306 and 6434. When an officer acts under this section, the same fees shall be paid for his services to the usual recipient of the officer's fees.

[ 1979, c. 541, Pt. B, §14 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 541, §B14 (AMD). 1981, c. 433, §2 (AMD). 1985, c. 785, §B67 (AMD). 2001, c. 340, §1 (AMD).



12 §6025-A. New Hampshire marine patrol (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See 2003, c. 519, §2)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See 2003, c. 519, §2)

A member of the New Hampshire marine patrol who, in the course of patrolling the waters of the Piscataqua River or Portsmouth Harbor, observes activity that the officer reasonably suspects may result in loss of life, widespread injury or widespread and severe property damage has authority to enter Maine and has the same authority to investigate, detain and execute an arrest as a Maine marine patrol officer. When a member of the New Hampshire marine patrol is engaged in Maine in carrying out the purpose of this subsection, that member has all the same privileges and immunities as Maine marine patrol officers in addition to privileges and immunities available under New Hampshire law. [2003, c. 519, §1 (NEW); 2003, c. 519, §2 (AFF).]

The commissioner shall immediately notify the Secretary of State of New Hampshire if this section is repealed or amended to significantly alter its application. [2003, c. 519, §1 (NEW); 2003, c. 519, §2 (AFF).]

§6025-A . New Hampshire marine patrol

(WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See PL 2003, c. 519, §2)

SECTION HISTORY

2003, c. 519, §1 (NEW). 2003, c. 519, §2 (AFF).



12 §6026. False personation

Impersonation of a marine patrol officer shall be a violation of Title 17-A, section 457. [1979, c. 541, Pt. B, §73 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6027. Other governmental units to file documents

Every state department, government agency or official and municipal or political subdivision shall file with the commissioner copies of all leases, permits, grants or licenses issued to carry on activities in the coastal waters. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6028. Volunteer marine patrol officers

1. Appointment. The commissioner may appoint volunteer marine patrol officers upon such conditions as the commissioner may determine. Volunteer marine patrol officers shall serve without compensation and may be paid actual automobile costs at the rate paid to state employees.

[ 1983, c. 449, (NEW) .]

2. Powers and duties. Volunteer marine patrol officers shall have the same powers and duties as marine patrol officers specified in section 6025, except that the exercise of these powers and duties shall be limited to marine resources laws set out in chapters 601 to 627, inclusive, and department regulations adopted pursuant to these statutes. Volunteer marine patrol officers shall complete reserve officer training at the Maine Criminal Justice Academy pursuant to Title 25, section 2805-A prior to assuming these duties.

[ 1983, c. 449, (NEW) .]

SECTION HISTORY

1979, c. 541, §B73 (AMD). 1983, c. 449, (NEW).



12 §6029. Search and rescue operations

The Department of Marine Resources may provide search and rescue services in the coastal waters of the State and shall be the responsible state agency for those services, except when they involve lost or downed aircraft. The department shall develop a formal plan for those activities and designate one person within the department as coordinator of search and rescue to work with other search and rescue agencies, both governmental and private. The department shall attempt to establish and train regional volunteer organizations to assist with search and rescue and include them in plans and joint training exercises as appropriate. [1989, c. 489, §3 (RPR).]

SECTION HISTORY

1987, c. 814, §1 (NEW). 1989, c. 489, §3 (RPR).



12 §6029-A. Safety and security services

1. Enforcement of federal safety and security zones. At the request of and as expressly provided by the United States Coast Guard in accordance with federal law, marine patrol officers may assist the United States Coast Guard in the enforcement of safety and security zones established by the United States Coast Guard Captain of the Port for Maine. Marine patrol officers may take all action necessary to assist the United States Coast Guard in enforcing security and safety zones to the extent authorized by the United States Coast Guard.

[ 2003, c. 60, §1 (NEW) .]

2. Memorandum of agreement. Prior to engaging in the activities authorized under this section, the Bureau of Marine Patrol must enter into a memorandum of agreement with the United States Coast Guard that establishes the appropriate procedures and protocols for enforcement activities authorized under this section. Any funds received from the Federal Government for reimbursement to the State for activities authorized under this section must be deposited in the Bureau of Marine Patrol federal programs account.

[ 2007, c. 615, §4 (AMD) .]

SECTION HISTORY

RR 2003, c. 2, §17 (COR). 2003, c. 60, §1 (NEW). 2007, c. 615, §4 (AMD).



12 §6030. Department of Marine Resources Educational Fund

1. Fund. There is established the Department of Marine Resources Educational Fund, referred to in this section as the "fund." The department is authorized to set and receive fees to be deposited in the fund. The fund receives all funds collected by the department from the operation of the Aquarium and Resource Center at West Boothbay Harbor and the Burnt Island Living Lighthouse, including admission fees, the proceeds of sales at the Aquarium and Resource Center at West Boothbay Harbor and the Burnt Island Living Lighthouse and donations, grants or other funds presented to the department for the benefit of the Aquarium and Resource Center at West Boothbay Harbor and the Burnt Island Living Lighthouse and their educational programs. All money deposited in the fund and the earnings on the money remain in the fund to be used for the management and maintenance of the Aquarium and Resource Center at West Boothbay Harbor and the Burnt Island Living Lighthouse and their programs that educate the State's children, teachers and visitors about the State's marine resources. Unexpended balances in the fund at the end of the fiscal year do not lapse but must be carried forward to the next fiscal year to be used for the same purpose.

[ 2003, c. 520, §1 (AMD) .]

2. Annual report.

[ 2011, c. 598, §5 (RP) .]

SECTION HISTORY

1995, c. 507, §1 (NEW). 2003, c. 520, §1 (AMD). 2011, c. 598, §5 (AMD).



12 §6030-A. Burnt Island; Burnt Island Living Lighthouse; rules

The commissioner may adopt such rules as are necessary to protect and preserve Burnt Island and the Burnt Island Living Lighthouse. In addition, the commissioner may adopt such rules as are necessary to provide for the successful implementation of the department-authorized educational and recreational programs that are conducted on the island. The rules may include restrictions on public access to Burnt Island and the Burnt Island Living Lighthouse as determined reasonably necessary for these purposes. [2005, c. 56, §1 (NEW).]

Rules adopted pursuant to the section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2005, c. 56, §1 (NEW).]

SECTION HISTORY

2005, c. 56, §1 (NEW).



12 §6031. Governor's Marine Studies Fellowship Program

1. Fellowship program established. There is established within the department the Governor's Marine Studies Fellowship Program to encourage the study of disciplines important to the conservation, management and utilization of marine resources. Those disciplines include, but are not limited to: applied aquaculture research in culture techniques, engineering, disease prevention, diagnosis and treatment and product technology; marine science with focus on research in support of resource management and sustainability, including marine fisheries science and assessment, ecology and life history, water quality and contaminants, coastal oceanography, marine biotechnology and technology development and transfer; and marine resource policy and management. The program must provide support for undergraduate and graduate students at colleges and universities chartered in the State.

[ 1997, c. 24, Pt. UU, §1 (NEW) .]

2. Program administration. The commissioner shall seek the advice and participation of academic and aquaculture and fisheries industry representatives in administering the Governor's Marine Studies Fellowship Program and in the award process. The commissioner shall establish program guidelines that provide for contributing support from academic institutions and aquaculture and fishing industry organizations at a minimum matching level for non-state participation of 2 non-state dollars for each state dollar and may provide for contributions by other interests that wish to provide fellowship support.

[ 1997, c. 24, Pt. UU, §1 (NEW) .]

3. Fund established. There is established within the department the Governor's Marine Studies Fellowship Fund. The commissioner may receive funds from nongeneral fund sources for use in the Governor's Marine Studies Fellowship Program. All money received into the fund must be used for the purposes of the program. Unexpended balances in the fund at the end of the fiscal year do not lapse but must be carried forward to the next fiscal year to be used for the purposes of the fellowship fund.

[ 1997, c. 24, Pt. UU, §1 (NEW) .]

SECTION HISTORY

1997, c. 24, §UU1 (NEW).



12 §6032. Marine Recreation Fishing Conservation and Management Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 85, §3 (NEW). 2009, c. 559, §4 (AFF). 2009, c. 559, §1 (RPR). 2011, c. 421, §1 (RP).



12 §6032-A. Marine Recreation Fishing Conservation and Management Fund

1. Fund established. The Marine Recreation Fishing Conservation and Management Fund, referred to in this section as "the fund," is established within the department. The commissioner may receive on behalf of the fund funds from any source. All money received into the fund must be used for the purposes of the fund under subsection 2. Unexpended balances in the fund at the end of the fiscal year do not lapse but must be carried forward to the next fiscal year to be used for the purposes of the fund. Any interest earned on the money in the fund must be credited to the fund.

[ 2011, c. 598, §6 (NEW) .]

2. Uses of fund. The commissioner may authorize the expenditure of money from the fund for research and conservation efforts related to the saltwater recreational fishery.

[ 2011, c. 598, §6 (NEW) .]

SECTION HISTORY

2011, c. 598, §6 (NEW).



12 §6033. Marine Recreational Fishing Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 85, §4 (NEW). 2009, c. 369, Pt. A, §24 (RP).



12 §6034. Commercial Fishing Safety Council

1. Appointment; composition. The Commercial Fishing Safety Council, referred to in this section as "the council" and established by Title 5, section 12004-I, subsection 57-E, consists of 9 members appointed by the commissioner as follows:

A. One member who is a license holder under this Part and a member of the Lobster Advisory Council, recommended by the chair of the Lobster Advisory Council; [2003, c. 90, §2 (NEW).]

B. [2011, c. 128, §1 (RP).]

C. One member who is a license holder under this Part and a member of the Sea Urchin Zone Council or the Scallop Advisory Council, recommended by the chair of the Sea Urchin Zone Council or the Scallop Advisory Council; [2011, c. 128, §1 (AMD).]

D. Three members who are license holders under this Part and who represent commercial marine harvesting activities; [2011, c. 128, §1 (AMD).]

E. An educator experienced in community-based adult education and volunteer safety training or an expert in fishing industry risk analysis and occupational health; [2011, c. 128, §1 (AMD).]

F. [2011, c. 128, §1 (RP).]

G. An expert in marine safety equipment; [2003, c. 90, §2 (NEW).]

H. [2011, c. 128, §1 (RP).]

I. [2011, c. 128, §1 (RP).]

J. A spouse or domestic partner of a license holder under this Part; and [2003, c. 90, §2 (NEW).]

K. A member of the public. [2003, c. 90, §2 (NEW).]

The composition of the council must reflect a geographic distribution along the coast of the State. The council may invite to carry out the duties of the council other participants on an ad hoc basis, including representatives of private or governmental organizations or individuals with expertise or interest in marine, education, labor or health matters.

[ 2011, c. 128, §1 (AMD) .]

2. Term. The term of an appointed member is 3 years, except a vacancy of a member before the expiration of the member's term must be filled in the same manner as the original member for the unexpired portion of the member's term.

[ 2011, c. 128, §2 (AMD) .]

3. Officers. The officers of the council are the chair, vice-chair and secretary. The term of the officers is one year. The Governor shall appoint the first chair of the council. Except for the appointment of the original chair, the council shall elect a member of the council for each officer position at the first regular meeting of each year. The officers have the following duties:

A. The chair shall call and preside at council meetings; [2003, c. 90, §2 (NEW).]

B. The vice-chair shall call and preside at council meetings when the chair is absent; and [2003, c. 90, §2 (NEW).]

C. The secretary shall record all meetings of the council and preserve these records. [2003, c. 90, §2 (NEW).]

[ 2003, c. 90, §2 (NEW) .]

4. Meetings. The council shall hold regular quarterly meetings and may hold special meetings with the commissioner or the commissioner's designee. A member of the council may participate and is deemed present at a meeting of the council or of a subcommittee of the council by telephone, electronically or by any other means by which all members participating in the meeting are able to communicate with each other. The council shall ensure adequate facilities for full attendance at council meetings by the public.

[ 2003, c. 90, §2 (NEW) .]

5. Quorum. A quorum exists when a majority of the members of the council are present, either actually or pursuant to subsection 4.

[ 2003, c. 90, §2 (NEW) .]

6. Council actions. The council may act in the following ways:

A. If a quorum is present, in person or pursuant to subsection 4, by a majority vote of the members present or polled; or [2003, c. 90, §2 (NEW).]

B. If there is no meeting, by written poll of a quorum of members responding. [2003, c. 90, §2 (NEW).]

[ 2003, c. 90, §2 (NEW) .]

7. Duties. The council shall carry out duties specifically delegated to the council by law or by the commissioner and give the commissioner information and advice concerning fishing safety issues, including:

A. Minimum safety equipment, training and operational standards; [2003, c. 90, §2 (NEW).]

B. Community-based education programs that provide practical safety training and fisheries-specific safety training; [2003, c. 90, §2 (NEW).]

C. An outreach program to promote the culture of safety; and [2005, c. 505, §2 (AMD).]

D. Opportunities to minimize the costs and seek alternative funding sources, fees, incentives, grants or partnerships to minimize the financial impact of safety requirements. [2005, c. 505, §2 (AMD).]

E. [2005, c. 505, §2 (RP).]

[ 2005, c. 505, §2 (AMD) .]

8. Report.

[ 2005, c. 505, §3 (RP) .]

9. Compensation. Members of the council are entitled to compensation according to Title 5, chapter 379.

[ 2007, c. 34, §2 (NEW) .]

SECTION HISTORY

2003, c. 90, §2 (NEW). 2003, c. 510, §C3 (AMD). 2005, c. 505, §§1-3 (AMD). 2007, c. 34, §2 (AMD). 2009, c. 369, Pt. A, §25 (AMD). 2011, c. 128, §§1, 2 (AMD).



12 §6035. Commercial safety fishing plan

No later than October 1st of each year, the Commercial Fishing Safety Council shall submit a commercial fishing safety plan to the commissioner that includes, but is not limited to, the council's fishing safety initiatives, any revisions to those initiatives and any new initiatives for the department to consider. [2005, c. 505, §4 (AMD).]

SECTION HISTORY

2003, c. 90, §2 (NEW). 2005, c. 505, §4 (AMD).



12 §6036. Marine Fisheries Research and Development Fund

1. Fund established. The Marine Fisheries Research and Development Fund, referred to in this section as the "fund," is established as a dedicated, nonlapsing fund within the department. Unexpended balances in the fund at the end of the fiscal year may not lapse and must be carried forward to the next fiscal year and used for the purposes of this section.

[ 2003, c. 520, §2 (NEW) .]

2. Sources and uses of fund. Revenues from the total gasoline tax revenues credited to the fund under Title 36, section 2903-D may be used for research, development, propagation and management activities of the department. The commissioner may select activities and projects that will be most beneficial to the commercial fisheries of the State as well as the development of sport fisheries in the State. In addition to the revenues derived from the total gasoline tax revenues, the fund may receive money from any source for the purposes of this subsection.

[ 2003, c. 520, §2 (NEW) .]

3. Allocations from fund.

[ 2013, c. 368, Pt. LLLL, §3 (RP) .]

SECTION HISTORY

2003, c. 520, §2 (NEW). 2013, c. 368, Pt. LLLL, §3 (AMD).



12 §6037. Marine Fisheries Stock Enhancement Fund

1. Fund established. The Marine Fisheries Stock Enhancement Fund, referred to in this section as "the fund," is established as a nonlapsing fund within the department to improve the marine economy in this State. Unexpended balances in the fund at the end of the fiscal year do not lapse and must be carried forward to the next fiscal year and used for the purposes of this section.

[ 2007, c. 240, Pt. VVVV, §1 (NEW) .]

2. Uses of fund. Money in the fund must be administered by the department for commercial marine stock enhancement to improve the marine economy in this State through applied research, development, production of harvested marine species, infrastructure, monitoring and assessment. Money in the fund may be used as federal matching funds.

[ 2007, c. 240, Pt. VVVV, §1 (NEW) .]

3. Department may accept contributions to fund. The department may accept money from any public or private source to augment state contributions to the fund.

[ 2007, c. 240, Pt. VVVV, §1 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. VVVV, §1 (NEW).



12 §6038. Shellfish Advisory Council

1. Appointment; composition. The Shellfish Advisory Council, referred to in this section as "the council" and established by Title 5, section 12004-I, subsection 57-G, consists of 13 members who are appointed by the commissioner as follows:

A. Four members who are commercial shellfish license holders, at least 3 of whom must be primarily soft-shell clam harvesters. In making the appointments under this paragraph, the commissioner shall consider up to 6 recommendations from associations representing the interests of persons who harvest shellfish commercially; [2007, c. 606, Pt. A, §2 (NEW).]

B. Two members who are shellfish aquaculture lease holders. In making the appointments under this paragraph, the commissioner shall consider up to 3 recommendations from associations representing the interests of persons who raise shellfish under aquaculture leases; [2007, c. 606, Pt. A, §2 (NEW).]

C. One member who represents the interests of municipalities with wastewater treatment systems; [2007, c. 606, Pt. A, §2 (NEW).]

D. Two members who are licensed wholesale seafood dealers who have been issued a shellfish sanitation certificate pursuant to section 6856, subsection 1. In making the appointments under this paragraph, the commissioner shall consider up to 3 recommendations from associations representing the interests of persons who buy and sell shellfish; [2007, c. 606, Pt. A, §2 (NEW).]

E. One public member with knowledge of and interest in coastal water quality; [2007, c. 606, Pt. A, §2 (NEW).]

F. Two members who are municipal shellfish wardens. In making the appointments under this paragraph, the commissioner shall solicit and consider up to 3 recommendations for these 2 appointments from associations representing the interests of persons who protect and help manage municipal shellfish resources; and [2007, c. 606, Pt. A, §2 (NEW).]

G. One member who has been issued a shellfish depuration certificate under section 6856, subsection 3. [2007, c. 606, Pt. A, §2 (NEW).]

The commissioner shall make appointments so that the composition of the council reflects a geographic distribution along the coast of the State.

[ 2007, c. 606, Pt. A, §2 (NEW) .]

2. Purpose. The council shall make recommendations to the commissioner and the joint standing committee of the Legislature having jurisdiction over marine resources matters concerning:

A. How best to utilize state agencies, municipal governments, the shellfish industry and citizen groups to make improvements to and maintain the quality of the State's coastal waters and to expedite the opening of closed shellfish flats; and [2007, c. 606, Pt. A, §2 (NEW).]

B. Matters of interest to the State's shellfish industry, including, but not limited to, shellfish resource management, public health protection and the activities and recommendations of a multistate organization that promotes shellfish sanitation. [2007, c. 606, Pt. A, §2 (NEW).]

The council is responsible for bringing forward to the commissioner matters of concern to the shellfish industry and for assisting the commissioner with the dissemination of information to members of the shellfish industry.

[ 2007, c. 606, Pt. A, §2 (NEW) .]

3. Term. The term of a member appointed to the council is 3 years, except that a vacancy during an unexpired term must be filled in the same manner as for the original member for the unexpired portion of the member's term. A member may not serve more than 2 consecutive terms.

[ 2007, c. 606, Pt. A, §2 (NEW) .]

4. Officers. The officers of the council are the chair, vice-chair and secretary. The term of the officers is one year. The council shall elect a member of the council for each officer position at the first regular meeting of each year.

[ 2007, c. 606, Pt. A, §2 (NEW) .]

5. Meeting. The council shall meet at least once a year. It may also meet at other times at the call of the chair or the commissioner. In advance of a meeting of a multistate organization that promotes shellfish sanitation, the council shall meet to discuss matters of interest to the shellfish industry, the department and the multistate organization and to make recommendations as necessary.

[ 2007, c. 606, Pt. A, §2 (NEW) .]

6. Compensation. Council members are entitled to expenses according to Title 5, chapter 379, which are paid from the Shellfish Fund established in section 6651.

§6038. Watercraft Fund

(As enacted by PL 2007, c. 615, §5 is REALLOCATED TO TITLE 12, SECTION 6040)

[ 2007, c. 606, Pt. A, §2 (NEW) .]

SECTION HISTORY

RR 2007, c. 2, §3 (RAL). 2007, c. 606, Pt. A, §2 (NEW). 2007, c. 615, §5 (NEW).



12 §6039. Halibut Fund

The Halibut Fund, referred to in this section as "the fund," is established within the department. [2007, c. 615, §6 (NEW).]

1. Sources. The fund is capitalized by fees received through the sale of halibut tags. In addition to those revenues, the commissioner may accept and deposit into the fund money from any other source, public or private. All money in the fund must be used for the purposes set forth in this section.

[ 2007, c. 615, §6 (NEW) .]

2. Purposes. The commissioner shall use the fund for halibut research and for the implementation of management measures needed for the halibut fishery.

[ 2007, c. 615, §6 (NEW) .]

3. Interest and balances credited to fund. Any interest earned on the money in the fund must be credited to the fund. Unexpended balances in the fund at the end of the fiscal year do not lapse but must be carried forward to the next fiscal year and credited to the fund.

[ 2007, c. 615, §6 (NEW) .]

SECTION HISTORY

2007, c. 615, §6 (NEW).



12 §6040. Watercraft Fund (REALLOCATED FROM TITLE 12, SECTION 6038)

(REALLOCATED FROM TITLE 12, SECTION 6038)

The Watercraft Fund, referred to in this section as "the fund," is established within the department. [RR 2007, c. 2, §3 (RAL).]

1. Sources. The fund is capitalized by money collected from boat registrations pursuant to section 10206, subsection 3 and fines. In addition to those revenues, the commissioner may accept and deposit into the fund money from any other source, public or private.

[ RR 2007, c. 2, §3 (RAL) .]

2. Purposes. The commissioner shall use the fund primarily for the purpose of funding vessel operations and maintenance and safety and enforcement programs.

[ RR 2007, c. 2, §3 (RAL) .]

3. Interest and balances credited to fund. Any interest earned on the money in the fund must be credited to the fund. Unexpended balances in the fund at the end of the fiscal year do not lapse but must be carried forward to the next fiscal year and credited to the fund.

[ RR 2007, c. 2, §3 (RAL) .]

SECTION HISTORY

RR 2007, c. 2, §3 (RAL).



12 §6041. Pelagic and Anadromous Fisheries Fund

The Pelagic and Anadromous Fisheries Fund, referred to in this section as "the fund," is established within the department. Balances in the fund may not lapse and must be carried forward to the next fiscal year. [2009, c. 527, §1 (NEW).]

1. Uses of fund. The commissioner shall use the fund for research directly related to pelagic or anadromous fishery management and the processing of landings data. The commissioner may authorize the expenditure of money in the fund for research and development programs that address the restoration, development or conservation of pelagic or anadromous fish resources.

[ 2009, c. 527, §1 (NEW) .]

2. Sources of revenue. The fund is capitalized by surcharges assessed under section 6502-A, subsection 7. In addition to those revenues, the commissioner may accept and deposit in the fund money from any other source, public or private.

[ 2009, c. 527, §1 (NEW) .]

SECTION HISTORY

2009, c. 527, §1 (NEW).



12 §6042. Maine Working Waterfront Access Protection Program

1. Program established; administration. The Maine Working Waterfront Access Protection Program, referred to in this section as "the program," is established to provide protection to strategically significant working waterfront property whose continued availability to commercial fisheries businesses is essential to the long-term future of the economic sector. The department shall administer the program either directly or by contract with a suitable organization.

[ 2011, c. 266, Pt. B, §6 (NEW) .]

2. Review panel. The department shall organize a review panel to advise the commissioner in the operation of the program, including, but not limited to, evaluating applications and recommending to the department applicants for participation in the program.

[ 2011, c. 266, Pt. B, §6 (NEW) .]

3. Selection criteria. The selection criteria with which to evaluate applications for protection of working waterfront property must include, but are not limited to:

A. The economic significance of the property to the commercial fisheries industry in the immediate vicinity and in the State as a whole; [2011, c. 266, Pt. B, §6 (NEW).]

B. The availability of alternative working waterfront property in the same vicinity; [2011, c. 266, Pt. B, §6 (NEW).]

C. The degree of community support for the proposed protection; [2011, c. 266, Pt. B, §6 (NEW).]

D. The probability of conversion of the working waterfront property to uses incompatible with commercial fisheries businesses; and [2011, c. 266, Pt. B, §6 (NEW).]

E. The utility of the working waterfront property for commercial fisheries business uses in terms of its natural characteristics and developed infrastructure. [2011, c. 266, Pt. B, §6 (NEW).]

[ 2011, c. 266, Pt. B, §6 (NEW) .]

4. Grant agreements. The commissioner shall enter into grant agreements with state agencies and designated cooperating entities for the purpose of receiving grants from the Maine Working Waterfront Access Protection Fund under Title 5, section 6203-B.

[ 2011, c. 266, Pt. B, §6 (NEW) .]

5. Right of first refusal. The commissioner shall retain a permanent right of first refusal on any working waterfront property acquired in fee or protected by working waterfront covenant or other less-than-fee interests under Title 5, section 6203-B. Exercise of the right of first refusal must be at a price determined by an independent professional appraiser based on the value of the working waterfront property to a commercial fisheries business at the time of the exercise of the right. The commissioner may assign this right to a commercial fisheries business or to a local government if, in the commissioner's judgment, such an assignment is consistent with the purposes of this section.

[ 2011, c. 266, Pt. B, §6 (NEW) .]

6. Termination. If the commissioner determines that the public purposes of a grant made under subsection 4 are no longer served, the commissioner may, consistent with the provisions of Title 33, chapter 6-A, terminate a grant agreement made under subsection 4 conditional on repayment of the original grant amount or an amount equal to that proportion of the then-current value of the protected property that represents the ratio of the original grant amount to the original fee interest value at the time of the grant. Any funds recovered under this subsection must be deposited into the Maine Working Waterfront Access Protection Fund under Title 5, section 6203-B and may be expended only for the purposes of this section.

[ 2011, c. 266, Pt. B, §6 (NEW) .]

SECTION HISTORY

2011, c. 266, Pt. B, §6 (NEW).






Chapter 605: GENERAL DEPARTMENT ACTIVITIES

Subchapter 1: GENERAL ACTIVITIES

12 §6051. General department activities

The department, under the direction of the commissioner, may conduct or sponsor programs for research and development of commercial, marine recreational and anadromous fishery resources and other marine resources of the State which may include biological, chemical, technological, hydrological, processing, depuration, marketing, financial, economic and promotional research and development. The department may carry out these programs within the department, in cooperation with other state agencies, and federal, regional and local governmental entities, or with private institutions or persons. [1987, c. 599, §1 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1987, c. 599, §1 (AMD).



12 §6052. Specific department activities

The department, under the direction of the commissioner, may also: [1977, c. 661, §5 (NEW).]

1. Extension. Serve as the primary state agency to assist members of the fishing industries by providing technical and managerial assistance, including development of gear and techniques of fishing, within departmental capability;

[ 1977, c. 661, §5 (NEW) .]

2. Education. Conduct educational programs on all educational levels, including the training of teachers, conducting workshops and instructional programs, and developing curriculum, courses and texts for elementary and secondary students; provide access to and information on department facilities for any student; and develop and distribute information concerning marine resources and departmental programs and facilities;

[ 1977, c. 661, §5 (NEW) .]

3. Marketing. Except for aquaculture, serve as the primary state agency providing promotional and marketing assistance to the commercial fishing industries, including assisting in marketing seafood, stimulating of consumer interest in and consumption of seafood, increasing the sales of seafood domestically and abroad, supporting and expanding existing markets and developing new markets for traditional and underutilized species;

[ 2003, c. 660, Pt. A, §2 (AMD) .]

4. Research. Serve as the primary state agency engaging in research for the conservation of marine resources; and engage in all aspects of marine research, including:

A. Providing information on stock levels and environments of commercially and recreationally valuable marine and anadromous fish organisms; [1987, c. 599, §2 (AMD).]

B. Solving particular problems that relate to the State's commercial, marine recreational and anadromous fishing industry; [1991, c. 285, §1 (AMD).]

C. Providing technical and scientific information and support for all department activities; and [1991, c. 285, §2 (AMD).]

D. Establishing a marine research revolving fund for soliciting and receiving funds for conducting marine research. A marine research fund established under this paragraph may be used only for research purposes set forth under paragraphs A and B and may not be used for research specific to any one company; and [2003, c. 60, §3 (AMD).]

[ 2003, c. 60, §3 (AMD) .]

5. Safety and security services. Provide safety and security services in the coastal waters of the State. The department shall coordinate with other local, state and federal agencies when the department provides such safety and security services.

[ 2003, c. 60, §4 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1987, c. 599, §2 (AMD). 1991, c. 285, §§1-3 (AMD). 2003, c. 60, §§2-4 (AMD). 2003, c. 660, §A2 (AMD).



12 §6053. General penalty

A violation of any provision of this chapter is a civil violation, unless another penalty has been expressly provided. [2005, c. 92, §1 (NEW).]

SECTION HISTORY

2005, c. 92, §1 (NEW).






Subchapter 2: LEASES AND SPECIAL LICENSES

12 §6071. Importing of certain marine organisms

1. Live importing for introduction into coastal waters. Except for Atlantic salmon imported by the commissioner, it is unlawful to import for introduction, possess for purposes of introduction or introduce into coastal waters a live marine organism without a permit issued by the commissioner pursuant to subsection 2.

[ 2009, c. 561, §4 (AMD) .]

2. Permits and regulations on importing for introduction. The commissioner may grant a permit to import for introduction, possess for purposes of introduction or introduce to the coastal waters a live marine organism if the introduction, importation or possession will not endanger the indigenous marine life or its environment. Prior to granting a permit to introduce a nonindigenous organism, that has not been previously introduced under a permit, the commissioner shall hold a hearing. The commissioner may adopt or amend rules governing the importing and introduction of organisms to the coastal waters and the issuing of permits, to the extent required to prevent the introduction of bacteria, fungus, virus or any other infectious or contagious disease or parasite, predator or other organism that may be dangerous to indigenous marine life or its environment.

[ 1997, c. 153, §1 (AMD) .]

2-A. Restricting importation of organism. The commissioner may adopt rules under which the commissioner may restrict the importation of a marine organism from a particular location when the commissioner determines that an organism from that location is or may be diseased or infected in any manner. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1997, c. 153, §1 (NEW) .]

3. Organism and products embargoed and condemned. The commissioner or the commissioner's agent may indefinitely embargo, condemn or order to be destroyed a marine organism or marine organism product either indigenous or imported if:

A. The organism or product is introduced to coastal waters in violation of this section and the commissioner determines that the organism or product is of unsound quality, contains any filthy, decomposed or putrid substance, may be poisonous or deleterious to health or is otherwise unsafe; [1997, c. 153, §1 (NEW).]

B. The organism or product is intended for introduction to coastal waters and the commissioner determines the organism or product is diseased or otherwise in a condition that if introduced to coastal waters could endanger indigenous marine life or its environment; or [1997, c. 153, §1 (NEW).]

C. Handling of the organism or product could result in the introduction of that organism or product to the coastal waters and the commissioner determines the organism or product is diseased or otherwise in a condition that if introduced to coastal waters could endanger indigenous marine life or its environment. [1997, c. 153, §1 (NEW).]

The commissioner shall cooperate with those state and federal agencies having similar responsibility in the protection of public health and in enforcing the order to embargo, condemn or destroy.

If any marine organisms or marine organism product is embargoed, condemned or ordered destroyed, the commissioner or the commissioner's agent shall, as soon as practical, notify the owner in writing of the amount and kind of marine organisms or marine organism product embargoed, condemned or destroyed.

[ 1997, c. 153, §1 (AMD) .]

4. Salmon imports prohibited. Except as provided in this subsection it is unlawful to import for introduction into any waters of the State any Atlantic salmon, live or as eggs, that originate in any Icelandic or European territorial waters or any other species of salmon, exclusive of rainbow trout, originating west of the North America continental divide. The commissioner may grant an exemption from the provisions of this subsection for a term not to exceed 2 years, renewable upon application, for legitimate aquacultural projects.

[ 2007, c. 240, Pt. QQ, §3 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1989, c. 205, §1 (AMD). 1991, c. 381, §2 (AMD). 1991, c. 390, §1 (AMD). 1993, c. 562, §1 (AMD). 1995, c. 406, §§4,5 (AMD). 1997, c. 153, §1 (AMD). 1999, c. 401, §BB3 (AMD). 2007, c. 240, Pt. QQ, §3 (AMD). 2007, c. 695, Pt. C, §2 (AMD). 2009, c. 561, §4 (AMD).



12 §6071-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 212, §1 (NEW).]

1. Intertidal zone. "Intertidal zone" means the shores, flats or other land between the high and mean low water mark.

[ 2007, c. 212, §1 (NEW) .]

SECTION HISTORY

2007, c. 212, §1 (NEW).



12 §6072. Research and aquaculture leases

1. Authority. The commissioner may lease areas in, on and under the coastal waters, including the public lands beneath those waters and portions of the intertidal zone, for scientific research or for aquaculture of marine organisms. The commissioner may grant a lease to any person. Except as provided in this Part, the commissioner's power to lease lands under this section is exclusive. For the purposes of this section, the deputy commissioner may serve in the place of the commissioner. For the purposes of this section, the commissioner or the deputy commissioner serving in the place of the commissioner may authorize in writing qualified professional department staff to sign lease documents.

[ 2003, c. 247, §2 (AMD) .]

1-A. Lease requirement; finfish and suspension culture. Except as provided in paragraphs B and B-1 and sections 6072-A, 6072-B and 6072-C, it is unlawful for a person who does not have a lease issued by the commissioner under this section to construct or operate in the coastal waters of the State a facility for the culture of finfish in nets, pens or other enclosures or for the suspended culture of any other marine organism.

A. [1997, c. 231, §2 (RP).]

B. A person operating a facility in the coastal waters of the State, on or before the effective date of this subsection, for the culture of finfish in nets, pens or other enclosures or for the suspended culture of shellfish that is not leased under this section must register the facility with the commissioner on or before January 1, 1992 on a form specified by the commissioner. A person registering under this paragraph must submit a completed lease application on or before July 1, 1992. A registrant whose application under this paragraph is denied shall immediately cease operations at the facility and remove all related structures from the coastal waters of the State. [1999, c. 567, §1 (AMD).]

B-1. A person operating a facility in the coastal waters of the State for the suspended culture of a marine organism other than shellfish that is not leased under this section must register the facility with the commissioner on or before January 1, 1994 on a form specified by the commissioner. A person registering under this paragraph must submit a completed lease application on or before July 1, 1994. A registrant whose application under this paragraph is denied shall immediately cease operations at the facility and remove all related structures from the coastal waters of the State. [1999, c. 567, §1 (AMD).]

C. The commissioner may not consider an application for a lease under this section on an area registered under paragraph B or B-1 from a person other than the registrant prior to rendering a final decision on any application submitted by a registrant under paragraph B or B-1. [1999, c. 567, §1 (AMD).]

A person who violates this subsection is subject to a civil penalty, payable to the State, of no more than $1,000 for each day of the violation.

[ 1999, c. 567, §1 (AMD) .]

2. Limitations of lease. The commissioner shall determine the provisions of each lease, provided:

A. A lease shall not exceed a term of 10 years; [1977, c. 661, §5 (NEW).]

B. [1997, c. 138, §1 (RP).]

C. [1987, c. 453, §1 (RP).]

D. [1981, c. 609, §2 (RP).]

E. Except as provided in subsection 13-A, the lease does not result in a person being a tenant of any kind in leases covering an aggregate of more than 500 acres; and [2005, c. 535, §1 (AMD).]

F. No single lease may exceed 100 acres in size. [1987, c. 453, §1 (NEW).]

[ 2005, c. 535, §1 (AMD) .]

3. Municipal approval. In any municipality with a shellfish conservation program under section 6671, the commissioner may not lease areas in the intertidal zone within the municipality without the consent of the municipal officers.

[ 1999, c. 267, §1 (AMD) .]

4. Applications. The application shall:

A. Be written on forms supplied by the commissioner; [1977, c. 661, §5 (NEW).]

B. Describe the location of the proposed lease area by coordinates or metes and bounds; [1997, c. 138, §2 (AMD).]

C. Identify the species to be cultivated; [1977, c. 661, §5 (NEW).]

D. [1987, c. 453, §1 (RP).]

D-1. Characterize the physical and ecological impact of the project on existing uses of the site and any adverse effects on the existing uses of the area, as defined by regulation promulgated by the Commissioner of Marine Resources; [1987, c. 453, §1 (NEW).]

D-2. [1997, c. 138, §3 (RP).]

E. Describe the degree of exclusive use required by the project; [1977, c. 661, §5 (NEW).]

F. Include written permission of every riparian owner whose land to the low water mark will be actually used; [1987, c. 453, §1 (AMD).]

G. Include a map of the lease area and its adjoining waters and shorelands, with the names and addresses of the known riparian owners as listed in the municipal tax records; [1987, c. 453, §1 (AMD).]

H. Include an environmental evaluation of the site upon which the decision to seek a lease was made. The evaluation shall include, but not be limited to, bottom characteristics, resident flora, fauna and hydrography of the site if appropriate for the proposed lease; [1987, c. 453, §1 (NEW).]

I. Describe the proposed source of organisms to be grown at the site; and [1987, c. 453, §1 (NEW).]

J. Include a nonrefundable application fee of at least $100, but not more than $2,000, the amount to be set by the commissioner depending on the proposed acreage, type of aquaculture proposed and complexity of the application. [2003, c. 660, Pt. A, §4 (AMD).]

[ 2003, c. 660, Pt. A, §4 (AMD) .]

4-A. Application information. A person who applies for a lease in an area for which that person has been issued a limited-purpose lease under section 6072-A or an emergency aquaculture lease under section 6072-B may submit any information utilized in applying for a limited-purpose lease or an emergency lease to meet the application requirements of this section. If the commissioner determines the information is not valid or relevant to a lease application under this section, the commissioner must require a person to submit additional information.

[ 1997, c. 231, §3 (NEW) .]

5. Application review. The commissioner shall review the application and set a hearing date if the commissioner is satisfied that the written application is complete, the application indicates that the lease could be granted and the applicant has the financial and technical capability to carry out the proposed activities. When the commissioner has determined that the application is complete, the commissioner shall forward a copy of the completed application and notice of hearing to the known riparian owners within 1,000 feet of the proposed lease and to the municipality or municipalities in which or adjacent to which the lease is proposed. A municipality must be granted intervenor status upon written request.

[ 1999, c. 591, §1 (AMD) .]

5-A. Department site review. Prior to the lease hearing, the department shall conduct an assessment of the proposed site and surrounding area to determine the possible effects of the lease on commercially and ecologically significant flora and fauna and conflicts with traditional fisheries and all other uses. This information must be provided to the intervenors and made available to the public 30 days before the hearing. As part of the site review, the department shall request information from the municipal harbor master about designated or traditional storm anchorages in proximity to the proposed lease. The commissioner may by rule establish levels of assessment appropriate to the scale or potential environmental risk posed by a proposed lease activity. The rules must provide a method of establishing a baseline to monitor the environmental effects of a lease activity. Rules adopted under this subsection are major substantive rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 660, Pt. A, §5 (AMD) .]

6. Hearing procedure. Prior to granting a lease, the commissioner shall hold a hearing. The hearing shall be an adjudicatory proceeding and shall be held in the manner provided under the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV and the specific procedures of this section.

A. Notwithstanding the provisions of Title 5, section 9052, subsection 1, paragraph A, personal notice of the hearing shall be required to be given only to the lessee and the known riparian owners, the municipal officials of the municipality or municipalities in which or adjacent to which the lease is located and any interested parties that have provided a written request for notification. [1987, c. 453, §1 (AMD).]

B. Under the provisions of Title 5, section 9052, the leasing procedure shall require notice to the general public. [1977, c. 661, §5 (NEW).]

C. The Department of Environmental Protection, the Department of Agriculture, Conservation and Forestry and the Department of Inland Fisheries and Wildlife must be notified of all lease applications. [1997, c. 138, §5 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

D. [2003, c. 247, §3 (RP).]

[ 2003, c. 247, §3 (AMD) .]

7. Decision.

[ 1987, c. 453, §1 (RP) .]

7-A. Decision. In evaluating the proposed lease, the commissioner shall take into consideration the number and density of aquaculture leases in an area and may grant the lease if the proposed lease meets the following conditions as defined by rule.

A. The lease will not unreasonably interfere with the ingress and egress of riparian owners. [2003, c. 660, Pt. A, §6 (AMD).]

B. The lease will not unreasonably interfere with navigation. [2003, c. 660, Pt. A, §6 (AMD).]

C. The lease will not unreasonably interfere with fishing or other uses of the area. For the purposes of this paragraph, "fishing" includes public access to a redeemable shellfish resource, as defined by the department, for the purpose of harvesting, provided that the resource is commercially significant and subject to a pollution abatement plan that predates the lease application, that includes verifiable activities in the process of implementation and that is reasonably expected to result in the opening of the area to the taking of shellfish within 3 years. [2003, c. 660, Pt. A, §6 (AMD).]

D. The lease will not unreasonably interfere with significant wildlife habitat and marine habitat or with the ability of the lease site and surrounding marine and upland areas to support existing ecologically significant flora and fauna. [2003, c. 660, Pt. A, §6 (AMD).]

E. The applicant has demonstrated that there is an available source of organisms to be cultured for the lease site. [2003, c. 660, Pt. A, §6 (AMD).]

F. The lease does not unreasonably interfere with public use or enjoyment within 1,000 feet of a beach, park or docking facility owned by the Federal Government, the State Government or a municipal governmental agency or certain conserved lands. For purposes of this paragraph, "conserved lands" means land in which fee ownership has been acquired by the municipal government, State Government or Federal Government in order to protect the important ecological, recreational, scenic, cultural or historic attributes of that property.

The Department of Agriculture, Conservation and Forestry shall maintain a list of conserved lands. The commissioner shall request this information from the Department of Agriculture, Conservation and Forestry prior to holding a preapplication proceeding. [2011, c. 655, Pt. II, §4 (AMD); 2011, c. 655, Pt. II, §11 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

G. The lease will not result in unreasonable impact from noise or light at the boundaries of the lease site. [2003, c. 660, Pt. A, §6 (AMD).]

H. Upon the implementation of rules, the lease must be in compliance with visual impact criteria adopted by the commissioner relating to color, height, shape and mass. [2003, c. 247, §4 (NEW).]

The commissioner shall adopt rules to establish noise, light and visual impact criteria under paragraphs G and H, which are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 655, Pt. II, §4 (AMD); 2011, c. 655, Pt. II, §11 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

7-B. Conditions. The commissioner may establish conditions that govern the use of the leased area and limitations on the aquaculture activities. These conditions must encourage the greatest multiple, compatible uses of the leased area, but must also address the ability of the lease site and surrounding area to support ecologically significant flora and fauna and preserve the exclusive rights of the lessee to the extent necessary to carry out the lease purpose.

[ 2003, c. 247, §5 (AMD) .]

8. Preference. If more than one person applies to lease an area, preference must be given as follows:

A. First, to the person who holds a lease for the area or a portion of the area under section 6072-A and who submitted an application for a lease under this section for the area or a portion of the area before the lease under section 6072-A expired; [2011, c. 93, §1 (AMD).]

B. Second, to the department; [2011, c. 93, §1 (AMD).]

C. Third, to the riparian owner of the intertidal zone in which the leased area is located; [2011, c. 93, §1 (AMD).]

D. Fourth, to a person who fishes commercially and who has traditionally fished in or near the proposed lease area; and [2011, c. 93, §1 (AMD).]

E. Fifth, to the riparian owner within 100 feet of leased coastal waters. [2011, c. 93, §1 (NEW).]

[ 2011, c. 93, §1 (AMD) .]

8-A. Preference for limited-purpose lease areas.

[ 2011, c. 93, §2 (RP) .]

9. Rents. After consulting with the Director of the Bureau of Parks and Lands, the commissioner shall determine the rent that must be paid under each lease. The rent must represent a fair value based upon the use of and any structures in the leased area, but in no instance may the rental fee be set at less than $50 an acre or more than $100 an acre. The commissioner has the discretion to increase the rental fees for categories of leases. These changes may take effect over the term of a lease. The commissioner also may discount a portion of the rental fee during the first 2 years of operation of a new lease. This discounted rate may not be less than $50 an acre.

[ 2003, c. 660, Pt. A, §7 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

10. Notification of granted leases. After the granting of a lease:

A. [2015, c. 68, §1 (RP).]

B. The department shall notify all riparian owners, intervenors and the municipality in which the lease is located that a lease has been granted. The notice must include a description of the area and how a copy of the lease may be obtained; [2003, c. 247, §6 (RPR).]

C. The lessee shall mark the leased area in a manner prescribed by the commissioner; and [2003, c. 247, §6 (RPR).]

D. The lessee shall annually submit to the department a seeding and harvesting report for the past year and a seeding and harvesting plan for the coming year. Upon written request, the department shall provide a copy of the report to the municipality or municipalities in which or adjacent to which the lease is located. The seeding and harvesting reports submitted by a lessee under this paragraph are considered confidential statistics for the purposes of section 6173. [2013, c. 512, §1 (AMD).]

[ 2015, c. 68, §1 (AMD) .]

11. Monitoring and revocation of leases. The department shall monitor a lease under this section on an annual basis. If aquaculture has been conducted in a manner substantially injurious to marine organisms, if no substantial aquaculture or research has been conducted over the course of the lease or if any condition of the lease has been violated, the commissioner may initiate revocation proceedings and revoke the lease. A lease revocation is an adjudicatory proceeding under Title 5, chapter 375, subchapter 4. The department shall hold a hearing with public notice prior to revoking any lease.

[ 2003, c. 247, §7 (AMD) .]

11-A. Lease assignment. The commissioner shall assign leases in accordance with this subsection.

A. When a lease under this section has been terminated by the lessee or has been revoked by the commissioner and all appeals have been exhausted, the commissioner may lease the same site on the same terms and conditions to a new lessee for the amount of time remaining in the term of the previous lease, subject to the requirements of this section. A lease that has been terminated or revoked may be assigned pursuant to this subsection at any time before its term expires. A lease assignment pursuant to this subsection is not an adjudicatory proceeding. [2009, c. 229, §1 (NEW).]

B. Before assigning a lease pursuant to this subsection, the commissioner shall give notice to the public of the opportunity to submit proposals to assume and operate the lease. The commissioner shall determine that a proposal is eligible for consideration if:

(1) The application is complete, using forms provided by the commissioner;

(2) The change in lessee would not violate any of the standards in subsection 7-A;

(3) The assignment is not intended to circumvent the intent of subsection 8;

(4) The assignment is not for speculative purposes; and

(5) Except as provided in subsection 13-A, the assignment will not cause the assignee to be a tenant of any kind in leases covering an aggregate of more than 500 acres. [2009, c. 229, §1 (NEW).]

C. The commissioner shall consider the eligible proposals under paragraph B and shall either:

(1) Select for assignment the proposal that is best suited to the lease site and in the best interests of the State;

(2) Declare all proposals unsuitable and solicit new proposals; or

(3) Suspend the assignment process for the lease site in question. [2009, c. 229, §1 (NEW).]

D. After a proposal is selected pursuant to paragraph C, but before the lease is assigned, the commissioner shall give notice of the pending assignment to the public, the owners of riparian land within 1,000 feet of the lease site and the municipal officers of the municipality within which the lease is located. The notice must provide an opportunity to submit written comments on the proposed lease assignment within 14 days. The commissioner may decline to assign the lease and may select another proposal for assignment or proceed as described in paragraph C, subparagraph (2) or (3). [2009, c. 229, §1 (NEW).]

E. A decision by the commissioner to assign a lease or to decline to assign a lease to an applicant whose proposal was selected pursuant to paragraph C must be rendered in writing and must include findings of fact and conclusions of law. The decision by the commissioner to assign or not to assign a lease is a final decision. [2009, c. 229, §1 (NEW).]

F. The commissioner shall establish by rule the fee for assigning a lease under this subsection, which may not exceed $5,000, based on the type of aquaculture conducted and the size of the lease. The assignee must pay the fee prior to the execution of the lease. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 229, §1 (NEW).]

[ 2009, c. 229, §1 (NEW) .]

12. Renewal. The commissioner shall renew a lease if:

A. The commissioner receives, at least 90 days prior to the expiration of a lease, an application for renewal that includes information on the type and amount of aquaculture to be conducted during the new lease term; [2011, c. 93, §3 (AMD).]

B. The lessee has complied with the lease agreement during the term of the lease; [2003, c. 247, §8 (NEW).]

C. The commissioner determines that renewal of the lease is in the best interest of the State; [2003, c. 247, §8 (NEW).]

D. Except as provided in subsection 13-A, the renewal will not cause the lessee to become a tenant of any kind in leases covering an aggregate of more than 500 acres; and [2005, c. 535, §2 (AMD).]

E. The lease is not being held for speculative purposes. [2003, c. 247, §8 (NEW).]

If a person who holds a lease pursuant to this section applies to renew the lease, the lease remains in effect until the commissioner makes a decision on the renewal application. If the renewal is denied, the lease expires 30 days after the date of the commissioner's decision.

When aquaculture has not been routinely or substantially conducted on a lease that is proposed for renewal, the commissioner may renew the lease, as long as the proposed renewal will continue to meet the criteria for approval in subsection 7-A.

A lease renewal is an adjudicatory proceeding under Title 5, chapter 375, subchapter 4. Public notice must be given as required under subsection 6 and a hearing must be held if it is requested in writing by 5 persons. The commissioner may review multiple leases concurrently during the lease renewal process.

A lease renewal application must include a nonrefundable application fee of no more than $1,500, the amount to be set by the commissioner depending on the type of aquaculture permitted by the lease.

[ 2011, c. 93, §3 (AMD) .]

12-A. Transferability. A lease under this section may be transferred to another person for the remaining portion of its term subject to the conditions in this subsection. A lease transfer is not an adjudicatory proceeding.

A. An application to transfer a lease pursuant to this subsection must be made on forms provided by the commissioner. When the commissioner determines that the application is complete, the commissioner shall give notice of the proposed transfer to the public, the owners of riparian land within 1,000 feet of the lease site and the municipal officers of the municipality within which the lease is located. The notice must provide an opportunity to submit written comments on the proposed lease transfer within 14 days. [2009, c. 229, §2 (AMD).]

B. The commissioner may grant lease transfers pursuant to this subsection if the commissioner determines that:

(1) The change in lessee does not violate any of the standards in subsection 7;

(2) The transfer is not intended to circumvent the intent of subsection 8;

(3) The transfer is not for speculative purposes; and

(4) Except as provided in subsection 13-A, the transfer will not cause the transferee to be a tenant of any kind in leases covering an aggregate of more than 500 acres.

A decision by the commissioner on an application to transfer a lease must be rendered in writing and must include findings of fact and conclusions of law. The decision by the commissioner on the transfer application is a final decision. [2009, c. 229, §2 (AMD).]

C. The commissioner shall establish by rule the fee for transferring a lease under this subsection, which may not exceed $5,000, based on the type of aquaculture conducted and the size of the lease. The transferee must pay the fee prior to the execution of the lease. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 229, §2 (AMD).]

[ 2009, c. 229, §2 (AMD) .]

12-B. Extension of lease.

[ 2011, c. 93, §4 (RP) .]

13. Regulations. The commissioner may adopt or amend regulations:

A. Establishing minimum standards for maintaining leases; [1981, c. 609, §4 (NEW).]

B. For procedures to issue, transfer, review, assign or revoke leases; [2009, c. 229, §3 (AMD).]

C. For notices and hearings to the extent that those procedures are not established by this section or the Maine Administrative Procedure Act, Title 5, chapter 375; [1987, c. 453, §1 (AMD).]

D. For regulating the harvest of wild organisms to be cultured on aquaculture leases; [1987, c. 453, §1 (NEW).]

E. For establishing and revaluing fees and rents related to aquaculture; [1993, c. 525, §1 (AMD).]

F. For defining application requirements, an application review process and decision criteria; [2003, c. 660, Pt. A, §11 (AMD).]

G. For adding or deleting authorization for the holder of an aquaculture lease to grow specific species and use specific gear on the lease site. A change in authorization is not an adjudicatory proceeding. The regulations must provide for notice of proposed changes in gear authorization to the public, riparian landowners and the municipality in which the lease is located and an opportunity to submit written comments on the proposal. Authorization to add species or gear must be consistent with the findings made under subsection 7-A when the lease was approved; and [2013, c. 509, §1 (AMD).]

H. For establishing fallowing requirements and procedures. [2003, c. 660, Pt. A, §13 (NEW).]

[ 2013, c. 509, §1 (AMD) .]

13-A. Lease acreage increase; fallowing. The commissioner may require a person to submit an annual fallowing plan and a reassessment schedule for that plan to the commissioner that identifies lease sites that have been actively operated during the lease period and that will be fallowed. The commissioner shall review the plan and reassessment schedule and may approve them, reject them or request changes. Revisions to the plan must be submitted in accordance with the reassessment schedule unless the commissioner authorizes an exception due to extraordinary circumstances.

A. Except as provided in paragraph B, a person may not be a tenant of any kind in leases covering an aggregate of more than 500 acres including fallowed leases at any time. [2005, c. 535, §4 (NEW).]

B. The commissioner may by rule authorize leases in excess of the 500-acre limit if the commissioner determines that the increase is beneficial for the management of aquaculture and is environmentally and economically appropriate. The commissioner may not authorize a person to be a tenant of any kind in leases covering an aggregate of more than 1,500 acres. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 535, §4 (NEW).]

For purposes of this subsection, "fallow" means a lease site without cultured organisms. A lease site fallowed pursuant to an enforcement action may not be considered fallowed for the purpose of this subsection.

[ 2005, c. 535, §4 (RPR) .]

14. Conflicts. Whenever a project described in a pending aquaculture lease conflicts or could conflict with a project described in a pending submerged lands act lease, the commissioner and the Commissioner of Agriculture, Conservation and Forestry shall determine which project is in the best interests of the State.

[ 1977, c. 661, §5 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

15. Rules. The commissioner shall promulgate rules by January 1, 1988, to define a mussel seed size or seed management and harvest season.

[ 1987, c. 453, §1 (NEW) .]

16. Lease-by-rule; small-scale finfish and suspended shellfish operations.

[ 1997, c. 138, §7 (RP) .]

17. Restitution. A person who cuts any lines or marker buoys or intentionally damages approved aquaculture gear commits a civil violation for which a fine of not less than $100 for each violation may be adjudged. In addition, the court shall:

A. Order that person to pay to the owner of the approved aquaculture gear that was cut or damaged an amount equal to twice the replacement value of the gear that was damaged or lost as a result of the cutting or damaging action; and [2005, c. 92, §3 (NEW).]

B. Direct that person to provide the commissioner, upon making full payments as ordered by the court, proof of that payment. [2005, c. 92, §3 (NEW).]

[ 2005, c. 92, §3 (NEW) .]

18. Violation. A person who violates a condition of a lease under this section commits a civil violation for which a fine of not less than $100 for each violation may be adjudged.

[ 2013, c. 509, §2 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 609, §§1-4 (AMD). 1983, c. 301, §§1-4 (AMD). 1987, c. 453, §1 (AMD). 1987, c. 891, (AMD). 1991, c. 381, §§3,4 (AMD). 1993, c. 409, §1 (AMD). 1993, c. 525, §§1,2 (AMD). 1995, c. 383, §§1-3 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 138, §§1-7 (AMD). 1997, c. 231, §§2-5 (AMD). 1997, c. 609, §§1-3 (AMD). 1999, c. 267, §§1,2 (AMD). 1999, c. 567, §1 (AMD). 1999, c. 591, §§1,2 (AMD). 2003, c. 247, §§2-8 (AMD). 2003, c. 660, §§A3-14 (AMD). 2005, c. 92, §§2,3 (AMD). 2005, c. 535, §§1-4 (AMD). 2009, c. 229, §§1-3 (AMD). 2009, c. 240, §8 (AMD). 2011, c. 93, §§1-4 (AMD). 2011, c. 655, Pt. II, §4 (AMD). 2011, c. 655, Pt. II, §11 (AFF). 2011, c. 657, Pt. W, §§5-7 (REV). RR 2013, c. 1, §22 (COR). 2013, c. 301, §1 (AMD). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 509, §§1, 2 (AMD). 2013, c. 512, §1 (AMD). 2015, c. 68, §1 (AMD).



12 §6072-A. Limited-purpose lease for commercial or scientific research

1. Authority. The commissioner may issue a limited-purpose lease for areas in, on and under the coastal waters, including the public lands beneath those waters and portions of the intertidal zone, for commercial aquaculture research and development or for scientific research. The commissioner or the deputy commissioner acting on the commissioner's behalf may authorize in writing qualified professional department staff to issue a final decision and sign a lease document on an application for a limited-purpose lease. A decision issued by department staff pursuant to this subsection is a final agency action with respect to that lease application.

A. [2013, c. 509, §3 (RP).]

B. [2013, c. 509, §3 (RP).]

[ 2013, c. 509, §3 (AMD) .]

2. Suspended culture. A person issued a limited-purpose lease under this section may construct or operate in the coastal waters of the State a facility for the culture of finfish in nets, pens or other enclosures or for the suspended culture of any other marine organism.

[ 1997, c. 231, §6 (NEW) .]

3. Limit on duration. A limited-purpose lease may not be issued for a period greater than 3 years.

[ 1997, c. 231, §6 (NEW) .]

4. Size limitation. A limited-purpose lease may not be issued for an area in excess of 4 acres.

[ 2009, c. 229, §4 (AMD) .]

5. Notice of application. Upon determining that an application is complete, the commissioner shall provide notice of a limited-purpose lease application to owners of riparian land within 1,000 feet of the proposed location of the lease and to the municipal officers of the municipality in which the limited-purpose lease activity would take place. The applicant shall provide the names and addresses of known riparian landowners within 1,000 feet of the proposed location of the lease. The names and addresses must be taken from the current property tax roster on file at the local municipal office or with the Department of Administrative and Financial Services, Bureau of Revenue Services for an unorganized territory. The commissioner shall publish a summary of the application in a newspaper of general circulation in the area proposed for a limited-purpose lease. A person may provide, within 30 days of receipt of notice or within 30 days of publication of a limited-purpose lease summary, to the commissioner comments on the proposed limited-purpose lease.

[ 2003, c. 247, §10 (AMD) .]

6. Public hearing. The commissioner may hold a public hearing on the proposed limited-purpose lease. The commissioner shall hold a public hearing if 5 or more persons request a public hearing within the 30-day comment periods provided in subsection 5.

[ 1997, c. 231, §6 (NEW) .]

7. Notice of public hearing. The commissioner shall provide notice of a public hearing to owners of riparian land within 1,000 feet of the proposed location of the lease and to the municipal officers of the municipality in which the limited-purpose lease activity would take place. The commissioner shall publish notice of a public hearing in a newspaper of general circulation in the area proposed for a limited-purpose lease at least 30 days before the hearing.

[ 2003, c. 247, §11 (AMD) .]

8. Rules; general and lease application. The commissioner may adopt rules to implement the provisions of this section. Within 180 days of the effective date of this section, the commissioner shall adopt rules regarding a limited-purpose lease application. The rules must require an applicant to, at a minimum, meet the requirements of section 6072, subsection 2, paragraph E and subsection 4, paragraphs A, B, C, E, F, G and J. The rules must also require an applicant to provide to the department proof of access to the lease area. If access will be across riparian land, the applicant shall provide to the department the written permission of every riparian owner whose land will be used to access the lease area. The commissioner may adopt rules to add or delete authorization for the holder of an aquaculture lease to grow specific species and to use specific gear on the lease site. A change in authorization is not an adjudicatory proceeding. The rules must provide for notice of proposed changes in gear authorization to the public, riparian landowners and the municipality in which the lease is located and an opportunity to submit written comments on the proposal. Authorization to add species or gear must be consistent with the findings made under subsection 13 when the lease was approved.

[ 2013, c. 509, §4 (AMD) .]

9. Application information. A person who applies for a lease in an area for which that person has been issued an emergency aquaculture lease under section 6072-B may submit any information utilized in applying for an emergency aquaculture lease to meet the application requirements of this section. If the commissioner determines the information is not valid or relevant to a lease application under this section, the commissioner must require a person to submit additional information.

[ 1997, c. 231, §6 (NEW) .]

10. Assessment of proposed activities. Within 180 days of the effective date of this section, the commissioner shall by rule establish a method for conducting an assessment of the proposed limited-purpose lease site and surrounding area to determine the possible effects of the proposed limited-purpose lease activity on commercially and ecologically significant flora and fauna and conflicts with traditional fisheries. The rules must establish levels of assessment appropriate to the scale or potential environmental risk posed by a proposed limited-purpose lease activity. The rules must provide a method for establishing a baseline to monitor the environmental effects of a limited-purpose lease activity.

[ 1997, c. 231, §6 (NEW) .]

11. Municipal approval. In any municipality with a shellfish conservation program under section 6671, the commissioner may not issue a limited-purpose lease under this section for the intertidal zone within the municipality without the consent of the municipal officers.

[ 1997, c. 231, §6 (NEW) .]

12. Preference. If more than one person applies to lease an area, preference must be given as follows:

A. First, to the department; [1997, c. 231, §6 (NEW).]

B. Second, to the riparian owner of the intertidal zone in which the leased area is located; [1997, c. 231, §6 (NEW).]

C. Third, to a person who fishes commercially and who has traditionally fished in or near the proposed lease area; and [1997, c. 231, §6 (NEW).]

D. Fourth, to the riparian owner within 100 feet of leased coastal waters. [1997, c. 231, §6 (NEW).]

[ 1997, c. 231, §6 (NEW) .]

13. Decision. The commissioner may grant a lease if a proposed project:

A. Will not unreasonably interfere with the ingress and egress of riparian owners; [1997, c. 231, §6 (NEW).]

B. Will not unreasonably interfere with navigation; [1997, c. 231, §6 (NEW).]

C. Will not unreasonably interfere with fishing or other uses of the area taking into consideration the number and density of aquaculture leases in an area; [1997, c. 231, §6 (NEW).]

D. Will not unreasonably interfere with the ability of the lease site and surrounding areas to support existing ecologically significant flora and fauna; [1997, c. 231, §6 (NEW).]

E. The applicant has demonstrated that there is an available source of organisms to be cultured for the lease site; and [1997, c. 231, §6 (NEW).]

F. The lease does not unreasonably interfere with public use or enjoyment within 1,000 feet of municipally owned, state-owned or federally owned beaches and parks or municipally owned, state-owned or federally owned docking facilities. [1997, c. 231, §6 (NEW).]

The commissioner may by rule develop criteria for an applicant to meet the terms of this subsection.

[ 1997, c. 231, §6 (NEW) .]

14. Fee. The commissioner shall by rule determine the rental fee for a limited-purpose lease.

[ 1997, c. 231, §6 (NEW) .]

15. Conditions. The commissioner may establish conditions that govern the use of the leased area and limitations on the aquaculture activities. These conditions must encourage the greatest multiple, compatible uses of the leased area, but must also address the ability of the lease site and surrounding area to support ecologically significant flora and fauna and preserve the exclusive rights of the lessee to the extent necessary to carry out the lease purpose. The commissioner may grant the lease on a conditional basis until the lessee has acquired all the necessary federal, state and local permits.

[ 2003, c. 660, Pt. A, §15 (AMD) .]

16. Statement of rights conveyed. The commissioner shall include the following statement in a lease issued under this section: "A limited-purpose lease for scientific research or commercial aquaculture research and development conveys only those rights specified in the lease."

[ 1997, c. 231, §6 (NEW) .]

17. Actions required of lease holder.

[ 2003, c. 247, §12 (RP) .]

17-A. Notification of granted leases. After the granting of a limited-purpose lease:

A. The department shall notify all riparian owners, intervenors and the municipality in which the lease is located that a lease has been granted. The notice must include a description of the area and how a copy of the lease may be obtained; [2003, c. 247, §13 (NEW).]

B. The lessee shall mark the leased area in a manner prescribed by the commissioner; [2009, c. 240, §9 (AMD).]

C. The lessee shall annually submit to the commissioner a report for the past year on results of the scientific research or commercial research and development undertaken at the lease site and a plan for the coming year. Results of commercial research and development submitted to the commissioner are confidential records for the purposes of Title 1, section 402, subsection 3, paragraph A; and [2009, c. 240, §10 (AMD).]

D. The lessee shall annually submit to the department a seeding and harvesting report for the past year and a seeding and harvesting plan for the coming year. Upon written request, the commissioner shall provide a copy of the report to the municipality or municipalities in which or adjacent to which the lease is located. The seeding and harvesting reports submitted by a lessee under this paragraph are considered confidential statistics for the purposes of section 6173. [2013, c. 512, §2 (AMD).]

[ 2013, c. 512, §2 (AMD) .]

18. Scientific lease renewal. A limited-purpose lease for scientific research may be renewed. A scientific research lease renewal is an adjudicatory proceeding under Title 5, chapter 375, subchapter 4, but a public hearing is not mandatory unless it is requested in writing by 25 or more persons. The commissioner may review multiple leases concurrently during the lease renewal process. The commissioner shall renew a limited-purpose lease for scientific research unless the commissioner finds that:

A. The lease holder has not complied with the terms of the limited-purpose lease; [1997, c. 231, §6 (NEW).]

B. Research has not been conducted during the term of the lease; or [1997, c. 231, §6 (NEW).]

C. It is not in the best interest of the State to renew the limited-purpose lease. [1997, c. 231, §6 (NEW).]

[ 2011, c. 93, §5 (AMD) .]

19. Commercial lease not renewable. A limited-purpose lease for commercial aquaculture research and development may not be renewed.

[ 1997, c. 231, §6 (NEW) .]

20. Extension of commercial lease. If a person who holds a limited-purpose lease for commercial aquaculture research and development submits an application under section 6072 for that lease area or a portion of that area before the expiration of that limited-purpose lease, and if the commissioner's decision under section 6072 occurs after the expiration of that limited-purpose lease, the lease remains in effect until the commissioner makes a decision. If the commissioner grants that person a lease under section 6072, that person's limited-purpose lease remains in effect until the effective date of the lease issued under section 6072. If the commissioner denies that person a lease under section 6072, that person's limited-purpose lease remains in effect until 30 days after the commissioner's decision.

[ 2011, c. 93, §6 (AMD) .]

21. Monitoring lease.

[ 2003, c. 247, §14 (RP) .]

22. Monitoring and revocation of leases. The department shall monitor a lease under this section on an annual basis. If aquaculture has been conducted in a manner substantially injurious to marine organisms, if no substantial aquaculture or research has been conducted over the course of the lease or if any condition of the lease has been violated, the commissioner may initiate revocation proceedings and revoke the lease. The department shall hold a hearing with public notice prior to revoking any lease. A lease revocation is an adjudicatory proceeding under Title 5, chapter 375, subchapter 4.

[ 2003, c. 247, §15 (NEW) .]

23. Restitution. A person who cuts any lines or marker buoys or intentionally damages approved aquaculture gear commits a civil violation for which a fine of not less than $100 for each violation may be adjudged. In addition, the court shall:

A. Order that person to pay to the owner of the approved aquaculture gear that was cut or damaged an amount equal to twice the replacement value of the gear that was damaged or lost as a result of the cutting or damaging action; and [2005, c. 92, §4 (NEW).]

B. Direct that person to provide the commissioner, upon making full payments as ordered by the court, proof of that payment. [2005, c. 92, §4 (NEW).]

[ 2005, c. 92, §4 (NEW) .]

24. Violation. A person who violates a condition of a lease under this section commits a civil violation for which a fine of not less than $100 for each violation may be adjudged.

[ 2013, c. 509, §5 (NEW) .]

Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [1997, c. 231, §6 (NEW).]

SECTION HISTORY

1997, c. 231, §6 (NEW). 2001, c. 122, §1 (AMD). 2003, c. 247, §§9-15 (AMD). 2003, c. 660, §A15 (AMD). 2005, c. 92, §4 (AMD). 2009, c. 229, §4 (AMD). 2009, c. 240, §§9-11 (AMD). 2011, c. 93, §§5, 6 (AMD). 2013, c. 301, §§2, 3 (AMD). 2013, c. 509, §§3-5 (AMD). 2013, c. 512, §2 (AMD).



12 §6072-B. Emergency aquaculture lease for shellfish

1. Authority. The commissioner may issue an emergency aquaculture lease for areas in, on and under the coastal waters including the public lands beneath those waters and portions of the intertidal zone for the emergency aquaculture relocation of shellfish from an area for which a lease has been issued pursuant to section 6072 or section 6072-A when the health and safety of those shellfish are threatened.

[ 1997, c. 231, §6 (NEW) .]

2. Limitation. The commissioner may not issue a lease under this section unless:

A. The applicant holds a lease pursuant to section 6072 or 6072-A; [1997, c. 231, §6 (NEW).]

B. The applicant demonstrates to the commissioner that the health and safety of shellfish at the leased area are threatened; and [1997, c. 231, §6 (NEW).]

C. The commissioner determines the relocation of those shellfish to an emergency aquaculture lease area would not threaten the water quality of the receiving waters or the health of marine organisms in those waters. [1997, c. 231, §6 (NEW).]

[ 1997, c. 231, §6 (NEW) .]

3. Permission of intertidal land owners. The commissioner may not grant an emergency aquaculture lease unless the applicant obtains the written permission of every owner of intertidal land in, on or over which the emergency aquaculture activity occurs.

[ 1997, c. 231, §6 (NEW) .]

4. No fee. The commissioner may not charge a fee for an emergency aquaculture lease.

[ 1997, c. 231, §6 (NEW) .]

5. Suspended culture. A person issued an emergency aquaculture lease under this section may construct or operate in the coastal waters of the State a facility for the suspended culture of shellfish.

[ 1997, c. 231, §6 (NEW) .]

6. Limit on duration. An emergency aquaculture lease may not be issued for a period greater than 6 months.

[ 1997, c. 231, §6 (NEW) .]

7. Extension of emergency aquaculture lease. If a person who holds an emergency aquaculture lease submits an application under section 6072 or 6072-A for all or a portion of that lease area before the emergency aquaculture lease expires, and if the commissioner's decision under section 6072 or 6072-A occurs after the expiration of that emergency aquaculture lease, the emergency aquaculture lease remains in effect until the commissioner makes a decision. If the commissioner grants that person a lease under section 6072 or 6072-A, that person's emergency aquaculture lease remains in effect until the effective date of the lease issued under section 6072 or 6072-A. If the commissioner denies that person a lease under section 6072 or 6072-A, that person's emergency aquaculture lease remains in effect until 30 days after the commissioner's decision.

[ 2011, c. 93, §7 (AMD) .]

8. Public notice. Upon granting an emergency aquaculture lease, the commissioner shall provide notice to the municipality in which the emergency aquaculture lease area is located. Within at least 30 days from granting an emergency aquaculture lease, the commissioner shall publish notice of the emergency aquaculture lease in a newspaper of general circulation in the lease area. The notice must describe the area leased and list any restriction in the leased area.

[ 1997, c. 231, §6 (NEW) .]

9. Actions required of lease holder. After being granted an emergency aquaculture lease, a lessee shall:

A. Record the lease in the registry of deeds of each county in which the leased area is located; and [1997, c. 231, §6 (NEW).]

B. Mark the leased area in a manner prescribed by the commissioner. [1997, c. 231, §6 (NEW).]

[ 1997, c. 231, §6 (NEW) .]

10. Conditions. The commissioner may establish conditions that govern the use of the emergency aquaculture lease area and limitations on the aquaculture activities. These conditions must encourage the greatest multiple, compatible uses of the leased area, but must also address the ability of the lease site and surrounding area to support ecologically significant flora and fauna and preserve the exclusive rights of the lessee to the extent necessary to carry out the lease purpose. The commissioner may grant the lease on a conditional basis until the lessee has acquired all the necessary federal, state and local permits. A lease may not be approved unless the commissioner has received certification from the Department of Environmental Protection that the project will not violate the standards ascribed to the receiving waters classification in Title 38, section 465-B.

[ 1997, c. 231, §6 (NEW) .]

11. Rules. The commissioner may adopt rules to establish application requirements, a process for application review and a process for deciding upon lease applications and otherwise implement the provisions of this section.

[ 1997, c. 231, §6 (NEW) .]

Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [1997, c. 231, §6 (NEW).]

SECTION HISTORY

1997, c. 231, §6 (NEW). 2011, c. 93, §7 (AMD).



12 §6072-C. Limited-purpose aquaculture license

1. License required. A person may not engage in the activities authorized under this section without a current limited-purpose aquaculture license or a lease issued under this Part authorizing the activities.

[ 2001, c. 421, Pt. B, §10 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Licensed activities; criteria. The holder of a limited-purpose aquaculture license may place marine organisms on the ocean bottom without gear or utilize approved aquaculture gear in a site in the coastal waters of the State to engage in certain aquaculture activities that meet the criteria established in this subsection and in rules adopted by the commissioner. The license also authorizes unlicensed individuals to assist the license holder in the licensed activities with the written permission of the license holder. The commissioner, or qualified professional department staff designated in writing by the commissioner, may issue a limited-purpose aquaculture license for certain aquaculture activities if:

A. The proposed activity generates no discharge into coastal waters; [1999, c. 567, §2 (NEW).]

B. The applicant proposes to utilize aquaculture gear and markings approved by the commissioner in rules adopted pursuant to subsection 8; [1999, c. 567, §2 (NEW).]

C. The gear, excluding mooring equipment, does not cover more than 400 square feet of area and the gear does not present an unreasonable impediment to safe navigation; [1999, c. 567, §2 (NEW).]

D. The proposed activity does not unreasonably interfere with the ingress and egress of riparian owners; [1999, c. 567, §2 (NEW).]

E. The proposed activity does not unreasonably interfere with fishing or other uses of the area, taking into consideration the number and density of aquaculture leases and licensed aquaculture activities in that area; [2009, c. 229, §5 (AMD).]

F. The applicant holds no more than 3 other limited-purpose aquaculture licenses issued under this section; and [2009, c. 229, §5 (AMD).]

G. The consent of the riparian owner is obtained if the proposed activity is located above the mean low-water mark. [2013, c. 509, §6 (AMD).]

[ 2013, c. 509, §6 (AMD) .]

3. Eligibility. A limited-purpose aquaculture license may be issued only to an individual or to a municipal shellfish management committee established pursuant to section 6671.

[ 2009, c. 229, §6 (AMD) .]

4. License limitations. The issuance of a limited-purpose aquaculture license does not constitute the issuance of a lease of an area in, on or under the coastal waters.

[ 1999, c. 567, §2 (NEW) .]

5. Application. The application for a limited-purpose aquaculture license must:

A. Be written on forms supplied by the commissioner; [1999, c. 567, §2 (NEW).]

B. Identify the species to be cultivated; [1999, c. 567, §2 (NEW).]

C. Describe the proposed source of organisms to be grown in the approved aquaculture gear; [1999, c. 567, §2 (NEW).]

D. Describe the location of the approved aquaculture gear deployment by coordinates or metes and bounds; [1999, c. 567, §2 (NEW).]

E. Include a clear set of plans that includes at a minimum:

(1) A location plan with an overhead plan view showing the aquaculture gear deployed at the proposed location. The area occupied by the gear must be drawn to scale on the plan. The location plan must include a north arrow, ebb and flood directions, any federal or local channels and anchorages, any nearby structures and property lines for all riparian owners within 300 feet; and

(2) Two gear drawings, one with an overhead plan view and one with a cross-sectional elevation view of the approved aquaculture gear proposed to be used. The gear drawings must be clearly dimensioned and include, at a minimum, mean high-water and mean low-water marks and the dimensions, profiles and materials used in the construction, deployment and securing of the approved aquaculture gear; [1999, c. 567, §2 (NEW).]

F. Include documentation that riparian landowners within 300 feet of the proposed activity have been notified of the license application and proposed activity; and [1999, c. 567, §2 (NEW).]

G. Include documentation that the municipal harbor master or appropriate municipal officers have been notified of the license application and proposed activity. [1999, c. 567, §2 (NEW).]

[ 1999, c. 567, §2 (NEW) .]

6. Fee. The application fee for a resident limited-purpose aquaculture license is $50 and $300 for a nonresident limited-purpose aquaculture license. The application fee is nonrefundable. All fees collected under this subsection must be deposited in the Aquaculture Research Fund established in section 6081.

[ 2009, c. 229, §7 (AMD) .]

7. Prohibition; molesting gear. A person other than a marine patrol officer, the licensed owner of the gear or the licensed owner's assistant, with written permission from the licensed owner, may not utilize, raise, lift, transfer, possess or in any manner molest any approved aquaculture gear that is deployed under a current limited-purpose aquaculture license.

A. [2001, c. 421, Pt. B, §11 (RP); 2001, c. 421, Pt. C, §1 (AFF).]

B. [2001, c. 421, Pt. B, §11 (RP); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2001, c. 421, Pt. B, §11 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

7-A. Prohibition; taking product. A person other than a marine patrol officer or the license holder, or the license holder's assistant with written permission from the license holder, may not take any marine organism grown by the license holder under the license in the area designated on the license and marked in accordance with applicable rules.

[ 2013, c. 509, §7 (NEW) .]

8. Rules. The commissioner shall adopt rules to implement this section, including, but not limited to, rules establishing the type of gear that is approved aquaculture gear for the purposes of a limited-purpose aquaculture license, minimum standards for maintaining gear, methods of gear identification and license application and review procedures. Rules adopted under this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 567, §2 (NEW) .]

9. Violation; restitution. A person who violates this section commits a civil violation for which a fine of not less than $100 for each violation may be adjudged. If a person violates subsection 7 by cutting any lines or marker buoys or intentionally damaging approved aquaculture gear, the court shall also:

A. Order that person to pay to the owner of the approved aquaculture gear that was cut or damaged an amount equal to twice the replacement value of the gear that was damaged or lost as a result of the cutting or damaging action; and [2001, c. 421, Pt. B, §12 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

B. Direct that person to provide the commissioner, upon making full payment as ordered by the court, proof of that payment. [2001, c. 421, Pt. B, §12 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2005, c. 92, §5 (AMD) .]

10. Reporting requirement; confidentiality. A holder of a limited-purpose aquaculture license shall annually submit to the department a seeding and harvesting report for the past year and a seeding and harvesting plan for the coming year. Information provided in seeding and harvesting reports submitted by a license holder under this subsection is considered confidential information reported to the commissioner pursuant to section 6173.

[ 2013, c. 509, §8 (NEW) .]

SECTION HISTORY

1999, c. 567, §2 (NEW). 2001, c. 421, §§B10-12 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 247, §16 (AMD). 2005, c. 92, §5 (AMD). 2007, c. 212, §2 (AMD). 2009, c. 229, §§5-7 (AMD). 2013, c. 509, §§6-8 (AMD).



12 §6072-D. Aquaculture Management Fund

1. Fund established. The Aquaculture Management Fund, referred to in this section as "the fund," is established as a dedicated, nonlapsing fund within the department. All income received by the commissioner under this section must be deposited with the Treasurer of State. Any balance remaining in the fund at the end of a fiscal year does not lapse and must be carried forward to the next fiscal year. Any interest earned on assets of the fund is credited to the fund.

[ 2003, c. 660, Pt. A, §16 (NEW) .]

2. Fees. In accordance with the authority of the commissioner to levy lease rents pursuant to section 6072, subsections 9 and 13 and section 6072-A, subsection 14 and application fees pursuant to section 6072, subsections 4, 12 and 12-A, the commissioner shall adopt routine technical rules as defined in Title 5, chapter 375, subchapter 2-A to implement a fee structure for lease rents and application fees that are in addition to the minimum lease rents and application fees that are in effect on the effective date of this subsection. Any rent or fee assessed pursuant to this subsection that is in addition to the fees that are in effect on the effective date of this subsection must be credited to the fund. A person who does not pay the rent or fee commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2003, c. 660, Pt. A, §16 (NEW) .]

3. Additional revenues. The commissioner may expend annual revenues that are in excess of the operating expenses of a program under subsection 4 to address matters that the commissioner determines are of an emergency nature to the State's aquaculture industry, to address matters that the commissioner determines are of long-term interest to the State's aquaculture industry and to rebate revenues to all those persons who paid fees under subsection 2. The fund may receive money from any source for the purposes of this subsection.

[ 2003, c. 660, Pt. A, §16 (NEW) .]

4. Uses of fund. The commissioner may make expenditures from the fund to develop and manage effective and cost-efficient water quality licensing and monitoring criteria, analyze and evaluate monitoring data, process lease applications and make information about aquaculture available to the public.

[ 2003, c. 660, Pt. A, §16 (NEW) .]

5. Reports. The commissioner shall report annually to the Aquaculture Advisory Council under section 6080 on all expenditures made from the fund in the previous fiscal year and a summary of work accomplished and planned.

[ 2011, c. 598, §7 (AMD) .]

SECTION HISTORY

2003, c. 660, §A16 (NEW). 2011, c. 598, §7 (AMD).



12 §6073. Exclusivity; prohibition or interference

1. Exclusivity. Each lease for aquaculture shall be exclusive for the species and to the extent provided by the commissioner in the lease.

[ 1977, c. 661, §5 (NEW) .]

2. Prohibition on interference. It shall be unlawful to interfere with the rights provided in a lease.

[ 1977, c. 661, §5 (NEW) .]

2-A. Cultchless American oysters; possession. Prior to the point of retail sale, a person may not possess a cultchless American oyster grown in the State unless that person:

A. Is a grower licensed under section 6863, an employee of a licensed grower or an agent of a licensed grower; or [1991, c. 876, §1 (NEW).]

B. Is in the possession of a bill of sale or a bill of lading that includes the license number of the grower. [1991, c. 876, §1 (NEW).]

[ 1991, c. 876, §1 (NEW) .]

2-B. Marking. In the coastal waters of the State, a person may not mark or designate an area as a sea farm, aquaculture lease or other similar designation unless that area is currently leased for aquaculture or is under consideration by the department for a lease through the aquaculture lease application process.

[ 2007, c. 212, §3 (NEW) .]

3. Penalty. Any person who violates subsection 2-A or who knowingly and willfully violates subsection 2 is guilty of a Class D crime, except that, notwithstanding Title 17-A, sections 4-A and 1301, the court shall impose a fine of not less than $1,000 and restitution may be ordered made to the owner of the lease in an amount set by the court.

[ 1995, c. 157, §1 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1991, c. 284, (AMD). 1991, c. 876, §1 (AMD). 1995, c. 157, §1 (AMD). 2007, c. 212, §3 (AMD).



12 §6073-A. Season and minimum size exemption; aquaculture

The holder of a lease issued under section 6072, 6072-A or 6072-B or a license issued under section 6072-C is exempt from any requirement regarding the time of taking or possessing, minimum or maximum length or other minimum or maximum size requirement for any marine organism cultivated on the leased area. The exemption applies only to those organisms actually cultivated on the leased area, except that upon harvest of finfish from the leased area pursuant to an aquaculture lease, any finfish of a species that was not cultivated on the leased area but occurred in the enclosure must also be harvested and retained for appropriate disposal by the holder of a lease. Such finfish may not be sold and may not be released or disposed of into the waters of the State and must be reported to the department at the same time as reports of the harvest are filed. The commissioner shall require a system of identification of organisms exempted under this section. [2007, c. 522, §1 (AMD).]

SECTION HISTORY

1991, c. 381, §5 (NEW). 1999, c. 156, §1 (AMD). 1999, c. 575, §1 (AMD). 2005, c. 92, §6 (AMD). 2007, c. 522, §1 (AMD).



12 §6073-B. Harvester license exemption; aquaculture

The holder of a lease issued under section 6072, 6072-A or 6072-B or a license issued under section 6072-C is exempt from any requirement under sections 6421, 6501, 6748, 6748-A, 6748-D, 6751, 6801-A and 6803 to hold a separate license for the removal, possession, transport or sale of the cultured organisms, except for molluscan bivalve shellfish, from the leased area or the licensed gear. [2007, c. 522, §2 (NEW).]

§6073-B. Harvester license exemption; scallop aquaculture

(As enacted by PL 2007, c. 607, Pt. A, §1 is REALLOCATED TO TITLE 12, SECTION 6073-C)

SECTION HISTORY

2007, c. 522, §2 (NEW). 2007, c. 607, Pt. A, §1 (NEW).



12 §6073-C. Harvester license exemption; scallop aquaculture (REALLOCATED FROM TITLE 12, SECTION 6073-B)

(REALLOCATED FROM TITLE 12, SECTION 6073-B)

The holder of a lease issued under section 6072, 6072-A or 6072-B or a license issued under section 6072-C is exempt from any requirement under sections 6701, 6702 and 6703 to hold a separate license for the removal, possession, transport or sale of scallops from the leased area or the licensed gear when the final product form is the adductor muscle only. This exemption does not apply to scallops in any other form. [RR 2007, c. 2, §4 (RAL).]

SECTION HISTORY

RR 2007, c. 2, §4 (RAL).



12 §6073-D. Season and size exemption

A person who is in possession of a marine organism raised by means of aquaculture and lawfully obtained under the laws of the State is exempt from any requirement regarding the time of taking or possessing, minimum or maximum length or other minimum or maximum size requirement, except that this section does not apply to the requirements for lobsters, sturgeon and striped bass. This exemption applies to aquaculture products that do not meet the legal size or season requirements for wild-caught marine organisms of the same species. [2009, c. 229, §8 (NEW).]

The person possessing the marine organism must maintain sufficient documentation to prove the aquacultural origin of the marine organism, including, but not limited to, documents indicating the point of origin, quantity and dates of production or purchase of all cultured marine organisms exempted by this section, and the holder must present the documentation for inspection to department personnel upon request. A consumer in possession of such a marine organism may present a valid sales receipt to satisfy this requirement. It is prima facie evidence of possession of a marine organism in violation of the law if the person possessing the marine organism cannot present sufficient evidence to prove its aquacultural origin. [2009, c. 229, §8 (NEW).]

This section does not exempt the possessor of the marine organism from any requirement to hold a lease or license pursuant to section 6072, 6072-A, 6072-B, 6072-C or 6085 to engage in the culture of marine organisms. [2009, c. 229, §8 (NEW).]

SECTION HISTORY

2009, c. 229, §8 (NEW).



12 §6074. Special license

The commissioner may issue a special license for research, aquaculture or education that exempts the holder from one or more marine resources' laws as to the time, place, length, condition, amount and manner of taking or possessing a marine organism. Except as provided in subsection 8, the commissioner may not issue a special license unless the application for that license is approved by the advisory council. [1995, c. 567, §1 (AMD).]

1. Exception. A special license does not permit the holder to sell or, beyond the state limits, to ship or transport any marine organism that is less than the minimum size established by statute. This subsection does not apply to:

A. [1999, c. 156, §2 (RP).]

B. Any species grown in a hatchery for stock enhancement or resale for purposes of cultivation or stock enhancement; or [2013, c. 301, §4 (AMD).]

C. Scallop spat collected under the authority of a special license and sold for the purpose of placement on a lease site authorized pursuant to section 6072 or 6072-A or under the authority of a license issued pursuant to section 6072-C. For purposes of this paragraph, until September 1, 2015, "scallop spat" means scallops less than 40 millimeters in the longest diameter and, beginning September 1, 2015, "scallop spat" means scallops less than 25 millimeters in the longest diameter. [2013, c. 301, §4 (NEW).]

[ 2013, c. 301, §4 (AMD) .]

2. Application. The application shall include a description of the proposed project including the objectives, the location and the estimated time of completion of the project. The application shall also include a list of the sections of law or regulation for which exemptions are required, and the specific reasons for each requested exemption.

[ 1977, c. 661, §5 (NEW) .]

3. Filing fee. Each application must include a nonrefundable filing fee of $100. The fee may be waived for research activity by institutions or organizations financed in whole or part by state funding. A filing fee may not be required from a municipality applying for a special license for using a hydraulic dredge under section 6623.

[ 2003, c. 513, Pt. N, §1 (AMD) .]

4. Limitation. The special license shall authorize only the individual named in the license to undertake the licensed activities. Any individual engaged in handling or harvesting marine organisms in the licensed project shall be listed on the license or supplemental license. The commissioner may, at any time, place conditions or limitations on the licensed activities which shall become part of the license.

[ 1977, c. 713, §2 (AMD) .]

5. Fees. At the time of the initial issuance of a special license, and each year upon renewal, an annual fee must be paid. The annual fee for a special license for no more than 2 individuals is $50. An annual fee for a special license for more than 2 individuals but no more than 10 individuals is $100. Additional individuals may be included in a special license in groups up to 10 for an additional $100 per group. The fee may be waived for research activity by institutions or organizations financed in whole or in part by state funding. A license fee may not be required from a municipality for a special license for using a hydraulic dredge under section 6623. A license fee may not be required for employees of the department when they are acting in their capacity as employees under the direction of the commissioner or the commissioner's designated representative.

[ 2003, c. 513, Pt. N, §2 (AMD) .]

6. Renewal.

A. The initial issuance of each special license must specify the number of times the license may be renewed after the initial issuance. Each license may be renewed at least 4 times. The commissioner, with the advice and consent of the advisory council, may authorize renewals if the necessary investment in the research or aquaculture requires additional renewals. [2003, c. 513, Pt. N, §3 (AMD).]

B. The commissioner shall annually renew the license on request for the authorized number of renewals, unless the license holder has not complied with the conditions of the license or the commissioner finds that renewal is not in the best interest of the State. Renewals do not require a new application or filing fee and do not require the advice and consent of the advisory council. [2003, c. 513, Pt. N, §3 (AMD).]

[ 2003, c. 513, Pt. N, §3 (AMD) .]

7. Transportation permit. A transportation permit shall be required for a special license holder to ship, transport or sell any marine organism raised or harvested under a special license. The commissioner may place conditions or limitations on the activities authorized by this permit to the extent necessary to provide proper controls and to comply with federal or state health or sanitation standards. The commissioner shall annualy renew the permit on request unless the permit holder has not complied with the conditions of the permit or unless the permit holder no longer holds a special license.

[ 1977, c. 661, §5 (NEW) .]

8. Council approval not required. Approval by the advisory council is not required for a special license issued by the commissioner to the following:

A. An employee of the department when the employee is acting under the direction of the commissioner or the commissioner's designated representative; [1995, c. 567, §2 (NEW).]

B. A person who operates an aquarium; [1995, c. 567, §2 (NEW).]

C. A person who operates a festival; [1995, c. 567, §2 (NEW).]

D. A person who undertakes a public service activity; [2003, c. 104, §1 (AMD).]

E. A municipality that operates a hydraulic or mechanical soft-shell clam dredge for municipal transplanting projects under section 6623; or [2003, c. 104, §1 (AMD).]

F. A teacher who is providing a primary, secondary or postsecondary school program for educational purposes only. [2013, c. 301, §5 (AMD).]

[ 2013, c. 301, §5 (AMD) .]

9. Penalty. An individual who fails to comply with the conditions or limitations on the licensed activity under this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 513, Pt. N, §4 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §2 (AMD). 1979, c. 412, (AMD). 1979, c. 622, §§1,2 (AMD). 1981, c. 189, (AMD). 1983, c. 662, §§2-4 (AMD). 1989, c. 204, §§1,2 (AMD). 1995, c. 567, §§1,2 (AMD). 1999, c. 156, §§2,3 (AMD). 2003, c. 104, §§1,2 (AMD). 2003, c. 513, §§N1-4 (AMD). 2013, c. 301, §§4, 5 (AMD).



12 §6074-A. Spat collection license (WHOLE SECTION TEXT EFFECTIVE 1/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 1/1/16)

1. Definition. As used in this section, "spat" means sea scallops, Placopectin magellanicus, or blue mussels, Mytilus edulis, in the post-larval stage that have gone through metamorphosis and settled on a substrate. The commissioner may, by rule, add additional species to this definition.

[ 2015, c. 199, §1 (NEW); 2015, c. 199, §2 (AFF) .]

2. License required. A person may not engage in the activities authorized under this section without a current spat collection license issued by the commissioner. A person who holds a lease issued under section 6072 or 6072-A or a license issued under section 6072-C is exempt from the requirement to obtain a spat collection license to collect spat on the lease site or in connection with the license issued under section 6072-C if the species is commercially cultured and listed on that person's lease or license.

[ 2015, c. 199, §1 (NEW); 2015, c. 199, §2 (AFF) .]

3. Licensed activity. The holder of a spat collection license may take, possess or sell the spat of marine organisms identified on the spat collection license.

[ 2015, c. 199, §1 (NEW); 2015, c. 199, §2 (AFF) .]

4. Type and amount of gear. The commissioner shall specify on a spat collection license the method of taking and the type and amount of gear authorized by the license.

[ 2015, c. 199, §1 (NEW); 2015, c. 199, §2 (AFF) .]

5. Eligibility. A spat collection license may be issued only to an individual who is a resident of the State.

[ 2015, c. 199, §1 (NEW); 2015, c. 199, §2 (AFF) .]

6. Rules. The commissioner shall adopt rules that define the maximum size of spat for each species that a holder of a spat collection license is authorized to take. The commissioner may adopt rules to limit the amount of spat collected and the type and amount of gear that may be used for spat collection for each species. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 199, §1 (NEW); 2015, c. 199, §2 (AFF) .]

7. License holder exempted. The holder of a spat collection license is exempt from the requirement to hold a license under this Part for harvesting the species identified on the spat collection license up to the maximum size of spat that is specified for that species in rule. The holder of a spat collection license is exempt from the time restrictions on taking and possessing and minimum size requirements for that species up to the maximum size of spat that is specified for that species in rule.

[ 2015, c. 199, §1 (NEW); 2015, c. 199, §2 (AFF) .]

8. Fees. The fee for a spat collection license is $75. All fees collected under this subsection accrue to the Aquaculture Management Fund established in section 6072-D.

[ 2015, c. 199, §1 (NEW); 2015, c. 199, §2 (AFF) .]

9. Reporting. The commissioner may require the holder of a spat collection license to report annually on the quantity of spat collected and whether the spat was used for aquaculture or stock enhancement activities.

[ 2015, c. 199, §1 (NEW); 2015, c. 199, §2 (AFF) .]

10. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 and not more than $500 may be adjudged.

[ 2015, c. 199, §1 (NEW); 2015, c. 199, §2 (AFF) .]

SECTION HISTORY

2015, c. 199, §1 (NEW). 2015, c. 199, §2 (AFF).



12 §6075. Pathology program

1. Purposes. The purposes of this section are to increase the availability of pathological assessment of shellfish stock to be introduced into the State for culturing purposes, of culturing facilities and areas and of shellstock to be exported to other states and countries. This shall be provided as a service to protect the state's waters and other resources, and to support the shellfish industries of the State.

[ 1983, c. 559, §1 (NEW) .]

2. Responsibilities. The department shall be the state agency responsible for carrying out necessary shellfish pathology services related to the importation and exportation of shellfish.

[ 1983, c. 559, §1 (NEW) .]

SECTION HISTORY

1983, c. 559, §1 (NEW).



12 §6076. Marine Shellfish Toxins Monitoring Program

1. Purpose. A comprehensive Marine Shellfish Toxins Monitoring Program is established to protect the public health while providing for the harvest of susceptible species of marine mollusks in areas not shown to be affected by contamination.

[ 1989, c. 205, §2 (AMD) .]

2. Responsibilities. The department is the state agency responsible for implementing the program.

[ 2011, c. 527, §1 (AMD) .]

SECTION HISTORY

1985, c. 784, §1 (NEW). 1989, c. 205, §2 (AMD). 2011, c. 527, §1 (AMD).



12 §6077. Aquaculture monitoring program

The department may establish and maintain an information base pertaining to the siting, development and operation of finfish aquaculture facilities within the State. [2003, c. 660, Pt. A, §17 (AMD).]

1. Coordination. The commissioner shall coordinate the data collection efforts of the department with those of other state agencies that regulate or assist the finfish aquaculture industry. All agencies of the State shall cooperate with the department in the establishment of the information system and shall provide all available information requested by the commissioner.

[ 1991, c. 381, §6 (NEW) .]

2. Data requirements. The commissioner may collect information in site-specific categories, including, but not limited to, those listed in this subsection, to allow effective enforcement of all laws pertaining to finfish aquaculture at individual facilities:

A. Geophysical site characteristics, including currents and bathymetry; [1991, c. 381, §6 (NEW).]

B. Benthic habitat characteristics and effects, including changes in community structure and function; [1991, c. 381, §6 (NEW).]

C. Water column effects, including water chemistry and plankton; [1991, c. 381, §6 (NEW).]

D. Feeding and production data sufficient to estimate effluent loading; [1991, c. 381, §6 (NEW).]

E. Smolt and broodstock introduction and transfer data; [1991, c. 381, §6 (NEW).]

F. Disease incidence and use of chemical therapeutics; and [1991, c. 381, §6 (NEW).]

G. Other ancillary information as the commissioner may find necessary. [1991, c. 381, §6 (NEW).]

[ 2003, c. 660, Pt. A, §18 (AMD) .]

3. Data collection; authority. The commissioner may require persons holding licenses related to finfish aquaculture under this Title to report information in the categories listed in subsection 2. Personnel retained by leaseholders to perform tasks required for data collection as specified in subsection 2 and this subsection must be reviewed and approved by the commissioner for acceptable professional qualifications and experience prior to performing any data collection services. Routine notations of site operation do not require approved personnel.

[ 2003, c. 660, Pt. A, §18 (AMD) .]

4. Confidentiality. Notwithstanding section 6173 and except as provided in paragraphs A and B, information obtained by the department under this section is a public record as provided by Title 1, chapter 13, subchapter I.

In addition to remedies provided under Title 1, chapter 13, subchapter I, the Superior Court may assess against the department reasonable attorney's fees and other litigation costs reasonably incurred by an aggrieved person who prevails in the appeal of the department's denial for a request for information.

A. Information submitted to the department under this section may be designated by the submittor as proprietary information and being only for the confidential use of the department, its agents and employees, other agencies of State Government, as authorized by the Governor, employees of the United States Environmental Protection Agency, the United States Army Corps of Engineers, the United States Fish and Wildlife Service, the National Marine Fisheries Services, the United States Department of Agriculture, the Attorney General and employees of the municipality in which the aquaculture facility is located. The designation must be clearly indicated on each page or other portion of information. The commissioner shall establish procedures to ensure that information so designated is segregated from public records of the department. The department's public records must include the indication that information so designated has been submitted to the department, giving the name of the submittor and the general nature of the information. Upon a request for information, the scope of which includes information so designated, the commissioner shall notify the submittor. Within 15 days after receipt of the notice, the submittor shall demonstrate to the satisfaction of the department that the designated information should not be disclosed. Unless such a demonstration is made, the information must be disclosed and becomes a public record. The department may grant or deny disclosure for the whole or any part of the designated information requested and within 15 days shall give written notice of the decision to the submittor and the person requesting the designated information. A person aggrieved by a decision of the department may appeal to the Superior Court. Information that has been designated by the submittor as proprietary information may not be disclosed in a manner or form that permits identification of any person or vessel, except when required by court order or when specifically permitted under this section. All information provided by the department to the municipality under this paragraph is confidential and not a public record under Title 1, chapter 13. If a request for the information is submitted to the municipality, the municipality shall submit that request to the commissioner to be processed by the department as provided in this paragraph. [2009, c. 240, §12 (AMD).]

B. The commissioner may not release the designated information prior to the expiration of the time allowed for the filing of an appeal or to the rendering of the decision on any appeal. [1991, c. 381, §6 (NEW).]

C. Any information that is collected by any other state or federal agency or information required by the department for the purpose of obtaining a permit, license, certification or other approval may not be designated or treated as designated information under paragraph A. [1991, c. 381, §6 (NEW).]

D. The commissioner may adopt rules to carry out the purposes of this section. The rules must be consistent with the provisions of Title 1, chapter 13, subchapter I. [1991, c. 381, §6 (NEW).]

E. It is unlawful to disclose designated information to any person not authorized by this section.

(1) Any person who solicits, accepts or agrees to accept, or who promises, offers or gives any pecuniary benefit in return for the disclosure of designated information is guilty of a Class D crime.

(2) A person who knowingly discloses designated information, knowing that the disclosure is not authorized, commits a civil violation for which a penalty of not more than $5,000 may be assessed.

(3) In any action under this paragraph, the court shall first declare that the information is proprietary information. [2009, c. 240, §13 (AMD).]

F. For the purposes of this subsection, "proprietary information" means information that is a trade secret or production, commercial or financial information, the disclosure of which would impair the competitive position of the submittor and would make available information not otherwise publicly available. [2009, c. 240, §14 (NEW).]

[ 2009, c. 240, §§12-14 (AMD) .]

SECTION HISTORY

1991, c. 381, §6 (NEW). 2003, c. 247, §17 (AMD). 2003, c. 660, §§A17,18 (AMD). 2009, c. 240, §§12-14 (AMD).



12 §6078. Salmon Aquaculture Monitoring, Research and Development Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 381, §7 (NEW). 1993, c. 562, §2 (AMD). RR 1995, c. 2, §§21,22 (COR). 1995, c. 176, §3 (AFF). 1995, c. 176, §1 (RP). 1995, c. 609, §2 (RPR). 1997, c. 189, §1 (AMD). 1999, c. 156, §4 (AMD). 2003, c. 247, §18 (RP).



12 §6078-A. Aquaculture Monitoring, Research and Development Fund

1. Fund established. The Aquaculture Monitoring, Research and Development Fund, referred to in this section as "the fund," is established. In addition to the fees derived pursuant to rules adopted under subsection 6, the commissioner may receive on behalf of the fund funds from any source. All income received by the commissioner under this section must be deposited with the Treasurer of State, tracked according to its source and credited to the fund. Any balance remaining in the fund at the end of a fiscal year does not lapse but must be carried forward to the next fiscal year. Any interest earned on assets of the fund is credited to the fund. All records related to harvests submitted by aquaculture lease holders are considered proprietary information for the purposes of section 6077, subsection 4.

[ 2013, c. 301, §6 (AMD) .]

2. Fees.

[ 2005, c. 92, §7 (RP) .]

3. Expenditures; purpose. The commissioner may make expenditures from the fund to develop effective and cost-efficient water quality licensing and monitoring criteria, analyze and evaluate monitoring data and process lease applications. The commissioner shall expend the fund amounts in proportion to the amounts of revenue from finfish sources and shellfish sources. The commissioner may contract for services privately or under memoranda of agreement with other state agencies.

[ 2011, c. 344, §18 (AMD) .]

4. Additional revenues.

[ 2005, c. 92, §8 (RP) .]

5. Reports.

[ 2011, c. 598, §8 (RP) .]

6. Rules. The commissioner may adopt rules pursuant to this section only after consultation with the aquaculture industry that clearly establish the recommended framework for lease rents, application fees and production fees as well as the related personnel or contracting costs funded by the recommended fee increases. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 247, §19 (NEW) .]

SECTION HISTORY

2003, c. 247, §19 (NEW). 2003, c. 660, §§A19,20 (AMD). 2005, c. 92, §§7,8 (AMD). 2009, c. 240, §15 (AMD). 2011, c. 344, §18 (AMD). 2011, c. 598, §8 (AMD). 2013, c. 301, §6 (AMD).



12 §6079. Aquacultural use of antibiotics; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 381, §7 (NEW). 1997, c. 231, §7 (AMD). 2009, c. 229, §9 (RP).



12 §6080. Aquaculture Advisory Council

1. Appointment; composition. The Aquaculture Advisory Council, referred to in this section as the "council" and established by Title 5, section 12004-I, subsection 57-C, consists of 5 members. The commissioner or the commissioner's designee is a nonvoting, ex officio member of the council. The commissioner shall appoint 4 members from the State's aquaculture industry. No more than 2 of the appointed members may represent similar segments of the State's aquaculture industry.

[ 2011, c. 598, §9 (REEN) .]

2. Term. Council members serve for 3 years and continue serving until a successor is duly appointed and qualified. In the case of a vacancy, the commissioner shall promptly fill the vacancy.

[ 2011, c. 598, §9 (REEN) .]

3. Purpose. The council shall make recommendations to the commissioner concerning expenditures from the Aquaculture Management Fund for the purposes described under section 6072-D and concerning other matters of interest to the aquaculture industry.

[ 2011, c. 598, §9 (REEN) .]

4. Chair and officers. The council annually shall choose one of its members to serve as chair for a one-year term. The council may select other officers and designate their duties.

[ 2011, c. 598, §9 (REEN) .]

5. Meetings. The council shall meet at least once each year. It may also meet at other times at the call of the chair or the chair's designee or the commissioner or the commissioner's designee. The council may conduct a meeting by means of a conference call linking 2 or more members of the council.

[ 2011, c. 598, §9 (REEN) .]

6. Repeal.

[ 1999, c. 156, §5 (RP) .]

SECTION HISTORY

RR 1995, c. 2, §23 (COR). 1995, c. 609, §3 (NEW). 1997, c. 189, §2 (AMD). 1999, c. 156, §5 (AMD). 2003, c. 247, §20 (AMD). 2005, c. 92, §9 (AMD). 2011, c. 344, §19 (RP). 2011, c. 598, §9 (REEN).



12 §6081. Aquaculture Research Fund

The Aquaculture Research Fund, referred to in this section as the "fund," is established as a dedicated, nonlapsing fund within the department. In addition to the fees derived from the limited-purpose aquaculture license, the commissioner may receive on behalf of the fund funds from any source. The commissioner shall use all money received into the fund for research and management related to the aquaculture industry. Unexpended balances in the fund at the end of the fiscal year do not lapse but must be carried forward to the next fiscal year to be used for the purposes of the fund. [1999, c. 567, §3 (NEW).]

SECTION HISTORY

1999, c. 567, §3 (NEW).



12 §6082. Confidentiality provisions for aquaculture information from other jurisdictions

Information obtained from other state, federal or foreign government agencies about aquaculture operations in other states, foreign countries or the exclusive economic zone that is designated as confidential by the jurisdiction from which it is obtained and that must remain confidential as a condition of receipt must be kept confidential by the department. Such information is not a public record as defined in Title 1, section 402, subsection 3. This section does not apply to aquaculture operations conducted in Maine. [2007, c. 212, §4 (NEW).]

SECTION HISTORY

2007, c. 212, §4 (NEW).



12 §6083. Lease option

1. Lease option. A person may apply for a lease option that conveys the right to file an application for an aquaculture lease under section 6072, 6072-A or 6072-B for a particular area of the submerged lands of the State and for a defined period of time. The department may not accept an application for an aquaculture lease pursuant to section 6072, 6072-A or 6072-B or an application for a limited-purpose aquaculture license pursuant to section 6072-C in an area that is under a lease option, except as described in subsection 2.

[ 2009, c. 229, §10 (NEW) .]

2. Other claims of preference. A lease option under this section does not supersede the provisions for application preference in section 6072, subsection 8 and section 6072-A, subsection 12. Competing aquaculture lease applications from persons claiming preference under section 6072, subsection 8 or section 6072-A, subsection 12 must be evaluated by the department to determine if the claim of preference is valid and, if it is found to be valid, the holder of the lease option may cancel the lease option and receive a fee refund prorated for the remainder of the term of the lease option.

[ 2009, c. 229, §10 (NEW) .]

3. Issuance criteria. The applicant for a lease option under this section must demonstrate that the site is being assessed in good faith for its suitability for aquaculture and that there is a reasonable likelihood that an application for an aquaculture lease will be filed during the term of the lease option. The area proposed for lease option may not contain an existing aquaculture lease or license or include an area that is part of an aquaculture lease or license application under consideration by the department.

[ 2009, c. 229, §10 (NEW) .]

4. Fee. The fee for issuance of a lease option under this section may be up to $500 for the first acre plus up to $50 for each additional acre, the amount to be established in rules adopted by the commissioner. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 229, §10 (NEW) .]

SECTION HISTORY

2009, c. 229, §10 (NEW).



12 §6084. Nonpayment of aquaculture lease fees

If a holder of an aquaculture lease or license under this subchapter fails to pay any related fees or charges, the commissioner may refuse to renew or issue any marine resources license or permit to the holder of the aquaculture lease or license. [2009, c. 229, §11 (NEW).]

SECTION HISTORY

2009, c. 229, §11 (NEW).



12 §6085. Marine organism aquaculture license

1. License required. The commissioner may require a license for aquaculture of marine organisms in facilities that are not located in the coastal waters of the State but are located in the State.

[ 2009, c. 229, §12 (NEW) .]

2. Licensed activities. The holder of a license under this section may possess marine organisms the holder has raised by means of aquaculture. The holder of such a license is exempt from any requirement regarding the time of taking or possessing, minimum or maximum length or other minimum or maximum size requirement for any marine organism the holder has raised by means of aquaculture.

[ 2009, c. 229, §12 (NEW) .]

3. Permit denial. The commissioner may refuse to issue a license under this section if the commissioner finds that the aquaculture activity presents an unreasonable risk to indigenous marine life or its environment. In determining whether or not to refuse to issue a license, the commissioner shall consider factors, including, but not limited to:

A. Risk of accidental or intentional introduction of marine organisms or marine organism products into the coastal waters of the State; [2009, c. 229, §12 (NEW).]

B. Risk of the introduction or spread of disease within the State; and [2009, c. 229, §12 (NEW).]

C. Interference with the enforcement of possession, size or season limits for wild marine organisms. [2009, c. 229, §12 (NEW).]

[ 2009, c. 229, §12 (NEW) .]

4. Monitoring and revocation. The commissioner shall monitor licensed facilities under this section on an annual basis. If the commissioner determines following an annual review or at any other time that the licensed aquaculture activity presents an unreasonable risk to indigenous marine life or its environment, the commissioner may revoke the license after the licensee has been given an opportunity for a hearing before the department.

[ 2009, c. 229, §12 (NEW) .]

5. Reporting. The commissioner may require the holder of a license under this section to file periodic reports regarding the aquaculture practices and production of the facility. Information obtained pursuant to this provision is considered fisheries statistics for the purposes of section 6173, except that information about marine organism health reported pursuant to section 6071 may not be considered fisheries statistics.

[ 2009, c. 229, §12 (NEW) .]

6. Fee. The commissioner may charge a fee for a license under this section not to exceed $1,000, the amount to be established in rules adopted by the commissioner depending on the type and amount of aquaculture. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 229, §12 (NEW) .]

SECTION HISTORY

2009, c. 229, §12 (NEW).



12 §6086. Abandoned aquaculture equipment and stock

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Abandoned aquaculture equipment" or "equipment" means any equipment associated with the operation of an aquaculture lease or license pursuant to section 6072, 6072-A, 6072-B or 6072-C that has been left by the aquaculture lease or license holder in coastal waters without intention of removal. "Abandoned aquaculture equipment" includes, but is not limited to, rafts, pens, barges, skiffs, nets, lines, mooring systems, cages, trays, racks, upwellers and other equipment used in the operation of an aquaculture site. [2009, c. 229, §13 (NEW).]

B. "Abandoned aquaculture stock" or "stock" means cultured marine organisms, including, but not limited to, fish, shellfish, sea urchins and algae, that have been left by the owner in coastal waters without intention of removal. [2009, c. 229, §13 (NEW).]

[ 2009, c. 229, §13 (NEW) .]

2. Eligibility. Abandoned aquaculture equipment or abandoned aquaculture stock is subject to removal under this section only if:

A. The aquaculture lease or license holder has indicated in writing to the department that the holder wishes to terminate the aquaculture lease or license with which the abandoned equipment or stock is associated; the department has revoked the lease pursuant to section 6072, subsection 11 or section 6072-A, subsection 22; or the term of the lease or license has expired; [2009, c. 229, §13 (NEW).]

B. The equipment or stock remains in the area of the lease or license site and the equipment or stock is not legally permitted to remain by another authority, such as a municipal mooring permit; and [2009, c. 229, §13 (NEW).]

C. The aquaculture lease or license holder has not entered into an agreement with the department to accomplish timely removal of the equipment or stock. [2009, c. 229, §13 (NEW).]

[ 2009, c. 229, §13 (NEW) .]

3. Responsibility of the department. The department's duties with respect to abandoned aquaculture equipment and abandoned aquaculture stock are as set out in this subsection.

A. The department shall investigate reports of abandoned aquaculture equipment or abandoned aquaculture stock and review terminated, expired or revoked aquaculture leases and licenses to determine if there is abandoned aquaculture equipment or abandoned aquaculture stock and give notice to the aquaculture lease or license holder. The department shall also give notice to any person who has declared to the department, in writing, a property interest in the equipment or stock and to any person the lease or license holder has, in writing, identified as having a property interest in the equipment or stock. The notice must require the lease or license holder and anyone with a property interest to respond within 15 days and to remove the equipment or stock from the coastal waters within 60 days of notification by the department or, if the equipment or stock is icebound, within 60 days of ice-out in the body of water where the equipment or stock is located. If the persons to whom the department has given notice cannot be contacted or do not respond to the notice and remove the equipment or stock within the time period specified, the department may initiate removal of the equipment or stock. [2009, c. 229, §13 (NEW).]

B. The department may authorize a 3rd party to remove abandoned aquaculture equipment or abandoned aquaculture stock if the department is satisfied that the work will be completed. [2009, c. 229, §13 (NEW).]

C. Notwithstanding the time periods for removal by a lease or license holder or person with a property interest specified in paragraph A, if the department determines at any time that abandoned aquaculture equipment or abandoned aquaculture stock is a human health or safety hazard or is an immediate threat to the marine environment, the department may immediately remove the equipment or stock from the coastal waters. [2009, c. 229, §13 (NEW).]

D. If the department removes abandoned aquaculture equipment or abandoned aquaculture stock from coastal waters under this subsection, the department may sell the equipment or stock. Any proceeds from the sale must first be applied to the costs to the State directly related to the expense of removal of the equipment or stock. Any money that remains may be applied to any liens against the equipment or stock. Money that finally remains must accrue to the Aquaculture Management Fund established under section 6072-D. [2009, c. 229, §13 (NEW).]

E. Abandoned aquaculture equipment or abandoned aquaculture stock located on intertidal land may not be removed by the department without the permission of the landowner unless the department determines that the equipment or stock is a human health or safety hazard or is an immediate threat to the marine environment. [2009, c. 229, §13 (NEW).]

F. The department may adopt rules governing abandoned aquaculture equipment and abandoned aquaculture stock, including, but not limited to, rules requiring the disclosure of property interests in abandoned aquaculture equipment and abandoned aquaculture stock. Rules adopted under this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 229, §13 (NEW).]

[ 2009, c. 229, §13 (NEW) .]

4. Civil action. If the State is not compensated for removal costs under the provisions of subsection 3, the State shall first attempt to recover the removal costs by claiming these expenses against any bond the aquaculture lease or license holder held during the term of the aquaculture lease or license. If the department is unsuccessful in recovering the removal costs in that manner, the State may bring a civil action against the owner of the equipment or stock to cover any cost of removal of the equipment or stock from coastal waters. The court in its discretion may award an additional 50% of the cost of removal. The penalty is payable to the Aquaculture Management Fund established under section 6072-D.

[ 2009, c. 229, §13 (NEW) .]

SECTION HISTORY

2009, c. 229, §13 (NEW).






Subchapter 3: INSPECTION AND QUALITY CONTROL

12 §6101. Voluntary fish products inspection program

1. Purpose. The purpose of this section shall be to increase the availability of fishery product inspection services to Maine processors and packers in order to improve the marketing of fishery products.

[ 1989, c. 57, §2 (AMD) .]

2. Program. The department is the state agency that is responsible for cooperating with the Federal Government in developing and administering a voluntary fishery product inspection program. Notwithstanding section 6103, the commissioner may enter into agreements with the United States Department of Commerce, National Oceanic and Atmospheric Administration and seafood producers for the issuance of certificates of compliance necessary to meet international regulations and obtain reimbursement from the United States Department of Commerce, National Oceanic and Atmospheric Administration for the costs incurred by the department for the inspection and certification program.

[ 2011, c. 567, §1 (AMD) .]

3. Regulations. The commissioner may adopt or amend regulations not inconsistent with the National Shellfish Sanitation Program and National Marine Fisheries Services regulations for the voluntary inspection of fishery products.

[ 1989, c. 57, §2 (AMD) .]

4. Sardines. The program shall exclude sardines and other fish inspected by the Maine Sardine Council.

[ 1977, c. 661, §5 (NEW) .]

5. Labeling. All products inspected under this section shall be accurately labeled to provide the public with information about the contents and quality of the fishery product. The commissioner may adopt regulations to insure proper and complete labeling.

[ 1977, c. 661, §5 (NEW) .]

6. Misleading labeling prohibited. It shall be unlawful to sell any article inspected under this section under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size. Established trade names approved by the commissioner are permitted. It shall be unlawful to sell any article not inspected under this section under any name or other marking or labeling which is false and misleading when the mark or label is intended to represent the contents as having been inspected and graded.

[ 1977, c. 661, §5 (NEW) .]

7. Preventing misleading labeling. If the commissioner has reason to believe that a violation of subsection 6 is occurring, he may order the withholding of an inspection or grading label or mark.

[ 1977, c. 661, §5 (NEW) .]

8. Procedure. The commissioner shall give notice of his withholding order and may give an opportunity for a hearing on the order. The order shall be effective on service or receipt of the notice. The notice shall contain a statement of the violation, the order and any opportunity for a hearing, and shall be personally served on or mailed to the violator. Any hearing shall be requested in writing within 10 days, unless a longer period is mutually agreed to in writing. Notice of the hearing shall be given immediately to the violator.

If a hearing is held, it shall be conducted in the Augusta area. At the hearing, the violator shall be entitled to present any evidence concerning the violation and surrounding circumstances. All decisions of the commissioner shall be in writing. All decisions of the commissioner under this section may be reviewed in the manner provided under the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter VII.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1989, c. 57, §2 (AMD). 2011, c. 567, §1 (AMD).



12 §6102. Mandatory quality control program

The commissioner may, in accordance with the most modern public health and food protection practices, establish and maintain effective surveillance and inspection of all segments of the state's fishing industries. He may establish a program to carry out this responsibility. The program may include provisions similar to those of section 6856, shellfish sanitation and certificate, and section 6101, voluntary fish products inspection program, including any additional inspection, licensing and certification requirements that are necessary to insure proper sanitation and quality control. The commissioner may adopt or amend regulations prescribing the minimum standards for establishments and for sanitation and quality control of the processing of any marine organism or its products. Each set of regulations shall be based on the particular operational requirements of the species or phase of industry being regulated, and shall conform to the latest state or federal sanitation standards. [1981, c. 705, Pt. C, §1 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 672, §A50 (AMD). 1981, c. 705, §C1 (AMD).



12 §6103. Implementation of fishery product or shellfish inspection programs

The Commissioner of Agriculture, Conservation and Forestry and the Commissioner of Marine Resources shall cooperate in developing and implementing any fishery product or shellfish inspection programs. Those programs must meet the standards established by the Commissioner of Agriculture, Conservation and Forestry under the Maine Food Law. [2005, c. 434, §2 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1981, c. 705, §C2 (NEW). 1989, c. 57, §3 (AMD). 1991, c. 784, §4 (AMD). 2005, c. 434, §2 (AMD). 2011, c. 657, Pt. W, §6 (REV).






Subchapter 3-A: SURIMI OR SURIMI PRODUCTS

12 §6111. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 254, (NEW).]

1. Surimi. "Surimi" means an intermediate manufactured seafood product derived from minced fish meat, washed to remove water-soluble protein, blood or other undesirable components and mixed with additives, containing sugars or sodium, or both, to enhance its frozen storage and functional characteristics.

[ 1985, c. 622, §1 (RPR) .]

2. Surimi-based analogue.

[ 1985, c. 622, §2 (RP) .]

SECTION HISTORY

1985, c. 254, (NEW). 1985, c. 622, §§1,2 (AMD).



12 §6112. Labeling of food products containing surimi

A food product may not be sold in this State consisting of or containing surimi unless the packaging containing the food product is clearly and conspicuously labeled or, if there is no packaging, unless a sign is conspicuously displayed, indicating that the product is "imitation lobster," "imitation crab," "imitation" followed by the name of the seafood imitated, "processed seafood," "surimi," "lobster-processed seafood salad," "crab-processed seafood salad" or other terms as approved by the Department of Marine Resources through rules adopted in accordance with Title 5, chapter 375, subchapter II. Any term approved by that department is sufficient to notify the public that the product contains surimi. [1991, c. 378, (AMD).]

SECTION HISTORY

1985, c. 254, (NEW). 1985, c. 622, §3 (RPR). 1991, c. 378, (AMD).



12 §6113. Serving food containing surimi

No food containing surimi or a surimi product may be served in any eating establishment in the State whether for consumption on or off the premises, unless on the menu and all notices advertising the food it is clearly and conspicuously labeled as "imitation lobster," "imitation crab," "imitation" followed by the name of the seafood imitated, "processed seafood," "surimi," "lobster-processed seafood salad," "crab-processed seafood salad" or other terms as approved by the Department of Marine Resources through rules adopted in accordance with Title 5, chapter 375, subchapter II. Any term approved by that department shall be sufficient to notify the public that the product contains surimi. [1985, c. 622, §4 (RPR).]

SECTION HISTORY

1985, c. 254, (NEW). 1985, c. 622, §4 (RPR).



12 §6114. Violation; enforcement

1. Forfeiture. A violation of this subchapter is a civil violation for which a forfeiture not to exceed $100 may be adjudged.

[ 2001, c. 421, Pt. B, §13 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1985, c. 254, (NEW). 2001, c. 421, §B13 (AMD). 2001, c. 421, §C1 (AFF).






Subchapter 4: FISHWAYS

12 §6121. Fishways in existing dams or artificial obstructions

1. Commissioner's authority. In order to conserve, develop or restore anadromous fish resources, the commissioner and the Commissioner of Inland Fisheries and Wildlife may require a fishway to be erected, maintained, repaired or altered by the owners, lessors or other persons in control of any dam or other artificial obstruction within coastal waters frequented by river herring, shad, salmon, sturgeon or other anadromous fish species.

[ 2013, c. 358, §1 (AMD) .]

2. Examination of dams. The commissioner and the Commissioner of Inland Fisheries and Wildlife shall annually examine all dams and other artificial obstructions to fish passage within the coastal waters in order to determine whether fishways are necessary, sufficient or suitable for the passage of anadromous fish.

[ 2013, c. 358, §1 (AMD) .]

3. Initiation of fishway proceedings. The commissioner and the Commissioner of Inland Fisheries and Wildlife shall initiate proceedings to consider construction, repair or alteration of fishways in existing dams or other artificial obstructions whenever the commissioners determine that either of the following conditions may exist:

A. Fish passage at the dam or obstruction in issue, whether alone or in conjunction with fish passage at other upriver barriers, will improve access to sufficient and suitable habitat anywhere in the watershed to support a substantial commercial or recreational fishery for one or more species of anadromous fish; or [1983, c. 388, §1 (RPR).]

B. Fish passage at the dam or obstruction in issue is necessary to protect or enhance rare, threatened or endangered fish species. [1983, c. 388, §1 (RPR).]

[ 2013, c. 358, §1 (AMD) .]

4. Adjudicatory proceedings.

A. A fishway proceeding is an adjudicatory proceeding under Title 5, chapter 375, subchapter 4, but a hearing may not be required unless requested in accordance with paragraph B. Notice of the proceeding must be given in accordance with Title 5, section 9052 and the following requirements:

(1) Personal notice must be given to the dam owner, lessee or other person in control of the dam or artificial obstruction, informing that person that a proceeding has been undertaken and of that person's right to request a hearing; and

(2) Notice to the public, in newspapers of general circulation in the areas affected, notifying the public of the initiation of the proceedings and of the public's opportunity to request a hearing. [2013, c. 358, §1 (AMD).]

B. If any interested person requests a public hearing, the commissioner and the Commissioner of Inland Fisheries and Wildlife shall, within 30 days, either notify the petitioners in writing of the commissioners' denial stating the reasons or schedule a public hearing. The commissioners shall hold a public hearing whenever:

(1) The commissioners are petitioned by 50 or more Maine residents; or

(2) The owner, lessee or other person in control of the dam or artificial obstruction requests a public hearing. [2013, c. 358, §1 (AMD).]

C. The commissioner and the Commissioner of Inland Fisheries and Wildlife shall accept testimony from the dam owner, lessee or other person in control of the dam or artificial obstruction on alternate fishway designs to those proposed by the commissioners for that dam or artificial obstruction. [2013, c. 358, §1 (AMD).]

[ 2013, c. 358, §1 (AMD) .]

5. Decision. In the event the commissioner and the Commissioner of Inland Fisheries and Wildlife decide that a fishway should be constructed, repaired, altered or maintained, their final orders must be issued with specific plans and descriptions of the fishway construction, alteration, repair or maintenance requirements, the conditions of the use of the fishway and the time and manner required for fishway operation. The commissioners may issue a decision requiring the owners, lessees or other persons in control of the dam or obstruction to construct, repair, alter or maintain a fishway. Such a decision must be supported by a finding based on evidence submitted to the commissioners that either of the following conditions exist:

A. One or more species of anadromous or migratory fish can be restored in substantial numbers to the watershed by construction, alteration, repair or maintenance of a fishway, and habitat anywhere in the watershed above the dam or obstruction is sufficient and suitable to support a substantial commercial or recreational fishery for one or more species of anadromous or migratory fish; or [1983, c. 388, §1 (RPR).]

B. The construction, alteration, repair or maintenance of a fishway is necessary to protect or enhance rare, threatened or endangered fish species. [1983, c. 388, §1 (RPR).]

In the event that the commissioners decide that no fishway should be constructed, the commissioners shall specify in that decision a period immediately subsequent to that decision during which no fishway may be required to be constructed. That period may not exceed 5 years.

[ 2013, c. 358, §1 (AMD) .]

6. Compliance.

A. The owner, lessee or other person in control of the dam or other artificial obstruction is jointly and severally liable for the costs of fishway design, construction, repair, alteration or maintenance and for full compliance with a decision issued pursuant to subsection 5. If the owner, lessee or other person in control of the dam or other artificial obstruction refuses to comply or does not fully comply with the commissioners' decision, the commissioners shall initiate a civil action to enjoin the owner, lessee or person in control of the dam to comply fully with the commissioners' order or to restrain the violation of an order. In the proceeding, the court shall not review the legality of the commissioners' order, except when the owner, lessee or person in control of the dam or artificial obstruction has brought a timely petition for judicial review pursuant to Title 5, chapter 375, subchapter 7. [2013, c. 358, §1 (AMD).]

B. The court may render judgment against and order the sale of the dam or other artificial obstruction, the land on which it stands and a right-of-way to the dam or artificial obstruction in order to secure the costs of fishway construction, repair, alteration or maintenance and costs of the court-ordered sale and the costs incurred by the department for fishway design. The purchaser of the dam or other obstruction is subject to the commissioners' decision. [2013, c. 358, §1 (AMD).]

[ 2013, c. 358, §1 (AMD) .]

7. Privileged entry. The commissioner and the Commissioner of Inland Fisheries and Wildlife, the commissioners' agents or subcontractors are privileged to enter upon any private land in order to examine, at least annually, fishways in dams or other artificial obstructions and the examination of dams provided in subsection 2. The commissioners shall notify the landowner, lessee or other person in control of the dam when the examination will take place and the time required to complete the examination. The commissioner and the Commissioner of Inland Fisheries and Wildlife shall make every effort to preserve private land and shall restore surrounding lands to the grade and condition existing prior to entry, if economically feasible.

[ 2013, c. 358, §1 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 127, §84 (AMD). 1983, c. 388, §1 (RPR). 2001, c. 190, §§1,2 (AMD). 2011, c. 598, §10 (AMD). 2013, c. 358, §1 (AMD).



12 §6122. Construction of new dams or other artificial obstructions

1. Notice required. Prior to construction or prior to authorizing construction of a new dam or other obstruction in the coastal waters, the owner, lessee or other person in control of the dam or other artificial obstruction shall provide written notice to the commissioner, supplying information on construction plans, proposed location and date of construction of the dam or other artificial obstruction.

[ 1983, c. 388, §2 (RPR) .]

2. Initiation of fishway proceedings. Within 30 days of receipt of the construction notice, the commissioner shall review the plans in order to determine whether fishway construction or alteration of proposed fishway construction plans may be required pursuant to the criteria set forth in section 6121, subsection 3. If the commissioner determines that such construction or alteration may be necessary, he shall initiate fishway proceedings and follow the procedures prescribed in section 6121.

[ 1983, c. 388, §2 (RPR) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1983, c. 388, §2 (RPR).



12 §6123. Obstructing fishways

A person who tampers with, damages, destroys or closes to fish migration or introduces foreign objects into any fishway without the authority of the commissioner commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [1999, c. 771, Pt. B, §1 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 771, §B1 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6124. Violations; penalty

A person who improperly operates a fishway required pursuant to this subchapter commits a civil violation for which a forfeiture equivalent to the value of the fish killed but not more than $10,000 for each day of that violation may be adjudged. [1999, c. 771, Pt. B, §2 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1989, c. 275, §1 (NEW). 1999, c. 771, §B2 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6125. Rules

The Department of Marine Resources and the Department of Inland Fisheries and Wildlife shall jointly make rules defining "fish kill." [1989, c. 275, §1 (NEW).]

SECTION HISTORY

1989, c. 275, §1 (NEW).






Subchapter 5: MISCELLANEOUS ACTIVITIES

12 §6131. River herring fishing rights

The commissioner is authorized to develop, manage or lease river herring fishing rights as follows. [2011, c. 598, §11 (AMD).]

1. River herring rights. The commissioner shall grant the right, exclusive or otherwise, to take river herring to any municipality entitled to those rights on January 1, 1974 and may grant the right to take river herring to any other municipality provided:

A. Any municipality that has had the right to take river herring, exclusive or otherwise, or is granted that right by the commissioner, shall take action through its legislative body and file a copy of this action with the commissioner prior to April 20th or lose that right for the remaining part of that year; [2011, c. 598, §11 (AMD).]

B. Municipal rights that are not exercised for 3 consecutive years lapse; [2009, c. 17, §1 (AMD).]

C. At its annual meeting the municipality may determine by vote:

(1) Whether river herring fishing will be operated by the municipality through the municipal officers or a committee; and

(2) Whether the municipal rights to take river herring will be sold by the municipal officers or committee; and [2011, c. 598, §11 (AMD).]

D. Harvesting plans must be developed as follows.

(1) Any municipality engaged in harvesting river herring shall submit a written harvesting plan to the commissioner prior to April 20th of each calendar year. All harvesting plans must set forth in detail the exact conditions under which river herring may be taken, all in accordance with good conservation practices.

(2) The commissioner, after consultation with the appropriate municipal officers, shall approve or modify the harvesting plan as the commissioner determines necessary for the conservation of river herring and other anadromous fish, and shall file a copy of the approved plan with the clerk of the municipality. [2011, c. 598, §11 (AMD).]

[ 2011, c. 598, §11 (AMD) .]

2. Limitations. The following limitations apply to any grant.

A. It is unlawful to take river herring from 6 a.m. each Thursday morning until 6 a.m. Sunday morning. Municipalities that make other provisions for escape of spawning river herring that are approved by the commissioner are exempt from this limit. [2011, c. 598, §11 (AMD).]

B. It is unlawful for any municipality or purchaser or lessee of the municipal right to take river herring in any manner except as provided in the approved river herring harvesting plan. [2011, c. 598, §11 (AMD).]

[ 2011, c. 598, §11 (AMD) .]

3. Closed period in rivers and streams not under lease agreement. In any river or stream not managed under a lease agreement, there is a 72-hour closed period on the taking of river herring and obstruction of the watercourse to allow the free passage of fish from 6 a.m. on Thursday to 6 a.m. the following Sunday.

[ 2011, c. 598, §11 (AMD) .]

4. Violation of harvesting plan. If the commissioner determines after investigation that the municipality is not following its river herring harvesting plan, the commissioner shall notify the municipality. Any municipality that fails to take corrective action within 48 hours of notification loses its river herring fishing privilege for that calendar year. Upon further notification by the commissioner of loss of river herring fishing privileges, the municipality or its agents shall cease all fishing activity and immediately remove all traps, weirs, seines or other river herring fishing gear from their river herring waters.

[ 2011, c. 598, §11 (AMD) .]

5. Leasing of rights. The commissioner:

A. When the commissioner decides to manage or lease any river herring fishing rights when a municipality has had those rights and has failed to act as provided in subsection 1, shall so notify the clerk of the municipality in writing. After the notice, the commissioner may lease any of those rights to any person, as the commissioner determines is in the best interest of the State. All leases must be in writing and signed by the commissioner and the lessee and must set forth in detail the exact conditions under which the river herring may be taken, all in accordance with good conservation practices; and [2011, c. 598, §11 (AMD).]

B. May manage or lease river herring fishing rights in any river or stream where a municipality does not have those rights. The commissioner may lease any of those rights to any person, as the commissioner determines is in the best interest of the State. All leases must be in writing and approved and signed by the commissioner and the lessee and must set forth in detail the exact conditions under which the river herring may be taken, all in accordance with good conservation practices. [2011, c. 598, §11 (AMD).]

[ 2011, c. 598, §11 (AMD) .]

6. Violation of terms. It is unlawful for any person holding such a lease to violate any of its terms or to cause the same to be done.

[ 2011, c. 598, §11 (AMD) .]

7. Molesting equipment. It is unlawful to molest the fishing equipment of any lease holder or to interfere with the fishing rights granted by the lease.

[ 2011, c. 598, §11 (AMD) .]

8. Migratory Fish Fund. All fees received by the commissioner from river herring leasing rights are allocated to the Migratory Fish Fund, as established. Expenditures from the Migratory Fish Fund must be made:

A. To build fishways for river herring and other migratory fish; [2011, c. 598, §11 (AMD).]

B. For construction of other facilities for improving the environment of river herring and other migratory fish; [2011, c. 598, §11 (AMD).]

C. For general propagation and conservation of river herring and other migratory fish; [2011, c. 598, §11 (AMD).]

D. For research to enhance the fishing industry based on river herring and other migratory fish; and [2011, c. 598, §11 (AMD).]

E. For management measures required to maintain or enhance river herring populations or populations of other migratory fish. [2011, c. 598, §11 (AMD).]

The Migratory Fish Fund does not lapse.

[ 2011, c. 598, §11 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 661, §5 (NEW). 1981, c. 433, §3 (AMD). 1987, c. 513, §2 (AMD). 1993, c. 731, §1 (AMD). 2009, c. 17, §§1-4 (AMD). 2011, c. 598, §11 (AMD).



12 §6132. Natural Fish Die-off Clean-up Program

Upon the request of any affected municipality, the Department of Marine Resources shall assess the extent and severity of public nuisance and potential threats to public health posed by natural fish die-offs. The department shall provide technical advice and, subject to the limits of available funding, financial assistance to the affected municipalities in the conduct of any cleanup or other mitigating measures. [1987, c. 459, (AMD).]

SECTION HISTORY

1985, c. 786, (NEW). 1987, c. 459, (AMD).



12 §6133. Inspection of documents and watercraft

1. Inspection powers. Marine patrol officers may stop and board any watercraft at any time to inspect its documents, licenses and permits of the occupants of the watercraft and to conduct a safety inspection.

[ 1987, c. 713, §1 (NEW) .]

2. Rules. The commissioner shall adopt rules pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, which:

A. Specify safety requirements for watercraft subject to inspection. Requirements may be incorporated by reference to other state or federal watercraft safety laws, rules or regulations; and [1987, c. 713, §1 (NEW).]

B. Define the procedure for a safety inspection. [1987, c. 713, §1 (NEW).]

[ 1987, c. 713, §1 (NEW) .]

3. Failure to submit to inspection. Failure of an owner, operator or occupant of watercraft to submit to the inspection authorized by this section is a Class E crime and shall be grounds for the suspension, pursuant to chapter 617, of licenses issued under this Part to the person failing to submit.

[ 1987, c. 713, §1 (NEW) .]

SECTION HISTORY

1987, c. 713, §1 (NEW).



12 §6134. River herring passage; fishways on the St. Croix River

By May 1, 2013, the commissioner and the Commissioner of Inland Fisheries and Wildlife shall ensure that the fishways on the Woodland Dam and the Grand Falls Dam located on the St. Croix River are configured or operated in a manner that allows the unconstrained passage of river herring. [2013, c. 47, §1 (NEW).]

SECTION HISTORY

1995, c. 48, §1 (NEW). 2007, c. 587, §1 (RPR). 2011, c. 598, §12 (AMD). 2013, c. 47, §1 (RPR).



12 §6135. Maine Groundfish Fund

The Maine Groundfish Fund, referred to in this section as "the fund," is established as a dedicated, nonlapsing fund within the department. Unexpended balances in the fund at the end of the fiscal year may not lapse and must be carried forward to the next fiscal year and used for the purposes of this section. [2003, c. 673, Pt. GGG, §1 (NEW).]

The fund may receive money from any source for the purposes of this section. Revenues may be used for support of the groundfish industry including research, development and economic assistance to maintain access, capacity and infrastructure along the entire coast. The commissioner shall select activities and projects that will be most beneficial to the commercial groundfish industry of the State. [2003, c. 673, Pt. GGG, §1 (NEW).]

SECTION HISTORY

2003, c. 673, §GGG1 (NEW).



12 §6136. Maine Coast Environmental Trust Fund

1. Creation of trust fund. There is established the Maine Coast Environmental Trust Fund, referred to in this section as "the trust," as an Other Special Revenue Funds account within the Department of Marine Resources.

[ 2005, c. 641, §1 (NEW) .]

2. Purpose of trust. The purpose of the trust is to protect and improve the quality of the State's marine environment by providing grants to qualifying organizations for activities to advance scientific research concerning the nature, magnitude and effect of pollution of the State's estuarine, near-shore and off-shore marine environments and the means to abate pollution or preserve and enhance estuarine, near-shore and off-shore marine habitats.

[ 2005, c. 641, §1 (NEW) .]

3. Sources for trust. Money obtained from the following sources must be paid to the Treasurer of State for the benefit of the trust:

A. Gifts, bequests and donations to the trust from private individuals or corporations desiring to protect and improve the marine environment through applied research; [2005, c. 641, §1 (NEW).]

B. Grants to the trust from private or public foundations desiring to protect and improve the marine environment through applied and basic research; [2005, c. 641, §1 (NEW).]

C. Funds stipulated for deposit in the trust as part of the terms of settlement of legal actions against corporations, partnerships or individuals for violations of environmental laws, rules or regulations; [2005, c. 641, §1 (NEW).]

D. Funds for research received under any federal oil spill trust fund; [2005, c. 641, §1 (NEW).]

E. Revenues that may be from time to time realized through public bond issues; [2005, c. 641, §1 (NEW).]

F. Federal grants and loans; and [2005, c. 641, §1 (NEW).]

G. Appropriations and transfers authorized by the Legislature. [2005, c. 641, §1 (NEW).]

[ 2005, c. 641, §1 (NEW) .]

4. Use and administration of trust. Trust funds must be used to provide grants to meet the purposes of this section. The department shall administer the trust as follows.

A. Unless otherwise specified by the source of a contribution to the trust, 50% of a contribution to the trust must be deposited in a principal account and maintained as a permanent endowment. The income earned on funds held in this account, combined with the remaining 50% of funds contributed to the trust, must be deposited in an operating account and made available for disbursement as grants to accomplish the purposes of this section and as expenditures for purposes of administering the trust. [2005, c. 641, §1 (NEW).]

B. An executive agency is not eligible to receive funding from the trust unless the agency jointly undertakes a research proposal with another entity that is not an executive agency. [2005, c. 641, §1 (NEW).]

C. The department shall give preference to institutions, organizations and entities located and operated in the State. [2005, c. 641, §1 (NEW).]

D. Principal, or interest earned from principal, with special instructions from contributors must be awarded in accordance with the contributors' instructions. [2005, c. 641, §1 (NEW).]

E. All money in the trust not immediately required for payment, pursuant to the provisions of this section, must be invested by the Treasurer of State as authorized by Title 5, section 138, except that the securities in which the trust money is invested must remain part of the trust until exchanged for other securities and the income from all investments must remain a part of the trust unless prohibited by federal law. [2005, c. 641, §1 (NEW).]

[ 2005, c. 641, §1 (NEW) .]

5. Amendment and termination of trust. The department shall make recommendations as follows.

A. [2011, c. 598, §13 (RP).]

B. In the event the department determines that the provisions of the trust should be amended, the department shall make appropriate recommendations to the Legislature. [2011, c. 598, §13 (AMD).]

C. The department may recommend that the trust be terminated if termination is determined to be appropriate. In the event that the Legislature terminates the trust, the principal and operating funds must be disbursed in a manner consistent with the purpose of the trust. [2011, c. 598, §13 (AMD).]

[ 2011, c. 598, §13 (AMD) .]

SECTION HISTORY

2005, c. 641, §1 (NEW). 2011, c. 598, §13 (AMD).



12 §6137. Atlantic Salmon Commission (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 240, Pt. QQ, §4 (NEW). 2009, c. 561, §5 (RP).



12 §6138. Members; appointment; composition; term; compensation; meetings (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 240, Pt. QQ, §5 (NEW). 2009, c. 561, §6 (RP).



12 §6139. Sea Run Fisheries and Habitat Advisory Council

1. Appointment; composition; term; compensation. The Sea Run Fisheries and Habitat Advisory Council, referred to in this section as "the council," is established and consists of 7 members appointed by the commissioner. All council members must have a demonstrated interest in the restoration and recovery of diadromous species. A majority of the council members must have interest and experience in the management of Atlantic salmon. One member of the council must represent interests in the southern coastal area, one member must represent interests in the midcoast area, one member must represent interests in the Downeast area, one member must represent interests in the northern part of the State, one member must represent interests from the Penobscot watershed and one member must represent interests in the Kennebec watershed. In addition the council must have one member who represents tribal interests. Members must be appointed to 3-year terms and may serve 2 consecutive terms. Members are compensated as provided in Title 5, chapter 379.

[ 2007, c. 240, Pt. QQ, §6 (NEW) .]

2. Powers and duties; meetings; officers. The council shall give the commissioner information and advice concerning the development of plans and programs for the protection, preservation, enhancement, restoration and management of all diadromous species in each of the river basin complexes that represent the historic range of diadromous fish in the State. The council shall give the commission information and advice concerning the development of plans and programs for the protection, preservation, enhancement, restoration and management of Atlantic salmon. The council shall hold meetings with the commissioner, or the commissioner's designee. The council shall elect one of its members as chair, one as vice-chair and one as secretary, all for a term of one year, at the first regular meeting in each year. The officers have the following duties.

A. The chair shall call and preside at all meetings of the council. [2007, c. 240, Pt. QQ, §6 (NEW).]

B. The vice-chair shall call and preside at all meetings of the council in the chair's absence. [2007, c. 240, Pt. QQ, §6 (NEW).]

C. The secretary shall cause records to be taken and preserved of all meetings of the council. [2007, c. 240, Pt. QQ, §6 (NEW).]

[ 2007, c. 240, Pt. QQ, §6 (NEW) .]

3. Quorum. A quorum is a majority of the current members of the council.

[ 2007, c. 240, Pt. QQ, §6 (NEW) .]

4. Council actions. An affirmative vote of a majority of the members present at a meeting or polled is required for any action. An action may not be considered unless a quorum is present or, if there is no meeting, a quorum responds to a written poll.

[ 2007, c. 240, Pt. QQ, §6 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. QQ, §6 (NEW).



12 §6140. Atlantic salmon license

1. License required. Except as otherwise provided in this section, a person may not fish for Atlantic salmon from any state waters without a current Atlantic salmon license.

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

2. Licensed activity. The holder of an Atlantic salmon license may fish for Atlantic salmon in inland and coastal waters of the State.

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

3. License fees. The following provisions govern license fees.

A. The fee for an Atlantic salmon license is $15 for a resident. [2007, c. 240, Pt. QQ, §7 (NEW).]

B. The fee for an Atlantic salmon license for any nonresident is as follows:

(1) For a season license for a nonresident 16 years of age or older, $30;

(2) For a 3-day license for a nonresident 16 years of age or older, $15. This license may not be exchanged for a season license; and

(3) For a license for a nonresident under 16 years of age, $5. [2007, c. 240, Pt. QQ, §7 (NEW).]

C. Members of Indian tribes in this State and residents of this State under 16 years of age are exempt from any fee. [2007, c. 240, Pt. QQ, §7 (NEW).]

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

4. Atlantic salmon; possession, buying or selling. A person may not possess, buy or sell Atlantic salmon unless each fish is clearly identified by one of the following methods:

A. Tagged with a New Brunswick, Quebec, Nova Scotia, Prince Edward Island or Newfoundland-Labrador Atlantic salmon tag if imported from those Canadian provinces; [2007, c. 240, Pt. QQ, §7 (NEW).]

B. Identified by a sales receipt less than 24 hours old; [2007, c. 615, §7 (AMD).]

C. For wholesale and retail seafood dealers, identified by a bill of sale indicating numbers of fish purchased, dates of purchase and point of origin of all fish purchased ; or [2007, c. 615, §7 (AMD).]

D. Tagged with a tag that conforms to rules adopted by the commissioner and identifies the fish as having been legally obtained from a private fee pond licensed pursuant to section 12508. Fish obtained in this manner may not be resold. [2007, c. 615, §7 (NEW).]

[ 2007, c. 615, §7 (AMD) .]

5. Exceptions. This section does not apply to a person holding a lease that allows that person to engage in the aquaculture of Atlantic salmon in this State while conducting authorized activities on that person's lease site.

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

6. Agent's fee. Any clerk or agent appointed by the department to issue an Atlantic salmon license shall retain $2 for each license issued.

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

7. Use of license fees. All license fees must be used by the commissioner for purposes of conservation and management of the Atlantic salmon in this State.

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

8. Duplicates. The department or its agents shall issue a duplicate license to any person whose license was accidentally lost or destroyed. The fee for a replacement license is $1.

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

9. Fishing in inland waters. When fishing in inland waters, the holder of a license authorized under this section is subject to all the provisions of Part 13.

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. QQ, §7 (NEW). 2007, c. 615, §7 (AMD).



12 §6140-A. Atlantic salmon; method of fishing; season

Unless more restrictive rules are adopted by the commission, the following restrictions apply to methods of fishing and the season for Atlantic salmon. [2007, c. 240, Pt. QQ, §8 (NEW).]

1. Catch and release only. All fishing for Atlantic salmon is catch and release, except for Atlantic salmon lawfully raised by means of aquaculture.

[ 2007, c. 240, Pt. QQ, §8 (NEW) .]

2. Method of fishing. A person may not fish for Atlantic salmon in waters of the State by any means other than hook and line with an unweighted artificial fly.

[ 2007, c. 240, Pt. QQ, §8 (NEW) .]

3. Closed season. A person may not fish for Atlantic salmon from waters of the State by any means from October 16th to April 30th.

[ 2007, c. 240, Pt. QQ, §8 (NEW) .]

4. Open season. The commission, after consultation with and advice from the Sea Run Fisheries and Habitat Advisory Council, may establish by rule an open season during which a person may fish for Atlantic salmon. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 240, Pt. QQ, §8 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. QQ, §8 (NEW).



12 §6140-B. Unlawful fishing, possession or sale of Atlantic salmon

1. Prohibition. A person may not fish for Atlantic salmon in violation of the provisions of this Part.

[ 2007, c. 240, Pt. QQ, §9 (NEW) .]

2. Possession of parts prohibited. A person may not possess any part of an Atlantic salmon taken from the inland or coastal waters of this State.

[ 2007, c. 240, Pt. QQ, §9 (NEW) .]

3. Sale of Atlantic salmon prohibited. A person may not sell or offer for sale any Atlantic salmon taken from waters of the State, except Atlantic salmon lawfully raised by means of aquaculture.

[ 2007, c. 240, Pt. QQ, §9 (NEW) .]

4. Exemptions. The following are exempt from the possession prohibitions of this section:

A. Atlantic salmon imported from outside the State; [2007, c. 240, Pt. QQ, §9 (NEW).]

B. Atlantic salmon imported by taxidermists solely for taxidermy purposes; and [2007, c. 240, Pt. QQ, §9 (NEW).]

C. Atlantic salmon raised by means of aquaculture, except that Atlantic salmon raised in a hatchery for the purpose of restoration are not exempt. [2013, c. 301, §7 (AMD).]

[ 2013, c. 301, §7 (AMD) .]

5. Incidental catch. An individual engaged in recreational or commercial fishing for species other than Atlantic salmon does not commit a violation of this section as long as any incidental catch of an Atlantic salmon results in an immediate liberation alive into the adjacent waters of the State.

[ 2007, c. 240, Pt. QQ, §9 (NEW) .]

6. Penalty. A person who violates this section commits a Class E crime, and the court shall impose an additional fine of $500, none of which may be suspended, for each Atlantic salmon unlawfully possessed.

[ 2007, c. 240, Pt. QQ, §9 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. QQ, §9 (NEW). 2013, c. 301, §7 (AMD).









Chapter 606: FISHERIES MANAGEMENT RESEARCH

Subchapter 1: LOBSTER RESEARCH

12 §6141. Lobster research program

The commissioner shall establish a program of lobster research within the Bureau of Resource Management. The purpose of this program is to develop reliable scientific information for use in management decisions. [1995, c. 665, Pt. M, §1 (AMD).]

1. Research. The lobster research program shall include investigation of lobster population dynamics, reproductive behavior and migration patterns. Specific attention shall be given to evaluating the impacts of the State's v-notch program on the reproductive potential of lobster stocks.

[ 1985, c. 677, §1 (NEW) .]

2. Policy investigations. The commissioner shall develop in the lobster research program the capacity to systematically analyze the effects of conservation and management options. The analysis includes both the biological and economic components of the fishery. Options for policy analysis include, without limitaton, changes in the lobster measures, seasons, limitations on effort and limitations on entry to the fishery. Analysis of these options shall be conducted cooperatively with the industry and the Lobster Advisory Council.

[ 1985, c. 677, §1 (NEW) .]

3. Data collection. The commissioner shall continue the lobster fisheries data collection project undertaken by the department since 1967. Continuity of data collection shall be ensured.

[ 1985, c. 677, §1 (NEW) .]

4. Cooperation. The commissioner shall cooperatively develop and coordinate the lobster research program with the University of Maine and the lobster industry.

[ 1985, c. 677, §1 (NEW) .]

5. Report.

[ 2011, c. 598, §14 (RP) .]

6. Funds. All federal and state funds obtained and used by the department for lobster research shall be utilized to achieve the objectives of this subchapter.

[ 1985, c. 677, §1 (NEW) .]

SECTION HISTORY

1985, c. 677, §1 (NEW). 1987, c. 694, §2 (AMD). 1995, c. 665, §M1 (AMD). 2011, c. 598, §14 (AMD).









Chapter 607: REGULATIONS

Subchapter 1: REGULATION POWERS

12 §6171. Conservation and propagation of marine organisms

1. Commissioner's powers. The commissioner may investigate conditions affecting marine resources and, with the advice and consent of the advisory council, may adopt or amend such regulations as he deems necessary to promote the conservation and propagation of marine organisms.

[ 1977, c. 661, §5 (NEW) .]

2. Limitations. A regulation authorized under this section may only limit the taking of marine organisms by one or more of the following:

A. Time; [1977, c. 661, §5 (NEW).]

B. Method; [1977, c. 661, §5 (NEW).]

C. Number; [1977, c. 661, §5 (NEW).]

D. Weight; [1977, c. 661, §5 (NEW).]

E. Length; or [1977, c. 661, §5 (NEW).]

F. Location. [1977, c. 661, §5 (NEW).]

[ 1985, c. 703, §1 (AMD) .]

2-A. Management plans. The commissioner may adopt a management plan or other policy on the conservation or regulation of marine organisms only after prior notice and public hearing and with the advice and consent of the Marine Resources Advisory Council under section 6024.

A. A management plan is a guidance document, which must seek to:

(1) Establish management goals and a long-term vision for the relevant fishery;

(2) Ensure the long-term viability of the resource and the relevant fishery;

(3) Provide for the rebuilding of any depleted fisheries;

(4) Provide for future opportunities and access to the relevant fishery;

(5) Provide the greatest overall benefit to the State, including biological, economic and social considerations; and

(6) Preserve the legacy of the seafood industry in the State and its benefits to the people of the State. [2013, c. 287, §1 (NEW).]

B. A management plan must include, to the degree possible:

(1) Clearly articulated management goals and objectives;

(2) A description of the biology of the relevant species;

(3) A description of the relevant fishery;

(4) Any available information regarding stock status;

(5) Current management measures;

(6) Any recommendations to achieve goals and objectives;

(7) Findings of current research and future research needs; and

(8) An ecosystem-based characterization of each species under consideration. [2013, c. 287, §1 (NEW).]

C. A management plan must be developed with advice and input from the advisory council for the species for which the plan is developed, if such an advisory council exists. [2013, c. 287, §1 (NEW).]

[ 2013, c. 287, §1 (RPR) .]

3. Emergency rules. The commissioner may adopt or amend rules under the emergency procedures provided in Title 5, chapter 375 in the following circumstances:

A. Immediate action is necessary to protect or conserve any marine organism from unusual damage or imminent depletion; [2015, c. 80, §1 (NEW).]

B. An unusually large concentration of fishermen might deplete the supply of any marine organism; or [2015, c. 80, §1 (NEW).]

C. Immediate action is necessary to comply with changes to federal or interstate fisheries management plans. [2015, c. 80, §1 (NEW).]

[ 2015, c. 80, §1 (RPR) .]

4. Procedure. The procedures of subchapter II shall be used in adopting or amending regulations authorized by this section.

[ 1977, c. 661, §5 (NEW) .]

5. Rules to limit taking of marine organisms. The commissioner may adopt rules that limit the taking of a marine organism for the purpose of protecting another marine organism.

A. Rules adopted pursuant to this subsection are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 574, §1 (NEW).]

B. If the commissioner determines that for biological reasons a rule adopted under this section must take effect prior to final adoption under paragraph A, the commissioner may adopt the rule as a routine technical rule pursuant to Title 5, chapter 375, subchapter 2-A. A rule adopted under this paragraph is effective until 90 days after the adjournment of the next regular session of the Legislature. Rules adopted pursuant to this paragraph must also be submitted to the Legislature under paragraph A. The commissioner may not adopt rules under Title 5, section 8054 pursuant to this paragraph. [2011, c. 598, §15 (AMD).]

[ 2011, c. 598, §15 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 404, (AMD). 1983, c. 680, §1 (AMD). 1985, c. 703, §1 (AMD). 1997, c. 123, §2 (AMD). 2007, c. 157, §1 (AMD). 2007, c. 574, §1 (AMD). 2011, c. 598, §15 (AMD). 2013, c. 287, §1 (AMD). 2015, c. 80, §1 (AMD).



12 §6171-A. Protection of public health and safety and prevention of gear conflicts

1. Commissioner's powers. The commissioner may investigate conditions affecting public safety, public health or property and conflicts among harvesters of marine organisms. The commissioner, with the advice and consent of the Marine Resources Advisory Council, may adopt or amend such rules as the commissioner considers necessary to:

A. Protect public health; [2009, c. 528, §1 (NEW).]

B. Protect public safety; [2009, c. 528, §1 (NEW).]

C. Prevent property damage; or [2009, c. 528, §1 (NEW).]

D. Prevent gear conflicts and promote the optimum development of marine organisms. [2009, c. 528, §1 (NEW).]

Rules adopted in accordance with this subsection may include, but are not limited to, rules governing area closures when necessary to address conflicts among persons who fish commercially that may cause a threat of harm to a person.

[ 2009, c. 528, §1 (RPR) .]

2. Limitations. The limitations of section 6171, subsection 2 also apply to rules to prevent gear conflicts.

[ 2009, c. 528, §1 (RPR) .]

3. Considerations. In adopting rules to prevent gear conflicts, the commissioner shall consider:

A. Traditional uses of the marine organisms; [2009, c. 528, §1 (RPR).]

B. Total economic benefits to the area in which the organisms are harvested; and [2009, c. 528, §1 (RPR).]

C. Promotion of the optimum economic and biological management of marine resources. [2009, c. 528, §1 (RPR).]

In each case, the commissioner shall accommodate the needs of all interested parties to the maximum extent possible, through provisions for joint use, alternate use or other methods.

[ 2009, c. 528, §1 (RPR) .]

4. Procedure.

[ 1987, c. 100, §1 (RP) .]

4-A. Emergency rules. The commissioner may adopt or amend rules on an emergency basis if immediate action is necessary to protect the public health or public safety or to prevent property damage or serious economic harm to the area in which marine resources are harvested.

[ 2009, c. 528, §1 (RPR) .]

5. Emergency regulations.

[ 1987, c. 100, §2 (RP) .]

5-A. Procedure. The procedures of subchapter 2 must be used in adopting or amending rules authorized by this section.

[ 2009, c. 528, §1 (RPR) .]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 528, §1 (NEW).]

SECTION HISTORY

1981, c. 427, (NEW). 1983, c. 645, §1 (AMD). 1987, c. 100, §§1-3 (AMD). 2009, c. 528, §1 (RPR).



12 §6171-B. Sustainable development of emerging fisheries

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Emerging fishery" means the commercial fishing for any marine organism, except herring and groundfish species, that requires a commercial fishing license issued under section 6501. [2003, c. 248, §2 (AMD).]

B. "Endorsement" means an authorization, identified on a commercial fishing license issued under section 6501, to harvest, possess, transport and sell a specific marine organism for which there is an emerging fishery. [1999, c. 297, §1 (NEW).]

[ 2003, c. 248, §2 (AMD) .]

2. Determination of sustainability. The commissioner may investigate conditions affecting marine resources and, with the advice and consent of the Marine Resources Advisory Council, may require a person to hold an endorsement to participate in an emerging fishery if the commissioner determines that a marine organism or its habitat is under increasing pressure that could impact its sustainability. The commissioner shall ensure that emerging fisheries do not develop at a rate that is not sustainable on a long-term basis.

Harvesters involved in an emerging fishery may petition the commissioner to investigate the sustainability of that emerging fishery.

[ 1999, c. 297, §1 (NEW) .]

3. Eligibility for endorsements. The commissioner may limit the number of endorsements issued to control the number of individuals engaged in commercial harvesting in an emerging fishery, based on criteria established by rule. The commissioner may require the collection and timely reporting of any biological or environmental data as a condition of the endorsement. The commissioner's authority to limit the number of endorsements issued for a specific marine organism is limited to a period of 3 years from the date of the issue of the first endorsement, renewable for one 3-year extension.

[ 1999, c. 297, §1 (NEW) .]

4. Endorsement required. Notwithstanding section 6501, a person may not fish for, take, possess, ship, transport or sell a marine organism for which an endorsement is required pursuant to subsection 2 unless that person holds a current commercial fishing license with an endorsement for that organism, except that a license with an endorsement is not required for that person to fish for, take, possess or transport the organism only for personal use.

A fee may not be charged for an endorsement required pursuant to this section.

[ 1999, c. 297, §1 (NEW) .]

5. Incidental harvest. Notwithstanding subsection 4, the taking or possession at sea of a marine organism for which an endorsement is required is not prohibited if the taking is incidental to the harvesting of another organism.

[ 1999, c. 297, §1 (NEW) .]

6. Rule-making authority. The commissioner may adopt rules to establish eligibility for endorsements, the number of endorsements issued and reporting requirements. Rules authorized by this section must be adopted and amended in accordance with the procedures outlined in subchapter II and are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 297, §1 (NEW) .]

7. Report. The commissioner, within 24 months of the issuance of the first endorsement for a marine organism, shall report to the joint standing committee of the Legislature having jurisdiction over marine resources matters regarding the status of the emerging fishery, management goals and objectives and control of access to the emerging fishery. In the report, the commissioner shall consider:

A. The long-term sustainability of the resource; [1999, c. 297, §1 (NEW).]

B. The impact of harvesting on other fisheries; and [1999, c. 297, §1 (NEW).]

C. The department's ability to enforce and administer the management program. [1999, c. 297, §1 (NEW).]

[ 1999, c. 297, §1 (NEW) .]

SECTION HISTORY

1999, c. 297, §1 (NEW). 2003, c. 248, §2 (AMD).



12 §6171-C. Protection of public health (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 44, §1 (NEW). 2009, c. 528, §2 (RP).



12 §6172. Contaminated or polluted flats

1. Commissioner's powers. The commissioner may examine the coastal waters and the intertidal zone and classify coastal waters or intertidal zone areas as closed if the commissioner determines that any marine organisms are or may become contaminated or polluted and may classify coastal waters or intertidal areas as open if the commissioner determines that the marine organisms no longer present a risk to public health. The commissioner may classify areas through text descriptions and maps as the commissioner determines necessary, setting forth standards for closure of contaminated or polluted areas and for opening areas determined to no longer present a risk to public health, giving consideration to established state water quality standards, the most recently adopted federal sanitation standards or other state or federal public health standards, the most recent generally accepted research data and known sources of pollution in any area, in a manner to protect the public health and safety while allowing reasonable use of the State's marine organisms.

[ 2011, c. 527, §2 (AMD) .]

1-A. Federal waters. The commissioner may classify an area through text descriptions and maps to close waters under the jurisdiction of the Federal Government to the harvesting of a marine organism that the commissioner determines is or may become contaminated or polluted and to open waters under the jurisdiction of the Federal Government to the harvesting of marine organisms that the commissioner determines no longer present a risk to public health.

[ 2011, c. 527, §2 (AMD) .]

1-B. Advisory council.

[ 2011, c. 527, §2 (RP) .]

2. Emergency rules.

[ 2011, c. 527, §2 (RP) .]

3. Repeal.

[ 2011, c. 527, §2 (RP) .]

4. Procedure.

[ 2011, c. 527, §2 (RP) .]

5. Private property; right of entry. The commissioner's authority to enter privately owned land or buildings to carry out the purposes of this section is prescribed as follows:

A. The commissioner, upon presentation of credentials, may enter privately owned land at reasonable times with the owner's permission. If entry to the land is denied by the owner, the commissioner may seek a search warrant to inspect the land for sources of pollution under this section. A warrant may not be issued to search a domicile or residential building or ancillary structures; and [1991, c. 242, §1 (NEW).]

B. The commissioner may enter a privately owned domicile, building or structure only with the owner's permission and only in the presence of the owner or the owner's agent. [1991, c. 242, §1 (NEW).]

For the purposes of this subsection, "commissioner" means the Commissioner of Marine Resources or an employee of the department authorized by the commissioner to inspect coastal waters and intertidal zones for sources of pollution.

[ 1991, c. 242, §1 (NEW) .]

6. Effective immediately upon signature. The classification of an area as open or closed under this section is effective immediately upon signature by the commissioner or the commissioner's authorized designee.

[ 2011, c. 527, §2 (NEW) .]

7. Notification. Notification of the classification of a shellfish area as open or closed and any information concerning the opening or closing of a shellfish area under this section must be placed on the department’s publicly accessible website and must be provided to the municipal office of each municipality in the affected area and to the Bureau of Marine Patrol.

[ 2011, c. 527, §2 (NEW) .]

8. Enforcement. Upon notification as described in subsection 7, marine patrol officers shall take action to prevent the taking of shellfish from a closed area, including the embargo of contaminated shellfish under section 6856, subsection 6 and the arrest or summons of any person taking or attempting to take shellfish from an area classified as closed unless that person holds a valid depuration certificate pursuant to section 6856, subsection 3.

[ 2011, c. 527, §2 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 649, §1 (AMD). 1983, c. 301, §§5,6 (AMD). 1985, c. 268, §1 (AMD). 1989, c. 205, §3 (AMD). 1991, c. 242, §1 (AMD). 1991, c. 390, §2 (AMD). 1997, c. 93, §1 (AMD). 2005, c. 44, §2 (AMD). 2009, c. 528, §3 (AMD). 2011, c. 527, §2 (AMD).



12 §6173. Confidentiality of statistics

1. Collection and reporting of statistics. The commissioner may, with the advice and consent of the advisory council, adopt rules to collect pertinent data with respect to the fisheries, including, but not limited to, information regarding the type and quantity of fishing gear used, catch by species in numbers of fish or weight, areas in which fishing was conducted, time of fishing, number of hauls and the estimated processing capacity of, and the actual processing capacity utilized by United States fish processors. The commissioner may collect statistics from any source and may require reporting of these statistics. The information collected by or reported to the commissioner is confidential and may not be disclosed in a manner or form that permits identification of any person or vessel, except when required by court order or when specifically permitted under this section. The commissioner may share data collected under this section with the National Marine Fisheries Service or successor organization for research or fisheries management purposes as long as federal laws and regulations protect the confidentiality of the shared data. The commissioner may share landings data collected under this subsection with the Bureau of Marine Patrol when necessary for the enforcement of reporting requirements under this section. The commissioner shall adopt rules to carry out the purposes of this section. Rules adopted under this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 49, §1 (AMD) .]

2. Renewal of licenses. If a holder of a license issued under this Part fails to provide information required under this section, the commissioner may refuse to renew that holder's license until the holder complies with the requirements of this section.

[ 2003, c. 170, §1 (NEW) .]

3. Equipment required. The commissioner may require a person licensed under chapter 625 to purchase specific equipment that is necessary to comply with rules regarding electronic reporting adopted pursuant to this section as a condition of engaging in the licensed activities.

[ 2015, c. 201, §1 (NEW) .]

4. Reimbursement for equipment provided. If the holder of a license issued under chapter 625 fails to pay a fee or charge for equipment that is necessary to comply with rules regarding electronic reporting adopted pursuant to this section and that was provided by the department and either not returned to the department by the license holder or returned in poor condition, the commissioner may refuse to renew or issue any marine resources license or permit to that license holder.

[ 2015, c. 201, §1 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1983, c. 9, (RPR). 1985, c. 268, §2 (AMD). 2003, c. 170, §1 (RPR). 2013, c. 49, §1 (AMD). 2015, c. 201, §1 (AMD).



12 §6173-A. Maine Working Waterfront Access Pilot Program; confidentiality for proprietary information

Except as provided in subsections 1 and 2, information obtained by the department under this section is a public record as provided by Title 1, chapter 13, subchapter 1. [2005, c. 683, Pt. F, §1 (NEW).]

1. Confidential information. Information submitted to the department under the provisions of the Maine Working Waterfront Access Protection Program established by section 6042 may be designated by the submittor as proprietary information and as being only for the confidential use of the department, its agents and employees, other agencies of State Government, as authorized by the Governor, and the Attorney General. The designation must be clearly indicated on each page or other unit of information. The commissioner shall establish procedures to ensure that information so designated is segregated from public records of the department. The department's public records must include the indication that information so designated has been submitted to the department, giving the name of the submittor and the general nature of the information. Upon a request for information the scope of which includes information so designated, the commissioner shall notify the submittor. Within 15 days after receipt of the notice, the submittor shall demonstrate to the satisfaction of the department that the designated information should not be disclosed because the information is proprietary information. Unless such a demonstration is made, the information must be disclosed and becomes a public record. The department may grant or deny disclosure for all or any part of the designated information requested and within 15 days shall give written notice of the decision to the submittor and the person requesting the designated information. A person aggrieved by a decision of the department under this subsection may appeal to the Superior Court.

[ 2011, c. 266, Pt. B, §7 (AMD) .]

2. Release information. The commissioner may not release information designated under subsection 1 prior to the expiration of the time allowed for the filing of an appeal or to the rendering of the decision on any appeal.

[ 2005, c. 683, Pt. F, §1 (NEW) .]

3. Nonconfidential information. Any information that is collected by any other local, state or federal agency or information required by the department for the purpose of obtaining a permit, license, certification or other approval may not be designated or treated as confidential information under subsection 1.

[ 2005, c. 683, Pt. F, §1 (NEW) .]

4. Definition. For the purposes of this section, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the submittor and would make available information not otherwise publicly available.

[ 2005, c. 683, Pt. F, §1 (NEW) .]

SECTION HISTORY

2005, c. 683, §F1 (NEW). 2011, c. 266, Pt. B, §7 (AMD).



12 §6173-B. Special licenses; mandatory quality control program; shellfish sanitation and depuration certificates; confidentiality of proprietary information

Except as provided in subsections 1 and 2, information obtained by the department under this section is a public record as provided by Title 1, chapter 13, subchapter 1. [2013, c. 512, §3 (NEW).]

1. Confidential information. Information submitted to the department pursuant to provisions regarding special licenses for research, aquaculture or education under section 6074, surveillance and inspection of all segments of the State's fishing industries under section 6102 or the shellfish sanitation certificate and the depuration certificate under section 6856 may be designated by the submittor as proprietary information and as being only for the confidential use of the department, its agents and employees, other agencies of State Government, as authorized by the Governor, and the Attorney General. The designation must be clearly indicated on each page or other unit of information. The commissioner shall establish procedures to ensure that information so designated is segregated from public records of the department. The department's public records must include the indication that information so designated has been submitted to the department, giving the name of the submittor and the general nature of the information. Upon a request for information the scope of which includes information so designated, the commissioner shall notify the submittor. Within 15 days after receipt of the notice, the submittor shall demonstrate to the satisfaction of the department that the designated information should not be disclosed because the information is proprietary information. Unless such a demonstration is made, the information must be disclosed and becomes a public record. The department may grant or deny disclosure for all or any part of the designated information requested and within 15 days shall give written notice of the decision to the submittor and the person requesting the designated information. A person aggrieved by a decision of the department under this subsection may appeal to the Superior Court.

[ 2013, c. 512, §3 (NEW) .]

2. Release information. The commissioner may not release information designated under subsection 1 prior to the expiration of the time allowed for the filing of an appeal or to the rendering of the decision on any appeal.

[ 2013, c. 512, §3 (NEW) .]

3. Definition. For purposes of this section, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the submittor and would make available information not otherwise publicly available.

[ 2013, c. 512, §3 (NEW) .]

SECTION HISTORY

2013, c. 512, §3 (NEW).



12 §6174. Rules as law; proof of rules; penalty

1. Rules as law. All rules adopted by the commissioner have the force of law.

[ 2003, c. 248, §3 (AMD) .]

2. Proof of rules. A certified copy of a rule is admissible in court to prove the rule and is prima facie evidence that the rule was properly adopted. A rule must be personally certified by the commissioner, deputy commissioner or Chief of the Bureau of Marine Patrol and must be accompanied by a signed statement that it was in force on the date of the alleged violation. The certified copy is admissible in evidence on the testimony of a marine patrol officer that the patrol officer received the certified rule after requesting it by telephone or otherwise from the department. No further foundation is necessary for the admission of the certified copy.

[ 2003, c. 248, §3 (AMD) .]

3. Penalty. Whoever violates a rule commits a civil violation for which a fine of not less than $100 for each violation may be adjudged.

[ 2003, c. 248, §3 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2003, c. 248, §3 (AMD).



12 §6175. Alternative bait

The commissioner may adopt rules to regulate the use of alternative bait in marine fisheries. For the purposes of this section, "alternative bait" means any bait that does not naturally originate from the ocean. Rules adopted pursuant to this section must be adopted in accordance with the procedures in subchapter 2 and are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 203, §1 (NEW).]

SECTION HISTORY

2005, c. 203, §1 (NEW).



12 §6176. Commercial fishing safety

The commissioner may adopt commercial fishing safety rules recommended by the Commercial Fishing Safety Council. Rules authorized by this section must be adopted and amended in accordance with the procedures outlined in subchapter 2 and are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 505, §5 (NEW).]

SECTION HISTORY

2005, c. 505, §5 (NEW).






Subchapter 2: REGULATION PROCEDURE

12 §6191. Rulemaking

1. Procedures. In adopting or amending any rule, the commissioner shall use the procedures required for rulemaking under the Maine Administrative Procedure Act and the additional requirements of this subchapter.

[ 2011, c. 527, §3 (AMD) .]

2. Other requirements.

A. A public hearing may be held but is not required unless it is requested by an interested person. [1977, c. 661, §5 (NEW).]

B. The person conducting the hearing shall record and retain all relevant evidence provided at the hearing. [1977, c. 661, §5 (NEW).]

C. A rule may not be adopted or amended without the advice and consent of the advisory council, except as provided in section 6192, subsection 2. [2011, c. 527, §4 (AMD).]

[ 2011, c. 527, §4 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2003, c. 248, §4 (AMD). 2007, c. 692, §1 (AMD). 2011, c. 527, §§3, 4 (AMD).



12 §6192. Emergency rulemaking

1. Procedures. In an emergency adoption of a rule or amendment to a rule, the commissioner may modify the procedures required under the Maine Administrative Procedure Act and section 6191 in the following manner.

A. In an emergency adoption of a rule or amendment to a rule relating to the public health and safety, including rules authorized under section 6171-A, prior public notice and hearing is not required. [2011, c. 527, §5 (AMD).]

B. In an emergency adoption of a rule or amendment to a rule authorized by section 6171 or 6171-A, the rule is effective immediately, as provided in subsection 4. A public hearing must be held in the affected area after the rule takes effect if requested of the commissioner in writing by 5 persons. The hearing must be held within 30 days of the commissioner receiving the written request. Notice of that hearing must be published once, not less than 5 days prior to the hearing, in a newspaper of general circulation in the affected area. In an emergency adoption of a rule or amendment to a rule relating to gear conflicts, as authorized by section 6171-A, the commissioner shall decide within 5 business days after the hearing whether to continue or repeal an emergency closure. The commissioner's findings of fact must include the justification for the repeal or continuance of the closure, an analysis of the objections expressed at the public hearing and the date for the end of the closure. Emergency rules under this paragraph may be repealed by the Marine Resources Advisory Council. [2009, c. 528, §4 (AMD).]

C. [2009, c. 528, §4 (RP).]

D. Within 48 hours after the adoption of an emergency rule or an emergency amendment to a rule authorized under section 6171-A, subsection 1, paragraph B or C, the commissioner shall hold a public meeting in the area affected by the emergency rule. A public meeting convened pursuant to this paragraph is not a public hearing for purposes of the Maine Administrative Procedure Act. [2009, c. 528, §4 (NEW).]

[ 2011, c. 527, §5 (AMD) .]

2. Advisory council. The advice and consent of the advisory council is not required prior to an emergency adoption of a rule or amendment to a rule.

[ 2003, c. 248, §5 (AMD) .]

3. Effective period. Any emergency rule is effective only for 90 days, or any lesser period of time specified in the rule. After the expiration of the emergency period, the rule may be adopted only as provided by section 6191.

[ 2011, c. 527, §6 (AMD) .]

4. Effective date. Except as provided in this subsection, emergency rules become effective immediately upon publication in a newspaper of general circulation in the area of the State affected, as long as those rules are submitted to the Attorney General and filed with the Secretary of State as required under the Maine Administrative Procedure Act within the next business day following publication.

[ 2011, c. 527, §7 (AMD) .]

5. Repeal. Emergency rules may be repealed in the same manner as they are adopted.

[ 2003, c. 248, §5 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 649, §2 (AMD). 1983, c. 645, §2 (AMD). 1987, c. 100, §4 (AMD). 1993, c. 42, §1 (AMD). 2003, c. 248, §5 (AMD). 2005, c. 44, §3 (AMD). 2009, c. 528, §4 (AMD). 2011, c. 527, §§5-7 (AMD).



12 §6193. Exemption from requirement to supply copies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 790, §A11 (AMD). 2011, c. 527, §8 (RP).



12 §6194. Shellfish area closure status notification (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 692, §2 (NEW). 2011, c. 527, §9 (RP).









Chapter 609: ENFORCEMENT

12 §6201. Prosecution by district attorney

Each district attorney shall prosecute all violations of marine resources' laws occurring within his county when requested by the commissioner, a marine patrol officer or other person authorized to enforce any provision of marine resources' laws. [1979, c. 541, Pt. B, §73 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 541, §B73 (AMD).



12 §6202. Jurisdiction

The District Court shall have concurrent original jurisdiction with the Superior Court in all prosecutions under the marine resources' laws. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6203. Court procedure

The provisions of Titles 14 and 15 relating to court procedure shall apply in all prosecutions under the marine resources' laws. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6204. General penalty

A violation of any provision of marine resources' laws is a Class D crime, unless another penalty has been expressly provided. Except as otherwise specifically provided, these crimes are strict liability crimes as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. F, §7 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2003, c. 248, §6 (AMD). 2003, c. 452, §F7 (AMD). 2003, c. 452, §X2 (AFF).



12 §6205. Certificate as evidence

A certificate of the commissioner, deputy commissioner or Chief of the Bureau of Marine Patrol stating what the records of the department show shall be admissible as evidence in all courts as proof of the department records. A certificate stating that the records do not show that a person held a license shall be prima facie evidence that the person did not hold the license on the date specified in the certificate. The certified copy shall be admissible in evidence on the testimony of a officer that he received the certificate after requesting it by telephone or otherwise from the department. No further foundation shall be necessary for the admission of the certificate. [1979, c. 541, Pt. B, §73 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 541, §B73 (AMD).



12 §6206. Fees and forms for libel proceedings

This section applies to the libel proceedings authorized in section 6207. [1977, c. 661, §5 (NEW).]

1. Fees. The fees to be taxed on the libel proceedings shall be as follows:

A. For the libel and order of notice, $5; [1977, c. 661, §5 (NEW).]

B. For the entry of the libel, $2; [1977, c. 661, §5 (NEW).]

C. For the hearing, $5; [1977, c. 661, §5 (NEW).]

D. For posting the notices, and the officer's return of service, $10; [1977, c. 661, §5 (NEW).]

E. For the delivery or restoration of the items, $10; and [1977, c. 661, §5 (NEW).]

F. For all the officer's travel in connection with the entire proceeding, as provided under Title 5, section 8. [1977, c. 661, §5 (NEW).]

[ 1977, c. 661, §5 (NEW) .]

2. Forms. These forms, with such changes as adapt them to the particular court, locality and circumstances of the case, shall be sufficient in law:

A. Form of libel:

Your libelant, . . . . of . . . ., Maine, a warden,

states that on the . . . . day of . . . ., 19 . ., at . . . .

in this county, he seized certain fish, shellfish, lobsters, or other marine species, or parts thereof, or certain equipment, described as follows:

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

That the items seized and described were either taken, bought, sold, shipped, transported, possessed or used in violation of a provision of the Maine Revised Statutes, Title 12, chapters 601 to 627, or in violation of a regulation authorized by those chapters. The specific violation of statute or regulation is

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Wherefore he prays for a decree of forfeiture of these items in accordance with the provisions of the Maine Revised Statutes, Title 12, section 6207.

Signed at . . . . . . . . . . . .,

in this county, this .... day of ...., 19..

(Signed)....

Warden

[1987, c. 736, §7 (AMD).]

B. Form for order of notice:

STATE OF MAINE

(L.S.)

County of . . . . SS

To all persons interested in the libel of ............................ made part of this order of notice:

You are hereby notified to appear before me at the time and place appointed for the hearing in this order of notice, and show cause, why the items described in the libel should not be declared forfeited to the State.

It is ordered that the hearing be held on ................, 19.., at ................... (a.m., p.m.) at ................ in .................. of ................... (county).

It is further ordered that a true copy of this libel and this order of notice, attested by a warden, be posted in two conspicuous places in the ................ of ....................(county), municipality where said items were seized, at least 10 days before the day of hearing.

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Ordered this ......... day of ................, 19.. by me ........................, Judge of the .................. Court.

[1977, c. 661, §5 (NEW).]

C. Form for officer's return of service:

I have this day made service of the within libel and order of notice, by posting a true copy of each, attested by me, in two conspicuous places in .............., as follows: one at ..............., and one at ..............., in accordance with said order of notice.

The fees which may be taxed for my services, if any, are as follows:

Posting notices and return of service, .... $10.00

Travel . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . .

Total $.....................

[1977, c. 661, §7 (NEW).]

D. Form for order of forfeiture:

STATE OF MAINE

(LS)

..................................... SS

To ...., a warden or any warden:

Whereas it appears that the libel and notice were properly made, which libel and order of notice are made a part of this order of forfeiture,

And whereas it appears that service was properly made,

And whereas hearing was held at the time and place, fixed in the order of notice,

And whereas one ............ of ............... did appear and claim the ................. by filing a written claim and after a full hearing it appeared to me that the claimant was not therefore entitled to any item claimed, judgement is rendered against the claimant and for the State. The state's costs are taxed as ............... dollars and ................ cents.

(Or in substitute of the above paragraph the following paragraph if it is applicable:)

(And whereas no person appeared at said hearing or filed a written claim;)

It is therefor ordered by me, that all items described in the libel be forfeited to the State.

You are hereby ordered to turn the forfeited items over to the Commissioner of Marine Resources.

Dated, this .......... day of ........... A.D. 19..

[ 1987, c. 736, §7 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1987, c. 736, §7 (AMD).



12 §6207. Seizure and disposition of equipment and organisms

Any marine organism, that is taken, bought, sold, shipped, transported or found in the possession of any person in violation of any provision of marine resources' laws, is contraband and is subject to forfeiture in accordance with this section and section 6206. All equipment and vehicles used or possessed in violation of any provision of marine resources' laws are contraband and are subject to forfeiture. [1989, c. 742, §3 (AMD).]

1. May be seized without warrant; marine patrol officer's duty to libel; contents of libel. Whenever a marine patrol officer seizes any organism or equipment and does not return them to the owner, he shall within a reasonable time file a libel with a judge. He shall insert the following information in the libel:

A. The description of the items seized by him; [1977, c. 661, §5 (NEW).]

B. A statement of the date and place of seizure; [1977, c. 661, §5 (NEW).]

C. A statement of the violation that causes the seizure; and [1977, c. 661, §5 (NEW).]

D. A prayer for a decree of forfeiture of those items. [1977, c. 661, §5 (NEW).]

[ 1979, c. 541, Pt. B, §73 (AMD) .]

2. Items which need not be libeled. The following items need not be libeled:

A. If the aggregate value of all items seized is less than $200, unless there is reasonable doubt as to their ownership; and [2013, c. 468, §2 (AMD).]

B. All marine organisms of illegal size, shellfish taken from polluted areas, shellfish or shellfish products embargoed, condemned or ordered destroyed by the commissioner, female egg-bearing lobsters, V-notched female lobsters, lobsters which have been mutilated so that their size cannot be determined, female lobsters which have been mutilated so as to obliterate a V-notch, female lobsters which have had the eggs removed by other means than natural hatching, and any other marine organism, the possession of which is unlawful throughout the State. [1981, c. 433, §4 (AMD).]

[ 2013, c. 468, §2 (AMD) .]

3. Order of notice; contents. The judge to whom the libel is directed shall fix a time for the hearing of the libel. He shall issue an order of notice to all persons interested, in which order of notice he shall insert the following:

A. A citation to all persons interested to appear at the time and place appointed for the hearing and show cause, if any, why the items described in the libel should not be declared forfeited to the State; [1977, c. 661, §5 (NEW).]

B. The time and the place fixed for the hearing; and [1977, c. 661, §5 (NEW).]

C. An order that a true copy of the libel and the order of the notice, attested by the marine patrol officer, be mailed to the person from whom the items were seized at that person's last known address and posted in 2 conspicuous places in the municipality, or place where the items were seized, at least 10 days before the day set for the hearing. [2013, c. 468, §3 (AMD).]

[ 2013, c. 468, §3 (AMD) .]

4. Sale or disposition of marine organisms prior to libel. Any marine organism seized pursuant to this section may be sold prior to being libeled under this section by any marine patrol officer. The proceeds of the sale must be libeled in accordance with this section.

A. The officer may sell organisms at public or private sale and hold any proceeds of the sale until the libel is completed. [2013, c. 468, §4 (RPR).]

C. All money received from the sale of marine organisms sold in accordance with this subsection must be in the form of a certified or cashier's check made out to the Department of Marine Resources. [2013, c. 468, §4 (NEW).]

[ 2013, c. 468, §4 (RPR) .]

5. Items or proceeds forfeited if no court appearance. If no claimant appears at the time of the hearing on the libel, on return of service of the officer in compliance with the order of notice, the judge shall declare the items forfeited to the State.

A. If the items have been sold in accordance with subsection 4, the officer shall turn the proceeds over to the commissioner, who shall deposit them in the Marine Science, Management and Enforcement Fund established under subsection 12. [2013, c. 468, §5 (AMD).]

[ 2013, c. 468, §5 (AMD) .]

6. Duty of claimant to file written claim on or before hearing day; contents. Any person who claims title or the right to possession of any item listed in the libel shall file a written claim with the judge on or before the day set for hearing. The claim shall contain the following:

A. A statement of his claimed title or right and its foundation; [1977, c. 661, §5 (NEW).]

B. A statement of the specific items claimed; [1977, c. 661, §5 (NEW).]

C. A statement of the date and place of the seizure, and the name of the officer by whom they were seized; [1977, c. 661, §5 (NEW).]

D. A statement that the items claimed were not held in possession or use, with his knowledge or consent, in violation of any provision of marine resources' laws; [1977, c. 661, §5 (NEW).]

E. He shall state his business and his place of residence; and [1977, c. 661, §5 (NEW).]

F. He shall sign and make oath to the claim before the judge. [1977, c. 661, §5 (NEW).]

[ 1977, c. 661, §5 (NEW) .]

7. Claimant admitted as party; hearing. If any person makes claim as provided in subsection 6, the judge shall admit him as a party to the process, shall proceed to determine the truth of the allegations in the claim and libel and shall hear any relevant evidence offered by the libelant or the claimant.

[ 1977, c. 661, §5 (NEW) .]

8. Court order if claimant found entitled to any item claimed. If the judge upon hearing is satisfied that any item listed in the claimant's claim was not, with the claimant's knowledge or consent, used or possessed in violation of any provision of marine resources' laws, and that the claimant has title or is entitled to possession of that item, he shall give the claimant an order in writing. The judge shall direct the order to the libelant commanding him to deliver the item to the claimant, or, if the item has been sold, to deliver the proceeds of the sale to the claimant, within 48 hours after the demand.

[ 1977, c. 661, §5 (NEW) .]

9. Forfeiture; executions for cost; appeal; recognizance. If the judge finds that the claimant is not entitled to any item claimed, the judge shall render judgment against the claimant for the State for costs to be taxed as in civil cases before the judge. The judge shall issue an execution for the costs as in civil cases. The judge shall declare the articles forfeited to the State. If the items have been sold in accordance with subsection 4, the officer shall turn the proceeds of the sale over to the commissioner, who shall deposit them in the Marine Science, Management and Enforcement Fund established under subsection 12.

A. The claimant may appeal to the Superior Court next to be held within the county where the judge's court is located, and, if the claimant appeals, the judge may order the claimant to recognize with sureties as on appeals in civil cases. [2013, c. 468, §6 (AMD).]

B. The judge may order that the items or proceeds of sale remain in the custody of the officer pending the appeal. [1977, c. 661, §5 (NEW).]

[ 2013, c. 468, §6 (AMD) .]

10. Disposition of forfeited items. The officer shall turn over any articles declared forfeited to the commissioner who shall dispose of them.

[ 1977, c. 661, §5 (NEW) .]

11. Report to commissioner. The officer making any seizure under this section shall, within 10 days thereafter, report to the commissioner all the particulars of the seizure, the sale or other disposition, the court action taken and all expenses involved.

[ 1979, c. 541, Pt. B, §73 (AMD) .]

12. Science, management and enforcement fund. The Marine Science, Management and Enforcement Fund, referred to in this subsection as "the fund," is established within the department. The fund receives all funds deposited by the commissioner pursuant to this section. All money received by the fund must be used to fund scientific research, management or enforcement activities related to marine resources. Unexpended balances in the fund at the end of a fiscal year do not lapse but must be carried forward to the next fiscal year to be used for the purposes of the fund. Any interest earned on the money in the fund must be credited to the fund. To the extent practicable, funds received from the sale of items or articles forfeited under this section as a result of a violation of law relating to a particular species must be used for scientific research, management or enforcement activities related to that species.

[ 2013, c. 468, §7 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 541, §B73 (AMD). 1981, c. 433, §4 (AMD). 1989, c. 742, §3 (AMD). 2013, c. 468, §§2-7 (AMD).



12 §6208. Marine resources' citation form

1. Form. The commissioner shall designate the Uniform Summons and Complaint as the citation form to be used by the Bureau of Marine Patrol, except that the commissioner may permit the use of any citation forms approved by the Chief Judge of the District Court before May 1, 1991 that are in current stock as of May 1, 1991 until those stocks are depleted.

[ 1991, c. 459, §1 (AMD) .]

2. Responsibility for issuance and disposition. Responsibility for issuance and disposition is as follows.

A. The commissioner is responsible for all marine resources' citation forms approved by the Chief Judge of the District Court prior to May 1, 1991. The Department of Public Safety is responsible for all Uniform Summons and Complaint forms issued by the Bureau of Marine Patrol. The commissioner or the commissioner's designee is responsible for the further issuance of Uniform Summons and Complaint books to individual law enforcement officers and the proper disposition of those books. [1991, c. 459, §1 (AMD).]

B. [1991, c. 459, §1 (RP).]

[ 1991, c. 459, §1 (AMD) .]

3. Illegal disposition; prohibited act. It is unlawful and official misconduct for any marine patrol officer or other public employee to dispose of an official citation form or Uniform Summons and Complaint, except in accordance with law and as provided for in any applicable official policy or procedure of the Bureau of Marine Patrol.

[ 1991, c. 459, §1 (AMD) .]

4. When a lawful complaint. If the citation provided for in this section or a Uniform Summons and Complaint is duly sworn to as required by law and otherwise legally sufficient in respect to the form of a complaint and charging an offense, it may be filed in a court having jurisdiction and constitutes a lawful complaint for the purpose of the commencement of any criminal prosecution or civil violation proceeding.

[ 1991, c. 459, §1 (AMD) .]

5. When a lawful summons. A citation as provided for in this section or a Uniform Summons and Complaint, when served upon a person by a law enforcement officer, acts as a summons to appear in court or to otherwise respond in accordance with law on or before the date specified in the summons. Any person who fails to appear in court as directed by the summons or to otherwise respond in accordance with law on or before the date specified in the summons commits a Class E crime. Upon that person's failure to appear or to respond in accordance with law, the court may issue a warrant of arrest. It is an affirmative defense to prosecution under this subsection that the failure to appear or to respond resulted from just cause.

[ 1991, c. 459, §1 (AMD) .]

6. Refusal to sign; prohibited act. Any person who refuses to sign a citation or Uniform Summons and Complaint after having been ordered to do so by a law enforcement officer commits a Class E crime.

[ 1991, c. 459, §1 (AMD) .]

SECTION HISTORY

1985, c. 481, §A37 (NEW). 1987, c. 513, §3 (AMD). 1991, c. 459, §1 (AMD).



12 §6209. Commissioner to keep records

The commissioner shall collect and maintain criminal history record information pertinent to violations of chapters 601 to 627. He may collect and maintain other records and information pertinent to other functions of the department, including the enforcement of civil violations. [1987, c. 281, §1 (NEW).]

SECTION HISTORY

1987, c. 281, §1 (NEW).



12 §6210. Procedure for administrative assessment of penalty for pecuniary gain

The department in an adjudicatory proceeding may impose an administrative penalty for a violation of section 6575-K or section 6864, subsection 7-A equal to the pecuniary gain from that violation in accordance with this section. [2013, c. 485, §1 (AMD).]

1. Definition. As used in this section, unless the context otherwise indicates, "pecuniary gain" means the amount of money or the value of property at the time a person violates section 6575-K or section 6864, subsection 7-A that the person derives from the violation.

[ 2013, c. 485, §1 (AMD) .]

2. Initiation and notice. If the Chief of the Bureau of Marine Patrol delivers to the commissioner a written statement under oath that the chief has probable cause to suspect that a violation of section 6575-K or section 6864, subsection 7-A has been committed, the commissioner shall immediately examine the statement and determine whether to conduct an adjudicatory proceeding for the purpose of imposing an administrative penalty under this section. If the commissioner determines that the imposition of a penalty is necessary, the commissioner shall immediately notify the person who is alleged to have violated the law in accordance with Title 5, section 9052. The notice must state that the person may request a hearing in writing within 10 days of the notice. The notice is deemed received 3 days after the mailing.

[ 2015, c. 172, §2 (AMD) .]

3. Hearing. If a hearing is requested pursuant to subsection 2, it must be held within 30 business days after receipt by the commissioner of the request for a hearing, except that a hearing may be held more than 30 business days after the request if the delay is requested by the person requesting the hearing and mutually agreed to in writing. The hearing must be held in accordance with the Maine Administrative Procedure Act, except that:

Any decision to impose an administrative penalty under this section must be based on evidence in the record of the pecuniary gain, which may include evidence of the fair market value of any elvers illegally possessed by the person at the time the violation was committed. The penalty may be based on evidence of the amount of money or value of property the person received for elvers sold in violation of section 6575-K or section 6864, subsection 7-A.

A. Notwithstanding Title 5, section 9057, issues of the hearing are limited to whether the person requesting the hearing committed a violation of section 6575-K or section 6864, subsection 7-A; and [2013, c. 485, §1 (AMD).]

B. Notwithstanding Title 5, section 9061, the decision of the presiding officer under Title 5, section 9062 must be made not more than 10 business days after completion of the hearing. The presiding officer must be the commissioner or the commissioner's designee. [2013, c. 468, §8 (NEW).]

[ 2013, c. 485, §1 (AMD) .]

4. Appeal. A decision of the commissioner or the commissioner's designee to assess an administrative penalty for pecuniary gain pursuant to this section may be appealed to the Superior Court if the appeal is filed with the court within 30 days of the decision.

[ 2013, c. 468, §8 (NEW) .]

5. Request for hearing on penalty amount; place of hearing. The license holder may request a hearing regarding the amount of the administrative penalty assessed under this section. A hearing must be requested in writing within 10 days from the receipt of the notice of the penalty. The hearing must be held within 10 days of the request unless a longer period of time is mutually agreed to by the commissioner or the commissioner's designee and the license holder who requests the hearing in writing. The hearing must be conducted in the Augusta area.

[ 2013, c. 468, §8 (NEW) .]

6. Disposition of penalty. The commissioner shall deposit any payments for administrative penalties collected pursuant to this section into the Eel and Elver Management Fund established under section 6505-D.

[ 2013, c. 468, §8 (NEW) .]

7. Renewal of licenses. If a holder of a license issued under section 6302-A, 6505-A or 6864 fails to make payment of a pecuniary gain penalty assessed under this section, the commissioner may refuse to renew that holder's license until the holder complies with the payment requirements.

[ 2015, c. 172, §3 (NEW) .]

SECTION HISTORY

2013, c. 468, §8 (NEW). 2013, c. 485, §1 (AMD). 2015, c. 172, §§2, 3 (AMD).






Chapter 611: SALMON COMMISSION

12 §6251. Commission; members; compensation; chairman (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 433, §5 (AMD). 1983, c. 812, §§82,83 (AMD). 1985, c. 481, §A38 (RP).



12 §6251-A. Atlantic Sea Run Salmon Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A39 (NEW). 1985, c. 785, §B68 (AMD). 1987, c. 526, §§3-6 (AMD). 1995, c. 406, §6 (RP).



12 §6252. Purchase of lands and rights; dams and other structures (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1985, c. 481, §A40 (RP).



12 §6252-A. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A41 (NEW). 1995, c. 406, §6 (RP).



12 §6253. Conservation regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 433, §6 (AMD). 1983, c. 680, §2 (AMD). 1985, c. 481, §A42 (RP).



12 §6254. Head of tide; Union River (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1995, c. 406, §6 (RP).



12 §6255. Atlantic salmon license (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 680, §3 (NEW). 1985, c. 268, §§3,4 (AMD). 1985, c. 703, §§2-4 (AMD). 1987, c. 690, §§2-4 (AMD). 1989, c. 463, (AMD). 1993, c. 419, §1 (AMD). 1995, c. 406, §6 (RP).



12 §6256. Registration of Atlantic salmon (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 703, §5 (NEW). 1987, c. 690, §§5-8 (AMD). 1995, c. 406, §6 (RP).









Subpart 2: LICENSING

Chapter 615: GENERAL LICENSE PROVISIONS

12 §6301. General provisions

1. Resident license. Any individual who has been domiciled in Maine for the 6 months preceding the date of application is eligible for a resident license. A corporation is eligible for a resident license if it has been created and exists under the laws of Maine and it has existed in Maine during the 6 months preceding the date of application. A firm or partnership is eligible if all of its officers or partners have been domiciled in Maine for the 6 months preceding the date of application.

For the purposes of this chapter, a resident is a person who:

A. If registered to vote, is registered in Maine; [1991, c. 692, (NEW).]

B. If licensed to drive a motor vehicle, has made application for a Maine motor vehicle operator's license; [1991, c. 692, (NEW).]

C. If the owner of one or more motor vehicles located within the State, has registered at least one of the motor vehicles in Maine; and [1991, c. 692, (NEW).]

D. If required to file a Maine income tax return on the previous April 15th, filed a Maine income tax return. [1991, c. 692, (NEW).]

[ 1991, c. 692, (AMD) .]

2. Expiration. A license or certificate issued by the commissioner expires on December 31st of the year in which it is issued, except that:

A. A depuration certificate issued under section 6856 expires on April 30th of each year; [1993, c. 80, §1 (NEW).]

B. A shellfish license issued under section 6601 expires on April 30th of each year; [1993, c. 497, §1 (AMD).]

C. A marine worm digger's license issued under section 6751 expires on April 30th of each year; [1995, c. 492, §1 (AMD).]

D. A shellfish sanitation certificate issued under section 6856 expires on May 31st of each year; [2005, c. 434, §3 (AMD).]

E. A marine worm dealer's license issued under section 6853 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

F. A marine worm dealer's supplemental license issued under section 6853 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

G. A retail seafood license issued under section 6852 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

H. A wholesale seafood license with a lobster permit issued under section 6851 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

I. A wholesale seafood license issued under section 6851 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

J. A wholesale seafood license with a sea urchin buyer's permit issued under section 6851 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

K. A wholesale seafood license with a sea urchin processor's permit issued under section 6851 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

L. A wholesale seafood supplemental license issued under section 6851 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

M. A shellfish transportation license issued under section 6855 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

N. A shellfish transportation supplemental license issued under section 6855 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

O. A lobster meat permit issued under section 6857 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

P. A lobster transportation license issued under section 6854 expires on March 31st of each year; [1999, c. 491, §1 (AMD); 1999, c. 491, §9 (AFF).]

Q. A lobster transportation supplemental license issued under section 6854 expires on March 31st of each year; [2009, c. 523, §1 (AMD); 2009, c. 561, §7 (AMD).]

R. A wholesale seafood license with a shrimp permit issued under section 6851 expires on March 31st of each year; [2011, c. 420, Pt. A, §9 (RPR).]

S. An enhanced retail certificate issued under section 6852, subsection 2-A expires on March 31st of each year; [2011, c. 598, §16 (AMD).]

(Paragraph S as enacted by PL 2009, c. 523, §3 is REALLOCATED TO TITLE 12, SECTION 6301, SUBSECTION 2, PARAGRAPH V)

T. A seaweed buyer's license issued under section 6803-A expires on March 31st of each year; [RR 2009, c. 2, §23 (COR).]

U. [2015, c. 68, §2 (RP).]

V. (REALLOCATED FROM T. 12, §6301, sub-§2, ¶S) A lobster processor license issued under section 6851-B expires on March 31st of each year; and [2013, c. 492, §2 (AMD).]

W. A commercial green crab only license issued under section 6808 expires on April 30th of each year. [2013, c. 492, §3 (NEW).]

[ 2015, c. 68, §2 (AMD) .]

3. Nontransferable. A license or certificate shall not be transferable.

[ 1977, c. 661, §5 (NEW) .]

4. Supplemental license. A supplemental license may only be issued for an establishment or vehicle which is owned, leased or rented by the license holder.

[ 1977, c. 661, §5 (NEW) .]

5. Information. When application information concerning any person, establishment or vehicle named in a license or certificate changes, the holder shall immediately notify the commissioner in writing within 3 business days or the license or certificate shall become void.

[ 1977, c. 661, §5 (NEW) .]

6. Ownership identified. If a license issued under chapter 625 is issued to a firm, corporation or partnership, the individual who owns the highest percentage of that firm, corporation or partnership must be identified on the license application. When 2 or more individuals own in equal proportion the highest percentages of a firm, corporation or partnership, each of those owners must be identified.

[ 2013, c. 282, §1 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1985, c. 52, §1 (AMD). 1991, c. 692, (AMD). 1993, c. 80, §1 (AMD). 1993, c. 497, §§1,2 (AMD). 1995, c. 492, §§1-3 (AMD). 1995, c. 492, §5 (AFF). 1999, c. 491, §§1,2 (AMD). 1999, c. 491, §9 (AFF). 2005, c. 434, §3 (AMD). RR 2009, c. 2, §§22-24 (COR). 2009, c. 523, §§1-3 (AMD). 2009, c. 561, §§7-11 (AMD). 2011, c. 420, Pt. A, §9 (AMD). 2011, c. 598, §16 (AMD). 2013, c. 282, §1 (AMD). 2013, c. 492, §§1-3 (AMD). 2015, c. 68, §2 (AMD).



12 §6302. General exceptions

Notwithstanding any licensing provision, a license or certificate is not required for a person to: [1997, c. 544, §1 (AMD).]

1. Personal use. Possess or transport any marine organism that has been lawfully acquired and is for personal use. A receipt or bill of sale is required for lawful acquisition;

[ 1997, c. 544, §1 (AMD) .]

2. Common carrier. Carry any marine organism by a common carrier; or

[ 2009, c. 523, §4 (AMD) .]

3. Hermetically sealed containers. Buy, sell, ship or transport within or beyond the state limits or possess any marine organism that is in a hermetically sealed container.

[ 2009, c. 523, §5 (AMD) .]

4. Retail sale of certain seafood products.

[ 2009, c. 523, §6 (RP) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1997, c. 544, §1 (AMD). 2009, c. 523, §§4-6 (AMD).



12 §6302-A. Taking of marine organisms by federally recognized Indian tribes

1. Tribal exemption; commercial harvesting licenses. A member of the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians who is a resident of the State is not required to hold a state license or permit issued under section 6421, 6501, 6502-A, 6505-A, 6505-C, 6535, 6601, 6602, 6701, 6702, 6703, 6731, 6745, 6746, 6748, 6748-A, 6748-D, 6751, 6803, 6804 or 6808 to conduct activities authorized under the state license or permit if that member holds a valid license issued by the tribe, nation or band or the agent of the band to conduct the activities authorized under the state license or permit. A member of the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians issued a tribal license pursuant to this subsection to conduct activities is subject to all laws and rules applicable to a person who holds a state license or permit to conduct those activities and to all the provisions of chapter 625, except that the member of the tribe, nation or band:

A. May utilize lobster traps tagged with trap tags issued by the tribe, nation or band or the agent of the band in a manner consistent with trap tags issued pursuant to section 6431-B. A member of the tribe, nation or band is not required to pay trap tag fees under section 6431-B if the tribe, nation or band or the agent of the band issues that member trap tags; [2011, c. 598, §17 (AMD).]

B. May utilize elver fishing gear tagged with elver gear tags issued by the tribe, nation or band or the agent of the band in a manner consistent with tags issued pursuant to section 6505-B. A member of the tribe, nation or band is not required to pay elver fishing gear fees under section 6505-B if the tribe, nation or band or the agent of the band issues that member elver fishing gear tags; and [2011, c. 598, §17 (AMD).]

C. Is not required to hold a state shellfish license issued under section 6601 to obtain a municipal shellfish license pursuant to section 6671. [1997, c. 708, §1 (NEW); 1997, c. 708, §3 (AFF).]

[ 2013, c. 254, §1 (AMD) .]

2. Tribal exemption; sustenance or ceremonial tribal use. Notwithstanding any other provision of law, a member of the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians who is a resident of the State may at any time take, possess, transport and distribute:

A. Any marine organism, except lobster, for sustenance use if the tribal member holds a valid sustenance fishing license issued by the tribe, nation or band or the agent of the band. A sustenance fishing license holder who fishes for sea urchins may not harvest sea urchins out of season; [2011, c. 598, §17 (AMD).]

B. Lobsters for sustenance use, if the tribal member holds a valid sustenance lobster license issued by the tribe, nation or band or the agent of the band. The sustenance lobster license holder's traps must be tagged with sustenance use trap tags issued by the tribe, nation or band or the agent of the band in a manner consistent with trap tags issued pursuant to section 6431-B; however, a sustenance lobster license holder may not harvest lobsters for sustenance use with more than 25 traps; and [2011, c. 598, §17 (AMD).]

C. Any marine organism for noncommercial use in a tribal ceremony within the State, if the member holds a valid ceremonial tribal permit issued to the tribal member by the Joint Tribal Council of the Passamaquoddy Tribe or the governor and council at either Passamaquoddy reservation, by the Penobscot Reservation Tribal Council, by the Aroostook Band of Micmacs Tribal Council or its agent or by the Houlton Band of Maliseet Indians Tribal Council or its agent. [2013, c. 254, §2 (AMD).]

For purposes of this subsection, "sustenance use" means all noncommercial consumption or noncommercial use by any person within Passamaquoddy Indian territory, as defined in Title 30, section 6205, subsection 1, Penobscot Indian territory, as defined in Title 30, section 6205, subsection 2, Aroostook Band Trust Land, as defined in Title 30, section 7202, subsection 2, or Houlton Band Trust Land, as defined in Title 30, section 6203, subsection 2-A, or at any location within the State by a tribal member, by a tribal member's immediate family or within a tribal member's household. The term "sustenance use" does not include the sale of marine organisms.

A member of the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians who takes a marine organism under a license or permit issued pursuant to this subsection must comply with all laws and rules applicable to a person who holds a state license or permit that authorizes the taking of that organism, except that a state law or rule that sets a season for the harvesting of a marine organism does not apply to a member of the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians who takes a marine organism for sustenance use or for noncommercial use in a tribal ceremony. A member of the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians issued a license or permit under this subsection is exempt from paying elver gear fees under section 6505-B or trap tag fees under section 6431-B and is not required to hold a state shellfish license issued under section 6601 to obtain a municipal shellfish license pursuant to section 6671. A member of the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians who fishes for or takes lobster under a license or permit issued pursuant to this subsection must comply with the closed periods under section 6440.

[ 2013, c. 254, §2 (AMD) .]

3. Lobster, sea urchin, scallop and elver licenses; limitations. Pursuant to subsection 1:

A. The Passamaquoddy Tribe and Penobscot Nation may each issue to members of its tribe or nation, as the case may be, up to 24 commercial lobster and crab fishing licenses in any calendar year, including all licenses equivalent to Class I, Class II or Class III licenses and student licenses, but not including apprentice licenses. Licenses issued under this paragraph are subject to the eligibility requirements of section 6421, subsection 5; [2011, c. 598, §17 (AMD).]

A-1. The Aroostook Band of Micmacs or its agent may issue to members of the band up to 10 commercial lobster and crab fishing licenses in any calendar year, including all licenses equivalent to Class I, Class II or Class III licenses and student licenses, but not including apprentice licenses. Licenses issued under this paragraph are subject to the eligibility requirements of section 6421, subsection 5; [2011, c. 598, §17 (NEW).]

A-2. The Houlton Band of Maliseet Indians or its agent may issue to members of the band up to 10 commercial lobster and crab fishing licenses in any calendar year, including all licenses equivalent to Class I, Class II or Class III licenses and student licenses, but not including apprentice licenses. Licenses issued under this paragraph are subject to the eligibility requirements of section 6421, subsection 5; [2013, c. 254, §3 (NEW).]

B. The Passamaquoddy Tribe may not issue to members of the tribe more than 24 commercial licenses for the taking of sea urchins in any calendar year. Sea urchin licenses must be issued by zone in accordance with section 6749-P; [2011, c. 598, §17 (AMD).]

C. The commissioner shall adopt rules authorizing the Penobscot Nation to issue to members of the nation commercial sea urchin licenses if the commissioner determines that sea urchin resources are sufficient to permit the issuance of new licenses. The commissioner may not authorize the Penobscot Nation to issue more than 24 commercial sea urchin licenses to members of the nation in any calendar year; [2011, c. 598, §17 (AMD).]

C-1. The commissioner shall adopt rules authorizing the Aroostook Band of Micmacs or its agent to issue to members of the band commercial sea urchin licenses if the commissioner determines that sea urchin resources are sufficient to permit the issuance of new licenses. The commissioner may not authorize the Aroostook Band of Micmacs or its agent to issue more than 24 commercial sea urchin licenses to members of the band in any calendar year; [2011, c. 598, §17 (NEW).]

C-2. The commissioner shall adopt rules authorizing the Houlton Band of Maliseet Indians or its agent to issue to members of the band commercial sea urchin licenses if the commissioner determines that sea urchin resources are sufficient to permit the issuance of new licenses. The commissioner may not authorize the Houlton Band of Maliseet Indians or its agent to issue more than 24 commercial sea urchin licenses to members of the band in any calendar year; [2013, c. 254, §3 (NEW).]

D. The Penobscot Nation may not issue to members of the nation more than 20 commercial licenses for the taking of scallops in any calendar year, except that the commissioner shall by rule allow the Penobscot Nation to issue additional commercial licenses to members of the nation for the taking of scallops if the commissioner determines that scallop resources are sufficient to permit the issuance of new licenses; [2011, c. 598, §17 (AMD).]

D-1. The Aroostook Band of Micmacs or its agent may not issue to members of the band more than 10 commercial licenses for the taking of scallops in any calendar year, except that the commissioner shall by rule allow the Aroostook Band of Micmacs or its agent to issue additional commercial licenses to members of the band for the taking of scallops if the commissioner determines that scallop resources are sufficient to permit the issuance of new licenses; [2011, c. 598, §17 (NEW).]

D-2. The Passamaquoddy Tribe may not issue to members of the tribe more than 20 commercial licenses for the taking of scallops in any calendar year, except that the commissioner shall by rule allow the Passamaquoddy Tribe to issue additional commercial licenses to members of the tribe for the taking of scallops if the commissioner determines that scallop resources are sufficient to permit the issuance of new licenses; [2013, c. 8, §1 (NEW).]

D-3. The Houlton Band of Maliseet Indians or its agent may not issue to members of the band more than 10 commercial licenses for the taking of scallops in any calendar year, except that the commissioner shall by rule allow the Houlton Band of Maliseet Indians or its agent to issue additional commercial licenses to members of the band for the taking of scallops if the commissioner determines that scallop resources are sufficient to permit the issuance of new licenses; [2013, c. 254, §3 (NEW).]

E. The Penobscot Nation may not issue to members of the nation commercial licenses for the taking of elvers in any calendar year that exceed the following limits:

(1) Eight licenses that allow the taking of elvers with 2 pieces of gear, consisting of an elver fyke net and a dip net, or 2 fyke nets; and

(2) Forty licenses that allow the taking of elvers with one piece of gear only, consisting of either an elver fyke net or a dip net.

The commissioner shall by rule allow the Penobscot Nation to issue additional commercial licenses to members of the nation for the taking of elvers if the commissioner and the Penobscot Nation determine that elver resources are sufficient to permit the issuance of new licenses; [2013, c. 588, Pt. E, §5 (RPR).]

E-1. The Passamaquoddy Tribe may issue to members of the tribe commercial licenses for the taking of elvers subject to the following limitations:

(1) A license that allows the taking of elvers with an elver fyke net may be issued to only 6 members of the tribe in any calendar year; and

(2) A license that allows the taking of elvers with an elver dip net may be issued to any member of the tribe not authorized to use an elver fyke net; [2013, c. 485, §2 (RPR).]

F. The Aroostook Band of Micmacs or its agent may not issue to members of the band more than 8 commercial licenses for the taking of elvers in any calendar year, except that the commissioner shall by rule allow the Aroostook Band of Micmacs or its agent to issue additional commercial licenses for the taking of elvers to members of the band if the commissioner determines that elver resources are sufficient to permit the issuance of new licenses; and [2013, c. 8, §1 (AMD).]

G. The Houlton Band of Maliseet Indians or its agent may not issue to members of the band commercial licenses for the taking of elvers in any calendar year that exceed the following limits:

(1) Eight licenses that allow the taking of elvers with an elver fyke net only; and

(2) Eight licenses that allow the taking of elvers with a dip net only.

The commissioner shall by rule allow the Houlton Band of Maliseet Indians or its agent to issue additional commercial licenses for the taking of elvers to members of the band if the commissioner determines that elver resources are sufficient to permit the issuance of new licenses. [2013, c. 8, §1 (NEW).]

The Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs, Houlton Band of Maliseet Indians and Department of Marine Resources shall report on the status of the sea urchin, scallop and elver fisheries to the joint standing committee of the Legislature having jurisdiction over marine resources matters by January 15th of each even-numbered year.

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 485, §2 (AMD); 2013, c. 588, Pt. E, §5 (AMD) .]

4. Sea urchin and scallop handfishing and tender licenses; limitations. The Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or its agent or Houlton Band of Maliseet Indians or its agent may not issue a license or permit pursuant to subsection 1 or 2:

A. For the harvesting of sea urchins or scallops by hand unless the license or permit applicant meets the diver competency requirements of section 6531; and [1997, c. 708, §1 (NEW); 1997, c. 708, §3 (AFF).]

B. For the tending of a person who fishes for or takes scallops or sea urchins by diving unless the applicant meets the safety training requirements of section 6533. [1997, c. 708, §1 (NEW); 1997, c. 708, §3 (AFF).]

[ 2013, c. 254, §4 (AMD) .]

5. Notification. Subsections 1 and 2 do not apply to a member of the Passamaquoddy Tribe, Penobscot Nation, Houlton Band of Maliseet Indians or Aroostook Band of Micmacs unless a copy of that member's tribal license or permit is filed with the commissioner by the tribal licensing agency or its agent or a tribal official in accordance with section 6027.

[ 2013, c. 8, §1 (AMD) .]

6. License suspension. If a member of the Passamaquoddy Tribe, Penobscot Nation, Houlton Band of Maliseet Indians or Aroostook Band of Micmacs issued a license or permit under this section is convicted or adjudicated of a violation for which a license suspension is mandatory under chapter 617, the commissioner shall suspend that member's license or permit for the specified period. If a member of the Passamaquoddy Tribe, Penobscot Nation, Houlton Band of Maliseet Indians or Aroostook Band of Micmacs issued a license or permit under this section is convicted or adjudicated of a violation for which the commissioner may suspend a license, the commissioner may suspend that member's license or permit in accordance with chapter 617.

[ 2013, c. 8, §1 (AMD) .]

7. Enforcement. A violation of a marine resources law or rule by a member of the Passamaquoddy Tribe, Penobscot Nation, Houlton Band of Maliseet Indians or Aroostook Band of Micmacs who is issued a license or permit pursuant to this section must be enforced pursuant to chapter 609. A member of the Passamaquoddy Tribe, Penobscot Nation, Houlton Band of Maliseet Indians or Aroostook Band of Micmacs who is issued a license or permit pursuant to this section must possess and exhibit that license or permit in accordance with section 6305 and must comply with the provisions of section 6306 regarding inspections and searches by marine patrol officers for violations related to licensed or permitted activities.

[ 2013, c. 8, §1 (AMD) .]

8. Resident of the State defined. For the purposes of this section, "resident of the State" means a member of the Passamaquoddy Tribe, Penobscot Nation, Houlton Band of Maliseet Indians or Aroostook Band of Micmacs who is eligible to obtain a state resident license under section 6301, subsection 1.

[ 2013, c. 8, §1 (AMD) .]

9. Political subdivision. Nothing in this section may be construed to indicate that the Passamaquoddy Tribe, the Penobscot Nation, the Houlton Band of Maliseet Indians or the Aroostook Band of Micmacs is a political subdivision of the State.

[ 2013, c. 8, §1 (AMD) .]

10. Agent. For purposes of this section, an agent of the Aroostook Band of Micmacs is any entity authorized by the Aroostook Band of Micmacs Tribal Council to act on its behalf under this section and an agent of the Houlton Band of Maliseet Indians is any entity authorized by the Houlton Band of Maliseet Indians Tribal Council to act on its behalf under this section. The Aroostook Band of Micmacs Tribal Council shall certify to the department any agent it has designated to act on its behalf under this section. The Houlton Band of Maliseet Indians Tribal Council shall certify to the department any agent it has designated to act on its behalf under this section.

[ 2013, c. 8, §1 (AMD) .]

11. Renewal of licenses. If a holder of a license issued under this section fails to provide information required under section 6173, the license may not be renewed until the holder complies with the requirements of that section.

[ 2013, c. 8, §1 (NEW) .]

SECTION HISTORY

1997, c. 708, §1 (NEW). 1997, c. 708, §3 (AFF). 1999, c. 491, §3 (AMD). 1999, c. 491, §9 (AFF). 2001, c. 421, §B14 (AMD). 2001, c. 421, §C1 (AFF). 2009, c. 396, §1 (AMD). 2011, c. 137, §1 (AMD). 2011, c. 266, Pt. A, §2 (AMD). 2011, c. 598, §17 (AMD). 2013, c. 8, §1 (AMD). 2013, c. 9, §1 (AMD). 2013, c. 254, §§1-4 (AMD). 2013, c. 485, §2 (AMD). 2013, c. 588, Pt. E, §5 (AMD).



12 §6302-B. Elver quota for federally recognized Indian tribes in the State

If the commissioner adopts an elver individual fishing quota system pursuant to section 6505-A, subsection 3-A, this section governs the allocation of the elver quota to federally recognized Indian tribes in the State. [2013, c. 485, §3 (NEW).]

1. Annual allocation. In accordance with section 6505-A, the commissioner shall annually allocate 21.9% of the overall annual quota of elver fishery annual landings to the federally recognized Indian tribes in the State. If the Passamaquoddy Tribe, the Penobscot Nation, the Aroostook Band of Micmacs and the Houlton Band of Maliseet Indians reach an agreement regarding the division of this 21.9% portion of the overall annual quota among them and communicate in writing that agreement to the commissioner prior to March 1st of the year in which the quota is allocated, the commissioner shall allocate that portion of the quota in accordance with that agreement. If no agreement is reached, the commissioner shall allocate that portion of the quota in accordance with the following:

A. To the Passamaquoddy Tribe, 14% of the overall annual quota; [2013, c. 485, §3 (NEW).]

B. To the Penobscot Nation, 6.4% of the overall annual quota; [2013, c. 485, §3 (NEW).]

C. To the Houlton Band of Maliseet Indians, 1.1% of the overall annual quota; and [2013, c. 485, §3 (NEW).]

D. To the Aroostook Band of Micmacs, 0.4% of the overall annual quota. [2013, c. 485, §3 (NEW).]

In making any allocations under this subsection, the commissioner shall reserve a portion no greater than 10% of each allocation in order to ensure that the quota is not exceeded.

[ 2013, c. 485, §3 (NEW) .]

2. Individual allocation. The Passamaquoddy Tribe shall allocate to each person to whom it issues a license under section 6302-A, subsection 3, paragraph E-1 a specific amount of the quota allocated to the Passamaquoddy Tribe under subsection 1, paragraph A and shall provide documentation to the department of that allocation for each individual license holder. The Passamaquoddy Tribe shall allocate all of the quota that it has been allocated and may not alter any individual allocations once documentation has been provided to the department. The Penobscot Nation shall allocate to each person to whom it issues a license under section 6302-A, subsection 3, paragraph E a specific amount of the quota allocated to the Penobscot Nation under subsection 1, paragraph B and shall provide documentation to the department of that allocation for each individual license holder. The Penobscot Nation shall allocate all of the quota that it has been allocated and may not alter any individual allocations once documentation has been provided to the department. The Houlton Band of Maliseet Indians shall allocate to each person to whom it issues a license under section 6302-A, subsection 3, paragraph G a specific amount of the quota allocated to the Houlton Band of Maliseet Indians under subsection 1, paragraph C and shall provide documentation to the department of that allocation for each individual license holder. The Houlton Band of Maliseet Indians shall allocate all of the quota that it has been allocated and may not alter any individual allocations once documentation has been provided to the department. The Aroostook Band of Micmacs shall allocate to each person to whom it issues a license under section 6302-A, subsection 3, paragraph F a specific amount of the quota allocated to the Aroostook Band of Micmacs under subsection 1, paragraph D and shall provide documentation to the department of that allocation for each individual license holder. The Aroostook Band of Micmacs shall allocate all of the quota that it has been allocated and may not alter any individual allocations once documentation has been provided to the department.

The department shall issue elver transaction cards under section 6305 to a person licensed by the Passamaquoddy Tribe under section 6302-A, subsection 3, paragraph E-1, the Penobscot Nation under section 6302-A, subsection 3, paragraph E, the Houlton Band of Maliseet Indians under section 6302-A, subsection 3, paragraph G or the Aroostook Band of Micmacs under section 6302-A, subsection 3, paragraph F only upon receipt of adequate documentation specifying the individual quota allocated to that person by the tribe, nation or band under this subsection.

[ 2013, c. 485, §3 (NEW) .]

3. Overage. If the total weight of elvers sold by persons licensed by the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians exceeds the quota allocated under subsection 1 to that tribe, nation or band, the commissioner shall deduct the amount of the overage from any future allocation to that tribe, nation or band. If the overage exceeds the overall annual quota allocated to that tribe, nation or band for the following year, the overage must be deducted from the overall annual quota allocations to that tribe, nation or band in subsequent years until the entire overage has been accounted for.

[ 2013, c. 485, §3 (NEW) .]

SECTION HISTORY

2013, c. 485, §3 (NEW).



12 §6303. Application

1. Forms. Application shall be made on forms furnished by the commissioner.

[ 1977, c. 661, §5 (NEW) .]

2. Misrepresentation or error. Any license issued through misrepresentation or misstatement shall be void. Any license issued through error shall be void after notice to the holder.

[ 1977, c. 661, §5 (NEW) .]

3. Satisfactory answers. Failure or refusal to satisfactorily answer any question on or about the application shall be a basis for denying the application.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6304. Fees

1. One-half fee after September 30th.

[ 1993, c. 499, §1 (RP) .]

2. Duplication. Licenses that have been lost or destroyed must be reissued at a cost of $6.

[ 2009, c. 213, Pt. G, §1 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1993, c. 499, §1 (AMD). 2003, c. 20, §WW1 (AMD). 2009, c. 213, Pt. G, §1 (AMD).



12 §6305. Possession of license, photo identification and transaction card

1. Exhibit on demand. When any person is engaged in an activity that is licensed under marine resources' laws, that person shall have that license in that person's actual possession and shall, on the request of a marine patrol officer or other authorized person, exhibit that person's license.

[ 2013, c. 468, §9 (AMD) .]

1-A. Photo identification. When a person is engaged in an activity for which a license is required under section 6302-A, subsection 3, paragraph E, E-1, F or G or section 6505-A, that person shall have a government-issued identification card with that person's photograph and date of birth in that person's actual possession and shall, on the request of a marine patrol officer or other authorized person, present the government-issued identification card with that person's photograph and date of birth.

[ 2013, c. 468, §9 (AMD) .]

1-B. Elver transaction card. When a person is engaged in an activity for which a license is required under section 6302-A, subsection 3, paragraph E, E-1, F or G or section 6505-A, that person shall have the elver transaction card issued by the department under section 6505-A to that person in that person's actual possession and shall, on the request of a marine patrol officer or other authorized person, present the elver transaction card.

[ 2013, c. 468, §9 (NEW) .]

2. Prima facie evidence. A failure to exhibit a license and an elver transaction card if an elver transaction card is required within a reasonable time, when requested, is prima facie evidence that the person is not licensed.

[ 2013, c. 468, §9 (AMD) .]

3. Crew members. If crew members are included in the license for any operation, any bona fide crew member may carry out that operation if the license is in that crew member's possession.

[ 2013, c. 468, §9 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2013, c. 49, §2 (AMD). 2013, c. 468, §9 (AMD).



12 §6306. Consent to inspection; violation

1. Consent to inspection. Any person who signs an application for a license or aquaculture lease or receives a license or aquaculture lease under this Part has a duty to submit to inspection and search for violations related to the licensed activities by a marine patrol officer under the following conditions.

A. Watercraft or vehicles and the equipment located on watercraft or vehicles used primarily in a trade or business requiring a license or aquaculture lease under this Part may be searched or inspected at any time. [2009, c. 229, §14 (AMD).]

B. Any other location where activities subject to this Part are conducted may be inspected or searched during the hours when those activities occur. [1987, c. 713, §2 (NEW).]

C. A location specified in paragraph B may be inspected at any time if a marine patrol officer has a reasonable suspicion of a violation of this Part. [1987, c. 713, §2 (NEW).]

D. No residential dwelling may be searched without a search warrant unless otherwise allowed by law. [1987, c. 713, §2 (NEW).]

[ 2009, c. 229, §14 (AMD) .]

2. Seizure of evidence. Any person who signs an application for a license or aquaculture lease or receives a license or aquaculture lease under this Part has a duty to permit seizure of evidence of a violation of marine resources laws found during an inspection or search.

[ 2009, c. 229, §14 (AMD) .]

3. Refusal. Refusal to permit inspection or seizure is a basis for suspension of any or all licenses under this chapter or revocation of aquaculture leases.

[ 2009, c. 229, §14 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1987, c. 713, §2 (AMD). 1989, c. 348, §4 (AMD). 2009, c. 229, §14 (AMD).



12 §6307. Misstatement or misrepresentation

It shall be unlawful to intentionally or knowingly make a misstatement or misrepresentation on an application for a license or certificate. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6308. Compliance with support orders; license qualifications and conditions

In addition to other qualifications for licensure or registration and conditions for continuing eligibility to hold a license as prescribed by the various acts of the department, applicants for licensure or registration, licensees renewing their licenses and existing licensees must also comply with the requirements of Title 19-A, section 2201. [1997, c. 537, §4 (AMD); 1997, c. 537, §62 (AFF).]

SECTION HISTORY

1993, c. 410, §V2 (NEW). 1995, c. 694, §D9 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 537, §4 (AMD). 1997, c. 537, §62 (AFF).



12 §6309. Licensees not in compliance with a court order of support; enforcement of parental support obligations

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Compliance with a support order" means that the support obligor has obtained or maintained health insurance coverage if required by a support order and is:

(1) No more than 60 days in arrears in making any of the following payments:

(a) Payments in full for current support;

(b) Periodic payments on a support arrearage pursuant to a written agreement with the Department of Health and Human Services; and

(c) Periodic payments as set forth in a support order; and

(2) No more than 30 days in arrears in making payments as described in subparagraph (1) if the obligor has been in arrears for more than 30 days in making payments as described in subparagraph (1) at least 2 times within the past 24 months. [2003, c. 396, §3 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

B. "Support order" means a judgment, decree or order, whether temporary, final or subject to modification, issued by a court or an administrative agency of competent jurisdiction for the support and maintenance of a child, including a child who has attained the age of majority under the law of the issuing state, or a child and the parent with whom the child is living, that provides for monetary support, health care, arrearages or reimbursement and may include related costs and fees, interest and penalties, income withholding, attorney's fees and other relief. [2003, c. 396, §3 (RPR).]

[ 2003, c. 396, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Noncompliance with a support order. An applicant for the issuance or renewal of a license or an existing licensee regulated by the department under this subpart who is not in compliance with a support order is subject to the requirements of Title 19-A, section 2201.

[ 2003, c. 396, §4 (AMD) .]

SECTION HISTORY

1993, c. 410, §V2 (NEW). 1995, c. 694, §D10 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 537, §5 (AMD). 1997, c. 537, §62 (AFF). 2003, c. 396, §§3,4 (AMD). 2003, c. 689, §B6 (REV).



12 §6310. Appeal of license denial; illness or medical condition

1. Appeal of license denial. A person who is denied a Class I, Class II or Class III lobster and crab fishing license because that person does not meet the eligibility requirements of section 6421, subsection 5, paragraph A; a person who is denied a handfishing sea urchin license, a sea urchin dragging license or a sea urchin hand-raking and trapping license because that person does not meet the eligibility requirements of section 6749-O, subsection 2-A; or a person who is denied a hand fishing scallop license or a scallop dragging license because that person does not meet the eligibility requirements of section 6706, subsection 2 may appeal to the commissioner under this section for a review of that license denial.

[ 2011, c. 266, Pt. A, §3 (AMD) .]

2. Criteria for license issuance on appeal. The commissioner may issue a license on appeal only if the criteria in this subsection are met.

A. A Class I, Class II or Class III lobster and crab fishing license may be issued to a person on appeal only if:

(1) A substantial illness or medical condition on the part of the person or a family member prevented that person from meeting the eligibility requirements for a license in 1997, 1998 or 1999, and the person documents that the person harvested lobsters while in possession of a Class I, Class II or Class III lobster and crab fishing license within one year prior to the onset of the illness or medical condition. The person shall provide the commissioner with documentation from a physician describing the illness or other medical condition. A person may not request an appeal under this subparagraph after December 31, 2001; or

(2) A substantial illness or medical condition on the part of the person or a family member prevented that person from meeting the eligibility requirements for a license in licensing year 2000 or in subsequent years, and the person documents that the person harvested lobsters while in possession of a Class I, Class II or Class III lobster and crab fishing license within one year prior to the onset of the illness or medical condition. The person shall provide the commissioner with documentation from a physician describing the illness or other medical condition. A person must request an appeal under this subparagraph within one year of the onset of the illness or medical condition. [2013, c. 319, §1 (AMD).]

B. A handfishing sea urchin license, a sea urchin dragging license or a sea urchin hand-raking and trapping license may be issued to a person on appeal only if:

(1) A substantial illness or medical condition on the part of the person or a family member prevented that person from meeting the eligibility requirements for that license, and the person documents that the person harvested sea urchins while in possession of the same license within one year prior to the onset of the illness or medical condition. The person shall provide the commissioner with documentation from a physician describing the illness or other medical condition. A person must request an appeal under this subparagraph within one year of the onset of the illness or medical condition. [2013, c. 319, §1 (AMD).]

C. A hand fishing scallop license or a scallop dragging license may be issued to a person on appeal only if:

(1) A substantial illness or medical condition on the part of the person or a family member prevented that person from meeting the eligibility requirements for that license, and the person documents that the person harvested scallops while in possession of the same license within one year prior to the onset of the illness or medical condition. The person shall provide the commissioner with documentation from a physician describing the illness or other medical condition. A person must request an appeal under this subparagraph within one year of the onset of the illness or medical condition. [2013, c. 319, §1 (AMD).]

For the purposes of this subsection, "family member" means a spouse, brother, sister, son-in-law, daughter-in-law, parent by blood, parent by adoption, mother-in-law, father-in-law, child by blood, child by adoption, stepchild, stepparent, grandchild or grandparent.

[ 2013, c. 319, §1 (AMD) .]

3. Appeals process. A person appealing a license denial under this section must request the appeal in writing. The commissioner shall hold a hearing on the appeal if a hearing is requested in writing within 10 days of the initial request for appeal. If a hearing is requested, it must be held within 30 days of the request unless a longer period is mutually agreed to in writing, and it must be conducted in the Augusta area.

A hearing held under this subsection is informal. At the hearing, the appellant may present any evidence concerning the criteria listed in subsection 2 that might justify issuing a license to the person, and the commissioner may request any additional information the commissioner considers necessary. Any medical information provided as part of the appeal is a confidential record for the purposes of Title 1, section 402, subsection 3, paragraph A.

[ 1999, c. 643, §1 (NEW) .]

4. Issuance on appeal. Issuance of a license on appeal is at the discretion of the commissioner, except that a license may not be issued unless the criteria in subsection 2 are met. Decisions of the commissioner must be in writing.

[ 1999, c. 643, §1 (NEW) .]

SECTION HISTORY

1999, c. 643, §1 (NEW). 2009, c. 188, §1 (AMD). 2009, c. 188, §3 (AFF). 2011, c. 266, Pt. A, §§3, 4 (AMD). 2013, c. 319, §1 (AMD).



12 §6310-A. Appeal of license denial; Armed Forces or Coast Guard service

1. Appeal of license denial. A person who is denied a license for a limited entry fishery because that person does not meet the eligibility requirements due to service in the United States Armed Forces or the United States Coast Guard precluding that person from participating in the fishery may appeal to the commissioner under this section for a review of that license denial. A license may be granted by the commissioner under this section only if the person:

A. Documents that the person harvested the relevant species while in possession of a fishing license for that species within one year prior to entering the service; [2013, c. 319, §2 (NEW).]

B. Has not served for more than 10 consecutive years since the most recent year in which the person held a license; [2013, c. 319, §2 (NEW).]

C. Has not been dishonorably discharged from service; and [2013, c. 319, §2 (NEW).]

D. Requests an appeal under this section within one year of discharge from service. [2013, c. 319, §2 (NEW).]

Notwithstanding paragraphs B and D, a license may be granted to a person pursuant to this section who is actively serving in the United States Armed Forces or the United States Coast Guard for a period of more than 10 consecutive years as long as the person pays a license fee for each year beyond those 10 years.

[ 2013, c. 319, §2 (NEW) .]

2. Limited entry fishery. For purposes of this section, "limited entry fishery" means a fishery in which licenses are limited to individuals who have held a license in the previous year or a fishery that is otherwise restricted by a limited entry system.

[ 2013, c. 319, §2 (NEW) .]

3. Appeals process. A person appealing a license denial under this section must request the appeal in writing. The commissioner shall hold a hearing on the appeal if a hearing is requested in writing within 10 days of the initial request for appeal. If a hearing is requested, it must be held within 30 days of the request unless a longer period is mutually agreed to in writing, and it must be conducted in the Augusta area.

A hearing held under this subsection is informal. At the hearing, the appellant may present any evidence concerning the criteria listed in subsection 1 that might justify issuing a license to the person, and the commissioner may request any additional information the commissioner considers necessary.

[ 2013, c. 319, §2 (NEW) .]

4. Issuance on appeal. Issuance of a license on appeal is at the discretion of the commissioner, except that a license may not be issued unless the criteria in subsection 1 are met. Decisions of the commissioner must be in writing.

[ 2013, c. 319, §2 (NEW) .]

SECTION HISTORY

2013, c. 319, §2 (NEW).



12 §6311. Active duty military members

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Active duty for a period of more than 30 days" has the same meaning as in 10 United States Code, Section 101(d)(2). [2013, c. 319, §3 (NEW).]

B. "Limited entry fishery" means a fishery in which licenses are limited to individuals who have held a license in the previous year or a fishery that is otherwise restricted by a limited entry system. [2013, c. 319, §3 (NEW).]

[ 2013, c. 319, §3 (AMD) .]

2. Partial waiver of lobster apprentice requirements. Notwithstanding Title 37-B, section 390-A or any other provision of this Part, the commissioner shall waive a portion of the number of days and hours of practical lobster fishing experience required under the apprentice program established pursuant to section 6422, subsection 1 for a person who is a member of the National Guard or the Reserves of the United States Armed Forces if:

A. The person was under an order to active duty for a period of more than 30 days; [2005, c. 111, §2 (NEW).]

B. The period of active duty conflicts with the requirements of the apprentice program; and [2005, c. 111, §2 (NEW).]

C. The person was licensed pursuant to section 6421, subsection 1, paragraphs D and E. [2005, c. 111, §2 (NEW).]

This waiver does not apply to the 2-year minimum required under section 6422, subsection 2.

[ 2005, c. 111, §2 (NEW) .]

3. Waiver of licensing requirements. Notwithstanding Title 37-B, section 390-A or any other provision of this Part, the commissioner shall waive the licensing eligibility requirements applicable to a limited entry fishery for a person who is a member of the National Guard or the Reserves of the United States Armed Forces and was under an order to active duty for a period of more than 30 days. This subsection does not apply to a person who did not possess a license for that limited entry fishery at the time of or in the calendar year prior to that person's being called to active duty. The waiver must be available for a period of up to 10 consecutive years of service, with no license fees being assessed during that time. For years consecutively served beyond 10 years, licensing eligibility requirements, other than licensing fees, must be waived.

[ 2013, c. 319, §3 (AMD) .]

4. Limited application. This section applies only if the member's service is in support of:

A. An operational mission for which members of the Reserves of the United States Armed Forces have been ordered to active duty without volunteering for that mission; [2013, c. 319, §3 (AMD).]

B. Forces activated during a period of war declared by the United States Congress or a period of national emergency declared by the President of the United States or the United States Congress; or [2013, c. 319, §3 (AMD).]

C. A response to a precipitating event for which the member was drafted or enlisted during a period of an active draft. [2013, c. 319, §3 (NEW).]

[ 2013, c. 319, §3 (AMD) .]

SECTION HISTORY

2005, c. 111, §2 (NEW). 2013, c. 319, §3 (AMD).



12 §6311-A. Student licenses after military service

An individual who is eligible for a student lobster and crab fishing license under section 6421, subsection 1, paragraph E either when enlisted in the United States Armed Forces or United States Coast Guard or when ordered to active duty in the National Guard or the Reserves of the United States Armed Forces may, upon that individual's return from service, have that individual's eligibility regarding age extended by the number of years that individual was not able to purchase a student license due to this service, for a period of up to 10 years. In order to extend eligibility under this section, that individual must initiate the license application within one year of that individual's return from service. [2013, c. 319, §4 (NEW).]

SECTION HISTORY

2013, c. 319, §4 (NEW).



12 §6312. Saltwater recreational fishing registry

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. [2011, c. 421, §2 (RP).]

B. [2011, c. 421, §2 (RP).]

C. "Registry" means the registry for persons engaged in saltwater recreational fishing established under subsection 2. [2009, c. 559, §2 (NEW); 2009, c. 559, §4 (AFF).]

[ 2011, c. 421, §2 (AMD) .]

2. Saltwater recreational fishing registry established. The commissioner shall administer and maintain a registry of persons who engage in saltwater recreational fishing in the coastal waters of the State. The registry must at a minimum contain the name, address, date of birth and telephone number for each person registered. Only an individual may register.

[ 2011, c. 421, §2 (AMD) .]

3. Registration required. Unless the registry is suspended by rule under subsection 16, a person may not engage in saltwater recreational fishing in the coastal waters of the State or land or possess fish taken from the coastal waters of the State without registering pursuant to this section except that the following persons are exempt from this prohibition :

A. A person under 16 years of age; [2009, c. 559, §2 (NEW); 2009, c. 559, §4 (AFF).]

B. A passenger on board a vessel captained by an individual who possesses a valid recreational fishing operator's license pursuant to subsection 5; [2011, c. 421, §2 (AMD).]

C. A person renting a smelt fishing camp from an operator that possesses a valid recreational fishing operator's license pursuant to subsection 5; [2011, c. 421, §2 (AMD).]

D. [2011, c. 421, §2 (RP).]

E. [2011, c. 421, §2 (RP).]

F. [2011, c. 421, §2 (RP).]

G. A resident fishing on July 4th, Labor Day weekend or Memorial Day weekend; [2011, c. 421, §2 (AMD).]

H. A person who has employed the guiding services of an individual who possesses a current guide license for tidewater fishing as provided by rule pursuant to section 12853 and a valid recreational fishing operator's license pursuant to subsection 5; [2011, c. 421, §2 (NEW).]

I. A person fishing from a dock, pier or wharf that is owned by an individual who possesses a valid recreational fishing operator's license pursuant to subsection 5; [2011, c. 421, §2 (NEW).]

J. A person who holds and presents upon demand a current and valid registration or license to engage in saltwater recreational fishing by a state that has been designated as an exempted state under 50 Code of Federal Regulations, Section 600.1415; [2011, c. 421, §2 (NEW).]

K. A person registered on the National Saltwater Angler Registry through the United States Department of Commerce, National Oceanic and Atmospheric Administration; [2011, c. 421, §2 (NEW).]

L. A member of the Passamaquoddy Tribe, if the Passamaquoddy Tribe certifies to the commissioner that it will collect the registry data required under subsection 2 from tribal members who engage in saltwater recreational fishing and report the data to the commissioner; [2011, c. 421, §2 (NEW).]

M. A member of the Penobscot Nation, if the Penobscot Nation certifies to the commissioner that it will collect the registry data required under subsection 2 from members of the Penobscot Nation who engage in saltwater recreational fishing and report the data to the commissioner; [2011, c. 421, §2 (NEW).]

N. A member of the Houlton Band of Maliseet Indians, if the Houlton Band of Maliseet Indians certifies to the commissioner that it will collect the registry data required under subsection 2 from band members who engage in saltwater recreational fishing and report the data to the commissioner; and [2011, c. 421, §2 (NEW).]

O. A member of the Aroostook Band of Micmacs, if the Aroostook Band of Micmacs certifies to the commissioner that it will collect the registry data required under subsection 2 from band members who engage in saltwater recreational fishing and report the data to the commissioner. [2011, c. 421, §2 (NEW).]

Registration does not authorize a person to sell fish taken pursuant to the registry.

A person who has indicated on a valid freshwater fishing license issued under Part 13 whether or not the person engaged in saltwater recreational fishing during the prior year is not required to register under this subsection. The Department of Inland Fisheries and Wildlife shall provide registry data from persons exempted under this subsection regarding saltwater recreational fishing by these persons to the department at a time and manner as determined by the department.

A person who has indicated on a valid commercial fishing license issued under this Part whether or not the person engaged in saltwater recreational fishing during the prior year is not required to register under this subsection. The department shall collect data regarding saltwater recreational fishing by these persons exempted under this subsection.

[ 2011, c. 421, §2 (AMD) .]

4. Striped bass endorsement.

[ 2011, c. 421, §2 (RP) .]

5. Recreational fishing operator's license. The following persons are eligible to hold a recreational fishing operator's license issued by the commissioner:

A. A captain of a vessel licensed to carry passengers for hire for saltwater recreational fishing; [2011, c. 421, §2 (AMD).]

B. A person operating a business that rents smelt fishing camps for saltwater recreational smelt fishing; [2011, c. 421, §2 (AMD).]

C. A person who owns a private dock, pier or wharf and makes that wharf available to customers for the purpose of recreational fishing as part of a commercial enterprise; and [2011, c. 421, §2 (NEW).]

D. An individual who possesses a current guide license for tidewater fishing as provided by rule pursuant to section 12853. [2011, c. 421, §2 (NEW).]

A person who holds a recreational fishing operator's license shall collect data from persons who engage in saltwater recreational fishing and report the data to the commissioner as specified by the commissioner by rule.

There is no fee for a recreational fishing operator's license.

[ 2011, c. 421, §2 (AMD) .]

6. Agent fee.

[ 2011, c. 421, §2 (RP) .]

7. Native American.

[ 2011, c. 421, §2 (RP) .]

8. Penalty. A person who violates this section commits a civil violation for which a fine of not less than $100 may be adjudged.

[ 2009, c. 559, §2 (NEW); 2009, c. 559, §4 (AFF) .]

9. Suspension. A person on the registry is subject to the applicable suspension provisions under chapter 617.

[ 2011, c. 421, §2 (AMD) .]

10. Collaboration on outreach efforts. The commissioner shall work with fishing and hunting groups and interested parties in the commissioner's efforts to notify and educate the public about the registry.

[ 2009, c. 559, §2 (NEW); 2009, c. 559, §4 (AFF) .]

11. Report. The commissioner shall report registry information to the United States Department of Commerce, National Oceanic and Atmospheric Administration in a form and manner as required by the National Oceanic and Atmospheric Administration.

[ 2009, c. 559, §2 (NEW); 2009, c. 559, §4 (AFF) .]

12. Rules. The commissioner may adopt rules to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 559, §2 (NEW); 2009, c. 559, §4 (AFF) .]

13. Registration expiration. A registration issued under this section is valid until December 31st of the year in which it was issued. If applicable federal requirements allow, the commissioner may by rule extend the period for which a registration is valid.

[ 2011, c. 421, §2 (NEW) .]

14. Registry procedures. A person may register pursuant to this section through an agent appointed by the Department of Inland Fisheries and Wildlife to issue licenses under section 12501, through a publicly accessible online electronic system for registration operated by the department or at the department through a department employee.

[ 2011, c. 421, §2 (NEW) .]

15. Agent fees. A fee may not be charged for registering under this section. A person registering through an agent under section 12501 may be charged an agent fee of $2 if the only transaction conducted by that person is registering on the registry. A person registering on a publicly accessible online electronic system for registration may be charged an agent fee of $1. A person registering at the department with a department employee may be charged an agent fee of $1.

[ 2011, c. 421, §2 (NEW) .]

16. Termination of registry requirement. If the Marine Recreational Information Program administered by the United States Department of Commerce, National Oceanic and Atmospheric Administration does not receive funding to conduct surveys and perform data analysis, the department by rule shall suspend the registry. If the department suspends the registry, a person is not required to register under this section in order to engage in saltwater recreational fishing.

[ 2011, c. 421, §2 (NEW) .]

SECTION HISTORY

2009, c. 559, §2 (NEW). 2009, c. 559, §4 (AFF). 2011, c. 421, §2 (AMD).






Chapter 617: LICENSE SUSPENSION

Subchapter 1: SUSPENSION PROCEEDINGS

Article 1: SUSPENSION ON CONVICTION

12 §6351. Suspension based on criminal conviction or civil adjudication

1. Grounds for suspension. Any of the following is grounds for suspension of a license, the right to obtain a license or a certificate issued under this Part:

A. A conviction for a violation of a marine resources law; [2001, c. 421, Pt. B, §15 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

B. A conviction for a violation of Title 17-A, chapter 31; [2001, c. 421, Pt. B, §15 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

B-1. A conviction for a violation of Title 17-A, chapter 15; [2009, c. 394, §1 (NEW).]

C. A conviction for a criminal offense against a marine patrol officer while that officer is engaged in the performance of official duty; [2009, c. 394, §1 (AMD).]

D. A civil adjudication of having violated a marine resources law; or [2009, c. 394, §1 (AMD).]

E. A suspension authorized under section 6409 or 6410. [2009, c. 394, §1 (NEW).]

[ 2009, c. 394, §1 (AMD) .]

2. Suspension procedure. In order to suspend a license or certificate because of a conviction or adjudication, the commissioner shall follow the procedures of this article.

[ 2001, c. 421, Pt. B, §15 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Denial of license. An applicant for any license or certificate as set out in this chapter may be denied a license or certificate in the same manner as provided for in this section.

[ 2009, c. 394, §2 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1995, c. 218, §1 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B15 (RPR). 2009, c. 394, §§1, 2 (AMD).



12 §6352. Notice

The commissioner shall give notice of a suspension or a revocation and may give an opportunity for a hearing to the holder. [2009, c. 151, §1 (RPR).]

1. Time of notice. Notice must be given within 60 days of the conviction or adjudication pursuant to section 6351 and must be mailed to the last known address as provided in the department's marine resources licensing and enforcement database or be served in hand.

[ 2009, c. 151, §1 (RPR) .]

2. Nature of notice. The notice must contain:

A. A statement of the conviction or adjudication pursuant to section 6351; [2009, c. 151, §1 (NEW).]

B. The reason and statutory grounds for the suspension or revocation; [2009, c. 151, §1 (NEW).]

C. The effective date of the suspension or revocation; and [2009, c. 151, §1 (NEW).]

D. The opportunity for a hearing, should one exist. [2009, c. 151, §1 (NEW).]

[ 2009, c. 151, §1 (RPR) .]

3. Hearing.

[ 2009, c. 151, §1 (RP) .]

4. Receipt date. The notice is deemed received 3 days after the mailing.

[ 2009, c. 151, §1 (NEW) .]

5. Effective date of suspension or revocation. A suspension or revocation is effective on the date specified by the commissioner on the notice, which may not be less than 10 days after the mailing of the notice of suspension or revocation by the commissioner.

[ 2009, c. 151, §1 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 433, §7 (AMD). 1991, c. 390, §3 (AMD). 2009, c. 151, §1 (RPR).



12 §6353. Hearing

1. Request for hearing; place of hearing. A hearing must be requested in writing within 10 days from the effective date of the suspension. If requested, it must be held within 10 days of the request unless a longer period of time is mutually agreed to in writing. The hearing must be conducted in the Augusta area.

[ 2009, c. 151, §2 (RPR) .]

2. Evidence. At the hearing, the holder or the department may present any evidence concerning the violation.

[ 2009, c. 151, §3 (AMD) .]

3. Decisions. Decisions of the commissioner must be in writing. The commissioner may reinstate the license or certificate or reduce the suspension period if the commissioner is satisfied that to do so would be in the best interests of justice, except that the commissioner may not reduce suspensions set by statute.

[ 1991, c. 390, §4 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1991, c. 390, §4 (AMD). 2009, c. 151, §§2, 3 (AMD).






Article 2: SUSPENSION WITHOUT CONVICTION

12 §6371. Administrative suspension

1. Suspension for refusal to allow inspection. Refusal to allow inspection or seizure under section 6306 is grounds for suspension of any licenses issued under marine resources laws. In order to suspend a license because of a refusal to allow inspection or seizure, the commissioner shall follow the procedures of section 6372.

[ 2001, c. 421, Pt. B, §16 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Suspension for refusal to allow a shellfish inspection by a department shellfish inspector. Refusal to allow a shellfish inspection under section 6856 is grounds for suspension of any licenses or certificates issued under marine resources laws. In order to suspend a license or certificate under this subsection, the commissioner shall follow the procedures of section 6372.

[ 2011, c. 598, §18 (AMD) .]

3. Suspension for violations. Except as provided in subsections 1 and 2, violation of any section of marine resources laws or rules adopted under this Part is grounds for suspension under section 6374 of any licenses or certificates issued under this Part.

[ 2011, c. 311, §1 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 547, §B29 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 421, §B16 (AMD). 2001, c. 421, §C1 (AFF). 2009, c. 561, §12 (AMD). 2011, c. 311, §1 (AMD). 2011, c. 598, §18 (AMD).



12 §6372. Procedure for suspending on refusal to allow inspection

Notwithstanding the Maine Administrative Procedure Act, the procedure for suspending a license for refusal to allow inspection or seizure under section 6306 or refusal to allow inspection under section 6852, subsection 2-A or section 6856 is as follows. [2011, c. 598, §19 (AMD).]

1. Initiation and suspension. A marine patrol officer may deliver to the commissioner a written statement under oath that a person has refused to allow inspection or seizure under section 6306. The commissioner, on receipt of the affidavit, shall immediately notify the person in writing that his license has been suspended.

[ 1979, c. 541, Pt. B, §73 (AMD) .]

2. Notice. The notice shall state that there is an opportunity for a hearing, if it is requested in writing within 10 days of the notice.

[ 1977, c. 661, §5 (NEW) .]

3. Hearing. Any hearing shall be held within 3 business days after receipt of the request for the hearing. A hearing may be held more than 3 business days after the request if the request states in writing that the delay was voluntarily requested by the license holder. The hearing shall be held in accordance with the following provisions of the Maine Administrative Procedure Act, Title 5, chapter 375:

A. Evidence, Title 5, section 9057, except the issues are limited to whether the licensee had a license and whether the licensee refused inspection; [2009, c. 151, §4 (AMD).]

B. Notice, Title 5, section 9058; [1977, c. 661, §5 (NEW).]

C. Record, Title 5, section 9059; [1977, c. 661, §5 (NEW).]

D. Decisions, Title 5, section 9061, except the decision shall be made not more than one business day after completion of the hearing; and [1977, c. 661, §5 (NEW).]

E. Presiding officer, Title 5, section 9062, subsections 3 and 4, except the presiding officer shall be the commissioner or deputy commissioner. [1977, c. 661, §5 (NEW).]

[ 2009, c. 151, §4 (AMD) .]

4. Stay. Upon written request, the commissioner may delay the suspension pending the determination of the original hearing or the appeal, if he finds that suspension will cause undue hardship.

[ 1979, c. 541, Pt. B, §15 (AMD) .]

5. Appeal. The decision of the commissioner may be appealed to the Superior Court, if it is filed with the court within 30 days of the decision.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 541, §B15 (AMD). 2009, c. 151, §4 (AMD). 2011, c. 311, §2 (AMD). 2011, c. 598, §19 (AMD).



12 §6373. Procedure for suspending for violation of a shellfish provision (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 547, §B30 (AMD). 1999, c. 547, §B80 (AFF). 2011, c. 311, §3 (RP).



12 §6374. Procedure for suspending without criminal conviction or civil adjudication

Except as provided in section 6371, subsections 1 and 2, the procedure for suspending a license or certificate for a violation of marine resources law without a criminal conviction or civil adjudication is governed by this section. [2011, c. 311, §4 (NEW).]

1. Initiation and notice. If the Chief of the Bureau of Marine Patrol delivers to the commissioner a written statement under oath that the chief has probable cause to suspect that a violation of marine resources law has been committed, the commissioner shall immediately examine the affidavit and determine if a suspension is necessary. If the commissioner determines based on a preponderance of the evidence that a suspension is necessary, the commissioner shall immediately notify in writing the person who violated the law. The notice must state that there is an opportunity for a hearing, if the person requests the hearing in writing within 10 days of the notice. The notice is deemed received 3 days after the mailing.

[ 2015, c. 172, §4 (AMD) .]

2. Hearing. A hearing requested under subsection 1 must be held within 30 business days after receipt by the commissioner of a request for hearing except that a hearing may be held more than 30 business days after the request if the delay is requested by the person requesting the hearing. If the hearing is continued, it must be held no later than 60 days after the original notice, and any further continuance must be with the consent of both parties. The hearing must be held in accordance with the Maine Administrative Procedure Act, except that:

A. Notwithstanding Title 5, section 9057, issues of the hearing are limited to whether the person requesting the hearing had a license and whether that person committed a violation of marine resources law; and [2011, c. 311, §4 (NEW).]

B. Notwithstanding Title 5, section 9061, the decision of the presiding officer under Title 5, section 9062 must be made not more than 10 business days after completion of the hearing. [2011, c. 311, §4 (NEW).]

[ 2015, c. 172, §5 (AMD) .]

3. Finding of marine resources violation and suspension. If the presiding officer of the hearing under subsection 2 finds that a violation of marine resources law has been committed, the presiding officer shall immediately notify the commissioner of the finding, and the commissioner may suspend the license or certificate of the person requesting the hearing. Except as provided in this subsection, the length of the suspension of the license or certificate may not exceed:

A. One year from the date of a first finding of a violation; [2013, c. 468, §10 (AMD).]

B. Two years from the date of a 2nd finding of a violation; or [2013, c. 468, §10 (AMD).]

C. Three years from the date of a 3rd or subsequent finding of a violation. [2013, c. 468, §10 (AMD).]

The commissioner may suspend any license or certificate for a period of time not to exceed the maximum amount of time allowable for a criminal conviction or civil adjudication of the same violation.

[ 2013, c. 468, §10 (AMD) .]

4. Prohibition against multiple suspensions. If the commissioner suspends a license or certificate under this section, the commissioner may not suspend the license or certificate because of a criminal conviction or civil adjudication for the same violation.

[ 2011, c. 311, §4 (NEW) .]

5. Appeal. A decision of the commissioner to suspend a license or certificate pursuant to this section may be appealed to the Superior Court if it is filed with the court within 30 days of the decision.

[ 2011, c. 311, §4 (NEW) .]

6. Request for hearing on suspension length; place of hearing. The license or certificate holder may request a hearing regarding the length of suspension under this section. A hearing must be requested in writing within 10 days from the effective date of the suspension. The hearing must be held within 10 days of the request unless a longer period of time is mutually agreed to in writing. The hearing must be conducted in the Augusta area.

[ 2011, c. 311, §4 (NEW) .]

SECTION HISTORY

2011, c. 311, §4 (NEW). 2011, c. 598, §20 (AMD). 2013, c. 468, §10 (AMD). 2015, c. 172, §§4, 5 (AMD).









Subchapter 2: SUSPENSION PENALTIES

12 §6401. Suspension or revocation based on conviction or adjudication

1. Violation of marine resources laws. Notwithstanding specific penalties authorized under this Part, the commissioner may suspend any licenses or certificates issued under this Part if a person is convicted or adjudicated in court of violating any section of the marine resources laws.

[ 2013, c. 468, §11 (AMD) .]

2. Length of suspension. The suspension of a license or certificate may not exceed:

A. One year from the date of the first conviction or adjudication; [2001, c. 421, Pt. B, §17 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

B. Two years from the date of the 2nd conviction or adjudication; and [2001, c. 421, Pt. B, §17 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

C. Three years from the date of the 3rd or subsequent conviction or adjudication. [2001, c. 421, Pt. B, §17 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2001, c. 421, Pt. B, §17 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Applicable standards. Any conviction or adjudication occurring more than 7 years before the last conviction or adjudication may not be counted in determining lengths of suspension.

[ 2001, c. 421, Pt. B, §17 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Revocation following 6 or more violations. The commissioner may permanently revoke any licenses or certificates of a license holder or certificate holder following the conviction or adjudication of the license holder or certificate holder for a 6th or subsequent violation of marine resources laws.

[ 2013, c. 468, §11 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1985, c. 43, (AMD). 2001, c. 421, §B17 (AMD). 2001, c. 421, §C1 (AFF). 2013, c. 468, §11 (AMD).



12 §6402. Suspension based on adjudication of molesting

The commissioner shall suspend the lobster and crab fishing license of a license holder or the nonresident lobster and crab landing permit of a permit holder adjudicated in court of violating section 6434. This suspension is for 3 years from the date of adjudication. For a 3rd or subsequent adjudication, the commissioner may permanently revoke the license holder's license. [2009, c. 561, §13 (RPR).]

1. Adjudications for cutting lobster trap lines. A person adjudicated under section 6434 of molesting lobster gear by cutting a lobster trap line shall, upon making full payment as ordered by the court under section 6434, subsection 4, paragraph A, provide the commissioner with proof of that payment. If the commissioner does not receive that proof within 3 years after the date of adjudication, the commissioner shall continue that license suspension until such time as that proof is received.

[ 2009, c. 151, §5 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1993, c. 543, §1 (AMD). 2007, c. 201, §1 (AMD). 2009, c. 151, §5 (AMD). 2009, c. 394, §3 (AMD). 2009, c. 561, §13 (AMD).



12 §6402-A. Suspension based on conviction of dragging in cable area

For any person convicted in court of violating section 6954 or 6954-A, the commissioner shall suspend the license authorizing the activity in which the person was engaged at the time of the violation. The suspension shall be for one year from the date of the conviction. [1987, c. 1, §1 (AMD).]

SECTION HISTORY

1983, c. 179, §1 (NEW). 1987, c. 1, §1 (AMD).



12 §6402-B. Suspension based on 2 or more convictions of possessing illegal lobsters

Notwithstanding section 6401, subsection 2, the commissioner shall suspend the lobster and crab fishing license of any license holder or the nonresident lobster and crab landing permit of a permit holder convicted of a 2nd or subsequent offense of possessing a lobster in violation of section 6431, 6436, 6438-A or 6952-A if the conviction of the 2nd or subsequent offense involved possession of 5 or more illegal lobsters. If the 2nd offense occurs on the same day as the first offense, the commissioner may waive the mandatory suspension. [2009, c. 394, §4 (AMD).]

1. Second offense. For a 2nd conviction the commissioner shall suspend the license for at least one year from the date of conviction and may suspend the license for up to 3 years.

[ 1995, c. 315, §1 (NEW) .]

2. Third or subsequent offense. For a 3rd or subsequent conviction, the commissioner shall suspend the license for 3 years from the date of conviction and may permanently revoke the license holder's license.

[ 1995, c. 315, §1 (NEW) .]

3. Offenses after July 1, 1994.

[ 2009, c. 394, §4 (RP) .]

SECTION HISTORY

1993, c. 550, §1 (NEW). 1995, c. 315, §1 (AMD). 2007, c. 201, §2 (AMD). 2009, c. 394, §4 (AMD).



12 §6402-C. Suspension based on 2 or more convictions of dragging within the prohibited area surrounding aquaculture operations

For any person convicted of a 2nd or subsequent offense of section 6957, subsection 1, the commissioner shall suspend the license authorizing the activity in which the person was engaged at the time of the violation. The suspension is for 5 years from the date of conviction. [1995, c. 169, §1 (NEW).]

SECTION HISTORY

1995, c. 169, §1 (NEW).



12 §6403. Suspension based on refusing inspection or seizure

The commissioner may suspend any and all licenses issued under this Part if the license holder refuses to allow inspection or seizure under section 6306. This suspension may not exceed one year. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6404. Revocation based on conviction of scrubbing lobsters

The commissioner shall revoke the lobster and crab fishing license, wholesale seafood license and the commercial fishing license of any license holder or the nonresident lobster and crab landing permit of a permit holder convicted in court of violating section 6438-A. [2015, c. 172, §6 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1995, c. 468, §2 (AMD). 2007, c. 201, §3 (AMD). 2015, c. 172, §6 (AMD).



12 §6404-A. Suspension or revocation based on conviction of molesting elver gear

The commissioner shall suspend or revoke the elver fishing license of any license holder convicted of violating section 6575-D. [2013, c. 49, §3 (AMD).]

1. First offense. For a first offense, the commissioner shall suspend the license holder's license for 3 years.

[ 2011, c. 549, §1 (NEW) .]

2. Second offense. For a 2nd offense, the commissioner shall permanently revoke the license holder's license.

[ 2011, c. 549, §1 (NEW) .]

SECTION HISTORY

1995, c. 536, §A5 (NEW). 2001, c. 421, §B18 (AMD). 2001, c. 421, §C1 (AFF). 2011, c. 549, §1 (AMD). 2013, c. 49, §3 (AMD).



12 §6404-B. Suspension based on conviction of fishing on closed days for sea urchin fishing

The commissioner shall suspend the sea urchin fishing license of any license holder convicted in court of violating section 6749 or any rule adopted under section 6749. The suspension must be for one year from the date of conviction. [2003, c. 510, Pt. B, §4 (AMD).]

SECTION HISTORY

1999, c. 244, §1 (NEW). 2001, c. 327, §2 (AMD). 2003, c. 510, §B4 (AMD).



12 §6404-C. Suspension based on conviction of sea urchin fishing in zone for which person is not licensed

The commissioner shall suspend the sea urchin fishing license of any license holder convicted in court of violating section 6749-P. The suspension must be for one year from the date of conviction. [1999, c. 244, §1 (NEW).]

SECTION HISTORY

1999, c. 244, §1 (NEW).



12 §6404-D. Suspension based on conviction of sea urchin fishing in a closed area

The commissioner shall suspend the sea urchin fishing license of any license holder convicted in court of violating section 6749-N. The suspension must be for one year from the date of conviction. [2001, c. 327, §3 (NEW).]

SECTION HISTORY

2001, c. 327, §3 (NEW).



12 §6404-E. Suspension based on 3 or more convictions of possessing small sea urchins

The commissioner shall suspend the sea urchin fishing license of any license holder convicted in court of a 3rd or subsequent offense of possessing sea urchins smaller than the minimum size established pursuant to section 6749-A. The suspension must be for at least one year from the date of conviction and may be up to 3 years. Any conviction occurring more than 5 years before the last conviction may not be counted in determining the suspension. [2003, c. 200, §1 (NEW).]

SECTION HISTORY

2003, c. 200, §1 (NEW).



12 §6404-F. Suspension based on 3 or more convictions of possessing oversize sea urchins

The commissioner shall suspend the sea urchin fishing license of any license holder convicted in court of a 3rd or subsequent offense of possessing sea urchins larger than the maximum size established pursuant to rule. The suspension must be for at least one year but not more than 3 years from the date of conviction. Any conviction occurring more than 5 years before the last conviction may not be counted in determining the suspension. [2007, c. 615, §8 (NEW).]

SECTION HISTORY

2007, c. 615, §8 (NEW).



12 §6404-G. Suspension based on 2 or more convictions of scallop fishing in a conservation area

The commissioner shall suspend the license authorizing the activity in which the person was engaged at the time of the violation for any person adjudicated of a 2nd or subsequent violation of section 6626. The suspension must be for one year from the date of adjudication. [2009, c. 72, §1 (NEW).]

SECTION HISTORY

2009, c. 72, §1 (NEW).



12 §6404-H. Suspension or revocation based on conviction of an elver fishing license offense

The commissioner shall suspend or revoke a person's eligibility for the elver lotteries under section 6505-A, subsection 2-B if the person is convicted of an offense in violation of section 6505-A, subsection 1. [2013, c. 49, §4 (AMD).]

1. First offense. For a first offense, the commissioner shall suspend the person's eligibility for the elver lotteries under section 6505-A, subsection 2-B for one year.

[ 2011, c. 549, §2 (NEW) .]

2. Second offense. For a 2nd offense, the commissioner shall permanently revoke the person's eligibility for the elver lotteries under section 6505-A, subsection 2-B.

[ 2011, c. 549, §2 (NEW) .]

SECTION HISTORY

2011, c. 549, §2 (NEW). 2013, c. 49, §4 (AMD).



12 §6404-I. Suspension or revocation based on conviction of untagged elver gear

The commissioner shall suspend or revoke the elver fishing license of any license holder convicted of violating section 6505-B. [2013, c. 49, §5 (AMD).]

1. First offense. For a first offense, the commissioner shall suspend the license holder's license for one year.

[ 2011, c. 549, §2 (NEW) .]

2. Second offense. For a 2nd offense, the commissioner shall permanently revoke the license holder's license.

[ 2011, c. 549, §2 (NEW) .]

SECTION HISTORY

2011, c. 549, §2 (NEW). 2013, c. 49, §5 (AMD).



12 §6404-J. Suspension or revocation based on conviction of fishing during closed season or a closed period

The commissioner shall suspend or revoke the elver fishing license of any license holder convicted of violating section 6575 or 6575-A. [2013, c. 49, §6 (AMD).]

1. First offense. For a first offense, the commissioner shall suspend the license holder's license for one year.

[ 2011, c. 549, §2 (NEW) .]

2. Second offense. For a 2nd offense, the commissioner shall permanently revoke the license holder's license.

[ 2011, c. 549, §2 (NEW) .]

SECTION HISTORY

2011, c. 549, §2 (NEW). 2013, c. 49, §6 (AMD).



12 §6404-K. Suspension or revocation based on conviction of a violation of an elver dealer's license

The commissioner shall suspend or revoke the elver dealer's license of any elver dealer's license holder convicted of violating section 6864. [2013, c. 49, §7 (AMD).]

1. First offense. For a first offense, the commissioner shall suspend the license holder's license for one year.

[ 2011, c. 549, §2 (NEW) .]

2. Second offense. For a 2nd offense, the commissioner shall permanently revoke the license holder's license.

[ 2011, c. 549, §2 (NEW) .]

SECTION HISTORY

2011, c. 549, §2 (NEW). 2013, c. 49, §7 (AMD).



12 §6404-L. Suspension or revocation based on interstate wildlife violator compact

The commissioner may suspend or revoke the license, privilege or right of any person to fish for, take, possess or transport any marine organism to the extent that the license, privilege or right has been suspended or revoked by another member state of an interstate wildlife violator compact entered into by the commissioner pursuant to section 6022, subsection 19. [2013, c. 468, §12 (NEW).]

SECTION HISTORY

2013, c. 468, §12 (NEW).



12 §6404-M. Suspension or revocation based on conviction of a violation of an elver individual fishing quota

The commissioner shall suspend or revoke the elver fishing license of any license holder convicted of violating section 6575-K. [2013, c. 485, §4 (NEW).]

1. First offense. For the first offense, the commissioner shall suspend the license holder's license for one year.

[ 2013, c. 485, §4 (NEW) .]

2. Second offense. For a 2nd offense, the commissioner shall permanently revoke the license holder's license.

[ 2013, c. 485, §4 (NEW) .]

SECTION HISTORY

2013, c. 485, §4 (NEW).



12 §6405. Trap removal

Any person whose lobster and crab fishing license has been suspended shall, within 5 days of suspension, remove from the water all of his lobster traps or cars, except cars numbered with another valid license number. The commissioner may extend the time period if adverse weather conditions or other circumstances beyond the control of the license holder prevent removal within that time period. [1977, c. 713, §3 (AMD).]

During the removal period, the license holder shall not sell, lease or otherwise transfer ownership of the holder's lobster traps or cars or give written permission to another person to raise, lift or transfer those traps or cars. The commissioner may allow another licensed person, subject to any conditions or limitations, to assist the license holder in removing his traps or cars, if that assistance is required because of personal hardship or a large number of traps. [1979, c. 283, §1 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §3 (AMD). 1979, c. 283, §1 (AMD).



12 §6406. Engaging in activities while under suspension

1. Prohibited acts. It is unlawful for any person whose license or right to obtain a license is under suspension to:

A. Engage in any licensed activity; [1989, c. 455, §1 (RPR).]

B. Give another person permission to raise, lift, transfer or possess lobster traps or cars marked with the suspended person's lobster and crab fishing license number or lobster traps with buoys that carry the color design on file with the suspended license; [1991, c. 302, §1 (AMD).]

C. Assist a holder of a Class II lobster and crab fishing license as a crew member; or [1991, c. 302, §1 (AMD).]

D. [1989, c. 455, §1 (RP).]

E. For any violation occurring on or after the effective date of this paragraph, assist any license holder as a crew member in any activity authorized by the suspended license. [1991, c. 302, §1 (NEW); 1991, c. 302, §2 (AFF).]

[ 2009, c. 151, §6 (AMD) .]

2. Penalty. Violation of this section is a Class D crime, except that the court shall impose a fine of not less than $500 nor more than $2,000.

[ 2009, c. 394, §5 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 283, §2 (AMD). 1989, c. 455, §1 (RPR). 1991, c. 302, §1 (AMD). 1991, c. 302, §2 (AFF). 2009, c. 151, §6 (AMD). 2009, c. 394, §5 (AMD).



12 §6407. Conviction or adjudication; juvenile offense; failure to appear

Under this chapter: [1977, c. 661, §5 (NEW).]

1. Conviction or adjudication. A conviction of a crime is considered a conviction and an adjudication of a civil violation is considered an adjudication during the pendency of appeal;

[ 2013, c. 492, §4 (AMD) .]

2. Juvenile offense. A conviction of a juvenile offense is considered a conviction; and

[ 2013, c. 492, §4 (AMD) .]

3. Failure to appear. Failure to appear in court when properly summoned is considered a conviction.

[ 2013, c. 492, §4 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2013, c. 492, §4 (AMD).



12 §6408. Suspension of lobster and crab fishing license

A person whose Class I, Class II or Class III lobster and crab fishing license has been suspended for more than one year must appear in person before the commissioner prior to being issued a Class I, Class II or Class III lobster and crab fishing license pursuant to section 6421, subsection 5, paragraph D. [1999, c. 643, §2 (NEW).]

§6408. Suspension of license for failure to appear, answer or pay

(REALLOCATED TO TITLE 12, SECTION 6409)

SECTION HISTORY

RR 1999, c. 2, §13 (RAL). 1999, c. 643, §2 (NEW). 1999, c. 743, §1 (NEW).



12 §6409. Suspension of license for failure to appear, answer or pay (REALLOCATED FROM TITLE 12, SECTION 6408)

(REALLOCATED FROM TITLE 12, SECTION 6408)

If a license is suspended pursuant to Title 14, section 3142, the suspension remains in effect and that person is ineligible to obtain or hold a license until the person pays the fine. On payment of the fine and on condition of payment of a $25 administrative fee to the department, the suspension is rescinded and the eligibility to obtain or hold a license reinstated. For the purposes of this section, "fine" has the same meaning as in Title 14, section 3141, subsection 1. [2009, c. 561, §14 (AMD).]

SECTION HISTORY

RR 1999, c. 2, §13 (RAL). 2009, c. 561, §14 (AMD).



12 §6410. Suspension of license for failure to comply with court order of support

If a person's eligibility to obtain or hold a license or registration is suspended pursuant to Title 19-A, section 2201, the suspension remains in effect until the person is in compliance with a court order of support. On condition of payment of a $25 administrative fee to the department, the suspension is rescinded and the person's eligibility to obtain or hold a license reinstated. [2009, c. 561, §15 (AMD).]

SECTION HISTORY

2003, c. 520, §3 (NEW). 2009, c. 561, §15 (AMD).



12 §6411. Refusal to renew or reissue license for failure to file or failure to pay state tax obligations

If a person’s eligibility to obtain a license is suspended pursuant to Title 36, section 175, the suspension is in effect until the State Tax Assessor issues a certificate of good standing. On condition of payment of a $25 administrative fee to the department, the suspension is rescinded and the person’s eligibility to obtain a license reinstated. [2009, c. 561, §16 (NEW).]

SECTION HISTORY

2009, c. 561, §16 (NEW).



12 §6412. Suspension of license or certificate for failure to comply with reporting requirements

1. Authority to suspend. The commissioner, in accordance with this section, may suspend a license or certificate issued under this Part if the holder of the license or certificate fails to comply with reporting requirements established by section 6864, subsection 8 or by rule pursuant to section 6173. A license or certificate suspended under this section remains suspended until the suspension is rescinded by the commissioner. The commissioner shall rescind a suspension when:

A. The commissioner determines and provides notice to the holder of the suspended license or certificate that the holder has come into compliance with the reporting requirements established by section 6864, subsection 8 or by rule pursuant to section 6173; and [2013, c. 468, §13 (AMD).]

B. The holder pays to the department a $25 administrative fee. [2013, c. 282, §2 (NEW).]

When a suspension is rescinded, the license or certificate is reinstated. Until the suspension is rescinded, the holder of the suspended license or certificate is not eligible to hold, apply for or obtain that license or certificate.

[ 2013, c. 468, §13 (AMD) .]

1-A. Process for suspension for failing to comply with daily reporting by elver dealers. If the commissioner determines that a person licensed under section 6864 has failed to comply with the daily reporting requirement under section 6864, subsection 8, the commissioner shall notify the person at the telephone number provided on the person's license application or at another telephone number provided in writing by the dealer for this purpose. If the license holder has not complied with the reporting requirements within 24 hours of the requirement to submit the report, the commissioner shall serve a notice of suspension in hand to the license holder or mail the notice to the license holder. If the notice is mailed to the license holder, the notice is deemed received 3 days after the mailing. The notice must:

A. Describe the information that the license holder is required to provide that the department has not received; and [2013, c. 468, §13 (NEW).]

B. State that, unless all the information described in paragraph A is provided to the department or the license holder requests a hearing, the license will be suspended 12 hours after the license holder's receipt of the notice. [2013, c. 468, §13 (NEW).]

Notwithstanding subsection 4, if the license holder has not complied with the reporting requirements or requested a hearing within 12 hours after receipt of the notice, the commissioner shall suspend the license.

[ 2013, c. 468, §13 (NEW) .]

2. Process for suspension for failing to comply with weekly reporting. If the commissioner determines that a person who holds a license or certificate under this Part has failed to comply with a weekly reporting requirement established by rule pursuant to section 6173, the commissioner shall notify the person at the telephone number provided on the application for the license or certificate and by e-mail if an e-mail address is provided on the application. If the license or certificate holder has not complied with the reporting requirements within 2 days after the commissioner has provided the notice, the commissioner shall mail a notice of suspension to the license or certificate holder. The notice is deemed received 3 days after the mailing. The notice must:

A. Describe the information that the license or certificate holder is required to provide pursuant to this Part that the department has not received; and [2013, c. 282, §2 (NEW).]

B. State that, unless all the information described in paragraph A is provided to the department or the license or certificate holder requests a hearing, the license or certificate will be suspended in 3 business days after the license or certificate holder's receipt of the notice. [2013, c. 282, §2 (NEW).]

If the license or certificate holder has not complied with the reporting requirements or requested a hearing within 3 business days after receipt of the notice, the commissioner shall suspend the license or certificate.

[ 2013, c. 468, §13 (AMD) .]

3. Process for suspension for failing to comply with monthly reporting. If the commissioner determines that a person who holds a license or certificate under this Part has failed to comply with a monthly reporting requirement established by rule pursuant to section 6173, the commissioner shall notify the person by mailing the notice to the person at the last known address provided in the department's marine resources licensing and enforcement database, or by serving the notice in hand. If the license or certificate holder has not complied with the reporting requirements within 45 days after the commissioner has provided the notice, the commissioner shall mail a notice of suspension to the license or certificate holder. The notice is deemed received 3 days after the mailing. The notice must:

A. Describe the information that the license or certificate holder is required to provide pursuant to this Part that the department has not received; and [2013, c. 282, §2 (NEW).]

B. State that, unless all the information described in paragraph A is provided to the department or the license or certificate holder requests a hearing, the license or certificate will be suspended in 3 business days after the license or certificate holder's receipt of the notice. [2013, c. 282, §2 (NEW).]

If the license or certificate holder has not complied with the reporting requirements or requested a hearing within 3 business days after receipt of the notice, the commissioner shall suspend the license or certificate.

[ 2015, c. 172, §7 (AMD) .]

4. Hearing. A license or certificate holder receiving a written notice of suspension pursuant to this section may request a hearing on the suspension by contacting the department within 3 business days of receipt of the notice. If a hearing is requested, the suspension is stayed until a decision is issued following the hearing. The hearing must be held within 3 business days of the request, unless another time is agreed to by both the department and the license or certificate holder. The hearing must be conducted in the Augusta area. The hearing must be held in accordance with:

A. Title 5, section 9057, regarding evidence, except the issues are limited to whether the license or certificate holder has complied with reporting requirements established by rule pursuant to section 6173; [2013, c. 282, §2 (NEW).]

B. Title 5, section 9058, regarding notice; [2013, c. 282, §2 (NEW).]

C. Title 5, section 9059, regarding records; [2013, c. 282, §2 (NEW).]

D. Title 5, section 9061, regarding decisions, except the deadline for making a decision is one business day after completion of the hearing; and [2013, c. 282, §2 (NEW).]

E. Title 5, section 9062, subsections 3 and 4, regarding a presiding officer's duties and reporting requirements, except that notwithstanding Title 5, section 9062, subsection 1, the presiding officer must be the commissioner or the commissioner's designee. [2013, c. 282, §2 (NEW).]

[ 2013, c. 282, §2 (NEW) .]

SECTION HISTORY

2013, c. 282, §2 (NEW). 2013, c. 468, §13 (AMD). 2015, c. 172, §7 (AMD).









Chapter 619: LOBSTER AND CRAB FISHING LICENSES

Subchapter 1: LICENSES

12 §6421. Lobster and crab fishing licenses

1. License required. A person may not engage in the activities authorized under this section without a current:

A. Class I lobster and crab fishing license; [2003, c. 452, Pt. F, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Class II lobster and crab fishing license; [2003, c. 452, Pt. F, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Class III lobster and crab fishing license; [2003, c. 452, Pt. F, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Apprentice lobster and crab fishing license; [2003, c. 452, Pt. F, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. Student lobster and crab fishing license; [2003, c. 452, Pt. F, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. Noncommercial lobster and crab fishing license; [2007, c. 201, §4 (AMD).]

F-1. Nonresident lobster and crab landing permit; or [2007, c. 201, §5 (NEW).]

G. Other license issued under this Part authorizing the activities. [2003, c. 452, Pt. F, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2007, c. 201, §§4, 5 (AMD) .]

2. Licensed activity. The holder of a Class I, Class II, Class III, apprentice or student lobster and crab fishing license may fish for, take, possess, ship or transport within the State lobsters or crabs and sell lobsters or crabs the license holder has taken. The license does not authorize the license holder to remove lobster meat from the shell or to take, possess, transport or ship lobster parts or meat. The holder of a Class II or Class III license is liable for the licensed activities under this subsection of all unlicensed crew members assisting that licensee.

[ 1995, c. 568, §1 (AMD) .]

2-A. Licensed activity; noncommercial license. The holder of a noncommercial lobster and crab fishing license may fish for, take, possess, ship or transport within the State lobsters or crabs the license holder has taken. The license does not authorize the license holder to sell lobsters or to remove lobster meat from the shell or to take, possess, transport or ship lobster parts or meat.

[ 1995, c. 568, §1 (NEW) .]

2-B. Licensed activity; nonresident lobster and crab landing permit. The holder of a nonresident lobster and crab landing permit may possess, transport and sell within the State lobsters or crabs the license holder has taken from outside Maine's territorial waters. The permit does not authorize the permit holder to remove lobster meat from the shell or to take, possess, transport or ship lobster parts or meat.

[ 2007, c. 201, §6 (NEW) .]

3. License limitation.

[ 1989, c. 455, §2 (RP) .]

3-A. License limitation. A license authorizes activities by individuals as follows.

A. A Class I license authorizes the licensed activities under subsection 2 by the individual who is named in the license. Any individual assisting or helping a Class I license holder in these activities must also be licensed. [1995, c. 568, §1 (AMD).]

B. A Class II license authorizes the license holder to engage in the licensed activities under subsection 2. A Class II license holder may engage one unlicensed crew member to assist in the licensed activities under the direct supervision of the Class II license holder, except as provided in section 6445-A. [2013, c. 282, §3 (AMD).]

C. A Class III license authorizes the license holder to engage in the licensed activities under subsection 2. A Class III license holder may engage 2 unlicensed crew members to assist in the licensed activities under the direct supervision of the Class III license holder, except as provided in section 6445-A. [2013, c. 282, §3 (AMD).]

D. An apprentice lobster and crab fishing license authorizes the apprentice so licensed to engage in the licensed activities under subsection 2 on that apprentice's sponsor's vessel when the apprentice's sponsor is on board the vessel. A person who holds an apprentice lobster and crab fishing license may not tend any traps unless the traps are fished by the sponsor of the apprentice so licensed. An applicant for an apprentice lobster and crab fishing license may designate up to 3 sponsors. For the purpose of this paragraph, "apprentice's sponsor" means a person who holds a Class I, Class II or Class III lobster and crab fishing license issued under this section. [1999, c. 490, §1 (AMD).]

E. A student license authorizes the license holder to engage in the licensed activities under subsection 2. A student license may be issued only to a person who, at the time of application, is 8 years of age or older and under 23 years of age. A person issued a student license may not submerge more than:

(1) Ten lobster traps in the coastal waters of the State if the person is 8 years of age or older and under 11 years of age;

(2) Fifty lobster traps in the coastal waters of the State if the person is 11 years of age or older and under 14 years of age; or

(3) One hundred and fifty lobster traps in the coastal waters of the State if the person is 14 years of age or older and under 23 years of age.

A person issued a student license is enrolled in the apprentice program under section 6422. When applying for a license the person must designate a sponsor and may designate up to 3 sponsors. For the purposes of this paragraph, "sponsor" means a person who holds a Class I, Class II or Class III lobster and crab fishing license issued under this section. [2015, c. 68, §3 (AMD).]

F. A noncommercial lobster and crab fishing license authorizes the license holder to engage in the licensed activities under subsection 2-A. A person issued a noncommercial lobster and crab fishing license may not submerge at any one time more than 5 lobster traps in the coastal waters of the State. At the time a noncommercial lobster and crab fishing license is issued or renewed, the applicant or license holder shall declare the vessel that will be used to conduct lobster and crab fishing activities under that license. The license holder's trap tags are allocated to that vessel, pursuant to the license. The department is not authorized to issue more than 10 noncommercial trap tags to the declared vessel, regardless of the number of noncommercial license holders fishing from that vessel. [2003, c. 466, §1 (AMD); 2003, c. 466, §5 (AFF).]

[ 2015, c. 68, §3 (AMD) .]

4. Exception. A license is not required for a person:

A. To take or catch crabs with bare hands or hook and line; or [2009, c. 78, §1 (NEW).]

B. Who is issued a commercial fishing license under section 6501 to take, possess and sell crabs that have been taken as bycatch while using an otter trawl within the exclusive economic zone as shown on the most recently published Federal Government nautical chart. Crabs taken by otter trawl within the territorial waters must be liberated alive immediately. [2009, c. 78, §1 (NEW).]

[ 2011, c. 5, §1 (AMD) .]

5. Eligibility. A noncommercial or student lobster and crab fishing license may only be issued to an individual who is a resident. A Class I, Class II or Class III license may be issued to a person 17 years of age or older only if the person:

A. Possessed a Class I, Class II or Class III lobster and crab fishing license in the previous calendar year; [2009, c. 188, §2 (AMD); 2009, c. 188, §3 (AFF).]

B. [1997, c. 250, §10 (AFF); 1997, c. 250, §2 (RP).]

C. Meets the requirements of the apprentice program under section 6422; or [2011, c. 486, §1 (AMD).]

D. Did not possess a Class I, Class II or Class III lobster and crab fishing license in the previous calendar year because the commissioner had suspended the person's license privileges for a length of time that included the previous calendar year. [RR 2001, c. 2, Pt. A, §15 (COR).]

E. [1997, c. 250, §10 (AFF); 1997, c. 250, §4 (RP).]

F. [1999, c. 658, §1 (RP).]

G. [1997, c. 250, §10 (AFF); 1997, c. 250, §6 (RP).]

H. [1999, c. 397, §3 (NEW); MRSA T. 12, §6421, sub-§5, ¶H (RP).]

Notwithstanding the age requirements of this subsection, a person who holds a Class I, Class II or Class III license on December 31, 2007 may continue to be issued a Class I, Class II or Class III license provided that person continues to meet the requirements of paragraph A.

[ 2011, c. 486, §1 (AMD) .]

5-A. Student license eligibility. A student license may be issued only to a person who, at the time of application, is a full-time student 8 years of age or older and under 23 years of age. For the purposes of this subsection, "full-time student" means:

A. A person attending a public day school in accordance with the attendance requirement of Title 20-A, section 5001-A, subsection 1; [2005, c. 239, §1 (NEW).]

B. A person meeting the requirements of an alternative to attendance at public day school in accordance with Title 20-A, section 5001-A, subsection 3; or [2005, c. 239, §1 (NEW).]

C. A person enrolled in and meeting the requirements of a full-time course of study at a college or university accredited by a state-recognized accrediting agency or body. [2007, c. 219, §1 (AMD).]

A person may not be considered to have ceased to be a student during any interim between school years if the interim does not exceed 5 months and if it is shown that the person has a bona fide intention of continuing to pursue a full-time course of study during the semester or other enrollment period immediately following the interim period. For purposes of this subsection, "full-time course of study" means at least 60% of the usual course load for the program in which the person is enrolled.

The commissioner may revoke a student license of an individual who has ceased to be a full-time student.

[ 2007, c. 219, §1 (AMD) .]

5-B. Noncommercial lobster and crab fishing license eligibility. Beginning with license year 2003, a noncommercial lobster and crab fishing license may be issued only to a person who, at the time of application, is 8 years of age or older and has:

A. Successfully completed a lobster and crab fishing written examination, as provided in section 6423; or [2001, c. 581, §1 (NEW).]

B. Held a Class I, Class II or Class III lobster and crab fishing license and has landed lobster under that license. [2001, c. 581, §1 (NEW).]

Once a person successfully completes the examination, that person need not repeat the examination to renew the license.

[ 2003, c. 468, §3 (AMD) .]

5-C. Apprentice lobster and crab fishing license eligibility. An apprentice lobster and crab fishing license may be issued only to a person who, at the time of application, is 8 years of age or older.

[ 2003, c. 468, §4 (NEW) .]

5-D. Nonresident lobster and crab landing permit eligibility. A nonresident lobster and crab landing permit may be issued only to an individual who:

A. Does not meet the resident provisions under section 6301, subsection 1; [2007, c. 201, §7 (NEW).]

B. Possesses a valid federal lobster permit or a valid lobster fishing license from a state other than this State; and [2011, c. 266, Pt. A, §5 (AMD).]

C. Except as authorized under subsection 5-E, does not operate a lobster and crab fishing vessel with an established base of operations in this State. [2011, c. 266, Pt. A, §6 (AMD).]

D. [2011, c. 266, Pt. A, §7 (RP).]

[ 2011, c. 266, Pt. A, §§5-7 (AMD) .]

5-E. Exception; nonresident lobster and crab landing permit with an established base of operations in State. An individual may be excepted from subsection 5-D, paragraph C as long as the individual submits documentation to the commissioner by December 31, 2011 that the individual operated a lobster and crab fishing vessel with an established base of operations in the State as a nonresident in calendar years 2010 and 2011. Documentation must include at a minimum proof of lobster landings at a Maine dealer, proof of utilization of a mooring or dock in a Maine harbor for a sufficient time to meet the requirements to be an established base of operations in this State pursuant to section 6001, subsection 13-I, proof that the individual possessed a valid federal lobster permit or a valid lobster fishing license from a state other than this State and proof that the individual did not meet the resident provisions under section 6301, subsection 1.

[ 2011, c. 266, Pt. A, §8 (AMD) .]

6. Buoy colors. Each license applicant must describe, on the application, a single color design of the applicant's buoys.

[ 1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. T, §1 (AMD); 1991, c. 591, Pt. T, §1 (AMD) .]

7. Fee.

[ 1989, c. 455, §2 (RP) .]

7-A. Fee. Except as provided in subsection 8, the fee for the license is:

A. Sixty-five dollars for a resident Class I license for applicants under 18 years of age; [2009, c. 213, Pt. G, §2 (AMD).]

A-1. Three hundred eighty-seven dollars for a nonresident Class I license for applicants under 18 years of age; [2009, c. 213, Pt. G, §2 (AMD).]

B. One hundred thirty-five dollars and seventy-five cents for a resident Class I license for applicants 18 years of age or older; [2009, c. 213, Pt. G, §2 (AMD).]

B-1. Seven hundred ninety dollars and seventy-five cents for a nonresident Class I license for applicants 18 years of age or older; [2009, c. 213, Pt. G, §2 (AMD).]

C. Two hundred seventy-two dollars and fifty cents for a resident Class II license; [2009, c. 213, Pt. G, §2 (AMD).]

C-1. Fifteen hundred eighty-seven dollars and fifty cents for a nonresident Class II license; [2009, c. 213, Pt. G, §2 (AMD).]

D. Four hundred seven dollars and twenty-five cents for a resident Class III license; [2009, c. 213, Pt. G, §2 (AMD).]

D-1. Two thousand three hundred sixty-nine dollars and twenty-five cents for a nonresident Class III license; [2009, c. 213, Pt. G, §2 (AMD).]

E. Sixty-five dollars for a resident apprentice lobster and crab fishing license for applicants under 18 years of age; [2009, c. 213, Pt. G, §2 (AMD).]

E-1. Three hundred eighty-seven dollars for a nonresident apprentice lobster and crab fishing license for applicants under 18 years of age; [2009, c. 213, Pt. G, §2 (AMD).]

F. One hundred thirty-two dollars for a resident apprentice lobster and crab fishing license for applicants 18 years of age or older; [2009, c. 213, Pt. G, §2 (AMD).]

F-1. Seven hundred eighty-five dollars for a nonresident apprentice lobster and crab fishing license for applicants 18 years of age or older; [2009, c. 213, Pt. G, §2 (AMD).]

G. Sixty-five dollars for a student lobster and crab fishing license; [2009, c. 213, Pt. G, §2 (AMD).]

H. Sixty-five dollars for a noncommercial lobster and crab fishing license; and [2009, c. 213, Pt. G, §2 (AMD).]

I. Five hundred ninety dollars and twenty-five cents for a nonresident lobster and crab landing permit. [2009, c. 213, Pt. G, §2 (AMD).]

[ 2009, c. 213, Pt. G, §2 (AMD) .]

8. Exception. The fee for a license for an applicant 70 years of age or older is:

A. For a Class I or an apprentice lobster and crab fishing license, $66; [2009, c. 213, Pt. G, §3 (AMD).]

B. For a Class II lobster and crab fishing license, $136; and [2009, c. 213, Pt. G, §3 (AMD).]

C. For a Class III lobster and crab fishing license, $203. [2009, c. 213, Pt. G, §3 (AMD).]

[ 2009, c. 213, Pt. G, §3 (AMD) .]

9. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §21 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §4 (AMD). 1979, c. 205, (AMD). 1981, c. 480, §§1,15,16 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §1 (AMD). 1989, c. 455, §2 (AMD). 1991, c. 528, §T1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T1 (AMD). 1991, c. 617, §§1,2 (AMD). 1993, c. 499, §§2,3 (AMD). 1995, c. 468, §3 (AMD). 1995, c. 568, §1 (AMD). 1997, c. 250, §§1-6 (AMD). 1997, c. 250, §10 (AFF). 1997, c. 574, §1 (AMD). RR 1999, c. 1, §16 (COR). 1999, c. 330, §§1,2 (AMD). 1999, c. 397, §§1-3 (AMD). 1999, c. 490, §1 (AMD). 1999, c. 643, §3 (AMD). 1999, c. 658, §1 (AMD). 1999, c. 790, §B1 (AMD). RR 2001, c. 2, §§A14,15 (COR). 2001, c. 421, §§B19-21 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 581, §1 (AMD). 2003, c. 20, §WW2 (AMD). 2003, c. 452, §F8 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 466, §1 (AMD). 2003, c. 466, §5 (AFF). 2003, c. 468, §§1-4 (AMD). 2005, c. 239, §1 (AMD). 2005, c. 354, §§1,2 (AMD). 2007, c. 138, §1 (AMD). 2007, c. 201, §§4-11 (AMD). 2007, c. 219, §1 (AMD). 2007, c. 615, §9 (AMD). 2009, c. 78, §1 (AMD). 2009, c. 188, §2 (AMD). 2009, c. 188, §3 (AFF). 2009, c. 213, Pt. G, §§2,3 (AMD). 2011, c. 5, §1 (AMD). 2011, c. 266, Pt. A, §§5-8 (AMD). 2011, c. 486, §1 (AMD). 2013, c. 282, §3 (AMD). 2015, c. 68, §3 (AMD).



12 §6421-A. Moratorium on new licenses

SECTION HISTORY

1997, c. 747, §1 (NEW). 1999, c. 330, §§3,4 (AMD). 1999, c. 397, §§4,5 (AMD). MRSA T. 12, §6421-A, sub-§2 (RP).



12 §6421-B. Lobster license appeals process (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 330, §5 (NEW). 1999, c. 643, §4 (RP).



12 §6421-C. Application of student and noncommercial license age requirements

1. Student licenses. Notwithstanding the age requirements of section 6421, subsection 3-A, paragraph E and section 6421, subsection 5-A, a person who holds a student license on October 31, 2003 may continue to be issued a student license until that person reaches 23 years of age. Notwithstanding the trap limits under section 6421, subsection 3-A, paragraph E, a person who is 8 years of age or older and who holds a student license on October 31, 2003 may not submerge at any one time more than 150 lobster traps in the coastal waters of the State. A person who holds a student license and is less than 8 years of age on October 31, 2003 may not at any one time submerge more than 10 traps in the coastal waters of the State and upon reaching 8 years of age is subject to the trap limits provided in section 6421, subsection 3-A, paragraph E. A person who holds a student license on October 31, 2003 must comply with the full-time student requirement of section 6421, subsection 5-A and the apprenticeship program and sponsor requirements of section 6421, subsection 3-A, paragraph E.

[ 2003, c. 468, §5 (NEW) .]

2. Noncommercial licenses. Notwithstanding the age requirements of section 6421, subsection 5-B, a person who holds a noncommercial license and is less than 8 years of age on October 31, 2003 may continue to be issued a noncommercial license subject to the examination and licensure requirements of section 6421, subsection 5-B.

[ 2003, c. 468, §5 (NEW) .]

3. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 468, §5 (NEW) .]

SECTION HISTORY

2003, c. 468, §5 (NEW).



12 §6422. Apprentice program

1. Program established; experience component. By July 1, 1996, the commissioner shall establish by rule an apprentice program for entry into the lobster fishery. The program must include practical lobster fishing experience. A person must be 8 years of age or older and hold an apprentice lobster and crab fishing license or a student lobster and crab fishing license under section 6421 to enter the program.

[ 2003, c. 468, §6 (AMD) .]

2. Length of program. The commissioner shall determine the length of time an apprentice is enrolled in the program, which must be a minimum of 2 years.

[ 1995, c. 468, §4 (NEW) .]

3. Educational courses. The program may include any educational courses the commissioner determines appropriate. Educational courses may be taught by the department or by any public or private sector association or organization authorized by the commissioner. For any course taught by the department, the commissioner shall set an enrollment fee sufficient to recover all costs incurred by the department in teaching the course.

[ 1995, c. 468, §4 (NEW) .]

4. Allowance for waivers.

[ 2011, c. 486, §2 (RP) .]

SECTION HISTORY

1995, c. 468, §4 (NEW). 1995, c. 568, §2 (AMD). 1997, c. 250, §§7,8 (AMD). 1997, c. 574, §§2,3 (AMD). 1999, c. 281, §1 (AMD). 1999, c. 490, §§2,3 (AMD). 2003, c. 468, §6 (AMD). 2011, c. 486, §2 (AMD).



12 §6423. Lobster and crab fishing education program

The commissioner shall establish an education program in accordance with this section for training applicants for noncommercial lobster and crab fishing licenses. [2001, c. 581, §2 (NEW).]

1. Pamphlet. The department shall issue a pamphlet of all the laws and rules relating to a noncommercial lobster and crab fishing license to each applicant for a noncommercial lobster and crab fishing license who has not successfully completed a written examination pursuant to subsection 2 or met the requirements of section 6421, subsection 5-B, paragraph B.

[ 2001, c. 581, §2 (NEW) .]

2. Examination. A written examination is required for any person who applies for a noncommercial lobster and crab fishing license who has not successfully completed a written examination under this subsection or met the requirements of section 6421, subsection 5-B, paragraph B. The commissioner shall determine the form and content of the written examination. The written examination must be provided to an applicant with the pamphlet required under subsection 1. The applicant must return the completed written examination to the department and receive a passing grade on the written examination prior to receiving a noncommercial license.

[ 2001, c. 581, §2 (NEW) .]

3. Surcharge; credit to Lobster Management Fund. The commissioner shall set a surcharge, not to exceed $15, sufficient to recover the costs incurred by the department in providing the program under this section. A person who successfully completes the program and pays the surcharge may not be charged the surcharge to renew the license. The commissioner may provide copies of the education materials developed under this section to an applicant for another lobster and crab fishing license upon receipt of the surcharge. Surcharges collected under this subsection must be credited to the Lobster Management Fund established in section 6431-C.

[ 2001, c. 581, §2 (NEW) .]

SECTION HISTORY

2001, c. 581, §2 (NEW).






Subchapter 2: LIMITS ON FISHING AND PROHIBITED ACTS

12 §6431. Lobster measurement

1. Minimum and maximum length. A person may not buy, sell, give away, transport, ship or possess any lobster that is less than the minimum size established in this subsection or more than 5 inches in length, as determined by the lobster measure certified in accordance with subsection 3. Except as provided in subsection 1-A, the minimum lobster size is 3 8/32 inches.

A. [2005, c. 6, §1 (RP).]

B. [2005, c. 6, §1 (RP).]

C. [1991, c. 31, §2 (AFF); 1991, c. 31, §1 (RP).]

D. [1991, c. 31, §2 (AFF); 1991, c. 31, §1 (RP).]

[ 2011, c. 266, Pt. A, §9 (AMD) .]

1-A. Most restrictive minimum size. A person possessing a valid lobster and crab fishing license and who also owns or is incorporated or partnered in a vessel or vessels that hold federal limited access lobster permits must comply with the most restrictive minimum lobster size for all federal lobster management areas declared on the federal permit designated on that person's Maine lobster and crab fishing license application, whenever the fishing activity occurs. The applicable most restrictive minimum lobster size is contained in the Atlantic States Marine Fisheries Commission Interstate Fishery Management Plan for American Lobster.

[ 2005, c. 397, Pt. C, §9 (AMD) .]

2. Method of measurement. Measurement shall be made from the rear of the eye socket along a line parallel to the center line of the body shell to the rear end of the body shell.

[ 1977, c. 661, §5 (NEW) .]

3. Certified lobster measure. The department shall use a lobster measure that is certified for accuracy by the Department of Agriculture, Conservation and Forestry, Office of Sealer of Weights and Measures. The measure must conform to the legal lobster sizes in effect at the time. Any measurement used to substantiate a violation of this section must be made with a certified lobster measure.

[ 2011, c. 266, Pt. A, §10 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

4. Mutilation. It shall be unlawful to possess any lobster, or part thereof, which is mutilated in a manner which makes accurate measurement impossible, except that any person, firm or corporation may possess lobster tails removed under section 6851-B.

[ 2009, c. 523, §7 (AMD) .]

5. Exception for immediate liberation. No violation of this section shall occur if the illegal lobster is immediately liberated alive into the coastal waters when taken.

[ 1977, c. 661, §5 (NEW) .]

6. Exception; wholesale seafood dealer with lobster permit; rules. This section does not apply to live lobsters imported by a holder of a wholesale seafood license with a lobster permit to another wholesale seafood license holder with a lobster permit if the containers are sealed in accordance with rules adopted by the commissioner; or to imported lobsters being shipped or transported out-of-state if they are in containers sealed in accordance with rules adopted by the commissioner. The commissioner may adopt or amend rules to prescribe the time, manner and method of sealing containers for the effective operation of this subsection. The rules may contain a requirement for a special permit and provisions for inspection of the containers, contents and seals. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 247, §1 (AMD) .]

6-A. Grace period. There is a 180-day grace period following the effective date of each of the minimum size increases as provided in this section within which a person holding a wholesale or retail seafood dealer license or a lobster transportation license may handle lobsters legally purchased or received in the prior year which do not meet the new minimum size requirements.

[ 1987, c. 550, (NEW) .]

6-B. Exception; lobster processing; rules. A person who holds both a wholesale seafood license with a lobster permit and a lobster processor license and who possesses lobster in accordance with subsection 6 may process those imported lobsters in accordance with rules adopted by the commissioner, as long as the following criteria are met:

A. The lobsters are not harvested or landed in this State; [2011, c. 247, §2 (NEW).]

B. The lobsters are legal in the waters from which they were harvested; and [2011, c. 247, §2 (NEW).]

C. The lobsters are not less than the minimum size established in this section. [2011, c. 247, §2 (NEW).]

Lobster tails processed under this subsection may not be offered for sale within this State in the wholesale or retail trade. Lobster meat processed from the claws and knuckles may be sold within this State in the wholesale or retail trade.

This subsection takes effect November 1, 2011.

[ 2013, c. 301, §8 (AMD) .]

7. Penalty. Possession of lobsters in violation of this section is a Class D crime, except that the court shall impose a fine of $500 for each violation and, in addition, a fine of $100 for each lobster involved, up to and including the first 5, and a fine of $200 for each lobster in excess of 5, or, if the number of lobsters cannot be determined, a fine of not less than $1,000 or more than $5,000.

[ 2013, c. 468, §14 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1985, c. 129, §1 (AMD). 1985, c. 677, §§2,3,6,7 (AMD). 1987, c. 513, §4 (AMD). 1987, c. 550, (AMD). 1991, c. 31, §1 (AMD). 1991, c. 31, §2 (AFF). 1995, c. 491, §1 (AMD). 1999, c. 82, §1 (AMD). 2005, c. 6, §§1,2 (AMD). 2005, c. 397, §C9 (AMD). 2009, c. 394, §6 (AMD). 2009, c. 523, §7 (AMD). 2011, c. 247, §§1, 2 (AMD). 2011, c. 266, Pt. A, §§9, 10 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 301, §8 (AMD). 2013, c. 468, §14 (AMD).



12 §6431-A. Trap limit

1. Limit. Before March 1, 2000, the holder of a Class I, Class II or Class III license issued under section 6421 may not submerge more than 1,000 traps. After February 29, 2000, the holder of a Class I, Class II or Class III license or a nonresident lobster and crab landing permit issued under section 6421 may not submerge more than 800 traps. If a lower trap limit is adopted by rule for a zone pursuant to section 6446, a license holder who fishes in that zone may not submerge a number of traps that exceeds the lower limit.

The number of traps fished from a vessel may not exceed the applicable trap limit established in this subsection, regardless of the number of license holders fishing from that vessel.

[ 2007, c. 201, §12 (AMD) .]

2. Trap limit exception.

[ 1999, c. 187, §1 (RP) .]

3. Effective date.

[ 1999, c. 187, §1 (RP) .]

4. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §22 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1995, c. 468, §5 (NEW). 1997, c. 19, §1 (AMD). 1999, c. 187, §1 (RPR). 2001, c. 421, §B22 (AMD). 2001, c. 421, §C1 (AFF). 2007, c. 201, §12 (AMD).



12 §6431-B. Tag system

The commissioner shall establish by rule a lobster trap tag system under which lobster and crab fishing license holders and nonresident lobster and crab landing permit holders must purchase tags for the purpose of identifying and tracking traps. The rules must contain provisions for replacing lost tags. The commissioner may impose a per-tag fee to cover the cost of trap tags, the costs of administering and enforcing a lobster trap tag system, the costs of management of the lobster fishery and the costs associated with lobster management policy councils and referenda pursuant to section 6447. Trap tag fees must be deposited in the Lobster Management Fund established under section 6431-C. [2007, c. 201, §13 (AMD).]

SECTION HISTORY

1995, c. 468, §5 (NEW). 2003, c. 20, §WW3 (AMD). 2007, c. 201, §13 (AMD).



12 §6431-C. Lobster Management Fund

1. Lobster Management Fund. The Lobster Management Fund is established as a dedicated nonlapsing fund. The fund is administered by the department.

[ 1995, c. 468, §5 (NEW) .]

2. Purpose. All money credited to the Lobster Management Fund must be used to cover the costs of trap tags and the administration and enforcement of a lobster trap tag system under section 6431-B, the costs of management of the lobster fishery, the costs associated with lobster management policy councils and referenda pursuant to section 6447, costs associated with the Lobster Advisory Council not supported by the General Fund, the costs associated with determining eligibility for lobster and crab fishing licenses and eligibility to fish for or take lobsters from a vessel and the costs associated with the provision of educational programs, for which a surcharge is collected from the enrollee, pursuant to section 6423.

[ 2003, c. 20, Pt. WW, §4 (AMD) .]

SECTION HISTORY

1995, c. 468, §5 (NEW). 1999, c. 309, §1 (AMD). 2001, c. 93, §2 (AMD). 2001, c. 581, §3 (AMD). 2003, c. 20, §WW4 (AMD).



12 §6431-D. Boat trap limit (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 468, §5 (NEW). 1995, c. 568, §3 (AMD). 1997, c. 19, §2 (AMD). 1997, c. 19, §3 (AMD). 1999, c. 187, §2 (RP).



12 §6431-E. Vessel limitation

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Family member" means a spouse, brother, sister, son-in-law, daughter-in-law, parent by blood, parent by adoption, mother-in-law, father-in-law, child by blood, child by adoption, stepchild, stepparent, grandchild or grandparent. [1999, c. 26, §1 (AMD).]

B. "Owner" means:

(1) An individual who is the owner of a vessel registered under chapter 935 or the owner of a vessel documented under 46 Code of Federal Regulations, Part 67;

(2) The person who owns the highest percentage of a partnership, corporation or other entity that is the owner of a vessel registered under chapter 935 or a vessel documented under 46 Code of Federal Regulations, Part 67; or

(3) When 2 or more people own in equal proportion the highest percentages of a partnership, corporation or other entity that owns a vessel registered under chapter 935 or a vessel documented under 46 Code of Federal Regulations, Part 67, one of the highest percentage owners as designated by the owners of that partnership, corporation or other entity. [2003, c. 414, Pt. B, §24 (AMD); 2003, c. 614, §9 (AFF).]

C. "Qualifying period" means any 46 days during 3 consecutive months in one calendar year. [1997, c. 693, §1 (NEW); 1997, c. 693, §3 (AFF).]

D. "Replacement vessel" means a vessel that is substituted for the use of a vessel that is no longer utilized by an individual, partnership, corporation or other entity. [1997, c. 693, §1 (NEW); 1997, c. 693, §3 (AFF).]

[ 2003, c. 414, Pt. B, §24 (AMD); 2003, c. 614, §9 (AFF) .]

2. Owner or family member on board. This subsection applies to a person that holds a Class I, Class II or Class III lobster and crab fishing license issued under section 6421. Except as provided in subsection 3, a vessel may not be used to fish for or take lobsters unless that vessel is owned by a Class I, Class II or Class III lobster and crab fishing license holder and:

A. The owner of that vessel is present on that vessel and has that vessel named on the owner's Class I, Class II or Class III lobster and crab fishing license; or [2009, c. 394, §7 (AMD).]

B. A family member of the vessel owner holds a Class I, Class II or Class III lobster and crab fishing license and is present on that vessel. [2009, c. 394, §7 (AMD).]

[ 2009, c. 394, §7 (AMD) .]

3. Exemptions; individuals. The commissioner may authorize a person to fish for or take lobsters from a vessel when an owner or family member is not on board pursuant to subsection 2 if that person holds a Class I, Class II or Class III lobster and crab fishing license and:

A. The owner of that vessel holds a Class I, Class II or Class III lobster and crab fishing license, documents to the commissioner that an illness or disability temporarily prevents that owner from fishing for or taking lobsters from that vessel, and requests in writing to the commissioner that the commissioner authorize that person to use that vessel to fish for or take lobsters and tend the owner's traps pursuant to section 6434; [1997, c. 693, §1 (NEW); 1997, c. 693, §3 (AFF).]

B. Is the owner of a vessel that has become temporarily inoperable because of an accident or a mechanical failure and requests in writing permission from the commissioner to use that vessel to fish for or take lobsters; [1997, c. 693, §1 (NEW); 1997, c. 693, §3 (AFF).]

B-1. Was the owner of a vessel that was named on that individual's Class I, Class II or Class III lobster and crab fishing license but is no longer the owner of that vessel due to sale or foreclosure. The individual must demonstrate immediate intent to become the owner of another vessel that will be used to fish for or take lobsters and request in writing permission from the commissioner to use the other vessel to fish for or take lobsters for a limited period of time; [2013, c. 468, §15 (NEW).]

C. Documents to the commissioner by December 31, 2000 that that person fished for or took lobsters during the qualifying period in each of calendar years 1995, 1996 and 1997 from the same vessel and that vessel did not have on board an individual who meets the criteria of subsection 2, paragraph A or B. A person may not qualify for the exemption under this paragraph unless that person continues to fish for or take lobsters from the vessel from which the person harvested lobsters during the qualifying period in each of calendar years 1995, 1996 and 1997, or from a replacement vessel; [2001, c. 195, §1 (AMD).]

D. An individual, partnership, corporation or other entity documents to the commissioner by December 31, 2000 that that individual or partnership, corporation or other entity rented, leased or otherwise made available that vessel to the holder of a Class I, Class II or Class III lobster and crab fishing license during the qualifying period in each of calendar years 1995, 1996 and 1997 for the purpose of fishing for or taking lobsters. A person authorized under this paragraph may fish for or take lobsters only from the vessel that was made available during the qualifying period in each of calendar years 1995, 1996 and 1997, or a replacement vessel; or [2001, c. 195, §1 (AMD).]

E. The person is licensed by the United States Coast Guard to operate a passenger-carrying vessel in coastal waters. The vessel must be inspected by the United States Coast Guard and documented and licensed by the United States Coast Guard to carry passengers. By June 30, 2001, the owner of the vessel shall document to the commissioner that the vessel was utilized to fish for or take lobsters with paying passengers on board during the qualifying period in each of calendar years 1995, 1996 and 1997. The owner of the vessel shall notify the commissioner in writing on an annual basis, prior to the vessel being utilized to fish for or take lobsters, of the name and lobster license number of any person who will be using the vessel to fish for lobster during that calendar year. A person authorized under this paragraph may fish for or take lobsters only from the vessel that was made available during the qualifying period in each of calendar years 1995, 1996 and 1997, or a replacement vessel. No more than 40 lobster traps may be fished from that vessel. [2001, c. 195, §2 (NEW).]

[ 2013, c. 468, §15 (AMD) .]

4. Rules. The commissioner may adopt rules to implement and administer this section. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1997, c. 693, §1 (NEW); 1997, c. 693, §3 (AFF) .]

SECTION HISTORY

1997, c. 693, §1 (NEW). 1997, c. 693, §3 (AFF). 1999, c. 26, §1 (AMD). 2001, c. 195, §§1,2 (AMD). 2003, c. 414, §B24 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 394, §7 (AMD). 2013, c. 468, §15 (AMD).



12 §6431-F. Trap tags

1. Trap tag limits. The following provisions govern trap tag limits.

A. [2005, c. 239, §2 (RP).]

B. Each year, a Class I, Class II or Class III lobster and crab fishing license holder may purchase a number of trap tags that is not greater than 100 more than the number the license holder purchased for the previous license year as long as the total number purchased does not exceed the number of traps allowed under the lowest trap limit established by rule for the zones identified on that person's license pursuant to section 6446, subsection 1-A. [2005, c. 239, §2 (AMD).]

[ 2005, c. 239, §2 (AMD) .]

2. Exceptions. Notwithstanding subsection 1, the following trap tag limits apply:

A. If the license holder was issued a Class I, Class II or Class III lobster and crab fishing license for the first time after meeting the requirements of the apprentice program under section 6422, the license holder may not purchase more than 300 trap tags for the initial license year. For each following year, the license holder may purchase up to an increase of 100 trap tags each year as long as the total number purchased does not exceed the number of traps allowed under the lowest trap limit established by rule for the zones identified on that person's license pursuant to section 6446, subsection 1-A; and [2005, c. 239, §2 (AMD).]

B. [2005, c. 239, §2 (RP).]

C. If the license holder was issued a Class I, Class II or Class III lobster and crab fishing license on appeal, the license holder may purchase for the initial license year a number of trap tags up to the number of trap tags purchased by the person for the most recent year in which the person held a license. For each following year, the license holder may purchase up to an increase of 100 trap tags each year as long as the total number purchased does not exceed the number of traps allowed under the lowest trap limit established by rule for the zones identified on that person's license pursuant to section 6446, subsection 1-A. [2005, c. 239, §2 (AMD).]

[ 2005, c. 239, §2 (AMD) .]

3. Appeal of trap tag denial.

[ 2005, c. 239, §2 (RP) .]

4. Trap limit. A person may not submerge a number of traps greater than the number of traps allowed under the lowest trap limit established by rule for the lobster management zones identified on that person's license pursuant to section 6446, subsection 1-A.

[ 2005, c. 239, §2 (AMD) .]

5. Repeal.

[ 2005, c. 239, §2 (RP) .]

SECTION HISTORY

1999, c. 397, §6 (NEW). 1999, c. 643, §§5,6 (AMD). 1999, c. 790, §A12 (AMD). 2001, c. 94, §1 (AMD). 2003, c. 510, §A6 (AMD). 2005, c. 239, §2 (AMD).



12 §6431-G. Vessel operation

1. Limitation. Except as provided in subsection 2, the holder of a Class I, Class II or Class III lobster and crab fishing license may not operate a vessel for the purposes of fishing for or taking lobster other than the vessel named on the holder's lobster and crab fishing license. For the purposes of this section, "operate a vessel" means steering the vessel, operating the vessel's engine throttle or gear shift or operating the mechanism used to haul lobster traps from the water. "Operating a vessel" does not include the baiting of traps or the handling of traps once they are on board the vessel.

[ 2009, c. 394, §8 (NEW) .]

2. Exemptions. The commissioner may authorize an individual who possesses a Class I, Class II or Class III lobster and crab fishing license to fish for or take lobsters from a vessel other than the vessel named on the holder's lobster and crab fishing license if:

A. A Class I, Class II or Class III license holder is temporarily prevented by illness or disability from fishing for or taking lobsters from the license holder's vessel and requests in writing to the commissioner that the commissioner authorize the individual to operate that vessel to fish for or take lobsters and tend the license holder's traps pursuant to section 6434; [2009, c. 394, §8 (NEW).]

B. The vessel named on the individual's license has become temporarily inoperable because of an accident or a mechanical failure and the individual requests in writing and is granted permission from the commissioner to use another vessel to fish for or take lobsters; [2013, c. 468, §16 (AMD).]

C. The individual is designated as the sponsor of a student pursuant to section 6421 and is operating the vessel named on the student's license for the purposes of providing practical lobster fishing training to the student while the student is present on the vessel; or [2013, c. 468, §16 (AMD).]

D. The individual was the owner of a vessel that was named on that individual's Class I, Class II or Class III lobster and crab fishing license but is no longer the owner of that vessel due to sale or foreclosure. The individual must demonstrate immediate intent to become the owner of another vessel that will be used to fish for or take lobsters and request in writing permission from the commissioner to use the other vessel to fish for or take lobsters for a limited period of time. [2013, c. 468, §17 (NEW).]

[ 2013, c. 468, §§16, 17 (AMD) .]

SECTION HISTORY

2009, c. 394, §8 (NEW). 2013, c. 468, §§16, 17 (AMD).



12 §6432. Methods of fishing

1. Conventional traps. A person may not fish for or take lobster by any method other than conventional lobster traps, as defined in rule, or from any platform other than a vessel. A vessel does not include a dock.

[ 2003, c. 520, §4 (AMD) .]

2. Marking. It is unlawful to set, raise, lift or transfer any lobster trap or buoy unless it is clearly marked with the owner's lobster and crab fishing license number or the owner's nonresident lobster and crab landing permit number. A lobster or crab trap or trawl must be marked by a lobster buoy as described in subsections 3 and 4. The buoy must be visible at the surface.

[ 2011, c. 266, Pt. A, §11 (AMD) .]

3. Color design. It is unlawful to set, raise, lift or transfer any lobster trap unless the color design of the attached buoy is the same as the color design that is on file with the license application and is displayed on the boat, or unless the person is duly licensed and possesses written permission from the rightful owner of the lobster trap or buoy. Prior notification of changes in buoy color design must be provided to the commissioner. The Bureau of Marine Patrol may require the alteration of an individual's lobster and crab fishing buoy color design if a marine patrol officer has determined that the buoy color design is not distinct and distinguishable from the buoy color designs of the individual's family members as defined by section 6431-E.

[ 2011, c. 266, Pt. A, §12 (AMD) .]

4. Design display. The buoy color design shall be displayed on the boat as follows:

A. On both sides of the hull or on a panel painted on both sides and attached to the boat's forward topside in a manner so as to be clearly visible on both sides of the boat. Each color shall appear as a solid color strip 4 inches high and 18 inches long abutting another color on its longest side to form a rectangle with a one-inch black border on all sides; or [1977, c. 661, §5 (NEW).]

B. A buoy of at least 12 inches long, mounted in a manner so that the color design is clearly visible on both sides of the boat. [1977, c. 661, §5 (NEW).]

[ 1977, c. 661, §5 (NEW) .]

5. Penalty for possession. Possession of lobsters other than caught by the method specified in subsection 1 is a Class D crime, except that in addition to any punishment that may be imposed under Title 17-A, Part 3, the court shall impose a fine of $500 for each violation and, in addition, a fine of $100 for each lobster involved, up to and including the first 5, and a fine of $200 for each lobster in excess of 5, or, if the number of lobsters cannot be determined, a fine of not less than $1,000 or more than $5,000.

[ 2013, c. 468, §18 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1989, c. 413, §1 (AMD). 1999, c. 82, §2 (AMD). 2003, c. 520, §4 (AMD). 2007, c. 201, §14 (AMD). 2009, c. 394, §9 (AMD). 2011, c. 266, Pt. A, §§11, 12 (AMD). 2013, c. 468, §18 (AMD).



12 §6432-A. Bait

1. Offal prohibited. A person may not use offal as bait to fish for or take lobster or crabs. For the purposes of this section, "offal" means the carcass, waste parts, renderings or remains of a wild or domesticated animal that is not a marine organism, but does not include animal hide from which the hair has been removed.

[ 2005, c. 203, §2 (NEW); 2005, c. 203, §3 (AFF) .]

2. Prima facie evidence. The possession of offal or a marine organism prohibited pursuant to subsection 4 while fishing for or taking lobster or crabs is prima facie evidence of a violation of this section.

[ 2011, c. 475, §1 (AMD) .]

3. Exception for freshwater organisms. Notwithstanding subsection 1, a person may use a freshwater organism as bait to fish for or take lobster or crabs if that freshwater organism and the location from which that freshwater organism has been harvested have been identified as acceptable on a list maintained by the commissioner pursuant to subsection 5.

[ 2011, c. 475, §2 (NEW) .]

4. Use of marine organism as bait. The commissioner may prohibit the use of marine organisms as bait to fish for or take lobster or crabs. A marine organism prohibited pursuant to this subsection and the location from which that marine organism is harvested must be identified on a list maintained by the commissioner pursuant to subsection 5.

[ 2011, c. 475, §2 (NEW) .]

5. Lists of freshwater organisms acceptable as bait and prohibited marine organisms. The commissioner may maintain a list of freshwater organisms that are acceptable as bait to fish for or take lobster or crabs, including the location from which those freshwater organisms are harvested. The commissioner may maintain a list of marine organisms that are prohibited as bait to fish for or take lobster or crabs, including the location from which those marine organisms are harvested. The commissioner may adopt routine technical rules as defined in Title 5, chapter 375, subchapter 2-A that contain the criteria for inclusion on the lists.

[ 2011, c. 475, §2 (NEW) .]

SECTION HISTORY

2005, c. 203, §2 (NEW). 2005, c. 203, §3 (AFF). 2011, c. 475, §§1, 2 (AMD).



12 §6433. Escape vents

1. Vent required. It is unlawful to fish for or to take lobsters unless the lobster trap is equipped with unobstructed vents or gaps in the parlor section as follows:

A. A rectangular or oblong escape vent not less than 1 3/4 inches (44.5 mm.) by 5.75 inches (146 mm.) located next to the bottom edge or on the top if the escape vent is placed over the head of an end parlor section; [1999, c. 142, §1 (AMD).]

B. Two circular escape vents not less than 2 1/4 inches (57.2 mm.) in diameter located next to the bottom edge or on the top if the escape vents are placed over the head of an end parlor section; [1999, c. 274, §1 (AMD).]

C. A gap caused by raising, modifying or separating horizontal laths to comply with paragraph A or B; [1979, c. 353, §1 (RPR).]

D. A gap caused by separating or modifying vertical laths to comply with paragraph A; [1979, c. 353, §1 (RPR).]

E. A gap caused by separating both ends of 2 laths 1 3/4 inches (44.5 mm.) on the top of the parlor section next to the middle bow or supporting frame and over the parlor head; or [1989, c. 217, (AMD).]

F. In a wire or plastic trap, by a gap created by cutting vents in the side or end to comply with paragraph A or B. [1999, c. 142, §1 (AMD).]

[ 1999, c. 142, §1 (AMD); 1999, c. 274, §1 (AMD) .]

1-A. Adjustment. Notwithstanding subsection 1, the commissioner shall specify by rule the dimensions of vents in lobster traps which shall be appropriate for the minimum legal lobster size in effect.

[ 1985, c. 677, §§4, 6 and 7 (NEW) .]

2. Action prohibited. It shall be unlawful to set, raise, haul or transfer any lobster trap unless the trap is equipped with an escape vent as required in this section or has been exempted under subsection 3.

[ 1977, c. 661, §5 (NEW) .]

3. Exemption. The commissioner may exempt specific trap designs from the escape vent requirements of this section if it is proved to his satisfaction that the specific trap design will only take crabs and is incapable of taking lobsters.

[ 1977, c. 661, §5 (NEW) .]

4. Termination.

[ 1979, c. 353, §2 (RP) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §§4-A,4-B (AMD). 1979, c. 353, §§1,2 (AMD). 1985, c. 677, §§4,6,7 (AMD). 1987, c. 101, (AMD). 1989, c. 217, (AMD). 1999, c. 142, §1 (AMD). 1999, c. 274, §1 (AMD).



12 §6433-A. Biodegradable escape panels

Beginning January 1, 1990, all lobster traps must be equipped with a biodegradable ghost panel. A "ghost panel" is an escape panel which is designed to release lobsters from traps which are lost while fishing. The commissioner shall, by rule, provide for implementation of this requirement. The commissioner may not require ghost panels prior to January 1, 1990. [1987, c. 569, (NEW).]

SECTION HISTORY

1987, c. 569, (NEW).



12 §6433-B. Runners

1. Definitions. As used in this section, unless the context otherwise indicates, the term "runner" means a device on the bottom of a lobster trap that prevents damage to lobster claws and allows the trap to be pulled smoothly out of the water.

[ 2001, c. 205, §1 (NEW) .]

2. Device to prevent damage to lobster claws. A lobster trap must have a device attached to the trap that is designed to prevent damage to lobster claws.

A. If stick runners are used:

(1) The runners may be made out of any material;

(2) The runners must be at least 1/4 inch thick; and

(3) A minimum of two runners must be attached to the lobster trap and the runners must be placed on opposite sides of the bottom of the lobster trap. [2001, c. 205, §1 (NEW).]

B. If a 2nd layer of material is used in lieu of stick runners, it must be layered in a manner that creates a mesh size smaller than the base trap mesh when attached to the bottom of the trap. [2001, c. 205, §1 (NEW).]

C. If a device other than a device identified in paragraph A or B is used, the device must be designed to minimize damage to lobster claws and must be approved by the commissioner. [2001, c. 205, §1 (NEW).]

[ 2001, c. 205, §1 (NEW) .]

SECTION HISTORY

2001, c. 205, §1 (NEW).



12 §6434. Molesting lobster gear

A person may not raise, lift, transfer, possess or in any manner molest any lobster trap, warp, buoy or car except as provided in this section. [2003, c. 520, §5 (AMD).]

1. Permitted activities. Lobster traps, warps, buoys and cars may be raised, lifted, transferred, possessed or otherwise molested by the following:

A. A marine patrol officer; [1989, c. 428, (NEW).]

B. The licensed owner; [1989, c. 428, (NEW).]

C. Any person having written permission from the commissioner; and [2003, c. 520, §5 (AMD).]

D. Any person authorized by rule pursuant to subsection 2. [1989, c. 428, (NEW).]

[ 2003, c. 520, §5 (AMD) .]

2. Adoption of rules required. The commissioner shall adopt rules, no later than January 1, 1990, authorizing the removal of traps, warps, buoys or cars that are washed up above the mean low tide mark or are otherwise abandoned or lost. Notwithstanding Title 25, sections 3502 and 3503, the commissioner may dispose of such traps, warps, buoys or cars, or authorize their disposal, if the owner cannot be identified or if the owner has been notified and fails to respond within 30 days.

[ 2011, c. 266, Pt. A, §13 (AMD) .]

3. Using another's lobster gear; prohibition. Traps, warps, buoys or cars may not be used for fishing by any person other than the licensed owner unless that person has written permission from the commissioner.

[ 2007, c. 283, §1 (AMD) .]

3-A. Penalty. A person who violates this section commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged.

[ 2007, c. 283, §2 (NEW) .]

4. Restitution. If a person violates this section by cutting a lobster trap line, the court shall:

A. Order that person to pay to the owner of the trap line that was cut an amount equal to twice the replacement value of all traps lost as a result of that cutting; and [2007, c. 695, Pt. A, §15 (RPR).]

B. Direct that person to provide proof of payment of that restitution to the commissioner as required by section 6402, subsection 1. [2007, c. 695, Pt. A, §15 (RPR).]

Restitution imposed under this subsection is in addition to any penalty imposed under subsection 3-A.

[ 2009, c. 561, §17 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1989, c. 428, (RPR). 1993, c. 543, §2 (AMD). 2003, c. 520, §5 (AMD). 2007, c. 201, §15 (AMD). 2007, c. 283, §§1-3 (AMD). 2007, c. 695, Pt. A, §15 (AMD). 2009, c. 561, §17 (AMD). 2011, c. 266, Pt. A, §13 (AMD).



12 §6435. Setting near weirs

It shall be unlawful to set any lobster trap within 300 feet of the mouth of any fish weir when the weir owner or operator is licensed under section 6501 and when the weir is licensed under Title 38, chapter 9. [1981, c. 433, §8 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 433, §8 (AMD).



12 §6436. Egg-bearing lobsters; v-notched lobsters

1. Egg-bearing and v-notched lobsters. A person may not take, transport, sell or possess:

A. Any lobster that is bearing eggs; or [2003, c. 452, Pt. F, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Any female lobster marked with a v-notch in the right flipper next to the middle flipper or any female lobster that is mutilated in a manner that could hide or obliterate that mark. The right flipper is determined when the underside of the lobster is down and its tail is toward the person making the determination. [2003, c. 452, Pt. F, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §9 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Exceptions. No violation of this section shall occur if:

A. The lobster is immediately liberated alive into the coastal waters when taken or discovered in a pound; or [1977, c. 661, §5 (NEW).]

B. The lobster is possessed and sold to the department by a lobster pound owner who has a permit to do so as provided in this section. [1977, c. 661, §5 (NEW).]

[ 1977, c. 661, §5 (NEW) .]

3. Permitted possession; regulations. The commissioner may issue a permit for the holding and delivery of egg-bearing lobsters to the department by a lobster pound owner who holds a current wholesale seafood license. The commissioner may adopt regulations governing the issuing of permits and the conditions and limitations under which these lobsters may be held and delivered.

[ 1977, c. 661, §5 (NEW) .]

4. Prima facie evidence.

A. Discovery of an egg-bearing lobster by a marine patrol officer in a pound not included in a permit under section 3 shall be prima facie evidence of a violation. [1979, c. 541, Pt. B, §73 (AMD).]

B. Any lobster whose right flipper is v-notched or mutilated in a manner which could hide or obliterate such a mark shall be prima facie evidence that the lobster is a v-notched female lobster. [1977, c. 661, §5 (NEW).]

[ 1979, c. 541, Pt. B, §73 (AMD) .]

5. Penalty for possession of egg-bearing lobsters. Possession of lobsters in violation of subsection 1, paragraph A is a Class D crime, except that in addition to any punishment that may be imposed under Title 17-A, Part 3, the court shall impose a fine of $1,000 for each violation and, in addition, a fine of $200 for each lobster involved, up to and including the first 5, and a fine of $400 for each lobster in excess of 5, or, if the number of lobsters cannot be determined, a fine of not less than $2,500 or more than $10,000.

[ 2013, c. 468, §19 (AMD) .]

6. Penalty for possession of v-notched lobsters. Possession of lobsters in violation of subsection 1, paragraph B is a Class D crime, except that in addition to any punishment that may be imposed under Title 17-A, Part 3, the court shall impose a fine of $500 for each violation and, in addition, a fine of $100 for each lobster involved, up to and including the first 5, and a fine of $400 for each lobster in excess of 5, or, if the number of lobsters cannot be determined, a fine of not less than $1,000 or more than $5,000.

[ 2013, c. 468, §20 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 433, §9 (AMD). 1999, c. 82, §3 (AMD). 2003, c. 452, §F9 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 394, §§10, 11 (AMD). 2013, c. 468, §§19, 20 (AMD).



12 §6437. Scrubbing lobsters (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1995, c. 468, §6 (RP).



12 §6438. Scrubbed lobsters (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1995, c. 468, §6 (RP).



12 §6438-A. Artificial removal of eggs; prohibition

1. Prohibition. It is unlawful to remove extruded eggs from any female lobster or to take, buy, sell, possess, transport or ship any female lobster from which extruded eggs have been removed by any means other than natural hatching.

[ 1995, c. 468, §7 (NEW) .]

2. Penalty. A violation of this section is a Class D crime, except that the court shall impose a fine of $1,000 for each violation and, in addition, a fine of $300 for each lobster involved or, if the number of lobsters cannot be determined, a fine of not less than $1,000 or more than $5,000.

[ 2013, c. 468, §21 (AMD) .]

SECTION HISTORY

1995, c. 468, §7 (NEW). 1999, c. 82, §4 (AMD). 2009, c. 394, §12 (AMD). 2013, c. 468, §21 (AMD).



12 §6439. Areas of limited lobster fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 152, §1 (AMD). 1979, c. 663, §65 (AMD). 1981, c. 433, §10 (AMD). 1985, c. 268, §5 (AMD). 2001, c. 272, §3 (AMD). 2009, c. 499, §3 (AFF). 2009, c. 499, §1 (RP).



12 §6439-A. Limited lobster fishing in the vicinity of Kittery (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 152, §2 (NEW). 2001, c. 272, §4 (AMD). 2015, c. 68, §4 (RP).



12 §6439-B. Limited lobster fishing in certain portions of Saco Bay (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 272, §5 (NEW). MRSA T. 5, §6439-B, sub-§2 (RP).



12 §6440. Closed periods

It is unlawful to raise or haul any lobster trap: [2001, c. 123, §1 (AMD).]

1. Summer. During the period 1/2 hour after sunset until 1/2 hour before sunrise from June 1st to October 31st, both days inclusive; and

[ 2001, c. 123, §1 (AMD) .]

2. Weekends. During the period from 4 p.m., Eastern Daylight Savings Time, Saturday, to 1/2 hour before sunrise the following Monday morning from June 1st to August 31st, both days inclusive, except that it is lawful to raise or haul traps during this period if a hurricane warning issued by the National Weather Service is in effect for any coastal waters of the State.

[ 2001, c. 123, §1 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1991, c. 678, (AMD). 1999, c. 790, §E1 (AMD). 2001, c. 123, §1 (AMD).



12 §6441. Plugged lobsters

The commissioner, in accordance with section 6191, may adopt regulations prohibiting the possession of plugged lobsters, provided that he has determined that these regulations will not adversely affect lobster importation. [1983, c. 227, (NEW).]

SECTION HISTORY

1983, c. 227, (NEW).



12 §6442. Lobster identification tags; fee authorized

The commissioner may impose a reasonable fee not to exceed 50¢ per tag, for the issuance of lobster trap identification tags in those areas of the State included in the Swan's Island Trap Limit Program. [1989, c. 643, (AMD).]

The fees collected must be paid to the department. The commissioner shall use these fees for the administration of the lobster trap tag system. Any fees that are unexpended at the end of the fiscal year do not lapse. [1989, c. 643, (AMD).]

SECTION HISTORY

1983, c. 687, (NEW). 1985, c. 540, (AMD). 1989, c. 643, (AMD).



12 §6443. Underwater storage

Beginning January 1, 1990, any trap or other container used for storing lobsters beneath the surface of the coastal waters must be clearly marked with the wholesale seafood license number or the fishing license number of the person storing the lobsters. Any trap or other container and the contents in it found in violation of this section may be seized and the contents returned to their natural habitat. [1989, c. 413, §2 (NEW); 1989, c. 878, Pt. A, §32 (RPR).]

§6443. Dipping lobster traps or similar gear

(As enacted by PL 1989, c. 413, §2 was REPEALED by PL 1989, c. 878, Pt. A, §32)

SECTION HISTORY

1989, c. 413, §2 (NEW). 1989, c. 424, (NEW). 1989, c. 878, §A32 (RPR).



12 §6444. Dipping lobster traps or similar gear

No person may dip, soak or treat lobster or crab traps, warps or cars prior to use in waters of the State other than in a solution of salt and sea water except as provided in this section. [1989, c. 878, Pt. A, §33 (NEW).]

The commissioner may authorize a specified amount of dipping, soaking or treating of lobster or crab traps, warps or cars in solutions other than salt and sea water for research purposes. This authorization shall be in writing. [1989, c. 878, Pt. A, §33 (NEW).]

SECTION HISTORY

1989, c. 878, §A33 (NEW).



12 §6445. Logbooks for lobster harvesters

The commissioner shall adopt rules requiring any person holding a lobster and crab fishing license to maintain a logbook. The rules must indicate the type of data that must be recorded in the logbook, the manner for producing the logbooks and the method for analyzing data from the logbooks. The commissioner shall charge a fee for the logbook that is sufficient to recover all costs associated with the production of the logbook and the analysis of the data. Fees received by the department from the sale of logbooks are dedicated revenue and must be used by the department for the purposes of this section. The logbook and data analysis may be produced and conducted by the department or may be produced and conducted by a public or private entity under contract with the department. Disclosure of any data collected under this section is subject to the confidentiality provisions of section 6173. A person who fails to maintain a logbook when required to do so commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [1999, c. 771, Pt. B, §3 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1993, c. 726, §1 (NEW). 1999, c. 771, §B3 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6445-A. Selling of lobsters or crabs by unlicensed crew members

1. Sale prohibited; exception. An unlicensed crew member engaged by a holder of a Class II or Class III lobster and crab fishing license may not sell lobsters or crabs unless the unlicensed crew member:

A. Sells lobsters or crabs under the direct supervision of the holder of the Class II or Class III lobster and crab fishing license under whose authority the lobster or crabs were taken to a purchaser who holds a valid wholesale seafood license with a lobster permit or a valid retail seafood license; and [2013, c. 468, §22 (AMD).]

B. Provides to the purchaser the name and license number of the license holder with whom the crew member was engaged when the lobsters or crabs were harvested. [2013, c. 282, §4 (NEW).]

[ 2013, c. 468, §22 (AMD) .]

2. Requirements for purchaser. A holder of a wholesale seafood license with a lobster permit or a retail seafood license who purchases lobsters or crabs from an unlicensed crew member may not purchase the lobsters or crabs except by check or cashier's check unless there is a written receipt associated with the transaction, and the holder of a wholesale seafood license with a lobster permit or a retail seafood license who purchases lobsters or crabs from an unlicensed crew member shall report the information provided by the unlicensed crew member under subsection 1, paragraph B in accordance with section 6173.

[ 2013, c. 282, §4 (NEW) .]

SECTION HISTORY

2013, c. 282, §4 (NEW). 2013, c. 468, §22 (AMD).



12 §6446. Lobster management zones

1. Establishment of zones. The commissioner may establish by rule zones to facilitate local or regional management of lobster fishery efforts.

[ 1995, c. 468, §8 (NEW) .]

1-A. Declared lobster zone; authorized zones. On an application for a Class I, Class II, Class III, student or noncommercial lobster and crab fishing license or a nonresident lobster and crab landing permit, a person shall declare the lobster management zone in which that person proposes to fish a majority of that person's lobster traps and shall list all other zones in which that person proposes to fish any of that person's lobster traps. A Class I, Class II, Class III, student or noncommercial lobster and crab fishing license or a nonresident lobster and crab landing permit must identify the declared lobster zone in which the person is authorized to fish a majority of that person's lobster traps and must identify all other zones in which a person is authorized to fish that person's traps. A person may not place any lobster traps in a zone that is not identified on that person's license. For the purposes of this subsection, the majority of a person's lobster traps must be determined from the number of trap tags issued to that person.

[ 2015, c. 68, §5 (AMD) .]

2. Rules for zones. The commissioner may adopt rules for a zone established under subsection 1 that are proposed pursuant to section 6447, subsection 5, section 6447, subsection 5-C or section 6447, subsection 5-D only when the rules were proposed by the lobster management policy council established for that zone pursuant to section 6447, subsection 1 and the proposed rules were approved in a referendum pursuant to section 6447, subsection 6. The commissioner may accept the rules proposed by a lobster management policy council as reasonable and adopt those rules or reject the council's proposed rules as unreasonable. The rules adopted under this subsection by the commissioner must accurately reflect the intent of the rules proposed by a lobster management policy council but are not required to be a verbatim rendition of the proposed rules.

A. [1995, c. 568, §4 (RP).]

B. [1995, c. 568, §4 (RP).]

C. [1995, c. 568, §4 (RP).]

[ 2007, c. 204, §2 (AMD) .]

2-A. Rules pursuant to section 6447, subsection 5-A.

[ 2001, c. 282, §1 (NEW); MRSA T. 12, §6446, sub-§2-A (RP) .]

2-B. Rules pursuant to section 6447, subsection 5-B.

[ 2005, c. 202, §2 (RP) .]

3. Application of zone rules. The commissioner may adopt rules that define the application of zone rules to a person who holds a license under section 6421 and who fishes for lobsters in more than one zone.

[ 1995, c. 468, §8 (NEW) .]

4. Public hearing not required. In adopting rules under subsection 2, the commissioner is not required to hold a public hearing on the rules pursuant to Title 5, section 8052. Except as provided in subsection 6, the commissioner shall comply with all other provisions of Title 5, chapter 375 when adopting rules under subsection 2.

[ 1995, c. 568, §5 (AMD) .]

5. Role of advisory council. Notwithstanding any provisions to the contrary, the commissioner may adopt rules under this section without the advice and consent of the Marine Resources Advisory Council.

[ 1995, c. 468, §8 (NEW) .]

6. Petition for rule prohibited. A person may not petition the commissioner pursuant to Title 5, section 8055 for the adoption or modification of a rule for a lobster management zone established under this section that regulates the number of lobster traps fished and the time periods allowed for complying with that number, the number of lobster traps allowed on a trawl and the time of day when lobster fishing may occur.

[ 1995, c. 568, §6 (NEW) .]

SECTION HISTORY

1995, c. 468, §8 (NEW). 1995, c. 568, §§4-6 (AMD). 1999, c. 508, §1 (AMD). 2001, c. 282, §1 (AMD). 2003, c. 466, §§2,3 (AMD). 2003, c. 466, §5 (AFF). 2005, c. 202, §§1,2 (AMD). 2005, c. 239, §3 (AMD). 2007, c. 201, §16 (AMD). 2007, c. 204, §2 (AMD). 2015, c. 68, §5 (AMD).



12 §6447. Lobster management policy councils

1. Councils. The commissioner shall establish a lobster management policy council for each zone created under section 6446. Council members must be reimbursed pursuant to Title 5, section 12004-I, subsection 57-A.

[ 1995, c. 468, §8 (NEW) .]

2. Rules for operation. By July 1, 1996, the commissioner shall establish by rule operating procedures for lobster management policy councils, including, but not limited to, the number of members on councils, the election and terms of council members and the process for referenda on council policies. A council must have an odd number of voting members.

[ 1995, c. 468, §8 (NEW) .]

3. Council members appointment; election. Upon establishing a lobster management policy council, the commissioner shall appoint members to the council to equitably represent lobster harvesters throughout a zone. Members appointed by the commissioner serve one-year terms. An election of subsequent council members must be held within one year of the commissioner's appointments. Council members are elected by plurality vote. An individual who has been convicted or adjudicated of a lobster violation within the previous 7 years is not eligible for election as a council member unless a waiver from this limitation has been granted by the commissioner for good cause as determined by the commissioner in the commissioner's discretion.

[ 2009, c. 394, §13 (AMD) .]

4. Legislative representation. The President of the Senate and the Speaker of the House shall jointly appoint a Legislator to each lobster management policy council. The Legislator is a nonvoting member and serves a 2-year term.

[ 1995, c. 468, §8 (NEW) .]

5. Council authority. Upon approval in a referendum under subsection 6, a lobster management policy council may propose to the commissioner rules for a zone to place the following limitations on lobster and crab fishing license holders that fish in that zone, as long as the proposed limitations are equal to or stricter than the limitations under section 6431-A or 6440:

A. The number of lobster traps fished and the time periods allowed for complying with that number; [1995, c. 468, §8 (NEW).]

B. The number of lobster traps allowed on a trawl; and [1995, c. 468, §8 (NEW).]

C. The time of day when lobster fishing may occur. [1995, c. 468, §8 (NEW).]

[ 2015, c. 68, §6 (AMD) .]

5-A. Zone C council authority.

[ 2001, c. 282, §2 (NEW); MRSA T. 12, §6447, sub-§5-A (RP) .]

5-B. Zone E council authority.

[ 2005, c. 202, §3 (RP) .]

5-C. Apprentice program rules. Notwithstanding any other provision of this subchapter, upon approval in a referendum under subsection 6, a lobster management policy council may propose to the commissioner rules for a zone that do any of the following:

A. Increase the minimum length of time an apprentice must be enrolled in the apprentice program beyond the period established in section 6422, subsection 2. The minimum enrollment period may not exceed 5 years. [2005, c. 202, §4 (NEW); 2005, c. 202, §5 (AFF).]

B. Require a sponsor of an apprentice to have held a Class I, Class II or Class III lobster and crab fishing license for at least 5 years; and [2005, c. 202, §4 (NEW); 2005, c. 202, §5 (AFF).]

C. Require a person to complete all requirements of the apprentice program in a specific zone in order to enter that zone as a Class I, Class II or Class III lobster and crab fishing license holder. A rule proposed under this paragraph and adopted under section 6446, subsection 2 may not be applied to those portions of the apprentice program requirements a person has completed prior to the effective date of the rule. [2005, c. 202, §4 (NEW); 2005, c. 202, §5 (AFF).]

A rule proposed under paragraph A or B and adopted by the commissioner under section 6446, subsection 2 does not apply to persons who are enrolled in the apprentice program on the date the rule takes effect.

[ 2005, c. 202, §4 (NEW); 2005, c. 202, §5 (AFF) .]

5-D. Council authority; under 18 waiting list. Notwithstanding any other provision in this subchapter and upon approval in a referendum under subsection 6, a lobster management policy council in a limited-entry zone may propose to the commissioner that the limitation described in this subsection be placed on entry by individuals into that zone in accordance with rules adopted by the department.

This limitation would require that the number of individuals who are authorized to be issued a lobster and crab fishing license that identifies a limited-entry zone as the declared lobster zone without meeting the requirements of section 6448, subsection 4, in accordance with section 6448, subsection 8, paragraph A, be limited to the number of new zone entrants who enter that zone in accordance with section 6448, subsection 7-A. This limitation may not be applied to a person who is under 18 years of age and lives on a year-round basis on an island within the coastal waters that is not connected to the mainland by any artificial structure.

The commissioner shall maintain a waiting list of individuals who have identified the limited-entry zone as their declared lobster zone in accordance with section 6448, subsection 8, paragraph A. For the purposes of this subsection, an individual on a waiting list maintained by the commissioner does not need to meet the eligibility requirements of section 6421, subsection 5-A in order to purchase a student license.

The commissioner may establish by rule procedures to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 239, §1 (AMD) .]

6. Referendum on policy proposals. A lobster management policy council must submit proposed rules to referendum in the zone in which the rules would apply before submitting those proposed rules to the commissioner. A lobster management policy council may submit proposed rules to the commissioner if the proposed rules are approved by 2/3 of those voting in the referendum.

[ 1995, c. 568, §7 (AMD) .]

7. Council member and voter qualifications. A person may not be a member of a zone's lobster management policy council or vote in a zone's council election or referendum unless that person:

A. Possesses a Class I, Class II or Class III lobster and crab fishing license issued under section 6421; and [1995, c. 468, §8 (NEW).]

B. Declared at the time of obtaining a Class I, Class II or Class III license the zone in which the person fishes a majority of that person's lobster traps. A person may declare only one zone as the zone in which the person fishes a majority of that person's lobster traps. [1999, c. 508, §2 (AMD).]

The holder of a lobster and crab fishing license issued under section 6421 may fish for lobsters in any zone.

[ 1999, c. 508, §2 (AMD) .]

8. Role of advisory council. Notwithstanding any provisions to the contrary, the commissioner may adopt rules under this section without the advice and consent of the Marine Resources Advisory Council.

[ 1995, c. 468, §8 (NEW) .]

SECTION HISTORY

1995, c. 468, §8 (NEW). 1995, c. 568, §7 (AMD). 1999, c. 187, §3 (AMD). 1999, c. 508, §2 (AMD). 2001, c. 282, §2 (AMD). 2003, c. 466, §4 (AMD). 2005, c. 202, §§3,4 (AMD). 2005, c. 202, §5 (AFF). 2007, c. 204, §3 (AMD). 2007, c. 615, §10 (AMD). 2009, c. 394, §13 (AMD). 2009, c. 499, §2 (AMD). 2009, c. 499, §3 (AFF). 2013, c. 239, §1 (AMD). 2015, c. 68, §6 (AMD).



12 §6448. Limited-entry zones

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Declared lobster zone" means the zone identified on a lobster and crab fishing license pursuant to section 6446, subsection 1-A. [1999, c. 508, §3 (NEW).]

B. "Limited-entry zone" means a lobster management zone established pursuant to section 6446 for which rules establishing limits on new zone entrants have been adopted pursuant to subsection 2. [1999, c. 508, §3 (NEW).]

C. "New zone entrant" means a person who declares a limited-entry zone as that person's declared lobster zone but who did not hold in the previous licensing year a Class I, Class II or Class III lobster and crab fishing license that identified that zone as the person's declared lobster zone. [1999, c. 508, §3 (NEW).]

[ 1999, c. 508, §3 (NEW) .]

2. Rules for limited-entry zones. The commissioner may adopt rules establishing limits on new zone entrants to a lobster management zone. These rules must be adopted in accordance with this subsection.

A. After conducting a written survey in the zone, a lobster management policy council may propose to the commissioner an exit ratio to limit new zone entrants to the zone. The lobster management policy council is not required to submit the proposal to referendum and the proposed exit ratio does not need to receive approval through the survey in order to be forwarded to the commissioner. [2005, c. 239, §4 (AMD).]

A-1. A lobster management policy council may recommend to the commissioner whether the exit ratio adopted for a lobster management zone should be applied to the number of licenses that are not renewed or to the number of trap tags associated with the licenses that are not renewed. The lobster management policy council is not required to submit the recommendation to referendum. [2013, c. 239, §2 (NEW).]

B. The commissioner may initiate rulemaking under this subsection only upon receipt of a proposal under paragraph A or a recommendation under paragraph A-1. The commissioner shall hold a public hearing on the proposed rules pursuant to Title 5, section 8052. The public hearing must be held in the zone in which the rules would apply and the results of the written survey regarding the exit ratio must be entered into the record. [2013, c. 239, §2 (AMD).]

C. In accordance with subsection 7-A, the commissioner shall adopt rules that establish an exit ratio between either:

(1) The number of trap tags retired by individuals who declared that zone as their declared lobster zone in the year prior to the previous calendar year, but who did not declare that zone as their declared lobster zone in the previous calendar year, and the number of trap tags issued to new zone entrants authorized under subsection 7-A; or

(2) The number of individuals who declared that zone as their declared lobster zone in the year prior to the previous calendar year, but who did not declare that zone as their declared lobster zone in the previous calendar year, and the number of new zone entrants authorized under subsection 7-A.

An exit ratio established by rule under this subsection is not required to be the same as the exit ratio proposed by the lobster management policy council. [2013, c. 239, §2 (AMD).]

D. Upon written notification from the lobster management policy council that a majority of the council has voted to conduct a survey in a zone regarding a proposal for an exit ratio to limit new zone entrants to the zone, the commissioner shall close the zone to new zone entrants until the commissioner either adopts rules under this subsection or declares that the commissioner will not initiate rulemaking under this subsection. In no event may the zone remain closed for longer than one year unless the commissioner has adopted rules establishing limits on new zone entrants to the zone. [2013, c. 239, §2 (AMD).]

E. When a lobster management policy council proposes to the commissioner a change in the exit ratio established under paragraph C and a new exit ratio is adopted by rule under this subsection, the commissioner shall allow individuals who meet the following conditions to enter the zone in accordance with the previously existing exit ratio:

(1) The individual has completed the requirements of the apprenticeship program established under section 6422 by the date the commissioner receives written notification from the lobster management policy council that a majority of the council has voted to conduct a survey pursuant to paragraph D; and

(2) The individual's name is listed on the waiting list maintained under subsection 6 by the date the commissioner receives written notification from the lobster management policy council that a majority of the council has voted to conduct a survey pursuant to paragraph D.

This paragraph does not apply when the methodology by which new entrants are calculated is changed from trap tags to licenses or when an exit ratio based on the number of trap tags retired is adopted, in accordance with paragraph C, for the first time in a lobster management zone. [2013, c. 239, §2 (AMD).]

F. When a lobster management policy council proposes to the commissioner to establish an exit ratio for the first time to limit new zone entrants under paragraph A, it may also propose to the commissioner a provision to exempt from the exit ratio, upon completion of the apprentice program, an individual who has completed at least 92% of the hours required and at least 92% of the days required by the apprentice program established under section 6422 by the date the commissioner receives written notification from the lobster management policy council pursuant to paragraph D. [2005, c. 239, §4 (NEW); 2005, c. 239, §11 (AFF).]

[ 2013, c. 239, §2 (AMD) .]

3. Fishing in limited-entry zones. A person who holds a Class I, Class II, Class III or student lobster and crab fishing license may not fish a majority of that person's lobster traps in a limited-entry zone unless that person's license identifies that zone as the declared lobster zone.

[ 2015, c. 68, §7 (AMD) .]

4. Limited-entry zone as declared lobster zone. A person may not be issued a Class I, Class II or Class III lobster and crab fishing license that identifies a limited-entry zone as the declared lobster zone unless that person:

A. Held in the previous licensing year a Class I, Class II or Class III lobster and crab fishing license that identified that zone as the person's declared lobster zone; or [1999, c. 508, §3 (NEW).]

B. Is authorized as a new zone entrant by the commissioner pursuant to subsection 7-A to declare that zone as the person's declared lobster zone. [2013, c. 239, §3 (AMD).]

[ 2013, c. 239, §3 (AMD) .]

5. Application for limited-entry zone. A person who wishes to be a new zone entrant shall indicate to the commissioner in writing a request to declare a limited-entry zone as the person's declared lobster zone, in accordance with this subsection. A person may indicate up to 2 limited-entry zones that the person requests to declare as the person's declared lobster zone. The commissioner shall stamp each request with the time and date of submission. A person may not be authorized as a new zone entrant unless that person made a request under this subsection no later than December 15th of the previous calendar year.

A. A person who held a Class I, Class II or Class III lobster and crab fishing license in the previous licensing year and wishes to be a new zone entrant shall indicate to the commissioner in writing a request to declare a limited-entry zone as the person's declared lobster zone. The person must be put on a waiting list maintained under subsection 6 according to the time and date the commissioner receives the request. [1999, c. 693, §2 (NEW).]

B. A person who did not hold a Class I, Class II or Class III lobster and crab fishing license in the previous licensing year and wishes to be a new zone entrant shall indicate to the commissioner in writing which zone the person requests to declare as the person's declared lobster zone. The person must be put on a waiting list maintained under subsection 6 according to the date the commissioner determines that the person is eligible for a Class I, Class II or Class III lobster and crab fishing license pursuant to section 6421, subsection 5, except that if the person does not indicate to the commissioner in writing which zone the person requests to declare as the person's declared lobster zone within 30 days of the date the commissioner determines that the person is eligible, the person must be put on the waiting list according to the time and date the commissioner receives such a written request. [1999, c. 693, §2 (NEW).]

[ 1999, c. 693, §2 (AMD) .]

6. Chronological waiting list. The commissioner shall maintain and make available a waiting list of people who have requested to declare a limited-entry zone as their declared lobster zone. The list must be arranged in chronological order in accordance with subsection 5. The commissioner shall create a waiting list for a zone at the time the commissioner closes the zone pursuant to subsection 2, paragraph D.

[ 1999, c. 693, §2 (AMD) .]

7. Authorization of new zone entrants.

[ 2013, c. 239, §4 (RP) .]

7-A. Authorization of new zone entrants. The commissioner shall determine by February 1st of each licensing year the number of new zone entrants that may be authorized for each limited-entry zone. The number of new zone entrants authorized in a licensing year must be in accordance with the exit ratio established under subsection 2 for that zone. The commissioner may adopt rules consistent with subsection 2, paragraph B to implement this subsection. Upon adoption of rules, the exit ratio must be used to establish the number of new zone entrants in accordance with subsection 2, paragraph C by:

A. Dividing the number of trap tags that may be issued to new zone entrants by the zone trap limit under section 6431-A. The number of new zone entrants must be rounded down to the nearest whole number and the remaining trap tags carried over to the following year's allocation; or [2013, c. 239, §5 (NEW).]

B. Applying the exit ratio to the number of individuals who declared that zone as their declared lobster zone in the year prior to the previous calendar year, but who did not declare that zone as their declared lobster zone in the previous calendar year. [2013, c. 239, §5 (NEW).]

The commissioner shall authorize new zone entrants in chronological order of requests received under subsection 5. The commissioner shall notify the authorized new zone entrants by certified mail. If a person does not declare a zone within 30 days after receiving the notification by certified mail, that person must be taken off the waiting list and the next person on the list must be authorized as a new zone entrant. If a person has indicated a request for more than one zone pursuant to subsection 5, that person must be taken off the waiting list for the 2nd zone when the person declares one of the zones as that person's declared lobster zone after being authorized to do so. If a person who holds a current Class I, Class II or Class III lobster and crab fishing license is authorized as a new zone entrant and declares the zone as that person's declared lobster zone, the commissioner shall change the zone identified on that person's license to the limited-entry zone for which the person is authorized.

[ 2013, c. 239, §5 (NEW) .]

8. Exceptions. Notwithstanding subsection 4, the following persons may be issued a Class I, Class II or Class III lobster and crab fishing license that identifies a limited-entry zone as the declared lobster zone without meeting the requirements in subsection 4.

A. A person who is under 18 years of age who successfully completed the requirements of the apprentice program under section 6422 and who submitted documentation of completion of the apprentice program to the department before attaining 18 years of age may declare any zone as that person's declared lobster zone as long as the individual has met all apprentice program rules that may have been adopted in that zone. [2011, c. 486, §3 (AMD).]

A-1. [2007, c. 615, §11 (RP).]

B. A person who is issued a Class I, Class II or Class III lobster and crab fishing license on appeal pursuant to section 6310, subsection 2, paragraph A, subparagraph (1) or (2) may declare as that person's declared lobster zone the zone in which the person was authorized to fish a majority of that person's lobster traps in the most recent year in which the person held a license. [1999, c. 643, §7 (NEW).]

C. A person who is issued a Class I, Class II or Class III lobster and crab fishing license pursuant to section 6421, subsection 5, paragraph D may declare as that person's declared lobster zone the zone in which the person was authorized to fish a majority of that person's lobster traps in the most recent year in which the person held a license. [1999, c. 643, §7 (NEW).]

D. A person who is issued a Class I, Class II or Class III lobster and crab fishing license and is 70 years of age or older may declare any zone as that person’s declared lobster zone. [2007, c. 204, §8 (NEW).]

E. A person who has either successfully completed the requirements of the apprentice program under section 6422 or held a Class I, Class II or Class III lobster and crab fishing license in the previous calendar year and who has registered to enter an established island limited-entry program as described under section 6449 may declare as that person's declared lobster zone the zone in which that island limited-entry program is located when the person becomes eligible to enter the island limited-entry program. [2011, c. 486, §4 (AMD).]

The trap tags or license issued to a person who declares a limited-entry zone as that person's declared lobster zone pursuant to this subsection may not be counted for the purposes of the exit ratio or the number of new zone entrants that may be authorized for that zone.

[ 2013, c. 239, §6 (AMD) .]

9. Rules. The commissioner may establish by rule procedures to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 508, §3 (NEW) .]

10. Survey required.

[ 2013, c. 239, §7 (RP) .]

SECTION HISTORY

1999, c. 508, §3 (NEW). 1999, c. 643, §7 (AMD). 1999, c. 693, §§1,2 (AMD). 2003, c. 510, §A7 (AMD). 2005, c. 239, §4 (AMD). 2005, c. 239, §11 (AFF). 2007, c. 204, §§4-9 (AMD). 2007, c. 615, §11 (AMD). 2009, c. 294, §1 (AMD). 2011, c. 486, §§ 3, 4 (AMD). 2013, c. 239, §§2-7 (AMD). 2015, c. 68, §7 (AMD).



12 §6449. Island limited-entry programs

An island limited-entry program may be established pursuant to this section in order to maintain a number of licenses appropriate for the needs of an island community and the local lobster resource. [2009, c. 294, §2 (NEW).]

1. Proposal to the commissioner. Notwithstanding section 6448, subsection 7-A, a year-round island community may petition the commissioner for the establishment of an island limited-entry zone program if a minimum of 5 island residents that are holders of a Class I, Class II or Class III lobster and crab fishing license or 10% of the island residents that are holders of a Class I, Class II or Class III lobster and crab fishing license, whichever is greater, signs the petition submitted to the commissioner. If 2/3 of the Class I, Class II or Class III lobster and crab fishing license holders that are residents on the island voting in a referendum held pursuant to section 6447, subsection 6 support the establishment of an island limited-entry zone program, the commissioner may adopt rules to establish such a program, including a waiting list. Before establishing or amending the number of licenses available to island residents, the commissioner shall determine the number of licenses preferred by 2/3 of the Class I, Class II or Class III lobster and crab fishing license holders resident on the island. The commissioner may accept the preferences proposed by 2/3 of the license holders as reasonable and adopt those preferences or reject the preferences as unreasonable. The commissioner shall consult with the lobster management policy council for the lobster management zone in which the island is located before making the decision.

[ 2013, c. 239, §8 (AMD) .]

2. No longer resident. An individual who obtains a Class I, Class II or Class III lobster and crab fishing license through an island limited-entry program but who no longer wishes to maintain residency on the island is subject to the following requirements.

A. A person who held a Class I, Class II or Class III lobster and crab fishing license and maintained residency on the island for a period of not less than 8 years and who can document to the commissioner that the person harvested lobsters in each of the 8 years may end the person's residency on the island and fish elsewhere in the lobster management zone in which the island is located without going on a waiting list as established in section 6448. [2009, c. 294, §2 (NEW).]

B. A person who holds a Class I, Class II or Class III lobster and crab fishing license and who either has maintained residency on the island for less than 8 years or who has maintained residency on the island for at least 8 years but cannot document to the commissioner that the person harvested lobsters in each of the 8 years may end the person's residency on the island and become eligible to fish elsewhere in the lobster management zone in which the island is located if that person complies with the waiting list requirement established in accordance with section 6448. [2009, c. 294, §2 (NEW).]

[ 2009, c. 294, §2 (NEW) .]

3. Restriction. This section applies only to an island in the coastal waters with a year-round community that is not connected to the mainland by an artificial structure.

[ 2009, c. 294, §2 (NEW) .]

4. Rules. The commissioner shall adopt rules to implement the island limited-entry program. The rules must include but are not limited to:

A. A definition of residency on an island; [2009, c. 294, §2 (NEW).]

B. Allowances for the temporary absence from an island due to a medical condition or educational requirements; and [2009, c. 294, §2 (NEW).]

C. Providing for an opportunity for increasing the number of Class I, Class II or Class III lobster and crab fishing license holders on an island, if appropriate, based on the characteristics of the island and the lobster resource. [2009, c. 294, §2 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 294, §2 (NEW) .]

SECTION HISTORY

2009, c. 294, §2 (NEW). 2013, c. 239, §8 (AMD).



12 §6450. Temporary medical allowance

1. Temporary medical allowance. Notwithstanding section 6421, upon request the commissioner may issue a temporary medical allowance that permits an individual to fish under the authority of the license of a Class I, Class II or Class III lobster and crab fishing license holder but not under the license holder's direct supervision if the following criteria are met:

A. The individual who will be fishing has successfully completed an apprentice program under section 6422; [2013, c. 239, §9 (NEW).]

B. The individual who will be fishing is the child or spouse of the individual who holds the Class I, Class II or Class III lobster and crab fishing license; [2013, c. 239, §9 (NEW).]

C. The holder of the Class I, Class II or Class III lobster and crab fishing license is unable to use that license due to a substantial illness or medical condition. The holder of the Class I, Class II or Class III lobster and crab fishing license shall provide the commissioner with documentation from a physician describing the illness or other medical condition; and [2013, c. 239, §9 (NEW).]

D. The holder of the Class I, Class II or Class III lobster and crab fishing license documents to the commissioner that the license holder harvested a minimum of 1,000 pounds of lobsters within one year prior to the request for the temporary medical allowance. [2013, c. 239, §9 (NEW).]

A temporary medical allowance may not exceed one year. A request for a temporary medical allowance must be in writing and must specify the dates for which the temporary medical allowance is requested. The holder of the Class I, Class II or Class III lobster and crab fishing license on which the temporary medical allowance is based must maintain a valid license during the duration of the temporary medical allowance. The holder of the Class I, Class II or Class III lobster and crab fishing license is liable for the activities of the individual fishing under the temporary medical allowance.

[ 2013, c. 239, §9 (NEW) .]

SECTION HISTORY

2013, c. 239, §9 (NEW).






Subchapter 3: LOBSTER FUND

12 §6451. Lobster Fund

1. Allocation of license fees. Ten dollars of each $135.75 fee, $10 of each $132 fee, $10 of each $136 fee, $20 of each $203 fee, $20 of each $272.50 fee, $30 of each $407.25 fee, $30 of each $387 fee, $60 of each $785 fee, $60 of each $790.75 fee, $120 of each $1,587.50 fee, $180 of each $2,369.25 fee, $5 of each $65 fee and $5 of each $66 fee for each lobster and crab fishing license must be allocated to the Lobster Fund, which must be used for the purposes of lobster biology research, of propagation of lobsters by liberating seed lobsters and female lobsters in Maine coastal waters and of establishing and supporting lobster hatcheries.

[ 2009, c. 561, §18 (AMD) .]

2. Purchases; liberation. The commissioner may authorize the expenditure of the money in the Lobster Fund for the purpose of purchasing seed lobsters from Maine lobster pound owners and female lobsters from wholesale seafood license holders. The commissioner shall establish the purchase price for seed and female lobsters after consultation with the industry. The commissioner shall give priority to purchasing seed lobsters.

[ 1979, c. 127, §85 (AMD) .]

3. Liberation and v-notching. The commissioner may provide purchased seed lobsters to lobster hatcheries. The remaining seed and all other female lobsters shall be liberated in the coastal waters after v-notching them in the right flipper. The right flipper shall be determined as established under section 6436, subsection 1.

[ 1985, c. 237, §2 (RPR) .]

4. Program. The commissioner may authorize the expenditure of money in the Lobster Fund for research and development programs which address the restoration, development or conservation of lobster resources.

[ 1985, c. 237, §2 (RPR) .]

5. Nonlapsing fund. The Lobster Fund shall not lapse.

[ 1977, c. 661, §5 (NEW) .]

6. Lobster hatcheries. The commissioner, with the advice of the Lobster Advisory Council, may authorize expenditure of money from the Lobster Fund, any available funds and, as appropriated by the Legislature, the General Fund to make grants in support of the establishment and operation of lobster hatcheries. The grants shall be for a one-year period and shall be renewable indefinitely upon successful reapplication. There shall be no more than 5 lobster hatcheries supported under this section. The commissioner shall develop rules, including biological and economic criteria for evaluating proposals. The commissioner shall require the grantee to keep a log of activities regarding the hatchery and shall require a written report at the termination of each grant.

[ 1987, c. 406, (RPR) .]

7. Lobster Advisory Council. The commissioner shall consult with the Lobster Advisory Council on the expenditure of funds under this section.

[ 1985, c. 237, §3 (NEW) .]

8. Apprentice program. The commissioner may authorize the expenditure of money in the Lobster Fund to cover the initial costs of developing and delivering the educational component of the apprentice program under section 6422, subsection 3. Any expenditures must be reimbursed to the Lobster Fund from the fees charged under section 6422, subsection 3.

[ 1995, c. 468, §9 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §5 (AMD). 1979, c. 127, §85 (AMD). 1981, c. 480, §§2,15,16 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 237, §§1-3 (AMD). 1985, c. 243, (AMD). 1985, c. 353, §1 (AMD). 1985, c. 737, §A27 (AMD). 1987, c. 406, (AMD). 1987, c. 513, §5 (AMD). 1989, c. 455, §3 (AMD). 1995, c. 468, §9 (AMD). 1997, c. 19, §4 (AMD). 2003, c. 20, §WW5 (AMD). 2003, c. 520, §6 (AMD). 2005, c. 354, §3 (AMD). 2007, c. 615, §12 (AMD). 2009, c. 213, Pt. G, §4 (AMD). 2009, c. 561, §18 (AMD).






Subchapter 3-A: MAINE LOBSTER MARKETING COLLABORATIVE

12 §6455. Maine Lobster Marketing Collaborative (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/18) (WHOLE SECTION TEXT REPEALED 10/1/18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/18)

(WHOLE SECTION TEXT REPEALED 10/1/18)

1. Collaborative established; purpose. The Maine Lobster Marketing Collaborative, established in Title 5, section 12004-H, subsection 14 and referred to in this subchapter as the "collaborative," is created to promote and market actively Maine lobsters in state, regional, national and international markets. The collaborative shall draw upon the expertise of the Maine lobster industry and established private marketing firms to identify market areas that will provide the greatest return on the investments made by lobster license holders and undertake those media or promotional efforts that represent the most cost-effective use of a limited promotional budget. The collaborative shall remain responsive to the Maine lobster industry, conduct its business in a public manner and undertake marketing efforts that promote the quality and full utilization of the product and the unique character of the coastal Maine lobster fishery.

A. [2013, c. 309, §2 (RP).]

B. [2013, c. 309, §2 (RP).]

C. [2013, c. 309, §2 (RP).]

[ 2013, c. 309, §2 (AMD) .]

1-A. Collaborative is a public instrumentality. The collaborative is established as a public instrumentality serving a public purpose. As a public instrumentality:

A. Employees of the collaborative may not be construed to be state employees for any purpose, including the state civil service provisions of Title 5, Part 2 and Title 5, chapter 372 and the state retirement system provisions of Title 5, Part 20; [2013, c. 309, §2 (AMD).]

B. The collaborative may not be construed to be a state agency for any purposes, including the budget, accounts and control, auditing, purchasing or other provisions of Title 5, Part 4; and [2013, c. 309, §2 (AMD).]

C. Notwithstanding any provisions of paragraphs A and B:

(1) All meetings and records of the collaborative are subject to the provisions of Title 1, chapter 13, subchapter 1, except as provided in subsection 1-B. The commissioner and those members of the Legislature appointed to serve on the joint standing committee of the Legislature having jurisdiction over marine resource matters have access to all material designated confidential by the collaborative;

(2) Members of the collaborative are governed by the conflict of interest provisions set forth in Title 5, section 18; and

(3) For the purposes of the Maine Tort Claims Act, the collaborative is a "governmental entity" and its employees are "employees" as those terms are defined in Title 14, section 8102. [2013, c. 309, §2 (AMD).]

[ 2013, c. 309, §2 (AMD) .]

1-B. Market studies and promotional plans; proprietary information. Information provided to or developed by the collaborative and included in a promotional plan or market study is public unless the collaborative determines that it contains proprietary information. For the purposes of this subsection, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the collaborative or the person submitting the information and would make available information not otherwise publicly available.

[ 2013, c. 309, §2 (AMD) .]

1-C. Collaborative members; appointments; terms. The collaborative consists of 11 voting members, 9 appointed by the commissioner as follows:

A. Four individuals representing the lobster management policy councils established pursuant to section 6447. Each lobster management policy council shall prepare a list of up to 3 nominees from its zone for consideration by the commissioner for the appointments under this paragraph. In making appointments under this paragraph, the commissioner shall select members to ensure a geographic distribution of representation from lobster management zones established pursuant to section 6446; [2013, c. 309, §2 (NEW).]

B. Three individuals:

(1) At least 2 of whom are owners, managers or officers of business entities operating in the State that hold valid wholesale seafood licenses with lobster permits, from a list of nominees prepared for the commissioner by the Lobster Advisory Council established under section 6462-A; and

(2) At least one of whom represents the interests of lobster dealers and processors; and [2013, c. 309, §2 (NEW).]

C. Two individuals who are public members with experience in marketing and promotion, retail sales, food service or food science, from a list of nominees prepared for the commissioner by the Lobster Advisory Council established under section 6462-A. [2013, c. 309, §2 (NEW).]

Members are appointed by the commissioner for terms of 3 years. A person may not serve more than 2 consecutive 3-year terms as a member of the collaborative.

The commissioner or the commissioner's designee serves as an ex officio member of the collaborative. The Commissioner of Economic and Community Development or the commissioner’s designee serves as an ex officio member of the collaborative.

[ 2013, c. 309, §2 (NEW) .]

2. Qualifications of members.

[ 2013, c. 309, §2 (RP) .]

2-A. Officers. By majority vote, the collaborative shall annually elect a chair from among its members and may elect other officers in accordance with its bylaws.

[ 2013, c. 309, §2 (NEW) .]

3. Meetings. The collaborative shall meet at least quarterly. A quorum of 6 members is required to conduct the business of the collaborative. Additional meetings may be called by the chair. If 3 or more members of the collaborative submit to the chair a written request for a meeting, the chair shall call a meeting to be held no sooner than 14 days after receipt of the written request. The commissioner may remove any member with unexcused absences from 2 or more consecutive meetings of the collaborative.

[ 2013, c. 309, §2 (AMD) .]

3-A. Employees. The collaborative shall hire an executive director and may hire staff as needed to perform its duties. Employees of the Maine Lobster Marketing Collaborative serve at the pleasure of the collaborative. The salary and benefits for employees of the collaborative are determined by the collaborative.

[ 2013, c. 309, §2 (AMD) .]

4. Powers and duties. The collaborative may:

A. Undertake promotional marketing programs in cooperation with the lobster industry; [1991, c. 523, §2 (NEW).]

B. Promote national and international markets for lobsters harvested or processed in the State; [1991, c. 523, §2 (NEW).]

C. Provide material and technical assistance to persons seeking to market lobsters harvested or processed in the State; [1991, c. 523, §2 (NEW).]

D. Conduct other efforts as determined necessary to increase the sales of lobsters harvested or processed in the State; [1991, c. 523, §2 (NEW).]

D-1. Market and sell goods directly related to the functions of the collaborative and deposit all proceeds in the Lobster Promotion Fund; [2013, c. 309, §2 (AMD).]

E. Make expenditures from the Lobster Promotion Fund to carry out the purposes of this subchapter. Money in the fund may be used only for the following purposes:

(1) Promotion, advertising and marketing development. The collaborative may implement programs and activities to promote, advertise and develop markets for lobster and make or enter into contracts with any local, state, federal or private agency, department, firm, corporation, entity or person for those purposes; and

(2) The hiring of staff and the payment of compensation for employees, payment of per diem and reimbursement of expenses for members pursuant to Title 5, section 12004-H and payment of administrative and overhead costs associated with the business of the collaborative; and [2013, c. 309, §2 (AMD).]

F. Accept and deposit in the fund additional funding from any source, public or private. [1991, c. 523, §2 (NEW).]

[ 2013, c. 309, §2 (AMD) .]

5. Lobster Promotion Fund established. The Lobster Promotion Fund, referred to in this subchapter as the "fund," is established to carry out the purposes of this subchapter. The department shall pay to the fund all money appropriated or received by the department for the purposes of this subchapter, except that the department may retain funds necessary to reimburse the department for the actual cost of collecting the license surcharges established in subsection 5-A. The fund is capitalized from the annual surcharges set out in subsection 5-A.

A. [2013, c. 309, §2 (RP).]

B. [2013, c. 309, §2 (RP).]

C. [2013, c. 309, §2 (RP).]

D. [2013, c. 309, §2 (RP).]

E. [2013, c. 309, §2 (RP).]

F. [2013, c. 309, §2 (RP).]

[ 2013, c. 309, §2 (AMD) .]

5-A. License surcharge assessed. The fund is capitalized from annual surcharges assessed on licenses issued by the department for calendar years as follows.

A. For the year 2013 the surcharges are, for:

(1) Class I lobster and crab fishing licenses for persons 18 to 69 years of age, $31.25;

(2) Class II lobster and crab fishing licenses, $62.50, except that for license holders 70 years of age or older the surcharge is $32;

(3) Class III lobster and crab fishing licenses, $93.75, except that for license holders 70 years of age or older the surcharge is $47;

(4) Nonresident lobster and crab landing permits, $250;

(5) Wholesale seafood licenses with lobster permits, $250; and

(6) Lobster transportation licenses, $250. [2013, c. 309, §2 (NEW).]

B. For the year 2014 the surcharges are, for:

(1) Class I lobster and crab fishing licenses for persons 18 to 69 years of age, $55.25;

(2) Class II lobster and crab fishing licenses, $110.50, except that for license holders 70 years of age or older the surcharge is $55;

(3) Class III lobster and crab fishing licenses, $160.75, except that for license holders 70 years of age or older the surcharge is $80;

(4) Nonresident lobster and crab landing permits, $160.75;

(5) Wholesale seafood licenses with lobster permits if the license holders hold no supplemental wholesale seafood licenses with lobster permits, or lobster transportation licenses if the license holders hold no supplemental lobster transportation licenses, $400;

(6) Supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses as follows:

(a) Six hundred dollars for up to 2 supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses;

(b) Eight hundred dollars for 3 to 5 supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses; and

(c) One thousand dollars for 6 or more supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses; and

(7) Lobster processor licenses, $333 if less than 1,000,000 pounds of raw product is processed, and $1,333 if 1,000,000 pounds or more of raw product is processed. [2013, c. 492, §5 (AMD).]

C. For the year 2015 the surcharges are, for:

(1) Class I lobster and crab fishing licenses for persons 18 to 69 years of age, $110.25;

(2) Class II lobster and crab fishing licenses, $220.50, except that for license holders 70 years of age or older the surcharge is $110;

(3) Class III lobster and crab fishing licenses, $320.75, except that for license holders 70 years of age or older the surcharge is $160;

(4) Nonresident lobster and crab landing permits, $320.75;

(5) Wholesale seafood licenses with lobster permits if the license holders hold no supplemental wholesale seafood licenses with lobster permits, or lobster transportation licenses if the license holders hold no supplemental lobster transportation licenses, $800;

(6) Supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses as follows:

(a) One thousand two hundred dollars for up to 2 supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses;

(b) One thousand six hundred dollars for 3 to 5 supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses; and

(c) Two thousand dollars for 6 or more supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses; and

(7) Lobster processor licenses, $666 if less than 1,000,000 pounds of raw product is processed, and $2,666 if 1,000,000 pounds or more of raw product is processed. [2013, c. 492, §5 (AMD).]

D. For the years 2016 to 2018 the surcharges are, for:

(1) Class I lobster and crab fishing licenses for persons 18 to 69 years of age, $165.25;

(2) Class II lobster and crab fishing licenses, $330.50, except that for license holders 70 years of age or older the surcharge is $165;

(3) Class III lobster and crab fishing licenses, $480.75, except that for license holders 70 years of age or older the surcharge is $240;

(4) Nonresident lobster and crab landing permits, $480.75;

(5) Wholesale seafood licenses with lobster permits if the license holders hold no supplemental wholesale seafood licenses with lobster permits, or lobster transportation licenses if the license holders hold no supplemental lobster transportation licenses, $1,200;

(6) Supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses as follows:

(a) One thousand eight hundred dollars for up to 2 supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses;

(b) Two thousand four hundred dollars for 3 to 5 supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses; and

(c) Three thousand dollars for 6 or more supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses; and

(7) Lobster processor licenses, $1,000 if less than 1,000,000 pounds of raw product is processed, and $4,000 if 1,000,000 pounds or more of raw product is processed. [2013, c. 492, §5 (AMD).]

A person holding more than one of the following licenses is assessed only the highest applicable surcharge for those licenses under this subsection: a wholesale seafood license with a lobster permit, a supplemental wholesale seafood license with a lobster permit, a lobster transportation license or a supplemental lobster transportation license.

Beginning in 2014, the commissioner shall review annually the surcharges established in this subsection and recommend changes to the joint standing committee of the Legislature having jurisdiction over marine resource matters, which after receiving the recommendations may report out a bill to the Legislature to adjust surcharges.

The Treasurer of State shall hold all surcharges assessed by this subsection in the fund and invest all money in the fund until disbursed to the collaborative upon request of the collaborative. Interest from investments accrues to the fund.

All money in the fund is subject to allocation by the Legislature. Unexpended balances in the fund at the end of the fiscal year may not lapse but must be carried forward to be used for the same purposes.

In addition to payment of the regular license fee and the surcharge, a person purchasing a license subject to the surcharges established in this subsection may make voluntary contributions to the fund at the time the license is purchased. Voluntary contributions received by the department from a licensee or any other source pursuant to this subsection must be deposited in the fund by the department and must be used by the collaborative for the purposes of this subchapter.

[ 2013, c. 492, §5 (AMD) .]

6. Reports. The collaborative shall report annually on its activities and expenditures to the joint standing committee of the Legislature having jurisdiction over marine resource matters, to the Lobster Advisory Council established under section 6462-A and, at a statewide meeting of interested license holders, to the lobster industry. The collaborative shall provide notice of the date and location of the statewide meeting of license holders at the time of license issuance or renewal.

[ 2013, c. 309, §2 (AMD) .]

7. Audit. An annual audit of the expenditures of the collaborative must be performed. The collaborative may contract with the Office of the State Auditor or with a private sector accounting firm to conduct the audit. The collaborative shall report the results of that audit to the joint standing committee of the Legislature having jurisdiction over marine resource matters. If the annual audit is performed by the Office of the State Auditor, the collaborative shall reimburse the department for its costs to conduct that audit.

[ 2013, c. 309, §2 (AMD) .]

8. Review. By January 15, 2014, the collaborative shall present to the joint standing committee of the Legislature having jurisdiction over marine resource matters a 3-year marketing plan with a detailed work plan and budget for the collaborative's programs and activities from 2014 to 2015. By January 15, 2018, the collaborative shall report to the Lobster Advisory Council established under section 6462-A and the joint standing committee of the Legislature having jurisdiction over marine resource matters the results of a 3rd-party audit of the results of the collaborative's programs and activities from 2014 to 2017. Based on the outcome of that audit and with consideration of any recommendations by the Lobster Advisory Council, the committee may report out a bill to the Legislature to renew the license surcharges under subsection 5-A or adjust them as appropriate.

[ 2013, c. 309, §2 (NEW) .]

This section is repealed October 1, 2018. [2013, c. 309, §2 (NEW).]

SECTION HISTORY

1991, c. 523, §2 (NEW). 1993, c. 282, §§1-4 (AMD). 1993, c. 545, §§1-6 (AMD). 1997, c. 211, §§1-3 (AMD). 1999, c. 668, §82 (AMD). 2001, c. 226, §1 (AMD). 2005, c. 102, §1 (AMD). 2007, c. 138, §§2, 3 (AMD). 2007, c. 201, §§17-19 (AMD). 2007, c. 615, §13 (AMD). 2009, c. 567, §§7, 8 (AMD). 2013, c. 309, §2 (AMD). 2013, c. 492, §5 (AMD).






Subchapter 4: LOBSTER ADVISORY COUNCIL

12 §6461. Purpose

The lobster fishing industry is one of the most important industries in the State because of its contribution to the economy and also because of its unique social, historic and cultural contributions to this State's quality of life. [1979, c. 355, §1 (NEW).]

This subchapter is enacted to help conserve and promote the prosperity and welfare of the State and its citizens and the lobster fishing that helps to support them. This subchapter will accomplish these goals by fostering and promoting better methods of conserving, utilizing, processing, marketing and studying the lobster. [1979, c. 355, §1 (NEW).]

SECTION HISTORY

1979, c. 355, §1 (NEW).



12 §6462. Lobster Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 355, §1 (NEW). 1981, c. 377, §§1,2 (AMD). 1983, c. 812, §§84,85 (AMD). 1989, c. 503, §B63 (AMD). 1997, c. 208, §2 (RP).



12 §6462-A. Lobster Advisory Council

1. Appointment; composition. The Lobster Advisory Council, established by Title 5, section 12004-I, subsection 58 and in this subchapter known as the "council," consists of the following members:

A. One person from each lobster management policy council established under section 6447. Each lobster management policy council shall choose by majority vote a member to serve on the council; [1997, c. 208, §3 (NEW).]

B. Two persons who hold wholesale seafood licenses and are primarily dealers in lobsters, appointed by the commissioner; [1997, c. 208, §3 (NEW).]

C. One person who is a member of the general public and does not hold any license under this subchapter, appointed by the commissioner; and [1997, c. 208, §3 (NEW).]

D. Three persons who hold lobster and crab fishing licenses and who are not members of lobster management policy councils established under section 6447, appointed by the commissioner. Each person appointed under this paragraph must reside in a different county. One person appointed under this paragraph must hold a noncommercial lobster and crab fishing license. [2005, c. 239, §5 (AMD).]

[ 2005, c. 239, §5 (AMD) .]

2. Term. The term for a member who represents a lobster management policy council is coterminous with that person's term on that policy council. All other members serve for terms of 3 years, except that a vacancy must be filled by the commissioner for the unexpired portion of the term. A vacancy for a member representing a lobster management policy council must be appointed by that policy council using procedures defined in subsection 1. Members continue to serve until their successors are appointed.

[ 1997, c. 572, §1 (AMD) .]

3. Compensation. Members are entitled to compensation according to Title 5, chapter 379.

[ 1997, c. 208, §3 (NEW) .]

4. Quorum. A quorum is a majority of the members of the council, at least 4 of whom must be lobster and crab fishing license holders.

[ 1997, c. 208, §3 (NEW) .]

5. Chair and officers. The council shall annually choose one of its members to serve as chair for a one-year term. The council may select other officers and designate their duties.

[ 1997, c. 208, §3 (NEW) .]

6. Meetings. The council shall meet at least 4 times a year at regular intervals. It may also meet at other times at the call of the chair or the commissioner.

[ 1997, c. 208, §3 (NEW) .]

SECTION HISTORY

1997, c. 208, §3 (NEW). 1997, c. 572, §1 (AMD). 2005, c. 239, §5 (AMD).



12 §6463. Council programs and activities

1. Advise. The council shall advise the commissioner on activities of the department that relate to the lobster industry. The council may investigate problems affecting the lobster industry and make recommendations to the commissioner and the Marine Resources Advisory Council concerning its investigations.

[ 1979, c. 355, §1 (NEW) .]

2. Research plans. The council may review current lobster research programs and plans for research on the lobster stock, and submit to the commissioner and Marine Resources Advisory Council, annually, its recommendations on those programs and plans.

[ 1979, c. 355, §1 (NEW) .]

3. Dispute resolution. The council may consider disputed issues brought to the council by any lobster management policy council established under section 6447. The council may make recommendations to the commissioner with regard to resolving such issues.

[ 1997, c. 208, §4 (NEW) .]

SECTION HISTORY

1979, c. 355, §1 (NEW). 1997, c. 208, §4 (AMD).






Subchapter 4-A: LOBSTER RESEARCH, EDUCATION AND DEVELOPMENT FUND

12 §6465. Education and Development Fund

The Lobster Research, Education and Development Fund, referred to in this subchapter as the "fund," is established in the department. Balances in the fund may not lapse and must be carried forward and used for the purposes of this section. [2001, c. 623, §1 (NEW).]

1. Sources and uses of fund. Revenues from lobster special registration plate fees credited to the fund under Title 29-A, section 456-A may be used for research and education to support the development of the lobster industry in this State. Revenues may also be used to support the operation of the research, education and development board described in subsection 2, including reimbursement for travel expenses of its members.

[ 2005, c. 239, §6 (AMD) .]

2. Research, education and development board. The commissioner shall appoint a research, education and development board and consult with the board regarding the expenditures from the fund. The board is composed of one member from each of the following organizations:

A. A statewide association representing the interests of persons who harvest lobster commercially; [2001, c. 623, §1 (NEW).]

B. An association representing the interests of persons who harvest lobster commercially in Washington and Hancock counties; [2001, c. 623, §1 (NEW).]

C. A southern Maine association representing the interests of persons who harvest lobster commercially; [2001, c. 623, §1 (NEW).]

D. A statewide import-export lobster dealers' association; [2001, c. 623, §1 (NEW).]

E. A statewide lobster pound owners' association; [2001, c. 623, §1 (NEW).]

F. A statewide lobster processors' association; [2001, c. 623, §1 (NEW).]

G. The Maine Lobster Marketing Collaborative under section 6455; [2013, c. 309, §3 (AMD).]

H. The Lobster Advisory Council established by Title 5, section 12004-I, subsection 58; and [2001, c. 623, §1 (NEW).]

I. An international lobster institute. This member must be a resident of the State. [2001, c. 623, §1 (NEW).]

Members are entitled to compensation according to Title 5, chapter 379.

[ 2013, c. 309, §3 (AMD) .]

SECTION HISTORY

2001, c. 623, §1 (NEW). 2005, c. 239, §6 (AMD). 2013, c. 309, §3 (AMD).






Subchapter 5: MONHEGAN LOBSTER CONSERVATION AREA

12 §6471. Monhegan Lobster Conservation Area

1. Monhegan Lobster Conservation Area. The following territorial waters of the State in the vicinity of Monhegan Island are known as the Monhegan Lobster Conservation Area:

Beginning at a point located at latitude 43`45.09' north and longitude 069`22.16' west that is 2 nautical miles southwesterly of the nearest shore of Monhegan Island; in a southwesterly direction to latitude 43`44.28' north and longitude 069`23.37' west at a point on the 3-nautical-mile line; then following the 3-nautical-mile line around the southern end of Monhegan Island to latitude 43`44.94' north and longitude 069`14.26' west; then in a somewhat northerly direction to latitude 43`45.8' north and longitude 069`15.3' west, to a point that is 2 nautical miles from the nearest shore of Monhegan Island; then following a line that is 2 nautical miles from the nearest shore of Monhegan Island and that continues around the northern end of Monhegan Island to the point of beginning.

[ 2001, c. 272, §6 (AMD) .]

SECTION HISTORY

1997, c. 574, §4 (NEW). 2001, c. 272, §6 (AMD).



12 §6472. Closed and open seasons; trap limit

1. Closed season. It is unlawful for a person to fish for or take lobsters in the Monhegan Lobster Conservation Area from June 26th to August 31st, both days inclusive, and on any day not included in the open season established by the commissioner under subsection 2.

[ 2007, c. 219, §2 (AMD) .]

2. Open season. The commissioner shall establish by rule an open season not to exceed 250 days between October 1st and the following June 25th during which a person may fish for or take lobsters in the Monhegan Lobster Conservation Area.

A. Before establishing or amending the open season under this section, the commissioner shall determine the open season preferred by 2/3 of the individuals registered to obtain Monhegan Lobster Conservation Area trap tags under section 6474. The commissioner may accept the preferences proposed by 2/3 of the registrants as reasonable and adopt those preferences or reject the preferences as unreasonable. The commissioner shall consult with the lobster management policy council for Zone D before making this decision. [2007, c. 219, §2 (AMD).]

B. In adopting rules under this subsection, the commissioner is not required to hold a public hearing on the rules pursuant to Title 5, section 8052. [1997, c. 574, §4 (NEW).]

C. A person may not petition the commissioner pursuant to Title 5, section 8055 for the adoption or modification of a rule establishing the open lobster season in the Monhegan Lobster Conservation Area. [1997, c. 574, §4 (NEW).]

D. Notwithstanding any provisions to the contrary, the commissioner may adopt rules under this subsection without the advice and consent of the Marine Resources Advisory Council. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 219, §2 (AMD).]

[ 2007, c. 219, §2 (AMD) .]

3. Trap limit. The trap limit for the open season established pursuant to subsection 2 is 400 traps per individual registered to obtain Monhegan Lobster Conservation Area trap tags under section 6474.

A. [2011, c. 486, §5 (RP).]

B. [2011, c. 486, §5 (RP).]

C. [2011, c. 486, §5 (RP).]

D. [2011, c. 486, §5 (RP).]

[ 2011, c. 486, §5 (AMD) .]

SECTION HISTORY

1997, c. 574, §4 (NEW). 2007, c. 219, §2 (AMD). 2011, c. 486, §5 (AMD).



12 §6473. Fishing in other waters

1. Limitations. A person registered for Monhegan Lobster Conservation Area trap tags under section 6474 may not fish for or take lobsters:

A. In the State's 3-mile territorial sea at any time, except in that portion of the coastal waters designated under section 6471 as the Monhegan Lobster Conservation Area during the open season established for the area under section 6472; and [1997, c. 574, §4 (NEW).]

B. In federal waters during the Monhegan Lobster Conservation Area closed season. [1997, c. 574, §4 (NEW).]

[ 1997, c. 574, §4 (NEW) .]

2. Exceptions. The following exceptions apply to a person registered for Monhegan Lobster Conservation Area trap tags under section 6474.

A. Notwithstanding subsection 1, a person registered for Monhegan Lobster Conservation Area trap tags may serve as a crew member to assist in the licensed activities under the direct supervision of a Class I, Class II or Class III lobster and crab fishing license holder outside the Monhegan Lobster Conservation Area. [2011, c. 486, §6 (NEW).]

B. Notwithstanding subsection 1, a person registered for Monhegan Lobster Conservation Area trap tags who holds a federal lobster permit with a Lobster Management Area 3 designation may fish for or take lobsters from Lobster Management Area 3, as identified in the Atlantic States Marine Fisheries Commission Interstate Fishery Management Plan for American Lobster. [2011, c. 486, §6 (NEW).]

[ 2011, c. 486, §6 (RPR) .]

SECTION HISTORY

1997, c. 574, §4 (NEW). 2005, c. 239, §7 (AMD). 2011, c. 486, §6 (AMD).



12 §6474. Fishing without Monhegan trap tags prohibited

1. Prohibition. A person may not submerge a lobster trap in the Monhegan Lobster Conservation Area unless a lobster trap tag designated for use in the Monhegan Lobster Conservation Area is affixed to the trap. The commissioner shall charge fees and deposit those fees for Monhegan Lobster Conservation Area trap tags in accordance with section 6431-B.

[ 2001, c. 421, Pt. B, §23 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Trap tag expiration. Trap tags issued for use during a Monhegan Lobster Conservation Area open season expire upon the closing of that season.

[ 1997, c. 574, §4 (NEW) .]

3. Trap tag eligibility for the 1998-99 open season.

[ 2011, c. 486, §7 (RP) .]

4. Trap tag eligibility. Except as provided under subsection 5, the commissioner may not issue Monhegan Lobster Conservation Area trap tags to a person unless that person:

A. Registered with the commissioner to purchase Monhegan Lobster Conservation Area trap tags for the prior open season, documents to the commissioner that the person harvested lobsters from the Monhegan Lobster Conservation Area in the prior open season and registers with the commissioner during the period between June 26th and August 1st immediately following the prior open season for Monhegan Lobster Conservation Area trap tags for the subsequent open season; [1997, c. 574, §4 (NEW).]

B. Registered with the commissioner to purchase Monhegan Lobster Conservation Area trap tags for the prior open season, documents to the commissioner that that person did not harvest lobsters from the Monhegan Lobster Conservation Area in the prior open season because of an illness or medical condition and registers with the commissioner during the period between June 26th and August 1st immediately following the prior open season for Monhegan Lobster Conservation Area trap tags for the subsequent open season; or [1997, c. 574, §4 (NEW).]

C. Meets the requirements of section 6448, subsection 8, paragraph E to enter a limited-entry program established for Monhegan Island pursuant to section 6449 and registers for Monhegan Lobster Conservation Area trap tags. [2011, c. 486, §8 (AMD).]

[ 2011, c. 486, §8 (AMD) .]

5. License suspension and eligibility. A person eligible to register for Monhegan Lobster Conservation Area trap tags under subsection 4, paragraph A if not for the suspension of that person's Class I, Class II or Class III lobster and crab fishing license may not, for the purpose of admitting new registrants, be considered to have failed to register pursuant to section 6475, subsection 1, paragraph C, subparagraph (3). Upon reinstatement of that person's license, that person is deemed registered and the commissioner may issue trap tags to that person, unless that person notifies the commissioner before reinstatement that the person chooses to not be registered.

[ 1997, c. 574, §4 (NEW) .]

6. Limit on number of registrants. The total number of individuals registered to obtain Monhegan Lobster Conservation Area trap tags may not exceed 17.

[ 2011, c. 486, §9 (AMD) .]

7. Periods of registration. Monhegan Lobster Conservation Area registrations are valid as follows.

A. [2011, c. 486, §10 (RP).]

B. A person registered under subsection 4, paragraph A or B is registered for the entire period from August 1st of the year of registration until the following July 31st. [1997, c. 574, §4 (NEW).]

C. A person registered under subsection 4, paragraph C is registered for the entire period from the date of registration until the following July 31st. [1997, c. 574, §4 (NEW).]

D. A person registered under section 5 through the reinstatement of a suspended license is registered for the entire period from the date of license reinstatement until the following July 31st. [1997, c. 574, §4 (NEW).]

[ 2011, c. 486, §10 (AMD) .]

8. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §24 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

9. Exception. Notwithstanding subsection 1, a person may submerge a lobster trap in the Monhegan Lobster Conservation Area that does not have a trap tag designated for use in the Monhegan Lobster Conservation Area if that person holds a noncommercial lobster and crab fishing license issued pursuant to section 6421, subsection 1, paragraph F and does not otherwise hold a lobster and crab fishing license.

[ 2011, c. 486, §11 (NEW) .]

SECTION HISTORY

1997, c. 574, §4 (NEW). 2001, c. 421, §§B23,24 (AMD). 2001, c. 421, §C1 (AFF). 2007, c. 615, §14 (AMD). 2011, c. 486, §§7-11 (AMD).



12 §6475. New participants

1. New participants. A person who is not registered to obtain Monhegan Lobster Conservation Area trap tags may obtain trap tags if that person becomes registered for Monhegan Lobster Conservation Area trap tags pursuant to this section.

A. If a Monhegan Island limited-entry program is established pursuant to section 6449, the commissioner shall maintain a waiting list of persons who have requested a Monhegan Island limited-entry lobster and crab fishing license. [2011, c. 486, §12 (AMD).]

B. [2011, c. 486, §12 (RP).]

C. A person listed on the waiting list under paragraph A may register for Monhegan Lobster Conservation Area trap tags if:

(2) That person has been listed longer than all other persons listed; and

(3) The commissioner has established that the number of individuals registered to fish in the Monhegan Lobster Conservation Area for the upcoming season is less than the allowable number of registrants established pursuant to section 6474, subsection 6.

The commissioner shall by August 15th notify a person who becomes eligible for registration under this paragraph. If that person does not register with the commissioner within 30 days, that person becomes ineligible for registration and the commissioner shall immediately notify the next individual who has been listed for the longest period of time on the waiting list. That individual must register within 30 days. [2011, c. 486, §12 (AMD).]

[ 2011, c. 486, §12 (AMD) .]

2. Registration in later years. A person who registers for Monhegan Lobster Conservation Area trap tags under subsection 1 must follow the provisions of section 6474, subsection 4, paragraph A or B to register for trap tags for each subsequent open season.

[ 1997, c. 574, §4 (NEW) .]

3. License requirements; apprenticeship.

[ 2011, c. 486, §12 (RP) .]

4. Issuance of commercial lobster license.

[ 2011, c. 486, §12 (RP) .]

5. Registrants exiting the Monhegan Lobster Conservation Area.

[ 2011, c. 486, §12 (RP) .]

SECTION HISTORY

1997, c. 574, §4 (NEW). 2007, c. 219, §§3, 4 (AMD). 2011, c. 486, §12 (AMD).



12 §6476. Former registrants

A person whose registration to obtain Monhegan Lobster Conservation Area trap tags has lapsed may be listed on the waiting list under section 6475, subsection 1, paragraph A and may purchase trap tags if the person becomes registered pursuant to section 6475, subsection 1, paragraph C. A person included on the waiting list pursuant to this subsection must be listed chronologically according to the time and date the commissioner received written notification from that person requesting that person be listed on the waiting list. [2011, c. 486, §13 (AMD).]

SECTION HISTORY

1997, c. 574, §4 (NEW). 2011, c. 486, §13 (AMD).



12 §6477. Student license holder

Notwithstanding section 6474, the commissioner may issue up to 15 Monhegan Lobster Conservation Area trap tags to a person issued a student license under section 6421. The license holder must tend the tagged traps from a vessel operated by a person registered under section 6474. The student license holder must be present when that license holder's lobster traps are tended. A student license holder shall certify on forms supplied by the commissioner that a person registered under section 6474 agrees to allow the student license holder to fish for or take lobsters from that person's vessel. [1997, c. 574, §4 (NEW).]

SECTION HISTORY

1997, c. 574, §4 (NEW).






Subchapter 6: SWANS ISLAND LOBSTER CONSERVATION AREA

12 §6481. Swans Island Lobster Conservation Area

1. Swans Island Lobster Conservation Area. The following territorial waters of the State in the vicinity of Swans Island are known as the Swans Island Lobster Conservation Area:

Beginning at the northern tip of Long Point, Marshall Island, Hancock County, Maine; then northerly to the navigational buoy at the western entrance to Toothacker Bay, located at 68°30.657' W. Longitude, 44°08.063' N. Latitude; then northeasterly to West Point, Swans Island, Hancock County, Maine; then from Phinney Point on the northeastern shore of Swans Island southeasterly to 68°22.40' W. Longitude, 44°08.79' N. Latitude, Hancock County, Maine; then southwesterly to 68°23.6' W. Longitude, 44°06.4' N. Latitude; then south-southwesterly to 68°24.01' W. Longitude, 44°04.8' N. Latitude; then southerly to 68°23.9' W. Longitude, 44°03.1' N. Latitude, and the intersection with the 3-nautical-mile line of the territorial waters, as shown on United States Department of Commerce, National Oceanic and Atmospheric Administration, National Ocean Service, Office of Coast Survey Chart #13312; then southwesterly along the 3-nautical-mile line of the territorial waters approximately 3.5 miles to a point where a line drawn southeasterly 165° True from the center of Black Ledges intersects the 3-nautical-mile line of the territorial waters at 68°28.6' W. Longitude, 44°01.9' N. Latitude; then northwesterly 345° True to the center of Black Ledges; then northwesterly to the most southerly point of Marshall Island; then along the westerly shore of Marshall Island to the point of beginning.

[ 2015, c. 68, §8 (AMD) .]

SECTION HISTORY

2013, c. 342, §1 (NEW). 2015, c. 68, §8 (AMD).



12 §6482. Fishing in Swans Island Lobster Conservation Area

1. Placing and maintaining traps. A person may not place or maintain any trap for lobsters, or otherwise fish for or take lobsters, within the Swans Island Lobster Conservation Area except in accordance with this section.

A. An individual registered to obtain Swans Island Lobster Conservation Area trap tags under this section may not place or maintain in the Swans Island Lobster Conservation Area more than 600 traps. Each trap must bear the appropriate tag. [2015, c. 50, §1 (AMD).]

B. A person may not place or maintain a lobster trap in the Swans Island Lobster Conservation Area unless a trap tag designated for use in the Swans Island Lobster Conservation Area is affixed to the trap. [2013, c. 342, §1 (NEW).]

[ 2015, c. 50, §1 (AMD) .]

2. Trap tags; eligibility; expiration; suspension. The commissioner shall issue tags for traps in the Swans Island Lobster Conservation Area in accordance with this subsection. The commissioner shall charge and deposit fees for Swans Island Lobster Conservation Area trap tags in accordance with section 6431-B.

A. Trap tags issued for use in the Swans Island Lobster Conservation Area expire after one year as determined by the commissioner by rule. [2013, c. 342, §1 (NEW).]

B. Except as provided under paragraph C, the commissioner may not issue Swans Island Lobster Conservation Area trap tags to a person unless:

(1) That person's Class I, Class II or Class III lobster and crab fishing license issued in the prior calendar year identified the lobster management zone that includes the Swans Island Lobster Conservation Area as the declared lobster zone, as defined in section 6448, subsection 1, paragraph A, and that person applies to the commissioner during the period between January 1st and May 31st for Swans Island Lobster Conservation Area trap tags; or

(2) That person registered with the commissioner to purchase Swans Island Lobster Conservation Area trap tags for the prior season and applies to the commissioner during the period between January 1st and May 31st for Swans Island Lobster Conservation Area trap tags. [2013, c. 342, §1 (NEW).]

C. A person otherwise eligible to apply for Swans Island Lobster Conservation Area trap tags under paragraph B if not for the suspension of that person's Class I, Class II or Class III lobster and crab fishing license may apply to the commissioner for Swans Island Lobster Conservation Area trap tags during the period between January 1st and May 31st. Upon reinstatement of that person's license, the commissioner may issue trap tags to that person. [2013, c. 342, §1 (NEW).]

[ 2013, c. 342, §1 (NEW) .]

SECTION HISTORY

2013, c. 342, §1 (NEW). 2015, c. 50, §1 (AMD).









Chapter 621: FINFISH LICENSES

Subchapter 1: LICENSES

12 §6501. Commercial fishing license

1. License required. A person may not engage in the activities authorized under this section without a current:

A. Commercial fishing license for a resident operator; [2003, c. 452, Pt. F, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Commercial fishing license for a resident operator and all crew members; [2003, c. 452, Pt. F, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Commercial fishing license for a nonresident operator and all crew members; or [2003, c. 452, Pt. F, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Other license under this Part authorizing the activities. [2003, c. 452, Pt. F, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §10 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Licensed activity. The holder of a commercial fishing license may fish for or take fish or possess, ship, transport or sell fish that the holder has taken. The license authorizes crew members aboard the licensee's boat when it is engaged in commercial fishing to undertake these activities, if the license provides for crew members.

[ 2001, c. 421, Pt. B, §25 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Exemptions. The licensing requirement under subsection 1 does not apply to activities described in this subsection.

A. A person may fish for, take, possess or transport any species of fish if they have been taken by speargun, harpoon, minnow trap, hand dip net or hook and line and are only for personal use. [2001, c. 421, Pt. B, §25 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

B. A person may fish for, take, possess or transport halibut if they have been taken by tub trawl or by hook and line and are only for personal use. [2011, c. 266, Pt. A, §14 (AMD).]

C. [2011, c. 266, Pt. A, §15 (RP).]

[ 2011, c. 266, Pt. A, §§14, 15 (AMD) .]

4. Eligibility. A commercial fishing license may be issued only to an individual.

[ 2001, c. 421, Pt. B, §25 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

5. Fees. Fees for commercial fishing licenses are:

A. Forty-eight dollars for resident operator; [2009, c. 213, Pt. G, §5 (AMD).]

B. One hundred twenty-eight dollars for resident operator and all crew members; and [2009, c. 213, Pt. G, §5 (AMD).]

C. Four hundred eighty-one dollars for nonresident operator and all crew members. [2009, c. 213, Pt. G, §5 (AMD).]

[ 2009, c. 213, Pt. G, §5 (AMD) .]

6. Definition. For the purposes of this chapter, "fish" means all marine finfish except Atlantic herring, Atlantic menhaden, whiting, spiny dogfish, river herring, Atlantic mackerel, blueback herring, squid, butterfish, scup, black sea bass, smelt and shad. For the purposes of this chapter, "fish" also means all other marine organisms, except lobsters, crabs, sea urchins, shellfish, scallops, marine worms, elvers, sea cucumbers, eels, shrimp or seaweed.

[ 2011, c. 598, §21 (AMD) .]

7. License freeze.

[ 1979, c. 25, (NEW); MRSA T. 12, §6501, sub-§7 (RP) .]

8. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §25 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 25, (AMD). 1981, c. 480, §§3,15,16 (AMD). 1983, c. 301, §7 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §2 (AMD). 1985, c. 659, (AMD). 1991, c. 528, §T2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T2 (AMD). 1995, c. 536, §A6 (AMD). 1997, c. 19, §5 (AMD). 1999, c. 491, §4 (AMD). 2001, c. 272, §7 (AMD). 2001, c. 421, §B25 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW6 (AMD). 2003, c. 452, §F10 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 213, Pt. G, §5 (AMD). 2011, c. 266, Pt. A, §§14-16 (AMD). 2011, c. 598, §21 (AMD). MRSA T.12, §6501, sub-§7 (AMD).



12 §6502. Nonresident special tuna permit

A nonresident individual may fish for, take, possess, ship, transport or sell tuna that the individual has taken, without a commercial fishing license, if the individual has a current special tuna permit. [2001, c. 421, Pt. B, §26 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

1. Eligibility. A special tuna permit may be issued to a nonresident individual who is a registered participant in a tuna tournament that is sponsored and operated by a nonprofit association or corporation that has existed for at least one year prior to the tournament. An individual may not be issued more than one permit in any one calendar year.

[ 2001, c. 421, Pt. B, §26 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Authorized activity. A special tuna permittee may fish for, take for sale and sell only one tuna in any one calendar year. The permit is valid for the length of the tournament plus one day or for 7 days from the date of issue, whichever is shorter.

[ 2001, c. 421, Pt. B, §26 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Fee. The permit fee is $84, which may be credited against the license fee for a commercial fishing license, if it is issued to the permittee within 30 days of the issuing of the permit.

[ 1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. T, §3 (AMD); 1991, c. 591, Pt. T, §3 (AMD) .]

4. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §26 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1991, c. 528, §T3 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T3 (AMD). 2001, c. 421, §B26 (AMD). 2001, c. 421, §C1 (AFF).



12 §6502-A. Commercial pelagic and anadromous fishing license

1. Definition. As used in this section, "pelagic or anadromous fish" means Atlantic herring, Atlantic menhaden, whiting, spiny dogfish, river herring, Atlantic mackerel, blueback herring, squid, butterfish, scup, black sea bass, smelt and shad.

[ 2011, c. 598, §22 (AMD) .]

2. License required. A person may not engage in the activities authorized under this section without a current:

A. Commercial pelagic and anadromous fishing license for a resident operator; [2009, c. 527, §2 (NEW).]

B. Commercial pelagic and anadromous fishing license for a resident operator and all crew members; or [2009, c. 527, §2 (NEW).]

C. Commercial pelagic and anadromous fishing license for a nonresident operator and all crew members. [2009, c. 527, §2 (NEW).]

[ 2009, c. 527, §2 (NEW) .]

3. Licensed activity. The holder of a commercial pelagic and anadromous fishing license may fish for or take or possess, ship, transport or sell pelagic or anadromous fish that the holder has taken. The commissioner shall determine by rule what crew members may fish under a commercial pelagic and anadromous fishing license that provides for crew members. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 527, §2 (NEW) .]

4. Exemption. The licensing requirement under subsection 2 does not apply to a person who fishes for, takes, possesses or transports any pelagic or anadromous fish that have been taken by speargun, harpoon, minnow trap, hand dip net or hook and line and are only for personal use.

[ 2011, c. 598, §23 (AMD) .]

5. Eligibility. A commercial pelagic and anadromous fishing license may be issued only to an individual.

[ 2009, c. 527, §2 (NEW) .]

6. Fees. Fees for commercial pelagic and anadromous fishing licenses are:

A. Forty-eight dollars for a resident operator; [2009, c. 527, §2 (NEW).]

B. One hundred twenty-eight dollars for a resident operator and all crew members; and [2009, c. 527, §2 (NEW).]

C. Five hundred dollars for a nonresident operator and all crew members. [2009, c. 527, §2 (NEW).]

[ 2009, c. 527, §2 (NEW) .]

7. Surcharges. The following surcharges are assessed on holders of commercial pelagic and anadromous fishing licenses issued by the department:

A. For a commercial pelagic and anadromous fishing license for a resident operator, $50; [2009, c. 527, §2 (NEW).]

B. For a commercial pelagic and anadromous fishing license for a resident operator with crew, $200; and [2009, c. 527, §2 (NEW).]

C. For a commercial pelagic and anadromous fishing license for a nonresident operator with crew, $400. [2009, c. 527, §2 (NEW).]

The commissioner shall deposit surcharges collected pursuant to this subsection in the Pelagic and Anadromous Fisheries Fund established under section 6041.

[ 2009, c. 527, §2 (NEW) .]

8. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2009, c. 527, §2 (NEW) .]

SECTION HISTORY

2009, c. 527, §2 (NEW). 2011, c. 598, §§22, 23 (AMD).



12 §6503. Atlantic salmon (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 459, §1 (NEW). MRSA T. 12, §6503, sub-§3 (RP).



12 §6504. Atlantic salmon (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 662, §1 (NEW). 1983, c. 680, §4 (RP). 1985, c. 506, §B10 (RP).



12 §6505. Eel fishing license (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 492, §4 (NEW). 1995, c. 536, §A7 (RP).



12 §6505-A. Elver fishing license

1. License required. Except as provided in section 6302-A and section 6302-B, a person may not engage in the activities authorized under subsection 1-A unless the person is issued one of the following elver fishing licenses under this section:

The department may not issue a license under paragraph E, F, G or H until January 1, 2015.

A. A resident elver fishing license for one device; [2003, c. 452, Pt. F, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A resident elver fishing license for 2 devices; [2003, c. 452, Pt. F, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A nonresident elver fishing license for one device; [2013, c. 468, §23 (AMD).]

D. A nonresident elver fishing license for 2 devices; [2013, c. 468, §23 (AMD).]

E. A resident elver fishing license with crew for one device; [2013, c. 468, §23 (NEW).]

F. A resident elver fishing license with crew for 2 devices; [2013, c. 468, §23 (NEW).]

G. A nonresident elver fishing license with crew for one device; or [2013, c. 468, §23 (NEW).]

H. A nonresident elver fishing license with crew for 2 devices. [2013, c. 468, §23 (NEW).]

[ 2013, c. 485, §5 (AMD) .]

1-A. Licensed activity. The holder of an elver fishing license or elver fishing license with crew may fish for, take or possess elvers. The holder of an elver fishing license or elver fishing license with crew may transport and sell within state limits elvers that the license holder has taken. The holder of an elver fishing license with crew is liable for the licensed activities under this subsection of an unlicensed crew member assisting that license holder pursuant to subsection 1-B. Only the license holder to whom a tag is issued may empty an elver fyke net.

[ 2013, c. 468, §24 (NEW) .]

1-B. License limitations. An elver fishing license with crew authorizes the license holder to engage in the licensed activities under subsection 1-A. The holder of an elver fishing license with crew may engage one unlicensed crew member to assist the license holder only in certain activities as authorized by rule, and the unlicensed crew member may assist only under the direct supervision of the license holder.

[ 2013, c. 468, §24 (NEW) .]

1-C. Elver transaction card issued. The department may issue an elver transaction card to each license holder under this section and to each license holder under section 6302-A, subsection 3, paragraphs E, E-1, F and G in accordance with section 6302-B. The license holder shall use the elver transaction card to meet electronic reporting requirements established by rule pursuant to section 6173. The elver transaction card must include the license holder's name and license number.

[ 2013, c. 485, §6 (AMD) .]

1-D. Use of elver transaction card required. The holder of an elver fishing license issued under this section or section 6302-A, subsection 3, paragraph E, E-1, F or G may not sell or transfer elvers the license holder has taken to an elver dealer licensed under section 6864 unless the holder of the elver fishing license presents to the elver dealer the elver transaction card issued to that person under subsection 1-C.

[ 2013, c. 468, §24 (NEW) .]

1-E. Elver transaction card limited. A person may not possess an elver transaction card unless that person holds a license issued under this section or section 6302-A, subsection 3, paragraph E, E-1, F or G and the elver transaction card was issued to that person pursuant to subsection 1-C.

[ 2013, c. 468, §24 (NEW) .]

2. Eligibility. An elver fishing license may be issued only to an individual who:

A. [1999, c. 534, §1 (RP).]

B. [1999, c. 534, §1 (RP).]

C. Possessed an elver fishing license in the previous calendar year; [2011, c. 549, §3 (AMD).]

D. [2005, c. 533, §1 (RP).]

E. Did not possess an elver fishing license in the previous calendar year because the commissioner had suspended the person’s license privileges for a length of time that included the previous calendar year; or [2011, c. 549, §3 (AMD).]

F. Becomes eligible to obtain an elver fishing license pursuant to the elver lotteries under subsection 2-B. [2011, c. 549, §3 (NEW).]

[ 2011, c. 549, §3 (AMD) .]

2-A. Elver license lottery.

[ 2005, c. 533, §2 (RP) .]

2-B. Elver lotteries. The commissioner shall establish a dual lottery system under which the number of pieces of gear authorized does not exceed the number of pieces of gear authorized as of December 31, 2011, except that beginning in 2013 that number must be increased to include an additional 25 dip nets.

A. The commissioner shall establish an elver gear lottery under which gear authorizations for use under a license issued under subsection 1 that is not renewed become available to other license holders in the elver gear lottery.

(1) The elver gear lottery must be held on or before February 15th of each calendar year beginning in 2013.

(2) In order to be eligible for the elver gear lottery, a person must hold an elver fishing license pursuant to subsection 1 and must have authorization to use only a dip net.

(3) In order to be eligible for the elver gear lottery, a person must submit to the Commissioner of Marine Resources a lottery application together with a $25 nonrefundable application fee no later than January 15th for the lottery to be held by the following February 15th.

(4) A person may submit no more than one elver gear lottery application per lottery year.

(5) A person selected in the elver gear lottery must relinquish a dip net authorization that person holds in exchange for authorization to use an elver fyke net. [2011, c. 549, §4 (NEW).]

B. The commissioner shall establish an elver fishing license lottery under which a person who did not hold an elver fishing license in the previous calendar year may become eligible to obtain that license. The number of persons issued licenses under this paragraph may not exceed the number of individual gear authorizations remaining after the elver gear lottery.

(1) The elver fishing license lottery must take place after the elver gear lottery.

(2) The elver fishing license lottery must be held on or before February 15th of each calendar year beginning in 2013.

(3) In order to be eligible for the elver fishing license lottery, a person must submit a lottery application together with a $25 nonrefundable application fee no later than January 15th of the same calendar year as the lottery.

(4) A person may submit no more than one elver fishing license lottery application per lottery year. [2011, c. 549, §4 (NEW).]

The commissioner shall adopt rules no later than December 31, 2012 to implement the elver gear lottery and the elver fishing license lottery. The rules must include provisions for the method and administration of the lotteries. The elver gear lottery must be set up so that gear authorizations associated with a license that is not renewed go into the elver gear lottery. If a person who held a license that is not renewed has 2 authorized pieces of gear, the gear authorizations must be divided and made available to 2 lottery entrants. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

Application fees collected under this subsection must be deposited in the Eel and Elver Management Fund established in section 6505-D.

Notwithstanding any other provision of this section, the commissioner may not hold a lottery under this subsection.

[ 2013, c. 301, §9 (AMD) .]

3. Limits on issuance.

[ 2013, c. 8, §3 (RP) .]

3-A. Elver fishing quotas. The commissioner may adopt rules to establish, implement and administer an elver individual fishing quota system in order to ensure that the elver fishery annual landings do not exceed the overall annual quota established by the Atlantic States Marine Fisheries Commission. Except as provided in section 6575-L, a person issued a license under this section or section 6302-A, subsection 3, paragraph E, E-1, F or G may not take, possess or sell elvers in excess of the weight quota allocated to that person under the quota system. The rules must:

A. Establish an overall annual quota for the State; [2013, c. 485, §7 (NEW).]

B. Establish the amount of the overall annual quota under paragraph A that is allocated to persons licensed under this section and specify a formula to establish individual quotas for persons licensed under this section. The formula may take into account the amount of elvers a person licensed under this section lawfully harvested in previous seasons based on final harvesting reports. The rules must specify the date by which harvester reports are considered final for the purpose of determining individual quotas; and [2013, c. 485, §7 (NEW).]

C. Provide, in accordance with section 6302-B, that 21.9% of the overall annual quota under paragraph A is allocated to the federally recognized Indian tribes in the State and establish the amount of that portion of the overall annual quota allocated to the Passamaquoddy Tribe, the Penobscot Nation, the Houlton Band of Maliseet Indians and the Aroostook Band of Micmacs. [2013, c. 485, §7 (NEW).]

If persons issued licenses under this section collectively exceed the overall annual quota allocated to those persons pursuant to paragraph B, the number of pounds by which the license holders exceeded that overall annual quota must be deducted from the following year’s overall annual quota allocated to persons licensed under this section. If the overage exceeds the overall annual quota allocated to persons licensed under this section for the following year, the overage must be deducted from the overall annual quota allocated to persons licensed under this section in subsequent years until the entire overage has been accounted for.

The commissioner may adopt or amend rules on an emergency basis if immediate action is necessary to establish and implement the elver individual fishing quota in advance of the beginning of the elver fishing season.

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 131, §1 (AMD) .]

4. Fees. Fees for elver fishing licenses are:

A. For a person who is a resident, $105; [2013, c. 468, §25 (AMD).]

B. For a person who is a nonresident, $442; [2013, c. 468, §25 (AMD).]

C. For a person who is a resident with crew, $305; and [2013, c. 468, §25 (NEW).]

D. For a person who is a nonresident with crew, $1,326. [2013, c. 468, §25 (NEW).]

Fifty dollars of each license fee collected under paragraphs A and B and $200 of each license fee collected under paragraphs C and D accrue to the Eel and Elver Management Fund established in section 6505-D.

[ 2013, c. 468, §25 (AMD) .]

5. Gear. Except as prohibited by section 6575-B, subsection 2-B, a person issued a license under this section may utilize one elver fyke net, one Sheldon eel trap or one dip net to fish for or take elvers without paying the fee required for a first net or trap pursuant to section 6505-B. A license issued under this section must identify the number and types of nets that the license holder may use pursuant to this section and section 6505-B.

[ 1999, c. 534, §3 (AMD) .]

5-A. Possession of elvers. The holder of an elver fishing license may possess elvers only during the open season established in section 6575 and for up to 6 hours beyond the end of the open season.

[ 2013, c. 301, §10 (NEW) .]

6. Minimum age. A person who is under 15 years of age may not fish for or take elvers.

[ 2001, c. 421, Pt. B, §28 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

7. Nonresident licenses; reciprocity with other states. A nonresident is eligible to purchase an elver fishing license only if the nonresident documents to the commissioner that the nonresident's state of residence allows Maine residents to purchase an elver license and fish for elvers in that state.

[ 1999, c. 7, §5 (NEW) .]

8. Violation.

[ 2013, c. 49, §8 (RP) .]

8-A. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §9 (NEW) .]

SECTION HISTORY

1995, c. 536, §A8 (NEW). 1997, c. 297, §§1,2 (AMD). 1999, c. 7, §§2-5 (AMD). 1999, c. 534, §§1-3 (AMD). 2001, c. 421, §§B27-29 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW7 (AMD). 2003, c. 452, §F11 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 533, §§1,2 (AMD). 2007, c. 615, §15 (AMD). 2009, c. 213, Pt. G, §6 (AMD). 2011, c. 549, §§3-5 (AMD). 2013, c. 8, §§2, 3 (AMD). 2013, c. 49, §§8, 9 (AMD). 2013, c. 301, §§9, 10 (AMD). 2013, c. 468, §§23-25 (AMD). 2013, c. 485, §§5-7 (AMD). 2015, c. 131, §1 (AMD).



12 §6505-B. Elver gear fees

1. Elver fyke net and Sheldon eel trap fee. A person may not submerge an elver fyke net or a Sheldon eel trap in the waters of the State to fish for or take elvers unless the net or trap owner pays annually the following fees:

A. Fifty-eight dollars per net or trap for the use of an elver fyke net or Sheldon eel trap, except that the fee under this paragraph does not apply to an elver fyke net or Sheldon eel trap a person utilizes pursuant to section 6505-A, subsection 5. [2009, c. 213, Pt. G, §7 (AMD).]

B. [1999, c. 7, §6 (RP).]

C. [1999, c. 7, §6 (RP).]

[ 2009, c. 213, Pt. G, §7 (AMD) .]

2. Tags for elver fyke net and Sheldon eel trap. A person may not submerge an elver fyke net or Sheldon eel trap in the coastal waters of the State to fish for or take elvers unless a tag issued by the department is affixed to the shoreside wing of the net or trap and is clearly visible. The department may issue a replacement tag when an owner issued a tag documents that a net or trap has been damaged or lost.

[ 2001, c. 421, Pt. B, §30 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Dip net fee. A person may not utilize a dip net to fish for or take elvers without paying a fee of $58 per dip net annually.

This subsection does not apply to a dip net a person utilizes pursuant to section 6505-A, subsection 5.

[ 2009, c. 213, Pt. G, §8 (AMD) .]

4. Payment with license. The fees required under subsections 1 and 3 must be paid upon application for an elver fishing license under section 6505-A.

[ 1995, c. 536, Pt. A, §8 (NEW) .]

5. Disposition of fees. Fees collected under this section accrue to the Eel and Elver Management Fund established in section 6505-D as follows:

A. Fifty dollars per net or trap for the use of an elver fyke net or Sheldon eel trap; and [2009, c. 213, Pt. G, §9 (NEW).]

B. Fifty dollars per dip net. [2009, c. 213, Pt. G, §9 (NEW).]

[ 2009, c. 213, Pt. G, §9 (AMD) .]

6. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §10 (AMD) .]

SECTION HISTORY

1995, c. 536, §A8 (NEW). 1997, c. 297, §§3-5 (AMD). 1997, c. 575, §2 (AMD). 1999, c. 7, §6 (AMD). 2001, c. 421, §B30 (AMD). 2001, c. 421, §C1 (AFF). 2009, c. 213, Pt. G, §§7-9 (AMD). 2011, c. 549, §6 (AMD). 2013, c. 49, §10 (AMD).



12 §6505-C. Eel harvesting license

1. License required. A person may not fish for or take eels in the coastal waters of the State or possess, ship, transport or sell eels that the person has taken in the coastal waters of the State without an eel harvesting license.

[ 2001, c. 421, Pt. B, §31 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Exemptions. A person may fish for or take for personal use eels in the coastal waters of the State by speargun, harpoon, trap or hook and line and may possess or transport eels that person has taken pursuant to this subsection. The department shall adopt rules establishing a limit on the number of eels that a person may fish for, take, possess or transport pursuant to this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 187, §1 (AMD) .]

3. Eligibility. An eel harvesting license may be issued only to an individual.

[ 2001, c. 421, Pt. B, §31 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Fees. The fee for an eel harvesting license is $125.

[ 2009, c. 213, Pt. G, §10 (AMD) .]

5. Disposition of fees. All fees collected under this section accrue to the Eel and Elver Management Fund established in section 6505-D, except that $50 must accrue to the General Fund for each license sold under this section.

[ 2009, c. 561, §19 (AMD) .]

6. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §31 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1995, c. 536, §A8 (NEW). 2001, c. 187, §1 (AMD). 2001, c. 421, §B31 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW8 (AMD). 2009, c. 213, Pt. G, §10 (AMD). 2009, c. 561, §19 (AMD).



12 §6505-D. Eel and Elver Management Fund

1. Fund established. The Eel and Elver Management Fund, referred to in this section as the "fund," is established as a dedicated, nonlapsing fund.

[ 1995, c. 536, Pt. A, §8 (NEW) .]

2. Permissible uses. The commissioner may use the fund to research and manage the State's eel and elver resources, to enforce the laws related to eels and elvers and to cover the costs associated with determining eligibility for elver fishing licenses.

[ 2011, c. 266, Pt. A, §17 (AMD) .]

3. Plan required.

[ 2011, c. 266, Pt. A, §18 (RP) .]

SECTION HISTORY

1995, c. 536, §A8 (NEW). 1999, c. 309, §2 (AMD). 2011, c. 266, Pt. A, §§17, 18 (AMD).






Subchapter 2: LIMITS ON FISHING AND PROHIBITED ACTS

Article 1: GENERAL PROHIBITIONS

12 §6521. Dumping of dead marine animals or scaled finfish

1. Deposition of dead marine animals; exception. A person may not deposit or discard, in intertidal zones or in harbors or rivers below the dividing line between tidewater and fresh water, any dead marine animal or its parts, except that:

A. A person may deposit oyster shell cultch in those waters solely to promote growth of oysters with the written permission of the commissioner and under any conditions the commissioner determines appropriate; and [2007, c. 615, §16 (NEW).]

B. The commissioner may grant an exception to this subsection within federal requirements for the purpose of conducting research on dead marine animals. [2007, c. 615, §16 (NEW).]

[ 2007, c. 615, §16 (RPR) .]

2. Scaled finfish. A person may not deposit, release or dump into the coastal waters any dead or alive finfish from which the scales have been removed.

[ 1999, c. 771, Pt. B, §4 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

3. Penalty. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged.

[ 1999, c. 771, Pt. B, §4 (NEW); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1991, c. 242, §2 (AMD). 1999, c. 771, §B4 (AMD). 1999, c. 771, §§D1,2 (AFF). 2007, c. 615, §16 (AMD).



12 §6522. Monofilament nets

A person who discards or abandons into any waters any net made of monofilament or of other material which is not biodegradable commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [1999, c. 771, Pt. B, §5 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 771, §B5 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6523. Marking ice fishing shacks

A person may not place any shack or temporary structure used for ice fishing on the frozen territorial waters or use the shack or structure, unless the owner's name and address are painted or otherwise clearly marked on the outside with 2-inch letters. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [2001, c. 272, §8 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 771, §B5 (AMD). 1999, c. 771, §§D1,2 (AFF). 2001, c. 272, §8 (AMD).



12 §6524. Dragging in charted cable areas (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1983, c. 179, §2 (RP).



12 §6525. Setting near weirs or stop seines (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1983, c. 731, §1 (RP).



12 §6525-A. Setting near weirs or stop seines

1. Setting nets or seines near weirs. It is unlawful for any person, other than the weir owner or his crew members, to set or assist in setting any net or seine within 2,000 feet of the mouth of a weir in operating condition whose operator is validly licensed under section 6501 and when the weir is licensed under Title 38, chapter 9.

[ 1983, c. 731, §2 (NEW) .]

2. Exception. Stop seining is permitted in any cove that does not have a weir even when the seine is less than 2,000 feet from a weir in another cove.

[ 1983, c. 731, §2 (NEW) .]

3. Cove name and designation. The commissioner shall prepare a map of areas of the State, where weirs are used as a method of fishing, which fixes the location of each weir and designates the boundaries of each cove in which those weirs are located. The map shall be provided to municipalities by the commissioner. Owners of licensed weirs and applicants for a license shall receive a map at cost. When an applicant for a license finds no designation on the map of cove boundaries for the cove where he wants to construct a weir, the municipal officers from the city or town within which the weir will be located shall notify the commissioner of the intended location of the weir on the map. The commissioner shall designate boundaries for the cove.

[ 1983, c. 731, §2 (NEW) .]

4. Limitation on location of weirs. Weirs shall be licensed according to the following.

A. After the effective date of this Act, no weir may be licensed for construction which is less than 2,000 feet from an existing weir. [1983, c. 731, §2 (NEW).]

B. Weirs which were licensed in 1983 and preceding years may continue to be licensed even when they are located less than 2,000 feet from an existing weir. [1983, c. 731, §2 (NEW).]

C. Any weir licensed in 1983 and preceding years for which the license expired as provided in section 1023 shall be required to be licensed as a new weir as provided in paragraph A. [1983, c. 731, §2 (NEW).]

[ 1983, c. 731, §2 (NEW) .]

5. Limitation on purse seining. No person may purse seine within 2,000 feet of a licensed weir in operating condition, except that no person may purse seine for herring within one mile of a weir in operating condition that is licensed prior to the effective date of this section.

[ 1983, c. 731, §2 (NEW) .]

SECTION HISTORY

1983, c. 731, §2 (NEW).



12 §6526. Rules; bait dealers license

The commissioner may adopt rules requiring that a person selling bait be licensed. [1991, c. 784, §5 (NEW).]

SECTION HISTORY

1991, c. 784, §5 (NEW).






Article 1-A: COMMERCIAL UNDERWATER HANDHARVESTING SAFETY

12 §6531. Licenses

The commissioner may not issue a handfishing scallop license under section 6701 or a handfishing sea urchin license under section 6748 to any person for calendar year 1995 or later unless: [1993, c. 604, §1 (NEW).]

1. Completion of competency course. That person successfully completes a commercial underwater handharvesting competency course offered under section 6532; or

[ 1993, c. 604, §1 (NEW) .]

2. Grandfathered. The commissioner determines that that person meets the grandfather provisions of section 6534.

[ 1993, c. 604, §1 (NEW) .]

SECTION HISTORY

1993, c. 604, §1 (NEW).



12 §6532. Commercial underwater handharvesting competency

By August 15, 1994, the commissioner shall establish a competency training course for individuals engaged in commercial underwater handharvesting activities. The course may be taught by the department or offered by any public or private sector association or organization authorized by the commissioner to offer the course. [1993, c. 604, §1 (NEW).]

1. Enrollment prerequisite. A person is not eligible for enrollment in a course offered under this section unless that person possesses a valid open water diving certification. For the purposes of this article, the term "open water diving certification" means a diving certificate issued by a SCUBA training course meeting or exceeding the basic SCUBA training standards established by the American National Standards Institute.

[ 1993, c. 604, §1 (NEW) .]

2. Equipment requirements. Each person in the course must have a mask, a snorkel, fins, a buoyancy compensator jacket with low pressure inflator, an air tank and regulator, a pressure gauge, a weight belt and sufficient weights and a properly fitting wet or dry suit. The student provides that equipment if the equipment is not provided by the instructor.

[ 1993, c. 604, §1 (NEW) .]

3. Recovery of costs; department. For any course taught by the department, the commissioner shall set an enrollment fee sufficient to recover all costs incurred by the department in teaching the course.

[ 1993, c. 604, §1 (NEW) .]

4. Prescribing the course. In establishing the course, the commissioner may:

A. Prescribe the qualifications of instructors and impose on instructors any minimum insurance liability requirements considered necessary by the commissioner; [1993, c. 604, §1 (NEW).]

B. Prescribe the course content and the method of instruction, including the time and place of examinations; and [1993, c. 604, §1 (NEW).]

C. Establish standards for certifying the commercial underwater handharvesting competency of individuals who successfully complete the course. [1993, c. 604, §1 (NEW).]

[ 1993, c. 604, §1 (NEW) .]

5. Allowance for waivers. The commissioner may waive any component of a course offered under this section for a person who demonstrates to the commissioner, either through documented experience or technical or professional accreditation, a level of competency for that component that is at least equal to the level of competency necessary to successfully complete the course. It is the responsibility of the person seeking a waiver under this subsection to make that request in writing to the commissioner and to provide the commissioner with any documentation the commissioner determines necessary to make a decision.

[ 1993, c. 604, §1 (NEW) .]

SECTION HISTORY

1993, c. 604, §1 (NEW).



12 §6533. Training required to act as a scallop or sea urchin tender

A person may not act as a tender pursuant to section 6535, section 6701, subsection 5, paragraph B or section 6748, subsection 4, paragraph B unless that person has met the diving tender safety requirements established in rule. [2009, c. 561, §20 (AMD).]

1. Tender safety training session.

[ 2009, c. 396, §2 (RP) .]

2. Allowance for waivers.

[ 2009, c. 396, §2 (RP) .]

3. Requirement for 30-day license.

[ 2009, c. 396, §2 (RP) .]

SECTION HISTORY

1993, c. 604, §1 (NEW). 1995, c. 392, §1 (AMD). 1997, c. 158, §§1,2 (AMD). 2009, c. 396, §2 (AMD). 2009, c. 561, §20 (AMD).



12 §6534. Grandfathered harvesters

A person is grandfathered for the purposes of section 6531, subsection 2 if the commissioner determines that that person: [1993, c. 604, §1 (NEW).]

1. Prior license holder. Possessed a scallop or urchin handharvesting license in 1992, 1993 and 1994; and

[ 1993, c. 604, §1 (NEW) .]

2. Seminar. Attends a classroom seminar on safe sea urchin handharvesting practices conducted or approved by the department.

[ 1993, c. 604, §1 (NEW) .]

SECTION HISTORY

1993, c. 604, §1 (NEW).



12 §6535. Sea urchin and scallop diving tender license

1. License required. A person may not act as a diving tender on a boat engaged as a platform for the harvesting of sea urchins and scallops by hand unless that person is licensed under this section.

[ 2009, c. 561, §21 (RPR) .]

2. Licensed activity. A person licensed under this section may tend divers who harvest sea urchins and scallops by hand and operate a boat as a platform for the harvesting of sea urchins and scallops by hand. A sea urchin and scallop diving tender license does not authorize the holder to harvest sea urchins and scallops. As used in this subsection, "tend" means to assist the diver in any way, to operate a boat as a platform for harvesting or to cull or otherwise handle the harvested product.

A. [2015, c. 201, §2 (RP).]

B. [2015, c. 201, §2 (RP).]

As long as one person present on a boat engaged as a platform for the harvesting of sea urchins and scallops by hand has met the tender safety requirements adopted by rule pursuant to section 6533, all other persons present on the boat may operate the boat or engage in culling activities or otherwise handle the harvested product. An individual who engages in harvesting activities in accordance with a license issued under section 6701 or 6748 may not be considered as the person who has met the tender safety requirements adopted by rule pursuant to section 6533.

[ 2015, c. 201, §2 (AMD) .]

3. Eligibility. A sea urchin and scallop diving tender license may be issued only to an individual who is a resident.

[ 2009, c. 561, §21 (RPR) .]

4. Fees. The fee for a license issued under this section is $133.

A. [2009, c. 561, §21 (RP).]

B. [2009, c. 561, §21 (RP).]

[ 2009, c. 561, §21 (RPR) .]

4-A. Exception. A person acting as a tender under section 6701, subsection 5, paragraph B or section 6748, subsection 4, paragraph B does not need to possess a license issued under this Part.

[ 2009, c. 561, §21 (NEW) .]

5. Prima facie evidence.

[ 2009, c. 396, §3 (RP) .]

6. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2009, c. 561, §21 (RPR) .]

SECTION HISTORY

1995, c. 392, §2 (NEW). 1995, c. 530, §1 (AMD). 1997, c. 19, §6 (AMD). 1997, c. 158, §§3-5 (AMD). 2001, c. 421, §B32 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW9 (AMD). 2009, c. 213, Pt. G, §11 (AMD). 2009, c. 396, §3 (AMD). 2009, c. 561, §21 (RPR). 2013, c. 282, §5 (AMD). 2013, c. 492, §6 (AMD). 2015, c. 201, §2 (AMD).



12 §6536. Scallop diving tender license (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 530, §2 (NEW). 1997, c. 19, §7 (AMD). 2001, c. 421, §B33 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW10 (AMD). 2009, c. 213, Pt. G, §12 (AMD). 2009, c. 396, §4 (RP). 2009, c. 652, Pt. C, §1 (RP).






Article 2: HERRING LIMITATIONS

12 §6541. Artificial lights in herring fishing

It shall be unlawful to take herring by use of or with the aid of any artificial light in the coastal waters, except as provided in this section. [1977, c. 661, §5 (NEW).]

The commissioner may adopt or amend regulations that set aside specific areas where artificial light may be used in the taking of herring, provided the herring are to be taken for bait and the activity will not unreasonably interfere with commercial herring fishing. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6542. Size of herring

It shall be unlawful to take, buy, sell, process, ship, transport or possess herring which are less than 4 1/2 inches in length, except: [1977, c. 661, §5 (NEW).]

1. Bait.

[ 1983, c. 387, §1 (RP) .]

2. Tolerance of 25%. Any person may take, buy, sell, process, ship, transport or possess herring that are less than 4 1/2 inches, if they comprise less than 25% by volume of an entire lot. The 25% tolerance by volume shall be determined by examination of 1/2 bushel chosen at random from each 30 hogsheads of herring or fraction thereof.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1983, c. 387, §1 (AMD).



12 §6543. Standard unit of herring measure

A person who purchases or sells herring in their live or raw state for packing, other than by a standard unit of measure or by a fractional part of a standard unit of measure, commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. The standard units of measure are the bushel, barrel of 3 bushels or the hogshead of 17 1/2 bushels. [1999, c. 771, Pt. B, §6 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 771, §B6 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6544. Sealing of herring boats

A person who sells or transports any herring for processing, from or in the hold of any boat, which has not been measured and sealed as provided in this section, commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [1999, c. 771, Pt. B, §6 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

1. Sealing of boats. The holds of all boats transporting herring for processing purposes must be measured and sealed by the State Sealer of Weights and Measures or the state sealer's designee.

[ 1999, c. 771, Pt. B, §6 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

2. Fee. The owner of the boat shall pay a fee for the measuring and sealing as determined by the State Sealer of Weights and Measures, based on the carrying capacity of the boat.

[ 1977, c. 661, §5 (NEW) .]

3. Method of measuring and sealing. The measure must be in 5 hogshead divisions measured by liquid measure from a calibrated prover to the top of the hatch coaming. The measurement must be marked and permanently sealed, both forward and aft, in the hold, in the most practicable manner, while the boat is afloat.

[ 1999, c. 771, Pt. B, §6 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

4. Notification of broken seals. The boat owner shall immediately notify the State Sealer of Weights and Measures of any alteration or the breaking of any seal.

[ 1977, c. 661, §5 (NEW) .]

5. Certification to commissioner. After measuring and sealing each boat, the State Sealer of Weights and Measures shall certify to the commissioner the name of the owner and the name and capacity of each boat.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 771, §B6 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6545. Enforcement cooperation

The Commissioner of Marine Resources and the Commissioner of Agriculture, Conservation and Forestry shall cooperate in the enforcement of sections 6542 and 6543. [RR 2009, c. 2, §25 (COR); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1977, c. 661, §5 (NEW). RR 2009, c. 2, §25 (COR). 2011, c. 657, Pt. W, §6 (REV).



12 §6546. Sale and purchase of herring; written acknowledgement

Any person, firm or corporation purchasing herring from a fisherman or his agent, at the time of purchase, shall furnish to the fisherman or his agent a written acknowledgment of the purchase. [1981, c. 671, (NEW).]

1. Contents of acknowledgment. Unless otherwise agreed to by the parties, the buyer shall insert in the written acknowledgment all information necessary for a complete understanding of the transaction, including the price and quantity, and a provision for payment at a time not later than 14 days after delivery of the herring.

[ 1981, c. 671, (NEW) .]

2. Payments. Unless otherwise agreed to by the parties, the buyer shall make all payments to the fisherman, or his agent, in money or in money equivalent, which includes, but is not limited to, credit against any outstanding indebtedness the fisherman may have to the buyer.

[ 1981, c. 671, (NEW) .]

SECTION HISTORY

1981, c. 671, (NEW).



12 §6547. Sale or packing of herring (REALLOCATED FROM TITLE 32, SECTION 4159)

(REALLOCATED FROM TITLE 32, SECTION 4159)

The sale and packing of herring is subject to the following. [1991, c. 446, Pt. A, §8 (RAL).]

1. Tolerance of 25%; how determined.

[ 1985, c. 268, §6 (RP) .]

1. Human consumption and bait purposes. If there is a buyer of herring for processing for human consumption within a reasonable distance of the place where the herring are caught that is available at the time they are offered for sale and ready and willing to purchase at a price acceptable to the seller, it is unlawful for any person, firm or corporation to sell, offer for sale or transfer in any manner herring that are 4 1/2 inches in length or longer, when measured from one extreme to the other, to any person, firm or corporation for purposes other than for human consumption or bait, unless those herring are not desirable for processing for human consumption.

[ 1991, c. 446, Pt. A, §8 (RAL) .]

2. Fish meal or oil. It is unlawful for any person, firm or corporation to process herring that are 4 1/2 inches in length or longer, when measured from one extreme to the other, for use as fish meal or oil.

[ 1991, c. 446, Pt. A, §8 (RAL) .]

3. Canning, packing or processing. No person, firm or corporation may can, pack or otherwise process those herring other than for human consumption, except as provided in this section.

[ 1991, c. 446, Pt. A, §8 (RAL) .]

4. Processing, transfer or sale of by-products. Nothing in this section may prohibit the processing, transfer or sale of herring cuttings, by-products or waste.

[ 1991, c. 446, Pt. A, §8 (RAL) .]

SECTION HISTORY

1991, c. 446, §A8 (RAL).






Article 3: MISCELLANEOUS SPECIES

12 §6551. Tuna; method of taking

A person may not: [2003, c. 452, Pt. F, §12 (RPR); 2003, c. 452, Pt. X, §2 (AFF).]

1. Fish for or take tuna; permitted methods. Fish for or take any tuna by any method other than by harpoons or by hook and line; or

[ 2003, c. 452, Pt. F, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Possess. Possess any tuna that was taken in an unlawful manner.

[ 2003, c. 452, Pt. F, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F12 (RPR).



12 §6552. Smelts; method and amount (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1985, c. 217, (AMD). 1987, c. 173, (RP).



12 §6553. Atlantic salmon; limits; method of taking; closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 459, §2 (AMD). 1981, c. 662, §2 (AMD). 1983, c. 638, (AMD). 1983, c. 680, §5 (AMD). 1985, c. 506, §A14 (AMD). 1987, c. 690, §§9-11 (AMD). 1995, c. 406, §7 (RP).



12 §6553-A. Implements and devices in Washington County waters

Between May 1st and December 1st of each year, it is unlawful to set or use any device, such as fish spawn, grapnel, spear, trawl, weir, gaff, seine, gill net, trap or set line on the waters of the Pleasant River and its tributaries in Columbia Falls and Addison, in Washington County, above Maine River Bridge, so-called, in Addison, and during that closed period a person may not have in that person's possession any grapnel, trawl, weir, seine, gill net, trap or set line on the waters of the Pleasant River or its tributaries within those boundaries. This section does not apply to the taking of eels by spear from those waters during the month of November annually. This section does not apply to the taking of river herring from those waters as authorized by the general law or by vote of the Town of Columbia Falls. Any equipment used in violation of this section must be confiscated by the commissioner, after final adjudication of any charge brought under this section. [2011, c. 598, §24 (AMD).]

SECTION HISTORY

1983, c. 830, (NEW). 2011, c. 598, §24 (AMD).



12 §6553-B. Fixed gill nets; limited prohibition (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 681, §1 (NEW). MRSA T. 12, §6553-B (RP).



12 §6554. Pacific salmon; method of taking; limits

1. Minimum length. A person may not take or possess Pacific salmon which are less than 14 inches in length.

[ 1999, c. 771, Pt. B, §7 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

2. Method of taking. A person may not fish for or take Pacific salmon from the coastal waters by any means other than hook and line with a single hook.

[ 1999, c. 771, Pt. B, §7 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

3. Limits. A person may not take more than 2 Pacific salmon in any one day.

[ 1999, c. 771, Pt. B, §7 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

4. Exception for aquaculture. A person lawfully engaged in the aquaculture of Pacific salmon is exempt from this section if that person holds a special license, if required, under section 6074.

[ 1999, c. 771, Pt. B, §7 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

5. Recommendations; commissioner. Nothing in this chapter may prohibit the commissioner from recommending to the Legislature changes in the limit on Pacific salmon that may be taken by hook and line with a single hook.

[ 1983, c. 662, §5 (NEW) .]

6. Penalty. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged.

[ 1999, c. 771, Pt. B, §7 (NEW); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1983, c. 662, §5 (AMD). 1999, c. 771, §B7 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6555. Striped bass; method of taking

It is unlawful to fish for or take striped bass, except by hook and line. [2001, c. 272, §9 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 231, (AMD). 1983, c. 250, (RPR). 1985, c. 202, (AMD). 1985, c. 596, §1 (AMD). 1985, c. 596, §§2,5 (RPR). 1987, c. 513, §§6,7 (AMD). 1987, c. 622, §1 (RPR). 1989, c. 788, §2 (AMD). 2001, c. 272, §9 (AMD).



12 §6556. Striped bass; limits; personal use

It is unlawful for any person to fish for or take striped bass, except for personal use.

SECTION HISTORY

1983, c. 713, §§1,2 (NEW). 1985, c. 596, §3 (AMD). 1985, c. 596, §§4,5 (RPR). 1987, c. 622, §2 (RPR). 1989, c. 788, §3 (AMD). 2001, c. 272, §10 (AMD). 2001, c. 272, §10 (AMD).



12 §6556-A. Striped bass; modification of requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 622, §3 (NEW). 1989, c. 788, §4 (RP).






Article 4: CERTAIN AREA LIMITATIONS

12 §6571. Washington County

Within the territorial waters adjacent to Washington County: [2001, c. 272, §11 (AMD).]

1. Otter or beam trawls prohibited. From May 1st to December 15th, both days inclusive, it shall be unlawful to use either otter or beam trawls, except in the St. Croix River above or north of Quoddy Head lighthouse; and

[ 1977, c. 661, §5 (NEW) .]

2. Purse seines prohibited.

[ 1983, c. 731, §3 (RP) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §6 (AMD). 1979, c. 262, (AMD). 1983, c. 108, (AMD). 1983, c. 731, §3 (AMD). 2001, c. 272, §11 (AMD).



12 §6572. Identification of groundfish spawning areas

1. Spawning areas for certain species. By January 1, 1998, the commissioner shall by rule identify all locations of the territorial waters that serve as spawning areas for cod, haddock or yellowtail flounder and the dates during which those spawning activities occur in each area. In determining the coastal spawning areas for cod, haddock and yellowtail flounder, the commissioner shall solicit information on the State's historic coastal groundfish spawning areas from persons who participate in, or are otherwise knowledgeable about, commercial and recreational coastal marine fisheries. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 2001, c. 272, §12 (AMD) .]

2. Report. The commissioner shall by March 15, 2003 report to the joint standing committee of the Legislature having jurisdiction over marine resources matters on areas identified as spawning areas for cod, haddock or yellowtail flounder and any actions taken by the commissioner regarding those spawning areas.

[ 1997, c. 92, §1 (NEW) .]

3. Repeal of authority. After June 30, 2003, the commissioner may not designate spawning areas for cod, haddock or yellowtail flounder.

[ 1997, c. 92, §1 (NEW) .]

SECTION HISTORY

1997, c. 92, §1 (NEW). 2001, c. 272, §12 (AMD).






Article 5: ELVER AND EEL LIMITATIONS

12 §6575. Open season; elver harvesting

1. Open season. It is unlawful for a person to fish for or take elvers within the waters of the State except during the open season from noon on March 22nd to noon on May 31st.

[ 1999, c. 7, §7 (AMD) .]

2. Setting nets and traps. It is unlawful for a person to immerse or leave immersed an elver fyke net or a Sheldon eel trap in any river, stream or brook of the waters of the State at any time other than the open season for elver fishing.

[ 1999, c. 7, §7 (AMD) .]

3. Locating nets. It is unlawful for a person to designate or claim by any means a location in which to set an elver fyke net or a Sheldon eel trap at any time other than the open season for elver fishing.

[ 1999, c. 7, §7 (AMD) .]

4. Nets of certain sizes.

[ 1999, c. 7, §7 (RP) .]

5. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §11 (NEW) .]

SECTION HISTORY

1995, c. 536, §A9 (NEW). 1995, c. 536, §A13 (AFF). 1997, c. 91, §4 (AMD). 1999, c. 7, §7 (AMD). 2013, c. 49, §11 (AMD).



12 §6575-A. Closed period; elver harvesting

1. Prohibition. It is unlawful for a person to fish for or take elvers from noon Friday to noon Sunday. A person may leave an elver fyke net or a Sheldon eel trap in the waters of the State during the closed period if the net or trap is left in a condition that prevents the capture of elvers. The terminal portion of a fyke net cod end must contain a rigid device with an opening not less than 3 inches in diameter and not exceeding 6 inches in length that is unobstructed by any other portion of the net.

[ 2013, c. 468, §26 (AMD) .]

2. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §12 (NEW) .]

SECTION HISTORY

1995, c. 536, §A9 (NEW). 1995, c. 536, §A13 (AFF). 1997, c. 575, §3 (AMD). 1999, c. 7, §8 (AMD). 2011, c. 549, §7 (AMD). 2013, c. 49, §12 (RPR). 2013, c. 468, §26 (AMD).



12 §6575-B. Method of elver fishing; limits on gear

1. Gear. It is unlawful for a person to fish for or take elvers by any method other than by dip net, elver fyke net or Sheldon eel trap.

[ 1995, c. 536, Pt. A, §9 (NEW) .]

2. Number of elver fyke nets and Sheldon eel traps.

[ 1999, c. 7, §9 (RP) .]

2-A. Number of nets and Sheldon eel traps.

[ 1999, c. 534, §4 (RP) .]

2-B. Type and amount of gear. It is unlawful for a person to immerse elver fishing gear other than the types and amounts authorized pursuant to this subsection.

A. A person who is issued an elver fishing license pursuant to section 6505-A, subsection 2, paragraph C may not immerse elver fishing gear other than the types and amounts of gear the person was authorized to immerse during the previous elver fishing season, except that a person may surrender the authority to use an elver fyke net in order to use an elver dip net. [1999, c. 534, §5 (NEW).]

B. [2005, c. 533, §3 (RP).]

C. [2005, c. 533, §3 (RP).]

[ 2005, c. 533, §3 (AMD) .]

3. Rebuttable presumption. It is a rebuttable presumption that an elver fyke net, Sheldon eel trap or elver dip net immersed in any waters of the State at any time of the year is immersed for the purpose of fishing for or taking elvers.

[ 1999, c. 7, §11 (AMD) .]

4. Prohibition on fishing from boats. It is unlawful for a person to set or tend an elver fyke net or a Sheldon eel trap from a boat or to fish for or take elvers from a boat. A person may transport an elver fyke net, a Sheldon eel trap or a dip net by boat.

[ 1995, c. 536, Pt. A, §9 (NEW) .]

5. Use of dip nets. It is unlawful for a person to use a dip net to fish for or take elvers while standing in the coastal waters of the State.

[ 1997, c. 575, §4 (AMD) .]

6. Prohibition on fishing from artificial platforms. A person may not build or use an artificial platform to fish for elvers. This subsection does not prohibit fishing for elvers from piers or floats established for purposes other than elver fishing.

[ 1999, c. 7, §12 (NEW) .]

7. Bycatch release. A person immediately shall return alive into the waters of the State any species other than elver that is caught in an elver fyke net.

[ 1999, c. 7, §12 (NEW) .]

8. St. Croix River; use of fyke nets prohibited. It is unlawful for a person to use an elver fyke net to fish for or take elvers from the St. Croix River and its tributaries, as defined by the department by rule. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 468, §27 (NEW) .]

SECTION HISTORY

1995, c. 536, §A9 (NEW). 1997, c. 91, §5 (AMD). 1997, c. 575, §4 (AMD). 1999, c. 7, §§9-12 (AMD). 1999, c. 534, §§4,5 (AMD). 2005, c. 533, §3 (AMD). 2013, c. 468, §27 (AMD).



12 §6575-C. Closed areas; elver fishing

1. Dams with fishways.

[ 2013, c. 49, §13 (RP) .]

2. River herring traps. A person may not fish for or take elvers within 50 feet of a licensed river herring trap.

[ 2011, c. 598, §25 (AMD) .]

3. Portion of rivers, streams and brooks. A person may not:

A. Fish for or take elvers at any time within the middle 1/3 of a river, stream, brook or other watercourse, as measured at mean high tide, within the coastal waters of the State; or [2003, c. 452, Pt. F, §14 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Obstruct the middle 1/3 of any river, stream, brook or other watercourse, as measured at mean low tide, within the coastal waters of the State. [2003, c. 452, Pt. F, §14 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §14 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Dip nets near elver fyke nets. A person may not fish for or take elvers with a dip net in the mouth of an elver fyke net. For the purposes of this subsection, "mouth of an elver fyke net" means that area within an elver fyke net that is net-side of a straight line that runs from one meshed wing tip of the net to the other meshed wing tip.

[ 2003, c. 452, Pt. F, §15 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Fyke net placement. A person may not place or set an elver fyke net or take elvers from an elver fyke net when any portion of the net, including any anchoring device, is located within an imaginary line between the wing ends of another elver fyke net. Cod end anchoring devices may not exceed 10 feet in length and wing end anchoring devices may not interfere with or create a hazard to navigation within the middle 1/3 of a navigable watercourse. A marine patrol officer may open the cod end of a net that is located in violation of this subsection.

[ 1999, c. 7, §13 (NEW) .]

6. Obstructing elver fyke nets. A person may not set an elver fyke net or place an obstruction near an elver fyke net in a manner that interferes with the operation of an elver fyke net.

[ 1999, c. 7, §13 (NEW) .]

7. Rulemaking; gear placement. If necessary to conserve the elver resource, the commissioner may adopt rules pursuant to section 6171 relating to placement of elver fishing gear based on the configuration of specific rivers, streams, brooks or other watercourses. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 7, §13 (NEW) .]

SECTION HISTORY

1995, c. 536, §A9 (NEW). 1997, c. 91, §6 (AMD). 1997, c. 575, §5 (AMD). 1999, c. 7, §13 (AMD). 2003, c. 452, §§F13-15 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 598, §25 (AMD). 2013, c. 49, §13 (AMD).



12 §6575-D. Molesting elver fishing gear

1. Prohibition. Except as provided in subsection 1-A, a person other than a marine patrol officer or the license holder issued a tag for an elver fyke net may not utilize, transfer, alter, possess or in any manner handle the net unless that person has been issued a license to fish for elvers with an elver fyke net under section 6302-A, subsection 3, paragraph E, E-1, F or G or section 6505-A or a license to fish for elvers with crew with an elver fyke net under section 6505-A and the license holder issued the tag for the elver fyke net is present and assisting in setting, tending or removing the net.

A. [1999, c. 7, §14 (RP).]

B. [2013, c. 468, §28 (RP).]

[ 2013, c. 468, §28 (AMD) .]

1-A. Restriction on emptying net or trap; exception. A person other than the license holder identified on the tag for an elver fyke net or a Sheldon eel trap may not empty that net or trap unless that person has been issued an elver fishing license for the same gear type and has been issued written permission by a marine patrol officer to tend that net or trap. A marine patrol officer may issue a person written permission for the person to tend the license holder's net or trap only for the purpose of releasing captured elvers into the waters of the State if the license holder is temporarily unable to tend that net or trap because of a disability or personal or family medical condition. If the license holder is unable to tend that net or trap for more than 2 consecutive weeks, the net or trap must be removed from the water.

[ 2013, c. 468, §28 (NEW) .]

2. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §14 (AMD) .]

SECTION HISTORY

1995, c. 536, §A9 (NEW). 1999, c. 7, §14 (AMD). 2001, c. 421, §B34 (AMD). 2001, c. 421, §C1 (AFF). 2011, c. 549, §8 (AMD). 2013, c. 49, §14 (AMD). 2013, c. 468, §28 (AMD).



12 §6575-E. Method of eel fishing

Except as provided in section 6505-C, subsection 2, it is unlawful for a person licensed under section 6505-C to fish for or take eels by any method other than eel pot. [2013, c. 301, §11 (AMD).]

SECTION HISTORY

1995, c. 536, §A9 (NEW). 2001, c. 272, §13 (AMD). 2013, c. 301, §11 (AMD).



12 §6575-F. West side of Orland River closed to elver fishing

A person may not fish for or take elvers within the portion of the Orland River between the west bank and the center of the river from the southernmost point of land on Fish Point to the dam in Orland. [1999, c. 18, §1 (NEW).]

SECTION HISTORY

1999, c. 18, §1 (NEW).



12 §6575-G. Dams with fishways; elver fishing

1. Dams with fishways. A person may not fish for or take elvers within 150 feet of any part of a dam with a fishway or within 150 feet of a fishway.

[ 2013, c. 49, §15 (NEW) .]

2. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §15 (NEW) .]

SECTION HISTORY

2013, c. 49, §15 (NEW).



12 §6575-H. Sale and purchase of elvers

1. Sale of elvers. A person may not sell elvers except as follows.

A. A person may not sell elvers except to a person who holds a valid elver dealer's license under section 6864 or a person who, pursuant to section 6864, subsection 9, is an authorized representative of a person holding a license issued under section 6864. [2013, c. 301, §12 (NEW).]

B. A person may not accept payment for elvers in any form other than a check or cashier's check that identifies both the buyer, by whom the landings will be reported, and the seller, each of whom must be a person holding a license issued under section 6864, a person who, pursuant to section 6864, subsection 9, is an authorized representative of a person holding a license issued under section 6864 or a person holding a license issued under section 6302-A, subsection 3, paragraph E, E-1, F or G or section 6505-A. [2013, c. 468, §29 (AMD).]

[ 2013, c. 468, §29 (AMD) .]

1-A. Purchase of elvers. A person who holds a valid elver dealer's license under section 6864 or a person who, pursuant to section 6864, subsection 9, is an authorized representative of a person holding a license issued under section 6864 shall post at the point of sale the price that that buyer will pay.

[ 2013, c. 485, §8 (NEW) .]

2. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §15 (NEW) .]

SECTION HISTORY

2013, c. 49, §15 (NEW). 2013, c. 301, §12 (AMD). 2013, c. 468, §29 (AMD). 2013, c. 485, §8 (AMD).



12 §6575-I. Assisting in illegal harvest of elvers (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 301, §13 (NEW). 2013, c. 468, §30 (RP).



12 §6575-J. Seizure of illegally harvested elvers

In addition to any other penalty imposed, elvers that are purchased or possessed that were taken in violation of any law or rule pertaining to elvers are subject to seizure by any officer authorized to enforce this Part. The entire bulk pile containing illegally harvested elvers may be seized. [2013, c. 301, §13 (NEW).]

SECTION HISTORY

2013, c. 301, §13 (NEW).



12 §6575-K. Elver individual fishing quota

1. Prohibition on possession or sale of elvers in excess of elver individual fishing quota. A person may not possess or sell a weight of elvers that exceeds the elver individual fishing quota that person has been allocated for the fishing season pursuant to section 6505-A, subsection 3-A, plus any additional quota the person may be authorized to take under section 6575-L.

[ 2015, c. 131, §2 (AMD) .]

2. Prohibition on fishing after elver individual fishing quota has been reached. Except as provided in section 6575-L, this section applies to fishing after a person's elver individual fishing quota has been reached. A person who has sold a weight of elvers that meets or exceeds that person's elver individual fishing quota may not fish for or possess elvers for the remainder of the season, except that such a person who has been issued a license to fish for elvers may in accordance with section 6575-D assist another person who has been issued a license to fish for elvers who has not met or exceeded that person's elver individual fishing quota as provided in section 6505-A, subsection 3-A. All gear tagged by a license holder who has met or exceeded that person's elver individual fishing quota must be removed. A marine patrol officer may seize the elver transaction card of a license holder who has met or exceeded that person's elver individual fishing quota.

[ 2015, c. 131, §2 (AMD) .]

3. Violation. An individual who in fact violates this section commits a crime in accordance with section 6204 for which a fine of $2,000 must be imposed, none of which may be suspended.

[ 2013, c. 485, §9 (NEW) .]

SECTION HISTORY

2013, c. 485, §9 (NEW). 2015, c. 131, §2 (AMD).



12 §6575-L. Temporary medical transfer

The commissioner may authorize a temporary medical transfer of the elver individual fishing quota allocated to a person under section 6505-A in accordance with this section. The holder of an elver fishing license who requests a temporary medical transfer under this section must maintain a valid elver fishing license during the duration of the temporary medical transfer. [2015, c. 131, §3 (NEW).]

1. Temporary medical transfer requested prior to March 1st. Notwithstanding section 6505-A, subsection 3-A, the commissioner may authorize a temporary medical transfer that permits the holder of an elver fishing license issued under section 6505-A to transfer the entire annual quota allocated to that person to another person holding an elver fishing license issued under section 6505-A if the following criteria are met:

A. The transferor reported elver landings in the prior fishing year; [2015, c. 131, §3 (NEW).]

B. The transferor is unable to fish the quota allocated to the transferor because the transferor has experienced a substantial illness or medical condition. The transferor shall provide the commissioner with documentation from a physician describing the substantial illness or medical condition; and [2015, c. 131, §3 (NEW).]

C. The transferor requests a temporary medical transfer in writing before March 1st of the fishing year for which it is being requested, except that the commissioner may adopt rules that provide a method for authorizing a temporary medical transfer requested after March 1st to address emergency medical conditions. [2015, c. 131, §3 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ RR 2015, c. 1, §5 (COR) .]

SECTION HISTORY

RR 2015, c. 1, §5 (COR). 2015, c. 131, §3 (NEW).









Subchapter 3: MAINE GROUNDFISH ASSOCIATION

12 §6581. Findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 677, §1 (NEW). MRSA T. 12, §6587 (RP).



12 §6582. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 677, §1 (NEW). MRSA T. 12, §6587 (RP).



12 §6583. Maine Groundfish Association (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 677, §1 (NEW). 1983, c. 812, §86 (AMD). MRSA T. 12, §6587 (RP).



12 §6584. Powers and duties of the association (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 677, §1 (NEW). MRSA T. 12, §6587 (RP).



12 §6585. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 677, §1 (NEW). MRSA T. 12 , §6587 (RP).



12 §6586. Board of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 677, §1 (NEW). MRSA T. 12, §6587 (RP).



12 §6587. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 677, §1 (NEW). MRSA T. 12, §6587 (RP).






Subchapter 4: GROUNDFISH HATCHERY FUND

12 §6591. Groundfish Hatchery Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 194, §1 (NEW). 1995, c. 396, §§1,2 (AMD). MRSA T. 12, §6594 (RP).



12 §6592. Groundfish Hatchery Study Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 194, §1 (NEW). MRSA T. 12, §6594 (RP).



12 §6593. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 194, §1 (NEW). MRSA T. 12, §6594 (RP).



12 §6594. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 194, §1 (NEW). 1995, c. 396, §3 (AMD). MRSA T. 12, §6594 (RP).









Chapter 623: SHELLFISH, SCALLOPS, WORMS AND MISCELLANEOUS LICENSES

Subchapter 1: SHELLFISH

Article 1: LICENSES

12 §6601. Commercial shellfish license

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. License required. A person may not engage in the activities authorized under this section without a current commercial shellfish license or other license issued under this Part authorizing the activities.

[ 2005, c. 434, §4 (AMD) .]

2. Licensed activities. The holder of a commercial shellfish license may fish for, take, possess or transport shellfish within the state limits or sell shellstock the holder has taken to a wholesale seafood license holder certified under section 6856 or an enhanced retail certificate holder under section 6852, subsection 2-A. The holder may also sell shellstock the holder has taken from that license holder's home in the retail trade. This license does not authorize the holder to fish for or take shellfish in violation of a municipal ordinance adopted pursuant to section 6671.

[ 2011, c. 598, §26 (AMD) .]

2-A. Licensed activities; aquaculture. The holder of a commercial shellfish license who is also the holder or authorized representative of a holder of a lease issued under section 6072, 6072-A or 6072-B or a license issued under section 6072-C and personnel who are operating under the authority of such a holder of a commercial shellfish license may remove, possess, transport within the state limits or sell cultured shellfish the holder has removed from the leased area or the licensed gear to a wholesale seafood license holder certified under section 6856. Such a holder of a commercial shellfish license may also sell such shellstock from that license holder's home in the retail trade. A holder of a commercial shellfish license who is also the holder of a lease issued under section 6072 or 6072-A or that holder's authorized representative may sell such shellstock from the holder's lease site in the retail trade. The department shall establish by rule a means to identify personnel and authorized representatives operating under the authority of such a license holder. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 509, §9 (AMD) .]

3. Eligibility. A commercial shellfish license may be issued only to an individual who is a resident.

[ 2005, c. 434, §4 (AMD) .]

4. Personal use exception. A person may take or possess no more than one peck of shellstock or 3 bushels of "hen" or "surf" clams for personal use in one day without a license, unless municipal ordinances further limit the taking of shellfish. This subsection does not apply to individuals whose ability to obtain a shellfish license has been suspended by the commissioner.

[ 2007, c. 54, §1 (AMD) .]

5. Fee. Except as provided in subsection 5-A, the fee for a commercial shellfish license is $133.

[ 2009, c. 213, Pt. G, §13 (AMD) .]

5-A. (TEXT EFFECTIVE UNTIL 5/1/16) Exception. The fee for a commercial shellfish license for applicants 70 years of age or older is $67.

[ 2009, c. 213, Pt. G, §14 (AMD) .]

5-A. (TEXT EFFECTIVE 5/1/16) Exception. The fee for a commercial shellfish license for applicants 70 years of age or older and applicants under 18 years of age is $67.

[ 2015, c. 355, §1 (AMD); 2015, c. 355, §2 (AFF) .]

6. Definition. For the purposes of this subchapter, "shellfish" means shellstock clams, quahogs other than mahogany quahogs, and oyster shellstock.

[ 2005, c. 434, §4 (AMD) .]

7. Penalty.

[ 2001, c. 421, Pt. B, §38 (RP); 2001, c. 421, Pt. C, §1 (AFF) .]

8. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §39 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 163, (AMD). 1981, c. 297, §3 (AMD). 1981, c. 480, §§4,15,16 (AMD). 1983, c. 824, Pt. K, subpt. 3, (AMD). 1985, c. 243, (AMD). 1987, c. 328, §1 (AMD). 1987, c. 826, §1 (AMD). 1989, c. 348, §5 (AMD). 1991, c. 528, §T4 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T4 (AMD). 1993, c. 281, §1 (AMD). 2001, c. 421, §§B35-39 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW11 (AMD). 2005, c. 233, §§1,2 (AMD). 2005, c. 434, §4 (AMD). 2007, c. 54, §1 (AMD). 2007, c. 466, Pt. A, §§34, 35 (AMD). 2007, c. 522, §3 (AMD). 2009, c. 213, Pt. G, §§13, 14 (AMD). 2009, c. 217, §1 (AMD). 2011, c. 598, §26 (AMD). 2013, c. 509, §9 (AMD). 2015, c. 355, §1 (AMD). 2015, c. 355, §2 (AFF).



12 §6602. Surf clam boat license

1. License required. A person may not use a boat for dragging for the harvesting of surf clams unless that boat carries a current surf clam boat license issued by the commissioner.

[ 2007, c. 54, §2 (NEW) .]

2. Licensed activity. A surf clam boat license issued under this section may be used for harvesting surf clams. The holder of a surf clam boat license may also possess or transport surf clams within state limits or sell surf clams the holder has taken to a wholesale seafood license holder certified under section 6856 or an enhanced retail certificate holder under section 6852, subsection 2-A. The license also authorizes the captain and crew members aboard the licensed boat when engaged in harvesting surf clams to undertake these activities.

[ 2011, c. 598, §27 (AMD) .]

3. Eligibility. A surf clam boat license may be issued only to an individual who is a resident of this State.

[ 2007, c. 54, §2 (NEW) .]

4. Exception. In any one day, a person may take or possess not more than 3 bushels of surf clams for personal use without a surf clam boat license.

[ 2007, c. 54, §2 (NEW) .]

5. Fee. The fee for a surf clam boat license is $265.

[ 2009, c. 213, Pt. G, §15 (AMD) .]

6. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2007, c. 54, §2 (NEW) .]

SECTION HISTORY

2007, c. 54, §2 (NEW). 2009, c. 213, Pt. G, §15 (AMD). 2009, c. 217, §2 (AMD). 2011, c. 598, §27 (AMD).






Article 2: LIMITS ON FISHING

12 §6621. Closed areas

1. Taking from closed areas. A person may not:

A. Fish for or take shellfish from any area closed pursuant to section 6172; [2011, c. 527, §10 (AMD).]

B. Fish for or take shellfish from any area closed pursuant to section 6172 when the person has one or more prior convictions for violating paragraph A; [2011, c. 527, §10 (AMD).]

C. Possess, ship, transport or sell shellfish taken from any area closed pursuant to section 6172; or [2011, c. 527, §10 (AMD).]

D. Possess, ship, transport or sell shellfish taken from any area closed pursuant to section 6172 when the person has one or more prior convictions for violating paragraph C. [2011, c. 527, §10 (AMD).]

[ 2011, c. 527, §10 (AMD) .]

2. Washing or holding in closed areas. A person may not:

A. Wash, hold or keep shellfish in any area closed pursuant to section 6172; [2011, c. 527, §10 (AMD).]

B. Wash, hold or keep shellfish in any area closed pursuant to section 6172 when the person has one or more convictions for violating paragraph A; [2011, c. 527, §10 (AMD).]

C. Possess, ship, transport or sell shellfish washed, held or kept in any area closed pursuant to section 6172; or [2011, c. 527, §10 (AMD).]

D. Possess, ship, transport or sell shellfish washed, held or kept in any area closed pursuant to section 6172 when the person has one or more convictions for violating paragraph C. [2011, c. 527, §10 (AMD).]

[ 2011, c. 527, §10 (AMD) .]

3. Exception. This section does not apply to:

A. The taking of shellfish under the authority of section 6856; [1989, c. 257, §1 (AMD).]

B. [2003, c. 520, §7 (RP).]

C. Municipal officials, with express written authorization from the commissioner, who are engaging in activities authorized under section 6671. Requests for exception must be submitted to the commissioner in writing stating the activities proposed and the name of the person designated by the municipal officials to supervise those activities. In addition, the municipality shall, at least 24 hours prior to engaging in the activity, notify the department of the time or times the activity authorized under this paragraph will be conducted; [1995, c. 323, §1 (AMD).]

D. The harvesting of shellfish from closed areas designated for purposes of relaying when harvesting is approved in writing by the commissioner consistent with regulations promulgated under section 6856; or [1995, c. 323, §1 (AMD).]

E. The harvesting of marine mollusks from closed areas for the use of bait or other uses not meant for human consumption, if the harvesting takes place according to rules adopted by the commissioner. The commissioner may adopt rules that permit the taking, possession, shipping, transportation and selling of marine mollusks for bait or other uses not meant for human consumption, if the rules do not jeopardize certification of the State's shellfish according to the National Shellfish Sanitation Program. [1995, c. 323, §1 (NEW).]

[ 2003, c. 520, §7 (AMD) .]

4. Penalty. A person who violates this article commits a Class D crime. The following minimum penalties apply:

A. For the first offense, a fine of not less than $300; and [1997, c. 628, §1 (AMD).]

B. For subsequent offenses within 10 years from the date of conviction for the first violation, a fine of not less than $500. [1997, c. 628, §1 (AMD).]

The court may not suspend a fine imposed under this subsection. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence.

[ 2003, c. 452, Pt. F, §17 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 462, §1 (AMD). 1983, c. 301, §8 (AMD). 1989, c. 257, §§1,2 (AMD). 1991, c. 168, §§1-3 (AMD). 1993, c. 281, §2 (AMD). 1995, c. 323, §1 (AMD). 1997, c. 628, §1 (AMD). 2003, c. 452, §§F16-17 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 520, §7 (AMD). 2011, c. 527, §10 (AMD).



12 §6622. Quahogs; minimum size (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 462, §2 (RP).



12 §6623. Method of taking soft shell clams

1. Hand implement only. It shall be unlawful to fish for or take soft shell clams, except by implements operated solely by hand, except as provided in this section.

[ 1977, c. 661, §5 (NEW) .]

1-A. Artificial breathing device prohibited. A person may not fish for or take soft shell clams while using an artificial breathing device that allows that person to breathe underwater. This subsection does not apply to the holder of a lease issued under section 6072, 6072-A or 6072-B when fishing for or taking soft shell clams cultivated on the leased area.

[ 1999, c. 112, §1 (NEW) .]

2. Special license for dredging. The commissioner may issue a special license, acting in accordance with the procedures set forth in section 6074, subsections 1 to 6, to operate a hydraulic or mechanical soft-shell clam dredge for educational or scientific purposes, for use on an aquaculture lease site or for municipal transplanting projects. The dredge shall not be used for commercial soft-shell clam harvesting except as authorized in this subsection. The dredge design and proposed operation shall be approved by the commissioner. The operation of the dredge shall not interfere with commercial digging and shall not be used for taking marine worms, lobsters or other crustaceans.

[ 1985, c. 255, (RPR) .]

3. Department excepted. This section shall not apply to equipment operated by the department for transplanting under a conservation program or conducting research on shellfish.

[ 1979, c. 622, §4 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §7 (AMD). 1979, c. 622, §§3,4 (AMD). 1985, c. 255, (AMD). 1999, c. 112, §1 (AMD).



12 §6624. Quahog tax (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 462, §3 (RP).



12 §6625. Identification and tagging of shellfish

1. Tagging required. The holder of a commercial shellfishing license issued under section 6601, 6731, 6732, 6745 or 6746 shall identify shellstock the license holder has taken by means of a harvester's tag. The tag must be consistent with the format required by the department under rules adopted to meet this requirement. Each container of shellstock must be tagged in accordance with department rules. The tag must accompany the harvested product while the product is in wholesale or retail commerce within the State.

[ 2005, c. 434, §5 (AMD) .]

2. Exception.

[ 2005, c. 434, §5 (RP) .]

3. Rules. The commissioner may adopt or amend rules that establish requirements for shellfish harvesters' tags.

[ 1993, c. 497, §3 (NEW) .]

SECTION HISTORY

1993, c. 497, §3 (NEW). 2005, c. 434, §5 (AMD).



12 §6626. Scallop conservation areas

Notwithstanding section 6174, subsection 3, a person who violates a rule adopted pursuant to section 6171 regarding a scallop conservation area commits a civil violation for which the penalties under this section apply. [2009, c. 72, §2 (NEW).]

1. First offense. For the first offense, a fine of $1,000 is imposed and all scallops on board may be seized.

[ 2009, c. 72, §2 (NEW) .]

2. Second or subsequent offense. For a 2nd or subsequent offense, a mandatory minimum fine of $1,000 is imposed, all scallops on board may be seized and the commissioner shall suspend the license authorizing the activity in which the person was engaged at the time of violation. The court may not suspend a fine imposed under this paragraph. The license suspension must be for one year from the date of adjudication.

[ 2009, c. 72, §2 (NEW) .]

SECTION HISTORY

2009, c. 72, §2 (NEW).






Article 3: SHELLFISH FUND

12 §6651. Shellfish Fund

1. Fees to be paid into fund. Fees from shellfish licenses, mussel hand-raking and boat licenses, shellfish transportation licenses and wholesale seafood licenses must be paid into the Shellfish Fund as follows:

A. Seventy-four dollars and seventy-five cents from a commercial shellfish license; [2009, c. 213, Pt. G, §16 (NEW).]

B. One hundred forty-nine dollars and fifty cents from a mussel boat license; [2009, c. 213, Pt. G, §16 (NEW).]

C. Seventy-four dollars and seventy-five cents from a mussel hand-raking license; [2009, c. 213, Pt. G, §16 (NEW).]

D. Two hundred ninety-nine dollars from a shellfish transportation license; [2009, c. 213, Pt. G, §16 (NEW).]

E. Ninety-seven dollars and fifty cents from a shellfish transportation supplemental license; [2009, c. 213, Pt. G, §16 (NEW).]

F. Two hundred fifty dollars and twenty-five cents from a wholesale seafood license; [2011, c. 598, §28 (AMD).]

G. Forty-eight dollars and seventy-five cents from a wholesale seafood supplemental license; and [2011, c. 598, §28 (AMD).]

H. Twenty-eight dollars from an enhanced retail certificate. [2011, c. 598, §29 (NEW).]

The Shellfish Fund may receive any other money, including any other gift, grant or other source of revenue.

[ 2011, c. 598, §§28, 29 (AMD) .]

2. Uses of fund. The commissioner may expend the money in the Shellfish Fund for management, enforcement, restoration, development and conservation of shellfish and mussels in the intertidal zone or coastal waters and for the costs associated with the Shellfish Advisory Council established by Title 5, section 12004-I, subsection 57-G.

[ 2007, c. 606, Pt. A, §3 (AMD) .]

3. Nonlapsing fund. The Shellfish Fund shall not lapse.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1983, c. 838, §1 (AMD). 1987, c. 328, §2 (AMD). 1987, c. 826, §2 (AMD). 2003, c. 20, §WW12 (AMD). 2007, c. 606, Pt. A, §3 (AMD). 2007, c. 692, §3 (AMD). 2009, c. 213, Pt. G, §16 (AMD). 2011, c. 598, §§28, 29 (AMD).






Article 4: MUNICIPAL CONSERVATION PROGRAMS

12 §6671. Municipal shellfish conservation programs

1. Municipal funds. Any municipality may, by vote of its legislative body, raise and appropriate money for the implementation of a shellfish conservation program.

[ 1977, c. 661, §5 (NEW) .]

1-A. Municipal fines. In accordance with Title 30-A, section 3001, a fine collected pursuant to this section must be paid to the municipality in which the violation occurred.

[ 2009, c. 24, §1 (NEW) .]

2. Municipal program and ordinance. Any municipality may, by vote of its legislative body, adopt, amend or repeal a shellfish conservation ordinance as provided by this section. A municipality may establish a municipal shellfish management committee to administer a municipal program.

[ 2001, c. 188, §1 (AMD) .]

3. Shellfish conservation ordinance. The following provisions govern a shellfish conservation ordinance.

A. Within any area of the municipality, a shellfish conservation ordinance may:

(1) Regulate or prohibit the possession of shellfish;

(2) Fix the amount of shellfish that may be taken;

(3) Provide for protection from shellfish predators;

(4) Authorize the municipal officials to open and close flats under specified conditions; and

(5) Specify areas of the intertidal zone in which the dragging of mussels may be limited to the degree necessary to support a municipal shellfish conservation program. [2007, c. 494, §1 (AMD).]

B. An ordinance must limit the size of soft-shell clams in accordance with article 5. [2001, c. 188, §2 (NEW).]

C. Except as provided in section 6621, subsection 3, paragraph C, a program or ordinance may not allow surveying, sampling or harvesting of shellfish in areas closed by regulation of the commissioner. [2001, c. 188, §2 (NEW).]

[ 2007, c. 494, §1 (AMD) .]

3-A. Shellfish conservation licensing. A shellfish conservation ordinance may fix the qualifications for a license, including municipal residency, subject to the following provisions.

A. [2001, c. 188, §3 (RP).]

A-1. The following exceptions apply.

(1) An individual is not required to hold a shellfish license issued by the commissioner under section 6601 in order to obtain a municipal commercial license.

(2) A municipality may issue licenses under this section regardless of whether or not the area has been closed by the commissioner.

(3) An individual taking shellfish from a closed area for depuration under a depuration certificate issued by the commissioner is not required to hold a municipal shellfish license. [2001, c. 188, §3 (NEW).]

B. A shellfish conservation ordinance may fix license fees as follows.

(1) If the ordinance sets a fee of $200 or less for a resident license, the fee for a nonresident license may not exceed twice the resident fee.

(2) If the ordinance sets a fee of more than $200 for a resident license, the fee for a nonresident license may not exceed 1 1/2 times the resident fee. [1997, c. 589, §2 (AFF); 1997, c. 589, §1 (RPR).]

C. Application methods and procedures for licenses may be determined by the shellfish conservation ordinance subject to the provisions of this section. Notice of the number and the procedure for application must be published in a trade or industry publication or in a newspaper or combination of newspapers with general circulation that the municipal officers consider effective in reaching individuals affected not less than 10 days prior to the period of issuance and must be posted in the municipal offices until the period of issuance concludes. The period of issuance for resident and nonresident licenses must be the same. Subsequent to the period of issuance, the municipality shall make any resident or nonresident licenses not granted during the period available to residents or nonresidents. [2001, c. 188, §3 (AMD).]

D. Except as otherwise provided in this section, a shellfish conservation ordinance may not discriminate between resident license holders and nonresident license holders. [2001, c. 188, §3 (AMD).]

E. A licensing authority shall provide and reserve a minimum number of commercial licenses for nonresidents. The number of nonresident commercial licenses may not be less than 10% of the number of commercial licenses provided for residents. When the number of resident commercial licenses is fewer than 10 but more than 5, at least one nonresident commercial license must be provided. When the number of resident commercial licenses is 5 or fewer, nonresident commercial licenses are not required. [2001, c. 188, §3 (AMD).]

F. When 2 or more municipalities have entered into a regional shellfish management agreement pursuant to subsection 7, the combined total number of commercial licenses for nonresidents provided by those municipalities must be a number not less than 10% of the combined total number of commercial licenses issued for residents. When the combined total number of resident commercial licenses is fewer than 10 but more than 5, at least one nonresident commercial license must be provided. When the combined total number of resident commercial licenses is 5 or fewer, nonresident commercial licenses are not required. [1995, c. 531, §2 (AMD).]

G. [2001, c. 188, §3 (RP).]

G-1. A licensing authority that issues recreational licenses to residents shall also make available to nonresidents recreational licenses. The number of nonresident recreational licenses may not be less than 10% of the number of recreational licenses issued to residents.

For the purposes of this paragraph, "recreational license" means a license that authorizes a person to take or possess shellfish only for personal use. [2001, c. 188, §3 (NEW).]

For purposes of this subsection, "licensing authority" means a municipality or 2 or more municipalities that have entered into a regional shellfish management agreement pursuant to subsection 7.

[ 2001, c. 188, §3 (AMD) .]

4. Adoption requirements. Shellfish conservation ordinances may be adopted under this section by municipalities or unorganized townships.

A. Prior to adopting an ordinance, a municipality or unorganized township shall raise or appropriate money for a shellfish conservation program. [1999, c. 255, §3 (AMD); 1999, c. 255, §8 (AFF).]

B. An ordinance proposed by a municipality or unorganized territory under this section must be approved in writing by the commissioner prior to its adoption, except that the commissioner may not withhold approval based on the amount of license fees specified in an ordinance. [1999, c. 255, §4 (AMD); 1999, c. 255, §8 (AFF).]

C. Unorganized townships may adopt ordinances if:

(1) At least 10 inhabitants have petitioned the county commissioners to adopt the ordinances;

(2) The county commissioners of the townships have held a public hearing with at least 7 days' prior notice in one of the affected townships; and

(3) A majority of the inhabitants eligible to vote voting at referendum approve the ordinances.

The county commissioners act as the municipal legislative body within unorganized townships that have elected to adopt ordinances under this section. [2001, c. 188, §4 (RPR).]

[ 2001, c. 188, §4 (AMD) .]

4-A. State parks. The commissioner shall consult with the Commissioner of Agriculture, Conservation and Forestry in review of any municipal ordinance that affects intertidal areas located within state parks. The commissioner may not approve any ordinance that threatens any important resources or provides insufficient opportunity for recreational shellfish harvesting within state parks.

[ 1983, c. 418, (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

4-B. Management program approval. The commissioner may adopt rules that set the criteria that municipal shellfish conservation programs and ordinances must meet in order to be approved by the commissioner.

[ 2001, c. 188, §5 (AMD) .]

5. Period of ordinance. Ordinances or amendments to an ordinance adopted under this section remain in effect until repealed by the municipality or rescinded by the commissioner. A certified copy of the ordinance or amendment to the ordinance must be filed with the commissioner within 20 days of its adoption. If a copy of the ordinance or an amendment to the ordinance is not filed within 20 days, the ordinance reverts to the ordinance previously in effect until the new ordinance or amendment is filed.

[ 2001, c. 667, Pt. B, §6 (RPR) .]

6. Municipality defined. For the purposes of this section, municipality includes:

A. Village corporations; and [1991, c. 390, §6 (AMD).]

B. The combined towns of Yarmouth and North Yarmouth. [1991, c. 390, §6 (AMD).]

C. [1991, c. 390, §7 (RP).]

[ 1991, c. 390, §§6, 7 (AMD) .]

7. Joint programs; reciprocal privileges. Municipalities may enter into regional shellfish management agreements with other municipalities and adopt regional shellfish management programs. The agreements, and the programs and ordinances adopted under them, are subject to the same requirements as municipal programs and ordinances. Resident privileges of one municipality in a regional shellfish management agreement may be extended to the residents of other municipalities in the agreement. A regional shellfish management committee comprised of at least one resident from each municipality named in the regional agreement may be established to administer a regional program.

[ 2001, c. 188, §7 (AMD) .]

8. Local enforcement. The following provisions apply to enforcement.

A. A municipality that enacts an ordinance under this section is responsible for enforcing it. [2001, c. 188, §8 (AMD).]

B. Any municipal shellfish conservation warden appointed by a municipality to enforce the provisions of this article must be certified by the commissioner within one year of the warden's appointment. The commissioner shall establish a program to provide shellfish conservation training in principles of shellfish conservation, management, enforcement and protection and shall establish standards for certification of municipal conservation wardens upon their satisfactory completion of the training program. The commissioner may establish by rule procedures for certification, recertification and revocation of certification. The commissioner may revoke a certificate for failure of the warden to comply with performance standards. [2013, c. 301, §14 (AMD).]

C. A certified municipal shellfish conservation warden shall enforce the shellfish ordinances of the municipality employing the warden and, if the warden is authorized by the municipality and meets the training requirements of Title 25, section 2804-I, the warden may arrest all violators. The warden may serve all process pertaining to the ordinance. The warden also has, within that warden's jurisdiction, the powers of a marine patrol officer provided in section 6025, subsection 4 and the authority to enforce section 6621. All of the powers conferred in this subsection are limited to the enforcement of a municipal shellfish conservation ordinance and section 6621.

At the commissioner's request, a certified municipal shellfish conservation warden may collect samples and otherwise assist the department in the detection of pollutants and contaminants. The commissioner is not required to conduct tests on samples not requested by the commissioner. [2005, c. 171, §1 (AMD).]

[ 2013, c. 301, §14 (AMD) .]

9. Penalty.

[ 1993, c. 281, §3 (RP) .]

10. Criminal penalty. A person who violates a provision of a municipal ordinance adopted under this section commits a Class D crime punishable by the following fines:

A. For harvesting shellfish from an area closed for conservation purposes:

(1) For the first offense by a commercial license holder, a fine of not less than $300;

(2) For subsequent offenses by a commercial license holder, a fine of not less than $500 and not more than $1,500;

(3) For the first offense by a recreational license holder, a fine of not less than $100; and

(4) For subsequent offenses by a recreational license holder, a fine of not less than $100 and not more than $500; or [2005, c. 171, §2 (AMD).]

B. For violating any other provision of a municipal ordinance adopted under this section, a fine of not less than $100 and not more than $1,500. [2005, c. 171, §2 (AMD).]

The court may not suspend a fine imposed under this subsection or impose a penalty other than the monetary payment of a fine as provided in this subsection. For purposes of this subsection, "recreational license" means a license that authorizes a person to take or possess shellfish only for personal use. A fine for a violation of article 5 must be as provided by section 6681.

[ 2005, c. 171, §2 (AMD) .]

10-A. Civil penalty. A person who harvests shellfish without a municipal shellfish license or in violation of a license restriction commits a civil violation for which the following fines may be adjudged:

The court may not suspend a fine imposed under this subsection or impose a penalty other than the monetary payment of a fine as provided in this subsection. For the purposes of this subsection, "recreational license" means a license that authorizes a person to take or possess shellfish only for personal use.

A. For harvesting shellfish without a municipal shellfish license:

(1) For commercial purposes, a fine of not less than $300 and not more than $1,000. Possession of more than one peck of clams without a license is prima facie evidence of a violation of this subparagraph; and

(2) For personal use, a fine of not less than $100 and not more than $500; and [2013, c. 468, §31 (AMD).]

B. For harvesting shellfish in violation of a license restriction:

(1) By a commercial license holder, a fine of not less than $300 and not more than $1,000; and

(2) By a recreational license holder, a fine of not less than $100 and not more than $500. [2013, c. 468, §31 (AMD).]

[ 2013, c. 468, §31 (AMD) .]

10-B. Molesting municipal shellfish gear placed in protected areas. A municipality may, as part of a municipal shellfish conservation program, place protective netting, fencing, traps or other gear in the intertidal zone to provide protection from shellfish predators. Any netting, fencing, traps or other gear placed for this purpose must be clearly marked with signs or tags that identify the municipality that placed the gear and indicate the purpose of the gear.

A. A person may not tamper with, molest, disturb, alter, destroy or in any manner handle gear placed by a municipality in accordance with this subsection. [2013, c. 517, §1 (NEW).]

B. A person who violates paragraph A commits a civil violation for which a fine of not less than $300 and not more than $1,000 may be adjudged. [2013, c. 517, §1 (NEW).]

[ 2013, c. 517, §1 (NEW) .]

10-C. Prohibition.

[ 2013, c. 517, §1 (NEW); MRSA T. 12, §6671, sub-§10-C (RP) .]

11. Certificate as evidence. A certificate of the clerk of the municipality or any other custodian of the records of a municipal shellfish conservation ordinance adopted under this section stating what the records of the municipality show is admissible as evidence in all courts as proof of the municipal records. A certificate stating that the records do not show that a person held a license is prima facie evidence that the person did not hold the license on the date specified in the certificate. A certificate stating that the records show that a shellfish conservation ordinance or portions of an ordinance were in effect on a particular date is prima facie evidence that the ordinance was in effect on the date specified in the certificate. The certified copy is admissible in evidence on the testimony of a municipal shellfish conservation warden that the warden received the certificate after requesting it from the municipality. Further foundation is not necessary for the admission of the certificate.

[ 1999, c. 255, §7 (NEW); 1999, c. 255, §8 (AFF) .]

12. Intertidal mussel harvesting. With the advice of the municipality, the commissioner may issue a permit to an individual licensed pursuant to section 6746 that authorizes the permit holder to fish for and take mussels from an area designated by the municipality pursuant to subsection 3. The commissioner shall limit the number of permits issued for a designated area to that number the commissioner determines is necessary to achieve the goals of the municipality's shellfish conservation program. The permit may specify limits on the amount of mussels taken, when the mussels may be taken and gear usage and any other conditions necessary for consistency with the shellfish conservation program.

[ 2007, c. 494, §2 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 608, §§1-3 (AMD). 1983, c. 283, (AMD). 1983, c. 418, (AMD). 1983, c. 689, (AMD). 1983, c. 838, §§2-5 (AMD). 1985, c. 48, §1 (AMD). 1985, c. 52, §2 (AMD). 1985, c. 259, (AMD). 1985, c. 737, §§A28,29 (AMD). 1987, c. 402, §A96 (AMD). 1987, c. 816, §KK13 (AMD). 1987, c. 867, (AMD). 1989, c. 257, §§3-5 (AMD). 1991, c. 29, (AMD). 1991, c. 242, §3 (AMD). 1991, c. 390, §§5-7 (AMD). 1991, c. 784, §6 (AMD). 1991, c. 831, §1 (AMD). 1993, c. 281, §§3,4 (AMD). 1993, c. 456, §1 (AMD). 1995, c. 75, §1 (AMD). 1995, c. 531, §§1-3 (AMD). 1997, c. 247, §§1,2 (AMD). 1997, c. 589, §1 (AMD). 1997, c. 589, §2 (AFF). 1999, c. 255, §§1-7 (AMD). 1999, c. 255, §8 (AFF). 1999, c. 682, §1 (AMD). 2001, c. 101, §1 (AMD). 2001, c. 188, §§1-8 (AMD). 2001, c. 667, §B6 (AMD). 2003, c. 284, §§1,2 (AMD). 2005, c. 171, §§1-3 (AMD). 2007, c. 494, §§1, 2 (AMD). 2009, c. 24, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV). 2013, c. 301, §14 (AMD). 2013, c. 468, §31 (AMD). 2013, c. 517, §1 (AMD).



12 §6672. Green crab fencing program (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 2011, c. 598, §30 (RP).



12 §6673. Municipal shellfish aquaculture permit

A municipality that has established a shellfish conservation program as provided under section 6671 may, consistent with the rights of property owners, issue a municipal shellfish aquaculture permit to a person for the exclusive use of shellfish in a designated area in the intertidal zone to the extreme low water mark within the municipality for the purpose of shellfish aquaculture. Municipal authority to issue a municipal shellfish aquaculture permit under this section does not limit in any way the authority of the commissioner to issue leases in the intertidal zone in accordance with sections 6072, 6072-A and 6072-B. [2003, c. 660, Pt. A, §21 (AMD).]

1. Municipal procedure.

[ 2003, c. 660, Pt. A, §21 (RP) .]

1-A. Application. A municipality shall review an application for a municipal shellfish aquaculture permit on a form supplied by the municipality. The municipality may charge an application fee that reflects the costs of processing an application. The municipality shall publish a summary of the application in a newspaper of general circulation in the area that would be affected by the permit. A person may provide comments to the municipality on the proposed permit within 30 days of publication of the summary.

Prior to issuing a municipal shellfish aquaculture permit, a municipality shall hold a public hearing if requested in writing by 5 or more persons. The public hearing must be held in accordance with procedures established in ordinances adopted in subsection 3.

[ 2009, c. 229, §15 (AMD) .]

2. Department procedure for review and approval.

[ 2003, c. 660, Pt. A, §21 (RP) .]

2-A. Decision. In evaluating a proposed municipal shellfish aquaculture permit, a municipal officer shall take into consideration the number and density of permits and leases in the area and may issue the permit if the municipal officer finds the proposed project meets the following criteria.

A. The permit conforms to the municipality's shellfish conservation program. [2003, c. 660, Pt. A, §21 (NEW).]

B. The permit will not cause the total area under all municipal shellfish aquaculture permits in the municipality to exceed 1/4 of the entire municipal intertidal zone that is open to the taking of shellfish. [2009, c. 229, §16 (AMD).]

C. Issuing the permit is in the best interests of the municipality. [2003, c. 660, Pt. A, §21 (NEW).]

D. The permit will not unreasonably interfere with ingress and egress of riparian owners. [2003, c. 660, Pt. A, §21 (NEW).]

E. The permit will not unreasonably interfere with navigation. [2003, c. 660, Pt. A, §21 (NEW).]

F. The permit will not unreasonably interfere with fishing or other uses of the area. For purposes of this paragraph, "fishing" includes public access to a redeemable shellfish resource, as defined by the department, for the purpose of harvesting, provided that the resource is commercially significant and is subject to a pollution abatement plan that predates the permit application, that includes verifiable activities in the process of implementation and that is reasonably expected to result in the opening of the area to the taking of shellfish within 3 years. [2003, c. 660, Pt. A, §21 (NEW).]

G. The permit will not unreasonably interfere with significant wildlife habitat and marine habitat or with the ability of the site affected by the permit and surrounding marine and upland areas to support existing ecologically significant flora and fauna. [2003, c. 660, Pt. A, §21 (NEW).]

H. The applicant has demonstrated that there is an available source of organisms to be cultured for the site affected by the permit. [2003, c. 660, Pt. A, §21 (NEW).]

I. The permit does not unreasonably interfere with public use or enjoyment within 1,000 feet of a beach, park or docking facility owned by the Federal Government, the State Government or a municipal government or conserved lands. For purposes of this paragraph, "conserved lands" means land in which fee ownership has been acquired by the municipal government, State Government or Federal Government in order to protect the important ecological, recreational, scenic, cultural or historic attributes of that property. [2003, c. 660, Pt. A, §21 (NEW).]

A municipality shall review the Department of Agriculture, Conservation and Forestry's list of conserved lands compiled pursuant to section 6072, subsection 7-A, paragraph F prior to issuing a municipal shellfish aquaculture permit.

A municipality shall put its findings on each of the criteria listed in this subsection in writing and make those findings available to the public.

[ 2011, c. 655, Pt. II, §5 (AMD); 2011, c. 655, Pt. II, §11 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

3. Municipal shellfish aquaculture permit. Prior to issuing a municipal shellfish aquaculture permit pursuant to this section, a municipality shall adopt ordinances that establish procedures for consideration of permit applications under the decision criteria in subsection 2-A, including but not limited to provisions for a public hearing process. Additionally, the municipality shall adopt ordinances designed to prevent speculative holding of permits. An ordinance proposed by a municipality under this subsection must be approved in writing by the commissioner prior to its adoption.

When approved, a municipal shellfish aquaculture permit must be forwarded to the commissioner. The municipality may charge a municipal shellfish aquaculture permit fee not to exceed $100 per acre annually. The municipality may establish conditions and limits on the permit. A municipal shellfish aquaculture permit may be granted for a period of up to 10 years and is renewable upon application by the permittee. The municipality shall monitor and enforce the terms and conditions of a permit on an annual basis and submit an annual report on permit activities to the department. Such information is considered landings data.

[ 2009, c. 229, §17 (AMD) .]

4. Renewals. A municipality shall give public notice for a municipal shellfish aquaculture permit renewal as required under subsection 1-A, and a hearing must be held if it is requested in writing by 5 or more persons. If a public hearing is required, it must be held in accordance with procedures established in an ordinance adopted under subsection 3. A renewal may be granted as long as the permit continues to meet the criteria of subsection 2-A. The findings of the municipality regarding the criteria in subsection 2-A must be in writing and made available to the public.

[ 2003, c. 660, Pt. A, §21 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 267, §3 (AMD). 2003, c. 660, §A21 (AMD). 2009, c. 229, §§15-17 (AMD). 2011, c. 655, Pt. II, §5 (AMD). 2011, c. 655, Pt. II, §11 (AFF). 2011, c. 657, Pt. W, §5 (REV).



12 §6674. Interference with municipal shellfish aquaculture permit

1. Prohibition. A person may not knowingly interfere with the ability of a person who holds a municipal shellfish aquaculture permit to carry out the privileges granted to the permittee under that permit. Except for the permittee or the permittee's designee, a person may not take, disturb or molest any shellfish in the intertidal zone in the area that is included in a municipal shellfish aquaculture permit.

[ 2015, c. 225, §1 (NEW) .]

2. Penalty. A person who violates this section commits a civil violation for which a fine of not less than $500 nor more than $1,000 may be adjudged.

[ 2015, c. 225, §1 (NEW) .]

3. Restitution. In addition to the penalty under subsection 2, if a person violates this section by interfering with the ability of a person who holds a municipal shellfish aquaculture permit to carry out the privileges granted to that permittee under that permit, the court shall:

A. Order that person to pay to the holder of the municipal shellfish aquaculture permit an amount equal to twice the replacement value of any damaged equipment on the permit site; and [2015, c. 225, §1 (NEW).]

B. Direct that person to provide proof of payment of restitution under paragraph A to the commissioner. [2015, c. 225, §1 (NEW).]

[ 2015, c. 225, §1 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2003, c. 660, §A22 (AMD). 2009, c. 229, §18 (AMD). 2015, c. 225, §1 (RPR).



12 §6675. Shellfish reseeding program

The department shall carry out a program of shellfish reseeding. The program shall include such activities as the transplanting of soft shell clams from areas of large concentrations to potentially productive areas, and relaying shellfish otherwise inhibited from attaining optimum market size. The program may be carried out in cooperation with municipal and joint shellfish conservation programs. The department may close areas under section 6171 to protect reseeded flats, including areas subject to municipal shellfish conservation ordinances. [1983, c. 559, §2 (NEW).]

SECTION HISTORY

1983, c. 559, §2 (NEW).



12 §6676. Summary of municipal ordinances

The department shall prepare a summary description of all municipal shellfish ordinances, which must include, but not be limited to, a listing for each municipality of the license application period, fee structure and number of licenses available to residents and nonresidents. The department shall update the summary and make it available to the public in a manner that the commissioner considers to be effective in reaching the persons affected. [2005, c. 434, §6 (AMD).]

SECTION HISTORY

1985, c. 48, §2 (NEW). 2005, c. 434, §6 (AMD).






Article 5: SOFT-SHELL CLAM MANAGEMENT

12 §6681. Soft-shell clam management

1. Purpose. The Legislature finds that the conservation and wise use of the State's shellfish resource may be enhanced by a 2-inch minimum size limit on possession of soft-shell clam shell stock in combination with other management programs.

The Legislature further finds that management programs should be designed to meet local circumstances as appropriate, but also finds that a minimum size limit to be beneficial must be a uniform standard statewide.

The Legislature intends by this Article to enhance the value of the State's shellfish resource by the institution of uniform standards which can be implemented and enforced statewide.

[ 1983, c. 838, §6 (NEW) .]

2. Definition. For the purposes of this subchapter, "possess" means dig, take, harvest, ship, transport, hold, buy and sell retail and wholesale soft-shelled clam shell stock.

[ 1983, c. 838, §6 (NEW) .]

3. Minimum size. A person may not possess soft-shelled clam shell stock whose shells are less than 2 inches in the largest diameter:

A. If the soft-shelled clams comprise more than 10% but less than 20% of a bulk pile as determined under subsection 4; [2003, c. 452, Pt. F, §18 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. If the soft-shelled clams comprise 20% or more of a bulk pile as determined under subsection 4; or [2003, c. 452, Pt. F, §18 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. If the soft-shelled clams comprise 20% or more of a bulk pile as determined under subsection 4 and the person has one or more prior convictions for violating paragraph B. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. [2003, c. 452, Pt. F, §18 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §18 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Tolerance. Any person may possess soft-shelled clams that are less than 2 inches if they comprise less than 10% of any bulk pile. The tolerance is determined by numerical count of not less than one peck nor more than 4 pecks taken at random from various parts of the bulk pile or by a count of the entire pile if it contains less than one peck.

[ 2003, c. 452, Pt. F, §18 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Enforcement. State, county and municipal wardens and enforcement officers shall enforce this subchapter.

[ 1983, c. 838, §6 (NEW) .]

6. Penalty.

[ 1993, c. 281, §5 (RP) .]

6-A. Penalty. A person who violates this article commits a Class D crime. The following minimum penalties apply:

A. For possession of a bulk pile of shellfish of which 20% or more of the shellfish are smaller than the minimum size established in subsection 3:

(1) For the first offense, a fine of not less than $300; and

(2) For subsequent offenses within 10 years from the date of conviction for the first violation, a fine of not less than $500.

The court may not suspend a fine imposed under this paragraph; and [1997, c. 628, §2 (AMD).]

B. For possession of a bulk pile of shellfish of which more than 10% but less than 20% of the shellfish are smaller than the minimum size established in subsection 3, a fine not less than $100 and not more than $1,000. [1993, c. 281, §6 (NEW).]

[ 1997, c. 628, §2 (AMD) .]

7. Sunset. This section shall be reviewed by the joint standing committee of the Legislature having jurisdiction over marine resources in the Second Regular Session of the 113th Legislature. That committee shall report its findings no later than April 1, 1988.

[ 1987, c. 580, §1 (AMD) .]

SECTION HISTORY

1983, c. 838, §6 (NEW). 1985, c. 9, (AMD). 1985, c. 737, §A30 (AMD). 1987, c. 580, §1 (AMD). 1993, c. 281, §§5,6 (AMD). 1997, c. 628, §2 (AMD). 2003, c. 452, §F18 (AMD). 2003, c. 452, §X2 (AFF).






Article 6: WATER QUALITY

12 §6691. Water quality samplers

A commercial shellfish license holder who complies with the shellfish sanitation program's quality assurance and quality control training and certification requirements as administered by the department may serve as a volunteer water quality sampler for the department. [2001, c. 587, §1 (NEW).]

SECTION HISTORY

2001, c. 587, §1 (NEW).









Subchapter 2: SCALLOPS

Article 1: LICENSES

12 §6701. Scallop license

1. License required. A person may not engage in the activities authorized under this section without a current hand fishing scallop license or other license issued under this Part authorizing the activities. A person acting as tender to an individual possessing a current individual hand fishing scallop license issued under subsection 5, paragraph A shall possess a scallop or sea urchin tender license issued under section 6535.

[ 2009, c. 561, §22 (RPR) .]

2. Licensed activity. The holder of a hand fishing scallop license may take scallops by hand or possess, ship, transport or sell shucked scallops the holder has taken. A person may not act as a tender under subsection 5, paragraph B unless that person has met the tender safety requirements adopted by rule pursuant to section 6533.

[ 2015, c. 201, §3 (AMD) .]

3. Eligibility. A hand fishing scallop license may be issued only to an individual who is a resident.

[ 2009, c. 561, §22 (RPR) .]

4. Exception. A person may act as a tender to an individual possessing a current hand fishing scallop license with tender issued under subsection 5, paragraph B without being licensed under this Part if that person has met the tender safety requirements adopted by rule pursuant to section 6533.

[ 2009, c. 561, §22 (RPR) .]

5. Fees. Fees for hand fishing scallop licenses are:

A. For an individual hand fishing scallop license, $143; and [2009, c. 561, §22 (RPR).]

B. For a hand fishing scallop license with tender, $193. [2009, c. 561, §22 (RPR).]

[ 2009, c. 561, §22 (RPR) .]

6. Violation. A person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2009, c. 561, §22 (RPR).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2009, c. 561, §22 (RPR).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. This penalty is imposed in addition to the penalty imposed under section 6728-B. [2009, c. 561, §22 (RPR).]

[ 2009, c. 561, §22 (RPR) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 127, §86 (AMD). 1981, c. 480, §§5,15,16 (AMD). 1983, c. 663, §1 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 165, (AMD). 1985, c. 243, (AMD). 1985, c. 379, §3 (AMD). 1985, c. 662, §1 (AMD). 1991, c. 528, §T5 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T5 (AMD). 2001, c. 421, §B40 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW13 (AMD). 2003, c. 248, §7 (AMD). 2007, c. 557, §1 (AMD). 2007, c. 607, Pt. B, §1 (AMD). 2007, c. 695, Pt. I, §3 (AMD). 2009, c. 213, Pt. G, §17 (AMD). 2009, c. 396, §§5-7 (AMD). 2009, c. 561, §22 (RPR). 2015, c. 201, §3 (AMD).



12 §6702. Scallop dragging license

1. License required. A person may not use a boat for dragging for scallops in the State's territorial waters unless that person holds a scallop dragging license issued by the commissioner and that boat is identified on the license.

[ 2011, c. 598, §31 (AMD) .]

2. Licensed activity. A person licensed under this section may use the boat identified on the license to drag for scallops in the State's territorial waters and possess, ship, sell or transport shucked scallops taken under the license. The license also authorizes the captain and crew members aboard the boat identified on the license when engaged in dragging for scallops to undertake these activities, except that the captain and crew members may not fish for or take scallops if the license holder is not aboard that boat except as provided in subsection 2-A.

[ 2011, c. 598, §31 (AMD) .]

2-A. Exemptions. Notwithstanding subsection 2, the commissioner may authorize a person to fish for or take scallops from a boat when the person holding a scallop dragging license that contains the name of that boat is not on board if:

A. The holder of the scallop dragging license documents to the commissioner that an illness or disability temporarily prevents the license holder from fishing for or taking scallops from that boat and requests in writing to the commissioner that the commissioner authorize another person to use that boat to fish for or take scallops; or [2007, c. 607, Pt. A, §2 (NEW).]

B. The boat named on the license of a license holder is temporarily inoperable because of an accident or a mechanical failure and the license holder requests in writing to the commissioner that the commissioner authorize the license holder to use another boat to fish for or take scallops. [2007, c. 607, Pt. A, §2 (NEW).]

[ 2007, c. 607, Pt. A, §2 (NEW) .]

3. Eligibility. A scallop dragging license may be issued only to an individual who is a resident.

[ 2007, c. 607, Pt. A, §2 (AMD) .]

4. Personal use exception. In any one day, a person licensed pursuant to section 6703 may take or possess not more than 1 1/2 bushels of shell scallops or one gallon of shucked scallops for personal use without a scallop dragging license under this section.

[ 2013, c. 492, §7 (AMD) .]

5. Fee. The fee for a scallop dragging license is $143.

[ 2009, c. 213, Pt. G, §18 (AMD) .]

6. Violation. A person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2009, c. 415, Pt. A, §7 (RPR).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2009, c. 415, Pt. A, §7 (RPR).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. This penalty is imposed in addition to the penalty imposed under section 6728-B. [2009, c. 415, Pt. A, §7 (RPR).]

[ 2009, c. 415, Pt. A, §7 (RPR) .]

SECTION HISTORY

1983, c. 663, §2 (NEW). 1985, c. 662, §§2,3 (AMD). 1991, c. 528, §T6 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T6 (AMD). 1997, c. 572, §2 (AMD). 2001, c. 421, §B41 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW14 (AMD). 2003, c. 248, §8 (AMD). 2007, c. 557, §2 (AMD). 2007, c. 607, Pt. A, §2 (AMD). 2007, c. 607, Pt. B, §2 (AMD). 2007, c. 695, Pt. I, §2 (AMD). 2009, c. 213, Pt. G, §18 (AMD). 2009, c. 415, Pt. A, §7 (AMD). 2011, c. 598, §31 (AMD). 2013, c. 301, §15 (AMD). 2013, c. 492, §7 (AMD).



12 §6703. Noncommercial scallop license; fee

1. License required. A person may not engage in the activities authorized by this license under this section without a current noncommercial scallop license.

[ 1999, c. 771, Pt. B, §8 (AMD); 1999, c. 771, Pt. D, §§1, 2 (AFF) .]

2. Licensed activity. The holder of a noncommercial scallop license may take scallops by hand or by use of a drag and may possess, ship or transport scallops he has taken.

[ 1985, c. 662, §4 (NEW) .]

3. License limitation; quantity. In any one day, the holder of a noncommercial scallop license may not take or possess more than 1 1/2 bushels of shell scallops or one gallon of shucked scallops.

[ 2013, c. 492, §8 (AMD) .]

3-A. License limitation; personal use. The holder of a noncommercial scallop license may take or possess scallops for personal use only and may not sell scallops the holder has taken.

[ 2003, c. 452, Pt. F, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Fee. The fee for a noncommercial scallop license is $18.

[ 2009, c. 213, Pt. G, §19 (AMD) .]

5. Penalty. A person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 607, Pt. B, §3 (NEW).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 607, Pt. B, §3 (NEW).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. This penalty is imposed in addition to the penalty imposed under section 6728-B. [2007, c. 607, Pt. B, §3 (NEW).]

[ 2007, c. 607, Pt. B, §3 (AMD) .]

SECTION HISTORY

1985, c. 662, §4 (NEW). 1991, c. 528, §T7 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T7 (AMD). 1999, c. 771, §§B8,9 (AMD). 1999, c. 771, §§D1,2 (AFF). 2003, c. 20, §WW15 (AMD). 2003, c. 452, §§F19,20 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 557, §3 (AMD). 2007, c. 607, Pt. A, §3 (AMD). 2007, c. 607, Pt. B, §3 (AMD). 2007, c. 695, Pt. I, §3 (AMD). 2009, c. 213, Pt. G, §19 (AMD). 2013, c. 301, §16 (AMD). 2013, c. 492, §8 (AMD).



12 §6704. Handfishing sea urchin license (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §T8 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T8 (NEW). 1993, c. 416, §1 (RP).



12 §6705. Sea urchin boat license (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §T8 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T8 (NEW). 1993, c. 416, §1 (RP).



12 §6706. Limited entry

1. License eligibility in 2009. The commissioner may not issue a 2009 hand fishing scallop license or a 2009 scallop dragging license to a person unless that person possessed a scallop license issued pursuant to section 6701 or a scallop boat license issued pursuant to section 6702 in either:

A. The 2005, 2006 or 2007 license year; or [2011, c. 266, Pt. A, §19 (AMD).]

B. The 2008 license year prior to May 1, 2008. [2007, c. 607, Pt. A, §4 (NEW).]

[ 2011, c. 266, Pt. A, §19 (AMD) .]

2. License eligibility in subsequent years. Except as provided in subsection 3, the commissioner may not issue a hand fishing scallop license or a scallop dragging license to any person in any year subsequent to 2009 unless that person possessed that license in the previous calendar year or is eligible to obtain a license in accordance with the limited entry system established under subsection 3.

[ 2011, c. 237, §1 (AMD) .]

3. Scallop license limited entry system. Notwithstanding subsection 2, the commissioner shall establish by rule a limited entry system under which a person who did not hold a hand fishing scallop license or a scallop dragging license in the previous calendar year may become eligible to obtain that license. The rules for a limited entry system must include provisions for the method and administration of the program. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 237, §2 (AMD) .]

4. Repeal.

[ 2011, c. 237, §3 (RP) .]

SECTION HISTORY

2007, c. 607, Pt. A, §4 (NEW). 2011, c. 237, §§1-3 (AMD). 2011, c. 266, Pt. A, §19 (AMD).






Article 2: LIMITS ON FISHING

12 §6721. Minimum size (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1985, c. 208, (RP).



12 §6721-A. Shell size minimum (REALLOCATED FROM TITLE 12, SECTION 6728-A)

(REALLOCATED FROM TITLE 12, SECTION 6728-A)

1. Minimum shell size. Except as provided in subsection 4, this subsection governs the shell size limits of scallops.

A. From December 1, 2003 to November 30, 2004, a person may not possess, ship, transport, buy or sell scallops that are less than 3 3/4 inches in the longest diameter. [2003, c. 520, §8 (RAL).]

B. On December 1, 2004 and thereafter, a person may not possess, ship, transport, buy or sell scallops that are less than 4 inches in the longest diameter. [2003, c. 520, §8 (RAL).]

[ 2003, c. 520, §8 (RAL) .]

2. Prima facie evidence. It is prima facie evidence of possession of illegal scallops if a vessel contains scallops less than the minimum shell size set by this section or the minimum shell size set by rules adopted pursuant to this section while a person licensed under this subchapter or crew member of a person licensed under this subchapter is shucking scallops.

[ 2009, c. 561, §23 (AMD) .]

3. Release of undersize scallops. Those scallops that are less than the minimum shell size established by this section or by rules adopted pursuant to this section must be immediately liberated into the waters from which they were taken.

[ 2003, c. 520, §8 (RAL) .]

4. Rules. After December 1, 2004, the commissioner may adopt rules to increase the minimum shell size set by this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 520, §8 (RAL) .]

5. Violation. Notwithstanding section 6174, subsection 3, a person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 695, Pt. I, §4 (RPR).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 695, Pt. I, §4 (RPR).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. This penalty is imposed in addition to the penalty imposed under section 6728-B. [2007, c. 695, Pt. I, §4 (RPR).]

[ 2007, c. 695, Pt. I, §4 (RPR) .]

SECTION HISTORY

2003, c. 520, §8 (RAL). 2007, c. 557, §4 (AMD). 2007, c. 607, Pt. A, §§5, 6 (AMD). 2007, c. 607, Pt. B, §4 (AMD). 2007, c. 695, Pt. I, §§4, 5 (AMD). 2009, c. 561, §23 (AMD).



12 §6722. Scallop season

1. Scallop fishing season. Unless modified by rules adopted under section 6171-A, a person may not fish for or take scallops in the territorial waters from April 16th to November 30th, both days inclusive.

[ 2007, c. 695, Pt. I, §6 (RPR) .]

2. Violations. Notwithstanding section 6174, subsection 3, a person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 695, Pt. I, §6 (RPR).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 695, Pt. I, §6 (RPR).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. The penalty imposed pursuant to this paragraph is in addition to the penalty imposed under section 6728-B. [2007, c. 695, Pt. I, §6 (RPR).]

[ 2007, c. 695, Pt. I, §6 (RPR) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 96, (RPR). 1983, c. 685, (AMD). 1999, c. 94, §1 (AMD). 2001, c. 272, §14 (AMD). 2007, c. 557, §5 (RPR). 2007, c. 607, Pt. B, §5 (RPR). 2007, c. 695, Pt. I, §6 (RPR).



12 §6723. Drag limits in Blue Hill Bay

1. Drag limit. Except as provided by rule pursuant to section 6727-A, subsection 2, a person may not fish for or take scallops with any one combination of scallop drags in excess of 8 feet, 6 inches in width, measured from the extreme outside edge of the mouth of the drag or drags, in Blue Hill Bay above or north of a line drawn from Bass Harbor Head in the Town of Tremont westerly to Pond Island and thence to Naskeag Point in the Town of Brooklin.

[ 2007, c. 607, Pt. A, §7 (NEW) .]

2. Violation. A person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 607, Pt. A, §7 (NEW).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 607, Pt. A, §7 (NEW).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. This penalty is imposed in addition to the penalty imposed under section 6728-B. [2007, c. 607, Pt. A, §7 (NEW).]

[ 2007, c. 607, Pt. A, §7 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 91, (AMD). 2007, c. 607, Pt. A, §7 (RPR).



12 §6724. Otter trawl in Penobscot River

1. Prohibition. A person may not fish for or take scallops by use of an otter trawl inside and upriver of a line drawn from the lighthouse on Dice Head, Castine to Turtle Head on Islesboro and thence to the town wharf at Bayside, Northport.

[ 2007, c. 607, Pt. B, §6 (NEW) .]

2. Violations. A person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 607, Pt. B, §6 (NEW).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 607, Pt. B, §6 (NEW).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. This penalty is imposed in addition to the penalty imposed under section 6728-B. [2007, c. 607, Pt. B, §6 (NEW).]

[ 2007, c. 607, Pt. B, §6 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2007, c. 607, Pt. B, §6 (RPR).



12 §6725. Possession of illegal scallops

1. Prohibition. A person may not possess, ship, transport, buy or sell scallops taken in violation of this subchapter.

[ 2007, c. 695, Pt. I, §7 (RPR) .]

2. Violations. Notwithstanding section 6174, subsection 3, a person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 695, Pt. I, §7 (RPR).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 695, Pt. I, §7 (RPR).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. The penalty imposed pursuant to this paragraph is in addition to the penalty imposed under section 6728-B. [2007, c. 695, Pt. I, §7 (RPR).]

[ 2007, c. 695, Pt. I, §7 (RPR) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2007, c. 557, §6 (RPR). 2007, c. 607, Pt. B, §7 (RPR). 2007, c. 695, Pt. I, §7 (RPR).



12 §6726. Ring size

1. Minimum size. The minimum ring size is 3 1/2 inches except as provided by rule. The commissioner shall establish by rule a minimum ring size that may not be smaller than 4 inches in diameter. A person may not use a drag to fish for or take scallops in the territorial waters with rings that measure less than the ring size provided pursuant to this subsection. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

A. [1999, c. 94, §2 (RP).]

B. [2007, c. 607, Pt. A, §8 (RP).]

C. [2007, c. 607, Pt. A, §8 (RP).]

[ 2007, c. 607, Pt. A, §8 (AMD) .]

2. Measurement of rings. Ring size is determined by measuring the shortest straight line passing through the center of the ring from one inside edge to the opposite inside edge of the ring. The measurement may not include links or normal welds from ring manufacturing. The rings measured must be at least 5 rings away from the mouth and at least 2 rings away from other rigid portions of the drag.

[ 1997, c. 281, §1 (NEW) .]

3. Configuration of drag. The commissioner shall adopt rules that limit the mesh size of net material on the top of a scallop drag, prohibit chafing gear or cookies on the top of a scallop drag, establish ring link restrictions for a scallop drag and prohibit drag or net obstructions. Rules initially adopted pursuant to this subsection must be identical to federal regulations in the Atlantic sea scallop fishery in effect on March 25, 1997 that limit the mesh size of net material on the top of a scallop drag, prohibit chafing gear or cookies on the top of a scallop drag, establish ring link restrictions for a scallop drag and prohibit drag or net obstructions. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1997, c. 281, §1 (NEW) .]

4. Violations. Notwithstanding section 6174, subsection 3, a person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 557, §7 (NEW).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 557, §7 (NEW).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. The penalty imposed pursuant to this paragraph is in addition to the penalty imposed under section 6728-B. [2007, c. 557, §7 (NEW).]

[ 2007, c. 695, Pt. I, §8 (AMD) .]

SECTION HISTORY

1997, c. 281, §1 (NEW). 1999, c. 94, §2 (AMD). 2001, c. 272, §15 (AMD). 2007, c. 557, §7 (AMD). 2007, c. 607, Pt. A, §8 (AMD). 2007, c. 695, Pt. I, §8 (AMD).



12 §6727. Drag width (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 281, §1 (NEW). 1999, c. 94, §§3,4 (AMD). 2001, c. 272, §16 (AMD). 2007, c. 607, Pt. A, §9 (RP).



12 §6728. Limits in Cobscook Bay

1. Daily limit; rules. In the coastal waters northerly and inshore of the international bridge that connects Lubec to Campobello Island, New Brunswick, Canada, a person may not fish for, take or possess more than 15 gallons of scallop meat per day. Under this subsection a person may not unload any portion of a day's catch and return to fishing. The department shall establish by rule a bushel limit of shellstock that is equivalent to 15 gallons of meat. The department shall also establish by rule a method to allow harvesters to land and possess scallops in Cobscook Bay that are taken outside the area defined in this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 557, §8 (AMD) .]

2. Culling required.

[ 2003, c. 63, §1 (RP) .]

3. Violation.

[ 2015, c. 329, Pt. A, §1 (RP) .]

3-A. Violation. Notwithstanding section 6174, a person who violates this section commits a civil violation. The following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2015, c. 329, Pt. A, §2 (AMD).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 607, Pt. A, §11 (NEW).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized and the scallop dragging license may be suspended for one year. The penalty imposed pursuant to this paragraph is in addition to the penalty imposed under section 6728-B. [2015, c. 329, Pt. A, §2 (AMD).]

[ 2015, c. 329, Pt. A, §2 (AMD) .]

SECTION HISTORY

2001, c. 192, §1 (NEW). 2003, c. 63, §1 (AMD). 2007, c. 557, §§8, 9 (AMD). 2007, c. 607, Pt. A, §§10, 11 (AMD). 2015, c. 329, Pt. A, §§1, 2 (AMD).



12 §6728-A. Shell size minimum (REALLOCATED TO TITLE 12, SECTION 6721-A) (REALLOCATED FROM TITLE 12, SECTION 6729)

(REALLOCATED TO TITLE 12, SECTION 6721-A)

(REALLOCATED FROM TITLE 12, SECTION 6729)

SECTION HISTORY

RR 2003, c. 1, §7 (RAL). 2003, c. 520, §8 (RAL).



12 §6728-B. Habitual violations

The commissioner shall suspend the handfishing scallop license or other license issued under this Part authorizing the taking of scallops of any license holder adjudicated or convicted in court of a 3rd or subsequent violation of this subchapter. The suspension must be for at least one year from the date of conviction and may be for up to 3 years. [2007, c. 695, Pt. I, §9 (RPR).]

SECTION HISTORY

2007, c. 557, §10 (NEW). 2007, c. 607, Pt. B, §8 (NEW). 2007, c. 695, Pt. I, §9 (RPR).



12 §6728-C. Dive-only areas

1. Dragging in dive-only areas prohibited. A person may not take scallops by dragging in a dive-only area, as established in subsection 2.

[ 2013, c. 230, §1 (NEW) .]

2. Dive-only areas established. At the written request of a municipality, the commissioner may establish in harbors where there are 5 or more moorings within that municipality dive-only areas where a person may fish for or take scallops by hand.

[ 2013, c. 230, §1 (NEW) .]

3. Violation. A person who violates subsection 1 commits a civil violation for which the following penalties apply:

A. For a first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2013, c. 230, §1 (NEW).]

B. For a 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2013, c. 230, §1 (NEW).]

C. For a 3rd or subsequent offense, a mandatory fine of $750 is imposed and all scallops on board may be seized. This penalty is imposed in addition to the penalty imposed under section 6728-B. [2013, c. 230, §1 (NEW).]

[ 2013, c. 230, §1 (NEW) .]

4. Rules. The commissioner may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 230, §1 (NEW) .]

SECTION HISTORY

2013, c. 230, §1 (NEW).






Article 3: SCALLOP RESEARCH

12 §6729. License surcharges

1. License surcharges. The following surcharges are assessed on licenses issued by the department:

A. For a hand fishing scallop license, $100; [2003, c. 319, §2 (NEW).]

B. For a scallop draggers license, $100; [2007, c. 607, Pt. A, §12 (AMD).]

C. For a sea urchin and scallop diving tender license, $50; [2009, c. 561, §24 (AMD).]

D. For a noncommercial scallop license, $40; and [2009, c. 561, §25 (AMD).]

E. For a hand fishing scallop license with tender, $100. [2009, c. 561, §26 (NEW).]

[ 2009, c. 561, §§24-26 (AMD) .]

2. Deposit. The commissioner shall deposit surcharges assessed in this section in the Scallop Research Fund under section 6729-A, except that fees collected under subsection 1, paragraph C must be divided equally between the Scallop Research Fund and the Sea Urchin Research Fund established in section 6749-R.

§6729. Shell size minimum

(As enacted by PL 2003, c. 63, §2 is REALLOCATED TO TITLE 12, SECTION 6728-A)

[ 2009, c. 561, §27 (AMD) .]

SECTION HISTORY

RR 2003, c. 1, §7 (RAL). 2003, c. 63, §2 (NEW). 2003, c. 319, §2 (NEW). 2007, c. 607, Pt. A, §12 (AMD). 2009, c. 561, §§24-27 (AMD).



12 §6729-A. Scallop Research Fund

The Scallop Research Fund, referred to in this section as "the fund," is established in the department. Balances in the fund may not lapse and must be carried forward to the next fiscal year. [2003, c. 319, §2 (NEW).]

1. Uses of fund. The commissioner shall use the fund for research directly related to scallop fishery management information needs, for implementation of scallop management measures and for reporting to licensed scallop harvesters on the results of research and the use of fund revenues. The commissioner may authorize the expenditure of money in the fund for research and development programs that address the restoration, development or conservation of scallop resources. The commissioner shall consult with the Scallop Advisory Council under section 6729-B before deciding upon research projects and awarding grants from the fund. The fund may also be used for support of the Scallop Advisory Council, including reimbursement for travel expenses.

[ 2007, c. 607, Pt. A, §13 (AMD) .]

2. Sources of revenue. The fund is capitalized by surcharges assessed under section 6729. In addition to those revenues, the commissioner may accept and deposit in the fund money from any other source, public or private.

[ 2003, c. 319, §2 (NEW) .]

3. Scallop Advisory Council. The commissioner shall consult with the Scallop Advisory Council under section 6729-B on the expenditure of funds under this section.

[ 2003, c. 319, §2 (NEW) .]

SECTION HISTORY

2003, c. 319, §2 (NEW). 2007, c. 607, Pt. A, §13 (AMD).



12 §6729-B. Scallop Advisory Council

1. Appointment; composition. The Scallop Advisory Council, referred to in this section as "the council," established by Title 5, section 12004-I, subsection 57-F, consists of 13 members. The commissioner shall appoint the members as follows:

A. Four scallop harvesters who hold current hand fishing scallop licenses; [2003, c. 319, §2 (NEW).]

B. Four scallop harvesters who hold current scallop draggers licenses; [2003, c. 319, §2 (NEW).]

C. Two wholesale seafood license holders who deal in scallops; [2003, c. 319, §2 (NEW).]

D. Two scientists who have expertise in marine resources management; and [2003, c. 319, §2 (NEW).]

E. One person who is a public member. [2003, c. 319, §2 (NEW).]

The commissioner shall ensure geographic representation in making appointments under paragraphs A and B.

[ 2003, c. 319, §2 (NEW) .]

2. Term. A member serves for a 2-year term, except that a vacancy must be filled by the commissioner for the unexpired portion of a term. When a vacancy occurs, the commissioner shall fill the vacancy by appointing a member from the same category of members listed in subsection 1 as the member who vacated the council. A member continues to serve until the member's successor is appointed.

[ 2003, c. 319, §2 (NEW) .]

3. Purpose. The council shall make recommendations to the commissioner concerning:

A. Research projects and grants made by the Scallop Research Fund. The council may seek advice from scientists who have expertise in marine resources management in determining the research needs for the scallop fishery; and [2003, c. 319, §2 (NEW).]

B. Other matters of interest to the scallop fishery. [2003, c. 319, §2 (NEW).]

[ 2003, c. 319, §2 (NEW) .]

4. Compensation. Members are entitled to expenses according to Title 5, chapter 379.

[ 2003, c. 319, §2 (NEW) .]

5. Chair and officers. The council shall choose annually one of its members to serve as chair for a one-year term. The council may select other officers and designate their duties.

[ 2003, c. 319, §2 (NEW) .]

6. Meetings. The council shall meet at least once a year. It may also meet at other times at the call of the chair or the chair's designee or at the call of the commissioner or the commissioner's designee.

[ 2003, c. 319, §2 (NEW) .]

SECTION HISTORY

2003, c. 319, §2 (NEW).









Subchapter 2-A: QUAHOGS

Article 1: LICENSES

12 §6731. Mahogany quahogs

1. License required. Except as provided in subsection 3, a person may not engage in the activities authorized under this section without a current mahogany quahog license.

[ 2001, c. 421, Pt. B, §42 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Licensed activities. The holder of a mahogany quahog license may:

A. Fish for or take mahogany quahogs in any harvesting area indicated on the license; [1989, c. 828, §2 (NEW).]

B. Possess or transport mahogany quahogs within the State; or [2005, c. 434, §7 (AMD).]

C. Sell mahogany quahogs that the holder has taken to a wholesale seafood license holder certified under section 6856 or an enhanced retail certificate holder under section 6852, subsection 2-A. [2011, c. 598, §32 (AMD).]

The license authorizes crew members aboard the licensee's boat to undertake these activities when engaged in dragging for mahogany quahogs if the licensee is present.

[ 2011, c. 598, §32 (AMD) .]

3. Personal use exception. A person may take or possess no more than 3 bushels of mahogany quahogs for personal use in one day without a license.

[ 2001, c. 421, Pt. B, §42 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Fee. The fee for a mahogany quahog license is $128. Fees collected pursuant to this section must be deposited in the General Fund.

[ 2009, c. 213, Pt. G, §20 (AMD) .]

5. Conditions. Each licensee may participate in the monitoring program established in section 6731-A within the harvest area indicated on the license. The holder of a mahogany quahog license shall comply with all other conditions of licensing established by the commissioner.

[ 1989, c. 828, §3 (NEW) .]

6. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §42 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1981, c. 297, §4 (NEW). 1981, c. 550, (AMD). 1989, c. 828, §§1-3 (AMD). 1991, c. 390, §8 (AMD). 1991, c. 528, §T9 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T9 (AMD). 2001, c. 421, §B42 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW16 (AMD). 2005, c. 434, §7 (AMD). 2009, c. 213, Pt. G, §20 (AMD). 2009, c. 217, §3 (AMD). 2011, c. 598, §32 (AMD).



12 §6731-A. Mahogany quahog monitoring program

The department shall establish a program to protect the public health by monitoring the levels of paralytic shellfish toxin in mahogany quahogs. The department shall identify harvesting areas, sampling areas and stations needed to achieve this goal in accordance with the following provisions. [1989, c. 828, §4 (NEW).]

1. Harvesting areas. The department shall establish harvesting areas that reflect the demand for taking mahogany quahogs by harvesters from the various regions of the State and the relative location of mahogany quahog beds.

[ 1989, c. 828, §4 (NEW) .]

2. Industry groups. For each harvesting area the department shall establish a volunteer industry-based group to select mahogany quahog harvesters to collect samples and transport department personnel to and from sampling areas. Each group shall select and notify the department of the mahogany quahog harvesters who have volunteered for each month's sampling duty in the harvesting area.

[ 1989, c. 828, §4 (NEW) .]

3. Sampling. The department shall schedule all sampling runs. A department observer shall be on board each vessel engaged in the sampling activity. The department shall notify the harvester in advance as to the time, location and number of samples to be collected. In the event weekly collection of samples is not feasible, an alternative sampling date may be established by the department. The department shall test for the presence of paralytic shellfish toxin in the samples.

[ 1989, c. 828, §4 (NEW) .]

4. Rules. The commissioner may adopt rules, in accordance with the Maine Administrative Procedure Act, necessary to achieve the intent of this section.

[ 1989, c. 828, §4 (NEW) .]

5. Mahogany Quahog Monitoring Fund. The Mahogany Quahog Monitoring Fund is established within the department. The commissioner shall use any money credited to the Mahogany Quahog Monitoring Fund for the collection of samples required under this section to monitor the level of paralytic shellfish toxin in mahogany quahogs and to conduct stock assessments of the mahogany quahog resource. All money in the Mahogany Quahog Monitoring Fund is subject to allocation by the Legislature. The Mahogany Quahog Monitoring Fund may not lapse but must carry forward to be used for the same purpose. Nothing in this subsection prohibits the commissioner from using other funds budgeted by the department to carry out the purposes of this section.

[ 2003, c. 593, §1 (AMD) .]

6. Stock assessment. The department shall conduct stock assessments of the mahogany quahog resource beginning no later than January 1, 2005.

[ 2011, c. 598, §33 (AMD) .]

SECTION HISTORY

1989, c. 828, §4 (NEW). 1991, c. 561, §1 (AMD). 2003, c. 593, §§1,2 (AMD). 2011, c. 598, §33 (AMD).



12 §6732. Other quahogs

1. License required. A person may not engage in the activities authorized under this section without a current commercial shellfish license or other license issued under this Part authorizing the activities.

[ 2005, c. 434, §8 (AMD) .]

2. Licensed activities. The holder of a commercial shellfish license may fish for or take quahogs, other than mahogany quahogs, or possess or transport quahogs within the state limits or sell quahogs the holder has taken to a wholesale seafood license holder certified under section 6856.

[ 2005, c. 434, §8 (AMD) .]

3. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §43 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1981, c. 297, §4 (NEW). 2001, c. 421, §B43 (AMD). 2001, c. 421, §C1 (AFF). 2005, c. 434, §8 (AMD).






Article 2: LIMITS ON FISHING

12 §6741. Minimum size (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 297, §4 (NEW). 1981, c. 462, §§4,5 (AMD). 1985, c. 481, §A43 (AMD). 1985, c. 586, (AMD). 1987, c. 694, §3 (AMD). 1991, c. 784, §7 (RP).



12 §6742. Quahog tax (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 297, §4 (NEW). 1985, c. 481, §A44 (RP).



12 §6742-A. Mahogany quahog tax (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 784, §2 (NEW). 1987, c. 513, §8 (RP).



12 §6743. Closed areas

1. Mahogany quahogs from closed areas. A person may not:

A. Fish for or take mahogany quahogs from an area closed pursuant to section 6172; or [2011, c. 691, Pt. F, §1 (AMD).]

B. Possess, ship, transport or sell mahogany quahogs taken from an area closed pursuant to section 6172. [2011, c. 691, Pt. F, §1 (AMD).]

[ 2011, c. 691, Pt. F, §1 (AMD) .]

2. Washing or holding in closed areas. A person may not:

A. Wash, hold or keep mahogany quahogs in an area closed pursuant to section 6172; or [2011, c. 691, Pt. F, §1 (AMD).]

B. Possess, ship, transport or sell mahogany quahogs washed, held or kept in an area closed pursuant to section 6172. [2011, c. 691, Pt. F, §1 (AMD).]

[ 2011, c. 691, Pt. F, §1 (AMD) .]

3. Exception. This section does not apply to the taking of mahogany quahogs under the authority of section 6856.

[ 2011, c. 691, Pt. F, §1 (AMD) .]

SECTION HISTORY

1981, c. 297, §4 (NEW). 2003, c. 452, §F21 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 520, §9 (AMD). 2011, c. 691, Pt. F, §1 (AMD).









Subchapter 2-B: MUSSELS

12 §6745. Hand-raking mussel license

1. License required. A person may not engage in the activities authorized under this section without a current mussel license or other license issued under this Part authorizing the activities.

[ 2001, c. 421, Pt. B, §44 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Licensed activity. The holder of a hand-raking mussel license may take mussels by hand raking or possess or transport mussels within the state limits or sell mussels the holder has taken to a wholesale seafood license holder certified under section 6856 or an enhanced retail certificate holder under section 6852, subsection 2-A.

[ 2011, c. 598, §34 (AMD) .]

2-A. Licensed activities; aquaculture. The holder of a hand-raking mussel license who is also the holder or authorized representative of a holder of a lease issued under section 6072, 6072-A or 6072-B or a license issued under section 6072-C and personnel who are operating under the authority of such a holder of a hand-raking mussel license may remove, possess, transport within the state limits or sell cultured mussels the holder has removed from the leased area or the licensed gear to a wholesale seafood license holder certified under section 6856. Such a holder of a hand-raking mussel license may also sell such mussels from that license holder's home in the retail trade. The department shall establish by rule a means to identify personnel operating under the authority of such a license holder. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 522, §4 (NEW) .]

3. Eligibility. A hand-raking mussel license may be issued only to an individual who is a resident.

[ 2001, c. 421, Pt. B, §44 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Exception. In any one day, a person may take or possess not more than 2 bushels of shellstock for personal use without a mussel license.

[ 2005, c. 434, §9 (AMD) .]

5. Fee. The fee for a hand-raking mussel license is $133.

[ 2009, c. 213, Pt. G, §21 (AMD) .]

6. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §44 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1987, c. 328, §3 (NEW). 1987, c. 826, §3 (AMD). 1989, c. 348, §6 (AMD). 1991, c. 528, §T10 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T10 (AMD). 2001, c. 421, §B44 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW17 (AMD). 2005, c. 434, §9 (AMD). 2007, c. 522, §4 (AMD). 2009, c. 213, Pt. G, §21 (AMD). 2009, c. 217, §4 (AMD). 2011, c. 598, §34 (AMD).



12 §6746. Mussel boat license

1. License required. A person may not use a boat for dragging for mussels unless that boat carries a current mussel boat license issued by the commissioner.

[ 2001, c. 421, Pt. B, §45 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Licensed activity. A boat license under this section may be used for dragging for mussels. The holder of a mussel boat license may also possess or transport mussels within the state limits or sell mussels the holder has taken to a wholesale seafood license holder certified under section 6856 or an enhanced retail certificate holder under section 6852, subsection 2-A. The license also authorizes the captain and crew members aboard the licensed boat when engaged in dragging for mussels to undertake these activities. A mussel boat license does not authorize the holder to fish for or take mussels in violation of a municipal ordinance adopted pursuant to section 6671.

[ 2011, c. 598, §35 (AMD) .]

2-A. Licensed activities; aquaculture. The holder of a mussel boat license who is also the holder or authorized representative of a holder of a lease issued under section 6072, 6072-A or 6072-B or a license issued under section 6072-C and personnel who are operating under the authority of such a holder of a mussel boat license may remove, possess, transport within the state limits or sell cultured mussels the holder has removed from the leased area to a wholesale seafood license holder certified under section 6856. Such a holder of a mussel boat license may also sell such mussels from that license holder's home in the retail trade. The department shall establish by rule a means to identify personnel operating under the authority of such a license holder. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 522, §5 (NEW) .]

3. Eligibility. A mussel boat license may be issued only to an individual who is a resident.

[ 2001, c. 421, Pt. B, §45 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Exception. In any one day, a person may take or possess not more than 2 bushels of shell mussels for personal use without a mussel license.

[ 2001, c. 421, Pt. B, §45 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

5. Fee. The fee for a mussel boat license is $265.

[ 2009, c. 213, Pt. G, §22 (AMD) .]

6. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §45 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1987, c. 328, §3 (NEW). 1987, c. 694, §4 (AMD). 1987, c. 826, §4 (AMD). 1989, c. 348, §7 (AMD). 1991, c. 528, §T11 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T11 (AMD). 2001, c. 421, §B45 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW18 (AMD). 2005, c. 434, §10 (AMD). 2007, c. 494, §3 (AMD). 2007, c. 522, §5 (AMD). 2009, c. 213, Pt. G, §22 (AMD). 2009, c. 217, §5 (AMD). 2011, c. 598, §35 (AMD).



12 §6746-A. Night prohibition

A person may not fish for or take mussels pursuant to section 6746 between sunset and sunrise within the territorial waters except that the commissioner may authorize the harvest of seed mussels during those times. [2007, c. 615, §17 (NEW).]

SECTION HISTORY

2007, c. 615, §17 (NEW).



12 §6747. Closed areas

1. Taking from closed areas. A person may not:

A. Fish for or take mussels from an area closed pursuant to section 6172; or [2011, c. 691, Pt. F, §2 (AMD).]

B. Possess, ship, transport or sell mussels taken from an area closed pursuant to section 6172. [2011, c. 691, Pt. F, §2 (AMD).]

[ 2011, c. 691, Pt. F, §2 (AMD) .]

2. Washing or holding in closed areas. A person may not:

A. Wash, hold or keep mussels in an area closed pursuant to section 6172; or [2011, c. 691, Pt. F, §3 (AMD).]

B. Possess, ship, transport or sell mussels washed, held or kept in an area closed pursuant to section 6172. [2011, c. 691, Pt. F, §3 (AMD).]

[ 2011, c. 691, Pt. F, §3 (AMD) .]

3. Exception. This section does not apply to:

A. The taking of mussels under the authority of section 6856. [2003, c. 520, §10 (AMD).]

B. [2003, c. 520, §10 (RP).]

[ 2003, c. 520, §10 (AMD) .]

SECTION HISTORY

1987, c. 328, §3 (NEW). 2003, c. 452, §F22 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 520, §10 (AMD). 2011, c. 691, Pt. F, §§2, 3 (AMD).






Subchapter 2-C: SEA URCHINS

Article 1: LICENSES

12 §6748. Handfishing sea urchin license

1. License required. A person may not engage in the activities authorized under this section without a current handfishing sea urchin license or other license issued under this Part authorizing the activities. A person acting as tender to an individual possessing a current individual handfishing sea urchin license issued under subsection 4, paragraph A shall possess a sea urchin and scallop diving tender license issued under section 6535. The handfishing sea urchin license with tender issued under subsection 4, paragraph B authorizes a person to engage in the activities described in section 6535, subsection 2 aboard the licensee’s boat when it is engaged in the harvesting of sea urchins.

[ 2009, c. 561, §28 (RPR) .]

1-A. Exception. A person may act as a tender to an individual possessing a current handfishing sea urchin license with tender issued under subsection 4, paragraph B without being licensed under this Part if that person has met the tender safety requirements adopted by rule pursuant to section 6533.

[ 2009, c. 561, §28 (NEW) .]

2. Licensed activity. The holder of a handfishing sea urchin license may take sea urchins by hand or possess, ship, transport or sell sea urchins.

A. [2015, c. 201, §4 (RP).]

B. [2015, c. 201, §4 (RP).]

A person may not act as a tender under subsection 4, paragraph B unless that person has met the tender safety requirements adopted by rule pursuant to section 6533.

[ 2015, c. 201, §4 (AMD) .]

3. Eligibility. A handfishing sea urchin license may be issued only to an individual who is a resident.

[ 2009, c. 561, §28 (RPR) .]

4. Zone 2 fee. Fees for Zone 2 handfishing sea urchin licenses are:

A. For an individual handfishing sea urchin license, $152; and [2009, c. 561, §28 (RPR).]

B. For a handfishing sea urchin license with tender, $202. [2009, c. 561, §28 (RPR).]

[ 2011, c. 598, §36 (AMD) .]

4-A.

[ 2009, c. 561, §28 (RPR); MRSA T. 12, §6748, sub-§4-A (RP) .]

4-B. Zone 1 fee. Fees for Zone 1 handfishing sea urchin licenses are, if the Zone 1 season is not longer than 10 days:

A. For an individual handfishing sea urchin license, $25; and [2011, c. 598, §37 (NEW).]

B. For a handfishing sea urchin license with tender, $50. [2011, c. 598, §37 (NEW).]

If the Zone 1 season is longer than 10 days, the department may by rule increase the individual handfishing sea urchin license fee and handfishing sea urchin license with tender fee to an amount no higher than the amount specified in subsection 4. Rules adopted under this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 598, §37 (NEW) .]

5. Rebuttable presumption. It is unlawful for an individual to dive from a vessel with sea urchins on board unless that individual is licensed under this section. It is a rebuttable presumption that an individual diving from a vessel with sea urchins on board at any time of the year is diving for the purpose of fishing for or taking sea urchins.

[ 2009, c. 561, §28 (RPR) .]

5. (REALLOCATED TO T. 12, §6748, sub-§6) Violation.

[ 2001, c. 421, Pt. B, §46 (NEW); 2001, c. 421, Pt. C, §1 (AFF); 2001, c. 667, Pt. A, §7 (RAL) .]

6. (REALLOCATED FROM T. 12, §6748, sub-§5) Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2009, c. 561, §28 (RPR) .]

SECTION HISTORY

1993, c. 416, §2 (NEW). 1993, c. 416, §4 (AFF). 2001, c. 327, §4 (AMD). 2001, c. 421, §B46 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 667, §A7 (AMD). 2003, c. 20, §WW19 (AMD). 2009, c. 213, Pt. G, §23 (AMD). 2009, c. 396, §8 (AMD). 2009, c. 561, §28 (RPR). 2011, c. 598, §§36, 37 (AMD). RR 2013, c. 1, §23 (COR). 2013, c. 282, §6 (AMD). 2015, c. 201, §4 (AMD).



12 §6748-A. Sea urchin draggers license

1. License required. A person may not engage in the activities authorized under this section without a current sea urchin dragging license.

[ 2001, c. 667, Pt. A, §8 (RPR) .]

2. Licensed activity. The holder of a sea urchin dragging license may use the vessel named on the holder's license to drag for sea urchins. The license also authorizes the captain and crew members aboard the vessel named on the license to drag for and possess, ship, transport and sell sea urchins, except that the captain and crew members may not drag for sea urchins if the license holder is not aboard the vessel.

[ 2001, c. 327, §21 (AFF); 2001, c. 327, §6 (RPR) .]

2-A. Change of named individual. A person who is the owner of a vessel named on a sea urchin dragging license in 2000 but not the individual named on that license may apply to the commissioner to be the individual named on that sea urchin dragging license in 2002. The person must provide written notarized documentation to the commissioner authorizing the change in license name by the individual who was named on that license in 2000. If no such request is received by the commissioner by December 1, 2001, then the individual named on the 2002 sea urchin dragging license will be the same as the individual named on the 2001 sea urchin dragging license and no future changes of the named individual will be permitted.

[ 2001, c. 327, §7 (NEW) .]

2-B. Exemptions. Notwithstanding subsection 2, the commissioner may authorize a person to fish for or take sea urchins from a vessel when the person holding a sea urchin dragging license that contains the name of that vessel is not on board if:

A. The holder of the sea urchin dragging license documents to the commissioner that an illness or disability temporarily prevents the license holder from fishing for or taking sea urchins from that vessel and requests in writing to the commissioner that the commissioner authorize another person to use that vessel to fish for or take sea urchins from the vessel; [2001, c. 327, §7 (NEW); 2001, c. 327, §21 (AFF).]

B. The vessel named on the license of a license holder is temporarily inoperable because of an accident or a mechanical failure and the license holder requests in writing to the commissioner that the commissioner authorize the license holder to use another vessel to fish for or take sea urchins; or [2001, c. 327, §7 (NEW); 2001, c. 327, §21 (AFF).]

C. An individual documents to the commissioner that the individual has held or leased more than one sea urchin dragging license for 3 consecutive years, was the owner of the vessels named on those licenses during those same years and is currently the owner of the vessels named on those licenses. Under this paragraph, the commissioner may renew each license held by the eligible individual if the vessel named on that license is unchanged from the vessel named on the license in 2000. [2001, c. 327, §7 (NEW); 2001, c. 327, §21 (AFF).]

[ 2001, c. 327, §7 (NEW); 2001, c. 327, §21 (AFF) .]

3. Eligibility. A sea urchin dragging license may be issued only to an individual who is a resident.

[ 2001, c. 421, Pt. B, §47 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Zone 2 fee. The fee for a Zone 2 sea urchin dragging license is $152.

[ 2011, c. 598, §38 (AMD) .]

4-A. Temporary Zone 1 fee.

[ 2009, c. 396, §9 (NEW); MRSA T. 12, §6748-A, sub-§4A (RP) .]

4-B. Zone 1 fee. The fee for a Zone 1 sea urchin dragging license is $25 per year when the season is no longer than 10 days. If the Zone 1 season is longer than 10 days, the department may by rule increase the sea urchin dragging license fee to an amount no higher than the amount specified in subsection 4. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 598, §39 (NEW) .]

5. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §47 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1993, c. 416, §2 (NEW). 1993, c. 740, §1 (AMD). 2001, c. 327, §§5-7 (AMD). 2001, c. 327, §21 (AFF). 2001, c. 421, §B47 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 667, §A8 (AMD). 2003, c. 20, §WW20 (AMD). 2009, c. 213, Pt. G, §24 (AMD). 2009, c. 396, §9 (AMD). 2011, c. 598, §§38, 39 (AMD). MRSA T. 12, §6748-A, sub-§4A (AMD).



12 §6748-B. Sea urchin boat tender license (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 416, §2 (NEW). 1995, c. 392, §3 (RP).



12 §6748-C. Drags

Except as provided in this section, it is unlawful for any person to fish for or take sea urchins using a drag, or any combination of drags, in any coastal waters of the State. [1993, c. 740, §2 (NEW).]

1. Exception. The commissioner may adopt rules that allow the use of a drag that is designed to minimize impact on the benthic environment and harvested resources. Rules adopted by the commissioner under this section must describe the type of drag that may be used, including any limitations on type or size of drag components or limitations on the length or width of the drag.

[ 1993, c. 740, §2 (NEW) .]

SECTION HISTORY

1993, c. 740, §2 (NEW).



12 §6748-D. Sea urchin hand-raking and trapping license

1. License required. A person may not engage in the activities authorized under this section without a current sea urchin hand-raking and trapping license.

[ 2001, c. 421, Pt. B, §48 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Licensed activity. The holder of a sea urchin hand-raking and trapping license may take sea urchins by hand-raking or by trap and may possess, ship, transport or sell sea urchins taken by that licensee.

[ 1995, c. 392, §4 (NEW) .]

3. Eligibility. A sea urchin hand-raking and trapping license may be issued only to an individual who is a resident.

[ 2001, c. 421, Pt. B, §48 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Fee. The fee for a sea urchin hand-raking and trapping license is $152.

[ 2009, c. 213, Pt. G, §25 (AMD) .]

4-A. Temporary Zone 1 fee.

[ 2009, c. 396, §10 (NEW); MRSA T. 12, §6748-D, sub-§4A (RP) .]

5. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §48 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1995, c. 392, §4 (NEW). 2001, c. 421, §B48 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW21 (AMD). 2009, c. 213, Pt. G, §25 (AMD). 2009, c. 396, §10 (AMD). MRSA T. 12, §6748-D, sub-§4A (AMD).






Article 2: LIMITS ON FISHING

12 §6749. Sea urchin harvesting season and open days

1. Closed season. It is unlawful for a person to fish for or take sea urchins from May 1st to August 31st.

[ 2001, c. 327, §8 (NEW) .]

2. Open days. The commissioner, in consultation with the Sea Urchin Zone Council under section 6749-X, shall establish by rule, within that area designated Zone 1 and that area designated as Zone 2 under section 6749-N, the open days for those zones during which a person may fish for or take sea urchins. Rules may specify the open days for gear type and may further define more than one time period. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 327, §8 (NEW) .]

3. Prohibition. It is unlawful for a person to possess aboard a vessel, fish for or take sea urchins on any day not designated as open to sea urchin harvesting under this section.

[ 2001, c. 327, §8 (NEW) .]

SECTION HISTORY

1993, c. 416, §2 (NEW). 1995, c. 392, §5 (RPR). 2001, c. 327, §8 (RPR).



12 §6749-A. Minimum size

1. Zone 1 prohibition. Except as provided in this subsection, a person may not take, possess, ship, transport, buy or sell a sea urchin having shell measurements less than the minimum size established by rule for Zone 1.

A. A person holding a dragging license may take a sea urchin that measures less than the minimum size established by rule for Zone 1 if that sea urchin is harvested by dragging and is immediately culled on board and liberated alive into the marine waters. [2003, c. 200, §2 (NEW).]

B. A person who holds a hand-fishing license may take a sea urchin that measures less than the minimum size established by rule for Zone 1 as provided by the commissioner. [2003, c. 200, §2 (NEW).]

[ 2003, c. 200, §2 (NEW) .]

2. Zone 2 prohibition. A person may not take, possess, ship, transport, buy or sell a sea urchin having shell measurements less than the minimum size established by rule for Zone 2. A person may take a sea urchin that measures less than the minimum size established by rule for Zone 2 if that sea urchin is culled on board immediately after harvesting and is liberated alive into the marine waters.

[ 2003, c. 200, §2 (NEW) .]

3. Rules. The commissioner may adopt rules to carry out the purposes of this section and to provide for increases in the minimum shell size of sea urchins after consultation with the Sea Urchin Zone Council. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 200, §2 (NEW) .]

4. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a Class D crime for which a fine of not less than $500 may be adjudged. [2003, c. 200, §2 (NEW).]

B. A person who violates this section after having previously violated this section commits a Class D crime for which a fine of not less than $1,000 may be adjudged. [2003, c. 200, §2 (NEW).]

Fines imposed under this subsection may not be suspended.

[ 2003, c. 200, §2 (NEW) .]

SECTION HISTORY

1993, c. 416, §2 (NEW). 2001, c. 327, §9 (AMD). 2003, c. 200, §2 (RPR).



12 §6749-B. Sea urchins and lobsters; simultaneous possession or transport prohibited

A person licensed under section 6748 to take sea urchins by hand may not simultaneously possess or transport sea urchins and lobsters aboard a registered vessel. [1993, c. 416, §2 (NEW).]

SECTION HISTORY

1993, c. 416, §2 (NEW).



12 §6749-C. Rules

1. Importation and processing. The commissioner may adopt rules under this subchapter that require a sea urchins processor to maintain records sufficient to identify the point of origin of sea urchins received by that processor.

[ 1993, c. 416, §2 (NEW) .]

2. Fisheries management. The commissioner may adopt rules under chapter 607, subchapter I to promote the conservation and propagation of sea urchins. Those rules may include, but are not limited to, limits on size of drags used to take sea urchins, limits on the nighttime dragging of sea urchins and tolerance allowance for the harvesting of sea urchins less than 2 inches in the longest diameter.

[ 1993, c. 416, §2 (NEW) .]

3. Minimum size. Before January 1, 1994, the commissioner shall adopt rules establishing the method for determining whether a sea urchin measures less than 2 inches in the longest diameter. If necessary, the commissioner may use emergency rule-making authority under chapter 607, subchapter II to adopt rules under this subsection.

[ 1993, c. 416, §2 (NEW) .]

SECTION HISTORY

1993, c. 416, §2 (NEW).






Article 3: EMERGENCY LIMITATIONS; SEA URCHIN FISHERY

12 §6749-N. Closed areas; zone identification

Notwithstanding section 6749, it is unlawful for a person to fish for or take sea urchins from: [1997, c. 685, §1 (AMD).]

1. Zone 1. Zone 1, from May 1st to July 31st. For the purposes of this article, "Zone 1" means all coastal waters west of a line beginning at the easternmost point of Fort Point State Park on Cape Jellison then running southwesterly to channel marker #1 south of Sears Island, then running southwesterly to channel marker RW "11" located between Marshall's Point and Bayside in the Town of Northport, then running southwesterly to Graves channel marker southeast of the Town of Camden, then running southeasterly to the Penobscot Bay Buoy "PB" east of Rockland harbor, then running southerly to the TBI whistle southwest of Junken Ledge, then running southeasterly to Red Nun #10 buoy at Foster Ledges, then running due south magnetic to the boundary of the State's coastal waters; and

[ 2013, c. 301, §17 (AMD) .]

2. Zone 2. Zone 2, from May 1st to July 31st. For the purpose of this article, "Zone 2" means all coastal waters east of that line established in subsection 1, including all coastal waters of the Penobscot River north of Fort Point State Park.

[ 1995, c. 595, §2 (AMD); 1995, c. 595, §6 (AFF) .]

3. Conservation areas. The commissioner may adopt rules to establish conservation areas pursuant to section 6171 for the purposes of sea urchin research that are considered closed areas for the purpose of this section. Fishing for sea urchins in a conservation area adopted through the department for sea urchin research is considered a violation of this subchapter and subject to the penalties under section 6749-Y. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 327, §10 (NEW) .]

SECTION HISTORY

1993, c. 740, §3 (NEW). 1995, c. 198, §1 (AMD). 1995, c. 392, §6 (AMD). 1995, c. 595, §2 (AMD). 1995, c. 595, §6 (AFF). 1997, c. 685, §1 (AMD). 2001, c. 327, §10 (AMD). 2011, c. 598, §40 (AMD). 2013, c. 301, §17 (AMD).



12 §6749-O. Limited entry; exceptions

1. Handfishing and dragging licenses.

[ 1997, c. 685, §2 (AMD); MRSA T. 12, §6749-O, sub-§1 (RP) .]

2. Hand-raking and trapping license.

[ 1997, c. 685, §2 (AMD); MRSA T. 12, §6749-O, sub-§2 (RP) .]

2-A. License eligibility. The commissioner may not issue a handfishing sea urchin license, a sea urchin dragging license or a sea urchin hand-raking and trapping license to any person unless that person:

A. Possessed that license in the previous calendar year; [2007, c. 615, §18 (NEW).]

B. Becomes eligible to obtain that license pursuant to a limited entry system under subsection 2-B; or [2007, c. 615, §18 (NEW).]

C. Did not possess a sea urchin license in the previous calendar year because the commissioner had suspended the person’s license privileges for a length of time that included the previous calendar year. [2007, c. 615, §18 (NEW).]

[ 2007, c. 615, §18 (RPR) .]

2-B. Sea urchin license limited entry system. The commissioner shall establish by rule a limited entry system under which a person who did not hold a handfishing sea urchin license, a sea urchin dragging license or a sea urchin hand-raking and trapping license in the previous calendar year may become eligible to obtain that license for use in a zone established pursuant to section 6749-N. The rules for a limited entry system must include provisions for the method and administration of the program. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

A. [2001, c. 327, §11 (RP).]

B. [2001, c. 327, §11 (RP).]

C. [2001, c. 327, §11 (RP).]

D. [2001, c. 327, §11 (RP).]

E. [2001, c. 327, §11 (RP).]

F. [2001, c. 327, §11 (RP).]

[ 2001, c. 327, §11 (AMD) .]

3. Exceptions.

[ 1999, c. 643, §8 (RP) .]

4. License transfer.

[ 1999, c. 643, §8 (RP) .]

5. Protection from depletion. The commission may adopt rules for a sea urchin license limited entry system to prohibit a new entry in a year when it is necessary to protect or conserve the urchin fishery from imminent depletion.

[ RR 2013, c. 2, §17 (COR) .]

SECTION HISTORY

1993, c. 740, §3 (NEW). 1995, c. 392, §7 (RPR). 1995, c. 595, §3 (AMD). 1997, c. 685, §§2,3 (AMD). 1999, c. 643, §8 (AMD). 2001, c. 327, §11 (AMD). 2003, c. 200, §3 (AMD). 2007, c. 615, §18 (AMD). RR 2013, c. 2, §17 (COR).



12 §6749-P. Licenses by zone

A person eligible to purchase a license under section 6749-O may purchase those licenses only for Zone 1 or Zone 2. All of those licenses issued to any one person in any one year must be for the same zone. A person may not change from the zone in which the person harvested sea urchins in the previous calendar year unless the change is authorized in accordance with section 6749-Z. A handfishing sea urchin license, a sea urchin hand-raking and trapping license or a sea urchin dragging license authorizes the licensed activity only in the zone for which it is issued. A sea urchin dragging license must list the documentation or registration number of the vessel to be used by that licensee when dragging. A vessel documentation number or registration number may not be listed on more than one sea urchin dragging license. [2001, c. 327, §12 (AMD).]

SECTION HISTORY

1993, c. 740, §3 (NEW). 1995, c. 392, §8 (AMD). 1995, c. 595, §4 (AMD). 1997, c. 685, §4 (AMD). 2001, c. 327, §12 (AMD).



12 §6749-Q. License surcharges

The following surcharges are assessed on licenses issued by the department: [2001, c. 327, §13 (AMD).]

1. Handfishing sea urchin license. One hundred and sixty dollars on a sea urchin handharvesting license;

[ 1995, c. 392, §8 (AMD) .]

1-A. Sea urchin hand-raking and trapping license. One hundred and sixty dollars on a sea urchin hand-raking and trapping license;

[ 1995, c. 392, §8 (NEW) .]

1-B. Handfishing sea urchin license with tender. One hundred and sixty dollars on a handfishing sea urchin license with tender.

[ 2009, c. 561, §29 (NEW) .]

2. Sea urchin dragging license. One hundred and sixty dollars on a sea urchin dragging license;

[ 1993, c. 740, §3 (NEW) .]

3. Sea urchin and scallop diving tender license. Thirty-five dollars on a sea urchin and scallop diving tender license;

[ 2007, c. 615, §19 (AMD) .]

4. Wholesale seafood license with a sea urchin buyer's permit. Five hundred dollars on a wholesale seafood license with a sea urchin buyer's permit; and

[ 1993, c. 740, §3 (NEW) .]

5. Wholesale seafood license with a sea urchin processor's permit. One thousand dollars on a wholesale seafood license with a sea urchin processor's permit.

[ 2001, c. 327, §14 (AMD) .]

The commissioner shall deposit all surcharges assessed in this section in the Sea Urchin Research Fund established in section 6749-R, except that fees collected under subsection 3 must be evenly split between the Sea Urchin Research Fund and the Scallop Research Fund established in section 6729-A. [2007, c. 615, §20 (AMD).]

SECTION HISTORY

1993, c. 740, §3 (NEW). 1995, c. 392, §8 (AMD). 1995, c. 462, §A32 (AMD). 1997, c. 177, §1 (AMD). 1997, c. 685, §5 (AMD). 2001, c. 327, §§13,14 (AMD). 2007, c. 615, §§19, 20 (AMD). 2009, c. 561, §29 (AMD).



12 §6749-R. Sea Urchin Research Fund

The Sea Urchin Research Fund, referred to in this article as the "fund," is established in the department. Balances in the fund may not lapse and must be carried forward and used for the purposes of this section. [1993, c. 740, §3 (NEW).]

1. Uses of fund. The commissioner shall use the fund for research directly related to sea urchin fishery management information needs and for reporting to licensed sea urchin harvesters, boat tenders, processors and buyers on the results of research and the use of fund revenues. The purpose of that research must be to determine, with the highest reliability possible given available resources, the greatest level of effort that may be applied to the sea urchin fishery without harming the long-term economic and biological sustainability of the sea urchin fishery. The commissioner shall consult with the Sea Urchin Zone Council under section 6749-X before deciding upon research projects and awarding grants from the fund. The fund may be used to provide for safety education and training requirements for the sea urchin fishery and to administer management measures for the fishery. The commissioner shall consult with the Sea Urchin Zone Council on the expenditure of funds for these purposes. The fund may also be used to cover the costs associated with determining eligibility for licenses under this subchapter, for law enforcement and support for the Sea Urchin Zone Council, including reimbursement for travel expenses. Up to 30% of allotted revenues may be used for law enforcement purposes.

[ 2003, c. 200, §4 (AMD) .]

2. Sources of revenue. The fund is capitalized by surcharges assessed under section 6749-Q. In addition to those revenues, the commissioner may accept and deposit in the fund money from any other source, public or private. All money in the fund must be used for the purposes set forth in this section.

[ 1993, c. 740, §3 (NEW) .]

3. Reports. The commissioner shall submit an interim and a final report on expenditures from the fund and research findings to the joint standing committee of the Legislature having jurisdiction over marine resource matters. An interim report must be submitted by July 1, 1996. A 2nd interim report must be submitted by January 1, 1998. A final report must be submitted by January 1, 1999.

[ 1997, c. 177, §3 (AMD) .]

SECTION HISTORY

1993, c. 740, §3 (NEW). 1997, c. 177, §§2,3 (AMD). 1997, c. 685, §6 (AMD). 1999, c. 244, §2 (AMD). 1999, c. 309, §3 (AMD). 1999, c. 790, §A13 (AMD). 2001, c. 327, §15 (AMD). 2003, c. 200, §4 (AMD).



12 §6749-S. Log books for sea urchin buyers and processors

1. Log book; rules. The commissioner shall adopt rules requiring any person holding a wholesale seafood license with a sea urchin buyer's permit or a wholesale seafood license with a sea urchin processor's permit to maintain a log book. The rules must indicate the type of data that must be recorded in the log book, the manner for producing the log books and the method for analyzing data from the log books. The commissioner shall charge a fee for the log book that is sufficient to recover all costs associated with the production of the log book and analysis of the data, except that any personnel and operating costs associated with the log book must be paid from allocations from the Sea Urchin Research Fund. Fees received by the department from the sale of log books are dedicated revenue and must be used by the department for the purposes of this section. The log book and data analysis may be produced and conducted by the department or may be produced and conducted by a public or private entity under contract with the department. Disclosure of any data collected under this section is subject to the confidentiality provisions of section 6173.

[ 1999, c. 244, §3 (NEW) .]

2. Reporting. The commissioner may deny an application for the renewal of a wholesale seafood license with a sea urchin buyer's permit or a wholesale seafood license with a sea urchin processor's permit if the license holder fails to maintain a log book or report the data required by rule pursuant to subsection 1.

[ 1999, c. 244, §3 (NEW) .]

Rules adopted by the commissioner to implement this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1999, c. 244, §3 (RPR).]

SECTION HISTORY

1993, c. 740, §3 (NEW). 1999, c. 244, §3 (RPR).



12 §6749-T. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 740, §3 (NEW). 1997, c. 685, §7 (AMD). 2001, c. 327, §16 (RP).



12 §6749-U. Extension of closing dates

The commissioner may by rule extend the closing dates established under sections 6749 and 6749-N for entire zones or portions of zones for the purpose of conserving spawning sea urchins. [1995, c. 392, §9 (NEW).]

SECTION HISTORY

1995, c. 392, §9 (NEW).



12 §6749-V. Dragging closure

Notwithstanding section 6749-N, it is unlawful for a person to fish for or take sea urchins with a drag or any combination of drags in the coastal waters of the State from May 1st to September 30th. [1995, c. 595, §5 (NEW); 1995, c. 595, §6 (AFF).]

SECTION HISTORY

1995, c. 595, §5 (NEW). 1995, c. 595, §6 (AFF).



12 §6749-W. Open days (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 595, §5 (NEW). 1995, c. 595, §6 (AFF). 1997, c. 177, §§4-6 (AMD). 1997, c. 685, §§8,9 (AMD). 1999, c. 26, §2 (AMD). 1999, c. 244, §4 (AMD). 2001, c. 327, §21 (AFF). 2001, c. 327, §17 (RP).



12 §6749-X. Sea Urchin Zone Council

1. Appointment and election; composition. The Sea Urchin Zone Council, referred to in this section as the "council," established by Title 5, section 12004-I, subsection 57-B, consists of 15 members. Seven members of the council are elected by the sea urchin industry as follows:

A. One sea urchin harvester who holds a current handfishing sea urchin license for Zone 1; [2007, c. 176, §2 (AMD).]

B. One sea urchin harvester who holds a current handfishing sea urchin license for Zone 2; [2007, c. 176, §2 (AMD).]

C. One sea urchin harvester who holds a current sea urchin draggers license for Zone 1; [2007, c. 176, §2 (AMD).]

D. One sea urchin harvester who holds a current sea urchin draggers license for Zone 2; [2007, c. 176, §2 (AMD).]

E. One individual who holds a current wholesale seafood license with a sea urchin buyer's permit; [2007, c. 176, §2 (AMD).]

F. One individual who holds a current wholesale seafood license with a sea urchin processor's permit ; and [2007, c. 176, §2 (AMD).]

G. [1999, c. 244, §5 (RP).]

H. [1999, c. 244, §5 (RP).]

I. [2007, c. 176, §2 (RP).]

J. One sea urchin harvester who holds a current boat tender's license. [1997, c. 685, §10 (NEW).]

The commissioner shall appoint the remaining 8 members. If possible, those 8 appointees must include, but not be limited to, a marine scientist, an aquaculturalist, a person holding a sea urchin draggers license, a person holding a sea urchin and scallop diving tender license and a person holding a sea urchin hand-raking and trapping license. In making appointments under this subsection, the commissioner shall select members to ensure a geographic distribution of representation from each zone.

[ 2007, c. 176, §2 (AMD) .]

1-A. Elections. The commissioner shall adopt by rule procedures for conducting the election of members required under subsection 1. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 176, §3 (NEW) .]

2. Term. Council members serve for 2 years and continue serving until a successor is duly appointed or elected and qualified. When a vacancy occurs of an appointed member, the commissioner shall fill the vacancy by appointing a member from the same category of members listed in subsection 1 as the member who vacated the council. When a vacancy occurs of an elected member, the vacancy must be filled by an election as provided by rule.

[ 2007, c. 176, §4 (AMD) .]

3. Purpose. The council shall make recommendations to the commissioner concerning:

A. The designation of open days for the harvesting of sea urchins by handfishing, dragging, hand-raking and trapping pursuant to rules adopted under section 6749; [2003, c. 510, Pt. A, §8 (AMD).]

B. Research projects and grants funded by the Sea Urchin Research Fund under section 6749-R. The council may seek advice from scientists who have expertise in marine resource management in determining the research needs for the sea urchin fishery; [1999, c. 244, §6 (AMD).]

C. Other matters of interest to the sea urchin fishery; and [1997, c. 685, §11 (AMD).]

D. The ratio of the number of new licenses issued to the number of the licenses not renewed. [1997, c. 685, §12 (NEW).]

[ 2003, c. 510, Pt. A, §8 (AMD) .]

4. Chair and officers. The council shall annually choose one of its members to serve as chair for a one-year term. The council may select other officers and designate their duties.

[ 1995, c. 595, §5 (NEW) .]

5. Meetings. The council shall meet at least once each year. The council may also meet at other times at the call of the chair or the chair's designee or the call of the commissioner or the commissioner's designee.

[ 1995, c. 595, §5 (NEW) .]

6. Compensation. Members are entitled to compensation according to Title 5, chapter 379.

[ 2001, c. 327, §19 (NEW) .]

SECTION HISTORY

1995, c. 595, §5 (NEW). 1997, c. 177, §7 (AMD). 1997, c. 685, §§10-12 (AMD). 1999, c. 244, §§5,6 (AMD). 2001, c. 327, §§18,19 (AMD). 2003, c. 510, §A8 (AMD). 2007, c. 176, §§2-4 (AMD).



12 §6749-Y. Penalty

Notwithstanding section 6204 and unless otherwise specified, a person who violates or fails to comply with this subchapter commits a Class D crime that is punishable by a fine of not less than $500. The fine may not be suspended. [2003, c. 248, §9 (AMD).]

SECTION HISTORY

1995, c. 595, §5 (NEW). 2003, c. 248, §9 (AMD).



12 §6749-Z. Changing zones

1. Authorization of changes. Beginning in calendar year 1997, a person eligible to purchase a license under section 6749-O who wishes to change the zone in which the person harvests sea urchins may not change zones unless the change is authorized by the commissioner in accordance with this section.

[ 1995, c. 595, §5 (NEW) .]

2. Zone change request on application. A person eligible to purchase a license under section 6749-O who wishes to change the zone in which that person was licensed to harvest sea urchins in the previous calendar year must indicate on a sea urchin harvesting license application a preference to change the zone in which the person harvests sea urchins. The commissioner shall stamp each sea urchin harvesting license application with the time and date of submission.

[ 1995, c. 595, §5 (NEW) .]

3. Conditions for authorization. The total number of authorized change requests for Zone 1 during a licensing year must equal the total authorized requests for Zone 2. The commissioner shall authorize zone change requests in chronological order of requests received under this section.

[ 1999, c. 244, §7 (AMD) .]

4. Limitation on approving zone changes. The commissioner may not authorize a zone change between August 1st and December 31st.

[ 1999, c. 26, §3 (NEW) .]

5. Effective date of zone change. The effective date of a zone change authorized by the commissioner is August 1st.

[ 1999, c. 26, §3 (NEW) .]

SECTION HISTORY

1995, c. 595, §5 (NEW). 1997, c. 685, §13 (AMD). 1999, c. 26, §3 (AMD). 1999, c. 244, §7 (AMD).









Subchapter 3: MARINE WORMS

Article 1: LICENSES

12 §6751. Marine worm digger's license

1. License required. A person may not engage in the activities authorized under this section without a current marine worm digger's license or other license issued under this Part authorizing the activities.

[ 2001, c. 421, Pt. B, §49 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Licensed activity. The holder of a marine worm digger's license may fish for or take marine worms or possess, ship, transport or sell within the State worms the licensee has taken.

[ 2001, c. 421, Pt. B, §49 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Eligibility. A marine worm digger's license may be issued only to an individual who is a resident.

[ 2001, c. 421, Pt. B, §49 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Fee. The fee for a marine worm digger's license is $50.

[ 2009, c. 213, Pt. G, §26 (AMD) .]

5. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §49 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §8 (AMD). 1981, c. 480, §§6,15,16 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §4 (AMD). 1991, c. 528, §T12 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T12 (AMD). 2001, c. 421, §B49 (AMD). 2001, c. 421, §C1 (AFF). 2009, c. 213, Pt. G, §26 (AMD).



12 §6752. Exception for personal use

Any person may take or possess not more than 50 marine worms in any one day for personal use without a marine worm digger's license or a marine worm dealer's license. [2013, c. 301, §18 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2013, c. 301, §18 (AMD).






Article 2: LIMITS ON FISHING AND INSPECTION

12 §6771. Taking marine worms by hand

It shall be unlawful to fish for or take marine worms, except by devices or instruments operated solely by hand power. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6772. Methods of sale and inspection of marine worms (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 583, (RP).






Article 3: MARINE WORM FUND

12 §6791. Marine Worm Fund

1. Deposit of license revenues. Revenues from marine worm licenses must be paid into the Marine Worm Fund as follows:

A. Forty-three dollars from a marine worm digger's license; [2009, c. 213, Pt. G, §27 (NEW).]

B. Fifty-five dollars from a marine worm dealer's license; and [2009, c. 213, Pt. G, §27 (NEW).]

C. Twenty-two dollars from a supplemental marine worm dealer's license. [2009, c. 213, Pt. G, §27 (NEW).]

The fund must be maintained by the commissioner.

[ 2009, c. 213, Pt. G, §27 (AMD) .]

2. Purposes of fund. The commissioner may expend the money in the fund for research related to marine worms or the marine worm industry or for the restoration, development and conservation of the marine worm industry, including the development and maintenance of permanent or temporary facilities for those purposes.

[ 1977, c. 661, §5 (NEW) .]

3. Nonlapsing. The Marine Worm Fund shall not lapse.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2009, c. 213, Pt. G, §27 (AMD).









Subchapter 4: MISCELLANEOUS SPECIES

Article 1: LICENSES

12 §6801. Sea moss license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 480, §§7,15,16 (AMD). 1983, c. 116, §2 (RP). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD).



12 §6801-A. Sea cucumber drag license

1. License required. A person may not engage in the activities authorized under this section without a current sea cucumber drag license. A sea cucumber drag license must list the documentation or registration number of the vessel to be used by the licensee when dragging.

[ 2005, c. 27, §1 (NEW) .]

2. Licensed activities. The holder of a sea cucumber drag license may use the vessel named on the holder's license to drag for sea cucumbers. The license also authorizes the captain and crew members aboard the vessel named on the license to drag for and possess, ship, transport and sell sea cucumbers, except that the captain and crew members may not drag for sea cucumbers if the license holder is not aboard the vessel.

[ 2005, c. 27, §1 (NEW) .]

3. Exemptions. Notwithstanding subsection 2, the commissioner may authorize a person to fish for or take sea cucumbers from a vessel when the person holding a sea cucumber drag license that contains the name of that vessel is not on board if:

A. The holder of the sea cucumber drag license documents to the commissioner that an illness or disability temporarily prevents the license holder from fishing for or taking sea cucumbers from that vessel and requests in writing to the commissioner that the commissioner authorize another person to use that vessel to fish for or take sea cucumbers from the vessel; or [2005, c. 27, §1 (NEW).]

B. The vessel named on the license of a license holder is temporarily inoperable because of an accident or a mechanical failure and the license holder requests in writing to the commissioner that the commissioner authorize the license holder to use another vessel to fish for or take sea cucumbers. [2005, c. 27, §1 (NEW).]

[ 2005, c. 27, §1 (NEW) .]

4. Eligibility. A sea cucumber drag license may be issued only to an individual.

[ 2005, c. 27, §1 (NEW) .]

5. Fee. The fee for a sea cucumber drag license is $128.

[ 2009, c. 213, Pt. G, §28 (AMD) .]

6. Violation. A person who commits a violation under this section commits a civil violation for which a forfeiture of not less than $100 may be adjudged.

[ 2005, c. 27, §1 (NEW) .]

SECTION HISTORY

2005, c. 27, §1 (NEW). 2009, c. 213, Pt. G, §28 (AMD).



12 §6802. Seaweed permit (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 116, §3 (NEW). 1985, c. 379, §5 (AMD). 1989, c. 523, §1 (RP).



12 §6803. Seaweed permit

1. Permit required. Except as provided in subsections 1-A and 2, an individual may not harvest, possess, ship, transport or sell seaweed without a current:

A. Resident seaweed permit; or [2003, c. 452, Pt. F, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Nonresident seaweed permit. [2003, c. 452, Pt. F, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2013, c. 282, §7 (AMD) .]

1-A. Supplemental permit. An employee or immediate relation of a seaweed permit holder may harvest, possess or transport seaweed for commercial purposes with a current:

A. Resident supplemental seaweed permit; or [2003, c. 452, Pt. F, §24 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Nonresident supplemental seaweed permit. [2003, c. 452, Pt. F, §24 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §24 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Exceptions. The following are not required to have a permit:

A. [2013, c. 282, §8 (RP).]

B. [2013, c. 282, §8 (RP).]

C. An individual who harvests, possesses, ships or transports no more than 50 pounds of seaweed a day for noncommercial purposes; [2013, c. 282, §9 (AMD).]

D. Charitable or municipal organizations that harvest, possess, ship or transport seaweed for noncommercial use by that organization; or [1989, c. 523, §2 (NEW).]

E. Anyone harvesting, possessing, shipping, transporting or selling seaweed that has detached naturally and is dead. [2001, c. 421, Pt. B, §50 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2013, c. 282, §§8, 9 (AMD) .]

3. Fees. The fee schedule for seaweed permits is as follows:

A. Fifty-eight dollars for a resident seaweed permit; [2009, c. 213, Pt. G, §29 (AMD).]

B. Two hundred thirty dollars for a nonresident seaweed permit; [2009, c. 213, Pt. G, §29 (AMD).]

C. Twenty-nine dollars for a resident supplemental seaweed permit; and [2009, c. 213, Pt. G, §29 (AMD).]

D. Fifty-eight dollars for a nonresident supplemental seaweed permit. [2009, c. 213, Pt. G, §29 (AMD).]

[ 2009, c. 213, Pt. G, §29 (AMD) .]

4. Disposition of fees. Fees collected under this section accrue to the Seaweed Management Fund established in section 6806 as follows:

A. Fifty dollars for a resident seaweed permit; [2009, c. 213, Pt. G, §30 (NEW).]

B. Two hundred dollars for a nonresident seaweed permit; [2009, c. 213, Pt. G, §30 (NEW).]

C. Twenty-five dollars for a resident supplemental seaweed permit; and [2009, c. 213, Pt. G, §30 (NEW).]

D. Fifty dollars for a nonresident supplemental seaweed permit. [2009, c. 213, Pt. G, §30 (NEW).]

[ 2009, c. 213, Pt. G, §30 (AMD) .]

5. Violation. An individual who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2013, c. 282, §10 (AMD) .]

SECTION HISTORY

1989, c. 523, §2 (NEW). 1991, c. 528, §T13 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T13 (AMD). RR 1999, c. 1, §17 (COR). 1999, c. 501, §§1-3 (AMD). 2001, c. 421, §B50 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 452, §§F23,24 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 213, Pt. G, §§29, 30 (AMD). 2013, c. 282, §§7-10 (AMD).



12 §6803-A. Seaweed buyer's license

1. License required. A seaweed buyer's license is required for a person who purchases more than 10 wet tons or an equivalent number of dry tons annually directly from seaweed harvesters holding a permit under section 6803. A person may not engage in the activities authorized under this section without a current seaweed buyer's license.

[ 2009, c. 561, §30 (AMD) .]

2. Licensed activity. The holder of a seaweed buyer's license may buy, possess, ship, transport or sell seaweed.

[ 2009, c. 283, §1 (NEW) .]

3. Fees. The fee for a seaweed buyer's license is:

A. Two hundred dollars for a resident seaweed buyer's license; and [2009, c. 283, §1 (NEW).]

B. Five hundred dollars for a nonresident seaweed buyer's license. [2009, c. 283, §1 (NEW).]

[ 2009, c. 283, §1 (NEW) .]

4. Disposition of fees. Fees collected under this section accrue to the Seaweed Management Fund established in section 6806.

[ 2009, c. 283, §1 (NEW) .]

5. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged.

[ 2009, c. 283, §1 (NEW) .]

A holder of a license issued under this section may buy only from a harvester who possesses a seaweed permit under section 6803. The harvester shall make the seaweed permit available for inspection upon the license holder’s request. [2009, c. 478, §1 (NEW).]

SECTION HISTORY

2009, c. 283, §1 (NEW). 2009, c. 478, §1 (AMD). 2009, c. 561, §30 (AMD).



12 §6803-B. Seaweed buyer's surcharge

A person licensed under section 6803-A shall pay an annual surcharge, which must be deposited in the Seaweed Management Fund established under section 6806. The commissioner shall establish the surcharge by rule, but the surcharge may not exceed $5 per wet ton. The commissioner may refuse to renew a license under this Part or exclude a person from participating in harvest plans under section 6803-C, subsection 4 for failing to pay the surcharge under this section. [2009, c. 283, §2 (NEW).]

SECTION HISTORY

2009, c. 283, §2 (NEW).



12 §6803-C. Cobscook Bay Rockweed Management Area

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Cobscook Bay Rockweed Management Area" means the area of Cobscook Bay westward and within a line between the southernmost tip of Estes Head due east to the Canadian border and south along the border to the Franklin D. Roosevelt International Memorial Bridge. [2009, c. 283, §3 (NEW).]

B. "Rockweed" means Ascophyllum nodosum. [2009, c. 283, §3 (NEW).]

[ 2009, c. 283, §3 (NEW) .]

2. Designation of areas closed to harvesting. The commissioner shall identify areas within the Cobscook Bay Rockweed Management Area that are closed to the commercial harvest of rockweed, including, but not limited to, areas around public and private conservation areas, state parks and federally owned lands and lobster nursery areas. The commissioner shall identify and close to the commercial harvest of rockweed up to 30 acres within Cobscook Bay for the purpose of research.

[ 2009, c. 283, §3 (NEW) .]

3. Harvest management sectors. The commissioner shall divide the Cobscook Bay Rockweed Management Area into at least 14 harvest management sectors to:

A. Evenly distribute harvest effort; [2009, c. 283, §3 (NEW).]

B. Allow easy identification of the harvest management sectors from land or on the water; and [2009, c. 283, §3 (NEW).]

C. Facilitate enforcement. [2009, c. 283, §3 (NEW).]

The department shall post the harvest management sectors on the department's publicly accessible website with the coordinates of closed areas.

[ 2009, c. 283, §3 (NEW) .]

4. Harvest plan. Except as provided in section 6803, subsection 2, paragraph C, a person harvesting rockweed for commercial purposes shall participate in an annual harvest plan approved by the department.

[ 2009, c. 283, §3 (NEW) .]

5. Eligibility for harvest plan. To be eligible to submit an annual harvest plan to harvest rockweed within the Cobscook Bay Rockweed Management Area, a harvester or that harvester's representative must notify the commissioner of that person's intent to harvest within the area before January 1st of the proposed year of harvest.

[ 2009, c. 283, §3 (NEW) .]

6. Allocation of sectors. Prior to submitting an annual harvest plan, eligible harvesters or their representatives must meet as needed to allocate harvest management sectors.

[ 2009, c. 283, §3 (NEW) .]

7. Annual harvest plan. An annual harvest plan must include, but is not limited to, the following:

A. The name and telephone number of the person or entity responsible for the harvest management sector; [2009, c. 283, §3 (NEW).]

B. Identification of harvest management sectors proposed for harvest; [2009, c. 283, §3 (NEW).]

C. Total rockweed biomass contained in the harvest management sector based on a survey conducted within the previous 3 years; [2009, c. 283, §3 (NEW).]

D. The biomass amount proposed to be harvested; [2009, c. 283, §3 (NEW).]

E. A description of the methods of harvest; [2009, c. 283, §3 (NEW).]

F. A description of how marine organisms harvested with the rockweed will be managed; and [2009, c. 283, §3 (NEW).]

G. A description of harvester training. [2009, c. 283, §3 (NEW).]

[ 2009, c. 283, §3 (NEW) .]

8. Annual harvest plans. Eligible harvesters or their representatives shall submit their annual harvest plans to the commissioner no later than March 1st. The annual harvest plans must be made available to the public on that date.

[ 2009, c. 283, §3 (NEW) .]

9. Biomass harvest limit. The total biomass removed in a harvest management sector may not exceed 17% of the harvestable biomass that is eligible to be harvested annually. A harvester must report to the commissioner the total biomass removed by that harvester within a sector annually. Beginning January 1, 2010, the harvest report must be verified by an independent 3rd party.

[ 2009, c. 283, §3 (NEW) .]

10. Bycatch. A person harvesting rockweed must make a reasonable effort to remove marine organisms harvested with the rockweed from the harvested rockweed and return those marine organisms alive back into Cobscook Bay as soon as practicable.

[ 2009, c. 283, §3 (NEW) .]

11. Penalties. A person that violates this section commits a Class E crime for which a fine of not less than $1,000 must be adjudged. Each day a person violates this section constitutes a separate violation.

[ 2009, c. 283, §3 (NEW) .]

SECTION HISTORY

2009, c. 283, §3 (NEW).



12 §6804. Commercial northern shrimp license

1. License required. A person may not engage in the activities authorized under this section without a current:

A. Resident commercial northern shrimp license; [2003, c. 452, Pt. F, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Resident with crew commercial northern shrimp license; or [2003, c. 452, Pt. F, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Nonresident with crew commercial northern shrimp license. [2003, c. 452, Pt. F, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §25 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Licensed activities. The holder of a commercial northern shrimp license may fish for or take shrimp or possess, ship, transport or sell northern shrimp that the license holder has taken. A license issued under subsection 7, paragraph B or C also authorizes unlicensed crew members aboard the vessel declared by the license holder to engage in these activities.

[ 2003, c. 248, §10 (AMD) .]

3. Boat declaration. The license holder shall declare the name of the vessel to be used for fishing under the commercial northern shrimp license at the time of application for the license and may not change that declaration during the license year unless the original vessel is sold and replaced, has been damaged and will be under repair for not less than one month or has been destroyed or lost.

[ 2003, c. 248, §10 (AMD) .]

4. Reporting.

[ 2003, c. 520, §11 (RP) .]

5. Exemption. Notwithstanding subsection 1, a license is not required to fish for, take, possess or transport up to one standard fish tote of northern shrimp only for personal use. This exemption does not apply to an individual whose ability to obtain a commercial northern shrimp license has been suspended by the commissioner.

[ 2013, c. 301, §19 (AMD) .]

6. Eligibility. A commercial northern shrimp license may be issued only to an individual.

[ 2003, c. 248, §10 (AMD) .]

7. Fees. Fees for the commercial northern shrimp license are as follows:

A. Thirty-eight dollars for a resident license that authorizes the license holder to engage in the licensed activities under subsection 2; [2009, c. 213, Pt. G, §31 (AMD).]

B. One hundred three dollars for a resident license that authorizes the license holder and crew members to engage in the licensed activities under subsection 2; and [2009, c. 213, Pt. G, §31 (AMD).]

C. Three hundred eighty-five dollars for a nonresident license that authorizes the license holder and crew members to engage in the licensed activities under subsection 2. [2009, c. 213, Pt. G, §31 (AMD).]

[ 2009, c. 213, Pt. G, §31 (AMD) .]

8. Disposition of fees. Fees for commercial northern shrimp licenses must be deposited in the Shrimp Management Fund established in section 6805 as follows:

A. Thirty-three dollars for a resident license that authorizes the license holder to engage in the licensed activities under subsection 2; [2009, c. 213, Pt. G, §32 (NEW).]

B. Eighty-nine dollars for a resident license that authorizes the license holder and crew members to engage in the licensed activities under subsection 2; and [2009, c. 213, Pt. G, §32 (NEW).]

C. Three hundred thirty-four dollars for a nonresident license that authorizes the license holder and crew members to engage in the licensed activities under subsection 2. [2009, c. 213, Pt. G, §32 (NEW).]

[ 2009, c. 213, Pt. G, §32 (AMD) .]

9. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

§6804. Seaweed Management Fund

(As enacted by PL 1999, c. 501, §4 is REALLOCATED TO TITLE 12, SECTION 6806)

[ 2003, c. 248, §10 (AMD) .]

SECTION HISTORY

RR 1999, c. 1, §18 (RAL). 1999, c. 491, §5 (NEW). 1999, c. 491, §9 (AFF). 1999, c. 501, §4 (NEW). 2001, c. 421, §§B51,52 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 170, §2 (AMD). 2003, c. 248, §10 (AMD). 2003, c. 452, §F25 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 520, §11 (AMD). 2009, c. 213, Pt. G, §§31, 32 (AMD). 2013, c. 301, §19 (AMD).



12 §6805. Shrimp Management Fund

1. Fund established. The Shrimp Management Fund, referred to in this section as the "fund," is established as a dedicated, nonlapsing fund within the department.

[ 1999, c. 491, §5 (NEW) .]

2. Purposes of fund. The commissioner shall use the fund for research and assessment related to management of the shrimp fishery.

[ 1999, c. 491, §5 (NEW) .]

3. Source of revenue. In addition to the fees derived from the commercial shrimp license, the fund may receive money from any source for the purposes described in subsection 2.

§6805. Seaweed harvesting rules

(As enacted by PL 1999, c. 501, §4 is REALLOCATED TO T. 12, §6807)

[ 1999, c. 491, §5 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §19 (RAL). 1999, c. 491, §5 (NEW). 1999, c. 501, §4 (NEW).



12 §6806. Seaweed Management Fund (REALLOCATED FROM TITLE 12, SECTION 6804)

(REALLOCATED FROM TITLE 12, SECTION 6804)

1. Fund established. The Seaweed Management Fund, referred to in this section as the "fund," is established as a dedicated, nonlapsing fund.

[ RR 1999, c. 1, §18 (RAL) .]

2. Permissible uses. The commissioner shall use the fund in accordance with a plan required under subsection 3 to research and manage the State's seaweed resources and to enforce the laws and rules related to seaweed.

[ RR 1999, c. 1, §18 (RAL) .]

3. Plan required. Beginning in calendar year 2000, the commissioner shall by May 1st of each year present a plan for expenditures from the fund for the next fiscal year to the joint standing committee of the Legislature having jurisdiction over marine resource matters. When developing the plan, the commissioner shall consult with harvesters and seaweed dealers.

[ RR 1999, c. 1, §18 (RAL) .]

SECTION HISTORY

RR 1999, c. 1, §18 (RAL).



12 §6807. Seaweed harvesting rules (REALLOCATED FROM TITLE 12, SECTION 6805)

(REALLOCATED FROM TITLE 12, SECTION 6805)

The commissioner may adopt rules regulating the harvest of seaweed on a species-specific basis, including, but not limited to, the total number of licenses that may be issued, the designation of a harvesting season or seasons, the quantity of the resource that may be harvested in a season, areas that may be open or closed to harvest, the designation of sectors, limitations on harvest by sector, establishment of a process for allocation to sectors and gear and techniques that may be used in harvesting. Rules establishing a process for the allocation to sectors under this section are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A. All other rules adopted under this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2013, c. 558, §1 (AMD).]

SECTION HISTORY

RR 1999, c. 1, §19 (RAL). 2013, c. 169, §1 (AMD). 2013, c. 558, §1 (AMD).



12 §6808. Commercial green crab only license

1. License required. It is unlawful for a person to engage in the activities authorized by this license under this section without a current commercial green crab only license.

[ 2001, c. 186, §1 (NEW) .]

2. Licensed activities. The holder of a commercial green crab only license may fish for or take green crabs or possess, ship, transport or sell green crabs that the license holder has taken.

[ 2001, c. 186, §1 (NEW) .]

3. Reporting; rules.

[ 2003, c. 170, §3 (RP) .]

4. Exemptions. Notwithstanding subsection 1, a license is not required to fish for, take, possess or transport green crabs for personal use if the green crabs are taken by a method exempted under section 6501, subsection 3, paragraph A. A municipality or the holder of an aquaculture lease or license that harvests green crabs under authorization from the department is not required to have a commercial green crab only license as long as the harvesting of green crabs occurs under supervision of the municipality or the holder of an aquaculture lease or license. Notwithstanding subsection 1, any individual licensed to fish for lobster and crab pursuant to section 6421, subsection 1, paragraph A, B, C or E may also fish for or take green crabs and possess, ship, transport or sell green crabs that the license holder has taken. In accordance with section 6853, the holder of a marine worm dealer's license is not required to have a commercial green crab only license to buy, possess, ship, transport or sell green crabs for a purpose other than for human consumption. In accordance with section 6851, the holder of a wholesale seafood dealer's license is not required to have a commercial green crab only license to buy, possess, ship, transport or sell green crabs.

[ 2013, c. 492, §9 (AMD) .]

5. Eligibility. A commercial green crab only license may be issued only to an individual.

[ 2001, c. 186, §1 (NEW) .]

6. Fees. The fee for a commercial green crab only license is $10 for a resident license and $20 for a nonresident license, which authorizes the license holder to engage in the licensed activities under subsection 2.

[ 2013, c. 492, §10 (AMD) .]

7. Disposition of fees. Fees for commercial green crab only licenses must be deposited in the Green Crab Management Fund established in section 6809 as follows:

A. Eight dollars for a resident commercial green crab only license; and [2013, c. 492, §11 (AMD).]

B. Sixteen dollars for a nonresident commercial green crab only license. [2013, c. 492, §11 (AMD).]

[ 2013, c. 492, §11 (AMD) .]

8. Prohibition. The holder of a commercial green crab only license may not have aboard a boat used for crab fishing any lobster or lobster parts.

[ 2001, c. 186, §1 (NEW) .]

SECTION HISTORY

2001, c. 186, §1 (NEW). 2003, c. 170, §3 (AMD). 2009, c. 213, Pt. G, §§33, 34 (AMD). 2009, c. 229, §19 (AMD). 2013, c. 492, §§9-11 (AMD).



12 §6809. Green Crab Management Fund

1. Fund established. The Green Crab Management Fund, referred to in this section as the "fund," is established as a dedicated, nonlapsing fund within the department.

[ 2001, c. 186, §1 (NEW) .]

2. Purposes of fund. The commissioner shall use the fund for research and management programs for the green crab fishery.

[ 2001, c. 186, §1 (NEW) .]

3. Source of revenue. In addition to the fees derived from the commercial green crab license, the fund may receive money from any source for the purposes described in subsection 2.

[ 2001, c. 186, §1 (NEW) .]

SECTION HISTORY

2001, c. 186, §1 (NEW).



12 §6810. Method of fishing

1. Authorized traps. It is unlawful to fish for green crabs under a license issued pursuant to section 6808 with traps not authorized by the commissioner.

[ 2013, c. 588, Pt. A, §9 (AMD) .]

2. Trap design; rules. The commissioner shall establish authorized green crab trap designs by rule. Rules adopted by the commissioner pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 186, §1 (NEW) .]

SECTION HISTORY

2001, c. 186, §1 (NEW). 2013, c. 588, Pt. A, §9 (AMD).



12 §6810-A. Marine harvesting demonstration license

1. License required. Notwithstanding section 6074, an individual may not engage in an activity authorized under this section without a valid marine harvesting demonstration license.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

2. Licensed activities. An individual who holds a marine harvesting demonstration license may engage in limited fishing activities for the purpose of providing an educational demonstration of marine harvesting techniques or of the marine ecology of the Gulf of Maine as part of a commercial operation. An individual may not handle a lobster trap, warp or buoy used for the purposes of this section unless that individual meets the requirements of subsection 7.

Subject to the requirements of subsection 3, an individual who holds a Class I, Class II or Class III lobster and crab fishing license may assist a person who holds a marine harvesting demonstration license on that person's boat in the demonstration of lobster and crab fishing without obtaining a marine harvesting demonstration license.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

3. License limitations. An individual who holds a marine harvesting demonstration license may not sell, retain, ship or transport any portion of the catch and shall release all organisms alive into the area from which the organisms were harvested. A vessel identified under subsection 6 may not be used for the commercial harvest of marine organisms unless otherwise provided by the department.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

4. Gear limitations and requirements. The commissioner shall specify the type and amount of gear that may be used under a marine harvesting demonstration license.

A. The number of lobster traps fished from a vessel may not exceed 20 traps, regardless of the number of marine harvesting demonstration license holders fishing from that vessel. [2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF).]

B. The commissioner shall establish a lobster trap tag system under which a marine harvesting demonstration license holder must purchase a tag for the purpose of identifying and tracking traps. The commissioner may impose a per-tag fee to cover the cost of the trap tags and the costs of administering and enforcing the lobster trap tag system. Trap tag fees must be deposited in the Lobster Management Fund established under section 6431-C. [2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF).]

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

5. Boat declaration. The marine harvesting demonstration license holder shall declare the name of the vessel to be used for fishing under the license at the time of application for the license and may not change that vessel during the license year unless otherwise authorized by the department.

An individual who holds a marine harvesting demonstration license may assist another person who holds a marine harvesting demonstration license on that person's vessel without declaring the name of that vessel. The individual who assists another license holder must have written permission from that license holder before handling that person's demonstration lobster traps, warps or buoys.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

6. Demonstration vessel identification. A vessel may not be used for the purposes of this section unless that vessel is clearly identified as provided by the commissioner under this subsection. The commissioner shall establish the type and specifications of vessel identification to be used for purposes of this section. The commissioner may impose an administrative fee to cover costs associated with implementing this subsection.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

7. Additional requirements for lobster and crab harvesting demonstrations. A person may not demonstrate lobster or crab harvesting methods under this section unless that person holds a marine harvesting demonstration license and:

A. Has successfully completed a lobster and crab fishing written examination as provided in section 6423; or [2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF).]

B. Held a Class I, Class II or Class III lobster and crab fishing license and has landed lobster under that license. [2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF).]

An individual who successfully completes the examination under paragraph A is not required to repeat that examination to renew a marine harvesting demonstration license.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

8. Fee. The fee for a marine harvesting demonstration license is $26.

[ 2009, c. 213, Pt. G, §35 (AMD) .]

9. Rules. The commissioner may adopt rules to carry out the purposes of this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

10. Application of laws. Except as provided in this section, licenses issued under this section are subject to applicable laws under this Part.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

11. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $1,000 may be adjudged.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

SECTION HISTORY

2003, c. 169, §1 (NEW). 2003, c. 169, §3 (AFF). 2009, c. 213, Pt. G, §35 (AMD).






Article 2: LIMITS ON FISHING

12 §6811. Sea cucumber harvesting season

Unless modified by rules adopted under section 6171-A, it is unlawful for a person to fish for or take sea cucumbers from July 1st to September 30th, both days inclusive. [1999, c. 672, §1 (NEW).]

SECTION HISTORY

1999, c. 672, §1 (NEW).



12 §6812. Sea cucumber drag

1. Drag width. It is unlawful to utilize a drag to fish for or take sea cucumbers that exceeds 5 feet, 6 inches in width, measured from extreme outside edge to extreme outside edge.

[ 1999, c. 672, §1 (NEW) .]

2. Configuration of drag. The commissioner shall adopt rules that describe the type of drag that may be used to fish for or take sea cucumbers, including, but not limited to, limitations on the type or size of drag components. Such rules are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 672, §1 (NEW) .]

SECTION HISTORY

1999, c. 672, §1 (NEW).



12 §6813. Sea Cucumber Management Fund

1. Fund established. The Sea Cucumber Management Fund, referred to in this section as the "fund," is established as a dedicated, nonlapsing fund within the department. The commissioner may receive on behalf of the fund money from any source for the purposes described in subsection 2. All money received into the fund must be used for the purposes of the fund. Unexpended balances in the fund at the end of the fiscal year may not lapse but must be carried forward to the next fiscal year to be used for the purposes of the fund. Any interest earned on the money in the fund must be credited to the fund.

[ 1999, c. 672, §1 (NEW) .]

2. Purposes of fund. The commissioner shall use the fund to research and manage the State's sea cucumber fishery and to enforce the laws related to sea cucumbers.

[ 1999, c. 672, §1 (NEW) .]

3. Fees. The following fees must be assessed and credited to the fund. Every wholesale seafood license holder that purchases sea cucumbers shall keep, as a part of permanent records, a record of all sea cucumbers purchased at point of first sale. Every wholesale seafood license holder that purchases sea cucumbers shall, on or before the last day of each month, pay to the commissioner a fee of up to 20¢ for every 100 pounds reported as purchased. The commissioner shall establish by rule the amount of the fee and any procedural requirements for collection of the fee, including, but not limited to, reporting forms and monthly reporting of purchase amounts. Timely payment of the fee is a condition of renewal of the wholesale seafood license issued under section 6851. If it appears to the commissioner from an inspection of records or otherwise that an additional fee is due or overpayment has been made, additional assessments or refunds must be made by the commissioner to the wholesale seafood license holder.

[ 2005, c. 27, §2 (NEW) .]

SECTION HISTORY

1999, c. 672, §1 (NEW). 2005, c. 27, §2 (AMD).



12 §6814. Sea cucumber rules

The commissioner may adopt rules under chapter 607, subchapter 1 to promote the conservation and propagation of sea cucumbers. Those rules may include, but are not limited to, the establishment of management areas in which the harvest of sea cucumbers will be permitted, limits on the number of licenses associated with those management areas and annual limits on total harvest from each of those management areas. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 27, §3 (NEW).]

SECTION HISTORY

2005, c. 27, §3 (NEW).






Article 3: LIMITATIONS ON SEA CUCUMBER DRAG LICENSES

12 §6821. Limited entry

1. License eligibility. The commissioner may not issue a sea cucumber drag license under section 6801-A to any person unless that person possessed that license in the previous calendar year or becomes eligible to obtain that license pursuant to a limited entry system under subsection 2.

[ 2005, c. 27, §4 (NEW) .]

2. Sea cucumber drag license limited entry system. The commissioner may establish by rule a limited entry system under which a person who did not hold a sea cucumber drag license under section 6801-A in the previous calendar year may become eligible to obtain that license. The rules for a limited entry system must include provisions for the method and administration of the system. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 27, §4 (NEW) .]

3. Exceptions. Notwithstanding subsection 1, the following persons may be issued a sea cucumber drag license for license year 2006:

A. A person who was certified as eligible for and obtained a sea cucumber endorsement in 2000; and [2005, c. 27, §4 (NEW).]

B. A person who reported landings of at least 100,000 pounds of sea cucumbers during license year 2002, 2003 or 2004. [2005, c. 27, §4 (NEW).]

[ 2005, c. 27, §4 (NEW) .]

4. Protection from depletion. The commissioner may adopt rules for the sea cucumber drag license limited entry system to prohibit new entry in a year when it is necessary to protect or conserve the sea cucumber resource from imminent depletion.

[ 2005, c. 27, §4 (NEW) .]

SECTION HISTORY

2005, c. 27, §4 (NEW).



12 §6822. Licenses by area

If management areas are established pursuant to section 6814, then a person eligible to purchase a license under section 6821 may purchase that license for only one of the management areas. A person may not change from the management area in which the person harvested sea cucumbers in the previous calendar year unless the change is authorized in accordance with section 6823. A sea cucumber drag license authorizes the licensed activity only in the management area for which it is issued. [2005, c. 27, §4 (NEW).]

SECTION HISTORY

2005, c. 27, §4 (NEW).



12 §6823. Changing sea cucumber management areas

This section applies if management areas are established pursuant to section 6814. [2005, c. 27, §4 (NEW).]

1. Authorization of changes. Beginning in calendar year 2007, a person eligible to purchase a sea cucumber drag license under section 6821 who wishes to change the management area in which the person harvests sea cucumbers may not change management areas unless the change is authorized by the commissioner in accordance with this section.

[ 2005, c. 27, §4 (NEW) .]

2. Management area change request on application. A person eligible to purchase a sea cucumber drag license under section 6821 who wishes to change the management area in which that person was licensed to harvest sea cucumbers in the previous calendar year must indicate on a sea cucumber drag license application form a preference to change the management area in which the person harvests sea cucumbers. The commissioner shall stamp each sea cucumber drag license application form with the time and date of submission.

[ 2005, c. 27, §4 (NEW) .]

3. Conditions for authorization. A request to change management areas is authorized based on the commissioner's assessment of the ability of the management area to sustain additional fishing effort. The commissioner shall authorize management area change requests in chronological order of requests received under this section.

[ 2005, c. 27, §4 (NEW) .]

4. Limitation on approving management area change. The commissioner may not authorize a management area change during the period from October 1st to June 30th.

[ 2005, c. 27, §4 (NEW) .]

5. Effective date of management area change. The effective date of a management area change authorized by the commissioner is October 1st.

[ 2005, c. 27, §4 (NEW) .]

SECTION HISTORY

2005, c. 27, §4 (NEW).












Chapter 625: WHOLESALE AND RETAIL LICENSES

12 §6851. Wholesale seafood license; wholesale seafood license with lobster permit; wholesale seafood license with urchin permit; wholesale seafood license with shrimp permit

1. License required. A person may not engage in the activities authorized under this section without a current:

A. Wholesale seafood license; [2003, c. 452, Pt. F, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Supplemental wholesale seafood license; or [2003, c. 452, Pt. F, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Other license issued under this Part authorizing the activities. [2003, c. 452, Pt. F, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §26 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. License activities. The holder of a wholesale seafood license may, in the wholesale or retail trade:

A. Within or beyond the state limits, buy, sell, process, ship or transport any marine species or their parts, except lobsters and sea urchins; scallops purchased directly from harvesters; and shrimp purchased directly from harvesters; [2015, c. 201, §5 (AMD).]

B. Within or beyond the state limits, buy, sell, shuck, pack, ship or, within the state limits, transport fresh or frozen shellfish, except lobsters, to the extent these activities are expressly authorized by a shellfish certificate issued under section 6856; [2013, c. 492, §12 (AMD).]

C. [1991, c. 523, §3 (RP).]

D. Buy, sell, process, ship or, within the state limits, transport crayfish; and [2013, c. 492, §12 (AMD).]

E. Within or beyond the state limits, buy, possess, ship, transport or sell green crabs without a commercial green crab only license issued under section 6808. [2013, c. 492, §12 (NEW).]

A holder of a wholesale seafood license when buying directly from a harvester may buy only from a harvester who possesses the license or permit for that species as required under this Part. The harvester shall make the applicable marine resources license or permit available for inspection upon the wholesale seafood license holder’s request.

[ 2015, c. 201, §5 (AMD) .]

2-A. Wholesale seafood license with lobster permit. At the request of the applicant, the commissioner shall issue a wholesale seafood license with a lobster permit. A person holding a wholesale seafood license with a lobster permit may engage in all the activities in subsection 2 and may buy, sell, process or ship lobster or properly licensed or lawfully imported lobster meat or parts. A person holding a wholesale seafood license with a lobster permit may transport lobster or properly licensed or lawfully imported lobster meat or parts anywhere within the state limits. A license under this subsection does not authorize a person to possess or transport lobster that person has taken unless that person is in possession of a license issued under section 6421, subsection 3-A, paragraph A, B, C or E. A license under this subsection does not authorize a person to remove lobster meat from the shell unless a license under section 6851-B is held.

[ 2009, c. 523, §8 (AMD) .]

2-B. Wholesale seafood license with a sea urchin buyer's permit. At the request of the applicant, the commissioner shall issue a wholesale seafood license with a sea urchin buyer's permit. A person holding a wholesale seafood license with a sea urchin buyer's permit may engage in all the activities in subsection 2 and may buy, sell, ship or transport whole sea urchins or sea urchin parts. A license under this subsection does not authorize a person to engage in the processing of sea urchins.

[ 2011, c. 266, Pt. A, §20 (AMD) .]

2-C. Wholesale seafood license with a sea urchin processor's permit. At the request of the applicant, the commissioner shall issue a wholesale seafood license with a sea urchin processor's permit. A person holding a wholesale seafood license with a sea urchin processor's permit may engage in all the activities in subsection 2 and may buy, sell, process, ship or transport whole sea urchins or sea urchin parts processed under that license.

[ 2011, c. 266, Pt. A, §20 (AMD) .]

2-D. Wholesale seafood license with shrimp permit. At the request of the applicant, the commissioner shall issue a wholesale seafood license with a shrimp permit. A person holding a wholesale seafood license with a shrimp permit may engage in all of the activities in subsection 2, may buy shrimp from harvesters and may sell, process, ship or transport shrimp.

[ 2011, c. 598, §42 (AMD) .]

2-E. Wholesale seafood license with a scallop permit. At the request of the applicant, the commissioner shall issue a wholesale seafood license with a scallop permit. A person holding a wholesale seafood license with a scallop permit may engage in all of the activities in subsection 2, may buy scallops from harvesters and may sell, process, ship or transport scallops.

[ 2015, c. 201, §6 (NEW) .]

3. Exceptions. This section does not apply to smoked herring or river herring.

[ 2011, c. 598, §43 (AMD) .]

4. License limited. A license under this section authorizes activities at only one establishment or with only one vehicle, but not on a vessel rigged to fish, provided that this license also authorizes the sale and transportation of scallops from any vessel. The limitation in this subsection does not apply to holders of licenses issued under section 6421 when they are transporting lobsters on the vessel they have declared on their lobster license application.

[ 2005, c. 239, §9 (AMD) .]

5. Supplemental license. A supplemental license must be obtained for each additional establishment or vehicle.

[ 1991, c. 523, §3 (AMD) .]

6. Fees. The fees are as follows:

A. Four hundred forty-three dollars for a wholesale seafood license or a wholesale seafood license with a lobster permit, sea urchin buyer's permit, shrimp permit or sea urchin processor's permit; and [2009, c. 213, Pt. G, §36 (AMD).]

B. Eighty-seven dollars for each supplemental license. [2009, c. 213, Pt. G, §36 (AMD).]

[ 2009, c. 213, Pt. G, §36 (AMD) .]

7. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §54 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 127, §87 (AMD). 1979, c. 590, §2 (AMD). 1981, c. 480, §§8,15,16 (AMD). 1983, c. 230, (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §6 (AMD). 1989, c. 348, §§8,9 (AMD). 1991, c. 523, §3 (AMD). 1991, c. 528, §T14 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T14 (AMD). 1991, c. 784, §8 (AMD). 1993, c. 740, §§4,5 (AMD). 1997, c. 19, §§8,9 (AMD). 1999, c. 491, §6 (AMD). 1999, c. 491, §9 (AFF). 2001, c. 421, §§B53,54 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW22 (AMD). 2003, c. 170, §4 (AMD). 2003, c. 452, §F26 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 239, §§8,9 (AMD). 2007, c. 615, §21 (AMD). 2009, c. 213, Pt. G, §36 (AMD). 2009, c. 478, §2 (AMD). 2009, c. 523, §8 (AMD). 2009, c. 561, §31 (AMD). 2011, c. 266, Pt. A, §20 (AMD). 2011, c. 598, §§41-43 (AMD). 2013, c. 492, §12 (AMD). 2015, c. 201, §§5, 6 (AMD).



12 §6851-A. Limited wholesale shellfish harvester's license (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 508, §1 (NEW). 2009, c. 213, Pt. G, §37 (AMD). 2015, c. 68, §9 (RP).



12 §6851-B. Lobster processor license

1. License required. A person may not engage in the activities authorized under this section without a current wholesale seafood license with a lobster permit as required under section 6851 and a current lobster processor license.

[ 2009, c. 523, §9 (NEW) .]

2. Licensed activity. A lobster processor license authorizes a person to process lobsters and lobster meat for sale in accordance with rules adopted by the commissioner, including, but not limited to, the appropriate fee for the license, which may not exceed $750, and under the following conditions:

A. The lobster and lobster meat may be processed only at the fixed place of business named on the license; [2009, c. 523, §9 (NEW).]

B. The lobster meat or lobster parts may come from only legal-sized lobsters; [2009, c. 523, §9 (NEW).]

C. All containers in which lobster meat is packed after removal and that are to be sold, shipped or transported must be clearly labeled with the lobster processor license number of the packer; [2011, c. 247, §3 (AMD).]

D. Records must be maintained at the fixed place of business named on the license; and [2011, c. 247, §4 (AMD).]

E. [2011, c. 247, §5 (NEW); MRSA T. 12, §6851B, sub2, ¶E (RP).]

The commissioner may grant waivers for specific lobster products not addressed in rules that are produced by holders of lobster processor licenses. Such a waiver must be in writing and must describe in detail the product that is not specified in rule.

[ 2011, c. 247, §§3-5 (AMD) .]

3. Exception. A license is not required to remove lobster meat for serving in hotels and restaurants if the meat is removed from the shell in a hotel or restaurant for serving on the premises.

[ 2009, c. 523, §9 (NEW) .]

4. License limited. A lobster processor license authorizes activities under this section at only one fixed place of business.

[ 2009, c. 523, §9 (NEW) .]

5. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $1,000 may be adjudged.

[ 2013, c. 468, §32 (AMD) .]

SECTION HISTORY

2009, c. 523, §9 (NEW). 2011, c. 247, §§3-5 (AMD). 2013, c. 468, §32 (AMD).



12 §6852. Retail seafood license

1. License required. A person may not engage in the activities authorized under subsection 2 without a retail seafood license or other license issued under this Part authorizing the activities.

[ 2013, c. 468, §33 (AMD); 2013, c. 468, §46 (AFF) .]

2. License activity. The holder of a retail seafood license may, in the retail trade, buy, sell, transport, ship or serve:

A. Shellstock, which must be purchased from a wholesale seafood license holder certified under section 6856; [2013, c. 468, §34 (AMD); 2013, c. 468, §46 (AFF).]

B. [2005, c. 434, §11 (RP).]

C. [2011, c. 598, §44 (RP).]

D. Crayfish; [2013, c. 468, §34 (AMD); 2013, c. 468, §46 (AFF).]

E. [2013, c. 282, §12 (AFF); 2013, c. 282, §11 (RP).]

F. Lobsters; and [2013, c. 468, §34 (NEW); 2013, c. 468, §46 (AFF).]

G. Any marine organism that is purchased directly from a harvester licensed under this Part. [2013, c. 468, §34 (NEW); 2013, c. 468, §46 (AFF).]

A holder of a retail seafood license when buying directly from a harvester may buy only from a harvester who possesses the license or permit for that species as required under this Part. The harvester shall make the applicable marine resources license or permit available for inspection upon the retail seafood license holder’s request.

[ 2013, c. 468, §34 (AMD); 2013, c. 468, §46 (AFF) .]

2-A. Enhanced retail certificate authorized. The holder of a retail seafood license may obtain an enhanced retail certificate from the department. The holder of an enhanced retail certificate may, in the retail trade within the state limits, buy, sell, transport, ship or serve:

A. Shellstock bought from a commercial shellfish license holder licensed under section 6601; [2011, c. 598, §44 (NEW).]

B. Shellstock bought from a surf clam boat license holder licensed under section 6602; [2011, c. 598, §44 (NEW).]

C. Shellstock bought from a mahogany quahog license holder licensed under section 6731; or [2011, c. 598, §44 (NEW).]

D. Shellstock bought from a hand-raking mussel license holder licensed under section 6745 or a mussel boat license holder licensed under section 6746. [2011, c. 598, §44 (NEW).]

For the purposes of inspection or collection of samples, the commissioner or the commissioner's agent may access an establishment or part thereof in which activities authorized under this certificate are conducted by a person holding a retail seafood license. Denial of access is grounds for suspension or revocation of a retail seafood license under the provisions of section 6372. The holder of an enhanced retail certificate may not designate a vehicle as that person's establishment.

[ 2013, c. 492, §13 (AMD) .]

3. License limited. A license authorizes activities pursuant to subsection 2 at only one establishment or with only one vehicle.

[ 2011, c. 598, §44 (AMD) .]

3-A. Retail sale of certain seafood products.

[ 2011, c. 598, §44 (RP) .]

3-B. Certificate limited. An enhanced retail certificate authorizes activities pursuant to subsection 2-A at only one establishment.

[ 2011, c. 598, §44 (NEW) .]

4. Fee. The fee for a retail seafood license under subsection 1 is $100. The fee for an enhanced retail certificate under subsection 2-A is $28 and must be deposited in the Shellfish Fund under section 6651.

[ 2013, c. 282, §11 (AMD); 2013, c. 282, §12 (AFF) .]

5. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §56 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

6. Rules. The commissioner may adopt or amend rules that establish requirements for retail seafood license holders and enhanced retail certificate holders concerning:

A. The minimum sanitation standards for establishments and vehicles; [2005, c. 434, §12 (NEW).]

B. The sanitation and quality control standards for shellfish and whole scallops and their products; [2005, c. 434, §12 (NEW).]

C. The methods for handling, shipping and transporting of shellfish and whole scallops; [2005, c. 434, §12 (NEW).]

D. The records and reports of purchases, shipping and transporting of shellfish and whole scallops; [2005, c. 434, §12 (NEW).]

E. The labeling or marking of shipments of shellfish and wholesale scallops; and [2005, c. 434, §12 (NEW).]

F. The protection of public health. [2005, c. 434, §12 (NEW).]

Rules adopted pursuant to this subsection must be based on the particular operational requirements of each activity, the most recently adopted federal sanitation standards and the most recent generally accepted research data and must be designed to protect the public health and safety while allowing reasonable use of shellfish and whole scallops. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 598, §44 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 480, §9 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §7 (AMD). 1987, c. 826, §5 (AMD). 1989, c. 348, §§10,11 (AMD). 1991, c. 528, §T15 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T15 (AMD). 2001, c. 421, §§B55,56 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW23 (AMD). 2005, c. 434, §§11,12 (AMD). 2009, c. 213, Pt. G, §38 (AMD). 2009, c. 478, §3 (AMD). 2009, c. 523, §§10, 11 (AMD). 2011, c. 598, §44 (AMD). 2013, c. 282, §11 (AMD). 2013, c. 282, §12 (AFF). 2013, c. 468, §§33, 34 (AMD). 2013, c. 468, §46 (AFF). 2013, c. 492, §13 (AMD).



12 §6852-A. Enhanced retail seafood license (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 217, §6 (NEW). 2011, c. 311, §5 (AMD). 2011, c. 598, §45 (RP).



12 §6852-B. Retail sale of certain seafood products

Notwithstanding any provision of law to the contrary, a license or certificate is not required for a person to sell at retail: [2011, c. 598, §46 (NEW).]

1. Shucked shellfish. Shucked shellfish, if the shucked shellfish is purchased from a wholesale seafood license holder certified under section 6856; or

[ 2011, c. 598, §46 (NEW) .]

2. Lobster parts or meat. Lobster parts or meat, if they are purchased from a wholesale seafood license holder with a lobster permit, from the holder of a lobster processor license or from an individual permitted under section 6857 or if they have been lawfully imported.

[ 2011, c. 598, §46 (NEW) .]

SECTION HISTORY

2011, c. 598, §46 (NEW).



12 §6853. Marine worm dealer's license; green crab authorizations

1. License required. A person may not engage in the activities authorized under this section without a current:

A. Marine worm dealer's license; [2003, c. 452, Pt. F, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Supplemental marine worm dealer's license; or [2003, c. 452, Pt. F, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Other license issued under this Part authorizing the activities. [2003, c. 452, Pt. F, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §27 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Licensed activity. The holder of a marine worm dealer's license may buy, possess, ship, transport or sell marine worms. The holder of a marine worm dealer's license may also buy, possess, ship, transport or sell green crabs for a purpose other than for human consumption without a commercial green crab only license issued under section 6808.

[ 2013, c. 492, §14 (AMD) .]

3. License limited. A license authorizes these activities at only one establishment or with only one vehicle.

[ 2001, c. 421, Pt. B, §57 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Supplemental license. A supplemental license must be obtained for each additional establishment or vehicle.

[ 2001, c. 421, Pt. B, §57 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

5. Eligibility. The marine worm dealer's license is a resident license.

[ 2001, c. 421, Pt. B, §57 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

6. Fee. The fee for a marine worm dealer's license is $64 and the fee for a supplemental license is $26.

[ 2009, c. 213, Pt. G, §39 (AMD) .]

7. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §57 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

A holder of a license required under this section when buying marine worms directly from a harvester may buy only from a harvester who possesses a marine worm digger's license under section 6751, and when buying green crabs from a harvester may buy only from a harvester who possesses a commercial green crab only license issued under section 6808. The harvester shall make the marine worm digger's license or commercial green crab only license available for inspection upon the license holder’s request. [2013, c. 492, §14 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 480, §§10,15,16 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1991, c. 528, §T16 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T16 (AMD). 2001, c. 421, §B57 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 452, §F27 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 213, Pt. G, §39 (AMD). 2009, c. 478, §4 (AMD). 2013, c. 492, §14 (AMD).



12 §6854. Lobster transportation license

1. License required. A person may not engage in the activities authorized under this section without a current:

A. Lobster transportation license; or [2003, c. 452, Pt. F, §28 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Supplemental lobster transportation license. [2003, c. 452, Pt. F, §28 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §28 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. License activity. The holder of a lobster transportation license may buy from a licensed wholesale seafood dealer and transport beyond the state limits lobsters or their parts or meat. Lobster parts or meat may be transported only if they are properly permitted under section 6851-B or 6857 or have been lawfully imported.

[ 2009, c. 523, §12 (AMD) .]

3. License limitations. A license authorizes these activities with only one vehicle owned, leased or rented by the license holder.

[ 2001, c. 421, Pt. B, §58 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Supplemental license. A supplemental license must be obtained for each additional vehicle.

[ 2001, c. 421, Pt. B, §58 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

5. Information required. Each application must identify each vehicle or other mode of transportation to be used for transporting lobster.

[ 2001, c. 421, Pt. B, §58 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

6. Fees. The fee for a lobster transportation license is $312 and the fee for a supplemental license is $63.

[ 2009, c. 213, Pt. G, §40 (AMD) .]

7. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §58 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 127, §88 (AMD). 1981, c. 480, §11 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §8 (AMD). 1991, c. 528, §T17 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T17 (AMD). 2001, c. 421, §B58 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW24 (AMD). 2003, c. 452, §F28 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 213, Pt. G, §40 (AMD). 2009, c. 523, §12 (AMD).



12 §6855. Shellfish transportation license

1. License required. A person may not engage in the activities authorized under this section without a current:

A. Shellfish transportation license; or [2003, c. 452, Pt. F, §29 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Supplemental shellfish transportation license. [2003, c. 452, Pt. F, §29 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §29 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. License activity. The holder of a shellfish transportation license may buy certified shellfish and transport them beyond the state limits, to the extent these activities are expressly authorized by a shellfish certificate or its equivalent from another state.

[ 1977, c. 661, §5 (NEW) .]

3. License limitations. All shellfish transported under this license must be procured from a wholesale seafood licensee certified under section 6856. A license authorizes these activities with only one vehicle owned, leased or rented by the license holder.

[ 2001, c. 421, Pt. B, §59 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Supplemental license. A supplemental license must be obtained for each additional vehicle.

[ 2001, c. 421, Pt. B, §59 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

5. Information required. Each application must identify each vehicle or other mode of transportation to be used for transporting shellfish.

[ 2001, c. 421, Pt. B, §59 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

6. Fees. The fee for a shellfish transportation license is $529 and the fee for a supplemental license is $173.

[ 2009, c. 213, Pt. G, §41 (AMD) .]

7. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §59 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 480, §§12,15,16 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §9 (AMD). 1987, c. 826, §6 (AMD). 1991, c. 528, §T18 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T18 (AMD). 2001, c. 421, §B59 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW25 (AMD). 2003, c. 452, §F29 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 213, Pt. G, §41 (AMD).



12 §6856. Shellfish sanitation and depuration certificate

1. Shellfish sanitation certificate. A person may not undertake the processing, buying, selling, shipping, transporting or shucking of shellfish or whole scallops without a shellfish sanitation certificate unless authorized under section 6701 or 6702. The commissioner may issue a shellfish sanitation certificate to a wholesale seafood license holder or a shellfish transportation license holder that authorizes the holder to undertake the activities expressly authorized therein, which may include buying and selling, shipping, transporting, shucking or other processing of shellfish or whole scallops. A wholesale seafood license or shellfish transportation license is also necessary to undertake the activities authorized under those licenses.

[ 2015, c. 68, §10 (AMD) .]

2. Express authorizations. The commissioner shall expressly state the authorized activities on each shellfish sanitation certificate. The activities authorized must be sufficient to allow the holder to carry out the holder's wholesale or transportation operations, except that the operations may be limited to the extent required to protect the public health.

[ 2003, c. 248, §11 (AMD) .]

3. Depuration certificate. A person may not take shellfish from closed areas for depuration, processing and transportation without a depuration certificate. The commissioner may issue a depuration certificate to a wholesale seafood license holder that authorizes the holder to take shellfish from closed areas for depuration, processing and transportation. The certificate must establish limits on harvesting, depurating and processing methods and any other provisions required to ensure the public safety. The commissioner may permit depuration of shellfish not contaminated by paralytic shellfish poisoning if it is established that the water used during depuration will not contaminate the shellfish with paralytic shellfish poisoning.

[ 2011, c. 175, §1 (AMD) .]

3-A. Municipal consultation and approval; depuration harvesting.

[ 2011, c. 175, §2 (RP) .]

3-B. Municipal pollution abatement plan.

[ 2011, c. 175, §3 (RP) .]

3-C. Municipal depuration management plan.

[ 2011, c. 175, §4 (RP) .]

3-D. Soft-shelled clam depuration harvesting in municipalities with municipal shellfish conservation programs. Soft-shelled clam depuration activities conducted within a municipality that has a municipal shellfish conservation program pursuant to section 6671 are subject to the following provisions.

A. Using the following general guidelines to identify whether pollution abatement activities are likely to succeed in a shellfish growing area, the commissioner may close a shellfish growing area pursuant to section 6172 for municipal pollution abatement activities.

(1) Pollution abatement activities are likely to succeed in shellfish growing areas affected by identified failing residential septic systems and other identified localized sources of human or animal fecal contamination when funding for abatement is available.

(2) Pollution abatement activities are not likely to succeed in shellfish growing areas affected by wastewater treatment plant outfall or other point sources of treated or partially treated sewage unless complete removal of pollution sources has been achieved.

(3) Abatement activities are not likely to succeed in shellfish growing areas affected by chronic nonpoint source contamination from rivers or streams.

At the request of the municipality, the commissioner may allow soft-shelled clam depuration harvesting in a shellfish growing area closed under this paragraph. [2015, c. 68, §11 (AMD).]

B. In conducting depuration harvesting activities under this subsection, a person holding a depuration certificate shall engage commercial harvesters holding valid municipal and state commercial shellfish licenses. If there are insufficient municipally licensed commercial harvesters, the depuration certificate holder may supplement with other commercial shellfish harvesters licensed in the State. [2011, c. 175, §5 (NEW).]

C. A depuration certificate holder shall maintain a generalized depuration management plan on file with the commissioner that sets forth methods for identifying harvest limits, operational procedures for harvest management and responsibilities of authorized representatives. [2011, c. 175, §5 (NEW).]

D. A depuration certificate holder shall pay each municipality an amount equal to 50¢ for each bushel of soft-shelled clams taken in that municipality under the depuration certificate. When submitting payment to a municipality under this paragraph, the depuration certificate holder shall include a summary of reports submitted to the department pursuant to rules adopted under subsection 4. [2011, c. 175, §5 (NEW).]

[ 2015, c. 68, §11 (AMD) .]

4. Rules. The commissioner may adopt or amend rules concerning:

A. The procedures for issuing certificates and the required qualifications for each type of certificate; [1977, c. 661, §5 (NEW).]

B. The minimum sanitation standards for establishments and vehicles; [1977, c. 661, §5 (NEW).]

C. The sanitation and quality control standards for shellfish and whole scallops and their products; [2001, c. 112, §3 (AMD).]

D. The methods for taking, handling, shipping, transporting and processing of shellfish and whole scallops taken from closed areas; [2001, c. 112, §3 (AMD).]

E. The records and reports of takings, purchases, processing, sales, shipping and transporting of shellfish and whole scallops; [2001, c. 112, §3 (AMD).]

F. The labeling or marking of shipments of shellfish and whole scallops; and [2001, c. 112, §3 (AMD).]

G. Other rules necessary to the public health. [2003, c. 248, §11 (AMD).]

The rules must be based on the particular operational requirements of each activity, the most recently adopted federal sanitation standards and the most recent generally accepted research data, in a manner so as to protect the public health and safety while allowing reasonable use of the State's shellfish and whole scallops.

[ 2003, c. 248, §11 (AMD) .]

5. Right of entry. Whenever a certificate has been issued under this section, the commissioner, or the commissioner's agent, must have access to any establishment or part thereof for the purpose of inspection or collection of samples. Denial of access is grounds for suspension or revocation of any certificate or license under the provisions of section 6372.

[ 2011, c. 311, §6 (AMD) .]

6. Products embargoed and condemned. The commissioner, or the commissioner's agent, shall indefinitely embargo, condemn or order to be destroyed any shellfish, shellfish product or whole scallop in any establishment whenever it is determined that the product is of unsound quality, contains any filthy, decomposed or putrid substance, or may be poisonous or deleterious to health or otherwise unsafe. The commissioner and the commissioner's agent shall cooperate with those state and federal agencies having similar responsibility in the protection of public health and in enforcing the order to embargo, condemn or destroy.

In the event that any shellfish, shellfish product or whole scallop in any establishment is embargoed, condemned or ordered destroyed, the commissioner, or the commissioner's agent, shall, as soon thereafter as practical, notify the owner in writing of the amount and kind of shellfish, shellfish product or whole scallop embargoed, condemned or destroyed.

[ 2003, c. 248, §11 (AMD) .]

7. Resident depuration harvesters.

[ 2011, c. 175, §6 (RP) .]

8. Payments to municipalities.

[ 2011, c. 175, §7 (RP) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 249, (AMD). 1981, c. 462, §6 (AMD). 1989, c. 770, §1 (AMD). 1991, c. 831, §2 (AMD). 2001, c. 112, §§2-4 (AMD). 2003, c. 248, §11 (AMD). 2005, c. 508, §2 (AMD). 2007, c. 15, §§1-5 (AMD). 2007, c. 15, §6 (AFF). 2009, c. 561, §32 (AMD). 2011, c. 175, §§1-7 (AMD). 2011, c. 311, §6 (AMD). 2015, c. 68, §§10, 11 (AMD).



12 §6857. Lobster meat permit

1. Permit required. A person may not engage in the activities authorized under this section without a current lobster meat permit.

[ 2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Permitted activity. A lobster meat permit authorizes a wholesale seafood license holder or a retail seafood license holder to remove lobster meat from the shell for sale under the following conditions.

A. The meat may be removed from the shell only at the establishment named in the permit. [2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

B. The meat may come from only legal-sized lobsters. [2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

C. Tail sections must be removed from the shell whole and intact and must be maintained in that state. [2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

D. All containers in which lobster meat is packed after removal and that are to be sold, shipped or transported must be clearly labeled with the lobster meat permit number of the packer. [2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Exception. A permit is not required to remove lobster meat for serving in hotels and restaurants if the meat is removed from the shell in a hotel or restaurant for serving on the premises.

[ 2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. License limitation. A permit authorizes these activities at only one location or place of business.

[ 2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

5. Fee. The fee for a lobster meat permit is $159.

[ 2009, c. 213, Pt. G, §42 (AMD) .]

6. Prima facie evidence meat removed for sale. If any lobster meat that has been removed from the shell is found on the premises of any establishment that is engaged in the selling, serving, processing or transporting of food in any form for human consumption, it is prima facie evidence that the meat was removed for sale.

[ 2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

7. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §60 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 480, §§13,15,16 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §10 (AMD). 1991, c. 528, §T19 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T19 (AMD). 2001, c. 421, §B60 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW26 (AMD). 2009, c. 213, Pt. G, §42 (AMD).



12 §6858. Size and condition of lobster meat (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 433, §11 (AMD). 1985, c. 677, §§5-7 (AMD). 1987, c. 753, §1 (AMD). 1991, c. 390, §9 (AMD). 1999, c. 26, §4 (AMD). 2003, c. 452, §§F30,31 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 523, §13 (RP).



12 §6859. Unmarked lobster shipping container

A person who ships, offers to ship or accepts for shipment any lobsters or their parts in any container that is not clearly marked to indicate that it contains lobsters commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [1999, c. 771, Pt. B, §10 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 771, §B10 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6860. Labeling of shrimp

A person who processes and packages shrimp without clearly marking the country or state of origin on the container commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [1999, c. 771, Pt. B, §10 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 771, §B10 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6861. Crawfish; license; meat; mix or commingle; listing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1985, c. 379, §11 (AMD). 1987, c. 513, §9 (AMD). 1989, c. 348, §12 (RP).



12 §6861-A. Permitted and prohibited activities for crayfish dealers

1. Meat. Crayfish meat is subject to the following prohibitions.

A. A person may not possess crayfish meat removed from the shell except as follows:

(1) For immediate personal consumption;

(2) For the purpose of serving the meat immediately to a customer;

(3) Under refrigeration and in its original container, clearly labeled as crayfish, with the country or state of origin clearly disclosed; or

(4) Mixed with other food if receipts are available to prove the product is crayfish. [2003, c. 452, Pt. F, §32 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

B. It is prima facie evidence that lobster or crayfish meat is illegal lobster meat if the crayfish or lobster meat is outside the shell; is not in its original container and clearly labeled as crayfish, with the country or state of origin clearly disclosed; and:

(2) Is unmixed with any other food and there are no receipts available to prove the product is crayfish. [2009, c. 523, §14 (AMD).]

[ 2009, c. 523, §14 (AMD) .]

2. Mix or commingle. A person may not:

A. Mix or commingle crayfish in any form with lobster; [2003, c. 452, Pt. F, §33 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Cause or allow crayfish to be mixed or commingled with lobster; or [2003, c. 452, Pt. F, §33 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Possess a mixture of crayfish and lobster. [2003, c. 452, Pt. F, §33 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §33 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

3. List. It shall be unlawful to list, label, advertise, sell, offer for sale or represent, for the purpose of sale, crayfish as lobster or imitation lobster, unless the country or state of origin is clearly disclosed or the listing, labeling or advertising is designed to clearly and affirmatively reflect the product being offered for sale.

[ 1989, c. 348, §13 (NEW) .]

4. Records. Any person, licensed under section 6851 or 6852 who deals in crayfish, shall make records available to a marine patrol officer on demand.

[ 1989, c. 348, §13 (NEW) .]

5. Rules. The commissioner shall adopt or amend any rules necessary to supervise and control licensees dealing in crayfish and to protect the interests of the State in the conduct, management and operation of the business of dealing in crayfish to assure compliance with this section.

[ 1989, c. 348, §13 (NEW) .]

6. Penalties. The following penalties apply to violations of this section.

A. Violation of subsection 1, paragraph A is subject to the general penalty provisions of section 6201. [2003, c. 452, Pt. F, §34 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violation of subsection 1, paragraph B is subject to the penalty provisions of section 6431, subsection 7. [2003, c. 452, Pt. F, §34 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Except as provided in paragraphs A and B, violation of this section is a civil violation for which a fine of not less than $100 nor more than $1,000 may be adjudged. [RR 2013, c. 2, §18 (COR).]

[ RR 2013, c. 2, §18 (COR) .]

7. License exception for bait purposes. A license shall not be required for crayfish kept or sold for bait purposes and marked or labeled "Not for Human Consumption."

[ 1989, c. 348, §13 (NEW) .]

SECTION HISTORY

1989, c. 348, §13 (NEW). 2003, c. 452, §§F32-34 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 523, §14 (AMD). RR 2013, c. 2, §18 (COR). 2013, c. 468, §35 (AMD).



12 §6862. Lobster tail permit (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 129, §2 (NEW). 1985, c. 805, (REEN). 1987, c. 402, §A214 (REEN). 1987, c. 753, §2 (AMD). 1989, c. 788, §5 (AMD). RR 1991, c. 2, §38 (COR). 1997, c. 84, §1 (AMD). 2001, c. 421, §B61 (AMD). 2001, c. 421, §C1 (AFF). 2005, c. 239, §10 (AMD). 2009, c. 523, §15 (RP).



12 §6863. Cultchless American oyster growers license

A person may not grow cultchless American oysters in the State unless licensed under this section, except that a person who is the holder of a lease issued under section 6072, 6072-A or 6072-B that authorizes the culture of American oysters or a license issued under section 6072-C that authorizes the culture of American oysters is not required to obtain a cultchless American oyster growers license. [2013, c. 509, §10 (AMD).]

1. Definitions. For the purposes of this Part, the term "cultchless" means the absence, at the shell hinge, of foreign material or a scar and the term "American oyster" means the genus and species Crassostrea virginica.

[ 1991, c. 876, §2 (NEW) .]

2. License. The commissioner shall establish by rule the criteria for a cultchless American oyster growers license.

[ 1991, c. 876, §2 (NEW) .]

3. Fee. The annual fee for a cultchless American oyster growers license is $12.

[ 2009, c. 213, Pt. G, §43 (AMD) .]

4. Penalty. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged.

[ 1999, c. 771, Pt. B, §11 (NEW); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

SECTION HISTORY

1991, c. 876, §2 (NEW). 1999, c. 771, §B11 (AMD). 1999, c. 771, §§D1,2 (AFF). 2009, c. 213, Pt. G, §43 (AMD). 2013, c. 509, §10 (AMD).



12 §6864. Elver dealer's license

1. License required. A person may not buy, possess, transport within state limits or sell elvers without an elver dealer's license. It is unlawful for a person to possess elvers prior to the beginning of the elver season or to possess elvers 5 days beyond the end of the elver season pursuant to section 6575.

[ 2015, c. 45, §1 (AMD) .]

1-A. Limits on issuance. The department may not issue an elver dealer's license or a supplemental license after February 1st of the current licensing year.

[ 2013, c. 492, §15 (AMD) .]

2. License limited. An elver dealer's license authorizes the licensed activities at only one permanent facility. For the purposes of this section, "permanent facility" means a permanent building that is owned or legally leased by the license holder and is not a dwelling. A permanent facility must have holding tanks with water and aeration suitable to hold elvers.

[ 2015, c. 45, §2 (AMD) .]

3. Supplemental license. A supplemental license must be obtained for each vehicle or additional permanent facility. Beginning with the 2015 elver fishing season, a supplemental license authorizes a person to buy elvers from a person licensed under subsection 1 at the permanent facility identified on that person's license or to possess, transport within state limits or sell elvers.

[ 2015, c. 45, §3 (AMD) .]

4. Fee. The fee for an elver dealer's license is $1,213 and the fee for each supplemental license is $63.

[ 2009, c. 213, Pt. G, §44 (AMD) .]

5. Disposition of fees. All fees collected under this section accrue to the Eel and Elver Management Fund established in section 6505-D, except that $376 accrues to the General Fund for each elver dealer's license sold under this section and $52 accrues to the General Fund for each supplemental license sold under this section.

[ 2009, c. 213, Pt. G, §45 (AMD) .]

6. Reporting.

[ 2003, c. 170, §5 (RP) .]

7. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §16 (AMD) .]

7-A. Use of elver transaction card required. The department shall issue to a dealer licensed under this section an electronic recording device that records the information on an elver transaction card issued by the department under section 6505-A, subsection 1-C. A dealer licensed under this section shall record each purchase or transfer of elvers from a harvester by using that harvester's elver transaction card. A dealer may not purchase elvers from a harvester that does not present an elver transaction card.

[ 2013, c. 468, §37 (NEW) .]

7-B. Use of elver dealer transaction card required. The department shall issue to a dealer licensed under this section an elver dealer transaction card for each dealer license and for each supplemental license to record all sales, purchases and transportation of elvers. All transfers of elvers between any license type requires the use of an elver dealer transaction card, including all transactions between holders of elver dealer licenses and holders of elver dealer supplemental licenses. A person licensed in accordance with this section must have access to an operational Internet connection when using an elver dealer transaction card to buy, sell or transport elvers.

[ 2015, c. 45, §4 (NEW) .]

8. Reporting. A dealer licensed under this section shall submit reports electronically to the department using an approved electronic format on a daily basis for the entire elver fishing season. The reporting period begins daily at 12:01 a.m. Eastern Standard Time and ends at 12:00 midnight. Reports must be received by the department by 2:00 p.m. of the following day, including the day following the last day of the season. If a correction is needed following the entry of a transaction, the dealer shall contact the department directly to request the correction. If an extension of time is needed, the dealer shall contact the department directly to request the extension.

[ 2013, c. 468, §38 (RPR) .]

8-A. Seizure of equipment. If a dealer licensed under this section fails to report, or fails to report accurately, and does not contact the department to request an extension of time or to correct information in accordance with subsection 8, a marine patrol officer may seize any recording equipment issued by the department under subsection 7-A. A marine patrol officer may also seize any department-issued equipment if an extension is requested but is not granted.

[ 2013, c. 468, §39 (NEW) .]

9. Authorized representatives. A person who holds an elver dealer's license may identify authorized representatives to act on the license holder's behalf to purchase elvers at the permanent facility. The elver dealer's license holder must identify authorized representatives on forms provided by the department.

[ 2015, c. 45, §5 (AMD) .]

10. Purchase of elvers. Until May 31, 2014, a person who holds an elver dealer's license, or the authorized representative of that person under subsection 9, may purchase elvers from licensed harvesters at locations other than the permanent facility identified on the license holder's license. Beginning in 2015, a person who holds an elver dealer's license or the license holder's authorized representative may purchase elvers from licensed harvesters only at the permanent facility identified on the license holder's license. The license holder or the license holder's authorized representative shall keep records on forms supplied by the department that identify each harvester from which elvers were purchased and the amount of elvers purchased from each harvester and each dealer to whom elvers were sold and the amount of elvers sold to each dealer. At all times, the license holder or the license holder's authorized representative must be able to fully account for the amount of elvers in the license holder's or the licence holder's authorized representative's possession. On the request of a marine patrol officer, the license holder or the license holder's authorized representative shall weigh the amount of elvers in the license holder's or the licence holder's authorized representative's possession for the purpose of determining if the amount of elvers meets the license holder's or the license holder's authorized representative's records. The license holder or the license holder's authorized representative shall make the records available for inspection by a marine patrol officer. If the license holder's or the license holder's authorized representative's records do not match the amount of elvers in the license holder's or the license holder's authorized representative's possession, the entire bulk pile is subject to seizure pursuant to section 6575-J. The license holder or the license holder's authorized representative may not purchase elvers with any form of payment other than a check or cashier's check that identifies both the seller and the buyer, each of whom must be a person holding a license issued under this section, a person who, pursuant to subsection 9, is an authorized representative of a person holding a license issued under this section or a person holding a license issued under section 6302-A, subsection 3, paragraph E, E-1, F or G or section 6505-A.

[ 2013, c. 468, §40 (AMD) .]

11. Shipment or transport of elvers outside state limits. A person who holds an elver dealer's license or the elver dealer's license holder's authorized representative under subsection 9 who is licensed under section 6865, subsection 9 must transport elvers to a permanent facility identified on the license holder's license prior to the elvers being transported outside state limits.

[ 2015, c. 45, §5 (AMD) .]

12. Nonnegotiable checks.

[ 2013, c. 301, §23 (RP) .]

13. Record-keeping required. An elver dealer shall maintain paper records pertaining to all elver purchases and shipments. These records must be made available to the department upon request, and:

A. Each license holder must have a business address at which the records are maintained; [2013, c. 468, §41 (NEW).]

B. The records must be complete, accurate and legible; [2013, c. 468, §41 (NEW).]

C. The records must be sufficient to allow each purchase and shipment of elvers to be tracked by date of purchase from harvester, by harvester name and landings number and by buyer to whom the elvers were sold; and [2013, c. 468, §41 (NEW).]

D. The records must be retained for a minimum of 3 years. [2013, c. 468, §41 (NEW).]

[ 2013, c. 468, §41 (NEW) .]

A holder of an elver dealer's license when buying directly from a harvester may buy only from a harvester who possesses an elver fishing license under section 6505-A. The harvester shall make the elver fishing license and a government-issued identification card with the harvester's photograph and date of birth available for inspection upon the elver dealer's license holder’s request. [2013, c. 49, §19 (AMD).]

The commissioner may adopt rules to implement and enforce requirements under this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 549, §9 (NEW).]

SECTION HISTORY

1995, c. 536, §A10 (NEW). 1995, c. 536, §A13 (AFF). 1999, c. 7, §15 (AMD). 2001, c. 421, §§B62,63 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW27 (AMD). 2003, c. 170, §5 (AMD). 2005, c. 533, §4 (AMD). 2009, c. 213, Pt. G, §§44, 45 (AMD). 2009, c. 478, §5 (AMD). 2011, c. 549, §9 (AMD). 2013, c. 49, §§16-19 (AMD). 2013, c. 301, §§20-23 (AMD). 2013, c. 468, §§36-41 (AMD). 2013, c. 492, §15 (AMD). 2015, c. 45, §§1-5 (AMD).



12 §6865. Elver exporter's license

1. License required. A person may not engage in the activities authorized under this section without an elver exporter's license.

[ 2015, c. 45, §6 (NEW) .]

2. License activities. A person who holds an elver exporter's license may buy elvers from a person licensed under section 6864 and transport elvers beyond the state limits.

[ 2015, c. 45, §6 (NEW) .]

3. License limited. An elver exporter's license authorizes the licensed activities on only one vehicle, owned, leased or rented by the license holder.

[ 2015, c. 45, §6 (NEW) .]

4. Use of transaction card required. The department shall issue to an exporter licensed under this section an electronic recording device that records the information on an elver dealer transaction card issued by the department under section 6864, subsection 7-B to record all sales and purchase transactions. A person licensed in accordance with this section may not buy or transfer elvers to or from another individual licensed in accordance with section 6864 without using an elver dealer transaction card. A person licensed in accordance with this section must have access to an operational Internet connection when using an elver dealer transaction card to buy or sell elvers.

[ 2015, c. 45, §6 (NEW) .]

5. Fee. The fee for an elver exporter's license is $5,000.

[ 2015, c. 45, §6 (NEW) .]

6. Disposition of fees. All fees collected under this section accrue to the Eel and Elver Management Fund established in section 6505-D.

[ 2015, c. 45, §6 (NEW) .]

7. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2015, c. 45, §6 (NEW) .]

8. Records. An exporter licensed under this section shall maintain records as specified by the commissioner in rule. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 45, §6 (NEW) .]

9. Authorized representatives. A person who holds an elver exporter's license may identify authorized representatives to act on the license holder's behalf to transport elvers beyond state limits. The elver exporter's license holder must identify authorized representatives on forms provided by the department.

[ 2015, c. 45, §6 (NEW) .]

SECTION HISTORY

2015, c. 45, §6 (NEW).






Chapter 627: GENERAL PROHIBITIONS

12 §6951. Fishing with dynamite or poison

It shall be unlawful to: [1977, c. 661, §5 (NEW).]

1. Use dynamite or poison. Use dynamite or any poisonous or stupefying substance for the purpose of destroying or taking fish in the coastal waters;

[ 1977, c. 661, §5 (NEW) .]

2. Possess dynamite or poison. Possess or carry dynamite or other explosives or poisonous or other stupefying substance while engaged in fishing in a boat; and

[ 1977, c. 661, §5 (NEW) .]

3. Possess dynamited or poisoned fish. Possess, buy or sell fish taken by use of dynamite or other explosives or poisonous or other stupefying substance.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6952. Trawling, seining or netting for lobster (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 621, §§1,2 (AMD). 1983, c. 52, (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F35 (RP).



12 §6952-A. Trawling, seining or netting for lobster

1. Trawling, seining or netting for lobsters prohibited. A person may not:

A. Fish for or take lobsters by use of a trawl, drag, dredge, seine or net; or [2011, c. 266, Pt. A, §21 (AMD).]

B. Possess any lobsters, regardless of their source, on board any boat rigged for dragging, trawling, dredging, seining or netting. [2011, c. 266, Pt. A, §21 (AMD).]

[ 2011, c. 266, Pt. A, §21 (AMD) .]

2. Exception; liberated alive. A person does not violate this section if the lobster is immediately liberated alive in the coastal waters.

[ 2003, c. 452, Pt. F, §36 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Exceptions; boats. This section does not apply to:

A. A boat rigged for dragging, trawling, dredging or seining if all nets, drags and dredges are removed from the boat; or [2011, c. 266, Pt. A, §22 (AMD).]

B. A boat rigged for netting if there are no finfish taken by gill net aboard. [2003, c. 452, Pt. F, §36 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2011, c. 266, Pt. A, §22 (AMD) .]

4. Penalty for possession. A violation of this section is a Class D crime, except that in addition to any punishment that may be imposed under Title 17-A, Part 3, the court shall impose a fine of $500 for each violation and, in addition, a fine of $100 for each lobster involved, up to and including the first 5, and a fine of $200 for each lobster in excess of 5, or, if the number of lobsters cannot be determined, a fine of not less than $1,000 or more than $5,000.

[ 2013, c. 468, §42 (AMD) .]

SECTION HISTORY

2003, c. 452, §F36 (NEW). 2003, c. 452, §X2 (AFF). 2009, c. 394, §14 (AMD). 2011, c. 266, Pt. A, §§21, 22 (AMD). 2013, c. 468, §42 (AMD).



12 §6953. Stopping for inspection; penalty

It shall be unlawful for the operator of a motor vehicle, boat, vessel, airplane or conveyance of any kind, or any person: [1977, c. 661, §5 (NEW).]

1. Stopping. To fail or refuse to stop immediately upon request or signal of any marine patrol officer in uniform;

[ 1979, c. 541, Pt. B, §73 (AMD) .]

2. Remaining stopped. After he has so stopped, to fail to remain stopped until the marine patrol officer reaches his immediate vicinity and makes known to that operator the reason for the request or signal;

[ 1979, c. 541, Pt. B, §73 (AMD) .]

3. Standing by. To fail or refuse to stand by immediately for inspection on request of any marine patrol officer in uniform;

[ 1979, c. 541, Pt. B, §73 (AMD) .]

4. Throwing or dumping items. Who has been requested or signaled to stop by a marine patrol officer in uniform to throw or dump into any water any marine organism, or any pail, bag, barrel or other container of any type, or the contents thereof, before the marine patrol officer has inspected the same.

[ 1979, c. 541, Pt. B, §73 (AMD) .]

Violation of this section is a Class D crime, except that the court shall impose a fine of not less than $500. A court may not suspend a fine imposed under this section. [2009, c. 394, §15 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2009, c. 394, §15 (AMD).



12 §6954. Dragging in cable area

1. Violation. It is unlawful to operate any watercraft when towing a drag or trawl in any waters that are identified or marked as underwater cable or pipeline areas, either as shown on the most recently published United States Government nautical chart or as shown or described by rule adopted by the commissioner. The commissioner may make rules showing or describing the locations of underwater cables or pipelines that are not identified on the most recent United States Government nautical charts. A drag or trawl must be lifted out of the water to transit the cable area.

[ 1997, c. 78, §1 (AMD) .]

2. Penalty. A violation of this section is a Class D crime, except that the minimum fine shall be $500 and may not be suspended.

[ 1987, c. 1, §2 (RPR) .]

SECTION HISTORY

1983, c. 179, §3 (NEW). 1983, c. 663, §3 (AMD). 1987, c. 1, §2 (AMD). 1997, c. 78, §1 (AMD).



12 §6954-A. Dragging and scalloping prohibited in the Frenchboro area

1. Violation. Unless permitted by rules adopted under subsection 1-A, a person may not:

A. Take scallops by any means within the Frenchboro area; or [2003, c. 452, Pt. F, §37 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Operate any watercraft when towing a drag or trawl within the Frenchboro area. A drag or trawl must be lifted out of the water to transit the cable area. [2003, c. 452, Pt. F, §37 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

For purposes of this section, "the Frenchboro area" means the following area: starting at the easternmost point on Red Point, Swan's Island; thence in an easterly direction to the southernmost point of the western Sister's Island; thence in a southeasterly direction to the southernmost point of Crow Island; thence in a southerly direction to the northernmost point of Harbor Island, Frenchboro, Long Island; thence southerly to the state ferry terminal located on the eastern side of Lunt's Harbor, Frenchboro, Long Island, and then starting at the westernmost point of Gooseberry Point on Frenchboro, Long Island; westerly to the northeast point of John's Island; thence northwest to the easternmost point of the largest of the Baker Islands; thence northwesterly to the northeastern point of Harbor Island, Swan's Island; thence northerly to Quarry Wharf, Minturn, Swan's Island.

[ 2003, c. 452, Pt. F, §37 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Scalloping permitted by rule. The commissioner may adopt and amend rules permitting the taking of scallops in the Frenchboro area, as defined in subsection 1, except that the rules may not permit the use of drags more than 30 inches wide and may not permit the use of drag ropes more than 3/8 inch in diameter.

[ 1991, c. 784, §10 (NEW) .]

2. Penalty. A violation of this section is a Class D crime, except that the minimum fine shall be $500 and may not be suspended.

[ 1987, c. 1, §3 (NEW) .]

SECTION HISTORY

1985, c. 317, (NEW). 1987, c. 1, §3 (RPR). 1991, c. 301, §1 (AMD). 1991, c. 784, §§9,10 (AMD). 1997, c. 78, §2 (AMD). 2003, c. 452, §F37 (AMD). 2003, c. 452, §X2 (AFF).



12 §6954-B. Drag limits in South Bay in Lubec (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 278, §1 (NEW). 1995, c. 518, §1 (AMD). 1997, c. 281, §2 (RP).



12 §6954-C. Drag limits north of international bridge, Lubec

1. Gear requirements. It is unlawful to fish in the territorial waters northerly and inshore of the international bridge that connects Lubec to Campobello Island, New Brunswick, Canada with any drag or combination of drags:

A. That measures in excess of 5 feet, 6 inches in width measuring from one extreme outside edge of the mouth of the drag or combination of drags to the opposite extreme outside edge; and [1997, c. 281, §3 (NEW).]

B. If used for the taking of scallops, that is greater than 8 rings deep. [1997, c. 281, §3 (NEW).]

[ 2001, c. 272, §17 (AMD) .]

2. Violation. Notwithstanding section 6174, a person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 557, §11 (NEW).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 557, §11 (NEW).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. The penalty imposed pursuant to this paragraph is in addition to the penalty imposed under section 6728-B. [2007, c. 557, §11 (NEW).]

[ 2007, c. 557, §11 (NEW) .]

SECTION HISTORY

1997, c. 281, §3 (NEW). 2001, c. 272, §17 (AMD). 2007, c. 557, §11 (AMD).



12 §6955. Fishing in waters of Union River Bay and the lower Union River

It is unlawful to fish with any type of net, fish trap or weir from April 15th to August 1st in the tidal waters of Union River Bay and the lower Union River north of a line drawn from the southernmost tip of Newbury Neck in the Town of Surry and extended eastward to the southernmost tip of Oak Point in the Town of Trenton. The closed area extends northward to the downstream side of the Bangor Hydropower Company dam in the City of Ellsworth. Fishing for eels or smelts by means of hand dip nets, fyke nets or baited eel traps is exempt from this section. The taking of river herring under the provisions of section 6131, subsection 5 is exempt from this section. [2011, c. 598, §47 (AMD).]

SECTION HISTORY

1985, c. 211, (NEW). 2011, c. 598, §47 (AMD).



12 §6956. Diver's down flag required

A person licensed to harvest a marine species by hand must display a diver's down flag when using a self-contained underwater breathing apparatus to harvest that species. For the purposes of this section, "diver's down flag" means the International Code Flag "A" as defined in navigation rules adopted by the United States Coast Guard. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [1999, c. 771, Pt. B, §12 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1993, c. 448, §1 (NEW). 1999, c. 771, §B12 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6957. Fishing near floating equipment

1. Prohibition. A person may not operate a vessel using drags, otter trawls, pair trawls, beam trawls, scottish seines or midwater trawls to fish for or take finfish, shellfish, sea urchins or any other marine organisms within 300 feet of any suspended culture floating cages, tray racks or other floating equipment authorized in a lease issued by the commissioner under section 6072, 6072-A or 6072-B, or a license issued under section 6072-C, if the equipment is marked in accordance with subsection 1-A.

[ 2007, c. 615, §22 (AMD) .]

1-A. Markings. The owner of a suspended culture floating cage, tray rack or other floating equipment shall mark the area in which a vessel is prohibited under subsection 1 with at least 4 anchors, each marked by a yellow buoy at least 2 feet in diameter.

[ 1995, c. 169, §2 (NEW) .]

2. Penalty. A violation of subsection 1 is a Class D crime, except that, notwithstanding Title 17-A, section 1301, the court shall impose a minimum fine of $1,000 that may not be suspended.

[ 1995, c. 169, §2 (AMD) .]

SECTION HISTORY

1993, c. 723, §1 (NEW). 1995, c. 169, §2 (AMD). 2007, c. 615, §22 (AMD).



12 §6958. False search and rescue information

A person who intentionally provides the department or causes to be given to the department false or misleading information that results in an unnecessary search and rescue effort or prolongs an ongoing search and rescue effort is subject to a civil penalty of up to the cost of providing the search and rescue service, payable to the State. This penalty is recoverable in a civil action. The State may also recover the cost of bringing the action, including a reasonable attorney's fee. [1997, c. 300, §1 (NEW).]

SECTION HISTORY

1997, c. 300, §1 (NEW).



12 §6959. Dragging in the Taunton River area (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 576, §1 (NEW). 2001, c. 272, §18 (AMD). MRSA T. 12, §6959 (RP).



12 §6959-A. Dragging in Taunton River area (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 160, §1 (NEW). 2005, c. 466, §1 (RPR). MRSA T. 12, §6959-A, sub-§3 (RP).






Chapter 629: GREAT SALT BAY MARINE SHELLFISH PRESERVE

12 §6961. Great Salt Bay marine shellfish preserve

1. Designation; prohibition. The Great Salt Bay is designated as a marine shellfish preserve in which the harvesting of any shellfish species and other harvesting activities involving bottom disturbance are prohibited, except that the commissioner may authorize research activities in the area.

[ 2001, c. 558, §1 (NEW) .]

2. Great Salt Bay defined. For the purposes of this section, "Great Salt Bay" means the tidal portion of the Damariscotta River in the towns of Damariscotta, Newcastle and Nobleboro that is north of a line extending between 2 points of land located 600 yards north of the U.S. Route 1 highway bridge.

[ 2001, c. 558, §1 (NEW) .]

3. Research activities. This section does not apply to research activities in the Great Salt Bay that are authorized by the commissioner.

[ 2001, c. 558, §1 (NEW) .]

4. Taking of finfish. Nothing in this section may be construed to limit the taking of finfish from the Great Salt Bay.

[ 2001, c. 558, §1 (NEW) .]

SECTION HISTORY

2001, c. 558, §1 (NEW).






Chapter 631: ENDANGERED OR THREATENED MARINE SPECIES

12 §6971. Commissioner's authority over marine endangered and threatened species

In accordance with section 12801, the commissioner has authority as provided in this chapter to carry out the purpose of that section with regard to marine species. [2003, c. 573, §1 (NEW).]

SECTION HISTORY

2003, c. 573, §1 (NEW).



12 §6972. Commissioner's programs

The commissioner may establish such programs as are necessary for the protection of marine species listed pursuant to this chapter in order to achieve compliance with the United States Endangered Species Act of 1973, Public Law 93-205, as amended. [2003, c. 573, §1 (NEW).]

SECTION HISTORY

2003, c. 573, §1 (NEW).



12 §6973. Designation of marine species as state endangered or state threatened

1. Commissioner's authority. The commissioner may recommend a marine species found in the State for designation as a state endangered or state threatened marine species if that species is listed as an endangered or threatened species by the United States Secretary of the Interior, pursuant to the United States Endangered Species Act of 1973, Public Law 93-205, as amended.

[ 2003, c. 573, §1 (NEW) .]

2. Modification to list. The commissioner may recommend that a marine species designated as a state endangered or state threatened species be removed from the list in section 6975 or recommend other changes to that list.

[ 2003, c. 573, §1 (NEW) .]

3. Public notice and hearings. Prior to recommending an addition, deletion or other change to the list of state endangered and state threatened marine species in section 6975, the commissioner shall provide for public notice and public hearings on that proposed recommendation in accordance with the provisions of Title 5, chapter 375, subchapter 2.

[ 2003, c. 573, §1 (NEW) .]

SECTION HISTORY

2003, c. 573, §1 (NEW).



12 §6974. Legislative authority

The Legislature has sole authority to designate a marine species as a state endangered or state threatened species or to remove a species or change the designation of a species listed in section 6975. [2003, c. 573, §1 (NEW).]

SECTION HISTORY

2003, c. 573, §1 (NEW).



12 §6975. List of state endangered and state threatened marine species

The list of state endangered or state threatened marine species by common name, scientific name and status is as follows: [2003, c. 573, §1 (NEW).]

1. Right whale. Right whale, Eubalaena glacialis, endangered;

[ 2003, c. 573, §1 (NEW) .]

2. Humpback whale. Humpback whale, Megaptera novaeangliae, endangered;

[ 2003, c. 573, §1 (NEW) .]

3. Finback whale. Finback whale, Balaenoptera physalus, endangered;

[ 2003, c. 573, §1 (NEW) .]

4. Sperm whale. Sperm whale, Physeter catodon, endangered;

[ 2003, c. 573, §1 (NEW) .]

5. Sei whale. Sei whale, Balaenoptera borealis, endangered;

[ 2003, c. 573, §1 (NEW) .]

6. Leatherback turtle. Leatherback turtle, Dermochelys coriacea, endangered;

[ 2003, c. 573, §1 (NEW) .]

7. Atlantic ridley turtle. Atlantic ridley turtle, Lepidochelys kempii, endangered;

[ 2007, c. 6, §1 (AMD) .]

8. Loggerhead turtle. Loggerhead turtle, Caretta caretta, threatened; and

[ 2007, c. 6, §2 (AMD) .]

9. Shortnose sturgeon. Shortnose sturgeon, Acipenser brevirostrum, endangered.

[ 2007, c. 6, §3 (NEW) .]

SECTION HISTORY

2003, c. 573, §1 (NEW). 2007, c. 6, §§1-3 (AMD).



12 §6976. Cooperative agreements

The commissioner may enter into agreements with federal agencies, other states, state agencies, political subdivisions of this State or private persons for the establishment and maintenance of programs for the conservation of state endangered or state threatened marine species and may receive all federal funds allocated for obligations to the State pursuant to these agreements. Federal funds received for the conservation of state endangered or state threatened marine species listed pursuant to this chapter must be allocated directly to the department to ensure compliance with any conditions of the listing. [2003, c. 573, §1 (NEW).]

SECTION HISTORY

2003, c. 573, §1 (NEW).



12 §6977. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 573, §1 (NEW). 2011, c. 598, §48 (RP).



12 §6978. Endangered or Threatened Marine Species Fund

The Endangered or Threatened Marine Species Fund, referred to in this section as "the fund," is established within the department. [2007, c. 25, §1 (NEW).]

1. Sources. The commissioner may receive donations and funding from any source on behalf of the fund.

[ 2007, c. 25, §1 (NEW) .]

2. Purpose; use of fund. The purpose of the fund is to support activities related to the management of endangered or threatened marine species. All money received into the fund must be used for the purposes of the fund.

[ 2007, c. 25, §1 (NEW) .]

3. Interest and balances credited to fund. Any interest earned on the money in the fund must be credited to the fund. Unexpended balances in the fund at the end of the fiscal year do not lapse but must be carried forward to the next fiscal year and credited to the fund to be used for the purposes of this section.

[ 2007, c. 25, §1 (NEW) .]

SECTION HISTORY

2007, c. 25, §1 (NEW).












Part 10: INLAND FISHERIES AND WILDLIFE

Chapter 701: GENERAL PROVISIONS

12 §7001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §1 (AMD). 1979, c. 732, §§5,31 (AMD). 1981, c. 12, §§1,2 (AMD). 1981, c. 414, §§2,3 (AMD). 1981, c. 461, §1 (AMD). 1981, c. 573, (AMD). 1981, c. 644, §§1,2 (AMD). 1983, c. 329, §1 (AMD). 1983, c. 797, §1 (AMD). 1983, c. 807, §L1 (AMD). 1985, c. 234, §1 (AMD). 1985, c. 304, §1 (AMD). 1985, c. 320, §1 (AMD). 1985, c. 369, §1 (AMD). 1985, c. 607, §§1,2 (AMD). 1985, c. 718, §1 (AMD). 1987, c. 175, §1 (AMD). 1987, c. 212, §1 (AMD). 1987, c. 317, §1 (AMD). 1987, c. 696, §§1,2 (AMD). 1987, c. 742, §§2,3 (AMD). 1989, c. 493, §1 (AMD). 1989, c. 705, §1 (AMD). 1989, c. 913, §§B1,2 (AMD). RR 1991, c. 1, §20 (COR). 1991, c. 443, §§1-5 (AMD). 1993, c. 144, §1 (AMD). 1993, c. 438, §§2,3 (AMD). 1993, c. 574, §§1-4 (AMD). 1995, c. 415, §1 (AMD). 1995, c. 536, §B1 (AMD). 1995, c. 667, §§A2,3 (AMD). 1997, c. 432, §§1-3 (AMD). RR 1999, c. 1, §20 (COR). 1999, c. 147, §1 (AMD). 1999, c. 321, §§1-4 (AMD). 1999, c. 401, §§BB4,5 (AMD). 1999, c. 402, §1 (AMD). 2001, c. 227, §1 (AMD). 2001, c. 307, §§1,2 (AMD). 2001, c. 421, §B64 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 610, §1 (AMD). 2003, c. 333, §1 (AMD). 2003, c. 403, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 440, §§1,2,4 (AMD). 2003, c. 614, §9 (AFF).



12 §7002. Multiple civil violations (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 421, §B65 (NEW). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7003. Juvenile violations (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 410, §2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Chapter 702: DEPARTMENT OF INLAND FISHERIES AND WILDLIFE

12 §7011. Department established (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 807, §Q1 (NEW). 1983, c. 819, §A17 (NEW). 1983, c. 862, §36 (RP). 1989, c. 53, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7012. Bureau of Administrative Services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A17 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7013. Bureau of Resource Management (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A17 (NEW). 1985, c. 408, §1 (AMD). 1989, c. 493, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7013-A. Fish stocking (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 416, §1 (NEW). 2003, c. 27, §1 (RP). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP).



12 §7014. Bureau of Warden Service (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A17 (NEW). 2001, c. 387, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7015. Division of Planning (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A17 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7016. Division of Public Information and Education (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A17 (NEW). 2001, c. 387, §3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7017. Department funds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A17 (NEW). 1985, c. 323, §1 (AMD). 1989, c. 103, §1 (AMD). 1989, c. 918, §D1 (AMD). RR 1997, c. 1, §8 (COR). 1997, c. 312, §1 (AMD). 1997, c. 513, §1 (AMD). 2001, c. 690, §A1 (AMD). 2003, c. 20, §§L1,2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 451, §HHH1 (AMD). 2003, c. 614, §9 (AFF).



12 §7018. Administrative costs recovered for work on federal and dedicated accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 24, §I1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7019. Establishment of new programs (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 244, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7020. Land Management Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §I1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Chapter 702-A: DEPARTMENT OF INLAND FISHERIES AND WILDLIFE

12 §7021. Department established (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 797, §2 (NEW). 1983, c. 862, §37 (RP).



12 §7022. Bureau of Administrative Services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 797, §2 (NEW). 1983, c. 862, §37 (RP).



12 §7023. Bureau of Resource Management (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 797, §2 (NEW). 1983, c. 862, §37 (RP).



12 §7024. Bureau of Warden Service (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 797, §2 (NEW). 1983, c. 862, §37 (RP).



12 §7025. Division of Planning (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 797, §2 (NEW). 1983, c. 862, §37 (RP).



12 §7026. Division of Public Information and Education (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 797, §2 (NEW). 1983, c. 862, §37 (RP).



12 §7027. Department funds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 797, §2 (NEW). 1983, c. 862, §37 (RP).






Chapter 703: COMMISSIONER

12 §7031. Appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1989, c. 493, §3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7032. Office (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1989, c. 410, §22 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7033. Advisory council (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §2 (RPR). 1981, c. 111, (AMD). 1981, c. 631, §§1-3 (AMD). 1983, c. 812, §§87,88 (AMD). 1989, c. 493, §4 (AMD). 1989, c. 503, §B64 (AMD). 1989, c. 782, §2 (RP).



12 §7033-A. Inland Fisheries and Wildlife Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 782, §3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7034. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 679, §1 (AMD). 1981, c. 414, §4 (AMD). 1981, c. 505, §4 (AMD). 1981, c. 698, §§71,72 (AMD). 1983, c. 440, §1 (AMD). 1983, c. 489, §9 (AMD). 1983, c. 588, §2 (AMD). 1983, c. 774, (AMD). 1983, c. 819, §A18 (AMD). 1985, c. 369, §2 (AMD). 1985, c. 737, §B18 (AMD). 1985, c. 785, §§B69,70 (AMD). 1989, c. 502, §A36 (AMD). 1989, c. 913, §A1 (AMD). 1991, c. 443, §6 (AMD). 1993, c. 10, §1 (AMD). 1993, c. 574, §5 (AMD). 1995, c. 667, §A4 (AMD). 1997, c. 112, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7035. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §3 (AMD). 1981, c. 414, §5 (AMD). 1981, c. 641, §1 (AMD). 1983, c. 270, §§1,2 (AMD). 1983, c. 588, §3 (AMD). 1983, c. 819, §§A19-A22 (AMD). 1985, c. 369, §3 (AMD). 1985, c. 408, §2 (AMD). 1985, c. 718, §2 (AMD). 1987, c. 534, §§B10,B23 (AMD). 1989, c. 177, (AMD). 1989, c. 441, §1 (AMD). 1991, c. 228, (AMD). 1991, c. 528, §KK1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §KK1 (AMD). 1991, c. 614, (AMD). 1993, c. 265, §1 (AMD). 1993, c. 574, §6 (AMD). 1995, c. 346, §§1,2 (AMD). 1995, c. 436, §1 (AMD). 1995, c. 455, §1 (AMD). 1995, c. 667, §§A5-7 (AMD). RR 1997, c. 1, §§9,10 (COR). 1997, c. 113, §1 (AMD). 1997, c. 310, §1 (AMD). 1997, c. 432, §§4-6 (AMD). 1997, c. 562, §D2 (AMD). 1997, c. 562, §D11 (AFF). 1997, c. 796, §1 (AMD). RR 1999, c. 1, §21 (COR). 1999, c. 326, §1 (AMD). 1999, c. 401, §M1 (AMD). 1999, c. 447, §§1-3 (AMD). 1999, c. 636, §1 (AMD). 2001, c. 223, §1 (AMD). 2001, c. 348, §1 (AMD). 2001, c. 387, §§4-6 (AMD). 2003, c. 73, §§1,2 (AMD). 2003, c. 403, §§2-6 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF). 2003, c. 662, §1 (AMD).



12 §7036. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 641, §2 (AMD). 1983, c. 588, §4 (AMD). 1985, c. 532, (AMD). 2001, c. 307, §3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7037. Deer wintering areas (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 335, (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7038. Advisory board established (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 280, §2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Chapter 705: LAW ENFORCEMENT OFFICERS

Subchapter 1: WARDENS

12 §7051. Appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 644, §3 (AMD). 1983, c. 440, §2 (AMD). 1985, c. 785, §B71 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7052. Office (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 785, §B72 (AMD). 1991, c. 9, §E10 (AMD). 1993, c. 34, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7053. Duties and powers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §§6,7 (AMD). 1987, c. 696, §3 (AMD). 1989, c. 170, (AMD). 1989, c. 493, §§5,6 (AMD). 1997, c. 432, §7 (AMD). 1999, c. 317, §§1,2 (AMD). 1999, c. 738, §§1-4 (AMD). 1999, c. 771, §A1 (AMD). 1999, c. 771, §§D1,2 (AFF). 1999, c. 790, §J1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 2: OTHER LAW ENFORCEMENT OFFICERS

12 §7055. Officials with full powers of game wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §1 (AMD). 1981, c. 644, §4 (AMD). 1985, c. 304, §2 (AMD). 1985, c. 633, (AMD). 1989, c. 493, §7 (AMD). 2001, c. 30, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7056. Officials with certain powers and duties of game wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §2 (AMD). 1985, c. 108, §1 (AMD). 1985, c. 531, §1 (AMD). 1985, c. 762, §2 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 432, §§8,9 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7057. New Hampshire officers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 3: PROHIBITED ACTS

12 §7060. Failure to stop for a law enforcement officer (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1987, c. 317, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7061. Impersonating a game warden (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B66 (RP).



12 §7062. Nonfeasance (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7063. Failure to pay over moneys received (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7064. Illegal disposal of offal; littering (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 667, §A8 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).









Chapter 707: LICENSES AND PERMITS

Subchapter 1: GENERAL PROVISIONS

12 §7071. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §4 (AMD). 1979, c. 723, §3 (AMD). 1981, c. 414, §8 (AMD). 1983, c. 270, §§3,4 (AMD). 1985, c. 90, (AMD). 1987, c. 351, (AMD). 1993, c. 459, §1 (AMD). 1995, c. 346, §3 (AMD). 1995, c. 455, §2 (AMD). 1995, c. 667, §A9 (AMD). 1997, c. 137, §1 (AMD). 1999, c. 403, §1 (AMD). 2003, c. 403, §7 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7072. Appointment of agents (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 819, §A23 (RPR). 1983, c. 862, §38 (AMD). 1985, c. 304, §3 (AMD). 1989, c. 440, (AMD). 1995, c. 667, §§A10,11 (AMD). 1997, c. 137, §2 (AMD). 1997, c. 526, §2 (AMD). 2003, c. 333, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7073. Application and issuance (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 304, §§4,5 (AMD). 1993, c. 419, §2 (AMD). 1993, c. 459, §2 (AMD). 1993, c. 459, §3 (AFF). 1995, c. 667, §A12 (AMD). 1997, c. 137, §3 (AMD). 1997, c. 137, §4 (AMD). 1999, c. 403, §2 (AMD). 2001, c. 294, §1 (AMD). 2001, c. 690, §A2 (AMD). 2003, c. 403, §§8,9 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 480, §§1,2 (AMD). 2003, c. 614, §9 (AFF).



12 §7074. Use of license and permit fees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 679, §2 (AMD). 1983, c. 807, §Q2 (AMD). 1983, c. 819, §§A24,A25 (AMD). 1985, c. 304, §6 (AMD). 1989, c. 439, §§3,8 (AMD). 1995, c. 455, §3 (AMD). 1995, c. 667, §§A13-16 (AMD). 1997, c. 526, §3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7075. Expiration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7076. Special privileges (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§5,6 (AMD). 1979, c. 723, §4 (AMD). 1979, c. 732, §§6,31 (AMD). 1981, c. 58, (AMD). 1981, c. 302, (AMD). 1981, c. 414, §9 (AMD). 1981, c. 493, §2 (AMD). 1981, c. 644, §5 (AMD). 1983, c. 154, §1 (AMD). 1983, c. 440, §§3-5 (AMD). 1983, c. 588, §5 (AMD). 1983, c. 797, §§3,4 (AMD). 1983, c. 807, §§P1,P2 (AMD). 1985, c. 304, §§7-9 (AMD). 1985, c. 369, §4 (AMD). 1987, c. 134, (AMD). 1987, c. 350, §1 (AMD). 1987, c. 352, §1 (AMD). 1987, c. 742, §4 (AMD). 1989, c. 52, (AMD). 1989, c. 199, (AMD). 1989, c. 264, (AMD). 1989, c. 493, §§8-12 (AMD). 1989, c. 502, §D7 (AMD). 1991, c. 17, §1 (AMD). 1991, c. 17, §2 (AFF). 1991, c. 59, §1 (AMD). 1991, c. 107, (AMD). 1991, c. 443, §7 (AMD). 1991, c. 736, §1 (AMD). 1993, c. 24, §1 (AMD). 1993, c. 24, §7 (AFF). 1993, c. 237, §1 (AMD). 1993, c. 419, §§3,4 (AMD). 1993, c. 574, §§7,8 (AMD). 1995, c. 462, §A33 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 667, §A17 (AMD). 1997, c. 137, §5 (AMD). 1997, c. 432, §§10-15 (AMD). 1999, c. 249, §1 (AMD). 1999, c. 403, §§3,4 (AMD). 1999, c. 424, §B1 (AMD). 1999, c. 480, §1 (AMD). 1999, c. 558, §1 (AMD). 1999, c. 632, §1 (AMD). 1999, c. 790, §§A14,J2 (AMD). 2001, c. 223, §2 (AMD). 2001, c. 307, §4 (AMD). 2001, c. 351, §1 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 439, §FF1 (AMD). 2001, c. 439, §FF2 (AFF). 2001, c. 596, §B1 (AMD). 2001, c. 596, §B25 (AFF). 2001, c. 690, §§A3,B1,2 (AMD). 2001, c. 690, §§A18,B5 (AFF). 2003, c. 330, §1 (AMD). 2003, c. 403, §10 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 451, §HHH2 (AMD). 2003, c. 614, §9 (AFF).



12 §7077. Suspension or revocation of license or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 329, §2 (AMD). 1983, c. 440, §6 (AMD). 1987, c. 317, §§3,4 (AMD). 1987, c. 696, §4 (AMD). 1993, c. 136, §1 (AMD). 1995, c. 346, §§4-10 (AMD). 1995, c. 679, §1 (AMD). 1999, c. 320, §§1-3 (AMD). 1999, c. 403, §5 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 743, §2 (AMD). 2001, c. 269, §1 (AMD). 2001, c. 331, §§1-4 (AMD). 2001, c. 421, §§B67-69 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 667, §A9 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 491, §§1,2 (AMD). 2003, c. 614, §9 (AFF).



12 §7077-A. Mandatory license revocation for certain violations (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 141, §1 (NEW). 1995, c. 346, §11 (AMD). 1995, c. 679, §2 (AMD). 2001, c. 331, §§5,6 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7077-B. Effective date for suspensions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 346, §12 (NEW). 1997, c. 432, §16 (AMD). 2001, c. 421, §B70 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7077-C. Notice of suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 346, §12 (NEW). 2001, c. 421, §B71 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7077-D. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 346, §12 (NEW). 2001, c. 421, §B72 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7078. Refusal to issue license or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §10 (RPR). 1987, c. 317, §5 (AMD). 2001, c. 421, §B73 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7079. License revocation of habitual violator (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 329, §3 (NEW). 1987, c. 317, §6 (AMD). 2001, c. 421, §B74 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7079-A. Compliance with support orders; license qualifications and conditions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §V3 (NEW). 1995, c. 694, §D11 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 537, §6 (AMD). 1997, c. 537, §62 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7079-B. Licensees not in compliance with a court order of support; enforcement of parental support obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §V3 (NEW). 1995, c. 694, §D12 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 537, §7 (AMD). 1997, c. 537, §62 (AFF). 2003, c. 396, §§5,6 (AMD). 2003, c. 403, §11 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7079-C. Duty to exhibit a license or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 220, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7080. Incentive for early purchase of 1985 licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 792, (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7081. Temporary assessment on licenses, permits and registrations (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §L3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 2: HUNTING

12 §7101. General hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§7,8 (AMD). 1979, c. 618, (AMD). 1979, c. 663, §66 (AMD). 1979, c. 675, §§1,2 (AMD). 1979, c. 704, §§1-3 (AMD). 1981, c. 414, §§11-13 (AMD). 1981, c. 644, §6 (AMD). 1983, c. 440, §7 (AMD). 1983, c. 588, §6 (AMD). 1983, c. 807, §P3 (AMD). 1985, c. 304, §§10,11 (AMD). 1987, c. 116, §§1,2 (AMD). 1987, c. 696, §5 (AMD). 1987, c. 742, §5 (AMD). 1989, c. 918, §D2 (AMD). 1993, c. 419, §5 (AMD). 1995, c. 346, §13 (AMD). 1995, c. 436, §§2,3 (AMD). 1995, c. 444, §1 (AMD). 1995, c. 455, §§4,5 (AMD). 1995, c. 667, §§A18-20 (AMD). 1997, c. 137, §6 (AMD). 1997, c. 432, §§17,18 (AMD). RR 1999, c. 1, §22 (COR). 1999, c. 134, §§1,2 (AMD). 1999, c. 168, §1 (AMD). 1999, c. 321, §5 (AMD). 1999, c. 467, §1 (AMD). 1999, c. 467, §5 (AFF). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 387, §§7,8 (AMD). 2003, c. 54, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7101-A. Hunting without a license (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 333, §3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7102. Archery hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §9 (RPR). 1979, c. 675, §3 (AMD). 1979, c. 704, §§4-6 (AMD). 1981, c. 414, §§14-18 (AMD). 1981, c. 644, §7 (AMD). 1983, c. 588, §7 (AMD). 1983, c. 807, §P4 (AMD). 1985, c. 91, §§1,2 (AMD). 1985, c. 144, (AMD). 1987, c. 350, §2 (AMD). 1987, c. 354, §1 (AMD). 1989, c. 913, §§A2,3 (AMD). 1991, c. 94, (AMD). 1991, c. 443, §§8-10 (AMD). 1993, c. 24, §7 (AFF). 1993, c. 24, §2 (RP). 1993, c. 419, §6 (AMD). 1995, c. 455, §6 (AMD). 1995, c. 455, §45 (AFF).



12 §7102-A. Archery hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 1, §35 (COR). 1993, c. 24, §3 (NEW). 1993, c. 24, §7 (AFF). 1995, c. 455, §7 (AMD). 1995, c. 455, §45 (AFF). 1997, c. 137, §7 (AMD). 1999, c. 403, §6 (AMD). 2001, c. 387, §9 (AMD). 2003, c. 333, §4 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7102-B. Expanded archery deer hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 24, §I2 (NEW). 1997, c. 471, §§1,2 (AMD). 1999, c. 16, §§G1-4 (AMD). 1999, c. 403, §7 (AMD). 2001, c. 690, §B5 (AFF). 2001, c. 690, §B3 (RP).



12 §7103. Falconry license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §10 (AMD). 1983, c. 807, §P5 (AMD). 1991, c. 443, §11 (RP).



12 §7103-A. Falconry hunting permit (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 443, §12 (NEW). 1993, c. 419, §7 (AMD). 1993, c. 438, §4 (AMD). 1993, c. 574, §9 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7104. Commercial shooting area license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 807, §P6 (AMD). 1993, c. 419, §8 (AMD). 1997, c. 432, §19 (AMD). 2001, c. 49, §1 (RP).



12 §7104-A. Prohibition on game fees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 216, §1 (NEW). 2001, c. 49, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7105. Commercial shooting area hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §19 (AMD). 1983, c. 588, §8 (AMD). 1983, c. 807, §P7 (AMD). 1993, c. 419, §9 (AMD). 1993, c. 574, §10 (AMD). 1999, c. 325, §§1,2 (AMD). 1999, c. 403, §8 (AMD). 1999, c. 790, §A15 (AMD). 2001, c. 49, §3 (RP).



12 §7105-A. License to operate a commercial shooting area (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 49, §4 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7106. Pheasant hunting permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §11 (AMD). 1991, c. 59, §2 (RP).



12 §7106-A. Pheasant hunting permit (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 736, §2 (NEW). 1993, c. 438, §5 (RPR). 1995, c. 462, §A34 (RP).



12 §7106-B. Pheasant hunting permit (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 462, §A35 (NEW). 1995, c. 462, §A92 (AFF). 1997, c. 137, §§8,9 (AMD). 1999, c. 220, §2 (AMD). 2003, c. 139, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7107. Muzzle-loading hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 461, §2 (NEW). 1985, c. 506, §§A14-A (RP).



12 §7107-A. Muzzle-loading hunting season (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 320, §2 (NEW). 1987, c. 317, §7 (AMD). 1989, c. 493, §13 (AMD). 1991, c. 443, §13 (AMD). 1993, c. 47, §§1,2 (AMD). 1993, c. 419, §10 (AMD). 1993, c. 438, §§6,7 (AMD). 1993, c. 574, §§11-13 (AMD). 1995, c. 455, §8 (AMD). 1995, c. 667, §A21 (AMD). 1997, c. 137, §10 (AMD). 1997, c. 432, §§20-22 (AMD). 1999, c. 403, §9 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7108. Coyote hunting permit (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 401, (NEW). 1983, c. 797, §5 (AMD). 1983, c. 807, §L2 (NEW). 1983, c. 862, §39 (RAL). 1985, c. 369, §§5,6 (AMD). 1985, c. 718, §3 (AMD). 1985, c. 819, §B5 (REEN). 1987, c. 684, §§1-4 (AMD). 1989, c. 676, (AMD). 1995, c. 667, §A22 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7109. Migratory waterfowl permit (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 862, §39 (RAL). 1985, c. 304, §12 (AMD). 1985, c. 573, §§1,2 (AMD). 1997, c. 137, §§11,12 (AMD). 1999, c. 220, §3 (AMD). 2001, c. 690, §A4 (AMD). 2001, c. 690, §A18 (AFF). 2003, c. 403, §12 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7109-A. Migratory game bird certification (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 455, §9 (NEW). 1999, c. 480, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7110. Bear hunting permit (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 458, §§1,3 (NEW). 1989, c. 493, §14 (NEW). 1989, c. 878, §A34 (RPR). 1991, c. 443, §14 (AMD). 1993, c. 419, §11 (AMD). 1999, c. 220, §4 (AMD). 2001, c. 690, §A5 (AMD). 2001, c. 690, §A18 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7111. Unconventional weapon deer hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 878, §A35 (NEW). 1993, c. 574, §14 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7112. Tracking wounded animals with leashed dogs; fee for services (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 54, §2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7113. Transfer of hunting areas or zones (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 480, §3 (NEW). 2003, c. 614, §9 (AFF).






Subchapter 3: TRAPPING

12 §7131. Trapping license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§12,13 (AMD). 1979, c. 723, §5 (RP). 1979, c. 729, §1 (RP).



12 §7131-A. Trapping license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 723, §6 (NEW). 1981, c. 244, (AMD). 1981, c. 414, §20 (RP). 1981, c. 644, §8 (RP).



12 §7132. Pole trap permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §14 (RP).



12 §7133. Trapping license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 729, §2 (NEW). 1981, c. 123, §1 (AMD). 1981, c. 644, §§9,10 (AMD). 1983, c. 797, §§6,7 (AMD). 1983, c. 807, §P11 (AMD). 1985, c. 146, §§1,2 (AMD). 1985, c. 304, §13 (AMD). 1987, c. 28, §§1,2 (AMD). 1987, c. 317, §§8,9 (AMD). 1987, c. 696, §6 (AMD). 1989, c. 493, §§15-17 (AMD). 1993, c. 419, §12 (AMD). 1993, c. 574, §15 (AMD). 1995, c. 436, §4 (AMD). 1997, c. 137, §13 (AMD). 1999, c. 403, §10 (AMD). 2001, c. 294, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 4: FISHING

12 §7151. General fishing license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §15 (AMD). 1979, c. 675, §4 (AMD). 1979, c. 704, §§7-10 (AMD). 1981, c. 414, §21 (AMD). 1983, c. 588, §9 (AMD). 1983, c. 797, §8 (AMD). 1983, c. 807, §P8 (AMD). 1985, c. 304, §14 (AMD). 1985, c. 575, §§1-4 (AMD). 1989, c. 493, §18 (AMD). 1989, c. 918, §D3 (AMD). 1993, c. 419, §13 (AMD). 1995, c. 436, §5 (AMD). 1995, c. 455, §10 (AMD). 1997, c. 137, §14 (AMD). 1999, c. 168, §§2,3 (AMD). 1999, c. 220, §5 (AMD). 1999, c. 321, §6 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7152. Atlantic salmon permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 662, §§3-5 (AMD). 1983, c. 680, §6 (RP). 1985, c. 506, §§B10-A (RP).



12 §7153. Alewife, eel, sucker and yellow perch permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §16 (AMD). 1983, c. 807, §P12 (AMD). 1993, c. 419, §14 (AMD). 1993, c. 438, §8 (AMD). 1995, c. 455, §11 (AMD). 1995, c. 536, §B2 (RPR). 1999, c. 549, §§1,2 (AMD). 2001, c. 387, §10 (AMD). 2003, c. 276, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7154. Bass tournament permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §17 (AMD). 1983, c. 440, §8 (AMD). 1983, c. 807, §P13 (AMD). 1989, c. 493, §19 (AMD). 1991, c. 443, §15 (AMD). 1993, c. 419, §15 (AMD). 1995, c. 210, §1 (AMD). 1995, c. 455, §12 (AMD). 2001, c. 690, §A6 (AMD). 2001, c. 690, §A18 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7155. Fishing derby and fishing tournament permits (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 234, §2 (NEW). 1991, c. 443, §§16,17 (AMD). 1993, c. 419, §16 (AMD). 1995, c. 210, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 4-A: LIFETIME LICENSES

12 §7161. Resident lifetime licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 679, §1 (NEW). 1999, c. 690, §1 (AMD). 2001, c. 37, §1 (AMD). 2001, c. 351, §§2,3 (AMD). 2001, c. 690, §B4 (AMD). 2001, c. 690, §B5 (AFF). 2003, c. 403, §§13,14 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7162. Lifetime privileges to be honored (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 679, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7163. Lifetime License Fund; establishment; management (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 679, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 5: LIVE BAIT

12 §7171. License to deal in live smelts and baitfish (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§18,19 (AMD). 1979, c. 723, §7 (AMD). 1981, c. 414, §22 (AMD). 1983, c. 588, §10 (AMD). 1983, c. 807, §P9 (AMD). 1985, c. 607, §§3,9 (RPR). 1987, c. 317, §§10,11 (AMD). 1989, c. 493, §20 (AMD). 1989, c. 913, §B3 (AMD). 1993, c. 419, §17 (AMD). 1993, c. 438, §9 (AMD). 1993, c. 574, §16 (AMD). 1995, c. 455, §§13-16 (AMD). 1995, c. 667, §A23 (AMD). 1997, c. 432, §§23-27 (AMD). 2001, c. 667, §C6 (AMD). 2003, c. 403, §15 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7172. Live smelt bait dealer's license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §20 (AMD). 1983, c. 807, §P14 (AMD). 1987, c. 317, §12 (RP).



12 §7173. Permit to take baitfish (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §8 (AMD). 1985, c. 607, §4 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7174. Eel permit for licensed trappers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 387, §11 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 6: SELLING, IMPORTING, STOCKING AND CULTIVATING FISH

12 §7201. License to cultivate or sell commercially grown and imported fish (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §21 (AMD). 1979, c. 600, (AMD). 1983, c. 807, §P15 (AMD). 1993, c. 419, §18 (AMD). 1997, c. 432, §28 (AMD). 1999, c. 315, §§1,2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7202. Permit to import live freshwater fish or eggs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1999, c. 315, §§3-6 (AMD). 2001, c. 387, §12 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7203. Permit to stock inland waters (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7204. Permit to introduce fish or fish spawn into a private pond (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7205. License to cultivate or harvest fish in private ponds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §22 (AMD). 1979, c. 723, §9 (AMD). 1981, c. 414, §23 (AMD). 1981, c. 644, §§11,12 (AMD). 1983, c. 807, §P16 (AMD). 1993, c. 419, §19 (AMD). 1997, c. 432, §29 (RP).



12 §7205-A. License to operate a private fee pond (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 432, §30 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7206. Permit to transport live fish for breeding and advertising (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 432, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 7: POSSESSING, BREEDING, EXHIBITING, PURCHASING, SELLING, IMPORTING AND TRANSPORTING OF WILD ANIMALS AND WILD BIRDS

12 §7231. Wildlife exhibit permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §23 (AMD). 1979, c. 723, §10 (AMD). 1981, c. 12, §3 (AMD). 1981, c. 414, §24 (AMD). 1981, c. 698, §73 (AMD). 1983, c. 807, §P17 (AMD). 1985, c. 369, §7 (AMD). 1985, c. 718, §4 (AMD). 1989, c. 493, §21 (AMD). 1993, c. 419, §20 (AMD). 1995, c. 213, §1 (AMD). 1999, c. 403, §11 (AMD). 2001, c. 269, §2 (RP).



12 §7232. Permit to take or import moose and caribou (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 12, §4 (AMD). 2001, c. 269, §3 (RP).



12 §7233. Breeder's permit for moose, caribou and bear (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 12, §5 (AMD). 2001, c. 269, §4 (RP).



12 §7234. Permit to sell moose, caribou and bear (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 12, §6 (AMD). 2001, c. 269, §5 (RP).



12 §7235. Breeder's license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §24 (RPR). 1981, c. 81, (AMD). 1983, c. 22, §1 (AMD). 1983, c. 807, §P18 (AMD). 1985, c. 369, §§8-10 (AMD). 1987, c. 317, §§13,14 (AMD). 1987, c. 685, §2 (AMD). 1989, c. 493, §22 (AMD). 1993, c. 438, §10 (RP).



12 §7235-A. Permit to possess, propagate and sell wild birds and wild animals (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 438, §11 (NEW). 1993, c. 574, §17 (AMD). 1995, c. 213, §§2,3 (AMD). 1995, c. 346, §14 (AMD). 1995, c. 455, §17 (AMD). 2001, c. 269, §6 (RP).



12 §7235-B. Wildlife rehabilitation permit (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 403, §12 (NEW). 2001, c. 269, §7 (RP).



12 §7235-C. Permit to possess wildlife in captivity (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 269, §8 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7235-D. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 269, §8 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7236. Breeder's license for migratory game birds, partridge, grouse and pheasant (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §25 (RP).



12 §7237. Importation permit for wildlife (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 369, §11 (AMD). 1993, c. 574, §18 (AMD). 1995, c. 213, §4 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7237-A. Release of wild birds and wild animals into the wild (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 317, §15 (NEW). 1995, c. 213, §5 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7238. Importation permit for moose and caribou (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 269, §9 (RP).



12 §7239. Importation permit for mallard ducks, quail, Chukar partridge and Hungarian partridge (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 440, §9 (AMD). 2001, c. 49, §5 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7240. Importation permit for pheasants (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 22, §2 (AMD). 1995, c. 455, §18 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7241. Permit to transport wildlife for breeding and advertising (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 644, §13 (AMD). 1993, c. 438, §12 (AMD). 1997, c. 432, §32 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7242. Permit to hunt, trap, possess, band and transport wild animals and wild birds for scientific purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1999, c. 403, §13 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 8: GUIDES AND CAMP TRIP LEADERS

12 §7301. Guide license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §26 (RPR). 1979, c. 723, §§11,12 (AMD). 1981, c. 120, (AMD). 1983, c. 100, §§1-6 (AMD). 1983, c. 588, §11 (AMD). 1983, c. 797, §9 (AMD). 1983, c. 807, §P10 (AMD). 1983, c. 812, §89 (AMD). 1985, c. 29, §1 (AMD). 1985, c. 718, §§5,6 (AMD). 1985, c. 748, §§20-23 (AMD). 1987, c. 44, (AMD). 1987, c. 742, §6 (RP).



12 §7302. Junior Maine guides and trip leaders; curriculum advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §27 (RPR). 1983, c. 812, §90 (AMD). 1985, c. 304, §15 (AMD). 1985, c. 748, §24 (AMD). 1987, c. 742, §6 (RP).



12 §7303. Trip leader permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §27 (RPR). 1979, c. 723, §12A (AMD). 1981, c. 414, §25 (AMD). 1983, c. 807, §P19 (AMD). 1987, c. 742, §6 (RP).






Subchapter 8-A: GUIDES AND CAMP TRIP LEADERS

12 §7311. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §§7,16 (NEW). 1989, c. 493, §23 (AMD). 1989, c. 913, §§A4,B4 (AMD). 1993, c. 62, §1 (AMD). 1993, c. 419, §21 (AMD). 1999, c. 403, §14 (AMD). 1999, c. 790, §J3 (AMD). 2001, c. 690, §A7 (AMD). 2001, c. 690, §A18 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7311-A. Guides carrying passengers for hire (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 555, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7312. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7313. Examination (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 1989, c. 53, §2 (AMD). 1995, c. 667, §§A24,25 (AMD). 1997, c. 432, §§33-35 (AMD). 2001, c. 55, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7313-A. Approved curriculum for licensed Maine guides (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 53, §3 (NEW). 1989, c. 700, §A39 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7314. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7315. Guide license revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 1991, c. 443, §18 (RPR). 1993, c. 258, §1 (AMD). 1995, c. 346, §15 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7316. Other revocation or suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 1991, c. 443, §19 (RP).



12 §7317. Hiring a guide without a license (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7318. Violations by clients (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 1999, c. 403, §15 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7319. Guided parties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7320. Advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 1989, c. 503, §B65 (AMD). 1995, c. 667, §A26 (AMD). 2001, c. 55, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7321. Junior Maine guides (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7322. Trip leader permit (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 1989, c. 493, §24 (AMD). 1993, c. 419, §22 (AMD). 1995, c. 502, §E30 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7323. Junior Maine Guides and Trip Leaders Curriculum Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 1989, c. 503, §B66 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 9: DOG TRAINING AREAS AND FIELD TRIALS

12 §7331. Special dog training area license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §28 (AMD). 1983, c. 807, §P20 (AMD). 1985, c. 369, §12 (AMD). 1993, c. 419, §23 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7332. License to hold field trials (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§29,30 (AMD). 1983, c. 807, §P21 (AMD). 1987, c. 696, §§7,8 (AMD). 1993, c. 419, §24 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 10: TAXIDERMISTS AND DEALERS IN SKINS AND FURS

12 §7351. Taxidermist license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §31 (AMD). 1981, c. 123, §2 (AMD). 1981, c. 644, §14 (AMD). 1983, c. 807, §P22 (AMD). 1985, c. 369, §13 (AMD). 1987, c. 317, §16 (AMD). 1989, c. 913, §§C3,5 (RP).



12 §7352. Hide dealer's license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §32 (RPR). 1979, c. 723, §§12B,13 (AMD). 1979, c. 729, §3 (AMD). 1981, c. 123, §3 (AMD). 1981, c. 644, §15 (AMD). 1983, c. 807, §P23 (AMD). 1985, c. 369, §14 (AMD). 1989, c. 913, §A5 (AMD). 1993, c. 419, §25 (AMD). 2001, c. 387, §13 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7352-A. Special hide dealer's license (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 642, (NEW). 1999, c. 403, §16 (AMD). 2001, c. 387, §14 (AMD). 2003, c. 269, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7353. Fur dealer license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §33 (RP).



12 §7354. Taxidermy; general provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 913, §C4 (NEW). 1993, c. 438, §§13-16 (AMD). 1997, c. 432, §§36,37 (AMD). 2001, c. 387, §15 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7355. Advisory Board for the Licensing of Taxidermists (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 913, §C4 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7356. Licensure (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 913, §C4 (NEW). 1993, c. 438, §17 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7357. Investigation; grounds for suspension of license (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 913, §C4 (NEW). 1993, c. 438, §18 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 10-A: COMMERCIAL WHITEWATER RAFTING

12 §7361. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 723, §14 (NEW). 1983, c. 502, §2 (RPR). 1997, c. 730, §1 (AMD). 1997, c. 730, §22 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7362. Commercial whitewater outfitters' license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 723, §14 (NEW). 1983, c. 502, §3 (RP).



12 §7363. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1985, c. 29, §2 (AMD). 1985, c. 571, §1 (AMD). 1989, c. 493, §25 (AMD). 1989, c. 883, §1 (AMD). 1995, c. 455, §19 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 730, §2 (AMD). 1997, c. 730, §22 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7364. River management objectives (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7365. Commercial whitewater outfitters' licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1983, c. 786, §1 (AMD). 1985, c. 669, (AMD). 1989, c. 883, §§2-5 (AMD). 1989, c. 918, §D4 (AMD). 1993, c. 438, §§19,20 (AMD). 1997, c. 730, §3 (AMD). 1997, c. 730, §22 (AFF). 2001, c. 387, §16 (AMD). 2001, c. 421, §B75 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7365-A. Noncommercial organizations that collect dues or fees; commercial whitewater outfitters license not required (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 626, §1 (NEW). 1999, c. 153, §1 (AMD). 2001, c. 387, §17 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7366. Whitewater guide license (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1985, c. 29, §3 (RPR). 1989, c. 918, §D5 (AMD). 1993, c. 419, §26 (AMD). 1995, c. 667, §§B2,3 (AMD). 1997, c. 432, §§38,39 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7366-A. Whitewater guide advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 667, §B4 (NEW). 2001, c. 387, §18 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7367. Safety (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1983, c. 786, §2 (AMD). 1983, c. 812, §91 (AMD). 1985, c. 571, §2 (AMD). 1989, c. 503, §B67 (AMD). 1989, c. 883, §§6-8 (AMD). 1991, c. 622, §S23 (RP). 1991, c. 780, §§S2,3 (AFF). 1997, c. 730, §4 (AMD). 1997, c. 730, §22 (AFF). 2003, c. 403, §16 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7368. Recreational use limits (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1985, c. 571, §§3,4 (AMD). 1987, c. 317, §17 (AMD). 1989, c. 883, §9 (AMD). 1993, c. 438, §21 (AMD). 1995, c. 667, §B5 (AMD). 1997, c. 730, §§5,6 (AMD). 1997, c. 730, §22 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7368-A. Rapidly flowing rivers (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 883, §10 (NEW). 1995, c. 455, §20 (AMD). 1997, c. 730, §7 (AMD). 1997, c. 730, §22 (AFF). 2001, c. 421, §B76 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7369. Allocation system (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1983, c. 786, §§3-9 (AMD). 1985, c. 571, §§5-8 (AMD). 1985, c. 718, §7 (AMD). 1989, c. 493, §§26,27 (AMD). 1989, c. 883, §§11-15 (AMD). 1993, c. 438, §§22-26 (AMD). 1993, c. 574, §19 (AMD). 1995, c. 455, §§21,22 (AMD). 1995, c. 667, §§B6,7 (AMD). 1997, c. 730, §§8-17 (AMD). 1997, c. 730, §22 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7369-A. Whitewater Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1983, c. 812, §§92,93 (AMD). 1985, c. 571, §9 (AMD). 1985, c. 819, §C1 (AMD). 1989, c. 503, §B68 (AMD). 1993, c. 438, §27 (RP).



12 §7370. Whitewater Rafting Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1989, c. 883, §16 (AMD). 1997, c. 730, §18 (AMD). 1997, c. 730, §22 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7370-A. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1983, c. 786, §10 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B77 (RP).






Subchapter 11: PROHIBITED ACTS

12 §7371. License or permit violation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7371-A. Guide license violation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 913, §A6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7371-B. Purchase of live smelts from unlicensed dealers (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 574, §20 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7372. Intentional issuance of resident license or permit to nonresident (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1995, c. 455, §23 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7373. Fraudulently obtaining license or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7374. Possession of altered license or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 294, §3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7375. Violation of suspended or revoked license or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7376. Obtaining a suspended or revoked license or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1995, c. 667, §A27 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7376-A. Unlawfully hiring guide (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 913, §A6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7377. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §34 (AMD). 1979, c. 723, §15 (AMD). 1985, c. 78, (AMD). 1985, c. 506, §A15 (AMD). 1991, c. 443, §20 (AMD). RR 1993, c. 1, §36 (COR). 1993, c. 438, §§28,29 (AMD). 1995, c. 455, §§24,25 (AMD). 1995, c. 455, §46 (AFF). 1997, c. 796, §2 (AMD). 1999, c. 403, §17 (AMD). 2001, c. 269, §10 (AMD). 2001, c. 270, §§1-3 (AMD). 2001, c. 387, §19 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).









Chapter 709: HUNTING AND TRAPPING

Subchapter 1: HUNTING

12 §7401. Open and closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7402. Archery hunting (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1993, c. 24, §4 (AMD). 1993, c. 24, §7 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7403. Falconry (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7404. Commercial shooting areas (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 49, §6 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7405. Pheasant hunting (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1991, c. 59, §3 (RP).



12 §7405-A. Pheasant hunting (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 736, §3 (NEW). MRSA T. 12, §7405-A, sub-§1 (RP).



12 §7406. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §35 (AMD). 1979, c. 723, §§16,16A (AMD). 1979, c. 732, §§7,31 (AMD). 1981, c. 414, §§26,27 (AMD). 1981, c. 461, §3 (AMD). 1981, c. 644, §§16-18 (AMD). 1983, c. 215, (AMD). 1983, c. 440, §10 (AMD). 1983, c. 797, §10 (AMD). 1985, c. 304, §16 (AMD). 1987, c. 161, §§1,2 (AMD). 1989, c. 913, §B5 (AMD). 1991, c. 19, (AMD). 1991, c. 175, (AMD). 1991, c. 222, (AMD). 1991, c. 443, §§21-23 (AMD). 1991, c. 824, §A21 (AMD). 1993, c. 24, §§5,6 (AMD). 1993, c. 24, §7 (AFF). 1993, c. 212, §§1,2 (AMD). 1995, c. 116, §1 (AMD). 1995, c. 667, §§A28-31 (AMD). 1995, c. 679, §3 (AMD). 1997, c. 116, §1 (AMD). 1997, c. 243, §§1,2 (AMD). 1997, c. 432, §§40,41 (AMD). 1997, c. 796, §§3-5 (AMD). 1999, c. 53, §1 (AMD). 1999, c. 127, §D1 (AMD). 1999, c. 134, §3 (AMD). 1999, c. 219, §1 (AMD). 1999, c. 220, §6 (AMD). 1999, c. 403, §§18,19 (AMD). 1999, c. 457, §1 (AMD). 1999, c. 467, §2 (AMD). 1999, c. 467, §5 (AFF). 1999, c. 790, §J4 (AMD). 2001, c. 202, §1 (AMD). 2001, c. 269, §11 (AMD). 2001, c. 387, §20 (AMD). 2001, c. 421, §B78 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 610, §2 (AMD). 2003, c. 333, §§5-9 (AMD). 2003, c. 414, §D1 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7406-A. Target identification while hunting (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 350, (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7407. Migratory waterfowl hunting (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 807, §L3 (NEW). 1983, c. 862, §40 (AMD). 1985, c. 304, §17 (AMD). 2001, c. 49, §7 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7408. Implied consent to chemical tests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 443, §24 (NEW). 1995, c. 679, §4 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 2: TRAPPING

12 §7431. Open and closed seasons (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7432. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§36,37 (AMD). 1979, c. 663, §67 (AMD). 1979, c. 723, §17 (AMD). 1979, c. 732, §§8,31 (AMD). 1981, c. 414, §28 (AMD). 1981, c. 644, §19 (AMD). 1985, c. 369, §§15,16 (AMD). 1985, c. 718, §8 (AMD). 1987, c. 317, §18 (AMD). 1989, c. 493, §28 (AMD). 1989, c. 913, §B6 (AMD). 1991, c. 282, §1 (AMD). 1997, c. 283, §§1-3 (AMD). 2001, c. 307, §§5-10 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 3: SPECIFIC ANIMALS

12 §7451. Bear (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 222, (AMD). 1981, c. 224, §1 (AMD). 1981, c. 414, §§29,40 (AMD). 1981, c. 470, §B2 (AMD). 1981, c. 644, §20 (AMD). 1987, c. 171, (AMD). 1987, c. 212, §2 (AMD). 1987, c. 696, §9 (AMD). 1989, c. 493, §29 (AMD). 1989, c. 913, §§A7,8 (AMD). 1993, c. 167, §1 (AMD). 1995, c. 455, §26 (AMD). 1995, c. 667, §A32 (AMD). 1997, c. 432, §42 (AMD). 1997, c. 463, §1 (AMD). 2003, c. 331, §§1,2 (AMD). 2003, c. 333, §§10,11 (AMD). 2003, c. 403, §17 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7452. Prohibited acts relating to bear (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§38-40 (AMD). 1979, c. 723, §§18,18A,18B (AMD). 1981, c. 644, §§21-23 (AMD). 1985, c. 369, §§17,18 (AMD). 1987, c. 317, §§19-21 (AMD). 1987, c. 587, (AMD). 1987, c. 696, §10 (AMD). 1987, c. 742, §8 (AMD). 1989, c. 493, §§30-34 (AMD). 1989, c. 913, §§A9,B7 (AMD). 1995, c. 455, §§27,28 (AMD). 1997, c. 282, §1 (AMD). 1999, c. 322, §§1-7 (AMD). 1999, c. 403, §20 (AMD). 2003, c. 331, §§3-10 (AMD). 2003, c. 333, §§12-15 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7453. Beaver (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §41 (AMD). 1979, c. 732, §§9,31 (RP).



12 §7453-A. Trapping beaver (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 282, §2 (NEW). MRSA T. 12, §7453-A, sub-§3 (RP).



12 §7453-B. Trapping beaver (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 438, §30 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7454. Prohibited acts relating to beaver (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §42 (AMD). 1979, c. 732, §§10,31 (AMD). 1991, c. 443, §25 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7455. Birds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 69, (AMD). 1985, c. 369, §19 (AMD). 1985, c. 718, §9 (AMD). 1999, c. 403, §21 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7456. Prohibited acts relating to birds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §30 (AMD). 1989, c. 252, §1 (AMD). 1995, c. 455, §29 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7456-A. Caribou (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 543, §43 (NEW). 2001, c. 269, §12 (RP).



12 §7456-B. Prohibited acts relating to caribou (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 543, §43 (NEW). 2001, c. 269, §12 (RP). 2001, c. 331, §7 (RP). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B79 (RP).



12 §7457. Deer (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §44 (AMD). 1981, c. 27, (AMD). 1981, c. 414, §§31,32 (AMD). 1981, c. 624, (AMD). 1981, c. 644, §24 (AMD). 1983, c. 271, (AMD). 1983, c. 819, §A26 (AMD). 1985, c. 230, (AMD). 1989, c. 493, §35 (AMD). 1991, c. 170, (AMD). 1991, c. 398, (AMD). 1993, c. 246, §1 (AMD). 1993, c. 574, §21 (AMD). 1995, c. 455, §§30,31 (AMD). 1997, c. 225, §1 (AMD). 1997, c. 432, §43 (AMD). 1997, c. 463, §2 (AMD). 1999, c. 16, §G5 (AMD). 1999, c. 141, §1 (AMD). 1999, c. 323, §1 (AMD). 1999, c. 323, §3 (AFF). 1999, c. 636, §§2-4 (AMD). 1999, c. 636, §6 (AFF). 2001, c. 131, §1 (AMD). 2001, c. 296, §1 (AMD). 2001, c. 690, §§A8,9 (AMD). 2001, c. 690, §A18 (AFF). 2003, c. 331, §§11,12 (AMD). 2003, c. 333, §16 (AMD). 2003, c. 403, §§18-21 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7458. Prohibited acts relating to deer (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§45-47 (AMD). 1979, c. 704, §§11,12 (AMD). 1979, c. 723, §§18C-19B (AMD). 1981, c. 414, §§33,34 (AMD). 1981, c. 644, §§25-27 (AMD). 1983, c. 186, (AMD). 1985, c. 369, §20 (AMD). 1987, c. 144, (AMD). 1987, c. 685, §3 (AMD). 1989, c. 493, §36 (AMD). 1989, c. 705, §2 (AMD). 1993, c. 156, §§1,2 (AMD). 1993, c. 438, §§31-33 (AMD). 1995, c. 455, §§32,33 (AMD). 1997, c. 282, §2 (AMD). 1999, c. 322, §§8-12 (AMD). 1999, c. 403, §§22,23 (AMD). 1999, c. 588, §§1,2 (AMD). 2003, c. 331, §§13-20 (AMD). 2003, c. 333, §§17-19 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7459. Fisher (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §48 (RP).



12 §7460. Prohibited acts relating to fisher (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §48 (RP).



12 §7461. Hares and rabbits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1997, c. 280, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7462. Prohibited acts relating to hares and rabbits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §49 (AMD). 2001, c. 387, §21 (AMD). 2003, c. 331, §21 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7463. Moose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §50 (RPR). 1981, c. 118, §1 (RP).



12 §7463-A. Moose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 118, §2 (NEW). 1983, c. 797, §11 (AMD). 1985, c. 120, §§1,2 (AMD). 1985, c. 232, (AMD). 1987, c. 696, §11 (AMD). 1987, c. 742, §9 (AMD). 1989, c. 134, (AMD). 1989, c. 493, §§37,38,76 (AMD). 1993, c. 206, §§1-6 (AMD). 1993, c. 206, §7 (AFF). 1993, c. 419, §27 (AMD). 1993, c. 574, §22 (AMD). 1993, c. 577, §1 (AMD). 1993, c. 680, §A21 (AMD). 1995, c. 443, §§1,2 (AMD). 1995, c. 455, §34 (AMD). RR 1997, c. 1, §11 (COR). 1997, c. 24, §I3 (AMD). 1997, c. 432, §§44-46 (AMD). 1997, c. 490, §§1,2 (AMD). 1999, c. 324, §1 (AMD). 1999, c. 402, §§2-7 (AMD). 2001, c. 387, §§22-26 (AMD). 2001, c. 690, §§A10,11 (AMD). 2001, c. 690, §A18 (AFF). RR 2003, c. 1, §8 (COR). 2003, c. 20, §L4 (AMD). 2003, c. 331, §22 (AMD). 2003, c. 333, §20 (AMD). 2003, c. 403, §22 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7464. Prohibited acts relating to moose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §50 (RPR). 1979, c. 723, §§20,21 (AMD). 1981, c. 118, §§3-9 (AMD). 1985, c. 369, §21 (AMD). 1987, c. 317, §22 (AMD). 1987, c. 696, §§12-14 (AMD). 1989, c. 493, §39 (AMD). 1989, c. 705, §3 (AMD). 1993, c. 88, §1 (AMD). 1993, c. 438, §34 (AMD). 1995, c. 455, §35 (AMD). 1999, c. 9, §1 (AMD). 1999, c. 322, §13 (AMD). 1999, c. 403, §§24-27 (AMD). 1999, c. 790, §A16 (AMD). 2001, c. 269, §13 (AMD). 2003, c. 331, §§23-28 (AMD). 2003, c. 333, §21 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7465. Muskrat (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 797, §12 (RP).



12 §7466. Prohibited acts relating to muskrat (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 732, §§11,31 (AMD). 1991, c. 443, §26 (RP).



12 §7467. Raccoons (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 575, (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7468. Wild turkeys (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 95, §1 (NEW). 1985, c. 506, §A16 (AMD). 1993, c. 574, §23 (AMD). 1999, c. 323, §2 (AMD). 1999, c. 323, §3 (AFF). 2001, c. 6, §1 (AMD). 2001, c. 56, §§1-3 (AMD). 2001, c. 294, §4 (AMD). 2001, c. 530, §1 (AMD). 2001, c. 655, §§1-10 (AMD). 2001, c. 655, §20 (AFF). 2001, c. 690, §A12 (AMD). 2003, c. 331, §29 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 510, §A9 (AMD). 2003, c. 614, §9 (AFF).



12 §7469. Prohibited acts relating to wild turkeys (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 95, §1 (NEW). 2001, c. 655, §§11,12 (AMD). 2001, c. 655, §20 (AFF). 2003, c. 331, §30 (AMD). 2003, c. 403, §23 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7470. Commercial harvest of snapping turtles (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 608, (NEW). 2001, c. 200, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7471. Taking of snakes and turtles from the wild for commercial purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 127, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7472. Pheasants (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 139, §2 (NEW). 2003, c. 333, §23 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 3-A: HUNTERS FOR THE HUNGRY PROGRAM

12 §7481. Hunters for the Hungry Program; established (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 667, §C2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7482. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 667, §C2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7483. Food donations; exemption from civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 667, §C2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 4: ANIMALS OR WILD TURKEY CAUSING DAMAGE OR NUISANCE

12 §7501. Attacking domestic animals or destroying property (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 563, §1 (AMD). 2001, c. 199, §1 (AMD). 2001, c. 655, §14 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7502. Damage to crops or orchards (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §22 (AMD). 1981, c. 563, §2 (AMD). 2001, c. 199, §2 (AMD). 2001, c. 655, §15 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7503. Damage to motor vehicles by wild animals or wild birds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §23 (AMD). 1981, c. 644, §28 (AMD). 1991, c. 443, §27 (AMD). 2001, c. 655, §16 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7504. Specific animals (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 563, §3 (AMD). 1983, c. 440, §11 (AMD). 1989, c. 493, §40 (AMD). 1993, c. 574, §§24,25 (AMD). 1995, c. 351, §6 (AMD). 2001, c. 199, §3 (AMD). 2001, c. 655, §17 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7505. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §24 (AMD). 2001, c. 199, §4 (AMD). 2003, c. 403, §24 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 4-A: COYOTE AWARD PROGRAM

12 §7521. Coyote Award Program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 277, §1 (NEW). MRSA T. 12, §7521, sub-§5 (RP).






Subchapter 4-B: TAGGING AND REGISTRATION OF WILD ANIMALS AND WILD BIRDS

12 §7523. Registration stations and agents (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 331, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7524. Tags and tagging (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 331, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7525. Registration of bear, deer, moose or wild turkey (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 331, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7526. Condition of animal presented for registration (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 331, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7527. Time limits for registering bear, deer, moose or wild turkey (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 331, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7528. False registration of bear, deer, moose or wild turkey (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 331, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7529. Possessing unregistered bear, deer, moose or wild turkey (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 331, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 5: TRANSPORTATION OF WILD ANIMALS AND WILD BIRDS

12 §7531. Transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1999, c. 322, §14 (AMD). 2003, c. 331, §32 (RPR). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7532. Transportation by nonresidents (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1999, c. 322, §15 (RP).



12 §7532-A. Transportation by nonresidents (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 322, §16 (NEW). 2003, c. 331, §33 (RP). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP).



12 §7533. Method of transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 331, §34 (RP). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP).



12 §7534. Common carriers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7535. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 331, §35 (RP). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP).









Chapter 710: HARASSMENT OF HUNTERS, TRAPPERS AND FISHERMEN

12 §7541. Harassment prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 366, (NEW). 2001, c. 421, §B80 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7542. Injunction; damages (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 366, (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Chapter 711: FISHING

Subchapter 1: GENERAL PROVISIONS

12 §7551. Application of laws (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1997, c. 432, §47 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7552. Open and closed seasons (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §51 (AMD). 1979, c. 723, §25 (AMD). 1983, c. 274, §§1-3 (AMD). 1983, c. 440, §12 (AMD). 1987, c. 115, §§1,2 (AMD). 1989, c. 913, §§A10,11,B8, 10 (AMD). 1991, c. 443, §§28,29 (AMD). 1993, c. 155, §§1-3 (AMD). 1993, c. 349, §27 (AMD). 1995, c. 406, §§8,9 (AMD). 1999, c. 319, §1 (AMD). 2001, c. 387, §27 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7552-A. Smelt fishing in Long Lake (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 336, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7553. Waters closed to fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §52 (AMD). 1987, c. 696, §15 (AMD). 1989, c. 493, §§41-44 (AMD). 1991, c. 443, §§30,31 (AMD). RR 1999, c. 1, §23 (COR). 1999, c. 403, §§28-30 (AMD). 2003, c. 403, §25 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7554. Number and amount limits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§53-55 (AMD). 1979, c. 723, §26 (RP).



12 §7555. Weight limits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§56,57 (AMD). 1979, c. 723, §27 (RP).



12 §7556. Length limits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§58,59 (AMD). 1979, c. 723, §28 (RP).



12 §7557. Identifying waters where children may fish with single baited hook and line (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 455, §36 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7558. No special fishing regulations on Big Machias River (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 403, §31 (NEW). MRSA T. 12, §7558 (RP).



12 §7559. Aroostook River (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 642, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 2: ICE FISHING

12 §7571. Areas closed to ice fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §60 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7572. Restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 369, §22 (AMD). 1987, c. 696, §16 (AMD). 1989, c. 493, §§45,46 (AMD). 1993, c. 438, §35 (AMD). 2001, c. 667, §C7 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7573. Illegal use of antifreeze (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 232, (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 3: PROHIBITED ACTS

12 §7601. Closed season violation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §35 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7602. Fishing in inland waters closed to fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7603. Illegal fishing for Atlantic salmon (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1995, c. 406, §10 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7604. Violation of number, amount, weight or size limits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §29 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7604-A. Illegal possession of live fish (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 491, §3 (NEW). 2003, c. 614, §9 (AFF).



12 §7605. Illegally introducing fish or fish spawn (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 387, §28 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7606. Selling, using or possessing baitfish (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 607, §5 (RPR). 1989, c. 618, §§1,2 (AMD). 1991, c. 528, §T20 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T20 (AMD). 1991, c. 784, §11 (AMD). 2001, c. 387, §29 (AMD). 2003, c. 403, §26 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF). 2003, c. 688, §C3 (AMD).



12 §7606-A. Disturbing baitfish traps or baitfish holding boxes (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 607, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7606-B. Failure to check baitfish traps (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 455, §37 (NEW). 1997, c. 432, §48 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7607. Snagging (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §61 (AMD). 1993, c. 438, §36 (RPR). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7608. Fishing with illegal implements or devices (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 440, §13 (AMD). 1987, c. 696, §17 (AMD). 1997, c. 432, §49 (AMD). 1999, c. 321, §7 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7608-A. Illegal sale of lead sinkers (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 380, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7609. Possession of illegal implements and devices (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1999, c. 321, §8 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7610. Illegal use of a helicopter (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1999, c. 321, §9 (RP).



12 §7611. Fishing with more than 2 lines (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7612. Use or possession of live fish as bait in reclaimed waters (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §30 (RP).



12 §7613. Importing live bait (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7614. Illegal use of hellgramites (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1997, c. 432, §50 (RP).



12 §7615. Purchase or sale of certain fish (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7616. Illegal importation or sale of certain fresh or frozen fish (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §31 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7617. Taking fish by an explosive, poisonous or stupefying substance (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7618. Illegal angling or fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §32 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7619. Use of illegal implements or devices on the Pleasant River in Washington County (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §62 (RP).



12 §7620. Possession of illegal implements or devices on the Pleasant River in Washington County (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §62 (RP).



12 §7621. Use or possession of gill net (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §33 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7622. Advance baiting (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7623. Unlawfully trolling a fly (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7624. Abuse of another person's property (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7625. Failure to label fish (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7626. Night ice fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7627. Leaving an ice fishing shack (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 304, §18 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7627-A. Illegally placing ice fishing shack (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 493, §47 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7627-B. Removal of abandoned ice-fishing shacks (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 144, §2 (NEW). 1997, c. 508, §B2 (AMD). 1997, c. 508, §A3 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7628. Failing to label ice fishing shack (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7629. Violation of ice fishing restriction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7630. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §63 (AMD). 1985, c. 369, §23 (AMD). 1985, c. 607, §§7,8 (AMD). 1989, c. 493, §48 (AMD). 1997, c. 432, §51 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).









Chapter 713: WILDLIFE AND FISHERIES MANAGEMENT

Subchapter 1: WILDLIFE SANCTUARIES AND WILDLIFE MANAGEMENT AREAS

12 §7651. Wildlife sanctuaries (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 88, (AMD). 1989, c. 913, §A12 (AMD). 1991, c. 98, (AMD). 1997, c. 288, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7652. Wildlife management areas and public access sites (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §34 (AMD). 1981, c. 644, §29 (AMD). 1985, c. 304, §19 (AMD). 1989, c. 493, §49 (AMD). 1991, c. 443, §32 (AMD). 1995, c. 455, §38 (AMD). 1997, c. 796, §6 (AMD). 2001, c. 466, §8 (AMD). 2003, c. 21, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7653. Commissioner's authority over sanctuaries; wildlife management areas and access sites (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §36 (AMD). 1995, c. 455, §39 (AMD). 1999, c. 403, §32 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7654. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 644, §30 (AMD). 2001, c. 198, §§1,2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7655. Prohibited acts in violation of rules or regulations of the Maine Indian Tribal-State Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§12,31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 2: FISH HATCHERIES, FEEDING STATIONS, SCREENS AND SPAWNING AREAS

12 §7671. Hatcheries and feeding stations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7671-A. Fish hatchery maintenance fund (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 462, §A1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7672. Screens (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7673. Fish spawning areas (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7674. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7675. Aquaculture stock (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 679, (NEW). 1995, c. 406, §11 (AMD). 1999, c. 401, §BB6 (RP).






Subchapter 3: FISHWAYS AND DAMS

12 §7701. Construction and repair of fishways (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 374, §1 (RP).



12 §7701-A. Fishways in dams and other artificial obtructions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 374, §2 (NEW). 2001, c. 146, §§1,2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7701-B. Construction of new dams or other artificial obtructions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 374, §3 (NEW). 1989, c. 502, §B10 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7701-C. Violations; fines (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 275, §2 (NEW). 2001, c. 146, §3 (AMD). 2001, c. 387, §30 (AMD). 2001, c. 387, §55 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7701-D. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 275, §2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7702. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 4: WILD ANIMALS IN CAPTIVITY

12 §7731. Wildlife exhibits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 644, §31 (AMD). 2001, c. 269, §14 (RP).



12 §7732. Propagating of wild animals and wild birds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1993, c. 438, §37 (AMD). 2001, c. 269, §15 (RP).



12 §7733. Importation of wildlife (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 269, §16 (RP).



12 §7734. Use of wildlife for advertising or scientific purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 269, §16 (RP).



12 §7735. State game farms (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7735-A. Maine Wildlife Park Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §KK2 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §KK2 (NEW). 1999, c. 403, §33 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7736. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 644, §§32,33 (AMD). 1983, c. 440, §14 (AMD). 1993, c. 438, §38 (AMD). 1993, c. 680, §B1 (AMD). 2001, c. 269, §17 (RP).






Subchapter 5: ENDANGERED SPECIES

12 §7751. Declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 573, §2 (AMD). 2003, c. 614, §9 (AFF).



12 §7752. Commissioner's investigations and programs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7753. Designation of endangered species (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1995, c. 415, §2 (AMD). 1995, c. 667, §§A33,34 (AMD). 1997, c. 290, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 573, §3 (AMD). 2003, c. 614, §9 (AFF).



12 §7754. Conservation of endangered species (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1987, c. 800, §1 (AMD). 1995, c. 243, §1 (AMD). 1997, c. 290, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 573, §4 (AMD). 2003, c. 614, §9 (AFF).



12 §7755. Cooperative agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7755-A. State and local cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 800, §2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7756. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1987, c. 175, §2 (AMD). 1999, c. 316, §1 (AMD). 2003, c. 113, §§1-4 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7757. Maine Endangered and Nongame Wildlife Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 526, §2 (NEW). 1983, c. 807, §J (AMD). 1983, c. 807, §Q3 (AMD). 1983, c. 819, §A27 (AMD). 1985, c. 304, §20 (AMD). 1993, c. 168, §§1,2 (AMD). 1993, c. 410, §BBB2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7758. Judicial enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 800, §3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7759. Maine Environmental Trust Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §BBB3 (NEW). 1993, c. 567, §1 (AMD). 1993, c. 683, §B2 (AMD). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A28 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 217, §1 (AMD). 1995, c. 508, §1 (AMD). 1997, c. 678, §15 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7760. Introduction of wolves to State; approval required (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 227, §2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 6: FISH OR WILDLIFE CULTURE AND SCIENTIFIC RESEARCH

12 §7771. Commissioner's authority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1987, c. 241, §§1,2 (AMD). 1989, c. 493, §50 (AMD). 1991, c. 735, §1 (AMD). 1997, c. 255, §1 (AMD). 2001, c. 387, §31 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7772. United States Fish and Wildlife Service (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7773. Fish and wildlife restoration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7774. Penobscot Nation research (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 357, (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7775. Certain stocking prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 121, §1 (NEW). 1997, c. 440, §§1,2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 7: ALTERATION OF RIVERS, STREAMS AND BROOKS

12 §7776. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 481, §A45 (RP).



12 §7776-A. Special protection for outstanding river segments (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §6 (NEW). 1985, c. 481, §A46 (RP).



12 §7777. Permits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 194, §2 (AMD). 1983, c. 458, §7 (AMD). 1985, c. 481, §A47 (RP).



12 §7778. Appeal (REALLOCATED TO TITLE 38, SECTION 428)

(REALLOCATED TO TITLE 38, SECTION 428)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 481, §A48 (RAL).



12 §7779. Penalties (REALLOCATED TO TITLE 38, SECTION 429)

(REALLOCATED TO TITLE 38, SECTION 429)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 796, §6 (RPR). 1985, c. 481, §A49 (RAL).



12 §7780. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 458, §8 (AMD). 1983, c. 819, §A28 (AMD). 1985, c. 481, §A50 (RP).









Chapter 714: MAINE OUTDOOR HERITAGE FUND

12 §7781. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §22 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7782. Fund established (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7783. Purpose of fund (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7784. Relation to other funding (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7785. Fund availability (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7786. Fund administration (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7787. Expenditures from the fund; distribution (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7788. Maine Outdoor Heritage Fund Board (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §23 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7789. Fund distribution criteria for strategic plan and grants (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §24 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Chapter 715: WATERCRAFT, SNOWMOBILES, AIRMOBILES AND ALL-TERRAIN VEHICLES

Subchapter 1: WATERCRAFT

12 §7791. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§64-66 (AMD). 1983, c. 819, §A29 (AMD). 1987, c. 196, §1 (AMD). 1989, c. 469, §1 (AMD). 1997, c. 540, §1 (AMD). 2001, c. 191, §1 (AMD). 2001, c. 434, §§A1,2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7792. Commissioner's rule-making authority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §67 (AMD). 1983, c. 588, §12 (AMD). 1985, c. 579, §§1,7 (AMD). 1989, c. 493, §51 (AMD). 1991, c. 301, §§2,3 (AMD). 1991, c. 784, §12 (AMD). 1991, c. 838, §§2-5 (AMD). 1993, c. 349, §§28-30 (AMD). 2001, c. 294, §6 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7792-A. Rules on operation of airmobiles (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 543, §68 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7793. Commissioner's powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 579, §§2,3,7 (AMD). 1997, c. 526, §14 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7793-A. Collection by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §C1 (NEW). 1991, c. 586, §1 (AMD). 1997, c. 24, §I4 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7793-B. Original registration defined (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §C1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7793-C. Payment of sales or use tax a prerequisite to registration (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §C1 (NEW). 1989, c. 878, §A36 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7793-D. Certificates to be forwarded to the State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §C1 (NEW). 1991, c. 586, §2 (RPR). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7793-E. Collection by State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §C1 (NEW). 1991, c. 586, §3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7794. Certificate of number (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§69,70 (AMD). 1979, c. 720, §§1,2 (AMD). 1983, c. 92, §§B-1-3 (AMD). 1983, c. 572, §§1-3,12 (AMD). 1983, c. 632, §§A1,A2,B1, B7 (AMD). 1983, c. 866, §§B1,B3 (AMD). 1985, c. 579, §§4,5,7 (AMD). 1989, c. 493, §§52,53 (AMD). 1989, c. 913, §B11 (AMD). 1995, c. 695, §§1,2 (AMD). 1997, c. 24, §§I5,6 (AMD). 1997, c. 324, §§1,2 (AMD). 1997, c. 324, §7 (AFF). 2001, c. 294, §§7,8 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7794-A. History of ownership (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A30 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7794-B. Lake and river protection sticker (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 434, §A3 (NEW). 2001, c. 626, §1 (AMD). 2001, c. 626, §22 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7794-C. Lake and river protection sticker required (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 434, §A3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF). 2003, c. 655, §A1 (AMD). 2003, c. 655, §A2 (AFF).



12 §7795. Dealer's certificate of number (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 720, §3 (AMD). 1989, c. 493, §54 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7796. Twenty-day boat number and registration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1989, c. 493, §55 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7797. Permit to hold a regatta, race, boat exhibition or water-ski exhibition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 158, (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7798. Certificate of number for motorboats carrying passengers for hire (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7798-A. Certificate of number for motorboats rented or leased (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 304, §21 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7798-B. Personal watercraft rental agent certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 403, §34 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7799. Operator's license to carry passengers for hire (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1987, c. 742, §10 (AMD). 1991, c. 443, §33 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7799-A. Waste water discharge in inland waters (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 406, §§1,3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7800. Disposition of revenues (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 720, §4 (AMD). 1981, c. 414, §37 (AMD). 1983, c. 819, §A31 (AMD). 1989, c. 469, §2 (AMD). 1989, c. 918, §§D6-8 (AMD). 1997, c. 24, §I7 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7800-A. Operating airmobile on land of another (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 543, §71 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7801. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§72-76 (AMD). 1979, c. 723, §§35,36 (AMD). 1981, c. 644, §34 (AMD). 1981, c. 698, §74 (AMD). 1983, c. 572, §§4,12 (AMD). 1983, c. 632, §§A3,B2,B7 (AMD). 1985, c. 304, §22 (AMD). 1987, c. 196, §§2,3 (AMD). 1989, c. 406, §§2,3 (AMD). 1989, c. 469, §§3,4 (AMD). 1989, c. 599, §§1,2 (AMD). 1989, c. 913, §§A13,B12 (AMD). 1991, c. 28, (AMD). 1995, c. 455, §40 (AMD). 1995, c. 667, §B8 (AMD). 1995, c. 679, §5 (AMD). 1997, c. 540, §2 (AMD). 1997, c. 739, §§2-6 (AMD). 1999, c. 400, §1 (AMD). 1999, c. 436, §1 (AMD). 1999, c. 697, §§1-4 (AMD). 1999, c. 790, §§O1,2 (AMD). RR 2001, c. 1, §16 (COR). 2001, c. 387, §§32-34 (AMD). 2001, c. 421, §§B81-83 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 434, §A4 (AMD). 2001, c. 471, §§D11,12 (AMD). 2001, c. 638, §§1-5 (AMD). 2003, c. 258, §§1,2 (AMD). 2003, c. 277, §1 (AMD). 2003, c. 403, §27 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 484, §§1,2 (AMD). 2003, c. 614, §9 (AFF).



12 §7802. Operating within the water safety zone (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 469, §5 (NEW). 1989, c. 599, §3 (NEW). 1989, c. 878, §A37 (RPR). 1997, c. 277, §1 (AMD). 1999, c. 127, §A30 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7803. Harbor masters on inland waters (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 469, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7804. Enforcement of watercraft laws (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 469, §7 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7805. Implied consent to chemical tests (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 878, §A38 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7806. Lake and River Protection Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 434, §A5 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 2: SNOWMOBILES

12 §7821. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1997, c. 227, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7822. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7823. License (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7824. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §77 (AMD). 1981, c. 698, §§75-79 (AMD). 1983, c. 588, §13 (AMD). 1983, c. 658, (AMD). 1983, c. 819, §A32 (AMD). 1985, c. 256, (AMD). 1985, c. 459, §C2 (AMD). 1985, c. 459, §C3 (AMD). 1985, c. 631, §§1,2 (AMD). 1987, c. 88, §§1-3 (AMD). 1987, c. 737, §§C23,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 493, §56 (AMD). 1989, c. 918, §§D9,10 (AMD). 1991, c. 477, §§1-6 (AMD). 1993, c. 574, §26 (AMD). 1995, c. 467, §§1-8 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 24, §§I8,9 (AMD). 1997, c. 227, §§2-5 (AMD). 1997, c. 432, §52 (AMD). 1997, c. 513, §2 (AMD). 1999, c. 401, §PPP1 (AMD). 1999, c. 403, §35 (AMD). 1999, c. 692, §1 (AMD). 2001, c. 254, §1 (AMD). 2001, c. 294, §§9,10 (AMD). 2001, c. 387, §35 (AMD). 2001, c. 424, §§1,2 (AMD). 2001, c. 471, §E3 (AMD). 2001, c. 471, §E4 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7824-A. Collection by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §4 (NEW). 1997, c. 24, §I10 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7824-B. Original registration defined (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §4 (NEW). 1995, c. 467, §9 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7824-C. Payment of sales or use tax a prerequisite to registration (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §4 (NEW). 1995, c. 467, §10 (RP).



12 §7824-D. Certificates to be forwarded to the State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §4 (NEW). 1995, c. 467, §10 (RP).



12 §7824-E. Collection by State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §4 (NEW). 1995, c. 467, §11 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7824-F. Payment of sales or use tax prior to registration (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 467, §12 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7824-G. Snowmobile Enforcement Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 513, §3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7825. Dealer's registration and license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1989, c. 493, §§57,58 (AMD). 1989, c. 913, §A14 (AMD). 1991, c. 477, §7 (AMD). 1995, c. 467, §13 (AMD). 2001, c. 616, §6 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7825-A. Snowmobile repair shop registration and license (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 451, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7825-B. Snowmobile rental agent certificate (REPEALED) (REALLOCATED TO TITLE 12, SECTION 7825-C)

(REPEALED)

(REALLOCATED TO TITLE 12, SECTION 7825-C)

SECTION HISTORY

1997, c. 614, §1 (NEW). 1997, c. 739, §7 (NEW). 1999, c. 127, §A31 (RAL). 1999, c. 403, §37 (RPR). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7825-C. Personal watercraft rental agent certificate (REPEALED) (REALLOCATED FROM TITLE 12, SECTION 7825-B)

(REPEALED)

(REALLOCATED FROM TITLE 12, SECTION 7825-B)

SECTION HISTORY

1999, c. 127, §A31 (RAL). 1999, c. 403, §38 (AFF). 1999, c. 403, §36 (RP).



12 §7826. Operating on land of another (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7827. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§78-80 (AMD). 1981, c. 644, §§35,36 (AMD). 1981, c. 698, §80 (AMD). 1987, c. 317, §§23,24 (AMD). 1987, c. 402, §B15 (AMD). 1987, c. 769, §A50 (AMD). 1989, c. 913, §§A15,B13 (AMD). 1991, c. 443, §§34,35 (AMD). 1993, c. 129, §1 (AMD). 1995, c. 65, §A29 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 467, §14 (AMD). 1995, c. 679, §§6,7 (AMD). 1997, c. 432, §53 (AMD). 1997, c. 451, §2 (AMD). 1997, c. 614, §2 (AMD). 1997, c. 739, §8 (AMD). 1997, c. 796, §7 (AMD). 1999, c. 127, §§B2,3 (AMD). 2001, c. 387, §§36-38 (AMD). 2001, c. 421, §B84 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 536, §1 (AMD). 2001, c. 667, §B7 (AMD). 2003, c. 122, §1 (AMD). 2003, c. 403, §§28-30 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7828. Implied consent to chemical tests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 443, §36 (NEW). 1995, c. 679, §8 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7829. Liability for damage by other persons (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 455, §41 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7830. Impoundment of snowmobiles (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 455, §41 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 3: COMMERCIAL WHITEWATER OUTFITTERS

12 §7841. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §81 (RPR). 1979, c. 723, §37 (RP).



12 §7842. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §81 (RPR). 1979, c. 723, §37 (RP).



12 §7843. Safety equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §81 (RPR). 1979, c. 723, §37 (RP).



12 §7844. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 543, §81 (NEW). 1979, c. 723, §37 (RP).






Subchapter 4: ALL-TERRAIN VEHICLES

12 §7851. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 297, §§1,3 (NEW). 1985, c. 762, §3 (AMD). 1987, c. 619, §1 (AMD). 1995, c. 65, §A30 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 502, §E32 (AMD). 1999, c. 556, §25 (AMD). 2001, c. 687, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7852. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 297, §§1,3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7853. License and training (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 297, §§1,3 (NEW). 1985, c. 762, §4 (RPR). 1989, c. 493, §§59,60 (AMD). 1995, c. 65, §A31 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7854. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 297, §§1,3 (NEW). 1985, c. 301, §§1,2 (AMD). 1985, c. 304, §§23,24 (AMD). 1985, c. 737, §A31 (AMD). 1985, c. 762, §§5-10 (AMD). 1989, c. 493, §§61-64 (AMD). 1989, c. 918, §§D11,12 (AMD). 1995, c. 65, §A32 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 24, §I11 (AMD). 1997, c. 432, §54 (AMD). 1997, c. 643, §H3 (AMD). 1999, c. 692, §2 (AMD). 2001, c. 294, §§11,12 (AMD). 2001, c. 387, §§39,40 (AMD). 2001, c. 690, §§A13-16 (AMD). 2001, c. 690, §A18 (AFF). 2003, c. 189, §§1-3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7854-A. Collection by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §5 (NEW). 1997, c. 24, §I12 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7854-B. Original registration defined (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §5 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7854-C. Payment of sales or use tax a prerequisite to registration (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §5 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7854-D. Certificates to be forwarded to the State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §5 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7854-E. Collection by State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §5 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7855. Dealer's registration and license (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 297, §§1,3 (NEW). 1985, c. 304, §§25-29 (AMD). 1987, c. 619, §2 (AMD). 1989, c. 493, §65 (AMD). 1989, c. 913, §A16 (AMD). 1995, c. 65, §A33 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7856. Operating on land of another (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 297, §§1,3 (NEW). 2001, c. 421, §B85 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7857. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 297, §§1,3 (NEW). 1983, c. 797, §13 (AMD). 1985, c. 369, §§24,25 (AMD). 1985, c. 762, §§11-22 (AMD). 1987, c. 317, §25 (AMD). 1989, c. 493, §§66-72 (AMD). 1989, c. 502, §B11 (AMD). 1989, c. 689, (AMD). 1989, c. 913, §§A17,B14 (AMD). 1991, c. 443, §§37,38 (AMD). 1991, c. 528, §E9 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E9 (AMD). 1993, c. 26, §1 (AMD). 1993, c. 438, §§39-41 (AMD). 1995, c. 65, §§A34-36 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 455, §§42,43 (AMD). 1995, c. 679, §§9,10 (AMD). 1997, c. 219, §§1-3 (AMD). 1997, c. 432, §§55,56 (AMD). 1999, c. 310, §1 (AMD). 2001, c. 289, §1 (AMD). 2001, c. 387, §§41-43 (AMD). 2001, c. 421, §B86 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF). 2003, c. 695, §A1 (AMD).



12 §7858. Liability for damage by other persons (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 762, §23 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7859. Impoundment of ATV's (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 762, §23 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7860. Implied consent to chemical tests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 443, §39 (NEW). 1995, c. 679, §11 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).









Chapter 717: TRAINING OF DOGS

12 §7861. Training (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1987, c. 177, (AMD). 1987, c. 696, §18 (AMD). 1989, c. 913, §§A18,19 (AMD). 1991, c. 443, §40 (AMD). 1993, c. 438, §42 (AMD). 2001, c. 269, §18 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7862. Trials (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §38 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7863. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §39 (AMD). 1987, c. 696, §19 (AMD). 1989, c. 493, §73 (AMD). 1993, c. 438, §43 (AMD). 2001, c. 269, §19 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Chapter 719: LIABILITY OF LANDOWNERS

12 §7881. No duties created (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §82 (RP).






Chapter 721: ENFORCEMENT

Subchapter 1: PENALTIES AND PROCEDURES

12 §7901. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §83 (AMD). 1983, c. 329, §4 (AMD). 1983, c. 440, §§15,16 (AMD). 1983, c. 572, §5 (AMD). 1983, c. 588, §14 (AMD). 1983, c. 632, §§B3,7 (AMD). 1983, c. 690, (AMD). 1983, c. 796, §7 (AMD). 1983, c. 862, §41 (AMD). 1985, c. 95, §2 (AMD). 1985, c. 145, (AMD). 1985, c. 177, §§1-4 (AMD). 1985, c. 304, §§30,31 (AMD). 1985, c. 737, §§A32-34 (AMD). 1985, c. 762, §24 (AMD). 1987, c. 89, §§1-5 (AMD). 1987, c. 196, §4 (AMD). 1987, c. 742, §11 (AMD). 1989, c. 252, §§2-6 (AMD). 1989, c. 420, (AMD). 1989, c. 469, §8 (AMD). 1989, c. 502, §§B12,B13 (AMD). 1989, c. 599, §4 (AMD). 1989, c. 878, §§A39-41 (AMD). RR 1991, c. 2, §39 (COR). 1991, c. 377, §6 (AMD). 1991, c. 443, §41 (AMD). 1993, c. 438, §44 (AMD). 1995, c. 679, §12 (AMD). 1997, c. 432, §57 (AMD). 1997, c. 540, §3 (AMD). 1997, c. 614, §3 (AMD). 1997, c. 739, §9 (AMD). 1999, c. 127, §§B4,5 (AMD). 1999, c. 312, §§1,2 (AMD). 1999, c. 771, §A2 (AMD). 1999, c. 771, §§D1,2 (AFF). 2001, c. 269, §20 (AMD). 2001, c. 331, §8 (AMD). 2001, c. 387, §§44-53 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B87 (RP). 2001, c. 471, §§G1-8 (AMD). 2001, c. 667, §§A10-29 (AMD).



12 §7901-A. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 421, §B88 (NEW). 2001, c. 421, §C1 (AFF). 2001, c. 471, §§G9-12 (AMD). 2001, c. 471, §G13 (AFF). 2001, c. 536, §2 (AMD). 2001, c. 610, §§3,4 (AMD). 2001, c. 655, §18 (AMD). 2001, c. 667, §§A30,B8-10, C8- (AMD). 2003, c. 277, §2 (AMD). 2003, c. 331, §§36-38 (AMD). 2003, c. 333, §24 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 491, §§4,5 (AMD). 2003, c. 510, §§A10,11 (AMD). 2003, c. 614, §9 (AFF).



12 §7902. Prosecution by district attorney (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7903. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF). 2003, c. 688, §F1 (AMD).



12 §7904. Court procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7905. Clerks to notify commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §38 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7905-A. Commissioner to keep records (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 281, §2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7906. Failure to appear (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7907. Seizure of fish, wildlife and equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1995, c. 346, §16 (RPR). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7908. Officer's report (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7909. Forfeiture of seized fish, wildlife and equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7910. Collection and disposition of moneys (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 819, §A33 (AMD). 1989, c. 439, §§4-6,8 (AMD). 1989, c. 493, §74 (AMD). 1989, c. 918, §§D13-16,20 (AMD). 1993, c. 6, §§S1,2 (AMD). 1993, c. 6, §S3 (AFF). 1993, c. 574, §27 (AMD). 1995, c. 368, §D1 (AMD). 1995, c. 395, §M1 (AMD). 1995, c. 502, §E30 (AMD). 2001, c. 421, §B89 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7911. Fish and wildlife citation form (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 765, (NEW). 1991, c. 459, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7912. Hunting or operating under the influence or with an excessive blood-alcohol level; tests and procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 599, §5 (NEW). 1991, c. 443, §42 (AMD). 1995, c. 679, §§13,14 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 2: EVIDENCE

12 §7941. Failure to produce license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7942. Possession of fishing tackle without license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7943. Possession of hunting equipment without license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1997, c. 432, §58 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7944. Possession of hunting equipment while intoxicated (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1997, c. 432, §58 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7945. Possession of hunting equipment on Sunday (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1997, c. 432, §58 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7946. Possession of firearm on public paved way (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1993, c. 212, §2 (AMD). 1997, c. 116, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7947. Possession of moose and caribou (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 269, §21 (RP).



12 §7948. Proof of ownership of land (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7949. Compulsory testimony and witness immunity (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7950. Records of the Department of Inland Fisheries and Wildlife (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 819, §A34 (AMD). 1989, c. 913, §B15 (RPR). 1995, c. 667, §A35 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7951. Certificate of number for a motorboat (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7952. Snowmobile accident reports (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7953. Purchase or sale of wildlife by commissioner's agents (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7954. Conviction record of habitual violator (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 329, §5 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).












Part 11: FORESTRY

Chapter 801: BUREAU OF FORESTRY

12 §8001. Bureau of Forestry established

There is established within the Department of Agriculture, Conservation and Forestry to accomplish the purposes of this Part the Bureau of Forestry, also known as the Maine Forest Service and referred to as the "bureau." [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8002. Bureau of Forestry; powers and duties

1. Powers and duties. The bureau shall:

A. Have the responsibility for the control of forest fires in all areas of the State; [1979, c. 545, §3 (NEW).]

B. Conduct programs to protect the forest, shade and ornamental trees of the State against insects and diseases; [1979, c. 545, §3 (NEW).]

C. Conduct a program of service and community forestry in order to provide advice and assistance on forest management to small woodland owners and municipalities; [1979, c. 545, §3 (NEW).]

D. Provide advice and assistance on utilizing and marketing the wood products of the State, and regulate the utilization and marketing of wood products where authorized; [1979, c. 545, §3 (NEW).]

E. Have the responsibility for management of particular portions of land owned by the State when management is entrusted to the bureau by statute or is transferred by mutual agreement of the bureau and other state agencies; [2013, c. 18, §1 (AMD); 2013, c. 405, Pt. A, §23 (REV).]

F. Conduct information, education, planning and research programs designed to promote the purposes of the bureau as set forth in this Part ; and [2013, c. 18, §1 (AMD); 2013, c. 405, Pt. A, §23 (REV).]

G. Conduct a landowner relations program to assist landowners in dealing with public use of private lands. [2013, c. 18, §2 (NEW).]

[ 2013, c. 18, §§1, 2 (AMD); 2013, c. 405, Pt. A, §23 (REV) .]

2. Administrative powers and duties.

A. The bureau may, in conformity with the Administrative Procedure Act, Title 5, chapter 375, adopt, amend, repeal and enforce reasonable rules and regulations, including emergency rules, necessary for the proper administration, enforcement and interpretation of those laws which the bureau administers. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

B. The bureau is authorized to accept federal, municipal and private funds for the purposes set forth in this Part, except federal funds received under the Stennis-McIntire Act, Public Law 87-788. The Treasurer of State shall receive allowable funds, subject to the approval of the commissioner, and the State Controller shall authorize expenditures from these funds as approved by the bureau and the commissioner. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

C. [2013, c. 18, §3 (RP).]

D. [1981, c. 542, §3 (RP).]

E. The bureau may grant funds to municipalities to strengthen local fire protection programs. Grants shall be made on a 50-50 cost-share basis with local contributions, provided that the state share for any one grant may not exceed 10% of the bureau's funds earmarked for a program of grants under this paragraph. Any municipality may apply for a grant, provided that the grant will be used for forest fire control or related activities. The department may promulgate rules to carry out the purposes and implementation of this paragraph. [1987, c. 349, Pt. H, §10 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

[ 2013, c. 18, §3 (AMD); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1981, c. 542, §3 (AMD). 1987, c. 349, §H10 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 18, §§1-3 (AMD). 2013, c. 405, Pt. A, §23 (REV).



12 §8003. Director of the Bureau of Forestry

1. Director. The executive head of the bureau shall be the director, who shall be qualified by training, experience and skill in forestry.

[ 1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Conflict of interest. The director shall not, when appointed nor while in office, be directly or indirectly concerned in the purchase of state-owned lands, or the timber or grass growing or cut on these lands, except in an official capacity.

[ 1979, c. 545, §3 (NEW) .]

3. Powers and duties. The director shall exercise the powers of the office and be responsible for the execution and enforcement of the duties of the bureau as set forth in chapters 801 -- 809.

A. The director shall administer the bureau in an efficient manner and, with the consent of the commissioner, shall organize the bureau as necessary to carry out the purposes of this Part. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

B. [1987, c. 308, §9 (RP).]

C. The director may, with the consent of the commissioner, accept grants and funds from and enter into contracts with federal, state, local or other public and private organizations to carry out the purposes of this Part. [1979, c. 545, §3 (NEW).]

D. The director may, with the consent of the commissioner, employ or retain expert and professional consultants to assist in the duties of the bureau to the extent of funds available. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

E. The director may take measures to encourage an interest in forestry and shade trees in the schools, colleges and among the general public and to encourage some degree of elementary instruction in forestry and conservation of natural resources. [1979, c. 545, §3 (NEW).]

F. The director shall on or before September 1st, annually, submit to the commissioner a report of the bureau's activities during the preceding fiscal year ending June 30th. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

G. The director shall biennially prepare a budget for the bureau and submit it to the commissioner. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

H. The director shall have prepared annually a forest fire plan for each administrative unit established according to the authority of section 8906, subsection 1. The plans shall incorporate the annual forest fire plans of municipalities. [1979, c. 545, §3 (NEW).]

I. The director is authorized to collect and classify statistics relating to the forests and connected interests of the State and research the extent to which the forests of the State are being destroyed by fires, insects, diseases and by wasteful cutting. The director may also ascertain, to the extent possible, the effect of the diminution of the wooded surface of the land upon the watersheds of the lakes, rivers, water powers and other natural resources of the State. [1979, c. 545, §3 (NEW).]

J. The director is authorized to conduct inspections and investigations on any lands to survey and inspect shade, ornamental or forest trees pursuant to the authority and procedures set forth in chapter 803. [1979, c. 545, §3 (NEW).]

K. The director may issue and enforce any license or permit authorized by this Part. [1979, c. 545, §3 (NEW).]

L. The director may, with the consent of the commissioner, acquire and hold any right or interest in real or personal property on behalf of the State. [1979, c. 545, §3 (NEW).]

M. Except for lands acquired under the authority of paragraph N, the director is authorized, with the consent of the commissioner, to sell, grant, lease, transfer or otherwise convey any real or personal property under the jurisdiction of the bureau. The director shall deposit the proceeds from the sale or lease of property into the forest protection unit account. At least 60 days prior to offering any surplus property for sale under this paragraph, the director shall notify the Executive Director of the Legislative Council and the joint standing committee of the Legislature having jurisdiction over forest resources of the director's intent to sell the property. [2011, c. 657, Pt. X, §5 (AMD); 2013, c. 405, Pt. A, §23 (REV).]

M-1. The proceeds under paragraph M may be used only to upgrade existing structures owned by the forest protection unit within the bureau, to consolidate operations of the unit through the improvement, repair, replacement, purchase or construction of structures and to purchase land upon which to build structures. Ownership of any land purchased under this paragraph or structures purchased or constructed under this paragraph must be held in the name of the unit. Ownership of land or property purchased under this paragraph may also be held in the name of the Bureau of General Services when the unit participates in the consolidation of facilities with other state agencies. Any purchase of land or a structure pursuant to this paragraph must be approved by the Director of the Bureau of General Services. [2011, c. 657, Pt. X, §6 (AMD); 2013, c. 405, Pt. A, §23 (REV).]

N. The director may, with the advice and consent of the Governor, purchase, when funds are available from bequests or trusts other than bequests made or inter vivos trusts created by the late Percival Proctor Baxter, or accept on the part of the State gifts of parcels or tracts of land to the State, or may purchase land in the name of the State for state forest purposes and may also designate and set aside such lands or portions thereof as natural areas. The director shall not under this section acquire title by purchase to more than 4% of the land area within any one municipality without the written consent of the municipal officer thereof. The title to lands acquired under this section shall be investigated and approved by the Attorney General.

The purpose of acquisition of land under this paragraph is the preservation of scenic beauty and recreation as nearly unrestricted and general as is practicable for the people of the State and those whom they admit to the privilege, the production of timber for watershed protection, as a crop, as state forest demonstration areas for research purposes and for the application of model forestry techniques under a well defined criteria of full-use management. The lands acquired by the Bureau of Forestry and designated by it as state forests or natural areas shall never be sold, but may be exchanged for other land to permit consolidation, better access or more efficient administration. Net revenues including, but not limited to, stumpage shall be paid to the Treasurer of State by the director and constitute a fund to be applied to the care and improvement of these lands or for the acquisition of other lands for similar purposes, except that 25% of such revenues shall be returned by the Treasurer of State to the municipality wherein the land is located to be used for municipal purposes.

"Natural areas" means limited areas of land which have retained their wilderness character, although not necessarily completely natural and undisturbed, or have rare or vanishing species of plant or animal life or similar features of interest which are worthy of preservation for the use of present and future residents of the State. Natural areas held by the State shall include and be designated as one or more of the following 3 types and the location of each shall be described in the designation:

Type 1. Semiwilderness areas which by their size or location offer the experience of solitude and self-reliance. Whereas, lands at the higher elevations are important for protection of watersheds, are ecologically vulnerable if unwisely altered by human interference and often may be uneconomic for logging or construction, it is hereby found that such lands generally may be suitable for this classification;

Type 2. Units of importance for all the natural sciences, especially ecology, and with outstanding value for education and research and for the appreciation of natural processes. Preservation in the desired condition shall be the prevailing purpose of such holdings. Visitation shall be regulated so as to ensure this preservation on a permanent basis; and

Type 3. Areas which are not of ecological or semiwilderness stature but which have the appearance of being in an untouched natural state or which are capable of attaining that appearance if held and managed for this purpose.

Relating to natural areas of Type 1, 2 or 3, all land uses and practices shall be subject to regulations of the bureau, promulgated pursuant to Title 5, chapter 375, subchapter II, in carrying out the purposes of this paragraph to manage or maintain the areas for the preservation of their natural condition. Areas designated under these classifications can be removed from such designation only by approval of the director, with the advice and consent of the Governor, following public notice and hearing. All lands acquired and administered under this paragraph and all other state forests shall be managed under the same principles which govern the management of the public reserve lands, to the extent not inconsistent with this section and management of such state forests shall, in any event, be coordinated with the management of the public reserved lands in order to facilitate the accomplishment of applicable management objectives. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

O. The director may delegate the powers and duties of this Part to the director's agents and representatives, including municipal forest fire wardens appointed by the director. [1979, c. 545, §3 (NEW).]

P. The director shall act as a liaison with the Department of Environmental Protection, the Maine Land Use Planning Commission, the Department of Inland Fisheries and Wildlife and the Cooperative Extension Service on forestry issues. [1991, c. 722, §1 (AMD); 1991, c. 722, §11 (AFF); 2011, c. 682, §38 (REV).]

Q. The director, in cooperation with public and private landowners, shall actively pursue creating areas on public and private land where the principles and applicability of outcome-based forest policy, as defined in section 8868, subsection 2-B, can be applied and tested. No more than 6 such areas may be designated. The director shall seek to designate areas of various sizes owned by different landowners. The designated areas must represent differing forest types and conditions and different geographic regions of the State. Prior to entering into an outcome-based forestry agreement, the director and the panel of technical experts under section 8869, subsection 3-A shall conduct a comprehensive review of the proposed outcome-based forestry agreement. The term of initial agreements may not exceed 5 years. The director may renew an agreement if requirements under this section and section 8869, subsection 3-A are met. The term of a subsequent agreement may not exceed 5 years. [2013, c. 542, §1 (AMD).]

[ 2013, c. 542, §1 (AMD) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 663, §69 (AMD). 1983, c. 819, §A35 (AMD). 1985, c. 785, §B73 (AMD). 1987, c. 308, §§9,10 (AMD). 1989, c. 555, §6 (AMD). 1991, c. 722, §1 (AMD). 1991, c. 722, §11 (AFF). RR 1993, c. 1, §150 (COR). 1993, c. 335, §1 (AMD). 1997, c. 536, §§1,2 (AMD). 1999, c. 155, §§A2,3 (AMD). 2001, c. 339, §1 (AMD). 2005, c. 550, §2 (AMD). 2007, c. 271, §1 (AMD). 2011, c. 488, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2011, c. 657, Pt. X, §§5, 6 (AMD). 2011, c. 682, §38 (REV). 2013, c. 405, Pt. A, §23 (REV). 2013, c. 542, §1 (AMD).



12 §8004. Juvenile violations

Notwithstanding other provisions of law, a person who has not attained 18 years of age and who is convicted of a crime for a violation of a provision of this Part that is not defined as a juvenile crime under Title 15, section 3103, subsection 1 may not be sentenced to imprisonment but may be ordered to serve a period of confinement in a Department of Corrections juvenile correctional facility that may not exceed 30 days, which may be suspended in whole or in part, if the court determines that: [2005, c. 507, §2 (AMD).]

1. Crime. The crime is one that, if committed by a person who has attained 18 years of age, would carry a mandatory term of imprisonment that may not be suspended;

[ 2005, c. 328, §2 (NEW) .]

2. Nature. The aggravated nature and seriousness of the crime warrants a period of confinement; or

[ 2005, c. 507, §2 (AMD) .]

3. History. The record or previous history of the defendant warrants a period of confinement.

[ 2005, c. 507, §2 (AMD) .]

The court is not required to impose a period of confinement notwithstanding that there is a mandatory term of imprisonment applicable to a person who has attained 18 years of age. [2005, c. 507, §2 (AMD).]

Any period of confinement must be served concurrently with any other period of confinement previously imposed and not fully discharged or imposed on the same date. Any period of confinement is subject to Title 17-A, section 1253, subsection 2, except that a statement is not required to be furnished and the day-for-day deduction must be determined by the facility, but not to Title 17-A, section 1253, subsection 2, paragraph A, or subsection 3-B, 4, 5, 8, 9 or 10. If the court suspends the period of confinement in whole or in part, the court shall impose a period of administrative release not to exceed one year. The administrative release must be administered pursuant to Title 17-A, chapter 54-G, and revocation of the administrative release is governed by the provisions of that chapter. [2005, c. 507, §2 (AMD).]

SECTION HISTORY

2003, c. 410, §3 (NEW). 2005, c. 328, §2 (AMD). 2005, c. 507, §2 (AMD).



12 §8005. Certain information confidential

1. Contact information. Social security numbers, addresses, telephone numbers and electronic mail addresses of landowners owning less than 1,000 acres of forest land statewide and collected by the bureau for the purposes of contacting landowners under section 8611, or received by the bureau in notifications filed under section 8883-B, or in reports received under Title 36, section 581-G are confidential and may be disclosed only in accordance with this section.

[ 2005, c. 358, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Forest management plan and information. Social security numbers, forest management plans and supporting documentation of forest management activities on private forest land and held by the bureau for the purposes of administering landowner assistance programs authorized under this chapter and chapter 805 are confidential and may be disclosed only in accordance with this section.

[ 2005, c. 358, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

3. Disclosure. Except as provided in subsection 4, the director may disclose confidential information in accordance with this subsection. Confidential information disclosed pursuant to this subsection remains the property of the bureau. Recipients of the confidential information may not disclose this information or use this information except as authorized by the director.

A. The director may disclose information designated as confidential under this section to a governmental entity that, in the opinion of the director, requires this information. [2005, c. 358, §1 (NEW).]

B. The director shall provide names, addresses and electronic mail addresses upon request to a nonprofit corporation that provides educational services to forest landowners regarding sound forest management as long as the information disclosed is used to provide information about forest management. [2005, c. 358, §1 (NEW).]

[ 2005, c. 358, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. Information designated as confidential by state or federal agency. The director may not disclose information furnished to the director that has been designated as confidential by a state or federal agency furnishing the information unless disclosure is authorized by the furnishing agency.

[ 2005, c. 358, §1 (NEW) .]

5. Penalty. A person who receives confidential information pursuant to subsection 3, paragraph B and uses that information for a purpose other than that authorized by the director commits a civil violation punishable by a fine of not more than $1,000.

[ 2005, c. 358, §1 (NEW) .]

SECTION HISTORY

2005, c. 358, §1 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).






Chapter 801-A: FOREST CERTIFICATION INCENTIVE COST-SHARE FUND

12 §8011. Cost-share fund established; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §KKKK1 (NEW). 2005, c. 513, §2 (RPR). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 11, §1 (RP).



12 §8012. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §KKKK1 (NEW). 2005, c. 513, §§3,4 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 11, §1 (RP).



12 §8014. Administration of cost-share fund; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 513, §6 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 11, §1 (RP).






Chapter 803: FOREST HEALTH AND MONITORING

Subchapter 1: GENERAL PROVISIONS

12 §8101. Forest Health and Monitoring program

1. Powers and duties. The Director of the Bureau of Forestry shall maintain sufficient resources, both personnel and technical information, within the limit of funds available, in order to:

A. Maintain a statewide surveillance system to detect and monitor insects, diseases and abiotic agents, including air pollution and acid deposition potentially injurious to the forest resources of the State; [1987, c. 183, §1 (AMD).]

B. Provide information and technical advice and assistance to individuals and other state and federal agencies on the identification and control of forest insects and diseases; [1979, c. 545, §3 (NEW).]

C. Conduct and supervise control programs for forest diseases and insects where authorized; [1987, c. 183, §1 (AMD).]

D. Assist in the enforcement of federal and state quarantine laws relating to forest insects and diseases; [1987, c. 183, §1 (AMD).]

E. Conduct applied research related to the management of insects, diseases and abiotic agents potentially injurious to the forest resources of the State, including forest management strategies, insecticide and spray application technologies, integrated pest management techniques and other issues pertinent to the purposes of this chapter. The director shall maintain up-to-date information on the injurious impacts of insects, diseases and abiotic agents, including air pollution and acid deposition on the forests of the State; and [1987, c. 183, §1 (NEW).]

F. Consult and cooperate with other agencies of the United States, other state governments, the federal and provincial governments of Canada and public and private landowners in the State on applied research, survey and management of forest pest problems. [1987, c. 183, §1 (NEW).]

[ 1999, c. 790, Pt. A, §18 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1987, c. 183, §1 (AMD). 1999, c. 790, §A18 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).






Subchapter 2: DETECTION; TECHNICAL ASSISTANCE

12 §8201. Detection

The director may go on any land for the purpose of surveying, inspecting or detecting the presence of a forest insect or disease which may, in the judgment of the director, pose a danger or public nuisance to the shade, ornamental and forest trees of the State. [1979, c. 545, §3 (NEW).]

The director may do any work involved in ascertaining the presence of these organisms. If survey work involves the use of so-called "trap" material on developed lands, the landowner shall be notified of the intent to go on the land. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8202. Information and recommendations

1. Resources. The director shall maintain sufficient resources, including research materials and technical expertise, within the limits of available funds, in order that the bureau may:

A. Respond to requests to identify forest insects and diseases of concern to landowners and municipalities; [1979, c. 545, §3 (NEW).]

B. Determine the severity of forest insect or disease problems; [1979, c. 545, §3 (NEW).]

C. Provide advice on control measures; [1979, c. 545, §3 (NEW).]

D. Refer individuals to other state or federal agencies for technical or financial assistance; and [2013, c. 37, §1 (AMD).]

E. [2013, c. 37, §2 (RP).]

F. Respond to requests for information on insects, other than forest insects, including their identification and control. [1979, c. 545, §3 (NEW).]

[ 2013, c. 37, §§1, 2 (AMD); 2013, c. 405, Pt. A, §23 (REV) .]

2. Results of investigations. The director shall provide the results of any investigation completed pursuant to this section or section 8201 to the affected landowner and municipality.

[ 1979, c. 545, §3 (NEW) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 37, §§1, 2 (AMD). 2013, c. 405, Pt. A, §23 (REV).






Subchapter 3: SUPPRESSION ACTIVITIES

12 §8301. Emergencies

Responsibility for control of forest insect and disease outbreaks shall, in all but emergencies, rest with the owners of the property whether private or public. [1979, c. 545, §3 (NEW).]

Emergencies, for the purposes of this chapter, shall be so considered when, in the opinion of the director, the infestation or disease is likely to kill or seriously injure trees in large numbers, or is so localized that immediate control will prevent a large possible outbreak, or is of recent foreign origin. [1987, c. 183, §2 (AMD).]

In emergencies, the director may enter into agreement with municipal officials to pay up to 1/2 the cost of control if state funds are available for this purpose. Whenever the State does contribute funds for this purpose, it shall have the authority to determine the control methods to be used. The State may make similar agreements with groups of private owners if the project is approved by municipal officials. [1979, c. 545, §3 (NEW).]

In an emergency, control measures may be done directly by the State or may be done on a contract basis with responsible private companies or individuals. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1987, c. 183, §2 (AMD).



12 §8302. Locally requested control work

Whenever any municipality shall appropriate or raise a sum of money and shall pay the same into the State Treasury for the purpose of controlling, within its borders, a forest insect or disease declared a public nuisance pursuant to section 8303, the director shall cause the amount to be expended in the municipality, together with such sum as may be determined by the director from the state appropriation made therefor. If the director finds it to be unnecessary or impracticable to expend the entire amount or any part thereof during the year following the payment to the Treasurer of State, the unexpended proportion shall be reimbursed to the municipality. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8303. Declared a public nuisance (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1987, c. 183, §3 (RP).



12 §8304. Control measures; protest

Any public agency or group of owners carrying on or planning control measures may appeal to the director for permission to carry out the project in case the owner or owners of property in or adjacent to the control area refuses to do control work or to allow control work to be done on their property. The director may, after careful inspection and survey has shown an emergency exists according to the requirements of section 8301, grant authority for control measures to be carried out on the protestors' lands. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8305. Shipment prohibited

The director may prohibit, prevent or regulate the entry into or movement within the State of any plants of the genus Ribes or other nursery or wilding plants, stock or parts of plants or wood or wood products that may cause the introduction or spread of a dangerous forest insect or disease. The director may issue orders, permits and notices necessary to carry out this section. Orders, permits and notices issued under this section do not require or constitute an adjudicatory proceeding under the Maine Administrative Procedure Act. [2009, c. 585, §1 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 2009, c. 585, §1 (AMD).



12 §8306. Authority to quarantine and destroy pest host material

1. Quarantines. Notwithstanding any other provision of law, the director may establish by rule a quarantine to restrict or prohibit the transportation within, into or from the State or any portion of the State of any forest or shade tree or part of any forest or shade tree, including, but not limited to, logs, bark, branches, seeds or scion material, or alternate host materials capable of supporting a disease or insect infestation when the following conditions are met:

A. The director finds that there exists within the State or in any other state, country or province a plant disease caused by a plant pathogen not native to the State or an infestation of insects not native to the State that, in the opinion of the director, is likely to kill or seriously injure forest or shade trees in large numbers; and [2001, c. 547, §1 (NEW).]

B. A quarantine to protect against the plant disease or insect infestation has not been established by the Commissioner of Agriculture, Conservation and Forestry or the Secretary of Agriculture of the United States or is not in effect. [2001, c. 547, §1 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

[ 2013, c. 196, §1 (AMD) .]

2. Rulemaking. The director shall adopt rules to establish:

A. Quarantines as needed and authorized under subsection 1; and [2001, c. 547, §1 (NEW).]

B. A process for the seizure, inspection, destruction or other mitigation of any forest or shade tree or any material that:

(1) Exists within the State and harbors a plant pathogen or insect that is the subject of a quarantine;

(2) Is in proximity to a tree or material that exists within the State and harbors a plant pathogen or insect that is the subject of a quarantine; or

(3) Is transported into the State in violation of a quarantine established by the director, the Commissioner of Agriculture, Conservation and Forestry or the Secretary of Agriculture of the United States. [2013, c. 196, §2 (RPR).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2013, c. 196, §2 (AMD) .]

3. Salvage of condemned material. Prior to ordering the destruction of forest or shade trees or parts of forest or shade trees, the director shall consult with the landowner and the person owning stumpage rights to determine if there are methods of destruction that allow recovery of the value or a portion of the value of the condemned material and effectively safeguard the forest resource.

[ 2001, c. 547, §1 (NEW) .]

SECTION HISTORY

2001, c. 547, §1 (NEW). 2011, c. 657, Pt. W, §6 (REV). 2013, c. 196, §§1, 2 (AMD).






Subchapter 4: SPRUCE BUDWORM SUPPRESSION ACT

12 §8401. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8402. Legislative policy (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8403. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1981, c. 517, §1 (AMD). MRSA T. 12, §8420 (RP).



12 §8404. Spruce Fir Forest Protection District (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 737, §3 (RPR). MRSA T. 12, §8420 (RP).



12 §8405. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 737, §4 (AMD). 1981, c. 517, §2 (AMD). MRSA T. 12, §8420 (RP).



12 §8406. Taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 737, §5 (RPR). 1981, c. 259, §1 (AMD). MRSA T. 12, §8420 (RP).



12 §8407. Designated spray areas (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8407-A. Settlement corridors (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 737, §6 (NEW). MRSA T. 12, §8420 (RP).



12 §8408. Automatic withdrawals (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8409. Silvicultural treatment designation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1981, c. 470, §A30 (AMD). MRSA T. 12, §8420 (RP).



12 §8410. General conditions for withdrawals (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8411. Duties and authority of the Director of the Bureau of Forestry (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 737, §7 (AMD). 1981, c. 259, §2 (AMD). MRSA T. 12, §8420 (RP).



12 §8412. Committee on Spruce Fir Silviculture (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8413. Rules relating to silviculture (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8414. Forest Insect Manager (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8415. Service foresters (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 737, §8 (RP). MRSA T. 12, §8420 (RP).



12 §8416. Other state and municipal agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8417. Research (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 737, §9 (RPR). MRSA T. 12, §8420 (RP).



12 §8417-A. Technical programs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 737, §10 (NEW). MRSA T. 12, §8420 (RP).



12 §8418. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8419. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 737, §11 (NEW). MRSA T. 12, §8420 (RP).



12 §8420. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 737, §11A (NEW). MRSA T. 12, §8420 (RP).






Subchapter 4-A: MAINE SPRUCE BUDWORM MANAGEMENT ACT

12 §8421. Short title

This subchapter shall be known and may be cited as the "Maine Spruce Budworm Management Act." [1979, c. 737, §12 (NEW).]

SECTION HISTORY

1979, c. 737, §12 (NEW).



12 §8422. Legislative policy

The Legislature declares that it shall be the policy of the State to undertake a spruce budworm management program to minimize the short-term and long-term impacts of spruce budworm insect infestations upon the state's spruce and fir forests in accordance with the following policy objectives: [1979, c. 737, §12 (NEW).]

1. Supply of wood. Monitoring the status of and reporting on the present and future supply of wood to support the long-term economic needs of the State and of its forest products industries;

[ 2015, c. 314, §1 (AMD) .]

2. Development of program. The development and utilization in both the public and private sectors of forest protection and management programs that are cost-effective, biologically sound and responsive to the public's environmental and health concerns;

[ 2015, c. 314, §1 (AMD) .]

3. Reduction in use of insecticides. The reduction in reliance upon the use of chemical insecticides in spruce budworm suppression programs;

[ 1979, c. 737, §12 (NEW) .]

4. Private efforts; pest management. The encouragement of private efforts to undertake a variety of integrated pest management techniques that result in a long-term reduction in the vulnerability of the State's forests to spruce budworm infestation and loss;

[ 2015, c. 314, §1 (AMD) .]

4-A. Presalvage and salvage harvesting. The regulation of presalvage and salvage harvesting designed to reduce losses of timber while protecting public trust resources and supporting the protection of wildlife habitat through the retention of non-susceptible tree species where silviculturally and ecologically appropriate;

[ 2015, c. 314, §2 (NEW) .]

5. Implementation. The implementation of methods for determining private and public participation in spruce budworm management programs, including provision for voluntary participation in future insecticide spray projects;

[ 2015, c. 314, §3 (AMD) .]

6. Regulatory review. The provision for adequate regulatory review of any proposed insecticide spray projects by the Department of Agriculture, Conservation and Forestry, Board of Pesticides Control; and

[ 2015, c. 314, §3 (AMD) .]

7. Management options. The provision of management options for forest landowners designed to minimize impacts of spruce budworm infestation and loss.

[ 2015, c. 314, §3 (AMD) .]

SECTION HISTORY

1979, c. 737, §12 (NEW). 2015, c. 314, §§1-3 (AMD).



12 §8423. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 737, §12 (NEW). 1981, c. 278, §1 (RP).



12 §8423-A. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1981, c. 278, §2 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 1981, c. 278, §2 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

2. Designated spray area.

[ 2015, c. 314, §4 (RP) .]

3. Director. "Director" means the Director of the Bureau of Forestry.

[ 1981, c. 278, §2 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. District.

[ 2015, c. 314, §4 (RP) .]

5. Forest land owners. "Forest land owners" means persons who own forest lands.

[ 2015, c. 314, §5 (AMD) .]

6. Management program. "Management program" means all activities undertaken by the Bureau of Forestry in connection with the short-term and long-term management of spruce budworm infestations, including, without limitation, any activities undertaken in connection with spruce budworm survey and detection activities, targeting silvicultural and integrated pest management programs, research, methods development and related activities and any involvement in any spray activities.

[ 2015, c. 314, §6 (AMD) .]

7. Person. "Person" means any individual, partnership, joint venture, corporation or other legal entity or any group of persons which acts as a tenancy in common or joint tenancy for ownership purposes and includes any government or any agency, bureau or commission thereof.

[ 1981, c. 278, §2 (NEW) .]

7-A. Presalvage and salvage harvesting. "Presalvage and salvage harvesting" means the harvesting of trees vulnerable to damage.

[ 2015, c. 314, §7 (NEW) .]

8. Rebate.

[ 2015, c. 314, §8 (RP) .]

9. Rule. "Rule" means a duly-adopted regulation of general applicability promulgated by the Bureau of Forestry. These rules shall have the force and effect of law.

[ 1981, c. 278, §2 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

10. Spray program area.

[ 2015, c. 314, §8 (RP) .]

11. Spray project.

[ 2015, c. 314, §9 (RP) .]

12. Spruce budworm. "Spruce budworm" means the insect of the species known as Choristoneura fumiferana, Clem., at any stage of its biological development.

[ 1981, c. 278, §2 (NEW) .]

13. Spruce budworm timber harvesting standards. "Spruce budworm timber harvesting standards" means standards for presalvage and salvage harvesting of spruce and fir stands vulnerable to and subject to spruce budworm damage.

[ 2015, c. 314, §10 (NEW) .]

SECTION HISTORY

1981, c. 278, §2 (NEW). 2011, c. 657, Pt. W, §§6, 7 (REV). 2013, c. 405, Pt. A, §23 (REV). 2015, c. 314, §§4-10 (AMD).



12 §8423-B. Spruce Fir Forest Protection District (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 278, §3 (NEW). 2015, c. 314, §11 (RP).



12 §8423-C. Presalvage and salvage harvesting

1. Regulation. The Department of Agriculture, Conservation and Forestry shall regulate the presalvage and salvage harvesting of forest stands in areas that, based on the proportion of balsam fir, white spruce, red spruce, black spruce, other softwood and hardwood components present, have significant risk of damage from spruce budworm and are subject to a credible threat of imminent spruce budworm damage.

A. The assessments of risk and vulnerability of a specific forest stand must be supported by adequate data, including but not limited to:

(1) Forest stand type information; and

(2) A documented history of recent elevated spruce budworm moth presence or foliage damage from spruce budworm feeding. [2015, c. 314, §12 (NEW).]

B. The director shall designate areas for presalvage and salvage harvesting subject to rules adopted pursuant to subsection 5 no later than January 1st of each year. Areas designated for presalvage and salvage harvesting must be inspected and verified by a licensed forester in the employ of the bureau. The director shall seek public comment for a 30-day period prior to designating such areas. [2015, c. 314, §12 (NEW).]

C. A forest stand that is identified for presalvage and salvage harvesting must be located within the areas designated pursuant to paragraph B. [2015, c. 314, §12 (NEW).]

[ 2015, c. 314, §12 (NEW) .]

2. Notification. Prior to beginning timber harvesting pursuant to this subchapter, a landowner or designated agent shall notify the bureau in accordance with the notification requirements set forth in chapter 805, subchapter 5.

[ 2015, c. 314, §12 (NEW) .]

3. Reporting. Timber harvests conducted pursuant to this subchapter are subject to the same reporting requirements set forth in chapter 805, subchapter 5, except that the director may require additional information to be reported to satisfy the requirements of this subchapter.

[ 2015, c. 314, §12 (NEW) .]

4. Confidentiality. Reports filed in accordance with subsection 3 are confidential. The director may publish summary reports that use aggregated data that do not reveal the activities of an individual person or firm. Reports submitted pursuant to subsection 3 must be available for the use of the State Tax Assessor for the administration of Title 36.

[ 2015, c. 314, §12 (NEW) .]

5. Rules. The commissioner shall adopt rules to implement this subchapter, including rules establishing spruce budworm timber harvesting standards. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

A. The rules must:

(1) Exclude presalvage and salvage harvesting in protection subdistricts within the jurisdiction of the Maine Land Use Planning Commission and in areas subject to timber harvesting regulation under section 8867-B;

(2) Identify the areas subject to a credible threat of imminent spruce budworm damage and the forest stand criteria needed for presalvage and salvage harvesting; and

(3) Define the size and scope of presalvage and salvage harvesting projects that will require additional review by the bureau. [2015, c. 314, §12 (NEW).]

B. The Commissioner of Agriculture, Conservation and Forestry shall consult with the Commissioner of Environmental Protection and the Commissioner of Inland Fisheries and Wildlife to ensure that rules adopted under this subsection are consistent with wildlife habitat and environmental protection. [2015, c. 314, §12 (NEW).]

C. Except as otherwise provided in this subchapter or in rules developed pursuant to this subsection, the provisions of chapter 805, subchapter 3-A do not apply to presalvage and salvage harvesting regulated under this subchapter. [2015, c. 314, §12 (NEW).]

D. The rules must provide that regeneration requirements adopted by rule pursuant to section 8869, subsection 1 apply to spruce budworm timber harvesting conducted pursuant to this subchapter. [2015, c. 314, §12 (NEW).]

[ 2015, c. 314, §12 (NEW) .]

6. Penalties. A person who violates this section or a rule adopted pursuant to this section commits a civil violation and is subject to the following penalties:

A. A person who violates this section or a rule adopted pursuant to this section commits a civil violation for which a fine of not less than $100 and not more than $1,000 may be adjudged for each day of that violation; and [2015, c. 314, §12 (NEW).]

B. A person who violates this section or a rule adopted pursuant to this section after having previously been adjudicated of a violation of this section within the previous 5-year period commits a civil violation for which a fine of not less than $1,000 but not more than $2,000 may be adjudged for each day of that violation. [2015, c. 314, §12 (NEW).]

If the economic benefit resulting from the violation exceeds the applicable penalties under paragraphs A and B, the maximum fines may be increased. The maximum fine may not exceed an amount equal to twice the economic benefit resulting from the violation. The bureau shall consider as economic benefit, without limitation, the costs avoided or the enhanced value accrued at the time of the violation by the violator as a result of not complying with the applicable legal requirements.

[ 2015, c. 314, §12 (NEW) .]

SECTION HISTORY

2015, c. 314, §12 (NEW).



12 §8424. Program planning

1. General authority. In accordance with the provisions of this subchapter, the Bureau of Forestry, acting under the supervision of the director, may plan for and undertake activities related to spruce budworm management programs on behalf of the State.

[ 2015, c. 314, §13 (AMD) .]

2. Application for spray project eligibility.

[ 2015, c. 314, §14 (RP) .]

3. Effect of application.

[ 2015, c. 314, §15 (RP) .]

4. Spray project designation.

[ 2015, c. 314, §16 (RP) .]

5. General conditions for applications and requests.

[ 2015, c. 314, §16 (RP) .]

6. Settlement corridors.

[ 2015, c. 314, §17 (RP) .]

7. Technical assistance programs. The Bureau of Forestry shall use its authorized technical assistance programs to assist landowners with spruce budworm management issues.

[ 2015, c. 314, §18 (AMD) .]

8. Supply-demand analyses. The Bureau of Forestry shall conduct or cause to be conducted analyses of future supply and demand for the spruce and fir resources of the State.

[ 2015, c. 314, §18 (AMD) .]

9. Environmental health monitoring.

[ 2015, c. 314, §19 (RP) .]

SECTION HISTORY

1979, c. 737, §12 (NEW). 1981, c. 278, §§4-6 (AMD). 1981, c. 565, (AMD). 1983, c. 623, (AMD). 1983, c. 656, §§1,2 (AMD). 1985, c. 58, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2011, c. 662, §10 (AMD). 2013, c. 405, Pt. A, §23 (REV). 2015, c. 314, §§13-19 (AMD).



12 §8425. Regulatory Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 737, §12 (NEW). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV). 2015, c. 314, §20 (RP).



12 §8426. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 737, §12 (NEW). 1981, c. 278, §7 (AMD). 1983, c. 109, §1 (AMD). 1983, c. 810, §§1-3 (AMD). 1983, c. 819, §A36 (AMD). 1985, c. 58, §2 (AMD). 1985, c. 664, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV). 2015, c. 314, §21 (RP).



12 §8427. Taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 737, §12 (NEW). 1981, c. 278, §§8-10 (AMD). 1981, c. 630, §1 (AMD). 1983, c. 109, §2 (AMD). 1983, c. 810, §§4,5 (AMD). 1985, c. 58, §§3,4 (AMD). 1985, c. 664, §2 (AMD). RR 2009, c. 2, §26 (COR). RR 2013, c. 2, §19 (COR). 2015, c. 314, §22 (RP).



12 §8428. Duties and authority of the Director of the Bureau of Forestry

1. General. The director shall supervise and coordinate the activities of bureau personnel in connection with all management programs.

[ 1979, c. 737, §12 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Rules.

[ 2015, c. 314, §23 (RP) .]

3. Applications.

[ 2015, c. 314, §23 (RP) .]

4. Declaration of termination of spray projects.

[ 2015, c. 314, §24 (RP) .]

5. Entry on lands. The director or the director's representatives may enter any tract of land on which a spruce budworm management program is being conducted or is proposed to be conducted.

[ 2015, c. 314, §25 (AMD) .]

6. Inspection of records.

[ 2015, c. 314, §26 (RP) .]

7. Contractual authority. The director may enter into contracts for management programs and for other purposes related to this subchapter.

[ 2015, c. 314, §27 (AMD) .]

8. Reimbursement to state agencies.

[ 2015, c. 314, §28 (RP) .]

9. Cooperation. The director shall consult and cooperate with the United States Forest Service, other agencies of the United States and of any state, the dominion government of Canada, the governments of any provinces of Canada and public and private landowners in the State in developing and undertaking joint management program activities.

[ 1985, c. 664, §3 (NEW) .]

10. Report. The director shall, at the end of each calendar year, undertake a review of any spruce budworm management program activities undertaken that year and shall make a full report on the activities to the joint standing committee of the Legislature having jurisdiction over forestry management matters during the next session of the Legislature. The report must include, but is not limited to, spruce budworm survey and monitoring activities and findings, outcomes of any research or methods development activities, levels and outcomes of harvest monitoring for harvests conducted under rules adopted pursuant to this subchapter, scopes of landowner assistance activities conducted and other issues as appropriate. The Department of Agriculture, Conservation and Forestry, Board of Pesticides Control must report information on spray activities related to spruce budworm management and outcomes annually to the bureau no later than March 1st. Reports required under this subsection must use aggregated data that do not reveal the activities of an individual person or firm.

[ 2015, c. 314, §29 (AMD) .]

11. Permit applications.

[ 2015, c. 314, §30 (RP) .]

SECTION HISTORY

1979, c. 737, §12 (NEW). 1985, c. 664, §3 (AMD). 2011, c. 657, Pt. W, §§6, 7 (REV). RR 2013, c. 1, §24 (COR). 2013, c. 405, Pt. A, §23 (REV). 2015, c. 314, §§ 23-30 (AMD).



12 §8429. Forest insect manager (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 737, §12 (NEW). 1981, c. 278, §11 (AMD). 1985, c. 664, §4 (RP). 1985, c. 785, §B74 (AMD). 1987, c. 402, §A97 (AMD).



12 §8430. Research

1. Authority. The Bureau of Forestry, acting through its director, with the approval of the commissioner, may make grants of funds and enter into contracts for purposes of research related to forest management strategies, effects on wildlife and wildlife habitat, insecticide and spray application technologies, integrated pest management techniques, forest product marketing and utilization and other issues pertinent to the purposes of this subchapter. This research may be funded with any funds available, as long as the cost of environmental and health monitoring of spray projects are part of annual spray project costs and not paid out of General Fund moneys.

[ 2015, c. 314, §31 (AMD) .]

2. Research on public lands. The commissioner, director or other chief executive officer of any state agency having jurisdiction over any public land may make that land over which the commissioner, director or officer has jurisdiction available on such terms and conditions as the commissioner, director or officer considers reasonable to any public or private nonprofit entity engaged in spruce budworm control research and related silvicultural control research. The director shall likewise encourage private landowners within the State to make their lands available for the same purposes.

[ 2015, c. 314, §31 (AMD) .]

SECTION HISTORY

1979, c. 737, §12 (NEW). 1981, c. 278, §12 (AMD). 1987, c. 183, §4 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV). 2015, c. 314, §31 (AMD).



12 §8431. Effect of other laws

This subchapter does not exempt any presalvage and salvage harvesting on public reserved lands and nonreserved public lands from any other law governing management of those lands, including but not limited to management of deer wintering areas. [2015, c. 314, §32 (NEW).]

SECTION HISTORY

2015, c. 314, §32 (NEW).






Subchapter 5: PEST CONTROL COMPACT

12 §8501. Pest Control Compact (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8502. Findings -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8503. Definitions -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8504. The insurance fund -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8505. The insurance fund; internal operations and management -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8506. Compact and Insurance fund administration -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8507. Assistance and reimbursement -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8508. Advisory and technical committees -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8509. Relations with nonparty jurisdictions -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8510. Finance -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8511. Entry into force and withdrawal -- Article X (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8512. Construction and severability -- Article XI (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8513. Cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8514. Bylaws filed (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8515. Compact administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8516. Request (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8517. Appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8518. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).









Chapter 805: COOPERATIVE FORESTRY MANAGEMENT

Subchapter 1: TECHNICAL ASSISTANCE

12 §8601. Advice; recommendations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 555, §7 (RP).



12 §8602. Foresters (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1985, c. 785, §B75 (AMD). 1989, c. 555, §7 (RP).



12 §8603. Annual timber-cut report (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1981, c. 34, (AMD). 1987, c. 402, §A98 (AMD). 1987, c. 861, §11 (AMD). 1989, c. 555, §7 (RP).



12 §8604. Reports by forest landowners (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1985, c. 488, §9 (AMD). 1987, c. 402, §A99 (AMD). 1989, c. 555, §7 (RP).






Subchapter 1-A: TECHNICAL ASSISTANCE

12 §8611. Bureau of Forestry advisory programs

The bureau shall undertake the following programs to provide information and educational services for forest management in this State. [1989, c. 555, §8 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

1. Forest management information. The bureau shall provide a forest management information clearinghouse service with a statewide toll-free number. The information and referral service must include, but is not limited to:

A. Reporting, notification and management requirements pursuant to this chapter; [1989, c. 555, §8 (NEW).]

B. Timber and forest management options; [1989, c. 555, §8 (NEW).]

C. Soil conservation practices; [1989, c. 555, §8 (NEW).]

D. Insect and disease management practices; [1989, c. 555, §8 (NEW).]

E. Recreation management options; and [1989, c. 555, §8 (NEW).]

F. Wildlife management options. [1989, c. 555, §8 (NEW).]

Addresses, telephone numbers and electronic mail addresses collected by the bureau for the purpose of contacting forest landowners owning less than 1,000 acres statewide to provide them with forest management information are confidential and may be disclosed only in accordance with section 8005. The bureau shall provide copies of forest management information sent to landowners to the joint standing committee of the Legislature having jurisdiction over agriculture, conservation and forestry matters.

[ 2005, c. 358, §2 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Natural resource educator. The director shall employ a natural resource educator to develop and coordinate natural resource education, workshops and training opportunities for school-age children, forest landowners, forest products harvesters and forest managers.

A. [2005, c. 133, §1 (RP).]

B. [2005, c. 133, §1 (RP).]

[ 2005, c. 133, §1 (AMD) .]

SECTION HISTORY

1989, c. 555, §8 (NEW). 1989, c. 700, §A40 (AMD). 2003, c. 346, §1 (AMD). 2005, c. 133, §1 (AMD). 2005, c. 358, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8612. Field foresters

The bureau shall employ by 1991, at least 16 field foresters to be located in field offices. [1989, c. 555, §8 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

1. Duties. These foresters shall provide outreach services and referrals to small woodland owners and wood processors for harvesting, marketing and utilization of wood products. The foresters shall assist landowners and processors in:

A. Obtaining and explaining required forms for harvest notification and reporting; [1989, c. 555, §8 (NEW).]

B. Obtaining information to comply with the performance standards under this chapter; [1989, c. 555, §8 (NEW).]

C. Following up with landowners after harvest notification; [1989, c. 555, §8 (NEW).]

D. Reviewing landowner forest management plans; [1989, c. 555, §8 (NEW).]

E. Obtaining information to comply with environmental standards; [1989, c. 555, §8 (NEW).]

F. Explaining forest management options; [1989, c. 555, §8 (NEW).]

G. Promoting involvement in grants and incentive programs; [1989, c. 555, §8 (NEW).]

H. Disseminating educational material; and [1989, c. 555, §8 (NEW).]

I. Other duties as the director prescribes. [1989, c. 555, §8 (NEW).]

[ 1989, c. 555, §8 (NEW) .]

2. Limitations. Field foresters are limited to 3 site visits per landowner over a 5-year period, except as necessary to administer federal programs related to forestry or to determine compliance with provisions of this Title.

[ 1989, c. 555, §8 (NEW) .]

3. Comprehensive plans. The foresters may provide technical assistance on forestry issues to municipalities in developing their comprehensive plans.

[ 1989, c. 555, §8 (NEW) .]

4. Reporting requirements. The commissioner shall report biannually beginning in 1991, to the joint standing committee of the Legislature having jurisdiction over forestry matters on activities under the field forester program. This report, to be completed by February 1st, must include a description of the types of assistance given to landowners and wood processors, a description of the activities of the field foresters and any recommendations for changes in the program.

[ 2003, c. 346, §2 (AMD) .]

SECTION HISTORY

1989, c. 555, §8 (NEW). 2003, c. 346, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).






Subchapter 2: MATERIAL ASSISTANCE

12 §8701. Establishment of nurseries (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 663, §70 (AMD). 1983, c. 819, §§A37,A38 (AMD). 1989, c. 21, §§1-3 (AMD). 2005, c. 133, §2 (RP).



12 §8702. Public shade trees

To promote aesthetic and environmental values of trees to communities and to restore those values lost through death of trees from insect and disease depredation, soil depletion, adverse growth factors and old age, the director may enter into agreement with municipal officials and Penobscot and Passamaquoddy tribal governments to pay, so far as funds are available, up to 50% of the costs of procuring young tree-planting stock and planting and general care of public shade trees. Whenever the State does contribute funds for this purpose, it shall have the authority to establish requirements for a municipal tree care program and requirements and procedures relative to selecting, planting, and care of such trees. This program is not intended to extend beyond village or community limits, except for municipal parks or cemeteries. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8702-A. Elm Tree Restoration Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 98, §1 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 12, §1 (RP).



12 §8703. Municipal forests

The director may establish a program to provide, at cost, forest seedlings or transplants for use on lands acquired by municipalities for forest purposes as allowed in Title 30, chapter 227. Application for such material shall be made on forms as the director prescribes. The director, whenever providing forest seedlings or transplants, shall recommend procedures for the planting, management and protection of the municipal forest lands. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8704. Rehabilitation program

The director may carry out a forest rehabilitation program on unstocked and poorly stocked potential forest land either public or private with first priority to burned areas. He shall make use of federal funds as and if available and of inmates of state institutions, including penal, whenever possible or feasible. The State shall participate in the cost of such forest rehabilitation up to 50% of the total cost on private land including the value of trees, any such rehabilitation on private lands to be only at the landowner's request. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8705. Community Forestry Fund

1. Establishment of fund. The Community Forestry Fund, referred to in this section as the "fund," is established as a nonlapsing fund under the jurisdiction of the bureau to promote the community forestry activities in the municipalities of the State. The bureau may apply for and accept any appropriation, grant, gift or service made available from any public or private sources consistent with the purpose of this section and shall deposit any such money into the fund.

[ 2001, c. 439, Pt. XXX, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Use of the fund. The bureau shall develop a process for municipalities to submit proposals and establish criteria for reviewing proposals and awarding grants from the fund for the purpose of developing and maintaining community forestry activities.

[ 2001, c. 439, Pt. XXX, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

2001, c. 439, §XXX1 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).






Subchapter 3: REGULATION

Article 1: COMMERCIAL STANDARD FOR MAINE WHITE-CEDAR SHINGLES

12 §8821. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8822. Raw material (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8823. Maine commercial standard shingles (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 13, §1 (RP).



12 §8824. Grades (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8825. Nomenclature and definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8826. Dimension of shingles (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8827. Dimension of bundles (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8828. Sawing (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8829. Area coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8830. Labeling (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 13, §1 (RP).



12 §8831. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 13, §1 (RP).



12 §8832. Grading and reinspection (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2003, c. 452, §F38 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 13, §1 (RP).



12 §8833. Penalties and revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1999, c. 547, §B31 (AMD). 1999, c. 547, §B80 (AFF). 2013, c. 13, §1 (RP).






Article 2: TRANSPORTATION OR CUTTING OF CHRISTMAS TREES

12 §8841. Definitions

For the purpose of this Article the following terms shall have the following meanings. [1979, c. 545, §3 (NEW).]

1. Christmas tree. "Christmas tree" means any species of coniferous tree severed from the stump and cut for commercial purposes as a Christmas tree.

[ 1979, c. 545, §3 (NEW) .]

2. Evergreen boughs. "Evergreen boughs" means boughs or tips of all species of coniferous trees cut for commercial purposes.

[ 1979, c. 545, §3 (NEW) .]

3.

[ 1983, c. 507, §1 (RP) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §1 (AMD).



12 §8842. Owner's permission required (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §2 (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F39 (RP).



12 §8842-A. Owner's permission required

1. Cutting prohibited. A person may not:

A. Cut Christmas trees or evergreen boughs on land of another without securing written permission or a bill of sale from the owner or the owner's authorized agents and having a copy of this written permission or bill of sale in immediate possession. Violation of this paragraph is a Class E crime; or [2015, c. 55, §1 (AMD).]

B. Violate paragraph A when:

(1) The value of the trees or boughs is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(3) The value of the trees or boughs is more than $2,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(4) The value of the trees or boughs is more than $1,000 but not more than $2,000. Violation of this subparagraph is a Class D crime; or

(5) The person has 2 prior Maine convictions for any combination of the following: theft; any violation of Title 17-A, section 401 in which the crime intended to be committed inside the structure is theft; any violation of Title 17-A, section 651; any violation of Title 17-A, section 702, 703 or 708; or attempts thereat. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2015, c. 55, §1 (AMD) .]

2. Transport prohibited. A person may not:

A. Transport Christmas trees or evergreen boughs without written permission or a bill of sale from the owner of the land where the trees or evergreen boughs were harvested or that owner's authorized agents. Violation of this paragraph is a Class E crime; or [2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violate paragraph A when:

(1) The value of the trees or boughs is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(3) The value of the trees or boughs is more than $2,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(4) The value of the trees or boughs is more than $1,000 but not more than $2,000. Violation of this subparagraph is a Class D crime; or

(5) The person has 2 prior Maine convictions for any combination of the following: theft; any violation of Title 17-A, section 401 in which the crime intended to be committed inside the structure is theft; any violation of Title 17-A, section 651; any violation of Title 17-A, section 702, 703 or 708; or attempts thereat. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Inspections and investigations. An officer authorized to make inspections and investigations under this article may require of any person, firm or corporation engaged in cutting or transporting Christmas trees or evergreen boughs to show:

A. If engaged in cutting trees or boughs belonging to another, a current written permit or bill of sale issued pursuant to subsection 1, paragraph A; and [2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. If engaged in transportation, a current written permit, bill of sale, port of entry statement or other written proof of ownership when transporting for commercial purposes trees, loose or in bundles, or boughs, loose or baled. A driver shall carry this permit on the driver's person or in the vehicle. [2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Remedies not exclusive. Prosecution under this section does not preclude the civil remedy available under Title 14, section 7552.

[ 2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §F40 (NEW). 2003, c. 452, §X2 (AFF). 2015, c. 55, §1 (AMD).



12 §8843. Forgery

Every permit, bill of sale, port of entry statement, or other written document specified in this Article shall be deemed to be a written instrument subject to the laws relating to forgery. [1983, c. 507, §2 (RPR).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §2 (RPR).



12 §8844. Seizure or attachment

Any officer authorized to make inspections, investigations or arrests under this Article may seize and hold Christmas trees or evergreen boughs until proof of ownership has been established. If no proof of ownership has been established, the officer shall try to determine where those trees or boughs were cut and notify the landowner. If the owner does not want the trees or boughs, or ownership cannot be determined, the State may dispose of them and any money derived from the disposition of the trees and boughs shall be paid to the landowner, if his identity can be established and, otherwise, to the Treasurer of State to be credited to the General Fund. [1983, c. 507, §2 (RPR).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §2 (RPR).



12 §8845. Federal quarantine regulations

Compliance with this Article does not relieve or exempt from legal responsibility any person from compliance with the federal regulations concerning any quarantine law. [1983, c. 507, §2 (RPR).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §2 (RPR).



12 §8846. Trees from out-of-state (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §3 (RP).



12 §8847. Enforcement agencies

State police, county sheriffs, municipal law enforcement officers, state forest rangers and game wardens are authorized to make inspections, investigations, arrests and disposals of trees and boughs under this Article. [1983, c. 507, §4 (RPR).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §4 (RPR).



12 §8848. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §5 (RP).



12 §8849. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §6 (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F41 (RP).






Article 3: FORESTRY SUPERVISION OF BIOMASS FUEL WOOD HARVESTING

12 §8860. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 286, (NEW). 1989, c. 555, §9 (RP).



12 §8861. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 286, (NEW). 1989, c. 502, §B14 (AMD). 1989, c. 555, §9 (RP). 2007, c. 466, Pt. A, §36 (RP).



12 §8862. Certification of harvest required (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 286, (NEW). 1989, c. 555, §9 (RP).



12 §8863. Sample forms (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 286, (NEW). 1989, c. 555, §9 (RP).



12 §8864. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 286, (NEW). 1987, c. 749, §2 (AMD). 1989, c. 555, §9 (RP).









Subchapter 3-A: FOREST PRACTICES

12 §8866. Purpose

The Legislature finds and declares that the State's forests are resources of great significance to the people of the State. These resources have great economic value, environmental value, scenic beauty and unique characteristics and unsurpassed recreational, cultural and historical values of present and future benefit to the citizens of the State. The well-being of communities of the State depends upon sustainable forest management. Liquidation harvesting is a serious and direct threat to forest management, forest industries and rural communities over the landscape of Maine. Liquidation harvesting produces significant adverse economic and environmental effects and threatens the health, safety and general welfare of the citizens of the State. Liquidation harvesting is incompatible with responsible forest stewardship and must be substantially eliminated. [2003, c. 422, Pt. A, §1 (NEW).]

SECTION HISTORY

2003, c. 422, §A1 (NEW).



12 §8867. Rulemaking (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 555, §10 (NEW). 1991, c. 528, §G8 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §G8 (AMD). 1991, c. 722, §2 (AMD). 1991, c. 722, §3 (AMD). 1991, c. 722, §4 (AMD). 1991, c. 722, §11 (AFF). 1997, c. 720, §1 (RP).



12 §8867-A. Rulemaking

The Commissioner of Agriculture, Conservation and Forestry may adopt rules to implement this subchapter. Rules adopted pursuant to this subchapter are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 405, Pt. D, §9 (AMD).]

The Commissioner of Agriculture, Conservation and Forestry shall consult with the Commissioner of Environmental Protection and the Commissioner of Inland Fisheries and Wildlife to ensure that rules adopted under this subchapter are consistent with wildlife habitat and environmental protection. [2013, c. 405, Pt. D, §9 (AMD).]

SECTION HISTORY

1997, c. 720, §2 (NEW). 2013, c. 405, Pt. D, §9 (AMD).



12 §8867-B. Regulation of timber harvesting activities in areas adjacent to rivers, streams, ponds, wetlands and tidal waters

In accordance with the purposes of chapter 206-A and Title 38, chapter 3, the Commissioner of Agriculture, Conservation and Forestry shall adopt rules in accordance with Title 5, chapter 375 to establish performance standards for timber harvesting activities in areas adjacent to rivers, streams, ponds, wetlands and tidal waters. The rules must provide the maximum opportunity for flexibility that achieves the goal of protecting the public resources while minimizing the impact on private resources. The initial rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Subsequent amendments to those rules are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 405, Pt. D, §10 (AMD).]

SECTION HISTORY

1999, c. 695, §1 (NEW). 2001, c. 566, §1 (AMD). 2003, c. 335, §2 (AMD). 2013, c. 405, Pt. D, §10 (AMD).



12 §8867-C. Enhancement of cold water fisheries habitat

By November 1, 2012, the Commissioner of Agriculture, Conservation and Forestry shall adopt rules to allow activities that enhance cold water fishery habitat without a permit or fee. The rules must establish standards for the placement of wood in stream channels and specify that only a licensed forester trained by the bureau in cooperation with the Department of Inland Fisheries and Wildlife in techniques to enhance fisheries habitat may implement these techniques. [2011, c. 599, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

In developing standards to enhance brook trout habitat and the training required to implement habitat enhancement, the Commissioner of Agriculture, Conservation and Forestry shall consult with the Department of Inland Fisheries and Wildlife, the Department of Marine Resources and the Department of Environmental Protection. The bureau shall notify the departments of habitat enhancement activities conducted under this section. [2011, c. 599, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

A permit is not required for activities conducted in accordance with the rules adopted under this section in stream segments that have been identified by the Department of Inland Fisheries and Wildlife as lacking desired habitat features. The Department of Marine Resources must be consulted and approve of any habitat enhancement under this section on a stream that is identified as Atlantic salmon habitat. [2011, c. 599, §3 (NEW).]

The initial rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Subsequent amendments to those rules are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. This section does not relieve a person from meeting the requirements of section 8867-B or Title 38, chapter 3, subchapter 1, article 2-B. [2011, c. 599, §3 (NEW).]

SECTION HISTORY

2011, c. 599, §3 (NEW). 2011, c. 657, Pt. W, §6 (REV).



12 §8867-D. Regulation of timber harvesting and timber harvesting activities within the unorganized and deorganized areas of the State

Beginning November 1, 2012, the director of the bureau shall administer and enforce the regulation of timber harvesting and timber harvesting activities in areas classified as protection districts and management districts by the commission in accordance with section 685-A. The Commissioner of Agriculture, Conservation and Forestry shall establish standards in rule to implement this section. [2011, c. 599, §4 (NEW); 2011, c. 657, Pt. W, §§6, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

The initial rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Subsequent amendments to those rules are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 599, §4 (NEW).]

SECTION HISTORY

2011, c. 599, §4 (NEW). 2011, c. 657, Pt. W, §§6, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8867-E. Regulation of land management roads, gravel pits and water crossings within the unorganized and deorganized areas of the State

1. Regulation. In accordance with section 685-A, subsection 14, beginning November 1, 2012, the director of the bureau shall administer and enforce the regulation of construction, maintenance and repair of land management roads, water crossings by land management roads and gravel pits of less than 5 acres in areas designated as protection districts and management districts by the commission.

[ 2013, c. 256, §11 (AMD); 2013, c. 405, Pt. A, §23 (REV) .]

2. Rules. The Commissioner of Agriculture, Conservation and Forestry shall adopt rules to implement this section. Initial rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Subsequent amendments to those rules are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. Rules adopted under this subsection must be adopted in consultation with the commission. The rules must:

A. Require a permit from the bureau for activities located within areas of special flood hazard as defined in the commission's rules; [2011, c. 599, §5 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

B. Include standards to protect outstanding river segments, historic, scenic, scientific, recreational and aesthetic resources in districts classified by the commission for special protection and delineated on land use maps adopted under section 685-A, subsection 7-A; and [2011, c. 599, §5 (NEW).]

C. Require review by and approval from the commission for any activity in a protection district described in paragraph B that requires a permit. [2011, c. 599, §5 (NEW).]

[ 2011, c. 599, §5 (NEW); 2011, c. 657, Pt. W, §§6, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

2011, c. 599, §5 (NEW). 2011, c. 657, Pt. W, §§6, 7 (REV). 2013, c. 256, §11 (AMD). 2013, c. 405, Pt. A, §23 (REV).



12 §8867-F. Fee schedule

The bureau shall establish a schedule of fees through rulemaking for the administration of sections 8867-D and 8867-E. Notwithstanding Title 5, section 8071, subsection 2, paragraph A, rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The bureau may not issue an approval, certificate, special exception or variance until the required fee has been paid. [2011, c. 599, §6 (NEW).]

SECTION HISTORY

2011, c. 599, §6 (NEW).



12 §8868. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 555, §10 (NEW).]

1. Clear-cut. "Clear-cut" means any timber harvesting on a forested site greater than 5 acres in size that results in a residual basal area of trees over 4 1/2 inches in diameter measured at 4 1/2 feet above the ground of less than 30 square feet per acre, unless, after harvesting, the site has a well-distributed stand of acceptable growing stock, as defined by rule, of at least 3 feet in height for softwood trees and 5 feet in height for hardwood trees that meets the regeneration standards defined under section 8869, subsection 1.

A. [1997, c. 720, §3 (RP).]

B. [1999, c. 361, §1 (RP).]

[ 1999, c. 361, §1 (RPR) .]

1-A. Commission. "Commission" means the Maine Land Use Planning Commission established under section 683-A.

[ RR 2013, c. 1, §25 (COR) .]

2. Forest management plan. "Forest management plan" means a site-specific document signed by a professional forester outlining proposed activities to ensure compliance with performance standards and regeneration requirements established pursuant to this subchapter.

[ 1989, c. 555, §10 (NEW) .]

2-A. Parcel. "Parcel" means a contiguous tract or plot of forest land owned by a landowner. Multiple contiguous tracts, plots or parcels of forest land owned by the same landowner are considered a single parcel for the purposes of this subchapter.

[ 1997, c. 720, §4 (NEW) .]

2-B. Outcome-based forest policy. "Outcome-based forest policy" means a science-based, voluntary process to achieve agreed-upon economic, environmental and social outcomes in the State's forests, as an alternative to prescriptive regulation, demonstrating measurable progress towards achieving statewide sustainability goals and allowing landowners to use creativity and flexibility to achieve objectives, while providing for the conservation of public trust resources and the public values of forests.

[ 2013, c. 542, §2 (AMD) .]

3. Professional forester. "Professional forester" means a person licensed pursuant to Title 32, chapter 76.

[ 2001, c. 261, §2 (AMD) .]

3-A. Separation zone. "Separation zone" means an area that surrounds a clear-cut and separates it from other clear-cuts.

[ 1997, c. 720, §5 (NEW) .]

4. Timber harvesting. "Timber harvesting" means the cutting or removal of timber for the primary purpose of selling or processing forest products.

[ 1997, c. 720, §6 (AMD) .]

5. Timber harvesting activities. "Timber harvesting activities" means timber harvesting, the construction and maintenance of roads used primarily for timber harvesting, the mining of gravel used for the construction and maintenance of roads used primarily for timber harvesting and other activities conducted to facilitate timber harvesting.

[ 2011, c. 599, §8 (AMD) .]

6. Liquidation harvesting. "Liquidation harvesting" means the purchase of timberland followed by a harvest that removes most or all commercial value in standing timber, without regard for long-term forest management principles, and the subsequent sale or attempted resale of the harvested land within 5 years.

[ 2003, c. 422, Pt. A, §2 (NEW) .]

7. Land management road. "Land management road" means a road constructed and used primarily for agricultural or forest management activities.

[ 2011, c. 599, §9 (NEW) .]

SECTION HISTORY

1989, c. 555, §10 (NEW). 1997, c. 720, §§3-6 (AMD). 1999, c. 361, §1 (AMD). 1999, c. 695, §2 (AMD). 2001, c. 261, §2 (AMD). 2001, c. 339, §2 (AMD). 2003, c. 422, §A2 (AMD). 2005, c. 550, §3 (AMD). 2007, c. 271, §2 (AMD). 2011, c. 488, §2 (AMD). 2011, c. 599, §§7-9 (AMD). RR 2013, c. 1, §25 (COR). 2013, c. 542, §2 (AMD).



12 §8869. Forest harvest regulations

To promote a healthy and sustainable forest that contains a balance of age classes necessary for a sustainable timber supply and spatial and compositional diversity, forest harvesting and liquidation harvesting are regulated pursuant to this subchapter. [2003, c. 422, Pt. A, §3 (AMD).]

1. Standards for regeneration after harvests. The commissioner shall adopt rules to ensure adequate regeneration of commercial tree species on a site within 5 years of completion of any timber harvest. Rules to implement this requirement shall include identification of commercial tree species, minimum stocking standards and methods to mitigate inadequate regeneration. In developing regeneration standards, the commissioner shall take into consideration regional differences in forest types, tree species and physiographic conditions.

[ 1989, c. 555, §10 (NEW) .]

2. Performance standards for clear-cuts. The commissioner shall establish, by rule, performance standards for clear-cuts, including limitations on size. These standards shall protect water quality, minimize soil erosion, ensure adequate regeneration, address adverse impacts on wildlife habitat and provide for a healthy and sustainable forest. The commissioner shall incorporate regional variations in developing performance standards that consider growing conditions, tree species and site quality.

[ 1989, c. 555, §10 (NEW) .]

2-A. Separation zones. A clear-cut must be separated from any other clear-cut by at least 250 feet except where a property line is closer than 250 feet from the edge of the clear-cut. Unless an exemption is provided in rules adopted pursuant to section 8867-A, a separation zone must be equal to or greater than the area clear-cut.

[ 1999, c. 361, §2 (AMD) .]

3. Forest management plans for clear-cuts over 20 acres. For a clear-cut of 20 acres or more, the landowner, or agent of the landowner, shall develop, prior to harvest, a forest management plan for that clear-cut signed by a professional forester that conforms to the standards set forth in subsections 1 and 2. The plan must state the purpose of the clear-cut. This plan must be kept on file by the landowner or agent of the landowner and be available for inspection by the bureau until adequate regeneration in accordance with the standards set forth in subsection 1 is established.

[ 1999, c. 361, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

3-A. Plans for outcome-based forestry areas. Practices applied on an area created pursuant to section 8003, subsection 3, paragraph Q must provide at least the equivalent forest and environmental protection as provided by existing rules and any applicable local regulations. At a minimum, tests of outcome-based forestry principles must address:

A. Soil productivity; [2001, c. 339, §3 (NEW).]

B. Water quality, wetlands and riparian zones; [2001, c. 339, §3 (NEW).]

C. Timber supply and quality; [2001, c. 339, §3 (NEW).]

D. Aesthetic impacts of timber harvesting; [2001, c. 339, §3 (NEW).]

E. Biological diversity; [2013, c. 542, §3 (AMD).]

F. Public accountability; [2013, c. 542, §3 (AMD).]

G. Economic considerations; [2013, c. 542, §3 (NEW).]

H. Social considerations; and [2013, c. 542, §3 (NEW).]

I. Forest health. [2013, c. 542, §3 (NEW).]

The Governor shall appoint a panel of at least 6 technical experts to work with the director to implement, monitor and assess tests of outcome-based forestry principles. The panel of technical experts must have expertise in all of the principles listed in paragraphs A to I. In order to participate in an outcome-based forestry project, the landowner, director and technical panel must develop agreed-upon desired outcomes for the outcome-based forestry area and develop a method for determining if the outcomes have been attained and a system for reporting results to the public. The technical panel shall assess whether the practices applied on the outcome-based forestry area provide at least the equivalent forest and environmental protection as provided by rules and regulations otherwise applicable to that outcome-based forestry area. The technical panel may not delegate this assessment to any other person, except that the technical panel may consider information provided by the bureau, the landowner or a 3rd-party forest certification program auditor.

[ 2013, c. 542, §3 (AMD) .]

3-B. Reporting and notification; outcome-based forestry projects. The director, in consultation with the technical panel under subsection 3-A, shall report to the joint standing committee of the Legislature having jurisdiction over forestry matters as follows.

A. Beginning March 1, 2015 and annually thereafter, the director shall submit a report detailing the progress on each outcome-based forestry agreement under section 8003, subsection 3, paragraph Q. The report must include an assessment of the landowner's progress toward attaining the outcomes under subsection 3-A. The report must be presented to the joint standing committee of the Legislature having jurisdiction over forestry matters at a public meeting no sooner than 30 days after submission of the report to the committee. [2013, c. 542, §4 (NEW).]

B. When an initial outcome-based forestry agreement is approved by the director as provided by section 8003, subsection 3, paragraph Q, the director shall notify the joint standing committee of the Legislature having jurisdiction over forestry matters within 15 days. In the notification, the director shall address how the proposed agreement will provide at least the equivalent forest and environmental protection as provided by rules and regulations that otherwise would apply to that outcome-based forestry area. [2013, c. 542, §4 (NEW).]

C. When an outcome-based forestry agreement under this section is renewed as provided by section 8003, subsection 3, paragraph Q, the director shall notify the joint standing committee of the Legislature having jurisdiction over forestry matters no later than 15 days after the agreement is renewed. [2013, c. 542, §4 (NEW).]

A report, notification or any information concerning outcome-based forestry projects under this subsection must be placed on the Department of Agriculture, Conservation and Forestry's publicly accessible website.

[ 2013, c. 542, §4 (NEW) .]

4. Exemption for natural disaster. If the regeneration on a harvested clear-cut, or portion thereof, is destroyed by fire, disease, insect infestation or other natural disaster, the regeneration requirement does not apply. Vegetative cover sufficient to prevent accelerated erosion must be established on the site.

[ 1989, c. 555, §10 (NEW) .]

5. Variance. The commissioner shall establish, by rule, standards to permit activities that exceed the standards set forth under subsection 2. In developing standards, the commissioner shall consider the unique characteristics of a site and any related economic hardship which would result from noncompliance with these standards.

[ 1989, c. 555, §10 (NEW) .]

6. Transfer or sale of property. Upon sale or other transfer of ownership of land that has been harvested, the transferee becomes responsible for the regeneration requirements on the site. The transferor shall disclose in writing to the transferee the regeneration requirements of this section at, or prior to, the time of sale or transfer. Failure of the transferor to comply with the disclosure requirement shall result in the transferor being responsible for compliance with the regeneration requirements of subsection 1.

[ 1989, c. 555, §10 (NEW) .]

7. Application. This section applies to all forest lands within the State, including land in municipal and state ownership. Except as provided in subsection 7-A, only state-owned or operated research forests or industrially owned research forests certified by the commissioner are exempt from these requirements.

[ 2001, c. 339, §4 (AMD) .]

7-A. Exemption for outcome-based forestry areas. An outcome-based forestry area designated under section 8003, subsection 3, paragraph Q is exempt from the requirements of this section if specifically exempted in the agreement establishing the outcome-based forestry area.

[ 2013, c. 542, §5 (AMD) .]

8. Relationship to municipal rules and regulations. Nothing in this subchapter may be construed to preempt or otherwise limit the existing authority of municipalities to regulate harvesting, except that municipalities regulating timber harvesting shall adopt definitions for forestry terms used in their ordinances that are consistent with definitions in section 8868 and with forestry terms adopted by the commissioner pursuant to this subchapter. Municipal timber harvesting ordinances adopted before September 1, 1990 must meet this standard of compliance with definitions no later than January 1, 2001.

A municipality may not adopt an ordinance that is less stringent than the minimum standards established in this section and in rules adopted by the commissioner to implement this section and section 8867-B. A municipality may not adopt or amend an ordinance that regulates timber harvesting unless the process set out in this subsection is followed in the development and review of the ordinance.

A. A licensed professional forester must participate in the development or amendment of the ordinance. [1999, c. 263, §1 (AMD).]

B. A meeting must take place in the municipality during the development or amendment of the ordinance between representatives of the department and municipal officers and officials involved in developing the ordinance. Discussion at the meeting must include, but is not limited to, the forest practices goals of the municipality. At this meeting and subsequently, the department shall provide guidance to the municipality on how the municipality may use sound forestry practices to achieve the municipality's forest practices goals. [1999, c. 263, §1 (AMD).]

C. The municipality shall hold a public hearing to review a proposed ordinance or ordinance amendment at least 45 days before a vote is held on the ordinance. The municipality shall post and publish public notice of the public hearing according to the same general requirements of posted and published notice for zoning ordinance public hearings as provided by Title 30-A, section 4352, subsection 9.

In addition, when a municipality proposes to adopt or amend a timber harvesting ordinance pursuant to its home rule authority as provided by Title 30-A, section 3001, the municipality shall mail notice of the hearing by first-class mail at least 14 days before the hearing to all landowners in the municipality at the last known address of the person on whom a property tax on each parcel is assessed. In the case of a timber harvesting ordinance or amendment that applies only to certain zones or land use districts in the municipality, the municipality may meet the requirements of this paragraph by mailing notice only to those landowners whose land is in a zone or land use district or immediately abutting the affected zone or land use district.

Mailed notice to individual landowners is not required under this subsection for any type of amendment to an existing local land use ordinance merely to conform that ordinance to the minimum timber harvesting guidelines required by Title 38, section 439-A, as those guidelines may be subsequently amended, or to conform any timber harvesting ordinance to the requirements of this section for conformity of definitions when the proposed amendments do not substantially change any previously established timber harvesting standards adopted pursuant to home rule authority.

The municipal officers shall prepare and file with the municipal clerk a written certificate indicating those landowners to whom the notice was mailed and at what addresses, when it was mailed, by whom it was mailed and from what location it was mailed. The certificate constitutes prima facie evidence that notice was sent to those landowners named in the certificate.

Any action challenging the validity of the adoption or amendment of a municipal timber harvesting ordinance based on the municipality's alleged failure to comply with the landowner notice requirement must be brought in Superior Court within 90 days after the adoption of the ordinance or amendment. The Superior Court may invalidate an ordinance or amendment only if the landowner demonstrates that the landowner was entitled to receive a notice under this section, that the municipality failed to send the notice as required, that the landowner had no knowledge of the proposed ordinance or amendment and that the landowner was materially harmed by that lack of knowledge. [1999, c. 263, §1 (AMD).]

D. The municipal clerk shall notify the department of the time, place and date of the public hearing and provide the department with a copy of the proposed ordinance that will be reviewed at the hearing at least 30 days before the date of the hearing. [1999, c. 263, §1 (AMD).]

E. At the public hearing, representatives of the department must be provided an opportunity to present and discuss for the municipality's information any reports, articles, treatises or similar materials published by acknowledged experts in the field of sound forestry or silvicultural management to the extent such information is relevant to the proposed ordinance or ordinance amendment.

The proposed ordinance or ordinance amendment may be revised after the public hearing. The ordinance or amendment must be submitted to the legislative body of the municipality in accordance with the procedures the municipality uses for adopting ordinances. [1999, c. 263, §1 (NEW).]

F. Municipal timber harvesting ordinances may not be unreasonable, arbitrary or capricious and must employ means appropriate to the protection of public health, safety and welfare. [1999, c. 263, §1 (NEW).]

G. All direct costs incurred by a municipality associated with landowner notification requirements and other required public notice must be paid to the municipality in accordance with a distribution schedule established under Title 30-A, section 5685, subsection 5. All direct costs incurred by a municipality in order to comply with this subsection for the amendment of ordinances adopted before September 1, 1990 must be paid to the municipality in accordance with a distribution schedule established under Title 30-A, section 5685, subsection 5. [1999, c. 263, §1 (NEW).]

[ 2003, c. 335, §3 (AMD) .]

9. Centralized listing of municipal ordinances. The bureau shall maintain for informational purposes a statewide centralized listing of municipal ordinances that specifically apply to forest practices.

A. Within 30 days after the legislative body of the municipality votes on a timber harvesting ordinance developed according to the procedures of subsection 8, the clerk shall notify the bureau of the outcome and shall file a copy of the ordinance with the bureau. [1999, c. 263, §2 (RPR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

B. [1999, c. 263, §2 (RP).]

[ 1999, c. 263, §2 (RPR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

10. Right of enforcement. Enforcement of this subchapter shall be by any state, county or municipal law enforcement officer, including forest rangers and field foresters of the bureau and wardens of the Department of Inland Fisheries and Wildlife.

[ 1989, c. 555, §10 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

11. Right of entry. Agents of the bureau have rights of access to all lands within the State to carry out the duties they are authorized by law to administer and enforce. This subsection does not authorize entry into any building or structure.

[ 1997, c. 694, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

12. Right of action. A landowner found in violation of this section and penalized under section 9701 as a result of actions of a harvester has a right of action to recover the penalty against the harvester who undertook the harvest operation found in violation. In addition to all other defenses permitted by law, it is a defense that the harvester operated under the landowner's instructions. For the purposes of this subsection, the terms "harvester" and "harvest operation" have the same meanings as in section 8881.

[ 1993, c. 217, §1 (NEW) .]

13. Confidential information. Information provided to the bureau voluntarily or to fulfill reporting requirements for the purposes of establishing and monitoring outcome-based forestry areas, as created pursuant to section 8003, subsection 3, paragraph Q, is public unless the person to whom the information belongs or pertains requests that it be designated as confidential and the bureau has determined it contains proprietary information. For the purposes of this subsection, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the person submitting the information and would make available information not otherwise publicly available. The bureau, working with the landowner and the panel of technical experts appointed under subsection 3-A, may publish reports as long as those reports do not reveal confidential information.

[ 2013, c. 542, §6 (AMD) .]

14. Substantial elimination of liquidation harvesting. The commissioner shall adopt rules to substantially eliminate liquidation harvesting. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 422, Pt. A, §4 (NEW) .]

SECTION HISTORY

1989, c. 555, §10 (NEW). 1991, c. 863, §1 (AMD). 1993, c. 217, §1 (AMD). 1995, c. 122, §1 (AMD). 1995, c. 122, §2 (AFF). 1997, c. 694, §1 (AMD). 1997, c. 720, §§7,8 (AMD). 1999, c. 263, §§1,2 (AMD). 1999, c. 361, §§2,3 (AMD). 2001, c. 339, §§3-6 (AMD). 2003, c. 335, §3 (AMD). 2003, c. 422, §§A3,4 (AMD). 2005, c. 550, §§4-6 (AMD). 2007, c. 271, §§3-5 (AMD). 2009, c. 567, §9 (AMD). 2011, c. 488, §§3-5 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV). 2013, c. 542, §§3-6 (AMD).



12 §8869-A. Prior bureau approval for harvesting trees and authority to issue stop-work orders

The bureau shall establish a prior approval process for harvesting trees by a person that has committed 2 violations of unlawful cutting of trees pursuant to Title 17, section 2510, subsection 1. The process must include at a minimum the following: [2013, c. 405, Pt. A, §23 (REV); 2013, c. 412, §1 (NEW).]

1. Written approval. Requiring written approval from the bureau for the person to harvest trees on any land in the State; and

[ 2013, c. 405, Pt. A, §23 (REV); 2013, c. 412, §1 (NEW) .]

2. Bonding. Requiring the person to post a private bond in an amount not less than $500,000 before commencing tree harvesting.

[ 2013, c. 412, §1 (NEW) .]

The bureau shall issue a stop-work order if the requirements of this section are not met at the time harvesting is occurring. [2013, c. 405, Pt. A, §23 (REV); 2013, c. 412, §1 (NEW).]

For the purposes of this section, "person" means an individual, corporation, partnership, association or any other legal entity. [2013, c. 412, §1 (NEW).]

The Commissioner of Agriculture, Conservation and Forestry shall adopt rules to carry out the provisions of this section. Rules adopted pursuant to this section are major substantive rules as defined in the Maine Revised Statutes, Title 5, chapter 375, subchapter 2-A. [2013, c. 412, §1 (NEW).]

SECTION HISTORY

2013, c. 405, Pt. A, §23 (REV). 2013, c. 412, §1 (NEW).



12 §8870. Penalties

1. Civil violation. A person who violates a rule adopted pursuant to section 8869, subsection 14 or a condition or term of a permit, variance or decision issued by the director or the commissioner in accordance with rules adopted pursuant to section 8869, subsection 14 commits a civil violation.

[ 2003, c. 694, §1 (NEW) .]

2. Penalty. Except as provided in subsection 3, the following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 and not more than $1,000 may be adjudged for each day of that violation. [2003, c. 694, §1 (NEW).]

B. A person who violates this section after having previously been adjudicated of a violation of this section within the previous 5-year period commits a civil violation for which a fine of not less than $1,000 but not more than $2,000 may be adjudged for each day of that violation. [2003, c. 694, §1 (NEW).]

[ 2003, c. 694, §1 (NEW) .]

3. Economic benefit. If the economic benefit resulting from the violation exceeds the applicable penalties under subsection 2, the maximum fines may be increased. The maximum fine may not exceed an amount equal to twice the economic benefit resulting from the violation. The bureau shall consider as economic benefit, without limitation, the costs avoided or the enhanced value accrued at the time of the violation by the violator as a result of not complying with the applicable legal requirements.

[ 2003, c. 694, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. Effective date.

[ 2005, c. 514, §1 (RP) .]

5. Supplemental environmental projects. In settling a civil enforcement action for any violation of this subchapter or any rule adopted under this subchapter, the parties may agree to a supplemental environmental project that mitigates not more than 80% of the assessed penalty. "Supplemental environmental project" means an environmentally beneficial project primarily benefiting the public health or the environment that a violator is not otherwise required or likely to perform.

A. An eligible supplemental environmental project is limited to the following categories:

(1) Environmental enhancement projects in the same ecosystem or geographic area of the violation that significantly improve an area beyond what is required to remediate any damage caused by the violation that is the subject of the enforcement action;

(2) Community forestry projects in the same ecosystem or geographic area of the violation that are conducted in accordance with the purposes of section 8705;

(3) Environmental awareness projects substantially related to the violation that provide training, publications or technical support to members of the public and that are regulated by the Department of Agriculture, Conservation and Forestry; or

(4) Scientific research and data collection projects that advance the scientific basis on which regulatory decisions are made. [2005, c. 514, §2 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

B. A supplemental environmental project may not be used in the following situations:

(1) Repeat violations of the same or a substantially similar law administered by the Department of Agriculture, Conservation and Forestry by the same person;

(2) When a project is required by law;

(3) If the violator had previously planned and budgeted for the project;

(4) To offset any calculable economic benefit of noncompliance;

(5) If the violation is the result of reckless or intentional conduct; or

(6) If the project primarily benefits the violator. [2005, c. 2, §11 (COR); 2011, c. 657, Pt. W, §5 (REV).]

Any settlement that includes a supplemental environmental project must provide that expenditures are not tax deductible.

[ RR 2005, c. 2, §11 (COR); 2011, c. 657, Pt. W, §5 (REV) .]

6. Costs permitted. In any action or proceeding brought by the Attorney General under this section, the court may award litigation costs, including court costs, reasonable attorney's fees and reasonable expert witness fees, to be deposited in the General Fund of the State if the State or any of its officers or agencies is a prevailing party in the action or proceeding and the defendant's defense was not substantially justified. For the purposes of this subsection, a defense is "substantially justified" if the defense had a reasonable basis in law or fact at the time it was raised.

[ 2009, c. 536, §1 (NEW) .]

SECTION HISTORY

2003, c. 694, §1 (NEW). RR 2005, c. 2, §11 (COR). 2005, c. 514, §§1,2 (AMD). 2009, c. 536, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).






Subchapter 4: ASSESSMENT OF FOREST RESOURCES

12 §8871. Maine's forests (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 555, §11 (RP). 1989, c. 600, §B11 (AMD).



12 §8872. Assessment of forest resources (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 555, §11 (RP). 1989, c. 600, §B11 (AMD).



12 §8873. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 555, §11 (RP). 1989, c. 600, §B11 (AMD).



12 §8874. Cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 555, §11 (RP). 1989, c. 600, §B11 (AMD).



12 §8875. Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 555, §11 (RP). 1989, c. 600, §B11 (AMD).






Subchapter 4-A: FOREST RESOURCE ASSESSMENT PROGRAM

12 §8876. Forest Resource Assessment Program

There is established in the Bureau of Forestry a Forest Resource Assessment Program. The purpose of the Forest Resource Assessment Program is to systematically and continually assess the ability of the State's forests to provide sustainable forest resources and socioeconomic benefits for the people of this State. The Director of the Bureau of Forestry, referred to in this subchapter as "the director," shall implement this program to: [1997, c. 720, §9 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

1. Current status. Assess the current status of forest resources, using standards of forest sustainability developed in accordance with section 8876-A;

[ 1997, c. 720, §9 (AMD) .]

2. Future demand. Project future demand for forest resources based on a common economic forecast developed by the Governor's Office of Policy and Management and on other appropriate economic projections;

[ 2011, c. 655, Pt. DD, §9 (AMD); 2011, c. 655, Pt. DD, §24 (AFF) .]

3. Trends. Identify trends in resource utilization and forecast supply available to meet the projected demands; and

[ 1997, c. 720, §9 (AMD) .]

4. Potential shortfalls. Identify potential shortfalls in forest resources and the management and policy actions necessary in the public and private sector to avoid shortfalls.

[ 1997, c. 720, §9 (AMD) .]

5. Recomendations.

[ 1997, c. 720, §9 (RP) .]

The director shall coordinate the efforts of this program fully with ongoing bureau and federal forestry program planning efforts and with the efforts of the Maine Economic Growth Council to develop a long-term plan for the State's economy pursuant to Title 10, section 929-B. [1997, c. 720, §9 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

1989, c. 875, §J10 (NEW). 1997, c. 720, §9 (AMD). 2011, c. 655, Pt. DD, §9 (AMD). 2011, c. 655, Pt. DD, §24 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8876-A. Forest sustainability

The director shall establish a process to assess forest sustainability. In developing this process, the director shall build on the principles of sustainability developed by the Northern Forest Lands Council established by Congress in 1990 and the criteria developed by the Maine Council on Sustainable Forest Management pursuant to Executive Order #11 dated April 25, 1995. [1997, c. 720, §10 (NEW).]

1. Standards. Standards must be established to assess each of the criteria listed in this subsection by January 1st of the year indicated. The following standards must be specific, measurable and understandable by both forest managers and the general public:

A. Soil productivity by 2001; [1997, c. 720, §10 (NEW).]

B. Water quality, wetlands and riparian zones by 1999; [1997, c. 720, §10 (NEW).]

C. Timber supply and quality by 1999; [1997, c. 720, §10 (NEW).]

D. Aesthetic impacts of timber harvesting by 2003; [1997, c. 720, §10 (NEW).]

E. Biological diversity by 2002; [1997, c. 720, §10 (NEW).]

F. Public accountability of forest owners and managers by 1999; and [1997, c. 720, §10 (NEW).]

G. Traditional recreation by 2003. [1997, c. 720, §10 (NEW).]

[ 1997, c. 720, §10 (NEW) .]

2. Process. The director shall identify individuals with scientific background and practical experience in each of the criteria areas listed in subsection 1 and convene technical working groups. In the development of standards pursuant to subsection 1, the director and working groups shall assess current status and trends, the desired objectives and actions to reach the objectives. Each working group shall identify a range of alternative standards and recommend a set of standards based on a comprehensive review of available information and an assessment of the economic impacts of implementing the standards. The director shall coordinate the efforts of each working group and provide an opportunity for public comment on the recommended standards prior to final adoption.

[ 1997, c. 720, §10 (NEW) .]

3. Report. The director shall report to the joint standing committee of the Legislature having jurisdiction over forestry matters with a recommendation for each set of standards and an articulated goal for each criterion by the date specified in subsection 1. At the time of the report, the director shall indicate the recommended timetable for revisiting the particular criterion and standards.

[ 1997, c. 720, §10 (NEW) .]

4. Monitoring. As each set of standards is adopted, the director shall develop a system to monitor statewide progress in achieving those standards and begin monitoring. Standards and monitoring systems must be in place for all criteria by July 1, 2004.

[ 1997, c. 720, §10 (NEW) .]

SECTION HISTORY

1997, c. 720, §§10,11 (NEW).



12 §8877. Review and coordination (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §J10 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 528, §G9 (RP). 1991, c. 591, §G9 (RP).



12 §8877-A. Determination of supply and demand for timber resources

The director shall use a variety of methods, including those specified in this section, to assess the status of timber resources, project future demand for these resources and forecast the supply available to meet the projected demands. [1997, c. 720, §11 (NEW).]

1. Forest inventory. The director, in cooperation with the United States Forest Service, shall conduct a forest inventory and analysis program. The inventory must be based on plot data collected annually in a manner that provides for the entire State to be inventoried on a cycle of not more than 5 years. Plot data must be collected and compiled to provide for analysis by ownership class and geographic region. The director shall provide for collection of supplemental plot data when needed to assess the impact of catastrophic events on the State's forests or significant changes in harvesting levels or methods.

[ 1997, c. 720, §11 (NEW) .]

2. Remote sensing data. The director shall review data collected using remote sensing technology to determine the area of forest types and gross changes in forest types.

[ 1997, c. 720, §11 (NEW) .]

3. Timber supply modeling. The director shall coordinate efforts to project future timber supply using forest models based on growth, harvest and other dynamic factors affecting the forest. The models must allow for statewide projections and projections for geographic regions and landowner classes.

[ 1997, c. 720, §11 (NEW) .]

SECTION HISTORY

1997, c. 720, §11 (NEW).



12 §8878. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §J10 (NEW). 1997, c. 720, §12 (RP).



12 §8878-A. Annual report on clearcutting (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 720, §13 (NEW). 2011, c. 532, §1 (RP).



12 §8879. Report on the state of the State's forests

The director shall publish a report on the state of the State's forests every 5 years. The director must submit a copy of the report to the joint standing committee of the Legislature having jurisdiction over forestry matters by January 1st every 5 years beginning January 1, 2016. [2011, c. 532, §2 (AMD).]

1. Content. The report must describe the condition of the State's forests based on historical information and information collected and analyzed by the bureau for the 5-year period. The report must provide an assessment at the state level of progress in achieving the standards developed pursuant to section 8876-A, including an assessment of designated outcome-based forestry projects authorized under section 8003, subsection 3, paragraph Q, including a recommendation to continue, change or discontinue the outcome-based forestry projects. The director shall also provide observations on differences in achieving standards by landowner class. The report must summarize importing and exporting of forest products for foreign and interstate activities. The director shall obtain public input during the preparation of the report through appropriate methods.

[ 2013, c. 542, §7 (AMD) .]

1-A. Report on changes in ownership of forest land. Using information received under Title 36, section 581-G, the director shall monitor changes in ownership of parcels of forest land that are 1,000 acres or greater in area within the municipalities of the State and classified under the Maine Tree Growth Tax Law. Using information received under Title 36, sections 581-F and 581-G, the director shall monitor the number of parcels classified under the Maine Tree Growth Tax Law and the distribution of parcels by size. The report must include information on the number of parcels, classified by size categories, for the organized and unorganized territories of the State. The information must be presented in a manner that facilitates comparison from year to year.

In assessing changes in forest land ownership, the director shall also consider information reported pursuant to Title 36, sections 305 and 2728. The director shall provide a summary of changes in ownership of forest land in the report.

[ 2011, c. 532, §2 (AMD) .]

2. Recommendations. The report must include recommendations for state and private actions designed to address the needs identified in the assessment.

A. State action recommendations must be defined in terms of necessary policies, programs, staff and budgetary requirements to achieve specific goals. [1997, c. 720, §13 (NEW).]

B. Recommendations for actions on privately held forest lands may be developed separately for large, industrial ownerships and small, nonindustrial ownerships. These recommendations must be defined in terms of actions needed to achieve specific goals. [1997, c. 720, §13 (NEW).]

[ 1997, c. 720, §13 (NEW) .]

SECTION HISTORY

1997, c. 720, §13 (NEW). 2001, c. 339, §7 (AMD). 2001, c. 564, §2 (AMD). 2005, c. 683, §A15 (AMD). 2011, c. 532, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV). 2013, c. 542, §7 (AMD).






Subchapter 5: FOREST LANDOWNER AND WOOD PROCESSOR REPORTING REQUIREMENTS

12 §8881. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF).]

1. All-weather road. "All-weather road" means a public or private road that may be traversed during all seasons of the year.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

2. Designated agent. "Designated agent" means a person, firm, company, corporation or other legal entity representing the landowner in timber sales or land management.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

3. Forest products. "Forest products" means logs, pulpwood, veneer, bolt wood, wood chips, stud wood, poles, pilings, biomass fuel wood, fuel wood or other products commonly known as forest products, but does not include Christmas trees, maple syrup, nursery products used for ornamental purposes, wreaths, bough material, cones or other seed crops.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

4. Harvester. "Harvester" means a person, firm, company, corporation or other legal entity which harvests or contracts to harvest a forest product.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

5. Harvest operation. "Harvest operation" means a harvest of forest products on land in a single municipality or township. Land harvested need not be contiguous and more than one harvester may work a harvest operation.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

5-A. Landowner. "Landowner" means a person, company or other entity that holds title to land, including joint owners or tenants in common. If the ownership of the timber located on the land is different from the fee ownership of the land, the owner of the timber is deemed to be a landowner and is jointly and severally responsible with the fee landowner for compliance with this subchapter. If a corporate landowner is a wholly owned subsidiary of another corporation, both parent and subsidiary are deemed to be the same landowner.

[ 2001, c. 603, §1 (NEW) .]

6. Lump-sum sale. "Lump-sum sale" means a sale in which the owner of standing timber sells the timber for one price and that price is not broken down by species or product.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

7. Precommercial silvicultural activities. "Precommercial silvicultural activities" means chemical or mechanical thinning operations, planting, stand conversion or timber stand improvement activities where no forest products are sold.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

8. Residue. "Residue" means by-products of a processed log, including, but not limited to bark, woodchips or sawdust.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

9. Roundwood. "Roundwood" means logs, bolts and other round sections of wood as they are cut from a tree.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

10. Roundwood processing operation. "Roundwood processing operation" means sawmills; bolter mills; shingle mills; veneer mills; fence pole and piling making operations; pulp and paper mills; wafer board, particle board and plywood mills; whole tree chippers; commercial fuel wood processors; and custom processing mills of these products.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

11. Stumpage. "Stumpage" means standing timber.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

12. Timber harvesting. "Timber harvesting" has the same meaning as in section 8868, subsection 4.

[ 2011, c. 532, §3 (NEW) .]

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AMD). 2001, c. 603, §1 (AMD). 2011, c. 532, §3 (AMD).



12 §8882. Forms

Forms required under this subchapter must be provided by the bureau and must be written in an easily understandable format. In addition to the information required under section 8883-B, the bureau may request information regarding business practices and workers' compensation coverage. [2003, c. 452, Pt. F, §42 (AMD); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AMD). 1997, c. 648, §3 (AMD). 2003, c. 452, §F42 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8883. Notification (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AMD). 1997, c. 648, §§4-6 (AMD). 1999, c. 361, §§4-7 (AMD). 2001, c. 603, §2 (AMD). 2003, c. 345, §1 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F43 (RP).



12 §8883-A. Notification of importing or exporting (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 242, §1 (NEW). 2005, c. 133, §3 (RP).



12 §8883-B. Notification

1. Notification required prior to harvest. Unless exempted under subsection 6 or by rule, a landowner or designated agent shall notify the bureau prior to beginning timber harvesting.

A. [2011, c. 532, §4 (RP).]

B. [2011, c. 532, §4 (RP).]

When the timber harvesting is occurring within a municipality, the bureau shall send a copy of the notification form to the municipal clerk.

[ 2011, c. 532, §4 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Notification form. Unless an alternate form or method of reporting is provided in rule, notification must be on forms supplied by the bureau and must include the following information:

A. The name, address and phone number of the landowner, any designated agent and, if known, any harvester or harvesters; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. The name and address of any licensed professional forester consulting the landowner on forest management or harvesting practices; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. The municipality or township and county of harvest; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. The name of the nearest public or private all-weather road; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. The approximate dates the harvest will begin and finish; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. The anticipated acreage to be harvested; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

G. An indication whether the land being harvested is taxed under the Maine Tree Growth Tax Law; [2011, c. 532, §5 (AMD).]

H. Whether the land is being harvested to convert to another use within 2 years and, if so, what that use is to be; [2011, c. 532, §6 (AMD).]

I. The signatures of the harvester when listed on the form in accordance with paragraph A and the licensed professional forester when listed on the form in accordance with paragraph B; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

J. The signature of the landowner and the signature of the designated agent when a designated agent is listed in accordance with paragraph A. If the designated agent is a licensed professional forester who has a fiduciary responsibility to the landowner, the signature of the landowner is not required; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

K. A map locating the harvest site in relation to known or easily identifiable terrain features such as a road junction or a stream and road junction. The map must be a copy of a 7.5 or 15 minute series topographical map produced by the United States Geological Survey or a map of equivalent or superior detail in the location of roads; and [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

L. The date of notification. [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2011, c. 532, §§5, 6 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

3. Harvest reporting forms. Upon receipt by the bureau of the form required under subsection 2, the bureau shall mail forms to the landowner or designated agent for reporting harvest information pursuant to this subchapter.

[ 2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. Notification form on file; posted. The landowner or designated agent shall retain a copy of the notification form and produce it upon request of agents as specified in section 8888. The landowner or designated agent shall post the notification number at the harvest site in a clearly visible location.

[ 2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Duration. A notification shall remain valid for 2 years from the date of issue or upon completion of the harvest, whichever occurs first. If the harvest extends beyond 2 years, a new notice under this section must be filed.

[ 2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Notification exemption. The following activities are exempt from the notification requirement under this section:

A. Activities when forest products are harvested for an owner's own use and are not sold or offered for sale or used in the owner's primary wood-using plants; [2011, c. 532, §7 (AMD).]

B. Precommercial silvicultural forestry activities; and [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Harvesting performed by the landowner within a 12-month period when the total area harvested on land owned by that landowner does not exceed 2 acres. [2011, c. 532, §7 (AMD).]

[ 2011, c. 532, §7 (AMD) .]

6-A. Alternative notifications. The bureau may develop alternative notification forms and methods for reporting:

A. A timber harvesting operation 10 acres or less in area; and [2011, c. 532, §8 (NEW).]

B. Timber harvesting for the purpose of converting the land to another use when a person certified in erosion control practices by the Department of Environmental Protection is responsible for management of erosion and sedimentation control at the harvest site. [2011, c. 532, §8 (NEW).]

[ 2011, c. 532, §8 (NEW) .]

7. Penalties. The following penalties apply to the failure to notify the bureau pursuant to this section. Each day of failure to notify is a separate offense.

A. [2011, c. 532, §9 (RP).]

B. [2011, c. 532, §9 (RP).]

C. Failure to notify the bureau of a timber harvesting operation constitutes a civil violation for which a fine not to exceed $1,000 for each occurrence may be adjudged and for which immediate cessation of the operation may be ordered by the court. Continued operation after receiving an order to cease operation constitutes a civil violation for which a fine not to exceed $1,000 for each day the operation continues may be adjudged. [2011, c. 532, §9 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

D. Providing inaccurate information on a notification form for a timber harvesting operation is a civil violation for which a fine of not more than $1,000 for each occurrence may be adjudged. [2011, c. 532, §9 (AMD).]

[ 2011, c. 532, §9 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

8. Confidentiality. The addresses, telephone numbers and electronic mail addresses of forest landowners owning less than 1,000 acres statewide contained in notifications filed under this section are confidential and may be disclosed only in accordance with section 8005.

[ 2005, c. 358, §3 (NEW) .]

9. Rulemaking. No later than November 1, 2012, the bureau shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 532, §10 (NEW) .]

SECTION HISTORY

2003, c. 452, §F44 (NEW). 2003, c. 452, §X2 (AFF). 2005, c. 358, §3 (AMD). 2011, c. 532, §§4-10 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8884. Annual wood processing reports

1. Wood processor reports. Owners or operators of all roundwood processing operations shall submit an annual report to the director of the bureau during the month of January for the roundwood used or processed by the operation during the preceding year. The report shall specify the amount of roundwood processed by species and county where cut from the stump.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

1-A. Reclaimed waste wood and cedar waste report.

[ 2013, c. 513, §1 (RP) .]

2. Imports and exports. Persons, firms, corporations or companies selling forest products out of the State or buying forest products to bring into the State shall submit an annual report to the director of the bureau during the month of January for the forest products sold out of the State or brought into the State. The report must also identify the origin of imported forest products by state or country, the county in the State in which exported forest products were harvested and the destination of exported forest products by state or country.

[ 2005, c. 133, §4 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

3. Confidentiality. Information collected by the bureau under this section is public except for:

A. Volumes of forest products; [2013, c. 513, §2 (NEW).]

B. Species of forest products; [2013, c. 513, §2 (NEW).]

C. Types of forest products; [2013, c. 513, §2 (NEW).]

D. County of origin of forest products; and [2013, c. 513, §2 (NEW).]

E. Personally identifying information of forest product suppliers to roundwood processing operations and importers and exporters of forest products. [2013, c. 513, §2 (NEW).]

Summary reports that use aggregate data that do not reveal the activities of an individual person or firm are public records.

[ 2013, c. 513, §2 (RPR) .]

4. Failure to submit report; penalty. Failure to submit reports pursuant to this section constitutes a civil violation for which a fine not to exceed $1,000 for each failure may be adjudged.

[ 2003, c. 452, Pt. F, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AMD). 1989, c. 935, §1 (AMD). 1991, c. 528, §G10 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §G10 (AMD). 1995, c. 242, §2 (AMD). 2003, c. 452, §F45 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 133, §4 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV). 2013, c. 513, §§1, 2 (AMD).



12 §8885. Reports by forest landowners

1. Harvest report. Except as provided in subsection 1-A, an owner of forest land who sells forest products or harvests forest products for that owner's commercial use shall submit a report to the director stating the species, volume and stumpage price per unit of measure for each transaction, the municipality or township where the stumpage was located, the estimated acreage of the harvest, the harvest method employed and the extent of whole-tree harvesting of both solid and chipped wood. For lump-sum sales, the purchaser shall be responsible for submitting the report.

[ 1997, c. 720, §14 (AMD) .]

1-A. Alternate harvest report. The director may develop alternate forms for or methods of collecting harvest information from landowners who do not harvest timber on a regular basis. The director shall define landowners subject to the provisions of this subsection and provide report forms pursuant to section 8883-B, subsection 3.

[ 2003, c. 452, Pt. F, §46 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Precommercial silvicultural practices report. Owners of forest land on which precommercial silvicultural practices have been performed on more than 10 acres in any year shall report these practices to the director.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

2-A. Report on clear-cuts. When timber harvesting produces a clear-cut as defined in section 8868, the landowner shall report to the director the acreage of the clear-cut and the purpose of the clear-cut.

[ 1997, c. 720, §16 (NEW) .]

3. Reports. Reports required under subsections 1 and 2 are due during the month of January. If the period of cutting under subsection 1 or 2 extends beyond December 31st of any calendar year, a report must be submitted during the month of January for the preceding year. A person filing a harvest notification form pursuant to section 8883-B must complete and return to the bureau a harvest report whether or not the landowner has harvested that year.

[ 2003, c. 452, Pt. F, §47 (AMD); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. Confidentiality. Information contained in reports filed under this section may not be made public, except that summary reports may be published that use aggregated data that do not reveal the activities of an individual person or firm. Forms submitted pursuant to this section must be available for the use of the State Tax Assessor for the administration of Title 36.

[ 2009, c. 568, §1 (AMD) .]

5. Disclosure. Nothing in this section may be construed to prevent the disclosure of information to duly authorized officers of the United States and of other states, districts and territories of the United States and of the provinces and Dominion of Canada. The information shall be given only on the written request of the duly authorized officer when that officer's government permits the exchange of similar information with the taxing officials of this State and when that officer agrees that the information shall be used only for tax collection purposes.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

6. Failure to submit report; penalty. Failure to submit reports pursuant to this section constitutes a civil violation for which a fine not to exceed $1,000 for each failure may be adjudged.

[ 2003, c. 452, Pt. F, §48 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AFF). 1997, c. 720, §§14-17 (AMD). 2003, c. 452, §§F46-48 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 568, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8886. Reports

The director shall produce the following reports. [1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF).]

1. Harvesting practices. Utilizing a sample of forest landowner reports and any other appropriate survey methods, the director shall tabulate an annual survey of the methods of harvesting and the harvest practices employed. The information on harvesting must include, but is not limited to, the silvicultural prescriptions employed, the estimated acreage of various harvest methods, including clear-cutting, the extent of whole-tree harvesting of both solid and chipped wood, the number of clear-cuts over 75 acres in size, the total acres planted and the total acres precommercially thinned.

[ 2011, c. 532, §11 (AMD) .]

2. Annual price reports. The bureau shall publish, annually, a report on prices as specified below. These reports must be reported by zones as determined by the director and must include a statewide average of all zones.

A. The reports must include stumpage prices paid for forest tree species of the State as reported pursuant to section 8885. Prices for other forest products may be collected using acceptable survey techniques. [1997, c. 720, §18 (AMD).]

B. [2005, c. 133, §5 (RP).]

[ 2005, c. 133, §5 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AMD). 1997, c. 720, §18 (AMD). 2005, c. 133, §5 (AMD). 2011, c. 532, §11 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8887. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AMD). 2001, c. 603, §3 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F49 (RP).



12 §8888. Enforcement

Enforcement of this subchapter shall be by any state, county or municipal law enforcement officer, including forest rangers and field foresters of the Bureau of Forestry and wardens of the Department of Inland Fisheries and Wildlife. [1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).









Chapter 807: FOREST FIRE CONTROL

Subchapter 1: GENERAL PROVISIONS

12 §8901. Forest rangers

1. Appointment. The Director of the Bureau of Forestry shall appoint forest rangers, subject to the Civil Service Law and the State Supervisor of the forest protection unit of the Bureau of Forestry. Rangers assigned to posts at Clayton Lake, St. Pamphile, Estcourt Station, Daaquam, Musquacook Lake, Snare Brook and Baker Lake must be bilingual in French and English.

A. The forest protection unit of the Bureau of Forestry shall employ no fewer than 45 and no more than 50 forest rangers classified as Forest Ranger II to serve as wildfire control specialists and forestry law enforcement officers, and no fewer than 17 forest rangers classified as follows: 3 Regional Rangers, 8 District Rangers, one Forest Fire Prevention Specialist, one Ranger Pilot Supervisor and 4 Ranger Pilots. Each forest ranger must, at a minimum, be a graduate of the Maine Criminal Justice Academy's law enforcement preservice program or equivalent. [2015, c. 267, Pt. Z, §1 (NEW).]

[ 2015, c. 267, Pt. Z, §1 (AMD) .]

2. Powers and duties. Forest rangers and the state supervisor shall:

A. Subject to supervision of the director, supervise the state wildfire control program, including personnel and facilities of all types; [2013, c. 130, §1 (AMD).]

B. Have the final on-site authority and responsibility for the control of wildfires; [2013, c. 130, §1 (AMD).]

C. Develop and carry out a comprehensive program of wildfire prevention education and training of persons at all levels of command in order to meet supervisory needs during wildfire emergencies; [2013, c. 130, §1 (AMD).]

D. Enforce Title 36, chapter 701 relating to blueberries, all laws relating to forests and forest preservation, laws relating to the Maine Land Use Planning Commission and laws and rules relating to lands under the jurisdiction of the Bureau of Parks and Lands; [2013, c. 130, §1 (AMD); 2013, c. 405, Pt. A, §24 (REV).]

E. Investigate and gather evidence regarding the cause of wildfires; [2013, c. 130, §1 (AMD).]

F. Have the authority to set backfires to control wildfires; [2013, c. 130, §1 (AMD).]

G. Carry out such other duties as the director prescribes; and [1989, c. 174, §1 (AMD).]

H. Have rights of access to all lands within the State to carry out the duties they are authorized by law to administer and enforce. Entry into private property under this paragraph is not a trespass. This paragraph does not authorize entry into any building or structure. [1989, c. 174, §2 (NEW).]

Forest rangers and the state supervisor may also exercise the powers in this subsection when appropriate for agricultural and park fires.

[ 2013, c. 130, §1 (AMD); 2013, c. 405, Pt. A, §24 (REV) .]

3. Law enforcement powers. In addition to any law enforcement powers expressly provided to forest rangers by another law:

A. Forest rangers and the state supervisor, for the purpose of enforcing Title 36, chapter 701 relating to blueberries, forest and forest preservation laws, laws of the Maine Land Use Planning Commission and laws and rules relating to the lands under the jurisdiction of the Bureau of Parks and Lands, have statewide law enforcement powers equivalent to those of a sheriff, or a sheriff's deputy, in the sheriff's county, including the right to execute or serve criminal and civil violation processes against offenders, make warrantless arrests for crimes, investigate and prosecute offenders, require aid in executing forest ranger duties and deputize temporary aides; [2013, c. 130, §2 (AMD); 2013, c. 405, Pt. A, §24 (REV).]

B. The Director of the Bureau of Forestry, at the director's discretion, may authorize forest rangers and the state supervisor while on duty to arrest without a warrant a person who has committed or is committing in the ranger's or supervisor's presence any crime involving the use or threatened use of physical force against a person.

For the purposes of this paragraph, criminal conduct has been committed or is being committed in the presence of a law enforcement officer when one or more of the officer's senses afford that officer personal knowledge of facts that are sufficient to warrant a prudent and cautious law enforcement officer's belief that a crime involving the use or threatened use of physical force against a person is being or has just been committed and that the person arrested has committed or is committing that crime. An arrest made pursuant to this paragraph must be made at the time of the commission of the criminal conduct, or some part thereof, or within a reasonable time thereafter or upon fresh pursuit; and [1999, c. 352, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

C. Forest rangers and the state supervisor while on or off duty are authorized to provide assistance in a life-threatening emergency consistent with agency policies and within the scope of individual training. [1999, c. 351, §1 (NEW).]

[ 2013, c. 130, §2 (AMD); 2013, c. 405, Pt. A, §§23, 24 (REV) .]

3-A. Liability. When a forest ranger or the state supervisor provides assistance under subsection 3, paragraph C, the forest ranger or the state supervisor has the same immunity from tort liability and all the pension, relief, disability, workers' compensation and insurance benefits and any other benefits the forest ranger or the state supervisor enjoys while performing duties under subsection 3, paragraphs A and B.

[ 1999, c. 352, §2 (NEW) .]

4. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Escaped prescribed fire" means an uncontrolled fire on wildland caused by a prescribed fire that escaped control efforts and burned unintended land area. [2013, c. 130, §3 (NEW).]

B. "Escaped wildland fire use" means an out of control fire caused by a wildland fire use that escaped control efforts and burned unintended land area. [2013, c. 130, §3 (NEW).]

C. "Prescribed fire" means a forest or land management practice using fire, applied in a knowledgeable manner to naturally occurring fuels on a specific land area under selected weather conditions to accomplish predetermined, well-defined management objectives. [2013, c. 130, §3 (NEW).]

D. "Wildfire" means an unplanned, unwanted wildland fire including an unauthorized human-caused fire, an escaped wildland fire use, an escaped prescribed fire and any other wildland fire with respect to which the Director of the Bureau of Forestry has determined that the objective is to put the fire out. [2013, c. 130, §3 (NEW); 2013, c. 405, Pt. A, §23 (REV).]

E. "Wildland" means an area in which development is essentially nonexistent, except for roads, railroads, powerlines and similar transportation facilities, and structures, if any, are widely scattered. [2013, c. 130, §3 (NEW).]

F. "Wildland fire use" means a management practice using a naturally occurring fire burning forest fuels on wildland that is not immediately controlled. The fire is allowed to burn within a predetermined area and is used to promote certain wilderness or management objectives. [2013, c. 130, §3 (NEW).]

[ 2013, c. 130, §3 (NEW); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1985, c. 108, §2 (AMD). 1985, c. 785, §B76 (AMD). 1987, c. 69, §1 (AMD). 1987, c. 349, §H11 (AMD). 1987, c. 769, §A51 (AMD). 1987, c. 816, §§KK14,KK15 (AMD). 1989, c. 174, §§1,2 (AMD). 1991, c. 652, §§1,2 (AMD). 1995, c. 502, §E30 (AMD). 1999, c. 155, §A4 (AMD). 1999, c. 352, §§1,2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2011, c. 657, Pt. X, §7 (AMD). 2011, c. 682, §38 (REV). 2013, c. 130, §§1-3 (AMD). 2013, c. 405, Pt. A, §§23, 24 (REV). 2015, c. 267, Pt. Z, §1 (AMD).



12 §8902. Forest fire wardens

The director shall appoint a forest fire warden in each organized municipality. The municipal fire chief shall be appointed as forest fire warden if practicable and no other person may be appointed without the approval of the municipal officers. All appointed forest fire wardens shall serve at the pleasure of the director and shall be sworn to the faithful discharge of these duties and a certificate thereof shall be returned to the bureau. Whoever has been notified of this appointment shall file with the director his acceptance or rejection within 10 days. The appointed forest fire warden may appoint one or more deputy forest fire wardens subject to approval of the municipal officers. A deputy forest fire warden may act for the forest fire warden in the absence of the appointed forest fire warden, but no compensation in addition to that provided in this section may be made. [1985, c. 108, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

The State shall pay the appointed forest fire warden an annual fee of $100. This payment shall be made contingent upon attendance at forest fire training schools, preparation of an annual forest fire plan for his town and such reports as the director may require. This fee in no way limits payment to the warden from his town. His services for work on actual forest fires, as well as that of deputy forest fire wardens, shall be paid by the town and at a rate determined by the town. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 556, §6 (AMD). 1985, c. 108, §3 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8903. General deputy wardens

The director may appoint general deputy wardens as an adjunct to the personnel regularly employed in the forest fire control program. They shall aid in forest fire prevention and shall take immediate action to control any unauthorized forest fires, employ assistance when required and notify the nearest forest ranger or town forest fire warden with dispatch. Such general deputy wardens and those they employ may receive the prevailing local fire fighting wages for the period so engaged. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8904. Coordinating protective agencies

The director shall formulate emergency plans of action to establish staffing pools, equipment reserves, facilities for feeding, transportation and communication on forest fires. In preparing the plan, other agencies and organizations having needed facilities should be contacted, such as fire chiefs, emergency management units, the American Red Cross, sheriffs, the American Legion, the State Police, the Maine National Guard, the Department of Transportation, the Department of Inland Fisheries and Wildlife, the State Grange, colleges, the Civil Air Patrol and any other protective group as determined by the director. Whenever or wherever a major forest fire occurs or threatens, the bureau is the coordinating agency until the Governor declares an emergency. [2013, c. 462, §1 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV). 2013, c. 462, §1 (AMD).



12 §8905. Chain of command

The director shall be responsible for the control of forest fires in all areas of the State. In carrying out these duties, the director shall have an unbroken chain of command down to, and including, town forest fire wardens. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8906. Other authority

1. Administrative units. The director shall have the authority to divide the State into administrative units so as to most effectively provide for protection against loss or damage by forest fires.

[ 1979, c. 545, §3 (NEW) .]

2. Equipment. The director may establish lookout stations connected by telephone and radio, and construct, equip and maintain office-storehouse headquarters for necessary supplies, tools and equipment and provide for any other facilities essential for forest fire control. All fire lookout towers must be staffed during periods of fire danger. The director shall notify the joint standing committees of the Legislature having jurisdiction over energy and natural resources and appropriations and financial affairs in writing prior to implementing any major policy changes in the operation and staffing of the fire lookout tower system. Within the unorganized territory, the director may, in addition to this subsection, construct and maintain roads and trails. In the event the director determines that any currently active fire tower should not be reopened for the subsequent fire season, the director shall provide notice to the Legislature of intended action by January 15th. This notice must include the location of the fire towers affected and the justifications for the closures. Notice of closures must be reviewed by the joint standing committee of the Legislature having jurisdiction over natural resources. Unless the Legislature determines otherwise, the director may close towers so indicated. If any fire tower is not reopened, the department shall work closely with the municipality in which the fire tower is located to minimize the impact that action will have on the municipality's responsibility to control forest fires.

[ 1991, c. 9, Pt. Y, §2 (AMD) .]

3. Contingency. If the funds available for forest fire control are not sufficient to meet actual suppression costs in any year, the Governor may make additional funds available from the treasury not otherwise appropriated.

[ RR 2011, c. 2, §11 (COR) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 367, (AMD). 1983, c. 556, §7 (AMD). 1983, c. 819, §A39 (AMD). 1985, c. 506, §A17 (AMD). 1991, c. 9, §Y2 (AMD). RR 2011, c. 2, §11 (COR).



12 §8907. Forest service citation form

1. Form. The Director of the Bureau of Forestry, referred to in this section as the "director," shall designate the Uniform Summons and Complaint as the citation form to be used by the Maine Forest Service, except that the director may permit the use of any citation forms approved by the Chief Judge of the District Court before May 1, 1991 that are in current stock as of May 1, 1991 until those stocks are depleted.

[ 1991, c. 459, §3 (RPR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Citation books. The director is responsible for any forms approved by the Chief Judge of the District Court prior to May 1, 1991. The director may provide citation books to other law enforcement agencies and officers for their use in the enforcement of chapters 807 and 809. The director may not require other agencies to use this form. The Department of Public Safety is responsible for all Uniform Summons and Complaints issued to the Maine Forest Service. The director or the director's designee is responsible for the further issuance of Uniform Summons and Complaint books to individual law enforcement officers and for the proper disposition of those books.

[ 1991, c. 459, §3 (RPR) .]

3. Disposition; prohibited act. It is unlawful and official misconduct for any forest ranger or other public employee to dispose of an official citation form or Uniform Summons and Complaint except in accordance with law and as provided for in an applicable official policy or procedure of the Maine Forest Service.

[ 1991, c. 459, §3 (RPR) .]

4. Lawful complaint. A Maine Forest Service citation form or a Uniform Summons and Complaint may be filed in a court having jurisdiction and constitutes a lawful complaint to commence any criminal prosecution or civil violation proceeding if the form or Uniform Summons and Complaint is duly sworn to as required by law and otherwise legally sufficient in respect to the form of a complaint and charging an offense.

[ 1991, c. 459, §3 (RPR) .]

5. Lawful summons. A Maine Forest Service citation or a Uniform Summons and Complaint, when served upon a person by a law enforcement officer, functions as a summons to appear in court. Any person who fails to appear in court after having been served with a summons commits a Class E crime. Upon that person's failure to appear, the court may issue a warrant of arrest. It is an affirmative defense to prosecution under this subsection that the failure to appear resulted from just cause.

A. [1991, c. 459, §3 (RP).]

B. [1991, c. 459, §3 (RP).]

[ 1991, c. 459, §3 (RPR) .]

6. Refusal to sign; prohibited act. Any person who refuses to sign a citation or a Uniform Summons and Complaint after having been ordered to do so by a law enforcement officer commits a Class E crime.

[ 1991, c. 459, §3 (RPR) .]

7. Refusal to sign; prohibited act.

[ 1991, c. 459, §3 (RP) .]

SECTION HISTORY

1989, c. 174, §3 (NEW). 1991, c. 459, §3 (RPR). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8908. Aerial Fire Suppression Fund

1. Establishment of fund. The Aerial Fire Suppression Fund, referred to in this section as "the fund," is established through the Office of the State Controller as a nonlapsing fund under the jurisdiction of the bureau to ensure the viability of its aerial fire suppression program. The bureau may assess charges to agencies of the State for the use of the bureau's aerial fire suppression resources for purposes other than fire suppression and shall deposit any such money received into the fund. The bureau may apply for and accept any appropriation, grant, gift or service made available from any public or private source consistent with the purpose of this section and shall deposit any such money into the fund.

[ 2005, c. 28, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Use of fund. The bureau may use the fund to purchase aerial fire suppression resources, including helicopters, airplanes and spare parts, in accordance with the bureau's plan to diversify and modernize its aerial fire suppression fleet.

[ 2005, c. 28, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

2005, c. 28, §1 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).






Subchapter 2: FIRE PREVENTION EMERGENCY

12 §9001. Proclamation by Governor

1. Determination by director. The director shall inform the Governor when the director determines that:

A. A high degree of forest fire danger exists in any part of the State; and [1979, c. 545, §3 (NEW).]

B. Human activity is likely to pose a forest fire menace. [1995, c. 586, §1 (AMD).]

[ 1995, c. 586, §1 (AMD) .]

2. Proclamation. The Governor may, by proclamation, suspend the open season for hunting or fishing or prohibit out-of-door smoking or building or using out-of-door fires or prohibit any other human activity likely to be a menace to the forests for such time and in such areas of the State as considered necessary. The type and manner of hunting and fishing or other human activity that is prohibited must be designated in the proclamation.

[ 1995, c. 586, §1 (AMD) .]

3. Out-of-door fires at campgrounds.

[ 1995, c. 586, §2 (RP) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1995, c. 586, §§1,2 (AMD).



12 §9001-A. Definitions

As used in this subchapter, the following terms have the following meanings. [1995, c. 586, §3 (NEW).]

1. Licensed camping facility. "Licensed camping facility" means a recreational camp, youth camp or camping area licensed under Title 22, section 2495.

[ 2009, c. 211, Pt. B, §4 (AMD) .]

SECTION HISTORY

1995, c. 586, §3 (NEW). 2009, c. 211, Pt. B, §4 (AMD).



12 §9001-B. Exemptions

1. General. The Governor may, in a proclamation issued under section 9001, exempt from the prohibitions specified in the proclamation human activities or out-of-door fires that the Governor determines are not a significant menace to the forests.

[ 1995, c. 586, §3 (NEW) .]

2. Certain public campsites. The Governor may, in a proclamation issued under section 9001, exempt from the prohibitions specified in the proclamation out-of-door fires and the use of charcoal and gas grills at campsites under the jurisdiction of the Department of Agriculture, Conservation and Forestry or the Baxter State Park Authority, as long as the campsite and the use of out-of-door fires and charcoal and gas grills at the campsite comply with rules adopted under subsection 4.

[ 1995, c. 586, §3 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

3. Licensed camping facilities. The Governor may, in a proclamation issued under section 9001, exempt from the prohibitions specified in the proclamation out-of-door fires and the use of charcoal and gas grills at a licensed camping facility if:

A. The facility and the use of out-of-door fires and charcoal and gas grills at the facility comply with rules adopted under subsection 4; [1995, c. 586, §3 (NEW).]

B. The owner or operator of the facility notifies the director in writing that the facility complies with rules adopted pursuant to subsection 4; and [1995, c. 586, §3 (NEW).]

C. The director provides the owner or operator of the facility written confirmation of receipt of notification required under paragraph B. Confirmation of receipt does not imply a determination that the facility complies with the rules adopted pursuant to subsection 4. [1995, c. 586, §3 (NEW).]

[ 1995, c. 586, §3 (NEW) .]

4. Rules. The director shall adopt rules that establish standards of design, construction and use under which the use of an out-of-door fire or a charcoal or gas grill at a public campsite or licensed camping facility may be exempted pursuant to subsections 2 and 3.

Rules adopted pursuant to this subsection are major substantive rules as defined in the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II-A.

[ 1995, c. 586, §3 (NEW) .]

5. Inspection. The director may at any time inspect a licensed camping facility to determine whether that facility complies with rules adopted under subsection 4. If the director determines that a facility fails to comply with the rules, the facility is not exempt. A facility that fails an inspection may not be granted a future exemption unless the director inspects the facility and determines that it complies with the rules. The director may delegate authority to conduct inspections to a state or municipal employee.

[ 1995, c. 586, §3 (NEW) .]

6. Notification. The owner or operator of a licensed camping facility and the supervisor of a campsite under the jurisdiction of the Department of Agriculture, Conservation and Forestry or the Baxter State Park Authority shall post a notice of a proclamation issued under section 9001 and any standards of use to be met under rules adopted pursuant to subsection 4.

[ 1995, c. 586, §3 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1995, c. 586, §3 (NEW). 2011, c. 657, Pt. W, §5 (REV).



12 §9002. Posting and publishing

The proclamation must be published in such newspapers of the State and posted in such places as the Governor considers necessary and a copy of that proclamation must be filed with the Secretary of State. A copy must be furnished to the director, who shall attend to the posting and publication of the proclamation. The expense of posting and publication and the expense of enforcing the proclamation are paid by the director, after allowance by the State Controller, from the appropriation for general forestry purposes. [1995, c. 586, §4 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1995, c. 586, §4 (AMD).



12 §9003. Repeal; amend

If, after issuing the proclamation provided for in section 9001, by reason of rains or otherwise the Governor is satisfied that the occasion for the issuance of the proclamation has passed, the Governor may amend, repeal and replace it by another proclamation affecting the sections covered by the original proclamation, or any part of the original proclamation, and that new proclamation must be published and posted in the same manner as provided for the issuance of the original proclamation. [1995, c. 586, §4 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1995, c. 586, §4 (AMD).



12 §9004. Penalty

1. Violation of proclamation. Notwithstanding section 9701, any person who in fact violates the provisions of a proclamation issued under section 9001 commits a Class E crime.

[ 1995, c. 586, §5 (NEW) .]

2. Violation at licensed camping facility. Notwithstanding subsection 1 and section 9701, a person who is an occupant or customer of a licensed camping facility commits a Class E crime if that person:

A. Is notified of a proclamation in accordance with section 9001-B, subsection 6 and violates a proclamation issued under section 9001. [1995, c. 586, §5 (NEW).]

[ 1995, c. 586, §5 (NEW) .]

3. Violation at exempt licensed camping facility. Notwithstanding subsection 1 and section 9701, a person who is an occupant or customer of a licensed camping facility provided an exemption under section 9001-B, subsection 3 commits a Class E crime if that person:

A. Is notified of an exemption and standard of use in accordance with section 9001-B, subsection 6 and burns an out-of-door fire or utilizes a charcoal or gas grill in violation of a rule adopted under section 9001-B, subsection 4. [1995, c. 586, §5 (NEW).]

[ 1995, c. 586, §5 (NEW) .]

4. Violation by owner or operator of licensed camping facility. Notwithstanding section 9701, an owner or operator of a licensed camping facility commits a Class E crime if the owner or operator:

A. Fails to notify a person in accordance with section 9001-B, subsection 6; [1995, c. 586, §5 (NEW).]

B. Allows a person to violate a proclamation issued under section 9001; or [1995, c. 586, §5 (NEW).]

C. Operates a facility that is exempt pursuant to section 9001-B that does not comply with rules adopted under section 9001-B, subsection 4. [2013, c. 588, Pt. A, §10 (AMD).]

[ 2013, c. 588, Pt. A, §10 (AMD) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1995, c. 586, §5 (RPR). 2013, c. 588, Pt. A, §10 (AMD).






Subchapter 3: LOCAL CONTROL

12 §9201. Responsibility for control of forest fires

Responsibility for the control of forest fires in municipalities lies in the first instance with the town forest wardens appointed for these municipalities by the director. When in the judgment of a forest ranger the situation so warrants, the forest ranger may relieve a town forest fire warden of responsibility for control of a forest fire within a municipality and assume responsibility therefor. Final authority and responsibility for the control of a forest fire shall be that of the forest ranger. [1983, c. 556, §8 (AMD).]

Muncipal fire department personnel and equipment shall not be moved within or without municipal limits upon the order of a town forest fire warden or a forest ranger, except with the approval of the fire chief or proper municipal official having authority to grant such approval. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 556, §8 (AMD).



12 §9202. Right to call and employ assistance

Forest rangers and town forest fire wardens may employ any person considered necessary to assist in fighting forest fires. All called and employed for assistance shall proceed to help control forest fires as directed by the forest ranger or forest fire warden in charge. [1983, c. 556, §9 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 556, §9 (AMD).



12 §9203. Compensation

Town forest fire wardens shall receive compensation for forest fire fighting services at the prevailing rate in the town. Labor and equipment may be provided by individuals or goups on a forest fire without pay. All requested assistance, persons or equipment used in fighting forest fires shall, upon application, receive compensation fixed by the town in which the forest fire occurred, but labor coming from outside such town shall receive a rate of pay not less than that established annually by the Department of Transportation for state highway labor. Fire departments, organized crews or other groups used outside the town in which the forest fire occurred may receive pay at their usual rates. Forest fire fighters may be provided with subsistance while on the fire. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9204. Payment of costs

Municipalities shall pay the costs for controlling and extinguishing forest fires up to 1/4 of 1% of their state valuation on a calendar year basis. These costs must be approved by the forest fire warden in charge. A municipality going to the aid of another, even to protect itself, when requested by the state forest ranger in charge, is entitled to be paid by the municipality aided if the total suppression cost of the municipality is not over 1/4 of 1% of its state valuation. [1991, c. 780, Pt. MM, §1 (RPR).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 556, §10 (AMD). 1985, c. 108, §4 (AMD). 1991, c. 780, §MM1 (RPR).



12 §9205. Payment of costs beyond 1/4 of 1% of state valuation

All forest fire suppression costs in municipalities in an amount greater than 1/4 of 1% of the state valuation of the municipality in which the fire occurred, excluding any costs for use or loss of that municipality's municipally owned equipment, must be paid by the State on a calendar year basis. Any municipality, in order to pay labor quickly, may pay beyond 1/4 of 1% of its state valuation and submit for full state reimbursement or forward the unpaid bills, approved by the state forest ranger in charge, for payment. [1991, c. 780, Pt. MM, §2 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 556, §11 (AMD). 1985, c. 108, §5 (AMD). 1991, c. 780, §MM2 (AMD).



12 §9205-A. Payment of costs in the unorganized territory

Responsibility for the control of forest fires in the unorganized territory lies with the State. The unorganized territory shall reimburse the State for the costs of controlling and extinguishing forest fires up to 1/4 of 1% of the state valuation of the unorganized territory. The State may not require reimbursement for costs of services in the unorganized territory unless a municipality would be required to pay for the service under sections 9204 and 9205. [1991, c. 780, Pt. MM, §3 (AMD).]

SECTION HISTORY

1983, c. 556, §12 (NEW). 1983, c. 855, §1 (RPR). 1991, c. 780, §MM3 (AMD).



12 §9206. Reports and payrolls

Town forest fire wardens and state forest rangers shall promptly prepare a report of their investigation of the cause, extent and damage on all forest fires in their charge. They shall prepare an exact and detailed statement of expenses incurred therein immediately after total extinguishment of the forest fire on forms provided by the director. [1979, c. 545, §3 (NEW).]

Statements of expenses shall have proper payroll receipts and vouchers. Forest fire suppression costs qualifying for town and state payment are labor, transportation, food, fire department equipment from outside the affected town, privately owned equipment and other costs approved by the state forest ranger in charge. [1979, c. 545, §3 (NEW).]

All requests for the state 1/2 reimbursement shall be presented to the director within 60 days after total extinguishment of the forest fire or become void. The director may extend the time provided a preliminary report has been made. [1979, c. 545, §3 (NEW).]

The director shall examine all forest fire suppression bills rendered by the town to the State for reimbursement or direct payment. After items not qualifying have been deducted, the director shall approve them for payment. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).






Subchapter 4: REGULATION OF OPEN BURNING

Article 1: DUMPS

12 §9301. Hazard clearance

Any municipal or private dump within the State established and maintained for the disposal of solid waste, as defined in Title 38, section 1303, which might facilitate either the origin or spread of forest fires shall be operated under the following preventive measures: A strip 10 feet wide cleared to mineral soil shall be constructed on all sides of the dump; a water supply, the suitability of which shall be determined by the forest ranger and town forest fire warden, may be substituted for the cleared strip along any portion of the perimeter; and all grass, weeds, slash, brush and debris and other inflammable material shall be removed for a distance of 100 feet in all directions outside the cleared mineral soil strip. Live trees need not be removed, except that green branches of conifers and dead branches of all trees shall be pruned to a height of 10 feet above the ground. Dead snags of all trees shall be removed. During periods of high forest fire hazard if a municipal dump is burning, municipal officers shall maintain a watchkeeper at such dumps and owners and operators of private dumps shall do the same. [1989, c. 174, §4 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 174, §4 (AMD).



12 §9302. Closing

A municipal or private dump within the State not carrying out this subchapter shall be posted as "Closed to Dumping" by the town forest fire warden, or the director. Thereafter no person shall deposit refuse of any kind within, along the road leading to, or on land adjacent to such closed dump. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9303. Deposits on other's land forbidden

No person shall deposit refuse of any kind on land not his own without the consent of the owner or the public authority having custody or maintenance responsibility of such land. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9304. Loss of state reimbursement

Any municipality in which a municipal dump has been posted "Closed to Dumping" as set forth in this subchapter, which continues to permit dumping therein, shall, during that period, lose the benefits of state reimbursement of forest fire suppression costs on fires which escape from such dump as provided by section 9204 up to an amount equal to 1% of the state valuation of the municipality. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).






Article 2: OUT-OF-DOOR FIRES

12 §9321. Criteria for allowable burning

1. Criteria. In issuing any permit or permission for allowable burning, the director shall consider the following criteria:

A. Forest fire danger indices and location of proposed burning; [1979, c. 545, §3 (NEW).]

B. The time of day and season of the year; [1979, c. 545, §3 (NEW).]

C. The temperature, humidity, wind speed and direction; [1979, c. 545, §3 (NEW).]

D. The matter and type of burning proposed, giving due consideration to prohibitions and permissible open-burning rules of the Department of Environmental Protection; [1991, c. 36, §1 (AMD).]

E. With regard to recreational fires, the feasibility of use of public campsites; [1979, c. 545, §3 (NEW).]

F. The length of the burning period; [1979, c. 545, §3 (NEW).]

G. The presence or availability of sufficient force and equipment to control the burning; [1997, c. 512, §1 (AMD).]

H. Experience and capability of the permittee in the safe use and control of the proposed burning; [1997, c. 672, §1 (AMD).]

I. In issuing a permit under section 9325, subsection 1, paragraph E, any prior convictions for violating that paragraph or section 9324, subsection 7-A; and [2001, c. 626, §2 (AMD).]

J. In issuing a permit under section 9325, subsection 1, paragraph E, the public health risk from toxic chemicals in the smoke plume in accordance with guidelines issued by the Department of Environmental Protection and the practicality of locating the incinerator at least 300 feet from any abutting property boundary and at least 150 feet from any residential dwelling. These setback criteria may not be used to deny a permit. [1997, c. 672, §3 (NEW).]

[ 2001, c. 626, §2 (AMD) .]

2. Revocation. The director or the director's delegate may revoke any permit during a period of high forest fire danger or any permit which results in creation of a nuisance condition without compliance with the provisions of Title 4, chapter 5 or Title 5, chapter 375.

[ 1999, c. 547, Pt. B, §32 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3. Delegation. The director may delegate the issuance of permits to forest rangers or town forest fire wardens and their deputies.

[ 1979, c. 545, §3 (NEW) .]

4. Conditions. The director may issue a permit with stated conditions or restrictions to insure adequate control of permitted fires in accordance with criteria of subsection 1 and conformity to rules of the Department of Environmental Protection.

[ 1991, c. 36, §2 (AMD) .]

5. Stricter requirements. Nothing in this section shall prohibit a municipality from adopting ordinances specifying stricter criteria for out-of-door fires.

[ 1979, c. 545, §3 (NEW) .]

5-A. Notification. Any person authorized by this subchapter to issue permits for open burning who issues a permit for out-of-door burning within a municipality shall notify the municipal officers or fire chief of that municipality that the permit has been issued.

[ 1987, c. 618, §1 (NEW) .]

6. Penalty. Notwithstanding section 9701, any person who engages in out-of-door burning in violation of this article, or who fails to comply with any stated permit condition or restriction, commits a Class E crime. In addition, if the State proves that while in violation that person's out-of-door fire resulted in fire suppression costs to municipal or State Government, the court, as part of any sentence imposed, may order restitution, pursuant to Title 17-A, chapter 54, to be paid to the government entities incurring the suppression costs. For each violation of this article:

A. The monetary award for restitution to a municipality may not exceed $25,000; and [2003, c. 556, §1 (AMD).]

B. The total combined monetary award for restitution to municipalities and State Government may not exceed $125,000. [2003, c. 556, §1 (AMD).]

When bringing an action under this article, the State shall, to the fullest extent permitted by law, seek restitution of fire suppression costs incurred by state governmental entities relating to the violation.

[ 2003, c. 556, §1 (AMD) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 504, §§1-3 (AMD). 1987, c. 618, §1 (AMD). 1989, c. 174, §5 (AMD). 1991, c. 36, §§1,2 (AMD). 1991, c. 528, §E10 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E10 (AMD). 1997, c. 512, §§1,2 (AMD). 1997, c. 672, §§1-3 (AMD). 1999, c. 547, §B32 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 626, §2 (AMD). 2003, c. 556, §1 (AMD).



12 §9321-A. Possession and production of permit required; violation

1. Possession and production of permit in organized territory. Any person, firm or corporation that engages in out-of-door burning in any municipality, plantation or village corporation as permitted by this article shall possess the permit at the scene of the burning and shall produce the permit on the demand of authorized persons, including fire chiefs, town forest fire wardens or their designated agents, state forest rangers, municipal code enforcement officers and any law enforcement officer as defined in Title 17-A.

[ 1997, c. 512, §3 (AMD) .]

2. Violation. Any person, firm or corporation which violates this section commits a civil violation for which a forfeiture not to exceed $100 may be adjudged.

[ 1987, c. 618, §2 (NEW) .]

SECTION HISTORY

1987, c. 618, §2 (NEW). 1997, c. 512, §3 (AMD).



12 §9322. Permits in the unorganized territory

1. Permits. No person may kindle or use an out-of-door fire in the unorganized territory unless a permit has been obtained from the director. The director may issue a permit on lands of another unless the majority ownerships of the land have withdrawn permission in writing to the director.

[ 1983, c. 556, §13 (AMD) .]

2. Exemptions. This section does not apply to the use of portable stoves which are fueled by propane gas, gasoline or sterno; to recreational fires kindled when the ground is covered with snow; or to residential use of outdoor grills and fireplaces for recreational purposes, such as preparing food.

[ 1989, c. 174, §6 (AMD) .]

3. Resident guides. Upon application, the Director of the Bureau of Forestry may issue a statewide yearly permit for out-of-door fires to resident guides licensed by the Department of Inland Fisheries and Wildlife. The director may restrict the scope of a permit to correspond with the classification of the guide license. Use of the permit is conditional upon the permittee:

A. Possessing a valid guide license; [1993, c. 555, §2 (NEW).]

B. Complying with any landowner campfire restrictions; [1993, c. 555, §2 (NEW).]

C. Complying with applicable out-of-door burning laws; and [1993, c. 555, §2 (NEW).]

D. Complying with out-of-door fire restrictions established by the director for the area in which and the time during which fires are made. [1993, c. 555, §2 (NEW).]

The director shall revoke the permit of any person who violates any condition or restriction established by this subsection. The director is not required to comply with the provisions of Title 4, chapter 5 or Title 5, chapter 375 in revoking a permit under this subsection.

[ 1999, c. 547, Pt. B, §33 (AMD); 1999, c. 547, Pt. B, §80 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. Saco River Corridor. For the purpose of issuing permits under this section, the lands within Oxford County within the Saco River Corridor, so designated by Private and Special Law 1973, chapter 150, as amended, shall be subject to the same requirements and procedures as lands within the unorganized territory.

[ 1983, c. 556, §14 (AMD) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 663, §71 (AMD). 1981, c. 698, §81 (AMD). 1983, c. 556, §§13,14 (AMD). 1985, c. 108, §6 (AMD). 1989, c. 174, §6 (AMD). 1993, c. 555, §2 (AMD). 1999, c. 547, §B33 (AMD). 1999, c. 547, §B80 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §9323. Slash and brush permits

1. Prohibition. No person shall kindle or use a fire for clearing land or burning logs, stumps, roots, brush, slash, fields of grass, pasture or blueberry lands without a permit from the director.

[ 1979, c. 545, §3 (NEW) .]

2. Jurisdiction. The requirement for a permit under this section shall apply statewide.

[ 1979, c. 545, §3 (NEW) .]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9324. Prohibited acts

1. Extinguishment of fire. Whoever by himself or by his servant, agent or guide or as the servant, agent or guide of any other person shall build a camp, cooking or other fire or use an abandoned camp, cooking or other fire in or adjacent to any woods in this State, shall, before leaving such fire, totally extinguish the same.

[ 1979, c. 545, §3 (NEW) .]

2. Time and manner of kindling. Whoever kindles or uses a fire on his own land shall do so at a suitable time and in a careful and prudent manner and is liable in a civil action to any person injured by his failure to comply with this provision.

[ 1979, c. 545, §3 (NEW) .]

3. Disposal of lighted material. No person shall dispose of a lighted match, cigarette, cigar, ashes or other flaming or glowing substance or any other substance or thing in such a condition that it is likely to ignite forest, brush, grass or other lands or dispose of any of the aforesaid objects or substances from a moving vehicle.

[ 1979, c. 545, §3 (NEW) .]

4. No person shall kindle or use an out-of-door fire on land of another without permission of the owner, except at public campsites and lunch grounds maintained or authorized by the bureau, state parks and state highway picnic areas. This subsection shall not apply to the use of portable stoves which are fueled by propane gas, gasoline or sterno.

[ 1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

5. Permit required. No person, firm or corporation may burn out of doors without a permit from a town forest fire warden or forest ranger, except as provided in sections 9322, 9324 and 9325.

[ 1991, c. 36, §3 (AMD) .]

6. Domestic trash.

[ 1997, c. 512, §4 (RP) .]

7. Trash.

[ 2001, c. 626, §3 (RP) .]

7-A. Solid waste. Except as provided in this subsection, the out-of-door burning of plastic, rubber, styrofoam, metals, food wastes, chemicals, treated wood or other solid wastes is prohibited in all areas of the State. For the purposes of this subsection, the term "lumber" means material that is entirely made of wood and is free from metal, plastics, coatings and chemical treatments and the term "wood wastes" means brush, stumps, lumber, bark, wood chips, shavings, slabs, edgings, slash, sawdust and wood from production rejects that are not mixed with other solid or liquid waste. The following materials are exempt from this subsection:

A. Wood wastes; [2001, c. 626, §4 (NEW).]

B. Painted and unpainted wood from construction and demolition debris; [2001, c. 626, §4 (NEW).]

C. Empty containers, including fiberboard boxes and paper bags, previously containing explosives and being disposed of in accordance with the provisions of Title 25, section 2472; and [2001, c. 626, §4 (NEW).]

D. Explosives being disposed of under the direct supervision and control of the State Fire Marshal. [2001, c. 626, §4 (NEW).]

[ 2001, c. 626, §4 (NEW) .]

8. Construction and demolition debris.

[ 2001, c. 626, §5 (RP) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 504, §4 (AMD). 1991, c. 36, §3 (AMD). 1997, c. 512, §§4,5 (AMD). 2001, c. 277, §§1,2 (AMD). 2001, c. 626, §§3-5 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §9325. Open burning

1. Permissible open burning with permit. When not prohibited by statute, rule of any state agency or local ordinance, the types of burning described in this subsection are allowed provided that a permit has been obtained from the town forest fire warden or from the forest ranger having jurisdiction over the location where the fire is to be set. The burning must be conducted according to the terms and conditions of the permit and may not create a nuisance. A permit is required for:

A. Recreational campfires kindled when the ground is not covered by snow; [1991, c. 36, §4 (NEW).]

B. Fires in conjunction with holiday and festive celebrations; [1991, c. 36, §4 (NEW).]

C. Burning of solid or liquid fuels and structures for research or bona fide instruction and training of municipal, volunteer and industrial firefighters when conducted under the direct control and supervision of qualified instructors; [1991, c. 36, §4 (NEW).]

D. Burning for agricultural purposes including, but not limited to, open burning of blueberry fields, potato tops and hayfields and prescribed burning for timberland management; [1991, c. 36, §4 (NEW).]

E. Out-of-door burning of wood wastes as defined in section 9324, subsection 7-A and painted and unpainted wood from construction and demolition debris in the open or in an incinerator with a primary chamber volume no greater than 133 cubic feet or 1,000 gallons that is not licensed by the Department of Environmental Protection; [2003, c. 245, §1 (AMD).]

F. Open burning of leaves, brush, deadwood and tree cuttings accrued from normal property maintenance by the individual landowner or lessee of the land unless expressly prohibited by municipal ordinance; [2001, c. 626, §7 (AMD).]

G. Burning on site for the disposal of wood wastes and painted and unpainted wood from construction and demolition debris generated from the clearing of any land or by the erection, modification, maintenance, demolition or construction of any highway, railroad, power line, communication line, pipeline, building or development; [2001, c. 626, §7 (AMD).]

H. Burning for hazard reduction purposes such as, but not limited to, the burning of grass fields; [1991, c. 36, §4 (NEW).]

I. Burning for the containment or control of spills of gasoline, kerosene, heating oil or similar petroleum products; [2001, c. 626, §7 (AMD).]

J. The burning of wood wastes and painted and unpainted wood from construction and demolition debris at solid waste facilities; and [2001, c. 626, §7 (AMD).]

K. The burning of empty containers, including fiberboard boxes and paper bags, previously containing explosives and being disposed of in accordance with the provisions of Title 25, section 2472. [2001, c. 626, §8 (NEW).]

[ 2003, c. 245, §1 (AMD) .]

2. Permissible open burning without permit. When not prohibited by state rule, local ordinance or water utility regulation, the following types of burning are permissible without a permit if no nuisance is created:

A. Recreational campfires kindled when the ground is covered by snow or on frozen bodies of water; [1991, c. 36, §4 (NEW).]

B. Residential use of outdoor grills and fireplaces for recreational purposes such as preparing food; and [1991, c. 36, §4 (NEW).]

C. Use of outdoor grills and fireplaces for recreational purposes such as preparing food at commercial campgrounds in organized towns as long as the commercial campgrounds are licensed by the health engineering division of the Department of Human Services. [1991, c. 36, §4 (NEW).]

[ 1991, c. 36, §4 (NEW) .]

SECTION HISTORY

1991, c. 36, §4 (NEW). 1997, c. 512, §6 (AMD). 2001, c. 626, §§6-8 (AMD). 2003, c. 245, §1 (AMD).



12 §9326. Electronic issuance of permits

The Director of the Bureau of Forestry shall develop or cause to be developed a system to electronically issue permits for burning in all areas of the State using a publicly accessible site on the Internet. [2013, c. 35, §1 (AMD); 2013, c. 405, Pt. A, §23 (REV).]

The system developed under this section for electronically issuing permits must provide a fire warden with the ability to change the criteria for issuing a permit in a municipality except for times when the director imposes more restrictive criteria or a ban on the issuance of permits. [2005, c. 12, Pt. U, §2 (NEW).]

A person may apply for a permit to burn using the Internet or as otherwise provided in this article. When a person applies for and is issued a permit electronically using the Internet, a fee of $7 must be paid. From the $7 fee, $4 must be deposited in the General Fund, $2 must be transferred to the municipality in which the permit is issued and the remainder of $1 must be used to cover administrative costs. For a permit issued in the unorganized and deorganized areas, from the $7 fee, $6 must be deposited in the General Fund and the remainder of $1 must be used to cover administrative costs. [2013, c. 35, §1 (AMD).]

SECTION HISTORY

2005, c. 12, §U2 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 35, §1 (AMD). 2013, c. 405, Pt. A, §23 (REV).






Article 3: DISPOSAL OF SLASH

12 §9331. Slash defined

For the purposes of this Part "slash" is defined as branches, bark, tops, chunks, cull logs, uprooted stumps and broken or uprooted trees and shrubs left on the ground as a result of logging, right-of-way construction or maintenance and land clearance. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9332. Disposal along highways

A stumpage owner, operator, landowner or agent who cuts or causes or permits to be cut any forest growth on lands that are within or border the right-of-way of a public highway within the State shall dispose of the slash that is within the right-of-way or within 50 feet of the nearer side of the shoulder of the right-of-way as provided in this section. [1999, c. 332, §1 (RPR).]

1. Slash may not remain. Except as provided in this section, slash may not remain on the ground within the right-of-way or within 50 feet of the nearer side of the shoulder of the right-of-way.

[ 1999, c. 332, §1 (NEW) .]

2. Slash with diameter of 3 inches or less. Slash with a diameter of 3 inches or less must be hauled away, burned or chipped.

[ 1999, c. 332, §1 (NEW) .]

3. Slash more than 3 inches in diameter. Slash that is more than 3 inches in diameter must be removed or limbed and placed on the ground surface so that the pieces are separated and not piled one piece over another. Usable timber products generated from right-of-way maintenance may be piled within the right-of-way but must be removed within 30 days.

[ 1999, c. 332, §1 (NEW) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1999, c. 332, §1 (RPR).



12 §9333. Disposal along railroads and utility lines

1. Stumpage owner. A stumpage owner, operator, landowner or agent who cuts or causes or permits to be cut any forest growth on lands that are within or border the right-of-way of a railroad, a pipeline or an electric power, telegraph, telephone or cable line may not place slash or allow it to remain on the ground within the right-of-way or within 25 feet of the nearer side of the right-of-way.

[ 1999, c. 332, §1 (NEW) .]

2. Construction. Slash accumulated by the construction and maintenance of a railroad, a highway, a pipeline or an electric power, telegraph, telephone or cable line may not be left on the ground but must be hauled away, burned or chipped. Slash may not be left or placed within the right-of-way or within 25 feet of the nearer side of the right-of-way. If a burning permit is denied or revoked under this chapter, the director may allow logs that are too large to be chipped to remain in the right-of-way until the director determines that their removal is economically feasible.

[ 1999, c. 332, §1 (NEW) .]

3. Utility line maintenance. Slash accumulated by the periodic maintenance of a pipeline or an electric power, telegraph, telephone or cable line may be disposed of in the following manner.

A. Slash with a diameter of 3 inches or less may be left in piles on the ground within the maintained portion of the right-of-way. A pile may not be higher than 18 inches from the ground or longer than 50 feet and must be separated from other piles by a minimum of 25 feet in every direction. A buffer strip with a minimum width of 10% of the total width of the maintained right-of-way must be kept totally free of slash with a diameter of 3 inches or less. [1999, c. 332, §1 (NEW).]

B. Slash with a diameter of more than 3 inches must be removed, chipped or limbed and placed on the ground surface. The pieces must be separated and may not be piled one piece over another. Slash of this size may be left within the maintained buffer strips. [1999, c. 332, §1 (NEW).]

C. If a utility line right-of-way is adjacent to a road, slash that is 3 inches or less in diameter must be removed, burned or chipped. Slash with a diameter of more than 3 inches may be left on the ground within the right-of-way and must be limbed and separated and may not be piled one piece over another. Usable timber products generated from the maintenance of a utility right-of-way may be piled within the right-of-way but must be removed within 30 days. [1999, c. 332, §1 (NEW).]

[ 1999, c. 332, §1 (NEW) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1999, c. 332, §1 (RPR).



12 §9334. Along land bordering on another

Whoever, as stumpage owner, operator, landowner or agent, cuts, causes or permits to be cut any forest growth on land which borders land of another outside the limits of the unorganized territory or within the unorganized territory which borders property outside shall dispose of the slash in the manner described: All slash resulting from such cutting of forest growth shall not remain on the ground within 25 feet of the property line, provided that the director on his own initiative or upon written complaint of another declares that the situation constitutes a fire hazard. [1983, c. 556, §15 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 556, §15 (AMD).



12 §9335. -- by dwelling houses

The director, by written notice to any stumpage owner, operator, landowner or agent cutting forest growth, may require the removal of slash within 100 feet of buildings and trailers currently used for human occupancy when, in his judgment, such slash constitutes an unusual hazard endangering other property through the setting or spreading of forest fires. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9336. Manner of

All slash resulting from cutting of forest growth shall be removed the required distances under this Article and scattered or chipped and not piled in windrows within 30 days after cutting or within 30 days of notification to remove by the director, as provided. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9337. Primary processors

All primary processors of wood products, including, but not limited to, sawmills, except a person processing for his own domestic use, and owners of lands on which such processing plants are located shall keep any slash resulting from cutting forest growth removed for a distance of 50 feet in all directions from the mill, sawdust pile and any open incinerator. Live trees need not be removed from the 50-foot cleared area but coniferous trees shall be pruned to a height of 10 feet above the ground and dead snags shall be removed. The sawdust pile shall be clear of all trees, free of slabs and edgings and located not less than 25 feet from any open incinerator and mill. All such processors and owners shall observe the slash provisions of this Article when on, or after change of, location. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9338. Prohibition

Failure to comply with the slash disposal requirements of this Article shall subject the person responsible to a penalty as set forth in section 9701. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).






Article 4: PUBLIC CAMPSITES

12 §9341. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1985, c. 696, §1 (RPR). 1997, c. 678, §16 (RP).



12 §9342. Seasonal use only

No person may place any trailer, camper, shelter or tent from May 1st to November 30th at any public campsite maintained or authorized pursuant to section 1825, subsection 4 and keep that trailer, camper, shelter or tent so located, vacant or occupiedê for more than 14 days in any 30-day period. Persons already having placed a trailer, camper, shelter or tent at such a campsite for more than 14 days shall remove any such item and leave at the request of the commissioner, the commissioner's designee or any fish and wildlife warden. [1997, c. 678, §17 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1985, c. 696, §2 (AMD). 1997, c. 678, §17 (AMD).









Subchapter 5: RAILROADS

12 §9401. Patrol along tracks

Whenever in the judgment of the director the woodlands along the railroads traversing the forest lands of the State are in a dry and dangerous condition, he shall maintain a competent and efficient fire patrol along the right-of-way or lands of such railroads if, in his judgment, a satisfactory railroad fire patrol is not being provided. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9402. Report of fires

All fires starting upon the right-of-way of any railroad or lands adjacent thereto shall be immediately reported to the forest ranger or town forest fire warden by any railroad employee stating the location and origin of such fire and, if the fire was started by a locomotive, the number thereof. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9403. Expense of fire patrol paid by railroad

The director shall keep, or cause to be kept, an account of the cost of maintenance by the State of such fire patrol along the line of such railroad, including therein the wages and expenses of the employees engaged in maintaining such fire patrol, and the total cost thereof shall be paid to the director by the railroad company along whose land or right-of-way such patrol is maintained. All such funds received by the director shall be credited to the General Fund. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9404. Liability of railroad not affected

Nothing in sections 9401 to 9403 shall be construed as releasing any railroad company from any damage caused by fires set by their locomotives or employees. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9405. Removal of inflammable material (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1987, c. 464, §1 (AMD). 1993, c. 271, §4 (AFF). 1993, c. 271, §1 (RP).



12 §9405-A. Railroad right-of-way; director may order flammable materials removed

A person, firm or corporation operating a railroad on or through forest, brush, grass-covered land or areas of high-value property shall maintain its right-of-way according to the minimum standards established in this section by destroying, removing, or modifying so as not to be flammable any vegetation or other flammable material as defined in this section. The director or an authorized agent is the final authority as to whether material is considered a flammable material and whether a condition is considered a fire hazard. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Authorized agent" means any forest ranger of the State. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

B. "Authorized railroad representative" means a person designated by a railroad to accept a legal summons and other documents. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

C. "Distance" means horizontal distance and not slope distance. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

D. "Fire hazard" means a condition resulting from a combination of the factors of ease of ignition, heat yield, and rate of fire spread as influenced by particular vegetation and other flammable materials, weather and slope. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

E. "Fire-start area" means an area that has experienced one or more railroad-caused fires in the previous 5 calendar years. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

F. "Flammable material" includes, but is not limited to, grass, weeds, brush, logs, waste railroad ties, refuse material, debris, dead and desiccated vegetation, and all materials that burn easily. "Flammable material" does not include:

(1) Wooden poles or towers and cross arms supporting switching circuits or other electrical power or communication conductors;

(2) Wooden components of trestles, tunnels and other structures; or

(3) Material that an authorized agent has evaluated and determines not flammable. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

G. "Forest, brush and grass-covered land" means land covered wholly or in part by timber, trees, brush, shrubs, grass, including grain and hay, and other natural vegetation. Cultivated agricultural land planted to crops other than grain or hay is not included. [RR 1993, c. 1, §37 (COR).]

H. "Operator" means the person or entity responsible for maintenance of the railroad right-of-way. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

I. "Railroad-caused fire" means a preventable fire resulting from operations upon a railroad right-of-way. It does not mean unpreventable fires such as those caused by wrecks, bombs or natural causes such as lightning or controlled burning for the purpose of destroying flammable materials. [RR 1993, c. 1, §37 (COR).]

J. "Right-of-way" means the strip of land, outside of yard limits, owned or controlled by the person or entity operating a railroad for a distance not exceeding 100 feet or to the property boundary measured at right angles to the axis of the rail at any given location. The distance must be measured from the outermost rail on both sides of the mainline or mainlines, on sidings, and also includes intervening strips between sidings and mainlines. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

K. "Towpath" means a narrow strip of right-of-way adjacent to each side of ballast that is commonly referred to as the walkway and is normally kept clear for personnel safety and is not less than 6 feet from outside rail to outer edge. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

L. "High-value property" means homes, structures, fuel tanks, cut forest products, equipment and other improvements that are near the right-of-way and at risk should a fire start on the right-of-way. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

[ RR 1993, c. 1, §37 (COR) .]

2. Minimum standards. A railroad right-of-way must be maintained and kept in compliance with the following minimum fire hazard reduction standards.

A. The area within 7 feet of outside of rail, including ballast and towpath, must be kept clear of flammable material that by its physical arrangement or its accumulation is likely to contribute to the propagation of railroad-caused fires. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

B. For a fire-start area, the area within 25 feet of outside of rail, including ballast and towpath, must be kept clear of flammable material that by its physical arrangement or its accumulation is likely to contribute to the propagation of railroad-caused fires. A linear distance of 1/4 mile on either side of an identified fire-start area must be maintained along both sides of the railroad track as specified in this paragraph. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

C. Where a right-of-way passes through an area of high-value property and the right-of-way contains sufficient flammable material so that a fire starting on the right-of-way could travel to and threaten the high-value property, the minimum 7-foot standard is extended to 25 feet. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

[ 1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF) .]

3. Communications. The bureau shall inform annually a railroad company operating within the State of the 5-year fire-start areas and the areas that are high-value property along its right-of-way. In addition, the bureau shall notify a railroad company of new forest fire occurrences and changes in high-value property as they are observed.

A railroad company shall notify the bureau of the name and mailing address of its authorized railroad representative on the effective date of this section and thereafter whenever the name or mailing address changes.

[ RR 1993, c. 1, §38 (COR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. Failure to maintain. Failure to maintain a railroad right-of-way as provided in this section constitutes a violation. For the purposes of this section, every day from January 1st of the calendar year in which the violation occurred and continuing until full compliance is achieved is a separate offense.

[ 1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF) .]

5. Legal service. Legal service of a summons under this section occurs when a legal summons is delivered in person or by certified mail, return receipt requested, to the railroad company's authorized representative.

[ 1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF) .]

SECTION HISTORY

RR 1993, c. 1, §§37,38 (COR). 1993, c. 271, §2 (NEW). 1993, c. 271, §4 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §9406. Devices to prevent fires

Every railroad operating locomotives powered by diesel or other type fuel shall equip the same with devices designed to prevent the escape of live coals, sparks or carbon deposits which may cause fires. Employees shall exercise due care to keep such devices in effective operating condition. Every such railroad shall make and enforce regulations concerning the use of open-flame type signals or flares in such manner as to prevent the spread of fire upon the right-of-way or to adjacent land. No person shall throw or drop burning matches, burning cigars, burning cigarettes or parts thereof from any railroad equipment. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).






Subchapter 6: FIRE PREVENTION PRACTICES

12 §9601. Spark arresters

1. Illegal operation. A person is guilty of illegal operation of power-driven equipment if that person knowingly:

A. Operates power-driven equipment in, through or within 1,000 feet of forest lands without an approved spark arrester; [1989, c. 174, §7 (NEW).]

B. Requires the operation of power-driven equipment in, through or within 1,000 feet of forest lands without an approved spark arrester; or [1989, c. 174, §7 (NEW).]

C. Permits the operation of power-driven equipment owned by that person in, through or within 1,000 feet of forest lands without an approved spark arrester. [1989, c. 174, §7 (NEW).]

For the purposes of this section, "power-driven equipment" means vehicles, tools or other equipment with an internal combustion engine, but does not include boat motors.

Notwithstanding section 9701, any person who violates this subsection commits a Class E crime. In addition, if the State proves that while in violation of this section fires resulting from that person's power-driven equipment resulted in fire suppression costs to municipal or State Government, the court, as part of any sentence imposed, may, pursuant to Title 17-A, chapter 54, order restitution to be paid to the government entities incurring the suppression costs in an amount not to exceed the limitations established in section 9321.

[ 1991, c. 528, Pt. E, §11 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §11 (AMD) .]

2. Approved spark arresters. Spark arresters shall be approved by the director if judged effective to prevent the escape of sparks, carbon deposits or other substances likely to cause fires. The director may permit the use of spark arresters certified by the United States Forest Service, Department of Agriculture.

[ 1989, c. 174, §7 (NEW) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 174, §7 (RPR). 1991, c. 528, §E11 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E11 (AMD).



12 §9601-A. Prohibition on sale of equipment without spark arresters

No person may sell or offer to sell any internal combustion all-terrain vehicle, chain saw or skidder in this State that has not been provided with a spark arresting device approved by the director. This prohibition does not apply to casual sales as defined in Title 36, section 1752. [1989, c. 174, §8 (AMD).]

SECTION HISTORY

1983, c. 104, (NEW). 1989, c. 174, §8 (AMD).



12 §9602. Obstruction of discontinued woods roads prohibited

No person, unless authorized by the director, shall obstruct any improved woods road or way used for the removal of forest growth, upon the discontinuance from use or abandonment of the same, if it may be reasonably utilized for preventing or suppressing forest fires. This provision shall not prohibit a landowner from his right to close or cause to be closed such woods roads or ways by chains or gates. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).






Subchapter 7: FOREST FIRE ADVISORY COUNCIL

12 §9621. Forest Fire Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 556, §16 (NEW). 1983, c. 812, §94 (AMD). 1989, c. 502, §A37 (AMD). 1991, c. 622, §S24 (RP).









Chapter 809: JURISDICTION AND PENALTIES

12 §9701. Penalty

Unless otherwise specifically stated, any person who violates any requirement of this Part, the condition or terms of any permit or license issued by the director or the provision of any rule or regulation of the bureau commits a civil violation for which a forfeiture not to exceed $1,000 may be adjudged. Each day of a violation shall be considered a separate offense. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

In any action or proceeding brought by the Attorney General under this section, the court may award litigation costs, including court costs, reasonable attorney's fees and reasonable expert witness fees, to be deposited in the General Fund of the State if the State or any of its officers or agencies is a prevailing party in the action or proceeding and the defendant's defense was not substantially justified. For the purposes of this subsection, a defense is "substantially justified" if the defense had a reasonable basis in law or fact at the time it was raised. [2009, c. 536, §2 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 2009, c. 536, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §9702. Hindering state forest ranger or town forest fire warden

1. Hinder performance of duties or access. A person may not:

A. Prevent or obstruct a state forest ranger or town forest fire warden in the performance of the ranger's or warden's duties or the exercise of the rights of entry, access or examination by any state forest ranger or town forest fire warden. Violation of this paragraph is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A; or [2003, c. 452, Pt. F, §50 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Attempt to prevent or obstruct a state forest ranger or town forest fire warden in the performance of the ranger's or warden's duties or the exercise of the rights of entry, access or examination by any state forest ranger or town forest fire warden. [2003, c. 452, Pt. F, §50 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §50 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 452, Pt. F, §50 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F50 (RPR).



12 §9703. Partial payment of costs of suppressing forest fires

Any person who intentionally or negligently causes a fire that burns forest, brush, grass or other lands or intentionally fails to take reasonable action to control a fire on that person's own land is liable civilly for restitution of costs incurred by state or municipal government entities in the suppression of that fire, up to the maximum amount of restitution permitted under section 9321. Compliance with section 9405-A does not relieve a railroad company of liability under this section. [1993, c. 271, §3 (AMD); 1993, c. 271, §4 (AFF).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1987, c. 464, §2 (AMD). 1991, c. 528, §E12 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E12 (AMD). 1993, c. 271, §3 (AMD). 1993, c. 271, §4 (AFF).



12 §9704. Penalties not substitutes for existing liabilities

None of the penalties imposed by this Part shall be considered as substitutes for or as repealing laws making persons guilty of crimes, offenses or acts of trespass or liable for civil damages to persons injured by such acts, except that any person who invokes the remedy of section 9324, subsection 2, is barred from an action at common law for damages so sued for. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9705. Recovery of certain penalties

The penalty set forth in section 9701 when applied to the acts enumerated in section 9324, subsections 1 to 3, may be recovered in a civil action and payable 1/2 to the municipality, if any, where the offense is committed and 1/2 to the State. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9706. Jurisdiction for prosecutions

The District Court shall have original and concurrent jurisdiction with the Superior Court in all prosecutions under this Part. Any person arrested as a violator may, with reasonable diligence, be taken before the District Court in the division nearest to where the offense is alleged to have been committed for a warrant and trial or to the District Court in adjoining divisions to the division, jurisdiction to be exercised in the same manner as if the offense had been committed in such division. [1979, c. 545, §3 (NEW).]

If such person fails to appear in court on the day specified, either in person or by counsel, the court shall order the recognizance and money deposited forfeited and may take any other action considered necessary. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 174, §9 (AMD). 1989, c. 704, §1 (AMD).



12 §9707. Acceptance of personal recognizance with deposit

A forest ranger may accept recognizances in accordance with the following procedures: [1989, c. 704, §2 (NEW).]

1. Acceptance. A forest ranger making an arrest for any crime defined in this chapter at a point more than 50 miles distant from the nearest District Court may accept the personal recognizance of the arrested person in an amount not to exceed $500 for the arrested person's appearance before the nearest District Court on a specified date and a deposit in money to the amount of that recognizance;

[ 1989, c. 704, §2 (NEW) .]

2. Report. The forest ranger shall report any personal recognizance with deposit accepted and forward that deposit to the District Court to which the recognizance is returnable; and

[ 1989, c. 704, §2 (NEW) .]

3. Forfeiture of deposit. If the person on bail fails to appear in the court on the day specified, either in person or by counsel, the court shall order the recognizance and money deposit forfeited and may take any other action necessary. Forfeited money collected by the court must be paid to the General Fund.

[ 1989, c. 704, §2 (NEW) .]

SECTION HISTORY

1989, c. 704, §2 (NEW).









Part 12: ATLANTIC SALMON COMMISSION

Chapter 811: GENERAL PROVISIONS

12 §9901. Atlantic Salmon Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 406, §12 (NEW). 1995, c. 535, §1 (AMD). 1999, c. 401, §§BB8-10 (AMD). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9902. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 406, §12 (NEW). 1995, c. 535, §§2,3 (AMD). 1995, c. 667, §A36 (AMD). 1999, c. 401, §BB11 (AMD). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9902-A. Members; appointment; composition; term; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §BB12 (NEW). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9902-B. Offices; meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §BB12 (NEW). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9902-C. Executive director; appointment; term; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §BB12 (NEW). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9902-D. Atlantic salmon advisory panels; appointment; composition (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §BB12 (NEW). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9903. Head of tide; Union River (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 406, §12 (NEW). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9904. Atlantic salmon license (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 406, §12 (NEW). 1995, c. 535, §4 (AMD). 1999, c. 401, §BB13 (AMD). 2003, c. 414, §B25 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9905. Registration of Atlantic salmon (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 406, §12 (NEW). 1999, c. 401, §BB14 (AMD). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9906. Atlantic salmon imports; exemption from prohibition for fisheries enhancement (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 406, §12 (NEW). 1999, c. 401, §BB15 (AMD). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9907. Atlantic salmon; limits; method of taking; closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 406, §12 (NEW). 1999, c. 401, §BB16 (AMD). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9908. Unlawful fishing for Atlantic salmon (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §C2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2007, c. 240, Pt. QQ, §10 (RP).









Part 13: INLAND FISHERIES AND WILDLIFE

Subpart 1: GENERAL DEFINITIONS

Chapter 901: DEFINITIONS

12 §10001. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Aircraft. "Aircraft" means a machine or device designed for flight.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Alien. "Alien" means a person who is not a citizen of the United States.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Antlerless moose. "Antlerless moose" means a moose without antlers or a moose with antlers that are shorter than its ears.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3-A. Aquarium. "Aquarium" means an enclosed container used in importing, possessing or displaying nonnative and exotic species of fish or other aquatic organisms that has a closed operating system, that is located within a home, exhibition building or other permanent all-season structure and that does not allow the discharge of water or aquatic organisms into the inland waters of the State.

[ 2003, c. 655, Pt. B, §1 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Artificial lure. "Artificial lure" means a fishing lure constructed by humans as an imitation of or substitute for natural bait or fish forage. "Artificial lure" includes, but is not limited to, artificial flies, spinners, spoons, poppers, plugs, jigs and plastic, rubber or other artificial imitations of natural bait.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Atlantic salmon. "Atlantic salmon" means the anadromous fish species Salmo salar that customarily migrates from inland waters to the ocean as part of its life cycle.

[ 2007, c. 240, Pt. QQ, §11 (AMD) .]

6. Baitfish. "Baitfish" means only those species in the following list:

A. Lake chub, (Couesius plumbeus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Eastern silvery minnow, (Hybognathus regius); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Golden shiner, (Notemigonus crysoleucas); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Emerald shiner, (Notropis atherinoides); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. [2015, c. 298, §1 (RP).]

F. Common shiner, (Luxilus cornutus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. Blacknose shiner, (Notropis heterolepis); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. Spottail shiner, (Notropis hudsonius); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

I. Northern redbelly dace, (Phoxinus eos); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

J. Finescale dace, (Phoxinus neogaeus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

K. Fathead minnow, (Pimephales promelas); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

L. Blacknose dace, (Rhinichthys atratulus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

M. [2015, c. 298, §1 (RP).]

N. Creek chub, (Semotilus atromaculatus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

O. Fallfish, (Semotilus corporalis); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

P. Pearl dace, (Margariscus margarita); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Q. Banded killifish, (Fundulus diaphanus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

R. Mummichog, (Fundulus heteroclitus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

S. Longnose sucker, (Catostomus catostomus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

T. White sucker, (Catostomus commersoni); and [2015, c. 298, §2 (AMD).]

U. [2015, c. 298, §3 (RP).]

V. American eel, (Anquilla rostrata). [2007, c. 159, §1 (AMD).]

W. [2007, c. 159, §1 (RP).]

[ 2015, c. 298, §§1-3 (AMD) .]

7. Baitfish trap. "Baitfish trap" means a device used to take baitfish fitted with rigid entrance or exit holes and having a volume no greater than 50 cubic feet.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Bear bait. "Bear bait" means an animal or plant or derivative of an animal or plant used to attract bear. "Bear bait" does not include packaging or container materials that fall within the definition of litter under Title 17, section 2263.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. Boundary waters between Maine and New Brunswick. "Boundary waters between Maine and New Brunswick" means:

A. In Aroostook County: St. Francis River; Glazier Lake; St. John River; Monument Brook; North Lake; the thoroughfare between North Lake and East Grand Lake; and East Grand Lake; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. In Washington County: East Grand Lake; Mud Lake; St. Croix River; Spednic Lake; and Grand Falls flowage. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §2 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §2 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

10. Closed season.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §3 (RP) .]

10-A. Commercially. "Commercially" means, with regard to the buying, selling, bartering or trading of wildlife parts, for the purpose of resale or profit or receiving any form of remuneration.

[ 2013, c. 333, §1 (NEW) .]

11. Commissioner. "Commissioner" means the Commissioner of Inland Fisheries and Wildlife.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

12. Department. "Department" means the Department of Inland Fisheries and Wildlife.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

12-A. Dip net. "Dip net" means:

A. Except when taking smelts in a tributary or within 100 feet of the mouth of a tributary, a device consisting of a rigid frame filled with netting, firmly attached to a rigid handle and manually operated by a single person; and [2005, c. 237, §1 (NEW).]

B. When used to take smelts in a tributary or within 100 feet of the mouth of a tributary, a device consisting of a rigid circular frame that is not more than 24 inches in diameter as measured at any point on the hoop, filled with netting, firmly attached to a rigid handle and manually operated by a single person. [2005, c. 237, §1 (NEW).]

[ 2005, c. 237, §1 (RPR) .]

13. Domicile. "Domicile" means the place where a person's true, fixed and permanent home is located.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

14. Drive deer or moose.

[ 2013, c. 408, §1 (RP) .]

15. Drowning set. "Drowning set" means a trap set for wild animals that is:

A. Set completely underwater; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Rigged in such a way as to reasonably ensure the drowning of any species of trapped furbearer that would reasonably be expected to visit the set location and be held in the type of trap used at the set. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

16. Eel. "Eel" means a member of the species Anguilla rostrata in that stage of its life cycle when it is 9 inches or more in length.

[ 2015, c. 298, §4 (AMD) .]

17. Eel pot. "Eel pot" means a cylindrical or rectangular trap with funnels that is baited and used to harvest eels. An eel pot is 50 cubic feet or less in total volume and utilizes wire or slatting no smaller than 1/2 inch square measure.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

18. Elver. "Elver" means a member of the species Anguilla rostrata in that stage of its life cycle when it is less than 9 inches in length.

[ 2015, c. 298, §4 (AMD) .]

19. Endangered species. "Endangered species" means a species of fish or wildlife that has been determined by the commissioner to be in danger of extinction throughout all or a significant portion of its range and that is listed as a state endangered species under section 12803, subsection 3.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

20. Exotic. "Exotic" means of foreign nature or character, not native.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §4 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

20-A. Finished wildlife products. "Finished wildlife products" means tanned animal hides and finished taxidermy mounts, including full or partial body mounts or antlers mounted on a plaque.

[ 2013, c. 333, §2 (NEW) .]

21. Firearm. "Firearm" means any instrument used in the propulsion of pellets, shot, shells or bullets by action of gunpowder, compressed air or gas exploded or released within it.

A. "Autoloading firearm" means a firearm that reloads itself after each shot and requires that the trigger be pulled for each shot. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. "Automatic firearm" means a firearm that will continue to fire as long as the trigger is held back. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

22. Fish, the noun. "Fish" means a cold-blooded, completely aquatic vertebrate characteristically having gills, fins and an elongated streamlined body usually covered with scales and includes any physical part of a fish. The term refers to fish living predominantly in inland waters and to anadromous and catadromous fish while in inland waters. Whenever the name of a fish, such as "bass" or "trout," is used, it means the named fish or any of its physical parts.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §5 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

23. Fish, the verb. To "fish" means to take, catch, kill, molest or destroy fish or to attempt to take, catch, kill, molest or destroy fish.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

24. Fishing derby. "Fishing derby" means an organized fishing event conducted on inland waters during which contestants compete for cash awards or other prizes.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

25. Fishway. "Fishway" means an artificial device, including fish elevators, fish locks and fish ladders, used to enable fish to migrate upstream past dams, waterfalls, rapids or other obstacles.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

26. Fly. "Fly" means a single, pointed hook dressed with feathers, hair, thread, tinsel or any similar material to which no additional hook, spinner, spoon or similar device is added.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

27. Fly-fishing. "Fly-fishing" means casting upon water and retrieving in a manner in which the weight of the fly line propels the fly.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §6 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

28. Guide. "Guide" means a person who receives any form of remuneration for that person's services in accompanying or assisting a person in the fields or forests or on the waters or ice within the jurisdiction of the State while hunting, fishing, trapping, boating, snowmobiling, using an all-terrain vehicle or camping at a primitive camping area.

[ 2013, c. 88, §1 (AMD) .]

29. Harass. "Harass" means an intentional or negligent act or omission that creates the likelihood of injury to wildlife by annoying it to such an extent as to significantly disrupt normal behavioral patterns.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

30. Hook. "Hook" means a single fishhook constructed with one, 2 or 3 points.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

31. Hunt. To "hunt" means to pursue, catch, take, kill or harvest wild animals or wild birds or to attempt to catch, take, kill or harvest wild animals or wild birds.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

32. Hunter orange. "Hunter orange" means a daylight fluorescent orange color with a dominant wave length between 595 and 605 nanometers, excitation purity not less than 85% and luminance factor of not less than 40%.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

33. Hunting equipment. "Hunting equipment" means:

A. Firearms of any type that are permitted under the laws governing hunting, including muzzle-loading firearms; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Archery equipment that is permitted under the hunting laws governing archery, including, but not limited to, recurved bows and compound bows. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

34. Ice-fishing shack. "Ice-fishing shack" means a temporary structure used for ice fishing on frozen inland waters.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

35. Inland waters. "Inland waters" means all waters within the State above the rise and fall of the tide and wholly or partially within the territorial limits of the State, except private ponds as defined in subsection 51.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

36. Jacklight. "Jacklight" means any artificial light used while hunting, except lights used and permitted under rules regarding raccoons under the authority of section 10104, subsection 1.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

36-A. Lamprey eel. "Lamprey eel" means the species Petromyzon marinus (sea lamprey).

[ 2015, c. 298, §5 (NEW) .]

37. Landlocked salmon. "Landlocked salmon" means the subspecies Salmo salar Sebago that does not customarily migrate from inland waters to the ocean as part of its life cycle.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

38. Merrymeeting Bay. "Merrymeeting Bay" means the waters of the Kennebec River bounded as follows: from the high-tension wires at Chop's Point to the first dam on the Androscoggin River, to the first road bridge on the Muddy, Cathance, Abbagadassett and Eastern Rivers and to the Richmond-Dresden Bridge on the Kennebec River, in the counties of Cumberland, Sagadahoc and Lincoln.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

39. Migratory game bird. "Migratory game bird" means any of the following birds:

A. Anatidae, or waterfowl, including brant, wild ducks, geese and swans; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Columbidae, including doves, but not including rock doves, also known as rock pigeons; [2013, c. 280, §1 (AMD).]

C. Gruidae, or cranes, including little brown and sandhill cranes; [2013, c. 280, §1 (AMD).]

D. Limicolae, or shorebirds, including Wilson's snipe and American woodcock; and [2013, c. 280, §1 (AMD).]

E. Rallidae, or rails, including coots, gallinules and sora or other rails. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2013, c. 280, §1 (AMD) .]

40. Migratory waterfowl. "Migratory waterfowl" means anatidae, or waterfowl, including brant, wild ducks, geese and swans.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

41. Motor vehicle. "Motor vehicle" means any motor-driven vehicle, except motorboats.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

42. Muzzle-loading firearm. "Muzzle-loading firearm" means a muzzleloader, a traditional muzzleloader or a muzzle-loading shotgun.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §7 (RP).]

B. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §7 (RP).]

C. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §7 (RP).]

D. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §7 (RP).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §7 (RPR) .]

42-A. Muzzleloader. "Muzzleloader" means a firearm that:

A. Is capable of being loaded only through the muzzle; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Is ignited by a matchlock, wheel lock, flintlock or caplock, including an in-line caplock or shotgun or rifle primer mechanism; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Has a rifled or smooth-bored barrel or barrels, each barrel capable of firing only a single charge; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Propels a ball, bullet or charge of shot; and [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. May have any type of sights, including scopes. [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

42-B. Muzzle-loading shotgun. "Muzzle-loading shotgun" means a firearm that:

A. Is capable of being loaded only through the muzzle; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Is ignited by a matchlock, wheel lock, flintlock or caplock with an exposed ignition mechanism; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Has a smooth-bored single or double barrel, each barrel capable of firing only a single charge; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Is charged with black powder or black powder replica only; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. Propels a load of shot for the purpose of fowling or small game hunting; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

F. Propels a charge of buckshot, patched round ball or full-bore diameter lead bullet for purposes of big or small game hunting; and [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

G. May have only open or aperture sights. [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

42-C. Naturally shed. "Naturally shed" means naturally dropped from the animal without any human manipulation.

[ 2013, c. 333, §3 (NEW) .]

43. Nonresident. "Nonresident" means a person who does not fall within the definition of resident in subsection 53.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

44. Open firearm season on deer. "Open firearm season on deer" means the time during which it is lawful to hunt deer with a firearm, including the special muzzle-loading season as described in section 11404.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

45. Open season.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §9 (RP) .]

46. Organization. "Organization" means a corporation, partnership or unincorporated association.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

47. Paved way. "Paved way" means a public road treated with bituminous or concrete material.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

48. Person. "Person" means a human being or an organization.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

49. Premises. "Premises" includes lands, private ways and any buildings and structures located on the lands or private ways.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

50. Primitive camping area. "Primitive camping area" means a camping location that does not have access to a water supply that is approved by the Department of Health and Human Services.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

51. Private pond. "Private pond" means an artifically constructed pond impounded within the limits of the riparian owner, even though the water is not supplied directly from a brook, stream or river. "Private pond" does not include a natural pond or lake having a surface area of more than 10 acres.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

52. Raptor. "Raptor" means a bird of the order Strigiformes and of the families Accipitridae and Falconidae commonly called buteos, accipiters, falcons and owls.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

53. Resident. "Resident" means a citizen of the United States or an alien who has been domiciled in the State for one year who:

A. If registered to vote, is registered in this State; [2007, c. 651, §2 (AMD).]

B. If licensed to drive a motor vehicle, has made application for or possesses a motor vehicle operator's license issued by the State; [2007, c. 651, §2 (AMD).]

C. If owning a motor vehicle located within the State, has registered each such vehicle in the State; and [2007, c. 651, §2 (AMD).]

D. Is in compliance with the state income tax laws. [2007, c. 651, §2 (AMD).]

A person who is a full-time student at a college or university in the State and has satisfied the requirements of paragraphs A to D is rebuttably presumed to be a resident in the State during that period.

[ 2009, c. 415, Pt. A, §8 (AMD) .]

54. Salmon. The word "salmon" standing alone without other identification means "landlocked salmon."

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

55. Seine. "Seine" means an ordinary commercial-type minnow seine, not exceeding 1,200 square feet, used vertically to enclose baitfish when its ends are brought together or drawn ashore.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

56. Set line. "Set line" means a line extending into the water and rigged to catch fish that has one end secured to the shore or to a fixed or buoyant object and that is not personally attended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

57. Single-baited hook. "Single-baited hook" means a single baited apparatus designed to catch only one fish at a time.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

58. Snagging. "Snagging" means to fish by manipulating a hook or hooks in such a manner as to pierce or snag the fish in a part of the body other than the mouth.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

59. Sporting dogs. "Sporting dogs" means sporting dogs as defined by the American Kennel Club, including pointers, retrievers, setters, spaniels, Vizslas, Weimaraners and wirehaired pointing griffons.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

59-A. Sucker. "Sucker" means only the species Catostomus commersoni (white sucker) and the species Catostomus catostomus (longnose sucker).

[ 2015, c. 298, §6 (NEW) .]

60. Sunrise. "Sunrise" means the time computed and established for sunrise for Bangor, Maine, by the Nautical Almanac Office of the United States Naval Observatory, converted to the legal standard of time in force in this State on that day.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §10 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

61. Sunset. "Sunset" means the time computed and established for sunset for Bangor, Maine, by the Nautical Almanac Office of the United States Naval Observatory, converted to the legal standard of time in force in this State on that day.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §10 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

62. Threatened species. "Threatened species" means a species of fish or wildlife that has been determined by the commissioner as likely to become an endangered species within the foreseeable future throughout all or a significant portion of its range and that is listed as a state threatened species under section 12803, subsection 3.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

62-A. Traditional muzzleloader. "Traditional muzzleloader" means a firearm that:

A. Is capable of being loaded only through the muzzle; [2003, c. 655, Pt. B, §11 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Is ignited by a matchlock, wheel lock, flintlock or caplock with an exposed ignition mechanism; [2003, c. 655, Pt. B, §11 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Has a rifled or smooth-bored barrel or barrels, each barrel capable of firing only a single charge; [2003, c. 655, Pt. B, §11 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Is charged with black powder or black powder replica only; [2003, c. 655, Pt. B, §11 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. Propels a lead ball, full-bore diameter lead bullet or charge of shot; and [2003, c. 655, Pt. B, §11 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

F. May have only open or aperture sights. [2003, c. 655, Pt. B, §11 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §11 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

63. Trap, the noun. "Trap" means a device that is designed primarily to catch or hold wild animals, including, but not limited to, a foothold trap, a killer-type trap, a cage-type trap or a snare.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

64. Trap, the verb. To "trap" means to set, place or tend a trap within the fields, forests or waters of the State, to kill an animal that is caught in a trap or to aid or assist another person in setting or placing a trap, tending a trap or killing an animal that is caught in a trap.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

65. Trap net. "Trap net" means a funnel-shaped net designed to intercept and retain fish in a confined space.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

66. Tributary. "Tributary" means a brook, stream or river flowing directly or indirectly into a lake, pond or another brook, stream or river. "Tributary" does not include a lake or great pond. The tributary to a great pond is not considered a tributary to the outlet of that great pond.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

67. Troll. "Troll" means to fish by trailing a line rigged to catch fish behind a watercraft being propelled by mechanical, wind or manual power.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

67-A. Valid license or valid permit. "Valid license" or "valid permit" means a license or permit lawfully obtained in the licensee's or permittee's name and signed by that person.

[ 2003, c. 655, Pt. B, §12 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

68. Weir. "Weir" means a device placed in the inland waters of a river, stream or brook that is designed to entrap fish and that exceeds more than 1/3 of the wetted width of the channel.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

69. Wild animal. "Wild animal" means a species of mammal, wild by nature, whether or not bred or reared in captivity, as distinguished from the common domestic animals, and includes any physical part of that species of animal. Whenever the name of a wild animal, such as "deer" or "bear," is used, it means the named wild animal or any of its physical parts.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

70. Wild bird. "Wild bird" means a species of bird wild by nature, whether or not bred or reared in captivity, as distinguished from common domestic birds, and includes any physical part of that species of bird. Whenever the name of a wild bird, such as "pheasant" or "eagle," is used, it means the named wild bird or any of its physical parts.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

71. Wildlife. "Wildlife" means any species of the animal kingdom, except fish, that is wild by nature, whether or not bred or reared in captivity, and includes any part, egg or offspring of the animal, or the dead body or parts of the animal. "Wildlife" includes wild animals and wild birds.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

72. Wildlife exhibit. "Wildlife exhibit" means a place where wildlife is kept in captivity, either in an enclosure or by tether, upon any street or highway or upon land, public or private, for the evident purpose of exhibition or attracting trade. The term "wildlife exhibit" does not include the showing of an animal in connection with a theatrical exhibition, circus or agricultural fair.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

73. Wildlife management. "Wildlife management" means the art or science of producing wild animals and birds and of improving wildlife conditions in the State. It may specifically include:

A. Regulation of hunting and trapping; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Environmental controls, such as control of water, food, cover, special features and animal diseases; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Research or investigations to provide a basis for sound management in the State; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Manipulation of hunting pressure; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Establishment of game lands, such as parks, forests, refuges and game management areas; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. Predator control; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. Artificial replenishment, such as game farming and restocking; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. Introduction of exotic species of wild animals or birds where needed. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

74. Wildlife management area. "Wildlife management area" means a tract of land or body of water owned or leased by the department for the purposes of wildlife management as defined in subsection 73 or created by an act of the Legislature with the landowner's permission, and subject to the commissioner's authority under section 12701.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

75. Wolf. "Wolf" means the Gray Wolf (Canis lupus).

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §1 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B1-12 (AMD). 2003, c. 655, §§B422,C2,6 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 237, §1 (AMD). 2007, c. 159, §1 (AMD). 2007, c. 240, Pt. QQ, §11 (AMD). 2007, c. 651, §2 (AMD). 2009, c. 415, Pt. A, §8 (AMD). 2013, c. 88, §1 (AMD). 2013, c. 280, §1 (AMD). 2013, c. 333, §§1-3 (AMD). 2013, c. 408, §1 (AMD). 2015, c. 298, §§1-6 (AMD).









Subpart 2: DEPARTMENT ORGANIZATION

Chapter 903: DEPARTMENT OF INLAND FISHERIES AND WILDLIFE

Subchapter 1: DEPARTMENT ESTABLISHED

12 §10051. Department established

The Department of Inland Fisheries and Wildlife is established to preserve, protect and enhance the inland fisheries and wildlife resources of the State; to encourage the wise use of these resources; to ensure coordinated planning for the future use and preservation of these resources; and to provide for effective management of these resources. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The department consists of the Commissioner of Inland Fisheries and Wildlife, a deputy commissioner, the Division of Licensing, Registration and Engineering, the Bureau of Resource Management and the Bureau of Warden Service. The department also includes the Advisory Board for the Licensing of Guides and whatever state agencies that are designated. The department is under the control and supervision of the commissioner. [2009, c. 652, Pt. A, §13 (RPR).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 340, §1 (AMD). 2009, c. 369, Pt. A, §26 (AMD). 2009, c. 652, Pt. A, §13 (AMD).



12 §10052. Division of Licensing and Registration

The Division of Licensing and Registration is established within the Department of Inland Fisheries and Wildlife. The division is equal in organizational level and status with other major organizational units within the department or its successors. The division is administered by a director who is immediately responsible to the deputy commissioner. The director possesses full authority and responsibility for administering all the powers and duties of the division, subject to the direction of the commissioner and except as otherwise provided by statute. The responsibilities of the division include, but are not limited to: [2011, c. 253, §1 (AMD).]

1. Financial accounting.

[ 2009, c. 340, §2 (RP) .]

2. Personnel activities.

[ 2009, c. 340, §2 (RP) .]

3. Licensing and registration. The administration and issuance of department licenses, stamps and permits and the registration of snowmobiles, watercraft and all-terrain vehicles.

[ 2011, c. 253, §1 (AMD) .]

4. Engineering.

[ 2011, c. 253, §1 (RP) .]

5. Land acquisition.

[ 2009, c. 340, §2 (RP) .]

6. Equipment inventory.

[ 2009, c. 340, §2 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B13 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 340, §2 (AMD). 2011, c. 253, §1 (AMD).



12 §10052-A. Division of Engineering

The Division of Engineering is established within the Department of Inland Fisheries and Wildlife. The division is equal in organizational level and status with other major organizational units within the department or its successors. The division is administered by a director who is immediately responsible to the deputy commissioner. The director possesses full authority and responsibility for administering all the powers and duties of the division, subject to the direction of the commissioner and except as otherwise provided by statute. The responsibilities of the division include the design, maintenance and repair of department-owned facilities, including the preparation of a capital improvement plan to be printed in the budget document. [2011, c. 253, §2 (NEW).]

SECTION HISTORY

2011, c. 253, §2 (NEW).



12 §10053. Bureau of Resource Management

The Bureau of Resource Management is established within the Department of Inland Fisheries and Wildlife. The bureau is equal in organizational level and status with other major organizational units within the department or its successors. The bureau is administered by a director who is immediately responsible to the deputy commissioner. The director possesses full authority and responsibility for administering all the powers and duties of the bureau, subject to the direction of the commissioner and except as otherwise provided by statute. The responsibilities of the bureau include, but are not limited to: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Wildlife management. The management of the wildlife resources in the State for their preservation, protection, enhancement and use;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Fisheries management. The management of the inland fisheries resources in the public waters of the State for their preservation, protection, enhancement and use;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Propagation of fish. The propagation of fish for the effective management of inland fisheries resources in public waters of the State;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Habitat management. The management of habitat for the protection, preservation, enhancement and use of inland fisheries and wildlife resources;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Wildlife sanctuaries; wildlife management areas. The management of wildlife sanctuaries and wildlife management areas for the State as designated in chapter 925;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Data collection. The collection of data for the effective management of inland fisheries and wildlife resources;

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §14 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Research. Research activities for the effective management of inland fisheries and wildlife resources;

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §14 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

8. Animal damage control. The coordination of animal damage control functions throughout the State, including supplemental assistance for the control of coyotes and other nuisance wildlife that exceeds normal funding and staffing levels within the department;

[ 2009, c. 340, §3 (AMD) .]

9. Rules. The development of rules governing the effective management of the inland fisheries and wildlife resources of the State; and

[ 2009, c. 340, §4 (AMD) .]

10. Land acquisition. The acquisition and development of land for the protection, preservation and enhancement of inland fisheries and wildlife resources.

[ 2009, c. 340, §5 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B14 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 340, §§3-5 (AMD).



12 §10054. Bureau of Warden Service

The Bureau of Warden Service is established within the Department of Inland Fisheries and Wildlife. It is equal in organizational level and status with other major organizational units within the department or its successors. The bureau is administered by a director who is immediately responsible to the deputy commissioner. The director is the Game Warden Colonel and is employed pursuant to section 10103, subsection 3 and Title 5, chapter 59, which are applicable to this position. The director possesses full authority and responsibility for administering all the powers and duties of the bureau, subject to the direction of the commissioner and except as otherwise provided by statute. The responsibilities of the bureau include, but are not limited to: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. General enforcement. Enforcement of laws or rules as designated by this Part, or as specified;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Wildlife and fisheries enforcement. Enforcement of laws and department rules pertaining to the management and protection of inland fisheries and wildlife resources as further designated by section 10353;

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §15 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Snowmobile, watercraft and all-terrain vehicle enforcement. Enforcement of laws and department rules pertaining to the registration and operation of snowmobiles, watercraft and all-terrain vehicles;

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §15 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Search and rescue. The coordination and implementation of all search and rescue operations as specified under section 10105, subsection 4;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Safety. Assistance with programs for hunter safety and for the safe operation of snowmobiles, watercraft and all-terrain vehicles;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Data collection. The collection of data as needed for the management and protection of the inland fisheries and wildlife resources; and

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Other. Such responsibilities as specified in state law.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §16 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B15,16 (AMD). 2003, c. 655, §B422 (AFF).



12 §10055. Division of Planning

The Division of Planning is established within the Department of Inland Fisheries and Wildlife and is responsible for developing both short-term and long-term plans for the preservation, protection, enhancement and use of inland fisheries and wildlife resources. The division shall undertake activities as directed. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10056. Division of Public Information and Education

The Division of Public Information and Education is established within the Department of Inland Fisheries and Wildlife and is responsible for the administration of programs to increase the public's knowledge and understanding of inland fisheries and wildlife resources and the management of these resources, including the administration of education programs for hunter safety and for the safe operation of snowmobiles, watercraft and all-terrain vehicles. The division's responsibilities include public education, promotion of inland fisheries and wildlife resources and the dissemination of information. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §17 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B17 (AMD). 2003, c. 655, §B422 (AFF).






Subchapter 2: COMMISSIONER: POWERS AND DUTIES

12 §10101. Appointment

The commissioner is appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over fisheries and wildlife matters and to confirmation by the Legislature. The commissioner serves at the pleasure of the Governor. Any candidate for the office of commissioner must have a record of demonstrated support for, and an understanding of, the basics of modern wildlife and fisheries management and have experience in hunting, fishing or trapping. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10102. Office

1. Facilities. The commissioner is entitled to have an office at the seat of government and adequate facilities for the transaction of the business of the department.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Traveling expenses. The commissioner is entitled to receive all necessary traveling expenses.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10103. Duties

In addition to other duties set out in this Part, the commissioner has the following duties. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Appointment of deputy. The commissioner shall appoint, to serve at the commissioner's pleasure, the Deputy Commissioner of Inland Fisheries and Wildlife, who must be qualified by training and experience in fisheries and wildlife management or conservation law enforcement. Under the commissioner's direction, the deputy commissioner assists in the administration of the department. The deputy commissioner serves as the commissioner if the commissioner is disabled or absent or if the office of the commissioner becomes vacant. The commissioner may appoint an appropriate administrative officer in the department to perform the functions of the commissioner if both the commissioner and deputy commissioner are disabled or absent.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Administration and enforcement. Except as provided by statute, the commissioner has general supervision of the administration and enforcement of the inland fisheries and wildlife laws and has the responsibility for the management of all inland fish and wildlife in the State. The commissioner has responsibility for investigations carried out on behalf of the State in matters related to the status and needs of any inland fisheries and wildlife species and is the representative of the State in providing information associated with the status and needs of these natural resources to municipalities, political subdivisions of the State and the Federal Government. The commissioner is authorized to enter into an interstate wildlife violator compact to promote compliance with the laws, regulations and rules that relate to the management of wildlife resources in the respective member states and may adopt rules necessary to implement certain provisions of the compact.

[ 2011, c. 220, §1 (AMD) .]

3. Employment of personnel. The commissioner shall employ, subject to the Civil Service Law, such employees as are necessary to carry out the duties of the department, except that persons in the following positions are appointed by and serve at the pleasure of the commissioner: deputy commissioner; Game Warden Colonel; and Assistant to the Commissioner for Public Information.

The Game Warden Colonel is appointed from among the game wardens of the department. In the event that the Game Warden Colonel is not reappointed, the Game Warden Colonel has the right to be restored to the classified position from which the Game Warden Colonel was promoted or to a position equivalent in salary grade in an agency, without impairment of personnel status or the loss of seniority, retirement or other rights to which uninterrupted service in the classified position would have entitled the Game Warden Colonel. If service in that unclassified supervisory position is terminated for cause, the right to be restored to that position must be determined by the State Civil Service Appeals Board.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Report to Governor. The commissioner shall make a report to the Governor on or before the 31st day of December of each year for the year ending the previous June 30th.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Code of operating procedure of warden service. The commissioner shall prepare a written code covering the operating procedure of the warden service that is consistent with the Civil Service Law and contractual agreements.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Administration of department. The commissioner shall adopt written policies establishing procedures to control the use of department equipment and vehicles. The commissioner shall review and control all administrative expenses, including reimbursement of moving expenses.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Copies of laws for town clerks or agents.

[ 2007, c. 539, Pt. E, §2 (RP) .]

8. Biennial revision of fish and wildlife laws. As soon as practicable after the adjournment of the Legislature, the Revisor of Statutes, with the assistance of the commissioner, shall issue a revision of all the public laws relating to inland fisheries and wildlife. The revision must be printed in a pamphlet of the same size pages as the Maine Revised Statutes Annotated, and its printing and distribution must be the same as that of the biennial laws, except that the commissioner may issue as many extra copies of this Part as necessary in a pamphlet of whatever size seems best to inform the people about the fish and wildlife laws. Fees may be established to offset the cost of printing extra copies of this Part as provided in this subsection.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §18 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Availability of financial statement. The commissioner shall make the annual financial statement for the department available for public inspection within 180 days after the close of the fiscal year that is the subject of the report.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

10. Water level danger zones. The commissioner may establish, in accordance with section 10104, subsection 1, water level danger zones. These zones are areas of rivers and streams below water impoundment that are subject to rapidly changing water levels. The commissioner may adopt rules to protect individuals using those areas for hunting, fishing, trapping and boating purposes. The commissioner may not regulate the flow of water under this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §19 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

11. Report to Legislature. The commissioner shall submit an annual report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters. This report must identify all specific extended responsibility services provided by the department to individuals who do not pay a particular fee to the department for the provision of that service, including all search and rescue activities conducted by the department. This report must include an estimate of the total cost of providing the identified extended responsibility services. The report must be submitted on or before January 1st of each year. Upon receipt of the report, the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters shall give separate consideration to funding the department's estimated cost of providing the identified extended responsibility services.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

12. Criminal history record information. The commissioner shall collect and maintain criminal history record information pertinent to violations of this Part. The commissioner may collect and maintain other records and information pertinent to other functions of the department, including the enforcement of civil violations.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B18,19 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 539, Pt. E, §2 (AMD). 2011, c. 220, §1 (AMD).



12 §10104. Rule-making power

In addition to other powers granted in this Part, the commissioner has the following powers. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Rules. The commissioner may, with the advice and consent of the advisory council and in conformity with Title 5, Part 18, and except as otherwise provided, adopt, amend and repeal reasonable rules, including emergency rules, necessary for the proper administration, implementation, enforcement and interpretation of any provision of law that the commissioner is charged with the duty of administering. These rules duly adopted have the full force and effect of law and are effective upon filing with the Secretary of State, unless a later date is required by statute or specified in the rule.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Filing of rules. The commissioner may file certified copies of all rules adopted by the commissioner and any and all amendments to the rules with the clerks of the District Court and Superior Court. These certified copies are considered official publications of the State for all purposes, including, but not limited to, the Maine Rules of Civil Procedure, Rule 44(a)(1) and the Maine Rules of Evidence, Rule 902 (5), and judicial notice must be taken accordingly. A facsimile of the signature of the commissioner imprinted by or at the commissioner's discretion upon any such certificate of true copy has the same validity as the commissioner's written signature.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10105. Other powers

1. Authorize taking or destruction of wildlife. Whenever the commissioner determines it necessary for the accomplishment of the commissioner's statutory duties, the commissioner may authorize a person to assist the commissioner in the taking and destruction of any wildlife. The commissioner may place conditions or restrictions on any authorization granted under this subsection. A person who violates a condition or restriction placed on an authorization granted under this subsection invalidates that authorization and subjects that person to applicable laws under this Part.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §20 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

1-A. Authorize taking and destruction of fish. Notwithstanding sections 12454, 12456 and 12457 and chapter 923, subchapters 4 and 5, whenever an illegal introduction of invasive fish species occurs and the commissioner determines it necessary for resource protection and management, the commissioner may authorize licensed anglers to assist the commissioner in the taking and destruction or sale of that invasive fish species.

[ 2009, c. 340, §6 (AMD) .]

2. Commissioner's authority to terminate coyote season.

[ 2013, c. 408, §2 (RP) .]

3. Coyote control program.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §21 (RP) .]

4. Search and rescue. Whenever the commissioner receives notification that any person has gone into the woodlands or onto the inland waters of the State on a hunting, fishing or other trip and has become lost, stranded or drowned, the commissioner shall exercise the authority to take reasonable steps to ensure the safe and timely recovery of that person, except in cases involving downed or lost aircraft covered by Title 6, section 303.

A. The commissioner may summon any person in the State to assist in search and rescue attempts. Each person summoned must be paid at a rate set by the commissioner with the approval of the Governor and must be provided with subsistence while engaged in these activities. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner may enter into written agreements with other agencies or corporations, including commercial recreational areas, allowing partial search and rescue responsibility within specified areas. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The commissioner may terminate a search and rescue operation by members of the department when, in the commissioner's opinion, all reasonable efforts have been exhausted. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The commissioner may recover all costs directly related to a specific search and rescue operation:

(1) From the person for whom the search and rescue operation was conducted; or

(2) If a person knowingly provided false information that led to a search and rescue operation, from the person who provided that false information. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §22 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §22 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4-A. Search and rescue dogs. A person assisting the commissioner under subsection 4 with a search and rescue dog certified by or in training with an organization recognized by the Bureau of Warden Service may be accompanied by the search and rescue dog in a place of public accommodation without being required to pay an extra charge or security deposit for the search and rescue dog. The owner of the search and rescue dog is liable for any damages done to the premises by that animal. For purposes of this subsection, "place of public accommodation" has the same meaning as in Title 5, section 4553, subsection 8, paragraph A.

[ 2009, c. 543, §1 (NEW) .]

5. Boundary waters with New Hampshire and Canada. The commissioner may prescribe bag limits, size limits, open or closed seasons and methods of taking fish from the inland boundary waters between the states of Maine and New Hampshire and provinces of Canada. These rules must be mutually agreed upon by the commissioners of Maine and New Hampshire and the fishery authorities of Canada and approved by the Inland Fisheries and Wildlife Advisory Council.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Establishing line of demarcation. The commissioner, through an agent designated by the commissioner, may establish a line of demarcation between a lake or pond and its outlet or tributaries in areas where the commissioner determines it necessary.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Sale or destruction of confiscated property. The commissioner may sell all property held or confiscated by the State for violation of laws relating to the protection of inland fisheries and wildlife that has been forfeited to the State pursuant to sections 10502 and 10503. A confiscated or forfeited handgun that was confiscated or forfeited because it was used to commit a homicide must be destroyed by the State, unless the handgun was stolen and the rightful owner was not the person who committed the homicide, in which case the handgun must be returned to the owner if ascertainable. For purposes of this subsection, "handgun" means a firearm, including a pistol or revolver, designed to be fired by use of a single hand. The commissioner shall transmit all money received from sales under this subsection to the Treasurer of State to be credited to the department.

[ RR 2003, c. 2, §18 (COR) .]

8. Employee discipline. The commissioner may dismiss, suspend or otherwise discipline any department employee for cause. This right is subject to the right of appeal and arbitration of grievances as set forth in Title 5.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §23 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Possession and disposal of fish and wildlife. The commissioner may take possession of sick, injured or dead fish and wildlife that is not the property of another person. For any fish and wildlife possessed by the commissioner under this subsection, the commissioner may:

A. For sick or injured fish or wildlife, destroy that fish or wildlife when necessary in a manner consistent with the provisions of Title 17, section 1043; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. For dead fish or wildlife, dispose of that fish or wildlife in any manner considered appropriate by the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

This subsection does not apply to fish or wildlife seized by the commissioner under section 10502.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

10. Taking and importing wildlife. The commissioner may:

A. For scientific purposes, take fish and wildlife and import fish and wildlife into the State or authorize others to do so; and [2003, c. 655, Pt. B, §24 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Take or import wild animals or wild birds of any kind, dead or alive, for the purpose of inspection, cultivation, propagation or distribution or for scientific or other purposes considered by the commissioner to be of interest to the game industry of this State. [2003, c. 655, Pt. B, §24 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §24 (RPR) .]

11. Take or import animals and birds.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §25 (RP) .]

12. Purchase or sale of wildlife for use as evidence. An agent of the commissioner may buy or sell wildlife for use as evidence in the prosecution of a violation of this Part.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §26 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

13. Prevention of introduction of harmful pathogens into Maine's fish and wildlife population. To prevent the introduction of pathogens into the State that pose a significant risk to the health of Maine's unique fish and wildlife populations, the commissioner may prohibit or otherwise regulate the transportation of a fish or wildlife species or any part of a fish or wildlife species into or within the State. The commissioner may adopt rules to carry out the purpose of this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 470, §1 (NEW) .]

14. Regulating the feeding of deer, bear, moose and wild turkey. The commissioner may by rule:

A. Prohibit the feeding of deer, bear, moose and wild turkey at any location if there is documented evidence of chronic wasting disease, as defined in Title 7, section 1821, subsection 1, in the State; [2013, c. 280, §2 (AMD).]

B. Prohibit or otherwise limit the feeding of deer, bear, moose and wild turkey if the department has reason to believe that the type or location of feed is creating a public safety hazard or having a detrimental effect on the deer, bear, moose and wild turkey; and [2013, c. 280, §2 (AMD).]

C. Prohibit or otherwise limit the placement of garbage or other known attractants for deer, bear, moose and wild turkey if the department has reason to believe the placement creates a public safety hazard. [2013, c. 280, §2 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 280, §2 (AMD) .]

15. Commissioner's authority to terminate hunting, fishing or trapping season. The commissioner, after consultation with the Governor and the advisory council and by proclamation of the Governor, may terminate an open season for hunting, fishing or trapping at any time in any area if, in the commissioner’s opinion, an immediate emergency action is necessary due to adverse weather conditions or unlawful hunting, fishing or trapping activity. If a section of the State is closed to hunting, fishing or trapping pursuant to this subsection, the commissioner, following the annulment of the proclamation of the Governor, with the consent of the Governor may extend the open season in that section of the State for a period of days not to exceed the number of days lost due to the termination proclamation. Whenever a section of the State is closed to hunting pursuant to this subsection during the open season on birds, the commissioner, following the annulment of the proclamation of the Governor, with the consent of the Governor may extend the open season for bird hunting in that section of the State for a period not to exceed the number of days lost as permitted by regulations of the federal Migratory Bird Treaty Act, 16 United States Code, Sections 703 to 712.

[ 2013, c. 588, Pt. A, §11 (AMD) .]

16. Hunting and fishing adventure permits for children. In addition to the permits issued by the commissioner pursuant to section 11154, subsection 13, in extenuating circumstances the commissioner may issue up to 2 additional permits or licenses for other hunting or fishing adventures to a nonprofit organization dedicated to providing hunting and fishing adventures to children under 21 years of age with life-threatening, critical or terminal illnesses.

[ 2013, c. 408, §3 (NEW) .]

17. Postpone or cancel the start of an open hunting season. Notwithstanding any provision of subpart 4, the commissioner, based on sound scientific wildlife management principles, may postpone or cancel an open hunting season on any game species if the commissioner has concerns regarding disease, weather conditions, reduction in population or other unforeseen factors that may prevent publicly derived management goals from being met.

[ 2015, c. 57, §1 (NEW) .]

SECTION HISTORY

RR 2003, c. 2, §18 (COR). 2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B20-26 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 470, §1 (AMD). 2007, c. 73, §1 (AMD). 2009, c. 340, §6 (AMD). 2009, c. 543, §1 (AMD). 2011, c. 668, §1 (AMD). 2013, c. 280, §2 (AMD). 2013, c. 408, §§2, 3 (AMD). 2013, c. 588, Pt. A, §11 (AMD). 2015, c. 57, §1 (AMD).



12 §10106. Fish and wildlife restoration

1. Commissioner's authority. The State assents to the Federal Aid in Wildlife Restoration Act, Public Law, September 2, 1937, chapter 899, as amended, and the Federal Aid in Fish Restoration Act, Public Law, August 9, 1950, chapter 658, as amended. The commissioner is authorized, empowered and directed to perform such acts as may be necessary to the conduct and establishment of cooperative wildlife and fish restoration projects, as defined in those Acts of Congress, in compliance with those Acts and with rules and regulations promulgated by the United States Secretaries of Agriculture and Interior under those Acts. In accordance with the Constitution of Maine, Article IX, Section 22, the commissioner shall ensure that none of the revenue collected, received or recovered by the department from license and permit fees; fines; the sale, lease or rental of property; penalties; and all other revenue sources pursuant to the laws of the State administered by the department, is diverted to any purpose other than administration of the department.

[ 2013, c. 189, §1 (AMD) .]

2. Control of distribution and conservation of hares and rabbits. The commissioner may at any time take and transport live hares or rabbits by purchasing them from local trappers whenever the commissioner determines it necessary for the proper distribution and conservation of hares and rabbits.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §27 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B27 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 189, §1 (AMD).



12 §10107. Deer wintering areas

1. Identification of deer wintering areas. The commissioner shall, by rule, establish criteria for the identification of deer wintering areas in the State. The criteria must include:

A. Observation by department personnel; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Deer tracks; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Evidence of current or past browsing; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Deer pellet depositions; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Bedding sites. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Notification. Whenever evidence indicates, according to criteria established by the commissioner, the existence of a deer wintering area in any municipality or plantation, the commissioner shall notify the officials of the municipality or plantation and the owner or owners of record of the property on which the area is located of the existence of the deer wintering area and shall provide information to those persons as to actions that may be taken to protect the deer in that area.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10107-A. Deer population goals and 5-year benchmark report

The department shall establish 5-year benchmarks for managing the deer population in each wildlife management district and report annually to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters. The annual report must include, but is not limited to: [2011, c. 381, §3 (NEW).]

1. Updates. Updates on meeting each 5-year benchmark;

[ 2011, c. 381, §3 (NEW) .]

2. Annual goals. Annual goals for wildlife management districts, funding needed to meet the goals and the progress toward meeting the goals;

[ 2011, c. 381, §3 (NEW) .]

3. Deer mortality. Data on deer mortality, including, but not limited to, predation on deer;

[ 2011, c. 381, §3 (NEW) .]

4. Efforts. An assessment of the efforts of animal depredation control agents;

[ 2011, c. 381, §3 (NEW) .]

5. Annual flights. The number of flights made annually by agents of the department to assess the deer population; and

[ 2011, c. 381, §3 (NEW) .]

6. Work with others. The department’s efforts to work with interest groups regarding predator control.

[ 2011, c. 381, §3 (NEW) .]

SECTION HISTORY

2011, c. 381, §3 (NEW).



12 §10108. Programs

1. Training in firearm safety. The commissioner shall establish a program for training individuals in the safe handling of firearms and for this purpose may cooperate with any public or private association or organization having as one of its objectives the promotion of safety in firearms handling.

In establishing the program under this subsection, the commissioner shall:

A. Prescribe the qualifications of instructors. Each instructor authorized by the commissioner to conduct training under the program must be covered by liability insurance protecting that person from liability for damages during the time when instruction is being given. The cost of this insurance must be borne by the State and must be a charge against the funds credited to the department; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Prescribe the type and course of instruction and the time and place of examinations; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Issue a certificate of competency to individuals who successfully complete the examination. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Promotion of hunting, fishing and camping. The commissioner may implement a program designed to promote fisheries and wildlife resources and attract hunters and anglers to the State. As part of this program, the commissioner may reduce the price of certain types of licenses for specified periods of time to promote license sales for hunting and fishing in the State. The commissioner may offer complimentary licenses as part of a department program or for promotional purposes. Any loss of revenue due to the issuance of complimentary licenses under this subsection may be offset by revenues from other department programs and funds dedicated to the Division of Public Information and Education. The commissioner may implement a program that expends funds for the purpose of recognizing individuals who contribute, either through volunteer efforts or some other form of contribution, to the mission of the department. These programs may include coordination of activities between the public and private sectors and utilization of promotional missions, exhibits, brochures, technical assistance and expertise as necessary to develop and promote hunting, fishing and camping activities within the State. The commissioner shall coordinate these programs with the activities of the Department of Economic and Community Development. Any purchases made as a result of that coordination must be by competitive bid.

[ 2013, c. 408, §4 (AMD) .]

3. Supersport certificate.

[ 2011, c. 576, §10 (AFF); 2011, c. 576, §1 (RP) .]

4. Landowner relations program.

[ 2011, c. 576, §2 (RP) .]

4-A. Landowner relations program. The commissioner shall develop and implement a landowner relations program, referred to in this section as "the program."

A. The program must:

(1) Encourage landowners to allow outdoor recreationists access to their property to hunt, fish or engage in other outdoor recreational pursuits;

(2) Foster good relationships between landowners and outdoor recreationists; and

(3) Promote high standards of courtesy, respect and responsibility by outdoor recreationists in their relations with landowners. [2011, c. 576, §3 (NEW).]

B. The commissioner shall appoint a landowner relations coordinator to oversee the program and any other landowner relations activities of the department. [2011, c. 576, §3 (NEW).]

C. To the extent resources allow, the program must include the following elements:

(1) Building and maintaining an educated and motivated group of outdoor recreationists who meet and promote high standards of courtesy, respect and responsibility in their relations with landowners and who are willing to volunteer in program-related projects or efforts to improve landowner relations;

(2) Issuing a certificate to persons wishing to support or participate in the program. The commissioner may establish a fee for the certificate, which may not exceed $20. All proceeds from the fees must be deposited in the Landowner Relations Fund established in section 10265;

(3) Developing and disseminating to outdoor recreationists a code of ethics or other information promoting high standards of courtesy, respect and responsibility in their relations with landowners;

(4) Developing an outreach program that provides educational materials and signs and that disseminates information to landowners and land users about landowner rights, landowner liability protections, the tradition of allowing outdoor recreationists to use private land and law enforcement resources available to landowners;

(5) Engaging organizations and companies representing landowners, conservation groups, recreationists, land trusts and other organizations involved in outdoor recreation in developing, implementing and publicizing the program;

(6) Organizing or otherwise promoting landowner appreciation events;

(7) Working with representatives of various state agencies to promote and broaden public access to private lands for recreational use and to enhance enforcement of applicable laws; and

(8) Seeking and developing sources of funding to support the program. [2011, c. 576, §3 (NEW).]

[ 2011, c. 576, §3 (NEW) .]

4-B. Keep Maine Clean program. The commissioner shall develop and implement a Keep Maine Clean program to recruit volunteers to pick up trash in fields and forests while engaging in outdoor recreation. The commissioner shall recruit volunteers for the program from outdoor recreationists, the media and other for-profit and nonprofit organizations, and shall build a database of volunteers and encourage their participation in the program. The commissioner shall promote the program through a publicly accessible website, e-mail and a monthly e-mail newsletter to volunteers, including stories about the program's sponsors, volunteers, contests, good landowner relations and other helpful information.

The commissioner shall seek sponsorship of the Keep Maine Clean program from businesses, groups representing outdoor recreationists and other individuals and groups. The commissioner may accept money, goods or services donated to the department for the program. Money, goods and services accepted by the commissioner under this subsection may be used only for program activities, including providing gifts to program volunteers and promoting and marketing the program. Money accepted by the commissioner under this subsection must be deposited in the Landowner Relations Fund established in section 10265.

[ 2015, c. 277, §1 (NEW) .]

5. "Hooked on Fishing Not on Drugs" program. The "Hooked on Fishing Not on Drugs" program is established in the department to encourage youth fishing activities in the State. The commissioner may accept money, goods or services donated to the department for the "Hooked on Fishing Not on Drugs" program. Money, goods and services accepted by the commissioner under this subsection may be used only for program activities, including providing gifts to program participants, and to promote and market the program. Gifts may include but are not limited to complimentary fishing licenses, fishing tackle and fishing equipment.

[ 2013, c. 408, §4 (AMD) .]

6. Archery hunting education program. The commissioner shall establish a program for training individuals in safe and responsible archery hunting skills and behavior. This program includes instruction in fisheries and wildlife laws, rights of landowners and hunters and appropriate principles of wildlife management. The commissioner may charge an enrollment fee of up to $10 per person to help defray the costs of this program. The commissioner may cooperate with any public or private association dedicated to responsible and safe archery hunting to establish this program.

In establishing the program, the commissioner shall:

A. Prescribe the qualifications of instructors; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Provide liability insurance for each instructor authorized by the commissioner to conduct training under the program protecting that person from liability for damages during the time when instruction is being given. The cost of this insurance must be borne by the State and charged against funds credited to the department; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Prescribe the type and length of instruction and the time and place of examinations; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Issue a certificate of competency to individuals who successfully complete the examination. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6-A. Crossbow hunting education program. The commissioner shall establish a program for training individuals in safe and responsible crossbow hunting skills and behavior. This program may include instruction in fisheries and wildlife laws, rights of landowners and hunters and appropriate principles of wildlife management. The commissioner may charge an enrollment fee of up to $10 per person to help defray the costs of this program. The commissioner may cooperate with any public or private association dedicated to responsible and safe crossbow hunting to establish this program.

In establishing the program, the commissioner shall:

A. Prescribe the qualifications of instructors; [2005, c. 419, §1 (NEW); 2005, c. 419, §12 (AFF).]

B. Provide liability insurance for each instructor authorized by the commissioner to conduct training under the program protecting that person from liability for damages during the time when instruction is being given. The cost of this insurance must be borne by the State and charged against funds credited to the department; [2005, c. 419, §1 (NEW); 2005, c. 419, §12 (AFF).]

C. Prescribe the type and length of instruction and the time and place of examinations; and [2005, c. 419, §1 (NEW); 2005, c. 419, §12 (AFF).]

D. Issue a certificate of competency to individuals who successfully complete the examination. [2005, c. 419, §1 (NEW); 2005, c. 419, §12 (AFF).]

[ 2005, c. 419, §1 (NEW); 2005, c. 419, §12 (AFF) .]

7. Trapper education program established. The commissioner shall establish a program for training individuals in safe and responsible trapping skills and behavior. This program must include instruction in the applicable laws and rights and in the appropriate principles of wildlife management. The commissioner may charge an enrollment fee of up to $10 per person to help defray the costs of this program. For the purpose of establishing the program, the commissioner may cooperate with any public or private association having similar goals.

In establishing the program, the commissioner shall:

A. Prescribe the qualifications of instructors; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Provide for insurance. Each instructor authorized by the commissioner to conduct training under the program must be covered by liability insurance protecting that person from liability for damages during the time when instruction is being given. The cost of this insurance must be borne by the State and must be a charge against the funds credited to the department; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Prescribe the type and length of instruction and the time and place of examinations; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Issue a certificate of competency to individuals who successfully complete the examination. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Hunters for the Hungry Program. The Hunters for the Hungry Program, referred to in this subsection as the "program," is established to allow the department and persons who are lawfully in the possession of wild game meat to donate that wild game meat for distribution to needy persons through the food assistance programs of the Department of Agriculture, Conservation and Forestry.

A. The department shall develop and implement this program in cooperation with the Department of Agriculture, Conservation and Forestry. In developing the program, the department shall investigate, in cooperation with the Department of Agriculture, Conservation and Forestry, the costs and benefits of establishing a toll-free telephone line for facilitating the donation of meat. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

B. The department may adopt rules to implement the program. If rules are determined necessary, the department shall develop those rules in cooperation with the Department of Agriculture, Conservation and Forestry. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Rules adopted under this subsection may include, but are not limited to:

(1) Procedures for donating wild game meat;

(2) Provisions for a quality control program;

(3) Procedures for distributing donated wild game meat through the food assistance programs administered by the Department of Agriculture, Conservation and Forestry;

(4) Methods for supporting private sporting groups throughout the State with program education and promotion efforts; and

(5) Limiting the distribution of wild game meat to certain types of facilities. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

C. A person who donates lawfully obtained wild game meat that is apparently fit for human consumption to the program and a charitable, nonprofit or other organization authorized by the department to receive and distribute meat donated under the program are immune from civil liability arising from injury or death due to the condition of the donated food, unless the injury or death is a direct result of the intentional misconduct of the donor or the organization. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

9. Pheasant program. The commissioner may enter into an agreement with a qualified rod and gun club or qualified hunting-oriented organization to allow the club or organization to purchase and raise pheasants. An agreement entered into pursuant to this subsection may provide for the use of department facilities for raising pheasants by a qualified rod and gun club or qualified hunting-oriented organization. For purposes of this subsection, "qualified rod and gun club or qualified hunting-oriented organization" means a rod and gun club or a hunting-oriented organization that has demonstrated involvement in raising and releasing pheasants in the year prior to entering into an agreement with the commissioner to purchase and raise pheasants.

The following provisions must be observed.

A. The department is not authorized to purchase or raise pheasants. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. All pheasants purchased and raised under an agreement with the commissioner pursuant to this subsection must be released under the direction of department officials in areas open to hunting for the general public. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

10. Becoming an Outdoors Woman. The Becoming an Outdoors Woman program is established in the department to encourage women to participate in hunting, fishing and other outdoor activities within the State. The commissioner may sponsor Becoming an Outdoors Woman events, establish appropriate fees for participation and accept money, goods and services donated to the department for the Becoming an Outdoors Woman program. Money, goods and services accepted by the commissioner under this subsection may be used only for program activities, including activities designed to enhance the program such as giving gifts to program participants, or to assist in promoting and marketing the program.

[ 2013, c. 408, §5 (AMD) .]

11. Coyote control program. Pursuant to section 10053, subsection 8, the commissioner shall maintain a coyote control program as follows.

A. The commissioner may employ qualified persons to serve as agents of the department for purposes of coyote control. These agents must be trained by the department in animal damage control techniques and must be utilized by the department to perform coyote control duties in areas where predation by coyotes is posing a threat to deer or other wildlife. Each agent shall execute a cooperative agreement with the department specifying the conditions and limitations of the agent's responsibilities as an agent, including any terms for reimbursement of expenses or payment of wages. [2003, c. 655, Pt. B, §30 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. An agent employed pursuant to paragraph A may use snares to control coyotes during winter months under the following conditions.

(1) An agent may use snares only for animal damage control purposes to help meet management goals established by the commissioner for deer, threatened or endangered species or other wildlife species or to benefit agricultural interests as described in paragraph C.

(2) An agent must be trained and certified by the department in the use of snares.

(3) An agent must be deployed by a department wildlife biologist before setting snares.

(4) An agent shall post access points to areas in which snaring activity is taking place, including, but not limited to, roads and trails for motorized vehicles, cross-country skiers or hikers or other obvious travel ways that may be used by people.

(5) An agent shall plainly label snares with the full name and address of that agent.

(6) An agent shall keep an accurate record of the number and location of snares set by that agent and must be able to account for those snares at all times.

(7) An agent shall check that agent's snares that are equipped with relaxing locks on a daily basis.

(8) A department employee may accompany an agent at any time an agent is checking snares.

(9) An agent shall report monthly to the department, on forms provided by the department, the coyotes and nontarget species taken by snaring during the reporting period.

The commissioner shall revoke the snaring certificate of an agent who violates any provision of this paragraph.

The commissioner shall adopt policies and procedures on the use of snares as necessary to minimize the potential for taking nontarget species and to adequately protect threatened and endangered species. [2003, c. 655, Pt. B, §30 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. An agent employed pursuant to paragraph A may be employed for the benefit of agricultural interests as long as the department is reimbursed annually for the cost of those efforts by the Department of Agriculture, Conservation and Forestry from funds specifically appropriated or otherwise made available to the Department of Agriculture, Conservation and Forestry for that purpose. [2003, c. 655, Pt. B, §30 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

[ 2003, c. 655, Pt. B, §30 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

12. Camp North Woods program. The Camp North Woods program, referred to in this subsection as "the program," is established to provide youth opportunities to learn outdoors skills about conservation of the State's natural resources. Department staff shall mentor in the program, which may include, but is not limited to, instruction and training in recreational vehicle operation, paddle sports, hunting, fishing, trapping, outdoor survival, navigation, firearm and archery training and wildlife and fish identification. The program is funded solely from the Camp North Woods fund, established under section 10266.

[ 2015, c. 301, §2 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B28-30 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 419, §1 (AMD). 2005, c. 419, §12 (AFF). 2011, c. 576, §§1-3 (AMD). 2011, c. 576, §10 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 408, §§4, 5 (AMD). 2015, c. 277, §1 (AMD). 2015, c. 301, §2 (AMD).



12 §10109. Acquisition and disposal of land

1. Acquisition of land; wildlife management and public access. The commissioner may acquire property pursuant to this subsection for fish hatchery or fish feeding stations or wildlife management areas or public access sites.

A. The commissioner may acquire in the name of the State, by gift, bequest or otherwise, real and personal property for the location, construction and convenient operation of a fish hatchery or fish feeding station or a wildlife management area or public access sites to inland or coastal waters. When acquiring land or interest in land for a wildlife management area or for a public access site, the commissioner shall examine options for obtaining public vehicular access rights to the land. If an acquisition is made that does not include guaranteed public vehicular access, the commissioner shall describe the acquisition in the annual report submitted pursuant to section 10103, subsection 11 and the justification for that acquisition. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner may purchase, lease or take and hold, for and on behalf of the State as for public uses, land and all materials in and upon it or any rights necessary for the purpose of establishing, erecting and operating fish hatcheries or fish feeding stations or wildlife management areas or public access sites to inland or coastal waters. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §31 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

C. When the commissioner finds that a public need requires the taking of any land or rights for the purposes set out in this subsection, the commissioner shall cause the land or rights to be surveyed, located and described so that the land or rights can be located. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A plan of the land or rights must be filed and recorded in the registry of deeds where the land or rights are located. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. The filing of the plan and description vests the title to the land and right in the State or its grantees, to be held at the pleasure of the State. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §31 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Acquisition of land; state game farms. The commissioner may purchase suitable lands and erect buildings on those lands within this State necessary for the operation of state game farms for the propagation of wild animals and wild birds for restocking the woods and forests of the State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Compensation to landowners. The owners of property taken under this section must be compensated for that taking.

A. The owners of property, either real or personal, taken by the commissioner under this section, are entitled to damages equal to the reasonable value of the property, as is provided when land is taken for highway purposes under Title 23, chapter 3. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. In the event of a disagreement over the value of property taken under this section, the reasonable value must be determined by the county commissioners of the county in which the land is situated, upon the written application of any interested party. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. If any party in interest is aggrieved by the decision of the county commissioners under paragraph B rendered in conformity with this section, an appeal may be made to the Superior Court of the county in the same manner as is provided when land is taken by the State for highway purposes. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Unneeded property. The Governor, on recommendation of the commissioner, may sell and convey on behalf of the State the interests of the State in property taken or acquired by purchase under this Part and determined no longer necessary for the purposes of this Part. The commissioner, with the approval of the Governor, may lease these same properties. The proceeds from these sales or leases must be credited to the funds of the department.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Transfer of property containing deer wintering habitat. Prior to final negotiations and legislative and administrative review of the sale of state-designated lands or an interest in designated lands that contain significant deer wintering habitat, the commissioner shall report to the joint standing committee of the Legislature having jurisdiction over conservation matters and the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters regarding the proposed sale. For purposes of this section, "designated lands" has the same meaning as in section 598-A.

[ 2011, c. 381, §4 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B31 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 381, §4 (AMD).



12 §10110. Hunting and fishing license; confidential

1. Indication of confidentiality. The commissioner shall allow an applicant for a hunting or fishing license to indicate that the applicant's e-mail address is confidential.

[ 2011, c. 185, §1 (NEW) .]

2. Confidential information. If a person indicates that the person's e-mail address submitted as part of the application process for a hunting or fishing license is confidential as provided in subsection 1, that information is confidential.

[ 2011, c. 185, §1 (NEW) .]

3. Exception. E-mails designated as confidential under this section are not confidential to department personnel or law enforcement officers or for purposes of court proceedings.

[ 2011, c. 185, §1 (NEW) .]

SECTION HISTORY

2011, c. 185, §1 (NEW).






Subchapter 3: ADVISORY COUNCIL, BOARDS AND COMMITTEES

12 §10151. Inland Fisheries and Wildlife Advisory Council

1. Appointment. The Inland Fisheries and Wildlife Advisory Council, established by Title 5, section 12004-G, subsection 20 and referred to in this Part as the "advisory council," consists of 10 members representing the 16 counties of the State in the following manner: one member representing Androscoggin County, Kennebec County and Sagadahoc County; one member representing Aroostook County; one member representing Cumberland County; one member representing Franklin County and Oxford County; one member representing Hancock County; one member representing Knox County, Lincoln County and Waldo County; one member representing Penobscot County; one member representing Piscataquis County and Somerset County; one member representing Washington County; and one member representing York County. Members of the advisory council are appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over fisheries and wildlife matters and to confirmation by the Legislature. The commissioner or the commissioner's designee is a nonvoting, ex officio member of the advisory council, but may vote to break a tie.

An employee of the department may not serve as a member of the advisory council prior to the expiration of one year from that employee's last day of employment with the department. A Legislator may not serve as a member of the advisory council. A former Legislator who was a member of the joint standing committee of the Legislature having jurisdiction over fisheries and wildlife matters may not serve as a member of the advisory council prior to the expiration of one year from that former Legislator's last day of membership on that committee.

[ 2013, c. 375, §1 (AMD) .]

2. Length of terms. Appointments are for a term of 3 years and until successors are appointed and qualified. A person may not serve more than 2 consecutive 3-year terms. On the death, resignation or removal from office of any person appointed to the advisory council, the Governor shall appoint a member to serve for the unexpired term.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Expenses. The members of the advisory council are entitled to compensation as provided in Title 5, chapter 379.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Duties. The advisory council shall:

A. [2013, c. 375, §2 (RP).]

B. [2013, c. 375, §2 (RP).]

C. Hold regular meetings with the commissioner or the deputy commissioner to provide information and advice on enhancing fisheries and wildlife resource management in the State; [2013, c. 375, §2 (NEW).]

D. Form stakeholder groups with relevant areas of expertise to obtain information and make recommendations on enhancing fisheries and wildlife resource management in the State; [2013, c. 375, §2 (NEW).]

E. Convene stakeholder group meetings at least annually in areas of the State where deer populations need to be enhanced; [2013, c. 375, §2 (NEW).]

F. Attend public hearings on rules proposed by the commissioner and make recommendations based on public and stakeholder input regarding those rules; and [2013, c. 375, §2 (NEW).]

G. Provide and present a written annual summary of the advisory council's activities and accomplishments to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters. [2013, c. 375, §2 (NEW).]

[ 2013, c. 375, §2 (RPR) .]

5. Meetings. All regular and special meetings of the advisory council must be public meetings and must be held in a public meeting place convenient for the public. Public comment must be accepted at regular and special meetings of the advisory council. Comments may be restricted to subjects before the advisory council at the meeting and consistent with any applicable requirements and limitations of the Maine Administrative Procedure Act. Public notice of all regular and special advisory council meetings must be published in a daily newspaper of general circulation in the geographic area where the meeting is scheduled at least 7 days and not more than 21 days prior to the meeting. That notice must include an agenda or statement of purpose of the meeting. That notice may be combined with any other notice of the meeting required by law.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Officers. At the meeting held in May of each year, the advisory council may elect one member as chair and one member as vice-chair.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Quorum. A quorum is a majority of the current members of the advisory council.

[ 2013, c. 408, §6 (NEW) .]

8. Advisory council actions. An affirmative vote of a majority of the members of the advisory council present at a meeting or polled is required for any action.

[ 2013, c. 408, §6 (NEW) .]

9. Attendance at meetings. If a member of the advisory council is not present for 3 consecutive meetings, that member may be replaced.

[ 2013, c. 408, §6 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 668, §2 (AMD). 2013, c. 375, §§1, 2 (AMD). 2013, c. 408, §6 (AMD).



12 §10152. Disabled hunter, trapper and angler advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B32 (AMD). 2003, c. 655, §B422 (AFF). 2015, c. 301, §3 (RP).



12 §10153. Advisory Board for the Licensing of Guides

1. Members. The Advisory Board for the Licensing of Guides, established by Title 5, section 12004-I, subsection 23 and referred to in this section as "the board," consists of the following 8 members:

A. One subordinate officer of the department designated by the commissioner; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Two wardens of the department; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Four representatives of the public, with no more than 3 holding a license under chapter 927, to be appointed by the Governor for a term of 3 years to reflect a wide diversity of guiding experience. At least 2 members must be chosen for their expertise in outdoor recreation. The public members must be compensated as provided in Title 5, chapter 379; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. One marine patrol officer of the Department of Marine Resources. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Duties. The board has the following duties:

A. To provide advice and consent regarding rules proposed by the commissioner; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. At the request of the commissioner, to conduct oral examinations of applicants for guide licenses; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. To advise the commissioner on granting and revoking guide licenses; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. At the board's discretion, to designate examiners for the purpose of conducting oral examinations pursuant to section 12855, subsection 6. Examiners must be selected from active or retired members of the Bureau of Warden Service, current or former board members, active or retired members of the marine patrol or currently licensed Maine guides. Designated examiners are entitled to compensation under the same provisions as the board. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Quorum. Five members of the board constitute a quorum.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10154. Junior Maine Guides and Trip Leaders Curriculum Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 689, §B6 (REV). 2009, c. 211, Pt. B, §5 (AMD). 2009, c. 369, Pt. A, §27 (RP). 2009, c. 652, Pt. A, §14 (RP).



12 §10155. Advisory Board for the Licensing of Taxidermists

The Advisory Board for the Licensing of Taxidermists is established by Title 5, section 12004-I, subsection 23-A and referred to in this section as "the board." [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Membership. Members of the board must be residents of the State. The board consists of the following 4 members:

A. Two employees of the department, appointed by the commissioner, one of whom may be a retired employee who has experience in taxidermy; and [2011, c. 533, §1 (AMD).]

B. Two licensed taxidermists with expertise in the art of taxidermy, appointed by the Governor . [2011, c. 533, §1 (AMD).]

C. [2011, c. 533, §1 (RP).]

[ 2011, c. 533, §1 (AMD) .]

2. Term. The term of office for members of the board is 3 years, except that the terms must be staggered to the extent possible. Appointments for terms of less than 3 years may be made in order to stagger the terms. Upon expiration of a member's term, that member shall serve until a qualified successor is appointed. The successor's term is 3 years from the date of the expiration, regardless of the date of appointment. A vacancy in the office of a member is filled by the appointing authority for that position for the unexpired term. The department members may be removed by the commissioner for cause. All other members may be removed by the Governor for cause.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Staff assistance. The department shall provide staff assistance as necessary.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Duties. The board shall advise the commissioner regarding implementation of sections 10909, 12952, 12953 and this section and any related rules and shall assist in the development and conduct of examinations.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Quorum. Three members of the board constitute a quorum for the transaction of business.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Compensation. All members of the board except state employees are entitled to receive compensation as provided in Title 5, chapter 379.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §33 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Rules. The commissioner may adopt rules to implement the provisions of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 655, Pt. B, §34 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B33,34 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 253, §3 (AMD). 2011, c. 533, §1 (AMD).



12 §10156. Advisory Board for the Licensing of Whitewater Guides

1. Members. The Advisory Board for the Licensing of Whitewater Guides, referred to in this section as the "board" and established by Title 5, section 12004-I, subsection 23-B, consists of the following 10 members:

A. The commissioner or an employee of the department who is the commissioner's designee; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. One warden or retired warden of the department, appointed by the commissioner; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Eight persons representing the public who are licensed whitewater guides, appointed by the Governor for staggered terms of 3 years. In making appointments under this paragraph, the Governor shall ensure that those appointments establish and maintain a wide diversity of whitewater guide experience on the State's rapidly flowing rivers. A person who holds a commercial whitewater outfitter's license is ineligible for appointment to the board. At least 5 persons appointed under this paragraph must have expertise in whitewater rafting on both the Kennebec River and the West Branch of the Penobscot River, including the cribworks. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §35 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §35 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Compensation. Members who are not employed by the department are entitled to compensation as provided in Title 5, chapter 379.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Duties. The board has the following duties:

A. To provide advice regarding rules proposed by the commissioner; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. At the request of the commissioner, to conduct an examination of applicants for the whitewater guide's license as provided in section 12909, except that oral examinations are conducted by 2 members; [2007, c. 651, §3 (AMD).]

C. To advise the commissioner on granting and revoking whitewater guide's licenses; and [2007, c. 651, §4 (AMD).]

D. To advise the commissioner on establishing and reviewing safety requirements for whitewater trips, developing a safety information program and reviewing the safety record of whitewater guides and outfitters. [2007, c. 651, §5 (NEW).]

[ 2007, c. 651, §§3-5 (AMD) .]

4. Quorum. Five members of the board constitute a quorum.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B35 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 651, §§3-5 (AMD).



12 §10157. Landowners and Sportsmen Relations Advisory Board

1. Appointment and composition.

[ 2015, c. 277, §2 (RP) .]

1-A. Appointment and composition. The Landowners and Sportsmen Relations Advisory Board, referred to in this chapter as "the advisory board" and established by Title 5, section 12004-I, subsection 49-C, consists of the following members:

A. Eleven members, appointed by the Commissioner of Inland Fisheries and Wildlife:

(1) One representative of a statewide small woodland owners association;

(2) One representative of a large landowners association;

(3) One representative of a statewide farmers organization;

(4) Three representatives of sportsmen;

(5) Two representatives of outdoor recreationists;

(6) Two representatives of environmentalist organizations; and

(7) One representative of land trust organizations. [2015, c. 277, §3 (NEW).]

[ 2015, c. 277, §3 (NEW) .]

2. Terms. Members of the advisory board serve for 3 years. When a vacancy occurs, the Commissioner of Inland Fisheries and Wildlife shall fill the vacancy by appointing a member from the same category as the member who vacated the advisory board and that new member continues to serve for the remainder of the term.

[ 2015, c. 277, §4 (AMD) .]

3. Chair; election of board officers. The members of the advisory board shall annually elect one of its members as chair and one of its members as vice-chair. The chair is responsible for scheduling at least 3 advisory board meetings a year and for preparing the agenda for each meeting.

[ 2015, c. 277, §4 (AMD) .]

4. Quorum. A majority of the advisory board members representing landowners and a majority of the advisory board members representing land users combined constitute a quorum.

[ 2003, c. 655, Pt. B, §36 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Staffing of advisory board. The department shall provide administrative and staff support to the advisory board. Department staff shall attend all meetings of the advisory board.

[ 2015, c. 277, §5 (AMD) .]

6. Meetings. The advisory board shall hold 3 meetings each year. Additional meetings may be held as necessary to conduct the business of the advisory board. At least once per year, the advisory board and the department shall convene a group of stakeholders to discuss any landowner and outdoor recreationist issues and to provide recommendations to the department and the advisory board for improvements to the landowner relations program.

[ 2015, c. 277, §5 (AMD) .]

7. Duties. The advisory board shall:

A. Propose changes to or advise the commissioner on landowner-related laws, rules, department policies and other significant landowner and land user issues; [2003, c. 655, Pt. B, §36 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Review landowner-related policies and procedures, conduct studies, evaluate programs and make recommendations to the commissioner; [2003, c. 655, Pt. B, §36 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Obtain public use of private and public land for recreational activities by assisting with conflict resolution as it pertains to public access issues on both private and public lands and promote greater understanding and cooperation between owners and users of these lands; [2003, c. 655, Pt. B, §36 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Review and make recommendations regarding programs administered by other agencies. The commissioner shall coordinate all reviews; [2011, c. 208, §1 (AMD).]

E. Conduct an organizational review of the advisory board every 5 years. This review must be designed to provide the information necessary to ascertain whether the advisory board has the membership required by subsection 1-A and the advisory board is fulfilling its duties. If the review indicates that the advisory board does not have the correct representational membership, a subcommittee of the members of the advisory board must be convened to recommend to the commissioner appropriate changes. At any time, the advisory board may recommend to the commissioner ways to improve the advisory board's membership or function, and the commissioner shall act upon those recommendations; [2015, c. 277, §6 (AMD).]

F. Establish a protocol to contact and work with the courts to identify public service opportunities for a person who has violated a litter law under Title 17, section 2264-A; and [2015, c. 277, §7 (AMD).]

G. Issue an annual report that includes the following:

(1) A summary of the major accomplishments of the program over the last year and plans for the coming year;

(2) A summary of how the department administrative and staff support time was spent, including any time spent by the landowner relations coordinator on matters unrelated to landowner relations;

(3) A summary of landowner-related complaints received and any resulting action on behalf of the department or advisory board;

(4) An accounting of income and expenses of the Landowner Relations Fund established in section 10265; and

(5) An explanation of what the advisory board accomplished pursuant to each of its statutory duties. [2015, c. 277, §8 (NEW).]

[ 2015, c. 277, §§6-8 (AMD) .]

SECTION HISTORY

2003, c. 655, §B36 (NEW). 2003, c. 655, §B422 (AFF). 2011, c. 208, §§1-3 (AMD). 2011, c. 576, §4 (AMD). 2013, c. 405, Pt. D, §11 (AMD). 2015, c. 277, §§2-8 (AMD).






Subchapter 4: FINANCES

12 §10201. Power to raise revenue

1. Sale of publications. If the commissioner determines it advisable for the more effective dissemination of factual information, information of public interest or information tending to promote better public relations, the commissioner may fix the price, if any, of certain publications and materials of the department and sell and deliver them. Publications and materials included within this authority are all publications, articles, biological and statistical data, professional and technical service reports by departmental personnel and other materials in the department's possession and pertaining to the department. These publications may not carry any advertising of a political nature but may carry commercial advertising. The commissioner shall accept commercial advertising in the department's general circulation magazine entitled "Maine Fish and Wildlife" and any successor or similar publication developed by the department.

The commissioner may sell or lease video and audio recordings, photographs and negatives owned by the department and may fix the price, if any, giving consideration to their fair market value.

[ 2007, c. 539, Pt. E, §3 (AMD) .]

2. Sale of advertising in abstracts of fish and wildlife laws.

[ 2007, c. 539, Pt. E, §4 (RP) .]

3. Sale of general merchandise. The commissioner may engage in the selling and marketing of general merchandise products such as T-shirts, aprons, coffee mugs and greeting cards when the express purpose is to accommodate public demand and generate supplemental funds. These funds may not be used for any costs associated with a quarterly magazine produced by the department.

A. The commissioner may create dedicated accounts to deposit money received from the sale of general merchandise pursuant to this subsection. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §38 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. Funds received by the commissioner from the sale of general merchandise products pursuant to this subsection must be deposited in a dedicated account to be used only for the purposes described in section 10108, subsection 2. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §38 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Promotion and education on lead sinkers and lures. The commissioner may accept money, goods or services donated to the department for the purpose of educating the public on ways to minimize the threat to loons and other bird species from discarded or lost lead sinkers and lures. Any money, goods or services accepted by the commissioner under this subsection may be used only for those purposes.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Design of migratory waterfowl permit; sale of prints. The design of migratory waterfowl permits pursuant to section 11157 and sale of prints must be as follows.

A. The commissioner may provide for the reproduction, sale, licensing, distribution and other disposal of any art created in conjunction with the permit. The commissioner shall establish by rule the procedures governing the design of the permit and the reproduction, sale, licensing, distribution and other disposal of any art created in conjunction with the permit. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §39 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. The design of the permit and any art created in conjunction with it may be selected through an art contest. The commissioner may award a cash prize for the winning entry selected in a contest. [2009, c. 340, §7 (AMD).]

[ 2009, c. 340, §7 (AMD) .]

6. Donations. The commissioner may accept money, goods and services donated to the department to support specific programs carried out by the department. Any money donated to the department in support of a specific program must be deposited into a dedicated account for the purpose of funding activities carried out by that program.

[ 2003, c. 655, Pt. B, §40 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B37-40 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 539, Pt. E, §§3, 4 (AMD). 2009, c. 340, §7 (AMD).



12 §10202. Department funds

1. Appropriation. The amount of funds appropriated to the department in each fiscal year may not be less than the dollar amount collected, received or recovered by the department from license and permit fees, fines, penalties and all other money received by the department, except for any funds received from the Federal Government and money relating to the following:

A. The department's account for the acquisition of waterfowl habitat set forth in section 10206, subsection 4; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Whitewater rafting; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The Maine Endangered and Nongame Wildlife Fund established in section 10253; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The watercraft fund of the Department of Marine Resources; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. The Snowmobile Trail Fund of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

F. The ATV Recreational Management Fund of the Department of Agriculture, Conservation and Forestry; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

G. Boating access sites. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Additional funding. The appropriation of certain additional funds is governed by the following.

A. Appropriations to the department for costs that are associated with search and rescue are not considered amounts appropriated to the department under the Constitution of Maine, Article IX, Section 22. The liability of the General Fund for search and rescue costs is limited to the amount appropriated. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §41 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. General Fund appropriations to the Fiscal Stability Program under subsection 9 are not considered amounts appropriated to the department under the Constitution of Maine, Article IX, Section 22. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §41 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §41 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Revenues. Actual revenues received in excess of that estimated and allocated by the Legislature may not be expended without allocation by the Legislature, except that excess federal revenues received are subject to the expenditure provisions of Title 5, section 1669.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Unencumbered balances. Any unencumbered allocated balances, including existing balances, must be carried forward into the next fiscal year and may not be expended without allocation by the Legislature, except as provided in this section. Unencumbered balances in the boating access sites account are nonlapsing and must be carried forward to be used for the same purpose.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Nonlapsing appropriations. General Fund appropriations to the department are nonlapsing and must be carried forward in a separate General Fund program to be used by the department for the purposes described in section 10801, subsection 5. The department, in accordance with the Constitution of Maine, Article IX, Section 22, shall seek legislatively authorized transfers from this program to meet the various costs associated with the department's other programs.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §42 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Savings fund; offset against future fee increases. A savings fund, referred to in this subsection as the "fund," is established in the department. Appropriations to the fund are considered funds appropriated to the department under the meaning of the Constitution of Maine, Article IX, Section 22. Money appropriated to the fund does not lapse but must be carried forward and may be used by the department only to offset license fee increases if the use of that money for that purpose is approved by the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Cash reserve. The department shall maintain as practical a cash reserve for the purpose of ensuring an adequate cash flow.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Snowmobile enforcement expenditures not to diminish. In every fiscal year, the department shall budget from appropriations to the enforcement operations program an amount for snowmobile enforcement activities that is not less than the average General Fund expenditures from that program for those purposes over the previous 2 fiscal years. Expenditures from the Snowmobile Enforcement Fund, established in section 10258, may not be included in calculating average expenditures.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. Fiscal Stability Program. The Fiscal Stability Program is established to ensure that the general public and hunters and anglers share the cost of the fish and wildlife conservation programs of the department. To achieve this goal, beginning with the 2018-2019 biennial budget and for each biennial budget thereafter, the biennial budget submitted by the executive branch must include an additional General Fund appropriation of 18% in excess of the department's requested biennial budget.

[ 2015, c. 267, Pt. NNN, §1 (AMD) .]

10. Review of budget. The joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters shall review that part of the current services budget bill and any supplemental budget bills pertaining to the department in accordance with Title 5, section 522-A.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

11. Review of license and permit fees, fines and penalties. The joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters shall review license and permit fees, fines, penalties and all other money received by the department and shall submit a written report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs on or before March 1st of each year.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

12. Monthly report. By the 15th day of each month, the department shall submit a report to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters. When the Legislature is in session, the department shall submit its report at a meeting of the committee. When the Legislature is not in session, the department shall mail the report to each member of the committee with a copy to the Executive Director of the Legislative Council. The report must identify for the immediately preceding month:

A. Revenues of the department; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Expenditures of the department; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The difference between the projected revenues and expenditures of the department and the actual revenues and expenditures. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

13. Equipment. The department shall notify the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters of any vehicle or heavy equipment purchase prior to that purchase, including the name of the item and expected cost. In addition, the department shall develop and implement a formal replacement schedule for the department's radio communication system. The joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters shall review the replacement schedule.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §44 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

14. Bond issue. The department shall submit to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters plans for a bond issue prior to submission of the bond issue to the full Legislature.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

15. Temporary assessment on licenses, permits and registrations.

[ 2005, c. 12, Pt. III, §1 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B41-45 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §§Z1,III1 (AMD). 2007, c. 240, Pt. O, §1 (AMD). 2009, c. 213, Pt. I, §1 (AMD). 2011, c. 380, Pt. HH, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 368, Pt. ZZ, §1 (AMD). 2013, c. 405, Pt. A, §24 (REV). 2015, c. 267, Pt. NNN, §1 (AMD).



12 §10203. Collection and disposition of money

1. General. The following money must be paid to the Treasurer of State as undedicated revenue to the General Fund:

A. All fees, fines, penalties and officers' costs and all other money received, collected or recovered by the court or the department under any provisions of this Part except section 10206, subsections 1 and 3; section 10259; section 10353, subsection 3; section 11157; chapter 925, subchapter 3; and chapter 929; and [2009, c. 146, §1 (AMD).]

B. Any fees, fines and penalties recovered by the court from any prosecution by wardens pursuant to their acting, under section 10353, subsection 3, with the same powers and duties as sheriffs. [2009, c. 146, §2 (AMD).]

C. [2009, c. 146, §3 (RP).]

[ 2009, c. 146, §§1-3 (AMD) .]

2. Counties not to pay unpaid officers' fees. Officers' fees taxed against a respondent, if any, under this Part that are not paid by or recovered from the respondent may not be assumed or paid by the county where the offense was committed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. License and permit fees. License and permit fees must be collected and expended in accordance with section 10801.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Watercraft. Money relating to watercraft laws and rules must be collected and expended in accordance with section 10206, subsection 3.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Snowmobiles and trail-grooming equipment. Money relating to snowmobile and trail-grooming equipment laws and rules must be collected and expended in accordance with section 1893, subsection 3 and section 10206, subsection 2.

[ 2005, c. 93, §1 (AMD) .]

6. Failure to pay fine or fee. A person who receives money for any fine, or part thereof, for a violation of this Part, or any fee for a license or permit issued under the authority of this Part, may not neglect for more than 30 days to pay the money over as provided in this section.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §46 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Department-owned property. Money received from the sale, lease or rental of department-owned property or products must be deposited into the program account that originally expended funds for that property.

[ 2009, c. 146, §4 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B46 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 93, §1 (AMD). 2009, c. 146, §§1-4 (AMD).



12 §10204. Administrative costs recovered; federal and dedicated money

The department is entitled to reimbursement for administrative costs associated with activities of the department performed in support of federal and other special revenue accounts from those accounts. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10205. Funding of new programs

Any new program or service involving a mandated responsibility to the department must include provisions that specify that full funding for the new program or service is collected from those individuals who receive the service from the department. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10206. Disposition of specific revenues

1. All-terrain vehicle revenues. Revenues received under the provisions of this Part relating to ATVs, including chapter 939, must be disbursed and used as follows.

A. After administrative costs, revenues received under the provisions of this Part relating to ATVs, including chapter 939, are credited as undedicated revenue to the General Fund except that 50% of those revenues is credited to the ATV Recreational Management Fund of the Department of Agriculture, Conservation and Forestry. The Legislature shall appropriate to the department in each fiscal year an amount equal to the administrative costs incurred by the department in collecting revenue under this subsection. Those administrative costs must be verified by the Department of Agriculture, Conservation and Forestry and the Department of Administrative and Financial Services. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

B. [2005, c. 397, Pt. E, §1 (RP).]

[ 2005, c. 397, Pt. E, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Snowmobile and trail-grooming equipment revenues. The Legislature shall appropriate to the department in each fiscal year an amount equal to the administrative costs incurred by the department in collecting revenue under this subsection. The department's administrative costs must be verified by the Department of Agriculture, Conservation and Forestry and the Department of Administrative and Financial Services.

A. After the transfers provided in section 13104, subsection 4, the snowmobile and trail-grooming equipment registration fee for residents collected under chapter 937 is credited as follows:

(1) Twenty-two percent is credited to the General Fund as undedicated revenue;

(2) Fifty-two percent is credited to the Snowmobile Trail Fund of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands; and

(3) Twenty-six percent is annually distributed to the municipality of the owner's residence as shown on the owner's registration certificate, except that in unorganized territory, 26% is annually distributed to the county of the owner's residence as shown on the owner's registration certificate and credited to the unorganized territory fund of that county established in Title 30-A, section 7502. [2007, c. 556, §1 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. After the transfers provided in section 13104, subsection 4, the snowmobile registration fee for nonresidents collected under chapter 937 is credited as follows.

(1) Eighteen percent is credited to the General Fund as undedicated revenue.

(2) Seven percent is credited to the Snowmobile Enforcement Fund established under section 10258.

(3) The remainder is credited to the Snowmobile Trail Fund of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands. [2007, c. 556, §2 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

C. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §48 (RP).]

D. The annual fee for each snowmobile dealer number plate issued pursuant to section 13109 is credited as follows:

(1) Thirty percent is credited to the General Fund as undedicated revenue; and

(2) Seventy percent is credited to the Snowmobile Trail Fund of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

E. All money received under the provisions of this Part relating to snowmobiles, including chapter 937, other than that credited pursuant to paragraphs A to D, including snowmobile dealer license fees, is credited to the General Fund as undedicated revenue. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2007, c. 556, §§1, 2 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Watercraft revenues. Except as provided in subsection 6, all revenues collected under the provisions of this Part relating to watercraft, including chapter 935, are disposed of as follows.

A. All fees collected for certificates, licenses and permits by the commissioner are paid daily to the Treasurer of State and accrue as undedicated revenue to the General Fund and as dedicated revenue to the Department of Marine Resources in accordance with paragraph C. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Each court shall pay all fines, forfeitures and penalties collected for violations of the provisions of this Part relating to watercraft, including chapter 935, and all officers' costs collected for either coastal wardens or game wardens to the Treasurer of State, monthly, and that money accrues as undedicated revenue to the General Fund, except that all fines, forfeitures and penalties collected as a result of the efforts of municipal law enforcement officers or harbor masters enforcing the provisions of this Part relating to watercraft, including chapter 935, in their respective jurisdictions are paid to that municipality for the local enforcement efforts. The department shall record as dedicated revenue to the Department of Marine Resources that portion of fines, forfeitures and penalties allocable to the Department of Marine Resources in accordance with paragraph C. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §49 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

C. All revenues collected under the provisions of this Part relating to watercraft, including chapter 935, including fines, fees and other available money deposited with the Treasurer of State, must be distributed as undedicated revenue to the General Fund and the Department of Marine Resources according to a formula that is jointly agreed upon by the Commissioner of Inland Fisheries and Wildlife and the Commissioner of Marine Resources biannually that pays to the department the administrative costs of the Division of Licensing and Registration. The Legislature shall appropriate to the department in each fiscal year an amount equal to the administrative costs incurred by the department in collecting revenue under this subsection. Those costs must be verified by the Department of Marine Resources and the Department of Administrative and Financial Services. The remainder of revenues after reduction for administrative costs and after allowing for any necessary year-end reconciliation and accounting distribution must be allocated 75% to the department and 25% to the Department of Marine Resources and approved by the Department of Administrative and Financial Services, Bureau of the Budget.

The fees outlined in section 13056, subsection 8, paragraphs A and B for watercraft operating on inland waters of the State each include a $10 fee for invasive species prevention and control. This fee is disposed of as follows:

(1) Eighty percent must be credited to the Invasive Aquatic Plant and Nuisance Species Fund; and

(2) Twenty percent must be credited to the Lake and River Protection Fund established within the department under section 10257. [2013, c. 580, §1 (AMD).]

[ 2013, c. 580, §1 (AMD) .]

4. Migratory waterfowl revenues. All revenues derived from the sale of permits and art in conjunction with the permits under section 10201, subsection 5 and section 11157 must be deposited into a special account within the department, and that account must be used for acquisition of waterfowl habitat and waterfowl management activities.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Sucker and yellow perch permit revenues. All fees collected pursuant to section 12506 accrue to the Eel and Elver Management Fund established in section 6505-D, except that $42 accrues to the General Fund for each eel pot or eel weir permit issued pursuant to section 12506.

[ 2007, c. 463, §1 (AMD); 2007, c. 463, §9 (AFF) .]

6. Lake and river protection sticker revenues. All fees collected by the commissioner from the sale of stickers under section 13058, subsection 3 must be paid daily to the Treasurer of State. Notwithstanding subsection 3, the Treasurer of State shall credit funds received under this subsection as follows:

A. Sixty percent of the revenues must be credited to the Invasive Aquatic Plant and Nuisance Species Fund established in the Department of Environmental Protection under Title 38, section 1863; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Forty percent of the revenues must be credited to the Lake and River Protection Fund established in the department under section 10257. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Resident lifetime license revenues. Revenue from the sale of lifetime licenses under section 10851 is dedicated revenue and must be deposited in the Lifetime License Fund established in subchapter 5. The department may establish payment procedures for licenses under section 10851; a license may not be issued until full payment is received.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Moose hunting permit revenues. All revenues derived from the sale of moose hunting permits under section 11154, subsection 11, including all bidding fees, must be deposited into a special nonlapsing account within the department, and that account must be used to pay the costs of administering the process of issuing permits and to fund youth conservation education programs.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. Moose hunting revenues; moose hunting research and management.

[ 2011, c. 370, §1 (RP) .]

10. Pheasant hunting permit revenues. Revenues generated from the sale of pheasant hunting permits must be deposited into a separate account within the department, to be known as the Pheasant Fund and referred to in this subsection as the "fund." The fund is nonlapsing. The fund may be used only for costs directly related to the administration of the pheasant program, including grants to a qualified rod and gun club or qualified hunting-oriented organization to help defray the costs of purchasing and raising pheasants in accordance with an agreement with the commissioner entered into in accordance with section 10108, subsection 9.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

11. Species Management Education Fund. The department shall deposit $1 of every hunting license and trapping license fee collected pursuant to sections 11109, 11109-A and 12201 in a separate account within the department, to be known as the Species Management Education Fund. The fund is nonlapsing. The department shall use money in the fund on an annual basis to educate the public on the management of game species. The department may contract with a private entity to provide this education. Education provided pursuant to this section must include information about how hunting and fishing helps to manage specific species. The department may continue its activities pursuant to this subsection during ballot initiative campaigns concerning wildlife issues.

[ 2015, c. 245, §1 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B47-50 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 695, §B3 (AMD). 2003, c. 695, §C1 (AFF). 2005, c. 12, §III2 (AMD). 2005, c. 93, §2 (AMD). 2005, c. 397, §E1 (AMD). 2007, c. 44, §1 (AMD). 2007, c. 463, §1 (AMD). 2007, c. 463, §9 (AFF). 2007, c. 556, §§1, 2 (AMD). 2009, c. 213, Pt. OO, §1 (AMD). 2009, c. 340, §8 (AMD). 2009, c. 652, Pt. A, §15 (AMD). 2011, c. 370, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 368, Pt. AAA, §1 (AMD). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 580, §1 (AMD). 2015, c. 245, §1 (AMD).






Subchapter 5: SPECIAL FUNDS

12 §10251. Lifetime License Fund; establishment; management

1. Fund established. The Lifetime License Fund, referred to in this section as the "fund," is established in the department to accept all revenue derived from the sale of lifetime hunting and fishing licenses under section 10851. The Treasurer of State shall administer the fund and shall invest the fund, subject to the limitations of this section, for growth and income in a manner consistent with the Treasurer of State's fiduciary responsibilities. Money in the fund may not be expended for any purpose except as provided in this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Treasurer of State. The Treasurer of State shall contract with investment firms as necessary to manage the fund; may agree to the payment of reasonable management fees to those firms, using money in the fund; and may direct those firms to purchase or sell investment opportunities as necessary to prudently manage the fund. The Treasurer of State annually may reimburse the State for costs incurred to oversee the fund from earnings of the fund.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Commissioner. The commissioner may accept donations to the fund but may not use any principal or earnings of the fund except upon the approval of the Treasurer of State and for the purposes set forth in this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Uses of fund. Prior to July 1, 2010, the Treasurer of State continuously shall reinvest all earnings of the fund and may not authorize any payments from the fund or use any earnings of the fund, except those necessary to pay the costs of administering the fund. On July 1, 2010, and on July 1st of each year thereafter, the Treasurer of State shall transfer to the department an amount determined by the department, not to exceed 5% of the fund principal. Additional interest earned by the fund, if any, must be reinvested. All funds received from the department under section 10851 and this section are subject to allocation by the Legislature.

[ 2015, c. 267, Pt. MMM, §1 (AMD) .]

5. Report. The Treasurer of State shall report quarterly to the commissioner and to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters on the status of the fund, including the sources and amount of revenue deposited into the fund, interest earnings and payments from the fund.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2015, c. 267, Pt. MMM, §1 (AMD).



12 §10252. Fish hatchery maintenance fund

The fish hatchery maintenance fund, referred to in this section as the "fund," is established in the department as a nonlapsing fund to be used by the commissioner to fund or assist in funding engineering designs for the Embden Hatchery, a statewide assessment of all other hatchery facilities and maintenance, repair and capital improvements at fish hatcheries and feeding stations owned by the State. The fund may not be used to fund personnel services costs or general operating costs of a fish hatchery. The commissioner may accept and deposit into the fund any monetary gifts, donations or other contributions from public or private sources and must use that money for the purposes specified in this section. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §51 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B51 (AMD). 2003, c. 655, §B422 (AFF).



12 §10253. Maine Endangered and Nongame Wildlife Fund

1. Fund established. The Maine Endangered and Nongame Wildlife Fund, referred to in this section as the "fund," is established. The fund receives money deposited by the Treasurer of State pursuant to section 10255 and Title 36, section 5284, revenues generated in accordance with this section and any money contributed voluntarily to the fund. All money deposited in the fund and the earnings on that money remain in the fund to be used for the management of nongame wildlife and for necessary administrative and personnel costs associated with the management of nongame wildlife and may not be deposited in the General Fund or any other fund, except as specifically provided by law.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Report and allocation. The commissioner shall include a report on the fund as part of the report submitted to the Governor pursuant to section 10103. This report must also be submitted to the joint standing committee of the Legislature having jurisdiction over fisheries and wildlife matters. The commissioner shall submit a budget for each biennium in accordance with Title 5, sections 1663 to 1666. The State Controller shall authorize expenditures from the fund as allocated by the Legislature.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Grants. Any person, organization or agency of the State may apply to the department for a grant to undertake research and nongame wildlife management activities. The department may award grants out of the fund. For the purposes of this section, "nongame wildlife" includes all unconfined terrestrial, freshwater and saltwater species that are not ordinarily collected, captured or killed for sport or profit.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Fundraising. The commissioner or the commissioner's authorized agent may provide for the creation, reproduction, sale, licensing, distribution and other disposal of any art or products for the purpose of generating revenues for the management of the State's nongame wildlife. All money generated from the sale of these items must be deposited in the fund.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. WE CARE support program. The Wildlife Enthusiast's Conservation Appreciation, Recreation and Enjoyment, or "WE CARE," support program is established to encourage voluntary support for the programs and services provided by the department. The fee for participating in this program is $19. All money generated pursuant to this subsection must be deposited in the fund.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10254. Maine Wildlife Park Fund

1. Fund established. The Maine Wildlife Park Fund, referred to in this section as the "fund," is established. The fund receives all funds collected by the department from the operation of the Maine Wildlife Park, including gate fees, the proceeds of any sales at the Maine Wildlife Park and any donations, grants or other funds presented to the department for the benefit of the Maine Wildlife Park, except that any funds that are solicited by and earned by volunteers for the benefit of the Maine Wildlife Park may not be used, directly or indirectly, to supplant appropriations from the General Fund or allocations from other revenue sources. All money deposited in the fund and the earnings on the money remain in the fund to be used for the management and maintenance of the Maine Wildlife Park. Unexpended balances in the fund at the end of the fiscal year are nonlapsing and must be carried forward to the next fiscal year to be used for the same purposes.

[ 2005, c. 504, §1 (AMD) .]

2. Report.

[ 2007, c. 651, §6 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B52 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 504, §1 (AMD). 2007, c. 651, §6 (AMD).



12 §10255. Maine Environmental Trust Fund

1. Fund established. The Maine Environmental Trust Fund, referred to in this section as the "fund," is established as a nonlapsing fund administered by the commissioner for the purposes of improving state parks and historic sites by supporting the Maine State Parks Fund established in section 1825, subsection 2 and managing nongame wildlife by supporting the Maine Endangered and Nongame Wildlife Fund established in section 10253, subsection 1. Money deposited with the Treasurer of State to the credit of the fund may be invested as provided by law. Income from these investments must be credited to the fund.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Fund sources. The fund receives money deposited by the Treasurer of State pursuant to Title 29-A, section 455 and any other gift, grant or other source of revenue deposited for that use.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Distribution from fund. Money distributed from the fund may be used for marketing the plates and for the production and marketing of goods using the environmental plate design. After the Treasurer of State has reimbursed the Secretary of State for costs of producing and issuing environmental registration plates in accordance with Title 29-A, section 455, the Treasurer of State shall, at the end of each quarter in the fiscal year, distribute the balance in the fund as follows:

A. Sixty percent of the balance must be deposited in the Maine State Parks Fund established in section 1825, subsection 2; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Forty percent of the balance must be deposited in the Maine Endangered and Nongame Wildlife Fund established in section 10253. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Budget. The commissioner shall submit a budget for each biennium pursuant to Title 5, sections 1663 and 1666.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10256. Land Management Fund

The Land Management Fund is established within the department. The fund is authorized to receive revenue from the sale of timber, lease of lands, gifts and other revenues associated with the use of department-owned land. The fund must be held separate and apart from all other money, funds and accounts. Any balance remaining in the fund at the end of any fiscal year must be carried forward to the next fiscal year. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10257. Lake and River Protection Fund

1. Fund established. The Lake and River Protection Fund, referred to in this section as the "fund," is established within the department as a nonlapsing fund. The fund must be administered by the commissioner. The fund is funded from a portion of the fees collected for lake and river protection stickers issued under section 13058, subsection 3 and from other funds accepted for those purposes by the commissioner or allocated or appropriated by the Legislature. Money in the fund may be used for enforcing laws pertaining to invasive aquatic plants and nuisance species, inspecting watercraft for invasive aquatic plant and nuisance species materials, educational and informational efforts targeted at invasive aquatic plant and nuisance species prevention, eradication and management activities and the production and distribution of lake and river protection stickers required under section 13058, subsection 3. For purposes of this section, "nuisance species" has the same meaning as in Title 38, section 1861, subsection 2.

[ 2013, c. 580, §2 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 74, §1 (AMD). 2013, c. 580, §2 (AMD).



12 §10258. Snowmobile Enforcement Fund

1. Fund established. The Snowmobile Enforcement Fund, referred to in this section as the "fund," is established in the department's Bureau of Warden Service. All funds credited to the fund are available for use by the Game Warden Colonel of the Bureau of Warden Service only for the purposes established in this section. Money in the fund may be used only to supplement other funds appropriated to the enforcement operations program. Money in the fund at the end of each fiscal year does not lapse and must be carried forward to the next fiscal year.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Fund uses. The Game Warden Colonel may use money in the fund only for the following purposes:

A. Regular or overtime personnel services costs of the warden service related to enforcement of snowmobile laws; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Safety or other education programs conducted by the department or authorized by the department that are related to the operation of snowmobiles; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Purposes, including the purchase of equipment or machinery, determined by the Game Warden Colonel as necessary for effective snowmobile safety and enforcement activities. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10259. Whitewater Rafting Fund

1. Fund established. The Whitewater Rafting Fund, referred to in this section as the "fund," is established to be used by the department, the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands and the affected counties and municipalities to fund activities related to river recreation with primary emphasis on those activities that relate to whitewater trips.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Funding. All fees and surcharges collected under chapter 929 must be credited to the fund, except for license fees collected in accordance with sections 12907 and 12909.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Budget.

[ 2013, c. 368, Pt. LLLL, §4 (RP) .]

4. Use of fund. The fund must be used according to this subsection.

A. The money deposited in the fund must be credited as follows.

(1) Sixty-five percent of each fee or surcharge must be credited to the department.

(2) Twenty-five percent of each fee or surcharge must be credited to the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands.

(3) Ten percent of each fee or surcharge must be credited to the county in which the river is located for distribution among the affected municipalities and for use in the affected unorganized townships. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. All money from the fund must be expended solely for purposes related to river recreation, with primary emphasis on those activities that relate to whitewater trips, including, but not limited to, administration, regulation, safety education, enforcement, mitigation of environmental and safety problems and mitigation of any adverse effect on competing use of the river. The fund may not be used to pay the cost of administering the whitewater outfitters' license program or the guide license program. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Any amount of the fund that is not expended at the end of a fiscal year does not lapse but must be carried forward. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The Legislature shall appropriate to the department in each fiscal year an amount equal to the administrative costs incurred by the department in collecting revenue under this section. Those costs must be verified by the Department of Administrative and Financial Services. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2007, c. 651, §7 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 368, Pt. LLLL, §4 (AMD). 2013, c. 405, Pt. A, §24 (REV).



12 §10260. Black Bear Research Fund

The Black Bear Research Fund, referred to in this section as "the fund," is established within the department as a nonlapsing fund to be used by the commissioner to fund or assist in funding studies related to the management of black bears. Revenue from the nonresident late season bear hunting permit under section 11151-A and the bear trapping permit under section 12260-A must be deposited in the fund. The commissioner may accept and deposit into the fund monetary gifts, donations or other contributions from public or private sources for the purposes specified in this section. The fund must be held separate and apart from all other money, funds and accounts. [RR 2015, c. 1, §6 (COR).]

SECTION HISTORY

2007, c. 168, §1 (NEW). 2007, c. 168, §8 (AFF). RR 2015, c. 1, §6 (COR).



12 §10261. Boat Launch Facilities Fund

The Boat Launch Facilities Fund, referred to in this section as "the fund," is established within the department as a nonlapsing fund to be used by the commissioner to fund or assist in funding the establishment, improvement and maintenance of publicly owned boat launch facilities on inland waters. The commissioner may accept and deposit into the fund any monetary gifts, donations or other contributions from public or private sources. Funds deposited in the fund must be used for the purposes specified in this section. [2007, c. 240, Pt. LLLL, §1 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. LLLL, §1 (NEW).



12 §10262. Warden Service Aircraft Fund

1. Fund established. The Warden Service Aircraft Fund, referred to in this section as "the fund," is established through the Office of the State Controller as a nonlapsing fund under the jurisdiction of the Bureau of Warden Service within the department, referred to in this section as the "bureau," to ensure the viability of its aviation program.

[ 2009, c. 146, §5 (NEW) .]

2. Funding. The bureau may assess charges consisting of direct operating costs of the aircraft to agencies of the State for the use of the bureau's aircraft resources for purposes other than warden service activities and shall deposit any such money received into the fund. The bureau may apply for and accept any appropriation, grant, gift or service made available from any public or private source consistent with the purpose of this section and shall deposit any such money into the fund.

[ 2009, c. 146, §5 (NEW) .]

3. Fund uses. The bureau may use the fund to purchase aviation equipment and pay for operational expenses, including but not limited to maintenance, repairs, fuel and spare parts, in accordance with the bureau's plan to diversify and modernize its aviation program.

[ 2009, c. 146, §5 (NEW) .]

SECTION HISTORY

2009, c. 146, §5 (NEW).



12 §10263. Moose Research and Management Fund

The Moose Research and Management Fund, referred to in this section as "the fund," is established within the department as a nonlapsing fund to be used by the commissioner to fund or assist in funding the research and the management of moose. One hundred dollars from each nonresident or alien moose hunting permit issued under section 11154, subsection 3 must be deposited in the fund. In addition, up to $25,000 may be deposited in the fund from the revenues generated by moose hunting application and permit fees to carry out the department's documented moose research. The commissioner may accept and deposit into the fund monetary gifts, donations or other contributions from public or private sources for the purposes specified in this section. The fund must be held separate and apart from all other money, funds and accounts. [2011, c. 370, §2 (NEW).]

§10263. Predator Control and Deer Habitat Fund

(As enacted by PL 2011, c. 381, §5 is REALLOCATED TO TITLE 12, SECTION 10264)

SECTION HISTORY

RR 2011, c. 1, §14 (RAL). 2011, c. 370, §2 (NEW). 2011, c. 381, §5 (NEW).



12 §10264. Maine Deer Management Fund (REALLOCATED FROM TITLE 12, SECTION 10263)

(REALLOCATED FROM TITLE 12, SECTION 10263)

The Maine Deer Management Fund, referred to in this section as "the fund," is established within the department as a nonlapsing fund to be used by the commissioner to fund or assist in funding predator control and to enhance deer habitat. The commissioner shall establish on the department's online licensing system checkoff options that allow a person to donate money for predator control or deer habitat enhancement. The checkoff options must be prominently displayed and contain web links to information about how the checkoff revenues have been and will be used. The commissioner shall also print in a prominent place on every paper application for a hunting license checkoff options that allow a person to donate money to the fund for predator control or deer habitat enhancement. Revenues from the checkoffs must be deposited in the fund and used for purposes indicated by the checkoffs. [2011, c. 668, §3 (AMD).]

Notwithstanding section 10801, subsection 4, $2 of each deer registration fee collected under section 12301-A, subsection 3, paragraph C must be deposited in the fund. Fifty percent of the funds deposited in the fund from the deer registration fees must be used for predator control purposes and 50% of the deposited fees must be used to enhance deer habitat. The commissioner may accept and deposit into the fund monetary gifts, donations or other contributions from public or private sources for the purposes specified in this section. The fund must be held separate and apart from all other money, funds and accounts. The department shall report annually to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters on the fund and its utilization. [2011, c. 668, §3 (AMD).]

SECTION HISTORY

RR 2011, c. 1, §14 (RAL). 2011, c. 668, §3 (AMD).



12 §10265. Landowner Relations Fund

The Landowner Relations Fund, referred to in this section as "the fund," is established within the department as a nonlapsing fund to be used by the commissioner to fund or assist in funding the landowner relations program established pursuant to section 10108, subsection 4-A and the Keep Maine Clean program established in section 10108, subsection 4-B. All funds from fees collected under section 10108, subsection 3 and subsection 4-A, paragraph C and money accepted by the commissioner pursuant to section 10108, subsection 4-B must be deposited in the fund. The fund receives any other funds appropriated or allocated to the fund. The commissioner may accept and deposit into the fund monetary gifts, donations or other contributions from public or private sources for the purposes specified in this section. The fund must be held separate and apart from all other money, funds and accounts. [2015, c. 277, §9 (AMD).]

SECTION HISTORY

2011, c. 576, §5 (NEW). 2015, c. 277, §9 (AMD).



12 §10266. Camp North Woods fund

The Camp North Woods fund, referred to in this section as "the fund," is established within the department as a nonlapsing fund to be used by the commissioner to fund the Camp North Woods program established under section 10108, subsection 12. All funds collected by the department from the operation of the Camp North Woods program and any donations, grants or other funds presented to the department for the benefit of the Camp North Woods program must be deposited into the fund. All money deposited in the fund and the earnings on the money remain in the fund to be used for the operation of the Camp North Woods program. Unexpended balances in the fund at the end of the fiscal year are nonlapsing and must be carried forward to the next fiscal year to be used for the same purposes. [2015, c. 301, §4 (NEW).]

SECTION HISTORY

2015, c. 301, §4 (NEW).






Subchapter 6: MAINE OUTDOOR HERITAGE FUND

12 §10301. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Acquisition. "Acquisition" means fee ownership, easement, lease, right-of-way and other less-than-fee interests in land.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Board. "Board" means the Maine Outdoor Heritage Fund Board established in section 10308.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §53 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Coordinator of the Natural Areas Program. "Coordinator of the Natural Areas Program" means the person appointed by the Commissioner of Agriculture, Conservation and Forestry to be responsible for coordinating the Natural Areas Program.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

4. Fund. "Fund" means the Maine Outdoor Heritage Fund.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Matching funds. "Matching funds" means any combination of public and private funds used in conjunction with the Maine Outdoor Heritage Fund for the purpose of this subchapter, including, but not limited to, private contributions of cash or securities, money from municipal or other public agencies, money from a federal matching program, in-kind contributions or any combination thereof.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Natural resources agencies. "Natural resources agencies" means state agencies, bureaus, boards, commissions or other instrumentalities having jurisdiction over the protection of the State's natural resources.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Public-private partnership. "Public-private partnership" means any partnership between federal agencies, state agencies or individuals or any combination of federal agencies, state agencies or individuals, including corporations and private persons or organizations, where at least 1/3 of the funding is contributed by a nongovernmental organization or individual.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Wildlife. "Wildlife" means wild organisms, including vertebrate, invertebrate and plant species.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B53 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 657, Pt. W, §6 (REV).



12 §10302. Fund established

There is established the Maine Outdoor Heritage Fund. The fund consists of revenues received pursuant to Title 8, section 387 and any funds received as contributions from private and public sources. The fund, to be accounted within the department, must be held separate and apart from all other money, funds and accounts. Eligible investment earnings credited to the assets of the fund become part of the assets of the fund. Any balance remaining in the fund at the end of any fiscal year must be carried forward to the next fiscal year. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10303. Purpose of fund

The fund is for the sole purpose of maintaining, improving and expanding state and local natural resource conservation programs and associated compatible public uses in accordance with the strategic plan provided for by section 10308, subsection 5, paragraph A. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10304. Relation to other funding

The fund supplements sources and levels of funding appropriated and allocated by the Legislature to natural resources agencies. It is the intent of the Legislature that a grant received from the fund not be considered a substitute for funds previously appropriated or allocated to a natural resources agency. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10305. Fund availability

The fund must be available to natural resources agencies in accordance with section 10307. Natural resources agencies may contract with nongovernmental organizations and individuals for the purpose of carrying out projects funded by the fund. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10306. Fund administration

The Maine Outdoor Heritage Fund Board shall administer the fund. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10307. Expenditures from fund; distribution

The board shall make grants, applications for which must be reviewed in accordance with section 10309, to natural resources agencies for projects found consistent with the criteria and the strategic plan adopted by the board pursuant to section 10308, subsection 5, paragraph A. Except as otherwise provided in this subchapter, the board shall distribute annually available grant money as follows: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Fisheries and wildlife; habitat conservation. Thirty-five percent of the money in the fund for fisheries and wildlife and habitat conservation projects;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Public lands and access; outdoor recreation sites and facilities. Thirty-five percent of the money in the fund for acquisition and management of public lands, parks, wildlife conservation areas and public access and outdoor recreation sites and facilities;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Endangered and threatened species. Fifteen percent of the money in the fund for endangered and threatened species conservation projects; and

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Natural resources law enforcement. Fifteen percent of the money in the fund for natural resources law enforcement.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

The board is authorized to carry forward money in any of the percentage categories of this section into a successive year in the same category in the event that this carry-over better serves the strategic plan or that no grant applications in a particular year adhere to the strategic plan for a particular percentage category. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10308. Maine Outdoor Heritage Fund Board

The Maine Outdoor Heritage Fund Board is established within the department and shall carry out its duties in accordance with this section. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Members. The board consists of 7 members. The commissioner, the Commissioner of Agriculture, Conservation and Forestry and the Coordinator of the Natural Areas Program are permanent members and their designees may represent them at board meetings. The Governor shall appoint the remaining 4 citizen members subject to the review of the joint standing committee of the Legislature having jurisdiction over natural resources matters and confirmation by the Senate. One of these members must be a representative of a state sportsmen's organization, one must be a representative of a state wildlife conservation organization and one must work in a field related to natural resources.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

2. Terms. The Governor shall appoint citizen members to staggered 4-year terms. Appointed citizens may not serve more than 2 consecutive 4-year terms.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Chair. The Governor shall appoint a citizen member of the board to serve as chair. The chair may not serve more than 2 consecutive 4-year terms.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Board meetings, rules and administration. The board shall conduct its meetings as follows.

A. The board shall meet at least 3 times a year at the call of the chair. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The board, acting in accordance with the Maine Administrative Procedure Act, may adopt any rules necessary for the conduct of its business. The board shall adopt by rule a schedule for submission and action on grant proposals submitted pursuant to subsection 5, paragraph B. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Appointed citizen members are entitled to compensation equal to legislative per diem and travel expenses under Title 5, section 12004-G, subsection 29-B while engaged in board activities. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A quorum of the board for the transaction of business is 4 members. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Board members are governed by the conflict of interest provisions in Title 5, section 18. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Board functions. The board has the following functions.

A. The board, in accordance with the rule-making provisions of the Maine Administrative Procedure Act and in consultation with natural resources agencies, shall adopt a strategic plan for each of the funding categories listed in section 10307. The board may cooperate with other state or federal agencies in developing the plan or carrying out other functions under this subchapter. The strategic plan must identify the priority areas for funding for 6 years using the criteria listed in section 10309. The board may amend the strategic plan. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The board shall review and award annually funding requests for specific projects from natural resources agencies. The board may award grants only to proposals that conform to the strategic plan adopted pursuant to paragraph A. Grant proposals that establish a public-private partnership are encouraged. Grant proposals must include a stated purpose, a time line, potential outcomes, a budget and an explanation of need. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The board shall submit an annual report to the Governor and the joint standing committees of the Legislature having jurisdiction over natural resources matters and inland fisheries and wildlife matters. In the annual report, the board shall detail expenditures made from the fund and the board's progress in implementing the strategic plan. [2005, c. 397, Pt. E, §2 (AMD).]

D. Responsibility for administration of the board lies with the chair. The board shall hire an executive director. The executive director may hire an additional staff person, if the board determines it necessary. The executive director directs the daily operation of the board. Staff positions may be part-time. The executive director position is unclassified and the executive director serves at the pleasure of the board. The board shall prepare and adopt an annual budget to be included with the report required under paragraph C. The board may obtain the services of consultants as necessary to carry out its functions under this subchapter. The board may spend money to cover administrative costs. The board shall endeavor to keep the level of administrative expenses as low as practicable and include, in its annual report, discussion of efforts to minimize administrative expenses. State natural resources agencies shall provide staff support and assistance as determined necessary by the board. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2005, c. 397, Pt. E, §2 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 397, §E2 (AMD). 2011, c. 657, Pt. W, §6 (REV).



12 §10309. Fund distribution criteria for strategic plan and grants

In developing the strategic plan provided for by section 10308, subsection 5, paragraph A and reviewing and awarding grant proposals submitted pursuant to section 10308, subsection 5, paragraph B, the board shall consider whether a project involves: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Fisheries and wildlife and habitat conservation. For the category of fisheries and wildlife and habitat conservation:

A. A species or species group adversely affected due to lack of management or habitat loss; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A species or species group that is adversely affected due to unusual vulnerability to man-made disturbances and requirements for a special or limited habitat type; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Measurable benefits vital to the future welfare of a species or species group; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Available matching funds; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Acquisition and management of public lands, parks, wildlife conservation areas, and public access and outdoor recreation sites and facilities. For the category of acquisition and management of public lands, parks, wildlife conservation areas, and public access and outdoor recreation sites and facilities:

A. Public recreation opportunities of statewide or regional significance; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Fish or wildlife habitat of statewide or regional significance; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Habitat of a threatened or endangered species listed under state or federal law; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Rare or exemplary natural communities or ecosystems as determined by the State's Natural Areas Program database; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Lands or areas providing for public recreation opportunities of statewide or regional significance; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. Rare or exemplary geological features; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. Areas with proximity to lands dedicated to conservation purposes or public recreation or with access to lands or waters with significant natural resources values; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. Available matching funds; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Conservation of endangered and threatened species and their habitats. For the category of conservation of endangered and threatened species and their habitats:

A. A species or species group listed as endangered or threatened under state or federal law; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The habitat of one or more species or groups under paragraph A; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A species or species group not listed as threatened or endangered but, based on the best available scientific information, potentially warranting listing in the near future; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A species, group of species, natural community or ecosystem that has been documented as being in decline or recognized as being at risk of extirpation from the State; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Any species, group of species, natural community or ecosystem thought in the best professional judgment of biologists to be in decline or in danger of extirpation from the State but whose status is undetermined; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. Available matching funds; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Natural resources law enforcement. For the category of game wardens and other conservation law enforcement:

A. A species or species group adversely affected due to lack of management or habitat loss; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Public health or safety concerns of statewide or regional significance; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Environmental education for the public or law enforcement personnel; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Cross-training between natural resources state agencies; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Available matching funds. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

The criteria in this section are not listed in order of priority. A grant applicant must indicate in the proposal the subsection under which the board should evaluate the proposals. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Subchapter 7: ATV ENFORCEMENT GRANT AND AID PROGRAM

12 §10321. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

1. ATV Enforcement Grant and Aid Program. "ATV Enforcement Grant and Aid Program" or "the program" means the ATV Enforcement Grant and Aid Program established pursuant to this subchapter.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

2. ATV Enforcement Grant Review Committee. "ATV Enforcement Grant Review Committee" or "the grant committee" means the committee established in section 10324.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

3. ATV grant coordinator. "ATV grant coordinator" means the person retained by the commissioner to be responsible for providing administration and staff support for the ATV Enforcement Grant Program.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

4. General ATV enforcement. "General ATV enforcement" means Level 1 or Level 2 enforcement.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

5. Law enforcement agency. "Law enforcement agency" means a state, county or municipal agency or bureau that employs full-time and part-time law enforcement officers certified by the Maine Criminal Justice Academy who are authorized pursuant to section 10402, subsection 4 to enforce the provisions of this Part regulating ATVs.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

6. Level 1 enforcement. "Level 1 enforcement" means handling ATV complaints from landowners or other persons about the operation of ATVs, responding to ATV accidents and enforcing ATV laws during the normal course of patrol duties.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

7. Level 2 enforcement. "Level 2 enforcement" means ATV enforcement that is focused on recognized ATV problems in a localized area, but not a multijurisdictional high-problem area.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

8. Matching funds. "Matching funds" means any combination of public and private funds used in conjunction with a grant from the program. "Matching funds" includes, but is not limited to, private contributions of cash or securities, money from municipal or other public agencies, money from a federal matching program, in-kind contributions or any combination thereof.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

9. Multijurisdictional high-problem area. "Multijurisdictional high-problem area" means an area of extensive use by ATV operators, including, but not limited to, unauthorized trails or damaged agricultural lands, wetlands or other environmentally sensitive areas. A multijurisdictional high-problem area is an area where there are documented complaints from landowners or others about the operation of ATVs.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

SECTION HISTORY

2003, c. 695, §B4 (NEW). 2003, c. 695, §C1 (AFF).



12 §10322. Grant and aid program established

1. Established. There is established the ATV Enforcement Grant and Aid Program. Grants from the program are for the sole purpose of maintaining, improving and expanding ATV enforcement and training for state, county and municipal enforcement officers in accordance with this subchapter. The grant committee may also, as part of the program, receive and disburse aid in the form of materials or equipment pursuant to section 10324, subsection 5.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

2. Fund. The ATV Enforcement Grant Program Fund, referred to in this section as "the fund," is established within the department to be used for the program in accordance with this subchapter. The fund consists of revenues deposited in the fund pursuant to Title 36, section 2903-D, subsection 3, any other funds appropriated or allocated for inclusion in the fund, from whatever source, and any other money available for deposit in the fund, including any federal funds or other public funds or any donations made to the fund. The board may apply for federal or other funds that may be available for the purposes of the program. The fund is nonlapsing and any balance remaining in the fund at the end of any fiscal year must be carried forward to the next fiscal year. The fund may be used to pay for administrative expenses associated with the work of the grant committee pursuant to this subchapter, including the costs of the ATV grant coordinator.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

3. Relation to other funding. Grants from the program supplement any other sources or levels of funding appropriated or allocated by the Legislature.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

4. Grant availability. Grants from the program are available to law enforcement agencies in accordance with this subchapter.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

5. Grant administration. The ATV Enforcement Grant Review Committee shall administer the fund and the program.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

SECTION HISTORY

2003, c. 695, §B4 (NEW). 2003, c. 695, §C1 (AFF).



12 §10323. Grant expenditures; distribution

1. Generally. The grant committee shall make grants to law enforcement agencies for projects found consistent with the criteria established pursuant to section 10325.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

2. Grant categories. Except as otherwise provided in this subchapter, the grant committee shall distribute grant money in accordance with this subsection. For purposes of this section, "category funds" means money in the fund other than money used for administrative expenses and other than funds carried forward in accordance with subsection 3. The grant committee shall annually make available for grants category funds in the following percentages for the following categorical purposes:

A. For general ATV enforcement, 40%; [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. For multijurisdictional high-problem area enforcement, 50%; and [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

C. For law enforcement officer training and equipment, 10%. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

3. Money to be carried forward. If the grant committee determines that not providing the full amount of category funds for a categorical purpose better serves the grant committee's strategic grant plan or if insufficient grant applications in a particular year conform to the strategic plan for a particular categorical purpose, the grant committee shall carry forward the unspent money for use in succeeding years for the same categorical purpose.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

SECTION HISTORY

2003, c. 695, §B4 (NEW). 2003, c. 695, §C1 (AFF).



12 §10324. ATV Enforcement Grant Review Committee

The grant committee is organized within the department and must carry out its duties in accordance with this section. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

1. Members. The grant committee consists of 9 members as follows:

A. Three ex officio members or their designees:

(1) The Game Warden Colonel;

(2) The Chief of the Maine State Police; and

(3) The Director of the forest protection unit, Maine Forest Service within the Department of Agriculture, Conservation and Forestry; and [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF); 2011, c. 657, Pt. W, §§5, 8 (REV).]

B. Six members appointed by the commissioner as follows:

(1) One member who is a member of a statewide association of sheriffs;

(2) Four members who are members of a statewide association of police chiefs, one representing northern Maine, one representing southern Maine, one representing eastern Maine and one representing central Maine; and

(3) One member representing the Maine Criminal Justice Academy. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF); 2011, c. 657, Pt. W, §§5, 8 (REV) .]

2. Terms. The ex officio members or their designees serve for their terms of office. The commissioner shall appoint other members to staggered 4-year terms. The initial appointments must be made by December 31, 2004. The initial appointments are as follows: 2 for 4-year terms; 2 for 3-year terms; and 2 for 2-year terms. Appointed members may not serve more than 2 consecutive 4-year terms.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

3. Chair; election of officers. The members of the grant committee shall annually elect one of its members as chair and one of its members as vice-chair.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

4. Grant committee meetings, rules and administration. The grant committee is governed by the following.

A. The grant committee shall meet at least 2 times a year at the call of the chair or when needed to address urgent ATV problems. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. A quorum of the grant committee for the transaction of business is 5 members. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

C. Grant committee members are governed by the conflict-of-interest provisions in Title 5, section 18. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

5. Grant committee duties. The grant committee has the following duties.

A. Consistent with the requirements of this subchapter, the grant committee shall adopt rules governing the review of grant proposals and awarding of grants. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. The grant committee shall annually review funding requests and award funds for specific projects from law enforcement agencies in accordance with this subchapter. The grant committee may award grants only to proposals that conform to the rules adopted pursuant to paragraph A. Grant proposals must include a stated purpose, timeline, potential outcomes, a budget and an explanation of need. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

C. The grant committee may accept donations of equipment or materials if the grant committee determines that the donations will further the purposes of this subchapter. If the grant committee accepts equipment or materials, the grant committee shall establish by rule a process for receiving proposals and making awards to appropriate entities of such equipment or materials. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

D. The grant committee shall submit an annual report by January 15th to the commissioner and the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters. In the annual report, the grant committee shall detail expenditures made from grant revenues and provide a detailed summary of ATV enforcement activities supported by the grant as well as any equipment or materials that it has accepted or awarded pursuant to this subchapter. The first report must be submitted by January 15, 2005. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

E. The grant committee shall endeavor to keep the level of its administrative expenses as low as practicable and shall include in its annual report a description of efforts to minimize administrative expenses. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

6. Staff; administration. The department is responsible for the administration and staff support of the grant committee and the commissioner shall contract with an appropriately qualified person to serve as ATV grant coordinator to implement and account for the operations of the grant committee. The contract may provide for part-time services.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

SECTION HISTORY

2003, c. 695, §B4 (NEW). 2003, c. 695, §C1 (AFF). 2011, c. 657, Pt. W, §§5, 8 (REV).



12 §10325. Distribution criteria for grants

The review and awarding of grant proposals by the grant committee under this subchapter are governed by this section. The criteria for consideration established in this section are not listed in order of priority. A grant applicant shall indicate in the application the category under which the grant committee should evaluate the proposal. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

1. General ATV enforcement. For grants for general ATV enforcement, the grant committee:

A. Shall consider the following information relevant to the grant proposal:

(1) Documentation of ATV complaints;

(2) ATV accident data; and

(3) Documented general ATV enforcement problems; and [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. May not award a grant unless matching funds are available in an amount that is no less than 25% of the grant amount. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

2. Multijurisdictional high-problem area. For grants for multijurisdictional high-problem areas, the grant committee:

A. Shall consider the following information relevant to the grant proposal:

(1) Documentation of extensive use of an area by ATV operators, as indicated by a large number of registered ATVs or a large number of transient ATV operators in an area;

(2) Documentation of unauthorized trails or extensive damage to private and public property;

(3) Documentation of ATV use in prohibited areas as defined in state law; and

(4) Documentation of multiple law enforcement agency involvement; and [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. May award a grant whether or not matching funds are available. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

3. Equipment and training. For grants for equipment and training for law enforcement officers, the grant committee:

A. Shall consider the following information relevant to the grant proposal:

(1) Documentation of ATV use on trails and private property;

(2) Documentation of law enforcement staff needing equipment and training; and

(3) Documentation of inability to obtain equipment from other sources, specific scheduled training events and any training sponsorship; and [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. May not award a grant unless matching funds are available in an amount that is no less than 50% of the grant amount. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

SECTION HISTORY

2003, c. 695, §B4 (NEW). 2003, c. 695, §C1 (AFF).



12 §10326. Rules

The grant committee may adopt rules necessary for the conduct of its business under this subchapter. The grant committee shall adopt by rule a schedule for submission of and action on grant proposals. Rules adopted pursuant to this subchapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

SECTION HISTORY

2003, c. 695, §B4 (NEW). 2003, c. 695, §C1 (AFF).






Subchapter 8: MAINE FISHERY INFRASTRUCTURE TAX CREDIT PROGRAM

12 §10331. Tax credit certificates

1. Authorization; short title. In order to encourage investment in and contributions to infrastructure improvements and facilities that enhance the State's fisheries, the department in coordination with the Department of Marine Resources is authorized to issue certificates of eligibility for the Maine fishery infrastructure investment tax credit permitted by Title 36, section 5216-D, subject to the requirements of this section. This program may be known and cited as "the Maine Fishery Infrastructure Tax Credit Program."

[ 2011, c. 380, Pt. HHHH, §2 (NEW) .]

2. Eligibility for tax credit certificate; rules. The department in coordination with the Department of Marine Resources shall adopt rules in accordance with the Maine Administrative Procedure Act to implement the Maine Fishery Infrastructure Tax Credit Program. Rules adopted pursuant to this subsection are major substantive rules as defined by Title 5, chapter 375, subchapter 2-A. The rules must establish requirements for public fishery infrastructure project eligibility for a tax credit certificate and must include at least the following.

A. A tax credit certificate may be issued in an amount not more than 50% of the amount of cash actually invested in or contributed to an eligible public fishery infrastructure project in any calendar year. [2011, c. 380, Pt. HHHH, §2 (NEW).]

B. An eligible public fishery infrastructure project must be determined by the department in coordination with the Department of Marine Resources to have a public benefit and be:

(1) A publicly owned infrastructure improvement or facility that enhances the State's fisheries; or

(2) A privately owned infrastructure improvement or facility that is publicly accessible. [2011, c. 380, Pt. HHHH, §2 (NEW).]

[ 2011, c. 380, Pt. HHHH, §2 (NEW) .]

3. Credit certificate limit. The aggregate investment or contribution eligible for tax credits under this subchapter may not exceed $5,000,000 per project.

[ 2011, c. 380, Pt. HHHH, §2 (NEW) .]

4. List of projects. The department shall develop and maintain a list of projects eligible under this subchapter and rules adopted under this subchapter. The department shall coordinate with the Department of Marine Resources in the identification of projects that benefit freshwater and saltwater fisheries.

[ 2011, c. 380, Pt. HHHH, §2 (NEW) .]

5. Revocation of tax credit certificate. The department may revoke a tax credit certificate under this subchapter if any representation to the department in connection with the application for the certificate proves to have been false when made or if the applicant violates any conditions established by the department and stated in the tax credit certificate. The revocation may be in full or in part as the department determines. The department shall specify the amount of credit being revoked and send notice of the revocation to the investor or contributor and to the State Tax Assessor.

[ 2011, c. 380, Pt. HHHH, §2 (NEW) .]

6. Reports. As a condition for determination of eligibility or continuation of eligibility for a tax credit certificate under this subchapter, the department may require any information or reports from the public fishery infrastructure project that it considers necessary.

[ 2011, c. 380, Pt. HHHH, §2 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. HHHH, §2 (NEW).












Subpart 3: LAW ENFORCEMENT AND GENERAL OFFENSES

Chapter 905: ENFORCEMENT OFFICERS

Subchapter 1: GAME WARDENS

12 §10351. Appointment of wardens

1. Qualifications. The commissioner shall appoint as game wardens persons who have qualified under the written code prepared by the commissioner and approved by the Director of Human Resources within the Department of Administrative and Financial Services.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Deputy game wardens. The commissioner may appoint, on a temporary basis, deputy game wardens.

[ 2009, c. 550, §1 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 550, §1 (AMD).



12 §10352. Office

1. Conflicts. Wardens appointed under the authority of section 10351 may hold no other governmental office from which they receive compensation, except elected positions in municipal or county government.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Compensation. The compensation of the wardens appointed pursuant to section 10351, subsection 1 is determined under the Civil Service Law. Deputy game wardens appointed pursuant to section 10351, subsection 2 are not entitled to compensation but, at the discretion of the Game Warden Colonel and approval of the commissioner, may be compensated for mandatory assignments and for attendance at mandatory training or other required meetings or classes and reimbursed for approved expenses.

[ 2009, c. 550, §2 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2007, c. 421, §1 (AMD). 2009, c. 550, §2 (AMD).



12 §10353. Duties and powers

1. Duties. In addition to other duties set out in this Part, a game warden shall:

A. Enforce:

(1) This Part;

(2) All rules adopted by the commissioner; and

(3) The federal Migratory Bird Treaty Act, 16 United States Code, Chapter 7, subchapter II, section 703 as amended, and all rules and regulations promulgated in pursuance of that Act; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Act as a state fire warden.

(1) A warden shall, when possible, while in and about the woods, caution all sportsmen of the danger from fires in the woods and, if possible, extinguish a fire left burning by anyone.

(2) A warden shall, when possible, give notice to all interested parties of a fire raging and beyond the warden's control in order that the fire may be controlled and extinguished. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Powers. In addition to other powers granted in this Part, a game warden or other official described in section 10401 may:

A. Arrest, summons and prosecute a violator of the following:

(1) This Part;

(2) Rules adopted by the commissioner; and

(3) The federal Migratory Bird Treaty Act, 16 United States Code, Chapter 7, subchapter II, section 703 and all rules and regulations promulgated in pursuance of that Act.

A game warden or other official described in section 10401 shall, without unnecessary delay, take any person so arrested before the District Court nearest the place of violation; [2011, c. 248, §1 (AMD).]

B. Serve criminal processes on offenders of the law and serve all processes pertaining to the enforcement of this Part; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Accept personal recognizances in accordance with the following procedures:

(1) A game warden or other official described in section 10401 making an arrest for any violation of this Part and Title 38, chapter 3, subchapter 1, article 5-A, at a point more than 50 miles distant from the nearest District Court having jurisdiction, may accept the personal recognizance of the prisoner in an amount not to exceed $1,000 for the prisoner's appearance before the nearest District Court on a specified date and a deposit in money to the amount of that recognizance; and

(2) The warden or other official described in section 10401 shall report all those recognizances and forward all those deposits to the court to which the recognizance is returnable.

Recognizances and deposits must be handled by the court in accordance with sections 10202 and 10203; [2011, c. 248, §1 (AMD).]

D. If the warden or other official described in section 10401 is in uniform and has reasonable and articulable suspicion to believe that a violation of law has taken place or is taking place, stop a motor vehicle or watercraft for the purpose of:

(1) Arresting the operator for a criminal violation;

(2) Issuing the appropriate written process for a criminal or civil violation or a traffic infraction; or

(3) Questioning the operator or occupants; [2011, c. 248, §1 (AMD).]

E. In order to protect fish and wildlife:

(1) If the warden or other official described in section 10401 is in uniform, stop a person for the purpose of determining compliance with license, permit, equipment or other requirements or restrictions if the person, at the time of the stop, is:

(a) Engaged in hunting, fishing or trapping; and

(b) Not in or on a motor vehicle; and

(2) Pursuant to policy established by the commissioner, establish checkpoints to stop any type of vehicle and conduct checks to gather statistics concerning hunting, fishing and trapping and to determine compliance with fish and wildlife laws; [2011, c. 248, §1 (AMD).]

F. Stop any watercraft to inspect the craft, its equipment and its documents or certificates; board a watercraft when necessary to enforce chapter 935 or any other provision of this Part regarding watercraft; and order any watercraft ashore to correct a violation or to protect the safety of its occupants, if in the opinion of the warden or other official described in section 10401 their safety is in jeopardy; [2011, c. 248, §1 (AMD).]

G. Stop and examine any all-terrain vehicle to ascertain whether it is being operated in compliance with chapter 939 or any other provision of this Part regulating ATVs, demand and inspect the operator's certificate of registration and, when appropriate, demand and inspect evidence that the operator has satisfactorily completed a training course as required by section 13152; [2011, c. 248, §1 (AMD).]

H. Stop and examine any snowmobile to ascertain whether it is being operated in compliance with chapter 937 or any other provision of this Part regulating snowmobiles; demand and inspect the operator's certificate of registration; and examine the identification numbers of the snowmobile and any marks on it; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

I. Do anything otherwise prohibited by this Part if necessary to carry out the duties and powers of the warden or other official described in section 10401. This paragraph does not authorize a warden or other official described in section 10401 enforcing this Part to stop any person, motor vehicle or watercraft except as specifically provided in this section. [2011, c. 248, §1 (AMD).]

[ 2011, c. 248, §1 (AMD) .]

3. Same duties and powers as sheriffs. In addition to specified duties and powers, a warden has the same duties and powers throughout the several counties of the State as sheriffs have in their respective counties, except that a warden's primary responsibility is enforcement of laws protecting fish and wildlife.

A. A warden has the same rights as sheriffs to require aid in executing the duties of their offices. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A warden is entitled to the same fees as sheriffs and their deputies for like services, except before the District Court. All the fees must be paid to the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Agents of commissioner. A warden may act as an agent of the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Assistance to federal agencies. The Bureau of Warden Service may provide assistance to federal agencies. The director of the Bureau of Warden Service may charge the various federal agencies for these services. Revenues received from these agencies must be allocated for the purpose of funding the cost of providing the services.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Assistance to other entities and persons. The Bureau of Warden Service may, with approval of the commissioner, provide assistance to other entities, including county and state agencies, municipalities and private organizations, and persons. The director of the Bureau of Warden Service may charge the entities or individuals for these services. The Bureau of Warden Service shall report to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters no later than January 15th of each year concerning the assistance provided to other entities and persons during the previous calendar year. The report must contain information about the types of services provided, the number of services and the fees charged by the director of the Bureau of Warden Service.

[ 2007, c. 20, §1 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B54 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 20, §1 (AMD). 2009, c. 389, §1 (AMD). 2011, c. 248, §1 (AMD).






Subchapter 2: OTHER ENFORCEMENT OFFICERS

12 §10401. Officials with full powers of game wardens

Sheriffs, deputy sheriffs, police officers, constables, marine patrol officers, Baxter Park rangers, wardens of the Penobscot Indian Nation within the Penobscot Indian Territory, as defined by Title 30, section 6205, subsection 2, wardens of the Passamaquoddy Tribe within the Passamaquoddy Indian Territory, as defined by Title 30, section 6205, subsection 1, and law enforcement personnel employed by the United States Department of the Interior have the powers of game wardens. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The commissioner shall grant the powers of game wardens outside the Penobscot Indian Territory to wardens of the Penobscot Indian Nation and game wardens outside the Passamaquoddy Indian Territory to wardens of the Passamaquoddy Tribe who have qualified under the written code prepared by the commissioner and approved by the Director of Human Resources within the Department of Administrative and Financial Services, as specified in section 10351. The commissioner may revoke these powers for good cause shown and shall provide a subsequent hearing on the revocation under Title 5, chapter 375, subchapter 4, if requested. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10402. Officials with certain powers and duties of wardens

1. Watercraft laws. All harbor masters, except those harbor masters whose authority is restricted as described in section 13072 or Title 38, section 1, have the same powers and duties as game wardens to enforce chapter 935 and any other provision of this Part regulating watercraft.

[ 2005, c. 492, §1 (AMD) .]

2. Snowmobile laws. All law enforcement personnel of the State, including those of the Bureau of Forestry, and supervisors and rangers of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands and the Allagash Wilderness Waterway have the same powers and duties as game wardens to enforce chapter 937 and any other provision of this Part regulating snowmobiles.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §§23, 24 (REV) .]

3. Airmobile laws. All law enforcement personnel of the State, including those of the Bureau of Forestry, have the same powers and duties as game wardens to enforce chapter 935, as it applies to airmobiles, and any other provision of this Part regulating airmobiles.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. All-terrain vehicle laws. All law enforcement personnel of the State, including those of the Bureau of Forestry, have the powers and duties to enforce chapter 939 and any other provision of this Part regulating ATVs.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 492, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §§23, 24 (REV).



12 §10403. Enforcement of watercraft laws

Any municipal, county or state law enforcement officer or any harbor master appointed pursuant to section 13072 or Title 38, section 1 has the authority to enforce, in the respective jurisdictions, the watercraft laws in chapter 935 and the rules related to those laws. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10404. New Hampshire officers

Whenever a violation of the marine resources laws or the inland fish and wildlife laws of the State of New Hampshire or the State of Maine is committed or attempted to be committed by any person or persons fishing in any waters or portion of any waters lying between New Hampshire and Maine, any warden or other person who is authorized to make arrests for violations of the marine resources laws and the inland fish and wildlife laws of New Hampshire may make arrests on any part of the waters between New Hampshire and Maine or the shores of those waters and to take the person or persons arrested for trial to the state in which the violation was committed and there to prosecute that person or persons according to the laws of that state. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).









Chapter 907: ENFORCEMENT PROCEDURES

Subchapter 1: FISH AND WILDLIFE CITATIONS

12 §10451. Fish and wildlife citation form

1. Form. The commissioner shall designate the Uniform Summons and Complaint as the citation form to be used by the warden service.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Responsibility for issuance and disposition. The commissioner is responsible for all fish and wildlife citation forms approved by the Chief Judge of the District Court prior to May 1, 1991. The Department of Public Safety is responsible for all Uniform Summons and Complaints issued to the warden service. The commissioner or the commissioner's designee is responsible for the further issuance of Uniform Summons and Complaint books to individual wardens and for the proper disposition of those books.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §55 (RP).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §55 (RPR) .]

3. Lawful complaint. If the citation provided for in this section or a Uniform Summons and Complaint is duly sworn to as required by law and otherwise legally sufficient in respect to the form of a complaint and charging an offense, it may be filed in a court having jurisdiction and constitutes a lawful complaint for the purpose of the commencement of any criminal prosecution or civil violation proceeding.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Lawful summons. A citation as provided for in this section or a Uniform Summons and Complaint, when served upon a person by a law enforcement officer, acts as a summons to appear in court or to otherwise respond in accordance with law on or before the date specified in the summons.

A. Any person who fails to appear in court as directed by the summons or to otherwise respond in accordance with law on or before the date specified in the summons commits a Class E crime. [2003, c. 655, Pt. B, §55 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Upon a person's failure to appear or respond in accordance with law, the court may issue a warrant of arrest. It is an affirmative defense to prosecution under this subsection that the failure to appear or respond resulted from just cause. [2003, c. 655, Pt. B, §55 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §55 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B55 (AMD). 2003, c. 655, §B422 (AFF).



12 §10452. Refusal to sign

A person may not refuse to sign a citation or Uniform Summons and Complaint after having been ordered to do so by a law enforcement officer. A person who violates this section commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §56 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B56 (AMD). 2003, c. 655, §B422 (AFF).



12 §10453. Unlawful disposition of citations

A warden or other public employee may not dispose of an official citation form or Uniform Summons and Complaint, except in accordance with law and as provided for in any applicable official policy or procedure of the Bureau of Warden Service. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §56 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 655, Pt. B, §56 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B56 (AMD). 2003, c. 655, §B422 (AFF).






Subchapter 2: EVIDENCE

12 §10501. Admissibility of department records and prima facie evidence

1. Certificate; admissible evidence. A certificate, signed by the commissioner or the commissioner's designee, stating what the records of the department show on any given matter is admissible in evidence in all courts of this State to prove what the records of the department are on that matter. Upon the testimony of a law enforcement officer that the certificate and records were obtained by that officer from the department, the court shall admit that certificate and those records as evidence without any further foundation or testimony.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Certificate prima facie evidence person not holder of license, permit, registration or certificate of number. A certificate, signed by the commissioner or the commissioner's designee, stating that the records of the department do not show that a particular person on a stated date held a license, permit, registration or certificate of number issued under this Part is admissible in evidence in all courts of this State and is prima facie evidence that the particular person named in the certificate did not hold a license, permit, registration or certificate of number as specified in the certificate on the date specified in the certificate.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Certificate prima facie evidence of license, permit, registration or certificate of number revocation. A certificate, signed by the commissioner or the commissioner's designee, stating that the records of the department show that a particular person's license, permit, registration or certificate of number issued under this Part was revoked or suspended on a particular stated date is admissible in evidence in all courts of this State and is prima facie evidence that the particular person's license, permit, registration or certificate of number as specified in the certificate was revoked or suspended on the date stated.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Use of snowmobile accident reports. Accident reports made by investigating officers are for the purpose of statistical analysis and accident prevention and are not admissible in evidence in any trial, civil or criminal, arising out of an accident, but any investigating agency may disclose, upon the request of any person, the date, time and location of the accident and the names and addresses of drivers, owners, injured persons, witnesses and the investigating officer. The investigating agency may upon written request furnish a photocopy of any report at the expense of the person making the request.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Certificate of number for motorboat. If the operator of a motorboat requiring a certificate of number under section 13056, subsection 2 fails to produce a current certificate of number for the motorboat that person is operating within a reasonable time after demand of a law enforcement officer authorized to enforce the law, it is prima facie evidence that the motorboat is being operated without a current certificate of number.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Failure to produce license. A person's failure to produce a license within a reasonable time when requested by any authorized person is prima facie evidence that the person does not possess that license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Possession of hunting equipment without license. The possession of any hunting equipment in the fields, forests or on the waters or ice within the territorial limits of the State by any person who does not possess the required hunting license duly issued to that person, covering the period of time within which the hunting equipment is found in that person's possession, is prima facie evidence of hunting in violation of law, unless the person furnishes satisfactory evidence of the issuance of a hunting license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Possession of fishing tackle without license. The possession of any fishing tackle in the fields, forests or on the waters or ice within the territorial limits of the State by any person who does not possess the required fishing license duly issued to that person, covering the period of time within which the fishing tackle is found in that person's possession, is prima facie evidence of fishing in violation of law, unless the person furnishes satisfactory evidence of the issuance of a fishing license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. Possession of hunting equipment on Sunday. Possession of hunting equipment in the fields or forests or on the waters or ice in the State on Sunday is prima facie evidence of a violation of section 11205, unless:

A. The hunting equipment is carried, securely wrapped, in a complete cover; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The hunting equipment is fastened in a case; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The hunting equipment is carried in at least 2 separate pieces in such a manner that it can not be fired, unless the separate pieces are joined together. For the purpose of this subsection, a clip, magazine or cylinder of a firearm may not be considered a piece of the hunting equipment. Bows and arrows must be kept in a case or cover if broadheads or field points are kept attached to the arrows. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 511, §1 (AMD); 2003, c. 511, §3 (AFF); 2003, c. 614, §§9, 10 (AFF) .]

10. Possession of firearm on public paved way.

[ 2003, c. 511, §3 (AFF); 2003, c. 511, §2 (RP); 2003, c. 614, §§9, 10 (AFF) .]

11. Failure to give notice of snowmobile accident. Failure of a person who is required to give notice of a snowmobile accident under sections 13069-C and 13106-B to give that notice to the available law enforcement officer nearest to the place where the accident occurred is prima facie evidence that the accident was not reported.

[ 2005, c. 436, §1 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 511, §§1,2 (AMD). 2003, c. 511, §3 (AFF). 2003, c. 614, §§9,10 (AFF). 2003, c. 655, §B57 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 436, §1 (AMD).



12 §10502. Seizure of fish, wildlife and equipment

1. Seizure; filing libel. All fish or wildlife hunted, trapped, fished, bought, sold, carried, transported or found in possession of any person in violation of this Part, and all currency used in violation of this Part and equipment, including but not limited to firearms, possessed or used in violation of this Part are contraband and subject to seizure by any officer authorized to enforce this Part. Except for property exempted from libel under subsection 2, an officer making such a seizure shall file, within a reasonable time, with the court a libel against that property. The libel must describe the property seized and the date and place of that seizure, cite the provision of law that is alleged to have been violated and request a decree of forfeiture. The libel proceedings and disposal of property are governed by section 10503.

[ 2011, c. 253, §4 (AMD) .]

2. Exemption from libel proceedings. The following property may be lawfully seized under this section but is not subject to the libel requirements of this section:

A. Unless reasonable doubt exists as to ownership, property having a value less than $100; [2009, c. 340, §9 (AMD).]

B. A firearm or archery equipment, including crossbows, seized in connection with a violation of:

(1) Section 11206;

(2) Section 10902, subsection 6;

(3) Section 10752, subsection 6, paragraph B and section 10902, subsection 4, paragraphs A and B; or

(4) Section 10906; [2013, c. 538, §1 (AMD).]

C. Fishing equipment that is seized in connection with a violation of section 10902, subsection 8 except for motor boats or motor vehicles; [2003, c. 592, §1 (AMD); 2003, c. 592, §5 (AFF); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

D. Fish or wildlife that is seized in connection with a violation of this Part; and [2003, c. 592, §1 (AMD); 2003, c. 592, §5 (AFF); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

E. Night vision equipment seized in connection with a violation of section 11206. [2003, c. 592, §1 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

Property seized by the commissioner that is exempt from libel under this subsection must be retained by the commissioner pending disposition of proceedings and is forfeited to the State upon conviction or adjudication that the person committed a violation under this subsection.

[ 2013, c. 538, §1 (AMD) .]

3. Disposal of forfeited property. The commissioner may dispose of property forfeited to the State under this section in any manner considered appropriate by the commissioner.

[ 2003, c. 592, §1 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 592, §1 (AMD). 2003, c. 592, §5 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B58,59 (AMD). 2003, c. 655, §§B422,C5,6 (AFF). 2009, c. 340, §§9, 10 (AMD). 2011, c. 253, §4 (AMD). 2013, c. 538, §1 (AMD).



12 §10503. Forfeiture of seized fish, wildlife and equipment

Whenever a libel has been filed pursuant to section 10502: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Notice and hearing of libel. The judge shall fix a time for the hearing of the libel and issue a notice of the libel to all persons interested, citing them to appear at the time and place appointed and show cause why the fish, wildlife, currency or equipment possessed should not be declared forfeited. A true and attested copy of the libel and notice must be posted in 2 conspicuous places in the town or place where the fish, wildlife, currency or equipment possessed was seized, or in such place or places as is ordered by the court, at least 10 days before the day on which the libel is returnable. Copies must be served on common carriers;

[ 2011, c. 253, §5 (AMD) .]

2. Disposal and sale of fish or wildlife. If the court finds that the fish or wildlife seized will be unsuitable for food or other use on the day on which the libel is returnable, the court shall order the officer making the seizure to dispose of the seized fish or wildlife. The officer disposing of the seized fish or wildlife shall, in case of sale, hold the proceeds of the sale subject to order of the court for decision as to the right of the claimant, if any appear, to the fish or wildlife. If the court finds the claimant, if any appear, is not entitled to the fish or wildlife, the officer making the seizure shall turn over to the court the proceeds of the sale, and the court shall forward the proceeds to the commissioner in the same manner as is provided by section 10203;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Declaration of forfeiture. If no claimant appears, the court shall, on proof of notice, declare the articles forfeited to the State;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Claim procedures. If a person appears and claims the articles, or any part of the articles, as having a right to the possession of them at the time when they were seized, that claimant shall file with the court a claim in writing stating specifically:

A. The right so claimed; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The foundation of the claim; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The item so claimed; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The time and place of the seizure; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. The name of the officer by whom the articles were seized; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. That the articles were not possessed in violation of this Part with the person's knowledge or consent; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. That person's business and place of residence. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

If a person makes a claim in accordance with this subsection, that claimant must be admitted as a party to the process, and the court shall proceed to determine the truth of the allegations in the claim and libel and may hear any pertinent evidence offered by the libelant or claimant;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Return of articles or proceeds to claimant. If the court is, upon the hearing, satisfied that the fish, wildlife, currency or equipment possessed was not possessed in violation of this Part and that the claimant is entitled to the custody of any part of the articles, the court shall give the claimant an order in writing, directed to the officer having the articles in custody, commanding delivery to the claimant of the articles or proceeds derived from the sale of the articles, to which the claimant is found to be entitled, within 48 hours after demand;

[ 2011, c. 253, §6 (AMD) .]

6. Judgment against claimant. If the court finds the claimant entitled to no part of the articles seized, the court shall render judgment against that claimant for the libelant for costs, including costs incurred to remove or euthanize the fish or wildlife possessed without a permit, to be taxed as in civil cases before the court, and issue execution thereon, and declare the articles forfeited to the State;

[ 2015, c. 374, §1 (AMD) .]

7. Appeal. The claimant may appeal and shall recognize with sureties as on appeals in civil causes from a judge;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Costs. The costs are:

A. For the libel, 50¢; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. For entering the libel, 30¢; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. For trying the libel, $1; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. For a notice, 50¢; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. For posting notices and return, $1; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. For an order to restore or deliver, 25¢; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. For executing the order, 50¢; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. Per mile for all necessary travel, 10¢; and [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §60 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §60 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Forms. The department shall provide forms for all cases arising under this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B60 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 253, §§5, 6 (AMD). 2015, c. 374, §1 (AMD).



12 §10504. Officer's report

In all cases, the officer making any seizure or sale of fish or wildlife shall, within 10 days after the seizure or sale, report all particulars of the seizure or sale and an itemized statement of the proceeds, expenses and fees and the disposition of the proceeds to the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Subchapter 3: JUDICIAL ACTIONS

12 §10551. Prosecution by district attorney

Each district attorney shall prosecute all violations of this Part occurring within the district attorney's district when requested by the commissioner or a game warden or other law enforcement officer authorized to enforce this Part. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §61 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B61 (AMD). 2003, c. 655, §B422 (AFF).



12 §10552. Compulsory testimony and witness immunity

In any prosecution under this Part, any participant in a violation of this Part, when requested by the district attorney, commissioner or other officer instituting the prosecution, may be compelled to testify as a witness against any other person charged with violating this Part, but the evidence given may not be used against the person testifying in any prosecution for such a violation. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §61 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B61 (AMD). 2003, c. 655, §B422 (AFF).



12 §10553. Jurisdiction

The District Court has concurrent jurisdiction with the Superior Court in all criminal prosecutions under this Part. The District Court has jurisdiction in all civil prosecutions under this Part. Any person arrested or summonsed as a violator of this Part must with reasonable diligence be taken before the District Court in the division nearest to where the offense is alleged to have been committed for prosecution, and in such case jurisdiction is granted to the District Court in adjoining divisions to be exercised in the same manner as if the offense had been committed in that division. [2003, c. 614, §9 (AFF); 2003, c. 688, Pt. F, §2 (AMD); 2003, c. 688, Pt. F, §3 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 688, §F2 (AMD). 2003, c. 688, §F3 (AFF).



12 §10554. Court procedure

The provisions of Titles 14 and 15 relating to court procedure apply in all prosecutions under this Part. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10555. Failure to appear

If a person from whom a game warden has accepted personal recognizance and a deposit in accordance with section 10353, subsection 2, paragraph C fails to appear in court on the day specified in the summons, either in person or by counsel, the court shall order the recognizance and deposit forfeited, and the clerk shall immediately notify the commissioner. The default and forfeiture is considered a conviction for purposes of revocation of licenses. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10556. Clerks to notify commissioner

The clerks of the District Court and the clerks of the Superior Court shall notify the commissioner of the conviction of a person of a violation of this Part, the sentence of the court and any appeal taken from the sentence. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Subchapter 4: MULTIPLE VIOLATIONS AND SENTENCING ALTERNATIVES

12 §10601. General penalty statement (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B63 (RP).



12 §10602. Rule violations; general (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B63 (RP).



12 §10603. Crime of multiple civil violations (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B63 (RP).



12 §10604. Conviction record of habitual violator

A certificate, signed by the commissioner or a person designated by the commissioner, setting forth the conviction record as maintained by the department of any person whose record brings that person within the definition of an habitual violator, as defined in section 10605, subsection 1, is admissible in evidence in all courts of the State for purposes of sentencing. That certificate is prima facie evidence that the person named in the certificate was duly convicted by the court in which that conviction was made of each offense set forth in the certificate. If the person named in the certificate denies any of the facts stated in the certificate, that person has the burden of proof. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §7 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10605. Sentencing alternative; habitual violator

1. Habitual violator defined. For purposes of this section, "habitual violator" means a person whose record, as maintained by the department, shows that:

A. The person has been convicted of 3 or more criminal violations under this Part within the previous 5-year period, except that, whenever more than one criminal violation is committed at the same time, multiple convictions are deemed to be one offense; or [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §64 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. The person has been adjudicated as having committed 3 or more civil violations under this Part and convicted of 2 or more Class E crimes as a result of such prior adjudications within the previous 5-year period. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §64 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §64 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Sentencing alternative for habitual violators. When an habitual violator is convicted of a crime in this Part the court shall impose a sentencing alternative involving not less than 3 days imprisonment, none of which may be suspended, and a fine of not less than $500, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B64 (AMD). 2003, c. 655, §B422 (AFF).



12 §10606. License or permit violation (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B65 (RP).



12 §10607. Rule violations; operation of motor vehicles on public water supply (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B65 (RP).



12 §10608. Juvenile violations

Notwithstanding other provisions of law, a person who has not attained 18 years of age and who is convicted of a crime for a violation of this Part that is not defined as a juvenile crime under Title 15, section 3103, subsection 1 may not be sentenced to imprisonment but may be ordered to serve a period of confinement in a Department of Corrections juvenile correctional facility that may not exceed 30 days, which may be suspended in whole or in part, if the court determines that: [2005, c. 507, §3 (AMD).]

1. Crime. The crime is one that, if committed by a person who has attained 18 years of age, would carry a mandatory term of imprisonment that may not be suspended;

[ 2005, c. 328, §3 (NEW) .]

2. Nature. The aggravated nature and seriousness of the crime warrants a period of confinement; or

[ 2005, c. 507, §3 (AMD) .]

3. History. The record or previous history of the defendant warrants a period of confinement.

[ 2005, c. 507, §3 (AMD) .]

The court is not required to impose a period of confinement notwithstanding that there is a mandatory term of imprisonment applicable to a person who has attained 18 years of age. [2005, c. 507, §3 (AMD).]

Any period of confinement must be served concurrently with any other period of confinement previously imposed and not fully discharged or imposed on the same date. Any period of confinement is subject to Title 17-A, section 1253, subsection 2, except that a statement is not required to be furnished and the day-for-day deduction must be determined by the facility, but not to Title 17-A, section 1253, subsection 2, paragraph A, or subsection 3-B, 4, 5, 8, 9 or 10. If the court suspends the period of confinement in whole or in part, the court shall impose a period of administrative release not to exceed one year. The administrative release must be administered pursuant to Title 17-A, chapter 54-G, and revocation of the administrative release is governed by the provisions of that chapter. [2005, c. 507, §3 (AMD).]

SECTION HISTORY

2003, c. 655, §B66 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 328, §3 (AMD). 2005, c. 507, §3 (AMD).









Chapter 909: GENERAL OFFENSES

12 §10650. General rule violation

Except as otherwise provided, a person who violates a provision of a rule adopted in accordance with this Part commits a Class E crime. [2003, c. 655, Pt. B, §67 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 655, §B67 (NEW). 2003, c. 655, §B422 (AFF).



12 §10650-A. Rule violation; motor vehicles on public water supplies

1. Penalties. The following penalties apply to violations of rules regulating the operation of motor vehicles on public water supplies.

A. A person who violates a rule regulating the operation of motor vehicles on public water supplies commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §67 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates a rule regulating the operation of motor vehicles on public water supplies after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §67 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §67 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B67 (NEW). 2003, c. 655, §B422 (AFF).



12 §10651. Failure to stop for law enforcement officer

1. Prohibition. A person may not:

A. Fail or refuse to stop a motor vehicle or other conveyance immediately upon request or signal of any officer in uniform whose duty it is to enforce this Part; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Fail to stop or move that person's watercraft upon being ordered or directed to do so by any law enforcement officer in uniform whose duty it is to enforce chapter 935; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Fail or refuse to stop any snowmobile on request or signal of any law enforcement officer in uniform whose duty it is to enforce chapter 937; [2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §5 (AMD); 2003, c. 695, Pt. C, §1 (AFF).]

D. Fail or refuse to stop any all-terrain vehicle on request or signal of any law enforcement officer in uniform whose duty it is to enforce chapter 939; or [2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §5 (AMD); 2003, c. 695, Pt. C, §1 (AFF).]

E. Attempt to elude a law enforcement officer by:

(1) Operating or attempting to operate an all-terrain vehicle past a clearly identifiable police roadblock; or

(2) After being requested or signaled to stop by a law enforcement officer in uniform, operating or attempting to operate an all-terrain vehicle at a reckless rate of speed. [2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §6 (AMD); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §§5, 6 (AMD); 2003, c. 695, Pt. C, §1 (AFF) .]

2. Penalty. A person who violates subsection 1, paragraph A, B or C commits a Class E crime. A person who violates subsection 1, paragraph D or E commits a Class D crime, for which a minimum fine of not less than $1,000 must be adjudged.

[ 2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §7 (AMD); 2003, c. 695, Pt. C, §1 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 695, §§B5-7 (AMD). 2003, c. 695, §C1 (AFF).



12 §10652. Abuse of another person's property while fishing, hunting or trapping

1. Prohibitions. Prohibitions on the abuse of another person's property while fishing, hunting or trapping are as follows.

A. A person may not while fishing:

(1) Tear down or destroy any fence or wall on another person's land;

(2) Leave open any gate or bars on another person's land; or

(3) Trample or destroy any crop on another person's land. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §68 (RPR).]

B. A person may not while hunting any wild animal or wild bird:

(1) Damage or destroy a tree on another person's land by inserting into that tree any metallic or ceramic object to be used as, or as part of, a ladder or observation stand unless the person has the permission of the landowner;

(2) Except as provided in this paragraph, erect or use either a portable or permanent ladder or observation stand on the land of another person unless:

(a) That person has obtained oral or written authorization to erect and use a ladder or observation stand from the landowner or the landowner's representative; and

(b) The ladder or observation stand is plainly labeled with a 2-inch by 4-inch tag identifying the name and address of the person or persons authorized by the landowner to use the stand or observation ladder.

This subparagraph does not apply to a portable ladder or observation stand that is located on land within the jurisdiction of the Maine Land Use Planning Commission and attended by the person who owns the ladder or observation stand. For purposes of this subparagraph, "observation stand" does not include a portable blind utilized at ground level that remains in the physical possession of the hunter;

(3) Tear down or destroy any fence or wall on another person's land;

(4) Leave open any gate or bars on another person's land; or

(5) Trample or destroy any crop on another person's land. [2011, c. 253, §7 (AMD); 2011, c. 682, §38 (REV).]

C. A person may not while trapping a wild animal:

(1) Tear down or destroy any fence or wall on another person's land;

(2) Leave open any gate or bars on another person's land; or

(3) Trample or destroy any crop on another person's land. [2003, c. 655, Pt. B, §68 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Except as otherwise provided, a person may not possess any wild animal or wild bird taken by hunting or trapping in violation of this subsection.

[ 2011, c. 253, §7 (AMD); 2011, c. 682, §38 (REV) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §68 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B68 (RPR). 2011, c. 253, §7 (AMD). 2011, c. 682, §38 (REV).



12 §10653. Nonfeasance

A person shall perform any act, duty or obligation enjoined upon that person by this Part. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §69 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B69 (AMD). 2003, c. 655, §B422 (AFF).



12 §10654. Harassment of hunters, trappers and anglers

1. Interference with taking. A person may not intentionally or knowingly interfere with the lawful hunting, fishing or trapping of a wild animal, wild bird or fish.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §70 (RPR).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §70 (RPR).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §70 (RPR) .]

2. Disturb or attempt to disturb. A person may not intentionally or knowingly disturb or attempt to disturb a wild animal, wild bird or fish with the intent to interfere with the hunting, fishing or trapping of a wild animal, wild bird or fish.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §70 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §70 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §70 (RPR) .]

3. Injunctions. The District Court or Superior Court may enjoin conduct that would be in violation of this section upon petition by a person affected or who reasonably may be affected by that conduct upon a showing that the conduct is threatened or that it has occurred on particular premises in the past and that it is not unreasonable to expect that under similar circumstances it will be repeated.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §70 (RPR) .]

4. Property rights otherwise provided by law. This section does not limit ownership use, access or control of property rights otherwise provided by law.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §70 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B70 (RPR).



12 §10655. Failure to notify

Except as otherwise provided through written agreement, a person who has knowledge that a person is lost, stranded or drowned in the woodlands or inland waters of the State shall give notice of the lost, stranded or drowned person by the quickest means to the Bureau of Warden Service. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §71 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B71 (AMD). 2003, c. 655, §B422 (AFF).



12 §10656. Defacement of notices

1. Prohibition on defacement of notices. A person may not intentionally or knowingly mutilate, deface or destroy a notice or rule of the commissioner posted in conformity with this Part.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §72 (RPR) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §72 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §72 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §72 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B72 (RPR).



12 §10657. Civil trespass

1. Prohibition. While engaging in any activity regulated under this Part, a person, knowing that the person is not licensed or privileged to do so, may not:

A. Enter or cause a projectile to enter any place from which that person may lawfully be excluded and that is posted in accordance with Title 17-A, section 402, subsection 4 or in a manner reasonably likely to come to the attention of intruders or that is fenced or otherwise enclosed in a manner designed to exclude intruders; or [2007, c. 334, §1 (NEW).]

B. Enter or remain in or cause a projectile to enter or remain in any place in defiance of a lawful order not to enter or an order to vacate that was personally communicated to that person by the owner of the place or another authorized person. [2007, c. 334, §1 (NEW).]

[ 2007, c. 334, §1 (NEW) .]

2. Civil penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 and not more than $500 may be adjudged. [2007, c. 334, §1 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 334, §1 (NEW).]

[ 2007, c. 334, §1 (NEW) .]

3. Definition. For the purposes of this section, "projectile" means a bullet, pellet, shot, shell, ball, arrow, bolt or other object propelled or launched from a firearm or a bow, crossbow or similar tensile device.

[ 2007, c. 334, §1 (NEW) .]

SECTION HISTORY

2007, c. 334, §1 (NEW).



12 §10658. Unlawful possession of wild animals or wild birds

1. Prohibition. A person may not possess a wild animal or wild bird or any parts of a wild animal or wild bird that the person does not possess by any lawful means in the State or any other jurisdiction.

[ 2015, c. 301, §5 (NEW) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime for which a minimum fine of $500 must be imposed.

[ 2015, c. 301, §5 (NEW) .]

SECTION HISTORY

2015, c. 301, §5 (NEW).






Chapter 911: HUNTING AND OPERATING UNDER THE INFLUENCE

12 §10701. Hunting under the influence; operating watercraft, snowmobile or ATV under the influence

1. Prohibition.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §73 (RP) .]

1-A. Prohibition. Prohibitions against hunting and operating under the influence are as follows.

A. A person may not hunt wild animals or wild birds:

(1) While under the influence of intoxicating liquor or drugs or a combination of liquor and drugs;

(2) If 21 years of age or older, while having 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; or

(3) If less than 21 years of age, while having an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath. [2009, c. 447, §5 (AMD).]

B. A person may not operate or attempt to operate a watercraft:

(1) While under the influence of intoxicating liquor or drugs or a combination of liquor and drugs;

(2) If 21 years of age or older, while having 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; or

(3) If less than 21 years of age, while having an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath. [2009, c. 447, §5 (AMD).]

C. A person may not operate or attempt to operate a snowmobile:

(1) While under the influence of intoxicating liquor or drugs or a combination of liquor and drugs;

(2) If 21 years of age or older, while having 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; or

(3) If less than 21 years of age, while having an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath. [2009, c. 447, §5 (AMD).]

D. A person may not operate or attempt to operate an ATV:

(1) While under the influence of intoxicating liquor or drugs or a combination of liquor and drugs;

(2) If 21 years of age or older, while having 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; or

(3) If less than 21 years of age, while having an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath. [2009, c. 447, §5 (AMD).]

[ 2009, c. 447, §5 (AMD) .]

2. Possession of hunting equipment while intoxicated. The possession of hunting equipment in the fields or forests or on the waters or ice in the State by a person while under the influence of intoxicating liquor or drugs is prima facie evidence that the possessor is in violation of subsection 1-A, paragraph A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §75 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalties. A person who violates this section commits a Class D crime. In determining an appropriate sentence, refusal to submit to a chemical test must in every case be an aggravating factor. In the following cases the following minimum penalties apply.

A. In the case of a person having no previous convictions of a violation of subsection 1-A within the previous 6-year period, the fine may not be less than $400. If that person was adjudicated within the previous 6-year period for failure to comply with the duty to submit to and complete an alcohol test under section 10702, subsection 1, the fine may not be less than $500. A conviction under this paragraph must include a period of incarceration of not less than 48 hours, none of which may be suspended, when the person:

(1) Was tested as having an alcohol level of 0.15 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath;

(2) Failed or refused to stop upon request or signal of an officer in uniform, pursuant to section 6953 or 10651, during the operation that resulted in prosecution for operating under the influence or with an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; or

(3) Failed to submit to a chemical test to determine that person's alcohol level or drug concentration, requested by a law enforcement officer on the occasion that resulted in the conviction. [2009, c. 447, §6 (AMD).]

B. In the case of a person having one previous conviction of a violation of subsection 1-A within the previous 6-year period, the fine may not be less than $600. If that person was adjudicated within the previous 6-year period for failure to comply with the duty to submit to and complete an alcohol level or drug concentration test under section 10702, subsection 1, the fine may not be less than $800. A conviction under this paragraph must include a period of incarceration of not less than 7 days, none of which may be suspended. [2009, c. 447, §7 (AMD).]

C. In the case of a person having 2 or more previous convictions of violations of subsection 1-A within the previous 6-year period, the fine may not be less than $1,000. If that person was adjudicated within the previous 6-year period for failure to comply with the duty to submit to and complete an alcohol level or drug concentration test under section 10702, subsection 1, the fine may not be less than $1,300. A conviction under this paragraph must include a period of incarceration of not less than 30 days, none of which may be suspended. [2009, c. 447, §8 (AMD).]

D. In addition to the penalties provided under paragraphs A to C, the court may order the defendant to participate in the alcohol and other drug education, evaluation and treatment programs for multiple offenders administered by the Department of Health and Human Services under Title 5, chapter 521. [2011, c. 657, Pt. AA, §55 (AMD).]

E. The penalties provided under paragraphs B, C and D may not be suspended by the court. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. If the State pleads and proves that, while hunting or operating a snowmobile, all-terrain vehicle or watercraft in violation of this section, the defendant in fact caused serious bodily injury as defined in Title 17-A, section 2, subsection 23, to another person or in fact caused the death of another person, the sentencing class for the offenses in subsection 1-A is Class C. The minimum penalties specified in this subsection apply, unless a longer minimum period otherwise applies. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §75 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

Any alternatives defined in subsection 1-A may be pleaded in the alternative. The State may, but is not required to, elect an alternative prior to submission to the fact finder.

For purposes of this subsection, a prior conviction has occurred within the 6-year period if the date of docket entry by the clerk of a judgment of conviction or adjudication is 6 years or less from the date of the new conduct that is penalized or for which the penalty is or may be enhanced.

In determining the appropriate sentence, the court shall consider the defendant's record of convictions for hunting under the influence or operating a snowmobile, all-terrain vehicle or watercraft while under the influence of intoxicating liquor or drugs and for failure to comply with the duty to submit. The court may rely upon oral representations based on records maintained by the courts, by the Department of Public Safety, State Bureau of Identification; by the Secretary of State, including telecommunications of records maintained by the Secretary of State; or by the department. If the defendant disputes the accuracy of any representation concerning a conviction or adjudication, the court shall grant a continuance for the purposes of determining the accuracy of the record.

References in this Title to this subsection are deemed to refer to the juvenile crime stated in Title 15, section 3103, subsection 1, paragraph E and to the disposition, including a suspension, for that juvenile crime as provided in Title 15, section 3314, subsection 3, except as otherwise provided or when the context clearly requires otherwise.

[ 2011, c. 657, Pt. AA, §55 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B73-75 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 689, §B6 (REV). 2009, c. 447, §§5-8 (AMD). 2011, c. 657, Pt. AA, §55 (AMD).



12 §10702. Chemical tests

1. Duty to submit. A person who hunts wild animals or wild birds or operates or attempts to operate a watercraft, snowmobile or ATV within this State has a duty to submit to a test to determine that person's alcohol level or drug concentration by analysis of blood, breath or urine if there is probable cause to believe that the person is hunting wild animals or wild birds or operating or attempting to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor or drugs. The duty to submit to an alcohol level or drug concentration test includes the duty to complete either a blood, breath or urine test or any combination of those tests. Tests and procedures for determining whether a person is under the influence of intoxicating liquor or drugs are governed by section 10703.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §76 (RP).]

B. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §76 (RP).]

[ 2009, c. 447, §9 (AMD) .]

2. Failure to comply with duty to submit. A person shall submit to and complete an alcohol level or drug concentration test, or both, when requested to do so by a law enforcement officer who has probable cause to believe that the person hunted or operated or attempted to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor or drugs.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §76 (RP).]

B. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §76 (RP).]

[ 2009, c. 447, §10 (AMD) .]

3. Penalties. A person who violates this section commits a civil violation for which a fine of up to $500 may be adjudged.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §76 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B76 (RPR). 2009, c. 447, §§9, 10 (AMD).



12 §10703. Administering chemical tests; test results; evidence; reporting; immunity

1. Blood or breath test. If the law enforcement officer has probable cause to believe a person hunted wild animals or wild birds or operated or attempted to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor, then the officer shall inform the person that a breath test will be administered, unless, in the determination of the officer, it is unreasonable for a breath test to be administered, in which case a blood test must be administered. When a blood test is required, the test may be administered by a physician of the accused's choice, at the request of the accused and if reasonably available. The law enforcement officer may determine which type of breath test, as described in subsection 5, will be administered.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Prerequisites to tests. Before any test is given, the law enforcement officer shall inform the person to be tested of the consequences of refusing to comply with the test. If the person fails to comply with the duty to submit to and complete the requested chemical tests at the direction of the law enforcement officer, that person is committing a civil violation for which the person may be required to pay a fine of up to $500. The officer shall also inform the person that the failure to comply with the duty to submit to a chemical test is admissible in evidence against that person at any trial for hunting or operating under the influence of intoxicating liquor or drugs or a combination of liquor and drugs.

Test results may not be excluded as evidence in any proceeding before any administrative officer or court of this State as a result of the failure of the law enforcement officer to comply with these prerequisites. The only effects of the failure of the officer to comply with the prerequisites are as provided in subsection 7.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §77 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Results of test. Upon the request of the person who submits to a chemical test or tests at the request of a law enforcement officer, full information concerning the test or tests must be made available to that person or that person's attorney by the law enforcement officer.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Alcohol level. The following quantities of alcohol in the defendant's blood or breath have the following evidentiary effect.

A. If, at the time alleged, a defendant who was 21 years of age or older at the time of arrest had an alcohol level of 0.05 grams or less of alcohol per 100 milliliters of blood or 210 liters of breath, it is prima facie evidence that the defendant was not under the influence of intoxicating liquor. [2009, c. 447, §11 (AMD).]

B. If, at the time alleged, a defendant who was 21 years of age or older at the time of the arrest had an alcohol level of 0.05 grams of alcohol or more but less than 0.08 grams of alcohol per 100 milliliters of blood or 210 liters of breath, it is relevant evidence, but it is not to be given prima facie effect in indicating whether or not the defendant was under the influence of intoxicating liquor within the meaning of this section, but that fact may be considered with other competent evidence in determining whether or not the defendant was under the influence of intoxicating liquor. [2009, c. 447, §11 (AMD).]

C. For purposes of evidence in proceedings other than those arising under section 10701, subsection 1-A, it is presumed that a person was under the influence of intoxicating liquor when that person has:

(1) For a person 21 years of age or older, an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; and

(2) For a person less than 21 years of age, an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath. [2009, c. 447, §11 (AMD).]

D. [2009, c. 447, §11 (RP).]

[ 2009, c. 447, §11 (AMD) .]

5. Administration of tests. Persons conducting analyses of blood, breath or urine for the purpose of determining an alcohol level or drug concentration must be certified for each purpose by the Department of Health and Human Services under certification standards set by that department.

A. Only a duly licensed physician, registered physician's assistant, registered nurse or a person certified by the Department of Health and Human Services under certification standards set by that department, acting at the request of a law enforcement officer, may draw a specimen of blood to determine an alcohol level or drug concentration of a person who is complying with the duty to submit to a chemical test. This limitation does not apply to the taking of breath or urine specimens. When a person draws a specimen of blood at the request of a law enforcement officer, that person may issue a certificate that states that the person is in fact a duly licensed or certified person as required by this subsection and that the person followed the proper procedure for drawing a specimen of blood to determine an alcohol level or drug concentration. That certificate, when duly signed and sworn to by the person, is admissible as evidence in any court of the State. It is prima facie evidence that the person was duly licensed or certified and that the person followed the proper procedure for drawing a specimen of blood for chemical testing, unless, with 10 days' written notice to the prosecution, the defendant requests that the person testify as to licensure or certification, or the procedure for drawing the specimen of blood. [2009, c. 447, §12 (AMD).]

B. A law enforcement officer may take a sample specimen of the breath or urine of any person whom the officer has probable cause to believe hunted wild animals or wild birds or operated or attempted to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor or drugs and who is complying with the duty to submit to and complete a chemical test. The sample specimen must be submitted to the Department of Health and Human Services or a person certified by the Department of Health and Human Services for the purpose of conducting chemical tests of the sample specimen to determine an alcohol level or drug concentration of that sample. [2009, c. 447, §12 (AMD).]

C. Only equipment approved by the Department of Health and Human Services may be used by a law enforcement officer to take a sample specimen of the defendant's breath or urine for submission to the Department of Health and Human Services or a person certified by the Department of Health and Human Services for the purpose of conducting tests of the sample specimen to determine an alcohol level or drug concentration of that sample. Approved equipment must have a stamp of approval affixed by the Department of Health and Human Services. Evidence that the equipment was in a sealed carton bearing the stamp of approval must be accepted in court as prima facie evidence that the equipment was approved by the Department of Health and Human Services for use by the law enforcement officer to take the sample specimen of the defendant's breath or urine. [2009, c. 447, §12 (AMD).]

D. As an alternative to the method of breath testing described in this subsection, a law enforcement officer may test the breath of any person whom the officer has probable cause to believe hunted wild birds or wild animals or operated or attempted to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor, by use of a self-contained, breath-alcohol testing apparatus to determine an alcohol level, as long as the testing apparatus is reasonably available. The procedures for the operation and testing of self-contained, breath-alcohol testing apparatuses must be as provided by rule adopted by the Department of Health and Human Services. The result of any such test must be accepted as prima facie evidence of an alcohol level in any court. [2009, c. 447, §12 (AMD).]

E. Approved self-contained, breath-alcohol testing apparatuses must have a stamp of approval affixed by the Department of Health and Human Services after periodic testing. That stamp of approval is valid for a limited period of no more than one year. Testimony or other evidence that the equipment was bearing the stamp of approval must be accepted in court as prima facie evidence that the equipment was approved by the Department of Health and Human Services for use by the law enforcement officer to collect and analyze a sample specimen of the defendant's breath. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

F. Failure to comply with any provision of this subsection or with any rule adopted under this subsection does not, by itself, result in the exclusion of evidence of an alcohol level or drug concentration, unless the evidence is determined to be not sufficiently reliable. [2009, c. 447, §12 (AMD).]

G. Testimony or other evidence that any materials used in operating or checking the operation of the equipment were bearing a statement of the manufacturer or of the Department of Health and Human Services must be accepted in court as prima facie evidence that the materials were of a composition and quality as stated. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

H. A person certified by the Maine Criminal Justice Academy, under certification standards set by the academy, as qualified to operate approved self-contained, breath-alcohol testing apparatuses may operate those apparatuses to collect and analyze a sample specimen of a defendant's breath. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2009, c. 447, §12 (AMD) .]

6. Liability. A physician, physician's assistant, registered nurse, person certified by the Department of Health and Human Services or hospital or other health care provider in the exercise of due care is not liable in damages or otherwise for any act done or omitted in performing the act of collecting or withdrawing specimens of blood at the request of a law enforcement officer pursuant to this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

7. Evidence. The defendant's alcohol level at the time alleged and the concentration of drugs at the time alleged, as shown by the chemical analysis of the defendant's blood, breath or urine or by any test authorized by subsection 5 is admissible in evidence.

A. When a person certified under subsection 5 conducts a chemical analysis of blood, breath or urine to determine an alcohol level or drug concentration, the person conducting the analysis may issue a certificate stating the results of the analysis. That certificate, when duly signed and sworn to by the certified person, is admissible in evidence in any court of the State. It is prima facie evidence that the person taking a specimen of blood or urine was a person authorized by subsection 5; that the equipment, chemicals and other materials used in the taking of the blood or urine specimen or a breath sample were of a quality appropriate for the purpose of producing reliable test results; that any equipment, chemicals or materials required by subsection 5 to be approved by the Department of Health and Human Services were in fact approved; that the sample tested by the person certified under subsection 5 was in fact the same sample taken from the defendant; and that the drug concentration in the defendant's blood or the defendant's alcohol level was, at the time the blood, breath or urine sample was taken, as stated in the certificate, unless with 10 days' written notice to the prosecution, the defendant requests that a qualified witness testify as to any of the matters as to which the certificate constitutes prima facie evidence. The notice must specify those matters concerning which the defendant requests testimony. [2009, c. 447, §13 (AMD).]

B. A person certified under subsection 5 as qualified to operate a self-contained, breath-alcohol testing apparatus to determine an alcohol level may issue a certificate stating the results of the analysis. That certificate, when duly signed and sworn to by the certified person, is admissible in evidence in any court of the State. It is prima facie evidence that the defendant's alcohol level was, at the time the breath sample was taken, as stated in the certificate, unless, with 10 days' written notice to the prosecution, the defendant requests that the operator or other qualified witness testify as to the results of the analysis. [2009, c. 447, §13 (AMD).]

C. Transfer of sample specimens to and from a laboratory for purposes of analysis must be by certified or registered mail and, when so made, is deemed to comply with all requirements regarding the continuity of custody of physical evidence. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The failure of a person to comply with the duty to submit to and complete a chemical test under section 10702, subsection 1 is admissible in evidence on the issue of whether that person was under the influence of intoxicating liquor or drugs. If the law enforcement officer having probable cause to believe that the person hunted wild animals or wild birds or operated or attempted to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor or drugs fails to give either of the warnings required under subsection 2, the failure of the person to comply with the duty to submit to a chemical test is not admissible, except when a test was required pursuant to subsection 11. If a failure to submit to and complete a chemical test is not admitted into evidence, the court may inform the jury of the fact that a test result is not available. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. If a test result is not available for a reason other than a person's failure to comply with the duty to submit to and complete a chemical test, the unavailability and the reason are admissible in evidence. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2009, c. 447, §13 (AMD) .]

8. Statements by accused. Any statement by a defendant that the defendant was the operator of a watercraft, snowmobile or ATV that the defendant is accused of operating in violation of section 10701, subsection 1-A is admissible if it was made voluntarily and is otherwise admissible under the United States Constitution or the Constitution of Maine. The statement may constitute sufficient proof by itself, without further proof of corpus delicti, that the watercraft, snowmobile or ATV was operated by the defendant. Any statement by a defendant that the defendant was hunting wild animals or wild birds is admissible against a defendant accused of hunting wild animals or wild birds in violation of section 10701, subsection 1-A if the statement was made voluntarily and is otherwise admissible under the United States Constitution or the Constitution of Maine. The statement may constitute sufficient proof by itself, without further proof of corpus delicti, that the defendant was hunting wild animals or wild birds.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §79 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Payment for tests. Persons authorized to take specimens of blood at the direction of a law enforcement officer and persons authorized to perform chemical tests of specimens of blood or breath must be paid from the General Fund or from dedicated revenues of the department when a law enforcement officer of the department authorizes the chemical tests. The Department of Marine Resources shall pay for chemical tests authorized by marine patrol officers with funds available within that department.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

10. Accidents and officer's duties. The law enforcement officer has the following duties.

A. After a person has been charged with hunting wild animals or wild birds or with operating or attempting to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor or drugs or with an excessive alcohol level, the investigating or arresting officer shall investigate to determine whether the charged person has any previous convictions of a violation of section 10701, subsection 1-A or adjudications for failure to comply with the duty to submit to and complete a chemical test under section 10702, subsection 1. As part of that investigation, the officer shall review the records maintained by the courts, the State Bureau of Identification, the Secretary of State, including telecommunications of records maintained by the Secretary of State, or the department. [2009, c. 447, §14 (AMD).]

B. A law enforcement officer may arrest, without a warrant, any person whom the officer has probable cause to believe hunted any wild animal or wild bird or operated or attempted to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor or drugs if the arrest occurs within a period following the offense reasonably likely to result in the obtaining of probative evidence that the person was under the influence of intoxicating liquor or drugs. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2009, c. 447, §14 (AMD) .]

11. Fatalities. Notwithstanding any other provision of this section, any person hunting wild animals or wild birds who is involved in a hunting accident or any operator of a watercraft, snowmobile or ATV who is involved in a watercraft, snowmobile or ATV accident that has resulted in a serious injury or in the death of any person must submit to and complete chemical tests to determine that person's alcohol level or other chemical use by analysis of blood, breath or urine. A law enforcement officer may determine which types of tests will be administered. The results of tests taken pursuant to this subsection are not admissible at trial unless the court is satisfied that probable cause exists, independent of the test results, to believe that the hunter or operator was under the influence of intoxicating liquor or drugs or had an excessive alcohol level.

[ 2011, c. 253, §8 (AMD) .]

12. Aid in enforcement among municipalities. Except as otherwise prohibited by municipal charter or ordinance, municipalities may, in the manner provided by Title 30-A, section 2674, enter into agreements regarding mutual aid in enforcing laws governing the hunting of wild animals or wild birds while under the influence of intoxicating liquor or drugs or the operation of a watercraft, snowmobile or ATV while under the influence of intoxicating liquor or drugs.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

13. Reporting; immunity. Immunity from certain criminal and civil liabilities for the act of good faith reporting by certain health care professionals on accidents that the reporting person reasonably believes involved a person who was hunting or operating a snowmobile, ATV or watercraft while under the influence of intoxicating liquor or drugs is set forth in Title 29-A, section 2405.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B77-80 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 689, §B6 (REV). 2009, c. 447, §§11-15 (AMD). 2011, c. 253, §8 (AMD).









Subpart 4: FISH AND WILDLIFE

Chapter 913: GENERAL LICENSE AND PERMIT PROVISIONS

Subchapter 1: LICENSES AND PERMITS; ELIGIBILITY, ISSUANCE AND REQUIREMENTS

12 §10751. Application and license specifications

1. Form. The commissioner shall furnish application blanks, licenses and permits in such form as the commissioner may designate.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §81 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Identification number. The commissioner may require an identification number and any other pertinent information on any licenses or permits issued by the department as the commissioner determines necessary.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Statement of right to possess firearms.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §82 (RP) .]

4. Stamps.

[ 2011, c. 253, §9 (RP) .]

5. Preissue. A license or permit may be issued prior to the date upon which it goes into force.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Duplicates. A duplicate license or permit may be obtained by a person who has accidentally lost or destroyed a license or permit issued to that person under this chapter upon payment of a fee of $2, all of which must be retained by the agent.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. License must be signed.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §83 (RP) .]

8. Transaction fees. The commissioner may charge a transaction fee of up to $12 to cover administrative costs for the issuance of a license or permit that does not have a fee provided by law. When a transfer of a license or permit or exchange of a hunting zone or area is authorized under this Part, the commissioner may assess a $7 transaction fee for that transfer or exchange.

The commissioner may adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 12, Pt. III, §3 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B81-84 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III3 (AMD). 2011, c. 253, §9 (AMD).



12 §10752. Eligibility

1. Residents. A resident is eligible for a resident license or permit under this Part.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Nonresidents. A nonresident is eligible for a nonresident license or permit under this Part.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Aliens. An alien is eligible for an alien license or permit under this Part.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Member of United States Armed Forces permanently stationed in State. The following persons are eligible for any trapping, fishing, hunting or combination fishing and hunting license or permit at the resident fee and have the same privileges as residents of this State in regard to trapping, hunting and fishing:

A. A person serving in the Armed Forces of the United States who is permanently stationed at a military or naval post, station or base in the State; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The spouse and children of a person under paragraph A if the spouse and children permanently reside with that person. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A member of the Armed Forces of the United States stationed in the State who desires a trapping, hunting, fishing or combination license or permit shall present certification from the commander of the member's post, station or base, or from the commander's designated agent, that the person is permanently stationed at that post, station or base.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Persons convicted of burglary, criminal trespass or theft. A person convicted of any of the following offenses is ineligible to obtain a license or permit issued by the department:

A. Burglary or criminal trespass of a building located within the unorganized territories; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Theft of equipment used for trapping, hunting or fishing; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Theft of an animal that has been obtained by trapping or hunting and that was in the possession or control of the person who trapped or hunted the animal. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

If a person is convicted of an offense under paragraph A, B or C, that person is ineligible to obtain a license or permit issued by the department within 2 years of the date of that conviction.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §85 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. License ineligibility following certain offenses. The following provisions set the period of time a person is ineligible to obtain a license following conviction of certain offenses.

A. A person convicted of a violation of section 12256, disturbing traps, is ineligible to obtain any license issued by the department for 3 years from the date of conviction in the case of a first offense and 5 years from the date of conviction in the case of a 2nd or subsequent offense. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §85 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. Notwithstanding any other provision of this Part, a person is ineligible to obtain a hunting license under the following circumstances.

(1) A person convicted of shooting a domestic animal in violation of section 11210 is ineligible to obtain a license to hunt in this State for a period of at least 5 years from the date of conviction.

(2) A person convicted of hunting while under the influence of intoxicating liquor or drugs in violation of section 10701, subsection 1-A is ineligible to obtain a license to hunt in this State for a period of 5 years from the date of conviction.

(3) A person convicted of a violation of Title 17-A, chapter 9, if the offense occurred in the context of a hunting activity and if, through failure of the hunter to make proper target identification, the offense resulted in the injury or death of another person, is ineligible to obtain a license to hunt in this State for a period of at least 10 years from the date of the conviction. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §85 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §85 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Nonresident student enrolled in an institution of higher education. In accordance with this subsection, a nonresident student is eligible for any hunting, fishing, trapping or combination hunting and fishing license or permit under this Part at the resident fee and upon obtaining that license or permit has the same privileges under this Part and rules adopted under this Part as a resident holder of that license or permit.

In order to obtain a hunting, fishing, trapping or combination hunting and fishing license or permit under this subsection, a person must demonstrate to the satisfaction of the commissioner that the person is a nonresident student and has been enrolled as a full-time student in an institution of higher education for at least one semester prior to applying for a license or permit under this subsection. The commissioner shall stamp or otherwise indicate on the license or permit issued to the nonresident student that it has been issued to a nonresident student. The license or permit remains valid for one year from issuance unless otherwise suspended or revoked.

For purposes of this subsection, "nonresident student" means a nonresident who is 18 years of age or older and under 24 years of age who is enrolled as a full-time student in an institution of higher education. For purposes of this subsection, "institution of higher education" means an institution of higher education located in this State that meets the requirements of and conforms to the definitions contained in the federal Higher Education Act of 1965, as amended, 20 United States Code, Section 1001(a) and the regulations, guidelines and procedures promulgated by the Secretary of Education pursuant to that Act.

[ 2015, c. 226, §1 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B85 (AMD). 2003, c. 655, §B422 (AFF). 2015, c. 226, §1 (AMD).



12 §10753. Proof of residency

An applicant for a license or permit under this Part is responsible for submitting proof of residency to the agent or the department, or both. A resident license issued to a person unable to meet the residency requirements at the time the license was issued is invalid and must be returned to the commissioner upon request. A resident license is valid as long as the license holder continues to satisfy the residency requirements set out in section 10001, subsection 53 and the license is not revoked, suspended or otherwise invalid under this Part. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §86 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B86 (AMD). 2003, c. 655, §B422 (AFF).



12 §10754. Trespass reminder (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B87 (RP).



12 §10755. Intentional issuance of resident license or permit to nonresident

A town clerk or agent may not intentionally issue a resident license or permit to a person who is not a resident. A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10756. Duty to carry and exhibit license or permit

A person who holds a license or permit issued under this Part shall, while engaged in the licensed activity or while transporting fish, wild animals or wild birds: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Carry license or permit. Have on that person that license or permit; and

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Exhibit license or permit. Exhibit that license or permit for inspection upon request to a warden or other law enforcement officer, an employee of the department, a registered Maine guide or the owner of the land on which the licensed activity is taking place.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

A license or permit under this section may be on paper or in electronic format. [2015, c. 281, Pt. A, §1 (NEW).]

A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2015, c. 281, Pt. A, §1 (AMD).



12 §10757. Fraudulently obtaining or possessing license or permit

A person may not obtain or possess a paper or electronic license or permit authorized in this Part through fraud, misstatement or misrepresentation. A person who violates this section commits a Class E crime. [2015, c. 281, Pt. A, §2 (AMD).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 253, §10 (AMD). 2015, c. 281, Pt. A, §2 (AMD).



12 §10757-A. Failure to pay fees

The commissioner may revoke all licenses, permits or registrations issued to any person under this Part who has failed to pay the license, permit or registration fees due to either a license agent or the department. In addition, any fees associated with insufficient funds may be recovered by the agent or the department. [2007, c. 651, §8 (NEW).]

SECTION HISTORY

2007, c. 651, §8 (NEW).



12 §10758. Possession of altered license or permit

A person may not possess a paper or electronic license or permit issued under this Part that has been altered, tampered with or mutilated in any manner. [2015, c. 281, Pt. A, §3 (AMD).]

A person who violates this section commits a Class E crime. [2003, c. 655, Pt. B, §88 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B88 (AMD). 2003, c. 655, §B422 (AFF). 2015, c. 281, Pt. A, §3 (AMD).



12 §10759. Expiration

All licenses and permits issued under this chapter expire at midnight on December 31st of the calendar year for which the license or permit was issued, unless specifically provided for otherwise. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Subchapter 2: ESTABLISHMENT OF AGENTS

12 §10801. Establishment of agents

1. Appointment. The commissioner may appoint clerks of towns, the State Tax Assessor or such other agents as the commissioner considers necessary to issue licenses and permits. For purposes of this section, "licenses and permits" includes, but is not limited to, moose lottery applications under section 11154 and antlerless deer permit applications under section 11152. The commissioner shall determine the period during which the agents perform their duties. In the case of services performed for the commissioner by the State Tax Assessor, the provisions of this chapter regarding agents' fees do not apply.

[ 2009, c. 186, §1 (AMD) .]

2. Agents for purpose of selling licenses. The commissioner shall adopt rules that establish the criteria for selecting agents to sell licenses and permits. Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Reporting and payment requirements. The commissioner shall adopt rules establishing the reporting requirements for agents and the procedure for payment of all funds collected for the reporting period. If these rules include a requirement that agents must report more frequently than once a month, the commissioner is responsible for all costs associated with the additional reporting requirement, including mailing costs. Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Deposit. The commissioner shall deposit funds collected by agents from the sale of licenses and permits in the State Treasury as undedicated revenue to the General Fund.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §89 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Purposes. All funds derived from the sale of licenses or permits under this Part must be used for the following purposes only:

A. The administration of the department; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The protection, propagation, preservation, promotion and investigation of fish and wildlife; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Conservation education; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Other expenses incident to the administration of the functions set out in this subsection. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Delinquent agents. An agent is delinquent if that agent fails to forward to the commissioner funds collected by that agent by the date established in rules adopted under subsection 3. Failure to remit the funds as provided in this section results in the following sanctions, in addition to any others provided by law.

A. [2011, c. 533, §2 (RP).]

B. [2013, c. 538, §2 (RP).]

C. If an agent is delinquent for more than 150 days or is delinquent 3 or more times in one year, the commissioner shall:

(1) Terminate the agency for the balance of the year; and

(2) Order that the agency not be renewed for the next year. [2011, c. 253, §11 (AMD).]

[ 2013, c. 538, §2 (AMD) .]

7. Exception. This section does not apply to the State Tax Assessor with respect to services performed for the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B89 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 186, §1 (AMD). 2011, c. 253, §11 (AMD). 2011, c. 533, §2 (AMD). 2013, c. 538, §2 (AMD).



12 §10802. Rule violations; agent

The following penalties apply to violations of rules regulating hunting and fishing agents. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §90 (RPR).]

1. Civil violation. Notwithstanding section 10650, a person who violates a rule regulating hunting and fishing agents commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §90 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Crime. A person who violates a rule regulating hunting and fishing agents after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §90 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B90 (RPR).



12 §10803. Agent fee cap

A clerk or agent appointed by the commissioner under section 10801 to issue licenses or permits or process applications for the moose lottery or antlerless deer permits may charge agent fees as provided in this Part up to a maximum of $6 during a single transaction. For purposes of this section, "transaction" means a single event in which one or more licenses or permits are issued to a person in that person's name. [2009, c. 186, §2 (AMD).]

SECTION HISTORY

2003, c. 655, §B91 (NEW). 2003, c. 655, §B422 (AFF). 2009, c. 186, §2 (AMD).






Subchapter 3: LIFETIME, COMPLIMENTARY AND REDUCED-RATE LICENSES

12 §10851. Lifetime licenses

1. Infants, youth and seniors. The following lifetime licenses may be purchased:

A. For a person who is less than 6 years of age:

(1) An infant lifetime fishing license. The fee for an infant lifetime fishing license is $150 for a resident and $450 for a nonresident, except that, from December 1, 2011 until March 1, 2015, the fee for a nonresident is $200;

(2) An infant lifetime hunting license. The fee for an infant lifetime hunting license is $150 for a resident and $450 for a nonresident, except that, from December 1, 2011 until March 1, 2015, the fee for a nonresident is $200;

(3) An infant lifetime archery hunting license. The fee for an infant lifetime archery hunting license is $150 for a resident and $450 for a nonresident, except that, from December 1, 2011 until March 1, 2015, the fee for a nonresident is $200;

(3-A) An infant lifetime trapping license. The fee for an infant lifetime trapping license is $150 for a resident and $450 for a nonresident, except that, from December 1, 2011 until March 1, 2015, the fee for a nonresident is $200;

(4) An infant combination of any 2 lifetime licenses. The fee for an infant combination of any 2 lifetime licenses is $250 for a resident and $750 for a nonresident, except that, from December 1, 2011 until March 1, 2015, the fee for a nonresident is $425; and

(5) An infant combination of any 3 lifetime licenses. The fee for an infant combination of any 3 lifetime licenses is $400 for a resident and $1,200 for a nonresident, except that, from December 1, 2011 until March 1, 2015, the fee for a nonresident is $660; [2011, c. 268, §1 (AMD).]

B. For a person from 6 to 15 years of age:

(1) A junior lifetime fishing license. The fee for a junior lifetime fishing license is $300 for a resident and $900 for a nonresident;

(2) A junior lifetime hunting license. The fee for a junior lifetime hunting license is $300 for a resident and $900 for a nonresident;

(3) A junior lifetime archery hunting license. The fee for a junior lifetime archery hunting license is $300 for a resident and $900 for a nonresident;

(3-A) A junior lifetime trapping license. The fee for a junior lifetime trapping license is $300 for a resident and $900 for a nonresident;

(4) A junior combination of any 2 lifetime licenses. The fee for a junior combination of any 2 lifetime licenses is $500 for a resident and $1,500 for a nonresident; and

(5) A junior combination of any 3 lifetime licenses. The fee for a junior combination of any 3 lifetime licenses is $800 for a resident and $2,400 for a nonresident; [2009, c. 404, §1 (AMD).]

C. For a resident from 65 to 69 years of age:

(1) A senior resident lifetime fishing license. The fee for a senior resident lifetime fishing license is $50 for a person who purchases the license in the year in which that person turns 65 years of age, $40 for a person who purchases the license in the year in which that person turns 66 years of age, $30 for a person who purchases the license in the year in which that person turns 67 years of age, $20 for a person who purchases the license in the year in which that person turns 68 years of age and $10 for a person who purchases the license in the year in which that person turns 69 years of age;

(2) A senior resident lifetime hunting license. The fee for a senior resident lifetime hunting license is $50 for a person who purchases the license in the year in which that person turns 65 years of age, $40 for a person who purchases the license in the year in which that person turns 66 years of age, $30 for a person who purchases the license in the year in which that person turns 67 years of age, $20 for a person who purchases the license in the year in which that person turns 68 years of age and $10 for a person who purchases the license in the year in which that person turns 69 years of age;

(3) A senior resident lifetime archery hunting license. The fee for a senior resident lifetime archery hunting license is $50 for a person who purchases the license in the year in which that person turns 65 years of age, $40 for a person who purchases the license in the year in which that person turns 66 years of age, $30 for a person who purchases the license in the year in which that person turns 67 years of age, $20 for a person who purchases the license in the year in which that person turns 68 years of age and $10 for a person who purchases the license in the year in which that person turns 69 years of age;

(3-A) A senior resident lifetime trapping license. The fee for a senior resident lifetime trapping license is $50 for a person who purchases the license in the year in which that person turns 65 years of age, $40 for a person who purchases the license in the year in which that person turns 66 years of age, $30 for a person who purchases the license in the year in which that person turns 67 years of age, $20 for a person who purchases the license in the year in which that person turns 68 years of age and $10 for a person who purchases the license in the year in which that person turns 69 years of age;

(4) A senior resident combination of any 2 lifetime licenses. The fee for a senior resident combination of any 2 lifetime licenses is $80 for a person who purchases the license in the year in which that person turns 65 years of age, $64 for a person who purchases the license in the year in which that person turns 66 years of age, $48 for a person who purchases the license in the year in which that person turns 67 years of age, $32 for a person who purchases the license in the year in which that person turns 68 years of age and $16 for a person who purchases the license in the year in which that person turns 69 years of age; and

(5) A senior resident combination of any 3 lifetime licenses. The fee for a senior resident combination of any 3 lifetime licenses is $110 for a person who purchases the license in the year in which that person turns 65 years of age, $94 for a person who purchases the license in the year in which that person turns 66 years of age, $78 for a person who purchases the license in the year in which that person turns 67 years of age, $52 for a person who purchases the license in the year in which that person turns 68 years of age and $26 for a person who purchases the license in the year in which that person turns 69 years of age; and [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §92 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

D. For a resident 70 years of age or older. For a person who holds a valid senior lifetime license under this section at any time during the calendar year that person turns 70 years of age, that lifetime license includes all hunting permits and licenses authorized in this Part and may renew at no cost a guide license under section 12853. A license holder under this paragraph who qualifies to hunt during the special season on deer under section 11153 and who meets the eligibility requirements of section 11106 must be issued one antlerless deer permit and one either-sex permit. A person who is 70 years of age or older may purchase a senior lifetime license that entitles the holder to all the privileges described in this paragraph for a one-time $8 fee. [2015, c. 281, Pt. C, §1 (AMD).]

[ 2015, c. 281, Pt. C, §1 (AMD) .]

A person must be a resident to purchase a senior resident lifetime license under subsection 1, paragraphs C and D. Once purchased, a lifetime license is valid for the life of the holder without regard to subsequent changes in the legal residence of the holder. The license entitles the holder to all fishing or hunting privileges extended to residents or nonresidents as applicable of that same age who hold the equivalent annual license and subjects the holder to all limitations and prerequisites on those fishing or hunting privileges that apply to residents or nonresidents of that same age who hold the equivalent annual license. [RR 2013, c. 2, §20 (COR).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B92 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 433, §1 (AMD). 2007, c. 651, §9 (AMD). 2009, c. 404, §1 (AMD). 2011, c. 253, §12 (AMD). 2011, c. 268, §1 (AMD). RR 2013, c. 2, §20 (COR). 2015, c. 281, Pt. C, §1 (AMD).



12 §10852. Lifetime privileges to be honored

A lifetime license issued under this subchapter is valid for the life of the license holder unless lawfully suspended or revoked by the commissioner for a violation of fish and wildlife laws under this Part. The Legislature may not otherwise act in any way to limit or end the right of a person holding a lifetime license to the lifetime enjoyment of all the rights and privileges authorized by that license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10853. Complimentary and reduced-rate licenses

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Residents over 70 years of age. A complimentary license to hunt, trap or fish, including an archery license under section 11109, subsection 7, a pheasant hunting permit under section 11156, a muzzle-loading permit under section 11109, subsection 4, a migratory waterfowl permit under section 11157 and a bear hunting permit under section 11151 must be issued to a resident who is 70 years of age or older upon application to the commissioner.

A. A resident who applies for a complimentary license under this section at any time during the calendar year of that resident's 70th birthday must be issued a license upon application, regardless of the actual date during that calendar year in which that resident attains 70 years of age. A guide license may be renewed without charge for a resident who is 70 years of age or older upon application to the commissioner. The application must be accompanied by a birth certificate or other certified evidence of the applicant's date of birth and residency. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Beginning January 1, 2006, the department may not issue a complimentary license to a resident over 70 years of age. A complimentary license issued to a resident over 70 years of age prior to January 1, 2006 is valid as long as the license holder satisfies the residency requirements set out in section 10001, subsection 53. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A complimentary license issued under this subsection remains valid for the remainder of the life of the license holder, as long as the license holder continues to satisfy the residency requirements set out in section 10001, subsection 53 and the license is not revoked or suspended. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2015, c. 281, Pt. C, §2 (AMD) .]

1-A. Residents 100 years of age or older. A complimentary antlerless deer permit under section 11152 may be issued to a resident of the State who is 100 years of age or older upon application to the commissioner.

A. A resident who applies for a complimentary antlerless deer permit under this subsection at any time during the calendar year of that resident's 100th birthday may be issued the permit regardless of the actual date during that calendar year in which that resident attains 100 years of age. The application must be accompanied by a birth certificate or other certified evidence of the applicant's date of birth and proof of residency. [2005, c. 75, §1 (NEW).]

B. A complimentary antlerless deer permit issued under this subsection remains valid for the remainder of the life of the permit holder, as long as the permit holder continues to satisfy the residency requirements set out in section 10001, subsection 53 and the permit is not revoked or suspended. [2005, c. 75, §1 (NEW).]

[ 2005, c. 75, §1 (NEW) .]

2. Blind residents. A complimentary license to fish must be issued to a resident who is 16 years of age or older and blind and applies to the commissioner for the fishing license. This complimentary license remains valid for the life of the license holder if the license holder continues to satisfy the residency requirements in section 10001, subsection 53 and the license is not revoked or suspended. The application must be accompanied by certified evidence that the applicant is permanently blind. For the purpose of this subsection, "blind" means having visual acuity for distance vision of 20/200 if the widest diameter of field of vision subtends an angle no greater than 20 degrees.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §93 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Paraplegics. The commissioner may issue, upon application, complimentary resident hunting and fishing licenses to a resident who has lost, or who has permanently lost the use of, both lower extremities. A license issued under this subsection remains valid for the life of the license holder if the license holder continues to satisfy the residency requirements in section 10001, subsection 53 and the license is not revoked or suspended.

The commissioner may issue, upon application, complimentary nonresident hunting and fishing licenses to a person from another state who would qualify under this subsection as long as the state where the person resides provides a reciprocal privilege for residents of this State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Disabled veteran. A resident disabled veteran or a nonresident disabled veteran who is a resident of New Hampshire or Vermont may obtain upon application, at no cost, all hunting, trapping and fishing licenses, including permits, stamps and other permission needed to hunt, trap and fish, and, upon meeting the qualifications as established in section 12853, subsection 4, a guide license. A license holder under this subsection who qualifies to hunt during the special season on deer under section 11153 and who meets the eligibility requirements of section 11106 must be issued one antlerless deer permit and one either-sex permit. The commissioner shall issue all fishing, trapping and hunting licenses and permits requested under this subsection if the commissioner determines the applicant is a disabled veteran and is not otherwise ineligible to hold that permit or license. For the purposes of this subsection, "disabled veteran" means a person who:

A. Is a resident as defined in section 10001, subsection 53 or is a resident of New Hampshire or Vermont; [2013, c. 145, §1 (AMD).]

B. Is a veteran as defined in Title 37-B, section 505, subsection 2, paragraph A, subparagraph (3); and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Has a service-connected disability evaluated at 50% or more. [2013, c. 404, §1 (AMD).]

Each application must be accompanied by satisfactory evidence that the applicant meets the requirements of this subsection. An applicant for a license or permit under this section is subject to the provisions of this Part, including, but not limited to, a lottery or drawing system for issuing a particular license or permit. A permit or license issued under this subsection remains valid for the life of the permit or license holder, as long as the permit or license holder continues to satisfy the residency requirement in section 10001, subsection 53 and the permit or license is not revoked or suspended. For a resident of New Hampshire or Vermont to be eligible under this subsection, that resident's state must have a reciprocal agreement with this State.

[ 2015, c. 281, Pt. C, §3 (AMD) .]

5. Holders of Congressional Medal of Honor. Upon application, the Governor may grant 2-year complimentary hunting and fishing licenses to holders of the Congressional Medal of Honor.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Members of Armed Forces domiciled in State. A member of the Armed Forces of the United States on active duty who is permanently stationed outside of the State may be issued fishing, hunting and trapping licenses for an amount equal to the administrative costs associated with issuing a license as determined by the department. Administrative costs do not include agent fees. To qualify, the member of the Armed Forces of the United States must show proof that that member's home of record, as recorded in that person's service records, is Maine. That person may purchase all other licenses or permits at resident fees. The license is valid during the year of issue. That person's spouse and children may purchase hunting and fishing licenses at reduced rates. The reduced fees are as follows:

A. Twenty dollars, plus the issuing fee for a combination fishing and hunting license; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Ten dollars, plus the issuing fee for a hunting license; [2013, c. 408, §7 (AMD).]

C. Ten dollars, plus the issuing fee for a fishing license; and [2013, c. 408, §7 (AMD).]

D. Ten dollars, plus the issuing fee for a trapping license. [2013, c. 408, §7 (NEW).]

[ 2013, c. 408, §7 (AMD) .]

7. Patients and inmates in certain state institutions. The commissioner may issue free fishing permits covering:

A. Clients of the Department of Health and Human Services who reside in licensed facilities for persons with intellectual disabilities or autism or licensed facilities for the treatment of mental illness; [2011, c. 542, Pt. A, §7 (AMD).]

B. Groups of full-time patients at a nursing home, as defined in Title 22, section 1812-A; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Groups of full-time residents of a facility licensed under Title 22, chapter 1663. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2011, c. 542, Pt. A, §7 (AMD) .]

8. (TEXT EFFECTIVE UNTIL 1/1/16) Members of federally recognized nation, band or tribe. The commissioner shall issue a hunting, trapping and fishing license, including an archery hunting license under this chapter, and including permits, stamps and other permission needed to hunt, trap and fish, to a person, 10 years of age or older, who is an enrolled member of the Passamaquoddy Tribe, the Penobscot Nation, the Houlton Band of Maliseet Indians or the Aroostook Band of Micmacs that is valid for the life of that person without any charge or fee pursuant to section 11109, if the person presents certification from the respective reservation governor or the Aroostook Micmac Council stating that the person described is an enrolled member of a federally recognized nation, band or tribe listed in this subsection. Holders of these licenses are subject to this Part, including, but not limited to, a lottery or drawing system for issuing a particular license or permit. Members of a federally recognized nation, band or tribe listed in this subsection are exempt from the trapper evaluation program required for a license under section 12201 and the archery hunter education course under section 11106.

[ 2013, c. 136, §1 (AMD) .]

8. (TEXT EFFECTIVE 1/1/16) Members of federally recognized nation, band or tribe. The commissioner shall issue a hunting, trapping and fishing license, including an archery hunting license under this chapter, and including all permits, stamps and other permission needed to hunt, trap and fish, to a person who is an enrolled member of the Passamaquoddy Tribe, the Penobscot Nation, the Houlton Band of Maliseet Indians or the Aroostook Band of Micmacs that is valid for the life of that person without any charge or fee pursuant to section 11109, if the person presents certification from the respective reservation governor or the Aroostook Micmac Council stating that the person described is an enrolled member of a federally recognized nation, band or tribe listed in this subsection. Holders of these licenses are subject to this Part, including, but not limited to, a lottery or drawing system for issuing a particular license or permit. Members of a federally recognized nation, band or tribe listed in this subsection are exempt from the trapper evaluation program required for a license under section 12201 and the archery hunter education course under section 11106. A license holder under this subsection who qualifies to hunt during the special season on deer under section 11153 and who meets the eligibility requirements of section 11106 must be issued one antlerless deer permit and one either-sex permit.

[ 2015, c. 136, §12 (AFF); 2015, c. 281, Pt. C, §4 (AMD) .]

9. Foreign exchange students. A resident license to hunt or fish must be issued, at a fee equal to the resident license fee for a person of like age and status, to any citizen of a foreign nation under 21 years of age who is domiciled with a family within the State pursuant to any cultural or educational exchange program conducted by any governmental, educational, cultural or religious organization.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

10. Persons with developmental disabilities. A complimentary license to fish must be issued to any person with a developmental disability, as defined in Title 5, section 19503, subsection 3, upon application to the commissioner when that application is accompanied by a statement signed by the person's physician that states that the applicant's functional limitations substantially limit that person's ability to fish independently. This complimentary license remains effective for the life of the license holder, if the license is not revoked or suspended.

[ 2011, c. 355, §1 (AMD) .]

11. Permits to accommodate permanent physical disabilities. The commissioner may issue a special permit to a person with a permanent physical disability that includes special authorization that allows that person to hunt, trap or fish at times or in a manner otherwise prohibited by this Part in order to enhance access to hunting, trapping and fishing opportunities. No laws or rules may be waived except as are necessary to effect this subsection. A permit may be issued under this subsection only if:

A. The applicant provides the commissioner with a letter signed by a licensed physician clearly stating the nature of that person's disability, the permanence of the disability and the extent to which the disability affects that person's ambulatory ability or endurance; use of one or both hands, arms or legs; or sight or hearing; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner determines that the permanent physical disability prevents that person from safely accessing hunting, trapping or fishing opportunities at the times or in the manner allowed by this Part or by rules adopted pursuant to this Part; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The person meets all other requirements for issuance of that permit and related licensing requirements and is not otherwise ineligible for that permit. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Each applicant's disability and needs must be reviewed by the department and a determination made regarding the special authorization that may be made to enhance the applicant's access to fishing, hunting and trapping opportunities. A permit issued under this subsection must be signed by the commissioner and include a clear and specific description of the activities authorized by that permit. The person with a disability shall carry the permit whenever that person is hunting, trapping or fishing, and the permit must be presented to a game warden or other law enforcement officer upon request. No laws or rules may be waived except as are necessary to effect this subsection.

The commissioner may authorize only the minimum special exceptions necessary to overcome the applicant's disability and allow that applicant to safely hunt, trap or fish. This does not authorize the commissioner to issue special exceptions that endanger public safety. A permit issued under this subsection does not authorize a person to exceed the allowable bag or size limits for any fish or wildlife species; to fish for or take a fish or wildlife species for which a license is not otherwise issued; to fish for, trap or hunt a fish or wildlife species more than 7 days before the opening or more than 7 days after the closing of the regular open season for that species; or to fish, trap or hunt in any area permanently closed to those activities by state law or rule.

[ 2015, c. 301, §6 (AMD) .]

12. Persons with acquired brain injury. A complimentary license to fish must be issued to any person with a head injury, as defined by Title 22, section 3086, upon application to the commissioner. This complimentary license remains effective for the life of the license holder if the license is not revoked or suspended.

[ 2003, c. 655, Pt. B, §93 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

13. Certain veterans.

[ 2009, c. 440, §2 (AMD); MRSA T. 12, §10853, sub-§13 (RP) .]

14. Game warden killed in line of duty. A complimentary license to hunt, trap and fish, including permits, stamps and other permissions needed to hunt, may be issued, upon application, to the spouse or child of a game warden who has been killed in the line of duty. These licenses must be issued in accordance with criteria established by the Maine Chiefs of Police Association and the Maine Law Enforcement Officer Memorial board, upon confirmation by the Game Warden Colonel that the applicant is qualified for such a license.

[ 2007, c. 651, §11 (AMD) .]

15. Assisting a person with disabilities. The commissioner may allow a licensee who has received a complimentary fishing license under subsection 2, 3, 4, 7, 10 or 12 to have a person accompany and assist that licensee in fishing. The person accompanying and assisting the holder of a complimentary fishing license as provided in this subsection may do so without obtaining a separate fishing license. This subsection does not authorize the person accompanying and assisting the licensee to assist that licensee with more than one fishing rod and reel. The person accompanying and assisting the licensee must remain within the immediate proximity of the licensee while that licensee is fishing.

[ 2011, c. 355, §2 (NEW) .]

16. Resident 16 or 17 years of age in custody of the Department of Health and Human Services. A complimentary license to fish may be issued to any resident 16 or 17 years of age who is in the custody of the Department of Health and Human Services under Title 19-A, chapter 55 and Title 22, chapter 1071, upon application to the commissioner. This complimentary license remains valid for the duration of the Department of Health and Human Services' custody of the resident, if the license is not revoked or suspended.

[ 2013, c. 93, §1 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B93-95 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 75, §1 (AMD). 2005, c. 268, §2 (AMD). 2005, c. 397, §C10 (AMD). 2005, c. 477, §2 (AMD). 2007, c. 195, §1 (AMD). 2007, c. 463, §2 (AMD). 2007, c. 651, §§10, 11 (AMD). 2009, c. 440, §2 (AMD). 2011, c. 327, §1 (AMD). 2011, c. 355, §§1, 2 (AMD). 2011, c. 542, Pt. A, §7 (AMD). 2013, c. 93, §1 (AMD). 2013, c. 136, §1 (AMD). 2013, c. 145, §1 (AMD). 2013, c. 404, §1 (AMD). 2013, c. 408, §§7, 8 (AMD). 2015, c. 136, §1 (AMD). 2015, c. 136, §12 (AFF). 2015, c. 281, Pt. C, §§2-4 (AMD). 2015, c. 301, §6 (AMD).






Subchapter 4: REVOCATION AND SUSPENSION OF LICENSES OR PERMITS

12 §10901. Compliance; noncompliance

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Compliance with a support order" means that the support obligor has obtained or maintained health insurance coverage if required by a support order and is:

(1) No more than 60 days in arrears in making any of the following payments:

(a) Payments in full for current support;

(b) Periodic payments on a support arrearage pursuant to a written agreement with the Department of Health and Human Services; and

(c) Periodic payments as set forth in a support order; and

(2) No more than 30 days in arrears in making payments as described in subparagraph (1) if the obligor has been in arrears for more than 30 days in making payments as described in subparagraph (1) at least 2 times within the past 24 months. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §96 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

B. "Support order" means a judgment, decree or order, whether temporary, final or subject to modification, issued by a court or an administrative agency of competent jurisdiction for the support and maintenance of a child, including a child who has attained the age of majority under the law of the issuing state, or a child and the parent with whom the child is living, that provides for monetary support, health care, arrearages or reimbursement and may include related costs and fees, interest and penalties, income withholding, attorney's fees and other relief. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §96 (RPR).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §96 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

2. Compliance. In addition to other qualifications for licensure or registration and conditions for continuing eligibility to hold a license as prescribed by the various acts of the department, applicants for licensure or registration, licensees renewing their licenses and existing licensees must also comply with the requirements of Title 19-A, section 2201.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §96 (RPR) .]

3. Noncompliance with support order. An applicant for the issuance or renewal of a license or an existing licensee who is not in compliance with a support order is subject to the requirements of Title 19-A, section 2201.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §96 (RPR) .]

4. Suspension of license. If a license or registration is suspended pursuant to Title 19-A, section 2201, the suspension remains in effect until the person is in compliance with the support order. On condition of payment of a $25 reinstatement fee to the department, the suspension is rescinded and the license reinstated.

[ 2003, c. 655, Pt. B, §96 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B96 (RPR). 2003, c. 689, §B6 (REV).



12 §10902. Suspension or revocation of or refusal to issue license or permit

1. Conviction or adjudication of violation. Any conviction or adjudication for a violation of this Part is grounds for suspension of any license or permit issued under this Part. Except where provided by law, the commissioner shall determine the suspension period. To suspend a license or permit based upon a conviction or adjudication, the commissioner shall follow the procedures under section 10903. A suspension or revocation of a license by the District Court is subject to the provisions of subsection 5.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Refusal to issue license or permit. If a person is convicted or adjudicated of a violation of any provision of this Part and is not the holder of a valid license or permit issued under this Part, the commissioner may refuse to issue a related license or permit to that person for up to 5 years following the date of conviction or adjudication, except when the killing or wounding of a human being has occurred, in which case the commissioner may refuse to issue the license or permit for a period of not less than 5 years.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §97 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Failure to pay fine. If a license or registration is suspended pursuant to this section or Title 14, section 3142, the suspension remains in effect until the person pays the fine. On condition of payment of a $25 reinstatement fee to the department, the clerk of the court in which the suspension was ordered shall rescind the suspension and notify the department, which, upon receipt of the $25 reinstatement fee, shall delete any record of the suspension from that person's record. For the purposes of this subsection, "fine" has the same meaning as in Title 14, section 3141, subsection 1.

[ 2013, c. 538, §3 (AMD) .]

4. Mandatory revocation of all licenses issued by the department. A person's license must be revoked under the following circumstances.

A. If a person holding a license or permit under this chapter is convicted of the violation of any provision of Title 17-A while on a hunting or fishing trip or in the pursuit of wild animals, wild birds or fish, the commissioner shall revoke the license or permit held by that person for a period of at least one year, except when the killing or wounding of a human being has occurred, in which case the commissioner shall revoke the license or permit for at least 5 years. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Any license issued by the department in effect at the time a person is convicted of a violation of section 12256, disturbing traps, is revoked upon conviction and must be immediately surrendered to the commissioner and the person is ineligible to obtain any license issued by the department as specified in section 10752, subsection 6, paragraph A. [2013, c. 538, §4 (AMD).]

C. If an habitual violator, as defined in section 10605, subsection 1, is convicted or adjudicated of a violation of any provision of this Part, the commissioner shall revoke all licenses and permits held by that person. That person is ineligible to have a license for a period to be determined by the commissioner, which may not be less than 3 years from the date of revocation. A hearing for a person whose licenses and permits have been revoked under this paragraph is governed by the following.

(1) A person whose licenses and permits have been revoked under this paragraph may, within 30 days of the effective date of the revocation, petition for a hearing before the commissioner to show cause why the licenses and permits should not have been revoked.

(2) If, after the hearing, the commissioner finds that the petitioner's record does not bring the petitioner within the definition of an habitual violator, the commissioner shall rescind the revocation. If the commissioner finds that the petitioner's record does bring the petitioner within the definition of an habitual violator, the revocation remains in effect. If the petitioner denies any of the facts contained in the record, the petitioner has the burden of proof. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §98 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2013, c. 538, §4 (AMD) .]

5. Hunting license revocation or suspension for endangerment or harm to another. The commissioner may bring a complaint in the District Court seeking to revoke or suspend the current hunting license or the privilege to obtain a hunting license of any person whom the commissioner reasonably believes to have killed, wounded or recklessly endangered the safety of another human being while hunting in this State or another jurisdiction. The District Court shall revoke or suspend the person's license or privilege for a period of at least 5 years if the court finds that the person, while hunting, has killed, wounded or recklessly endangered the safety of another human being and the public safety will be endangered by the person's retention of that license or privilege. For the purpose of this subsection, "recklessly" has the same meaning as that set out in Title 17-A, section 35, subsection 3.

A. A person whose hunting license has been revoked or suspended or whose right to hunt or the right to obtain a hunting license has been denied under this subsection, may, after the expiration of one year from the date of the revocation or suspension, petition the commissioner for restoration of the person's privilege to procure such a license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner, after hearing, may restore the petitioner's privilege if the commissioner determines that the public safety will not be endangered by restoring that privilege. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. [2013, c. 375, §3 (RP).]

[ 2013, c. 375, §3 (AMD) .]

6. Mandatory hunting license revocation for certain violations. The commissioner shall suspend a person's hunting license for at least one year and may suspend any other license issued under this Part and held by that person if that person is convicted of:

A. A closed season violation, in violation of section 11201 as it relates to bear, deer or moose; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Hunting while under the influence of intoxicating liquor or drugs, in violation of section 10701; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Night hunting, in violation of section 11206; [2011, c. 253, §14 (AMD).]

D. Discharging a firearm within 100 yards of a residential dwelling without owner permission, in violation of section 11209; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Buying or selling bear, hunting or trapping bear after having killed 2 or exceeding the bag limit on bear, in violation of section 11217, 11351 or 12260; [2011, c. 691, Pt. A, §7 (RPR).]

F. Buying or selling deer, exceeding the bag limit on deer or hunting deer after having killed one, in violation of section 11217 or 11501 or unlawfully hunting or possessing an antlerless deer in a wildlife management district for which no antlerless deer permits have been issued in violation of section 11152, subsection 1-A; [2013, c. 538, §5 (AMD).]

G. Buying or selling moose, unlawfully hunting moose or unlawfully possessing moose, in violation of section 11154, 11217, 11601, 11651-A, 11652, 12302-A, 12304-A, 12305 or 12403; [2013, c. 280, §3 (AMD).]

H. Buying or selling wild turkeys, unlawfully hunting wild turkeys, unlawfully possessing wild turkeys or using unlawful methods to hunt wild turkeys, in violation of section 11217, subsection 1; section 11751-A; section 11801; or section 12306, subsection 1; [2013, c. 538, §6 (AMD).]

I. Hunting bear over another person's bait without written permission of that person in violation of section 11301, subsection 1-A; or [2013, c. 538, §7 (AMD).]

J. Hunting or any violation of section 10906 while that person's license is revoked. [2013, c. 538, §8 (NEW).]

[ 2013, c. 538, §§5-8 (AMD) .]

7. Mandatory hunting license revocation; coyote hunting violation. A hunting license of a person convicted of hunting coyote in violation of section 11160 or 12001 must be revoked and that person is ineligible to obtain any hunting license for a period of one year from the date of conviction.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §100 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

7-A. Hunting with night vision equipment. A hunting license of a person convicted of night hunting in violation of section 11206, subsection 1 and found to have been in possession of night vision equipment at the time of the offense must be revoked, and that person is ineligible to obtain a hunting license for a period of 5 years from the date of conviction.

[ 2003, c. 592, §2 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF) .]

8. Mandatory revocation of fishing license. The commissioner shall suspend a person's fishing license for at least one year and may suspend any other license issued under this Part and held by that person if that person is convicted or adjudicated of:

A. Introducing fish into a private pond without a permit in violation of section 12511; [2013, c. 358, §2 (AMD).]

B. Taking or possessing sport fish in violation of bag, weight and size limits in violation of section 12602, as it relates to trout, salmon, togue and black bass, whenever the violation involves twice the general bag and possession limit adopted by rule by the commissioner for that species of fish; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B-1. [2013, c. 358, §2 (RP).]

C. Importing live bait fish or smelts, in violation of section 12556; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Buying or selling freshwater sport fish, in violation of section 12609-A; [2013, c. 538, §9 (AMD).]

E. Taking fish by explosive, poisonous or stupefying substances, in violation of section 12653; or [2013, c. 538, §10 (AMD).]

F. Fishing or any violation of section 10906 while that person's license is revoked. [2013, c. 538, §11 (NEW).]

The commissioner shall suspend a person's fishing license for 5 years and may suspend any other license issued under this Part and held by that person if the person is convicted or adjudicated of illegally importing, transporting or possessing live freshwater fish or fish gametes under sections 12509, 12510, 12512 and 12611, except that this mandatory revocation does not apply to offenses involving live bait fish or smelts.

[ 2013, c. 538, §§9-11 (AMD) .]

9. Discretionary suspension for certain ATV violations; training. The commissioner may suspend all licenses, permits and registrations issued by the department pursuant to this Part to any person convicted or adjudicated of:

A. Operating an ATV on a temporarily closed trail as prohibited under section 13157-A, subsection 24; or [2005, c. 626, §1 (AMD).]

B. [2005, c. 626, §1 (RP).]

C. [2005, c. 626, §1 (RP).]

D. [2005, c. 626, §1 (RP).]

E. [2005, c. 626, §1 (RP).]

F. Operating an ATV on the land of another without permission, as prohibited under section 13157-A, subsection 1-A. [2011, c. 691, Pt. A, §8 (AMD).]

G. [2005, c. 626, §1 (RP).]

If the commissioner suspends a license, permit or registration pursuant to this subsection, the suspension must be for at least 90 days. The commissioner shall reinstate licenses, permits and registrations that have been suspended pursuant to this subsection after the period of suspension has elapsed and after the person satisfactorily completes, in accordance with procedures established by the commissioner by rule, a training program approved by the department relating to safety and ethics in the operation of ATVs. The costs of this training program are borne by the person undertaking the training. The commissioner shall establish by rule the procedures for completion of mandatory training pursuant to this subsection. A person who satisfactorily completes a training program approved by the department pursuant to this subsection is deemed to have satisfied the outdoor ethics training course requirements established under section 10903. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 691, Pt. A, §8 (AMD) .]

10. Mandatory suspension for certain ATV violations. The commissioner shall suspend for at least one year all licenses, permits and registrations issued by the department pursuant to this Part to any person convicted or adjudicated of:

A. Abuse of another person's property as prohibited under section 13157-A, subsection 22; [2005, c. 626, §2 (NEW).]

B. Operating an ATV under the influence as prohibited under section 10701, subsection 1-A, paragraph D; [2005, c. 626, §2 (NEW).]

C. Operating an ATV to endanger, as prohibited under section 13157-A, subsection 11; [2005, c. 626, §2 (NEW).]

D. Reckless operation of an ATV, as prohibited under section 13157-A, subsection 10; or [2005, c. 626, §2 (NEW).]

E. Failure or refusal to stop an ATV or attempting to elude an officer, as prohibited under section 10651, subsection 1, paragraphs D and E. [2011, c. 253, §17 (AMD).]

The commissioner shall reinstate licenses, permits and registrations that have been suspended pursuant to this subsection after the period of suspension has lapsed and after that person has successfully completed an ATV safety and ethics course as provided in subsection 9.

[ 2011, c. 253, §17 (AMD) .]

SECTION HISTORY

RR 2003, c. 2, §19 (COR). 2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 592, §2 (AMD). 2003, c. 592, §5 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B97-103 (AMD). 2003, c. 655, §§B422,C5,6 (AFF). 2003, c. 695, §B8 (AMD). 2003, c. 695, §C1 (AFF). 2005, c. 397, §E3 (AMD). 2005, c. 477, §3 (AMD). 2005, c. 626, §§1,2 (AMD). 2011, c. 253, §§13-17 (AMD). 2011, c. 309, §1 (AMD). 2011, c. 691, Pt. A, §§7, 8 (AMD). 2013, c. 280, §§3-5 (AMD). 2013, c. 358, §2 (AMD). 2013, c. 375, §3 (AMD). 2013, c. 538, §§3-11 (AMD).



12 §10903. Effective date for suspensions

1. For mandatory suspension. For a violation having a minimum statutory suspension period, a suspension is effective upon conviction or adjudication and the license holder must surrender the license immediately to the commissioner. That person is not entitled to a hearing under section 10905 if the suspension period does not exceed the minimum period of suspension required by law. In addition to any suspension period ordered by the commissioner, a person whose license is suspended for a violation having a mandatory suspension must successfully complete an outdoor ethics course as provided in section 10903-A in order to be eligible to have that license reinstated. A person is not required to complete the outdoor ethics course under section 10903-A if that person's license is revoked under the interstate wildlife violator compact authorized in accordance with section 10103 as a result of a conviction occurring outside of the State and that person has met the eligibility requirements for reinstatement of the license in the state in which the conviction occurred.

[ 2013, c. 538, §12 (AMD) .]

2. For all other suspensions. For a violation that does not have a minimum statutory suspension period, a suspension is effective upon written notification of suspension by the commissioner. That person must surrender that license to the commissioner upon receipt of a notice of suspension and is entitled to a hearing under section 10905. The commissioner shall adopt rules specifying the conditions under which a person whose license is suspended for a violation that does not carry a mandatory suspension is required to complete an outdoor ethics course as provided in section 10903-A. Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 538, §12 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 576, §6 (AMD). 2013, c. 538, §12 (AMD).



12 §10903-A. Outdoor ethics course

An outdoor ethics course must be scheduled by the Bureau of Warden Service and must be given whenever there are 10 or more persons needing or wanting to take the course. The fee for an outdoor ethics course is $100, payable 10 working days prior to the start of the course. All fees collected under this section are allocated to the landowner relations program established in section 10108, subsection 4-A. [2013, c. 538, §13 (NEW).]

SECTION HISTORY

2013, c. 538, §13 (NEW).



12 §10904. Time limit for nonmandatory suspension decision and notice of suspension

A decision by the commissioner to suspend a license of a person convicted or adjudicated of a violation that does not carry a mandatory suspension must be made within 60 days after that conviction. The commissioner shall give written notice of a suspension immediately following the decision to suspend. A notice of suspension must name the license or permit that is suspended and state the effective date and length of the suspension and must inform the person of any applicable hearing provisions under section 10905. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §104 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B104 (AMD). 2003, c. 655, §B422 (AFF).



12 §10905. Hearings

Except as provided in section 10903, subsection 1, a person receiving a notice of suspension under section 10904 may request a hearing on that suspension. A request for a hearing must be in writing and must be made not later than 30 days after receipt of the suspension notice required under section 10903. The commissioner shall notify the person of the date and location of the hearing. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Evidence. A person may present evidence at a hearing concerning the violation that might justify reinstatement of the license or permit or the reduction of the suspension period. If the petitioner denies any of the facts contained in the record, the petitioner has the burden of proof.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Decisions. Decisions of the commissioner must be in writing. Except as provided in subsection 3, the commissioner may reinstate the license or permit or reduce the suspension period if the commissioner finds that the person has not been convicted or adjudicated or that reinstatement of the license or permit or reduction of the suspension period would be in the best interests of justice.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Mandatory suspension period not waived. The commissioner may not waive or reduce a mandatory minimum suspension period established in statute except upon determination by the commissioner that an inappropriate action contributed to or resulted in that suspension.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10906. Violation of suspended or revoked license, permit or registration

While a person's license, permit or recreational vehicle registration is under suspension or revocation under this Part, that person may not engage in the particular activity permitted by the license, permit or recreational vehicle registration that has been suspended or revoked. [2009, c. 340, §11 (AMD).]

A person who violates this section commits a Class D crime. [2003, c. 655, Pt. B, §105 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B105 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 340, §11 (AMD).



12 §10907. Obtaining suspended or revoked license, permit or registration

A person may not obtain or attempt to obtain any license, permit or recreational vehicle registration that has been suspended or revoked by the commissioner under this Part. [2009, c. 340, §12 (AMD).]

A person who violates this section commits a Class D crime. [2003, c. 655, Pt. B, §106 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B106 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 340, §12 (AMD).



12 §10908. Guide license revocation

1. Conditions for revocation. The commissioner may suspend or revoke a guide license pursuant to this subchapter and Title 5, section 10004. The commissioner may revoke, suspend, refuse to issue or refuse to renew a guide license or the District Court may revoke or suspend a guide license:

A. If the guide fails to meet the standards of competency established pursuant to section 12851; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. If the guide fails to meet the qualifications for a guide license, including, but not limited to, failure to pass a reexamination conducted pursuant to section 12855, subsection 4; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. If the guide is found to be incompetent, negligent or neglectful in the conduct of guiding activities, including, but not limited to, entering into a contractual agreement with a client to provide services and then failing, without just cause, to provide the services as agreed. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Mandatory revocation. The commissioner shall revoke for a period of 3 years the guide license of a guide who is convicted of violating a provision of this Part punishable by a mandatory fine of not less than $1,000 and at least 3 days in jail. The commissioner shall provide notice of revocation as provided in section 10904. A person whose license has been revoked under this subsection may, within 30 days of the effective date of the revocation, petition the commissioner for a hearing to show cause why the license should not have been revoked. If, after the hearing, the commissioner finds that the person has not been convicted or that the conditions of this subsection do not apply, the revocation is rescinded. If the commissioner finds that the person has been convicted and that the conditions of this subsection apply, the revocation remains in effect.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §107 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B107 (AMD). 2003, c. 655, §B422 (AFF).



12 §10909. Taxidermists and dealers in furs; suspension of license

The commissioner shall investigate or cause to be investigated all complaints made to the department and all cases of noncompliance with or violation of sections 12952 and 12953 and this section. A person may register a complaint of fraud, deceit, gross negligence, incompetency or misconduct against any licensee. The complaint must be in writing, be sworn to by the person making it and filed with the department. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Disciplinary action. The commissioner may suspend or revoke a license pursuant to this subchapter and Title 5, section 10004. The commissioner may refuse to issue or renew a license or the District Court may revoke, suspend or refuse to renew a license for any one of the following causes:

A. Procuring a license by fraud or deceit practiced upon the department or a purchaser; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Failure to meet the competency standards established pursuant to section 12952; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Engaging in the art of taxidermy under a false name or alias with fraudulent intent; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Incompetence, negligence or neglect in the conduct of the practice of taxidermy, including, but not limited to, entering into a contractual agreement with a customer to provide services and then failing, without just cause, to provide the services as agreed; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Failure to meet the qualifications for a license, including, but not limited to, failing to pass a reexamination pursuant to section 12953, subsection 5; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. For any violation of this section or section 12952 or 12953 or any rules adopted pursuant to subsection 5; section 12952, subsection 5; or section 12953, subsection 8. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §108 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §108 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Reissue of license. The commissioner may reissue a license to any former licensee whose license has been revoked.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Hearings. Hearings may be conducted by the commissioner to assist with investigations, to determine whether grounds exist for suspension, revocation or denial of a license or as otherwise necessary to implement the provisions of this section and sections 12952 and 12953. The commissioner shall hold an adjudicatory hearing at the written request of a person who has been denied a license without a hearing for any reason other than failure to pay a required fee, as long as the request for hearing is received by the commissioner within 30 days of the applicant's receipt of written notice of the denial of the application, the reasons for the denial and the right to request a hearing. Hearings must be conducted in conformity with Title 5, chapter 375, subchapter 4, to the extent applicable. The commissioner may subpoena witnesses, records and documents in any hearing the commissioner conducts.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Terms of revocation of license. A person whose license has been revoked under this section is ineligible to apply for a new license for a minimum of 3 years.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §109 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Rules. The commissioner may adopt rules to implement the provisions of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 655, Pt. B, §110 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B108-110 (AMD). 2003, c. 655, §B422 (AFF).



12 §10910. Operator's license to carry passengers for hire; suspension

1. Suspension. The commissioner may initiate proceedings in the District Court to suspend the operator's license of an operator of a motorboat carrying passengers for hire under the following conditions:

A. It is found, upon examination under section 13062, subsection 4, that any motorboat carrying passengers for hire is unsafe; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner receives satisfactory evidence of the operator's intemperance, incompetency or willful violation of the law. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Exception. This section does not apply to any person who operates a watercraft in connection with a youth camp located in this State and licensed by the Department of Health and Human Services or located in another state and licensed in a similar manner in that state.

[ 2009, c. 211, Pt. B, §6 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 689, §B6 (REV). 2009, c. 211, Pt. B, §6 (AMD).









Chapter 915: HUNTING: SEASONS, REQUIREMENTS AND RESTRICTIONS

Subchapter 1: GENERAL HUNTING SEASON PROVISIONS

12 §10951. Closed season

1. General; prohibition. Except as otherwise provided in this Part and except as the commissioner may establish by rule not inconsistent with this Part, there is a perpetually closed season on hunting any wild animal or wild bird.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10952. Open seasons for hunting with bow and arrow and crossbow

1. Hunting with a bow and arrow or a crossbow. A person may, except as otherwise provided in this Part, hunt any wild bird or wild animal with a hand-held bow and arrow during any open season on that bird or animal if the person holds a valid archery hunting license and may, except as otherwise provided in this Part, hunt any wild bird or wild animal with a crossbow during any open season on that bird or animal if the person holds a valid archery license or hunting license and a valid crossbow hunting license.

[ 2015, c. 301, §7 (AMD) .]

2. Hunting with a crossbow; 70 years of age or older.

[ 2013, c. 236, §2 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 61, §1 (RPR). 2013, c. 236, §§1, 2 (AMD). 2015, c. 301, §7 (AMD).



12 §10953. Open seasons for hunting with crossbow

1. Species and seasons. A person may:

A. Hunt bear with a crossbow during the open season on bear as provided in section 11251; [2013, c. 236, §3 (NEW).]

B. Hunt wild turkey with a crossbow during the spring open season on wild turkey in areas open to wild turkey hunting as established by rule in section 11701; [2013, c. 236, §3 (NEW).]

C. Hunt moose with a crossbow in areas of the State open to moose hunting during the open season on moose established by rule in section 11552, subsections 1 and 2 and according to the rules pertaining to moose hunting permits adopted by the commissioner for the protection of the moose resource under section 11551 and in accordance with the provisions of section 11601; and [2013, c. 236, §3 (NEW).]

D. Hunt deer with a crossbow during the open firearm season on deer as provided in section 11401. [2013, c. 538, §14 (AMD).]

[ 2013, c. 538, §14 (AMD) .]

1-A. Hunting with a crossbow; 70 years of age or older.

[ 2013, c. 538, §15 (RP) .]

1-B. Hunting with a crossbow; 70 years of age or older.

[ 2013, c. 538, §16 (NEW); MRSA T. 12, §10953, sub-§1-B (RP) .]

1-C. Hunting with a crossbow; 70 years of age or older. A person 70 years of age or older may hunt a wild bird or a wild animal with a crossbow during any open season on that wild bird or wild animal, subject to this Part. A person 70 years of age or older may hunt deer with a crossbow during a regular archery-only season established under section 11403 or in an expanded archery zone or during the muzzle-loading-only deer hunting season established under section 11404.

[ 2015, c. 42, §1 (NEW) .]

2. Rulemaking.

[ 2015, c. 301, §8 (RP) .]

3. Crossbow requirements. A person may not hunt with a crossbow unless the crossbow meets the following requirements.

A. The crossbow must have a shoulder-type stock. A hand-held pistol-type crossbow may not be used. [2015, c. 301, §9 (NEW).]

B. The draw weight of the crossbow may not be less than 100 pounds. [2015, c. 301, §9 (NEW).]

C. The arrowhead, including a mechanical broadhead when open, must be at least 7/8 inch in width. [2015, c. 301, §9 (NEW).]

D. A crossbow arrow that has an explosive or poisonous tip may not be used. [2015, c. 301, §9 (NEW).]

E. The crossbow must be equipped with a mechanical trigger safety device in working condition. [2015, c. 301, §9 (NEW).]

F. The crossbow may be equipped with a scope or sight. [2015, c. 301, §9 (NEW).]

A person who violates this subsection commits a Class E crime.

[ 2015, c. 301, §9 (NEW) .]

SECTION HISTORY

2005, c. 419, §2 (NEW). 2005, c. 419, §12 (AFF). 2011, c. 61, §§2, 3 (AMD). 2013, c. 236, §3 (AMD). 2013, c. 538, §§14-16 (AMD). 2015, c. 42, §1 (AMD). 2015, c. 301, §§8, 9 (AMD).






Subchapter 2: HUNTING LICENSE REQUIREMENTS AND FEES

12 §11101. Application and issuance

A resident or nonresident may apply for and the commissioner or the commissioner's authorized agent may issue a written license to hunt wild animals and wild birds. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §11102. Age limitation for obtaining hunting license (WHOLE SECTION TEXT EFFECTIVE UNTIL 1/1/16)

(WHOLE SECTION TEXT REPEALED 1/1/16 by PL 2015, c. 136, §2; §12)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B111 (RPR). 2015, c. 136, §12 (AFF). 2015, c. 136, §2 (RP).



12 §11102. Age limitation for obtaining hunting license (WHOLE SECTION TEXT REPEALED 1/1/16 by PL 2015, c. 136, §2; §12)

(WHOLE SECTION TEXT REPEALED 1/1/16 by PL 2015, c. 136, §2; §12)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B111 (RPR). 2015, c. 136, §12 (AFF). 2015, c. 136, §2 (RP).



12 §11103. Convicted felon

A person who is prohibited from possessing a firearm under Title 15, section 393, subsection 1 is ineligible to obtain or possess any license or permit issued by the department that authorizes a person to hunt with a firearm unless that person possesses a valid permit in accordance with Title 15, section 393, subsection 2. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §112 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B112 (AMD). 2003, c. 655, §B422 (AFF).



12 §11104. Mental deficiency or illness; eligibility

A person who is a mentally ill person, as defined in Title 34-B, section 3801, or who has a mental deficiency or mental illness, as those terms are defined in Title 34-B, section 9002, is ineligible to obtain a hunting license. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §112 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B112 (AMD). 2003, c. 655, §B422 (AFF).



12 §11105. Safety course

1. Hunter safety course requirements. Except as provided in subsection 2, a person who applies for a Maine license to hunt with firearms other than a junior license or an apprentice hunter license issued under section 11108-B must submit proof of having successfully completed a hunter safety course as provided in section 10108 or an equivalent hunter safety course or satisfactory evidence of having previously held a valid adult license to hunt with firearms in this State or any other state, province or country in any year beginning with 1976.

When proof of competency can not otherwise be provided, the applicant may substitute a signed affidavit that the applicant has previously held the required adult hunting license or that the applicant has successfully completed the required hunter safety course.

[ 2013, c. 538, §17 (AMD) .]

2. Hunter safety course exemption for certain members of armed forces domiciled in State. A member of the Armed Forces of the United States on active duty who is permanently stationed outside of the United States and home on leave is exempt from hunter safety course requirements under subsection 1 if that member shows proof at the time of application for the license that that member's home state of record, as recorded in that person's military service records, is Maine. A person who no longer meets the conditions for an exemption under this subsection must satisfy the requirements of subsection 1.

[ 2013, c. 139, §1 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2013, c. 139, §1 (AMD). 2013, c. 408, §9 (AMD). 2013, c. 538, §17 (AMD).



12 §11106. Eligibility for archery hunting license

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Age requirement. A person is eligible to obtain an archery hunting license as provided in this section.

Beginning January 1, 2016, for those persons who obtain a junior hunting license and turn 16 years of age during the same calendar year, the archery hunting license is included even after the person has turned 16 years of age as long as that person is hunting on that person's valid junior hunting license and not longer than the remainder of the calendar year for which the license is issued.

A. A resident or nonresident 16 years of age or older who has satisfied the requirements of subsection 2 or holds an apprenticeship hunter license, or who is exempt under subsection 3, may obtain an archery hunting license to hunt with bow and arrow in accordance with section 10952 from the commissioner or the commissioner's authorized agent. [2015, c. 301, §10 (AMD).]

B. (TEXT EFFECTIVE UNTIL 1/1/16) A resident or nonresident 10 years of age or older and under 16 years of age may hunt with bow and arrow if that person holds a valid junior hunting license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. (TEXT EFFECTIVE 1/1/16) A resident or nonresident under 16 years of age may hunt with bow and arrow if that person holds a valid junior hunting license. [2015, c. 136, §3 (AMD); 2015, c. 136, §12 (AFF).]

[ 2015, c. 281, Pt. D, §1 (AMD); 2015, c. 301, §10 (AMD) .]

2. Archery hunter education requirements. Except as provided in paragraph A and subsection 3, a person who applies for an archery hunting license other than a junior hunting license or an apprenticeship hunter license must submit proof of having successfully completed an archery hunter education course as described in section 10108 or an equivalent archery hunter education course or satisfactory evidence of having previously held a valid adult archery hunting license issued specifically for the purpose of hunting with bow and arrow in this State or any other state, province or country in any year after 1979.

When proof or evidence cannot be otherwise provided, the applicant may substitute a signed affidavit that the applicant has previously held the required adult archery hunting license or has successfully completed the required archery hunter education course.

A. A person who is an enrolled member of the Passamaquoddy Tribe, the Penobscot Nation, the Houlton Band of Maliseet Indians or the Aroostook Band of Micmacs who presents certification from the respective reservation governor or the Aroostook Micmac Council stating that the person is an enrolled member of a federally recognized nation, band or tribe listed in this paragraph is exempt from the requirements of this subsection. [2013, c. 588, Pt. A, §12 (RPR).]

[ 2013, c. 588, Pt. A, §12 (RPR) .]

3. Archery hunter education course exemption for members of armed forces domiciled in State. A member of the Armed Forces of the United States on active duty who is permanently stationed outside of the United States and home on leave is exempt from archery hunter education course requirements under subsection 2 if that member shows proof at the time of application for the license that that member's home state of record, as recorded in that person's military service records, is Maine. A person who no longer meets the conditions for an exemption under this subsection must satisfy the requirements of subsection 2.

[ 2013, c. 139, §2 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 397, §E4 (AMD). 2007, c. 203, §§1, 2 (AMD). 2013, c. 139, §2 (AMD). 2013, c. 185, §1 (AMD). 2013, c. 408, §10 (AMD). 2013, c. 588, Pt. A, §12 (AMD). 2015, c. 136, §3 (AMD). 2015, c. 136, §12 (AFF). 2015, c. 281, Pt. D, §1 (AMD). 2015, c. 301, §10 (AMD).



12 §11106-A. Eligibility for crossbow hunting license (WHOLE SECTION TEXT EFFECTIVE UNTIL 1/1/16)

(WHOLE SECTION TEXT REPEALED 1/1/16 by PL 2015, c. 281, Pt. E, §1)

SECTION HISTORY

2005, c. 419, §3 (NEW). 2005, c. 419, §12 (AFF). 2007, c. 203, §§3, 4 (AMD). 2013, c. 139, §§3, 4 (AMD). 2013, c. 185, §2 (AMD). 2013, c. 408, §11 (AMD). 2013, c. 588, Pt. A, §13 (AMD). 2015, c. 136, §4 (AMD). 2015, c. 136, §12 (AFF). 2015, c. 281, Pt. E, §1 (RP).



12 §11106-A. Eligibility for crossbow hunting license (WHOLE SECTION TEXT REPEALED 1/1/16 by PL 2015, c. 281, Pt. E, §1)

(WHOLE SECTION TEXT REPEALED 1/1/16 by PL 2015, c. 281, Pt. E, §1)

SECTION HISTORY

2005, c. 419, §3 (NEW). 2005, c. 419, §12 (AFF). 2007, c. 203, §§3, 4 (AMD). 2013, c. 139, §§3, 4 (AMD). 2013, c. 185, §2 (AMD). 2013, c. 408, §11 (AMD). 2013, c. 588, Pt. A, §13 (AMD). 2015, c. 136, §4 (AMD). 2015, c. 136, §12 (AFF). 2015, c. 281, Pt. E, §1 (RP).



12 §11107. Eligibility for hunting with muzzle-loader

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

This section governs eligibility for hunting with a muzzle-loader. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Hunting license. A person 16 years of age or older at the beginning of the special season established under section 11404, subsection 1-A may obtain a muzzle-loading permit from the commissioner or the commissioner's authorized agent if the person possesses a valid license to hunt with firearms.

[ 2015, c. 281, Pt. E, §2 (AMD) .]

2. (TEXT EFFECTIVE UNTIL 1/1/16) Junior license. A person 10 years of age or older and under 16 years of age may obtain a muzzle-loading permit from the commissioner or the commissioner's authorized agent if the person possesses a valid junior hunting license.

[ 2005, c. 397, Pt. E, §5 (AMD) .]

2. (TEXT EFFECTIVE 1/1/16) Junior license. A person under 16 years of age may obtain a muzzle-loading permit from the commissioner or the commissioner's authorized agent if the person possesses a valid junior hunting license.

[ 2015, c. 136, §5 (AMD); 2015, c. 136, §12 (AFF) .]

3. Apprenticeship hunter license. A holder of an apprenticeship hunter license may obtain a muzzle-loading permit from the commissioner or the commissioner's authorized agent.

[ 2007, c. 203, §5 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 397, §E5 (AMD). 2007, c. 203, §5 (AMD). 2013, c. 588, Pt. A, §14 (AMD). 2015, c. 136, §5 (AMD). 2015, c. 136, §12 (AFF). 2015, c. 281, Pt. E, §2 (AMD).



12 §11108. Hunting without license

(CONFLICT)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. (TEXT EFFECTIVE UNTIL 1/1/16) On certain land. Notwithstanding section 11109, subsection 1 as it applies to this subchapter, a resident over 10 years of age and a member of the resident's immediate family over 10 years of age, as long as the hunter's license to hunt is not under suspension or revocation, may hunt without a license, including, but not limited to, an archery hunting license, a crossbow hunting license and a muzzle-loading license, on a single plot of land:

A. To which they are legally entitled to possession; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. On which they are actually domiciled; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. That is used exclusively for agricultural purposes; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. That is in excess of 10 acres. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2005, c. 419, §4 (AMD); 2005, c. 419, §12 (AFF) .]

1. (FUTURE CONFLICT: Text as amended by PL 2015, c. 281, Pt. E, §3 (TEXT EFFECTIVE 1/1/16) On certain land. Notwithstanding section 11109, subsection 1 as it applies to this subchapter, a resident and a member of the resident's immediate family, as long as the hunter's license to hunt is not under suspension or revocation, may hunt without a license, including, but not limited to, an archery hunting license, a crossbow permit and a muzzle-loading permit, on a single plot of land:

A. To which they are legally entitled to possession; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. On which they are actually domiciled; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. That is used exclusively for agricultural purposes; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. That is in excess of 10 acres. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2015, c. 136, §12 (AFF); 2015, c. 281, Pt. E, §3 (AMD) .]

1. (FUTURE CONFLICT: Text as amended by PL 2015, c. 301, §11 (TEXT EFFECTIVE 1/1/16) On certain land. Notwithstanding section 11109, subsection 1 as it applies to this subchapter, and subject to all other applicable laws and rules, a resident and a member of the resident's immediate family, as long as the hunter's license to hunt is not under suspension or revocation, may hunt without a license, including, but not limited to, an archery hunting license, a crossbow hunting license and a muzzle-loading license, on a single plot of land:

A. To which they are legally entitled to possession; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. On which they are actually domiciled; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. That is used exclusively for agricultural purposes; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. That is in excess of 10 acres. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2015, c. 136, §12 (AFF); 2015, c. 301, §11 (AMD) .]

2. Junior hunters.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §113 (RP) .]

3. Allowing junior hunter to hunt without adult supervision.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §113 (RP) .]

4. Expiration of junior hunting license.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §113 (RP) .]

5. Hunting assistance. A person may assist in a hunt without a license or permit for that activity as long as that person does not carry hunting equipment or engage in driving deer as described in section 11453.

[ 2003, c. 655, Pt. B, §113 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B113 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 419, §4 (AMD). 2005, c. 419, §12 (AFF). 2015, c. 136, §6 (AMD). 2015, c. 136, §12 (AFF). 2015, c. 281, Pt. E, §3 (AMD). 2015, c. 301, §11 (AMD).



12 §11108-A. Junior hunting license restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 655, §B114 (NEW). 2003, c. 655, §B422 (AFF). 2009, c. 69, §1 (AMD). 2013, c. 538, §18 (RP).



12 §11108-B. Apprentice hunter license restrictions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Adult supervisor required. A holder of an apprentice hunter license may not hunt other than in the presence of an adult supervisor.

A. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $500 and not more than $1,000 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 203, §6 (NEW).]

[ 2013, c. 538, §19 (AMD) .]

1-A. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Adult supervisor" means a person who is 18 years of age or older and holds a valid adult hunting license under this subchapter. [2015, c. 301, §12 (AMD).]

B. "In the presence of" means in visual and voice contact without the use of visual or audio enhancement devices, including but not limited to binoculars and citizen band radios. [2013, c. 538, §19 (NEW).]

[ 2015, c. 301, §12 (AMD) .]

2. Adult supervisor responsibility. An adult supervisor must have held a valid hunting license for the prior 3 consecutive years to be qualified to supervise a holder of an apprentice hunter license. An adult supervisor shall ensure that the holder of an apprentice hunter license follows safe and ethical hunting protocol and adheres to the laws under this Part. An adult supervisor may not intentionally permit a person hunting under an apprentice hunter license with that adult supervisor to violate subsection 1.

A. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $500 must be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 203, §6 (NEW).]

[ 2013, c. 538, §19 (AMD) .]

3. (TEXT EFFECTIVE UNTIL 1/1/16) Eligibility. A resident or nonresident 16 years of age or older who has never held a valid adult hunting license in this State, or any other state, province or country, is eligible to obtain an apprentice hunter license. Notwithstanding section 11105, a person is eligible to obtain an apprentice hunter license without having successfully completed a hunter safety course. A person may not obtain an apprentice hunter license more than twice. A person selected to receive a moose permit may not then purchase an apprentice hunter license to meet the licensing requirements for that permit.

[ 2013, c. 538, §19 (AMD) .]

3. (TEXT EFFECTIVE 1/1/16) Eligibility. A resident or nonresident 16 years of age or older who has never held a valid adult hunting license in this State, or any other state, province or country, is eligible to obtain an apprentice hunter license. Notwithstanding section 11105, a person is eligible to obtain an apprentice hunter license without having successfully completed a hunter safety course. A person may not obtain an apprentice hunter license more than 5 times. A person selected to receive a moose permit may not then purchase an apprentice hunter license to meet the licensing requirements for that permit.

[ 2015, c. 136, §7 (AMD); 2015, c. 136, §12 (AFF) .]

4. Expiration of apprentice hunter license. An apprentice hunter license is valid for up to 12 calendar months and expires on December 31st.

[ 2013, c. 538, §19 (AMD) .]

5. Definition.

[ 2013, c. 538, §19 (RP) .]

SECTION HISTORY

2007, c. 203, §6 (NEW). 2009, c. 340, §13 (AMD). 2013, c. 538, §19 (AMD). 2015, c. 136, §7 (AMD). 2015, c. 136, §12 (AFF). 2015, c. 301, §12 (AMD).



12 §11108-C. Eligibility and restrictions for a junior hunting license

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. (TEXT EFFECTIVE UNTIL 1/1/16) "Adult supervisor" means:

(1) The parent or guardian of the junior hunter; or

(2) A person 18 years of age or older who:

(a) Is approved by the parent or guardian of the junior hunter; and

(b) Holds or has held a valid Maine hunting license or meets the requirements of section 11105. [2013, c. 538, §20 (NEW).]

A. (TEXT EFFECTIVE 1/1/16) "Adult supervisor" means:

(1) The parent or guardian of the junior hunter who holds or has held a valid Maine hunting license or successfully completed a hunter safety course that meets the requirements of section 11105; or

(2) A person 18 years of age or older who:

(a) Is approved by the parent or guardian of the junior hunter; and

(b) Holds or has held a valid Maine hunting license or successfully completed a hunter safety course that meets the requirements of section 11105. [2015, c. 136, §8 (AMD); 2015, c. 136, §12 (AFF).]

B. "In the presence of" means in visual and voice contact without the use of visual or audio enhancement devices, including but not limited to binoculars and citizen band radios. [2013, c. 538, §20 (NEW).]

[ 2015, c. 136, §8 (AMD); 2015, c. 136, §12 (AFF) .]

2. (TEXT EFFECTIVE UNTIL 1/1/16) Eligibility. A resident or nonresident who is at least 10 years of age and under 16 years of age may obtain a junior hunting license, which allows that person to hunt subject to the conditions set out in this section.

[ 2013, c. 538, §20 (NEW) .]

2. (TEXT EFFECTIVE 1/1/16) Eligibility. A resident or nonresident who is under 16 years of age may obtain a junior hunting license, which allows that person to hunt subject to the conditions set out in this section.

[ 2015, c. 136, §8 (AMD); 2015, c. 136, §12 (AFF) .]

3. (TEXT EFFECTIVE UNTIL 1/1/16) Supervision of junior hunters. A hunter who is at least 10 years of age and under 16 years of age may not hunt unless that person holds a junior hunting license and is in the presence of and under the effective control of an adult supervisor.

[ 2013, c. 538, §20 (NEW) .]

3. (TEXT EFFECTIVE 1/1/16) Supervision of junior hunters. A hunter who is at least 10 years of age and under 16 years of age may not hunt unless that person holds a junior hunting license and is in the presence of and under the effective control of an adult supervisor. A hunter who is under 10 years of age may not hunt unless that person holds a junior hunting license and is in the presence of and under the effective control of an adult supervisor who remains at all times within 20 feet of that hunter.

[ 2015, c. 136, §8 (AMD); 2015, c. 136, §12 (AFF) .]

4. (TEXT EFFECTIVE UNTIL 1/1/16) Supervision of junior hunters 16 years of age. A hunter 16 years of age who obtained a junior hunter license before that person reached 16 years of age may not hunt with that license unless the person is in the presence of or under the effective control of an adult supervisor or the person has successfully completed a hunter safety course acceptable under section 11105. The following penalties apply to a violation of this subsection:

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged; and [2013, c. 538, §20 (NEW).]

B. A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2013, c. 538, §20 (NEW).]

[ 2013, c. 538, §20 (NEW) .]

4. (TEXT EFFECTIVE 1/1/16) Supervision of junior hunters 16 years of age. A hunter 16 years of age who obtained a junior hunting license before that person reached 16 years of age may not hunt with that license unless the person is in the presence of and under the effective control of an adult supervisor or the person has successfully completed a hunter safety course acceptable under section 11105. The following penalties apply to a violation of this subsection:

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged; and [2013, c. 538, §20 (NEW).]

B. A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2013, c. 538, §20 (NEW).]

[ 2015, c. 136, §8 (AMD); 2015, c. 136, §12 (AFF) .]

5. Expiration of junior hunting license issued to person 15 years of age. A junior hunting license issued to a person who is 15 years of age is valid through the calendar year for which the license is issued. Beginning January 1, 2016, for those persons who obtain a junior hunting license and turn 16 years of age during the same calendar year, a pheasant hunting permit, an archery hunting license and a migratory waterfowl permit are included even after the person has turned 16 years of age as long as that person is hunting on that person's valid junior hunting license and not longer than the remainder of the calendar year for which the license is issued. In addition to the requirements of subsection 4, all other permit requirements applicable to a person who is 16 years of age or older apply to a person who continues to hunt with a junior hunting license under this subsection after reaching that person's 16th birthday.

[ 2015, c. 281, Pt. D, §2 (AMD) .]

6. Penalties for supervisors of junior hunters. A person who is the adult supervisor of a holder of a valid junior hunting license when that junior hunter violates any provision of this Part pertaining to hunting:

A. Commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged; and [2013, c. 538, §20 (NEW).]

B. After having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period, commits a Class E crime. [2013, c. 538, §20 (NEW).]

[ 2013, c. 538, §20 (NEW) .]

SECTION HISTORY

2013, c. 538, §20 (NEW). 2015, c. 136, §8 (AMD). 2015, c. 136, §12 (AFF). 2015, c. 281, Pt. D, §2 (AMD).



12 §11109. Licenses and fees

(CONFLICT)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. License required. Except as otherwise authorized pursuant to this Part, a person may not engage in an activity for which a license may be issued under this section unless that person has a valid license issued under this section. An electronic license or permit fulfills the requirement under this subsection that a person must have a physical paper license or permit if the electronic license or permit can be displayed upon request to a game warden or other law enforcement officer, an employee of the department, a registered Maine guide or the owner of the land on which the licensed activity is taking place. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2015, c. 281, Pt. A, §4 (AMD) .]

2. Hunting licenses; agent's fee. Clerks or other agents appointed by the commissioner to issue licenses and permits shall charge a fee of $2 for each hunting license issued. The commissioner shall charge a fee of $1 for each hunting license issued by department employees.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Hunting licenses; combination licenses; fees. Hunting licenses, combination licenses and fees are as follows.

A. (FUTURE CONFLICT: Text as amended by PL 2015, c. 245, §2) A resident junior hunting license, for a person 10 years of age or older and under 16 years of age, is $8. Notwithstanding the permit fees established in subchapter 3, a resident junior hunting license includes all permits, stamps and other permissions needed to hunt at no additional cost. A resident junior hunting license does not exempt the holder of the license from lottery-related application requirements under this Part. [2015, c. 245, §2 (AMD).]

A. (FUTURE CONFLICT: Text as amended by PL 2015, c. 281, Pt. E, §4) (TEXT EFFECTIVE 1/1/16) A resident junior hunting license, for a person under 16 years of age, is $7 and permits hunting of all legal species, subject to the permit requirements in subchapter 3. Notwithstanding the permit fees established in subchapter 3, a resident junior hunting license includes all permits, stamps and other permissions needed to hunt at no additional cost. A license holder under this paragraph who qualifies to hunt during the special season on deer under section 11153 and who meets the eligibility requirements of section 11106 must be issued one anterless deer permit and one either-sex permit. A resident junior hunting license does not exempt the holder of the license from lottery-related application requirements under this Part. [2015, c. 136, §12 (AFF); 2015, c. 281, Pt. E, §4 (AMD).]

B. (CONFLICT: Text as amended by PL 2015, c. 245, §2) A resident hunting license, for a person 16 years of age or older, is $26. [2015, c. 245, §2 (AMD).]

B. (CONFLICT: Text as amended by PL 2015, c. 281, Pt. E, §4) A resident hunting license, for a person 16 years of age or older, is $25 and permits hunting of all legal species, subject to the permit requirements in subchapter 3. [2015, c. 281, Pt. E, §4 (AMD).]

C. (TEXT EFFECTIVE 1/1/16) (FUTURE CONFLICT: Text as amended by PL 2015, c. 127, §1) A resident small game hunting license, for a person 16 years of age or older, which permits hunting for all legal species except deer, bear, moose, raccoon and bobcat, is $14. [2015, c. 127, §1 (AMD); 2015, c. 127, §6 (AFF).]

C. (FUTURE CONFLICT: Text as amended by PL 2015, c. 245, §2) A resident small game hunting license, for a person 16 years of age or older, which permits hunting for all legal species except deer, bear, turkey, moose, raccoon and bobcat, is $15. [2015, c. 245, §2 (AMD).]

D. (CONFLICT: Text as amended by PL 2015, c. 245, §2) A resident combination hunting and fishing license is $43. [2015, c. 245, §2 (AMD).]

D. (CONFLICT: Text as amended by PL 2015, c. 281, Pt. E, §4) A resident combination hunting and fishing license is $42 and permits hunting of all legal species, subject to the permit requirements in subchapter 3. [2015, c. 281, Pt. E, §4 (AMD).]

E. (CONFLICT: Text as amended by PL 2015, c. 245, §2) A resident combination archery hunting and fishing license is $43. [2015, c. 245, §2 (AMD).]

E. (CONFLICT: Text as amended by PL 2015, c. 281, Pt. E, §4) A resident combination archery hunting and fishing license is $42 and permits hunting of all legal species, subject to the permit requirements in subchapter 3. [2015, c. 281, Pt. E, §4 (AMD).]

E-1. (CONFLICT: Text as amended by PL 2015, c. 245, §2) A resident apprenticeship hunter license, which includes a bear hunting permit and a wild turkey hunting permit under sections 11151 and 11155 respectively, is $26. [2015, c. 245, §2 (AMD).]

E-1. (CONFLICT: Text as amended by PL 2015, c. 281, Pt. E, §4) A resident apprenticeship hunter license, which includes a bear hunting permit and a wild turkey hunting permit under sections 11151 and 11155, respectively, is $25 and permits hunting of all legal species, subject to the permit requirements in subchapter 3. [2015, c. 281, Pt. E, §4 (AMD).]

F. (FUTURE CONFLICT: Text as amended by PL 2015, c. 245, §2) A nonresident junior hunting license, for a person 10 years of age or older and under 16 years of age, is $35. A nonresident junior hunting license does not exempt the holder of the license from lottery-related application requirements under this Part. [2015, c. 245, §2 (AMD).]

F. (FUTURE CONFLICT: Text as amended by PL 2015, c. 301, §13) (TEXT EFFECTIVE 1/1/16) A nonresident junior hunting license, for a person under 16 years of age, is $34. Notwithstanding the permit fees established in subchapter 3, a nonresident junior hunting license includes all permits, stamps and other permissions needed to hunt at no additional cost. A nonresident junior hunting license does not exempt the holder of the license from lottery-related application requirements under this Part. [2015, c. 136, §12 (AFF); 2015, c. 301, §13 (AMD).]

F. (FUTURE CONFLICT: Text as amended by PL 2015, c. 281, Pt. E, §4) (TEXT EFFECTIVE 1/1/16) A nonresident junior hunting license, for a person under 16 years of age, is $34 and permits hunting of all legal species, subject to the permit requirements in subchapter 3. Notwithstanding the permit fees established in subchapter 3, a nonresident junior hunting license includes all permits, stamps and other permissions needed to hunt at no additional cost. A license holder under this paragraph who qualifies to hunt during the special season on deer under section 11153 and who meets the eligibility requirements of section 11106 must be issued one antlerless deer permit and one either-sex permit. A nonresident junior hunting license does not exempt the holder of the license from lottery-related application requirements under this Part. [2015, c. 136, §12 (AFF); 2015, c. 281, Pt. E, §4 (AMD).]

G. (TEXT EFFECTIVE 1/1/16) (FUTURE CONFLICT: Text as amended by PL 2015, c. 127, §2) A nonresident small game hunting license, which permits hunting of all legal species except deer, bear, moose, raccoon and bobcat, is $74. [2015, c. 127, §2 (AMD); 2015, c. 127, §6 (AFF).]

G. (FUTURE CONFLICT: Text as amended by PL 2015, c. 245, §2) A nonresident small game hunting license, which permits hunting of all legal species except deer, bear, turkey, moose, raccoon and bobcat, is $75. [2015, c. 245, §2 (AMD).]

H. A nonresident 3-day small game hunting license, valid for 3 consecutive hunting days, which permits hunting of all legal species except deer, bear, turkey, moose, raccoon and bobcat for the 72-hour period specified on the license, is $50. [2015, c. 245, §2 (AMD).]

I. (CONFLICT: Text as amended by PL 2015, c. 245, §2) A nonresident big game hunting license, which permits hunting of all legal species subject to the permit requirements in subchapter 3, is $115. [2015, c. 245, §2 (AMD).]

I. (CONFLICT: Text as amended by PL 2015, c. 281, Pt. E, §4) A nonresident hunting license, which permits hunting of all legal species subject to the permit requirements in subchapter 3, is $114. [2015, c. 281, Pt. E, §4 (AMD).]

J. A nonresident combination hunting and fishing license is $150. [2015, c. 245, §2 (AMD).]

K. (TEXT EFFECTIVE 1/1/16) (FUTURE CONFLICT: Text as amended by PL 2015, c. 127, §2) An alien small game hunting license, which permits hunting of all species except deer, bear, moose, raccoon and bobcat, is $79. [2015, c. 127, §2 (AMD); 2015, c. 127, §6 (AFF).]

K. (FUTURE CONFLICT: Text as amended by PL 2015, c. 245, §2 ) An alien small game hunting license, which permits hunting of all species except deer, bear, turkey, moose, raccoon and bobcat, is $80. [2015, c. 245, §2 (AMD).]

L. (CONFLICT: Text as amended by PL 2015, c. 245, §2) An alien big game hunting license, which permits hunting of all legal species subject to the permit requirements in subchapter 3, is $140. [2015, c. 245, §2 (AMD).]

L. (CONFLICT: Text as amended by PL 2015, c. 281, Pt. E, §4) An alien hunting license, which permits hunting of all legal species subject to the permit requirements in subchapter 3, is $139. [2015, c. 281, Pt. E, §4 (AMD).]

M. An alien combination hunting and fishing license is $191. [2015, c. 245, §2 (AMD).]

N. (CONFLICT: Text as repealed by PL 2015, c. 90, §1) [2015, c. 90, §1 (RP).]

N. (CONFLICT: Text as amended by PL 2015, c. 245, §2) A license to use leashed dogs to track wounded animals, which permits a person to use one or more leashed dogs to track a lawfully wounded deer, moose or bear, is $28. [2015, c. 245, §2 (AMD).]

O. A nonresident small game apprenticeship hunter license, which permits the hunting of all legal species except deer, bear, turkey, moose, raccoon and bobcat, is $75. [2015, c. 245, §2 (AMD).]

P. (CONFLICT: Text as amended by PL 2015, c. 245, §2) A nonresident big game apprenticeship hunter license, which permits the hunting of all legal species and includes a bear hunting permit and a wild turkey hunting permit under sections 11151 and 11155 respectively, is $115. [2015, c. 245, §2 (AMD).]

P. (CONFLICT: Text as amended by PL 2015, c. 281, Pt. E, §4) A nonresident apprenticeship hunter license, which permits the hunting of all legal species and includes a bear hunting permit and a wild turkey hunting permit under sections 11151 and 11155, respectively, is $114. [2015, c. 281, Pt. E, §4 (AMD).]

[ 2015, c. 127, §§1, 2 (AMD); 2015, c. 127, §6 (AFF); 2015, c. 245, §2 (AMD); 2015, c. 281, Pt. E, §4 (AMD); 2015, c. 301, §13 (AMD) .]

4. Muzzle-loading permit; issuance and agent's fee. The commissioner, through the commissioner's agent, shall issue muzzle-loading permits to eligible persons. The issuing agent shall charge a fee of $1 for each permit issued.

[ 2005, c. 397, Pt. E, §6 (AMD) .]

5. Muzzle-loading permits and fees. Muzzle-loading hunting permits and fees are as follows:

A. A resident muzzle-loading hunting permit is $13; [2005, c. 397, Pt. E, §7 (AMD).]

B. A nonresident muzzle-loading hunting permit is $69; and [2009, c. 213, Pt. OO, §3 (AMD).]

C. An alien muzzle-loading hunting permit is $79. [2009, c. 213, Pt. OO, §3 (AMD).]

[ 2009, c. 213, Pt. OO, §3 (AMD) .]

6. Issuance of archery hunting license; agent's fee. Clerks or other agents appointed by the commissioner to issue archery hunting licenses must charge a fee of $1 for each archery hunting license issued. The commissioner shall charge a fee of $1 for each archery hunting license issued by department employees.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Archery hunting licenses; combination licenses; fees. Archery hunting licenses, combination licenses and fees are as follows:

A. A resident archery license is $26; [2015, c. 245, §3 (AMD).]

B. A resident combination archery hunting and fishing license is $43; [2015, c. 245, §3 (AMD).]

C. A nonresident archery license is $75; and [2015, c. 245, §3 (AMD).]

D. An alien archery license is $85. [2015, c. 245, §3 (AMD).]

[ 2015, c. 245, §3 (AMD) .]

8. Issuance of crossbow permit; agent's fee. Clerks or other agents appointed by the commissioner to issue crossbow permits must charge a fee of $1 for each crossbow permit issued. The commissioner shall charge a fee of $1 for each crossbow permit issued by department employees.

[ 2015, c. 281, Pt. E, §5 (AMD) .]

9. (CONFLICT: Text as amended by PL 2015, c. 245, §4) Crossbow licenses and fees. Crossbow hunting licenses and fees are as follows:

A. A resident crossbow hunting license is $26; [2015, c. 245, §4 (AMD).]

B. A nonresident crossbow hunting license is $56; and [2015, c. 245, §4 (AMD).]

C. An alien crossbow hunting license is $80. [2015, c. 245, §4 (AMD).]

[ 2015, c. 245, §4 (AMD) .]

9. (CONFLICT: Text as amended by PL 2015, c. 281, Pt. E, §6) Crossbow permits and fees. Crossbow permits and fees are as follows:

A. A resident crossbow permit is $25; [2015, c. 281, Pt. E, §6 (AMD).]

B. A nonresident crossbow permit is $55; and [2015, c. 281, Pt. E, §6 (AMD).]

C. An alien crossbow permit is $79. [2015, c. 281, Pt. E, §6 (AMD).]

[ 2015, c. 281, Pt. E, §6 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B115,116 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §§III4,5 (AMD). 2005, c. 397, §§E6,7 (AMD). 2005, c. 419, §5 (AMD). 2005, c. 419, §12 (AFF). 2007, c. 168, §§2, 3 (AMD). 2007, c. 168, §8 (AFF). 2007, c. 203, §§7-9 (AMD). 2009, c. 213, Pt. OO, §§2-5 (AMD). RR 2011, c. 1, §15 (COR). 2013, c. 213, §§1, 2 (AMD). 2013, c. 408, §12 (AMD). 2013, c. 538, §§21, 22 (AMD). 2015, c. 90, §1 (AMD). 2015, c. 127, §1 (AMD). 2015, c. 127, §2 (AMD). 2015, c. 127, §6 (AMD). 2015, c. 136, §§9, 10 (AMD). 2015, c. 136, §12 (AFF). 2015, c. 245, §§2-4 (AMD). 2015, c. 281, Pt. A, §4 (AMD). 2015, c. 281, Pt. E, §§4-6 (AMD). 2015, c. 301, §13 (AMD).



12 §11109-A. Super pack license

Except as otherwise provided in this section, a super pack license includes all licenses and permits issued under this Part to hunt and fish all legal game and fish species, subject to the restrictions placed on the equivalent individual licenses or permits for those species. An individual license or permit contained in the super pack license is not valid unless the holder of the super pack license has met the eligibility requirements for that specific license or permit and is not otherwise prohibited from holding that license or permit. A person may be issued a super pack license without meeting the specific requirements of an individual license or permit contained in the super pack license, but that license or permit is invalid until the license holder meets the eligibility requirements for that particular license or permit. All restrictions and conditions on hunting and fishing apply to a super pack licensee. [2007, c. 163, §1 (AMD); 2007, c. 163, §3 (AFF).]

1. Moose lottery chances. A super pack license includes, upon application, one chance in the moose lottery under section 11154, subsection 6.

[ 2011, c. 370, §3 (AMD) .]

2. Antlerless deer permit. A super pack license includes:

A. Except as provided in paragraph B, the opportunity to enter an antlerless deer permit lottery pursuant to section 11152 as afforded by a license contained within the super pack license subject to the conditions and restrictions placed on that license; and [2011, c. 252, §1 (AMD); 2011, c. 252, §2 (AFF).]

B. An antlerless deer permit as provided under section 11152, except that it is valid only for antlerless deer in wildlife management districts in which at least 3,500 antlerless deer permits are issued. No more than 2.5% of those antlerless deer permits may be in the form of a super pack license. The commissioner shall implement a system for issuing antlerless deer permits under this subsection. If a super pack licensee obtains an antlerless deer permit under this paragraph, that person is not eligible to obtain an antlerless deer permit under paragraph A. [2011, c. 252, §1 (AMD); 2011, c. 252, §2 (AFF).]

[ 2011, c. 252, §1 (AMD); 2011, c. 252, §2 (AFF) .]

3. Harvest of 5 deer. Notwithstanding section 11501, a super pack license authorizes the holder to take:

A. One deer during either the regular open firearm season or the regular archery-only season or the special muzzle-loading season in accordance with sections 11401, 11403 and 11404, respectively; [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

B. One deer in accordance with subsection 2, paragraph B; and [2007, c. 492, §2 (AMD).]

C. Three antlerless deer during the special archery season in accordance with section 11402, subsection 4. [2007, c. 492, §3 (AMD).]

[ 2007, c. 492, §§2, 3 (AMD) .]

4. Licenses not included. A super pack license does not include:

A. A license or permit under subchapters 13 and 15; [RR 2011, c. 1, §16 (COR).]

B. A license or permit under chapter 917; [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

C. A permit or certificate under chapter 921; [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

D. A license or permit under chapter 923, subchapter 2, except it does include licenses issued to fish pursuant to section 12501; [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

E. A license or permit under chapter 923, subchapter 3; [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

F. A license under chapter 927; [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

G. A permit under section 12704; or [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

H. A moose permit under section 11154. [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

[ RR 2011, c. 1, §16 (COR) .]

5. Fee. The fee for a super pack license is $201 for residents and $176 for a person holding 2 or more lifetime licenses.

[ 2015, c. 245, §5 (AMD) .]

SECTION HISTORY

2005, c. 12, §III6 (NEW). 2005, c. 477, §4 (RPR). 2007, c. 163, §1 (AMD). 2007, c. 163, §3 (AFF). 2007, c. 492, §§1-3 (AMD). 2009, c. 132, §1 (AMD). RR 2011, c. 1, §16 (COR). 2011, c. 252, §1 (AMD). 2011, c. 252, §2 (AFF). 2011, c. 370, §3 (AMD). 2015, c. 245, §5 (AMD).



12 §11110. Transfer of hunting areas or zones

1. Transfer permitted. A person who has been assigned a designated hunting area, zone or season by the department for purposes of hunting a game animal may exchange that designated zone, area or season with another person assigned a different hunting zone, area or season for the same game animal for purposes of hunting that same game animal. The commissioner may adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 301, §14 (NEW) .]

2. Transfer of moose permit for consideration prohibited. Notwithstanding subsection 1, the holder of a moose permit who has been assigned a designated hunting area, zone or season by the department may not exchange that designated zone, area or season with another person assigned a different hunting zone, area or season for any consideration other than the other person's different hunting zone, area or season. A person who violates this subsection commits a Class D crime.

[ 2015, c. 301, §14 (NEW) .]

SECTION HISTORY

2003, c. 655, §B117 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 74, §1 (AMD). 2015, c. 301, §14 (RPR).



12 §11111. Tracking wounded animals with a leashed dog

1. Permit required. Except as provided in section 12862 or otherwise authorized pursuant to this Part, a person may not use a leashed dog to track a wounded animal without a valid permit issued pursuant to this section. For purposes of this section, "wounded animal" means a lawfully wounded bear, deer or moose.

[ 2015, c. 90, §2 (NEW) .]

2. Eligibility; license fee. A person who holds a valid big game hunting license may obtain from the commissioner a permit to use a leashed dog to track a wounded animal. The fee for a 3-year permit to use a leashed dog to track a wounded animal is $81.

[ 2015, c. 90, §2 (NEW) .]

3. Dog tracking services. A person who holds a valid permit issued pursuant to this section may charge a fee for dog tracking services. Notwithstanding section 10001, subsection 28, a person is not a guide if the only services that person charges a fee for are dog tracking services pursuant to this subsection.

[ 2015, c. 90, §2 (NEW) .]

4. Penalties. Each day a person violates subsection 1, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable permit fee must be imposed.

[ 2015, c. 90, §2 (NEW) .]

5. Tracking a wounded animal after legal hunting hours. Notwithstanding sections 11205 and 11206, a person who holds a valid permit issued pursuant to this section may use a leashed dog to track a wounded animal outside of legal hunting hours.

[ 2015, c. 90, §2 (NEW) .]

6. Rules. The commissioner may adopt rules to implement the provisions of this section, which may include, but are not limited to, training requirements, the type and number of dogs used, leash requirements and the time and manner in which a wounded animal may be tracked and dispatched. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 90, §2 (NEW) .]

SECTION HISTORY

2003, c. 655, §B117 (NEW). 2003, c. 655, §B422 (AFF). 2015, c. 90, §2 (RPR).






Subchapter 3: HUNTING PERMIT REQUIREMENTS AND FEES

12 §11151. Bear hunting permit

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not hunt for bear without a valid permit from the first Monday preceding September 1st to the day preceding the open firearm season on deer. This section does not apply to trapping for bear.

Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §118 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Eligibility; hunting or archery license required. A person who possesses a valid hunting or archery hunting license may obtain a permit to hunt for bear from the commissioner or an authorized agent.

[ 2015, c. 281, Pt. E, §7 (AMD) .]

3. Issuance; permit fee. The commissioner, through the commissioner's authorized agent, shall issue a bear hunting permit to an eligible person. The annual fee for each permit issued is $27 for residents and $74 for nonresidents.

[ 2009, c. 213, Pt. OO, §6 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B118 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III7 (AMD). 2009, c. 213, Pt. OO, §6 (AMD). 2015, c. 281, Pt. E, §7 (AMD).



12 §11151-A. Nonresident late season bear hunting permit

1. Permit required. Except as otherwise authorized pursuant to this Part or for a nonresident who holds a valid bear hunting permit under section 11151, a nonresident may not hunt for bear during the regular firearm season on deer under section 11401 without a valid permit issued pursuant to this section.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2007, c. 168, §4 (NEW); 2007, c. 168, §8 (AFF) .]

2. Eligibility; nonresident late season bear hunting permit. A person who possesses a valid nonresident hunting or archery hunting license may obtain a permit to hunt for bear from the commissioner or the commissioner's authorized agent.

[ 2015, c. 281, Pt. E, §8 (AMD) .]

3. Issuance; permit fee. The commissioner, through the commissioner's authorized agent, shall issue a nonresident late season bear hunting permit to an eligible person. The annual fee for each permit issued is $40.

[ 2007, c. 168, §4 (NEW); 2007, c. 168, §8 (AFF) .]

SECTION HISTORY

2007, c. 168, §4 (NEW). 2007, c. 168, §8 (AFF). 2015, c. 281, Pt. E, §8 (AMD).



12 §11152. Antlerless deer; regulation and authority to issue permits

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not hunt antlerless deer as authorized in this section unless that person has a valid permit issued under this section.

A. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed. [2007, c. 463, §3 (AMD).]

B. [2007, c. 463, §3 (RP).]

[ 2007, c. 463, §3 (AMD) .]

1-A. Antlerless deer in wildlife management districts with no permits issued. Except as otherwise provided in this Part, a person may not hunt or possess an antlerless deer in a wildlife management district that does not have permits issued. A person may possess in one of those districts an antlerless deer that has been lawfully registered in another district where permits have been issued.

A person that violates this subsection commits a Class D crime for which a minimum fine of $1,000 must be imposed, and the court shall impose a sentencing alternative involving a term of imprisonment of at least 3 days, none of which may be suspended.

[ 2011, c. 253, §18 (AMD) .]

2. Authority to regulate taking of antlerless deer. The commissioner may regulate the taking of antlerless deer within an area of the State as necessary to maintain deer populations in balance with available habitat if the demarcation of each area follows recognizable physical boundaries such as rivers, roads and railroad rights-of-way. This subsection does not apply to a person with a special antlerless deer permit under subsection 7.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §120 (RP).]

B. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §120 (RP).]

[ 2005, c. 142, §1 (AMD) .]

3. Rulemaking. The commissioner may adopt rules necessary for the administration, implementation, enforcement and interpretation of this section, except that the commissioner is not authorized to establish an antlerless deer permit system unless otherwise specified in this section. The commissioner may appoint clerks or agents under section 10801 to process applications for permits issued under this section. A clerk or agent appointed by the commissioner to process applications shall charge a fee of $2 for each application processed by that clerk or agent under this section. Rules adopted by the commissioner that provide for permits to be issued to nonresident or alien hunters must provide that:

A. [2011, c. 533, §3 (RP).]

B. No more than 15% of the antlerless deer permits issued in any one district or in any one zone may be issued to nonresident and alien hunters. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 533, §3 (AMD) .]

4. Landowner consideration. An antlerless deer permit system adopted by the commissioner pursuant to this section may include a provision giving special consideration to landowners who keep their lands open to hunting by the public. As part of the special consideration to those landowners, the commissioner shall provide at least 25% of the available antlerless deer permits in a wildlife management district to eligible landowners that apply for an antlerless deer permit in that district. Any 2 or more areas of land owned by the same person that are open for hunting and that would be contiguous except for being divided by one or more roads are considered contiguous for the purposes of determining landowner eligibility for special consideration under this subsection.

[ 2007, c. 492, §4 (AMD) .]

5. Hunter permit transfers. A resident may take an antlerless deer if another resident who holds a valid antlerless deer permit transfers the permit to that resident by identifying the name and address of the transferee on the permit as well as any other information reasonably requested by the commissioner and then returns the permit to the department prior to the start of the firearm season on deer. A nonresident may take an antlerless deer if another nonresident who holds a valid antlerless deer permit transfers the permit to that nonresident by identifying the name and address of the transferee on the permit as well as any other information reasonably requested by the commissioner and then returns the permit to the department prior to the start of the firearm season on deer. The commissioner shall record a transfer under this subsection and return the permit to the transferee. A valid permit must be in the possession of the transferee in order for the transferee to take an antlerless deer.

[ RR 2015, c. 1, §7 (COR) .]

5-A. Permit transfer to junior hunter. Notwithstanding subsection 5, a junior hunter may take an antlerless deer if another person who is 18 years of age or older and holds a valid antlerless deer permit transfers that permit to that junior hunter by identifying the name and address of the transferee on the permit as well as any other information reasonably requested by the commissioner and then returns the permit to the department at least 48 hours prior to the junior hunter's hunting antlerless deer. Upon transfer of the antlerless deer permit to a junior hunter, the transferor may not hunt an antlerless deer pursuant to the transferred permit but remains eligible, unless otherwise prohibited, to take a deer other than an antlerless deer in accordance with this Part.

The commissioner shall record a transfer under this subsection and return the permit to the transferee. A valid permit must be in the possession of the transferee in order for the transferee to take an antlerless deer.

[ 2015, c. 219, §1 (NEW) .]

6. Transfer of antlerless deer permit to person with ambulatory disabilities.

[ 2013, c. 322, §2 (RP) .]

7. Special antlerless deer permit. The commissioner shall issue a special antlerless deer permit to an eligible person who has lost all or part of one or more lower limbs, not including a partial foot amputation, or is suffering from the permanent loss of use of both lower limbs. The commissioner shall issue a permit upon application and after the applicant verifies that person's ambulatory disability with a letter signed by a physician confirming the person's condition. A person who is issued a special antlerless deer permit under this subsection may take an antlerless deer in any part of the State open to the taking of antlerless deer pursuant to subsection 3.

[ 2013, c. 538, §23 (AMD) .]

8. Junior hunter consideration. An antlerless deer permit system adopted by the commissioner pursuant to this section may include a provision giving special consideration to persons with a valid junior hunting license. As part of the special consideration to junior hunters, the commissioner shall provide at least 25% of the available antlerless deer permits in a wildlife management district to persons with a valid junior hunting license who apply for an antlerless deer permit in that district.

[ 2013, c. 213, §3 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B119-123 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 142, §§1,2 (AMD). 2005, c. 477, §5 (AMD). 2007, c. 463, §§3, 4 (AMD). 2007, c. 492, §4 (AMD). 2009, c. 186, §3 (AMD). 2011, c. 253, §18 (AMD). 2011, c. 533, §§3, 4 (AMD). 2013, c. 213, §3 (AMD). 2013, c. 322, §§1, 2 (AMD). 2013, c. 408, §13 (AMD). 2013, c. 538, §23 (AMD). RR 2015, c. 1, §7 (COR). 2015, c. 219, §1 (AMD).



12 §11153. Special season deer permits; fees

1. Special season deer hunting permits; authority to issue for special season. The commissioner may implement a permit system to regulate hunter participation in a special season established by the commissioner pursuant to section 11402, subsection 4, paragraph B and the number, sex and age of deer harvested. A person may hunt or possess a deer of either sex during a special season on deer if that person has a valid permit issued by the commissioner. If permits are issued, the fee for an either-sex permit is $32 and the fee for an antlerless deer permit is $12.

[ 2015, c. 281, Pt. C, §5 (AMD) .]

2. Prohibition. Except as otherwise authorized pursuant to this Part, a person may not hunt deer during a special season established under this section unless that person has a valid permit issued pursuant to this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Penalty. Each day a person violates this section that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 655, Pt. B, §124 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B124 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III8 (AMD). 2015, c. 281, Pt. C, §5 (AMD).



12 §11154. Moose permit

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Permit required. Except as otherwise provided in this Part, a person may not hunt or possess a moose unless that person has a valid permit issued under this section. A person without a moose permit may possess moose parts lawfully sold under section 11217, subsection 2, paragraph D.

A person who violates this subsection commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended; the court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §125 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Issuance of moose hunting permits. In accordance with section 11552, the commissioner may issue moose hunting permits and may establish the number of moose hunting permits to be issued for each wildlife management district established by the commissioner by rule open to moose hunting. No more than 10% of the moose hunting permits may be issued to nonresident and alien hunters.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Moose hunting permit fee. The fee for a moose hunting permit is $52 for a resident and $585 for a nonresident or alien.

[ 2011, c. 370, §4 (AMD) .]

4. Hunting license required. While hunting moose, the permittee and the subpermittee shall each have in that person's possession a valid Maine resident, nonresident or alien hunting or archery hunting license, whichever is applicable.

Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2015, c. 281, Pt. E, §9 (AMD) .]

5. Eligibility. Except as provided in this subsection, a resident, nonresident or alien who is eligible to obtain a Maine hunting license or who will be eligible to obtain a Maine hunting license by the opening day of the open moose season is eligible to apply for a moose hunting permit. Beginning in 2011, a person who has obtained a moose hunting permit is ineligible to obtain another permit until 3 years have elapsed after the issuance of the last permit. This limitation does not apply to subpermittees under subsection 7.

[ 2011, c. 370, §5 (AMD) .]

6. Application procedure. An eligible person wishing to apply for a permit must file a written application for a permit on a form furnished by the commissioner. The application fee is nonrefundable. A person may file no more than one application. A person who submits more than one application is disqualified from the selection of permittees. The application must be accompanied by an application fee of:

A. For a resident:

(1) Fifteen dollars for a one-chance application; or

[2011, c. 370, §6 (AMD).]

B. For a nonresident:

(1) Fifteen dollars for a one-chance application;

(2) Twenty-five dollars for a 3-chance application;

(3) Thirty-five dollars for a 6-chance application; and

(4) Fifty-five dollars for a 10-chance application; multiple 10-chance options may be purchased. [2005, c. 12, Pt. III, §10 (AMD).]

A clerk or agent appointed by the commissioner under section 10801 may process an application under this subsection. The clerk or agent shall charge a fee of $2 for each application under this subsection processed by that clerk or agent.

The commissioner shall allow an applicant to indicate that that applicant does not want to receive a moose permit pursuant to the application but wishes to receive the corresponding points under subsection 8 for that application.

[ 2011, c. 370, §6 (AMD) .]

7. Subpermittees. An applicant for a moose permit may indicate on the application filed pursuant to subsection 6 the name of a subpermittee-designate and the name of an alternate subpermittee-designate. If the applicant is issued a moose permit under subsection 9 and upon application to the commissioner, the permittee may change that person's subpermittee-designate or alternate subpermittee-designate until 30 days prior to the start of the moose hunting season for which the permit was issued. Thirty days prior to the start of the applicable moose hunting season, the subpermittee-designate becomes a subpermittee. The permittee may authorize the subpermittee to participate in the moose hunt with the permittee. The permittee may authorize the alternate subpermittee-designate to participate in the hunt in place of the subpermittee-designate if the permittee notifies the department of the authorization at least 5 business days prior to the first day of the moose season, in which case the alternate subpermittee-designate becomes the subpermittee. The permittee may choose not to authorize a subpermittee to participate in the hunt.

A. A person may not sell a subpermittee or an alternate subpermittee designation. [2011, c. 370, §7 (NEW).]

B. A person who violates paragraph A commits a Class E crime. [2011, c. 370, §7 (NEW).]

[ 2011, c. 370, §7 (AMD) .]

8. Point system for public chance drawing. A person accumulates points as follows for each consecutive year that person purchases an application for a moose hunting permit but is not selected to receive a permit:

A. One point each year for the first 5 years; [2011, c. 370, §8 (NEW).]

B. Two points each year for years 6 to 10; [2011, c. 370, §8 (NEW).]

C. Three points each year for years 11 to 15; and [2011, c. 370, §8 (NEW).]

D. Ten points each year after the 15th year. [2011, c. 370, §8 (NEW).]

Each point entitles an applicant to one chance in the public chance drawing. A person's accumulated points are eliminated and that person begins to accumulate points anew if in any year that person is selected to receive a moose hunting permit or if that person fails to purchase a new chance in any 2 consecutive years.

A person who is ineligible to receive a moose hunting permit as provided in subsection 5 may continue to purchase points for each year that person is ineligible to receive a moose hunting permit for the corresponding application fee under subsection 6.

[ 2011, c. 370, §8 (RPR) .]

9. Selection procedure. Permittees are selected by a public chance drawing, except that a permit must be issued to any resident who is 70 years of age or older or will attain 70 years of age during the calendar year in which the resident is applying for the permit, who has accumulated at least 30 points pursuant to subsection 8 and who applies for and is otherwise eligible to obtain the permit.

[ 2013, c. 226, §1 (AMD) .]

9-A. Permits in road safety management areas. A person who has been selected as a permittee to hunt in a wildlife management district that the commissioner has designated as a road safety management area and who indicates to the commissioner that the person wishes to decline the permit retains any points accumulated, as long as the person appropriately indicates the intent to decline within a reasonable amount of time after receiving notice from the commissioner of the person's permit and the person's right to decline the permit under this subsection. For purposes of this subsection, "road safety management area" means a wildlife management district in which the predominant moose management goal is to reduce the moose population to the extent necessary to minimize the danger to motorists.

[ 2013, c. 226, §2 (NEW) .]

10. Questionnaire. Each permittee shall complete a questionnaire, to be provided by the commissioner, and return this questionnaire to the commissioner within a period of 10 days after the close of the moose hunting season.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

11. Auction of moose hunting permits to fund youth conservation education programs. Notwithstanding subsection 1, the commissioner may issue not more than 10 moose hunting permits each year through public auction in accordance with this subsection.

A. Each moose hunting permit issued under this subsection must be awarded through public auction to the applicant who submits the highest bid. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A person who applies for a moose hunting permit under this subsection is subject to the eligibility provisions of subsection 5, except that a successful applicant is not required to wait 3 years in order to obtain another permit. [2011, c. 370, §9 (AMD).]

C. An eligible person wishing to apply for a permit under this subsection must submit a written application in such form as the commissioner may require. The application must be accompanied by a bidding fee of $25, which, except as otherwise provided in paragraph D, is nonrefundable. The commissioner may waive the requirements of this paragraph when, as provided in paragraph G, the commissioner enters into a contract with a conservation organization to auction the permits. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §128 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

D. An eligible person may apply for a moose hunting permit both through the public chance drawing and in accordance with this subsection. If a person is selected to receive a moose hunting permit as a result of the public chance drawing, that person is no longer eligible to obtain a permit under this subsection and the bidding fee submitted by that person must be refunded. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. A moose hunting permit issued under this subsection is valid in the district designated by the permittee. This designation must be made within 30 days after the permit is awarded. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. A person who is awarded a moose hunting permit under this subsection may select a subpermittee to participate in the moose hunt as provided in subsection 7. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. The commissioner may enter into a contract with a conservation organization whose goals and objectives are not inconsistent with those of the department to advertise this process of issuing permits, auction the permits and collect revenues. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. Except as otherwise provided, the provisions of this Part relating to moose are applicable to the hunting of moose with a permit awarded under this subsection. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

I. The commissioner may adopt rules necessary for the proper administration, implementation, enforcement and interpretation of this subsection. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §129 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

J. Notwithstanding this subsection, the total number of moose hunting permits issued each year must be in accordance with section 11552, subsection 2. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

K. The commissioner may decline to issue any permit or any number of permits issuable pursuant to this subsection if, in the commissioner's opinion, the auction bids received do not reflect the public value anticipated to meet the goals of this subsection. Any permit or permits not issued under this subsection must be drawn in the public chance drawing pursuant to subsection 9. [2007, c. 161, §1 (NEW).]

[ 2011, c. 370, §9 (AMD) .]

12. Persons in armed forces called to serve in armed conflict. A person who is issued a moose permit under this section and who is subsequently called to active duty in the Armed Forces of the United States to serve in an armed conflict and is unable to use the permit is entitled to use the same permit during the next appropriate season following that person's return to the State. Permits used under this subsection do not affect the number of permits that may be issued by the commissioner under this section. For purposes of this subsection, "armed conflict" means any military action in which participants are exposed to war-risk hazards as defined in 42 United States Code, Section 1711(b).

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

13. (TEXT EFFECTIVE UNTIL 1/1/16) Hunting adventure permits for children. Notwithstanding subsection 6 and section 11102, the commissioner may issue 2 moose permits to a nonprofit organization dedicated to providing hunting and fishing adventures to children under 21 years of age with life-threatening, critical or terminal illnesses. The commissioner may issue these permits upon written request by an eligible nonprofit organization but may not issue more than 2 permits in total for a calendar year. These permits are in addition to the moose hunting permits issued under subsection 2 for each wildlife management district and are at no cost to the organization.

[ 2005, c. 143, §1 (NEW) .]

13. (TEXT EFFECTIVE 1/1/16) Hunting adventure permits for children. Notwithstanding subsection 6, the commissioner may issue 2 moose permits to a nonprofit organization dedicated to providing hunting and fishing adventures to children under 21 years of age with life-threatening, critical or terminal illnesses. The commissioner may issue these permits upon written request by an eligible nonprofit organization but may not issue more than 2 permits in total for a calendar year. These permits are in addition to the moose hunting permits issued under subsection 2 for each wildlife management district and are at no cost to the organization.

[ 2015, c. 136, §11 (AMD); 2015, c. 136, §12 (AFF) .]

14. Permits for hunting lodges. In any year in which the total number of moose permits available as determined by the commissioner under subsection 2 for the public chance drawing under subsection 9 exceeds 3,140, 10% of the permits exceeding 3,140 must be allocated through a chance drawing separate from the chance drawing under subsection 9 to hunting outfitters in accordance with this subsection. The fee for a moose hunting permit under this subsection is $1,500.

A. For the purposes of this subsection, "hunting outfitter" means a person who operates a sporting camp as defined under Title 22, section 2491, subsection 11 that is licensed under Title 22, chapter 562 and who provides package deals that include food, lodging and the services of a guide licensed under chapter 927 for the purpose of hunting. [2013, c. 538, §24 (NEW).]

B. A hunting outfitter may sell or transfer a permit allocated under this subsection only once, only to a hunter who is eligible under paragraph F and only under the following conditions:

(1) The sale or transfer must be part of a package deal that includes the food and lodging to be provided by the hunting outfitter to the person receiving the permit;

(2) The person receiving the permit from the hunting outfitter must be accompanied during the hunt by a guide licensed under chapter 927;

(3) The hunting outfitter must notify the department of the identity of the person receiving the permit; and

(4) The hunting permit may not be sold or transferred by the hunter. [2013, c. 538, §24 (NEW).]

C. A hunting outfitter may be allocated more than one permit. [2013, c. 538, §24 (NEW).]

D. A permit allocated under this subsection may be used only for the year, season, sex and wildlife management district for which the permit is issued. [2013, c. 538, §24 (NEW).]

E. Permits allocated under this subsection may not exceed 10% of the total permits issued per year for each season, sex and wildlife management district permit type. [2013, c. 538, §24 (NEW).]

F. An individual may hunt with a permit sold or transferred under this subsection only if that individual is otherwise eligible to obtain and hunt with a permit under subsection 5. [2013, c. 538, §24 (NEW).]

G. If proceeds in any year from the auction authorized under subsection 11 are less than $107,000, proceeds from the chance drawing conducted pursuant to this subsection must be used to fund youth conservation education programs as provided under subsection 11 up to $107,000. The remainder must be deposited in the Moose Research and Management Fund under section 10263. [2013, c. 538, §24 (NEW).]

[ 2013, c. 538, §24 (NEW) .]

15. Moose permit transfer; family members. The commissioner, in cases involving exceptional extenuating circumstances as determined by the commissioner, may authorize a person who holds a valid moose permit to transfer that permit to a family member who meets the eligibility and permit requirements under this section and who is not otherwise prohibited from holding the moose permit. A transferor and a transferee are subject to the elimination of any accumulated points under subsection 8 and the 3-year ineligibility period under subsection 5. For purposes of this subsection, “family member” means the transferor’s spouse, child, stepchild, grandchild, parent, grandparent, stepparent, brother, sister, half-sister, half-brother or adopted child.

The commissioner shall adopt rules to implement this subsection and may establish a transfer fee to recover administrative costs associated with transferring moose permits. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 95, §1 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B125-129 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §§III9,10 (AMD). 2005, c. 143, §1 (AMD). 2007, c. 161, §1 (AMD). 2009, c. 186, §4 (AMD). 2009, c. 213, Pt. OO, §7 (AMD). 2011, c. 370, §§4-9 (AMD). 2013, c. 226, §§1, 2 (AMD). 2013, c. 538, §24 (AMD). 2015, c. 95, §1 (AMD). 2015, c. 136, §11 (AMD). 2015, c. 136, §12 (AFF). 2015, c. 281, Pt. E, §9 (AMD).



12 §11155. Wild turkey hunting permits

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not hunt or possess wild turkey unless that person has a valid permit issued under this section.

A person who violates this subsection commits a Class E crime for which the court shall impose a fine of not less than $500, none of which may be suspended. The court also shall impose a fine of $500 for each wild turkey unlawfully possessed, none of which may be suspended.

[ 2003, c. 552, §2 (AMD); 2003, c. 552, §15 (AFF); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

1-A. (TEXT EFFECTIVE UNTIL 1/1/16) Eligibility; big game license required. A person who possesses a valid license to hunt big game may obtain a permit to hunt for wild turkey from the commissioner or an authorized agent.

[ 2005, c. 12, Pt. III, §11 (NEW) .]

1-A. (TEXT EFFECTIVE 1/1/16) Eligibility; hunting or archery license required. A person who possesses a valid hunting or archery hunting license to hunt may obtain a permit to hunt for wild turkey from the commissioner or an authorized agent.

[ 2015, c. 127, §6 (AFF); 2015, c. 281, Pt. E, §10 (AMD) .]

1-B. Issuance; permit fee.

[ 2013, c. 387, §1 (AMD); MRSA T. 12, §11155, sub-§1-B (RP) .]

1-C. Issuance; permit fee. Beginning January 1, 2014, the commissioner, through the commissioner's authorized agent, shall issue in wildlife management districts that are open by rule for wild turkey hunting a combined fall and spring wild turkey hunting permit that allows an eligible person to take wild turkeys in the spring and fall seasons in accordance with section 11701. The fee for a combined fall and spring wild turkey hunting permit is $20 for residents and nonresidents.

[ 2013, c. 387, §2 (NEW) .]

2. Issuance of wild turkey hunting permits.

[ 2005, c. 12, Pt. III, §12 (RP) .]

3. Eligibility.

[ 2005, c. 12, Pt. III, §12 (RP) .]

4. Application procedure and fee.

[ 2005, c. 12, Pt. III, §13 (RP) .]

5. Wild turkey hunting permit fee.

[ 2005, c. 12, Pt. III, §14 (RP) .]

6. Transfer of turkey permits.

[ 2005, c. 12, Pt. III, §14 (RP) .]

7. Landowner; wild turkey permit.

[ 2005, c. 12, Pt. III, §14 (RP) .]

8. Big game license required.

[ 2005, c. 12, Pt. III, §14 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §2 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B130 (AMD). 2003, c. 655, §§B422,C2,6 (AFF). 2005, c. 12, §§III11-14 (AMD). 2009, c. 213, Pt. OO, §8 (AMD). 2013, c. 387, §§1, 2 (AMD). 2015, c. 127, §3 (AMD). 2015, c. 127, §6 (AFF). 2015, c. 281, Pt. E, §10 (AMD).



12 §11156. Pheasant hunting permit

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not hunt pheasant in Cumberland County or York County unless that person has a valid permit issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Rules. The commissioner may adopt rules necessary for the proper administration, enforcement and interpretation of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §131 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Issuance. The commissioner or the commissioner's authorized agent may issue a pheasant hunting permit to an applicant 16 years of age or older permitting the applicant to hunt or possess pheasants in Cumberland County and York County. A person under 16 years of age may hunt or possess pheasants in accordance with this Part, except that a person under 16 years of age is not required to purchase or carry a pheasant hunting permit in order to hunt or possess pheasants.

Beginning January 1, 2016, for those persons who obtain a junior hunting license and turn 16 years of age during the same calendar year, the pheasant hunting permit is included even after the person has turned 16 years of age as long as that person is hunting on that person's valid junior hunting license and not longer than the remainder of the calendar year for which the license is issued.

[ 2015, c. 281, Pt. D, §3 (AMD) .]

4. Fee. The fee for a pheasant hunting permit is $18, $1 of which is retained by the commissioner's authorized agent.

[ 2005, c. 12, Pt. III, §15 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B131 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III15 (AMD). 2015, c. 281, Pt. D, §3 (AMD).



12 §11157. Migratory waterfowl permit

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not hunt migratory waterfowl unless that person has a valid permit issued pursuant to this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance of permit. The commissioner or the commissioner's authorized agent shall issue a migratory waterfowl hunting permit to an applicant 16 years of age or older permitting the applicant to hunt or possess migratory waterfowl. A person under 16 years of age may, without a permit, hunt or possess migratory waterfowl in accordance with this Part.

Beginning January 1, 2016, for those persons who obtain a junior hunting license and turn 16 years of age during the same calendar year, the migratory waterfowl hunting permit is included even after the person has turned 16 years of age as long as that person is hunting on that person's valid junior hunting license and not longer than the remainder of the calendar year for which the license is issued.

[ 2015, c. 281, Pt. D, §4 (AMD) .]

3. Fee. The fee for a migratory waterfowl hunting permit is $7.50, 25¢ of which must be retained by the agent.

[ 2005, c. 12, Pt. III, §16 (AMD) .]

4. Expiration date. Migratory waterfowl hunting permits expire on December 31st of the year issued.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §132 (RP).]

B. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §132 (RP).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §132 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B132 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III16 (AMD). 2015, c. 281, Pt. D, §4 (AMD).



12 §11158. Migratory game bird certification

1. Certification required; exception. A person may not hunt migratory game birds unless that person is certified under this section. This section does not apply to a resident of the State who is 70 years of age or older and who is issued a complimentary license pursuant to section 10853, subsection 1.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged, unless otherwise specified. [2003, c. 655, Pt. B, §133 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §133 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §133 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Eligibility. A resident of the State, nonresident or alien who is eligible to obtain a state hunting license is eligible to be certified to hunt migratory game birds.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Certification procedure. An eligible person becomes certified to hunt migratory game birds when that person indicates on that person's hunting license at the time of purchase the intention to hunt migratory game birds during the calendar year for which the license is valid.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B133 (AMD). 2003, c. 655, §B422 (AFF).



12 §11159. Falconry hunting permit

1. Permit required. Except as otherwise authorized in this Part, a person may not engage in the practice of falconry unless that person has a valid permit issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Eligibility. A person who possesses a valid hunting license is eligible to obtain a permit from the commissioner to engage in the practice of falconry.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Issuance and fee. The commissioner shall issue permits to eligible persons to engage in the practice of falconry at a fee of $26.

A. The permit may be for a one-year, 2-year or 3-year period at a fee equivalent to the sum of the annual fees established for each of the years for which the permit is issued. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A person not a resident of the State who holds a valid permit to engage in the practice of falconry in another state may import and use raptors in this State for up to 30 days solely for the purpose of hunting without the permit described in this section if that person holds a valid Maine hunting license issued in accordance with subchapter 2. A person must have both the permit to engage in the practice of falconry in the other state and the Maine hunting license in possession at all times while engaged in the practice of falconry in this State. These documents must be exhibited to a warden or employee of the department upon request. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2005, c. 12, Pt. III, §17 (AMD) .]

4. Rules. The commissioner may adopt rules necessary for the proper administration and enforcement of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §134 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Compliance with rules and regulations. Falconry hunting is subject to the following limitations.

A. A person who holds a valid falconry hunting permit may take, possess and use any raptor, except as provided in this Part or by federal regulation and except as the commissioner may by rule provide. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Persons engaged in the practice of falconry are subject to all rules adopted by the commissioner pertaining to seasons and bag limits on wild birds and wild animals. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B134 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III17 (AMD).



12 §11160. Coyote night hunting permit

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not hunt coyote at night unless that person has a valid permit issued under this section. Each night a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Eligibility; hunting license required. A person who possesses a valid hunting license is eligible to obtain a permit from the commissioner to hunt coyotes at night, except that a permit may not be issued to a person who has been convicted of a violation of section 11206 within 5 years of the date of application for the permit.

[ RR 2011, c. 1, §17 (COR) .]

3. Issuance. The commissioner shall issue a permit to hunt coyotes at night to eligible persons at a fee of $4.

[ 2005, c. 12, Pt. III, §18 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B135 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III18 (AMD). RR 2011, c. 1, §17 (COR).



12 §11161. Noise suppression devices

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Hunting crime" means any criminal offense under this chapter or any criminal offense under any other provision of this Part involving the use of a firearm. [2015, c. 262, §1 (NEW).]

B. "Serious hunting violation" means any act by a person for which the person's hunting license is subject to revocation under this section or section 10902, subsection 4, 5, 6, 7 or 7-A. [2015, c. 262, §1 (NEW).]

C. "Noise suppression device" means a device used to suppress or deaden the sound or natural report of a firearm. [2015, c. 262, §1 (NEW).]

[ 2015, c. 262, §1 (NEW) .]

2. Permit. In accordance with this subsection, the commissioner may issue a permit to a person allowing that person to use a noise suppression device with a firearm when hunting any wild animals or wild birds the person is licensed to hunt under this chapter and for which use of the firearm is allowed or for the purpose of killing a wild animal or wild turkey under section 12401 or 12402.

A. A person applying for a permit:

(1) Shall show proof of lawful possession of the noise suppression device; and

(2) May not have had a hunting license revoked as a result of a serious hunting violation. [2015, c. 262, §1 (NEW).]

B. A permit is valid until August 1, 2018, unless revoked under this section. [2015, c. 262, §1 (NEW).]

The commissioner may not issue a permit under this section after July 31, 2018.

[ 2015, c. 262, §1 (NEW) .]

3. Violation; aggravating factor. Except as provided in subsection 4, a person who commits a hunting crime while in possession of a firearm with a noise suppression device is subject to the following penalties in addition to any penalties otherwise applicable:

A. A $1,000 mandatory fine; and [2015, c. 262, §1 (NEW).]

B. Mandatory revocation of the person's hunting license, and that person is ineligible to obtain a hunting license for a period of 5 years from the date of conviction. [2015, c. 262, §1 (NEW).]

[ 2015, c. 262, §1 (NEW) .]

4. Serious hunting violation; permanent loss of license. A person who commits a serious hunting violation while in possession of a firearm with a noise suppression device is subject to the following provisions in addition to any penalties otherwise applicable:

A. Notwithstanding section 10902, the commissioner shall permanently revoke the person's current hunting license and the privilege to obtain a hunting license; and [2015, c. 262, §1 (NEW).]

B. Notwithstanding any exemption under section 10502, the firearm and noise suppression device must be seized and, subject to libel proceedings, disposed of pursuant to section 10503. [2015, c. 262, §1 (NEW).]

[ 2015, c. 262, §1 (NEW) .]

5. Revocation of permit. The commissioner shall permanently revoke a permit issued under this section to a person whose hunting license is revoked as a result of a serious hunting violation.

§11161. Eligibility for crossbow hunting permit

(As enacted by PL 2015, c. 281, Pt. E, §11 is REALLOCATED TO TITLE 12, SECTION 11162)

[ 2015, c. 262, §1 (NEW) .]

SECTION HISTORY

RR 2015, c. 1, §8 (RAL). 2015, c. 262, §1 (NEW). 2015, c. 281, Pt. E, §11 (NEW).



12 §11162. Eligibility for crossbow hunting permit (REALLOCATED FROM TITLE 12, SECTION 11161)

(REALLOCATED FROM TITLE 12, SECTION 11161)

1. Hunting or archery license. A resident or nonresident 16 years of age or older who has satisfied the requirements of subsection 3 or who is exempt under subsection 4 and who holds a valid hunting or archery hunting license or an apprenticeship hunter license or archery hunting license may obtain a crossbow permit to hunt with a crossbow from the commissioner or the commissioner's authorized agent.

[ RR 2015, c. 1, §8 (RAL) .]

2. Junior license. A resident or nonresident and under 16 years of age may hunt with a crossbow if that person holds a valid junior hunting license.

[ RR 2015, c. 1, §8 (RAL) .]

3. Crossbow hunter education requirements. Except as provided in paragraph A, a person who applies for a crossbow permit other than a junior hunting license or an apprenticeship hunter license must submit proof of having successfully completed an archery hunting education course and a crossbow hunting course as described in section 10108 or equivalent crossbow and archery hunting education courses or satisfactory evidence of having previously held a valid adult archery hunting license and a valid crossbow permit issued specifically for the purpose of hunting with a crossbow or bow and arrow in this State or any other state, province or country in any year after 1979.

When proof or evidence cannot be otherwise provided, the applicant may substitute a signed affidavit that the applicant has previously held the required adult crossbow and archery hunting license or has successfully completed the required crossbow and archery hunting education courses.

A. A person who is an enrolled member of the Passamaquoddy Tribe, the Penobscot Nation, the Houlton Band of Maliseet Indians or the Aroostook Band of Micmacs who presents certification from the respective reservation governor or the Aroostook Micmac Council stating that the person is an enrolled member of a federally recognized nation, band or tribe listed in this paragraph is exempt from the requirements of this subsection. [RR 2015, c. 1, §8 (RAL).]

[ RR 2015, c. 1, §8 (RAL) .]

4. Crossbow hunter education course exemption for members of armed forces domiciled in State. A member of the Armed Forces of the United States on active duty who is permanently stationed outside of the United States and home on leave is exempt from crossbow hunter education course requirements under subsection 3 if that member shows proof at the time of application for the license that that member's home state of record, as recorded in that person's military service records, is Maine. A person who no longer meets the requirements of this subsection must satisfy the conditions for exemption under subsection 3.

[ RR 2015, c. 1, §8 (RAL) .]

SECTION HISTORY

RR 2015, c. 1, §8 (RAL).






Subchapter 4: GENERAL UNLAWFUL ACTS PERTAINING TO HUNTING

12 §11201. Hunting during closed season

1. Closed season; general. A person may not hunt any wild animal or wild bird during the closed season or possess any wild animal or wild bird taken during the closed season on that wild animal or wild bird. Except as otherwise provided in this section, a person who violates this section commits a Class E crime.

[ 2003, c. 552, §3 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

2. Bear. A person who hunts or possesses a bear in violation of this section commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended. The court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 552, §3 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

3. Deer. A person who hunts or possesses a deer in violation of this section commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended. The court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 552, §3 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

4. Moose. A person who hunts or possesses a moose in violation of this section commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended. The court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 552, §3 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

5. Wild turkey. A person who hunts or possesses a wild turkey in violation of this section commits a Class E crime for which the court shall impose a fine of not less than $500, none of which may be suspended. The court also shall impose a fine of not less than $500 for each wild turkey unlawfully possessed, none of which may be suspended.

[ 2003, c. 552, §3 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §15 (AFF). 2003, c. 552, §3 (RPR). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C2,6 (AFF).



12 §11202. Unity Utilities District; closed season

There is a perpetually closed season on all wild animals and wild birds on property owned by the Unity Utilities District located on Route 139 and Prairie Road in the municipality of Unity in Waldo County. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §11203. Hunter orange clothing

1. Hunter orange required. A person may not hunt with firearms or crossbows during the open firearm season on deer unless that person is wearing 2 articles of hunter orange clothing that are in good, serviceable condition and visible from all sides, except that a person hunting waterfowl from a boat or blind or in conjunction with waterfowl decoys is not required to wear hunter orange clothing. One article of clothing must be a solid-colored hunter orange hat. The other article of clothing must cover a major portion of the torso, such as a jacket, vest, coat or poncho, and must be a minimum of 50% hunter orange in color. The presence of a decal on an article of clothing that is otherwise solid-colored hunter orange does not disqualify that article of clothing from satisfying the requirements of this subsection.

[ 2005, c. 477, §6 (AMD) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §136 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §136 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §136 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B136 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 477, §6 (AMD).



12 §11204. Criminal trespass

A person may not possess a wild animal or wild bird taken while criminally trespassing as described in Title 17-A, section 402, except as otherwise provided in this Part. A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §11205. Hunting on Sunday

1. Prohibition. A person may not:

A. Hunt wild animals or wild birds on Sunday; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Possess any wild animal or wild bird taken in violation of paragraph A except as otherwise provided in this Part. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §137 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §137 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B137 (AMD). 2003, c. 655, §B422 (AFF).



12 §11206. Night hunting

1. Prohibition. Except as otherwise provided in this Part, a person may not:

A. Hunt wild birds or wild animals from 30 minutes after sunset to 30 minutes before sunrise of the following day; or [2003, c. 592, §5 (AFF); 2003, c. 592, §3 (RPR); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

B. [2003, c. 592, §5 (AFF); 2003, c. 592, §3 (RP); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

C. Possess any wild animal or wild bird taken in violation of paragraph A. [2003, c. 592, §5 (AFF); 2003, c. 592, §3 (RPR); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

[ 2003, c. 592, §5 (AFF); 2003, c. 592, §3 (RPR); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended; the court also shall impose a fine of not less than $1,000, none of which may be suspended. [2003, c. 592, §3 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

B. A person who violates subsection 1 and is in possession of night vision equipment commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended; the court also shall impose a fine of not less than $2,000, none of which may be suspended. [2003, c. 592, §3 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

C. A person who violates subsection 1, is in possession of night vision equipment and has been convicted of a Class D crime within the past 10 years under Title 12, Part 13 commits a Class D crime for which the court shall impose a sentencing alternative of not less than 6 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended; the court also shall impose a fine of not less than $2,000, none of which may be suspended. [2003, c. 592, §3 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

For purposes of this subsection, "night vision equipment" means a light amplification or thermal imaging device.

[ 2003, c. 592, §3 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 592, §5 (AFF). 2003, c. 592, §3 (RPR). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C5,6 (AFF).



12 §11207. Twilight hunting (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B138 (RP).



12 §11208. Unlawful shooting or discharge of firearm, bow and arrow or crossbow

1. Shooting or discharge of firearm, bow and arrow or crossbow over or near public paved way. A person may not:

A. Shoot at any wild animal or wild bird from any public paved way or within 10 feet of the edge of the pavement of the public paved way or from within the right-of-way of any controlled access highway; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Discharge any firearm, bow and arrow or crossbow over a public paved way; or [2013, c. 538, §25 (AMD).]

C. Possess any wild animal or wild bird taken in violation of paragraph A or B, except as otherwise provided in this Part. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

This subsection does not prohibit a person who has a valid permit to carry a concealed weapon from possessing that weapon on or near a public paved way as long as it is not used for shooting at wild animals or wild birds or discharged in violation of this subsection.

[ 2013, c. 538, §25 (AMD) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §139 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B139 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 477, §7 (AMD). 2013, c. 538, §25 (AMD).



12 §11209. Discharge of firearm near dwelling or building

1. Prohibition. A person may not:

A. Unless a relevant municipal ordinance provides otherwise and except as provided in subsection 3 and sections 12401 and 12402, discharge a firearm, including a muzzle-loading firearm, or crossbow or cause a projectile to pass as a result of that discharge within 100 yards of a building or residential dwelling without the permission of the owner or, in the owner's absence, of an adult occupant of that building or dwelling authorized to act on behalf of the owner; or [2015, c. 71, §1 (AMD).]

B. Possess a wild animal or wild bird taken in violation of this subsection, except as otherwise provided in this Part. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

This subsection may not be construed to prohibit a person from killing or taking a wild animal in accordance with sections 12401 and 12402.

For purposes of this section, "building" means any residential, commercial, retail, educational, religious or farm structure that is designed to be occupied by people or domesticated animals or is being used to shelter machines or harvested crops.

For purposes of this section, "projectile" means a bullet, pellet, shot, shell, ball, bolt or other object propelled or launched from a firearm or crossbow.

[ 2015, c. 71, §1 (AMD) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §140 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Target practice; crossbow. Unless otherwise prohibited, a landowner or the landowner’s invitee may discharge a crossbow for recreational target practice purposes on the landowner’s property within 100 yards of a building or residential dwelling without the permission of the owner of that building or dwelling. Nothing in this subsection authorizes a landowner or the landowner’s invitee to cause a projectile discharged from a crossbow to enter property owned by another person.

[ 2015, c. 71, §1 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 527, §1 (AMD). 2003, c. 527, §2 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B140 (AMD). 2003, c. 655, §§B422,C1,6 (AFF). 2005, c. 477, §8 (AMD). 2009, c. 340, §14 (AMD). RR 2013, c. 1, §26 (COR). 2013, c. 215, §1 (AMD). 2013, c. 538, §26 (AMD). 2015, c. 71, §1 (AMD).



12 §11210. Shooting domestic animals

Except as provided in section 12404, subsection 6, paragraph C, a person may not, while on a hunting trip or in the pursuit of wild animals or wild birds, intentionally, knowingly, recklessly or negligently shoot and wound or kill any domestic animal, including, but not limited to, a dog, cat or domestic bird. A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §11211. Unlawful use of firearm in Southport

1. Prohibited act. A person may not use any firearm other than a shotgun in the Town of Southport or the islands within the confines of the Town of Southport.

[ 2003, c. 655, Pt. B, §141 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2007, c. 463, §5 (AMD).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §141 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2007, c. 463, §5 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B141 (RPR). 2007, c. 463, §5 (AMD).



12 §11212. Motor vehicles and motorboats

1. Prohibition. The following provisions apply to shooting from a motor vehicle or motorboat or possessing a loaded firearm or a crossbow in a motor vehicle.

A. A person may not shoot while in or on a motor vehicle or motorboat or while in or on a trailer or other type of vehicle being hauled by a motor vehicle except:

(1) A person may hunt migratory waterfowl from a motorboat in accordance with federal regulations;

(2) Paraplegics and single or double amputees of the legs may shoot from motor vehicles that are not in motion; and

(3) A person may shoot from a motorboat if that boat is not being propelled by its motor. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §142 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person may not, while in or on a motor vehicle or in or on a trailer or other type of vehicle being hauled by a motor vehicle, have a cocked and armed crossbow or a firearm with a cartridge or shell in the chamber or in an attached magazine, clip or cylinder or a muzzle-loading firearm charged with powder, lead and a primed ignition device or mechanism, except that a person who is 21 years of age or older and is not otherwise prohibited from possessing a firearm or is 18 years of age or older and under 21 years of age and is on active duty in the Armed Forces of the United States or the National Guard or is an honorably discharged veteran of the Armed Forces of the United States or the National Guard and is not otherwise prohibited from carrying a firearm may have in or on a motor vehicle or trailer or other type of vehicle a loaded pistol or revolver. [2015, c. 327, §1 (AMD).]

C. A person may not possess a wild animal or wild bird taken in violation of paragraph A or B, except as otherwise provided in this Part. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2015, c. 327, §1 (AMD) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §143 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B142,143 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 477, §9 (AMD). 2015, c. 327, §1 (AMD).



12 §11213. Shooting at or near wildfowl decoys (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B144 (RP).



12 §11213-A. Shooting at or near decoys

1. Shooting at or near migratory waterfowl or wild turkey decoys. A person may not with a firearm, a bow and arrow or a crossbow shoot or shoot at a migratory waterfowl or wild turkey decoy of another person.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §145 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §145 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2005, c. 94, §1 (AMD) .]

2. Shoot within area of another person's decoys. A person may not with a firearm, a bow and arrow or a crossbow shoot within an area encompassed by a set of another person's migratory waterfowl or wild turkey decoys, including the area 50 yards away from the outer perimeter of the set of decoys.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §145 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §145 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2005, c. 94, §1 (AMD) .]

SECTION HISTORY

2003, c. 655, §B145 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 94, §1 (AMD).



12 §11214. Unlawful use or possession of implements or aids

1. Prohibition. A person may not:

A. Use for hunting or possess for hunting any automatic firearm. This paragraph does not apply to:

(1) Military organizations authorized by law to bear arms or to the National Guard in the performance of its duty; or

(2) Firearms using the .22 caliber rimfire cartridge or to any autoloading pistol having a barrel less than 8 inches in length; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Use for hunting or possess for hunting any autoloading firearm having a magazine capacity of more than 5 cartridges. All autoloading firearms having a magazine capacity in excess of 5 cartridges must have the magazine permanently altered to contain not more than 5 cartridges before the autoloading firearm may be used in this State for hunting. This paragraph does not apply to:

(1) Military organizations authorized by law to bear arms or to the National Guard in the performance of its duty; or

(2) Firearms using the .22 caliber rimfire cartridge or to any autoloading pistol having a barrel less than 8 inches in length; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Except as allowed under section 11161, use for hunting or possess for hunting any firearm fitted or contrived with a device for deadening the sound of explosion. This paragraph does not apply to:

(1) Military organizations authorized by law to bear arms or to the National Guard in the performance of its duty; [2015, c. 262, §2 (AMD).]

D. Use for hunting cartridges containing tracer bullets. This paragraph does not apply to:

(1) Military organizations authorized by law to bear arms or to the National Guard in the performance of its duty; or

(2) Firearms using the .22 caliber rimfire cartridge or to any autoloading pistol having a barrel less than 8 inches in length; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Use for hunting cartridges containing explosive bullets. This paragraph does not apply to:

(1) Military organizations authorized by law to bear arms or to the National Guard in the performance of its duty; or

(2) Firearms using the .22 caliber rimfire cartridge or to any autoloading pistol having a barrel less than 8 inches in length; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. Hunt migratory game birds with a shotgun of any description originally capable of holding more than 3 shells, unless the shotgun's magazine has been cut off, altered or plugged with a one-piece filler incapable of removal without disassembling the gun so as to reduce the capacity of the gun to not more than 3 shells in the magazine and chamber combined. This paragraph does not apply to:

(1) Military organizations authorized by law to bear arms or to the National Guard in the performance of its duty; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. Hunt a wild animal or wild bird with a set bow; [2015, c. 301, §15 (AMD).]

H. Use for hunting or possess for hunting an arrow or a bolt having either an explosive or poisonous tip; [2005, c. 477, §10 (AMD).]

I. Allow duck decoys to remain in waters of Merrymeeting Bay at any time during the period from one hour after legal shooting time until one hour before legal shooting time the next day; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

J. Leave or allow to remain in waters of Merrymeeting Bay an artificial cover, that is, a "stationary blind," or parts of an artificial cover used for hunting purposes between one hour after legal shooting time and one hour before legal shooting time the next day; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

K. Use a dog to hunt deer or moose, except as provided in section 11111 or 12862; [2015, c. 90, §3 (AMD).]

L. Use an artificial light, snare, trap or set gun to hunt deer or moose. This paragraph does not affect or restrict the legitimate possession and sale of flashlights or the lawful use of an artificial light to aid in the tracking of a wounded animal pursuant to section 11111 or 12862; [2015, c. 90, §3 (AMD).]

M. Use artificial lights between 1/2 hour after sunset and 1/2 hour before sunrise the next day to illuminate, jack, locate, attempt to locate or show up wild animals or wild birds from September 1st to December 15th of each calendar year. This paragraph does not affect chapter 921, any rule issued in accordance with section 10104, subsection 1 or the lawful use of an artificial light to aid in the tracking of a wounded animal pursuant to section 11111 or 12862; [2015, c. 90, §3 (AMD).]

N. Hunt a wild animal or wild bird by any method other than by the usual method of shooting with a firearm not larger than number 10-gauge, shooting with a hand-held bow and arrow or shooting with a crossbow or by falconry; [2015, c. 301, §16 (AMD).]

O. Possess a wild animal or wild bird taken in violation of this section, except as otherwise provided in this Part; or [2015, c. 301, §16 (AMD).]

P. Use a bow and arrow to hunt deer, bear or moose unless:

(1) For hunting deer and bear, the minimum draw weight of the bow is 35 pounds;

(2) For hunting moose, the minimum draw weight of the bow is 45 pounds; and

(3) The arrowhead, including mechanical broadheads when open, is at least 7/8 inch in width. [2015, c. 301, §17 (NEW).]

[ 2015, c. 90, §3 (AMD); 2015, c. 262, §2 (AMD); 2015, c. 301, §§15-17 (AMD) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §146 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B146 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 419, §6 (AMD). 2005, c. 419, §12 (AFF). 2005, c. 477, §10 (AMD). 2013, c. 538, §27 (AMD). 2015, c. 90, §3 (AMD). 2015, c. 262, §2 (AMD). 2015, c. 301, §§15-17 (AMD).



12 §11215. Use of motorized vehicle to kill, injure or molest wild animals or wild birds

1. Prohibition. A person may not intentionally kill, injure or molest a wild animal or wild bird with a:

A. Motor vehicle; [2003, c. 655, Pt. B, §147 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Motorboat; or [2003, c. 655, Pt. B, §147 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Aircraft. [2003, c. 655, Pt. B, §147 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §147 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §147 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B147 (RPR).



12 §11216. Hunting with aid of aircraft

1. Prohibition on use of aircraft to hunt. A person on the ground or airborne may not use an aircraft to aid or assist in hunting:

A. Bear; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Deer; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Moose. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalties. The following penalties apply to this section.

A. A person who violates subsection 1 without the taking of a bear, deer or moose commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §148 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 and takes a bear, deer or moose commits a Class E crime for which the court shall impose a fine of not less than $500, none of which may be suspended. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A person who violates subsection 1 without the taking of a bear, deer or moose after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §149 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §§148, 149 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B148,149 (AMD). 2003, c. 655, §B422 (AFF).



12 §11217. Buying and selling wild animals and wild birds

1. Prohibition against buying and selling bear, deer, moose or wild turkey. Except as provided in subsection 2, a person may not:

A. Buy, sell or offer for sale or barter a:

(1) Bear;

(2) Deer;

(3) Moose; or

(4) Wild turkey; or [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §150 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. Aid in buying, selling or offering for sale or bartering a:

(1) Bear;

(2) Deer;

(3) Moose; or

(4) Wild turkey. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §150 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

C. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §150 (RP).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §150 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Exception. This subsection provides for exceptions to the prohibitions against the purchase, sale, offer for sale or barter of wild animals and wild birds under this section.

A. A person who has lawfully killed or trapped and registered a bear may sell, without a hide dealer's license, only the hide, head, teeth, claws not attached to the paws and gall bladder of that animal. [2013, c. 333, §4 (RPR).]

B. A person who has lawfully killed and registered a deer may sell, without a hide dealer's license, only the hide, head, antlers and feet of that animal. [2013, c. 333, §4 (RPR).]

C. A person may sell the head, hide, feet and antlers of a domesticated deer and the meat of a domesticated deer for use as food only in accordance with Title 7, chapter 202. [2013, c. 333, §4 (RPR).]

D. A person who has lawfully killed and registered a moose may sell, without a hide dealer's license, only the hide, head, bones, antlers and feet of that animal. [2013, c. 333, §4 (RPR).]

E. A person may buy or sell, without a hide dealer's license, naturally shed antlers from deer or moose. [2013, c. 333, §4 (NEW).]

F. A person may buy or sell, without a taxidermy license or a hide dealer's license, legally obtained finished wildlife products, excluding federally protected wild animals and wild birds except in accordance with federal law. [2013, c. 333, §4 (NEW).]

G. A person may buy, without a hide dealer's license, for that person's personal use and not for resale, only the teeth, claws not attached to paws, skull or head and hide of a bear; only the bones, feet and hide of a moose; the skull or head of a deer or moose, excluding antlers; and all other parts of wild animals and wild birds not prohibited from being bought, sold, offered for sale or bartered under subsections 1 and 3. [2013, c. 333, §4 (NEW).]

H. A person who possesses a valid hide dealer's license may lawfully buy, sell, barter and trade for profit the parts of wild animals under paragraphs A, B and D, lawfully obtained raw, untanned animal hides and any parts of wild animals and wild birds not prohibited from being bought, sold, offered for sale or bartered under subsections 1 and 3. [2013, c. 333, §4 (NEW).]

Parts permitted to be bought or sold under this subsection may not be attached to any other parts of the wild animals or wild birds that are prohibited from being bought, sold, offered for sale or bartered under subsections 1 and 3. Bear gall bladders and raw, unfinished deer and moose antlers must be tagged or accompanied with documentation containing the name and address of the person who lawfully killed the animal.

As used in this subsection, "hide dealer's license" means a license issued pursuant to section 12954.

[ 2013, c. 333, §4 (RPR) .]

3. Prohibition regarding selling of wild birds. A person may not sell or possess for sale a wild bird, except as provided in this Part. A person may sell the plumage of lawfully taken wild birds if that sale does not violate regulations of the federal Migratory Bird Treaty Act.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Penalty. A person who violates this section commits a Class D crime for which the court shall impose a sentencing alternative involving a term of imprisonment of not less than 10 days for the first offense, none of which may be suspended, and not less than 20 days for each succeeding offense, none of which may be suspended. The court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B150,151 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 333, §4 (AMD).



12 §11218. Game fees

A person may not charge any fee for access to land if the fee is contingent upon the taking of game on the land or directly related to the taking of game on the land unless the land is an authorized commercial shooting area licensed under section 12101. This section does not apply to: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Gate fees. Gate fees or other access fees that are unrelated to the taking of game;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Guiding fees. Fees charged by licensed guides or other fees that are unrelated to access to land; or

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Fees for placing bear bait. Fees that are directly related to the placing of bear bait on land.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §11219. Hunting on state game farm

1. Prohibition. A person may not hunt on a state game farm at any time.

[ 2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B152 (RPR).



12 §11220. Hunting in licensed wildlife exhibit

1. Prohibition. A person may not hunt in a licensed wildlife exhibit at any time.

[ 2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B152 (RPR).



12 §11221. Disposal of offal; littering

1. Prohibition. A person may not drop, deposit, discard, dump or otherwise dispose of a carcass, waste parts or remains of a wild animal, except waste parts or remains resulting from the normal field dressing of lawfully harvested wild game or the lawful use of waste parts or remains of wild game as bait.

[ 2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. Additionally, a person who violates subsection 1 violates the Maine Litter Control Act, Title 17, chapter 80 and is subject to the penalties set forth in that Act. [2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B152 (RPR).



12 §11222. Target identification while hunting

1. Findings. Due to the large numbers of Maine citizens and visitors engaged in hunting in the State's woods during hunting season, the continued decline of unpopulated areas through the State, the widespread use of powerful weapons in the pursuit of wild animals and wild birds and the growing presence of nonhunters engaged in nonhunting activities in the State's woods during hunting season, the Legislature finds that a sufficient risk of serious bodily injury or death to human beings is posed to make it necessary and prudent to provide guidance to those in pursuit of wild animals and wild birds on the matter of proper target identification.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Target identification. While hunting, a hunter may not shoot at a target without, at that point in time, being certain that it is the wild animal or wild bird sought.

A. The target-determining process to be utilized is that which a reasonable and prudent hunter would observe in the same situation. A reasonable and prudent hunter always bears the risk of loss of legitimate prey to avoid the risk of the destruction of human life. A reasonable and prudent hunter neither disregards the risk of causing the death of another human being nor fails to be aware of that risk as a consequence of misidentification. A reasonable and prudent hunter never bases identification upon sound alone or even upon sound in combination with what appears to be an appendage of the wild animal or wild bird sought. A reasonable and prudent hunter, independent of these target-determining factors, bases identification upon obtaining an essentially unobstructed view of the head and torso of the potential target. This visual sighting is the most critical target-determining factor. Visual sighting of the head and torso may present itself intermittently or continuously. If presented intermittently, a reasonable and prudent hunter does not make a target-identification decision until this visual sighting exists at the point in time the hunter takes aim and is making final preparation to shoot. A reasonable and prudent hunter additionally recognizes that these sound and sight target-determining factors are affected by a number of other considerations, including, but not limited to, the distance to the target, surrounding or intervening terrain and cover, lighting and weather conditions, the hunter's own ability to hear and see, the hunter's own experience and the proximity of other persons in the hunter's immediate vicinity. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Penalty.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §153 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B153 (AMD). 2003, c. 655, §B422 (AFF).



12 §11223. Aid to injured person and reporting hunting accident

1. Duty. A person who knows or has reason to know that that person has inflicted injury or may have inflicted injury on another person by the use of a firearm, bow and arrow or crossbow shall:

A. Make that person known to the victim; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Render first aid and assistance as that person is capable of rendering under the circumstances; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Give notice of the event by the quickest means to a game warden or, in the event that a game warden can not be contacted, to the law enforcement officer nearest the place where the event occurred. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2005, c. 477, §11 (AMD) .]

2. Prohibition.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §154 (RP) .]

3. Penalty. A person who fails to aid an injured person or report a hunting accident in accordance with this section commits a Class C crime.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B154 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 477, §11 (AMD).



12 §11224. Waste of game

1. Prohibition. A person may not waste a wild bird or wild animal that has been wounded or killed by that person while hunting. For purposes of this section, "waste" means to intentionally leave a wounded or killed animal in the field or forest without making a reasonable effort to retrieve and render it for consumption or use. This subsection does not apply to coyote.

[ 2009, c. 550, §3 (AMD) .]

2. Penalty. A person who violates this section commits a Class E crime.

§11224. Alien big game hunter; guide required

(As enacted by PL 2007, c. 454, §1 is REALLOCATED TO TITLE 12, SECTION 11226)

[ 2007, c. 168, §5 (NEW) .]

SECTION HISTORY

2007, c. 168, §5 (NEW). 2007, c. 454, §1 (NEW). 2007, c. 695, Pt. A, §16 (RAL). 2009, c. 550, §3 (AMD).



12 §11225. Retrieval of wounded or killed big game after hours (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 168, §6 (NEW). 2015, c. 90, §4 (RP).



12 §11226. Alien big game hunter; guide required (REALLOCATED FROM TITLE 12, SECTION 11224) (REPEALED)

(REALLOCATED FROM TITLE 12, SECTION 11224)

(REPEALED)

SECTION HISTORY

2007, c. 695, Pt. A, §16 (RAL). 2009, c. 390, §1 (RP).



12 §11226-A. Canadian big game hunter; guide required (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 390, §2 (NEW). 2011, c. 561, §1 (RP).



12 §11227. Placement of bait for hunting

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Bait" means an animal or plant or a part of an animal or plant used to attract wild animals for the purpose of hunting. "Bait" does not include:

(1) A derivative of an animal or plant in a liquid or paste form, including but not limited to urine or commercially prepared lures or scents; or

(2) Packaging or container materials that fall within the definition of "litter" under Title 17, section 2263, subsection 2. [2009, c. 70, §1 (NEW).]

B. "Bait site" means the place where the bait has been placed and the immediate surrounding area. [2009, c. 70, §1 (NEW).]

[ 2009, c. 70, §1 (NEW) .]

1-A. Prohibited bait. Notwithstanding any authorization to use or place bait or bear bait under this Part, a person may not place a medicinal, poisonous or stupefying substance to entice an animal to that place. A person who violates this subsection commits a Class E crime.

[ 2015, c. 301, §18 (NEW) .]

2. Placement of bait. A person may not place or hunt over bait without the oral or written permission of the landowner or the landowner's agent. The bait site must be plainly labeled with a 2-inch-by-4-inch tag identifying the name and address of the person establishing the bait site. This subsection does not apply to bear baiting, which is governed by section 11301.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2009, c. 70, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2009, c. 70, §1 (NEW).]

[ 2011, c. 432, §1 (AMD) .]

3. Hunting over another's bait. A person may not hunt at a bait site established by another person unless that person has permission from the person that established the bait site.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2009, c. 70, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2009, c. 70, §1 (NEW).]

[ 2009, c. 70, §1 (NEW) .]

4. Bait site cleanup. A person placing bait may not leave the bait or bait label at the bait site and must clean up the bait site immediately after the landowner requests the removal of that bait or, if not requested by the landowner, within 20 days from the last day the bait site was hunted over by the person that established the bait site.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2009, c. 70, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2009, c. 70, §1 (NEW).]

[ 2009, c. 70, §1 (NEW) .]

5. Litter at bait sites. A person establishing a bait site under this section is subject to the littering provisions of Title 17, chapter 80.

[ 2009, c. 70, §1 (NEW) .]

6. Construction. Nothing in this section authorizes hunting of wild animals that is otherwise prohibited by law or rule.

[ 2009, c. 70, §1 (NEW) .]

7. Applicability. This section does not apply to:

A. Bear baiting under section 11301; or [2009, c. 70, §1 (NEW).]

B. Placing of bait on the ice of inland waters. [2009, c. 70, §1 (NEW).]

[ 2009, c. 70, §1 (NEW) .]

SECTION HISTORY

2009, c. 70, §1 (NEW). 2011, c. 432, §1 (AMD). 2015, c. 301, §18 (AMD).



12 §11228. Hunting with dogs

1. Collar required. A person may not hunt with a dog in pursuit of bear, coyote or bobcat unless the dog has a collar that legibly provides the name, telephone number and address of the owner of that dog.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2011, c. 432, §2 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2011, c. 432, §2 (NEW).]

[ 2011, c. 432, §2 (NEW) .]

2. Limit on number of dogs. A person or persons may not use more than 6 dogs at any one time to hunt coyotes or bobcats. A person who violates this subsection commits a Class E crime.

[ 2011, c. 432, §2 (NEW) .]

3. Night hunting with dogs. A person may not use a dog to hunt coyotes during the period from 30 minutes after sunset to 30 minutes before sunrise. A person who violates this subsection commits a Class E crime.

[ 2011, c. 432, §2 (NEW) .]

SECTION HISTORY

2011, c. 432, §2 (NEW).






Subchapter 5: BEAR HUNTING

Article 1: BEAR SEASONS

12 §11251. Open and closed seasons

1. Open season on bear; commissioner's authority. This subsection governs the open and closed seasons on bear.

A. There is an open season on hunting bear from the first Monday preceding September 1st to November 30th annually. The commissioner may, pursuant to section 10104, subsection 1, adopt rules prohibiting the use of bait to hunt black bear during any portion of the open bear hunting season. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §155 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. There is an open season on using a dog or dogs in conjunction with bear hunting from the first Monday preceding September 1st to the day preceding the open firearm season on deer provided in sections 11401 and 11402. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. [2013, c. 408, §14 (RP).]

D. [2013, c. 408, §14 (RP).]

[ 2013, c. 408, §14 (AMD) .]

2. Youth bear hunting day. There is a youth hunting day for hunting bear without a dog or dogs on the Saturday prior to the opening day of the bear hunting season established under subsection 1, paragraph A. A person who holds a valid junior hunting license may hunt bear with a firearm, bow and arrow or crossbow during youth bear hunting day. An adult supervisor, parent or guardian accompanying a youth on youth bear hunting day may not possess a firearm, bow and arrow or crossbow while the youth is participating in the bear hunt.

[ 2015, c. 79, §1 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B155 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 408, §14 (AMD). 2015, c. 79, §1 (AMD).






Article 2: HUNTING METHODS SPECIFIC TO BEAR

12 §11301. Placing of bear bait

1. Bear baiting. A person may not place bait to entice, hunt or trap black bear, unless:

A. The bait is placed at least 50 yards from a travel way that is accessible by a conventional 2-wheel-drive or 4-wheel-drive vehicle; [2011, c. 691, Pt. A, §9 (RPR).]

B. The stand, blind or bait area is plainly labeled with a 2-inch-by-4-inch tag with the name and address of the baiter; [2011, c. 691, Pt. A, §9 (RPR).]

C. The bait is placed more than 500 yards from a site permitted or licensed for the disposal of solid waste or a campground; [2011, c. 691, Pt. A, §9 (RPR).]

D. The bait is placed more than 500 yards from an occupied dwelling, unless written permission is granted by the owner or lessee; [2011, c. 691, Pt. A, §9 (RPR).]

E. The bait is placed not more than 30 days before the opening day of the season and not after October 31st; [2011, c. 691, Pt. A, §9 (RPR).]

F. The bait areas will be cleaned up by November 10th, as defined by the state litter laws; and [2011, c. 691, Pt. A, §9 (RPR).]

G. The person hunting from a stand or blind of another person has permission of the owner of that stand or blind. [2011, c. 691, Pt. A, §9 (RPR).]

A person may not use bait to hunt or trap black bear without the oral or written permission of the landowner.

[ 2011, c. 691, Pt. A, §9 (RPR) .]

1-A. Prohibition. During the open season on hunting bear, a person may not within 50 yards of a bait site established by another person in accordance with section 11227 without the written permission of the person who established the bait site:

A. Hunt, trap, molest or harass bear or release a dog or dogs for the purpose of hunting bear or training dogs to hunt bear; or [2013, c. 280, §6 (NEW).]

B. Disturb the bait site through the use of chemicals or take other action intended to interfere with the hunting of bear at the bait site by the person who established the bait site. [2013, c. 280, §6 (NEW).]

[ 2013, c. 280, §6 (NEW) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §157 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B156,157 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 253, §19 (AMD). 2011, c. 432, §3 (AMD). 2011, c. 691, Pt. A, §9 (AMD). 2013, c. 280, §6 (AMD).



12 §11302. Hunting bear with dogs

1. Limit on number of dogs. A person may not, while either hunting alone or hunting with other persons, use more than 6 dogs at any one time to hunt bear.

[ 2009, c. 550, §4 (AMD) .]

2. Nonresidents hunting with dogs. A nonresident may not hunt bear with the use of a dog or dogs unless that nonresident employs and hunts in the presence of a resident Maine guide. For purposes of this subsection, "in the presence of" means in visual and voice contact without the use of visual or audio enhancement devices, including but not limited to binoculars, citizen band radios or electronic communication systems.

A. The total number of clients with a resident Maine guide may not be more than 5 in order to satisfy the requirements of this subsection. [2009, c. 390, §3 (AMD).]

This subsection does not apply to nonresidents who hold a valid Maine guide license.

[ 2013, c. 280, §7 (AMD) .]

3. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §158 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B158 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 390, §3 (AMD). 2009, c. 550, §4 (AMD). 2013, c. 280, §7 (AMD).



12 §11303. Hunting bear near dumps

1. Dump demarcation. The commissioner, or the commissioner's agent, shall establish a line of demarcation at least 500 yards from sites permitted or licensed for the disposal of solid waste.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §159 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Prohibition. A person may not within the area described in subsection 1:

A. Hunt bear; [2003, c. 655, Pt. B, §160 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Trap bear; [2003, c. 655, Pt. B, §160 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Molest or harass a bear; or [2003, c. 655, Pt. B, §160 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Release dogs for the purpose of hunting a bear. [2003, c. 655, Pt. B, §160 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

The commissioner, or the commissioner's agent, is exempt from this prohibition for the purpose of live-trapping nuisance bears.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §160 (RPR) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 2 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §160 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 2 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §160 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §160 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B159,160 (AMD). 2003, c. 655, §B422 (AFF).



12 §11304. Permission to harvest another person's bear

A person may not, without the permission of the person conducting the hunt, kill or wound a bear that is treed or held at bay by another person's dog or dogs. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 655, Pt. B, §161 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B161 (AMD). 2003, c. 655, §B422 (AFF).



12 §11305. Unlawful firearms for hunting bear

1. Prohibition. A person may not use a .17 or .22 caliber rimfire firearm or a shotgun using shot loads to hunt bear.

[ 2015, c. 301, §19 (NEW) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2015, c. 301, §19 (NEW) .]

SECTION HISTORY

2015, c. 301, §19 (NEW).






Article 3: POSSESSION OF BEAR

12 §11351. Bear bag limit

1. Hunting or trapping bear; 2-bear limit. A person may not hunt or trap bear after that person has killed or registered one during an open season under section 11251 and one during the open season on trapping bear under section 12260.

[ 2011, c. 309, §2 (AMD) .]

2. Exceeding bag limit on bears. A person may not possess more than 2 bears in any calendar year, except a person may keep more than one legally obtained bear in that person's home or as otherwise provided in law.

[ 2011, c. 309, §3 (AMD) .]

3. Penalty. A person who violates subsection 1 or 2 commits a Class D crime for which the court shall impose a sentencing alternative involving a term of imprisonment not to exceed 180 days; the court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 655, Pt. B, §164 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §4 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B162-164 (AMD). 2003, c. 655, §§B422,C2,6 (AFF). 2011, c. 309, §§2, 3 (AMD).



12 §11352. Bear tags and tagging bear

1. Bear tags. The commissioner shall prescribe the form and content of and produce a bear tag.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §165 (RPR) .]

2. Tagging. Prior to presenting a bear for registration, a person may not possess or leave in the field or forest a bear killed by that person unless the bear has securely attached to it a plainly visible tag that conforms to the requirements established under this section.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §165 (RPR) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 2 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §165 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 2 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §165 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §165 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B165 (RPR).



12 §11353. Leaving harvested bear (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B166 (RP).



12 §11354. Possessing gift bear

A person may not possess any part or parts of a bear given to that person unless that gift bear is plainly labeled with the name of the person who registered it and the year the bear was registered by that person. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §167 (RPR).]

1. Person who registered.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §167 (RP) .]

2. Recipient.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §167 (RP) .]

3. Transporter.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §167 (RP) .]

A person who violates this section commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §167 (RPR).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B167 (RPR).









Subchapter 6: DEER HUNTING

Article 1: DEER SEASONS

12 §11401. Open and closed seasons for deer

1. Open and closed seasons. This subsection applies to open and closed seasons for deer.

A. Except as otherwise provided in this subsection and sections 10952, 11152, 11403 and 11404 or by rule adopted by the commissioner pursuant to section 11402, subsection 4, there is an open season for deer in each calendar year in all counties of the State between September 15th and December 20th annually. In a year that the regular season extends beyond November 30th, the regular season must start no later than the 4th Monday preceding Thanksgiving. [2009, c. 134, §1 (AMD).]

B. The commissioner may shorten the open season on deer in any part of the State, as long as:

(1) The demarcation of the areas with the shortened season follows recognizable physical boundaries, such as rivers and railroad rights-of-way; and

(3) The Saturday preceding the first day of open season on deer is an open day for residents of the State only. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §168 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

C. [2013, c. 408, §15 (RP).]

D. [2013, c. 408, §15 (RP).]

[ 2013, c. 408, §15 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B168 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 134, §1 (AMD). 2013, c. 408, §15 (AMD).



12 §11402. Special regulations

1. Vinalhaven; open season. There is an open season on deer in the Town of Vinalhaven, and the islands within the confines of the Town of Vinalhaven, to conform with the open season on deer for Knox County.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Southport; open season. There is an open season on deer in the Town of Southport, and the islands within the confines of the Town of Southport, to conform with the open season on deer in Lincoln County.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Closed season. Except as provided by rule pursuant to subsection 4, there is a continual closed season on deer in the following places:

A. Mount Desert Island; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Cross Island in Washington County; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Scotch Island in Washington County; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The Town of Isle au Haut and the islands within the confines of the Town of Isle au Haut in Knox County; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. All of Swans Island in the Town of Swan's Island in Hancock County; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. The Town of Islesboro in Waldo County, except that a person may hunt deer in that town with bow and arrow from the first day of the special archery season on deer, established in accordance with section 11403, subsection 2, to the end of the regular firearm season on deer of each calendar year in Waldo County; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. The whole of Cranberry Isles in Hancock County, except that a person may hunt deer in the Cranberry Isles with a shotgun or archery equipment in accordance with applicable laws and rules; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. The whole of Long Island in Long Island Plantation in Hancock County. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Rule. The commissioner by rule may:

A. Open any of the areas closed to deer hunting under subsection 3, as long as the legislative body of each affected town approves the opening. For purposes of this subsection, "affected town" means a town, township or municipality that contains within its borders any area proposed to be opened under this paragraph; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Create special hunting seasons for the taking of deer in any part of the State to maintain deer populations in balance with available habitat, subject to the provisions of this paragraph.

(1) The demarcation of each area must follow recognizable physical boundaries, such as rivers, roads and railroad rights-of-way.

(3) The commissioner may establish limits on the number of deer taken or possessed by persons during a special season. Limits established by the commissioner under this subparagraph are exceptions to the limits imposed under section 11501.

(4) The commissioner may specify types of weapons to be used during a special season; and [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §169 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

C. Establish a youth deer hunting day. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §169 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B169 (AMD). 2003, c. 655, §B422 (AFF).



12 §11403. Regular archery-only deer hunting season

1. License required.

[ 2015, c. 301, §20 (RP) .]

2. Open archery season on deer. The commissioner shall by rule establish a regular archery-only season beginning at least 30 days prior and extending to the beginning of the regular deer hunting season, as described in section 11401, subsection 1, paragraph A, for the purpose of hunting deer with bow and arrow only. During the regular archery-only season on deer, except as provided in section 10952, subsection 2 and section 10953, subsection 1-B, the following restrictions apply.

A. A person may not take a deer during a regular archery-only season unless that person uses a hand-held bow and broadhead arrow in accordance with section 11214, subsection 1, paragraph P.

[2015, c. 301, §21 (AMD).]

B. A person may not carry firearms of any kind while hunting any species of wildlife with bow and arrow during the regular archery-only season on deer, except that a person who holds a license that allows hunting with firearms may carry a handgun. This paragraph may not be construed to prohibit a person who holds a valid permit to carry a concealed handgun pursuant to Title 25, section 2003 from carrying a handgun. [2011, c. 298, §1 (AMD).]

C. Except as provided in section 11109-A, subsection 3, if a person takes a deer with bow and arrow during the regular archery-only season on deer, that person is precluded from further hunting for deer during that year. [2007, c. 163, §2 (AMD); 2007, c. 163, §3 (AFF).]

D. Except as provided in this subsection, the provisions of this Part concerning deer are applicable to the taking of deer with bow and arrow, including the transportation, registration and possession of deer taken by this method. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this subsection commits a Class E crime.

[ 2015, c. 301, §21 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B170 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 163, §2 (AMD). 2007, c. 163, §3 (AFF). 2011, c. 61, §4 (AMD). 2011, c. 298, §1 (AMD). 2013, c. 538, §28 (AMD). 2015, c. 301, §§20, 21 (AMD).



12 §11404. Muzzle-loading-only deer hunting season

1. Muzzle-loading-only open season on deer.

[ 2005, c. 280, §1 (RP) .]

1-A. Muzzle-loading-only open season on deer. There is a special muzzle-loading open season on deer immediately following the regular deer hunting season established under section 11401, subsection 1, paragraph A for the purpose of hunting deer only with:

A. A muzzleloader as defined in section 10001, subsection 42-A that is 40 caliber or greater and capable of firing only a single charge; [2005, c. 280, §2 (NEW).]

B. A muzzle-loading shotgun as defined in section 10001, subsection 42-B; or [2005, c. 280, §2 (NEW).]

C. A traditional muzzleloader as defined in section 10001, subsection 62-A that uses projectiles that are 40 caliber or greater or that uses buckshot. [2005, c. 280, §2 (NEW).]

The commissioner may terminate this open season at any time in an area if, in the commissioner's opinion, an immediate emergency action is necessary due to adverse weather conditions or severe hunting pressure. The length of the special muzzle-loading season is as follows.

The commissioner shall establish by rule the length of the special muzzle-loading season. The commissioner may establish seasons of different lengths in different regions of the State. The season may extend for no more than 12 hunting days in any part of the State.

[ 2005, c. 280, §2 (NEW) .]

2. Applicability of laws. The following provisions apply during the muzzle-loading open season.

A. The commissioner's authority to regulate the harvest of antlerless deer under section 11152 is applicable during the muzzle-loading hunting season. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Deer tags for the muzzle-loading open season must be issued for use in the same manner as regular deer tags. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Except as provided in this section, the provisions of this Part relating to deer apply to the taking of deer with muzzle-loading firearms. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §4 (AMD). 2003, c. 614, §9 (AFF). 2005, c. 280, §§1,2 (AMD).






Article 2: HUNTING METHODS SPECIFIC TO DEER

12 §11451. Hunting deer with unconventional weapon; license (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 614, §5 (RP).



12 §11452. Baiting deer

1. Prohibitions. A person may not, during an open hunting season on deer:

A. Place salt or any other bait or food in a place to entice deer to that place; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Hunt from an observation stand or blind overlooking salt, grain, fruit, nuts or other foods known to be attractive to deer. This prohibition does not apply to hunting from an observation stand or blind overlooking:

(1) Standing crops;

(2) Foods that are left as a result of normal agricultural operations or as a result of a natural occurrence; or

(3) Bear bait that is placed at a bear hunting stand or blind in accordance with section 11301, subsection 1. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §171 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §171 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B171 (AMD). 2003, c. 655, §B422 (AFF).



12 §11453. Driving deer

1. Unlawfully driving deer. A person may not participate in a hunt for deer during which an organized or planned effort is made to drive deer. For purposes of this subsection, 4 or more persons working together to move deer constitutes an organized or planned effort to drive deer.

[ 2013, c. 408, §16 (AMD) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2013, c. 408, §16 (AMD).



12 §11454. Hunting deer with .22 caliber rimfire cartridge

1. Prohibition. A person may not hunt deer with any firearms using a .17 or .22 caliber rimfire cartridge, except that the use of the .22 caliber rimfire magnum cartridge is not prohibited.

[ 2005, c. 477, §12 (AMD) .]

2. Penalties. The following penalties apply to violations of subsection 1.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §172 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §172 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §172 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B172 (RPR). 2005, c. 477, §12 (AMD).






Article 3: POSSESSION OF DEER

12 §11501. Bag limit

1. Exceeding bag limit. A person may not possess more than one deer during any open season, except a person may keep more than one legally obtained deer in that person's home at any time or as otherwise provided in law.

[ 2003, c. 552, §5 (AMD); 2003, c. 552, §15 (AFF); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

2. Hunting deer after having killed one. A person may not hunt deer after that person has killed or registered one during the open season of that calendar year, except as otherwise provided in law or rule.

[ 2003, c. 552, §5 (AMD); 2003, c. 552, §15 (AFF); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

3. Penalty. A person who violates this section commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended; the court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §5 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C2,6 (AFF).



12 §11502. Deer tags and tagging

1. Deer tags. The commissioner shall prescribe the form and content of and produce a deer tag.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §173 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Tagging. Prior to presenting a deer for registration, a person may not possess or leave in the field or forest a deer killed by that person unless the deer has securely attached to it a plainly visible tag that conforms to the requirements established under this section.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §173 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 2 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §173 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 2 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §173 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §173 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B173 (AMD). 2003, c. 655, §B422 (AFF).



12 §11503. Gift deer

A person may not possess any part or parts of a deer given to that person unless that gift deer is plainly labeled with the name of the person who registered it and the year the deer was registered by that person. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §174 (RPR).]

1. Registration seal.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §174 (RP) .]

2. Person who registered deer.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §174 (RP) .]

3. Penalty.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §174 (RP) .]

A person who violates this section commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §174 (RPR).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B174 (RPR).









Subchapter 7: MOOSE HUNTING

Article 1: COMMISSIONER'S AUTHORITY TO REGULATE MOOSE HUNTING AND TO SET HUNTING SEASONS AND AREAS

12 §11551. Commissioner authority regarding moose

The commissioner may issue applications for moose hunting permits, issue permits and make all rules pertaining to moose hunting permits, including provisions for the permittees who are selected for a permit but unable to use the permit. The commissioner may make all other rules that the commissioner considers necessary for the protection of the moose resource. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §175 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B175 (AMD). 2003, c. 655, §B422 (AFF).



12 §11552. Moose hunting areas

1. Areas open to moose hunting. The commissioner may designate by rule areas of the State open to moose hunting.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Moose management. To effectively manage the moose herd in the State, the commissioner may by rule establish:

A. The number of moose permits to be issued every year, including a percentage for antlerless moose; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The length of the moose hunting season; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The timing of the moose hunting season. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

Rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The commissioner shall report to the joint standing committee of the Legislature having jurisdiction over wildlife matters by February 1st of each year on proposed actions under this section. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Article 2: HUNTING METHODS SPECIFIC TO MOOSE

12 §11601. Unlawful hunting of moose

1. Hunting with permittee. A person may not hunt moose with a permittee unless that person is a subpermittee authorized in accordance with this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Presence of permittee. A subpermittee may not hunt moose if that subpermittee is not in the presence of the permittee while hunting moose. A subpermittee is not in the presence of a permittee if contact between the permittee and the subpermittee requires visual or audio enhancement devices, including binoculars or citizen band radios.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. One subpermittee. A permittee may not hunt moose with more than one authorized subpermittee.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Unlawful possession. A person may not possess a moose that has been hunted in violation of this section.

[ 2003, c. 655, Pt. B, §176 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

A person who violates this section commits a Class E crime. [2003, c. 552, §15 (AFF); 2003, c. 552, §6 (RPR); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §6 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B176 (AMD). 2003, c. 655, §§B422,C2,6 (AFF).



12 §11602. Driving moose

A person may not participate in a hunt for moose during which an organized or planned effort is made to drive moose. A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §11603. Unlawful firearms for hunting moose

1. Prohibition. A person may not use a .17 or .22 caliber rimfire firearm or a shotgun using shot loads to hunt moose.

[ 2013, c. 236, §4 (AMD) .]

1-A. Hunting moose with a crossbow; 70 years of age or older.

[ 2013, c. 236, §5 (RP) .]

2. Penalties. The following penalties apply to violations of subsection 1.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §177 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §177 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §177 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B177 (RPR). 2005, c. 477, §13 (AMD). 2011, c. 61, §5 (AMD). 2013, c. 236, §§4, 5 (AMD).



12 §11604. Unlawful hunting methods (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B177 (RPR). 2005, c. 117, §1 (RP).



12 §11605. Baiting moose

1. Prohibitions. From September 1st to December 15th a person may not:

A. Place salt or any other bait or food in a place to entice moose to that place; or [2011, c. 253, §20 (NEW).]

B. Hunt from an observation stand or blind overlooking salt, grain, fruit, nuts or other foods known to be attractive to moose. This prohibition does not apply to hunting over:

(1) Standing crops; or

(2) Foods that are left as a result of normal agricultural operations or as a result of a natural occurrence. [2015, c. 301, §22 (AMD).]

[ 2015, c. 301, §22 (AMD) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2011, c. 253, §20 (NEW) .]

SECTION HISTORY

2011, c. 253, §20 (NEW). 2015, c. 301, §22 (AMD).






Article 3: POSSESSION OF MOOSE

12 §11651. Unlawful possession of moose (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §15 (AFF). 2003, c. 552, §7 (RP). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C2,6 (AFF).



12 §11651-A. Hunting moose after having killed one

A person may not hunt moose after that person has killed or registered one during the open season of that calendar year, except as otherwise provided. [2003, c. 552, §8 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF).]

A person who violates this section commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended. The court also shall impose a fine of not less than $1,000, none of which may be suspended. [2003, c. 552, §8 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF).]

SECTION HISTORY

2003, c. 552, §8 (NEW). 2003, c. 552, §15 (AFF). 2003, c. 655, §§C2,6 (AFF).



12 §11652. Bag limits

1. One moose per permit holder. A person may not exceed the bag limit of one moose per permit holder. In the case of a permittee and a subpermittee, the permit allows one of them to take one moose. Except as provided in sections 12401 and 12402, a person may not shoot more than one moose in a calendar year. A person may keep more than one legally obtained moose in that person's home at any time.

[ 2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Possession. A person may not possess a moose in violation of this section.

[ 2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalty. A person who violates this section commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended; the court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B178 (RPR).



12 §11653. Tagging moose

1. Tags. The commissioner shall prescribe the form and content of and produce moose tags.

[ 2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Tagging. Prior to presenting a moose for registration, a person may not possess or leave in the field or forest a moose killed by that person unless the moose has securely attached to it a plainly visible tag that conforms to the requirements established under this section.

[ 2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalties. The following penalties apply to violations of subsection 2.

A. A person who violates subsection 2 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 2 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B178 (RPR).



12 §11654. Unlawful possession of gift moose

A person may not possess any part or parts of a moose given to that person unless that gift moose is plainly labeled with the name of the person who registered it and the year the moose was registered by that person. [2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

1. Prohibition.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §178 (RP) .]

2. Penalty.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §178 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B178 (RPR).









Subchapter 8: WILD TURKEY HUNTING

Article 1: COMMISSIONER'S AUTHORITY TO REGULATE THE HUNTING OF WILD TURKEY; HUNTING LAWS

12 §11701. Authority of commissioner; wild turkey hunting

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

The commissioner may establish open seasons for hunting wild turkeys, designate areas that are open to the taking of wild turkeys in any part of the State, prescribe the form and regulate the number of permits to be issued, determine the number and sex of the birds to be harvested, establish bag limits, establish permit eligibility requirements, establish legal hunting times, specify the types of weapons to be used during any open wild turkey hunting season and make any other rules that the commissioner considers necessary for the protection of the wild turkey resource. The rules must permit the use of a crossbow during the spring open wild turkey hunting season. [2013, c. 236, §6 (AMD).]

1. Spring season. The commissioner shall establish by rule a spring open season for hunting wild turkeys. Unless the commissioner determines that sound management principles require otherwise, the rule must allow during the spring open season for hunting wild turkeys:

A. A person to take up to 2 wild turkeys without any additional fee for the taking of the 2nd wild turkey; [2013, c. 387, §3 (NEW).]

B. (TEXT EFFECTIVE UNTIL 1/1/16) A person to hunt from 30 minutes before sunrise to 30 minutes after sunset. This paragraph is repealed August 1, 2016; and [2013, c. 387, §3 (NEW).]

B. (TEXT EFFECTIVE 1/1/16) A person to hunt from 30 minutes before sunrise to 30 minutes after sunset; and [2015, c. 127, §4 (AMD); 2015, c. 127, §6 (AFF).]

C. A person to hunt wild turkeys using a crossbow, in addition to any other weapons allowed by the rule. [2013, c. 387, §3 (NEW).]

[ 2015, c. 127, §4 (AMD); 2015, c. 127, §6 (AFF) .]

2. (TEXT EFFECTIVE UNTIL 1/1/16) Fall season. Beginning with the 2014 fall open season, the commissioner shall establish by rule a fall open season for hunting wild turkeys. Unless the commissioner determines that sound management principles require otherwise, the rule must establish a fall open season that includes the month of October and allow a person to take up to 2 wild turkeys regardless of sex without any additional fee for the taking of a 2nd wild turkey.

[ 2013, c. 387, §3 (NEW) .]

2. (TEXT EFFECTIVE 1/1/16) Fall seasons. Beginning with the 2016 fall open season, the commissioner shall establish by rule 2 fall open seasons for hunting wild turkeys. Unless the commissioner determines that sound management principles require otherwise, the rule must establish 2 fall open seasons that include the month of October and a week in the month of November and allow a person to take up to a total of 2 wild turkeys over both seasons regardless of sex without any additional fee for the taking of a 2nd wild turkey.

[ 2015, c. 127, §5 (AMD); 2015, c. 127, §6 (AFF) .]

3. Youth day. The commissioner shall establish by rule a spring youth hunting day for hunting wild turkeys from 30 minutes before sunrise to 30 minutes after sunset. The day must be the Saturday prior to the opening of the spring open season for hunting wild turkeys under subsection 1.

[ 2013, c. 387, §3 (NEW) .]

A person who violates this section commits a Class E crime for which the court shall impose a fine of not less than $500, none of which may be suspended. The court also shall impose a fine of $500 for each turkey unlawfully possessed, none of which may be suspended. [2003, c. 655, Pt. B, §179 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §9 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B179 (AMD). 2003, c. 655, §§B422,C2,6 (AFF). 2013, c. 236, §6 (AMD). 2013, c. 387, §3 (AMD). 2015, c. 127, §§4, 5 (AMD). 2015, c. 127, §6 (AFF).



12 §11702. Wild turkey hunting hours (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §15 (AFF). 2003, c. 552, §10 (RP). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C2,6 (AFF).






Article 2: POSSESSION OF WILD TURKEYS

12 §11751. Unlawful possession of wild turkey (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B180 (RP).



12 §11751-A. Unlawful possession of wild turkeys

1. Possession of wild turkeys. A person may not possess a wild turkey taken in violation of any rule adopted by the commissioner under section 11701.

[ 2003, c. 552, §11 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

2. Exceeding bag limit. A person may not possess more than one wild turkey during any open season, except a person may keep more than one legally obtained wild turkey in that person's home at any time or as otherwise provided in law or rule.

[ 2003, c. 552, §11 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

3. Hunting wild turkey after having killed one. A person may not hunt wild turkey after that person has killed or registered one during any open season of that calendar year, except as otherwise provided in law or rule.

[ 2003, c. 552, §11 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

4. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a Class E crime. [2003, c. 552, §11 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF).]

B. A person who violates subsection 2 or 3 commits a Class E crime for which the court shall impose a fine of not less than $500, none of which may be suspended. The court also shall impose a fine of $500 for each wild turkey unlawfully possessed, none of which may be suspended. [2003, c. 552, §11 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF).]

[ 2003, c. 552, §11 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

SECTION HISTORY

2003, c. 552, §11 (NEW). 2003, c. 552, §15 (AFF). 2003, c. 655, §§C2,6 (AFF).



12 §11752. Tagging wild turkey

1. Tags. The commissioner shall prescribe the form and content of and produce wild turkey tags.

[ 2003, c. 655, Pt. B, §181 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Tagging. Prior to presenting a wild turkey for registration, a person may not possess or leave in the field or forest a wild turkey killed by that person unless the wild turkey has securely attached to it a plainly visible tag that conforms to the requirements established under this section.

[ 2003, c. 655, Pt. B, §181 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 2 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §181 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 2 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §181 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §181 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B181 (RPR).



12 §11753. Gift wild turkey

A person may not possess any part or parts of a wild turkey given to that person unless that gift wild turkey is labeled with the name of the person who registered it and the year the wild turkey was registered by that person. [2003, c. 655, Pt. B, §182 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 655, Pt. B, §182 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 655, §B182 (NEW). 2003, c. 655, §B422 (AFF).






Article 3: HUNTING METHODS SPECIFIC TO WILD TURKEYS

12 §11801. Prohibited hunting methods

1. Unlawful hunting of wild turkey. A person may not hunt wild turkeys in violation of rules adopted under section 11701.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §183 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Unlawful methods of hunting wild turkey. A person may not:

A. Employ the use of a dog or dogs in any manner while hunting wild turkeys except during the fall wild turkey hunting season; [2009, c. 550, §5 (AMD).]

B. Engage in an organized drive of any manner while hunting wild turkeys; or [2015, c. 301, §23 (AMD).]

C. [2015, c. 301, §24 (RP).]

D. Use a trap or other device intended or designed for the purpose of capturing or ensnaring wild turkeys. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2015, c. 301, §§23, 24 (AMD) .]

3. Penalties. A person who violates this section commits a Class E crime.

[ 2003, c. 552, §12 (AMD); 2003, c. 552, §15 (AFF); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §12 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B183 (AMD). 2003, c. 655, §§B422,C2,6 (AFF). 2009, c. 550, §5 (AMD). 2015, c. 301, §§23, 24 (AMD).



12 §11802. Baiting wild turkeys

1. Prohibitions. From September 1st to December 15th and during the spring wild turkey hunting season established pursuant to section 11701, subsection 1, a person may not:

A. Place any bait or food in a place to entice a wild turkey to that place; or [2015, c. 301, §25 (NEW).]

B. Hunt from an observation stand or blind overlooking bait or food known to be attractive to wild turkey. This prohibition does not apply to hunting from an observation stand or blind overlooking:

(1) Standing crops; or

(2) Foods that are left as a result of normal agricultural operations or as a result of a natural occurrence. [2015, c. 301, §25 (NEW).]

[ 2015, c. 301, §25 (NEW) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2015, c. 301, §25 (NEW) .]

SECTION HISTORY

2015, c. 301, §25 (NEW).









Subchapter 9: GAME BIRD HUNTING

12 §11851. Hunting or trapping wild birds

1. Unlawfully hunting or trapping wild birds. A person may not hunt or trap a wild bird, other than the English or European house sparrow, the rock pigeon and the European starling, except as provided in this Part.

[ 2015, c. 301, §26 (AMD) .]

2. Unlawful possession of wild birds. A person may not possess, alive or dead, a wild bird, other than the English or European house sparrow, the rock pigeon and the European starling, except as provided in this Part.

[ 2015, c. 301, §26 (AMD) .]

3. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §184 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B184 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 280, §8 (AMD). 2015, c. 301, §26 (AMD).



12 §11852. Reopening season (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2013, c. 280, §9 (AMD). 2013, c. 408, §17 (RP). 2013, c. 588, Pt. A, §15 (RP).



12 §11853. Closed season; Haley Pond

1. Prohibition. A person may not hunt waterfowl on Haley Pond in the Town of Rangeley and Dallas Plantation in the County of Franklin.

[ 2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B185 (RPR).



12 §11854. Nest or eggs of wild birds

A person may not take, possess or needlessly destroy the nest or eggs of a wild bird, except the English or European house sparrow, the rock dove and the European starling. A person who violates this section commits a Class E crime. [2013, c. 280, §10 (AMD).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2013, c. 280, §10 (AMD).



12 §11855. Unlawful use of migratory game birds

1. Prohibition. Unless specifically permitted by regulations of the federal Migratory Bird Treaty Act, 16 United States Code, Sections 703 to 712, or by rules adopted by the commissioner in conformity with Title 5, Part 18, except section 8052, subsection 3 of that Title, a person may not:

A. Hunt migratory game birds; [2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Possess migratory game birds; [2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Transport migratory game birds; or [2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Buy or sell migratory game birds. [2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B185 (RPR).



12 §11856. Pheasants

The commissioner shall establish by rule a hunting season for male pheasants that disallows the taking of female pheasants in certain areas of the State. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. A person may not take a female pheasant in an area subject to the provisions of this section. A person who violates this section commits a Class E crime. [2003, c. 655, Pt. B, §186 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 655, §B186 (NEW). 2003, c. 655, §B422 (AFF).



12 §11857. Unlawful possession of ruffed grouse

1. Daily bag limit. A person may not take more than the daily bag limit of ruffed grouse during any open season on ruffed grouse as established by the commissioner.

[ 2013, c. 280, §11 (NEW) .]

2. Possession limit. A person may not possess more than the possession limit of ruffed grouse taken during any open season on ruffed grouse as established by the commissioner.

[ 2013, c. 280, §11 (NEW) .]

3. Duty to label ruffed grouse.

[ 2013, c. 538, §29 (RP) .]

4. Penalty. A person who violates this section commits a Class E crime for which a fine of not less than $100 plus $25 for each ruffed grouse taken in violation may be adjudged.

[ 2013, c. 280, §11 (NEW) .]

SECTION HISTORY

2013, c. 280, §11 (NEW). 2013, c. 538, §29 (AMD).






Subchapter 10: RACCOON HUNTING

12 §11901. Raccoons

1. Open season. An open season for hunting raccoons established by the commissioner must be of uniform duration throughout the State.

[ 2003, c. 592, §4 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF) .]

2. Night hunting. Notwithstanding the night hunting prohibition in section 11206, raccoons may be hunted at night during an open season established pursuant to this section.

[ 2003, c. 592, §4 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 592, §5 (AFF). 2003, c. 592, §4 (RPR). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C5,6 (AFF).






Subchapter 11: HARE AND RABBIT HUNTING

12 §11951. Hunting hares and rabbits with dogs

A person may use a dog to hunt, or may be accompanied by a dog while hunting, wild hares or rabbits during the open firearm season on deer. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §187 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B187 (AMD). 2003, c. 655, §B422 (AFF).



12 §11952. Unlawful harvest of wild rabbits or hares

1. Prohibition. A person may not:

A. Set or use any snare, trap or other device in the hunting of wild hares or rabbits, except that trappers may take wild hares or rabbits by box traps solely for the purpose of selling them to the commissioner as authorized by this Title; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Hunt wild hares or rabbits in any manner except by the ordinary method of shooting with guns or shooting with a long bow and arrow or by falconry. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §188 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B188 (AMD). 2003, c. 655, §B422 (AFF).



12 §11953. Unlawful possession of wild hares or wild rabbits

1. Unlawful possession; closed season. A person may not possess a wild hare or rabbit taken during the closed season.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §189 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §189 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §189 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Unlawful possession; prohibited method or device. A person may not possess a wild hare or wild rabbit taken by any method or with any device prohibited by section 11952, subsection 1 or section 12252, subsection 2, paragraph A, B or C.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §189 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §189 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §189 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B189 (NEW). 2003, c. 655, §B422 (AFF).






Subchapter 12: COYOTE HUNTING

12 §12001. Night season and restrictions

1. Coyote hunting. Notwithstanding the night hunting prohibitions in section 11206, there is an open season for hunting coyotes at night in all counties of the State from December 16th to August 31st.

Notwithstanding section 11214, subsection 1, paragraph M, the commissioner may appoint agents to hunt for coyotes at night using artificial illumination from September 1st to December 15th. The commissioner shall develop policies to make the affected public and affected law enforcement officers aware of any night hunting operations.

[ 2011, c. 216, §1 (AMD) .]

2. Night; hunting hours.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §190 (RP) .]

3. Calling devices required. A person may not hunt coyotes at night without possessing an electronic, hand-held or mouth-operated predator calling device.

A person who hunts coyotes in violation of this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §190 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B190 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 242, §1 (AMD). 2009, c. 46, §1 (AMD). 2009, c. 550, §6 (AMD). 2011, c. 216, §1 (AMD).






Subchapter 13: HUNTING DOG TRAINING AND FIELD TRAINING

12 §12051. Training

1. Open training season. Unless otherwise provided in this Part, a person may not train dogs on wild birds and wild animals except as follows.

A. A person may train dogs on foxes, snowshoe hare and raccoons from July 1st through the following March 31st, including Sundays. [2013, c. 588, Pt. A, §16 (RPR).]

B. A person may train sporting dogs on wild birds at any time, including Sundays. [2013, c. 588, Pt. A, §16 (RPR).]

C. A resident may train up to 6 dogs at any one time on bear from July 1st to the 4th day preceding the open season on hunting bear, except in those portions of Washington County and Hancock County that are situated south of Route 9. [2013, c. 588, Pt. A, §16 (RPR).]

Except on Sundays, a person may not engage in activities authorized under this subsection unless that person possesses a valid hunting license issued under section 11109. A person may train dogs on pen-raised birds at any time without a license. For the purpose of this subsection, "pen-raised birds" includes, but is not limited to, quail, pheasant, pigeons and Hungarian partridge.

A person who violates this subsection commits a Class E crime.

[ 2013, c. 588, Pt. A, §16 (RPR) .]

1-A. Open training season 2009-2010.

[ 2009, c. 76, §1 (NEW); MRSA T. 12, §12051, sub-§1-A (RP) .]

2. Rock dove permits.

[ 2013, c. 280, §12 (RP) .]

3. Possessing firearm while training dogs. A person may not possess a firearm while training a dog outside of the open training season on foxes, snowshoe hare and raccoons as set out in subsection 1.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §191 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §191 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2011, c. 253, §22 (AMD) .]

4. Unlawful use of firearm during training or field trials.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §192 (RP) .]

5. Unlawful use of firearm during training or field trials. Except as otherwise provided in this subsection, a person may not possess during the training or field trials permitted in this section and section 12054 a firearm other than a blank pistol or shotgun loaded with blank ammunition, except during an open season for hunting. The commissioner may issue a permit to a person authorizing the use of firearms during the training of sporting dogs to shoot and kill wild birds propagated or legally acquired by the permittee and possessed in accordance with section 12152.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §193 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §193 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §193 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Effect of revocation. A person may not train dogs under this section if that person has a suspended or revoked license pursuant to section 10902.

[ 2013, c. 247, §2 (NEW); 2013, c. 286, §2 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B191-193 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 76, §1 (AMD). 2009, c. 550, §7 (AMD). 2011, c. 253, §§21, 22 (AMD). 2011, c. 309, §4 (AMD). 2013, c. 247, §§1, 2 (AMD). 2013, c. 280, §12 (AMD). 2013, c. 286, §§1, 2 (AMD). 2013, c. 588, Pt. A, §16 (AMD).



12 §12052. Special dog training area license

1. License required. Except as otherwise authorized under this Part, a person may not engage in an activity authorized under this section unless that person has a valid license issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Application and issuance. Upon application of a club or organization having 25 or more resident members, the commissioner may issue to the club or organization a license authorizing the following.

A. The licensee may establish and maintain on land owned by the licensee, or over which the licensee has legal control, a special dog training area in which and on which dogs may be trained at any time during the year. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The licensee may at any time during the year train the licensee's own dogs or the dogs of other persons on that area. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The licensee may hold field trials at any time on that area or permit, in writing, others to hold field trials on that area under such conditions as are mutually agreed on. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

No more than 5 clubs in any one county may be issued a license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Fee. The fee for a special dog training area license is $27.

[ 2005, c. 12, Pt. III, §19 (AMD) .]

4. Restrictions. The following provisions must be observed.

A. Each club licensed under this section may not establish more than 2 special dog training areas, each of which may not be less than 20 acres. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A club may not control more than a total of 400 acres. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A person shall plainly and conspicuously post the boundary line of a special dog training area with legible notices at least 11 inches square, placed not more than 100 yards apart, that must bear the following warning:

"SPECIAL DOG TRAINING FIELD TRIAL AREA -- HUNTING AND TRAPPING IS UNLAWFUL. This land is set aside under special license for the training of dogs and the holding of field trials. Entering on this land for the purpose of hunting or permitting dogs to enter without proper authorization is prohibited."

The name and address of the licensee must be printed on the notice. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §194 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §194 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Use of special dog training area other than by licensee. Unless the area is completely enclosed with rabbit-proof fence, a person not a licensee may train that person's own dogs or the dogs of other persons on a special dog training area under the following conditions.

A. The person shall apply in writing to the licensee and must receive a permit to do so, for which a charge not to exceed $2 may be made, which amount is retained by the licensee. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Unless the special dog training area is completely enclosed by rabbit-proof fence, a licensee's failure to make reasonable provision for the use of that special dog training area by persons not licensees is sufficient grounds for the department to deny a renewal of license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Stocking by commissioner. The commissioner may, from time to time during each year, stock wild animals or wild birds at the special dog training area and shall charge the licensees a reasonable price for them.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Stocking by licensee. This section is not to be construed as authorizing licensees to liberate a wild bird or quadruped coming from outside of the State on a special dog training area.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Violation of license restriction. A person may not violate any restriction of a license or permit issued in accordance with this section.

A. A person who violates a license or permit restriction under this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §195 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates a license or permit restriction under this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §195 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates a license or permit restriction under this section that person commits a separate violation.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §195 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B194,195 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III19 (AMD).



12 §12053. Unlawful use of licensed dog training area

1. Unlawful use of licensed dog training area. The following provisions apply to licensed dog training areas.

A. A person may not hunt on a licensed dog training area licensed under section 12052 except that the owner of the land being used as a licensed dog training area may hunt wild animals and wild birds on the training area to the extent permitted by this Part. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A person may not do any of the following on a dog training area licensed and posted in accordance with section 12052 except as provided in section 12052:

(1) Train a dog;

(2) Hold a field trial;

(3) Enter the area accompanied by a dog; or

(4) Permit a dog of which that person is the owner or trainer to enter the area. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §196 (RP).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §196 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §197 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §197 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §197 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B196,197 (AMD). 2003, c. 655, §B422 (AFF).



12 §12054. Field trials; raccoon and rabbits

1. Raccoon dog field trials. A person may hold raccoon dog field trials at any time.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Rabbit hound field trials. A person may not hold field trials for beagles and other rabbit hounds except from September 1st through the following April 10th. A person who violates this subsection commits a Class E crime.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Sporting dog field trials. The licensing and conduct of sporting dog field trials is governed by section 12055.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12055. License to hold field trials; wild birds

1. License required. A club or organization may not hold field trials as provided under this section unless the club or organization has a valid license issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Application and issuance. Upon application of a club or organization, the commissioner may, at the commissioner's discretion, issue to the club or organization a license authorizing the following.

A. The licensee may hold, at the time and place stated in the license, a field trial for sporting dogs for the purpose of demonstrating the skill of the dogs in retrieving dead or wounded wild birds. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Members of the licensee club or organization may shoot and kill with firearms wild birds propagated or legally acquired by members of the licensee at the field trial held at the time and place specified in the license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Persons may participate in a field trial pursuant to this section without a hunting license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A separate application must be filed for each field trial proposed to be held by a club or organization, as described in this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Fee. The fee for a license to hold field trials for sporting dogs is $27.

[ 2005, c. 12, Pt. III, §20 (AMD) .]

4. Shooting hours and consent. Members of the licensee club or organization may not shoot and kill birds, unless it is during the daylight hours and only with the consent of the owner of or person having legal control of the land on which the field trial is held.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Violation of restrictions. A person may not violate any restriction of a license or permit issued in accordance with this section.

A. A person who violates a license or permit restriction under this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §198 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates a license or permit restriction under this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §198 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates a license or permit restriction under this section that person commits a separate violation.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §198 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B198 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III20 (AMD).






Subchapter 14: COMMERCIAL SHOOTING AREAS

12 §12101. License to operate commercial shooting area

1. Issuance.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §199 (RP) .]

1-A. License required. A person may not charge others for the opportunity to hunt mallard ducks, pheasants, quail, Chukar partridge and Hungarian partridge in an area or establish a commercial shooting area for such purposes unless that person has a valid license issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

A. Nothing in this subsection prohibits the operator of a commercial shooting area from authorizing a person to hunt other wild birds or wild animals in the commercial shooting area during the regular open season on those species, in accordance with this Part, as long as the person possesses a valid state hunting license that allows the hunting of those wild birds and wild animals. [2003, c. 655, Pt. B, §199 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §199 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

1-B. Issuance. The commissioner may issue licenses authorizing the establishment and operation of commercial shooting areas to qualified applicants. A commercial shooting area license authorizes the owner of a commercial shooting area to charge others for the opportunity to hunt mallard ducks, pheasants, quail, Chukar partridge and Hungarian partridge in that area. A commercial shooting area license is valid for one year and is renewable annually.

[ 2003, c. 655, Pt. B, §199 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Eligibility. In order to qualify for a commercial shooting area license:

A. The location of the land must be at least 5 miles from another commercial shooting area, as measured by a straight line between the property lines at their closest points to each other; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The land must be between 200 acres and 400 acres in area; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The land must be contiguous. Property bisected by a road or highway is considered to be contiguous for purposes of this paragraph; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The land must be owned or leased by the licensed operator of the commercial shooting area. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person is ineligible to receive a new shooting area license within 6 months of the expiration of the license for another shooting area located within 5 miles unless the holder of the expired license states in writing to the commissioner that that license will be abandoned.

A renewal of a shooting area license may be issued for a commercial shooting area within 5 miles of another commercial shooting area, notwithstanding paragraph A, as long as the renewed license is applied for within 6 months following the expiration of the old license.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §199 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Fees. The fee for a commercial shooting area license is:

A. For the first year of operation, $502; and [2005, c. 12, Pt. III, §21 (AMD).]

B. For each subsequent year, $252, payable prior to July 1st of each year. [2005, c. 12, Pt. III, §21 (AMD).]

[ 2005, c. 12, Pt. III, §21 (AMD) .]

4. Requirements. The following requirements apply to a commercial shooting area.

A. The operator of the commercial shooting area shall maintain and keep open to inspection by representatives of the department a register of:

(1) The name and address of each person shooting in the area;

(2) The date or dates when that person hunted in the area; and

(3) The number and type of birds killed by that person. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The operator of the commercial shooting area shall provide to each person taking birds in that area a receipted invoice or bill of sale for possession and transportation of those birds. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The operator of the commercial shooting area shall mark the boundary of the shooting area in a manner prescribed by the commissioner and shall post the boundary conspicuously with signs or other markings approved by the commissioner. The signs or markings must be of a color, size and wording prescribed by the commissioner and must be placed not more than 250 feet apart facing the outside of the area. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §199 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4-A. Penalties. The following penalties apply to violations of subsection 4.

A. A person who violates subsection 4 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §199 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 4 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §199 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §199 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Enforcement. Enforcement of the trespass laws of a commercial shooting area is the responsibility of the owner and is not in any manner to be considered an obligation of the department.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §199 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Exceptions.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §199 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B199 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III21 (AMD).



12 §12102. Importation permit for mallard ducks, quail, Chukar partridge and Hungarian partridge

1. Issuance. The commissioner may grant permits to import live mallard ducks, quail, Chukar partridge and Hungarian partridge to operators of commercial shooting areas.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Application. When requesting permission to import these birds, an importer shall:

A. Provide the commissioner with information on the number of the birds to be imported and the name and address of the seller; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Furnish the commissioner with a statement from an approved veterinarian or from the Department of Agriculture or from the conservation department of the state from which the birds are imported certifying that they are from flocks that have been tested for infectious or contagious disease and have not been exposed to that disease during the 6 months prior to importation. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12103. Remote-control hunting

An owner or operator of a commercial shooting area may not use a website or a service or business via any other means that permits a person to hunt or attempt to hunt a wild animal or wild bird that is located in this State through the use of a computer-controlled gun, shooting apparatus or any other remote-control device when the person using the website, service or business is physically removed from the immediate vicinity of the wild animal or wild bird. [2005, c. 81, §3 (NEW).]

A person who violates this section commits a Class E crime. [2005, c. 81, §3 (NEW).]

SECTION HISTORY

2005, c. 81, §3 (NEW).






Subchapter 15: WILDLIFE IMPORTATION AND POSSESSION PERMITS AND REQUIREMENTS

12 §12151. Keeping wildlife in captivity

1. Prohibition. A person may not keep wildlife in captivity except as provided under section 10105, subsection 10, sections 12102, 12152, 12157, 12158 and 12704 and Title 7, section 1809 or except if the wild animal was purchased from a dealer or pet shop licensed under Title 7, section 3933.

[ 2015, c. 374, §2 (AMD) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $500 may be adjudged. [2015, c. 374, §3 (AMD).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §200 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. The department may seize fish or wildlife in accordance with sections 10502 and 10503 from a person who violates subsection 1. [2015, c. 374, §4 (NEW).]

[ 2015, c. 374, §§3, 4 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B200 (RPR). 2015, c. 374, §§2-4 (AMD).



12 §12152. Permit to possess wildlife in captivity

(CONFLICT)

1. Permit required.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §201 (RP) .]

1-A. Permit required. Except as otherwise provided in this Part, a person may not import wildlife into or possess wildlife in the State or receive or possess wildlife imported into the State. The department shall maintain a list of unregulated fish and wildlife species that is available to the public. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable permit fee must be imposed. The commissioner may grant a permit to introduce, import, transport, receive or possess fish or gametes in accordance with the provisions of section 12509.

[ 2015, c. 374, §5 (NEW) .]

2. Affected species. Except as otherwise provided in this Part, this section applies to the possession of any wildlife regulated by the State that is held in captivity and to the importation of wildlife from an area outside the State, including:

A. All species listed under state law as threatened or endangered; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. All species other than those listed in paragraph A not included on a list of unregulated, nonnative species that is maintained by the commissioner to facilitate the issuance of importation permits; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Species identified in rules adopted by the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. (CONFLICT: Text as amended by PL 2015, c. 301, §27) Issuance. The commissioner may issue a permit to a person permitting the possession and use of wildlife with the following exceptions.

A. A propagation, rearing and sale permit does not authorize the permittee to possess, propagate or sell deer, bear, moose, wild turkey, hybrid wild turkey or wild turkey-domestic turkey cross nor does it authorize the permittee to possess, propagate or sell any wild animal taken in accordance with section 12401, 12402 or 12404. [2015, c. 301, §27 (AMD).]

B. A commercial exhibition permit does not authorize the permittee to import any species of wild turkey, hybrid wild turkey or wild turkey-domestic turkey cross or the eggs of these species. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A general possession permit does not authorize the permittee to possess, propagate or sell deer, bear, moose, wild turkey, hybrid turkey or wild turkey-domestic turkey cross nor does it authorize the permittee to possess, propagate or sell any wild animal taken in accordance with section 12401, 12402 or 12404. [2015, c. 301, §27 (AMD).]

D. A rehabilitation permit does not authorize the permittee to possess, propagate or sell any wild animal taken in accordance with section 12401, 12402 or 12404. [2015, c. 301, §27 (AMD).]

[ 2015, c. 301, §27 (AMD) .]

3. (CONFLICT: Text as repealed and replaced by PL 2015, c. 374, §6) Issuance. The commissioner may issue a permit to a person permitting the introduction, importation, possession and use of wildlife in accordance with the provisions of subsection 5.

A. [2015, c. 374, §6 (RP).]

B. [2015, c. 374, §6 (RP).]

[ 2015, c. 374, §6 (RPR) .]

3-A. Restrictions. A permit issued pursuant to this section does not authorize the permittee to:

A. Possess, propagate or sell deer, bear, moose, wild turkey, hybrid wild turkey or wild turkey-domestic turkey cross nor does it authorize the permittee to possess, propagate or sell any wild animal taken in accordance with section 11601, 11602, 12401, 12402 or 12404; or [2015, c. 374, §7 (NEW).]

B. Import any species of wild turkey, hybrid wild turkey or wild turkey-domestic turkey cross or the eggs of these species. [2015, c. 374, §7 (NEW).]

[ 2015, c. 374, §7 (NEW) .]

3-B. Application fees. Each applicant for a permit to introduce or import fish or wildlife into or possess fish or wildlife in the State shall submit a written application in the form required by the commissioner. The application must be accompanied by a nonrefundable application fee as follows:

A. Propagation, $27; [2015, c. 374, §7 (NEW).]

B. Commercial exhibition or attracting trade, $250; [2015, c. 374, §7 (NEW).]

C. Personal use, $27; [2015, c. 374, §7 (NEW).]

D. Rehabilitation, no fee; [2015, c. 374, §7 (NEW).]

E. Importation, $250; [2015, c. 374, §7 (NEW).]

F. Possession, $250; [2015, c. 374, §7 (NEW).]

G. Professional or vocational husbandry, $27; and [2015, c. 374, §7 (NEW).]

H. Therapy or aid to disabled persons, $27. [2015, c. 374, §7 (NEW).]

[ 2015, c. 374, §7 (NEW) .]

3-C. Issuance for unpermitted wildlife. The commissioner may issue a permit under this section to a person who possesses wildlife without a permit for which a permit is required if the possession would have been allowed had the person applied for a permit before importing or possessing the wildlife. A person issued a permit under this subsection must pay a fee of $500 in addition to the applicable application fee and permit fee. A person issued a permit under this subsection may not be charged with a penalty under section 12151.

[ 2015, c. 374, §7 (NEW) .]

4. Permit fees. Permit fees and terms are as follows:

A. Propagation, $27 every 2 calendar years; [2015, c. 374, §8 (AMD).]

B. Commercial exhibition or attracting trade, $147 every 2 calendar years; [2015, c. 374, §8 (AMD).]

C. Personal use, $27 every 2 calendar years; [2015, c. 374, §8 (AMD).]

D. Rehabilitation, renewable every 2 calendar years, no fee; [2015, c. 374, §8 (AMD).]

E. Importation, $27; [2015, c. 374, §8 (NEW).]

F. Possession, $27 every 2 calendar years; [2015, c. 374, §8 (NEW).]

G. Professional or vocational husbandry, $27 every 2 calendar years; and [2015, c. 374, §8 (NEW).]

H. Therapy or aid to disabled persons, $27 every 2 calendar years. [2015, c. 374, §8 (NEW).]

[ 2015, c. 374, §8 (AMD) .]

4-A. Renewal. A permit holder who wishes to renew a permit issued under this section must renew the permit prior to its expiration date. The department may assess a late fee of $25, in addition to the required permit fee, to a person who does not renew a permit prior to its expiration date.

[ 2015, c. 374, §9 (NEW) .]

5. Rules. The commissioner may adopt rules necessary for the administration of this section, including provisions to ensure that all wildlife possessed under these permits receives humane treatment and proper husbandry and security, and to safeguard the interests of the wildlife and citizens of the State. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Rules adopted may include but are not limited to rules that:

A. Maintain updated inspection provisions for applicants attempting to acquire a permit to possess or introduce, import and possess fish or wildlife in captivity; [2015, c. 374, §10 (NEW).]

B. Maintain a fee structure to establish fees for inspection provisions for regulated species; [2015, c. 374, §10 (NEW).]

C. Provide a process that allows authorized independent contractors to meet with permit applicants to educate applicants on minimum standard facility requirements and to inspect current facilities to recommend approval or denial of a permit; and [2015, c. 374, §10 (NEW).]

D. Charge a responsible party for the cost incurred to remove or euthanize unpermitted regulated fish or wildlife species. [2015, c. 374, §10 (NEW).]

[ 2015, c. 374, §10 (AMD) .]

6. Additional permit requirements. In addition to the provisions adopted under subsection 3, the commissioner may assign permit conditions or requirements designed to mitigate potential impacts or risks that may arise from the possession of specific wildlife species or to ensure the humane treatment or proper husbandry for specific species.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B201 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III22 (AMD). 2005, c. 117, §2 (AMD). 2015, c. 301, §27 (AMD). 2015, c. 374, §§5-10 (AMD).



12 §12153. Violation of rules regarding wild animals in captivity (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B202 (RPR). 2015, c. 301, §28 (RP).



12 §12154. Department breeding or rearing wild birds

Notwithstanding section 12151 as it applies to section 12152, section 12151 does not apply to migratory game birds, partridge, grouse or pheasant owned by the department. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §203 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B203 (AMD). 2003, c. 655, §B422 (AFF).



12 §12155. Importation permit for wildlife (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B204 (AMD). 2003, c. 655, §B422 (AFF). 2015, c. 374, §11 (RP).



12 §12156. Release of wild birds and wild animals into wild

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not release into the wild captive, raised or imported wild birds or wild animals unless that person has a valid permit issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance. The commissioner may issue a written permit to any person permitting that person to release into the wild captive raised or imported wild birds and wild animals.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Wild turkey restrictions. Only the commissioner or agents of the commissioner may sell, give away or release into the wild any live wild turkey, hybrid wild turkey, wild turkey-domestic turkey cross or fertile egg of these species.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12157. Permit to transport wildlife for breeding and advertising

1. Permit required. The commissioner may issue a permit to anyone permitting that person to take and transport within the limits of the State wildlife taken in the State for breeding or advertising purposes.

[ 2003, c. 655, Pt. B, §205 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Prohibition. A person may not take or transport within the limits of the State wildlife taken in the State for breeding or advertising purposes unless that person holds a valid permit issued under this section.

[ 2003, c. 655, Pt. B, §205 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalty. Each day a person violates subsection 2 that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 655, Pt. B, §205 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B205 (RPR).



12 §12158. Importation permit for pheasants

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not import pheasants, alive, dead or dressed, unless that person has a valid permit issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance. The commissioner may issue a written permit to any person permitting that person to import pheasants, alive, dead or dressed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Application. Importers shall, when requesting a permit, provide the commissioner with the following:

A. Information as to the number of pheasants to be imported; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The name and address of the seller; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Information whether or not the birds are live or dressed; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A statement from an approved veterinarian, from the Department of Agriculture, Conservation and Forestry or from the conservation department of the state from which the pheasants are imported certifying that they are from flocks that have been tested for pullorum and typhoid, show no evidence of tuberculosis or other infectious or contagious disease and have not been exposed to such disease during the 6 months prior to importation. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

4. Requirements; leg band required. The following are leg band requirements for ringneck pheasants.

A. Upon receipt of shipment, importers of ringneck pheasants shall attach securely to each bird a permanent leg band. [2003, c. 655, Pt. B, §206 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person may not remove a leg band attached to a bird under this subsection until the bird is finally prepared for consumption. [2003, c. 655, Pt. B, §206 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates this subsection that person commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §206 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B206 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 657, Pt. W, §5 (REV).



12 §12159. Taking reptiles and amphibians from the wild

1. Prohibition; penalties. Except as provided in this section, a person may not take and possess reptiles or amphibians from the wild for export, sale or commercial purposes.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §207 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §207 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2011, c. 253, §23 (AMD) .]

2. Commercial amphibian permit. Persons harvesting amphibians for purposes of sale are required to obtain a permit from the commissioner.

[ 2011, c. 253, §23 (AMD) .]

3. Rules. The commissioner shall adopt rules pertaining to harvest methods, confinement and disposal of amphibians. The commissioner may by rule:

A. Require reporting of harvest activities; [2011, c. 253, §23 (AMD).]

B. Establish a season, including daily and season possession limits; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Establish requirements for humane harvest, confinement and disposal methods; and [2011, c. 253, §23 (AMD).]

D. Establish a fee schedule to implement a permit system under this section. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 253, §23 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B207,208 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 253, §23 (AMD).



12 §12160. Disposition of wolf hybrids

1. Determination of species. The department shall respond to requests under Title 7, section 3911-B, subsection 3 for assistance in capturing and disposing of an animal suspected of being a wolf hybrid. The department may presume that the animal is a wolf hybrid if:

A. Licensure as a dog under Title 7, section 3922 cannot be confirmed; [2011, c. 100, §16 (NEW).]

B. The animal bears no identification indicating ownership; and [2011, c. 100, §16 (NEW).]

C. The animal has distinct wolflike characteristics. [2011, c. 100, §16 (NEW).]

The department may pursue genetic testing to determine if the animal is a wolf or wolf hybrid.

[ 2011, c. 100, §16 (NEW) .]

2. Rulemaking. The department shall adopt rules establishing procedures for disposing of animals determined to be wolf hybrids under subsection 1. For the purposes of this section, "disposing" includes, but is not limited to, transferring the animal to a person holding a permit under section 12152 or euthanasia in accordance with Title 17, chapter 42, subchapter 4. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 100, §16 (NEW) .]

SECTION HISTORY

2011, c. 100, §16 (NEW).



12 §12161. Taking of certain nonmarine invertebrates from the wild for commercial purposes

1. Prohibition; penalties. Except as provided in this section, a person may not take and possess certain nonmarine invertebrates, specifically freshwater mussels, butterflies, moths, dragonflies or beetles, from the wild for export, sale or commercial purposes.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2011, c. 253, §24 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2011, c. 253, §24 (NEW).]

[ 2011, c. 253, §24 (NEW) .]

2. Commercial nonmarine invertebrate permit. Persons harvesting freshwater mussels, butterflies, moths, dragonflies or beetles for export, sale or commercial purposes are required to obtain a permit from the commissioner.

[ 2011, c. 253, §24 (NEW) .]

3. Rules. The commissioner may by rule:

A. Require reporting of commercial harvest activities, including at a minimum dates, locations and numbers collected by species; [2011, c. 253, §24 (NEW).]

B. Establish daily and season possession limits; [2011, c. 253, §24 (NEW).]

C. Establish a fee schedule to implement a permit system under this section; and [2011, c. 253, §24 (NEW).]

D. Require humane harvest, confinement and disposal methods. [2011, c. 253, §24 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 253, §24 (NEW) .]

SECTION HISTORY

2011, c. 253, §24 (NEW).









Chapter 917: TRAPPING

Subchapter 1: LICENSE REQUIREMENTS AND FEES

12 §12201. Trapping license

1. License required. Except as otherwise authorized pursuant to this Part, a person may not trap unless that person has a valid license issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

1-A. Trapping by agents of commissioner. The commissioner may authorize a full-time department employee to trap wild animals without a license for purposes of animal damage control. A person serving as an agent of the commissioner for purposes of animal damage control, including animal control officers appointed pursuant to Title 7, section 3947, must satisfy the licensing requirements of this section prior to trapping or attempting to trap a wild animal.

[ 2003, c. 655, Pt. B, §209 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

1-B. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Adult supervisor" means:

(1) The parent or guardian of the junior trapper; or

(2) A person 18 years of age or older who:

(a) Is approved by the parent or guardian of the junior trapper; and

(b) Holds or has held a valid Maine trapping license or meets the requirements of subsection 3. [2013, c. 538, §30 (NEW).]

B. "In the presence of" means in visual and voice contact without the use of visual or audio enhancement devices, including but not limited to binoculars and citizen band radios. [2013, c. 538, §30 (NEW).]

[ 2013, c. 538, §30 (NEW) .]

2. Eligibility. The following persons are eligible to purchase a trapping license, subject to the provisions of subsection 3.

A. A resident 16 years of age or older is eligible to purchase a resident trapping license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A resident 10 years of age or older and under 16 years is eligible to purchase a resident junior trapping license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A resident under 10 years of age may trap all legal species, except bear, without a license. [2009, c. 69, §2 (AMD).]

D. A nonresident is eligible to purchase a nonresident trapping license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Nonresident aliens are ineligible to purchase a trapping license.

[ 2009, c. 69, §2 (AMD) .]

3. Successful completion of trapper evaluation program required for license. Except as provided in paragraph A, a person who applies for a state license to trap, other than a junior trapping license pursuant to subsection 2, paragraph B or an apprentice trapper license issued under section 12204, must submit proof of having successfully completed a trapper education course of the type described in section 10108, subsection 7 or satisfactory evidence of having previously held an adult license to trap in this State or any other state, province or country in any year beginning with 1978.

When proof or evidence can not otherwise be provided, the person may substitute a signed affidavit that that person has previously held the required adult trapping license or that that person has successfully completed the required trapper education course.

A. A person who is an enrolled member of the Passamaquoddy Tribe, the Penobscot Nation, the Houlton Band of Maliseet Indians or the Aroostook Band of Micmacs who presents certification from the respective reservation governor or the Aroostook Micmac Council stating that the person is an enrolled member of a federally recognized nation, band or tribe listed in this paragraph is exempt from the requirements of this subsection. [2013, c. 185, §3 (NEW).]

[ 2013, c. 538, §31 (AMD) .]

4. Issuance. The commissioner, or the commissioner's agent, may issue a license to engage in trapping. Clerks or other agents appointed by the commissioner shall charge a fee of $2 for each trapping license issued. The commissioner shall charge a fee of $1 for each trapping license issued by department employees.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Expiration. All licenses issued under this section are valid for one year commencing July 1st of each year.

A resident junior trapping license issued to a person who has passed that person's 15th birthday is valid through the year for which the license was issued.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Trapping fees. The fees for trapping licenses are as follows:

A. A resident junior trapping license, for a person 10 years of age or older and under 16 years of age, is $10; [2015, c. 245, §6 (AMD).]

B. A resident trapping license, for a person 16 years of age or older, is $36; and [2015, c. 245, §6 (AMD).]

C. A nonresident trapping license is $318. [2015, c. 245, §6 (AMD).]

[ 2015, c. 245, §6 (AMD) .]

7. Supervision of junior trappers. The following provisions must be observed.

A. A person under 10 years of age may not trap unless that person is accompanied at all times while trapping by an adult supervisor. A person under 10 years of age may not trap bear. [2013, c. 538, §32 (AMD).]

B. A person over 10 years of age and under 16 years of age may not trap unless that person:

(1) Holds a junior trapping license; and

(2) Is in the presence of and under the effective control of an adult supervisor at all times while trapping, unless the holder of the junior trapping license submits proof of having successfully completed a trapper education course of the type described in section 10108, subsection 7. [2013, c. 538, §32 (AMD).]

[ 2013, c. 538, §32 (AMD) .]

8. License violations. The following penalties apply to violations of restrictions of licenses under this section.

A. A person who violates a restriction of a license issued under this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §211 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates a restriction of a license issued under this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §211 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates a restriction of a license issued under this section is a separate offense.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §211 (RPR) .]

9. Penalties for supervisors of junior trappers. A person who is the adult supervisor of a holder of a valid junior trapping license when that junior trapper violates any provision of this Part pertaining to trapping:

A. Commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged; and [2013, c. 538, §33 (RPR).]

B. After having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period, commits a Class E crime. [2013, c. 538, §33 (RPR).]

[ 2013, c. 538, §33 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B209-211 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III23 (AMD). 2009, c. 69, §§2-4 (AMD). 2009, c. 213, Pt. OO, §9 (AMD). 2013, c. 185, §3 (AMD). 2013, c. 538, §§30-33 (AMD). 2015, c. 245, §6 (AMD).



12 §12202. Trapping by landowner

Notwithstanding section 12201, subsection 1 and subject to all other applicable laws and rules, a resident and a member of the resident's immediate family, as long as the trapper's license to trap is not under suspension or revocation, may trap for wild animals without a trapping license issued under section 12201 on land: [2015, c. 301, §29 (AMD).]

1. Possession. To which they are legally entitled to possession;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Domiciled. On which they are actually domiciled; and

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Agricultural purposes. That is used exclusively for agricultural purposes.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2013, c. 408, §18 (AMD). 2015, c. 301, §29 (AMD).



12 §12203. Trapping by agents of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B212 (RP).



12 §12204. Apprentice trapper license

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "In the presence of" means in visual and voice contact without the use of visual or audio enhancement devices, including but not limited to binoculars and citizen band radios. [2011, c. 51, §1 (NEW).]

B. "Adult supervisor" means a person who is 18 years of age or older and has held a valid adult trapping license under this subchapter for the prior 3 consecutive years. [2015, c. 301, §30 (AMD).]

[ 2015, c. 301, §30 (AMD) .]

2. Adult supervisor required. A holder of an apprentice trapper license may not trap other than in the presence of an adult supervisor.

[ 2013, c. 538, §34 (AMD) .]

3. Adult supervisor responsibility. An adult supervisor shall ensure that the holder of an apprentice trapper license follows safe and ethical trapping protocol and adheres to the laws under this Part. An adult supervisor may not intentionally permit a person trapping under an apprentice trapper license with that adult supervisor to violate subsection 2.

[ 2013, c. 538, §34 (AMD) .]

4. Eligibility. A resident or nonresident 16 years of age or older who has never held a valid adult trapping license in this State, or any other state, province or country, is eligible to obtain an apprentice trapper license. Notwithstanding section 12201, subsection 3, a person is eligible to obtain an apprentice trapper license without having successfully completed a trapper education course as described in section 10108, subsection 7. A person may not obtain an apprentice trapper license more than twice.

[ 2013, c. 538, §34 (AMD) .]

5. Expiration of apprentice trapper license. An apprentice trapper license is valid for up to 12 calendar months and expires on June 30th.

[ 2011, c. 51, §1 (NEW) .]

6. Issuance; fee. The commissioner, through the commissioner's authorized agent, shall issue an apprentice trapper license to an eligible person. The fee for an apprentice trapper license is $35 for residents and $317 for nonresidents.

[ 2011, c. 51, §1 (NEW) .]

7. Restrictions. The holder of an apprentice trapper license is not eligible to obtain a permit to trap for bear under section 12260-A.

[ 2011, c. 51, §1 (NEW) .]

8. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 and not more than $500 may be adjudged. [2011, c. 51, §1 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2011, c. 51, §1 (NEW).]

[ 2011, c. 51, §1 (NEW) .]

SECTION HISTORY

2011, c. 51, §1 (NEW). 2013, c. 538, §34 (AMD). 2015, c. 301, §30 (AMD).






Subchapter 2: TRAPPING SEASON, REQUIREMENTS AND RESTRICTIONS

12 §12251. Closed seasons

1. General. Except as otherwise provided in this Part and except as the commissioner may establish by rule that is not inconsistent with this chapter, there is a perpetual closed season on trapping any wild animal or wild bird.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Unity Utilities District. There is a continued closed season on all wild animals and wild birds on property owned by the Unity Utilities District located on Route 139 and Prairie Road in the municipality of Unity in Waldo County.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Closed season violation. A person may not trap, or attempt to trap, any wild animal or wild bird during the closed season or possess any wild animal or wild bird taken during the closed season on that wild animal or wild bird.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §213 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B213 (AMD). 2003, c. 655, §B422 (AFF).



12 §12252. Unlawful trapping methods

1. Unlawfully rigging traps. A person may not use auxiliary teeth on any leg-hold trap set on land.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Use or possession of prohibited implements or aids. A person may not:

A. Set or tend a snare for the purpose of trapping any wild animal or wild bird, except as provided in section 10105, subsection 1 and section 12259; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Set or tend a set gun for the purpose of killing, taking, catching, wounding, harming or molesting any wild animal or wild bird; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Deposit any medicinal, poisonous or stupefying substance for the purpose of killing, taking, catching, wounding, harming or molesting any wild animal or wild bird, except that a landowner or member of the landowner's immediate family may use gas cartridges on the landowner's own land for woodchuck control; or [2015, c. 301, §31 (AMD).]

D. Sell, advertise, give notice of the sale or keep for sale any set gun or poisonous substance for the taking of wild animals or wild birds, except that a person may sell, advertise, give notice of sale of or keep for sale rodenticide for orchard mouse control and gas cartridges for woodchuck control. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2015, c. 301, §31 (AMD) .]

3. Use of pole traps. A person may not use or set any steel trap on the top of a pole, constituting a device commonly known as a "pole trap" for the purposes of catching any wild bird.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §214 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B214 (AMD). 2003, c. 655, §B422 (AFF). 2015, c. 301, §31 (AMD).



12 §12253. Consent to trap

1. Trapping without written consent. A person may not, without first obtaining the written consent of the landowner or occupant, trap any wild animal on land in any organized or incorporated place or on the cultivated or pasture area of land that is used for agricultural purposes in any unorganized place and on which land there is an occupied dwelling. The provisions of this subsection do not apply to:

A. Beaver trapping; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Trapping with drowning sets in navigable rivers and streams; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Trapping with drowning sets on state-owned land and public rights-of-way. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §215 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Trapping near occupied dwelling without written consent. A person may not trap any wild animal within 200 yards of an occupied dwelling without first obtaining the written consent of the owner or occupant of the land on which the trap is to be set. The provisions of this subsection do not apply to beaver trapping or trapping with drowning sets on state-owned land or public rights-of-way.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §215 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Trapping near compact, built-up portion of city or village. A person may not trap outside that person's land within 1/2 mile of the compact, built-up portion of a city or village, except:

A. A person may trap within 1/2 mile of the built-up portion of a city or village with drowning sets; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A person who has a written permit from the landowner may trap on that landowner's land with cage-type live traps within 1/2 mile of the built-up portion of a city or village. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §215 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3-A. Penalties. The following penalties apply to violations of subsection 3.

A. A person who violates subsection 3 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §215 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 3 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §215 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §215 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Proof of ownership of land. Before any prosecution is made under subsection 1 or 2, the landowner or occupant shall provide proof to the commissioner of that landowner's ownership or that occupant's occupancy of the land in question.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §215 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Permission to trap on land of another. This section does not give license or permission to set, place or tend traps on property that is owned by another person.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §215 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B215 (AMD). 2003, c. 655, §B422 (AFF).



12 §12254. Labeling traps

1. Prohibition. A person may not set a trap for any wild animal without having the trap plainly labeled with that person's full name and address.

[ 2003, c. 655, Pt. B, §216 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §216 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §216 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §216 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B216 (RPR).



12 §12255. Tending traps

1. Failure to visit traps. A person shall:

A. While trapping in an organized or incorporated place:

(1) Check each trap, except killer-type traps or drowning sets, at least once in every calendar day; and

(2) Check each killer-type trap or drowning set at least once in every 3 calendar days, except that a drowning set placed within 1/2 mile of a city, town or village center must be checked at least once in every calendar day; and [2015, c. 301, §32 (AMD).]

B. While trapping in an unorganized place:

(1) Check each trap, except killer-type traps and drowning sets, at least once in every calendar day; and

(2) Check each killer-type trap or drowning set at least once in every 5 calendar days. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §217 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

This subsection does not apply to under-ice drowning sets for beaver and muskrat. For the purposes of this subsection, "check" means to visit or cause to be visited.

A person who violates this subsection commits a Class E crime.

[ 2015, c. 301, §32 (AMD) .]

2. Failure to remove animal from trap. A person shall remove or cause to be removed from that person's trap an animal found caught in that trap.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §217 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Carrying a firearm while trapping. Notwithstanding section 11205, subsection 1, paragraph A and section 11206, subsection 1, paragraph A, a person who holds a valid trapping license may carry a firearm at any time during the open trapping season for the sole purpose of dispatching trapped animals unless that person is prohibited from possessing a firearm under Title 15, section 393, subsection 1 and has not obtained a valid permit in accordance with Title 15, section 393, subsection 2.

[ RR 2011, c. 1, §18 (COR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B217 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 340, §15 (AMD). RR 2011, c. 1, §18 (COR). 2015, c. 301, §32 (AMD).



12 §12256. Disturbing traps of another

A person may not disturb or take a trap or a wild animal from a trap, other than that person's own trap, without the consent of the owner of the trap, except that a landowner or occupant of land that the landowner or occupant is legally entitled to possess may remove any trap found on the land if permission has not been granted under section 12253, subsection 1 or 2 or the person has not obtained a written permit from the landowner to trap on that landowner's land with cage-type live traps within 1/2 mile of a built-up portion of a city or village. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12257. Trapping by certain department employees

1. Prohibition. A department biologist or warden may not trap wild animals for profit while on duty within the district to which that person is assigned.

[ 2003, c. 655, Pt. B, §218 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §218 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §218 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §218 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B218 (RPR).



12 §12258. Eel permit for licensed trappers (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B219,220 (AMD). 2003, c. 655, §B422 (AFF). 2015, c. 298, §7 (RP).



12 §12259. Trapping beaver

1. Snares. A person may use snares to trap for beaver during the open beaver trapping season.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Rules. All rules adopted pursuant to section 10104, subsection 1 pertaining to the trapping of beaver with killer-type traps also apply to the trapping of beaver with snares.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Nonresident trapping beaver. A nonresident may not trap beaver in this State unless that nonresident's state or province of residency allows Maine residents to trap beaver in that state or province.

A person who violates this subsection commits a Class E crime.

[ 2011, c. 253, §25 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B221 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 253, §25 (AMD).



12 §12260. Trapping bear

1. Open and closed season. There is an open season on trapping bear from September 1st to October 31st annually.

A. The commissioner may shorten the open season on bear in any part of the State as long as:

(1) The demarcation of the areas with a shortened season follows recognizable physical boundaries such as rivers and railroad rights-of-way; and

(2) The decision is made and published prior to February 1st of any year. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner may terminate the open season on bear at any time in any part of the State if, in the commissioner's opinion, an immediate emergency action is necessary due to adverse weather conditions or severe hunting or trapping pressure. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Unlawful trapping of bear. A person may not catch a bear in a trap and cause or allow another person to kill or register that bear. A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §222 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Setting bear traps. Setting traps for bear is governed by this subsection.

A. A person may use a cable trap with a closing diameter of not less than 2 1/2 inches to trap bear in the State during the open season on bear. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A person may not set a bear trap other than a cable trap or a cage-type trap as authorized by the commissioner. [2011, c. 253, §26 (AMD).]

A person who violates this subsection commits a Class E crime.

[ 2011, c. 253, §26 (AMD) .]

4. Trapping bear after having killed one. A person may not trap a bear after that person has killed or registered one trapped pursuant to this section. A person who violates this subsection commits a Class D crime for which the court shall impose a sentencing alternative involving a term of imprisonment not to exceed 180 days and a fine of not less than $1,000, none of which may be suspended.

[ 2011, c. 309, §5 (AMD) .]

5. Exceeding bag limit on bears. Except as otherwise provided in this Part, a person may not possess more than 2 bears in any calendar year. A person who violates this subsection commits a Class D crime for which the court shall impose a sentencing alternative involving a term of imprisonment not to exceed 180 days and a fine of not less than $1,000, none of which may be suspended.

[ 2011, c. 309, §6 (AMD) .]

6. Trapping bear near dumps. Trapping bear near dumps is governed by this subsection.

A. The commissioner, or the commissioner's agent, shall establish a line of demarcation at least 500 yards from sites permitted or licensed for the disposal of solid waste. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §223 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person may not trap within the demarcation area established under paragraph A. The commissioner, or the commissioner's agent, is exempt from this prohibition for the purpose of live trapping of nuisance bears.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates subparagraph 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §224 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §§223, 224 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B222-224 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 253, §26 (AMD). 2011, c. 309, §§5, 6 (AMD).



12 §12260-A. Bear trapping permit

1. Permit required. Except as otherwise authorized pursuant to this Part a person may not trap for bear without a valid bear trapping permit during the open bear trapping season under section 12260, subsection 1.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2007, c. 168, §7 (NEW); 2007, c. 168, §8 (AFF) .]

2. Eligibility; trapping license required. A person who possesses a valid trapping license may obtain a permit to trap bear from the commissioner or the commissioner's authorized agent.

[ 2007, c. 168, §7 (NEW); 2007, c. 168, §8 (AFF) .]

3. Issuance; permit fee. The commissioner, through the commissioner's authorized agent, shall issue a bear trapping permit to an eligible person. The annual fee for each permit issued is $27 for residents and $67 for nonresidents.

[ 2007, c. 168, §7 (NEW); 2007, c. 168, §8 (AFF) .]

SECTION HISTORY

2007, c. 168, §7 (NEW). 2007, c. 168, §8 (AFF).



12 §12261. Beagle clubs; trapping snowshoe hares

The commissioner may issue a license to an organization recognized as a beagle club by the commissioner to take live snowshoe hares. [2007, c. 45, §1 (NEW).]

1. License required. Except as otherwise authorized pursuant to this Part, a beagle club may not trap a snowshoe hare without a valid license issued under this section.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2007, c. 45, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 45, §1 (NEW).]

[ 2007, c. 45, §1 (NEW) .]

2. Traps labeled and checked daily. A beagle club may not set a trap for a snowshoe hare unless that trap is plainly labeled with the name of the beagle club and the telephone number of a contact person and is checked at least once every calendar day.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2007, c. 45, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 45, §1 (NEW).]

[ 2007, c. 45, §1 (NEW) .]

3. Use of snowshoe hares. A snowshoe hare trapped pursuant to this section may not be used for anything other than to stock the running areas of the licensee and may not be given to any other beagle club or entity.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2007, c. 45, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 45, §1 (NEW).]

[ 2007, c. 45, §1 (NEW) .]

4. Transport out of State. A snowshoe hare trapped pursuant to this section may not be transported out of the State.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2007, c. 45, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 45, §1 (NEW).]

[ 2007, c. 45, §1 (NEW) .]

5. Trapping season for snowshoe hares. A beagle club may not trap for snowshoe hares except between September 1st and April 30th of each calendar year.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2007, c. 45, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 45, §1 (NEW).]

[ 2007, c. 45, §1 (NEW) .]

6. Cottontail rabbits. A beagle club may not keep and must release immediately a cottontail rabbit caught in a trap.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2007, c. 45, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 45, §1 (NEW).]

[ 2007, c. 45, §1 (NEW) .]

7. Reporting of trapped cottontail rabbits. As a condition of licensure under this section, a beagle club shall file with the department no later than July 1st of each calendar year a report of cottontail rabbits trapped pursuant to this section.

[ 2007, c. 45, §1 (NEW) .]

SECTION HISTORY

2007, c. 45, §1 (NEW).









Chapter 919: REGISTRATION AND TRANSPORT OF HARVESTED ANIMALS

Subchapter 1: REGISTRATION

12 §12301. Registration of harvested animals (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B225 (RP).



12 §12301-A. Registration of harvested animals

1. Registration stations established. The commissioner shall adopt rules governing the establishment and closure of bear, deer, moose and wild turkey registration stations for the purpose of registering harvested bear, deer, moose and wild turkey and to allow for the collection of biological and hunting data. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 655, Pt. B, §226 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Agents designated. An agent designated by the commissioner must be in charge of each bear, deer, moose or wild turkey registration station.

[ 2003, c. 655, Pt. B, §226 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Agent duties. Registration agents shall:

A. Register every bear, deer, moose or wild turkey legally presented for registration; [2003, c. 655, Pt. B, §226 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Attach a seal to each bear, deer, moose or wild turkey in the manner directed and with the materials furnished by the commissioner; [2013, c. 387, §4 (AMD).]

C. Collect $5 and retain $2 for each seal from the person registering a bear, deer or moose. The remaining $3 must be returned to the department by the agent pursuant to section 10801, subsection 3; and [2013, c. 387, §5 (AMD).]

D. Collect and retain $2 for each wild turkey registered. [2013, c. 387, §6 (NEW).]

[ 2013, c. 387, §§4-6 (AMD) .]

SECTION HISTORY

2003, c. 655, §B226 (NEW). 2003, c. 655, §B422 (AFF). 2009, c. 213, Pt. OO, §10 (AMD). 2011, c. 660, §1 (AMD). 2013, c. 387, §§4-6 (AMD).



12 §12302. Timely registration of bear, deer, moose or wild turkey (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B227 (RP).



12 §12302-A. Timely registration of bear, deer, moose or wild turkey

1. Requirement. A person who kills a bear, deer, moose or wild turkey shall:

A. Remain with that animal until it is registered, except as provided in section 12303-A; [2003, c. 655, Pt. B, §228 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Present that animal for registration in that person's name at the first open registration station for that animal on the route taken by that person; and [2003, c. 655, Pt. B, §228 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Leave the registration seal attached to the animal in accordance with section 12301-A until that animal is processed and packaged for consumption. [2003, c. 655, Pt. B, §228 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §228 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §228 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B228 (NEW). 2003, c. 655, §B422 (AFF).



12 §12303. Time limits for registering bear, deer, moose or wild turkey (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B229 (RP).



12 §12303-A. Time limits for registering bear, deer, moose or wild turkey

1. Time limits. Except as provided in subsection 1-A, a person may not keep any of the following unregistered wild animals at home or any place of storage for more than 18 hours:

A. Bear; [2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Deer; [2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Moose; or [2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Wild turkey. [2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

1-A. Exceptions. The following are exceptions to the time limitation for registering harvested wild animals established in subsection 1:

A. A person may keep a harvested animal in an official registration station for that animal or at the office of a game warden for more than 18 hours; [2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person may leave an unregistered animal harvested by that person in the woods if that person notifies a game warden within 18 hours as to the location of that animal and the circumstances necessitating leaving that animal in the woods; and [2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. A person on a hunting trip in an unorganized township and staying at a temporary place of lodging may keep an unregistered harvested animal at the temporary place of lodging for no more than 7 days or until that person leaves the woods, whichever comes first. [2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B230 (NEW). 2003, c. 655, §B422 (AFF).



12 §12304. Condition of animal presented for registration (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B231 (RP).



12 §12304-A. Condition of animal presented for registration

1. Prohibition. Except as provided in subsection 2, a person must present the following wild animals for registration in their entirety:

A. Bear; [2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Deer; [2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Moose; or [2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Wild turkey. [2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Exceptions. A person may present a bear, deer, moose or wild turkey for registration as follows:

A. The viscera and rib cage of the animal may be removed in a manner that permits determination of the sex of the animal; and [2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A moose may be dismembered for ease of transportation, and the lower legs, head and hide of a moose may be removed. If the head is not brought to the registration station, a canine tooth or the lower jaw also must be presented at the time of registration. [2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Disposal of moose parts not presented for registration. A person may not place the parts of a moose not presented for registration where they are visible to a person traveling on a public or private way.

[ 2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B232 (NEW). 2003, c. 655, §B422 (AFF).



12 §12305. False registration of bear, deer, moose or wild turkey

1. Prohibition. A person may not present for registration or allow to be registered in that person's name any of the following animals that that person did not lawfully kill:

A. Bear; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Deer; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Moose; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Wild turkey. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §233 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B233 (AMD). 2003, c. 655, §B422 (AFF).



12 §12306. Possessing unregistered bear, deer, moose or wild turkey

1. Prohibition. A person may not possess any of the following animals if that animal has not been legally registered as provided in this chapter, unless that animal is possessed in accordance with chapter 921:

A. Bear; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Deer; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Moose; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Wild turkey. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §234 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §235 (RP) .]

3. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §236 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B234-236 (AMD). 2003, c. 655, §B422 (AFF).






Subchapter 2: TRANSPORTATION

12 §12351. Transportation

1. Prohibition. A person may not transport a harvested wild animal or wild bird unless that animal is lawfully possessed by that person.

[ 2003, c. 655, Pt. B, §237 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

1-A. Transportation prior to registration. Prior to registration, a person may not transport a harvested bear, deer, moose or wild turkey unless that animal is open to view. For purposes of this section, "open to view" means the animal is not concealed and can be readily observed in whole or in part from outside of the vehicle or trailer being used to transport the animal.

[ 2003, c. 655, Pt. B, §237 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 or 1-A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §237 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 or 1-A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §237 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §237 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B237 (RPR).



12 §12352. Transportation by nonresidents (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B238 (RP).



12 §12353. Method of transportation (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B238 (RP).



12 §12354. Common carriers (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B238 (RP).



12 §12355. Unlawful transportation of wild animal or wild bird (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B238 (RP).



12 §12356. Unlawful transport of bear, deer, moose, wild turkey, wild hare or wild rabbit (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B238 (RP).









Chapter 921: WILDLIFE CAUSING DAMAGE OR NUISANCE

12 §12401. Attacking domestic animals or destroying property

Except as provided in sections 12402 and 12404, a person may lawfully kill, or cause to be killed, any wild animal or wild turkey, night or day, found in the act of attacking, worrying or wounding that person's domestic animals or domestic birds or destroying that person's property. A person who kills a wild animal or wild turkey by authority of this section shall report the incident to the Maine Warden Service as provided in section 12402, subsections 3 and 4. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12402. Damage to crops or orchards

1. Permission to kill nuisance animals or wild turkeys. Except as provided in section 12404, the cultivator, owner, mortgagee or keeper of any orchard or growing crop, except all types of grasses, clover and grain fields, may take or kill wild animals or wild turkeys night or day when the wild animals or wild turkeys are located within the orchard or crop where substantial damage caused by the wild animal or wild turkey to the orchard or crop is occurring. For purposes of this section, corn is not considered grain.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Employment of agents. When a person wants to employ someone outside of that person's immediate family to take or kill wild animals or wild turkeys, that person shall contact a game warden. If the warden is satisfied that substantial damage is occurring, the warden may arrange for a department agent to alleviate the damage; when an agent is not available, the warden may authorize a person who is knowledgeable and can perform the work in a reasonable, safe and proficient manner. Permission to take or kill wild animals or wild turkeys may not be granted to a person whose license to hunt has been revoked or suspended, who is an habitual violator as defined in section 10605, subsection 1 or who has been convicted of night hunting within the past 5 years.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Report to Maine Warden Service; dressing of carcass. The person by whom or under whose direction the wild animal or wild turkey is wounded, taken or killed under this section shall:

A. Within 12 hours, report all the facts relative to the act to the Maine Warden Service, stating the time and place of the wounding, taking or killing; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. In all cases of deer, bear, moose or wild turkey, immediately and properly dress the carcass or carcasses and care for the meat. When the meat is being distributed to recipients authorized under the Hunters for the Hungry Program established in section 10108, subsection 8, the person shall inform the department within 24 hours that the meat is ready to be picked up. [2007, c. 198, §1 (AMD).]

[ 2007, c. 198, §1 (AMD) .]

4. Warden's certificate. A game warden shall investigate an incident under this section as soon as possible and, if the game warden is satisfied that the wild animal or wild turkey was taken as provided in this section, give the person who killed the wild animal or wild turkey a certificate that entitles the cultivator, owner, mortgagee or keeper of the orchard or growing crop to own the carcass or carcasses, which may be possessed and consumed only within the immediate family of the cultivator, owner, mortgagee or keeper of the orchard or growing crop, or, in accordance with the labeling requirements for possession of deer, bear, moose or wild turkey, to transfer possession of those wild animals or wild turkeys to another person. Any excess carcasses after the first 2 carcasses of bear, moose or wild turkey or after the first 3 carcasses of deer killed or taken under subsection 1 or 2 must be distributed to recipients authorized through the Hunters for the Hungry Program established in section 10108, subsection 8 or as otherwise authorized by the game warden.

[ 2007, c. 198, §2 (AMD) .]

5. Failure to report wounding, taking or killing of nuisance wild animal or to properly care for carcass. A person may not:

A. Wound, take or kill a wild animal under section 12401 or this section unless the person reports all the facts relative to the incident to the Maine Warden Service within 12 hours; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Kill a deer, bear or moose pursuant to section 12401 or this section unless the person immediately and properly dresses the carcass and cares for the meat to prevent spoilage. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §239 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B239 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 198, §§1, 2 (AMD).



12 §12403. Damage to motor vehicles by wild animals or wild birds

1. Claims. The State is not liable for any claims for damages to a motor vehicle by a wild animal or wild bird.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §240 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Accidental collisions involving deer, moose, bear or wild turkey. This subsection applies to accidental collisions involving deer, moose, bear or wild turkey.

A. The operator or owner having knowledge of a motor vehicle that has been involved in an accidental collision with a deer, moose, bear or wild turkey shall, by the quickest means, report the accident to a law enforcement officer. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The officer shall investigate an accident reported under paragraph A and, if the officer finds that the motor vehicle has sustained apparent damage as the result of the collision, shall give a certificate that entitles the person to the ownership of the carcass. The person may then take possession and immediately remove the entire carcass from the scene of the collision. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A person entitled to ownership of a deer, moose or bear carcass under paragraph B may not take possession of or remove any portion of the carcass without taking possession of or removing the entire carcass from the scene of the collision. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who fails to report an accident in accordance with subsection 2, paragraph A or who removes a portion of a carcass in violation of subsection 2, paragraph C commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §241 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

A-1. A person who fails to report an accident in accordance with subsection 2, paragraph A or removes a portion of a carcass in violation of subsection 2, paragraph C after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §241 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. [2003, c. 552, §15 (AFF); 2003, c. 552, §13 (RP); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §241 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §13 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B240,241 (AMD). 2003, c. 655, §§B422,C2,6 (AFF).



12 §12404. Specific animals

1. Bear. This subsection applies to the taking or killing of bear found doing damage.

A. Section 12402 does not prohibit the taking or killing of bear found doing damage to blueberry land. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner may issue a permit to any licensed beekeeper, or to a person entrusted with the custody of the beehives of a licensed beekeeper, authorizing that person to protect beehives from damage by bear. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The commissioner may suspend the game laws relating to bears in such restricted localities and for such periods of time as the commissioner finds it advisable to relieve excessive damage being done by bears to sweet corn or other crops. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The commissioner may suspend subsection 6 for the purpose of allowing dogs to be used in hunting and killing bears, providing the dogs are under the personal supervision of the owner at all times, for such periods of time as the commissioner finds it advisable. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Beaver. A person may not take or kill beaver under sections 12401 and 12402. The commissioner may cause agents of the department to take nuisance beaver at any time.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §242 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Birds. A person may not take or kill wild birds, with the exception of rock doves and wild turkeys under sections 12401 and 12402.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §242 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Coyotes. The commissioner may cause department personnel to take coyotes at any time and in any manner that the commissioner may prescribe.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Deer. This subsection applies to the control of nuisance deer in orchards and crops.

A. Whenever deer are doing damage to orchards and crops, including legumes, but excepting grass, the department shall furnish to the owner or agent of the orchards and crops suitable repellants without cost to the owner or agent. The commissioner may follow other good conservation practices to alleviate the damage. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Whenever the commissioner determines it impossible to keep deer from doing damage to young orchards, the commissioner may enter into an agreement with the owner of a young orchard in which the department assumes 1/2 the cost of fencing the orchard. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §242 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Dogs. This subsection applies to nuisance dogs.

A. A game warden may kill a dog outside the enclosure or immediate care of its owner or keeper when the game warden finds that dog:

(1) Chasing, killing, wounding or pursuing a moose or deer at any time;

(2) Chasing, killing, wounding or pursuing any other wild animal in closed season; or

(3) Worrying, wounding or killing a domestic animal, livestock or poultry. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §243 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. An owner of domestic animals, livestock or poultry, a member of the owner's family or a person to whom is entrusted the custody of domestic livestock or poultry may kill any dog killing or attacking the domestic animals, livestock or poultry. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A person having evidence of a dog chasing, killing, wounding or pursuing moose or deer or any other wild animal in closed season may present that evidence to the commissioner or any game warden.

(1) The commissioner or game warden shall give notice in writing to the owner or keeper of the dog, stating the acts committed by the dog.

(2) After the owner or keeper of the dog has received written notice that the dog has committed any act prohibited by paragraphs E-1, E-2, F and G, anyone may kill the dog when it is found committing any of those prohibited acts. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §243 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

D. [2003, c. 552, §15 (AFF); 2003, c. 552, §14 (RP); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF).]

E. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §243 (RP).]

E-1. Except as provided in paragraphs F and G, the owner or keeper of a dog is in violation of this paragraph if that owner's or keeper's bird dog, retrieving dog or hound dog is found killing or wounding a moose, deer or wild turkey during a period in which it is lawful to train dogs, as provided for in section 12051, subsection 1, while the dog is at a licensed dog training area or at a licensed trial for retrieving dogs.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §243 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E-2. Except as provided in paragraphs F and G, the owner or keeper of a dog is in violation of this paragraph if that owner or keeper has been notified under paragraph C and that owner or keeper permits any dog mentioned in the notice to leave the owner's or keeper's immediate control.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §243 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

F. The owner or keeper of a dog is in violation of this paragraph if that owner's or keeper's dog is found chasing or pursuing a moose, deer or wild turkey at any time or any other wild animal in closed season.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §243 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

G. The owner or keeper of a dog is in violation of this paragraph if that owner's or keeper's dog is found killing or wounding a moose, deer or wild turkey at any time or any other wild animal in closed season.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $500 nor more than $1,000 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 477, §14 (AMD).]

[ 2005, c. 477, §14 (AMD) .]

7. Muskrat. The commissioner may declare an open season on muskrats that are polluting water supplies or damaging property if the owner makes a written complaint to that effect to the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Raccoons. The commissioner may suspend the game laws relating to raccoons in such restricted localities and for such periods of time as the commissioner finds it advisable to relieve excessive damage being done by raccoons to sweet corn or other crops. The commissioner may suspend subsection 6 for the purpose of allowing dogs to be used in hunting and killing raccoons, providing the dogs are under the personal supervision of the owner at all times, for such periods of time as the commissioner finds it advisable.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §14 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B242,243 (AMD). 2003, c. 655, §§B422,C2,6 (AFF). 2005, c. 477, §14 (AMD).






Chapter 923: FISH: FISHING SEASONS AND RESTRICTIONS

Subchapter 1: SEASONS, RULEMAKING AND SPECIAL REGULATIONS

12 §12451. Application of laws

1. Waters covered by provisions relating to fish. This Part so far as it relates to fish of all varieties and fishways applies to fish and fishways in the inland waters of the State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Great ponds. A person on foot may engage in any activity on the great ponds not inconsistent with any other law or regulation of the State or its political subdivisions.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Ponds of 10 acres or less. Fishing in a pond of 10 acres or less, whether natural or artificial, formed on a brook, stream or river, is governed by the same laws and rules that govern fishing in the brook, stream or river on which the pond is situated. This subsection does not apply to private ponds as set forth in section 12508.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12452. Consolidation of rules

Fishing rules as set forth in the Open Water and Ice Fishing Regulations folder, as printed and distributed to the public, are declared to be official consolidations of fishing rules upon filing with the Secretary of State, except that the 150-day limit of Title 5, section 8052, subsection 7, paragraph B does not apply to this section. [2009, c. 214, §1 (AMD).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 214, §1 (AMD).



12 §12453. Inland waters closed to fishing except as opened by law or rule

All inland waters of the State are closed to fishing except as opened by law or rule. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12454. Ice fishing; closed areas and times

1. Closed waters; commissioner's authority. All inland waters of the State are closed to ice fishing except those that have been opened by rule of the commissioner.

A. The commissioner may by rule close to ice fishing waters that have been reclaimed by the removal of rough fish. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. [2009, c. 214, §2 (RP).]

[ 2009, c. 214, §2 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 214, §2 (AMD).



12 §12455. List of waters where children may fish with single-baited hook and line (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 214, §3 (RP).



12 §12456. Open seasons; exceptions

1. Open seasons.

[ 2009, c. 214, §4 (RP) .]

1-A. Open seasons. The commissioner shall establish open seasons for fishing, except as provided in this section and section 6140-A, subsection 4.

A. The open-water fishing season on boundary waters between Maine and New Brunswick is from April 1st to September 30th, inclusive. [2015, c. 301, §33 (AMD).]

[ 2015, c. 301, §33 (AMD) .]

2. Exceptions. Notwithstanding the open seasons established under subsection 1-A:

A. A person who holds a valid Maine fishing license may take smelts for recreational purposes only from the inland waters or portions of inland waters that are naturally free of ice with a dip net in the usual and ordinary way from noon to 2:00 a.m. in accordance with bag limits established by rule. Bag limits established by rule under this paragraph are for a 24-hour period, beginning at noon on a given day and ending at 11:59 a.m. the following day. The commissioner may prohibit the taking of smelts under this section or shorten the noon to 2:00 a.m. smelt fishing timeframe by rule for enforcement or conservation purposes.

(2) A person may not take smelts with a dip net unless that dip net meets the requirements under section 10001, subsection 12-A.

Each day a person violates subparagraph (2) that person commits a Class E crime; and [2013, c. 588, Pt. A, §17 (RPR).]

B. [2009, c. 214, §6 (RP).]

C. [2009, c. 214, §6 (RP).]

D. [2009, c. 214, §6 (RP).]

E. In accordance with section 10104, the commissioner may change the established opening date of an open season if, in the commissioner's opinion, the change is necessary due to earlier-than-normal seasonal temperature changes or weather conditions. [2013, c. 3, §2 (NEW).]

[ 2013, c. 588, Pt. A, §17 (AMD) .]

3. Rules. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 655, Pt. B, §244 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B244 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 237, §2 (AMD). 2007, c. 695, Pt. C, §3 (AMD). 2009, c. 214, §§4-6 (AMD). 2013, c. 3, §§1, 2 (AMD). 2013, c. 73, §1 (AMD). 2013, c. 588, Pt. A, §17 (AMD). 2015, c. 301, §33 (AMD).



12 §12457. Restricted areas

1. Closed waters. Except as the commissioner may by rule provide and as provided in subsection 2, the following waters are closed to fishing:

A. The area within 150 feet of any operational fishway, except:

(1) At the following places, the fishway and the area within 75 feet of any part of the fishway are closed to fishing at all times:

(a) Grand Falls Powerhouse Dam on the St. Croix River in Baileyville; and

(b) Woodland Dam on the St. Croix River in Baileyville;

(2) At the following places, the area within the fishway and within 75 feet of the downstream mouth of the fishway is closed to fishing at all times:

(a) East Grand Lake Dam in Forest City Township, T9 R4 NBPP, except that fishing upstream from the dam at the top of the fishway is lawful;

(2-A) At the following places, the area within 75 feet of the mouth of the fishway is closed to fishing at all times:

(a) Spednic Lake Dam in Vanceboro;

(3) At the so-called ice control dam on the Narraguagus River in the Town of Cherryfield, the area within 100 feet of the dam must be closed to fishing at all times;

(4) At East Outlet Dam in Sapling Township, T1R7, in Somerset County and in Big Moose Township, T2R6, in Piscataquis County at the outlet of Moosehead Lake, the fishway and the area within 50 feet of any part of the fishway must be closed to fishing at all times; and

(5) There is no fishing in or from the fishway at the Sheepscot Lake Dam in the Town of Palermo in Waldo County, Chain of Ponds Dam in Chain of Ponds Township in Franklin County, Long Pond Dam in Seven Ponds Township in Franklin County, Beaver Pond Dam in Seven Ponds Township in Franklin County, Little Island Pond Dam in Seven Ponds Township in Franklin County, Pushaw Lake Dam in the Town of Hudson in Penobscot County, Davis Pond Dam in the Town of Eddington in Penobscot County, Leonard's Mills Dam on Blackman Stream in the Town of Bradley in Penobscot County, Souadabscook Stream Dam at Grist Mill Road in the Town of Carmel in Penobscot County and Webber Pond Dam in the Town of Vassalboro in Kennebec County; [2013, c. 499, §1 (AMD).]

B. All waters within 200 feet of any fish hatchery or rearing station; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The property owned by the Unity Utilities District located on Route 139 and Prairie Road in the municipality of Unity in Waldo County. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

For purposes of this subsection, "operational" means a fishway capable of fish passage whether or not it is allowing the passage of fish at any given time.

[ 2013, c. 499, §1 (AMD) .]

2. Prohibition. A person may not fish in inland waters closed to fishing as described in this section except that a person may fish for alewives and smelts in the manner provided under the laws regulating marine resources.

[ 2003, c. 655, Pt. B, §245 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20, none of which may be suspended, for each fish unlawfully possessed.

[ 2003, c. 655, Pt. B, §245 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B245 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 477, §15 (AMD). 2009, c. 550, §8 (AMD). 2011, c. 253, §27 (AMD). 2013, c. 499, §1 (AMD).



12 §12458. Special regulations

1. Aroostook River. A person 12 years of age or younger may fish from shore with a single-baited hook and line on the following areas of the Aroostook River during the open-water fishing season:

A. In the Town of Caribou, from and including Otter Brook upstream to the Maine Public Service Company dam, including all tributaries in this section upstream to the first highway bridge intersecting each tributary; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. In the Town of Fort Fairfield, from and including Pattee Brook upstream to Hockenhull Brook, including all tributaries in this section upstream to the first highway bridge intersecting the tributary. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Webster Stream. Between August 16th and September 30th annually, there is a daily bag limit of one brook trout for Webster Stream in Piscataquis County from the Telos Lake dam downstream to Webster Lake.

[ 2015, c. 234, §1 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2015, c. 234, §1 (AMD).



12 §12459. Fly-fishing by person who has loss of arm

A person who possesses a valid fishing license and has suffered the loss of an arm may use any type of rod and reel to fish with a fly on waters open to fly-fishing. For the purposes of this section, "loss of an arm" means the physical loss of the arm at the wrist or above. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12460. Smelt fishing in Long Lake (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2003, c. 2, §20 (COR). 2003, c. 655, §B246 (NEW). 2003, c. 655, §B422 (AFF). MRSA T. 12, §12460 (RP).



12 §12460-A. Smelt fishing in Mud Brook in Aroostook County (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 547, §1 (NEW). 2007, c. 651, §12 (AMD). 2009, c. 218, §1 (AMD). 2015, c. 125, §1 (RP).



12 §12461. State heritage fish waters

1. Adoption of state heritage fish waters. The commissioner shall adopt by rule a list of state heritage fish waters composed of lakes and ponds that contain state heritage fish, as defined in Title 1, section 212-A. This list must include waters identified as eastern brook trout waters and arctic charr waters that have never been stocked according to any reliable records authorized for adoption by Resolve 2005, chapter 172, as amended, and waters identified as eastern brook trout waters and arctic charr waters that according to reliable records have not been stocked for at least 25 years. The list of state heritage fish waters may be amended by rule in accordance with the provisions of subsections 2 and 3 based on criteria established by the commissioner and in accordance with the provisions of Title 5, chapter 375. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 538, §35 (RPR) .]

2. Addition of waters to list. The commissioner may adopt rules to amend the list established under subsection 1 to add a lake or pond if that lake or pond meets criteria established by the commissioner for classifying a lake or pond as a state heritage fish water. Rules adopted to add a lake or pond to the list established under subsection 1 are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. A public hearing on the rules must be held prior to adoption of the rules and conducted in accordance with the provisions of Title 5, chapter 375.

[ 2013, c. 538, §36 (AMD) .]

3. Removal of waters from list. The commissioner may by rule remove a lake or pond from the list established under subsection 1. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. A public hearing on the rules must be held prior to adoption of the rules and conducted in accordance with the provisions of Title 5, chapter 375.

[ 2013, c. 538, §36 (AMD) .]

4. Stocking state heritage fish. The commissioner may not stock or issue a permit to stock fish in a lake or pond listed as a state heritage fish water under this section.

[ 2007, c. 21, §2 (AMD) .]

5. Fishing restrictions. A person may not use live fish as bait or possess live fish to be used as bait on a lake or pond listed as a state heritage fish water under this section. A person who violates this subsection commits a Class E crime.

[ 2007, c. 21, §2 (AMD) .]

6. Exceptions. Notwithstanding the stocking restrictions set forth in subsection 4, the commissioner may:

A. Stock Big Reed Pond in T.8, R.10, W.E.L.S. with native fish species. If sufficient brook trout from Big Reed Pond are not available, brook trout from Reed Brook and its tributaries in T.8, R.10, W.E.L.S. may be used for restocking. If arctic charr from Big Reed Pond are not available, arctic charr from an endemic arctic charr water in the State may be used for restocking. If northern redbelly dace need to be restocked in Big Reed Pond, northern redbelly dace from Reed Brook and its tributaries in T.8, R.10, W.E.L.S. may be used for restocking; and [2013, c. 358, §3 (AMD).]

B. Stock Big Wadleigh Pond in T.8, R.15, W.E.L.S. with native fish species. If sufficient brook trout from Big Wadleigh Pond are not available, brook trout from Wadleigh Stream in T.8, R.15, W.E.L.S. and T.7, R.15, W.E.L.S. or Poland Pond in T.7, R.15 W.E.L.S. may be used for restocking. If arctic charr from Big Wadleigh Pond are not available, arctic charr from an endemic arctic charr water in the State may be used for restocking. [2013, c. 538, §37 (AMD).]

[ 2013, c. 538, §37 (AMD) .]

7. Use of live fish as bait exceptions. Notwithstanding the fishing restrictions set forth in subsection 5, a person may fish using live fish for bait in the following waters:

A. Millimagassett Lake, in T.7, R.8 W.E.L.S.; [2013, c. 538, §38 (NEW).]

B. Millinocket Lake and Little Millinocket Lake, in T.7, R.9 W.E.L.S., T.8, R.9 W.E.L.S. and T.7, R.10 W.E.L.S.; and [2013, c. 538, §38 (NEW).]

C. Webster Lake, in T.6, R.10 W.E.L.S. and T.6, R.11 W.E.L.S. [2013, c. 538, §38 (NEW).]

[ 2013, c. 538, §38 (NEW) .]

8. Report required. The commissioner shall report by January 15th annually to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters regarding any rule-making actions taken to add or to remove waters from the list of state heritage fish waters.

[ 2013, c. 538, §38 (NEW) .]

SECTION HISTORY

2005, c. 180, §2 (NEW). 2007, c. 21, §2 (AMD). 2009, c. 214, §7 (AMD). 2013, c. 358, §3 (AMD). 2013, c. 538, §§35-38 (AMD).



12 §12462. Waters containing state heritage fish that have not been stocked since 1988 (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 358, §4 (NEW). 2013, c. 538, §39 (RP).






Subchapter 2: LICENSE AND PERMIT REQUIREMENTS AND AUTHORIZATIONS

12 §12501. General fishing license

1. License required. Except as otherwise permitted pursuant to this Part, a person may not fish for, transport or possess fish without a valid license issued under this section.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Eligibility. The commissioner may issue the following licenses to the following persons:

A. A resident fishing license to a resident 16 years of age or older; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A nonresident fishing license to a nonresident 16 years of age or older. [2013, c. 380, §1 (AMD); 2013, c. 380, §5 (AFF).]

[ 2013, c. 380, §1 (AMD); 2013, c. 380, §5 (AFF) .]

3. Agent's fee. Clerks or other agents appointed by the commissioner to issue licenses shall charge a fee of $2 for each license issued. The commissioner shall charge a fee of $1 for each fishing license issued by department employees.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Exchange of licenses. A license issued under this section may not be exchanged for another license except as provided in this subsection. Temporary licenses may be exchanged for annual licenses as follows.

A. A resident who possesses a one-day or 3-day fishing license may exchange it in the municipality in which that person resides for an annual resident fishing license or a resident combination hunting and fishing license upon the payment to the clerk or issuing agent of $2 and the difference between the fee for the one-day or 3-day license and the fee for the annual license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A nonresident who possesses a 15-day nonresident fishing license may exchange it for an annual nonresident license upon the payment of the difference between the fee for the 15-day license and the fee for the annual license and $2 to the clerk or issuing agent. [2011, c. 253, §28 (AMD).]

[ 2011, c. 253, §28 (AMD) .]

5. Nonresident junior fishing license expiration. A nonresident junior fishing license issued to a nonresident who has passed that nonresident's 15th birthday is valid through the calendar year for which the license was issued.

[ 2013, c. 538, §40 (RPR) .]

6. Schedule of fees. The fees for fishing licenses are as follows.

A. A resident fishing license is $25. [2009, c. 213, Pt. OO, §11 (AMD).]

B. A resident combination hunting and fishing license is $42. [2009, c. 213, Pt. OO, §11 (AMD).]

C. A resident combination archery hunting and fishing license is $42. [2009, c. 213, Pt. OO, §11 (AMD).]

D. [2013, c. 538, §41 (RPR); MRSA T. 12, §12501, sub6, ¶D (RP).]

E. A 3-day fishing license for a resident or nonresident, valid for the 72-hour period specified on the license, is $23. [2005, c. 12, Pt. III, §24 (AMD).]

F. A nonresident 7-day fishing license, valid for 7 days from date indicated on license, is $43. [2009, c. 213, Pt. OO, §11 (AMD).]

G. A nonresident 15-day fishing license, valid for 15 days from date indicated on license, is $47. [2009, c. 213, Pt. OO, §11 (AMD).]

H. A nonresident season fishing license for persons 16 years of age or older is $64. [2009, c. 213, Pt. OO, §11 (AMD).]

I. An alien season fishing license for persons 16 years of age or older is $84. [2009, c. 213, Pt. OO, §11 (AMD).]

J. A one-day fishing license for a resident or nonresident, valid for the 24-hour period indicated on license, is $11. [2005, c. 12, Pt. III, §24 (AMD).]

[ 2013, c. 538, §41 (AMD) .]

7. Reciprocity with New Hampshire. As long as the State of New Hampshire has similar laws, a fishing license issued to any person by either this State or New Hampshire meets all requirements of the law for a fishing license with respect to fishing in any lake or pond that lies partly in both of the states of Maine and New Hampshire.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §247 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B247 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III24 (AMD). 2009, c. 213, Pt. OO, §11 (AMD). 2011, c. 253, §28 (AMD). 2013, c. 380, §§1-3 (AMD). 2013, c. 380, §5 (AFF). 2013, c. 408, §§19, 20 (AMD). 2013, c. 538, §§40, 41 (AMD).



12 §12502. Youth camp fishing license (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B248 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 211, Pt. B, §7 (AMD). 2015, c. 301, §34 (RP).



12 §12503. Permitted fishing without license

1. Resident and nonresident under 16. A resident and nonresident under 16 years of age may fish without a license.

[ 2013, c. 380, §4 (AMD); 2013, c. 380, §5 (AFF) .]

2. Land used for agricultural purposes; domicile. Notwithstanding section 12503, subsection 1 and subject to all other applicable laws and rules, any resident and any member of the resident's immediate family, as long as the angler's license to fish is not under suspension or revocation, may fish without a license in open inland waters from land:

A. To which they are legally entitled to possession; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. On which they are actually domiciled; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. That is used exclusively for agricultural purposes. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2015, c. 301, §35 (AMD) .]

3. Free fishing days; limitations. The following 2 free fishing periods are established. No more than 2 free fishing periods may be established under this subsection.

A. Except when Memorial Day falls on a Friday, the Saturday and the Sunday immediately following Memorial Day are designated "Family Fishing Days." If Memorial Day falls on a Friday, the Saturday and the Sunday subsequent to Memorial Day weekend are designated "Family Fishing Days." The days designated "Family Fishing Days" are free fishing days. [2003, c. 662, §2 (NEW).]

B. The Saturday and the Sunday immediately preceding Presidents' Day are free fishing days. [2003, c. 662, §2 (NEW).]

Notwithstanding section 12501, it is lawful during a free fishing day established under this subsection for a person to fish without a license in inland waters, except that this subsection does not apply to a person whose license to fish is under suspension or revocation. All other provisions of this Part relating to fishing apply during a free fishing day.

[ RR 2003, c. 2, §21 (COR) .]

4. Groups of students. The commissioner may permit student or youth groups to fish without licenses for periods of not more than 3 days as long as the fishing activity is conducted as part of an educational program and is under the direct supervision of a teacher or instructor.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §249 (RP).]

B. A permit holder:

(1) May not allow fishing to go on for more than 3 days;

(2) May not allow any fishing activity that is not conducted as part of an educational program; and

(3) Shall provide direct supervision. [2003, c. 655, Pt. B, §249 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. The following penalties apply to violations of this subsection.

(1) A permit holder who violates paragraph B commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph B after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

Each day a person violates paragraph B is a separate offense. [2003, c. 655, Pt. B, §249 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2011, c. 533, §5 (AMD) .]

5. Patients at Veterans Administration Hospital. The commissioner may permit inpatients at the Veterans Administration Hospital at Togus to fish without a license in the inland waters within a 25-mile radius of Togus. Patients not under the direct supervision of hospital staff or volunteer supervisors shall have in their possession while fishing a valid pass issued by the Veterans Administration Hospital.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §249 (RP).]

B. An inpatient at the Veterans Administration Hospital at Togus permitted under this subsection:

(1) May not fish beyond a 25-mile radius of Togus; and

(2) Shall have supervision while fishing or have in that inpatient's possession a valid pass issued by the hospital. [2003, c. 655, Pt. B, §249 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates paragraph B commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph B after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

Each day a person violates paragraph B is a separate offense. [2003, c. 655, Pt. B, §249 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §249 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Fishing during event sanctioned by department. A person who does not hold a fishing license may assist a child or a handicapped person who is a participant in a fishing event sanctioned by the department.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §249 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

RR 2003, c. 2, §21 (COR). 2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B249 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 662, §2 (AMD). 2011, c. 533, §5 (AMD). 2013, c. 380, §4 (AMD). 2013, c. 380, §5 (AFF). 2015, c. 301, §35 (AMD).



12 §12504. Fishing derby permits

1. Permit required. Except as provided in sections 12504-A and 12505, a person may not conduct a fishing derby without a valid permit issued under this section.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2013, c. 358, §5 (AMD) .]

2. Application. A person wishing to conduct a fishing derby shall first make application for and obtain a permit from the commissioner. A completed application for a permit must include the proposed rules, targeted fish species, requested dates, places, times and prize structure for the derby.

[ 2013, c. 358, §5 (AMD) .]

2-A. Conditions; restrictions. The commissioner may place conditions and restrictions on a derby permit.

A. The commissioner may revoke a derby permit issued to or refuse to issue a permit to a club or group that violates a condition or restriction placed on a derby permit or disallow the participation of an individual who violates a condition or restriction placed on a derby permit. [2013, c. 358, §5 (NEW).]

B. A derby permit does not allow a participant to keep fish alive for entry into the derby. A fish caught as part of the derby, if it is to be retained solely for derby purposes, must be killed at once and becomes part of the participant's daily bag limit. [2013, c. 358, §5 (NEW).]

[ 2013, c. 358, §5 (NEW) .]

3. Rules. The commissioner shall adopt all necessary rules relative to permits to ensure that derbies are conducted only at such times and places and in such a manner as are consistent with the fisheries management objectives of the department. Such rules must include:

A. Specifying the number of derbies that may be conducted in a given body of water and the dates within which they may be conducted. These rules must be reviewed periodically; and [2013, c. 358, §5 (AMD).]

B. Fixing the maximum total value of prizes that may be awarded at each derby, except that for a derby held on Sebago Lake in Cumberland County and in conjunction with the department's fisheries management objectives, the maximum total value of prizes may not exceed $100,000. [2013, c. 358, §5 (AMD).]

[ 2013, c. 358, §5 (AMD) .]

3-A. Violation of rules, conditions or restrictions; penalty. Except as provided in section 12602, the following penalties apply to violations of rules, conditions or restrictions adopted under this section.

A. A person who violates a rule adopted under subsection 3 or a condition or restriction placed on a derby permit under subsection 2-A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2013, c. 358, §5 (AMD).]

B. A person who violates a rule adopted under subsection 3 or a condition or restriction placed on a derby permit under subsection 2-A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2013, c. 358, §5 (AMD).]

[ 2013, c. 358, §5 (AMD) .]

4. Issuance. The commissioner, following a determination that an applicant has complied with all rules adopted pursuant to this section, may issue a permit to the applicant authorizing the conduct of the derby. Applicants who have conducted derbies in the requested body of water in the past that have conformed with all rules, conditions and restrictions must be given preference in the issuance of permits.

[ 2013, c. 358, §5 (AMD) .]

5. Fee. The fee for a permit to conduct a fishing derby is $24.

[ 2013, c. 358, §5 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B250 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 96, §1 (AMD). 2005, c. 495, §1 (AMD). 2013, c. 358, §5 (AMD).



12 §12504-A. Fishing derby permits for educational institutions

1. Permit required. A person may not conduct a fishing derby held by an educational institution that awards prizes in excess of $10,000 for a single fishing derby without a permit issued under this section. For purposes of this section, "educational institution" means an accredited postsecondary educational institution incorporated, chartered or established under the laws of the State.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2005, c. 96, §2 (NEW) .]

2. Application. An educational institution seeking approval to conduct a fishing derby pursuant to this section must submit an application to the commissioner in a manner and form to be designated by the commissioner. The application must include the educational institution's derby rules, any amendments or changes to the rules and a schedule of the dates, places and times of the proposed derby. The department shall accept applications after January 1st annually for derbies to be held during that year and process those applications in the order of receipt.

[ 2005, c. 96, §2 (NEW) .]

3. Restrictions and requirements. The following restrictions and requirements apply to permits issued under this section.

A. Rules adopted by the commissioner pursuant to section 12504 are applicable to permits issued under this section, except rules limiting the cash value of prizes or concerning an ice fishing derby. [2005, c. 96, §2 (NEW).]

B. A fishing derby may be conducted only in bodies of water free of ice. [2005, c. 96, §2 (NEW).]

C. A person may not participate as an angler in a fishing derby unless that person is affiliated with the sponsoring educational institution, either as a student, a parent or sibling of a student, an alumnus or a staff member of the educational institution. A student may invite a single guest to participate in a derby held under this section. For purposes of this paragraph, "student" includes a current or incoming student. [2005, c. 96, §2 (NEW).]

D. At least 80% of the prizes awarded at a fishing derby must be in the form of scholarships. [2005, c. 96, §2 (NEW).]

E. An angler participating in a fishing derby may not use a motorboat. [2005, c. 96, §2 (NEW).]

F. A fishing derby may not target cold-water species. [2005, c. 96, §2 (NEW).]

G. A fishing derby must be an event that is only catch and release or catch, measure and release. [2005, c. 96, §2 (NEW).]

H. An angler participating in a fishing derby may not have more than one rod per person or more than 2 rods per boat. [2005, c. 96, §2 (NEW).]

I. An angler participating in a fishing derby may use artificial lures only. [2005, c. 96, §2 (NEW).]

[ 2005, c. 96, §2 (NEW) .]

4. Rules. The commissioner may adopt rules necessary to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 96, §2 (NEW) .]

5. Penalty. Except as provided in section 12602, the following penalties apply to violations of subsection 3 or rules adopted under subsection 4.

A. A person who violates subsection 3 or a rule adopted pursuant to subsection 4 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 96, §2 (NEW).]

B. A person who violates subsection 3 or a rule adopted under subsection 4 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 96, §2 (NEW).]

[ 2005, c. 96, §2 (NEW) .]

SECTION HISTORY

2005, c. 96, §2 (NEW).



12 §12505. Bass tournament permit

1. Permit required. A person may not conduct a bass tournament in waters free of ice without a permit issued under this section.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Application. A bass club seeking approval to conduct a bass tournament pursuant to this section may make application to the commissioner in a manner and form to be designated by the commissioner. The application must include the club's tournament rules, any amendments or changes to the rules and a schedule of the dates, places and times of the proposed tournament.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2-A. Conditions; restrictions. The commissioner may place conditions and restrictions on a bass tournament permit.

A. The commissioner may revoke a bass tournament permit issued to or refuse to issue a permit to a bass club that violates a condition or restriction placed on a bass tournament permit or disallow the participation of an individual who violates a condition or restriction placed on a bass tournament permit. [2013, c. 358, §6 (NEW).]

[ 2013, c. 358, §6 (NEW) .]

3. Issuance; notification to municipality. The commissioner, following a determination that a bass club has complied with all rules adopted pursuant to this section, may issue a permit to the applicant club authorizing the club to conduct the tournament during open season for black bass in waters free of ice. At least 10 days prior to issuing the permit, the commissioner shall notify any affected municipality of the receipt of an application for a multi-day bass tournament.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Fee. The fee for a bass tournament permit is:

A. For weigh-in tournaments, $52 per day; and [2005, c. 12, Pt. III, §25 (AMD).]

B. For catch-and-release tournaments, $12 per day. [2005, c. 12, Pt. III, §25 (AMD).]

[ 2005, c. 12, Pt. III, §25 (AMD) .]

5. Rules. The commissioner shall adopt all rules necessary to carry out the purposes of this section, including, but not limited to:

A. Requiring that precautions be taken so that, if possible, all fish caught may be retained alive and, following the close of the tournament, be released into the body from which they were taken; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Fixing the maximum total value of prizes that may be awarded at each tournament; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Limiting the length of a tournament to 3 days. A tournament lasting more than one day must be a regional or multistate tournament sanctioned by the applicant bass club. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §251 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Violation of rules, conditions or restrictions; penalty. Except as provided in section 12602, the following penalties apply to violations of rules adopted under subsection 5 and violations of conditions or restrictions placed on a bass tournament permit pursuant to subsection 2-A.

A. A person who violates a rule adopted under subsection 5 or a condition or restriction placed on a bass tournament permit pursuant to subsection 2-A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2013, c. 358, §7 (AMD).]

B. A person who violates a rule adopted under subsection 5 or a condition or restriction placed on a bass tournament permit pursuant to subsection 2-A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2013, c. 358, §7 (AMD).]

[ 2013, c. 358, §7 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B251,252 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III25 (AMD). 2013, c. 358, §§6, 7 (AMD).



12 §12506. Eel, sucker, lamprey and yellow perch harvesting method permit; elver prohibition; limitations on alewife harvesting

1. Permit required. Except as otherwise authorized pursuant to this Part and except as provided in subsection 5-A, a person may not fish for or possess the following fish using the harvesting methods listed in subsection 2 without a valid permit issued under this section:

A. [2007, c. 463, §9 (AFF); 2007, c. 463, §6 (RP).]

B. Eels; [2003, c. 655, Pt. B, §253 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Suckers; [2003, c. 655, Pt. B, §253 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Lampreys; or [2003, c. 655, Pt. B, §253 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. Yellow perch. [2003, c. 655, Pt. B, §253 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2007, c. 463, §6 (AMD); 2007, c. 463, §9 (AFF) .]

2. Issuance. The commissioner may adopt rules providing for the issuance of permits to fish for or possess the following fish using the following harvesting methods in the inland waters of the State, provided the permits do not interfere with any rights granted under section 6131:

A. Eels using eel pots or weirs; [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §253 (RPR).]

B. Suckers and yellow perch using trap nets, dip nets or spears; [2013, c. 148, §1 (AMD).]

C. Lampreys by hand or using hand-held dip nets; and [2013, c. 148, §1 (AMD).]

D. [2007, c. 463, §9 (AFF); 2007, c. 463, §6 (RP).]

E. Yellow perch using seines. [2013, c. 148, §2 (NEW).]

The commissioner may place conditions on the use of gear allowed under this subsection and may prohibit or restrict the use of any gear used to concentrate species for harvest under this subsection.

Each day a person violates a condition or restriction placed on the use of gear allowed under this subsection, that person commits a Class E crime.

[ 2013, c. 148, §§1, 2 (AMD) .]

3. Fees; transfer of permit. The minimum fee for an individual permit for suckers, lampreys and yellow perch is $44. The holder of an individual permit for suckers, lampreys or yellow perch may purchase a crew permit for suckers, lampreys and yellow perch for $102, authorizing up to 3 persons to engage in the permitted activity. The annual fee for an eel pot or weir permit is $102. An eel pot or eel weir permit is not transferable.

[ 2015, c. 298, §8 (AMD) .]

4. Five-year limited entry; eel weirs. A person is ineligible to receive an eel weir permit unless that person possessed a valid eel weir permit for calendar year 1995. The department shall adopt routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A regarding the issuance of eel weir permits. The number of weirs and the number of square miles of watersheds in this State fished by eel weirs may be no more than those permitted in calendar year 1995.

[ 2007, c. 463, §6 (AMD); 2007, c. 463, §9 (AFF) .]

5. Exception to permit requirement.

[ 2005, c. 683, Pt. A, §17 (RP) .]

5-A. Limitations on alewife harvesting. Except as provided in this subsection a person may not harvest alewives.

A. A person may fish for alewives by use of a dip net or single hook and line for consumption by that person or members of that person's family, as long as the person takes or possesses no more than 25 fish in any day and as long as the alewives are taken downstream from any location where a municipality or other person has been granted exclusive rights under section 6131; and [2011, c. 253, §29 (AMD).]

B. A person may fish for or possess alewives from inland waters if that person has been granted fishing rights under section 6131. [2007, c. 463, §6 (AMD); 2007, c. 463, §9 (AFF).]

C. [2007, c. 463, §9 (AFF); 2007, c. 463, §6 (RP).]

A person that violates this subsection commits a Class E crime.

[ 2011, c. 253, §29 (AMD) .]

5-B. Harvesting suckers for bait without a permit. Notwithstanding subsection 1, a person may take suckers for use as bait for fishing in inland waters as provided in section 12551-A without a permit under subsection 2.

[ 2007, c. 463, §6 (NEW); 2007, c. 463, §9 (AFF) .]

6. Eels and elvers prohibitions. The following prohibitions apply to the harvesting of eels and elvers in inland waters.

A. A person may not fish for or take elvers from inland waters. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §253 (RPR).]

B. A person other than the owner of a weir used to fish for or take eels in inland waters may not tend that weir while the weir is immersed unless that person has in the person's possession written permission from the owner to tend the weir or is in the presence of the owner and has the owner's permission to tend the weir. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §253 (RPR).]

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §253 (RPR) .]

7. Other harvesting methods for suckers. Notwithstanding subsection 1, a person licensed or otherwise entitled to fish in Maine waters may take suckers for that person's use in all rivers, brooks and streams that are open to fishing between April 1st and June 30th of each calendar year by the use of a hand spear, by bow and arrow or by snagging.

A. A person may not use a bow and arrow to harvest suckers unless the arrow used has a barbed or pronged point and the arrow is attached to the bow with a line. [2003, c. 655, Pt. B, §253 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §253 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §253 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

8. Reports required. A person issued a permit under this section shall submit a completed report on forms provided by the department with the following information: water name and location, including the town and county of waters fished; date fished; total catch; gear type and quantity; number of crew; amount of time the gear is set; total gear in the water; water depth; total time the boat is on the water; species and pounds harvested; license number of the dealer the catch was sold to or the disposition of the catch; town where the catch was brought to shore; boat registration number; vessel name; and the harvester's name, telephone number and permit number. A holder of an eel permit must submit the report by the date specified on the permit. A holder of a sucker, lamprey or yellow perch permit must submit the report by December 31st of each year. All data submitted as part of the report are for scientific purposes only and are confidential and not part of a public record within the meaning of Title 1, chapter 13, subchapter 1, except that the commissioner may disclose data collected under this subsection if that data are released in a form that is statistical or general in nature.

If a person issued a permit under this section fails to provide information required under this section, the commissioner may refuse to renew or may revoke that person's permit. If a person becomes ineligible for a permit as a result of a violation of this section, that person may request a hearing in accordance with section 10905.

[ 2015, c. 298, §8 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B253 (RPR). 2005, c. 12, §III26 (AMD). 2005, c. 397, §E8 (AMD). 2005, c. 683, §§A16-18 (AMD). 2007, c. 463, §6 (AMD). 2007, c. 463, §9 (AFF). 2011, c. 253, §29 (AMD). 2013, c. 148, §§1, 2 (AMD). 2015, c. 298, §8 (AMD).



12 §12507. License to cultivate or sell commercially grown and imported fish

1. License required. Except as otherwise authorized pursuant to this Part, a person may not cultivate or sell fish that have been commercially grown within the State or imported from outside the State without a valid license issued under this section.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance. The commissioner may issue a license to cultivate and sell fish that have been either commercially grown within the State or imported from without the State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Application. This section does not apply to and the commissioner may not issue permits governing any aspect of either the commercial aquaculture of Atlantic salmon when intended for use in commercial aquaculture in coastal waters or the Atlantic salmon restoration program.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Fee. The fee for a license to sell commercially grown or imported fish is $27 annually.

[ 2005, c. 12, Pt. III, §27 (AMD) .]

5. Requirements. A licensee shall:

A. Keep a license issued under subsection 2 constantly and publicly posted in the office or place of business of the licensee; [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §254 (RPR).]

B. Be licensed for each wholesale and retail outlet from which a person sells fish; [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §254 (RPR).]

C. Identify in a manner approved by the commissioner the name and address of the source of all fish offered for sale or sold under this section; and [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §254 (RPR).]

D. Keep invoices of fish sold and purchased under this section so that the invoices are available at all times for inspection by the commissioner or the commissioner's duly authorized agent. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §254 (RPR).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §254 (RPR) .]

6. Penalties. The following penalties apply to violations of subsection 5.

A. A person who violates subsection 5 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §254 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 5 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §254 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates subsection 5 is a separate violation.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §254 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B254 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III27 (AMD).



12 §12508. License to operate private fee pond

1. License required. A person who owns a private pond may not charge others for the opportunity to fish in that private pond unless the owner of that pond possesses a valid private fee pond license issued by the commissioner under this section.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Licensed activities. A private fee pond license authorizes the owner of a private pond to charge others for the opportunity to fish in that private pond and authorizes persons who fish in that pond to fish for, take, possess and transport fish harvested from that pond, notwithstanding other provisions of the law or rules of the department pertaining to manner, time, season, bag limit, length limit or fishing license requirements.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Fee. The fee for a private fee pond license is $27.

[ 2005, c. 12, Pt. III, §28 (AMD) .]

4. Requirements. Except as otherwise authorized under this Part, a person shall:

A. Kill all fish taken from a private fee pond operated pursuant to this section prior to their transportation from the site; and [2003, c. 655, Pt. B, §255 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Tag all fish transported from the site as provided by rules adopted by the commissioner. Rules providing for tagging adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 655, Pt. B, §255 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates this subsection that person commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §255 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B255 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III28 (AMD).



12 §12509. Permit to import live freshwater fish or eggs

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not introduce, import or transport any live fish or gametes into the State or receive or have in that person's possession fish or gametes so introduced, imported or transported without a valid permit issued under this section.

A person who violates this subsection commits a Class E crime, except that, notwithstanding Title 17-A, section 1301, the fine may not be less than $1,000 nor more than $10,000.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §256 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Issuance. The commissioner may grant permits to introduce, import or transport any live fish or gametes into the State or to receive or have in possession fish or gametes so introduced, imported or transported if the commissioner determines that the species does not pose an unreasonable risk to any species of fish or other organism after evaluating fish health, habitat and population management issues. The commissioner may not adopt rules or issue permits governing any aspect of either the commercial aquaculture of Atlantic salmon when intended for use in commercial aquaculture in coastal waters or the Atlantic salmon restoration program.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Application. Importers shall, when requesting a permit issued pursuant to subsection 2, provide the commissioner with the following information:

A. The number and species to be imported; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The name and address of the source; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A statement from a fish health inspector certified by the American Fisheries Society, a fish pathologist certified by the American Fisheries Society or a licensed accredited veterinarian, certifying that the fish or gametes are from sources that show no evidence of viral hemorrhagic septicemia, infectious pancreatic necrosis, infectious hematopoietic necrosis, Myxosomo cerebralis or other diseases that may threaten fish stocks within the State; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Other professionally recognized tests or analyses, including evaluation of fish health, habitat or population management issues that the commissioner may require by rule to ensure that the species will not pose an unreasonable risk to any species of fish or other organism. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Rules. The commissioner may adopt rules allowing the possession and importation of certain species of tropical fish and goldfish without a permit, for aquarium purposes only, if the commissioner determines that the species does not pose an unreasonable risk to any species of fish or other organism after evaluating fish health, habitat and population management issues. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B256 (AMD). 2003, c. 655, §B422 (AFF).



12 §12510. Permit to stock inland waters

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not introduce fish of any kind into any inland waters without a valid permit issued under this section. A person who violates this subsection commits a Class E crime, except that, notwithstanding Title 17-A, section 1301, the fine may not be less than $1,000 or more than $10,000.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance. The commissioner may issue a written permit allowing a person to introduce fish of any kind into any inland waters by means of live fish or otherwise.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12511. Permit to introduce fish or fish spawn into private pond

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not introduce fish or fish spawn into a private pond without a valid permit issued under this section. A person who violates this subsection commits a Class E crime, except that, notwithstanding Title 17-A, section 1301, the fine may not be less than $1,000 nor more than $10,000.

[ 2003, c. 655, Pt. B, §257 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Issuance. The commissioner may issue a written permit to introduce fish or fish spawn into a private pond.

[ 2003, c. 655, Pt. B, §257 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B257 (RPR).



12 §12512. Permit to transport live fish for breeding and advertising

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not take and transport within the limits of the State fish taken in the State for breeding or advertising purposes without a valid permit issued under this section. A person who violates this subsection commits a Class E crime, except that, notwithstanding Title 17-A, section 1301, the fine may not be less than $1,000 nor more than $10,000.

[ 2003, c. 655, Pt. B, §257 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Issuance. The commissioner may issue a permit to a person permitting that person to take and transport within the limits of the State fish taken in the State for breeding or advertising purposes.

[ 2003, c. 655, Pt. B, §257 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B257 (RPR).



12 §12513. Permit to take baitfish

Whenever inland waters are closed to fishing, the commissioner may issue permits to take baitfish for bait purposes from those waters. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Subchapter 3: LIVE BAIT; DEALING, TRAPPING AND POSSESSION

12 §12551. Dealing in live smelts and baitfish (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B258 (RP).



12 §12551-A. Dealing in live smelts and baitfish

1. Definition. For purposes of this section, "business facility" means a fixed place of business and does not include a motor vehicle or trailer. Live smelts or baitfish that are held in or on a motor vehicle or trailer by a person licensed under this section are considered in transport even if the motor vehicle or trailer may be temporarily placed at a specific location by the licensee, or the licensee's designee, for the purpose of selling live smelts or baitfish to anglers.

[ 2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. License required. A person may not:

A. Possess for resale, sell or offer to sell live smelts, Osmerus mordax, or live baitfish, as defined in section 10001, subsection 6, without an appropriate and valid license issued under subsection 3; [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Engage in taking or assist in taking live baitfish for resale from inland waters without a valid baitfish wholesaler's license; [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Engage in taking or assist in taking live smelts for resale from inland waters without a smelt wholesaler's license; or [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Sell live smelts or baitfish from more than one facility without an appropriate and valid license for each facility. [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2-A. License required. The holder of a license issued under this section may not receive, possess for resale, sell or offer to sell gift baitfish or gift smelts.

[ 2015, c. 298, §9 (NEW) .]

3. Issuance; eligibility. The commissioner may issue to a resident or nonresident upon payment of the appropriate fee:

A. A live bait retailer's license that permits a person to possess for resale, sell or offer to sell live smelts and baitfish; [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A baitfish wholesaler's license that permits a person to take and possess for resale, sell or offer to sell live baitfish; and [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. A smelt wholesaler's license that permits a person to take and possess for resale, sell or offer to sell live smelts. [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Schedule of fees. The fees for licenses under this section are:

A. For a live bait retailer's license, $16; [2005, c. 12, Pt. III, §29 (AMD).]

B. For a baitfish wholesaler's license, $26; and [2005, c. 12, Pt. III, §29 (AMD).]

C. For a smelt wholesaler's license, $71. [2005, c. 12, Pt. III, §29 (AMD).]

[ 2005, c. 12, Pt. III, §29 (AMD) .]

5. Live bait retailer's license authorizations and restrictions. The provisions of this subsection apply to the selling of live smelts and baitfish under a live bait retailer's license.

A. The holder of a live bait retailer's license may:

(1) Sell live baitfish or smelts acquired from a person licensed under this section to deal in live baitfish or smelts;

(2) Designate others to assist in selling live smelts and baitfish at the license holder's business facility;

(3) Transport live smelts and baitfish or designate another to transport live smelts and baitfish on the license holder's behalf; and

(4) Possess more than the daily bag limit of smelts, provided that the smelts were acquired from a person licensed under this section to deal in live smelts. [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The holder of a live bait retailer's license:

(1) May not take or possess for the purposes of retail sale live baitfish or smelts from the inland waters of the State or private ponds;

(2) Shall present a receipted invoice, bill of lading, bill of sale or other satisfactory evidence of the lawful possession of live baitfish or smelts for retail sale to any agent of the commissioner upon request; or

(3) May not possess at that person's place of business any species of fish that may not legally be sold as bait.

Each day a person violates this paragraph that person commits a class E crime. [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Baitfish wholesaler's license authorizations and restrictions. The provisions of this subsection apply to the taking and selling of baitfish under the baitfish wholesaler's license.

A. The holder of a baitfish wholesaler's license may:

(1) Take for the purpose of sale live baitfish from the inland waters of the State or from private ponds;

(2) Use particles of food for the purpose of luring baitfish to a baitfish trap, a dip net, a drop net, a lift net or a bag net;

(3) Designate others to assist the holder in selling live baitfish at the holder's business facility; and

(4) Transport live baitfish or designate another to transport live baitfish on the license holder's behalf. [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The holder of a baitfish wholesaler's license may not:

(1) When engaged in taking, or assisting in taking, live baitfish for resale from inland waters, fail to exhibit a baitfish wholesaler's license to any agent of the commissioner upon request;

(2) Take baitfish other than by use of a seine as defined in section 10001, subsection 55; a baitfish trap as defined in section 10001, subsection 7; a dip net, a drop net, a lift net or a bag net; or by hook and line;

(3) Attempt to take live bait for resale from the inland waters of the State by fishing through the ice using drop nets unless the holder marks all holes made in the ice by the holder for that purpose. The holes must be marked by suspending at least one strand of fluorescent biodegradable tape at least 3 feet above the ice around the entire perimeter of the hole so that the tape is visible from all sides;

(4) Take eels;

(5) Take or sell suckers, Genus Catostomus, greater than 10 inches in length between April 1st and September 30th of each year; or

(6) Possess at that person's place of business any species of fish that may not legally be sold as bait.

Each day a person violates this paragraph that person commits a class E crime. [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Smelt wholesaler's license authorizations and restrictions. The provisions of this subsection apply to the taking and selling of live smelts under the smelt wholesaler's license.

A. The holder of a smelt wholesale dealer's license may:

(1) Take live smelts for resale from inland waters or private ponds. The taking of live smelts from inland waters must be in accordance with general rules adopted by the commissioner in regard to the taking of smelts. Except as provided in paragraph B, the holder of a smelt wholesaler's license shall comply with the same daily bag limit and the same tackle restrictions that apply to all other anglers and is subject to the same penalties for violations of those limits and restrictions. This subparagraph does not apply to a holder of a fish cultivator license as provided under section 12507;

(2) Beginning on the date the body of water on which the smelts are taken is open to ice fishing and ending March 31st annually, use a drop net, a lift net or hook and line to take up to 8 quarts of smelts through man-made openings in the ice while fishing on the ice from specific inland waters designated by the commissioner. A dip net may be used in conjunction with the above methods to assist with the handling and transporting of smelts. A licensee may keep the daily bag limit alive. The daily bag limit established under this subparagraph is for a 24-hour period, beginning at noon on a given day and ending at 11:59 a.m. the following day;

(2-A) In waters naturally free of ice, take smelts from noon to 2:00 a.m. by the use of a dip net in the usual and ordinary way. The commissioner may establish the daily bag limit by rule and a licensee may keep the daily bag limit of smelts alive. The daily bag limit established under this subparagraph is for a 24-hour period, beginning at noon on a given day and ending at 11:59 a.m. the following day. The commissioner may shorten the noon to 2:00 a.m. smelt fishing time frame by rule for enforcement or conservation purposes;

(3) Use artificial light for the purpose of luring smelts to a drop net or a lift net;

(4) Transport or possess at the holder's business facility more than the daily bag limit of smelts provided that the smelts were taken by the license holder in accordance with this section or acquired from a person licensed under this section to deal in live smelts;

(5) Designate others to assist in selling live smelts at the holder's business facility; and

(6) Transport or designate others to transport on the license holder's behalf live smelts in accordance with this subsection. [2015, c. 301, §36 (AMD).]

B. The holder of a smelt wholesale dealer's license may not:

(1) When engaged in taking, or assisting in taking, live smelts for resale from inland waters, fail to exhibit the license to any agent of the commissioner upon request;

(2) Take multiple bag limits from waters governed by general rules regulating the taking of smelts in order to attain the 8-quart limit of smelts described in paragraph A, subparagraph (2);

(3) Use a seine to take smelts;

(4) Transport or possess at the holder's business facility more than the daily bag limit of smelts at any time unless the smelts were acquired in accordance with paragraph A, subparagraph (4). If the smelts were purchased from another person, the license holder must present a receipted invoice, bill of lading or bill of sale to any agent of the commissioner upon request;

(5) Transport from an inland water source to the licensee's place of business more than 8 quarts of live smelts;

(6) Permit any person to transport live smelts on the license holder's behalf directly from an inland water source;

(7) Attempt to take from the inland waters of the State live smelts for resale using drop nets through the ice unless the license holder marks all holes made in the ice by that license holder for that purpose. The holes must be marked either by evergreen boughs placed around the hole or by suspending at least one strand of fluorescent biodegradable tape at least 3 feet above the ice around the entire perimeter of the hole so that the tape is visible from all sides;

(8) Take smelts unless the holder uses an operable commercially manufactured number 14 fish grader to sort smelts by size during the taking of smelts. The holder shall liberate immediately all undersized smelts alive into the waters from which they were taken. For the purpose of this subparagraph, a commercially manufactured number 14 grader is a grader having a minimum grate size of 14/64 inches and that allows smelts to pass through at least 2 sides and the bottom of the grader. The commissioner may adopt rules to amend the grate size restrictions under this subparagraph if the commissioner determines such rules are necessary for conservation or enforcement purposes;

(9) Possess at that person's place of business any species of fish that may not legally be sold as bait;

(10) Use particles of food or any other type of bait or lure except light to lure smelts to a drop net or a lift net; or

(11) Use a dip net to take smelts unless that dip net meets the requirements under section 10001, subsection 12-A.

Each day a person violates this paragraph that person commits a Class E crime. [2005, c. 237, §3 (AMD).]

For purposes of this subsection, live smelts are considered in possession of the licensee once the smelts have been removed from the inland waters and placed in a container.

[ 2015, c. 301, §36 (AMD) .]

8. Effect of revoked or suspended license. A person whose license to deal in live smelts and baitfish has been revoked or suspended pursuant to section 10902 may not assist another dealer in selling or transporting live smelts and baitfish.

A person who violates this subsection commits a class E crime.

[ 2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Inspection of live smelts and baitfish. A person licensed under this section who possesses live smelts or baitfish at a fixed place of business shall make those fish available for inspection by a warden or a department fisheries biologist during normal business hours. A person licensed under this section who possesses live smelts or baitfish at a location other than the licensee's fixed place of business shall make those fish available for inspection by a warden or a department fisheries biologist at any time, upon request.

[ 2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

9-A. Record inspection. Records retained as required in this section must be open for inspection by the commissioner or the commissioner's agent.

[ 2011, c. 253, §30 (NEW) .]

10. Reports required. A person licensed under this section must submit a report on forms provided by the department with the following information: name and location, including the town and county of waters fished; date fished; total catch; gear type; and number of nets used. The report must be submitted by May 31st of each year. A person who has not submitted this report may be prohibited from obtaining a license under this section. A person who is prohibited from obtaining a license under this section may submit an appeal to the commissioner.

All data submitted as part of the report are for scientific purposes only and are confidential and not a public record within the meaning of Title 1, chapter 13, subchapter 1, except that the commissioner may disclose data collected under this subsection if that data are released in a form that is statistical or general in nature.

[ 2005, c. 237, §4 (NEW) .]

SECTION HISTORY

2003, c. 655, §B259 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III29 (AMD). 2005, c. 237, §§3,4 (AMD). 2009, c. 340, §16 (AMD). 2011, c. 253, §30 (AMD). 2015, c. 298, §9 (AMD). 2015, c. 301, §36 (AMD).



12 §12552. Purchase of live smelts from unlicensed dealers

1. Prohibition. A person licensed to deal in live baitfish pursuant to section 12551-A may not purchase live smelts from a person who does not hold a current license to sell live smelts issued pursuant to section 12551-A, subsection 3, paragraph A or C.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §260 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §261 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §261 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

The commissioner, subject to the hearing provisions of section 10902, shall revoke for a period of at least one year from the date of adjudication any licenses issued under section 12551-A to a person adjudicated of a violation of subsection 1.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §261 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B260,261 (AMD). 2003, c. 655, §B422 (AFF).



12 §12553. Selling, using or possessing baitfish

1. Selling, using or possessing unlawful baitfish.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §262 (RP) .]

1-A. Unlawfully selling, using or possessing baitfish. Except as provided in this subsection and for baitfish as defined in section 10001, subsection 6, a person may not:

A. Sell or offer for sale fish as bait for the purpose of fishing; or [2003, c. 655, Pt. B, §263 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Use or possess fish as bait for the purpose of fishing. [2003, c. 655, Pt. B, §263 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Nothing in this Title prohibits the use of commercially prepared eggs from species that do not naturally occur in the State for bait. A person may take baitfish from all inland waters of the State during the period that those waters are open to fishing.

A person who violates this subsection commits a Class E crime. The court shall, in addition, impose a fine of $20, none of which may be suspended, for each fish illegally possessed.

[ 2015, c. 301, §37 (AMD) .]

2. Sale of bait in polystyrene foam containers. A person who sells bait may not provide or sell the bait in containers that are composed in whole or in part of polystyrene foam plastic. This subsection does not apply to baitfish.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 614, §6 (NEW); 2003, c. 614, §9 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §6 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §6 (AMD); 2003, c. 614, §9 (AFF) .]

3. Failure to label baitfish traps, drop nets or baitfish holding boxes. A person may not set or place within the inland waters of the State any baitfish trap, drop net or baitfish holding box without having the baitfish trap, drop net or baitfish holding box plainly labeled with that person's full name and address.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §264 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §264 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §264 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §6 (AMD). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B262-264 (AMD). 2003, c. 655, §B422 (AFF). 2015, c. 301, §37 (AMD).



12 §12554. Disturbing baitfish traps or baitfish holding boxes

A person may not disturb or take any baitfish trap or baitfish holding box or any fish from any baitfish trap or baitfish holding box other than that person's own without the consent of the owner of the baitfish trap or baitfish holding box. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12555. Checking baitfish traps

1. Prohibition. While trapping for baitfish in the inland waters with the use of a baitfish trap as defined in section 10001, subsection 7, a person shall check the baitfish trap or cause the baitfish trap to be checked at least once in every 7 calendar days.

[ 2003, c. 655, Pt. B, §265 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §265 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §265 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §265 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B265 (RPR).



12 §12556. Importing live bait

A person may not import into this State any live fish, including smelts, that are commonly used for bait fishing in inland waters. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Subchapter 4: GENERAL FISHING PROVISIONS

12 §12601. Rule violations; open-water fishing or ice fishing

1. Civil violations. Notwithstanding section 10650, a person who violates a rule regulating open-water fishing or ice fishing, except a rule implementing a statute the violation of which is a Class E crime, commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §266 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Crime. A person who violates a rule regulating open-water fishing or ice fishing, except a rule implementing a statute the violation of which is a Class E crime, after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §266 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B266 (RPR).



12 §12602. Violation of number, amount, weight or size limits

A person may not: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Fish in violation of certain rules. Fish in violation of the number, amount, weight or size limits established by rules adopted by the commissioner; or

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Possess fish in violation of certain rules. Possess fish in violation of the number, amount, weight or size limits established by rules adopted by the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12603. Failure to observe Maine Indian Tribal-State Commission rules and regulations

1. Prohibition. A person may not fish in any pond or in that portion of any river or stream subject to the authority of the Maine Indian Tribal-State Commission created by Title 30, Part 4 in violation of the rules or regulations of the commission.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §267 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §267 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §267 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B267 (AMD). 2003, c. 655, §B422 (AFF).



12 §12604. Closed season violation

1. Prohibition. A person may not fish for any fish during the closed season or possess any fish taken during the closed season on that fish.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12605. Fishing in waters closed to fishing (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B268 (RP).



12 §12606. Ice fishing; waters closed to fishing

1. Prohibition. A person may not ice fish in inland waters closed to ice fishing, except that person may fish for alewives and smelts in the manner provided under the laws regulating marine resources.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12607. Unlawfully introducing department-raised fish or fish spawn

1. Prohibition. A person may not introduce fish or fish spawn raised by the department into a private pond, unless the department permits the introduction for fishing events held in conjunction with educational or special programs sanctioned by the department.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12608. Failure to label fish

1. Prohibition. A person may not keep the following species of fish at any sporting camp, hotel or public lodging place unless the name and address of the person who caught the fish is attached to the fish:

A. Black bass; [2003, c. 655, Pt. B, §269 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Salmon; [2003, c. 655, Pt. B, §269 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Togue; or [2003, c. 655, Pt. B, §269 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Trout. [2003, c. 655, Pt. B, §269 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §269 (RPR) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §269 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §269 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §269 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B269 (RPR).



12 §12609. Purchase or sale of certain fish (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B270 (RP).



12 §12609-A. Purchase or sale of certain fish

1. Prohibition. Except as otherwise provided in this section, a person may not directly or indirectly purchase or sell the following species of fish:

A. Black bass; [2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Landlocked salmon; [2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Pickerel; [2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Togue; [2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. Trout; or [2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

F. White perch. [2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Fish produced by commercial producers or imported. A person may purchase or sell fish that have been lawfully produced by commercial producers within the State or that have been lawfully imported from without the State.

[ 2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Skins of fish preserved through taxidermy. A person may purchase or sell the skins of fish that have been preserved for display through the art of taxidermy.

[ 2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B271 (NEW). 2003, c. 655, §B422 (AFF).



12 §12610. Unlawful importation or sale of certain fresh or frozen fish

1. Prohibition. A person may not import or offer for sale fresh or frozen any of the following fish:

A. Salmon; [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Brook trout; [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Brown trout; [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Rainbow trout; [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. Lake trout; or [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

F. Any member of the family salmonidae whose source is outside of the continental United States, Canada or Alaska or their adjacent waters. [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §272 (RPR) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §272 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B272 (RPR).



12 §12611. Illegal possession of live fish

Except as otherwise provided in this Part, a person who takes a fish, other than baitfish or smelt, from inland waters pursuant to this Part shall immediately release that fish alive into the waters from which it was taken or immediately kill that fish. Any fish killed pursuant to this section becomes part of the daily bag limit. A person who possesses a fish in violation of this section commits a Class E crime. [2015, c. 301, §38 (AMD).]

SECTION HISTORY

2003, c. 655, §B273 (NEW). 2003, c. 655, §B422 (AFF). 2015, c. 301, §38 (AMD).



12 §12612. Parent or guardian; violation by minor

A person violates this section if that person is the adult supervisor, parent or guardian of a minor under 16 years of age and that minor violates any provision of this Part pertaining to fishing. [2009, c. 69, §5 (NEW).]

1. Civil violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2009, c. 69, §5 (NEW) .]

2. Class E crime. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2009, c. 69, §5 (NEW) .]

SECTION HISTORY

2009, c. 69, §5 (NEW).



12 §12613. Possessing gift fish

1. Prohibition. A person who does not possess a valid fishing license issued under chapter 913 or this chapter may not possess a fish or any part of a fish given to that person except a person may possess in that person's domicile a gift fish that was lawfully caught and is plainly labeled with the name of the person who gave the fish and the year, month and day the fish was caught by that person. This section does not apply to baitfish.

[ 2011, c. 57, §1 (NEW) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2011, c. 57, §1 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2011, c. 57, §1 (NEW).]

[ 2011, c. 57, §1 (NEW) .]

SECTION HISTORY

2011, c. 57, §1 (NEW).






Subchapter 5: UNLAWFUL FISHING METHODS

12 §12651. Snagging

1. Prohibition. Except as provided in section 12506, subsection 7, a person may not fish by snagging as defined by section 10001, subsection 58.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §274 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B274 (AMD). 2003, c. 655, §B422 (AFF).



12 §12652. Fishing with more than 2 lines

1. Prohibition. Unless otherwise provided:

A. A person may not fish with more than 2 lines at any one time during the open-water fishing season; and [2009, c. 214, §8 (NEW).]

B. A person may not fish during the open-water fishing season unless that person's fishing lines are under that person’s immediate supervision. [2009, c. 214, §8 (NEW).]

[ 2009, c. 214, §8 (RPR) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §276 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §276 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §276 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B275,276 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 214, §8 (AMD).



12 §12653. Taking fish by explosive, poisonous or stupefying substance

1. Prohibition. A person may not use dynamite or any other explosive, poisonous or stupefying substance at any time for the purpose of taking or destroying any kind of fish.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12654. Unlawful angling or fishing

1. Prohibition. A person may not angle or fish other than by the use of the single baited hook and line, artificial flies, artificial lures and spinners, except that a person may take smelts in accordance with rules adopted with regard to the taking of smelts.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12654-A. Limit on artificial flies

1. Prohibition. A person may not fish with more than 3 unbaited artificial flies individually attached to a line or hook.

[ 2005, c. 477, §16 (AMD) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §277 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §277 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §277 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B277 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 477, §16 (AMD).



12 §12655. Unlawful use of bait

1. Prohibition. During times when fishing is limited by rule to the use of artificial lures only, a person may not use:

A. Live bait; [2003, c. 655, Pt. B, §278 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Dead bait; or [2003, c. 655, Pt. B, §278 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Chemically preserved natural or organic bait. [2003, c. 655, Pt. B, §278 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §278 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §278 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B278 (RPR).



12 §12656. Possession and use of unlawful implements and devices

1. Prohibition. A person may not:

A. Possess any grapnel, trawl, weir, seine, gill net, trap, set line or drop net on or adjacent to any of the inland waters of the State, except in accordance with sections 12157 and 12506, section 12551-A, subsection 7, paragraph A, subparagraph (2) and section 12763, subsections 3 and 4; or [2009, c. 214, §9 (AMD).]

B. Except as otherwise provided, use any grapnel, spear, spear gun, trawl, weir, gaff, seine, gill net, trap or set lines for fishing.

(1) A person may take suckers, eels, alewives and yellow perch in accordance with section 12506.

(2) A person may take baitfish with a baitfish trap, as defined in section 10001, subsection 7. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2009, c. 214, §9 (AMD) .]

2. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 214, §9 (AMD).



12 §12657. Advance baiting

1. Prohibition. Except as provided in subsection 2, a person may not deposit any meat, bones, dead fish, parts of meat, bones, or dead fish or other food for fish for the purpose of luring fish, a practice known as "advance baiting."

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Exception. A person may place food particles in a baitfish trap for the purpose of luring baitfish.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §279 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §279 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §279 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B279 (AMD). 2003, c. 655, §B422 (AFF).



12 §12658. Unlawfully trolling fly

1. Prohibition. A person may not troll a fly in inland waters restricted to fly-fishing.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §280 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §280 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §280 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B280 (AMD). 2003, c. 655, §B422 (AFF).



12 §12659. Ice fishing regulations (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B281 (RP).



12 §12659-A. Ice fishing regulations

1. Five-line limit. Unless otherwise provided by rule, a person licensed to fish may not fish through the ice with more than 5 lines set or otherwise.

A. [2005, c. 397, Pt. E, §9 (RP).]

B. [2005, c. 397, Pt. E, §9 (RP).]

C. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 477, §17 (NEW).]

D. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 477, §17 (NEW).]

[ 2005, c. 477, §17 (AMD) .]

2. Penalty.

[ 2005, c. 397, Pt. E, §10 (RP) .]

3. Unattended lines. Except as provided in subsection 4, a person licensed to fish shall have all lines under that person's immediate supervision.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 477, §18 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 477, §18 (NEW).]

[ 2005, c. 477, §18 (AMD) .]

4. Checking cusk lines. A person fishing through the ice for cusk in the nighttime shall visit at least once every hour all lines set by that person for cusk.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 477, §19 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 477, §19 (NEW).]

[ 2009, c. 214, §10 (AMD) .]

5. Penalty.

[ 2005, c. 477, §20 (RP) .]

SECTION HISTORY

2003, c. 655, §B282 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 397, §§E9-11 (AMD). 2005, c. 477, §§17-20 (AMD). 2009, c. 214, §10 (AMD).



12 §12660. Antifreeze agents

Adding substances containing ethylene glycol or other antifreeze agents to the waters of this State is a violation of Title 38, section 413. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12661. Ice fishing shacks

1. Prohibitions and requirements. A person who owns any shack or temporary structure used for ice fishing:

A. Must remove or cause to be removed the shack or structure on the ice of any inland waters prior to the earlier of the date of ice out or 3 days after the close of the ice fishing season established pursuant to section 12454; or [2015, c. 301, §39 (AMD).]

B. [2009, c. 214, §12 (RP).]

C. Shall have painted on the outside of the shack or structure in 2-inch letters the owner's name and address when the shack or structure is on the ice of any inland waters. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §283 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2015, c. 301, §39 (AMD) .]

2. Penalty.

[ 2011, c. 253, §31 (RP) .]

3. Removal of abandoned ice fishing shacks. A person may not leave a structure on another person's land without permission from the landowner. Notwithstanding the provisions of Title 33, chapter 41, a landowner on whose property an ice fishing shack is left in violation of this section and Title 17, section 2263-A may remove or destroy the shack. The landowner may recover any costs of removing or destroying the shack from the owner of the shack in a civil action.

[ 2011, c. 253, §32 (AMD) .]

4. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2011, c. 253, §33 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2011, c. 253, §33 (NEW).]

[ 2011, c. 253, §33 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B283,284 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 397, §A9 (AMD). 2009, c. 214, §§11, 12 (AMD). 2011, c. 253, §§31-33 (AMD). 2015, c. 301, §39 (AMD).



12 §12662. Night ice fishing (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B285,286 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 397, §E12 (AMD). 2009, c. 214, §13 (RP).



12 §12663. Unlawful sale of lead sinkers (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B287 (RP).



12 §12663-A. Unlawful sale of lead sinkers (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 655, §B288 (NEW). 2003, c. 655, §B422 (AFF). 2013, c. 372, §1 (RP).



12 §12663-B. Unlawful sale of lead sinkers and bare lead jigs

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Bare lead jig" means an unpainted lead jig that contains lead and that:

(1) Weighs one ounce or less; or

(2) Measures 2 1/2 inches or less in length. [2013, c. 372, §2 (NEW).]

B. "Lead sinker" means a device that contains lead that is designed to be attached to a fishing line and intended to sink the line and that:

(1) Weighs one ounce or less; or

(2) Measures 2 1/2 inches or less in length.

"Lead sinker" does not include artificial lures, weighted line, weighted flies or jig heads. [2013, c. 372, §2 (NEW).]

[ 2013, c. 372, §2 (NEW) .]

2. Sale of lead sinker or bare lead jig. This subsection governs the sale of lead sinkers and bare lead jigs.

A. A person may not:

(1) Sell a lead sinker; or

(2) Beginning September 1, 2016, sell a bare lead jig. [2013, c. 372, §2 (NEW).]

B. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2013, c. 372, §2 (NEW).]

C. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2013, c. 372, §2 (NEW).]

[ 2013, c. 372, §2 (NEW) .]

3. Offer lead sinker or bare lead jig for sale. This subsection governs offering lead sinkers and bare lead jigs for sale.

A. A person may not:

(1) Offer for sale a lead sinker; or

(2) Beginning September 1, 2016, offer for sale a bare lead jig. [2013, c. 372, §2 (NEW).]

B. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2013, c. 372, §2 (NEW).]

C. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2013, c. 372, §2 (NEW).]

[ 2013, c. 372, §2 (NEW) .]

SECTION HISTORY

2013, c. 372, §2 (NEW).



12 §12664. Unlawful use of lead sinkers and bare lead jigs

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Bare lead jig" means an unpainted lead jig that contains lead and that:

(1) Weighs one ounce or less; or

(2) Measures 2 1/2 inches or less in length. [2013, c. 372, §3 (NEW).]

B. "Lead sinker" means a device that contains lead that is designed to be attached to a fishing line and intended to sink the line and that:

(1) Weighs one ounce or less; or

(2) Measures 2 1/2 inches or less in length.

"Lead sinker" does not include artificial lures, weighted line, weighted flies or jig heads. [2013, c. 372, §3 (NEW).]

[ 2013, c. 372, §3 (NEW) .]

2. Unlawful use. This subsection governs the use of lead sinkers and bare lead jigs.

A. A person may not:

(1) Use a lead sinker; or

(2) Beginning September 1, 2017, use a bare lead jig. [2013, c. 372, §3 (NEW).]

B. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2013, c. 372, §3 (NEW).]

C. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2013, c. 372, §3 (NEW).]

[ 2013, c. 372, §3 (NEW) .]

SECTION HISTORY

2013, c. 372, §3 (NEW).









Chapter 925: FISH AND WILDLIFE MANAGEMENT AND RESEARCH

Subchapter 1: WILDLIFE MANAGEMENT AND RESEARCH

12 §12701. Commissioner's authority over sanctuaries; management areas and access sites

1. Public use. The commissioner may, pursuant to section 10104, adopt rules regulating hunting, fishing, trapping or other public use of any wildlife management area or wildlife sanctuary as designated in section 12706, subsection 1, except that a landowner may not be prohibited from operating any vehicle on land on which that person is domiciled. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §289 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Natural products. The commissioner may harvest and sell natural products of the land from land owned by the department and, if the land was purchased with federal aid funds, use the resulting revenue for land management, in accordance with federal aid guidelines.

[ 2007, c. 217, §1 (AMD) .]

3. Trapping. The commissioner may regulate the trapping of wild animals on wildlife sanctuaries or closed territories.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Fees. The commissioner may establish reasonable fees for admission to the Maine Wildlife Park and the Steve Powell Wildlife Management Area at Perkins Township, Sagadahoc County, known as Swan Island and Little Swan Island. Fees associated with the Steve Powell Wildlife Management Area must be deposited into a dedicated revenue account. In addition to those fees, the commissioner may accept and deposit into the dedicated revenue account money from any other source, public or private.

[ 2007, c. 539, Pt. KKKK, §1 (AMD) .]

5. Access sites to inland and coastal waters. The commissioner may, pursuant to section 10104, subsection 1, adopt rules regulating public use of department-owned or department-maintained sites that provide public access to inland or coastal waters. The commissioner may establish reasonable fees for use of these sites by members of the public as necessary to help defray the cost of routine maintenance and security. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §290 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B289,290 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 217, §1 (AMD). 2007, c. 539, Pt. KKKK, §1 (AMD).



12 §12702. Rule violations; state-owned wildlife management areas

The following penalties apply to violations of rules regulating state-owned wildlife management areas. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §291 (RPR).]

1. Civil violation. Notwithstanding section 10650, a person who violates a rule regulating state-owned wildlife management areas commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §291 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal violation. A person who violates a rule regulating state-owned wildlife management areas after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §291 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B291 (RPR).



12 §12703. Rule violations; state game farms

The following penalties apply to violations of rules regulating state game farms. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §291 (RPR).]

1. Civil violation. Notwithstanding section 10650, a person who violates a rule regulating state game farms commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §291 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal violation. A person who violates a rule regulating state game farms after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §291 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B291 (RPR).



12 §12704. Permit to hunt, trap, possess, band and transport wild animals and wild birds for educational or scientific purposes

The commissioner may issue a permit to any person, permitting that person to hunt, trap, possess, band and transport wild animals and wild birds for educational or scientific purposes. [2015, c. 374, §12 (AMD).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2015, c. 374, §12 (AMD).



12 §12705. Rule violations; educational or scientific collection permits

The following penalties apply to violations of rules regulating educational or scientific collection permits. [2015, c. 374, §13 (AMD).]

1. Civil violation. Notwithstanding section 10650, a person who violates a rule regulating educational or scientific collection permits commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2015, c. 374, §13 (AMD) .]

2. Criminal violation. A person who violates a rule regulating educational or scientific collection permits after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2015, c. 374, §13 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B292 (RPR). 2015, c. 374, §13 (AMD).



12 §12706. Wildlife sanctuaries

1. Designation of wildlife sanctuaries. The following described territories are designated as wildlife sanctuaries and are subject to the commissioner's authority under section 12701:

A. Back Bay Sanctuary, Portland: Back Bay, so called, in Portland, in the County of Cumberland, above the Grand Trunk Railway bridge or within the area enclosed by a boundary line drawn as follows: Beginning at Fish Point at the easterly end of the Eastern Promenade in the City of Portland, thence extending about northeasterly to Pomeroy's Rock, thence about northeasterly to Mackworth or Half-way Rock southerly of Mackworth or Mackey Island, thence in a northerly direction to a point marked by a buoy 1,000 feet from the most easterly point of Mackworth Island, so called, thence in a northwesterly direction 700 yards more or less to the northernmost point of the large ridge on the north side of Mackworth Island, thence in a north northwesterly direction in a straight line about parallel to the Town of Falmouth shore to the point on the shoreline where the property known as the Berry Estate meets the property known as the Portland Country Club, thence northwesterly and southwesterly along the shore line of the Town of Falmouth including that of the salt water pond adjacent to the property known as the Portland Country Club to Mackworth or Mackey Point, thence about southwesterly along the easterly side of Martin Point bridge to the shore of East Deering (United States Marine Hospital) Portland, thence about southwesterly and southerly along said East Deering shore to the Grand Trunk bridge, thence along the easterly side of said Grand Trunk bridge to the shore of the Eastern Promenade, Portland, thence about southerly along said shore of the Eastern Promenade to the said Fish Point, the point of beginning; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Baxter State Park: The following described tracts of territory situated in the Counties of Penobscot and Piscataquis W. E. L. S. the same being in unorganized townships, to wit: That portion of Township 6, Range 8, Penobscot County in the southwest corner of said township bounded and described as follows: Beginning at the southwest corner of said township thence north along the west line of said township to First Grand or Matagamon Lake; thence easterly, southeasterly and southerly along the western shore of said lake to the point where the said western shore intersects the north line of the Dam Lot, so called, which was conveyed to the East Branch Dam Company by deed dated October 28, 1902 and recorded in Penobscot County Registry of Deeds in book 727, page 335 and reputed to be now owned by the East Branch Improvement Company; thence running west along the north line of said Dam Lot to the northwest corner thereof; thence running south along the west line of said Dam Lot to the southwest corner thereof; thence running east along the south line of said Dam Lot to the East Branch of the Penobscot River; thence running south by said East Branch to a point in the south line of said township where the said East Branch intersects the same; thence running west along the said south line of said township to the southwest corner thereof and the point of beginning; all of Township 3, Range 9, Piscataquis County now the property of the State of Maine: All of Township 4, Range 9, Piscataquis County: All of Township 5, Range 9, Piscataquis County: That portion of Township 6, Range 9, Piscataquis County lying south of Trout Brook and south of Wadleigh Brook and extending from the east line of said township across said township to the west line thereof: All of Township 3, Range 10, Piscataquis County: All of Township 4, Range 10, Piscataquis County: All of Township 5, Range 10, Piscataquis County, excepting therefrom an area of 20 acres in the southwesterly quarter thereof, formerly owned by and belonging to Charles A. Daisey, now owned by Arnold R. Daisey, which was excepted and reserved from a deed from Percival Proctor Baxter to the State of Maine, as set forth in chapter 91 of the private and special laws of 1943. The said within described 8 tracts or parcels of land contain 149,506 acres, more or less; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Beauchamp Sanctuary: The following described territory situated in Rockport and Camden, in the County of Knox: Beginning at the mouth of Goose River in Rockport; thence in a northerly direction along number 1 highway to the mouth of the Megunticook River in Camden; thence in a southerly direction along the coast around Metcalf Point and Beauchamp Point and thence in a northerly direction to the said Goose River; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Carver's Pond Waterfowl Sanctuary: The waters of Carver's Pond, so called, in the Town of Vinalhaven, County of Knox or 100 feet from the mean high water mark of said pond. Carver's Pond for the purpose of this sanctuary must be considered all the waters of said pond above the bridge on Main Street of the Town of Vinalhaven; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Drake's Island Game Sanctuary: All that part of Drake's Island, so called, in the Town of Wells, which is bounded as follows: Northerly by the game sanctuary established by chapter 31 of the public laws of 1927; easterly by the Atlantic Ocean; southerly by the Wells River; and westerly by said river and creek flowing under Dyke's Bridge, so called; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. Dry Pond Sanctuary: On Dry Pond, also known as Crystal Lake, or from the shores of said pond, which pond is situated in the Town of Gray, in the County of Cumberland; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. Fairfield Sanctuary: The following land owned by Good Will-Hinckley within the Town of Fairfield, in Somerset County: Beginning at the west shore of the Kennebec River, thence to Route 201, thence northerly to Kendall Annex Road, thence westerly to Craigin Brook, thence southerly along Craigin Brook to Martin Stream, thence westerly along the south bank of Martin Stream to the Central Maine Power transmission line, thence southerly along the east side of the Central Maine Power line, to discontinued Town Farm Road, to Green Road, across Green Road to Route 23, thence to Route 201, thence northerly 1/2 mile along Route 201 to the southerly line east of Route 201 of Good Will-Hinckley, thence easterly again to the Kennebec River, thence to the starting point.

Land not owned by Good Will-Hinckley within the described areas is not included within the Fairfield Sanctuary. Notwithstanding section 12701, a person may trap wild animals in the sanctuary in accordance with the provisions under chapter 917, and the 40-acre field south of Kendall Annex Road owned by Good Will-Hinckley is available for waterfowl hunting; [2005, c. 17, §1 (RPR).]

H. Glencove Sanctuary; Rockport: Glencove, so called, in Penobscot Bay, which cove is situated in the Town of Rockport, in the County of Knox, and which cove is bounded as follows, to wit: On the north, west and south by the main land, on the east by a line extending from Smith's Point to Ram Island and from Ram Island to the easterly point of Pine Hill in said Rockport; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

I. Gray Game Sanctuary: The following described territory situated in the Town of Gray in the County of Cumberland: Beginning at Gray Corner following the Poland Spring Road to Dry Mills, thence following the North Raymond Road to the guidepost at intersection of East Raymond Road, thence following the East Raymond Road to Douglass Mill Road; thence following the Douglass Mill and Furbush Road to "Sand Brook," so called, on shore of Little Sebago Lake, thence following shore of Little Sebago Lake to Foster Shore, so called, at intersection of Foster and Ramsdell Road, so called, near camp of Dr. Cushing following last named road in easterly direction to intersection of Ramsdell Road near homestead of Edgar Foster, thence in a southerly direction following said Ramsdell road to intersection of road leading from Gray to West Gray, thence following last named road to Gray Corner to point of beginning; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

J. Hog Island Game Sanctuary: Hog Island in the Town of Bremen, Lincoln County; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

K. Jefferson and Whitefield Sanctuary: The following described territory situated in the Towns of Jefferson and Whitefield, in the County of Lincoln, which land is bounded as follows: On the north by the highway leading from Weary Pond to South Jefferson; on the east by Sterns Brook and by Little Dyer's Pond and the inlet stream and marsh of said pond and by the highway leading from South Jefferson to Alna; on the south by the Alna town line; on the west by the road leading from Alna to said Weary Pond, in the Town of Whitefield; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

L. Kineo Point Sanctuary: Kineo Point, in Kineo, in the County of Piscataquis; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

M. Limington, Hollis and Waterboro Sanctuary: The following described territory situated in the Towns of Limington, Hollis and Waterboro, in York County; beginning at a point where the Little Ossipee River joins the Saco River in the Town of Limington, thence westerly and southerly along said Little Ossipee River to the highway at Edgecomb's bridge, so called, in Waterboro, thence southerly and easterly along said highway to North Hollis, in the Town of Hollis, thence easterly and northerly along the road next west of Killick Brook to the road leading from Nason Mills to Bonney Eagle, thence northeasterly along said Bonney Eagle Road to the town line between Limington and Hollis, thence northerly along said town line to the Saco River, thence northerly along said Saco River to the point of beginning. All roads which serve to bound said Limington, Hollis and Waterboro game sanctuary must be a part of said sanctuary. For provisions relating specifically to Limington, Hollis and Waterboro Sanctuary, see section 12707, subsection 4; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

N. Megunticook Lake and Vicinity Sanctuary: The waters of Megunticook Lake, formerly called Canaan Lake, and its tributary lakes, ponds and streams, and upon the land bordering on the same included within the following roads: Beginning at Hopkins' Corner, so called, in the Town of Camden; thence via the Turnpike Road, so called, to Lincolnville Center; thence to Wiley's Corner in Lincolnville, thence to the Mansfield schoolhouse in the Town of Camden; thence via the Fish Hatchery to place of beginning; all of said lake, its tributaries and shores being located in the Towns of Camden, Lincolnville and Hope, in the Counties of Knox and Waldo. For provisions relating specifically to Megunticook Lake and Vicinity Sanctuary, see section 12707, subsection 2, paragraph H; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

O. Merrymeeting Bay Game Sanctuary: Merrymeeting Bay in the Towns of Bowdoinham and Woolwich bounded as follows: Commencing at the high tension tower on Kelley's Point, so called, in Bowdoinham; thence westerly by a line approximately 100 feet above the high water mark designated by a series of posted signs over the field lands and by posted signs and a single strand of wire through the wooded area thus southerly 100 feet more or less to a red stake at the high water mark of Merrymeeting Bay; thence southerly approximately 400 yards to a red stake or marker on range between the first mentioned red stake and Butler's Head, so called, this stake or marker must also be on range between the iron pin on the southeasterly corner of the Inland Fisheries and Wildlife camp lot on the west shore of the Abagadasset River and the eastern support tower on the southern high tension power line in Woolwich; thence southeasterly across the flats and waters of Merrymeeting Bay approximately 1,900 yards to a red stake or marker located near high water mark on Elliott's Point, so called, on the Woolwich shore; thence northeasterly following high water mark approximately 1,250 yards to a red stake or marker under the overhead high tension power cables; thence westerly by a straight line to the point of beginning.

For provisions relating specifically to Merrymeeting Bay Game Sanctuary, see section 12707, subsection 3; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

P. Monroe Island Game Sanctuary: Monroe Island, in the Town of Owl's Head, in the County of Knox; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Q. Moosehead Lake Game Sanctuary: The following described tracts or territory situated in the County of Piscataquis: Moose Island and Farm Island, in Moosehead Lake, and the territory bounded as follows: Beginning on the shore of Moosehead Lake at a point nearest to the easterly end of the state road leading westerly from Greenville Junction, so called, to the state fish hatchery on Moose Brook, thence westerly by said state road to said hatchery, thence northeasterly down said brook to the shore of Moosehead Lake, thence by the shore of said lake to the point of beginning; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

R. Moosehorn Game Sanctuary: The right-of-way of the Maine Central Railroad from St. Croix Junction in Calais, southerly to the Charlotte town line; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

S. Narragansett Game Sanctuary: The following described territory situated in the Town of Gorham, in the County of Cumberland: Bounded on the north by the right-of-way of the W. N. & P. division of the Boston & Maine railroad; on the east by the Black Brook Road or Scarboro Road, so called, in said Town of Gorham; on the south by the Stroudwater River; and on the west by South Street or South Gorham Road, so called, in said Town of Gorham, containing 3,600 acres, more or less. For provisions relating specifically to Narragansett Game Sanctuary, see section 12707, subsection 2, paragraph D; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

T. Ocean Park Game and Bird Sanctuary: The following described territory situated in the Town of Old Orchard Beach, in the County of York: Beginning at a point on the easterly side of Fresh Water Cove Brook, so called, where the same intersects the Boston and Maine Railroad right-of-way; thence southerly along said brook to its mouth where it joins the Goose Fare Brook; thence southeasterly along said Goose Fare Brook to its mouth; thence easterly and parallel with the Atlantic Ocean and 50 feet in front of all bulkheads and houses fronting on the beach to the easterly side of Tunis Avenue; thence northwesterly along said avenue to the Boston and Maine Railroad right-of-way; thence by said Boston and Maine right-of-way to point of beginning; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

U. Orrington Game Sanctuary: The following described territory beginning at a point on the state aid road No. 4, in Orrington, at the East Bucksport turn, extending in a southerly and southeasterly direction to the county line; on the road leading to Thurston Pond, to the Hancock County line; thence southwesterly along said county line to the land of Harry Byard; north along said line to the land of E. F. Bowden; west on said line to the land of Frank Betts; northerly on line of E. F. Bowden to land of Fred Bowden; west on Fred Bowden's line to land of J. Betts; northerly on line of Fred Bowden and J. Betts to line of H. Byard; westerly on Byard's line and line of Mary Gray to land of P. W. Gray; northerly on Gray's line to land of J. Bowden heirs; northerly across said land to the line of E. F. Bowden and J. W. Bowden heirs; easterly on J. W. Bowden heirs' line to the first mentioned bound. The commissioner may add adjacent property to said game sanctuary upon application of said adjacent property owners; [2009, c. 269, §1 (REEN).]

V. Pittston Farm Sanctuary: Pittston Farm, so called, in Pittston Township, in the County of Somerset, being all the fields, pastures and cultivated lands of said farm; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

W. Prout's Neck; Richmond's Island; Cape Elizabeth Sanctuary: The following described territory: On the 112 acres of land, more or less, comprising Prout's Neck, so called, in the Town of Scarboro, in the County of Cumberland; or on Richmond's Island, so called, in the Town of Cape Elizabeth, in said County of Cumberland; or on the tract of land comprising 1,600 acres, more or less, situated in said Town of Cape Elizabeth, and bounded as follows: Southeasterly and southerly by the low low watermark of the Atlantic Ocean, westerly by the low low watermark of the Spurwink River, northerly by the Spurwink Road, so called, leading from Spurwink Bridge to Bowery Beach, easterly by a certain private road or way which runs in a southerly direction from the aforesaid Spurwink Road to said Bowery Beach, being the road which runs in front of the dwelling house of one Charles L. Jordan and along the easterly boundary of land of said Charles L. Jordan, and along the westerly boundary of land of the Great Pond Club, but not including any portion of said Bowery Beach. For the purpose of this paragraph, Richmond's Island includes only that portion of land above the mean high watermark and the easterly portion, as defined by red painted markers, of the causeway between Richmond's Island and the mainland. For provisions relating specifically to Prout's Neck; Richmond's Island; Cape Elizabeth Sanctuary, see section 12707, subsection 2, paragraphs C and D; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

X. Rangeley Game Sanctuary, in the County of Franklin: The following described tract or territory, situated in Rangeley, in the County of Franklin, to wit: So much of said Town of Rangeley as is bounded as follows: Southwesterly by Rangeley Lake; northwesterly and northeasterly by route No. 16; and southeasterly by the inlet to Rangeley Lake leading from Haley Pond, so called. The territory above described being so much of said Town of Rangeley, as lies between Rangeley Lake, the outlet of Rangeley Lake, route No. 16 and said inlet to Rangeley Lake from Haley Pond. This paragraph applies to that part of Hunter Cove, so called, lying northerly of Hunter Cove Bridge, so called; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Y. Rangeley Lake Sanctuary: Rangeley Lake bounded as follows: Beginning at Gilman's Point on the northerly shore of Rangeley Lake; thence southerly across said lake to the southwesterly corner of land of the Rangeley Lake Hotel Corporation; thence northerly, westerly and southerly around the shore of said Rangeley Lake back to the original starting point. Boats may pass through without incurring any penalty; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Z. [2013, c. 138, §1 (RP).]

AA. Readfield and Winthrop Sanctuary: The waters of Carleton Pond, so called, in the Towns of Readfield and Winthrop in the County of Kennebec, and the lands of the Augusta Water District adjacent to said pond and located in said Towns of Readfield and Winthrop, now owned or which are acquired by said district in furtherance of its chartered purposes. For provisions relating specifically to Readfield and Winthrop Sanctuary, see section 12707, subsection 2, paragraphs F and G and subsection 6; [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §293 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

BB. Salmon Pond Sanctuary: That territory lying within a distance of 1/4 of a mile of Salmon Pond, which pond is situated in the Town of Guilford, in the County of Piscataquis, said pond being the source of water supply for the Dover-Foxcroft Water District, also all the lands now owned by said Dover-Foxcroft Water District in Lots 3 and 4, Range 7, which lie outside of the above 1/4 of a mile limit; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

CC. Somerset Game Sanctuary: The following described tract or territory situated in Somerset County, the same being in unorganized territory, and taking in parts of Sapling Town, Misery Gore, Taunton and Raynham Township, and including the whole of Sandbar Tract, bounded and described as follows: The territory from the highway, being route 15, east to low watermark on Moosehead Lake between East Outlet and West Outlet, bounded as follows: Beginning at the junction of the low watermark of Moosehead Lake and the northerly side of the East Outlet of said lake; thence westerly by the northerly side of said East Outlet to the highway, being route 15; thence northerly by said highway to the southerly side of the West Outlet of said Moosehead Lake; thence easterly by the southerly side of said West Outlet to low watermark of Moosehead Lake; thence southerly by said low watermark of Moosehead Lake to the point of beginning; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

DD. Standish Sanctuary: The following described territory in the Town of Standish in the County of Cumberland: Beginning at the point where the Maine Central railroad crosses the Pequaket Trail in Steep Falls; thence southerly and easterly by said Pequaket Trail, the Oak Hill Road, so-called, and the so-called back road from Steep Falls to Richville to its junction with the Rich Mill Road, so-called; thence by said Mill Road northeasterly to its junction with the road leading from Sebago Lake to East Sebago; thence by the last named road northerly to a point approximately 1 1/4 miles north of the Maine Central railroad crossing; thence by a certain wood road westerly to its junction with the Maine Central railroad; thence by said railroad northwesterly to the point of beginning. All roads and the Maine Central railroad right-of-way that serve to bound said Standish Game Sanctuary are a part of said sanctuary. For provisions relating specifically to Standish Sanctuary, see section 12707, subsection 5; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

EE. Stanwood Wildlife Sanctuary: Beginning on Route 3 in Ellsworth at the northeast corner of the Stanwood Wildlife Sanctuary and the southeast corner of the Animal Medical Center; thence southerly 795 feet on the highway to an iron pipe, being the northeast corner of the Luchini lot; thence westerly 363 feet along Luchini's north line to an iron pipe; thence S 6` 40' W 716 feet to an iron pipe, abutting Luchini, Grossman's Lumber, and the Ellsworth Water Company water tower; thence N 81` 23' W 1699 feet, abutting the Jordan brothers' lot to a stake; thence N 6` 40' E 511 feet to a stake, abutting Khanbegian; thence N 79` 59' W 1432 feet to a stake, abutting Khanbegian; thence westerly 330 feet to a stake, abutting John Dorgan; thence S 79` 59' E 720 feet to an iron pipe, abutting John E. Partridge; then 10` 6' E 659 feet to an iron pipe, abutting John E. Partridge and Beatrice Jones; thence S 79` 59' E 1342 feet to an iron pipe, abutting Harry S. Jones, III; thence N 6` 08' E 326 feet to an iron pipe, abutting Harry S. Jones, III; thence N 80` 45' E 60 feet to an iron pipe, abutting the Maine Coast Mall; thence S 6` 08' W 87 feet to an iron pipe, abutting Dow Pontiac; thence N 69` 50' E 340 feet to an iron pipe, abutting Dow Pontiac; thence S 31` 04' E 371.75 feet to an iron pipe, abutting Ellsworth Agway and Branch Pond Marine; thence N 80` 42' E 84.5 feet to an iron pipe, abutting Ellsworth Car Wash; thence S 4` 45' W 219.8 feet to an iron pipe, abutting Animal Medical Center; thence N 69` 50' E 345 feet to an iron pipe, abutting Animal Medical Center and being the point of beginning, containing 100 acres more or less. The commissioner may add adjacent property to the game sanctuary upon application of the adjacent property owners; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

FF. Thorncrag Bird Sanctuary: The following described territory: A certain parcel of land situated in Lewiston, and bounded as follows, to wit, beginning on the northeasterly side of the road leading from Barker Mills to the Thorne Corner Schoolhouse so-called, at the corner of the late Benjamin Thorne's land; thence running northeasterly about one hundred and seventy (170) rods to the corner of the late Phineas Wright and Dutton lot, so-called, thence northwesterly on said Wright lot about forty-six (46) rods to land owned by David Nevens; thence southwesterly on the line of said Neven's land to the above mentioned road, thence on the line of said road to the first mentioned bounds, containing forty-five acres (45) more or less. A certain lot or parcel of land, situated in Lewiston, in said County of Androscoggin, and bounded and described as follows: Bounded southwesterly by a line commencing at a point in the southeasterly line of land of The Stanton Bird Sanctuary, six hundred eighty (680) feet northeasterly from the northeasterly line of said Montello Street, thence southeasterly and parallel with said Montello Street to a point six hundred eighty (680) feet northeasterly from said Montello Street to land formerly of George E. Ridley; bounded southeasterly by land formerly of said George E. Ridley; bounded northeasterly by land formerly of George H. Field; and bounded northwesterly by land of The Stanton Bird Club. A certain lot of land situated in said Lewiston, bounded and described as follows, to wit: Beginning at a stake and stones at the northeast corner of lot numbered thirteen (13); thence southwesterly on line of land now or formerly of Catherine Lynch and land formerly owned by George Bubier to the northeast corner of land formerly owned by Phineas Wright; thence northwesterly along said Wright land sixty-two (62) rods and five (5) links to stake in the corner of land now or formerly owned by William B. Kilbourne; thence north fifty degrees (50`) east on line of said Kilbourne land seventy (70) rods to stake standing on the southerly line of lot numbered twelve (12), formerly owned by James Lowell; thence southeasterly on said last mentioned line sixty-two (62) rods and five (5) links to point of commencement. Containing twenty-six (26) acres and one hundred fifty-seven (157) rods. A certain lot or parcel of land adjoining the lot above described and bounded and described as follows, to wit: Commencing on the westerly side of the road leading from Thorne's Corner by the residence now or formerly owned by Henry C. Field to Greene at the northeasterly corner of land owned by said Field, now or formerly; thence northwesterly on line of said Field land to land now or formerly of Frye and Dill; thence northeasterly on line of said Frye and Dill land and lot above described to land now or formerly owned by Catherine Lynch; thence southeasterly on line of said Lynch land to the aforesaid road; thence southwesterly by said road to point of commencement. Also another piece or parcel of land situated in said Lewiston, being a part of the Homestead Farm of Phineas Wright and bounded and described as follows: Beginning at the westerly corner of the Homestead Farm of Jarius Carville; thence southwesterly on said Carville land and land of Henry Field about fifty-seven (57) rods; thence at right angles northwesterly about sixty-nine and one-half (69 1/2) rods to the stone wall between the field and pasture on said Homestead Farm; thence by said wall northeasterly to the land of the late Dr. William Kilbourne; thence southeasterly on said Kilbourne land and land of Jarius Carville seventy-five (75) rods to point of beginning, containing twenty-seven (27) acres. A certain lot or parcel of land, situated in Lewiston in said County of Androscoggin and bounded and described as follows: Commencing at a point in the northeasterly line of Montello Street where the southeasterly line of land conveyed to the Stanton Bird Club by Alfred Williams Anthony by deed dated Jan. 18, 1922 and recorded in the Androscoggin Registry of Deeds, Book 315, page 447, intersects said street; thence northeasterly by southeasterly line of said land of said Stanton Bird Club, six hundred eighty (680) feet to land of said Stanton Bird Club; thence southeasterly and parallel with said Montello Street to a point six hundred eighty (680) feet northeasterly from said Montello Street and land formerly of George E. Ridley; thence southwesterly by said Ridley land six hundred eighty (680) feet to said Montello Street; thence northwesterly along the northeasterly side of said Montello Street to point of commencement. Also a certain other lot or parcel of land, situated in said Lewiston, bounded as follows: Westerly by the Highland Spring Road, northerly by the Thorne road, so-called, easterly by land of one A.D. Ames, and southerly by lands of Daniel Conley and A.W. Taylor, the same containing six and two-tenths (6.2) acres more or less. A certain lot or parcel of land situated northeasterly from the northeasterly end of East Avenue in said Lewiston, bounded and described as follows, to wit: Beginning at the corner of the Field, Wood, and Thorncrag lots, so-called, near the Miller Fireplace, thence running northwesterly one hundred fifty (150) feet about 9.03 rods, along the stone wall between the Thorncrag and Wood lots, so-called, to a stake and stones; thence at right angles northeasterly about 42.7 rods to a stake and stones on the line dividing the old Frye and Dill lot, now owned by the Stanton Bird Club, and the old Phineas Wright Homestead now owned by this Grantor; thence at nearly right angles along said line two hundred twenty (220) feet (13 1/3 rods) to the corner of the three lots commonly called the Frye and Dill, Henry Field and Phineas Wright, now owned by this Grantor, lots; thence 42.7 rods at right angles southwesterly along the Field line to the point of beginning; containing three (3) acres more or less. A certain lot or parcel of land situated in said Lewiston, bounded and described as follows: Beginning at an iron stake set in the ground in a stone wall on the northeasterly line of land of said Stanton Bird Club, said stake being one hundred fifty (150) feet from the northwesterly corner of land of Raymond R. Field; thence northwesterly along the northeasterly line of land of said Stanton Bird Club one hundred twenty-five (125) feet to an iron stake set in the ground; thence at right angles northeasterly three hundred (300) feet to an iron stake set in the ground; thence at right angles northwesterly twenty-five (25) feet to an iron stake set in the ground; thence at right angles northeasterly three hundred seventeen (317) feet, more or less, to a stake set in the ground on the southeasterly line of land of the Stanton Bird Club one hundred fifty (150) feet to an iron stake set in the ground on the northwesterly line of land of said Stanton Bird Club; thence southwesterly along the northwesterly line of land of said Stanton Bird Club to the point of beginning; containing two (2) acres, more or less. A certain lot or parcel of land situated in Lewiston, bounded and described as follows: Beginning at a point on the southeasterly line of the original Stanton Bird Club Sanctuary, three hundred sixty-four (364) feet northeasterly from the northeasterly line of Montello Street; thence in a northeasterly direction by land now or formerly of the Stanton Bird Club, three hundred and sixty-eight (368) feet; thence in a southeasterly direction, parallel with the said northeasterly line of Montello Street, two hundred and forty (240) feet; thence in a southwesterly direction parallel with the first described line, three hundred sixty-eight (368) feet; thence in a northwesterly direction parallel with the said northeasterly line of Montello Street, two hundred forty (240) feet to the point of beginning, containing two (2) acres more or less. A certain lot or parcel of land situated in said Lewiston, it being the southwest end of Lot #13 bounded southeasterly on Lot #33 and southwesterly and northwesterly on a four (4) rod way as laid down on the plan of said township of said Lewiston. Containing fifty (50) acres, more or less, and being the homestead farm of the late Elizabeth S. Wood, deceased, and the premises being the same conveyed to her by the name of Elizabeth S. Haley by Dorcas G. Wright by deed dated April 12, 1866, and recorded in the Androscoggin County Registry of Deeds in Book 43, Page 114. A certain lot or parcel of land situated in said Lewiston, bounded and described as follows, viz: Commencing at a point on the westerly line of land now or formerly of H. Osmond Wood and Mabel V. Wood (formerly Dorcas Wright) where the northerly line of land of A. W. Anthony (formerly of Ephriam Wood) intersects said H. Osmond and Mabel V. Wood's west line; thence northerly nine hundred ninety-nine (999') feet on said H. Osmond and Mabel V. Wood's westerly line to land now or formerly of Charles W. Benson (formerly of O. K. Douglass); thence at right angles westerly one thousand two hundred twenty (1220') feet on said Benson's southerly line to a point in a rock wall; thence southeasterly on line of land now or formerly of George H. McGibbon and Mathilda G. McGibbon, one thousand two hundred thirty (1,230') feet to a point in the rock wall on the northerly line of said Anthony's land, one thousand nine hundred forty-six (1,946') feet from the point of commencement; thence easterly along the northerly line of land of said Anthony, one thousand nine hundred forty-six (1,946') feet to the point of beginning. Deacon Davis Bird Refuge: The following described territory: A certain parcel of land situated in the city of Lewiston, in the county of Androscoggin, and bounded as follows: The most northerly corner of land of the estate of George K. Davis, bounded and described as follows, to wit: On the northwest by land of the so-called Ham Farm; on the northeast by Pleasant Street; on the southwest by land of Joseph Breault; and on the southeast by a line extending northeasterly from the easterly corner of said Breault's land, and being a continuation of the southeast boundary of said Breault's land, containing 2 acres, more or less. Woodbury Sanctuary: The following described territory: A certain parcel of land situated in the towns of Litchfield and Monmouth in the county of Kennebec and bounded as follows: The westerly side of Whippoorwill Road, so called. Being all the land conveyed to the Stanton Bird Club by Louise S. Drew and Clara B. Dana by deed dated July 2, 1929 and recorded in Kennebec County Registry of Deeds in Book 669-Page 210; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

GG. Tomhegan Game Sanctuary: The following territory in Township 1, Range 2, N. B. K. P., commonly known as Tomhegan Town, in the County of Somerset, described as follows: Beginning at a cedar post and stones, the post being marked PRESERVE C/W 1931, standing on the line which is the division line between the land owned by the Great Northern Paper Company and that owned by the trust estate of F. W. Rollins, standing on the westerly shore of Socatean Bay in Moosehead Lake; thence westerly on said division line 1 mile and 160 rods to a cedar post and stones, the post being marked PRESERVE C 1931; thence southerly at right angle to said division line 250 rods to a cedar post and stones, the post being marked PRESERVE C/W 1931 and standing on the northerly shore of Tomhegan Bay in Moosehead Lake; thence easterly and northerly along the shore of Moosehead Lake around Socatean Point, so called, to the point of beginning and containing 700 acres, more or less; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

HH. Wells Sanctuary: The following described tract or territory, situated in the Town of Wells, in the County of York: a certain tract of land, bounded and described as follows: On the east by the Atlantic Ocean; on the south by the Drake Island Road, so called; on the west by the U. S. Number 1 highway, so called; on the north by the town line of Kennebunk and Wells; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

II. Wells and York Game Sanctuary: The following described territory situated in the Towns of Wells and York in York County; beginning at a point on highway No. 1 where the Josias River meets said highway No. 1 in the Town of Wells, thence southwesterly along said Josias River to the Maine Turnpike in the Town of York, thence northerly along said Maine Turnpike to the Agamenticus Road overpass; thence westerly across said overpass by Agamenticus Road to the North Village Road; thence northerly along said North Village Road to Ogunquit-North Berwick Road, thence easterly along said Ogunquit-North Berwick Road to highway No. 1 in the Town of Wells, thence southerly along highway No. 1 to the point of beginning in the Town of Wells; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

JJ. Willow Water Game Sanctuary: The following named territory, on the following described properties, located in the Town of Perry:

(1) Beginning on the county road on the westerly line of the Reed Farm, so called, now or formerly owned by Mrs. J. Abiah McPhail, and thence running north 4` east, following said line, 32 rods to a marked tree; thence 75` west 20 rods to a stake; thence south 4` east 32 rods to the county road; thence easterly by the county road to the place of beginning. The same being the building lot formerly owned by the late John W. Trott and containing 4 acres, more or less;

(2) Any one other lot or parcel of land lying and being on the northerly side of the county road leading from the Eastport-Perry Bridge to Pembroke and bounded and described as follows, to wit: Beginning at the southwest corner of land formerly of the John W. Trott estate and thence running northerly on the west line of said Trott land to the northwest corner thereof; thence easterly on the north line of said Trott land to land now or formerly of Mrs. J. Abiah McPhail, formerly of John Reddington; thence north 1` east along the west line of said McPhail land to land now or formerly of the Charles J. Trott estate; thence westerly on the south line of said Trott land 62 rods; thence northerly on the westerly line of said Trott land 48 rods to the Morrison lot, so called; thence westerly on the said Morrison lot to land now or formerly of W. W. Brown; thence south 1/2` west 200 rods to the county road; thence easterly on said county road 77 rods to the place of beginning, containing in all 107 acres, more or less, being part of lots numbered 29 and 30 according to the plan of the Town of Perry;

(3) Any one other lot or parcel of land known as the pasture lot formerly the Wm. H. Brown Farm, bounded generally as follows, to wit: On the north by land formerly of S. Frost; on the east by land of Trott, on the south by the county road leading to Pembroke and on the west by land of M. Conley and land of others, names unknown, the above described lots being known as the Elijah Loring Farm in said Perry;

(4) A certain lot of land bounded on the north by land of the late John McCarty; on the east by Frost's Cove; on the south by lands formerly of Lucinda Frost and of Lewis D. Frost; and on the west by lands of the late John Morrison, William Anderson and the late John McCarty, containing 75 acres, more or less;

(5) One other lot or parcel of land bounded and described as follows, to wit: On the east by lots numbered 19 and 20; southerly by land of the late John Loring and the Russell lot, so called; westerly by lots numbered 10 and 11; and northerly by the William Anderson lot, and land formerly owned by the late Aaron Frost;

(6) One other certain lot or parcel of land bounded and described as follows, to wit: Bounded on the north by road leading from county road, to the field on the west; on the east by the county road leading from Eastport to Calais, on the south and the west by land of Lucinda Frost, afterwards conveyed to Jennie Frost; said lot being 10 rods on the county road and 8 rods back from the road; and

(7) One other certain lot or parcel of land bounded and described as follows, to wit: On the east by the county road leading from Eastport to Robbinston; on the south by land formerly owned by John A. Frost, on the west by land formerly of Sidney S. Frost and on the north by land formerly of Sidney S. Frost.

The owner of the properties included within the Willow Water Game Sanctuary shall enclose the same with a suitable fence and shall cause the erection of suitable signs on or near said sanctuary indicating that no hunting is permitted thereon. Near the center of said game sanctuary such owner is authorized to construct a 15-acre pond for the propagation of waterfowl, principally wood duck, teal and blacks. For provisions relating specifically to Willow Water Game Sanctuary, see section 12707, subsection 2, paragraph A; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

KK. York Game Sanctuary, in the County of Franklin: The following named territory; on the property of the following named persons, to wit: On land of J. Lewis York and on land of Yorks; said game sanctuary being in the northwest corner of Dallas Plantation, and bounded as follows, to wit: West by the east line of the Town of Rangeley; north by the south line of Lang Plantation; east by the west line of the public lot in Dallas Plantation; and south by land of Furbish, Goodspeed Company and land of the heirs of Henry Bliss, containing 539 acres, more or less. This game sanctuary is called the York Game Sanctuary.

For provisions relating specifically to York Game Sanctuary, in the County of Franklin, see section 12707, subsection 2, paragraph B. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2013, c. 138, §1 (AMD) .]

2. Temporary wildlife sanctuaries. The following provisions apply to temporary wildlife sanctuaries.

A. The commissioner may, upon the written consent of landowners, create from any lands within the State, not to exceed 1,000 acres, a sanctuary or sanctuaries for the purpose of liberating tame deer. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner may release all or any part of lands from the restrictions of a sanctuary or sanctuaries, whenever the commissioner considers it expedient. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B293 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 17, §1 (AMD). 2009, c. 4, §1 (AMD). 2009, c. 269, §1 (AMD). 2013, c. 138, §1 (AMD).



12 §12707. Unlawful activity in wildlife sanctuary; general prohibitions and exceptions

Except to the extent permitted by the commissioner under section 12701, activities listed in this section are prohibited in a wildlife sanctuary. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Unlawful activity in wildlife sanctuary.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §294 (RP) .]

1-A. Unlawful activity in wildlife sanctuary. Except as provided in subsection 2, the following activities are prohibited.

A. A person may not trap or hunt any wild animal or wild bird at any time within a wildlife sanctuary as designated in section 12706.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person may not possess any wild animal or wild bird taken in violation of paragraph A.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Exceptions. The following exceptions apply to the prohibitions in subsection 1-A.

A. Subsection 1-A does not apply to crows and skunks in the Willow Water Game Sanctuary. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §294 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person residing within the limits of the York Game Sanctuary in the County of Franklin may kill any wild bird, except grouse, or any wild animal, except beaver, when found destroying that person's property. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A person residing within the limits of Prout's Neck, Richmond's Island and Cape Elizabeth Sanctuary may kill any wild bird, except ruffed grouse or Hungarian partridge, or any wild animal, when found destroying that person's property. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A person may trap any wild animal except moose and deer within Fairfield Sanctuary, Narragansett Game Sanctuary and Prout's Neck, Richmond's Island and Cape Elizabeth Sanctuary in accordance with the general laws of the State. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §294 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

E. [2013, c. 138, §2 (RP).]

F. The Augusta Water District may use Carleton Pond in the Readfield and Winthrop Sanctuary as it determines necessary. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. Within the Readfield and Winthrop Sanctuary, subsection 1-A applies only to fenced lands. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §294 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

H. The use of firearms on Megunticook Lake and Vicinity Sanctuary is prohibited only from the first day of April of each year to the 30th day of September following. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2013, c. 138, §2 (AMD) .]

3. Using motorboat within Merrymeeting Bay Game Sanctuary. A person may not use a motorboat within Merrymeeting Bay Game Sanctuary, except that motorboats may be used between the Woolwich shore on the east and a line on the west designated by a series of red markers adjacent to the edge of the grassy marsh area from Kelly's Point to the southern boundary of the Merrymeeting Bay Game Sanctuary.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §294 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Carrying loaded firearm on bounds of Limington, Hollis and Waterboro Sanctuary. A person may not carry a loaded firearm on any of the roads bounding the Limington, Hollis and Waterboro Sanctuary.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §294 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Carrying loaded firearm on bounds of Standish Sanctuary. A person may not carry a loaded firearm on any road or on the Maine Central Railroad right-of-way that bounds the Standish Game Sanctuary.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §294 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Fishing in Carleton Pond. A person may not fish in Carleton Pond in the Readfield and Winthrop Sanctuary.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §294 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B294 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 138, §2 (AMD).



12 §12708. Wildlife management areas and public access sites

1. Designation and classification of wildlife management areas. The following areas are classified as wildlife management areas.

A. The following described territories are classified as wildlife management areas to be managed by the commissioner in accordance with the principles of wildlife management, as defined in section 10001, subsection 73, and subject to the commissioner's authority under section 12701:

(1) Bartlett's Island in Hancock County;

(2) Colby College Area: The Mayflower Hill Campus of Colby College comprising approximately 640 acres of land. It is located west of the center of Waterville bounded in general as follows:

From a stone marker on the west bank of Messalonskee Stream, said marker located across the stream from a point approximately 400 feet north of Riverview Avenue. Runs north along bank of Messalonskee Stream to a point approximately 2,000 feet north of Cedar Bridge (North Street), thence in a northeasterly direction to a cement marker on the Second Rangeway at a point approximately 900 feet northeast of intersection with Rice Rips Road, thence in a southwesterly direction to Rice Rips Road, thence east approximately 300 feet, thence southwesterly again approximately parallel to and west of the Second Rangeway for approximately 1,800 feet to a cement marker, thence easterly to the Second Rangeway, thence in a southerly direction on east side of Second Rangeway for approximately 1,900 feet to a cement marker and college sign; thence southeast approximately 5,400 feet to Mt. Merici property line post and cement marker; thence in easterly direction to and across Mayflower Hill Drive in offset manner (east offset marked with stone or cement marker post) to and across Maine Central railroad to the point of beginning on west bank of Messalonskee Stream;

(3) Deer Isle and Stonington: The Towns of Deer Isle and Stonington, Hancock County;

(6) Lowell E. Barnes Wildlife Management Area: Certain lots or parcels of land situated in Hiram, County of Oxford, State of Maine, bounded and described as follows:

(a) A parcel of land containing 700 acres more or less bounded northerly by land now or formerly of Lusanna Hubbard, Lemuel Cotton and M.L. Wardsworth; easterly by land now or formerly of James Edgecomb; southerly by land now or formerly owned or occupied by Llewellyn A. Wardsworth, Asbury Huntress and Orison Adams; and westerly by land now or formerly of James Ayer, Harrison Sanburn, James Ayer again, the George F. Brooks place, so called, being the lot next below described and land now or formerly of Fred Small, Seth Spring and Freeman Flye;

(b) A parcel of land containing 25 acres, more or less, situated westerly of the above described lot and known as the George F. Brooks place; and

(c) A parcel of land containing 70 acres, more or less, situated adjacent to the first parcel above described and bounded north, east and west by said first above described parcel and southerly by land now or formerly of James Ayer and Elmer Hodgdon. Said parcel is known as the Dennis Stanley place;

(7) Marsh Island: Marsh Island in Penobscot County; and

(8) Oak Grove: The campus and land of Oak Grove School, in the Town of Vassalboro, County of Kennebec, situated on the east side of Route No. 100; and all the land of said school situated on the west side of Route No. 100. Sebago Lake Basin Wildlife Management Area: All that portion of Sebago Lake commonly known as Sebago Lake Basin lying below the high water mark in the Towns of Standish and Windham. [2005, c. 477, §21 (AMD).]

B. The following areas are classified as state-owned wildlife management areas, or "WMAs":

(1) Blanchard/AuClair WMA (Roach River Corridor) - T1 R14 WELS - Piscataquis County;

(2) Major Gregory Sanborn WMA - Brownfield, Denmark, Fryeburg - Oxford County;

(3) George Bucknam WMA (Belgrade Stream) - Mt. Vernon - Kennebec County;

(4) Caesar Pond WMA - Bowdoin - Sagadahoc County;

(5) Chesterville WMA - Chesterville - Franklin County;

(6) Coast of Maine WMA - all state-owned coastal islands that are owned or managed by the Department of Inland Fisheries and Wildlife;

(7) Dickwood Lake WMA - Eagle Lake - Aroostook County;

(8) Francis D. Dunn WMA (Sawtelle Deadwater) - T6 R7 WELS - Penobscot County;

(9) Fahi Pond WMA - Embden - Somerset County;

(10) Lyle Frost WMA (formerly Scammon) - Eastbrook, Franklin - Hancock County;

(11) Alonzo H. Garcelon WMA (Mud Mill Flowage) - Augusta, Windsor, Vassalboro, China - Kennebec County;

(12) Great Works WMA - Edmunds Township - Washington County;

(13) Jamies Pond WMA - Manchester, Farmingdale, Hallowell - Kennebec County;

(14) Jonesboro WMA - Jonesboro - Washington County;

(15) Earle R. Kelley WMA (Dresden Bog) - Alna, Dresden - Lincoln County;

(16) Kennebunk Plains WMA - Kennebunk - York County;

(17) Bud Leavitt WMA (Bull Hill) - Atkinson, Charleston, Dover-Foxcroft, Garland - Penobscot County and Piscataquis County;

(18) Gene Letourneau WMA (Frye Mountain) - Montville, Knox, Morrill - Waldo County;

(19) Long Lake WMA - St. Agatha - Aroostook County (all of Long Lake within the Town of St. Agatha);

(20) Madawaska WMA - Palmyra - Somerset County;

(20-A) Maine Youth Conservation WMA - T32MD - Hancock County;

(21) Mainstream WMA - Cambridge, Ripley - Somerset County;

(22) Lt. Gordon Manuel WMA - Hodgdon, Cary Plantation, Linneus - Aroostook County;

(23) Maynard F. Marsh WMA (Killick Pond) - Hollis, Limington - York County;

(24) Mercer Bog WMA - Mercer - Somerset County;

(25) Merrymeeting Bay WMA - Dresden, Bowdoinham, Woolwich, Bath, Topsham - Lincoln County and Sagadahoc County;

(26) Morgan Meadow WMA - Raymond - Cumberland County;

(27) Mt. Agamenticus WMA - York, South Berwick - York County;

(28) Muddy River WMA - Topsham - Sagadahoc County;

(29) Narraguagus Junction WMA - Cherryfield - Washington County;

(30) Old Pond Farm WMA - Maxfield, Howland - Penobscot County;

(31) Orange River WMA - Whiting - Washington County;

(32) Peaks Island WMA - Portland - Cumberland County;

(33) Pennamaquam WMA - Pembroke, Charlotte - Washington County;

(34) Steve Powell WMA - Perkins Township - Sagadahoc County (being the islands in the Kennebec River near Richmond known as Swan Island and Little Swan Island, formerly known as Alexander Islands);

(35) David Priest WMA (Dwinal Pond) - Lee, Winn - Penobscot County;

(36) James Dorso Ruffingham Meadow WMA - Montville, Searsmont - Waldo County;

(37) St. Albans WMA - St. Albans - Somerset County;

(38) Sandy Point WMA - Stockton Springs - Waldo County;

(39) Scarborough WMA - Scarborough, Old Orchard Beach, Saco - Cumberland County and York County;

(40) Steep Falls WMA - Standish, Baldwin - Cumberland County;

(41) Tyler Pond WMA - Manchester, Augusta - Kennebec County;

(42) Vernon S. Walker WMA - Newfield, Shapleigh - York County;

(43) R. Waldo Tyler Weskeag Marsh WMA - South Thomaston, Thomaston, Rockland, Owl's Head, Friendship - Knox County;

(43-A) Kennebec River Estuary WMA - Arrowsic, Bath, Georgetown, Phippsburg, West Bath, Woolwich - Sagadahoc County;

(43-B) Tolla Wolla WMA - Livermore - Androscoggin County;

(43-C) Green Point WMA - Dresden - Lincoln County;

(43-D) Hurds Pond WMA - Swanville - Waldo County;

(43-E) Sherman Lake WMA - Newcastle, Damariscotta - Lincoln County;

(43-F) Ducktrap River WMA - Belmont, Lincolnville - Waldo County;

(45) Stump Pond WMA - New Vineyard - Franklin County;

(46) Bog Brook WMA - Beddington, Deblois - Washington County;

(47) Cobscook Bay WMA - Lubec, Pembroke, Perry, Trescott Township - Washington County;

(48) Mattawamkeag River System WMA - Drew Plantation, Kingman Township, Prentiss Township, Webster Township - Penobscot County;

(49) Booming Ground WMA - Forest City - Washington County;

(50) Butler Island WMA - Ashland - Aroostook County;

(51) Pollard Flat WMA - Masardis - Aroostook County;

(52) Caribou Bog WMA - Old Town, Orono - Penobscot County;

(53) Delano WMA - Monson - Piscataquis County;

(54) Egypt Bay WMA - Hancock - Hancock County;

(55) Spring Brook WMA - Hancock - Hancock County;

(56) Strong WMA - Strong - Franklin County;

(57) Plymouth Bog WMA - Plymouth - Penobscot County; and

(58) Such other areas as the commissioner designates, by rules adopted in accordance with section 12701, as state-owned wildlife management areas. [2013, c. 408, §21 (AMD).]

[ 2013, c. 408, §21 (AMD) .]

2. The Public Boat Launch Access Program. The Public Boat Launch Access Program, referred to in this subsection as the "program," is established in the department. The purpose of the program is to provide anglers, boaters and other persons fair and equitable public access to public waters that offer recreational fishing opportunities by acquiring lands adjacent to those waters and providing appropriate opportunities to access those waters. The commissioner may establish program priorities based on fishery management or other resource management objectives and may use for these purposes any funds received through federal programs intended to aid in the restoration of sport fishing and other revenues available for providing access to public waters.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 587, §1 (AMD). 2003, c. 587, §2 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B295 (AMD). 2003, c. 655, §§B422,C4,6 (AFF). 2005, c. 477, §21 (AMD). 2007, c. 463, §7 (AMD). 2011, c. 253, §34 (AMD). 2013, c. 408, §21 (AMD).






Subchapter 2: FISH MANAGEMENT AND RESEARCH

12 §12751. Commissioner's authority relating to culture and research

1. Setting apart waters. The commissioner may by rule, pursuant to section 10104, subsection 1, set apart, for a term not to exceed 10 years, any inland water for use by the State in conducting work on fish culture and scientific research relative to fish.

In the waters so set apart, the commissioner and persons acting under the commissioner's authority in their respective fish culture and scientific work may take fish at any time or in any manner and erect and maintain any fixtures necessary for these purposes. In no instance may the commissioner permit the taking of fish by explosive, poisonous or stupefying substances, except for the use of registered fish toxicants for reclamation purposes.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §296 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Taking of certain fish.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §296 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B296 (AMD). 2003, c. 655, §B422 (AFF).



12 §12752. United States Fish and Wildlife Service

The United States Fish and Wildlife Service and its duly authorized agents may conduct fish culture operations and scientific investigations in the waters of this State in such manner and at such times as the service and its agents consider necessary and proper. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12753. Screens

1. Commissioner's authority. The commissioner may:

A. Authorize, alter and remove the screening of any inland waters; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Prohibit fishing within 500 yards of any screen installed by authority of the commissioner or the Legislature. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Tampering with screen. A person may not take up, destroy or injure any screen installed pursuant to this section, unless the person is duly authorized by the commissioner.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §297 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalty. The following penalties apply to violations of subsection 2.

A. A person who violates subsection 2 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §298 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 2 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §298 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §298 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B297,298 (AMD). 2003, c. 655, §B422 (AFF).



12 §12754. Fish spawning areas

1. Commissioner's authority. The commissioner may by rule, pursuant to section 10104, subsection 1, designate any inland waters of the State as fish spawning areas.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Hearing. The commissioner shall institute a public hearing, in conformity with the Maine Administrative Procedure Act, if so requested by any state agency.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12755. Tampering with department dam

1. Prohibition. A person without authority from the commissioner may not:

A. Tamper with a department dam; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Open or close gates or sluiceways of a department dam; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Add or remove flashboards of a department dam; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Otherwise damage or destroy a department dam. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

For purposes of this subsection, "department dam" means a dam owned or operated by the department, including dams in a fish hatchery or rearing station.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §299 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §299 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §299 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B299 (AMD). 2003, c. 655, §B422 (AFF).



12 §12756. Tampering with fishway

1. Prohibition. A person without authority from the commissioner may not:

A. Tamper with a fishway; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Close a fishway to fish migration; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Introduce foreign objects into a fishway; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Otherwise damage or destroy a fishway. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §300 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §300 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §301 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §301 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §301 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B300,301 (AMD). 2003, c. 655, §B422 (AFF).



12 §12757. Management of brook trout and landlocked salmon

Notwithstanding any other provision of this Part, any rule that includes a proposal to establish or amend the time, place or manner in which a person may fish for brook trout or landlocked salmon on inland waters is a routine technical rule as defined in Title 5, chapter 375, subchapter 2-A. The department shall provide the information in subsections 1 to 3 to any person upon request and at all hearings or meetings that relate to the time, place or manner in which a person may fish for brook trout or landlocked salmon on inland waters: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Information. Information and interpretation leading to rule proposals including alternative proposals that staff have considered but not proposed;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Assessment of biological potential. An assessment of the biological potential of the waters affected and management goals for those waters, including the best scientific judgment of the probable outcome and the probability of success of the plan relating to the management of brook trout and landlocked salmon; and

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Assessment of ability to evaluate success. A realistic assessment of the ability of fisheries staff to evaluate success of the management through future surveys.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12758. Fish stocking (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B302 (RP).



12 §12758-A. Fish stocking; public notification

When the Bureau of Resource Management plans to stock an inland water for the first time or to stock a new fish species or permanently stop stocking a fish species that is currently being stocked in an inland water, the department shall notify the public as provided in this section and allow for public comments on the stocking plan prior to implementing that plan. The department shall include on its publicly accessible website, in a manner that is easily identifiable and accessible by the public, notice of fish stocking plans identified under this section and allow public comment within a reasonable period of time. The department shall also provide notice by e-mail to organizations and individuals who have requested such notice. The department shall provide notification as provided in this section at the same time the stocking plan becomes a Bureau of Resource Management proposal. This section does not apply to a private pond or a fishing program for children. [2009, c. 216, §1 (NEW).]

SECTION HISTORY

2009, c. 216, §1 (NEW).



12 §12759. Stocking alewives

1. Prohibition. A person may not stock alewives in Hogan Pond or Whitney Pond in the Town of Oxford or any waters that drain into or out of those ponds.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §303 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §303 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §303 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B303 (AMD). 2003, c. 655, §B422 (AFF).



12 §12760. Fishways in dams and other artificial obstructions

1. Commissioners' authority. In order to conserve, develop or restore anadromous or migratory fish resources, the commissioner and the Commissioner of Marine Resources jointly may require a fishway to be erected, maintained, repaired or altered by the owners, lessors or other persons in control of any dam or other artificial obstruction within inland waters frequented by alewives, shad, salmon, sturgeon or other anadromous or migratory fish species.

The commissioners may not require or authorize a fishway or fish bypass structure at a dam on the outlet of Sebec Lake in the Town of Sebec or at a dam on the Sebec River in the Town of Milo or at a dam on the outlet of Schoodic Lake in Lake View Plantation or at a dam on the outlet of Seboeis Lake in Township 4, Range 9 NWP that would allow the upstream passage of an invasive fish species known to be present downstream in the Piscataquis River or Penobscot River drainage. For the purposes of this section, “invasive fish species” means those invasive fish species identified in the action plan for managing invasive aquatic species developed pursuant to Title 38, section 1872.

[ 2011, c. 612, §1 (AMD) .]

2. Examination of dams. The commissioner and the Commissioner of Marine Resources shall periodically examine all dams and other artificial obstructions to fish passage within the inland waters in order to determine whether fishways are necessary, sufficient or suitable for the passage of anadromous or migratory fish.

[ 2011, c. 612, §1 (AMD) .]

3. Monitoring program. The commissioner and the Commissioner of Marine Resources shall establish a program to ensure fishways are functioning properly and remain sufficient or suitable for the passage of anadromous or migratory fish. The commissioners have sole authority to take corrective action at fishways as prescribed under this section.

[ 2011, c. 612, §1 (AMD) .]

4. Initiation of fishway proceedings. The commissioner and the Commissioner of Marine Resources shall initiate proceedings to consider construction, repair or alteration of fishways in existing dams or other artificial obstructions whenever the commissioners determine that one or more of the following conditions may exist:

A. Fish passage at the dam or obstruction in issue, whether alone or in conjunction with fish passage at other upriver barriers, will improve access to sufficient and suitable habitat anywhere in the watershed to support a substantial commercial or recreational fishery for one or more species of anadromous or migratory fish; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Fish passage at the dam or obstruction in issue is necessary to protect or enhance rare, threatened or endangered fish species. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2011, c. 612, §1 (AMD) .]

5. Adjudicatory proceedings. A fishway proceeding must conform to the following requirements.

A. A fishway proceeding must be an adjudicatory proceeding under Title 5, chapter 375, subchapter 4, but a hearing is not required unless requested in accordance with paragraph B. Notice of the proceeding must be given in accordance with Title 5, section 9052 and the following requirements:

(1) Personal notice must be given to the dam owner, lessee or other person in control of the dam or artificial obstruction, informing that person that a proceeding has been undertaken and informing that person of that person's right to request a hearing; and

(2) Notice to the public, in newspapers of general circulation in the areas affected, must be given notifying the public of the initiation of the proceedings and of the public's opportunity to request a hearing. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. If any interested person requests a public hearing, the commissioner and the Commissioner of Marine Resources shall, within 30 days, either notify the petitioners in writing of the commissioners' denial, stating the reasons for the denial, or schedule a public hearing. The commissioners shall hold a public hearing whenever:

(1) The commissioners are petitioned by 50 or more residents of the State; or

(2) The owner, lessee or other person in control of the dam or artificial obstruction requests a hearing. [2011, c. 612, §1 (AMD).]

C. The commissioner and the Commissioner of Marine Resources shall accept testimony from the owner, lessee or other person in control of the dam or artificial obstruction on alternate fishway designs to those proposed by the commissioners for that dam or artificial obstruction. [2011, c. 612, §1 (AMD).]

[ 2011, c. 612, §1 (AMD) .]

6. Decision. In the event that the commissioner and the Commissioner of Marine Resources decide that a fishway should be constructed, repaired, altered or maintained pursuant to this section, the commissioners shall issue final orders with specific plans and descriptions of the fishway construction, alteration, repair or maintenance requirements, the conditions of the use of the fishway and the time and manner required for fishway operation. The commissioners may issue a decision requiring the owners, lessees or other persons in control of the dam or obstruction to construct, repair, alter or maintain a fishway. Such a decision must be supported by a finding based on evidence submitted to the commissioners that either of the following conditions exist:

A. One or more species of anadromous or migratory fish can be restored in substantial numbers to the watershed by construction, alteration, repair or maintenance of a fishway and habitat anywhere in the watershed above the dam or obstruction is sufficient and suitable to support a substantial commercial or recreational fishery for one or more species of anadromous or migratory fish; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The construction, alteration, repair or maintenance of a fishway is necessary to protect or enhance rare, threatened or endangered fish species. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

In the event that the commissioners decide that a fishway should not be constructed, the commissioners shall specify in that decision a period not to exceed 5 years subsequent to that decision during which a fishway may not be required to be constructed.

[ 2011, c. 612, §1 (AMD) .]

7. Compliance. The owner, lessee or other person in control of a dam or other artificial obstruction is jointly and severally liable for the costs of fishway design, construction, repair, alteration or maintenance, and for full compliance with a decision issued pursuant to subsection 6.

A. If the owner, lessee or other person in control of a dam or other artificial obstruction refuses to comply or does not fully comply with the decision issued pursuant to subsection 6, the commissioner and the Commissioner of Marine Resources shall initiate a civil action to enjoin the owner, lessee or person in control of the dam to comply fully with the commissioners' order or to restrain the violation of an order. In the proceeding, the court may not review the legality of the commissioners' order, except when the owner, lessee or person in control of the dam or artificial obstruction has brought a timely petition for judicial review pursuant to Title 5, chapter 375, subchapter 7. [2011, c. 612, §1 (AMD).]

B. The court may render judgment against and order the sale of the dam or other artificial obstruction, the land on which it stands and a right-of-way to the dam or artificial obstruction, in order to secure the costs of fishway construction, repair, alteration or maintenance, the costs of the court-ordered sale and the costs incurred by the department for fishway design. The purchaser of the dam or other obstruction is subject to the decision issued pursuant to subsection 6. [2011, c. 612, §1 (AMD).]

[ 2011, c. 612, §1 (AMD) .]

8. Privileged entry. The commissioner and the Commissioner of Marine Resources, the commissioners' agents or subcontractors may enter upon any private land in order to examine, at least annually, fishways in dams or other artificial obstructions and dams as provided in subsection 2. The commissioners shall notify the landowner, lessee or other person in control of the dam when the examination will take place and the time required to complete the examination. The commissioners shall make every effort to preserve private land and shall restore surrounding lands to the grade and condition existing prior to entry, if economically feasible.

[ 2011, c. 612, §1 (AMD) .]

9. Certain lakes, rivers and streams; fishways prohibited. Notwithstanding any other provision of law to the contrary, the owners, lessors or other persons in control of a dam on the outlet of Sebec Lake in the Town of Sebec, of Schoodic Lake in Lake View Plantation or of Seboeis Lake or a dam on the Sebec River in the Town of Milo may not construct or authorize the construction of a fishway or fish bypass structure that would allow the upstream passage of an invasive fish species known to be present downstream in the Piscataquis River or Penobscot River drainage.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $500 or more than $1,000 may be adjudged. [2011, c. 24, §2 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2011, c. 24, §2 (NEW).]

[ 2011, c. 612, §1 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B304 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 561, §33 (AMD). 2011, c. 24, §§1, 2 (AMD). 2011, c. 612, §1 (AMD).



12 §12761. Construction of new dams or other artificial obstructions

1. Notice required. Prior to construction or prior to authorizing construction of a new dam or other obstruction in the inland waters, the owner, lessee or other person in control of the dam or other artificial obstruction shall provide written notice to the commissioner and the Commissioner of Marine Resources supplying information on construction plans, proposed location and date of construction of the dam or other artificial obstruction.

[ 2011, c. 612, §2 (AMD) .]

2. Initiation of fishway proceedings. Within 30 days of receipt of the construction notice pursuant to subsection 1, the commissioner and the Commissioner of Marine Resources shall review the plans in order to determine whether fishway construction or alteration of proposed fishway construction plans may be required pursuant to the criteria set forth in section 12760, subsection 4. If the commissioners determine that the construction or alteration may be necessary, the commissioners shall initiate fishway proceedings and follow the procedures prescribed in section 12760.

[ 2011, c. 612, §2 (AMD) .]

3. Unlawful building of dam. A person may not build any dam or other obstruction in any of the rivers, streams or brooks of this State without first filing written notice with the commissioner and the Commissioner of Marine Resources pursuant to subsection 1.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §305 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §305 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2011, c. 612, §2 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B305 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 612, §2 (AMD).



12 §12762. Fish kills; violations; fines; rules; definition

1. Prohibition. A person may not improperly operate a fishway required under this subchapter in a manner that results in a fish kill.

[ 2003, c. 655, Pt. B, §306 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine equivalent to the value of the fish killed but not more than $10,000 for each day of that violation may be adjudged. [2003, c. 655, Pt. B, §306 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §306 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §306 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Rules; definition. The department and the Department of Marine Resources shall jointly make rules defining "fish kill."

[ 2003, c. 655, Pt. B, §306 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B306 (RPR).



12 §12763. Use or possession of gill net; Penobscot Nation research; department personnel

1. Prohibition.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §307 (RP) .]

2. Penobscot Nation research. Under the direction of its director, the staff of the Department of Natural Resources of the Penobscot Nation may use gill nets for the purpose of scientific fisheries research and management on any waters within, flowing through or adjacent to Penobscot Indian territory as defined in Title 30, section 6205, subsection 2.

A. The authority granted under this subsection is subject to the following constraints.

(1) Both ends of the gill net must be marked with buoys that are clearly visible from a distance of 300 feet and that identify the Department of Natural Resources of the Penobscot Nation as the owner of the net.

(2) The results of each netting must be forwarded on a weekly basis to the office of the commissioner where the results must be available for public inspection. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §307 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §307 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §307 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Use of gill nets by department personnel. Department personnel and persons under contract with the department may use gill nets pursuant to this subsection. When requested by another agency to undertake a gill netting project, the department must be reimbursed by that agency for all costs relating to the gill netting project.

A. Department personnel and persons under contract with the department may not use gill nets in inland waters unless:

(2) Both ends of the net are marked with buoys that are clearly visible from a distance of 300 feet and that identify the department; and

(3) The results of each netting are forwarded on a weekly basis to the office of the commissioner. The records of the results must be available for public inspection at the office of the commissioner.

A person under contract with the department may not use a gill net under this section unless the use is at the direction of and under the supervision of the commissioner or the commissioner's designee. [2011, c. 533, §6 (AMD).]

A-1. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §307 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §307 (RP).]

C. [2007, c. 651, §13 (RP).]

[ 2011, c. 533, §6 (AMD) .]

4. Permits allowing use of gill nets by federal agencies or other state agencies. The department may authorize the use of gill nets by federal agencies or other state agencies for purposes of scientific research or public safety projects. Any authorization by the department for a federal agency or another state agency to utilize gill nets must be given through written permit.

A. The authority granted to the department under this subsection is subject to the following constraints.

(2) Both ends of the gill net must be marked with buoys that are clearly visible from a distance of 300 feet and that identify the state or federal agency responsible for setting the net.

(3) The results of each netting must be forwarded on a weekly basis to the department, and the records of the results must be available for public inspection at the department. [2005, c. 477, §22 (AMD).]

B. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §307 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2005, c. 477, §22 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B307 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 477, §22 (AMD). 2007, c. 651, §13 (AMD). 2011, c. 533, §6 (AMD).






Subchapter 3: ENDANGERED SPECIES; MANAGEMENT AND RESEARCH

12 §12801. Declaration of purpose

The Legislature finds that various species of fish or wildlife have been and are in danger of being rendered extinct within the State of Maine, and that these species are of esthetic, ecological, educational, historical, recreational and scientific value to the people of the State. The Legislature, therefore, declares that it is the policy of the State to conserve, by according such protection as is necessary to maintain and enhance their numbers, all species of fish or wildlife found in the State, as well as the ecosystems upon which they depend. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

This subchapter and chapter 631 are established to carry out the purposes of this section. [2003, c. 573, §5 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 573, §5 (AMD). 2003, c. 573, §8 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C3,6 (AFF).



12 §12802. Commissioner's authority, investigations and programs

1. Investigations. The commissioner may conduct investigations in order to develop information relating to population size, distribution, habitat needs, limiting factors and other biological and ecological data relating to the status and requirements for survival of any species of fish or wildlife occurring in the State, whether endangered or not.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §308 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Programs. The commissioner may develop programs to enhance or maintain the populations described in subsection 1.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B308 (AMD). 2003, c. 655, §B422 (AFF).



12 §12803. Designation of endangered species

1. Standards. The commissioner shall recommend a species to be listed as endangered or threatened whenever the commissioner finds one of the following to exist:

A. The present or threatened destruction, modification or curtailment of its habitat or range; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Overutilization for commercial, sporting, scientific, educational or other purposes; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Disease or predation; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Inadequacy of existing regulatory mechanisms; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Other natural or manmade factors affecting its continued existence within the State. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Commissioner's duties. In recommending a species to be listed as endangered or threatened, the commissioner shall:

A. Make use of the best scientific, commercial and other data available; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Consult, as appropriate, with federal agencies, other interested state agencies, other states having a common interest in the species and interested persons and organizations; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Maintain a list of all species that the Legislature has designated to be endangered or threatened, naming each species by both its scientific and common name, if any, and specifying over what portion of its range each species so designated is endangered or threatened. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Legislative authority. The Legislature, as sole authority, shall designate a species as a state endangered or state threatened species. The list of state endangered or state threatened species by common name, scientific name and status is as follows:

A. Least tern, Sterna antillarum, endangered; [2007, c. 166, §1 (AMD).]

B. Golden eagle, Aquila chrysaetos, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

C. Piping plover, Charadrius melodus, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

D. Sedge wren, Cistothorus platensis, endangered; [2007, c. 166, §1 (AMD).]

E. Grasshopper sparrow, Ammodramus savannarum, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

F. Box turtle, Terrapene carolina, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

G. Black racer, Coluber constrictor, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

H. Roseate tern, Sterna dougallii, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

I. Northern bog lemming, Synaptomys borealis, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

J. Blanding's turtle, Emydoidea blandingii, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

K. Black tern, Chlidonias niger, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

L. American pipit, Anthus rubescens (breeding population only), endangered; [2007, c. 166, §1 (AMD).]

M. Peregrine falcon, Falco peregrinus (breeding population only), endangered; [2007, c. 166, §1 (AMD).]

N. Roaring Brook mayfly, Epeorus frisoni, threatened; [2015, c. 121, §1 (AMD).]

O. Ringed boghaunter, Williamsonia lintneri, threatened; [2007, c. 166, §1 (AMD).]

P. Clayton's copper, Lycaena dorcas claytoni, threatened; [2015, c. 121, §2 (AMD).]

Q. Edwards' hairstreak, Satyrium edwardsii, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

R. Hessel's hairstreak, Callophrys hesseli, endangered; [2007, c. 166, §1 (AMD).]

S. Katahdin arctic, Oenis polixenes katahdin, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

T. Spotted turtle, Clemmys guttata, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

U. [2009, c. 60, §1 (RP).]

V. Razorbill, Alca torda, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

W. Atlantic puffin, Fratercula arctica, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

X. Harlequin duck, Histrionicus histrionicus, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

Y. Arctic tern, Sterna paradisaea, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

Z. Upland sandpiper, Bartramia longicauda, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

AA. Swamp darter, Etheostoma fusiforme, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

BB. Tidewater mucket, Leptodea ochracea, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

CC. Yellow lampmussel, Lampsilis cariosa, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

DD. Tomah mayfly, Siphlonisca aerodromia, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

EE. [2007, c. 166, §1 (RP).]

FF. Twilight moth, Lycia rachelae, threatened; [2007, c. 166, §1 (AMD).]

GG. Pine barrens zanclognatha, Zanclognatha martha, threatened; [2007, c. 166, §1 (AMD).]

HH. Redfin pickerel, Esox americanus americanus, endangered; [2007, c. 166, §1 (NEW).]

II. Juniper hairstreak, Callophrys gryneus, endangered; [2007, c. 166, §1 (NEW).]

JJ. Rapids clubtail, Gomphus quadricolor, endangered; [2007, c. 166, §1 (NEW).]

KK. New England cottontail, Sylvilagus transitionalis, endangered; [2007, c. 166, §1 (NEW).]

LL. Black-crowned night heron, Nycticorax nycticorax, endangered; [2015, c. 121, §3 (AMD).]

MM. Common moorhen, Gallinula chloropus, threatened; [2007, c. 166, §1 (NEW).]

NN. Great cormorant, Phalacrocorax carbo (breeding population only), threatened; [2007, c. 166, §1 (NEW).]

OO. Short-eared owl, Asio flammeus (breeding population only), threatened; [2007, c. 166, §1 (NEW).]

PP. Purple lesser fritillary, Boloria chariclea grandis, threatened; [2007, c. 166, §1 (NEW).]

QQ. Sleepy duskywing, Erynnis brizo, threatened; [2007, c. 166, §1 (NEW).]

RR. Boreal snaketail, Ophiogomphus colubrinus, threatened; [2007, c. 166, §1 (NEW).]

SS. Brook floater, Alasmidonta varicosa, threatened; [2007, c. 166, §1 (NEW).]

TT. Barrow's goldeneye, Bucephala islandica, threatened; [2015, c. 121, §4 (AMD).]

UU. Least bittern, Ixobrychus exilis, endangered; [2015, c. 121, §4 (AMD).]

VV. Cobblestone tiger beetle, Cicindela marginipennis, endangered; [2015, c. 121, §5 (NEW).]

WW. Frigga fritillary, Boloria frigga, endangered; [2015, c. 121, §5 (NEW).]

XX. Little brown bat, Myotis lucifugus, endangered; [2015, c. 121, §5 (NEW).]

YY. Northern long-eared bat, Myotis septentrionalis, endangered; [2015, c. 121, §5 (NEW).]

ZZ. Eastern small-footed bat, Myotis leibii, threatened; and [2015, c. 121, §5 (NEW).]

AAA. Six-whorl vertigo, Vertigo morsei, endangered. [2015, c. 121, §5 (NEW).]

[ 2015, c. 121, §§1-5 (AMD) .]

4. Process for recommendation; notice and hearings. Prior to recommending an addition, deletion or other change to the endangered and threatened species listed in subsection 3, the commissioner shall provide for public notice and public hearings on that proposed recommendation in accordance with the provisions of Title 5, chapter 375, subchapter 2.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Designation by Legislature. The Legislature may not amend the list of endangered or threatened species in subsection 3 except upon the recommendation of the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 573, §6 (AMD). 2003, c. 573, §8 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C3,6 (AFF). 2007, c. 166, §1 (AMD). 2009, c. 60, §1 (AMD). 2015, c. 121, §§1-5 (AMD).



12 §12804. Conservation of endangered species

1. Conservation of nongame and endangered species. The commissioner may establish such programs as are necessary to bring any endangered or threatened species to the point where it is no longer endangered or threatened, including:

A. Acquisition of land or aquatic habitat or interests in land or aquatic habitat; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Propagation; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Live trapping; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Transplantation. Prior to the transplantation, introduction or reintroduction of an endangered or threatened species in the State, the commissioner shall, in conjunction with the Department of Marine Resources, when appropriate, develop a recovery plan for that species, conduct a public hearing on that recovery plan pursuant to Title 5, Part 18 and submit that plan to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters. The introduction or reintroduction of that species must be conducted in accordance with the recovery plan developed under this paragraph and may not begin sooner than 90 days after all conditions of this paragraph have been met; and [2009, c. 561, §34 (AMD).]

E. In the extraordinary case where population pressures within a given group ecosystem can not be otherwise relieved, regulated taking. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2009, c. 561, §34 (AMD) .]

2. Habitat. For species designated as endangered or threatened under this subchapter the commissioner may by rule identify areas currently or historically providing physical or biological features essential to the conservation of the species and that may require special management considerations. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §309 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Protection guidelines. The commissioner may by rule develop guidelines for the protection of species designated as endangered or threatened under this subchapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §309 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Annual report.

[ 2007, c. 651, §14 (RP) .]

5. Confidential information. Specific information concerning the location of a threatened or endangered species is confidential and not a public record under Title 1, chapter 13 if, in the judgment of the commissioner, disclosure of that information would threaten the continued existence of the threatened or endangered species. If the commissioner determines that information is confidential under this subsection, the commissioner may not disclose the information except to the landowner whose property is the location of the threatened or endangered species.

[ 2015, c. 301, §40 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 573, §7 (AMD). 2003, c. 614, §9 (AFF). 2003, c. 655, §B309 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 651, §14 (AMD). 2009, c. 561, §34 (AMD). 2015, c. 301, §40 (AMD).



12 §12805. Cooperative agreements

The commissioner may enter into agreements with federal agencies, other states, political subdivisions of this State or private persons for the establishment and maintenance of programs for the conservation of endangered or threatened species and may receive all federal funds allocated for obligations to the State pursuant to these agreements. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12806. State and local cooperation

1. Review. A state agency or municipal government may not permit, license, fund or carry out projects that will:

A. Significantly alter the habitat identified under section 12804, subsection 2 of any species designated as threatened or endangered under this subchapter; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Violate protection guidelines set forth in section 12804, subsection 3. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The commissioner shall make information under section 12804 available to all other state agencies and municipal governments for the purposes of review.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Variance. Notwithstanding subsection 1, state agencies and municipal governments may grant a variance from this section provided that:

A. The commissioner certifies that the proposed action would not pose a significant risk to any population of endangered or threatened species within the State; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A public hearing is held on the proposed action. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Pending applications. Notwithstanding Title 1, section 302, applications pending at the time of adoption of habitats and guidelines under section 12804, subsections 2 and 3 are governed by this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12807. Introduction of wolves to State; approval

A person may not release a wolf in the State for the purpose of reintroducing that species into the State without the prior approval of both Houses of the Legislature and the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12808. Misuse of endangered or threatened species

For the purposes of this section, "to take," "take" and "taking" mean the act or omission that results in the death of any endangered or threatened species. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §310 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

1. Prohibited acts regarding endangered or threatened species; negligence. Except as provided in subsections 2 and 3, a person may not negligently:

A. Import into the State or export out of the State any endangered or threatened species. A person who violates this paragraph commits a Class E crime; [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §311 (RPR).]

B. Hunt, take, trap or possess any endangered or threatened species within the State. A person who violates this paragraph commits a Class E crime; [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §311 (RPR).]

C. Possess, process, sell, offer for sale, deliver, carry, transport or ship, by any means whatsoever, any endangered or threatened species or any part of an endangered or threatened species. A person who violates this paragraph commits a Class E crime; or [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §311 (RPR).]

D. Feed, set bait for or harass any endangered or threatened species. A law enforcement officer, as defined in Title 25, section 2801-A, subsection 5, must issue a warning to a person who violates this paragraph for the first time. A person who violates this paragraph after having previously been given a warning under this paragraph commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §311 (RPR).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §311 (RPR) .]

1-A. Prohibited acts regarding endangered or threatened species; intentional. Except as provided in subsections 2 and 3, a person may not intentionally:

A. Import into the State or export out of the State any endangered or threatened species. A person who violates this paragraph commits a Class D crime; [2003, c. 655, Pt. B, §312 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Hunt, take, trap or possess any endangered or threatened species within the State. A person who violates this paragraph commits a Class D crime; [2003, c. 655, Pt. B, §312 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Possess, process, sell, offer for sale, deliver, carry, transport or ship, by any means whatsoever, any endangered or threatened species or any part of an endangered or threatened species. A person who violates this paragraph commits a Class D crime; or [2005, c. 477, §23 (AMD).]

D. Feed, set bait for or harass any endangered or threatened species. A law enforcement officer, as defined in Title 25, section 2801-A, subsection 5, must issue a warning to a person who violates this paragraph for the first time. A person who violates this paragraph after having previously been given a warning under this paragraph commits a Class D crime. [2003, c. 655, Pt. B, §312 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2005, c. 477, §23 (AMD) .]

2. Exceptions for certain purposes. Notwithstanding subsections 1 and 1-A or section 10650 as it applies to rules adopted in accordance with this subchapter, the commissioner may:

A. Under such terms and conditions as the commissioner may prescribe, permit any act prohibited by this section or by rule for educational or scientific purposes or to enhance the propagation or survival of an endangered or threatened species; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Under such terms and conditions as the commissioner may prescribe, permit any endangered or threatened species that enters the State and is being transported to a point outside the State to be so entered and transported without restriction in accordance with the terms of any federal or state permit. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §313 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Exceptions; incidental take plan. Notwithstanding subsection 1, the commissioner may:

A. Permit the taking of any endangered species or threatened species if:

(1) Such taking is incidental to, and not the purpose of, carrying out an otherwise lawful activity;

(2) The taking will not impair the recovery of any endangered species or threatened species; and

(3) The person develops and implements an incidental take plan approved by the commissioner to take an endangered species or threatened species pursuant to paragraph B; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Allow a plan that minimizes the incidental taking of an endangered species or threatened species that specifies the following:

(1) A description of the specific activities sought to be authorized by the incidental take permit and an analysis of potential alternatives;

(2) The individual and cumulative effects that may reasonably be anticipated to result from the proposed actions covered by the plan;

(3) The recovery measures the applicant will implement to prevent, minimize and mitigate the individual and cumulative effects and any provisions that are necessary to prevent, minimize and mitigate circumstances that are likely to impair the recovery of any endangered or threatened species covered by the plan;

(4) The procedures for monitoring the effectiveness of the recovery measures in the plan;

(5) The anticipated costs of implementing the plan and the availability of necessary funding for the applicant to implement the plan; and

(6) Other modifications to the plan or other additional measures, if any, that the department may require and such other matters as the department determines to be necessary for the recovery of species consistent with this section. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The department shall seek input from knowledgeable individuals or groups on each incidental take plan for endangered or threatened species.

If any person fails to abide by the terms of any permit authorizing the incidental taking of an endangered or threatened species, the permit must be immediately suspended or revoked.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B310-313 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 477, §23 (AMD).



12 §12809. Judicial enforcement

1. General. In the event of a violation of this subchapter, any rule adopted pursuant to this subchapter or any license or permit granted under this subchapter, the Attorney General may institute injunctive proceedings to enjoin any further violation, a civil or criminal action, or any appropriate combination of those proceedings without recourse to any other provision of law administered by the department.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Restoration. The court may order restoration of any area affected by any activity found to be in violation of this subchapter, any rule adopted pursuant to this subchapter or any license or permit granted under this subchapter, to its condition prior to the violation or as near to that condition as possible. When the court finds that the violation was willful, the court shall order restoration under this subchapter, unless the restoration would result in:

A. A threat to public health and safety; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Environmental damage; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A substantial injustice. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12810. Delisted species

1. Definition. For purposes of this section, "delisted species" means a species that was listed as a state endangered or threatened species under section 12803 and after 2007 was removed from that list by the Legislature. The following is a delisted species:

A. Bald eagle, Haliaeetus leucocephalus. [2009, c. 60, §2 (NEW).]

[ 2009, c. 60, §2 (NEW) .]

2. Prohibited acts regarding delisted species. Except as otherwise authorized by the commissioner pursuant to this Part, a person may not intentionally:

A. Import into the State or export out of the State a delisted species. A person who violates this paragraph commits a Class D crime; [2009, c. 60, §2 (NEW).]

B. Hunt, trap or possess a delisted species within the State. A person who violates this paragraph commits a Class D crime; [2009, c. 60, §2 (NEW).]

C. Process, sell, offer for sale, deliver, carry, transport or ship, by any means whatsoever, a delisted species or any part of a delisted species. A person who violates this paragraph commits a Class D crime; or [2009, c. 60, §2 (NEW).]

D. Feed, set bait for or harass a delisted species. A law enforcement officer, as defined in Title 25, section 2801-A, subsection 5, must issue a warning to a person who violates this paragraph for the first time. A person who violates this paragraph after having previously been given a warning under this paragraph commits a Class D crime. [2009, c. 60, §2 (NEW).]

[ 2009, c. 60, §2 (NEW) .]

SECTION HISTORY

2009, c. 60, §2 (NEW).












Subpart 5: GUIDES, OUTFITTERS AND TAXIDERMISTS

Chapter 927: GUIDES AND YOUTH CAMP TRIP LEADERS

12 §12851. Commissioner's authority to adopt rules

The commissioner shall, with the advice and consent of the Advisory Board for the Licensing of Guides, adopt rules necessary to administer this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The commissioner shall establish safety standards to provide the clients of guides reasonable protection from hazards. The commissioner may adopt rules in the following areas. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §314 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

1. Alcohol; drugs. The commissioner may require applicants to state whether they use alcohol or other drugs in a way that would interfere with their competence as guides.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Failure to meet party. The commissioner may require applicants who have previously held a guide license to state that they have not received and retained a guiding fee from a party and then failed to meet that party as agreed or failed to provide the services as agreed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Competency. The commissioner may establish standards of competency that must be provided to each applicant.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Watercraft. The commissioner may establish standards for the use of watercraft by a guide to ensure that the watercraft is safe for the use intended, that sufficient safety equipment is provided to each passenger and that the operator is competent to use watercraft.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Classification. The commissioner may establish classifications of guide licenses, including general guides and specialized categories.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Other. The commissioner may establish rules in any area as the commissioner considers necessary to administer this chapter, except that the commissioner may not require an applicant to demonstrate certification in cardiopulmonary resuscitation.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B314 (AMD). 2003, c. 655, §B422 (AFF).



12 §12852. Rule violations; licensed guides and trip leaders

The following penalties apply to violations of rules regulating licensed guides or youth camp trip leaders and course instructor certificates. [2009, c. 211, Pt. B, §8 (AMD).]

1. Civil. Notwithstanding section 10650, a person who violates a rule regulating licensed guides or youth camp trip leaders and course instructor certificates commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2009, c. 211, Pt. B, §9 (AMD) .]

2. Criminal. A person who violates a rule regulating licensed guides or youth camp trip leaders and course instructor certificates after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2009, c. 211, Pt. B, §10 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B315 (RPR). 2009, c. 211, Pt. B, §§8-10 (AMD).



12 §12853. License, fees and requirements; youth camp trip leader exception

1. Prohibition. Except as provided in subsection 7, a person may not act as a guide without a valid license issued under this chapter.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §316 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates subsection 1 commits a Class D crime for which the court shall impose a sentencing alternative involving a term of imprisonment of 3 days, none of which may be suspended. The court shall also impose a fine of $1,000, none of which may be suspended. A person violates subsection 1 each day that person acts as a guide without a valid license issued under this chapter.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §316 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. New applications. A person wishing to be licensed as a guide shall submit an application to the commissioner.

A. The commissioner shall provide application forms that request all relevant information the commissioner considers necessary. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Failure or refusal to satisfactorily answer any question in the application is a basis for the commissioner not to accept the application. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The commissioner shall decide whether the application is acceptable within 5 working days of receipt. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The commissioner shall notify each applicant at least 2 weeks prior to the examination required under section 12855. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Qualifications. In order to qualify for a guide license, a person must:

A. Be at least 18 years of age; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Pass the guide examination in accordance with section 12855; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. If a first-time applicant, be currently certified in first aid through completion of any standard first aid course that meets the criteria established by rule of the commissioner; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. If not a first-time applicant, submit satisfactory evidence, as determined by the commissioner, of having held a guide license in this State; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Meet all requirements established by rules of the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

For purposes of this subsection, "first-time applicant" means an applicant who has not previously been issued a guide license in this State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Fee. The fee for a 3-year guide license is $81.

[ 2005, c. 12, Pt. III, §30 (AMD) .]

6. Term of license. A guide license entitles a person to act as a guide through December 31st of the 2nd complete year following the year of issuance.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Exception. A person holding a youth camp trip leader permit under section 12860 may, without a guide license, conduct trips including adults under the auspices of the youth camp that employs those adults, subject to all the requirements of section 12860.

[ 2009, c. 211, Pt. B, §11 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B316 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III30 (AMD). 2009, c. 211, Pt. B, §11 (AMD).



12 §12854. Guides carrying passengers for hire

A guide carrying passengers for hire must be certified in the area of watercraft safety. A guide who has been certified in watercraft safety through the guide license examination process is authorized, without further licensing requirements, to operate a motorboat carrying passengers for hire pursuant to section 13063, subsection 2. A guide license issued to a guide who has been certified in watercraft safety must clearly indicate that the licensee is authorized to operate a motorboat carrying passengers for hire. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12855. Examination

1. Requirement. In order to qualify for a guide license, a person who has not held a valid guide license within the previous 3 years must pass an examination pursuant to this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Form. The commissioner shall determine the form and content of the examination.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Location. The commissioner shall designate locations where the examination will be held, except the examination must be held in one of the Inland Fisheries and Wildlife regions if at least 10 applicants reside in that region.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Reexamination. The commissioner may require a guide to be examined or reexamined if the commissioner receives a written complaint and, upon investigation, believes that the guide no longer meets the guide qualifications.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Fee. The examination fee is $100. An applicant may retake the examination once without paying an additional fee. The fee is nonrefundable.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Oral examination. If an oral examination is administered, the examination must be conducted by at least 2 trained examiners designated pursuant to section 10153, subsection 2, paragraph D who are approved by the commissioner or members of the Advisory Board for the Licensing of Guides.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12856. Approved curriculum for licensed Maine guides

The commissioner shall approve a curriculum designed to prepare persons for the guide examinations. This curriculum must cover practical skills, fisheries and wildlife laws and other aspects important for the guiding profession. The commissioner shall convene an ad hoc advisory board, as defined under Title 5, section 12008, to develop the curriculum. Nonagency members must be compensated according to Title 5, chapter 379. The commissioner also shall consult with the Department of Education in developing the curriculum. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12857. Hiring guide

1. Prohibition. A person may not hire another person as a guide if the hiring person has knowledge that the person does not hold a valid guide license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §317 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §317 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §317 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B317 (AMD). 2003, c. 655, §B422 (AFF).



12 §12858. Guide license violations

1. Guide license violations. A person licensed as a guide may not violate the following provisions.

A. A person licensed as a guide may not knowingly assist a client in violating any of the provisions of this Part.

(1) If the violation committed by the client is a civil violation, a person licensed as a guide who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) If the violation committed by the client is a civil violation, a person licensed as a guide who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

(3) If the violation committed by the client is a criminal violation, a person licensed as a guide who violates this paragraph commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §318 (RPR).]

B. A person licensed as a guide who has knowledge that a client has violated the provisions of this Part shall, within 24 hours, inform a person authorized to enforce this Part.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §318 (RPR).]

C. A person licensed as a guide may not take a party of more than 12 people out on any lake, stream or waterway in the State at any time.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §318 (RPR).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §318 (RPR) .]

2. Civil violations.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §318 (RP) .]

3. Criminal violations.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §318 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B318 (RPR).



12 §12859. Junior Maine guides

1. Eligibility. To qualify as a junior Maine guide, a person must be at least 14 years of age and under 18 years of age, meet the requirements established by the commissioner and pass the required examinations.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Restrictions. A junior Maine guide is not authorized to provide guiding services.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12860. Youth camp trip leader permit

1. When permit required. Youth camps licensed by the Department of Health and Human Services under Title 22, section 2495, or located in another state and licensed in a similar manner, if the laws of the other state so require, conducting trip camping shall:

A. Provide at least one staff member over 18 years of age for each 6 campers; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Ensure that the staff member in charge of the trip holds a valid youth camp trip leader permit. [2009, c. 211, Pt. B, §12 (AMD).]

[ 2009, c. 211, Pt. B, §12 (AMD) .]

1-A. Prohibition. A person may not conduct trip camping under subsection 1 without a youth camp trip leader permit issued under this section. Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2009, c. 211, Pt. B, §12 (AMD) .]

2. Application. A person wishing a youth camp trip leader permit must submit an application on forms provided by the commissioner and pay the application fee.

[ 2009, c. 211, Pt. B, §12 (AMD) .]

3. Qualifications. To qualify initially for a youth camp trip leader permit, an applicant must:

A. Show successful completion of an approved youth camp trip leader safety course or complete an application provided by the commissioner outlining in detail the applicant's experience and training as a youth camp trip leader; and [2009, c. 211, Pt. B, §12 (AMD).]

B. Meet any other requirements established by rule by the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2009, c. 211, Pt. B, §12 (AMD) .]

4. Special waiver. Waiver of the course requirement by the commissioner on the basis of the applicant's experience and payment of the application fee qualifies the applicant for a youth camp trip leader permit.

[ 2009, c. 211, Pt. B, §12 (AMD) .]

5. Curriculum. The commissioner shall review and adopt a youth camp trip leader safety course curriculum that includes, but is not limited to:

A. Training in first aid; [2009, c. 652, Pt. A, §16 (RPR).]

B. Training in water safety, including lifesaving techniques as appropriate; and [2009, c. 652, Pt. A, §16 (RPR).]

C. Youth camp trip leader qualifications and required experience for the special waiver procedure in subsection 4. [2009, c. 652, Pt. A, §16 (RPR).]

The commissioner shall publish the curriculum and a current list of courses, with the approved curriculum, by name and address.

[ 2009, c. 652, Pt. A, §16 (RPR) .]

6. Fee. The initial qualifying fee for a youth camp trip leader permit is $20. The permit may be renewed upon payment of $15 if requirements of the department are met.

[ 2009, c. 211, Pt. B, §12 (AMD) .]

7. Enforcement. Wardens of the department, the rangers of the Bureau of Forestry and rangers of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands may enforce this section and may terminate any trip that is considered unsafe or in violation of this section. The commissioner shall adopt standards for what is considered an unsafe trip. The commissioner shall consider previous violations of this section when issuing or reissuing youth camp trip leader permits.

[ 2009, c. 211, Pt. B, §12 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §§23, 24 (REV) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B319 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 12, §III31 (AMD). 2009, c. 211, Pt. B, §12 (AMD). 2009, c. 211, Pt. B, §12 (AMD). 2009, c. 369, Pt. A, §28 (AMD). 2009, c. 652, Pt. A, §16 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §§23, 24 (REV).



12 §12861. Transportation of guide's clients by unlicensed person (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 532, §1 (NEW). 2009, c. 598, §1 (AMD). MRSA T. 12, §12861, sub-§3 (RP).



12 §12862. Retrieval of wounded or killed bear, deer or moose after hours

Notwithstanding sections 11205, 11206 and 11111, the commissioner may authorize a person licensed to guide hunters under section 12853 whose client during a guided hunt wounds or kills a bear, deer or moose to track and dispatch that animal outside of legal hunting hours. A licensed guide authorized to track a wounded animal pursuant to this section may use one leashed dog for tracking purposes. The commissioner may place conditions and restrictions on tracking activities conducted pursuant to this section to ensure its proper administration and the humane treatment of a wounded animal. [2015, c. 90, §5 (NEW).]

SECTION HISTORY

2015, c. 90, §5 (NEW).






Chapter 929: WHITEWATER RAFTING

12 §12901. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Affiliated group.

[ 2013, c. 245, §1 (RP) .]

2. Affiliated outfitter.

[ 2013, c. 245, §2 (RP) .]

3. Allocation. "Allocation" means the privilege of taking a specified number of passengers per day on whitewater trips on a particular river, as specified annually.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Commercial. "Commercial" means for financial compensation or other remuneration.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Commercial whitewater outfitter; outfitter. "Commercial whitewater outfitter" or "outfitter" means a person who collects dues or fees or receives any form of compensation for arranging or providing whitewater rafting trips or for operating a whitewater rafting organization. A commercial whitewater outfitter license does not authorize the holder to guide whitewater rafting trips unless that person also holds a valid whitewater guide's license.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §321 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Demonstrated use. "Demonstrated use" means for a given outfitter for a given river the average number of passengers carried on the 10 Saturdays or Sundays with greatest use during the year.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Financial interest. "Financial interest" means any voting or nonvoting security, partnership interest whether limited or general, trust interest, joint venture interest or any other beneficial interest in any form of business association.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Person. "Person" means an individual, corporation, business trust, estate, trust, partnership or association, 2 or more persons having a joint or common interest, or any other legal or commercial entity.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. Rapidly flowing river. "Rapidly flowing river" means a river or stretch of a river with rapids classified as class IV or higher by the department according to the International River Classification System or a river or stretch of a river designated by the department by rule on the basis of public safety, including, but not limited to, the Kennebec River between Harris Station and West Forks and the West Branch Penobscot River between McKay Station and Pockwockamus Falls.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

10. Whitewater craft. "Whitewater craft" means any raft, dory, bateau or similar watercraft that is used to transport passengers along rapidly flowing rivers but does not include canoes or kayaks.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

11. Whitewater guide. "Whitewater guide" means a person who receives any remuneration from a commercial whitewater outfitter for accompanying, assisting or instructing clients of that commercial whitewater outfitter on the river on whitewater trips and who holds a current whitewater guide's license.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §322 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

12. Whitewater trip. "Whitewater trip" means a commercial effort to transport passengers by means of a whitewater craft on rapidly flowing rivers, except commercial efforts by guides licensed under section 12853 to transport clients by means of a whitewater craft on rapidly flowing rivers while principally engaged in fishing.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B320-322 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 245, §§1, 2 (AMD).



12 §12902. Legislative findings

The Legislature finds that the recreational use of watercraft on rapidly flowing rivers in this State has become an increasingly popular sport. Many members of the public rely on commercial whitewater outfitters to provide safe and enjoyable trips on these rivers. This sport may pose significant risks to the users of these rivers if outfitters are not skilled and knowledgeable in the navigation of those rivers and are not properly regulated. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The Legislature further finds that increased use of the State's rapidly flowing rivers has increased the environmental, physical and social burdens on that resource. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The Legislature further finds that it is in the public interest for the State, as trustee of the public waters, to regulate commercial whitewater rafting, pursuant to: the State's authority to protect the health, safety and welfare of its citizens; the State's authority to protect its natural resources or rapidly flowing rivers; and the State's authority over the care, supervision and protection of navigation. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The Legislature further finds that, in exercising this authority, it is in the public interest for the State to adopt measures to ensure the competence of commercial whitewater outfitters; to adopt recreational use limits; and to allocate the privilege of commercial use where necessary to meet the objectives and goals of this chapter. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The Legislature further finds that it is in the public interest to allow stable, well-qualified outfitters who are providing excellent service and meeting the conditions of their allocations to continue to do so, subject to periodic review. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12903. River management objectives

The following objectives are established for management of rapidly flowing rivers for the benefit of the people of the State: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Safety and health requirements. To ensure that safety and health requirements are met by all river users;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Minimize environmental impact. To minimize environmental impact on the rivers and the river corridors, including access roads;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Recreational use. To allow a reasonable level of recreational use;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Quality wilderness experience. To maintain a quality wilderness experience on the rivers;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Multiple uses. To minimize conflicts between different uses of the rivers in order to allow for multiple use;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Diversity of whitewater experiences and services. To encourage a diversity of whitewater trip experiences and services;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. River use and impact. To monitor river use and its impact;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Communication. To encourage open communication with all river users, both groups and individuals, on river management matters; and

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. System of allocating river use. To provide a system of allocating river use that is simple and fair and that meets the specific goals of section 12913.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12904. Exceptions

This chapter does not apply to the operation of canoes or kayaks. This chapter does not apply to guides or youth camp trip leaders licensed under chapter 927 or motorboat operators licensed under chapter 935, unless those persons are in the business of conducting commercial whitewater trips. [2011, c. 253, §35 (AMD).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 211, Pt. B, §13 (AMD). 2011, c. 253, §35 (AMD).



12 §12905. General penalty (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B323 (RP).



12 §12906. Rule violations; whitewater rafting

The following penalties apply to violations of rules regulating commercial whitewater rafting. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §324 (RPR).]

1. Civil. Notwithstanding section 10650, a person who violates a rule regulating commercial whitewater rafting commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §324 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal. A person who violates a rule regulating commercial whitewater rafting after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §324 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B324 (RPR).



12 §12907. Commercial whitewater outfitters; license and requirements

1. Requirement. Every commercial whitewater outfitter must have a commercial whitewater outfitter's license. An outfitter may not operate a commercial whitewater trip without a license. A person who violates this subsection commits a Class E crime.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance; term. The commissioner may issue a commercial whitewater outfitter's license to conduct commercial whitewater trips. A license is issued for the calendar year.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2-A. Number of licenses. A commercial whitewater outfitter is allowed to possess up to 3 commercial whitewater outfitter's licenses on allocated rivers.

[ 2013, c. 245, §3 (NEW) .]

3. Insurance requirements. An outfitter shall carry liability insurance, in the minimum amounts established by the department by rule, covering the operation of whitewater trips and motor vehicles carrying passengers. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §325 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §325 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §325 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Fee. The annual basic fee for a commercial whitewater outfitter's license must be set by the department and adjusted biennially by rule to reflect the actual cost of administering the license program. The fee for reissuance of a license is equal to the annual basic fee for a license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Nonrenewal, suspension or revocation. A commercial whitewater outfitter's license is subject to nonrenewal, suspension or revocation for good cause shown, including, but not limited to, unsafe practices, falsifications of reports or serious or continued violation of this chapter, subject to Title 5, chapter 375.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Sale of business; license. The following provisions govern the sale of an outfitter's business and treatment of the outfitter's license.

A. When a licensed outfitter's business is sold, the outfitter shall return the outfitter's commercial whitewater outfitter's license to the department.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. On application, the license must be reissued to the purchaser, as long as the purchaser meets the licensing requirements of the department and pays the license fee. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. A person may not profit on the return and reissuance of the license itself, but nothing in this chapter may be construed to prohibit profit on the sale of any of the assets of a business.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. The license is not an asset and is not transferable as part of a sale or transaction. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. The department may require an affidavit from the purchaser to aid in enforcement of this subsection. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §326 (RPR) .]

7. Sale of business; allocations. The following provisions govern the sale of an outfitter's business and the treatment of allocations.

A. When a licensed outfitter's business is sold, the selling outfitter shall return to the department the selling outfitter's allocations or portions of the allocations subject to the sale.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. An outfitter who purchases the business of another outfitter whose commercial whitewater outfitter's license has been returned to the department as provided in subsection 6 has 60 days from the date of sale to submit an affidavit applying for the selling outfitter's allocation, ensuring that the level and quality of services of the selling outfitter will be maintained. On application to the department, allocations may be reissued to the purchaser, as long as the purchaser meets the licensing and allocation requirements of the department and pays the license and allocation fees. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. The allocations are not assets of a business. Allocations or portions of the allocations may be transferred, pursuant to this chapter, from a selling outfitter to one or more purchasers only if the selling outfitter's allocations or portions of the allocations subject to the sale are returned to the department. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. An outfitter may not receive more than the maximum allocations allowed under section 12913, subsection 3. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. When allocations are forfeited or when new allocations become available as a result of increases in the commercial use limits on an allocated river, the department shall sell those allocations at public auction to qualified recipients. Net proceeds from the sale of allocations must be paid to the Whitewater Rafting Fund established under section 10259. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §326 (RPR) .]

8. Affiliated outfitters.

[ 2013, c. 245, §4 (RP) .]

9. Limitation. This chapter does not revoke any right of passage or access created by statute, contract or operation of law or as creating any such right for any outfitter or any associates or customers of any outfitter upon the project or project works of any licensee of the Federal Energy Regulatory Commission, as the terms "project" and "project works" are defined in United States Code, Title 16, Section 796 (11) and (12), respectively.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §327 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B325-327 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 245, §§3, 4 (AMD).



12 §12908. Noncommercial organization that collects dues or fees

Notwithstanding section 12901, subsection 5, an organization that collects dues or fees may conduct rafting trips on rapidly flowing rivers without obtaining a commercial whitewater outfitter's license if the commissioner determines under this section that the organization is a noncommercial organization. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §328 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

1. Tax-exempt nonprofit corporation formed before March 1, 1996. An organization is a "noncommercial organization" if the commissioner determines that the organization is a nonprofit corporation incorporated before March 1, 1996, including any council, troop or other organized local group affiliated with the corporation, that collects dues or fees from its members and for which conducting whitewater rafting is incidental to the purpose of the corporation. The organization wishing to conduct a rafting trip on a rapidly flowing river without a commercial whitewater outfitter's license under this subsection shall file a written request with the commissioner at least 15 days before conducting that trip. The request must include the name of the organization conducting the trip and the time, location and number of persons participating in the trip. The commissioner may request any additional information from the organization necessary to make a determination under this subsection.

A. Notwithstanding any other provision of this section, a council, troop or other organized local group affiliated with the corporation may not conduct more than 2 whitewater rafting trips in any one calendar year without obtaining a commercial whitewater outfitter's license.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §328 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §328 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Noncommercial whitewater rafting club. An organization is a "noncommercial organization" if the commissioner determines that the organization is a qualifying noncommercial whitewater rafting club. A "qualifying noncommercial whitewater rafting club" is a group that collects dues or fees from its members and that the commissioner determines to be organized solely to provide noncommercial whitewater rafting opportunities to its members. To be considered under this subsection, a club must provide to the commissioner the following information before January 1st of each year:

A. A list that includes the name, legal residence and home telephone number of each dues-paying member of the club. That list must identify a member as the president of the club and must identify any other officers or board members of the club. A commercial whitewater outfitter or a licensed whitewater guide is ineligible to be an officer or a board member of the club. The commissioner may not accept more than one amended membership list from a club between April 1st and November 1st; [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §328 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A statement signed by all board members, if any, and all officers of the club swearing that:

(1) The sole purpose of the club is to provide noncommercial whitewater rafting opportunities to its members;

(2) No member of the club, including officers and board members, receives any form of compensation from the club at any time, either while a member of the club or afterwards;

(3) The club will use its own rafting equipment, and all fees or dues collected from club members are used only to provide insurance and to purchase and maintain rafting equipment for use solely by the club; and

(4) The club will not employ or otherwise compensate any person for any service relating to rafting or accept any gifts of products or services from any commercial whitewater outfitter or licensed whitewater guide; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Any other information the commissioner determines necessary. If the club is an incorporated entity, the commissioner shall require the club to submit a copy of the club's articles of incorporation. The commissioner may not consider any incorporated entity other than a tax-exempt, nonprofit corporation as a noncommercial whitewater rafting club. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §328 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Limits placed by commissioner. When authorizing a noncommercial organization under this section to conduct whitewater rafting trips without a commercial license, the commissioner shall, when the commissioner determines necessary, place limits on that organization's whitewater rafting activities, including limits on the time and location of rafting activities, the number of persons that may participate in those rafting activities and the safety equipment required for rafting trips.

A. A person who violates limits imposed under this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §328 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates limits imposed under this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §328 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §328 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Rejection of request. The commissioner may reject a request under this section if the commissioner determines that granting the request would conflict with the river management objectives set forth in section 12903.

[ 2003, c. 655, Pt. B, §328 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B328 (AMD). 2003, c. 655, §B422 (AFF).



12 §12909. Whitewater guide license

1. Eligibility. A person may not act as a whitewater guide unless that person is 18 years of age or older and has procured a license from the commissioner pursuant to this section.

A. A person who violates this subsection commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed. [2003, c. 655, Pt. B, §329 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §329 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Rules. The commissioner shall by rule establish the requirements for a whitewater guide's license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Examination. All initial applicants for a whitewater guide's license are required to pass an examination developed and administered by the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Fee. The fee for an examination is $100 and is not refundable. An applicant may retake the examination once without paying an additional examination fee. A whitewater guide's license is a 3-year license. The fee for a whitewater guide's license is $89.

[ 2005, c. 12, Pt. III, §32 (AMD) .]

5. Renewal. A whitewater guide whose license is not suspended or revoked may renew that license upon the payment of the license fee. An examination is required for any person who has not held a valid whitewater guide's license within the previous 3 years.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Nonrenewal, suspension or revocation. A whitewater guide's license is subject to nonrenewal, suspension or revocation for good cause shown, including, but not limited to, unsafe practices, falsification of reports or serious or continued violation of this chapter, subject to Title 5, chapter 375.

[ 2003, c. 655, Pt. B, §330 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B329,330 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III32 (AMD).



12 §12910. Safety; order of launch; safety committee

1. Whitewater trip safety restrictions. The commissioner shall by rule establish safety restrictions for whitewater trips. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. A person who violates safety restrictions established pursuant to this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §331 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Order of launch. Launch order of commercial whitewater outfitters on a particular river or portion of river may be determined and enforced by the department to protect public health and safety. The department shall provide for the outfitters to choose, in the order of their first documented dates of continuous commercial operation on the particular river or portion of river, their preferred launch positions. To facilitate that determination, each outfitter shall submit a sworn affidavit to the department stating the date the outfitter first began continuous commercial operation.

A. A commercial whitewater outfitter shall comply with any order of launch established by the department under this subsection. [2003, c. 655, Pt. B, §332 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §332 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §332 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Whitewater Safety Committee.

[ 2007, c. 651, §15 (RP) .]

4. Safety reports.

[ 2007, c. 651, §16 (RP) .]

5. Penalties.

[ 2007, c. 651, §17 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B331-334 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 651, §§15-17 (AMD).



12 §12911. Recreational use limits

1. Findings and goals. Increased use has resulted in increased environmental impact on the Kennebec River and the West Branch Penobscot River, as well as on their valleys, nearby roads and the social structure of the areas. Recreational use limits are necessary to allow for rafting use and other competing uses, such as fishing, camping and canoeing, while minimizing detrimental impacts and maintaining the opportunity for a quality wilderness experience for rafters and for other users.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Kennebec River. The recreational use limit on the Kennebec River between Harris Station and West Forks is 1,000 commercial passengers per day. Noncommercial recreational use is not limited.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. West Branch Penobscot River. The recreational use limit of the West Branch Penobscot River between McKay Station and Pockwockamus Falls is 560 commercial passengers per day. Noncommercial recreational use is not limited.

A. In order to allow free time for other uses, a person may not conduct a whitewater trip on the West Branch Penobscot River between McKay Station and Pockwockamus Falls between 5:00 p.m. and 8:30 a.m. [2003, c. 655, Pt. B, §335 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §335 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §335 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B335 (AMD). 2003, c. 655, §B422 (AFF).



12 §12912. Rapidly flowing rivers

1. User fee. This subsection applies to the payment of user fees by outfitters carrying passengers on rapidly flowing rivers.

A. Each outfitter shall:

(1) Pay a user fee of $2 per passenger, excluding guides, carried by the outfitter on any whitewater trip; and

(2) Pay this fee by the 30th day of the month following the month in which the passengers were carried. [2009, c. 213, Pt. OO, §12 (AMD).]

B. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §336 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2009, c. 213, Pt. OO, §12 (AMD) .]

2. Reporting. This subsection applies to the submission of monthly reports by outfitters carrying passengers on rapidly flowing rivers.

A. Each outfitter shall:

(1) Report monthly to the department the number of passengers carried each day on each rapidly flowing river;

(2) Ensure this report is accurate; and

(3) Submit the report by the 30th day of the month following the month in which the passengers were carried. [2003, c. 655, Pt. B, §336 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §336 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §336 (RPR) .]

3. Passenger limitation. This subsection applies to the carrying of passengers under this section.

A. Except as provided in this subsection, an outfitter may not carry:

(1) On any unallocated rapidly flowing river more than 120 passengers per day; or

(2) On any allocated rapidly flowing river more than 120 passengers per day except on allocated days when a licensed outfitter may carry only up to the number of allocations the outfitter has been allocated. On allocated days, that limit may be exceeded only as provided in section 12913, subsection 2, paragraph A, subparagraph 4. On unallocated days, an outfitter may occasionally carry up to 4 additional passengers to accommodate problems in booking. Abuse of the privilege to carry 4 additional passengers results in its loss for a period to be determined by the commissioner. [2013, c. 245, §5 (AMD).]

B. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §336 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2013, c. 245, §5 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B336 (RPR). 2009, c. 213, Pt. OO, §12 (AMD). 2013, c. 245, §5 (AMD).



12 §12913. Allocation system

1. Goals. The goals of the allocation system are:

A. To encourage a wide diversity of whitewater trip experiences and services; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. To provide a fair distribution of river use among existing and future users; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. To maximize competition within the recreational use limits; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. To allow for reasonable business stability for outfitters by allowing stable, well-qualified outfitters who are providing excellent service and meeting the conditions of their allocations to continue to do so, subject to periodic review; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. To encourage efficient use of the allocation system; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. To be flexible enough to adapt to changes in river use or river conditions; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. To prevent evasion of the system; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. To provide opportunity for public access. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Allocation required. This subsection governs commercial whitewater trips on rivers subject to allocation requirements.

A. Except as provided in this paragraph, a person may not operate a commercial whitewater trip on the Kennebec River between Harris Station and West Forks or on the West Branch Penobscot River between McKay Station and Pockwockamus Falls without an allocation or in excess of an allocation on any day for which allocations are established under this subsection or by the department by rule.

(1) Allocations are not established and are not required for other rivers or for other stretches of the Kennebec River or the West Branch Penobscot River.

(2) Allocations are required for Saturdays on the Kennebec River between Harris Station and West Forks for the period of July 1st to August 31st. Allocations are required for Saturdays on the West Branch Penobscot River between McKay Station and Pockwockamus Falls for the period of July 1st to August 31st. The commissioner may adopt rules establishing allocations for Sundays for the period of July 1st to August 31st. If the department determines that the recreational use limit will be reached on other days, the department shall provide by rule for allocations. Rules adopted under this subparagraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

(3-A) Under extenuating circumstances as determined by the commissioner, the commissioner may allow the emergency transfer of a commercial whitewater rafting trip from a rapidly flowing river to another rapidly flowing river as long as sufficient water is available in the river to which the commercial whitewater rafting trip is to be transferred. Notwithstanding subsection 3, the commissioner may allow the recreational use limits to be exceeded pursuant to this subparagraph. Under no circumstances is a transfer of a whitewater rafting trip allowed to the West Branch Penobscot River. The department shall report annually to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters regarding the implementation of this subparagraph. A transfer authorized under this subparagraph is not restricted to an outfitter holding an allocation.

(4) An outfitter may occasionally exceed the allocation by 2 passengers on a trip of up to 40 passengers, or 4 passengers on a trip of more than 40 passengers, to accommodate problems in booking, as long as the average of the number of passengers carried on an outfitter's 10 best allocated days for each river and for each allocated day of the week does not exceed the outfitter's allocation for that river and day. Abuse by an outfitter of the privilege to carry additional passengers results in the loss of the privilege for a period to be determined by the commissioner.

(6) The following penalties apply to violations of this paragraph.

(a) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(b) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2013, c. 245, §6 (AMD).]

B. [2013, c. 245, §6 (RP).]

C. [2013, c. 245, §6 (RP).]

[ 2013, c. 245, §6 (AMD) .]

3. Allocations, maximum, minimum. The department may allocate the privilege to conduct whitewater trips to licensed outfitters. The maximum allocation for an outfitter is 120 passengers per river per day. The minimum allocation to be awarded is 10 passengers per day on the Kennebec River and 16 passengers per day on the West Branch Penobscot River. The department is not authorized to issue a total number of allocations for an allocated day that exceeds the recreational use limits established in section 12911. The department may declare a day to be an allocated day when the department determines that the regular and persistent use of the river on that day from year to year may exceed the recreational use limits for that day.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §338 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Conditions for holding allocations. Allocations are a privilege extended by the State for the use of a limited public resource. The department may suspend, revoke or reduce the number of allocations when it is advisable to do so for better management of the resource or for protection of public safety and welfare. An outfitter's allocations are subject to forfeiture or suspension by the department if the outfitter fails to maintain the conditions of its license, fails to continue using its allocations productively or fails to maintain a quality of service consistent with the public interest.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Allocation criteria; reports. The department may adopt rules specifying a schedule for reviewing outfitters who hold allocations and setting forth the criteria for awarding allocations. If the department determines that additional allocated days are required, the allocation of trips on any such additional day must be distributed among existing licensed outfitters, upon payment of the appropriate allocation fee, in accordance with their percentage of total use averaged over the rafting season on that rapidly flowing river on that particular day, up to the limit on allocations established in subsection 3. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

A. An outfitter shall submit on a schedule determined by the department periodic public reports to the department documenting river use for both allocated and unallocated days. The following penalties apply to violations of this paragraph.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §339 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §339 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Allocation fee. When allocations are required, an outfitter shall pay the department an annual allocation fee of $252 per unit of 20 passengers or less. Additional passengers over each increment of 20 constitute a new unit. The annual allocation fee may be paid in quarterly payments, beginning 30 days after the allocation is awarded. The maximum allocation fee an outfitter may pay is $2,627 annually.

[ 2005, c. 12, Pt. III, §33 (AMD) .]

7. Exceptions.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §340 (RP) .]

8. Noncommercial whitewater rafting trips; prior registration required.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §340 (RP) .]

9. Noncommercial whitewater rafting trips; prior registration required. A person without a commercial whitewater outfitter's license using a whitewater craft on any stretch of river for which a specific allocation is required, including days for which an allocation is not required, shall file, prior to launching the craft, a noncommercial trip registration form with the department. The form must state that the person's use of whitewater craft on this river stretch does not constitute a commercial whitewater trip as defined in section 12901 and must be signed by all persons using the craft.

A commercial whitewater outfitter may not use a whitewater craft on any stretch of river for which a specific allocation is required, including days for which an allocation is not required, to carry any person, other than a commercial passenger or commercial whitewater guide, unless the outfitter files a noncommercial passenger registration form with the department before launching the craft. The form must list the persons who are not commercial whitewater guides or commercial passengers, state that the persons listed are not commercial whitewater guides or commercial passengers and be signed by each person listed.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §341 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §341 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §341 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B337-341 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III33 (AMD). 2009, c. 340, §17 (AMD). 2011, c. 68, §1 (AMD). 2013, c. 245, §6 (AMD).






Chapter 931: TAXIDERMISTS AND HIDE DEALERS

12 §12951. Rule violations; taxidermy

The following penalties apply to violations of rules regulating taxidermy. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §342 (RPR).]

1. Civil. Notwithstanding section 10650, a person who violates a rule regulating taxidermy commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §342 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal. A person who violates a rule regulating taxidermy after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §342 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B342 (RPR).



12 §12952. Taxidermy; general provisions

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Board" means the Advisory Board for the Licensing of Taxidermists established by Title 5, section 12004-I, subsection 23-A. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Permitted activities. The holder of a taxidermist license may:

A. Possess, at the licensee's place of business, lawfully acquired fish or wildlife specimens for the sole purpose of preparing and mounting them, including skull mounts; [2013, c. 408, §22 (AMD).]

B. Transport lawfully acquired fish and wildlife specimens to and from the licensee's place of business; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Sell lawfully acquired specimens of fish and wildlife that have been preserved through the art of taxidermy if that sale does not violate regulations of the federal Migratory Bird Treaty Act or other federal regulations; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Designate others to aid or assist in conducting business at the licensee's place of business; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Buy, sell or barter raw, untanned hides or heads of wild animals. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2013, c. 408, §22 (AMD) .]

2-A. Record-keeping requirements. The following provisions apply to keeping and filing records.

A. The holder of a taxidermist license shall:

(1) Keep a true and complete record, in such form as required by the commissioner, of all activities conducted by virtue of the taxidermist license;

(2) File a copy of the record with the commissioner no later than 10 days after the end of the year during which the license is valid; and

(3) Retain a record of taxidermy work completed for a period of 4 years after the date of completion of the work. [2015, c. 301, §41 (AMD).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

Each day a person violates this subsection is a separate offense. [2003, c. 655, Pt. B, §343 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2015, c. 301, §41 (AMD) .]

3. Records inspection. Records retained under subsection 2-A must be open for inspection by any agent of the commissioner during normal business hours for the period the person holds a taxidermist license and 30 days after the effective date of a revocation or the expiration of that license.

[ 2015, c. 301, §42 (AMD) .]

4. Competency standards. The commissioner shall establish standards of competency for the practice of taxidermy and shall provide a copy of these standards to each applicant for a taxidermy license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Rules. The commissioner may, pursuant to the Maine Administrative Procedure Act, adopt rules to implement the provisions of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §345 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B343-345 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 408, §22 (AMD). 2015, c. 301, §§41, 42 (AMD).



12 §12953. Licensure

1. License required. In order to safeguard the life, health and welfare of the people of this State, a person may not practice the art of taxidermy for commercial purposes unless that person holds a valid taxidermist license as provided in this section.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. License qualifications. To be eligible for a taxidermist license issued pursuant to this section, an applicant must:

A. Satisfactorily pass a taxidermy examination, as prescribed by the commissioner by rule; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Demonstrate trustworthiness and competence to practice the art of taxidermy in such a manner, as prescribed by the commissioner by rule, as to safeguard the interests of the public. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. License application. An applicant for a license must submit a written application to the commissioner on a form prescribed by the commissioner. The commissioner may require an applicant who has previously held a taxidermist license to provide a notarized statement indicating that the person has not failed to provide services to a customer as promised through a contractual agreement with that customer.

A. The application must contain satisfactory evidence of the qualifications required of the applicant under this section and must be sworn to by the applicant. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Failure or refusal to provide information requested on the application form is sufficient grounds for the commissioner to reject the application. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The application must be accompanied by a nonrefundable fee of $50. [2015, c. 281, Pt. F, §1 (AMD).]

D. Within 10 working days of receipt of an application for a taxidermist license, the commissioner shall notify the applicant as to the acceptability of the application and shall provide the applicant with notice at least 2 weeks prior to any examination required under this section. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2015, c. 281, Pt. F, §1 (AMD) .]

4. Examination. An applicant for a license shall appear at a time and place designated by the commissioner to be examined by means of written, practical and oral tests as the commissioner determines. The commissioner shall determine the form and content of examinations. The examination fee is $50 and is nonrefundable. An applicant may retake the examination once without paying an additional examination fee.

[ 2015, c. 281, Pt. F, §2 (AMD) .]

5. Reexamination. The commissioner may require a taxidermist to be reexamined if the commissioner receives a written complaint and, upon investigation, finds that the taxidermist no longer meets the qualifications to be licensed as a taxidermist. Beginning January 1, 2016, an examination is also required for any person who has not held a valid taxidermist license within the previous 3 years.

[ 2015, c. 281, Pt. F, §2 (AMD) .]

6. License and fee. License applicants who successfully meet the qualifications set forth in this section must be issued a license upon payment of a $77 fee for a 3-year license. This fee is in addition to the $50 examination fee.

[ 2015, c. 281, Pt. F, §3 (AMD) .]

7. Renewal of license; fees. Licenses issued pursuant to this section run for a period of 3 years, from the current year of issuance until the 31st day of December in the 3rd year after issuance, on which date the license terminates unless it is revoked sooner. A taxidermist whose license is not suspended or revoked may renew the license every 3 years upon application by the licensee accompanied by a $77 license fee.

[ 2015, c. 281, Pt. F, §4 (AMD) .]

8. Rules. The commissioner may adopt rules to implement the provisions of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 655, Pt. B, §347 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B346,347 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §§III34,35 (AMD). 2015, c. 281, Pt. F, §§1-4 (AMD).



12 §12954. Hide dealer's license

1. License required. Except as provided in subsection 6-A and section 12955, a person may not engage in any activity for which a hide dealer's license may be issued under subsection 2 without a valid hide dealer's license.

Each day a person violates this subsection, that person commits a Class D crime for which a minimum fine of $1,000 and an amount equal to twice the applicable license fee must be imposed.

[ 2013, c. 333, §5 (AMD) .]

2. Issuance. The commissioner may issue a hide dealer's license permitting a person to:

A. Buy, sell, barter or trade any lawfully obtained bear gall bladders, raw unfinished moose antlers or raw unfinished deer antlers; [2013, c. 333, §6 (RPR).]

B. Commercially buy, sell, barter or trade any lawfully obtained raw, untanned animal hides or parts of wild animals and wild birds not prohibited from being bought, sold, offered for sale or bartered under section 11217, subsections 1 and 3; and [2013, c. 333, §6 (RPR).]

C. Aid or assist another in the activities described in paragraphs A and B. [2013, c. 333, §6 (NEW).]

Parts of wild animals and wild birds bought, sold, bartered or traded under this section may not be attached to any other parts of the wild animals or wild birds that are prohibited from being bought, sold, offered for sale or bartered under section 11217, subsections 1 and 3.

[ 2013, c. 333, §6 (RPR) .]

3. Expiration. All licenses issued under this section are valid for one year commencing July 1st of each year.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Fee. The annual fees for hide dealer licenses are:

A. For a resident hide dealer, $60; and [2005, c. 12, Pt. III, §36 (AMD).]

B. For a nonresident hide dealer, $110. [2005, c. 12, Pt. III, §36 (AMD).]

[ 2005, c. 12, Pt. III, §36 (AMD) .]

4-A. Record-keeping requirements. The following provisions apply to the keeping and filing of records.

A. A licensee shall:

(1) Keep a true and complete record, in such form as is required by the commissioner, to include the names and addresses of persons buying or selling heads, hides and bear gall bladders; and

(2) File that record with the commissioner on or before June 30th of each year.

All data submitted to the commissioner as part of the record is for scientific purposes only and is confidential and not a public record within the meaning of Title 1, chapter 13, subchapter 1, except that the commissioner may disclose data collected under this paragraph for law enforcement purposes or if the data is released in a form that is statistical or general in nature. [2013, c. 333, §7 (AMD).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

Each day a person violates this subsection is a separate offense. [2003, c. 655, Pt. B, §348 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2013, c. 333, §7 (AMD) .]

5. Record inspection. Records retained under subsection 4-A must be open for inspection by the commissioner or the commissioner's agent.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §349 (RPR) .]

6. Exception.

[ 2013, c. 333, §8 (RP) .]

6-A. Exceptions. The following are exceptions to the license requirements in this section.

A. A person who has lawfully killed and registered a deer may sell, without a hide dealer's license, only the hide, head, antlers and feet of that animal. [2013, c. 333, §9 (NEW).]

B. A person who has lawfully killed and registered a moose may sell, without a hide dealer's license, only the hide, head, bones, antlers and feet of that animal. [2013, c. 333, §9 (NEW).]

C. A person who has lawfully killed or trapped and registered a bear may sell, without a hide dealer's license, only the hide, head, teeth, claws not attached to the paws and gallbladder of that animal. [2013, c. 333, §9 (NEW).]

D. A person who has lawfully killed or trapped a fur-bearing animal may sell, without a hide dealer's license, any part of that animal. [2013, c. 333, §9 (NEW).]

E. A person may buy or sell, without a taxidermy license or a hide dealer's license, legally obtained finished wildlife products, including tanned animal hides and finished taxidermy mounts. [2013, c. 333, §9 (NEW).]

F. A person may buy or sell, without a hide dealer's license, naturally shed antlers from deer and moose. [2013, c. 333, §9 (NEW).]

G. A person may buy, without a hide dealer's license, for that person's own personal use and not for resale, only the teeth, claws not attached to paws, skull or head and hide of a bear; only the bones, feet and hide of a moose; the skull or head of a deer or moose, excluding antlers; and all other parts of wild animals and wild birds not prohibited from being bought, sold, offered for sale or bartered under section 11217, subsections 1 and 3. [2013, c. 333, §9 (NEW).]

[ 2013, c. 333, §9 (NEW) .]

7. Licensing violation.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §350 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B348-350 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III36 (AMD). 2013, c. 333, §§5-9 (AMD).



12 §12955. Special hide dealer's license

1. License required. A person may not engage in an activity for which a special hide dealer's license may be issued under subsection 2 without a valid special hide dealer's license unless the person holds a valid license issued under section 12954.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance. The commissioner may issue a special hide dealer's license to any person who maintains a place of business for the butchering of wild animals within this State. The special hide dealer's license permits a holder commercially to sell or barter the heads or untanned hides of deer or moose that are butchered in the license holder's place of business.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Expiration. All licenses issued under this section are valid for a period commencing August 1st and ending December 31st of the year in which the license is issued.

[ 2005, c. 477, §24 (AMD) .]

4. Fee. The annual fee for a special hide dealer's license is $12.

[ 2005, c. 12, Pt. III, §37 (AMD) .]

4-A. Record-keeping requirements. The following provisions apply to the keeping and filing of records.

A. A licensee shall:

(1) Keep a true and complete record, in such form as is required by the commissioner, of all hides bartered or sold; and

(2) Retain records required under this subsection for at least 3 years. [2003, c. 655, Pt. B, §351 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

Each day a person violates this subsection is a separate offense. [2003, c. 655, Pt. B, §351 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §351 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Record inspection. Records retained under subsection 4-A must be open for inspection by the commissioner or the commissioner's agent.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §352 (RPR) .]

6. License violation.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §353 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B351-353 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III37 (AMD). 2005, c. 477, §24 (AMD).









Subpart 6: RECREATIONAL VEHICLES

Chapter 933: GENERAL RECREATIONAL VEHICLE PROVISIONS

12 §13001. Definitions

As used in this subpart, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Accompanied by adult. "Accompanied by an adult" means, with respect to operation of an ATV, within visual and voice contact and under the effective control of a child's parent or guardian or another person 21 years of age or older.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Airmobile. "Airmobile" means any vehicle propelled by mechanical power that is designed to travel upon a cushion of air on or within 2 feet of the water or land surface of the earth.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. All-terrain vehicle or ATV. "All-terrain vehicle" or "ATV" means a motor-driven, off-road, recreational vehicle capable of cross-country travel on land, snow, ice, marsh, swampland or other natural terrain. "All-terrain vehicle" or "ATV" includes, but is not limited to, a multitrack, multiwheel or low-pressure tire vehicle; a motorcycle or related 2-wheel, 3-wheel or belt-driven vehicle; an amphibious machine; or other means of transportation deriving motive power from a source other than muscle or wind. For purposes of this subpart, "all-terrain vehicle" or "ATV" does not include an automobile as defined in Title 29-A, section 101, subsection 7; an electric personal assistive mobility device as defined in Title 29-A, section 101, subsection 22-A; a truck as defined in Title 29-A, section 101, subsection 88; a snowmobile; an airmobile; a construction or logging vehicle used in performance of its common functions; a farm vehicle used for farming purposes; or a vehicle used exclusively for emergency, military, law enforcement or fire control purposes.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Alpine tundra. "Alpine tundra" means high-elevation, treeless areas beyond the timberline that are dominated by low herbaceous or shrubby vegetation and, specifically, areas that are designated as alpine tundra by the Department of Agriculture, Conservation and Forestry by rule pursuant to Title 5, chapter 375, subchapter 2.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

5. Antique snowmobile. "Antique snowmobile" means a snowmobile more than 25 years old that is registered as an antique snowmobile under section 13104, subsection 5.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Aquatic plant. "Aquatic plant" means a plant species that requires a permanently flooded freshwater habitat.

[ 2011, c. 47, §1 (AMD) .]

7. Bow. "Bow" means the forward half of a watercraft.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Cowling. "Cowling" means the forward or rear portion of a snowmobile, usually of fiberglass or similar material, surrounding the motor and clutch assembly.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. Division. "Division" means the Department of Inland Fisheries and Wildlife, Division of Licensing, Registration and Engineering.

[ 2009, c. 340, §18 (AMD) .]

10. Dwelling. "Dwelling" means any building used as a permanent residence or place of domicile.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

11. Federal waters. "Federal waters" means all waters that are not internal waters and are subject to the jurisdiction of the United States.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

12. Freshwater marshes and bogs. "Freshwater marshes and bogs" means naturally occurring open areas with saturated soils or peat, often associated with standing water and dominated by low herbaceous vegetation, grasses, weeds and shrubs and including wetlands, as shown on the Freshwater Wetlands Map Series, Division of Geology, Natural Areas and Coastal Resources, Maine Geological Survey, or zoned as a Wetland Protection Subdistrict, P-WL, by the Maine Land Use Planning Commission.

[ 2013, c. 405, Pt. C, §12 (AMD) .]

13. Internal waters. "Internal waters" means waters under the exclusive jurisdiction of the State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

14. Invasive aquatic plant. "Invasive aquatic plant" means a species of aquatic plant described in Title 38, section 410-N.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

15. Marina or boat yard owner. "Marina or boat yard owner" means a person who owns a facility that leases storage, docking or mooring space to watercraft.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

16. Motorboat. "Motorboat" means any watercraft, including airmobiles, equipped with propulsion machinery of any type, whether or not the machinery is the principal source of propulsion, is permanently or temporarily attached or is available for propulsion on the watercraft.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

17. Motorboat carrying passengers for hire. "Motorboat carrying passengers for hire" means a motorboat used for the purpose of carrying a person or persons as passengers for valuable consideration, whether directly or indirectly flowing to the owner, charterer, agent or any other person interested in the watercraft.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

18. Operate. "To operate," in all its moods and tenses, means:

A. When it refers to a snowmobile, to use a snowmobile in any manner within the jurisdiction of the State, whether or not the vehicle is under way; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. When it refers to watercraft of any type or description, to use that watercraft in any manner on the waters specified, whether or not the watercraft is under way; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. When it refers to an ATV, to use an ATV in any manner within the jurisdiction of the State, whether or not the vehicle is moving. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

19. Operation. "Operation" means the act of operating as defined in subsection 18.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §354 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

20. Operator. "Operator" means the person who is in control or in charge of a watercraft, snowmobile or ATV while it is in use.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §354 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

21. Owner. "Owner" means:

A. For the purpose of registration of a snowmobile, a person holding title to a snowmobile or having exclusive right to the use of a snowmobile for a period greater than 30 days; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. With respect to watercraft, a person who claims lawful possession of the watercraft by virtue of legal title or equitable interest therein that entitles the person to possession; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. For the purposes of registration of an ATV, a person holding title to an ATV. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

22. Passenger. "Passenger" means every person carried on board a watercraft other than:

A. The owner or the owner's representative; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The operator; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Bona fide members of the crew engaged in the business of the watercraft who have not contributed consideration for their carriage and who are paid for their services; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A guest on board a watercraft that is being used exclusively for pleasure purposes who has not contributed any consideration, directly or indirectly, for that guest's carriage. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §354 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

23. Personal watercraft. "Personal watercraft" means any motorized watercraft that is 14 feet or less in hull length as manufactured, has as its primary source of propulsion an inboard motor powering a jet pump and is capable of carrying one or more persons in a sitting, standing or kneeling position. "Personal watercraft" includes, but is not limited to, a jet ski, wet bike, surf jet and miniature speedboat. "Personal watercraft" also includes motorized watercraft whose operation is controlled by a water skier. "Personal watercraft" does not include a motorized watercraft that does not have a horsepower rating greater than 15 horsepower and does not generate an unreasonable amount of noise.

[ 2007, c. 169, §1 (AMD) .]

24. Protective headgear. "Protective headgear" means a helmet that conforms with minimum standards of construction and performance as prescribed by the American National Standards Institute specification Z90.1 or by the Federal Motor Vehicle Safety Standard No. 218.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

25. Snowmobile. "Snowmobile" means a vehicle propelled by mechanical power that is primarily designed to travel over ice or snow and is supported in part by skis, belts or cleats.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

26. State of principal use. "State of principal use" means the state on whose waters a watercraft is used or to be used most during a calendar year.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

27. Use. "Use" means, with respect to watercraft, operate, navigate or employ.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

28. Watercraft. "Watercraft" means any type of vessel, boat, canoe or craft capable of being used as a means of transportation on water, other than a seaplane, including motors, electronic and mechanical equipment and other machinery, whether permanently or temporarily attached, that are customarily used in the operations of the watercraft. "Watercraft" does not include a vessel, boat, canoe or craft located and intended to be permanently docked in one location and not used as a means of transportation on water.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

29. Water safety zone. "Water safety zone" means the area of water within 200 feet of shoreline, whether the shoreline of the mainland or of an island.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

30. Waters of this State. "Waters of this State" means all internal waters and all federal waters within the jurisdiction of the State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B354 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 169, §1 (AMD). 2009, c. 340, §18 (AMD). 2011, c. 47, §1 (AMD). 2011, c. 655, Pt. KK, §16 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2011, c. 682, §38 (REV). 2013, c. 405, Pt. C, §12 (AMD).



12 §13002. Collection by commissioner

The commissioner or agents of the commissioner shall act on behalf of the State Tax Assessor to collect the use tax due under Title 36, chapters 211 to 225 in respect to any watercraft, snowmobile or ATV for which an original registration is required under this Title at the time and place of registration of that watercraft, snowmobile or ATV. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

All taxes collected pursuant to this section must be transmitted forthwith to the Treasurer of State and credited to the General Fund as undedicated revenue. The Legislature shall appropriate to the department in each fiscal year an amount equal to the administrative costs incurred by the department in collecting revenue under this section. Those administrative costs must be verified by the Department of Administrative and Financial Services. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

For purposes of this section, "original registration" means any registration other than a renewal of registration by the same owner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13003. Payment of sales or use tax prerequisite to registration

1. Registration of watercraft. Except in the case of a renewal of registration by the same owner, an application for the registration of a watercraft may not be granted when the sale or use of that watercraft may be subject to tax under Title 36, chapters 211 to 225, unless one of the following conditions has been satisfied:

A. The applicant has submitted a dealer's certificate in a form prescribed by the State Tax Assessor, showing either that the sales tax due in respect to the watercraft in question has been collected by the dealer or that the sale of the watercraft is exempt from or otherwise not subject to tax under Title 36, chapters 211 to 225; [2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §9 (AMD); 2003, c. 695, Pt. C, §1 (AFF).]

B. The applicant has properly executed and signed a use tax certificate in the form and manner prescribed by the State Tax Assessor and paid the amount of tax shown therein to be due; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The applicant has properly executed and signed a use tax certificate in the form and manner prescribed by the State Tax Assessor showing that the sale or use of the watercraft in question is exempt from or otherwise not subject to tax under Title 36, chapters 211 to 225. [2003, c. 695, Pt. B, §9 (AMD); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §9 (AMD); 2003, c. 695, Pt. C, §1 (AFF) .]

2. Registration of snowmobile or ATV. Prior to registering a snowmobile or ATV, an agent of the commissioner shall collect sales or use tax due. Sales or use tax is due unless:

A. [2015, c. 300, Pt. A, §3 (RP).]

B. The registration is a renewal registration by the same owner; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The applicant possesses a dealer's certificate showing that the sales tax was collected by the dealer. The State Tax Assessor shall prescribe the form of a dealer's certificate; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The snowmobile or ATV is otherwise exempt from sales or use tax under Title 36, section 1760. [2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §9 (AMD); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2015, c. 300, Pt. A, §3 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 695, §B9 (AMD). 2003, c. 695, §C1 (AFF). 2013, c. 86, §1 (AMD). 2013, c. 86, §5 (AFF). 2015, c. 300, Pt. A, §3 (AMD).



12 §13004. Collection by State Tax Assessor

This section and sections 13002, 13003 and 13005 must be construed as cumulative of other methods prescribed in Title 36 for the collection of the sales or use tax. These sections do not preclude the State Tax Assessor's collecting the tax due in respect to any watercraft, ATV or snowmobile in accordance with such other methods as are prescribed in Title 36 for the collection of the sales or use tax. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §355 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B355 (AMD). 2003, c. 655, §B422 (AFF).



12 §13005. Certificates to be forwarded to State Tax Assessor

An agent of the commissioner shall promptly forward all certificates submitted in accordance with section 13003 to the commissioner. The commissioner shall transmit all such certificates to the State Tax Assessor. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13006. Impoundment of snowmobiles and ATVs

When a law enforcement officer issues a summons for a violation under chapter 937 or 939, the officer may impound the ATV or snowmobile operated by the person who receives the summons if, in the judgment of the officer, based on actual previous offenses by the operator or other considerations, the operator will continue to operate the ATV or snowmobile in violation of chapter 937 or 939 and that operation may be a hazard to the safety of persons or property. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The operator or owner of a snowmobile or ATV impounded under this section may reclaim the snowmobile or ATV at any time subsequent to 24 hours after the issuance of the summons upon payment of the costs of impoundment to the enforcement agency impounding the snowmobile or ATV. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Chapter 935: WATERCRAFT AND AIRMOBILES

12 §13051. Commissioner's authority to regulate watercraft

It is the Legislature's intent that any rule adopted under this section be in accord with federal regulations that are promulgated under the Federal Boat Safety Act of 1971, Public Law 92-75, as amended. The commissioner, acting jointly with the Commissioner of Marine Resources, may adopt and amend rules under the procedure provided in the Maine Administrative Procedure Act that are not inconsistent with this chapter: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Administrative procedure. To further establish administrative procedure under this chapter;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Appointment of watercraft registration agents; fees. Authorizing the commissioner to delegate the authority to issue watercraft registrations, subject to this subsection.

A. The commissioner may appoint municipal clerks or other persons who a municipality may designate as municipal agents to issue watercraft registrations. The commissioner may appoint other agents as necessary to issue watercraft registrations. The commissioner shall determine the period when the agents are authorized to act. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Agents may charge a service fee of $1 for each renewal registration issued and $2 for each registration covered by sections 13002 to 13005. This service fee is retained by the agent. The commissioner shall charge a $1 service fee for each registration issued by department employees. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. An agent is delinquent if that agent fails to forward to the commissioner funds collected by that agent by the date established in rules adopted under this subsection. Failure to remit the funds as provided in this subsection results in the following sanctions, in addition to any other provided by law.

(3) If an agent is delinquent for more than 150 days or is delinquent 3 or more times in one year, the commissioner shall:

(a) Terminate the agency for the balance of the year; and

(b) Order that the agency not be renewed for the next year; [2015, c. 301, §43 (AMD).]

[ 2015, c. 301, §43 (AMD) .]

3. Safe use and operation of watercraft. Governing the use and operation of watercraft upon the waters of the State to insure safety of persons and property;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Safety equipment. Further governing safety equipment for watercraft, including the type, quality and quantity of that equipment;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Horsepower. Governing the horsepower of motors used to propel watercraft on all internal waters of this State. In adopting these rules, the commissioner shall take into consideration the area of the internal waters, the use to which the internal waters are put, the depth of the water and the amount of water-borne traffic upon the waters and determine whether or not the rule is necessary to ensure the safety of persons and property. The adoption of rules under this subsection is governed by the Maine Administrative Procedure Act, except that such rules may be only adopted as a result of a petition from the municipal officers of the municipality or municipalities in which the waters exist or from 25 citizens of the municipalities in which the waters exist, by county commissioners of the county in which the waters exist if they are located in unorganized territory or 25 citizens of the unorganized territory in which the waters exist, requesting the issuance of such a rule for a particular body of internal water and stating the proposed horsepower limitation;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Restrictions for airmobiles.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §356 (RP) .]

7. Areas off limits to watercraft. To define areas off limits to all watercraft during time periods critical for wildlife protection.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

Rules adopted pursuant to this section must be written in a clear and easy-to-understand format for educational purposes. A summary of rules adopted under subsections 3, 4, 5 and 7 must be distributed with each watercraft registration form together with information on how to prevent water contamination and minimize wildlife disturbance. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §357 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B356,357 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 533, §7 (AMD). 2015, c. 301, §43 (AMD).



12 §13052. Commissioner's powers and duties regarding watercraft

1. Register watercraft. The commissioner shall annually register watercraft and issue certificates, licenses and permits as provided in this chapter.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Promote safety. The commissioner shall promote safety for persons and property in connection with the use and operation of watercraft.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Federal grants. The commissioner may participate in such federal grants in aid as may be forthcoming to the State from the federal Boat Safety Act of 1971, Public Law 92-75, as amended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Coast Guard report. The commissioner shall make an annual report to the Coast Guard as required under federal law of the certificates of number issued by the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Registration list distribution. The commissioner shall distribute a list of registrations issued as follows.

A. When the legal residence of an applicant is a municipality within the State, the commissioner shall mail annually a list of registrations to the tax collector of that municipality. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. When the legal residence of the applicant is outside of the State and the boat is situated within a municipality in the State, the commissioner shall mail annually a list of registrations to the tax collector of that municipality. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. In all other cases, the commissioner shall send a list of registrations annually to the Department of Administrative and Financial Services, Bureau of Revenue Services. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Information to federal officials or agencies. The commissioner shall transmit any information compiled or otherwise available to the commissioner pursuant to sections 13069-A, 13069-B and 13069-C to an authorized official or agency of the United States, in accordance with any request duly made by that official or agency.

[ 2005, c. 436, §2 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 436, §2 (AMD).



12 §13053. Commissioner's authority to regulate airmobiles

1. Rules. The commissioner shall adopt rules restricting the operation of airmobiles in areas where their use may be harmful. These rules must be adopted in accordance with Title 5, chapter 375 after public hearings in the areas affected. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §358 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Minimum conditions. Rules adopted pursuant to subsection 1 must, at a minimum, establish conditions for the use of airmobiles in fish and wildlife preserves, conservation areas, coastal and inland wetlands and great ponds.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Prohibitions. The commissioner shall prohibit airmobile use wherever it adversely affects fish and wildlife habitat, interferes with the operation of other watercraft, threatens public safety or adversely affects the natural environment.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B358 (AMD). 2003, c. 655, §B422 (AFF).



12 §13054. Rule violations; watercraft

The following penalties apply to violations of rules regarding watercraft. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §359 (RPR).]

1. Civil. Notwithstanding section 10650, a person who violates a rule regarding watercraft commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §359 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal. A person who violates a rule regarding watercraft after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §359 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B359 (RPR).



12 §13055. Violation of license, permit or certificate restriction (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B360 (RP).



12 §13056. Certificate of number, identification numbers and validation stickers

1. Prohibition.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §361 (RP) .]

1-A. Operating without certificate of number. Except as provided in paragraph A, a person may not operate or give permission to operate a motorboat requiring a certificate of number without a current certificate of number or a current temporary certificate of number. Only the certificate of number or temporary certificate of number as issued by the commissioner is valid. A facsimile or copy of the certificate is not valid.

A. The certificate of number for a watercraft less than 26 feet in length and leased or rented to another for the latter's noncommercial use may be retained on shore by the owner of the watercraft or the owner's representative at the place where the watercraft departs or returns to the possession of the owner or the owner's representative, as long as the person leasing or renting the watercraft has a copy of the lease or rental agreement that shows the watercraft number thereon and the period of time for which the watercraft is leased or rented and that is signed by the owner or the owner's representative. [2003, c. 655, Pt. B, §361 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $200 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2009, c. 213, Pt. OO, §13 (AMD).]

[ 2009, c. 213, Pt. OO, §13 (AMD) .]

1-B. Operating without identification number and validation stickers. A person may not operate or give permission to operate a motorboat without the identification number and validation stickers, assigned by the commissioner and authorized by this chapter, displayed on each side of the bow in accordance with subsection 12, paragraphs A and B or section 13059, subsection 4.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §361 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §361 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §361 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Motorboats requiring. Except as provided in this subsection, the owner of a motorboat, including an airmobile, used on the waters of the State as the state of principal use shall obtain a certificate of number for the motorboat from the commissioner. No certificate of number may be issued unless the owner submits proof that the watercraft excise tax, assessed under Title 36, chapter 112, has been paid or that the boat is exempt from the watercraft excise tax. The following motorboats are exempt from this subsection:

A. A watercraft that has or is required to have a valid marine document as a watercraft of the United States; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A motorboat already covered by a current certificate of number issued under a federally approved numbering system of another state or a federal law, as long as the number so issued is displayed on the motorboat and as long as the motorboat has not been within this State for a period in excess of 60 consecutive days after the state of principal use has been changed; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Military or public watercraft, except recreational type watercraft of the United States; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A motorboat whose owner is the United States, a state or subdivision thereof that is used for governmental purposes and is clearly identifiable as such; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. A ship's lifeboat; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. A motorboat from a country other than the United States, as long as the motorboat has not been within this State for a period in excess of 60 consecutive days; [2013, c. 408, §23 (AMD).]

G. A motorboat used exclusively for racing purposes that displays on its hull in a prominent manner a valid boat number issued by a recognized racing association; and [2013, c. 408, §24 (AMD).]

H. A motorboat participating in an event as permitted by section 13061. [2013, c. 408, §25 (NEW).]

[ 2013, c. 408, §§23-25 (AMD) .]

3. Other watercraft may be numbered. Nothing in this section prohibits the numbering of any watercraft upon the request of the owner. The owner shall comply with all applicable requirements of this chapter if the owner chooses to number a watercraft.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Application. The owner of a motorboat requiring or of a watercraft for which the owner wishes to request a certificate of number shall make application to the commissioner on forms approved by the commissioner. The application must show the legal residence of the applicant and the place where the watercraft is situated.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Issuance. Upon receipt of the approved application with the proper fee, the commissioner shall enter the application upon the office records and issue the applicant a pocket-sized certificate of number stating:

A. The number assigned to the motorboat; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Its description; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The name and address of the owner; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Such other information as the commissioner deems appropriate. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The holder of any certificate of number issued under this chapter may obtain a duplicate validation sticker from the commissioner upon application and payment of the fee set forth in subsection 8.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Certificate of number; term. A certificate of number is issued to the owner of a watercraft or a dealer for a specific calendar year and is valid through December 31st of the year for which it was issued.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Numbers permanent. A number once awarded under this chapter to a motorboat remains with that boat until the boat is destroyed, abandoned, permanently removed or no longer principally used in this State, except that numbers that have been inactive for at least 7 years may be reissued by the division.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Fees. The fees for each original or renewal certificate of number with 2 validation stickers are set out in this subsection.

A. For a watercraft requiring or whose owner requests a certificate of number and that is equipped with a motor having a manufacturer's horsepower rating of:

(1) Ten horsepower or less, the fee is $25 for operating on inland waters of the State and $15 for operating only on tidal waters of the State;

(2) Greater than 10, but not more than 50 horsepower, the fee is $30 for operating on inland waters of the State and $20 for operating only on tidal waters of the State; and

(3) Greater than 50 horsepower but not more than 115 horsepower, the fee is $36 for operating on inland waters of the State and $26 for operating only on tidal waters of the State. [2009, c. 213, Pt. OO, §14 (AMD).]

B. For a personal watercraft requiring or whose owner requests a certificate of number and watercraft equipped with a motor having a manufacturer's horsepower rating of 115 horsepower or greater, the fee is $44 for operating on inland waters of the State and $34 for operating only on tidal waters of the State. [2009, c. 213, Pt. OO, §15 (AMD).]

C. For a duplicate certificate of number, the fee is $1. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. For a duplicate validation sticker (per set), the fee is $1. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. For a certificate of number issued with transfer of ownership authorized in subsection 10, the fee is $2. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. [2005, c. 12, Pt. III, §38 (RP).]

Validation stickers are nontransferable.

[ 2009, c. 213, Pt. OO, §§14, 15 (AMD) .]

9. Renewal. The owner may renew the owner's certificate of number at expiration by stating the old number in the owner's application and paying the fee prescribed in subsection 8. The fee is the same fee the owner would pay for the original issuance.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

10. Transfer of ownership. Whoever transfers ownership of a motorboat for which a certificate of number has already been issued under this chapter and applies for a certificate of number for another motorboat is entitled to a new certificate of number upon payment of a transfer fee of $4 as set forth in subsection 8, paragraph E, provided the applicant returns to the commissioner the old certificate of number properly signed and executed, showing that ownership of the motorboat has been transferred.

[ 2005, c. 12, Pt. III, §38 (AMD) .]

11. New ownership. If there is a change of ownership of a motorboat for which a certificate of number has previously been issued under this chapter, the new owner shall apply for a new certificate of number and set forth the original boat number in the application. The new owner shall pay the regular fee for the particular motorboat involved and is not entitled to the special transfer fee set forth in subsection 10.

A. [2005, c. 12, Pt. III, §39 (RP).]

[ 2005, c. 12, Pt. III, §39 (AMD) .]

12. Requirements. The following provisions establish requirements for certificates of number, identification numbers and validation stickers.

A. The operator shall have the certificate of number available for inspection on the motorboat for which it was issued whenever the motorboat is in operation. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A person may not operate or give permission to operate a motorboat unless the identification number and validation stickers assigned by the commissioner and authorized by this chapter are displayed on each side of the bow of the boat in the following manner:

(1) The identification numbers must be painted or permanently attached to the bow and be of a color that is in contrast to the color of the background so as to provide the highest degree of visibility, i.e., dark numbers on a light background or vice versa, and be plainly visible;

(2) The identification number must be displayed in 3 parts. The prefix, which is the initial letters ME, designating the State of Maine, must be separated by a hyphen or space equal to the width of a letter, other than the letter "I," from the numerals that follow it. The suffix, which consists of the ending letter or letters which appear after the numerals, must be likewise separated from the numerals;

(3) The identification number must be displayed to read from left to right, of good proportion, with vertical block character capital letters and Arabic numerals, all of which must be not less than 3 inches in height and maintained in a legible condition at all times;

(4) No number other than the assigned boat number may be displayed on the bow of such a motorboat; and

(5) The validation sticker, as issued by the division, must be displayed approximately 3 inches behind the last letter of the identification number and on a level with the number on both sides of the bow viz.: ME-123-A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §361 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

C. The owner of a certificate of number terminated or invalidated under subsection 13 shall return it within 10 days of the termination or invalidation. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The owner of a watercraft that has been issued a certificate of number shall notify the commissioner in writing within 10 days of:

(1) The transfer of all or any part of the owner's interest, other than the creation of a security interest, in the watercraft covered by the certificate;

(2) The permanent removal of the watercraft from the State;

(3) The destruction or abandonment of the watercraft;

(4) The theft or recovery of the watercraft; or

(5) Any change in the owner's address. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Upon sale or transfer of ownership of a registered watercraft, the owner or dealer shall remove and destroy any validation stickers on the craft. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. The person whose name appears on the certificate of number as the owner of a watercraft shall remove the number and validation stickers from the craft when:

(1) The watercraft is documented;

(2) The watercraft is no longer used principally in the State;

(3) The application for a certificate of number contains false or fraudulent statements or information; or

(4) The fees for issuance of a certificate of number are not paid. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §361 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

12-A. Violation of requirements; penalty. The following penalties apply to violations of subsection 12.

A. A person who violates subsection 12 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §361 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 12 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §361 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §361 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

13. Termination of certificate of number. Under any of the following conditions, the certificate of number issued by the commissioner is terminated or invalidated:

A. Transfer of the watercraft; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Documentation of the watercraft; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Change in state of principal use of the watercraft; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Permanent removal of the watercraft from the State; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Abandonment or destruction of the watercraft; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. False or fraudulent information on the application for the certificate of number; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. Failure to pay the required fee for the certificate of number; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. Involuntary loss of interest in the watercraft due to legal process. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The transfer of a partial interest that does not affect the original owner's right to operate the watercraft does not terminate or invalidate the certificate of number.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

RR 2003, c. 1, §10 (AFF). RR 2003, c. 1, §9 (COR). 2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B361 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §§III38,39 (AMD). 2005, c. 397, §§A55,56 (AFF). 2007, c. 44, §§2, 3 (AMD). 2009, c. 213, Pt. OO, §§13-15 (AMD). 2013, c. 408, §§23-25 (AMD).



12 §13057. History of ownership

1. Request. The commissioner or the commissioner's designee shall provide on request a written record of the history of past ownership of any watercraft that requires a certificate of number under this chapter. The request must be made on forms provided by the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Fee. The fee for providing the record pursuant to subsection 1 is $25 and must be submitted with the request form.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13058. Lake and river protection sticker required

1. Prohibition. A person exempt from the certificate of number requirement pursuant to section 13056, subsection 2, paragraph B may not place or operate a motorboat, personal watercraft or seaplane on the inland waters of the State unless a valid lake and river protection sticker issued annually under subsection 3 is permanently affixed to:

A. Each side of the bow of a motorboat or personal watercraft above the water line and approximately 3 inches behind the validation sticker required under section 13056; and [2009, c. 213, Pt. OO, §16 (NEW).]

B. Each outside edge of a seaplane’s pontoons so that the entire sticker is visible above the water line when the seaplane is resting on the water. [2009, c. 213, Pt. OO, §16 (NEW).]

This sticker is nontransferable.

[ 2009, c. 213, Pt. OO, §16 (RPR) .]

2. Violation. A person who violates subsection 1 is subject to the provisions of this subsection.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 and not more than $250 per violation may be adjudged. A fine imposed under this subsection may not be suspended by the court. [2005, c. 397, Pt. E, §14 (RPR).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 397, Pt. E, §14 (RPR).]

[ 2005, c. 397, Pt. E, §14 (RPR) .]

2-A. Class E crime. A person who violates subsection 1 after having been adjudicated of having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 627, §2 (NEW) .]

3. Nonresident motorboat and personal watercraft lake and river protection sticker and resident and nonresident seaplane lake and river protection sticker; fee. No later than January 1st of each year, the commissioner shall provide the agents authorized to register watercraft or issue licenses with a sufficient quantity of lake and river protection stickers for motorboats and personal watercraft not registered in the State and for all seaplanes, whether or not registered in the State, for that boating season. The sticker must be in 2 parts so that one part of the sticker can be affixed to each side of the bow of a motorboat or personal watercraft or to each outside edge of a seaplane's pontoons. The fee for a sticker issued under this subsection is $20, $1 of which is retained by the agent who sold the sticker.

The remainder of the fee is disposed as follows:

A. Eighty percent must be credited to the Invasive Aquatic Plant and Nuisance Species Fund; and [2013, c. 580, §3 (NEW).]

B. Twenty percent must be credited to the Lake and River Protection Fund established within the department under section 10257. [2013, c. 580, §3 (NEW).]

A motorboat, personal watercraft or seaplane owned by the Federal Government, a state government or a municipality is exempt from the fee established in this subsection.

[ 2013, c. 580, §3 (RPR) .]

The Legislature shall appropriate to the department in each fiscal year an amount equal to the administrative costs incurred by the department in collecting revenue under this section. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §7 (AMD). 2003, c. 614, §9 (AFF). 2003, c. 627, §§1,2 (AMD). 2003, c. 655, §§B362-364 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 397, §§E13,14 (AMD). 2005, c. 477, §25 (AMD). 2007, c. 44, §§4, 5 (AMD). 2009, c. 213, Pt. OO, §§16, 17 (AMD). 2013, c. 580, §3 (AMD).



12 §13059. Dealer's certificate of number

1. Application. Notwithstanding section 13056, subsection 2, a manufacturer or dealer of new or used motorboats who has a permanent place of business in this State for the manufacture or sale of motorboats may, instead of obtaining a certificate of number for each motorboat owned by the manufacturer or dealer, make application on forms provided by the commissioner for a dealer's certificate of number.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance. If the manufacturer or dealer making application under subsection 1 satisfies the commissioner that the applicant is qualified for a dealer's certificate of number, the commissioner shall issue the applicant a dealer's certificate of number containing the place of business of the applicant and a general distinguishing number in such form as determined by the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Fee. The fee for a dealer's certificate of number is $17 annually from each January 1st.

[ 2005, c. 12, Pt. III, §40 (AMD) .]

4. Restrictions. The dealer or manufacturer who receives a dealer's certificate of number pursuant to this section shall display the number and validation stickers issued under the dealer's certificate of number on a motorboat being demonstrated or tested. The dealer or manufacturer may transfer the number from one motorboat owned by that dealer or manufacturer to another motorboat owned by that dealer or manufacturer by temporarily attaching removable plates on which a dealer's number and validation stickers may be displayed on the bow of any boat covered by the dealer's certificate of number.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §365 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Penalty. The following penalties apply to violations of subsection 4.

A. A person who violates subsection 4 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §366 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 4 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §366 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §366 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B365,366 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III40 (AMD).



12 §13060. Temporary registration certificate (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B367,368 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 340, §19 (RPR). 2011, c. 533, §8 (RP).



12 §13060-A. Temporary registration certificate

1. Twenty-day certificate. The commissioner may issue temporary registration certificates to a registered dealer, who may, upon the sale or exchange of a boat, issue a temporary registration certificate to a new owner in order to allow the new owner to operate the boat for a period of 20 consecutive days after the date of sale in lieu of a permanent number as required by this chapter. The fee for each temporary registration certificate is $1.

[ 2011, c. 533, §9 (NEW) .]

2. Penalty. A person who operates a boat with an expired temporary registration certificate commits a civil violation for which a fine of not less than $50 nor more than $250 may be adjudged.

[ 2011, c. 533, §9 (NEW) .]

SECTION HISTORY

2011, c. 533, §9 (NEW).



12 §13061. Permit to hold regatta, race, boat exhibition or water-ski exhibition

1. Permit required. A person may not hold a regatta, race, boat exhibition or water-ski exhibition without a permit from the commissioner issued under subsection 2.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §369 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §369 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §369 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Issuance. The commissioner may issue a permit to a person permitting the person to hold a regatta, race, boat exhibition or water-ski exhibition on any of the internal waters of this State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Application. The person in charge of a regatta, race, boat exhibition or water-ski exhibition shall request the permit required under subsection 1 from the commissioner at least 15 days prior to the event. The request must be in writing and must set forth the date, time and location of the event. The person in charge of a proposed motorboat race shall send a letter of intent 60 days prior to the event to municipal officers of the municipality or municipalities in which the race will occur. A copy of the letter of intent must be forwarded to the commissioner with the request for a permit to hold any motorboat race.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Requirements. The following requirements apply to permits issued under this section.

A. The person obtaining the permit under subsection 2 shall provide reasonable protection, as prescribed by the commissioner, from water traffic interference and hazards and shall take reasonable precautions to safeguard persons and property. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §369 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. During any event authorized pursuant to subsection 1, the officials conducting it shall conspicuously display one or more orange warning flags of a size not less than 4 feet by 4 feet while the event is in progress. The officials shall remove the warning flag or flags for reasonable periods of time during the event to allow nonparticipating watercraft to pass through the area. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §369 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4-A. Penalty. The following penalties apply to violations of subsection 4.

A. A person who violates subsection 4 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §370 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 4 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §370 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §370 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Unlawfully crossing event area. Except in an emergency, an operator of a watercraft may not cross the area of a regatta, race, boat exhibition authorized under subsection 1 or water-ski exhibition when the warning flag required under subsection 4, paragraph B is displayed.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §371 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §371 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §371 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B369-371 (AMD). 2003, c. 655, §B422 (AFF).



12 §13062. Certificate of number for motorboats carrying passengers for hire

1. Certificate required. A person may not operate a motorboat carrying passengers for hire without a certificate of number as required under this section.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §372 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §372 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §372 (RPR) .]

2. Application. Before a motorboat may carry passengers for hire, the owner of the motorboat shall apply for and obtain from the commissioner a certificate of number authorizing its use for that purpose. This section applies to all motorboats carrying passengers for hire as defined in section 13001, subsection 17, except those subject to federal inspection requirements that have or are required to have a current valid federal inspection certificate on board.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Issuance. Before the certificate of number required under subsection 1 is issued, the owner shall satisfy the commissioner that the boat is safe to operate and will be maintained in safe condition.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Examinations. The commissioner may cause a motorboat carrying passengers for hire to be examined from time to time.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B372 (AMD). 2003, c. 655, §B422 (AFF).



12 §13063. Operator's license to carry passengers for hire

1. Prohibition. A person may not operate a motorboat carrying passengers for hire without an operator's license to carry passengers for hire as required in this section.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §373 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §373 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §373 (RPR) .]

2. Application. Every operator of a motorboat, other than a licensed Maine guide certified in watercraft safety, carrying passengers for hire, except those operators who have been issued and have or are required to have in their possession a current valid federal operator's license, shall obtain an operator's license to carry passengers for hire from the commissioner as provided in this section before operating a motorboat carrying passengers for hire.

A. The operator shall make written application for the license to carry passengers for hire on forms provided by the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner shall cause operators applying for a license to carry passengers for hire for the first time to be examined as to their qualifications. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Issuance. The commissioner shall issue the license to carry passengers for hire to applicants who have satisfactorily passed the examination.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Fee. The fee for an operator's license to carry passengers for hire is $1.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Renewal. The commissioner may grant a renewal of license to carry passengers for hire upon written application and payment of the $1 fee without examination.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Expiration. Every license to carry passengers for hire expires on December 31st of the year for which issued.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B373 (AMD). 2003, c. 655, §B422 (AFF).



12 §13064. Certificate of number for motorboats rented or leased

1. Certificate of number required. Before any motorboat is rented or leased, the owner of the motorboat shall obtain a certificate of number from the commissioner under section 13056.

[ 2003, c. 655, Pt. B, §374 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §374 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §374 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §374 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B374 (RPR).



12 §13065. Personal watercraft rental agent certificate

1. Prohibition. A person may not rent or lease a personal watercraft in violation of this section. This subsection does not apply to:

A. A campground licensed by the Department of Health and Human Services that offers the personal watercraft owned by that campground exclusively for use by campground clientele; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

B. A commercial sporting camp. For the purposes of this subsection, "commercial sporting camp" means a business consisting of primitive lodging facilities that offers the public the opportunity to pursue primitive hunting, fishing, boating or snowmobiling activities; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A person lawfully engaged in guiding activities under section 12853 who accompanies others on guided trips that include the use of personal watercraft; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A property owner who offers a person renting or leasing that property the use of a personal watercraft registered to the property owner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §375 (AMD); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

1-A. Penalty. The following penalties apply to violations of subsection 1.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §376 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §376 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §376 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Registration and issuance. Except as provided in this section, a person or business may not rent or lease a personal watercraft unless that person or business:

A. Registers with the department as a personal watercraft rental agent and is issued a personal watercraft rental and leasing agent certificate from the commissioner; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Obtains a Maine certificate of number for each personal watercraft being offered for rent or lease in the name of the person or business holding a personal watercraft rental and leasing agent certificate; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Provides each person who rents or leases a personal watercraft with written instructions on how to operate the personal watercraft. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Fee. The fee for a personal watercraft rental and leasing agent certificate is $25. The certificate is valid from January 1st to December 31st.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Revocation of certificate. The commissioner may revoke a personal watercraft rental and leasing agent certificate issued pursuant to subsection 2 if the commissioner determines that the certificate holder:

A. Rented or leased a personal watercraft that was unsafe; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Failed to instruct a person intending to rent or lease a personal watercraft on personal watercraft safety. The department shall provide each certificate holder with written materials and instructional guidelines on personal watercraft safety that the certificate holder shall review with each personal watercraft renter or lessor before that person operates that personal watercraft. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B375,376 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 689, §B6 (REV).



12 §13066. Displaying excise tax decal and maintaining list

1. Failure to display excise tax decal. The owner of a watercraft shall display the excise tax decal, as required by Title 36, chapter 112. In all cases when the owner of a watercraft fails to display an excise tax decal as required under Title 36, chapter 112, the law enforcement officer discovering the failure shall notify the tax collector of the owner's residence or, in the case of nonresidents, partnerships or corporations, foreign or domestic, the tax collector of the municipality where the watercraft is principally moored, docked or located or has its established base of operations.

A. A person who fails to display an excise tax decal in accordance with this subsection commits a civil violation for which a fine of not less than $25 nor more than $250 may be adjudged, which must be paid to the municipality in which the watercraft is subject to the excise tax. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §377 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who fails to display an excise tax decal in accordance with this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. Any fine imposed as part of the sentencing alternative must be paid to the municipality in which the watercraft is subject to the excise tax. [2003, c. 655, Pt. B, §377 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §377 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Failure to maintain list or make list available. A marina or boatyard owner shall maintain the list required by Title 36, section 1504, subsection 9, and make that list available as required by that section.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $25 nor more than $250 may be adjudged. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §377 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §377 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §377 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B377 (AMD). 2003, c. 655, §B422 (AFF).



12 §13067. Waste water discharge in inland waters

1. Prohibition. A person may not launch a watercraft into or operate a watercraft on inland waters when that watercraft has a marine toilet, shower or sink unless:

A. The waste water from the toilet, shower or sink is fed directly into a holding tank; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The holding tank for sanitary waste water is not in any way connected to any through-hull fittings. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §378 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §378 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §378 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B378 (AMD). 2003, c. 655, §B422 (AFF).



12 §13068. Operating watercraft; prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 627, §3 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B379 (RP). 2005, c. 397, §E15 (AMD).



12 §13068-A. Operating watercraft; prohibitions

1. Launching contaminated watercraft. A person may not place a watercraft that is contaminated with an invasive aquatic plant upon the inland waters of the State.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $500 and not more than $5,000 per violation may be adjudged. A fine imposed under this subsection may not be suspended by the court. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Unlawfully permitting operation by another. A person may not permit operation of a watercraft in violation of this subsection.

A. A person violates this subsection if that person owns a watercraft and negligently permits another person to operate that watercraft in violation of this chapter.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person violates this subsection if that person is the parent or guardian responsible for the care of a minor under 18 years of age and the minor operates a personal watercraft in violation of this chapter.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Operating motorboat other than personal watercraft while underage. A person under 12 years of age may not operate a motorboat propelled by machinery of more than 10 horsepower unless under the immediate supervision of a person located in the motorboat who is at least 16 years of age.

This subsection does not apply to operating a personal watercraft.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Operating watercraft without proper safety equipment. Except as provided in paragraph B, a person may not operate a watercraft without proper safety equipment as described in paragraph A.

A. A person operates a watercraft without proper safety equipment if the person operates a watercraft and:

(1) Fails to comply with the same requirements pertaining to lights, life-saving devices, fire extinguishers and other safety equipment as required by federal laws and regulations on federal navigable waters, as promulgated under the Federal Boat Safety Act of 1971, Public Law 92-75, as amended;

(2) Fails to comply with requirements pertaining to additional equipment not in conflict with federal navigation laws, which the commissioner may prescribe if there is a demonstrated need;

(3) Fails to wear a Coast Guard approved Type I, Type II or Type III personal flotation device while canoeing or kayaking on the Saco River between Hiram Dam and the Atlantic Ocean between January 1st and June 1st; or

(4) Fails to wear a Coast Guard approved Type I, Type II, Type III or Type V personal flotation device while operating a watercraft on:

(a) The Penobscot River, between the gorge and the head of Big Eddy; or

(b) The Kennebec River, between Harris Station and Turtle Island, at the foot of Black Brook Rapids. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Notwithstanding paragraph A:

(1) Canoes, owned by a youth camp located upon internal waters in the State and duly licensed by the Department of Health and Human Services and utilized by campers under the direction and supervision of a youth camp counselor at least 18 years of age or older during training and instruction periods on waters adjacent to the main location of the youth camp within a distance of 500 feet from the shoreline of that camp, are exempt from this subsection; and

(2) Log rafts, carrying not more than 2 persons and used on ponds or lakes or internal waters of less than 50 acres in area, are exempt from carrying personal flotation devices. [2009, c. 211, Pt. B, §14 (AMD).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2009, c. 211, Pt. B, §14 (AMD) .]

5. Operating watercraft to endanger. A person may not operate any of the following so as to endanger any person or property:

A. Watercraft; [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Water ski; or [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Surfboard or similar device. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Reckless operation of watercraft. A person may not operate any of the following in such a way as to recklessly create a substantial risk of serious bodily injury to another person:

A. Watercraft; [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Water ski; or [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Surfboard or similar device. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this subsection commits a Class D crime.

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Operating watercraft at greater than reasonable and prudent speed. A person:

A. May not operate a watercraft except at a reasonable and prudent speed for existing conditions; and [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Shall regulate the speed of a watercraft so as to avoid danger, injury or unnecessary inconvenience in any manner to other watercraft and their occupants, whether anchored or under way; waterfront piers; floats or other property or shorelines, either directly or by the effect of the wash or wave created by the watercraft through its speed, or otherwise. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

8. Imprudent operation of watercraft. A person may not, while operating a watercraft on the inland or coastal waters of the State, engage in prolonged circling, informal racing, wake jumping or other types of continued and repeated activities that harass another person.

A. This subsection may be enforced by any law enforcement officer or a person may bring a private nuisance action for a violation of this subsection pursuant to Title 17, section 2802. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Operating watercraft to molest wild animals or wild birds. A person may not operate a watercraft so as to pursue, molest, harass, drive or herd any wild animal or wild bird, except as may be permitted during the open season on that animal.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

10. Operating motorboat that exceeds noise limits. The following provisions govern noise limits.

A. A person may not operate a motorboat in such a manner as to exceed:

(1) A noise level of 90 decibels when subjected to a stationary sound level test with and without cutouts engaged and as prescribed by the commissioner; or

(2) A noise level of 75 decibels when subjected to an operational test measured with and without cutouts engaged and as prescribed by the commissioner. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $300 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. This subsection does not apply to motorboats that are operating in a regatta or race approved by the commissioner under section 13061. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

11. Operating motorboat without muffler. A person may not operate a motorboat that is not equipped at all times with an effective and suitable muffling device on its engine or engines to effectively deaden or muffle the noise of the exhaust, except that motorboats that are operating in a regatta or race approved by the commissioner under section 13061 may use cutouts for these motorboats while on trial runs or competing in speed events, for a period not to exceed 48 hours immediately preceding or following such an authorized event.

A. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

12. Tampering with motorboat muffler system. A person may not modify a motorboat muffler system in any way that results in an increase in the decibels of sound emitted by that motorboat.

A. A person who violates this subsection commits a civil violation for which a fine not to exceed $100 may be adjudged. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

13. Headway speed only. The following provisions govern speeds in certain zones.

A. A person may not operate a watercraft at a speed greater than headway speed while within the water safety zone or within a marina or an approved anchorage in coastal or inland waters except:

(1) While actively fishing; or

(2) While picking up or dropping off one or more persons on water skis in the water safety zone if a reasonably direct course is taken through the water safety zone between the point that the skiers are picked up or dropped off and the outer boundary of the water safety zone. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. For the purposes of this subsection, "headway speed" means the minimum speed necessary to maintain steerage and control of the watercraft while the watercraft is moving. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

14. Operating motorboat in bathing areas. The following provisions apply to operating a motorboat in a bathing area.

A. A person may not:

(1) Operate a motorboat within a bathing area marked or buoyed for bathing; or

(2) Operate an airmobile on a beach adjacent to a bathing area marked or buoyed for bathing. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

15. Violation of surface use restriction order. A person may not operate, launch or remove a watercraft at a restricted-access site or refuse inspection of a watercraft in violation of an order issued under Title 38, section 1864.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $500 and not more than $5,000 per violation may be adjudged. A fine imposed under this subsection may not be suspended by the court. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2005, c. 397, Pt. E, §16 (AMD) .]

16. Operating motorboat in prohibited or restricted area. The following provisions apply to operating a motorboat in prohibited or restricted areas.

A. A person may not:

(1) Operate a motorboat on that portion of Portage Lake in Township T. 13, R. 6, W.E.L.S., County of Aroostook, known as the Floating Island Area, north and westerly of a line beginning at the eastern edge of the marshy peninsula running out from Hutchinson Ridge, running 50 yards outside of the floating islands in a northerly direction to the mouth of Mosquito Brook;

(2) Operate a motorboat on Quimby Pond in the Town of Rangeley, Franklin County;

(3) Operate a motorboat upon the waters of Jerry Pond, so called, situated within the boundaries, or having a shore line abutting, the incorporated municipality of Millinocket and the unincorporated Townships being T.1, R. 7 and T.A., R. 7, all in Penobscot County;

(4) Operate a motorboat on Upper and Lower Ox Brook Lakes in the Towns of T. 6 ND, T. 6 RI and Talmadge in Washington County;

(5) Operate a motorboat on Little Nesowadnehunk (Sournahunk) Lake, in T. 5, R. 11, Piscataquis County;

(6) Operate a motorboat having more than 10 horsepower on Eagle Lake and Jordan Pond, Mt. Desert Island, Hancock County and Long Pond, T.E. and T. D., Franklin County;

(7) Operate a motorboat on a body of water commonly known as and referred to in the Dunham-Davee Work Plan as Snow's Pond, situated west of Route 7 in the Town of Dover-Foxcroft, Piscataquis County;

(8) Operate a motorboat having more than 6 horsepower on Long Pond, Town of Denmark, Oxford County;

(9) Operate a motorboat on Lily Pond, Edgecomb, Lincoln County;

(10) Operate a motorboat powered by an internal combustion engine on Nokomis Pond, situated in the Towns of Newport and Palmyra, Penobscot County;

(11) Operate a motorboat in Merrymeeting Bay at a speed in excess of 10 miles per hour, except within the confines of the buoyed channels;

(12) Operate a motorboat equipped with an internal combustion engine on the following waters on Mount Desert Island in Hancock County: Witch Hole Pond; Aunt Betty's Pond; Bubble Pond; Round Pond; and Lake Wood;

(13) Operate a motorboat equipped with a motor greater than 10 horsepower on Upper Hadlock Pond or Lower Hadlock Pond on Mount Desert Island in Hancock County;

(14) Operate a personal watercraft in violation of section 685-C, subsection 10 or any rule adopted by the Maine Land Use Planning Commission to implement that subsection;

(15) Operate a watercraft at greater than headway speed on any area of Torsey Lake within 1/2 mile from the boat launch on Desert Pond Road in the Town of Mount Vernon;

(16) Operate a watercraft at greater than headway speed on any area of Torsey Lake within 1/2 mile from the boat launch on Old Kents Hill Road in the Town of Readfield;

(17) Operate a watercraft equipped with a motor greater than 10 horsepower on Cold Rain Pond in the Town of Naples or on Holt Pond in the Town of Naples and the Town of Bridgton;

(18) Operate a watercraft equipped with a motor greater than 5 horsepower on Moose Pond in the Town of Otisfield;

(19) Operate a watercraft at greater than headway speed on any area of Pickerel Pond in the Town of Wayne;

(20) Operate a motorboat having more than 10 horsepower on Middle Branch Pond in the Town of Waterboro in York County;

(21) Operate a motorboat having more than 10 horsepower on Adams Pond, Foster Pond or Otter Pond in the Town of Bridgton in Cumberland County; or

(22) Operate a motorboat having more than 10 horsepower on Pickerel Pond in the territory of T.32 MD in Hancock County. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2011, c. 682, §38 (REV).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2011, c. 682, §38 (REV) .]

SECTION HISTORY

2003, c. 655, §B380 (NEW). 2003, c. 655, §B422 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 397, §E16 (AMD). 2009, c. 211, Pt. B, §14 (AMD). 2011, c. 682, §38 (REV).



12 §13069. Watercraft accident; requirements (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B381 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 436, §3 (RP).



12 §13069-A. Watercraft accidents involving personal injury or death

The following provisions govern accidents involving watercraft that result in personal injury or death of a person. [2005, c. 436, §4 (NEW).]

1. Law enforcement officer notification. The operator of a watercraft involved in an accident that results in personal injury or death of a person or results in the disappearance of a person indicating death or injury shall immediately report the accident, by the quickest means of communication, to the available law enforcement officer nearest to the place where the accident occurred.

A. The owner of a watercraft who knows that that watercraft was involved in an accident as described in this subsection shall report the accident as provided in this subsection if the operator of the watercraft is unknown. [2005, c. 436, §4 (NEW).]

[ 2005, c. 436, §4 (NEW) .]

2. Provide information to injured party. The operator or a person acting on behalf of the operator of a watercraft involved in an accident shall provide to an injured person or the operator or an occupant of any other watercraft involved in the accident:

A. The operator's name and address; and [2005, c. 436, §4 (NEW).]

B. The registration number of the operator's watercraft. [2005, c. 436, §4 (NEW).]

[ 2005, c. 436, §4 (NEW) .]

3. Render assistance. The operator of a watercraft involved in an accident shall render reasonable assistance to an injured person.

[ 2005, c. 436, §4 (NEW) .]

4. Penalties. A person who violates this section commits a Class E crime.

[ 2005, c. 436, §4 (NEW) .]

5. Aggravated punishment category. Notwithstanding subsection 4, a person who intentionally, knowingly or recklessly fails to comply with this section when the accident resulted in serious bodily injury, as defined in Title 17-A, section 2, subsection 23, or death, commits a Class C crime.

[ 2005, c. 436, §4 (NEW) .]

SECTION HISTORY

2005, c. 436, §4 (NEW).



12 §13069-B. Watercraft accidents involving property damage

The following provisions govern accidents involving watercraft that result in property damage only. [2005, c. 436, §4 (NEW).]

1. Provide information. The operator of a watercraft involved in a collision or accident that results in property damage shall provide the owner or operator of that property:

A. The operator's name and address; and [2005, c. 436, §4 (NEW).]

B. The registration number of the operator's watercraft. [2005, c. 436, §4 (NEW).]

[ 2015, c. 301, §44 (AMD) .]

2. Render assistance. The operator of a watercraft involved in an accident shall render reasonable assistance to all persons involved in the accident as far as the operator can without serious damage to the operator's watercraft or serious risk to crew or passengers.

[ 2005, c. 436, §4 (NEW) .]

3. Violation. A person who violates this section commits a Class E crime.

[ 2005, c. 436, §4 (NEW) .]

SECTION HISTORY

2005, c. 436, §4 (NEW). 2015, c. 301, §44 (AMD).



12 §13069-C. Watercraft accident reports

A person shall report a watercraft accident to the commissioner in accordance with this section. [2005, c. 436, §4 (NEW).]

1. Injury to person. An operator or owner of a watercraft involved in a collision, accident or other casualty while using the watercraft that results in the death of a person, a person's losing consciousness or receiving medical treatment, a person's becoming disabled for more than 24 hours or the disappearence of a person from a watercraft under circumstances indicating death or injury shall file a written report on forms provided by the commissioner containing the information as required by the commissioner within 24 hours of the occurrence.

[ 2005, c. 436, §4 (NEW) .]

2. Damage to watercraft. Accidents involving only damage to watercraft or other property to the estimated amount of $2,000 or more must be reported within 72 hours on forms provided by the commissioner.

[ 2015, c. 301, §45 (AMD) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 436, §4 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 436, §4 (NEW).]

[ 2005, c. 436, §4 (NEW) .]

SECTION HISTORY

2005, c. 436, §4 (NEW). 2015, c. 301, §45 (AMD).



12 §13070. Operating airmobile

1. No permission given. This chapter does not give license or permission to cross or go on the property of another.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Stop and identify requirement. Persons operating an airmobile upon the land of another shall stop and identify themselves upon the request of the landowner or the landowner's duly authorized representative. A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Restrictions. If restrictions on operation are posted on the land of another, a person operating an airmobile shall observe those restrictions.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Operating airmobile upon public way. Except as provided in this subsection, a person may not operate an airmobile upon a public way.

A. Properly registered airmobiles may cross public ways, including bridges, overpasses and underpasses. For crossing public ways, sidewalks and culverts, persons operating airmobiles may travel only the distance necessary, but in no case exceeding 300 yards, for the sole purpose of crossing as directly as possible. For crossing bridges, overpasses and underpasses, persons operating airmobiles may travel only the distance necessary, but in no case exceeding 500 yards, for the sole purpose of crossing as directly as possible. All crossings are subject to the following conditions:

(1) The operator of the airmobile may cross public ways only if the crossing can be made safely and does not interfere with vehicular traffic approaching from either direction;

(2) The operator of the airmobile shall dismount and lead the machine along the extreme right of the traveled way; and

(3) The operator of the airmobile shall yield the right-of-way to all vehicular traffic. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Failing to stop airmobile before entering public way. A person shall bring an airmobile to a complete stop before entering a public way.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Failing to yield right-of-way while operating airmobile. A person shall yield the right-of-way to all vehicular traffic while operating an airmobile on a public way.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Operating airmobile that exceeds noise limit. Airmobiles are subject to the following noise level limits.

A. Except as provided in this paragraph, a person may not operate an airmobile that exceeds 78 decibels of sound pressure at 50 feet on the "A" scale, as measured by the Society of Automotive Engineers standards J-192. Airmobiles that are operating in a race approved by the commissioner under section 13061 may exceed this maximum noise level. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A person may not operate an airmobile in such a manner as to exceed:

(1) A noise level of 90 decibels when subjected to a stationary sound level test with and without cutouts engaged and as prescribed by the commissioner; or

(2) A noise level of 75 decibels when subjected to an operational test measured with and without cutouts engaged and as prescribed by the commissioner. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $300 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

8. Operating airmobile on railroad tracks. A person may not operate an airmobile along or adjacent and parallel to the tracks of any railroad within the limits of the railroad right-of-way without written permission from the railroad.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Operating airmobile too close to certain buildings.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §382 (RP) .]

10. Operating airmobile too close to certain buildings. Except as provided in this subsection, a person may not operate an airmobile within 200 feet of a dwelling, hospital, nursing home, convalescent home or church.

A. This subsection does not apply to a person operating an airmobile:

(1) On public ways in accordance with subsections 4, 5, 6 and 7;

(2) On the frozen surface of any body of water; and

(3) On land that the operator owns or is permitted to use. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B382 (AMD). 2003, c. 655, §B422 (AFF).



12 §13071. Operating personal watercraft (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B383 (RP).



12 §13071-A. Operating personal watercraft

1. Operating personal watercraft while underage. A person under 16 years of age may not operate a personal watercraft.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Additional safety requirements while operating personal watercraft. The following provisions apply to operating or being a passenger on a personal watercraft.

A. A person may not:

(1) Operate or be a passenger on a personal watercraft unless the person is wearing Coast Guard approved Type I, Type II or Type III personal flotation devices; or

(2) Operate a personal watercraft during the hours between sunset and sunrise. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Operating rented or leased personal watercraft without identification decal. A person may not operate a rented or leased personal watercraft on Brandy Pond in the Town of Naples or on Long Lake in the Town of Naples, the Town of Bridgton and the Town of Harrison that does not have a clearly visible decal affixed to the personal watercraft that identifies the rental agent.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Operating personal watercraft in prohibited area. The following provisions apply to operating a watercraft in prohibited areas.

A. A person may not operate a personal watercraft on:

(1) Mud Pond, Oversett Pond, South Pond, Round Pond, Twitchell Pond, Hicks Pond, Indian Pond or Furlong Pond in the Town of Greenwood in Oxford County;

(2) North Pond or Bryant Pond, also known as Christopher Lake, in the Town of Greenwood and the Town of Woodstock in Oxford County;

(3) Concord Pond, Little Concord Pond or Shagg Pond in the Town of Woodstock in Oxford County;

(4) Hamilton Pond in Bar Harbor in Hancock County;

(5) Bog Lake or Horseshoe Lake in the Town of Northfield in Washington County;

(6) Megunticook Lake in the Town of Camden and the Town of Hope in Knox County and the Town of Lincolnville in Waldo County;

(7) Hobbs Pond, Fish Pond or Alford Lake in the Town of Hope in Knox County;

(8) Norton Pond or Coleman Pond in the Town of Lincolnville in Waldo County;

(9) Pitcher Pond in the Town of Lincolnville and the Town of Northport in Waldo County;

(10) Torsey Lake in the Town of Mount Vernon and the Town of Readfield in Kennebec County;

(11) Trickey Pond in the Town of Naples in Cumberland County;

(12) Brandy Pond in the Town of Naples in Cumberland County between sunset and 9:00 a.m.;

(13) Fulton Lake in the Town of Northfield in Washington County;

(14) Knight Pond in the Town of Northport in Waldo County;

(15) Moose Pond or Saturday Pond in the Town of Otisfield in Oxford County;

(16) Tripp Pond, Upper Range Pond or Middle Range Pond in the Town of Poland in Androscoggin County;

(17) Keewaydin Lake, Virginia Lake, Trout Pond, Weymouth Pond or Whitney Pond in the Town of Stoneham in Oxford County;

(18) Lermond Pond in the Town of Union and the Town of Hope in Knox County;

(19) Pocasset Lake or Pickerel Pond in the Town of Wayne in Kennebec County;

(20) Androscoggin Lake in the Town of Wayne in Kennebec County and the Town of Leeds in Androscoggin County;

(21) Little Cobbosseecontee Lake in the Town of Winthrop in Kennebec County;

(22) Somes Pond in the Town of Mount Desert;

(23) Long Pond in the Town of Mount Desert and the Town of Southwest Harbor;

(24) Little Long Pond in the Town of Mount Desert;

(25) Meetinghouse Pond, Big Pond, Wat Tuh Lake, Center Pond and Silver Lake, also known as Silver Pond, in the Town of Phippsburg in Sagadahoc County;

(26) South Branch Lake in the Plantation of Seboeis and the Township of T2 R8 NWP in Penobscot County;

(27) Spring Lake in Spring Lake Township in Somerset County;

(28) Kennebago Lake and Kennebago River in Davis Township and Stetsontown Township in Franklin County;

(29) Nicatous Lake in the Townships of T40 MD, T41 MD and T3 ND in Hancock County;

(30) Crystal Lake in the Town of Washington in Knox County;

(31) Middle Branch Pond in the Town of Waterboro in York County;

(32) Highland Lake or Woods Pond in the Town of Bridgton in Cumberland County if the personal watercraft is rented and does not display a decal identifying the rental agency that owns the personal watercraft; or

(33) Lake St. George in the Town of Liberty. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Operating personal watercraft while 16 years of age or older and under 18 years of age; boater education. The following provisions apply to operating a personal watercraft by a person 16 years of age or older and under 18 years of age.

A. A person 16 years of age or older and under 18 years of age may not operate a personal watercraft unless:

(1) That person is accompanied by a person 18 years of age or older who physically occupies the personal watercraft; or

(2) While operating the personal watercraft, that person possesses on that person identification showing proof of age and proof of successful completion of a boater safety education course approved by a national association of state boating law administrators, including but not limited to courses offered by the U.S. Coast Guard Auxiliary or other organizations approved by the commissioner for providing boater safety education courses. The commissioner shall establish a list of approved organizations for providing boater safety education courses and make that list readily available to the public. [2005, c. 536, §1 (NEW); 2005, c. 536, §3 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 and not more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 536, §1 (NEW); 2005, c. 536, §3 (AFF).]

[ 2005, c. 536, §1 (NEW); 2005, c. 536, §3 (AFF) .]

SECTION HISTORY

2003, c. 655, §B384 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 536, §1 (AMD). 2005, c. 536, §3 (AFF).



12 §13072. Harbor masters on inland waters

1. Appointment; compensation. The municipal officers of a town that borders or contains inland waters but does not border or contain territorial waters may appoint a harbor master for a term of not less than one year and may establish the harbor master's compensation. Except as provided in subsection 2-A, the harbor master is subject to all the duties and liabilities of that office as prescribed by state law, municipal ordinances and rules promulgated by the municipality. The municipal officers may remove the harbor master from office for cause, declared in writing, after due notice to the harbor master and a hearing, if requested.

For purposes of this subsection, "territorial waters" has the same meaning as provided in section 6001, subsection 48-B.

[ 2005, c. 492, §2 (AMD) .]

2. Authority and responsibility. Except as provided in subsection 2-A, a harbor master appointed under this section shall enforce the watercraft laws of the State and the municipality on any water within the jurisdiction of the municipality.

[ 2003, c. 614, §9 (AFF); 2003, c. 627, §4 (AMD) .]

2-A. Authority to enforce invasive aquatic species laws. A municipality may appoint a harbor master whose only duties are to enforce the provisions of section 13058 and section 13068-A, subsections 1 and 15 on any water within the jurisdiction of the municipality.

[ RR 2003, c. 2, §22 (COR) .]

3. Jointly appointed harbor masters. The municipal officers of 2 or more municipalities that border on the same inland waters may jointly appoint a single harbor master who has authority over the jurisdictions of all the participating municipalities.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Power to arrest for assault. The municipal officers may prohibit a harbor master from making an arrest or carrying a weapon. A harbor master who is not prohibited from making arrests may arrest and deliver to the law enforcement authorities on shore any person committing an assault upon the harbor master or another person acting under the harbor master's authority. A harbor master may not make arrests or carry a firearm unless the harbor master has successfully completed the training requirements prescribed in Title 25, section 2804-I.

[ 2005, c. 492, §3 (NEW) .]

5. Mooring sites. The regulation of moorings in inland waters is governed by Title 38, except that Title 38 may not be construed to require the municipal officers of a town that does not border or contain territorial waters to appoint a harbor master upon the request of a person desiring mooring privileges or the regulation of mooring privileges. Nothing in this subsection limits or expands a municipality's authority to regulate moorings under Title 38 or as otherwise provided in law.

[ 2005, c. 492, §3 (NEW) .]

SECTION HISTORY

RR 2003, c. 2, §22 (COR). 2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 627, §§4,5 (AMD). 2005, c. 492, §§2,3 (AMD).



12 §13073. Harbor masters on inland waters; violations

A person who neglects or refuses to obey any lawful order of a harbor master authorized pursuant to section 13072 commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Chapter 937: SNOWMOBILES

12 §13101. Application

This chapter applies to the operation of snowmobiles in all areas that come within the jurisdiction of the State. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13102. License not required

An operator's license is not required for the operation of a snowmobile. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13103. Rule violations; snowmobiles and snowmobile races

The following penalties apply to violations of rules regulating snowmobiles or the protection and safety of spectators at snowmobile races. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §385 (RPR).]

1. Civil. Notwithstanding section 10650, a person who violates a rule regulating snowmobiles or the protection and safety of spectators at snowmobile races commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §385 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal. A person who violates a rule regulating snowmobiles or the protection and safety of spectators at snowmobile races after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §385 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B385 (RPR).



12 §13104. Registration

1. Operating unregistered snowmobile. Except as provided in this subsection, subsection 7 and section 13112, a person may not operate a snowmobile that is not registered in accordance with this section.

A. A registration is not required for a snowmobile operated over the snow on land on which the owner lives or on land on which the owner is domiciled, provided the snowmobile is not operated elsewhere within the jurisdiction of this State. [2005, c. 1, §1 (AMD).]

B. A registration is not required for a snowmobile operated by a commercial ski area for the purpose of packing snow or for rescue operations thereon unless the snowmobile is required to cross a public way during that operation. [2005, c. 1, §1 (AMD).]

C. Snowmobiles owned and operated in this State by the Federal Government, the State or a political subdivision of the State are exempt from registration fees but must be registered and required to display numbers. [2005, c. 1, §1 (AMD).]

D. Registration is not required to field test repairs to a snowmobile if valid snowmobile repair shop number plates issued under section 13110 are affixed to the snowmobile during the field test and the snowmobile is not owned by the snowmobile repair shop or any repair shop employee. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Registration is not required to field test repairs to a snowmobile when the snowmobile is tested on the premises of a snowmobile repair shop when the snowmobile repair shop is open and the snowmobile is not owned by the snowmobile repair shop or any repair shop employee. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $200 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2009, c. 213, Pt. OO, §18 (AMD).]

[ 2009, c. 213, Pt. OO, §18 (AMD) .]

2. Application and issuance. The commissioner or the commissioner's designee may register and assign a registration number to all snowmobiles upon application and payment of a registration fee by the owner. The commissioner shall charge a fee of $1 for each registration issued by department employees.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Form of registration. The snowmobile registration must be in such form as the commissioner may determine except that the commissioner shall develop a single form of registration that can be used for the 3-day, 10-day or seasonal nonresident registrations.

[ 2015, c. 237, §1 (AMD) .]

4. Fee. Except as provided in subsection 5, the annual snowmobile registration fee is as follows:

A. For residents, $45. The registration for a snowmobile owned by a resident is valid for one year, commencing on July 1st of each year; and [2015, c. 237, §2 (AMD).]

B. For nonresidents:

(1) Forty-nine dollars for a 3-consecutive-day registration. A person may purchase more than one 3-day registration in any season;

(2) Ninety-nine dollars for a seasonal registration; and

(3) Seventy-five dollars for a 10-consecutive-day registration. A person may purchase more than one 10-day registration in any season.

The registration for a snowmobile owned by a nonresident must specify the dates for which the registration is valid. [2015, c. 237, §2 (AMD).]

Five dollars from each registration fee collected pursuant to this subsection must be transferred to a special fund administered by the Off-Road Vehicle Division of the Bureau of Parks and Lands within the Department of Agriculture, Conservation and Forestry. The funds must be used to assist any entity that has a snowmobile trail grooming contract with the Bureau of Parks and Lands in the purchase of trail-grooming equipment. The funds also may be used for the repair or overhaul of trail-grooming equipment.

Twelve dollars from each resident snowmobile registration fee must be transferred to the Snowmobile Trail Fund of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands.

Six dollars from each nonresident 3-day snowmobile registration fee, $6 from each nonresident 10-day snowmobile registration fee and $11 from each nonresident seasonal snowmobile registration fee must be transferred to the Snowmobile Trail Fund of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands.

[ 2015, c. 237, §2 (AMD) .]

5. Antique snowmobile registration fee. A resident who owns a snowmobile that is more than 25 years old and that is substantially maintained in original or restored condition may register that snowmobile under this subsection as an antique snowmobile. An antique snowmobile registration authorizes that snowmobile to be operated only for the purpose of traveling to, returning from and participating in an exhibition, parade or other event of interest to the public or for occasional personal use. The fee for an antique snowmobile registration is $33. An antique snowmobile registration is valid until the ownership of that antique snowmobile is transferred to another person. Upon the transfer of ownership, the new owner may reregister that snowmobile as an antique snowmobile by paying the $33 antique snowmobile registration fee. The registration fee for an antique snowmobile is allocated according to section 10206, subsection 2, paragraph A.

[ 2005, c. 12, Pt. III, §41 (AMD) .]

6. Members of armed forces permanently stationed in Maine. The following persons are eligible to register any snowmobile owned by them at the resident fee:

A. Any person serving in the Armed Forces of the United States who is permanently stationed at a military or naval post, station or base in the State; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The spouse and children of the person described in paragraph A, provided that the spouse and children permanently reside with that person. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A member of the armed forces described in paragraph A who desires to register a snowmobile shall present certification from the commander of the post, station or base, or from the commander's designated agent, that the member is permanently stationed at that post, station or base. Registration fees for registrations pursuant to this subsection must be allocated as if the person registering the snowmobile was a resident of the municipality in which the post, station or base is situated.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Snowmobiles of nonresidents; Maine-New Hampshire Cooperative Trails. Except as specifically provided in this subsection and notwithstanding any other provision of law, a snowmobile belonging to a nonresident may be possessed or operated by any person in this State as long as the snowmobile is properly registered in this State in the name of a nonresident owner of the snowmobile. Nothing in this subsection authorizes the operation of a snowmobile in a manner contrary to this chapter.

A. A nonresident is ineligible to obtain a resident registration for a snowmobile owned by that nonresident. Snowmobiles and grooming equipment registered to federal or state entities, snowmobile clubs, municipalities or counties from bordering states or provinces and engaged in trail grooming may be operated without being registered under this subsection. Snowmobiles registered in either New Hampshire or Canada may be operated on any lake or pond that is partly in both the State and New Hampshire or Canada without being registered in the State. [2005, c. 456, §1 (NEW).]

B. A snowmobile registered in this State or in New Hampshire may be operated without further registration requirements on those portions of the Maine-New Hampshire Cooperative Trails located in Maine. For purposes of this paragraph, "Maine-New Hampshire Cooperative Trails" means:

(1) New Hampshire Trail 18 as identified in the Success Pond - Grafton Notch area; and

(2) Maine Trail ITS-80 as identified in the Evans Notch area of the White Mountain National Forest. [2005, c. 456, §1 (NEW).]

C. Snowmobiles registered in another state or in a Canadian province may be operated without a Maine registration at a special event or festival organized to occur in this State if such operation is approved by the commissioner. An event or festival organizer must submit a request in writing to the commissioner at least 60 days prior to the event or festival and shall include a map of trails where operation will be allowed. [2005, c. 465, §1 (NEW).]

D. A snowmobile owned or under the control of a snowmobile manufacturer may be operated without a Maine registration at a demonstration event organized to occur in this State if such operation is approved by the commissioner. A snowmobile manufacturer or a representative of a snowmobile manufacturer must submit a request in writing to the commissioner at least 60 days prior to the demonstration event and shall include a description and the location of the event. [2009, c. 184, §1 (NEW).]

The commissioner shall adopt rules regarding the grooming and maintenance of the Maine-New Hampshire Cooperative Trails and reimbursement or payment for those services. The rules must allow reimbursement for grooming and maintenance services to be through direct cash payments by users of the Maine-New Hampshire Cooperative Trails or through in-kind services. The costs of grooming and maintenance must be based on the average per mile costs to Maine and New Hampshire of providing these services. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 184, §1 (AMD) .]

8. Duplicate registration certificate. The holder of any resident or nonresident seasonal registration certificate issued under this section may obtain a duplicate from the commissioner upon application and payment of a fee of $1.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. Numbers permanent.

[ 2007, c. 165, §1 (RP) .]

10. Transfer of ownership, discontinuance of use. The following provisions govern transfer of ownership and discontinued use.

A. A person who transfers the ownership or permanently discontinues the use of a snowmobile having a resident registration or a nonresident seasonal registration and applies for registration of another snowmobile in the same registration year is entitled to a registration upon payment of a transfer fee of $4 and is not required to pay the regular registration fee. [2005, c. 12, Pt. III, §42 (AMD).]

B. Whenever ownership is transferred or the use of a snowmobile for which a registration has already been issued is discontinued, the old registration must be properly signed and executed by the owner showing that the ownership of the snowmobile has been transferred or its use discontinued and returned to the commissioner within 10 days of the transfer or discontinuance of use. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. If there is a change of ownership of a snowmobile for which a registration has previously been issued, the new owner shall apply for a new registration, shall set forth the original number in the application and shall pay the regular fee for the particular snowmobile involved. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2005, c. 12, Pt. III, §42 (AMD) .]

11. Open snowmobile weekend.

[ 2005, c. 1, §3 (RP) .]

12. Restrictions.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §388 (RP) .]

12-A. Registration certificate; inspection and display. The following provisions apply to registration certificates and numbers.

A. A person shall:

(1) Provide a registration certificate or an online registration receipt for inspection by any law enforcement officer on demand; and

(2) Display a registration number assigned to a snowmobile in such form and manner as the commissioner may determine, except that an antique snowmobile is not required to display registration numbers. A person may operate a snowmobile registered online without displaying a registration number until that person receives the registration certificate from the department or for 30 days after registering the snowmobile online, whichever occurs first. [2007, c. 651, §18 (AMD).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §389 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2007, c. 651, §18 (AMD) .]

13. Fraudulent acquisition of snowmobile registration. A person may not obtain a snowmobile registration through fraud, misstatement or misrepresentation. A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §390 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

14. Report of destroyed, abandoned or permanently removed snowmobile. A registrant shall notify the commissioner if a snowmobile is destroyed, abandoned or permanently removed from the State.

[ 2003, c. 655, Pt. B, §391 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

15. Reciprocity.

Subsection 15 was repealed 10/1/13. PL 2013, c. 386, §1 attempted to strike the language that repealed the subsection, but did not take effect in time.

[ 2011, c. 437, §1 (NEW); MRSA T. 12, §13104, sub-§15 (RP) .]

16. Reciprocity. The commissioner may allow a nonresident to operate in this State a snowmobile that is not registered in this State during one 3-consecutive-day period, 2 days of which are weekend days, annually if:

This subsection may not be construed to authorize the operation of a snowmobile in a manner contrary to this chapter except as provided in this subsection.

A. The nonresident's snowmobile has a valid registration from another state or from the Canadian provinces of New Brunswick or Quebec; and [2015, c. 130, §1 (AMD).]

B. The nonresident's state or province of residency allows a snowmobile registered in Maine to be operated in that state or province for a period of time of at least 3 consecutive days without being registered in that state or province. [2015, c. 130, §1 (AMD).]

[ 2015, c. 130, §1 (AMD) .]

17. Snowmobile Trail Fund Donation Sticker Program. The commissioner shall establish the Snowmobile Trail Fund Donation Sticker Program. The commissioner shall design and issue 3 different Snowmobile Trail Fund donation stickers to reflect a donor's donation of $25, $50 and $100, respectively. For every donation $2 is retained by the department and the remainder is transferred to the Snowmobile Trail Fund of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands.

A Snowmobile Trail Fund donation sticker is in addition to and separate from the snowmobile registration requirements of this section.

[ 2015, c. 237, §3 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B386-391 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 1, §§1-3 (AMD). 2005, c. 12, §§III41,42 (AMD). 2005, c. 456, §1 (AMD). 2005, c. 465, §1 (AMD). 2007, c. 165, §1 (AMD). 2007, c. 556, §3 (AMD). 2007, c. 651, §18 (AMD). 2009, c. 184, §1 (AMD). 2009, c. 213, Pt. OO, §§18-20 (AMD). 2009, c. 226, §1 (AMD). 2011, c. 129, §1 (AMD). 2011, c. 437, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 588, Pt. E, §6 (AMD). 2013, c. 588, Pt. E, §7 (AFF). 2015, c. 130, §1 (AMD). 2015, c. 237, §§1-3 (AMD).



12 §13105. Snowmobile registration agents

1. Appointment of snowmobile registration agents; report; fees. Appointment of snowmobile registration agents and applicable fees are governed by the following.

A. The commissioner may appoint municipal clerks or other persons who a municipality may designate as municipal agents to issue snowmobile registrations. The commissioner may designate other agents as necessary to issue snowmobile registrations. The commissioner shall determine by rule the period when agents shall act. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §392 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. Agents may charge a service fee of not more than $1 for each snowmobile renewal registration issued and $2 for each registration covered by sections 13002 to 13005. This service fee is retained by the agent. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. An agent is delinquent if that agent fails to forward to the commissioner funds collected by that agent by the date established in rules adopted under this subsection. Failure to remit the funds as provided in this subsection results in the following sanctions, in addition to any other provided by law.

(3) If an agent is delinquent for more than 150 days or is delinquent 3 or more times in one year, the commissioner shall:

(a) Terminate the agency for the balance of the year; and

(b) Order that the agency not be renewed for the next year. [2015, c. 301, §46 (AMD).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 301, §46 (AMD) .]

2. Unlawful issuance of snowmobile registration. An agent may not issue a resident snowmobile registration to a nonresident or a nonresident snowmobile registration to a resident.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §392 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §392 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §392 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B392 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 533, §10 (AMD). 2015, c. 301, §46 (AMD).



12 §13106. Operation of snowmobile (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B393 (RP).



12 §13106-A. Operation of snowmobile

1. No permission given. This chapter does not give license or permission to cross or go on the property of another.

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Stop and identify requirement. Persons operating a snowmobile upon the land of another shall stop and identify themselves upon the request of the landowner or the landowner's duly authorized representative.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Operating snowmobile upon controlled access highway. Except as provided in paragraph A, a person may not operate a snowmobile upon a controlled access highway or within the right-of-way limits of a controlled access highway.

A. A person may operate a snowmobile upon a controlled access highway or within the right-of-way limits of a controlled access highway in accordance with this paragraph.

(1) A person on a properly registered snowmobile may cross controlled access highways by use of bridges over or roads under those highways, or by use of roads crossing controlled access highways at grade.

(2) The Commissioner of Transportation may issue special permits for designated crossings of controlled access highways. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Unlawfully operating snowmobile on plowed road. A person may not operate a snowmobile upon any plowed private road, or public road plowed privately without public compensation, after having been forbidden to do so by the owner thereof, the owner's agent or a municipal official, either personally or by appropriate notices posted conspicuously on that road.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Operating snowmobile on public way. Except as provided in subsection 4 and this subsection, a person may not operate a snowmobile upon the main traveled portion, the sidewalks or the plowed snowbanks of a public way.

A. A properly registered snowmobile may be operated on a public way only the distance necessary, but in no case to exceed 500 yards, on the extreme right of the traveled way for the purpose of crossing, as directly as possible, a public way, sidewalk or culvert. [2011, c. 533, §11 (AMD).]

B. A properly registered snowmobile may be operated on a public way only the distance necessary, but in no case to exceed 500 yards, on the extreme right of the traveled way for the sole purpose of crossing, as directly as possible, a bridge, overpass or underpass, provided that that operation can be made in safety and that it does not interfere with vehicular traffic approaching from either direction on the public way. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. A snowmobile may be operated on any portion of a public way when the public way has been closed in accordance with Title 23, section 2953. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. If the main traveled portion of a public way is publicly plowed and utilized by conventional motor vehicles, a snowmobile may be operated only on that portion of the way not maintained or utilized for the operation of conventional motor vehicles, except that operation on the left side of the way is prohibited during the hours from sunset to sunrise on the portion of the way not maintained or utilized for the operation of conventional motor vehicles. This paragraph does not apply to a snowmobile operated by a public utility regulated by the Public Utilities Commission while being operated in the course of the utility's corporate function, so that public utilities may effectively and speedily carry out their obligations to the public. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. A snowmobile may be operated on streets and public ways during a period of emergency when the emergency has been so declared by a police agency having jurisdiction and when travel by conventional motor vehicles is not practicable. This paragraph does not apply to a snowmobile operated by a public utility regulated by the Public Utilities Commission while being operated in the course of the utility's corporate function, so that public utilities may effectively and speedily carry out their obligations to the public. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

F. A snowmobile may be operated on streets and public ways in special snowmobile events of limited duration conducted according to a prearranged schedule and under a permit from the governmental unit having jurisdiction. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

G. Notwithstanding paragraphs A to F, a snowmobile may be operated on the extreme right of a public way within the built-up portion of a municipality or unorganized or unincorporated township if the appropriate governmental unit has designated the public way as a snowmobile-access route for the purpose of allowing snowmobiles access to places of business. A public way designated by an appropriate governmental unit as a snowmobile-access route must be posted conspicuously at regular intervals by that governmental unit with highly visible signs designating the snowmobile-access route. Before designating a public way as a snowmobile-access route, the appropriate governmental unit shall make appropriate determinations that snowmobile travel on the extreme right of the public way may be conducted safely and will not interfere with vehicular traffic on the public way. For purposes of this paragraph, "appropriate governmental unit" means the Department of Transportation, county commissioners or municipal officers within their respective jurisdictions. The jurisdiction of each appropriate governmental unit over public ways pursuant to this paragraph is the same as its jurisdiction over the passage of vehicles on public ways pursuant to Title 29-A, section 2395. Municipal or county law enforcement officials having jurisdiction have primary enforcement authority over any route established under this paragraph. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

H. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2011, c. 533, §11 (AMD) .]

6. Failing to stop snowmobile before entering public way. A person shall bring a snowmobile to a complete stop before entering a public way or a private way maintained for travel.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Failing to yield right-of-way while operating snowmobile. A person shall yield the right-of-way to all vehicular traffic while operating a snowmobile on a public way or a private way maintained for travel.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

8. Crossing closed bridge, culvert, overpass or underpass with snowmobile. This subsection applies to the crossing with a snowmobile of a bridge, culvert, overpass or underpass closed to snowmobiles by the Commissioner of Transportation.

A. A person may not cross with a snowmobile a bridge, culvert, overpass or underpass closed to snowmobiles by the Commissioner of Transportation.

(1) The Commissioner of Transportation may, following a public hearing, prohibit the crossing of an individual bridge, culvert, overpass or underpass if the commissioner determines that that crossing or use of the public way is hazardous.

(2) Any bridge, culvert, overpass or underpass closed by the Commissioner of Transportation must be posted by appropriate notices. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Reckless operation of snowmobile. A person may not operate a snowmobile in such a way as to recklessly create a substantial risk of serious bodily injury to another person. Violation of this subsection is a Class D crime.

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

10. Operating snowmobile to endanger. A person may not operate a snowmobile so as to endanger any person or property by:

A. Operating the snowmobile except at a reasonable and prudent speed for the existing conditions, including when approaching and crossing an intersection or railway grade crossing, when approaching and taking a curve, when approaching a hill crest, when traveling upon any narrow or winding trail and when a special hazard exists with respect to pedestrians, skiers or other traffic by reason of weather or trail conditions; or [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Operating the snowmobile in a manner that fails to control its speed at all times as necessary to avoid colliding with any person, vehicle, snowmobile or other object on or adjacent to the snowmobile trail. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

11. Operating snowmobile at greater than reasonable and prudent speed. A person may not operate a snowmobile except at a reasonable and prudent speed for the existing conditions.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

12. Operating snowmobile while underage. A person under 14 years of age may not operate a snowmobile across any public way maintained for travel.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

13. Permitting unaccompanied child to operate snowmobile. A person may not permit a child under 10 years of age to operate a snowmobile unless the child is accompanied by an adult.

This subsection does not apply on land that is owned by the parent or guardian or on land where permission for use has been granted to the parent or guardian.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

14. Snowmobile noise level limits. This subsection governs noise levels for snowmobiles.

A. Except as provided in section 13112, a person may not:

(1) Operate a snowmobile that exceeds the noise limits for that snowmobile established in paragraph B; or

(2) Operate a snowmobile with an exhaust system that has been modified in a manner that amplifies or otherwise increases total noise emission above that of the snowmobile as originally constructed, regardless of the date of manufacture. [2009, c. 340, §20 (AMD).]

B. The following noise levels are established:

(1) Every snowmobile manufactured after February 1, 1975 and offered for sale or sold in this State must be constructed to limit total vehicle noise to not more than 78 decibels of sound pressure level at 50 feet on the "A" scale, as measured by the SAE standards J-192;

(2) Snowmobiles manufactured after October 1, 1973, but on or before February 1, 1975, and offered for sale or sold in this State must be constructed to limit the total vehicle noise to not more than 82 decibels of sound pressure level at 50 feet on the "A" scale, as measured by the SAE standards J-192; and

(3) Snowmobiles manufactured on or before October 1, 1973 are not subject to a specific noise level, except that they may not be modified in violation of this subsection. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2009, c. 340, §20 (AMD) .]

15. Snowmobile headlight and taillight equipment requirements. Except as provided in section 13112, a person may not operate a snowmobile that is not equipped as provided in this subsection.

A. A person may not operate a snowmobile unless the snowmobile has mounted:

(1) On the front at least one headlight capable of casting a white beam for a distance of at least 100 feet directly ahead of the snowmobile; and

(2) On the rear at least one lamp capable of displaying a red light visible at a distance of at least 100 feet behind the snowmobile. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

16. Required use of snowmobile lights. Except as provided in section 13112, a person shall use lights as specified in this subsection.

A. A person shall use snowmobile lights:

(1) During the period from 1/2 hour after sunset to 1/2 hour before sunrise; and

(2) At any time when, due to insufficient light or unfavorable atmospheric conditions caused by fog or otherwise, other persons, vehicles and other objects are not clearly discernible for a distance of 500 feet ahead. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

17. Unlawfully operating snowmobile on railroad tracks. The following provisions govern the operation of a snowmobile on railroad tracks or railroad rights-of-way.

A. A person may not operate a snowmobile along or adjacent and parallel to the tracks of a railroad within the limits of a railroad right-of-way without written permission from the railroad owning the right-of-way.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person may not operate a snowmobile across the tracks of a railroad after having been forbidden to do so by the railroad owning the railroad right-of-way, or by an agent of that railroad, either personally or by appropriate notices posted conspicuously along the railroad right-of-way.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Notwithstanding this subsection, a person may operate a snowmobile on railroad tracks if the person is operating within the right-of-way of a portion of railroad line that has been officially abandoned under the authority of the Interstate Commerce Commission. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

18. Operating snowmobile in cemetery. A person may not operate a snowmobile in any cemetery, burial place or burying ground.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

19. Operating too close to certain buildings. A person may not operate a snowmobile within 200 feet of a dwelling, hospital, nursing home, convalescent home or church.

A. This subsection does not apply when a person is operating a snowmobile:

(1) On public ways in accordance with subsections 5, 6, 7 and 8 or on controlled access highways in accordance with subsection 3, paragraph A;

(2) On the frozen surface of any body of water; and

(3) On land the operator owns or is permitted to use. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

20. Abuse of another person's property. A person may not while operating a snowmobile:

A. Tear down or destroy a fence or wall on another person's land; [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Leave open a gate or bar on another person's land; or [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Trample or destroy crops on another person's land. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

21. Snowmobile owner; operation by another. A person is in violation of this subsection if that person is the owner of a snowmobile that is operated in violation of this chapter.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

22. Parent or guardian; operation by minor. A person is in violation of this subsection if that person is the parent or guardian responsible for the care of a minor under 18 years of age who is operating a snowmobile in violation of this chapter.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

23. Failure to report accident.

[ 2005, c. 436, §5 (RP) .]

24. Operating snowmobile on open water. A person may not operate or attempt to operate a snowmobile on open water. For purposes of this subsection, "open water" means any area of an inland water body that is free of ice and snow. This subsection does not apply to private ponds.

Notwithstanding Title 17, section 2267-A, subsection 3, the owner or operator of a snowmobile that has been submerged or partially submerged as a result of a violation of this subsection shall remove the snowmobile within 24 hours of its submersion. The owner or operator of a snowmobile submerged or partially submerged as a result of a violation of this subsection shall pay any damages resulting from the submersion or removal. If the owner or operator of a snowmobile submerged or partially submerged as the result of a violation of this subsection fails to remove the snowmobile within 24 hours of its submersion, the commissioner may remove the snowmobile at the expense of the owner or operator or request in writing that the court direct the owner or operator to remove the snowmobile immediately.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

25. Headgear required. This subsection applies to snowmobile trails funded by the Snowmobile Trail Fund of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands.

A. A person operating a snowmobile on a snowmobile trail identified by the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands as having been funded by the Snowmobile Trail Fund pursuant to section 1893, subsection 3:

(1) If the person is under 18 years of age, shall wear protective headgear that conforms to the standards established under Title 29-A, section 2083, subsection 3; and

(2) May not carry a passenger under 18 years of age on the snowmobile unless the passenger is wearing protective headgear that conforms to the standards established under Title 29-A, section 2083, subsection 3. [RR 2011, c. 2, §12 (COR); 2013, c. 405, Pt. A, §24 (REV).]

B. The Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands shall develop an administratively simple means of identifying trails that have been funded by the Snowmobile Trail Fund so that snowmobile riders can readily determine to which trails this subsection applies. [RR 2011, c. 2, §12 (COR); 2013, c. 405, Pt. A, §24 (REV).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ RR 2011, c. 2, §12 (COR); 2013, c. 405, Pt. A, §24 (REV) .]

26. Operating snowmobile left of center of snowmobile trail. A person may not operate a snowmobile to the left of the center on a snowmobile trail that is funded in whole or part by the Snowmobile Trail Fund when approaching or navigating a curve, corner, grade or hill. For purposes of this subsection, "snowmobile trail" means a trail that is at least wide enough to allow 2 snowmobiles to pass safely in opposite directions and where the snow over the entire width of the trail has been mechanically packed and groomed for the purpose of snowmobile traffic.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 and not more than $500 may be adjudged. [2005, c. 73, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 73, §1 (NEW).]

[ 2007, c. 651, §19 (AMD) .]

SECTION HISTORY

2003, c. 655, §B394 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 73, §1 (AMD). 2005, c. 436, §5 (AMD). 2007, c. 651, §19 (AMD). 2009, c. 340, §20 (AMD). RR 2011, c. 2, §12 (COR). 2011, c. 533, §11 (AMD). 2013, c. 405, Pt. A, §24 (REV).



12 §13106-B. Snowmobile accidents involving personal injury or death

The following provisions govern snowmobile accidents that result in personal injury or death of a person. [2005, c. 436, §6 (NEW).]

1. Law enforcement officer notification. The operator of a snowmobile involved in an accident that results in personal injury or death of a person shall immediately report the accident, by the quickest means of communication, to the available law enforcement officer nearest to the place where the accident occurred.

A. The owner of a snowmobile who knows that that snowmobile was involved in an accident as described in this subsection shall report the accident as provided in this subsection if the operator of the snowmobile is unknown. [2005, c. 436, §6 (NEW).]

[ 2005, c. 436, §6 (NEW) .]

2. Provide information to injured party. The operator or a person acting on behalf of the operator of a snowmobile involved in an accident shall provide to an injured person or the operator or an occupant of any other snowmobile involved in the accident:

A. The operator's name and address; and [2005, c. 436, §6 (NEW).]

B. The registration number of the operator's snowmobile. [2005, c. 436, §6 (NEW).]

[ 2005, c. 436, §6 (NEW) .]

3. Render assistance. The operator of a snowmobile involved in an accident shall render reasonable assistance to an injured person.

[ 2005, c. 436, §6 (NEW) .]

4. Penalties. A person who violates this section commits a Class E crime.

[ 2005, c. 436, §6 (NEW) .]

5. Aggravated punishment category. Notwithstanding subsection 4, a person who intentionally, knowingly or recklessly fails to comply with this section when the accident resulted in serious bodily injury, as defined in Title 17-A, section 2, subsection 23, or death, commits a Class C crime.

[ 2005, c. 436, §6 (NEW) .]

SECTION HISTORY

2005, c. 436, §6 (NEW).



12 §13106-C. Snowmobile accident reports

1. Report requirements. A person shall give notice of a snowmobile accident within 72 hours to the commissioner on forms provided by the commissioner if the person is:

A. The operator of a snowmobile involved in an accident that does not result in injuries requiring the services of a physician or in the death of a person but involves property damage estimated to cost $1,000 or more; [2005, c. 436, §6 (NEW).]

B. A person acting for the operator of a snowmobile described in paragraph A; or [2005, c. 436, §6 (NEW).]

C. The owner of a snowmobile described in paragraph A having knowledge of the accident, if the operator of the snowmobile is unknown. [2005, c. 436, §6 (NEW).]

[ 2005, c. 436, §6 (NEW) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 436, §6 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 436, §6 (NEW).]

[ 2005, c. 436, §6 (NEW) .]

SECTION HISTORY

2005, c. 436, §6 (NEW).



12 §13106-D. Accidents involving property damage

1. Notification to property owner. The operator of a snowmobile involved in an accident that results in property damage shall take reasonable steps to notify the owner of that property of the accident.

[ 2009, c. 340, §21 (NEW) .]

2. Provide information to property owner. The operator of a snowmobile involved in an accident under subsection 1 shall, if the property owner is notified pursuant to subsection 1, provide to the property owner:

A. The operator's name and address; [2009, c. 340, §21 (NEW).]

B. The registration number of the operator's snowmobile; and [2009, c. 340, §21 (NEW).]

C. An opportunity to examine the registration certificate if the owner so requests and the certificate is available. [2009, c. 340, §21 (NEW).]

[ 2009, c. 340, §21 (NEW) .]

3. Penalties. A person who violates this section commits a Class E crime.

[ 2009, c. 340, §21 (NEW) .]

SECTION HISTORY

2009, c. 340, §21 (NEW).



12 §13107. Unlawfully operating vehicle on snowmobile trail

A person may not operate any 4-wheel-drive vehicle, dune buggy, all-terrain vehicle, motorcycle or any other motor vehicle, other than a snowmobile and appurtenant equipment, on snowmobile trails that are financed in whole or in part with funds from the Snowmobile Trail Fund, unless that use has been authorized by the landowner or the landowner's agent, or unless the use is necessitated by an emergency involving safety of persons or property. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §395 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Repeat violations. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §395 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B395 (AMD). 2003, c. 655, §B422 (AFF).



12 §13108. Liability for damage caused by minors

The owner of a snowmobile, the person who gives or furnishes that snowmobile to a person under 18 years of age and the parent or guardian responsible for the care of that minor are jointly and severally liable with the minor for any damages caused in the operation of the snowmobile by that minor. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13109. Dealer's registration and license

1. Application and issuance. A person may not engage in the business of selling new or used snowmobiles in the State unless the person has registered as a dealer and secured a valid dealer's license from the commissioner. A dealer so registered and licensed need not register individual snowmobiles. For the purposes of this subsection, "new snowmobile" means a snowmobile that has not been registered in this State or any other state or for which sales tax has not been paid in this State or any other state if that other state taxes the purchase of a new snowmobile.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Fees. The dealer's registration and license fee is $15 annually from each July 1st.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Dealer's number plates. Dealer's number plates must be provided and obtained as follows.

A. A registered dealer may receive dealer's number plates. The annual fee for a dealer's number plate is:

(1) For a resident dealer's plate, $16; and

(2) For a nonresident dealer's plate, $60. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Replacement for lost or stolen dealer's number plates may be obtained for a fee of $5 for each plate. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. If a dealer's number plate is lost or stolen, the owner shall notify the commissioner immediately. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Temporary registrations and numbers. The commissioner may issue temporary numbers and registrations for snowmobiles to bona fide dealers, who may, upon the sale or exchange of a snowmobile, issue them to new owners in order to allow them to operate snowmobiles for a period of 20 consecutive days after the date of sale in lieu of a permanent number as required by this chapter. The fee for each temporary registration certificate is $1.

[ 2013, c. 408, §26 (AMD) .]

5. Display of dealer's number. A dealer shall display that dealer's number on each snowmobile being used until the sale of the snowmobile, whereupon it becomes the owner's responsibility to register the snowmobile.

A. A dealer who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §396 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A dealer who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §396 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Each day a dealer violates this subsection is a separate offense. [2003, c. 655, Pt. B, §396 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §396 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Penalty.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §397 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B396,397 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 408, §26 (AMD).



12 §13110. Snowmobile repair shop registration and license

1. Application and issuance. A person whose business includes repairing snowmobiles but who is not required to be licensed as a snowmobile dealer under section 13109 may register that business entity as a snowmobile repair shop and secure a snowmobile repair shop license and number plate from the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Fee. The commissioner shall set the fee for a snowmobile repair shop license. The fee may not exceed $15 for any 12-month period.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Field testing repairs on unregistered snowmobiles. The owner of a snowmobile repair shop licensed under this section may operate or allow the operation of an unregistered snowmobile for the purpose of field testing repairs to that snowmobile if:

A. Valid snowmobile repair shop number plates issued under this section are affixed to the snowmobile during the field test; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The snowmobile is not owned by the snowmobile repair shop or any person employed by the snowmobile repair shop. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Operating an unregistered snowmobile in compliance with this subsection is not a violation of section 13104, subsection 1.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13111. Snowmobile rental agent certificate

1. Registration and issuance. Except as provided in this section, a person or business may not rent or lease a snowmobile unless that person or business:

A. Registers with the department as a snowmobile rental agent and is issued a snowmobile rental agent certificate from the commissioner; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Obtains a Maine certificate of number for each snowmobile being offered for rent or lease in the name of the person or business holding that certificate; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Instructs each person who rents or leases a snowmobile how to operate the snowmobile, including how to use the brake, throttle and kill switch, and provides to that person a pamphlet describing proper hand signals. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §398 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Exception; guides. This section does not apply to a person lawfully engaged in guiding activities under section 12853 who accompanies others on guided trips that include the use of snowmobiles, except that such a person must provide the operators of snowmobiles with instructions equivalent to those described in subsection 1, paragraph C.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Fee. The fee for a snowmobile rental agent certificate is $25. The certificate is valid from July 1st to June 30th.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Prohibition; penalty. A person may not rent or lease a snowmobile in violation of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §399 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §399 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §399 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B398,399 (AMD). 2003, c. 655, §B422 (AFF).



12 §13112. Racing meets

Notwithstanding section 10650 and section 13106-A, subsections 14, 15 and 16, snowmobiles operated at a prearranged racing meet whose sponsor has obtained a permit to hold such a meet from the commissioner are exempt from the provisions of this chapter concerning registration, noise, horsepower and lights during the time of operation at such meets and at all prerace practices at the location of the meet. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §400 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B400 (AMD). 2003, c. 655, §B422 (AFF).



12 §13113. Registration of trail-grooming equipment

1. Definitions. For purposes of this section, "trail-grooming equipment" means a self-propelled vehicle that:

A. [2013, c. 190, §1 (RP).]

B. [2013, c. 190, §1 (RP).]

C. Is driven by a track or tracks in contact with the snow; and [2005, c. 93, §3 (NEW).]

D. Is performing snowmobile trail maintenance by plowing, leveling or compacting snow by use of a front plow or rear attachments that include but are not limited to rollers, compactor bars or trail drags. [2013, c. 190, §2 (AMD).]

[ 2013, c. 190, §§1, 2 (AMD) .]

2. Operating unregistered trail-grooming equipment. Except as provided in this section, a person may not operate trail-grooming equipment on a snowmobile trail that is financed in whole or in part by the Snowmobile Trail Fund unless that trail-grooming equipment is registered in accordance with this section.

A. A registration is not required for trail-grooming equipment operated on land on which the owner lives or on land on which the owner is domiciled, if the trail-grooming equipment is not operated elsewhere within the jurisdiction of this State. [2005, c. 93, §3 (NEW).]

B. A registration is not required for trail-grooming equipment operated by a commercial ski area for the purpose of packing snow or for rescue operation, unless the trail-grooming equipment is required to cross a public way during that operation. [2005, c. 93, §3 (NEW).]

C. Trail-grooming equipment owned and operated by the Federal Government, the State or a political subdivision of the State is exempt from registration fees, but must be registered and is required to display the registration. [2005, c. 93, §3 (NEW).]

[ 2005, c. 93, §3 (NEW) .]

3. Application and issuance. The commissioner may register trail-grooming equipment upon application by the owner if the owner is a nonprofit organization that has an approved contract for snowmobile trail grooming with the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands, Off-Road Vehicle Division or a person that can provide proof to the department at the time of application that the person is a member of an organization eligible to register trail-grooming equipment under this section. The commissioner may establish procedures necessary to carry out the purposes of this section.

[ 2013, c. 190, §3 (AMD); 2013, c. 405, Pt. A, §24 (REV) .]

4. Form of registration. The trail-grooming equipment registration must be in such form as the commissioner may determine.

[ 2005, c. 93, §3 (NEW) .]

5. Fee. The registration fee for trail-grooming equipment is a one-time fee of $33. The registration fee is valid from the date of issuance until the date that the equipment is sold or transferred. Revenue from the registration fee is allocated according to section 10206, subsection 2, paragraph A.

[ 2005, c. 93, §3 (NEW) .]

6. Fraudulent acquisition of trail-grooming registration. A person may not obtain a trail-grooming equipment registration through fraud, misstatement or misrepresentation.

[ 2005, c. 93, §3 (NEW) .]

7. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 93, §3 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 93, §3 (NEW).]

[ 2005, c. 93, §3 (NEW) .]

SECTION HISTORY

2005, c. 93, §3 (NEW). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 190, §§1-3 (AMD). 2013, c. 405, Pt. A, §24 (REV).






Chapter 939: ATVS

12 §13151. Application

This chapter applies to the operation of ATVs in the State. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13152. License and training

1. License. An operator's license is not required for the operation of an ATV, except as required by Title 29-A.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Training. A person over 9 years of age and under 16 years of age must successfully complete a training program approved by the department prior to operating an ATV except on:

A. Land on which that person is domiciled; [2005, c. 397, Pt. E, §17 (RPR).]

B. Land owned or leased by that person's parent or guardian; or [2005, c. 397, Pt. E, §17 (RPR).]

C. A safety training site approved by the department. [2005, c. 397, Pt. E, §17 (RPR).]

A person under 16 years of age must attend the training program with that person's parent or guardian. The training program must include instruction on the safe operation of ATVs, the laws pertaining to ATVs, the effect of ATVs on the environment and ways to minimize that effect, courtesy to landowners and other recreationists and landowners and other materials as determined by the department.

[ 2005, c. 397, Pt. E, §17 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B401 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 695, §B10 (AMD). 2003, c. 695, §C1 (AFF). 2005, c. 397, §E17 (AMD).



12 §13153. Rule violations; ATVs

The following penalties apply to violations of rules regulating ATVs. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §402 (RPR).]

1. Civil. Notwithstanding section 10650, a person who violates a rule regulating ATVs commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §402 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal. A person who violates a rule regulating ATVs after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §402 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B402 (RPR).



12 §13154. Age restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B403 (RP). 2003, c. 695, §C1 (AFF). 2003, c. 695, §B11 (RP).



12 §13154-A. Age restrictions

1. Minimum age. Except as provided in subsection 5, a person under 10 years of age may not operate an ATV.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

2. Permitting child under 10 years to operate ATV. Except as provided in subsection 6, a person may not permit a child under 10 years of age to operate an ATV.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

3. Unlawfully operating ATV by person 10 to under 16 years of age. Except as provided in subsection 6, a person 10 years of age or older but under 16 years of age may not operate an ATV unless that person has successfully completed a training course approved by the department pursuant to section 13152 and is accompanied by an adult. Proof of having completed a training course must be presented for inspection upon request of a law enforcement officer.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2011, c. 253, §36 (AMD) .]

4. Person under 16 years of age crossing public way. A person under 16 years of age may not cross a public way maintained for travel unless the crossing is in accordance with section 13157-A, subsection 6, paragraph A and the person satisfies the requirements of subsection 3.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

5. Permitting an unaccompanied person under 16 years of age to operate an ATV. Except as provided in subsection 6, a person may not permit an unaccompanied person 10 years of age or older but under 16 years of age to operate an ATV.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

6. Exceptions for certain property. This section does not apply to the operation of an ATV on:

A. The land on which the operator is domiciled; [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. Land owned or leased by the operator's parent or guardian; or [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

C. A safety training site approved by the department. [2005, c. 397, Pt. E, §18 (RPR).]

[ 2005, c. 397, Pt. E, §18 (AMD) .]

SECTION HISTORY

2003, c. 655, §B404 (NEW). 2003, c. 655, §B422 (AFF). 2003, c. 695, §B12 (NEW). 2003, c. 695, §C1 (AFF). 2005, c. 397, §E18 (AMD). 2011, c. 253, §36 (AMD).



12 §13155. Registration

1. Operating unregistered ATV.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §405 (RP) .]

1-A. Operating unregistered ATV. Except as provided in paragraph A, a person may not operate an ATV that is not registered in accordance with subsection 3.

A. The following exceptions apply.

(1) Registration is not required for an ATV operated on land on which the owner lives or on land on which the owner is domiciled, as long as the ATV is not operated elsewhere within the jurisdiction of the State.

(2) Registration is not required for an ATV operated by a commercial ski area for the purpose of packing snow or for rescue operations on the commercial ski area, unless the ATV is required to cross a public way during that operation.

(3) An ATV owned and operated in the State by the Federal Government, the State or a political subdivision of the State is exempt from registration fees but must be registered and is required to display registration numbers.

(4) An ATV registration for the farm use specified in Title 29-A, section 501, subsection 8, paragraph E is not required for a vehicle registered with the Secretary of State under Title 29-A, section 501, subsection 8.

(5) An ATV registered in another state or in a Canadian province may be operated without being registered pursuant to this section at a special event organized to occur in this State if the special event organizer submits a request in writing to the commissioner 60 days prior to the special event and provides the commissioner with a map of the trails to be used during the special event and the commissioner approves the request.

(6) An ATV owned or under the control of an ATV manufacturer may be operated without a Maine registration at a demonstration event organized to occur in this State if such operation is approved by the commissioner. An ATV manufacturer or a representative of an ATV manufacturer must submit a request in writing to the commissioner at least 60 days prior to the demonstration event and shall include a description and the location of the event. [2009, c. 184, §2 (AMD).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $200 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2009, c. 213, Pt. OO, §21 (AMD).]

[ 2009, c. 184, §2 (AMD); 2009, c. 213, Pt. OO, §21 (AMD) .]

2. Reciprocity.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §407 (RP) .]

3. Application and issuance. The commissioner, or an agent designated by the commissioner, may register and assign a registration number to an ATV upon application and payment of an annual fee by the owner. The commissioner shall charge a fee of $1 in addition to the annual fee for each registration issued by an employee of the department. The registration number in the form of stickers issued by the commissioner must be clearly displayed on the front and rear of the vehicle. A registration is valid for one year commencing July 1st of each year, except that any registration issued prior to July 1st but after May 1st is valid from the date of issuance until June 31st of the following year.

[ 2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §13 (AMD); 2003, c. 695, Pt. C, §1 (AFF) .]

4. Form of registration. An ATV registration must be in such form as the commissioner may determine.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Fees. The ATV registration fee is:

A. For a resident, $33 annually. The registration for an ATV owned by a resident is valid for one year, beginning on July 1st of each year; and [2011, c. 116, §1 (NEW); 2011, c. 116, §2 (AFF).]

B. For a nonresident:

(1) Fifty-three dollars for a registration valid for 7 consecutive days. A person may purchase more than one 7-day registration in any season; and

(2) Sixty-eight dollars for a registration valid for one year.

The registration for an ATV owned by a nonresident must specify the dates for which the registration is valid. [2011, c. 116, §1 (NEW); 2011, c. 116, §2 (AFF).]

[ 2011, c. 116, §2 (AFF); 2011, c. 116, §1 (RPR) .]

5-A. Temporary fee.

[ 2003, c. 655, Pt. B, §408 (NEW); 2003, c. 655, Pt. B, §422 (AFF); MRSA T. 12, §13155, sub-§5-A (RP) .]

6. Duplicate registration certificate. The holder of a registration certificate issued under this section may obtain a duplicate from the commissioner upon application and payment of a fee of $1.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Transfer of ownership, discontinuance of use. A transfer of ownership or discontinuance of use of an all-terrain vehicle is subject to this subsection.

A. Whoever transfers the ownership or discontinues the use of a registered all-terrain vehicle shall, within 10 days, properly sign the registration, indicate the disposition of the all-terrain vehicle and return the registration to the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. An all-terrain vehicle owner who transfers ownership or discontinues its use may, within 10 days from the date of transfer or discontinuance, apply to the commissioner for registration of another all-terrain vehicle. The fee for the transfer is $4, and the registration is valid for the remainder of the registration year for which the previous all-terrain vehicle had been registered. [2007, c. 651, §20 (AMD).]

C. When there is a change of ownership of an all-terrain vehicle for which a registration has previously been issued, the new owner shall apply for a new registration and shall pay the applicable fee under subsection 5. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2007, c. 651, §20 (AMD) .]

8. Restrictions.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §409 (RP) .]

8-A. Registration inspection. An owner or operator of an ATV shall present a registration certificate or an online registration receipt for inspection by any law enforcement officer on demand.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §410 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §410 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2009, c. 340, §22 (AMD) .]

8-B. Notification of destroyed, abandoned, stolen or permanently removed ATV. The registrant shall notify the commissioner if an ATV is destroyed, abandoned, stolen or permanently removed from the State.

[ 2003, c. 655, Pt. B, §410 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Display of registration numbers. Each new ATV sold in the State must have a space 6 inches in width by 3 1/2 inches in height provided on the front and rear of the machine, as high above the tires as possible, for the vertical display of the registration numbers. A person may not operate an ATV that is required to be registered under this section unless registration numbers in the form of stickers are displayed in these spaces or as otherwise required by the department. A person may operate an ATV registered online without displaying a registration number until that person receives the registration certificate from the department or for 30 days after registering the ATV online, whichever occurs first.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §411 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §411 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2015, c. 281, Pt. B, §1 (AMD) .]

10. Training and education. The department shall provide training and education relating to ATVs.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

11. Member of United States Armed Forces permanently stationed in State. A person is eligible to register an ATV owned by that person at the resident fee if that person is:

A. Serving in the Armed Forces of the United States and is permanently stationed at a military or naval post, station or base in the State; or [2007, c. 70, §1 (NEW).]

B. The spouse or child of a person under paragraph A if the spouse or child permanently resides with that person. [2007, c. 70, §1 (NEW).]

A member of the Armed Forces of the United States stationed in the State or the spouse or child of that member who desires to register an ATV in this State shall present certification from the commander of the member's military or naval post, station or base, or from the commander's designated agent, that the member is permanently stationed at that post, station or base.

[ 2007, c. 70, §1 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B405-411 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 695, §B13 (AMD). 2003, c. 695, §C1 (AFF). 2005, c. 12, §III43 (AMD). 2005, c. 177, §1 (AMD). 2007, c. 70, §1 (AMD). 2007, c. 651, §20 (AMD). 2009, c. 184, §2 (AMD). 2009, c. 213, Pt. OO, §21 (AMD). 2009, c. 340, §§21-23 (AMD). 2011, c. 116, §1 (AMD). 2011, c. 116, §2 (AFF). 2015, c. 281, Pt. B, §1 (AMD).



12 §13156. ATV registration agents

1. Appointment of ATV registration agents. The commissioner may appoint municipal clerks or other persons whom a municipality may designate as municipal agents to issue ATV registrations. The commissioner may designate other agents as necessary to issue ATV registrations. The commissioner shall determine by rule the period when the agents must act. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §412 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Failure to remit funds. An agent is delinquent if that agent fails to forward to the commissioner funds collected by that agent by the date established in rules adopted under subsection 1. Failure to remit the funds as provided in this subsection results in the following sanctions, in addition to any other provided by law.

A. [2011, c. 533, §12 (RP).]

B. [2015, c. 301, §47 (RP).]

C. If an agent is delinquent for more than 150 days or is delinquent 3 or more times in one year, the commissioner shall:

(1) Terminate the agency for the balance of the year; and

(2) Order that the agency not be renewed for the next year. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2015, c. 301, §47 (AMD) .]

3. Service fees. An agent may charge a service fee of $1 for each ATV renewal registration issued and $2 for each registration covered by sections 13002 to 13005. This service fee is retained by the agent.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 655, Pt. B, §412 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B412 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 533, §12 (AMD). 2015, c. 301, §47 (AMD).



12 §13156-A. Findings

The Legislature finds that activities associated with ATVs constitute a more intrusive use of private property open to recreational use by the public than do other recreational activities, and that abusive uses of ATVs puts access to private property for recreational use at risk. [2003, c. 695, Pt. B, §14 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

SECTION HISTORY

2003, c. 695, §B14 (NEW). 2003, c. 695, §C1 (AFF).



12 §13157. Operation of ATVs (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B413 (RP). 2003, c. 695, §§B15-23 (AMD). 2003, c. 695, §C1 (AFF). 2005, c. 397, §E19 (RP).



12 §13157-A. Operation of ATVs

1. No permission given.

[ 2005, c. 397, Pt. E, §20 (RP) .]

1-A. Permission required. A person may not operate an ATV on the land of another without the permission of the landowner or lessee. Permission is presumed on designated state-approved ATV trails or in areas open to ATVs by landowner policy. A landowner may limit the use of a designated state-approved ATV trail on that landowner's property through agreements with the State or an ATV club to address environmental, public safety or management concerns. Written permission of the landowner or lessee is required on cropland or pastureland or in an orchard. As used in this subsection, "cropland" means acreage in tillage rotation, land being cropped and land in bush fruits and "pastureland" means acreage devoted to the production of forage plants used for animal production. Nothing in this subsection may be construed to limit or expand a landowner's property rights.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2005, c. 397, Pt. E, §21 (NEW).]

B. A person who violates this subsection after having been adjudicated of having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 397, Pt. E, §21 (NEW).]

[ 2007, c. 509, §1 (AMD) .]

2. Stop and identify requirement. Persons operating ATVs upon the land of another shall stop and identify themselves upon the request of the landowner or the landowner's duly authorized representative. A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Operating ATV upon controlled access highway. The following provisions govern the operation of ATVs on controlled access highways.

A. A person may not operate an ATV upon a controlled access highway or within the right-of-way limits of a controlled access highway, except that:

(1) A properly registered ATV may cross controlled access highways by use of bridges over or roads under those highways or by use of roads crossing controlled access highways at grade; and

(2) The Commissioner of Transportation may issue special permits for designated crossings of controlled access highways. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Unlawfully operating ATV on snowmobile trail. Operating an ATV on a snowmobile trail financed in whole or in part with funds from the Snowmobile Trail Fund is governed by section 13107.

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Unlawfully operating ATV on private road.

[ 2015, c. 301, §48 (RP) .]

5-A. Operating a truck, pickup truck or passenger vehicle on an ATV trail. A person may not operate a truck, pickup truck or passenger vehicle on a designated ATV trail that is not on a gravel road system unless that use has been authorized by the landowner or the landowner's agent or it is necessitated by an emergency involving the safety of a person or property. For purposes of this subsection, "pickup truck" and "truck" have the same meanings as in Title 29-A, section 101, subsections 55 and 88, respectively, and "passenger vehicle" means a self-propelled 4-wheel motor vehicle designed primarily to carry passengers on public roads.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2007, c. 202, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 202, §1 (NEW).]

[ 2007, c. 202, §1 (NEW) .]

6. Operating ATV on public way. Except as provided in this subsection, a person may not operate an ATV, other than an ATV registered with the Secretary of State under Title 29-A, on any portion of a public way maintained or used for the operation of conventional motor vehicles or on the sidewalks of any public way.

A. A properly registered ATV may be operated on a public way only the distance necessary, but in no case to exceed 500 yards, on the extreme right of the traveled way for the purpose of crossing, as directly as possible, a public way, bridge, overpass, underpass, sidewalk or culvert as long as that operation can be made safely and does not interfere with traffic approaching from either direction on the public way. [2005, c. 626, §3 (AMD).]

B. [2005, c. 626, §4 (RP).]

C. An ATV may be operated on any portion of a public way when the public way has been closed in accordance with Title 23, section 2953. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. An ATV may be operated on a public way that is not maintained or used for the operation of conventional motor vehicles, except that operation on the left side of the way is prohibited during the hours from sunset to sunrise. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. An ATV may be operated on streets and public ways during a period of emergency when the emergency has been so declared by a police agency having jurisdiction and when travel by conventional motor vehicles is not practicable. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

F. An ATV may be operated on streets and public ways in special events of limited duration conducted according to a prearranged schedule under a permit from the governmental unit having jurisdiction. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

G. An ATV may be operated on a public way on the extreme right of the traveled way by a law enforcement officer for the sole purpose of traveling between the place where the ATV is usually stored and an area to be patrolled by the law enforcement officer. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

H. Notwithstanding paragraphs A to G, an ATV may be operated on the extreme right of a public way or as directed by the appropriate governmental unit within the public way of a municipality or an unorganized or unincorporated township if the appropriate governmental unit has designated the public way as an ATV-access route. An ATV must travel in the same direction as motor vehicle traffic on a public way designated as an ATV-access route. A public way designated by an appropriate governmental unit as an ATV-access route must be posted conspicuously at regular intervals by that governmental unit with highly visible signs designating the ATV-access route. Before designating a public way as an ATV-access route, the appropriate governmental unit shall make appropriate determinations that ATV travel on the extreme right of the public way or as directed by the appropriate governmental unit within the public way may be conducted safely and will not interfere with vehicular traffic on the public way. For purposes of this paragraph, "appropriate governmental unit" means the Department of Transportation, county commissioners or municipal officers within their respective jurisdictions. The jurisdiction of each appropriate governmental unit over public ways pursuant to this paragraph is the same as its jurisdiction over the passage of vehicles on public ways pursuant to Title 29-A, section 2395. Municipal or county law enforcement officials having jurisdiction have primary enforcement authority over any route established under this paragraph. [2007, c. 33, §1 (AMD).]

I. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2007, c. 33, §1 (AMD) .]

7. Failing to stop ATV before entering public way. A person shall bring an ATV to a complete stop before entering a public way.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

8. Failing to yield right-of-way while operating ATV. A person shall yield the right-of-way to all other types of vehicular traffic while operating an ATV on a public way.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Crossing closed bridge, culvert, overpass or underpass with ATV. A person may not cross with an ATV a bridge, culvert, overpass or underpass closed to ATVs by the Commissioner of Transportation pursuant to this subsection. The Commissioner of Transportation may, following a public hearing, prohibit the crossing by an ATV of an individual bridge, culvert, overpass or underpass if the commissioner determines that that crossing or use of a public way is hazardous. Any bridge, culvert, overpass or underpass closed by the commissioner must be posted by appropriate notices.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

10. Reckless operating on ATV. A person may not operate an ATV in such a way as to recklessly create a substantial risk of serious bodily injury to another person.

A person who violates this subsection commits a Class D crime.

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

11. Operating ATV to endanger. A person may not operate an ATV so as to endanger any person or property.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

12. Operating ATV at greater than reasonable and prudent speed. A person may not operate an ATV except at a reasonable and prudent speed for the existing conditions.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

13. Operating ATV without protective headgear. Notwithstanding Title 29-A, section 2083, a person under 18 years of age may not operate an ATV without protective headgear.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

14. Carrying passenger on ATV without headgear. Notwithstanding Title 29-A, section 2083, a person may not carry a passenger under 18 years of age on an ATV unless the passenger is wearing protective headgear.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

15. ATV noise and fire control devices.

[ 2015, c. 301, §49 (RP) .]

16. ATV headlight and taillight requirements. This subsection establishes light equipment requirements for the operation of an ATV.

A. Except as provided in this subsection and section 13159, a person may not operate an ATV in the State, regardless of where purchased, unless equipped with front and rear lights as follows.

(1) The ATV must have mounted on the front at least one headlight capable of casting a white beam for a distance of at least 100 feet directly ahead of the ATV.

(2) The ATV must have mounted on the rear at least one taillight capable of displaying a light that must be visible at a distance of at least 100 feet behind the ATV. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following are exceptions to the requirements of paragraph A.

(1) An ATV manufactured prior to January 1, 1991 without a headlight or taillight is exempt from the provisions of this subsection while being operated between sunrise and sunset.

(2) A person may operate an ATV without a headlight and taillight between sunrise and sunset if:

(a) The ATV has an engine size of 90 cubic centimeters or less; and

(b) The ATV has 4 or more wheels. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

17. Required use of ATV lights. Except as provided in section 13159, the following provisions govern the use of ATV lights.

A. A person shall use the lights required under subsection 16 as follows:

(1) During the period from 1/2 hour after sunset to 1/2 hour before sunrise; and

(2) At any time when, due to insufficient light or unfavorable atmospheric conditions caused by fog or otherwise, other persons, vehicles and other objects are not clearly discernible for a distance of 500 feet ahead. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

18. Unlawfully operating ATV on railroad tracks. This subsection governs operation of an ATV on railroad tracks.

A. A person may not:

(1) Operate an ATV along or adjacent and parallel to the tracks of a railroad within the limits of the railroad right-of-way without written permission from the railroad owning the right-of-way; or

(2) Operate an ATV across the tracks of a railroad after having been forbidden to do so by the railroad owning the railroad right-of-way or by an agent of that railroad, either personally or by appropriate notices posted conspicuously along the railroad right-of-way. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Notwithstanding paragraph A, a person may operate within the right-of-way of a portion of railroad line that has been officially abandoned under the authority of the Interstate Commerce Commission. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

19. Operating too close to certain buildings. A person may not operate an ATV within 200 feet of a dwelling, hospital, nursing home, convalescent home or church.

A. This subsection does not apply when a person is operating an ATV on:

(1) Public ways in accordance with subsections 3, 6, 7, 8 and 9;

(2) The frozen surface of any body of water; or

(3) Land that the operator owns or is permitted to use. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

20. Failure to report accident.

[ 2005, c. 436, §7 (RP) .]

21. Operating ATV in prohibited area.

[ 2005, c. 397, Pt. E, §22 (RP) .]

22. Abuse of another person's property. A person may not while operating an ATV:

A. Tear down or destroy a fence or wall on another person's land; [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Leave open a gate or bars on another person's land; [2005, c. 397, Pt. E, §23 (AMD).]

C. Trample or destroy crops on another person's land; or [2005, c. 397, Pt. E, §23 (AMD).]

D. Remove or destroy signs or posted notices. [2005, c. 397, Pt. E, §24 (NEW).]

A person who violates this subsection commits a Class E crime.

[ 2005, c. 397, Pt. E, §§23, 24 (AMD) .]

23. Operating ATV on cropland or pastureland.

[ 2005, c. 397, Pt. E, §25 (RP) .]

24. Operation of ATV on temporarily closed trail. A person may not operate an ATV on any section of a trail posted with a notice of temporary closure in accordance with this subsection. The notice must specify the section of trail that is closed and the period of the closure and must be conspicuously posted at each end of the closed section of the trail.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2005, c. 397, Pt. E, §26 (NEW).]

B. A person who violates this subsection after having been adjudicated of having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 397, Pt. E, §26 (NEW).]

[ 2005, c. 397, Pt. E, §26 (NEW) .]

25. ATV noise and fire control devices. The following provisions pertain to ATV muffling and fire control devices and noise level limits.

A. Except as provided in section 13159, a person may not:

(1) Operate an ATV that is not equipped at all times with an effective and suitable muffling device on its engine to effectively deaden or muffle the noise of the exhaust;

(2) Operate or modify an ATV with an exhaust system that has been modified in any manner that will increase the noise emitted above the following emission standard:

(a) Each ATV must meet noise emission standards of the United States Environmental Protection Agency and in no case exceed 96 decibels of sound pressure when measured from a distance of 20 inches using test procedures established by the commissioner; or

(3) Operate an ATV without a working spark arrester. [2015, c. 301, §50 (AMD).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

(3) In addition to any penalties imposed under this subsection, the court may, subject to section 9321 and Title 17-A, chapter 54, order restitution for fire suppression costs incurred by state or municipal government entities in suppressing a fire caused by an ATV operating without a working spark arrester. [2005, c. 397, Pt. E, §26 (NEW).]

[ 2015, c. 301, §50 (AMD) .]

26. Prohibited equipment. A person may not operate an ATV that is equipped with a snorkel kit or other equipment designed to allow the ATV to be used in deep water except with the permission of the owner of the land on which the ATV is operated or as provided in section 13159.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2005, c. 397, Pt. E, §26 (NEW).]

B. A person who violates this subsection after having been adjudicated of having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 397, Pt. E, §26 (NEW).]

[ 2005, c. 397, Pt. E, §26 (NEW) .]

27. Operation of ATV in prohibited area. The following provisions establish areas where the operation of an ATV is prohibited.

A. A person may not operate an ATV:

(1) On a salt marsh, intertidal zone, marine sand beach or sand dune or any cemetery, burial place or burying ground; or

(2) When the ground is not frozen and sufficiently covered with snow to prevent direct damage to the vegetation:

(a) On alpine tundra;

(b) On a freshwater marsh or bog, river, brook, stream, great pond, nonforested wetland or vernal pool; or

(c) In a source water protection area as defined in Title 30-A, section 2001, subsection 20-A.

The provisions of this subparagraph do not apply to a trail designated for ATV use by the Department of Agriculture, Conservation and Forestry. The provisions of this subparagraph also do not apply to a person accessing land for maintenance or inspection purposes with the landowner's permission or to local, state or federal government personnel in the performance of official duties, provided there is no significant ground disturbance or sedimentation of water bodies. [2005, c. 397, Pt. E, §26 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 397, Pt. E, §26 (NEW).]

[ 2005, c. 397, Pt. E, §26 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

2003, c. 655, §B414 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 397, §§E20-26 (AMD). 2005, c. 436, §7 (AMD). 2005, c. 626, §§3,4 (AMD). 2007, c. 33, §1 (AMD). 2007, c. 202, §1 (AMD). 2007, c. 509, §1 (AMD). 2009, c. 340, §24 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2015, c. 301, §§48-50 (AMD).



12 §13157-B. ATV accidents involving personal injury or death

1. Law enforcement officer notification. The operator of an ATV involved in an accident that results in personal injury or death of a person shall immediately report the accident, by the quickest means of communication, to the available law enforcement officer nearest to the place where the accident occurred.

A. The owner of an ATV who knows that that ATV was involved in an accident as described in this subsection shall report the accident as provided in this subsection if the operator of the ATV is unknown. [2005, c. 436, §8 (NEW).]

[ 2005, c. 436, §8 (NEW) .]

2. Provide information to injured party. The operator or a person acting on behalf of the operator of an ATV involved in an accident shall provide to an injured person or the operator or an occupant of any other ATV involved in the accident:

A. The operator's name and address; and [2005, c. 436, §8 (NEW).]

B. The registration number of the operator's ATV. [2005, c. 436, §8 (NEW).]

[ 2005, c. 436, §8 (NEW) .]

3. Render assistance. The operator of an ATV involved in an accident shall render reasonable assistance to an injured person.

[ 2005, c. 436, §8 (NEW) .]

4. Penalties. A person who violates this section commits a Class E crime.

[ 2005, c. 436, §8 (NEW) .]

5. Aggravated punishment category. Notwithstanding subsection 4, a person who intentionally, knowingly or recklessly fails to comply with this section when the accident resulted in serious bodily injury, as defined in Title 17-A, section 2, subsection 23, or death, commits a Class C crime.

[ 2005, c. 436, §8 (NEW) .]

SECTION HISTORY

2005, c. 436, §8 (NEW).



12 §13157-C. ATV accident reports

1. Report requirements. A person shall give notice of an ATV accident within 72 hours to the commissioner on forms provided by the commissioner if the person is:

A. The operator of an ATV involved in an accident that does not result in injuries requiring the services of a physician or in the death of a person but involves property damage estimated to cost $1,000 or more; [2005, c. 436, §8 (NEW).]

B. A person acting for the operator of an ATV described in paragraph A; or [2005, c. 436, §8 (NEW).]

C. The owner of an ATV described in paragraph A having knowledge of the accident if the operator of the ATV is unknown. [2005, c. 436, §8 (NEW).]

[ 2005, c. 436, §8 (NEW) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 436, §8 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 436, §8 (NEW).]

[ 2005, c. 436, §8 (NEW) .]

SECTION HISTORY

2005, c. 436, §8 (NEW).



12 §13158. Unlawfully permitting operation; liability for damage by other persons (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B415 (RP).



12 §13158-A. Unlawfully permitting operation; liability for damage by other persons

1. ATV owner; operation by another. A person is in violation of this subsection if that person is the owner of an ATV that is operated in violation of this chapter.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §416 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §416 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §416 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Parent or guardian; operation by minor. A person is in violation of this subsection if that person is a parent or guardian responsible for the care of a minor under 18 years of age who is operating an ATV in violation of this chapter.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §416 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §416 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §416 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Furnishing ATV. An owner of an ATV, a person who gives or furnishes an ATV to a person and a parent or guardian responsible for the care of a minor under 18 years of age are jointly and severally liable with the operator for damages caused in the operation of the vehicle or by the minor in operating any ATV.

[ 2003, c. 655, Pt. B, §416 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B416 (NEW). 2003, c. 655, §B422 (AFF).



12 §13159. Racing meets

Notwithstanding section 13155 and section 13157-A, subsection 16, paragraph A, subsection 17 and subsection 25, ATVs used exclusively for scheduled racing meets and operated solely on predefined race courses are exempt from the provisions of this chapter concerning registration, mufflers, snorkel kits and lights during the time of operation at these meets and at all prerace practices at the location of the meets. [2015, c. 301, §51 (AMD).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B417 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 695, §B24 (AMD). 2003, c. 695, §C1 (AFF). 2005, c. 397, §E27 (RPR). 2015, c. 301, §51 (AMD).



12 §13160. Dealer's registration and license

1. Application and issuance. A person may not engage in the business of selling ATVs in the State unless that person has registered as a dealer and secured a valid dealer's license from the commissioner. A dealer so registered and licensed need not register individual ATVs.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Fees. The annual license fee for a dealer registered under subsection 1 is $15. The license runs from July 1st of each year.

A. A dealer licensed under Title 29-A, section 954, subsection 2 is not required to pay the license fee under this subsection. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Dealer's number plates. Dealer's number plates must be provided and obtained as follows.

A. A dealer registered under subsection 1 may receive dealer's number plates for a $5 annual fee for each plate. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Replacements for lost or stolen plates may be obtained for a fee of $5 for each plate. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. If a number plate is lost or stolen, the owner shall notify the commissioner immediately. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Temporary registration certificate. The commissioner may issue temporary registration certificates to a registered dealer who may, upon the sale or exchange of an ATV, issue a temporary registration certificate to a new owner, in order to allow the new owner to operate the ATV for a period of 20 consecutive days, after the date of sale in lieu of a permanent number as required by this chapter. The fee for each temporary registration is $1.

[ 2009, c. 340, §25 (AMD) .]

5. Display of dealer's number plate. A dealer shall display the dealer's number on each ATV being used until the sale of the ATV, whereupon it becomes the owner's responsibility to register the ATV.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §418 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §418 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Each day a person violates this subsection is a separate offense. [2003, c. 655, Pt. B, §418 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §418 (RPR) .]

6. Warranties and information on used ATVs. A dealer who offers a warranty in connection with the sale or transfer of a used ATV shall furnish a written statement concerning that warranty. The statement regarding the warranty must indicate the parts or systems of the vehicle that are covered and those not covered by the warranty and what the dealer will do in the event of a defect and at whose expense repairs be made.

The dealer shall also furnish before sale a written statement identifying any and all defects known to the dealer and any type of damage that the vehicle has sustained if such information is known to the dealer.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Violation.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §419 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B418,419 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 340, §25 (AMD).



12 §13161. Sale of ATV; light equipment

1. Headlight and taillight required. A person may not sell or offer to sell a new ATV unless:

A. That ATV is equipped with a functioning headlight and taillight; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The ATV:

(1) Is a 2-wheel off-road motorcycle; or

(2) Has an engine size of 90 cubic centimeters or less and has 4 or more wheels. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §420 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §420 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §420 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B420 (AMD). 2003, c. 655, §B422 (AFF).















TITLE 13: CORPORATIONS

Part 1: CORPORATIONS GENERALLY

Chapter 1: GENERAL PROVISIONS

13 §1. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §2. Acts of incorporation altered or repealed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Chapter 3: FORMATION, CERTIFICATES AND MEETINGS

Subchapter 1: ORGANIZATION UNDER SPECIAL ACT

13 §41. First meeting

The first meeting of any corporation chartered by special act of the Legislature, unless otherwise provided, shall be called by a notice signed by some person named in the act of incorporation, setting forth the time, place and purpose of the meeting, a copy of which shall be delivered to each member or published in a newspaper of general circulation in the county 7 days before the meeting. [1987, c. 667, §6 (AMD).]

SECTION HISTORY

1987, c. 667, §6 (AMD).



13 §42. Capital stock; record of owners

The capital of corporations incorporated by special Act of the Legislature must be fixed and divided into shares. The names of the owners and the number of shares owned by each must be entered of record at the first meeting. The capital may be subsequently increased as provided in Title 13-C, chapter 10, by an appropriate amendment to its articles of incorporation. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §25 (COR).]

SECTION HISTORY

1971, c. 439, §11 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B25 (COR).



13 §43. Certificate of organization

Before commencing business, the president, treasurer and a majority of the directors of any corporation chartered by a special act of the Legislature shall prepare, sign, date and deliver for filing with the Secretary of State articles of incorporation as required by Title 13-C, section 202. In addition to the provisions under Title 13-C, section 202, the corporation must provide the date of approval of its charter and purposes of the corporation. If articles of incorporation delivered for filing to the Secretary of State pursuant to this section satisfy the requirements of this subchapter and Title 13-C, section 202, the Secretary of State shall file the articles of incorporation. The date of filing is the date of receipt by the Secretary of State. After filing the articles of incorporation under this subchapter, the Secretary of State shall deliver to the corporation or its representative a copy of the document with an acknowledgment of the date of filing. [2009, c. 56, §3 (AMD).]

SECTION HISTORY

2009, c. 56, §3 (AMD).



13 §44. Fees

The filing fee for the articles of incorporation filed under section 43 is the same as for a corporation filing articles of incorporation under Title 13-C. [2009, c. 56, §4 (AMD).]

SECTION HISTORY

2009, c. 56, §4 (AMD).



13 §45. Business forbidden until certificate filed

No corporation created by special act of the Legislature, municipal corporations excepted, shall carry on any business whatsoever before filing in the office of the Secretary of State the certificate of organization provided by section 43. Whoever, whether named in the act of the Legislature or not, conducts and carries on any business whatsoever in the name of such corporation before said certificate is filed shall be personally and individually liable for all contracts and debts of said corporation contracted prior to the filing of said certificate. This section shall apply to all individuals granted special rights and privileges by act of the Legislature.






Subchapter 2: ORGANIZATION UNDER GENERAL LAW

13 §71. Purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §72. First meeting; notice of waiver (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §73. Certificate of organization; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 276, §1 (AMD). 1971, c. 439, §25 (RP).



13 §74. Protection for corporate name (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 67, (AMD). 1967, c. 187, (AMD). 1971, c. 439, §25 (RP).



13 §75. Composite certificate of organization (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §76. Quasi-public corporations; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §77. Certificates of organization filed prior to March 15, 1893 (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 319, (AMD). 1971, c. 439, §25 (RP).



13 §78. Organization complete on filing of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §79. Nonpar stock certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Subchapter 3: MEETINGS

13 §101. Meetings by consent (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §102. Meetings called by justice of peace (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §103. Presiding officer (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §104. Proxies; general power of attorney (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §105. Voting pledged stock (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §106. Officers holding over; election after annual meeting; objections (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §107. New election if objections filed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).









Chapter 5: POWERS AND AMENDMENTS

Subchapter 1: POWERS

13 §141. General powers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 227, (AMD). 1969, c. 355, (AMD). 1971, c. 439, §25 (RP).



13 §142. Out-of-state business (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §143. Ownership of corporate stock (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §144. Sale of installment bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 332, (RP).



13 §145. Making and altering bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 276, §2 (AMD). 1965, c. 376, (AMD). 1971, c. 439, §25 (RP).



13 §146. Right of indemnification (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 278, (RPR). 1971, c. 439, §25 (RP).



13 §147. Assessments; sale of shares for neglect to pay (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §148. Sale of stock (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Subchapter 2: LIMITATIONS

13 §171. Formation of trusts forbidden

It is unlawful for any firm or incorporated company, or any number of firms or incorporated companies, or any unincorporated company or association of persons or stockholders, organized for the purpose of manufacturing, producing, refining or mining any article or product that enters into general use and consumption by the people, to form or organize any trust or to enter into any combination of firms, incorporated or unincorporated companies or association of stockholders, or to delegate to any one or more board or boards of trustees or directors the power to conduct and direct the business of the whole number of firms, corporations, companies or associations that have formed or that propose to form a trust, combination or association inconsistent with this section and contrary to public policy. No association or corporation organized for the sole purpose of marketing fish, shellfish or any of the fish products or agricultural products of this State, or the members of or stockholders in which are actually engaged in the production of such products, or in the selling, canning or otherwise preserving of fish products, may be deemed to be a conspiracy or a combination or in restraint of trade or an attempt to lessen competition or to fix prices arbitrarily; nor may the marketing contracts and agreements between such association or corporation and its members or stockholders be considered illegal as such or in unlawful restraint of trade or as part of a conspiracy or combination to accomplish an improper or illegal purpose. [2003, c. 46, §2 (AMD).]

SECTION HISTORY

1973, c. 489, §2 (AMD). 2003, c. 46, §2 (AMD).



13 §172. Evidence of interest in trust has no legal recognition

No certificate of stock or other evidence of interest in any trust, combination or association, as named in section 171, shall have legal recognition in any court in this State, and any deed of real estate given by any person, firm or corporation for the purpose of becoming interested in such trust, combination or association, or any mortgage given by the latter to the seller, as well as all certificates growing out of such transaction, shall be void.



13 §173. Penalties

Any firm, incorporated or unincorporated company, or association of persons or stockholders, who shall enter into or become interested in such trust, combination or association, shall be punished by a fine of not less than $5,000 nor more than $10,000.






Subchapter 3: CHANGES AND AMENDMENTS

13 §201. Increase in capital stock; change of purpose; number of directors or certificate; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 268, (AMD). 1971, c. 439, §25 (RP).



13 §202. Reduction of capital stock (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §203. Reorganizations and changes under federal law (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §204. Change of name; certificate filed in registry of deeds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §205. Change of location; certificate filed in registry of deeds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §206. Certificate of every change filed with Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).









Chapter 7: MERGER, CONSOLIDATION, SALE OF ASSETS

Subchapter 1: PROCEDURE

13 §241. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §242. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §243. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §244. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §245. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 129, (AMD). 1971, c. 439, §25 (RP).



13 §246. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §247. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §248. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §249. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §250. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Subchapter 2: RIGHTS OF DISSENTING STOCKHOLDERS

13 §281. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 128, §1 (AMD). 1971, c. 439, §25 (RP).



13 §282. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §283. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §284. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §285. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §12 (AMD). 1971, c. 439, §25 (RP).



13 §286. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §287. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §288. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §289. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §290. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §291. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).









Chapter 9: CONTRACTS AND LIABILITIES

13 §331. Parol contracts

Corporations are bound by parol contracts made by an agent authorized by vote or by their bylaws. Contracts may be implied from corporate acts or from the acts of the general agent.



13 §332. Mortgages

Title 23, chapter 605, subchapters IV and V, shall apply to and include all mortgages of franchises, lands or other hereditaments or of all of them heretofore or hereafter given by any corporation to trustees to secure scrip or bonds of said corporation. The holder of said scrip or bonds shall have the benefit of all said sections, whether the said mortgages have been or may be foreclosed in the manner provided by Title 23, section 5161, or in any other legal manner, and to the extent of and with reference to the property covered by the mortgage. The new corporation, when organized, shall have the rights and privileges of the original corporation. [1987, c. 141, Pt. B, §12 (AMD).]

SECTION HISTORY

1987, c. 141, §B12 (AMD).



13 §333. Property and franchise taken for debts

The property of any corporation, and the franchise of one having a right to receive a toll established by the State, with its privileges and immunities, are liable to attachment on mesne process and levy on execution for debts of the corporation in the manner prescribed by law.



13 §334. Information for process server

Every agent or person having charge of corporate property shall on request furnish to any officer, having a writ or execution against the corporation for service, the names of the directors and clerk and a schedule of all property, including debts known by him to belong to the corporation. Any officer of a judgment debtor corporation may be cited to disclose the affairs of the corporation in the same manner as provided for the disclosure of other judgment debtors.



13 §335. Execution satisfied from debts due; proceedings

An officer, having an execution against a manufacturing corporation and unable to find property liable to seizure, or the creditor may elect to satisfy it in whole or in part by a debt due to the corporation not exceeding the amount due to the creditor. The person having custody of the evidence of such debt shall deliver it to such officer with a written transfer thereof to him for the use of the creditor, which shall constitute an assignment thereof, and the creditor, in the name of the corporation, may sue for and collect it, subject to any equitable counterclaim by the debtor.



13 §336. Neglect of duty; penalty

Any officer or other person who unnecessarily neglects or refuses to comply with sections 334 and 335 forfeits not exceeding 4 times the amount due on such execution and may be imprisoned for less than one year.



13 §337. Books produced for trial; refusal

When a suit or prosecution is pending for a violation, either of sections 334 to 336 or to enforce the liabilities created by Title 13-C, section 833, the clerk or person having custody of the books of the corporation shall, upon reasonable written notice, produce them on trial; and for neglect or refusal to do so, the person is liable to the same fine or imprisonment as the party on trial would be. [2003, c. 344, Pt. D, §6 (AMD).]

SECTION HISTORY

1971, c. 565, §1 (AMD). 2003, c. 344, §D6 (AMD).






Chapter 11: DIRECTORS AND OFFICERS

13 §371. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §372. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §373. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §374. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §375. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 61, §1 (AMD). 1971, c. 439, §25 (RP).



13 §376. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 61, §2 (AMD). 1971, c. 439, §25 (RP).



13 §377. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §378. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §379. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 394, (RPR). 1971, c. 439, §25 (RP).



13 §380. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Chapter 13: STOCK AND STOCKHOLDERS

Subchapter 1: CAPITAL STOCK

13 §421. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §422. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §423. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §424. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §425. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Subchapter 2: LIABILITY OF STOCKHOLDERS

13 §451. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §452. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §453. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §454. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §455. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §456. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §457. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §458. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).









Chapter 15: ANNUAL RETURNS

13 §501. Contents; filing (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §502. Deposit in post office sufficient; neglect or refusal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §503. Action of debt to collect penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §504. Discontinuance of action (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §505. Filing excused (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Chapter 17: DISSOLUTION AND TERMINATION

13 §541. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §542. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 127, (AMD). 1969, c. 128, §2 (AMD). 1971, c. 439, §25 (RP).



13 §543. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §544. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §545. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §546. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §547. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §548. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §549. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 128, §3 (AMD). 1971, c. 439, §25 (RP).



13 §550. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §551. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §552. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §553. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §554. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §555. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §556. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §557. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Chapter 19: FOREIGN CORPORATIONS

13 §591. Designation of attorney for service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §592. Filing of charter or certificate; officers and directors subject to penalties; validity of contracts not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §593. Secretary of State may refuse to accept appointment or file papers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §594. Increase or decrease of capital stock; filing of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §595. License fee; changes in certificate or charter (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 225, §9 (AMD). 1971, c. 439, §25 (RP).



13 §596. Violations; revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §597. Liability of officers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §598. Service of process; foreign mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §599. Right to sue and be sued; attachment; effect of agent's acts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §600. Charitable organization exempt from fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 517, §3 (RP).






Chapter 21: FIDUCIARY SECURITY TRANSFERS

13 §641. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §642. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A132 (AMD). 1997, c. 429, §C33 (RP).



13 §643. Inquiry into fiduciary relationship (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §644. Assignment by a fiduciary (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §645. Evidence of appointment or incumbency (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §646. Adverse claims (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §647. Nonliability of corporation and transfer agent (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §648. Nonliability of 3rd person (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §649. Territorial application (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §650. Tax obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §651. Uniformity of interpretation (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).






Chapter 22: THE PROFESSIONAL SERVICE CORPORATION ACT

13 §701. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §702. Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §703. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1973, c. 625, §79 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §704. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1973, c. 625, §80 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §705. Corporate organization (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1989, c. 613, (AMD). 1997, c. 313, §1 (AMD). 2001, c. 260, §F1 (AMD). 2001, c. 337, §1 (AMD). 2001, c. 471, §F1 (RPR). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §706. Method of organization (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1971, c. 439, §12 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §707. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §708. Interpretation; liability (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1995, c. 141, §1 (RP).



13 §708-A. Interpretation; liability (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 141, §2 (NEW). 1995, c. 526, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §709. Business transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §710. Capital stock (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §711. Disqualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §712. Alienation of shares (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §713. Corporate and assumed names (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1971, c. 565, §§1-A (AMD). 1975, c. 439, §1 (AMD). 1981, c. 78, (AMD). 1993, c. 316, §7 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §714. Applicability of Title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1971, c. 565, §2 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §715. Dissolutions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1971, c. 439, §13 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §716. Construction of law (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).






Chapter 22-A: MAINE PROFESSIONAL SERVICE CORPORATION ACT

Subchapter 1: GENERAL PROVISIONS

13 §721. Short title

This chapter may be known and cited as the "Maine Professional Service Corporation Act." [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §722. Application of Maine Business Corporation Act

The Maine Business Corporation Act applies to professional corporations, both domestic and foreign, to the extent not inconsistent with this chapter. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §723. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Disqualified person. "Disqualified person" means an individual or entity that for any reason is or becomes ineligible under this chapter to be issued shares by a professional corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Domestic professional corporation. "Domestic professional corporation" means a professional corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Foreign professional corporation. "Foreign professional corporation" means a corporation or association for profit incorporated for the purpose of rendering professional services under law other than the law of this State.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Professional corporation. "Professional corporation" means a corporation for profit, other than a foreign professional corporation, subject to the provisions of this chapter.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Professional limited liability company. "Professional limited liability company" means a limited liability company formed to perform a professional service.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Professional limited liability partnership. "Professional limited liability partnership" means a limited liability partnership formed to perform a professional service.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Professional service. "Professional service" means the professional services provided by the following persons to the extent they are required to be licensed under state law:

A. Accountants, advanced practice registered nurses, attorneys, chiropractors, dentists, optometrists, osteopathic physicians, physicians and surgeons, physician assistants, podiatrists, registered nurses and veterinarians; and [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Any person not listed in paragraph A who is required by state law to have a license as a precondition to engaging in that person's profession. [RR 2001, c. 2, Pt. A, §17 (AFF); RR 2001, c. 2, Pt. A, §16 (COR).]

[ RR 2001, c. 2, Pt. A, §17 (AFF); RR 2001, c. 2, Pt. A, §16 (COR) .]

8. Qualified person. "Qualified person" means an individual, general partnership, professional limited liability company, professional limited liability partnership, other professional corporation or other entity or trust that is eligible under this chapter to be issued shares by a professional corporation or any other entity that is authorized by statute to provide the same professional service provided by the professional corporation.

[ 2003, c. 344, Pt. B, §1 (AMD) .]

SECTION HISTORY

RR 2001, c. 2, §A17 (AFF). RR 2001, c. 2, §A16 (COR). 2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B1 (AMD).






Subchapter 2: CREATION

13 §731. Election of professional corporation status

1. Mandatory coverage. A qualified person performing any professional service described in section 723, subsection 7, paragraph A desiring to form a corporation shall incorporate as a professional corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Optional coverage. A qualified person or persons performing any professional service described in section 723, subsection 7, paragraph B desiring to form a corporation may incorporate as a professional corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Filing requirement. One or more persons may incorporate a professional corporation by delivering to the Secretary of State for filing articles of incorporation that state that the corporation is a professional corporation and the corporation's purpose is to render the specified professional service.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Election to be covered. A corporation incorporated under a general law of this State may elect professional corporation status by amending its articles of incorporation to comply with subsection 3 and section 736.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §732. Purposes

1. Single profession. Except to the extent authorized by subsections 2 and 3, a corporation may elect professional corporation status under section 731 solely for the purpose of rendering professional services, including services ancillary to them, and solely within a single profession.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Multiple professions. A corporation may elect professional corporation status under section 731 for the purpose of rendering professional services within 2 or more professions and for the purpose of engaging in any lawful business authorized by Title 13-C, section 301, to the extent the combination of professional purposes or of professional and business purposes is not prohibited by the licensing law of this State applicable to each profession in the combination.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Accountants. Nonlicensed individuals and qualified employee stock ownership plans or programs or other employee ownership programs and other entities may organize with individuals who are licensed under Title 32, chapter 113 and may become shareholders of a firm licensed to practice public accountancy under Title 32, section 12252, as long as all of the requirements for licensure under Title 32, section 12252, subsection 3 are met by the firm.

[ 2003, c. 344, Pt. B, §2 (AMD) .]

4. Dentists, denturists and independent practice dental hygienists. For the purposes of this chapter, a denturist or independent practice dental hygienist licensed under Title 32, chapter 16 may organize with a dentist who is licensed under Title 32, chapter 16 and may become a shareholder of a dental practice incorporated under the corporation laws. At no time may one or more denturists or independent practice dental hygienists in sum have an equal or greater ownership interest in a dental practice than the dentist or dentists have in that practice.

[ 2007, c. 620, Pt. D, §1 (AMD) .]

5. Legal guardian or personal representative of deceased or incapacitated dentist. For the purposes of this chapter, the legal guardian or personal representative of a dentist licensed under Title 32, chapter 16 may contract with another dentist to continue the operations of the practice of the deceased or incapacitated dentist for a period of up to 24 months after the death or incapacitation of the dentist or until the practice is sold, whichever occurs first. For purposes of this subsection, "personal representative" has the same meaning as in Title 18-A, section 1-201, subsection 30.

[ 2007, c. 210, §1 (NEW) .]

6. Legal guardian or personal representative of deceased or incapacitated veterinarian. For the purposes of this chapter, the legal guardian or personal representative of a veterinarian licensed under Title 32, chapter 71-A may contract with another veterinarian to continue the operations of the practice of the deceased or incapacitated veterinarian for a period of up to 24 months after the death or incapacitation of the veterinarian or until the practice is sold, whichever occurs first. For purposes of this subsection, "personal representative" has the same meaning as in Title 18-A, section 1-201, subsection 30.

[ 2013, c. 46, §1 (NEW) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B2 (AMD). 2007, c. 210, §1 (AMD). 2007, c. 620, Pt. D, §1 (AMD). 2013, c. 46, §1 (AMD).



13 §733. General powers

A professional corporation has the powers enumerated in Title 13-C, section 302. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §734. Rendering professional services

1. License required. A domestic professional corporation or foreign professional corporation may render professional services in this State only through individuals licensed or otherwise authorized in this State to render the services.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Scope. Nothing in subsection 1 may be construed to:

A. Require an individual employed by a professional corporation to be licensed to perform services for the corporation if a license is not otherwise required; [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Prohibit a licensed individual from rendering professional services in that individual's individual capacity even though that individual is a shareholder, director, officer, employee or agent of a domestic professional corporation or foreign professional corporation; or [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Prohibit an individual licensed in another state from rendering professional services for a domestic professional corporation or foreign professional corporation in this State if not prohibited by the licensing authority having jurisdiction over such professional service. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §735. Prohibited activities

1. Limited activities. A professional corporation may not render any professional service or engage in any business or service other than the professional service and business authorized by its articles of incorporation and services or businesses reasonably related thereto.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Investments. Nothing in subsection 1 prohibits a professional corporation from investing its funds in real estate, mortgages, securities or any other type of investment.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §736. Corporate name

1. Words required. The name of a domestic professional corporation or of a foreign professional corporation authorized to transact business in this State, in addition to satisfying the requirements of Title 13-C, sections 401 and 1506:

A. Must contain the words "chartered," "professional corporation," "professional association" or "service corporation" or the abbreviation "P.C.," "P.A." or "S.C."; [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. May not contain language stating or implying that it is incorporated for a purpose other than that authorized by section 732 and its articles of incorporation; and [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Must conform with any rule adopted by the licensing authority having jurisdiction over a professional service described in the corporation's articles of incorporation. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Assumed or fictitious name. A domestic professional corporation or foreign professional corporation may render professional services and exercise its authorized powers under an assumed or fictitious name, as long as the corporation has met the requirements for filing an assumed or fictitious name under Title 13-C, section 404.

[ 2003, c. 344, Pt. B, §3 (AMD) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B3 (AMD).






Subchapter 3: SHARES

13 §741. Issuance of shares

1. Qualified shareholders. A professional corporation may issue shares, fractional shares and rights or options to purchase shares only to:

A. Individuals who are authorized by law in this State or another state to render a professional service described in the corporation's articles of incorporation; [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

A-1. Nonlicensed individuals authorized to organize with licensed individuals pursuant to section 732, subsection 3; [2003, c. 344, Pt. D, §7 (NEW).]

B. General partnerships in which all the partners are qualified persons with respect to the professional corporation and in which at least one partner is authorized by law in this State to render a professional service described in the corporation's articles of incorporation; [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Professional corporations, professional limited liability companies or professional limited liability partnerships, domestic or foreign, authorized by law in this State to render a professional service described in the corporation's articles of incorporation; [2003, c. 344, Pt. B, §4 (AMD).]

D. Any other entity that is authorized by law to provide the same professional service provided by the professional corporation; or [2003, c. 344, Pt. B, §4 (AMD).]

E. Any other person or entity, including employee stock ownership plans or programs and other employee ownership programs, that the licensing authority with jurisdiction over the professional corporation determines is qualified to hold shares of such a professional corporation. [2003, c. 344, Pt. B, §5 (NEW).]

[ 2003, c. 344, Pt. B, §§4, 5 (AMD); 2003, c. 344, Pt. D, §7 (AMD) .]

2. Licensing authority jurisdiction. If a licensing authority with jurisdiction over a profession considers it necessary to prevent violation of the ethical standards of the profession, the authority may adopt rules under its general rule-making authority or other regulatory authority to restrict or condition, or revoke in part, the authority of professional corporations subject to its jurisdiction to issue shares. A rule described in this subsection does not, of itself, make a shareholder of a professional corporation at the time the rule becomes effective a disqualified person.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Unlawful shares void. Shares issued in violation of this section or a rule described in subsection 2 are void.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B4,5,D7 (AMD).



13 §742. Share transfer restriction

1. Limit to transfers. A shareholder of a professional corporation may transfer or pledge shares, fractional shares and rights or options to purchase shares of the corporation only to qualified persons.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Other transfers void. A transfer of shares made in violation of subsection 1, except one made by operation of law or court judgment, is void.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §743. Compulsory acquisition of shares after death or disqualification of shareholder

1. Triggering events. A professional corporation must acquire or cause to be acquired by a qualified person the shares of its shareholder if:

A. The shareholder dies; [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The shareholder becomes a disqualified person, except as provided in subsection 4; or [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The shares are transferred by operation of law or court judgment to a disqualified person, except as provided in subsection 4. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Agreements binding. If a professional corporation's articles of incorporation or bylaws or a private agreement provides the terms, price and other conditions for the acquisition of the shares of a shareholder upon the occurrence of an event described in subsection 1, then that article, bylaw or private agreement is binding on the parties and is specifically enforceable.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Corporate acquisition of shares. In the absence of an article provision, bylaw provision or private agreement described in subsection 2, a professional corporation shall acquire the shares in accordance with section 744; except that, if the disqualified person rejects the corporation's purchase offer, either the person or the corporation may commence a proceeding under section 745 to determine the fair value of the shares.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Limited disqualification. In the absence of an article provision, bylaw provision or private agreement described in subsection 2, this section does not require the acquisition of shares in the event of a shareholder's becoming a disqualified person if the disqualification lasts no more than 5 months from the date the disqualification or the transfer of shares pursuant to subsection 1 occurs.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Other benefits unaffected. Nothing in this section or section 744 prevents or relieves a professional corporation from paying pension benefits or other deferred compensation for services rendered to a former shareholder if otherwise permitted by law.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §744. Acquisition procedure

1. Written notice. In the absence of an article provision, bylaw provision or private agreement described in section 743, subsection 2, if shares must be acquired under section 743, a professional corporation shall deliver a written notice to the executor or administrator of the estate of its deceased shareholder, or to the disqualified person or transferee, offering to purchase the shares at a price the corporation believes represents their fair value as of the date of death, disqualification or transfer. The offer notice must be accompanied by the corporation's balance sheet for a fiscal year ending not more than 16 months before the effective date of the offer notice, an income statement for that year, a statement of changes in shareholders' equity for that year and the latest available interim financial statements, if any.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Option period. A disqualified person has 30 days from the effective date of the notice provided pursuant to subsection 1 to accept the professional corporation's offer or demand that the corporation commence a proceeding under section 745 to determine the fair value of that disqualified person's shares. If the disqualified person accepts the offer, the corporation shall make payment for the shares within 60 days from the effective date of the offer notice, unless a later date is agreed on, upon the disqualified person's surrender of the shares to the corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Termination of interest. After a professional corporation makes payment for shares in accordance with this section, a disqualified person has no further interest in those shares.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §745. Court action to appraise shares

1. Demand for proceeding. If a disqualified person does not accept a professional corporation's offer under section 744, subsection 2 within the 30-day period, the disqualified person at any time during the 60-day period following the effective date of the notice may deliver a written notice to the corporation demanding that it commence a proceeding to determine the fair value of the shares. The corporation may commence a proceeding at any time during the 60 days following the effective date of its offer notice. If the corporation does not commence such a proceeding, the disqualified person may commence a proceeding against the corporation to determine the fair value of those shares.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Court procedure. A professional corporation or disqualified person shall commence a proceeding under this section in the Superior Court of the county where the corporation's principal office or, if there is no principal office in this State, its registered office is located. The corporation shall make the disqualified person a party to the proceeding as in an action against the disqualified person's shares. The jurisdiction of the court in which the proceeding is commenced is plenary and exclusive.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Appraisers. The court may appoint one or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the power described in the order appointing them or in any amendment to it.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Valuation date. A disqualified person is entitled to judgment for the fair value of the person's shares determined by the court as of the date of death, disqualification or transfer together with interest from that date at a rate found by the court to be fair and equitable.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Payment installments. The court may order a judgment ordered under this section paid in installments determined by the court.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §746. Court costs and fees of experts

1. Assessment of costs. The court in an appraisal proceeding commenced under section 745 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court, and shall assess the costs against the professional corporation; except that the court may assess costs against the disqualified person in an amount the court finds equitable if the court finds the person acted arbitrarily, vexatiously or not in good faith in refusing to accept the corporation's offer.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Assessment against corporation. In addition to costs assessed under subsection 1, the court may assess the fees and expenses of counsel and experts for a disqualified person against the professional corporation and in favor of the person if the court finds that the fair value of the person's shares substantially exceeded the amount offered by the corporation or that the corporation did not make an offer.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §747. Cancellation of disqualified shares

If the shares of a disqualified person are not acquired pursuant to section 743 within 10 months after the death of the shareholder or within 5 months after the disqualification or transfer, the professional corporation shall immediately cancel the shares on its books and the disqualified person has no further interest as a shareholder in the corporation other than the right to payment for the shares under section 743. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 4: GOVERNANCE

13 §751. Directors and officers

Not less than a majority of the directors of a professional corporation and all of its officers, except the clerk, secretary and treasurer, if any, must be qualified persons with respect to the corporation. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §752. Voting of shares

1. Right to vote. Except as otherwise provided in this section, only a qualified person may vote the shares of a professional corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Proxies. Only a qualified person may be appointed a proxy to vote shares of a professional corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Voting trusts. A voting trust with respect to shares of a professional corporation is not valid unless all of its trustees and beneficiaries are qualified persons; except that, if a beneficiary who is a qualified person dies or becomes a disqualified person, a voting trust valid under this subsection continues to be valid for 10 months after the date of death or for 5 months after the disqualification occurred.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Limited voting right. Any shares transferred to a disqualified person by reason of the death of a qualified person or by operation of law may be voted by such disqualified person only for the purposes of amending the articles of incorporation to convert to a regular business corporation or dissolving the professional corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §753. Responsibility for professional services

1. Relationship between professional and recipient of services. This chapter does not modify the liability of a person rendering a professional service with respect to that service.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shareholder liability for debts and claims. Except as provided in subsection 3, the liability of shareholders for the debts of and claims against a corporation is the same as that of shareholders of a business corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Shareholder liability arising from rendering professional service. A shareholder is jointly and severally liable for claims arising from the rendering of a professional service by a domestic professional corporation or foreign professional corporation if that shareholder:

A. Personally and directly participated in rendering that portion of a professional service that was performed negligently or in breach of any other legal duty; or [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Directly supervised and controlled that portion of a professional service rendered by another person that was performed negligently or in breach of any other legal duty. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 5: REORGANIZATION AND TERMINATION

13 §761. Merger

1. Merger allowed. A professional corporation may merge with another domestic professional corporation or foreign professional corporation or with a domestic or foreign business entity as defined in Title 13-C if all the interest holders of the constituent entities are qualified to be interest holders of the surviving entity.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Compliance. After a merger in accordance with subsection 1, if the surviving corporation is to render in this State any of the professional services described in section 723, subsection 7, paragraph A, the surviving corporation must comply with this Act.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §762. Termination of professional activities

If a professional corporation ceases to render professional services, it must amend its articles of incorporation to delete references to rendering professional services and to conform its corporate name to the requirements of Title 13-C, section 401. After the amendment becomes effective, the corporation may continue in existence as a business corporation under Title 13-C and the corporation is no longer subject to this Act. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §763. Judicial dissolution

The Attorney General may commence a proceeding under Title 13-C, sections 1430 to 1433 to dissolve a professional corporation if: [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Service of notice of violation. The Secretary of State serves written notice on the professional corporation under Title 5, section 113 that it has violated or is violating a provision or provisions of this Act;

[ 2007, c. 323, Pt. G, §1 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Failure to correct. The professional corporation does not correct each alleged violation or demonstrate to the reasonable satisfaction of the Secretary of State that the violation or violations did not occur, within 60 days after service of the notice is perfected under Title 5, section 113; and

[ 2007, c. 323, Pt. G, §2 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Certify. The Secretary of State certifies to the Attorney General a description of the violation or violations, that it notified the professional corporation of the violation or violations and that the corporation did not correct the violation or violations or demonstrate that the violation or violations did not occur, within 60 days after perfection of service of the notice.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. G, §§1, 2 (AMD). 2007, c. 323, Pt. G, §4 (AFF).






Subchapter 6: FOREIGN PROFESSIONAL COROPORATIONS

13 §771. Authority to transact business

1. Prohibition. Except as provided in subsection 3, a foreign professional corporation may not transact business in this State until it obtains authority from the Secretary of State.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Preconditions. A foreign professional corporation may not obtain authority to transact business in this State unless:

A. Its corporate name satisfies the requirements of section 736; [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. It is incorporated for one or more of the purposes described in section 732; and [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. All of its shareholders, not less than a majority of its directors and all of its officers other than its clerk, secretary and treasurer, if any, are licensed in one or more states to render a professional service described in its articles of incorporation. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Office required. A foreign professional corporation is not required to obtain authority to transact business in this State unless it maintains or intends to maintain an office in this State for conduct of business or professional practice.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §772. Application for authority to transact business

The application of a foreign professional corporation for authority to render professional services in this State must contain the information set forth in Title 13-C, section 1503 and in addition include a statement that all of its shareholders, not less than a majority of its directors and all of its officers other than its clerk, secretary and treasurer, if any, are licensed in one or more states to render a professional service described in its articles of incorporation. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).









Chapter 23: TAKEOVER BID DISCLOSURE LAW

13 §801. Short title; legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1981, c. 659, §1 (AMD). 1985, c. 619, (RP).



13 §802. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1979, c. 127, §89 (AMD). 1981, c. 659, §§2-9 (AMD). 1985, c. 619, (RP).



13 §803. Disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1981, c. 659, §§10-12 (AMD). 1985, c. 619, (RP).



13 §804. Permission to proceed; hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1981, c. 659, §§13,14 (AMD). 1985, c. 619, (RP).



13 §805. Mailing to shareholders; payment of expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §806. Time for filing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §807. Investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §808. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1981, c. 659, §§15,16 (AMD). 1985, c. 619, (RP).



13 §809. Limitation on tender offers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1981, c. 659, §17 (AMD). 1985, c. 619, (RP).



13 §810. Voting of securities; restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §811. Promulgation of regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1981, c. 659, §18 (AMD). 1985, c. 619, (RP).



13 §812. Injunctions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1979, c. 127, §90 (AMD). 1981, c. 659, §§19-21 (AMD). 1985, c. 619, (RP).



13 §813. Criminal penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §814. Civil penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §815. Rights and remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §816. Appeals procedure; judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §817. Application of law (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1981, c. 659, §§22-24 (AMD). 1985, c. 619, (RP).









Part 2: CORPORATIONS WITHOUT CAPITAL

Chapter 81: GENERAL PROVISIONS

Subchapter 1: ORGANIZATION; MEETING; CERTIFICATES

13 §901. Organization

When 3 or more persons desire to be incorporated for any literary, scientific, musical, charitable, educational, social, agricultural, environmental, moral, religious, civic or other lawful and similarly benevolent or nonprofit purpose or for the purpose of fostering, encouraging and assisting the physical location, settlement or resettlement of industrial, manufacturing, fishing, agricultural and other business enterprises and recreational projects in any locality within the State, as a corporation without capital stock, they may do so by preparing and filing a certificate as set forth in section 903. The formation of a corporation by one or more municipalities, including a local development corporation, a council of government and a regional planning commission, must be incorporated by a majority of the municipal officers of each of its charter member municipalities. This section does not apply to corporations that are required to be organized under Title 13-B or that elect to be organized under Title 13-B. [1993, c. 316, §8 (AMD).]

SECTION HISTORY

1965, c. 495, §2 (AMD). 1967, c. 525, §14 (AMD). 1973, c. 534, §1 (AMD). 1973, c. 677, §4 (AMD). 1975, c. 487, §1 (AMD). 1977, c. 525, §3 (AMD). 1977, c. 592, §1 (AMD). 1991, c. 780, §U4 (AMD). 1993, c. 316, §8 (AMD).



13 §902. Notice of meeting; waiver (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 487, §2 (RP).



13 §903. Certificate of organization

The incorporators shall prepare, sign, date and deliver for filing with the Secretary of State a certificate of organization setting forth the name, location, officers and directors, trustees or managing board, contact person and the contact person's mailing and physical address, if different, in this State and purposes of the corporation. The certificate must clearly state that the corporation is not organized for profit and that no property or profit of the corporation inures to the benefit of any person, partnership or corporation except in furtherance of the benevolent or nonprofit purposes of the corporation. Once the Secretary of State has filed the certificate of organization, the corporation may carry on activities pursuant to this chapter. [2009, c. 56, §5 (AMD).]

SECTION HISTORY

1969, c. 225, §10 (AMD). 1971, c. 544, §39 (AMD). 1971, c. 565, §3 (AMD). 1973, c. 625, §81 (AMD). 1975, c. 487, §3 (RPR). 1975, c. 635, §1 (AMD). 1975, c. 770, §73 (AMD). 1977, c. 78, §108 (AMD). 1977, c. 522, §§1,2 (AMD). 1991, c. 465, §14 (AMD). RR 1993, c. 1, §39 (COR). 2003, c. 523, §1 (RPR). 2009, c. 56, §5 (AMD).



13 §904. Access to Secretary of State's database

The Secretary of State may provide public access to the database of the Department of the Secretary of State through a dial-in modem, public terminals and electronic duplicates of the database. If access to the database is provided to the public, the Secretary of State may promulgate rules in accordance with the Maine Administrative Procedure Act to establish a fee schedule and governing procedures. [1991, c. 465, §15 (NEW).]

SECTION HISTORY

1991, c. 465, §15 (NEW).



13 §905. Publications

1. Informational publications. The Secretary of State may establish by rule in accordance with the Maine Administrative Procedure Act a fee schedule to cover the cost of printing and distribution of publications and to set forth the procedures for the sale of these publications.

[ 1991, c. 465, §15 (NEW) .]

2. Funds; fees deposited. All fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State for the purpose of replacing and updating publications offered in accordance with this Title and for funding new publications.

[ 1991, c. 465, §15 (NEW) .]

SECTION HISTORY

1991, c. 465, §15 (NEW).



13 §906. Information requests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 780, §U5 (NEW). 1991, c. 837, §A31 (NEW). 1993, c. 349, §31 (RPR). 2009, c. 56, §6 (RP).



13 §907. Filing duty of the Secretary of State

If a certificate delivered for filing with the Secretary of State satisfies the requirements of this chapter, the Secretary of State shall file the certificate. The date of filing is the date of receipt by the Secretary of State. After filing any certificate under this chapter, the Secretary of State shall deliver to the corporation or its representative a copy of the document with an acknowledgement of the date of filing. [2003, c. 523, §2 (NEW).]

SECTION HISTORY

2003, c. 523, §2 (NEW).



13 §908. Fees for filing certificates

A fee of $5 must be submitted with any certificate required or permitted to be filed with the Secretary of State under this chapter. [2003, c. 523, §2 (NEW).]

SECTION HISTORY

2003, c. 523, §2 (NEW).



13 §909. Certificate of existence; certificate of fact

1. Application. A person may apply to the Secretary of State for a certificate of existence for a corporation formed under this subchapter.

[ 2009, c. 56, §7 (NEW) .]

2. Contents. A certificate of existence sets forth:

A. The corporation's name used in this State; [2009, c. 56, §7 (NEW).]

B. That the corporation is duly incorporated under the laws of this State and the date of its incorporation; [2009, c. 56, §7 (NEW).]

C. That all fees and penalties owed to this State have been paid if:

(1) Payment is reflected in the records of the Secretary of State; and

(2) Nonpayment affects the existence of the corporation; and [2009, c. 56, §7 (NEW).]

D. Any facts of record in the office of the Secretary of State that may be requested by the applicant under subsection 1. [2009, c. 56, §7 (NEW).]

[ 2009, c. 56, §7 (NEW) .]

3. Evidence of existence. Subject to any qualification stated in the certificate, a certificate of existence issued by the Secretary of State may be relied upon as conclusive evidence that the corporation is in existence in this State.

[ 2009, c. 56, §7 (NEW) .]

4. Certificate of fact. In addition to the certificate of existence authorized under subsection 2, the Secretary of State may issue a certificate attesting to any fact of record in the office of the Secretary of State that may be requested by the applicant under subsection 1.

[ 2009, c. 56, §7 (NEW) .]

SECTION HISTORY

2009, c. 56, §7 (NEW).



13 §910. Contact person for corporation; changes

1. Corporation to keep name of contact person on file with Secretary of State. A corporation to which this chapter applies must continually keep and maintain the name of a contact person, who is a natural person resident in this State, on file with the Secretary of State.

[ 2009, c. 56, §8 (NEW) .]

2. Change. If a change in the contact person under subsection 1 occurs or the name or address of the contact person changes:

A. The corporation must notify the Secretary of State by filing a certificate of change of contact person if the contact person changes. Notice by the corporation must be made within 10 business days after a change of contact person occurs; or [2009, c. 56, §8 (NEW).]

B. The contact person must notify the Secretary of State of a name or address change by filing a certificate of change of name or address. Notice by the contact person must be made within 10 business days after a change of name or address of the contact person occurs. [2009, c. 56, §8 (NEW).]

[ 2009, c. 56, §8 (NEW) .]

3. Application. This section applies to:

A. A new corporation formed under this chapter on or after the effective date of this section; and [2009, c. 56, §8 (NEW).]

B. An existing corporation formed under this chapter that files an amendment to its articles of incorporation on or after the effective date of this section. [2009, c. 56, §8 (NEW).]

[ 2009, c. 56, §8 (NEW) .]

SECTION HISTORY

2009, c. 56, §8 (NEW).



13 §911. Corporate name

1. Prohibition. A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted under this chapter and the corporation's articles of incorporation.

[ 2009, c. 56, §9 (NEW) .]

2. Distinguishable name. Except as authorized by subsections 4 and 5, a corporate name must be distinguishable on the records of the Secretary of State from:

A. The name of a corporation, limited liability company, limited liability partnership or limited partnership that is incorporated, organized or authorized to transact business or carry on activities in this State; [2009, c. 56, §9 (NEW).]

B. Assumed, fictitious, reserved and registered name filings for all entities; and [2009, c. 56, §9 (NEW).]

C. Marks registered under Title 10, chapter 301-A unless the registered owner or holder of the mark is the same person or entity as the corporation seeking to use a name that is not distinguishable on the records of the Secretary of State and files proof of ownership with the Secretary of State. [2009, c. 56, §9 (NEW).]

[ 2009, c. 56, §9 (NEW) .]

3. Refuse to file name. The Secretary of State, in the Secretary of State's discretion, may refuse to file a name that:

A. Consists of or comprises language that is obscene; [2009, c. 56, §9 (NEW).]

B. Inappropriately promotes abusive or unlawful activity; [2009, c. 56, §9 (NEW).]

C. Falsely suggests an association with public institutions; or [2009, c. 56, §9 (NEW).]

D. Violates any other provision of the laws of this State with respect to names. [2009, c. 56, §9 (NEW).]

[ 2009, c. 56, §9 (NEW) .]

4. Authorization to use name. A corporation may apply to the Secretary of State for authorization to use a name that is not distinguishable on the records of the Secretary of State from one or more of the names described in subsection 2. The Secretary of State shall authorize use of the name applied for if:

A. The entity in possession of the name consents to the use in writing and submits an undertaking in a form satisfactory to the Secretary of State as provided in this chapter or as provided in the applicable law for that entity to change its name to a name that is distinguishable on the records of the Secretary of State from the name of the applicant; or [2009, c. 56, §9 (NEW).]

B. The applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State. [2009, c. 56, §9 (NEW).]

[ 2009, c. 56, §9 (NEW) .]

5. Use of another corporation's name. A corporation may use the name, including the assumed or fictitious name, of another domestic or foreign corporation that is used in this State if the other corporation is incorporated or authorized to transact business in this State and the corporation proposing to use the name:

A. Has merged with the other corporation; [2009, c. 56, §9 (NEW).]

B. Has been formed by reorganization of the other corporation; or [2009, c. 56, §9 (NEW).]

C. Has acquired all or substantially all of the assets, including the corporate name, of the other corporation. [2009, c. 56, §9 (NEW).]

[ 2009, c. 56, §9 (NEW) .]

6. Determining distinguishability. In determining whether names are distinguishable on the records, the Secretary of State shall disregard:

A. The words or abbreviations of words that describe the nature of the entity, including "professional association," "corporation," "company," "incorporated," "chartered," "limited," "limited partnership," "limited liability company," "professional limited liability company," "limited liability partnership," "registered limited liability partnership," "limited liability limited partnership," "service corporation" and "professional corporation"; [2009, c. 56, §9 (NEW).]

B. The presence or absence of the words or symbols of the words "and" and "the"; and [2009, c. 56, §9 (NEW).]

C. The differences in the use of punctuation, capitalization or special characters. [2009, c. 56, §9 (NEW).]

[ 2009, c. 56, §9 (NEW) .]

7. Violations of this section. If a corporation has in other respects complied with this chapter and its articles of incorporation have been filed, subsequent discovery of a violation of this section does not invalidate its corporate existence or authority, but the courts of this State may, upon application of the State or of any interested or affected person, enjoin such violation and grant any other appropriate relief.

[ 2009, c. 56, §9 (NEW) .]

SECTION HISTORY

2009, c. 56, §9 (NEW).






Subchapter 2: POWERS

13 §931. Powers; change of name; proceedings; fee

The incorporators shall adopt a corporate name, and they, their associates and successors may have continual succession; have a common seal; elect all necessary officers; adopt bylaws not inconsistent with law and enforce the same by suitable penalties; have the same rights and be under the same liabilities as other corporations in prosecuting and defending civil actions; and enjoy all other rights, privileges and immunities of a legal corporation. Any corporation organized under this subchapter may by a majority vote at a legal meeting of its members at which at least 25% are present or at a legal meeting of its directors, trustees or managing board, however designated, change its name and adopt a new one. A notice of the intention to change the name must be given in the call for the meeting. When the proceedings of the meeting relating to the change of name are certified by the clerk or secretary of the corporation, the corporation shall deliver for filing with the Secretary of State a certificate of name change signed and dated by the clerk or secretary of the corporation. The corporation, under its new name, has the same rights, powers and privileges, and is subject to the same duties, obligations and liabilities as before, and holds and is entitled to the same property and property rights as it held under its former name, and may sue or be sued by its new name, but no action brought against it by its former name may be defeated on that account. [2003, c. 523, §3 (AMD).]

SECTION HISTORY

1969, c. 225, §11 (AMD). 1971, c. 565, §4 (AMD). 1975, c. 487, §4 (AMD). 1975, c. 635, §2 (AMD). 1977, c. 525, §4 (AMD). 1977, c. 592, §2 (AMD). RR 1991, c. 2, §40 (COR). 2003, c. 523, §3 (AMD).



13 §931-A. Bylaws; disposal of assets

The bylaws of a corporation organized under this chapter after the effective date of this section must provide for the disposal of the corporation's assets. [1995, c. 300, §1 (NEW).]

SECTION HISTORY

1995, c. 300, §1 (NEW).



13 §932. Right to hold property

Every corporation organized under sections 901 and 903 to 931 may take and hold by purchase, gift, devise or bequest, tangible or intangible personal property or real estate, and may use and dispose thereof only for the purposes for which the corporation was organized. Any corporation organized under this chapter for the purpose of establishing and maintaining a hospital, a free public library or a school or academy accredited by the State Board of Education and conducted on a nonprofit basis, or a laboratory exclusively engaged in research for the benefit of mankind, or an educational television or radio station operated on a nonprofit basis, or a private vocational school conducted on a nonprofit basis may receive and hold real and personal estate to any amount, which may from time to time be given, granted, bequeathed or devised to it and accepted by the corporation for the uses and purposes of the hospital, free public library, school or academy, laboratory, or educational television or radio station provided always both the principal and income thereof shall be appropriated according to the terms of the donation, devise or bequest. [1981, c. 698, §82 (AMD).]

Corporations formed under this chapter for the purposes of fostering, encouraging and assisting the physical location, settlement and resettlement of industrial, manufacturing, fishing, agricultural and other business enterprises and recreational projects in any locality within the State shall have the power to use, sell, convey, mortgage, lease or rent real or personal property and to do any and all things necessary to carry out the purposes of such corporation. [1967, c. 525, §15 (RPR).]

Unless the instrument creating the trust prohibits, the corporation may treat 2 or more trust funds as a single fund solely for the purpose of investment. This section shall not apply to corporations organized under or governed by Title 13-B. [1977, c. 592, §3 (AMD).]

SECTION HISTORY

1965, c. 267, (AMD). 1965, c. 282, (AMD). 1967, c. 494, §14 (AMD). 1967, c. 525, §15 (AMD). 1969, c. 504, §23 (AMD). 1973, c. 571, §7 (AMD). 1975, c. 770, §74 (AMD). 1977, c. 525, §5 (AMD). 1977, c. 592, §3 (AMD). 1981, c. 698, §82 (AMD).



13 §933. Change of name (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 225, §12 (AMD). 1971, c. 565, §5 (RP).



13 §934. Amendments

In addition to any other method provided by law, a corporation organized under this chapter, including specially chartered churches, but not other specially chartered corporations, may change the number of its officers, directors, trustees or members of its managing board, however designated, and change its purposes by altering, abridging or enlarging the same, and make any other changes in its certificate of organization as originally filed or subsequently amended that may be desired, if such changes would be proper to insert in an original certificate of organization. The change must be made by vote of a majority of those members with voting rights present at, or if the corporation does not have members with voting rights, then by a majority vote of its whole board of directors or trustees or managing board, however designated, taken at any legal meeting. The notice of the meeting must give notice of the proposed action. If the corporation amends any provision of any certificate filed with the Secretary of State, the corporation must promptly deliver for filing with the Secretary of State a certificate of amendment signed and dated by the clerk or secretary of the corporation. [2003, c. 523, §4 (AMD).]

SECTION HISTORY

1969, c. 225, §13 (AMD). 1971, c. 373, §1 (RPR). 1971, c. 544, §40 (AMD). 1971, c. 565, §§6,7 (AMD). 1973, c. 409, (AMD). 1977, c. 522, §3 (AMD). 1977, c. 525, §6 (AMD). 1977, c. 592, §4 (AMD). 2003, c. 523, §4 (AMD).



13 §935. Right to act as trustees

Corporations without capital stock may become trustees under section 1222.



13 §936. Facilities for winter sports

Any corporation organized under this chapter or under Title 13-B, and which owns, operates and maintains facilities for recreation for the benefit of the people of the State not as a commercial proposition, may enclose so much of the surface of any great pond, not exceeding 5 acres in area, during the time when said area is covered with ice, as is not being used for ice cutting operations, for the purpose of maintaining on said area facilities for winter sports of any kind; and shall have the right to exclude from said area persons not contributing to the financial support of said corporation, and may make and enforce rules and regulations for the use of said area for the purpose of insuring the use and enjoyment thereof and the protection of persons using said facilities. [1977, c. 525, §7 (AMD).]

SECTION HISTORY

1977, c. 525, §7 (AMD).



13 §937. Dissolution

Except as provided in section 938, any corporation organized under this chapter may be dissolved by using the procedures set forth in Title 13-B, chapter 11 and deliver for filing with the Secretary of State the required certificates, signed and dated by the clerk or secretary of the corporation. Solely for the purposes of this section and the dissolution of a corporation organized under this chapter, each member with voting rights of the corporation, or if the corporation does not have members with voting rights, each director, trustee or member of the managing board, however designated, has one vote for the purposes of calling, noticing, conducting and holding meetings and voting at those meetings, and for the purpose of commencing or otherwise participating as a party in civil actions in respect of dissolution, but for no other purposes. In addition to other parties who may commence or participate in such civil actions as provided in the law relating to corporations organized under this chapter, the Attorney General may commence, or otherwise participate in, any civil action relating to the dissolution of any corporation organized under this chapter. [2003, c. 523, §5 (AMD).]

SECTION HISTORY

1971, c. 369, (NEW). 1971, c. 373, §2 (NEW). 1971, c. 622, §51 (RP). 1977, c. 525, §8 (AMD). 1977, c. 592, §5 (AMD). 2003, c. 523, §5 (AMD).



13 §938. Distribution of assets

In case of the dissolution of a corporation pursuant to section 937 or any other provision of law, the assets of the corporation remaining after the payment of all of its debts must be distributed in the manner and to the persons, firms, associations, corporations, trusts or other legal entities provided in its certificate of organization or any amendment thereto; however, the assets of a charitable corporation that is dissolved may not be devoted to other than charitable purposes. In the case of the dissolution of a corporation organized under this chapter other than a charitable corporation, unless contrary provision is made in its certificate of organization or any amendment thereto, the assets of the corporation remaining after the payment of its debts must be distributed equally to its members. [2003, c. 523, §6 (AMD).]

SECTION HISTORY

1971, c. 373, §3 (NEW). 1977, c. 525, §9 (AMD). 1977, c. 592, §6 (AMD). 2003, c. 523, §6 (AMD).



13 §939. Prohibitions and requirements applicable to corporations which are private foundations

1. Prohibitions. No corporation which is a "private foundation" as defined in section 509 (a) of the Internal Revenue Code of 1954, shall:

A. Engage in any act of "self-dealing," as defined in section 4941 (d) of the Internal Revenue Code of 1954, which would give rise to any liability for the tax imposed by section 4941 (a) of the Internal Revenue Code of 1954; [1971, c. 622, §52 (NEW).]

B. Retain any "excess business holdings," as defined in section 4943 (c) of the Internal Revenue Code of 1954, which would give rise to any liability for the tax imposed by section 4943 (a) of the Internal Revenue Code of 1954; [1971, c. 622, §52 (NEW).]

C. Make any investment which would jeopardize the carrying out of any of its exempt purposes, within the meaning of section 4944 of the Internal Revenue Code of 1954, so as to give rise to any liability for the tax imposed by section 4944 (a) of the Internal Revenue Code of 1954; and [1971, c. 622, §52 (NEW).]

D. Make any "taxable expenditures," as defined in section 4945 (d) of the Internal Revenue Code of 1954, which would give rise to any liability for the tax imposed by section 4945 (a) of the Internal Revenue Code of 1954. [1977, c. 622, §52 (NEW).]

[ 1971, c. 622, §52 (NEW) .]

2. Requirements. Each corporation which is a "private foundation" as defined in section 509 of the Internal Revenue Code of 1954 shall distribute, for the purposes specified in its certificate of incorporation, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by section 4942 (a) of the Internal Revenue Code of 1954.

[ 1971, c. 622, §52 (NEW) .]

3. Application. Subsections 1 and 2 shall not apply to any corporation to the extent that a court of competent jurisdiction shall determine that such application would be contrary to the terms of the certificate of incorporation or other instrument governing such corporation or governing the administration of charitable funds held by it and that the same may not properly be changed to conform to such subsections.

[ 1971, c. 622, §52 (NEW) .]

4. Impairment. Nothing in this section shall impair the rights and powers of the courts or the Attorney General of this State with respect to any corporation.

[ 1971, c. 622, §52 (NEW) .]

5. References. All references to sections of the Internal Revenue Code of 1954 shall include future amendments to such sections and corresponding provisions of future internal revenue laws.

[ 1971, c. 622, §52 (NEW) .]

SECTION HISTORY

1971, c. 622, §52 (NEW).



13 §940. Indemnification

Any domestic corporation organized without capital stock and any corporation located in Maine and chartered by the Commonwealth of Massachusetts prior to the Articles of Separation may, by vote of its directors, trustees or managing board, however designated, or pursuant to bylaw, indemnify its trustees, directors, managing board, officers, employees and agents and may purchase and maintain insurance to indemnify any such person to the extent provided by Title 13-C, chapter 8, subchapter 5, except where inconsistent with any specific provision of any public law or private and special act applicable thereto. This section does not apply to corporations organized under or governed by Title 13-B. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §26 (COR).]

SECTION HISTORY

1975, c. 439, §2 (NEW). 1977, c. 525, §10 (AMD). 1977, c. 592, §7 (AMD). RR 1991, c. 2, §41 (COR). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B26 (COR).






Subchapter 3: CONSOLIDATION

13 §961. Procedure

Any 2 or more corporations organized under this chapter may consolidate into a single corporation, which may be either one of the corporations or a new corporation under the laws of this State to be formed by means of the consolidation. The consolidation may be effected by vote of the directors, trustees or managing board, however designated, of each of those corporations at a legal meeting thereof ratifying a proposed agreement of consolidation. The resulting corporation shall deliver for filing with the Secretary of State a certificate of consolidation signed and dated by the clerk or secretary of the corporation. When the certificate of consolidation is filed, the separate existence of all of the constituent corporations, or of all of the constituent corporations except the one into which the constituent corporations have been consolidated, ceases and the constituent corporations, whether consolidated into a new corporation or merged into one of the constituent corporations, as the case may be, become the consolidated corporation by the name provided in the agreement, possessing all the rights, privileges, powers, franchises and immunities of a public and private nature and being subject to all the liabilities, restrictions and duties of each of those corporations so consolidated, and all the rights, privileges, powers, franchises and immunities of each of those constituent corporations, and all real, personal and mixed property of those constituent corporations, all debts due to any of those constituent corporations on whatever account and all other things in action of or belonging to each of those constituent corporations are vested in the consolidated corporation. All property, rights, privileges, powers, franchises, immunities and all other interests are thereafter the property of the consolidated corporation in the same manner as they were of the several and respective constituent corporations, and the title to any real estate, whether by deed or otherwise vested under the laws of this State in any of those constituent corporations, may not revert or in any way be impaired by reason of the consolidation. All rights of creditors and all liens upon the property of any of those constituent corporations are preserved unimpaired, limited to the property affected by such liens at the time of the consolidation, and all debts, liabilities and duties of the respective constituent corporations henceforth attach to the consolidated corporation and may be enforced against it to the same extent as if those debts, liabilities and duties had been incurred or contracted by it. [2003, c. 523, §7 (RPR).]

Any corporation organized under this chapter may merge or consolidate with or into a corporation formed under Title 13-B. The procedure, manner of adoption of the plan of merger or consolidation, form of articles of merger or consolidation and effect of such merger or consolidation for any such merger or consolidation are governed by the provisions of Title 13-B, chapter 9. [2005, c. 531, §1 (NEW).]

SECTION HISTORY

1969, c. 225, §14 (AMD). 1971, c. 544, §41 (AMD). 1977, c. 522, §4 (AMD). 1977, c. 525, §11 (AMD). 1977, c. 592, §8 (AMD). 2003, c. 523, §7 (RPR). 2005, c. 531, §1 (AMD).






Subchapter 4: MISCELLANEOUS PROVISIONS

13 §981. Charitable corporations, suits by or against

No corporation, organized for charitable or benevolent purposes, shall sue any of its members for dues or contributions of any kind, or be sued by any member for any benefit or sum due him, but all such rights and benefits, dues and liabilities shall be regulated and enforced only in accordance with its bylaws.



13 §981-A. Acknowledgement of previously unrecognized corporations

An existing nonprofit corporation that is not currently recognized by the Secretary of State may prepare, sign, date and deliver for filing with the Secretary of State a certificate of organization setting forth the original name, the date, place and purpose of the incorporation, any subsequent changes to the corporate name and the current name, location and officers of the corporation. If the Secretary of State by examination of the corporate records or other substantial evidence finds that the corporation was formed, the Secretary of State shall file the certificate of organization. [2003, c. 523, §8 (RPR).]

SECTION HISTORY

1967, c. 544, §33 (NEW). 1977, c. 522, §5 (AMD). 1979, c. 596, §3 (AMD). 1993, c. 316, §9 (AMD). 2003, c. 523, §8 (RPR).



13 §982. Use of state name; forfeiture of appropriation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 653, (AMD). 1977, c. 522, §§6,7 (AMD). 1977, c. 564, §65 (AMD). 1977, c. 592, §§9,10 (AMD). 1983, c. 50, §1 (RP).



13 §983. Protection in use of name

No person, society, association or corporation shall assume, adopt or use the name of a benevolent, humane, fraternal or charitable organization incorporated under the laws of this State, or any other state, or of the United States, or holding its charter or warrant under some recognized supreme grand body having authority to issue the same, or a name so nearly resembling the name of such incorporated or chartered organization as to be a colorable imitation thereof or calculated to deceive persons not members with respect to such organizations. In all cases where 2 or more such societies, associations, corporations or organizations claim the right to the same name, or to names substantially similar as above provided, the organization which was first organized and used the name, or first became incorporated under the laws of the United States or of any state, shall be entitled in this State to the prior and exclusive use of such name, and the rights of such societies, associations, corporations or organizations and of their individual members shall be fixed and determined accordingly. This section shall not apply to corporations organized under or governed by Title 13-B. [1977, c. 592, §11 (AMD).]

SECTION HISTORY

1977, c. 525, §12 (AMD). 1977, c. 592, §11 (AMD).



13 §984. Use of badges, emblems or names without authority

No person shall wear or exhibit the badge, button, emblem, decoration, insignia or charm, or shall assume or use the name of any benevolent, humane, fraternal or charitable corporation incorporated under the laws of this State, or any other state, or of the United States, or holding its charter or warrant under some recognized supreme grand body having authority to issue the same, or shall assume or claim to be a member thereof, or of a benevolent, humane, fraternal or charitable corporation or organization, the name of which shall so nearly resemble the name of any other corporation or organization existing prior to the organization of the corporation, organization or association of which such person may claim to be a member, the name whereof may be calculated to deceive the people with respect to any such prior corporation or organization, unless he shall be authorized under the laws, statutes, rules, regulations and bylaws of such former corporation or organization to wear such badge, button, emblem, decoration, insignia or charm, or to use and assume such name as a member thereof. Nothing in this chapter shall be construed to forbid the use of such badge as a measure of protection by the wife, mother, sister or daughter of any man entitled to wear the same.



13 §985. Injunctions

Whenever there shall be an actual or threatened violation of any of the provisions of sections 983 and 984, the Supreme Judicial Court and the Superior Court shall have jurisdiction to issue an injunction, upon notice to the defendant of not less than 5 days, restraining such actual or threatened violation. If it shall appear to the court that the defendant is in fact using the name of a benevolent, humane, fraternal or charitable corporation or organization, incorporated or organized as provided, or a name so nearly resembling it as to be calculated to deceive the public, or is wearing or exhibiting the badge, insignia or emblem of such corporation or organization without authority thereof and in violation of sections 983 and 984, an injunction may be issued, enjoining or restraining such actual or threatened violation, without requiring proof that any person has in fact been misled or deceived thereby.



13 §986. Violations

Whoever violates sections 983 or 984 shall be punished by a fine of not more than $50 or by imprisonment for not more than 30 days, or by both.



13 §987. Applicability of Title 13-B

A corporation or other entity created pursuant to this Title or regulated by this Title is subject to Title 5, section 194 and sections 194-B to 194-K if it is a public benefit corporation under Title 13-B, section 1406. [2001, c. 550, Pt. C, §1 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

SECTION HISTORY

2001, c. 550, §C1 (NEW). 2001, c. 550, §C29 (AFF).









Chapter 83: CEMETERY CORPORATIONS

Subchapter 1: GENERAL PROVISIONS

13 §1031. Unauthorized establishment; injunction

Any cemetery, community mausoleum or columbarium established, maintained or operated in violation of or contrary to this chapter is declared to be a nuisance, which may be abated or enjoined as such by the civil action of any citizen of this State.



13 §1032. Disposal of bodies

Except as otherwise provided by law, or in case of a dead body being rightfully carried through or removed from the State for the purpose of burial or disposition elsewhere, every dead body of a human being dying within the State and the remains of any body after dissection therein shall be decently buried, entombed in a mausoleum, vault or tomb, or cremated within a reasonable time after death. The permanent disposition of such bodies or remains shall be by interment in the earth, or deposit in a chamber, vault or tomb of a cemetery owned, maintained and operated in accordance with the laws of this State, by deposit in a crypt of a mausoleum, or by cremation. The remains of a human body after cremation may be deposited in a niche of a columbarium or a crypt of a mausoleum, buried or disposed of in any manner not contrary to law. No deposit of the bodies or remains of the human dead shall be made in a single chamber, vault or tomb partly above and partly below the natural surface of the ground, unless the part thereof below such surface is of a permanent character, constructed of materials capable of withstanding extreme climatic conditions, waterproof and air tight, and capable of being sealed permanently to prevent all escape of effluvia, and unless the part thereof above the natural surface of the ground is constructed of natural stone of a standard not less than that required by the United States Government for monuments erected in national cemeteries, or durability sufficient to withstand all conditions of weather.



13 §1033. Vested rights

This chapter shall not be construed as affecting any vested rights of any cemetery association or other agency owning, maintaining and operating a cemetery or crematory immediately prior to July 24, 1937. Insofar as this chapter does not violate any such vested rights, it shall, except as otherwise provided, apply to all such cemetery associations or other agencies.



13 §1034. Jurisdiction

The Superior Court shall have original and concurrent jurisdiction in all cases under this chapter. Judges of the District Court may cause the persons brought before them on complaint for violation of sections 1342 or 1343 to recognize with sufficient sureties to appear at the next term of the Superior Court and, in default thereof, shall commit them.



13 §1035. Penalties

Except as otherwise provided in this chapter, a person who fails to comply with or violates any of the provisions of this chapter in respect to the establishment, maintenance or operation of a cemetery, community mausoleum, crematory or columbarium or to the disposal of dead human bodies commits a Class E crime except that, notwithstanding Title 17-A, section 1301, the fine may not be less than $100 or more than $500. [2007, c. 112, §1 (AMD).]

SECTION HISTORY

2007, c. 112, §1 (AMD).



13 §1036. Recovery of fines or penalties

All fines or penalties provided by section 1035 may be recovered or enforced by indictment, and the necessary processes for causing the crypts and catacombs to be sealed or the bodies to be removed and buried, and execution to recover the necessary expenses thereof, may be issued by the Superior Court.






Subchapter 2: BURYING GROUNDS

Article 1: ORGANIZATION

13 §1071. Incorporation

Persons of lawful age may organize themselves into a nonprofit-sharing corporation for the purpose of purchasing land for a burying ground and for the purpose of owning, maintaining and operating a cemetery or cemeteries, as provided in sections 901 and 903 and may proceed in the manner and, except as restricted, with the powers provided in section 931. [1975, c. 770, §75 (AMD).]

SECTION HISTORY

1965, c. 66, (AMD). 1975, c. 770, §75 (AMD).






Article 2: DUTIES OF TOWN OR COUNTY

13 §1101. Maintenance and repairs; municipality

1. Grave sites of veterans in ancient burying grounds. In any ancient burying ground, as referenced in Title 30-A, section 5723, the municipality in which that burying ground is located, in collaboration with veterans' organizations, cemetery associations, civic and fraternal organizations and other interested persons, shall keep in good condition all graves, headstones, monuments and markers designating the burial place of Revolutionary soldiers and sailors and veterans of the Armed Forces of the United States. To the best of its ability given the location and accessibility of the ancient burying ground, the municipality, in collaboration with veterans' organizations, cemetery associations, civic and fraternal organizations and other interested persons, shall keep the grass, weeds and brush suitably cut and trimmed on those graves from May 1st to September 30th of each year. A municipality may designate a caretaker to whom it delegates for a specified period of time the municipality's responsibilities regarding an ancient burying ground.

[ 2013, c. 524, §1 (AMD) .]

1-A. Grave sites of persons who are not designated as veterans in ancient burying grounds. To the best of its ability given the location and accessibility of the ancient burying ground, the municipality in which an ancient burying ground is located may keep the grass, weeds and brush suitably cut and trimmed from May 1st to September 30th of each year on all graves, headstones, monuments and markers in the ancient burying ground not designating the burial place of Revolutionary soldiers and sailors and veterans of the Armed Forces of the United States. A municipality may designate a caretaker to whom it delegates for a specified period of time the municipality's functions regarding an ancient burying ground.

[ 2013, c. 524, §1 (NEW) .]

2. Grave sites of veterans in public burying grounds. A municipality, cemetery corporation or cemetery association owning and operating a public burying ground shall, in collaboration with veterans' organizations, cemetery associations, civic and fraternal organizations and other interested persons, keep the grave, headstone, monument or marker designating the burial place of any veteran of the Armed Forces of the United States in that public burying ground in good condition and repair from May 1st to September 30th of each year.

A municipality in which a public burying ground is located may, in collaboration with veterans' organizations, cemetery associations, civic and fraternal organizations and other interested persons, adopt standards of good condition and repair to which grave sites of veterans of the Armed Forces of the United States must be kept. The standards at a minimum must detail how to maintain the grave, grass and headstones.

If a municipality does not adopt standards, the municipality, cemetery corporation or cemetery association shall apply the following standards of good condition and repair:

A. [2013, c. 524, §1 (RP).]

B. [2013, c. 524, §1 (RP).]

C. [2013, c. 524, §1 (RP).]

D. Ensure that grass is suitably cut and trimmed; [2013, c. 524, §1 (AMD).]

E. Keep a flat grave marker free of grass and debris; and [2013, c. 524, §1 (AMD).]

F. Keep the burial place free of fallen trees, branches, vines and weeds. [2013, c. 524, §1 (AMD).]

[ 2013, c. 524, §1 (AMD) .]

SECTION HISTORY

1977, c. 255, §1 (AMD). 1999, c. 700, §1 (AMD). 2013, c. 421, §1 (RPR). 2013, c. 524, §1 (AMD).



13 §1101-A. Definition

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 421, §1 (AMD).]

1. Ancient burying ground. "Ancient burying ground" means a private cemetery established before 1880.

[ 1999, c. 700, §2 (NEW) .]

2. Columbarium. "Columbarium" means a structure or room or space in a mausoleum or other building containing niches or recesses for disposition of cremated human remains.

[ 2003, c. 421, §1 (NEW) .]

3. Community mausoleum. "Community mausoleum" means an aboveground structure designed for entombment of human remains of the general public, as opposed to the entombment of the remains of family members in a privately owned, family mausoleum of no more than 6 crypts.

[ 2003, c. 421, §1 (NEW) .]

4. Public burying ground. "Public burying ground" means a burying ground or cemetery in which any person may be buried without regard to religious or other affiliation and includes a cemetery owned and operated by a municipality, a cemetery corporation or a cemetery association.

[ 2013, c. 524, §2 (NEW) .]

SECTION HISTORY

1999, c. 700, §2 (NEW). 2003, c. 421, §1 (AMD). 2013, c. 524, §2 (AMD).



13 §1101-B. Ancient burying grounds

1. Access to ancient burying grounds on privately owned land. The owner of an ancient burying ground shall provide a municipality or its caretaker designated pursuant to section 1101 access necessary to perform the duties pursuant to section 1101 and Title 30-A, section 2901. Any unreasonable denial to provide access may result in the owner being held responsible for any fines, court costs and attorney's fees incurred by municipalities in legally obtaining access or for failing to meet the requirements of section 1101.

[ 2013, c. 421, §2 (AMD) .]

2. Maintenance by landowner. A person who owns a parcel of land that contains an ancient burying ground and chooses to deny access to the municipality or its caretaker designated pursuant to section 1101 shall assume the duties as described in section 1101 and Title 30-A, section 2901, subsection 1. Maintenance of an ancient burying ground by the owner exempts the municipality from performing the duties as described in section 1101.

A municipality or its caretaker designated pursuant to section 1101 to carry out the municipality's functions regarding an ancient burying ground must have access to any ancient burying ground within the municipality in order to determine if the ancient burying ground is being maintained in good condition and repair. If an ancient burying ground or a veteran's grave within an ancient burying ground is not maintained in good condition and repair, the municipality may take over the care or appoint a caretaker to whom it delegates the municipality's functions regarding an ancient burying ground.

[ 2013, c. 524, §3 (AMD) .]

SECTION HISTORY

1999, c. 700, §2 (NEW). 2013, c. 421, §2 (AMD). 2013, c. 524, §3 (AMD).



13 §1101-C. Notice of responsibility

When a municipality fails without good reason to maintain the good condition and repair of a grave, headstone, monument or marker or fails to keep the grass suitably cut and trimmed on any such grave pursuant to section 1101 and at least one of the municipal officers has had 14 days' actual notice or knowledge of the neglected condition, a penalty of not more than $100 may be assessed on the municipality. [1999, c. 700, §2 (NEW).]

SECTION HISTORY

1999, c. 700, §2 (NEW).



13 §1101-D. Unorganized townships

If an ancient burying ground or a public burying ground as described in section 1101 is located in an unorganized township, the county in which the township is located is subject to sections 1101, 1101-B and 1101-C. [1999, c. 700, §2 (NEW).]

SECTION HISTORY

1999, c. 700, §2 (NEW).



13 §1101-E. Graves on land owned by Federal Government

Veterans' graves as described in section 1101 that are located on a site that was owned by the Federal Government as of January 1, 2000 are not subject to the requirements of section 1101. [1999, c. 700, §2 (NEW).]

SECTION HISTORY

1999, c. 700, §2 (NEW).



13 §1102. -- neglect

If such officers, treasurer or committee neglect so to apply such fines, they each forfeit the amount thereof, in a civil action, to any person suing therefor.



13 §1103. -- unincorporated places (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 471, §1 (RP).






Article 3: EXEMPTION FROM ATTACHMENT

13 §1141. Grounds inalienable; description recorded

When any persons appropriate for a burying ground a piece of land containing not more than 1/2 of an acre, it shall be exempt from attachment and execution, and inalienable and indivisible by the owners without the consent of all; and be kept fenced or otherwise substantially marked and occupied as a burying ground. They shall cause a written description of it, under their hands, attested by 2 disinterested witnesses, to be recorded in the registry of deeds in the county or district where it lies or by the clerk of the town where it is situated.



13 §1142. Family burying grounds

When a person appropriates for a family burying ground a piece of land containing not more than 1/4 of an acre, causes a description of it to be recorded in the registry of deeds of the same county or by the clerk of the town where it is situated and substantially marks the bounds of the burying ground or encloses it with a fence, it is exempt from attachment and execution. No subsequent conveyance of it is valid while any person is interred in the burying ground; but it must remain to the person who appropriated, recorded and marked that burying ground and to that person's heirs as a burial place forever. If property surrounding a burying ground appropriated pursuant to this section is conveyed, the property is conveyed by the person who appropriated the property or by an heir of that person and the conveyance causes the burying ground to be inaccessible from any public way, the conveyance is made subject to an easement for the benefit of the spouse, ancestors and descendants of any person interred in the burying ground. The easement may be used only by persons to walk in a direct route from the public way nearest the burying ground to the burying ground at reasonable hours. [1991, c. 412, §1 (AMD).]

SECTION HISTORY

1991, c. 412, §1 (AMD).



13 §1143. Lots

Lots in public or private cemeteries are exempt from attachment and levy on execution and from liability to be sold by executors and administrators of insolvent estates for the payment of debts and charges of administration. Only one lot shall be so exempt for any one person.






Article 4: ENLARGEMENT OF GROUNDS

13 §1181. Restrictions and conditions

The municipal officers of any town may on petition of 10 voters enlarge any public cemetery or burying ground or incorporated cemetery or burying ground within their town by taking land of adjacent owners, to be paid for by the town or otherwise as the municipal officers may direct, when in their judgment public necessity requires it. The limits thereof shall not be extended nearer any improved land used for recreational purposes or dwelling house than 100 feet, or nearer any well, from which the water is used for domestic purposes, than 200 feet, against the written protest of the owner made to the officers at the time of the hearing on the petition. Nor shall any person, corporation or association establish, locate or enlarge any cemetery or burying ground by selling or otherwise disposing of land so that the limits thereof shall be extended nearer any improved land used for recreational purposes or dwelling house than 100 feet, or nearer any well, from which the water is used for domestic purposes, than 200 feet, against the written protest of the owner. Nothing in this section shall prohibit the sale or disposition of lots within the limits of any existing cemetery or burying ground, nor the extension thereof away from any improved land used for recreational purposes or dwelling house or well. This section shall not apply to land acquired under Title 37-A, section 15. [1981, c. 33, (AMD).]

SECTION HISTORY

1967, c. 502, §1 (AMD). 1973, c. 537, §18 (AMD). 1981, c. 33, (AMD).



13 §1182. Notice

Notice of a time and place for a hearing held under section 1181 shall be given by posting written notices thereof, signed by said officers, at least 7 days prior thereto, in 2 public places in said town. A copy of such notice and of the petition shall be served on the owners of the land at least 10 days before the day of hearing.



13 §1183. Damages for land taken; town vote

If the municipal officers at the hearing held under section 1181 grant the prayer of the petitioners, they shall then determine what land shall be taken and assess the damages suffered by each person thereby, as if the land were taken for town ways, make a written return of their proceedings, specifying the land taken and the damages awarded each person and file the same with the town clerk. Such cemetery or burying ground shall not be enlarged, pursuant to such return, until so voted by the town at its next annual meeting. [1975, c. 431, §3 (AMD).]

SECTION HISTORY

1975, c. 431, §3 (AMD).



13 §1184. Persons aggrieved; remedy

Any person aggrieved by the amount of damages awarded may have them determined by written complaint to the Superior Court in the manner provided respecting damages for the establishment of town ways.






Article 5: CONVEYANCE TO TOWN

13 §1221. Proceedings

Any private cemetery or burying ground, by written agreement of all the owners thereof, recorded by the clerk of the town in which it is situated may, by vote of such town within one month after the recording of such agreement by the town clerk, become public and subject to the law relating to public cemeteries or burying grounds, provided such agreement is not in conflict with the terms of any conveyance or devise of land for the purposes of a burying ground.



13 §1222. Acceptance; exemption from liability; trust funds for repairs

Any city, town, cemetery corporation, trust company or trustee may accept any conveyance of land not exceeding 1/2 acre, to be forever held, kept and used for a private or family burying ground for the grantors and such of their heirs and relatives by blood or marriage as the conveyance shall designate. Such lot and all erections thereon, including the erection and maintenance of the same, and fixtures thereto suitable for its use or adornment as a burying ground, are forever inalienable and indivisible and exempt from liability for debt. Such city, town, corporation, company or trustee may accept and forever hold any donation or legacy for insuring proper care and attention to any burial lot or ground and the avenues thereof and the monuments thereon. Having accepted such donation or legacy, said trustee becomes bound to perform the duties appertaining to the trust as specified in the writing creating the same or, in default of such specification, as required by law, and as in cases of public charity. Any city or town without giving bond therefor may be appointed by the probate court testamentary trustee for the purpose of holding forever, in accordance with this section and the terms of the devise, any fund devised for the purposes aforesaid. Any such city, town, cemetery corporation, trust company, or trustee failing to furnish proper care and attention to any burial lot, the perpetual care whereof has been provided for as above, shall be punished by a fine of not less than $50 nor more than $100, to be recovered by complaint or indictment. The District Court and the Superior Court shall have concurrent jurisdiction. Of all fines provided for under this section and recovered on complaint, 1/2 shall go to the prosecutor and 1/2 to the county where the city, town, cemetery corporation, trust company or trustee committing the offense is situated. Nothing herein contained shall be construed to compel any such city, town, cemetery corporation, trust company or trustee to expend in any one year upon any such lot more than the income from any such fund.



13 §1223. Investment of funds

Cemetery trust funds of any cemetery corporation or association, trust company, church, religious or charitable society, or other trustee, shall be invested in the manner provided in Title 30-A, chapter 223, subchapter III-A, and, unless the instrument or order creating the trusts prohibits, may be combined with other similar trust funds in the manner provided in Title 30-A, section 5654, and the annual income only shall be expended in performance of the requirements of the trust. [1987, c. 737, Pt. C, §§24, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§C24,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



13 §1224. Recording of acceptance

A copy of the record of the vote of the trustee so accepting a conveyance of lands shall be indorsed on the conveyance and certified thereon by the clerk of the grantee and recorded in the registry of deeds with the conveyance.






Article 6: TRUST FUNDS

13 §1261. Authority to hold

Any person owning or interested in a lot or lots in a public burying ground of a city or town may deposit with the treasurer of such city or town a sum of money for the purpose of providing for the preservation and care of such lot or lots, or their appurtenances, which sum shall be entered upon the books of the treasurer and invested and held in accordance with Title 30-A, chapter 223, subchapter III-A. [1987, c. 737, Pt. C, §§25, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§C25,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



13 §1262. Bylaws and ordinances

A city or town may pass such ordinances or bylaws as may be necessary for the purposes of section 1261 and not repugnant to law, and may receive such money for said purposes, and may invest and hold the same as provided in section 1261.



13 §1263. Acceptance of deposits

When any person owning or interested in a lot in a public burying ground in a city or town deposits with the treasurer of such city or town a sum of money for the preservation or care of such lot as provided by section 1262, said city or town may accept a conveyance of such lot for the uses and upon the trusts which may be set forth in said conveyance, and may bind itself to keep and perform the agreements, uses and trusts contained in the deed of conveyance of such lot.



13 §1264. Trust funds for services or property

1. Trust accounts. Pre-need funds received for cemetery or crematory services or property to be delivered at or after the date of death must be placed in a cemetery or crematory trust account in a bank, trust company, credit union or savings institution. For purposes of this subsection, "pre-need funds" means all money paid during a person's lifetime to a cemetery or crematory by that person or by another person on that person's behalf under an agreement that services will be performed or property will be delivered in connection with the disposition of that person's body after that person's death.

[ 1995, c. 474, §1 (NEW) .]

2. Trust agreement. A trust agreement setting forth the following information must be signed by the payor and the payee and the original agreement must be given to the payor and a copy of that agreement must be given to the payee:

A. The name and address of the individual for whose benefit services or property will be delivered; [1995, c. 474, §1 (NEW).]

B. The name of the entity acting as trustee; [1995, c. 474, §1 (NEW).]

C. The name and address of the payor; [1995, c. 474, §1 (NEW).]

D. The services or property that will be provided by the payee; [1995, c. 474, §1 (NEW).]

E. Statements that a full refund of the principal of the funds placed in trust must be made by the payee upon written request of the payor, the payor's attorney-in-fact or the payor's personal representative and that, in the absence of such a request, the payee may withdraw the funds only upon the death of the person for whose benefit the funds were paid and shall use the funds in accordance with the purposes identified in the trust agreement; and [1995, c. 474, §1 (NEW).]

F. A statement that interest on funds placed in trust will not be paid to the payor in the event of a refund of principal of trust funds and any interest that may accrue remains with the payee. [1995, c. 474, §1 (NEW).]

[ 1995, c. 474, §1 (NEW) .]

3. Services and property covered. This section applies to cemetery or crematory services such as cremation fees, grave opening and closing charges and inscription of death dates. This section does not apply to the sale of cemetery lots or plots, monuments and memorials, garden crypts, lawn crypts, mausoleum crypts, cremation urns and niches, vaults, liners and similar tangible personal property if title to and physical possession of the specific property has passed to the buyer. Any funds expended to purchase tangible personal property when that personal property is held by the payee until the time of need are not considered funds that must be placed in the trust account.

[ 1995, c. 474, §1 (NEW) .]

4. Refund provisions. A full refund of the principal of the funds placed in trust must be made by the payee upon written request of the payor, the payor's attorney-in-fact or the payor's personal representative. In the absence of such a request, the payee may withdraw the funds only upon the death of the person for whose benefit the funds were paid and shall use the funds in accordance with the purposes identified on the trust agreement.

[ 1995, c. 474, §1 (NEW) .]

5. Administrative fees. The payee may not charge the payor, the payor's attorney-in-fact or the payor's personal representative an administrative fee for funds or tangible personal property held in trust.

[ 1995, c. 474, §1 (NEW) .]

6. Application. The provisions of this section apply only to funds received by a payee of a trust account after the effective date of this section.

[ 1995, c. 474, §1 (NEW) .]

SECTION HISTORY

1995, c. 474, §1 (NEW).



13 §1265. Tangible personal property

Upon written request and payment of any reasonable out-of-pocket expenses, a cemetery or crematory shall deliver to a person, the person's attorney-in-fact or the person's personal representative any item of tangible personal property purchased by that person but remaining in the possession of the cemetery or crematory. [1995, c. 474, §1 (NEW).]

SECTION HISTORY

1995, c. 474, §1 (NEW).



13 §1266. Solicitation of cemetery or crematory services or property

Uninvited telephone or door-to-door solicitations for crematory or cemetery services or property are prohibited. This section may not be construed to limit the raising of funds for capital improvements as long as those funds are not raised through the purchase of cemetery or crematory services or property. Uninvited solicitations may not be construed to include solicitations resulting from uninvited good-faith personal referrals from individuals purchasing services or property from a cemetery or crematory. [1995, c. 474, §1 (NEW).]

SECTION HISTORY

1995, c. 474, §1 (NEW).



13 §1267. Penalties

A person is subject to criminal prosecution under Title 17-A, chapter 15 if the person violates section 1264 or 1265. A person who violates section 1266 commits a civil violation for which a fine of not less than $100 and not more than $500 may be adjudged. [2003, c. 688, Pt. B, §1 (AMD).]

SECTION HISTORY

1995, c. 474, §1 (NEW). 2003, c. 688, §B1 (AMD).









Subchapter 3: PUBLIC CEMETERIES

13 §1301. Incorporation; exemption from attachment and taxation

Any 7 or more persons may be incorporated, not for profit, in the manner provided in section 901 for the purpose of owning, managing and protecting lands and their appurtenances appropriated for public cemeteries. The property of such corporations and the shares of stock therein are exempt from attachment and taxation. Any cemetery corporation may accept and receive donations of money, general legacies and devises of real estate or legacies in trust, for the purpose of landscaping, general beautification and care of lots, memorials, avenues and plots in said cemetery, without being appointed or confirmed by any court as such trustee. [1975, c. 770, §76 (AMD).]

SECTION HISTORY

1975, c. 770, §76 (AMD).



13 §1302. Recording of deeds

Deeds of burial lots in any public cemetery may be recorded in the registry of deeds for the county or district where such cemetery is situated.



13 §1303. Ownership and operation

Every cemetery, except Veterans' Memorial Cemetery established under Title 37-A, chapter 2, hereafter established shall be owned, maintained or operated by a municipality or other political subdivision of the State, a church, a religious or charitable society, or by a cemetery association incorporated as provided in section 1071 or 1301. [1973, c. 537, §19.]

Every such cemetery shall be located in accordance with statutes already in force and effect, and only after consent for such location has been obtained from the municipality or other political subdivision where the same is proposed to be located, as well as from the Bureau of Health. No cemetery, community mausoleum, crematory or columbarium hereafter established shall be maintained or operated for the purpose of private profit or gain, either directly or indirectly, to any director, officer or member of the cemetery association or other agency owning, maintaining or operating the same, or of any holding company or development company employed to develop, build and dispose of the same. A cemetery lawfully established prior to July 24, 1937 may continue to be owned, maintained and operated under the form of organization adopted therefor. Any corporation organized prior to July 24, 1937 which is authorized or empowered to own, construct, maintain or operate cemeteries or burial grounds may lawfully own, construct, maintain or operate mausoleums, crematories or columbaria in connection therewith, in accordance with the laws existing and effective up to the time of July 24, 1937.

SECTION HISTORY

1967, c. 502, §2 (AMD). 1973, c. 537, §19 (AMD).



13 §1304. Sales for speculation or investment

The sale of cemetery lots and plots, or the sale of crypts in a community mausoleum or niches in a columbarium for speculative or financial investment purposes, or the conveyance of any portion of a cemetery already dedicated to burial purposes as security for debt, is prohibited. Every such conveyance, whether made by a person or by a cemetery association, or by a company or association owning and operating a community mausoleum, crematory or columbarium, or by any holding, development or subsidiary company, shall be void and of no effect. Whoever makes or attempts to make a sale or conveyance contrary to this section shall be guilty of a misdemeanor and punished as provided in section 1035.



13 §1305. Care and maintenance

The proceeds of the sales of lots and plots in a cemetery shall be applied solely to the management, superintendence, improvement and maintenance of the cemetery and the avenues, paths and structures situated therein, for the purchase of additional cemetery land and for the accumulation of a permanent care and improvement fund. If any indebtedness of a fixed amount is incurred in the purchase of lands for such cemetery, or in making any improvement therein, a sum not exceeding 50% of the gross receipts from the sale of burial lots and plots may be applied to the liquidation of such indebtedness. All moneys received from the sale of personal property and surplus real estate of a cemetery shall be applied first to the liquidation of any fixed indebtedness incurred by it on account of the purchase or improvement of the lands dedicated to cemetery purposes, and any residue remaining after the liquidation of such indebtedness shall be deposited in the permanent care and improvement fund of the cemetery. This section shall not apply to any cemetery now organized and operating.



13 §1306. Cemetery perpetual care fund

A person, corporation or any other private entity that controls a cemetery shall establish a cemetery perpetual care fund. This fund is separate from any permanent care and improvement fund for a community mausoleum on a cemetery's premises established under section 1348. The income from the cemetery perpetual care fund must be devoted to maintenance of the cemetery. This cemetery perpetual care fund must be created by depositing in the fund at least 30% of the proceeds received, in full and in installments, from the sale of lots and plots in the cemetery. This section does not apply to a family burying ground as described in section 1142. The sale of a cemetery lot or plot that is subject to a contract for the perpetual care of the lot or plot or for general cemetery maintenance is exempt from this section, as long as the contract requires that at least 30% of the proceeds from the sale of the lot or plot be set aside with the income from those funds to be used for cemetery maintenance. [1997, c. 140, §1 (NEW).]

SECTION HISTORY

1997, c. 140, §1 (NEW).






Subchapter 4: MAUSOLEUMS AND VAULTS

13 §1341. Location

1. Mausoleum, crematory or other structure. A community mausoleum, community crematory or other community structure that holds or contains dead human bodies may only be erected in a cemetery that is at least 20 acres in size and has been in existence and used for burial for at least 2 years preceding the erection of the structure.

[ 2003, c. 421, §2 (AMD) .]

2. Columbarium. A columbarium that holds or contains the cremated remains of dead human bodies may only be erected in a cemetery that is at least 5 acres in size and has been in existence and used for burial for at least 2 years preceding the erection of the structure.

[ 1999, c. 620, §1 (NEW) .]

3. Exception. This section does not apply to a structure containing crypts erected or controlled by a church or religious society used for the remains of the clergy or dignitaries of the church or religious society.

[ 1999, c. 620, §1 (NEW) .]

SECTION HISTORY

1999, c. 620, §1 (RPR). 2003, c. 421, §2 (AMD).



13 §1342. Approval of health authority

Before any person, firm or corporation shall build, construct or erect any such community mausoleum, vault or other burial structure entirely above ground or partly above and partly by excavation, with the intention and purpose that when so built, constructed and erected the same may contain 20 or more deceased human bodies for permanent interment, such person, firm or corporation shall present all plans for such construction to the Bureau of Health and shall obtain the written approval of such plans by said bureau before proceeding with the construction and erection of said mausoleum, vault or other burial structure.



13 §1343. Type of construction; examinations

Any such community mausoleum or other burial structure shall be constructed of such materials and workmanship as will insure its durability and permanency as well as the safety, convenience, comfort and health of the community in which it is located, as dictated and determined at the time by modern mausoleum construction and engineering science, and all crypts or catacombs placed in a mausoleum, vault or other burial structure as described in section 1342 shall be so constructed that all parts thereof may be readily examined by the Bureau of Health or any other health officer. Such crypts or catacombs, when used for the permanent interment of a deceased body or bodies, shall be so hermetically sealed that no offensive odor or effluvia may escape therefrom.



13 §1344. Supervisory control of health authorities

The Bureau of Health shall have supervisory control over the erection of any such community mausoleum and shall enforce compliance with the approved plans and specifications therefor. Such bureau shall determine the reasonable amount of compensation for such supervision, which compensation shall be paid by the cemetery association or other agency erecting such community mausoleum. No departure from the original plans and specifications shall be permitted, except upon approval of the said Bureau of Health evidenced in like manner and form as the approval of the original plans and specifications.



13 §1345. No use before completion

No community mausoleum, crypt or structure so erected shall be used for the purpose of depositing therein the remains of any dead body until the same, or a component section thereof, is fully completed and the permanent care and improvement fund required by section 1348 has been provided.



13 §1346. No sale before completion

No crypt in a community mausoleum shall be sold or offered for sale before said structure, or a component section thereof, is fully completed.



13 §1347. Improper conditions; removal of bodies

Whenever any mausoleum, vault, crypt or other structure containing one or more dead human bodies shall, in the opinion of the Bureau of Health, become a menace to public health and the owner thereof fails to remedy or remove the same to the satisfaction of the said bureau, any court of competent jurisdiction may order the owner of said structure to remove the dead body or bodies for interment in some suitable cemetery at the expense of such owner. If such owner cannot be found, such removal and interment shall be at the expense of the cemetery association in the cemetery in which such mausoleum, vault, crypt or other structure is situated.



13 §1348. Permanent care and improvement fund

Every cemetery association or other agency establishing, maintaining and operating a community mausoleum shall create and establish a permanent care and improvement fund, distinct and separate from the permanent care and improvement fund of its cemetery, the income whereof shall be devoted to the care, maintenance and improvement of such community mausoleum. Such permanent care and improvement fund shall be created by applying to such fund at least 30% of the proceeds received, in full and installments, from the sales of crypts in such mausoleum.



13 §1349. -- custodian

The treasurer of the cemetery in which such community mausoleum is situated shall be the custodian of the permanent care and improvement fund established therefor in section 1348 and every such fund shall be held, administered and invested in the manner provided by law for funds in savings banks of this State.






Subchapter 5: PROTECTION AND PRESERVATION

13 §1371. Approval for repair, maintenance and removal

1. Prior authorization or approval for repair, maintenance or removal. Any person may repair, maintain or remove, subject to the restrictions of subsection 2 or 3, any tomb, monument, gravestone, marker or other structure placed or designed as a memorial to the dead, or any portion or fragment of any such memorial, or any fence, railing, curb or other enclosure for the burial of the dead, after obtaining written approval of the owner or operator of the cemetery or burial ground, if an owner or operator exists, and one of the following, in the following order of priority.

A. The person must first seek the authorization of the owner of the burial lot or a lineal descendant of the deceased buried there, if the owner or a lineal descendant is reasonable to locate and notify. [2015, c. 294, §1 (AMD).]

A-1. If an owner or lineal descendant listed in paragraph A cannot reasonably be located and notified, the person shall seek the authorization of a next of kin, if reasonable to locate and notify, of the deceased buried there. [2015, c. 294, §1 (NEW).]

B. If none of the persons listed in paragraph A or A-1 can reasonably be located and notified, the person shall obtain the written approval of the municipality or, in the case of unorganized territory, the county in which the cemetery or burial ground is located. [2015, c. 294, §1 (AMD).]

[ 2015, c. 294, §1 (AMD) .]

2. Conditions on removal for repair, restoration or preservation. Removal of a tomb, monument, gravestone, marker or other structure placed or designed as a memorial to the dead, or a portion or fragment of a memorial, is permitted only for the purpose of preservation. A tomb, monument, gravestone, marker or other structure placed or designed as a memorial to the dead, or a portion or fragment of a memorial, may not be removed from the confines of the cemetery or burial ground, except that a person who has obtained authorization or approval described in subsection 1 may remove all or a portion of a memorial for a period of no longer than 6 months for the purpose of repair, restoration or preservation, but only when repair, restoration or preservation can not reasonably be accomplished on the site of the cemetery or burial ground. Prior to removal of the memorial, a notice must be submitted to the municipality, or to the county in the case of unorganized territory, stating the location of the burial ground, the identification of the memorial, the authority requesting the removal, the site to which the memorial will be temporarily removed, the proposed date of removal and the proposed date of replacement in the burial ground.

[ 2015, c. 294, §1 (AMD) .]

3. Permanent removal of memorial. If a tomb, monument, gravestone, marker or other structure placed or designed as a memorial to the dead is in such poor condition that it cannot be preserved in its original location, that memorial may be removed by a person who has obtained authorization or approval described in subsection 1 to another location accessible to the public. Prior to removal of the memorial, a notice must be submitted to the municipality, or to the county in the case of a memorial in unorganized territory, stating the location and identification of the memorial, the authority requesting the removal and the site to which the memorial will be moved and providing documentation of the reason the memorial cannot be preserved in its original location.

When possible, a replacement or replica of the removed memorial must be placed in the original location along with information as to the location of the original memorial. If such placement is not possible, a sign must be placed recording the new location of the memorial.

[ 2015, c. 294, §1 (NEW) .]

All costs associated with actions taken pursuant to this section must be paid by the person or entity that requests the repair, maintenance or removal of a tomb, monument, gravestone, marker or other structure placed or designed as a memorial to the dead, or any portion or fragment of any such memorial, or any fence, railing, curb or other enclosure in the burial lot or cemetery. [2015, c. 294, §1 (NEW).]

The owner, operator or caretaker of a burial lot or a cemetery association that authorizes removal of a memorial pursuant to this section is not responsible or liable for the location or care of the memorial. [2015, c. 294, §1 (NEW).]

SECTION HISTORY

1987, c. 326, §1 (NEW). 1997, c. 193, §1 (AMD). 2015, c. 294, §1 (AMD).



13 §1371-A. Limitations on construction and excavation near burial sites

1. Known burial sites. Construction or excavation near a known burial site or within the boundaries of an established cemetery must comply with any applicable land use ordinance concerning burial sites or established cemeteries, whether or not the burial site or established cemetery is properly recorded in the deed to the property. In the absence of local ordinances, construction or excavation may not be conducted within 25 feet of a known burial site or within 25 feet of the boundaries of an established cemetery, whichever is the greater, whether or not the burial site or established cemetery is properly recorded in the deed to the property, except:

A. When the construction or excavation is performed pursuant to a lawful order or permit allowing the relocation of bodies; or [RR 2009, c. 2, §27 (COR).]

B. When necessary for the construction of a public improvement, as approved by the governing body of a municipality or, in the case of a state highway, by the Commissioner of Transportation. [RR 2009, c. 2, §28 (COR).]

C. [2009, c. 310, §1 (NEW); MRSA T. 13, §1371-A, sub-§1, ¶C (RP).]

A municipality may enforce this subsection or any local ordinance concerning burial sites or established cemeteries pursuant to Title 30-A, section 4452, including the assessment of civil penalties.

In the event of any violation of this subsection, the Attorney General may seek to enjoin a further violation, in addition to any other remedy.

[ RR 2009, c. 2, §§27, 28 (COR) .]

2. Undocumented burial site. The following procedures apply to construction or excavation that threatens an undocumented or unmarked burial site.

A. Whenever any person has knowledge that excavation or other construction activity may disturb or is disturbing a burial site, that person shall notify the local code enforcement officer by providing an affidavit and any other evidence of the location of the burial site. [1991, c. 412, §2 (NEW).]

B. Upon receipt of proper notification, the code enforcement officer shall issue a stop-work order to the person or entity responsible for the activity that threatens to disturb the burial site. [1991, c. 412, §2 (NEW).]

C. Before the construction activity may continue, the excavator or person who owns the land shall notify the Director of the Maine Historic Preservation Commission and the president of any local historical society of the probable location of the burial site. The excavator or the person who owns the land shall also arrange, at that person's own expense, for appropriate investigation to determine the existence and location of graves. [1991, c. 412, §2 (NEW).]

D. When the investigation is complete, if no human remains are discovered, the person responsible for the investigation shall notify the code enforcement officer of the results and the code enforcement officer shall revoke the stop-work order if satisfied that the investigation is complete and accurate. [1991, c. 412, §2 (NEW).]

E. If a burial site is discovered, excavation or construction may not continue except in accordance with subsection 1 and other applicable provisions of state law. [1991, c. 412, §2 (NEW).]

[ 1991, c. 412, §2 (NEW) .]

3. Application. This section applies only to burial sites and established cemeteries containing the bodies of humans.

[ 2007, c. 112, §3 (AMD) .]

SECTION HISTORY

1991, c. 412, §2 (NEW). 2007, c. 112, §§2, 3 (AMD). RR 2009, c. 2, §§27, 28 (COR). 2009, c. 310, §1 (AMD). MRSA T. 13, §1371A, sub1, ¶C (AMD).



13 §1372. Inventories of cemeteries or burial grounds

A municipality or, in the case of unorganized territory, a county may contract with a cemetery association or historical society to undertake, complete and keep current an inventory of cemeteries and burial grounds located in that municipality or county. [1987, c. 326, §1 (NEW).]

SECTION HISTORY

1987, c. 326, §1 (NEW).



13 §1373. Authority to maintain

A municipality may authorize any cemetery association or historical society to maintain any cemetery or burial ground owned, maintained or operated by the municipality. [1987, c. 326, §1 (NEW).]

SECTION HISTORY

1987, c. 326, §1 (NEW).






Subchapter 6: USE OF UNOCCUPIED INTERMENT SPACES

13 §1381. Use of unoccupied interment spaces

If a cemetery lot, or portion of a cemetery lot, has not been used for interment purposes for 75 consecutive years and if the record owner of the lot has failed to provide for the care and maintenance of the lot for 75 consecutive years, then up to 1/2 of these unoccupied interment spaces within the lot may be used by the person, association, corporation or municipality which owns, maintains and operates the cemetery. If a portion of the interment spaces is occupied, the spaces on either side may not be used under this section. [1987, c. 579, (NEW).]

SECTION HISTORY

1987, c. 579, (NEW).



13 §1382. Notice of use

Unoccupied interment spaces may not be used under section 1381 unless after the 75-year period the person, association, corporation or municipality which owns, maintains and operates the cemetery gives notice declaring that the unoccupied interment spaces within the lot may be used. [1987, c. 579, (NEW).]

SECTION HISTORY

1987, c. 579, (NEW).



13 §1383. Form of notice

1. Contents. The notice of use shall state that the cemetery lot, or portion of the lot, containing the unoccupied interment spaces has not been used for interment purposes for 75 consecutive years and that the record owner has failed to provide for the care and maintenance of the lot for 75 consecutive years.

[ 1987, c. 579, (NEW) .]

2. Time limit. The notice of use shall also state that use of the unoccupied spaces may begin one year from the time of serving the notice, unless the record owner or the record owner's heirs:

A. Deliver to the person, association, corporation or municipality having ownership or management of the cemetery written notice claiming ownership of or right to sepulture in the unoccupied interment spaces; and [1987, c. 579, (NEW).]

B. Pay for the permanent care and maintenance of the cemetery lot, or portion of the lot, containing the unoccupied interment spaces. [1987, c. 579, (NEW).]

[ 1987, c. 579, (NEW) .]

SECTION HISTORY

1987, c. 579, (NEW).



13 §1384. Service of notice

The person, association, corporation or municipality having ownership or management of a cemetery shall choose that method of notice most reasonably anticipated to be effective. Personal service on the record owner in the same way service of process is made in accordance with Maine Rules of Civil Procedure shall be the preferred method. If that is not reasonably possible, personal service in the same manner shall be considered on the heirs or devisees. If that is not reasonably possible, the notice shall be served by delivery by certified mail, return receipt requested, to the record owner at the owner's last known address. If the record owner is deceased or his whereabouts are unknown, the notice shall be served by delivery by certified mail, return receipt requested, to the heirs or devisees of the record owner, to their last known address. If the address of the record owner or heirs or devisees of the record owner cannot be ascertained, then notice of the forfeiture shall be given by one publication in the official newspaper of the county in which the cemetery is located. In addition, the notice shall be recorded in the registry of deeds in the county where the cemetery lot is located. [1987, c. 579, (NEW).]

SECTION HISTORY

1987, c. 579, (NEW).



13 §1385. Resale of unoccupied interment spaces

A person, association, corporation or municipality having ownership or management of a cemetery, and which has acquired the right to use unoccupied interment spaces under section 1381, may sell the unoccupied interment spaces and convey the rights to those spaces. The proceeds from the sale of the unoccupied interment spaces shall be applied solely to the cemetery permanent care and improvement fund for the permanent care and maintenance of the cemetery lot containing the unoccupied interment spaces sold. [1987, c. 579, (NEW).]

SECTION HISTORY

1987, c. 579, (NEW).



13 §1386. Applicability

This subchapter does not apply to any cemetery lot containing interment spaces for which permanent care and maintenance has been provided. [1987, c. 579, (NEW).]

This subchapter does not apply to any cemetery of less than 1/2 of an acre. [1987, c. 579, (NEW).]

SECTION HISTORY

1987, c. 579, (NEW).









Chapter 85: COOPERATIVES

Subchapter 1: CONSUMER COOPERATIVES

Article 1: GENERAL PROVISIONS

13 §1501. Definitions

In this subchapter, unless the subject matter requires otherwise:

1. Association. "Association" means a group enterprise legally incorporated under this subchapter and shall be deemed to be a nonprofit corporation.

2. Cooperative basis. "Cooperative basis" as applied to any incorporated or unincorporated group referred to in subsequent sections of this subchapter means:

A. That each member has one vote and only one vote, except as may be altered in the articles or bylaws by provisions for voting by member organizations;

B. That the maximum rate at which any return is paid on share or membership capital is limited to not more than 6%; and

C. That the net savings after payment, if any, of said limited return on capital and after making provision for such separate funds as may be required or specifically permitted by statute, articles or bylaws shall be allocated or distributed to member patrons, or to all patrons, in proportion to their patronage; or retained by the enterprise for the actual or potential expansion of its services or the reductions of its charges to the patrons, or for other purposes not inconsistent with its nonprofit character.

3. Member. "Member" means not only a member in a nonshare association but also a member in a share association.

4. Net savings. "Net savings" means the total income of an association minus the costs of operation.

5. Savings returns. "Savings returns" means the amount returned to the patrons in proportion to their patronage or otherwise in accordance with this subchapter.



13 §1502. Existing cooperative groups

Any group incorporated under the law of this State and operating on a cooperative basis must file articles of amendment as required by Title 13-C, and any unincorporated group operating on a cooperative basis in this State may elect by a vote of 2/3 of the members voting to secure the benefits of and be bound by this subchapter. The unincorporated group shall amend its bylaws to conform to the provisions of this subchapter and file articles of incorporation as required by section 1551. [2007, c. 231, §2 (AMD).]

SECTION HISTORY

2007, c. 231, §2 (AMD).



13 §1503. Foreign corporations doing business in State

A foreign corporation or association operating on a cooperative basis and complying with the applicable laws of the state or District of Columbia wherein it is organized shall be entitled to do business in the State as a foreign cooperative corporation or association upon complying with law for foreign corporations doing business in this State.



13 §1504. Laws not applicable

No law of the State conflicting or inconsistent with any part of this subchapter shall, to the extent of the conflict or inconsistency, be construed as applicable to associations formed under this subchapter; nor shall any law of the State inappropriate to the purposes of such associations be so construed.



13 §1505. Taxation

Associations formed under this subchapter and foreign corporations and associations admitted to do business in the State and entitled to the benefits of this subchapter shall pay the annual license fee required of other business corporations and foreign corporations.



13 §1506. Registration as dealers in securities (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 424, Pt. B, §2 (RP).



13 §1507. Limitation on return on capital

The return upon capital shall not exceed 6% per year upon the paid-up capital and shall be noncumulative.

Total return upon capital distributed for any single period shall not exceed 50% of the net savings for that period.






Article 2: ORGANIZATION AND BYLAWS

13 §1551. Articles of incorporation; first meeting; fees

Articles of incorporation for the formation of an association under this subchapter must be drawn up and filed in the same manner and under the same provisions as for organizing business corporations under Title 13-C, except where such procedure would be inconsistent with this subchapter. The same provision applies under Title 13-C to associations organized under this subchapter in respect to the first meeting of the corporation, and as to fees payable to the Secretary of State. [2007, c. 231, §3 (AMD).]

SECTION HISTORY

2007, c. 231, §3 (AMD).



13 §1552. Who may incorporate

Any 3 or more natural persons or 2 or more associations may incorporate in this State under this subchapter.



13 §1553. Purposes

An association may be incorporated under this subchapter to engage in any one or more lawful mode or modes of acquiring, producing, building, operating, manufacturing, furnishing, exchanging or distributing any type or types of property, commodities, goods or services for the primary and mutual benefit of the patrons of the association, or their patrons, if any, as ultimate consumers.



13 §1554. Powers

An association shall have the capacity to act possessed by natural persons and the authority to do anything required or permitted by this subchapter and also:

1. Continuation. To continue as a corporation for the time specified in its articles;

2. Seal. To have a corporate seal and to alter the same at pleasure;

3. Sue and be sued. To sue and be sued in its corporate name;

4. Bylaws. To make bylaws for the government and regulation of its affairs;

5. Acquire and dispose of property. To acquire, own, hold, sell, lease, pledge, mortgage or otherwise dispose of any property incident to its purposes and activities;

6. Own other corporations. To own and hold membership in and share capital of other associations and any other corporations and any types of bonds or other obligations; and while the owner thereof to exercise all the rights of ownership;

7. Borrow money; make contracts. To borrow money, contract debts and make contracts, including agreements of mutual aid or federation with other associations, other groups organized on a cooperative basis and other nonprofit groups;

8. Operate within and without State. To conduct its affairs within or without this State;

9. Powers of ordinary business corporations. To exercise in addition any power granted to ordinary business corporations, save those powers inconsistent with this subchapter; and

10. Other powers. To exercise all powers not inconsistent with this subchapter which may be necessary, convenient or expedient for the accomplishment of its purposes, and to that end, the powers enumerated in this section shall not be deemed exclusive.



13 §1555. Bylaws

Bylaws shall be adopted, amended or repealed by at least a majority vote of the members voting.



13 §1556. Meetings

Regular meetings shall be held as prescribed in the bylaws, but shall be held at least once a year. Special meetings may be demanded by a majority vote of the directors or by written petition of at least 3/10 of the membership, in which case it shall be the duty of the secretary to call such meeting to take place within 30 days after such demand.






Article 3: VOTING

13 §1601. One member, one vote

Each member of an association shall have one and only one vote, except that where an association includes among its members any number of other associations or groups organized on a cooperative basis, the voting rights of such member associations or groups may be as prescribed in the articles or bylaws.

No voting agreement or other device to evade the one-member-one-vote rule shall be enforceable by a civil action.



13 §1602. No proxies (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 7, §1 (RP).



13 §1603. Application of provisions to voting by delegates

If an association has provided for voting by delegates, any provision of this subchapter referring to votes cast by the members shall apply to votes cast by delegates; but this shall not permit delegates to vote by mail.



13 §1604. Voting by proxy

Unless specified otherwise in an association's articles of incorporation or bylaws, members are permitted to vote by proxy. [1997, c. 7, §2 (NEW).]

1. Appointment of agent. The appointment of one or more agents to vote on behalf of the member must be by written proxy executed by the member or by the member's duly authorized attorney-in-fact. A telegram, cablegram or facsimile appearing to have been transmitted may be considered to satisfy this requirement.

[ 1997, c. 7, §2 (NEW) .]

2. Duration. A proxy is valid for only 11 months from the date of its execution, unless otherwise expressly and conspicuously provided in the proxy.

[ 1997, c. 7, §2 (NEW) .]

3. Revocation. A proxy is revocable at the pleasure of the person executing it. A proxy may be revoked, without limitation, by an instrument that in terms revokes the proxy or by a subsequent duly executed proxy. The authority of a proxy holder is not revoked by death or supervening incapacity of the member executing the proxy unless, before the authority is exercised, written notice of death or incapacity is filed with the corporate officer responsible for maintaining the list of members. The presence at a members' meeting of the member appointing a proxy does not of itself revoke the proxy. A member may revoke an appointment of a proxy by giving notice to the corporate officer responsible for maintaining a list of members or by giving notice in open meeting of the members.

[ 1997, c. 7, §2 (NEW) .]

SECTION HISTORY

1997, c. 7, §2 (NEW).






Article 4: MEMBERS

13 §1641. Eligibility and admission to membership

Any natural person, association, incorporated or unincorporated group organized on a cooperative basis or any nonprofit group shall be eligible for membership in an association, if it has met the qualifications for eligibility, if any, stated in the articles or bylaws and shall be deemed a member upon payment in full for the par value of the minimum amount of share or membership capital stated in the articles as necessary to qualify for membership.



13 §1642. Subscribers

Any natural person or group eligible for membership and legally obligated to purchase a share or shares of, or membership in, an association shall be deemed a subscriber. The articles or bylaws may determine whether, and the conditions under which, any voting rights or other rights of membership shall be granted to subscribers.



13 §1643. Liability of members

Members shall not be jointly or severally liable for any debts of the association, nor shall a subscriber be so liable except to the extent of the unpaid amount on the shares or membership certificates subscribed by him. No subscriber shall be released from such liability by reason of any assignment of his interest in the shares or membership certificate, but shall remain jointly and severally liable with the assignee until the shares or certificates are fully paid-up.



13 §1644. Expulsion

A member may be expelled by the vote of a majority of the members voting at a regular or special meeting. The member against whom the charges are to be preferred shall be informed thereof in writing at least 10 days in advance of the meeting, and shall have an opportunity to be heard in person or by counsel at said meeting. On decision of the association to expel a member, the board of directors shall purchase the member's holdings at par value, if and when there are sufficient reserve funds.



13 §1645. Allocation and distribution of net savings

At least once a year the members or the directors, or both, as the articles or bylaws may provide, shall apportion the net savings of the association in the following order.

1. Reserve fund. Not less than 10% shall be placed in a reserve fund until such time as the fund shall equal at least 50% of the paid-up capital; and such fund may be used in the general conduct of the business. The amounts apportioned to the reserve fund shall be allocated on the books of the association on a patronage basis, or in lieu thereof, the books and records of the association shall afford a means for doing so in order that upon dissolution or earlier, if deemed advisable, such reserves may be returned to the patrons who have contributed the same, subject to the limitations of the section on dissolution herein;

2. Return upon capital. A return upon capital, within the limitations of sections 1507, 1641 to 1644, 1691 and 1692, may be paid upon share capital; but such return upon capital may be paid only out of the surplus of the aggregate of the assets over the aggregate of the liabilities, including in the latter the amount of the capital stock, after deducting from such aggregate of the assets the amount by which such aggregate was increased by unrealized appreciation in value or revaluation of fixed assets.

3. Educational fund. A portion of the remainder, as determined by the articles or bylaws, shall be allocated to an educational fund to be used in teaching cooperation, and a portion may be allocated to funds for the general welfare of the members of the association.

4. Patronage. The remainder shall be allocated at the same uniform rate to all patrons of the association in proportion to their individual patronage:

A. In the case of a member patron, his proportionate amount of savings returns shall be distributed to him unless he agrees that the association should credit the amount to his account toward the purchase of an additional share or shares or additional membership capital;

B. In the case of a subscriber patron, his proportionate amount of savings returns may, as the articles or bylaws provide, be distributed to him or credited to his account until the amount of capital subscribed for has been fully paid;

C. In the case of a nonmember patron, his proportionate amount of savings returns shall be set aside in a general fund for such patrons and shall be allocated to individual nonmember patrons only upon request and presentation of evidence of the amount of their patronage. Any savings returns so allocated shall be credited to such patron toward payment of the minimum amount of share or membership capital necessary for membership, or may be paid to such patron. When a sum equal to this amount has been accumulated and so credited at any time within a period of time specified in the bylaws, such patron shall be deemed and become a member of the association if he so agrees or requests and complies with any provisions in the bylaws for admission to membership. The certificates of shares or membership to which he is entitled shall then be issued to him;

D. If within any periods of time specified in the articles or bylaws:

(1) Any subscriber has not accumulated and paid in the amount of capital subscribed for; or

(2) Any nonmember patron has not accumulated in his individual account the sum necessary for membership; or

(3) Any nonmember patron has accumulated the sum necessary for membership, but neither requests nor agrees to become a member or fails to comply with the provisions of the bylaws, if any, for admission to membership;

then the amounts so accumulated or paid in shall go to the educational fund, and thereafter no member or other patron shall have any rights in said paid-in capital or accumulated savings returns as such. Nothing in this section shall prevent an association operating under this subchapter, which is engaged in rendering services, from disposing of the net savings from the rendering of such services in such manner as to lower the fees charged for services or otherwise to further the common benefit of the members. Nothing in this section shall prevent an association from adopting a system whereby the payment of savings returns, which would otherwise be distributed, shall be deferred for a fixed period of months or years; nor from adopting a system whereby the savings returns distributed shall be partly in cash, partly in shares, such shares to be retired at a fixed future date in the order of the serial number or date of issue.






Article 5: SHARES

13 §1691. Issuance and contents

No certificate for share or membership capital shall be issued until the par value thereof has been paid for in full. There shall be printed upon each certificate issued by an association a full or condensed statement of the requirements of sections pertaining to one-member-one-vote, no proxy and transfer of shares and membership.



13 §1692. Transfer of shares and membership; withdrawal

If a member desires to withdraw from the association or dispose of any or all of his holdings, the directors shall have the power to purchase such holdings by paying him the par value of any or all of the holdings offered. The directors shall then reissue or cancel the same. A vote of the majority of the members voting at a regular or special meeting may order the directors to exercise this power to purchase.

If the association fails, within 60 days of the original offer, to purchase all or any part of the holdings offered, the member may dispose of the unpurchased interest elsewhere, subject to the approval of the transferee by a majority vote of the directors. Any would-be transferee not approved by the directors may appeal to the members at their first regular or special meeting thereafter, and the action of the meeting shall be final. If such transferee is not approved, the directors shall exercise their power to purchase, if and when such purchase can be made without jeopardizing the solvency of the association.






Article 6: DISSOLUTION

13 §1731. Procedure

An association may, at any regular or special meeting legally called, be directed to dissolve by a vote of 2/3 of the entire membership. By a vote of a majority of the members voting, 3 of their number shall be designated as trustees, who shall, on behalf of the association and within a time fixed in their designation or within any extension thereof, liquidate its assets and shall distribute them in the manner set forth in this section. In case of any dissolution of an association, its assets shall be distributed in the following manner and order:

1. Paying debts and expenses. By paying its debts and expenses;

2. Amounts paid by members. By returning to the members the par value of their shares or of their membership certificates, returning to the subscribers the amounts paid on their subscriptions and returning to the patrons the amount of savings returns credited to their accounts toward the purchase of shares or membership certificates; and

3. Paying patrons or giving to nonprofit associations. By distributing any surplus in either or both of the following ways as the articles may provide:

A. Among those patrons who have been members or subscribers at any time during the past 6 years, on the basis of their patronage during that period; or

B. As a gift to any consumers' cooperatives association or other nonprofit enterprise which may be designated in the articles.









Subchapter 1-A: COOPERATIVE AFFORDABLE HOUSING OWNERSHIP

13 §1741. Short title

This subchapter may be known and cited as the "Maine Cooperative Affordable Housing Ownership Act." [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1742. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 300, §1 (NEW).]

1. Conversion. "Conversion" means a change in character of residential real property from a rental to an ownership basis. Creation of a cooperative affordable housing corporation to own property formerly rented for dwelling purposes is considered such a change in character.

[ 1993, c. 300, §1 (NEW) .]

2. Cooperative affordable housing corporation. "Cooperative affordable housing corporation" means a domestic corporation that is organized under or elects to be governed by the provisions of this subchapter.

[ 1993, c. 300, §1 (NEW) .]

3. Cooperative interest. "Cooperative interest" means the ownership interest in a cooperative affordable housing corporation that is evidenced by a membership share.

[ 1993, c. 300, §1 (NEW) .]

4. Cooperative property. "Cooperative property" means the real and personal property, including mobile and manufactured homes, in this State owned or leased by a cooperative affordable housing corporation for the primary purpose of residential use.

[ 1993, c. 300, §1 (NEW) .]

5. Lender. "Lender" includes, but is not limited to, the following institutional lenders whose policies and procedures are subject to governmental supervision:

A. A federal, state or local housing finance agency; [1993, c. 300, §1 (NEW).]

B. A bank, including savings and loan associations or insured credit unions; [1993, c. 300, §1 (NEW).]

C. Insurance companies; [1993, c. 300, §1 (NEW).]

D. Pension and profit-sharing funds or trusts; or [1993, c. 300, §1 (NEW).]

E. Any combination of the lenders listed in paragraphs A to D. [1993, c. 300, §1 (NEW).]

"Lender" also includes a community loan fund or similar nonprofit lender to housing projects.

[ 1993, c. 300, §1 (NEW) .]

6. Limited equity cooperative. "Limited equity cooperative" means a cooperative affordable housing corporation organized in accordance with section 1754.

[ 1993, c. 300, §1 (NEW) .]

7. Limited equity formula. "Limited equity formula" means a rule or method for determining the transfer value of a share in a limited equity cooperative.

[ 1993, c. 300, §1 (NEW) .]

8. Low income. "Low income" means income that is less than or equal to 80% of median income for the area, adjusted for family size, in accordance with federal standards generally accepted at the time of incorporation under this subchapter and comparable to standards of the federal Department of Housing and Urban Development in existence on the effective date of this section.

[ 1993, c. 300, §1 (NEW) .]

9. Member. "Member" means a person who owns a cooperative interest.

[ 1993, c. 300, §1 (NEW) .]

10. Moderate income. "Moderate income" means income that is less than or equal to 100% of median income for the area, adjusted for family size, in accordance with federal standards generally accepted at the time of incorporation under this subchapter and comparable to standards of the federal Department of Housing and Urban Development in existence on the effective date of this section.

[ 1993, c. 300, §1 (NEW) .]

11. Proprietary lease. "Proprietary lease" means an agreement with a cooperative affordable housing corporation governing a member's right to occupancy under which a member has an exclusive possessory interest in a unit.

[ 1993, c. 300, §1 (NEW) .]

12. Resident. "Resident" means any occupant of space owned by the cooperative affordable housing corporation.

[ 1993, c. 300, §1 (NEW) .]

13. Share loan. "Share loan" means an agreement entered into by a member and a lender to finance the member's acquisition of the member's cooperative interest.

[ 1993, c. 300, §1 (NEW) .]

14. Subscription agreement. "Subscription agreement" means a written agreement between a prospective member and a cooperative affordable housing corporation for the purchase and sale of a cooperative interest.

[ 1993, c. 300, §1 (NEW) .]

15. Unit. "Unit" means a portion of the cooperative property leased for exclusive occupancy by a member under a proprietary lease or leased to a tenant by lease agreement.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1743. Application

1. Nonprofit. Cooperative affordable housing corporations are considered nonprofit inasmuch as they are not organized to make a profit for themselves or for their members.

[ 1993, c. 300, §1 (NEW) .]

2. Applicability. Except as otherwise provided in this subchapter, cooperative affordable housing corporations in the State are governed by and have all the rights, privileges and powers established in Title 13-C. Without limiting the applicability of federal law to any other corporation or unincorporated association that provides housing on a cooperative basis, it is the intent that cooperative affordable housing corporations governed by this subchapter qualify as cooperative housing corporations under federal law.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §27 (COR) .]

3. Election. Any corporation governed by Title 13-C may elect by a vote of 2/3 of the members voting to secure the benefits of and be bound by this subchapter and must then amend its articles of incorporation to conform with this subchapter.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §27 (COR) .]

4. Exemption. Any corporation or unincorporated association that does not elect to be governed under this subchapter may not be restricted from providing housing on a cooperative basis whether as a consumer cooperative under subchapter I or otherwise.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B27 (COR).



13 §1744. Name; use of "cooperative"

A person, firm, corporation or association, domestic or foreign, commencing business in this State after the effective date of this section may not use the word "cooperative" or "co-op" as a part of its corporate name unless it has complied with this subchapter or any other law of this State relating to cooperative associations. A foreign association organized under and complying with the cooperative laws of the state in which it was created is entitled to use the term "cooperative" or "co-op" in this State if it has obtained the privilege of doing business or carrying on activities in this State. [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1745. Property classification of cooperative interest

1. Personal property. A cooperative interest is personal property.

[ 1993, c. 300, §1 (NEW) .]

2. Nonseverable interest. The possessory interest evidenced by a proprietary lease is a part of and may not be severed from a cooperative interest.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1746. Perfection of security interests in cooperative interests

1. Creation of security interest. Security interests in shares of cooperative affordable housing corporations may be created, perfected and enforced in the same manner as security interests in certificated securities under Title 11, Articles 8-A and 9-A. A lender may perfect such a security interest by possession of shares or by any other method under which security interests in certificated securities may be perfected pursuant to Title 11, Article 8-A.

[ 1999, c. 699, Pt. D, §9 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

2. Notation of secured party. Upon the request of a secured party, a cooperative affordable housing corporation shall note on its books and records the interest of the secured party in a cooperative interest. Such a request or notation is not required to perfect a security interest in a cooperative interest.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW). 1999, c. 699, §D9 (AMD). 1999, c. 699, §D30 (AFF).



13 §1747. Articles of incorporation; minimum requirements

Articles of incorporation of a cooperative affordable housing corporation must contain the following provisions in addition to those required by Title 13-C: [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §28 (COR).]

1. One class of stock. A statement that the cooperative affordable housing corporation has only one class of stock;

[ 1993, c. 300, §1 (NEW) .]

2. Restrictions on transfers. A statement of restrictions, if any, upon transfers of shares;

[ 1993, c. 300, §1 (NEW) .]

3. Rate of dividend. The rate of dividend, if any, allocable to membership shares, which may not exceed 6% per annum on invested capital;

[ 1993, c. 300, §1 (NEW) .]

4. Acquire membership. The conditions, if any, under which the cooperative affordable housing corporation reserves the right to acquire membership shares;

[ 1993, c. 300, §1 (NEW) .]

5. Distribution upon dissolution. The basis for distribution of assets in the event of dissolution;

[ 1993, c. 300, §1 (NEW) .]

6. Allocation of ownership and voting interests. The method of allocation of ownership and voting interests in the cooperative affordable housing corporation; and

[ 1993, c. 300, §1 (NEW) .]

7. Right of first refusal. The conditions, if any, under which the cooperative affordable housing corporation has a right of first refusal upon proposed transfers of cooperative interest.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B28 (COR).



13 §1748. Organizational meeting

Within 6 months after the first conveyance of a share to a member, an organizational meeting of the cooperative affordable housing corporation must be held for the purpose of adopting bylaws, electing officers and transacting such other business as may come before the meeting. [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1749. Membership

1. Capital stock. A cooperative affordable housing corporation must be organized on a membership basis with capital stock.

[ 1993, c. 300, §1 (NEW) .]

2. Requirements. A cooperative affordable housing corporation must have one class of stock and one class of members. The designation, qualifications, requirements, method of acceptance and incidents of membership must be set forth in the articles of incorporation or the bylaws.

[ 1993, c. 300, §1 (NEW) .]

3. Transfers. A member may not transfer membership except as permitted in the articles of incorporation or the bylaws.

[ 1993, c. 300, §1 (NEW) .]

4. Termination. The articles of incorporation or the bylaws may provide for termination of membership and the conditions and terms of termination.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1750. Bylaws; minimum requirements

The bylaws of a cooperative affordable housing corporation must contain procedures under which the cooperative affordable housing corporation's possessory remedy will be pursued in the event of a member's default and the rights of a defaulting member, in accordance with section 1755, subsection 2. [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1751. Membership shares; requirements

A cooperative affordable housing corporation shall issue shares to its members as evidence of their ownership of a cooperative interest. The shares must be in a form prescribed in the articles of incorporation or bylaws of the cooperative affordable housing corporation. Restrictions upon transfers of shares must be noted on the face of the certificates representing shares. Membership shares may not be issued under this section and proprietary leases may not be issued under section 1755 before filing of the articles of incorporation as a cooperative affordable housing corporation. [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1752. Voting

1. One vote per member. Except as provided in subsection 5, the votes in a cooperative affordable housing corporation must be assigned so that each member has one vote.

[ 1993, c. 300, §1 (NEW) .]

2. Nonmembers on board. Nonmembers may be elected by the membership of the cooperative affordable housing corporation to serve on the board of directors of the cooperative affordable housing corporation, except that no more than 1/3 of the directors may be nonmembers.

[ 1993, c. 300, §1 (NEW) .]

3. Proxy voting. Voting by proxy may be permitted in cooperative affordable housing corporations, subject to the following limitations:

A. Proxies must be assigned to members; and [1993, c. 300, §1 (NEW).]

B. No more than one proxy may be voted by any member on any question. [1993, c. 300, §1 (NEW).]

[ 1993, c. 300, §1 (NEW) .]

4. Absentee ballots. Voting by absentee ballots may be permitted in cooperative affordable housing corporations.

[ 1993, c. 300, §1 (NEW) .]

5. Alternative voting scheme. Notwithstanding subsection 1, a cooperative affordable housing corporation not organized as a limited equity cooperative pursuant to section 1754 may adopt in its articles of incorporation or bylaws a voting scheme other than one vote per member, except that decisions to merge a cooperative affordable housing corporation with another entity, to dissolve it or to amend its articles of incorporation or bylaws must be made on the basis of one vote per member.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1753. Merger; consolidation

A cooperative affordable housing corporation may not consolidate or merge with another corporation other than a cooperative affordable housing corporation. Two or more cooperative affordable housing corporations may consolidate or merge in accordance with Title 13-C, chapter 11. Cooperative affordable housing corporations may not engage in mergers or consolidation if such an action is undertaken for the purpose of circumventing section 1754, 1757, 1758 or 1761. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §29 (COR).]

SECTION HISTORY

1993, c. 300, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B29 (COR).



13 §1754. Limited equity cooperatives

A cooperative affordable housing corporation may organize as a limited equity cooperative in order to fulfill the public purpose of providing and preserving housing for persons and households of low income and moderate income at the time that they purchase their memberships. In addition to safeguarding the public purpose, a limited equity cooperative must meet the following requirements. [1993, c. 300, §1 (NEW).]

1. Sale of interest based on limited equity formula. The articles of incorporation must require that cooperative interests be sold at no more than a transfer value determined by a limited equity formula contained in the articles. That value must be consistent with the object of maintaining long-term affordability of cooperative interests for persons or households of low income and moderate income.

[ 1993, c. 300, §1 (NEW) .]

2. Maintenance of affordability. A limited equity formula, once established by a cooperative affordable housing corporation in its articles of incorporation, may be amended only if that amendment does not make the cooperative membership unaffordable for classes of low-income or moderate-income households for which the cooperative affordable housing corporation was originally incorporated. A cooperative affordable housing corporation once organized under this section may not reorganize as other than a limited equity cooperative without first dissolving.

[ 1993, c. 300, §1 (NEW) .]

3. Uphold public purpose. A limited equity cooperative may not sell all or substantially all of its assets if such sale is intended to circumvent the public purpose of this section.

[ 1993, c. 300, §1 (NEW) .]

4. Right to repurchase. The articles of incorporation must require that the cooperative affordable housing corporation has the first right to repurchase a member's cooperative interest.

[ 1993, c. 300, §1 (NEW) .]

5. Limit on capital distribution. The articles of incorporation must require that the total distribution of capital to a member not exceed the transfer value.

[ 1993, c. 300, §1 (NEW) .]

6. Distribution upon dissolution. The articles of incorporation must require that upon dissolution of the cooperative affordable housing corporation any assets remaining after retirement of corporate debts and distribution to members must be distributed to a charitable organization described in the Internal Revenue Code of 1986, Section 501(c)(3), as amended, a public agency or another limited equity cooperative whose formula for determining transfer value is no less restrictive than that of the cooperative affordable housing corporation being dissolved.

[ 1993, c. 300, §1 (NEW) .]

7. Sublease limitations. The articles of incorporation must require that a sublease of a unit may not require monthly payments by the sublessee in excess of 100% of the monthly payments for the unit required in the proprietary lease.

[ 1993, c. 300, §1 (NEW) .]

8. Minimum occupancy requirement. At least 80% of a limited equity cooperative's occupied units must be occupied by members.

[ 1993, c. 300, §1 (NEW) .]

9. Residents only. Voting authority may not be assigned to nonresidents, except for any assignment as security for a share loan or as security for a loan for construction, acquisition or permanent financing of cooperative property.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1755. Proprietary lease

Every member of a cooperative affordable housing corporation is entitled to receive from the cooperative affordable housing corporation a written proprietary lease that must include the following: [1993, c. 300, §1 (NEW).]

1. Personal property security interest. A provision that the collateral for a loan against the member's cooperative interest is in the nature of a personal property security interest and any default of such a loan entitles the lender to treat the default in the same manner as a default of a loan secured by personal property;

[ 1993, c. 300, §1 (NEW) .]

2. Remedy for default. A description of the cooperative affordable housing corporation's possessory remedy in the event of default. Good cause is required for termination of the right of occupancy. "Good cause" includes nonpayment of loans, fees, costs or assessments pertaining to the cooperative interest or material violation of bylaws, rules or proprietary lease that continues following reasonable notice and reasonable opportunity to cure the alleged material violations; and

[ 1993, c. 300, §1 (NEW) .]

3. Maintenance and carrying charges. Provisions for determining maintenance and carrying charges for the unit.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1756. Offering of cooperative interests; subscription agreement; disclosures required

1. Materials provided to prospective members. In conjunction with the offering of cooperative interests to prospective members, a person or entity offering to sell cooperative interests shall provide to a purchaser prior to the execution of a subscription agreement by the purchaser a copy of the proposed or adopted articles of incorporation and bylaws of the cooperative affordable housing corporation, a subscription agreement or sales agreement, a proposed proprietary lease and the most current corporate financial statements, if any exist.

[ 1993, c. 300, §1 (NEW) .]

2. Contents of agreements. The subscription agreement or sales agreement must contain:

A. Provisions detailing the cost of acquisition of a cooperative interest, the rights and privileges of membership in the cooperative affordable housing corporation and terms and conditions of occupancy of a unit in the cooperative affordable housing corporation; [1993, c. 300, §1 (NEW).]

B. Provisions, if any, under which the subscription agreement or sales agreement is subordinated to other agreements or otherwise encumbered; [1993, c. 300, §1 (NEW).]

C. Provisions for cancellation of the agreement by either party; and [1993, c. 300, §1 (NEW).]

D. A legally sufficient description of the property. [1993, c. 300, §1 (NEW).]

[ 1993, c. 300, §1 (NEW) .]

3. Cancellation. The subscriber or purchaser has the right to cancel the subscription agreement or sales agreement without penalty upon provision of written notice to the offeror within 10 days of the date of signing the agreement. In the event of a cancellation, all money paid by the subscriber or purchaser to the offeror must be returned to the subscriber or purchaser by the offeror within 14 days of receipt of the notice of cancellation. The offeror shall inform the subscriber or purchaser in writing of the right of cancellation.

[ 1993, c. 300, §1 (NEW) .]

Notwithstanding any other provision of law to the contrary, the offer of membership, shares or other ownership interests in a cooperative affordable housing corporation or any other corporation or unincorporated association organized for the primary purpose of providing housing on a cooperative basis as a consumer cooperative under subchapter 1 or otherwise is not the offer of a security pursuant to Title 32, chapter 135 or any other provision of law. [2005, c. 65, Pt. C, §7 (AMD).]

SECTION HISTORY

1993, c. 300, §1 (NEW). 2005, c. 65, §C7 (AMD).



13 §1757. Consumer protection; enforcement

Failure or neglect to provide to purchasers the documents and disclosures required by section 1756 is considered a violation of Title 10, chapter 206. [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1758. Dissolution

By vote of at least 80% of its members or any larger percentage specified in the articles of incorporation or bylaws, a cooperative affordable housing corporation may vote to dissolve and terminate its proprietary leases. In addition, a cooperative affordable housing corporation must file articles of dissolution and pay the fee for dissolution as required for business corporations under Title 13-C. [2007, c. 231, §4 (AMD).]

SECTION HISTORY

1993, c. 300, §1 (NEW). 2007, c. 231, §4 (AMD).



13 §1759. Loans

Any lender is authorized to make loans secured by shares in a cooperative affordable housing corporation, including limited equity cooperatives. For purposes of Title 9-A, section 1-202, subsection (8), a loan secured by shares of a cooperative affordable housing corporation must be considered a loan secured by a mortgage on real estate. [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1760. Net income; apportionment

1. Apportionment. Subject to subsection 2, the board of directors of a cooperative affordable housing corporation may apportion annually the remainder of its net income in one or more of the following ways:

A. As a reserve fund for the general operation of the cooperative affordable housing corporation; or [1993, c. 300, §1 (NEW).]

B. As a dividend not to exceed 6% per annum on invested capital. [1993, c. 300, §1 (NEW).]

[ 1993, c. 300, §1 (NEW) .]

2. Cost reduction. This section does not prevent a cooperative affordable housing corporation from disposing of its net income by reducing the cost of facilities or services or by applying the net income otherwise for the common benefit of its members.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1761. Nondiscrimination

Title 5, chapter 337, subchapter IV applies to all cooperative affordable housing corporations in the State. [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1762. Property tax provisions

1. Property not tax-exempt. Notwithstanding any provision of law to the contrary, cooperative property does not qualify for property tax exemption under Title 36, section 652, subsection 1, paragraph A.

[ 1993, c. 300, §1 (NEW) .]

2. Eligibility for property tax relief. Without limiting the eligibility of members of any other corporation or unincorporated association that provides housing on a cooperative basis for tax relief, a member of a cooperative affordable housing corporation is eligible for any relief afforded to property taxpayers under law.

[ 1993, c. 300, §1 (NEW) .]

3. Homestead exemption from attachment and execution. Title 14, section 4422 applies to cooperative interests in cooperative affordable housing corporations.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).






Subchapter 2: AGRICULTURAL MARKETING AND BARGAINING

Article 1: GENERAL PROVISIONS

13 §1771. Short title

This subchapter may be cited as the "Uniform Agricultural Cooperative Association Act".



13 §1772. Policy

It is the declared policy of this State, as one means of improving the economic position of agriculture, to encourage the organization of producers of agricultural products into effective associations under the control of such producers, and to that end this subchapter should be liberally construed.



13 §1773. Uniformity of interpretation

This subchapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



13 §1774. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §133 (AMD).]

1. Agricultural products. "Agricultural products" include floricultural, horticultural, viticultural, forestry, nut, dairy, livestock, poultry, bee and any farm products.

2. Articles. "Articles" means the articles of incorporation.

3. Association. "Association" means a corporation organized under this subchapter, or a similar domestic corporation, or a foreign association or corporation if authorized to do business in this State, organized under any general or special Act as a cooperative association for the mutual benefit of its members, as agricultural producers, and which confines its operations to purposes authorized by this subchapter and restricts the return on the stock or membership capital and the amount of its business with nonmembers to the limits placed thereon by this subchapter for associations organized hereunder.

[ 1993, c. 316, §10 (AMD) .]

4. Board. "Board" means the board of directors.

5. Domestic association. "Domestic association" means an association or corporation formed under the laws of this State.

6. Foreign association. "Foreign association" means an association or corporation not formed under the laws of this State.

6-A. Independent agricultural contractor. "Independent agricultural contractor" means a person who grows under contract as his primary activity or as part of a general agricultural activity.

[ 1971, c. 502, (NEW) .]

6-B. Marketing contract. "Marketing contract" includes a contract related to the marketing of agricultural products and a contract by an independent agricultural contractor for furnishing services and facilities in raising or growing agricultural products.

[ 1971, c. 502, (NEW) .]

7. Member. "Member" includes the holder of a membership in an association without capital stock and the holder of common stock in an association organized with capital stock.

8. Person. "Person" includes an individual, a partnership, a corporation and an association.

8-A. Producers. "Producers" includes independent agricultural contractors.

[ 1971, c. 502, (NEW) .]

9. Subchapter. "This subchapter" means the "Uniform Agricultural Cooperative Association Act."

SECTION HISTORY

1971, c. 502, (AMD). 1979, c. 541, §A133 (AMD). 1993, c. 316, §10 (AMD).



13 §1775. Existing associations

Any existing association formed under any law of this State as a cooperative agricultural association may elect, by a vote of 2/3 of the members voting thereon at a legal meeting, to secure the benefits of and be bound by this subchapter, and shall thereupon amend such of its articles and bylaws as are not in conformity with this subchapter. A certificate of the action taken at such meeting shall be filed with the Secretary of State within 20 days after such meeting, and a fee of $5 shall be paid.



13 §1776. Use of word "cooperative"

No person, firm, corporation or association, domestic or foreign, hereafter commencing business in this State shall use the word "cooperative" as a part of its corporate or business name unless it has complied with this subchapter or some other statute of this State relating to cooperative associations. A foreign association organized under and complying with the cooperative law of the state of such association's creation shall be entitled to use the term "cooperative" in this State if it has obtained the privilege of doing business in this State.



13 §1777. Foreign associations

A foreign corporation that can qualify as an association, as defined in section 1774, may be authorized to do business in this State under this subchapter by complying with the laws relating to foreign corporations doing business in the State. It shall pay the same fees and charges as domestic associations. Upon such compliance it shall have all the rights and privileges of like domestic associations.



13 §1778. Inducing breach of contract; spreading false reports; penalty

1. Violation. A person may not:

A. Knowingly induce a member or stockholder of an association to violate the member's or stockholder's marketing contract with the association; [2003, c. 452, Pt. G, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Knowingly attempt to induce a member or stockholder of an association to violate the member's or stockholder's marketing contract with the association; or [2003, c. 452, Pt. G, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Intentionally or knowingly spread false reports about the finances or management of the association. [2003, c. 452, Pt. G, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. G, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalties. A person or corporation whose employees or officers violate this section commits a civil violation for which a fine of not less than $100 and not more than $1,000 may be adjudged for each such offense. In addition, the person or corporation is subject to a civil penalty of $500 for each such offense, to be recovered in a civil action by the aggrieved association.

[ 2003, c. 452, Pt. G, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §G1 (RPR).



13 §1779. License fees

Domestic associations and foreign associations admitted to do business in this State shall pay an annual license fee of $10, which shall be in lieu of all other corporation and franchise taxes.



13 §1780. Savings clause

This subchapter shall not impair or affect any act done, offense committed or right accruing, accrued or acquired, or liability, penalty, forfeiture or punishment incurred prior to July 21, 1945, but the same may be enjoyed, asserted, enforced, prosecuted or inflicted as fully and to the same extent as if this subchapter had not been passed.



13 §1781. Nonprofit associations

An association is deemed "nonprofit," as the association is not organized to make a profit for that association or for its members, but only for its members as producers of agricultural products. [1993, c. 316, §11 (NEW).]

SECTION HISTORY

1993, c. 316, §11 (NEW).



13 §1782. General corporation law; applicability

The provisions of the laws related to business corporations and all powers and rights under those laws apply to associations, except when those provisions are in conflict with or inconsistent with the express provisions of this chapter. [1993, c. 316, §11 (NEW).]

SECTION HISTORY

1993, c. 316, §11 (NEW).






Article 2: ORGANIZATION AND POWERS

13 §1821. Incorporators

Five or more adult persons, engaged in agriculture as bona fide producers of agricultural products, or 2 or more associations of such producers, may form an association with or without capital stock.



13 §1822. Purposes

Such association may be organized for the purpose of engaging in any cooperative activity for producers of agricultural products in connection with:

1. Producing, selling, etc. Producing, assembling, marketing, buying or selling agricultural products, or harvesting, preserving, drying, processing, manufacturing, blending, canning, packing, ginning, grading, storing, warehousing, handling, shipping or utilizing such products, or manufacturing or marketing the by-products thereof;

2. Equipment, feed, fertilizer, etc. Manufacturing, buying for or supplying to its members and other patrons, machinery, equipment, feed, fertilizer, fuel, seeds and other agricultural and household supplies;

3. Business or educational services. Performing or furnishing business or educational services, on a cooperative basis, for or to its members and other patrons; or

4. Financing. Financing any of the above enumerated activities for its members, subject to the limitations of Title 9-B, section 466.

[ 1977, c. 564, §66 (AMD) .]

SECTION HISTORY

1977, c. 564, §66 (AMD).



13 §1823. Articles of incorporation

The articles of incorporation must set forth: [2009, c. 56, §10 (AMD).]

1. Name. The name of the association which may or may not include the word "cooperative";

2. Purposes. Its purposes;

3. Duration. Its duration;

4. Location of office. The mailing address and physical address, if different, of its registered office in this State;

[ 2009, c. 56, §11 (AMD) .]

5. Name and address of incorporators; number of shares. The name and mailing address and physical address, if different, of the incorporators, and if organized with capital stock, a statement of the number of shares subscribed by each, which may not be less than one, and the class of shares for which each subscribes;

[ 2009, c. 56, §12 (AMD) .]

6. Names and addresses of first directors. The names and mailing addresses and physical addresses, if different, of the first directors;

[ 2009, c. 56, §13 (AMD) .]

7. With or without capital stock; if with, par value shares. Whether organized with or without capital stock; and if organized with capital stock the total authorized number of par value shares and the par value of each share, and if any of its shares have no par value, the authorized number of such shares; and if more than one class of stock is authorized, a description of the classes of shares, the number of shares in each class, the relative rights, preferences and restrictions granted to or imposed upon the shares of each class and the dividends to which each class shall be entitled;

8. If without, rights and interests of members. If organized without capital stock, whether the property rights and interests of each member are equal or unequal; if unequal, the rule by which such rights and interests shall be determined; and

9. Other provisions. The articles may contain any other provisions, consistent with law for regulating the association's business or the conduct of its affairs, the establishment of voting districts, the election of delegates to represent such districts and the members residing therein, for voting by proxy, and issuance, retirement and transfer of memberships and stock.

SECTION HISTORY

2009, c. 56, §§10-13 (AMD).



13 §1824. Filing and recording articles of incorporation

Before commencing business, the incorporators of every corporation organized under this subchapter shall prepare, sign, date and deliver for filing with the Secretary of State articles of incorporation, in a format approved by the Secretary of State, setting forth the information required under section 1823. The filing fee for a corporation formed under this subchapter is the same as for a corporation organized under Title 13-C. If articles of incorporation delivered for filing to the Secretary of State pursuant to this section satisfy the requirements of this subchapter, the Secretary of State shall file the articles of incorporation. The date of filing is the date of receipt by the Secretary of State. After filing the articles of incorporation under this subchapter, the Secretary of State shall deliver to the corporation or its representative a copy of the document with an acknowledgement of the date of filing. [2009, c. 56, §14 (AMD).]

SECTION HISTORY

1977, c. 522, §8 (AMD). 2007, c. 231, §5 (AMD). 2009, c. 56, §14 (AMD).



13 §1825. Amendment of articles

1. Procedure. An association may amend its articles of incorporation by the affirmative vote of 2/3 of the members voting thereon at any regular meeting, or at a special meeting called for the purpose, or if the association permits its members to vote on the basis of patronage, by the affirmative vote of a majority of the members representing 2/3 of the membership patronage voting thereon. A written or printed notice of the proposed amendment and of the time and place of holding such meetings shall be delivered to each member, or mailed to his last known address as shown by the books of the association, at least 30 days prior to any such meetings. No amendment affecting the preferential rights of any outstanding stock shall be adopted until the written consent of the holders of 2/3 of the outstanding preference shares has been obtained.

2. Certificate recorded. After an amendment has been adopted, the president or vice-president and the treasurer or secretary or assistant secretary shall prepare, sign, date and deliver for filing to the Secretary of State articles of amendment, in a format approved by the Secretary of State, setting forth the amendment adopted by the corporation as proposed in subsection 1. The filing fee for an amendment filed under this section is the same as for a corporation filing articles of amendment under Title 13-C. If articles of amendment delivered for filing to the Secretary of State pursuant to this section satisfy the requirements of this section, the Secretary of State shall file the articles of amendment. The date of filing is the date of receipt by the Secretary of State. After filing the articles of amendment under this section, the Secretary of State shall deliver to the corporation or its representative a copy of the document with an acknowledgement of the date of filing.

[ 2007, c. 231, §6 (AMD) .]

SECTION HISTORY

1977, c. 522, §9 (AMD). 2007, c. 231, §6 (AMD).



13 §1826. Bylaws

The members of the association may adopt bylaws not inconsistent with law or the articles, and they may alter and amend the same from time to time. The bylaws must be adopted by a majority of the members voting thereon, or if the association permits its members to vote on the basis of patronage, then by a majority of members and a majority of the patronage voting thereon. The bylaws may provide for:

1. Meetings; quorum. The time, place and manner of calling and conducting meetings of the members, and the number of members that shall constitute a quorum;

2. Manner of voting. The manner of voting and the condition upon which members may vote at general and special meetings and by mail or by delegates elected by district groups or other associations, and the voting power of votes based on patronage;

3. Provisions as to directors and officers. Subject to any provision thereon in the articles and in this subchapter, the number, qualifications, compensation, duties and terms of office of directors and officers; the time of their election and the mode and manner of giving notice thereof;

4. Meetings of directors and executive committee; quorum. The time, place and manner for calling and holding meetings of the directors and executive committee, and the number that shall constitute a quorum;

5. Rules. Rules consistent with law and the articles for the management of the association, the establishment of voting districts, the making of contracts, the issuance, retirement and transfer of stock, and the relative rights, interests and preferences of members and shareholders; and

6. Penalties. Penalties for violation of the bylaws.



13 §1827. General and special meetings

An association may provide in its bylaws for one or more regular meetings each year, which may be held within or without the State at the time and place designated in the bylaws. Special meetings of the members may be called by the board of directors, and it shall be their duty to call such meetings when 10% of the members file with the secretary a petition demanding a special meeting and specifying the business to be considered at such meeting. Notice of all meetings, except as otherwise provided by law, or the articles or bylaws, shall be mailed to each member at least 10 days prior to the meeting, and in case of special meetings the notice shall state the purposes for which it is called, but the bylaws may require that all notices, except of proposed amendments to the articles, shall be given by publication in a periodical published by or for the association, to which substantially all its members are subscribers, or in a newspaper or newspapers whose combined circulation is general in the territory in which the association operates.



13 §1828. Powers

1. Capacity to act. An association formed under this subchapter, or an association which might be formed under this subchapter and which existed at the time this Act took effect, shall have the capacity to act possessed by natural persons, but such association shall have authority to perform only such acts as are necessary or proper to accomplish the purposes as set forth in its articles and which are not repugnant to law.

2. Authority. Without limiting or enlarging the grant of authority contained in subsection 1, it is specifically provided that every such association shall have authority:

A. To act as agent, broker or attorney in fact for its members and other patrons, and for any subsidiary or affiliated association, and otherwise to assist or join with associations engaged in any one or more of the activities authorized by its articles, and to hold title for its members and other patrons and for subsidiary and affiliated associations to property handled or managed by the association on their behalf;

B. To make contracts, and to exercise by its board or duly authorized officers or agents, all such incidental powers as may be necessary, suitable or proper for the accomplishment of the purposes of the association and not inconsistent with law or its articles, and that may be conducive to or expedient for the interest or benefit of the association;

C. To make loans or advances to members or producer-patrons against products delivered or to be delivered to the association, or to the members of an association which is itself a member or subsidiary thereof; to purchase, otherwise acquire, indorse, discount or sell any evidence of debt, obligation or security, but it shall not engage in banking;

D. To establish and accumulate reserves;

E. To own and hold membership in or shares of the capital stock of other associations and corporations and the bonds or other obligations thereof, engaged in any related activity; or, in producing, warehousing or marketing or purchasing any of the products handled by the association; or, in financing its activities, and while the owner thereof, to exercise all the rights of ownership, including the right to vote thereon;

F. To acquire, hold, sell, dispose of, pledge or mortgage any property which its purposes may require, subject to any limitation prescribed by law or its articles;

G. To borrow money and to give its notes, bonds or other obligations therefor and secure the payment thereof by mortgage or pledge;

H. To deal in products of, and handle machinery, equipment, supplies and perform services for nonmembers to an amount not greater in annual value than such as are dealt in, handled or performed for or on behalf of its members, but the value of the annual purchases made for persons who are neither members nor producers shall not exceed 15% of the value of all its purchases;

I. To have a corporate seal and to alter the same at pleasure;

J. To continue as a corporation for the time limited in its articles, and if no time limit is specified, then perpetually;

K. To sue and be sued in its corporate name;

L. To conduct business in this State and elsewhere as may be permitted by law; and

M. To dissolve and settle its affairs.



13 §1829. Information and advice for members

1. Not in restraint of trade. No association complying with the terms hereof shall be deemed to be a conspiracy, or a combination in restraint of trade or an illegal monopoly; or be deemed to have been formed for the purpose of lessening competition or fixing prices arbitrarily, nor shall the contracts between the association and its members, or any agreements authorized in this subchapter, be construed as an unlawful restraint of trade or as part of a conspiracy or combination to accomplish an improper or illegal purpose or act.

2. Information. An association may acquire, exchange, interpret and disseminate to its members, to other cooperative associations and otherwise, past, present and prospective crop, market, statistical, economic and other similar information relating to the business of the association, either directly or through an agent created or selected by it or by other associations acting in conjunction with it.

3. Advice. An association may advise its members in respect to the adjustment of their current and prospective production of agricultural commodities and its relation to the prospective volume of consumption, selling prices and existing or potential surplus, to the end that every market may be served from the most convenient productive areas under a program of orderly marketing that will assure adequate supplies without undue enhancement of prices or the accumulation of any undue surplus.






Article 3: OFFICERS AND DIRECTORS

13 §1871. Directors

1. Membership; term. The business of the association is managed by a board of not less than 3 directors. The directors must be members of the association or officers, general managers, directors or members of a member association, except that the members of the association may elect, pursuant to the bylaws of the association, to allow the election of nonmember directors of the association by the board of directors, as long as the number of nonmember directors does not exceed 25% of the total number of duly elected member directors. A director shall hold office for the term for which the director was named or elected and until the director's successor is elected and qualified.

[ 2009, c. 5, §1 (AMD) .]

2. Names; successors. The names of the first directors shall be stated in the articles. Their successors shall be elected by the members as prescribed by the articles or bylaws.

3. Duties, etc. prescribed by articles or bylaws. The number, qualifications, terms of office, manner of election, time and place of meeting and the powers and duties of the directors may, subject to this subchapter, be prescribed by the articles or bylaws.

4. District directors. The bylaws may provide, if not restricted by the articles, that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts, either directly or by district delegates elected by the members in that district. In such case, the bylaws shall specify or vest in the board of directors authority to determine the number of directors to be elected by each district and the manner and method of apportioning the directors and of districting and redistricting the territory covered by the association. The bylaws may provide that primary elections shall be held in each district to nominate the directors apportioned thereto and that the result of all such primary elections may be ratified by the next regular meeting of the association or may be considered as a final election.

5. Executive committee. The bylaws may provide for an executive committee to be elected by the board of directors from their number and may allot to such committee all the functions and powers of the board, subject to its general direction and control.

SECTION HISTORY

2009, c. 5, §1 (AMD).



13 §1872. -- removal

Any member may ask for the removal of a director by filing charges with the secretary or president of the association, together with a petition signed by 5% of the members requesting the removal of the director in question. The removal shall be voted upon at the next meeting of the members, and by 2/3 of the voting power voting thereon the association may remove the director. The director whose removal is requested shall be served with a copy of the charges not less than 10 days prior to the meeting and shall have an opportunity at the meeting to be heard in person and by counsel and to present evidence. The persons requesting the removal shall have the same opportunity. In case the bylaws provide for election of directors by districts, then the petition for removal of a director must be signed by 20% of the members residing in the district from which he was elected. The board must call a special meeting of the members residing in that district to consider the removal of the director, and by 2/3 of the voting power of the members of that district voting thereon the director in question may be removed from office.



13 §1873. Officers

The board shall elect one or more officers as authorized in the bylaws. The bylaws of each cooperative must provide for one or more officers, including the qualifications for and the titles of those officers. [1999, c. 48, §1 (AMD).]

SECTION HISTORY

1999, c. 48, §1 (AMD).



13 §1874. -- removal

Any member may bring charges of misconduct or incompetency against an officer by filing them with the secretary or president of the association, together with a petition signed by 10% of the members requesting the removal of the officer in question. The directors shall vote upon the removal of the officer at the first meeting of the board held after the hearing on the charges, and the officer may be removed by a majority vote, notwithstanding any contract the officer may have with the association, which shall terminate upon his removal, anything in the contract to the contrary notwithstanding. The officer against whom such charges are made shall be served with a copy of the charges not less than 10 days prior to the meeting, and shall have an opportunity at the meeting to be heard in person and by counsel, and to present evidence, and the persons making the charges shall have the same opportunity.



13 §1875. Referendum

The articles or bylaws may provide that upon demand of 2/5 of all the directors, any matter of policy that has been approved or passed by the board must be referred to the members for their approval before it becomes effective. No referendum shall be allowed unless it is demanded by the required number of directors at the meeting at which the matter of policy in question is adopted.






Article 4: MEMBERS AND SHARES

13 §1911. Members

1. Producers of agricultural products. An association may admit as members only bona fide producers of agricultural products, including tenants and landlords receiving a share of the crop, and cooperative associations of such producers. The incorporators named in the articles are thereby made members of the association, and they shall pay for their membership or stock the same amount and in the same manner as may be required in the case of other members.

2. Limit of common stock. The articles may limit the amount of common stock which a member may own.

3. Vote; liability. Under the terms and conditions prescribed in the bylaws, a member shall lose his vote if he ceases to belong to the class eligible to membership under this section, but he shall remain subject to any liability incurred by him while a member of the association.

4. Personal liability. No member shall be personally liable for any debt or liability of the association.

5. One vote. Unless the articles otherwise provide, no member shall have more than one vote.

6. Member defined. In agricultural associations organized under this subchapter the term "member" in associations without capital stock may, by the bylaws, include any agricultural producer, either corporate or individual, with whom the association shall do business, either directly or through a member cooperative association, amounting to at least $100 during any fiscal year, and may, by the bylaws, include employees.

7. Requirements of statute met. Whenever under this subchapter an association is permitted to take any action, provided such action is authorized by a vote of the members or the vote of a specified proportion of the voting power based on patronage, the requirements of the statute shall be deemed to have been met by an association which has established voting districts and provided for the election of delegates, if such action is authorized by a vote of the delegates representing such members or such voting power.



13 §1912. Certificates; transfers; dividends; preferred stock

1. Certificate for membership or stock. No certificate for membership or stock shall be issued until fully paid for, but bylaws may provide that a member may vote and hold office prior to payment in full for his membership or stock.

2. Dividends. Dividends in excess of 8% on the actual cash value of the consideration received by the association shall not be paid on common or preferred stock or membership capital, but dividends may be cumulative.

3. Net income distributed. Net income in excess of dividends and additions to reserves shall be distributed on the basis of patronage, and the books of the association shall show the interest of patrons in the reserves. The bylaws may provide that any distribution to a nonmember, eligible for membership, may be credited to such nonmember until the amount thereof equals the value of a membership certificate or a share of the association's common stock. The distribution credited to the account of a nonmember may be transferred to the reserve fund at the option of the board if, after 6 years, the amount is less than the value of the membership certificate or a share of common stock.

4. Value of member's interest after withdrawal or termination. The bylaws may fix a time within which a member shall receive from the association, after he has notified the association of his withdrawal, or after the adoption of a resolution by the board terminating his membership, the value in money of his membership interest in the association as appraised by the board of directors. If the board of directors approves the member's designation of a transferee of his membership interest, the association shall be under no obligation to pay him the value of his interest.

5. Preferred stock. An association may issue preferred stock to members and nonmembers. Preferred stock may be redeemed or retired by the association on such terms and conditions as may be provided in the articles and printed on the stock certificate. Preferred stockholders shall not be entitled to vote, but no change in their priority or preference rights shall be effective until the written consent of the holders of 2/3 of the preferred stock has been obtained. Payment for preferred stock may be made in cash, services or property on the basis of the fair value of the stock, services and property as determined by the board.






Article 5: CONSOLIDATION AND DISSOLUTION

13 §1951. Consolidation procedure

Any 2 or more associations organized with or without capital stock and existing under this subchapter may consolidate into a single association which may be either one or any one of said associations, or a new association under this subchapter to be formed by means of such consolidation. Such a consolidation may be effected by a vote of the directors, trustees or managing board, however designated, of each of said associations at a legal meeting thereof ratifying a proposed agreement of consolidation and approved by the affirmative vote of 2/3 of the members of each of said associations voting thereon at any regular meeting or at a special meeting called for the purpose, which agreement shall then be submitted to the Secretary of State for his certification as conformable to the laws of this State and when certified by him shall then be recorded in the registry of deeds in the county where the consolidated association is located and in the county or counties where each of the constituent associations is located and a copy thereof certified by the register of deeds shall be filed in the office of the Secretary of State. When said agreement is so certified, recorded and filed, the separate existence of all of the constituent associations, or all of such constituent associations except the one into which such constituent associations shall have been consolidated, shall cease and the constituent associations, whether consolidated into a new association or merged into one of such constituent associations, as the case may be, shall become the consolidated association by the name provided in said agreement, possessing all the rights, privileges, powers, franchises and immunities as well of a public as of a private nature, and being subject to all the liabilities, restrictions and duties of each of such associations so consolidated and all and singular the rights, privileges, powers, franchises and immunities of each of said associations, and all property, real, personal and mixed, and all debts due to any of said constituent associations on whatever account, and all other things in action of or belonging to each of said associations shall be vested in the consolidated association. All property, rights, privileges, powers, franchises and immunities, and all and every other interest shall be thereafter as effectually the property of the consolidated association as they were of the several and respective constituent associations, and the title to any real estate, whether by deed or otherwise, under the laws of this State, vested in any of such constituent associations, shall not revert or be in any way impaired by reason thereof. All rights of creditors and all liens upon the property of any of said constituent associations shall be preserved unimpaired, limited to the property affected by such liens at the time of the consolidation, and all debts, liabilities and duties of the respective constituent associations shall henceforth attach to said consolidated association and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. [1977, c. 522, §10 (AMD).]

SECTION HISTORY

1977, c. 522, §10 (AMD).



13 §1952. Voluntary dissolution

1. Dissolution.

A. The members of an association may at any regular meeting, or any special meeting called for the purpose, upon 30 days' notice of the time, place and object of the meeting having been given as prescribed in the bylaws, by 2/3 of the voting power voting thereon, discontinue the operations of the association and direct that the association be dissolved and its affairs settled. The members at the meeting shall by like vote designate a committee of 3 members who, as trustees on behalf of the association and within the time fixed in their designation or any extension thereof, shall liquidate the association's assets, pay its debts and divide any remainder among the members or other patrons in accordance with their respective rights and interests under their contracts with the association and the articles and bylaws. Upon final settlement by such trustees, the association is deemed dissolved and ceases to exist. The trustees shall file articles of dissolution as required by subsection 5. [2007, c. 231, §7 (AMD).]

B. The trustees may bring and defend all actions by them deemed necessary to protect and enforce the rights of the association.

C. Any vacancies in the trusteeship may be filled by the remaining trustees.

[ 2007, c. 231, §7 (AMD) .]

2. Power of courts. In the case of an association dissolving pursuant to this section, the Superior Court, upon the petition of the trustees or a majority of them, or a proper case upon the petition of a creditor or member, or upon the petition of the Attorney General, upon notice to all of the trustees and to such other interested persons as the court may specify, from time to time may order and adjudge in respect to the following matters:

A. The giving of notice by publication or otherwise of the time and place for the presentation of all claims and demands against the association, which notice may require all creditors of and claimants against the association to present in writing and in detail at the place specified in their respective accounts and demands to the trustees by a day therein specified, which shall not be less than 40 days from the service or first publication of such notice;

B. The payment or satisfaction in whole or in part of claims and demands against the association or the retention of moneys for such purpose;

C. The presentation and filing of intermediate and final accounts of the trustees, the hearing thereon, the allowance or disallowance thereof and the discharge of the trustees, or any of them, from their duties and liabilities;

D. The administration of any trust or the disposition of any property held in trust by or for the association;

E. The sale and disposition of any remaining property of the association and the distribution or division of such property or its proceeds among the members or persons entitled thereto; and

F. Such matters as justice may require.

3. Orders and judgments binding. All orders and judgments shall be binding upon the association, its property and assets, its trustees, members, creditors and all claimants against it.

4. Application of section. This section shall apply to all associations heretofore or hereafter incorporated in this State.

5. Filing with the Secretary of State. In addition to the requirements set forth in this section, a corporation organized under this subchapter must file articles of dissolution and pay the fee for dissolution as required for business corporations under Title 13-C.

[ 2007, c. 231, §8 (NEW) .]

SECTION HISTORY

2007, c. 231, §§7, 8 (AMD).






Article 6: MAINE AGRICULTURAL MARKETING AND BARGAINING ACT OF 1973

13 §1953. Legislative findings and purpose

Because agricultural products are produced by numerous individual farmers, the marketing and bargaining position of individual farmers will be adversely affected unless they are free to join together voluntarily in cooperative organizations as authorized by law. Furthermore, membership by a farmer in a cooperative organization can only be meaningful, if a handler of agricultural products is required to bargain in good faith with an agricultural cooperative organization as the representative of the members of such organization who have had a previous course of dealing with such handler. The purpose of this Article is to provide standards for the qualification of agricultural cooperative organizations for bargaining purposes, to define the mutual obligation of handlers and agricultural cooperative organizations to bargain with respect to the production, sale and marketing of agricultural products and to provide for the enforcement of such obligation. [1973, c. 621, §1 (NEW).]

SECTION HISTORY

1973, c. 621, §1 (NEW).



13 §1954. Short title

Article 6 shall be known and may be cited as the "Maine Agricultural Marketing and Bargaining Act of 1973." [1973, c. 621, §1 (NEW).]

SECTION HISTORY

1973, c. 621, §1 (NEW).



13 §1955. Definitions

As used in this Article, unless the context otherwise requires, the following words shall have the following meanings. [1973, c. 621, §1 (NEW).]

1. Association of producers. "Association of producers" means any association of producers of agricultural products organized and existing under this subchapter.

[ 1973, c. 621, §1 (NEW) .]

2. Board. "Board" means the Maine Agricultural Bargaining Board provided for in this Article.

[ 1973, c. 621, §1 (NEW) .]

3. Handler. "Handler" means any person engaged in the business or practice of:

A. Acquiring agricultural products from producers or associations of producers for processing or sale; [1973, c. 621, §1 (NEW).]

B. Grading, packaging, handling, storing or processing agricultural products received from producers or associations of producers; [1973, c. 621, §1 (NEW).]

C. Contracting or negotiating contracts or other arrangements, written or oral, with or on behalf of producers or associations of producers with respect to the production or marketing of any agricultural product; or [1973, c. 621, §1 (NEW).]

D. Acting as an agent or broker for a handler in the performance of any function or act specified in paragraph A, B or C. [1973, c. 621, §1 (NEW).]

In the case of potatoes, "handler" means a processor as defined under Title 7, section 1012, subsection 14 or a person or company acting as an agent, broker or dealer as defined under Title 7, section 1012, subsections 1, 3 and 5, respectively, for a processor located or licensed in the State and providing more than 100,000 hundredweight of potatoes annually to any one processor.

[ 2007, c. 499, §2 (AMD) .]

4. Person. "Person" includes one or more individuals, partnerships, corporations and associations.

[ 1973, c. 621, §1 (NEW) .]

5. Producer. "Producer" means a person engaged in the production of agricultural products, excluding forest products, as a farmer, planter, rancher, poultryman, dairyman, fruit, vegetable or nut grower, or independent agricultural contractor as specified in section 1774, subsections 6-A and 8-A. If producer is also a handler, he shall be considered only a handler for the purposes of this Act.

[ 1973, c. 621, §1 (NEW) .]

6. Qualified association. "Qualified association" means an association of producers accredited in accordance with section 1957.

[ 1973, c. 621, §1 (NEW) .]

SECTION HISTORY

1973, c. 621, §1 (NEW). 2007, c. 499, §2 (AMD).



13 §1956. Maine Agricultural Bargaining Board

1. Board. The Maine Agricultural Bargaining Board, established by Title 5, section 12004-B, subsection 7, and located in the Department of Agriculture, Conservation and Forestry, shall administer this article.

[ 1989, c. 503, Pt. B, §69 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Membership. The Maine Agricultural Bargaining Board established by Title 5, section 12004-B, subsection 7, shall consist of 5 members and 2 alternates, who shall be appointed by the Governor. One member and one alternate shall be appointed from a list of names submitted by agricultural producer organizations organized under this subchapter and chapter 81. One member and one alternate shall be appointed from a list of names submitted by processors of agricultural products. In appointing these members and alternates, the Governor shall seek to represent as many different agricultural products as possible and a member and the alternate for that member may not be associated with the same agricultural product, unless suitable persons cannot otherwise be appointed. An alternate shall serve when for any reason the respective member is unable to serve. Three members shall be representatives of the public. A public member may not hold any interest or stock or securities in any producer, dealer, processor or other person whose activities are subject to the jurisdiction of the board.

A. The term of office for all members and alternates shall be 3 years. Members selected from lists submitted by agricultural producer organizations and by processors of agricultural products may serve no more than 2 terms in succession, not to include the current term of a member serving at the time this section becomes effective. The limitation to 2 successive terms may not apply to the public members or to alternates. [1989, c. 703, §1 (AMD).]

B. Board members serving at the time this section becomes effective shall continue as members for the duration of their present terms. The Governor shall appoint 2 alternate members in accordance with this subsection. The initial terms of these alternates expire at the same time as that of the current respective members. The Governor shall designate one of the public members to be the board's chair. In the event of a vacancy, the Governor shall, within one month, appoint a successor to fill the unexpired term. All appointments to the board must be made in conformity with the foregoing plan. Members shall take the oath of office prescribed for state officers. [1989, c. 503, Pt. B, §70 (AMD); 1989, c. 703, §1 (AMD).]

[ 1989, c. 503, Pt. B, §70 (AMD); 1989, c. 703, §1 (AMD) .]

3. Removal. Members of the board shall be removed by the Commissioner of Agriculture, Conservation and Forestry upon notice and hearing for neglect of duty or malfeasance in office but for no other cause. If a member is absent from 3 successive meetings of the board and if the board finds the member's reasons for the absence to be without merit, that member's conduct shall be considered to be neglect of duty.

[ 1987, c. 155, §3 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

4. Quorum. A vacancy in the board shall not impair the right of the remaining members to exercise all of the powers of the board. Three members of the board shall, at all times, constitute a quorum of the board, provided that reasonable notice has been given to all members of the board of the subject matter and date of any meeting at which the board is to exercise any of its powers.

[ 1973, c. 621, §1 (NEW) .]

5. Expenses. Members and alternate members of the board shall be compensated according to the provisions of Title 5, chapter 379 and shall receive necessary expenses.

[ 1987, c. 155, §4 (AMD) .]

6. Rules. The board shall have authority from time to time to adopt, amend and repeal, in the manner prescribed by the Maine Administrative Procedure Act, such rules and regulations as may be necessary or appropriate to carry out this Article. The board shall act as expeditiously as possible to adopt interpretive and procedural rules for carrying out the purposes of this article.

[ 1987, c. 155, §5 (AMD) .]

7. Board's staff and attorney. In hearings under sections 1958 and 1965, neither the board's staff nor its attorney shall function as an advocate for any party.

[ 1987, c. 155, §6 (NEW) .]

8. Annual report. The board shall issue an annual report to the Commissioner of Agriculture, Conservation and Forestry and to the joint standing committee of the Legislature having jurisdiction over agriculture on or before January 15th of each year regarding the operation of this subchapter. This annual report shall take into consideration the following issues as the Maine Agricultural Bargaining Board reviews the effectiveness of the Maine Agricultural Marketing and Bargaining Act of 1973:

A. Unfair practices; [1987, c. 155, §6 (NEW).]

B. Qualification of grower associations; [1987, c. 155, §6 (NEW).]

C. Funding of the Maine Agricultural Bargaining Board; [1987, c. 155, §6 (NEW).]

D. Investigation and hearing procedures; [1987, c. 155, §6 (NEW).]

E. Any other issues relating to this subchapter; and [1987, c. 155, §6 (NEW).]

F. Any recommended changes to this subchapter. [1987, c. 155, §6 (NEW).]

[ 1987, c. 155, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

SECTION HISTORY

1973, c. 621, §1 (NEW). 1977, c. 564, §§67,68 (AMD). 1977, c. 694, §277 (AMD). 1979, c. 731, §19 (AMD). 1983, c. 812, §§95,96 (AMD). 1987, c. 155, §§2-6 (AMD). 1989, c. 503, §§B69,B70 (AMD). 1989, c. 703, §1 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV).



13 §1957. Qualification of associations of producers

1. Qualification. Only those associations of producers that have been qualified in accordance with this section shall be entitled to the benefits provided by this Article.

[ 1973, c. 621, §1 (NEW) .]

2. Petition. An association of producers desiring qualification shall file with the board a petition for qualification. The petition shall contain such information and be accompanied by such documents as shall be required by the regulations of the board.

[ 1973, c. 621, §1 (NEW) .]

3. Hearing. The board shall provide notice and opportunity for a hearing, provided in a manner consistent with the provisions as to adjudicatory proceedings of the Maine Administrative Procedure Act. The board shall qualify such association, if based upon the evidence at such hearing, the board finds:

A. That under the charter documents or the bylaws of the association, the association is directly or indirectly producer-owned and controlled; [1973, c. 621, §1 (NEW).]

B. The association has membership agreements signed by each of its members which authorize the association to represent the member for the purposes of this article; [1987, c. 155, §7 (AMD).]

C. The association is financially sound and has sufficient resources and management to carry out the purposes for which it was organized; [1973, c. 621, §1 (NEW).]

D. The association represents 51% of the producers or produced at least 1/2 of the volume of a particular agricultural product for a specific handler involved with those producers and that agricultural product during the previous 12 months, not including any volume produced by the handler, its subsidiaries, agents or employees or procured by the handler from sources other than producers; for the purposes of this article, members of farmer cooperatives are counted as individual farmer members; if the board has reasonable cause to question such representation, the board shall require a secret ballot election to certify the percentage of representation; and [1991, c. 116, (AMD).]

E. The association has as one of its functions acting as principal or agent for its producer-members in negotiations with handlers for prices and other terms of contracts with respect to the production, sale and marketing of their product. [1973, c. 621, §1 (NEW).]

[ 1991, c. 116, (AMD) .]

4. Refiling of petition. If after the hearing, the board does not deem an association qualified, it shall, in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, clearly specify the reasons for such failure to qualify in its decision and, upon the refiling of the petition, shall reconsider its decision within 30 days after the date on which the petition was filed. An association seeking reconsideration shall refile its petition within 30 days of receipt of the board's initial decision.

[ 1987, c. 155, §8 (AMD) .]

5. Notice. After the board qualifies such association, it shall give notice of such qualification to all known handlers that, in the ordinary course of business, purchase the agricultural commodities that such association represents.

[ 1973, c. 621, §1 (NEW) .]

6. Annual report. A qualified association shall file an annual report with the board in such form as shall be required by the regulations of the board. The annual report shall contain such information as will enable the board to determine whether the association continues to meet the standards for qualification, except that an association which the board has determined to be qualified shall not be required to have its qualification redetermined until it has negotiated and entered into a contract with a handler, with or without resort to arbitration.

[ 1985, c. 578, §1 (AMD) .]

7. Revocation. If a qualified association ceases to maintain the standards for qualifications set forth in subsection 3, the board shall, in a manner consistent with the Maine Administrative Procedure Act, apply to the District Court to revoke the qualification of such association, except that the board shall not seek revocation of an association's qualification during the period set out in subsection 6 in which the association cannot be required to have its qualification redetermined.

[ 1985, c. 578, §2 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

8. Confidentiality. Information provided to the board by an association regarding the identification of its members and information provided to the board by a handler regarding its volume of purchases of agricultural products and the identification of producers from whom it purchased those products shall be treated by the board as confidential information not to be disclosed to the adverse party or any other person without the consent of the association or the handler, respectively, until the board has rendered its final decision as to the qualification of the association. After a final decision has been rendered, the information is no longer confidential information, but its disclosure shall be governed by Title 1, section 402, subsection 3, paragraph B.

[ 1987, c. 155, §9 (NEW) .]

SECTION HISTORY

1973, c. 621, §1 (NEW). 1977, c. 694, §§278-280 (AMD). 1985, c. 578, §§1,2 (AMD). 1987, c. 155, §§7-9 (AMD). 1991, c. 116, (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



13 §1958. Bargaining

1. Definition. As used in this article, "bargaining" is the mutual obligation of a handler and a qualified association to meet at reasonable times and negotiate in good faith with respect to the price, terms of sale, compensation for commodities produced or sold, or both, under contract and other contract provisions relative to the commodities that such qualified association represents and the execution of a written contract incorporating any agreement reached if requested by either party. Such obligation on the part of any handler shall extend only to a qualified association that represents producers with whom such handler has had a prior course of dealing. Such obligation does not require either party to agree to a proposal or to make a concession. The obligation to bargain continues until the commencement of required mediation, as provided in section 1958-B, subsection 2.

[ 1987, c. 155, §10 (AMD) .]

2. Prior course of dealing. A handler shall be deemed to have had a prior course of dealing with a producer if such handler has purchased commodities produced by such producer in any 2 of the preceding 3 years, provided that the sale by a handler of his business shall not negate any prior course of dealing that producers have had with this business.

[ 1973, c. 621, §1 (NEW) .]

3. Contracts. Nothing in this Article shall be deemed to prohibit a qualified bargaining association from entering into contracts with handlers to supply the full agricultural production requirements of such handlers.

[ 1973, c. 621, §1 (NEW) .]

4. Limitation.

[ 1987, c. 155, §11 (RP) .]

5. Further limitation. It shall be unlawful for a handler to purchase a product from other persons under terms more favorable to such persons than those terms negotiated with a qualified bargaining association for such product, unless such handler has first offered to purchase said product under said more favorable terms from the members of the qualified association of producers and said members have failed to supply the required product within a reasonble time according to said more favorable terms.

[ 1973, c. 621, §1 (NEW) .]

6. Notice; opportunity for hearing. Whenever it is charged that a qualified association or handler refuses to bargain, as that term is defined in subsection 1, the board shall provide that person with notice and opportunity to be heard, in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, as to adjudicatory hearings.

[ 1987, c. 155, §12 (AMD) .]

7. Hearing. Hearings held pursuant to subsection 6 shall be held in a manner consistent with the Maine Administrative Procedure Act as to adjudicatory hearings. The board shall request that the Attorney General, or any attorney in his department designated by him, be present at these hearings and shall advise the board on procedure and on the admissibility of any evidence.

[ 1977, c. 694, §282 (RPR) .]

8. Findings. If, upon a preponderance of the evidence, the board determines that the person complained of has refused to bargain, in violation of this article, it shall state its findings of fact and shall issue an order requiring him to bargain as that term is defined in subsection 1 and shall order such further affirmative action, excluding an award of damages, as will effectuate the policies of this article. Failure to comply with such an order is a violation of this article. If the board determines that the person complained of has not refused to bargain, it shall state its findings of fact and shall issue an order dismissing the charges.

[ 1987, c. 155, §13 (AMD) .]

9. Dismissal.

[ 1977, c. 694, §283 (RP) .]

10. Modification. Until the record in a case has been filed in a court, as provided in section 1959, the board may at any time, upon reasonable notice and in such manner as it deems proper, modify or set aside, in a whole or in part, any finding or order made or issued by it.

[ 1973, c. 621, §1 (NEW) .]

SECTION HISTORY

1973, c. 621, §1 (NEW). 1977, c. 694, §§281-283 (AMD). 1987, c. 155, §§10-13 (AMD).



13 §1958-A. Final offer arbitration for the potato industry (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 274, (NEW). 1985, c. 578, §§3,4 (AMD). 1987, c. 155, §14 (RP).



13 §1958-B. Dispute resolution

1. Voluntary mediation. At any time prior to the commencement of required mediation under subsection 2, a handler and a qualified association may mutually agree to obtain or may unilaterally obtain the services of a mediator. Regardless whether mediation is sought mutually or unilaterally, both parties shall participate in mediation in good faith. The parties must use the services of the State's Panel of Mediators for mediation and must share all costs of mediation equally. Costs of mediation and any applicable state cost allocation program charges must be paid into a special fund administered by the Maine Labor Relations Board. The Executive Director of the Maine Labor Relations Board shall authorize mediation services and expenditures incurred by members of the panel. All costs must be paid from that special fund. The executive director may estimate costs upon receipt of a request for services and collect those costs prior to providing the services. The executive director shall bill or reimburse the parties, as appropriate, for any difference between the estimated costs that were collected and the actual costs of providing the services. Once one party has paid its share of the estimated cost of providing the service, the mediator is assigned. A party who has not paid an invoice for the estimated or actual cost of providing services within 60 days of the date the invoice was issued is, in the absence of good cause shown, liable for the amount of the invoice together with a penalty in the amount of 25% of the amount of the invoice. Any penalty amount collected pursuant to this provision remains in the special fund administered by the Maine Labor Relations Board and that fund does not lapse. The executive director is authorized to collect any sums due and payable pursuant to this provision through civil action. In such an action, the court shall allow litigation costs, including court costs and reasonable attorney's fees, to be deposited in the General Fund if the executive director is the prevailing party in the action. Voluntary mediation may not last for more than 3 days for annual crops; voluntary mediation for all other commodities may not last more than 5 days. Mediation may be extended by mutual agreement by the bargaining parties.

[ 1991, c. 798, §1 (AMD) .]

2. Required mediation. Any matters remaining in dispute between the handler and a qualified association 30 days prior to the contract date, as defined in subsection 4, must be submitted by the parties to required mediation. No later than 30 days prior to the contract date, the parties must have mutually agreed on a mediator and on sharing the costs of mediation or must have notified the board that the services of the State's Panel of Mediators will be needed. If services of the State's Panel of Mediators are used, the parties shall share all costs of mediation equally. Mediation may not continue for more than 3 consecutive business days for annual crops; all other commodities may not last more than 5 days, unless the mediator earlier declares that resolution by mediation is not possible. Mediation may be extended by mutual agreement by the bargaining parties. At the end of the mediation period or upon the mediator's earlier declaration, the mediator shall promptly prepare a report specifying all agreements reached in mediation and recommending that the parties either resume bargaining as to all matters remaining in dispute for a period of time not to exceed 2 days or that the parties submit all matters remaining in dispute to arbitration. The parties shall proceed according to the mediator's recommendation. If the parties are to resume bargaining, that bargaining must commence on the day after the day on which the mediator makes the recommendation. Any matters remaining in dispute at the end of the specified bargaining period must be submitted to arbitration.

[ 2003, c. 329, §5 (AMD) .]

3. Different contract date. Once a contract date has been established as provided in subsection 2, the parties may mutually agree to a different contract date, provided that they do so no less than 45 days prior to the contract date established as provided in subsection 4.

[ 1987, c. 155, §15 (NEW) .]

4. Definition. The term "contract date" as used in subsection 2, shall have the following meaning.

A. Where, on the effective date of this section, there is no contract under this article in existence between the parties, the contract date shall be the date set by the board, in consultation with the parties, as the date by which a contract must be signed by both parties. After that date, as between those parties, the contract date shall be the anniversary of the date set by the board initially. [1987, c. 155, §15 (NEW).]

B. Where, on the effective date of this section, a contract under this article exists between the parties, the contract date shall be the anniversary of the date upon which that contract was signed by both parties. [1987, c. 155, §15 (NEW).]

[ 1987, c. 155, §15 (NEW) .]

5. Arbitration. The parties shall notify the board and the Commissioner of Agriculture, Conservation and Forestry at the commencement of required mediation and an arbitrator must be selected as provided in paragraph D. One day after the mediator recommends arbitration or one day after the conclusion of the period of further bargaining, as provided in subsection 2, each party shall submit to the arbitrator its final offer in which it shall identify all matters as to which the parties agree with contractual language setting forth these agreements, and all matters as to which the parties do not agree with contractual language setting forth the party's final offer for resolution of those disagreements.

A. For all matters submitted to arbitration, the arbitrator shall choose between the final offers of the parties. If the parties reach an agreement on the matters under arbitration before the arbitrator issues a decision, they may submit a joint final offer that the arbitrator shall accept and render as the decision. The arbitrator may hold hearings and administer oaths, examine witnesses and documents, take testimony and receive evidence, and issue subpoenas to compel the attendance of witnesses and the production of records. A person who fails to obey the subpoena of an arbitrator may be punished for contempt of court on application by the arbitrator to the Superior Court for the county in which the failure occurs. The arbitrator may utilize other information in addition to that provided by or elicited from the parties. The arbitrator shall issue a decision within 10 days of the commencement of arbitration and that decision shall be binding on the parties. If the parties reach an agreement on the matters in the arbitrator's decision prior to signing the contract, they may submit a joint final offer to the arbitrator. The arbitrator shall rescind the previous decision and accept and render the joint final offer as the decision. [1989, c. 703, §2 (RPR).]

B. Within 5 days of the arbitrator's decision, the board shall prepare a contract which must include all terms agreed to by the parties in bargaining or settled by voluntary or required mediation or by arbitration and must present the contract to the parties who shall sign the contract within 2 days of its presentation. [1989, c. 703, §2 (RPR).]

C. The commissioner, in consultation with the board, shall establish a panel of arbitrators, who must be qualified by education, training or experience to carry out the responsibilities of an arbitrator under this article. [1989, c. 703, §2 (RPR).]

D. Upon notification by the parties as provided in this subsection, the commissioner shall submit to the parties a list containing an odd number of names of members of the panel of arbitrators who are available for the specific pending arbitration and have expressed a willingness to serve. The parties shall alternately strike names from the list until a single name is left, who shall serve as the arbitrator. The order of striking names must be determined by chance. [2003, c. 329, §6 (AMD).]

E. All costs of arbitration must be borne equally by the parties. The arbitrator shall submit a statement of charges and expenses to the parties and to the board. Each party shall pay the arbitrator directly. [1989, c. 703, §2 (RPR).]

[ 2003, c. 329, §6 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

5-A. Criteria for arbitrator decisions. The arbitrator shall consider the following factors in making a decision pursuant to subsection 5:

A. Prices or projected prices for the agricultural commodity paid by competing handlers in the market area or competing market areas; [1989, c. 703, §3 (NEW).]

B. The quantity of the commodity produced or projections of production in the production area or competing market areas; [1989, c. 703, §3 (NEW).]

C. The relationship between the quantity produced and the quantity handled by the handler; [1989, c. 703, §3 (NEW).]

D. The producer's costs of production including the cost that would be involved in paying farm labor a fair wage rate; [1989, c. 703, §3 (NEW).]

E. The average consumer prices for goods and services, commonly known as the cost of living; [1989, c. 703, §3 (NEW).]

F. The impact of the award on the competitive position of the handler in the market area or competing market areas; [1989, c. 703, §3 (NEW).]

G. The impact of the award on the competitive position of the agricultural commodity in relationship to competing commodities; [1989, c. 703, §3 (NEW).]

H. A fair return on investment; [1989, c. 703, §3 (NEW).]

I. The kind, quality or grade of the commodity involved; [1989, c. 703, §3 (NEW).]

J. Prior agreements of the parties; and [1989, c. 703, §3 (NEW).]

K. Other factors which are normally or traditionally taken into consideration in determining prices, quality, quantity and the costs of other services involved. [1989, c. 703, §3 (NEW).]

[ 1989, c. 703, §3 (NEW) .]

6. Violation. Failure by a party to comply with any of the requirements of this section is a violation of this article.

[ 1987, c. 155, §15 (NEW) .]

SECTION HISTORY

1987, c. 155, §15 (NEW). 1989, c. 201, §§1,2 (AMD). 1989, c. 703, §§2,3 (AMD). 1991, c. 622, §O1 (AMD). 1991, c. 798, §1 (AMD). 2003, c. 329, §§5,6 (AMD). 2011, c. 657, Pt. W, §6 (REV).



13 §1959. Enforcement of orders and judicial review

1. Complaint. The board shall have power to complain to the Superior Court for the enforcement of its orders made under sections 1958 and 1965 and for appropriate temporary relief or restraining order, and shall file in the court the original or certified copy of the entire record in the proceeding, and shall cause notice of such complaint to be served upon such person, and said court shall thereupon have jurisdiction of the proceeding and of the question determined therein, and shall have power to grant such temporary relief or restraining order as it deems just and proper, and to make and enter a judgment enforcing, modifying and enforcing as so modified, or setting aside in whole or in part, the order of the board. No objection that has not been urged before the board may be considered by the court, unless the failure or neglect to urge such objection shall be excused because of extraordinary circumstances. The findings of the board with respect to questions of fact, if supported by substantial evidence on the record considered as a whole, shall be conclusive. If either party shall apply to the court for leave to adduce additional evidence and shall show to the satisfaction of the court that such additional evidence is material and that there were reasonable grounds for the failure to adduce such evidence in the hearing before the board, the court may order such additional evidence to be taken before the board and to be made a part of the record. The board may modify its findings as to the facts, or make new findings, by reason of additional evidence so taken and filed, and it shall file such modified or new findings, which findings with respect to questions of fact if supported by substantial evidence on the record considered as a whole shall be conclusive, and shall file its recommendations, if any, for the modification or setting aside of its original order.

[ 1987, c. 155, §16 (AMD) .]

2. Appeal.

[ 1977, c. 694, §284 (RP) .]

3. Stay. The provisions of Title 5, section 11004, shall govern with respect to any application for a stay of an order of the board.

[ 1987, c. 155, §17 (AMD) .]

4. Procedure.

[ 1977, c. 694, §286 (RP) .]

5. Penalties. In an action to enforce an order or in a separate action, the board may seek civil penalties for violation of this article. In any such action, a violation shall be punishable by a civil penalty of not more than $5,000. When the violation is a refusal to bargain under section 1958 or an unfair practice under section 1965, each day that such conduct occurred shall constitute a separate violation. If a qualified association is found to have committed a violation under sections 1958 and 1965, and if a civil penalty is imposed, and if the court finds that the association is unable to pay the civil penalty, the court shall instead issue an order suspending for one year the association's rights as a qualified association under this article.

[ 1987, c. 155, §18 (NEW) .]

SECTION HISTORY

1973, c. 621, §1 (NEW). 1973, c. 788, §54 (AMD). 1977, c. 694, §§284-286 (AMD). 1987, c. 155, §§16-18 (AMD).



13 §1960. Copy evidence; oaths; subpoenas (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 621, §1 (NEW). 1987, c. 155, §19 (RP).



13 §1961. Contempt (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 621, §1 (NEW). 1987, c. 155, §20 (RP).



13 §1962. Service (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 621, §1 (NEW). 1987, c. 155, §21 (RP).



13 §1963. Subpoena

In any proceeding before the board under this article, the board may issue subpoenas for the attendance of witnesses, or for the production of documents and may examine witnesses under oath provided that: [1987, c. 155, §22 (AMD).]

1. Upon written application of a party to a proceeding, the board shall issue subpoenas for the attendance of witnesses or for the production of documents;

[ 1973, c. 621, §1 (NEW) .]

2. A person who fails to obey the subpoena of the board may be punished as for contempt of court on application by the board to the Superior Court for the county in which such failure occurs;

[ 1973, c. 621, §1 (NEW) .]

3. Witnesses who are summoned before the board or its agents shall be entitled to the same witness and mileage fees as are paid to witnesses subpoenaed in the District Courts of the State.

[ 1973, c. 621, §1 (NEW) .]

SECTION HISTORY

1973, c. 621, §1 (NEW). 1987, c. 155, §22 (AMD).



13 §1964. Antitrust

The activities of qualified associations and handlers in bargaining with respect to the price, terms of sale, compensation for commodities produced under contract or other contract terms relative to agricultural commodities produced by the members of such qualified associations are deemed not to violate any antitrust law of this State. Nothing in this Article may be construed to permit handlers to contract, combine or conspire with one another in bargaining with qualified associations. [RR 2013, c. 2, §21 (COR).]

SECTION HISTORY

1973, c. 621, §1 (NEW). RR 2013, c. 2, §21 (COR).



13 §1965. Unfair practices

1. Producers of agricultural commodities are free to join together voluntarily in associations as authorized by law without interference by handlers. A handler shall not engage nor permit an employee or agent to engage in any of the following practices, defined as unfair practices:

A. To coerce a producer in the exercise of his right to join and belong to or to refrain from joining or belonging to an association or to refuse to deal with a producer because of the exercise of his right to join and belong to an association except as provided in section 1958, subsection 5; [1987, c. 155, §23 (AMD).]

B. To discriminate against a producer with respect to price, quantity, quality or other terms of purchase, acquisition or other handling of agricultural products because of his membership in or contract with an association; [1973, c. 621, §1 (NEW).]

C. To coerce or intimidate a producer to breach, cancel or terminate a membership agreement or marketing contract with an association or a contract with a handler; [1973, c. 621, §1 (NEW).]

D. To pay or loan money, give anything of value or offer any other inducement or regard to a producer for refusing or ceasing to belong to an association; [1973, c. 621, §1 (NEW).]

E. To make or circulate unsubstantiated reports about the finances, management or activities of associations or handlers; [1973, c. 621, §1 (NEW).]

F. To conspire, combine, agree or arrange with any other person to do or aid or abet the doing of any practice which is in violation of this Act; [1973, c. 621, §1 (NEW).]

G. To refuse to bargain with an accredited association with whom the handler has had prior dealings or with an accredited association whose producers in the bargaining units have had substantial dealing with the handler prior to the accreditation of the association; or [1973, c. 621, §1 (NEW).]

H. To negotiate with a producer included in the bargaining unit after an association is accredited. [1973, c. 621, §1 (NEW).]

[ 1987, c. 155, §23 (AMD) .]

2. An association shall not engage or permit an employee or agent to engage in the following practices, defined as unfair practices:

A. To act in a manner contrary to the bylaws of the association; [1973, c. 621, §1 (NEW).]

B. To refuse to bargain with a handler with whom the accredited association has had prior dealing or with whom its producers have had substantial dealing prior to the accreditation of the association; [1973, c. 621, §1 (NEW).]

C. To coerce or intimidate a handler to breach, cancel or terminate a membership agreement or marketing contract with an association or a contract with a producer; [1973, c. 621, §1 (NEW).]

D. To make or circulate unsubstantiated reports about the finances, management or activities of other associations or handlers; [1973, c. 621, §1 (NEW).]

E. To conspire, combine, agree or arrange with any other person to do or aid or abet the doing of any practice which is in violation of this Act; [1973, c. 621, §1 (NEW).]

F. To hinder or prevent, by picketing, threats, intimidations, force or coercion of any kind, the pursuit of any lawful work or employment, or to obstruct or interfere with entrance to or egress from any place of employment, or to obstruct or interfere with free and uninterrupted use of public roads, streets, highways, railways, airports or other ways of travel or conveyance; [1973, c. 621, §1 (NEW).]

G. To exercise coercive pressure by picketing, patrolling or otherwise business establishments other than the premises owned or controlled by the handler in order to cause such parties to cease doing business with such handler. [1973, c. 621, §1 (NEW).]

[ 1973, c. 621, §1 (NEW) .]

3. Notice; opportunity for hearing. Whenever it is charged that a qualified association or a handler has committed an unfair practice under this section, the board shall provide that person with notice and opportunity to be heard, in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, as to adjudicatory hearings.

[ 1987, c. 155, §24 (NEW) .]

4. Hearing. Hearings held pursuant to subsection 3 shall be held in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, as to adjudicatory hearings. The board shall request that the Attorney General or any attorney in his department designated by the Attorney General, be present at these hearings and shall advise the board on procedure and on the admissibility of any evidence.

[ 1987, c. 155, §24 (NEW) .]

5. Findings. If, upon a preponderance of the evidence, the board determines that the person complained of has committed an unfair practice, in violation of this article, it shall state its findings of fact and shall issue an order requiring the person to cease and desist from such conduct and shall order such further affirmative action, excluding an award of damages, as will effectuate the policies of this article. Failure to comply with such an order is a violation of this article. If the board determines that the person complained of has not committed an unfair practice, it shall state its findings of fact and shall issue an order dismissing the charges.

[ 1987, c. 155, §24 (NEW) .]

6. Frivolous charges. If the board determines that a charge of unfair practice is frivolous, it shall state its findings of fact and may issue a reprimand to the person making the charge. Where the board determines that a person who made a charge which was determined to be frivolous did so knowing the charge to be frivolous, it shall state its findings of fact and shall issue an order requiring that person to pay the reasonable attorneys fees and double the amount of other reasonable costs incurred by the person against whom the charge was made in defending against the charge before the board. Where it is disputed, reasonableness shall be determined by the board. The order shall also require that person to reimburse the State for the per diem payments made to board members for their attendance at the hearing on the charge. Failure to comply with such an order is a violation of this article.

[ 1987, c. 155, §24 (NEW) .]

SECTION HISTORY

1973, c. 621, §1 (NEW). 1987, c. 155, §§23,24 (AMD).









Subchapter 3: EMPLOYEE COOPERATIVE CORPORATIONS

13 §1971. Title

This subchapter shall be known and may be cited as the "Employee Cooperative Corporations Act." [1983, c. 136, (NEW).]

SECTION HISTORY

1983, c. 136, (NEW).



13 §1972. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 136, (NEW).]

1. Employee cooperative. "Employee cooperative" means a corporation which has duly elected to be governed by this subchapter.

[ 1983, c. 136, (NEW) .]

2. Member. "Member" means a natural person who has been accepted for membership in and owns a membership share issued by an employee cooperative.

[ 1983, c. 136, (NEW) .]

3. Membership fee. "Membership fee" means an initial payment made by a person to an employee cooperative as a condition to becoming a member.

[ 1983, c. 136, (NEW) .]

4. Patronage. "Patronage" means the amount of work performed as a member of an employee cooperative, measured in accordance with the articles of incorporation or bylaws.

[ 1983, c. 136, (NEW) .]

5. Written notice of allocation. "Written notice of allocation" means a written instrument which discloses to a member the stated dollar amount of that member's patronage allocation and the terms for payment of that amount by the employee cooperative.

[ 1983, c. 136, (NEW) .]

SECTION HISTORY

1983, c. 136, (NEW).



13 §1973. Application of other laws

Except as otherwise provided in this subchapter, employee cooperative corporations are governed by Title 13-C, the Maine Business Corporation Act. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §30 (COR).]

SECTION HISTORY

1983, c. 136, (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B30 (COR).



13 §1974. Registration of securities

Employee cooperatives are subject to Title 32, chapter 13. The fee charged for registration or renewal shall be $10. [1983, c. 136, (NEW).]

SECTION HISTORY

1983, c. 136, (NEW).



13 §1975. Formation of employee cooperative corporation; revocation

1. Election. Any corporation organized under former Title 13-A or Title 13-C may elect to be governed as an employee cooperative under this subchapter, by so stating in its articles of incorporation or articles of amendment filed in accordance with Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §31 (COR) .]

2. Revocation. An employee cooperative may revoke its election under this subchapter by a vote of 2/3 of the members and through articles of amendment duly filed in accordance with Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §31 (COR) .]

SECTION HISTORY

1983, c. 136, (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B31 (COR).



13 §1976. Use of words "cooperative," "co-op"

No person, firm, corporation or association, domestic or foreign, hereafter commencing business in this State may use the word "cooperative" or "co-op" as a part of its corporate name, unless it has complied with this subchapter or some other statute of this State relating to cooperative associations. A foreign association organized under and complying with the cooperative law of the state of its creation shall be entitled to use the term "cooperative" or "co-op" in this State if it has obtained the privilege of doing business in this State. [1983, c. 136, (NEW).]

SECTION HISTORY

1983, c. 136, (NEW).



13 §1977. Membership in employee cooperative corporation

The articles of incorporation or the bylaws shall establish qualifications and the methods of acceptance and termination of members. No person may be accepted as a member unless employed by the employee cooperative on a full-time or part-time basis. [1983, c. 136, (NEW).]

SECTION HISTORY

1983, c. 136, (NEW).



13 §1978. Membership shares; fees

1. Issuance of shares. An employee cooperative shall issue a class of voting stock designated as membership shares.

[ 1983, c. 136, (NEW) .]

2. Payment. Each member of an employee cooperative corporation must be issued a membership share upon payment of a membership fee, the amount of which must be determined from time to time by the directors. Title 13-C, section 621 does not apply to membership shares.

[ 2003, c. 344, Pt. D, §8 (AMD) .]

3. Ownership limited. Each member shall own only one membership share, and only members may own those shares.

[ 1983, c. 136, (NEW) .]

4. Voting stock limited. Unless otherwise provided in this subchapter or in the articles of incorporation of an employee cooperative, no other capital stock other than membership shares may have voting power. In the event that proposed amendments to the articles of incorporation would adversely affect any nonvoting class of shareholders, such action may not be taken without the vote of those shareholders, as provided in Title 13-C, sections 1003 and 1004.

[ 2003, c. 344, Pt. D, §8 (AMD) .]

SECTION HISTORY

1983, c. 136, (NEW). 2003, c. 344, §D8 (AMD).



13 §1979. Amendment of bylaws

The bylaws of an employee cooperative may only be amended by members, except as provided in Title 13-C, section 207. [2003, c. 344, Pt. D, §9 (AMD).]

SECTION HISTORY

1983, c. 136, (NEW). 2003, c. 344, §D9 (AMD).



13 §1980. Earnings or losses

1. Apportionment. The net earnings or losses of an employee cooperative shall be apportioned and distributed at such times and in such manner as the articles of organization or bylaws shall specify. Net earnings declared as patronage allocations with respect to a period of time, and paid or credited to members, shall be apportioned among the members in accordance with the ratio which each member's patronage during the period involved bears to total patronage by all members during that period.

[ 1983, c. 136, (NEW) .]

2. Method. The apportionment, distribution and payment of net earnings required by this section may be in cash, credits, written notices of allocation or capital stock issued by the employee cooperative.

[ 1983, c. 136, (NEW) .]

SECTION HISTORY

1983, c. 136, (NEW).



13 §1981. Accounting for earnings or losses

1. Internal accounts. Any employee cooperative may establish in its articles of incorporation or bylaws a system of internal capital accounts to reflect the book value and to determine the redemption price of membership shares, capital stock and written notices of allocation.

[ 1983, c. 136, (NEW) .]

2. Redemption. The articles of incorporation or bylaws of an employee cooperative may permit the periodic redemption of written notices of allocation and capital stock, and must provide for recall and redemption of the membership share upon termination of membership in the cooperative. No redemption may be made if such redemption would result in the liability of any director or officer of the employee cooperative under Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §32 (COR) .]

3. Interest. The articles of incorporation or bylaws may provide for the employee cooperative to pay or credit interest on the balance in each member's internal capital account.

[ 1983, c. 136, (NEW) .]

4. Collective reserve account. The articles of incorporation or bylaws may authorize assignment of a portion of retained net earnings and net losses to a collective reserve account. For purposes of this chapter, a collective reserve account means an unindividuated account on the corporate books representing the corporation's entire net book value minus balances in any other equity accounts. Earnings assigned to the collective reserve account may be used for any and all corporate purposes as determined by the board of directors.

[ 1983, c. 136, (NEW) .]

SECTION HISTORY

1983, c. 136, (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B32 (COR).



13 §1982. Internal capital account cooperatives

1. Types of accounts permitted. An internal capital account cooperative is an employee cooperative whose entire net book value is reflected in internal capital accounts, one for each member, and a collective reserve account, and in which no persons other than members own capital stock. In an internal capital account cooperative, each member shall have only one vote in any matter requiring voting by stockholders.

[ 1983, c. 136, (NEW) .]

2. Allocation to accounts. An internal capital account cooperative shall credit the paid-in membership fee and additional paid-in capital of a member to the member's internal capital account, and shall also record the apportionment of retained net earnings or net losses to the members in accordance with patronage by appropriately crediting or debiting the internal capital accounts of members. The collective reserve account in an internal capital account cooperative shall reflect any paid-in capital, net losses and retained earnings not allocated to individual members.

[ 1983, c. 136, (NEW) .]

3. Adjustment of accounts. In an internal capital account cooperative, the balances in all the internal capital accounts and collective reserve account, if any, shall be adjusted at the end of each accounting period so that the sum of the balances is equal to the net book value of the employee cooperative.

[ 1983, c. 136, (NEW) .]

4. Exceptions. Title 13-C, section 1302 does not apply to an internal capital account cooperative.

[ 2003, c. 344, Pt. D, §10 (AMD) .]

SECTION HISTORY

1983, c. 136, (NEW). 2003, c. 344, §D10 (AMD).



13 §1983. Revocation of election as employee cooperative corporation

When any employee cooperative revokes its election in accordance with section 1975, the articles of amendment must provide for conversion of membership shares and internal capital accounts or their conversions to securities or other property in a manner consistent with Title 13-C. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §33 (COR).]

SECTION HISTORY

1983, c. 136, (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B33 (COR).



13 §1984. Mergers

An employee cooperative that has not revoked its election under this subchapter may not consolidate or merge with another corporation other than an employee cooperative. Two or more employee cooperatives may consolidate or merge in accordance with Title 13-C, chapter 11. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §34 (COR).]

SECTION HISTORY

1983, c. 136, (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B34 (COR).









Chapter 87: FISH MARKETING ASSOCIATIONS

Subchapter 1: GENERAL PROVISIONS

13 §2001. Short title

This chapter shall be known as the "Fish Marketing Act".



13 §2002. Purposes

This chapter is enacted in order to promote, foster and encourage the intelligent and orderly marketing of fish and fishery products through cooperation; to eliminate speculation and waste; to make the distribution of fish and fishery products between producer and consumer as direct as can be efficiently done; and to stabilize the marketing of fish and fishery products.



13 §2003. Definitions

As used in this chapter:

1. Association. "Association" means any corporation organized under this chapter.

2. Fishery products. "Fishery products" includes fish, crustaceans, mollusks and marine products for human consumption.

3. Member. "Member" includes members of associations without capital stock and holders of common stock in associations organized with shares of stock.



13 §2004. Nonprofit associations

Associations shall be deemed "nonprofit," inasmuch as they are not organized to make profit for themselves, as such, or for their members, as such, but only for their members as producers of fishery products.



13 §2005. General corporation law; applicability

The provisions of the general laws relating to business corporations and all powers and rights thereunder, apply to associations, except where such provisions are in conflict with or inconsistent with the express provisions of this chapter.



13 §2006. Registration as dealers in securities

Associations organized under this chapter shall be subject to Title 32, chapter 13. The fee charged for registration or renewal shall be $10.



13 §2007. Anti-trust laws; exemption

An association shall be deemed not to be a conspiracy nor a combination in restraint of trade nor an illegal monopoly; nor an attempt to lessen competition or to fix prices arbitrarily or to create a combination or pool in violation of any law of this State; and the marketing contracts and agreements between the association and its members and any agreements authorized in this chapter shall be considered not to be illegal nor in restraint of trade nor contrary to any statute enacted against pooling or combinations.



13 §2008. Statutory construction

Any provisions of law which are in conflict with this chapter shall not be construed as applying to associations. Any exemptions under any laws applying to fishery products in the possession or under the control of the individual producer shall apply similarly and completely to such fishery products delivered by its members, in the possession or under the control of the association.



13 §2009. Merger or consolidation

Any 2 or more associations may be merged into one such constituent association or consolidated into a new association. Such merger or consolidation shall be made in the manner prescribed for domestic business corporations.






Subchapter 2: ORGANIZATION

13 §2051. Authority to form association

Five or more persons, a majority of whom are residents of this State, engaged in the fishery business, may form an association, with or without shares of stock, under this chapter.



13 §2052. Articles of incorporation

Articles of incorporation shall be signed, acknowledged and filed in the manner prescribed for domestic business corporations.



13 §2053. Contents

The articles of incorporation shall state:

1. Name. The name of the association;

2. Purposes. The purposes for which it is formed;

3. Location. The municipality and county where the principal office for the transaction of business of the corporation is to be located;

4. Directors. The number of directors thereof, which shall be not less than 3 and may be any number in excess thereof; the term of office of such directors; and the names and residences of those who are to serve as directors for the first year, or until election and qualification of their successors.



13 §2054. Shares; number; par value

If the association is organized with shares of stock, the articles shall state the number of shares which may be issued and if the shares are to have a par value, the par value of each share, and the aggregate par value of all shares; and if the shares are to be without par value, it shall be so stated.



13 §2055. Classes

If the shares are to be classified, the articles shall contain a description of the classes of shares and a statement of the number of shares of each kind or class and the nature and extent of the preferences, rights, privileges and restrictions granted to or imposed upon the holders of the respective classes of stock.



13 §2056. Membership; voting power

If the association is organized without shares of stock, the articles shall state whether the voting power and the property rights and interest of each member are equal or unequal; and if unequal the general rule or rules applicable to all members by which the voting power and the property rights and interests, respectively, of each member may be and are determined and fixed; and shall provide for the admission of new members who shall be entitled to vote and to share in the property of the association with the old members, in accordance with such general rule or rules.



13 §2057. Amendments

The articles of incorporation of any association may be altered or amended in the manner and for the purposes prescribed for domestic corporations.



13 §2058. Adoption, repeal and amendment; vote; delegation of authority

Each association shall, within 30 days after its incorporation, adopt for its government and management a code of bylaws, not inconsistent with this chapter. A majority vote of the members or shares of stock issued and outstanding and entitled to vote, or the written assent of a majority of the members or of stockholders representing a majority of all the shares of stock issued and outstanding and entitled to vote, is necessary to adopt such bylaws and is effectual to repeal or amend any bylaws, or to adopt additional bylaws. The power to repeal and amend the bylaws, and adopt new bylaws, may, by a similar vote, or similar written assent, be delegated to the board of directors, which authority may, by a similar vote, or similar written assent, be revoked.



13 §2059. Prohibited transfers

The bylaws shall prohibit the transfer of the common stock or membership certificates of the associations to persons not engaged in the fishery business.



13 §2060. Quorum; voting; qualifications of directors; penalties

The bylaws may provide:

1. Quorum. The number of members constituting a quorum;

2. Voting. The right of members to vote by proxy or by mail or both, and the conditions, manner, form and effects of such votes; the right of members to cumulate their votes and the prohibition, if desired, of cumulative voting;

3. Quorum for directors. The number of directors constituting a quorum;

4. Duties, term, etc. of directors. The qualifications, compensation and duties and term of office of directors and officers and the time of their election;

5. Penalties. Penalties for violations of the bylaws.



13 §2061. Members; financial rights and obligations

The bylaws may provide:

1. Fees. The amount of entrance, organization and membership fees, if any; the manner and method of collection of the same; and the purposes for which they may be used;

2. Members' payments. The amount which each member shall be required to pay annually, or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member for services rendered by the association to him and the time of payment and the manner of collection; and the marketing contract between the association and its members which every member may be required to sign;

3. Dividends. The amount of any dividends which may be declared on the stock or membership capital, which dividends shall not exceed 8% per annum and which dividends shall be in the nature of interest and shall not affect the nonprofit character of any association organized under this chapter.



13 §2062. -- qualifications; withdrawals; transfers; suspension; valuation of interest

The bylaws may provide:

1. Membership. The number and qualification of members of the association and the conditions precedent to membership or ownership of common stock;

2. Withdrawal. The method, time and manner of permitting members to withdraw or the holders of common stock to transfer their stock;

3. Transfer of interest. The manner of assignment and transfer of the interest of members and of the shares of common stock;

4. Cessation of membership. The conditions upon which and time when membership of any member shall cease;

5. Suspension. For the automatic suspension of the rights of a member when he ceases to be eligible to membership in the association; and the mode, manner and effect of the expulsion of a member; and

6. Valuation of interest. The manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or upon the expulsion of a member or forfeiture of his membership, or at the option of the association, the purchase at a price fixed by conclusive appraisal by the board of directors; and the conditions and terms for the repurchase by the corporation from its stockholders of their stock upon their disqualification as stockholders.



13 §2063. Meetings

The bylaws may provide for the time, place and manner of calling and conducting meetings of the association.



13 §2064. Districting territory; directors from districts; redistricting

The bylaws may provide that the territory in which the association has members shall be divided into districts and that directors shall be elected from the several districts. In such case, the bylaws shall specify the number of directors to be elected by each district, the manner and method of reapportioning the directors and of redistricting the territory covered by the association.



13 §2065. Directors elected by district representatives; redistricting

The bylaws may provide that the territory in which the association has members shall be divided into districts, and that the directors shall be elected by representatives or advisers, who themselves have been elected by the members from the several territorial districts. In such case, the bylaws shall specify the number of representatives or advisers to be elected by each district, the manner and method of reapportioning the representatives or advisers and of redistricting the territory covered by the association.



13 §2066. Directors; primary elections to nominate

The bylaws may provide that primary elections shall be held to nominate directors. Where the bylaws provide that the territory in which the association has members shall be divided into districts, the bylaws may provide that the results of the primary elections in the various districts shall be final and shall be ratified at the annual meeting of the association.



13 §2067. -- staggered terms

The bylaws may provide that directors shall be elected for terms of from one to 5 years, provided that at each annual election the same fraction of the total number of directors shall be elected as one year bears to the number of years of the term of office.



13 §2068. Executive committee

The bylaws may provide for an executive committee and may allot to such committee all the functions and powers of the board of directors, subject to the general direction and control of the board.






Subchapter 3: OFFICERS

13 §2101. Board of directors

The affairs of the association shall be managed by a board of not less than 3 directors, elected by the members from their own number.



13 §2102. -- meetings

Meetings of the board of directors may be held at any place within or without the State fixed by a quorum thereof unless otherwise provided in the articles of incorporation or bylaws.



13 §2103. -- vacancies

When a vacancy on the board of directors occurs other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy, provided that when the bylaws provide for an election of directors by districts, the vacancy shall be filled by the election of a director from the district in which the vacancy occurs; or the board of directors may call a special meeting of the members in that district to fill the vacancy.



13 §2104. President; vice-presidents; secretary; treasurer

The directors shall elect from their number a president and one or more vice-presidents. They shall elect a secretary and a treasurer, who need not be directors or members of the association, and they may combine the 2 latter offices and unite both functions and titles in one person. The treasurer may be a bank or any depository and, as such, shall not be considered as an officer, but as a function of the board of directors. In such case, the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as and where authorized by the board of directors. Any vacancy in any office, other than that of director, shall be filled by the board of directors.



13 §2105. Compensation

An association may provide a fair remuneration for the time actually spent by its officers and directors in its service and for the service of the members of its executive committee.



13 §2106. Charges; petition

Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by 5% of the members, requesting the removal of the officer or director in question.



13 §2107. -- notice; hearing

The director or officer, against whom such charges have been brought, shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses; and the person or persons bringing the charges against him shall have the same opportunity.



13 §2108. Vote; time; majority required

Except as provided in section 2109, the removal shall be voted upon at the next regular or special meeting of the association and, by a vote of a majority of the members, the association may remove the officer or director.



13 §2109. District directors; petition; vote of district membership

If the bylaws provide for election of directors by districts with primary elections in each district, the petition for removal of a director shall be signed by 20% of the members residing in the district from which he was elected. The board of directors shall call a special meeting of the members residing in that district to consider the removal of the director; and by a vote of the majority of the members of that district, the director in question shall be removed from office.






Subchapter 4: MEMBERS

13 §2151. Qualifications

Under the terms and conditions prescribed in the bylaws, an association may admit as members, or issue common stock to, only such persons as are engaged in the fishery business, including the lessees and tenants of boats and equipment used in such fishery business and any lessors and landlords who receive as rent all or part of the fish produced by such leased equipment.

If a member of a nonstock association is other than a natural person, such member may be represented by any individual duly authorized in writing.

One association may become a member or stockholder of any other association.



13 §2152. Certificate

When a member of an association established without shares of stock has paid his membership fee in full, he shall receive a certificate of membership.



13 §2153. Liability for debts

No member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance on any promissory note given in payment thereof.



13 §2154. Meetings; place

Meetings of members shall be held at the place as provided in the bylaws; and if no provision is made, in the city where the principal place of business is located at a place designated by the board of directors.



13 §2155. Expulsion; payment for interest

In case of the expulsion of a member, and where the bylaws do not provide any procedure or penalty, the board of directors shall equitably and conclusively appraise his property interest in the association and shall fix the amount thereof in money, which shall be paid to him within one year after such expulsion.






Subchapter 5: STOCK

13 §2191. Payment; common; ownership limitations

No association shall issue a certificate for stock to a member until it has been fully paid for. The promissory notes of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the member's right to vote. An association, in its bylaws, may limit the amount of common stock which one member may own.



13 §2192. Common; voting power

One class of stock shall always be known as common stock and voting power may be restricted to holders of common stock.



13 §2193. Notation of restriction on transfer

There shall be printed upon each common stock certificate a statement that the transfer thereof to any person not engaged in the fishery business is prohibited by the bylaws of the association.



13 §2194. Purchase by association

An association may, at any time, as specified in the bylaws, except when the debts of the association exceed 50% of its assets, buy in or purchase its common stock at the book value thereof, as conclusively determined by the board of directors and pay for it in cash within one year thereafter.



13 §2195. Distinction between classes of stock or holders

Except as to the matters and things stated in the articles of incorporation no distinction shall exist between classes of stock or the holders thereof.



13 §2196. Nonpar issuance

If an association issues nonpar value stock the issue of such stock shall be governed by the laws regulating the issuance of nonpar value stock in domestic corporations.



13 §2197. Preferred; issuance in payment for purchases by association

Whenever an association, organized with preferred shares of stock, purchases the stock or any property or any interest in any property of any person, it may discharge the obligations so incurred wholly or in part, by exchanging for the acquired interest, shares of its preferred stock to an amount which at par value would equal the fair market value of the stock or interest so purchased, as determined by the board of directors. In that case the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for the shares of stock issued.






Subchapter 6: POWERS

13 §2231. Authorized activities

An association may engage in any activity in connection with the marketing, selling, preserving, harvesting, drying, processing, manufacturing, canning, packing, grading, storing, handling or utilization of any fishery products produced or delivered to it by its members; or the manufacturing or marketing of the by-products thereof; or any activity in connection with the purchase, hiring or use by its members of supplies, machinery or equipment; or in the financing of any such activities.



13 §2232. Borrowing; advances to members

An association may borrow without limitation as to amount of corporate indebtedness or liability and may make advances to members.



13 §2233. Agency

An association may act as the agent or representative of any member or members in sections 2231 and 2232.



13 §2234. Reserves; investments

An association may establish reserves and invest the funds thereof in bonds or in such other property as may be provided in the bylaws.



13 §2235. Stocks and bonds; acquisition and ownership

An association may purchase or otherwise acquire, hold, own and exercise all rights of ownership in, sell, transfer or pledge the payments of dividends or interest on, or the retirement or redemption of, such shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the warehousing or handling or marketing or packing or manufacturing or processing or preparing for market of any of the fishery products handled by the association.



13 §2236. Property ownership

An association may buy, hold and exercise all privileges or ownership over such real or personal property as may be necessary or convenient for the conduct and operation of any of the business of the association, or incidental thereto.



13 §2237. Assessments

An association may levy assessments in the manner and in the amount provided in its bylaws.



13 §2238. Acts necessary to accomplish purposes

An association may do each and every thing necessary, suitable or proper for the accomplishment of any one of the purposes or the attainment of any one or more of the objects enumerated in this chapter; or conducive to or expedient for the interest or benefit of the association; and contract accordingly; and in addition exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged; and, in addition, any other rights, powers and privileges granted by the laws of this State to ordinary corporations, except such as are inconsistent with the express provisions of this chapter; and do any such thing anywhere.



13 §2239. Facilities; use; proceeds

An association may use or employ any of its facilities for any purpose; provided the proceeds arising from such use and employment go to reduce the cost of operation for its members; but the fishery products of nonmembers shall not be dealt in to an amount greater in value than such as are handled by it for its members.



13 §2240. Interest in other corporations; warehousing corporations; warehouse receipts

An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any other corporation or corporations, with or without capital stock and engaged in preserving, drying, processing, canning, packing, storing, handling, shipping, utilizing, manufacturing, marketing or selling of the fishery products handled by the association, or the byproducts thereof.

If such corporations are warehousing corporations, they may issue legal warehouse receipts to the association against the commodities delivered by it, or to any other person and such legal warehouse receipts shall be considered as adequate collateral to the extent of the usual and current value of the commodity represented thereby. In case such warehouse is licensed or licensed and bonded under the laws of this State or the United States, its warehouse receipt delivered to the association on commodities of the association or its members, or delivered by the association or its members, shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association.



13 §2241. Agreements with other associations; cooperation

Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements and contracts and arrangements with any other cooperative or other corporation, association or associations, formed in this or in any other state, for the cooperative and more economical carrying on of its business or any part or parts thereof. Any 2 or more associations may, by agreements between them, unite in employing and using or may separately employ and use the same personnel, methods, means and agencies for carrying on and conducting their respective business.






Subchapter 7: MARKETING CONTRACTS

13 §2281. Authority to contract; restrictions

An association and its members may make and execute marketing contracts, requiring the members to sell, for any period of time, not over 15 years, all or any specified part of their fishery products or specified commodities exclusively to or through the association or any facilities to be created by the association.



13 §2282. Title to products

If the members contract a sale to the association, it shall be conclusively held that title to the products passes absolutely and unreservedly, except for recorded liens, to the association upon delivery or at any other time expressly and definitely specified in the contract.



13 §2283. Sales and resales; payments to members; deductions

The contract may provide that the association may sell or resell the fishery products delivered by its members, with or without taking title thereto; and pay over to its members the resale price, after deducting all necessary selling, overhead and other costs and expenses, including interest on preferred stock, not exceeding 8% per annum, and reserves for retiring the stock, if any; and other proper reserves; and interest not exceeding 8% per annum upon common stock.



13 §2284. Breach of contract; liquidated damages; costs

The marketing contract may fix, as liquidated damages, specific sums to be paid by the member to the association upon the breach by him of any provision of the marketing contract regarding the sale or delivery or withholding of fishery products; and may further provide that the member will pay all costs, premiums for bonds, expenses and fees, in case any action is brought upon the contract by the association; and any such provisions shall be valid and enforceable in the courts of this State; and such clauses providing for liquidated damages shall be enforceable as such and shall not be regarded as penalties.



13 §2285. Enforcement of contract; injunction; specific performance

In the event of any such breach or threatened breach of such marketing contract by a member the association shall be entitled to an injunction to prevent the further breach of the contract and to a decree of specific performance thereof. Pending the adjudication of such an action and upon filing a verified complaint showing the breach or threatened breach, and upon filing sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.



13 §2286. Landlord or lessor; presumptions; remedies against

In any action upon such marketing agreements, it shall be conclusively presumed that a landlord or lessor is able to control the delivery of fishery products produced by his equipment by tenants, or others, whose tenancy or possession or work on such equipment or the terms of whose tenancy or possession or labor thereon were created or changed after execution by the landlord or lessor, of such a marketing agreement; and in such actions, the foregoing remedies for nondelivery or breach shall lie and be enforceable against such landlord or lessor.



13 §2287. Specific performance

A contract entered into by a member of an association, providing for the delivery to such association of products produced or acquired by the member, may be specifically enforced by the association to secure the delivery to it of such fishery products, any provisions of law to the contrary notwithstanding.









Chapter 89: FRATERNAL BENEFIT SOCIETIES

13 §2341. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2342. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2343. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2344. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2345. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2346. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2347. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2348. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2349. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2350. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2391. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2392. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2431. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2432. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2433. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP). 1969, c. 433, §13 (AMD). 1969, c. 590, §17 (RP).



13 §2434. (REPEALED)

(REPEALED)



13 §2435. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2436. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2437. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2438. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2439. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2440. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2441. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2442. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2443. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2444. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2445. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2446. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2481. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2482. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2483. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2484. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2485. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2486. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2487. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2521. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2522. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2561. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2562. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2563. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2564. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2601. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2602. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2603. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2604. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP). 1969, c. 433, §14 (AMD). 1969, c. 590, §18 (RP).



13 §2605. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2606. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 412, §1 (AMD). 1969, c. 132, §11 (RP).



13 §2607. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2641. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2642. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2643. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).






Chapter 91: PROPRIETORS OF LANDS AND WHARVES

Subchapter 1: MEETINGS AND ORGANIZATION

13 §2691. Warrant for calling meetings

When any 5 or a majority of the proprietors of lands or wharves held in common desire a meeting of the proprietors for the purpose of forming a corporation or for any other purpose, they may make written application signed by them or their agents to any justice of the peace residing in the county in which the lands or wharves are situated. The justice of the peace shall thereupon issue his warrant calling a meeting at the time and place and for the purposes distinctly stated in the application, directed to one of the proprietors, requiring him to give notice thereof. [1987, c. 736, §8 (AMD).]

SECTION HISTORY

1981, c. 456, §A40 (AMD). 1987, c. 736, §8 (AMD).



13 §2692. Notice

If the lands lie in one or more incorporated towns, a notice in writing shall be posted in some public place in each, and published in one of the newspapers of general circulation in the county where any part of them lies, 14 days before the meeting; or the meeting may be warned by posting written notifications in some public place in each town where any proprietor resides, 14 days before the time appointed therefor. [1987, c. 667, §7 (AMD).]

SECTION HISTORY

1987, c. 667, §7 (AMD).



13 §2693. Business specified in warrant; votes counted

No business shall be acted upon at any meeting unless distinctly expressed in the warrant therefor. The proprietors' votes shall be counted according to the interest of each in the common lands, if known, and in that way the moderator shall make certain all doubtful votes. They may pass bylaws as to the management, improvement, division and disposal of their lands or wharves, subject to the approval of the county commissioners of the county where the lands lie, and may annex penalties to the breach of them, not exceeding $3 for one offense, to be disposed of as they direct.



13 §2694. Raising and assessment of moneys; publication

At any legal meeting, the proprietors may raise money for bringing forward, completing the settlement of, managing or improving said lands, or for their common good, and assess the same according to their interests in the lands. The treasurer, collector or committee shall publish such assessment in the same manner as a meeting of the proprietors is notified.



13 §2695. Management of property; proxies

A majority of proprietors present at any legal meeting may order, manage, improve, divide or dispose of their lands as they choose; and may vote in person or by attorney appointed in writing.






Subchapter 2: OFFICERS

13 §2731. Officers; future meetings

At such meeting, such proprietors as assembled in person or by attorney may organize into a corporation, if not already so organized, choose a moderator, clerk, treasurer, assessors, collector of taxes, committees and other needful officers; and may by vote decide upon the manner of calling and notifying future meetings.



13 §2732. Officers sworn

The clerk, treasurer, assessors and collector shall be sworn by the moderator or a dedimus justice, and the clerk shall record the votes passed at all meetings. [1987, c. 736, §9 (AMD).]

SECTION HISTORY

1981, c. 456, §A41 (AMD). 1987, c. 736, §9 (AMD).



13 §2733. Treasurer's powers and duties

The treasurer may sue for and collect all debts due to the proprietors and shall render his account of all moneys received and paid; and he shall hold his office during their pleasure.






Subchapter 3: RECORDS

13 §2771. Deposit with town clerk

After a final division of their common property, the proprietors shall cause their records to be deposited in the office of the clerk of the town in which some part of such land lies. He may record votes and certify copies of such records as the proprietors' clerk might have done. The last clerk chosen shall continue in office until the records are so deposited.






Subchapter 4: MISCELLANEOUS

13 §2811. Prosecution and defense of actions

The proprietors may prosecute and defend civil actions by their agent, and the certificate of the proprietors' clerk is evidence of such agency.



13 §2812. Assessment collected by forced sale

If any proprietor neglects to pay his assessment to the treasurer, collector or committee for 6 months, if he resides in the State, otherwise for 12 months, then the committee may, from time to time, sell at auction so much of his right in the common lands as is sufficient to pay his tax and the reasonable charges of sale, after notice thereof posted as provided and published in 2 of the newspapers before named, 5 weeks successively next before the time of sale; and may give deeds thereof in fee to the purchaser.



13 §2813. Right of redemption

The proprietor of the right so sold may redeem it within a year by paying to the committee the sum for which it was sold, with $12 for each hundred produced by such sale, and in that proportion for a greater or less sum.



13 §2814. Continuation for 10 years after final division

A final division shall not dissolve the corporation until 10 years thereafter; but the last proprietors in common and their heirs shall continue in their corporate capacity for the collection and payment of all debts due to or owing by the corporation; and may call and hold meetings, and vote assessments to pay their debts and all other charges necessary for closing their business.









Chapter 93: RELIGIOUS SOCIETIES

Subchapter 1: PARISHES AND SOCIETIES

Article 1: ORGANIZATION AND OPERATION

13 §2861. Meeting to form parish

Any person of age 18 or older, desirous of becoming an incorporated parish or religious society, may apply to a notary public, who shall issue his warrant to one of them, directing him to notify the other applicants to meet at some proper place expressed in the warrant. He shall give notice of the meeting 7 days at least before holding the same, by posting a notification thereof on the outer door of the meetinghouse or place of public worship of the society, if any, otherwise at such place as the notary appoints. [1981, c. 456, Pt. A, §42 (AMD).]

SECTION HISTORY

1969, c. 433, §15 (AMD). 1971, c. 598, §12 (AMD). 1981, c. 456, §A42 (AMD).



13 §2861-A. Bylaws; disposal of assets

The bylaws of a corporation organized under this chapter after the effective date of this section must provide for the disposal of the corporation's assets. [1995, c. 300, §2 (NEW).]

SECTION HISTORY

1995, c. 300, §2 (NEW).



13 §2862. Organization; name

Persons assembled under section 2861 may choose a clerk and other needful parish officers, and shall thereupon be a corporation, bear the name which they assume and have all the powers of parishes and religious societies.



13 §2863. Property and bylaws

Every parish may take by gift or purchase any real or personal estate, until the clear annual income thereof amounts to $3,000; convey the same and establish bylaws not repugnant to law.



13 §2864. Insurance; losses

A parish in the actual occupancy of a church, meetinghouse or other building used for religious purposes may insure it against loss by fire. In case of such loss, the company insuring it shall not deny the occupancy of the parish, its legal existence or its right to maintain an action on the policy. The money so recovered shall be held by the parish in trust for repairing or restoring the building, and shall be so applied.



13 §2865. Admission to parish

A person of either sex, of age 18 years or older, may become a member of a parish or religious society by vote thereof at a legal meeting. [1971, c. 598, §12 (AMD).]

SECTION HISTORY

1969, c. 433, §16 (AMD). 1971, c. 598, §13 (AMD).



13 §2866. Persons deemed members; dissolution

Any person described in section 2865, residing in a local parish holding funds derived from this State or Massachusetts, shall be deemed a member of it until he dissolves the connection. Such person having resided in such parish one year, after he has arrived at majority, without either giving written notice to its clerk of his consent to be a member thereof, or paying a tax or subscription according to the mode that said parish has adopted to raise money, shall be deemed to have thereby dissolved his connection therewith. Said connection shall remain dissolved, and said person shall not be taxable until he renews the connection by giving written notice to its clerk of his consent to be a member of said parish. Any person residing in a local parish may become a member of such parish not deriving funds from the State, by giving written notice to its clerk of his intention to do so within one year after he is of age or removes thereto.



13 §2867. No compulsion; withdrawals

No person described in section 2866 shall be a member of a parish or religious society without his consent. Any person may dissolve his connection therewith by leaving with its clerk a certificate of his intention to do so, and all his liability for future expenses shall thereby cease; but he may be taxed for money previously raised, except in case of removal from a local parish.






Article 2: MEETINGS

13 §2901. Call and notice; clerk

The annual or other meetings of an incorporated parish may be called by its assessors or clerk to be held at the time when, and place in the town where, they are usually held. The members of such parish shall be notified of such meeting as prescribed in section 2861 or in the manner agreed on by its vote. At such meeting, they may choose a clerk who shall be sworn, 2 or more assessors, a collector, treasurer, standing committee and all other needful officers. The assessors shall manage the prudential concerns of the parish, when no other persons are appointed for that purpose, and shall be sworn.



13 §2902. Moderator

The moderator of any meeting shall preserve order, manage the business and administer the oath to the clerk and assessors.



13 §2903. Request of members for meeting

When 5 members of any parish in writing request the assessors to call a meeting, or to insert any particular article in the warrant therefor, they shall do so.



13 §2904. Refusal of assessors

If the assessors unreasonably refuse, any justice of the peace on like application may issue his warrant to one of the applicants, who shall notify such meeting as prescribed in section 2861 or as agreed on by parish vote. [1987, c. 736, §10 (AMD).]

SECTION HISTORY

1981, c. 456, §A43 (AMD). 1987, c. 736, §10 (AMD).



13 §2905. No meeting for 3 years

When there has been no meeting of an incorporated parish or society for 3 years, a meeting may be called as provided in section 3110.



13 §2906. Qualification of voters

No person described in section 2866 shall vote in meetings of any territorial parish who is not a contributor to its support. [1977, c. 255, §2 (AMD).]

SECTION HISTORY

1977, c. 255, §2 (AMD).






Article 3: FINANCES

13 §2941. Authority to raise money

Every parish, at a legal meeting, may raise money for the support of the public ministry of religion, for building, repairing or removing houses of public worship and for other necessary parish charges.



13 §2942. Assessment on pews

When a house of public worship belongs to a parish, or it and the fee of the land on which it stands is vested in trustees for the use of a parish, such parish may assess any money raised wholly or partly, on the pews or seats, whether owned by members of such parish or religious society or not; and the owners may be present and vote in raising such money.



13 §2943. Payment of tax by sale of pews

When taxes on pews and seats remain unpaid for 6 months after their assessment, the treasurer shall sell them at auction, first posting notice thereof at the principal outer door of such house of worship, 3 weeks before the time of sale, stating the numbers, if any, of the pews or seats and the amount of tax on each; and shall execute and deliver a deed thereof to the purchaser, and pay to the owner the overplus, after deducting the amount of tax and incidental charges.



13 §2944. Notice of nonoccupancy by pew owner; rights

Whenever a parish or church raises its current expenses by assessment on its pews, any pew owner who shall not occupy his pew, either by himself or family, or rent the same, may give a written notice to the clerk of the parish or church, or to the parish committee or assessors, of his intention not to occupy said pew for one year following the next annual meeting of said parish or church, in which case said pew owner shall not be liable for any tax assessed on said pew during said year, neither shall he act and vote at said annual meeting unless he retains a pew for the occupancy of himself and family, and the parish or church may let said pew during said year and appropriate the rent to the current expenses of the parish or church, and said parish or church shall not sell said pew for taxes assessed during that year.






Article 4: MISCELLANEOUS PROVISIONS

13 §2981. Territorial parishes continued (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 255, §3 (RP).



13 §2982. Officers as corporations; organization and powers

The church wardens of Episcopal churches, the stewards or trustees of the United Methodist church and the deacons of all other Protestant churches are so far corporations as to take, in succession, all grants and gifts of real and personal estate made to their churches or to them and their successors. If the ministers, elders or vestrymen are joined with them in such grants or gifts, the 2 classes of officers shall be corporations for that purpose. For the purpose of organizing any such corporation, one or more members of said corporation may call a meeting thereof by a notice posted upon the outer door of the meetinghouse or place of public worship of their parish or society at least 7 days before the time of holding such meeting; or, if there is no such meetinghouse or place of public worship, by a notice posted in 2 public and conspicuous places in the town wherein said parish or society is located. At such meeting the corporation may organize, adopt a corporate name and elect such officers as its bylaws shall prescribe. Said corporations are authorized to take by gift, purchase, bequest, demise or otherwise, real and personal property for religious purposes, and may make such contracts in relation to such estate, its improvements, disposal, investment or reinvestment, as they may be authorized under the rules of their church or instructed by the church for which they hold estate in trust to make, which contracts may be enforced by or against them as in other cases. No disposal of such estate shall be made, inconsistent with the terms of the grant by which it is held. Trustees of the local United Methodist churches are created a corporation with all the rights and privileges of corporations, subject to the restrictions contained in the book of discipline of the United Methodist church. [1975, c. 244, (AMD).]

SECTION HISTORY

1969, c. 20, §§1,2 (AMD). 1975, c. 244, (AMD).



13 §2983. Ministers and officers of religious societies; powers

The ministers of a parish or religious society and the deacons, elders, trustees, stewards and other presiding officers of a religious society or church, having by its usages no settled minister, may take, in succession, any estate granted to the minister and his successors, or for the use of the ministry or poor of the church; and may prosecute and defend all civil actions respecting it; but they shall not so take, while the clear annual income of prior grants is $3,000.



13 §2984. Conveyance of land

No conveyance of an estate as set forth in section 2983 by a minister shall be valid longer than he is in the ministry; or by such deacons or other officers, longer than they are in office, if made by them without consent of the church or by church wardens without the consent of the vestry.



13 §2985. Records open to inspection

The records of a parish shall be open to the inspection of its members and to clerks of other parishes. Each clerk shall furnish attested copies thereof, on request, for a reasonable compensation.



13 §2986. Trustees of Society of Friends to hold grants as corporations

The trustees of each monthly meeting of the Religious Society of Friends, or Quakers, are so far corporations as to take and hold, in succession, all grants and gifts of real, personal or mixed estate made to said meetings or to them, for the use of their monthly meetings, the preparative meetings constituting them or the poor thereof; to take and hold all grants and gifts of real, personal and mixed estate made to said monthly meetings or the trustees thereof for the use of quarterly meetings of said Religious Society of Friends, or Quakers, for their use or the use of the poor thereof. Said trustees shall hold, manage and convey all such estate according to the terms and conditions on which it was granted or given. They may sue in their names as such trustees for any right, title or interest to which said meetings or their trustees are entitled.

The annual income therefrom, to any one meeting, for the uses specified shall not exceed $5,000. These powers may be enlarged, restrained or repealed by the Legislature.









Subchapter 2: INDEPENDENT LOCAL CHURCHES

13 §3021. Incorporation

Any independent local church now existing, or that may hereafter be organized in the State, may be incorporated according to this section and sections 3022 to 3028.



13 §3022. Notice of meeting

When 3 or more members of the church who are voters according to section 3023 shall apply in writing to any notary public in the county for the purpose of incorporating the church, the notary shall issue his warrant addressed to one of the applicants, stating the time, place and purposes of the meeting and directing him to notify the members of the church by posting a certified copy of the warrant in a conspicuous place near the main entrance to the usual place of meeting of the church and in one other public and conspicuous place in the same town, for 7 days, at least, prior to the meeting. [1981, c. 456, Pt. A, §44 (AMD).]

SECTION HISTORY

1981, c. 456, §A44 (AMD).



13 §3023. Qualification of voters; organization

The resident members of such church 18 years of age and upward shall be voters at such meeting and in all meetings of the corporation. Such voters, assembled at the time and place notified, shall elect a moderator to preside over said meeting. They shall then, by ballot, proceed to vote upon the question whether the church will become incorporated. If 2/3 of the ballots cast shall be in favor of the church becoming incorporated, it shall thereupon become a body corporate with all the powers, rights and duties incident to corporations, with the right to take by gift, purchase, devise or bequest such personal and real property as may be useful for carrying on its local work, and may dispose of the same at pleasure, have perpetual succession, a corporate seal and change the same at pleasure. [1971, c. 598, §14 (AMD).]

SECTION HISTORY

1969, c. 433, §17 (AMD). 1971, c. 598, §14 (AMD).



13 §3024. Election of officers

The resident members shall, by ballot, elect a clerk, treasurer, a board of trustees of not less than 3 members who are voters and such other officers as they may deem necessary. [1973, c. 49, §1 (AMD).]

SECTION HISTORY

1965, c. 159, (AMD). 1973, c. 49, §1 (AMD).



13 §3025. Filing of certificate; change of name; filing duty of the Secretary of State

1. Certificate. The clerk, treasurer and a majority of the board of trustees of every independent local church incorporated under sections 3021 to 3024 shall prepare, sign, date and deliver for filing with the Secretary of State a certificate of incorporation, in the format approved by the Secretary of State, setting forth the name of the church, the town or city where the church is located and the number and names of the members of its board of trustees. A filing fee of $5 must accompany the certificate.

[ 2003, c. 523, §9 (NEW) .]

2. Change of certificate. The name of any incorporated church or any other provision in the certificate of incorporation filed under subsection 1 may be changed by vote in a legal meeting duly called for this purpose. The clerk or other duly authorized officer of the corporation shall prepare, sign, date and deliver for filing with the Secretary of State a certificate, in the format approved by the Secretary of State, setting forth the name of the church, the town or city where the church is located, the date and the nature of the change and a statement that a majority of the members or trustees authorized the change. A filing fee of $5 must accompany the certificate.

[ 2003, c. 523, §9 (NEW) .]

3. Filing certificate. If a certificate delivered for filing with the Secretary of State pursuant to this section satisfies the requirements of this chapter, the Secretary of State shall file the certificate. The date of filing is the date of receipt by the Secretary of State. After filing any certificate under this chapter, the Secretary of State shall deliver to the corporation or its representative a copy of the document with an acknowledgement of the date of filing.

[ 2003, c. 523, §9 (NEW) .]

SECTION HISTORY

1973, c. 49, §2 (AMD). 1977, c. 696, §158 (AMD). 2003, c. 523, §9 (RPR).



13 §3026. Duties of officers; notice of meetings

An independent local church by its bylaws may prescribe the duties of the several officers and the manner of executing the same. When no provision is made by any vote or bylaw of the church for calling meetings, they shall be called by the board of trustees by posting notices of the time, place and purposes of said meeting, in the same manner and for the same time as is prescribed in section 3022. Meetings shall in the same manner, be called by said board, upon the written request of at least 6 members of the church qualified to vote. [1973, c. 49, §3 (AMD).]

SECTION HISTORY

1973, c. 49, §3 (AMD).



13 §3027. Church supporters may participate

An independent local church may by its bylaws extend to all persons not members of the church, who are 18 years of age and upward and who regularly contribute toward the expenses of the church, the right to attend and participate in the annual and special meetings of the church when action is to be taken relative to the use and appropriation of funds towards which they have contributed or toward which they have pledged contributions, and meetings called for the purpose of obtaining or dismissing a pastor. [1971, c. 598, §15 (AMD).]

SECTION HISTORY

1969, c. 433, §18 (AMD). 1971, c. 598, §15 (AMD).



13 §3028. Conveyance of trust property to church

The deacons of such church or any other person or persons holding real or personal estate in trust for the use of such church may convey such property to such incorporated church, and said church shall hold the same subject to the uses and trust under which it was held by such deacons and other person or persons.



13 §3029. Parish may convey property to church

Any parish or religious society connected with the church, which becomes incorporated, may at a meeting duly warned and called for such purpose by a 2/3 vote authorize one or more persons in its name and behalf to convey to such church any real or personal estate which it may hold for the use of such church, and such church shall thereafter hold such property to the same uses and trusts as when held by such parish or society.






Subchapter 3: PROTECTION OF PROPERTY

13 §3061. Sale of property wasting for lack of custody

Where any property in the State, dedicated and ordained for pious uses, has no proper or legal custodian, so that it is becoming wasted and the utility thereof is lost, upon the application of any person or patriotic or religious society interested in having such property preserved and applied to the uses for which it was originally intended, or for some public or patriotic purpose, the Attorney General shall file a complaint seeking equitable relief, in the nature of an information, against such property and all persons interested therein, praying for the appointment of trustees to care for such property and for the proper application and disposal thereof, and the court may order such notice as seems proper, and may appoint receivers or trustees therefor, and upon final decree, may order the care, custody, sale, application or disposal of such property as will best serve the purposes for which it was originally intended, or some public or patriotic purpose. The court may convey or transfer such property to any religious or patriotic body, to be held and applied for the purposes of such trust as the court may declare, and it shall have power to treat, care for and dispose of the same in furtherance of such pious, public or patriotic uses as may seem best suited to the case and situation.



13 §3062. Transfer of certain trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 550, §C29 (AFF). 2001, c. 550, §C2 (RP).






Subchapter 4: MEETINGHOUSES

13 §3101. Parish may become owner of pews; proceedings

When it is deemed expedient by any organized parish or incorporated church to become the owner of the pews in any meetinghouse used by it as a place of regular worship, a meeting of the owners and occupants thereof may be called, as provided in section 2903, and a majority of such pew owners and occupants may vote to convey the pews by them owned or occupied to such parish or incorporated church. If the owners or occupants of any of the pews in such meetinghouse are unknown to the assessors they shall give notice, additional to that provided, by publishing the call for such meeting in some newspaper published in the county where such meetinghouse is located at least 7 days before the time appointed for such meeting.



13 §3102. Dissenting pew owners; proceedings

Any owner or occupant of a pew in such meetinghouse who expresses his dissent from such vote in writing to the clerk of the parish or incorporated church within one month from the time of holding such meeting shall have his pew appraised, as provided in section 3105, and the appraised value shall be tendered to him in satisfaction of his claim for compensation and he shall then deliver a deed of such pew to the parish or incorporated church. If such dissent is not so expressed, such pew shall be forever forfeited to the parish or incorporated church.



13 §3103. Incorporation

Any persons, for the purpose of erecting a meetinghouse, or the majority in interest of the owners of a meetinghouse, not a parish, may incorporate themselves as parishes may, and choose all officers and do all other acts that a parish may lawfully do.



13 §3104. Repairs; disposal; notice of meeting

A majority of the pew owners or proprietors of a meetinghouse, present at a legal meeting called for that purpose, may repair, remodel or sell and convey their house or the land used with it, or remove or rebuild it. Any meeting relating thereto may be called as provided in section 3107, or by publishing the warrant in a newspaper printed in the county, at least 14 days before the meeting.



13 §3105. Conduct of alteration or sale

Before such alteration or sale is made, an appraisal of the relative value of the pews shall be made by 3 discreet persons, under oath, to be elected by ballot at a legal meeting of said owners or proprietors. If a sale of said house and land is made, it may be private or public, as such meeting determines, and the proceeds shall be applied to pay the expenses of said sale and the debts and just claims against the property. The balance shall be paid to the pew owners or proprietors in proportion to their interests by the appraisal. If the meetinghouse is altered or rebuilt, the appraisers, after the work is completed, shall assign pews to the former pew holders to conform as nearly as practicable to those previously held by them. The other pews may be sold to defray the expenses of the repairs and alterations or be otherwise disposed of as the proprietors or pew owners determine. They may choose officers, raise and assess taxes on the pews, collect them for making such repairs and alterations, do all things that a parish may do, and appoint some suitable agent or agents to make such sale and conveyance or repairs and alterations, and a treasurer or trustees to receive and distribute the proceeds of sale in manner provided.



13 §3106. Dissenting proprietors; value of interest; limitation and forfeiture

When it is decided to repair, remodel or rebuild a meetinghouse, any owner or proprietor dissenting from the action of the majority and declining to take an interest in the house as altered may demand and receive of such majority the appraised value of his interest after deducting his proportion of debts against the property, to be recovered in a civil action; which shall not be commenced until 30 days after such demand, nor after the lapse of a year after notice is posted for 3 successive weeks on the meetinghouse door and some other conspicuous place in its precinct, stating the persons to whom the money is to be paid, the amount payable to each and the time limited for payment. If said sums are not demanded within said time, they are forfeited to the majority for parish uses. This section does not apply to any case where the repairs decided upon are only such as are necessary to keep such meetinghouse in a tenantable condition.



13 §3107. Owners may incorporate

The owners of a meetinghouse or building for public worship and the pew owners may be incorporated, when any 3 or more of them apply therefor to a notary public, who shall issue his warrant to one of them, stating the time, place and purpose of the meeting, and directing him to notify the owners by posting a certified copy of it for 14 days on the principal outer door of the building and in one or more public places in the same town. [1981, c. 456, Pt. A, §45 (AMD).]

SECTION HISTORY

1981, c. 456, §A45 (AMD).



13 §3108. -- proceedings

When assembled as provided for in section 3107, the owners of the building and pew owners may choose a moderator and clerk, who shall perform the usual duties of such officers. Thereupon said owners shall be a corporation and be known by such name as they adopt, and they may agree on the mode of calling future meetings.



13 §3109. Corporate rights and powers

Any meetinghouse corporation, by a major vote of its members, may use and control the meetinghouse or building for public worship partly or wholly owned by them, as they please. Nothing in this section and sections 3107 and 3108 shall affect the rights of owners of houses of worship, built by different religious denominations.



13 §3110. Meetings of owners

When there has been no meeting of the incorporated pew owners, or proprietors or owners of a meetinghouse or building for public worship for 3 years, a meeting may be called on application of 3 or more members thereof to a notary public, who shall issue his warrant to one of them stating the time, place and purposes of the meeting, directing him to notify the meeting by posting a certified copy of the warrant, 3 weeks before the time of meeting, on the principal outer door of the building, and in one or more public places in the same town and publishing it in a newspaper published in the county, if any, otherwise in an adjoining county or in the state paper. [1981, c. 456, Pt. A, §46 (AMD).]

SECTION HISTORY

1981, c. 456, §A46 (AMD).



13 §3111. Different denomination; division of time

When a house of public worship is owned by persons of different denominations and when an organized society, or its members, own 5 pews therein, one or more of the minority owning not less than 5 pews may apply to a justice of the peace to obtain a division of the time of occupying the house. He shall call a meeting of the owners by posting a notice in a public place in or about the house, 30 days at least before the meeting, stating the time, place and object thereof. [1987, c. 736, §11 (AMD).]

SECTION HISTORY

1981, c. 456, §A47 (AMD). 1987, c. 736, §11 (AMD).



13 §3112. Mode of proceeding

At a meeting called under section 3111, the owners, who are not applicants, or if they refuse or neglect, the notary who called the meeting may designate another notary, and the 2 may appoint a 3rd disinterested person, not an inhabitant of the town in which the house is located, or belonging to the denomination of either party interested. The 3 shall be a board, before which the owners may exhibit the amount that they own in the house. The minority, owning at least 5 pews, shall have their part allotted to them, as nearly as may be, in proportion to the amount that they own in the house. The board shall designate which weeks in each year the minority, if they please, may occupy the house; if they do not, the majority may occupy it. [1981, c. 456, Pt. A, §48 (AMD).]

SECTION HISTORY

1981, c. 456, §A48 (AMD).



13 §3113. Proportion of minority appraised

The board shall appraise the value of the minority's proportion of the house, make a record of their proceedings, and within 10 days cause it to be transcribed into the records of such town.



13 §3114. Expenses

All their reasonable expenses shall be paid by the persons who requested the division; but the above provisions shall not affect any agreement now in force as to the mode of occupying such house.



13 §3115. Minority may occupy their share of time unless majority purchases

The minority may occupy the house for their allotted time, unless the majority purchase their interest by paying the minority the sum at which it was appraised by the board; but if the minority decline so to sell, they shall not avail themselves of sections 3111 to 3114.






Subchapter 5: MINISTERIAL AND SCHOOL LANDS

13 §3161. Fee in ministerial and school land in existing towns

Where lands have been granted or reserved for the use of the ministry or first settled minister, or for the use of schools, in any town incorporated and in existence on January 1, 1973, and the fee in these lands has not vested in some particular parish therein or in some individual, it shall vest in the inhabitants of such town and not in any particular parish therein for such uses. The inhabitants of any such town shall hold and enjoy said public reserved lands subject to the control of and subject to responsibilities imposed by the State. [1973, c. 628, §4 (AMD).]

SECTION HISTORY

1973, c. 628, §4 (AMD).



13 §3162. Trustees

The municipal officers, town clerk and treasurer of each town where no other trustees are lawfully appointed for that purpose shall be a corporation and trustees of such ministerial and school funds, with the usual powers granted to similar corporations.



13 §3163. Officers

The corporation shall annually elect a president, clerk and treasurer. The treasurer shall give bond with sureties sufficient in the opinion of the trustees for the faithful discharge of his duty. The clerk shall be sworn.



13 §3164. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 628, §§4-A (RP).



13 §3165. Investment of funds

As soon as may be the corporation shall invest the proceeds of sale in the manner provided in Title 30-A, chapter 223, subchapter III-A. [1987, c. 737, Pt. C, §§26, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§C26,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



13 §3166. Trustees may hold for use of ministry and schools

The corporation may, by gift, grant or otherwise, take and hold for the use of the ministry in their towns, real and personal estate, the annual income of which does not exceed $1,000; and for the use of schools may take and hold estate, the annual income of which does not exceed the sum which their town is bound to raise for the same use.



13 §3167. Income to support schools

All income derived from the ministerial and school lands, and from the rents and profits of real and personal estate held under section 3166, shall be annually applied to the support of public schools in the town or the schooling of resident students and expended like other school money. [1987, c. 402, Pt. A, §100 (RPR).]

A municipality that has land that continues to generate an income may expend up to 20% of the ministerial fund every 5 years in accordance with this subchapter. [1997, c. 57, §1 (NEW).]

SECTION HISTORY

1973, c. 628, §5 (AMD). 1985, c. 774, §2 (AMD). 1985, c. 797, §4 (AMD). 1987, c. 402, §A100 (RPR). 1997, c. 57, §1 (AMD).



13 §3167-A. Expenditure of ministerial funds

A municipality may expend funds held in its ministerial trust for school construction or renovation if the expenditure is approved by the voters of the municipality at an election. [1999, c. 731, Pt. YY, §1 (NEW); 1999, c. 789, §1 (NEW).]

SECTION HISTORY

1999, c. 731, §YY1 (NEW). 1999, c. 789, §1 (NEW).



13 §3168. Transfer of funds by trustees

The trustees of any ministerial or school fund in this State, incorporated by the legislature of Massachusetts may, by the consent of the town for whose use the fund was established, transfer it to the municipal officers, clerk and treasurer thereof, who are made trustees of the same. The income shall be annually applied and expended as provided in section 3167.



13 §3169. Administration of ministerial and school funds

The ministerial and school funds now held in trust by any town or by a corporation existing under section 3162 may be turned over to the Treasurer of State to be administered in accordance with the terms and provisions of such trust and those funds must be invested by the Treasurer of State in the same manner as provided for investments in securities enumerated in Title 9-B, chapter 55-A. Such town or corporation thereupon is relieved of any further duties or liabilities for such funds, provided such town, acting under an appropriate article in the warrant at any annual town meeting, votes to cause such funds to be entrusted to the Treasurer of State. [1991, c. 824, Pt. A, §22 (AMD).]

SECTION HISTORY

1967, c. 494, §15 (AMD). 1971, c. 544, §42 (AMD). 1977, c. 78, §109 (AMD). 1991, c. 824, §A22 (AMD).



13 §3170. Annual accounting

At each annual meeting of their town, the trustees shall exhibit an account of their proceedings and a statement of the funds, receipts and expenditures and of the application thereof to said uses.



13 §3171. Trustees of parish lands

When ministerial lands are vested in a parish, the assessors, clerk and treasurer, where no other trustees are appointed for that purpose, shall be a corporation and trustees of such ministerial fund with like powers and under like liabilities as the municipal officers, town clerk and treasurer; pay the annual income of such lands and of the proceeds of their sale according to the terms of the grants and reservations by which they were so vested; and at each annual meeting for choice of parish officers, exhibit an account of their proceedings and a statement of funds, receipts and expenditures.



13 §3172. First meeting of trustees

The first meeting in any year of the trustees constituted by sections 3162 and 3171 may be called by 7 days' personal notice of the time and place thereof, given by one of them to all the others.









Chapter 95: EDUCATIONAL ORGANIZATIONS

Subchapter 1: ENDOWMENT FUNDS

13 §4001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 286, (NEW). 1977, c. 78, §110 (AMD). 1981, c. 698, §83 (AMD). 1985, c. 797, §5 (AMD). 1993, c. 371, §1 (RP).



13 §4002. Appropriation of appreciation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 286, (NEW). 1993, c. 371, §1 (RP).



13 §4003. Rule of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 286, (NEW). 1973, c. 788, §55 (AMD). 1993, c. 371, §1 (RP).



13 §4004. Delegation of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 286, (NEW). 1993, c. 371, §1 (RP).



13 §4005. Care and prudence (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 286, (NEW). 1993, c. 371, §1 (RP).









Chapter 97: UNIFORM MANAGEMENT OF INSTITUTIONAL FUNDS ACT

13 §4100. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4101. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2001, c. 550, §§C3,4 (AMD). 2001, c. 550, §C29 (AFF). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4102. Appropriation of appreciation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4103. Rule of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4104. Investment authority (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4105. Delegation of investment management (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4106. Standard of conduct (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 1997, c. 302, §1 (AMD). 2001, c. 550, §C5 (AMD). 2001, c. 550, §C29 (AFF). 2003, c. 618, §B3 (AMD). 2003, c. 618, §B20 (AFF). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4107. Release of restrictions on use or investment (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4108. Uniformity of application and construction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4109. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4110. Municipal library funds (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 135, §1 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).






Chapter 99: UNIFORM PRUDENT MANAGEMENT OF INSTITUTIONAL FUNDS ACT

13 §5101. Short title

This chapter may be known and cited as "the Uniform Prudent Management of Institutional Funds Act." [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5102. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

1. Charitable purpose. "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose or any other purpose the achievement of which is beneficial to the community.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

2. Endowment fund. "Endowment fund" means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. "Endowment fund" does not include assets that an institution designates as an endowment fund for its own use.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

3. Gift instrument. "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to or held by an institution as an institutional fund.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

4. Historic dollar value. "Historic dollar value" means the aggregate value in dollars of:

A. Each endowment fund at the time it became an endowment fund; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. Each subsequent donation to the fund at the time the donation is made; and [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

C. Each accumulation made pursuant to a direction in the applicable gift instrument at the time the accumulation is added to the fund. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

An institution's determination of historic dollar value made in good faith is conclusive.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

5. Institution. "Institution" means:

A. A person, other than an individual, organized and operated exclusively for charitable purposes; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. A government or governmental subdivision, agency or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; or [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

C. A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

6. Institutional fund. "Institutional fund" means a fund held by an institution exclusively for charitable purposes. "Institutional fund" does not include:

A. Program-related assets; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. A fund held for an institution by a trustee that is not an institution; or [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

C. A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

7. Person. "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

8. Program-related asset. "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

9. Record. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5103. Standard of conduct in managing and investing institutional fund

1. Consideration of purposes. Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

2. Loyalty; good faith; care. In addition to complying with the duty of loyalty imposed by law other than this chapter, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

3. Costs; facts. In managing and investing an institutional fund, an institution:

A. May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution and the skills available to the institution; and [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. Shall make a reasonable effort to verify facts relevant to the management and investment of the fund. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

4. Pooling funds. An institution may pool 2 or more institutional funds for purposes of management and investment.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

5. Rules. Except as otherwise provided by a gift instrument, the following rules apply.

A. In managing and investing an institutional fund, the following factors, if relevant, must be considered:

(1) General economic conditions;

(2) The possible effect of inflation or deflation;

(3) The expected tax consequences, if any, of investment decisions or strategies;

(4) The role that each investment or course of action plays within the overall investment portfolio of the fund;

(5) The expected total return from income and the appreciation of investments;

(6) Other resources of the institution;

(7) The needs of the institution and the fund to make distributions and to preserve capital; and

(8) An asset's special relationship or special value, if any, to the charitable purposes of the institution. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

C. Except as otherwise provided by law other than this chapter, an institution may invest in any kind of property or type of investment consistent with this section. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

D. An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

E. Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this chapter. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

F. A person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

G. An institution shall track the historic dollar value of its institutional funds. For purposes of this paragraph, “historic dollar value” means the aggregate value in dollars of:

(1) Each endowment fund at the time it became an endowment fund;

(2) Each subsequent donation to the fund at the time the donation is made; and

(3) Each accumulation made pursuant to a direction in the applicable gift instrument at the time the accumulation is added to the fund. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5104. Appropriation for expenditure or accumulation of endowment fund; rules of construction

1. Appropriate; accumulate; donor-restricted; good faith; care. Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

A. The duration and preservation of the endowment fund; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. The purposes of the institution and the endowment fund; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

C. General economic conditions; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

D. The possible effect of inflation or deflation; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

E. The expected total return from income and the appreciation of investments; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

F. Other resources of the institution; and [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

G. The investment policy of the institution. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

2. Limitation. To limit the authority to appropriate for expenditure or accumulate under subsection 1, a gift instrument must specifically state the limitation.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

3. Terms. Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income," "interest," "dividends" or "rents, issues or profits," or "to preserve the principal intact" or words of similar import:

A. Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection 1. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

4. Track historic dollar value. An institution shall track the historic dollar value of its institutional funds.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

5. Aggregate value of $2,000,000 or more. An institution administering endowment funds with an aggregate value of $2,000,000 or more shall notify the Attorney General upon its adoption of the provisions of this Act.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

6. Aggregate value of less than $2,000,000. An institution administering endowment funds with an aggregate value of less than $2,000,000 shall notify the Attorney General at least 60 days prior to an appropriation for expenditure of an amount that would cause the value of the institution’s endowment funds to fall below the aggregate historic dollar value of the institution’s endowment funds. During the 60-day period, the Attorney General may require the institution to obtain court approval for the proposed expenditure.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

7. Rebuttable presumption. The appropriation for expenditure in any year of an amount greater than 7% of the fair market value of an endowment fund, calculated on the basis of market values determined at least quarterly and averaged over a period of not less than 3 years immediately preceding the year in which the appropriation for expenditure is made, creates a rebuttable presumption of imprudence. For an endowment fund in existence for less than 3 years, the fair market value of the endowment fund must be calculated for the period the endowment fund has been in existence. This subsection does not apply to an appropriation for expenditure permitted under law other than this chapter or by the gift instrument.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5105. Delegation of management and investment functions

1. Delegation. Subject to any specific limitation set forth in a gift instrument or in law other than this chapter, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

A. Selecting an agent; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

C. Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

2. Agent's duty. In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

3. Liability of institution. An institution that complies with subsection 1 is not liable for the decisions or actions of an agent to which the function was delegated.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

4. Submits to jurisdiction. By accepting delegation of a management or investment function from an institution that is subject to the laws of this State, an agent submits to the jurisdiction of the courts of this State in all proceedings arising from or related to the delegation or the performance of the delegated function.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

5. Committees; officers; employees. An institution may delegate management and investment functions to its committees, officers or employees as authorized by the laws of this State other than provisions of this chapter.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5106. Release or modification of restrictions on management, investment or purpose

1. Release or modification of restriction with consent. If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

2. Modification of restriction by court. The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the Attorney General of the application and the Attorney General must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor's probable intention.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

3. Modification by court when unlawful, impracticable, impossible or wasteful restriction. If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the Attorney General of the application and the Attorney General must be given an opportunity to be heard.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

4. Release or modification by institution. This subsection governs the release or modification of a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund that the institution determines is unlawful, impracticable, impossible to achieve or wasteful.

A. If an institution determines that a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund is unlawful, impracticable, impossible to achieve or wasteful, the institution, 60 days after notification to the Attorney General and if the Attorney General does not object, may release or modify the restriction, in whole or part, if:

(1) The institutional fund subject to the restriction has a total value of less than $25,000, except that the dollar limit established in this paragraph must be adjusted to reflect changes in the Consumer Price Index for all Urban Consumers, CPI-U, as compiled by the United States Department of Labor, Bureau of Labor Statistics, or its successor index, using 2009 as the base year. On or before January 1, 2011, and each odd-numbered year thereafter, the dollar value must be adjusted for the next 2-year cycle if the cumulative percentage of change in the index, from the base year or from a later year that was the basis of an adjustment of this amount pursuant to this subparagraph, rounded to the nearest whole percentage point, is in excess of 10%. The adjusted exemption must be rounded upward to the nearest $5,000 increment. The dollar value must not be reduced below $25,000;

(2) More than 20 years have elapsed since the fund was established; and

(3) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. If the Attorney General objects under paragraph A, the institution may seek to release or modify the restriction in court pursuant to subsection 3. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5107. Reviewing compliance

Compliance with this chapter is determined in light of the facts and circumstances existing at the time a decision is made or action is taken and not by hindsight. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5108. Application to existing institutional funds

This chapter applies to institutional funds existing on or established after July 1, 2009. As applied to institutional funds existing on July 1, 2009, this chapter governs only decisions made or actions taken on or after that date. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5109. Relation to federal Electronic Signatures in Global and National Commerce Act

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001 et seq., but does not modify, limit or supersede 15 United States Code, Section 7001(a), or authorize electronic delivery of any of the notices described in 15 United States Code, Section 7003(b). [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5110. Uniformity of application and construction

In applying and construing this uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5111. Effective date

This chapter takes effect July 1, 2009. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).












TITLE 13-A: MAINE BUSINESS CORPORATION ACT

Chapter 1: GENERAL PROVISIONS

13-A §101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §102. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §§1-1-F (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §103. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §8 (AMD). 1981, c. 469, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §104. Execution of documents (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §9 (AMD). 1973, c. 483, §2 (AMD). 1989, c. 501, §§L7-9 (AMD). 1997, c. 376, §7 (AMD). 1999, c. 594, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §105. Verification of documents (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §106. Filing of documents (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1989, c. 501, §§L10,11 (AMD). 1991, c. 465, §16 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §107. Effect of corporate seal on document (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §108. Advance approval of documents by Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 696, §159 (RP).



13-A §109. Computation of time for giving notice (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §110. Reservation of power (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §111. Effect of invalidity (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 2: CORPORATE PURPOSES AND POWERS

13-A §201. Exclusive procedure for forming business corporations; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §202. Powers of corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §203. Defense of ultra vires (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 3: CORPORATE NAME; REGISTERED OFFICE, AGENT AND CLERK; SERVICE OF PROCESS

13-A §301. Corporate name (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §§9-A (AMD). 1973, c. 483, §3 (AMD). 1975, c. 439, §§1,27 (AMD). 1979, c. 572, §§7-9 (AMD). 1981, c. 544, §§1,2 (AMD). 1983, c. 86, §1 (AMD). 1987, c. 879, §1 (AMD). 1989, c. 501, §§L12-14 (AMD). 1993, c. 316, §§12-16 (AMD). 1993, c. 616, §4 (AMD). 1993, c. 718, §§B4,5 (AMD). RR 1995, c. 2, §24 (COR). 1995, c. 458, §2 (AMD). 1995, c. 633, §§C4-6 (AMD). 1997, c. 633, §3 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §302. Reserved name (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1983, c. 86, §2 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §303. Registered name and renewal; termination (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1979, c. 572, §10 (AMD). 1981, c. 544, §3 (AMD). 1993, c. 316, §17 (AMD). 1995, c. 458, §3 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §304. Clerk, registered office, and changes thereof (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §§10-12 (AMD). 1973, c. 483, §§4,5 (AMD). 1977, c. 130, §1 (AMD). 1997, c. 376, §8 (AMD). 1999, c. 594, §§2,3 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §305. Service of process on domestic corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §306. Service on nonresident directors of domestic corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §307. Assumed name of corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1993, c. 316, §18 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §308. Suspension by Secretary of State for failure to maintain clerk or file change in registered office (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 439, §4 (NEW). 1987, c. 879, §2 (AMD). 1989, c. 501, §L15 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 4: ORGANIZATION OF CORPORATIONS

13-A §401. Purposes, statute applicable (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §§12-A (AMD). 1983, c. 519, §22 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §402. Number and qualifications of incorporators (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1991, c. 780, §U6 (AMD). 1997, c. 376, §9 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §403. Contents of articles of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §§12-B (AMD). 1973, c. 483, §6 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §404. Statement in articles of corporate purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §13 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §405. Determinations to be made by Secretary of State before filing articles of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1989, c. 501, §L16 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §406. Beginning of corporate existence; filing as conclusive evidence of incorporation; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §407. Powers of incorporators; organizational meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §7 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 5: CORPORATE FINANCE

13-A §501. Authorized shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1983, c. 434, §§1,4 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §502. Shares of preferred or special classes in series (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1983, c. 434, §§2,4 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §503. Authority of directors in certain cases to issue shares of preferred or special classes in series (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §504. Rules of construction for preferred shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §14 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §505. Subscriptions for shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §506. Consideration for shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §8 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §507. Authority of directors to issue or dispose of shares; payment for shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §508. Share rights and options (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §509. When shares are fully paid and nonassessable; liability of subscribers and others (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §510. Allowance of certain organization expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §511. Certificates representing shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §15 (AMD). 1979, c. 127, §91 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §512. Issuance of fractional shares or scrip (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §513. Requirement of stated capital and determination thereof (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §9 (AMD). 1977, c. 130, §2 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §514. Dividends in cash or property (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §515. Share dividends and dividends in treasury shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §516. Cumulative preferred dividends from capital surplus (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §§9-A (RPR). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §517. Other distributions from capital surplus (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §518. Corporation's purchase and disposition of its own shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §519. Issue and redemption of redeemable shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1983, c. 434, §§3,4 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §520. Retirement or cancellation of redeemable shares by redemption or purchase (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §521. Disposition or retirement or cancellation of other reacquired shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1979, c. 127, §92 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §522. Reduction of stated capital (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §523. Special provisions relating to surplus and reserves (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §524. Convertible securities (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §525. Unclaimed dividends (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 707, §4 (RPR). 2001, c. 471, §B7 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 6: BYLAWS, SHAREHOLDERS AND VOTING

13-A §601. Bylaws generally (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 130, §3 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §602. Bylaws and other powers in emergency (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §603. Meetings of shareholders; when held; how called (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 130, §§4,5 (AMD). 1985, c. 394, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §604. Notice of shareholders' meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1981, c. 20, §§1-4 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §605. Waiver of notice and call (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §606. Fixing record date for determining shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1981, c. 20, §§5,6 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §607. List of shareholders entitled to vote at meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §10 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §608. Quorum of shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1975, c. 439, §13 (AMD). 1977, c. 130, §6 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §609. Voting inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §610. Determination of shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §611. Required vote of shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §611-A. Required vote of shareholders in certain business combinations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 681, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §612. Qualification of voters (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1975, c. 439, §5 (AMD). 1977, c. 130, §§6-A (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §613. Voting by corporations, fiduciaries and others (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). RR 1993, c. 1, §40 (COR). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §614. Voting, execution of proxies and other action as to shares owned jointly (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §615. Proxies and irrevocable proxies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §616. Agreements or other provisions restricting transferability of shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 130, §7 (AMD). 1997, c. 429, §C34 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §617. Agreements by shareholders respecting voting of shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §618. Agreements among shareholders respecting management of corporation and relations of shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §619. Voting trusts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §620. Informal or irregular action by shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §621. Judicial review of election of directors and appointment of officers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §622. Cumulative voting (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §623. Preemptive rights (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §16 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §624. Liability of shareholders receiving improper distributions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §625. Books and records required to be kept by corporation; financial statements (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §626. Right of shareholders to inspect corporate records (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §627. Shareholders' actions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 455, (AMD). 1997, c. 307, §1 (RP).



13-A §628. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §629. Standing (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §630. Demand (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §631. Stay of proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §632. Dismissal (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §633. Discontinuance or settlement (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §634. Payment of expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §635. Applicability to foreign corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 7: DIRECTORS AND OFFICERS

13-A §701. Board of directors; management of corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1993, c. 316, §19 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §702. Qualifications of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §703. Number of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1975, c. 439, §6 (AMD). 1991, c. 465, §17 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §704. Election and term of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §705. Classification of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §706. Vacancies in board of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 130, §8 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §707. Removal of the directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §708. Time and place of meetings of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §11 (AMD). 1977, c. 130, §9 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §709. Notice of meetings of directors; persons who may call meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §710. Quorum and vote of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §711. Unanimous action by directors without a meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §712. Informal or irregular action by directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). RR 1991, c. 2, §42 (COR). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §713. Executive and other committees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 130, §§10,11 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §714. Election, qualifications and powers of officers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1995, c. 63, §§1-3 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §715. Vacancies in office; removal of officers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §716. Duty of directors and officers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1985, c. 394, §2 (AMD). 1987, c. 663, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §717. Transactions between corporations and directors and officers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §718. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §719. Indemnification of officers, directors, employees and agents; insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1975, c. 439, §7 (RPR). 1987, c. 663, §2 (RPR). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §720. Liability of directors in certain cases (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 8: AMENDMENT OF ARTICLES OF INCORPORATION

13-A §801. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §802. Right to amend articles of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §803. Amendment before organizational meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1995, c. 458, §4 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §804. Certain amendments by directors and clerk (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §§16-A (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §805. Amendment by shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 130, §12 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §806. Class voting on amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §807. Contents of articles of amendment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §808. Effect of amendment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §809. Restated articles of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §12 (AMD). 1997, c. 376, §10 (AMD). 2001, c. 66, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §810. Amendments, mergers, and other changes in connection with reorganization proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §811. Redomestication by Maine insurer (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 113, §1 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 9: MERGERS AND CONSOLIDATIONS

13-A §901. Authority of domestic corporations to merge or consolidate; plan of merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §902. Notice to and approval by shareholders of merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §13 (AMD). 1977, c. 130, §§13-15 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §903. Articles of merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §904. Merger of subsidiary corporation into parent; authority to merge and procedure therefor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §905. Effect of merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §906. Merger or consolidation of domestic and foreign corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §907. Authority to abandon merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §908. Right of shareholders to dissent (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1999, c. 638, §§1,2 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §909. Right of dissenting shareholders to payment for shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §910. Right of shareholders to receive payment for shares following a control transaction (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 394, §3 (NEW). 1985, c. 728, (AMD). 1993, c. 302, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §911. Merger or consolidation of corporation with other business entities (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 638, §3 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §912. Conversion of business entity (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 638, §3 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §913. Approval of conversion of corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 638, §3 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 10: SALE AND OTHER DISPOSITION OF CORPORATE ASSETS

13-A §1001. Definition of "sale" (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1002. Sale of assets in regular course of business (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1003. Sale of assets other than in regular course of business (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §14 (AMD). 1977, c. 130, §§16-19 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1004. Mortgage or pledge of assets of corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1005. Right of shareholders dissenting to certain sales of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 11: DISSOLUTION

13-A §1101. Voluntary dissolution by incorporators (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1102. Voluntary dissolution by written consent of all shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1103. Voluntary dissolution by vote of shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1104. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1105. Effect of statement of intent to dissolve corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1106. Procedure after filing of statement of intent to dissolve (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1995, c. 514, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1107. Revocation of voluntary dissolution proceedings by consent of all stockholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1108. Revocation of voluntary dissolution proceedings by resolution of directors and shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1109. Effect of statement of revocation of voluntary dissolution proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1110. Articles of dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1111. Dissolution upon suit by Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 693, §§1,2,5 (AMD). 1975, c. 439, §8 (RPR). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1112. Procedure for dissolution upon suit by Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1975, c. 18, §§1,2 (AMD). 1975, c. 439, §9 (RPR). 1975, c. 770, §77 (RPR). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1113. Venue and process in dissolution actions by Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1114. Dissolution pursuant to provision in articles of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1115. Dissolution pursuant to court order (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §15 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1116. Procedure in judicial dissolution; liquidation of corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1117. Appointment, duties and qualification of receivers in proceedings for judicial dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1118. Filing of claims in liquidation proceedings; priorities in case of insolvency (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1119. Discontinuance of liquidation proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1120. Decree of dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1121. Undistributed assets (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 707, §5 (RPR). 2001, c. 471, §B8 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1122. Survival of remedy after dissolution; liquidating trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1123. Discretion of court to grant relief other than dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1975, c. 18, §3 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1124. Reinstatement of suspended corporate charter (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 18, §3 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 12: FOREIGN CORPORATIONS

13-A §1201. Authorization of foreign corporations to do business in this State; certain activities not deemed doing business (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 440, §1 (AMD). 1979, c. 540, §16 (AMD). 1983, c. 396, §2 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1202. Application for authority (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1997, c. 376, §11 (AMD). 1999, c. 594, §4 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1203. Effect of authorization to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1987, c. 402, §A101 (AMD). 1987, c. 879, §3 (AMD). 1989, c. 501, §L17 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1204. Powers of foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1987, c. 879, §4 (AMD). 1989, c. 501, §L18 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1205. Corporate name of foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1206. Merger of foreign corporation authorized to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1207. Amended application for authority (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1991, c. 465, §§18,19 (AMD). 1997, c. 376, §12 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1207-A. Redomestication by foreign insurer (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 113, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1208. Surrender of foreign corporation's authority to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §17 (AMD). 1973, c. 483, §16 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1209. Foreign corporation's termination of existence in jurisdiction of its incorporation; effect upon authority in this State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §§17,18 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1210. Revocation of foreign corporation's authority to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §18 (AMD). 1977, c. 694, §287 (AMD). 1987, c. 879, §5 (AMD). 1989, c. 501, §L19 (AMD). 1999, c. 547, §B34 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1211. Suits by Attorney General against foreign corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1212. Service of process on authorized foreign corporations; registered office and registered agent (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §19 (AMD). 1973, c. 483, §§19,20 (AMD). 1987, c. 879, §6 (AMD). 1989, c. 501, §§L20,21 (AMD). 1993, c. 316, §§20,21 (AMD). 1997, c. 376, §§13,14 (AMD). 1999, c. 594, §§5-8 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1213. Service of process on foreign corporation not authorized to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1214. Effect of foreign corporation doing business in State without authority (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1215. Application of chapter to corporations previously authorized to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §20 (AMD). 1973, c. 440, §2 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1216. Shareholders' inspection of records of foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1217. Service of process on Secretary of State for foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 13: ANNUAL REPORTS; POWERS OF SECRETARY OF STATE; EXCUSE; MISCELLANEOUS

13-A §1301. Annual report of domestic and foreign corporations; excuse (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 440, §3 (AMD). 1973, c. 483, §21 (AMD). 1973, c. 788, §56 (AMD). 1975, c. 439, §§10,11 (AMD). 1977, c. 130, §§20-24 (AMD). 1977, c. 522, §11 (AMD). 1981, c. 698, §84 (AMD). 1987, c. 402, §C1 (AMD). 1987, c. 879, §§7-10 (AMD). 1989, c. 501, §§L22-25 (AMD). 1989, c. 732, §§3-5 (AMD). 1991, c. 465, §§20-22 (AMD). 1993, c. 316, §22 (AMD). 1997, c. 376, §15 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1302. Failure to file annual report; incorrect report; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 693, §§3,4,5 (AMD). 1975, c. 439, §12 (AMD). 1977, c. 130, §§25,26 (AMD). 1977, c. 694, §288 (AMD). 1981, c. 456, §A49 (AMD). 1987, c. 32, (AMD). 1987, c. 879, §11 (AMD). 1989, c. 501, §L26 (AMD). 1991, c. 780, §U7 (AMD). 1993, c. 616, §5 (AMD). 1995, c. 458, §5 (AMD). 1999, c. 547, §B35 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1303. Powers of Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1987, c. 402, §§C2,C3 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1304. False and misleading statements in documents required to be filed with Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 696, §160 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1305. Certified copies of documents filed with Secretary of State to be received in evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1306. Certified records of corporation as prima facie evidence of facts stated therein (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1307. Short form certificate of change in corporate identity (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 14: FEES

13-A §1401. Fees for filing documents and services (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §§21,22 (AMD). 1973, c. 483, §§22-27 (AMD). 1973, c. 730, §§2-4,8 (AMD). 1987, c. 561, §4 (AMD). 1987, c. 565, (AMD). 1989, c. 501, §L27 (AMD). 1991, c. 780, §§U8-10 (AMD). 1991, c. 837, §§A32-34 (AMD). 1993, c. 316, §§23-26 (AMD). 1993, c. 349, §§32-34 (AMD). 1997, c. 376, §16 (AMD). 1999, c. 113, §§3,4 (AMD). 1999, c. 638, §§4-8 (AMD). 2001, c. 66, §2 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1402. Fees for copying, comparing, and authenticating documents (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 730, §§5,8 (AMD). 1989, c. 501, §L28 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1403. Additional fees based on authorized capital stock (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §28 (AMD). 1975, c. 770, §78 (AMD). 1981, c. 583, (AMD). 1989, c. 501, §§L29,30 (AMD). 1993, c. 316, §§27,28 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1403-A. Expedited service (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 501, §L31 (NEW). 1991, c. 465, §23 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1404. Remittance to Treasurer of State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1989, c. 501, §L32 (AMD). 1991, c. 465, §24 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1405. Access to Secretary of State's database (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 465, §25 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1406. Publications (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 465, §25 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).









TITLE 13-B: MAINE NONPROFIT CORPORATION ACT

Chapter 1: GENERAL PROVISIONS

13-B §101. Short title

This Title may be known and cited as the "Maine Nonprofit Corporation Act." [2003, c. 344, Pt. B, §6 (AMD).]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2003, c. 344, §B6 (AMD).



13-B §102. Definitions

As used in this Act, unless the context otherwise requires, the following words shall have the following meanings. [1977, c. 525, §13 (NEW).]

1. Articles of incorporation. "Articles of incorporation" means the original or restated articles of incorporation and all amendments thereto. It includes the certificate of incorporation, articles of merger, articles of consolidation and, in the case of a corporation created by special Act of the Legislature, the special Act and any amendments thereto.

[ 1977, c. 525, §13 (NEW) .]

2. Board of directors. "Board of directors" means the group of persons vested with the management of the affairs of the corporation irrespective of the various names, such as board of trustees or board of managers, by which such group is designated.

[ 1977, c. 525, §13 (NEW) .]

3. Bylaws. "Bylaws" means the code or codes of rules adopted for the regulation or management of the affairs of the corporation irrespective of the name or names by which such rules are designated and includes the corporation's constitution unless the constitution is filed as the articles of incorporation or enacted by the Legislature in a special Act.

[ 1977, c. 525, §13 (NEW) .]

4. Corporation. "Corporation" or "domestic corporation" means a nonprofit corporation subject to this Act, including a nonprofit hospital and medical organization subject to Title 24, chapter 19. It shall not include:

A. A foreign corporation; [1977, c. 592, §12 (NEW).]

B. A corporation subject to the laws regulating banking and insurance companies; or [1977, c. 592, §12 (NEW).]

C. An instrumentality, agency, political subdivision or body politic and corporate of the State. [1977, c. 592, §12 (NEW).]

[ 1977, c. 592, §12 (RPR) .]

4-A. Deliver; delivery. "Deliver" or "delivery" means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery and electronic transmission.

[ 2005, c. 302, §1 (NEW) .]

5. Director. "Director" means one member of the board of directors.

[ 1977, c. 525, §13 (NEW) .]

5-A. Domestic condominium corporation.

[ 1991, c. 780, Pt. U, §11 (RP); 1991, c. 837, Pt. A, §35 (RP) .]

5-B. Entity. "Entity" has the same meaning as set out in Title 13-C, section 102, subsection 11.

[ 2003, c. 344, Pt. B, §7 (NEW) .]

5-C. Electronic transmission. "Electronic transmission" means any process of communication that does not directly involve the physical transfer of paper and that is suitable for the retention, retrieval and reproduction of information by the recipient.

[ 2005, c. 302, §1 (NEW) .]

6. Foreign corporation. "Foreign corporation" means a nonprofit corporation organized under laws other than the laws of this State.

[ 1977, c. 525, §13 (NEW) .]

6-A. Individual. "Individual" means a natural person.

[ 2003, c. 344, Pt. B, §7 (NEW) .]

7. Insolvent. "Insolvent" means inability of a corporation to pay its debts as they become due in the usual course of its affairs.

[ 1977, c. 525, §13 (NEW) .]

8. Member. "Member" includes persons by whatever name designated, including corporators, and means one having membership rights in a corporation in accordance with the provisions of its articles of incorporation or bylaws. In the case of a corporation without members entitled to vote, references in this Act to acts of members shall be taken to mean acts of directors.

[ 1977, c. 592, §13 (AMD) .]

8-A. Mutual benefit corporation. "Mutual benefit corporation" means a mutual benefit corporation described in section 1406 or a corporation formed as a mutual benefit corporation pursuant to chapter 4.

[ 2001, c. 550, Pt. C, §6 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

9. Nonprofit corporation. "Nonprofit corporation" means a corporation, no part of the income or profit of which is distributable to its members, directors or officers.

[ 1977, c. 525, §13 (NEW) .]

9-A. Person. "Person" includes an individual and an entity.

[ 2003, c. 344, Pt. B, §7 (NEW) .]

10. President. "President" means the chief executive officer by whatever name known.

[ 1977, c. 525, §13 (NEW) .]

10-A. Public benefit corporation. "Public benefit corporation" means a public benefit corporation described in section 1406 or a domestic corporation formed as a public benefit corporation pursuant to chapter 4.

[ 2001, c. 550, Pt. C, §7 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

11. Secretary or clerk. "Secretary or clerk" means the officer responsible for the keeping of records.

[ 1977, c. 525, §13 (NEW) .]

11-A. Sign; signature. "Sign" or "signature" includes any manual, facsimile, conformed or electronic signature.

[ 2005, c. 302, §1 (NEW) .]

12. Treasurer. "Treasurer" means the chief fiscal officer.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1977, c. 592, §§12,13 (AMD). 1991, c. 465, §26 (AMD). 1991, c. 780, §U11 (AMD). 1991, c. 837, §A35 (AMD). 2001, c. 550, §§C6,7 (AMD). 2001, c. 550, §C29 (AFF). 2003, c. 344, §B7 (AMD). 2005, c. 302, §1 (AMD).



13-B §103. Applicability

1. Domestic corporations. The provisions of this Act relating to domestic corporations shall apply to:

A. All corporations organized hereunder; [1977, c. 525, §13 (NEW).]

B. All nonstock corporations heretofore organized under any prior general Act or under any Act providing for the creation of special classes of corporations and for a purpose or purposes for which a corporation might be organized under this Act; and [1977, c. 525, §13 (NEW).]

C. All nonstock corporations created by special Act of the Legislature, and all nonstock corporations located in Maine and created prior to the Articles of Separation by special Act of the General Court of the Commonwealth of Massachusetts; provided the purposes of the corporations are purposes for which a corporation may be organized under this Act. [1977, c. 592, §14 (RPR).]

[ 1977, c. 592, §14 (AMD) .]

2. Foreign corporations. The provisions of this Act relating to foreign corporations shall apply to all foreign nonprofit corporations conducting affairs in this State for a purpose or purposes for which a corporation might be organized under this Act.

[ 1977, c. 525, §13 (NEW) .]

3. Class of corporations. Subject to the provisions of section 201, this Act does not apply to any class of corporations, including, but not limited to, corporations subject to Title 24, chapter 19 or Title 24-A, to the extent that any provision of any other public law is specifically applicable to such class of corporations and is inconsistent with any provision of this Act, in which case such other provision prevails, and does not apply to any corporation created by special Act of the Legislature, to the extent that this Act is inconsistent with such special Act; nor does the Act apply to any mutual insurer, as defined in Title 24-A, section 401, nor to any financial institution incorporated by special Act of the Legislature or pursuant to general law.

[ 2001, c. 550, Pt. C, §8 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

4. Enactment not to affect existence of certain corporations. The enactment of this Act shall not affect the existence of any corporation existing on the effective date of this Act.

[ 1977, c. 525, §13 (NEW) .]

5. Other provisions not affected. The enactment of this Act shall not affect any cause of action, liability, penalty or action which on the effective date of this Act is accrued, existing, incurred or pending, but the same may be asserted, enforced, prosecuted or defended as if this Act had not been enacted.

[ 1977, c. 525, §13 (NEW) .]

6. Validity. The validity of any corporate act and of any incorporation, prior to the effective date of this Act, shall be determined with reference to the law then in effect.

[ 1977, c. 525, §13 (NEW) .]

7. Validity of provisions of articles or bylaws. The validity of any provision of the articles or the bylaws of a corporation existing on the effective date of this Act shall be determined with reference to the law which was in effect at the time when the same was adopted, or with reference to this Act, whichever supports the validity of such provision. A provision of the articles or the bylaws which was valid under the law in existence at the time the same was adopted shall remain in effect, notwithstanding a contrary provision of this Act, until repealed or amended by voluntary act of the corporation; but any amendment thereof shall be adopted by the procedures set out in this Act and the provision, as amended, shall conform to the requirement of this Act.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1977, c. 592, §14 (AMD). 2001, c. 550, §C8 (AMD). 2001, c. 550, §C29 (AFF).



13-B §104. Execution of documents

Whenever any provision of this Act specifically requires any document to be executed by the corporation in accordance with this section, unless otherwise specifically stated in this Act and subject to any additional provisions of this Act, such requirements shall mean that: [1977, c. 525, §13 (NEW).]

1. Signature required. The document must be signed:

A. In the case of articles of incorporation, by the incorporator or incorporators; [2007, c. 323, Pt. B, §1 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

B. In the case of other documents:

(1) By the clerk or secretary;

(2) By the chair of the board of directors of a foreign corporation or a domestic corporation, by its president or by another of its officers; or

(4) If there are no directors, then by a specific member or members as may be designated by the members at a lawful meeting; [2005, c. 302, §2 (AMD).]

C. In the case of annual reports, as provided in section 1301, subsection 3; or [1997, c. 376, §17 (AMD).]

D. In the case of an application for authority to carry on activities, by any duly authorized individual. All other documents filed on behalf of foreign corporations may be signed by any duly authorized individual; [2007, c. 323, Pt. B, §2 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. B, §§1, 2 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Name typed or printed. Any person signing a document shall, either opposite or beneath his signature, clearly and legibly print or type his name and the capacity in which he signs.

[ 1977, c. 525, §13 (NEW) .]

3. Title set forth. The document shall set forth the title of the document at the head of the document.

[ 1977, c. 525, §13 (NEW) .]

4. Current complete address. The document shall set forth the current address of the registered office of the corporation, including the street or rural route address, post office box, if any, town or city, county and state.

[ 1977, c. 525, §13 (NEW) .]

5. Failure to comply. If the document is accepted for filing and filed, a failure to comply with the requirements of subsections 2, 3 or 4 shall have no effect on the validity of the document, and the document shall have the same legal effect as though those subsections had been complied with fully.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1989, c. 501, §§L33,34 (AMD). 1997, c. 376, §17 (AMD). 1999, c. 594, §9 (AMD). 2005, c. 302, §2 (AMD). 2007, c. 323, Pt. B, §§1, 2 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §105. Verification of documents

1. Oath not required. Unless required by some other law, no document required or permitted to be filed under any provision of this Act need be under oath or acknowledged.

[ 1977, c. 525, §13 (NEW) .]

2. Signature is verification. The signature of any person on a document required or permitted to be filed under any provisions of this Act constitutes that person's representation that:

A. He has read and understood the meaning and purport of the statements contained in the document; [1977, c. 525, §13 (NEW).]

B. Such statements are true, either by personal knowledge or according to his information and belief; and [1977, c. 525, §13 (NEW).]

C. If he signed in a representative capacity or as a corporate officer, that he had the authority so to sign. If any of the above representations is false, the person who signed the document shall be liable as specified in section 1303. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §106. Filing of documents

1. Meaning of filing. Whenever any provision of this Act requires any document to be delivered for filing, or filed in accordance with this section, unless otherwise specifically stated in this Act and subject to any additional provisions of this Act, such requirement shall mean that:

A. The original or a duplicate original of the document shall be delivered to the Office of the Secretary of State; [1977, c. 525, §13 (NEW).]

B. If the document records, reflects or depends upon any action taken by a vote or the consent of the members, the document shall include or be accompanied by a certificate of the clerk, the secretary or an assistant secretary of the corporation stating that he has in his custody minutes properly reflecting such action by the members; [1977, c. 525, §13 (NEW).]

C. All fees required for filing the document shall be tendered to the Secretary of State; [1977, c. 525, §13 (NEW).]

D. Upon delivery of the document and upon tender of the required fees, if the Secretary of State finds that the document conforms to the requirements of rules promulgated in accordance with this Act, the Secretary of State shall certify that the document has been filed in the Secretary of State's office by endorsing thereon the word "filed" and the day, month and year thereof, and by signing or initialing such endorsement in person or by agent; if the person delivering the document for filing so requests, such endorsement shall further include the hour and minute of the filing of the document. Such endorsement shall be known as the "filing date" of the document and shall be conclusive of the date, and the time if included in the endorsement, of filing in the absence of actual fraud. An identifying mark may be used in lieu of signing or initialing. The filing date shall be the date first received unless otherwise specified by law or rule. The Secretary of State shall thereafter file and index the original; [1989, c. 501, Pt. L, §35 (AMD).]

E. The Secretary of State shall promptly make a copy of the original and shall attest the copy by making upon it the same endorsement which is required to appear upon the original, together with a further endorsement that the copy is a true copy of the original document; and [1991, c. 465, §27 (AMD).]

F. The copy, so attested, must be returned to the person or persons delivering the documents to the Secretary of State and it must be retained as a part of the permanent records of the corporation. [1991, c. 465, §27 (AMD).]

[ 1991, c. 465, §27 (AMD) .]

2. Fully effective. Any document required to be filed shall be fully effective as of the filing date of the document.

[ 1977, c. 525, §13 (NEW) .]

3. Microfilmed. If he so determines by rule, the Secretary of State may copy, on microfilm, any document filed by him under this Act or under any predecessor of this Act and retain such microfilm copy in lieu of retaining the original as required by subsection 1, paragraph D; and he may thereafter destroy the original document or return it to the person who delivered the same to him for filing.

[ 1977, c. 525, §13 (NEW) .]

4. Inaccurate record filed. Whenever any document authorized to be filed with the Secretary of State under any provision of this Act has been so filed and is an inaccurate record of the corporate action therein referred to, or was defectively or erroneously executed, sealed or acknowledged, such document may be corrected by filing with the Secretary of State a certificate of correction of such document which shall be executed and delivered for filing in accordance with section 104 and this section. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth the portion of the instrument in corrected form. The corrected instrument shall be effective as of the date the original instrument was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the corrected instrument shall be effective from the filing date.

[ 1977, c. 525, §13 (NEW) .]

5. Rulemaking. The Secretary of State may promulgate rules permitting the filing of documents by electronic transmission and permitting facsimile signatures on documents to be filed; and

[ 1989, c. 501, Pt. L, §36 (NEW) .]

6. Document filing. The Secretary of State's duty to file documents under this section is ministerial. The Secretary of State's filing or refusing to file a document does not, except as otherwise provided by law or rule:

A. Affect the validity or invalidity of the document in whole or part; [1989, c. 501, Pt. L, §36 (NEW).]

B. Relate to the correctness or incorrectness of information contained in the document; or [1989, c. 501, Pt. L, §36 (NEW).]

C. Create a presumption that the document is valid or invalid or that the information contained in the document is correct or incorrect. [1989, c. 501, Pt. L, §36 (NEW).]

[ 1989, c. 501, Pt. L, §36 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1989, c. 501, §§L35,36 (AMD). 1991, c. 465, §27 (AMD).



13-B §107. Effect of corporate seal on document

1. Seal of corporation. The seal of the corporation may, but need not, be affixed to any document executed in accordance with section 104, and its absence therefrom shall not impair the validity of the document or of any action taken in pursuance thereof or in reliance thereon.

[ 1979, c. 127, §93 (AMD) .]

2. Corporate seal prima facie evidence. The presence of the corporate seal on a document purporting to be executed by authority of a domestic or foreign corporation shall be prima facie evidence that the document was so executed.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §93 (AMD).



13-B §108. Computation of time for giving notice

In computing the period of time for the giving of any notice required or permitted under this Act, or under the articles, the bylaws of the corporation, or a resolution of its members or directors, the day on which the notice is given shall be excluded, and the day when the act for which notice is given to be done shall be included, unless the instrument calling for the notice otherwise specifically provides. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §109. Reservation of power

Acts of incorporation passed since March 17, 1831, including this Act, may be amended, altered or repealed by the Legislature as if express provision to amend, alter or repeal were made in them, unless they contain an express limitation. This section does not deprive the courts of any power that they have at common law over a corporation or its officer. [RR 1991, c. 2, §43 (COR).]

SECTION HISTORY

1977, c. 525, §13 (NEW). RR 1991, c. 2, §43 (COR).



13-B §110. Effect of invalidity

If any provision of this Act or any application of any provision to any person or circumstances is held unconstitutional or otherwise invalid, such invalidity shall not nullify or otherwise impair the remainder of this Act or any other provision or application thereof, but the effect shall be confined to the specific provision or application thereof held invalid, and for this purpose the provisions of this Act are declared to be severable. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §111. Certificate of existence; certificate of authority; certificate of fact

1. Application. Any person may apply to the Secretary of State for a certificate of existence for a domestic corporation or a certificate of authority for a foreign corporation.

[ 2003, c. 631, §1 (NEW) .]

2. Contents. A certificate of existence or certificate of authority sets forth:

A. The corporation's name used in this State; [2003, c. 631, §1 (NEW).]

B. That, if a domestic corporation, the corporation is duly incorporated under the laws of this State and the date of its incorporation; [2003, c. 631, §1 (NEW).]

C. That, if a foreign corporation, the foreign corporation is authorized to carry on activities in this State, the date on which the corporation was authorized to carry on activities in this State and its jurisdiction of incorporation; [2003, c. 631, §1 (NEW).]

D. That all fees and penalties owed to this State have been paid if:

(1) Payment is reflected in the records of the Secretary of State; and

(2) Nonpayment affects the existence or authorization of the domestic or foreign corporation; [2003, c. 631, §1 (NEW).]

E. That the corporation's most recent annual report required by section 1301 has been delivered to the Secretary of State; and [2003, c. 631, §1 (NEW).]

F. Any facts of record in the office of the Secretary of State that may be requested by the applicant under subsection 1. [2003, c. 631, §1 (NEW).]

[ 2003, c. 631, §1 (NEW) .]

3. Evidence of existence or authority. Subject to any qualification stated in the certificate, a certificate of existence or certificate of authority issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to carry on activities in this State.

[ 2003, c. 631, §1 (NEW) .]

4. Certificate of fact. In addition to the certificate authorized under subsection 2, the Secretary of State may issue a certificate attesting to any fact of record in the office of the Secretary of State that may be requested by the applicant under subsection 1.

[ 2003, c. 631, §1 (NEW) .]

SECTION HISTORY

2003, c. 631, §1 (NEW).






Chapter 2: CORPORATE PURPOSES AND POWERS

13-B §201. Purposes

1. Corporations organized. Except as provided in subsections 2 and 3, all nonprofit corporations shall be organized under this Act and may be organized for any lawful purpose or purposes, including without being limited to any of the following purposes:

A. Charitable, benevolent, eleemosynary, educational, civic, patriotic, political, social, fraternal, literary, cultural, athletic, scientific, agricultural, horticultural and animal husbandry; [1977, c. 525, §13 (NEW).]

B. Professional, commercial, industrial, trade association or collective bargaining; and [RR 1991, c. 2, §44 (COR).]

C. Land development condominiums, homesteads, unit owners or home owners. [1977, c. 525, §13 (NEW).]

[ RR 1991, c. 2, §44 (COR) .]

2. Corporations not organized. The following types of corporations may not be organized under this Act:

A. Parishes and societies, as that term is used in Title 13, chapter 93, subchapter I; independent local churches, as that term is used in Title 13, chapter 93, subchapter II; meeting houses, as that term is used in Title 13, chapter 93, subchapter IV; and churches organized as noncapital stock corporations under Title 13, chapter 81, subchapter I.

If any of the foregoing corporations files an annual report pursuant to section 1301 of this Act, the filing of the report is deemed an election by that corporation to be governed by all of the provisions of this chapter, unless clearly inapplicable; and [1993, c. 680, Pt. A, §22 (AMD).]

B. Cooperatives, as that term is used in Title 13, chapter 85, subchapter II; credit unions, as defined in Title 9-B, section 131; rural electrification cooperatives, as that term is used in Title 35-A, chapter 37, subchapters I, II and III; consumers' cooperatives, as that term is used in Title 13, chapter 85, subchapter I; and fish marketing associations, as that term is used in Title 13, chapter 87. [1993, c. 680, Pt. A, §22 (AMD).]

[ 1993, c. 680, Pt. A, §22 (AMD) .]

3. Corporations which may elect to be organized under this chapter. The following types of corporations may elect to be organized under and governed by applicable provisions of this chapter or under any other applicable statutory provisions:

A. [1981, c. 698, §85 (RP).]

B. Proprietors of lands and wharves, as that term is used in Title 13, chapter 91; [1985, c. 737, Pt. A, §35 (AMD).]

C. Fraternal beneficiary associations, as that term is used in Title 24-A, chapter 55; [1985, c. 737, Pt. A, §35 (AMD).]

D. Cemetery corporations which do not issue shares, as that term is used in Title 13, chapter 83; [1985, c. 737, Pt. A, §35 (AMD).]

E. Agricultural societies, as that term is used in Title 7, chapter 4; [2005, c. 563, §11 (AMD).]

F. Local development corporations; and [2001, c. 703, §7 (AMD).]

G. Volunteer fire associations, as that term is used in Title 30-A, chapter 153. [1995, c. 462, Pt. A, §36 (AMD).]

If any of the foregoing corporations are organized under applicable provisions of this Act, they are governed by the provisions of this chapter unless clearly inapplicable; provided further that if any of the foregoing corporations files an annual report pursuant to section 1301 of this Act, the filing of the report is deemed an election by that corporation to be governed by all of the provisions of this chapter unless clearly inapplicable.

[ 2005, c. 563, §11 (AMD) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §94 (AMD). 1979, c. 541, §§B16-B20 (AMD). 1981, c. 698, §85 (AMD). 1985, c. 714, §40 (AMD). 1985, c. 737, §A35 (AMD). 1987, c. 141, §B13 (AMD). 1987, c. 402, §A102 (AMD). 1989, c. 502, §A38 (AMD). RR 1991, c. 2, §44 (COR). 1993, c. 316, §§29,30 (AMD). 1993, c. 680, §A22 (AMD). 1995, c. 462, §A36 (AMD). 2001, c. 703, §7 (AMD). 2005, c. 563, §11 (AMD).



13-B §202. General powers

1. Powers. Subject to any limitations contained in this Act or in any other law, each corporation shall have power:

A. To exist perpetually. No corporation formed under this Act may specify a lesser period of existence, but this shall not limit the power of a corporation to terminate its existence as provided by law; [1977, c. 525, §13 (NEW).]

B. To sue and be sued in its corporate name, and to participate in any judicial, administrative, arbitrative or other proceeding; [1977, c. 525, §13 (NEW).]

C. To adopt and alter a corporate seal and to use the same as a facsimile thereof; [1977, c. 525, §13 (NEW).]

D. To elect, appoint or hire officers, agents and employees of the corporation, and to define their duties and fix their compensation; [1977, c. 525, §13 (NEW).]

E. To make and alter bylaws, not inconsistent with its articles of incorporation or with the laws of this State, for the administration and regulation of the activities of the corporation; [1977, c. 525, §13 (NEW).]

F. To cease its corporate activities and surrender its corporate franchise; [1977, c. 525, §13 (NEW).]

G. To make donations irrespective of corporate benefit for any charitable, scientific, educational or welfare purpose; and contributions for political candidates, parties and issues, to the extent permitted by law; [1977, c. 525, §13 (NEW).]

H. To establish and carry out pension plans, pension trusts, other incentive plans for any or all of its directors, officers and employees; and to pay pensions and similar payments to its directors, officers or employees, and their families; [1977, c. 525, §13 (NEW).]

I. With respect to any property of any description or interest therein, wherever situated, including, but not limited to, real property:

(1) To acquire, by purchase, lease, gift, will or otherwise;

(2) To own, hold, use, improve and otherwise deal in; and

(3) To sell, convey, encumber, mortgage, pledge, lease, exchange or otherwise dispose of all or any part of such property; [1977, c. 525, §13 (NEW).]

J. To make contracts and incur liabilities, borrow money on such terms and conditions as it may determine, issue its notes and bonds and other obligations and secure any of its obligations by mortgage, pledge or other encumbrance of all or any part of its property, franchises and income; [1977, c. 525, §13 (NEW).]

K. To enter into contracts of guaranty or suretyship, unless in doing so the corporation would be engaging in an activity prohibited to business corporations organized under Title 13-C; [2003, c. 344, Pt. D, §11 (AMD).]

L. To lend money, invest its funds from time to time and take and hold any property, including, but not limited to, real property, as security for payment of funds so loaned or invested, unless in doing so the corporation would be engaging in a business prohibited to business corporations organized under Title 13-C; [2003, c. 344, Pt. D, §11 (AMD).]

M. To lend money to its employees other than its officers and directors and otherwise to assist its employees, officers and directors; [1977, c. 525, §13 (NEW).]

N. To conduct its activities, carry on its operations and have offices and exercise the powers granted by this Act in any state, territory, district or possession of the United States or in any foreign country; [1977, c. 525, §13 (NEW).]

O. To purchase, take, receive, subscribe for or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge or otherwise use and deal in and with:

(1) The shares or other interests in or obligations of domestic business or foreign business corporations, associations, partnerships or individuals; and

(2) The obligations of the United States or any other government, state, territory, municipality or governmental district, or of any instrumentality thereof; [1997, c. 376, §18 (AMD).]

P. To form, or acquire the control of, other corporations or business corporations; [1977, c. 525, §13 (NEW).]

Q. To participate with others in any corporation, partnership, transaction, arrangement, operation, organization or venture which the corporation has power to conduct by itself, even if such participation involves sharing or delegation of control with or to others; [1977, c. 525, §13 (NEW).]

R. To reimburse and indemnify litigation expenses of directors, officers and employees, as provided for in section 714; [1989, c. 857, §51 (AMD).]

S. To have and exercise all powers necessary or convenient to effect the purposes for which the corporation is organized, or to further the activities in which the corporation may lawfully be engaged; and [1989, c. 857, §51 (AMD).]

T. To engage in legislative liaison activities, including gathering information regarding legislation, analyzing the effect of legislation, communicating with Legislators and attending and giving testimony at legislative sessions, public hearings or committee hearings, notwithstanding any rule adopted by the Department of Health and Human Services. [2005, c. 397, Pt. C, §11 (AMD).]

[ 2005, c. 397, Pt. C, §11 (AMD) .]

2. Limitation. The articles of incorporation of any corporation subject to this Act may limit the powers conferred by subsection 1, except to the extent that any such limitation is inconsistent with any provision of this Act or with any other law of this State.

[ 1977, c. 525, §13 (NEW) .]

3. Powers enumerated. It shall not be necessary to set forth in the articles of incorporation any of the powers enumerated in this section; but unless expressly excluded by the articles or limited by statute, each corporation shall have all the powers enumerated in this section whether or not some or all of them are also enumerated in the articles.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1989, c. 857, §§51,52 (AMD). 1997, c. 376, §18 (AMD). 2003, c. 344, §D11 (AMD). 2005, c. 397, §C11 (AMD).



13-B §203. Defense of ultra vires

1. Beyond legal powers. No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid by reason of the fact that the corporation was without capacity or power to do such act or to make or receive such conveyance or transfer, but such lack of capacity or power may be asserted:

A. In a proceeding by a member or a director against the corporation to enjoin the doing or continuation of unauthorized acts, or the transfer of real or personal property by or to the corporation. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of such contract, and in so doing may allow to the corporation or the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of such contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained; [1977, c. 525, §13 (NEW).]

B. In a proceeding by the corporation, whether acting directly or through a receiver, trustee or other legal representative, or through members in a representative suit, against the officers or directors of the corporation for exceeding their authority; or [1977, c. 525, §13 (NEW).]

C. In a proceeding by the Attorney General, as provided in this Act, to dissolve the corporation, or in a proceeding by the Attorney General to enjoin the corporation from performing unauthorized acts, or in any other proceeding by the Attorney General. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).






Chapter 3: CORPORATE NAME; REGISTERED OFFICE AND AGENT; SERVICE OF PROCESS

13-B §301. Corporate name (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §95 (AMD). 1979, c. 572, §§11-13 (AMD). 1979, c. 663, §72 (AMD). 1983, c. 50, §§2,3 (AMD). 1983, c. 86, §3 (AMD). 1983, c. 583, §6 (AMD). 1989, c. 501, §§L37,38 (AMD). 1993, c. 316, §§31-36 (AMD). 1993, c. 616, §6 (AMD). 1993, c. 718, §§B6-8 (AMD). 1995, c. 514, §2 (AMD). 1995, c. 633, §§C7-9 (AMD). 1997, c. 633, §4 (AMD). 2003, c. 344, §B8 (RP).



13-B §301-A. Corporate name

1. Prohibition. A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by section 201 and the corporation's articles of incorporation.

[ 2003, c. 344, Pt. B, §9 (NEW) .]

2. Distinguishable name. Except as authorized by subsections 3 and 4, a corporate name must be distinguishable on the records of the Secretary of State from:

A. The name of a corporation, limited liability company, limited liability partnership or limited partnership that is incorporated, organized or authorized to transact business or carry on activities in this State; [2003, c. 344, Pt. B, §9 (NEW).]

B. Assumed, fictitious, reserved and registered name filings for all entities; and [2003, c. 344, Pt. B, §9 (NEW).]

C. Marks registered under Title 10, chapter 301-A unless the registered owner or holder of the mark is the same person or entity as the corporation seeking to use a name that is not distinguishable on the records of the Secretary of State and files proof of ownership with the Secretary of State. [2003, c. 344, Pt. B, §9 (NEW).]

[ 2003, c. 344, Pt. B, §9 (NEW) .]

3. Refuse to file name. The Secretary of State, in the Secretary of State's discretion, may refuse to file a name that:

A. Consists of or comprises language that is obscene; [2003, c. 344, Pt. B, §9 (NEW).]

B. Inappropriately promotes abusive or unlawful activity; [2003, c. 344, Pt. B, §9 (NEW).]

C. Falsely suggests an association with public institutions; or [2003, c. 344, Pt. B, §9 (NEW).]

D. Violates any other provision of the law of this State with respect to names. [2003, c. 344, Pt. B, §9 (NEW).]

[ 2003, c. 344, Pt. B, §9 (NEW) .]

4. Authorization to use name. A corporation may apply to the Secretary of State for authorization to use a name that is not distinguishable on the records of the Secretary of State from one or more of the names described in subsection 2. The Secretary of State shall authorize use of the name applied for if:

A. The entity in possession of the name consents to the use in writing and submits an undertaking in a form satisfactory to the Secretary of State as provided in sections 104 and 106 or as provided in the applicable law for that entity to change its name to a name that is distinguishable on the records of the Secretary of State from the name of the applicant; or [2003, c. 344, Pt. B, §9 (NEW).]

B. The applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State. [2003, c. 344, Pt. B, §9 (NEW).]

[ 2003, c. 344, Pt. B, §9 (NEW) .]

5. Use of another corporation's name. A corporation may use the name, including the assumed or fictitious name, of another domestic or foreign corporation that is used in this State if the other corporation is incorporated or authorized to transact business in this State and the corporation proposing to use the name:

A. Has merged with the other corporation; [2003, c. 344, Pt. B, §9 (NEW).]

B. Has been formed by reorganization of the other corporation; or [2003, c. 344, Pt. B, §9 (NEW).]

C. Has acquired all or substantially all of the assets, including the corporate name, of the other corporation. [2003, c. 344, Pt. B, §9 (NEW).]

[ 2003, c. 344, Pt. B, §9 (NEW) .]

6. Determining distinguishability. In determining whether names are distinguishable on the records, the Secretary of State shall disregard the following:

A. The words or abbreviations of words that describe the nature of the entity, including "professional association," "corporation," "company," "incorporated," "chartered," "limited," "limited partnership," "limited liability company," "professional limited liability company," "limited liability partnership," "registered limited liability partnership," "limited liability limited partnership," "service corporation" and "professional corporation"; [2005, c. 543, Pt. D, §10 (AMD); 2005, c. 543, Pt. D, §18 (AFF).]

B. The presence or absence of the words or symbols of the words "and" and "the"; and [2003, c. 344, Pt. B, §9 (NEW).]

C. The differences in the use of punctuation, capitalization or special characters. [2003, c. 344, Pt. B, §9 (NEW).]

[ 2005, c. 543, Pt. D, §10 (AMD); 2005, c. 543, Pt. D, §18 (AFF) .]

7. Change of corporate name by foreign corporation. If a foreign corporation authorized to carry on activities in this State changes its corporate name to one that does not satisfy the requirements of this section, the foreign corporation may not carry on activities in this State under the proposed new name until it adopts a name satisfying the requirements of this section and files an amended application for authority under section 1207 that is accompanied by a statement of use of a fictitious name under section 308-A.

[ 2003, c. 344, Pt. B, §9 (NEW) .]

8. Violations of this section. If a corporation has in other respects complied with this Title and its articles of incorporation have been filed, or if a foreign corporation has in other respects satisfied this Title and has been authorized to carry on activities in this State, subsequent discovery of a violation of the foregoing provisions of this section does not invalidate its corporate existence or authority, but the courts of this State may, upon application of the State or of any interested or affected person, enjoin such violation and grant any other appropriate relief.

[ 2003, c. 344, Pt. B, §9 (NEW) .]

SECTION HISTORY

2003, c. 344, §B9 (NEW). 2005, c. 543, §D10 (AMD). 2005, c. 543, §D18 (AFF).



13-B §302. Reserved name (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §96 (AMD). 2003, c. 344, §B10 (RP).



13-B §302-A. Reserved name

1. Reserve use of name. A person may reserve the exclusive use of a corporate name, including an assumed or fictitious name, by executing and delivering for filing as provided in section 106 an application to the Secretary of State. The application must be executed by a duly authorized person and must set forth the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the corporate name applied for is available, the Secretary of State shall reserve the name for the applicant's exclusive use for a period of 120 days. The reservation may not be renewed, but after the expiration of the reservation, the same name may be reserved by the same or another applicant.

[ 2013, c. 99, §1 (AMD) .]

2. Transfer of reservation. The owner of a reserved corporate name under subsection 1 may transfer the reservation to another person by executing and delivering for filing to the Secretary of State as provided in section 106 a notice of the transfer, signed by the transferor, that states the name and address of the transferee.

[ 2003, c. 344, Pt. B, §11 (NEW) .]

SECTION HISTORY

2003, c. 344, §B11 (NEW). 2013, c. 99, §1 (AMD).



13-B §303. Registered name and renewal; termination (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §97 (AMD). 1979, c. 572, §14 (AMD). 1993, c. 316, §37 (AMD). 1995, c. 458, §6 (AMD). 1997, c. 376, §19 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B35 (COR). 2003, c. 344, §B12 (RP).



13-B §303-A. Registered name of foreign corporation

1. Register corporate name. A foreign corporation may register its corporate name if the name is distinguishable on the records of the Secretary of State pursuant to section 301-A.

[ 2003, c. 344, Pt. B, §13 (NEW) .]

2. Application. To register its corporate name, a foreign corporation must execute and deliver to the Secretary of State for filing as provided in sections 104 and 106 an application that:

A. Sets forth its corporate name, the state or country and date of its incorporation, the address of its principal office wherever located and a brief description of the nature of the activities in which it is engaged; and [2003, c. 344, Pt. B, §13 (NEW).]

B. Is accompanied by a certificate of existence or a document of similar import duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated. The certificate of existence must have been made not more than 90 days prior to the delivery of the application for filing. [2003, c. 344, Pt. B, §13 (NEW).]

[ 2003, c. 344, Pt. B, §13 (NEW) .]

3. Applicant's exclusive use. A corporate name is registered for a foreign corporation's exclusive use upon the effective date of the application under subsection 2 until the end of the calendar year in which the application was filed.

[ 2003, c. 344, Pt. B, §13 (NEW) .]

4. Renewal of registered name. A foreign corporation whose registration is effective may renew the registration for a successive year by delivering for filing to the Secretary of State a renewal application that complies with the requirements of subsection 2 between October 1st and December 31st. The renewal application, when filed, renews the registration for the following calendar year.

[ 2003, c. 344, Pt. B, §13 (NEW) .]

5. Qualify as foreign corporation. A foreign corporation whose registration is effective may, after the registration is effective, qualify as a foreign corporation under the registered name or may consent in writing to the use of that name by a corporation incorporated under this Title or by another foreign corporation authorized to transact business in this State. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.

[ 2003, c. 344, Pt. B, §13 (NEW) .]

SECTION HISTORY

2003, c. 344, §B13 (NEW).



13-B §304. Registered office and registered agent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1993, c. 316, §38 (AMD). 1997, c. 376, §20 (AMD). 2007, c. 323, Pt. B, §3 (RP). 2007, c. 323, Pt. G, §4 (AFF).



13-B §304-A. Registered agent of domestic nonprofit corporation

Each domestic nonprofit corporation must have and shall continuously maintain a registered agent in this State as defined in Title 5, chapter 6-A. [2007, c. 535, Pt. B, §2 (NEW).]

SECTION HISTORY

2007, c. 535, Pt. B, §2 (NEW).



13-B §305. Registered agent; registered office; changes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §98 (AMD). 1989, c. 501, §L39 (AMD). 1991, c. 780, §U12 (AMD). 1993, c. 316, §39 (AMD). 1997, c. 376, §21 (AMD). 1997, c. 376, §22 (AMD). 1997, c. 376, §23 (AMD). 1999, c. 594, §10 (AMD). 2003, c. 631, §2 (AMD). 2007, c. 323, Pt. B, §4 (RP). 2007, c. 323, Pt. G, §4 (AFF).



13-B §306. Service of process on corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 2007, c. 323, Pt. B, §5 (RP). 2007, c. 323, Pt. G, §4 (AFF).



13-B §306-A. Service of process upon nonprofit corporation

Service of process, notice or demand required or permitted by law on a nonprofit corporation is governed by Title 5, section 113. [2007, c. 323, Pt. B, §6 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. B, §6 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



13-B §307. Service on nonresident directors of domestic corporations

1. Nonresident directors. Each director of a domestic corporation who is a nonresident of this State at the time of his election or who becomes a nonresident during his term of office shall, by his acceptance of election or by continuing in office as director, be deemed to have appointed the Secretary of State as an agent to receive service of process upon him in any action or proceeding relating to actions of such corporation and arising while he held office as director of such corporation.

[ 1977, c. 525, §13 (NEW) .]

2. Service of process. Service of process upon the Secretary of State must be made in the same manner as is provided by the Maine Rules of Civil Procedure, rule 4(d)(8), as amended, in the case of service upon the Secretary of State as an agent of a corporation. The copy of the process must be mailed to the nonresident director at the address of such director shown on the most recent annual report of the corporation.

[ 1993, c. 316, §40 (AMD) .]

3. Other service of process. Service under this section may also be made by delivery of a copy of the process of the nonresident director at his address outside the State. Proof of such delivery shall be made by affidavit of the person making delivery and the affidavit shall be filed with the clerk of courts in which the action or proceeding is pending.

[ 1977, c. 525, §13 (NEW) .]

4. Termination of application. The resignation of any nonresident director shall, effective as of the date of filing in accordance with section 106 a notice of his resignation signed by such former director, terminate the application to him of the provisions of this section, except for any cause of action already accrued.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §99 (AMD). 1993, c. 316, §40 (AMD).



13-B §308. Assumed name of corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 86, §4 (NEW). 1993, c. 316, §41 (AMD). 1995, c. 458, §7 (AMD). 2003, c. 344, §B14 (RP).



13-B §308-A. Assumed or fictitious name of corporation

1. Assumed name defined. As used in this section, "assumed name" means a trade name, the name of a division not separately incorporated and not used in conjunction with the real corporate name or any name other than the real name of a corporation except a fictitious name.

[ 2003, c. 344, Pt. B, §15 (NEW) .]

2. Fictitious name defined. As used in this section, "fictitious name" means a name adopted by a foreign corporation authorized to carry on activities in this State because its real name is unavailable pursuant to section 301-A.

[ 2003, c. 344, Pt. B, §15 (NEW) .]

3. Authorized to transact business. Upon complying with this section, a domestic or foreign corporation authorized to carry on activities in this State may carry on its activities in this State under one or more assumed or fictitious names.

[ 2003, c. 344, Pt. B, §15 (NEW) .]

4. File statement indicating use of assumed or fictitious name. Prior to carrying on any activities in this State under an assumed or fictitious name, a corporation shall execute and deliver for filing, in accordance with sections 104 and 106, a statement setting forth:

A. The corporate name and the address of the corporation's registered office; [2003, c. 344, Pt. B, §15 (NEW).]

B. That the corporation intends to carry on activities under an assumed or fictitious name; [2003, c. 344, Pt. B, §15 (NEW).]

C. The assumed or fictitious name that the corporation proposes to use; [2003, c. 344, Pt. B, §15 (NEW).]

D. If the assumed name is not to be used at all of the corporation's places of activity in this State, the locations where it will be used; and [2003, c. 344, Pt. B, §15 (NEW).]

E. If the corporation is a foreign corporation:

(1) The jurisdiction of incorporation; and

(2) The date on which it was authorized to carry on activities in this State. [2003, c. 344, Pt. B, §15 (NEW).]

A separate statement must be executed and delivered to the Secretary of State for filing with respect to each assumed or fictitious name that the corporation proposes to use.

[ 2003, c. 344, Pt. B, §15 (NEW) .]

5. Compliance required. An assumed or fictitious name must comply with the requirements of section 301-A.

[ 2003, c. 344, Pt. B, §15 (NEW) .]

6. Enjoin use of assumed or fictitious name. If a corporation uses an assumed or fictitious name without complying with the requirements of this section, the continued use of the assumed or fictitious name may be enjoined upon suit by the Attorney General or by any person adversely affected by the use of the assumed or fictitious name.

[ 2003, c. 344, Pt. B, §15 (NEW) .]

7. Enjoin use despite compliance. Notwithstanding its compliance with the requirements of this section, the use of an assumed or fictitious name may be enjoined upon suit of the Attorney General or of any person adversely affected by such use if:

A. The assumed or fictitious name did not, at the time the statement required by subsection 4 was filed, comply with the requirements of section 301-A; or [2003, c. 344, Pt. B, §15 (NEW).]

B. The assumed or fictitious name is not distinguishable on the records of the Secretary of State from a name in which the plaintiff has prior rights by virtue of the common law or statutory law of unfair competition, unfair trade practices, common law copyright or similar law. [2003, c. 344, Pt. B, §15 (NEW).]

The filing of a statement pursuant to subsection 4 does not constitute actual use of the assumed or fictitious name set out in that statement for purposes of determining priority of rights.

[ 2003, c. 344, Pt. B, §15 (NEW) .]

8. Terminate use of assumed or fictitious name. A corporation may terminate an assumed or fictitious name by executing and delivering, in accordance with sections 104 and 106, a statement setting forth:

A. The name of the corporation and the address of its registered office; [2003, c. 344, Pt. B, §15 (NEW).]

B. That the corporation no longer intends to carry on activities under the assumed or fictitious name; and [2003, c. 344, Pt. B, §15 (NEW).]

C. The assumed or fictitious name the corporation intends to terminate. [2003, c. 344, Pt. B, §15 (NEW).]

[ 2003, c. 344, Pt. B, §15 (NEW) .]

SECTION HISTORY

2003, c. 344, §B15 (NEW).






Chapter 4: ORGANIZATION OF NONPROFIT CORPORATIONS

13-B §401. Incorporators

1. Incorporate. One or more persons acting as incorporators shall execute and file, in accordance with sections 403 and 404, articles of incorporations for a corporation.

[ 1991, c. 780, Pt. U, §13 (AMD) .]

2. Need not be residents. Incorporators need not be residents of this State.

[ 1977, c. 525, §13 (NEW) .]

3. Incorporators. The incorporator or incorporators may be natural persons or domestic or foreign corporations, whether or not authorized to do business or carry on activities in this State, or any combination of natural persons or domestic or foreign corporations. If a corporation acts as an incorporator, the articles of incorporation must be accompanied by a certificate of an appropriate officer of that corporation, not the person signing the articles, certifying that the person executing the articles on its behalf is authorized to do so.

[ 1997, c. 376, §24 (AMD) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1991, c. 780, §§U13,14 (AMD). 1997, c. 376, §24 (AMD).



13-B §402. Members

1. Classes of members. A corporation may have one or more classes of members or may have no members. If the corporation has one or more classes of members, the designation of such class or classes, the manner of election or appointment and the qualifications and rights of the members of each class shall be set forth in the articles of incorporation. If the corporation has no members, that fact shall be set forth in the articles of incorporation. A corporation may issue certificates evidencing membership therein.

[ 1977, c. 525, §13 (NEW) .]

2. Directors, officers, employees and members not liable. The directors, officers, employees and members of the corporation shall not, as such, be liable on its obligations.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §403. Articles of incorporation

1. Form of articles of incorporation. The articles of incorporation shall set forth:

A. The name of the corporation; [1977, c. 525, §13 (NEW).]

A-1. Whether the corporation is a public benefit corporation or a mutual benefit corporation, as described in section 1406; [2001, c. 550, Pt. C, §9 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. If the corporation is a public benefit corporation, the purpose or purposes for which the corporation is organized and, if the corporation is a mutual benefit corporation, the purpose or purposes for which the corporation is organized or a statement that it is organized for all purposes permitted under the Act; [2001, c. 550, Pt. C, §10 (AMD); 2001, c. 550, Pt. C, §29 (AFF).]

C. Any provisions, not inconsistent with law, which the incorporators elect to set forth in the articles of incorporation for the regulation of the internal affairs of the corporation, including any provision for distribution of assets on dissolution or final liquidation; [1977, c. 525, §13 (NEW).]

D. The information required by Title 5, section 105, subsection 1; [2007, c. 323, Pt. B, §7 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

E. The number of directors constituting the initial board if the number has been designated or if the initial directors have been chosen; [1997, c. 376, §25 (AMD).]

F. The maximum and minimum, not less than 3, number of directors if they differ from the initial board; and [1977, c. 525, §13 (NEW).]

G. The name and address of each incorporator. [1977, c. 525, §13 (NEW).]

[ 2007, c. 323, Pt. B, §7 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Corporate powers not set forth in incorporation. It shall not be necessary to set forth in the articles of incorporation any of the corporate powers enumerated in this Act.

[ 1977, c. 525, §13 (NEW) .]

3. Controlling amendment to bylaws. Unless the articles of incorporation provide that a change in the number of directors shall be made only by amendment to the articles of incorporation, a change in the number of directors made by amendment to the bylaws shall be controlling. In all other cases, whenever a provision of the articles of incorporation is inconsistent with a bylaw, the provision of the articles of incorporation shall be controlling.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1997, c. 376, §25 (AMD). 2001, c. 550, §§C9,10 (AMD). 2001, c. 550, §C29 (AFF). 2007, c. 323, Pt. B, §7 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §404. Filing of articles of incorporation

1. Filing. When the articles of incorporation are delivered for filing by the Secretary of State, the Secretary of State shall, before filing them, determine that the articles:

A. Comply with the requirements of sections 104 and 106; [1977, c. 525, §13 (NEW).]

B. Set forth the information required by sections 402 and 403; and [1989, c. 501, Pt. L, §40 (AMD).]

C. Do not adopt as the name of the corporation a name that is in violation of section 301-A. [2003, c. 344, Pt. B, §16 (AMD).]

D. [1989, c. 501, Pt. L, §40 (RP).]

[ 2003, c. 344, Pt. B, §16 (AMD) .]

2. Secretary of State to file articles of incorporation. Upon making such determination, the Secretary of State shall file the articles of incorporation.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1989, c. 501, §L40 (AMD). 2003, c. 344, §B16 (AMD).



13-B §405. Beginning of corporate existence; filing as conclusive evidence of incorporation; exceptions

1. Filed articles constitute charter and authority. The filed articles constitute the corporation's charter and authority to carry on activities.

[ 1977, c. 525, §13 (NEW) .]

2. Beginning of corporate existence. The existence of the corporation shall begin as of the filing date of the articles of incorporation, endorsed by the Secretary of State upon the articles filed as provided by section 106.

[ 1977, c. 525, §13 (NEW) .]

3. Filing of articles of incorporation; conclusive evidence. The fact that the articles of incorporation have been filed by the Secretary of State shall be conclusive evidence that all conditions required by this Act to be performed by the incorporators have been complied with, that the corporation has been incorporated and that its corporate existence has begun. Nothing in this subsection shall be construed to prohibit the State from instituting proceedings to:

A. Cancel or revoke the articles of incorporation; [1977, c. 525, §13 (NEW).]

B. Enjoin any person from acting as a corporation within this State without being duly incorporated; or [1977, c. 525, §13 (NEW).]

C. Compel dissolution of the corporation; and in any such proceeding by the State, this section shall not give rise to any presumptions against the State. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

4. Fact of filing. The fact of filing the articles may be proved by production of a certified copy thereof or in any other manner permitted by law.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §406. Powers of incorporators; organizational meeting

1. Management of affairs until first annual meeting. If the persons who are to serve as directors until the first annual meeting of the members have not been named in the articles of incorporation, the incorporator or incorporators, until the directors are elected, shall manage the affairs of the corporation and may do whatever is necessary and proper to perfect the organization of the corporation, including the adoption of the original bylaws of the corporation and the election of directors. If the persons who are to serve as directors until the first annual meeting have been named in the articles of incorporation, the power of the incorporator or incorporators to act for the corporation shall terminate upon filing of the articles. If the initial directors have not been named in the articles, the power of the incorporator or incorporators shall terminate upon the election and qualification of at least one director.

[ 1977, c. 525, §13 (NEW) .]

2. Organizational meeting. At any time before or after the filing date of the articles of incorporation, an organizational meeting of the incorporator or incorporators, or of the board of directors if the initial directors were named in the articles of incorporation, shall be held, either within or without this State, to adopt bylaws of the corporation, to elect directors, if the meeting is of the incorporators, to serve or hold office until the first annual meeting of the members, to elect officers if the meeting is of the directors, to do any other or further acts to complete the organization of the corporation and to transact such other business as may come before the meeting. Such meeting may be held without call, upon the unanimous agreement of the incorporators or directors, as the case may be, or upon call as provided in subsection 3.

[ 1977, c. 525, §13 (NEW) .]

3. Meeting; how called. If the organizational meeting is of the incorporators, it shall be held at the call of a majority of the incorporators. If the organizational meeting is of the directors named in the articles of incorporation, it shall be held at the call either of a majority of the incorporators or of a majority of the directors named in the articles. The person or persons calling the meeting shall give to each other incorporator or director, as the case may be, at least 3 days' written notice thereof by any usual means of communication. The notice shall state the time, place and purposes of the meeting.

[ 1977, c. 525, §13 (NEW) .]

4. Waiver of notice. The provisions of section 705 pertaining to waiver of notice shall apply to the organizational meeting.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §407. Shares of stock and dividends prohibited

A corporation shall not have or issue shares of stock. No dividend shall be paid and no part of the income or profit of a corporation shall be distributed to its members, directors or officers. A corporation may pay compensation in a reasonable amount to its members, directors, or officers for services rendered, may confer benefits upon its members in conformity with its purposes and upon dissolution or final liquidation may make distributions to its members as permitted by this Act, and no such payment, benefit or distribution shall be deemed to be a dividend or a distribution of income or profit. Upon dissolution or liquidation, the assets of a corporation whose purposes and activities have been primarily charitable, religious, eleemosynary, benevolent or educational shall be transferred or conveyed only to one or more domestic or foreign corporations, societies or organizations engaged in activities substantially similar to those of the dissolving or liquidating corporation. [1977, c. 592, §15 (AMD).]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1977, c. 592, §15 (AMD).






Chapter 6: BYLAWS AND VOTING

13-B §601. Bylaws

The initial bylaws of a corporation shall be adopted by its incorporators or its board of directors. The power to alter, amend or repeal the bylaws or adopt new bylaws shall be vested in the board of directors unless otherwise provided in the articles of incorporation or the bylaws. The bylaws may contain any provisions for the regulation and management of the activities of a corporation not inconsistent with law or the articles of incorporation. [1979, c. 127, §100 (AMD).]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §100 (AMD).



13-B §602. Meetings of members

1. Where held. Meetings of members, if any, may be held at such place, either within or without this State, as may be provided in the bylaws. In the absence of any such provision, all meetings shall be held at the registered office of the corporation in this State.

[ 1977, c. 525, §13 (NEW) .]

2. Annual meetings. A meeting shall be held annually at such time as may be provided in the articles of incorporation or bylaws. If there shall be a failure, for whatever reason, to hold the annual meeting for a period of 30 days after the date for such meeting specified in the bylaws or articles of incorporation, or if no date has been specified, for a period of 13 months after the organization of the corporation or after its last annual meeting, a substitute annual meeting may be called by any person or persons entitled to call a special meeting of the members.

[ 1977, c. 525, §13 (NEW) .]

3. Special meetings. Special meetings of the members may be called by the president or by the board of directors. Special meetings of the members may also be called by such other officers or persons or number or proportion of members as may be provided in the articles of incorporation or the bylaws. In the absence of a provision fixing the number or proportion of members entitled to call a meeting, a special meeting of members may be called by members having 1/20th of the votes entitled to be cast at such meeting.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §603. Notice of members' meetings

1. Written notice of meetings. Unless otherwise provided in the articles of incorporation or the bylaws, written notice stating the place, day and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than 10 nor more than 50 days before the date of the meeting, either personally or by mail, by or at the direction of the president or the secretary, or the officers or persons calling the meeting, to each member entitled to vote at such meeting. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail addressed to the member at his address as it appears on the records of the corporation, with postage thereon prepaid.

[ 1977, c. 525, §13 (NEW) .]

2. Affidavit of designated officer prima facie evidence of facts stated therein. An affidavit of the officer designated under subsection 1, or of such other person who gave notice as required by this section, that such notice has been given shall in the absence of fraud be prima facie evidence of the facts stated therein.

[ 1977, c. 525, §13 (NEW) .]

3. Notice of adjourned meeting. When a meeting is adjourned, for whatever reason, for 30 days or more, notice of the adjourned meeting must be given as provided by this section. Notice of a meeting adjourned for less than 30 days need not be given if the time and place of the adjourned meeting are announced at the meeting at which the adjournment is taken. At the adjourned meeting, the corporation may transact any business that might have been transacted at the meeting at which the adjournment was taken.

[ RR 1991, c. 2, §45 (COR) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). RR 1991, c. 2, §45 (COR).



13-B §604. Voting

1. Members entitled to vote. The right of the members or any class or classes of members to vote may be limited, enlarged or denied to the extent specified in the articles of incorporation. Unless so limited, enlarged or denied, each member, regardless of class, shall be entitled to one vote on each matter submitted to a vote of members.

[ 1977, c. 525, §13 (NEW) .]

2. Members to vote in person or by proxy; validity. A member entitled to vote may vote in person or, unless the articles of incorporation or the bylaws otherwise provide, may vote by proxy executed in writing by the member or by his duly authorized attorney-in-fact. No proxy shall be valid after 11 months from the date of its execution, unless otherwise provided in the proxy. Where directors or officers are to be elected by members, the bylaws may provide that such elections may be conducted by mail.

[ 1977, c. 525, §13 (NEW) .]

3. Cumulative voting for directors not permitted. The articles of incorporation or the bylaws shall not permit cumulative voting for directors. Any provision purporting to permit cumulative voting shall be void.

[ 1977, c. 525, §13 (NEW) .]

4. Corporations with no right to vote. If a corporation has no members or its members have no right to vote, the directors shall have the sole voting power.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §605. Quorum

1. Members entitled to vote. The bylaws may provide the number or percentage of members entitled to vote represented in person or by proxy, or the number or percentage of votes represented in person or by proxy, which shall constitute a quorum at a meeting of members. In the absence of any such provision, members holding 1/10 of the votes entitled to be cast on the matter to be voted upon represented in person or by proxy shall constitute a quorum. A majority of the votes entitled to be cast on a matter to be voted upon by the members present or represented by proxy at a meeting at which a quorum is present shall be necessary for the adoption thereof unless a greater proportion is required by this Act, the articles of incorporation or the bylaws.

[ 1977, c. 525, §13 (NEW) .]

2. Meeting with less than a quorum. The members present at a duly called or held meeting at which a quorum was once present may continue to do business at the meeting or at any adjournment thereof, notwithstanding the withdrawal of enough members to leave less than a quorum.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §606. Unanimous action by members without a meeting

Any action required or permitted under this Act to be taken at a meeting of the members may be taken without a meeting if written consents, setting forth the action so taken, are signed by all the members entitled to vote on such action and are filed with the clerk of the corporation as part of the corporate records. Such written consents shall have the same effect as a unanimous vote of the members and may be stated as such in any certificate or document required or permitted to be filed with the Secretary of State, and in any certificate or document prepared or certified by any officer of the corporation for any purpose. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).






Chapter 7: DIRECTORS AND OFFICERS

13-B §701. Board of directors

The activities of a corporation must be managed by a board of directors. Directors need not be residents of this State or members of the corporation unless required by the articles of incorporation or the bylaws. The articles of incorporation or the bylaws may prescribe other qualifications for the directors. [1991, c. 85, (AMD).]

Boards of directors shall ensure that no employee of the corporation may be terminated for contacting a director or directors. Directors may not preclude contact between employees of the corporation and members of the board of directors. [1991, c. 85, (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1991, c. 85, (AMD).



13-B §702. Number and election of directors

1. Number of directors fixed by bylaws. The number of directors of a corporation shall not be less than 3. Subject to such limitation, the number of directors or a maximum and minimum number of directors shall be fixed by the bylaws or articles of incorporation. The number of directors may be increased or decreased from time to time by amendment to the bylaws, unless the articles of incorporation provide that a change in the number of directors shall be made only by amendment of the articles of incorporation. If the articles of incorporation or bylaws set a maximum and minimum number of directors, the number of directors may be increased or decreased by a resolution of the members, or by a resolution of the directors, if the articles authorize such a resolution. No decrease in number shall have the effect of shortening the term of any incumbent director. In the absence of a bylaw fixing the number of directors, the number shall be the same as that stated in the articles of incorporation.

[ 1977, c. 525, §13 (NEW) .]

2. First board of directors named in articles of incorporation. The directors constituting the first board of directors shall either be named in the articles of incorporation or elected by the incorporators and shall hold office until the first annual meeting of members or for such other period as may be specified in the articles of incorporation or the bylaws. Thereafter, directors shall be elected or appointed in the manner and for the terms provided in the articles of incorporation or by the bylaws. In the absence of a provision fixing the term of office, the term of office of a director shall be for one year.

[ 1977, c. 525, §13 (NEW) .]

3. Directors divided into classes. Directors may be divided into classes and the terms of office of the several classes need not be uniform. Each director shall hold office for the term to which he is elected or appointed and until his successor shall have been elected or appointed and qualified.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §703. Vacancies

1. Vacancies filled. Any vacancy occurring in the board of directors and any directorship to be filled by reason of an increase in the number of directors may be filled by the affirmative vote of a majority of the remaining directors, though less than a quorum of the board of directors, unless the articles of incorporation or the bylaws provide that a vacancy or directorship so created shall be filled in some other manner, in which case such provision shall control.

[ 1977, c. 525, §13 (NEW) .]

2. Director to fill unexpired term of predecessor. A director elected to fill a vacancy shall be elected for the unexpired term of his predecessor in office.

[ 1977, c. 525, §13 (NEW) .]

3. Limited directorship. Unless otherwise provided by the articles of incorporation or the bylaws, the directorship to be filled by reason of an increase in the number of directors may be filled by the board of directors for a term of office continuing only until the next election of directors.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §704. Removal of directors

1. Removal for cause. At a special meeting of members called expressly for that purpose, the entire board of directors or any individual director may be removed, with or without cause, by a vote of the members as provided in this section.

[ 1977, c. 525, §13 (NEW) .]

2. Vote of 2/3 of membership required for removal. Subject to the limitation in subsection 4, if the corporation does not have a board of directors so classified that different classes of members elect different directors, such removal may be accomplished by the affirmative vote of 2/3 of the members entitled to vote for directors. The articles of incorporation may provide that such removal be accomplished by a lesser vote, but in no case by a vote of less than a majority of members voting on the proposed removal.

[ 1977, c. 525, §13 (NEW) .]

3. Articles of incorporation may provide removal by lesser vote. Subject to the limitation in subsection 4, if the directors are so classified that different classes of members elect different directors, a director may be removed only by the affirmative vote of 2/3 of the members of that class that elected the director. The articles of incorporation may provide that such removal may be accomplished by a lesser vote of the members of that class, but in no case by a vote of less than a majority of the members of that class voting on the proposed removal.

[ 2001, c. 550, Pt. C, §11 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

4. All directors removed at meeting. If any or all directors are removed at such meeting of the members, new directors may be elected at the same meeting without express notice being given of such election.

[ 1977, c. 525, §13 (NEW) .]

5. Action in court for removal from office.

[ 2001, c. 550, Pt. C, §29 (AFF); 2001, c. 550, Pt. C, §12 (RP) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §101 (AMD). 2001, c. 550, §§C11,12 (AMD). 2001, c. 550, §C29 (AFF).



13-B §704-A. Removal of directors by judicial proceeding

1. Removal. The Superior Court may remove any director of a corporation from office if the court finds that removal is in the best interest of the corporation and that:

A. The director engaged in fraudulent or dishonest conduct or gross abuse of authority or discretion with respect to the corporation; [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. Section 713-A has been violated; or [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. A final judgment has been entered finding that the director has violated a duty set forth in section 712 or sections 717 to 720. [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Who may bring action. A petition for removal under subsection 1 may be filed by:

A. The corporation, if 2/3 of the directors then in office resolve that an individual director should be removed; [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. Two-thirds of the members entitled to vote for that director or a lesser number as provided in the articles of incorporation of the corporation for removal of a director pursuant to section 704; or [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. In the case of a public benefit corporation, the Attorney General. [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Place of filing. The petition for removal under subsection 2 must be filed:

A. In the county where the corporation's principal office is located; [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. In the county where the corporation's registered office is located if the corporation has no principal office in this State; or [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. In the Superior Court of Kennebec County if the corporation has no principal office or registered office in this State. [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

4. Court action. The court that removes a director under this section may bar the director from serving on the board of directors for a period prescribed by the court.

[ 2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

5. Notice to Attorney General; Attorney General actions. If the members of a corporation or the Attorney General commences a proceeding under this section, the corporation is made a party defendant. If a public benefit corporation or its members commence a proceeding under subsection 1, the public benefit corporation shall give the Attorney General written notice of the proceeding.

[ 2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C13 (NEW). 2001, c. 550, §C29 (AFF).



13-B §705. Place and notice of directors' meetings

1. Purpose of meeting; business transacted not specified in notice. Meetings of the board of directors, regular or special, may be held either within or without this State, and upon such notice as the bylaws may prescribe. Attendance of a director at any meeting shall constitute a waiver of notice of such meeting, except when a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board of directors need be specified in the notice or waiver of notice of such meeting, unless the articles, the bylaws or this Act so requires.

[ 1977, c. 525, §13 (NEW) .]

2. Participation at meetings by conference telephone. Unless otherwise restricted by the certificate of incorporation or bylaws, members of the board of directors of any corporation, or any committee designated by such board, may participate in a meeting of such board or committee by means of a conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other and participation in a meeting pursuant to this subsection shall constitute presence in person at such meeting.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §706. Quorum and vote of directors

1. Quorum fixed by bylaws. A majority of the number of directors fixed by the bylaws, or in the absence of a bylaw fixing the number of directors, then of the number stated in the articles of incorporation, shall constitute a quorum for the transaction of business, unless otherwise provided in the articles of incorporation or the bylaws, but in no event shall a quorum consist of less than 1/5 of the number of directors so fixed or stated. The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors, unless the act of a greater number is required by this Act, the articles of incorporation or the bylaws.

[ 1977, c. 525, §13 (NEW) .]

2. Special meetings. Special meetings of the directors may be called by the chairman of the board, the president, or if he is absent or is unable to act, by any vice-president, by any 2 directors, or by any other person or persons authorized by the bylaws.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §707. Unanimous action by directors without a meeting

Unless otherwise provided by the articles of incorporation or bylaws, any action required by this Act to be taken at a meeting of the directors of a corporation, or any action which may be taken at a meeting of the directors or of a committee of the directors, may be taken without a meeting if all of the directors, or all of the members of the committee, as the case may be, sign written consents setting forth the action taken or to be taken, at any time before or after the intended effective date of such action. Such consents shall be filed with the minutes of directors' meetings or committee meetings, as the case may be, and shall have the same effect as a unanimous vote. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §708. Informal or irregular action by directors

1. Action taken without a meeting. Action taken without a meeting by agreement of a majority of directors, or by agreement of such larger percentage as the articles of incorporation or the bylaws may require, shall be deemed action of the board of directors:

A. If the corporation has no members and all directors know of the action taken and no director makes prompt objection to such action; [1977, c. 525, §13 (NEW).]

B. If all members know of the action taken and no member makes prompt objection to such action; or [1977, c. 525, §13 (NEW).]

C. If the directors take informal action pursuant to a custom of that corporation known generally to its members and all directors know of the action taken, and no director makes prompt objection thereto. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Meeting ratified by a director. If a meeting otherwise valid of the board of directors or of any committee is held without call or notice where such is required, any action taken at such meeting shall be deemed ratified by a director or committee member who did not attend, unless, after learning of the action taken and of the impropriety of the meeting, he makes prompt objection thereto.

[ 1977, c. 525, §13 (NEW) .]

3. Objections in writing to secretary of corporation. Objection by a member, director or committee member shall be effective only if written objection to the holding of the meeting or to any specific action so taken is filed with the clerk or the secretary of the corporation.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §709. Committees

1. Executive committee. If the articles of incorporation or the bylaws so provide, the board of directors, by a resolution adopted by a majority of the full board of directors, may designate from among its members an executive committee consisting of 2 or more directors, and may delegate to such executive committee all the authority of the board of directors, except that no such executive committee shall have or exercise the authority of the board of directors to:

A. Amend the articles of incorporation; [1977, c. 525, §13 (NEW).]

B. Adopt a plan of merger or consolidation; [1977, c. 525, §13 (NEW).]

C. Recommend to the members the sale or other disposition of all or substantially all of the property and assets of the corporation other than in the usual course of its business; [1977, c. 525, §13 (NEW).]

D. Recommend to the members voluntary dissolution of the corporation or revocation of such dissolution; or [1977, c. 525, §13 (NEW).]

E. Amend the bylaws of the corporation. [1977, c. 525, §13 (NEW).]

[ 1981, c. 307, §1 (AMD) .]

1-A. Other committees. If the articles of incorporation or the bylaws so provide, the board of directors may designate such other committees as the board deems necessary, which committees may consist of either members of the board or other persons as designated in the bylaw or resolution authorizing that committee.

[ 1981, c. 307, §2 (NEW) .]

2. Designation to committee. The designation of any such committee and the delegation to it of authority shall not relieve the board of directors, or any member thereof, of any responsibility imposed by law.

[ 1977, c. 525, §13 (NEW) .]

3. Conduct of meetings. So far as applicable, the provision of this chapter relating to the conduct of meetings of the board of directors shall govern meetings of the executive or other committees.

[ 1977, c. 525, §13 (NEW) .]

4. Board of directors may appoint alternate. At the time an executive committee or any other committee is created, or at any time thereafter, the board of directors may designate one or more alternate members of such committee, and may specify their order of preference, provided that alternate members of an executive committee may be designated only from among members of the board of directors. Each such alternate member may attend all meetings of the committee, but shall be without vote unless one or more of the regularly designated members of such committee fails to attend a meeting. In the absence of one or more of the regular members of the committee, such alternate member or members may be counted toward a quorum and may vote as though they were regular members of the committee. In the event that there are more alternate committee members present than there are absent regular committee members, the alternate members shall have the right to vote in the order of preference specified by the directors in designating them or, if no order of preference was specified, in the order of their appointment or their listing in a single appointment.

[ 1981, c. 470, Pt. B, §3 (AMD) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1981, c. 307, §§1-3 (AMD). 1981, c. 470, §B3 (AMD).



13-B §710. Officers

1. Officers elected or appointed. The officers of a corporation shall consist of a president, a secretary or clerk, a treasurer and such other officers and assistant officers as may be deemed necessary, each of whom shall be elected or appointed at such time and in such manner and for such term as may be prescribed in the articles of incorporation, in the bylaws or in a resolution of the board of directors. In the absence of such provision, all officers shall be elected or appointed annually by a board of directors. Any 2 or more offices may be held by the same person unless otherwise provided in the articles of incorporation or bylaws.

[ 1977, c. 525, §13 (NEW) .]

2. Authority to make contracts. Unless they have reason to believe otherwise, persons dealing with a corporation are entitled to assume that its president has authority to make, on its behalf, all contracts which are within the ordinary course of those activities in which the corporation is already engaged.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §711. Removal of officers

1. Removal. Any officer elected or appointed as provided in the articles of incorporation or bylaws may be removed by the persons authorized to elect or appoint such officer whenever in their judgment the best interests of the corporation will be served thereby. The removal of an officer shall be without prejudice to the contract rights, if any, of the officer so removed.

[ 1977, c. 525, §13 (NEW) .]

2. Contract rights not created by appointment. Election or appointment of an officer or agent shall not of itself create contract rights.

[ 1977, c. 525, §13 (NEW) .]

3. Vacancy. Any vacancy, however occurring, in any office may be filled by the directors, unless the articles of incorporation shall have specifically reserved such power to the members.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §712. Loans to directors and officers prohibited

No loans shall be made by a corporation to its directors or officers. Any director or officer who assents to or participates in the making of any such loan shall be liable to the corporation for the amount of such loan until the repayment thereof. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §713. Transactions between a corporation and its directors and officers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1977, c. 592, §16 (AMD). 2001, c. 550, §C29 (AFF). 2001, c. 550, §C14 (RP).



13-B §713-A. Public benefit corporation; board

1. Financially interested person. For the purposes of this section, "financially interested person" means:

A. An individual who has received or is entitled to receive compensation from a public benefit corporation for personal services rendered to the corporation by that individual within the previous 12 months, whether as a full-time or part-time employee, independent contractor, consultant or otherwise, excluding any reasonable payments made to directors for serving as directors. An individual is considered to receive compensation for services rendered to a public benefit corporation by that individual if the individual is entitled to receive, other than as a shareholder of a publicly held corporation, a portion of the net income of a corporate or other business entity that provides, for compensation, personal services to that public benefit corporation; or [2001, c. 550, Pt. C, §15 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. A spouse, brother, sister, parent or child of the individual described in paragraph A. [2001, c. 550, Pt. C, §15 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §15 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Board. No more than 49% of the individuals on the board of directors of a public benefit corporation may be financially interested persons.

[ 2001, c. 550, Pt. C, §15 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2-A. Compensation information. A public benefit corporation that receives at least 25% of its total funding from one or more municipal, county, state or federal sources shall provide to the public information about the total compensation paid by the corporation to any director or officer of the corporation if the compensation exceeds $250,000 in any 12-month period. The corporation shall make the information available by posting the information on its publicly accessible website or through other comparable means. "Compensation" includes all remuneration and benefits.

[ 2007, c. 624, §1 (NEW) .]

3. Validity; enforceability. The failure to comply with this section does not affect the validity or enforceability of any transaction entered into by a corporation.

[ 2001, c. 550, Pt. C, §15 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C15 (NEW). 2001, c. 550, §C29 (AFF). 2007, c. 624, §1 (AMD).



13-B §714. Indemnification of officers, directors, employees and agents; insurance

1. Power to indemnify. A corporation shall have power to indemnify, or if so provided in the bylaws shall in all cases indemnify, any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, by reason of the fact that he is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses, including attorneys' fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit or proceeding; provided that no indemnification shall be provided for any person with respect to any matter as to which he shall have been finally adjudicated in any action, suit or proceeding not to have acted in good faith in the reasonable belief that his action was in the best interests of the corporation or, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful. The termination of any action, suit or proceeding by judgment, order or conviction adverse to such person, or by settlement or plea of nolo contendere or its equivalent, shall not of itself create a presumption that such person did not act in good faith in the reasonable belief that his action was in the best interests of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful.

[ 1977, c. 525, §13 (NEW) .]

2. Indemnity against expenses. Any provision of subsections 1 or 3 to the contrary notwithstanding, to the extent that a director, officer, employee or agent of a corporation has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to in subsection 1, or in defense of any claim, issue or matter therein, he shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred by him in connection therewith. The right to indemnification granted by this subsection may be enforced by a separate action against the corporation, if an order for indemnification is not entered by a court in the action, suit or proceeding wherein he was successful on the merits or otherwise.

[ 1977, c. 525, §13 (NEW) .]

3. Indemnity made by corporation. Any indemnification under subsection 1, unless ordered by a court or required by the bylaws, shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the director, officer, employee or agent is proper in the circumstances because he has met the applicable standard of conduct set forth in subsection 1. Such determination shall be made by the board of directors by a majority vote of a quorum consisting of directors who were not parties to such action, suit or proceeding, or if such a quorum is not obtainable, or even if obtainable, if a quorum of disinterested directors so directs, by independent legal counsel in a written opinion. Such a determination, once made by the board of directors may not be revoked by the board of directors, and upon the making of such determination by the board of directors, the director, officer, employee or agent may enforce the indemnification against the corporation by a separate action notwithstanding any attempted or actual subsequent action by the board of directors.

[ 1981, c. 470, Pt. A, §31 (AMD) .]

4. Expenses incurred in civil or criminal action. Expenses incurred in defending a civil or criminal action, suit or proceeding may be paid by the corporation in advance of the final disposition of such action, suit or proceeding as authorized by the board of directors in the manner provided in subsection 3 upon receipt of an undertaking by or on behalf of the director, officer, employee or agent to repay such amount, unless it shall ultimately be determined that he is entitled to be indemnified by the corporation as authorized in this section.

[ 1977, c. 525, §13 (NEW) .]

5. Provisions of indemnification. The indemnification provided by this section shall not be deemed exclusive of any other rights to which those indemnified may be entitled under any bylaw, agreement, vote of disinterested directors or otherwise, both as to action in his official capacity and as to action in another capacity while holding such office, and shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person. A right to indemnification required by the bylaws may be enforced by a separate action against the corporation, if an order for indemnification has not been entered by a court in any action, suit or proceeding in respect to which indemnification is sought.

[ 1979, c. 541, Pt. A, §134 (AMD) .]

6. Power to purchase and maintain insurance. A corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against him and incurred by him in any such capacity, or arising out of his status as such, whether or not the corporation would have the power to indemnify him against such liability under this section.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 541, §A134 (AMD). 1981, c. 470, §A31 (AMD).



13-B §715. Books and records

1. Books; records of accounts. Each corporation shall keep correct and complete books and records of accounts and shall keep minutes of the proceedings of its members, board of directors and committees having any of the authority of the board of directors and shall keep at its registered office or principal office in this State a record of the names and addresses of its members entitled to vote. All books and records of a corporation may be inspected by any officer, director or voting member or the officer's, director's or voting member's agent or attorney, for any proper purpose at any reasonable time, as long as the officer, director or voting member or the officer's, director's or voting member's agent or attorney gives the corporation written notice at least 5 business days before the date on which the officer, director or voting member or the officer's, director's or voting member's agent or attorney wishes to inspect and copy any books or records. The only proper purpose for which a voting member may inspect and copy books or records under this section is the purpose of enabling the member to fulfill duties and responsibilities conferred upon members by the articles of incorporation or the bylaws of the corporation or by law. The corporation may require the officer, director or member or the officer's, director's or member's agent or attorney to pay the reasonable cost of the copies made and may impose reasonable restrictions on the use or distribution of the records by such a person.

[ 2001, c. 550, Pt. C, §16 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Refusal to allow inspection. If a corporation does not make available for inspection or copying the books and records required by subsection 1 or if the corporation seeks to impose unreasonable restrictions on the use or distribution of such books and records, the Superior Court in the county where the corporation's principal office is located or, if the corporation has no principal office in this State, in the county where its registered office is located may order inspection and copying of the records demanded at the corporation's expense upon application of the officer, director or member or the officer's, director's or member's agent or attorney.

A. If the court orders inspection and copying of the records demanded, the court shall also order the corporation to pay the costs of the officer, director or member or the officer's, director's or member's agent or attorney, including reasonable attorney's fees, incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the officer, director or member to inspect the records demanded. [2001, c. 550, Pt. C, §16 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding officer, director or member or the officer's, director's or member's agent or attorney. [2001, c. 550, Pt. C, §16 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §16 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2001, c. 550, §C29 (AFF). 2001, c. 550, §C16 (RPR).



13-B §716. Duties of directors and officers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 7, (NEW). 2001, c. 550, §C29 (AFF). 2001, c. 550, §C17 (RP).



13-B §717. General standards for directors

1. Discharge duties. A director shall discharge the director's duties:

A. In good faith; [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. In a manner the director reasonably believes to be in the best interests of the corporation. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Rely on information. In discharging the director's duties, a director is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

A. One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented; [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. Legal counsel or a public accountant or other person as to matters the director reasonably believes are within the person's professional or expert competence; or [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. A committee of the board of directors of which the director is not a member, as to the matters within its jurisdiction, if the director reasonably believes the committee merits confidence. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

A director is not acting in good faith if the director relies on information, opinions, reports or statements that the director knows or has reason to believe are unwarranted.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Performance; compliance. A director is not liable for the performance of the duties of the director's office if the director acted in compliance with this section and, if a conflict-of-interest transaction is involved, the transaction was fair to the corporation or was approved pursuant to section 718.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

4. Trustee. A director is not considered a trustee with respect to the director's corporation or with respect to any property held or administered by that corporation, including, without limitation, property that may be subject to restrictions imposed by the donor or transferor of the property.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C18 (NEW). 2001, c. 550, §C29 (AFF).



13-B §718. Director or officer conflict of interest

1. Conflict-of-interest transaction. A conflict-of-interest transaction is a transaction in which a director or officer of a corporation has a direct or indirect financial interest. For the purposes of this section, a director or officer has an indirect interest in a transaction if:

A. Another entity in which the director or officer has a material interest or in which the director or officer is a general partner is a party to the transaction; or [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. Another entity of which the director or officer is a director, officer or trustee is a party to the transaction. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Transaction not voidable or grounds for liability. A conflict-of-interest transaction is not voidable or grounds for imposing liability on a director or officer of a corporation if the transaction was fair at the time it was entered into or is approved as provided in subsection 3 or 4.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Public benefit corporation; approval. A transaction in which a director or officer of a public benefit corporation has a conflict of interest may be approved before or after consummation of the transaction as follows.

A. The board of directors of a public benefit corporation or a committee of the board may authorize, approve or ratify a transaction under this section if the material facts of the transaction and the director's or officer's interest are disclosed or known to the board or committee of the board. The transaction may be approved only if it is fair and equitable to the corporation as of the date the transaction is authorized, approved or ratified. The party asserting fairness of any such transaction has the burden of establishing fairness. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. If the board of a public benefit corporation so requests, a transaction under this section may be approved by the Attorney General or by the Superior Court in an action in which the Attorney General is joined as a party. If the board is unable to make a decision regarding a transaction, one or more directors or officers may request approval of the Attorney General or the court in accordance with this subsection. The transaction may be approved only if it is fair and equitable to the corporation as of the date the transaction is authorized, approved or ratified. The party asserting fairness of any such transaction has the burden of establishing fairness. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

4. Mutual benefit corporation; approval. A transaction in which a director or officer of a mutual benefit corporation has a conflict of interest may be approved by the directors or the members of the corporation before or after consummation of the transaction as follows.

A. The board of directors of a mutual benefit corporation or a committee of the board may authorize, approve or ratify a transaction under this section if the material facts of the transaction and the director's or officer's interest are disclosed or known to the board or committee of the board. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. The members of a mutual benefit corporation may authorize, approve or ratify a transaction under this section if in accordance with subsection 6 the material facts of the transaction and the director's or officer's interest are disclosed or known to the members. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

5. Approval by directors of public benefit or mutual benefit corporation. For purposes of subsections 3 and 4, a conflict-of-interest transaction is approved if it receives the affirmative vote of a majority of the directors on the board of directors of the corporation or on a committee of the board who have no direct or indirect interest in the transaction, but a transaction may not be approved under this subsection by a single director. If a majority of the directors on the board who have no direct or indirect interest in the transaction vote to approve the transaction, a quorum is present for the purpose of taking action under this section.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

6. Approval by members of mutual benefit corporation. For purposes of subsection 4, paragraph B, a conflict-of-interest transaction is approved by the members if it receives a majority of the votes entitled to be counted under this subsection. Votes cast by or voted under the control of a director or officer who has a direct or indirect interest in the transaction and votes cast by or voted under the control of an entity described in subsection 1, paragraph A may not be counted in a vote of members to determine whether to approve a conflict-of-interest transaction under subsection 4, paragraph B. The vote of these members, however, is counted in determining whether the transaction is approved under other sections of this chapter. A majority of the voting power, whether or not present, that is entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

7. Additional requirements. The articles of incorporation, the bylaws or a resolution of the board of directors of a corporation may impose additional requirements on conflict-of-interest transactions under this section.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

8. Attorney General action to void transaction. If the Attorney General has reasonable grounds to believe that a public benefit corporation has engaged in a conflict-of-interest transaction and that the transaction was neither fair nor properly approved pursuant to the procedures and standards set forth in subsection 3 or 4, the Attorney General may bring an action in Superior Court in Kennebec County to void the transaction. At least 10 days before bringing such an action, the Attorney General shall send written notice to the board of directors of the corporation of the intent to bring the action. The Attorney General may proceed without such notice if necessary to prevent immediate irreparable harm to the public.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

9. Authority to fix compensation. Except to the extent that the articles of incorporation or bylaws otherwise provide, the board of directors of a corporation or the executive committee of the board of directors, without regard to this section, has authority to fix the compensation of directors for their services as directors or officers or in any other capacity.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C18 (NEW). 2001, c. 550, §C29 (AFF).



13-B §719. Duties and authority of officers

Each officer is authorized to and shall perform the duties set forth in the bylaws. In addition, each officer, to the extent consistent with the bylaws, has the authority and shall perform the duties prescribed in a resolution of the board of directors of the corporation. The board may authorize an officer, pursuant to a resolution of the board and to the extent consistent with the bylaws, to prescribe the duties and authority of other officers. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

SECTION HISTORY

2001, c. 550, §C18 (NEW). 2001, c. 550, §C29 (AFF).



13-B §720. General standards for officers

1. Discretionary authority. An officer of a corporation with discretionary authority shall discharge that officer's duties under that authority:

A. In good faith; [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. In a manner the officer reasonably believes to be in the best interests of the corporation and its members. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Rely on information. In discharging the officer's duties, an officer of a corporation is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

A. One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. Legal counsel or a public accountant or other person as to matters the officer reasonably believes are within the person's professional or expert competence. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

An officer is not acting in good faith if the officer relies on information, opinions, reports or statements that the officer knows or has reason to believe are unwarranted.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Compliance. An officer of a corporation is not liable to a corporation, any member or other person for any action taken or not taken as an officer if the officer acted in compliance with this section and, if a conflict-of-interest transaction is involved, the transaction was fair to the corporation or was approved pursuant to section 718.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C18 (NEW). 2001, c. 550, §C29 (AFF).



13-B §721. Misapplication of funds or assets of public benefit corporation

1. Prohibited transaction. The funds or assets of a public benefit corporation may not be transferred or applied and a director or officer of a public benefit corporation may not authorize the transfer or application of funds or assets of the public benefit corporation if:

A. The transfer constitutes a conflict-of- interest transaction that is neither fair nor properly approved as determined under section 718; [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. The transfer misapplies the funds or assets in violation of statute, including conversion transactions in violation of Title 5, sections 194-C to 194-H; [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. The transfer is to a director or officer of the public benefit corporation or to another person in a position to exercise substantial influence over the affairs of the corporation and constitutes private inurement or excess benefits that exceed the fair market value of the property or services received in return; or [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

D. The transfer of funds or assets is to a subsidiary or joint venture organized as a for-profit entity, unless the board of the public benefit corporation determines in good faith under the facts and circumstances at the time of transfer or commitment to transfer that:

(1) The organization and operations of the for-profit entity will serve, further or support a charitable purpose of the public benefit corporation;

(2) The transfer or the commitment to transfer is fair to the public benefit corporation;

(3) Distributions of net income by the for-profit entity to owners and investors will be proportionate to their investment interests; and

(4) The articles of incorporation, bylaws or similar organizational documents require that compensation transactions between the for-profit entity and investors in the entity or directors or officers of the entity or others in a position to exercise substantial influence over the affairs of the entity be established in amounts that do not exceed the fair market value of services or property to be provided to the entity. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Conversion transactions. If a transfer under this section constitutes a conversion transaction as defined in Title 5, section 194-B, subsection 2, the provisions of Title 5, sections 194-B to 194-K may apply and nothing in this section is intended to supersede those provisions applicable to such transactions.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C18 (NEW). 2001, c. 550, §C29 (AFF).






Chapter 8: AMENDMENT OF ARTICLES OF INCORPORATION

13-B §801. Right to amend articles of incorporation

A corporation may amend its articles of incorporation from time to time in any and as many respects as may be desired, so long as its articles of incorporation, as amended, contain only such provisions as might lawfully be contained in original articles of incorporation on the effective date of such amendment. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §801-A. Amendment before organizational meeting

The articles of incorporation may be amended before the organizational meeting by the following procedures. [1995, c. 458, §8 (NEW).]

1. Timing. The articles of incorporation may be amended:

A. If the initial directors were not named in the articles of incorporation, before the election of the initial directors; or [1995, c. 458, §8 (NEW).]

B. If the initial directors were named in the articles of incorporation, before the organizational meeting of the board of directors required by section 406. [1995, c. 458, §8 (NEW).]

[ 1995, c. 458, §8 (NEW) .]

2. Authority to amend. The articles of incorporation may be amended by:

A. The incorporator; or [1995, c. 458, §8 (NEW).]

B. If there is more than one incorporator, by 2/3 of the incorporators. [1995, c. 458, §8 (NEW).]

[ 1995, c. 458, §8 (NEW) .]

3. Accepted signature. If the incorporators do not sign the document, the Secretary of State shall accept the signature of either the clerk or secretary of the corporation.

[ 1995, c. 458, §8 (NEW) .]

SECTION HISTORY

1995, c. 458, §8 (NEW).



13-B §802. Procedure to amend articles of incorporation

1. Amendments. Amendments to the articles of incorporation shall be made in the following manner.

A. If there are members entitled to vote thereon, the board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each member entitled to vote at such meeting within the time and in the manner provided in this Act for the giving of notice of meetings of members. The proposed amendment shall be adopted upon receiving at least a majority of the votes which members present at such meeting or represented by proxy are entitled to cast. [1977, c. 525, §13 (NEW).]

B. If there are no members, or no members entitled to vote thereon, an amendment shall be adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office. [1977, c. 525, §13 (NEW).]

C. Upon adoption, articles of amendment shall be executed and delivered for filing as provided in sections 104 and 106. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Number of amendments. Any number of amendments may be submitted and voted upon at any one meeting.

[ 1977, c. 525, §13 (NEW) .]

3. Provision prescribing amendment of articles. The articles of incorporation may contain a provision prescribing for amendment of the articles a vote greater than, but in no event less than, that prescribed by subsection 1.

[ 1977, c. 525, §13 (NEW) .]

4. Articles of incorporation amended. The articles of incorporation may be amended by written consent of all members entitled to vote on such amendment, as provided by section 606. If such unanimous written consent is given, no resolution of the board of directors proposing the amendment is necessary.

[ 1977, c. 525, §13 (NEW) .]

5. Amendment of articles of incorporation of public benefit corporation. If an amendment of the articles of incorporation of a public benefit corporation results in a material change in the nature of the activities conducted by the corporation, the corporation shall give notice to the Attorney General of the amendment simultaneously with the filing of the amended articles with the Secretary of State.

[ 2001, c. 550, Pt. C, §19 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2001, c. 550, §C19 (AMD). 2001, c. 550, §C29 (AFF).



13-B §803. Articles of amendment

1. Executed by corporation. The articles of amendment shall be executed by the corporation and shall set forth:

A. The name of the corporation; [1977, c. 525, §13 (NEW).]

B. The amendment so adopted; [1977, c. 525, §13 (NEW).]

C. The date of adoption of the amendment; [1977, c. 525, §13 (NEW).]

D. If there are members entitled to vote thereon, (1) a statement setting forth the date of the meeting of members at which the amendment was adopted, that a quorum was present at such meeting, and that such amendment received at least a majority of the votes which members present at such meeting or represented by proxy were entitled to cast, or (2) where the articles require a vote of more than a majority of the votes which members present at such meeting or represented by proxy were entitled to cast, a statement that such amendment received at least the percentage of such votes required by the articles, or (3) a statement that such amendment was adopted by a consent in writing signed by all members entitled to vote with respect thereto; and [1977, c. 525, §13 (NEW).]

E. If there are no members, or no members entitled to vote thereon, a statement of such fact, the date of the meeting of the board of directors at which the amendment was adopted, and a statement of fact that such amendment received the vote of a majority of the directors in office. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Determination by Secretary of State. When the articles of amendment are delivered for filing by the Secretary of State, he shall, before filing them, make the same determination provided in section 404 in the case of original articles, to the extent applicable to a given amendment or amendments.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §804. Effect of amendment

1. Effective date. An amendment takes effect on the date of filing the articles of amendment by the Secretary of State as provided by section 106.

[ RR 1991, c. 2, §46 (COR) .]

2. Prejudice of claims of creditors; corporation liability. No amendment shall prejudice any claims of creditors or relieve the corporation of any liability already created or assumed, or effect any existing cause of action in favor of or against the corporation, or any pending suit to which the corporation shall be a party, or the existing rights of persons other than members, but for all such purposes the corporation, although operating under the amended articles of incorporation, shall be regarded as the same corporation. In the event the corporate name shall be changed by amendment, no suit brought by or against such corporation under its former name shall abate because of the change of name.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). RR 1991, c. 2, §46 (COR).



13-B §805. Restated articles of incorporation

1. Restatement of articles adopted. A corporation may at any time adopt a restatement of its articles of incorporation which shall integrate into a single document the text of its original articles of incorporation, merger or consolidation, together with all amendments theretofore adopted and, if authorized, further amendments.

[ 1977, c. 525, §13 (NEW) .]

2. Method of restatement of articles of incorporation. A corporation may restate its articles of incorporation by submitting to the members for their approval the proposed restatement thereof, with or without any new amendments which under section 802 or under the articles of incorporation require the vote of the members. The procedure specified in, and the vote or votes required by, this chapter for amendment of the articles of incorporation shall be applicable. If the restatement includes new amendments not theretofore voted upon by the members, the notice of the meeting at which it is to be voted upon shall specifically refer to such new amendments and summarize the changes to be effected thereby, whether or not the full text of the restatement accompanies such notice. If the directors in good faith believe that the restatement includes no such new amendments, the notice of the meeting shall so state and shall be accompanied by a copy of the proposed restatement of articles of incorporation.

[ 1977, c. 525, §13 (NEW) .]

3. Form. Upon adoption of the restatement, a form entitled "Restated Articles of Incorporation" shall be executed in accordance with section 104, which shall set forth the same information as is required by section 803 in the case of articles of amendment substituting, wherever applicable, the word "restatement" for the word "amendment" and shall have the restatement attached thereto as an exhibit. Upon filing the restated articles with the restatement by the Secretary of State, in accordance with section 106, the original articles of incorporation as amended and supplemented shall be superseded, and the restatement, including any further amendments and changes made thereby, shall be the articles of incorporation of the corporation.

[ 1977, c. 525, §13 (NEW) .]

4. Changes effected subject to this chapter. Any amendment or change effected in connection with the restatement of the articles of incorporation shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply, if separate articles of amendment were filed to effect such amendment or change.

[ 1977, c. 525, §13 (NEW) .]

5. Omitted statements. The restatement may omit statements as to the incorporator or incorporators and the initial directors. In all other respects, the restatement shall contain the same information and provisions as are required by this Act for original articles.

[ 1977, c. 525, §13 (NEW) .]

6. Determination by Secretary of State; restated articles. When the restated articles with the restatement are delivered for filing by the Secretary of State, he shall, before filing them, make the same determinations as provided in section 404 in the case of original articles.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).






Chapter 9: MERGERS AND CONSOLIDATION

13-B §901. Procedure for merger

1. Domestic corporations may merge. Any 2 or more domestic corporations organized under this Act or under Title 13, chapter 81 may merge into one of such corporations pursuant to a plan of merger approved in the manner provided in this Act.

[ 2005, c. 531, §2 (AMD) .]

2. Plan of merger. Each corporation shall adopt a plan of merger setting forth:

A. The names of the corporations proposing to merge, and the name of the corporation into which they propose to merge, which is hereinafter designated as the surviving corporation; [1977, c. 525, §13 (NEW).]

B. The terms and conditions of the proposed merger; [1977, c. 525, §13 (NEW).]

C. A statement of any changes in the articles of incorporation of the surviving corporation to be effected by such merger; and [1977, c. 525, §13 (NEW).]

D. Such other provisions with respect to the proposed merger as are deemed necessary or desirable. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2005, c. 531, §2 (AMD).



13-B §902. Procedure for consolidation

1. Domestic corporations may consolidate. Any 2 or more domestic corporations organized under this Act or under Title 13, chapter 81 may consolidate into a new corporation pursuant to a plan of consolidation approved in the manner provided in this Act.

[ 2005, c. 531, §3 (AMD) .]

2. Consolidation plan. Each corporation shall adopt a plan of consolidation setting forth:

A. The names of the corporations proposing to consolidate and the name of the new corporation into which they propose to consolidate, which is hereinafter designated as the new corporation; [1977, c. 525, §13 (NEW).]

B. The terms and conditions of the proposed consolidation; [1977, c. 525, §13 (NEW).]

C. With respect to the new corporation, all of the statements required to be set forth in articles of incorporation for corporations organized under this Act, including the names of each member of the new board of directors; and [1977, c. 525, §13 (NEW).]

D. Such other provisions with respect to the proposed consolidation as are deemed necessary or desirable. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2005, c. 531, §3 (AMD).



13-B §903. Approval of merger or consolidation

1. Plan of merger. A plan of merger or consolidation shall be adopted in the following manner.

A. If the members of any merging or consolidating corporation are entitled to vote thereon, the board of directors of such corporation shall adopt a resolution approving the proposed plan and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice setting forth the proposed plan or a summary thereof shall be given to each member entitled to vote at such meeting within the time and in the manner provided in this Act for the giving of notice of meetings of members. The proposed plan shall be adopted upon receiving at least a majority of the votes which members present at each meeting or represented by proxy are entitled to cast. [1977, c. 525, §13 (NEW).]

B. If any merging or consolidating corporation has no members, or no members entitled to vote thereon, a plan of merger or consolidation shall be adopted at a meeting of the board of directors of such corporation upon receiving the vote of a majority of the directors in office. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Vote on merger. The articles of incorporation of any corporation may contain a provision prescribing for approval of a plan of merger or consolidation, a vote greater than, but in no event less than, that prescribed by subsection 1, paragraphs A and B.

[ 1977, c. 525, §13 (NEW) .]

3. Merger abandoned. After such approval, and at any time prior to the filing of the articles of merger or consolidation, or pursuant to a majority vote of the members of any participating corporation entitled to vote thereon, or if the corporation has no members entitled to vote pursuant to a majority vote of the board of directors of that corporation, the merger or consolidation may be abandoned.

[ 1977, c. 525, §13 (NEW) .]

4. Plan of merger approved. A plan of merger or consolidation may be approved by written consent of all members of a participating corporation entitled to vote by the articles of incorporation or bylaws, as provided by section 606. If such unanimous written consent is given, no resolution of the board of directors of such participating corporation approving, proposing, submitting, recommending or otherwise respecting such plan of merger or consolidation is necessary, and no members of such participating corporation shall be entitled to notice of, or to dissent from, such plan of merger or consolidation.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §904. Articles of merger or consolidation

1. Form of articles of merger or consolidation. Upon such approval, articles of merger or articles of consolidation shall be executed by each corporation and shall be delivered for filing pursuant to sections 104 and 106. The articles of merger or consolidation shall set forth:

A. The plan of merger or the plan of consolidation; [1977, c. 525, §13 (NEW).]

B. If the members of any merging or consolidating corporation are entitled to vote thereon, then as to each such corporation (1) a statement setting forth the date of the meeting of members at which the plan was adopted, that a quorum was present at such meeting and that such plan received at least a majority of the votes which members present at such meeting or represented by proxy were entitled to cast, or (2) a statement that such amendment was adopted by a consent in writing signed by all members entitled to vote with respect thereto; [1977, c. 525, §13 (NEW).]

C. If any merging or consolidating corporation has no members, or no members entitled to vote thereon, then as to each such corporation a statement of such fact, the date of the meeting of the board of directors at which the plan was adopted and a statement of the fact that such plan received the vote of a majority of the directors in office; and [1977, c. 525, §13 (NEW).]

D. When the articles of merger or consolidation are delivered for filing by the Secretary of State, he shall, before filing them, make the same determinations, to the extent applicable, as provided in section 404 in the case of original articles. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §905. Effect of merger or consolidation

1. Effect. Any merger or consolidation under this section shall take effect when the articles of merger or consolidation are filed with the Secretary of State, or on the date specified in the articles of merger or consolidation, not to exceed 60 days after the filing date, if the articles of merger or consolidation so provide.

[ 1977, c. 525, §13 (NEW) .]

2. Merger or consolidation effected. When such merger or consolidation has been effected:

A. The several corporations' parties to the plan of merger or consolidation shall be a single corporation, which, in the case of a merger, shall be that corporation designated in the plan of merger as the surviving corporation and, in the case of a consolidation, shall be the new corporation provided for in the plan of consolidation; [1977, c. 525, §13 (NEW).]

B. The separate existence of all corporations' parties to the plan of merger or consolidation, except the surviving or new corporation, shall cease; [1977, c. 525, §13 (NEW).]

C. The surviving or new corporation shall have all the rights, privileges, immunities and powers and shall be subject to all the duties and liabilities of a corporation organized under this Act; [1977, c. 525, §13 (NEW).]

D. The surviving or new corporation shall possess all the rights, privileges, immunities and franchises, of a public nature as well as of a private nature, of each of the merging or consolidating corporations; and all property, real, personal and mixed, and all debts due on whatever account, and all other choses in action, and all and every other interest, of or belonging to or due to each of the corporations so merged or consolidated, shall be taken and deemed to be transferred to and vested in such single corporation without further act or deed; and the title to any real estate, or any interest therein, vested in any of such corporations shall not revert or be in any way impaired by reason of such merger or consolidation; and [1977, c. 525, §13 (NEW).]

E. In the case of a merger, the articles of incorporation of the surviving corporation shall be deemed to be amended to the extent, if any, that changes in its articles of incorporation are stated in the plan of merger; and in the case of a consolidation, the statements set forth in the articles of consolidation and which are required or permitted to be set forth in the articles of incorporation of corporations organized under this Act shall be deemed to be the articles of incorporation of the new corporation. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §906. Merger or consolidation of domestic and foreign corporations

1. Manner of merger. One or more foreign corporations and one or more domestic corporations may be merged or consolidated in the following manner, if such merger or consolidation is permitted by the laws of the state under which each such foreign corporation is organized.

A. Each domestic corporation shall comply with the provisions of this Act with respect to the merger or consolidation, as the case may be, of domestic corporations and each foreign corporation shall comply with the applicable provisions of the laws of the state under which it is organized. If the domestic corporation is a public benefit corporation, the merger or consolidation must comply with any applicable provisions of Title 5, sections 194-B to 194-K; [2001, c. 550, Pt. C, §20 (AMD); 2001, c. 550, Pt. C, §29 (AFF).]

B. If the surviving or new corporation, as the case may be, is to be governed by the laws of any state other than this State, it shall comply with the provisions of this Act with respect to foreign corporations if it is to conduct activities in this State, and in every case it shall execute and deliver to the Secretary of State of this State a document setting forth:

(1) The name of the surviving or new corporation;

(2) An agreement that it may be served with process in this State in any proceeding for the enforcement of any obligation of any domestic corporation which is a party to such merger or consolidation; and

(3) An irrevocable appointment of the Secretary of State of this State as its agent to accept service of process in any such proceeding. [1977, c. 525, §13 (NEW).]

[ 2001, c. 550, Pt. C, §20 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Provisions of effect of merger. The effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations, if the surviving or new corporation is to be governed by the laws of this State. If the surviving or new corporation is to be governed by the laws of any state other than this State, the effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations, except insofar as the laws of the other state provide otherwise.

[ 1977, c. 525, §13 (NEW) .]

3. Articles delivered for filing. Whether the surviving or new corporation is or is to be a domestic corporation or a foreign corporation, articles of merger or consolidation shall be executed and delivered for filing as is provided in this Act for mergers and consolidations of domestic corporations.

[ 1977, c. 525, §13 (NEW) .]

4. Date of effect. Any merger or consolidation under this section shall take effect when the articles of merger or consolidation are filed with the Secretary of State, or on the date specified in the articles of merger or consolidation, not to exceed 60 days after the filing date, if the articles of merger or consolidation so provide.

[ 1977, c. 525, §13 (NEW) .]

5. Abandonment. After approval by the members, and at any time prior to the filing of the articles of merger or consolidation, or pursuant to a majority vote of the members of any participating corporation entitled to vote thereon, or if the corporation has no members entitled to vote pursuant to a majority vote of the board of directors of that corporation, the merger or consolidation may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger or consolidation.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2001, c. 550, §C20 (AMD). 2001, c. 550, §C29 (AFF).



13-B §907. Limitations on merger or consolidation by public benefit corporation

1. Compliance with nonprofit conversion law required. In addition to complying with provisions of this Title, a public benefit corporation shall comply with all applicable provisions of Title 5, sections 194-B to 194-K.

[ 2001, c. 550, Pt. C, §21 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Bequests, devises and gifts. Any bequest, devise, gift, grant or promise contained in a will or other instrument of donation, subscription or conveyance that is made to a public benefit corporation and that takes effect or remains payable after a merger or consolidation inures to the surviving corporation unless the will or other instrument otherwise specifically provides.

[ 2001, c. 550, Pt. C, §21 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Notice; merger or consolidation. Written notice of a merger or consolidation of a public benefit corporation into another public benefit corporation must be provided to the Attorney General simultaneously with the filing of the articles of merger or consolidation with the Secretary of State.

[ 2001, c. 550, Pt. C, §21 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C21 (NEW). 2001, c. 550, §C29 (AFF).






Chapter 10: SALE AND OTHER DISPOSITIONS OF CORPORATE ASSETS

13-B §1001. Sale of assets other than in regular course of activities

1. Terms and conditions. Sale, lease, exchange, mortgage, pledge or other disposition of all, or substantially all, the property and assets of a corporation may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares of any corporation for profit, domestic or foreign, as may be authorized in the following manner.

A. If there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending such sale, lease, exchange, mortgage, pledge or other disposition and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of such meeting is to consider the sale, lease, exchange, mortgage, pledge or other disposition of all, or substantially all, the property and assets of the corporation must be given to each member entitled to vote at such meeting, within the time and in the manner provided by this Act for the giving of notice of meetings of members. At such meeting, the members may authorize such sale, lease, exchange, mortgage, pledge or other disposition and may fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the corporation thereto. Such authorization requires at least a majority of the votes that members present at such meeting or represented by proxy are entitled to cast. After such authorization by a vote of members, the board of directors, nevertheless, in its discretion, may abandon such sale, lease, exchange, mortgage, pledge or other disposition of assets, subject to the rights of 3rd parties under any contracts relating thereto, without further action or approval by members. [2001, c. 550, Pt. C, §22 (AMD); 2001, c. 550, Pt. C, §29 (AFF).]

B. If there are no members, or no members entitled to vote thereon, a sale, lease, exchange, mortgage, pledge or other disposition of all, or substantially all, the property and assets of a corporation are authorized upon receiving the vote of a majority of the directors in office. [2001, c. 550, Pt. C, §22 (AMD); 2001, c. 550, Pt. C, §29 (AFF).]

C. If all members entitled to vote by the articles of incorporation authorize by written consent a sale, lease, exchange, mortgage, pledge or other disposition of all, or substantially all, the property and assets of a corporation, no resolution of the board of directors, approving, proposing, submitting, recommending or otherwise respecting such sale is necessary. [1977, c. 525, §13 (NEW).]

[ 2001, c. 550, Pt. C, §22 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Provision prescribing for approval of sale. The articles of incorporation of any corporation may contain a provision prescribing for approval of any sale of assets a vote greater than, but in no event less than, that prescribed by subsection 1.

[ 1977, c. 525, §13 (NEW) .]

3. Compliance with conversion law. If the proposed transaction constitutes a conversion transaction, as defined in Title 5, section 194-B, subsection 2, a public benefit corporation must comply with the provision of Title 5, sections 194-C to 194-H.

[ 2001, c. 550, Pt. C, §22 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2001, c. 550, §C22 (AMD). 2001, c. 550, §C29 (AFF).






Chapter 11: DISSOLUTION

13-B §1101. Voluntary dissolution

1. Manner of dissolution. A corporation may dissolve and wind up its activities in the following manner.

A. If there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending that the corporation be dissolved, and directing that the question of such dissolution be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice, stating that the purpose, or one of the purposes, of such meeting is to consider the advisability of dissolving the corporation, shall be given to each member entitled to vote at such meeting, within the time and in the manner provided in this Act for the giving of notice of meetings of members. A resolution to dissolve the corporation shall be adopted upon receiving at least a majority of the votes which members present at such meeting or represented by proxy are entitled to cast. [1977, c. 525, §13 (NEW).]

B. If there are no members, or no members entitled to vote thereon, the dissolution of the corporation shall be authorized at a meeting of the board of directors upon the adoption of a resolution to dissolve by the vote of a majority of the directors in office. [1977, c. 525, §13 (NEW).]

C. If all the members entitled to vote by the articles of incorporation authorize the dissolution of the corporation by written consent, upon the execution of such written consent, a statement of intent to dissolve shall be executed and delivered for filing, as provided by sections 104 and 106 and shall set forth the name of the corporation, the names and respective addresses of its officers and directors, a copy of the written consent signed by all the members of the corporation, and a statement that such written consent has been signed by all members of the corporation entitled to vote. Voluntary dissolution pursuant to this section does not require any vote or action of the directors. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Cessation of activities; notice. Upon the adoption of such resolution by the members, or by the board of directors if there are no members, or no members entitled to vote thereon, the corporation shall cease to conduct its activities except insofar as may be necessary for the winding up thereof, shall immediately cause a notice of the proposed dissolution to be mailed to each known creditor of the corporation, and shall proceed to collect its assets and apply and distribute them as provided in this Act.

[ 1977, c. 525, §13 (NEW) .]

3. Provision for prescribing dissolution. The articles of incorporation of any corporation may contain a provision prescribing for approval of any resolution to dissolve the corporation a vote greater than, but in no event less than, that prescribed by subsection 1.

[ 1977, c. 525, §13 (NEW) .]

4. Statement of intent. Upon the adoption of such resolution, a statement of intent to dissolve shall be executed and delivered for filing, as provided by sections 104 and 106, and shall set forth:

(1) The name of the corporation;

(2) The names and respective addresses of its officers and directors;

(3) A copy of the resolution adopted by the members or directors authorizing the dissolution of the corporation;

(4) The number of members entitled to vote; and

(5) The number of members voted for and against the resolution, respectively.

[ 1977, c. 525, §13 (NEW) .]

5. Cessation of activities. Upon the filing by the Secretary of State of a statement of intent to dissolve, the corporation shall cease to carry on its activities, except insofar as may be necessary or appropriate for the winding up thereof, but its corporate existence shall continue until the filing date of the articles of dissolution, or until a decree dissolving the corporation has been entered by a court of competent jurisdiction.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1101-A. Voluntary dissolution by incorporators

A corporation that has not carried on activities may be voluntarily dissolved by its incorporator or incorporators at any time after the filing date of its articles of incorporation in the following manner. [1995, c. 458, §9 (NEW).]

1. Articles of dissolution. Articles of dissolution must be executed by a majority of the incorporators and delivered for filing, as provided by sections 104 and 106, and must set forth:

A. The name of the corporation; [1995, c. 458, §9 (NEW).]

B. The filing date of its articles of incorporation; [1995, c. 458, §9 (NEW).]

C. That the corporation has not carried on activities; [1995, c. 458, §9 (NEW).]

D. That no debts of the corporation remain unpaid, including the filing of the annual report as required by section 1301 and any fees or penalties owed to the Secretary of State under section 1112; and [2007, c. 231, §9 (AMD).]

E. That a majority of the incorporators consent to the dissolution of the corporation. [1995, c. 458, §9 (NEW).]

[ 2007, c. 231, §9 (AMD) .]

2. Corporation's existence ceases. On the filing date of the articles of dissolution, the existence of the corporation ceases.

[ 1995, c. 458, §9 (NEW) .]

3. No vote or action of directors. Dissolution pursuant to this section does not require any vote or action of the directors.

[ 1995, c. 458, §9 (NEW) .]

SECTION HISTORY

1995, c. 458, §9 (NEW). 2007, c. 231, §9 (AMD).



13-B §1102. Revocation of voluntary dissolution proceedings

A corporation may, at any time prior to the filing of the articles of dissolution by the Secretary of State, revoke the action theretofore taken to dissolve the corporation, in the following manner. [1977, c. 525, §13 (NEW).]

1. Notice. If there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending that the voluntary dissolution proceedings be revoked, and directing that the question of the revocation be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the advisability of revoking the voluntary dissolution proceedings, shall be given to each member entitled to vote at such meeting, within the time and in the manner provided in this Act for the giving of notice of meetings of members. A resolution to revoke the voluntary dissolution proceedings shall be adopted upon receiving at least a majority of the votes which members present at the meeting or represented by proxy are entitled to cast.

[ 1977, c. 525, §13 (NEW) .]

2. When no members entitled to vote on revocation. If there are no members, or no members entitled to vote thereon, a resolution to revoke the voluntary dissolution proceedings shall be adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office.

[ 1977, c. 525, §13 (NEW) .]

3. Statement of revocation of voluntary dissolution proceeding. If all the members entitled to vote revoke voluntary dissolution proceeding previously authorized by written consent at any time prior to the date of filing the articles of dissolution by the Secretary of State, upon execution of the written consent, a statement of revocation of voluntary dissolution proceeding shall be executed and delivered for filing as provided by sections 104 and 106, and this statement shall set forth the name of the corporation, the names and respective addresses of its officers and directors, a copy of the written consent signed by all members of the corporation, revoking the voluntary dissolution proceedings, that the written consent has been signed by all members of the corporation.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1103. Effect of statement of revocation of voluntary dissolution proceedings

Upon the filing by the Secretary of State of a statement of revocation of voluntary dissolution proceedings, whether by resolution of the board approved by the members or by action of the board in the absence of any members, or any members entitled to vote thereon, the revocation of the voluntary dissolution proceedings shall become effective, and the corporation may again carry on its activities. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1104. Articles of dissolution

1. Certification provided. If voluntary dissolution proceedings have not been revoked, then when all debts, liabilities and obligations of the corporation have been paid and discharged, or adequate provision has been made therefor, and all remaining property and assets of the corporation have been distributed as provided in paragraph D, articles of dissolution shall be executed and delivered for filing as provided by sections 104 and 106, and such articles shall set forth:

A. The name of the corporation; [1977, c. 525, §13 (NEW).]

B. That the Secretary of State has previously filed a statement of intent to dissolve the corporation and the date on which such statement was filed; [1977, c. 525, §13 (NEW).]

C. That all debts, obligations and liabilities of the corporation have been paid and discharged or that adequate provision has been made therefor; [1977, c. 525, §13 (NEW).]

D. That all remaining property and assets of the corporation have been distributed among its members in accordance with their respective rights and interests, or have been otherwise distributed pursuant to the articles or bylaws of the corporation, as long as the remaining property and assets of a public benefit corporation are transferred to a public benefit corporation engaged in activities substantially similar to those of the dissolving or liquidating corporation or to another entity pursuant to a conversion plan approved pursuant to Title 5, sections 194-B to 194-K; and [2001, c. 550, Pt. C, §23 (AMD); 2001, c. 550, Pt. C, §29 (AFF).]

E. That there are no suits pending against the corporation in any court or that adequate provision has been made for the satisfaction of any judgment, order or decree which may be entered against it in any pending suit. [1977, c. 525, §13 (NEW).]

[ 2001, c. 550, Pt. C, §23 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Existence of corporation ceased. Upon the filing date of the articles of dissolution, the existence of the corporation shall cease, except for the purpose of suits, other proceedings and appropriate corporate action by and against the members, directors and officers as provided in this Act.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1983, c. 50, §4 (AMD). 2001, c. 550, §C23 (AMD). 2001, c. 550, §C29 (AFF).



13-B §1104-A. Bylaws; disposal of assets

After the effective date of this section, a domestic corporation organized under this Title or a domestic corporation filing an annual report under section 1301 shall provide for the disposal of the corporation's assets in its bylaws. [1995, c. 300, §3 (NEW).]

SECTION HISTORY

1995, c. 300, §3 (NEW).



13-B §1105. Dissolution pursuant to court order

Courts of equity have full power to decree the dissolution of, and to liquidate the assets and affairs of, a corporation: [2001, c. 550, Pt. C, §24 (AMD); 2001, c. 550, Pt. C, §29 (AFF).]

1. Action by member or director. In an action by a member or director when it is made to appear:

A. That the directors are deadlocked in the management of the corporate affairs and that irreparable injury to the corporation is being suffered or is threatened by reason of the deadlock, and either that the members are unable to break the deadlock or there are no members having voting rights; [2001, c. 550, Pt. C, §24 (AMD); 2001, c. 550, Pt. C, §29 (AFF).]

B. That the acts of the directors or those in control of the corporation are illegal or fraudulent; [1977, c. 525, §13 (NEW).]

C. That the members entitled to vote in the election of directors are deadlocked in voting power and have failed for at least 2 years to elect successors to directors whose terms have expired or would have expired upon the election of their successors; [1977, c. 525, §13 (NEW).]

D. That the corporate assets are being misapplied or wasted; or [1977, c. 525, §13 (NEW).]

E. That the corporation is unable to carry out its purposes; [1977, c. 525, §13 (NEW).]

[ 2001, c. 550, Pt. C, §24 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Action by creditor of corporation. In an action by a creditor of the corporation:

A. When the claim of the creditor has been reduced to judgment and an execution thereon has been returned unsatisfied and it is established that the corporation is insolvent; or [1977, c. 525, §13 (NEW).]

B. When the corporation has admitted in writing that the claim of the creditor is due and owing and it is established that the corporation is insolvent; [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2-A. Action by Attorney General regarding public benefit corporation. In an action brought to court by the Attorney General relating to a public benefit corporation, if it is established that:

A. The corporation obtained its articles of incorporation through fraud; [2001, c. 550, Pt. C, §24 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. The corporation has exceeded or abused the authority conferred upon it by law; [2001, c. 550, Pt. C, §24 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. The assets of the corporation are being misapplied or wasted; or [2001, c. 550, Pt. C, §24 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

D. The corporation is no longer able to carry out its purposes; [2001, c. 550, Pt. C, §24 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §24 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Complaint. Upon complaint by a corporation to have its dissolution continued under the supervision of the court; and

[ 2001, c. 550, Pt. C, §24 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

4. Liquidation of affairs precedes entry of decree. When an action has been filed by the Attorney General to dissolve a corporation and it is established that liquidation of its affairs should precede the entry of a decree of dissolution.

[ 2001, c. 550, Pt. C, §24 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

5. Proceedings brought in county where registered.

[ 2001, c. 550, Pt. C, §29 (AFF); 2001, c. 550, Pt. C, §24 (RP) .]

A proceeding under this section must be brought in the county in which the registered office or the principal office of the corporation is situated. It is not necessary to make directors or members parties to such an action or proceeding unless relief is sought against them personally. [2001, c. 550, Pt. C, §24 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2001, c. 550, §C24 (AMD). 2001, c. 550, §C29 (AFF).



13-B §1106. Procedure in liquidation of corporation by court

1. Court's power. In proceedings to liquidate the assets and activities of a corporation, the court shall have the power to issue injunctions, to appoint a receiver or receivers pendente lite, with such powers and duties as the court, from time to time, may direct, and to take such other proceedings as may be requisite to preserve the corporate assets wherever situated, and carry on the activities of the corporation until a full hearing can be had.

[ 1977, c. 525, §13 (NEW) .]

2. Court to appoint liquidating receiver. After a hearing and upon such notice as the court may direct to be given to all parties to the proceedings and to any other parties in interest designated by the court, the court may appoint a liquidating receiver or receivers with authority to collect the assets of the corporation. Such liquidating receiver or receivers shall have authority, subject to the order of the court, to sell, convey and dispose of all or any part of the assets of the corporation wherever situated, either at public or private sale. The order appointing such liquidating receiver or receivers shall state their powers and duties. Such powers and duties may be increased or diminished at any time during the proceedings.

[ 1977, c. 525, §13 (NEW) .]

3. Assets of corporation. The assets of the corporation or the proceeds resulting from a sale, conveyance or other disposition thereof shall be applied and distributed as the court may order, after taking into account the following standards.

A. All cost and expenses of the court proceedings and all liabilities and obligations of the corporation shall, to the extent that unencumbered assets are available therefor, be paid first toward the payment of costs and expenses of court proceeding, and then toward other liabilities and obligations of the corporation. [1979, c. 127, §102 (AMD).]

B. Assets held by the corporation upon condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution or liquidation, shall be returned, transferred or conveyed in accordance with such requirements. [1977, c. 525, §13 (NEW).]

C. Assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational or similar purposes, but not held upon a condition requiring return, transfer or conveyance by reason of the dissolution or liquidation, shall be transferred or conveyed to one or more domestic or foreign corporations, societies or organizations engaged in activities substantially similar to those of the dissolving or liquidating corporation as the court may direct. [1977, c. 525, §13 (NEW).]

D. Other assets, if any, shall be distributed in accordance with the provisions of the articles of incorporation or the bylaws to the extent that the articles of incorporation or bylaws determine the distributive right of members, or any class or classes of members, or provide for distribution to others. [1977, c. 525, §13 (NEW).]

E. Any remaining assets may be distributed to such persons, societies, organizations or domestic or foreign corporations, whether for profit or not for profit, specified in the plan of distribution adopted as provided in this Act, or where no plan of distribution has been adopted, as the court may direct. [1977, c. 525, §13 (NEW).]

[ 1979, c. 127, §102 (AMD) .]

4. Court to direct payments. The court shall have power to allow, from time to time, as expenses of the liquidation, compensation to the receiver or receivers and to attorneys in the proceeding, and to direct the payment thereof out of the assets of the corporation or the proceeds of any sale or disposition of such assets.

[ 1977, c. 525, §13 (NEW) .]

5. Receiver to have power to sue and defend. A receiver of a corporation appointed under the provisions of this section shall have authority to sue and defend in all courts in his own name as receiver of such corporation. The court appointing such receiver shall have exclusive jurisdiction of the corporation and its property, wherever situated.

[ 1977, c. 525, §13 (NEW) .]

6. Receiver to be a citizen of the United States. A receiver shall in all cases be a citizen of the United States and shall in all cases give such bond as the court may direct with such sureties as the court may require.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §102 (AMD).



13-B §1107. Filing of claims in liquidation proceedings

1. Proceedings to liquidate assets and affairs. In proceedings to liquidate the assets and affairs of a corporation, the court may require all creditors of the corporation to file with the clerk of the court or with the receiver, in such form as the court may prescribe, proofs under oath of their respective claims. If the court requires the filing of claims, it shall fix a date, which shall be not less than 4 months from the date of the order, as the last day for the filing of claims, and shall prescribe the notice that shall be given to creditors and claimants of the date so fixed. Prior to the date so fixed, the court may extend the time for the filing of claims. Creditors and claimants failing to file proofs of claims on or before the date so fixed may be barred, by order of court, from participating in the distribution of the assets of the corporation.

[ 1977, c. 525, §13 (NEW) .]

2. Attachments dissolved. If it is determined in the course of such proceedings that the assets of the corporation, after subtracting the expenses of liquidating them and the expenses of the proceeding, will be less than the debts of the corporation, all attachments made within 4 months before the commencement of the action shall be dissolved.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1108. Discontinuance of liquidation proceedings

The liquidation of the assets and activities of a corporation may be discontinued at any time during the liquidation proceedings when it is established that cause for liquidation no longer exists. In such event, the court shall dismiss the proceedings and direct the receiver to redeliver to the corporation all its remaining property and assets. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1109. Decree of dissolution

1. Decree. In proceedings to liquidate the assets and activities of a corporation, when the costs and expenses of the proceedings and all debts, obligations and liabilities of the corporation have been paid and discharged and all of its remaining property and assets distributed in accordance with the provisions of this Act, or when its property and assets are not sufficient to satisfy and discharge the costs, expenses, debts and obligations, and all the property and assets have been applied to their payment, the court shall enter a decree dissolving the corporation, after which the existence of the corporation ceases.

[ 2001, c. 550, Pt. C, §25 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Certified copy of decree to Secretary of State. When the court enters a decree dissolving a corporation, it is the duty of the clerk of the court to cause a certified copy of the decree to be filed with the Secretary of State. A fee may not be charged by the Secretary of State for the filing of the decree.

[ 2001, c. 550, Pt. C, §25 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2001, c. 550, §C25 (AMD). 2001, c. 550, §C29 (AFF).



13-B §1110. Deposit with Treasurer of State of undistributed assets

1. Distributive portions not received. Upon the voluntary or involuntary dissolution of a corporation, the portion of the assets distributable to any person who is unknown or cannot be found, or who is under disability and for whom there is no person legally competent to receive such distributive portion, or who fails or refuses to accept his distribution, shall be reduced to cash and deposited with the Treasurer of State, along with a statement setting forth the name, last known address, amount due to and other pertinent information concerning each such distributee.

[ 1977, c. 525, §13 (NEW) .]

2. Deposit with Treasurer of State. A deposit with the Treasurer of State must, to the extent of the deposit, absolutely discharge the persons having control and supervision over the distribution of the corporation's assets from liability to the unknown, unlocated, legally disabled or nonaccepting persons. If the dissolution is under the supervision of the Superior Court pursuant to section 1105, the deposit may not be made with the Treasurer of State, except pursuant to order of the court, on terms as the court may order.

[ 2001, c. 550, Pt. C, §26 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Proof required. The Treasurer of State shall pay over such sums deposited with him to the person entitled thereto, or to his legal representative, upon proof satisfactory to the Treasurer of State of his right thereto.

[ 1977, c. 525, §13 (NEW) .]

4. Civil action. If the Treasurer of State is not satisfied as to the right of any claimant to such funds, the claimant may bring a civil action in the Superior Court against the Treasurer of State; if the court is satisfied as to the claimant's right to the funds, it shall issue an order directing the Treasurer of State to pay the same to such claimant. Such action may not be brought after the expiration of 20 years from the time of deposit of such funds with the Treasurer of State. At the end of such 20-year period, any such funds remaining in the State Treasury shall escheat to the State. Any income earned on such funds shall be paid into the General Fund as compensation for administration.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2001, c. 550, §C26 (AMD). 2001, c. 550, §C29 (AFF).



13-B §1111. Survival of remedy after dissolution; liquidating trustees

1. Survival of remedy. The dissolution of a corporation, either by the filing by the Secretary of State of the articles of dissolution or by a decree of court, shall not take away or impair any remedy available to or against such corporation, its directors, officers or members for any right or claim existing, or any liability incurred, prior to such dissolution if action or other proceeding thereon is commenced within 2 years after the date of such dissolution. Any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The members, directors and officers shall have power to take such corporate or other action as shall be appropriate to protect such remedy, right or claim.

[ 1977, c. 525, §13 (NEW) .]

2. Liquidating trustees. After dissolution of a corporation, the directors as of the date of dissolution, or the survivors of such directors, shall be deemed liquidating trustees of the corporation with authority to take all action necessary or appropriate to dispose of any undistributed property of the corporation.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1112. Grounds for administrative dissolution

Notwithstanding Title 4, chapter 5 and Title 5, chapter 375, the Secretary of State may commence a proceeding under section 1113 to administratively dissolve a corporation if: [2003, c. 631, §3 (NEW).]

1. Nonpayment of fees or penalties. The corporation does not pay when they are due any fees or penalties imposed by this Title or other law;

[ 2003, c. 631, §3 (NEW) .]

2. Failure to file annual report. The corporation does not deliver its annual report to the Secretary of State as required by section 1301;

[ 2003, c. 631, §3 (NEW) .]

3. Failure to pay late filing penalty. The corporation does not pay the annual report late filing penalty as required by section 1302;

[ 2003, c. 631, §3 (NEW) .]

4. Failure to maintain registered agent. The corporation is without a registered agent in this State as required by Title 5, section 105, subsection 1;

[ 2007, c. 323, Pt. B, §8 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Failure to notify of change of registered agent or address. The corporation does not notify the Secretary of State that its registered agent has changed as required by Title 5, section 108, subsection 1 or the address of its registered agent has been changed as required by Title 5, section 109 or 110 or that its registered agent has resigned as required by Title 5, section 111; or

[ 2007, c. 323, Pt. B, §9 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Filing of false information. An incorporator, director, officer or agent of the corporation signed a document with the knowledge that the document was false in a material respect and with the intent that the document be delivered to the Secretary of State for filing.

[ 2003, c. 631, §3 (NEW) .]

SECTION HISTORY

2003, c. 631, §3 (NEW). 2007, c. 323, Pt. B, §§8, 9 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1113. Procedure for and effect of administrative dissolution

1. Notice of determination to administratively dissolve corporation. If the Secretary of State determines that one or more grounds exist under section 1112 for dissolving a corporation, the Secretary of State shall serve the corporation with written notice of that determination as required by subsection 7.

[ 2007, c. 323, Pt. B, §10 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Administrative dissolution. The corporation is administratively dissolved if within 60 days after the notice under subsection 1 was issued and is perfected under subsection 7 the Secretary of State determines that the corporation has failed to correct the ground or grounds for the dissolution. The Secretary of State shall send notice to the corporation as required by subsection 7 that recites the ground or grounds for dissolution and the effective date of dissolution.

[ 2007, c. 323, Pt. B, §11 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Effect of administrative dissolution; prohibition. A corporation administratively dissolved continues its corporate existence but may not carry on any activities in this State except as necessary to wind up the activities of the corporation.

[ 2003, c. 631, §3 (NEW) .]

4. Authority of registered agent. The administrative dissolution of a corporation does not terminate the authority of its registered agent.

[ 2003, c. 631, §3 (NEW) .]

5. Protecting corporate name after administrative dissolution. The name of a corporation remains in the Secretary of State's record of corporate names and is protected for a period of 3 years following administrative dissolution.

[ 2003, c. 631, §3 (NEW) .]

6. Notice to Attorney General in case of public benefit corporation. In the case of a public benefit corporation, the Secretary of State shall notify the Attorney General of the administrative dissolution of the corporation under this section.

[ 2003, c. 631, §3 (NEW) .]

7. Delivery of notice. The Secretary of State shall send notice of its determination under subsection 1 by regular mail and the service upon the corporation is perfected 5 days after the Secretary of State deposits its determination in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed to the registered agent of the corporation.

[ 2007, c. 323, Pt. B, §12 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2003, c. 631, §3 (NEW). 2007, c. 323, Pt. B, §§10-12 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1114. Reinstatement following administrative dissolution

1. Application for reinstatement. A corporation administratively dissolved under section 1113 may apply to the Secretary of State for reinstatement within 6 years after the effective date of dissolution. The application must:

A. State the name of the corporation and the effective date of its administrative dissolution; [2003, c. 631, §3 (NEW).]

B. State that the ground or grounds for dissolution either did not exist or have been eliminated; and [2003, c. 631, §3 (NEW).]

C. State that the corporation's name satisfies the requirements of section 301-A. [2003, c. 631, §3 (NEW).]

[ 2003, c. 631, §3 (NEW) .]

2. Reinstatement after administrative dissolution. If the Secretary of State determines that the application contains the information required under subsection 1 and is accompanied by the reinstatement fee set forth in section 1401, subsection 35, and that the information is correct, the Secretary of State shall cancel the administrative dissolution and prepare a notice of reinstatement that recites that determination and the effective date of reinstatement. The Secretary of State shall use the procedures set forth in section 1113, subsection 7 to deliver the notice to the corporation.

[ 2007, c. 323, Pt. B, §13 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Effect of reinstatement. When the reinstatement is effective under subsection 2, it relates back to and takes effect as of the effective date of the administrative dissolution, and the corporation resumes activities as if the administrative dissolution had not occurred.

[ 2003, c. 631, §3 (NEW) .]

SECTION HISTORY

2003, c. 631, §3 (NEW). 2007, c. 323, Pt. B, §13 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1115. Appeal from denial of reinstatement

1. Denial of reinstatement. If the Secretary of State denies a corporation's application for reinstatement following administrative dissolution, the Secretary of State shall serve the corporation as required under section 1113, subsection 7 with a written notice that explains the reason or reasons for denial.

[ 2007, c. 323, Pt. B, §14 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Appeal. A corporation may appeal a denial of reinstatement under subsection 1 to the Superior Court of the county where the corporation's principal office is located or, if there is no principal office in this State, in Kennebec County within 30 days after the date of the notice of denial. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's notice of administrative dissolution, the corporation's application for reinstatement and the Secretary of State's notice of denial.

[ 2003, c. 631, §3 (NEW) .]

3. Court action. The court may summarily order the Secretary of State to reinstate an administratively dissolved corporation or may take other action the court considers appropriate.

[ 2003, c. 631, §3 (NEW) .]

4. Final decision. The court's final decision in an appeal under this section may be appealed as in other civil proceedings.

[ 2003, c. 631, §3 (NEW) .]

SECTION HISTORY

2003, c. 631, §3 (NEW). 2007, c. 323, Pt. B, §14 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1116. Reinstatement of suspended corporate charter

1. Reinstatement after charter suspension. A corporation whose charter was suspended before July 1, 2004 may apply to the Secretary of State for reinstatement and the reinstatement may be granted, if:

A. The Secretary of State determines that the application contains the information required under section 1114, subsection 1; [2003, c. 631, §3 (NEW).]

B. The application for reinstatement is accompanied by the reinstatement fee set forth in section 1401, subsection 35; and [2003, c. 631, §3 (NEW).]

C. The application for reinstatement is received by the Secretary of State by June 30, 2010. [2003, c. 631, §3 (NEW).]

[ 2003, c. 631, §3 (NEW) .]

2. Effect on corporation failing to reinstate by June 30, 2010. A corporation that fails to meet the requirements of subsection 1 is administratively dissolved and may not reinstate.

[ 2003, c. 631, §3 (NEW) .]

3. Protecting corporate name after suspension. The name of a corporation whose charter is suspended remains in the Secretary of State's record of corporate names and is protected for a period of 3 years following its suspension.

[ 2003, c. 631, §3 (NEW) .]

SECTION HISTORY

2003, c. 631, §3 (NEW).



13-B §1117. Revival of nonprofit corporation after dissolution

1. Determination of need to revive corporation. If the Secretary of State finds that a nonprofit corporation has dissolved in any manner under this chapter and that the nonprofit corporation should be revived for any specified purpose or purposes for a specific period of time, the Secretary of State may upon application by an interested party file a certificate of revival in a form or format prescribed by the Secretary of State for reviving the nonprofit corporation.

[ 2007, c. 231, §10 (NEW) .]

2. Certificate of revival. The certificate of revival must include:

A. The name of the nonprofit corporation and its original date of incorporation; [2007, c. 231, §10 (NEW).]

B. The name of the nonprofit corporation's registered agent and the address of its registered agent at the time of dissolution; [2007, c. 231, §10 (NEW).]

C. The name and address of the party or parties requesting the revival; [2007, c. 231, §10 (NEW).]

D. The purpose or purposes for which revival is requested; and [2007, c. 231, §10 (NEW).]

E. The time period needed to complete the purpose or purposes specified under paragraph D. [2007, c. 231, §10 (NEW).]

[ 2007, c. 231, §10 (NEW) .]

3. Notice of revival. The Secretary of State shall issue a notice to the nonprofit corporation to the address provided in subsection 2, paragraph C stating that the revival has been granted for the purpose or purposes and for the time period specified pursuant to the certificate of revival under this section.

[ 2007, c. 231, §10 (NEW) .]

4. Termination of revival. When the time period specified in subsection 2, paragraph E has expired, the Secretary of State shall send a notice to the nonprofit corporation at the address provided in subsection 2, paragraph C that the status of the nonprofit corporation has returned to the status prior to filing the certificate of revival under this section.

[ 2007, c. 231, §10 (NEW) .]

SECTION HISTORY

2007, c. 231, §10 (NEW).



13-B §1118. Late reinstatement of nonprofit corporation after administrative dissolution

1. Application to reinstate nonprofit corporation. A nonprofit corporation that has been administratively dissolved for more than 6 years may apply to the Secretary of State for reinstatement. The application must:

A. Provide the name of the corporation and the effective date of its administrative dissolution; [2015, c. 254, §1 (NEW).]

B. Provide a statement together with supporting documentation that the officer or director signing the application is duly authorized to act for the corporation; [2015, c. 254, §1 (NEW).]

C. Establish that the grounds for dissolution either did not exist or have been eliminated; [2015, c. 254, §1 (NEW).]

D. Demonstrate that the corporation's name satisfies the requirements of section 301-A or that the corporation is filing an amendment to change the name to satisfy the requirements of section 301-A; [2015, c. 254, §1 (NEW).]

E. Attest that no lawsuits are pending against the corporation; and [2015, c. 254, §1 (NEW).]

F. Explain the reason or reasons that reinstatement is being requested. [2015, c. 254, §1 (NEW).]

[ 2015, c. 254, §1 (NEW) .]

2. Determination of need to reinstate nonprofit corporation. If the Secretary of State determines that the application satisfies the requirements of subsection 1 and is accompanied by the reinstatement fee set forth in section 1401, subsection 35, the Secretary of State shall cancel the administrative dissolution and prepare a notice of reinstatement that recites that determination and the effective date of reinstatement. The Secretary of State may deny reinstatement if there are material misstatements provided in the application. The Secretary of State shall use the procedures set forth in section 1113, subsection 7 to deliver the notice to the corporation.

[ 2015, c. 254, §1 (NEW) .]

3. Effect of reinstatement. When the reinstatement is effective under subsection 2, it relates back to and takes effect as of the effective date of the administrative dissolution, and the corporation resumes activities as if the administrative dissolution had not occurred.

[ 2015, c. 254, §1 (NEW) .]

SECTION HISTORY

2015, c. 254, §1 (NEW).






Chapter 12: FOREIGN CORPORATIONS

13-B §1201. Authorization of foreign corporations to carry on activities in this State; certain activities not deemed carrying on affairs

1. Authorization needed. Except as provided in section 1215, no foreign corporation shall carry on activities in this State until it shall have been authorized to do so as provided in this chapter, or as provided by some other public law of this State. A foreign corporation shall not be denied authority to carry on activities in this State solely because the laws of the jurisdiction of its incorporation differ from the laws of this State with respect to the organization and internal affairs of the corporation.

[ 1977, c. 525, §13 (NEW) .]

2. Activities not deemed carrying on affairs. Without excluding other activities which may not constitute carrying on activities in this State, a foreign corporation shall not be deemed to be carrying on activities in this State, for purposes of this chapter, solely by reason of carrying on in this State any one or more of the following activities:

A. Maintaining, defending or participating in any action or proceeding whether judicial, administrative, arbitrative or otherwise, or effecting the settlement thereof or the settlements of claims or disputes; [1977, c. 525, §13 (NEW).]

B. Holding meetings of its directors or members or carrying on other activities concerning its internal affairs; [1977, c. 525, §13 (NEW).]

C. Maintaining bank accounts; [1977, c. 525, §13 (NEW).]

D. Securing or collecting debts or enforcing any rights in property covering the same; [1977, c. 525, §13 (NEW).]

E. Effecting a transaction in interstate or foreign commerce; [1977, c. 525, §13 (NEW).]

F. Conducting within this State an isolated transaction which is completed within a period of 30 days and which is not in the course of a series or number of repeated transactions; [1977, c. 525, §13 (NEW).]

G. Soliciting by mail contributions to the corporation; or [1977, c. 525, §13 (NEW).]

H. Owning real estate [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

3. Standard for activities not established. This section shall not be deemed to establish a standard for activities which may subject a foreign corporation to service of process under this chapter or any other statute of this State.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1202. Application for authority

1. Application. A foreign corporation may apply for authority to carry on activities in this State by executing and delivering for filing, as provided by sections 104 and 106, an application setting forth:

A. The name of the corporation; [1977, c. 525, §13 (NEW).]

B. The jurisdiction of its incorporation; [1977, c. 525, §13 (NEW).]

C. The date of incorporation; [1999, c. 594, §11 (AMD).]

D. A statement of the purpose or purposes which it is authorized to pursue under the laws of its jurisdiction of incorporation; and a statement of the purpose or purposes which it seeks authority to pursue in this State if it does not ask authority to pursue all of the purposes authorized under the laws of its jurisdiction of incorporation; [1977, c. 525, §13 (NEW).]

E. The address of the registered or principal office of the corporation in the jurisdiction of its incorporation or the principal office wherever located; and [1997, c. 376, §26 (AMD).]

F. The information required by Title 5, section 105, subsection 1. [2007, c. 323, Pt. B, §15 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. B, §15 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Certificate of existence. The application of the corporation for authority must be accompanied by a certificate of existence or a document of similar import duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated. The certificate of existence must have been made not more than 90 days prior to the delivery of the application for filing.

[ 2003, c. 344, Pt. B, §17 (AMD) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1997, c. 376, §26 (AMD). 1999, c. 594, §11 (AMD). 2003, c. 344, §B17 (AMD). 2007, c. 323, Pt. B, §15 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1203. Effect of authorization to carry on affairs in State

1. Filing of application authorization to carry on activities. Upon filing by the Secretary of State of the application for authority, the foreign corporation shall be authorized to carry on activities in this State, and may carry on any activities:

A. Which it is authorized to carry on in the jurisdiction of its incorporation; and [1977, c. 525, §13 (NEW).]

B. Which may be carried on by a domestic corporation organized under this Act, unless in its application for authority, the corporation expressly limited itself to a lesser number or type of activities, in which case the corporation may carry on the affairs to which it so limited its application if such affairs qualify under this paragraph and paragraph A. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Continuation of authority. Such authority shall continue so long as the corporation retains its authority to carry on such affairs in its jurisdiction of incorporation, and so long as its authority to carry on affairs in this State has not been revoked or otherwise terminated as provided in this chapter.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1204. Powers of foreign corporation

A foreign corporation authorized to carry on activities in this State shall, until such authority is revoked or otherwise terminated, have the same, but no greater, powers, rights and privileges as a domestic corporation organized under this Act, and except as otherwise provided in this Act, shall be subject to the same duties, restrictions, liabilities and penalties now or hereafter imposed upon a domestic corporation of like character. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1205. Corporate name of foreign corporation

1. Name. A foreign corporation is not authorized to carry on activities in this State unless the name of the corporation complies with the requirements of section 301-A.

[ 2003, c. 344, Pt. B, §18 (AMD) .]

2. Change of name. If a foreign corporation authorized to carry on activities in this State shall change its name in its jurisdiction of incorporation, it shall, within 30 days after the effective date thereof, amend its application for authority, as provided by section 1207.

[ 1977, c. 525, §13 (NEW) .]

3. Unavailable name. If the name to which the foreign corporation has changed would be unavailable to it on an original application for authority, the corporation shall not thereafter carry on any activities in this State until it has adopted or assumed a name which is available to it under the laws of this State.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2003, c. 344, §B18 (AMD).



13-B §1206. Merger of foreign corporation authorized to carry on activities in State

Whenever a foreign corporation authorized to carry on activities in this State shall be the surviving corporation in a statutory merger permitted by the laws of its jurisdiction of incorporation, it shall, within 30 days after the effective date of the merger, deliver to the Secretary of State for filing, as provided by section 106, a copy of the articles of merger duly authenticated by the proper officer of the jurisdiction of its incorporation. It shall not be necessary for such corporation to secure either new or additional authority to carry on activities in this State unless the name of such corporation is changed, or unless the corporation proposes to carry on other or additional activities than those which it is then authorized to carry on in this State. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1207. Amended application for authority

1. Provisions for amendment. A foreign corporation authorized to carry on activities in this State shall amend its application for authority if it shall:

A. Change its corporate name, provided that such change has been effected under the laws of its jurisdiction of incorporation; [1991, c. 465, §28 (AMD).]

B. Enlarge, limit or otherwise change the kinds of activities which it seeks authority to engage in in this State; or [1991, c. 465, §28 (AMD).]

C. Change the address of its registered or principal office wherever located. [2007, c. 323, Pt. B, §16 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. B, §16 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Filing with Secretary of State. Such amendment shall be executed and delivered for filing to the Secretary of State, as provided by sections 104 and 106, and shall set forth:

A. The name of the foreign corporation as it appears on the index of names of authorized foreign corporations in the office of the Secretary of State; [1977, c. 525, §13 (NEW).]

B. The jurisdiction under the laws of which it is incorporated; [1977, c. 525, §13 (NEW).]

C. The date on which it was authorized to carry on activities in this State; [1977, c. 525, §13 (NEW).]

D. The proposed amendment to its application of authority; [1977, c. 525, §13 (NEW).]

E. If the name of the corporation is to be changed, a statement that the change of name has been effected under the laws of its jurisdiction of incorporation, and the date the change was effected; and [1977, c. 525, §13 (NEW).]

F. If the activities which it is to be authorized to engage in in this State are to be enlarged, limited or otherwise changed, a statement that it is authorized to carry on those activities under the laws of its jurisdiction of incorporation. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1991, c. 465, §§28,29 (AMD). 1997, c. 376, §27 (AMD). 2007, c. 323, Pt. B, §16 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1208. Surrender of foreign corporation's authority to carry on activities in State

1. Surrender of authority. A foreign corporation authorized to carry on activities in this State may surrender its authority by executing and delivering for filing, as provided in sections 104 and 106, an application for surrender of authority which shall set forth:

A. The name of the foreign corporation as it appears on the index of names of authorized foreign corporations in the office of Secretary of State; [1977, c. 525, §13 (NEW).]

B. The jurisdiction of its incorporation; [1977, c. 525, §13 (NEW).]

C. The date on which it was authorized to carry on activities in this State; [1977, c. 525, §13 (NEW).]

D. That the corporation is not as of the date of application carrying on activities in this State; [1977, c. 525, §13 (NEW).]

E. That it surrenders its authority to carry on activities in this State; [1977, c. 525, §13 (NEW).]

F. That it revokes the authority of its registered agent in this State to accept services of process and consents that process in any action, suit or proceeding based upon any cause of action arising in this State before the date of filing the application may be served on the Secretary of State after the filing by the Secretary of State of the application; and [1977, c. 525, §13 (NEW).]

G. A post office address to which the Secretary of State shall mail a copy of any process served upon him against the corporation. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Termination of authority. The authority of the foreign corporation to carry on activities in this State shall terminate as of the date of filing by the Secretary of State of the application for surrender of authority.

[ 1977, c. 525, §13 (NEW) .]

3. Cancellation of authority. If a foreign nonprofit corporation files articles of domestication and conversion as set forth in Title 13-C, chapter 9, its authority is cancelled automatically on the effective date of its domestication and conversion.

[ 2003, c. 344, Pt. B, §19 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2003, c. 344, §B19 (AMD).



13-B §1209. Foreign corporation's termination of existence in jurisdiction of its incorporation; effect upon authority in this State

1. Termination of existence. When a foreign corporation authorized to carry on activities in this State shall be dissolved, or its authority or existence otherwise cancelled or terminated in its jurisdiction of incorporation, or when the corporation is merged or consolidated into another foreign corporation which is not authorized to carry on activities in this State, the corporation or its successor or trustee shall deliver for filing with the Secretary of State a certificate of the appropriate official of its jurisdiction of incorporation attesting to, or a certified copy of an order or decree of a court of its jurisdiction of incorporation directing the dissolution of such foreign corporation, the termination of existence, the cancellation or revocation of its authority, or its merger into or consolidation with another foreign corporation.

[ 1977, c. 525, §13 (NEW) .]

2. Effect on authority. The authority of the foreign corporation to carry on activities in this State shall terminate on the effective date of its dissolution, or of the cancellation of its existence or authority in its jurisdiction of incorporation, or of its merger or consolidation into another foreign corporation not authorized to carry on activities in this State, as the case may be. If those persons in charge of the foreign corporation's affairs in this State continue to function in this State under the name of the foreign corporation after such effective date, the effect shall be the same as that provided for in this Act for foreign corporations carrying on activities in this State without authority; and the persons in charge of its business in this State shall, if they know of such cause for termination of authority, be personally liable for the penalties against the corporation provided for in section 1214. Termination of authority for such cause shall not affect the accrual of or enforcement of any cause of action against the foreign corporation, its assets in this State, or its successors in interest, nor the usual means of serving summons upon it, until the certificate or other document required by subsection 1 to be filed is delivered for filing to the Secretary of State; and thereafter summons may only be served in the manner and in those cases mentioned in subsection 3.

[ 1977, c. 525, §13 (NEW) .]

3. Agent. The Secretary of State shall be the agent of the foreign corporation for service of process in any action, suit or proceeding based upon any case of action arising in this State before the date of filing the certificate, order or decree. Service of summons and proof of service must be as provided in Title 5, section 113.

[ 2007, c. 323, Pt. B, §17 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2007, c. 323, Pt. B, §17 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1210. Revocation of foreign corporation's authority to carry on affairs in State (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1977, c. 694, §289 (AMD). 1979, c. 127, §103 (AMD). 1979, c. 541, §A135 (AMD). 1989, c. 501, §L41 (AMD). 1993, c. 316, §42 (AMD). 1999, c. 547, §B36 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 344, §B20 (AMD). 2003, c. 631, §4 (RP).



13-B §1210-A. Grounds for revocation

Notwithstanding Title 4, chapter 5 and Title 5, chapter 375, the Secretary of State may commence a proceeding under section 1210-B to revoke the authority of a foreign corporation authorized to carry on activities in this State if: [2003, c. 631, §5 (NEW).]

1. Nonpayment of fees or penalties. The foreign corporation does not pay when they are due any fees or penalties imposed by this Act or other law;

[ 2003, c. 631, §5 (NEW) .]

2. Failure to file annual report. The foreign corporation does not deliver its annual report to the Secretary of State as required by section 1301;

[ 2003, c. 631, §5 (NEW) .]

3. Failure to pay late filing penalty. The foreign corporation does not pay the annual report late filing penalty as required by section 1302;

[ 2003, c. 631, §5 (NEW) .]

4. Failure to maintain registered agent. The foreign corporation is without a registered agent in this State as required by Title 5, section 105, subsection 1;

[ 2007, c. 323, Pt. B, §18 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Failure to notify of change of registered agent or address. The foreign corporation does not notify the Secretary of State that its registered agent has changed as required by Title 5, section 108, subsection 1 or the address of its registered agent has been changed as required by Title 5, section 109 or 110 or that its registered agent has resigned as required by Title 5, section 111;

[ 2007, c. 323, Pt. B, §19 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Filing of false information. An incorporator, director, officer or agent of the foreign corporation signed a document with the knowledge that the document was false in a material respect and with the intent that the document be delivered to the Secretary of State for filing; or

[ 2003, c. 631, §5 (NEW) .]

7. Authenticated certificate of dissolution or merger. The Secretary of State receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that the foreign corporation has been dissolved or has disappeared as the result of a merger.

[ 2003, c. 631, §5 (NEW) .]

SECTION HISTORY

2003, c. 631, §5 (NEW). 2007, c. 323, Pt. B, §§18, 19 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1210-B. Procedure for and effect of revocation

1. Notice of determination. If the Secretary of State determines that one or more grounds exist under section 1210-A for the revocation of authority, the Secretary of State shall serve the foreign corporation with written notice of the Secretary of State's determination as required by subsection 7.

[ 2007, c. 323, Pt. B, §20 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Revocation. The foreign corporation's authority is revoked if within 60 days after the notice under subsection 1 was issued and is perfected under subsection 7 the Secretary of State determines that the foreign corporation has failed to correct the ground or grounds for revocation. The Secretary of State shall send notice to the foreign corporation, as required by subsection 7, that recites the ground or grounds for revocation and the effective date of revocation.

[ 2007, c. 323, Pt. B, §21 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Authority to carry on activities ceases. The authority of a foreign corporation to carry on activities in this State ceases on the date of revocation of its authority.

[ 2003, c. 631, §5 (NEW) .]

4. Secretary of State appointed as agent for service of process. The Secretary of State's revocation of a foreign corporation's authority appoints the Secretary of State as the foreign corporation's agent for service of process in any proceeding based on a cause of action that arose during the time the foreign corporation was authorized to carry on activities in this State. Service of process on the Secretary of State under this subsection is service on the foreign corporation. Upon receipt of process, the Secretary of State shall mail a copy of the process to the foreign corporation at its principal office shown in its most recent annual report or in any subsequent communication received from the corporation stating the current mailing address of its principal office or, if no other address is on file, in its application for authority.

[ 2003, c. 631, §5 (NEW) .]

5. Registered agent; not terminated. Revocation of a foreign corporation's authority to carry on activities in this State does not terminate the authority of the registered agent of the corporation.

[ 2003, c. 631, §5 (NEW) .]

6. Authorization after revocation. A foreign corporation whose authority to carry on activities in this State has been revoked under this section and that wishes to carry on activities again in this State must be authorized as provided in this chapter.

[ 2003, c. 631, §5 (NEW) .]

7. Delivery of notice. The Secretary of State shall send notice of its determination under subsection 1 by regular mail and the service upon the foreign corporation is perfected 5 days after the Secretary of State deposits its determination in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed to the registered agent in this State and the registered or principal office, wherever located, of the corporation.

[ 2007, c. 323, Pt. B, §22 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2003, c. 631, §5 (NEW). 2007, c. 323, Pt. B, §§20-22 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1210-C. Appeal from revocation

1. Petition to appeal revocation. A foreign corporation may appeal the Secretary of State's revocation of its authority to the Kennebec County Superior Court within 30 days after the notice of revocation. The foreign corporation may appeal by petitioning the court to set aside the revocation and attaching to the petition copies of its application for authority and the Secretary of State's notice of revocation.

[ 2003, c. 631, §5 (NEW) .]

2. Court order. The court may summarily order the Secretary of State to reinstate the authority or may take any other action the court considers appropriate.

[ 2003, c. 631, §5 (NEW) .]

3. Appeal of court's decision. The court's final decision may be appealed as in other civil proceedings.

[ 2003, c. 631, §5 (NEW) .]

SECTION HISTORY

2003, c. 631, §5 (NEW).



13-B §1211. Suits by Attorney General against foreign corporations

The Attorney General may bring an action to restrain a foreign corporation from carrying on in this State without authority any activity for which authority is required by this chapter; any activity which it is not authorized to carry on in its jurisdiction of incorporation, or which it is not authorized to do under this Act, or which it is engaging in without securing any license or other authority required under the laws of this State; any activity, authority for which was obtained through fraud, misrepresentation or concealment of a material fact. A certified copy of any order or judgment restraining or enjoining any such corporation from carrying on activities or a particular activity in this State shall be filed with the Secretary of State. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1212. Service of process on authorized foreign corporations; registered office and registered agent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 663, §73 (AMD). 1989, c. 501, §L42 (AMD). 1993, c. 316, §43 (AMD). 1997, c. 376, §28 (AMD). 1997, c. 376, §29 (AMD). 1999, c. 594, §§12-14 (AMD). 2007, c. 323, Pt. B, §23 (RP). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1212-A. Service of process upon authorized foreign nonprofit corporation

Service of process, notice or demand required or permitted by law on a foreign nonprofit corporation qualified to carry on activities in this State is governed by Title 5, section 113. [2007, c. 323, Pt. B, §24 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. B, §24 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1212-B. Registered agent of foreign nonprofit corporation

Each foreign nonprofit corporation must have and shall continuously maintain a registered agent in this State as defined in Title 5, chapter 6-A. [2007, c. 535, Pt. B, §3 (NEW).]

SECTION HISTORY

2007, c. 535, Pt. B, §3 (NEW).



13-B §1213. Service of process on foreign corporation not authorized to carry on activities in State

1. Limited jurisdiction. Every foreign corporation that carries on any activities in this State without having been authorized to carry on activities in this State thereby submits itself to the jurisdiction of the courts of this State, with respect to any action arising out of or in connection with activities actually carried on in this State, and also thereby designates the Secretary of State as its agent upon whom any process, notice or demand upon it may be served in any action or proceeding arising out of or in connection with the carrying on of any activities in this State.

[ RR 1991, c. 2, §47 (COR) .]

2. Other methods of service. In addition to other methods of service that may be authorized by statute or by rule, service of such process may be made as provided in Title 5, section 113.

[ 2007, c. 323, Pt. B, §25 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). RR 1991, c. 2, §47 (COR). 2007, c. 323, Pt. B, §25 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1214. Effect of foreign corporation carrying on activities in State without authority

1. Corporation liable. A foreign corporation which carries on activities in this State without authority, when such authority is required by this Act, shall be liable to this State for all fees and penalties which would have been imposed under this Act upon such corporation had it duly applied for and received authority under this chapter, for the years or parts thereof during which it carried on activities in this State without authority. In addition, such corporation shall be liable to the State in the sum of $25 per day for each day it fails to pay such fees and penalties. The Attorney General shall bring proceedings to recover all such amounts due under this section.

[ 1977, c. 525, §13 (NEW) .]

2. Corporation may be sued. A foreign corporation carrying on activities in this State without authority, when such authority is required by this Act, shall not maintain any action, suit or proceeding in this State unless and until such corporation shall have been authorized to carry on activities in this State and shall have paid to the State all fees and penalties due under subsection 1. This prohibition shall apply to any assignee except a subrogee; and shall apply to a successor in interest, whether by merger, consolidation or otherwise, and to a purchaser of all or substantially all of the assets of such corporation. If it appears in any pending action that the plaintiff is such a foreign corporation carrying on activities in this State without authority, or is such an assignee, successor or purchaser, the action shall abate until such foreign corporation becomes authorized to carry on activities in this State, or shall be dismissed without prejudice to the right to bring the same after the foreign corporation becomes so authorized.

[ 1977, c. 525, §13 (NEW) .]

3. Failure to obtain authority to carry on activities. The failure of a foreign corporation to obtain authority to carry on activities in this State shall not impair the validity of any contract or act of such corporation or the right of any other party to the contract to maintain an action or other proceeding thereon, and shall not prevent such corporation from defending any action, suit or proceeding in this State.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1215. Application of chapter to corporations previously authorized to carry on activities in State

1. Continuation of activities. Every foreign corporation which, on the effective date of this Act, is authorized to carry on activities in this State shall continue to have such authority for any purpose or purposes for which a corporation might secure authority under this chapter. Such foreign corporation shall have the same rights and privileges, and shall be subject to the same duties, limitations, restrictions, liabilities and penalties as a foreign corporation authorized under this chapter.

[ 1977, c. 525, §13 (NEW) .]

2. Qualified to carry on activities. Every foreign corporation which, on the effective date of this Act, was lawfully carrying on activities in this State, even though not theretofore qualified as a foreign corporation or otherwise expressly authorized to do so, may continue to carry on such activities, and in every other respect such foreign corporation shall be treated as though it were a foreign corporation authorized to carry on activities in this State.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1216. Members' inspection of records of foreign corporations

1. Right to inspect corporate records. Every foreign corporation, authorized to carry on activities in this State and actually keeping or maintaining within this State any books or records, shall afford to its members the same right to inspect books and records kept or maintained in this State, including, but not limited to, records of members as is provided in this Act in the case of domestic corporations.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1217. Service of process on Secretary of State for foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 2007, c. 323, Pt. B, §26 (RP). 2007, c. 323, Pt. G, §4 (AFF).






Chapter 13: ANNUAL REPORTS: POWERS OF SECRETARY OF STATE; EXCUSE; MISCELLANEOUS

13-B §1301. Annual report of domestic and foreign corporations; excuse

1. Annual report. Each domestic corporation, unless excused as provided in subsection 5, and each foreign corporation authorized to carry on activities in this State shall deliver for filing, within the time prescribed by this Act, an annual report to the Secretary of State setting forth:

A. The name of the domestic or foreign corporation and the jurisdiction of its incorporation; [2007, c. 323, Pt. B, §27 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

B. The information required by Title 5, section 105, subsection 1; [2007, c. 323, Pt. B, §27 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

C. The names and business or residence addresses, of the president, the treasurer, the registered agent, the secretary or clerk, and directors of the corporation, including the street or rural route number, town or city and state; [2007, c. 323, Pt. B, §27 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

D. A brief statement of the character of the activities in which the domestic or foreign corporation is actually engaged in this State, if any; and [2007, c. 323, Pt. B, §27 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

E. The address of its principal office, wherever located. [2007, c. 323, Pt. B, §27 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. B, §27 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Information contained in annual report. The Secretary of State shall specify by rule the period of time to which the annual report applies as provided in subsection 4. The information contained in the annual report must be current as of the date the report is signed.

[ 1993, c. 680, Pt. A, §23 (RPR) .]

2-A. Information contained in annual report.

[ 1993, c. 680, Pt. A, §23 (RP) .]

3. Execution. The annual report must be executed as provided by section 104, except that signing by the president, a vice-president, the secretary, the treasurer, an assistant secretary or any other duly authorized individual without a 2nd signature is deemed valid under section 104, subsection 1, paragraph B, subparagraph (2).

[ 1993, c. 680, Pt. A, §23 (RPR) .]

4. Filing. Subject to rules adopted under section 1302-A, subsection 4, the annual report must be delivered for filing to the Secretary of State or a designee. The annual reports may be delivered to the Secretary of State on a staggered basis as defined by the Secretary of State by rule in accordance with the Maine Administrative Procedure Act. The report must apply to the 12-month period specified by the Secretary of State. Proof to the satisfaction of the Secretary of State that the report was deposited in the United States mail in a sealed envelope, properly addressed and with postage prepaid, before the date that penalties become effective for late delivery of annual reports, as established by the Secretary of State by rule, is considered compliance with this subsection. One copy of the report, together with the filing fee required by this Act, must be delivered for filing to the Secretary of State, who shall file the report if the Secretary of State finds that it conforms to the requirements of this Act. If the Secretary of State finds that the report does not conform, the Secretary of State shall promptly mail or otherwise return the report to the corporation for necessary corrections, in which event the penalties prescribed by this Act for failure to file the report within the time provided in this section do not apply if the report is corrected to conform to the requirements of this Act and returned to the Secretary of State within 30 days from the date on which it was mailed or otherwise returned to the corporation by the Secretary of State.

[ 1993, c. 680, Pt. A, §23 (RPR) .]

5. Certificate of excuse. The Secretary of State, upon application by a corporation and satisfactory proof that it has ceased to carry on activities, shall file a certificate of that fact and shall give a duplicate certificate to the corporation. The corporation is then excused from filing annual reports with the Secretary of State as long as the corporation carries on no activities. The name of a corporation remains in the Secretary of State's record of corporate names and is protected for a period of 5 years following the filing of the certificate under this subsection.

[ 2007, c. 535, Pt. A, §2 (AMD); 2007, c. 535, Pt. A, §7 (AFF) .]

6. Vote to carry on activities. The members entitled to vote or, if none, the directors of a corporation that has been excused pursuant to subsection 5 may vote to resume carrying on activities at a meeting duly called and held for that purpose. A certificate executed and filed as provided in sections 104 and 106, setting forth that a members' or directors' meeting was held, the date and location of the meeting and that a majority of the members or directors voted to resume carrying on activities, authorizes that corporation to carry on activities; after that certificate is filed, the corporation is required to file annual reports beginning with the next reporting deadline following resumption as established by subsection 4.

[ 1993, c. 680, Pt. A, §23 (RPR) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1977, c. 696, §161 (AMD). 1987, c. 402, §C4 (AMD). 1989, c. 501, §L43 (AMD). 1989, c. 875, §E11 (AMD). RR 1991, c. 2, §48 (COR). 1991, c. 465, §30 (AMD). 1991, c. 780, §U16 (AMD). 1991, c. 837, §A37 (AMD). 1993, c. 316, §44 (RPR). 1993, c. 349, §35 (RPR). 1993, c. 680, §A23 (RPR). 1995, c. 458, §10 (AMD). 1997, c. 376, §30 (AMD). 2007, c. 323, Pt. B, §27 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2007, c. 535, Pt. A, §2 (AMD). 2007, c. 535, Pt. A, §7 (AFF).



13-B §1301-A. Annual report of domestic condominium corporations; excuse (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §E12 (NEW). 1991, c. 465, §31 (AMD). 1991, c. 780, §U17 (RP). 1991, c. 837, §A38 (RP).



13-B §1301-B. Failure to file annual report; incorrect report; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §E12 (NEW). 1991, c. 780, §U18 (RP). 1991, c. 837, §A39 (RP).



13-B §1301-C. Amended annual report of domestic or foreign corporation

1. Amended annual report. If the information contained in an annual report filed under section 1301 has changed, a corporation may, if it determines it to be necessary, deliver to the Secretary of State for filing an amended annual report to change the information on file. The amended annual report must be executed as provided by section 1301, subsection 3.

[ 2003, c. 631, §6 (NEW) .]

2. Contents. The amended annual report must set forth:

A. The name of the domestic or foreign corporation and the jurisdiction of its incorporation; [2003, c. 631, §6 (NEW).]

B. The date on which the original annual report was filed; and [2003, c. 631, §6 (NEW).]

C. The information that has changed and the date on which it changed. [2003, c. 631, §6 (NEW).]

[ 2003, c. 631, §6 (NEW) .]

3. Period for filing. An amended annual report may be filed by the corporation after the date of the original filing and until December 31st of that filing year.

[ 2003, c. 631, §6 (NEW) .]

SECTION HISTORY

2003, c. 631, §6 (NEW).



13-B §1302. Failure to file annual report; incorrect report; penalties

1. Failure to file annual report; penalty. A domestic or foreign corporation that is required to deliver an annual report for filing, as provided by section 1301, that fails to deliver its properly completed annual report to the Secretary of State shall pay, in addition to the regular annual report fee, the late filing penalty described in section 1401, subsection 34, as long as the report is received by the Secretary of State prior to administrative dissolution or revocation. Upon a corporation's failure to file the annual report and to pay the annual report fee or the penalty, the Secretary of State, notwithstanding Title 4, chapter 5 and Title 5, chapter 375, shall revoke a foreign corporation's authority to carry on activities in this State and administratively dissolve a domestic corporation. The Secretary of State shall use the procedures set forth in section 1113 to administratively dissolve a domestic corporation and the procedures set forth in section 1210-B to revoke a foreign corporation's authority to carry on activities in this State. A domestic corporation that has been administratively dissolved under section 1113 must follow the requirements set forth in section 1114 to reinstate.

[ 2003, c. 631, §7 (AMD) .]

2. Nonconformity. If the Secretary of State finds that an annual report of a domestic or foreign corporation delivered for filing does not conform with the requirements of section 1301, the Secretary of State may return the report for correction.

[ 2003, c. 631, §7 (AMD) .]

3. Excusable neglect. If the annual report of a domestic or foreign corporation is not delivered for filing within the time specified in section 1301, the corporation is excused from the liability provided in this section and from any other penalty for failure to timely file the report if it establishes, to the satisfaction of the Secretary of State, that its failure to file was the result of excusable neglect and it furnishes the Secretary of State a copy of the report within 30 days after it learns that the Secretary of State failed to receive the original report.

[ 2003, c. 631, §7 (AMD) .]

4. Notice to Attorney General in case of public benefit corporation.

[ 2003, c. 631, §7 (RP) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1977, c. 694, §290 (AMD). 1991, c. 780, §U19 (AMD). 1991, c. 837, §A40 (AMD). 1993, c. 349, §36 (RPR). 1999, c. 547, §B37 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 550, §C27 (AMD). 2001, c. 550, §C29 (AFF). 2003, c. 631, §7 (AMD).



13-B §1302-A. Powers of Secretary of State

The Secretary of State shall have the power and authority reasonably necessary to enable him to administer this Act efficiently and to perform the duties therein imposed upon him. These powers shall include, without limitation: [1977, c. 592, §17 (NEW).]

1. Make rules. The power to make rules not inconsistent with this Act;

[ 1977, c. 592, §17 (NEW) .]

2. Prescribe forms. The power to prescribe forms for all documents required or permitted to be filed with him and to refuse to file documents not utilizing those forms to the extent possible;

[ 1987, c. 402, Pt. C, §5 (AMD) .]

3. Refuse to file. The power to refuse to file any document which is not clearly legible or which may not be clearly reproducible photographically; and

[ 1987, c. 402, Pt. C, §5 (AMD) .]

4. Report dates. The power, through the rule-making process, to provide alternative dates for filing annual reports and for determining the dates covered by those reports.

[ 1991, c. 780, Pt. U, §20 (AMD); 1991, c. 837, Pt. A, §41 (AMD) .]

SECTION HISTORY

1977, c. 592, §17 (NEW). 1987, c. 402, §§C5,C6 (AMD). 1989, c. 875, §E13 (AMD). 1991, c. 780, §U20 (AMD). 1991, c. 837, §A41 (AMD).



13-B §1303. False and misleading statements in documents required to be filed with Secretary of State

1. Penalties. No person shall sign any document required or permitted to be delivered for filing with the Secretary of State by any corporation, domestic or foreign, when that person knows that the document contains any untrue statement of a material fact or omits to state a material fact necessary in order to make the statements contained in the document, when considered in the light of the circumstances under which they were made, not misleading. Any violation of this subsection shall be a civil violation for which a forfeiture of not more than $25 may be adjudged.

[ 1977, c. 525, §13 (NEW) .]

2. Liable. Any person who violates subsection 1 shall be liable to any person who is damaged thereby.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1304. Certified copies of documents filed with Secretary of State to be received in evidence

All copies of documents which have been filed in the office of the Secretary of State, as required or permitted by any provision of this Act, shall, when certified by him, be taken and received in all courts, public offices and official bodies as prima facie evidence of the facts therein stated. A certificate by the Secretary of State under the seal of his office as to the nonexistence of a document in the files of his office shall be taken and received in all courts, public offices and official bodies as prima facie evidence of the nonexistence of such document. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1305. Certified records of corporation as prima facie evidence of facts stated therein

In addition to any rule of evidence provided by rule of court: [1977, c. 525, §13 (NEW).]

1. Prima facie evidence. When certified under oath of the secretary or an assistant secretary of the corporation to be true and correct, the original or a copy of:

A. The minutes of the proceedings of the incorporators; [1977, c. 525, §13 (NEW).]

B. The minutes of the meetings or other proceedings of the members or any class thereof; [RR 2013, c. 2, §22 (COR).]

C. The minutes of the meetings or other proceedings of the directors or of any committee thereof; [1977, c. 525, §13 (NEW).]

D. Any written consent, waiver, release or agreement entered into the records of minutes; and [1977, c. 525, §13 (NEW).]

E. A statement that no specified meeting or proceeding was held, or that no specified consent, waiver, release or agreement exists; [1977, c. 525, §13 (NEW).]

shall be prima facie evidence of the facts stated therein. Such certification may be by oral testimony or by affidavit, but after admitting such affidavit into evidence the court shall permit cross-examination of each affiant. A certification shall be sufficient if it is to the effect that a given document is the original, or a true, correct and complete copy, of minutes, consent, waiver or other document contained in the minute book of the corporation, even though the affiant has no personal knowledge of the facts set forth in such document; and the lack of personal knowledge of the certifying officers shall go to the weight, but not the admissibility, of such document as evidence.

[ RR 2013, c. 2, §22 (COR) .]

2. Meeting duly called. Every meeting referred to in such certified original or copy shall be deemed duly called and held, and all motions and resolutions adopted and proceedings had at such meeting shall be deemed duly adopted and had, and all elections of directors and all elections or appointments of officers chosen at such meeting shall be deemed valid, until the contrary is proven.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). RR 2013, c. 2, §22 (COR).



13-B §1306. Short form certificate of change in corporate identity

1. Secretary of State authorized to issue certificate. The Secretary of State is authorized to issue his certificate in such short form as is adopted by him:

A. Of a change in the name of a domestic or foreign corporation, which change of name is reflected in articles of amendment which have been duly filed in his office. Such certificate shall state the new name of the corporation, its former name and such other information as the Secretary of State deems desirable; [1977, c. 525, §13 (NEW).]

B. Of the consolidation or merger of 2 or more corporations, domestic or foreign or both, which merger or consolidation is reflected in articles of merger or consolidation which have been duly filed in his office. Such certificate shall state the name of the new or surviving corporation, the names of the corporations participating in the merger or consolidation and such other information as the Secretary of State deems desirable. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Certificate recorded in registry of deeds. Any certificate issued pursuant to subsection 1 shall be accepted for recording, without acknowledgement, at any registry of deeds in the State. Such certificates shall be indexed and filed as are the items enumerated in Title 33, section 654. The register of deeds shall receive a fee equal to that chargeable for a deed for recording such a certificate.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1307. Practicing profession or occupation

Except as otherwise expressly provided by law, a nonprofit corporation shall not be required to obtain a license or to be registered to practice a profession or occupation. Any employee of such a corporation who practices or holds himself out to practice a profession or occupation shall be licensed or registered as required by law. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).






Chapter 14: FEES

13-B §1401. Fees for filing documents and services

In addition to any fees required by section 1402, the Secretary of State shall charge the following fees for filing documents required or permitted to be filed in his office by this Act, and for services specified herein: [1977, c. 525, §13 (NEW).]

1. Proof of resolution.

[ 2003, c. 344, Pt. B, §21 (RP) .]

1-A. Application for indistinguishable name. Application for the use of an indistinguishable name as provided by section 301-A, subsection 4, $5;

[ 2003, c. 344, Pt. B, §22 (NEW) .]

2. Application to reserve name. Application to reserve corporate name, as provided by section 302-A, $5;

[ 2003, c. 344, Pt. B, §23 (AMD) .]

3. Notice of transfer of reserved corporate name. Notice of transfer of a reserved corporate name, as provided by section 302-A, $5;

[ 2003, c. 344, Pt. B, §23 (AMD) .]

4. Application to register corporate name. Application to register corporate name, as provided by section 303-A, $5 per month for the number of months or fraction of a month remaining in the calendar year when the application is first filed;

[ 2003, c. 344, Pt. B, §23 (AMD) .]

5. Application to renew registered name. Application to renew the registration of a registered name, as provided by section 303-A, $50;

[ 2003, c. 344, Pt. B, §23 (AMD) .]

5-A. Termination of registered name.

[ 2003, c. 344, Pt. B, §24 (RP) .]

6. Statement of change in registered agent or registered agent and registered office.

[ 2007, c. 323, Pt. B, §28 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

7. Notice of resignation of registered agent.

[ 2007, c. 323, Pt. B, §29 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

8. Statement of change in registered office.

[ 2007, c. 323, Pt. B, §30 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

9. Process on Secretary of State as agent. Accompanying service of process upon the Secretary of State as agent of nonresident director of a domestic corporation, as provided by section 307, $5 for each such process;

[ 2007, c. 323, Pt. B, §31 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

10. Notice of resignation of nonresident director. Notice of resignation of a nonresident director, as provided by section 307, subsection 4, $2;

[ 1977, c. 525, §13 (NEW) .]

10-A. Assumed or fictitious name statement. Assumed or fictitious name statement, as provided by section 308-A, $25;

[ 2003, c. 673, Pt. WWW, §4 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

10-B. Termination of assumed or fictitious name. Termination of assumed or fictitious name, as provided by section 308-A, subsection 8, $5;

[ 2003, c. 344, Pt. B, §26 (AMD) .]

11. Articles of incorporation. Articles of incorporation, as provided by section 403, $40;

[ 2003, c. 673, Pt. WWW, §5 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

12. Articles of amendment. Articles of amendment, as provided by sections 802 and 803, $10; if the amendment changes the corporation's purposes, a further additional amount of $10;

[ 2003, c. 673, Pt. WWW, §6 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

12-A. Certificate of correction. Certificate of correction, as provided by section 106, subsection 4, $10;

[ 2003, c. 673, Pt. WWW, §7 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

13. Restated articles of incorporation. Restated articles of incorporation, as provided by section 805, $10; and if they change the purposes of the corporation, a further additional amount of $10;

[ 2007, c. 231, §11 (AMD) .]

14. Articles of merger or consolidation. Articles of merger or consolidation, as provided by section 904, $25; and if the merger or consolidation changes the survivor's purposes, a further additional amount of $10;

[ 2007, c. 231, §12 (AMD) .]

15. Articles of merger or consolidation of corporations. Articles of merger or consolidation of domestic and foreign corporations, as provided by section 906, $25, if the new or surviving corporation is a foreign corporation, plus the appropriate fee for authority to carry on activities in this State, if not previously so authorized; if the new or surviving corporation is a domestic corporation, the same sum as would be required for the merger or consolidation of domestic corporations;

[ 2007, c. 231, §13 (AMD) .]

16. Document required. Document required by section 906, subsection 4, in the event that the surviving or new corporation is a foreign corporation, no fee in addition to that specified in the preceding subsection;

[ 1977, c. 525, §13 (NEW) .]

17. Articles of dissolution. Articles of dissolution, as provided by section 1104, $10;

[ 2003, c. 673, Pt. WWW, §8 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

18. Statement of intent. Statement of intent to dissolve as provided by section 1101, $10;

[ 2003, c. 673, Pt. WWW, §9 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

19. Statement of revocation. Statement of revocation of voluntary dissolution proceedings, as provided by section 1102, $5;

[ 1977, c. 525, §13 (NEW) .]

20. Application for authority. Application of a foreign corporation for authority to carry on activities in this State, as provided by section 1202, $45;

[ RR 2003, c. 2, §23 (COR) .]

21. Articles of merger. Articles of merger of a foreign corporation, as provided by section 1206, $25;

[ 2007, c. 231, §14 (AMD) .]

22. Amendment to foreign corporation's application. An amendment to a foreign corporation's application for authority to carry on activities in this State, as provided by section 1207, $15;

[ 2007, c. 231, §15 (AMD) .]

23. Application for surrender of authority. An application of a foreign corporation for surrender of its authority, as provided by section 1208, $15;

[ 2007, c. 231, §16 (AMD) .]

24. Statement of termination of existence. Statement of a foreign corporation's termination of existence, as provided by section 1209, $5;

[ 1977, c. 525, §13 (NEW) .]

24-A. Application for excuse. An application for excuse, as provided by section 1301, subsection 5, $5;

[ 1993, c. 316, §45 (NEW) .]

25. Certificate of resumption of activity. A certificate of resumption of activity, as provided by section 1301, subsection 6, $25;

[ 1979, c. 127, §109 (AMD) .]

26. Issuing certificate. For issuing a certificate of existence, certificate of authority or certificate of fact as provided by section 111 or 1306, $10 per certificate;

[ 2003, c. 631, §8 (RPR) .]

27. Statement of change in registered agent or registered agent and registered office.

[ 2007, c. 323, Pt. B, §32 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

28. Other documents. Any other documents not herein specifically provided for, $5;

[ 1989, c. 501, Pt. L, §44 (AMD) .]

29. Statement of change in registered office.

[ 2007, c. 323, Pt. B, §33 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

30. Report of name search.

[ 2003, c. 344, Pt. B, §27 (RP) .]

31. Annual report. Annual report of a domestic or foreign corporation as provided by section 1301, $35;

[ 2003, c. 673, Pt. XXX, §1 (AMD); 2003, c. 673, Pt. XXX, §10 (AFF) .]

31-A. Amended annual report. An amended annual report of a domestic or foreign corporation as provided by section 1301-C, $35;

[ 2005, c. 529, §3 (AMD) .]

32. Document preclearance. Preclearance of any document for filing, $100;

[ 2003, c. 631, §10 (AMD) .]

33. Information request.

[ 2003, c. 631, §11 (RP) .]

34. Late filing; penalty. For failing to deliver an annual report by its due date, in addition to the annual report filing fee, $25;

[ 2007, c. 231, §17 (AMD) .]

35. Reinstatement fee after administrative dissolution of domestic or foreign corporation. For failure to file an annual report, a fee of $25 per report, to a maximum fee of $150, regardless of the number of delinquent reports or the period of delinquency; for failure to pay the annual report late filing penalty, $25; for failure to appoint or maintain a registered agent, $25; for failure to notify the Secretary of State that its registered agent or the address of the registered agent has been changed or that its registered agent has resigned, $25; and for filing false information, $25; and

[ 2015, c. 254, §2 (AMD) .]

36. Certificate of revival after dissolution. Certificate of revival after dissolution for a domestic nonprofit corporation, as provided in section 1117, $25.

[ 2007, c. 231, §19 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §§104-111 (AMD). 1983, c. 86, §5 (AMD). 1989, c. 501, §§L44-46 (AMD). 1989, c. 875, §§E14-16 (AMD). RR 1991, c. 2, §49 (COR). 1991, c. 780, §§U21-23 (AMD). 1991, c. 837, §§A42,43 (AMD). 1993, c. 316, §§45,46 (AMD). 1993, c. 349, §§37,38 (AMD). 1997, c. 376, §31 (AMD). 1999, c. 594, §§15-18 (AMD). RR 2003, c. 2, §23 (COR). 2003, c. 344, §§B21-27 (AMD). 2003, c. 631, §§8-12 (AMD). 2003, c. 673, §§WWW3-10,XX X1 (AMD). 2003, c. 673, §§WWW37,XXX1 0 (AFF). 2005, c. 12, §FF2 (AMD). 2005, c. 529, §§1-3 (AMD). 2007, c. 231, §§11-19 (AMD). 2007, c. 323, Pt. B, §§28-34 (AMD). 2007, c. 323, Pt. G, §4 (AMD). 2007, c. 695, Pt. A, §17 (AMD). 2007, c. 695, Pt. A, §18 (AFF). 2015, c. 254, §2 (AMD).



13-B §1402. Fees for copying, comparing and authenticating documents

1. Secretary of State to furnish copies. The Secretary of State shall furnish to any person a copy of any document filed under this Act or retained in file, having been filed under a predecessor to this Act; for locating, copying and certifying a document subsequent to its filing, the Secretary of State shall charge a fee of $2 per page. The Secretary of State may reduce the fee for governmental bodies.

[ 1989, c. 501, Pt. L, §47 (AMD) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1989, c. 501, §L47 (AMD).



13-B §1402-A. Expedited service

The Secretary of State may provide an expedited service for the processing of documents in accordance with this Title. If the service is provided, the Secretary of State shall establish by rule a fee schedule and governing procedures in accordance with the Maine Administrative Procedure Act. All fees collected as provided by this section must be deposited in a fund for use by the Secretary of State in providing an improved filing service. [1991, c. 465, §32 (NEW).]

SECTION HISTORY

1991, c. 465, §32 (NEW).



13-B §1403. Remittance to Treasurer of State

All fees collected as provided by this chapter must be remitted to the Treasurer of State for the use of the State with the exception of those fees collected under sections 1402-A and 1405. [1991, c. 465, §33 (AMD).]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1991, c. 465, §33 (AMD).



13-B §1404. Access to Secretary of State's database

The Secretary of State may provide public access to the database of the Department of the Secretary of State through a dial-in modem, public terminals and electronic duplicates of the database. If access to the database is provided to the public, the Secretary of State may promulgate rules in accordance with the Maine Administrative Procedure Act to establish a fee schedule and governing procedures. [1991, c. 465, §34 (NEW).]

SECTION HISTORY

1991, c. 465, §34 (NEW).



13-B §1405. Publications

1. Informational publications. The Secretary of State may establish by rule in accordance with the Maine Administrative Procedure Act a fee schedule to cover the cost of printing and distribution of publications and to set forth the procedures for the sale of these publications.

[ 1991, c. 465, §34 (NEW) .]

2. Fund; fees deposited. All fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State for the purpose of replacing and updating publications offered in accordance with this Title and for funding new publications.

[ 1991, c. 465, §34 (NEW) .]

SECTION HISTORY

1991, c. 465, §34 (NEW).



13-B §1406. Public and mutual benefit corporation

1. Public benefit corporation. A domestic corporation subject to this Act is a public benefit corporation if:

A. It is designated a public benefit corporation by statute; [2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. It is recognized as exempt under the Internal Revenue Code, Section 501(c)(3) or any successor provision; [2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. Pursuant to its articles of incorporation or its bylaws or by statute, it:

(1) Is organized for a public or charitable purpose; and

(2) Upon dissolution must distribute its assets to a public benefit corporation, the United States, a state, or a person that is recognized as exempt under the Internal Revenue Code, Section 501(c)(3) or any successor provision; or [2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

D. It elects to be a public benefit corporation in accordance with subsection 3 or section 403, subsection 1, paragraph A-1. [2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Mutual benefit corporation. A domestic corporation other than one described in subsection 1 is a mutual benefit corporation.

[ 2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Filings by corporation existing on effective date. Not later than January 1, 2004, a domestic corporation in existence on January 1, 2003 shall specify on a filing with the Secretary of State whether it is a public benefit corporation or a mutual benefit corporation.

A. The specification may be made on an annual report, on an amendment or restatement of articles of incorporation or on articles of merger, conversion or domestication. [2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. A corporation that fails to comply with this subsection is a public benefit corporation until proper filing is made. [2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C28 (NEW). 2001, c. 550, §C29 (AFF).









TITLE 13-C: MAINE BUSINESS CORPORATION ACT

Chapter 1: GENERAL PROVISIONS

Subchapter 1: GENERAL PROVISIONS

13-C §101. Short title

This Title may be known and cited as the "Maine Business Corporation Act." [2003, c. 344, Pt. B, §28 (AMD).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B28 (AMD).



13-C §102. Definitions

As used in this Act, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Articles of incorporation. "Articles of incorporation" means the original or restated articles of incorporation and all amendments thereto. "Articles of incorporation" includes articles of merger, articles of consolidation, articles of domestication, articles of conversion, a certificate of incorporation and what has previously been designated as "articles of agreement" for a corporation and certificate of organization. "Articles of incorporation" also includes special acts of the Legislature chartering corporations that could not be organized under general acts. If any document filed under this Act restates the articles of incorporation in their entirety, the articles do not include any prior documents.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Authorized shares. "Authorized shares" means the shares of all classes that a domestic or foreign corporation is authorized to issue.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2-A. Close corporation. "Close corporation" means a corporation that, at any given time, has not more than 20 shareholders of all classes of shares, whether or not the shareholders are entitled to vote. For purposes of determining whether a corporation is a close corporation, 2 or more persons owning shares of record in their names as joint tenants are counted as a single shareholder.

[ 2003, c. 344, Pt. B, §29 (NEW) .]

3. Conspicuous. "Conspicuous" means so written, displayed or presented that a reasonable person against whom the writing is to operate should have noticed it. Words that are printed in italics, boldface, contrasting color or capitals or that are underlined are conspicuous.

[ 2011, c. 274, §1 (AMD) .]

4. Corporation; domestic corporation; domestic business corporation. "Corporation," "domestic corporation" or "domestic business corporation" means a corporation for profit or with shares, that is not a foreign corporation, incorporated under or subject to the provisions of this Act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Deliver; delivery. "Deliver" or "delivery" means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery and, if authorized in accordance with section 103-A, by electronic transmission.

[ 2011, c. 274, §2 (AMD) .]

6. Distribution. "Distribution" means a direct or indirect transfer of money or other property, except a corporation's own shares, or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend; a purchase, redemption or other acquisition of shares; a distribution of indebtedness; or otherwise.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6-A. Document. "Document" means:

A. A tangible medium on which information is inscribed and includes any writing or any written instrument; or [2011, c. 274, §3 (NEW).]

B. An electronic record. [2011, c. 274, §3 (NEW).]

[ 2011, c. 274, §3 (NEW) .]

7. Domestic unincorporated entity. "Domestic unincorporated entity" means an unincorporated entity whose internal affairs are governed by the laws of this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Effective date of notice. "Effective date of notice" has the meaning set forth in section 103-A.

[ 2011, c. 274, §4 (AMD) .]

8-A. Electronic. "Electronic" means relating to technology that has electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

[ 2011, c. 274, §5 (NEW) .]

8-B. Electronic record. "Electronic record" means information that is stored in an electronic or other medium and is retrievable in paper form through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with section 103-A, subsection 10.

[ 2011, c. 274, §6 (NEW) .]

9. Electronic transmission; electronically transmitted. "Electronic transmission" or "electronically transmitted" means any form or process of communication, not directly involving the physical transfer of paper or other tangible medium, that:

A. Is suitable for the retention, retrieval and reproduction of information by the recipient; and [2011, c. 274, §7 (NEW).]

B. Is retrievable in paper form by the recipient through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with section 103-A, subsection 10. [2011, c. 274, §7 (NEW).]

[ 2011, c. 274, §7 (RPR) .]

10. Employee. "Employee" includes an officer of a domestic or foreign corporation but does not include a director. A director may accept duties that make that director also an employee.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

11. Entity. "Entity" includes a domestic or foreign business corporation; a domestic or foreign nonprofit corporation; an estate; a partnership; a trust; 2 or more persons having a joint or common economic interest; a domestic or foreign unincorporated entity; a state; the United States; and a foreign government.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

11-A. Expenses. "Expenses" means reasonable expenses of any kind that are incurred in connection with a matter, including, but not limited to, attorney's fees.

[ 2007, c. 289, §1 (NEW) .]

12. Filing entity. "Filing entity" means an unincorporated entity that is created by filing a public organic document.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

13. Foreign corporation; foreign business corporation. "Foreign corporation" or "foreign business corporation" means a corporation incorporated for profit under a law other than the law of this State that would be a business corporation if incorporated under the laws of this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

14. Foreign nonprofit corporation. "Foreign nonprofit corporation" means a corporation incorporated under a law other than the law of this State that would be a nonprofit corporation if incorporated under the laws of this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

15. Foreign unincorporated entity. "Foreign unincorporated entity" means an unincorporated entity whose internal affairs are governed by an organic law of a jurisdiction other than this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

16. Governmental subdivision. "Governmental subdivision" includes an authority, county, district and municipality.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

17. Includes. "Includes" denotes a partial definition.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

18. Individual. "Individual" means a natural person.

[ 2003, c. 344, Pt. B, §30 (AMD) .]

19. Interest. " Interest" means either or both of the following rights under the organic law of an unincorporated entity:

A. A right to receive distributions from the entity either in the ordinary course or upon liquidation, including as an assignee; and [2003, c. 344, Pt. B, §30 (AMD).]

B. A right to receive notice or vote on issues involving the internal affairs of an unincorporated entity, other than as an agent, assignee, proxy or person responsible for managing the business and affairs of the entity. [2003, c. 344, Pt. B, §30 (AMD).]

[ 2003, c. 344, Pt. B, §30 (AMD) .]

19-A. Interest holder. "Interest holder" means a person who holds of record an interest.

[ 2003, c. 344, Pt. B, §31 (NEW) .]

20. Means. "Means" denotes an exhaustive definition.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

21. Membership. "Membership" means the rights of a member in a domestic or foreign nonprofit corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

22. Nonfiling entity. "Nonfiling entity" means an unincorporated entity that is not created by filing a public organic document.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

23. Nonprofit corporation; domestic nonprofit corporation. "Nonprofit corporation" or "domestic nonprofit corporation" means a corporation incorporated under the laws of this State and subject to the provisions of Title 13, chapter 81 or 93 or the Maine Nonprofit Corporation Act.

[ 2003, c. 344, Pt. B, §32 (AMD) .]

24. Notice. "Notice" has the meaning set forth in section 103-A.

[ 2011, c. 274, §8 (AMD) .]

25. Organic document. "Organic document" means a public organic document or a private organic document.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

26. Organic law. "Organic law" means the statute governing the internal affairs of a domestic or foreign business or nonprofit corporation or unincorporated entity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

27. Owner liability. "Owner liability" means personal liability for a debt, obligation or liability of a domestic or foreign business or nonprofit corporation or unincorporated entity that is imposed on a person:

A. Solely by reason of the person's status as a shareholder, member or interest holder; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. By the articles of incorporation, bylaws or an organic document pursuant to a provision of the organic law authorizing the articles of incorporation, bylaws or an organic document to make one or more specified shareholders, members or interest holders liable in their capacity as shareholders, members or interest holders for all or specified debts, obligations or liabilities of the entity. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

28. Person. "Person" includes an individual and an entity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

29. Principal office. "Principal office" means the office so designated in the annual report where the principal executive offices of a domestic or foreign corporation are located.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

30. Private organic document. "Private organic document" means any document other than the public organic document, if any, that determines the internal governance of an unincorporated entity. When a private organic document has been amended or restated, "private organic document" means the private organic document as last amended or restated.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

30-A. Public corporation. "Public corporation" means a corporation that has a class or series of shares listed on a national securities exchange, a class or series of shares that is a covered security under the federal Securities Act of 1933, Section 18(b)(1)(A) or (B), as amended, or a class or series of equity securities registered under Section 12 of the federal Securities Exchange Act of 1934, as amended.

[ 2007, c. 289, §2 (NEW) .]

31. Public organic document. "Public organic document" means the document, if any, that is filed as a public record to create an unincorporated entity. When a public organic document has been amended or restated, "public organic document" means the public organic document as last amended or restated.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

32. Proceeding. "Proceeding" includes a civil suit and criminal, administrative and investigatory action.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

32-A. Qualified director. "Qualified director" is defined in this subsection.

A. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings:

(1) "Director’s conflicting-interest transaction" has the same meaning as in section 871;

(2) "Material interest" means an actual or potential benefit or detriment, other than one that would devolve on the corporation or the shareholders generally, that would reasonably be expected to impair the objectivity of the director’s judgment when participating in the action to be taken; and

(3) "Material relationship" means a familial, financial, professional, employment or other relationship that would reasonably be expected to impair the objectivity of the director’s judgment when participating in the action to be taken. [2007, c. 289, §3 (NEW).]

B. "Qualified director" means a person who, at the time action is to be taken under:

(1) Section 755, does not have:

(a) A material interest in the outcome of the proceeding; or

(b) A material relationship with a person who has such an interest;

(2) Section 854 or 856:

(a) Is not a party to the proceeding;

(b) Is not a director as to whom a transaction is a director’s conflicting-interest transaction or who sought a disclaimer of the corporation’s interest in a business opportunity under section 881, which transaction or disclaimer is challenged in the proceeding; and

(c) Does not have a material relationship with a director described in division (a) or (b);

(3) Section 873, is not a director:

(a) As to whom the transaction is a director’s conflicting-interest transaction; or

(b) Who has a material relationship with another director as to whom the transaction is a director’s conflicting-interest transaction;

(4) Section 881, would be a qualified director under subparagraph (3) if the business opportunity was a director’s conflicting-interest transaction; or

(5) Section 202, subsection 2, paragraph F, is not a director:

(a) To whom the limitation or elimination of a duty of an officer to offer potential business opportunities to the corporation would apply; or

(b) Who has a material relationship with another officer to whom the limitation or elimination would apply. [2015, c. 259, §1 (AMD).]

C. The presence of one or more of the following circumstances does not automatically prevent a director from being a qualified director:

(1) Nomination or election of the director to the board by a director who is not a qualified director with respect to the matter, or by any person who has a material relationship with that director, acting alone or participating with others;

(2) Service as a director of another corporation of which a director who is not a qualified director with respect to the matter or any individual who has a material relationship with that director is or was also a director; or

(3) With respect to action to be taken under section 755, status as a named defendant, as a director against whom action is demanded or as a director who approved the conduct being challenged. [2007, c. 289, §3 (NEW).]

[ 2015, c. 259, §1 (AMD) .]

33. Record date. "Record date" means the date established under chapter 6 or 7 on which a corporation determines the identity of its shareholders and their shareholdings for purposes of this Act. The determinations must be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

34. Shareholder. "Shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

35. Shares. "Shares" means the units into which the proprietary interests in a corporation are divided.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

36. Sign; signature. "Sign" or "signature" means, with present intent to authenticate or adopt the document:

A. To execute or adopt a tangible symbol to a document and includes any manual, facsimile or conformed signature; or [2011, c. 274, §9 (NEW).]

B. To attach or logically associate with an electronic transmission an electronic sound, symbol or process and includes an electronic signature in an electronic transmission. [2011, c. 274, §9 (NEW).]

[ 2011, c. 274, §9 (RPR) .]

37. State. "State," when referring to a part of the United States, includes a state or commonwealth and its agencies and governmental subdivisions and a territory or insular possession of the United States and its agencies and governmental subdivisions.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

38. Subscriber. "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

39. Unincorporated entity. "Unincorporated entity" means an organization or artificial legal person that either has a separate legal existence or has the power to acquire an estate in real property in its own name and that is not any of the following: a domestic or foreign business or nonprofit corporation; an estate; a trust; a state; the United States; or a foreign government. "Unincorporated entity" includes, but is not limited to, a general partnership, limited liability company, limited partnership, business trust, joint stock association and unincorporated nonprofit association.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

40. United States. "United States" includes a district, authority, bureau, commission, department and any other agency of the United States.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

41. Voting group. "Voting group" means all shares of one or more classes or series that under the articles of incorporation or this Act are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or this Act to vote generally on a matter are for that purpose a single voting group.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

42. Voting power. "Voting power" means the current power to vote in the election of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

43. Writing; written. "Writing" or "written" means any information in the form of a document.

[ 2011, c. 274, §10 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B29-32 (AMD). 2007, c. 289, §§1-3 (AMD). 2011, c. 274, §§1-10 (AMD). 2015, c. 259, §1 (AMD).



13-C §103. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §§1, 2 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2011, c. 274, §11 (RP).



13-C §103-A. Notice or other communication

1. Written notice required unless oral notice reasonable; English. Notice under this Act must be in writing unless oral notice is reasonable under the circumstances. Unless otherwise agreed by the sender and the recipient, words in a notice or other communication under this Act must be in English.

[ 2011, c. 274, §12 (NEW) .]

2. Methods of communicating notice. A notice or other communication may be given or sent by any method of delivery, except that electronic transmissions must be in accordance with this section. If these methods of delivery are impracticable, a notice or other communication may be communicated by a newspaper of general circulation in the area where published or by radio, television or other form of public broadcast communication.

[ 2011, c. 274, §12 (NEW) .]

3. Written notice to corporation. Written notice to a domestic or foreign corporation authorized to transact business in this State is governed by Title 5, section 113.

[ 2011, c. 274, §12 (NEW) .]

4. Communication by electronic transmission. Notice or other communication may be delivered by electronic transmission if consented to by the recipient or if authorized by subsection 11.

[ 2011, c. 274, §12 (NEW) .]

5. Revocation of consent to electronic transmission. Any consent under subsection 4 may be revoked by the person who consented by written or electronic notice to the person to whom the consent was delivered. Any such consent is deemed revoked if:

A. The corporation is unable to deliver 2 consecutive electronic transmissions given by the corporation in accordance with such consent; and [2011, c. 274, §12 (NEW).]

B. Such inability becomes known to the clerk, the secretary or an assistant secretary of the corporation or to the transfer agent or other person responsible for the giving of notice or other communication. The inadvertent failure to treat such inability as a revocation does not invalidate any meeting or other action. [2011, c. 274, §12 (NEW).]

[ 2011, c. 274, §12 (NEW) .]

6. Receipt of electronic transmission. Unless otherwise agreed between the sender and the recipient, an electronic transmission is deemed received when:

A. It enters an information processing system that the recipient has designated or uses for the purposes of receiving electronic transmissions or information of the type sent and from which the recipient is able to retrieve the electronic transmission; and [2011, c. 274, §12 (NEW).]

B. It is in a form capable of being processed by the information processing system described in paragraph A. [2011, c. 274, §12 (NEW).]

[ 2011, c. 274, §12 (NEW) .]

7. Receipt from information processing system. Receipt of an electronic acknowledgment from an information processing system described in subsection 6, paragraph A establishes that an electronic transmission was received but, by itself, does not establish that the content sent corresponds to the content received.

[ 2011, c. 274, §12 (NEW) .]

8. No individual aware of receipt. An electronic transmission is received under this section even if no individual is aware of its receipt.

[ 2011, c. 274, §12 (NEW) .]

9. Notice or communication; when effective. Notice or other communication, if in a comprehensible form or manner, is effective at the earliest of the following:

A. If in physical form, the earliest of when it is actually received and when it is left at:

(1) A shareholder's address shown on the corporation's record of shareholders maintained by the corporation under section 1601, subsection 3;

(2) A director's residence or usual place of business; or

(3) The corporation's principal place of business; [2011, c. 274, §12 (NEW).]

B. If mailed by United States mail postage prepaid and correctly addressed to a shareholder, upon deposit in the United States mail; [2011, c. 274, §12 (NEW).]

C. If mailed by United States mail postage prepaid and correctly addressed to a recipient other than a shareholder, the earliest of when it is actually received and:

(1) If sent by registered or certified mail, return receipt requested, the date shown on the return receipt signed by or on behalf of the addressee; or

(2) Five days after it is deposited in the United States mail; [2011, c. 274, §12 (NEW).]

D. If an electronic transmission, when it is received as provided in subsection 6; or [2011, c. 274, §12 (NEW).]

E. If oral, when communicated. [2011, c. 274, §12 (NEW).]

[ 2011, c. 274, §12 (NEW) .]

10. Electronic transmission that cannot be directly reproduced in paper. A notice or other communication may be in the form of an electronic transmission that cannot be directly reproduced in paper form by the recipient through an automated process used in conventional commercial practice only if:

A. The electronic transmission is otherwise retrievable in perceivable form; and [2011, c. 274, §12 (NEW).]

B. The sender and the recipient have consented in writing to the use of such form of electronic transmission. [2011, c. 274, §12 (NEW).]

[ 2011, c. 274, §12 (NEW) .]

11. Specific notice requirements govern. If this Act prescribes requirements for notices or other communications in particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe requirements for notices or other communications not inconsistent with this section or other provisions of this Act, those requirements govern. The articles of incorporation or bylaws may authorize or require delivery of notices of meetings of directors by electronic transmission.

[ 2011, c. 274, §12 (NEW) .]

12. Computation of time for notice purposes. In computing the time for the giving of any notice required or permitted under this Act, or under the articles or bylaws of a corporation, or a resolution of its shareholders or directors, the day on which the notice is given is excluded in the computation of time and the day when the act for which notice is given is to be done is included in the computation of time, unless the instrument calling for notice specifically provides otherwise.

[ 2011, c. 274, §12 (NEW) .]

SECTION HISTORY

2011, c. 274, §12 (NEW).



13-C §104. Number of shareholders; householding

1. Identified as one shareholder. For purposes of this Act, the following identified as a shareholder in a corporation's current record of shareholders constitutes one shareholder:

A. Three or fewer co-owners; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A corporation, partnership, trust, estate or other entity; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The trustees, guardians, custodians or other fiduciaries of a single trust, estate, or account. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Registered in substantially similar names. For purposes of this Act, shareholdings registered in substantially similar names constitute one shareholder if it is reasonable to believe that the names represent the same person.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Householding. A corporation is considered to have delivered written notice or any other report or statement under this Act, the articles of incorporation or the bylaws to all shareholders who share a common address if:

A. The corporation delivers one copy of the notice, report or statement to the common address; [2007, c. 289, §4 (NEW).]

B. The corporation addresses the notice, report or statement to those shareholders either as a group or to each of those shareholders individually or to the shareholders in a form to which each of those shareholders has consented; and [2007, c. 289, §4 (NEW).]

C. Each of those shareholders consents to delivery of a single copy of such notice, report or statement to the shareholders’ common address. [2007, c. 289, §4 (NEW).]

Consent given under paragraph C is revocable by any shareholder who delivers written notice of revocation to the corporation. If written notice of revocation is delivered, the corporation shall begin providing individual notices, reports or other statements to the revoking shareholder no later than 30 days after delivery of the written notice of revocation.

A shareholder who fails to object by written notice to the corporation within 60 days of written notice by the corporation of its intention to send single copies of notices, reports or statements to shareholders who share a common address as permitted by paragraph A is deemed to have consented to receiving a single copy at the common address.

[ 2007, c. 289, §4 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §4 (AMD).



13-C §105. Reservation of power

The Legislature of this State has the power to amend or repeal all or part of this Act at any time, and all domestic and foreign corporations subject to this Act are governed by the amendment or repeal. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 2: FILING DOCUMENTS

13-C §121. Requirements for documents; extrinsic facts

To be entitled to filing with the office of the Secretary of State, a document must satisfy the following requirements and the requirements of any other section of this Act. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Filing in office of Secretary of State. Filing of the document in the office of the Secretary of State must be permitted or required by this Act.

[ 2003, c. 344, Pt. B, §33 (AMD) .]

2. Information. The document must contain the information required by this Act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Form; format. The document must be legibly typewritten or printed in ink or, if electronically transmitted, it must be in a format that can be retrieved or reproduced in typewritten or printed form.

[ 2003, c. 344, Pt. B, §33 (AMD) .]

4. English language. The document must be in the English language, except that:

A. A corporate name need not be in English if written using the Roman alphabet or Arabic or Roman numerals; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The certificate of existence required of foreign corporations under section 130 need not be in English if accompanied by a reasonably authenticated English translation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Executed. The document must be executed and dated:

A. By the chair of the board of directors of a domestic or foreign corporation, by its president or by another of its officers; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. By an incorporator, if directors have not been selected or the corporation has not been formed; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. By a fiduciary, if the corporation is in the hands of a receiver, trustee or other court-appointed fiduciary; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. By the clerk of the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Signature; corporate seal. The person executing the document shall sign it and state beneath or opposite that signature the person's name and the capacity in which the person signs. The document may but need not contain a corporate seal, attestation, acknowledgment or verification.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Prescribed form. If the Secretary of State has prescribed a mandatory form for the document under section 122, the document must be in or on the prescribed form.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Delivery. The document must be delivered to the office of the Secretary of State for filing. Delivery may be made by electronic transmission if and to the extent permitted by the Secretary of State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

9. Fee. At the time of delivery, the correct filing fee and any reinstatement fee or penalty must be paid or provision for payment made in a manner permitted by the Secretary of State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

10. Extrinsic facts. This subsection applies whenever a provision of this Title permits any of the terms of a plan or a filed document to be dependent on facts objectively ascertainable outside the plan or filed document.

A. The manner in which the facts will operate upon the terms of the plan or filed document must be set forth in the plan or filed document. [2003, c. 344, Pt. B, §33 (NEW).]

B. The facts upon which the terms of a plan or filed document depend may include, but are not limited to:

(1) Any of the following that is available in a nationally recognized news or information medium either in print or electronically:

(a) Statistical or market indices;

(b) Market prices of any security or group of securities;

(c) Interest rates;

(d) Currency exchange rates; or

(e) Similar economic or financial data;

(2) A determination or action by any person or body, including the corporation or any other party to a plan or filed document; or

(3) The terms of, or actions taken under, an agreement to which the corporation is a party or any other agreement or document. [2003, c. 344, Pt. B, §33 (NEW).]

C. As used in this subsection:

(1) "Filed document" means a document filed with the Secretary of State under any provision of this Title except chapter 15 or section 1621; and

(2) "Plan" means a plan of domestication, nonprofit conversion, entity conversion, merger or share exchange. [2003, c. 344, Pt. B, §33 (NEW).]

D. The following provisions of a plan or filed document may not be made dependent on facts outside the plan or filed document:

(1) The name and address of any person required in a filed document;

(2) The registered office of any entity required in a filed document;

(3) The clerk or registered agent of any entity required in a filed document;

(4) The number of authorized shares and designation of each class or series of shares;

(5) The effective date of a filed document; and

(6) Any required statement in a filed document of the date on which the underlying transaction was approved or the manner in which that approval was given. [2003, c. 344, Pt. B, §33 (NEW).]

E. If a provision of a filed document is made dependent on a fact ascertainable outside of the filed document, and that fact is not ascertainable by reference to a source described in paragraph B, subparagraph (1) or a document that is a matter of public record, or the affected shareholders have not received notice of the fact from the corporation, then the corporation shall file with the Secretary of State articles of amendment setting forth the fact promptly after the time when the fact referred to is first ascertainable or changes. Articles of amendment under this paragraph are deemed to be authorized by the authorization of the original filed document or plan to which they relate and may be filed by the corporation without further action by the board of directors or the shareholders. [2003, c. 344, Pt. B, §33 (NEW).]

[ 2003, c. 344, Pt. B, §33 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B33 (AMD).



13-C §122. Forms

The Secretary of State may prescribe and furnish on request forms for any documents required or permitted to be filed by this Act. If the Secretary of State so requires, use of these forms is mandatory. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §123. Filing, service and copying fees

1. Filing fees. The following fees must be paid to the Secretary of State.

A. For articles of incorporation, the fee is $145. [2003, c. 673, Pt. WWW, §11 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

B. For an application for the use of an indistinguishable name, the fee is $20. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. For an application for a reserved name, the fee is $20. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. For a notice of transfer of a reserved name, the fee is $20. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. For an application for a registered name, per month or portion of a month, the fee is $20. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. For an application for renewal of a registered name, the fee is $200. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. [2007, c. 323, Pt. C, §3 (RP); 2007, c. 323, Pt. G, §4 (AFF).]

H. [2007, c. 323, Pt. C, §4 (RP); 2007, c. 323, Pt. G, §4 (AFF).]

I. [2007, c. 323, Pt. C, §5 (RP); 2007, c. 323, Pt. G, §4 (AFF).]

J. [2007, c. 323, Pt. C, §6 (RP); 2007, c. 323, Pt. G, §4 (AFF).]

K. For an amendment of articles of incorporation, the fee is $50. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

L. For a restatement of articles of incorporation, the fee is $80. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

M. For articles of merger or share exchange, the fee is $100. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

N. For articles of domestication, the fee is $145. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

O. For articles of charter surrender, the fee is $90. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

P. For articles of nonprofit conversion, the fee is $145. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

Q. For articles of domestication and conversion, the fee is $145. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

R. For articles of entity conversion, the fee is $145. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

S. For articles of dissolution, the fee is $75. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

T. For articles of revocation of dissolution, the fee is $75. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

U. For an application for reinstatement following administrative dissolution for failure to file an annual report, the fee is $150. The maximum reinstatement fee may not exceed $600, regardless of the number of delinquent reports or the period of delinquency. [2005, c. 12, Pt. FF, §4 (AMD).]

V. For an application for reinstatement following administrative dissolution for failure to pay the annual report late filing penalty, the fee is $150. [2005, c. 12, Pt. FF, §4 (AMD).]

W. For an application for reinstatement following administrative dissolution for failure to appoint or maintain a clerk, the fee is $150. [2007, c. 323, Pt. C, §7 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

X. For an application for reinstatement following administrative dissolution for failure to notify the Secretary of State that its clerk or the address of its clerk has been changed or that its clerk has resigned, the fee is $150. [2007, c. 323, Pt. C, §8 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

Y. For a certificate of judicial dissolution, there is no fee. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

Z. For an application for authority, the fee is $250 . [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

AA. For an amended application for authority, the fee is $70, except that for a change in address of a foreign corporation's principal office, wherever located, as provided by section 1504, subsection 2, paragraph E, the fee is $35. [2003, c. 631, §13 (AMD).]

BB. For an application for withdrawal of authority, the fee is $90. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

CC. For an application for transfer of authority, the fee is $70. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

DD. For an annual report or amended annual report, the fee is $85. [2003, c. 673, Pt. XXX, §2 (AMD); 2003, c. 673, Pt. XXX, §10 (AFF).]

DD-1. For an annual report or amended annual report for a foreign business corporation, the fee is $150. [2003, c. 673, Pt. XXX, §3 (NEW); 2003, c. 673, Pt. XXX, §10 (AFF).]

EE. For failing to deliver an annual report by its due date, in addition to the annual report filing fee, the fee is $50. [2005, c. 12, Pt. FF, §5 (AMD).]

FF. For articles of correction, the fee is $50. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

GG. For a certificate of existence, authorization or fact, the fee is $30. [2003, c. 344, Pt. B, §35 (AMD).]

HH. For an application for excuse, the fee is $40. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

II. For a certificate of resumption, the fee is $100. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

JJ. For an application for an assumed name, the fee is $125. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

KK. For an application for a fictitious name adopted by a foreign corporation authorized to transact business in this State because its real name is unavailable, the fee is $40. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

LL. For an application for termination of an assumed or fictitious name, the fee is $20. [2003, c. 344, Pt. B, §35 (AMD).]

MM. For any other document required or permitted to be filed by this Act, the fee is $35. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

NN. For preclearance of any document for filing, the fee is $100. [2003, c. 631, §14 (NEW).]

OO. For an application for revival after dissolution under section 1425, the fee is $150. [2007, c. 231, §20 (NEW).]

[ 2007, c. 231, §20 (AMD); 2007, c. 323, Pt. C, §§3-8 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Service of process fee. The Secretary of State shall collect a fee of $20 each time process is served on the Secretary of State under this Title. The party to a proceeding causing service of process is entitled to recover this fee as costs if that party prevails in the proceeding.

[ 2003, c. 344, Pt. B, §36 (AMD) .]

3. Copying and certifying fees. The Secretary of State shall charge the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation.

A. For copying, the fee is $2 per page. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. For certifying the copy, the fee is $5. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B34-36 (AMD). 2003, c. 631, §§13,14 (AMD). 2003, c. 673, §§WWW11-13,X XX2 (AMD). 2003, c. 673, §§WWW37,XXX1 0 (AFF). 2005, c. 12, §§FF3-5 (AMD). 2007, c. 231, §20 (AMD). 2007, c. 323, Pt. C, §§3-8 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §124. Expedited service

The Secretary of State may provide expedited service for the processing of documents in accordance with this Act. The Secretary of State shall establish a fee schedule and adopt rules to set forth the procedures governing this expedited service. All fees collected as provided by this section must be deposited into a fund for use by the Secretary of State in providing improved filing service. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §125. Effective time and date of document

Except as provided in section 126, subsection 3, a document accepted for filing takes effect on the date and at the time of filing, as evidenced by such means as the Secretary of State may use for the purpose of recording the date and time of filing, except that: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Time specified in document. If the document specifies a time as to its effective time on the date filed, then the document takes effect on the date filed and at the time specified; and

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Delayed effective date; time. If the document specifies a delayed effective time and date, the document takes effect on the time and date specified, as long as the delayed effective date for the document is not later than the 90th day after the date it is filed. If the document specifies a delayed effective date but does not specify a time, the document is effective at the close of business on the specified date.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §126. Correcting filed document

1. Correction authorized. A domestic or foreign corporation may correct a document filed by the Secretary of State if:

A. The document contains an inaccuracy; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The document was defectively executed, attested, sealed, verified or acknowledged; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The electronic transmission of the document was defective. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Method of correcting documents. A domestic or foreign corporation may correct a document by preparing articles of correction that:

A. Describe the document, including its filing date; [2003, c. 344, Pt. B, §37 (AMD).]

B. Specify the inaccuracy or defect to be corrected; [2003, c. 344, Pt. B, §37 (AMD).]

C. Correct the inaccuracy or defect; and [2003, c. 344, Pt. B, §37 (AMD).]

D. Provide the jurisdiction of incorporation and the date on which the foreign corporation was authorized to transact business in this State. [2003, c. 344, Pt. B, §37 (NEW).]

The domestic or foreign corporation shall deliver the articles of correction to the Secretary of State for filing.

[ 2003, c. 344, Pt. B, §37 (AMD) .]

3. Effective date of correction. Articles of correction take effect on the effective date of the document they correct except that, as to persons relying on the uncorrected document and adversely affected by the correction, articles of correction take effect when filed.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B37 (AMD).



13-C §127. Filing duty of Secretary of State

1. Duty to file. If a document delivered to the office of the Secretary of State for filing pursuant to this Act satisfies the requirements of section 121, the Secretary of State shall file the document.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Recording as filed; acknowledgment. The Secretary of State files a document pursuant to subsection 1 by recording it as filed on the date of receipt. After filing a document, the Secretary of State shall deliver to the domestic or foreign corporation or its representative a copy of the document with an acknowledgement of the date of filing. If the person delivering the document for filing so requests, the acknowledgment must further include the hour and minute of filing.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Refusal to file; written explanation. If the Secretary of State refuses to file a document, the Secretary of State shall return it to the domestic or foreign corporation or its representative within 5 days after the document was delivered, together with a brief, written explanation of the reason for the refusal.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Ministerial. The Secretary of State's duty to file a document under this section is ministerial, and the filing or refusal to file a document does not:

A. Affect the validity or invalidity of the document in whole or part; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Relate to the correctness or incorrectness of information contained in the document; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §128. Appeal Secretary of State's refusal to file document

1. Commencing an appeal. If the Secretary of State refuses to file a document delivered to the Secretary of State's office for filing, the domestic or foreign corporation within 30 days after the return of the document may appeal the refusal to the Superior Court of the county where the corporation's principal office is located or, if there is not a principal office in this State, of Kennebec County. The appeal is commenced by petitioning the court to compel filing of the document and by attaching to the petition the document and the Secretary of State's explanation of the refusal to file.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Court order. Upon the receipt of a petition filed under subsection 1, the court may summarily order the Secretary of State to file a document or take other action the court considers appropriate.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Appeal court's decision. The court's final decision may be appealed as in other civil proceedings.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §129. Evidentiary effect of copy of filed document

A certificate from the Secretary of State delivered with a copy of a document filed by the Secretary of State pursuant to section 127 is conclusive evidence that the original document is on file with the Secretary of State. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §130. Certificate of existence; certificate of authority; certificate of fact

1. Application. Any person may apply to the Secretary of State to furnish a certificate of existence for a domestic corporation or a certificate of authority for a foreign corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Contents. A certificate of existence or certificate of authority sets forth:

A. The corporation's name used in this State; [2003, c. 631, §15 (AMD).]

B. That, if a domestic corporation, the corporation is duly incorporated under the laws of this State and the date of its incorporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. That, if a foreign corporation, the foreign corporation is authorized to transact business in this State, the date on which the corporation was authorized to transact business in this State and its jurisdiction of incorporation; [2003, c. 344, Pt. B, §38 (AMD).]

D. That all fees and penalties owed to this State have been paid if:

(1) Payment is reflected in the records of the Secretary of State; and

(2) Nonpayment affects the existence or authorization of the domestic or foreign corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. That the corporation's most recent annual report required by section 1621 has been delivered to the Secretary of State; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. That, if the corporation is a domestic corporation, articles of dissolution relating to that corporation have not been filed; and [2003, c. 344, Pt. B, §38 (AMD).]

G. Other facts of record in the office of the Secretary of State that may be requested by the applicant under subsection 1. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 631, §15 (AMD) .]

3. Evidence of existence or authority. Subject to any qualification stated in the certificate, a certificate of existence or certificate of authority issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Certificate of fact. In addition to a certificate authorized under subsection 2, the Secretary of State may issue a certificate attesting to any fact of record in the office of the Secretary of State that may be requested by the applicant under subsection 1.

[ 2003, c. 344, Pt. B, §39 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B38-39 (AMD). 2003, c. 631, §15 (AMD).



13-C §131. Penalty for signing false document

A person commits a Class E crime if that person signs a document pursuant to this Act knowing it is false in any material respect with intent that the document be delivered to the Secretary of State for filing. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §132. Unsworn falsification

The execution of a certificate or articles containing one or more false statements constitutes unsworn falsification under Title 17-A, section 453. [2011, c. 274, §13 (NEW).]

SECTION HISTORY

2011, c. 274, §13 (NEW).






Subchapter 3: SECRETARY OF STATE

13-C §141. Powers

The Secretary of State has the power reasonably necessary to perform the duties required of the Secretary of State by this Act, including the power to make rules not inconsistent with this Act. Rules adopted pursuant to this Act are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §142. Access to Secretary of State's database

The Secretary of State may provide public access to the database of the Department of the Secretary of State through a dial-in modem, public terminals and electronic duplicates of the database. If access to the database is provided to the public, the Secretary of State may adopt rules to establish a fee schedule and governing procedures. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 344, Pt. B, §40 (NEW).]

SECTION HISTORY

2003, c. 344, §B40 (NEW).



13-C §143. Publications

1. Informational publications. The Secretary of State may establish by rule a fee schedule to cover the cost of printing and distribution of publications and to set forth the procedures for the sale of these publications. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 344, Pt. B, §40 (NEW) .]

2. Funds; fees deposited. All fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State for the purpose of replacing and updating publications offered in accordance with this Title and for funding new publications.

[ 2003, c. 344, Pt. B, §40 (NEW) .]

SECTION HISTORY

2003, c. 344, §B40 (NEW).









Chapter 2: INCORPORATION

13-C §201. Incorporators

One or more persons may serve as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Secretary of State for filing. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §202. Articles of incorporation

1. Required elements. The articles of incorporation of a corporation must set forth:

A. A corporate name for the corporation that satisfies the requirements of section 401; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The number of shares the corporation is authorized to issue and, if there are 2 or more classes of shares, the number of shares and a description of the rights in each class, as provided in section 601, subsection 1; [2003, c. 344, Pt. B, §41 (AMD).]

C. The information required by Title 5, section 105, subsection 1; and [2007, c. 323, Pt. C, §9 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

D. The name and address of each incorporator. [2003, c. 344, Pt. B, §41 (AMD).]

E. [2003, c. 344, Pt. B, §42 (RP).]

[ 2007, c. 323, Pt. C, §9 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Optional elements. The articles of incorporation of a corporation may set forth:

A. The names and addresses of the individuals who are to serve as the initial directors; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A provision not inconsistent with law regarding:

(1) The purpose or purposes for which the corporation is organized;

(2) Managing the business and regulating the affairs of the corporation;

(3) Defining, limiting and regulating the powers of the corporation, its board of directors and its shareholders;

(4) A par value for authorized shares or classes of shares; or

(5) The imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any provision that under this Act is required or permitted to be set forth in the bylaws of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. A provision eliminating or limiting the liability of a director to the corporation or its shareholders for money damages for an action taken or a failure to take an action as a director, except liability for:

(1) The amount of a financial benefit received by a director to which the director is not entitled;

(2) An intentional infliction of harm on the corporation or its shareholders;

(3) A violation of section 833; or

(4) An intentional violation of criminal law; [2015, c. 259, §2 (AMD).]

E. A provision permitting or making obligatory indemnification of a director for liability, as defined in section 851, subsection 5, to any person for an action taken or a failure to take an action as a director, except liability for:

(1) Receipt of a financial benefit to which the director is not entitled;

(2) An intentional infliction of harm on the corporation or its shareholders;

(3) A violation of section 833; or

(4) An intentional violation of criminal law; and [2015, c. 259, §2 (AMD).]

F. A provision limiting or eliminating any duty of a director or any other person to offer the corporation the right to have or participate in any, or one or more classes or categories of, business opportunities, prior to the pursuit or taking of the opportunity by the director or other person; only if any application of the provision to an officer or a related person of that officer:

(1) Also requires a determination by the board of directors by action of qualified directors taken in compliance with the same procedures as are set forth in section 873 subsequent to the effective date of the provision applying the provision to a particular officer or any related person of that officer; and

(2) May be limited by the authorizing action of the board. [2015, c. 259, §3 (NEW).]

[ 2015, c. 259, §§2, 3 (AMD) .]

2-A. Related person. As used in this section, "related person" has the meaning set forth in section 871, subsection 3.

[ 2015, c. 259, §4 (NEW) .]

3. Enumeration of corporate powers unnecessary. The articles of incorporation of a corporation need not set forth any of the corporate powers enumerated in this Act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Incorporation prior to effective date of Act. If a corporation was incorporated in this State before the effective date of this Act, the corporation's articles of incorporation as of the effective date of this Act are deemed to include a provision eliminating monetary liability of directors to the fullest extent permitted by subsection 2, paragraph D. The corporation may, by later amendment approved in accordance with section 1002 or 1003, repeal or restrict this limitation of liability with regard to conduct of a director that occurs subsequent to that amendment.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Filing of clerk's signed acceptance required.

[ 2009, c. 56, §15 (RP) .]

6. Extrinsic facts. Provisions of the articles of incorporation may be made dependent upon facts objectively ascertainable outside the articles of incorporation in accordance with section 121, subsection 10.

[ 2003, c. 344, Pt. B, §43 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B41-43 (AMD). 2007, c. 323, Pt. C, §9 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 56, §15 (AMD). 2015, c. 259, §§2-4 (AMD).



13-C §203. Incorporation

1. Beginning of corporate existence. Unless a later effective date is specified, the corporate existence of a corporation begins when its articles of incorporation are filed.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Filing constitutes proof of satisfaction of conditions. The Secretary of State's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the State to cancel or revoke the incorporation or involuntarily dissolve the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §204. Liability for preincorporation transactions

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this Act, are jointly and severally liable for all liabilities created while so acting. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §205. Organization of corporation

1. Organizational meeting. An organizational meeting must be held before or after incorporation in accordance with this subsection.

A. If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws and carrying on any other business brought before the meeting. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. If initial directors are not named in the articles of incorporation, the incorporator or incorporators shall hold an organizational meeting, at the call of a majority of the incorporators:

(1) To elect directors and complete the organization of the corporation; or

(2) To elect a board of directors who shall complete the organization of the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Action permitted without organizational meeting. Action required or permitted by this section to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Location of organizational meeting. An organizational meeting may be held in or out of this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §206. Bylaws

1. Adoption of bylaws. The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Contents of bylaws. The bylaws of a corporation may contain any provision that is not inconsistent with law or its articles of incorporation.

[ 2011, c. 274, §14 (AMD) .]

3. Provisions for solicitation of proxies or consents. The bylaws may contain one or both of the following provisions:

A. A requirement that if the corporation solicits proxies or consents with respect to an election of directors, the corporation include in its proxy statement and any form of its proxy or consent, to the extent and subject to such procedures or conditions as are provided in the bylaws, one or more individuals nominated by a shareholder in addition to individuals nominated by the board of directors; and [2011, c. 274, §14 (NEW).]

B. A requirement that the corporation reimburse the expenses incurred by a shareholder in soliciting proxies or consents in connection with an election of directors, to the extent and subject to such procedures or conditions as are provided in the bylaws, as long as no bylaw so adopted applies to elections for which any record date precedes its adoption. [2011, c. 274, §14 (NEW).]

[ 2011, c. 274, §14 (NEW) .]

4. Reasonable, practicable and orderly process. Notwithstanding section 1020, subsection 2, paragraph B, the shareholders in amending, repealing or adopting a bylaw described in subsection 3 may not limit the authority of the board of directors to amend or repeal any condition or procedure set forth in or to add any procedure or condition to such a bylaw in order to provide for a reasonable, practicable and orderly process.

[ 2011, c. 274, §14 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §14 (AMD).



13-C §207. Emergency bylaws

1. Emergency defined. For purposes of this section, an emergency exists if a quorum of the corporation's directors can not readily be assembled because of some catastrophic event.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Emergency bylaws authorized. Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during an emergency, including:

A. Procedures for calling a meeting of the board of directors; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Quorum requirements for a meeting of the board of directors; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Designation of additional or substitute directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Effect of nonemergency bylaws. All provisions of the regular bylaws that are consistent with the emergency bylaws remain effective during an emergency. The emergency bylaws are not effective after the emergency ends.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Effect of corporate action in accord with emergency bylaws. Corporate action taken in good faith in accordance with the emergency bylaws:

A. Binds the corporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. May not be used to impose liability on a corporate director, officer, employee or agent. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Chapter 3: PURPOSES AND POWERS

13-C §301. Corporate purposes

1. Purpose of engaging in lawful business. A corporation subject to this Act has the purpose of engaging in any lawful business unless a more limited purpose is set forth in the articles of incorporation.

[ 2003, c. 344, Pt. B, §44 (AMD) .]

2. Subject to other regulation by this State. A corporation engaging in a business that is subject to regulation under another statute of this State may incorporate under this Act only if permitted by, and subject to all limitations of, the other statute.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B44 (AMD).



13-C §302. General powers

Unless its articles of incorporation provide otherwise, a corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including, without limitation, power to: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Suit. Sue and be sued, complain and defend in its corporate name;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Corporate seal. Have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Bylaws. Make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this State, for managing the business and regulating the affairs of the corporation;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Acquire property. Purchase, receive, lease or otherwise acquire, and own, hold, improve, use and otherwise deal with, real or personal property or any legal or equitable interest in property, wherever located;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Dispose of property. Sell, convey, mortgage, pledge, lease, exchange and otherwise dispose of all or any part of its property;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Interest in obligations of other entity. Purchase, receive, subscribe for or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge or otherwise dispose of; and deal in and with shares or other interests in, or obligations of, any other entity;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Incur obligations. Make contracts and guarantees; incur liabilities; borrow money; issue its notes, bonds and other obligations, which may be convertible into or include the option to purchase other securities of the corporation; and secure any of its obligations by mortgage or pledge of any of its property, franchises or income;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Use of funds. Lend money, invest and reinvest its funds and receive and hold real and personal property as security for repayment;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

9. Partnership; joint venture. Be a promoter, partner, member, associate or manager of any partnership, joint venture, trust or other entity;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

10. Conduct business. Conduct its business, locate offices and exercise the powers granted by this Act within or without this State;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

11. Directors, officers, employees, agents. Elect directors and appoint officers, employees and agents of the corporation, define their duties, fix their compensation and lend them money and credit;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

12. Establish benefit or incentive plans. Pay pensions and establish pension plans, pension trusts, profit-sharing plans, share-bonus plans, share-option plans and benefit or incentive plans for any or all of its current or former directors, officers, employees and agents;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

13. Make donations. Make donations for the public welfare or for charitable, scientific or educational purposes;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

14. Transact business. Transact any lawful business that will aid governmental policy;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

15. Actions in futherance of corporation. Make payments or donations or do any other lawful act that furthers the business and affairs of the corporation;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

16. Cease activity. Cease its corporate activities and surrender its corporate franchise;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

17. Other corporations. Form or acquire control of other corporations;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

18. Life insurance. Provide, for its benefit, insurance on the life of any of its directors, officers or employees, or on the life of any shareholder;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

19. Litigation expenses. Reimburse and indemnify litigation expenses of directors, officers and employees, as provided in chapter 8, subchapter V; and

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

20. Acquire and dispose of own shares. Purchase and otherwise acquire and dispose of its own shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §303. Emergency powers

1. Emergency defined. For the purposes of this section, an emergency exists if a quorum of the corporation's directors can not readily be assembled because of some catastrophic event.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Authorized powers in event of emergency. In anticipation of or during an emergency, the board of directors of a corporation may:

A. Modify lines of succession to accommodate the incapacity of any director, officer, employee or agent; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Notice of meeting; quorum. During an emergency, unless emergency bylaws pursuant to chapter 2 provide otherwise:

A. Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Effect of corporate action taken during emergency. Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:

A. Binds the corporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. May not be used to impose liability on a corporate director, officer, employee or agent. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §304. Ultra vires

1. Corporate action not subject to challenge. Except as provided in subsection 2, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Corporate action subject to challenge. A corporation's power to act may be challenged:

A. In a proceeding by a shareholder against the corporation to enjoin the act; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. In a proceeding by the corporation, directly, derivatively or through a receiver, trustee or other legal representative against an incumbent or former director, officer, employee or agent of the corporation; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. In a proceeding by the Attorney General under section 1430. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Available remedies in proceeding by shareholder. In a shareholder's proceeding under subsection 2, paragraph A to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss, other than anticipated profits, suffered by the corporation or another party because of enjoining the unauthorized act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Chapter 4: NAME

13-C §401. Corporate name

1. Prohibition. A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by section 301 and the corporation's articles of incorporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Distinguishable name. Except as authorized by subsections 3 and 4, a corporate name must be distinguishable on the records of the Secretary of State from:

A. The name of a corporation, nonprofit corporation, limited liability company, limited liability partnership or limited partnership that is incorporated, organized or authorized to transact business or carry on activities in this State; [2003, c. 344, Pt. B, §45 (AMD).]

B. Assumed, fictitious, reserved and registered name filings for all entities; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Marks registered under Title 10, chapter 301-A unless the registered owner or holder of the mark is the same person or entity as the corporation seeking to use a name that is not distinguishable on the records of the Secretary of State and files proof of ownership with the Secretary of State. [2003, c. 344, Pt. B, §45 (AMD).]

[ 2003, c. 344, Pt. B, §45 (AMD) .]

3. Refuse to file name. The Secretary of State, in the Secretary of State's discretion, may refuse to file a name that:

A. Consists of or comprises language that is obscene; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Inappropriately promotes abusive or unlawful activity; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Falsely suggests an association with public institutions; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Violates any other provision of the law of this State with respect to names. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Authorization to use name. A corporation may apply to the Secretary of State for authorization to use a name that is not distinguishable on the records of the Secretary of State from one or more of the names described in subsection 2. The Secretary of State shall authorize use of the name applied for if:

A. The entity in possession of the name consents to the use in writing and submits an undertaking in a form satisfactory to the Secretary of State to change its name to a name that is distinguishable on the records of the Secretary of State from the name of the applicant; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Use of another corporation's name. A corporation may use the name, including the assumed or fictitious name, of another domestic or foreign corporation that is used in this State if the other corporation is incorporated or authorized to transact business in this State and the corporation proposing to use the name:

A. Has merged with the other corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Has been formed by reorganization of the other corporation; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Has acquired all or substantially all of the assets, including the corporate name, of the other corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Determining distinguishability. In determining whether names are "distinguishable on the records," the Secretary of State shall disregard the following:

A. The words or abbreviations of words that describe the nature of the entity, including "professional association," "corporation," "company," "incorporated," "chartered," "limited," "limited partnership," "limited liability company," "professional limited liability company," "limited liability partnership," "registered limited liability partnership," "limited liability limited partnership," "service corporation" or "professional corporation"; [2005, c. 543, Pt. D, §11 (AMD); 2005, c. 543, Pt. D, §18 (AFF).]

B. The presence or absence of the words or symbols of the words "and" and "the"; and [2003, c. 344, Pt. B, §46 (AMD).]

C. The differences in the use of punctuation, capitalization or special characters. [2003, c. 344, Pt. B, §46 (AMD).]

D. [2003, c. 344, Pt. B, §46 (RP).]

[ 2005, c. 543, Pt. D, §11 (AMD); 2005, c. 543, Pt. D, §18 (AFF) .]

7. Change of corporate name by foreign corporation. If a foreign corporation authorized to transact business in this State changes its corporate name to one that does not satisfy the requirements of this section, the foreign corporation may not transact business in this State under the proposed new name until it adopts a name satisfying the requirements of this section and files an amended application for authority under section 1504 that is accompanied by a statement of use of a fictitious name under section 404.

[ 2003, c. 344, Pt. B, §47 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B45-47 (AMD). 2005, c. 543, §D11 (AMD). 2005, c. 543, §D18 (AFF).



13-C §402. Reserved name

1. Reserve use of name. A person may reserve the exclusive use of a corporate name, including an assumed or fictitious name, by delivering for filing an application to the Secretary of State. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the corporate name applied for is available, the Secretary of State shall reserve the name for the applicant's exclusive use for a period of 120 days. The reservation may not be renewed, but after the expiration of the reservation, the same name may be reserved by the same or another applicant.

[ 2013, c. 99, §2 (AMD) .]

2. Transfer of reservation. The owner of a reserved corporate name under subsection 1 may transfer the reservation to another person by delivering to the Secretary of State a notice of the transfer, signed by the transferor, that states the name and address of the transferee.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2013, c. 99, §2 (AMD).



13-C §403. Registered name of foreign corporation

1. Register corporate name. A foreign corporation may register its corporate name if the name is distinguishable on the records of the Secretary of State pursuant to section 401.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Application. To register its corporate name a foreign corporation must deliver to the Secretary of State for filing an application that:

A. Sets forth its corporate name, the state or country and date of its incorporation, the address of its principal office and a brief description of the nature of the business in which it is engaged; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Is accompanied by a certificate of existence or a document of similar import duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated. The certificate of existence must have been made not more than 90 days prior to the delivery of the application for filing. [2003, c. 344, Pt. B, §48 (AMD).]

[ 2003, c. 344, Pt. B, §48 (AMD) .]

3. Applicant's exclusive use. The corporate name is registered for the foreign corporation's exclusive use upon the effective date of the application until the end of the calendar year in which the application was filed.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Renewal of registered name. A foreign corporation whose registration is effective may renew it for a successive year by delivering for filing to the Secretary of State a renewal application that complies with the requirements of subsection 2 between October 1st and December 31st. The renewal application, when filed, renews the registration for the following calendar year.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Qualify as foreign corporation. A foreign corporation whose registration is effective may, after the registration is effective, qualify as a foreign corporation under the registered name or may consent in writing to the use of that name by a corporation subject to this Act or by another foreign corporation authorized to transact business in this State. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.

[ 2003, c. 344, Pt. B, §49 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B48,49 (AMD).



13-C §404. Assumed or fictitious name of corporation

1. Assumed name; defined. As used in this section, "assumed name" includes a trade name, the name of a division not separately incorporated and not used in conjunction with the real corporate name and any name other than the real name of a corporation, except a fictitious name.

[ 2003, c. 344, Pt. B, §50 (AMD) .]

2. Fictitious name; defined. As used in this section, "fictitious name" is a name adopted by a foreign corporation authorized to transact business in this State because its real name is unavailable pursuant to section 401.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Authorized to transact business. Upon complying with this section, a domestic or foreign corporation authorized to transact business in this State may transact its business in this State under one or more assumed or fictitious names.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. File statement indicating use of assumed or fictitious name. Prior to transacting business in this State under an assumed or fictitious name, a corporation shall execute and deliver for filing, in accordance with section 121, a statement setting forth:

A. The corporate name; [2003, c. 344, Pt. B, §51 (AMD).]

B. That it intends to transact business under an assumed or fictitious name; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The assumed or fictitious name that it proposes to use; [2003, c. 344, Pt. B, §51 (AMD).]

D. If the assumed name is not to be used at all of the corporation's places of business in this State, the locations where it will be used; and [2003, c. 344, Pt. B, §51 (AMD).]

E. If the corporation is a foreign corporation:

(1) The jurisdiction of incorporation; and

(2) The date on which it was authorized to transact business in this State. [2003, c. 344, Pt. B, §52 (NEW).]

A separate statement must be executed and delivered for filing with respect to each assumed or fictitious name that the corporation proposes to use.

[ 2003, c. 344, Pt. B, §§51, 52 (AMD) .]

5. Compliance required. Each assumed or fictitious name must comply with the requirements of section 401.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Enjoin use of assumed or fictitious name. If a corporation uses an assumed or fictitious name without complying with the requirements of this section, the continued use of the assumed or fictitious name may be enjoined upon suit by the Attorney General or by any person adversely affected by the use of the assumed or fictitious name.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Enjoin use despite compliance. Notwithstanding its compliance with the requirements of this section, the use of an assumed or fictitious name may be enjoined upon suit of the Attorney General or of any person adversely affected by such use if:

A. The assumed or fictitious name did not, at the time the statement required by subsection 4 was filed, comply with the requirements of section 401; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The assumed or fictitious name is not distinguishable on the records of the Secretary of State from a name in which the plaintiff has prior rights by virtue of the common law or statutory law of unfair competition, unfair trade practices, common law copyright or similar law. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

The mere filing of a statement pursuant to subsection 4 does not constitute actual use of the assumed or fictitious name set out in that statement for purposes of determining priority of rights.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Terminate use of assumed or fictitious name. A corporation may terminate an assumed or fictitious name by executing and delivering, in accordance with section 121, a statement setting forth:

A. The name of the corporation; [2003, c. 344, Pt. B, §53 (AMD).]

B. That it no longer intends to transact business under the assumed or fictitious name; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The assumed or fictitious name it intends to terminate. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §53 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B50-53 (AMD).






Chapter 5: OFFICE AND CLERK

13-C §501. Registered office and clerk (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B54,55 (AMD). 2007, c. 323, Pt. C, §10 (RP). 2007, c. 323, Pt. G, §4 (AFF).



13-C §502. Service on corporation (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §10 (RP). 2007, c. 323, Pt. G, §4 (AFF).






Chapter 5-A: CLERK

13-C §511. Clerk

Each domestic corporation to which this Act applies shall maintain in this State a clerk, who is a natural person resident in this State. The clerk may be, but is not required to be, one of the directors or officers of the corporation, or the clerk may be a person holding no other position with the corporation. The clerk must be appointed by the corporation's board of directors unless the articles of incorporation reserve appointment of the clerk to the shareholders. The clerk of a corporation is not an officer but performs the functions provided in this Act. The duties of the clerk are ministerial only, and the clerk is not liable in that capacity for any liabilities of the corporation, including, but not limited to, debts, claims, taxes, fines or penalties. Unless otherwise provided by the bylaws, the clerk shall keep on file a list of all shareholders of the corporation and keep, in a book kept for that purpose, the records of all shareholders' meetings, including all records of all votes and minutes of the meetings. These records may be kept by the clerk at the clerk's address or another office of the corporation to which the clerk has ready access. The clerk may certify all votes, resolutions and actions of the shareholders and may certify all votes, resolutions and actions of the corporation's board of directors and its committees. [2007, c. 323, Pt. C, §11 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

The articles of incorporation or bylaws may provide that changes in the clerk and election of a new clerk must be by vote of the shareholders. Unless the articles or bylaws expressly so provide, changes in the clerk and election of a new clerk must be by resolution of the board of directors. [2007, c. 323, Pt. C, §11 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

The clerk required under this section is also governed by Title 5, chapter 6-A. [2007, c. 535, Pt. B, §4 (NEW).]

SECTION HISTORY

2007, c. 323, Pt. C, §11 (NEW). 2007, c. 323, Pt. G, §4 (AFF). 2007, c. 535, Pt. B, §4 (AMD).



13-C §512. Service of process upon domestic corporation

Service of process, notice or demand required or permitted by law on a domestic corporation is governed by Title 5, section 113. [2007, c. 323, Pt. C, §11 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. C, §11 (NEW). 2007, c. 323, Pt. G, §4 (AFF).






Chapter 6: SHARES AND DISTRIBUTIONS

Subchapter 1: SHARES

13-C §601. Authorized shares

1. Classes and number of shares authorized. A corporation's articles of incorporation must set forth any classes of shares and series of shares within a class, and the number of shares of each class and series that the corporation is authorized to issue. If more than one class or series of shares is authorized, the articles of incorporation must prescribe a distinguishing designation for each class or series and must describe, prior to the issuance of shares of a class or series, the terms, including the preferences, rights and limitations of that class or series. Except to the extent varied as permitted by this section, all shares of a class or series must have terms, including preferences, rights and limitations that are identical with those of other shares of the same class or series.

[ 2003, c. 344, Pt. B, §56 (AMD) .]

2. Voting rights authorized. A corporation's articles of incorporation must authorize one or more classes or series of shares that together have unlimited voting rights and one or more classes or series of shares, which may be the same class or classes or series as those with voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.

[ 2003, c. 344, Pt. B, §56 (AMD) .]

3. Designations, preferences, limitations and relative rights. A corporation's articles of incorporation may authorize one or more classes or series of shares that:

A. Have special, conditional or limited voting rights or no right to vote, except to the extent otherwise provided by this Act; [2003, c. 344, Pt. B, §56 (AMD).]

B. Are redeemable or convertible as specified in the articles of incorporation:

(1) At the option of the corporation, the shareholder or another person or upon the occurrence of a specified event;

(2) For cash, indebtedness, securities or other property; and

(3) At prices and in amounts specified, or determined in accordance with a formula; [2003, c. 344, Pt. B, §56 (AMD).]

C. Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative or partially cumulative; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Have preference over any other class or series of shares with respect to distributions, including distributions upon the dissolution of the corporation. [2003, c. 344, Pt. B, §56 (AMD).]

The description of the designations, preferences, limitations, and relative rights of share classes in this subsection is not exhaustive.

[ 2003, c. 344, Pt. B, §56 (AMD) .]

4. Rules of construction for preferred shares. Unless otherwise provided by this Act or by a corporation's articles of incorporation or by resolution of the board of directors in the case of shares whose terms may be fixed as provided by section 602:

A. Shares that are preferred as to dividends are deemed cumulative preferred shares; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Shares that are preferred as to dividends are not entitled to participate in dividends beyond the amount of the stated dividend preference; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Shares that are preferred as to dividends are preferred, on liquidation of the corporation, to the extent of the par or stated value of the shares, if any; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Shares that are preferred as to liquidation are not entitled to participate in liquidation payments beyond the amount of the liquidation preference stated in the articles of incorporation or implied under paragraph C; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. If preferred shares cumulative as to dividends are entitled to a preferential payment on liquidation, the payment must also include the amount of dividends accrued but unpaid as of the date of liquidation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. Shares that are preferred as to dividends or as to payments upon liquidation are not entitled to vote; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. "Liquidation," "rights upon liquidation" and terms of like import shall refer to the formal dissolution of the corporation. Sale of all the corporate assets or participation of the corporation in a merger or consolidation is not deemed a liquidation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

This subsection does not apply to shares already issued or authorized on December 31, 1971.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Extrinsic facts. Terms of shares may be made dependent upon facts objectively ascertainable outside the articles of incorporation in accordance with section 121, subsection 10.

[ 2003, c. 344, Pt. B, §56 (NEW) .]

6. Variations among holders. Any of the terms of shares may vary among holders of the same class or series of shares as long as the variations are expressly set forth in the articles of incorporation.

[ 2003, c. 344, Pt. B, §56 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B56 (AMD).



13-C §602. Terms of class or series determined by board of directors

1. Determination by board of directors. If a corporation's articles of incorporation provide, the board of directors is authorized without shareholder approval to:

A. Classify any unissued shares into one or more classes or into one or more series within a class; [2003, c. 344, Pt. B, §56 (NEW).]

B. Reclassify any unissued shares of any class into one or more classes or into one or more series within one or more classes; or [2003, c. 344, Pt. B, §56 (NEW).]

C. Reclassify any unissued shares of any series of any class into one or more classes or into one or more series within a class. [2003, c. 344, Pt. B, §56 (NEW).]

[ 2003, c. 344, Pt. B, §56 (AMD) .]

2. Series must have distinguishing designation.

[ 2003, c. 344, Pt. B, §56 (RP) .]

2-A. Terms fixed before issuance. If the board of directors acts pursuant to subsection 1, the board shall determine the terms including the preferences, rights and limitations to the same extent permitted under section 601, of:

A. Any class of shares before the issuance of any shares of that class; or [2003, c. 344, Pt. B, §56 (NEW).]

B. Any series within a class before the issuance of any shares of that series. [2003, c. 344, Pt. B, §56 (NEW).]

[ 2003, c. 344, Pt. B, §56 (NEW) .]

3. Identical terms.

[ 2003, c. 344, Pt. B, §56 (RP) .]

3-A. Filing articles of amendment. Before issuing any shares of a class or series created under this section, the corporation shall deliver to the Secretary of State for filing articles of amendment setting forth the terms authorized under subsection 1.

[ 2003, c. 344, Pt. B, §56 (NEW) .]

4. Filing articles of amendment.

[ 2003, c. 344, Pt. B, §56 (RP) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B56 (AMD).



13-C §603. Issued and outstanding shares

1. Issue number of shares authorized. A corporation may issue the number of shares of each class or series authorized by its articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted or cancelled.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Limitations on reacquisition, redemption or conversion. The reacquisition, redemption or conversion of outstanding shares is subject to the limitations of subsection 3 and to section 651.

[ 2003, c. 344, Pt. D, §12 (AMD) .]

3. Requirement. At all times that shares of the corporation are outstanding, there must be outstanding:

A. One share that has, or more shares that together have, unlimited voting rights; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. One share that is, or more shares that together are, entitled to receive the net assets of the corporation upon dissolution. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §D12 (AMD).



13-C §604. Fractional shares

1. Authorization. A corporation may:

A. Issue fractions of a share or pay in money the value of fractions of a share; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Arrange for disposition of fractional shares by the shareholders; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Scrip. Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by section 626, subsection 2.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Rights. The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Conditions. The board of directors may authorize the issuance of scrip subject to any condition it considers desirable, including:

A. That the scrip will become void if not exchanged for full shares before a specified date; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 2: ISSUANCE OF SHARES

13-C §621. Subscription for shares before incorporation

1. Revocability. A subscription for shares entered into before incorporation is irrevocable for 6 months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Payment terms. The board of directors of a corporation may determine the payment terms of a subscription for shares that was entered into before incorporation, unless the subscription agreement specifies the payment terms. A call for payment by the board of directors must be uniform as far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Receipt of consideration. Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Default; rescission. If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid for more than 20 days after the corporation sends a written demand for payment to the subscriber.

[ 2011, c. 274, §15 (AMD) .]

5. Contract. A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to section 622.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §15 (AMD).



13-C §622. Issuance of shares

1. Reservation of powers. The powers granted in this section to the board of directors of a corporation may be reserved to the shareholders by the articles of incorporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Consideration. The board of directors of a corporation may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed or other securities of the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Determination of adequate consideration. Before the corporation issues shares, its board of directors must determine that the consideration received or to be received for shares to be issued is adequate. The determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid and nonassessable.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Fully paid; nonassessable. When the corporation receives the consideration for which its board of directors authorized the issuance of shares under subsection 3, those shares issued are fully paid and nonassessable.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Escrow. The corporation may place in escrow shares issued for a contract for future services or benefits or for a promissory note or may make other arrangements to restrict the transfer of the shares and may credit distributions in respect of the shares against their purchase price until the services are performed, the note is paid or the benefits received. If the services are not performed, the note is not paid or the benefits are not received, the shares escrowed or restricted and the distributions credited may be cancelled in whole or part.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §623. Liability of shareholders

1. Liability for paying consideration. A purchaser from a corporation of that corporation's own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued or specified in the subscription agreement.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Personal liability. Unless otherwise provided in a corporation's articles of incorporation, a shareholder of a corporation is not personally liable for the acts or debts of the corporation except that the shareholder may become personally liable by reason of the shareholder's acts or conduct.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §624. Share dividends

1. Pro rata shares. Unless a corporation's articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one or more classes or series of shares. An issuance of shares under this subsection is a share dividend.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shares of different classes. Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless:

A. The articles of incorporation so authorize; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A majority of the votes entitled to be cast by the class or series to be issued approves the issue; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. There are no outstanding shares of the class or series to be issued. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Record date. If a corporation's board of directors does not fix the record date for determining shareholders entitled to a share dividend, the record date is the date the board of directors authorizes the share dividend.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §625. Share options

1. Board authority to issue options. A corporation may issue rights, options or warrants for the purchase of shares or other securities of the corporation. The corporation's board of directors shall determine:

A. The terms upon which the rights, options or warrants are issued; and [2003, c. 344, Pt. B, §57 (NEW).]

B. The terms including the consideration for which the shares or other securities are issued. [2003, c. 344, Pt. B, §57 (NEW).]

The authorization by the board of directors for the corporation to issue these rights, options or warrants constitutes authorization of the issuance of the shares or other securities for which the rights, options or warrants are exercisable.

[ 2003, c. 344, Pt. B, §57 (NEW) .]

2. Limitations based on holdings. The terms and conditions of these rights, options or warrants, including those outstanding on the effective date of this section, may include, without limitation, restrictions or conditions that:

A. Preclude or limit the exercise, transfer or receipt of these rights, options or warrants by any person or persons owning or offering to acquire a specified number or percentage of the outstanding shares or other securities of the corporation or by any transferee of the person; or [2003, c. 344, Pt. B, §57 (NEW).]

B. Invalidate or void these rights, options or warrants held by the person or the transferee. [2003, c. 344, Pt. B, §57 (NEW).]

[ 2003, c. 344, Pt. B, §57 (NEW) .]

3. Authorized officers. The board of directors may authorize one or more officers to:

A. Designate the recipients of rights, options, warrants or other equity compensation awards that involve the issuance of shares; and [2011, c. 274, §16 (NEW).]

B. Determine, within an amount and subject to any other limitations established by the board and, if applicable, the stockholders, the number of such rights, options, warrants or other equity compensation awards and the terms thereof to be received by the recipients, except that an officer or officers may not use such authority to designate themselves or such other persons as the board of directors may specify as a recipient or recipients of such rights, options, warrants or other equity compensation awards. [2011, c. 274, §16 (NEW).]

[ 2011, c. 274, §16 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B57 (RPR). 2011, c. 274, §16 (AMD).



13-C §626. Form and content of certificates

1. Certificate not required. Shares may but need not be represented by certificates. Unless this Act or another law expressly provides otherwise, whether the shares are represented by certificates or not does not affect the rights and obligations of shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Content of certificate. At a minimum each share certificate must state on its face:

A. The name of the issuing corporation and that the corporation is organized under the laws of this State; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The name of the person to whom issued; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The number and class of shares and the designation of the series, if any, the certificate represents. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Classes. If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences and limitations applicable to each class and the variations in rights, preferences and limitations determined for each series and the authority of its board of directors to determine variations for future series must be summarized on the front or back of each certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Signatures. Each share certificate must be signed, either manually or in facsimile, by:

A. Two officers designated in the bylaws or by the board of directors; or [2015, c. 259, §5 (AMD).]

B. The clerk and an officer designated in the bylaws or by the board of directors. [2015, c. 259, §5 (AMD).]

C. [2015, c. 259, §5 (RP).]

A share certificate may bear the corporate seal or its facsimile.

[ 2015, c. 259, §5 (AMD) .]

5. Signatory no longer holds office. If the person who signed a share certificate pursuant to subsection 4 no longer holds office when the certificate is issued, the certificate is nevertheless valid.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2015, c. 259, §5 (AMD).



13-C §627. Shares without certificates

1. Authorization. Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series of shares without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Written statement. Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by section 626, subsections 2 and 3 and, if applicable, section 628.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §628. Restriction on transfer of shares and other securities

1. Share includes. For purposes of this section, "share" includes a security convertible into or carrying a right to subscribe for or acquire shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Imposition of restrictions. A corporation's articles of incorporation or bylaws, an agreement among shareholders or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Existence of restriction must be made known. A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by section 627, subsection 2. Unless so noted, a restriction is not enforceable against a person who has no knowledge of the restriction.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Purpose of restriction. A restriction on the transfer or registration of transfer of shares is authorized:

A. To maintain the corporation's status when it is dependent on the number or identity of its shareholders; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. To preserve exemptions under federal or state securities law; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. For any other reasonable purpose. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Authorized restrictions. A restriction on the transfer or registration of transfer of shares may:

A. Obligate the shareholder first to offer the corporation or other persons, separately, consecutively or simultaneously, an opportunity to acquire the restricted shares; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Obligate the corporation or other persons, separately, consecutively or simultaneously, to acquire the restricted shares; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Require the corporation, the holders of any class of its shares or another person to approve the transfer of the restricted shares if the requirement is not manifestly unreasonable; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Prohibit the transfer of the restricted shares to designated persons or classes of persons if the prohibition is not manifestly unreasonable. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §629. Expense of issue

A corporation may pay the expenses of selling or underwriting its shares and of organizing or reorganizing the corporation from the consideration received for shares. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 3: SUBSEQUENT ACQUISITION OF SHARES BY SHAREHOLDERS AND CORPORATION

13-C §641. Shareholders' preemptive rights

1. Share includes. For purposes of this section, "share" includes a security convertible into or carrying a right to subscribe for or acquire shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. No preemptive right absent statement in articles of incorporation. The shareholders of a corporation do not have a preemptive right to acquire the corporation's unissued shares except to the extent the articles of incorporation provide.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Statement. A statement included in the articles of incorporation that "the corporation elects to have preemptive rights," or containing words of similar import, means that the principles set out in paragraphs A to F apply except to the extent the articles of incorporation expressly provide otherwise.

A. The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A shareholder may waive that shareholder's preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. There is no preemptive right with respect to:

(1) Shares issued as compensation to directors, officers, agents or employees of the corporation, its subsidiaries or affiliates;

(2) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents or employees of the corporation, its subsidiaries or affiliates;

(3) Shares authorized in articles of incorporation that are issued within 6 months from the effective date of incorporation; or

(4) Shares sold otherwise than for money. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the corporation's board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the shareholders' preemptive rights. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Preemptive rights. Nothing in this section detracts from or takes away the preemptive rights that pertained to any shares of a corporation that were issued and outstanding on June 30, 2003. The rights may be altered by an amendment adopted pursuant to chapter 10.

[ 2003, c. 344, Pt. B, §58 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B58 (AMD).



13-C §642. Corporation's acquisition of its own shares

1. Acquisition. A corporation may acquire its own shares. Shares so acquired constitute authorized but unissued shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Prohibition on reissuance. If a corporation's articles of incorporation prohibit the reissue of the acquired shares, the number of authorized shares is reduced by the number of shares acquired.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 4: DISTRIBUTIONS

13-C §651. Distributions to shareholders

1. Distributions. A board of directors of a corporation may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in subsection 3.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Record date. If the board of directors of a corporation does not fix the record date for determining shareholders entitled to a distribution, other than one involving a purchase, redemption or other acquisition of the corporation's shares, then the record date is the date the board of directors authorizes the distribution.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Distribution prohibited. A distribution may not be made if, after giving the distribution effect:

A. The corporation would not be able to pay its debts as they become due in the usual course of business; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The corporation's total assets would be less than the sum of its total liabilities plus, unless the articles of incorporation permit otherwise, the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Basis for determination. The board of directors of a corporation may base a determination that a distribution is not prohibited under subsection 3 either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Effect measured. Except as provided in subsection 7, the effect of a distribution under subsection 3 is measured:

A. In the case of distribution by purchase, redemption or other acquisition of the corporation's shares, as of the earlier of the date money or other property is transferred or debt incurred by the corporation or the date the shareholder ceases to be a shareholder with respect to the acquired shares; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. In all other cases, as of the date the distribution is authorized if the payment occurs within 120 days after the date of authorization or the date the payment is made if it occurs more than 120 days after the date of authorization. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Indebtedness to shareholder. A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Indebtedness issued as a distribution. Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under subsection 3 if the terms of the indebtedness provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If indebtedness on those terms is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is actually made.

[ 2003, c. 631, §16 (AMD) .]

8. Application. This section does not apply to distributions in liquidation under chapter 14.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §16 (AMD).









Chapter 7: SHAREHOLDERS

Subchapter 1: MEETINGS

13-C §701. Annual meeting

1. Annual meeting required; exceptions. Unless directors are elected by written consent in lieu of an annual meeting as permitted by section 704, a corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws, except that, if a corporation’s articles of incorporation authorize shareholders to cumulate their votes when electing directors pursuant to section 730, subsection 3, directors may not be elected by less than unanimous written consent.

[ 2007, c. 289, §5 (AMD) .]

2. Place. Annual shareholders' meetings may be held in or out of the State at the place stated in or fixed in accordance with a corporation's bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings must be held at the corporation's principal office.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Failure to hold meeting. The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §5 (AMD).



13-C §702. Special meeting

1. Special meeting required. A corporation shall hold a special meeting of its shareholders:

A. On call of the board of directors or the person or persons authorized to do so by its articles of incorporation or bylaws; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. If shareholders holding at least 10% of all the votes entitled to be cast on an issue proposed to be considered at the proposed special meeting sign, date and deliver to the corporation one or more written demands for the meeting describing the purpose or purposes for which it is to be held, except that the articles of incorporation may fix a lower percentage or a higher percentage not exceeding 25% of all the votes entitled to be cast on any issue proposed to be considered. Unless otherwise provided in the articles of incorporation, a written demand for a special meeting may be revoked by a writing to that effect received by the corporation prior to the receipt by the corporation of demands sufficient in number to require the holding of a special meeting. [2015, c. 259, §6 (AMD).]

[ 2015, c. 259, §6 (AMD) .]

2. Record date for determining entitlement to special meeting. If not otherwise fixed under section 703 or 707, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Place of special meetings. Special meetings may be held in or out of this State at the place stated in or fixed in accordance with the corporation's bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings must be held at the corporation's principal office.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Scope of special meeting. Only business within the purpose or purposes described in the meeting notice required by section 705, subsection 3 may be conducted at a special meeting.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2015, c. 259, §6 (AMD).



13-C §703. Court-ordered meeting

1. Shareholder application. The Superior Court of the county in which a corporation's principal office is located, or, if the principal office is not located in this State, of Kennebec County, may summarily order a meeting to be held:

A. On application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held or action by written consent in lieu of an annual meeting did not become effective within the earlier of 6 months after the end of the corporation's fiscal year or 15 months after its last annual meeting; or [2007, c. 289, §6 (AMD).]

B. On application of a shareholder who signed a demand for a special meeting valid under section 702 if:

(1) Notice of the special meeting was not given within 30 days after the date the demand was delivered to the corporation clerk; or

(2) The special meeting was not held in accordance with the notice required by section 705, subsection 3. [2003, c. 344, Pt. B, §59 (AMD).]

[ 2007, c. 323, Pt. C, §12 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Court may prescribe specifics. The Superior Court may fix the time and place of a meeting ordered pursuant to this section, determine the shares entitled to participate in the meeting, specify a record date or dates for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters and enter other orders necessary to accomplish the purpose or purposes of the meeting.

[ 2011, c. 274, §17 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B59 (AMD). 2007, c. 289, §6 (AMD). 2007, c. 323, Pt. C, §12 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2011, c. 274, §17 (AMD).



13-C §704. Action without meeting

1. Permissible action by unanimous consent. Action required or permitted by this Act to be taken at a shareholders' meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action. The action must be evidenced by one or more written consents bearing the date of signature and describing the action taken, signed by all the shareholders entitled to vote on the action and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

1-A. Permissible action by majority consent. The articles of incorporation may provide that any action required or permitted by this Act to be taken at a shareholders’ meeting may be taken without a meeting, and without prior notice, if consents in writing setting forth the action so taken are signed by the holders of outstanding shares having not less than the minimum number of votes that would be required to authorize or take the action at a meeting at which all shares entitled to vote on the action were present and voted. The written consent must bear the date of signature of the shareholder who signs the consent and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

[ 2007, c. 289, §7 (NEW) .]

2. Record date. If not otherwise fixed under section 703 or 707, and if prior board action is not required regarding the action to be taken without a meeting, the record date for determining the shareholders entitled to take action without a meeting is the first date on which a signed written consent is delivered to the corporation. If not otherwise fixed under section 707 and if prior board action is required regarding the action to be taken without a meeting, the record date is the close of business on the day the resolution of the board taking such prior action is adopted. Written consent is not effective to take the corporate action referred to in the consent unless, within 60 days of the earliest date on which a consent delivered to the corporation as required by this section was signed, written consents signed by a sufficient number of shareholders to take the action have been delivered to the corporation. A written consent may be revoked by a writing to that effect delivered to the corporation before unrevoked written consents sufficient in number to take the corporate action are delivered to the corporation.

[ 2007, c. 289, §7 (AMD) .]

3. Effect of signed consent. A consent signed pursuant to the provisions of this section has the effect of a vote taken at a meeting and may be described as such in any document. Unless the articles of incorporation, the bylaws or a resolution of the board of directors provides for a reasonable delay to permit tabulation of written consents, the action taken by written consent is effective when written consents signed by a sufficient number of shareholders to take the action are delivered to the corporation.

[ 2007, c. 289, §7 (AMD) .]

4. Notice to nonvoting shareholders. If this Act requires that notice of a proposed action be given to nonvoting shareholders and the action is to be taken by written consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the action not more than 10 days after:

A. Written consents sufficient to take the action have been delivered to the corporation; or [2007, c. 289, §7 (NEW).]

B. The date that tabulation of consents is completed pursuant to an authorization under subsection 3, as long as that date is later than that in paragraph A. [2007, c. 289, §7 (NEW).]

The notice must reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of this Act, would have been required to be sent to nonvoting shareholders in a notice of a meeting at which the proposed action would have been submitted to the shareholders for action.

[ 2007, c. 289, §7 (AMD) .]

5. Notice of action to nonconsenting voting shareholders. If action is taken by less than unanimous written consent of the voting shareholders, the corporation must give its nonconsenting voting shareholders written notice of the action not more than 10 days after:

A. Written consents sufficient to take the action have been delivered to the corporation; or [2007, c. 289, §7 (NEW).]

B. The date that tabulation of consents is completed pursuant to an authorization under subsection 3, as long as that date is later than that in paragraph A. [2007, c. 289, §7 (NEW).]

The notice must reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of this Act, would have been required to be sent to voting shareholders in a notice of a meeting at which the action would have been submitted to the shareholders for action.

[ 2007, c. 289, §7 (NEW) .]

6. Effect of failure to provide notice. The notice requirements in subsections 4 and 5 do not delay the effectiveness of actions taken by written consent. A failure to comply with such notice requirements does not invalidate actions taken by written consent. This subsection does not limit judicial power to fashion any appropriate remedy in favor of a shareholder adversely affected by a failure to give such notice within the required time period.

[ 2007, c. 289, §7 (NEW) .]

7. Consent by electronic transmission.

[ 2011, c. 274, §18 (RP) .]

8. Delivery of a written consent.

[ 2011, c. 274, §19 (RP) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §7 (AMD). 2011, c. 274, §§18, 19 (AMD).



13-C §705. Notice of meeting

1. Notification to shareholders. A corporation shall notify shareholders of the date, time and place of each annual or special shareholders' meeting no fewer than 10 days, or 3 days for close corporations, nor more than 60 days before the meeting date. The notice must include the record date for determining the shareholders entitled to vote at the meeting, if such date is different than the record date for determining shareholders entitled to notice of the meeting. If the board of directors has authorized participation by means of remote communication pursuant to section 709 for any class or series of shareholders, the notice to such class or series of shareholders must describe the means of remote communication to be used. Unless this Act or the corporation's articles of incorporation require otherwise, the corporation is required only to give notice to shareholders entitled to vote at the meeting as of the record date for determining the shareholders entitled to notice of the meeting.

[ 2011, c. 274, §20 (AMD) .]

2. Annual meeting; description of purpose not required. Unless this Act or a corporation's articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Special meeting; description of purpose required. Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Record date. If not otherwise fixed under section 703 or 707, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the day before the first notice is delivered to shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Adjournment to new date, time or place. Unless a corporation's bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time or place, notice need not be given of the new date, time or place if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 707, however, notice of the adjourned meeting must be given under this section to shareholders entitled to vote at such adjourned meeting as of the record date fixed for notice of such adjourned date.

[ 2011, c. 274, §21 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §§20, 21 (AMD).



13-C §706. Waiver of notice

1. Shareholder may waive notice. A shareholder may waive any notice required by this Act or a corporation's articles of incorporation or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the shareholder entitled to the notice and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Attendance of meeting. A shareholder's attendance at a meeting:

A. Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §707. Record date

1. Establishment of record date. A corporation's bylaws may fix or provide the manner of fixing the record date or dates for one or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote or to take any other action. If the bylaws do not fix or provide for fixing a record date or dates, the board of directors of the corporation may fix a future date as the record date or dates.

[ 2011, c. 274, §22 (AMD) .]

2. Limitation on date. A record date fixed under this section may not be more than 70 days before the meeting or action requiring a determination of shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Determination effective. A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date or dates, which it must do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

[ 2011, c. 274, §23 (AMD) .]

4. Court-ordered meeting. If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date or dates continue in effect or it may fix a new record date or dates.

[ 2011, c. 274, §24 (AMD) .]

5. Determining shareholder entitlements. The record date for a shareholders' meeting fixed by or in the manner provided in the bylaws or by the board of directors is the record date for determining shareholders entitled both to notice of and to vote at the shareholders' meeting, unless in the case of a record date fixed by the board of directors and to the extent not prohibited by the bylaws, the board, at the time it fixes the record date for shareholders entitled to notice of the meeting, fixes a later record date on or before the date of the meeting to determine the shareholders entitled to vote at the meeting.

[ 2011, c. 274, §25 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §§22-25 (AMD).



13-C §708. Conduct of meeting

1. Chair presides. At each meeting of a corporation's shareholders under this chapter, a chair shall preside. The chair must be appointed as provided in the bylaws or, in the absence of such provision, by the board of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Order of business. The chair, unless the corporation's articles of incorporation or bylaws provide otherwise, shall determine the order of business and has the authority to establish rules for the conduct of a meeting held pursuant to this chapter.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Fairness of rules. Rules adopted for the meeting and the conduct of a meeting held pursuant to this chapter must be fair to shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Announcement when polls close. The chair of a meeting held pursuant to this chapter shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls are deemed to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies or votes nor any revocations or changes thereto may be accepted.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §709. Remote participation in annual and special meetings

1. Participation by means of remote communication. Shareholders of any class or series may participate in any meeting of shareholders by means of remote communication to the extent the board of directors authorizes participation for the class or series. Participation by means of remote communication is subject to guidelines and procedures adopted by the board of directors and must be in conformity with subsection 2.

[ 2011, c. 274, §26 (NEW) .]

2. Shareholder presence and voting. Shareholders participating in a shareholders' meeting by means of remote communication are deemed present and may vote at the meeting if the corporation has implemented reasonable measures:

A. To verify that each person participating remotely is a shareholder; and [2011, c. 274, §26 (NEW).]

B. To provide the shareholders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the shareholders, including an opportunity to communicate and to read or hear the proceedings of the meeting, substantially concurrently with the proceedings. [2011, c. 274, §26 (NEW).]

[ 2011, c. 274, §26 (NEW) .]

SECTION HISTORY

2011, c. 274, §26 (NEW).






Subchapter 2: VOTING

13-C §721. Shareholders lists for meeting

1. Lists of shareholders' names. After fixing a record date for a shareholders' meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. If the board of directors fixes a different record date under section 707, subsection 5 to determine the shareholders entitled to vote at the meeting, a corporation also shall prepare an alphabetical list of the names of all its shareholders who are entitled to vote at the meeting. A list must be classified by voting group, and within each voting group by class or series of shares, and must show the address of and number of shares held by each shareholder. In the case of a close corporation, the requirement of a shareholders list may be satisfied by a stock transfer book or records, which need not be maintained in alphabetized order and need not contain the addresses of shareholders so long as the address of each shareholder is otherwise maintained in the records of the corporation.

[ 2011, c. 274, §27 (AMD) .]

2. Available for inspection. The shareholders list for notice must be available for inspection by any shareholder, beginning 2 business days after notice of the meeting for which the list was prepared is given, or the next business day in the case of a close corporation that has provided fewer than 10 days' notice of such meeting, and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholders list for voting must be similarly available for inspection promptly after the record date for voting. A shareholder or the shareholder's agent or attorney is entitled on written demand to inspect and, subject to the requirements of section 1602, subsection 4, to copy a list, during regular business hours and at the shareholder's expense, during the period it is available for inspection.

[ 2011, c. 274, §27 (AMD) .]

3. Inspection of list. The corporation shall make the list of shareholders entitled to vote available at the meeting, and a shareholder or the shareholder's agent or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

[ 2011, c. 274, §27 (AMD) .]

4. Refusal by corporation. If the corporation refuses to allow a shareholder or the shareholder's agent or attorney to inspect a shareholders list before or at the meeting or copy a list as permitted by subsection 2, the Superior Court of the county where a corporation's principal office is located, or, if there is no principal office located in this State, of Kennebec County, on application of the shareholder may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

[ 2011, c. 274, §27 (AMD) .]

5. Effect of unavailability of shareholders list. Refusal or failure to prepare or make available a shareholders list does not affect the validity of action taken at the meeting.

[ 2011, c. 274, §27 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §13 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2011, c. 274, §27 (AMD).



13-C §722. Voting entitlement of shares

1. Entitlement to vote. Except as provided in subsections 2 and 4 or unless a corporation's articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter voted on at a shareholders' meeting. Only shares are entitled to vote. The articles of incorporation may grant, either absolutely or conditionally, to the holders of bonds, debentures or other obligations of the corporation the power to vote on specified matters, including the election of directors. This power may not be terminated except upon written assent of the holders of 2/3 in the aggregate face amount of such bonds, debentures or other obligations. When this power has been granted to holders of bonds, debentures or other obligations of a corporation, the term "shareholder," whenever used in this Act, includes holders of such obligations to the extent necessary to give effect to their voting power so granted.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Ownership of shares by 2nd corporation. Absent special circumstances, a share of a corporation is not entitled to vote if it is owned, directly or indirectly, by a 2nd corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the 2nd corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Voting of shares held in fiduciary capacity. Subsection 2 does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Redeemable shares. Redeemable shares are not entitled to vote after notice of redemption is mailed to the shareholders and a sum sufficient to redeem the shares has been deposited with a bank, trust company or other financial institution under an irrevocable obligation to pay the shareholders the redemption price on surrender of the shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §723. Proxies

1. Voting authorized. A shareholder may vote the shareholder's shares in person or by proxy.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Appointment of proxy. A shareholder or the shareholder's agent or attorney-in-fact may appoint a proxy to vote or otherwise act for the shareholder by signing an appointment form or by an electronic transmission. An electronic transmission must contain or be accompanied by information from which the recipient can determine the date of the transmission and that the transmission was authorized by the sender or the sender's agent or attorney-in-fact.

[ 2011, c. 274, §28 (AMD) .]

3. Appointment of proxy effective. An appointment of a proxy is effective when a signed appointment form or an electronic transmission of the appointment is received by the inspector of election appointed pursuant to section 731 or the officer or agent of the corporation authorized to count votes. An appointment is valid for the term provided in the appointment form ; if no term is provided, the appointment is valid for 11 months unless the appointment is irrevocable under subsection 4.

[ 2015, c. 259, §7 (AMD) .]

4. Appointment of proxy revocable. An appointment of a proxy is revocable unless the appointment form or electronic transmission states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:

A. A pledgee; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A person who purchased or agreed to purchase the shares; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A creditor of the corporation who extended the credit under terms requiring the appointment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. An employee of the corporation whose employment contract requires the appointment; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. A party to a voting agreement created under section 742. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Death or incapacity of shareholder. The death or incapacity of a shareholder who appointed a proxy does not affect the right of a corporation to accept the proxy's authority unless notice of the death or incapacity is received by the clerk or an officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment.

[ 2003, c. 344, Pt. B, §60 (AMD) .]

6. Appointment revoked when interest extinguished. An appointment made irrevocable under subsection 4 is revoked when the interest with which it is coupled is extinguished.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Transfer of shares subject to irrevocable appointment. Unless it otherwise provides, an appointment made irrevocable under subsection 4 continues in effect after a transfer of the shares and a transferee takes subject to the appointment, except that a transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of the existence of the irrevocable appointment when the transferee acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

[ 2015, c. 259, §7 (AMD) .]

8. Acceptance of proxy's vote. Subject to section 725 and to any express limitation on the proxy's authority stated in the appointment form or electronic transmission, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

9. Proxies given by holders of corporation's obligations. The provisions of subsections 1 to 7 apply to proxies given by the holders of a corporation's bonds, debentures or other obligations when a right to vote is conferred upon such holders by the articles of incorporation of a corporation, as permitted by section 722, subsection 1.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B60 (AMD). 2011, c. 274, §28 (AMD). 2015, c. 259, §7 (AMD).



13-C §724. Shares held by nominees

1. Recognition of beneficial owner as shareholder. A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Procedure for recognition. The procedure under subsection 1 may set forth:

A. The types of nominees to which it applies; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The rights or privileges that the corporation recognizes in a beneficial owner; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The manner in which the procedure is selected by the nominee; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The information that must be provided when the procedure is selected; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. The period for which selection of the procedure is effective; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. Other aspects of the rights and duties created. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ RR 2013, c. 2, §23 (COR) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). RR 2013, c. 2, §23 (COR).



13-C §725. Acceptance of votes and other instruments

1. Corresponding name. If the name signed on a vote, ballot, consent, waiver or proxy appointment corresponds to the name of a shareholder, the corporation, if acting in good faith, is entitled to accept the vote, ballot, consent, waiver or proxy appointment and give it effect as the act of the shareholder.

[ 2015, c. 259, §8 (AMD) .]

2. Different name. If the name signed on a vote, ballot, consent, waiver or proxy appointment does not correspond to the name of its shareholder, the corporation, if acting in good faith, is nevertheless entitled to accept the vote, ballot, consent, waiver or proxy appointment and give it effect as the act of the shareholder if:

A. The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The name signed purports to be that of an administrator, executor, guardian or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, ballot, consent, waiver or proxy appointment; [2015, c. 259, §8 (AMD).]

C. The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, ballot, consent, waiver or proxy appointment; [2015, c. 259, §8 (AMD).]

D. The name signed purports to be that of a pledgee, beneficial owner or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, ballot, consent, waiver or proxy appointment; or [2015, c. 259, §8 (AMD).]

E. Two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the co-owners and the person signing appears to be acting on behalf of all the co-owners. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2015, c. 259, §8 (AMD) .]

3. Rejection authorized. A corporation is entitled to reject a vote, ballot, consent, waiver or proxy appointment if the person authorized to count votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

[ 2015, c. 259, §8 (AMD) .]

4. Not liable for damages. A corporation and the person authorized to count votes, including an inspector of election under section 731, that accept or reject a vote, ballot, consent, waiver or proxy appointment in good faith and in accordance with the standards of this section or section 723, subsection 2 are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

[ 2015, c. 259, §8 (AMD) .]

5. Corporate action valid. Corporate action based on the acceptance or rejection of a vote, ballot, consent, waiver or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

[ 2015, c. 259, §8 (AMD) .]

6. Power of inspector. If an inspector of election has been appointed under section 731, the inspector of election also has the authority to request information and make determinations under subsections 1, 2 and 3. A determination made by the inspector of election under those subsections is controlling.

[ 2015, c. 259, §8 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2015, c. 259, §8 (AMD).



13-C §726. Shares held by minor

If the record owner of shares is a minor and the shares are voted under this subchapter by the minor, a guardian or other legal representative of the minor or a natural or adoptive parent of the minor, the minor may not thereafter disaffirm or avoid that vote. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §727. Quorum and voting requirements for voting groups

1. Quorum. Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the corporation's articles of incorporation or this Act provides for a greater or lesser quorum, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter. A quorum may not consist of less than 1/3 of the shares of a voting group entitled to vote on a matter.

[ 2003, c. 344, Pt. B, §61 (AMD) .]

2. Share represented deemed present. Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Voting requirement. If a quorum exists, action on a matter, other than the election of directors, by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action unless the corporation's articles of incorporation or this Act requires a greater number of affirmative votes.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Altering quorum or voting requirement. An amendment of a corporation's articles of incorporation adding, changing or deleting a quorum or voting requirement for a voting group greater than specified in subsection 1 or 3 is governed by section 729.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Election of directors. The election of directors is governed by section 730.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Application to mutual insurer. This section does not apply to any mutual insurer as defined in Title 24-A, section 401.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Classes or series voting together as a single group. Whenever a provision of this Act provides for voting of classes or series as separate voting groups, section 1004, subsection 3 applies to that provision.

[ 2011, c. 274, §29 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B61 (AMD). 2011, c. 274, §29 (AMD).



13-C §728. Action by single and multiple voting groups

1. Voting by single voting group. If a corporation's articles of incorporation or this Act provides for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in section 727.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Voting by multiple voting groups. If a corporation's articles of incorporation or this Act provides for voting by 2 or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in section 727. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §729. Greater quorum or voting requirements

1. Greater number may be required. A corporation's articles of incorporation may provide for a greater quorum or voting requirement for shareholders or voting groups of shareholders than is provided for by this Act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Amendment of articles of incorporation. An amendment to a corporation's articles of incorporation that adds, changes or deletes a greater quorum or voting requirement must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §730. Voting for directors; cumulative voting

1. Election by plurality. Unless otherwise provided in a corporation's articles of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. No right to cumulate votes. Shareholders do not have a right to cumulate their votes for directors unless a corporation's articles of incorporation so provide.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Cumulate votes; method. A statement included in a corporation's articles of incorporation thatall or a designated voting group of shareholders "are entitled to cumulate their votes for directors," or containing words of similar import, means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among 2 or more candidates.

[ 2007, c. 289, §8 (AMD) .]

4. Requirements. Shares otherwise entitled to vote cumulatively may not be voted cumulatively at a particular meeting unless:

A. The meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A shareholder who has the right to cumulate votes gives notice to the corporation not less than 48 hours before the time set for the meeting of the shareholder's intent to cumulate that shareholder's votes during the meeting, and if one shareholder gives this notice all other shareholders in the same voting group participating in the election are entitled to cumulate their votes without giving further notice. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §8 (AMD).



13-C §731. Inspectors of election

1. Appointment of inspector. A public corporation shall, and any other corporation may, appoint one or more inspectors to act at a meeting of shareholders in connection with determining voting results. Each inspector shall certify in writing that the inspector will faithfully execute the duties of inspector with strict impartiality and according to the best of the inspector's ability. An inspector may be an officer or employee of the corporation. The inspector may appoint or retain other persons to assist in the performance of the duties of inspector under subsection 2 and may rely on information provided by such persons and other persons, including those appointed to count votes, unless the inspector believes reliance is unwarranted.

[ 2015, c. 259, §9 (AMD) .]

2. Duties of inspector. An inspector shall:

A. Ascertain the number of shares outstanding and the voting power of each; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Determine the shares represented at a meeting; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Determine the validity of proxy appointments and ballots; [2015, c. 259, §9 (AMD).]

D. Count the votes; and [2015, c. 259, §9 (AMD).]

E. [2015, c. 259, §9 (RP).]

F. Make a written report of the results. [2015, c. 259, §9 (NEW).]

[ 2015, c. 259, §9 (AMD) .]

3. Clerk; officer; employee.

[ 2015, c. 259, §9 (RP) .]

4. Examinations by inspectors. In performing their duties, the inspectors may examine:

A. The proxy appointment forms and any other information provided in accordance with section 723, subsection 2; [2015, c. 259, §9 (NEW).]

B. Any envelope or related writing submitted with those appointment forms; [2015, c. 259, §9 (NEW).]

C. Any ballots; [2015, c. 259, §9 (NEW).]

D. Any evidence or other information specified in section 725; and [2015, c. 259, §9 (NEW).]

E. The relevant books and records of the corporation relating to its shareholders and their entitlement to vote, including any securities position list provided by a depository clearing agency. [2015, c. 259, §9 (NEW).]

[ 2015, c. 259, §9 (NEW) .]

5. Scope of inspectors' powers. In addition to information otherwise provided under this section, the inspectors may consider information that they believe is relevant and reliable for the purpose of performing any of the duties assigned to them pursuant to subsection 2, including for the purposes of evaluating inconsistent, incomplete or erroneous information and reconciling information submitted on behalf of banks, brokers, their nominees or similar persons that indicates more votes being cast than a proxy is authorized by the record shareholder to cast or more votes being cast than the record shareholder is entitled to cast. If the inspectors consider other information allowed by this subsection, they shall, in their report under subsection 2, specify the information considered by them, including the purpose or purposes for which the information was considered, the person or persons from whom they obtained the information, when the information was obtained, the means by which the information was obtained and the basis for the inspectors' belief that such information is relevant and reliable.

[ 2015, c. 259, §9 (NEW) .]

6. Judicial review. Determinations of law by the inspectors of election are subject to de novo review by a court in a proceeding under section 732 or other judicial proceeding.

[ 2015, c. 259, §9 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B62 (AMD). 2007, c. 289, §9 (AMD). 2015, c. 259, §9 (AMD).



13-C §732. Judicial determination of corporate offices and review of elections and shareholder votes

1. Judicial determinations authorized. Upon application of or in a proceeding commenced by a person specified in subsection 2, the Superior Court of the county where a corporation's principal office or, if none in this State, its registered office, is located may determine:

A. The validity of the election, appointment, removal or resignation of the director or officer of the corporation; [2015, c. 259, §10 (NEW).]

B. The right of an individual to hold the office of director or officer of the corporation; [2015, c. 259, §10 (NEW).]

C. The result or validity of an election or vote by the shareholders of the corporation; [2015, c. 259, §10 (NEW).]

D. The right of a director to membership on a committee of the board of directors; and [2015, c. 259, §10 (NEW).]

E. The right of a person to nominate or an individual to be nominated as a candidate for election or appointment as a director of the corporation, and any right under a bylaw adopted pursuant to section 206, subsection 2 or any comparable right under any provision of the articles of incorporation, contract or applicable law. [2015, c. 259, §10 (NEW).]

[ 2015, c. 259, §10 (NEW) .]

2. Persons entitled to commence proceedings. An application or proceeding pursuant to subsection 1 may be filed or commenced by any of the following persons:

A. The corporation; [2015, c. 259, §10 (NEW).]

B. A record shareholder or beneficial shareholder of the corporation; [2015, c. 259, §10 (NEW).]

C. A director of the corporation, an individual claiming the office of the director or a director whose membership on a committee of the board of directors is contested, in each case who is seeking a determination of that individual's right to such office or membership; [2015, c. 259, §10 (NEW).]

D. An officer of the corporation or an individual claiming to be an officer of the corporation who is seeking a determination of the individual's right to such office; and [2015, c. 259, §10 (NEW).]

E. A person claiming a right covered by subsection 1, paragraph E and who is seeking a determination of such right. [2015, c. 259, §10 (NEW).]

[ 2015, c. 259, §10 (NEW) .]

3. Named defendants. In connection with any application or proceeding under subsection 1, the following must be named as defendants, unless that person made the application or commenced the proceeding:

A. The corporation; [2015, c. 259, §10 (NEW).]

B. An individual whose right to office or membership on a committee of the board of directors is contested; [2015, c. 259, §10 (NEW).]

C. An individual claiming the office or membership at issue; and [2015, c. 259, §10 (NEW).]

D. A person claiming a right covered by subsection 1, paragraph E that is at issue. [2015, c. 259, §10 (NEW).]

[ 2015, c. 259, §10 (NEW) .]

4. Service of process. In connection with any application or proceeding under subsection 1, service of process may be made upon each of the persons specified in subsection 3 by either:

A. Serving on the corporation process in any manner provided by statute of this State or by rule of the applicable court for service on the corporation; or [2015, c. 259, §10 (NEW).]

B. Service of process on such person in any manner provided by statute of this State or by rule of applicable court. [2015, c. 259, §10 (NEW).]

[ 2015, c. 259, §10 (NEW) .]

5. Notice of service of process. When service of process is made upon a person other than the corporation by service upon the corporation pursuant to subsection 4, paragraph A, the plaintiff and the corporation or its registered agent shall promptly provide written notice of such service, together with copies of all process and the application or complaint, to such person at the person's last known residence or business address, or as permitted by statute of this State or by rule of the applicable court.

[ 2015, c. 259, §10 (NEW) .]

6. Expedited proceedings; remedies. In connection with any application or proceeding under subsection 1, the court shall dispose of the application or proceeding on an expedited basis and also may:

A. Order such additional or further notice as the court considers proper under the circumstances; [2015, c. 259, §10 (NEW).]

B. Order that additional persons be joined as parties to the proceeding if the court determines that such joinder is necessary for a just adjudication of matters before the court; [2015, c. 259, §10 (NEW).]

C. Order an election or meeting to be held in accordance with the provisions of section 703, subsection 2 or otherwise; [2015, c. 259, §10 (NEW).]

D. Appoint a master to conduct an election or meeting; [2015, c. 259, §10 (NEW).]

E. Enter temporary, preliminary or permanent injunctive relief; [2015, c. 259, §10 (NEW).]

F. Resolve solely for the purpose of this proceeding any legal or factual issues necessary for the resolution of any of the matter specified in subsection 1, including the right and power of persons claiming to own shares to vote at any meeting of the shareholders; and [2015, c. 259, §10 (NEW).]

G. Order such relief as the court determines is equitable, just and proper. [2015, c. 259, §10 (NEW).]

[ 2015, c. 259, §10 (NEW) .]

7. Shareholders as parties. It is not necessary to make a shareholder a party to a proceeding or application pursuant to this section unless the shareholder is a required defendant under subsection 3, paragraph D, relief is sought against the shareholder individually or the court orders joinder pursuant to subsection 6, paragraph B.

[ 2015, c. 259, §10 (NEW) .]

8. Jurisdiction or powers not exclusive. Nothing in this section limits, restricts or abolishes the subject matter jurisdiction or powers of the court as existed prior to the enactment of this section and an application or proceeding available with respect to the matters specified in subsection 1.

[ 2015, c. 259, §10 (NEW) .]

9. Right to jury trial. In any proceeding commenced under this section there is no right to a jury trial.

[ 2015, c. 259, §10 (NEW) .]

SECTION HISTORY

2015, c. 259, §10 (NEW).






Subchapter 3: VOTING TRUSTS AND AGREEMENTS

13-C §741. Voting trusts

1. Creation of voting trust. One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust, which may include anything consistent with its purpose, and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.

[ 2015, c. 259, §11 (AMD) .]

2. Effective date of voting trust. A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name.

[ 2015, c. 259, §11 (AMD) .]

3. Extension authorized.

[ 2015, c. 259, §11 (RP) .]

4. Limits. Limits, if any, on duration of a voting trust are as set forth in the voting trust. A voting trust that became effective when this section provided a 21-year limit on its duration under former subsection 3 remains governed by the provisions of this section then in effect, unless the voting trust is amended to provide otherwise by unanimous agreement of the parties to the voting trust.

[ 2015, c. 259, §11 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2015, c. 259, §11 (AMD).



13-C §742. Voting agreements

1. Creation of voting agreement. Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to the provisions of section 741.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Enforceable. A voting agreement created under this section is specifically enforceable.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Rescission. Any purchaser of shares for value that are subject to a voting agreement who, at the time of purchase, did not have knowledge of the existence of the agreement is entitled to rescission of the purchase against the transferor of the shares. An action to enforce the right of rescission authorized by this subsection must be commenced within the earlier of 180 days after discovery of the existence of the agreement or 2 years after the time of purchase of the shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §743. Shareholder agreements

1. Shareholder agreement effective despite inconsistency with Act. An agreement among the shareholders of a corporation that complies with this section is effective among the shareholders and the corporation even though it is inconsistent with one or more other provisions of this Act in that it:

A. Eliminates the board of directors or restricts the discretion or powers of the board of directors; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Governs the authorization or making of distributions whether or not in proportion to ownership of shares, subject to the limitations in section 651; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Establishes who are directors or officers of the corporation or their terms of office or manner of selection or removal; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer or employee of the corporation or among any of them; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. Transfers to one or more shareholders or other persons all or part of the authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or shareholders; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

H. Otherwise governs the exercise of the corporate powers or the management of the business and affairs of the corporation or the relationship among the shareholders, the directors and the corporation, or among any of them, and is not contrary to public policy. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Requirements for shareholder agreement. An agreement authorized by this section must comply with each of the following paragraphs.

A. The agreement must be set forth:

(1) In the articles of incorporation or bylaws and approved by all persons who are shareholders at the time of the agreement; or

(2) In a written agreement that is signed by all persons who are shareholders at the time of the agreement and is made known to the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The agreement must be subject to amendment only by all persons who are shareholders at the time of the amendment, unless the agreement provides otherwise or unless the amendment is governed by subsection 8. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. [2003, c. 344, Pt. B, §63 (RP).]

An agreement authorized by this section is valid for an unlimited term unless the agreement provides otherwise.

[ 2003, c. 344, Pt. B, §63 (AMD) .]

3. Notation of existence of agreement required. The existence of an agreement authorized by this section must be noted conspicuously on the front or back of each certificate for outstanding shares or on the information statement required by section 627, subsection 2. If at the time of the agreement the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this subsection. The failure to note the existence of the agreement on the certificate or information statement does not affect the validity of the agreement or any action taken pursuant to it. Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement is entitled to rescission of the purchase. A purchaser is deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate or information statement for the shares in compliance with this subsection and, if the shares are not represented by a certificate, the information statement is delivered to the purchaser at or prior to the time of purchase of the shares. An action to enforce the right of rescission authorized by this subsection must be commenced within the earlier of 180 days after discovery of the existence of the agreement or 2 years after the time of purchase of the shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Agreement ceases to be effective. An agreement authorized by this section ceases to be effective when the corporation becomes a public corporation. If the agreement ceases to be effective for any reason, the board of directors may, if the agreement is contained or referred to in the corporation's articles of incorporation or bylaws, adopt an amendment to the articles of incorporation or bylaws, without shareholder action, to delete the agreement and any references to it.

[ 2007, c. 289, §10 (AMD) .]

5. Limitation on discretion or powers of directors limits liability of directors. An agreement authorized by this section that limits the discretion or powers of the board of directors relieves the directors of, and imposes upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Personal liability on shareholder. The existence or performance of an agreement authorized by this section is not a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Incorporators or subscribers. Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by this section if no shares have been issued when the agreement is made.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Articles of incorporation provide for elimination of board of directors. If the articles of incorporation of a corporation provide for the elimination of the board of directors, the provisions of this subsection apply, except to the extent an agreement among the shareholders of a corporation that complies with this section expressly provides otherwise.

A. The shareholders of the corporation are deemed directors for purposes of applying provisions of this Act when the context requires and have the powers of directors under this Act. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The shareholders of the corporation, when taking actions required of directors under this Act, have liability to the extent otherwise imposed by law on directors under this Act. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. When acting as directors, shareholders approve a corporate action by a vote of their shares and not by a per capita vote. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. An amendment to delete a provision that eliminates a board of directors from the articles of incorporation must be adopted by a majority of the votes entitled to be cast by each voting group entitled to vote as a separate voting group on that amendment. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. The provisions of subsection 3 do not apply to certificates of shareholder-managed corporations issued prior to the effective date of this Act but apply to all certificates or information statements issued by shareholder-managed corporations issued after the effective date of this Act. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. The principles applicable to shareholder-managed corporations referred to in this subsection may be varied by or incorporated in an agreement among the shareholders, as long as that agreement complies with and is governed by the provisions of subsections 1 to 7. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B63 (AMD). 2007, c. 289, §10 (AMD).






Subchapter 4: DERIVATIVE PROCEEDINGS

13-C §751. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Derivative proceeding. "Derivative proceeding" means a civil suit in the right of a domestic corporation or, to the extent provided in section 758, in the right of a foreign corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shareholder. "Shareholder" includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the beneficial owner's behalf.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §752. Standing

A shareholder may not commence or maintain a derivative proceeding unless the shareholder: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Shareholder at time of act or omission. Was a shareholder of the corporation at the time of the act or omission complained of or became a shareholder through transfer by operation of law from one who was a shareholder at that time; and

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Represents interests. Fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §753. Demand

A shareholder may not commence a derivative proceeding until: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Written demand. A written demand has been made upon the corporation to take suitable action; and

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Expiration of 90 days. Ninety days have expired from the date delivery of the demand was made, unless the shareholder has earlier been notified that the demand has been rejected by the corporation or unless irreparable injury to the corporation would result by waiting for the expiration of the 90-day period.

[ 2011, c. 274, §30 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §30 (AMD).



13-C §754. Stay of proceedings

If the corporation commences an inquiry into the allegations made in the complaint or demand under section 753, the court may stay any derivative proceeding for such period as the court considers appropriate. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §755. Dismissal

1. Dismissal of proceeding. The court, on motion by the corporation, shall dismiss a derivative proceeding if one of the groups specified in paragraphs A to C determines, in good faith, after conducting a reasonable inquiry upon which its conclusions are based, that the maintenance of the derivative proceeding is not in the best interests of the corporation:

A. A panel of one or more individuals appointed by the court on motion of the corporation. The plaintiff has the burden of proving that the panel or the determination did not meet the standards required in this subsection; [2007, c. 289, §11 (AMD).]

B. A majority of qualified directors present and voting at a meeting of the board of directors if the qualified directors constitute a quorum; or [2007, c. 289, §11 (AMD).]

C. A majority of a committee consisting of 2 or more qualified directors appointed by majority vote of qualified directors present and voting at a meeting of the board of directors, whether or not such qualified directors constituted a quorum. [2007, c. 289, §11 (AMD).]

[ 2007, c. 289, §11 (AMD) .]

2. Independence of director.

[ 2007, c. 289, §11 (RP) .]

3. Complaint must allege with particularity. If a derivative proceeding is commenced after a determination has been made rejecting a demand by a shareholder, the complaint must allege with particularity facts establishing either that a majority of the board of directors did not consist of qualified directors at the time the determination was made or that the requirements of subsection 1 have not been met.

[ 2007, c. 289, §11 (AMD) .]

4. Burden of proof. If a majority of the board of directors consisted of qualified directors at the time the determination was made, the plaintiff has the burden of proving that the requirements of subsection 1 have not been met; otherwise, the corporation has the burden of proving that the requirements of subsection 1 have been met.

[ 2007, c. 289, §11 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §11 (AMD).



13-C §756. Discontinuance or settlement

A derivative proceeding may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given to the shareholders affected. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §757. Payment of expenses

On termination of the derivative proceeding the court may: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Corporation to pay plaintiff's expenses. Order the corporation to pay the plaintiff's expenses incurred in the proceeding if it finds that the proceeding has resulted in a substantial benefit to the corporation;

[ 2007, c. 289, §12 (AMD) .]

2. Plaintiff to pay defendant's expenses. Order the plaintiff to pay any defendant's expenses incurred in defending the proceeding if it finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose; or

[ 2007, c. 289, §12 (AMD) .]

3. Improper purpose. Order a party to pay an opposing party's expenses incurred because of the filing of a pleading, motion or other paper, if it finds after reasonable inquiry that the pleading, motion or other paper was not well grounded in fact or warranted by existing law or a good faith argument for the extension, modification or reversal of existing law and was interposed for an improper purpose, such as to harass or cause unnecessary delay or needless increase in the cost of litigation.

[ 2007, c. 289, §12 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §12 (AMD).



13-C §758. Applicability to foreign corporations

In any derivative proceeding in the right of a foreign corporation, the matters covered by this subchapter, except for sections 754, 756 and 757, are governed by the laws of the jurisdiction of incorporation of the foreign corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 5: PROCEEDINGS TO APPOINT CUSTODIAN OR RECEIVER

13-C §781. Shareholder action to appoint custodian or receiver

1. Court may appoint. The Superior Court may appoint one or more persons to be custodians or, if the corporation is insolvent, to be receivers of and for a corporation in a proceeding by a shareholder when it is established that:

A. The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock and irreparable injury to the corporation is threatened or being suffered; or [2011, c. 274, §31 (NEW).]

B. The directors or those in control of the corporation are acting fraudulently and irreparable injury to the corporation is threatened or being suffered. [2011, c. 274, §31 (NEW).]

[ 2011, c. 274, §31 (NEW) .]

2. Remedies; procedures. The Superior Court:

A. May issue injunctions, appoint a temporary custodian or temporary receiver with all the powers and duties the court directs, take other action to preserve the corporate assets, wherever located, and carry on the business of the corporation until a full hearing is held; [2011, c. 274, §31 (NEW).]

B. Shall hold a full hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a custodian or receiver; and [2011, c. 274, §31 (NEW).]

C. Has jurisdiction over the corporation and all of its property, wherever located. [2011, c. 274, §31 (NEW).]

[ 2011, c. 274, §31 (NEW) .]

3. Appointments; bonds. The Superior Court may appoint an individual, a domestic corporation or a foreign corporation authorized to transact business in this State as a custodian or receiver and may require the custodian or receiver to post bond, with or without sureties, in an amount the court directs.

[ 2011, c. 274, §31 (NEW) .]

4. Powers and duties. The Superior Court shall describe the powers and duties of the custodian or receiver in its appointing order, which may be amended from time to time. The powers include but are not limited to the following.

A. A custodian may exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to manage the business and affairs of the corporation. [2011, c. 274, §31 (NEW).]

B. A receiver:

(1) May dispose of all or any part of the assets of the corporation, wherever located, at a public or private sale, if authorized by the court; and

(2) May sue and defend in the receiver's own name as receiver in all courts of this State. [2011, c. 274, §31 (NEW).]

[ 2011, c. 274, §31 (NEW) .]

5. Redesignations. The Superior Court during a custodianship may redesignate the custodian as a receiver and during a receivership may redesignate the receiver as a custodian, if doing so is in the best interests of the corporation.

[ 2011, c. 274, §31 (NEW) .]

6. Compensation and expenses. The Superior Court from time to time during the custodianship or receivership may order compensation paid and expense disbursements or reimbursements made to the custodian or receiver from the assets of the corporation or proceeds from the sale of its assets.

[ 2011, c. 274, §31 (NEW) .]

SECTION HISTORY

2011, c. 274, §31 (NEW).









Chapter 8: DIRECTORS AND OFFICERS

Subchapter 1: BOARD OF DIRECTORS

13-C §801. Requirement; duties of board of directors

1. Board of directors. Except as provided in section 743, a corporation must have a board of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Corporate powers. All corporate powers must be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, the corporation's board of directors, subject to any limitation set forth in an agreement authorized under section 743 or in the corporation's articles of incorporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §802. Qualifications of directors

1. General. The corporation's articles of incorporation or bylaws may prescribe qualifications for directors or for nominees for directors.

[ 2015, c. 259, §12 (NEW) .]

2. Residency, shareholder. A director need not be a resident of this State or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.

[ 2015, c. 259, §12 (NEW) .]

3. Timing and application of nominee qualifications. A qualification for nomination for director prescribed before a person's nomination applies to such person at the time of nomination. A qualification for nomination for director prescribed after a person's nomination does not apply to such person with respect to such nomination.

[ 2015, c. 259, §12 (NEW) .]

4. Timing and application of director qualifications. A qualification for director prescribed before the start of a director's term applies only at the time an individual becomes a director or may apply during a director's term. A qualification prescribed during a director's term does not apply to that director before the end of that term.

[ 2015, c. 259, §12 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2015, c. 259, §12 (RPR).



13-C §803. Number and election of directors

1. Number of directors. A corporation's board of directors must consist of one or more individuals. The corporation's articles of incorporation or bylaws may fix the number of directors or otherwise regulate the size of the board.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Increase or decrease in number. Unless the corporation's articles of incorporation or bylaws provide otherwise, the number of directors may be increased or decreased from time to time by resolution of the shareholders or the directors. A decrease in the number of directors may not have the effect of shortening the term of any incumbent director.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Election. Directors are elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under section 806.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §804. Election of directors by certain classes of shareholders

If the corporation's articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares. Each class of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §805. Terms of directors

1. Terms of initial directors. The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Terms of subsequent directors. The terms of all other directors expire at the next, or if their terms are staggered in accordance with section 806, at the applicable 2nd or 3rd, annual shareholders' meeting following their election.

[ 2007, c. 289, §13 (AMD) .]

3. Decrease in number of directors. A decrease in the number of directors does not shorten an incumbent director's term.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Term of director elected to fill vacancy. The term of a director elected to fill a vacancy expires at the next shareholders' meeting at which directors are elected or, in the case of staggered terms, at such other time as the corporation's articles of incorporation may provide.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Continue service. Despite the expiration of a director's term, the director continues to serve until a successor is elected and qualifies or until there is a decrease in the number of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §13 (AMD).



13-C §806. Staggered terms for directors

The corporation's articles of incorporation may provide for staggering the terms of directors by dividing the total number of directors into 2 or 3 groups, with each group containing, as close as possible, 1/2 or 1/3, as the case may be, of the total. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the 2nd group expire at the 2nd annual shareholders' meeting after their election and the terms of the 3rd group, if any, expire at the 3rd annual shareholders' meeting after their election. At each annual shareholders' meeting thereafter, directors must be chosen for a term of 2 years or 3 years, as the case may be, to succeed those whose terms expire. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §807. Resignation of directors

1. Notice of resignation. A director may resign at any time by delivering a written resignation to the corporation's board of directors or its chair or to the clerk of the corporation.

[ 2007, c. 289, §14 (AMD) .]

2. Effective. A resignation is effective when the resignation is delivered unless the resignation specifies a later effective date, including, but not limited to, the date on which some specified future event occurs.

A resignation that is conditioned upon failing to receive a specified vote for election as a director may provide that the resignation is irrevocable.

[ 2007, c. 289, §14 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §14 (AMD).



13-C §808. Removal of directors by shareholders

The shareholders may remove one or more directors with or without cause unless the corporation's articles of incorporation provide that directors may be removed only for cause. A director may be removed by the shareholders only at a meeting called for the purpose of removing that director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Removal by voting group. If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove that director.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Votes needed to remove. If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect that director under cumulative voting is voted against the removal of that director. If cumulative voting is not authorized, a director may be removed only by the affirmative vote of at least 2/3 of the shares entitled to vote on the removal. The corporation's articles of incorporation may require a greater or lesser vote in order to remove directors but not less than a majority of votes cast, including, but not limited to, the necessity of a unanimous vote of shareholders or relevant voting group.

[ 2003, c. 344, Pt. B, §64 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B64 (AMD).



13-C §809. Removal of directors by judicial proceeding

1. Removal by Superior Court. The Superior Court of the county where a corporation's principal office or, if there is no principal office in this State, of Kennebec County may remove a director of the corporation from office in a proceeding commenced by or in the right of the corporation if the court finds that:

A. The director engaged in fraudulent conduct with respect to the corporation or its shareholders, grossly abused the position of director or intentionally inflicted harm on the corporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Considering the director's course of conduct and the inadequacy of other available remedies, removal would be in the best interest of the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2007, c. 323, Pt. C, §14 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Comply with requirements. A shareholder proceeding on behalf of the corporation under subsection 1 shall comply with all of the requirements of chapter 7, subchapter IV, except section 752, subsection 1.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Bar from reelection. The court, in addition to removing the director, may bar the director from reelection for a period prescribed by the court.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Other relief. This section does not limit the equitable powers of the court to order other relief.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §14 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §810. Vacancy on board

1. Vacancy. Unless the corporation's articles of incorporation or bylaws provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors, the vacancy may be filled:

A. By the shareholders; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. By the corporation's board of directors; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. If the directors remaining in office constitute fewer than a quorum of the board, by the affirmative vote of a majority of all the directors remaining in office. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Voting group. If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders and only the directors elected by that voting group are entitled to fill the vacancy if it is filled by the directors.

[ 2007, c. 289, §15 (AMD) .]

3. Specified date of vacancy. A vacancy that will occur at a specific later date may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §15 (AMD).



13-C §811. Compensation of directors

Unless the corporation's articles of incorporation or bylaws provide otherwise, the corporation's board of directors may fix the compensation of directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 2: MEETINGS AND ACTION OF BOARD

13-C §821. Meetings

1. Location. The corporation's board of directors may hold regular or special meetings in or out of this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Participation of directors. Unless the corporation's articles of incorporation or bylaws provide otherwise, the corporation's board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §822. Action without meeting

1. Action without meeting. Except to the extent that the corporation's articles of incorporation or bylaws require that action by the corporation's board of directors be taken at a meeting, action required or permitted by this Act to be taken by a corporation's board of directors may be taken without a meeting if each director signs a consent describing the action to be taken and delivers it to the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Delivery of consents; revocation. Action taken under this section is the act of the corporation's board of directors when one or more consents signed by all the directors are delivered to the corporation. The consent may specify the time at which the action taken under the consent is to be effective. A director's consent may be withdrawn by a revocation signed by the director and delivered to the corporation prior to delivery to the corporation of unrevoked written consents signed by all of the directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Effect of signed consent. A consent signed under this section has the effect of action taken at a meeting of the corporation's board of directors and may be described as such in any document.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §823. Notice of meeting

1. Regular meetings. Unless the corporation's articles of incorporation or bylaws provide otherwise, regular meetings of the corporation's board of directors may be held without notice of the date, time, place or purpose of the meeting.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Special meetings. Unless the corporation's articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the corporation's board of directors must be preceded by at least 2 days' notice of the date, time and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the corporation's articles of incorporation or bylaws.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Calling of meeting. Unless the corporation's articles of incorporation or bylaws otherwise provide, special meetings of the corporation's board of directors may be called by the chair of the board, by the president or, if the president is absent or is unable to act, by any vice-president, by any 2 directors or by any other person or persons authorized by the bylaws.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Notice of meeting. At the written request of any person permitted to call a special meeting of the corporation's board of directors pursuant to subsection 3, the secretary or clerk shall send notices of the meeting to all the directors or the person calling the meeting may send such notices. The person calling the special meeting shall set the time of the meeting and, unless the place of meetings is specified in the bylaws or by prior resolution of the directors, the place of the meeting.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §824. Waiver of notice

1. Waive notice of meeting. A director may waive any notice required by this Act, the corporation's articles of incorporation or bylaws before or after the date and time stated in the notice. Except as provided by subsection 2, the waiver must be in writing, signed by the director entitled to the notice and filed with the minutes or corporate records.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Attendance at meeting waives requirement of notice. A director's attendance at or participation in a meeting waives any required notice to that director of the meeting unless the director at the beginning of the meeting or promptly upon the director's arrival objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Waiver by absent director. If a meeting otherwise valid of the corporation's board of directors is held without call or notice when a notice is required, any defects of notice are deemed waived by a director who did not attend unless within 10 days after learning of the meeting and actions taken at the meeting the director delivers to the corporation written objection to the transacting of business at the meeting.

[ 2003, c. 344, Pt. B, §65 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B65 (AMD).



13-C §825. Quorum and voting

1. Quorum. Unless the corporation's articles of incorporation or bylaws require a greater number or unless otherwise specifically provided in this Act, a quorum of a corporation's board of directors consists of:

A. A majority of the fixed number of directors if the corporation has a fixed board size; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A majority of the number of directors prescribed, or if no number is prescribed, the number in office immediately before the meeting begins, if the corporation has a variable-range size board. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Lower quorum permitted. The corporation's articles of incorporation or bylaws may authorize a quorum of a corporation's board of directors to consist of not less than 1/3 of the fixed or prescribed number of directors determined under subsection 1.

[ 2003, c. 344, Pt. B, §66 (AMD) .]

3. Majority vote. If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the corporation's board of directors unless the corporation's articles of incorporation or bylaws require the vote of a greater number of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Dissent; abstention. A director who is present at a meeting of the corporation's board of directors or a committee of the corporation's board of directors when corporate action is taken is deemed to have assented to the action taken unless:

A. The director objects at the beginning of the meeting or promptly upon arrival to holding or transacting business at the meeting; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The director's dissent or abstention from the action taken is entered in the minutes of the meeting; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The director delivers written notice of the director's dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B66 (AMD).



13-C §826. Committees

1. Create committees. Unless this Act, the articles of incorporation or the bylaws provide otherwise, a corporation's board of directors may create one or more committees and appoint one or more members of the corporation's board of directors to serve on each of those committees.

[ 2003, c. 631, §17 (AMD) .]

2. Approval of committee. Unless this Act otherwise provides, the creation of a committee and appointment of members to a committee must be approved by the greater of:

A. A majority of all the directors in office when the action is taken; and [2003, c. 631, §17 (AMD).]

B. The number of directors required by the corporation's articles of incorporation or bylaws to take action under section 825. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 631, §17 (AMD) .]

3. Requirements apply to committees. Sections 821 to 825 apply both to committees of the board and to the members of such committees.

[ 2003, c. 631, §17 (AMD) .]

4. Authority. To the extent specified by the corporation's board of directors or in the corporation's articles of incorporation or bylaws, except as provided in subsection 5, each committee may exercise the authority of the corporation's board of directors under section 801.

[ 2003, c. 631, §17 (AMD) .]

5. Limits on authority. A committee may not:

A. Authorize or approve distributions except according to a formula or method or within limits that the corporation's board of directors prescribes; [2003, c. 631, §17 (AMD).]

B. Approve or propose to shareholders action that this Act requires be approved by shareholders; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Fill vacancies on the corporation's board of directors or, subject to subsection 7, on any of its committees; or [2003, c. 631, §17 (AMD).]

D. [2003, c. 631, §17 (RP).]

E. Adopt, amend or repeal the corporation's bylaws. [2003, c. 631, §17 (AMD).]

F. [2003, c. 631, §17 (RP).]

G. [2003, c. 631, §17 (RP).]

H. [2003, c. 631, §17 (RP).]

[ 2003, c. 631, §17 (AMD) .]

6. Standards of conduct. The creation of, delegation of authority to or action by a committee does not alone constitute compliance by a director with the standards of conduct described in section 831.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Committee member alternates. A corporation's board of directors may appoint one or more directors as alternate members of any committee to replace any absent or disqualified members during the absence or disqualification. Unless the corporation's articles of incorporation or the bylaws or the resolution creating the committee provides otherwise, in the event of the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting may appoint by unanimous vote another director to act in place of the absent or disqualified member.

[ 2003, c. 631, §17 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §17 (AMD).



13-C §827. Submission of matters for shareholder vote

A corporation may agree to submit a matter to a vote of its shareholders even if, after approving the matter, the board of directors determines it no longer recommends the matter. [2011, c. 274, §32 (NEW).]

SECTION HISTORY

2011, c. 274, §32 (NEW).






Subchapter 3: DIRECTORS

13-C §831. Standards of conduct for directors

1. Basic standard of conduct. Each member of the corporation's board of directors when discharging the duties of a director shall act:

A. In good faith; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. In a manner the director reasonably believes to be in the best interests of the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. General standard of care. The members of the corporation's board of directors or a committee of the board, when becoming informed in connection with their decision-making function or devoting attention to their oversight function, shall discharge their duties with the care that a person in a like position would reasonably believe appropriate under similar circumstances.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Permitted delegation. In discharging board or committee duties, a director who does not have knowledge that makes reliance unwarranted is entitled to rely on the performance by any of the persons specified in subsection 5, paragraph A or C to whom the board may have delegated, formally or informally by course of conduct, the authority or duty to perform one or more of the board's functions that are delegable under applicable law.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Information provided by others. In discharging board or committee duties, a director who does not have knowledge that makes reliance unwarranted is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, prepared or presented by any of the persons specified in subsection 5.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Standard for reliance. A director is entitled in accordance with subsection 3 or 4 to rely on:

A. One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the functions performed or the information, opinions, reports or statements provided; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Legal counsel, public accountants or other persons retained by the corporation as to matters involving skills or expertise the director reasonably believes are matters within the particular person's professional or expert competence or as to which the particular person merits confidence; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Interests of other constituencies. In discharging their duties, the directors and officers of the corporation may, in considering the best interests of the corporation and of its shareholders, consider the effects of any action upon employees, suppliers and customers of the corporation, communities in which offices or other establishments of the corporation are located and all other pertinent factors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Disclosure. In discharging board or committee duties, a director shall disclose, or cause to be disclosed, to the other board or committee members information not already known by them but known by the director to be material to the discharge of their decision-making or oversight functions, except that disclosure is not required to the extent that the director reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality or a professional ethics rule.

[ 2007, c. 289, §16 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §16 (AMD).



13-C §832. Standards of liability for directors

1. Basis for potential liability. A director of a corporation is not liable to the corporation or its shareholders for any decision to take or not to take action, or any failure to take any action, as a director, unless the party asserting liability in a proceeding establishes that:

A. A defense interposed by the director does not preclude liability if the defense is based on:

(1) Any provision in the corporation's articles of incorporation authorized by section 202, subsection 2, paragraph D or F;

(2) The protection afforded by section 872 for action taken in compliance with section 873 or 874; or

(3) The protection afforded by section 881; and [2015, c. 259, §13 (AMD).]

B. The challenged conduct consisted or was the result of:

(1) Action not in good faith;

(2) A decision:

(a) That the director did not reasonably believe to be in the best interests of the corporation; or

(b) As to which the director was not informed to an extent the director reasonably believed appropriate in the circumstances;

(3) A lack of objectivity due to the director's familial, financial or business relationship with, or a lack of independence due to the director's domination or control by, another person having a material interest in the challenged conduct when that relationship or domination or control could reasonably be expected to have affected the director's judgment respecting the challenged conduct in a manner adverse to that corporation, and, after a reasonable expectation to that effect has been established, the director did not establish that the challenged conduct was reasonably believed by the director to be in the best interests of the corporation;

(4) A sustained failure of the director to devote attention to ongoing oversight of the business and affairs of the corporation, or a failure to devote timely attention, by making or causing to be made appropriate inquiry, when particular facts and circumstances of significant concern materialize that would alert a reasonably attentive director to the need therefor; or

(5) Receipt of a financial benefit to which the director was not entitled or any other breach of the director's duties to deal fairly with the corporation and its shareholders that is actionable under applicable law. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2015, c. 259, §13 (AMD) .]

2. Additional elements. In addition to the burden set forth in subsection 1, the party seeking to hold the director liable:

A. For money damages has the burden of establishing that:

(1) Harm to the corporation or its shareholders has been suffered; and

(2) The harm suffered was proximately caused by the director's challenged conduct; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. For money payment under a legal remedy, such as compensation for the unauthorized use of corporate assets, has whatever persuasion burden may be called for to establish that the payment sought is appropriate in the circumstances; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. For money payment under an equitable remedy, such as profit recovery by or disgorgement to the corporation, has whatever persuasion burden may be called for to establish that the equitable remedy sought is appropriate in the circumstances. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Other causes of action. This section does not:

A. In any instance when fairness is at issue, such as consideration of the fairness of a transaction to the corporation under section 872, subsection 2, paragraph C, alter the burden of proving the fact or lack of fairness otherwise applicable; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Alter the fact or lack of liability of a director under another section of this Act, such as the provisions governing the consequences of an unlawful distribution under section 833 or a transactional interest under section 872; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Affect any rights to which the corporation or a shareholder may be entitled under another law of this State or the United States. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §17 (AMD). 2015, c. 259, §13 (AMD).



13-C §833. Director's liability for unlawful distributions

1. Personal liability. A director who votes for or assents to a distribution in excess of what may be authorized and made pursuant to section 651, subsection 1 or section 1410, subsection 1 is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating section 651, subsection 1 or section 1410, subsection 1 if the party asserting liability establishes that when taking the action the director did not comply with section 831.

[ 2003, c. 631, §18 (AMD) .]

2. Contribution; recoupment. A director held liable under subsection 1 for an unlawful distribution is entitled to:

A. A contribution from every other director who could be held liable under subsection 1 for the unlawful distribution; and [RR 2001, c. 2, Pt. A, §19 (AFF); RR 2001, c. 2, Pt. A, §18 (COR).]

B. Recoupment from each shareholder of the pro rata portion of the amount of the unlawful distribution the shareholder accepted, knowing the distribution was made in violation of section 651, subsection 1 or section 1410, subsection 1. [2003, c. 631, §18 (AMD).]

[ 2003, c. 631, §18 (AMD) .]

3. Proceeding to enforce liability; 2-year period. A proceeding to enforce the liability of a director under subsection 1 is barred unless it is commenced within 2 years after the date:

A. On which the effect of the distribution was measured under section 651, subsection 5 or 7; [2003, c. 631, §18 (NEW).]

B. As of which the violation of section 651, subsection 1 occurred as the consequence of disregard of a restriction in the corporation's articles of incorporation; or [2003, c. 631, §18 (NEW).]

C. On which the distribution of assets to shareholders under section 1410, subsection 1 was made. [2003, c. 631, §18 (NEW).]

[ 2003, c. 631, §18 (AMD) .]

4. Proceeding to enforce contribution or recoupment; one-year period. A proceeding to enforce a contribution or recoupment under subsection 2 is barred unless it is commenced within one year after the liability of the claimant has been finally adjudicated under subsection 1.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

RR 2001, c. 2, §A19 (AFF). RR 2001, c. 2, §A18 (COR). 2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §18 (AMD).






Subchapter 4: OFFICERS

13-C §841. Offices

1. Offices. A corporation has the offices described in its bylaws or designated by the corporation's board of directors in accordance with the bylaws.

[ 2003, c. 631, §19 (AMD) .]

2. Appointment of officers. The board of directors may elect individuals to fill one or more offices of the corporation. An officer may appoint one or more officers or assistant officers if authorized by the bylaws or the corporation's board of directors.

[ 2003, c. 631, §19 (AMD) .]

3. Responsibility for minutes and shareholder records. The bylaws or the corporation's board of directors shall assign to one of the officers responsibility for preparing minutes of the directors' and shareholders' meetings and for maintaining and authenticating the records of the corporation that section 1601, subsections 1 and 3 require to be kept.

[ 2003, c. 631, §19 (AMD) .]

4. Multiple positions. The same individual may simultaneously hold more than one office in a corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §19 (AMD).



13-C §842. Functions of officers

1. Sources. An officer has the authority and shall perform the functions set forth in the bylaws or, to the extent consistent with the bylaws, the functions prescribed by the corporation's board of directors or by direction of an officer authorized by the corporation's board of directors to prescribe the functions of other officers.

[ 2007, c. 289, §18 (AMD) .]

2. President. Unless otherwise provided by the bylaws, the officer designated as president has authority to institute or defend legal proceedings whenever the directors or shareholders are deadlocked. Unless they have reason to believe otherwise, persons dealing with a corporation are entitled to assume that the officer designated as president has authority to make, on the corporation's behalf, all contracts that are within the ordinary course of those businesses in which the corporation is already engaged.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §18 (AMD).



13-C §843. Standards of conduct for officers

1. Basic standard of conduct. An officer, when performing in the capacity of an officer, has the duty to act:

A. In good faith; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. With the care that a person in a like position would reasonably exercise under similar circumstances; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. In a manner the officer reasonably believes to be in the best interests of the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2007, c. 289, §19 (AMD) .]

2. Basis for reliance.

[ 2003, c. 631, §20 (RP) .]

2-A. Basis for reliance. In discharging the duties under section 842, an officer who does not have knowledge that makes reliance unwarranted is entitled to rely on:

A. The performance of properly delegated responsibilities by one or more employees of the corporation whom the officer reasonably believes to be reliable and competent in performing the responsibilities delegated; and [2003, c. 631, §21 (NEW).]

B. Information, opinions, reports or statements, including financial statements and other financial data, prepared or presented by:

(1) One or more employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

(2) Legal counsel, public accountants or other persons retained by the corporation as to matters involving skills or expertise the officer reasonably believes are matters within the particular person's professional or expert competence or as to which the particular person merits confidence. [2003, c. 631, §21 (NEW).]

[ 2003, c. 631, §21 (NEW) .]

3. Basis for potential liability. An officer is not liable to the corporation or its shareholders for any decision to take or not to take action, or any failure to take any action, as an officer if the duties of the office are performed in compliance with this section. Whether an officer who does not comply with this section has liability depends on applicable law, including those principles of section 832 that have relevance.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §§20,21 (AMD). 2007, c. 289, §19 (AMD).



13-C §844. Resignation and removal of officers

1. Resignation. An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a later effective time. If a resignation is made effective at a later time, including, but not limited to, the time at which some specified future event occurs and the corporation's board of directors or the appointing officer accepts the future effective time, the corporation's board of directors or the appointing officer may fill the pending vacancy before the effective time if the corporation's board of directors or the appointing officer provides that the successor does not take office until the effective time.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Removal from office. An officer may be removed at any time with or without cause by:

A. The corporation's board of directors; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The officer who appointed that officer, unless the bylaws or the corporation's board of directors provides otherwise; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any other officer if authorized by the bylaws or the corporation's board of directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Appointing officer defined. As used in this section, "appointing officer" means the officer, including any successor to that officer, who appointed the officer resigning or being removed.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §845. Contract rights of officers

1. No implied contract rights. The appointment of an officer does not itself create contract rights.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Effect of removal or resignation on contract rights. An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §846. Clerk (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B67 (RP).






Subchapter 5: INDEMNIFICATION AND ADVANCE FOR EXPENSES

13-C §851. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Corporation. "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Director; officer. "Director" or "officer" means an individual who is or was a director or officer, respectively, of a corporation or who, while a director or officer of the corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan or other entity. A director or officer is considered to be serving an employee benefit plan at the corporation's request if the director's or officer's duties to the corporation also impose duties on, or otherwise involve services by, the director or officer to the plan or to participants in or beneficiaries of the plan. "Director" or "officer" includes, unless the context requires otherwise, the estate or personal representative of a director or officer.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Disinterested director.

[ 2007, c. 289, §20 (RP) .]

4. Expenses.

[ 2007, c. 289, §21 (RP) .]

5. Liability. "Liability" means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or expenses incurred with respect to a proceeding.

[ 2007, c. 289, §22 (AMD) .]

6. Official capacity. "Official capacity" means:

A. When used with respect to a director, the office of director in a corporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. When used with respect to an officer, as contemplated in section 857, the office in a corporation held by the officer. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

"Official capacity" does not include service for any other domestic or foreign corporation or any partnership, joint venture, trust, employee benefit plan or other entity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Party. "Party" means an individual who was, is or is threatened to be made a defendant or respondent in a proceeding.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Proceeding. "Proceeding" means any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative, arbitrative or investigative and whether formal or informal.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §§20-22 (AMD).



13-C §852. Permissible indemnification

1. Standards of conduct. Except as otherwise provided in this section, a corporation may indemnify an individual who is a party to a proceeding because that individual is a director of the corporation against liability incurred in the proceeding if:

A. The following criteria are met:

(1) The individual's conduct was in good faith;

(2) The individual reasonably believed:

(a) In the case of conduct in the individual's official capacity, that the individual's conduct was in the best interests of the corporation; and

(b) In all other cases, that the individual's conduct was at least not opposed to the best interests of the corporation; and

(3) In the case of any criminal proceeding, the individual had no reasonable cause to believe the individual's conduct was unlawful; or [2003, c. 344, Pt. B, §68 (AMD).]

B. The individual engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the corporation's articles of incorporation as authorized by section 202, subsection 2, paragraph E. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §68 (AMD) .]

2. Employee benefit plan. The conduct of a director with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in, and the beneficiaries of, the plan is conduct that satisfies the requirement of subsection 1, paragraph A, subparagraph (2), division (b).

[ 2003, c. 344, Pt. B, §68 (AMD) .]

3. Termination of proceeding. The termination of a proceeding by judgment, order, settlement or conviction or upon a plea of nolo contendere or its equivalent is not of itself determinative that the director did not meet the relevant standard of conduct described in this section.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Limits. Unless ordered by a court under section 855, subsection 1, paragraph C, a corporation may not indemnify one of the corporation's directors:

A. In connection with a proceeding by or in the right of the corporation, except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct under subsection 1; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. In connection with any proceeding with respect to conduct for which the director was adjudged liable on the basis that the director received a financial benefit to which the director was not entitled, whether or not involving action in the director's official capacity. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §68 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B68 (AMD).



13-C §853. Mandatory indemnification

A corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because the director was a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §854. Advance for expenses

1. Conditions. A corporation may, before final disposition of a proceeding, advance funds to pay for or reimburse the expenses incurred in connection with the proceeding by an individual who is a party to the proceeding because that individual is a member of the board of directors, if the individual delivers to the corporation:

A. A signed written affirmation of the individual's good faith belief that the individual has met the relevant standard of conduct described in section 852, subsection 1 or that the proceeding involves conduct for which liability has been eliminated under a provision of the corporation's articles of incorporation as authorized by section 202, subsection 2, paragraph D; and [2011, c. 274, §33 (AMD).]

B. The individual's signed written undertaking to repay any funds advanced if the individual is not entitled to mandatory indemnification under section 853 and it is ultimately determined under section 855 or 856 that the individual has not met the relevant standard of conduct described in section 852. [2011, c. 274, §33 (AMD).]

[ 2011, c. 274, §33 (AMD) .]

2. Repayment obligation. The undertaking required by subsection 1, paragraph B must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to the financial ability of the director to make repayment.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

3. Authorization process. Authorizations under this section may be made:

A. By the corporation's board of directors:

(1) If there are 2 or more qualified directors, by a majority vote of all the qualified directors, a majority of whom for this purpose constitutes a quorum, or by a majority of the members of a committee of 2 or more qualified directors appointed by a majority vote of all the qualified directors; or

(2) If there are fewer than 2 qualified directors, by the vote necessary for action by the corporation's board of directors in accordance with section 825, subsection 3, in which authorization directors who do not qualify as qualified directors may participate; or [2007, c. 289, §24 (AMD).]

B. By the shareholders, but shares owned by or voted under the control of a director who at the time is not a qualified director may not be voted on the authorization. [2007, c. 289, §24 (AMD).]

[ 2007, c. 289, §24 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B68 (AMD). 2007, c. 289, §§23, 24 (AMD). 2011, c. 274, §33 (AMD).



13-C §855. Court-ordered indemnification; advance for expenses

1. Application and order. A director who is a party to a proceeding because the director is a director of the corporation may apply for indemnification or an advance for expenses to the court conducting the proceeding or to another court of competent jurisdiction. After receipt of an application and after giving any notice the court considers necessary, the court shall:

A. Order indemnification if the court determines that the director is entitled to mandatory indemnification under section 853; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Order indemnification or an advance for expenses if the court determines that the director is entitled to indemnification or an advance for expenses pursuant to a provision authorized by section 859, subsection 1; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Order indemnification or an advance for expenses if the court determines, in view of all the relevant circumstances, that it is fair and reasonable:

(1) To indemnify the director; or

(2) To advance expenses to the director even if the director has not met the relevant standard of conduct set forth in section 852, subsection 1, failed to comply with section 854 or was adjudged liable in a proceeding referred to in section 852, subsection 4, paragraph A or B, but, if the director was adjudged so liable, the director's indemnification must be limited to reasonable expenses incurred in connection with the proceeding. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §68 (AMD) .]

2. Entitlement to expenses. If the court determines that the director is entitled to indemnification under subsection 1, paragraph A or to indemnification or an advance for expenses under subsection 1, paragraph B, the court shall also order the corporation to pay the director's reasonable expenses incurred in connection with obtaining the court-ordered indemnification or advance for expenses. If the court determines that the director is entitled to indemnification or an advance for expenses under subsection 1, paragraph C, the court may also order the corporation to pay the director's reasonable expenses incurred in connection with obtaining the court-ordered indemnification or advance for expenses.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B68 (AMD).



13-C §856. Determination and authorization of indemnification

1. Prerequisites to indemnity. A corporation may not indemnify a director under section 852, subsection 1 unless authorized for a specific proceeding after a determination has been made that indemnification of the director is permissible because the director has met the relevant standard of conduct set forth in section 852.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

2. Determination of permissibility. A determination under subsection 1 that indemnification is permissible must be made:

A. If there are 2 or more qualified directors, by the corporation's board of directors by a majority vote of all the qualified directors, a majority of whom for this purpose constitutes a quorum, or by a majority of the members of a committee of 2 or more qualified directors appointed by a majority vote of all the qualified directors; [2007, c. 289, §25 (AMD).]

B. By special legal counsel:

(1) Selected in the manner prescribed in paragraph A; or

(2) If there are fewer than 2 qualified directors, selected by the corporation's board of directors in which selection directors who are not qualified directors may participate; or [2007, c. 289, §25 (AMD).]

C. By the shareholders, but shares owned by or voted under the control of a director who at the time is not a qualified director may not be voted on the determination. [2007, c. 289, §25 (AMD).]

[ 2007, c. 289, §25 (AMD) .]

3. Authorization process. Authorization of indemnification must be made in the same manner as the determination that indemnification is permissible, except that if there are fewer than 2 qualified directors or if the determination is made by special legal counsel, authorization of indemnification must be made by those entitled to select special legal counsel under subsection 2, paragraph B, subparagraph (2).

[ 2007, c. 289, §26 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B68 (AMD). 2007, c. 289, §§25, 26 (AMD).



13-C §857. Indemnification of officers

1. Permissible scope. A corporation may indemnify and advance expenses under this subchapter to an officer of the corporation who is a party to a proceeding because the officer is an officer of the corporation:

A. To the same extent as a director; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. If the officer is an officer but not a director, to such further extent as may be provided by the corporation's articles of incorporation, the bylaws, a resolution of the corporation's board of directors or a contract except for:

(1) Liability in connection with a proceeding by or in the right of the corporation other than for reasonable expenses incurred in connection with the proceeding; or

(2) Liability arising out of conduct that constitutes:

(a) Receipt by the officer of a financial benefit to which the officer is not entitled;

(b) An intentional infliction of harm on the corporation or the shareholders; or

(c) An intentional violation of criminal law. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §68 (AMD) .]

2. Dual capacity. Subsection 1, paragraph B applies to an officer who is also a director if the basis on which the officer is made a party to the proceeding is an act or omission solely as an officer.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

3. Mandatory indemnification. An officer who is not a director is entitled to mandatory indemnification under section 853 and may apply to a court under section 855 for indemnification or an advance for expenses, in each case to the same extent to which a director may be entitled to indemnification or an advance for expenses under those provisions.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B68 (AMD).



13-C §858. Insurance

A corporation may purchase and maintain insurance on behalf of an individual who is a director or officer of the corporation, or who, while a director or officer of the corporation, serves at the corporation's request as a director, officer, partner, trustee, employee or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan or other entity against liability asserted against or incurred by that individual in that capacity or arising from the individual's status as a director or officer, whether or not the corporation would have power to indemnify or advance expenses to the individual against the same liability under this subchapter. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §859. Variation by corporate action; application of subchapter

1. Undertakings to indemnify. A corporation may, by a provision in its articles of incorporation or bylaws or in a resolution adopted or a contract approved by its board of directors or shareholders, obligate itself in advance of the act or omission giving rise to a proceeding to provide indemnification in accordance with section 852 or advance funds to pay for or reimburse expenses in accordance with section 854. Such an obligatory provision is deemed to satisfy the requirements for authorization referred to in sections 854, subsection 3 and 856, subsection 3. Any such provision that obligates the corporation to provide indemnification to the fullest extent permitted by law is deemed to obligate the corporation to advance funds to pay for or reimburse expenses in accordance with section 854 to the fullest extent permitted by law, unless the provision specifically provides otherwise.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

1-A. Right to indemnification or to advances for expenses. A right to indemnification or to advances for expenses created by this subchapter or under subsection 1 and in effect at the time of an act or omission giving rise to the right to indemnification or advances may not be eliminated or impaired with respect to that act or omission by an amendment of the articles of incorporation or bylaws or a resolution of the board of directors or shareholders, adopted after the occurrence of the act or omission, unless, in the case of a right to indemnification or to advances for expenses created under subsection 1, the provision creating the right and in effect at the time of the act or omission explicitly authorizes the elimination or impairment after the act or omission has occurred.

[ 2011, c. 274, §34 (NEW) .]

2. Predecessors. A provision pursuant to subsection 1 may not obligate the corporation to indemnify or advance expenses to a director of a predecessor of the corporation pertaining to conduct with respect to the predecessor unless otherwise specifically provided. A provision for indemnification or an advance for expenses in the corporation's articles of incorporation or bylaws or a resolution of the corporation's board of directors or shareholders of a predecessor of the corporation in a merger or in a contract to which the predecessor is a party, existing at the time the merger takes effect, is governed by section 1107, subsection 1, paragraph D.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

3. Limits. Subject to subsection 1-A, a corporation may, by a provision in its articles of incorporation, limit the right to indemnification or to an advance for expenses created by or pursuant to this subchapter.

[ 2011, c. 274, §35 (AMD) .]

4. Witness expenses. This subchapter does not limit a corporation's power to pay or reimburse expenses incurred by a director or an officer in connection with the director's or officer's appearance as a witness in a proceeding at a time when the director or officer is not a party to the proceeding.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

5. Insurance. This subchapter does not limit a corporation's power to indemnify, advance expenses to or provide or maintain insurance on behalf of an employee or agent.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B68 (AMD). 2011, c. 274, §§34, 35 (AMD).



13-C §860. Exclusivity of subchapter

A corporation may provide indemnification or advance expenses to a director or an officer only as permitted by this subchapter. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 6: DIRECTORS' CONFLICTING-INTEREST TRANSACTIONS

13-C §871. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Conflicting interest.

[ 2007, c. 289, §27 (RP) .]

1-A. Control. "Control" means:

A. Having the power, directly or indirectly, to elect or remove a majority of the members of the board of directors or other governing body of an entity, whether through the ownership of voting shares or interests, by contract or otherwise; or [2007, c. 289, §27 (NEW).]

B. Being subject to a majority of the risk of loss from the entity’s activities or entitled to receive a majority of the entity’s residual returns. [2007, c. 289, §27 (NEW).]

[ 2007, c. 289, §27 (NEW) .]

1-B. Controlled by. "Controlled by" means a person subject to control by another person.

[ 2007, c. 289, §27 (NEW) .]

2. Director's conflicting-interest transaction. "Director's conflicting-interest transaction" means, as effected or proposed to be effected by a corporation or by an entity controlled by a corporation, a transaction:

A. To which, at the relevant time, the director is a party; [2007, c. 289, §27 (NEW).]

B. That the director knew of, at the relevant time, and in which the director had a material financial interest, known by the director; or [2007, c. 289, §27 (NEW).]

C. To which a related person was a party or had a material financial interest in, known, at the relevant time, by the director. [2007, c. 289, §27 (NEW).]

[ 2007, c. 289, §27 (AMD) .]

2-A. Material financial interest. "Material financial interest" means a financial interest in a transaction that would reasonably be expected to impair the objectivity of the director’s judgment when participating in action on the authorization of the transaction.

[ 2007, c. 289, §27 (NEW) .]

3. Related person. "Related person" means:

A. The individual's spouse; [2015, c. 259, §14 (AMD).]

B. [2007, c. 289, §27 (RP).]

C. A child, stepchild, grandchild, parent, stepparent, grandparent, sibling, stepsibling, half sibling, aunt, uncle, niece or nephew, or spouse of any of those persons, of the individual or of the individual's spouse; [2015, c. 259, §14 (AMD).]

D. Another individual living in the same home as the individual; [2015, c. 259, §14 (AMD).]

E. An entity, other than the corporation or an entity controlled by the corporation, controlled by the individual or any person specified in paragraph A, C or D; [2015, c. 259, §14 (AMD).]

F. A domestic or foreign:

(1) Business or nonprofit corporation, other than the corporation or an entity controlled by the corporation, of which the individual is a director;

(2) Unincorporated entity of which the individual is a general partner or a member of the governing body; or

(3) Individual, trust or estate for whom or of which the individual is a trustee, guardian, personal representative or like fiduciary; or [2015, c. 259, §14 (AMD).]

G. A person that is, or an entity that is controlled by, an employer of the individual. [2015, c. 259, §14 (AMD).]

[ 2015, c. 259, §14 (AMD) .]

3-A. Relevant time. "Relevant time," with regard to a transaction, means:

A. The time at which the directors' action regarding the transaction is taken in compliance with section 873; or [2007, c. 289, §27 (NEW).]

B. If the transaction is not brought before the board of directors of the corporation, or its committee, for action under section 873, the time at which the corporation or an entity controlled by the corporation becomes legally obligated to consummate the transaction. [2007, c. 289, §27 (NEW).]

[ 2007, c. 289, §27 (NEW) .]

4. Required disclosure. "Required disclosure" means disclosure of:

A. The existence and nature of the director's conflicting interest; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. All facts known to the director regarding the subject matter of the transaction that a director without such conflicting interest would reasonably believe to be material in deciding whether to proceed with the transaction. [2007, c. 289, §27 (AMD).]

[ 2007, c. 289, §27 (AMD) .]

5. Time of commitment.

[ 2007, c. 289, §27 (RP) .]

SECTION HISTORY

RR 2001, c. 2, §A21 (AFF). RR 2001, c. 2, §A20 (COR). 2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §27 (AMD). 2015, c. 259, §14 (AMD).



13-C §872. Judicial action

1. Nonconflicting-interest transaction not actionable. A transaction effected or proposed to be effected by a corporation, or by an entity controlled by a corporation, may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against a director of the corporation, in a proceeding by a shareholder or by or in the right of the corporation on the ground that the director has an interest regarding the transaction if it is not a director’s conflicting-interest transaction.

[ 2007, c. 289, §28 (AMD) .]

2. Conflicting-interest transaction not actionable if standards met. A director's conflicting-interest transaction may not be the subject of equitable relief or give rise to an award of damages or other sanctions against a director of the corporation, in a proceeding by a shareholder or by or in the right of the corporation, on the ground that the director has an interest regarding the transaction, if:

A. Directors' action regarding the transaction was taken in compliance with section 873 at any time; [2007, c. 289, §28 (AMD).]

B. Shareholders' action regarding the transaction was taken in compliance with section 874 at any time; or [2007, c. 289, §28 (AMD).]

C. The transaction, judged according to the circumstances at the relevant time, is established to have been fair to the corporation. For purposes of this paragraph, a transaction is fair to a corporation if, taken as a whole, the transaction was beneficial to the corporation, taking into appropriate account whether the transaction was:

(1) Fair in terms of the director's dealings with the corporation; and

(2) Comparable to what might have been obtained in an arms-length transaction, given the consideration paid or received by the corporation. [2007, c. 289, §28 (AMD).]

[ 2007, c. 289, §28 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B69 (AMD). 2007, c. 289, §28 (AMD).



13-C §873. Directors' action

1. Action regarding transaction. Directors' action regarding a director's conflicting-interest transaction is effective for purposes of section 872, subsection 2, paragraph A if the transaction has been authorized by the affirmative vote of a majority, but no fewer than 2, of the qualified directors who voted on the transaction, after required disclosure by the conflicted director of information not already known by those qualified directors, or after modified disclosure in compliance with subsection 2-A, except that action by a committee is effective under this section only if:

A. The qualified directors have deliberated and voted outside the presence of and without the participation by any other director; and [2007, c. 289, §29 (AMD).]

B. When the action has been taken by a committee, all members of the committee were qualified directors and either:

(1) The committee was composed of all the qualified directors on the board of directors; or

(2) The members of the committee were appointed by the affirmative vote of a majority of the qualified directors on the board. [2007, c. 289, §29 (AMD).]

[ 2007, c. 289, §29 (AMD) .]

2. Disclosure; conflicting interest.

[ 2007, c. 289, §29 (RP) .]

2-A. Disclosure; conflicting interest. Notwithstanding subsection 1, when a transaction is a director's conflicting-interest transaction only because a related person described in section 871, subsection 3, paragraph F or G is a party to or has a material financial interest in the transaction, the conflicted director is not obligated to make required disclosure to the extent that the director reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality or a professional ethics rule, as long as the conflicted director discloses to the qualified directors voting on the transaction:

A. All information required to be disclosed that would not violate a duty or obligation of the director; [2007, c. 289, §29 (NEW).]

B. The existence and nature of the director's conflicting interest; and [2007, c. 289, §29 (NEW).]

C. The nature of the conflicted director's duty not to disclose the confidential information. [2007, c. 289, §29 (NEW).]

[ 2007, c. 289, §29 (NEW) .]

3. Quorum. A majority, but no fewer than 2, of all the qualified directors on the board of directors or on a committee, constitutes a quorum for purposes of action that complies with this section.

[ 2007, c. 289, §29 (AMD) .]

4. Qualified director.

[ 2007, c. 289, §29 (RP) .]

5. Authorization when qualified director's action not taken. When directors’ action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the articles of incorporation, the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the board of directors or a committee, in which action directors who are not qualified directors may participate.

[ 2007, c. 289, §29 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B70,71 (AMD). 2007, c. 289, §29 (AMD).



13-C §874. Shareholders' action

1. Shareholders' action. Shareholders' action regarding a director's conflicting-interest transaction is effective for purposes of section 872, subsection 2, paragraph B if a majority of the votes cast by the holders of all qualified shares are in favor of the transaction after:

A. Notice to shareholders describing the action to be taken regarding the transaction; [2007, c. 289, §30 (AMD).]

B. Provision to the corporation of the information referred to in subsection 4; and [2007, c. 289, §30 (AMD).]

C. Communication to the shareholders entitled to vote on the transaction of the information that is the subject of required disclosure, to the extent the information is not known by them. [2007, c. 289, §30 (AMD).]

In the case of shareholders' action at a meeting, the shareholders entitled to vote are determined as of the record date for notice of the meeting.

[ 2011, c. 274, §36 (AMD) .]

2. Qualified shares.

[ 2007, c. 289, §30 (RP) .]

3. Quorum. A majority of the votes entitled to be cast by the holders of all qualified shares constitutes a quorum for purposes of compliance with this section. Subject to subsection 5, shareholders' action that otherwise complies with this section is not affected by the presence of holders of shares that are not qualified shares, or the voting of shares that are not qualified shares.

[ 2007, c. 289, §30 (AMD) .]

4. Identification of holdings. A director who has a conflicting interest regarding the transaction shall, before the shareholders' vote, inform the clerk or other officer or agent of the corporation authorized to tabulate votes, in writing, of the number of shares that the director knows are not qualified shares under subsection 3 and the identity of the holders of those shares.

[ 2007, c. 289, §30 (AMD) .]

5. Failure to comply. If a shareholders' vote does not comply with subsection 1 solely because of a director's failure to comply with subsection 4 and if the director establishes that the failure was not intended to influence and did not in fact determine the outcome of the vote, the court may take such action regarding the transaction and the director and may give such effect, if any, to the shareholders' vote as the court considers appropriate in the circumstances.

[ 2007, c. 289, §30 (AMD) .]

6. Authorization when qualified shareholder action not taken. When shareholders’ action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the articles of incorporation, the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the shareholders, in which action shareholders that are not qualified shareholders may participate.

[ 2007, c. 289, §30 (NEW) .]

7. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. [2015, c. 259, §15 (RP).]

B. "Qualified shares" means all shares entitled to be voted with respect to the transaction except for shares that the secretary or other officer or agent of the corporation authorized to count votes either knows, or under subsection 4 is notified, are held by:

(1) A director who has a conflicting interest regarding the transaction; or

(2) A related person of the director, excluding a person described in section 871, subsection 3, paragraph G. [2015, c. 259, §15 (AMD).]

[ 2015, c. 259, §15 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B72,73 (AMD). 2007, c. 289, §30 (AMD). 2011, c. 274, §36 (AMD). 2015, c. 259, §15 (AMD).






Subchapter 7: BUSINESS OPPORTUNITIES

13-C §881. Business opportunities

1. Business opportunity not actionable if standards met. If a director or officer or related person of either pursues or takes advantage, directly or indirectly, of a business opportunity, that action may not be the subject of equitable relief or give rise to an award of damages or other sanctions against the director, officer or related person, in a proceeding by or in the right of the corporation on the ground that such opportunity should have first been offered to the corporation, if :

A. Before the director, officer or related person becomes legally obligated regarding the opportunity, the director or officer brings it to the attention of the corporation and action by qualified directors disclaiming the corporation’s interest in the opportunity is taken in compliance with the same procedures set forth in section 873; [2015, c. 259, §16 (AMD).]

B. Before the director, officer or related person becomes legally obligated regarding the opportunity, the director or officer brings it to the attention of the corporation and action by shareholders disclaiming the corporation’s interest in the opportunity is taken in compliance with the procedures set forth in section 874, as if the decision being made concerned a director’s conflicting-interest transaction as defined in section 871, subsection 2; or [2015, c. 259, §16 (AMD).]

C. The duty to offer the corporation the particular business opportunity has been limited or eliminated pursuant to a provision of the articles of incorporation adopted and in the case of officers and their related persons, made effective by action of qualified directors in accordance with section 202, subsection 2, paragraph F. [2015, c. 259, §16 (NEW).]

In each case under paragraph A or B, the director, rather than making a required disclosure as defined in section 871, subsection 4, must have made prior disclosure to those acting on behalf of the corporation of all material facts concerning the business opportunity that are then known to the director.

[ 2015, c. 259, §16 (AMD) .]

2. No inference or change in burden of proof. In any proceeding seeking equitable relief or other remedies based upon an alleged improper pursuit or taking advantage of a business opportunity by a director or officer, the fact that the director or officer did not employ the procedure described in subsection 1, paragraph A or B before taking advantage of the opportunity does not create an inference that the opportunity should have been first presented to the corporation or alter the burden of proof otherwise applicable to establish that the director breached a duty to the corporation in the circumstances.

[ 2015, c. 259, §16 (AMD) .]

3. Related person. As used in this section, "related person" has the meaning set forth in section 871, subsection 3.

[ 2015, c. 259, §16 (NEW) .]

SECTION HISTORY

2007, c. 289, §31 (NEW). 2015, c. 259, §16 (AMD).









Chapter 9: DOMESTICATION AND CONVERSION

Subchapter 1: DOMESTICATION

13-C §921. Domestication

1. Foreign business corporation may become domestic business corporation. A foreign business corporation may become a domestic business corporation only if the domestication is permitted by the organic law of the foreign corporation. The laws of this State govern the effect of domesticating in this State pursuant to this subchapter.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Domestic business corporation may become foreign business corporation. A domestic business corporation may become a foreign business corporation only if the domestication is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of domestication, the domestication must be approved by the adoption by the domestic business corporation of a plan of domestication in the manner provided in this subchapter. The laws of the foreign jurisdiction govern the effect of domesticating in that jurisdiction.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Plan of domestication. A domestic business corporation's plan of domestication in accordance with subsection 2 must include:

A. The name of the jurisdiction in which the corporation is to be domesticated; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The terms and conditions of the domestication; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The manner and basis of reclassifying the shares of the corporation following its domestication into shares or other securities, obligations, rights to acquire shares or other securities, cash, other property or any combination thereof; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Any desired amendments to the articles of incorporation of the corporation following its domestication. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Amend plan. A domestic business corporation's plan of domestication submitted in accordance with subsection 2 may also include a provision that the plan may be amended prior to the filing of the document required by the laws of this State or the other jurisdiction to consummate the domestication, except that after approval of the plan by the shareholders the plan may not be amended to change:

A. The amount or kind of shares or other securities, obligations, rights to acquire shares or other securities, cash or other property to be received by the shareholders under the plan; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The articles of incorporation of the corporation as they will be in effect immediately following the domestication, except for changes permitted by section 1005 or by comparable provisions of the laws of the other jurisdiction; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Transitional rule. If any debt security, note or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind issued, incurred or signed by a domestic business corporation before July 1, 2003 contains a provision applying to a merger of the corporation and the document does not refer to a domestication of the corporation, the provision is deemed to apply to a domestication of the corporation until the provision is amended.

[ 2011, c. 274, §37 (AMD) .]

6. Extrinsic facts. Terms of a plan of domestication may be made dependent upon facts objectively ascertainable outside the plan in accordance with section 121, subsection 10.

[ 2003, c. 344, Pt. B, §75 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B74,75 (AMD). 2011, c. 274, §37 (AMD).



13-C §922. Action on plan of domestication

In the case of a domestication of a domestic business corporation, in this section referred to as the "corporation," in a foreign jurisdiction: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Plan adopted by directors. The plan of domestication must be adopted by the corporation's board of directors;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shareholders' approval. After adopting the plan of domestication, the corporation's board of directors shall submit the plan to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the plan, unless:

A. The board of directors makes a determination that because of conflicts of interest or other special circumstances the board of directors should not make such a recommendation; or [2011, c. 274, §38 (NEW).]

B. Section 827 applies. [2011, c. 274, §38 (NEW).]

If paragraph A or B applies, the board of directors shall transmit to the shareholders the basis for so proceeding;

[ 2011, c. 274, §38 (RPR) .]

3. Conditional submission. The corporation's board of directors may condition its submission of the plan of domestication to the shareholders on any basis;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Notice of meeting. If the approval of the shareholders of the plan of domestication under subsection 2 is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan of domestication is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice must include or be accompanied by a copy of the corporation's articles of incorporation as they will be in effect immediately after the domestication;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Majority approval. Unless the corporation's articles of incorporation or its board of directors acting pursuant to subsection 3 requires a greater vote, approval of the plan of domestication requires the approval of the shareholders and, if any class or series of shares is entitled to vote as a separate group on the plan, the approval of each such separate voting group by a majority of all the votes entitled to be cast on the plan by that voting group. The articles of incorporation may provide that the plan may be approved by a lesser vote of each voting group entitled to vote on the plan but in no case less than a majority of the votes cast by that voting group at a meeting at which there exists, for each such voting group, a quorum consisting of at least a majority of the votes entitled to be cast on the plan by each voting group entitled to vote on the plan;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Voting groups. Subject to subsection 6-A, separate voting by voting groups is required by each class or series of shares that:

A. Is to be reclassified under the plan of domestication into other securities, obligations, rights to acquire shares or other securities, cash, other property or any combination thereof; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Is entitled to vote as a separate group on a provision of the plan of domestication that constitutes a proposed amendment to the corporation's articles of incorporation following its domestication that requires action by separate voting groups under section 1004; or [2011, c. 274, §39 (AMD).]

C. Is entitled under the corporation's articles of incorporation to vote as a voting group to approve an amendment of the articles; [2011, c. 274, §39 (AMD).]

[ 2011, c. 274, §39 (AMD) .]

6-A. Separate voting. The corporation's articles of incorporation may expressly limit or eliminate the separate voting rights provided in subsection 6, paragraph A;

[ 2011, c. 274, §40 (NEW) .]

7. Transitional rule. If any provision of the corporation's articles of incorporation or bylaws or of an agreement to which any of the directors or shareholders are parties, adopted or entered into before July 1, 2003, applies to a merger of the corporation and that document does not refer to a domestication of the corporation, the provision is deemed to apply to a domestication of the corporation until the provision is amended; and

[ 2011, c. 274, §41 (AMD) .]

8. Consent of shareholders. A plan of domestication may be approved for a participating corporation by written consent of shareholders entitled to vote, as provided in section 704. If the plan of domestication is approved by written consent of all shareholders, whether or not entitled to vote, a resolution of the board of directors of the participating corporation approving, proposing, submitting, recommending or otherwise respecting the plan of domestication is not necessary and shareholders of the participating corporation are not entitled to receive notice of or to dissent from the plan of domestication.

[ 2003, c. 344, Pt. B, §77 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B76,77 (AMD). 2011, c. 274, §§38-41 (AMD).



13-C §923. Articles of domestication

1. Articles of domestication. After the domestication of a foreign business corporation, referred to in this section as the "corporation," has been authorized as required by the laws of the foreign jurisdiction, articles of domestication must be executed by an officer or other duly authorized representative of the corporation. The articles must set forth:

A. The name of the corporation immediately before the filing of the articles of domestication and, if that name is unavailable for use in this State or the corporation desires to change its name in connection with the domestication, a name that satisfies the requirements of section 401; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The jurisdiction of incorporation of the corporation immediately before the filing of the articles of domestication and the date the corporation was incorporated in that jurisdiction; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A statement that the domestication of the corporation in this State was duly authorized as required by the laws of the jurisdiction in which the corporation was incorporated immediately before its domestication in this State. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Provisions of articles of domestication. The articles of domestication of a corporation must either contain all the provisions that section 202, subsection 1 requires to be set forth in articles of incorporation with any other desired provisions that section 202, subsection 2 permits to be included in articles of incorporation or have attached articles of incorporation. In either case, provisions that would not be required by chapter 10 to be included in restated articles of incorporation may be omitted.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Delivery to Secretary of State. The articles of domestication of a corporation must be delivered to the Secretary of State for filing and take effect at the effective time provided in section 125.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Certificate of authority. If the corporation is authorized to transact business in this State under chapter 15, its certificate of authority is cancelled automatically on the effective date of its domestication.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §924. Surrender of charter upon domestication

1. Articles of charter surrender. Whenever a domestic business corporation, referred to in this section as the "corporation," has adopted and approved, in the manner required by this subchapter, a plan of domestication providing for the corporation to be domesticated in a foreign jurisdiction, articles of charter surrender must be executed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender must set forth:

A. The name of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A statement that the articles of charter surrender are being filed in connection with the domestication of the corporation in a foreign jurisdiction; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A statement that the domestication was duly approved by the shareholders and, if voting by any separate voting group was required, by each such separate voting group, in the manner required by this Act and the corporation's articles of incorporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The corporation's new jurisdiction of incorporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Filing of articles of charter surrender. The articles of charter surrender must be delivered by the corporation to the Secretary of State for filing. The articles of charter surrender take effect on the effective time provided in section 125.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §925. Effect of domestication

1. Domestication of foreign business corporation. When a domestication in this State of a foreign business corporation, referred to in this subsection as the "corporation," becomes effective:

A. The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without reversion or impairment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The liabilities of the corporation remain the liabilities of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. An action or proceeding pending against the corporation continues against the corporation as if the domestication had not occurred; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The articles of domestication, or the articles of incorporation attached to the articles of domestication, constitute the articles of incorporation of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. The shares of the corporation are reclassified into shares, other securities, obligations, rights to acquire shares or other securities or into cash or other property in accordance with the terms of the domestication as approved under the laws of the foreign jurisdiction, and the shareholders are entitled only to the rights provided by those terms and under those laws; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. The corporation is deemed to:

(1) Be incorporated under the laws of this State for all purposes;

(2) Be the same corporation without interruption as the corporation that existed under the laws of the foreign jurisdiction; and

(3) Have been incorporated on the date it was originally incorporated in the foreign jurisdiction. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Domestication of domestic business corporation. When a domestication of a domestic business corporation in a foreign jurisdiction becomes effective, that foreign business corporation is deemed to:

A. Appoint the Secretary of State as its agent for service of process in a proceeding to enforce the rights of shareholders who exercise appraisal rights in connection with the domestication and that foreign business corporation shall provide a mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Agree to promptly pay the amount, if any, to which the shareholders are entitled under chapter 13. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Owner liability. The owner liability of a shareholder in a foreign business corporation that is domesticated in this State, referred to in this subsection as the "corporation," is as provided in this subsection.

A. The domestication does not discharge any owner liability under the laws of the foreign jurisdiction to the extent any owner liability arose before the effective time of the articles of domestication. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The shareholder does not have owner liability under the laws of the foreign jurisdiction for any debt, obligation or liability of the corporation that arises after the effective time of the articles of domestication. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The provisions of the laws of the foreign jurisdiction continue to apply to the collection or discharge of any owner liability preserved by paragraph A as if the domestication had not occurred and the corporation were still incorporated under the laws of the foreign jurisdiction. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The shareholder has whatever rights of contribution from other shareholders that are provided by the laws of the foreign jurisdiction with respect to any owner liability preserved by paragraph A as if the domestication had not occurred and the corporation were still incorporated under the laws of that jurisdiction. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §926. Abandonment of domestication

1. Abandonment of domestication by domestic business corporation. Unless otherwise provided in a plan of domestication of a domestic business corporation, after the plan has been adopted and approved as required by this subchapter and at any time before the domestication has become effective, it may be abandoned by the corporation's board of directors without action by the shareholders.

If a domestication is abandoned under this subsection after articles of charter surrender have been filed with the Secretary of State but before the domestication has become effective, a statement that the domestication has been abandoned in accordance with this section, executed by an officer or other duly authorized representative of the corporation, must be delivered to the Secretary of State for filing prior to the effective date of the domestication. The statement takes effect upon filing, and the domestication is considered abandoned and does not become effective.

[ 2003, c. 344, Pt. B, §78 (AMD) .]

2. Abandonment of domestication by foreign business corporation. If the domestication of a foreign business corporation in this State is abandoned in accordance with the laws of the foreign jurisdiction after articles of domestication have been filed with the Secretary of State, a statement that the domestication has been abandoned, executed by an officer or other duly authorized representative of the corporation, must be delivered to the Secretary of State for filing. The statement takes effect upon filing, and the domestication is considered abandoned and does not become effective.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B78 (AMD).






Subchapter 2: NONPROFIT CONVERSION

13-C §931. Nonprofit conversion

1. Domestic nonprofit corporation; nonprofit conversion plan. A domestic business corporation may become a domestic nonprofit corporation pursuant to a plan of nonprofit conversion as provided in this subchapter.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Foreign nonprofit corporation; nonprofit conversion plan. A domestic business corporation may become a foreign nonprofit corporation if the nonprofit conversion is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of nonprofit conversion, the foreign nonprofit conversion must be approved by the adoption by the domestic business corporation of a plan of nonprofit conversion in the manner provided in this subchapter. The laws of the foreign jurisdiction govern the effect of the foreign nonprofit conversion.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Nonprofit conversion plan. A plan of nonprofit conversion pursuant to subsection 1 or 2 must include:

A. The terms and conditions of the conversion; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The manner and basis of reclassifying the shares of the corporation following its conversion into memberships, if any, or securities, obligations, rights to acquire memberships or securities, cash, other property or any combination thereof; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any desired amendments to the articles of incorporation of the corporation following its conversion; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. If the domestic business corporation is to be converted to a foreign nonprofit corporation, a statement naming the jurisdiction in which the corporation will be incorporated after the conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Amendment provision. A plan of nonprofit conversion under this section may also include a provision that the plan may be amended prior to the filing of articles of nonprofit conversion, except that after approval of the plan by the shareholders the plan may not be amended to change:

A. The amount or kind of memberships or securities, obligations, rights to acquire memberships or securities, cash or other property to be received by the shareholders under the plan; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The articles of incorporation as they will be in effect immediately following the conversion, except for changes permitted by section 1005; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Transitional rule. If any debt security, note or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind issued, incurred or signed by a domestic business corporation before July 1, 2003 contains a provision applying to a merger of the domestic business corporation and the document does not refer to a nonprofit conversion of the domestic business corporation, the provision is deemed to apply to a nonprofit conversion of the domestic business corporation until the provision is amended.

[ 2011, c. 274, §42 (AMD) .]

6. Extrinsic facts. Terms of a plan of nonprofit conversion may be made dependent upon facts objectively ascertainable outside the plan in accordance with section 121, subsection 10.

[ 2003, c. 344, Pt. B, §80 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B79,80 (AMD). 2011, c. 274, §42 (AMD).



13-C §932. Action on plan of nonprofit conversion

In the case of a conversion of a domestic business corporation to a domestic or foreign nonprofit corporation: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Plan adopted by directors. The plan of nonprofit conversion must be adopted by the corporation's board of directors;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shareholders' approval. After adopting the plan of nonprofit conversion, the corporation's board of directors shall submit the plan to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the plan, unless:

A. The board of directors makes a determination that because of conflicts of interest or other special circumstances the board of directors should not make such a recommendation; or [2011, c. 274, §43 (NEW).]

B. Section 827 applies. [2011, c. 274, §43 (NEW).]

If paragraph A or B applies, the board of directors shall transmit to the shareholders the basis for so proceeding;

[ 2011, c. 274, §43 (RPR) .]

3. Conditional submission. The corporation's board of directors may condition its submission of the plan of nonprofit conversion to the shareholders on any basis;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Notice of meeting. If the approval of the shareholders of the plan of nonprofit conversion is to be given at a meeting, the domestic business corporation shall notify each shareholder of the meeting of shareholders at which the plan of nonprofit conversion is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice must include or be accompanied by a copy of the corporation's articles of incorporation as they will be in effect immediately after the nonprofit conversion;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Majority approval. Unless the corporation's articles of incorporation or its board of directors acting pursuant to subsection 3 requires a greater vote, approval of the plan of nonprofit conversion requires the approval of the shareholders by a majority of all the votes entitled to be cast on the plan by the shareholders and, if any class or series is entitled to vote as a separate voting group on the plan, the approval of each such separate voting group by a majority of all the votes entitled to be cast on the plan by that voting group. The articles of incorporation may provide that the plan may be approved by a lesser vote of each voting group entitled to vote on the plan but in no case less than a majority of the votes cast by that voting group at a meeting at which there exists, for each such voting group, a quorum consisting of at least a majority of the votes entitled to be cast on the plan by each voting group entitled to vote on the plan;

[ 2003, c. 344, Pt. B, §81 (AMD) .]

6. Voting groups. In addition to the vote required under subsection 5, separate voting by voting groups is also required by each class or series of shares. Unless the corporation's articles of incorporation or its board of directors acting pursuant to subsection 3 requires a greater vote or a greater number of votes to be present, if the corporation has more than one class or series of shares outstanding, approval of the plan of nonprofit conversion requires the approval of each separate voting group by a majority of the votes entitled to be cast on the nonprofit conversion by that voting group; and

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Transitional rule. If any provision of the corporation's articles of incorporation or bylaws or of an agreement to which any of the directors or shareholders are parties, adopted or entered into before July 1, 2003, other than a provision that eliminates or limits voting or appraisal rights, applies to a merger and the document does not refer to a nonprofit conversion of the domestic business corporation, the provision is deemed to apply to a nonprofit conversion of the domestic business corporation until the provision is amended.

[ 2011, c. 274, §44 (AMD) .]

8. Consent of shareholders. A plan of nonprofit conversion may be approved for a participating corporation by written consent of shareholders entitled to vote, as provided in section 704. If the plan of nonprofit conversion is approved by written consent of all shareholders, whether or not entitled to vote, a resolution of the board of directors of the participating corporation approving, proposing, submitting, recommending or otherwise respecting the plan of nonprofit conversion is not necessary and shareholders of the participating corporation are not entitled to receive notice of or to dissent from the plan of nonprofit conversion.

[ 2003, c. 344, Pt. B, §82 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B81,82 (AMD). 2011, c. 274, §§43, 44 (AMD).



13-C §933. Articles of nonprofit conversion

1. Articles of nonprofit conversion. After a plan of nonprofit conversion providing for the conversion of a domestic business corporation, referred to in this section as the "corporation," to a domestic nonprofit corporation has been adopted and approved as required by this Act, articles of nonprofit conversion must be executed on behalf of the corporation by an officer or other duly authorized representative of the corporation. The articles must set forth:

A. The name of the corporation immediately before the filing of the articles of nonprofit conversion and, if that name does not satisfy the requirements of the Maine Nonprofit Corporation Act or the corporation desires to change its name in connection with the conversion, a name that satisfies the requirements of the Maine Nonprofit Corporation Act; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A statement that the plan of nonprofit conversion was duly approved by the shareholders in the manner required by this Act and the articles of incorporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Provisions of articles of nonprofit conversion. The articles of nonprofit conversion must either contain all the provisions that the Maine Nonprofit Corporation Act requires to be set forth in articles of incorporation of a domestic nonprofit corporation with any other desired provisions permitted by the Maine Nonprofit Corporation Act or have attached articles of incorporation that satisfy the requirements of the Maine Nonprofit Corporation Act. In either case, provisions that would not be required by the Maine Nonprofit Corporation Act to be included in restated articles of incorporation of a domestic nonprofit corporation may be omitted.

[ 2003, c. 344, Pt. B, §83 (AMD) .]

3. Delivery to Secretary of State. The articles of nonprofit conversion must be delivered to the Secretary of State for filing and take effect at the effective time provided in section 125.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B83 (AMD).



13-C §934. Surrender of charter upon foreign nonprofit conversion

1. Articles of charter surrender. Whenever a domestic business corporation, referred to in this section as the "corporation," has adopted and approved, in the manner required by this subchapter, a plan of nonprofit conversion providing for the corporation to be converted to a foreign nonprofit corporation, articles of charter surrender must be executed on behalf of the corporation by an officer or other duly authorized representative of the corporation. The articles of charter surrender must set forth:

A. The name of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A statement that the articles of charter surrender are being filed in connection with the conversion of the corporation to a foreign nonprofit corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A statement that the foreign nonprofit conversion was duly approved by the shareholders in the manner required by this Act and the corporation's articles of incorporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The corporation's new jurisdiction of incorporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Filing of articles of charter surrender. The articles of charter surrender must be delivered by the corporation to the Secretary of State for filing. The articles of charter surrender take effect on the effective time provided in section 125.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §935. Effect of nonprofit conversion

1. Conversion to domestic nonprofit corporation. When the conversion of a domestic business corporation to a domestic nonprofit corporation, referred to in this subsection as the "corporation," becomes effective:

A. The title to all real and personal property, both tangible and intangible, of the domestic business corporation remains in the corporation without reversion or impairment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The liabilities of the domestic business corporation remain the liabilities of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. An action or proceeding pending against the domestic business corporation continues against the corporation as if the conversion had not occurred; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The articles of nonprofit conversion, or the articles of incorporation attached to the articles of nonprofit conversion, constitute the articles of incorporation of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. The shares of the corporation are reclassified into memberships, securities, obligations, rights to acquire memberships or securities or into cash or other property in accordance with the plan of conversion, and the shareholders are entitled only to the rights provided in the plan of nonprofit conversion or to any rights they may have under chapter 13; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. The corporation is deemed to:

(1) Be a domestic nonprofit corporation for all purposes;

(2) Be the same corporation without interruption as the domestic business corporation; and

(3) Have been incorporated on the date that it was originally incorporated as a domestic business corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Conversion to foreign nonprofit corporation. When the conversion of a domestic business corporation to a foreign nonprofit corporation becomes effective, that foreign nonprofit corporation is deemed to:

A. Appoint the Secretary of State as its agent for service of process in a proceeding to enforce the rights of shareholders who exercise appraisal rights in connection with the conversion and that domestic business corporation shall provide a mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State; and [2003, c. 344, Pt. B, §84 (AMD).]

B. Agree to promptly pay the amount, if any, to which the shareholders are entitled under chapter 13. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §84 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B84 (AMD).



13-C §936. Abandonment of nonprofit conversion

1. Abandonment of plan. Unless otherwise provided in a plan of nonprofit conversion of a domestic business corporation, after the plan has been adopted and approved as required by this subchapter and at any time before the nonprofit conversion has become effective, the plan may be abandoned by the corporation's board of directors without action by the shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Statement of abandonment. If a nonprofit conversion is abandoned under subsection 1 after articles of nonprofit conversion or articles of charter surrender have been filed with the Secretary of State but before the nonprofit conversion has become effective, a statement that the nonprofit conversion has been abandoned in accordance with this section, executed by an officer or other duly authorized representative of the corporation, must be delivered to the Secretary of State for filing prior to the effective date of the nonprofit conversion. The statement takes effect upon filing, and the nonprofit conversion is considered abandoned and does not become effective.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 3: FOREIGN NONPROFIT DOMESTICATION AND CONVERSION

13-C §941. Foreign nonprofit domestication and conversion

A foreign nonprofit corporation may become a domestic business corporation only if the domestication and conversion is permitted by the organic law of the foreign nonprofit corporation. The laws of this State govern the effect of converting to a domestic business corporation pursuant to this subchapter. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §942. Articles of domestication and conversion

1. Conversion to domestic business corporation. After the conversion of a foreign nonprofit corporation to a domestic business corporation, referred to in this subsection as the "corporation," has been authorized as required by the laws of the foreign jurisdiction, articles of domestication and conversion must be executed by an officer or other duly authorized representative of the corporation. The articles must set forth:

A. The name of the corporation immediately before the filing of the articles of domestication and conversion and, if that name is unavailable for use in this State or the corporation desires to change its name in connection with the domestication and conversion, a name that satisfies the requirements of section 401; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The jurisdiction of incorporation of the corporation immediately before the filing of the articles of domestication and conversion and the date the corporation was incorporated in that jurisdiction; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A statement that the domestication and conversion of the corporation in this State was duly authorized as required by the laws of the jurisdiction in which the corporation was incorporated immediately before its domestication and conversion in this State. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Provision of articles of domestication and conversion. The articles of domestication and conversion executed in accordance with subsection 1 must either contain all the provisions that section 202, subsection 1 requires to be set forth in articles of incorporation with any other desired provisions that section 202, subsection 2 permits to be included in articles of incorporation or have attached articles of incorporation. In either case, provisions that would not be required by chapter 10 to be included in restated articles of incorporation may be omitted.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Filing with Secretary of State. Articles of domestication and conversion executed in accordance with subsection 1 must be delivered to the Secretary of State for filing and take effect at the effective time provided in section 125.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Certificate of authority. If the foreign nonprofit corporation is authorized to carry on activities in this State under the provisions of the Maine Nonprofit Corporation Act, its certificate of authority is cancelled automatically on the effective date of its domestication and conversion.

[ 2003, c. 344, Pt. B, §85 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B85 (AMD).



13-C §943. Effect of foreign nonprofit domestication and conversion

1. Effect of domestication and conversion. When a domestication and conversion of a foreign nonprofit corporation to a domestic business corporation, referred to in this subsection as the "corporation," becomes effective:

A. The title to all real and personal property, both tangible and intangible, of the foreign nonprofit corporation remains in the corporation without reversion or impairment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The liabilities of the foreign nonprofit corporation remain the liabilities of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. An action or proceeding pending against the foreign nonprofit corporation continues against the corporation as if the domestication and conversion had not occurred; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The articles of domestication and conversion, or the articles of incorporation attached to the articles of domestication and conversion, constitute the articles of incorporation of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Shares, other securities, obligations, rights to acquire shares or other securities of the corporation or cash or other property must be issued or paid as provided pursuant to the laws of the foreign jurisdiction, so long as at least one share is outstanding immediately after the effective time; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. The corporation is deemed to:

(1) Be a domestic business corporation for all purposes;

(2) Be the same corporation without interruption as the corporation that existed under the laws of the jurisdiction in which it was formerly domiciled; and

(3) Have been incorporated on the date it was originally incorporated in the former jurisdiction. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Owner liability. The owner liability of a member of a foreign nonprofit corporation that domesticates and converts to a domestic business corporation is as provided in this subsection.

A. The domestication and conversion does not discharge any owner liability under the laws of the foreign jurisdiction to the extent any such owner liability arose before the effective time of the articles of domestication and conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The member does not have owner liability under the laws of the foreign jurisdiction for any debt, obligation or liability of the corporation that arises after the effective time of the articles of domestication and conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The provisions of the laws of the foreign jurisdiction continue to apply to the collection or discharge of any owner liability preserved by paragraph A as if the domestication and conversion had not occurred and the domestic business corporation were still incorporated under the laws of the foreign jurisdiction. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The member has whatever rights of contribution from other members are provided by the laws of the foreign jurisdiction with respect to any owner liability preserved by paragraph A as if the domestication and conversion had not occurred and the domestic business corporation were still incorporated under the laws of that jurisdiction. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §944. Abandonment of foreign nonprofit domestication and conversion

If the domestication and conversion of a foreign nonprofit corporation to a domestic business corporation is abandoned in accordance with the laws of the foreign jurisdiction after articles of domestication and conversion have been filed with the Secretary of State, a statement that the domestication and conversion has been abandoned, executed by an officer or other duly authorized representative of the corporation, must be delivered to the Secretary of State for filing. The statement takes effect upon filing, and the domestication and conversion is considered abandoned and does not become effective. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 4: ENTITY CONVERSION

13-C §951. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Converting entity. "Converting entity" means the domestic business corporation or domestic unincorporated entity that adopts a plan of entity conversion or the foreign unincorporated entity converting to a domestic business corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Surviving entity. "Surviving entity" means the corporation or unincorporated entity as it continues in existence immediately after consummation of an entity conversion pursuant to this subchapter.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §952. Entity conversion authorized

1. Domestic other entity. A domestic business corporation may become a domestic unincorporated entity pursuant to a plan of entity conversion. If the organic law of the unincorporated entity does not provide for such a conversion, section 957 governs the effect of converting to that form of unincorporated entity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Foreign unincorporated entity. A domestic business corporation may become a foreign unincorporated entity only if the entity conversion is permitted by the laws of the foreign jurisdiction. The laws of the foreign jurisdiction govern the effect of converting to an unincorporated entity in that jurisdiction.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Entity conversion. A domestic unincorporated entity may become a domestic business corporation. Section 957 governs the effect of converting to a domestic business corporation. If the organic law of a domestic unincorporated entity does not provide procedures for the approval of an entity conversion, the conversion must be adopted and approved, and the entity conversion effectuated, in the same manner as a merger of the unincorporated entity, and its interest holders are entitled to appraisal rights if appraisal rights are available upon any type of merger under the organic law of the unincorporated entity. If the organic law of a domestic unincorporated entity does not provide procedures for the approval of either an entity conversion or a merger, a plan of entity conversion must be adopted and approved, the entity conversion effectuated and appraisal rights exercised in accordance with the procedures in this subchapter and chapter 13. Without limiting the provisions of this subsection, a domestic unincorporated entity whose organic law does not provide procedures for the approval of an entity conversion is subject to subsection 5 and section 954, subsection 8. For purposes of applying this subchapter and chapter 13:

A. The unincorporated entity and its interest holders, interests and organic documents taken together are deemed to be a domestic business corporation and its shareholders, shares and articles of incorporation, respectively and vice versa, as the context may require; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. If the business and affairs of the unincorporated entity are managed by a group of persons that is not identical to the interest holders, that group is deemed to be the board of directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §86 (AMD) .]

4. Authorization to become corporation. A foreign unincorporated entity may become a domestic business corporation if the organic law of the foreign unincorporated entity authorizes it to become a corporation in another jurisdiction. The laws of this State govern the effect of conversion to a domestic business corporation pursuant to this subchapter.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Transitional rule. If any debt security, note or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind issued, incurred or signed by a domestic business corporation before July 1, 2003, applies to a merger of the corporation and the document does not refer to an entity conversion of the corporation, the provision is deemed to apply to an entity conversion of the corporation until the provision is amended.

[ 2011, c. 274, §45 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B86 (AMD). 2011, c. 274, §45 (AMD).



13-C §953. Plan of entity conversion

1. Plan of entity conversion. A plan of entity conversion under section 952 must include:

A. A statement of the type of unincorporated entity the surviving entity will be and, if the other entity will be a foreign unincorporated entity, its jurisdiction of organization; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The terms and conditions of the conversion; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The manner and basis of converting the shares of the domestic business corporation following its conversion into interests or other securities, obligations, rights to acquire interests or other securities, cash, other property, or any combination thereof; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The full text of the organic documents of the surviving entity as they will be in effect immediately after consummation of the conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Amendment of plan. A plan of entity conversion may also include a provision that the plan may be amended prior to the filing of articles of entity conversion, except that after approval of the plan by the shareholders the plan may not be amended to change:

A. The amount or kind of shares or other securities, interests, obligations, rights to acquire shares, other securities or interests, cash or other property to be received under the plan by the shareholders; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The organic documents that will be in effect immediately following the conversion, except for changes permitted by a provision of the organic law of the surviving entity comparable to section 1005; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Extrinsic facts. Terms of a plan of entity conversion may be made dependent upon facts objectively ascertainable outside the plan in accordance with section 121, subsection 10.

[ 2003, c. 344, Pt. B, §87 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B87 (AMD).



13-C §954. Action on plan of entity conversion

In the case of an entity conversion of a domestic business corporation, referred to in this section as the "corporation," to a domestic or foreign unincorporated entity: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Plan adopted by board. The plan of entity conversion must be adopted by the corporation's board of directors;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shareholders' approval. After adopting the plan of entity conversion, the corporation's board of directors shall submit the plan to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the plan, unless:

A. The board of directors makes a determination that because of conflicts of interest or other special circumstances the board of directors should not make such a recommendation; or [2011, c. 274, §46 (NEW).]

B. Section 827 applies. [2011, c. 274, §46 (NEW).]

If paragraph A or B applies, the board of directors shall transmit to the shareholders the basis for so proceeding;

[ 2011, c. 274, §46 (RPR) .]

3. Conditional submission. The corporation's board of directors may condition its submission of the plan of entity conversion to the shareholders on any basis;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Notice of meeting. If the approval of the shareholders of the plan of entity conversion under subsection 2 is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan of entity conversion is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice must include or be accompanied by a copy of the organic documents of the surviving entity as they will be in effect immediately after the entity conversion;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Majority approval. Unless the corporation's articles of incorporation or its board of directors acting pursuant to subsection 3 requires a greater vote, approval of the plan of entity conversion requires the approval of the shareholders at a meeting by a majority of all the votes entitled to be cast on the plan by the shareholders, voting as a single voting group. The articles of incorporation may provide that the plan may be approved by a lesser vote of each voting group entitled to vote on the plan but in no case less than a majority of the votes cast by that voting group at a meeting at which there exists, for each such voting group, a quorum consisting of at least a majority of the votes entitled to be cast on the plan by each voting group entitled to vote on the plan;

[ 2003, c. 344, Pt. B, §88 (AMD) .]

6. Voting groups. In addition to the vote required under subsection 5, separate voting by voting groups is also required by each class or series of shares. Unless the corporation's articles of incorporation or the board of directors acting pursuant to subsection 3 requires a greater vote or a greater number of votes to be present, if the corporation has more than one class or series of shares outstanding, approval of the plan of entity conversion requires the approval of each such separate voting group by a majority of the votes entitled to be cast on the conversion by that voting group. The articles of incorporation may provide that the plan may be approved by a lesser vote of each class or series of shares as provided in subsection 5;

[ 2003, c. 344, Pt. B, §88 (AMD) .]

7. Transitional rule. If any provision of the corporation's articles of incorporation or bylaws or of an agreement to which any of the directors or shareholders are parties, adopted or entered into before July 1, 2003, other than a provision that eliminates or limits voting or appraisal rights, applies to a merger and the document does not refer to an entity conversion of the corporation, the provision is deemed to apply to an entity conversion of the corporation until the provision is amended;

[ 2011, c. 274, §47 (AMD) .]

8. Written consent. If as a result of an entity conversion one or more shareholders of the corporation would become subject to owner liability for the debts, obligations or liabilities of any other person or entity, approval of the plan of conversion requires the execution by each such shareholder of a separate written consent to become subject to such owner liability; and

[ 2003, c. 344, Pt. B, §88 (AMD) .]

9. Consent of shareholders. A plan of entity conversion may be approved for a participating corporation by written consent of shareholders entitled to vote, as provided in section 704. If the plan of entity conversion is approved by written consent of all shareholders, whether or not entitled to vote, a resolution of the board of directors of the participating corporation approving, proposing, submitting, recommending or otherwise respecting the plan of entity conversion is not necessary and shareholders of the participating corporation are not entitled to receive notice of or to dissent from the plan of nonprofit conversion.

[ 2003, c. 344, Pt. B, §89 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B88,89 (AMD). 2011, c. 274, §§46, 47 (AMD).



13-C §955. Articles of entity conversion

1. Conversion to domestic unincorporated entity. After the conversion of a domestic business corporation, referred to in this subsection as the "corporation," to a domestic unincorporated entity has been adopted and approved as required by this Act, articles of entity conversion must be executed on behalf of the corporation by an officer or other duly authorized representative. The articles must:

A. Set forth the name of the corporation immediately before the filing of the articles of entity conversion and the name to which the name of the corporation is to be changed, which must be a name that satisfies the organic law of the surviving entity; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. State the type of unincorporated entity that the surviving entity will be; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Set forth a statement that the plan of entity conversion was duly approved by the shareholders in the manner required by this Act and the corporation's articles of incorporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. If the surviving entity is a filing entity, either contain all the provisions required to be set forth in its public organic document with any other desired provisions that are permitted or have attached a public organic document; except that, in either case, provisions that would not be required by chapter 10 to be included in a restated public organic document may be omitted. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Conversion to domestic business corporation. After the conversion of a domestic unincorporated entity to a domestic business corporation has been adopted and approved as required by the organic law of the unincorporated entity, articles of entity conversion must be executed on behalf of the unincorporated entity by an officer or other duly authorized representative of the unincorporated entity. The articles must:

A. Set forth the name of the unincorporated entity immediately before the filing of the articles of entity conversion and the name to which the name of the unincorporated entity is to be changed, which must be a name that satisfies the requirements of section 401; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Set forth a statement that the plan of entity conversion was duly approved in accordance with the organic law of the unincorporated entity; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Either contain all the provisions that section 202, subsection 1 requires to be set forth in articles of incorporation with any other desired provisions that section 202, subsection 2 permits to be included in articles of incorporation or have attached articles of incorporation; except that, in either case, provisions that would not be required under chapter 10 to be included in restated articles of incorporation of a domestic business corporation may be omitted. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §90 (AMD) .]

3. Conversion by law of foreign jurisdiction. After the conversion of a foreign unincorporated entity to a domestic business corporation is authorized as required by the laws of the foreign jurisdiction, articles of entity conversion must be executed on behalf of the foreign unincorporated entity by an officer or other duly authorized representative of the unincorporated entity. The articles must:

A. Set forth the name of the unincorporated entity immediately before the filing of the articles of entity conversion and the name to which the name of the unincorporated entity is to be changed, which must be a name that satisfies the requirements of section 401; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Set forth the jurisdiction under the laws of which the unincorporated entity was organized immediately before the filing of the articles of entity conversion and the date on which the unincorporated entity was organized in that jurisdiction; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Set forth a statement that the conversion of the unincorporated entity was duly approved in the manner required by its organic law; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Either contain all the provisions that section 202, subsection 1 requires to be set forth in articles of incorporation with any other desired provisions that section 202, subsection 2 permits to be included in articles of incorporation or have attached articles of incorporation; except that, in either case, provisions that would not be required by chapter 10 to be included in restated articles of incorporation of a domestic business corporation may be omitted. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §91 (AMD) .]

3-A. File with Secretary of State. The articles of entity conversion must be delivered to the Secretary of State for filing and take effect at the effective time provided in section 125.

[ RR 2001, c. 2, Pt. A, §23 (AFF); RR 2001, c. 2, Pt. A, §22 (COR) .]

4. Certificate of authority; cancelled. If the converting entity is a foreign unincorporated entity that is authorized to transact business in this State under a provision of law similar to chapter 15, its certificate of authority or other type of foreign qualification is cancelled automatically on the effective date of its conversion.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

RR 2001, c. 2, §A23 (AFF). RR 2001, c. 2, §A22 (COR). 2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B90,91 (AMD).



13-C §956. Surrender of charter upon conversion

1. Articles of charter surrender; domestic business corporation. Whenever a domestic business corporation has adopted and approved, in the manner required by this subchapter, a plan of entity conversion providing for the domestic business corporation, referred to in this section as the "corporation," to be converted to a foreign unincorporated entity, articles of charter surrender must be executed on behalf of the corporation by an officer or other duly authorized representative of the corporation. The articles of charter surrender must set forth:

A. The name of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A statement that the articles of charter surrender are being filed in connection with the conversion of the corporation to a foreign unincorporated entity; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A statement that the conversion was duly approved by the shareholders in the manner required by this Act and the corporation's articles of incorporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The jurisdiction under the laws of which the surviving entity is organized; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. If the surviving entity is a nonfiling entity, the address of its executive office immediately after the conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. File with Secretary of State. The articles of charter surrender must be delivered by the corporation to the Secretary of State for filing. The articles of charter surrender take effect on the effective time provided in section 125.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §957. Effect of entity conversion

1. Conversion to domestic business corporation or domestic other entity. When a conversion under this subchapter in which the surviving entity is a domestic business corporation or domestic unincorporated entity becomes effective:

A. The title to all real and personal property, both tangible and intangible, of the converting entity remains in the surviving entity without reversion or impairment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The liabilities of the converting entity remain the liabilities of the surviving entity; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. An action or proceeding pending against the converting entity continues against the surviving entity as if the conversion had not occurred; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. In the case of a surviving entity that is a filing entity, the articles of conversion or the articles of incorporation or public organic document attached to the articles of conversion constitute the articles of incorporation or public organic document of the surviving entity; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. In the case of a surviving entity that is a nonfiling entity, the private organic document provided for in the plan of entity conversion constitutes the private organic document of the surviving entity; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. The shares or interests of the converting entity are reclassified into shares, interests, other securities, obligations, rights to acquire shares, interests or other securities or into cash or other property in accordance with the plan of entity conversion; and the shareholders or interest holders of the converting entity are entitled only to the rights provided in the plan of entity conversion and to any rights they may have under chapter 13; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. The surviving entity is deemed to:

(1) Be a domestic business corporation or domestic unincorporated entity for all purposes;

(2) Be the same corporation or unincorporated entity without interruption as the converting entity; and

(3) Have been incorporated or otherwise organized on the date that the converting entity was originally incorporated or organized. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Conversion to a foreign other entity. When a conversion of a domestic business corporation to a foreign unincorporated entity becomes effective, the surviving entity is deemed to:

A. Appoint the Secretary of State as its agent for service of process in a proceeding to enforce the rights of shareholders who exercise appraisal rights in connection with the conversion and shall provide a mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Agree to promptly pay the amount, if any, to which the shareholders are entitled under chapter 13. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Owner liability; shareholder. A shareholder who becomes subject to owner liability for some or all of the debts, obligations or liabilities of the surviving entity is personally liable only for those debts, obligations or liabilities of the surviving entity that arise after the effective time of the articles of entity conversion.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Interest holder; owner liability. The owner liability of an interest holder in an unincorporated entity that converts to a domestic business corporation is as provided in this subsection.

A. The conversion does not discharge any owner liability under the organic law of the unincorporated entity to the extent any owner liability arose before the effective time of the articles of entity conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The interest holder does not have owner liability under the organic law of the unincorporated entity for any debt, obligation or liability of the domestic business corporation that arises after the effective time of the articles of entity conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The provisions of the organic law of the unincorporated entity continue to apply to the collection or discharge of any owner liability preserved by paragraph A as if the conversion had not occurred and the surviving entity were still the converting entity. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The interest holder has whatever rights of contribution from other interest holders are provided by the organic law of the unincorporated entity with respect to any owner liability preserved by paragraph A as if the conversion had not occurred and the surviving entity were still the converting entity. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §958. Abandonment of entity conversion

1. Conversion abandoned by board of directors. Unless otherwise provided in a plan of entity conversion of a domestic business corporation, after the plan has been adopted and approved as required by this subchapter and at any time before the entity conversion has become effective, it may be abandoned by the corporation's board of directors without action by the shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Statement of abandonment. If an entity conversion is abandoned after articles of entity conversion or articles of charter surrender have been filed with the Secretary of State but before the entity conversion has become effective, a statement that the entity conversion has been abandoned in accordance with this section, executed by an officer or other duly authorized representative of the corporation, must be delivered to the Secretary of State for filing prior to the effective date of the entity conversion. Upon filing, the statement takes effect and the entity conversion is considered abandoned and does not become effective.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).









Chapter 10: AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

Subchapter 1: AMENDMENT OF ARTICLES OF INCORPORATION

13-C §1001. Authority to amend

1. Generally. A corporation may amend its articles of incorporation at any time to add or change a provision that, as of the effective date of the amendment, is required or permitted in the articles of incorporation or to delete a provision that is not required to be contained in the articles of incorporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. No vested property right. A shareholder of a corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement or purpose or duration of the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Organized under special Act. If a corporation was organized under a special Act of the Legislature, the corporation may amend its articles of incorporation only if:

A. The corporation could now be organized under this Act; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The proposed amendment would not be materially inconsistent with the special Act creating the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1002. Amendment before issuance of shares

If a corporation has not yet issued shares, its board of directors or if it has no board of directors, its incorporators, may adopt one or more amendments to the corporation's articles of incorporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1003. Amendment by board of directors and shareholders

If a corporation has issued shares, an amendment to the articles of incorporation must be adopted in accordance with the following. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Amendment adopted by board of directors. The proposed amendment must be adopted by the board of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Approval by shareholders. Except as provided in sections 1005, 1007 and 1008, after adopting the proposed amendment the corporation's board of directors shall submit the amendment to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the amendment, unless:

A. The board of directors makes a determination that because of conflicts of interest or other special circumstances the board of directors should not make such a recommendation; or [2011, c. 274, §48 (NEW).]

B. Section 827 applies. [2011, c. 274, §48 (NEW).]

If paragraph A or B applies, the board of directors shall transmit to the shareholders the basis for so proceeding.

[ 2011, c. 274, §48 (RPR) .]

3. Condition of submission. The board of directors may condition its submission of the amendment to the shareholders on any basis.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Notice of meeting. If the amendment is required to be approved by the shareholders and the approval is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the amendment is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the amendment and must contain or be accompanied by a copy of the amendment.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Approval by majority. Unless the articles of incorporation or the board of directors, acting pursuant to subsection 3, requires a greater vote, approval of the amendment requires the approval of the shareholders by a majority of all the votes entitled to be cast on the amendment by the shareholders and, if any class or series is entitled to vote as a separate voting group on the amendment, except as provided in section 1004, subsection 3, the amendment requires the approval of each separate voting group by a majority of all the votes entitled to be cast on the amendment by that voting group. The articles of incorporation may provide that an amendment may be approved by a lesser vote of each voting group entitled to vote on the amendment, but in no case less than a majority of the votes cast by that voting group at a meeting at which there exists, for each such voting group, a quorum consisting of at least a majority of the votes entitled to be cast on the amendment by each voting group entitled to vote on the amendment.

[ 2003, c. 344, Pt. B, §92 (AMD) .]

6. Consent of shareholders. An amendment to the articles of incorporation may be approved by written consent of shareholders entitled to vote, as provided in section 704. If the amendment is approved by written consent of all shareholders, whether or not entitled to vote, a resolution of the board of directors proposing the amendment is not necessary.

[ 2003, c. 344, Pt. B, §92 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B92 (AMD). 2011, c. 274, §48 (AMD).



13-C §1004. Voting on amendments by voting groups

1. Separate voting groups. If a corporation has more than one class of shares outstanding, the holders of the outstanding shares of a class are entitled to vote as a separate voting group, if shareholder voting is otherwise required by this Act, on a proposed amendment to the articles of incorporation if the amendment would:

A. Effect an exchange or reclassification of all or part of the shares of the class into shares of another class; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Change the rights, preferences or limitations of all or part of the shares of the class; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Change the shares of all or part of the class into a different number of shares of the same class; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Create a new class of shares having rights or preferences with respect to distributions that are prior or superior to the shares of the class; [2011, c. 274, §49 (AMD).]

F. Increase the rights, preferences or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions that are prior or superior to the shares of the class; [2011, c. 274, §50 (AMD).]

G. Limit or deny an existing preemptive right of all or part of the shares of the class; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

H. Cancel or otherwise affect rights to distributions that have accumulated but have not yet been authorized on all or part of the shares of the class. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §§49, 50 (AMD) .]

2. Voting rights of series. If a proposed amendment would affect a series of a class of shares in one or more of the ways described in subsection 1, the holders of shares of that series are entitled to vote as a separate voting group on the proposed amendment.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Two or more classes or series affected; vote as one group. If a proposed amendment that entitles the holders of 2 or more classes or series of shares to vote as separate voting groups under this section would affect those 2 or more classes or series in the same or a substantially similar way, the holders of shares of all the classes or series so affected must vote together as a single voting group on the proposed amendment, unless otherwise provided in the articles of incorporation or required by the board of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Nonvoting shares. A class or series of shares is entitled to the voting rights granted by this section even if the articles of incorporation provide that the shares are nonvoting shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §§49, 50 (AMD).



13-C §1005. Amendment by board of directors

Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt amendments to the corporation's articles of incorporation without shareholder approval: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Extend duration of corporation. To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Initial directors. To delete the names and addresses of the initial directors;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Initial registered clerk or registered office.

[ 2007, c. 323, Pt. C, §15 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

4. One class of shares outstanding. If the corporation has only one class of shares outstanding:

A. To change each issued and unissued authorized share of the class into a greater number of whole shares of that class; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. To increase the number of authorized shares of the class to the extent necessary to permit the issuance of shares as a share dividend; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Change corporate name. To change the corporate name by substituting the word "corporation," "incorporated," "company," or "limited" or the abbreviation "corp.," "inc.," "co." or "ltd." for a similar word or abbreviation in the name or by adding, deleting or changing a geographical attribution for the name;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Reduction in authorized shares. To reflect a reduction in authorized shares, as a result of the operation of section 642, subsection 2, when the corporation has acquired its own shares and the articles of incorporation prohibit the reissue of the acquired shares;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Delete class of shares. To delete a class of shares from the articles of incorporation, as a result of the operation of section 642, subsection 2, when there are no remaining shares of the class because the corporation has acquired all shares of the class and the articles of incorporation prohibit the reissue of the acquired shares; or

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Make approved changes. To make any change expressly permitted by section 602, subsections 1 and 2-A to be made without shareholder approval.

[ 2003, c. 344, Pt. B, §94 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B93,94 (AMD). 2007, c. 323, Pt. C, §15 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1006. Articles of amendment

1. Content. After an amendment to the articles of incorporation has been adopted and approved in the manner required by this Act and by the articles of incorporation, the corporation shall deliver to the Secretary of State for filing articles of amendment that must set forth:

A. The name of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The text of each amendment adopted or the information required by section 121, subsection 10, paragraph E; [2003, c. 344, Pt. B, §95 (AMD).]

C. If an amendment provides for an exchange, reclassification or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself, which may be dependent upon facts objectively ascertainable outside the articles of amendment in accordance with section 121, subsection 10; [2003, c. 344, Pt. B, §95 (AMD).]

D. The date of each amendment's adoption; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. If an amendment was adopted by the incorporators or board of directors without shareholder approval, a statement that the amendment was duly approved by the incorporators or by the board of directors, as the case may be, and that shareholder approval was not required; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. If an amendment required approval by the shareholders, a statement that the amendment was duly approved by the shareholders in the manner required by this Act and by the articles of incorporation or, if an amendment is being filed pursuant to section 121, subsection 10, a statement to that effect. [2003, c. 344, Pt. B, §95 (AMD).]

[ 2003, c. 344, Pt. B, §95 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B95 (AMD).



13-C §1007. Restated articles of incorporation

1. Consolidation into single document. A corporation's board of directors may restate its articles of incorporation at any time, with or without shareholder approval, to consolidate all amendments into a single document. The restatement may omit statements as to the incorporator or incorporators and the initial directors.

[ 2003, c. 344, Pt. B, §96 (AMD) .]

2. Inclusion of amendments requiring shareholder approval. If the restated articles of incorporation include one or more new amendments that require shareholder approval, the amendments must be adopted and approved as provided in section 1003.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Filing restated articles. A corporation that restates its articles of incorporation shall deliver to the Secretary of State for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate that states that the restated articles of incorporation consolidate all amendments into a single document. If a new amendment is included in the restated articles of incorporation, the certificate must also include the statements required under section 1006.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Original articles superseded. Duly adopted restated articles of incorporation supersede the original articles of incorporation and all earlier amendments to the articles of incorporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Certification of restated articles. The Secretary of State may certify restated articles of incorporation as the articles of incorporation currently in effect without including the certificate information required by subsection 3.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B96 (AMD).



13-C §1008. Amendment pursuant to reorganization

1. Court ordered reorganization. A corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under the authority of a law of the United States.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Individual appointed by court. The individual or individuals designated by the court pursuant to subsection 1 shall deliver to the Secretary of State for filing articles of amendment setting forth:

A. The name of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The text of each amendment approved by the court; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The date of the court's order or decree approving the articles of amendment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The title of the reorganization proceeding in which the order or decree was entered; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. A statement that the court had jurisdiction of the proceeding under federal statute. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Final decree. This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1009. Effect of amendment

An amendment to a corporation's articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 2: AMENDMENT OF BYLAWS

13-C §1020. Amendment by board of directors or shareholders

1. Shareholders amend; repeal bylaws. A corporation's shareholders may amend or repeal the corporation's bylaws.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Board of directors amend bylaws. A corporation's board of directors may amend or repeal the corporation's bylaws, unless:

A. The articles of incorporation or section 1021 reserve that power exclusively to the shareholders in whole or part; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Except as provided in section 206, subsection 4, the shareholders in amending, repealing or adopting a bylaw expressly provide that the board of directors may not amend, repeal or reinstate that bylaw. [2011, c. 274, §51 (AMD).]

[ 2011, c. 274, §51 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §51 (AMD).



13-C §1021. Bylaw increasing quorum or voting requirement for directors

1. Increase quorum or voting requirement. A bylaw that increases a quorum or voting requirement for the corporation's board of directors may be amended or repealed:

A. If originally adopted by the shareholders, only by the shareholders, unless the bylaw otherwise provides; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. If adopted by the board of directors, either by the shareholders or by the board of directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Bylaw increasing quorum or voting requirement. A bylaw adopted or amended by the shareholders that increases a quorum or voting requirement for the corporation's board of directors may provide that it can be amended or repealed only by a specified vote of either the shareholders or the board of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Amendment quorum requirement. Action by the corporation's board of directors under subsection 1 to amend or repeal a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).









Chapter 11: MERGERS AND SHARE EXCHANGES

13-C §1101. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Eligible entity. "Eligible entity" means a domestic or foreign unincorporated entity or a domestic or foreign nonprofit corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Eligible interests. "Eligible interests" means interests and memberships.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Merger. "Merger" means a business combination pursuant to section 1102.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Party to a merger or party to a share exchange. "Party to a merger" or "party to a share exchange" means any domestic or foreign corporation or eligible entity that will:

A. Merge under a plan of merger; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Acquire shares or eligible interests of another corporation or an eligible entity in a share exchange; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Have all of its shares or eligible interests or all of one or more classes or series of its shares or eligible interests acquired in a share exchange. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Share exchange. "Share exchange" means a business combination pursuant to section 1103.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Survivor. "Survivor" in a merger means the corporation or eligible entity into which one or more other corporations or eligible entities are merged. A survivor of a merger may preexist the merger or be created by the merger.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1102. Merger

1. General authority of domestic corporations. One or more domestic business corporations may merge with one or more domestic or foreign business corporations or eligible entities pursuant to a plan of merger under this section.

[ 2003, c. 344, Pt. B, §97 (AMD) .]

2. Merger with foreign entities. A foreign business corporation or a foreign eligible entity may be a party to a merger with a domestic business corporation or may be created by the terms of a plan of merger under this section only if the merger is permitted by the laws under which the foreign business corporation or eligible entity is organized or by which it is governed; and

[ 2003, c. 344, Pt. B, §97 (AMD) .]

3. Merger not contemplated in organic law. If the organic law of a domestic eligible entity does not provide procedures for the approval of a merger, a plan of merger may be adopted and approved, the merger effectuated, and appraisal rights exercised in accordance with the procedures in this chapter and chapter 13. For the purposes of applying this chapter and chapter 13:

A. The eligible entity, its members or interest holders, eligible interests and organic documents taken together are deemed to be a domestic business corporation, shareholders, shares and articles of incorporation, respectively and vice versa as the context may require; and [2003, c. 344, Pt. B, §97 (AMD).]

B. If the business and affairs of the eligible entity are managed by a group of persons that is not identical to the members or interest holders, that group is deemed to be the board of directors. [2003, c. 344, Pt. B, §97 (AMD).]

[ 2003, c. 344, Pt. B, §97 (AMD) .]

4. Plan of merger. A plan of merger must include:

A. The name of each domestic or foreign business corporation or eligible entity that will merge and the name of the corporation or eligible entity that will be the survivor of the merger; [2003, c. 344, Pt. B, §97 (AMD).]

B. The terms and conditions of the merger; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The manner and basis of converting the shares of each merging domestic or foreign business corporation and eligible interests of each merging domestic or foreign eligible entity into shares or other securities, eligible interests, obligations, rights to acquire shares or other securities or eligible interests, cash or other property or any combination thereof; [2003, c. 344, Pt. B, §97 (AMD).]

D. The articles of incorporation of any domestic or foreign business or nonprofit corporation or the organic documents of any domestic or foreign unincorporated entity to be created by the merger or, if a new domestic or foreign business or nonprofit corporation or unincorporated entity is not to be created by the merger, any amendments to the survivor's articles of incorporation or organic documents; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Any other provisions required by the laws under which any party to the merger is organized or by which it is governed, or by the articles of incorporation or organic documents of any such person. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §97 (AMD) .]

5. Extrinsic facts. Terms of a plan of merger may be made dependent upon facts objectively ascertainable outside the plan in accordance with section 121, subsection 10.

[ 2003, c. 344, Pt. B, §97 (AMD) .]

6. Amend plan prior to filing articles of merger. The plan of merger may also include a provision that the plan may be amended prior to filing the articles of merger with the Secretary of State under section 1106, subsection 2. Subsequent to any approval of the plan by shareholders of a domestic corporation that is a party to the merger, the plan may not without further shareholder approval be amended to:

A. Change the amount or kind of shares or other securities, eligible interests, obligations, rights to acquire shares or other securities, cash or other property to be received under the plan by the shareholders or owners of eligible interests in any party to the merger; [2003, c. 344, Pt. B, §97 (AMD).]

B. Change the articles of incorporation or the organic documents of any eligible entity that will survive or be created as a result of the merger, except for changes permitted by section 1005 or by comparable provisions of the organic laws of any such foreign corporation or domestic or foreign eligible entity; or [2003, c. 344, Pt. B, §97 (AMD).]

C. Change any of the other terms or conditions of the plan if the change would adversely affect the shareholders in any material respect. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2005, c. 302, §3 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B97 (AMD). 2005, c. 302, §3 (AMD).



13-C §1103. Share exchange

1. Share exchange. Through a share exchange:

A. A domestic corporation may acquire all of the shares of one or more classes or series of shares of another domestic or foreign business corporation, or all of the eligible interests of one or more classes or series of eligible interests of a domestic or foreign eligible entity, in exchange for shares or other securities, eligible interests, obligations, rights to acquire shares or other securities or eligible interests, cash or other property or any combination thereof pursuant to a plan of share exchange; or [2003, c. 344, Pt. B, §97 (AMD).]

B. All of the shares of one or more classes or series of shares of a domestic corporation may be acquired by another domestic or foreign business corporation or eligible entity in exchange for shares or other securities, eligible interests, obligations, rights to acquire shares or other securities or eligible interests, cash or other property or any combination thereof pursuant to a plan of share exchange. [2003, c. 344, Pt. B, §97 (AMD).]

[ 2003, c. 344, Pt. B, §97 (AMD) .]

2. Party to share exchange. A foreign corporation or an eligible entity may be a party to a share exchange under this section only if the share exchange is permitted by the laws under which the corporation or eligible entity is organized or governed.

[ 2003, c. 344, Pt. B, §97 (AMD) .]

3. Share exchange not contemplated in organic law. If the organic law of a domestic eligible entity does not provide procedures for the approval of a share exchange, a plan of share exchange may be adopted and approved and the share exchange effectuated in accordance with the procedures, if any, for a merger. If the organic law of a domestic eligible entity does not provide procedures for the approval of either a share exchange or a merger, a plan of share exchange may be adopted and approved, the share exchange effectuated and appraisal rights exercised in accordance with the procedures in this chapter and chapter 13. For the purposes of applying this chapter and chapter 13:

A. The eligible entity, its members or interest holders, eligible interests and organic documents taken together are deemed to be a domestic business corporation, shareholders, shares and articles of incorporation, respectively and vice versa as the context may require; and [2003, c. 344, Pt. B, §97 (AMD).]

B. If the business and affairs of the eligible entity are managed by a group of persons that is not identical to the members or interest holders, that group is deemed to be the board of directors. [2003, c. 344, Pt. B, §97 (AMD).]

[ 2003, c. 344, Pt. B, §97 (AMD) .]

4. Plan of share exchange. A plan of share exchange must include:

A. The name of each corporation or eligible entity whose shares or eligible interests will be acquired and the name of the corporation or eligible entity that will acquire those shares or eligible interests; [2003, c. 344, Pt. B, §97 (AMD).]

B. The terms and conditions of the share exchange; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The manner and basis of exchanging shares of a corporation or eligible interests in an eligible entity whose shares or eligible interests will be acquired under the share exchange into shares, other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash or other property or any combination thereof; and [2003, c. 344, Pt. B, §97 (AMD).]

D. Any other provisions required by the laws under which any party to the share exchange is organized, or by the articles of incorporation or organic documents of any such party. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §97 (AMD) .]

5. Extrinsic facts. Terms of a plan of share exchange may be made dependent on facts objectively ascertainable outside the plan in accordance with section 121, subsection 10.

[ 2003, c. 344, Pt. B, §97 (AMD) .]

6. Amend plan prior to filing articles of share exchange. The plan of share exchange also may include a provision that the plan may be amended prior to filing the articles of share exchange with the Secretary of State under section 1106, subsection 2. If the shareholders of a domestic corporation that is a party to the share exchange are required or permitted to vote on the plan, the plan must provide that subsequent to approval of the plan by the shareholders the plan may not be amended to:

A. Change the amount or kind of shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash or other property to be issued by the corporation or to be received under the plan by the shareholders of or holders of eligible interests in any party to the share exchange; or [2003, c. 344, Pt. B, §97 (AMD).]

B. Change any of the terms or conditions of the plan if the change would adversely affect the shareholders in any material respect. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §97 (AMD) .]

This section does not limit the power of a domestic corporation to acquire shares of another corporation or eligible interests in an eligible entity in a transaction other than a share exchange. [2003, c. 344, Pt. B, §97 (AMD).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B97 (AMD).



13-C §1104. Action on plan of merger or share exchange

In the case of a domestic corporation that is a party to a merger or share exchange under this chapter: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Plan adopted by board of directors. The plan of merger or share exchange must be adopted by the corporation's board of directors;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shareholders approve plan. Except as provided in subsection 7 and in section 1105, after adopting the plan of merger or share exchange, the corporation's board of directors shall submit the plan to the shareholders for their approval. The board of directors also shall transmit to the shareholders a recommendation that the shareholders approve the plan, unless:

A. The board of directors makes a determination that because of conflicts of interest or other special circumstances the board of directors should not make that recommendation; or [2011, c. 274, §52 (NEW).]

B. Section 827 applies. [2011, c. 274, §52 (NEW).]

If paragraph A or B applies, the board of directors shall transmit to the shareholders the basis for so proceeding;

[ 2011, c. 274, §52 (RPR) .]

3. Conditional submission of plan. The corporation's board of directors may condition its submission of the plan of merger or share exchange to the shareholders on any basis;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Notice of meeting. If the plan of merger or share exchange is required to be approved by the shareholders and if the approval is to be given at a meeting of shareholders, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan is to be submitted for approval. The notice must state that the purpose or one of the purposes of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. If the corporation is to be merged into an existing corporation or eligible entity, the notice also must include or be accompanied by a copy or summary of the articles of incorporation or organizational documents of that corporation or eligible entity. If the corporation is to be merged into a corporation or eligible entity that is to be created pursuant to the merger, the notice also must include or be accompanied by a copy or a summary of the articles of incorporation or organizational documents of the new corporation or eligible entity;

[ 2003, c. 631, §22 (AMD) .]

5. Majority vote. Unless the corporation's articles of incorporation, or the corporation's board of directors acting pursuant to subsection 3, require a greater vote, approval of the plan of merger or share exchange requires the approval of the shareholders by a majority of all the votes entitled to be cast on the plan by that voting group and, if any class or series is entitled to vote as a separate voting group on the plan, the approval of each separate voting group by a majority of all the votes entitled to be cast on the plan by that voting group. The corporation's articles of incorporation may provide that a plan of merger or share exchange may be approved by a lesser vote of each voting group entitled to vote on the plan, but in no case less than a majority of the votes cast by that voting group at a meeting at which there exists for each such voting group a quorum consisting of at least a majority of the votes entitled to be cast on the plan by each voting group entitled to vote on the plan;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Voting groups. Subject to subsection 6-A, separate voting by voting group is required:

A. On a plan of merger by each class or series of shares that:

(1) Are to be converted under the plan of merger into shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash or other property or any combination thereof; or

(2) Is entitled to vote as a separate group on a provision in the plan that constitutes a proposed amendment to articles of incorporation of a surviving corporation that requires action by separate voting groups under section 1004; [2011, c. 274, §53 (AMD).]

B. On a plan of share exchange by each class or series of shares included in the exchange, with each class or series constituting a separate voting group; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. On a plan of merger or share exchange if a voting group is entitled under the articles of incorporation to vote as a voting group to approve a plan of merger or share exchange; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §53 (AMD) .]

6-A. Limitations on separate voting groups. The corporation's articles of incorporation may expressly limit or eliminate the separate voting rights provided in subsection 6, paragraph A, subparagraph (1) and subsection 6, paragraph B as to any class or series of shares, except for a transaction that:

A. Includes what is or would be, if the corporation were the surviving corporation, an amendment subject to subsection 6, paragraph A, subparagraph (2); and [2011, c. 274, §54 (NEW).]

B. Will effect no significant change in the assets of the resulting entity, including all parents and subsidiaries on a consolidated basis. [2011, c. 274, §54 (NEW).]

[ 2011, c. 274, §54 (NEW) .]

7. Approval not required. Unless the corporation's articles of incorporation otherwise provide, approval by the corporation's shareholders of a plan of merger or share exchange is not required if:

A. The corporation will survive the merger or is the acquiring corporation in a share exchange; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The corporation's articles of incorporation will not be changed, except for amendments permitted by section 1005; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Each shareholder of the corporation whose shares are outstanding immediately before the effective date of the merger or share exchange will hold the same number of shares, with identical preferences, limitations and relative rights, immediately after the effective date of the change; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The number of voting shares outstanding immediately after the merger plus the number of voting shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20% the total number of voting shares of the surviving corporation outstanding immediately before the merger; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. The number of participating shares outstanding immediately after the merger plus the number of participating shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20% the total number of participating shares outstanding immediately before the merger. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

For the purposes of this subsection, "participating shares" means shares that entitle their holders to participate without limitation in distributions, and "voting shares" means shares that entitle their holders to vote unconditionally in elections of directors;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Personal liability; written consent. If as a result of a merger or share exchange one or more shareholders of a domestic corporation would become subject to owner liability for the debts, obligations or liabilities of any other person or entity, approval of the plan of merger or share exchange must require the execution by each such shareholder of a separate written consent to become subject to that owner liability;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

9. Participating corporation. A corporation organized under any special act of the Legislature of this State may be a participating corporation in a merger or share exchange unless the act authorizing the creation of the corporation provides to the contrary; and

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

10. Consent of shareholders. A plan of merger or share exchange may be approved for a participating corporation by written consent of shareholders entitled to vote as provided in section 704. If the plan of merger or share exchange is approved by written consent of all shareholders, whether or not entitled to vote, a resolution of the board of directors of the participating corporation approving, proposing, submitting, recommending or otherwise respecting the plan of merger or share exchange is not necessary and shareholders of the participating corporation are not entitled to receive notice of or to dissent from the plan of merger or share exchange.

[ 2003, c. 344, Pt. B, §100 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B98-100 (AMD). 2003, c. 631, §22 (AMD). 2011, c. 274, §§52-54 (AMD).



13-C §1105. Merger between parent corporation and subsidiary corporation or between subsidiary corporations

1. Merger of subsidiary corporations. A domestic parent corporation that owns shares of a domestic or foreign subsidiary corporation that carry at least 90% of the voting power of each class and series of the outstanding shares of the subsidiary that have voting power may merge the subsidiary into the parent corporation or another such subsidiary or may merge the parent corporation into the subsidiary without the approval of the board of directors or shareholders of the subsidiary unless the articles of incorporation of any of the corporations otherwise provide and unless, in the case of a foreign subsidiary, approval by the subsidiary's board of directors or shareholders is required by the laws under which the subsidiary is organized.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Notice to shareholders. If approval of a merger by a subsidiary corporation's shareholders is not required under subsection 1, the parent corporation shall, within 10 days after the effective date of the merger, notify each of the subsidiary's shareholders that the merger has become effective.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Provisions of merger. Except as provided in subsections 1 and 2, a merger between a parent corporation and a subsidiary corporation is governed by the provisions of this chapter applicable to mergers generally.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1106. Articles of merger or share exchange

1. Signing of plan of merger or share exchange. After a plan of merger or share exchange has been adopted and approved as required by this Act, articles of merger or share exchange must be signed on behalf of each party to the merger or share exchange by an officer or other duly authorized representative. The articles must set forth:

A. The names, types of entity and jurisdictions of the parties to the merger or share exchange and the date on which the merger or share exchange occurred or is to be effective; [2003, c. 344, Pt. B, §101 (AMD).]

B. If the articles of incorporation of the survivor of a merger are amended or if a new corporation is created as a result of a merger, the amendments to the survivor's articles of incorporation or the articles of incorporation of the new corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. If the plan of merger or share exchange required approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, a statement that the plan was duly approved by the shareholders and, if voting by any separate voting group was required, by each separate voting group in the manner required by this Act and the corporation's articles of incorporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. If the plan of merger or share exchange did not require approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, a statement to that effect; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. For each foreign corporation and eligible entity that was a party to the merger or share exchange, a statement that the participation of the foreign corporation or eligible entity was duly authorized as required by the organic law of the corporation or eligible entity. [2003, c. 344, Pt. B, §101 (AMD).]

[ 2011, c. 274, §55 (AMD) .]

2. File articles with Secretary of State. Articles of merger or share exchange must be delivered to the Secretary of State for filing by the survivor of the merger or the acquiring corporation in a share exchange and take effect at the effective time provided in section 125. Articles of merger or share exchange filed under this section may be combined with any filing required under the organic law of any domestic eligible entity involved in the transaction if the combined filing satisfies the requirements of both this section and the organic law.

[ 2003, c. 344, Pt. B, §102 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B101,102 (AMD). 2011, c. 274, §55 (AMD).



13-C §1107. Effect of merger or share exchange

1. Merger. When a merger becomes effective:

A. The corporation or eligible entity that is designated in the plan of merger as the survivor continues or comes into existence, as the case may be; [2003, c. 344, Pt. B, §103 (AMD).]

B. The separate existence of every corporation or eligible entity that is merged into the survivor ceases; [2003, c. 344, Pt. B, §103 (AMD).]

C. All property owned by and every contract right possessed by each corporation or eligible entity that merges into the survivor is vested in the survivor without reversion or impairment; [2003, c. 344, Pt. B, §103 (AMD).]

D. All liabilities of each corporation or eligible entity that is merged into the survivor are vested in the survivor; [2003, c. 344, Pt. B, §103 (AMD).]

E. The name of the survivor may but need not be substituted in any pending proceeding for the name of any party to the merger whose separate existence ceased in the merger; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. The articles of incorporation or organizational documents of the survivor are amended to the extent provided in the plan of merger; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. The articles of incorporation or organizational documents of a survivor that is created by the merger become effective; and [2003, c. 344, Pt. B, §103 (AMD).]

H. The shares of each corporation that is a party to the merger and the eligible interests in an eligible entity that is a party to a merger that are to be converted under the plan of merger into shares, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash or other property or any combination thereof are converted, and the former holders of the shares or eligible interests are entitled only to the rights provided to them in the plan of merger or to any rights they may have under chapter 13 or the organic law of the eligible entity. [2003, c. 344, Pt. B, §103 (AMD).]

[ 2003, c. 344, Pt. B, §103 (AMD) .]

2. Share exchange. When a share exchange becomes effective, the shares of each domestic corporation that are to be exchanged for shares, other securities, eligible interests, obligations, rights to acquire shares or other securities or eligible interests, cash or other property or any combination thereof are entitled only to the rights provided to them in the plan of share exchange or to any rights they may have under chapter 13.

[ 2003, c. 344, Pt. B, §103 (AMD) .]

3. Shareholder's liabilities and obligations. A person who becomes subject to owner liability for some or all of the debts, liabilities or obligations of any entity as a result of a merger or share exchange has owner liability only to the extent provided in the organic law of the entity and only for those debts, liabilities and obligations that arise after the effective time of the articles of merger or share exchange.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Foreign corporation. When a merger becomes effective, a foreign corporation or a foreign eligible entity that is the survivor of the merger is deemed to:

A. Agree that service of process in a proceeding to enforce the rights of shareholders of each domestic corporation that is a party to the merger who exercise appraisal rights may be made in the manner provided in Title 5, section 113; and [2007, c. 323, Pt. C, §16 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

B. Agree to promptly pay the amount, if any, to which the shareholders under paragraph A are entitled under chapter 13. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2007, c. 323, Pt. C, §16 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Effect of merger or share exchange on liability. The effect of a merger or share exchange on the owner liability of a person who had owner liability for some or all of the debts, obligations or liabilities of a party to the merger or share exchange is as follows.

A. The merger or share exchange does not discharge any liability under the organic law of the entity in which the person was a shareholder, member or interest holder to the extent any such owner liability arose before the effective time of the articles of merger or share exchange. [2003, c. 344, Pt. B, §103 (AMD).]

B. The person does not have owner liability under the organic law of the entity in which the person was a shareholder, member or interest holder prior to the merger or share exchange for any debt, obligation or liability that arises after the effective time of the articles of merger or share exchange. [2003, c. 344, Pt. B, §103 (AMD).]

C. The provisions of the organic law of any entity for which the person had owner liability before the merger or share exchange continue to apply to the collection or discharge of any owner liability preserved by paragraph A, as if the merger or share exchange had not occurred. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The person has whatever rights of contribution from other persons are provided by the organic law of the entity for which the person had owner liability with respect to any owner liability preserved by paragraph A, as if the merger or share exchange had not occurred. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §103 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B103 (AMD). 2007, c. 323, Pt. C, §16 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1108. Abandonment of merger or share exchange

1. Abandoned merger or share exchange prior to becoming effective. Unless otherwise provided in a plan of merger or share exchange or in the laws under which a foreign business corporation or a domestic or foreign eligible entity that is a party to a merger or a share exchange is organized or by which it is governed, after the plan has been adopted and approved as required by this chapter, and at any time before the merger or share exchange has become effective, the merger or share exchange may be abandoned by a domestic business corporation that is a party to the merger or share exchange without action by the party's shareholders, in accordance with any procedures set forth in the plan of merger or share exchange or, if procedures are not set forth in the plan, in the manner determined by the corporation's board of directors, subject to any contractual rights of other parties to the merger or share exchange.

[ 2003, c. 344, Pt. B, §103 (AMD) .]

2. Abandoned merger or share exchange after articles of merger or share exchange are filed. If a merger or share exchange is abandoned under subsection 1 after articles of merger or share exchange have been filed with the Secretary of State under section 1106, subsection 2 but before the merger or share exchange has become effective, a statement that the merger or share exchange has been abandoned in accordance with this section, signed on behalf of a party to the merger or share exchange by an officer or other duly authorized representative, must be delivered to the Secretary of State for filing prior to the effective date of the merger or share exchange. The statement must also include the names, types of entity and the jurisdictions of the parties to the merger or share exchange. Upon filing, the statement takes effect and the merger or share exchange is considered abandoned and does not become effective.

[ 2011, c. 274, §56 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B103 (AMD). 2011, c. 274, §56 (AMD).



13-C §1109. Required vote of shareholders in certain business combinations

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with a specified person. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. "Announcement date," when used in reference to any business combination, means the date of the first public announcement of the final, definitive proposal for that business combination. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. "Associate," when used to indicate a relationship with a person, means:

(1) Any corporation or organization of which that person is a director, officer or partner or is, directly or indirectly, the beneficial owner of 10% or more of any class of voting shares;

(2) Any trust or other estate in which that person has a substantial beneficial interest or to which that person serves as trustee or in a similar fiduciary capacity; and

(3) Any relative or spouse of that person, or any relative of that spouse, who has the same home as that person. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. "Beneficial owner," when used with respect to shares, means a person that:

(1) Individually or with or through any affiliate or associate, beneficially owns shares, directly or indirectly;

(2) Individually or with or through any affiliate or associate, has the right to:

(a) Acquire shares, whether that right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement or understanding, whether or not in writing, or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise, except that a person is not considered the beneficial owner of shares tendered pursuant to a tender or exchange offer made by that person or any of that person's affiliates or associates until the tendered shares are accepted for purchase or exchange; or

(b) Vote shares pursuant to any agreement, arrangement or understanding, whether or not in writing, except that a person is not considered the beneficial owner of any shares under this division if the agreement, arrangement or understanding to vote shares arises solely from a revocable proxy given in response to a proxy solicitation made in accordance with the applicable rules and regulations under the Exchange Act, and is not then reportable on a Schedule 13D under the Exchange Act, or any comparable or successor report; or

(3) Has any agreement, arrangement or understanding, whether or not in writing, for the purpose of acquiring, holding, voting, except voting pursuant to a revocable proxy as described in subparagraph (2), or disposing of shares with another person who beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, the shares. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. "Business combination," when used in reference to any domestic corporation and any interested shareholder of that domestic corporation, means:

(1) Any merger or share exchange of that domestic corporation or any subsidiary of that domestic corporation with that interested shareholder, any other corporation, whether or not it is an interested shareholder of that domestic corporation, that is, or after a merger or share exchange would be, an affiliate or associate of that interested shareholder, or any other corporation if the merger or share exchange is caused by that interested shareholder and as a result of that merger or share exchange this section is not applicable to the surviving corporation;

(1-A) Any conversion or domestication proposed by an interested shareholder or for which an interested shareholder votes, as a result of which this section is not applicable to the resulting entity;

(2) Any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions, of assets of that domestic corporation or any subsidiary of that domestic corporation having an aggregate market value equal to 10% or more of the aggregate market value, or book value determined in accordance with good accounting practices, of all the assets, determined on a consolidated basis, of that domestic corporation, having an aggregate market value equal to 10% or more of the aggregate market value of all the outstanding shares of that domestic corporation, or representing 10% or more of the earning power or income, determined on a consolidated basis, of that domestic corporation proposed by, on behalf of or pursuant to any agreement, arrangement or understanding, whether or not in writing, with that interested shareholder or any affiliate or associate of that interested shareholder;

(3) The issuance or transfer by that domestic corporation or any subsidiary of that domestic corporation, in one transaction or a series of transactions, of any shares of that domestic corporation or any subsidiary of that domestic corporation that has an aggregate market value equal to 5% or more of the aggregate market value of all the outstanding shares of that domestic corporation to that interested shareholder or any affiliate or associate of that interested shareholder, except pursuant to the exercise of warrants or rights to purchase shares offered, or a dividend or distribution paid or made, pro rata to all shareholders of that domestic corporation;

(4) The adoption of any plan or proposal for the liquidation or dissolution of that domestic corporation proposed by, on behalf of or pursuant to any agreement, arrangement or understanding, whether or not in writing, with that interested shareholder or any affiliate or associate of that interested shareholder;

(5) Any reclassification of securities, including, without limitation, any share split, share dividend or other distribution of shares, or any reverse share split, or recapitalization of that domestic corporation, or any merger or consolidation of that domestic corporation, with any subsidiary of that domestic corporation, or any other transaction, whether or not with, or into, or otherwise involving that interested shareholder, proposed by, on behalf of or pursuant to any agreement, arrangement or understanding, whether or not in writing, with that interested shareholder or any affiliate or associate of that interested shareholder, any of which has the effect, directly or indirectly, of increasing the proportionate share of the outstanding shares of any class or series of voting shares or securities convertible into voting shares of that domestic corporation or any subsidiary of that domestic corporation that is directly or indirectly owned by that interested shareholder or any affiliate or associate of that interested shareholder, except as a result of immaterial changes due to fractional share adjustments; or

(6) Any receipt by that interested shareholder or any affiliate or associate of that interested shareholder of the benefit, directly or indirectly, except proportionately as a shareholder of the domestic corporation, of any loans, advances, guarantees, pledges or other financial assistance or any tax credits or other tax advantages provided by or through that domestic corporation. [2003, c. 344, Pt. B, §104 (AMD).]

F. "Control," including the terms "controlling," "controlled by" and "under common control with," means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting shares, by contract or otherwise. A person's beneficial ownership of 10% or more of the outstanding voting shares of a corporation creates a presumption that that person has control of that corporation. Notwithstanding this paragraph, a person is not considered to have control of a corporation if that person holds voting power, in good faith and not for the purpose of circumventing this paragraph, as an agent, bank, broker, nominee, custodian or trustee for one or more beneficial owners who do not individually or as a group have control of that corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. "Exchange Act" means the United States Securities Exchange Act of 1934 as that Act has been or may be amended from time to time. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

H. "Interested shareholder," when used in reference to any domestic corporation, means any person, other than that domestic corporation or any subsidiary of that domestic corporation, that:

(1) Is the beneficial owner, directly or indirectly, of 25% or more of the outstanding voting shares of that domestic corporation; or

(2) Is an affiliate or associate of that domestic corporation and at any time within the 5-year period immediately prior to the date in question was the beneficial owner, directly or indirectly, of 25% or more of the outstanding voting shares of that domestic corporation. For the purpose of determining whether a person is an interested shareholder pursuant to this paragraph, the number of shares of voting shares of that domestic corporation considered to be outstanding must include shares considered to be beneficially owned by the person through application of paragraph D, but does not include any other unissued voting shares of that domestic corporation that may be issuable pursuant to any agreement, arrangement or understanding, or upon exercise of conversion rights, warrants or options, or otherwise. The term "interested shareholder" does not include any person whose ownership of voting shares in excess of the 25% limitation set forth in this paragraph is the result of action taken solely by the corporation and not caused directly or indirectly by that person; however, that person is an interested shareholder if thereafter that person acquires additional voting shares of the corporation, except as a result of further corporate action not caused, directly or indirectly, by that person. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

I. "Market value," when used in reference to property of any domestic corporation, means:

(1) In the case of shares, the highest closing sale price during the 30-day period immediately preceding the date in question of a share on the composite tape for New York Stock Exchange listed stocks; or, if that share is not quoted on that composite tape or, if that share is not listed on that exchange, then on the principal United States Securities Exchange registered under the Exchange Act on which that share is listed, or, if that share is not listed on any such exchange, the highest closing bid quotation with respect to the share during the 30-day period preceding the date in question on the National Association of Securities Dealers Automated Quotations System, or any system then in use, or, if no such quotations are available, the fair market value on the date in question of the share as determined in good faith by the board of directors of that corporation; and

(2) In the case of property other than cash or shares, the fair market value of that property on the date in question as determined in good faith by the board of directors of that domestic corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

J. "Share" means:

(1) Any share or similar security, any certificate of interest, any participation in any profit-sharing agreement, any voting trust certificate or any certificate of deposit for shares; and

(2) Any security convertible, with or without consideration, into shares or any warrant, call or other option or privilege of buying shares without being bound to do so, or any other security carrying any right to acquire, subscribe to or purchase shares. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

K. "Share acquisition date," with respect to any person and any domestic corporation, means the date that the person first becomes an interested shareholder of that domestic corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

L. "Subsidiary" of any domestic corporation means any other corporation of which voting shares having 50% or more of the votes entitled to be cast is owned, directly or indirectly, by that domestic corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

M. "Voting shares" means shares of a corporation entitled to vote generally in the election of directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §104 (AMD) .]

2. Business combination. Notwithstanding anything to the contrary in this Act, except subsection 3, a domestic corporation may not engage in any business combination for a period of 5 years following an interested shareholder's share acquisition date unless that business combination is:

A. Approved by the board of directors of that domestic corporation prior to that interested shareholder's share acquisition date; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Approved, subsequent to that interested shareholder's share acquisition date, by the board of directors of that domestic corporation and authorized by the affirmative vote, at a meeting called for that purpose, of at least a majority of the outstanding voting shares not beneficially owned by that interested shareholder or any affiliate or associate of that interested shareholder or by persons who are either directors or officers and also employees of that domestic corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Exemptions. This section does not apply to business combinations as provided in this subsection.

A. Unless the articles of incorporation of a domestic corporation provide otherwise, this section does not apply to any business combination of that domestic corporation if that domestic corporation did not have a class of voting shares registered or traded on a national securities exchange or registered with the United States Securities and Exchange Commission pursuant to 15 United States Code, Section 78 l(g) on that interested shareholder's share acquisition date. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Unless the articles of incorporation of that domestic corporation provide otherwise, this section does not apply to any business combination involving a domestic corporation that does not have any interested shareholders other than an interested shareholder who was an interested shareholder immediately prior to the effective date of this section unless, subsequent to the effective date of this section, that interested shareholder increased its proportion of that domestic corporation's outstanding voting shares to a proportion in excess of the proportion of voting shares that interested shareholder held immediately prior to the effective date of this section. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. This section does not apply to any business combination involving a domestic corporation that does not have an interested shareholder other than an interested shareholder of that domestic corporation that became an interested shareholder inadvertently if that interested shareholder:

(1) As soon as practicable divests itself of a sufficient amount of the voting shares of that domestic corporation so that the interested shareholder no longer is the beneficial owner, directly or indirectly, of 25% or more of the outstanding voting shares of that domestic corporation; and

(2) Has not been at any time within the 5-year period preceding the announcement date with respect to that business combination, an interested shareholder of that domestic corporation but for that inadvertent acquisition. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. This section does not apply to any business combination involving a domestic corporation that, in its original articles of incorporation, has expressly elected not to be governed by this section. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. This section does not apply to any business combination involving a domestic corporation that, by action of its shareholders, adopts an amendment to its articles of incorporation or bylaws expressly electing not to be governed by this section; however, in addition to any other vote required by law, the amendment to the articles of incorporation or bylaws must be approved by the affirmative vote of at least 66 2/3% of the shares entitled to vote. An amendment adopted pursuant to this paragraph is effective immediately. A bylaw amendment adopted pursuant to this paragraph may not be further amended or repealed by the board of directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

The requirements of this section are in addition to the requirements of applicable law, including this Act, and any additional requirements contained in the articles of incorporation or bylaws of a domestic corporation with respect to business combinations as defined in this section. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B104 (AMD).



13-C §1110. Right of shareholders to receive payment for shares following control transaction

1. Shareholders entitled to rights; exceptions. A holder of the voting shares of a corporation that becomes the subject of a control transaction described in subsection 2 is entitled to the rights and remedies provided in this section, unless the articles of incorporation provide that this section is not applicable to the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Controlling person" means:

(1) A person who has, or a group of persons acting in concert that has, voting power over voting shares of the corporation that entitle the holders of those shares to cast at least 25% of the votes that all shareholders are entitled to cast in an election of the directors of the corporation; or

(2) A person who has, or a group of persons acting in concert that has, voting power over at least 25% of the shares in any class of shares entitled to elect all the directors, or any specified number of them.

Notwithstanding this paragraph, a person or group of persons that would otherwise be a controlling person within the meaning of this subsection is not considered a controlling person unless, subsequent to the effective date of this section, that person or group increases the percentage of outstanding voting shares of the corporation over which that person or group has voting power to a percentage in excess of the percentage of outstanding voting shares of the corporation over which that person or group had voting power on the effective date of this section, and to at least the amount specified in this paragraph.

For the purposes of this section, a person is not a controlling person if that person holds voting power, in good faith and not for the purpose of circumventing this section, as an agent, bank, broker, nominee or trustee for one or more beneficial owners who do not individually or, if they are a group acting in concert, as a group have the voting power specified in this paragraph or who are not considered a controlling person under this paragraph. A person has voting power over a voting share if that person has or shares, directly or indirectly, through any option, contract, arrangement, understanding, voting trust, conversion right or relationship, or by acting jointly or in concert or otherwise, the power to vote, or to direct the voting of, that voting share.

A person engaged in business as an underwriter or group consisting of persons engaged in business as underwriters is not a controlling person under this paragraph if that person or group holds voting power specified in this paragraph, in good faith and not for the purpose of circumventing this section, over shares of the corporation acquired through participation in good faith in a firm commitment underwriting of an offering of shares registered under the United States Securities Act of 1933. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. "Control transaction" means the acquisition by a person or group of the status of a controlling person. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. "Control transaction date" means the date on which a controlling person becomes a controlling person. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. "Demanding shareholder" means a shareholder who has made a demand for payment pursuant to subsection 4. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Notice of control transaction to be given to shareholders. Within 15 days of the control transaction date, notice that a control transaction has occurred must be given by the controlling person to each shareholder of the corporation holding voting shares. If the controlling person so requests, the corporation shall, at the option of the corporation and at the expense of the controlling person, either furnish a list of all shareholders holding voting shares to the person or group or mail the notice to those shareholders. A copy of this section of law must be included in, or enclosed with, the notice. Any list provided by the corporation to a controlling person pursuant to this subsection may be used only for the purpose of giving the notice required by this subsection.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Shareholder demand for payment. After the control transaction date, any holder of voting shares of the corporation, prior to or within 30 days after the notice required by subsection 3 is given, which time period must be specified in the notice, may make written demand on the controlling person for payment of the amount provided in subsection 5 with respect to the voting shares of the corporation held by the shareholder, and the controlling person shall pay that amount to the shareholder. The demand of the shareholder must state the number and class or series, if any, of the shares owned by the shareholder with respect to which the demand is made.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Shareholder entitled to receive payment for shares. A shareholder making written demand under subsection 4 is entitled to receive cash for each of the shareholder's shares in an amount equal to the fair value of each voting share as of the day prior to the control transaction date, taking into account all relevant factors, including an increment representing a proportion of any value payable for acquisition of control of the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Submission of certificates; notation. At the time the shareholder files demand for payment for shares pursuant to subsection 4, or within 20 days after filing the demand, each shareholder demanding payment with respect to certificated shares shall submit the certificate or certificates representing the shareholder's shares to the corporation or the corporation's transfer agent for notation on the certificate that the demand has been made; the certificates must be returned promptly after entry of the notation. A shareholder's failure to submit the certificates terminates, at the option of the controlling person, the shareholder's rights under this section, unless a court of competent jurisdiction, for good and sufficient cause shown, otherwise directs. If shares represented by a certificate on which notation has been so made are transferred, each new certificate issued for those shares must bear a similar notation, together with the name of the original holder of the shares who made the written demand, and a transferee of the shares does not acquire by the transfer any rights in the corporation other than those that the original demanding shareholder had after making demand for payment of the fair value of the shares.

Following a demand for payment with respect to shares without certificates, a notation that a demand for payment pursuant to subsection 4, together with the name of the original holder of the shares who made the written demand, must be included in the information statement required by section 627, subsection 2. A transferee of shares without certificates as to which a notation is included in the information statement required by section 627, subsection 2 does not acquire by the transfer any rights in the corporation other than those that the original demanding shareholder had after making demand for payment of the fair value of the shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Written offer; balance sheet. Within 10 days after the expiration of the period provided in subsection 4 for making demand, the controlling person shall make a written offer to each demanding shareholder to pay for those shares at a specified price determined by the controlling person to be the fair value of those shares. The offer must be made at the same price per share to all demanding shareholders of the same class. The notice and offer must be accompanied by a balance sheet of the corporation as of the latest available date and not more than 12 months prior to the making of the offer and a profit and loss statement of the corporation for the 12-month period ending on the date of the balance sheet.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Agreement on fair value; payment. If, within 30 days after the expiration of the period provided in subsection 4 for making demand, the fair value of the shares is agreed upon between any demanding shareholder and the controlling person, payment for those shares must be made within 90 days after the date on which the written offer required by subsection 7 is made, upon surrender of the certificate or certificates representing those shares, if certificated. Upon payment of the agreed value, the demanding shareholder ceases to have any interest in the shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

9. Failure to reach agreement on fair value of shares. If, within the additional 30-day period prescribed by subsection 8, one or more demanding shareholders and the controlling person have failed to agree as to the fair value of shares:

A. The controlling person may, or shall, if the controlling person receives a demand as provided in subparagraph (1), bring an action in the Superior Court in the county in this State where the registered office of the corporation is located asking that the fair value of those shares be found and determined. This action:

(1) Must be brought by the controlling person, if the controlling person receives a written demand for suit from any demanding shareholder, which demand is made within 60 days after the date on which the written offer required by subsection 7 was made. The controlling person shall bring the action within 30 days after receipt of the written demand; or

(2) In the absence of a demand for suit, may be brought by the controlling person at that controlling person's election at any time from the expiration of the additional 30-day period prescribed by subsection 8 until the expiration of 60 days after the date on which the written offer required by subsection 7 was made; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. If the controlling person fails to institute the action within the period specified in paragraph A, a demanding shareholder may bring the action in the name of the controlling person; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. An action may not be brought, either by the controlling person or by a demanding shareholder, more than 6 months after the date on which the written offer required by subsection 7 was made; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. In any action, whether initiated by the controlling person or by a demanding shareholder, all demanding shareholders, wherever residing, except those who have agreed with the controlling person upon the price to pay for their shares, must be made parties to the proceeding as an action against their shares quasi in rem. A copy of the complaint must be served on each demanding shareholder who is a resident of this State as in other civil actions and must be served by registered or certified mail or by personal service outside the State on each demanding shareholder who is a nonresident. The jurisdiction of the court is plenary and exclusive; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. For each demanding shareholder for whom the controlling person has brought an action for the determination of the value of the shares, the court shall determine whether that demanding shareholder has satisfied the requirements of this section and is entitled to receive payment for the demanding shareholder's shares; the burden is on that shareholder to prove that the shareholder is entitled to receive payment. The court shall then proceed to fix the fair value of the shares. The court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers have the power and authority specified in the order of their appointment or an amendment to the order of appointment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. All shareholders who are parties to the proceedings are entitled to judgment against the controlling person for the amount of the fair value of their shares, except for any shareholder whom the court has determined is not entitled to receive payment for the shareholder's shares. The judgment may be payable only upon and concurrently with the surrender to the controlling person of the certificate or certificates representing those shares, if certificated. Upon payment of the judgment, the demanding shareholder ceases to have any interest in those shares; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. The judgment must include an allowance for interest at a rate the court finds fair and equitable in all the circumstances, from the control transaction date to the date of payment. If the court finds that the refusal of any shareholder to accept the controlling person's offer of payment for that shareholder's shares was arbitrary, vexatious or not in good faith, the court may in its discretion refuse to allow interest to that shareholder; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

H. The costs and expenses of a proceeding must be determined by the court and assessed against the controlling person, but all or part of those costs and expenses may be apportioned and assessed as the court determines equitable against any or all of the demanding shareholders who are parties to the proceeding to whom the controlling person has made an offer to pay for the shares if the court finds that the action of those shareholders in failing to accept that offer was arbitrary, vexatious or not in good faith. Those expenses must include reasonable compensation for and reasonable expenses of the appraisers, but exclude the fees and expenses of counsel for any party and must exclude the fees and expenses of experts employed by any party, unless the court otherwise orders for good cause. The court shall award each shareholder who is a party to the proceeding reasonable compensation for any expert employed by the shareholder in the proceeding and the shareholder's reasonable attorney's fees and expenses, if:

(1) No offer was made; or

(2) The fair value of the shares as determined materially exceeds the amount that the controlling person offered to pay for the shares; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

I. At all times during the pendency of any proceeding, the court may make any order that is necessary to protect the corporation, the controlling person or the demanding shareholders, or that is otherwise just and equitable. Those orders may include, without limitation, orders:

(1) Requiring the controlling person to pay the court, or post security for, the amount of the judgment or its estimated amount, either before final judgment or pending appeal;

(2) Requiring the deposit with the court of certificates representing certificated shares held by the demanding shareholders;

(3) Imposing a lien on the property of the controlling person to secure the payment of the judgment, which lien may be given priority over liens and incumbrances contracted by the controlling person after the control transaction date; and

(4) Staying the action pending the determination of any similar action pending in another court having jurisdiction. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

10. Holding and disposal of shares acquired by payment. Shares acquired by a controlling person pursuant to payment of the agreed value for the shares or to payment of the judgment entered, as provided in this section, may be held and disposed of as authorized and issued shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

11. Minors. In the case of a shareholder who is a minor or otherwise legally incapacitated, the demand required by subsection 4 may be made either by the shareholder, notwithstanding the shareholder's legal incapacity, by the shareholder's guardian or by any person acting for the shareholder as next friend. The shareholder is bound by the time limitations set forth in this section, notwithstanding the shareholder's legal incapacity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

12. Appeals. Appeals from judgments in actions brought under this section are permitted as in other civil actions in which equitable relief is sought.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

13. Compliance; shareholder rights. If a person or group of persons proposing to engage in a control transaction complies with the requirements of this section in connection with the control transaction, the effectiveness of the rights afforded in this section to shareholders may be conditioned upon the consummation of the control transaction.

The person or group of persons shall give prompt written notice of the satisfaction of any condition under this subsection to each shareholder who has made demand as provided in this section.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

14. Application. This section does not apply to:

A. Any corporation that is the subject of a control transaction and that does not have a class of voting shares:

(1) Registered or traded on a national securities exchange; or

(2) Registered with the Securities and Exchange Commission pursuant to the Act of Congress known as the Securities Exchange Act of 1934, as that Act has been or may be amended; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A person or group that inadvertently becomes a controlling person if that controlling person divests itself of a sufficient amount of its voting shares so that it is no longer a controlling person, as soon as practicable, but in no event more than 30 days after that person or group receives notice from the corporation that it has become a controlling person, or to any corporation that is the subject of a control transaction and that on the effective date of this section was a subsidiary of any other corporation. For purposes of this paragraph, "subsidiary" means any corporation as to which any other corporation has acquired or has the right to acquire, directly or indirectly, through the exercise of warrants, options and rights and the conversion of all convertible securities, whether issued or granted by the subsidiary or otherwise, voting power over voting shares of the subsidiary that would entitle the holders of those shares to cast in excess of 50% of the votes that all shareholders are entitled to cast in the election of directors of that subsidiary; except that a subsidiary does not cease to be a subsidiary as long as the corporation remains a controlling person within the meaning of subsection 2; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any person or group that becomes a controlling person solely as a result of the corporation's purchase or redemption of its own voting shares; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Any corporation incorporated prior to the effective date of this section that was not subject to former Title 13-A, section 910 as it existed immediately prior to the effective date of this section because that corporation had adopted the provision in its bylaws described in former section 910, subsection 1, paragraph A or had adopted the provision in its articles of incorporation described in former section 910, subsection 1, paragraph B, if in either case that provision is not subsequently rescinded by an amendment to the articles of incorporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Chapter 12: DISPOSITION OF ASSETS

13-C §1201. Disposition of assets not requiring shareholder approval

Approval of the shareholders of a corporation is not required, unless the articles of incorporation otherwise provide, to: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Usual and regular course of business. Sell, lease, exchange or otherwise dispose of any or all of the corporation's assets in the usual and regular course of business;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Grants of security, etc. Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of the corporation's assets, whether or not in the usual and regular course of business;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Transfers to subsidiaries. Transfer any or all of the corporation's assets to one or more corporations or other entities, all of the shares or interests of which are owned by the corporation; or

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Distribute assets to shareholders. Distribute assets pro rata to the holders of one or more classes or series of the corporation's shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1202. Shareholder approval of certain dispositions

1. No significant continuing business activity. A sale, lease, exchange or other disposition of assets, other than a disposition described in section 1201, requires approval of the corporation's shareholders if the disposition would leave the corporation without a significant continuing business activity. If a corporation retains a business activity that represented at least 25% of total assets at the end of the most recently completed fiscal year, and 25% of either income from continuing operations before taxes or revenues from continuing operations for that fiscal year, in each case of the corporation and its subsidiaries on a consolidated basis, the corporation has retained a significant continuing business activity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Resolution authorizing disposition. A disposition that requires approval of the shareholders under subsection 1 must be initiated by a resolution by the corporation's board of directors authorizing the disposition. After adoption of such a resolution, the board of directors shall submit the proposed disposition to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the proposed disposition, unless:

A. The board of directors makes a determination that because of conflicts of interest or other special circumstances the board of directors should not make such a recommendation; or [2011, c. 274, §57 (NEW).]

B. Section 827 applies. [2011, c. 274, §57 (NEW).]

If paragraph A or B applies, the board of directors shall transmit to the shareholders the basis for so proceeding.

[ 2011, c. 274, §57 (RPR) .]

3. Conditioning submission of disposition. The corporation's board of directors may condition its submission of a disposition to the shareholders under subsection 2 on any basis.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Meeting notice. If a disposition is required to be approved by the shareholders under subsection 1 and if the approval is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the disposition is to be submitted for approval. The notice must state that the purpose or one of the purposes of the meeting is to consider the disposition. The notice must contain a description of the disposition, including the terms and conditions of the disposition, and the consideration to be received by the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Majority approval of disposition. Unless the articles of incorporation or the corporation's board of directors, acting pursuant to subsection 3, requires a greater vote, approval of a disposition requires the approval of the shareholders by a majority of all the votes entitled to be cast on the plan by the shareholders and, if any class or series is entitled to vote as a separate voting group on the disposition, the approval of each separate voting group by a majority of all the votes entitled to be cast on the disposition by that voting group. The articles of incorporation may provide that a disposition may be approved by a lesser vote of each voting group entitled to vote on the disposition, but in no case may a disposition be approved by less than a majority of the votes cast by that voting group at a meeting at which there exists, for each such voting group, a quorum consisting of at least a majority of the votes entitled to be cast on the disposition by each voting group entitled to vote on the disposition.

[ 2003, c. 344, Pt. B, §105 (AMD) .]

6. Disposition abandoned. After a disposition has been approved by the shareholders under subsection 2 and at any time before the disposition has been consummated, it may be abandoned by the corporation without action by the shareholders, subject to any contractual rights of other parties to the disposition.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Disposition by dissolution. A disposition of assets in the course of dissolution under chapter 14 is not governed by this section.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Consolidated subsidiary; assets. The assets of a direct or indirect consolidated subsidiary are deemed the assets of the parent corporation for the purposes of this section.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

9. Consent of shareholders. A disposition that requires approval of the corporation's shareholders under subsection 1 may be authorized by written consent of the shareholders entitled to vote as provided in section 704. If the disposition is approved by written consent of all shareholders, whether or not entitled to vote, a resolution of the corporation's board of directors approving, proposing, submitting, recommending or otherwise respecting the disposition is not necessary, and the shareholders of the corporation are not entitled to notice of or to dissent from the disposition.

[ 2003, c. 344, Pt. B, §105 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B105 (AMD). 2011, c. 274, §57 (AMD).






Chapter 13: APPRAISAL RIGHTS

Subchapter 1: APPRAISAL RIGHTS AND PAYMENT FOR SHARES

13-C §1301. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Affiliate. "Affiliate" means:

A. A person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with another person; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A senior executive of a person described in paragraph A. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

For purposes of section 1303, subsection 3, paragraph B, a person is deemed to be an affiliate of its senior executives.

[ 2011, c. 274, §58 (AMD) .]

2. Beneficial shareholder. "Beneficial shareholder" means a person who is the beneficial owner of shares held in a voting trust or by a nominee on the beneficial owner's behalf.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Corporation. "Corporation" means the issuer of the shares held by a shareholder demanding appraisal and, for matters covered in sections 1323 to 1332, includes the surviving entity in a merger.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Fair value. "Fair value" means the value of a corporation's shares determined:

A. Immediately before the effectuation of the corporate action to which a shareholder objects; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Using customary and current valuation concepts and techniques generally employed for similar businesses in the context of the transaction requiring appraisal; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Without discounting for lack of marketability or minority status except, if appropriate, for amendments to the corporation's articles of incorporation pursuant to section 1302, subsection 5. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Interest. "Interest" means interest from the effective date of a corporate action until the date of payment, at the rate of interest on judgments in this State on the effective date of the corporate action.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5-A. Interested transaction. "Interested transaction" means a corporate action described in section 1302, subsection 1, other than a merger pursuant to section 1105, involving an interested person in which any of the shares or assets of the corporation are being acquired or converted. For the purposes of this subsection:

A. "Beneficial owner" means any person who, directly or indirectly, through any contract, arrangement or understanding, other than a revocable proxy, has or shares the power to vote, or to direct the voting of, shares; except that a member of a national securities exchange is not considered to be a beneficial owner of securities held directly or indirectly by it on behalf of another person solely because the member is the record holder of the securities if the member is precluded by the rules of the exchange from voting without instruction on contested matters or matters that may affect substantially the rights or privileges of the holders of the securities to be voted. When 2 or more persons agree to act together for the purpose of voting their shares of the corporation, each member of the group formed thereby is considered to have acquired beneficial ownership, as of the date of the agreement, of all voting shares of the corporation beneficially owned by any member of the group; [2011, c. 274, §59 (NEW).]

B. "Excluded shares" means shares acquired pursuant to an offer for all shares having voting power if the offer was made within one year prior to the corporate action for consideration of the same kind and of a value equal to or less than that paid in connection with the corporate action; and [2011, c. 274, §59 (NEW).]

C. "Interested person" means a person, or an affiliate of a person, who at any time during the one-year period immediately preceding approval by the board of directors of the corporate action:

(1) Was the beneficial owner of 20% or more of the voting power of the corporation, other than as owner of excluded shares;

(2) Had the power, contractually or otherwise, other than as owner of excluded shares, to cause the appointment or election of 25% or more of the directors to the board of directors of the corporation; or

(3) Was a senior executive or director of the corporation or a senior executive of any affiliate thereof and will receive, as a result of the corporate action, a financial benefit not generally available to other shareholders as such, other than:

(a) Employment, consulting, retirement or similar benefits established separately and not as part of or in contemplation of the corporate action;

(b) Employment, consulting, retirement or similar benefits established in contemplation of, or as part of, the corporate action that are not more favorable than those existing before the corporate action or, if more favorable, that have been approved on behalf of the corporation in the same manner as is provided in section 873; or

(c) In the case of a director of the corporation who will, in the corporate action, become a director of the acquiring entity in the corporate action or one of its affiliates, rights and benefits as a director that are provided on the same basis as those afforded by the acquiring entity generally to other directors of the entity or the affiliate. [2011, c. 274, §59 (NEW).]

[ 2011, c. 274, §59 (NEW) .]

6. Preferred shares. "Preferred shares" means a class or series of shares whose holders have preference over any other class or series of shares with respect to distributions.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Record shareholder. "Record shareholder" means a person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Senior executive. "Senior executive" means a chief executive officer, chief operating officer, chief financial officer and anyone in charge of a principal business unit or function.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

9. Shareholder. "Shareholder" means both a record shareholder and a beneficial shareholder.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §§58, 59 (AMD).



13-C §1302. Appraisal rights

A shareholder is entitled to appraisal rights and to obtain payment of the fair value of that shareholder's shares in the event of any of the following corporate actions: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Merger to which corporation is party. Consummation of a merger to which a corporation is a party if:

A. Shareholder approval is required for the merger by section 1104, except that appraisal rights are not available to any shareholder of the corporation with respect to shares of any class or series that remain outstanding after consummation of the merger; or [2011, c. 274, §60 (AMD).]

B. The corporation is a subsidiary and the merger is governed by section 1105; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §60 (AMD) .]

2. Share exchange to which corporation is party. Consummation of a share exchange to which the corporation is a party as the corporation whose shares will be acquired, except that appraisal rights are not available to any shareholder of the corporation with respect to any class or series of shares of the corporation that are not exchanged;

[ 2011, c. 274, §61 (AMD) .]

3. Disposition of assets. Consummation of a disposition of assets pursuant to section 1202, except that appraisal rights are not available to a shareholder of the corporation with respect to shares of a class or series if:

A. Under the terms of the corporate action approved by the shareholders, there is to be distributed to shareholders in cash the corporation's net assets, in excess of a reasonable amount reserved to meet claims of the type described in sections 1407 and 1408:

(1) Within one year after the shareholders' approval of the action; and

(2) In accordance with the shareholders' respective interests determined at the time of distribution; and [2011, c. 274, §62 (NEW).]

B. The disposition of assets is not an interested transaction; [2011, c. 274, §62 (NEW).]

[ 2011, c. 274, §62 (RPR) .]

4. Fractional shares. An amendment of the corporation's articles of incorporation with respect to a class or series of shares that reduces the number of shares of a class or series owned by the shareholder to a fraction of a share if the corporation has the obligation or right to repurchase the fractional share so created;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Other amendment. Any other amendment to the corporation's articles of incorporation, merger, share exchange or disposition of assets to the extent provided by the articles of incorporation, bylaws or a resolution of the corporation's board of directors;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Domestication. Consummation of a domestication if the shareholder does not receive shares in the foreign corporation resulting from the domestication that have terms as favorable to the shareholder in all material respects and represent at least the same percentage interest of the total voting rights of the outstanding shares of the corporation as the shares held by the shareholder before the domestication;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Conversion to nonprofit status. Consummation of a conversion of the corporation to nonprofit status pursuant to chapter 9, subchapter 2; or

[ 2003, c. 344, Pt. B, §106 (AMD) .]

8. Conversion to unincorporated entity. Consummation of a conversion of the corporation to an unincorporated entity pursuant to chapter 9, subchapter 4.

[ 2003, c. 344, Pt. B, §106 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B106 (AMD). 2011, c. 274, §§60-62 (AMD).



13-C §1303. Limitations on appraisal rights

Notwithstanding section 1302, the availability of appraisal rights under section 1302, subsections 1 to 4, 6 and 8 is limited in accordance with this section. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. National listing; specific market value. Appraisal rights are not available for the holders of shares of any class or series of shares that:

A. Is a covered security under Section 18(b)(1)(A) or (B) of the federal Securities Act of 1933, as amended; [2007, c. 289, §32 (AMD).]

B. Is traded in an organized market and has at least 2,000 shareholders and the outstanding shares of such class or series have a market value of at least $20,000,000 exclusive of the value of such shares held by a corporation's subsidiaries, senior executives, directors and beneficial shareholders owning more than 10% of such shares; or [2007, c. 289, §32 (AMD).]

C. Is issued by an open end management investment company registered with the United States Securities and Exchange Commission under the federal Investment Company Act of 1940 and may be redeemed at the option of the holder at net asset value. [2007, c. 289, §32 (NEW).]

[ 2007, c. 289, §32 (AMD) .]

2. Date of determination. The applicability of subsection 1 is determined as of:

A. The record date fixed to determine the shareholders entitled to receive notice of the meeting of shareholders to act upon a corporate action requiring appraisal rights; or [2011, c. 274, §63 (AMD).]

B. The day before the effective date of a corporate action that requires appraisal rights if there is no meeting of shareholders. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §63 (AMD) .]

3. Exception. Notwithstanding subsection 1, appraisal rights are available pursuant to section 1302 for the shareholders of any class or series of shares:

A. Who are required by the terms of a corporate action requiring appraisal rights to accept for such shares anything other than cash or shares of any class or any series of shares of a corporation, or any other proprietary interest of any other entity, that satisfies the standards set forth in subsection 1 at the time the corporate action becomes effective; [2011, c. 274, §64 (RPR).]

B. In the case of the consummation of a disposition of assets pursuant to section 1202, the cash, shares or proprietary interests under paragraph A are, under the terms of the corporate action approved by the shareholders, to be distributed to the shareholders as part of the distribution to shareholders of the net assets of the corporation in excess of a reasonable amount to meet claims of the type described in sections 1407 and 1408:

(1) Within one year after the shareholders' approval of the action; and

(2) In accordance with their respective interests determined at the time of the distribution; or [2011, c. 274, §64 (RPR).]

C. When any of the shares or assets of a corporation are being acquired or converted, whether by merger, share exchange or otherwise, pursuant to a corporate action that is an interested transaction. [2011, c. 274, §64 (RPR).]

[ 2011, c. 274, §64 (RPR) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2005, c. 302, §§4,5 (AMD). 2007, c. 289, §32 (AMD). 2011, c. 274, §§63, 64 (AMD).



13-C §1304. Limitation or elimination of appraisal rights in articles of incorporation

Notwithstanding section 1302 or 1303, the articles of incorporation of a corporation as originally filed or any amendment thereto may limit or eliminate appraisal rights for any class or series of preferred shares, except that: [2011, c. 274, §65 (RPR).]

1. Class or series. No such limitation or elimination is effective if the class or series does not have the right to vote separately as a voting group, alone or as part of a group, on the action or if the action is a nonprofit conversion under chapter 9, subchapter 2, a conversion to an unincorporated entity under chapter 9, subchapter 4 or a merger having a similar effect; and

[ 2011, c. 274, §65 (NEW) .]

2. Appraisal rights. Any limitation or elimination contained in an amendment to the articles of incorporation that limits or eliminates appraisal rights for any of those shares that are outstanding immediately prior to the effective date of that amendment or that the corporation is or may be required to issue or sell after the effective date of the amendment pursuant to any conversion, exchange or other right existing immediately before the effective date of that amendment does not apply to any corporate action that becomes effective within one year of that date if that action would otherwise afford appraisal rights.

[ 2011, c. 274, §65 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §65 (RPR).



13-C §1305. Challenge by shareholder (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B107 (AMD). 2011, c. 274, §66 (RP).



13-C §1306. Assertion of appraisal rights

1. Record shareholder assert appraisal rights. A record shareholder may assert appraisal rights as to fewer than all the shares registered in the record shareholder's name but owned by a beneficial shareholder only if the record shareholder objects with respect to all shares of the class or series owned by the beneficial shareholder and notifies the corporation in writing of the name and address of each beneficial shareholder on whose behalf appraisal rights are being asserted. The rights of a record shareholder who asserts appraisal rights for only part of the shares held of record in the record shareholder's name under this subsection must be determined as if the shares as to which the record shareholder objects and the record shareholder's other shares were registered in the names of different record shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Beneficial shareholder; appraisal rights. A beneficial shareholder may assert appraisal rights as to shares of any class or series held on behalf of the shareholder only if the shareholder:

A. Submits to the corporation the record shareholder's written consent to the assertion of the rights no later than the date referred to in section 1323, subsection 2, paragraph B, subparagraph (2); and [2005, c. 302, §6 (AMD).]

B. Does so with respect to all shares of the class or series that are beneficially owned by the beneficial shareholder. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2005, c. 302, §6 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2005, c. 302, §6 (AMD).






Subchapter 2: PROCEDURE FOR EXERCISE OF APPRAISAL RIGHTS

13-C §1321. Notice of appraisal rights

1. Meeting notice. If a proposed corporate action described in section 1302 is to be submitted to a vote at a shareholders' meeting, the meeting notice must state that the corporation has concluded that shareholders are, are not or may be entitled to assert appraisal rights under this chapter. If the corporation concludes that appraisal rights are or may be available, a copy of this chapter must accompany the meeting notice sent to those record shareholders entitled to exercise appraisal rights.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Notice of corporate action. In a merger pursuant to section 1105, the parent corporation shall notify in writing all record shareholders of the subsidiary who are entitled to assert appraisal rights that a corporate action became effective. The notice must be sent within 10 days after the corporate action became effective and include the materials described in section 1323.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Action by written consent. If a corporate action specified in section 1302 is to be approved by written consent of the shareholders pursuant to section 704:

A. Written notice that appraisal rights are, are not or may be available must be sent to each record shareholder from whom a consent is solicited at the time consent of such shareholder is first solicited and, if the corporation has concluded that appraisal rights are or may be available, must be accompanied by a copy of this chapter; and [2011, c. 274, §67 (AMD).]

B. Written notice that appraisal rights are, are not or may be available must be delivered together with the notice to nonconsenting voting and nonvoting shareholders as required by section 704, subsections 4 and 5, may include the materials described in section 1323 and, if the corporation has concluded that appraisal rights are or may be available, must be accompanied by a copy of this chapter. [2007, c. 289, §33 (NEW).]

[ 2011, c. 274, §67 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §33 (AMD). 2011, c. 274, §67 (AMD).



13-C §1322. Notice of intent to demand payment (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §34 (RP).



13-C §1322-A. Notice of intent to demand payment

1. Preservation of appraisal rights if action taken at a meeting. If a proposed corporate action requiring appraisal rights under sections 1302 to 1304 is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares:

A. Shall deliver to the corporation before the vote is taken written notice of the shareholder's intent to demand payment if the proposed action is effectuated; and [2007, c. 289, §35 (NEW).]

B. May not vote, or cause or permit to be voted, any shares of the class or series in favor of the proposed action. [2007, c. 289, §35 (NEW).]

[ 2007, c. 289, §35 (NEW) .]

2. Preservation of appraisal rights if action taken by consent. If a corporate action specified in section 1302 is to be approved by less than unanimous written consent, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares may not sign a consent in favor of the proposed action with respect to that class or series of shares.

[ 2011, c. 274, §68 (AMD) .]

3. Effect of failure to preserve. A shareholder who fails to satisfy the requirements of subsection 1 or 2 is not entitled to payment under this chapter.

[ 2007, c. 289, §35 (NEW) .]

SECTION HISTORY

2007, c. 289, §35 (NEW). 2011, c. 274, §68 (AMD).



13-C §1323. Appraisal notice and form

1. Written appraisal notice; form. If a proposed corporate action requiring appraisal rights under section 1302 becomes effective, a corporation must send a written appraisal notice and the form required by subsection 2, paragraph A to all shareholders who satisfied the requirements of section 1322-A. In the case of a merger under section 1105, the parent shall send an appraisal notice and form to all record shareholders who may be entitled to assert appraisal rights.

[ 2011, c. 274, §69 (AMD) .]

2. Appraisal notice. The appraisal notice required by subsection 1 must be delivered no earlier than the date a corporate action became effective and no later than 10 days after that date and must:

A. Supply a form that specifies the first date of any announcement to shareholders, made prior to the date the corporate action became effective, of the principal terms of the proposed corporate action, if any. If such announcement was made the form must:

(1) Require the shareholder asserting appraisal rights to certify whether beneficial ownership of those shares for which appraisal rights are asserted was acquired before that date; and

(2) Require the shareholder asserting appraisal rights to certify that the shareholder did not vote for or consent to the transaction; [2007, c. 289, §37 (RPR).]

B. Include the following information:

(1) Where the form must be sent and where certificates for certificated shares must be deposited and the date by which those certificates must be deposited, which date may not be earlier than the date for receiving the required form under subparagraph (2);

(2) A date by which the corporation must receive the form, which date may not be fewer than 40 nor more than 60 days after the date the appraisal notice is sent, and a statement that the shareholder has waived the right to demand appraisal with respect to the shares unless the form is received by the corporation by the specified date;

(3) A corporation's estimate of the fair value of the shares;

(4) That, if requested in writing, a corporation will provide, to the shareholder so requesting, within 10 days after the date specified in subparagraph (2) the number of shareholders who return the forms by the specified date and the total number of shares owned by those shareholders; and

(5) The date by which the notice to withdraw under section 1324 must be received, which date must be within 20 days after the date specified in subparagraph (2); and [2011, c. 274, §70 (AMD).]

C. Be accompanied by a copy of this chapter. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §70 (AMD) .]

3. Notice accompanied by financial statements. When corporate action described in section 1302, subsection 1 is proposed, or a merger pursuant to section 1105 is effected, the notice referred to in subsection 1, if the corporation concludes that appraisal rights are or may be available, and in subsection 2 must be accompanied by:

A. The annual financial statements specified in section 1620, subsection 1 of the corporation that issued the shares that may be subject to appraisal, whether or not a close corporation, which must be as of a date ending not more than 16 months before the date of the notice and must comply with section 1620, subsection 2. If such annual financial statements are not reasonably available, the corporation shall provide reasonably equivalent financial information; and [2007, c. 289, §38 (NEW).]

B. The latest available quarterly financial statements of such corporation, if any. [2007, c. 289, §38 (NEW).]

[ 2007, c. 289, §38 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §§36-38 (AMD). 2011, c. 274, §§69, 70 (AMD).



13-C §1324. Perfection of rights; right to withdraw

1. Perfection of rights. A shareholder who receives notice pursuant to section 1323 and who wishes to exercise appraisal rights shall sign and return the form sent by the corporation and, in the case of certificated shares, deposit the shareholder’s certificates in accordance with the terms of the notice by the date referred to in the notice pursuant to section 1323, subsection 2, paragraph B, subparagraph (2) and certify whether the beneficial owner of the shares acquired beneficial ownership of the shares before the date required to be set forth in the notice pursuant to section 1323, subsection 2, paragraph A. If a shareholder fails to make this certification, the corporation may elect to treat the shareholder's shares as after-acquired shares under section 1326. A shareholder who wishes to exercise appraisal rights shall execute and return the form and, in the case of certificated shares, deposit the shareholder's certificates in accordance with the terms of the notice by the date referred to in the notice pursuant to section 1323, subsection 2, paragraph B, subparagraph (2). Once a shareholder deposits that shareholder's certificates or, in the case of uncertificated shares, returns the executed forms, that shareholder loses all rights as a shareholder, unless the shareholder withdraws pursuant to subsection 2.

[ 2007, c. 289, §39 (AMD) .]

2. Withdraw from appraisal process. A shareholder who has complied with subsection 1 may nevertheless decline to exercise appraisal rights and withdraw from the appraisal process by notifying the corporation in writing by the date set forth in the appraisal notice pursuant to section 1323, subsection 2, paragraph B, subparagraph (5). A shareholder who fails to withdraw from the appraisal process may not thereafter withdraw without the corporation's written consent.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Failure to execute and return form; nonpayment. A shareholder who does not execute and return the form and, in the case of certificated shares, deposit that shareholder's share certificates where required, each by the date set forth in the notice described in section 1323, subsection 2, is not entitled to payment under this chapter.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §39 (AMD).



13-C §1325. Payment

1. Fair value. Except as provided in section 1326, within 30 days after the form required by section 1323, subsection 2, paragraph B, subparagraph (2) is due, a corporation shall pay in cash to those shareholders who complied with section 1324, subsection 1 the amount the corporation estimates to be the fair value of their shares, plus interest.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Additional information. The payment to each shareholder pursuant to subsection 1 must be accompanied by:

A. Annual financial statements specified in section 1620, subsection 1 of the corporation that issued the shares to be appraised, whether or not a close corporation, that must be as of a date ending not more than 16 months before the date of payment and must comply with section 1620, subsection 2. If such annual financial statements are not reasonably available, the corporation shall provide reasonably equivalent financial information; [2007, c. 289, §40 (AMD).]

B. A statement of the corporation's estimate of the fair value of the shares, which estimate must equal or exceed the corporation's estimate given pursuant to section 1323, subsection 2, paragraph B, subparagraph (3); [2007, c. 289, §40 (AMD).]

C. A statement that shareholders described in subsection 1 have the right to demand further payment under section 1327 and that if any such shareholder does not do so within the time period specified in section 1327, that shareholder is deemed to have accepted the payment in full satisfaction of the corporation's obligations under this chapter; and [2007, c. 289, §40 (AMD).]

D. The latest available quarterly financial statements of the corporation, if any. [2007, c. 289, §40 (NEW).]

[ 2007, c. 289, §40 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §40 (AMD).



13-C §1326. After-acquired shares

1. Withhold payment. A corporation may elect to withhold payment required by section 1325 from any shareholder who did not certify that beneficial ownership of all of the shareholder's shares for which appraisal rights are asserted was acquired before the date set forth in the appraisal notice sent pursuant to section 1323, subsection 2, paragraph A.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Notify shareholders. If a corporation elected to withhold payment under subsection 1, the corporation shall, within 30 days after the date by which the corporation must receive the form is given as required by section 1323, subsection 2, paragraph B, subparagraph (2) is due, notify all shareholders who are described in subsection 1:

A. Of the information required by section 1325, subsection 2, paragraph A; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Of the corporation's estimate of fair value pursuant to section 1325, subsection 2, paragraph B; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. That the shareholders may accept the corporation's estimate of fair value, plus interest, in full satisfaction of their demands or demand appraisal under section 1327; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. That those shareholders who wish to accept the offer pursuant to paragraph B must notify the corporation of their acceptance of the corporation's offer within 30 days after receiving the offer pursuant to paragraph B; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. That those shareholders who do not satisfy the requirements for demanding appraisal under section 1327 are deemed to have accepted the corporation's offer pursuant to paragraph B. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Shareholders who accept offer. Within 10 days after receiving the shareholder's acceptance pursuant to subsection 2, a corporation must pay in cash the amount it offered under subsection 2, paragraph B to each shareholder who agreed to accept the corporation's offer in full satisfaction of the shareholder's demand.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Shareholders deemed to accept offer; payment. Within 40 days after sending the notice described in subsection 2, a corporation shall pay in cash the amount the corporation offered to pay under subsection 2, paragraph B to each shareholder described in subsection 2, paragraph E.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1327. Procedure if shareholder dissatisfied with payment or offer

1. Notification; demand. A shareholder paid pursuant to section 1325 who is dissatisfied with the amount of the payment shall notify the corporation in writing of that shareholder's estimate of the fair value of the shares and demand payment of that estimate plus interest less any payment under section 1325. A shareholder offered payment under section 1326 who is dissatisfied with that offer must reject the offer and demand payment of the shareholder's stated estimate of the fair value of the shares plus interest.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Failure to notify corporation in writing. A shareholder who fails to notify a corporation in writing of that shareholder's demand to be paid the shareholder's stated estimate of the fair value plus interest under subsection 1 within 30 days after receiving the corporation's payment or offer of payment under section 1325 or 1326 waives the right to demand payment under this section and is entitled only to the payment made or offered pursuant to those sections.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 3: JUDICIAL APPRAISAL OF SHARES

13-C §1331. Court action

1. Commence proceeding. If a shareholder makes demand for payment under section 1327 that remains unsettled, a corporation shall commence a proceeding within 60 days after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the 60-day period, the corporation shall pay in cash to each shareholder the amount the shareholder demanded pursuant to section 1327 plus interest.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Appropriate court. A corporation shall commence the proceeding under subsection 1 in the appropriate court of the county where the corporation's principal office is located or, if there is no principal office, in Kennebec County. If the corporation is a foreign corporation, the corporation shall commence the proceeding in the county in this State where the principal office of the domestic corporation merged with the foreign corporation was located or, if the domestic corporation did not have its principal office in this State at the time of the transaction, in Kennebec County.

[ 2009, c. 415, Pt. A, §9 (AMD) .]

3. Shareholders party to proceeding. A corporation shall make all shareholders whether or not residents of this State whose demands remain unsettled parties to the proceeding as in an action against their shares, and all parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Jurisdiction; appraisers. The jurisdiction of the court in which the proceeding is commenced under subsection 2 is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers have the powers described in the order appointing them or in any amendment to the order. The shareholders demanding appraisal rights under this chapter are entitled to the same discovery rights as parties in other civil proceedings. Shareholders demanding appraisal rights under this chapter do not have a right to a jury trial.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Shareholder entitled to judgment. Each shareholder made a party to the proceeding under subsection 1 is entitled to judgment for the:

A. Amount, if any, by which the court finds the fair value of the shareholder's shares, plus interest, exceeds the amount paid by a corporation to the shareholder for the shares; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Fair value, plus interest, of the shareholder's shares for which a corporation elected to withhold payment under section 1326. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §17 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 415, Pt. A, §9 (AMD).



13-C §1332. Court costs and counsel fees

1. Court costs. The court in an appraisal proceeding commenced under section 1331 shall determine all court costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the court costs against a corporation, except that the court may assess court costs against all or some of the shareholders demanding appraisal, in amounts the court finds equitable, to the extent the court finds the shareholders acted arbitrarily, vexatiously or not in good faith with respect to the rights provided by this chapter.

[ 2007, c. 289, §41 (AMD) .]

2. Counsel; expect fees Court-assessed expenses. The court in an appraisal proceeding under section 1331 may also assess the expenses for the respective parties, in amounts the court finds equitable:

A. Against a corporation and in favor of any or all shareholders demanding appraisal if the court finds the corporation did not substantially comply with the requirements of section 1321, 1323, 1325 or 1326; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Against either a corporation or a shareholder demanding appraisal, in favor of any other party, if the court finds that the party against whom the expenses are assessed acted arbitrarily, vexatiously or not in good faith with respect to the rights provided by this chapter. [2007, c. 289, §41 (AMD).]

[ RR 2007, c. 1, §6 (COR) .]

3. Fees awarded from settlement. If the court in an appraisal proceeding under section 1331 finds that the expenses incurred by any shareholder were of substantial benefit to other shareholders similarly situated and that those expenses should not be assessed against the corporation, the court may direct that those expenses be paid out of the amounts awarded the shareholders who were benefitted.

[ 2007, c. 289, §41 (AMD) .]

4. Corporation fails to make payment. To the extent a corporation fails to make a required payment pursuant to section 1325, 1326 or 1327, a shareholder may sue directly for the amount owed and, to the extent successful, is entitled to recover from the corporation all expenses of the suit.

[ 2007, c. 289, §41 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). RR 2007, c. 1, §6 (COR). 2007, c. 289, §41 (AMD).






Subchapter 4: OTHER REMEDIES

13-C §1341. Other remedies limited

1. Limitation on proposed or completed corporate actions. The legality of a proposed or completed corporate action described in section 1302 may not be contested nor may the corporate action be enjoined, set aside or rescinded in a legal or equitable proceeding by a shareholder after the shareholders have approved the corporate action.

[ 2011, c. 274, §71 (NEW) .]

2. Exceptions. Subsection 1 does not apply to a corporate action that:

A. Was not authorized and approved in accordance with the applicable provisions of:

(1) Chapter 9, 10, 11 or 12;

(2) The articles of incorporation or bylaws; or

(3) The resolution of the board of directors authorizing the corporate action; [2011, c. 274, §71 (NEW).]

B. Was procured as a result of fraud, a material misrepresentation or an omission of a material fact necessary to make statements made, in light of the circumstances in which they were made, not misleading; [2011, c. 274, §71 (NEW).]

C. Is an interested transaction, unless it has been recommended by the board of directors in the same manner as is provided in section 873 and has been approved by the shareholders in the same manner as is provided in section 874 as if the interested transaction were a director's conflicting-interest transaction; or [2011, c. 274, §71 (NEW).]

D. Is approved by less than unanimous consent of the voting shareholders pursuant to section 704 if:

(1) The challenge to the corporate action is brought by a shareholder who did not consent and as to whom notice of the approval of the corporate action was not effective at least 10 days before the corporate action was effected; and

(2) The proceeding challenging the corporate action is commenced within 10 days after notice of the approval of the corporate action is effective as to the shareholder bringing the proceeding. [2011, c. 274, §71 (NEW).]

[ 2011, c. 274, §71 (NEW) .]

SECTION HISTORY

2011, c. 274, §71 (NEW).









Chapter 14: DISSOLUTION

Subchapter 1: VOLUNTARY DISSOLUTION

13-C §1401. Dissolution by incorporators or initial directors

A majority of the incorporators or initial directors of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering to the Secretary of State for filing articles of dissolution that set forth: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Name. The name of the corporation;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Date. The date of incorporation;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Shares. That none of the corporation's shares have been issued or that the corporation has not commenced business;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Debt. That no debt of the corporation remains unpaid, including the filing of the annual report as required by section 1621;

[ 2003, c. 344, Pt. B, §108 (AMD) .]

5. Net assets. That, if shares were issued, the net assets of the corporation remaining after winding up have been distributed to the shareholders;

[ 2003, c. 344, Pt. B, §108 (AMD) .]

6. Authorization of dissolution. That a majority of the incorporators or initial directors authorized the dissolution;

[ 2003, c. 344, Pt. B, §108 (AMD) .]

7. Date authorized. The date dissolution was authorized; and

[ 2003, c. 344, Pt. B, §109 (NEW) .]

8. Effective date. The effective date of the dissolution. A corporation is dissolved upon the effective date of its articles of dissolution.

[ 2003, c. 344, Pt. B, §109 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B108,109 (AMD).



13-C §1402. Dissolution by board of directors and shareholders

1. Dissolution proposal. A corporation's board of directors may propose dissolution for submission to the shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Adoption of proposal of dissolution. For a proposal to dissolve to be adopted:

A. A corporation's board of directors must recommend dissolution to the shareholders unless:

(1) The board of directors determines that because of conflict of interest or other special circumstances the board of directors should make no recommendation; or

(2) Section 827 applies.

If subparagraph (1) or (2) applies, the board of directors must transmit to the shareholders the basis for so proceeding; and [2011, c. 274, §72 (RPR).]

B. The shareholders entitled to vote must approve the proposal to dissolve as provided in subsection 5. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §72 (AMD) .]

3. Condition submission of proposal. A corporation's board of directors may condition the board of directors' submission of the proposal for dissolution on any basis.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Notice of meeting to dissolve. A corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting. The notice must also state that the purpose or one of the purposes of the meeting is to consider dissolving the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Adoption of dissolution by majority. Unless the corporation's articles of incorporation or the corporation's board of directors acting pursuant to subsection 3 requires a greater vote, approval of the proposal to dissolve requires the approval of the shareholders by a majority of all the votes entitled to be cast on the proposal by that voting group and, if any class or series is entitled to vote as a separate voting group on the proposal, the approval of each separate voting group by a majority of all the votes entitled to be cast on the proposal by that voting group. The corporation's articles of incorporation may provide that a proposal to dissolve may be approved by a lesser vote of each voting group entitled to vote on the proposal, but in no case by less than a majority of the votes cast by that voting group at a meeting at which there exists for each such voting group a quorum consisting of at least a majority of the votes entitled to be cast on the proposal by each voting group entitled to vote on the proposal.

[ 2003, c. 344, Pt. B, §110 (RPR) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B110 (AMD). 2011, c. 274, §72 (AMD).



13-C §1403. Dissolution by written consent of all shareholders

A proposal to dissolve may be approved by written consent of shareholders entitled to vote as provided in section 704. If the dissolution is approved by written consent of all shareholders, whether or not entitled to vote, a resolution of the corporation's board of directors proposing the dissolution is not necessary. [2003, c. 344, Pt. B, §111 (AMD).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B111 (AMD).



13-C §1404. Articles of dissolution

1. File articles of dissolution with Secretary of State. At any time after dissolution is authorized, a corporation may dissolve by delivering to the Secretary of State for filing articles of dissolution setting forth:

A. The name of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The date dissolution was authorized and the effective date of the dissolution; and [2003, c. 344, Pt. B, §112 (AMD).]

C. If dissolution was approved by the shareholders, a statement that the proposal to dissolve was duly approved by the shareholders in the manner required by this Act and by the corporation's articles of incorporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §112 (AMD) .]

2. Effective date of dissolution. A corporation is dissolved upon the effective date of its articles of dissolution.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Dissolved corporation. For purposes of this subchapter, "dissolved corporation" means a corporation whose articles of dissolution have become effective. "Dissolved corporation" includes a successor entity to which the remaining assets of the corporation are transferred subject to its liabilities for purposes of liquidation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Other requirements at the time of dissolution. At the time of filing the articles under this section, the Secretary of State may require the corporation to file the annual report required to be filed under section 1621 and pay any fees or penalties owed to the Secretary of State under section 1420.

[ 2007, c. 231, §21 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B112 (AMD). 2007, c. 231, §21 (AMD).



13-C §1405. Revocation of dissolution

1. Revoke dissolution. A corporation may revoke its dissolution within 120 days of its effective date.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Authorization of revocation. Revocation of dissolution must be authorized in the same manner as the dissolution was authorized under this subchapter unless that authorization permitted revocation by action of the corporation's board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Articles of revocation of dissolution. After the revocation of dissolution is authorized, a corporation may revoke the dissolution by delivering to the Secretary of State for filing articles of revocation of dissolution that set forth:

A. The name of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The effective date of the dissolution that was revoked; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The date that the revocation of dissolution was authorized; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. If the corporation's board of directors or incorporators revoked the dissolution, a statement to that effect; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. If the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action of the board of directors alone pursuant to that authorization; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. If shareholder action was required to revoke the dissolution, the information required by section 1404, subsection 1, paragraph C. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §113 (AMD) .]

4. Effective date of revocation. Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Resume business. When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution, and the corporation resumes business as if dissolution had not occurred.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B113 (AMD).



13-C §1406. Effect of dissolution

1. Extension of corporate existence. A dissolved corporation continues its corporate existence but may not carry on any business except that which is appropriate to wind up and liquidate its business and affairs, including:

A. Collecting the corporation's assets; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Disposing of properties that will not be distributed in kind to shareholders; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Discharging or making provision for discharging its liabilities; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Distributing remaining property among shareholders according to their interests; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Doing every other act necessary to wind up and liquidate its business and affairs. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2007, c. 289, §42 (AMD) .]

2. Dissolution; exclusions. Dissolution of a corporation does not:

A. Transfer title to the corporation's property; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Subject the corporation's directors or officers to standards of conduct different from those prescribed in chapter 8; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Change quorum or voting requirements for the board of directors or shareholders; change provisions for selection, resignation or removal of the directors or officers or both; or change provisions for amending its bylaws; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Prevent commencement of a proceeding by or against the corporation in its corporate name; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. Terminate the authority of the clerk of the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Abatement of action.

[ 2007, c. 289, §42 (RP) .]

4. Transfer of property. Those shareholders of the corporation and their successors in interest who, collectively, represent a majority of the voting power of the corporation are empowered to act as liquidating trustees to take all actions necessary or appropriate to distribute or dispose of any undistributed property of the corporation if:

A. There are no officers authorized to act on a matter for a dissolved corporation; [2007, c. 289, §42 (NEW).]

B. There are no directors of the corporation; or [2007, c. 289, §42 (NEW).]

C. The directors are unable to act on the matter on behalf of the corporation. [2007, c. 289, §42 (NEW).]

[ 2007, c. 289, §42 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §42 (AMD).



13-C §1407. Known claims against dissolved corporation

1. Disposition of known claims. A dissolved corporation may dispose of the known claims against it by notifying its known claimants in writing of the dissolution at any time after the effective date of the dissolution.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Written notice. The written notice required by subsection 1 must:

A. Describe information that must be included in a claim against the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Provide a mailing address where a claim may be sent; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and [2003, c. 344, Pt. B, §114 (AMD).]

D. State that the claim may be barred if not received by the deadline. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §114 (AMD) .]

3. Claim barred. A claim against the dissolved corporation, other than a liquidated claim that is known to the corporation, has fully matured and is not disputed in good faith by the corporation, is barred:

A. If a claimant who was given written notice under subsection 2 does not deliver the claim to the dissolved corporation by the deadline; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within 90 days after the effective date of the rejection notice. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Claim. For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B114 (AMD).



13-C §1408. Other claims against dissolved corporation

1. Publish notice of dissolution. In addition to the written notice under section 1407, a dissolved corporation may publish notice of its dissolution and request that persons with claims against the dissolved corporation present them in accordance with the notice.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Content of notice. The notice under section 1 must:

A. Be published one time in a newspaper of general circulation in the county where the dissolved corporation's principal office is or was last located or, if none in this State, in Kennebec County; [2007, c. 323, Pt. C, §18 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

B. Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. State that a claim against the dissolved corporation will be barred unless a proceeding to enforce the claim is commenced within 3 years after the publication of the notice. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2007, c. 323, Pt. C, §18 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Claim barred. If the dissolved corporation publishes a newspaper notice in accordance with subsection 2, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within 3 years after the publication date of the newspaper notice:

A. A claimant who was not given written notice under section 1407; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A claimant whose claim was timely sent to the dissolved corporation but not acted on; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A claimant whose claim is contingent or is based on an event occurring after the effective date of dissolution. [2003, c. 631, §23 (AMD).]

[ 2003, c. 631, §23 (AMD) .]

4. Enforcement of claim. A claim that is not barred by subsection 3 or section 1407, subsection 2 may be enforced:

A. Against the dissolved corporation to the extent of its undistributed assets; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Except as provided in section 1409, subsection 4, if the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of the shareholder's pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to the shareholder. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §23 (AMD). 2007, c. 323, Pt. C, §18 (AMD). 2007, c. 323, Pt. G, §4 (AMD).



13-C §1409. Court proceedings

1. Security provided for payment of claim. A dissolved corporation that has published a notice under section 1408 may file an application with the Superior Court of the county where the dissolved corporation's principal office is located or, if not in this State, of Kennebec County, for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved corporation or that are based on an event occurring after the effective date of dissolution but that, based on the facts known to the dissolved corporation, are reasonably estimated to arise after the effective date of dissolution. Provision need not be made for any claim that is or is reasonably anticipated to be barred under section 1408, subsection 3.

[ 2007, c. 323, Pt. C, §19 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Notice to claimant. Within 10 days after the filing of the application under subsection 1, notice of the proceeding must be given by the dissolved corporation to each claimant holding a contingent claim whose contingent claim is shown on the records of the dissolved corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Guardian ad litem. The court may appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of the guardian ad litem, including all reasonable expert witness fees, must be paid by the dissolved corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Satisfaction of obligations. Provision by the dissolved corporation for security in the amount and the form ordered by the court under subsection 1 satisfies the dissolved corporation's obligations with respect to claims that are contingent, have not been made known to the dissolved corporation or are based on an event occurring after the effective date of dissolution, and such claims may not be enforced against a shareholder who received assets in liquidation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §19 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1410. Duties of directors

1. Duties. Directors of a dissolved corporation shall cause the corporation to discharge or make reasonable provision for the payment of claims and make distributions of assets to shareholders after payment of or provision for claims.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Liability of directors. Directors of a dissolved corporation that has disposed of claims under section 1407, 1408 or 1409 are not liable for breach of section 1410, subsection 1 with respect to claims against the dissolved corporation that are barred or satisfied under sections 1407, 1408 or 1409.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 2: ADMINISTRATIVE DISSOLUTION

13-C §1420. Grounds for administrative dissolution

Notwithstanding Title 4, chapter 5 and Title 5, chapter 375, the Secretary of State may commence a proceeding under section 1421 to administratively dissolve a corporation if: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Nonpayment of fees or penalties. The corporation does not pay when they are due any fees or penalties imposed by this Act or other law;

[ 2003, c. 631, §24 (AMD) .]

2. Failure to file annual report. The corporation does not deliver its annual report to the Secretary of State as required by section 1621;

[ 2003, c. 631, §24 (AMD) .]

3. Failure to pay late filing penalty. The corporation does not pay the annual report late filing penalty as required by section 1622;

[ 2003, c. 631, §24 (AMD) .]

4. Failure to maintain clerk. The corporation is without a clerk in this State as required by Title 5, section 105, subsection 1;

[ 2007, c. 323, Pt. C, §20 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Failure to notify of change of clerk or change of clerk's address. The corporation does not notify the Secretary of State that its clerk has changed as required by Title 5, section 108, subsection 1 or the address of its clerk has been changed as required by Title 5, section 109 or 110 or that its clerk has resigned as required by Title 5, section 111; or

[ 2007, c. 323, Pt. C, §21 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Filing of false information. An incorporator, director, officer or agent of the corporation signed a document with the knowledge that the document was false in a material respect and with the intent that the document be delivered to the Secretary of State for filing.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §24 (AMD). 2007, c. 323, Pt. C, §§20, 21 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1421. Procedure for and effect of administrative dissolution

1. Notice of determination to administratively dissolve corporation. If the Secretary of State determines that one or more grounds exist under section 1420 for dissolving a corporation, the Secretary of State shall serve the corporation with written notice of that determination as required by subsection 8.

[ 2007, c. 323, Pt. C, §22 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Administrative dissolution. The corporation is administratively dissolved if within 60 days after the notice under subsection 1 was issued and is perfected under subsection 8 the Secretary of State determines that the corporation has failed to correct the ground or grounds for the dissolution. The Secretary of State shall send notice to the corporation as required by subsection 8 that recites the ground or grounds for dissolution and the effective date of dissolution.

[ 2007, c. 323, Pt. C, §23 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Effect of administrative dissolution; prohibition. A corporation administratively dissolved continues its corporate existence but may not transact any business in this State except as necessary to wind up and liquidate its business and affairs under section 1406 and notify claimants under sections 1407 and 1408.

[ 2003, c. 631, §25 (AMD) .]

4. Authority of clerk. The administrative dissolution of a corporation does not terminate the authority of its clerk.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Protecting corporate name after administrative dissolution. The name of a corporation remains in the Secretary of State's records of corporate names and protected for a period of 3 years following administrative dissolution.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Prohibition.

[ 2003, c. 631, §26 (RP) .]

7. Notice to Superintendent of Financial Institutions in case of financial institution or credit union. In the case of a financial institution authorized to do business in this State or a credit union authorized to do business in this State, as defined in Title 9-B, the Secretary of State shall notify the Superintendent of Financial Institutions within a reasonable time prior to administratively dissolving the financial institution or credit union under this section.

[ 2003, c. 631, §27 (NEW) .]

8. Delivery of notice. The Secretary of State shall send notice of its determination under subsection 1 by regular mail and the service upon the corporation is perfected 5 days after the Secretary of State deposits its determination in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed to the clerk of the corporation.

[ 2007, c. 323, Pt. C, §24 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §§25-27 (AMD). 2007, c. 323, Pt. C, §§22-24 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1422. Reinstatement following administrative dissolution

1. Reinstatement. A corporation administratively dissolved under section 1421 may apply to the Secretary of State for reinstatement within 6 years after the effective date of dissolution. The application must:

A. State the name of the corporation and the effective date of its administrative dissolution; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. State that the ground or grounds for dissolution either did not exist or have been eliminated; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. State that the corporation's name satisfies the requirements of section 401. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Reinstatement after administrative dissolution. If the Secretary of State determines that the application contains the information required under subsection 1 and is accompanied by the reinstatement fee set forth in section 123, subsection 1 and that the information is correct, the Secretary of State shall cancel the administrative dissolution and prepare a notice of reinstatement that recites that determination and the effective date of reinstatement. The Secretary of State shall use the procedures set forth in section 1421, subsection 8 to deliver the notice to the corporation.

[ 2007, c. 323, Pt. C, §25 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Effect of reinstatement. When the reinstatement is effective under subsection 2, it relates back to and takes effect as of the effective date of the administrative dissolution, and the corporation resumes business as if the administrative dissolution had not occurred.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B115 (AMD). 2007, c. 323, Pt. C, §25 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1423. Appeal from denial of reinstatement

1. Denial of reinstatement. If the Secretary of State denies a corporation's application for reinstatement following administrative dissolution, the Secretary of State shall serve the corporation as required by section 1421, subsection 8 with a written notice that explains the reason or reasons for denial.

[ 2007, c. 323, Pt. C, §26 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Appeal. A corporation may appeal a denial of reinstatement under subsection 1 to the Superior Court of the county where the corporation's principal office is located or, if there is no principal office in this State, in Kennebec County within 30 days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement and the Secretary of State's notice of denial.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Court action. The court may summarily order the Secretary of State to reinstate an administratively dissolved corporation or may take other action the court considers appropriate.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Final decision. The court's final decision in an appeal under this section may be appealed as in other civil proceedings.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §26 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1424. Reinstatement of suspended corporate charter

1. Reinstatement after charter suspension. A corporation whose charter was suspended before July 1, 2003 may apply for reinstatement with the Secretary of State if:

A. The Secretary of State determines that the application contains the information required under section 1422, subsection 1; [2003, c. 344, Pt. B, §116 (NEW).]

B. The application is accompanied by the reinstatement fee set forth in section 123, subsection 1; and [2003, c. 344, Pt. B, §116 (NEW).]

C. The application is received by the Secretary of State by June 30, 2009. [2003, c. 344, Pt. B, §116 (NEW).]

[ 2003, c. 344, Pt. B, §116 (NEW) .]

2. Effect on corporation failing to reinstate by June 30, 2009. A corporation that fails to meet the requirements of subsection 1 is administratively dissolved and may not reinstate.

[ 2003, c. 344, Pt. B, §116 (NEW) .]

3. Protecting corporate name after suspension. The name of a corporation whose charter is suspended remains in the Secretary of State's records of corporate names and is protected for a period of 3 years following its suspension.

[ 2003, c. 344, Pt. B, §116 (NEW) .]

SECTION HISTORY

2003, c. 344, §B116 (NEW).



13-C §1425. Revival of a domestic business corporation after dissolution

1. Determination of need to revive corporation. If the Secretary of State finds that a corporation has dissolved in any manner under this chapter and that the corporation should be revived for any specified purpose or purposes for a specific period of time, the Secretary of State may upon application by an interested party file a certificate of revival in a form or format prescribed by the Secretary of State for reviving the corporation.

[ 2007, c. 231, §22 (NEW) .]

2. Certificate of revival. The certificate of revival must include:

A. The name of the corporation and its original date of incorporation; [2007, c. 231, §22 (NEW).]

B. The name of the domestic business corporation's clerk and the address of its clerk at the time of dissolution; [2007, c. 231, §22 (NEW).]

C. The name and address of the party or parties requesting the revival; [2007, c. 231, §22 (NEW).]

D. The purpose or purposes for which revival is requested; and [2007, c. 231, §22 (NEW).]

E. The time period needed to complete the purpose or purposes specified under paragraph D. [2007, c. 231, §22 (NEW).]

[ 2007, c. 231, §22 (NEW) .]

3. Notice of revival. The Secretary of State shall issue a notice to the corporation to the address provided in subsection 2, paragraph C stating that the revival has been granted for the purpose or purposes and for the time period specified pursuant to the certificate of revival filed under this section.

[ 2007, c. 231, §22 (NEW) .]

4. Termination of revival. When the time period specified in subsection 2, paragraph E has expired, the Secretary of State shall send a notice to the corporation at the address provided in subsection 2, paragraph C that the status of the corporation has returned to the status prior to filing the certificate of revival under this section.

[ 2007, c. 231, §22 (NEW) .]

SECTION HISTORY

2007, c. 231, §22 (NEW).



13-C §1426. Late reinstatement of business corporation after administrative dissolution

1. Application to reinstate corporation. A business corporation that has been administratively dissolved for more than 6 years may apply to the Secretary of State for reinstatement. The application must:

A. Provide the name of the corporation and the effective date of its administrative dissolution; [2015, c. 254, §3 (NEW).]

B. Provide a statement together with supporting documentation that the officer or director signing the application is duly authorized to act for the corporation; [2015, c. 254, §3 (NEW).]

C. Establish that the grounds for dissolution either did not exist or have been eliminated; [2015, c. 254, §3 (NEW).]

D. Demonstrate that the corporation's name satisfies the requirements of section 401 or that the corporation is filing an amendment to change the name to satisfy the requirements of section 401; [2015, c. 254, §3 (NEW).]

E. Attest that no lawsuits are pending against the corporation; and [2015, c. 254, §3 (NEW).]

F. Explain the reason or reasons that reinstatement is being requested. [2015, c. 254, §3 (NEW).]

[ 2015, c. 254, §3 (NEW) .]

2. Determination of need to reinstate corporation. If the Secretary of State determines that the application satisfies the requirements of subsection 1 and is accompanied by the reinstatement fee set forth in section 123, subsection 1, paragraph U, the Secretary of State shall cancel the administrative dissolution and prepare a notice of reinstatement that recites that determination and the effective date of reinstatement. The Secretary of State may deny reinstatement if there are material misstatements provided in the application. The Secretary of State shall use the procedures set forth in section 1421, subsection 8 to deliver the notice to the corporation.

[ 2015, c. 254, §3 (NEW) .]

3. Effect of reinstatement. When the reinstatement is effective under subsection 2, it relates back to and takes effect as of the effective date of the administrative dissolution, and the corporation resumes activities as if the administrative dissolution had not occurred.

[ 2015, c. 254, §3 (NEW) .]

SECTION HISTORY

2015, c. 254, §3 (NEW).






Subchapter 3: JUDICIAL DISSOLUTION

13-C §1430. Grounds for judicial dissolution

A corporation may be dissolved by a judicial dissolution in a proceeding by: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Attorney General. The Attorney General if it is established that:

A. The corporation obtained its articles of incorporation through fraud; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The corporation has continued to exceed or abuse the authority conferred upon it by law; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shareholder. A shareholder if it is established that:

A. The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock and, because of the deadlock, irreparable injury to the corporation is threatened or being suffered or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive or fraudulent; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The shareholders are so divided regarding the management of the business and affairs of the corporation that the corporation is suffering or will suffer irreparable injury or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally; [2007, c. 289, §43 (AMD).]

D. The shareholders are deadlocked in voting power and have failed, for a period that includes at least 2 consecutive annual meeting dates, to elect successors to directors whose terms have expired; [2007, c. 289, §43 (AMD).]

E. The corporate assets are being misapplied or wasted; or [2007, c. 289, §43 (AMD).]

F. A shareholder of the corporation has abandoned its business and has failed within a reasonable time to liquidate and distribute its assets and dissolve. [2015, c. 259, §17 (AMD).]

This subsection does not apply in the case of a corporation that, on the date of the filing of the proceeding, has shares that are a covered security under Section 18(b)(1)(A) or (B) of the federal Securities Act of 1933, as amended. This subsection also does not apply in the case of a corporation that, on the date of the filing of the proceeding, has shares that are not a covered security under Section 18(b)(1)(A) or (B) of the federal Securities Act of 1933, as amended, but are held of record by at least 500 shareholders and the shares outstanding have a market value of at least $20,000,000 exclusive of the value of such shares held by the corporation's executive officers or directors or by any person or group that beneficially owns more than 10% of the outstanding shares;

[ 2015, c. 259, §17 (AMD) .]

3. Creditor. A creditor if it is established that:

A. The creditor's claim has been reduced to judgment, the execution on the judgment has been returned unsatisfied and the corporation is insolvent; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Corporation. The corporation to have its voluntary dissolution continued under court supervision.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §43 (AMD). 2015, c. 259, §17 (AMD).



13-C §1431. Procedure for judicial dissolution

1. Venue. Venue for a proceeding by the Attorney General to dissolve a corporation lies in Kennebec County. Venue for a proceeding brought by any other party named in section 1430 lies in the county where a corporation's principal office is or was last located or, if none in this State, in Kennebec County.

[ 2007, c. 323, Pt. C, §27 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Shareholders parties to proceeding. It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against the shareholders individually.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Preserve corporate assets. A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located and carry on the business of the corporation until a full hearing can be held.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §27 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1432. Receivership

1. Appoint receivers. A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to manage and to wind up and liquidate the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver. The court appointing a receiver has jurisdiction over the corporation and all of its property wherever located.

[ 2007, c. 289, §44 (AMD) .]

2. Post bond. A court under subsection 1 may appoint an individual or a domestic or foreign corporation authorized to transact business in this State as a receiver. The court may require the receiver to post bond, with or without sureties, in an amount the court directs.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Powers; duties. A court shall describe the powers and duties of the receiver in the court's appointing order under subsection 1, which may be amended from time to time. The receiver may, in addition to other specified powers:

A. Dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Sue and defend in the receiver's own name as receiver of the corporation in all courts of this State; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Compensation; expenses. A court from time to time during a receivership under this section may order compensation paid and expenses paid or reimbursed to the receiver and the receiver's counsel from the assets of the corporation or proceeds from the sale of the assets.

[ 2007, c. 289, §45 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §§44, 45 (AMD).



13-C §1433. Decree of dissolution

1. Decree dissolving corporation. If after a hearing a court determines that one or more grounds for judicial dissolution described in section 1430 exist, it may enter a decree dissolving a corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the Secretary of State, who shall file it.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Liquidation of corporation. After entering a decree of dissolution under subsection 1, the court shall direct the winding-up and liquidation of the corporation's business and affairs in accordance with section 1406 and the notification of claimants in accordance with sections 1407 and 1408.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1434. Discretion of court to grant relief other than dissolution

1. Intervention by shareholder. Any shareholder of a corporation may intervene in an action brought by another shareholder under section 1430, subsection 2 to dissolve the corporation in order to seek relief other than dissolution.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Motion of court. On the application of a plaintiff or any other shareholder or on the court's own motion in any action filed by a shareholder to dissolve a corporation on any of the grounds enumerated in section 1430, subsection 2, or on the court's own motion in any other action to dissolve a corporation, the court may make an order or grant relief, other than dissolution, that in its discretion it considers appropriate, including, without limitation, an order:

A. Providing for the purchase at their fair value of shares of any shareholder either by the corporation or by other shareholders; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Providing for the sale of all the property and franchises of the corporation to a single purchaser, who succeeds to all the rights and privileges of the corporation and may reorganize the same under the direction of the court; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Directing or prohibiting any act of the corporation or of shareholders, directors, officers or other persons party to the action; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Canceling or altering any provision contained in the articles of incorporation, in any amendment to the articles of incorporation or in the bylaws of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Appointing a person who is qualified under the laws of this State to act as a receiver and who has no close personal, business or financial relationship to the members of any contending faction within the corporation to act as an additional director, either in all matters or in those matters the court directs, and to hold office as a director for any period the court orders, but not longer than 2 years. The person must be paid by the corporation compensation as ordered by the court and may be required to post security for the faithful performance of the director's duties in an amount and with any sureties the court orders; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. Canceling, altering or enjoining any resolution or other act of the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Protection of interests. Pursuant to this section, the court may grant relief other than dissolution as an alternative to a decree of dissolution or whenever the circumstances of the case are such that the other relief, but not dissolution, would be appropriate, and the other relief should be granted when that relief would furnish greater protection of the interests of creditors and shareholders than would dissolution.

[ 2005, c. 302, §7 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2005, c. 302, §7 (AMD).






Subchapter 4: MISCELLANEOUS

13-C §1440. Deposit with Treasurer of State

Assets of a dissolved corporation that should be transferred to a creditor, claimant or shareholder of the corporation who can not be found or who is not competent to receive the assets must be reduced to cash and deposited with the Treasurer of State or other appropriate state official for safekeeping in accordance with Title 33, chapter 41. When the creditor, claimant or shareholder furnishes satisfactory proof of entitlement to the amount deposited, the Treasurer of State or other appropriate state official shall pay the creditor, claimant or shareholder or that person's representative that amount. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).









Chapter 15: FOREIGN CORPORATIONS

Subchapter 1: AUTHORIZATION OF FOREIGN CORPORATION TO TRANSACT BUSINESS IN THIS STATE

13-C §1501. Authority to transact business required

1. Application for authority. A foreign corporation may not transact business in this State until the foreign corporation files an application for authority to transact business with the Secretary of State.

[ 2003, c. 344, Pt. B, §117 (AMD) .]

2. Transacting business. Activities that do not constitute transacting business within the meaning of subsection 1 include but are not limited to:

A. Maintaining, defending or settling any proceeding; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Maintaining bank accounts; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Maintaining offices or agencies for the transfer, exchange and registration of the corporation's own securities or maintaining trustees or depositories with respect to those securities; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Selling through independent contractors; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. Creating or acquiring indebtedness, mortgages and security interests in real or personal property; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

H. Securing or collecting debts or enforcing mortgages and security interests in property securing the debts; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

I. Owning, without more, real or personal property other than agricultural real estate; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

J. Conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

K. Transacting business in interstate commerce; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

L. Engaging as a trustee in those actions defined by Title 18-A, section 7-105 as not in themselves requiring local qualification of a foreign corporate trustee; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

M. Owning and controlling a subsidiary corporation incorporated in or transacting business within this State. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B117 (AMD).



13-C §1502. Consequences of transacting business without authority

1. No court proceeding. A foreign corporation transacting business in this State without authority may not maintain a proceeding in any court in this State until it files an application for authority and pays the applicable filing fee.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Successor; assignee of cause of action. The successor to a foreign corporation that transacted business in this State without authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this State until the foreign corporation or its successor files an application for authority.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Stay proceeding. A court may stay a proceeding commenced by a foreign corporation, its successor or assignee until the court determines whether the foreign corporation or its successor requires authorization. If the court so determines, the court may further stay the proceeding until the foreign corporation or its successor files an application for authority.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Civil penalty. A foreign corporation is liable for a civil penalty of $500 for each year, or portion thereof, it transacts business in this State without authority. The Attorney General may collect all penalties due under this subsection.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Validity of corporate acts. Notwithstanding subsections 1 and 2, the failure of a foreign corporation to file an application for authority does not impair the validity of its corporate acts, including contracts, or prevent it from defending any proceeding in this State.

[ 2003, c. 344, Pt. B, §118 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B118 (AMD).



13-C §1503. Application for authority

1. Application for authority. A foreign corporation may apply for authority to transact business in this State by delivering an application to the Secretary of State for filing. The application must set forth:

A. The name of the foreign corporation or, if its real name is unavailable for use in this State, a corporate name that satisfies the requirements of section 401; [2003, c. 344, Pt. B, §119 (AMD).]

B. The name of the state or country under whose law it is incorporated; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Its date of incorporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The street address and mailing address, if different, of its principal office wherever located; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. The information required by Title 5, section 105, subsection 1; and [2007, c. 323, Pt. C, §28 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

F. The names and usual business addresses of its current directors and officers. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2007, c. 323, Pt. C, §28 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Certificate of existence. A foreign corporation shall deliver with the application completed pursuant to subsection 1, a certificate of existence or a document of similar import duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated. The certificate of existence must have been made not more than 90 days prior to the delivery of the application for filing.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Signed acceptance.

[ 2009, c. 56, §16 (RP) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B119,120 (AMD). 2007, c. 323, Pt. C, §28 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 56, §16 (AMD).



13-C §1504. Amended application for authority

1. Amended application for authority. A foreign corporation authorized to transact business in this State must file an amended application for authority with the Secretary of State if the foreign corporation changes:

A. Its corporate name; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Its principal office wherever located; or [2003, c. 344, Pt. B, §121 (AMD).]

C. The state or country of its incorporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §121 (AMD) .]

2. Requirements. A foreign corporation must deliver an amended application that sets forth:

A. The name of the corporation; [2003, c. 344, Pt. B, §122 (NEW).]

B. The jurisdiction of incorporation; [2003, c. 344, Pt. B, §122 (NEW).]

C. The date on which the foreign corporation was authorized to transact business in this State; [2003, c. 344, Pt. B, §122 (NEW).]

D. If the corporate name has changed, the new corporate name that meets the requirements of section 401; [2003, c. 344, Pt. B, §122 (NEW).]

E. If the address of the principal office has changed, the new address of the principal office wherever located, including the street and mailing address if different; and [2003, c. 344, Pt. B, §122 (NEW).]

F. If the state or country under whose law the foreign corporation was incorporated has changed, the new state or country under whose law it is now incorporated together with a certificate of existence or a document of similar import duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is now incorporated. The certificate of existence must have been made not more than 90 days prior to the delivery of the application for filing. [2003, c. 344, Pt. B, §122 (NEW).]

[ 2003, c. 344, Pt. B, §122 (RPR) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B121,122 (AMD).



13-C §1505. Effect of authorization to transact business in this State

1. Authorization to transact business. Upon filing by the Secretary of State of an application for authority, a foreign corporation is authorized to transact business in this State subject to the right of this State to revoke the foreign corporation's authority to transact business in this State as provided in this Act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Same rights as domestic corporation. A foreign corporation with valid authority has the same but no greater rights and has the same but no greater privileges as a domestic corporation of like character. Except as otherwise provided by this Act, a foreign corporation with a valid certificate of authority is subject to the same duties, restrictions, penalties and liabilities now or later imposed on a domestic corporation of like character.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. State may not regulate affairs of foreign corporation. This Act does not authorize this State to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1506. Corporate name of foreign corporation

1. Corporate name. If the corporate name of a foreign corporation does not satisfy the requirements of section 401, the foreign corporation may use a fictitious name as set forth in section 404, subsection 2 to transact business in this State if its real name is unavailable.

[ 2003, c. 344, Pt. B, §123 (AMD) .]

2. Name distinguishable.

[ 2003, c. 344, Pt. B, §124 (RP) .]

3. Apply for authorization to use another corporation's name.

[ 2003, c. 344, Pt. B, §124 (RP) .]

4. Use of another corporation's name.

[ 2003, c. 344, Pt. B, §124 (RP) .]

5. Change of corporate name.

[ 2003, c. 344, Pt. B, §124 (RP) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B123,124 (AMD).



13-C §1507. Registered office and registered agent of foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B125 (RPR). 2007, c. 323, Pt. C, §29 (RP). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1507-A. Registered agent of foreign corporation

Each foreign corporation authorized to transact business in this State must have and shall continuously maintain a registered agent in this State as defined in Title 5, chapter 6-A. [2007, c. 535, Pt. B, §5 (NEW).]

SECTION HISTORY

2007, c. 535, Pt. B, §5 (NEW).



13-C §1508. Change of registered office or registered agent of foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B126 (RP).



13-C §1509. Resignation of registered agent of foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B126 (RP).



13-C §1510. Service on foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §28 (AMD). 2007, c. 323, Pt. C, §30 (RP). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1510-A. Service of process upon authorized foreign corporation

Service of process, notice or demand required or permitted by law on a foreign corporation authorized to transact business in this State is governed by Title 5, section 113. [2007, c. 323, Pt. C, §31 (NEW); 2007, c. 323, Pt. G, §4 (NEW).]

SECTION HISTORY

2007, c. 323, Pt. C, §31 (NEW). 2007, c. 323, Pt. G, §4 (AFF).






Subchapter 2: WITHDRAWAL OR TRANSFER OF AUTHORITY

13-C §1521. Withdrawal of foreign corporation

1. Application of withdrawal. A foreign corporation authorized to transact business in this State may not withdraw from this State until it files an application of withdrawal with the Secretary of State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Application of withdrawal; contents. A foreign corporation authorized to transact business in this State may file an application of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

A. The name of the foreign corporation, the name of the state or country under whose law it is incorporated and the date on which the foreign corporation was authorized to transact business in this State; [2003, c. 344, Pt. B, §127 (AMD).]

B. That the foreign corporation is not transacting business in this State and that it surrenders its authority to transact business in this State; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. That the foreign corporation revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this State; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. A mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State under paragraph C; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. A commitment to notify the Secretary of State in the future of any change in the foreign corporation's mailing address. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §127 (AMD) .]

3. Service of process on Secretary of State. After the withdrawal of a foreign corporation under subsection 2 is effective, service of process on the Secretary of State under this section is service on the foreign corporation. Upon receipt of process, the Secretary of State shall mail a copy of the process to the foreign corporation at the mailing address set forth under subsection 2.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B127 (AMD).



13-C §1522. Automatic withdrawal upon certain conversions

A foreign business corporation authorized to transact business in this State that converts to a domestic nonprofit corporation or any form of domestic filing entity is deemed to have withdrawn on the effective date of the conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1523. Withdrawal upon conversion to a nonfiling entity

1. Withdrawal upon conversion. A foreign business corporation authorized to transact business in this State that converts to a domestic or foreign nonfiling entity shall file an application of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

A. The name of the foreign business corporation, the name of the state or country under whose law it was incorporated before the conversion and the date on which the foreign corporation was authorized to transact business in this State; [2003, c. 344, Pt. B, §128 (AMD).]

B. That the foreign business corporation surrenders its authority to transact business in this State as a foreign business corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The type of other entity to which the foreign business corporation has been converted and the jurisdiction whose laws govern its internal affairs; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. If the foreign business corporation has been converted to a foreign other entity, the following information:

(1) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this State;

(2) A mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State under subparagraph (1); and

(3) A commitment to notify the Secretary of State in the future of any change in its mailing address. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §128 (AMD) .]

2. Conversion to foreign other entity; service of process. After the withdrawal under this section of a corporation that has converted to a foreign other entity is effective, service of process on the Secretary of State is service on the foreign other entity. Upon receipt of process, the Secretary of State shall mail a copy of the process to the foreign other entity at the mailing address set forth under subsection 1, paragraph D.

[ RR 2013, c. 2, §24 (COR) .]

3. Conversion to domestic other entity, service of process. After the withdrawal under this section of a corporation that has converted to a domestic other entity is effective, service of process must be made on the other entity in accordance with the regular procedures for service of process on the form of other entity to which the corporation was converted.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B128 (AMD). RR 2013, c. 2, §24 (COR).



13-C §1524. Transfer of authority

1. Application for transfer of authority; contents. A foreign business corporation authorized to transact business in this State that converts to a foreign nonprofit corporation or to any form of foreign other entity that is required to file an application for authority or make a similar type of filing with the Secretary of State if it transacts business in this State shall file with the Secretary of State an application for transfer of authority signed by any officer or other duly authorized representative. The application must set forth:

A. The name of the foreign corporation, the current state or country under whose laws it is incorporated as it appears on the records of the Secretary of State and the date on which the corporation was authorized to transact business in this State; [2003, c. 344, Pt. B, §129 (AMD).]

B. The type of entity to which it has been converted and the jurisdiction whose laws govern its internal affairs; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any other information that would be required in a filing under the laws of this State by an entity of the type the corporation has become seeking authority to transact business in this State. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §73 (AMD) .]

2. Delivery. The application for transfer of authority must be delivered to the Secretary of State for filing and takes effect at the effective time provided in section 125.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Authority to transact business uninterrupted. When the application for transfer of authority takes effect, the authority of the corporation under this chapter to transact business in this State is transferred without interruption to the converted entity, which thereafter holds that authority subject to the provisions of the laws of this State applicable to that type of entity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B129 (AMD). 2011, c. 274, §73 (AMD).






Subchapter 3: REVOCATION OF AUTHORITY

13-C §1531. Grounds for revocation (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B130 (AMD). 2003, c. 631, §29 (RP).



13-C §1531-A. Grounds for revocation

Notwithstanding Title 4, chapter 5 and Title 5, chapter 375, the Secretary of State may commence a proceeding under section 1532 to revoke the authority of a foreign corporation authorized to transact business in this State if: [2003, c. 631, §30 (NEW).]

1. Nonpayment of fees or penalties. The foreign corporation does not pay when they are due any fees or penalties imposed by this Title or other law;

[ 2003, c. 631, §30 (NEW) .]

2. Failure to file annual report. The foreign corporation does not deliver its annual report to the Secretary of State as required by section 1621;

[ 2003, c. 631, §30 (NEW) .]

3. Failure to pay late filing penalty. The foreign corporation does not pay the annual report late filing penalty as required by section 1622;

[ 2003, c. 631, §30 (NEW) .]

4. Failure to maintain registered agent. The foreign corporation is without a registered agent in this State as required by Title 5, section 105, subsection 1;

[ 2007, c. 323, Pt. C, §32 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Failure to notify of change of registered agent or address. The foreign corporation does not notify the Secretary of State that its registered agent has changed as required by Title 5, section 108, subsection 1 or the address of its registered agent has been changed as required by Title 5, section 109 or 110 or that its registered agent has resigned as required by Title 5, section 111;

[ 2007, c. 323, Pt. C, §33 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Filing of false information. An incorporator, director, officer or agent of the foreign corporation signed a document with the knowledge that the document was false in a material respect and with the intent that the document be delivered to the Secretary of State for filing; or

[ 2003, c. 631, §30 (NEW) .]

7. Authenticated certificate of dissolution or merger. The Secretary of State receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that the foreign corporation has been dissolved or has disappeared as the result of a merger in its jurisdiction of incorporation.

[ 2003, c. 631, §30 (NEW) .]

SECTION HISTORY

2003, c. 631, §30 (NEW). 2007, c. 323, Pt. C, §§32, 33 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1532. Procedure for and effect of revocation

1. Notice of determination. If the Secretary of State determines that one or more grounds exist under section 1531-A for the revocation of authority, the Secretary of State shall serve the foreign corporation with written notice of the Secretary of State's determination as required by subsection 7.

[ 2007, c. 323, Pt. C, §34 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Revocation. The foreign corporation's authority is revoked if within 60 days after the notice under subsection 1 was issued and is perfected under subsection 7 the Secretary of State determines that the foreign corporation has failed to correct the ground or grounds for revocation. The Secretary of State shall send notice to the foreign corporation as required by subsection 7 that recites the ground or grounds for revocation and the effective date of revocation.

[ 2007, c. 323, Pt. C, §35 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Authority to transact business ceased. The authority of a foreign corporation to transact business in this State ceases on the date of revocation of its authority.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Secretary of State appointed as agent for service of process. The Secretary of State's revocation of a foreign corporation's authority appoints the Secretary of State as the foreign corporation's agent for service of process in any proceeding based on a cause of action that arose during the time the foreign corporation was authorized to transact business in this State. Service of process on the Secretary of State under this subsection is service on the foreign corporation. Upon receipt of process, the Secretary of State shall mail a copy of the process to an officer of the foreign corporation at its principal office shown in its most recent annual report or in any subsequent communication received from the corporation stating the current mailing address of its principal office or, if no other address is on file, in its application for authority.

[ 2003, c. 631, §32 (AMD) .]

5. Registered agent; not terminated. Revocation of a foreign corporation's authority to transact business in this State does not terminate the authority of the registered agent of the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Authorization after revocation. A foreign corporation whose authority to transact business in this State has been revoked under section 1532 that wishes to transact business again in this State must be authorized as provided in this chapter.

[ 2003, c. 631, §33 (AMD) .]

7. Delivery of notice. The Secretary of State shall send notice of its determination under subsection 1 by regular mail and the service upon the foreign corporation is perfected 5 days after the Secretary of State deposits its determination in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed to the registered agent in this State and the registered or principal office, wherever located, of the foreign corporation.

[ 2007, c. 323, Pt. C, §36 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §§31-33 (AMD). 2007, c. 323, Pt. C, §§34-36 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1533. Appeal from revocation

1. Petition to appeal revocation. A foreign corporation may appeal the Secretary of State's revocation of its authority to the Kennebec County Superior Court within 30 days after service of the notice of revocation is perfected under section 1510. The foreign corporation may appeal by petitioning the court to set aside the revocation and attaching to the petition copies of its application for authority and the Secretary of State's notice of revocation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Court order. The court may summarily order the Secretary of State to reinstate the authority or may take any other action the court considers appropriate.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Appeal of court's decision. The court's final decision may be appealed as in other civil proceedings.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).









Chapter 16: RECORDS AND REPORTS

Subchapter 1: RECORDS

13-C §1601. Corporate records

1. Minutes of meetings. A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Accounting records. A corporation shall maintain appropriate accounting records.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Record of shareholders. A corporation or its agent shall maintain a record of its shareholders in a form that permits preparation of a list of the names and addresses of all shareholders in alphabetical order by class of shares showing the number and class of shares held by each.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Records; written, electronic. A corporation shall maintain its records in the form of a document, including an electronic record, or in another form capable of conversion into paper form within a reasonable time.

[ 2011, c. 274, §74 (AMD) .]

5. Copy of records. A corporation shall keep a copy of the following records at its principal office or its registered office:

A. Its articles or restated articles of incorporation, all amendments to them currently in effect and any notices to shareholders referred to in section 121, subsection 10, paragraph E regarding facts on which a filed document is dependent; [2003, c. 344, Pt. B, §131 (AMD).]

B. Its bylaws or restated bylaws and all amendments to them currently in effect; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Resolutions adopted by its board of directors creating one or more classes or series of shares and fixing their relative rights, preferences and limitations, if shares issued pursuant to those resolutions are outstanding; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The minutes of all shareholders' meetings, and records of all action taken by shareholders without a meeting, for the past 3 years; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. All written communications to shareholders generally within the past 3 years, including any financial statements furnished for the past 3 years under section 1620; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. A list of the names and business addresses of its current directors and officers; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. Its most recent annual report delivered to the Secretary of State under section 1621. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §131 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B131 (AMD). 2011, c. 274, §74 (AMD).



13-C §1602. Inspection of records by shareholders

1. Shareholder defined. For purposes of this section, "shareholder" includes a beneficial owner whose shares are held in a voting trust or by a nominee on the shareholder's behalf.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Inspect; copy records. A shareholder of a corporation is entitled to inspect and copy during regular business hours at the corporation's principal office or its registered office, if the corporation keeps such records at its registered office, any of the records of the corporation described in section 1601, subsection 5 if the shareholder gives the corporation a signed written notice of the shareholder's demand at least 5 business days before the date on which the shareholder wishes to inspect and copy, except that a shareholder's rights under this subsection are subject to any reasonable restrictions on the disclosure of financial information about the corporation that are set forth in the corporation's articles of incorporation or bylaws.

[ 2011, c. 274, §75 (AMD) .]

3. Certain documents inspected; copied. A shareholder of a corporation is entitled to inspect and copy during regular business hours at a reasonable location specified by the corporation any of the following records of the corporation if the shareholder meets the requirements of subsection 4 and gives the corporation a signed written notice of the shareholder's demand at least 5 business days before the date on which the shareholder wishes to inspect and copy:

A. Excerpts from minutes of any meeting of the board of directors or a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders and records of action taken by the shareholders, the board of directors or a committee of the board without a meeting, to the extent not subject to inspection under subsection 2; [2011, c. 274, §76 (AMD).]

B. Accounting records of the corporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The record of shareholders. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §76 (AMD) .]

4. Requirements. A shareholder may inspect and copy the records described in subsection 3 only if:

A. The shareholder's demand is made in good faith and for a proper purpose; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The shareholder describes with reasonable particularity the shareholder's purpose and the records the shareholder desires to inspect; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The records are directly connected with the shareholder's purpose; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The shareholder complies with such reasonable restrictions regarding the disclosure of such records as may be set forth in the corporation's articles of incorporation or bylaws. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Right of inspection. The right of inspection granted by this section may not be abolished or limited, except as provided in subsections 2 and 4, by a corporation's articles of incorporation or bylaws.

[ 2003, c. 344, Pt. B, §132 (AMD) .]

6. Shareholder's rights. Nothing in this section affects:

A. The right of a shareholder to inspect records under section 721 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The power of a court, independently of this Act, to compel the production of corporate records for examination. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Notice and information to new shareholders. For any meeting of shareholders for which the record date for determining shareholders entitled to vote at the meeting is different than the record date for notice of the meeting, a person who becomes a shareholder subsequent to the record date for notice of the meeting and is entitled to vote at the meeting is entitled to obtain from the corporation upon request the notice and any other information provided by the corporation to shareholders in connection with the meeting, unless the corporation has made such information generally available to shareholders by posting it on its publicly accessible website or by other generally recognized means. Failure of a corporation to provide such information does not affect the validity of an action taken at the meeting.

[ 2011, c. 274, §77 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B132 (AMD). 2011, c. 274, §§75-77 (AMD).



13-C §1603. Scope of inspection right

1. Agent; attorney. A shareholder's agent or attorney has the same inspection and copying rights as the shareholder that the agent or attorney represents.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Right to copy. The right to copy records under section 1602 includes, if reasonable, the right to receive copies made by photographic, xerographic or other means.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Charge for copies. The corporation may impose a reasonable charge covering the costs of labor and material for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production or reproduction of the records.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Comply with demand. The corporation may comply with a shareholder's demand to inspect the record of shareholders under section 1602, subsection 3, paragraph C by providing the shareholder with a list of shareholders that was compiled no earlier than the date of the shareholder's demand.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1604. Court-ordered inspection

1. Order inspection. If a corporation does not allow a shareholder who complies with section 1602, subsection 2 to inspect and copy any records required by that subsection to be available for inspection, the Superior Court of the county where the corporation's principal office is located or, if none in this State, of Kennebec County may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the shareholder.

[ 2007, c. 323, Pt. C, §37 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Court order. If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record pursuant to this Act, the shareholder who complies with section 1602, subsections 3 and 4 may apply to the Superior Court in the county where the corporation's principal office is located or, if none in this State, in Kennebec County for an order to permit inspection and copying of the records demanded. An application under this subsection may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

[ 2011, c. 559, Pt. A, §11 (AMD) .]

3. Refuse inspection; good faith. If the court orders inspection and copying of the records demanded under subsection 1 or 2, the court shall also order the corporation to pay the shareholder's expenses incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

[ 2007, c. 289, §46 (AMD) .]

4. Restrictions. If the court orders inspection and copying of the records demanded under subsection 1 or 2, the court may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §46 (AMD). 2007, c. 323, Pt. C, §§37, 38 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2011, c. 559, Pt. A, §11 (AMD).



13-C §1605. Inspection of records by directors

1. Inspect; copy records. A director of a corporation is entitled to inspect and copy the books, records and documents of the corporation at any reasonable time to the extent that the inspection or copying is reasonably related to the performance of the director's duties as a director, including duties as a member of a committee, but not for any other purpose or in any manner that would violate any duty to the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Court order. The Superior Court of the county where the corporation's principal office is located or, if there is no principal office in this State, of Kennebec County may order inspection and copying of the books, records and documents at the corporation's expense, upon application of a director who has been refused inspection rights under subsection 1, unless the corporation establishes that the director is not entitled to such inspection rights. An application under this subsection may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

[ 2011, c. 559, Pt. A, §12 (AMD) .]

3. Provisions to protect corporation. If an order is issued under subsection 2, the court may include provisions protecting the corporation from undue burden or expense and prohibiting the director from using information obtained upon exercise of the inspection rights in a manner that would violate a duty to the corporation, and may also order the corporation to reimburse the director for the director's expenses incurred in connection with the application.

[ 2007, c. 289, §47 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §47 (AMD). 2007, c. 323, Pt. C, §39 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2011, c. 559, Pt. A, §12 (AMD).



13-C §1606. Exception to notice requirement

1. Notice. Whenever notice would otherwise be required to be given under any provision of this Act to a shareholder, that notice need not be given if:

A. Notices to the shareholders of 2 consecutive annual meetings and all notices of meetings during the period between such 2 consecutive annual meetings have been sent to the shareholder at the shareholder's address as shown on the records of the corporation and have been returned undeliverable or could not be delivered; or [2011, c. 274, §78 (AMD).]

B. All, but not less than 2, payments of dividends on securities during a 12-month period, or 2 consecutive payments of dividends on securities during a period of more than 12 months, have been sent to the shareholder at the shareholder's address as shown on the records of the corporation and have been returned undeliverable or could not be delivered. [2011, c. 274, §78 (AMD).]

[ 2011, c. 274, §78 (AMD) .]

2. Shareholder's address. If a shareholder to whom notice is not required pursuant to subsection 1 delivers to the corporation a written notice setting forth that shareholder's current address, the requirement that notice be given to that shareholder is reinstated.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §78 (AMD).






Subchapter 2: REPORTS

13-C §1620. Financial statements for shareholders

1. Financial statements. No later than 5 months after the close of each fiscal year, each corporation that is not a close corporation shall deliver to its shareholders annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year, an income statement for that year and a statement of changes in shareholders' equity for the year unless that information appears elsewhere in the financial statements. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis. A public corporation may fulfill its responsibilities under this section by delivering the specified financial statements or otherwise making them available in any manner permitted by the applicable rules and regulations of the United States Securities and Exchange Commission.

[ 2011, c. 274, §79 (AMD) .]

2. Written demand for copy of financial statement. Upon written demand of any shareholder of a corporation, the corporation shall deliver to that shareholder a copy of the most recent annual financial statement prepared in accordance with subsection 1. If the annual financial statement is reported upon by a public accountant, the accountant's report must accompany it. If the annual financial statement is not reported upon by a public accountant, the statement must be accompanied by a statement of the president or the person responsible for the corporation's accounting records:

A. Stating the reporter's reasonable belief whether the statement was prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Describing any respects in which the statement was not prepared on a basis of accounting consistent with the statement prepared for the preceding year. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §80 (AMD) .]

3. Restrictions on disclosure of financial statement. The articles of incorporation or bylaws of a corporation may impose reasonable restrictions regarding the disclosure of financial information as a condition to delivery of an annual financial statement to a shareholder in accordance with this section.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §§79, 80 (AMD).



13-C §1621. Annual report of domestic and foreign corporations; excuse

1. Filing of annual report. Each domestic corporation, unless excused as provided in subsection 4 or excluded by subsection 6, and each foreign corporation authorized to do business in this State, shall deliver to the Secretary of State for filing, within the time prescribed by this section, an annual report setting forth:

A. The name of the domestic or foreign corporation and the jurisdiction of its incorporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The information required by Title 5, section 105, subsection 1; [2007, c. 323, Pt. C, §40 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

C. A brief statement of the character of the business in which the domestic or foreign corporation is actually engaged in this State, if any; [2007, c. 323, Pt. C, §40 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

D. [2007, c. 323, Pt. C, §40 (RP); 2007, c. 323, Pt. G, §4 (AFF).]

E. The address of its principal office, wherever located; [2007, c. 323, Pt. C, §40 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

F. The names of its principal officers; and [2007, c. 323, Pt. C, §40 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

G. The names of its directors, except that in the case of a corporation that has eliminated its board of directors pursuant to section 743 the annual report must set forth the names of the shareholders instead. [2007, c. 323, Pt. C, §40 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. C, §40 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Information current. The information contained in the annual report required in subsection 1 must be current as of the date the report is executed. The annual report must be executed as provided by section 121.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. First annual report. The first annual report required in subsection 1 must be delivered to the Secretary of State between January 1st and June 1st of the year following the calendar year in which a domestic corporation was incorporated or a foreign corporation was authorized to transact business. Subsequent annual reports must be delivered to the Secretary of State between January 1st and June 1st of the following calendar years. Proof to the satisfaction of the Secretary of State that, prior to the date when penalties become effective for late delivery of annual reports as provided in section 1622, the report was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, is compliance with this requirement. One copy of the report, together with the filing fee required by this Act, must be delivered for filing to the Secretary of State who shall file the report, if the Secretary of State finds that the report conforms to the requirements of this Act. If the Secretary of State finds that the report does not conform to the requirements of this Act, the Secretary of State shall promptly mail or otherwise return the report to the domestic or foreign corporation for any necessary corrections, in which case the penalties prescribed by this Act for failure to file the report within the time herein provided do not apply, as long as the report is corrected to conform to the requirements of this Act and returned to the Secretary of State within 30 days from the date on which it was mailed or otherwise returned to the domestic or foreign corporation by the Secretary of State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Certificate of excuse. The Secretary of State, upon application by any domestic corporation and satisfactory proof that it has ceased to transact business and that it is not indebted to this State for failure to file an annual report and to pay any fees or penalties accrued, shall file a certificate of the fact and shall give a duplicate certificate to the domestic corporation, after which the corporation is excused from filing annual reports with the Secretary of State, as long as the domestic corporation in fact transacts no business. The name of a corporation remains in the Secretary of State's records of corporate names and is protected for a period of 5 years following excuse.

[ 2003, c. 344, Pt. B, §134 (AMD) .]

5. Resume transaction of business. The shareholders of a domestic corporation that has been excused from filing annual reports pursuant to subsection 4 may vote to resume transacting business at a meeting duly called and held for that purpose. A certificate executed and filed as provided in section 121 setting forth that a shareholders' meeting was held, the date and location of same, and that a majority of the shareholders voted to resume transacting business authorizes that domestic corporation to transact business; and after that certificate is filed, the domestic corporation is required to file annual reports beginning with the next reporting deadline following resumption.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Exempt from filing annual report. The requirement under subsection 1 does not apply to religious, charitable, educational or benevolent corporations nor to corporations organized under Title 13, chapters 81, 83, 91 and 93.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B133,134 (AMD). 2007, c. 323, Pt. C, §40 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1622. Failure to file annual report; incorrect report; penalties

1. Penalty. A domestic or foreign corporation required to deliver an annual report for filing as provided by section 1621 that fails to deliver its properly completed annual report to the Secretary of State shall pay, in addition to the regular annual report fee, the late filing penalty described in section 123, subsection 1, paragraph EE, as long as the report is received by the Secretary of State prior to administrative dissolution or revocation. Upon a corporation's failure to file the annual report and to pay the annual report fee or the penalty, the Secretary of State, notwithstanding Title 4, chapter 5 and Title 5, chapter 375, shall revoke a foreign corporation's authority to do business in this State and administratively dissolve a domestic corporation. The Secretary of State shall use the procedures set forth in section 1421 to administratively dissolve a corporation and the procedures set forth in section 1532 to revoke a foreign corporation's authority to do business in this State. A domestic corporation that has been administratively dissolved under section 1421 must follow the procedures set forth in section 1422 to reinstate.

[ 2003, c. 631, §34 (AMD) .]

2. Excusable neglect. If the annual report of a domestic or foreign corporation is not delivered for filing within the time specified in section 1621, the corporation is excused from the liability provided in this section and from any other penalty for failure to timely file the report if it establishes, to the satisfaction of the Secretary of State, that its failure to file was the result of excusable neglect and it furnishes the Secretary of State with a copy of the report within 30 days after it learns that the Secretary of State failed to receive the original report.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §34 (AMD).



13-C §1623. Amended annual report of domestic or foreign corporations

1. Amended annual report. If the information contained in an annual report filed under section 1621 has changed, a domestic or foreign corporation may, if it determines necessary, deliver to the Secretary of State for filing an amended annual report to change the information on file. The amended annual report must be executed as provided by section 121, subsection 5.

[ 2003, c. 344, Pt. B, §135 (NEW) .]

2. Contents. The amended annual report under subsection 1 must set forth:

A. The name of the domestic corporation or foreign corporation and the jurisdiction of its incorporation; [2003, c. 344, Pt. B, §135 (NEW).]

B. The date on which the original annual report was filed; and [2003, c. 344, Pt. B, §135 (NEW).]

C. The information that has changed and the date on which it changed. [2003, c. 344, Pt. B, §135 (NEW).]

[ 2003, c. 344, Pt. B, §135 (NEW) .]

3. Period for filing. An amended annual report under subsection 1 may be filed by the domestic corporation or foreign corporation from the date of the original filing until December 31st of that filing year.

[ 2003, c. 344, Pt. B, §135 (NEW) .]

SECTION HISTORY

2003, c. 344, §B135 (NEW).









Chapter 17: TRANSITION PROVISIONS

13-C §1701. Application

1. Application. Except as provided in subsection 2, this Act applies to all domestic corporations in existence on the effective date of this Act that were incorporated under any general statute of this State providing for incorporation of corporations for profit or with shares or under any act providing for the creation of special classes of corporations and any corporation created by special act of the Legislature, if power to amend or repeal the law under which the corporation was incorporated was reserved. Nothing contained in this Act is intended to alter or codify the business judgment rule as developed by the courts of this State or to limit its further development.

[ 2003, c. 344, Pt. B, §136 (AMD) .]

2. Exceptions. This Act does not apply to:

A. Any class of corporations to the extent that any provision of any other law is specifically applicable to that class of corporations and is inconsistent with any provision of this Act, in which case the other provision of law prevails; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Any corporation created by special act of the Legislature, to the extent that this Act is inconsistent with that special act. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Validity of articles or bylaws. The validity of any provision of the articles of incorporation or the bylaws of a corporation existing on July 1, 2003 must be determined with reference to the law that was in effect at the time when the provision was adopted or with reference to this Act, whichever supports the validity of such provision. A provision of a corporation's articles of incorporation or bylaws that was valid under the law in existence at the time the same was adopted remains in effect, notwithstanding a contrary provision of this Act, until repealed or amended by voluntary act of the corporation, but any amendment to such a provision must be adopted by the procedures set out in this Act and must, as amended, conform to the requirements of this Act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Electronic Signatures in Global and National Commerce Act. In the event that any provisions of this Act are deemed to modify, limit or supersede the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001 et seq., the provisions of this Act shall control to the maximum extent permitted by Section 102(a)(2) of that federal Act.

[ 2011, c. 274, §81 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B136 (AMD). 2011, c. 274, §81 (AMD).



13-C §1702. Application to qualified foreign corporations

A foreign corporation authorized to transact business in this State on the effective date of this Act is subject to this Act but is not required to obtain a new certificate of authority to transact business under this Act. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).









TITLE 14: COURT PROCEDURE -- CIVIL

Part 1: GENERAL PROVISIONS

Chapter 1: PARTIES AND TITLE OF ACTIONS

Subchapter 1: PARTIES

14 §1. Treasurers may bring action in own name

Treasurers of state, counties, towns and corporations may maintain civil actions in their own names as treasurers on contracts given to them or their predecessors and prosecute civil actions pending in the names of their predecessors.



14 §2. Actions by unincorporated societies

Any organized unincorporated society or association may sue in the name of its trustees for the time being and may maintain an action, though the defendant or defendants or some of them are members of the same society or association.



14 §3. Guardian of incompetent party; compensation

A guardian appointed to prosecute or defend an action for an incompetent party is entitled to a reasonable compensation and is not liable for costs.



14 §4. Action on real covenants of first grantor by assignee of grantee

The assignee of a grantee or his executor or administrator after eviction by an older and better title may maintain an action on a covenant of seizin or freedom from encumbrance contained in absolute deeds of the premises between the parties, and recover such damages as the first grantee might have recovered on eviction, upon filing, with his complaint or at such later time as the court permits, for the use of his grantor, a release of the covenants of his deed and of all causes of action thereon. The prior grantee cannot, in such case, release the covenants of the first grantor to the prejudice of his grantee.



14 §5. Grantee may defend action

Grantees may appear and defend in civil actions against their grantors in which the real estate conveyed is attached.



14 §6. Property of deceased debtor on joint contract liable (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 351, §3 (RP).






Subchapter 2: MODEL JOINT OBLIGATIONS ACT

14 §11. Definitions

In this subchapter, unless otherwise expressly stated, obligation does not include a liability in tort; obligor does not include a person liable for a tort; obligee does not include a person having a right based on a tort. Several obligors means severally bound for the same performance. [1965, c. 351, §1 (NEW).]

SECTION HISTORY

1965, c. 351, §1 (NEW).



14 §12. Discharge of co-obligor by judgment

A judgment against one or more of several obligors, or against one or more of joint, or of joint and several obligors shall not discharge a co-obligor who was not a party to the proceeding wherein the judgment was rendered. [1965, c. 351, §1 (NEW).]

SECTION HISTORY

1965, c. 351, §1 (NEW).



14 §13. Payments credited to co-obligors

The amount or value of any consideration received by the obligee from one or more of several obligors, or from one or more of joint, or of joint and several obligors, in whole or in partial satisfaction of their obligations, shall be credited to the extent of the amount received on the obligations of all co-obligors to whom the obligor or obligors giving the consideration did not stand in the relation of a surety. [1965, c. 351, §1 (NEW).]

SECTION HISTORY

1965, c. 351, §1 (NEW).



14 §14. Release with reservation of rights

Subject to section 13, the obligee's release or discharge of one or more of several obligors, or of one or more of joint, or of joint and several obligors shall not discharge co-obligors, against whom the obligee in writing and as part of the same transaction as the release or discharge, expressly reserves his rights; and in the absence of such a reservation of rights shall discharge co-obligors only to the extent provided in section 15. [1965, c. 351, §1 (NEW).]

SECTION HISTORY

1965, c. 351, §1 (NEW).



14 §15. Release without reservation of rights

If an obligee releasing or discharging an obligor without express reservation of rights against a co-obligor, then knows or has reason to know that the obligor released or discharged did not pay so much of the claim as he was bound by his contract or relation with the co-obligor to pay, the obligee's claim against that co-obligor shall be satisfied to the amount which the obligee knew or had reason to know that the released or discharged obligor was bound to such co-obligor to pay. [1965, c. 351, §1 (NEW).]

If an obligee so releasing or discharging, an obligor has not then such knowledge or reason to know, the obligee's claim against the co-obligor shall be satisfied to the extent of the lesser of 2 amounts, namely; the amount of the fractional share of the obligor released or discharged, or the amount that such obligor was bound by his contract or relation with the co-obligor to pay. [1965, c. 351, §1 (NEW).]

SECTION HISTORY

1965, c. 351, §1 (NEW).



14 §16. Death of joint obligor

On the death of a joint obligor in contract, his estate shall be bound as such, jointly and severally with the surviving obligor or obligors. [1965, c. 351, §1 (NEW).]

SECTION HISTORY

1965, c. 351, §1 (NEW).



14 §17. Uniformity of interpretation; title

This subchapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it, and may be cited as the Model Joint Obligations Act [1965, c. 351, §1 (NEW).]

SECTION HISTORY

1965, c. 351, §1 (NEW).









Chapter 3: PLEADINGS

14 §51. Actions on insurance policies

In all actions on insurance policies, a complaint on an account annexed, with an allegation that the plaintiff has complied with all conditions of the policy of insurance mentioned in the account annexed, shall be deemed sufficient. The account annexed shall state the number of the policy and the amount claimed as due, both as principal sum and interest, if any. The fact that the amount claimed in the account annexed varies from the amount found to be due the plaintiff shall not defeat the action unless there be a fraudulent claim of an excessive amount. If the defendant relies upon the breach of any condition of the policy by the plaintiff as a defense, it shall set the same up by answer, and all conditions, the breach of which is known to the defendant and not so pleaded, shall be deemed to have been complied with by the plaintiff. The plaintiff by a reply to the answer may set up any matter waiving or legally excusing his noncompliance with conditions as alleged by the defendant. Nothing in this section shall be construed as changing in any way the common law burden of proof as to such matters as are so put in issue under the pleadings. [1979, c. 541, Pt. A, §137 (AMD).]

SECTION HISTORY

1979, c. 541, §A137 (AMD).



14 §52. Ad damnum clause

No dollar amount or figure may be included in the demand in any civil case, but the prayer must be for such damages as are reasonable in the premises. This section does not apply to a demand for liquidated damages. [2001, c. 17, §1 (AMD).]

SECTION HISTORY

1987, c. 646, §1 (NEW). 2001, c. 17, §1 (AMD).






Chapter 5: TENDER AND OFFER OF JUDGMENT

14 §101. Trespass on land; tender

In actions for trespass on lands, the defendant may by answer disclaim all title to the land described, and allege that the trespass was involuntary, or by negligence or mistake, or in the prosecution of a legal right, and that before action brought the defendant tendered sufficient amends therefor or that the defendant brings money into court to satisfy the damages with costs to that time. If on trial the defendant establishes the truth of the defendant's allegations, the defendant recovers costs. [RR 2009, c. 2, §29 (COR).]

SECTION HISTORY

RR 2009, c. 2, §29 (COR).



14 §102. Town may make an offer of judgment

In actions against towns for injury to the person or damage to property from defect in ways, a town may make an offer of judgment in the same manner and with the same effect as defendants in other civil actions.






Chapter 7: DEFENSES GENERALLY

14 §151. Partial failure of consideration of note

In any civil action in which the amount due on a promissory note given for the price of land conveyed is in question and a total failure of consideration would be a defense, partial failure of consideration may be shown in reduction of damages.



14 §152. Truth justifies libel unless malice (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 290, §1 (RP).



14 §153. Mitigation of damages in action for libel

The defendant in an action for libel may prove in mitigation of damages that the charge was made by mistake or through error or by inadvertence and that the defendant has in writing, within a reasonable time after the publication of the charge, retracted the charge and denied its truth as publicly and as fully as the defendant made the charge. The defendant may prove in mitigation of damages that the plaintiff failed to notify the defendant of the libel in a timely fashion and that the defendant was therefore unable to lessen damage to the plaintiff's reputation. The defendant may prove in mitigation of damages that the plaintiff has already recovered or has brought action for damages for, or has received or has agreed to receive compensation for, substantially the same libel. [RR 2009, c. 2, §30 (COR).]

SECTION HISTORY

1979, c. 663, §74 (AMD). 1985, c. 290, §2 (AMD). RR 2009, c. 2, §30 (COR).



14 §153-A. Defense in action based on misuse of legal identification

It is a defense to a civil action for monetary damages that the damages arose from the misuse of a form of legal identification and the use of that identification has resulted in the conviction of a person other than the defendant under Title 17-A, sections 354 and 905-A. The defense may be raised only by the person whose identification was misused. [1999, c. 190, §1 (NEW).]

SECTION HISTORY

1999, c. 190, §1 (NEW).



14 §154. Unproved allegations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 290, §3 (RP).



14 §155. No action on demands discharged by partial payment

No action shall be maintained on a demand settled by a creditor or his attorney entrusted to collect it, in full discharge thereof, by the receipt of money or other valuable consideration, however small.



14 §156. Comparative negligence

When any person suffers death or damage as a result partly of that person's own fault and partly of the fault of any other person or persons, a claim in respect of that death or damage may not be defeated by reason of the fault of the person suffering the damage, but the damages recoverable in respect thereof must be reduced to such extent as the jury thinks just and equitable having regard to the claimant's share in the responsibility for the damage. [1999, c. 633, §1 (AMD); 1999, c. 633, §3 (AFF).]

When damages are recoverable by any person by virtue of this section, subject to such reduction as is mentioned, the court shall instruct the jury to find and record the total damages that would have been recoverable if the claimant had not been at fault, and further instruct the jury to reduce the total damages by dollars and cents, and not by percentage, to the extent considered just and equitable, having regard to the claimant's share in the responsibility for the damages, and instruct the jury to return both amounts with the knowledge that the lesser figure is the final verdict in the case. [1999, c. 633, §1 (AMD); 1999, c. 633, §3 (AFF).]

Fault means negligence, breach of statutory duty or other act or omission that gives rise to a liability in tort or would, apart from this section, give rise to the defense of contributory negligence. [1999, c. 633, §1 (AMD); 1999, c. 633, §3 (AFF).]

If such claimant is found by the jury to be equally at fault, the claimant may not recover. [1999, c. 633, §1 (AMD); 1999, c. 633, §3 (AFF).]

In a case involving multiparty defendants, each defendant is jointly and severally liable to the plaintiff for the full amount of the plaintiff's damages. However, any defendant has the right through the use of special interrogatories to request of the jury the percentage of fault contributed by each defendant. If a defendant is released by the plaintiff under an agreement that precludes the plaintiff from collecting against remaining parties that portion of any damages attributable to the released defendant's share of responsibility, then the following rules apply. [1999, c. 633, §1 (AMD); 1999, c. 633, §3 (AFF).]

1. General rule. The released defendant is entitled to be dismissed with prejudice from the case. The dismissal bars all related claims for contribution assertable by remaining parties against the released defendant.

[ 1999, c. 633, §1 (NEW); 1999, c. 633, §3 (AFF) .]

2. Post-dismissal procedures. The trial court must preserve for the remaining parties a fair opportunity to adjudicate the liability of the released and dismissed defendant. Remaining parties may conduct discovery against a released and dismissed defendant and invoke evidentiary rules at trial as if the released and dismissed defendant were still a party.

[ 1999, c. 633, §1 (NEW); 1999, c. 633, §3 (AFF) .]

3. Binding effect. To apportion responsibility in the pending action for claims that were included in the settlement and presented at trial, a finding on the issue of the released and dismissed defendant's liability binds all parties to the suit, but such a finding has no binding effect in other actions relating to other damage claims.

[ 1999, c. 633, §1 (NEW); 1999, c. 633, §3 (AFF) .]

SECTION HISTORY

1965, c. 383, (NEW). 1965, c. 424, (NEW). 1965, c. 513, §27 (RP). 1969, c. 399, §§1,2 (AMD). 1971, c. 8, (AMD). 1999, c. 633, §1 (AMD). 1999, c. 633, §3 (AFF).



14 §157. Government agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §§8-A (NEW). 1969, c. 428, (RPR). 1977, c. 2, §1 (RP). 1977, c. 78, §§111,111-A (REEN).



14 §158. Damages for tortious conduct of charitable corporations

A charitable organization shall be considered to have waived its immunity from liability for negligence or any other tort during the period a policy of insurance is effective covering the liability of the charitable organization for negligence or any other tort. Each policy issued to a charitable organization shall contain a provision to the effect that the insurer shall be estopped from asserting, as a defense to any claim covered by said policy, that such organization is immune from liability on the ground that it is a charitable organization. The amount of damages in any such case shall not exceed the limits of coverage specified in the policy, and the courts shall abate any verdict in any such action to the extent that it exceeds such policy limit. [1965, c. 513, §28 (NEW).]

SECTION HISTORY

1965, c. 513, §28 (NEW).



14 §158-A. Immunity for charitable directors, officers and volunteers

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Charitable organization" means any nonprofit organization organized or incorporated in this State or having a principal place of business in this State:

(1) That is exempt from federal income taxation under the United States Internal Revenue Code, Section 501(a), because it is described in Section 501(c)(3), (4), (6) as it pertains to chambers of commerce only, (10), (13), (14)(A) or (19), including all subsequent amendments to those paragraphs. An organization is included in this subparagraph if it would be exempt from taxation under Section 501(c)(3) but for its engaging in attempting to influence legislation to the extent that it is disqualified from tax exemption under Section 501(c)(3); or

(2) That is:

(a) Organized under the Maine Nonprofit Corporation Act for any of the purposes listed in Title 13-B, section 201, subsection 1, paragraph A;

(b) Organized under the provisions set forth in Title 13-B, section 201, subsection 2, paragraph A;

(c) Organized under the provisions of Title 13-B, section 201, subsection 3, paragraph D or E;

(d) Organized in Maine as a nonprofit corporation before January 1, 1978, for any of the purposes listed in Title 13-B, section 201, subsection 1, paragraph A, and to which the Maine Nonprofit Corporation Act applies; or

(e) Organized as a rural electrification cooperative under the provisions of Title 35-A, chapter 37.

This subparagraph applies to all subsequent amendments to the statutes covered by divisions (a), (b), (c), (d) and (e). [2007, c. 366, §1 (AMD).]

B. "Director" means a person who serves without compensation, except that the person may be paid for expenses, on the board of trustees or board of directors of a charitable organization. [1987, c. 646, §2 (NEW).]

C. "Officer" means a person who serves without compensation, except that the person may be paid for expenses, as an officer of a charitable organization. [1987, c. 646, §2 (NEW).]

D. "Volunteer" means a person who provides services without compensation, except that the person may be paid for expenses, to a charitable organization. [1987, c. 646, §2 (NEW).]

[ 2007, c. 366, §1 (AMD) .]

2. Immunity. A director, officer or volunteer is immune from civil liability for personal injury, death or property damage, including any monetary loss:

A. When the cause of action sounds in negligence and arises from an act or omission by the director, officer or volunteer which occurs within the course and scope of the activities of the charitable organization in which the director, officer or volunteer serves; or [1987, c. 646, §2 (NEW).]

B. Arising from any act or omission, not personal to the director, officer or volunteer, which occurs within the course and scope of the activities of the charitable organization in which the director, officer or volunteer serves. [1987, c. 646, §2 (NEW).]

[ 1987, c. 646, §2 (NEW) .]

3. Limited waiver of immunity while operating vehicles, vessels or aircraft. Notwithstanding any immunity granted in subsection 2, a director, officer or volunteer is considered to have waived immunity from liability when the cause of action arises out of the director's, officer's or volunteer's operation of a motor vehicle, vessel, aircraft or other vehicle for which the operator or the owner of the vehicle, vessel or craft is required to possess an operator's license or maintain insurance. The amount of damages in an action authorized by this section may not exceed the combined limits of coverage of any applicable insurance policies other than umbrella insurance coverage and the courts shall abate a verdict in an action to the extent that it exceeds such limits. A provision in a policy of insurance that attempts to exclude coverage for claims that are authorized by this section is void as contrary to public policy.

[ 1999, c. 572, §1 (NEW); 1999, c. 572, §2 (AFF) .]

SECTION HISTORY

1987, c. 646, §2 (NEW). 1989, c. 389, (AMD). 1991, c. 795, §1 (AMD). 1999, c. 572, §1 (AMD). 1999, c. 572, §2 (AFF). 2007, c. 366, §1 (AMD).



14 §158-B. Limited liability of charitable organizations

1. Liability limited. A charitable organization or other entity approved pursuant to Title 15, section 3301 or 3314 or pursuant to Title 17-A, section 1345 is not liable for a claim arising from death or injury to a person or damage to property caused by a juvenile or adult participating in a supervised work or service program, performing community service or providing restitution under Title 15, section 3301 or 3314 or under Title 17-A, section 1345, including a claim arising from death or injury to the juvenile or adult or damage to the adult's or juvenile's property.

[ 2007, c. 275, §1 (AMD) .]

2. No effect on other liability or immunity. Nothing in this section creates liability for any claim or waives any immunity otherwise available.

[ 1997, c. 619, §1 (NEW) .]

3. Charitable organization defined. For the purposes of this section, "charitable organization" means any nonprofit institution or organization organized or incorporated in this State or having a principal place of business in this State that is exempt from federal income taxation under the United States Internal Revenue Code, Section 501(a) because the nonprofit organization is described in the United States Internal Revenue Code, Section 501(c)(3).

[ 2007, c. 275, §1 (AMD) .]

SECTION HISTORY

1997, c. 619, §1 (NEW). 2007, c. 275, §1 (AMD).



14 §159. Social and business invitees, standards of care

The standards of care for a social invitee shall be the same as that of a business invitee. [1967, c. 366, (NEW).]

SECTION HISTORY

1967, c. 366, (NEW).



14 §159-A. Limited liability for recreational or harvesting activities

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Premises" means improved and unimproved lands, private ways, roads, any buildings or structures on those lands and waters standing on, flowing through or adjacent to those lands. "Premises" includes railroad property, railroad rights-of-way and utility corridors to which public access is permitted. [2005, c. 375, §1 (AMD).]

B. "Recreational or harvesting activities" means recreational activities conducted out-of-doors, including, but not limited to, hunting, fishing, trapping, camping, environmental education and research, hiking, rock climbing, ice climbing, bouldering, rappelling, recreational caving, sight-seeing, operating snow-traveling and all-terrain vehicles, skiing, hang-gliding, noncommercial aviation activities, dog sledding, equine activities, boating, sailing, canoeing, rafting, biking, picnicking, swimming or activities involving the harvesting or gathering of forest, field or marine products. It includes entry of, volunteer maintenance and improvement of, use of and passage over premises in order to pursue these activities. "Recreational or harvesting activities" does not include commercial agricultural or timber harvesting. [2015, c. 20, §1 (AMD).]

C. "Occupant" includes, but is not limited to, an individual, corporation, partnership, association or other legal entity that constructs or maintains trails or other improvements for public recreational use. [2003, c. 509, §1 (NEW).]

[ 2015, c. 20, §1 (AMD) .]

2. Limited duty. An owner, lessee, manager, holder of an easement or occupant of premises does not have a duty of care to keep the premises safe for entry or use by others for recreational or harvesting activities or to give warning of any hazardous condition, use, structure or activity on these premises to persons entering for those purposes. This subsection applies regardless of whether the owner, lessee, manager, holder of an easement or occupant has given permission to another to pursue recreational or harvesting activities on the premises.

[ 1995, c. 566, §1 (AMD) .]

3. Permissive use. An owner, lessee, manager, holder of an easement or occupant who gives permission to another to pursue recreational or harvesting activities on the premises does not thereby:

A. Extend any assurance that the premises are safe for those purposes; [1979, c. 253, §2 (NEW).]

B. Make the person to whom permission is granted an invitee or licensee to whom a duty of care is owed; or [1979, c. 253, §2 (NEW).]

C. Assume responsibility or incur liability for any injury to person or property caused by any act of persons to whom the permission is granted even if that injury occurs on property of another person. [2007, c. 260, §1 (AMD).]

[ 2007, c. 260, §1 (AMD) .]

4. Limitations on section. This section does not limit the liability that would otherwise exist:

A. For a willful or malicious failure to guard or to warn against a dangerous condition, use, structure or activity; [1979, c. 253, §2 (NEW).]

B. For an injury suffered in any case where permission to pursue any recreational or harvesting activities was granted for a consideration other than the consideration, if any, paid to the following:

(1) The landowner or the landowner's agent by the State; or

(2) The landowner or the landowner's agent for use of the premises on which the injury was suffered, as long as the premises are not used primarily for commercial recreational purposes and as long as the user has not been granted the exclusive right to make use of the premises for recreational activities; or [1995, c. 566, §1 (AMD).]

C. For an injury caused, by acts of persons to whom permission to pursue any recreational or harvesting activities was granted, to other persons to whom the person granting permission, or the owner, lessee, manager, holder of an easement or occupant of the premises, owed a duty to keep the premises safe or to warn of danger. [1995, c. 566, §1 (AMD).]

[ 1995, c. 566, §1 (AMD) .]

5. No duty created. Nothing in this section creates a duty of care or ground of liability for injury to a person or property.

[ 1993, c. 622, §1 (AMD) .]

6. Costs and fees. The court shall award any direct legal costs, including reasonable attorneys' fees, to an owner, lessee, manager, holder of an easement or occupant who is found not to be liable for injury to a person or property pursuant to this section.

[ 1995, c. 566, §1 (AMD) .]

SECTION HISTORY

1979, c. 253, §2 (NEW). 1979, c. 514, §1 (AMD). 1979, c. 663, §75 (AMD). 1983, c. 297, §2 (AMD). 1985, c. 762, §25 (AMD). 1993, c. 622, §1 (AMD). 1995, c. 566, §1 (AMD). 2001, c. 113, §2 (AMD). 2003, c. 509, §1 (AMD). 2005, c. 375, §1 (AMD). 2007, c. 260, §1 (AMD). 2009, c. 156, §1 (AMD). 2015, c. 20, §1 (AMD).



14 §159-B. Limited liability for recycling activities by municipalities and regional associations

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Premises" means improved and unimproved lands upon which recycling activities are conducted. [1991, c. 487, §1 (NEW).]

B. "Recycling activities" means collection or separation or both of materials in containers:

(1) Owned by a municipality or regional association as defined in Title 38, section 1303-C, subsection 24; and

(2) Located on the premises of the owner, lessee or occupant under an agreement between the municipality or regional association and the owner, lessee or occupant of the premises. [1991, c. 487, §1 (NEW).]

[ 1991, c. 487, §1 (NEW) .]

2. No remuneration. The owner, lessee or occupant of the premises may not receive any remuneration from the municipality or regional association for allowing recycling activities to be conducted on the premises.

[ 1991, c. 487, §1 (NEW) .]

3. Limited liability. An owner, lessee or occupant of the premises is not liable for personal injury, property damage or death caused by recycling activities within 20 feet of the containers used in recycling activities. The containers used in recycling activities are considered other machinery or equipment, whether mobile or stationary, under Title 14, section 8104-A, subsection 1, paragraph G for which the municipality or regional association is liable as provided by the Maine Tort Claims Act.

[ 1991, c. 487, §1 (NEW) .]

4. Limitations. This section does not limit any liability that may otherwise exist for a willful or malicious failure to guard or warn against a dangerous condition on the premises related to the recycling activities.

[ 1991, c. 487, §1 (NEW) .]

5. No duty created. Nothing in this section creates a duty of care or ground of liability for injury to a person or property.

[ 1991, c. 487, §1 (NEW) .]

6. Costs and fees. The court may award any direct legal costs, including reasonable attorney's fees, to an owner, lessee or occupant who is found not to be liable for injury to a person or property pursuant to this section.

[ 1991, c. 487, §1 (NEW) .]

7. Repeal.

[ 1993, c. 598, §1 (RP) .]

SECTION HISTORY

1991, c. 487, §1 (NEW). 1993, c. 598, §1 (AMD).



14 §159-C. Liability related to placement of navigational aids in great ponds

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Great pond" has the meaning given in Title 38, section 480-B, subsection 5. [1997, c. 739, §10 (NEW).]

B. "Lake association" means a nonprofit organization incorporated under state law whose corporate purpose includes maintenance or improvement of water quality or public safety on a great pond, management of water levels or other social, educational, stewardship or advocacy efforts to benefit users of or the natural environment of a great pond. [1997, c. 739, §10 (NEW).]

C. "Navigational aid markers" means navigational aids that conform to rules governing the State's marking of waterways. [1997, c. 739, §10 (NEW).]

[ 1997, c. 739, §10 (NEW) .]

2. Limited liability. A lake association that has obtained a permit from the former Department of Conservation or the Department of Agriculture, Conservation and Forestry to place navigational aid markers in great ponds is not liable for personal injury, property damage or death caused by placement or maintenance of those navigational aid markers as long as the lake association has placed or maintained the markers in conformance with the terms and conditions of the permit.

[ 2013, c. 405, Pt. D, §12 (AMD) .]

3. No remuneration. In order to qualify for the immunity granted in subsection 2, a lake association may not receive any remuneration from the State or otherwise for placing navigational aid markers in great ponds.

[ 1997, c. 739, §10 (NEW) .]

4. Limitations. This section does not limit any liability that may otherwise exist for willful or malicious actions or failures to guard or warn against a known dangerous condition related to the navigational aid markers.

[ 1997, c. 739, §10 (NEW) .]

5. No duty created. Nothing in this section creates a duty of care or ground for liability.

[ 1997, c. 739, §10 (NEW) .]

6. Costs and fees. The court may award any direct legal costs, including reasonable attorney's fees, to a lake association against which a tort or related action is brought when the lake association is found not liable pursuant to this section.

[ 1997, c. 739, §10 (NEW) .]

SECTION HISTORY

1997, c. 739, §10 (NEW). 2013, c. 405, Pt. D, §12 (AMD).



14 §159-D. Liability related to a bicyclist using a drive-up window

1. Limited liability. An establishment that has a drive-up window is not liable for personal injury, property damage or death caused to a bicyclist who uses that establishment's drive-up window.

[ 2007, c. 400, §1 (NEW) .]

2. Limitations. This section does not limit any liability that may otherwise exist for willful or malicious actions or failures to guard or warn against a known dangerous condition related to the use of the drive-up window.

[ 2007, c. 400, §1 (NEW) .]

3. No duty created. This section does not create a duty of care or ground for liability.

[ 2007, c. 400, §1 (NEW) .]

4. Costs and fees. The court may award any direct legal costs, including reasonable attorney's fees, to an establishment that is found not to be liable for injury to a bicyclist pursuant to this section.

[ 2007, c. 400, §1 (NEW) .]

SECTION HISTORY

2007, c. 400, §1 (NEW).



14 §160. Certain cases of negligence

In actions to recover damages for negligently causing the death of a person or for injury to a person who is deceased at the time of trial of such action, the person for whose death or injury the action is brought shall be presumed to have been in the exercise of due care at the time of all acts in any way related to his death or injury, and if negligence of the deceased is to be relied on as a defense, it shall be pleaded and proved by the defendant. [1967, c. 494, §15-A (NEW).]

SECTION HISTORY

1967, c. 494, §§15-A (NEW).



14 §161. When lack of privity no defense in action against manufacturer, seller or supplier of goods

Lack of privity between plaintiff and defendant shall be no defense in any action brought against the manufacturer, seller or supplier of goods under Title 14, section 221 or for negligence, although the plaintiff did not purchase the goods from the defendant, if the plaintiff was a person whom the manufacturer, seller or supplier might reasonably have expected to use, consume or be affected by the goods. [1973, c. 788, §57 (AMD).]

SECTION HISTORY

1969, c. 327, §2 (NEW). 1973, c. 441, §2 (RPR). 1973, c. 788, §57 (AMD).



14 §162. Settlement or release of claims

Whenever a person seeks to recover against another person for both personal injury and property damage, settlement or release of either the personal injury or property damage claim shall not be a bar to a subsequent action upon the other claim. [1969, c. 230, (NEW).]

SECTION HISTORY

1969, c. 230, (NEW).



14 §163. Release of joint tortfeasors

Whenever a person seeks recovery for a personal injury or property damage caused by 2 or more persons, the settlement with or release of one or more of the persons causing the injury is not a bar to a subsequent action against the other person or persons also causing the injury. [1999, c. 633, §2 (AMD); 1999, c. 633, §3 (AFF).]

Evidence of settlement with a release of one or more persons causing the injury is not admissible at a subsequent trial against the other person or persons also causing the injury. After the jury has returned its verdict, the trial judge shall inquire of the attorneys for the parties whether such a settlement or release has occurred. If such settlement or release has occurred, the trial judge shall reduce the verdict by an amount equal to the settlement with or the consideration for the release of the other persons. With regard to a settlement in which the plaintiff has entered into an agreement that precludes the plaintiff from collecting against remaining parties that portion of any damages attributable to the settling defendant's share of responsibility, the judge shall reduce the plaintiff's judgment by either the amount determined at trial to be attributable to the settling defendant's share of responsibility, if any was found, or, if no such finding is made, by the value of the consideration given to the plaintiff for the settlement. [1999, c. 633, §2 (AMD); 1999, c. 633, §3 (AFF).]

SECTION HISTORY

1969, c. 19, (NEW). 1999, c. 633, §2 (AMD). 1999, c. 633, §3 (AFF).



14 §164. Immunity from civil liability

Notwithstanding any inconsistent provisions of any public or private and special law, any person who voluntarily, without the expectation of monetary or other compensation from the person aided or treated, renders first aid, emergency treatment or rescue assistance to a person who is unconscious, ill, injured or in need of rescue assistance, shall not be liable for damages for injuries alleged to have been sustained by such person nor for damages for the death of such person alleged to have occurred by reason of an act or omission in the rendering of such first aid, emergency treatment or rescue assistance, unless it is established that such injuries or such death were caused willfully, wantonly or recklessly or by gross negligence on the part of such person. This section shall apply to members or employees of nonprofit volunteer or governmental ambulance, rescue or emergency units, whether or not a user or service fee may be charged by the nonprofit unit or the governmental entity and whether or not the members or employees receive salaries or other compensation from the nonprofit unit or the governmental entity. This section shall not be construed to require a person who is ill or injured to be administered first aid or emergency treatment if such person objects thereto on religious grounds. This section shall not apply if such first aid or emergency treatment or assistance is rendered on the premises of a hospital or clinic. [1977, c. 69, (AMD).]

SECTION HISTORY

1969, c. 565, (NEW). 1975, c. 452, §1 (RPR). 1975, c. 679, §1 (AMD). 1977, c. 69, (AMD).



14 §164-A. Maine Assistance Program for Lawyers; immunity

1. Definition. As used in this section, unless the context otherwise indicates, the following term has the following meaning.

A. "Program" means the Maine Assistance Program for Lawyers established by court order pursuant to Title 4, section 421 to provide help to lawyers and judges who suffer from the effects of chemical dependency or mental conditions that result from disease, disorder, trauma or other infirmity and that impair a lawyer's or judge's ability to practice law or serve in a judicial capacity. [2003, c. 148, §1 (NEW).]

[ 2003, c. 148, §1 (NEW) .]

2. Receive or report information; take or not take action. A person or an organization receiving information, reporting information, taking action or taking no action on behalf of or in connection with the activities of the program is immune from all civil liability. The immunity provided by this subsection must be liberally construed to accomplish the purposes of the program. The immunity provided by this subsection is in addition to any other immunity provided by law.

[ 2003, c. 148, §1 (NEW) .]

3. Information confidential. All proceedings, communications and records, including the identity and treatment of a person seeking or being furnished assistance, connected in any way with the program are confidential and are not subject to compulsory legal process or otherwise discoverable or admissible in evidence in any civil action unless the confidentiality is waived by the affected person. Statistical data not identifying a person involved in the program may be made available for statistical evaluation as a professional aid in furtherance of the goals of the program.

[ 2003, c. 148, §1 (NEW) .]

SECTION HISTORY

2003, c. 148, §1 (NEW).



14 §165. Liability of those who store or distribute natural gas

1. Liability without proof of negligence. A natural gas company or an intrastate or interstate natural gas pipeline company that stores, transports or distributes natural gas is liable for all acts and omissions of its servants and agents that cause death or injury to persons or damage to property resulting from explosions or fire caused by natural gas escaping from the natural gas storage, transportation or distribution system under its control or from explosions or fire caused by defects in the natural gas storage, transportation and distribution systems under its control.

[ 1997, c. 222, §1 (AMD) .]

2. Rebuttable presumption. When there is death or injury to persons or damage to property resulting from explosions or fire caused by escaping natural gas, there is a rebuttable presumption that the gas escaped because of a defect in a portion of the storage, transportation or distribution system under the company's control.

[ 1997, c. 222, §1 (AMD) .]

3. Exceptions. The company is not liable for death or injury to persons or damage to property caused by:

A. An act of God or war; [1995, c. 299, §1 (NEW).]

B. Fault of the plaintiff to the extent that the plaintiff's fault bars or reduces the plaintiff's recovery under section 156; or [1995, c. 299, §1 (NEW).]

C. Intervening fault of a 3rd party for whose actions the company is not legally liable. If death or injury to persons or damage to property is caused by the combined fault of the company and other parties, the liability of the company is joint and several with those other parties. [1995, c. 299, §1 (NEW).]

[ 1995, c. 299, §1 (NEW) .]

4. Indemnity. In the event that the company is exposed to liability under this section because of the negligence of a 3rd party, the 3rd party shall indemnify the company for the company's losses, including any damages awarded or negotiated through settlement to any party, and costs and attorney's fees.

[ 1995, c. 299, §1 (NEW) .]

SECTION HISTORY

1975, c. 186, (NEW). 1995, c. 299, §1 (RPR). 1997, c. 222, §1 (AMD).



14 §166. Immunity for certain food donations

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Canned food" means any food commercially processed and prepared for human consumption. [1981, c. 300, (NEW).]

B. "Perishable food" means any food which may spoil or otherwise become unfit for human consumption because of its nature, type or physical condition. It includes, but is not limited to, fresh and processed meats, poultry, seafood, dairy products, bakery products, eggs in the shells, fresh fruits and vegetables and foods which have been packaged, refrigerated or frozen. [1981, c. 300, (NEW).]

[ 1981, c. 300, (NEW) .]

2. Immunity for donor. Notwithstanding any other provision of law, a good faith donor of canned or perishable food, which is apparently fit for human consumption at the time it is donated, to a bona fide charitable or not-for-profit organization for free distribution, is immune from civil liability arising from injury or death due to the condition of the food, unless the injury or death is a direct result of the gross negligence, recklessness or intentional misconduct of the donor.

[ 1981, c. 300, (NEW) .]

3. Immunity of distributor. Notwithstanding any other provision of law, a bona fide charitable or not-for-profit organization and any employee or volunteer of that organization who in good faith receive and distribute food, which is apparently fit for human consumption at the time it is distributed, without charge, are immune from civil liability arising from an injury or death due to the condition of the food, unless the injury or death is a direct result of the gross negligence, recklessness or intentional misconduct of the organization.

[ 1981, c. 300, (NEW) .]

4. Application. This section applies to all good faith donations of perishable food that is not readily marketable due to appearance, freshness, grade, surplus or other conditions, including food that is beyond the date by which the manufacturer recommends that the food be sold, but nothing in this section restricts the authority of any appropriate agency to regulate or bar the use of that food for human consumption.

[ 2009, c. 168, §1 (AMD) .]

5. Immunity of facilities and establishments. Notwithstanding any other provision of law, a hospital or other health care facility licensed by the Department of Health and Human Services, or an eating establishment licensed under Title 22, chapter 562 that, in good faith and in accordance with guidelines established by the recipient organization, donates food that is apparently fit for human consumption at the time it is donated to a bona fide charitable or nonprofit organization for free distribution is immune from civil liability arising from injury, illness or death due to the condition or content of the food, unless the injury, illness or death is a direct result of intentional misconduct of the donor. Nothing in this subsection prevents a licensed hospital, health care facility or eating establishment from receiving the immunity provided in subsection 2 if the donor qualifies for immunity under the terms of that subsection.

[ 1991, c. 739, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1981, c. 300, (NEW). 1991, c. 739, §1 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 168, §1 (AMD).



14 §167. Insurance inspections

1. Exemption. Subject to subsection 2, the furnishing of, or failure to furnish, insurance inspection services related to, in connection with or incidental to the issuance or renewal of a policy of property or casualty insurance shall not subject the insurer, its agents, employees or service contractors to liability for damages from injury, death or loss occurring as a result of any act or omission by any person in the course of such services.

[ 1981, c. 698, §86 (AMD) .]

2. Notice required. Subsection 1 shall not apply or be effective unless the insurer notifies the insured in writing of the provisions of this section whenever the policy is issued or renewed. The Superintendent of Insurance shall adopt a regulation specifying the contents of the notice required by this subsection and the manner in which it shall be given.

[ 1981, c. 380, §1 (NEW) .]

3. Exceptions. This section shall not apply:

A. If the injury, loss or death occurred during the actual performance of inspection services and was proximately caused by the negligence of the insurer, its agent, employees or service contractors; [1981, c. 380, §1 (NEW).]

B. To any inspection services required to be performed under the provisions of a written service contract or defined loss prevention program; and [1981, c. 380, §1 (NEW).]

C. In any action against an insurer, its agents, employees or service contractors for damages proximately caused by the act or omission of the insurer, its agents, employees or service contractors in which it is determined that such act or omission constituted a crime, actual malice or gross negligence. [1981, c. 380, §1 (NEW).]

[ 1981, c. 380, §1 (NEW) .]

SECTION HISTORY

1981, c. 380, §1 (NEW). 1981, c. 698, §86 (AMD).



14 §168. Day care facility immunity for certain personnel action (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 380, §2 (NEW).



14 §169. Restriction of attorney's representation prohibited

A settlement of litigation may not include a condition that an attorney representing a party in that litigation is not permitted to represent other persons who are similarly situated in a related action involving a party that the attorney opposed in the settled litigation. A condition not in compliance with this section is void and unenforceable as against public policy. [2001, c. 108, §1 (NEW).]

SECTION HISTORY

2001, c. 108, §1 (NEW).



14 §170. Consumption of food

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Food product" means any product that is grown, prepared, manufactured, provided, served or sold and that is primarily intended for human consumption and nourishment. [2005, c. 355, §1 (NEW).]

B. "Long-term" means consisting of multiple instances over a period of time and not a single or isolated instance. [2005, c. 355, §1 (NEW).]

[ 2005, c. 355, §1 (NEW) .]

2. Liability limited. Except as provided in subsection 3, a manufacturer, distributor or seller of a food product, or an association of one or more such entities, is not liable for personal injury or death to the extent the liability is based upon a person's weight gain or obesity resulting from the person's long-term consumption of the food product.

[ 2005, c. 355, §1 (NEW) .]

3. Exception. Subsection 2 does not bar a claim for damages if otherwise available under any other provision of law against a manufacturer or distributor of food products if the manufacturer or distributor has failed to provide nutritional content information as required by any applicable state or federal statute, rule or regulation or has provided materially false or misleading information to the public.

[ 2005, c. 355, §1 (NEW) .]

SECTION HISTORY

2005, c. 355, §1 (NEW).



14 §171. Defense of premises

It is a defense to a civil claim resulting from the use of force that the person was or would have been justified in using such force under Title 17-A, section 104. [2007, c. 315, §1 (NEW).]

SECTION HISTORY

2007, c. 315, §1 (NEW).






Chapter 9: DEFENSE BY SUBSEQUENT ATTACHING CREDITORS

14 §201. Motion to defend prior actions by subsequent attaching creditor

When property has been attached, a plaintiff who has caused it to be attached in a subsequent action may, by himself or attorney, move the court for leave to defend the prior action and set forth therein the facts as he believes them to be, under oath. The court may grant or refuse such leave.



14 §202. Bond if motion granted

If leave is granted, the plaintiff in the subsequent action shall give bond or enter into recognizance with sufficient surety in such sum as the court orders, to pay the plaintiff in the prior action all damages and costs occasioned by such defense. An entry of record shall be made that he is admitted to defend such action.



14 §203. Judgment when defense fails

When the plaintiff in the subsequent action enters into recognizance and fails in his defense, execution on his recognizance shall be issued against him for the damages found by the court, and costs. Judgment shall be rendered between the original parties as if no such defense had been made.



14 §204. Judgment when defense prevails

When the plaintiff in the subsequent action prevails, judgment shall be rendered against the plaintiff in the prior action and in favor of the plaintiff in the subsequent action, and execution issued thereon for his costs. Costs may or may not be awarded to the original defendant.



14 §205. Judgment in prior action rendered; motion for relief

When judgment in such prior action has been rendered, the plaintiff in such subsequent action may move for leave to seek relief from the judgment, first giving bond to each party as provided in section 202 and such leave may or may not be granted.



14 §206. Prior attachment to delay or defraud creditors void

When it appears by the verdict or otherwise that such prior attachment was made with intent to delay or defraud creditors or that there was collusion between the plaintiff and defendant for that purpose, such attachment is void.






Chapter 10: LIABILITY

14 §221. Defective or unreasonably dangerous goods

One who sells any goods or products in a defective condition unreasonably dangerous to the user or consumer or to his property is subject to liability for physical harm thereby caused to a person whom the manufacturer, seller or supplier might reasonably have expected to use, consume or be affected by the goods, or to his property, if the seller is engaged in the business of selling such a product and it is expected to and does reach the user or consumer without significant change in the condition in which it is sold. This section applies although the seller has exercised all possible care in the preparation and sale of his product and the user or consumer has not bought the product from or entered into any contractual relation with the seller. [1973, c. 466, §1 (NEW).]

SECTION HISTORY

1973, c. 466, §1 (NEW).






Chapter 11: CONTEMPT

14 §251. Rights of those judged in contempt

In all cases where a person shall be charged with contempt for violation of a restraining order or injunction issued by a court or judge or judges thereof, in any case involving or growing out of a labor dispute, the accused shall enjoy:

1. Bail. The rights as to admission to bail that are accorded to persons accused of crime;

2. Accusation and defense. The right to be notified of the accusation and a reasonable time to make a defense, provided the alleged contempt is not committed in the immediate view or presence of the court;

3. Trial by jury. Upon demand, the right to a speedy and public trial by an impartial jury of the county wherein the contempt was allegedly committed. This requirement may not be construed to apply to contempts committed in the presence of the court or so near thereto as to interfere directly with the administration of justice or to apply to the misbehavior, misconduct or disobedience of any officer of the court in respect to the writs, orders or process of the court.

[ 2005, c. 683, Pt. B, §8 (AMD) .]

SECTION HISTORY

1979, c. 663, §76 (AMD). 2005, c. 683, §B8 (AMD).



14 §252. Summary process where decree disobeyed; contempt

Whenever a party or the Department of Health and Human Services, if it is subrogated to a party under Title 19-A, chapter 65, subchapter II, article 3, complains in writing and under oath that the process, decree or order of court, which is not, except as provided in Title 19-A, section 2101, for the payment of money only, has been disregarded or disobeyed by any person, summary process shall issue by order of any justice, requiring that person to appear on a day certain and show cause why that person should not be adjudged guilty of contempt. Such a process must fix a time for answer to the complaint and may fix a time for hearing on oral testimony, depositions or affidavits, or may fix successive times for proof, counterproof and proof in rebuttal, or the time for hearing and manner of proof may be subsequently ordered upon the return day or thereafter. The court may for good cause enlarge the time for the hearing. If the person summoned does not appear as directed or does not attend the hearing at the time appointed as enlarged, or if, upon hearing, the person is found guilty of such disregard or disobedience, the person must be adjudged in contempt and the court may issue a capias to bring the person before it to receive sentence and may punish the person by any reasonable fine or imprisonment the case requires. The court may allow the offender to give bail to appear at a time certain, when the punishment may be imposed if the person continues in contempt; but when a second time found guilty of contempt in disregarding or disobeying the same order or decree, no bail may be allowed. When the person purges that contempt, the justice may remit the fine or imprisonment or any portion thereof. Appeal from any order or decree or judgment under this section must be governed by the Maine Rules of Civil Procedure. Such an appeal may not suspend the enforcement of any such order or decree unless the court so directs. [1995, c. 694, Pt. D, §13 (AMD); 1995, c. 694, Pt. E, §2 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1979, c. 668, §1 (AMD). 1989, c. 121, (AMD). 1995, c. 694, §D13 (AMD). 1995, c. 694, §E2 (AFF). 2003, c. 689, §B6 (REV).



14 §253. Debtor's refusal to appear (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §254. Debtor's refusal to testify (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Chapter 13: PARENTS, CHILDREN, SPOUSES

14 §301. Action for alienation of affections prohibited

A person is not liable to any other person in a civil action for the cause of alienation of affections. [1995, c. 694, Pt. C, §1 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C1 (NEW). 1995, c. 694, §E2 (AFF).



14 §302. Action for loss of consortium

A married person may bring a civil action in that person's own name for loss of consortium of that person's spouse. [1995, c. 694, Pt. C, §1 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C1 (NEW). 1995, c. 694, §E2 (AFF).



14 §303. Action for loss of services

The parents of a minor child jointly may maintain an action for loss of the services or earnings of that child when that loss is caused by the negligent or wrongful act of another. If one parent refuses to sue, the other may sue alone. This section does not limit, amend, supersede or affect former Title 39, the Workers' Compensation Act or Title 39-A, Part 1, the Maine Workers' Compensation Act of 1992. [1995, c. 694, Pt. C, §1 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C1 (NEW). 1995, c. 694, §E2 (AFF).



14 §304. Liability of parents or legal guardians for damage by children

If a minor who is between 7 and 17 years of age willfully or maliciously causes damage to property or injury to a person and the minor would have been liable for the damage or injury if the minor were an adult and the minor lives with that minor's parents or legal guardians, the parents or legal guardians are jointly and severally liable with the minor for that damage or injury in an amount not exceeding $800. This section does not relieve the minor from personal liability for that damage or injury. [1995, c. 694, Pt. C, §1 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C1 (NEW). 1995, c. 694, §E2 (AFF).









Part 2: PROCEEDINGS BEFORE TRIAL

Chapter 201: VENUE

14 §501. Personal and transitory actions; inter-county transfers

Personal and transitory actions, except process of foreign attachment and except as provided in this chapter, shall be brought, when the parties live in the State, in the county where any plaintiff or defendant lives; and when no plaintiff lives in the State, in the county where any defendant lives; or in either case any such action may be brought in the county where the cause of action took place. Improper venue may be raised by the defendant by motion or by answer, and if it is established that the action was brought in the wrong county, it shall be dismissed and the defendant allowed double costs. When the plaintiff and defendant live in different counties at the commencement of any such action, except process of foreign attachment, and during its pendency one party moves into the same county with the other, it may, on motion of either, be transferred to the county where both then live if the court thinks that justice will thereby be promoted; and be tried as if originally commenced and entered therein. Actions by the assignee of a nonnegotiable chose in action, when brought in the Superior Court or in the District Court, shall be commenced in the county or division when brought in the District Court, in which the original creditor might have maintained his action. [1973, c. 378, (AMD).]

SECTION HISTORY

1973, c. 378, (AMD).



14 §502. Sheriff's bond

Actions on bonds given by sheriffs to the Treasurer of State shall be brought in the county for which such sheriff is commissioned.



14 §503. Civil actions on judgment

Civil actions founded on judgment rendered by any court of record in the State may be brought in the county where it was rendered or in the county in which either party thereto or his executor or administrator resides at the time of bringing the action.



14 §504. Jurisdiction by attachment

In all actions commenced in any court proper to try them jurisdiction shall be sustained if goods, estate, effects or credits of any defendant are found within the State and attached.



14 §505. Local and transitory actions where counties, towns and other corporations are parties

Local and transitory actions shall be commenced and tried as follows: When both parties are counties, in any county adjoining either; when a county is plaintiff, if the defendant lives therein, in an adjoining county; if he does not live therein, in the county in which he does live; when a county is defendant, if the plaintiff lives therein, in that county or in an adjoining county; if he does not live therein, in that county or in that in which he does live; when a corporation is one party and a county the other, in any adjoining county; when both parties are towns, parishes or school districts, in the county in which either is situated; when one party is a town, parish or school district and the other some corporation or natural person, in the county in which either of the parties is situated or lives; but all actions against towns for damages by reason of defects in highways shall be brought and tried in the county in which the town is situated. All other corporations may sue and be sued in the county in which they have an established place of business or in which the plaintiff or defendant, if a natural person, lives.



14 §506. Actions for forfeitures

When a forfeiture is recoverable in a civil action, such action shall be brought in the county in which the offense was committed unless a different provision is made by statute. If on trial it does not appear that such offense was committed in the county where the action was brought, the verdict shall be in favor of the defendant.



14 §507. State action to recover funds or property

An action in behalf of the State to enforce the collection of state taxes upon any corporation or to recover of any person or corporation moneys due the State, public funds or property belonging to the State, or the value thereof, may be brought in any county. On motion of the defendant, any Justice of the Superior Court may, for sufficient reasons shown, remove the same to the docket of said court in any other county for trial and may, upon such removal, award costs to the defendant for one term, to be paid by the Treasurer of State on presentation of the certificate of the amount thereof from the clerk of courts of the county from which said action is transferred.



14 §508. Transfer of venue

A presiding Justice of the Superior Court may, in the interests of justice and to secure the speedy trial of an action, or for other good cause, transfer any civil action or proceeding from the Superior Court in one county to another county. The Chief Justice of the Superior Court may, in the interests of justice and to secure the speedy trial of actions and the efficient scheduling of trials, or for other good cause, transfer any number of civil actions or proceedings from the Superior Court in one county to another county. Transfer may also be by consent of all parties to any civil action or proceeding, provided that the prior approval of the Chief Justice of the Superior Court is obtained. [1991, c. 634, (AMD).]

SECTION HISTORY

1965, c. 356, §9 (AMD). 1975, c. 337, §1 (RPR). 1981, c. 558, (AMD). 1983, c. 688, §5 (RPR). 1991, c. 634, (AMD).



14 §509. Consumer transactions

Notwithstanding any other provision of this chapter, an action brought against a consumer arising from a consumer credit transaction or a rental-purchase agreement must be brought in accordance with Title 9-A, section 5-113, except that an action brought pursuant to Title 32, section 11013, subsection 3, paragraph N must be brought where provided for in that paragraph. [2009, c. 245, §3 (NEW).]

SECTION HISTORY

2009, c. 245, §3 (NEW).



14 §510. Replevin

Except as otherwise provided in section 509, an action for replevin must be brought either in the division or county where a plaintiff or defendant resides, where the underlying transaction involving the personal property was made or where any of the personal property is located. [2009, c. 245, §4 (NEW).]

SECTION HISTORY

2009, c. 245, §4 (NEW).






Chapter 203: PROCESS

Subchapter 1: GENERAL PROVISIONS

14 §551. Writs or precepts sold only to attorneys; indorsement

Clerks of judicial courts, judges and registers of the probate courts, judges and clerks of the District Court shall not sell or deliver any blank writs or precepts bearing the seal of said courts and the signature of said judges and registers to any person, except one who has been admitted as an attorney in accordance with the laws of this State. Said judges and registers of said probate courts shall not receive any paper, petition or other instrument pertaining to the practice of law before said probate courts unless it bears the indorsement of an attorney or counselor at law duly authorized to practice before said courts. The above provisions shall not apply to a party in interest in the subject matter in said courts. [1979, c. 663, §77 (AMD).]

SECTION HISTORY

1979, c. 663, §77 (AMD).



14 §552. Writs of seizin or execution

Writs of seizin or execution and all other processes appropriate to civil actions in which equitable relief is sought may be issued by the court to enforce its decrees.



14 §553. Action commenced when complaint filed

An action is commenced when the summons and complaint are served or when the complaint is filed with the court, whichever occurs first. [1971, c. 544, §43 (RPR).]

SECTION HISTORY

1971, c. 544, §43 (RPR).



14 §554. New process after loss or destruction

When in an action pending, the loss or destruction of a writ, complaint or other process after service is proved by affidavit or otherwise, the court may allow a new one to be filed, corresponding thereto as nearly as may be, with the same effect as the one lost or destroyed.



14 §555. Copy of writ for defendant on request; neglect

Every officer, plaintiff or his attorney, having in his possession a writ on which an attachment has been made, shall make and deliver to the debtor or his attorney, if requested and the legal fee tendered, an attested copy thereof, and if he unreasonably refuses or neglects to do so for 24 hours, he forfeits $5 and $5 additional for every subsequent 24 hours that he so refuses or neglects. Such forfeit shall be recovered by the debtor to his own use, in a civil action.



14 §556. Special motion to dismiss

When a moving party asserts that the civil claims, counterclaims or cross claims against the moving party are based on the moving party's exercise of the moving party's right of petition under the Constitution of the United States or the Constitution of Maine, the moving party may bring a special motion to dismiss. The special motion may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. The court shall grant the special motion, unless the party against whom the special motion is made shows that the moving party's exercise of its right of petition was devoid of any reasonable factual support or any arguable basis in law and that the moving party's acts caused actual injury to the responding party. In making its determination, the court shall consider the pleading and supporting and opposing affidavits stating the facts upon which the liability or defense is based. [2011, c. 559, Pt. A, §13 (AMD).]

The Attorney General on the Attorney General's behalf or on behalf of any government agency or subdivision to which the moving party's acts were directed may intervene to defend or otherwise support the moving party on the special motion. [1995, c. 413, §1 (NEW).]

All discovery proceedings are stayed upon the filing of the special motion under this section, except that the court, on motion and after a hearing and for good cause shown, may order that specified discovery be conducted. The stay of discovery remains in effect until notice of entry of the order ruling on the special motion. [1995, c. 413, §1 (NEW).]

The special motion to dismiss may be filed within 60 days of the service of the complaint or, in the court's discretion, at any later time upon terms the court determines proper. [1995, c. 413, §1 (NEW).]

If the court grants a special motion to dismiss, the court may award the moving party costs and reasonable attorney's fees, including those incurred for the special motion and any related discovery matters. This section does not affect or preclude the right of the moving party to any remedy otherwise authorized by law. [1995, c. 413, §1 (NEW).]

As used in this section, "a party's exercise of its right of petition" means any written or oral statement made before or submitted to a legislative, executive or judicial body, or any other governmental proceeding; any written or oral statement made in connection with an issue under consideration or review by a legislative, executive or judicial body, or any other governmental proceeding; any statement reasonably likely to encourage consideration or review of an issue by a legislative, executive or judicial body, or any other governmental proceeding; any statement reasonably likely to enlist public participation in an effort to effect such consideration; or any other statement falling within constitutional protection of the right to petition government. [1995, c. 413, §1 (NEW).]

SECTION HISTORY

1995, c. 413, §1 (NEW). 2011, c. 559, Pt. A, §13 (AMD).






Subchapter 2: INDORSEMENT

14 §601. Necessity for

When the plaintiff, petitioner or complainant in any judicial proceeding is not an inhabitant of the State, every original summons, writ, petition or complaint shall, upon motion of an adverse party made within 20 days of service upon him, be indorsed by a sufficient inhabitant of the State, or security for costs furnished by deposit in court in such amount as the court shall direct. If pending such action, the plaintiff, petitioner or complainant removes from the State, such an indorser shall be procured or security for costs furnished on motion, but if one of such plaintiffs, petitioners or complainants is an inhabitant of the State, no indorser or security shall be required except by special order of the court. The name of an attorney of this State upon such summons, writ, petition or complaint will be deemed to have been placed there to meet the requirements of this section in the absence of any words used in connection therewith showing a different purpose.



14 §602. Liability of indorser

In case of avoidance or inability of the plaintiff or petitioner, the indorser is liable, in a civil action brought within one year after the original judgment in the court in which it was rendered, to pay all costs recovered against the plaintiff. A return upon the execution by an officer of the county where the indorser lives, that he has demanded of the indorser payment thereof, and that he has neglected to pay or to show the officer personal property of the plaintiff sufficient to satisfy the execution, or that he cannot find the indorser within his precinct, is conclusive evidence of his liability in the action.



14 §603. New indorser or additional deposit required

If, pending such action, petition or process, any such indorser or deposit becomes insufficient or such indorser removes from the State, the court may require a new and sufficient indorser or additional deposit, and by consent of the defendant the name of the original indorser may be struck out. Such new indorser shall be liable or such deposit holden for all costs from the beginning of the action. If such new indorser is not provided or security furnished within the time fixed by the court, the action shall be dismissed and the defendant shall recover his costs.






Subchapter 3: FORM AND CONTENT

14 §651. Unknown defendant sued by assumed name

When the name of a defendant is not known to the plaintiff, the summons may issue against him by an assumed name. If duly served, it shall not be dismissed for that reason but may be amended on such terms as the court orders.



14 §652. Verification of complaint

Verification by the oath of a party for whose benefit the complaint sets forth that it is prosecuted is equivalent to such verification by the plaintiff.



14 §653. Simulating legal papers forbidden

No person shall send, deliver, mail or in any manner cause to be sent, delivered or mailed to any person, firm or corporation any paper or document simulating or intended to simulate a summons, complaint, writ or court process of any kind. Whoever violates this section commits a civil violation for which a forfeiture not to exceed $100 may be adjudged. [1979, c. 663, §78 (AMD).]

SECTION HISTORY

1979, c. 663, §78 (AMD).






Subchapter 4: SERVICE

14 §701. Rules for service

Service of process shall be as prescribed by rule of court.



14 §702. Duty of sheriffs and deputies; fees

Every sheriff and each of his deputies shall serve and execute, within his county, all writs and precepts issued by lawful authority to him directed and committed, including those in which a town, plantation, parish, religious society or school district, of which he is at the time a member, is a party or interested, but his legal fees for service shall first be paid or secured to him. If the fees are not paid or secured to him when the process is delivered to him, he shall immediately return it to the plaintiff or attorney offering it; or if sent to him by mail or otherwise, he shall put it into some post office within 24 hours, directed to the person sending it; otherwise he waives his right to his fees before service. [1987, c. 223, §1 (AMD).]

SECTION HISTORY

1987, c. 223, §1 (AMD).



14 §703. Service to precepts by constables

A constable may serve, execute and return upon any person in his town or in an adjoining plantation any writ of forcible entry and detainer, or any precept in a personal action, including those in which a town, plantation, parish, religious society or school district of which he is a member is a party or interested, but before he serves any process, he shall give bond to the inhabitants of his town in the sum of $500, with 2 sureties approved by the municipal officers thereof, who shall indorse their approval on said bond in their own hands, for the faithful performance of the duties of his office as to all processes by him served or executed. For every process that he serves before giving such bond, he forfeits not less than $20 nor more than $50 to the prosecutor. [1977, c. 650, §1 (AMD).]

SECTION HISTORY

1977, c. 650, §1 (AMD).



14 §704. Persons subject to jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §34 (AMD). 1975, c. 280, §§1,2 (AMD). 1975, c. 770, §79 (RP).



14 §704-A. Persons subject to jurisdiction

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Declaration of purpose. It is declared, as a matter of legislative determination, that the public interest demands that the State provide its citizens with an effective means of redress against nonresident persons who, through certain significant minimal contacts with this State, incur obligations to citizens entitled to the state's protection. This legislative action is deemed necessary because of technological progress which has substantially increased the flow of commerce between the several states resulting in increased interaction between persons of this State and persons of other states.

This section, to insure maximum protection to citizens of this State, shall be applied so as to assert jurisdiction over nonresident defendants to the fullest extent permitted by the due process clause of the United States Constitution, 14th amendment.

[ 1975, c. 770, §80 (NEW) .]

2. Causes of action. Any person, whether or not a citizen or resident of this State, who in person or through an agent does any of the acts hereinafter enumerated in this section, thereby submits such person, and, if an individual, his personal representative, to the jurisdiction of the courts of this State as to any cause of action arising from the doing of any of such acts:

A. The transaction of any business within this State; [1975, c. 770, §80 (NEW).]

B. Doing or causing a tortious act to be done, or causing the consequences of a tortious act to occur within this State; [1977, c. 696, §162 (AMD).]

C. The ownership, use or possession of any real estate situated in this State; [1975, c. 770, §80 (NEW).]

D. Contracting to insure any person, property or risk located within this State at the time of contracting; [1975, c. 770, §80 (NEW).]

E. (TEXT EFFECTIVE UNTIL 7/1/16) Conception resulting in paternity within the meaning of Title 19-A, chapter 53, subchapter I; [1995, c. 694, Pt. D, §14 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

E. (TEXT EFFECTIVE 7/1/16) Conception resulting in parentage within the meaning of Title 19-A, chapter 61; [2015, c. 296, Pt. C, §2 (AMD); 2015, c. 296, Pt. D, §1 (AFF).]

F. Contracting to supply services or things within this State; [1975, c. 770, §80 (NEW).]

G. Maintaining a domicile in this State while subject to a marital or family relationship out of which arises a claim for divorce, alimony, separate maintenance, property settlement, child support or child custody; or the commission in this State of any act giving rise to such a claim; or [1975, c. 770, §80 (NEW).]

H. Acting as a director, manager, trustee or other officer of a corporation incorporated under the laws of, or having its principal place of business within, this State. [1975, c. 770, §80 (NEW).]

I. Maintain any other relation to the State or to persons or property which affords a basis for the exercise of jurisdiction by the courts of this State consistent with the Constitution of the United States. [1977, c. 696, §163 (AMD).]

[ 1995, c. 694, Pt. D, §14 (AMD); 1995, c. 694, Pt. E, §2 (AFF); 2015, c. 296, Pt. C, §2 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Personal service. Service of process upon any person who is subject to the jurisdiction of the courts of this State, as provided in this section, may be made by personally serving the summons upon the defendant outside this State, with the same force and effect as though summons had been personally served within this State.

[ 1975, c. 770, §80 (NEW) .]

4. Jurisdiction based upon this section. Only causes of action arising from acts enumerated herein may be asserted against a defendant in an action in which jurisdiction over him is based upon this section.

[ 1975, c. 770, §80 (NEW) .]

5. Other service not affected. Nothing contained in this section limits or affects the right to serve any process in any other manner now or hereafter provided by law.

[ 1975, c. 770, §80 (NEW) .]

SECTION HISTORY

1975, c. 770, §80 (NEW). 1977, c. 696, §§162,163 (AMD). 1995, c. 694, §D14 (AMD). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. C, §2 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



14 §705. Civil process served on Sunday void; officer liable (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 101, §1 (AMD). 1995, c. 694, §D15 (AMD). 1995, c. 694, §E2 (AFF). 2011, c. 32, §1 (RP).



14 §706. Execution of precepts when officer disqualified

If any officer who has commenced the service or execution of a precept becomes disqualified, it may be completed by any other qualified officer with the same legal effect. If any officer aforesaid has made, in fact, any service, attachment or levy by virtue of any process placed in his hands for service and for any cause has not made his return thereon, such return shall be made by a sheriff, any deputy or other proper officer under direction of a Justice of the Superior Court held in the county where said writ is returnable, the facts to be set forth by said officer in said return to be proved to the satisfaction of said justice. If a deputy sheriff dies after he has served and returned a precept, the sheriff if alive, and if not, any deputy in commission at the time of such service may be allowed by the court to amend such return as the officer who made it might, but the rights of third parties shall not be affected thereby.



14 §707. Service of process on vacating office of sheriff

Sheriffs and their deputies have the same authority and their deputies are under the same obligation to serve, execute and return all processes in their hands, when for any cause they cease to hold such office, as before. Official neglects or misdoings of a deputy after his principal is out of office are a breach of such sheriff's bond.



14 §708. Sheriff a party

All writs and precepts in which the sheriff of any county is a party may, unless served or executed by a constable, be served or executed by the sheriff of any county adjoining that of which he is sheriff.



14 §709. Service on deputy sheriff

Any writ or precept in which the deputy of a sheriff is a party may be served by any other deputy of the same sheriff.



14 §710. Service of precepts for work-jails in one or more counties

An officer of any county qualified to serve precepts in criminal cases in the county where he resides may serve any precept required by the laws providing for work-jails, whether such service is performed in whole or in part in one or more counties, and processes shall be issued and directed accordingly.



14 §711. Action under bastardy laws; service of precept by constable or sheriff (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 217, §1 (RP).



14 §712. Service in actions for breach of duty of officer where principal out of State

In actions against sheriffs, deputy sheriffs and constables for breach of official duty where the principal defendant is out of the State, service may be made on such defendant by delivering a copy of the summons and of the complaint to each of the sureties on his official bond 14 days before the return day thereof, and the Superior Court may order further notice to the defendant by publication of an abstract of the complaint and order thereon in a newspaper of general circulation in the county where the complaint is returnable or in the state paper or in such other manner as the court directs. If the order is complied with and proved, the defendant shall answer to the action and judgment in such case has the same effect as if personal service was made upon the principal defendant. [1987, c. 667, §8 (AMD).]

SECTION HISTORY

1987, c. 667, §8 (AMD).



14 §713. Constables of Bristol may serve on islands

The constables of the Town of Bristol may serve all precepts on Muscongus and Harbor Islands, in the County of Lincoln, the same as in their own town, until and unless said islands can legally elect constables.









Chapter 205: LIMITATION OF ACTIONS

Subchapter 1: GENERAL PROVISIONS

14 §751. Twenty years

Except as provided in Title 11, section 2-725, personal actions on contracts or liabilities under seal, promissory notes signed in the presence of an attesting witness, or on the bills, notes or other evidences of debt issued by a bank shall be commenced within 20 years after the cause of action accrues. [1965, c. 306, §30 (AMD).]

SECTION HISTORY

1965, c. 306, §30 (AMD).



14 §752. Six years

All civil actions shall be commenced within 6 years after the cause of action accrues and not afterwards, except actions on a judgment or decree of any court of record of the United States, or of any state, or of a justice of the peace in this State, and except as otherwise specially provided.



14 §752-A. Design professionals

All civil actions for malpractice or professional negligence against architects or engineers duly licensed or registered under Title 32 shall be commenced within 4 years after such malpractice or negligence is discovered, but in no event shall any such action be commenced more than 10 years after the substantial completion of the construction contract or the substantial completion of the services provided, if a construction contract is not involved. The limitation periods provided by this section shall not apply if the parties have entered into a valid contract which by its terms provides for limitation periods other than those set forth in this section. [1975, c. 434, (NEW).]

SECTION HISTORY

1975, c. 434, (NEW).



14 §752-B. Ski areas

All civil actions for property damage, bodily injury or death against a ski area owner or operator or tramway owner or operator or its employees, as defined under Title 32, chapter 133, whether based on tort or breach of contract or otherwise, arising out of participation in skiing or hang gliding or the use of a tramway associated with skiing or hang gliding must be commenced within 2 years after the cause of action accrues. [1995, c. 560, Pt. H, §5 (AMD); 1995, c. 560, Pt. H, §17 (AFF).]

SECTION HISTORY

1977, c. 608, §1 (NEW). 1979, c. 514, §2 (AMD). 1995, c. 560, §H5 (AMD). 1995, c. 560, §H17 (AFF).



14 §752-C. Sexual acts towards minors

1. No limitation. Actions based upon sexual acts toward minors may be commenced at any time.

[ 1999, c. 639, §1 (NEW); 1999, c. 639, §2 (AFF) .]

2. Sexual acts toward minors defined. As used in this section, "sexual acts toward minors" means the following acts that are committed against or engaged in with a person under the age of majority:

A. Sexual act, as defined in Title 17-A, section 251, subsection 1, paragraph C; or [1999, c. 639, §1 (NEW); 1999, c. 639, §2 (AFF).]

B. Sexual contact, as defined in Title 17-A, section 251, subsection 1, paragraph D. [1999, c. 639, §1 (NEW); 1999, c. 639, §2 (AFF).]

[ 1999, c. 639, §1 (NEW); 1999, c. 639, §2 (AFF) .]

SECTION HISTORY

1985, c. 343, §1 (NEW). 1989, c. 292, (AMD). 1991, c. 551, §1 (AMD). 1991, c. 551, §2 (AFF). 1993, c. 176, §1 (AMD). 1999, c. 639, §2 (AFF). 1999, c. 639, §1 (RPR).



14 §752-D. Land surveyors

All civil actions for professional negligence against a professional land surveyor duly licensed or registered under Title 32 must be commenced within 4 years after the negligence is discovered, but an action may not be commenced more than 10 years after the completion of the contract for services or the completion of the services provided if a contract for services is not involved. [2007, c. 345, §1 (AMD).]

SECTION HISTORY

1993, c. 161, §1 (NEW). 2007, c. 345, §1 (AMD).



14 §752-E. Crime victims; profits from crime

1. Limitation period. Actions based upon a criminal offense in which, as that offense is defined, there is a victim, as defined in Title 17-A, section 1171, subsection 2, brought by or on behalf of a victim against the offender must be commenced within the limitation period otherwise provided or within 3 years of the time the victim discovers or reasonably should have discovered any profits from the crime, whichever occurs later.

[ 1997, c. 320, §1 (NEW) .]

2. Notice to victims. A person or organization that knowingly pays or agrees to pay any profits from a criminal offense in which, as that offense is defined, there is a victim to a person charged with or convicted of that crime shall make reasonable efforts to notify every victim, as defined in Title 17-A, section 1171, subsection 2, of the payment or agreement to pay as soon as practicable after discovering that the payment or intended payment constitutes profits from the crime. Reasonable efforts must include, but are not limited to, seeking information about victims from court records and the prosecuting attorney and mailing notice by certified mail to victims whose address is known and publishing, at least once every 6 months for 3 years, in newspapers of general circulation in the area where the crime occurred a legal notice to unknown victims or victims whose address is unknown.

[ 1997, c. 320, §1 (NEW) .]

3. Definition. As used in this section, "profits from the crime" means any property obtained through or income generated from the commission of a crime; any property obtained by or income generated from the sale, conversion or exchange of proceeds of a crime, including any gain realized by such a sale, conversion or exchange; and any property that the offender obtained by committing the crime or income generated as a result of having committed the crime, including any assets obtained through the use of unique knowledge obtained during the commission of, or in preparation for the commission of, the crime, as well as any property obtained by or income generated from the sale, conversion or exchange of the property and any gain realized by such a sale, conversion or exchange.

[ 1997, c. 320, §1 (NEW) .]

4. Construction. Nothing in this section may be construed to expand civil liability or to restrict any defense to civil liability except as specified in subsection 1 with respect to the limitation period.

[ 1997, c. 320, §1 (NEW) .]

SECTION HISTORY

1997, c. 320, §1 (NEW).



14 §753. Two years

Actions for assault and battery, and for false imprisonment, slander and libel shall be commenced within 2 years after the cause of action accrues. [1985, c. 804, §§ 1, 22 (AMD).]

SECTION HISTORY

1985, c. 804, §§1,22 (AMD).



14 §753-A. Actions against attorneys (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 804, §§2,22 (NEW). 2001, c. 115, §3 (AFF). 2001, c. 115, §1 (RP).



14 §753-B. Actions against attorneys

1. Time when statute starts to run, generally. In actions alleging professional negligence, malpractice or breach of contract for legal service by a licensed attorney, the statute of limitations starts to run from the date of the act or omission giving rise to the injury, not from the discovery of the malpractice, negligence or breach of contract, except as provided in this section or as the statute of limitations may be suspended by other laws.

[ 2001, c. 115, §2 (NEW); 2001, c. 115, §3 (AFF) .]

2. Rendering of title opinion. In an action alleging professional negligence in the rendering of a real estate title opinion, the statute of limitations starts to run on the date the negligence is discovered, but in no event may an action be commenced more than 20 years after the act or omission giving rise to the injury.

[ 2001, c. 115, §2 (NEW); 2001, c. 115, §3 (AFF) .]

3. Drafting of last will and testament. In an action alleging professional negligence in the drafting of a last will and testament that has been offered for probate, the statute of limitations starts to run on the date the negligence is discovered.

[ 2001, c. 115, §2 (NEW); 2001, c. 115, §3 (AFF) .]

SECTION HISTORY

2001, c. 115, §2 (NEW). 2001, c. 115, §3 (AFF).



14 §754. One year

No action shall be commenced against bail unless within one year after judgment was rendered against the principal; nor against sureties on bonds in criminal cases unless within one year after default of the principal; nor against any person adjudged trustee, unless within one year from the expiration of the first execution against the principal and his goods, effects and credits in the hands of the trustee. No action in behalf of the State against sureties in criminal cases shall be brought unless within one year after default of the principal. [1965, c. 356, §10 (AMD).]

SECTION HISTORY

1965, c. 356, §10 (AMD).






Subchapter 2: REAL ACTIONS

14 §801. Rights of entry and action barred in 20 years

No person shall commence any real or mixed action for the recovery of lands, or make an entry thereon, unless within 20 years after the right to do so first accrued, or unless within 20 years after he or those under whom he claims were seized or possessed of the premises, except as provided in this subchapter.



14 §802. Right begins to run

If such right or title first accrued to an ancestor, predecessor or other person under whom the plaintiff claims, said 20 years shall be computed from the time when the right or title first accrued to such ancestor, predecessor or other person.



14 §803. Right deemed to accrue

The right of entry or of action to recover land, as used in this subchapter, first accrues at the following times:

1. When disseized. When a person is disseized, at the time of such disseizin;

2. Heir or devisee. When he claims as heir or devisee of one who died seized, at the time of such death, unless there is a tenancy by the curtesy or other estate intervening after the death of the ancestor or devisor; in that case, his right accrues when such intermediate estate expires, or would expire by its own limitation;

3. Intermediate estate. When there is such an intermediate estate, and in all cases, when the party claims by force of any remainder or reversion, his right accrues when the intermediate estate would expire by its own limitation, notwithstanding any forfeiture thereof for which he might enter at an earlier time.



14 §804. Entry for condition broken

Section 803 shall not prevent any person from entering, when so entitled by reason of any forfeiture or breach of condition; but if he claims under such a title, his right accrues when the forfeiture was incurred or the condition broken.



14 §805. Accrual of right of entry

In all cases not otherwise provided for, the right of entry accrues when the claimant, or the person under whom he claims, first became entitled to the possession of the premises under the title on which the entry or action is founded.



14 §806. Action by minister or sole corporation

If a minister or other sole corporation is disseized, any of his successors may enter upon the premises or bring an action for their recovery at any time within 5 years after the death, resignation or removal of the person disseized, notwithstanding 20 years after disseizin have expired.



14 §807. Minors and other disabled persons

When such right of entry or action first accrues, if the person thereto entitled is a minor, mentally ill, imprisoned or absent from the United States, he, or anyone claiming under him, may make the entry or bring the action at any time within 10 years after such disability is removed, notwithstanding 20 years have expired.



14 §808. Death during period of disability

If the person first entitled to make the entry or bring the action dies during the continuance of the disability and no determination or judgment has been had on his title or right of action, the entry may be made or action brought by his heirs, or other person claiming under him, at any time within 10 years after his death, notwithstanding the 20 years have elapsed; but no such further time for bringing the action or making the entry, beyond that hereinbefore prescribed, shall be allowed by reason of the disability of any other person.



14 §809. Death of tenant in tail or remainderman before end of limitation

When a tenant in tail or a remainderman in tail dies before the expiration of the period limited for making an entry or bringing an action for lands, no person claiming any estate which such tenant in tail or remainderman might have barred shall make an entry or bring an action to recover such land, except within the period during which the tenant in tail or remainderman, if he had so long lived, might have done it.



14 §810. Type of possession; need for enclosure

To constitute a disseizin, or such exclusive and adverse possession of lands as to bar or limit the right of the true owner thereof to recover them, such lands need not be surrounded with fences or rendered inaccessible by water; but it is sufficient, if the possession, occupation and improvement are open, notorious and comporting with the ordinary management of a farm; although that part of the same, which composes the woodland belonging to such farm and used therewith as a woodlot, is not so enclosed.



14 §810-A. Mistake of boundary line

If a person takes possession of land by mistake as to the location of the true boundary line, the possessor's mistaken belief does not defeat a claim of adverse possession. [2009, c. 255, §1 (AMD).]

SECTION HISTORY

1993, c. 244, §1 (NEW). 2009, c. 255, §1 (AMD).



14 §811. Failure of first action; effect on limitations

If the summons and complaint in a real or mixed action fails of sufficient service or return by unavoidable cause, or if by the default or negligence of any officer to whom it was delivered or directed for service, the action is dismissed; or if the action is defeated for any matter of form or by the death or other disability of either party, or if the plaintiff's judgment is reversed on appeal, the plaintiff may commence a new action at any time within 6 months after the determination of the first action or the reversal of the judgment.



14 §812. Acquisition of rights-of-way and easements by adverse possession; notice to prevent

No person, class of persons or the public shall acquire a right-of-way or other easement through, in, upon or over the land of another by the adverse use and enjoyment thereof, unless it is continued uninterruptedly for 20 years. If a person apprehends that a right-of-way or other easement in or over his land may be acquired by custom, use or otherwise by any person, class of persons or the public, he may give public notice of his intention to prevent the acquisition of such easement by causing a copy of such notice to be posted in some conspicuous place upon the premises for 6 successive days, or in the case of land in the unorganized territory, by causing a copy of such notice to be recorded in the registry of deeds for the county where his land lies, and such posting or recording shall prevent the acquiring of such easement by use for any length of time thereafter; or he may prevent a particular person or persons from acquiring such easement by causing an attested copy of such notice to be served by an officer qualified to serve civil process upon him or them in hand or by leaving it at his or their dwelling house, or, if the person to whom such notice is to be given is not in the State such copy may be left with the tenant or occupant of the estate, if any. If there is no such tenant or occupant, a copy of such notice shall be posted for 6 successive days in some conspicuous place upon such estate. Such notice from the agent, guardian or conservator of the owner of land shall have the same effect as a notice from the owner himself. A certificate by an officer qualified to serve civil process that such copy has been served or posted by him as provided, if made upon original notice and recorded with it, within 3 months after the service or posting in the registry of deeds for the county or district in which the land lies, shall be conclusive evidence of such service or posting. [1971, c. 450, §1 (AMD).]

SECTION HISTORY

1971, c. 450, §1 (AMD).



14 §812-A. Dedication of land in the unorganized territory to public use; notice to prevent

If a person apprehends that his land in the unorganized territory or any interest therein may be dedicated to public use by custom, use or by any act or acts of that person or any persons acting on his behalf, he may give public notice that he has no intent to dedicate his land or any interest therein to public use, by causing a copy of such notice to be recorded in the registry of deeds for the county where the land lies, and such recording shall prevent such dedication. The failure to do so shall not create any implication of dedication. [1971, c. 450, §2 (NEW).]

SECTION HISTORY

1971, c. 450, §2 (NEW).



14 §812-B. Recording requirements

To satisfy the recording provisions of sections 812 and 812-A, with respect to land in the unorganized territory, the notice shall describe the land specifically or by reference to source of title, so as to identify it, and shall not be in the form of a reference to whatever land the person may own in the respective county or township. Such notice shall expire after 10 years but new notices, each effective for a 10-year period, may be so recorded at any time. [1979, c. 541, Pt. A, §138 (AMD).]

SECTION HISTORY

1971, c. 450, §3 (NEW). 1979, c. 541, §A138 (AMD).



14 §813. Adverse obstruction on rights-of-way; interruption by notice

No right-of-way or other easement existing in, upon, over or through the land of another shall be extinguished by the adverse obstruction thereof, unless such adverse obstruction has been continued uninterruptedly for 20 years. A notice in writing given by the owner of such right-of-way or other easement to the person whose land is subject thereto, setting forth said owner's intention to contest the extinguishment of such right-of-way or other easement, and duly served and recorded as provided in section 812, shall be deemed an interruption of such obstruction and prevent the extinguishment of such right-of-way or other easement.



14 §814. Trespass on wild lands; notice to quit; record; private roads in unorganized territory

If any person without right dwells upon or in any manner occupies any lands which on the first day of April, 1883 were wild lands, any owner of such wild lands or of any legal or equitable interest therein may cause a notice to quit such lands to be served upon such person by any sheriff or deputy sheriff, by giving the same to such person in hand. Such officer shall make his return upon a copy of such notice certified by him to be a true copy, and within 60 days thereafter such owner may cause such copy and return to be recorded in the registry of deeds in the county or district where said land is located. Proceedings had and taken as specified shall bar such person who has so entered or dwells upon such wild land from obtaining any rights by adverse possession to the land upon which he has so entered. Such person shall be entitled to the benefits of all the provisions of law relating to betterments.

In roads privately owned in unorganized territory notwithstanding the other provisions of this subchapter, no title or interest shall be acquired against the owners thereof by adverse possession, prescription or acquiescence, however exclusive or long continued.



14 §815. Forty years' possession bars action for recovery of land

No real or mixed action for the recovery of lands shall be commenced or maintained against any person in possession thereof, when such person or those under whom he claims have been in actual possession for more than 40 years, claiming to hold them by adverse, open, peaceable, notorious and exclusive possession, in their own right.



14 §816. Limitations of actions for uncultivated lands in incorporated places

No real or mixed action for the recovery of uncultivated lands or of any undivided fractional part thereof, situated in any place incorporated for any purpose, shall be commenced or maintained against any person, or entry made thereon, when such person or those under whom he claims have, continuously for the 20 years next prior to the commencement of such action or the making of such entry, claimed said lands or said undivided fractional part thereof under recorded deeds; and have, during said 20 years, paid all taxes assessed on said lands or on such undivided fractional part thereof, however said tax may have been assessed whether on an undivided fractional part of said lands or on a certain number of acres thereof equal approximately to the acreage of said lands or of said fractional part thereof; and have, during said 20 years, held such exclusive, peaceable, continuous and adverse possession thereof as comports with the ordinary management of such lands or of undivided fractional parts of such lands in this State.



14 §817. Limitation of actions for breach of covenants; vested interest in 6-year limitations period

1. Twenty years. An action on a breach of covenants in any deed or other instrument for the conveyance of real property in this State or any interest therein must be commenced within 20 years after the cause of action accrues. This subsection applies to all deeds and other instruments for the conveyance of real property executed on or after October 7, 1967.

[ 2011, c. 124, §1 (NEW) .]

2. Vested interest in 6-year statute of limitations; notice, right of action; trial. A person who is a party to an instrument conveying real property that was not executed under seal and for which the 6-year statute of limitations on causes of action for breach of covenants expired before the effective date of this section and who claims the benefit of the 6-year statute of limitations may record within 12 months of the effective date of this section in the registry of deeds where the instrument is recorded or the property is located a conformed copy of the notice set forth in this subsection.

A. The notice must include the names of the current record owner of the real property that was the subject of the instrument and the mortgagees of record. Within 20 days of recording the notice, the person shall give a copy of the notice to the current record owners and the mortgagees by mailing by the United States Postal Service, postage prepaid. The notice must be substantially as follows.

"NOTICE

By virtue of the Maine Revised Statutes, Title 14, section 817, subsection 2, the following instrument that was not executed under seal is deemed to be subject to a 20-year limitations period for breach of covenants if no claim of a vested right to assert the 6-year statute of limitations for breach of covenants is timely made:

(list here the instrument by grantor name, grantee name, date of execution and recording information, if any)

This instrument affects real estate located at (identify here street location, municipality and county where the real estate is located).

Pursuant to the Maine Revised Statutes, Title 14, section 817, the undersigned hereby claims a vested right to assert the defense of statute of limitations for any cause of action asserting a breach of covenants in the above described instrument that is not commenced within 6 years of the date the cause of action accrued."

[2011, c. 124, §1 (NEW).]

B. A person receiving a notice under paragraph A is barred from maintaining an action for breach of covenants under the identified instrument by the 6-year limitations period unless within one year from the date of the recording of the notice the person files in the registry of deeds where the notice was recorded a statement under oath claiming application of the 20-year statute of limitations. The claim to applicability of the 20-year statute of limitations is barred unless, within 180 days of the recording of the statement, the claimant or a person on behalf of the claimant commences a declaratory judgment action under Title 14, chapter 707. [2011, c. 124, §1 (NEW).]

C. Upon trial of an action initiated under paragraph B, the court shall declare the 20-year limitations period applicable if the court finds that:

(1) The grantee of the instrument did not, at the time of delivery of the instrument, intend for the 6-year statute of limitations to apply; or

(2) The grantor executed the instrument fraudulently or in bad faith. [2011, c. 124, §1 (NEW).]

[ 2011, c. 124, §1 (NEW) .]

SECTION HISTORY

2011, c. 124, §1 (NEW).






Subchapter 3: MISCELLANEOUS ACTIONS

14 §851. Actions against sheriff for escape; for misconduct

Actions for escape of prisoners committed on execution shall be commenced within one year after the cause of action accrues, but actions against a sheriff, for negligence or misconduct of himself or his deputies, shall be commenced within 4 years after the cause of action accrues.



14 §852. Mutual and open accounts current

In contract actions to recover the balance due, where there have been mutual dealings between the parties, the items of which are unsettled, whether kept or proved by one party or both, the cause of action shall be deemed to accrue at the time of the last item proved in such account.



14 §853. Persons under disability may bring action when disability removed

If a person entitled to bring any of the actions under sections 752 to 754, including section 752-C, and under sections 851 and 852 and Title 24, section 2902 and, until July 1, 2017, section 2902-B is a minor, mentally ill, imprisoned or without the limits of the United States when the cause of action accrues, the action may be brought within the times limited herein after the disability is removed. [2013, c. 329, §1 (AMD).]

SECTION HISTORY

1977, c. 492, §2 (AMD). 1985, c. 343, §2 (AMD). 2013, c. 329, §1 (AMD).



14 §854. Actions for breach of promise to marry prohibited

No action or proceeding to recover damages for breach of promise to marry shall be maintained.



14 §855. Commencement of new action after failure, defeat or reversal

When a summons fails of sufficient service or return by unavoidable accident, or default, or negligence of the officer to whom it was delivered or directed, or the action is otherwise defeated for any matter of form, or by the death of either party the plaintiff may commence a new action on the same demand within 6 months after determination of the original action; and if he dies and the cause of action survives, his executor or administrator may commence such new action within said 6 months.



14 §856. Death of either party before action commenced (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §17 (RP).



14 §857. Rights of alien enemies in time of war

If a person is disabled from prosecuting an action in this State by reason of being an alien subject or citizen of a country at war with the United States, the time during which such war continues shall not be a part of the period herein limited for the commencement of any of said actions.



14 §858. Limitation on actions for penalties

Actions for any penalty or forfeiture on a penal statute, brought by a person to whom the penalty or forfeiture is given in whole or in part, shall be commenced within one year after the commission of the offense. If no person so prosecutes, it may be recovered by civil action, indictment or information in the name and for the use of the State at any time within 2 years after the commission of the offense, and not afterwards.



14 §859. Limitation extended in cases of fraud

If a person, liable to any action mentioned, fraudulently conceals the cause thereof from the person entitled thereto, or if a fraud is committed which entitles any person to an action, the action may be commenced at any time within 6 years after the person entitled thereto discovers that he has just cause of action, except as provided in section 3580. [1985, c. 641, §1 (AMD).]

SECTION HISTORY

1985, c. 641, §1 (AMD).



14 §860. Renewal of promise in writing

In actions founded on any contract, no acknowledgment or promise takes the case out of the operation hereof, unless the acknowledgment or promise is express, in writing and signed by the party chargeable thereby. No such acknowledgment or promise made by one joint contractor affects the liability of the others.



14 §861. Judgment where action barred against some and not others

In actions against 2 or more joint contractors, if it appears on trial or otherwise that the plaintiff is barred by the provisions hereof as to one or more of the defendants, but is entitled to recover against any other by virtue of a new acknowledgment, promise or otherwise judgment shall be rendered for the plaintiff against such other, and for the other defendants against the plaintiff.



14 §862. When nonjoinder of defendants is pleaded

In an action on a contract, if the defendant pleads that another person ought to have been jointly sued and issue is joined thereon, and it appears on the trial that the action was barred by the provisions hereof against such person, the issue shall be found for the plaintiff.



14 §863. Partial payment and indorsement

Nothing herein contained alters, takes away or lessens the effect of payment of any principal or interest made by any person, but no indorsement or memorandum of such payment made on a promissory note, bill of exchange or other writing, by or on behalf of the party to whom such payment is made or purports to be made, is sufficient proof of payment to take the case out of the statute of limitations. No such payment made by one joint contractor or his executor or administrator affects the liability of another.



14 §864. Presumption of payment after 20 years

Every judgment and decree of any court of record of the United States, or of any state, or justice of the peace in this State shall be presumed to be paid and satisfied at the end of 20 years after any duty or obligations accrued by virtue of such judgment or decree.



14 §865. Application of limitations to counterclaims

All the provisions hereof respecting limitations apply to any counterclaim by the defendant except a counterclaim arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim to the extent of the demand in the plaintiff's claim. The time of such limitation shall be computed as if an action had been commenced therefor at the time the plaintiff's action was commenced. [1969, c. 367, §1 (AMD).]

SECTION HISTORY

1969, c. 367, §1 (AMD).



14 §866. Defendant out of State when action commenced; insolvency

If a person is out of the State when a cause of action accrues against him, the action may be commenced within the time limited therefor after he comes into the State. If a person is absent from and resides out of the State, after a cause of action has accrued against him, the time of his absence from the State shall not be taken as a part of the time limited for the commencement of the action. If a person is adjudged an insolvent debtor after a cause of action has accrued against him, and such cause of action is one provable in insolvency, the time of the pendency of his insolvency proceedings shall not be taken as a part of the time limited for the commencement of the action. No action shall be brought by any person whose cause of action has been barred by the laws of any state, territory or country while all the parties have resided therein.



14 §867. Foreign corporations covered by limitations

Any foreign corporation, doing business continuously in this State and having constantly an officer or agent resident herein on whom service of any process may be made, shall be entitled to the benefit of all provisions of law relating to limitation of actions the same as domestic corporations.



14 §868. Action to recover damages for land taken for public use

No action or proceeding shall be brought or maintained to recover damages caused by the taking of any land, rights or other property to be used for a public purpose when such taking has been authorized by the Legislature, unless the same is commenced within 3 years after the cause first accrued for which the same or like proceedings might have been commenced, nor shall any compensation be awarded for damages sustained for more than 3 years before the commencement of proceedings to recover the same.



14 §869. Action barred when no administrator 6 years after death

Where no administration is had upon the estate of a deceased person within 6 years from the date of death of said decedent and no petition for administration is pending, all actions upon any claim against said decedent shall be barred.



14 §870. Judgment by perjury; action on case

1. Action; within 3 years. When a judgment has been obtained against a party by the perjury of a witness introduced at the trial by the adverse party, the injured party may, within 3 years after that judgment or after final disposition of any motion for relief from the judgment, bring an action against such adverse party, or any perjured witness or confederate in the perjury, to recover the damages sustained by the injured party by reason of such perjury. The judgment in the former action does not bar an action under this section.

[ 2009, c. 187, §1 (NEW) .]

2. Specificity of claim. A claim under this section must identify the specific testimony alleged to be false at the initial filing of the claim.

[ 2009, c. 187, §1 (NEW) .]

3. Record; evidence. A claim may not be submitted under this section solely on the same record as in the former trial. Evidence discoverable by due diligence before the trial cannot be introduced as new evidence to establish perjury.

[ 2009, c. 187, §1 (NEW) .]

4. Standard of proof. The plaintiff in an action under this section must prove the alleged perjury by clear and convincing evidence.

[ 2009, c. 187, §1 (NEW) .]

5. Affirmative defense. It is an affirmative defense to an action under this section that the plaintiff has no new evidence to present concerning the alleged perjury.

[ 2009, c. 187, §1 (NEW) .]

6. Strictly construed. The pleading and proof requirements of this section must be strictly construed.

[ 2009, c. 187, §1 (NEW) .]

SECTION HISTORY

2009, c. 187, §1 (RPR).



14 §871. Public Works Contractors' Surety Bond Law of 1971

1. Title. This section shall be known and may be cited as the "Public Works Contractors' Surety Bond Law of 1971".

[ 1971, c. 59, (NEW) .]

2. Person and claimant. The terms "person" and "claimant" and the masculine pronoun as used in this section shall include individuals, associations, corporations or partnerships.

[ 1971, c. 59, (NEW) .]

3. Surety bonds. Except as provided in Title 5, section 1745, before any contract exceeding $125,000 in amount for the construction, alteration or repair of any public building or other public improvement or public work, including highways, is awarded to any person by the State or by any political subdivision or quasi-municipal corporation or by any public authority, that person must furnish to the State or to the other contracting body, as the case may be, the following surety bonds:

A. A performance bond in an amount equal to the full contract amount, conditioned upon the faithful performance of the contract in accordance with the plans, specifications and conditions thereof. Such a bond is solely for the protection of the State or the contracting body awarding the contract, as the case may be. A performance bond issued pursuant to this paragraph must include on its face the name of and contact information for the surety company that issued the bond; and [2007, c. 500, §1 (AMD).]

B. A payment bond in an amount equal to the full amount of the contract solely for the protection of claimants supplying labor or materials to the contractor or the contractor's subcontractor in the prosecution of the work provided for in the contract. The term "materials" includes rental of equipment. A payment bond issued pursuant to this paragraph must include on its face the name of and contact information for the surety company that issued the bond. [2007, c. 500, §1 (AMD).]

When required by the contracting authority, the contractor shall furnish bid security in an amount the contracting authority considers sufficient to guarantee that if the work is awarded the contractor will contract with the contracting agency.

The bid security may be in the form of United States postal money order, official bank checks, cashiers' checks, certificates of deposit, certified checks, money in escrow, bonds from parties other than bonding companies subject to an adequate financial standing documented by a financial statement of the party giving the surety, bond or bonds from a surety company or companies duly authorized to do business in the State.

The bid security may be required at the discretion of the contracting authority to ensure that the contractor is bondable.

The bid securities other than bid bonds must be returned to the respective unsuccessful bidders. The bid security of the successful bidder must be returned to the contractor upon the execution and delivery to the contracting agency of the contract and performance and payment bonds, in terms satisfactory to the contracting agency for the due execution of the work.

In the case of contracts on behalf of the State, the bonds must be payable to the State and deposited with the contracting authority. In the case of all other contracts subject to this section, the bonds must be payable to and deposited with the contracting body awarding the contract.

[ 2007, c. 500, §1 (AMD) .]

3-A. Letter of credit. Notwithstanding the surety bond requirements of subsection 3, at the discretion of the State or other contracting authority, a person may provide an irrevocable letter of credit in lieu of the performance bond required by subsection 3, paragraph A or the payment bond required by subsection 3, paragraph B, or both, to the State or the contracting authority, as the case may be. For purposes of this subsection, "letter of credit" has the same meaning as in Title 11, section 5-1102, subsection (1), paragraph (j).

A. The letter of credit must be:

(1) Issued in favor of the State or other contracting authority by a federally insured financial institution;

(2) In a form satisfactory to the State or other contracting authority; and

(3) In an amount equal to the full amount of the contract. [2007, c. 500, §2 (NEW).]

B. In order to issue an irrevocable letter of credit as an alternative to a surety bond under this subsection, a financial institution or its parent company must:

(1) Maintain a long-term unsecured debt rating of at least "A3" issued by Moody's Investors Service, Inc. or "A-" issued by Standard and Poor's Corporation;

(2) Maintain a short-term commercial paper rating within the 3 highest categories established by Moody's Investors Service, Inc. or Standard and Poor's Corporation; or

(3) Be certified in writing by the Superintendent of Financial Institutions that the financial institution's capital ratios, as calculated in the most recent quarterly consolidated report of condition and income, meet or exceed the requirements for well-capitalized financial institutions. [2007, c. 500, §2 (NEW).]

C. If the letter of credit has an expiration date that is earlier than the date of acceptance of performance of the contract in accordance with the plans, specifications and conditions of the contract, a replacement letter of credit that meets the specifications of paragraph A must be delivered to the State or other contracting authority not later than 30 days prior to that expiration date. [2007, c. 500, §2 (NEW).]

[ 2007, c. 500, §2 (NEW) .]

4. Actions. Any person who has furnished labor or material to the contractor or to a subcontractor of the contractor in the prosecution of the work provided for in a contract in respect to which a payment bond has been furnished under subsection 3, paragraph B, and who has not been paid in full before the expiration of 90 days after the day on which the last of the labor was performed by that person or material was furnished or supplied by that person for which a claim is made, may bring an action on the payment bond in that person's own name for the amount, or the balance thereof, unpaid at the time of the institution of the action. Any such claimant having a direct contractual relationship with a subcontractor of the contractor furnishing such a payment bond but no contractual relationship, express or implied, with that contractor does not have the right of action upon that payment bond unless the claimant has given written notice to the contractor within 90 days from the date on which the claimant performed the last of the labor, or furnished or supplied the last of the material for which the claim is made, stating with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or supplied or for whom the labor was done or performed. Such a notice must be served by registered or certified mail, postage prepaid, in an envelope addressed to the contractor at any place the contractor maintains an office or conducts business, or at the contractor's residence.

Any such action may not be commenced after the expiration of one year from the date on which the last of the labor was performed or material was supplied for the payment of which the action is brought , except that in the case of a material supplier, when the amount of the claim is not ascertainable due to the unavailability of final quantity estimates, the action may be commenced before the expiration of one year from the date on which the final quantity estimates are determined. The notice of claim from the material supplier to the contractor furnishing the payment bond must be filed before the expiration of 90 days following the determination by the contracting authority of the final quantity estimates.

The contracting body and the agent in charge of its office shall furnish to anyone making written application therefor who states that the person has supplied labor or materials for such work and payment therefor has not been made, or that the person is being sued on any such bond, or that the person is the surety thereon, a certified copy of the bond and the contract for which it was given, which copy is prima facie evidence of the contents, execution and delivery of the original. Applicants shall pay for the certified copies such reasonable fees as the contracting body or the agent in charge of its office fixes to cover the actual cost of preparation thereof.

[ 2007, c. 500, §3 (AMD) .]

5. Application. This section shall not apply to any contract awarded pursuant to any invitation for bids issued on or before September 23, 1971 or to any bonds furnished in respect to any such contract.

[ 1971, c. 622, §53 (AMD) .]

6. Jurisdiction. An action on a performance bond furnished under subsection 3, paragraph A or an action on a payment bond furnished under subsection 3, paragraph B in accordance with subsection 4 must be brought in the county in this State where the construction, alteration or repair of the public building or other public improvement or public work is located.

[ 2007, c. 500, §4 (NEW) .]

SECTION HISTORY

1971, c. 59, (NEW). 1971, c. 622, §53 (AMD). 1973, c. 625, §82 (AMD). 1985, c. 154, (AMD). 1985, c. 554, §2 (AMD). 1989, c. 483, §A31 (AMD). 1993, c. 436, §1 (AMD). 2007, c. 500, §§1-4 (AMD).












Part 3: TRIAL AND JUDGMENT

Chapter 301: JUDGES

14 §1101. Power of court unaffected by existence or expiration of term

The existence or expiration of a term of court in no way affects the power of a court to do any act or take any proceeding in any civil action.



14 §1102. Judge may sit by consent where his town or county is party (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 253, (RP).



14 §1103. Petition for assignment of another justice

Within 10 days after the service of a complaint or other application in which equitable relief is sought, the defendant, prior to the filing of his answer, may petition in writing for good cause shown to the Chief Justice of the Superior Court for the assignment of a justice to preside on the matter other than the justice to whom the original complaint or application was presented. Upon the receipt of that petition the Chief Justice of the Superior Court may assign another justice to hear the matter. When the Chief Justice of the Superior Court is presiding on the matter, a petition for the assignment of a justice, other than the Chief Justice of the Superior Court, shall be made to the Chief Justice of the Supreme Judicial Court. Upon the receipt of that petition the Chief Justice of the Supreme Judicial Court may assign another justice to hear the matter. [1983, c. 688, §6 (AMD).]

SECTION HISTORY

1983, c. 688, §6 (AMD).



14 §1104. Order of view by jury

In any jury trial the presiding justice may order a view by the jury.



14 §1105. Charge to jury

During a jury trial the presiding justice shall rule and charge the jury, orally or in writing, upon all matters of law arising in the case but shall not, during the trial, including the charge, express an opinion upon issues of fact arising in the case, and such an expression of opinion is sufficient cause for a new trial if either party aggrieved thereby and interested desires it, and the same shall be ordered accordingly by the law court on appeal in a civil or criminal case. [1965, c. 356, §11 (AMD).]

SECTION HISTORY

1965, c. 356, §11 (AMD).



14 §1106. Disagreement in jury; instructions

When a jury, not having agreed, returns into court stating the fact, the presiding justice may, in the exercise of judicial discretion, explain any questions of law if proposed or restate any particular testimony and send them out again for further consideration. [1991, c. 60, (AMD).]

SECTION HISTORY

1991, c. 60, (AMD).






Chapter 303: REFERENCE OF DISPUTES

14 §1151. Controversies referable; powers of referees; revocation by consent

All controversies which may be the subject of a personal action may be submitted to one or more referees, with the same powers as those appointed by the court. The parties personally or by attorney may sign and acknowledge an agreement before a notary public, although he is one of the referees, in substance as follows:

"Know all men by these presents, that ...., of ...., in the County of ...., and ...., of ...., in the County of ...., have agreed to submit the demand made by said ...., against said ...., which is hereunto annexed," (and all other demands between the parties, as the case may be,) "to the determination of ...., .... and ....; and judgment rendered on their report, or that of a majority of them, made to the Superior Court for the said County of ...., within one year from this day, shall be final. And if either party neglects to appear before the referees, after proper notice given to him of the time and place appointed for hearing the parties, they may proceed in his absence.

Dated this .... day of ...., A.D., 19.... ."

[1981, c. 456, Pt. A, §128 (AMD).]

Such agreement shall not be revoked without mutual consent, but the parties may agree when the report shall be made and vary the form accordingly.

SECTION HISTORY

1981, c. 456, §A128 (AMD).



14 §1152. Submission of all demands; specific demands

If all demands between the parties are so submitted, no specific demand need be annexed to the agreement; but if a specific demand only is submitted, it shall be annexed to the agreement and signed by the party making it and be so stated as to be readily understood.



14 §1153. Authority of referees

All the referees must meet and hear the parties; but a majority may make the report, which is as valid as if signed by all, if it appears by the report or certificate of the dissenting referee that all attended and heard the parties. They may allow costs or not to either party, unless special provision is made therefor in the submission, but the court may reduce their compensation. Any referee may swear witnesses. [2009, c. 166, §2 (AMD).]

A referee appointed to hear a dispute concerning real property must report the referee's decision within one year of appointment by the court unless good cause for extending this period is shown. [2009, c. 166, §2 (NEW).]

SECTION HISTORY

2009, c. 166, §2 (AMD).



14 §1154. Return of report

The report shall be made to the court within the time specified in the submission. One of the referees shall deliver it into court, or it shall be sealed up and sent sealed to the court, and shall be opened by the clerk.



14 §1155. Action on report; appeals

The court may accept, reject or recommit the report. If recommitted, the referees shall notify the parties of the time and place for a new hearing. When the report is accepted, judgment shall be entered thereon as in case of submissions by rule of court. Either party may appeal from such judgment or from rejection of the report.






Chapter 305: JURIES

Subchapter 1: GENERAL PROVISIONS

14 §1201. Persons exempt from jury service (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 391, §2 (RP).



14 §1201-A. Declaration of policy

It is the policy of the State that all persons chosen for jury service be selected at random from the broadest feasible cross section of the population of the area served by the court, that all qualified citizens have the opportunity in accordance with this chapter to be considered for jury service and that qualified citizens fulfill their obligation to serve as jurors when summoned for that purpose. [1981, c. 705, Pt. G, §1 (NEW).]

SECTION HISTORY

1981, c. 705, §G1 (NEW).



14 §1202. Fine for juror's failure to attend (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 391, §2 (RP).



14 §1202-A. Prohibition of discrimination

A citizen shall not be excluded from jury service in this State on account of race, color, religion, sex, national origin, ancestry, economic status, marital status, age or physical handicap, except as provided in this chapter. [1981, c. 705, Pt. G, §2 (NEW).]

SECTION HISTORY

1981, c. 705, §G2 (NEW).



14 §1203. Juror's fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 316, §§1,2 (AMD). 1971, c. 391, §2 (RP). 1971, c. 544, §44 (RP).



14 §1203-A. Definitions

As used in this section, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 705, Pt. G, §3 (NEW).]

1. Clerk. "Clerk" means the Clerk of Court of the Superior Court and includes any of his assistants.

[ 1983, c. 202, §1 (AMD) .]

2. Court. "Court" means the Superior Court of this State and includes, when the context requires, any justice of the court.

[ 1981, c. 705, Pt. G, §3 (NEW) .]

3. Juror. "Juror," for the purposes of this chapter, means any person who attends court for the purpose of serving on a jury, is on call and available to report to court to serve on a jury when so needed and so requested by the court or whose summoned service on a jury is postponed to a future date certain.

[ 1981, c. 705, Pt. G, §3 (NEW) .]

4. Master list. "Master list" means a list of names and addresses, or identifying numbers, of prospective jurors that have been randomly selected from the source list.

[ 1981, c. 705, Pt. G, §3 (NEW) .]

5. Random selection. "Random selection" means the selection of names in a manner immune from the purposeful or inadvertent introduction of subjective bias, so that no recognizable class of the population on the lists from which the names are being selected can be purposely or inadvertently included or excluded.

[ 1981, c. 705, Pt. G, §3 (NEW) .]

6. Source list. "Source list" means the list or lists from which names of prospective jurors are drawn.

[ 1981, c. 705, Pt. G, §3 (NEW) .]

SECTION HISTORY

1981, c. 705, §G3 (NEW). 1983, c. 202, §1 (AMD).



14 §1204. Civil juries

1. Number of members. The court shall seat a jury of either 8 or 9 members, and all jurors shall participate in the verdict unless excused for good cause by the court. Unless the parties otherwise stipulate, the verdict must be decided by the unanimous votes of at least 2/3 of the jurors participating in the verdict and no verdict may be taken from a jury reduced to fewer than 7 members.

[ 2003, c. 525, §1 (AMD) .]

2. Procedures. At the commencement of each term, the clerk shall prepare an alphabetical list of the names of those appearing for duty as traverse jurors. Before each trial, after the court has ruled on challenges for cause, the clerk shall randomly draw by lot from the names of all eligible jurors a sufficient number to comprise the jury panel plus enough to account for peremptory challenges. Peremptory challenges may then be exercised in accordance with court rules. When the panel is complete, the court shall appoint a foreperson to oversee deliberations and to speak for the jury.

[ 2003, c. 299, §1 (NEW) .]

SECTION HISTORY

1965, c. 356, §§12,13 (AMD). 1967, c. 441, §3 (AMD). 1971, c. 391, §3 (AMD). 1971, c. 581, §1 (AMD). 1975, c. 41, §1 (AMD). 1977, c. 102, (AMD). 2003, c. 299, §1 (RPR). 2003, c. 525, §1 (AMD).



14 §1205. Supernumeraries, transfers and excuses

Supernumerary jurors may be excused from time to time until wanted, and they may be placed on either jury as occasion requires. Jurors may be transferred from one jury to the other when convenience requires it. For good reason any juror may be excused.



14 §1206. Juror's oath

The following shall be the form of oath, administered to traverse jurors in civil causes:

"You, and each of you, swear that in all causes committed to you, you will give a true verdict therein according to the law and the evidence given you. So help you God." [1977, c. 114, §15 (AMD).]

When a juror is conscientiously scrupulous of taking an oath, the word "affirm" shall be used instead of "swear" and the words "this you do under the penalties of perjury" instead of the words "so help you God." [1977, c. 114, §16 (AMD).]

SECTION HISTORY

1977, c. 114, §§15,16 (AMD).



14 §1207. Foreman (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 299, §2 (RP).



14 §1208. Talesman, returned

When, by reason of challenge or other cause, a sufficient number of jurors duly drawn and summoned cannot be obtained for the trial of a cause, the court shall cause jurors to be returned from the bystanders or from the county at large to complete the panel if they are on the jury not less than 7 jurors drawn and returned as provided. Such jurors shall be returned by the sheriff or his deputy or such other disinterested person as the court appoints.



14 §1209. New jurors summoned during term

The court may, in term time, issue venires for as many jurors as are wanted, to be drawn, notified and returned forthwith or on a day appointed. When in any county the business requires a protracted session, the court may, during the term, excuse all or any of the jurors originally returned and issue venires for new jurors to supply their places, who shall be drawn and notified to attend at such time as the court directs.



14 §1210. Payment of taxes as disqualification

In prosecutions for recovery of money or other forfeiture, it is not a cause of challenge to a juror that he is liable to pay taxes in a county, town or plantation which may be benefited by the recovery.






Subchapter 1-A: JURY SERVICE

14 §1211. Disqualifications and exemptions from jury service

A prospective juror is disqualified to serve on a jury if that prospective juror is not a citizen of the United States, 18 years of age and a resident of the county, or is unable to read, speak and understand the English language. The following persons are exempt from serving as jurors: The Governor, judges, physicians and dentists providing active patient care, veterinarians with or in an active veterinary medicine practice, sheriffs, attorneys-at-law and all persons exempt under Title 37-B, section 185. [2005, c. 60, §1 (AMD).]

SECTION HISTORY

1971, c. 391, §1 (NEW). 1973, c. 461, (AMD). 1981, c. 705, §G4 (AMD). 1983, c. 202, §2 (AMD). 1985, c. 608, (AMD). 2005, c. 60, §1 (AMD).



14 §1212. No exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 391, §1 (NEW). 1981, c. 705, §G5 (RP).



14 §1213. Excuses from jury service

1. Determination. Upon request of a prospective juror, the presiding justice or the clerk of court acting under the supervision of the presiding justice shall determine whether the prospective juror is excused from jury service. The determination must be made on the basis of information provided on the juror qualification form, supplemented by other competent evidence when considered necessary to the determination.

[ 1999, c. 87, §1 (RPR) .]

2. Basis for excuse. A qualified prospective juror may be excused from jury service only upon a showing of undue hardship, extreme inconvenience, public necessity or inability to render satisfactory jury service because of physical or mental disability.

A. A person claiming to be excused on the grounds of disability may be required to submit a physician's certificate or accredited Christian Science practitioner's certificate. The certifying physician or Christian Science practitioner is subject to inquiry by the court at its discretion. [1999, c. 87, §1 (NEW).]

B. Municipal election officials, as defined in Title 21-A, section 1, subsection 14, are excused from serving on a jury on the day of an election. State election officials and municipal clerks and registrars and their employees are excused from serving on a jury for 31 days prior to an election. [1999, c. 87, §1 (NEW).]

C. A person 80 years of age or older who does not wish to serve on a jury is excused from jury service. [2013, c. 74, §1 (NEW).]

[ 2013, c. 74, §1 (AMD) .]

3. Extent of excuse; record. Depending upon the circumstances, a juror may be finally excused from jury service, be required to serve at a later specific time or be required to serve for a period of time less than the usual 15 court days. The clerk shall enter the determination regarding the requested excuse and the reason for the determination in the appropriate record kept for that purpose.

[ 1999, c. 87, §1 (NEW) .]

SECTION HISTORY

1971, c. 391, §1 (NEW). 1981, c. 705, §G6 (RPR). 1999, c. 87, §1 (RPR). 2013, c. 74, §1 (AMD).



14 §1214. Challenging compliance with selection procedures

Within 7 days after the moving party discovered or by the exercise of diligence could have discovered the grounds therefor, and in any event before the traverse jury is sworn to try the case, a party may move to stay the proceedings, and in a criminal case to dismiss the indictment, or for other appropriate relief, on the ground of substantial failure to comply with the provisions of this chapter for selecting the grand or traverse jury. [1971, c. 622, §54 (AMD).]

Upon motion filed under this section containing a sworn statement of facts which, if true, would constitute a substantial failure to comply with such provisions, the moving party is entitled to present in support of the motion the testimony of the jury commissioners or the clerk, any relevant records and papers not public or otherwise available used by the jury commissioners or the clerk and any other relevant evidence. If the court determines that in selecting either a grand jury or a traverse jury there has been such a substantial failure, the court shall stay the proceedings pending the proper selection of the jury, dismiss an indictment or grant other appropriate relief. [1971, c. 622, §55 (AMD).]

The procedures prescribed by this section are the exclusive means by which a person accused of a crime, the State or a party in a civil case may challenge a jury on the ground that the jury was not selected in conformity with the provisions of this chapter. [1971, c. 391, §1 (NEW).]

SECTION HISTORY

1971, c. 391, §1 (NEW). 1971, c. 622, §§54,55 (AMD).



14 §1215. Mileage and compensation of jurors

A juror is entitled to paid mileage at the rate of 15¢ per mile for travel expenses from the juror's residence to the place of holding court and return, except that, beginning July 1, 2016, a juror is entitled to paid mileage at the rate established in Title 5, section 8. A juror is entitled to compensation at the rate of $15 for each day of required attendance at sessions of the court. [2015, c. 267, Pt. PPP, §1 (AMD).]

SECTION HISTORY

1971, c. 391, §1 (NEW). 1981, c. 490, §1 (AMD). 1991, c. 528, §E13 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E13 (AMD). 2015, c. 267, Pt. PPP, §1 (AMD).



14 §1216. Frequency and length of service by jurors

1. Frequency. Over the course of a person's life, the person may not be required:

A. To serve or attend court for prospective service as a traverse juror more than 3 times and not more often than once in any 5-year period. For purposes of this paragraph, a requirement to serve or attend court for possible service as a juror for more than 15 court days, except if necessary to complete service in a particular case, is considered a separate call to service as a juror; [2007, c. 241, §1 (NEW).]

B. To serve on more than 3 grand juries but not on more than one grand jury in any 5-year period; or [2007, c. 241, §1 (NEW).]

C. To serve as both a grand and traverse juror in any 5-year period. [2007, c. 241, §1 (NEW).]

[ 2007, c. 241, §1 (NEW) .]

2. Term of grand jury service. The terms of the grand jury in any county must be set by the Chief Justice of the Superior Court with a maximum of 12 months’ service required. When the number of grand jurors is reduced by death or otherwise, additional grand jurors may be selected and summoned under the direction of the court at any time.

[ 2007, c. 241, §1 (NEW) .]

SECTION HISTORY

1971, c. 391, §1 (NEW). 1981, c. 705, §G7 (AMD). 1983, c. 688, §7 (AMD). 2007, c. 241, §1 (RPR).



14 §1217. Penalties for failure to perform jury service

A person summoned for jury service who fails to appear or to complete jury service as directed shall be ordered by the court to appear forthwith and show cause for his failure to comply with the summons. Notwithstanding Title 17-A, section 4-A, a prospective juror who fails to show good cause for noncompliance with the summons is guilty of contempt and upon conviction may be punished by a fine of not more than $100 and by imprisonment for not more than 3 days, or by both. [1981, c. 705, Pt. G, §8 (AMD).]

SECTION HISTORY

1971, c. 391, §1 (NEW). 1979, c. 663, §79 (AMD). 1981, c. 705, §G8 (AMD).



14 §1218. Protection of jurors' employment and health insurance

An employer may not deprive an employee of employment or health insurance coverage, or threaten or otherwise coerce the employee with respect to loss of employment or health insurance coverage, because the employee receives a summons for jury service, responds to a summons for jury service, serves as a juror or attends court for prospective jury service. [1989, c. 801, §1 (AFF); 1989, c. 801, §1 (RPR).]

Any employer who violates this section is guilty of a Class E crime. [1989, c. 801, §1 (AFF); 1989, c. 801, §1 (RPR).]

If an employer discharges an employee or terminates the health insurance coverage of an employee in violation of this section, the employee may bring a civil action within 90 days for recovery of wages or health insurance benefits lost as a result of the violation and for an order requiring the reinstatement of the employee. Damages recoverable for wages may not exceed lost wages for 6 weeks. If the employee prevails, the employee must be allowed a reasonable attorney's fee fixed by the court. [1989, c. 801, §1 (AFF); 1989, c. 801, §1 (RPR).]

SECTION HISTORY

1971, c. 391, §1 (NEW). 1979, c. 541, §A139 (AMD). 1979, c. 663, §80 (AMD). 1989, c. 801, §§1,4 (RPR).



14 §1219. Court rules

The Supreme Judicial Court may make and amend rules, not inconsistent with the provisions of this chapter, regulating the selection and service of jurors. [1971, c. 391, §1 (NEW).]

SECTION HISTORY

1971, c. 391, §1 (NEW).






Subchapter 2: COMMISSIONERS

14 §1251. Prepare jury list; summon jurors; revise list (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 57, §1 (RPR). 1981, c. 705, §G9 (RP).



14 §1251-A. Juror selection plan

The Supreme Judicial Court shall adopt and implement a written master plan for the random selection and usage of grand and traverse jurors that shall be designed to foster the policy, protect the rights secured and otherwise comply with the provisions of this chapter. [1981, c. 705, Pt. G, §10 (NEW).]

SECTION HISTORY

1981, c. 705, §G10 (NEW).



14 §1252. Salaries (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 414, §3 (AMD). 1969, c. 441, §3 (AMD). 1971, c. 390, §2 (AMD). 1973, c. 540, §2 (AMD). 1973, c. 724, §1 (AMD). 1975, c. 383, §13 (AMD). 1975, c. 408, §29 (AMD). 1975, c. 426, §1 (AMD). 1975, c. 735, §14 (AMD). 1977, c. 114, §17 (RPR). 1979, c. 57, §2 (RP).



14 §1252-A. Source list

1. Lists used. The lists of licensed drivers, persons issued an identification card by the Secretary of State and any person who notifies the clerk of the court in the county of their residence and requests to be put on the source list of prospective jurors shall serve as the source for prospective jurors in each county. These lists may be supplemented with names from other lists specified by the Supreme Judicial Court.

[ 1981, c. 705, Pt. G, §11 (NEW) .]

2. Release to court. Notwithstanding any provision regarding confidentiality, whoever has custody, possession or control of the lists referred to in subsection 1 shall provide those lists to the court at cost for selection of prospective jurors at all reasonable times. All lists so supplied shall contain the name and address of each person on the lists.

[ 1981, c. 705, Pt. G, §11 (NEW) .]

3. Use of source list. The source list shall be used for the random selection of names or identifying numbers of prospective jurors to whom questionnaires shall be sent to determine their qualifications for jury service, as provided in sections 1253-A and 1254-A. When supplemental lists are used, selection of names shall be accomplished in a manner which accords the names on all lists an equal probability of selection.

[ 1981, c. 705, Pt. G, §11 (NEW) .]

4. Notice. At least once each year, the clerk shall give public notice to the residents of the county that their names may be placed on the source list of prospective jurors by notifying the clerk of the court. This notice may be made by newspapers, radio or any other method or combination of methods which will reasonably assure as broad a dissemination as possible to the residents of the county.

[ 1981, c. 705, Pt. G, §11 (NEW) .]

SECTION HISTORY

1981, c. 705, §G11 (NEW).



14 §1252-B. Master list

When the volume of names on the source list is, in the judgment of the court, so large as to render the drawing of names by the means available to the court unduly cumbersome, burdensome and uneconomical, the court may order that a secondary list be created. This list shall be created by randomly drawing from the source list the number of names the court deems necessary to permit subsequent random selections of names, over a period of time administratively convenient for the court, for the mailing of qualification questionnaires and summonses for jury service. [1981, c. 705, Pt. G, §11 (NEW).]

SECTION HISTORY

1981, c. 705, §G11 (NEW).



14 §1252-C. Creation and maintenance of lists

The lists required to be created and maintained by this subchapter may be created and maintained by use of electronic data processing equipment. [1981, c. 705, Pt. G, §11 (NEW).]

SECTION HISTORY

1981, c. 705, §G11 (NEW).



14 §1252-D. Limitation on use of certain information

The lists of licensed drivers provided by the Secretary of State may only be used for the selection of traverse and grand jurors pursuant to this chapter. [1981, c. 705, Pt. G, §11 (NEW).]

SECTION HISTORY

1981, c. 705, §G11 (NEW).



14 §1253. Vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 57, §3 (RP).



14 §1253-A. Drawing of names to determine qualified jurors

From time to time and in a manner prescribed by the juror selection plan, the clerk shall draw, or cause to be drawn, at random, from the source or master list, as appropriate, the names or identifying numbers of as many prospective jurors as the court deems necessary for service on trials during the time period established by the court. [1981, c. 705, Pt. G, §12 (NEW).]

SECTION HISTORY

1981, c. 705, §G12 (NEW). RR 2013, c. 2, §25 (COR).



14 §1254. Preparation of list of prospective jurors (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 336, (RPR). 1967, c. 494, §30 (AMD). 1967, c. 544, §35 (AMD). 1971, c. 391, §4 (AMD). 1973, c. 19, (AMD). 1979, c. 57, §4 (AMD). 1981, c. 705, §G13 (RP).



14 §1254-A. Qualification questionnaire; juror selection

1. Procedure. The clerk shall, at times considered reasonable and necessary to promote the efficient operation of the court and the juror selection system, mail a juror qualification form to every prospective juror whose name has been drawn in accordance with section 1253-A. The form must be accompanied by instructions directing the prospective juror to fill out and return the form by mail to the clerk within the time specified. The clerk shall prepare or cause to be prepared a list of the names to whom questionnaires are mailed. The list of questionnaire recipients and the names drawn are confidential and may not be disclosed to any person, except as provided in this chapter.

[ 2005, c. 285, §1 (AMD) .]

2. Content. The juror qualification form must conform, in form and content, to the qualification form prescribed by the Supreme Judicial Court and must solicit information sufficient to determine the prospective juror's qualification for jury service. The qualification questionnaire may also solicit other information including, but not limited to, education and employment.

[ 2005, c. 285, §1 (AMD) .]

3. Ambiguous or erroneous responses. If it appears there is an omission, ambiguity or error in a returned form, the clerk may, at the clerk's discretion, contact the prospective juror by telephone to obtain the additional information, clarification or correction.

[ 2005, c. 285, §1 (AMD) .]

4. Failure to complete form; penalty. A prospective juror who fails to return a completed juror qualification form as instructed may be ordered by the court to appear and show cause why the prospective juror should not be held in contempt for the failure to complete and submit the questionnaire. Notwithstanding Title 17-A, section 4-A, a prospective juror who fails to show good cause for the failure to complete and submit the questionnaire or who without good cause fails to appear pursuant to a court order may be punished by a fine of not more than $100 and by imprisonment for not more than 3 days, or by both.

[ 2005, c. 285, §1 (AMD) .]

5. Intentional misrepresentation. Notwithstanding Title 17-A, section 4-A, a person who intentionally misrepresents a material fact on a juror qualification form for the purpose of avoiding or securing service as a juror may upon conviction for a violation of this section be punished by a fine of not more than $100 and by imprisonment for not more than 3 days, or by both.

[ 2005, c. 285, §1 (AMD) .]

6. Determination of qualification. The clerk shall determine on the basis of information provided on the juror qualification form, supplemented by other competent evidence when considered necessary to such determination, whether the prospective juror is qualified for jury service. This determination must be reflected on the juror qualification form or any other record designated by the court.

[ 2005, c. 285, §1 (AMD) .]

7. Availability of qualification forms. The names of prospective jurors and the contents of juror qualification forms are confidential and may not be disclosed except as provided in this chapter. The names of prospective jurors and the contents of juror qualification forms may at the discretion of the court be made available to the attorneys and their agents and investigators and the pro se parties at the courthouse for use in the conduct of voir dire examination.

[ 2005, c. 285, §1 (AMD) .]

8. During period of service. During the period of service of jurors and prospective jurors, the names of the members of the jury pool are confidential and may not be disclosed except to the attorneys and their agents and investigators and the pro se parties.

[ 2005, c. 285, §1 (NEW) .]

9. Protection of confidentiality. A person who has access to or receives information or a record designated confidential under this chapter shall maintain the confidentiality of the information or record and use it only for the purposes for which it was released and may not further disclose it except as authorized by the court at the time of the disclosure to that person.

[ 2005, c. 285, §1 (NEW) .]

SECTION HISTORY

1981, c. 705, §G14 (NEW). 1983, c. 202, §3 (AMD). 2005, c. 285, §1 (AMD).



14 §1254-B. Preservation of records

1. Records preserved. The clerk shall cause to be preserved all records and lists compiled and maintained in connection with selection and service of jurors for the length of time ordered by the court.

[ 1981, c. 705, Pt. G, §14 (NEW) .]

2. Records' confidentiality. The records and information used in connection with the selection process are confidential and may not be disclosed except as provided in this chapter.

[ 2005, c. 285, §2 (AMD) .]

3. Exceptions to confidentiality. Once the period of juror service has expired, a person seeking the names of the jurors may file with the court a written request for disclosure of the names of the jurors. The request must be accompanied by an affidavit stating the basis for the request. The court may disclose the names of the jurors only if the court determines that the disclosure is in the interests of justice. The factors the court may consider in determining if the disclosure is in the interests of justice include, but are not limited to, encouraging candid responses from prospective jurors, the safety and privacy interests of prospective jurors and the interests of the media and the public in ensuring that trials are conducted ethically and without bias.

[ 2005, c. 285, §3 (NEW) .]

SECTION HISTORY

1981, c. 705, §G14 (NEW). 2005, c. 285, §§2,3 (AMD).



14 §1255. Selection of jurors (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 336, (RPR). 1967, c. 494, §30 (AMD). 1967, c. 498, (AMD). 1967, c. 510, §§1,2 (AMD). 1971, c. 391, §5 (AMD). 1975, c. 383, §14 (AMD). 1975, c. 408, §30 (AMD). 1975, c. 735, §15 (AMD). 1977, c. 114, §§18-23 (AMD). 1979, c. 57, §5 (RPR). 1981, c. 705, §G15 (RP).



14 §1255-A. Summoning prospective qualified jurors

From time to time, as specified in the juror selection plan, the clerk shall summon or cause to be summoned sufficient prospective jurors as in his judgment are necessary to supply traverse jurors or grand jurors, or both, for the Superior Court. [1981, c. 705, Pt. G, §16 (NEW).]

The summons shall require the prospective juror to report for possible jury service at a specified time and place unless advised by the clerk in advance that his attendance will not be required. [1981, c. 705, Pt. G, §16 (NEW).]

SECTION HISTORY

1981, c. 705, §G16 (NEW).



14 §1256. New jurors

If for any reason a grand jury or a traverse jury is dismissed before completing its work, the clerk of courts shall proceed to draw and notify new jurors in accordance with section 1255-A. [2005, c. 397, Pt. A, §10 (AMD).]

SECTION HISTORY

1967, c. 544, §36 (NEW). 1979, c. 57, §6 (AMD). 2005, c. 397, §A10 (AMD).



14 §1257. Regional juries

The Supreme Judicial Court is authorized to prescribe by rule or order the selection of juries from regions consisting of a single county or a reasonably compact group of counties for trials of criminal prosecutions or civil actions in the Superior Court. If the Supreme Judicial Court shall by rule provide for such regions for the purpose of selection of juries, this chapter shall be applied to such regions and to such regional juries and the word "counties" where it appears in this chapter shall be read to mean "region." [1975, c. 337, §2 (NEW).]

SECTION HISTORY

1975, c. 337, §2 (NEW). 1979, c. 57, §7 (AMD).






Subchapter 3: CHALLENGES

14 §1301. For cause

The court, on motion of either party in an action, may examine, on oath, any person called as a juror therein, whether he is related to either party, has given or formed an opinion or is sensible of any bias, prejudice or particular interest in the cause. If it appears from his answers or from any competent evidence that he does not stand indifferent in the cause, another juror shall be called and placed in his stead.



14 §1302. Peremptory (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §14 (AMD). 1967, c. 441, §4 (RP).



14 §1303. Objections not stated before trial waived

If a party knows any objection to a juror in season to propose it before trial and omits to do so, he shall not afterwards make it, unless by leave of court for special reasons.






Subchapter 4: VERDICTS

14 §1351. Separate verdicts as to defendants

In actions of contract against more than one defendant, the jury may return a separate verdict as to each defendant or as to 2 or more defendants jointly, and judgments shall be entered accordingly. In case of separate judgment against defendants in the same action, the court shall apportion the costs to be taxed against each defendant.



14 §1352. Verdict not affected by irregularities

No irregularity in the venires or drawing, summoning, returning or impaneling jurors is sufficient to set aside a verdict, unless the party objecting was injured by the irregularity or unless the objection was made before the return of the verdict.



14 §1353. Verdict set aside for improper practices with jurors

If either party, in a cause in which a verdict is returned, during the same term of the court, before or after the trial, gives to any of the jurors who try the cause any treat or gratuity or purposely introduces among the papers delivered to the jury when they retire with the cause, any papers which have any connection with it but were not offered in evidence, the court on motion of the adverse party may set aside the verdict and order a new trial.



14 §1354. Less than unanimous verdict or finding

In the trial of all civil suits in the Superior Court of this State, if a number of jurors equal to at least 2/3 of the total number of jurors serving on a jury agree on a verdict or finding, they shall return it into court as the verdict or finding of that jury and the trial judge shall so instruct the jury; provided, however, that the parties to a civil suit may stipulate that a verdict or finding of a stated majority of the jurors must be taken as the verdict or finding of the jury. [2003, c. 688, Pt. C, §4 (AMD).]

SECTION HISTORY

1969, c. 310, (NEW). 1971, c. 581, §2 (AMD). 1975, c. 41, §2 (RPR). 2003, c. 688, §C4 (AMD).









Chapter 307: CONDUCT OF TRIAL

14 §1401. Exclusion of minors from courtroom

Any court may exclude minors as spectators from the courtroom during the trial of any cause, civil or criminal, when their presence is not necessary as witnesses or parties.



14 §1402. Action of trespass; jury to find if willful

In action for trespass on property, the court and jury or judge shall determine whether the trespass was committed willfully. If so found, a record thereof shall be made and a memorandum thereof minuted on the margin of the execution.



14 §1403. Admission of evidence

Notwithstanding any court rule to the contrary, when, after an event, measures are taken that, if taken previously, would have made the event less likely to occur, evidence of the subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event. This section does not require the exclusion of evidence of subsequent measures when offered for another purpose, such as proving ownership, control or feasibility of precautionary measures, if controverted, or impeachment. [1995, c. 576, §1 (NEW).]

SECTION HISTORY

1995, c. 576, §1 (NEW).






Chapter 309: DAMAGES

14 §1451. Protests of bills

Damages on protests of bills of exchange of $100 or more, payable by the acceptor, drawer or indorser of a bill in this State are, if payable at a place 75 miles distant, 1%; if payable in the state of New York or in any state northerly of it and not in this State, 3%; if payable in any Atlantic state or territory southerly of New York and northerly of Florida, 6%; and in any other state or territory, 9%.



14 §1452. Actions on covenant; encumbrance as dower; assignment and measure of damages

In an action for breach of covenant against encumbrances contained in a deed of real estate, when the encumbrance is a right of dower, if such dower has been assigned and not released, the value thereof shall be the measure of damages; but if it has been demanded and not assigned, the court, on application of the plaintiff, shall cite the claimant of dower to appear and become a party by personal service made 14 days before the date set for such appearance. If she does not appear or if she appears and refuses to release such right, the court shall appoint 3 commissioners to assign the same, who shall proceed in the manner provided for commissioners appointed under chapter 719 to make partition. When their report is made and accepted by the court, it is a legal assignment of dower and the value thereof is the measure of damages in said action.



14 §1454. Cost of replacement motor vehicles

In any action where recovery is sought for the destruction or damage of a motor vehicle, the owner of such motor vehicle shall be entitled to recover reasonable rental costs actually expended for a replacement motor vehicle during such time, not to exceed 45 days, as the damaged motor vehicle could not be operated or during such time, not to exceed 45 days, as is required to obtain a replacement motor vehicle for the destroyed motor vehicle. [1989, c. 623, (AMD).]

SECTION HISTORY

1969, c. 263, (NEW). 1989, c. 623, (AMD).






Chapter 311: TAXATION OF COSTS

14 §1501. Prevailing party

In all actions, the party prevailing recovers costs unless otherwise specially provided. If, after a verdict, the party in whose favor the jury found carries the case into the law court and the decision there is against him, he recovers no costs after the verdict but the party prevailing in the law court recovers costs accruing after verdict.



14 §1502. Parties and attorneys (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 384, §2 (RP).



14 §1502-A. Trial costs (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 304, (NEW). 1985, c. 384, §3 (RP).



14 §1502-B. Recoverable costs

The following costs shall be allowed to prevailing parties in civil actions unless the court otherwise specifically directs: [1985, c. 384, §4 (NEW).]

1. Filing fees. Filing fees paid to the clerk;

[ 1985, c. 384, §4 (NEW) .]

2. Fees for service of process. Fees paid for service of process and other documents served by a sheriff, deputy, constable or others authorized by law;

[ 1985, c. 384, §4 (NEW) .]

3. Attendance fees and travel costs paid to witnesses. Attendance fees and travel costs of witnesses as allowed by Title 16, section 251 or other laws;

[ 1985, c. 384, §4 (NEW) .]

4. Travel expenses. Reasonable expenses of travel within the State to the place of trial for the prevailing party or his attorney of record, as provided by rule of the Supreme Judicial Court, or as directed by court, in the absence of that rule; and

[ 1985, c. 384, §4 (NEW) .]

5. Other costs. Such other costs as the Supreme Judicial Court may direct by rule.

[ 1985, c. 384, §4 (NEW) .]

SECTION HISTORY

1985, c. 384, §4 (NEW).



14 §1502-C. Discretionary costs

In addition to other costs allowed to the prevailing party, the court may include as costs, in such amounts as it considers just and reasonable, any of the following items: [1985, c. 384, §4 (NEW).]

1. Reasonable expert witness fees and expenses. Expert witness fees and expenses, as allowed by Title 16, section 251;

[ 1985, c. 384, §4 (NEW) .]

2. Cost of medical reports. The cost of reasonable medical reports, not including costs of the examination or treatment of a patient, which are prepared for the purpose of litigation and which are exchanged by the parties;

[ 1985, c. 384, §4 (NEW) .]

3. Visual aids. The reasonable costs of charts, diagrams, photographs and other visual aids necessary for clear understanding of the case by the court or jury not to exceed $500;

[ 1985, c. 384, §4 (NEW) .]

4. Costs of depositions. Costs in the taking of depositions as allowed by rule of the Supreme Judicial Court or by other law; and

[ 1985, c. 384, §4 (NEW) .]

5. Other costs. Such other costs as the Supreme Judicial Court may allow by rule.

[ 1985, c. 384, §4 (NEW) .]

SECTION HISTORY

1985, c. 384, §4 (NEW).



14 §1502-D. Taxing of costs; hearing (REALLOCATED FROM TITLE 14, SECTION 1503-D)

(REALLOCATED FROM TITLE 14, SECTION 1503-D)

The clerk shall set costs under section 1502-B and interest under section 1602-B to the extent they appear from the record. The prevailing party or the prevailing party's attorney may submit a bill of costs for all other costs or interest to the court not later than 10 days after entry of judgment and serve copies on all parties who have appeared and may be required to pay these costs. Any party required to pay all or any part of these costs, except a party who is defaulted and has not appeared, may, within 10 days after the date of service, challenge any items of cost or interest and request review by the court. The prevailing party shall, within 10 days after a challenge, submit to the court any vouchers or other records verifying any challenged items of cost or interest. Either side may request oral argument and submit affidavits and briefs. An evidentiary hearing on the reasonableness of costs or interest will be held only when the judge determines that there exists a substantial need for the hearing and the amount of challenged costs or interest are substantial. If the presiding judge determines that the imposition of costs will cause a significant financial hardship to any party, the judge may waive all or part of the costs with respect to that party. [2003, c. 460, §3 (AMD).]

SECTION HISTORY

1985, c. 737, §A36 (RAL). 1989, c. 360, (AMD). 2003, c. 460, §3 (AMD).



14 §1503. Appeals in condemnation proceedings

In all proceedings for the estimation of damages for the taking of lands or other property under any general or special law, if the owner of the land, after an award made by the county commissioners, enters an appeal therefrom and fails to obtain a final judgment for an amount greater than the amount of the said award with interest thereon to the date of said judgment, he shall be subject to costs accruing after the date of said first award and the amount thereof may be applied in reduction of the sum required to be paid by said judgment.



14 §1503-D. Taxing of costs; hearing (REALLOCATED TO TITLE 14, SECTION 1502-D)

(REALLOCATED TO TITLE 14, SECTION 1502-D)

SECTION HISTORY

1985, c. 384, §4 (NEW). 1985, c. 737, §A36 (RAL).



14 §1504. Plaintiff appealing favorable judgment

When a plaintiff appeals from a judgment of a District Court in his favor and does not recover in the appellate court a greater sum as damages, he recovers only a quarter of the sum last recovered for costs.



14 §1505. Replevin actions

In actions of replevin commenced in the Superior Court, when the jury finds that each party owned a part of the property, they shall find and state in their verdict the value of the part owned by the plaintiff when replevied without regard to the value as estimated in the replevin bond. If such value does not exceed $20, the plaintiff recovers for costs only 1/4 part of such value.



14 §1506. Improper action in Superior Court, 1/4 costs; report of referees, full costs allowed

In actions commenced in the Superior Court, except those by or against towns for the support of paupers, if it appears on the rendition of judgment that the action should have been commenced before a District Court, including actions of replevin where the value of the property does not exceed $20, the plaintiff recovers for costs only 1/4 part of his debt or damages. On reports of referees, full costs may be allowed unless the report otherwise provides.



14 §1507. Damages reduced by counterclaim, full costs

When a counterclaim is filed and the plaintiff recovers not exceeding $20, he is entitled to full costs if the jury certify in their verdict that the damages were reduced to that sum by reason of the amount allowed on the counterclaim.



14 §1508. Costs of evidence not increased by multiple damages

When a party recovers double or treble costs, the fees of witnesses, depositions, copies and other evidence are not doubled or trebled.



14 §1509. Petitions for relief

On application of a private person for relief from a judgment or for relief in the nature of certiorari, mandamus or quo warranto, or like process, the court may or may not allow costs to a person appearing on notice as defendant. [1967, c. 441, §5 (AMD).]

SECTION HISTORY

1967, c. 441, §5 (AMD).



14 §1510. Plaintiff's action dismissed; costs to defendant

When a plaintiff's action is voluntarily or involuntarily dismissed, the defendant recovers costs against him, and in all actions, as well as those of qui tam as others, the party prevailing is entitled to his legal costs.



14 §1511. Action in name of State by individual

When an action is brought in the name of the State for the benefit of a private person, his name and place of residence shall be indorsed on the summons. If the defendant prevails, judgment for his costs shall be rendered against such person and execution issued as if he were plaintiff.



14 §1512. State liable in civil action

When a defendant prevails against the State in a civil action, judgment for his costs shall be rendered against it and the treasurer of the county shall pay the amount on a certified copy of the judgment. The amount shall be allowed to him in his account with the State.



14 §1513. Travel fees not taxable for State

When the State recovers costs in a civil action no fees shall be taxed for the travel of an attorney.



14 §1514. Divers actions or division of account only one bill of costs

When a plaintiff brings divers actions which might have been joined in one against the same party and which are first in order for trial at the same term of court, or divides an account which might all have been sued for in one action and commences successive actions upon parts of the same or brings more than one action on a joint and several contract, he shall not recover costs nor have execution running against the body of the same defendant, in more than one such action, unless the court, after notice to the defendant and hearing, shall otherwise direct.



14 §1515. If execution available, no costs in action on judgment

A plaintiff shall not be allowed costs in an action on a judgment of any tribunal on which an execution could issue when such action was commenced, except in trustee process.



14 §1516. Travel in actions by a corporation

In actions of a corporation, its travel is computed from the place where it is situated, if local, otherwise from the place where its business is usually transacted, not exceeding 40 miles, unless its agent actually travels a greater distance to attend court.



14 §1517. Power of court

The power of the court to require payment of costs or to refuse them as the condition of amendment or continuance is not affected by this Title.



14 §1518. Plea of bankruptcy; no costs

When a defendant pleads a discharge in bankruptcy or insolvency obtained after the commencement of the action, he recovers no costs before the time when the certificate was produced in court.



14 §1519. Hearing on costs; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 384, §5 (RP).



14 §1520. Costs for creditor where debtor not discharged (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §1521. Disclosure proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §1522. Litigation costs

1. Costs allowed. In any action or proceeding brought by the Attorney General pursuant to any of the provisions listed below or to enforce any of the provisions listed below, the court shall allow litigation costs, including court costs, reasonable attorney's fees and reasonable expert witness fees, to be deposited in the General Fund of the State if the State or any of its officers or agencies is a prevailing party in the action or proceeding:

A. Title 5, section 209; [1991, c. 9, Pt. G, §2 (NEW).]

B. Title 5, section 4681; [1991, c. 9, Pt. G, §2 (NEW).]

C. Title 10, section 1104, subsection 2; [1991, c. 9, Pt. G, §2 (NEW).]

D. Title 10, section 1104, subsection 3; [1991, c. 9, Pt. G, §2 (NEW).]

E. Title 26, section 46; [1991, c. 9, Pt. G, §2 (NEW).]

F. Title 26, section 354; [1991, c. 9, Pt. G, §2 (NEW).]

G. Title 26, section 625-B; [1991, c. 9, Pt. G, §2 (NEW).]

H. Title 26, section 626; [1991, c. 9, Pt. G, §2 (NEW).]

I. Title 26, section 629-B; [1991, c. 9, Pt. G, §2 (NEW).]

J. Title 26, section 631; [1991, c. 9, Pt. G, §2 (NEW).]

K. Title 26, section 781; [1991, c. 9, Pt. G, §2 (NEW).]

L. Title 32, section 16603; [2005, c. 65, Pt. C, §8 (AMD).]

M. Title 32, section 11301; [1991, c. 9, Pt. G, §2 (NEW).]

N. Title 32, section 11302; [1991, c. 9, Pt. G, §2 (NEW).]

O. Title 32, section 11303; [1991, c. 9, Pt. G, §2 (NEW).]

P. Title 38, section 348; [1991, c. 9, Pt. G, §2 (NEW).]

Q. Title 38, section 349; [1991, c. 9, Pt. G, §2 (NEW).]

R. Title 38, section 552; [1991, c. 9, Pt. G, §2 (NEW).]

S. Title 38, section 570; [1991, c. 9, Pt. G, §2 (NEW).]

T. Title 38, section 1319-G; [1991, c. 9, Pt. G, §2 (NEW).]

U. Title 38, section 1319-J; and [1991, c. 9, Pt. G, §2 (NEW).]

V. Title 38, section 1367. [1991, c. 9, Pt. G, §2 (NEW).]

[ 2005, c. 65, Pt. C, §8 (AMD) .]

2. Affect. Costs allowed under subsection 1 do not affect any fees, costs or expenses otherwise recoverable by the State or any of its officers or agencies.

[ 1991, c. 9, Pt. G, §2 (NEW) .]

3. Application. This section applies to any action or proceeding that is pending on the effective date of this section.

[ 1991, c. 9, Pt. G, §2 (NEW) .]

SECTION HISTORY

1991, c. 9, §G2 (NEW). 2005, c. 65, §C8 (AMD).






Chapter 313: JUDGMENTS

14 §1601. Entry of judgment; attachments and rights to disclose preserved; death of party

In criminal cases the clerk of courts of a county, by virtue of a certificate from the law court, received in vacation, shall enter judgment as of the preceding term.

In civil cases judgment shall be entered forthwith upon receipt of the certificate of decision from the law court. If the judgment is for the plaintiff, any attachment then in force shall continue for 60 days after entry of such judgment. When a party to an action dies while the action is pending before the law court, and no suggestion of death has been made upon the docket of the county where the action is pending, at the time when the certificate of decision is received by the clerk of courts in such county, any Justice of the Superior Court may order such action to be continued in order that such death may be suggested upon such county docket, and the proper parties entitled to defend or prosecute such action may enter their appearance therein. Such justice may further order that any attachment then in force shall continue for such time in excess of 60 days after entry of judgment as in his discretion he deems necessary to protect the interests of the plaintiff.



14 §1602. Interest before judgments (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 397, §1 (RPR). 1971, c. 228, (AMD). 1977, c. 147, (RPR). 1979, c. 655, §1 (AMD). 1981, c. 162, §§1,2 (AMD). 1983, c. 427, §1 (RPR). 1983, c. 583, §7 (AMD). 1987, c. 646, §3 (AMD). 1991, c. 165, (AMD). 2001, c. 471, §D13 (AMD). 2003, c. 460, §4 (RP).



14 §1602-A. Interest after judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 427, §2 (NEW). 1987, c. 646, §4 (RPR). 1989, c. 502, §B15 (AMD). 1991, c. 489, (AMD). 2001, c. 471, §D14 (AMD). 2003, c. 460, §5 (RP).



14 §1602-B. Interest before judgment

1. In small claims. In small claims actions, prejudgment interest is not recoverable unless the rate of interest is based on a contract or note.

[ 2003, c. 460, §6 (NEW) .]

2. On contracts and notes. In all civil and small claims actions involving a contract or note that contains a provision relating to interest, prejudgment interest is allowed at the rate set forth in the contract or note.

[ 2003, c. 460, §6 (NEW) .]

3. Other civil actions; rate. In civil actions other than those set forth in subsections 1 and 2, prejudgment interest is allowed at the one-year United States Treasury bill rate plus 3%.

A. For purposes of this subsection, "one-year United States Treasury bill rate" means the weekly average one-year constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the last full week of the calendar year immediately prior to the year in which prejudgment interest begins to accrue. [2003, c. 460, §6 (NEW).]

B. If the Board of Governors of the Federal Reserve System ceases to publish the weekly average one-year constant maturity Treasury yield or it is otherwise unavailable, then the Supreme Judicial Court shall annually establish by rule a rate that most closely approximates the rate established in this subsection. [2003, c. 460, §6 (NEW).]

[ 2003, c. 460, §6 (NEW) .]

4. Stated rate. When prejudgment interest is awarded pursuant to subsection 2 or 3, the applicable rate must be stated in the judgment.

[ 2003, c. 460, §6 (NEW) .]

5. Accrual; suspension; waiver. Prejudgment interest accrues from the time of notice of claim setting forth under oath the cause of action, served personally or by registered or certified mail upon the defendant until the date on which an order of judgment is entered. If a notice of claim has not been given to the defendant, prejudgment interest accrues from the date on which the complaint is filed. In actions involving a contract or note that contains a provision relating to interest, the rate of interest is fixed as of the time the notice of claim is given or, if a notice of claim has not been given, as of the date on which the complaint is filed. If the prevailing party at any time requests and obtains a continuance for a period in excess of 30 days, interest is suspended for the duration of the continuance. On petition of the nonprevailing party and on a showing of good cause, the trial court may order that interest awarded by this section be fully or partially waived.

[ 2003, c. 460, §6 (NEW) .]

6. Effect on post-judgment interest. This section does not affect post-judgment interest imposed by section 1602-C. Prejudgment interest may not be added to the judgment amount in determining the sum upon which post-judgment interest accrues.

[ 2003, c. 460, §6 (NEW) .]

7. Rate on accrual of interest prior to July 1, 2003. Notwithstanding subsection 3, for actions in which the interest begins to accrue, as determined pursuant to subsection 5, prior to July 1, 2003, the rate of prejudgment interest on civil actions other than those set forth in subsection 2 is as follows:

A. If the judgment does not exceed $30,000, the rate for prejudgment interest is 8%; and [2003, c. 460, §6 (NEW).]

B. If the judgment exceeds $30,000, the rate of prejudgment interest is the one-year United States Treasury bill rate, as defined in subsection 3, plus 1%. [2003, c. 460, §6 (NEW).]

[ 2003, c. 460, §6 (NEW) .]

SECTION HISTORY

2003, c. 460, §6 (NEW).



14 §1602-C. Interest after judgment

1. Rate. In all civil and small claims actions, post-judgment interest is allowed at a rate equal to:

A. In actions involving a contract or note that contains a provision relating to interest, the rate set forth in the contract or note or the rate in paragraph B, whichever is greater; and [2003, c. 460, §6 (NEW).]

B. In all other actions, the one-year United States Treasury bill rate plus 6%.

(1) For purposes of this paragraph, "one-year United States Treasury bill rate" means the weekly average one-year constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the last full week of the calendar year immediately prior to the year in which post-judgment interest begins to accrue.

(2) If the Board of Governors of the Federal Reserve System ceases to publish the weekly average one-year constant maturity Treasury yield or it is otherwise unavailable, then the Supreme Judicial Court shall annually establish by rule a rate that most closely approximates the rate established in this paragraph. [2003, c. 460, §6 (NEW).]

The applicable post-judgment interest rate must be stated in the judgment, except for judgments in small claims actions.

[ 2003, c. 460, §6 (NEW) .]

2. Accrual; suspension; waiver. Post-judgment interest accrues from and after the date of entry of judgment and includes the period of any appeal. In actions involving a contract or note that contains a provision relating to interest, the rate of interest is fixed as of the date of judgment. If the prevailing party at any time requests and obtains a continuance for a period in excess of 30 days, interest is suspended for the duration of the continuance. On petition of the nonprevailing party and on a showing of good cause, the trial court may order that interest awarded by this section be fully or partially waived.

[ 2003, c. 460, §6 (NEW) .]

SECTION HISTORY

2003, c. 460, §6 (NEW).



14 §1603. -- Actions on judgments (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 397, §2 (RP).



14 §1604. Judgment divesting real estate recorded in registry of deeds

No judgment or decree divesting any person of title to real estate shall be effectual against any person not a party to the action in which such judgment or decree is rendered, and persons not having actual notice thereof, unless a copy of such judgment or decree or so much thereof as relates to the title to such real estate duly certified by the clerk of courts in and for the county where said judgment or decree is rendered is, within 30 days after the rendering of such judgment or decree, duly recorded in the registry of deeds in the county or district in which such real estate is situated.



14 §1605. Settlements to be approved by court

No settlement of any action brought in behalf of an infant by next friend or defended on the infant's behalf by guardian or guardian ad litem is valid unless approved by the court in which the action is pending, or affirmed by an entry of judgment. If no action has been commenced, an infant by next friend may apply to any court in which an action based on the claim of the infant could have been commenced for an order approving the settlement of any such claim. An order approving such a settlement has the effect of a judgment. The court may make all necessary orders for protecting the interests of the infant, including requiring that funds be disbursed through establishment of a trust, and may require the guardian ad litem or next friend to give bond to truly account for all money received in behalf of the infant. [1993, c. 97, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §§17-A (NEW). 1993, c. 97, §1 (AMD).









Part 4: PROCEEDING AFTER VERDICT OR JUDGMENT

Chapter 401: APPEALS

Subchapter 1: GENERAL PROVISIONS

14 §1801. Original papers sent upon appeal; exceptions

In cases carried from a District Court to a higher court, all depositions and original papers, except the process by which the action was commenced, the return of service thereon and the pleadings shall be certified by the proper officer and carried up without leaving copies unless otherwise ordered by the court having original cognizance.



14 §1802. Appeal found to be frivolous

If an appeal to the law court or Superior Court is found by that court to have been frivolous and intended for delay, treble costs may be allowed to the prevailing party. [2001, c. 81, §1 (AMD).]

SECTION HISTORY

2001, c. 81, §1 (AMD).



14 §1803. No oral testimony on appeal; additional evidence

No witnesses shall be heard orally before the law court as a part of the case on appeal, but the court may, in such manner and on such terms as it deems proper, authorize additional evidence to be taken when the same has been omitted by accident or mistake or discovered after the hearing.






Subchapter 2: SUPERIOR COURT

14 §1851. Objections; appeals

For all purposes for which an exception has heretofore been necessary in civil cases, it is sufficient that a party, at the time the order or ruling of the court is made or sought, makes known to the court the action that the party desires the court to take or the party's objection to the action of the court and the grounds for the objection. If a party has no opportunity to object to a ruling or order, the absence of an objection does not thereafter prejudice that party. In any civil case any party aggrieved by any judgment, ruling or order may appeal therefrom to the law court. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule. [2001, c. 17, §2 (AMD).]

SECTION HISTORY

2001, c. 17, §2 (AMD).






Subchapter 3: DISTRICT COURT

14 §1901. Supreme Judicial Court; exceptions

1. Appeals from District Court. Except as provided in subsection 3 or by court rule, an appeal may be taken from the District Court to the Supreme Judicial Court sitting as the Law Court. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule.

[ 2001, c. 17, §3 (AMD) .]

2. Exceptions.

[ 1999, c. 731, Pt. ZZZ, §42 (AFF); 1999, c. 731, Pt. ZZZ, §7 (RP) .]

3. Exceptions. An appeal from the District Court is to the Superior Court in the case of:

A. An appeal in a forcible entry and detainer case, pursuant to section 6008 and the Maine Rules of Civil Procedure, Rule 80D(f); [2005, c. 48, §2 (AMD).]

B. An appeal in a small claims case brought pursuant to chapter 738 and the Maine Rules of Civil Procedure, Rule 80L; and [2005, c. 48, §2 (AMD).]

C. An appeal of an involuntary hospitalization brought pursuant to Title 34-B, section 3864, subsection 11. [2005, c. 48, §2 (NEW).]

[ 2005, c. 48, §2 (AMD) .]

SECTION HISTORY

1975, c. 552, §2 (AMD). 1993, c. 338, §1 (AMD). 1993, c. 675, §B10 (RPR). 1999, c. 731, §ZZZ7 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2001, c. 17, §3 (AMD). 2005, c. 48, §2 (AMD).



14 §1902. Appeals without trial

In actions in a District Court, either party, after appearing and filing his pleadings, may waive a trial and give the adverse party judgment, and then appeal as if there had been an actual trial.



14 §1903. Appellant's recognizance

If so requested by the adverse party, the appellant shall within one week after notice of such request, or within such further time as may be allowed by the court, recognize to such adverse party in a reasonable sum, with condition to prosecute his appeal with effect and pay all costs arising after the appeal.



14 §1904. Production of copies and papers

When such appeal is completed, the clerk shall file in the appellate court, the record and the originals of all papers filed in the cause. [1965, c. 19, §3 (AMD).]

SECTION HISTORY

1965, c. 19, §3 (AMD).









Chapter 403: TITLE TO REAL ESTATE BY LEVY OF EXECUTION

Subchapter 1: GENERAL PROVISIONS

14 §1951. Expenses part of execution

The expenses of levy in any of the modes provided by this chapter in a levy, sale or redemption are part of the execution.



14 §1952. Creditor or debtor may act by representative

Everything which a creditor or debtor is required in this chapter to do may be done by his executors or administrators, or by any person lawfully claiming under him.



14 §1953. Real estate of deceased taken by execution (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §18 (RP).



14 §1954. Lands of debtor to State sold on execution

When an execution is issued in the name or for the use of the State, the debtor's real estate may be taken thereby and sold at auction, notice thereof being given as provided in section 2202, except that notice shall also be published in the state paper, and the last publication in both papers shall be 6 days before the sale. The officer shall make and execute to the purchaser a deed of the estate sold. The debtor has the same right to redeem as to redeem lands levied on by appraisement.



14 §1955. Attachment of right to conveyance effects premises

When the right of a debtor to a conveyance of real estate by bond or contract is attached, and a deed is made to the debtor during its existence, the attachment takes effect upon the premises, which may be levied on as in other cases.



14 §1956. Deed given to assignee; right sold; remedy of purchaser

When, during the existence of an attachment, a deed has been given to an assignee, the right of the debtor should be sold on the execution. When the right has been sold, and there has been no previous conveyance to the debtor, the purchaser has the same remedies in his own name against the obligor or contractor as the debtor would have had, by an action to recover damages for nonfulfillment, or to compel a specific performance, and when assignment before attachment is alleged, the assignee may be made a party. Upon refusal of the obligor or contractor, on request of the purchaser, to give correct information of the amount due or condition remaining to be performed, the purchaser may maintain his action without previous payment, performance or tender. Upon a hearing, the court may grant and decree such relief, payment or performance, as is equitable.



14 §1957. Alleged assignment contested

When an assignment of the bond or contract is alleged and the plaintiff contests it, the alleged assignee shall be made a party to the action, and an issue framed to be tried by a jury, which shall find whether such an assignment existed and was valid. If the assignee does not appear, the assignment is invalid.






Subchapter 2: LEVY BY APPRAISEMENT

14 §2001. Real estate levied on; appraisal

Real estate attachable, including the right to cut timber and grass as described in chapter 507, subchapter III, may be taken to satisfy an execution, by causing it to be appraised by 3 disinterested persons, one chosen by the creditor, one by the debtor and the other by the officer having the execution for service, who shall give notice to the debtor or his attorney, residing in the county where the land lies, to choose an appraiser, and shall allow him a reasonable time therefor, and if he neglects, appoint one for him.



14 §2002. Appraisers sworn; view of land

The appraisers may be sworn by the officer without fee or by a dedimus justice, faithfully and impartially to appraise the real estate to be taken, and a certificate of the oath shall be made, stating the date of its administration on the back of the execution by the person who administered it. They shall then proceed with the officer to view and examine the land so far as is necessary for a just estimate of its value. [1987, c. 736, §12 (AMD).]

SECTION HISTORY

1981, c. 456, §A50 (AMD). 1987, c. 736, §12 (AMD).



14 §2003. Return contains value and description of estate

The appraisers shall in a return made and signed by them on the back of the execution, or annexed thereto, state the value of the estate appraised, and describe it by metes and bounds, or in such other manner that it may be distinctly known and identified, whatever the nature of the estate may be.



14 §2004. Appraisal when several parcels taken

When several parcels of land are taken, they may be appraised separately or together. When taken at different times, there may be different sets of appraisers. A levy is valid when the return is signed by 2 of the appraisers, the other appearing to have been sworn and to have acted.



14 §2005. Officer's return, contents

The officer, in his return on the execution, shall state substantially the time when the land was taken on execution; how the appraisers were appointed; that they were duly sworn; that they appraised and set off the premises, after viewing the same, at the price specified; that he delivered seizin and possession to the creditor or his attorney, or assigned the same to him as in case of remainder or other incorporeal estate; and the description of the premises by himself or by reference to the return of the appraisers. If the appraisers' return is signed by 2 only, he must state whether all were present and acted. He may refer to and adopt, in his return, the return of the appraisers, and the subsequent proceedings will be valid though made after the return day of the execution or after the removal or disability of the officer.



14 §2006. Estates tail

Estates tail shall be taken, appraised and held as estates in fee simple.



14 §2007. Estate held in joint tenancy taken in execution

The whole or part of an estate held in joint tenancy or in common may be taken to satisfy an execution, in the same manner as other real estate is now taken and held in common, but the whole estate must be described and the share owned by the debtor must be stated.



14 §2008. Debtor's interest passes by levy

All the debtor's estate, interest or share in the premises, whether held in tail, reversion, remainder, for life, years or otherwise, passes by a levy, unless it is larger than the estate mentioned in the appraisers' return.



14 §2009. Levy on rents and profits

When the estate cannot be described as provided in section 2003, the execution may be levied on its rents and profits, and the officer may give seizin thereof to the creditor, and cause a person in possession to become tenant to him or, on his refusal, may turn him out and give possession to the creditor.



14 §2010. Part taken, damage to whole

When the premises consist of a mill, mill privilege or other estate more than sufficient to satisfy the execution, which cannot be divided by metes and bounds without damage to the whole, an undivided part of it may be taken and the whole described, or it may be levied on as provided in section 2009.



14 §2011. Levy on life estate

A levy may be made on an estate for life as on other real estate, and its value appraised; or it may be made on its rents and profits, and an appraisement of them made for a term of time, if the life so long continues, computing interest on the execution, and deducting the rents and profits from time to time when due. When the estate expires before the end of the term for which it was taken, the creditor by an action on the judgment may recover the balance due.



14 §2012. Levy on leasehold; disposal of rent

When the levy is made on the whole of an estate under lease, the rent shall be paid to the creditor from the time of the levy. When made on part of it, the appraisers shall determine what portion of the rent is to be paid to him, and it shall be paid to him accordingly.



14 §2013. Seizin and possession delivered; debtor not ousted

The officer shall deliver to the creditor or his attorney, seizin and possession of an estate levied on, so far as the nature of the estate and the title of the debtor admit. When a remainder, reversion or right of redemption is taken, the debtor in possession shall not be ousted, but his right therein shall be assigned to the creditor, and a return made accordingly.



14 §2014. Levy on land fraudulently conveyed or disseized

A levy may be made on land fraudulently conveyed by a debtor, or of which he has been disseized and into which he has a right of entry. In such case, the tenant in possession shall not be ousted, but the officer shall deliver to the creditor a momentary seizin, sufficient to enable him to maintain an action for its recovery in his own name.



14 §2015. Debt assigned; estate held in trust for assignee

When the debt has been previously assigned for a valuable consideration, the creditor named in the execution holds an estate levied on to satisfy it in trust for his assignee, who is entitled to a conveyance thereof, which may be enforced by a civil action.



14 §2016. Execution returned and recorded

The officer shall return the execution into the clerk's office where it is returnable, and within 3 months after completing the levy cause it, with the return thereon, to be recorded in the registry of deeds where the land lies.



14 §2017. Unrecorded levy void against purchaser or creditor

When not recorded as provided in section 2016, the levy is void against a person who has purchased for a valuable consideration, or has attached or taken on execution, the same premises without actual notice thereof. If the levy is recorded after the 3 months, it will be valid against a conveyance, attachment or levy made after such record.



14 §2018. Levy waived or void

A creditor who has received seizin of a levy not recorded cannot waive it unless the estate was not the property of the debtor, or not liable to seizure on execution, or cannot be held by the levy, when it may be considered void, and he may resort to any other remedy for satisfaction of his judgment.



14 §2019. Failure of title, alias execution; debtor may convey by deed

When the execution has been recorded and the estate levied on does not pass by the levy for causes named in section 2018, the creditor may by motion in the court issuing the execution require the debtor to show cause why an alias execution should not be issued on the same judgment. If the debtor does not show sufficient cause, the levy may be set aside, and an alias execution issued for the amount then due on the judgment, unless during its pendency the debtor tenders in court a deed of release of the land levied on, and makes it appear that the land, at the time of the levy, was and still is his property, and pays the expenses of the levy and the taxable costs of the action. The judgment shall be satisfied for the amount of the levy.



14 §2020. Judgment assignee may bring action if estate does not pass by levy

When a judgment has been assigned for a valuable consideration, and bona fide, in writing, and a levy of an execution issued on such judgment has been made, and the estate does not pass by the levy, and the creditor dies after the levy, the assignee may bring an action in the court issuing the execution, setting forth the facts aforesaid therein, and requiring the debtor to show cause why another execution should not issue on the same judgment, in the name and for the benefit of said assignee. If the debtor, after being duly summoned, does not show sufficient cause why it should not be done, the levy may be set aside; and the court from which said execution issued may order and issue another execution on the same judgment, for the amount of the original debt, interest and costs, in the name and for the benefit of such plaintiff, and against such debtor and his property, in the usual form, with necessary charges.



14 §2021. Assignee may bring action in own name

In all cases where a judgment has been assigned as provided for in section 2020 and is not discharged, the assignee may bring a civil action thereon in his own name. Upon averment and proof of the facts aforesaid, the court may render judgment and execution thereon in his favor, subject to any legal defense which the debtor might have if the action were instituted by the original creditor.



14 §2022. Levy commences when appraisers sworn

For the purpose of fixing the amount due on the execution and the time when the debtor's right to redeem expires, all levies shall be considered to commence on the day of the date of the administration of the oath to the appraisers, although it may appear by the return of the officer that the estate was seized on execution before, or that the proceedings were not completed until after that day.



14 §2023. Validity of excess levy; remedy

When, by an error of the officer, the amount for which the levy was made exceeds the amount of debt or damage, costs, interest and costs of levy, by a sum not greater than 1% thereof, it is valid if otherwise legally made. The debtor or owner of the estate may maintain a civil action against such officer or his principal to recover all damages occasioned thereby, or a civil action against the creditor to have such error corrected, and the court may correct it, in any just and equitable manner, or it may decree a pecuniary compensation for the injury.






Subchapter 3: REDEMPTION OF LEVIES BY APPRAISEMENT

14 §2101. Creditor out of State or unknown; payment

Real estate levied on may be redeemed within one year thereafter, by tendering to the creditor the amount of its appraisement with interest from the time of levy, with reasonable expenses incurred for its improvement or repair, or in saving it from loss by the nonpayment of taxes legally assessed thereon prior to the levy, after deducting rents and profits with which he is chargeable. The creditor shall thereupon by his deed prepared at the expense of the debtor release to him all his title to the premises. When the creditor resides out of the State, or his residence is unknown, such payment is sufficient if made to the clerk of courts in the county where the real estate levied upon is situated, and such payment has the same effect as if made to the creditor.



14 §2102. Ascertainment of amount due

The debtor may have the amount due ascertained by a justice of the peace. After a hearing before the justice of the peace, the justice of the peace shall make in writing and sign a certificate of the sum found due, which is conclusive. The debtor may tender that sum, which is effectual to redeem, although he had before tendered a different sum. [1987, c. 736, §13 (AMD).]

SECTION HISTORY

1981, c. 456, §A51 (AMD). 1987, c. 736, §13 (AMD).



14 §2103. Failure to release after tender; recovery of land

If the creditor does not release the premises within 10 days after payment or tender of the amount due, the debtor may recover the same by a real action on his own seizin; but before judgment is entered he must bring into court, for the creditor, the money tendered.



14 §2104. Determination of amount due

The debtor, without tender, may, within one year and in season to have the amount ascertained and paid or tendered within the year, bring an action the complaint in which shall offer to pay the amount due, and the court shall ascertain it and require the debtor to bring it into court for the creditor, and the debtor thereupon shall be entitled to a decree in his favor, and to a writ of possession for the premises.



14 §2105. Costs regulated; redemption of life estates

Costs may be awarded to either party, except not against the creditor, unless he has, on request, unreasonably refused to render an account of rents and profits and of expenses for improvements and repairs, or to execute a deed of release as required in this chapter. When he has tendered such deed to the debtor before his action was commenced by the debtor, and in his answer relies upon it, and brings the deed into court for the debtor, he shall recover his costs. This section is applicable to the redemption of an estate for life, levied on by taking the rents and profits.






Subchapter 4: LEVIES ON EQUITIES OF REDEMPTION

14 §2151. Levy on mortgaged lands; deduction of amount due; remedy for errors

Levies may be made on lands mortgaged as on lands not mortgaged, and the amount due on the mortgage may be deducted by the appraisers from their estimated value, and stated in their return. If the full amount due was not deducted, or if the levy was made in the usual form, and it is ascertained that there was a mortgage on the premises, not including other real estate, and not known to the creditor at the time of the levy, it shall nevertheless be valid, and the creditor may recover of the debtor the amount which should have been and was not deducted, or the amount due on such mortgage.



14 §2152. Redemption; recovery by nonredeeming debtors

Levies made as provided in section 2151 may be redeemed within one year, as in other cases. When the debtor pays on the mortgage after the levy, and does not redeem, he may recover of the creditor the amount so paid, in a civil action.






Subchapter 5: LEVY BY SALE

14 §2201. Sale of real estate rights and interests

Real estate attachable and all rights and interests therein, including the right to cut timber and grass, as described in chapter 507, subchapter III, rights of redeeming real estate mortgaged, rights to a conveyance of it by bond or contract, interests by virtue of possession and improvement of lands as described in chapters 723 and 725 and estates for a term of years, may be taken on execution and sold, and the officer shall account to the debtor for any surplus proceeds of the sale, to be appropriated as provided in section 5001. Such seizure and sale pass to the purchaser all the right, title and interest that the execution debtor has in such real estate at the time of such seizure, or had at the time of the attachment thereof on the original writ, subject to the debtor's right of redemption. This section does not repeal any other modes of levy of execution provided in this chapter.



14 §2202. Notice of sale

The officer in such case shall give written notice of the time and place of sale to the debtor in person or by leaving the same at his last and usual place of abode, if known to be an inhabitant of the State, and cause it to be posted in a public place in the town where the land lies and in 2 adjoining towns, if so many adjoin; and if the land is situated in 2 or more towns, then in each of those towns and in 2 towns adjoining each of them; and if the land is in 2 or more counties and is contiguous, an officer in either county may take or seize on execution all the right of the debtor in such land, give, post and cause the notices to be published as required, and sell the whole right. When the land is not within any town, the notice shall be posted in 2 public places of the shire town of the county in which the land lies, instead of the posting aforesaid. When the debtor is not a resident of such county, the personal notice may be forwarded to him by mail, postage paid; all to be done 30 days before the day of sale. The notice shall be published for 3 weeks successively before the day of sale in a newspaper of general circulation in such county. [1987, c. 667, §9 (AMD).]

SECTION HISTORY

1987, c. 667, §9 (AMD).



14 §2203. Mortgagee to disclose amount due

When a right of redemption has been attached and judgment recovered, and a sale of it is to be made, the creditor may demand of the mortgagee to disclose, in writing under his hand, the condition of the mortgage and the sum due thereon, which shall be furnished within 24 hours, and in case of neglect he shall be liable for damages.



14 §2204. No disclosure; compulsion by deposition

If the disclosure mentioned in section 2203 is not furnished within that time, the creditor may apply to any notary public authorized to take depositions, in the county where the land lies or where the mortgagee resides, who shall take his deposition in relation to the facts required to be disclosed, and may exercise the power to compel attendance and disclosure which is authorized for taking a deposition in perpetuam. [1987, c. 736, §14 (AMD).]

SECTION HISTORY

1987, c. 736, §14 (AMD).



14 §2205. Sale at auction and deed; debtor's interest

The officer shall sell such right or interest at public auction to the highest bidder, and execute and deliver to the purchaser a sufficient deed thereof which, being recorded in the registry of deeds of the county or district where the land lies within 3 months after the sale, conveys to him all the title of the debtor in the premises. When such bidder on demand of the officer does not pay him the sum for which it was sold, he shall immediately sell it again as before, and if it does not sell for so much as at the first sale, the person to whom it was struck off at the first sale shall be accountable for the difference to the officer, who may recover it, to be indorsed on the execution, if not satisfied, and if satisfied paid to the debtor.



14 §2206. Adjournment of sale by officer; completion by another

When the officer deems it for the interest of all concerned to postpone the sale, he may adjourn it for any time not exceeding 7 days, and so from time to time until a sale is made, giving notice at the time of each adjournment by public proclamation. When he is unable to attend at the time and place of sale, another officer may adjourn it not exceeding 10 days, and if such inability is not then removed, may sell and make his return as the first officer might.



14 §2207. Seizure considered made; proceedings after return day valid.

The seizure on execution is considered made on the day when notice of the sale is given, and if the sale is not completed within 60 days after judgment it holds the right or interest seized within that time. The subsequent proceedings and return are valid, if made after the return day of the execution or after removal or disability of the officer.



14 §2208. Titles of banks and corporations, as mortgagees, sold

The titles of banks or corporations, as mortgagees of land, may be taken on execution and sold as real estate and interests therein are taken and sold. The officer may by deed convey the same, and a debt secured by such mortgage and remaining unpaid will pass with the mortgagee's title to the purchaser, who may recover the premises or debt in his own name. In such action, a copy of the mortgage, attested by the register of deeds, is prima facie evidence of such deed, and of the contracts secured by it, as remaining due at the time of trial. The cashier of the bank or clerk of the corporation, on reasonable request of the officer, shall furnish him with a certified copy of such contract and of all payments made thereon.



14 §2209. Transfer after notice of seizure invalid

No transfer of such mortgage or of the debt secured thereby, made by such corporation after notice of the seizure thereof on execution has been filed in the registry of deeds of the county or district where the land lies, or given to the party to be affected thereby, has any validity against the purchaser at such sale.






Subchapter 6: REDEMPTION OF REAL ESTATE; RIGHTS AND INTEREST

14 §2251. Redemption of rights and interest

Real estate, and rights and interests therein, and mortgages and debts so sold, may be redeemed within one year, as land levied on by appraisement may be. The rights and remedies of the parties are the same for this purpose, as those of mortgagor and mortgagee.



14 §2252. Attachment and sale of rights to redeem

The right of a debtor to redeem from a sale or from a levy by appraisement may be attached and sold on execution, as an equity of redemption may be, and the parties have the same rights and remedies. Attachments of such estate or equity of redemption, made before such levy or sale, are effectual on such right of redeeming, in the order in which they were made, in preference to attachments made subsequent to such levy or sale.



14 §2253. Redemption of property by creditor seizing right; repayment from proceeds of sale

When a creditor has seized on execution a right that would expire within 60 days, to redeem from a mortgage, sale or levy on execution, he may pay or tender to the person entitled thereto the amount which the debtor would have to pay to redeem the same. The officer selling such right shall first pay from the proceeds of sale the amount so paid by the creditor with interest, unless the debtor has paid it. The residue, if any, shall be applied in satisfaction of the execution.






Subchapter 7: SALE OF RAILROAD FRANCHISES

14 §2301. Execution sale of railroad franchises

When the franchise of a railroad has been sold on execution as provided in section 4855, the officer may convey the same by deed, which shall be recorded in the registry of deeds of each county or district in which any part of such railroad lies. The debtor has the same right of redemption from such sale as from sales of real estate under section 2201.






Subchapter 8: REDEMPTION BY OUT-OF-STATE DEFAULTED DEFENDANTS

14 §2351. Defaulted out-of-state defendant may redeem

A defendant living out of the State, defaulted in an action without an appearance or other service than a newspaper publication, may, within 6 months after the levy of an execution on his real estate or the sale of a right of redemption, bring an action for relief from the judgment in such action, and instead of the year allowed in other cases, he may redeem from such levy or sale at any time within 3 months after the relief is denied, or after final judgment in the action if the relief is granted. If such judgment is in his favor, the amount thereof shall be allowed towards such redemption, notwithstanding a conveyance of such estate by the creditor; and if it is larger than the amount of the levy or sale, and interest, he shall have an execution for the balance.



14 §2352. Waste prohibited; remedy

No strip or waste shall be made on such estate before or during the pendency of proceedings under section 2351. After final judgment in the action, if relief from the judgment is granted, the plaintiff in such action, besides other remedies, may, within said 3 months, without a tender or demand to account, bring his action, for the redemption of such estate.









Chapter 405: RECORDS

14 §2401. Recording requirements for proceedings involving real estate

1. Destruction prohibited.

[ 1991, c. 125, (NEW); MRSA T. 14, §2401, sub-§1 (RP) .]

2. Identification on docket. On and after January 1, 1992, judicial proceedings in any Maine court, including appeals from judicial proceedings, that affect title to real estate must be identified on the docket. Judicial proceedings subject to this section include but are not limited to proceedings involving:

A. Partition actions; [1991, c. 125, (NEW).]

B. Boundary and access disputes; [1991, c. 125, (NEW).]

C. Insolvency; [1991, c. 125, (NEW).]

D. Mortgage foreclosure; [1991, c. 125, (NEW).]

E. Declaratory judgment actions; [1991, c. 125, (NEW).]

F. Attachment, mechanics liens and other statutory liens; [1993, c. 114, §1 (AMD); 1993, c. 114, §4 (AFF).]

G. Dissolution; and [1991, c. 125, (NEW).]

H. Actions to quiet title. [1991, c. 125, (NEW).]

This section does not apply to the descent of real estate in divorce governed by Title 19-A, section 953, small claims actions in District Court or proceedings over which the Probate Court has exclusive jurisdiction.

[ 1995, c. 694, Pt. D, §16 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Judgment required; recording and contents. The judgment in the proceeding must be signed by the judge and contain the following provisions:

A. The names and addresses, if known, of all parties to the action, including the counsel of record; [1991, c. 824, Pt. D, §1 (AMD); 1991, c. 824, Pt. D, §2 (AFF).]

B. The docket number; [1991, c. 726, §1 (NEW).]

C. A finding that all parties have received notice of the proceedings in accordance with the applicable provisions of the Maine Rules of Civil Procedure and, if the notice was served or given pursuant to an order of a court, including service by publication, that the notice was served or given pursuant to the order; [1991, c. 824, Pt. D, §1 (AMD); 1991, c. 824, Pt. D, §2 (AFF).]

D. An adequate description of real estate involved; [2009, c. 402, §9 (AMD).]

E. [1991, c. 824, Pt. D, §2 (AFF); 1991, c. 824, Pt. D, §1 (RP).]

F. A certification to be signed by the clerk after the appeal period has expired, certifying that the applicable period has expired without action or the final judgment has been entered after remand following appeal; and [2009, c. 402, §9 (AMD).]

G. With regard to mortgage foreclosure actions, the title "judgment of foreclosure and sale," the street address of the real estate involved, if any, and the book and page number of the mortgage, if any. [2009, c. 476, Pt. B, §1 (AMD); 2009, c. 476, Pt. B, §9 (AFF).]

Unless a proposed judgment with the provisions required in this subsection is presented to the court at the time of the court's decision, the court shall name the party responsible for preparing a judgment with the required provisions. An attested copy of the judgment with the signed clerk's certification must be recorded in the registry of deeds for the county or counties where the subject property is located within one year of the entry of the final judgment unless otherwise ordered by the court. For the purposes of this section, a judgment is not final until all applicable appeal periods have expired and any appellate proceedings and subsequent actions on remand, if any, have been concluded. The court shall name the party responsible for recording the attested copy of the judgment and for paying the appropriate recording fees. The judgment has no effect as to any person not a party to the proceeding who has no actual knowledge of the judgment unless an attested copy of the judgment is recorded in accordance with this section. A judgment of foreclosure and sale for recording may not be recorded in the registry of deeds unless it is in compliance with the requirements of this section. Failure to comply with this section does not affect the validity of the underlying judgment.

[ 2009, c. 476, Pt. B, §1 (AMD); 2009, c. 476, Pt. B, §9 (AFF) .]

4. Abstract; recording and contents.

[ 1991, c. 726, §2 (RP) .]

5. Original abstract filing.

[ 1991, c. 726, §2 (RP) .]

6. Nonjudicial proceedings. This section does not apply to mechanics liens, attachments or other statutory lien proceedings affecting title to real estate until the liens are enforced pursuant to judicial proceedings.

[ 1993, c. 114, §3 (NEW); 1993, c. 114, §4 (AFF) .]

7. Transition. Abstracts of judgments and attested copies of judgments dated before November 1, 1993 that are signed by the clerk but not by the judge and that otherwise comply with subsection 3, paragraphs A to F are deemed to comply with the recording requirements of this section.

[ 1993, c. 114, §3 (NEW); 1993, c. 114, §4 (AFF) .]

SECTION HISTORY

1991, c. 125, (NEW). 1991, c. 726, §§1,2 (AMD). 1991, c. 824, §D1 (AMD). 1991, c. 824, §D2 (AFF). 1993, c. 114, §§1-3 (AMD). 1993, c. 114, §4 (AFF). 1995, c. 694, §D16 (AMD). 1995, c. 694, §E2 (AFF). 2009, c. 402, §9 (AMD). 2009, c. 476, Pt. B, §1 (AMD). 2009, c. 476, Pt. B, §9 (AFF).









Part 5: PROVISIONAL REMEDIES; SECURITY

Chapter 501: TRUSTEE PROCESS

Subchapter 1: PROCEDURE BEFORE JUDGMENT

Article 1: GENERAL PROVISIONS

14 §2601. Actions in which trustee process used

In connection with the commencement of any personal action, except actions only for specific recovery of goods and chattels, for malicious prosecution, for slander by writing or speaking or for assault and battery, trustee process may be used in the Superior Court or in the District Court.



14 §2602. Persons not to be adjudged trustees

No person shall be adjudged trustee:

1. Negotiable instruments. By reason of any negotiable bill, draft, note or other security drawn, accepted, made or indorsed by him, except in the cases provided in section 2629;

2. Collections by legal process. By reason of any money or other thing received or collected by him as an officer, by force of a legal process in favor of the principal defendant in the trustee process, although it has been previously demanded of him by the defendant;

3. Money held by officer, accountable to defendant. By reason of any money in his hands as a public officer for which he is accountable to the principal defendant;

4. Debts due defendant. By reason of any money or other thing due from him to the principal defendant unless, at the time of the service of the summons upon him, it is due absolutely and not on any contingency;

5. Debt due on a judgment. By reason of any debt due from him on a judgment while he is liable to an execution thereon;

6. Wages. By reason of any amount due from him to the principal defendant as wages for his personal labor or that of his wife or minor children. Moreover, wages of minor children and of women are not, in any case, subject to trustee process on account of any debt of parent or husband.

[ 1971, c. 408, §2 (AMD) .]

7. Debt paid. Where service was made on him by leaving a copy or a summons and before actual notice of such service or reasonable ground of belief that it was made, he paid the debt due to the principal defendant or gave his negotiable security therefor;

8. Board furnished Legislator. By reason of any amount due for board furnished a member of the Legislature while in attendance thereon;

9. Safe deposit box. By reason of the renting as a national bank, trust company, savings bank, savings and loan association, credit union or safe deposit company of any safe deposit box or on account of the contents thereof; and

[ 1991, c. 386, §28 (AMD) .]

10. Money deposited. By reason of any money deposited with him in a broker's trust account under Title 32, section 13178, except to the extent provided in that section.

[ 1987, c. 395, Pt. A, §42 (AMD) .]

SECTION HISTORY

1965, c. 354, (AMD). 1967, c. 318, (AMD). 1971, c. 408, §2 (AMD). 1971, c. 468, §1 (AMD). 1987, c. 395, §A42 (AMD). 1991, c. 386, §28 (AMD).



14 §2602-A. Attorneys' liens; allegedly stolen property

In any civil action in which the plaintiff or plaintiffs seek the restoration of or compensation for money or other personal property allegedly taken by theft by the defendant or defendants and in which trustee process is used with regard to such money or other personal property, the claim of the plaintiff or plaintiffs shall have priority over an attorney's lien for services performed or to be performed for the defendant or defendants. [1975, c. 690, (NEW).]

SECTION HISTORY

1975, c. 690, (NEW).



14 §2603. Effect of service on trustee; service on partnership

Service on the trustee binds all goods, effects or credits of the principal defendant entrusted to and deposited in the trustee's possession, to respond to the final judgment in the action, as when attached by ordinary process if process describing the principal defendant with reasonable certainty is received at a time and in a manner that affords the trustee a reasonable opportunity to act on it. When a partnership is made a trustee on trustee process, service upon one member of the firm is a sufficient attachment of the property of the principal defendant in the possession of the firm, if that service is made at any place of business of the firm or, if that service is made elsewhere, that legal service is afterward made upon the other members of the firm. [2003, c. 149, §3 (AMD).]

SECTION HISTORY

2003, c. 149, §3 (AMD).



14 §2604. County where action brought; divorce; financial institution as trustee; counterclaim

If all the trustees live in the same county, the action must be brought there; if they reside in different counties, in any county in which one of them resides; and in a trustee process against a corporation, its residence is deemed to be in the county in which it has its established or usual place of business, held its last annual meeting or usually holds its meetings; except that an action in which a railroad corporation is named and alleged as trustee may be brought in any county in which the railroad corporation runs and operates its road; and except that an action in which a financial institution authorized to do business in this State or credit union authorized to do business in this State is named and alleged as trustee may be brought in any county in which the financial institution or credit union maintains a place of business. [2003, c. 149, §4 (AMD).]

When trustee process is used in connection with the commencement of an action for divorce, the action must be brought in the county in which the court has jurisdiction over the parties named in the action, and the alleged trustee, although residing in another county, may be summoned to appear in the county in which the court has jurisdiction over the parties named in the action and must answer and make disclosure in that county. The court sitting therein shall have full power and authority to award from the funds found to be held by the alleged trustee and belonging to the defendant such sum or sums as it may deem proper as an award for alimony or in lieu thereof. [2003, c. 149, §4 (AMD).]

When trustee process is used in connection with a counterclaim arising out of the transaction or occurrence that is the subject matter of the opposing party's claim, the alleged trustee may be summoned to appear in the county in which the action is pending, even though that trustee does not reside or maintain a usual place of business in that county. [2003, c. 149, §4 (AMD).]

SECTION HISTORY

2003, c. 149, §4 (AMD).



14 §2605. Definitions relating to venue

In determining where an action commenced by trustee process shall be brought in the District Court under this chapter the word "county" shall mean "division" and the word "counties" shall mean "divisions."



14 §2606. Additional trustees

After service of the summons and complaint upon the principal defendant, the court, on motion without notice, may for cause shown order an additional attachment on trustee process against the same or an additional trustee, except for wages or salary due the defendant.



14 §2607. When trustees may appear for principal

When the principal is out of the State at the time of service and has no agent therein and does not appear in his own person or by attorney, any one or more of the trustees having goods, effects or credits in their hands, and being adjudged trustees, may appear in his behalf and in his name plead and defend the cause.



14 §2608. Corporation as trustee; answer and disclosure

Except as provided in section 2608-A, all domestic corporations and all foreign or alien companies or corporations established by the laws of any other state or country and having a place of business or doing business within this State may be summoned as trustees, and trustee summonses may be served on them as other process is served on any such companies or corporations. They may answer by attorney or agent and make disclosures, which must be signed and sworn to by an attorney or agent or another person upon whom legal service of the summons may be made. The same proceedings must thereupon be had throughout except necessary changes in form, as in other cases of foreign attachment. [2003, c. 149, §5 (AMD).]

SECTION HISTORY

2003, c. 149, §5 (AMD).



14 §2608-A. Service on financial institution as trustee

Service of trustee process on a financial institution authorized to do business in this State or credit union authorized to do business in this State, as defined in Title 9-B, section 131, is effected by one of the following means: [2003, c. 149, §6 (NEW).]

1. Designated office. Personal service by any lawful means upon the office designated by the financial institution or credit union for service of trustee process in a registry maintained for this purpose by the Secretary of State; or

[ 2003, c. 149, §6 (NEW) .]

2. Acceptance by designated officer or employee. Acceptance of service in writing by an officer or employee of the financial institution or credit union expressly authorized to accept service of trustee process.

[ 2003, c. 149, §6 (NEW) .]

SECTION HISTORY

2003, c. 149, §6 (NEW).



14 §2609. Taxes due corporation from defendant exempt

Any corporation summoned as trustee of a defendant may set off and deduct from any amount found due the defendant from the trustee and attached by trustee process the amount due from the defendant to the trustee for taxes.



14 §2610. Nonresident adjudged trustee

A person summoned as trustee may be adjudged trustee by the court although he was not then and never had been an inhabitant of the State. The action may be brought in the county in which either the plaintiff or principal defendant resides.



14 §2611. Discharge of trustees; effect on principal

If all the persons summoned as trustees are discharged or the action against them is discontinued, the plaintiff shall not proceed against the principal defendant unless there was sufficient personal service of the summons on him; but he may assume the defense of the action.



14 §2612. Trustee out of county may appear by attorney

A person summoned as trustee, and not then living in the county where the summons is returnable, need not appear in person in the original action or on motion after judgment; but he may appear by attorney and declare whether he had any goods or effects of the principal in his hands when the summons was served, and thereupon offer to submit himself to examination on oath.



14 §2613. Complaint considered true

If the plaintiff proceeds no further, the complaint shall be considered true.



14 §2614. Trustee not appearing defaulted

When a person summoned as trustee neglects to appear and answer to the action, the trustee must be defaulted and adjudged trustee to the extent that such a person holds goods, effects or credits of the principal defendant otherwise available to satisfy the unsatisfied portion of final judgment. Nothing in this section limits the additional remedies available under this chapter for the trustee's failure to disclose, including the assessment of costs under section 2701 or, in a proper case, contempt. [2003, c. 149, §7 (AMD).]

SECTION HISTORY

2003, c. 149, §7 (AMD).



14 §2615. Questions of fact for court or jury

Any question of fact arising upon such additional allegations may, by consent, be decided by the court or submitted to a jury in such manner as the court directs.



14 §2616. Disclosure of assignment of principal's claim

When it appears by the answers of a trustee that any goods, effects or credits in his hands are claimed by a 3rd person by virtue of an assignment from the principal debtor or in some other way, the court may permit such claimant to appear, if he sees cause. If he does not appear voluntarily, notice may be issued and served on him as the court directs. If he appears, he may be admitted as a party to the action so far as respects his title to the goods, effects or credits in question, and he may allege and prove any facts not stated or denied in the disclosure of the trustee. If he does not appear in person or by attorney, the assignment shall have no effect to defeat plaintiff's attachment.



14 §2617. Principal defendant may testify

On the trial between the attaching creditor and such claimant, the principal defendant may be examined as a witness for either party if there is no other objection to his competency except his being a party to the original action.



14 §2618. Form of judgment against principal and trustee

When the plaintiff recovers judgment against the principal and there is any supposed trustee who has not appeared and been discharged by disclosure or discontinuance of the action against him, the court shall award judgment and execution against the goods, effects and credits in his hands, as well as against the principal, in the usual form.



14 §2619. Executor or administrator liable as trustee; stockholders

Any debt or legacy due from an executor or administrator and any goods, effects and credits in his hands, as such, may be attached by trustee process. The amount which a stockholder of a corporation is liable to pay to a judgment creditor thereof may be attached by a creditor of such judgment creditor by trustee process served on such stockholder at any time after the commencement of the judgment creditor's action against him, and before the rendition of judgment therein.



14 §2620. Settling value as between principal and trustee

When, by the terms of the contract between the trustee and the principal debtor, any mode of ascertaining the value of the property to be delivered to the officer is pointed out, the officer shall, on application of the trustee, notify the principal debtor previous to the delivery that the value may be thus ascertained so far as it may affect the performance of the contract. In other cases the value of the property, as between the principal and the trustee, shall be estimated and ascertained by the appraisal of 3 disinterested men chosen, one by the trustee, one by the officer and one by the principal if he sees cause; and if he neglects or refuses, by the officer. They shall all be duly sworn to appraise the same and the officer, justice and appraisers shall certify their doings on the execution.



14 §2621. Part of goods taken; delivery of residue

When a part of such goods and articles is taken on execution, the trustee may deliver the residue to the principal or tender it to him within 30 days after satisfaction of the execution, as he might have delivered the whole.



14 §2622. Disposal of surplus

Any surplus money remaining in the hands of the officer after satisfying the execution and fees shall be paid to the principal, if within his precinct; if not, to the trustee.



14 §2623. Trustee process after commitment of debtor

When a judgment creditor has caused the debtor to be committed on execution and afterwards discovers goods, effects or credits of the debtor not attachable by ordinary process of law, he may have the benefit of the trustee process like any other creditor if, within 7 days after service of the process, he discharges the debtor from prison by a written direction to the jailer stating the reason therefor, but such discharge shall not annul or affect the judgment.



14 §2624. Defendant summoned as trustee of plaintiff

When an action is brought for the recovery of a demand and the defendant is summoned as a trustee of the plaintiff, the action shall be continued to await the disclosure of the trustee unless the court otherwise orders, and if the defendant is adjudged trustee, the disclosure and the proceedings thereon may be given in evidence on the trial of the action between the trustee and his creditor.



14 §2625. Defendant in pending action summoned as trustee of plaintiff

If, during the pendency of an action, the defendant is summoned as trustee of the plaintiff, the first action may nevertheless proceed so far as to ascertain by a verdict or otherwise, what sum, if any, is due from the defendant; but the court may, on motion of the plaintiff in the trustee action, continue it for judgment until the termination of the trustee action, or until the attachment therein is dissolved by the discharge of the trustee or satisfaction of the judgment otherwise.



14 §2626. Defendant not judged trustee after judgment in first action

If the first action is not continued and judgment is rendered therein, the defendant shall not afterwards be adjudged a trustee on account of the demand thus recovered against him while he is liable to an execution thereon.



14 §2627. Before final judgment, defendant judged trustee in other action

If, before final judgment is rendered in the first action, the defendant in that action is adjudged trustee in the other and pays thereon the money demanded in the first action or any part of it, the fact shall be stated on the record of the first action and judgment therein shall be rendered for the costs due to the plaintiff and for such part of the debt or damages, if any, as remains due and unpaid.



14 §2628. Money or thing trusteed before it is payable

Any money or other thing due absolutely to the principal defendant may be attached before it has become payable, but the trustee is not required to pay or deliver it before the time appointed therefor by the contract.



14 §2629. Goods fraudulently conveyed, trusteed

If an alleged trustee has in his possession goods, effects or credits of the principal defendant which he holds under a conveyance fraudulent and void as to the defendant's creditors, he may be adjudged a trustee on account thereof, although the principal defendant could not have maintained an action therefor against him.



14 §2630. Retention of pay due trustee; unliquidated damages excepted

Every trustee may retain or deduct out of the goods, effects and credits in his hands all his demands against the principal defendant, of which he could have availed himself if he had not been summoned as trustee, by way of counterclaim on trial or by a setoff of judgments or executions between himself and the principal defendant, except unliquidated damages for wrongs and injuries. He is liable for the balance only, after their mutual demands are adjusted.



14 §2631. Amount chargeable to trustee

When a person is adjudged trustee on disclosure in the original action, the amount for which he is chargeable shall be fixed by the court, subject to appeal, and be conclusive in proceedings after judgment unless, for cause shown, an additional disclosure is allowed. On default, the amount need not be expressed in the judgment. In all proceedings after judgment, if he is adjudged trustee, the amount for which he is chargeable shall be set forth.



14 §2632. Discharge no bar to principal's claim

If an alleged trustee is discharged, the judgment shall be no bar to an action brought by the principal defendant against him for the same demand.






Article 2: EXAMINATION AND DISCLOSURE

14 §2701. Liability of trustee for failure to disclose

If a person resident in the county in which the action is commenced is summoned and neglects to serve a disclosure under oath submitting to examination within the time required therefor, without reasonable excuse, he is liable for all costs afterwards arising in the action, to be paid out of his own goods or estate if judgment is rendered for the plaintiff, unless paid out of the goods or effects in his hands belonging to the principal.



14 §2702. False disclosure

Whoever, summoned as trustee, upon his examination willfully and knowingly answers falsely, shall be deemed guilty of perjury, and shall pay to the plaintiff in the action so much of the judgment recovered against the principal defendant as remains unsatisfied, with interest and costs, to be recovered in a civil action.



14 §2703. Commissioner to take disclosure

The court in which the action is pending may appoint a commissioner to take the trustee's examination and disclosure when any reasonable cause appears and may prescribe the notice to be given to the plaintiff of the time and place thereof. Upon return of such service, the examination and disclosure shall be taken and sworn to before the commissioner, and being certified by him and returned to court, the same proceedings may be had thereon as if it had been in court.



14 §2704. Trustee leaving State discloses before notary

When a person summoned as trustee is about to depart from the State or go on a voyage and not return before his disclosure under oath is required to be served, he may apply to a notary public of the county where he resides for a notice to the plaintiff to appear before the notary at a place and time appointed for taking his disclosure. On service made and returned according to the order of the notary, the examination and disclosure shall be taken and sworn to before him; and being certified and returned to the court, the same proceedings may be had thereon as if it had been in court. [1981, c. 456, Pt. A, §52 (AMD).]

SECTION HISTORY

1981, c. 456, §A52 (AMD).



14 §2705. Trustee may disclose by consent

The examination and disclosure of any person summoned as trustee may be taken, as provided in section 2704, when the plaintiff and trustee consent thereto.



14 §2706. Disclosure sworn to

The disclosure, when completed and subscribed by the trustee, shall be sworn to by him in open court or before a notary public. [1981, c. 456, Pt. A, §53 (AMD).]

SECTION HISTORY

1981, c. 456, §A53 (AMD).



14 §2707. Examination of trustee

If the plaintiff thinks proper to examine the supposed trustee on oath, the answers may be taken in the county in which the trustee resides before a Justice of the Superior Court or a notary public. [1981, c. 456, Pt. A, §53 (AMD).]

SECTION HISTORY

1981, c. 456, §A53 (AMD).



14 §2708. Disclosure under oath

When a trustee has submitted himself to examination on oath in court, his disclosure may be sworn to before a justice of the court or a notary public, and being filed in court, shall have the same effect as if sworn to in open court. [1981, c. 456, Pt. A, §53 (AMD).]

SECTION HISTORY

1981, c. 456, §A53 (AMD).



14 §2709. Trustee may submit statement of facts

If a person summoned admits that he has in his hands goods, effects or credits of the principal or wishes to refer that question to the court upon the facts, he may make a declaration of such facts as he deems material and submit himself thereupon to a further examination on oath. Such declaration and further examination, if any, shall be sworn to as before provided for in this chapter.



14 §2710. Disclosure deemed true

The answers and statements sworn to by a trustee shall be deemed true in deciding how far he is chargeable until the contrary is proved, but the plaintiff, defendant and trustee may allege and prove any facts material in deciding that question.



14 §2711. Time extended for trustee to disclose

The plaintiff and supposed trustee may by agreement entered on the docket extend the time within which the supposed trustee may make disclosure, preserving all the advantages that he would have on appearing and disclosing within the time required.



14 §2712. Disclosure of property mortgaged to trustee

When a trustee states in his disclosure that he had, at the time when the process was served on him, in his possession property not exempted by law from attachment, mortgaged, pledged or delivered to him by the principal defendant to secure the payment of money due to him and that the principal defendant has an existing right to redeem it by payment thereof, the court before which the action is pending shall order that on payment or tender of such money by the plaintiff to said trustee within such time as the court orders and while the right of redemption exists, he shall deliver the property to the officer serving the process, to be held and disposed of as if it had been attached on mesne process; and in default thereof, that he shall be charged as the trustee of the principal debtor. This order shall be entered on the records of the court.



14 §2713. Excess determined by court or jury

If it appears that the plaintiff has complied with the order of the court and that the trustee has refused or neglected to comply therewith, the court shall enter up judgment against him for the amount due and returned unsatisfied on the execution if there appears to be in his hands such an amount of the property mortgaged over and above the sum due him; but if not, then for the amount of said property exceeding that sum, if any. The amount of this excess shall be determined by the court or jury.



14 §2714. On disclosure trustee delivers property to officer

If, by the disclosure, it appears that the property in the hands of the supposed trustee was mortgaged, pledged or subject to a lien to indemnify him against any liability or to secure the performance of any contract or condition and that the principal defendant has an existing right to redeem it, the court may order that, upon the discharge of such liability or the performance of such contract or condition by the plaintiff, within such time as the court orders and while the right of redeeming exists, such trustee shall deliver the property to the officer, to be by him held and disposed of as if it had been attached.






Article 3: INTEREST SUBJECT TO REDEMPTION

14 §2751. Demands assigned as security trusteed and redeemed

When it appears that a person summoned as trustee is indebted to the principal defendant on any demand on which he might be held as trustee, but that it has been conditionally assigned as security and the principal defendant has a subsisting right to redeem it, the court may order that on fulfillment of such conditions by the plaintiff within the time fixed by the court and while the right to redeem exists, the trustee shall be held for the full amount of such demand. When the court is satisfied that its order has been complied with, it may charge the trustee accordingly.



14 §2752. Plaintiff's rights in case of redemption

The officer making demand on the trustee upon the execution shall first deduct from the amount received by him the sum paid by the plaintiff to redeem, if any, with interest and shall apply the balance on the execution. If the demand has been redeemed otherwise than by the payment of money, the plaintiff shall be subrogated for the holder thereof and have the same rights and remedies against the principal defendant, and may enforce them, at his own expense, in the name of such holder or otherwise.






Article 4: SALE ON EXECUTION

14 §2801. Trustee's articles delivered to officer for sale

When a person summoned as trustee is bound to deliver to the principal defendant any specific articles, he shall deliver them or so much thereof as may be necessary, to the officer holding the execution. They shall be sold by the officer and the proceeds applied and accounted for as if they had been taken on execution in common form.



14 §2802. Remedy where trustee refuses to deliver

If the trustee neglects or refuses to deliver them, or sufficient to satisfy the execution, the judgment creditor has his remedy on motion as provided in sections 2951 to 2955 and section 3001; and the debtor has his remedy for an overplus belonging to him as at common law.



14 §2803. Disposal of proceeds

The officer, having sold on execution any personal property delivered to him by virtue of this chapter, after deducting the fees and charges of sale, shall pay to the plaintiff the sum by him paid or tendered to the trustee or applied in the performance of such contract or condition or discharge of such liability and the interest from the time of such payment, tender or application to the time of sale. So much of the residue as is required therefor, he shall apply in satisfaction of the plaintiff's judgment and pay the balance, if any, to the debtor, first paying the trustee his costs accruing as provided in section 2902.



14 §2804. Trustee may sell mortgaged property

Nothing contained in this chapter shall prevent the trustee from selling the goods in his hands for the payment of the sum for which they were mortgaged, pledged or otherwise liable, at any time before the amount due to him is paid or tendered, if the sale would have been authorized by the terms of the contract between him and the principal defendant.






Article 5: DEATH OF TRUSTEE

14 §2851. Goods held by administrator

If a person summoned as a trustee in his own right dies before the judgment recovered by the plaintiff is satisfied, the goods, effects and credits in his hands at the time of attachment remain bound thereby, and his executors or administrators are liable therefor as if the summons had been originally served on them.



14 §2852. Before judgment; administrator cited

If he dies before judgment in the original action, his executor or administrator may appear voluntarily or may be cited to appear as in case of the death of a defendant in an ordinary action. Further proceedings shall then be conducted as if the executor or administrator had been originally summoned as trustee; except that the examination of the deceased, if any had been taken and filed, shall have the same effect as if he were living.



14 §2853. Failure of administrator to appear; judgment rendered

If in such case the executor or administrator does not appear, the plaintiff, instead of suggesting the death of the deceased, may take judgment against him by default or otherwise, as if he were living. The executor or administrator shall pay, on the execution, the amount which he would have been liable to pay to the principal defendant. He shall be thereby discharged from all demands on the part of the principal defendant in the action for the amount so paid, as if he had himself been adjudged trustee.



14 §2854. Failure of executor or administrator to pay; plaintiff proceeds on motion

If the executor or administrator in the case last mentioned does not voluntarily pay the amount in his hands, the plaintiff may proceed on motion as if the judgment in the first action had been against him as trustee, but if he is discharged, he may recover costs or not at the discretion of the court.



14 §2855. Death of trustee within 30 days after judgment; procedure to preserve attachment

If any person against whom execution issues as trustee is not living at the expiration of 30 days after final judgment in the action, the demand, to be made by force of the execution for continuing the attachment as provided in section 2956, may be made on his executor or administrator at any time within 30 days after his appointment with the same effect as if made within 30 days after the judgment.



14 §2856. Execution where administrator judged trustee

When an executor or administrator is adjudged trustee on account of goods, effects or credits in his hands or possession merely as executor or administrator in an action originally commenced against him as a trustee, or against the deceased, the execution shall not be served on his own goods or estate or on his person; but he is liable for the amount in his hands, in like manner and to the same extent only, as he would have been to the principal defendant if there had been no trustee process.



14 §2857. Remedy on bond where executor or administrator fails to pay

If after final judgment against an executor or administrator for any certain sum due from him as trustee he neglects to pay it, the original plaintiff in the foreign attachment has the same remedy for recovering the amount, either upon a suggestion of waste or by an action on the administration bond, as the principal defendant in the foreign attachment would have had upon a judgment recovered by himself for the same demand against the executor or administrator.






Article 6: COSTS AND EXPENSES

14 §2901. Discontinuance of action

When a trustee action is discontinued or settled by the principal parties to the action, the trustee is entitled to no costs if the plaintiff or the plaintiff's attorney, at least 7 days before the trustee's disclosure under oath is required to be served, notifies the trustee in writing that the action has been discontinued. Upon conclusion of the principal action, when the goods, effects or credits trusteed are not to be used to satisfy a judgment, the plaintiff or the plaintiff's attorney shall notify the trustee in writing within 30 days of the extinguishment of plaintiff's claim to such property. [2003, c. 149, §8 (AMD).]

If the trustee discloses possession of goods, effects or credits of the principal defendant, or by virtue of default is adjudged trustee, and the trusteed funds are not collected or released within 7 years, they must be presumed abandoned under Title 33, chapter 41 unless the trustee is served with a certificate of the clerk of the appropriate court, between 30 and 90 days prior to such date, evidencing that the principal action is still pending. [2003, c. 149, §8 (NEW).]

SECTION HISTORY

2003, c. 149, §8 (AMD).



14 §2902. Trustee entitled to costs; payment

If any supposed trustee serves within the time required therefor a disclosure under oath declaring that at the time of the service of the trustee process upon him he had no goods, effects or credits of the principal in his possession and submitting himself to an examination, on oath, he is entitled to his costs as in civil actions where issue is joined for trial. If adjudged a trustee, he may deduct his costs from the goods, effects and credits in his hands and he shall be chargeable for the balance only to be paid on the execution. If such goods, effects and credits are not of sufficient value to discharge the costs taxed in his favor, he shall have judgment and execution against the plaintiff for the balance of such costs, after deducting the sum disclosed, in the same manner as if he had been discharged.



14 §2903. Lien for costs on articles at hand; payment by officer

Where any person is adjudged trustee for specific articles in his hands, he has a lien thereon for his costs. The officer who disposes thereof on execution shall pay the trustee the amount due him for costs and deduct it from the amount of sale and account to the creditor for the balance. The amount of such fees shall be indorsed on the execution by the clerk and be evidence of the lien.



14 §2904. Compensation when trustee in another county

When the trustee, at the time when the summons was served on him, did not live in the county where the summons is returnable, the court shall, in case of his discharge, allow him, in addition to his legal fee, a reasonable compensation for his time and expenses in appearing and defending.



14 §2905. Trustees jointly liable for costs

When several trustees, resident in the county where the action is pending, are summoned and neglect to appear, the judgment for costs shall be rendered against them jointly.



14 §2906. Costs when trustees out of county or reside out of State

Persons summoned as trustees, residing out of the county where the action is pending, are not liable for any costs arising on the original process. If the person summoned as trustee is out of the State at the time the summons is served on him and appears within 20 days after his return, he shall be allowed his costs and charges as if he had appeared at the time otherwise required therefor.



14 §2907. Action fails, costs for defendant and trustee

When the plaintiff does not support his action, the court shall award costs against him in favor of the principal and in favor of the persons summoned as trustees severally who appeared and submitted to examination on oath, and several executions shall issue accordingly.



14 §2908. No costs for trustee unless he appears

When a person, summoned as trustee, does not come into court and declare that he had no property or credits of the principal in his hands when the summons was served and submit himself to examination on oath, the court shall not award costs in his favor although the action is voluntarily dismissed.



14 §2909. Trustee's liability for costs

If the amount disclosed is as large as the sum recovered in the action, the trustee is liable to no costs after service of the trustee process upon him; otherwise, he is liable to legal costs.



14 §2910. Trustee's failure to pay costs when liable

If the person summoned as trustee and liable for costs as provided in section 2701 does not voluntarily pay them when demanded by the officer serving the execution, the officer shall state the fact in his return thereon. If it appears thereby that the costs have not been paid by anyone, the court shall award execution against such trustee for the amount thereof.









Subchapter 2: PROCEDURE AFTER JUDGMENT

Article 1: GENERAL PROVISIONS

14 §2951. Motion by plaintiff against trustee

When a person adjudged a trustee in the original action does not, on demand of the officer holding the execution, pay over and deliver to him the goods, effects and credits in his hands and the execution is returned unsatisfied, the plaintiff may on motion in the original action require the trustee to show cause why judgment and execution should not be awarded against him and his own goods and estate for the sum remaining due on the judgment against the principal defendant. A trustee who has not appeared shall be given such notice as the court may direct.



14 §2952. Judgment against trustee where no examination

After notice of a motion under section 2951 has been served, if the person neglects to appear and answer to the motion, that person must be defaulted and adjudged trustee to the extent that the person holds goods, effects or credits of the principal defendant otherwise available to satisfy the unsatisfied portion of final judgment. Nothing in this section limits the additional remedies available under this chapter for the trustee's failure to disclose, including the assessment of costs under section 3102. [2003, c. 149, §9 (AMD).]

SECTION HISTORY

2003, c. 149, §9 (AMD).



14 §2953. Judgment when all trustees default

When all the trustees are defaulted in proceedings after judgment, not having been examined in the original action, the court may enter up joint or several judgments, as the case requires, and issue execution in common form.



14 §2954. Default on proceedings after judgment

If a trustee defaulted on proceedings after judgment was examined in the original action, judgment shall be rendered on the facts stated in his disclosure or proved at the trial, for such part of the goods, effects and credits for which he is chargeable as trustee as remain in his hands, if any, or so much thereof as is then due and unsatisfied on the judgment against the principal defendant. If it appears that such person paid and delivered the whole amount thereof on the execution issued on the original judgment, he is not liable for costs on the proceedings after judgment.



14 §2955. Trustee may be examined again though examined in original action

If he had been examined in the original action, the court may permit or require him to be examined anew in the proceedings after judgment. He may then prove any matter proper for his defense. The court may enter such judgment as law and justice require, upon the whole matter appearing on such examination and trial.



14 §2956. Goods not demanded in 30 days are liable to other attachment

When a person is adjudged trustee, if the goods, effects and credits in his hands are not demanded of him by virtue of the execution within 30 days after final judgment, their attachment by the original process is dissolved and they are liable to another attachment as though the prior attachment had not been made; but when the debt due from the trustee to the principal defendant is payable at a future day or specific property is in his hands which he is bound to deliver at a future day, the attachment continues until the expiration of 30 days after such debt is payable in money or the property is demanded of the trustee.



14 §2957. Principal may recover where no 2nd attachment

If there is no 2nd attachment, the principal defendant may recover the goods, effects and credits, if not so demanded, as if they had not been attached.



14 §2958. Demand where trustee out of State or lacks dwelling in State

When the officer holding an execution cannot find the trustee in the State, a copy of the execution may be left at his dwelling house or last and usual place of abode, with notice to the trustee indorsed thereon and signed by the officer, signifying that he is required to pay and deliver, towards satisfying such execution, the goods, effects and credits for which he is liable. When such trustee has no dwelling house or place of abode in the State, such copy and notice may be left at his dwelling house or place of abode without the State or be delivered to him personally by the officer or other person by his direction. Such notice in either case is a sufficient demand for the purposes mentioned in sections 2956 and 2957.



14 §2959. Effect of judgment against trustee

A judgment against any person as trustee discharges him from all demands by the principal defendant or his executors or administrators for all goods, effects and credits paid, delivered or accounted for by the trustee thereon. If he is afterwards sued for the same by the defendant or his executors or administrators, such judgments and disposal of the goods, effects and credits, being proved, shall be a bar to the action for the amount so paid or delivered by him. Such payment, delivery or accounting for may be made either to the officer holding the execution or to the plaintiff or his attorney of record, and may be proved by the officer's return upon the execution, by indorsement made thereon by the plaintiff or his attorney of record or by any other competent evidence.



14 §2960. Trustee process on judgment dismissed; costs

When trustee process is used in connection with an action on a judgment on which execution might legally issue and it appears to the court that, at the time of bringing it, the defendant openly had visible property liable to attachment sufficient to satisfy such judgment, or that it was brought for the purpose of vexation or to accumulate costs, it shall at any time on motion be dismissed, with costs to the defendant.






Article 2: COSTS AND EXPENSES

14 §3001. Liability for costs if discharged in proceedings after judgment

If the trustee appears and answers in the proceedings after judgment and was not examined in the original action, he may be examined as he might have been in the original action. If, on such examination, he appears not chargeable, the court shall render judgment against him for costs only, if resident in the county where the original process was returnable; but if not resident in such county, he shall not pay or recover costs.



14 §3002. Trustee exempt from costs in proceedings after judgment

If a person summoned as trustee is prevented from appearing in the original action by absence from the State or any other reason deemed sufficient by the court and a default is entered against him, he is not liable for costs in the proceedings after judgment; but, on his disclosure, the court may allow him his reasonable costs and charges, to be retained or recovered as if he had appeared in the original action.






Article 3: APPEALS

14 §3051. On appeal whole case re-examined by law court

Whenever objections are made to the ruling and decision of a justice as to the liability of a trustee, the whole case may be reexamined and determined by the law court on appeal and remanded for further disclosure or other proceedings, as justice requires.









Subchapter 3: DISTRICT COURTS

14 §3101. Form and service of trustee summons

When a trustee process is issued by a District Court, the summons shall be substantially in the form used in the Superior Court, and be served 7 days before the return day in the same manner as in the Superior Court; and shall be brought in the division where either of the supposed trustees resides. If not so brought, it shall be dismissed and the trustees shall recover their costs.



14 §3102. Default for nonappearance; costs

When the person summoned under section 3101 does not appear and answer to the action, that person must be defaulted, adjudged trustee to the extent provided in section 2614 and be liable to costs. If that person appears at the return day and submits to an examination on oath and is discharged, the person must be allowed legal costs. If the person is charged, the person may retain the amount of costs. When the plaintiff dismisses the action against the trustee or the principal, the trustee must be allowed costs. [2003, c. 149, §10 (AMD).]

SECTION HISTORY

2003, c. 149, §10 (AMD).



14 §3103. Subsequent proceedings; discharge if judgment less than $5 except counterclaim

All subsequent proceedings in such actions shall be the same as in the Superior Court, varying the forms as circumstances require. When, in a trustee action before such District Court, the debt recovered against the principal is less than $5, the trustee shall be discharged unless the judgment is so reduced by means of a counterclaim filed.



14 §3104. Execution where principal or trustee moves

If, after a judgment is rendered in such trustee process, the principal defendant or trustee removes from the county in which it was rendered, such court may issue execution against either, directed to the proper officer of any other county where he is supposed to reside.



14 §3105. Discharge of trustee in another county

When an action is brought against a trustee in a county where he resides but where neither the plaintiff nor defendant resides, and the trustee is discharged or the action is dismissed as to him, the action shall still proceed if there was legal service on the principal defendant, unless it is set forth by motion or answer and established on hearing that the trustee was collusively included in the action for the purpose of giving the court in such county jurisdiction.









Chapter 502: ENFORCEMENT OF MONEY JUDGMENTS

14 §3120. Purpose

The purpose of this chapter is to provide an efficient procedure for the enforcement of money judgments. It is not an exclusive procedure and may be utilized with any other available procedure. [1987, c. 184, §1 (NEW).]

SECTION HISTORY

1987, c. 184, §1 (NEW).



14 §3121. Definitions

For the purposes of this chapter, unless the context otherwise indicates, the following words shall have the following meanings: [1971, c. 408, §1 (NEW).]

1. Earnings. "Earnings" means compensation paid or payable for personal services, whether denominated as wages, salary, commissions, bonuses or otherwise, and includes periodic payments pursuant to a pension or retirement program.

[ 1971, c. 408, §1 (NEW) .]

2. Disposable earnings. "Disposable earnings" means that part of the earnings of any judgment debtor remaining after the deduction from those earnings of any amounts required by law to be withheld.

[ 1971, c. 408, §1 (NEW) .]

2-A. Individual. "Individual" means only a natural person.

[ 1987, c. 184, §2 (NEW) .]

3. Judgment creditor. "Judgment creditor" means any person, corporation, partnership or other entity who or which is the owner of any judgment unsatisfied in whole or in part, and the Department of Human Services when it is collecting child support.

[ 1995, c. 419, §6 (AMD) .]

4. Judgment debtor. "Judgment debtor" means any person, corporation, partnership or other entity against whom or which a judgment has been entered and that judgment is unsatisfied in whole or in part.

[ 1971, c. 408, §1 (NEW) .]

5. Person. "Person" means an individual, trust, estate, partnership, association, company, corporation, political subdivision or instrumentality of the State.

[ 1987, c. 184, §2 (NEW) .]

6. Sheriff. For the purposes of sections 3134 to 3136, "sheriff" means a sheriff, deputy sheriff, police officer, special police officer or constable.

[ 1987, c. 184, §2 (NEW) .]

Whenever a judgment creditor, judgment debtor or a 3rd party is a corporation or other legal entity and is required to perform any act under this chapter, such acts shall be performed by the officers, directors or managing agents of the entity or by the persons controlling the entity, whichever is appropriate. Except where personal appearance or testimony is required in response to a subpoena or civil order of arrest under this chapter, the judgment creditor, judgment debtor or 3rd party may act by or through an attorney. [1987, c. 184, §3 (AMD).]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1987, c. 184, §§2,3 (AMD). 1995, c. 419, §6 (AMD).



14 §3121-A. Venue

1. Commencement of proceedings. Notwithstanding Title 4, section 155 and any provisions set forth elsewhere, and except as provided in subsection 2 and Title 19-A, section 2361, subsection 2, any proceeding under this chapter must be commenced in a division of the District Court as follows.

A. Except as provided in paragraph D, if the judgment debtor is an individual who resides within this State, the proceeding must be commenced in the division in which the judgment debtor resides. [1995, c. 419, §7 (AMD).]

B. Except as provided in paragraph D, if the judgment debtor is a nonresident individual, the proceeding must be commenced in the division in which the debtor is commorant. [1995, c. 419, §7 (AMD).]

C. Except as provided in paragraph D, if the judgment debtor is not an individual, the proceeding must be commenced in a division in which the debtor maintains a place of business. If the judgment debtor does not maintain a place of business in this State, the proceeding must be commenced in a division in which a civil summons could be served upon the debtor or in any division in which the action resulting in the judgment could have been brought. [1995, c. 419, §7 (AMD).]

D. Any proceeding under this chapter may be commenced in the division where the judgment creditor, if an individual, resides or, if not an individual, has a place of business, except that a consumer debt proceeding must be commenced, at the option of the creditor, in the division where the consumer transaction occurred or where the judgment debtor resides. Consumer debts are limited to debts arising from purchases that are primarily for personal, family or household purposes. [1989, c. 655, (AMD).]

[ 1995, c. 694, §17 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Civil order of arrest; contempt. Any proceeding under this chapter in which the judgment debtor is an individual who resides in this State shall be transferred to the division in which the debtor resides immediately after:

A. The issuance of a civil order of arrest pursuant to section 3134, subsection 1, or section 3136; or [1987, c. 184, §4 (NEW).]

B. The filing of a motion for contempt pursuant to section 3134, subsection 2. [1987, c. 184, §4 (NEW).]

The division in which the judgment debtor resides shall be set forth in the affidavit or statement under oath required by section 3134, subsection 1 or 2, or section 3136, subsection 1. Any civil order of arrest issued pursuant to section 3134, subsection 1, or section 3136, and any contempt subpoena or civil contempt order issued pursuant to section 3134, subsection 2, shall be returnable only to the division in which the judgment debtor resides if that debtor is an individual who resides in this State. Any proceedings in which the judgment debtor is not such a resident individual shall be maintained as provided in subsection 1.

[ 1987, c. 184, §4 (NEW) .]

3. Improper venue, transfer, objection. If any proceeding under this chapter is brought or continued in the wrong division, the court, upon motion or its own initiative, may transfer the proceeding to the proper division. Any objection to improper venue is waived if not made before the entry of any order under this section after the appearance of the judgment debtor before the court. The court, at any time and upon motion or its own initiative, may transfer a proceeding under this subsection to another division for the convenience of the parties or witnesses, or in the interest of justice or equity.

[ 1987, c. 184, §4 (NEW) .]

4. Consent. With the approval of the court, any proceeding under this chapter may be commenced or continued in any division consented to by the judgment debtor and the judgment creditor.

[ 1987, c. 184, §4 (NEW) .]

SECTION HISTORY

1987, c. 184, §4 (NEW). 1989, c. 655, (AMD). 1995, c. 419, §7 (AMD). 1995, c. 694, §D17 (AMD). 1995, c. 694, §E2 (AFF).



14 §3122. Subpoenas

1. Disclosure subpoena. A judgment creditor, for the purpose of determining the ability of the judgment debtor to satisfy the judgment, may subpoena the judgment debtor by disclosure subpoena to appear before a judge of the District Court. The subpoenas shall be issued in blank by the clerks of the District Court. The subpoena shall set forth the title of the action; the date and place where the judgment debtor is ordered to appear for the disclosure hearing; an order to produce any documents requested by the judgment creditor; a warning that failure to obey the subpoena may result in the arrest of that person or an order to the debtor's employer to withhold a portion of the debtor's wage, or both; and a notification that the debtor is entitled to be heard on issues concerning his ability to pay the judgment and whether his income or assets are exempt from court order.

[ 1987, c. 184, §5 (NEW) .]

2. Witness subpoena. Any party may subpoena any witness to any hearing provided for in this chapter in the manner authorized by law.

[ 1987, c. 184, §5 (NEW) .]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 429, (AMD). 1973, c. 477, §§1,2 (AMD). 1981, c. 389, §1 (RPR). 1987, c. 184, §5 (RPR).



14 §3123. Service disclosure of subpoena

1. Service on individual.

[ 1997, c. 21, §1 (RP) .]

2. Service on nonindividual.

[ 1997, c. 21, §1 (RP) .]

3. Service of disclosure subpoena. Service of the disclosure subpoena on a judgment debtor must be made by delivering a copy of the subpoena to the judgment debtor by any method by which service of civil summons may be made at least 10 days prior to the disclosure hearing.

[ 1997, c. 21, §2 (NEW) .]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 477, §3 (AMD). 1981, c. 389, §2 (AMD). 1987, c. 184, §6 (RPR). 1997, c. 21, §§1,2 (AMD).



14 §3124. Successive disclosures

A judgment creditor may subpoena the judgment debtor to disclose no more often than once every 6 months, except upon motion for good cause shown. [1971, c. 408, §1 (NEW).]

SECTION HISTORY

1971, c. 408, §1 (NEW).



14 §3125. Appearance and examination of the debtor

1. Disclosure hearing. Unless there is an agreement which meets the requirements of subsection 2, the judgment debtor shall appear at the time and place indicated in the subpoena for a hearing to determine his ability to pay the judgment. The debtor shall be placed under oath and shall disclose his income, assets and any other information which will aid the judgment creditor in enforcing the judgment. Unless the debtor fails to appear for the disclosure hearing, testimony of the debtor shall be taken before the court issues any order pursuant to this chapter.

[ 1987, c. 184, §7 (NEW) .]

2. Agreement. If the creditor or the debtor, at or prior to the disclosure hearing, presents the court with a written agreement for an order pursuant to section 3126-A with affidavit signed by the judgment debtor on a form provided by the District Court, the court may enter an order for an installment payment in the amount agreed upon by the parties or a lesser amount without the necessity of appearance by the parties. In determining whether to accept, reject or modify to a lesser amount the agreement of the parties, the court shall apply the factors set forth in section 3126-A, subsection 4.

[ 1999, c. 587, §1 (AMD) .]

3. Continuances. A continuance of the disclosure hearing may be granted for good cause.

[ 1987, c. 184, §7 (NEW) .]

4. Witnesses. Either party may subpoena any witness to the disclosure hearing for the purpose of taking testimony as to the ability of the judgment debtor to satisfy the judgment.

[ 1987, c. 184, §7 (NEW) .]

5. Orders. In appropriate circumstances, the court may issue any combination of orders allowed by this chapter.

[ 1987, c. 184, §7 (NEW) .]

6. Termination. If the court is satisfied that the debtor has no earnings, property or other assets from which he can satisfy the judgment, in whole or in part, the disclosure shall be terminated. Failure of the judgment creditor to appear at the time and date set forth in the subpoena shall result in a termination of the disclosure hearing. Any dismissal or withdrawal of the disclosure subpoena by the judgment creditor after it has been served on the debtor shall be considered a termination of the disclosure hearing. A terminated hearing shall be considered a completed hearing for the purposes of section 3124.

[ 1987, c. 184, §7 (NEW) .]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1987, c. 184, §7 (RPR). 1987, c. 708, §7 (AMD). 1999, c. 587, §1 (AMD).



14 §3125-A. Debtor subject to loss or suspension of right to operate or register a motor vehicle

A judgment debtor subject to suspension or loss of the right to operate or register a motor vehicle under Title 29-A, section 2251, subsection 10 may request a disclosure hearing on the issue of how to satisfy the judgment. The court may enter an order for an installment payment agreement in the manner agreed upon by the parties or a modified order in accord with the factors set forth in section 3126-A, subsection 4. If the parties fail to reach an agreement for an order, the judgment debtor may ask the court for the entry of an installment payment agreement in consideration of those factors. [1999, c. 587, §2 (AMD).]

SECTION HISTORY

1991, c. 699, §1 (NEW). 1995, c. 65, §A37 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 587, §2 (AMD).



14 §3126. Fees and costs

The disclosure subpoena, return of service and the writ of execution or an attested copy thereof shall be filed with the clerk, together with a filing fee as established by the Supreme Judicial Court pursuant to Title 4, section 175. The fee and actual costs of service shall be added to the judgment, unless the judgment creditor or his attorney fails to appear in accordance with section 3125 or unless the judge orders otherwise. Costs of service incurred by the creditor, in addition to the filing fee and the service of the disclosure subpoena, may be imposed upon the judgment debtor or the 3rd party at the discretion of the court. [1987, c. 184, §8 (AMD).]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1985, c. 506, §B11 (AMD). 1987, c. 184, §8 (AMD).



14 §3126-A. Installment payments

Following a disclosure hearing, the court shall determine the amount, if any, of the installment payments that the judgment debtor must make to the judgment creditor. [1999, c. 587, §3 (NEW).]

1. Definition. For purposes of this section, "exempt income" means the debtor's right to receive:

A. A social security benefit, unemployment compensation or a local public assistance benefit; [1999, c. 587, §3 (NEW).]

B. A veteran's benefit; [1999, c. 587, §3 (NEW).]

C. A disability, illness or unemployment benefit; [1999, c. 587, §3 (NEW).]

D. Alimony, support or separate maintenance, to the extent reasonably necessary for the support of the debtor and any dependents of the debtor; and [1999, c. 587, §3 (NEW).]

E. A payment or account under a stock bonus, pension, profit sharing, annuity, individual retirement account or similar plan to the extent described in section 4422, subsection 13, paragraph E. [1999, c. 587, §3 (NEW).]

[ 1999, c. 587, §3 (NEW) .]

2. Installment payment order not permitted. The court may not order a judgment debtor to make installment payments if the judgment debtor is receiving or will receive money or earnings only from a source or sources exempt from attachment and execution under sections 4421 to 4426.

[ 1999, c. 587, §3 (NEW) .]

3. Maximum amount of earnings subject to installment payment order. In the case of a judgment debtor who is an individual, the maximum amount of earnings for any workweek that is subject to an installment order may not exceed the least of:

A. Twenty-five percent of the sum of the judgment debtor's disposable earnings and exempt income for that week; [1999, c. 587, §3 (NEW).]

B. The amount by which the sum of disposable earnings and exempt income for that week exceeds 40 times the minimum hourly wage prescribed by 29 United States Code, Section 206(a)(1); or [1999, c. 587, §3 (NEW).]

C. The total amount of disposable earnings. [1999, c. 587, §3 (NEW).]

[ 1999, c. 587, §3 (NEW) .]

4. Factors to consider in determining amount of installment payment order. In determining the amount of installment payments, the court may take into consideration:

A. The reasonable requirements of the judgment debtor and the judgment debtor's dependents; [1999, c. 587, §3 (NEW).]

B. Any payments the judgment debtor is required to make to satisfy other judgment orders or wage assignments; [1999, c. 587, §3 (NEW).]

C. Other judgment orders or wage assignments that have priority; [1999, c. 587, §3 (NEW).]

D. The amount due on the judgment; [1999, c. 587, §3 (NEW).]

E. The amount of money or earnings being or to be received; and [1999, c. 587, §3 (NEW).]

F. Any other factors the court considers material and relevant. [1999, c. 587, §3 (NEW).]

[ 1999, c. 587, §3 (NEW) .]

5. Manner of making payments. The court may prescribe the time, place and manner in which payments are to be made.

[ 1999, c. 587, §3 (NEW) .]

6. Certain orders not subject to limitations. The limitations set forth in subsection 3 do not apply to:

A. An order for the support of any person issued by a court of competent jurisdiction or in accordance with an administrative procedure if the administrative procedure is established by state law, affords substantial due process and is subject to judicial review; [1999, c. 587, §3 (NEW).]

B. An order of any court of the United States having jurisdiction over cases under 11 United States Code, chapter 13; or [1999, c. 587, §3 (NEW).]

C. A debt due for state or federal tax. [1999, c. 587, §3 (NEW).]

[ 1999, c. 587, §3 (NEW) .]

7. Maximum earnings subject to garnishment. The maximum part of the aggregate disposable earnings of an individual for any workweek that is subject to garnishment to enforce an order for the support of any person may not exceed:

A. When the individual is supporting a spouse or dependent child, other than a spouse or child with respect to whose support such order is used, 50% of that individual's disposable earnings for that week; and [1999, c. 587, §3 (NEW).]

B. When the individual is not supporting such a spouse or dependent child described in paragraph A, 60% of that individual's disposable earnings for that week. [1999, c. 587, §3 (NEW).]

If the support order being enforced is made with respect to a period that is prior to the 12-week period that ends with the beginning of that workweek, the percentage of disposable earnings subject to the garnishment is 55% under paragraph A and 65% under paragraph B.

[ 1999, c. 587, §3 (NEW) .]

8. Order to Department of Labor. When it is shown upon ex parte motion and affidavit that the judgment debtor has failed to make 2 or more payments required by an installment payment order under this section, the court shall order the Department of Labor to provide the judgment creditor with the name and address of the current or most recent employer of the judgment debtor, if any, together with the date the employer last reported wage information concerning the judgment debtor. The affidavit must specify the manner of application of all payments made pursuant to the installment payment order. An order directed to the Department of Labor under this section may be served by the judgment creditor by ordinary mail, accompanied by a reasonable fee set by the Department of Labor calculated to cover the full labor, overhead and other costs of administering the order pursuant to state rules and federal regulations. The Department of Labor shall respond to the judgment creditor within 20 days after receipt of the court order.

[ 2015, c. 275, §1 (NEW) .]

SECTION HISTORY

1999, c. 587, §3 (NEW). 2015, c. 275, §1 (AMD).



14 §3127. Installment payments (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §1 (NEW). 1983, c. 155, §1 (RPR). 1987, c. 184, §9 (AMD). 1999, c. 587, §4 (RP).



14 §3127-A. Order to 3rd parties to hold and answer

1. Order to hold and answer. Upon a disclosure hearing when it is shown that there is a reasonable likelihood that a 3rd party has possession or control of property in which the judgment debtor may have an interest or that the 3rd party may be indebted to the judgment debtor for other than earnings, the court, upon request of the judgment creditor, may approve the service on the 3rd party of an order to hold and answer. The order to hold and answer shall state the amount owed on the judgment debt and shall set forth the specific property of the judgment debtor alleged to be in the possession of the 3rd party, as well as any specific debt other than earnings, alleged to be owed to the judgment debtor. The order shall demand an answer under oath from the 3rd party listing all property in the possession of the 3rd party in which the judgment debtor has an interest and listing all debts, other than earnings, owed by the 3rd party to the judgment debtor, as of the date and time the order is served. The order to hold and answer shall state the consequences of the failure of the 3rd party to answer. An order to hold and answer shall be served on the 3rd party and the judgment debtor within 20 days of the date of the order. An answer form shall be supplied to the 3rd party with the order.

[ 1987, c. 184, §10 (NEW) .]

2. Answer. Within 20 days of service of the order, the 3rd party shall:

A. File with the court the answer required in the order; and [1987, c. 184, §10 (NEW).]

B. Serve copies of the answer on the judgment debtor and the judgment creditor in the manner provided in the Maine Rules of Civil Procedure, Rule 5. [1987, c. 184, §10 (NEW).]

[ 1987, c. 184, §10 (NEW) .]

3. Hold and answer. The 3rd party served with the order to hold and answer, upon receipt of the order, shall withhold and account for any property belonging to the judgment debtor and any debt due the judgment debtor, except earnings. Unless the judgment debtor or the judgment creditor requests a hearing within 20 days of the filing of the answer of the 3rd party, the property or debt listed shall be subject to any order permitted under section 3131 or 3132.

[ 1987, c. 184, §10 (NEW) .]

4. Hearing on motion. Within 20 days of the service of the answer of the 3rd party on the other parties, the judgment debtor or the judgment creditor may request by motion a hearing on the extent of the judgment debtor's interest in the property listed, the failure of the 3rd party to list property or money owed, the exempt status of property listed or any other issue concerning the judgment debtor's interest in property in the possession of the 3rd party. The motion shall be served on all parties. If after the hearing the court is satisfied as to the existence and extent of the nonexempt property of the debtor held by the 3rd party, or as to the existence and extent of any nonexempt money debt, other than earnings owed by the 3rd party to the judgment debtor, it shall make an order provided for under section 3131 or 3132.

[ 1987, c. 184, §10 (NEW) .]

5. Exception. This section does not apply to collection of amounts due on negotiable instruments or certificates of deposit unless the judgment creditor has previously obtained possession of the documents pursuant to section 3132 or otherwise.

[ 1987, c. 184, §10 (NEW) .]

6. Default. Failure of a 3rd party, duly served with an order to withhold and answer, to timely file an answer shall constitute a default as to questions of possession and ownership between the 3rd party and the judgment debtor of the specific property or debt set forth in the order. In addition, the 3rd party shall be subject to an order pursuant to section 3131 or 3132 and shall be subject to a contempt proceeding.

[ 1987, c. 184, §10 (NEW) .]

7. Enlargement of time limits. The time limits in this section may be enlarged as provided in the Maine Rules of Civil Procedure, Rule 6.

[ 1987, c. 184, §10 (NEW) .]

SECTION HISTORY

1987, c. 184, §10 (NEW).



14 §3127-B. Order to employer or payor of earnings

1. Order. When it is shown upon ex parte motion and affidavit that the judgment debtor has either failed to timely make 2 or more payments required by an installment order under section 3126-A or when the judgment debtor has failed to appear, after having been subpoenaed for a hearing provided for in this chapter, the court may approve the service of an order to withhold and answer on the judgment debtor's employer or other payor of earnings. The order must state the amount owed on the judgment debt, interest and costs. If the court has previously determined an installment payment amount under section 3126-A, the order must state that amount. The order must demand an answer under oath listing the dollar amounts of all earnings owed or payable to the debtor and the calculation of the judgment debtor's disposable earnings. The order must be served on the employer or other payor and on the judgment debtor within 60 days of the date of the order. A form answer must be attached to the order when served on the employer or other payor of earnings.

[ 1999, c. 587, §5 (AMD) .]

2. Withhold and answer. The employer or other payor served with the order shall calculate the maximum dollar amount of the employee's disposable earnings which may be applied to the debt under section 3126-A by using the form answer attached to the order. Within 20 days of service of the order, the employer or other payor of earnings shall:

A. File the completed form answer with the court; [1987, c. 184, §11 (NEW).]

B. Serve copies of the answer on the judgment debtor and the judgment creditor in the manner provided in the Maine Rules of Civil Procedure, Rule 5; and [1987, c. 184, §11 (NEW).]

C. Withhold from the employee and pay to the judgment creditor the amount of the previously ordered installment payment or the maximum dollar amount of the employee's disposable earnings which may be applied to the debt, whichever amount is less, until the court orders otherwise or the debt is satisfied. [1987, c. 184, §11 (NEW).]

[ 1999, c. 587, §5 (AMD) .]

3. Hearing on motion. Within 20 days of the service of the answer of the employer or other payor of earnings, the judgment debtor or the judgment creditor may request by motion a hearing to determine what amount, if any, of the judgment debtor's earnings should be ordered payable by the employer or other payor to the judgment creditor. The motion must be served on the employer or other payor as well as the other party. After the hearing, if the court is satisfied as to the existence and amount of the judgment debtor's disposable earnings payable by the employer or other payor, it may issue an order to the employer or other payor to withhold an amount, subject to the requirements of section 3126-A, from the earnings of the judgment debtor and pay the amount to the judgment creditor. If the court fails to find disposable earnings payable by the employer or other payor, it may terminate the withholding required under subsection 2. If the court terminates withholding or reduces the amount withheld, the court may order appropriate reimbursement of the judgment debtor by either the employer or the judgment creditor. No reimbursement or retroactive withholding is permitted against the employee if the court order increases the amount withheld.

[ 1999, c. 587, §5 (AMD) .]

4. Withholding charge. An employer or other payor subject to a withholding order may charge a fee of $1 per check issued and forwarded to the judgment creditor. This fee shall be deducted from the amount withheld prior to its remittance to the judgment creditor.

[ 1987, c. 184, §11 (NEW) .]

5. Default. Failure of an employer or other payor of earnings, duly served with an order to withhold and answer, to timely file an answer shall constitute a default and subject the employer or other payor to separate liability for an amount equal to that portion of the judgment debt which could properly have been withheld under subsection 2, plus interest. This liability accumulates unless the employer or other payor files a late answer. When the employer files a late answer, the accumulated liability continues for 20 days from the answer or, if a motion is filed under subsection 3, until the court makes an order.

[ 1987, c. 184, §11 (NEW) .]

6. No discharge or contribution. No employer may discharge any employee because his earnings are subject to an order under this section. The employer shall not have a cause of action against the employee to recover any amounts paid by the employer to the creditor under the employer's separate liability as provided under subsection 5.

[ 1987, c. 184, §11 (NEW) .]

7. Enlargement of time limits. The time limits in this section may be enlarged as provided in the Maine Rules of Civil Procedure, Rule 6.

[ 1987, c. 184, §11 (NEW) .]

SECTION HISTORY

1987, c. 184, §11 (NEW). 1999, c. 587, §5 (AMD).



14 §3128. Factors in determining the amount of the installment order (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §1 (NEW). 1987, c. 184, §12 (AMD). 1999, c. 587, §6 (RP).



14 §3128-A. Order to seek employment

1. Order; exceptions. If a child support obligor claims inability to pay in a disclosure proceeding under section 3125 or Title 19-A, section 2361, the court may order the obligor to seek employment or participate in work activities as defined by section 407(d) of the Social Security Act, and make progress reports on that activity to the court or the Department of Human Services unless:

A. The obligor proves by a preponderance of the evidence that the obligor is engaged in diligent, bona fide efforts to seek work; or [1995, c. 419, §8 (NEW).]

B. The obligor proves by a preponderance of the evidence that the obligor does not have the ability to seek work. [1995, c. 419, §8 (NEW).]

[ 1997, c. 537, §8 (AMD); 1997, c. 537, §§9, 62 (AFF) .]

2. Contents. The order must contain, but is not limited to, the following directives:

A. That the obligor seek employment within a specified amount of time; [1995, c. 419, §8 (NEW).]

B. That the obligor file weekly with the court or the Department of Human Services, as applicable, a report on any new employment of the obligor or at least 5 new attempts by the obligor to find employment; [1995, c. 419, §8 (NEW).]

C. That the obligor include in the report filed pursuant to paragraph B the name, address and telephone number of the new employer or the names, addresses and telephone numbers of the employers with whom the obligor attempted to seek employment and the names of the individuals the obligor contacted to inquire about or apply for employment; and [1995, c. 419, §8 (NEW).]

D. That failure to comply with the order is evidence, absent good cause, of willful nonpayment of child support for which the obligor may be held in contempt. [1995, c. 419, §8 (NEW).]

[ 1995, c. 419, §8 (NEW) .]

3. Duration. The order continues in effect for one year.

[ 2015, c. 186, §1 (AMD) .]

4. Subsequent orders. The court may issue any order or combination of orders under this chapter to enforce an order under this section.

[ 1995, c. 419, §8 (NEW) .]

5. Report. If an obligor is ordered to report to the Department of Human Services pursuant to subsection 2, the Department of Human Services shall monitor compliance with the order and may petition the court to enforce the order.

[ 1995, c. 419, §8 (NEW) .]

6. Failure to report. Failure to report or otherwise comply with an order under this section, absent good cause, is evidence of willful nonpayment of child support for which the obligor may be held in contempt under section 3136.

[ 1995, c. 419, §8 (NEW) .]

7. Representation of the Department of Human Services; training. The Commissioner of Human Services may designate employees of the department who are not attorneys to represent the department in District Court in a proceeding filed under this section. The Commissioner shall ensure that appropriate training is provided to all employees designated to represent the department under this subsection.

[ 1995, c. 419, §8 (NEW) .]

8. Rulemaking. The Department of Human Services shall adopt rules to implement its responsibilities under this section.

[ 1995, c. 419, §8 (NEW) .]

9. Repeal.

[ 1997, c. 537, §62 (AFF); 1997, c. 537, §10 (RP) .]

SECTION HISTORY

1995, c. 419, §8 (NEW). 1995, c. 694, §D18 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 537, §§8,10 (AMD). 1997, c. 537, §§9,62 (AFF). 2011, c. 34, §1 (AMD). 2015, c. 186, §1 (AMD).



14 §3129. Modification of orders

The court may at any time, on its own motion or on the motion of any party and upon notice and hearing, make an order suspending, revising or revoking any order made pursuant to this chapter upon a showing that the circumstances of any party so require. [1987, c. 184, §13 (AMD).]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 477, §4 (AMD). 1987, c. 184, §13 (AMD).



14 §3130. Provisional installment payment order

Pending the sale of any property under section 3131, the court may issue an installment payment order as provided in section 3126-A. Upon the completion of the sale, the judgment creditor must file with the court an affidavit including the items required in an affidavit under section 3126-A and which in addition must state the total amount of installment payments received since such installment payment order was entered, the balance due to the judgment creditor and the number of installments required to retire the balance remaining on such judgment, if any, which number must equal the balance due divided by the dollar amount provided for each installment in such installment payment order. [1999, c. 587, §7 (AMD).]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 477, §5 (RPR). 1999, c. 587, §7 (AMD).



14 §3131. Turnover orders, sales

1. Turnover order. When it is shown at a hearing under this chapter that the judgment debtor owns personal property or real property which is not wholly exempt from attachment or execution pursuant to sections 4421 to 4426, the court shall determine the value of the property or interest and the extent to which the property or interest is exempt. Upon request of the judgment creditor, the court shall order the judgment debtor to turn over to the judgment creditor in partial or full satisfaction of the judgment, interest and costs, such items of property which are not in whole or in part exempt and the value of which is determined to be less than or equal to the amount owed on the judgment, interest and costs.

[ 1987, c. 184, §14 (NEW) .]

2. Sale order. Upon the request of the judgment creditor, the court shall order the sale by the judgment creditor of property owned by the judgment debtor in full or partial satisfaction of the amount owed on the judgment, interest and costs, including the costs of sale, in the following situations:

A. When it is determined that the value of wholly nonexempt property is greater than the amount owed on the judgment, interest and costs, and the judgment creditor and judgment debtor cannot agree as to which items of property shall be applied to the satisfaction of the judgment; [1987, c. 184, §14 (NEW).]

B. When wholly nonexempt property is not available to fully satisfy the judgment and it is determined that the value of partially exempt property is greater than the exemption available for that item and the property cannot practically be divided into its exempt and nonexempt portions; or [1987, c. 184, §14 (NEW).]

C. When the judgment debtor's property is not subject to physical division or it is otherwise impractical to provide for satisfaction of the judgment in kind. [1987, c. 184, §14 (NEW).]

[ 1987, c. 184, §14 (NEW) .]

3. Notice of turnover order and sale. The judgment creditor shall give notice of any turnover order or sale to any person who has a security interest, mortgage, lien, encumbrance or other interest in the property when the interest is recorded, possessory or of which the judgment creditor has actual knowledge. The judgment creditor shall provide notice of sale to the judgment debtor. In the case of a turnover order, the notice must include a copy of the order, the name and address of the judgment creditor and the name and address of the attorney, if any, representing the judgment creditor in the disclosure proceeding. Notice of a turnover order must be provided within 30 days after the entry of the turnover order. In the case of a sale, the notice must be of the type which a secured creditor is required to provide to a debtor in a sale of secured property subject to Title 11, section 9-1611, and must be provided at the time required under that section. If the judgment creditor fails to provide the required notice of sale or turnover order to others, the creditor is liable to the 3rd parties for any loss caused by the failure.

[ 1999, c. 699, Pt. D, §10 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

4. Redemption and time of sale. Any real property subject to a sale order may be redeemed from the sale order within 90 days from the date of the order by payment to the judgment creditor of the amount of the judgment, costs and interest through the date of payment.

A. If redemption does not occur within the redemption period, the judgment creditor shall sell the real property within 30 days after the end of that period, unless the 30-day period is extended for cause by order upon motion made within the 30-day period. [1987, c. 184, §14 (NEW).]

B. The judgment creditor shall sell personal property subject to a sale order within 30 days of the order, unless that time period is extended for cause by order upon motion made within the 30-day period. The property may be redeemed before the sale occurs by payment to the judgment creditor of the amount of the judgment, costs and interest through the date of payment, plus expenses of sale incurred through that date. [1987, c. 184, §14 (NEW).]

[ 1987, c. 184, §14 (NEW) .]

5. Method and effect of sale. Sale of the property may be by public or private sale and by any method which is commercially reasonable. The judgment creditor may buy at any sale at which a secured party could buy if the sale occurred pursuant to Title 11, section 9-1610. The sale has the effect accorded dispositions under Title 11, section 9-1617, whether the property is real or personal.

[ 1999, c. 699, Pt. D, §10 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

6. Sale proceeds. When the property is subject to a security interest, mortgage, lien, encumbrance or other interest which is subordinate to that of the judgment creditor and which is recorded, possessory or of which the judgment creditor has actual knowledge, which secures the payment of any indebtedness, the judgment creditor shall remit the excess of any sale proceeds over the amount owed on the judgment, costs and interest through the sale date, plus the expenses of sale, to the holder of the interest up to the amount of the indebtedness. The judgment creditor shall remit to the 3rd party any exempt portion of the sale proceeds subject to the 3rd party's interest. The judgment creditor shall remit any further excess, plus any exempt portion of the sale proceeds which is not subject to a 3rd party interest, to the judgment debtor and shall be entitled to any deficiency.

[ 1987, c. 708, §8 (AMD) .]

7. Affidavit of sale. Within 30 days of the sale, the judgment creditor shall file with the court an affidavit setting forth the date, place, manner, expenses and proceeds of the sale and reciting that a copy of the affidavit has been delivered to the judgment debtor, or mailed to the last known address of the judgment debtor, and to any 3rd party entitled to receive notice of the sale under subsection 3.

[ 1987, c. 184, §14 (NEW) .]

8. Challenge to sale. The judgment debtor or the 3rd party may contest the accounting of the sale, including the manner in which it was conducted, by motion filed within 30 days of the mailing or delivery of the affidavit to the debtor. Any challenge shall not affect ownership of, or title to, the property sold, but shall be for money damages only. If the sale is challenged by the judgment debtor and it is found that the judgment creditor failed to comply with the requirements of this section, it shall be presumed that the proceeds of a properly conducted sale would have at least fully satisfied the judgment. Such a presumption against the judgment creditor may be overcome only by clear and convincing evidence.

[ 1987, c. 184, §14 (NEW) .]

9. Lien. An order entered pursuant to this section constitutes a lien against the property which is the subject of the order and against the proceeds of any disposition of the property by the judgment debtor which occurs at any time after entry of the order. The lien extends to proceeds of any disposition of the property, real or personal, subject to the lien of the judgment creditor to the extent that a secured party would have an interest in the proceeds under Title 11, section 9-1315, subsection (1). The lien must be for the full amount of the unpaid judgment, interest and costs, and becomes perfected as to 3rd parties on the earlier of:

A. The time the judgment creditor or purchaser takes possession of the property; [1987, c. 184, §14 (NEW).]

B. If the property is real estate, the time when an attested copy of the turnover or sale order is filed with the registry of deeds where a mortgage would be filed to be duly perfected; [1987, c. 184, §14 (NEW).]

C. If the property is personalty of a type a security interest in which may be perfected by filing pursuant to Title 11, the time when an attested copy of the turnover or sale order is filed in the office of the Secretary of State; [1999, c. 699, Pt. D, §11 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

D. If the property is a motor vehicle for which a certificate of title is required, the time when an attested copy of the turnover or sale order is delivered to the office of the Secretary of State where notice would be delivered pursuant to Title 29-A, section 665, subsection 1; or [1995, c. 65, Pt. A, §38 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

E. If the judgment creditor or purchaser takes possession of the property, or if an order is recorded, filed or delivered pursuant to this subsection during the pendency of any properly perfected prejudgment or post-judgment attachment obtained in the underlying action, or any judgment lien created pursuant to section 4651, the time when the attachment or lien was duly perfected against the property. [1987, c. 184, §14 (NEW).]

[ RR 1999, c. 2, §15 (AFF); RR 1999, c. 2, §14 (COR) .]

10. Equitable powers. The court is given equitable powers to make all appropriate orders to effectuate or compel obedience to turnover or sale orders.

[ 1987, c. 184, §14 (NEW) .]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 477, §6 (RPR). 1983, c. 125, §1 (AMD). 1987, c. 184, §14 (RPR). 1987, c. 708, §8 (AMD). 1995, c. 65, §A38 (AMD). 1995, c. 65, §§A153,C15 (AFF). RR 1999, c. 2, §15 (AFF). RR 1999, c. 2, §14 (COR). 1999, c. 699, §§D10,11 (AMD). 1999, c. 699, §D30 (AFF).



14 §3132. Possessory lien

When it is shown at a hearing under this chapter that the judgment debtor owns or otherwise has an interest in personal property in which a security interest may be perfected only by possession as set forth in Title 11, Article 8-A or 9-A, upon request of the judgment creditor, the court shall order a lien on the judgment debtor's interest in so much of such property as is not exempt from attachment and execution pursuant to sections 4421 to 4426, and as will satisfy the unpaid judgment plus interest and costs. Any lien ordered under this section is perfected as to 3rd parties as of the time the judgment creditor takes possession of the property or the document evidencing the property. [1999, c. 699, Pt. D, §12 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

Any lien ordered under this section extends to the proceeds of any disposition of any property subject to the lien of the judgment creditor which occurs at any time after entry of the lien order to the same extent that a secured party would have an interest in such proceeds pursuant to Title 11, section 9-1315, subsection (1). The court is given equitable power to make all appropriate orders, including, but not limited to, turnover orders, to assist the judgment creditor in perfecting a lien under this section and to effectuate or compel obedience to any orders issued pursuant to this section. [1999, c. 699, Pt. D, §12 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1983, c. 125, §2 (AMD). 1987, c. 184, §15 (RPR). 1999, c. 699, §D12 (AMD). 1999, c. 699, §D30 (AFF).



14 §3133. Judgment creditor's remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §1 (NEW). 1987, c. 184, §16 (RP).



14 §3134. Failure to appear

1. Issuance of civil order of arrest. If the judgment debtor fails to appear after being duly served with a subpoena under section 3123 or with an order to appear and disclose under Title 19-A, section 2361, and the judgment creditor appears at the time and place named in that subpoena, the creditor may request the court to issue a civil order of arrest. The court shall issue a civil order of arrest upon the written request of the creditor stating that the creditor knows of no infirmity, disability or good cause preventing the appearance of the debtor. The request must contain the address and telephone number where the creditor or the creditor's representative can be reached and the address of the debtor.

[ 1995, c. 694, Pt. D, §19 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Alternative methods. Instead of requesting a civil order of arrest pursuant to subsection 1:

A. The judgment creditor may request the court to issue an order for appearance, and the court shall order the debtor to appear in court at a certain date and time for further disclosure proceedings. This order must be served upon the debtor in hand by the sheriff, who shall obtain from the debtor a personal recognizance bond to appear in court at the specified date and time; or [2013, c. 150, §1 (NEW).]

B. The creditor may proceed by way of a motion for contempt for failure to appear. This motion must be served upon the debtor with a contempt subpoena in the manner set forth in section 3136. If the debtor, after being duly served with a contempt subpoena, fails to appear at the time and place named in the contempt subpoena, the court may find the debtor in civil contempt and shall issue a civil order of arrest under section 3136, subsection 4 or, at the creditor's request, shall issue an order for appearance pursuant to paragraph A. [2013, c. 150, §1 (NEW).]

[ 2015, c. 275, §2 (AMD) .]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1987, c. 184, §17 (RPR). 1987, c. 708, §9 (AMD). 1995, c. 419, §9 (AMD). 1995, c. 694, §D19 (AMD). 1995, c. 694, §E2 (AFF). 2013, c. 150, §1 (AMD). 2015, c. 275, §2 (AMD).



14 §3135. Civil order of arrest

A civil order of arrest issued under section 3134, subsection 1, or section 3136, must direct the sheriff to arrest the individual named in the order and bring the individual to a hearing any day the court is in session. In the case of a nonindividual debtor, the civil order of arrest must be issued for the arrest of any officer, director or managing agent of the debtor or other agent appointed by the debtor to accept service and who was served with the disclosure subpoena. [1997, c. 17, §1 (AMD).]

After a civil order of arrest has been issued, the sheriff shall cause the debtor named in the order to be arrested and shall deliver the debtor without undue delay to the division of the District Court designated in the civil order of arrest or obtain from the debtor a personal recognizance bond to appear in court at the specified date and time. The sheriff may take such steps determined necessary for the sheriff's safety or the safety of others then present, including searching the debtor for weapons, if the sheriff has a reasonable suspicion that the debtor has a weapon, and handcuffing the debtor if that is necessary to transport the debtor to the court or to cause the debtor to remain peaceably at the court. Upon arrival at the court, the sheriff shall notify the clerk or bailiff that the debtor is present and may release the debtor into the custody of the bailiff. The sheriff shall instruct the debtor that the debtor must wait at the court until released by the court or clerk. Upon release of the debtor into the custody of the bailiff, the sheriff need not remain with the debtor at the court. [2011, c. 177, §1 (AMD).]

After the judgment debtor is brought to the court, the clerk shall promptly notify the judgment creditor or the judgment creditor's attorney of record in person or by telephone that the presence of one of them is required for a hearing. If a disclosure or contempt hearing cannot be held that day due to the inability of the judgment creditor or the judgment creditor's attorney to appear or due to the absence of the judge or the inability of the court to hear the matter because of other business, the court or clerk shall release the debtor upon the debtor's personal recognizance for appearance on a date certain. [2011, c. 177, §1 (AMD).]

If the debtor fails to appear at the time and place specified in a notice of disclosure hearing in a small claims action or in a disclosure subpoena or contempt subpoena issued pursuant to section 3134, subsection 2 or in a personal recognizance bond obtained by the sheriff, clerk or court, and upon request of the judgment creditor, the court shall order the Department of Labor to provide the judgment creditor with the name and address of the current or most recent employer of the debtor, if any, together with the date the employer last reported wage information concerning the debtor and issue an additional civil order of arrest pursuant to section 3134 directing the sheriff to cause the debtor named in the order to be arrested and delivered to the District Court without obtaining from the debtor a personal recognizance bond. [2015, c. 275, §3 (AMD).]

An order directed to the Department of Labor under this section may be served by the judgment creditor by ordinary mail, accompanied by a reasonable fee set by the Department of Labor calculated to cover the full labor, overhead and other costs of administering the order pursuant to state rules and federal regulations. The Department of Labor shall respond to the judgment creditor within 20 days after receipt of the court order. [2015, c. 275, §4 (AMD).]

A debtor admitted to personal recognizance bond under this section or section 3134 shall date and sign the bond and provide the following information: date of birth, hair color, eye color, height, weight, gender, race, telephone number, name of employer, address of employer and days and hours of employment. [2015, c. 275, §5 (AMD).]

A debtor who fails to appear for a disclosure or contempt hearing after being released upon the debtor's personal recognizance commits a Class E crime. [2011, c. 177, §1 (NEW).]

Unless the judgment debtor shows good cause for failure to appear after being duly served with a disclosure subpoena under section 3123, a contempt subpoena under section 3136 or an order to appear and disclose under Title 19-A, section 2361, the debtor must be ordered to pay the costs of issuing and serving the civil order for arrest. The costs of issuing and serving the civil order for arrest are $25 plus mileage at a rate of 42¢ per mile. The fee payable to sheriffs and their deputies for civil orders for arrest is governed by Title 30-A, section 421, subsection 6. [2009, c. 205, §2 (AMD).]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 477, §7 (AMD). 1987, c. 184, §18 (RPR). 1987, c. 708, §10 (AMD). 1991, c. 498, §1 (AMD). 1995, c. 419, §10 (AMD). 1995, c. 694, §D20 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 17, §§1,2 (AMD). 2009, c. 205, §§1, 2 (AMD). 2011, c. 177, §1 (AMD). 2013, c. 150, §§2, 3 (AMD). 2015, c. 275, §§3-7 (AMD).



14 §3136. Contempt

1. Motion for contempt. Whenever a judgment debtor or any other person fails to comply with any court order entered pursuant to this chapter, except an order against a judgment debtor issued for failure to comply with a disclosure subpoena, the judgment creditor may file a motion with the court to hold that person in contempt. The motion shall be under oath and set forth the facts that give rise to the motion or shall be accompanied with a supporting affidavit setting forth the facts.

[ 1987, c. 184, §19 (NEW) .]

2. Contempt subpoena. For the purpose of the contempt hearing, the judgment creditor shall have the right to subpoena the person sought to be held in contempt. Contempt subpoenas shall be issued in blank by the clerks of the District Court. The contempt subpoena shall set forth the title of the action, the date and place where the person sought to be held in contempt is ordered to appear for the contempt hearing, an order to produce any documents requested by the judgment creditor, a warning that failure to obey the contempt subpoena may result in the arrest of that person and that a finding of contempt by the court may result in the person being fined or imprisoned, or both, until the person complies with the court order.

[ 1987, c. 184, §19 (NEW) .]

3. Service of contempt subpoena and motion. The subpoena shall be served with a copy of the motion for contempt and supporting affidavit, if any, upon the person sought to be held in contempt at least 10 days prior to the hearing by an officer qualified to serve civil process in the same manner as provided in section 3123.

[ 1987, c. 184, §19 (NEW) .]

4. Failure to appear. If the person sought to be held in contempt fails to appear after being duly served with a contempt subpoena and the judgment creditor appears at the time and place named in the subpoena, upon the request of the judgment creditor, the judge shall issue a civil order of arrest directing the sheriff to arrest the person and bring the person to the court on any day the court is in session. In the case of a nonindividual, the civil order of arrest must be issued for the arrest of any officer, director or managing agent who was served with the contempt subpoena.

[ 1997, c. 17, §3 (AMD) .]

5. Orders. Upon a finding at the contempt hearing that a court order has been disobeyed by the person and that the person has the present ability to comply with the order, the person must be adjudged in civil contempt. The court has the power to impose such reasonable fine or imprisonment as the circumstances require, provided that the person is given an opportunity to purge that person of the contempt. Whenever the person personally purges that person of the contempt, the court shall release the person from imprisonment and may remit any fine or a portion of the fine. In addition, the court may enter orders pursuant to sections 3126-A, 3127-A, 3127-B, 3130, 3131 and 3132 to assure the person's compliance with the court order and to aid the judgment creditor in the enforcement of the order.

[ 1999, c. 587, §8 (AMD) .]

Nothing contained in this section may limit in any way the court's power to enter a finding of criminal contempt in appropriate circumstances. [1987, c. 184, §19 (RPR).]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 477, §8 (AMD). 1973, c. 788, §59 (AMD). 1987, c. 184, §19 (RPR). 1997, c. 17, §3 (AMD). 1999, c. 587, §8 (AMD).



14 §3137. Orders to employers or payors of earnings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 477, §9 (AMD). 1981, c. 389, §3 (AMD). 1987, c. 184, §20 (RP).



14 §3138. Enforcement of administrative orders

An administrative order of any agency or department requiring the payment of money to that agency or department is enforceable through the Superior Court under the following procedure. A certified copy of the administrative order must be filed with the court in the county in which the administrative order was issued. The administrative order must be accompanied by an affidavit from an authorized representative of the agency or department or from an assistant attorney general acting as counsel for the agency. The affidavit must state the facts showing that the agency or department provided notice of and opportunity for a hearing to contest the claim, that all applicable time periods for appeal have run and that the administrative order is final. [2011, c. 181, §1 (NEW).]

The court shall then render a pro forma decision in accordance with the administrative order of the agency, which has the same effect as if it were rendered in an action in which equitable relief is sought, duly heard and determined by the court. The decision may thereafter be enforced as a money judgment pursuant to this chapter and chapter 502-A. [2011, c. 181, §1 (NEW).]

SECTION HISTORY

2011, c. 181, §1 (NEW).






Chapter 502-A: ENFORCEMENT OF FINES OWED TO THE STATE

14 §3141. Scope and procedure

1. Applicability. The procedures established by this chapter:

A. Apply to all monetary fines, surcharges and assessments, however designated, imposed by a court:

(1) In a civil violation or traffic infraction proceeding; or

(2) As part of a sentence for a criminal conviction; [1999, c. 743, §3 (NEW).]

B. Must be utilized, to the maximum extent possible, to obtain prompt and full payment of all such fines, surcharges and assessments; and [1999, c. 743, §3 (NEW).]

C. Are in addition to, and not in lieu of, those otherwise authorized by law. [1999, c. 743, §3 (NEW).]

As used in this chapter, "fine" includes any surcharge or assessment required by law to be imposed as all or part of a sentence for a criminal conviction and any other costs or other fees the court assesses or imposes against a defendant in any civil or criminal adjudication, including appointed counsel fees and restitution.

[ 1999, c. 743, §3 (RPR) .]

2. Notice to defendant.

[ 2007, c. 475, §1 (RP) .]

3. Immediate payment. When a court has imposed a fine, as described in subsection 1, the imposition of such a fine constitutes an order to pay the full amount of the fine in accordance with this chapter. Following imposition of the fine, the court shall inform the defendant that full payment of the fine is due immediately and shall inquire of the defendant what arrangements the defendant has made to comply with the court's order to pay the fine. Without utilizing the provisions of subsection 4, the court may allow the defendant a period of time, not to extend beyond the time of the close of the clerk's office on that day, within which to return to the court and tender payment of the fine. If the defendant fails to appear as directed, the court shall issue a civil order of arrest. The arrest order must be carried out by the sheriff as a civil order of arrest is carried out under section 3135. If the underlying offense involves any violation of Title 23, section 1980; Title 28-A, section 2052; or Title 29-A, the court shall also, upon the defendant's failure to appear, suspend the defendant's license or permit to operate motor vehicles in this State and the right to apply for or obtain a license or permit to operate a motor vehicle in this State.

If the defendant claims an inability to pay the fine, the court shall inquire into the defendant's ability to pay and shall make a determination of the defendant's financial ability to pay the fine. If the court finds that the defendant has the financial ability to make immediate payment of the fine in full, the court shall order the defendant to pay the fine. Failure or refusal to pay as ordered by the court subjects the defendant to the contempt procedures provided in section 3142.

[ 1995, c. 65, Pt. A, §39 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

4. Installment payments. If the court concludes that the defendant has the ability to pay the fine, but that requiring the defendant to make immediate payment in full would cause a severe and undue hardship for the defendant and the defendant's dependents, the court may authorize payment of the fine by means of installment payments in accordance with this subsection. When a court authorizes payment of a fine by means of installment payments, it shall issue, without a separate disclosure hearing, an order that the fine be paid in full by a date certain, that the defendant has a legal duty to move the court for a modification of time or method of payment to avoid a default and that in default of payment the defendant must appear in court to explain the failure to pay.

In fixing the date of payment, the court shall issue an order that will complete payment of the fine as promptly as possible without creating a severe and undue hardship for the defendant and the defendant's dependents.

[ 2007, c. 475, §2 (AMD) .]

5. Appointment of agent. Any defendant who has been authorized by the court to pay a fine by installments shall be considered to have irrevocably appointed the clerk of the court as his agent upon whom all papers affecting his liability may be served.

[ 1987, c. 414, §2 (NEW) .]

6. Ability to pay the fine. "Ability to pay" means that the resources of the defendant and his dependents, including all available income and resources, are sufficient to provide the defendant and his dependents with a reasonable subsistence compatible with health and decency.

[ 1987, c. 414, §2 (NEW) .]

7. Remedies. Failure to pay by the date fixed by the court's order or an amended order subjects the defendant to the contempt procedures provided in section 3142, suspensions under Title 29-A, section 2605, and all procedures for collections provided for in sections 3127-A, 3127-B, 3131, 3132, 3134, 3135 and 3136. An installment agreement under this section must be considered an agreement under section 3125, and a court order to pay under section 3126-A. In addition to other penalties provided by law, the court may impose on the defendant reasonable costs for any failure to appear.

[ 1999, c. 587, §9 (AMD) .]

SECTION HISTORY

1987, c. 414, §2 (NEW). 1987, c. 708, §§11,12 (AMD). 1989, c. 875, §§E17,18 (AMD). 1991, c. 548, §A4 (AMD). 1991, c. 806, §4 (AMD). 1995, c. 65, §§A39,40 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 587, §9 (AMD). 1999, c. 743, §3 (AMD). 2007, c. 475, §§1, 2 (AMD).



14 §3142. Contempt hearing and punishment

1. Punishment. Unless the defendant shows that failure to pay a fine was not attributable to a willful refusal to obey the order or to a failure on the defendant's part to make a good faith effort to obtain the funds required for the payment, the court may find the defendant in civil contempt and may impose punishment, as the case requires, of:

A. A reasonable fine not to exceed $500; or [2003, c. 193, §3 (AMD).]

B. [2003, c. 193, §3 (RP).]

C. The suspension of any license, certification, registration, permit, approval or other similar document evidencing the granting of authority to hunt, fish or trap or to engage in a profession, occupation, business or industry, not including a registration, permit, approval or similar document evidencing the granting of authority to engage in the business of banking pursuant to Title 9-B. Licenses and registration subject to suspension include, but are not limited to:

(1) Licenses issued by the Commissioner of Marine Resources, as provided in Title 12, section 6409;

(2) Licenses issued by the Commissioner of Inland Fisheries and Wildlife, as provided in Title 12, section 10902, subsection 3;

(3) Watercraft, snowmobile and all-terrain vehicle registrations, as provided in Title 12, section 10902, subsection 3; and

(4) Motor vehicle licenses or permits issued by the Secretary of State, the right to operate a motor vehicle in this State and the right to apply for or obtain a license or permit, as provided in Title 29-A, section 2605. [2003, c. 414, Pt. B, §26 (AMD); 2003, c. 614, §9 (AFF); 2005, c. 397, Pt. A, §§51, 52 (AFF).]

[ 2003, c. 193, §3 (AMD); 2003, c. 414, Pt. B, §26 (AMD); 2003, c. 614, §9 (AFF); 2005, c. 397, Pt. A, §§51, 52 (AFF) .]

2. Notification of issuing entity and person. Upon suspension of the person's license, certification, registration, permit, approval or other similar document evidencing the granting of authority to hunt, fish or trap or to engage in a profession, occupation, business or industry, the court shall notify the person and the issuing agency that the court has ordered the suspension. The issuing agency shall immediately record the suspension except that, in the case of a suspension of a driver's license or right to operate a motor vehicle, if the suspension results from the nonpayment of a fine that is not related to the operation of a motor vehicle, the suspension may not take effect until 60 days after the mailing of the notice. The court shall immediately notify that person by regular mail or personal service. Written notice is sufficient if sent to the person's last known address.

[ 2005, c. 325, §1 (AMD) .]

3. Purge of contempt. The court shall provide an opportunity for the defendant to purge the contempt by complying with the court's order to pay or to an amended order to pay. The provisions of the Maine Rules of Civil Procedure, Rule 66 and the Maine Rules of Criminal Procedure, Rule 42 do not apply to proceedings initiated under this section.

[ 2003, c. 193, §3 (AMD) .]

SECTION HISTORY

1987, c. 414, §2 (NEW). 1987, c. 708, §13 (AMD). 1999, c. 743, §4 (RPR). 2001, c. 471, §A20 (AMD). 2003, c. 193, §3 (AMD). 2003, c. 414, §B26 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 325, §1 (AMD). 2005, c. 397, §§A51,52 (AFF).



14 §3143. Default judgments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 414, §2 (NEW). 1987, c. 708, §13 (AMD). 1987, c. 861, §§12-14 (AMD). 1989, c. 875, §§E19,20 (AMD). 1991, c. 549, §17 (AFF). 1991, c. 549, §6 (RP).



14 §3144. Criminal failure to appear; cost of extradition

It is the intent of the Legislature that, when appropriate, the respective district attorney shall utilize Title 17-A, section 17, subsection 4 and prosecute defendants who fail to appear. Any costs of extradition of a defendant who has been charged with the offense of failure to appear must be assessed against the defendant and reimbursed to the Extradition and Prosecution Expenses Account in the appropriate prosecutorial district, established pursuant to Title 15, section 224-A. [2013, c. 566, §1 (AMD).]

SECTION HISTORY

1987, c. 414, §2 (NEW). 2013, c. 566, §1 (AMD).



14 §3145. Appeal

A court order to pay a fine for a civil violation or a traffic infraction shall be stayed by the court upon request of the defendant if an appeal is taken and if the defendant deposits all of the fine with the clerk of the court. If, on appeal, the judgment is reversed, the clerk shall immediately refund to the defendant, or to such person as the defendant directs, any funds deposited to cover the defendant's fine. If the judgment is affirmed, the funds deposited shall be applied by the clerk in payment of the fine. The clerk shall immediately notify the defendant and the court that an application has been made and the fine paid in full. [1987, c. 414, §2 (NEW).]

SECTION HISTORY

1987, c. 414, §2 (NEW).



14 §3146. Exemptions

The exemptions from attachment and execution specified in sections 4421 to 4426 do not apply to the collection of fines covered by this chapter. [1987, c. 414, §2 (NEW).]

SECTION HISTORY

1987, c. 414, §2 (NEW).



14 §3147. Payment by credit card

The Judicial Department may implement a procedure for the payment of fines by use of major credit cards and may assess a reasonable fee upon the defendant to cover any administrative expenses incurred in connection with the use of credit cards as a method of paying fines. [2015, c. 158, §1 (AMD).]

SECTION HISTORY

1987, c. 414, §2 (NEW). 2015, c. 158, §1 (AMD).






Chapter 503: DISCLOSURES

Subchapter 1: GENERAL PROVISIONS

14 §3151. Criminals not precluded from oath (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3152. Scope of evidence; depositions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3153. Disclosures on islands (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3154. False disclosure; liability (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3155. Fraudulent concealment or transfer; liability (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 641, §2 (RP).






Subchapter 2: JUSTICES TO HEAR DISCLOSURE

14 §3201. Selection (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3202. District Court Judges (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3203. Examination of debtor twice refused discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 3: DISCLOSURE BEFORE JUDGMENT

14 §3251. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3252. Determination of exemption from arrest (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3253. Certificate of disclosed real estate to be filed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3254. Lien on personal estate preserved (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3255. Disclosure on mesne process by consent (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3256. Body execution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3257. Property which cannot be reached (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 4: DISCLOSURE AFTER JUDGMENT

Article 1: GENERAL PROVISIONS

14 §3301. Owner of judgment may have disclosure any time (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3302. Appraisal and setoff; no wage assignment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3303. Where no demand in 30 days property returned to debtor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3304. Preservation of lien on real estate (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3305. Lien on personal property; concealment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3306. New disclosure after 3 years and while judgment in force (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Article 2: COMMISSIONERS

14 §3351. Appointment; renewal of former executions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3352. Vacancy in office (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3353. Commissioner to record proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Article 3: MAGISTRATES

14 §3401. Unable to attend; adjournment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3402. Magistrate who refused oath incompetent to again hear disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Article 4: SUBPOENAS

14 §3451. Subpoena to appear and disclose (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3452. Amendment of errors in application or subpoena (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3453. Service of subpoena (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3454. Persons holding property in trust or in fraud of creditors must appear and testify (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Article 5: EXAMINATION

14 §3501. Appearance and examination of debtor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3502. Proceedings on examination (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3503. Administration of oath by magistrate (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3504. Offering of evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3505. Default recorded for nonappearance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Article 6: BODY EXECUTION

14 §3551. Where security and compliance no body execution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3552. Failure to obtain benefit of oath (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 432, (AMD). 1969, c. 590, §§18-A (AMD). 1971, c. 408, §6 (RP).



14 §3553. Release of arrested debtor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3554. Hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §§18-B (NEW). 1971, c. 408, §6 (RP).












Chapter 504: UNIFORM FRAUDULENT TRANSFER ACT

14 §3571. Short title

This chapter may be cited as the Uniform Fraudulent Transfer Act. [1985, c. 641, §3 (NEW).]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3572. Definitions

As used in this Act, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 641, §3 (NEW).]

1. Affiliate. "Affiliate" means:

A. A person who directly or indirectly owns, controls or holds with power to vote, 20% or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(1) As a fiduciary or agent without sole discretionary power to vote the securities; or

(2) Solely to secure a debt, if the person has not exercised the power to vote; [1985, c. 641, §3 (NEW).]

B. A corporation 20% or more of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote, by the debtor, or a person who directly or indirectly owns, controls or holds with power to vote 20% or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(1) As a fiduciary or agent without sole power to vote the securities; or

(2) Solely to secure a debt, if the person has not exercised the power to vote; [1985, c. 641, §3 (NEW).]

C. A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or [1985, c. 641, §3 (NEW).]

D. A person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

2. Asset. "Asset" means property of a debtor, but does not include:

A. Property to the extent that it is encumbered by a valid lien; or [1985, c. 641, §3 (NEW).]

B. Property to the extent that it is generally exempt under nonbankruptcy law. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

3. Claim. "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured.

[ 1985, c. 641, §3 (NEW) .]

4. Creditor. "Creditor" means a person who has a claim.

[ 1985, c. 641, §3 (NEW) .]

5. Debt. "Debt" means liability on a claim.

[ 1985, c. 641, §3 (NEW) .]

6. Debtor. "Debtor" means a person who is liable on a claim.

[ 1985, c. 641, §3 (NEW) .]

7. Insider. "Insider" includes:

A. If the debtor is an individual:

(1) A relative of the debtor or of a general partner of the debtor;

(2) A partnership in which the debtor is a general partner;

(3) A general partner in a partnership described in subparagraph (2); or

(4) A corporation of which the debtor is a director, officer or person in control; [1985, c. 641, §3 (NEW).]

B. If the debtor is a corporation:

(1) A director of the debtor;

(2) An officer of the debtor;

(3) A person in control of the debtor;

(4) A partnership in which the debtor is a general partner;

(5) A general partner in a partnership described in subparagraph (4); or

(6) A relative of a general partner, director, officer or person in control of the debtor; [1985, c. 641, §3 (NEW).]

C. If the debtor is a partnership:

(1) A general partner in the debtor;

(2) A relative of a general partner in, or a general partner of or of a person in control of, the debtor;

(3) Another partnership in which the debtor is a general partner;

(4) A general partner in a partnership described in subparagraph (3); or

(5) A person in control of the debtor; [1985, c. 641, §3 (NEW).]

D. An affiliate or an insider of an affiliate as if the affiliate were the debtor; and [1985, c. 641, §3 (NEW).]

E. A managing agent of the debtor. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

8. Lien. "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common law lien or a statutory lien.

[ 1985, c. 641, §3 (NEW) .]

9. Person. "Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust or any other legal or commercial entity.

[ 1985, c. 641, §3 (NEW) .]

10. Property. "Property" means anything that may be the subject of ownership.

[ 1985, c. 641, §3 (NEW) .]

11. Relative. "Relative" means an individual related by consanguinity within the 3rd degree as determined by the common law, a spouse or an individual related to a spouse within the 3rd degree as so determined, and includes an individual in an adoptive relationship within the 3rd degree.

[ 1985, c. 641, §3 (NEW) .]

12. Transfer. "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease or creation of a lien or other encumbrance.

[ 2009, c. 415, Pt. A, §10 (AMD) .]

13. Valid lien. "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW). 2009, c. 415, Pt. A, §10 (AMD).



14 §3573. Insolvency

1. Debts greater than assets. A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.

[ 1985, c. 641, §3 (NEW) .]

2. Presumption of insolvency. A debtor who is generally not paying his debts as they become due is presumed to be insolvent.

[ 1985, c. 641, §3 (NEW) .]

3. Partnership insolvency. A partnership is insolvent under subsection 1 if the sum of the partnership's debts is greater than the aggregate of all of the partnership's assets at a fair valuation, and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

[ 1985, c. 641, §3 (NEW) .]

4. Assets; exclusion. Assets under this section do not include property that has been transferred, concealed or removed with intent to hinder, delay or defraud creditors or that has been transferred in a manner making the transfer voidable under this Act.

[ 1985, c. 641, §3 (NEW) .]

5. Debts. Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3574. Value

1. Value defined. Value is given for a transfer or an obligation if in exchange for the transfer or obligation property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

[ 1985, c. 641, §3 (NEW) .]

2. Reasonably equivalent value; foreclosure. For the purposes of section 3575, subsection 1, paragraph B, and section 3576, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust or security agreement.

[ 1985, c. 641, §3 (NEW) .]

3. Contemporaneous transfer. A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3575. Transfers fraudulent as to present and future creditors

1. Fraudulent transfer. A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

A. With actual intent to hinder, delay or defraud any creditor of the debtor; or [1985, c. 641, §3 (NEW).]

B. Without receiving a reasonably equivalent value in exchange for the transfer or obligations and the debtor:

(1) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(2) Intended to incur, or believed or reasonably should have believed that he would incur, debts beyond his ability to pay as the debts became due. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

2. Determination of actual intent. In determining actual intent under subsection 1, paragraph A, consideration may be given, among other factors, to whether:

A. The transfer or obligation was to an insider; [1985, c. 641, §3 (NEW).]

B. The debtor retained possession or control of the property transferred after the transfer; [1985, c. 641, §3 (NEW).]

C. The transfer or obligation was disclosed or concealed; [1985, c. 641, §3 (NEW).]

D. Before the transfer was made or obligation was incurred, the debtor sued or threatened with suit; [1985, c. 641, §3 (NEW).]

E. The transfer was of substantially all the debtor's assets; [1985, c. 641, §3 (NEW).]

F. The debtor absconded; [1985, c. 641, §3 (NEW).]

G. The debtor removed or concealed assets; [1985, c. 641, §3 (NEW).]

H. The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred; [1985, c. 641, §3 (NEW).]

I. The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred; [1985, c. 641, §3 (NEW).]

J. The transfer occurred shortly before or shortly after a substantial debt was incurred; and [1985, c. 641, §3 (NEW).]

K. The debtor transferred the essential assets of the business to a lienor who had transferred the assets to an insider of the debtor. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3576. Transfers fraudulent as to present creditors

1. Transfers without receipt of reasonably equivalent value. A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

[ 1985, c. 641, §3 (NEW) .]

2. Transfer to insider. A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time and the insider had reasonable cause to believe that the debtor was insolvent.

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3577. When transfer is made or obligation is incurred

For the purposes of this Act: [1985, c. 641, §3 (NEW).]

1. Perfection of transfer. A transfer is made:

A. With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and [1985, c. 641, §3 (NEW).]

B. With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this Act that is superior to the interest of the transferee; [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

2. Transfer; relation back. If applicable law permits the transfer to be perfected as provided in subsection 1 and the transfer is not so perfected before the commencement of an action for relief under this Act, the transfer is made immediately before the commencement of the action;

[ 1985, c. 641, §3 (NEW) .]

3. Other transfer. If applicable law does not permit the transfer to be perfected as provided in subsection 1, the transfer is made when it becomes effective between the debtor and the transferee;

[ 1985, c. 641, §3 (NEW) .]

4. Transfer not made until debtor acquired rights in asset. A transfer is not made until the debtor has acquired rights in the asset transferred; and

[ 1985, c. 641, §3 (NEW) .]

5. Obligation; when incurred. An obligation is incurred:

A. If oral, when it becomes effective between the parties; or [1985, c. 641, §3 (NEW).]

B. If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3578. Remedies of creditors

1. Action for relief. In any action for relief against a transfer or obligation under this Act, a creditor, subject to the limitations provided in section 3579, may obtain:

A. Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim; [1985, c. 641, §3 (NEW).]

B. An attachment, trustee process or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by law; or [1985, c. 641, §3 (NEW).]

C. Subject to applicable principles of equity and in accordance with applicable civil rules of procedure:

(1) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(2) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee;

(3) Damages in an amount not to exceed double the value of the property transferred or concealed; or

(4) Any other relief the circumstances may require. [1991, c. 114, (AMD).]

[ 1991, c. 114, (AMD) .]

2. Execution. If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW). 1991, c. 114, (AMD).



14 §3579. Defenses, liability and protection of transferee

1. Transfer or obligation not voidable. A transfer or obligation is not voidable under section 3575, subsection 1, paragraph A, against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

[ 1985, c. 641, §3 (NEW) .]

2. Judgment. Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under section 3578, subsection 1, paragraph A, the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection 3, or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

A. The first transferee of the asset or the person for whose benefit the transfer was made; or [1985, c. 641, §3 (NEW).]

B. Any subsequent transferee other than a good-faith transferee or obligee who took for value or from any subsequent transferee or obligee. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

3. Value of asset. If the judgment under subsection 2 is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

[ 1985, c. 641, §3 (NEW) .]

4. Rights of good-faith transferee or obligee. Notwithstanding voidability of a transfer or an obligation under this Act, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation to:

A. A lien on or a right to retain any interest in the asset transferred; [1985, c. 641, §3 (NEW).]

B. Enforcement of any obligation incurred; or [1985, c. 641, §3 (NEW).]

C. A reduction in the amount of the liability on the judgment. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

5. Defenses; lease termination and foreclosure of security interest. A transfer is not voidable under section 3575, subsection 1, paragraph B, or section 3576, subsection 1, if the transfer results from:

A. Termination of a lease upon default by the debtor when the termination is pursuant to the terms of the lease and applicable law; or [1985, c. 641, §3 (NEW).]

B. Enforcement of a security interest in compliance with the Uniform Commercial Code, Title 11, Article 9-A. [1999, c. 699, Pt. D, §13 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

[ 1999, c. 699, Pt. D, §13 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

6. Defenses; insider transfers. A transfer is not voidable under section 3576, subsection 2:

A. To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien; [1985, c. 641, §3 (NEW).]

B. If made in the ordinary course of business or financial affairs of the debtor and the insider; or [1985, c. 641, §3 (NEW).]

C. If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW). 1999, c. 699, §D13 (AMD). 1999, c. 699, §D30 (AFF).



14 §3580. Extinguishment of cause of action

A cause of action with respect to a fraudulent transfer or obligation under this Act is extinguished unless action is brought: [1985, c. 641, §3 (NEW).]

1. Intent to defraud. Under section 3575, subsection 1, paragraph A, within 6 years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant; or

[ 1985, c. 641, §3 (NEW) .]

2. Failure to receive reasonably equivalent value; transfer to insider. Under section 3575, subsection 1, paragraph B, or section 3576, subsection 1 or 2, within 6 years after the transfer was made or the obligation was incurred.

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3581. Supplementary provisions

Unless displaced by the provisions of this Act, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency or other validating or invalidating cause, supplement its provisions. [1985, c. 641, §3 (NEW).]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3582. Uniformity of application and construction

This Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Act among states enacting it. [1985, c. 641, §3 (NEW).]

SECTION HISTORY

1985, c. 641, §3 (NEW).






Chapter 505: ARRESTS

Subchapter 1: DEBTORS ABOUT TO LEAVE STATE

14 §3601. Arrest of debtor about to leave State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3602. Disclosure on arrest (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3603. Notice to plaintiff (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3604. Justices may adjourn (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3605. Adjudication of justices; discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3606. Duration of lien; certification (REPEALED)

(REPEALED)



14 §3616. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 2: ARRESTS ON MESNE PROCESS

14 §3651. Arrested debtor may give bond to disclose after judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3652. Proceedings where bond on mesne process (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3653. Debtor free for 30-day lien period (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3654. Creditor's election to arrest on execution or otherwise (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 3: JUDGMENT DEBTORS IN TORT AND OTHER ACTIONS

14 §3701. Body execution

In any civil action, except where express provision is by law made to the contrary, an execution shall not run against the body of the judgment debtor. [1971, c. 408, §3 (AMD).]

SECTION HISTORY

1971, c. 408, §3 (AMD).



14 §3702. Debtor may disclose without bond (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3703. Disclosure in jail (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3704. Debtor remanded or oath allowed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3705. Release by bond (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3706. Validity of bond (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3707. Application for examination; citation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3708. Service of citation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3709. Examination; errors or defects in citation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3710. Interrogatories (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3711. Oath (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3712. Disclosure, appraisal and setoff (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3713. Acceptance within 30 days or return to debtor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3714. Certificate of discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3715. Effect of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3716. Release by creditor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3717. Judgment in force after discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3718. Lien on real estate disclosed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3719. Lien on personal property; concealment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3720. Bond returned; creditor may have bond (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3721. Judgment on forfeit (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 4: BONDS

14 §3801. Validity of bond (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3802. Limitation of actions on bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3803. Recovery of damages on bond (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3804. New judgment on bond; costs (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3805. No bond where willful trespass; oath (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 5: SUPPORT OF DEBTORS IN JAIL

14 §3851. Support by creditor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3852. Adjustment of price of support (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 6: TAX CASES

14 §3901. Persons arrested for taxes and officers for noncollection deemed poor debtors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 7: CONTRACT ACTIONS

14 §3951. No body executions on contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 8: DEBTORS TO THE STATE

14 §4001. State debtor may apply to Justice of Superior Court (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §4002. Power to release debtor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §4003. Release or discharge of debt on payment or security of part (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §4004. Compliance by jailer (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §4005. Record of adjudication (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §4006. Power of county commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §4007. Application to take oath; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 9: EXEMPTIONS

14 §4051. Holidays

No person shall be arrested in a civil action, on mesne process, or execution or on a warrant for taxes on any legal holiday. On the day of any military training, inspection, review or election, no officer or soldier required by law to attend the same shall be arrested on any such processes. [1971, c. 408, §4 (AMD).]

SECTION HISTORY

1971, c. 408, §4 (AMD).



14 §4052. Election days

No elector shall be arrested, except for treason, felony or breach of the peace, on the days of election of United States, state or town officers.









Chapter 507: ATTACHMENTS

Subchapter 1: GENERAL PROVISIONS

14 §4101. Attachment by counterclaim, cross-claim or 3rd party

Attachment of real estate, goods and chattels, or other property may be made by a party bringing a counterclaim, a cross-claim or a 3rd party complaint in the same manner as upon an original claim. For purposes of applicable statutes, the word "plaintiff" shall refer to the party to the action who makes the attachment and the word "defendant" shall refer to the party to the action whose property is attached.



14 §4102. Subsequent attachments

After service of the summons and complaint upon the defendant, the court on motion without notice may for cause shown order an additional attachment of real estate, goods and chattels on other property.






Subchapter 2: PERSONAL PROPERTY

Article 1: GENERAL PROVISIONS

14 §4151. Property subject to attachment

All goods and chattels may be attached and held as security to satisfy the judgment for damages and costs which the plaintiff may recover, except such as, from their nature and situation, have been considered as exempt from attachment according to the principles of the common law as adopted and practiced in the State, and such as are hereinafter mentioned. Such personal property may be attached on writs issued by the District Court in any division, when directed to the proper officer.

Following the entry of judgment in a civil action and prior to the issuance of a writ of execution upon the judgment, any interest in real or personal property, which is not exempt from attachment and execution, may be attached by the plaintiff by the filing in the registry of deeds for the county in which the property is located, with respect to real property, or in the office of the Secretary of State, with respect to property of a type a security interest in which may be perfected by a filing in such office under Title 11, Article 9-A, of an attested copy of the court order awarding judgment. Fees for the recording of the order must be as otherwise provided for similar documents. Notwithstanding section 4454, the filing constitutes perfection of the attachment. The party whose property has been so attached must be immediately notified by certified letter, mailed by the plaintiff to the party's last known address, which must inform the party that an attachment has been filed against the party's real or personal property and must specify the registry of deeds or office of the Secretary of State in which the attachment has been recorded. [1999, c. 699, Pt. D, §14 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

SECTION HISTORY

1985, c. 187, §1 (AMD). 1999, c. 699, §D14 (AMD). 1999, c. 699, §D30 (AFF).



14 §4152. Property kept where found; owner's bond

Personal property attached may be kept upon the premises where the same is found and the attaching officer may appoint a keeper thereof. If the owner of said property or the occupant of said premises requests the officer in writing to remove said keeper, the officer shall remove the property attached or the keeper without unreasonable delay. If the defendant in writing requests the officer making the attachment to allow said property attached to remain upon the premises where found until he may give a bond dissolving said attachment, the officer shall not remove said property until the defendant has had a reasonable opportunity to give said bond.



14 §4153. Attachment of hay and animals

When hay in a barn, horses or neat cattle are attached and are suffered to remain by permission of the officer in the defendant's possession on security given for their safekeeping and delivery to the officer, they are not subject to a 2nd attachment to the prejudice of the first.



14 §4154. Optional method of attachment

Any interest in real or personal property, which is not exempt from attachment and execution, may be attached by the plaintiff by the filing in the registry of deeds for the county in which the property is located, with respect to real property, or in the office of the Secretary of State, with respect to property of a type a security interest in which may be perfected by a filing in such office under Title 11, Article 9-A, of an attested copy of the court order approving the real or personal property attachment, provided that the order is filed within 30 days after the order approving the attachment, or within such additional time as the court may allow upon a timely motion. Fees for the recording of the order must be as otherwise provided for similar documents. Notwithstanding section 4454, the filing constitutes perfection of the attachment and service of a copy of the court's order must be made upon the defendant in accordance with the Maine Rules of Civil Procedure pertaining to service of writs of attachment. [1999, c. 699, Pt. D, §16 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

SECTION HISTORY

1965, c. 306, §§30-A (AMD). 1981, c. 279, §5 (AMD). 1983, c. 125, §3 (RPR). 1985, c. 187, §2 (AMD). 1999, c. 699, §D16 (AMD). 1999, c. 699, §D30 (AFF).



14 §4155. Shares in a corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §31 (RP).



14 §4156. Franchise and other corporate property

The franchise and all right to demand and take toll and all other property of a corporation may be attached on mesne process, and the attaching officer shall serve an attested copy of the writ of attachment upon the corporation in the same manner as other process.



14 §4157. Successive attachments

Successive attachments in one or more counties may be made upon the same writ of attachment by the same or different officers before service of the summons upon the person whose property is attached; but none after such service except on order of the court on motion without notice and for cause shown. Personal property attached on process may be subsequently attached by a different officer, who shall furnish the last preceding attaching officer with a copy of the precept within a reasonable time.



14 §4158. Replevin of property attached and claimed by non-party to action; sale

When personal property, attached on mesne process, is claimed by a person not a party to the action, he may replevy it within 10 days after notice given him therefor by the attaching creditor, and not afterwards. After that, the attaching officer, without impairing the rights of such person, at the request and on the responsibility of the plaintiff and with consent of other attaching creditors, if any, may sell it at auction as on execution, unless the debtor claims it as his and forbids the sale.



14 §4159. Effect of creditor's failure to recover judgment

If the attaching creditor, after having paid the amount ordered by the court, does not recover judgment, he may nevertheless hold the property until the debtor has repaid with interest the amount so paid.



14 §4160. Restriction of right to attach replevied goods

Goods, taken by replevin from an attaching officer, shall not be further attached as property of the original defendant in any other manner than that provided in sections 4202 and 4203, so long as they are held by the person who replevied them or by any one holding under him, unless the original defendant has acquired a new title to the goods.






Article 2: DEATH OR REMOVAL OF ATTACHING OFFICER

14 §4201. Attached goods not assets of deceased officer's estate

Personal property, attached by an officer and in his possession, and his claim for damages when it is taken from him remain subject to such attachment in case of his death, as if he were alive, and are not assets belonging to his estate.



14 §4202. Replevied goods liable to further attachments

The property described in section 4201 replevied from the officer is liable to further attachments as if in his possession. If there is judgment for a return in the replevin action, the plaintiff and his sureties are liable for the whole property or its value, although some attachments were made after the replevin.



14 §4203. Death or removal of officer; further attachments

If an attaching officer dies or is removed from office while the attachment is in force, whether the property was in his possession or not, it and its proceeds may be further attached by any other officer the same as it might have been by the first officer. Such further attachments shall be made by a return setting forth an attachment in common form and by whom the property was previously attached; and if the goods have not been replevied, by leaving a certified copy of the writ of attachment, omitting the declaration and of the return of that attachment, with the former officer if living, or if dead, with his executor or administrator, or if none has been appointed, with the person having possession of the goods; or if the goods have been replevied and the officer who made the original attachment is dead, such copy shall be left with his executors or administrators or with the plaintiff in replevin. The attachment shall be considered as made when such copy is delivered in either of the modes described.






Article 3: MORTGAGED OR PLEDGED PROPERTY

14 §4251. Attachment of encumbered personal property

Personal property not exempt from attachment, which is subject to a security interest or which has been mortgaged, pledged or subject to any lien created by law and of which the debtor has the right of redemption, may be attached, held and sold as if unencumbered, subject to sections 4159 and 4252 to 4256. [1967, c. 213, §5 (AMD).]

SECTION HISTORY

1967, c. 213, §5 (AMD).



14 §4252. Liability of officer attaching encumbered property

When personal property, attached on a writ or seized on execution, is claimed by virtue of a security interest, mortgage, pledge or lien, the claimant shall not bring an action against the attaching officer therefor: [1967, c. 213, §6 (AMD).]

1. Notice. Until he has given him at least 48 hours' written notice of his claim and the true amount thereof; or

2. Payment. If the officer or creditor within that time discharges the claim by paying same or tendering the amount due thereon; or

3. Property restored. If the officer within that time restores the property; or

4. Claimant to answer. Where the property was attached on a writ or seized on execution while in the hands or possession of the debtor, the attaching creditor within that time summons the claimant to answer in the same action such questions as may be put to him relative to the consideration, validity and amount due secured by such security interest, mortgage or lien.

[ 1971, c. 622, §55-A (AMD) .]

Such summons may be in substantially the following form:

Summons to Claimant

You are hereby summoned and required to appear at our ................ Court, to be held at ........................, on the .......... day of ......... in an action between ..................., plaintiff, and ......................, defendant, in which the following described property, claimed by you as secured party, was attached as the property of said defendant; viz., .............................., and there to answer in such action, such questions as may be put to you relative to the consideration, validity and amount justly due secured by such security, and abide the judgment of the court thereon.

If you fail to appear and answer, you will thereby waive the right to hold said property under the claimed security.

(Signed) ............................................................

Clerk of said Superior Court

(Seal of the Court)

Dated ................................

[1967, c. 213, §6 (AMD).]

Such summons, when property is attached on the writ, shall be returnable to the court to which the writ is returnable not less than 10 days nor more than 60 days after service thereof, and when property is seized on execution such summons shall be made returnable to the court issuing such execution on any day fixed by the court not less than 10 days nor more than 60 days thereafter. Service in either case shall be by copy of such summons. If in either case the secured party or claimant fails to appear and answer, or after hearing fails to establish his claim under such security interest, pledge or lien, he thereby waives the right to hold the property thereon. [1967, c. 213, §6 (AMD).]

SECTION HISTORY

1967, c. 213, §6 (AMD). 1967, c. 213, §6 (AMD). 1971, c. 622, §§55-A (AMD). 1971, c. 622, §55-A (AMD).



14 §4253. Claimant to account within 10 days after notice; false account

The officer may give the claimant written notice of his attachment. If he does not within 10 days thereafter deliver to the officer a true account of the amount due on his claim, he thereby waives the right to hold the property thereon as against the attaching creditor. If his account is false, he forfeits to the creditor double the amount of the excess, to be recovered in a civil action. [1967, c. 213, §7 (AMD).]

SECTION HISTORY

1967, c. 213, §7 (AMD).



14 §4254. Validity of claim established

If, upon examination held under section 4252, it appears that the security interest, mortgage, pledge or lien is valid, the court, having first ascertained the amount justly due upon it, may direct the attaching creditor to pay the same to the claimant or his assigns within such time as it orders. If he does not pay or tender the amount within the time prescribed, the attachment shall be vacated and the property shall be restored. If the attaching creditor pays or tenders the amount directed to be paid within such time and the claimant or his assigns fail to immediately assign such security interest, mortgage, pledge or lien to the attaching creditor, the claimant or his assigns shall be estopped from claiming any interest in such attached goods by virtue of his security interest, mortgage, pledge or lien. [1967, c. 213, §8 (AMD).]

SECTION HISTORY

1967, c. 213, §8 (AMD).



14 §4255. Validity of mortgage tried before jury; costs (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §9 (RP).



14 §4256. Disposition of proceeds of sale

When the attaching creditor has paid to the claimant or his assigns the amount ordered by the court, the sheriff after making the sale shall pay to the creditor, and the creditor may retain out of the proceeds of the property attached, when sold, the amount so paid with interest, and the balance shall be applied to the payment of his debt. [1967, c. 213, §10 (AMD).]

SECTION HISTORY

1967, c. 213, §10 (AMD).






Article 4: PROPERTY OF PART OWNERS

14 §4301. Property of part owners; attachment; disposal

When personal property is attached in a civil action against one or more part owners thereof, at the request of another part owner, it shall be appraised as provided, one appraiser to be chosen by the creditor, one by the officer and the other by the requesting part owner. Thereupon it shall be delivered to such part owner on his giving bond to the officer with 2 sufficient sureties, conditioned to restore it in like good order, pay the appraised value of the defendant's share therein or satisfy all judgments recovered in the attaching actions, if demanded within the time during which it would be held by the attachments. Such bond shall be returned with the writ of attachment with the doings of the officer thereon.



14 §4302. Payment; part owner's lien; attachment dissolved

If any part of such appraised value is so paid, the defendant's share of the property is thereby pledged to the party paying. If not redeemed, he may sell it and account to the defendant for the balance, if any. If the attachment is dissolved, he shall restore such share to the defendant or to the attaching officer for him.






Article 5: SALES OF ATTACHED PROPERTY

14 §4351. Sale of attached personal property

When personal property is attached, the officer, by consent of the debtor and creditor, may sell it on the writ of attachment before or after filing in court, observing the directions for selling on execution. If it is attached by different officers, it may be so sold by the first attaching officer; or in case of his death, if he was a deputy sheriff, by the sheriff or another deputy by written consent of the debtor and all attaching creditors. The proceeds, after deducting necessary expenses, shall be held by the officer making the sale, subject to the successive attachments as if sold on execution.



14 §4352. Perishable goods; sale without consent

When personal property liable to perish, be wasted, greatly reduced in value by keeping or be kept at great expense is attached, and the parties do not consent to a sale thereof, the same may be ordered sold either before or after entry of the action, in accordance with sections 4158 and 4353 to 4355.



14 §4353. Petition for sale; order

Either party may, on motion to the court setting forth the reasons therefor, petition the court to order the expeditious sale of the attached property. After such notice as the court may order and hearing on the motion, the court may, in its discretion, order the attached property to be sold and the proceeds held as security for the claim involved. As a part of its order, the court may impose such restrictions and conditions as it deems necessary for the conduct of such sale, the protection of lienors, the furnishing of bonds for the protection of the interests of any party, and to protect the interest of the attaching creditor and debtor.



14 §4354. Proceeds attached in hands of officers; surplus

The proceeds of such property sold by order of court may be further attached by the officer as property of the defendant while remaining in his hands; and held and disposed of as if the property itself had been attached; but after retaining enough to satisfy all attachments existing thereon at any time, nothing herein shall prevent his paying the surplus to the debtor.



14 §4355. Right of priority in case of sale preserved

When goods which are sold by order of court in the manner provided have been attached by several creditors, any one of them may demand and receive satisfaction of his judgment, notwithstanding any prior attachments, if he is otherwise entitled to demand the money and a sufficient sum is left of the proceeds of the goods or of their appraised value to satisfy all prior attachments.






Article 6: EXEMPTIONS

14 §4401. Items exempt (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 412, §§2,3 (AMD). 1967, c. 496, (AMD). 1973, c. 377, §2 (AMD). 1973, c. 512, §1 (AMD). 1977, c. 453, §§1-3 (AMD). 1981, c. 431, §1 (RP).



14 §4402. Debtor's interest exceeding interest exempt (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 453, §4 (NEW). 1981, c. 431, §1 (RP).






Article 7: EXEMPTIONS

14 §4421. Definitions

As used in this article, unless the context otherwise indicates, the following words have the following meanings. [1981, c. 431, §2 (NEW).]

1. Dependent. "Dependent" includes a spouse, whether or not actually dependent.

[ 1981, c. 431, §2 (NEW) .]

1-A. Debtor. "Debtor" means an individual debtor.

[ 1983, c. 125, §4 (NEW) .]

2. Value. "Value" means fair market value as of the date of the attachment or, in a proceeding under the United States Code, Title 11, the date of the filing of the petition.

[ 1981, c. 431, §2 (NEW) .]

SECTION HISTORY

1981, c. 431, §2 (NEW). 1983, c. 125, §4 (AMD).



14 §4422. Exempt property

The following property is exempt from attachment and execution, except to the extent that it has been fraudulently conveyed by the debtor. [1985, c. 187, §3 (AMD).]

1. Residence. The exemption of a debtor's residence is subject to this subsection.

A. Except as provided in paragraph B, the debtor's aggregate interest, not to exceed $47,500 in value, in real or personal property that the debtor or a dependent of the debtor uses as a residence, in a cooperative that owns property that the debtor or a dependent of the debtor uses as a residence, or in a burial plot for the debtor or a dependent of the debtor, except that if minor dependents of the debtor have their principal place of residence with the debtor, the debtor's aggregate interest may not exceed $95,000 and except that if the debtor's interest is held jointly with any other person or persons, the exemption may not exceed in value the lesser of $47,500 or the product of the debtor's fractional share times $95,000. [2007, c. 579, §1 (AMD).]

B. The debtor's aggregate interest, not to exceed $95,000 in value, in property described in paragraph A, if the debtor or a dependent of the debtor is either a person 60 years of age or older or a person physically or mentally disabled and because of such disability is unable to engage in substantial gainful employment and whose disability has lasted or can be expected to last for at least 12 months or can be expected to result in death; except that if the debtor's interest is held jointly with any other person or persons, the exemption may not exceed in value the lesser of $95,000 or the product of the fractional share of the debtor's interest times $190,000. This paragraph does not apply to liens obtained prior to its effective date or to judgments based on torts involving other than ordinary negligence on the part of the debtor. [2007, c. 579, §2 (AMD).]

C. That portion of the proceeds from any sale of property which is exempt under this section shall be exempt for a period of 6 months from the date of receipt of such proceeds for purposes of reinvesting in a residence within that period. [1989, c. 286, §1 (NEW).]

[ 2007, c. 579, §§1, 2 (AMD) .]

2. Motor vehicle. The debtor's interest, not to exceed $5,000 in value, in one motor vehicle.

[ 2001, c. 306, §2 (AMD) .]

3. Clothing; furniture; appliances; and similar items. The debtor's interest, not to exceed $200 in value in any particular item, in household furnishings, household goods, wearing apparel, appliances, books, animals, crops or musical instruments, that are held primarily for the personal, family or household use of the debtor or a dependent of the debtor.

[ 1981, c. 431, §2 (NEW) .]

4. Jewelry. The debtor's aggregate interest, not to exceed $750 in value, in jewelry held primarily for the personal, family or household use of the debtor or a dependent of the debtor and the debtor's interest in a wedding ring and an engagement ring.

[ 1991, c. 741, §2 (AMD) .]

5. Tools of the trade. The debtor's aggregate interest, not to exceed $5,000 in value, in any implements, professional books or tools of the trade of the debtor or the trade of a dependent of the debtor, including, but not limited to, power tools, materials and stock designed and procured by the debtor and necessary for carrying on the debtor's trade or business and intended to be used or wrought in that trade or business.

[ 1991, c. 741, §2 (AMD) .]

6. Furnaces, stoves and fuel. The debtor's interest in the following items held primarily for the personal, family or household use of the debtor or a dependent of the debtor:

A. One cooking stove; [1981, c. 431, §2 (NEW).]

B. All furnaces or stoves used for heating; and [1981, c. 431, §2 (NEW).]

C. All cooking and heating fuel not to exceed 10 cords of wood, 5 tons of coal, 1,000 gallons of petroleum products or its equivalent. [1981, c. 431, §2 (NEW).]

[ 1981, c. 431, §2 (NEW) .]

7. Food, produce and animals. The debtor's interest in the following items held primarily for the personal, family or household use of the debtor or a dependent of the debtor:

A. All food provisions, whether raised or purchased, reasonably necessary for 6 months; [1981, c. 431, §2 (NEW).]

B. All seeds, fertilizers, feed and other material reasonably necessary to raise and harvest food through one growing season; and [1981, c. 431, §2 (NEW).]

C. All tools and equipment reasonably necessary for raising and harvesting food. [1981, c. 431, §2 (NEW).]

[ 1981, c. 431, §2 (NEW) .]

8. Farm equipment. The debtor's interest in one of every type of farm implement reasonably necessary for the debtor to raise and harvest agricultural products commercially, including any personal property incidental to its maintenance and operation.

[ 1981, c. 431, §2 (NEW) .]

9. Fishing boat. The debtor's interest in one boat, not exceeding 46 feet in length, used by the debtor primarily for commercial fishing.

[ 2013, c. 510, §1 (AMD) .]

9-A. Logging implements. The debtor's interest in one of every type of professional logging implement reasonably necessary for the debtor to harvest and haul wood commercially, including any personal property incidental to its maintenance and operation.

[ 2009, c. 532, §1 (NEW) .]

10. Life insurance contract. Any unmatured life insurance contract owned by the debtor, other than a credit life insurance contract.

[ 1981, c. 431, §2 (NEW) .]

11. Life insurance dividends, interest and loan value. The debtor's aggregate interest, not to exceed in value $4,000 less any amount of property of the estate transferred in the manner specified in the United States Code, Title 11, Section 542(d), in any accrued dividend or interest under, or loan value of, any unmatured life insurance contract owned by the debtor under which the insured is the debtor or an individual of whom the debtor is dependent.

[ RR 2011, c. 1, §19 (COR) .]

12. Health aids. Professionally prescribed health aids for the debtor or a dependent of the debtor.

[ 1981, c. 431, §2 (NEW) .]

13. Disability benefits; pensions. The debtor's right to receive the following:

A. A social security benefit, unemployment compensation or a federal, state or local public assistance benefit, including, but not limited to, the federal earned income tax credit and additional child tax credit; [2007, c. 276, §1 (AMD).]

B. A veterans' benefit; [1981, c. 431, §2 (NEW).]

C. A disability, illness or unemployment benefit; [1981, c. 431, §2 (NEW).]

D. Alimony, support or separate maintenance, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor; [2001, c. 306, §3 (AMD).]

E. A payment or account under a stock bonus, pension, profitsharing, annuity or similar plan or contract on account of illness, disability, death, age or length of service, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor, unless:

(1) The plan or contract was established by or under the auspices of an insider that employed the debtor at the time the debtor's rights under the plan or contract arose;

(2) The payment is on account of age or length of service; and

(3) The plan or contract does not qualify under the United States Internal Revenue Code of 1954, Section 401(a), 403(a), 403(b), 408 or 409; or [2001, c. 306, §4 (AMD).]

F. A payment or account under an individual retirement account or similar plan or contract on account of illness, disability, death, age or length of service to the sum of $15,000 or to the extent reasonably necessary for the support of the debtor and any dependent of the debtor, whichever is greater. [2001, c. 306, §5 (NEW).]

[ 2007, c. 276, §1 (AMD) .]

14. Legal awards; life insurance benefits. The debtor's right to receive or property that is traceable to the following:

A. An award under a crime victim's reparation law; [1981, c. 431, §2 (NEW).]

B. A payment on account of the wrongful death of an individual of whom the debtor was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor; [1981, c. 431, §2 (NEW).]

C. A payment under a life insurance contract that insured the life of an individual of whom the debtor was a dependent on the date of the individual's death, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor; [1981, c. 431, §2 (NEW).]

D. A payment, not to exceed $12,500, on account of personal bodily injury, not including pain and suffering or compensation for actual pecuniary loss, of the debtor or an individual of whom the debtor is a dependent; or [1991, c. 741, §3 (AMD).]

E. A payment in compensation of loss of future earnings of the debtor or an individual of whom the debtor is or was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor. [1981, c. 431, §2 (NEW).]

[ 1991, c. 741, §3 (AMD) .]

15. Other property. The debtor's aggregate interest, not to exceed in value $400, in any property, whether or not otherwise exempt under this section.

[ 1981, c. 431, §2 (NEW) .]

16. Unused residence exemption. The debtor's interest, equal to any unused amount of the exemption provided under subsection 1 but not exceeding $6,000, in any property exempt under subsections 3 and 5 and subsection 14, paragraph D.

[ 1991, c. 741, §4 (AMD) .]

SECTION HISTORY

1981, c. 431, §2 (NEW). 1985, c. 187, §3 (AMD). 1989, c. 286, §1 (AMD). 1991, c. 741, §§1-4 (AMD). 1995, c. 35, §1 (AMD). 2001, c. 306, §§1-5 (AMD). 2003, c. 47, §§1,2 (AMD). 2007, c. 276, §1 (AMD). 2007, c. 579, §§1, 2 (AMD). 2009, c. 532, §1 (AMD). RR 2011, c. 1, §19 (COR). 2013, c. 510, §1 (AMD).



14 §4423. Exempt property acquired within 90 days

Notwithstanding section 4424, if within 90 days of the attachment, or, in a proceeding under the United States Code, Title 11, the date of the filing of the petition, the debtor transfers his nonexempt property and as a result acquires, improves or increases in value property otherwise exempt under section 4422, his interest shall not be exempt to the extent that the acquisition, improvement or increase in value exceeds the reasonable needs of the debtor or his dependents. [1983, c. 480, Pt. A, §9 (AMD).]

SECTION HISTORY

1981, c. 431, §2 (NEW). 1983, c. 480, §A9 (AMD).



14 §4424. Interest in excess of exemption

1. Forced sale. If the debtor's interest in any property exempt under section 4422 exceeds the exempt amount, the whole of the property may be sold.

[ 1981, c. 431, §2 (NEW) .]

2. Distribution of proceeds. The proceeds of a sale under subsection 1 shall be distributed in the following order:

A. To the debtor in the amount of his exempt interest; [1981, c. 431, §2 (NEW).]

B. To the creditor attaching or executing on the property; and [1981, c. 431, §2 (NEW).]

C. To the debtor, the balance of the proceeds. [1981, c. 431, §2 (NEW).]

[ 1991, c. 431, §2 (NEW) .]

3. Exception for residence. With respect to a residence in which the debtor has an exempt interest, the debtor may designate as exempt from sale under subsection 1 any part of the residence having a value not in excess of the amount of his exemption.

[ 1981, c. 431, §2 (NEW) .]

SECTION HISTORY

1981, c. 431, §2 (NEW).



14 §4425. Exceptions

1. Residence. The debtor's interest in a residence shall not be exempt from claims secured by real estate mortgages on or security interests in the residence or claims of lien creditors under Title 10, chapter 603.

[ 1981, c. 431, §2 (NEW) .]

2. Other property. The debtor's interest in other property shall not be exempt from claims secured by purchase money security interests in the property, except that the debtor's interest in property otherwise exempt under section 4422, subsections 8 and 9 shall not be exempt from claims secured by security interests in the property.

[ 1981, c. 431, §2 (NEW) .]

SECTION HISTORY

1981, c. 431, §2 (NEW).



14 §4426. Exemptions in bankruptcy proceedings

Notwithstanding anything to the contrary in the United States Code, Title 11, Section 522(b), a debtor may exempt from property of the debtor's estate under United States Code, Title 11, only that property exempt under the United States Code, Title 11, Section 522(b)(3)(A) and (B), except that any debtor eligible for a residence exemption under section 4422, subsection 1, paragraph B, may exempt the amount allowed in that paragraph. [2011, c. 203, §1 (AMD).]

SECTION HISTORY

1981, c. 431, §2 (NEW). 1989, c. 286, §2 (AMD). 2011, c. 203, §1 (AMD).









Subchapter 3: REAL PROPERTY

Article 1: GENERAL PROVISIONS

14 §4451. Real estate and interests subject to attachment

All real estate liable to be taken on execution as provided in chapter 403; the right to cut and carry away grass and timber from land sold by this State or Massachusetts, the soil of which is not sold and all other rights and interests in real estate may be attached on mesne process and held to satisfy the judgment recovered by the plaintiff, but the officers need not enter on or view the estate to make such attachment.



14 §4452. Writ of attachment from District Court

If a District Court has jurisdiction in any action, real estate and interests in real estate attachable on writs of attachment from the Superior Court may be attached on writs of attachment or taken on executions from such court.



14 §4453. Attachment of right of redemption

When a right of redeeming real estate mortgaged or taken on execution is attached and such estate is redeemed or the encumbrance removed before the levy of the execution, the attachment holds the premises discharged of the mortgage or levy, as if they had not existed.



14 §4454. Recording necessary to validity; claim specified in writ; seizure on execution; lien

No attachment of real estate on mesne process creates any lien thereon, unless the nature and amount of plaintiff's demand is set forth in the complaint or specifications therein or account annexed thereto, nor unless the officer making it within 5 days thereafter files in the office of the register of deeds in the county or district in which some part of said estate is situated an attested copy of so much of his return on the writ of attachment as relates to the attachment, with the value of the defendant's property which he is thereby commanded to attach, the names of the parties, the date of the writ of attachment and the court to which it is returnable. If the copy is not so filed within 5 days, the attachment takes effect from the time it is filed, although it is after service on the defendant, if before the time he is required to serve his answer. No seizure of real estate on execution, where there is no subsisting attachment thereof made in the action in which such execution issues, creates any lien thereon, unless the officer making it within 5 days thereafter files in the office of the register of deeds in the county or district in which some part of said estate is situated an attested copy of so much of his return on said execution as relates to the seizure, with the names of the parties, the date of the execution, the amount of the debt and costs named therein and the court by which it was issued. If the copy is not so filed, the seizure takes effect from the time it is filed. Such proceedings shall be had in such office by the register of deeds, as are prescribed in Title 33, chapter 11. All recorded deeds take precedence over unrecorded attachments.



14 §4455. Action ineffectual against nonparty until attachment recorded

No action in which the title to real estate is involved is effectual against any person not a party thereto or having actual notice thereof until either:

1. Attachment made and recorded. An attachment of such real estate is duly made and recorded in the registry of deeds, in and for the county or district in which such real estate is situated, in the same manner as attachments of real estate in other actions are now recorded; or

2. Certificate recorded. A certificate setting forth the names of the parties, the date of the complaint and the filing thereof and a description of the real estate in litigation as described in said complaint, duly certified by the clerk of courts in and for the county where said complaint is pending is recorded in the registry of deeds in the county or district in which such real estate is situated.



14 §4456. Redemption or payment where right of redemption or contract for conveyance attached

When a right to redeem real estate under mortgage, levy, sale on execution or for taxes or a right to a conveyance by contract is attached, the plaintiff in the action, before or after sale on execution, may pay or tender to the person entitled thereto the amount required to discharge such encumbrance or fulfill such contract. Thereby the title and interest of such person vest in the plaintiff subject to the defendant's right to redeem. Such redemption by the defendant or any person claiming under him by a title subsequent to the attachment shall not affect such attachment, but it shall continue in force and the prior encumbrance as against it shall be deemed discharged.



14 §4457. Mortgagee or contractor to indicate sum due and release on payment

Such person, on written demand, shall give the plaintiff a true written statement of the amount due him; and on payment or tender thereof shall release all his interest in the premises; and if he refuses, he may be compelled to do so in a civil action seeking equitable relief. Such release shall recite that under authority of this section and section 4456 the plaintiff had attached the premises and paid or tendered the amount due the grantor. The plaintiff shall thereupon hold such title in trust for the defendant, and subject to his right of redemption, without power of alienation until after one year from the termination of said action, or from the sale of the equity on any execution recovered therein.






Article 2: DEATH OF PARTY

14 §4501. Attachments survive death of plaintiff

When a plaintiff dies before the expiration of 60 days from the rendition of judgment in his favor, or before the expiration of 60 days after the clerk of courts in the county where the action is pending receives a certificate of decision from the law court ordering final judgment for the plaintiff, and no suggestion of death has been made upon the docket of said courts, execution may issue as is now provided and all attachments then in force continue for 90 days thereafter.



14 §4502. Attachments dissolved by death of insolvent

The attachment of personal property continues in force after the death of the debtor as if living, unless before a sale thereof on execution his estate is decreed insolvent; but it is dissolved by such decree, and the officer, on demand thereafter, shall restore such property to the executor or administrator on payment of his legal fees and charges of keeping.



14 §4503. Liability of officer selling before demand; setoff prohibited

If, after such decree and before such demand, the officer has sold the property on execution, he is liable to the executor or administrator in a civil action, for the proceeds, if in his hands; but if paid over to the judgment creditor, such creditor is so liable, and he shall not set off any demand which he has against the executor or the administrator or against the estate of the deceased.



14 §4504. Appraisal of attached property

After the death of a defendant and before a decree of insolvency on his estate, the executor or administrator may demand of the attaching officer a certified copy of his return on the writ of attachment, with a description of the property attached, so that it may be described in the inventory of the estate subject to the attachment, and the appraisers may demand a view thereof so as to appraise it. If the officer fails to comply with either demand, he forfeits to the executor or administrator not less than $10 nor more than $30.



14 §4505. Actions by officers for attached goods do not abate by party's death

An action, brought by an officer for taking from him personal property attached by him, does not abate by the death of either party, but may be prosecuted by or against his executor or administrator. If the officer is dead and his representative recovers the property or money, it shall be held and applied as if he were alive, but, if he fails to recover, he shall return the property or pay the damages awarded in full, although the estate of the deceased is insolvent.



14 §4506. Continuance of action after officer's death

If an officer authorized to serve precepts dies pending an action for or against him for official neglect or misconduct and no administration is granted on his estate within 3 months thereafter, the party for whose benefit the action is so prosecuted or defended may carry it on in his own name by entering his appearance and giving security for costs, as the court directs.






Article 3: EXEMPTIONS

14 §4551. Homestead exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 512, §2 (RPR). 1977, c. 453, §5 (AMD). 1977, c. 614, (AMD). 1979, c. 75, §1 (AMD). 1981, c. 431, §3 (RP).



14 §4552. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 412, §4 (AMD). 1969, c. 315, §§1,2 (AMD). 1973, c. 512, §3 (RPR). 1981, c. 431, §3 (RP).



14 §4553. Creditors claiming greater value (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 315, §3 (AMD). 1973, c. 512, §4 (RPR). 1977, c. 453, §6 (AMD). 1979, c. 75, §2 (AMD). 1981, c. 431, §3 (RP).



14 §4554. Death of householder (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 512, §5 (RPR). 1979, c. 540, §19 (RPR). 1981, c. 431, §3 (RP).






Article 4: EXEMPTIONS

14 §4561. Residence exemption

Exemptions with respect to residences are governed by subchapter II, Article 7. [1981, c. 431, §4 (NEW).]

SECTION HISTORY

1981, c. 431, §4 (NEW).









Subchapter 4: DISSOLUTION

14 §4601. Duration of attachment

An attachment of real or personal estate continues during the time within which an appeal may be taken from the judgment and during the pendency of any appeal. When a judgment for the plaintiff has become final by expiration of the time for appeal, by dismissal of an appeal or on certificate of decision from the law court, any such attachment shall continue for 60 days; except attachments of real estate taken on execution; or equities of redemption sold on execution; or an obligee's conditional right to a conveyance of real estate sold on execution; or property attached and replevied; or property attached belonging to a person dying thereafter, or specially provided for in any other case. [1987, c. 184, §21 (AMD).]

In addition to any other provisions of law, attachments of real or personal estates may be enforced and their duration may be extended as provided in sections 3131, 3132 and 4651 [1987, c. 184, §21 (NEW).]

SECTION HISTORY

1981, c. 279, §6 (AMD). 1987, c. 184, §21 (AMD).



14 §4602. Methods of dissolution

An attachment of real or personal property is dissolved when a judgment for the defendant has become final by expiration of the time for appeal, by dismissal of an appeal or on certificate of decision from the law court; by a decree of insolvency on his estate before a levy or sale on execution; by insolvency proceedings commenced within 4 months as provided in the insolvency law; by a reference of the action and all demands between the parties thereto by a rule of court and judgment on the report of the referees; and by an amendment of the complaint, by consent of parties, so as to embrace a larger demand than it originally did, and judgment for the plaintiff thereon, unless the record shows that no claims were allowed the plaintiff not originally stated in the complaint.



14 §4603. Certificate of dissolution

When an attachment is dissolved by judgment for the defendant, or if the complaint in the action in which an attachment is made is not filed with the court within 30 days after the first attachment therein, the clerk of the court shall give any person applying therefor a certificate of that fact, which the register of deeds shall note on the margin of the record of the attachment. The said clerk of courts may charge a fee of 50¢ for such certificate.

Before or after the filing of said complaint in said court, or before or after judgment thereon, or if said complaint is not filed in court, the plaintiff or his attorney in such action may discharge the attachment in writing on the margin of the record thereof, or said plaintiff or said attorney may give a certificate, signed, sealed and acknowledged by him that said attachment is in whole or in part discharged, which the register of deeds shall record with a reference thereto on the margin of the records of attachments. The register of deeds shall note the record of said discharge on the margin of the records of attachments within an hour of the delivery to him of either of the aforesaid certificates. Such attachments may be discharged on the record thereof in the registry of deeds by an attorney-at-law authorized in writing by the plaintiff in said action, provided said writing is first recorded or filed in said registry of deeds with a reference thereto made by said register of deeds on the margin of the record of the attachment.



14 §4604. Real estate attachment discharged of record on dissolution

When an attachment of real estate is made in any action and the complaint is not filed in court, or when any attachment of real estate is dissolved by lapse of time or failure to levy upon the judgment debt within the time prescribed by law to preserve said attachment and the said attachment then remains undischarged upon the records of the registry of deeds, the plaintiff upon the demand of the defendant shall either cause the said attachment to be discharged upon the records of the registry of deeds or give a certificate, signed, sealed and acknowledged by him that said attachment is discharged, when said certificate is prepared and presented to the plaintiff by the defendant, which said certificate the register of deeds shall record with reference thereto on the margin of the record of said attachment.



14 §4605. Failure or refusal to discharge attachment

If the plaintiff shall upon demand unreasonably delay or refuse to discharge the said attachment as prescribed in section 4604, then the defendant by action filed in the county in which the attachment of said real estate was made shall be entitled on proof thereof to have the attachment discharged by a decree of the court duly filed in the registry of deeds, which the register of deeds shall record with reference thereto on the margin of the record of said attachment.



14 §4606. Petition for valuation and release

Any defendant, whose interest in real estate is attached on mesne process, may petition the Superior Court, setting forth the names of the parties to the action, the court and county in which it is returnable or pending, the fact of the attachment, the particular real estate and his interest therein, its value and his desire to have it released from the attachment. Such court shall issue a written notice which shall be served on all parties to the action living in the State, including trustees mentioned in section 4611, and on the plaintiff's attorney, 10 days at least before the time fixed therein for a hearing.



14 §4607. Valuation and release on debtor's bond

If, at the hearing, such court finds that such interest is worth as much as the amount ordered in the writ to be attached, it shall order such defendant to give bond to the plaintiff, with sufficient sureties, conditioned that within 30 days after judgment for the plaintiff has become final by expiration of the time for appeal, by dismissal of an appeal or on certificate of decision from the law court, he will pay the judgment recovered by the plaintiff, with his costs on the petition, such bond, except as otherwise provided, to be in an amount equal to the amount ordered in the writ to be attached; but, if it finds that such interest is worth less than the amount ordered in the writ to be attached, such bond, except as otherwise provided, shall be in an amount equal to the value of such interest. If, in either event the court shall find that the value of the interest attached is in excess of the amount of any judgment which the plaintiff may reasonably be expected to recover, with his costs on the petition, it may fix the amount of such bond at such sum, not exceeding the amount ordered to be attached and not exceeding the value of the interest attached, as it may deem adequate to protect the plaintiff in the collection of any judgment recovered by him, with his costs on the petition.



14 §4608. Proceedings and bond filed in clerk's office

The petition and proceedings thereon shall be filed in the clerk's office in the county where the action is pending or returnable and recorded as a part of the case. The bond, when approved by such justice, shall be filed therein for the use of the plaintiff.



14 §4609. Certificate of proceedings from clerk recorded

The clerk shall give the petitioner an attested copy of the petition and proceedings with a certificate under seal of the court attached thereto, that such bond has been duly filed in his office. The recording of such copy and certificate in the registry of deeds in the county where such real estate or interest therein lies vacates the attachment.



14 §4610. Vacating attachment of personal property

When personal property is attached, the same proceedings may be had as provided in sections 4606 to 4609 and the officer shall be notified of the hearing, and the delivery to him of the copy and certificate mentioned in section 4609 vacates the attachment and he shall return the property to the petitioner on demand. When the property attached is stock in a banking or other corporation or is such that the attachment must be recorded in the town clerk's office, such copy and certificate shall be filed with the officer of such corporation, who shall be entitled to 20¢ for filing the same and necessary certificate thereof, or with the town clerk with whom the attachment is filed, and thereby the attachment is vacated.



14 §4611. Vacating foreign attachments

In cases of foreign attachment, the same proceedings originated by any principal defendant may be had, except that the bond to the plaintiff shall be conditioned to pay the amount, if any, which he may finally recover against the trustees, with costs on the petition, within 30 days after judgment, not exceeding the amount of the judgment against the principal defendant. The court shall require the petitioner to give bond to each trustee named in the petition, with sureties, in a sum sufficient to protect him against any judgment recovered by the plaintiff and paid by him, and his legal costs in the action, and the costs allowed him by the court at the hearing on the petition, if he appears. Such bonds, when approved by the court, shall be filed in the clerk's office for the use of the trustees. The delivery of the copy and certificate to the trustees vacates the attachment of any goods, effects or credits in their hands belonging to the petitioner.



14 §4612. Costs

The party finally prevailing in the action shall recover the costs of these proceedings, taxed as costs of court in other cases and certified by the court, and execution shall issue therefor.



14 §4613. Bond

When real estate or personal property is attached on mesne process, and in all cases of attachment on trustee process, the attachment shall be vacated upon the defendant or someone in his behalf delivering to the officer who made such attachment, or to the plaintiff or his attorney, a bond to the plaintiff in a penal sum not exceeding the amount of the attachment, such bond to be approved as to penal sum and sureties by the plaintiff or his attorney, or by any Justice or clerk of the Superior Court, conditioned that within 30 days after the rendition of the judgment, or after the adjournment of the court in which it is rendered or after the certificate of decision of the law court shall be received in the county where the cause is pending, he will pay to the plaintiff or his attorney of record the amount of said judgment including costs. The bond shall be returned by the officer with the process, for the benefit of the plaintiff, and thereupon all liability of the officer to the plaintiff by reason of such attachment shall cease. Upon request, the plaintiff or his attorney shall give to the defendant a certificate acknowledging the discharge of such attachment, which may be recorded in the registry of deeds or town clerk's office, as the case may be, in which the return of the attachment is filed. If stock in any corporation is attached, such certificate shall be filed with the officer of the corporation with whom the return of such attachment is filed and he shall record the same. In trustee process the alleged trustee shall not be liable to the principal defendant for the goods, effects and credits in his hands or possession until such certificate shall be delivered to him, and upon receiving such certificate he shall be discharged from further liability in said trustee action and need not disclose and shall not recover costs.









Chapter 509: EXECUTIONS

Subchapter 1: GENERAL PROVISIONS

14 §4651. Issue and return

Executions may be issued on a judgment of the Superior Court or the District Court after the judgment has become final by the expiration of the time for appeal, by dismissal of an appeal or on certificate of decision from the law court, unless the court has pursuant to rule ordered execution at an earlier time, and are returnable within 3 years after issuance. [1995, c. 45, §1 (AMD).]

1. Filing of lien.

[ 1987, c. 184, §22 (RP) .]

2. Date and place of filing.

[ 1987, c. 184, §22 (RP) .]

3. Amount of debt or damage.

[ 1987, c. 184, §22 (RP) .]

4. Name of judgment creditor.

[ 1987, c. 184, §22 (RP) .]

5. Statement.

[ 1987, c. 184, §22 (RP) .]

SECTION HISTORY

1965, c. 182, (AMD). 1965, c. 455, (AMD). 1981, c. 160, (AMD). 1983, c. 125, §5 (AMD). 1985, c. 187, §4 (AMD). 1987, c. 184, §22 (AMD). 1995, c. 45, §1 (AMD).



14 §4651-A. Execution liens

1. Lien on real estate. The filing of an execution duly issued by a court of this State or an attested copy thereof with a registry of deeds within 3 years after issuance of the execution creates a lien in favor of each judgment creditor upon the right, title and interest of each judgment debtor in all real estate against which a mortgage would be duly perfected if filed in the registry and that is not exempt from attachment and execution.

[ 2005, c. 62, §1 (AMD) .]

2. Lien on personal property. The filing of an execution duly issued by a court of this State or an attested copy thereof in the office of the Secretary of State within 3 years after issuance of the execution creates a lien in favor of each judgment creditor upon the right, title and interest of each judgment debtor in personal property that is not exempt from attachment and execution and that is of a type against which a security interest could be perfected by the filing of a financing statement with the office of the Secretary of State.

[ 2005, c. 62, §2 (AMD) .]

3. Lien on motor vehicles. The filing of an execution duly issued by a court of this State or an attested copy thereof where a proof of transfer would be delivered pursuant to Title 29-A, section 665, subsection 1, and delivery of an application pursuant to Title 29-A, section 657, within 3 years after issuance of the execution creates a lien in favor of each judgment creditor upon the right, title and interest of each judgment debtor in any motor vehicle for which a title certificate must be obtained pursuant to Title 29-A, chapter 7.

[ 2005, c. 62, §3 (AMD) .]

4. Amount of lien. A lien created by this section shall be in the amount sufficient to satisfy the judgment together with interest and costs.

[ 1987, c. 184, §23 (NEW) .]

5. Notice to judgment debtor. A lien created by this section becomes void and loses its status as a perfected security interest with respect to the right, title and interest of any particular judgment debtor and with respect to any other creditors of the judgment debtor unless the judgment creditor notifies the judgment debtor by certified or registered mail sent to the judgment debtor's last known address on or before the 20th day after filing or recording of the existence of the lien. The notice must contain the following:

A. The fact that a lien has been filed; [1987, c. 184, §23 (NEW).]

B. The date and place the lien was filed; [1987, c. 184, §23 (NEW).]

C. The amount of the judgment and costs as stated in the execution; [1987, c. 184, §23 (NEW).]

D. The name of the judgment creditor and attorney, if any, including their addresses; and [1987, c. 184, §23 (NEW).]

E. The following statement: "To dissolve this lien, please contact (the creditor or the creditor's attorney)." [1997, c. 20, §1 (AMD).]

[ 1997, c. 20, §1 (AMD) .]

6. Filing during pendency of attachment; date of perfection. If a lien created by this section is filed or recorded during the pendency of any prejudgment or post-judgment attachment obtained in the underlying civil action against property subject to the lien, the effective date of the lien in the property must relate back to the date of perfection of the attachment. The relation back applies only to that portion of the lien up to the amount of the attachment. The remainder of such a lien, and the full amount of a lien created when no attachment is pending, becomes effective and perfected from the date of the filing or recording of the execution.

[ 2001, c. 275, Pt. A, §1 (AMD) .]

7. Enforcement. The lien provided in this section may be enforced by a turnover or sale order pursuant to section 3131.

[ 1987, c. 184, §23 (NEW) .]

8. Abuse of lien process. A creditor who fails to discharge an execution filed against property of a debtor that is exempt from attachment and execution is liable to the debtor for actual damages suffered as a result of the failure to discharge if the debtor gave written notice and proof to the creditor that the property filed against is exempt from attachment and execution and the creditor failed to discharge the execution within 15 days after receiving the notice and proof. A debtor who prevails in an action to recover damages under this subsection is entitled to reasonable attorney's fees and costs incurred in bringing the action.

[ 2001, c. 117, §1 (NEW) .]

8. (REALLOCATED TO T. 14, §4651-A, sub-§9) Duration of lien; renewal.

[ RR 2001, c. 1, §17 (RAL); 2001, c. 275, Pt. A, §2 (NEW) .]

9. (REALLOCATED FROM T. 14, §4651-A, sub-§8) Duration of lien; renewal. A lien created pursuant to this section after the effective date of this subsection continues for a period of 20 years from the date of the filing of the writ of execution or of the recording of the writ of execution in the registry of deeds, unless the judgment is paid, discharged or released. A lien may be renewed once for a period of 20 years from the filing or recording of a renewal, pluries or alias writ of execution in the same manner as the original writ of execution was filed or recorded, with the same notice as required by subsection 5.

A. If the renewal writ is filed or recorded before the expiration of the 20-year period of the original writ of execution, the renewal writ relates back to the date that the original writ of execution was filed or recorded and prevents the expiration of the lien. [RR 2001, c. 1, §17 (RAL).]

B. A lien created pursuant to this section when the date of the recording of the writ of execution in the registry of deeds is more than 18 years prior to the effective date of this subsection may be renewed as provided in this subsection if the renewal writ is recorded within 2 years of the effective date of this subsection. [RR 2001, c. 1, §17 (RAL).]

[ RR 2001, c. 1, §17 (RAL) .]

10. Validation of liens. Subject to subsections 5, 8 and 9, a lien filed pursuant to subsection 1, 2 or 3 is valid and enforceable if the execution was issued on or after September 29, 1995 and the lien was filed within 3 years of the issuance of the execution.

[ 2005, c. 62, §4 (NEW) .]

SECTION HISTORY

1987, c. 184, §23 (NEW). 1995, c. 65, §A41 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 20, §1 (AMD). 1999, c. 699, §D15 (AMD). 1999, c. 699, §D30 (AFF). RR 2001, c. 1, §17 (COR). 2001, c. 117, §1 (AMD). 2001, c. 275, §§A1,2 (AMD). 2005, c. 62, §§1-4 (AMD).



14 §4652. One-year limit; exception

No first execution shall be issued after one year from the time the judgment has become final by the expiration of the time for appeal, by dismissal of an appeal, or on certificate of decision from the law court, except in cases provided for by section 4701 in which the first execution may be issued within not less than one year nor more than 2 years from the time of judgment.



14 §4653. Renewal in 10 years

An alias or pluries execution may be issued within 10 years after the day of issuance of the preceding execution and not afterwards. [2001, c. 275, Pt. A, §3 (AMD).]

SECTION HISTORY

2001, c. 275, §A3 (AMD).



14 §4654. Execution not timely; motion against debtor

When execution is not issued within the times prescribed by sections 4652 and 4653, motion against the debtor may be made to show cause why execution on the judgment should not be issued, and if no sufficient cause is shown, execution may be issued thereon.



14 §4655. Interest on judgments

On executions issued on judgments interest shall be collected from the time of judgment.



14 §4656. New execution on proof of loss

A justice of the court in which the judgment was rendered, upon proof by affidavit or otherwise of the loss or destruction of an execution unsatisfied in whole or in part, may order a new execution to be issued for what remains unsatisfied.



14 §4657. Execution on award to creditor by commissioners on solvent estate (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §20 (RP).



14 §4658. Executions directed into other counties

When a debtor removes or is out of the county in which judgment is rendered against him by a Judge of a District Court, such judge may issue execution against him, directed to the proper officers in the county where he is supposed to be, and it has the same force as if issued by a court in the latter county.



14 §4659. Actions and executions; when directed into other counties

In actions against bail, indorsers for costs, and proceedings after judgment against executors or administrators, and in all actions against 2 or more defendants before a Judge of a District Court, where the defendant or trustee resides out of the county where the proceedings are had, the judge may direct the summons, writ or execution to any proper officer of the county where such defendant or trustee resides, who shall charge fees of travel from the place of his residence to the place of service only, and postage paid by him.






Subchapter 2: BONDS

14 §4701. Execution stayed one year unless bond given

Execution shall not issue upon a judgment by default against an absent defendant in a personal action who has no actual notice thereof until one year after entry of the judgment unless the plaintiff first gives bond to the defendant with one or more sureties in double the amount of damages and costs, conditioned to repay to the defendant the amount of the judgment or any part thereof from which he may ultimately be relieved as a result of motion therefor. If a bond is given, any attachment of real or personal property or attachment on trustee process shall continue for 60 days after the bond is filed with the court. If a bond is not given, any such attachment shall continue for one year and 60 days after entry of the default judgment. If the defaulted defendant files within one year of the default judgment a motion for relief therefrom, any such attachment shall continue until 60 days after denial of the motion, if it is denied, and if the motion is granted in whole or in part, shall continue for the same period as the attachment would have continued if the default judgment had not been entered.



14 §4702. Bond left with clerk

The bond shall be deposited with the clerk, who shall decide upon the sufficiency of the sureties, subject to an appeal to a justice of the court.



14 §4703. Executions on default judgment without bond, valid after one year

Whenever through accident, inadvertence or mistake an execution has been issued by the clerk or judge of any court in any county upon a judgment rendered on default of an absent defendant in a personal action, within one year after the rendition of such judgment, without deposit of the bond specified in sections 4701 and 4702, all proceedings upon or by virtue of such execution or judgment shall, after one year from the rendition of such judgment, have the same effect and validity as if the bond had been duly given, deposited and approved unless relief from the judgment has been sought within said year. If such relief from the judgment is denied, all such proceedings shall be valid as aforesaid after such dismissal.






Subchapter 3: SALES ON EXECUTION

Article 1: GENERAL PROVISIONS

14 §4751. Goods sold on execution

All chattels, real and personal liable at common law to attachment and not exempted therefrom by statute, may be taken and sold on execution as prescribed in this subchapter and subchapter 4. Credits of a sole proprietorship doing business under an assumed or trade name, partnership, limited liability company or corporation, other than payroll accounts expressly so designated to the credit holder by the account owner, may be taken on execution by an officer and turned over to the judgment creditor to be applied to the judgment, together with interest and costs. [2007, c. 88, §2 (AMD); 2007, c. 466, Pt. B, §19 (AFF).]

SECTION HISTORY

1983, c. 125, §6 (AMD). 1985, c. 187, §5 (AMD). 2007, c. 88, §2 (AMD). 2007, c. 466, Pt. B, §19 (AFF).



14 §4752. Time of sale

Goods and chattels, legally taken on execution, shall be safely kept by the officer at the expense of the debtor for 4 days at least after the day on which they were taken, exclusive of Sunday. They shall be sold within 14 days after the day of seizure, except as otherwise provided, unless before the time of sale the debtor redeems them by otherwise satisfying the execution.



14 §4753. Notice of sale

The officer shall post public notice of the time and place of sale, at least 48 hours before the time thereof, in 2 or more public places in the town or place of sale.



14 §4754. Adjournment of sale; time

If at the time so appointed the officer is prevented by sickness or other casualty from attending at such place or is present and deems it for the advantage of all concerned to postpone the sale, he may postpone it not exceeding 6 days after the day appointed; and so, from time to time, for like good cause, giving notice of every adjournment as required in section 4753.



14 §4755. Adjournment to different place

For good reason and for the purpose of obtaining a better price for the goods, the officer may, if he deems it for the benefit of the debtor, adjourn the auction to another place in the same town.



14 §4756. Indemnity may be required

When there is reasonable doubt as to the ownership of goods or their liability to be taken on execution, the officer may require sufficient indemnity.



14 §4757. Buyer's refusal; penalty

If the highest bidder at such sale refuses to take and pay for an article, the officer shall sell it again at auction at any time within 10 days, giving due notice of the 2nd sale; and account for what he receives on the 2nd sale, and for any damages that he recovers of the first bidder for a loss on the resale, as for so much received on the execution.



14 §4758. Return of sale; fraud in sale or return

The officer shall, in his return on the execution, particularly describe each article or lot of goods sold and the price at which it was sold. If he commits any fraud in the sale or return, he forfeits to the debtor 5 times the sum of which he defrauds him, to be recovered in a civil action.



14 §4759. Disposal of proceeds

The money arising from the sale of any property on execution shall be applied to pay the charges and satisfy the execution. The residue, if any, shall be returned to the debtor on demand or otherwise applied as provided in section 5001.



14 §4760. Buildings on leased land sold for land rent; redemption

When a lessor of lands, leased for the purpose of erecting a building thereon, commences an action against the lessee, attaches the buildings within 6 months after the rent becomes due and recovers such rent, he may on execution cause the rents and profits of such buildings to be sold for a term sufficient to pay the debt and costs or cause such building to be sold like any other personal estate. In all cases, any mill or building seized and sold on execution as a chattel personal may be redeemed within one year, as land levied upon by appraisement may be. The remedies and rights of the parties are the same as those of mortgagor and mortgagee, except the rate of interest, which shall be 10% a year.



14 §4761. Warrant against turnpike and other corporations taking toll

When damages are assessed in favor of a person by the county commissioners, by a committee or by verdict of a jury for an injury sustained by him through the acts of any corporation authorized to demand and receive toll, and they are not paid within 30 days after order or the acceptance of such verdict or report of the committee, he may have a warrant of distress against such corporation for such damages, interest and costs. The officer holding such warrant may adjourn the vendue, as in the sale of goods on execution. All proceedings respecting the attachment and sale on execution of the franchise of such corporation and sales on warrant of distress may be had in the county in which the creditor, the president, clerk, treasurer or a director of said corporation, if there is any such officer, if not, a stockholder, resides.



14 §4762. Proceeds of sale of mortgaged property; sale without tender

After deducting his fees and charges of sale, the officer shall apply the proceeds of the sale of property mortgaged or pledged to the payment of the sum paid or tendered to the mortgagee, pledgee or holder, and the interest thereon from the time of such payment; and the residue of such proceeds shall be applied to the satisfaction of the plaintiff's judgment as provided by law; or the plaintiff may have the property seized and sold on the execution, as in other cases, subject to the rights and interests of such mortgagee, pledgee or holder, without paying or tendering the debt due to him.






Article 2: COIN AND BANK NOTES

14 §4801. Mode of sale

Current gold or silver coin may be taken on execution and paid to the creditor as money collected; and bank notes and all other evidences of debts, issued by any moneyed corporation and circulated as money, may be taken on execution and paid to the creditor at their par value if he will accept them; otherwise, they may be sold like other chattels.






Article 3: CORPORATE FRANCHISES

14 §4851. Notice of sale

When judgment is recovered against a bridge, canal or other incorporated company with power to receive toll, its franchise may be sold on execution at public auction by giving notice of the time and place of sale by posting a notification in any town in which the treasurer, clerk or any officer thereof, if there are any officers, and if not, where any stockholder resides, for 30 days at least before the day of sale, and by causing an advertisement, naming the creditor thereon, to be inserted for 3 weeks successively in a newspaper of general circulation in a county where either of said officers, or, if the company is without officers, where any stockholder resides, the last publication being at least 4 days before the day of sale. [1987, c. 667, §10 (AMD).]

SECTION HISTORY

1987, c. 667, §10 (AMD).



14 §4852. Mode of sale; possession

In the sale of such franchise, whoever will pay and satisfy such execution, all fees and incidental expenses, in consideration of being entitled to receive to his own use all such toll as the corporation is entitled to receive, for the shortest period of time, is the highest bidder and the purchaser for such period; and immediately after such sale, the officer shall deliver to him possession of the tollhouses and gates, in whatever county situated, and state his doings therein in his return.



14 §4853. Rights and duties of purchaser

The purchaser of such franchise and those claiming under him may receive to their own use the tolls accruing within the time limited in the purchase, and shall have all the powers of the corporation necessary for the convenient use of the property, be subject to the same duties and penalties during the term of said purchase and may recover of said corporation any moneys paid or expenses incurred in consequence of such liability, and without their fault or negligence.



14 §4854. Right of corporation to redeem

The corporation, at any time within 3 months after the day of sale, may redeem said franchise by paying to the purchaser the sum which he paid in satisfaction of the execution, with 12% interest, in addition to the toll received.



14 §4855. Application of provisions to railroad franchises in State; notice in interested county; conveyance

Sections 4851 to 4854 apply to the franchises of railroad corporations whose railroads lie wholly within the State, except that notice shall be given of the time and place of such sale by posting a notification thereof at the courthouse in each county through which such railroad runs, either wholly or in part, for 30 days at least before the day of sale and by causing an advertisement to be inserted for 3 weeks successively in at least one newspaper published in each county through which the road runs, either wholly or in part, the last publication to be at least 4 days before the day of sale; and if there is no newspaper printed in any one or more of such counties, then in the state paper instead. When the company has an established office in the State, notice of the sale shall also be given by leaving an attested copy thereof at the office of said company not less than 30 days previous to such sale. Notice given in the manner herein provided is sufficient. The officer shall deliver to the purchaser a conveyance by deed of the franchise so sold.






Article 4: CORPORATE SHARES

14 §4901. Mode of sale

Any share or interest of a stockholder or proprietor in an incorporated company may be taken on execution and sold in the following manner and not otherwise, anything in the charter of such company to the contrary notwithstanding.



14 §4902. Notice of seizure

If the property was not attached on mesne process in the same action, the officer shall leave a copy of the execution with the treasurer, cashier, clerk or other recording officer of the company and the property shall be considered as seized on execution when the copy is so left. If it was so attached and remains attached, the officer shall proceed in seizing and selling it on execution as provided in section 4905.



14 §4903. Certification of shares by corporate officers

The officer of the company having the care of the records or account of shares or interest of the stockholders shall, on exhibition to him of the execution, give the officer holding it a certificate of the number of shares held by the judgment debtor or of the amount of his interest. [1969, c. 504, §24 (AMD).]

SECTION HISTORY

1969, c. 504, §24 (AMD).



14 §4904. Shares sold transferred; new certificate to purchaser; dividends

Within 14 days after the sale, the officer shall leave an attested copy of the execution and of the return thereon with the officer of the company whose duty it is to record transfers of shares. The purchaser is thereupon entitled to a certificate or certificates of the shares bought by him, on paying the fees therefor and for recording the transfers. If such shares or interest were attached in the action in which the execution issued, he shall have all dividends which accrue after the attachment.



14 §4905. Notice of sale

In selling such shares or interest, the officer holding the execution shall give notice in writing of the time and place of sale to the debtor, by leaving it at his last and usual place of abode if within the county where the officer dwells, otherwise by forwarding it to him by mail if his residence is known to such officer, postage paid, whether within or without the State and public notice thereof by posting it in one or more public places in the town where the sale is to be made and in 2 adjoining towns, if there are so many, 30 days at least before the day of sale; and shall publish an advertisement of the same import, naming the judgment debtor, for 3 weeks successively before the day of sale in a newspaper of general circulation in the county. [1987, c. 667, §11 (AMD).]

SECTION HISTORY

1987, c. 667, §11 (AMD).






Article 5: EXECUTIONS AGAINST TOWNS

14 §4951. Executions and warrants of distress against towns

All executions or warrants of distress against a town shall be issued against the goods and chattels of the inhabitants thereof and against the real estate situated therein, whether owned by such town or not. The officer executing them shall satisfy them by distress and sale of the goods and chattels of the inhabitants as provided by law. For want thereof, after diligent search, which fact the officer shall certify in his return, he shall levy upon and sell so much of the real estate in said town by lots, as they are owned, occupied or lotted out upon the plan thereof, as is necessary to satisfy said precepts and expenses of sale.



14 §4952. Notice and incidents of sale

The officer shall advertise in the state paper and in a newspaper of general circulation in the county where the lands lie, if any, for 3 weeks successively, the names of such proprietors as are known to him, of the lands which he proposes to sell, with the amount of the execution or warrant of distress. Where the names of the proprietors are not known, he shall publish the numbers of the lots or divisions of said land and the last publication shall be 3 months before the time appointed for the sale. If necessary to complete the sale, he may adjourn it from day to day not exceeding 3 days. He shall give a deed to the purchaser of said land in fee, expressing therein the cause of sale. The proprietor of the land so sold may redeem it within a year after the sale by paying the sum for which it was sold, the necessary charges and interest thereon. [1987, c. 667, §12 (AMD).]

SECTION HISTORY

1987, c. 667, §12 (AMD).



14 §4953. Remedy of owner of property sold

The owner of any real or personal estate so sold may recover against the town, in a civil action, the full value thereof with interest at the rate of 12% yearly, with costs of the action; and may prove and recover the real value thereof, whatever was the price at which it was sold.









Subchapter 4: SUCCESSIVE EXECUTIONS

14 §5001. Several executions

If goods or other property sold on execution have been attached by other creditors or seized on other executions by the same or another officer, or if, before payment of the residue to the debtor, any other writ of attachment or execution against him is delivered to the officer who made the sale, the proceeds shall be applied to the discharge of the several judgments in the order in which the writs of attachment or execution were served. The residue, if any, shall be paid over to the debtor.



14 §5002. Notice of 2nd attachment to first attaching officer

If a share in a corporation or other property that may be attached without taking and keeping possession thereof is attached or taken on execution, and is subsequently attached or taken on execution by another officer, he shall give notice thereof to the officer who sells under the first attachment or seizure. If, without such notice, he pays the balance of the proceeds of the sale to the debtor, he is not liable therefor to the person claiming under such subsequent attachment or seizure.



14 §5003. Preservation of lien in case of prior attachment

When real or personal estate is seized on execution and further service is suspended by a prior attachment thereof, such estate shall be bound by the seizure until it is set off or sold in whole or in part under the prior attachment, or until the attachment is dissolved, if the officer seizing such real estate, within 5 days thereafter, files in the office of the register of deeds in the county or district where it lies a copy of his return of the seizure, with the names of the parties, the court at which judgment was recovered, and the date and the amount of the execution. The register shall file and enter the same of record, as in case of attachment of real estate on writs. Like fees shall be allowed to the officer and register therefor.



14 §5004. Removal of prior attachment

If the prior attachment is dissolved or the estate is set off or sold in part under it, the estate or remaining part thereof continues bound for 30 days thereafter by such seizure on execution. The service of the execution may be completed within that time as if the estate had been then first seized thereon, although the return day of the execution has passed.



14 §5005. Setoff of executions

When an officer has in his hands executions, wherein the creditor in one is debtor in the other in the same capacity and trust, he shall cause one execution to satisfy the other so far as it will extend. If one of such executions is in the hands of the officer, and the creditor in the other tenders his execution to him and requests him to do so, he shall so set off one against the other.



14 §5006. No setoff allowed

Executions shall not thus be set off against each other, when the sum due on one of them has been lawfully and in good faith assigned to another person before the creditor in the other execution became entitled to the sum due thereon; nor when there are several creditors or debtors in one execution, and the sum due on the other is due to or from a part of them only; nor to so much of the first execution as is due to the attorney in the action for his fees and disbursements therein.









Chapter 511: BAIL IN CIVIL ACTION

14 §5051. Bail bond returned with writ (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5052. Sureties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5053. Liability of obligors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5054. Surrender of principal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5055. Names of bail entered on execution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5056. Officer to notify bail; fees paid (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5057. Surrender of principal in court (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5058. Avoidance of principal; liability of bail (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5059. When action lies against bail (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5060. Pleadings and defense by bail (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5061. Surrender of principal; exoneration of bail (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5062. Remedy of bail against principal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).









Part 6: EXTRAORDINARY WRITS

Chapter 601: GENERAL PROVISIONS

14 §5301. Concurrent jurisdiction

The Supreme Judicial Court and the Superior Court shall have and exercise concurrent original jurisdiction in proceedings in habeas corpus, prohibition, error, mandamus, quo warranto and certiorari. [1967, c. 441, §6 (AMD).]

SECTION HISTORY

1967, c. 441, §6 (AMD).






Chapter 603: CERTIORARI

14 §5351. Court of issue (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).



14 §5352. Proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).



14 §5353. Costs (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).



14 §5354. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).






Chapter 605: QUO WARRANTO

14 §5401. Issuance of writ (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).



14 §5402. Attorney General excused as party (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).






Chapter 607: MANDAMUS

14 §5451. Petition; questions of law reserved; issue and return (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).



14 §5452. Return and answer; judgment and peremptory writ; costs; false return (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).



14 §5453. Citation of 3rd person to show cause (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).



14 §5454. No abatement on death, resignation or removal (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).






Chapter 609: HABEAS CORPUS

14 §5501. Right to writ

Every person unlawfully deprived of his personal liberty by the act of another, except in the cases mentioned, shall of right have a writ of habeas corpus according to the provisions herein contained.



14 §5502. Post-conviction habeas corpus (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 701, §2 (RP).



14 §5503. Jurisdiction; commencement of proceedings; petition; amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 701, §2 (RP).



14 §5504. Contents of petition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 701, §2 (RP).



14 §5505. Further pleadings and procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 545, (AMD). 1971, c. 342, §1 (AMD). 1979, c. 701, §2 (RP).



14 §5506. Counsel for indigent petitioners (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 701, §2 (RP).



14 §5507. Waiver of grounds not claimed; effect of prior petition of coram nobis or error (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 701, §2 (RP).



14 §5508. Review of final judgment; release pending appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 261, (AMD). 1971, c. 342, §2 (AMD). 1979, c. 701, §2 (RP).



14 §5509. Minors in armed forces entitled to writ

A minor enlisted within the State into the Army or Navy of the United States without the written consent of his parent or guardian shall have all the benefits of this chapter on the application of himself, parent or guardian.



14 §5510. Parent or guardian of minor may have writ

The parent or guardian of any minor imprisoned or restrained of his liberty shall be entitled to the writ of habeas corpus for him, if he would be entitled to it on his own application.



14 §5511. Application for writ on behalf of another

The Supreme Judicial Court or the Superior Court or any justice of either of said courts, on application of any person, may issue the writ of habeas corpus to bring before them any party alleged to be imprisoned or restrained of his liberty but not convicted and sentenced, who would be entitled to it on his own application, when from any cause he is incapable of making it.



14 §5512. Writ not available

The following persons shall not of right have such writ:

1. Persons committed to jail for certain offenses. Persons committed to or confined in prison or jail on suspicion of treason, felony or accessories before the fact to a felony, when the same is plainly and specifically expressed in the warrant of commitment;

2. Persons committed on civil process. Persons committed in execution of civil legal process or on mesne process on any civil action on which they are liable to be arrested or imprisoned.



14 §5513. Application

Application for such writ by any person shall be made to any Justice of the Supreme Judicial Court or Superior Court, regardless whether or not the Supreme Judicial Court or Superior Court is in session. It shall be made returnable before such justice to whom application is made. If the writ is denied and an appeal taken to the law court, the person restrained may be admitted to bail within the discretion of the justice rendering judgment thereon, pending such appeal.



14 §5514. Where writ returnable; entry of judgment

When awarded by a Justice of the Supreme Judicial Court or of the Superior Court, such writ may issue, under his hand and seal or upon his order from any clerk's office in vacation as if issued by the court, and run throughout the State, and may be returnable before the court or before himself or any other justice thereof, and shall be entered upon the docket of the court in the county where returnable, and the judgment shall there be recorded by the clerk.



14 §5515. Application; denial of writ

The application shall be in writing, signed and sworn to by the person making it, stating the place where and the person by whom the restraint is made. The applicant shall produce to the court or justice a copy of the precept by which the person is so restrained, attested by the officer holding it. If, on inspection, it appears to the court or justice that such person is thereby lawfully imprisoned or restrained of his liberty, a writ shall not be granted, unless from examination of the whole case, the court or justice is of opinion that it ought to issue.



14 §5516. Excessive bail

If it appears that he is imprisoned on mesne process for want of bail and the court or justice thinks that excessive bail is demanded, reasonable bail shall be fixed, and on giving it to the plaintiff, he shall be discharged.



14 §5517. Refusal of copy of precept; writ granted

If the prison keeper or other officer having the custody of such person refuses or unreasonably delays to deliver to the applicant an attested copy of the precept by which he restrains him on demand therefor, the court or justice, on proof of such demand and refusal, shall forthwith issue the writ as prayed for.



14 §5518. Form of writ

When such writ is issued on an application in behalf of any person described in section 5512, it shall be substantially as follows:

"STATE OF MAINE.

"We command you, that you have the body of C. D., in our prison, at ...., under your custody," (or by you imprisoned and restrained of his liberty, as the case may be,) "as it is said, together with the day and cause of his taking and detaining, by whatever name he is called or charged, before our Supreme Judicial" (or Superior) "Court, held at ...., within and for the County of ...., immediately after the receipt of this writ, to do and receive what our said court shall then and there consider concerning him in this behalf, and have you there this writ.

"Witness ........., Esquire, our ...., at ...., this.... day of ...., in the year 19...

.... ...., Clerk."

The like form shall be used by any justice of said court, changing what should be changed, when such writ is awarded by him.



14 §5519. Time of service, return and tender of fees

When such writ is offered to the officer to whom it is directed, he shall receive it. On payment or tender of such sum as the court or justice thereof directs, he shall make due return thereof within 3 days if the place of return is within 20 miles of the place of imprisonment; if over 20 and less than 100 miles, within 7 days; and if more than 100 miles, within 14 days. If such writ was issued against such officer, on his refusal or neglect to deliver, on demand, to the applicant a copy of the precept by which he restrained the person of his liberty, in whose behalf application was made, then the officer shall obey the writ without payment or tender of expenses.



14 §5520. Production of body of restrained person; sickness

The person making the return shall, at the same time, bring the body of the party, as commanded in the writ, if in his custody or power or under his restraint, unless prevented by sickness or infirmity of such party. In such case that fact shall be stated in the return. If proved to the satisfaction of the court or justice, a justice of the court may proceed to the place where the party is confined and there make his examination or may adjourn it to another time or make such other order in the case as law and justice require.



14 §5521. Examination of causes of restraint

On return of the writ, the court or justice, without delay, shall proceed to examine the causes of imprisonment or restraint, and may adjourn such examination from time to time.



14 §5522. Notice to interested persons before discharge

When it appears that the party is detained on any process under which any other person has an interest in continuing such imprisonment or restraint, the party shall not be discharged until notice has been given to such other person or his attorney, if within the State or within 30 miles of the place of examination, to appear and object, if he sees cause. If imprisoned on any criminal accusation, he shall not be discharged until sufficient notice has been given to the Attorney General or other attorney for the State that he may appear and object, if he thinks fit.



14 §5523. Proceedings in court

The party imprisoned or restrained may deny allegations of fact in the return or statement and may allege other material facts. The court or justice may, in a summary way, examine the cause of imprisonment or restraint, hear evidence produced on either side, and if no legal cause is shown for such imprisonment or restraint, the court or justice shall discharge him, except as provided in section 5516.



14 §5524. Detention for bailable offense; admission to bail (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A54 (AMD). 1987, c. 736, §15 (AMD). 1987, c. 758, §5 (RP). 1989, c. 502, §A39 (RP).



14 §5525. Form of writ if restraint not by officer

In cases of imprisonment or restraint of personal liberty by any person not a sheriff, deputy sheriff, constable, jailer or marshal, deputy marshal or other officer of the courts of the United States, the writ shall be in the following form, viz:

"STATE OF MAINE.

[L.S.] "To the sheriffs of our several counties and their respective deputies,

Greeting.

"We command you, that you take the body of C.D., of ...., imprisoned and restrained of his liberty, as it is said, by A.B., of ...., and have him before our Supreme Judicial" (or Superior) "Court, held at ...., within and for our County of ...., immediately after receipt of this writ, to do and receive what our court shall then and there consider concerning him in this behalf; and summon the said A.B. then and there to appear before our said court, to show cause for taking and detaining said C.D., and have you there this writ with your doings thereon.

"Witness, .... ...., Esquire, our ...., at ...., this ... day of ...., in the year 19.... ...., Clerk."



14 §5526. Issuance and service of writ

The writ described in section 5525 may be issued by the Supreme Judicial Court or Superior Court sitting in any county in which the person in whose behalf application is made is restrained or by any justice thereof, the form to be varied so far as necessary when issued by a justice of the court, and may be served in any county in the State.



14 §5527. Designation of unknown person; restraining person

The person having custody of the prisoner may be designated by the name of his office, if he has any, or by his own name; or if both are unknown or uncertain, he may be described by an assumed name. Anyone served with the writ shall be deemed the person thereby intended.



14 §5528. -- restrained person

The person restrained shall be designated by his name, if known; if unknown or uncertain, in any other way so as to make known who is intended.



14 §5529. Form of return

In cases under section 5518, the person who makes the return, and in cases under section 5525, the person in whose custody the prisoner is found, shall state in writing to the court or justice before whom the process is returned, plainly and unequivocally:

1. Whether party in custody. Whether he has or has not the party in his custody or power, or under restraint;

2. If so, authority and cause. If he has, he shall state, at large, the authority and true and whole cause of such imprisonment or restraint upon which the party is detained; and,

3. If transferred to another. If he has had the party in his custody or power or under his restraint and has transferred him to another, he shall state particularly to whom, at what time, for what cause and by what authority such transfer was made.



14 §5530. Verification of returns

Such return or statement shall be signed and sworn to by the person making it, unless he is a sworn public officer and makes and signs his return in his official capacity.



14 §5531. Custody of party

The party may be bailed to appear from day to day until judgment is rendered or remanded or committed to the sheriff or placed in custody, as the case requires.



14 §5532. Neglect of officer to deliver copy of precept

An officer forfeits $200 to a prisoner if the officer refuses or neglects, within the time period provided in subsection 1 or 2, to deliver a true and attested copy of the warrant or process by which the officer detains a prisoner to any person who demands it and tenders the fee for the copy. [1987, c. 639, (RPR).]

1. Sentenced prisoners. In the case of sentenced prisoners, the copy of the warrant or process must be delivered within 3 business days of the demand. As used in this subsection, "business day" has the same meaning as found in Title 21-A, section 1, subsection 4.

[ 1987, c. 639, (NEW) .]

2. Other prisoners. In the case of any prisoner other than a sentenced prisoner, the copy of the warrant or process, which need not be a true and attested copy, must be delivered within 4 hours of the demand.

[ 1991, c. 402, §1 (AMD) .]

SECTION HISTORY

1987, c. 639, (RPR). 1991, c. 402, §1 (AMD).



14 §5533. Failure to serve writ; contempt

If any person or officer to whom such writ is directed refuses to receive it or neglects to obey and execute it as required, and no sufficient cause is shown therefor, he forfeits to the aggrieved party $400. The court or justice before whom the writ was returnable shall proceed forthwith by attachment as for a contempt, to compel obedience to the writ and to punish for the contempt.



14 §5534. Attachment against sheriff; service

If such attachment is issued against a sheriff or his deputy, it may be directed to any person therein designated, who shall thereby have power to execute it, and the sheriff or his deputy may be committed to jail on such process in any county but his own.



14 §5535. Refusal to obey writ

If the person to whom the writ is directed refuses to obey and execute it, the court or justice may issue a precept to any officer or other person therein named, commanding him to bring the person for whose benefit the writ was issued before such court or justice. The prisoner shall thereupon be discharged, bailed or remanded as if brought in on habeas corpus.



14 §5536. No rearrest after discharge

No person discharged by post-conviction review, except as provided in Title 15, chapter 305-A, shall be again imprisoned or restrained for the same cause, unless indicted therefor, convicted thereof or committed for want of bail; or unless, after a discharge for defect of proof or some material defect in the commitment in a criminal case, he is arrested on sufficient proof and committed by legal process for the same offense. [1981, c. 470, Pt. A, §32 (AMD).]

SECTION HISTORY

1981, c. 470, §A32 (AMD).



14 §5537. Transfer of prisoner with intent to elude service; penalty

A person ordered to be committed to prison on a criminal charge shall be carried to such prison as soon as may be and shall not be delivered from one officer to another except for easy and speedy conveyance; nor removed without his consent from one county to another unless by habeas corpus. If anyone having in his custody or under his power a person entitled to a writ of habeas corpus, whether issued or not, transfers him to the custody of another or changes his place of confinement with intent to elude the service of such writ, he forfeits $400 to the party aggrieved.



14 §5538. Penalty no bar to action

No penalty established by this chapter shall bar any action at common law for damages for false imprisonment.



14 §5539. Third person may appear by stipulating for costs

When a person is unlawfully carried out of the State or is imprisoned in a secret place, any other person may appear for him in an action therefor in his name, who shall stipulate for the payment of costs as the court orders.



14 §5540. Bail; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 758, §6 (RP).



14 §5541. Bail commissioners appointed by the court (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 257, §1 (RPR). 1981, c. 456, §A55 (AMD). 1983, c. 688, §8 (AMD). 1987, c. 162, (RPR). 1987, c. 758, §7 (RP).



14 §5542. Bail for persons committed for not finding sureties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §§15,16 (AMD). 1973, c. 228, (AMD). 1975, c. 205, (AMD). 1985, c. 35, (AMD). 1987, c. 758, §8 (RP).



14 §5543. Surety bonds authorized in criminal cases

In any criminal proceeding or mesne process or other process where a bail bond recognizance or personal sureties or other obligation is required, or whenever any person is arrested and is required or permitted to recognize with sureties for his appearance in court, the court official or other authority authorized by law to accept and approve the same shall accept and approve in lieu thereof, when offered, a good and sufficient surety bond duly executed by a surety company authorized to do business in this State.



14 §5544. Admission to bail before commitment; on Lord's Day (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 291, (AMD). 1973, c. 788, §60 (AMD). 1977, c. 510, §2 (AMD). 1979, c. 663, §81 (AMD). 1987, c. 758, §9 (RP).



14 §5545. Habeas corpus for prisoner as witness

A court may issue a writ of habeas corpus, when necessary, to bring before it a prisoner for trial in a cause pending in such court, or to testify as a witness when his personal attendance is deemed necessary for the attainment of justice.

Whenever, under this section or under any other section in this chapter, a court issues a writ of habeas corpus ordering before it a prisoner confined in any penal or correctional institution under the control of the Department of Corrections, or confined in any county jail, its order as to the transportation of the prisoner to and from the court must be directed to the sheriff of the county in which the court is located. It is the responsibility of the sheriff or any one or more of the sheriff's authorized deputies pursuant to any such order to safely transport a prisoner to and from the court and to provide safe and secure custody of the prisoner during the proceedings, as directed by the court. At the time of removal of a prisoner from an institution, the transporting officer shall leave with the head of the institution an attested copy of the order of the court, and upon return of the prisoner shall note that return on the copy. [2015, c. 335, §5 (AMD).]

Any prisoner who escapes from custody of the sheriff or any of his deputies or any other law enforcement officer following removal for appearance in court, from a penal or correctional institution or from a county jail, and prior to return thereto, shall be chargeable with escape from the penal or correctional institution or county jail from which he was removed, and shall be punished in accordance with Title 17-A, section 755. [1975, c. 740, §1-A (RPR).]

SECTION HISTORY

1969, c. 71, (AMD). 1971, c. 224, (AMD). 1975, c. 740, §1-A (AMD). 1989, c. 722, §4 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1999, c. 583, §1 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 653, Pt. A, §4 (AMD). 2015, c. 335, §5 (AMD).



14 §5546. Habeas corpus for mentally ill person

When a mentally ill person is arrested or imprisoned on mesne process or execution in a civil action, a Justice of the Supreme Judicial Court or of the Superior Court or the judge of probate within his county, on application, may inquire into the case; issue a writ of habeas corpus; cause such person to be brought before him for examination; and after notice to the creditor or his attorney, if either is living in the State, and a hearing, if it is proved to the satisfaction of said justice or judge that the person is mentally ill, he may discharge him from arrest or imprisonment; and the creditor may make a new arrest on the same demand when the debtor becomes of sound mind. If he is arrested on the same demand a 2nd time before he becomes of sound mind and is again discharged for that reason, he is forever after exempt from arrest for the same cause.



14 §5547. Orders to ensure the integrity of the judicial process (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 300, (NEW). 1987, c. 758, §10 (RP). MRSA T. 14, §5547 (RP).









Part 6-A: CIVIL VIOLATION PROCEEDINGS

Chapter 621: GENERAL PROVISIONS

14 §5601. Statute of limitations

1. Three-year period of limitation. A proceeding against a person for a Title 29-A traffic infraction or a Title 12 civil violation related to marine resources laws and inland fisheries and wildlife laws must be commenced within 3 years after the traffic infraction or civil violation is committed. The burden is on the defendant to prove by a preponderance of the evidence that a proceeding against a person for the traffic infraction or civil violation was commenced after the expiration of the 3-year period of limitation.

[ 2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Limitations on period of limitation. The period of limitation may not run:

A. During any time when the defendant is absent from the State, but in no event may this paragraph extend the period of limitation by more than 5 years; or [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

B. During any time when a traffic infraction or civil violation proceeding against the defendant for the same traffic infraction or civil violation based on the same conduct is pending in this State. [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Definitions. For purposes of this section:

A. A civil violation is committed when every definitional component of the civil violation has occurred or, if the civil violation consists of a continuing course of conduct, at the time when the course of conduct or the defendant's complicity in the course of conduct is terminated; and [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

B. A civil violation proceeding is commenced whenever a complaint or citation is filed. [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

2001, c. 421, §A1 (NEW). 2001, c. 421, §C1 (AFF).



14 §5602. Restitution

The court may order a person adjudicated as having committed a civil violation to pay restitution as part of the judgment. Title 17-A, chapter 54 applies to the determination, ordering, payment and enforcement of an order of restitution. [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

SECTION HISTORY

2001, c. 421, §A1 (NEW). 2001, c. 421, §C1 (AFF).



14 §5603. License suspension

1. Grounds for suspension. A department or agency of the State may suspend a license, permit or certificate issued by that department or agency if the person holding the license, permit or certificate is convicted or adjudicated of violating a law or rule administered by that department or agency.

[ 2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Effective date of suspension. For violations having a minimum statutory suspension period, a suspension is effective upon conviction or adjudication and the license, permit or certificate holder must surrender the license, permit or certificate immediately to the issuing department or agency of the State. For a violation that does not have a minimum statutory suspension period, a suspension is effective upon written notification of suspension by the department or agency. The license holder must surrender that license, permit or certificate to the department or agency upon receipt of a notice of suspension and is entitled to a hearing under subsection 3.

[ 2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Hearing. A person receiving a notice of suspension under subsection 2 may request a hearing on that suspension. A request for a hearing must be in writing and must be made not later than 30 days after receipt of the suspension notice required under subsection 2. The department or agency of the State that issued the suspension notice shall notify the person of the date and location of the hearing.

A. A person may present evidence at a hearing concerning the violation that might justify reinstatement of the license, permit or certificate or the reduction of the suspension period. If the person denies any of the facts contained in the record, the person has the burden of proof. [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

B. Decisions of the department or agency must be in writing. Except as provided in paragraph C, the department or agency may reinstate the license, permit or certificate or reduce the suspension period if the department or agency finds that the person has not been convicted or adjudicated, or that reinstatement of the license, permit or certificate or reduction of the suspension period would be in the best interests of justice. [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

C. The department or agency may not waive or reduce any mandatory minimum suspension period established in statute. [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Supplement; superseded. The authority conferred by this section is in addition to the authority a department or agency of the State has to enforce violations under other provisions of law. Statutes that provide specific authority for a department or agency to suspend or revoke a license, permit or certificate supersede this section.

This section may not be construed to create any right to a hearing when such a hearing otherwise would be within the discretion of the department or agency in accordance with law.

[ 2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

2001, c. 421, §A1 (NEW). 2001, c. 421, §C1 (AFF).



14 §5604. Monetary sanctions

1. Designation. A monetary sanction authorized by law and imposed by the court for a civil violation may be designated a "fine," "penalty," "forfeiture," "surcharge" or "assessment" or may be designated by another similar term.

[ 2003, c. 452, Pt. X, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Civil violation. Use of the terminology under subsection 1 in describing a monetary sanction for a civil violation does not limit or prohibit the application of Title 17-A, section 4-B, subsection 3.

[ 2003, c. 452, Pt. X, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §X1 (NEW). 2003, c. 452, §X2 (AFF).



14 §5605. Community service work for a person who violates a municipal ordinance

1. Community service work. The court may order a person adjudicated as having violated a municipal ordinance to perform a specific number of hours of community service work for the benefit of the State, a county, a municipality, a school administrative district or other public entity, a charitable institution or other entity approved by the court if the municipality whose ordinance is violated has a community service work program that provides oversight of the community service order and ensures meaningful compliance with the community service requirements.

[ 2013, c. 114, §1 (NEW) .]

2. Failure to perform work. An adjudicated person who is ordered to perform community service work pursuant to subsection 1 and who fails to complete the work within the time specified by the court must be returned to the court for further disposition.

[ 2013, c. 114, §1 (NEW) .]

3. Supervision. Neither the judicial branch nor the Department of Corrections is responsible for supervision of community service work pursuant to this section.

[ 2013, c. 114, §1 (NEW) .]

SECTION HISTORY

2013, c. 114, §1 (NEW).









Part 7: PARTICULAR PROCEEDINGS

Chapter 701: ACTIONS BY OR AGAINST BANKRUPTS AND INSOLVENTS

14 §5801. When action maintainable

A person who has been declared a bankrupt or an insolvent may maintain an action respecting his former property in his own name, unless objection is made, if before final judgment the assent of his trustee or assignee is filed in the office of the clerk of the court in which the action is pending.



14 §5802. Attachments 4 months preceding

Actions in which an actual attachment of property was made 4 months prior to the filing of a petition in bankruptcy or insolvency by any defendant therein shall be disposed of under the ordinary rules of proceedings in court.



14 §5803. Recovery of provable debts

All other actions for recovery of a debt provable in bankruptcy or insolvency, when it appears that any defendant therein has filed his petition in bankruptcy or insolvency or has been adjudged a bankrupt or an insolvent, on petition of his creditors before or after the commencement of the action, shall be continued until the bankrupt or insolvent proceedings are closed unless the plaintiff strikes such defendant's name from the action, which he may do without costs; but when such defendant does not use diligence in the prosecution of his bankrupt or insolvent proceedings, after 30 days' notice to him in writing from the plaintiff, the court may refuse further delay.



14 §5804. Plea of discharge in bankruptcy

A discharge in bankruptcy may be pleaded by a simple averment that on the day of its date such discharge was granted to the bankrupt and a certificate of such discharge under seal of the court granting the same shall be conclusive evidence in favor of such bankrupt of the fact and regularity of such discharge.






Chapter 703: ACTIONS FOR DOWER

14 §5851. Widow may sue for dower (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5852. Demand and time of bringing action (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5853. Demand on corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5854. Plea of nontenure (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5855. Damages for detaining dower (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5856. Action against tenant of freehold; prior tenant liable (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5857. Death of plaintiff (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5858. Writ of seizin and proceedings in setting off dower (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5859. Assignments of rents and profits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5860. Apportionment of costs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5861. Waste (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5862. Dower anew after eviction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).






Chapter 705: COUNTERCLAIMS

14 §5901. Unpaid taxes

A city or town in an action by a delinquent taxpayer may assert a counterclaim for any unpaid taxes against any properly authorized payment to which the taxpayer is entitled, provided prior to trial the amount shall have been paid to the tax collector and a receipt in writing shall have been given to the person taxed, as prescribed in Title 36, section 905.



14 §5902. Demands due from deceased persons

Demands against a person belonging to a defendant at the time of death of such person may be asserted by counterclaim against claims prosecuted by his personal representative. If a balance is found due to the defendant, judgment shall be in like form and of like effect as if he had commenced an action therefor. [1979, c. 540, §22 (AMD).]

SECTION HISTORY

1979, c. 540, §22 (AMD).



14 §5903. Persons in representative capacities

In actions against executors, administrators, trustees or others in a representative capacity, they may assert by counterclaim such demands as those whom they represent might have so asserted in actions against them; but no demands due to or from them in their own right can be asserted by counterclaim in such actions.



14 §5904. Actions by insolvent estates

In joint or several actions by the executor or administrator of an estate represented insolvent against 2 or more persons having joint or several demands against such estate, the demands may be asserted by counterclaim by either of the defendants. If, on trial, a balance is found due to the defendants jointly or to either of them, judgment shall be entered for such balance as the jury finds or the court orders, and it shall be treated and disposed of as other judgments against insolvent estates.






Chapter 706: UNIFORM ARBITRATION ACT

14 §5927. Validity of arbitration agreement

A written agreement to submit any existing controversy to arbitration or a provision in a written contract to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable and irrevocable, save upon such grounds as exist at law or in equity for the revocation of any contract. This chapter also applies to arbitration agreements between employers and employees or between their respective representatives, unless otherwise provided in the agreement. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5928. Proceedings to compel or stay arbitration

1. Application. On application of a party showing an agreement described in section 5927 and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order arbitration if found for the moving party, otherwise, the application shall be denied.

[ 1967, c. 430, (NEW) .]

2. Stay of proceedings. On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

[ 1967, c. 430, (NEW) .]

3. Arbitration where action pending. If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subsection 1, the application must be made therein. Otherwise and subject to section 5944, the application may be made in the Superior Court or the District Court.

[ 2011, c. 80, §4 (AMD) .]

4. Stay of action where arbitration ordered. Any action or proceeding involving an issue subject to arbitration shall be stayed, if an order for arbitration or an application therefor has been made under this section or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

[ 1967, c. 430, (NEW) .]

5. Order for arbitration not to be refused. An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW). 2011, c. 80, §4 (AMD).



14 §5929. Appointment of arbitrators by court

If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails or is unable to act and his successor has not been duly appointed, the court on application of a party shall appoint one or more arbitrators. An arbitrator so appointed has all the powers of one specifically named in the agreement. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5930. Majority action by arbitrators

The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by this chapter. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5931. Hearing

Unless otherwise provided by the agreement: [1967, c. 430, (NEW).]

1. Notice of hearing. The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than 5 days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

[ 1967, c. 430, (NEW) .]

2. Evidence. The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

[ 1967, c. 430, (NEW) .]

3. Decision. The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5932. Representation by attorney

A party has the right to be represented by an attorney at any proceeding or hearing under this chapter. A waiver thereof prior to the proceeding or hearing is ineffective. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5933. Witnesses, subpoenas, depositions

1. Witnesses before arbitrators. The arbitrators may cause to be issued subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence and shall have the power to administer oaths. Subpoenas so issued shall be served, and upon application to the court by a party or the arbitrators, enforced, in the manner provided by law for the service and enforcement of subpoenas in a civil action.

[ 1967, c. 430, (NEW) .]

2. Depositions. On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing.

[ 1967, c. 430, (NEW) .]

3. Compelling attendance. All provisions of law compelling a person under subpoena to testify are applicable.

[ 1967, c. 430, (NEW) .]

4. Fees. Fees for attendance as a witness shall be the same as for a witness in the Superior Court.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5934. Award

1. Delivery. The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.

[ 1967, c. 430, (NEW) .]

2. Times for making. An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless he notifies the arbitrators of his objection prior to the delivery of the award to him.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5935. Change of award by arbitrators

On application of a party or, if an application to the court is pending under sections 5937 to 5939, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in section 5939, subsection 1, paragraphs A and C or for the purpose of clarifying the award. The application shall be made within 20 days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating he must serve his objections thereto, if any, within 10 days from the notice. The award so modified or corrected is subject to sections 5937 to 5939. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5936. Fees and expenses of arbitration

Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of the arbitration, shall be paid as provided in the award. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5937. Confirmation of an award

Upon application of a party, the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in sections 5938 and 5939. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5938. Vacating an award

1. Vacating award. Upon application of a party, the court shall vacate an award where:

A. The award was procured by corruption, fraud or other undue means; [1967, c. 430, (NEW).]

B. There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party; [1967, c. 430, (NEW).]

C. The arbitrators exceeded their powers; [1967, c. 430, (NEW).]

D. The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to the provisions of section 5931, as to prejudice substantially the rights of a party; [1967, c. 430, (NEW).]

E. There was no arbitration agreement and the issue was not adversely determined in proceedings under section 5928 and the party did not participate in the arbitration hearing without raising the objection; or [1967, c. 430, (NEW).]

F. The award was not made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court has ordered, and the party has not waived the objection. [1967, c. 430, (NEW).]

But the fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

[ 1967, c. 430, (NEW) .]

2. Application. An application under this section shall be made within 90 days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud or other undue means, it shall be made within 90 days after such grounds are known or should have been known.

[ 1967, c. 430, (NEW) .]

3. Rehearing. In vacating the award on grounds other than stated in paragraph E of subsection 1 the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with section 5929, or, if the award is vacated on grounds set forth in paragraphs C and D of subsection 1 the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with section 5929. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

[ 1967, c. 430, (NEW) .]

4. Confirmation of award. If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5939. Modification or correction of award

1. Application. Upon application made within 90 days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

A. There was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award; [1967, c. 430, (NEW).]

B. The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or [1967, c. 430, (NEW).]

C. The award is imperfect in a matter of form, not affecting the merits of the controversy. [1967, c. 430, (NEW).]

[ 1967, c. 430, (NEW) .]

2. Modification or correction of award. If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

[ 1967, c. 430, (NEW) .]

3. Joinder of application. An application to modify or correct an award may be joined in the alternative with an application to vacate the award.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5940. Judgment or decree on award

Upon the granting of an order confirming, modifying or correcting an award, judgment or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application and of the proceedings subsequent thereto and disbursements may be awarded by the court. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5941. Judgment roll, docketing

1. Entry of judgment. On entry of judgment or decree, the clerk shall prepare the judgment roll consisting, to the extent filed, of the following:

A. The agreement and each written extension of the time within which to make the award; [1967, c. 430, (NEW).]

B. The award; [1967, c. 430, (NEW).]

C. A copy of the order confirming, modifying or correcting the award; and [1967, c. 430, (NEW).]

D. A copy of the judgment or decree. [1967, c. 430, (NEW).]

[ 1967, c. 430, (NEW) .]

2. Docketed as if in action. The judgment or decree may be docketed as if rendered in an action.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5942. Applications to court

Except as otherwise provided, an application to the court under this chapter shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5943. Court, jurisdiction

The term "court" means the Superior Court or the District Court of this State. The making of an agreement described in section 5927 providing for arbitration in this State confers jurisdiction on the court to enforce the agreement under this chapter and to enter judgment on an award under the agreement. [2011, c. 80, §5 (AMD).]

SECTION HISTORY

1967, c. 430, (NEW). 2011, c. 80, §5 (AMD).



14 §5944. Venue

If the action is to be heard in the Superior Court, an initial application must be made to the Superior Court of the county in which the agreement provides the arbitration hearing must be held or, if the hearing has been held, in the county in which it was held. Otherwise the application must be made in the county where the adverse party resides or has a place of business or, if the adverse party has no residence or place of business in this State, to the court of any county. All subsequent applications must be made to the court hearing the initial application unless the court otherwise directs. [2011, c. 80, §6 (AMD).]

If the action is to be heard in the District Court, an initial application must be made to the division of the District Court in which the agreement provides the arbitration hearing must be held or, if the hearing has been held, in the division in which it was held. Otherwise the application must be made in the division where the adverse party resides or has a place of business or, if the adverse party has no residence or place of business in this State, to any District Court. All subsequent applications must be made to the court hearing the initial application unless the court otherwise directs. [2011, c. 80, §6 (NEW).]

SECTION HISTORY

1967, c. 430, (NEW). 2011, c. 80, §6 (AMD).



14 §5945. Appeals

1. Grounds for appeal. An appeal may be taken from:

A. An order denying an application to compel arbitration made under section 5928; [1967, c. 430, (NEW).]

B. An order granting an application to stay arbitration made under section 5928, subsection 2; [1967, c. 430, (NEW).]

C. An order confirming or denying confirmation of an award; [1967, c. 430, (NEW).]

D. An order modifying or correcting an award; [1967, c. 430, (NEW).]

E. An order vacating an award without directing a rehearing; or [1967, c. 430, (NEW).]

F. A judgment or decree entered pursuant to the provisions of this chapter. [1967, c. 430, (NEW).]

[ 1967, c. 430, (NEW) .]

2. Procedure. The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5946. Act not retroactive

This chapter applies only to agreements made subsequent to October 7, 1967. [1973, c. 625, §83 (AMD).]

SECTION HISTORY

1967, c. 430, (NEW). 1973, c. 625, §83 (AMD).



14 §5947. Uniformity of interpretation

This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5948. Intent

Nothing in this chapter shall be deemed to repeal or amend Title 26, chapter 9-A, entitled "Municipal Public Employees Labor Relations Law." This chapter shall not apply to any provision contained in a policy of automobile liability insurance for arbitration of a claim under the uninsured motorist coverage. [1971, c. 544, §46 (AMD).]

SECTION HISTORY

1967, c. 430, (NEW). 1969, c. 287, §1 (RPR). 1971, c. 544, §46 (AMD).



14 §5949. Short title

This chapter may be cited as the "Uniform Arbitration Act." [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).






Chapter 707: DECLARATORY JUDGMENTS ACT

14 §5951. Uniformity of interpretation; title

This chapter shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them, and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments and decrees; and may be cited as the "Uniform Declaratory Judgments Act."



14 §5952. Definitions

The word "person," wherever used in this chapter, shall be construed to mean any person, partnership, joint stock company, unincorporated association or society, or municipal or other corporation of any character whatsoever.



14 §5953. Scope

Courts of record within their respective jurisdictions shall have power to declare rights, status and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect. Such declarations shall have the force and effect of a final judgment or decree.



14 §5954. Construction and validity of statutes

Any person interested under a deed, will, written contract or other writings constituting a contract, or whose rights, status or other legal relations are affected by a statute, municipal ordinance, contract or franchise may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract or franchise and obtain a declaration of rights, status or other legal relations thereunder.



14 §5955. Construction of contracts before or after breach

A contract may be construed either before or after there has been a breach thereof.



14 §5956. Rights of executor, fiduciaries and other interested persons

Any person interested as or through an executor, administrator, trustee, guardian or other fiduciary, creditor, devisee, legatee, heir, next of kin or cestui que trust in the administration of a trust, or of the estate of a decedent, an infant, a person who is legally incompetent or a person who is insolvent may have a declaration of rights or legal relations in respect thereto: [2009, c. 299, Pt. A, §2 (AMD).]

1. Ascertain class of creditors, heirs, etc. To ascertain any class of creditors, devisees, legatees, heirs, next of kin or others; or

2. Direct fiduciary to do or not to do certain act. To direct the executors, administrators or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

3. Determine questions. To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

SECTION HISTORY

2009, c. 299, Pt. A, §2 (AMD).



14 §5957. Extent of relief

The enumeration in sections 5954 to 5956 does not limit or restrict the exercise of the general powers conferred in section 5953 in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.



14 §5958. Discretion of court

The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.



14 §5959. Review

All orders, judgments and decrees under this chapter may be reviewed as other orders, judgments and decrees.



14 §5960. Supplemental relief

Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor shall be by petition to a court having jurisdiction to grant the relief. If the application be deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree to show cause why further relief should not be granted forthwith.



14 §5961. Jury trial

When a proceeding under this chapter involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.



14 §5962. Costs

In any proceeding under this chapter, the court may make such award of costs as may seem equitable and just.



14 §5963. Parties

When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party and shall be entitled to be heard, and if the statute, ordinance or franchise is alleged to be unconstitutional, the Attorney General shall be served with a copy of the proceeding and be entitled to be heard.






Chapter 709: ENTRY AND DETAINER

Subchapter 1: RESIDENTIAL LANDLORDS AND TENANTS

14 §6000. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 293, §1 (NEW).]

1. Domestic violence. "Domestic violence" means conduct described in Title 17-A, chapters 9, 11, 12 and 13; Title 17-A, sections 432, 433, 506, 506-A, 506-B, 758, 805, 806, 852 and 853; and Title 19-A, section 4002, subsection 1, when the victim of that conduct or threat is a family or household member, as defined in Title 19-A, section 4002, subsection 4 or dating partner, as defined in Title 19-A, section 4002, subsection 3-A.

[ 2015, c. 293, §1 (NEW) .]

2. Sexual assault. "Sexual assault" means any conduct described under Title 17-A, chapters 11, 12 and 35 and Title 17-A, sections 852 and 853.

[ 2015, c. 293, §1 (NEW) .]

3. Stalking. "Stalking" means any conduct described in Title 17-A, section 210-A.

[ 2015, c. 293, §1 (NEW) .]

4. Victim. "Victim" means an individual who has been subject to domestic violence, sexual assault or stalking.

[ 2015, c. 293, §1 (NEW) .]

SECTION HISTORY

2015, c. 293, §1 (NEW).



14 §6001. Availability of remedy

1. Persons against whom process may be maintained. Process of forcible entry and detainer may be maintained against a disseisor who has not acquired any claim by possession and improvement; against a tenant holding under a written lease or contract or person holding under such a tenant; against a tenant where the occupancy of the premises is incidental to the employment of a tenant; at the expiration or forfeiture of the term, without notice, if commenced within 7 days from the expiration or forfeiture of the term; against a tenant at will, whose tenancy has been terminated as provided in section 6002; and against mobile home owners and tenants pursuant to Title 10, chapter 951, subchapter VI. When there are multiple occupants of an apartment or residence, the process of forcible entry and detainer is effective against all occupants if the plaintiff names as parties "all other occupants" together with all adult individuals whose names appear on the lease or rental agreement for the premises or whose tenancy the plaintiff has acknowledged by acceptance of rent or otherwise.

[ 1995, c. 372, §1 (AMD) .]

1-A. Foreclosure. A bona fide tenancy in a building for which a foreclosure action brought pursuant to either section 6203-A or 6321 is pending or for which a foreclosure judgment has been entered may be terminated only pursuant to the provisions of the federal Protecting Tenants at Foreclosure Act of 2009, Public Law 111-22, Sections 701 to 704.

[ 2009, c. 566, §1 (NEW) .]

1-B. Residential lease without termination or notice language. If a written residential lease or contract does not include a provision to terminate the tenancy or does not provide for any written notice of termination in the event of a material breach of a provision of the written residential lease or contract, either the landlord or the tenant may terminate the written residential lease or contract pursuant to this subsection.

A. A landlord may terminate the tenancy in accordance with section 6002, subsections 1 and 2. After a landlord has provided notice and service as provided in section 6002, including language advising the tenant that the tenant has the right to contest the termination in court, the landlord may commence a forcible entry and detainer action as provided in this section. [2011, c. 122, §1 (NEW).]

B. A tenant may terminate the tenancy by providing the landlord with 7 days' written notice of the termination if the landlord has substantially breached a provision of the written residential lease or contract. In the event that the tenant or the tenant's agent has made at least 3 good faith efforts to personally serve the landlord in-hand, that service may be accomplished by both mailing the notice by first-class mail to the landlord's last known address and by leaving the notice at the landlord's last and usual place of abode. [2011, c. 420, Pt. D, §1 (AMD); 2011, c. 420, Pt. D, §6 (AFF).]

[ 2011, c. 420, Pt. D, §1 (AMD); 2011, c. 420, Pt. D, §6 (AFF) .]

2. Persons who may not maintain process. The process of forcible entry and detainer may not be maintained against a tenant by a 3rd party lessee, grantee, assignee or donee of the tenant's premises, unless a tenant at will has received notice of termination in accordance with section 6002 by either the grantor or the grantee of the conveyance.

[ 1985, c. 638, §4 (AMD) .]

3. Presumption of retaliation. In any action of forcible entry and detainer there is a rebuttable presumption that the action was commenced in retaliation against the tenant if, within 6 months prior to the commencement of the action, the tenant has:

A. Asserted the tenant's rights pursuant to section 6021 or section 6030-D; [2013, c. 324, §1 (AMD).]

B. Complained as an individual, or if a complaint has been made in that individual's behalf, in good faith, of conditions affecting that individual's dwelling unit that may constitute a violation of a building, housing, sanitary or other code, ordinance, regulation or statute, presently or hereafter adopted, to a body charged with enforcement of that code, ordinance, regulation or statute, or such a body has filed a notice or complaint of such a violation; [2009, c. 566, §2 (AMD).]

C. Complained in writing or made a written request, in good faith, to the landlord or the landlord's agent to make repairs on the premises as required by any applicable building, housing or sanitary code, or by section 6021, or as required by the rental agreement between the parties; [2015, c. 293, §2 (AMD).]

D. [1989, c. 484, §2 (NEW); MRSA T. 14, §6001, sub-§3, ¶D (RP).]

E. Prior to being served with an eviction notice, filed, in good faith, a fair housing complaint for which there is a reasonable basis with the Maine Human Rights Commission or filed, in good faith, a fair housing complaint for which there is a reasonable basis with the United States Department of Housing and Urban Development concerning acts affecting that individual's tenancy; or [2015, c. 293, §3 (AMD).]

F. Prior to being served with an eviction notice, provided the landlord or the landlord's agent with notice that the tenant or tenant's minor child is a victim. [2015, c. 293, §4 (NEW).]

If an action of forcible entry and detainer is brought for failure to pay rent or for causing substantial damage to the premises, the presumption of retaliation does not apply, unless the tenant has asserted a right pursuant to section 6026.

No writ of possession may issue in the absence of rebuttal of the presumption of retaliation.

[ 2015, c. 293, §§2-4 (AMD) .]

4. Membership in tenants' organization. No writ of possession may issue when the tenant proves that the action of forcible entry and detainer was commenced in retaliation for the tenant's membership in an organization concerned with landlord-tenant relationships.

[ 1981, c. 428, §1 (NEW) .]

5. Affirmative defense. A tenant may raise the affirmative defense of failure of the landlord to provide the tenant with a reasonable accommodation pursuant to Title 5, chapter 337 or the federal Fair Housing Act, 42 United States Code, Section 3604(f)(3)(B). The court shall deny the forcible entry and detainer and not grant possession to the landlord if the court determines that the landlord has a duty to offer a reasonable accommodation and has failed to do so and there is a causal link between the accommodation requested and the conduct that is the subject of the forcible entry and detainer action.

The court shall grant the forcible entry and detainer if the court determines that the landlord is otherwise entitled to possession and:

A. The landlord does not have a duty to offer a reasonable accommodation; [2011, c. 405, §2 (NEW).]

B. The landlord has, in fact, offered a reasonable accommodation; or [2011, c. 405, §2 (NEW).]

C. There is no causal link between the accommodation requested and the conduct that is the subject of the forcible entry and detainer action. [2011, c. 405, §2 (NEW).]

For purposes of this subsection, "reasonable accommodation" means a change, exception or adjustment to a rule, policy, practice or service that is necessary for a person with a disability to have an equal opportunity to use and enjoy a dwelling, including public and common access spaces for that dwelling.

[ 2011, c. 405, §2 (RPR) .]

6. Domestic violence, sexual assault and stalking. This subsection applies to incidents involving domestic violence, sexual assault or stalking.

A. A victim may not be evicted based on an incident or incidents of actual or threatened domestic violence, sexual assault or stalking occurring at the premises or reporting to any agency such incidents that otherwise may be construed as:

(1) A nuisance under section 6002;

(2) Damage to property under section 6002; or

(3) A lease violation arising from a nuisance, a disturbance or damage to premises. [2015, c. 293, §5 (NEW).]

B. A victim may not be held liable for damage to the property related to an incident or incidents of actual or threatened domestic violence, sexual assault or stalking beyond the value of the victim's security deposit, as long as the alleged perpetrator is a tenant and the victim provides written notice of the damage and documentation required pursuant to paragraph H within 30 days of the occurrence of the damage. [2015, c. 293, §5 (NEW).]

C. A landlord may bifurcate a lease or tenancy without regard to whether a household member who is a victim is a signatory to the lease in order to evict or terminate the tenancy of a perpetrator of domestic violence, sexual assault or stalking. In bifurcating a tenancy, a landlord may not interfere with a victim's property rights as allocated in a valid court order. Nothing in this section may be construed to create a tenancy that previously did not exist. [2015, c. 293, §5 (NEW).]

D. A victim may terminate a lease early due to an incident or threat of domestic violence, sexual assault or stalking by providing:

(1) Seven days' written notice and documentation required pursuant to paragraph H, in the case of a lease of less than one year; or

(2) Thirty days' written notice and documentation required pursuant to paragraph H, in the case of a lease with a term of one year or more.

A victim is not liable for any unpaid rent under the victim's lease. [2015, c. 293, §5 (NEW).]

E. Nothing in this section prohibits a landlord from evicting a tenant for reasons unrelated to domestic violence, sexual assault or stalking. [2015, c. 293, §5 (NEW).]

F. Nothing in this section prohibits a landlord from instituting a forcible entry and detainer action against the tenant of the premises who perpetuated the domestic violence, sexual assault or stalking or obtaining a criminal no trespass order against a nontenant who perpetuates such violence or abuse at the premises. [2015, c. 293, §5 (NEW).]

G. Nothing in this section limits the rights of a landlord to hold a perpetrator of the domestic violence, sexual assault or stalking liable for damage to the property. [2015, c. 293, §5 (NEW).]

H. When a victim asserts any of the provisions contained within this chapter specifically available to a victim, except for changing locks according to section 6025, subsection 1, a victim shall provide to the landlord documentation of the alleged conduct by the perpetrator, including the perpetrator's name. Acceptable documentation includes, but is not limited to:

(1) A statement signed by a Maine-based sexual assault counselor as defined in Title 16, section 53-A, subsection 1, paragraph B, an advocate as defined in Title 16, section 53-B, subsection 1, paragraph A or a victim witness advocate as defined in Title 16, section 53-C, subsection 1, paragraph C;

(2) A statement signed by a health care provider, mental health care provider or law enforcement officer, including the license number of the health care provider, mental health care provider or law enforcement officer if licensed;

(3) A copy of a protection from abuse complaint or a temporary order or final order of protection;

(4) A copy of a protection from harassment complaint or a temporary order or final order of protection from harassment;

(5) A copy of a police report prepared in response to an investigation of an incident of domestic violence; and

(6) A copy of a criminal complaint, indictment or conviction for a domestic violence charge. [2015, c. 293, §5 (NEW).]

[ 2015, c. 293, §5 (NEW) .]

SECTION HISTORY

1971, c. 322, §1 (AMD). 1977, c. 401, §2 (AMD). 1981, c. 428, §1 (RPR). 1985, c. 638, §4 (AMD). 1989, c. 484, §§1,2 (AMD). 1995, c. 60, §2 (AMD). 1995, c. 372, §1 (AMD). 2009, c. 566, §1-3 (AMD). 2011, c. 122, §1 (AMD). 2011, c. 405, §1 (AMD). 2011, c. 405, §2 (AMD). 2011, c. 420, Pt. D, §1 (AMD). 2011, c. 420, Pt. D, §6 (AFF). 2013, c. 324, §1 (AMD). 2015, c. 293, §§2-5 (AMD).



14 §6002. Tenancy at will; buildings on land of another

Tenancies at will must be terminated by either party by a minimum of 30 days' notice, except as provided in subsections 2 and 4, in writing for that purpose given to the other party, but if the landlord or the landlord's agent has made at least 3 good faith efforts to serve the tenant, that service may be accomplished by both mailing the notice by first class mail to the tenant's last known address and by leaving the notice at the tenant's last and usual place of abode. In cases when the tenant has paid rent through the date when a 30-day notice would expire, the notice must expire on or after the date through which the rent has been paid. Either party may waive in writing the 30 days' notice at the time the notice is given, and at no other time prior to the giving of the notice. A termination based on a 30-day notice is not affected by the receipt of money, whether previously owed or for current use and occupation, until the date a writ of possession is issued against the tenant during the period of actual occupancy after receipt of the notice. When the tenancy is terminated, the tenant is liable to the process of forcible entry and detainer without further notice and without proof of any relation of landlord and tenant unless the tenant has paid, after service of the notice, rent that accrued after the termination of the tenancy. These provisions apply to tenancies of buildings erected on land of another party. Termination of the tenancy is deemed to occur at the expiration of the time fixed in the notice. A 30-day notice under this paragraph and a 7-day notice under subsection 2 may be combined in one notice to the tenant. [2015, c. 293, §6 (AMD).]

A notice to terminate under this section must include language advising the tenant that the tenant has the right to contest the termination in court. Failure to include language regarding the right to contest termination in the notice to terminate is not grounds to dismiss a forcible entry and detainer action. If the landlord fails to include language required by this paragraph in a notice to terminate and the tenant does not appear at the court hearing scheduled in any forcible entry and detainer action arising from the notice to terminate, the landlord's failure to include the required language in the notice to terminate constitutes sufficient grounds to set aside any default judgment entered against the tenant for failure to appear at the court hearing. This paragraph does not limit the right of a tenant to raise as a defense in an action for forcible entry and detainer the landlord's failure to include language in the notice to terminate as required by a lease agreement or any federal or state statutes, regulations or rules affecting the tenancy. [2009, c. 566, §4 (NEW).]

1. Causes for 7-day notice of termination of tenancy. Notwithstanding any other provisions of this chapter, the tenancy may be terminated upon 7 days' written notice in the event that the landlord can show, by affirmative proof, that:

A. The tenant, the tenant's family or an invitee of the tenant has caused substantial damage to the demised premises that the tenant has not repaired or caused to be repaired before the giving of the notice provided in this subsection; [2009, c. 171, §2 (NEW).]

B. The tenant, the tenant's family or an invitee of the tenant caused or permitted a nuisance within the premises, has caused or permitted an invitee to cause the dwelling unit to become unfit for human habitation or has violated or permitted a violation of the law regarding the tenancy; [2015, c. 293, §7 (AMD).]

C. The tenant is 7 days or more in arrears in the payment of rent; and [2015, c. 293, §7 (AMD).]

D. The tenant is a perpetrator of domestic violence, sexual assault or stalking and the victim is also a tenant. [2015, c. 293, §8 (NEW).]

If a tenant who is 7 days or more in arrears in the payment of rent pays the full amount of rent due before the expiration of the 7-day notice in writing, that notice is void. Thereafter, in all residential tenancies at will, if the tenant pays all rental arrears, all rent due as of the date of payment and any filing fees and service of process fees actually expended by the landlord before the issuance of the writ of possession as provided by section 6005, then the tenancy must be reinstated and no writ of possession may issue.

In the event that the landlord or the landlord's agent has made at least 3 good faith efforts to personally serve the tenant in-hand, that service may be accomplished by both mailing the notice by first class mail to the tenant's last known address and by leaving the notice at the tenant's last and usual place of abode.

Payment or written assurance of payment through the general assistance program, as authorized by the State or a municipality pursuant to Title 22, chapter 1161, has the same effect as payment in cash.

[ 2015, c. 293, §§7, 8 (AMD) .]

2. Ground for termination notice. A notice of termination issued pursuant to subsection 1 must indicate the specific ground claimed for issuing the notice.

A. If a ground claimed is rent arrearage of 7 days or more, the notice must also include a statement:

(1) Indicating the amount of the rent that is 7 days or more in arrears as of the date of the notice; and

(2) Setting forth the following notice: "If you pay the amount of rent due as of the date of this notice before this notice expires, then this notice as it applies to rent arrearage is void. After this notice expires, if you pay all rental arrears, all rent due as of the date of payment and any filing fees and service of process fees actually paid by the landlord before the writ of possession issues at the completion of the eviction process, then your tenancy will be reinstated." [2009, c. 171, §3 (NEW).]

B. If the notice states an incorrect rent arrearage or contains any other clerical errors that do not significantly or materially alter the purpose or understanding of the notice, the notice cannot be held invalid if the landlord can show the error was unintentional. [2009, c. 171, §3 (NEW).]

[ 2009, c. 171, §3 (RPR) .]

3. Breach of warranty of habitability as an affirmative defense. In an action brought by a landlord to terminate a rental agreement on the ground that the tenant is in arrears in the payment of rent, the tenant may raise as a defense any alleged violation of the implied warranty and covenant of habitability, provided that the landlord or the landlord's agent has received actual or constructive notice of the alleged violation, and has unreasonably failed under the circumstances to take prompt, effective steps to repair or remedy the condition and the condition was not caused by the tenant or another person acting under the tenant's control. Upon finding that the dwelling unit is not fit for human habitation, the court shall permit the tenant either to terminate the rental agreement without prejudice or to reaffirm the rental agreement, with the court assessing against the tenant an amount equal to the reduced fair rental value of the property for the period during which rent is owed. The reduced amount of rent thus owed must be paid on a pro rata basis, unless the parties agree otherwise, and payments become due at the same intervals as rent for the current rental period. The landlord may not charge the tenant for the full rental value of the property until such time as it is fit for human habitation.

[ 1995, c. 208, §1 (AMD) .]

4. Victims of domestic violence, sexual assault or stalking. A victim may terminate the victim's tenancy in a tenancy-at-will or a lease with a term of less than one year with 7 days' written notice and documentation required pursuant to section 6001, subsection 6, paragraph H due to an incident or threat of domestic violence, sexual assault or stalking. A victim of domestic violence, sexual assault or stalking may terminate the victim's tenancy in a lease with a term of one year or more with 30 days' written notice and documentation required pursuant to section 6001, subsection 6, paragraph H. When written notice is provided to the landlord, the victim is not liable for any rent due beyond the date the notice expires or the date the victim vacates the unit, whichever is later, unless the victim has prepaid rent for the month, in which case the landlord is not required to refund the rent for that month.

[ 2015, c. 293, §9 (NEW) .]

SECTION HISTORY

1971, c. 322, §§2,3 (AMD). 1971, c. 544, §§46-A,47 (AMD). 1977, c. 441, (AMD). 1979, c. 232, (AMD). 1979, c. 298, (AMD). 1981, c. 65, (AMD). 1981, c. 428, §§2-4 (AMD). 1983, c. 398, (AMD). 1989, c. 284, (AMD). 1993, c. 202, §1 (AMD). 1993, c. 211, §2 (AMD). 1995, c. 208, §1 (AMD). 1999, c. 248, §§1,2 (AMD). 2003, c. 296, §1 (AMD). 2009, c. 171, §§1-3 (AMD). 2009, c. 566, §4 (AMD). 2015, c. 293, §§6-9 (AMD).



14 §6003. Jurisdiction

The District Court shall have jurisdiction of cases of forcible entry and detainer.

The court shall schedule and hold the hearing as soon as practicable, but no later than 10 days after the return day except that the court may grant a continuance for good cause shown. Any defendant requesting a recorded hearing shall file a written answer enumerating all known defenses on or before the return day. [1997, c. 151, §1 (AMD).]

SECTION HISTORY

1981, c. 428, §5 (AMD). 1989, c. 452, §1 (AMD). 1997, c. 151, §1 (AMD).



14 §6004. Commencement of action

The process of forcible entry and detainer must be commenced and service made in the same manner as other civil actions, except that if at least 3 good faith efforts on 3 different days have been made to serve the defendant, service may be accomplished by both mailing the summons and complaint by first-class mail to the defendant's last known address and leaving the summons and complaint at the defendant's last and usual place of abode. If service has been made by mailing and posting the summons and complaint, the plaintiff shall file with the court an affidavit demonstrating that compliance with the requirement of service has occurred. When the plaintiff lives out of the State and a recognizance is required of the plaintiff, any person may recognize in the plaintiff's behalf and is personally liable. [2015, c. 22, §1 (AMD).]

SECTION HISTORY

2013, c. 135, §1 (RPR). 2015, c. 22, §1 (AMD).



14 §6004-A. Mediation

The court may, in any residential tenancy under this subchapter, at any time refer the parties to mediation on any issue. [2007, c. 246, §2 (NEW); 2007, c. 246, §6 (AFF).]

1. Mediated agreement. An agreement reached by the parties through mediation must be reduced to writing, signed by the parties and presented to the court for approval as a court order.

[ 2007, c. 246, §2 (NEW); 2007, c. 246, §6 (AFF) .]

2. No agreement; good faith effort required. When agreement through mediation is not reached on an issue, the court shall determine that the parties made a good faith effort to mediate the issue before proceeding with a hearing. If the court finds that either party failed to make a good faith effort to mediate, the court may order the parties to submit to mediation, may dismiss the action or a part of the action, may render a decision or judgment by default, may assess attorney's fees and costs or may impose any other sanction that is appropriate in the circumstances.

[ 2007, c. 246, §2 (NEW); 2007, c. 246, §6 (AFF) .]

3. Mediation not ordered; consent. The court may not order mediation in cases in which no mediator is available or mediation would delay any hearing in the matter, unless the parties consent to a delay in the proceedings to allow mediation to take place.

[ 2007, c. 246, §2 (NEW); 2007, c. 246, §6 (AFF) .]

4. Mediators provided. The Court Alternative Dispute Resolution Service, established in Title 4, section 18-B, shall provide mediators for mediations under this section.

[ 2007, c. 246, §2 (NEW); 2007, c. 246, §6 (AFF) .]

5. Rules; fees. The Supreme Judicial Court may adopt rules of procedure for actions under this chapter.

[ 2007, c. 246, §2 (NEW); 2007, c. 246, §6 (AFF) .]

SECTION HISTORY

2007, c. 246, §2 (NEW). 2007, c. 246, §6 (AFF).



14 §6005. Writ of possession; service

When the defendant is defaulted or fails to show sufficient cause, judgment must be rendered against the defendant by the District Court for possession of the premises. Seven calendar days after the judgment is entered, the court shall issue the writ of possession to remove the defendant. The writ may be served by a sheriff or a constable. If at least 3 good faith efforts on 3 different days have been made to serve the defendant, service may be accomplished by both mailing the notice by first-class mail to the defendant's last known address and leaving the writ of possession at the defendant's last and usual place of abode. A writ of possession may not issue in any case in which the ground for termination of the tenancy at will was rent arrearage and the defendant paid the amount necessary to reinstate the tenancy as provided by section 6002. [1999, c. 248, §3 (AMD).]

An additional writ of possession may be issued by the clerk at the request of the plaintiff after issuance of the first writ. [1989, c. 452, §2 (NEW).]

When a writ of possession has been served on the defendant by a constable or sheriff, and the defendant fails to remove himself or his possessions within 48 hours of service by the constable or sheriff, the defendant is deemed a trespasser without right and the defendant's goods and property are considered by law to be abandoned and subject to section 6013. [1981, c. 428, §6 (NEW).]

SECTION HISTORY

1979, c. 327, §1 (AMD). 1981, c. 428, §6 (AMD). 1989, c. 452, §2 (AMD). 1995, c. 208, §2 (AMD). 1997, c. 151, §2 (AMD). 1997, c. 336, §1 (AMD). 1997, c. 683, §A6 (AMD). 1999, c. 248, §3 (AMD).



14 §6006. Claim of title (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 448, §1 (RP).



14 §6007. Allegation that defendant's claim is frivolous (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 448, §1 (RP).



14 §6008. Appeal

1. Right to appeal. Either party may appeal on questions of law from a judgment to the Superior Court as in other civil actions. Either party may appeal on any issue triable by right by a jury to a trial de novo in the Superior Court as provided in this section. The time for filing an appeal of the judgment of the District Court expires upon the issuance of the writ of possession pursuant to section 6005 or 30 days from the time the judgment is entered, whichever occurs first.

[ 1997, c. 336, §2 (AMD) .]

2. Appeal by defendant; record; stay. When the defendant appeals, the defendant shall pay to the plaintiff or, if there is a dispute about the rent, to the District Court, any unpaid portion of the current month's rent or the rent arrearage, whichever is less. The District Court shall promptly transmit the record and any such payments to the Superior Court without waiting for the preparation of a transcript of recorded testimony. The Superior Court may stay the issuance of a writ of possession pending disposition of the appeal.

A. The Superior Court shall condition the granting and continuation of the stay on the defendant's payment of rent for the premises as required by this subsection at the time of appeal and on payment of any rent that has accrued since the filing of the appeal to the plaintiff or, if there is a dispute about the rent, into an escrow account to be administered by the clerk of the Superior Court. Upon application of either party, the Superior Court may authorize payments from the escrow account for appropriate expenses related to the premises. The appeal decision or an agreement of the parties must provide for the disposition of the escrowed rent. [1997, c. 336, §2 (AMD).]

B. The Superior Court may condition the granting and continuation of the stay, in appropriate cases, on the defendant's agreement to refrain from causing any nuisance or damage. [1995, c. 448, §2 (NEW).]

[ 1997, c. 336, §2 (AMD) .]

3. Vacation of stay; security; remedial order. Upon finding a violation of the conditions for granting the stay, the Superior Court shall vacate the stay and may issue a writ of possession. The Superior Court may require the plaintiff to provide security as may be necessary to protect the defendant's interest while the appeal is pending. If the defendant prevails, the Superior Court may issue a remedial order as necessary to make the defendant whole, including damages.

[ 1995, c. 448, §2 (NEW) .]

4. Claim of title. In disputes involving a claim of title, the District Court may provide for discovery on an expedited schedule.

[ 1995, c. 448, §2 (NEW) .]

5. Security. For the purposes of this section, "security" may include a bond, an escrow account, a lien, a mortgage, an order to make payments under a lease or contract as they become due or any other financial protection as is reasonably necessary to protect the interests of a party. The District Court and the Superior Court may make any necessary orders with respect to the provision of security, revise the orders when required by the interests of justice, sanction a party for failure to comply with a security requirement and waive or modify the requirement of security for good cause shown and recited in an order.

[ 1995, c. 448, §2 (NEW) .]

6. Affidavit required. A notice of appeal filed by the defendant must be accompanied by an affidavit stating the defendant has complied with the requirements of subsection 2 regarding the payment of rent.

[ 2011, c. 405, §3 (NEW) .]

SECTION HISTORY

1979, c. 172, §1 (AMD). 1989, c. 377, (AMD). 1995, c. 448, §2 (RPR). 1997, c. 336, §2 (AMD). 2011, c. 405, §3 (AMD).



14 §6009. Judgment for plaintiff; possession on recognizance; damages (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 172, §2 (RPR). 1995, c. 448, §3 (RP).



14 §6010. Sums due for rent and damages

Sums due for rent on leases under seal or otherwise and claims for damages to premises rented may be recovered in an action, specifying the items and amount claimed, but no action shall be maintained for any sum or sums claimed to be due for rental or for any claim for damages for the breach of any of the conditions claimed to be broken on the part of the lessee, his legal representatives, assigns or tenant, contained in a lease or written agreement to hire or occupy any building, buildings or part of a building, during a period when such building, buildings or part of a building, which the lessee, his assigns, legal representatives or tenant may occupy or have a right to occupy, shall have been destroyed or damaged by fire or other unavoidable casualty so that the same shall be thereby rendered unfit for use or habitation; provided that nothing herein shall render invalid or unenforceable an agreement contained in a lease of any building, buildings, or part of a building used primarily for other than residential purposes or in the case of any lease securing obligations guaranteed by the Maine Guaranty Authority or in any written instrument to pay the rental stipulated in said lease or agreement or any portion of such rental during a period when the building, buildings or part of a building described therein shall have been destroyed or damaged by fire or other unavoidable casualty so that the same shall be rendered unfit for use or habitation, in whole or in part. [1973, c. 633, §21 (AMD).]

In any action for sums due for rent, if the court finds that: [1977, c. 401, §3 (NEW).]

1. Notice of condition. The tenant, without unreasonable delay, gave to the landlord or to the person who customarily collects rent on behalf of the landlord written notice of a condition which rendered the rented premises unfit for human habitation;

[ 1977, c. 401, §3 (NEW) .]

2. Cause of condition. The condition was not caused by the tenant or another person acting under his control;

[ 1977, c. 401, §3 (NEW) .]

3. Failure to take steps. The landlord unreasonably failed under the circumstances to take prompt, effective steps to repair or remedy the condition; and

[ 1979, c. 127, §112 (RPR) .]

4. Rental payments current. The tenant is current in rental payments owing to the landlord at the time written notice was given.

[ 1979, c. 127, §112 (RPR) .]

Then the court shall deduct from the amount of rent due and owing the difference between the rental price and the fair value of the use and occupancy of the premises from the time of written notice, as provided in subsection 1, to the time when the condition is repaired or remedied. In determining the fair value of the use and occupancy of the premises, there is a rebuttable presumption that the rental price is the fair value of the rented premises free from any condition rendering it unfit for human habitation. Any agreement by a tenant to waive the rights or benefits provided by this section is void. A written agreement whereby the tenant accepts specified conditions that may violate the warranty of fitness for human habitation in return for a stated reduction in rent or other specified fair consideration is binding on the tenant and the landlord. [RR 2013, c. 2, §26 (COR).]

A perpetrator of domestic violence, sexual assault or stalking that occurs in a residential rental property against a tenant of the property, household member or a tenant's guest is liable to the tenant for the tenant's damages as a result of the domestic violence, sexual assault or stalking regardless of whether or not the perpetrator is also a tenant. Such damages include, but are not limited to, moving costs, back rent, current rent, damage to the unit, court costs and attorney's fees. [2015, c. 293, §10 (NEW).]

Nothing in this section relating to damages as a result of domestic violence, sexual assault or stalking creates liability on behalf of a landlord. [2015, c. 293, §10 (NEW).]

SECTION HISTORY

1969, c. 540, (AMD). 1973, c. 633, §21 (AMD). 1977, c. 401, §3 (AMD). 1979, c. 127, §§112,113 (AMD). RR 2013, c. 2, §26 (COR). 2015, c. 293, §10 (AMD).



14 §6010-A. Landlord's duty to mitigate

1. Scope of section. If a tenant unjustifiably moves from the premises prior to the effective date for termination of the tenant's tenancy and defaults in payment of rent, or if the tenant is removed for failure to pay rent or any other breach of a lease or tenancy at will agreement, the landlord may recover rent and damages except amounts which the landlord could mitigate in accordance with this section, unless the landlord has expressly agreed to accept a surrender of the premises and end the tenant's liability. Except as the context may indicate otherwise, this section applies to the liability of a tenant under a lease or tenancy at will agreement or the tenant's assignee.

[ 2009, c. 566, §5 (AMD) .]

2. Measure of recovery. In any claim against a tenant for rent and damages, or for either, the amount of recovery shall be reduced by the net rent obtainable by reasonable efforts to rerent the premises. "Reasonable efforts" means those steps which the landlord would have taken to rent the premises if they had been vacated in due course, provided that those steps are in accordance with local rental practice for similar properties. In the absence of proof that greater net rent is obtainable by reasonable efforts to rerent the premises, the tenant shall be credited with rent actually received under a rerental agreement minus expenses incurred as a reasonable incident of acts under subsection 4, including a fair proportion of any cost of remodeling or other capital improvements. In any case, the landlord may recover, in addition to rent and other elements of damage, all reasonable expenses of listing and advertising incurred in rerenting and attempting to rerent, except as taken into account in computing the net rent. If the landlord has used the premises as part of reasonable efforts to rerent, under subsection 4, paragraph C, the tenant shall be credited with the reasonable value of the use of the premises, which shall be presumed to be equal to the rent recoverable from the defendant unless the landlord proves otherwise. If the landlord has other similar premises for rent and receives an offer from a prospective tenant not obtained by the defendant, it shall be reasonable for the landlord to rent the other premises for his own account in preference to those vacated by the defaulting tenant.

[ 1985, c. 293, §3 (NEW) .]

3. Burden of proof. The landlord must allege and prove that he has made efforts to comply with this section. The tenant has the burden of proving that the efforts of the landlord were not reasonable, that the landlord's refusal of any offer to rent the premises or a part of the premises was not reasonable, that any terms and conditions upon which the landlord has in fact rerented were not reasonable and that any temporary use by the landlord was not part of reasonable efforts to mitigate in accordance with subsection 4, paragraph C. The tenant shall also have the burden of proving the amount that could have been obtained by reasonable efforts to mitigate by rerenting.

[ 1985, c. 293, §3 (NEW) .]

4. Acts privileged in mitigation of rent or damages. The following acts by the landlord shall not defeat his right to recover rent and damages and shall not constitute an acceptance of surrender of the premises:

A. Entry, with or without notice, for the purpose of inspecting, preserving, repairing, remodeling and showing the premises; [1985, c. 293, §3 (NEW).]

B. Rerenting the premises or a part of the premises, with or without notice, with rent applied against the damages caused by the original tenant and in reduction of rent accruing under the original lease or tenancy at will agreement; [2009, c. 566, §6 (AMD).]

C. Use of the premises by the landlord until such time as rerenting at a reasonable rent is practical, not to exceed one year, if the landlord gives prompt written notice to the tenant that the landlord is using the premises pursuant to this section and that he will credit the tenant with the reasonable value of the use of the premises to the landlord for such a period; and [1985, c. 293, §3 (NEW).]

D. Any other act which is reasonably subject to interpretation as being in mitigation of rent or damages and which does not unequivocally demonstrate an intent to release the defaulting tenant. [1985, c. 293, §3 (NEW).]

[ 2009, c. 566, §6 (AMD) .]

SECTION HISTORY

1985, c. 293, §3 (NEW). 2009, c. 566, §§5, 6 (AMD).



14 §6011. House of ill fame; lease void at landlord's option

When the tenant of a dwelling house is convicted of keeping it as a house of ill fame, the lease or contract by which he occupies it may, at the option of the landlord, be deemed void and the landlord shall have the same remedy to recover possession as against a tenant holding over after his term expires.



14 §6012. Personal property (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 428, (NEW). 1979, c. 231, (AMD). 1995, c. 448, §4 (RPR). 2001, c. 133, §§1,2 (AMD). 2009, c. 245, §5 (RP).



14 §6013. Property unclaimed by tenant

Any personal property that remains in a rental unit after entry of judgment in favor of the landlord or that is abandoned or unclaimed by a tenant following the tenant's vacating the rental unit must be disposed of as follows. [2011, c. 405, §4 (AMD).]

1. Place in storage. The landlord shall place in storage in a safe, dry, secured location any personal property that is abandoned or unclaimed by a tenant following the tenant's vacating the rental unit.

[ 2009, c. 566, §7 (NEW) .]

2. Notice to tenant. Notice to the tenant by the landlord is governed by this subsection. Notice may be sent at any time after entry of judgment in favor of the landlord or after the tenant has vacated the rental unit.

A. If the tenant is still in possession of the rental unit, the landlord shall send written notice by first-class mail with proof of mailing to the tenant at the address of the rental unit of the landlord's intent to dispose of, in accordance with subsection 5, any property remaining in the rental unit following the tenant's vacating the rental unit. Notwithstanding subsections 3 and 5, the notice provided pursuant to this paragraph may not limit the time in which the tenant may claim the property to less than 7 days following the mailing of the notice or 48 hours after service of the writ of possession, whichever period is longer. [RR 2011, c. 1, §20 (COR).]

B. If the tenant has vacated the rental unit, the landlord shall send written notice by first-class mail with proof of mailing to the last known address of the tenant concerning the landlord's intent to dispose of the property stored pursuant to subsection 1. The notice must include an itemized list of the items and containers of items of the property and advise the tenant that if the tenant does not respond to the notice within 7 days the landlord may dispose of the property as set forth in subsection 5. [2011, c. 405, §5 (NEW).]

[ RR 2011, c. 1, §20 (COR) .]

3. Release of property claimed. If the tenant claims the property within 7 days after the notice under subsection 2 is sent, the landlord shall release the property to the tenant and may not condition release of the property to the tenant upon payment of any fee or any other amount that may be owed to the landlord by the tenant.

[ 2011, c. 405, §6 (AMD) .]

4. Continuation of storage for claimed property. If the tenant responds to the notice sent pursuant to subsection 2, the landlord shall continue to store the property for at least 14 days after the landlord sent the notice.

[ 2011, c. 405, §6 (AMD) .]

5. Conditional release; sale or disposal. A landlord shall comply with the following.

A. If the tenant makes an oral or written claim for the property within 7 days after the date the notice described in subsection 2 is sent, the landlord may not condition the release of the property to the tenant upon the tenant's payment of any rental arrearages, damages and costs of storage as long as the tenant makes arrangements to retrieve the property by the 14th day after the notice described in subsection 2 is sent. [2011, c. 405, §6 (AMD).]

B. If the tenant makes the claim as set forth in paragraph A but fails to retrieve the property by the 14th day, the landlord may employ one or more of the remedies described in paragraph D. [2011, c. 405, §6 (AMD).]

C. If the tenant does not make an oral or written claim for the property within 7 days after the notice described in subsection 2 is sent, the landlord may employ one or more of the remedies described in paragraph D. [2011, c. 405, §6 (AMD).]

D. With regard to any property that remains unclaimed by the tenant in accordance with this subsection, the landlord may take one or more of the following actions:

(1) Condition the release of the property to the tenant upon the tenant's payment of all rental arrearages, damages and costs of storage;

(2) Sell any property for a reasonable fair market price and apply all proceeds to rental arrearages, damages and costs of storage and sale. All remaining balances must be forwarded to the Treasurer of State; or

(3) Dispose of any property that has no reasonable fair market value. [2009, c. 566, §7 (NEW).]

[ 2011, c. 405, §6 (AMD) .]

6. Waiver. After or upon vacating the rental unit, a tenant may waive the tenant’s rights pursuant to this section. If this waiver is oral, the landlord shall confirm this waiver in writing.

[ 2011, c. 405, §7 (NEW) .]

A lease or tenancy at will agreement may permit a landlord to dispose of property abandoned by a tenant without liability as long as the landlord complies with the notice provisions of this section. [2011, c. 405, §8 (NEW).]

SECTION HISTORY

1979, c. 327, §2 (NEW). 1981, c. 428, §7 (RPR). 1987, c. 249, §1 (AMD). 1987, c. 691, §1 (AMD). 1991, c. 265, §1 (AMD). 1997, c. 508, §B3 (AMD). 1997, c. 508, §A3 (AFF). 2003, c. 20, §T9 (AMD). 2003, c. 303, §1 (AMD). 2009, c. 566, §7 (RPR). RR 2011, c. 1, §20 (COR). 2011, c. 405, §§4-8 (AMD).



14 §6014. Remedies for illegal evictions

1. Illegal evictions. Except as permitted by Title 15, chapter 517 or Title 17, chapter 91, evictions that are effected without resort to the provisions of this chapter are illegal and against public policy. Illegal evictions include, but are not limited to, the following.

A. No landlord may willfully cause, directly or indirectly, the interruption or termination of any utility service being supplied to the tenant including, but not limited to, water, heat, light, electricity, gas, telephone, sewerage, elevator or refrigeration, whether or not the utility service is under the control of the landlord, except for such temporary interruption as may be necessary while actual repairs are in process or during temporary emergencies. [1981, c. 428, §8 (NEW).]

B. No landlord may willfully seize, hold or otherwise directly or indirectly deny a tenant access to and possession of the tenant's rented or leased premises, other than through proper judicial process. [1981, c. 428, §8 (NEW).]

C. No landlord may willfully seize, hold or otherwise directly or indirectly deny a tenant access to and possession of the tenant's property, other than by proper judicial process. [1981, c. 428, §8 (NEW).]

[ 1995, c. 66, §1 (AMD) .]

2. Remedies. Upon a finding that an illegal eviction has occurred, the court shall find one or both of the following.

A. The tenant is entitled to recover actual damages or $250, whichever is greater. [1991, c. 666, (AMD).]

B. The tenant is entitled to recover the aggregate amount of costs and expenses determined by the court to have been reasonably incurred on the tenant's behalf in connection with the prosecution or defense of such action, together with a reasonable amount for attorneys' fees. [1991, c. 666, (AMD).]

[ 1991, c. 666, (AMD) .]

3. Good faith. A court may award attorneys' fees to the defendant if, upon motion and hearing, it is determined that an action filed pursuant to this section was not brought in good faith and was frivolous or intended for harassment only.

[ 1981, c. 428, §8 (NEW) .]

4. Nonexclusivity. The remedies provided in this section are in addition to any other rights and remedies conferred by law.

[ 1981, c. 428, §8 (NEW) .]

SECTION HISTORY

1981, c. 428, §8 (NEW). 1991, c. 666, (AMD). 1995, c. 66, §1 (AMD).



14 §6015. Notice of rent increase

Rent charged for residential estates may be increased by the lessor only after providing at least 45 days' written notice to the tenant. A written or oral waiver of this requirement is against public policy and is void. Any person in violation of this section is liable for the return of any sums unlawfully obtained from the lessee, with interest, and reasonable attorney's fees and costs. [2003, c. 259, §1 (AMD).]

SECTION HISTORY

1981, c. 428, §8 (NEW). 1985, c. 293, §4 (AMD). 2003, c. 259, §1 (AMD).



14 §6016. Rent increase limitation

Rent charged for residential estates may not be increased if the dwelling unit is in violation of the warranty of habitability. Any violation caused by the tenant, his family, guests or invitees shall not bar a rent increase. A written or oral waiver of this requirement is against public policy and is void. Any person in violation of this section shall be liable for the return of any sums unlawfully obtained from the lessee, with interest and reasonable attorneys' fees and costs. [1985, c. 293, §5 (AMD).]

SECTION HISTORY

1981, c. 428, §8 (NEW). 1985, c. 293, §5 (AMD).






Subchapter 2: COMMERCIAL LANDLORDS AND TENANTS

14 §6017. Commercial leases

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. A "commercial tenancy" or "commercial lease" means a nonresidential tenancy of premises by a for-profit business entity. Nonprofit entities, charitable institutions and religious organizations who are tenants may not be construed to have commercial tenancies. [1999, c. 192, §2 (NEW).]

[ 1999, c. 192, §2 (NEW) .]

2. Commercial lease relationship. Notwithstanding the provisions of subchapter I, commercial landlords and tenants are governed by the following provisions, and if any of the following provisions conflict with provisions in any other statutes governing the relationships between landlords and tenants, this section controls all commercial lease relationships, whether written or oral.

A. After termination of a commercial lease, and after a complaint for forcible entry and detainer is filed, the defendants shall, no later than the return date and as a condition of maintaining a defense, appear on the return day to pay the agreed-upon rent, including all arrears. If rent or arrears are disputed, the disputed rent, including all claimed arrears, must be paid to the court at the time of the hearing. In addition to deciding the right of possession, the District Court shall also decide the amount of rent owed, if disputed. In establishing the amount of rent owed, the District Court may consider offsetting claims to the extent appropriate. If undisputed, the rent and arrears must be paid to the court prior to the hearing. Upon final decision by the District Court, that court shall order such sums as it determines proper to be turned over by the clerk to either or both of the parties. Any order of the District Court for payment of rent, whether to the landlord or to the court, continues in effect through any appeal of the District Court's decision. The landlord may apply for turnover of rent money held by the court prior to final judgment by the District Court or prior to final decision on appeal by the Superior Court, upon a showing of hardship and reasonable likelihood of success on the merits. Failure of the tenant to pay rent to the court when due causes the writ of possession to issue immediately. [1999, c. 192, §2 (NEW).]

[ 1999, c. 192, §2 (NEW) .]

3. Right of possession on bond for damages. When judgment is rendered for the plaintiff, a writ of possession may issue immediately in the District Court or from the Superior Court during appeal, if the plaintiff provides the defendant with a surety bond conditioned to pay all such damages and costs as may be suffered by the defendant if final judgment is rendered for the defendant. In setting the amount of the required surety bond, the court may consider any offsetting claims between the parties.

[ 1999, c. 192, §2 (NEW) .]

4. Arbitration. A commercial landlord and tenant may agree in their lease or in a separate agreement to arbitration of disputes as to termination, the right of possession arising under the lease between landlord and tenant and amounts owed for rent before an arbitrator or arbitrators chosen in advance pursuant to the lease or other written agreement. The decision of the arbitrator is final. If the arbitrator rules in favor of the landlord, the landlord may, by presentation of an attested copy of the arbitrator's decision, and after docketing of the arbitrator's decision by the Superior Court, immediately obtain a writ of possession from the clerk of the Superior Court. The arbitrator's decision may be stayed or appealed from only upon such grounds as generally lie for stay or appeal of an arbitration decision pursuant to the Uniform Arbitration Act, Title 14, section 5949.

[ 1999, c. 192, §2 (NEW) .]

5. Jury trial. A commercial landlord and tenant may agree in the commercial lease or in a separate agreement to waive jury trial of disputes arising under the lease.

[ 1999, c. 192, §2 (NEW) .]

6. Jurisdiction. The District Court has jurisdiction to hear, decide and award rent and arrears allegedly owing, regardless of the amount.

[ 1999, c. 192, §2 (NEW) .]

SECTION HISTORY

1999, c. 192, §2 (NEW).









Chapter 710: RENTAL PROPERTY

14 §6021. Implied warranty and covenant of habitability

1. Definition. As used in this section, the term "dwelling unit" shall include mobile homes, apartments, buildings or other structures, including the common areas thereof, which are rented for human habitation.

[ 1977, c. 401, §4 (NEW) .]

2. Implied warranty of fitness for human habitation. In any written or oral agreement for rental of a dwelling unit, the landlord shall be deemed to covenant and warrant that the dwelling unit is fit for human habitation.

[ 1977, c. 401, §4 (NEW) .]

3. Complaints. If a condition exists in a dwelling unit which renders the dwelling unit unfit for human habitation, then a tenant may file a complaint against the landlord in the District Court or Superior Court. The complaint shall state that:

A. A condition, which shall be described, endangers or materially impairs the health or safety of the tenants; [1977, c. 401, §4 (NEW).]

B. The condition was not caused by the tenant or another person acting under his control; [1977, c. 401, §4 (NEW).]

C. Written notice of the condition without unreasonable delay, was given to the landlord or to the person who customarily collects rent on behalf of the landlord; [1977, c. 401, §4 (NEW).]

D. The landlord unreasonably failed under the circumstances to take prompt, effective steps to repair or remedy the condition; and [1977, c. 401, §4 (NEW).]

E. The tenant was current in rental payments owing to the landlord at the time written notice was given. [1977, c. 401, §4 (NEW).]

The notice requirement of paragraph C may be satisfied by actual notice to the person who customarily collects rents on behalf of the landlord.

[ 1977, c. 401, §4 (NEW) .]

4. Remedies. If the court finds that the allegations in the complaint are true, the landlord shall be deemed to have breached the warranty of fitness for human habitation established by this section, as of the date when actual notice of the condition was given to the landlord. In addition to any other relief or remedies which may otherwise exist, the court may take one or more of the following actions.

A. The court may issue appropriate injunctions ordering the landlord to repair all conditions which endanger or materially impair the health or safety of the tenant; [1977, c. 401, §4 (NEW).]

B. The court may determine the fair value of the use and occupancy of the dwelling unit by the tenant from the date when the landlord received actual notice of the condition until such time as the condition is repaired, and further declare what, if any, moneys the tenant owes the landlord or what, if any, rebate the landlord owes the tenant for rent paid in excess of the value of use and occupancy. In making this determination, there shall be a rebuttable presumption that the rental amount equals the fair value of the dwelling unit free from any condition rendering it unfit for human habitation. A written agreement whereby the tenant accepts specified conditions which may violate the warranty of fitness for human habitation in return for a stated reduction in rent or other specified fair consideration shall be binding on the tenant and the landlord. [1977, c. 696, §164 (AMD).]

C. The court may authorize the tenant to temporarily vacate the dwelling unit if the unit must be vacant during necessary repairs. No use and occupation charge shall be incurred by a tenant until such time as the tenant resumes occupation of the dwelling unit. If the landlord offers reasonable, alternative housing accommodations, the court may not surcharge the landlord for alternate tenant housing during the period of necessary repairs. [1981, c. 428, §9 (AMD).]

D. The court may enter such other orders as the court may deem necessary to accomplish the purposes of this section. The court may not award consequential damages for breach of the warranty of fitness for human habitation.

Upon the filing of a complaint under this section, the court shall enter such temporary restraining orders as may be necessary to protect the health or well-being of tenants or of the public. [1977, c. 401, §4 (NEW).]

[ 1981, c. 428, §9 (AMD) .]

5. Waiver. A written agreement whereby the tenant accepts specified conditions which may violate the warranty of fitness for human habitation in return for a stated reduction in rent or other specified fair consideration shall be binding on the tenant and the landlord.

Any agreement, other than as provided in this subsection, by a tenant to waive any of the rights or benefits provided by this section shall be void.

[ 1977, c. 401, §4 (NEW) .]

6. Heating requirements. It is a breach of the implied warranty of fitness for human habitation when the landlord is obligated by agreement or lease to provide heat for a dwelling unit and:

A. The landlord maintains an indoor temperature which is so low as to be injurious to the health of occupants not suffering from abnormal medical conditions; [1983, c. 764, §1 (NEW).]

B. The dwelling unit's heating facilities are not capable of maintaining a minimum temperature of at least 68 degrees Fahrenheit at a distance of 3 feet from the exterior walls, 5 feet above floor level at an outside temperature of minus 20 degrees Fahrenheit; or [1983, c. 764, §1 (NEW).]

C. The heating facilities are not operated so as to protect the building equipment and systems from freezing. [1983, c. 764, §1 (NEW).]

Municipalities of this State are empowered to adopt or retain more stringent standards by ordinances, laws or regulations provided in this section. Any less restrictive municipal ordinance, law or regulation establishing standards are invalid and of no force and suspended by this section.

[ 1983, c. 764, §1 (NEW) .]

6-A. Agreement regarding provision of heat. A landlord and tenant under a lease or a tenancy at will may enter into an agreement for the landlord to provide heat at less than 68 degrees Fahrenheit. The agreement must:

A. Be in a separate written document, apart from the lease, be set forth in a clear and conspicuous format, readable in plain English and in at least 12-point type, and be signed by both parties to the agreement; [2009, c. 139, §1 (NEW).]

B. State that the agreement is revocable by either party upon reasonable notice under the circumstances; [2009, c. 139, §1 (NEW).]

C. Specifically set a minimum temperature for heat, which may not be less than 62 degrees Fahrenheit; and [2009, c. 139, §1 (NEW).]

D. Set forth a stated reduction in rent that must be fair and reasonable under the circumstances. [2009, c. 139, §1 (NEW).]

An agreement under this subsection may not be entered into or maintained if a person over 65 years of age or under 5 years of age resides on the premises. A landlord is not responsible if a tenant who controls the temperature on the premises reduces the heat to an amount less than 68 degrees Fahrenheit as long as the landlord complies with subsection 6, paragraph B or if the tenant fails to inform the landlord that a person over 65 years of age or under 5 years of age resides on the premises.

[ 2009, c. 139, §1 (NEW) .]

7. Rights are supplemental.

[ 1989, c. 484, §3 (NEW); MRSA T. 14, §6021, sub-§7 (RP) .]

SECTION HISTORY

1971, c. 270, (NEW). 1977, c. 401, §4 (RPR). 1977, c. 696, §164 (AMD). 1981, c. 428, §9 (AMD). 1983, c. 764, §1 (AMD). 1989, c. 484, §3 (AMD). 2009, c. 139, §1 (AMD).



14 §6021-A. Treatment of bedbug infestation

1. Definition. As used in this section, unless the context otherwise indicates, "pest control agent" means a commercial applicator of pesticides certified pursuant to Title 22, section 1471-D.

[ 2009, c. 566, §8 (NEW) .]

2. Landlord duties. A landlord has the following duties.

A. Upon written or oral notice from a tenant that a dwelling unit may have a bedbug infestation, the landlord shall within 5 days conduct an inspection of the unit for bedbugs. [2009, c. 566, §8 (NEW).]

B. Upon a determination that an infestation of bedbugs does exist in a dwelling unit, the landlord shall within 10 days contact a pest control agent pursuant to paragraph C. [2009, c. 566, §8 (NEW).]

C. A landlord shall take reasonable measures to effectively identify and treat the bedbug infestation as determined by a pest control agent. The landlord shall employ a pest control agent that carries current liability insurance to promptly treat the bedbug infestation. [2009, c. 566, §8 (NEW).]

D. Before renting a dwelling unit, a landlord shall disclose to a prospective tenant if an adjacent unit or units are currently infested with or are being treated for bedbugs. Upon request from a tenant or prospective tenant, a landlord shall disclose the last date that the dwelling unit the landlord seeks to rent or an adjacent unit or units were inspected for a bedbug infestation and found to be free of a bedbug infestation. [2009, c. 566, §8 (NEW).]

E. A landlord may not offer for rent a dwelling unit that the landlord knows or suspects is infested with bedbugs. [2009, c. 566, §8 (NEW).]

F. A landlord shall offer to make reasonable assistance available to a tenant who is not able to comply with requested bedbug inspection or control measures under subsection 3, paragraph C. The landlord shall disclose to the tenant what the cost may be for the tenant's compliance with the requested bedbug inspection or control measure. After making this disclosure, the landlord may provide financial assistance to the tenant to prepare the unit for bedbug treatment. A landlord may charge the tenant a reasonable amount for any such assistance, subject to a reasonable repayment schedule, not to exceed 6 months, unless an extension is otherwise agreed to by the landlord and the tenant. This paragraph may not be construed to require the landlord to provide the tenant with alternate lodging or to pay to replace the tenant's personal property. [2011, c. 405, §9 (AMD).]

[ 2011, c. 405, §9 (AMD) .]

3. Tenant duties. A tenant has the following duties.

A. A tenant shall promptly notify a landlord when the tenant knows of or suspects an infestation of bedbugs in the tenant's dwelling unit. [2009, c. 566, §8 (NEW).]

B. Upon receiving reasonable notice as set forth in section 6025, including reasons for and scope of the request for access to the premises, a tenant shall grant the landlord of the dwelling unit, the landlord's agent or the landlord's pest control agent and its employees access to the unit for purposes of an inspection for or control of the infestation of bedbugs. The initial inspection may include only a visual inspection and manual inspection of the tenant's bedding and upholstered furniture. Employees of the pest control agent may inspect items other than bedding and upholstered furniture when such an inspection is considered reasonable by the pest control agent. If the pest control agent finds bedbugs in the dwelling unit or in an adjoining unit, the pest control agent may have additional access to the tenant's personal belongings as determined reasonable by the pest control agent. [2009, c. 566, §8 (NEW).]

C. Upon receiving reasonable notice as set forth in section 6025, a tenant shall comply with reasonable measures to eliminate and control a bedbug infestation as set forth by the landlord and the pest control agent. The tenant's unreasonable failure to completely comply with the pest control measures results in the tenant's being financially responsible for all pest control treatments of the dwelling unit arising from the tenant's failure to comply. [2009, c. 566, §8 (NEW).]

[ 2009, c. 566, §8 (NEW) .]

4. Remedies. The following remedies are available.

A. The failure of a landlord to comply with the provisions of this section constitutes a finding that the landlord has unreasonably failed under the circumstances to take prompt, effective steps to repair or remedy a condition that endangers or materially impairs the health or safety of a tenant pursuant to section 6021, subsection 3. [2009, c. 566, §8 (NEW).]

B. A landlord who fails to comply with the provisions of this section is liable for a penalty of $250 or actual damages, whichever is greater, plus reasonable attorney's fees. [2009, c. 566, §8 (NEW).]

C. A landlord may commence an action in accordance with section 6030-A and obtain relief against a tenant who fails to provide reasonable access or comply with reasonable requests for inspection or treatment or otherwise unreasonably fails to comply with reasonable bedbug control measures as set forth in this section. For the purposes of section 6030-A and this section, if a court finds that a tenant has unreasonably failed to comply with this section, the court may issue a temporary order or interim relief pursuant to Title 5, section 4654 to carry out the provisions of this section, including but not limited to:

(1) Granting the landlord access to the premises for the purposes set forth in this section;

(2) Granting the landlord the right to engage in bedbug control measures; and

(3) Requiring the tenant to comply with specified bedbug control measures or assessing the tenant with costs and damages related to the tenant's noncompliance.

Any order granting the landlord access to the premises must be served upon the tenant at least 24 hours before the landlord enters the premises. [2009, c. 566, §8 (NEW).]

D. In any action of forcible entry and detainer under section 6001, there is a rebuttable presumption that the action was commenced in retaliation against the tenant if, within 6 months before the commencement of the action, the tenant has asserted the tenant's rights pursuant to this section. The rebuttable presumption of retaliation does not apply unless the tenant asserted that tenant's rights pursuant to this section prior to being served with the eviction notice. There is no presumption of retaliation if the action for forcible entry and detainer is brought for failure to pay rent or for causing substantial damage to the premises. [2011, c. 405, §10 (AMD).]

[ 2011, c. 405, §10 (AMD) .]

SECTION HISTORY

2009, c. 566, §8 (NEW). 2011, c. 405, §§9, 10 (AMD).



14 §6022. Receipts for rent payments and security deposits

1. Rent receipts required. A landlord or his agent shall provide a written receipt, as required in subsection 2, for each rental payment and each security deposit payment received partially or fully in cash from any tenant. This receipt shall be delivered to the tenant at the time the cash payment is accepted. If either the rent or security deposit is accepted in more than one installment instead of a single payment, a separate receipt shall be provided for each payment. If the payment for rent and security deposit is received at the same time, a separate receipt, properly identified in accordance with subsection 2, shall be issued each for the rental payment and for the security deposit.

[ 1979, c. 180, (NEW) .]

2. Minimum information. The information contained in each receipt shall include, but is not limited to, the following: The date of the payment; the amount paid; the name of the party for whom the payment is made; the period for which the payment is being made; a statement that the payment is either for rent or for security deposit; the signature of the person receiving the payment; and the name of that person printed in a legible manner. A rent card retained by the tenant and containing the aforementioned information shall satisfy the requirements of this section.

[ 1979, c. 180, (NEW) .]

3. Exemption. This section shall not apply to any tenancy for a dwelling unit which is part of a structure containing no more than 5 dwelling units, one of which is occupied by the landlord.

[ 1979, c. 180, (NEW) .]

SECTION HISTORY

1979, c. 180, (NEW).



14 §6023. Agency

Any person authorized to enter into a residential lease or tenancy at will agreement on behalf of the owner or owners of the premises is deemed to be the owner's agent for purposes of service of process and receiving and receipting for notices and demands. [2009, c. 566, §9 (AMD).]

SECTION HISTORY

1979, c. 180, (NEW). 2009, c. 566, §9 (AMD).



14 §6024. Heat and utilities in common areas

A landlord may not enter into a lease or tenancy at will agreement for a dwelling unit in a multi-unit residential building where the expense of furnishing heat or electricity or any other utility to the common areas or other area not within the unit is the sole responsibility of the tenant in that unit, unless both parties to the lease or tenancy at will agreement have agreed in writing that the tenant will pay for such costs in return for a stated reduction in rent or other specified fair consideration that approximates the actual cost of providing heat or utilities to the common areas. "Common areas" includes, but is not limited to, hallways, stairwells, basements, attics, storage areas, fuel furnaces or water heaters used in common with other tenants. Except as provided in this section, a written or oral waiver of this requirement is against public policy and is void. Any person in violation of this section is liable to the tenant for actual damages or $250, whichever is greater, and reasonable attorneys' fees and costs. In any action brought pursuant to this section, there is a rebuttable presumption that the landlord is aware that the tenant has been furnishing heat or utility service to common areas or other units. If the landlord rebuts this presumption, the landlord is required to comply with this section but is only liable to the tenant for actual damages suffered by the tenant. [2009, c. 566, §10 (AMD).]

SECTION HISTORY

1981, c. 176, (NEW). 1981, c. 400, (NEW). 1983, c. 480, §A10 (RAL). 1985, c. 638, §5 (AMD). 2009, c. 566, §10 (AMD).



14 §6024-A. Landlord failure to pay for utility service

1. Deduct from rent. If a landlord fails to pay for utility service in the name of the landlord, the tenant, in accordance with Title 35-A, section 706, may pay for the utility service and deduct the amount paid from the rent due to the landlord.

[ 2009, c. 566, §11 (NEW) .]

2. Award damages. In addition to the remedy set forth in subsection 1, upon a finding by a court that a landlord has failed to pay for utility service in the name of the landlord, the court shall award to the tenant actual damages in the amount actually paid for utilities by the tenant or $100, whichever is greater, together with the aggregate amount of costs and expenses reasonably incurred in connection with the action. The court may also award to the tenant reasonable attorney's fees.

[ 2009, c. 566, §11 (NEW) .]

3. Presumption. In any action brought pursuant to subsection 2, there is a rebuttable presumption that the landlord knowingly failed to pay for the utility service. If the landlord rebuts this presumption, the landlord is liable to the tenant only for actual damages suffered by the tenant.

[ 2009, c. 566, §11 (NEW) .]

SECTION HISTORY

1989, c. 87, §1 (NEW). 2009, c. 566, §11 (RPR).



14 §6025. Access to premises

1. Tenant obligations. A tenant may not unreasonably withhold consent to the landlord to enter into the dwelling unit in order to inspect the premises, make necessary or agreed repairs, decorations, alterations or improvements, supply necessary or agreed services or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workers or contractors.

A tenant may not change the lock to the dwelling unit without giving notice to the landlord and giving the landlord a duplicate key within 48 hours of the change. A victim may change the locks to the unit at the victim's expense. If the victim changes the locks to the unit, the victim shall provide the landlord with a duplicate key within 72 hours of changing the locks. For the purposes of this subsection, "victim" has the same meaning as in section 6000, subsection 4.

[ 2015, c. 293, §11 (AMD) .]

2. Landlord obligations. Except in the case of emergency or if it is impracticable to do so, the landlord shall give the tenant reasonable notice of his intent to enter and shall enter only at reasonable times. Twenty-four hours is presumed to be a reasonable notice in the absence of evidence to the contrary.

[ 1981, c. 428, §10 (NEW) .]

3. Remedy. If a landlord makes an entry in violation of this section, makes a lawful entry in an unreasonable manner or makes repeated demands for entry otherwise lawful that have the effect of harassing the tenant, the tenant may recover actual damages or $100, whichever is greater, and obtain injunctive relief to prevent recurrence of the conduct, and if the tenant obtains a judgment after a contested hearing, reasonable attorney's fees.

If a tenant changes the lock and does not provide the landlord with a duplicate key, in the case of emergency the landlord may gain admission through whatever reasonable means necessary and charge the tenant reasonable costs for any resulting damage. If a tenant changes the lock and refuses to provide the landlord with a duplicate key, the landlord may terminate the tenancy with a 7-day notice.

[ 1999, c. 204, §1 (AMD) .]

4. Waiver. Any agreement by a tenant to waive any of the rights or benefits provided by this section is against public policy and is void.

[ 1981, c. 428, §10 (NEW) .]

SECTION HISTORY

1981, c. 428, §10 (NEW). 1999, c. 204, §1 (AMD). 2015, c. 293, §11 (AMD).



14 §6026. Dangerous conditions requiring minor repairs

1. Prohibition of dangerous conditions. A landlord who enters into a lease or tenancy at will agreement renting premises for human habitation may not maintain or permit to exist on those premises any condition that endangers or materially impairs the health or safety of the tenants.

[ 2009, c. 566, §12 (AMD) .]

2. Tenant action if landlord fails to act. If a landlord fails to maintain a rental unit in compliance with the standards of subsection 1 and the reasonable cost of compliance is less than $500 or an amount equal to 1/2 the monthly rent, whichever is greater, the tenant shall notify the landlord in writing of the tenant's intention to correct the condition at the landlord's expense. If the landlord fails to comply within 14 days after being notified by the tenant in writing by certified mail, return receipt requested, or as promptly as conditions require in case of emergency, the tenant may cause the work to be done with due professional care with the same quality of materials as are being repaired. Installation and servicing of electrical, oil burner or plumbing equipment must be by a professional licensed pursuant to Title 32. After submitting to the landlord an itemized statement, the tenant may deduct from the tenant's rent the actual and reasonable cost or the fair and reasonable value of the work, not exceeding the amount specified in this subsection. This subsection does not apply to repairs of damage caused by the tenant or the tenant's invitee.

[ 2005, c. 78, §1 (AMD) .]

3. Limitation on rights. No tenant may exercise his rights pursuant to this section if the condition was caused by the tenant, his guest or an invitee of the tenant, nor where the landlord is unreasonably denied access, nor where extreme weather conditions prevent the landlord from making the repair.

[ 1981, c. 428, §10 (NEW) .]

4. Limitation on reimbursement. No tenant may seek or receive reimbursement for labor provided by the tenant or any member of his immediate family pursuant to this section. Parts and materials purchased by the tenant are reimbursable.

[ 1981, c. 428, §10 (NEW) .]

5. Waiver. A provision in a lease or tenancy at will agreement in which the tenant waives either the tenant's rights under this section or the duty of the landlord to maintain the premises in compliance with the standards of fitness specified in this section or any other duly promulgated ordinance or regulation is void, except that a written agreement whereby the tenant accepts specified conditions that may violate the warranty of fitness for human habitation in return for a stated reduction in rent or other specified fair consideration is binding on the tenant and the landlord.

[ 2009, c. 566, §13 (AMD) .]

6. Rights are supplemental. The rights created by this section are supplemental to and in no way limit the rights of a tenant under section 6021.

[ 1981, c. 428, §10 (NEW) .]

7. Limitation on liability. Whenever repairs are undertaken by or on behalf of the tenant, the landlord shall be held free from liability for injury to that tenant or other persons injured thereby.

[ 1981, c. 428, §10 (NEW) .]

8. Application. This section does not apply to any tenancy for a dwelling unit which is part of a structure containing no more than 5 dwelling units, one of which is occupied by the landlord.

[ 1981, c. 428, §10 (NEW) .]

9. Lack of Heat. If the landlord fails to comply with the provisions of Title 14, section 6021, subsection 6, then the purchase of heating fuel by the tenant shall be deemed to be a "cost of compliance" within the meaning of subsection 2. For tenants on general assistance, municipalities shall have the rights of tenants under this subsection.

[ 1983, c. 764, §2 (NEW) .]

10. Foreclosure. For tenancies in buildings in which a foreclosure action brought pursuant to section 6203-A or 6321 has been filed and is currently pending, or in which a foreclosure judgment has been entered, if the landlord fails to maintain the premises in compliance with the standards in subsection 1, a tenant may exercise the tenant's rights pursuant to this section without regard to the cost of compliance limitations set forth in subsection 2, except that the reasonable costs of compliance may not be more than the equivalent of 2 months' rent. A tenant who exercises the tenant's rights under this subsection and who thereafter seeks assistance pursuant to Title 22, chapter 1161 may not have any amounts expended under this subsection counted as income pursuant to Title 22, section 4301, subsection 7.

[ 2009, c. 566, §14 (NEW) .]

SECTION HISTORY

1981, c. 428, §10 (NEW). 1983, c. 764, §2 (AMD). 1993, c. 236, §1 (AMD). 2005, c. 78, §1 (AMD). 2009, c. 566, §§12 - 14 (AMD).



14 §6026-A. Municipal intervention to provide for basic necessities

In accordance with the procedures provided in this section, the municipal officers of any town or city or their designee may provide for basic necessities and any repair activities to ensure the continued habitability of any premises leased for human habitation. For the purposes of this section, "basic necessities" means those services, including but not limited to maintenance, repairs and provision of heat or utilities, that a landlord is otherwise responsible to provide under the terms of a lease, a tenancy at will agreement or applicable law. [2009, c. 566, §15 (AMD).]

1. Imminent threat to habitability of leased premises exists. The leased premises must be in need of basic necessities such that the municipal officers or their designee can make a finding that an imminent threat to the continued habitability of the premises exists.

[ 2009, c. 566, §15 (AMD) .]

2. Attempt to contact landlord. The municipal officers or their designee must document a good faith attempt to contact the landlord of the premises under subsection 1 regarding:

A. The municipality's determination of the threat to habitability; [2009, c. 135, §1 (NEW).]

B. The municipality's intention to provide for basic necessities; [2009, c. 566, §15 (AMD).]

C. The municipality's intention to subsequently recover the municipality's direct and administrative costs from the landlord; and [2009, c. 135, §1 (NEW).]

D. The landlord's ability to avert the municipality's actions by causing the provision of basic necessities by a time certain. [2009, c. 566, §15 (AMD).]

This communication to the landlord must be either in person, by telephone or by certified mail as may be warranted considering the degree or imminence of the threat.

[ 2009, c. 566, §15 (AMD) .]

3. Municipality may provide for basic necessities. If the landlord cannot be contacted in a timely manner or if the landlord does not cause the provision of basic necessities by a deadline identified by the municipal officers or their designee, the municipality may provide for basic necessities and whatever attendant activities may be necessary to ensure the proper functioning of the leased premises.

[ 2009, c. 566, §15 (AMD) .]

4. Lien. The municipality has a lien against the landlord of the leased premises for the amount of money spent by the municipality to provide for basic necessities and attendant activities pursuant to this section, as well as all reasonably related administrative costs pursuant to subsection 5.

[ 2009, c. 566, §15 (AMD) .]

5. Filing of notice of lien; interest; costs. The municipal officers or their designee shall file a notice of the lien under subsection 4 with the register of deeds of the county in which the property is located within 30 days of providing for basic necessities. That filing secures the municipality's lien interest for an amount equal to the costs recoverable pursuant to this section. Not less than 10 days prior to the filing, the municipal officers or their designee shall send notification of the proposed action by certified mail, return receipt requested, to the owner of the real estate and any record holder of the mortgage. The lien notification must contain the title, address and telephone number of the municipal officer or officers who authorized the provision of basic necessities, an itemized list of the costs to be recovered by lien and the provisions of this subsection regarding interest rates and costs. The lien is effective until enforced by an action for equitable relief or until discharged. Interest on the amount of money secured by the lien may be charged by the municipality at a rate determined by the municipal officers but in no event may the rate exceed the maximum rate of interest allowed by the Treasurer of State pursuant to Title 36, section 186. Interest accrues from and including the date the lien is filed. The costs of securing and enforcing the lien are recoverable upon enforcement.

[ 2009, c. 566, §15 (AMD) .]

SECTION HISTORY

2009, c. 135, §1 (NEW). 2009, c. 566, §15 (AMD).



14 §6027. Discrimination against families with children prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 480, §A10 (RAL). 1987, c. 770, §§1-3 (AMD). 1989, c. 245, §6 (RP).



14 §6028. Penalties for late payment of rent

A landlord may assess a penalty against a residential tenant for late payment of rent for a residential dwelling unit according to this section. [1987, c. 605, (AMD).]

1. Late payment. A payment of rent is late if it is not made within 15 days from the time the payment is due.

[ 1987, c. 215, (NEW) .]

2. Maximum penalty. A landlord may not assess a penalty for the late payment of rent which exceeds 4% of the amount due for one month.

[ 1987, c. 215, (NEW) .]

3. Notice in writing. A landlord may not assess a penalty for the late payment of rent unless the landlord gave the tenant written notice at the time they entered into the rental agreement that a penalty, up to 4% of one month's rent, may be charged for the late payment of rent.

[ 1987, c. 215, (NEW) .]

SECTION HISTORY

1987, c. 215, (NEW). 1987, c. 605, (AMD).



14 §6029. Discrimination based on general assistance escrow accounts prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 484, §4 (NEW).



14 §6030. Unfair agreements

1. Illegal waiver of rights. It is an unfair and deceptive trade practice in violation of Title 5, section 207 for a landlord to require a tenant to enter into a lease or tenancy at will agreement for a dwelling unit, as defined in section 6021, in which the tenant agrees to a provision that has the effect of waiving a tenant right established in chapter 709, this chapter or chapter 710-A. This subsection does not apply when the law specifically allows the tenant to waive a statutory right during negotiations with the landlord.

[ 2009, c. 566, §16 (AMD) .]

2. Unenforceable provisions. The following lease or tenancy at will agreement or rule provisions for a dwelling unit, as defined in section 6021, are specifically declared to be unenforceable and in violation of Title 5, section 207:

A. Any provision that absolves the landlord from liability for the negligence of the landlord or the landlord's agent; [1991, c. 361, §2 (NEW); 1991, c. 361, §3 (AFF).]

B. Any provision that requires the tenant to pay the landlord's legal fees in enforcing the lease or tenancy at will agreement; [2009, c. 566, §16 (AMD).]

C. Any provision that requires the tenant to give a lien upon the tenant's property for the amount of any rent or other sums due the landlord; and [1991, c. 361, §2 (NEW); 1991, c. 361, §3 (AFF).]

D. Any provision that requires the tenant to acknowledge that the provisions of the lease or tenancy at will agreement, including tenant rules, are fair and reasonable. [2009, c. 566, §16 (AMD).]

[ 2009, c. 566, §16 (AMD) .]

3. Exception. Notwithstanding subsection 2, paragraph B, a lease or tenancy at will agreement or rule provision that provides for the award of attorney's fees to the prevailing party after a contested hearing to enforce the lease or tenancy at will agreement in cases of wanton disregard of the terms of the lease or tenancy at will agreement is not in violation of Title 5, section 207 and is enforceable.

[ 2009, c. 566, §16 (AMD) .]

SECTION HISTORY

1991, c. 361, §2 (NEW). 1991, c. 361, §3 (AFF). 1991, c. 704, (AMD). 2009, c. 566, §16 (AMD).



14 §6030-A. Protection of rental property or tenants

1. Commencing action. A landlord may file a petition against a tenant, a guest or invitee of a tenant or the owner of a dangerous pet on the premises for the protection of rental property or tenants when the landlord, the landlord's employee or agent, the landlord's rental property or persons who are tenants of the landlord have experienced harm or have been threatened with harm by a tenant of the landlord, a guest or invitee of a tenant or a dangerous pet on the premises. The landlord may file the petition in the landlord's own name or, when the landlord has written authority from a tenant to do so, may file the action on behalf of the aggrieved tenant, or both.

[ 2003, c. 265, §1 (AMD) .]

2. Procedures and relief. Actions under this section are governed by the procedural provisions of Title 5, chapter 337-A. In addition, a temporary order may be sought if the landlord's rental property is in an immediate and present danger of suffering substantial damage as a result of the defendant's actions, and additional injunctive relief may be granted enjoining the defendant from damaging the landlord's or aggrieved tenant's property or from threatening, assaulting, molesting, confronting or otherwise disturbing the peace of the landlord, the landlord's employee or agent or of any aggrieved tenant.

[ 1995, c. 650, §8 (NEW) .]

SECTION HISTORY

1995, c. 650, §8 (NEW). 2003, c. 265, §1 (AMD).



14 §6030-B. Environmental lead hazards

1. Environmental lead hazard disclosure.

[ 2011, c. 96, §1 (RP) .]

2. Application.

[ 2011, c. 96, §2 (RP) .]

3. Notification of repairs. A landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for residential property who undertakes, or who engages someone else to undertake, any repair, renovation or remodeling activity in a residential building built before 1978 that includes one or more units that are rented for human habitation shall give notice of the activity and the risk of an environmental lead hazard pursuant to this subsection.

A. Notice must be given at least 30 days before the activity is commenced by:

(1) Posting a sign on the building's exterior entry doors; and

(2) A notice sent by certified mail to every unit in the building. [2007, c. 238, §1 (NEW).]

B. Notwithstanding paragraph A, notice may be given less than 30 days before the activity is commenced by:

(1) Posting a sign on the building's exterior entry doors; and

(2) Obtaining from one adult tenant of each unit in the building a written waiver of the 30-day notice requirement and a written acknowledgment of receipt of notice for the particular activity. [2007, c. 238, §1 (NEW).]

C. The waiver of the 30-day notice requirement pursuant to paragraph B must be in plain language, immediately precede the signature of the adult tenant, be printed in no less than 12-point boldface type and be in the following form or in a substantially similar form:

NOTICE: YOU ARE WAIVING YOUR RIGHT UNDER STATE LAW TO RECEIVE 30 DAYS' NOTICE PRIOR TO ANY REPAIR, RENOVATION OR REMODELING ACTIVITY TO A RESIDENCE BUILT BEFORE 1978. RESIDENCES BUILT BEFORE 1978 MAY CONTAIN LEAD PAINT SUFFICIENT TO POISON CHILDREN AND SOMETIMES ADULTS. WORKERS PERFORMING RENOVATIONS OR REPAIRS IN HOUSING BUILT BEFORE 1978 SHOULD USE LEAD-SAFE WORK PRACTICES THAT MINIMIZE AND CONTAIN LEAD DUST AND SHOULD CLEAN THE WORK AREA THOROUGHLY TO PREVENT LEAD POISONING. [2007, c. 238, §1 (NEW).]

D. For purposes of this subsection, "repair, renovation or remodeling activity" means the repair, reconstruction, restoration, replacement, sanding or removal of any structural part of a residence that may disturb a surface coated with lead-based paint. [2007, c. 238, §1 (NEW).]

E. For purposes of this subsection, "environmental lead hazard" means any condition that may cause exposure to lead from lead-contaminated dust or lead-based paint. [2007, c. 238, §1 (NEW).]

F. Emergency repairs are exempt from the notification provisions of this subsection. For purposes of this paragraph, "emergency repairs" means repair, renovation or remodeling activities that were not planned but result from a sudden, unexpected event that, if not immediately attended to, presents a safety or public health hazard or threatens equipment or property with significant damage. [2007, c. 238, §1 (NEW).]

G. A person who violates this subsection commits a civil violation for which a fine of up to $500 per violation may be assessed. This paragraph is enforceable in either District Court or Superior Court. [2007, c. 238, §1 (NEW).]

H. This subsection may not be construed to limit a tenant's rights, a landlord's duties or any other provisions under section 6026 or Title 22, chapter 252. [2007, c. 238, §1 (NEW).]

[ 2009, c. 566, §17 (AMD) .]

SECTION HISTORY

2005, c. 339, §1 (NEW). 2007, c. 238, §1 (AMD). 2009, c. 566, §17 (AMD). 2011, c. 96, §§1, 2 (AMD).



14 §6030-C. Residential energy efficiency disclosure statement

1. Energy efficiency disclosure. A prospective tenant who will be paying utility costs has the right to obtain from an energy supplier for the unit offered for rental the amount of consumption and the cost of that consumption for the prior 12-month period. A landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for residential property that will be used by a tenant or lessee as a primary residence shall provide to potential tenants or lessees who pay for an energy supply for the unit or upon request by a tenant or lessee a residential energy efficiency disclosure statement in accordance with Title 35-A, section 10117, subsection 1 that includes, but is not limited to, information about the energy efficiency of the property. Alternatively, the landlord may include in the application for the residential property the name of each supplier of energy that previously supplied the unit, if known, and the following statement: "You have the right to obtain a 12-month history of energy consumption and the cost of that consumption from the energy supplier."

[ RR 2011, c. 1, §21 (COR) .]

2. Provision of statement. A landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement shall provide the residential energy efficiency disclosure statement required under subsection 1 in accordance with this subsection. The landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement shall provide the statement to any person who requests the statement in person. Before a tenant or lessee enters into a contract or pays a deposit to rent or lease a property, the landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement shall provide the statement to the tenant or lessee, obtain the tenant's or lessee's signature on the statement and sign the statement. The landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement shall retain the signed statement for a minimum of 3 years.

[ 2011, c. 405, §11 (AMD) .]

SECTION HISTORY

2005, c. 534, §1 (NEW). 2009, c. 566, §18 (AMD). 2009, c. 652, Pt. B, §2 (AMD). 2009, c. 652, Pt. B, §3 (AFF). RR 2011, c. 1, §21 (COR). 2011, c. 405, §11 (AMD).



14 §6030-D. Radon testing

1. Testing. By March 1, 2014, and, unless a mitigation system has been installed in that residential building, every 10 years thereafter when requested by a tenant, a landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for a residential building shall have the air of the residential building tested for the presence of radon. For a residential building constructed or that begins operation after March 1, 2014, a landlord or other person acting on behalf of a landlord shall have the air of the residential building tested for the presence of radon within 12 months of the occupancy of the building by a tenant. Except as provided in subsection 5, a test required to be performed under this section must be conducted by a person registered with the Department of Health and Human Services pursuant to Title 22, chapter 165.

[ 2013, c. 324, §2 (AMD) .]

1-A. Short-term rentals. As used in this section, "residential building" does not include a building used exclusively for rental under short-term leases of 100 days or less where no lease renewal or extension can occur.

[ 2011, c. 96, §3 (NEW) .]

2. Notification. Within 30 days of receiving results of a test with respect to existing tenants or before a tenant enters into a lease or tenancy at will agreement or pays a deposit to rent or lease a property, a landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for a residential building shall provide written notice, as prescribed by the Department of Health and Human Services, to a tenant regarding the presence of radon in the building, including the date and results of the most recent test conducted under subsection 1, 5 or 6, whether mitigation has been performed to reduce the level of radon, notice that the tenant has the right to conduct a test and the risk associated with radon. Upon request by a prospective tenant, a landlord or other person acting on behalf of a landlord shall provide oral notice regarding the presence of radon in a residential building as required by this subsection. The Department of Health and Human Services shall prepare a standard disclosure statement form for a landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for real property to use to disclose to a tenant information concerning radon. The form must include an acknowledgment that the tenant has received the disclosure statement required by this subsection. The department shall post and maintain the forms required by this subsection on its publicly accessible website in a format that is easily downloaded.

[ 2013, c. 324, §2 (AMD) .]

3. Mitigation.

[ 2013, c. 324, §2 (RP) .]

4. Penalty; breach of implied warranty. A person who violates this section commits a civil violation for which a fine of not more than $250 per violation may be assessed. The failure of a landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for a residential building to provide the notice required under subsection 2 or the falsification of a test or test results by the landlord or other person is a breach of the implied warranty of fitness for human habitation in accordance with section 6021.

[ 2013, c. 324, §2 (AMD) .]

5. Testing by landlords. A landlord or other person acting on behalf of a landlord may conduct a test required to be performed under this section on a residential building that, at a minimum, does not include an elevator shaft, an unsealed utility chase or open pathway, a forced hot air or central air system or private well water unless the water has been tested for radon by a person registered under Title 22, chapter 165 and the results show a radon level acceptable to the Department of Health and Human Services, or on a building otherwise defined in rules adopted by the Department of Health and Human Services. A test or testing equipment used as permitted under this subsection must conform to any protocols identified in rules adopted by the Department of Health and Human Services.

[ 2013, c. 324, §2 (NEW) .]

6. Testing by tenants; disputed test results. A tenant may conduct a test for the presence of radon in the tenant's dwelling unit in a residential building in conformity with rules adopted by the Department of Health and Human Services or have a test conducted by a person registered with the Department of Health and Human Services pursuant to Title 22, chapter 165. After receiving notice of a radon test from a tenant indicating the presence of radon at or in excess of 4.0 picocuries per liter of air, either the landlord shall disclose those results as required by subsection 2 or the landlord or other person acting on behalf of the landlord shall have a test conducted by a person registered with the Department of Health and Human Services pursuant to Title 22, chapter 165 and shall disclose the results of that test to the tenant as required by subsection 2.

[ 2013, c. 324, §2 (NEW) .]

7. Reporting of test results. A landlord or a person registered with the Department of Health and Human Services pursuant to Title 22, chapter 165 who has conducted a test of a residential building as required by this section or accepted the results of a tenant-initiated test as set forth in subsection 6 shall report the results of the test to the Department of Health and Human Services within 30 days of receipt of the results in a form and manner required by the department.

[ 2013, c. 324, §2 (NEW) .]

8. Termination of lease or tenancy at will. If a test of a residential building under this section reveals a level of radon of 4.0 picocuries per liter of air or above, then either the landlord or the tenant may terminate the lease or tenancy at will with a minimum of 30 days’ notice. Except as provided in section 6033, a landlord may not retain a security deposit or a portion of a security deposit for a lease or tenancy at will terminated as a result of a radon test in accordance with this subsection.

[ 2013, c. 324, §2 (NEW) .]

SECTION HISTORY

2009, c. 278, §1 (NEW). 2009, c. 566, §19 (AMD). 2011, c. 96, §3 (AMD). 2011, c. 157, §1 (AMD). 2013, c. 324, §2 (AMD).



14 §6030-E. Smoking policy

1. Definition. For the purposes of this section, unless the context otherwise indicates, "smoking" means carrying or having in one's possession a lighted cigarette, cigar, pipe or other object giving off tobacco smoke.

[ 2011, c. 199, §1 (NEW) .]

2. Smoking policy disclosure. A landlord who or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for residential premises that are used by a tenant or will be used by a potential tenant as a primary residence shall provide to the tenant or potential tenant a smoking policy disclosure that notifies tenants or potential tenants of the landlord's policy regarding smoking on the premises in accordance with subsection 3.

[ 2011, c. 199, §1 (NEW) .]

3. Notification. A landlord who or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for residential premises shall provide written notice to a tenant or potential tenant regarding the allowance or prohibition of smoking on the premises.

A. The notice must state whether smoking is prohibited on the premises, allowed on the entire premises or allowed in limited areas of the premises. If the landlord allows smoking in limited areas on the premises, the notice must identify the areas on the premises where smoking is allowed. [2011, c. 199, §1 (NEW).]

B. A landlord or other person who acts on behalf of a landlord may notify a tenant or potential tenant of a smoking policy by:

(1) Disclosing the smoking policy in a written lease agreement; or

(2) Providing a separate written notice to a tenant or potential tenant entering into a tenancy at will agreement. [2011, c. 199, §1 (NEW).]

C. Before a tenant or potential tenant enters into a contract or pays a deposit to rent or lease a property, the landlord or other person who acts on behalf of a landlord shall obtain a written acknowledgment of the notification of the smoking policy from the tenant or potential tenant. [2011, c. 199, §1 (NEW).]

[ 2011, c. 199, §1 (NEW) .]

4. Construction. This subsection restricts private causes of action based on violations of this section or smoking policies provided to tenants or potential tenants pursuant to this section.

A. A tenant or potential tenant may not maintain a private cause of action against a landlord or other person who acts on behalf of a landlord on the sole basis that the landlord or other person who acts on behalf of a landlord failed to provide the smoking policy disclosure required by this section. [2011, c. 199, §1 (NEW).]

B. A tenant or potential tenant may not use a violation of a smoking policy by another tenant as the basis for a private cause of action against a landlord or other person who acts on behalf of a landlord. [2011, c. 199, §1 (NEW).]

[ 2011, c. 199, §1 (NEW) .]

SECTION HISTORY

2011, c. 199, §1 (NEW).






Chapter 710-A: SECURITY DEPOSITS ON RESIDENTIAL RENTAL UNITS

14 §6031. Definitions

As used in this Part, unless the context otherwise indicates, the following words shall have the following meanings. [1977, c. 359, (NEW).]

1. Normal wear and tear. "Normal wear and tear" means the deterioration that occurs, based upon the use for which the rental unit is intended, without negligence, carelessness, accident or abuse of the premises or equipment or chattels by the tenant or members of the tenant's household or their invitees or guests. The term "normal wear and tear" does not include sums or labor expended by the landlord in removing from the rental unit articles abandoned by the tenant such as trash. If a rental unit was leased to the tenant in a habitable condition or if it was put in a habitable condition by the landlord during the term of the tenancy, normal wear and tear does not include sums required to be expended by the landlord to return the rental unit to a habitable condition, which may include costs for cleaning, unless expenditure of these sums was necessitated by actions of the landlord, events beyond the control of the tenant or actions of someone other than the tenant or members of the tenant's household or their invitees or guests.

[ 1997, c. 261, §1 (AMD) .]

2. Security deposit. "Security deposit" means any advance or deposit, regardless of its denomination, of money, the primary function of which is to secure the performance of a lease or tenancy at will agreement for residential premises or any part thereof.

[ 2009, c. 566, §20 (AMD) .]

3. Surety bond. "Surety bond" means a bond purchased by a tenant in lieu of making a security deposit when the function of the bond is to secure the performance of a lease or tenancy at will agreement for residential premises or any part of residential premises.

[ 2009, c. 566, §21 (AMD) .]

SECTION HISTORY

1977, c. 359, (NEW). 1981, c. 428, §11 (AMD). 1997, c. 261, §1 (AMD). 2007, c. 370, §1 (AMD). 2009, c. 566, §§20, 21 (AMD).



14 §6032. Maximum security deposit

A lease or tenancy at will agreement for a dwelling intended for human habitation may not require a security deposit equivalent to more than the rent for 2 months. [2009, c. 566, §22 (AMD).]

SECTION HISTORY

1977, c. 359, (NEW). 2009, c. 566, §22 (AMD).



14 §6033. Return of the security deposit

1. Normal wear and tear. A security deposit or any portion of a security deposit shall not be retained for the purpose of paying for normal wear and tear.

[ 1977, c. 359, (NEW) .]

2. Return; time; retention. A landlord shall return to a tenant the full security deposit deposited with the landlord by the tenant or, if there is actual cause for retaining the security deposit or any portion of it, the landlord shall provide the tenant with a written statement itemizing the reasons for the retention of the security deposit or any portion of it:

A. In the case of a written rental agreement, within the time, not to exceed 30 days, stated in the agreement; and [1977, c. 359, (NEW).]

B. In the case of a tenancy at will, within 21 days after the termination of the tenancy or the surrender and acceptance of the premises, whichever occurs later. [1977, c. 359, (NEW).]

The written statement itemizing the reasons for the retention of any portion of the security deposit must be accompanied by a full payment of the difference between the security deposit and the amount retained.

Reasons for which a landlord may retain the security deposit or a portion of the security deposit include, but are not limited to, covering the costs of storing and disposing of unclaimed property, nonpayment of rent and nonpayment of utility charges that the tenant was required to pay directly to the landlord.

The landlord is deemed to have complied with this section by mailing the statement and any payment required to the last known address of the tenant.

[ 1995, c. 52, §1 (AMD) .]

3. Penalty. If a landlord fails to provide a written statement or to return the security deposit within the time specified in subsection 2, the landlord shall forfeit his right to withhold any portion of the security deposit.

[ 1977, c. 359, (NEW) .]

SECTION HISTORY

1977, c. 359, (NEW). 1985, c. 264, (AMD). 1995, c. 52, §1 (AMD).



14 §6034. Wrongful retention; damages

1. Notice to landlord of intention to bring suit; presumption on failure to return deposit. If the landlord fails to return the security deposit and provide the itemized statement within the time periods in section 6033, the tenant shall give notice to the landlord of the tenant's intention to bring a legal action no less than 7 days prior to commencing the action. If the landlord fails to return the entire security deposit within the 7-day period, it is presumed that the landlord is wrongfully retaining the security deposit.

[ 1995, c. 52, §2 (AMD) .]

2. Double damages for wrongful retention. The wrongful retention of a security deposit in violation of this chapter renders a landlord liable for double the amount of that portion of the security deposit wrongfully withheld from the tenant, together with reasonable attorney's fees and court costs.

[ 1995, c. 52, §2 (AMD) .]

3. Burden of proof. In any court action brought by a tenant under this section, the landlord has the burden of proving that the landlord's withholding of the security deposit, or any portion of it, was not wrongful.

[ 1995, c. 52, §2 (AMD) .]

SECTION HISTORY

1977, c. 359, (NEW). 1995, c. 52, §2 (AMD).



14 §6035. Transfer of security deposit

1. Landlord's termination of interests in dwelling unit. Upon termination of a landlord's interest in the dwelling unit, whether by sale, assignment, death, appointment of a receiver or otherwise, the person in possession of a security deposit, including, but not limited to, the landlord, the landlord's agent or the landlord's executor, shall, upon the transfer of the interest in the dwelling unit:

A. Provide to the landlord's successor in interest an accounting of the amount of each security deposit paid by each tenant and held by the person in possession of the security deposits, transfer the funds or any remainder after lawful deduction under this chapter to the landlord's successor in interest and provide to the tenant by mail:

(1) Notice of that transfer;

(2) Notice of the transferee's name and address; and

(3) A copy of the accounting of the amount of the security deposit transferred; or [1999, c. 213, §1 (RPR).]

B. Return the funds or any remainder after lawful deductions under this section to the tenant. [1999, c. 213, §1 (RPR).]

If the landlord's interest is terminated by sale, then the accounting and transfer of funds must occur no later than at the real estate closing. A person in possession of a security deposit, including, but not limited to, the landlord, the landlord's agent or the landlord's executor, shall provide written proof of the accounting and transfer of funds to the landlord's successor in interest at the real estate closing.

[ 2007, c. 332, §1 (AMD) .]

2. Release from liability following compliance. Upon compliance with this section, the person in possession of the security deposit shall be relieved of further liability, and the transferee, in relation to those funds, shall be deemed to have all of the rights and obligations of a landlord holding the funds as a security deposit.

[ 1977, c. 359, (NEW) .]

SECTION HISTORY

1977, c. 359, (NEW). 1999, c. 213, §1 (AMD). 2007, c. 332, §1 (AMD).



14 §6036. Waiver of provisions

Any provision, whether oral or written, in or pertaining to a lease or tenancy at will agreement whereby any provision of this chapter for the benefit of a tenant or members of the tenant's household is waived is against public policy and is void. [2009, c. 566, §23 (AMD).]

SECTION HISTORY

1977, c. 359, (NEW). 2009, c. 566, §23 (AMD).



14 §6037. Exemptions

1. Federally guaranteed mortgages. Any of the provisions of this chapter relative to security deposits which may be in conflict with the terms of a mortgage guaranteed by the United States or any authority created under the laws thereof, shall not apply to security deposits held by a lessor who appears as the mortgagor in such a mortgage.

[ 1977, c. 359, (NEW) .]

2. Owner-occupied buildings of 5 or fewer units. This chapter shall not apply to any tenancy for a dwelling unit which is part of a structure containing no more than 5 dwelling units, one of which is occupied by the landlord.

[ 1977, c. 359, (NEW) .]

SECTION HISTORY

1977, c. 359, (NEW).



14 §6038. Treatment of security deposit

1. Requirements. During the term of a tenancy, a security deposit given to a landlord as part of a residential rental agreement may not be treated as an asset to be commingled with the assets of the landlord or any other entity or person. All security deposits received after October 1, 1979 must be held in an account of a bank or other financial institution under terms that place the security deposit beyond the claim of creditors of the landlord or any other entity or person, including a foreclosing mortgagee or trustee in bankruptcy, and that provide for transfer of the security deposit to a subsequent owner of the dwelling unit or to the tenant in accordance with section 6035. Upon the transfer of the dwelling unit, the new owner shall assume all responsibility for maintaining and returning to tenants all security deposits accounted for and transferred pursuant to section 6035. Upon request by a tenant, a landlord shall disclose the name of the institution and the account number where the security deposit is being held. A landlord may use a single escrow account to hold security deposits from all of the tenants. A landlord may use a single escrow account to hold security deposits from tenants residing in separate buildings if the buildings are owned by different entities as long as the different entities are substantially controlled or owned by a single landlord.

[ 2009, c. 566, §24 (NEW) .]

2. Remedies. Upon a finding by a court that a violation of this section has occurred, the tenant is entitled to recover from the landlord actual damages, $500 or the equivalent of one month's rent, whichever is greatest, together with the aggregate amount of costs and expenses reasonably incurred in connection with the action. The court may also award to the tenant reasonable attorney's fees.

[ 2009, c. 566, §24 (NEW) .]

3. Application. The provisions of subsection 2 apply to all security deposits collected by a landlord after June 1, 2010. As of October 1, 2010, the provisions of subsection 2 apply to all security deposits held by or on behalf of a landlord.

[ 2009, c. 566, §24 (NEW) .]

SECTION HISTORY

1979, c. 315, (NEW). 1981, c. 428, §12 (AMD). 1999, c. 213, §2 (AMD). 2009, c. 566, §24 (RPR).



14 §6039. Surety bonds

The following terms apply to the purchase of surety bonds by tenants of residential dwellings. [2007, c. 370, §2 (NEW).]

1. Landlord option. A residential landlord may offer a tenant the option of purchasing a surety bond in lieu of providing some or all of a security deposit, but a landlord may not require nor otherwise be required to consent to the purchase of a surety bond by a tenant.

[ 2007, c. 370, §2 (NEW) .]

2. Refund by surety. A surety shall refund to a tenant any premium or other charge paid by the tenant in connection with a surety bond if, after the tenant purchases a surety bond, the landlord refuses to accept the surety bond or the tenant does not enter into a rental agreement with the landlord.

[ 2007, c. 370, §2 (NEW) .]

3. Surety limitation; right of action. The amount of a surety bond purchased may not exceed 2 months' rent for the tenant’s dwelling unit. If a tenant purchases a surety bond and provides a security deposit, the aggregate amount of both the surety bond and the security deposit may not exceed 2 months' rent for the dwelling unit. In the event a landlord consents to a surety bond but requires that the surety bond amount alone or in the aggregate with a security deposit exceed 2 months’ rent, the tenant has a right of action against the landlord for wrongful assessment of surety bond subject to the following conditions.

A. The tenant shall give notice to the landlord of the tenant’s intention to bring a legal action for wrongful assessment of surety bond no less than 7 days prior to commencing the action. If the landlord fails to return the excess assessment within the 7-day period, it is presumed that the landlord wrongfully assessed the surety bond requirement. [2007, c. 370, §2 (NEW).]

B. In a successful action against the landlord, the tenant may recover up to 3 times the excess amount demanded of the surety bond by the landlord, plus reasonable attorney’s fees and court costs. [2007, c. 370, §2 (NEW).]

C. In any action brought under this subsection, the landlord has the burden of proving that the landlord’s requirement of security was not wrongful. [2007, c. 370, §2 (NEW).]

[ 2007, c. 370, §2 (NEW) .]

4. Notice of rights. The surety or landlord shall deliver to a tenant a copy of any agreements or documents signed by the tenant at the time of the tenant's purchase of the surety bond. The surety or landlord shall advise the tenant in writing of all of the tenant's rights under this section prior to the purchase of a surety bond. This notice must conform to the requirements of Title 24-A, section 2441, subsection 1.

[ 2007, c. 370, §2 (NEW) .]

5. Notice of rights and responsibilities by surety. In addition to the requirements of subsection 4, before a tenant purchases a surety bond a surety shall conspicuously disclose to the tenant in writing the following rights and responsibilities of tenants:

A. The surety bond premium is nonrefundable except as provided in subsection 2; [2007, c. 370, §2 (NEW).]

B. The surety bond is not insurance for the tenant; [2007, c. 370, §2 (NEW).]

C. The surety bond is being purchased to protect the landlord against loss due to, but not limited to, the following: nonpayment of rent, nonpayment of utility charges that the tenant was required to pay directly to the landlord, breach of the rental agreement, storing and disposing of unclaimed property or damages caused by the tenant other than normal wear and tear; [2007, c. 370, §2 (NEW).]

D. The tenant may be required to reimburse the surety for amounts the surety paid to the landlord; [2007, c. 370, §2 (NEW).]

E. Even after a tenant purchases a surety bond, the tenant remains responsible for payment of:

(1) All unpaid rent;

(2) Damage due to breach of the rental agreement;

(3) Damage by the tenant or members of the tenant’s household or their invitees or guests in excess of normal wear and tear to the leased premises, common areas, major appliances or furnishings owned by the landlord;

(4) Utility charges that the tenant was required to pay directly to the landlord; and

(5) The cost of storing and disposing of unclaimed property; [2007, c. 370, §2 (NEW).]

F. The tenant has the right to pay the damages directly to the landlord or require the landlord to use the tenant’s security deposit, if any, before the landlord makes a claim against the surety bond; and [2007, c. 370, §2 (NEW).]

G. If the surety fails to comply with the requirements of this section, the surety forfeits the right to make any claim against the tenant under the surety bond. [2007, c. 370, §2 (NEW).]

The notice required by this subsection must conform to the requirements of Title 24-A, section 2441, subsection 1.

The word "nonrefundable" must be conspicuously placed on the document and must be in a minimum of 16-point, bold-faced type. This word must appear on the first page of the disclosure and must be repeated immediately above the signature line for the tenant.

[ 2007, c. 370, §2 (NEW) .]

6. Use of surety bond. A surety bond does not represent liquidated damages and may not be used as payment to a landlord for breach of the rental agreement, except in the amount that the landlord is actually damaged by the breach consistent with the provisions of this section. Except as provided in this section, a surety may not, directly or indirectly, make any other payment to a landlord. A surety bond may be used to pay claims by a landlord for:

A. Unpaid rent; [2007, c. 370, §2 (NEW).]

B. Damage due to breach of the rental agreement; [2007, c. 370, §2 (NEW).]

C. Damage by the tenant or members of the tenant's household or their invitees or guests in excess of normal wear and tear to the leased premises, common areas, major appliances or furnishings owned by the landlord; [2007, c. 370, §2 (NEW).]

D. Nonpayment of utility charges that the tenant was required to pay directly to the landlord; and [2007, c. 370, §2 (NEW).]

E. The cost of storing and disposing of unclaimed property. [2007, c. 370, §2 (NEW).]

[ 2007, c. 370, §2 (NEW) .]

7. Written list of damages. At least 10 days before a landlord makes a claim against a surety bond subject to this section, the landlord shall send to the tenant by first-class mail directed to the last known address of the tenant a written notice indicating the landlord's intent to make such claim and the tenant's right to dispute the claim and containing a list of the damages to be claimed and a statement of the costs actually incurred by the landlord related to the premises and as otherwise permitted by this section. This notice must further indicate the name and address of the surety and process for disputing a claim. In the case of a written rental agreement, the landlord shall mail such a written notice within the time specified in the agreement, not to exceed 30 days. In the case of a tenancy at will, the landlord shall mail the written notice 21 days after the termination of the tenancy or the surrender and acceptance of the premises, whichever occurs later. If a landlord fails to provide a written notice within the time required by this subsection, the landlord forfeits any right to make a claim against a surety bond or the tenant related to the premises.

[ 2007, c. 370, §2 (NEW) .]

8. Payment of damages by tenant. A tenant may pay any damages directly to the landlord or require the landlord to use the tenant's security deposit, if any, before the landlord makes a claim against the surety bond. If a tenant pays any damages directly to the landlord or requires the landlord to use the tenant's security deposit under this subsection and the payment or the security deposit fully satisfies the claim, the landlord forfeits the right to make a claim under the surety bond for any damages covered by the tenant's payment or the amount deducted from the tenant's security deposit in accordance with this subsection.

[ 2007, c. 370, §2 (NEW) .]

9. Dispute of claim. The tenant may dispute the landlord's claim to the surety by sending a written response by first-class mail to the surety within 10 days after receiving the notice described in subsection 7 of the landlord's claim on the surety. If the tenant disputes the claim, the surety may not report the claim to a credit reporting agency prior to obtaining a judgment for the claim against the tenant.

[ 2007, c. 370, §2 (NEW) .]

10. Action by surety against tenant. In any proceeding brought by the surety against the tenant on a surety bond under this section, the tenant retains all rights and defenses otherwise available in a proceeding between a tenant and a landlord. Damages may be awarded to the surety only to the extent that the tenant would have been liable to the landlord under this section. If a surety, in an action against the tenant, asserts a claim under the surety bond without having a reasonable basis to assert the claim, the court may grant the tenant damages of up to 3 times the amount claimed plus reasonable attorney’s fees and court costs.

[ 2007, c. 370, §2 (NEW) .]

11. Loss of claim by surety. If a surety fails to comply with the requirements of this section, the surety forfeits the right to make any claim against the tenant under the surety bond.

[ 2007, c. 370, §2 (NEW) .]

12. Transfer of premises. If a landlord's interest in the rented premises is sold or transferred, the new landlord shall accept the tenant's surety bond and may not require an additional security deposit or surety bond from the tenant during the rental term that the premises is sold or transferred. At any renewal of the rental agreement, the new landlord may not require a surety bond or a security deposit from the tenant that, in addition to any existing surety bond or security deposit, is in an aggregate amount in excess of 2 months' rent for the tenant’s dwelling unit. If the aggregate amount described above is in excess of 2 months' rent, the tenant may bring an action for wrongful assessment of surety bond under subsection 3.

[ 2007, c. 370, §2 (NEW) .]

13. Licensed surety. A surety bond issued under this section may only be issued by an admitted carrier licensed by the Department of Professional and Financial Regulation, Bureau of Insurance.

[ 2007, c. 370, §2 (NEW) .]

SECTION HISTORY

2007, c. 370, §2 (NEW).






Chapter 710-B: CABLE TELEVISION AND OVER-THE-AIR RECEPTION DEVICE INSTALLATION

14 §6041. Installation; consent of building owner required

1. Installation. A tenant in a multiple dwelling unit may subscribe to cable television service or use an over-the-air reception device, subject to the following provisions.

A. An operator who affixes or causes to be affixed cable television facilities or an over-the-air reception device to the dwelling of a tenant shall do so at no cost to the owner of the dwelling; shall indemnify the owner immediately for damages, if any, arising from the installation or the continued operation of the installation, or both; and may not interfere with the safety, functioning, appearance or use of the dwelling, nor interfere with the rules of the owner dealing with the day-to-day operations of the property, including the owner's reasonable access rules for soliciting business.

Nothing in this section may prohibit an owner from contracting with the operator for work in addition to standard installation. [2007, c. 57, §1 (AMD).]

B. An operator may not enter into any agreement with persons owning, leasing, controlling or managing a building or perform any act that would directly or indirectly diminish or interfere with the rights of any tenant to use a master or individual antenna system. [2007, c. 57, §1 (AMD).]

C. An operator must have the owner's written consent to affix cable television system facilities or an over-the-air reception device to a tenant's dwelling. The owner may refuse the installation of cable television facilities or an over-the-air reception device for good cause only. Good cause includes, but is not limited to:

(1) Failure to honor previous written contractual commitments; or

(2) Failure to repair damages caused by an operator during prior installation. [2007, c. 57, §1 (AMD).]

D. In the absence of written consent, the consent required by paragraph C is considered to have been granted to an operator upon the operator's delivery to the owner, in person or by certified mail, return receipt requested by the addressee, the following:

(1) A copy of this section;

(2) A signed statement that the operator will be bound by the terms of this section to the owner of the property upon which the cable television system facilities or over-the-air reception device is to be affixed; and

(3) Notice to the owner in clear, understandable language that describes the owner's rights and responsibilities. [2007, c. 57, §1 (AMD).]

E. If consent is obtained under paragraph D, the operator shall present and the owner and operator shall review, prior to any installation, plans and specifications for the installation, unless waived in writing by the owner. The operator shall abide by reasonable installation requests by the owner. In any legal action brought pursuant to this paragraph, the burden of proof relative to the reasonable nature of the owner's request is on the operator. The operator shall inspect the premises with the owner after installations to ensure conformance with the plans and specifications. The operator is responsible for maintenance of any equipment installed on the owner's premises and is entitled to reasonable access for that maintenance. Unless waived in writing by the owner, the operator, prior to any installation, shall provide the owner with a certificate of insurance covering all the employees or agents of the installer or operator, as well as all equipment of the operator, and must indemnify the owner from all liability arising from the operator's installation, maintenance and operation of cable television facilities or an over-the-air reception device. [2007, c. 57, §1 (AMD).]

F. If consent is obtained under paragraph D and the owner of any such real estate intends to require the payment of any sum in excess of a nominal amount defined in this subsection as $1, in exchange for permitting the installation of cable television system facilities or an over-the-air reception device to the dwelling of the tenant, the owner shall notify the operator by certified mail, return receipt requested, within 20 days of the date on which the owner is notified that the operator intends to install cable television system facilities or an over-the-air reception device to the dwelling of a tenant of the owner's real estate. Without this notice, it will be conclusively presumed that the owner will not require payment in excess of the nominal amount mentioned in this section specified for such connection. If the owner gives notice, the owner, within 30 days after giving the notice, shall advise the operator in writing of the amount the owner claims as compensation for affixing cable television system facilities or an over-the-air reception device to the owner's real estate. If, within 30 days after receipt of the owner's claim for compensation, the operator has not agreed to accept the owner's demand, the owner may bring an action in the Superior Court to enforce the owner's claim for compensation. If the Superior Court decides in favor of the owner and orders the operator to pay the owner's claim for compensation, the operator shall reimburse the owner for reasonable attorney's fees incurred by the owner in litigation of this matter before the Superior Court. The action must be brought within 6 months of the date on which the owner first made demand upon the operator for compensation and not after that date.

It must be presumed that reasonable compensation is the nominal amount, but such presumption may be rebutted and overcome by evidence that the owner has a specific alternative use for the space occupied by cable television system facilities or equipment or an over-the-air reception device, the loss of which will result in a monetary loss to the owner, or that installation of cable television system facilities or equipment or an over-the-air reception device upon the multiple dwelling unit will otherwise substantially interfere with the use and occupancy of the unit or property to an extent that causes a decrease in the resale or rental value of the real estate. In determining the damages to any such real estate injured when no part of it is being taken, consideration is to be given only to such injury as is special and peculiar to the real estate and there must be deducted from the damages the amount of any benefit to the real estate by reason of the installation of cable television system facilities or an over-the-air reception device. [2007, c. 57, §1 (AMD).]

G. None of the steps enumerated in paragraph F, to claim or enforce a demand for compensation in excess of the nominal amount, may impair or delay the right of the operator to install, maintain or remove cable television system facilities or an over-the-air reception device at a tenant's dwelling on the real estate. The Superior Court has original jurisdiction to enforce this paragraph. [2007, c. 57, §1 (AMD).]

H. A person owning, leasing, controlling or managing any multiple dwelling unit served by a cable television system or an over-the-air reception device may not discriminate in rental or other charges between tenants who subscribe to these services and those who do not, or demand or accept payment in any form for the affixing of cable television system equipment or an over-the-air reception device on or under the real estate, except that the owner of the real estate may require, in exchange for permitting the installation of cable television system equipment or an over-the-air reception device within and upon the real estate, reasonable compensation to be paid by the operator. The compensation must be determined in accordance with this subsection. [2007, c. 57, §1 (AMD).]

I. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Operator" means any person, firm or corporation owning, controlling, operating, managing or leasing a cable television system, satellite system, wireless cable system or any other system involving the transmission and reception of a signal or any lawful agent appointed by any one of the persons or entities mentioned in this subparagraph.

(2) "Multiple dwelling unit" means any building or structure that contains 2 or more apartments or living units.

(2-A) "Over-the-air reception device" means a device used for receiving a signal that is transmitted over the air, including, but not limited to, a satellite dish apparatus, a television antenna and a wireless cable antenna.

(3) "Owner" means the person or persons possessing legal title to real estate or the lawful agent appointed by an owner.

(4) "Tenant" means one who has the temporary use and occupation of real property owned by another person. [2007, c. 57, §1 (AMD).]

[ 2007, c. 57, §1 (AMD) .]

SECTION HISTORY

1987, c. 294, (NEW). 2007, c. 57, §1 (AMD).






Chapter 710-C: DISCLOSURE OF RESIDENTIAL UTILITY COSTS

14 §6045. Disclosure of transmission and distribution utility costs

Upon request, a transmission and distribution utility, as defined in Title 35-A, section 102, shall provide free of charge to current or prospective customers, tenants or property owners residential electric energy consumption and cost information for a dwelling unit for the prior 12-month period or figures reflecting the highest and lowest electric energy consumption and cost for the previous 12 months. The cost must include and separately identify the cost of the transmission and distribution utility's services and the cost of electricity. If a unit has been occupied for a period of less than 12 months or for any other reasons the utility does not have information regarding electricity consumption or costs for a period of 12 months, the utility shall estimate the unit's annual kilowatt-hour consumption or cost. The estimated cost must be based on the applicable standard-offer service price or default service price established by the Public Utilities Commission. Provision of this information is neither a breach of customer confidentiality nor a guarantee or contract by the utility as to future consumption levels for or the cost of the provision of electricity to that unit. For purposes of this section, "dwelling unit" includes mobile homes, apartments, buildings or other structures used for human habitation. [1999, c. 657, §6 (AMD).]

SECTION HISTORY

1993, c. 183, §1 (NEW). 1999, c. 657, §6 (AMD).



14 §6046. Disclosure of natural gas pipeline utility costs

Upon request, a natural gas pipeline utility, as defined in Title 35-A, section 102, shall provide free of charge to current or prospective customers, tenants or property owners residential natural gas energy consumption and cost information for a dwelling unit for the prior 12-month period or figures reflecting the highest and lowest natural gas energy consumption and cost for the previous 12 months. If a unit has been occupied for a period of less than 12 months, the natural gas pipeline utility shall estimate the unit's annual consumption and cost. Provision of this information is neither a breach of customer confidentiality nor a guarantee or contract by the utility as to future consumption levels for that unit. For purposes of this section, "dwelling unit" includes mobile homes, apartments, buildings or other structures used for human habitation. [1995, c. 11, §1 (NEW).]

SECTION HISTORY

1995, c. 11, §1 (NEW).






Chapter 710-D: BUILDINGS ON LEASED LOTS

14 §6047. Application

1. Parties to agreement; purposes of agreement. This chapter applies to agreements between:

A. A person, referred to in this chapter as the "lessor," who owns land in territory under jurisdiction of the Maine Land Use Planning Commission; and [2003, c. 510, Pt. A, §12 (RPR); 2011, c. 682, §38 (REV).]

B. A person, referred to in this chapter as the "lessee," who intends to construct or to occupy a building or buildings owned by that person on leased land in territory under jurisdiction of the Maine Land Use Planning Commission for recreational or residential purposes on a seasonal or year-round basis or to operate a business consisting of a commercial sporting camp, campground or retail store. [2003, c. 510, Pt. A, §12 (RPR); 2011, c. 682, §38 (REV).]

[ 2003, c. 510, Pt. A, §12 (RPR); 2011, c. 682, §38 (REV) .]

2. Application. This chapter applies to agreements entered into or renewed on or after July 25, 2002.

[ 2003, c. 510, Pt. A, §12 (RPR) .]

SECTION HISTORY

2001, c. 612, §1 (NEW). 2001, c. 653, §1 (NEW). 2003, c. 510, §A12 (RPR). 2011, c. 682, §38 (REV).



14 §6048. Written lease and description required

An agreement described in section 6047 must be made in the form of a written lease and must include at least a general description of the boundaries of the land to be leased. [2003, c. 510, Pt. A, §12 (RPR).]

SECTION HISTORY

2001, c. 612, §1 (NEW). 2001, c. 653, §1 (NEW). 2003, c. 510, §A12 (RPR).



14 §6049. Required notice

1. Required notice of change in terms. A lessor must give a lessee at least 30 days' notice of a change in the terms of a lease.

[ 2003, c. 510, Pt. A, §12 (RPR) .]

2. Required notice of termination. Unless the lease is terminated for cause, a lessor must give notice to a lessee of the intent to terminate the lease at least one year prior to the effective date of the termination. All terms of the lease remain in effect following the notice, except that:

A. Termination provisions of the lease to the extent inconsistent with this section are void, beginning on the date the notice is provided; [2003, c. 510, Pt. A, §12 (RPR).]

B. The lessee may terminate the lease earlier than the effective date provided in the notice; and [2003, c. 510, Pt. A, §12 (RPR).]

C. If the lessee violates the lease during the period between the giving of the notice and the termination date provided in the notice, this section no longer applies and the lessee has only the rights provided in the lease. [2003, c. 510, Pt. A, §12 (RPR).]

For purposes of this subsection, "cause" means violation by a lessee of a term of a lease.

[ 2003, c. 510, Pt. A, §12 (RPR) .]

SECTION HISTORY

2001, c. 612, §1 (NEW). 2001, c. 653, §1 (NEW). 2003, c. 510, §A12 (RPR).



14 §6050. Right of first refusal

A lessee of premises on which a structure owned by the lessee exists has the right of first refusal with regard to the leased premises if the lessor intends to sell or to offer to sell the leased premises as a separate parcel. Each lease subject to this chapter must make provision for a method of determining the sale price of the leased premises upon exercise of the right provided in this section. The lessor must give the lessee at least 90 days to accept the offer to purchase the lot. [2003, c. 510, Pt. A, §12 (NEW).]

SECTION HISTORY

2003, c. 510, §A12 (NEW).






Chapter 711: EQUITY PROCEEDINGS

14 §6051. Jurisdiction

The Superior Court shall have jurisdiction to grant appropriate equitable relief in the following cases:

1. Foreclosure of mortgages. For the foreclosure of mortgages of real and personal property and for redemption of estates mortgaged.

2. Forfeitures. For relief from forfeiture of penalties to the State, from forfeitures in civil contracts and obligations and in recognizances in criminal cases.

3. Specific performance of written contracts. To compel the specific performance of written contracts and to cancel and compel the discharge of written contracts, whether under seal or otherwise, when full performance or payment has been made to the contracting party.

4. Fraud, trust, accident or mistake. For relief in cases of fraud, trust, accident or mistake.

5. Nuisance and waste. In cases of nuisance and waste.

6. Trustees of railroads applying receipts. In cases arising out of the law providing for the application of receipts and expenditures of railroads by trustees in possession under mortgage.

7. Partnerships. In cases of partnership, and between partners or part owners of vessels and of other real and personal property to adjust all matters of the partnership and between such part owners, compel contribution, make final decrees and enforce their decrees by proper process in cases where all interested persons within the jurisdiction of the court are made parties.

8. Actions of interpleader. Of actions of interpleader notwithstanding the plaintiff is a common carrier and as such has a lien for carriage or storage upon the property which is described in the complaint. No plaintiff in interpleader shall be denied relief by reason of any interest in the fund or other subject matter in dispute.

9. Property matters between husband and wife.

[ 1999, c. 731, Pt. ZZZ, §42 (AFF); 1999, c. 731, Pt. ZZZ, §8 (RP) .]

10. Wills. To determine the construction of wills and whether an executor, not expressly appointed a trustee, becomes such from the provisions of a will; and in cases of doubt, the mode of executing a trust and the expediency of making changes and investments of property held in trust.

11. Redelivery of goods or chattels. In civil actions for redelivery of goods or chattels taken or detained from the owner and secreted or withheld so that the same cannot be replevied, and in civil actions, by creditors, to reach and apply in payment of a debt any property, right, title or interest, legal or equitable, of a debtor or debtors, which cannot be come at to be attached on writ or taken on execution in a civil action, and any property or interest conveyed in fraud of creditors.

12. Pledging credit of public corporation for purpose not authorized by law. When counties, cities, towns, school districts, School Administrative Districts, village or other public corporations, for a purpose not authorized by law, vote to pledge their credit or to raise money by taxation or to exempt property therefrom or to pay money from their treasury, or if any of their officers or agents attempt to pay out such money for such purpose, the court shall have jurisdiction on complaint filed by not less than 10 taxable inhabitants thereof, briefly setting forth the cause of complaint.

13. Equity jurisdiction. And have full equity jurisdiction, according to the usage and practice of courts of equity, in all other cases where there is not a plain, adequate and complete remedy at law.

SECTION HISTORY

1995, c. 694, §D21 (AMD). 1995, c. 694, §E2 (AFF). 1999, c. 731, §ZZZ8 (AMD). 1999, c. 731, §ZZZ42 (AFF).



14 §6052. Partners and part owners

The court has jurisdiction of cases mentioned in section 6051, subsection 7, notwithstanding persons interested not within the jurisdiction of the court are not made parties; but, in such cases, no decree affects the right of any person not a party to the action, unless he voluntarily becomes a party before final decree, except as otherwise provided. In all such cases the court has jurisdiction, if the case requires it, over all property of the partnership or cotenancy within the State, and the other partners or cotenants, out of the jurisdiction, may protect their interests by coming in at any time as parties to the action; but, if there is no such property within the State, the jurisdiction of the court is limited to the adjustment of accounts and compelling contribution between the parties over whom the court has jurisdiction.



14 §6053. Property of debtor out of State or of uncertain value

The court has jurisdiction of cases mentioned in section 6051, subsection 11, notwithstanding the fact that the property sought to be reached and applied is in the hands, possession or control of the debtor independently of any other person, or that it is not within the State, or that it is of uncertain value, provided the value can be ascertained by a sale or appraisal, or by any means within the ordinary procedure of the court, or that it cannot be reached and applied until a future time.



14 §6054. Interest of copartner applied in payment of plaintiff's debt (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §3 (RP).






Chapter 712: CIVIL LIABILITY FOR BAD CHECKS

14 §6071. Civil penalties for bad checks

1. Recovery of costs. In any action against a person liable for a dishonored check, the holder may recover the amount of the check, the court costs and the processing charges incurred by the holder, plus interest at the rate of 12% per annum from the date of dishonor if:

A. The holder gives notice pursuant to section 6073 for payment of the check; and [1995, c. 288, §1 (AMD).]

B. The person liable fails to tender the amount of the check, plus bank fees and mailing costs, within l0 days of receiving the notice set forth in section 6073. [1995, c. 288, §1 (AMD).]

[ 1995, c. 288, §1 (AMD) .]

2. Attorney's fees. If the person liable does not pay the amount of the check, plus costs and interest, before the hearing, then the court may award reasonable attorney's fees to the prevailing party. In addition, the court may award to the holder of the check a civil penalty, not to exceed $150, to be paid by the person liable for the check.

[ 2009, c. 495, §1 (AMD) .]

3. Written agreement. Nothing in this chapter supersedes the terms of a written agreement between the parties.

[ 1995, c. 288, §1 (AMD) .]

4. Check defined. As used in this chapter, "check" means a check, draft or order for the payment of money.

[ 1995, c. 288, §1 (NEW) .]

5. Second dishonored check. A person who intentionally issues or negotiates a 2nd check that is dishonored to the same payee within one year of issuing or negotiating the first dishonored check knowing that the check will not be honored by the maker or drawee is liable to the payee not only for the face amount of the check, the costs and attorney's fees pursuant to subsections 1 and 2, but also for additional liquidated damages if the check is dishonored and the drawer fails to pay the face amount of the check within 30 days of a written demand for payment by the payee.

A. If a check is not honored by the drawee bank because the drawer has no account with the bank, the additional liquidated damages are in an amount twice the face amount of the check or $750, whichever is less. [2005, c. 365, §1 (NEW).]

B. If a check is not honored by the drawee bank because the drawer has insufficient funds on deposit with the bank, the additional liquidated damages are in an amount twice the face amount of the check or $400, whichever is less. [2005, c. 365, §1 (NEW).]

For the purposes of this subsection, a check may be considered the 2nd dishonored check to the same payee if the first check to the same payee was not paid within 45 days of the issuance or negotiation of the first check.

[ 2005, c. 365, §1 (NEW) .]

SECTION HISTORY

1989, c. 357, (NEW). 1989, c. 502, §D8 (AMD). 1995, c. 288, §1 (AMD). 2005, c. 365, §1 (AMD). 2009, c. 495, §1 (AMD).



14 §6072. Satisfaction of claim (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 357, (NEW). 1995, c. 288, §2 (RP).



14 §6073. Notice for nonpayment

The notice must be in substantially the following form. [1995, c. 288, §3 (AMD).]

"Your check, draft or order made payable to .................. in the amount of ............. has not been accepted for payment by ......................, which is the drawee bank designated on your check. The check is dated ..................... and it is numbered ................ [1995, c. 288, §3 (AMD).]

You are CAUTIONED that unless you pay the amount of this check within l0 days after the date this letter is postmarked, you may have to pay the following additional costs: [1989, c. 357, (NEW).]

1. Attorney's fees;

[ 1995, c. 288, §3 (AMD) .]

2. Service costs;

[ 1995, c. 288, §3 (AMD) .]

3. Processing charges;

[ 1995, c. 288, §3 (AMD) .]

4. Interest; and

[ 1995, c. 288, §3 (AMD) .]

5. A penalty not to exceed $150.

[ 2009, c. 495, §2 (AMD) .]

You are advised to make payment to ....................... at the following address .................................... ." [1989, c. 357, (NEW).]

SECTION HISTORY

1989, c. 357, (NEW). 1995, c. 288, §3 (AMD). 2009, c. 495, §2 (AMD).






Chapter 713: MISCELLANEOUS PROVISIONS RELATING TO FORECLOSURE OF REAL PROPERTY MORTGAGES

Subchapter 1: GENERAL PROVISIONS

14 §6101. Attorney's fees

For the foreclosure of a mortgage by any method authorized by this chapter, if the mortgagee prevails, the mortgagee or the person claiming under the mortgagee may charge a reasonable attorney's fee which is a lien on the mortgaged estate, and must be included with the expense of publication, service and recording in making up the sum to be tendered by the mortgagor or the person claiming under the mortgagor in order to be entitled to redeem, provided the sum has actually been paid in full or partial discharge of an attorney's fee. If the mortgagee does not prevail, or upon evidence that the action was not brought in good faith, the court may order the mortgagee to pay the mortgagor's reasonable court costs and attorney's fees incurred in defending against the foreclosure or any proceeding within the foreclosure action and deny in full or in part the award of attorney's fees and costs to the mortgagee. For purposes of this section, "does not prevail" does not mean a stipulation of dismissal entered into by the parties, an agreed-upon motion to dismiss without prejudice to facilitate settlement or successful mediation of the foreclosure action pursuant to section 6321-A. [2011, c. 269, §1 (AMD).]

SECTION HISTORY

1967, c. 424, §1 (AMD). 1981, c. 429, §1 (AMD). 2011, c. 269, §1 (AMD).



14 §6102. Mortgage as asset of decedent's estate

Lands mortgaged to secure the payment of debts or the performance of any collateral engagement, and the debts so secured are, on the death of the mortgagee or person claiming under him, assets in the hands of his executors or administrators. They shall have the control of them as of a personal pledge. When they recover seizin and possession thereof, it shall be for the use of the widow and heirs, or devisees or creditors of the deceased, as the case may be. When redeemed, they may receive the money, and give effectual discharges therefor, and releases of the mortgaged premises.



14 §6103. Judicial determination of breach of condition

In all cases where a debtor has mortgaged real and personal estate to secure the performance of a collateral agreement or undertaking, other than the payment of money, and proceedings have been commenced to foreclose said mortgage for alleged breach of the conditions thereof, but the time of redemption has not expired, any person having any claim against the mortgagor and having attached said mortgagor's interest in said estate on said claim may file a complaint in the Superior Court in the county where such agreement has to be performed, where the owner of such mortgage resides or where the property mortgaged is situated, alleging such facts and praying for relief. Said court may examine into the facts and ascertain whether there has been a breach of the conditions of said mortgage, and if such is found to be the fact, may assess the damages arising therefrom, and may make such orders and decrees in the premises as will secure the rights of said mortgagee or his assignee, so far as the same can be reasonably accomplished, and enable the creditor, by fulfilling such requirements as the court may impose, to hold said property, or such right or interest as may remain therein by virtue of such attachment, for the satisfaction of his claim. Such claim may include possession of the property by the mortgagee for such time as the court deems just and equitable. Pending such proceedings, the right of redemption shall not expire by any attempted foreclosure of such mortgage.



14 §6104. Limitation of action on undischarged mortgage

When the record title of real estate is encumbered by an undischarged mortgage, and the mortgagor and those having his estate in the premises have been in uninterrupted possession of such real estate for 20 years after the expiration of the time limited in the mortgage for the full performance of the conditions thereof, he or they, or any person having a freehold estate, vested or contingent in possession, reversion or remainder, in the land originally subject to the mortgage or in any undivided or any aliquot part thereof, or any interest therein which may eventually become a freehold estate, or any person who has conveyed such land or any such interest therein with covenants of title or warranty, may apply to the Superior Court in the county where the whole or any part of the mortgaged premises is situated, by complaint setting forth the facts and asking for a decree as hereinafter provided. If after notice to all persons interested as provided in section 6107, no evidence is offered of any payment within said 20 years or of any other act within said time, in recognition of its existence as a valid mortgage, the Superior Court upon hearing may enter a decree setting forth such facts and its findings in relation thereto, which decree shall within 30 days be recorded in the registry of deeds where the mortgage is recorded. Thereafter no action shall be brought by any person to enforce a title under said mortgage.



14 §6105. Owners in severalty may join in complaint

Any 2 or more persons owning in severalty different portions or different interests of the character above described, in the whole or in different portions thereof, may join in one complaint. Two or more defects arising under different mortgages affecting one parcel of land may be set forth in the same complaint. In case of a contest the court shall make such order for separate issues as may be proper.



14 §6106. Limitation on undischarged mortgage to secure contingent liability

When the mortgagor of such an undischarged mortgage and those having his estate in the premises have been in uninterrupted possession of such real estate for 20 years from the date thereof, and it shall appear that such mortgage was not given to secure the payment of a sum of money or a debt, but to secure the mortgagee against some contingent liability assumed or undertaken by him, and that such conditional liability has ceased to exist and that the interests of no person will be prejudiced by the discharge of such mortgage, the mortgagor or those having his estate in the premises, or any of the persons to whom a similar remedy is granted in section 6104, may apply to the Superior Court in the county where the whole or any part of the mortgaged premises is situated, by complaint setting forth the facts and asking for a decree as hereinafter provided. If after notice to all persons interested as provided in section 6107, and upon hearing it shall appear that the liability on account of which such mortgage was given has ceased to exist and that such mortgage ought to be discharged, the Superior Court may enter a decree setting forth the facts proved and its findings in relation thereto, which decree shall within 30 days be recorded in the registry of deeds where the mortgage is recorded. Thereafter no action shall be brought to enforce a title under said mortgage.



14 §6107. Description of unknown mortgagees; service of complaint

When it is alleged under oath in the complaint that the mortgagees or persons claiming under them are unknown or that their names are unknown, they may be described generally as claiming by, through or under some person or persons named in the complaint. Service shall be made as in other actions on all known defendants residing either in the State or outside the State, and notice by publication to defendants whose identity or whereabouts are unknown shall be given as in other actions where publication is required.



14 §6108. Court has jurisdiction over all defendants

Upon the service of such notice in accordance with the order of the court, the court shall have jurisdiction of all persons made defendants in the manner provided, and shall upon due hearing make such decree upon the complaint and as to costs as it shall deem proper.



14 §6109. Decree bars claims

The decree of the court determining the validity, nature or extent of any such encumbrance shall operate directly on the land as a proceeding in rem, and shall be effectual to bar all the defendants from any claim thereunder contrary to such determination, and such decree so barring said defendants shall have the same force and effect as a release of such claims executed by the defendants in due form of law. The court may, in its discretion, appoint agents or guardians ad litem to represent minors or other defendants.



14 §6110. Tender to guardian of mortgagee; discharge

When the mortgagee or person holding under him is under guardianship, a tender may be made to the guardian and he shall receive the sum due on the mortgage; and upon receiving it, or on performance of such other condition as the case requires, he shall execute a discharge of the mortgage.



14 §6111. Notice of mortgagor's right to cure

1. Notice; payment. With respect to mortgages upon residential property located in this State when the mortgagor is occupying all or a portion of the property as the mortgagor's primary residence and the mortgage secures a loan for personal, family or household use, the mortgagee may not accelerate maturity of the unpaid balance of the obligation or otherwise enforce the mortgage because of a default consisting of the mortgagor's failure to make any required payment, tax payment or insurance premium payment, by any method authorized by this chapter until at least 35 days after the date that written notice pursuant to subsection 1-A is given by the mortgagee to the mortgagor and any cosigner against whom the mortgagee is enforcing the obligation secured by the mortgage at the last known addresses of the mortgagor and any cosigner that the mortgagor has the right to cure the default by full payment of all amounts that are due without acceleration, including reasonable interest and late charges specified in the mortgage or note as well as reasonable attorney's fees. If the mortgagor tenders payment of the amounts before the date specified in the notice, the mortgagor is restored to all rights under the mortgage deed as though the default had not occurred.

[ 2009, c. 402, §10 (AMD) .]

1-A. Contents of notice. A mortgagee shall include in the written notice under subsection 1 the following:

A. The mortgagor's right to cure the default as provided in subsection 1; [2009, c. 402, §11 (NEW).]

B. An itemization of all past due amounts causing the loan to be in default and the total amount due to cure the default; [2015, c. 36, §1 (AMD).]

C. An itemization of any other charges that must be paid in order to cure the default; [2009, c. 476, Pt. B, §2 (AMD); 2009, c. 476, Pt. B, §9 (AFF).]

D. A statement that the mortgagor may have options available other than foreclosure, that the mortgagor may discuss available options with the mortgagee, the mortgage servicer or a counselor approved by the United States Department of Housing and Urban Development and that the mortgagor is encouraged to explore available options prior to the end of the right-to-cure period; [2009, c. 402, §11 (NEW).]

E. The address, telephone number and other contact information for persons having authority to modify a mortgage loan with the mortgagor to avoid foreclosure, including, but not limited to, the mortgagee, the mortgage servicer and an agent of the mortgagee; [2009, c. 402, §11 (NEW).]

F. The name, address, telephone number and other contact information for all counseling agencies approved by the United States Department of Housing and Urban Development operating to assist mortgagors in the State to avoid foreclosure; [2015, c. 36, §1 (AMD).]

G. Where mediation is available as set forth in section 6321-A, a statement that a mortgagor may request mediation to explore options for avoiding foreclosure judgment; and [2015, c. 36, §1 (AMD).]

H. A statement that the total amount due does not include any amounts that become due after the date of the notice. [2015, c. 36, §2 (NEW).]

[ 2015, c. 36, §§1, 2 (AMD) .]

2. No application to supervised lender or supervised financial organization.

[ 1995, c. 654, §2 (RP) .]

3. Notice procedure. A mortgagee shall provide notice to a mortgagor and any cosigner under this section to the last known addresses of the mortgagor and cosigner by:

A. Certified mail, return receipt requested. For the purposes of this paragraph, the time when the notice is given to the mortgagor or cosigner is the date the mortgagor or cosigner signs the receipt or, if the notice is undeliverable, the date the post office last attempts to deliver it; or [1997, c. 579, §2 (NEW).]

B. Ordinary first class mail, postage prepaid. For the purposes of this paragraph, the time when the notice is given to the mortgagor or cosigner is the date when the mortgagor or cosigner receives that notice. A post office department certificate of mailing to the mortgagor or cosigner is conclusive proof of receipt on the 3rd calendar day after mailing. [1997, c. 579, §2 (NEW).]

[ 1997, c. 579, §2 (AMD) .]

3-A. Information; Bureau of Consumer Credit Protection. Within 3 days of providing written notice to the mortgagor as required by subsections 1 and 1-A, the mortgagee shall file with the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection, in electronic format as designated by the Bureau of Consumer Credit Protection, information including:

A. The name and address of the mortgagor and the date the written notice required by subsections 1 and 1-A was mailed to the mortgagor and the address to which the notice was sent; [2009, c. 402, §12 (NEW).]

B. The address, telephone number and other contact information for persons having authority to modify a mortgage loan with the mortgagor to avoid foreclosure, including, but not limited to, the mortgagee, the mortgage servicer and an agent of the mortgagee; and [2009, c. 402, §12 (NEW).]

C. Other information, as permitted by state and federal law, requested of the mortgagor by the Bureau of Consumer Credit Protection. [2009, c. 402, §12 (NEW).]

[ 2009, c. 402, §12 (NEW) .]

3-B. Report. On a quarterly basis, the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection shall report to the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters on the number of notices received pursuant to subsection 3-A. To the extent information is available, the report must also include information on the number of foreclosure filings based on data collected from the court and the Department of Professional and Financial Regulation, Bureau of Financial Institutions and on the types of lenders that are filing foreclosures.

[ 2009, c. 402, §13 (NEW) .]

4. Notice not required.

[ 1997, c. 579, §3 (RP) .]

4-A. Letter to mortgagor. Within 3 days of receiving electronic information from the mortgagee as set forth in subsection 3-A, the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection shall send a written notice to the mortgagor that includes a summary of the mortgagor's rights and available resources, including information concerning the foreclosure mediation program as established in section 6321-A.

[ 2009, c. 402, §14 (NEW) .]

5. Exceptions.

[ 2009, c. 476, Pt. A, §2 (RP) .]

SECTION HISTORY

1991, c. 707, §1 (NEW). 1993, c. 373, §1 (AMD). 1995, c. 654, §§1-4 (AMD). 1997, c. 579, §§1-4 (AMD). 2009, c. 402, §§10-14 (AMD). 2009, c. 476, Pt. A, §2 (AMD). 2009, c. 476, Pt. B, §2 (AMD). 2009, c. 476, Pt. B, §9 (AFF). 2015, c. 36, §§1, 2 (AMD).



14 §6112. Statewide outreach

To the extent resources are available pursuant to subsection 4, the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection shall engage in the following activities. [2009, c. 402, §15 (NEW).]

1. Hotline. The Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection shall establish a statewide hotline to facilitate a mortgagor's communication with housing counselors approved by the United States Department of Housing and Urban Development for the purposes of discussing options to avoid foreclosure.

[ 2009, c. 402, §15 (NEW) .]

2. Outreach; housing counseling services. The Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection, in consultation with the Maine State Housing Authority, shall coordinate an outreach program to help families with their housing needs with the intent of expanding the outreach program statewide. The bureau shall use a portion of the funds received pursuant to subsection 4 for contracts with nonprofit organizations that provide housing counseling services and mortgage assistance.

[ 2009, c. 402, §15 (NEW) .]

3. Form. The Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection, after consultation with interested parties, shall develop for use by the Supreme Judicial Court a one-page form notice for making a request for mediation and making an answer to a foreclosure complaint as described in section 6321-A, subsection 2.

[ 2009, c. 402, §15 (NEW) .]

4. Funding. The Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection shall establish a nonlapsing, dedicated account for the deposit of revenues transferred from the Department of Administrative and Financial Services, Maine Revenue Services pursuant to Title 36, section 4641-B, subsection 6 and for any funds received from any public or private source. The Bureau of Consumer Credit Protection shall use the account to cover the costs of carrying out the duties in this section and section 6111, subsections 3-A, 3-B and 4-A, and the funds in the account may not be used for any other purpose.

[ 2009, c. 402, §15 (NEW) .]

5. Report. Beginning January 1, 2010, the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection shall report every 6 months on the revenues received pursuant to subsection 4, the expenditures made to carry out the purposes of this section, any financial orders submitted by the bureau and any updated assumptions related to the bureau's revenues and expenditures in accordance with this section. The report must be submitted to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters.

[ 2009, c. 402, §15 (NEW) .]

SECTION HISTORY

2009, c. 402, §15 (NEW).






Subchapter 2: STATE MORTGAGES

14 §6151. Discharge or foreclosure by treasurer

When a mortgage is made or assigned to the State, the Treasurer of State may demand and receive the money due thereon and discharge it by his deed of release. After breach of the condition, he may, in person or by his agent, make use of the like means for the purpose of foreclosure, which an individual mortgagee might, as prescribed in section 6321. [1975, c. 552, §3 (AMD).]

All mortgages in the name of the State and made under the Revised Statutes of 1944, chapter 30 shall be collected, discharged or foreclosed in accordance with this section.

SECTION HISTORY

1975, c. 552, §3 (AMD).



14 §6152. Civil action for redemption filed against State

If the Treasurer of State and the person applying to redeem any lands mortgaged to the State disagree as to the sum due thereon, such person may bring a civil action against the State for the redemption thereof in the Superior Court.



14 §6153. Notice and proceedings

The court shall order notice to be served on the Treasurer of State in the usual form, and shall hear the cause and decide what sum is due to the State on said mortgage, and award costs as it deems equitable. The treasurer shall accept the sum adjudged by the court to be due and discharge the mortgage.






Subchapter 3: FORECLOSURE PROCEEDING

14 §6201. Foreclosure by possession (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 279, §7 (AMD). 1987, c. 736, §16 (AMD). 2007, c. 391, §1 (RP).



14 §6202. -- redemption in one year (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 391, §2 (RP).



14 §6203. Foreclosure without possession (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 116, (AMD). 1965, c. 513, §§28-A (AMD). 1969, c. 291, §§1,2 (AMD). 1973, c. 625, §84 (AMD). 1987, c. 667, §13 (AMD). 2007, c. 391, §3 (RP).



14 §6203-A. Power of sale; procedure; notice; form

1. Power of sale. Any holder of a mortgage on real estate that is granted by a corporation, partnership, including a limited partnership or a limited liability partnership, limited liability company or trustee of a trust and that contains a power of sale, as described in Title 33, section 501-A, or a person authorized by the power of sale, or an attorney duly authorized by a writing under seal, or a person acting in the name of the holder of such mortgage or any such authorized person, may, upon breach of condition and without action, do all the acts authorized or required by the power; except that a sale under the power is not effectual to foreclose a mortgage unless, previous to the sale, notice has been published once in each of 3 successive weeks, the first publication to be not less than 21 days before the day of the sale in a newspaper of general circulation in the town where the land lies and which notice must comply with the requirements of subsection 3. This provision is implied in every power of sale mortgage in which it is not expressly set forth. For mortgage deeds executed on or after October 1, 1993, the power of sale may be used only if the mortgage deed states that it is given primarily for one or more of the following purposes: business, commercial or agricultural. Any power of sale incorporated into a mortgage is not affected by the subsequent transfer of the mortgaged premises from the corporation, partnership, including a limited partnership or a limited liability partnership, limited liability company or trustee of the trust to any other type of organization or to an individual or individuals. The power of sale may not be used to foreclose a mortgage deed granted by a trustee of a trust if at the time the mortgage deed is given the real estate is used exclusively for residential purposes, the real estate has 4 or fewer residential units and one of the units is the principal residence of the owner of at least 1/2 of the beneficial interest in the trust. If the mortgage deed contains a statement that at the time the mortgage deed is given the real estate encumbered by the mortgage deed is not used exclusively for residential purposes, that the real estate has more than 4 residential units or that none of the residential units is the principal residence of the owner of at least 1/2 of the beneficial interest in the trust, the statement conclusively establishes these facts and the mortgage deed may be foreclosed by the power of sale. The method of foreclosure of real estate mortgages provided by this section is specifically subject to the rights of junior mortgagees set out in section 6205.

[ 2015, c. 147, §1 (AMD) .]

1-A. Notice to mortgagor and parties in interest; definition. At least 21 days before the date of the sale under the power in a mortgage, a copy of the foreclosure notice must be served on the mortgagor or its representative in interest, or may be sent by registered or certified mail addressed to the mortgagor or the mortgagor's representative at the mortgagor's last known address, or to the person and to the address as may be agreed upon in the mortgage or to the address as may be provided in writing by the mortgagor to the mortgagee. In addition, a copy of the foreclosure notice must be sent by first-class mail, postmarked at least 21 days prior to the public sale, to all other parties in interest, except for parties in interest having a superior priority to the foreclosing mortgagee, at the address, if any, listed in the instrument evidencing the interest, and, if none is listed, to the registered agent for the party in interest, or to any other address that may be readily available to the mortgagee. For the purposes of this section, "parties in interest" means those parties having a claim to the real estate whose claim is recorded in the registry of deeds as of the time of recording the notice of foreclosure. Failure to notify any party in interest, other than the mortgagor, does not invalidate the foreclosure as to other parties in interest who were given notice.

[ 2015, c. 147, §1 (NEW) .]

2. Notice to tenants; effect on title. In addition to the notices provided pursuant to subsections 1 and 1-A, the mortgagee shall provide a copy of the foreclosure notice to a residential tenant if the mortgagee knows or should know by exercise of due diligence that the property is occupied as a rental unit. Upon request from a mortgagee, the mortgagor or its representative in interest shall provide the name, address and other contact information for any residential tenant. Notice to a residential tenant may be served on the residential tenant by sheriff, may be sent by first class mail at the residential tenant's last known address or may be posted conspicuously at each entrance to the mortgaged premises. A residential tenant may not be evicted unless a mortgagee institutes an action for forcible entry and detainer pursuant to section 6001 at least 21 days after a mortgagee has served the notice required by this subsection. This subsection may not be construed to prohibit an action for forcible entry and detainer in accordance with section 6001 for a reason that is not related to a foreclosure sale. The failure to provide the notice required by this subsection does not affect the validity of the foreclosure sale.

[ 2015, c. 147, §1 (AMD) .]

2-A. Recording foreclosure notice. At least 21 days before the date of a sale under the power in a mortgage, a copy of the foreclosure notice must be recorded in each registry of deeds in which the mortgage deed is or by law ought to be recorded in order to provide constructive notice.

[ 2015, c. 147, §1 (NEW) .]

3. Form of foreclosure notice. A foreclosure notice must identify the mortgagee, the mortgagor, the terms of the public sale, the location, date and time of the public sale, the street address, if any, of the real estate encumbered by the mortgage, a description of the real estate encumbered by the mortgage, which may be incorporated by reference to the book and page number of an instrument of record containing an adequate legal description of the real estate, and the book and page number, if any, of the mortgage. The following form of foreclosure notice may be used and may be altered as circumstances require; but nothing herein may be construed to prevent the use of other forms.

FORM

Mortgagee's sale of real estate

By virtue of and in execution of the Power of Sale contained in a certain Mortgage Deed given by ................. (Mortgagor) to .................. (Mortgagee) dated ........................ and recorded in the ....................... County Registry of Deeds, Book .........., Page ........., of which Mortgage the undersigned is the present holder, .................... (if by assignment, or in any fiduciary capacity give reference) ...................................................................., for breach of the conditions of said Mortgage and for the purpose of foreclosing the same there will be sold at Public Sale at ........... o'clock, ...... M. on the ........ day of ........ 20....., at ......... (Location of Public Sale), all and singular the premises described in said Mortgages, ...................., (in case of partial releases state exceptions).

To wit: "(Description of the real estate encumbered by the Mortgage, which may be incorporated by reference to the book and page number of an instrument of record containing an adequate legal description of the real estate)".

Street Address: (Street address, if any, of the real estate encumbered by the Mortgage).

Terms of Sale: (State here the amount, if any, to be paid in cash by the purchaser at the time and place of the sale, and the time or times for payment of the balance or the whole as the case may be and any other terms or conditions relating to the sale).

Other terms to be announced at the sale.

Signed: ..........................................................

(Present holder of Mortgage)

................................................ 20...............

[ 2015, c. 147, §1 (AMD) .]

4. Notice of sale. A foreclosure notice published in accordance with this chapter or in accordance with the power in the mortgage together with such other or further notice, if any, as is required by the mortgage, along with notice to the mortgagor and parties in interest whose interest appears of record at the time that the foreclosure notice is recorded in the appropriate registry of deeds, is sufficient notice of the sale, and the premises are considered to have been sold free and clear of the interest of the mortgagor and of all other parties in interest who have been given notice in compliance with subsection 1-A, except for parties in interest having a superior priority to the foreclosing mortgagee. The deed thereunder must convey the premises subject to and with the benefit of all restrictions, easements, improvements, outstanding tax titles, municipal or other public taxes, assessments, liens or claims in the nature of liens and existing encumbrances of record created prior to the mortgage, whether or not reference to such restrictions, easements, improvements, liens or encumbrances is made in the deed or foreclosure notice. Any other party in interest having a claim to the real estate whose claim is not recorded in the registry of deeds as of the time of recording the foreclosure notice need not be given notice, and any such party has no claim against the real estate after completion of the public sale, in accordance with Title 33, section 501-A. The interests of parties in interest having a superior priority are not affected by the foreclosure.

[ 2015, c. 147, §1 (AMD) .]

5. Public sale. At the completion of a public sale pursuant to this section, the foreclosing mortgagee shall execute a purchase and sale agreement with the highest bidder. The purchase and sale agreement may be assigned by the purchaser. If the highest bidder fails to perform on the agreement, the foreclosing mortgagee may execute a purchase and sale agreement with the next highest bidder. If the foreclosing mortgagee is the highest bidder or becomes the highest bidder by failure of a bidder to perform a purchase and sale agreement, a purchase and sale agreement need not be executed. A mortgagee may bid and may purchase any real estate sold at such sale, as long as the mortgagee is the highest bidder. If the real estate is sold for an amount in excess of the outstanding balance of the mortgage together with all interest and costs, said excess must be used to satisfy the claims of parties in interest whose interests were extinguished by the foreclosure in the order of priority that existed prior to the foreclosure and, after all of those parties in interest are satisfied together with all interest and costs, any excess then remaining must be paid to the mortgagor. If the mortgagor or any such party in interest cannot be found after a diligent search, the money must be paid into the Superior Court in the county where the land lies for the benefit of the mortgagor or the holder of any such encumbrance.

[ 2015, c. 147, §1 (AMD) .]

6. Continuation of sale. A public sale pursuant to this section may be adjourned, for any time not exceeding 30 days and from time to time until a sale is made, by announcement to those present at each adjournment.

[ 2015, c. 147, §1 (NEW) .]

SECTION HISTORY

1967, c. 396, (NEW). 1967, c. 424, §2 (NEW). 1967, c. 544, §37 (RP). 1971, c. 113, (AMD). 1987, c. 667, §14 (AMD). 1991, c. 134, §1 (AMD). 1991, c. 768, §§1,2 (AMD). 1993, c. 277, §§1,2 (AMD). 1993, c. 277, §5 (AFF). 1995, c. 106, §1 (AMD). 1995, c. 106, §1 (AMD). 2009, c. 402, §16 (AMD). 2009, c. 476, Pt. B, §9 (AFF). 2009, c. 476, Pt. B, §3 (RPR). 2015, c. 147, §1 (AMD).



14 §6203-B. Copy of notice; affidavit; recording; evidence

The mortgagee or its agent shall, within 30 days after the date of the delivery of the deed to the purchaser or the purchaser's agent, cause an affidavit, fully and particularly stating the mortgagee's acts, or the acts of the mortgagee's agent, along with a copy of the foreclosure notice as published, to be recorded in the registry of deeds for the county where the land lies. The affidavit must identify the mortgagee and mortgagor and include the street address, if any, of the real estate encumbered by the mortgage; a description of the real estate encumbered by the mortgage, which may be incorporated by reference to the book and page number of an instrument of record containing an adequate legal description of the real estate; the book and page number, if any, of the mortgage; the dates of publication and the name of the publishing entity of the public notice required by section 6203-A, subsection 1; the recipients and mailing or service dates of notices provided pursuant to section 6203-A, subsections 1 and 1-A and section 6203-E; the final purchaser under the agreement described in section 6203-A, subsection 5; and the date of delivery of the deed to the purchaser or the purchaser's agent. If the affidavit shows that the requirements of the power of sale and section 6203-A have in all respects been complied with, the affidavit or a certified copy of the record thereof must be admitted as evidence that the power of sale was duly executed. In case of an error or omission in the affidavit recorded as aforesaid, the mortgagee or its agent shall record an amended affidavit correcting the error or omission and the amended affidavit so recorded has the same effect and must be admitted in evidence, as if it had been recorded within said 30 days, but such subsequent affidavit does not prejudicially affect any title or interest in land that may have arisen or have been created between the recording of the original and of the subsequent affidavit. [2015, c. 147, §2 (AMD).]

SECTION HISTORY

1967, c. 424, §2 (NEW). 2009, c. 476, Pt. B, §4 (AMD). 2009, c. 476, Pt. B, §9 (AFF). 2015, c. 147, §2 (AMD).



14 §6203-C. Conveyance by mortgagor; effect

A sale or transfer by the mortgagor shall not impair or annul any right or power of attorney given in the mortgage to the mortgagee to sell or to transfer the land as attorney or agent of the mortgagor. [1967, c. 424, §2 (NEW).]

SECTION HISTORY

1967, c. 424, §2 (NEW).



14 §6203-D. Limitation of actions

Actions on mortgage notes, whether witnessed or not, or on other obligations to pay a debt secured by a mortgage of real estate, to recover judgments for deficiencies after foreclosure by sale under a power contained in the mortgage, and actions on such notes or other obligations that are subject to a prior mortgage, to recover the amount due thereon after the foreclosure sale of such prior mortgage under the power contained therein, must, except as otherwise provided, be commenced within 2 years after the date of delivery of the deed to the purchaser or the purchaser's agent or, if the principal of the note or other obligation does not become payable until after the date of delivery of the deed to the purchaser or the purchaser's agent, then within 2 years after the time when the cause of action for the principal accrues. [2015, c. 147, §3 (AMD).]

SECTION HISTORY

1967, c. 424, §2 (NEW). 2015, c. 147, §3 (AMD).



14 §6203-E. Liability for deficiency on sale; necessity of notice; form; affidavit

No action for a deficiency may be brought by the holder of the mortgage note or other obligation secured by mortgage of real estate after foreclosure by exercise of the power of sale, unless a notice in writing of the mortgagee's intention to foreclose the mortgage has been served on the mortgagor or its representative in interest or the same has been sent by registered or certified mail with return receipt requested at its last address then known to the mortgagee, to such address as may be agreed upon in the mortgage, together with a naming of liability for the deficiency, in substantially the form below, at least 21 days before the date of the sale under the power in the mortgage, and an affidavit has been signed and sworn to, within 30 days after the date of delivery of the deed to the purchaser or purchaser's agent, of the mailing of the notice. A notice mailed as aforesaid is a sufficient notice, and such an affidavit made within the time specified is prima facie evidence in such action of the mailing of such notice. [2015, c. 147, §4 (AMD).]

The following form of notice and affidavit may be used and may be altered as circumstances require; but nothing herein may be construed to prevent the use of other forms:

FORM

Notice of Intention to Foreclose and of Liability for Deficiency After Foreclosure of Mortgage

To: A. B. of .............................. Street, Town of ........................ County of ............................. and State of ...............................

You are hereby notified in accordance with the statute, of my intention, on ......................... (date of sale), to foreclose by sale under the Power of Sale for breach of condition, the Mortgage held by me on property located on ....................... Street, Town of ........................., County of ....................... and State of ............... dated ......................... and recorded in the ..................... County Registry of Deeds, Book ............................., Page .................., to secure a note (or other obligation) signed by you, for the whole, or any part, of which you may be liable to me and in case of a deficiency in the proceeds of the Foreclosure Sale to hold you liable for the whole or any part thereof still remaining unpaid.

Very truly yours,

.............................................................................

(Name of holder of said Mortgage)

Affidavit

I hereby certify on oath that on the ...................... day of .......................... 20...................., I mailed by registered or certified mail with return receipt requested, the notice a copy of which is hereinabove set forth, direct to such person or persons at the address therein named that was the last address of such person known to me at the time of mailing or to such person or persons at the address therein named that was the person and the address agreed upon in said Mortgage.

Subscribed and sworn to before me this ...................... day of .......................... 20.................. .

...........................................................................

Notary Public

[2015, c. 147, §4 (AMD).]

In the event that the mortgagee is the purchaser at the public sale, any deficiency is limited to the difference between the fair market value of the premises at the time of the sale, as established by an independent appraisal, and the sum due the mortgagee with interest plus the expenses incurred in making the sale. [2015, c. 147, §4 (NEW).]

SECTION HISTORY

1967, c. 424, §2 (NEW). 1987, c. 736, §17 (AMD). 1987, c. 736, §17 (AMD). 2015, c. 147, §4 (AMD).



14 §6203-F. Foreclosure of bond for deed and contracts for sale of real estate

1. Foreclosure procedure. If the purchaser of real estate under a contract for the sale of real estate, including a bond for a deed, is in default of any of the terms of that contract, the seller or the seller's heirs or assigns may foreclose the rights of the purchaser in the contract not less than 30 days after giving the notice required by subsection 2 by any of the means provided by law for the foreclosure of mortgages, except that the redemption period is 60 days. Within the redemption period, the purchaser or a person claiming under the purchaser may apply to any Justice of the Supreme Judicial Court or Superior Court for an extension of time to redeem, and after such notice as the court may order, for good cause shown, the court may extend the redemption period to a maximum of one year. An extension order is not binding against any person without actual notice of the order unless, within the 60-day period, a written notice describing the land, identifying the instrument under which foreclosure proceedings have been brought and setting forth the fact that application for extension of the redemption period has been made, is recorded in the registry of deeds in the county in which the land is located. This section may not be construed to extend the life of options with an ascertainable time of termination. The remedy afforded by this section supplements other legal remedies that may be available to the seller.

[ 1991, c. 707, §2 (NEW) .]

2. Notice of right to cure; application. Before foreclosing the rights of the purchaser described in subsection 1, the seller or the seller's heirs or assigns must give written notice to the purchaser at the last known address of the purchaser that the purchaser has 30 days to cure the default by full payment of all amounts past due including reasonable interest and late charges specified in the contract. If the purchaser tenders payment of the amount before the date specified in the notice, the purchaser is restored to all rights under the contract as though the default had not occurred.

A. A seller gives notice to the purchaser under this section by mailing the notice by certified mail, return receipt requested. If the notice is undeliverable by certified mail, the seller must send the notice to the purchaser by ordinary mail. The time when notice is given is the date the purchaser signs the receipt or, if the notice is undeliverable by certified mail, the date the notice was sent by ordinary mail. [1991, c. 707, §2 (NEW).]

B. This subsection applies only to contracts for the sale of residential real estate located in this State, when the purchaser is in possession of the subject real estate. All other transactions are governed by the terms of the contract and applicable law. [1991, c. 707, §2 (NEW).]

[ 1991, c. 707, §2 (NEW) .]

SECTION HISTORY

1967, c. 544, §38 (NEW). 1991, c. 707, §2 (RPR).



14 §6203-G. Assignment of mortgage

The assignment of a mortgage by a foreclosing mortgagee at any time during the foreclosure process does not affect the validity of the foreclosure. Upon the recording of the assignment of mortgage in the registry of deeds where the land lies, the assignee of the mortgage may complete the foreclosure. [2015, c. 147, §5 (NEW).]

SECTION HISTORY

2015, c. 147, §5 (NEW).



14 §6204. Redemption in one year (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 424, §3 (AMD). 1991, c. 134, §2 (AMD). 1993, c. 321, §1 (AMD). 2007, c. 391, §4 (RP).



14 §6204-A. Disposition of proceeds of foreclosure sale (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 552, §4 (NEW). 1989, c. 829, §1 (RP).



14 §6204-B. Disposition of proceeds of sale after foreclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 829, §2 (NEW). 2007, c. 391, §5 (RP).



14 §6205. Rights of junior mortgagee

When proceedings for the foreclosure of any prior mortgage of real estate have been instituted by any method provided by law, the owner of any subsequent mortgage of the same real estate or of any part of the same real estate may, at any time before the right of redemption from such prior mortgage has expired, in writing, request the owner of such prior mortgage to assign the same and the debt thereby secured to him, upon his paying to the owner of such prior mortgage, the full amount, including all interest, costs of foreclosure and such other sums as the mortgagor or person redeeming would be required to pay in order to redeem. If the owner of such prior mortgage neglects or refuses to make such assignment within a reasonable time after such written request, the owner of such subsequent mortgage may bring a civil action in the Superior Court for the purpose of compelling the owner of such prior mortgage to assign the same and the debt thereby secured, to him, the owner of such subsequent mortgage, upon making payment. If the court, upon hearing, shall be of the opinion that the owner of such prior mortgage will not be injured or damaged in his property matters and rights by such assignment, and that such assignment will better protect the rights and interests of the owner of such subsequent mortgage, and that the rights and interests of any other person in and to the same real estate, or any part thereof, will not be prejudiced or endangered thereby, the court, in its discretion, may order and decree that such prior mortgage and the debt thereby secured shall be assigned by the owner thereof to the owner of such subsequent mortgage upon his making payment. The time within which and the place where such payment shall be made shall be fixed by the court, and if the parties are unable to agree upon the amount of such payment, the court shall fix and determine the amount. The court may issue all necessary and needful process or processes to enforce any order or decree made under this section. The owner of any prior mortgage assigned under the provisions hereof shall not be holden on nor liable for the debt secured by such mortgage unless he especially agrees in writing by him signed to be so holden or liable. An appeal from any final decree may be taken as in other civil actions.



14 §6206. Judgment where nothing due

If it appears that nothing is due on the mortgage, judgment shall be rendered for the defendant and for his costs, and he shall hold the land discharged of the mortgage.



14 §6207. Action by executor or administrator

When a mortgagee or person claiming under him is dead, the same proceedings to foreclose the mortgage may be had by his executor or administrator, declaring on the seizin of the deceased, as he might have had if living.



14 §6208. Proper party defendant

An action on a mortgage deed may be brought against a person in possession of the mortgaged premises. The mortgagor or person claiming under him may, in all cases, be joined with him as a cotenant, whether he then has any interest or not in the premises, but he is not liable for costs when he has no such interest and makes his disclaimer thereto upon the records of the court.



14 §6209. Real action against mortgagee in possession after mortgage paid

When the mortgagee or person claiming under him has taken possession of the mortgaged premises, and the debt secured by the mortgage is paid or released after condition broken and before foreclosure perfected, the mortgagor or person claiming under him may maintain a real action to recover possession of said premises, the same as if paid or released before condition broken.






Subchapter 4: ACTION FOR POSSESSION

14 §6251. Form of complaint

The mortgagee or person claiming under the mortgagee in an action for possession may declare on the mortgagee's own seizin, in a real action, without naming the mortgage or assignment. If it appears that the plaintiff is entitled to possession and that the condition had been broken when the action was commenced, the court shall, on motion of either party, award the conditional judgment, unless it appears that the tenant is not the mortgagor or a person claiming under the mortgagor, the plaintiff not consenting to such judgment. Unless such judgment is awarded, judgment is entered as at common law. [2007, c. 391, §6 (AMD).]

SECTION HISTORY

2007, c. 391, §6 (AMD).



14 §6252. Form of conditional judgment

The conditional judgment shall be that if the mortgagor, his heirs, executor or administrator pays the sum that the court adjudges to be due and payable, with interest, within 2 months from the time of judgment, and pays such other sums as the court adjudges to be thereafter payable, within 2 months from the time that they fall due, no writ of possession shall issue and the mortgage shall be void. Otherwise it shall issue in due form of law, upon the first failure to pay according to said judgment. If, after 3 years from the rendition of the judgment, the writ of possession has not been served or the judgment wholly satisfied, another conditional judgment may, on motion filed in the name of the mortgagee or assignee, be rendered, and a writ of possession issued as before provided. When the condition is for doing some other act than the payment of money, the court may vary the conditional judgment as the circumstances require. The writ of possession shall issue if the terms of the conditional judgment are not complied with within the 2 months.






Subchapter 5: REDEMPTION

14 §6301. Accounting required

Any mortgagor or other person having a right to redeem lands mortgaged may demand of the mortgagee or person claiming under the mortgagee a true account of the sum due on the mortgage, and of the rents and profits, and money expended in repairs and improvements, if any. If the mortgagee unreasonably refuses or neglects to render such an account in writing, or in any other way by default prevents the plaintiff from performing or tendering performance of the condition of the mortgage, the mortgagor may bring a civil action for the redemption of the mortgaged premises within the time limited in former section 6204, and therein offer to pay the sum found to be equitably due, or to perform any other condition, as the case may require. Such an offer has the same force as a tender of payment or performance before the commencement of the action. The action must be sustained without such a tender, and thereupon the mortgagor is entitled to judgment for redemption and costs. [2007, c. 391, §7 (AMD).]

SECTION HISTORY

2007, c. 391, §7 (AMD).



14 §6302. Death of mortgagee or successor (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §23 (RP).



14 §6303. Death of mortgagor or successor

If a person entitled to redeem a mortgaged estate or an equity of redemption which has been sold on execution, or the right to redeem such right, or the right to redeem lands set off on execution, dies without having made a tender for that purpose, a tender may be made and an action for redemption commenced and prosecuted by his personal representative, or by his heirs or devisees subject to the authority of the personal representative over the administration of the estate under Title 18-A, sections 3-709 and 3-711. If the plaintiff in such action dies pending the action, it may be prosecuted to final judgment by his personal representative, or by his heirs or devisees subject to the same authority of the personal representative. When a mortgagor resides out of the State, any person may, in his behalf, tender to the holder of the mortgage the amount due thereon. The tender shall be as effectual as if made by the mortgagor. [1979, c. 540, §24 (AMD).]

SECTION HISTORY

1979, c. 540, §24 (AMD).



14 §6304. Effect of payment or tender

When the amount due on a mortgage has been paid or tendered to the mortgagee, or person claiming under him, by the mortgagor or the person claiming under him, within the time so limited, he may bring a civil action for the redemption of the mortgaged premises, and compel the mortgagee, or person claiming under him, by a decree of the Superior Court, to release to him all his right and title therein; although such mortgagee or his assignee has never had actual possession of the premises for breach of the condition; or, without having made a tender before the commencement of the action, he may bring a civil action in the manner prescribed in section 6301, and the cause shall be tried in the same manner.



14 §6305. Mortgagee out of State

When a civil action for redemption is brought before an actual entry for breach of the condition, and before payment or tender, if the mortgagee or person claiming under him is out of the State and has not had actual notice, the court shall order proper notice to be given him and continue the cause as long as necessary.



14 §6306. -- payment to clerk of court

When a mortgagee or person claiming under a mortgagee residing out of the State, or whose residence is unknown to the party entitled to redeem, has commenced proceedings in accordance with this chapter, or when such a mortgagee or claimant having no tenant, agent or attorney in possession on whom service can be made has commenced proceedings in accordance with this chapter, in either case the party entitled to redeem may bring the civil action, as prescribed in section 6301, and pay at the same time to the clerk of the court and sum due, which payment has the same effect as a tender before the action. The court shall order such a notice to be given of the pendency of the action, as it judges proper. [2007, c. 391, §8 (AMD).]

SECTION HISTORY

2007, c. 391, §8 (AMD).



14 §6307. Fraudulent mortgage

When a mortgage is alleged and proved to be fraudulent, in whole or in part, an innocent assignee of the mortgagor, for a valuable consideration, may bring his action within the time allowed to redeem and be allowed to redeem without a tender.



14 §6308. Notice by publication

When an amount due on a mortgage has been paid or tendered to the mortgagee or person claiming under him before foreclosure of the mortgage, and the mortgagee or his assignee is out of the State and the mortgage is undischarged on the record, the mortgagor or person claiming under him may maintain a civil action for the redemption of the mortgaged premises, as provided in section 6304, or for the discharge of the mortgage. On notice of the pendency of the action, given by publication in a newspaper of general circulation in the county where said premises are situated for 3 weeks successively, the last publication being 30 days before the time of hearing, or in such other way as the Superior Court orders, said court may decree a discharge of such mortgage. The record of such decree in the registry of deeds where said mortgage is recorded is evidence of such discharge. [1987, c. 667, §15 (AMD).]

SECTION HISTORY

1987, c. 667, §15 (AMD).



14 §6309. Limitation of civil action

No civil action shall be brought for redemption of mortgaged premises, founded on a tender of payment or performance of the condition made before commencement of the action, unless within one year after such tender.



14 §6310. Joinder of others as defendants; notice

In any action brought for the redemption of mortgaged premises, when it is necessary to the attainment of justice that any other person besides the defendant, claiming an interest in the premises, should be made a party with the original defendant, the court on motion may order him to be served with an attested copy of the complaint amended in such manner as it directs, and on his appearance, the cause shall proceed as though he had been originally joined.



14 §6311. Joint or several execution

The court, when a decree is made for the redemption of mortgaged lands, may award execution jointly or severally as the case requires, and for sums found due for rents and profits over and above the sums reasonably expended in repairing and increasing the value of the estate redeemed.



14 §6312. Deduction of rents and profits; statement of amount due

When money is brought into court in an action for redemption of mortgaged premises, the court may deduct therefrom such sum as the defendant is chargeable with on account of rents and profits by him received or costs awarded against him. The person to whom money is tendered to redeem such lands, if he receives a larger sum than he is entitled to retain, shall refund the excess. Any mortgagee or person holding under him when requested by an assignee in insolvency or trustee in bankruptcy to render a statement of the amount due on a mortgage given by the insolvent where there is an equity of redemption shall render a true statement to the assignee or trustee of the amount due on such mortgage. For any loss resulting to the insolvent estate from any misrepresentation of the amount due, the assignee or trustee shall have a right of action against such person to recover such loss.



14 §6313. Redemption of estate from purchaser of equity

If the purchaser of an equity of redemption, sold on execution, has satisfied and paid to the mortgagee or those claiming under him the sum due on the mortgage, the mortgagor or those claiming under him, having redeemed the equity of redemption within one year after such sale, may redeem such mortgaged estate from such purchaser or any person claiming under him within the time and in the manner that he might have redeemed it of the mortgagee if there had been no such sale made, and within such time only.






Subchapter 6: FORECLOSURE PROCEEDINGS BY CIVIL ACTION

14 §6321. Commencement of foreclosure by civil action

After breach of condition in a mortgage of first priority, the mortgagee or any person claiming under the mortgagee may proceed for the purpose of foreclosure by a civil action against all parties in interest in either the Superior Court or the District Court in the division in which the mortgaged premises or any part of the mortgaged premises is located, regardless of the amount of the mortgage claim. [2007, c. 391, §9 (AMD).]

After breach of condition of any mortgage other than one of the first priority, the mortgagee or any person claiming under the mortgagee may proceed for the purpose of foreclosure by a civil action against all parties in interest, except for parties in interest having a superior priority to the foreclosing mortgagee, in either the Superior Court or the District Court in the division in which the mortgaged premises or any part of the mortgaged premises is located. Parties in interest having a superior priority may not be joined nor will their interests be affected by the proceedings, but the resulting sale under section 6323 is of the defendant or mortgagor's equity of redemption only. The plaintiff shall notify the priority parties in interest of the action by sending a copy of the complaint to the parties in interest by certified mail. [2007, c. 391, §9 (AMD).]

The foreclosure must be commenced in accordance with the Maine Rules of Civil Procedure, and the mortgagee shall within 60 days of commencing the foreclosure also record a copy of the complaint or a clerk's certificate of the filing of the complaint in each registry of deeds in which the mortgage deed is or by law ought to be recorded and such a recording thereafter constitutes record notice of commencement of foreclosure. The mortgagee shall further certify and provide evidence that all steps mandated by law to provide notice to the mortgagor pursuant to section 6111 were strictly performed. In order to state a claim for foreclosure upon which relief can be granted, the complaint must contain a certification of proof of ownership of the mortgage note. The mortgagee shall certify proof of ownership of the mortgage note and produce evidence of the mortgage note, mortgage and all assignments and endorsements of the mortgage note and mortgage. The complaint must allege with specificity the plaintiff's claim by mortgage on such real estate, describe the mortgaged premises intelligibly, including the street address of the mortgaged premises, if any, which must be prominently stated on the first page of the complaint, state the book and page number of the mortgage, if any, state the existence of public utility easements, if any, that were recorded subsequent to the mortgage and prior to the commencement of the foreclosure proceeding and without mortgagee consent, state the amount due on the mortgage, state the condition broken and by reason of such breach demand a foreclosure and sale. If a clerk's certificate of the filing of the complaint is presented for recording pursuant to this section, the clerk’s certificate must bear the title "Clerk's Certificate of Foreclosure" and prominently state, immediately after the title, the street address of the mortgaged premises, if any, and the book and page number of the mortgage, if any. Service of process on all parties in interest and all proceedings must be in accordance with the Maine Rules of Civil Procedure. "Parties in interest" includes mortgagors, holders of fee interest, mortgagees, lessees pursuant to recorded leases or memoranda thereof, lienors and attaching creditors all as reflected by the indices in the registry of deeds and the documents referred to therein affecting the mortgaged premises, through the time of the recording of the complaint or the clerk's certificate. Failure to join any party in interest does not invalidate the action nor any subsequent proceedings as to those joined. Failure of the mortgagee to join, as a party in interest, the holder of any public utility easement recorded subsequent to the mortgage and prior to commencement of foreclosure proceedings is deemed consent by the mortgagee to that easement. Any other party having a claim to the real estate whose claim is not recorded in the registry of deeds as of the time of recording of the copy of the complaint or the clerk's certificate need not be joined in the foreclosure action, and any such party has no claim against the real estate after completion of the foreclosure sale, except that any such party may move to intervene in the action for the purpose of being added as a party in interest at any time prior to the entry of judgment. Within 10 days of submitting the complaint for filing with the court, the mortgagee shall provide a copy of the complaint or of the clerk's certificate as submitted to the court that prominently states, immediately after the title, the street address of the mortgaged premises, if any, and the book and page number of the mortgage, if any, to the municipal tax assessor of the municipality in which the property is located and, if the mortgaged premises is manufactured housing as defined in Title 10, section 9002, subsection 7, to the owner of any land leased by the mortgagor. The failure to provide the notice required by this section does not affect the validity of the foreclosure sale. [2015, c. 229, §1 (AMD).]

For purposes of this section, "public utility easements" means any easements held by public utilities, as defined in Title 35-A, section 102; sewer districts, as defined in Title 38, section 1032, subsection 3 or 4; or sanitary districts, as formed under Title 38, chapter 11. [2013, c. 555, §2 (AMD).]

The acceptance, before the expiration of the right of redemption and after the commencement of foreclosure proceedings of any mortgage of real property, of anything of value to be applied on or to the mortgage indebtedness by the mortgagee or any person holding under the mortgagee constitutes a waiver of the foreclosure unless an agreement to the contrary in writing is signed by the person from whom the payment is accepted or unless the bank returns the payment to the mortgagor within 10 days of receipt. The receipt of income from the mortgaged premises by the mortgagee or the mortgagee's assigns while in possession of the premises does not constitute a waiver of the foreclosure proceedings of the mortgage on the premises. [2007, c. 391, §9 (NEW).]

The mortgagee and the mortgagor may enter into an agreement to allow the mortgagor to bring the mortgage payments up to date with the foreclosure process being stayed as long as the mortgagor makes payments according to the agreement. If the mortgagor does not make payments according to the agreement, the mortgagee may, after notice to the mortgagor, resume the foreclosure process at the point at which it was stayed. [2007, c. 391, §9 (NEW).]

SECTION HISTORY

1975, c. 552, §5 (NEW). 1977, c. 564, §69 (AMD). 1981, c. 429, §§2,3 (AMD). 1983, c. 447, §2 (AMD). 1991, c. 744, §§1,2 (AMD). 2007, c. 391, §9 (AMD). 2009, c. 402, §17 (AMD). 2009, c. 476, Pt. B, §5 (AMD). 2009, c. 476, Pt. B, §9 (AFF). 2013, c. 555, §2 (AMD). 2015, c. 229, §1 (AMD).



14 §6321-A. Foreclosure mediation program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Court" means the Supreme Judicial Court. [2009, c. 402, §18 (NEW).]

B. "Program" means the foreclosure mediation program established pursuant to subsection 3. [2009, c. 402, §18 (NEW).]

[ 2009, c. 402, §18 (NEW) .]

2. Notice; summons and complaint; foreclosure proceedings. When a plaintiff commences an action for the foreclosure of a mortgage on an owner-occupied residential real property of no more than 4 units that is the primary residence of the owner-occupant, the plaintiff shall attach to the front of the foreclosure complaint a one-page form notice to the defendant as developed by the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection in accordance with this subsection and section 6112, subsection 3. The form notice must be written in language that is plain and readily understandable by the general public.

At a minimum, the form notice must contain the following:

A. A statement that failure to answer the complaint will result in foreclosure of the property subject to the mortgage; [2009, c. 402, §18 (NEW).]

B. A sample answer and an explanation that the defendant may fill out the form and return it to the court in the envelope provided as the answer to the complaint. If the debtor returns the form to the court, the defendant does not need to file a more formal answer or responsive pleading and will be scheduled for mediation in accordance with this section; and [2009, c. 402, §18 (NEW).]

C. A description of the program. [2009, c. 402, §18 (NEW).]

[ 2009, c. 402, §18 (NEW) .]

3. Foreclosure mediation program established. Under the authority granted in Title 4, section 18-B, the court shall adopt rules to establish a foreclosure mediation program to provide mediation in actions for foreclosure of mortgages on owner-occupied residential property with no more than 4 units that is the primary residence of the owner-occupant. The program must address all issues of foreclosure, including but not limited to reinstatement of the mortgage, modification of the loan and restructuring of the mortgage debt. Mediations conducted pursuant to the program must use the calculations, assumptions and forms that are established by the Federal Deposit Insurance Corporation and published in the Federal Deposit Insurance Corporation Loan Modification Program Guide as set out on the Federal Deposit Insurance Corporation’s publicly accessible website.

[ 2009, c. 402, §18 (NEW) .]

4. Financial information confidential. Except for financial information included as part of a foreclosure complaint or any answer filed with the court, any financial statement or information provided to the court or to the parties during the course of mediation in accordance with this section is confidential and is not available for public inspection. Any financial statement or information must be made available as necessary, to the court, the attorneys whose appearances are entered in the case and the parties to the mediation. Any financial statement or information designated as confidential under this subsection must be kept separate from other papers in the case and may not be used for purposes other than mediation.

[ 2009, c. 402, §18 (NEW) .]

5. No waiver of rights. The plaintiff’s or defendant’s rights in the foreclosure action are not waived by participating in the program.

[ 2009, c. 402, §18 (NEW) .]

6. Commencement of mediation. When a defendant returns the notice required under subsection 2 or otherwise requests mediation or makes an appearance in a foreclosure action, the court shall refer the plaintiff and defendant to mediation pursuant to this section.

[ 2009, c. 402, §18 (NEW) .]

7. Provisions of mediation services; filing and fees. The court shall:

A. Assign mediators, including active retired justices and judges pursuant to Title 4, sections 104 and 157-B, who:

(1) Are trained in mediation and relevant aspects of the law related to real estate, mortgage procedures, foreclosure or foreclosure prevention;

(2) Have knowledge of community-based resources that are available in the judicial districts in which they serve;

(3) Have knowledge of mortgage assistance programs;

(4) Are trained in using the relevant Federal Deposit Insurance Corporation forms and worksheets;

(5) Are knowledgeable in principal loss mitigation and mortgage loan servicing guidelines and regulations; and

(6) Are capable of facilitating and likely to facilitate identification of and compliance with principal loss mitigation and mortgage loan servicing guidelines and regulations.

The court may establish an orientation program for mediators and require that mediators receive such orientation prior to being appointed; [2013, c. 521, Pt. F, §1 (AMD).]

B. Report annually to the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters and the joint standing committee of the Legislature having jurisdiction over judiciary matters on:

(1) The performance of the program, including numbers of homeowners who are notified of mediation, who attend mediation and who receive legal counseling or legal assistance; and

(2) The results of the mediation process, including the number of loans restructured, number of principal write-downs, interest rate reductions and number of homeowners who default on mortgages within a year after restructuring, to the extent the court has available information; [2009, c. 402, §18 (NEW).]

C. Notwithstanding subsection 10, establish a fee upon a foreclosure filing made on or after June 15, 2009 to support mediation services to be paid for by the plaintiff; and [2009, c. 402, §18 (NEW).]

D. Make recommendations for any changes to the program to the Legislature. [2009, c. 402, §18 (NEW).]

[ 2013, c. 521, Pt. F, §1 (AMD) .]

8. Referral to mortgage assistance programs. At any time during the mediation process, the mediator may refer the defendant to housing counseling or mortgage assistance programs.

[ 2009, c. 402, §18 (NEW) .]

9. No entry of judgment. For any foreclosure complaint filed after January 1, 2010 that is scheduled for mediation in accordance with this section, a final judgment may not issue until a mediator’s report has been completed pursuant to subsection 13.

[ 2009, c. 402, §18 (NEW) .]

10. Application of mediation provisions to ongoing foreclosure proceedings. The requirements of this section apply to foreclosures filed after January 1, 2010. The court may in its discretion require mediation for an owner-occupied residential property that is the primary residence of the owner-occupant and that is in the foreclosure process but not scheduled for sale before January 1, 2010 and an owner-occupied residential property with no more than 4 units that is the primary residence of the owner-occupant and that is scheduled for sale before that date.

[ 2009, c. 402, §18 (NEW) .]

11. Parties to mediation. A mediator shall include in the mediation process under this section any person the mediator determines is necessary for effective mediation. Mediation and appearance in person is mandatory for:

A. The mortgagee, who has the authority to agree to a proposed settlement, loan modification or dismissal of the action, except that the mortgagee may participate by telephone or electronic means as long as that mortgagee is represented with authority to agree to a proposed settlement; [2009, c. 476, Pt. B, §6 (AMD); 2009, c. 476, Pt. B, §9 (AFF).]

B. The defendant; [2009, c. 402, §18 (NEW).]

C. Counsel for the plaintiff; and [2009, c. 402, §18 (NEW).]

D. Counsel for the defendant, if represented. [2009, c. 402, §18 (NEW).]

[ 2009, c. 476, Pt. B, §6 (AMD); 2009, c. 476, Pt. B, §9 (AFF) .]

12. Good faith effort. Each party and each party's attorney, if any, must be present at mediation as required by this section and shall make a good faith effort to mediate all issues. If any party or attorney fails to attend or to make a good faith effort to mediate, the court may impose appropriate sanctions.

[ 2009, c. 402, §18 (NEW) .]

13. Report. A mediator must complete a report for each mediation conducted under this section. The mediator's report must indicate in a manner as determined by the court that the parties completed in full the Net Present Value Worksheet in the Federal Deposit Insurance Corporation Loan Modification Program Guide or other reasonable determination of net present value. If the mediation did not result in the settlement or dismissal of the action, the report must include the outcomes of the Net Present Value Worksheet or other determination of net present value. As part of the report, the mediator may notify the court if, in the mediator's opinion, either party failed to negotiate in good faith. The mediator's report must also include a statement of all agreements reached at mediation, with sufficient specificity to put all parties on notice of their obligations under agreements reached at mediation, including but not limited to a description of all documents that must be completed and provided pursuant to the agreements reached at mediation and the time frame during which all actions are required to be taken by the parties, including decisions and determinations of eligibility for all loss mitigation options.

[ 2013, c. 521, Pt. F, §2 (AMD) .]

14. Records. The court shall maintain records or other information relating to the program as necessary to meet the reporting requirements in subsection 7, paragraph B.

[ 2009, c. 402, §18 (NEW) .]

SECTION HISTORY

2009, c. 402, §18 (NEW). 2009, c. 476, Pt. B, §§6, 7 (AMD). 2009, c. 476, Pt. B, §9 (AFF). 2013, c. 521, Pt. F, §§1, 2 (AMD).



14 §6321-B. Expedited final hearing in certain foreclosure cases

1. Request. The court shall schedule an expedited final hearing pursuant to section 6322 if a plaintiff in an action brought pursuant to section 6321 files with the clerk a request for an expedited final hearing on a form prescribed by the Supreme Judicial Court indicating:

A. That mediation conducted pursuant to section 6321-A did not result in the settlement or dismissal of the action and that all of the defendants and all of the parties in interest who have appeared in the action have consented to an expedited final hearing pursuant to section 6322; or [2015, c. 243, §1 (NEW).]

B. That the defendant has not filed an answer to the complaint as provided by the Maine Rules of Civil Procedure and section 6321-A and that all of the parties who have filed an answer in the action have consented to an expedited final hearing. [2015, c. 243, §1 (NEW).]

[ 2015, c. 243, §1 (NEW) .]

2. Consent. The request filed under subsection 1 must be accompanied by a consent form, as prescribed by the Supreme Judicial Court, that informs defendants that they may consult with an attorney or a housing counselor before consenting to an expedited hearing.

A. For a request filed under subsection 1, paragraph A, the consent form must be signed by all of the defendants and all of the parties in interest who have appeared in the action. [2015, c. 243, §1 (NEW).]

B. For a request filed under subsection 1, paragraph B, the consent form must be signed by all of the parties who have appeared in the action and all of the parties who have filed an answer in the action. [2015, c. 243, §1 (NEW).]

[ 2015, c. 243, §1 (NEW) .]

3. Scheduling. The court, upon receiving a request for an expedited final hearing filed in accordance with subsection 1, shall, as the interests of justice permit, set the expedited final hearing not less than 45 days after the request is filed.

[ 2015, c. 243, §1 (NEW) .]

4. Final hearing. An expedited final hearing held pursuant to this section must be conducted in accordance with section 6322 and this subsection.

A. Notwithstanding that a default may have been entered against the defendant by the clerk pursuant to the Maine Rules of Civil Procedure, Rule 55, the defendant may appear and defend at the expedited final hearing held pursuant to this section. [2015, c. 243, §1 (NEW).]

B. The burden of proof and legal requirements for entry of a judgment of foreclosure are the same as in other actions pursuant to section 6321, including the requirement that a judgment of foreclosure specify the priority and those amounts, if any, that may be due to the parties in interest that have appeared in the action. [2015, c. 243, §1 (NEW).]

C. After the expedited final hearing, the court shall issue a written judgment of foreclosure, dismissal with or without prejudice or judgment for the defendant as expeditiously as the interests of justice permit. [2015, c. 243, §1 (NEW).]

[ 2015, c. 243, §1 (NEW) .]

SECTION HISTORY

2015, c. 243, §1 (NEW).



14 §6322. Hearing and judgment

After hearing, the court shall determine whether there has been a breach of condition in the plaintiff's mortgage, the amount due thereon, including reasonable attorney's fees and court costs, the order of priority and those amounts, if any, that may be due to other parties that may appear and whether any public utility easements held by a party in interest survive the proceedings. For purposes of this section, "public utility easements" has the same meaning as set forth in section 6321. [1991, c. 744, §3 (AMD).]

If the court determines that such a breach exists, a judgment of foreclosure and sale must issue providing that if the mortgagor or the mortgagor's successors, heirs and assigns do not pay the sum that the court adjudges to be due and payable, with interest within the period of redemption, the mortgagee shall proceed with a sale as provided. If the mortgagor or the mortgagor's successors, heirs and assigns pay to the mortgagee the sum that the court adjudges to be due and payable to the mortgagee with interest within the period of redemption, then the mortgagee shall forthwith discharge the mortgage and file a dismissal of the action for foreclosure with the clerk of the court. [RR 2013, c. 2, §27 (COR).]

On mortgages executed prior to October 1, 1975, unless the mortgage contains language to the contrary, the period of redemption shall be one year from the date of the judgment. On mortgages executed on or after October 1, 1975, the period of redemption shall be 90 days from the date of the judgment. In either case, the redemption period shall begin to run upon entry of the judgment of foreclosure, provided that no appeal is taken. [1983, c. 447, §3 (AMD).]

SECTION HISTORY

1975, c. 552, §5 (NEW). 1977, c. 618, (RPR). 1983, c. 447, §3 (AMD). 1991, c. 744, §3 (AMD). RR 2013, c. 2, §27 (COR).



14 §6322-A. Notice to tenants of foreclosure judgment

The mortgagee shall, after entry of final judgment in favor of the mortgagee, provide a copy of the foreclosure judgment to any residential tenant of the premises. Upon request from a mortgagee, the mortgagor shall provide the name, address and other contact information for any residential tenant. A residential tenant who receives written notice under this section is not required to file any responsive pleadings and must receive written notice of all subsequent proceedings including all matters through and including sale of the property. The mortgagee shall provide written notice to the residential tenant if the mortgagee knows or should know by exercise of due diligence that the property is occupied as a residential rental unit. Notice may be provided to a residential tenant by first class mail and registered mail at the residential tenant's last known address only after the mortgagee has made 2 good faith efforts to provide written notice to the residential tenant in person. A residential tenant may not be evicted unless a mortgagee institutes an action for forcible entry and detainer pursuant to section 6001 after providing the notice required by this section and after the expiration of the redemption period. This section may not be construed to prohibit an action for forcible entry and detainer in accordance with section 6001 for a reason that is not related to a judicial foreclosure action. The failure to provide the notice required by this section does not affect the validity of the foreclosure sale. [2009, c. 476, Pt. B, §8 (AMD); 2009, c. 476, Pt. B, §9 (AFF).]

SECTION HISTORY

2009, c. 402, §19 (NEW). 2009, c. 476, Pt. B, §8 (AMD). 2009, c. 476, Pt. B, §9 (AFF).



14 §6323. Sale following expiration of period of redemption

1. Procedures for all civil actions. Upon expiration of the period of redemption, if the mortgagor or the mortgagor's successors, heirs or assigns have not redeemed the mortgage, any remaining rights of the mortgagor to possession terminate, and the mortgagee shall cause notice of a public sale of the premises stating the time, place and terms of the sale to be published once in each of 3 successive weeks in a newspaper of general circulation in the county in which the premises are located, the first publication to be made not more than 90 days after the expiration of the period of redemption. Except when otherwise required under 12 Code of Federal Regulations, Section 1024.41 or any successor provision, the public sale must be held not less than 30 days nor more than 45 days after the first date of that publication. Except for sales of premises that the court has determined to be abandoned pursuant to section 6326, the public sale may be adjourned, for any time not exceeding 7 days and from time to time until a sale is made, by announcement to those present at each adjournment. For sales of premises that the court has determined to be abandoned pursuant to section 6326, the public sale may be adjourned once for any time not exceeding 7 days, except that the court may permit one additional adjournment for good cause shown. Adjournments may also be made in accordance with the requirements of 12 Code of Federal Regulations, Section 1024.41 or any successor provision. The mortgagee, in its sole discretion, may allow the mortgagor to redeem or reinstate the loan after the expiration of the period of redemption but before the public sale. The mortgagee may convey the property to the mortgagor or execute a waiver of foreclosure, and all other rights of all other parties remain as if no foreclosure had been commenced. The mortgagee shall sell the premises to the highest bidder at the public sale and deliver a deed of that sale and the writ of possession, if a writ of possession was obtained during the foreclosure process, to the purchaser. The deed conveys the premises free and clear of all interests of the parties in interest joined in the action. The mortgagee or any other party in interest may bid at the public sale. If the mortgagee is the highest bidder at the public sale, there is no obligation to account for any surplus upon a subsequent sale by the mortgagee. Any rights of the mortgagee to a deficiency claim against the mortgagors are limited to the amount established as of the date of the public sale. The date of the public sale is the date on which bids are received to establish the sales price, no matter when the sale is completed by the delivery of the deed to the highest bidder. If the property is conveyed by deed pursuant to a public sale in accordance with this subsection, a copy of the judgment of foreclosure and evidence of compliance with the requirements of this subsection for the notice of public sale and the public sale itself must be attached to or included within the deed, or both, or otherwise be recorded in the registry of deeds.

[ 2013, c. 521, Pt. C, §1 (AMD) .]

2. Additional notice requirements for civil actions commenced on or after January 1, 1995. In foreclosures by civil action commenced on or after January 1, 1995, the mortgagee shall cause notice of the public sale to be mailed by ordinary mail to all parties who appeared in the foreclosure action or to their attorneys of record. The notice must be mailed no less than 30 calendar days before the date of sale. Failure to provide notice of the public sale to any party who appeared does not affect the validity of the sale.

[ 1993, c. 544, §1 (NEW) .]

3. Extension of deadline. Upon a showing of good cause, the court may extend a deadline established by this section for the publication of the notice of sale or conducting the public sale.

[ 2009, c. 402, §20 (NEW) .]

SECTION HISTORY

1975, c. 552, §5 (NEW). 1983, c. 447, §4 (RPR). 1993, c. 373, §2 (AMD). 1993, c. 544, §1 (RPR). 2005, c. 291, §1 (AMD). 2007, c. 103, §1 (AMD). 2009, c. 402, §20 (AMD). 2013, c. 521, Pt. C, §1 (AMD).



14 §6324. Proceeds of sale

After first deducting the expenses incurred in making the sale, the mortgagee shall disburse the remaining proceeds in accordance with the provisions of the judgment. The mortgagee shall file a report of the sale and the disbursement of the proceeds therefrom with the court and shall mail a copy to the mortgagor at the mortgagor's last known address. This report need not be accepted or approved by the court, provided that the mortgagor or any other party in interest may contest the accounting by motion filed within 30 days of receipt of the report, but any such challenge may be for money only and does not affect the title to the real estate purchased by the highest bidder at the public sale. Any deficiency must be assessed against the mortgagor and an execution must be issued by the court therefor. In the event the mortgagee has been the purchaser at the public sale, any deficiency is limited to the difference between the fair market value of the premises at the time of the public sale, as established by an independent appraisal, and the sum due the mortgagee as established by the court with interest plus the expenses incurred in making the sale. Any surplus must be paid to the mortgagor, the mortgagor's successors, heirs or assigns in the proceeding. If the mortgagor has not appeared personally or by an attorney, the surplus must be paid to the clerk of courts, who shall hold the surplus in escrow for 6 months for the benefit of the mortgagor, the mortgagor's successors, heirs or assigns and, if the surplus remains unclaimed after 6 months, the clerk shall pay the surplus to the Treasurer of State to be credited to the General Fund until it becomes unclaimed under the Uniform Unclaimed Property Act, and report and pay it to the State in accordance with that Act. [2003, c. 20, Pt. T, §10 (AMD).]

SECTION HISTORY

1975, c. 552, §5 (NEW). 1983, c. 447, §5 (AMD). 1987, c. 691, §2 (AMD). 1997, c. 508, §B4 (AMD). 1997, c. 508, §A3 (AFF). 2003, c. 20, §T10 (AMD).



14 §6325. Exceptions

The method of foreclosure set forth in sections 6321 to 6324 may be used for the foreclosure of all real property mortgages, except for railroad mortgages, so called, or for indentures or deeds of trust securing bond issues of corporations wherein the method of foreclosure or sale is provided in the indenture or deed of trust or any similar instrument; provided that any such railroad mortgage, corporate indenture, deed of trust or similar instrument executed subsequent to January 1, 1976, shall be subject to this subchapter unless the applicability of this chapter is expressly negated in such instrument. The method of foreclosure set forth in sections 6321 to 6324 shall not apply to tax lien mortgages created under Title 36. [1981, c. 698, §87 (AMD).]

SECTION HISTORY

1975, c. 552, §5 (NEW). 1977, c. 564, §70 (AMD). 1981, c. 698, §87 (AMD).



14 §6326. Order of abandonment for residential properties in foreclosure

1. Plaintiff request. The plaintiff in a judicial foreclosure action may present evidence of abandonment as described in subsection 2 and may request a determination pursuant to subsection 3 that the mortgaged premises have been abandoned if:

A. More than 50% of the mortgaged premises is used for residential purposes; and [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

B. The mortgaged premises are the subject of an uncontested foreclosure action or an uncontested foreclosure judgment has been issued with respect to the premises and a foreclosure sale with respect to the premises is pending pursuant to this subchapter. An action or judgment is uncontested if:

(1) The mortgagor has not appeared in the action to defend against foreclosure;

(2) There has been no communication from or on behalf of the mortgagor to the plaintiff for at least 90 days showing any intent of the mortgagor to continue to occupy the premises or there is a document of conveyance or other written statement, signed by the mortgagor, that indicates a clear intent to abandon the premises; and

(3) Either all mortgagees with interests that are junior to the interests of the plaintiff have waived any right of redemption pursuant to section 6322 or the plaintiff has obtained or has moved to obtain a default judgment against such junior mortgagees. [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

[ 2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF) .]

2. Evidence of abandonment. For the purposes of this section, evidence of abandonment showing that the mortgaged premises are vacant and the occupant has no intent to return may include, but is not limited to, the following:

A. Doors and windows on the mortgaged premises are continuously boarded up, broken or left unlocked; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

B. Rubbish, trash or debris has observably accumulated on the mortgaged premises; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

C. Furnishings and personal property are absent from the mortgaged premises; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

D. The mortgaged premises are deteriorating so as to constitute a threat to public health or safety; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

E. A mortgagee has changed the locks on the mortgaged premises and neither the mortgagor nor anyone on the mortgagor's behalf has requested entrance to, or taken other steps to gain entrance to, the mortgaged premises; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

F. Reports of trespassers, vandalism or other illegal acts being committed on the mortgaged premises have been made to local law enforcement authorities; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

G. A code enforcement officer or other public official has made a determination or finding that the mortgaged premises are abandoned or unfit for occupancy; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

H. The mortgagor is deceased and there is no evidence that an heir or personal representative has taken possession of the mortgaged premises; and [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

I. Other reasonable indicia of abandonment. [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

[ 2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF) .]

3. Court determination of abandonment; vacation of order. The plaintiff may at any time after commencement of a foreclosure action under section 6321 file with the court a motion to determine that the mortgaged premises have been abandoned.

A. If the court finds by clear and convincing evidence, based on testimony or reliable hearsay, including affidavits by public officials and other neutral nonparties, that the mortgaged premises have been abandoned, the court may issue an order granting the motion and determining that the premises are abandoned. [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

B. The court may not grant the motion if the mortgagor or a lawful occupant of the mortgaged premises appears and objects to the motion. [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

C. The court shall vacate the order under paragraph A if the mortgagor or a lawful occupant of the mortgaged premises appears in the action and objects to the order prior to the entry of judgment. [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

[ 2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF) .]

4. Effect of court determination of abandonment. Upon the issuance of an order of abandonment under subsection 3 determining that the mortgaged premises are abandoned:

A. The foreclosure action may be advanced on the docket and receive priority over other cases as the interests of justice require; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

B. The period of redemption provided for in section 6322 is shortened to 45 days from the later of the issuance of the judgment of foreclosure and the order of abandonment; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

C. If the mortgaged premises include dwelling units occupied by tenants as their primary residence, the plaintiff shall assume the duties of landlord for the rental units as required by chapter 709 upon the later of the issuance of the judgment of foreclosure and the order of abandonment; and [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

D. The plaintiff shall notify the municipality in which the premises are located and shall record the order of abandonment in the appropriate registry of deeds within 30 days from the later of the issuance of the judgment of foreclosure and the order of abandonment. [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

[ 2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF) .]

SECTION HISTORY

2013, c. 521, Pt. B, §1 (NEW). 2013, c. 521, Pt. B, §2 (AFF).









Chapter 715: INTERPLEADER COMPACT

Subchapter 1: COMPACT

14 §6351. Purpose -- Article I

The aims of this compact are to promote comity and judicial cooperation among the states party thereto; and to relieve from undue risk and uncertainty, a person who may be subject to double or multiple liability because of the existence of adverse claimants, one or more of whom in the absence of this compact may not be subject to the jurisdiction of the adjudicating court, when such person makes all reasonable efforts to secure judicial determination and discharge of his liability.



14 §6352. Definitions -- Article II

For the purpose of this compact the following definitions shall apply:

1. State. A state shall mean

A. A state of the United States or any territory or possession of the United States and the District of Columbia acting under Article I, section 10, clause 3, of the Constitution of the United States in entering this compact with an American or a foreign jurisdiction, or

B. A state of the community of nations and any component governmental unit of such a state which under the laws thereof may validly become party to this compact.

2. Person. A person shall include any entity capable of suing or being sued in the state in which the interpleader is pending.

3. Interpleader. Interpleader shall mean a judicial procedure by which 2 or more persons who have adverse claims against a 3rd person may be required to litigate these claims in one proceeding.



14 §6353. Service of process -- Article III

1. Personal jurisdiction. Service of process sufficient to acquire personal jurisdiction may be made within a state party to this compact, by a person who institutes an interpleader proceeding or interpleader part of a proceeding in another state, party to this compact, provided that such service shall fulfill the requirements for service of process of the state in which the service is made and provided further that such service shall meet the minimum standards for service of the jurisdiction where the proceeding is pending.

2. Validity. No such service of process shall be valid unless either:

A. The subject matter of the proceeding is specific real property or tangible personal property situated within the state in which the proceeding is pending; or

B. One or more of the claimants shall be either a permanent resident or domiciliary of the state in which the proceeding is pending; or

C. A significant portion of the transaction out of which the proceeding shall have arisen shall have taken place in the state in which the proceeding is pending; or

D. One of the claimants shall have initiated the action.



14 §6354. Scope of interpleader unaffected -- Article IV

Nothing in this compact shall be construed to change any requirement or limitation on the scope of interpleader of the state in which the interpleader proceeding is pending except in relation to acquisition of personal jurisdiction.



14 §6355. Finality of judgment -- Article V

No judgment obtained against any person in any proceeding to which he had become a party by reason of service of process effected pursuant to the provisions of this compact shall be subject to attack on the ground that the adjudicating court did not have personal jurisdiction over such person.



14 §6356. Enactment -- Article VI

1. Effective date. This compact shall enter into force and effect as to a state one year from the date it has taken whatever action may be necessary pursuant to its required processes to make this compact part of the laws of such state and the appropriate authority of such state shall have deposited a duly authenticated copy of its statute, proclamation, order or similar official pronouncement having the force of law and embodying this compact as law with the appropriate officer or agency of each of the states party thereto. In the statute, proclamation, order or similar act by which a state adopts this compact, it shall specify the officer or agency with whom the documents referred to in this Article shall be deposited.

2. Applicability. Unless the statute, proclamation, order or similar act by which a state adopts this compact shall specify otherwise, and name the states with which the state intends to compact, such adoption shall apply to all other states then party to or who may subsequently become party to this compact. In the event that a state shall enter this compact with some states but not with others, the deposit of documents required by subsection 1 shall be effected only with those states to which the adopting state specifies an intention to be bound.



14 §6357. Withdrawal -- Article VII

1. Notice. This compact shall continue in force and remain binding on a party state until such state shall withdraw therefrom. To be valid and effective, any withdrawal must be preceded by a formal notice in writing of one year from the appropriate authority of that state. Such notice shall be communicated to the same officer or agency in each party state with which the notice of adoption was deposited pursuant to Article VI. In the event that a state wishes to withdraw with respect to one or more states, but wishes to remain a party to this compact with other states party thereto, its notice of withdrawal shall be communicated only to those states with respect to which withdrawal is contemplated.

2. Service of process. Withdrawal shall not be effective as to service of process accomplished pursuant to this compact prior to the actual date of withdrawal.

3. Adoption. Any state receiving a notice of adoption from another state may by action of its executive head within a year from the receipt of such notice in the manner provided for withdrawal in subsection 1 specify its intention not to be bound to the state depositing such notice and such adoption thereupon shall not be binding upon the state so acting.



14 §6358. Severability and construction -- Article VIII

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state, or in the case of a component governmental unit, to the constitution of the state of which it is a part, or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held invalid or contrary to the constitution of any government participating therein the compact shall remain in full force and effect as to the remaining governments and in full force and effect as to the government affected as to all severable matters. It is the intent that the provisions of this compact shall be reasonably and liberally construed.






Subchapter 2: PROVISIONS RELATING TO COMPACT

14 §6401. Ratification

The Interpleader Compact is approved, ratified, adopted and entered into by this State as a party state to take effect between this State and any other state or states as defined in said compact when entered into in accordance with the terms of said compact by said other state or states and not disapproved by the Governor of this State under Article VII, subsection 3, of such compact.



14 §6402. Secretary of State as receiving officer

The Secretary of State is hereby designated as the officer to receive all documents deposited pursuant to Articles VI and VII. The Secretary of State is directed to act as the repository for all such documents and to keep and make available upon request a complete list of the states with which this State is party to the Interpleader Compact, together with such other information as may be in his possession concerning the status of such compact in respect to enactment and withdrawals therefrom.



14 §6403. Duties of Governor

As used in Article VII, subsection 3, of the Interpleader Compact, the phrase "executive head" shall mean the Governor of this State. In the event that the Governor shall take any action pursuant to Article VII, subsection 3, of such Interpleader Compact, he shall promptly notify the Secretary of State and shall deposit with him copies of any and all official communications and documents relating to such action. The Governor shall take appropriate action pursuant to Article VII, subsection 3, of the Interpleader Compact so as not to become party thereto with any state not recognized by the United States of America or with any state the features of whose legal system make the equitable operation of said compact impracticable.









Chapter 717: NATURALIZATION AND CITIZENSHIP

14 §6451. Jurisdiction; applications for naturalization

The Superior Court shall have jurisdiction of applications for naturalization. No other court established by this State shall entertain any primary or final declaration or application made by or in behalf of an alien to become a citizen of the United States or entertain jurisdiction of the naturalization of aliens.



14 §6452. -- petitions for declaration of citizenship

The Superior Court shall have jurisdiction to hear and determine complaints of persons alleging themselves to be citizens, resident and domiciled inhabitants of this State and praying a judicial declaration of such citizenship, residence and domicile. Such complaints shall set forth the grounds upon which the application is based, shall be supported by such evidence as the court shall deem necessary and shall be filed, heard and determined in the county in which the plaintiff claims residence. If such plaintiff desires a jury trial upon his complaint, he may indorse a request therefor upon the complaint at the time of entry and shall thereupon be entitled to the same.



14 §6453. Notice to Attorney General

Notice of said complaint shall be given to the Attorney General by causing an attested copy of the same to be served upon him by an officer qualified to serve civil process, and the Attorney General may appear and be heard thereon. [1971, c. 544, §48 (AMD).]

SECTION HISTORY

1971, c. 544, §48 (AMD).



14 §6454. Change of residence

In the event of a subsequent change of residence on the part of any person so declared to be a citizen of this State, said court shall have jurisdiction and authority upon complaint therefor and like proceedings had to make a judicial declaration of such change of residence, and decree that the former judgment entered in such case shall thereafter be of no force and effect.






Chapter 719: PARTITION OF REAL ESTATE

14 §6501. Civil action

Persons seized or having a right of entry into real estate in fee simple or for life, as tenants in common or joint tenants, may be compelled to divide the same by a civil action for partition.



14 §6502. Form

Persons entitled as provided in section 6501, and those in possession or having a right of entry for a term of years, as tenants in common, may commence an action for partition in the Superior Court or District Court held in the county where such estate is by a complaint, clearly describing it and stating whether it is a fee simple, for life or for years, and the proportion claimed by them, the names of the other tenants in common and their places of residence, if known, and whether any or all of them are unknown. [1989, c. 392, §3 (AMD).]

SECTION HISTORY

1989, c. 392, §3 (AMD).



14 §6503. Service of process; publication

Service of process shall be made as in other civil actions and notice by publication to tenants whose identity or whereabouts are unknown shall be given as in other actions where publication is required.



14 §6504. Persons not notified; pleadings

A person interested and not named in the complaint, or out of the State, and not so notified as to enable him to appear earlier, may, in the discretion of the court, be permitted to appear and defend at any time before final judgment on such terms as may be imposed. Any defendant may, jointly with others or separately, allege in his answer any matter tending to show that partition ought not to be made as prayed for.



14 §6505. Guardians and agents

When an infant or mentally ill person, living in the State, has no guardian and appears to be interested, the court shall appoint a guardian ad litem for him and shall appoint an agent for persons interested who had been out of the State for one year before the action was commenced and do not return before judgment for the partition is to be made and have no actual notice of the actions.



14 §6506. Tenants in common of sawmills

Tenants in common of a sawmill may have a division of the time during which each may occupy according to his interest, as partition is made of an estate. The court may make all necessary decrees in relation thereto.



14 §6507. Defendant claiming part; separate trial

When it appears from the pleadings that one or more defendants claim to be seized of the whole of a specific parcel of the premises of which partition is prayed, there may first be a separate trial of that question only, at the discretion of the presiding justice. When it appears on trial that any defendant has no interest in the estate, he shall be heard no further and the plaintiff shall recover of him the costs of the trial.



14 §6508. Costs

When a plaintiff is found to own a less share than is claimed in his complaint, he shall have partition of such share, but the defendant recovers costs. When found entitled to have partition of the share claimed, he recovers costs of the defendant. In such cases or on default, a judgment that partition be made shall be entered. In all other cases, including default of the defendant or defendants, when judgment for partition is given, the court, after notice to all parties in interest, may, in the discretion of the presiding justice, apportion the costs between the plaintiff and defendant or defendants or allow the plaintiff to recover costs of the proceedings against the defendant or defendants to be taxed the same as in a civil action, and execution may be issued therefor.



14 §6509. Joinder or severance; death or conveyance

The owners may join or sever in their complaints. When they join and one dies or conveys his share, or when a several plaintiff dies or conveys his share, the complaint, by leave of court, may be amended by erasing his name and inserting the names of his heirs, devisees or grantees, and they may proceed with the action for their respective shares.



14 §6510. Death of defendant

The action is not abated by the death of a party defendant. His heirs or devisees or, if the estate is for a term of years, his executor or administrator may be cited to appear, and upon service on them, they shall become parties to the proceedings. The court may order such judgment, and with such costs, as the law and facts require.



14 §6511. Commissioners; appointment

After judgment that partition be made, the court shall appoint 3 or 5 disinterested persons as commissioners to make partition and set off to each his share, which shall be expressed in the warrant. Their shares may be set off together or in one tract, or the share of each may be assigned to him, at his election.



14 §6512. Oath

Before proceeding to discharge their duty, the commissioners shall be sworn to the faithful and impartial performance of it. The dedimus justice before whom they are sworn shall make his certificate thereof on the back of their warrant. [1987, c. 736, §18 (AMD).]

SECTION HISTORY

1987, c. 736, §18 (AMD).



14 §6513. Notice; majority report

The commissioners shall give reasonable notice of the time and place for making partition to all concerned who are known and within the State. They must all be present at the performance of their duties but the report of a majority is valid.



14 §6514. Exclusive possession of part; improvements

When one of the tenants in common, by mutual consent, has had the exclusive possession of a part of the estate and made improvements thereon, his share shall be assigned from or including such part. The value of the improvements made by a tenant in common shall be considered and the assignment of shares be made in conformity therewith. When any person shall have heretofore made or shall hereafter make improvements upon a part of any real estate with the consent of the owners thereof, or any of them, and such person shall have thereafter become a tenant in common of such real estate, his share shall be assigned from or including such part, and the value of the improvements so made shall be considered and the assignment of shares made in conformity therewith.



14 §6515. Parcel of greater value than share

When any parcel of the estate to be divided is of greater value than either party's share and cannot be divided without great inconvenience, it may be assigned to one party by his paying the sum of money awarded to the parties who have less than their shares, but the report shall not be accepted until the sums so awarded are paid or secured to the satisfaction of the parties entitled thereto.



14 §6516. Expenses apportioned

An account of all the charges and expenses attending the partition shall, on request of any plaintiff, be presented to the court, and the presiding justice shall determine, after notice to all concerned, the equitable proportion thereof to be paid by the several owners in the lands of which partition has been made, and execution therefor may be issued against any owner neglecting to pay.



14 §6517. New partition; excessive share or value

If a share larger than his real interest or more than equal in value to his proportion is set off to a part owner, an aggrieved part owner, who at the time of partition was out of the State and was not notified in season to prevent it, his heirs or assigns, may within 3 years thereafter apply to the court that made the partition and it shall cause a new partition to be made.



14 §6518. -- persons out of State

When a person to whom a share was left was out of the State when the partition was made and was not notified in season to prevent it, he may, within 3 years after final judgment, apply to the same court for a new partition. If it appears that the share left for him was less than he was entitled to, or that it was not equal in value to his proportion of the premises, the court may order a new partition as provided in section 6520.



14 §6519. -- persons evicted of share

When a person to whom a share has been assigned or left is evicted by an elder and better title than that of the parties to the judgment, he is entitled to a new partition of the residue, as if no partition had been made.



14 §6520. -- excess removed

In such new partition, so much shall be taken from any share as the same shall be adjudged to be in excess of its just proportion of the whole, estimated as in the condition when first divided, and no more. If improvements have been made on the part taken off, reasonable satisfaction therefor, to be estimated by the commissioners, shall be made to him who made the improvements, by him to whose share they are added. The court may issue execution therefor and for costs of the new partition.



14 §6521. Report and judgment

Commissioners in all cases shall make and sign a written return of their proceedings, and make return thereof with their warrant to the court from which it issued. Their report may be confirmed, recommitted or set aside, and new proceedings be had as before. When confirmed, judgment must be entered accordingly and recorded by the clerk and by the register of deeds of the district where the estate is. [2005, c. 683, Pt. A, §19 (AMD).]

Such judgment is conclusive on all rights of property and possession of all parties and privies to the judgment, including all persons who might have appeared and answered, except as provided.

SECTION HISTORY

2005, c. 683, §A19 (AMD).



14 §6522. Claimant not a party; judgment ineffective

When a person not a party to the proceedings claims to hold the premises described or any part thereof, in severalty, he is not precluded by the judgment for partition, but may bring his action therefor as if no such judgment had been rendered.



14 §6523. Rights of nonparties to action

When a person, not a party to the proceedings, claims a share assigned to or left for a part owner, he is concluded so far as it respects the assignment of the share, but he is not prevented from maintaining an action within the time in which it might have been brought if no judgment for partition had been rendered, for the share claimed, against the tenant in possession, the same as if the plaintiff had claimed the piece demanded, instead of an undivided part of the whole.



14 §6524. Part owners receiving no share

When a person, not a party to the proceedings, to whom no share was assigned or left, claims to have been a part owner of the estate, he is concluded so far as it respects the partition, but not from maintaining an action against each person holding a share, for his proportion of each share as owned before partition was made.



14 §6525. Rights of mortgagees or lienors

A person having a mortgage, attachment or other lien on the share in common of a part owner shall be concluded by the judgment, so far as it respects the partition, but his mortgage or lien remains in force on the part assigned or left to such part owner.






Chapter 721: PENAL BONDS

14 §6601. Actions on bonds and recognizances; jury to assess damages

In actions on bond or contract in a penal sum for the performance of covenants or agreements or on a recognizance to prosecute an appeal, when the jury finds the condition broken, they shall estimate the plaintiff's damages and judgment shall be entered for the penal sum, and execution shall issue for such damages and costs.



14 §6602. Sureties on official bond may defend

Sureties upon official bonds may appear and defend in actions against their principal whenever such sureties may ultimately be liable upon such bonds.






Chapter 723: PROCEEDINGS TO QUIET TITLE

14 §6651. Summary proceedings

A person in possession of real property, claiming an estate of freehold therein or an unexpired term of not less than 10 years, or a person who has conveyed such property or any interest therein with covenants of title or warranty, upon which he may be liable, may, if he or those under whom he claims or those claiming under him have been in uninterrupted possession of such property for 4 years or more, bring an action in the Superior Court, or in the District Court in the county or district respectively in which said real property lies, setting forth his estate, stating the source of his title, describing the premises, and averring that an apprehension exists that persons named in the complaint, or persons unknown claiming as heirs, devisees or assigns, or in any other way, by, through or under a person or persons named in the complaint, claim or may claim some right, title or interest in the premises adverse to his said estate; and that such apprehension creates a cloud upon the title and depreciates the market value of the property; and praying that such persons be summoned to show cause why they should not bring an action to try their title to the described premises. If any such supposed claimants are unknown, the plaintiff or his attorney shall so allege under oath, but the truth of the allegation shall not after decree has been filed be denied for the purpose of defeating the title established thereby. A person in the enjoyment of an easement is in possession of real property within the meaning and for the purposes of this section. [1971, c. 117, §2 (AMD).]

SECTION HISTORY

1971, c. 117, §2 (AMD).



14 §6652. Petition to remove easement

A person in possession of real property, claiming an estate of freehold therein or an unexpired term of not less than 10 years, or a person who has conveyed such property or any interest therein with covenants of title or warranty, upon which he may be liable, may, if he or those under whom he claims or those claiming under him have been in uninterrupted possession of such property for 4 years or more, bring an action in the Superior Court, or in the District Court in the county or district respectively in which said real property lies, by complaint setting forth his estate, describing the premises and averring that an apprehension exists that persons named in the complaint, or persons unknown, claim by continued and uninterrupted use for 20 years or more, by grant, prescription, custom or in any other way, an easement through or on such real property adverse to the estate of the said plaintiff and that such apprehension creates a cloud upon the title and depreciates the market value of such property; and praying that such persons be summoned to show cause why they should not bring an action to determine their legal rights in and to such easement over or upon said real estate. If such supposed claimants are unknown, the plaintiff or his attorney shall so allege under oath, but the truth of the allegation shall not after the decree has been filed be denied for the purpose of defeating the title established thereby. [1971, c. 117, §3 (AMD).]

SECTION HISTORY

1971, c. 117, §3 (AMD).



14 §6653. Complaint; grantee as party

An action under either section 6651 or 6652 shall be brought in the county or district respectively in which the real estate lies. Service in such action shall be made as in other actions on all supposed known claimants residing either in the State or outside the State, and notice to persons who are unascertained, not in being or unknown shall be given by publication as in other actions where publication is required, unless the court on motion permits posting in such public places as the court may direct in lieu of all or part of the publication ordinarily required. Upon the filing of the complaint the clerk of courts in the county, or the clerk of the District Court in the district respectively where such proceedings are pending shall file a certificate in the registry of deeds in the county or district where said land is situated, setting forth the names of the parties, the date of the complaint and the filing thereof and the description of the real estate as given in the complaint, which said certificate shall be recorded by the register of deeds, who shall receive therefor the same fee as for recording a deed. The action shall not be abated by the death of any party thereto, nor by the conveyance of the premises by deed recorded after said certificate is recorded. The grantee of any defendant named or described in the complaint, or any person claiming under such grantee, may voluntarily appear and become a party, and make any defense that would have been open to the defendant under whom he claims. If any person who becomes such grantee by conveyance recorded after the filing of the certificate does not voluntarily appear, no such conveyance by the defendant shall be given in evidence, either in the proceedings on the complaint or in any action brought thereunder to try title to the premises as provided in section 6654, and the issue shall be determined as though no such conveyance were made. [1971, c. 117, §4 (AMD).]

SECTION HISTORY

1971, c. 117, §4 (AMD).



14 §6654. Appearance of interested parties

If any person so summoned appears and claims title or an easement in the premises, or voluntarily appears as aforesaid and claims title or such easement, he shall by answer show cause why he should not be required to bring an action and try such title, or his title to such easement. The court shall make such decree respecting the bringing and prosecuting of such action as seems equitable and just. If any person so summoned appears and disclaims all right and title adverse to the plaintiff, he recovers his costs. If the court upon hearing finds that the allegations of the complaint are true and that notice by publication has been given as ordered, it shall make and enter a decree that all persons named in the complaint and all persons alleged to be unknown claiming by, through or under persons so named, and all persons named as grantees in any deed given by the defendant and recorded after the filing of the certificate, and all persons claiming under such grantee who have not so appeared, or who, having appeared, have disclaimed all right and title adverse to the plaintiff, or who, having appeared, shall disobey the order of the court to bring an action and try their title, shall be forever debarred and estopped from having or claiming any right or title adverse to the plaintiff in the premises described in the complaint; which decree shall within 30 days after it is finally granted be recorded in the registry of deeds for the county or district where the land lies, and shall be effectual to bar all right, title and interest, and all easements, of all persons, whether adults or minors, upon whom notice has been served, personally or by publication, and all persons named as grantees in any deed given by the defendant and recorded after the filing of said certificate and all persons claiming under such grantees. The court may in its discretion appoint agents or guardians ad litem to represent minors or other supposed claimants. If any person appears and claims an easement, however acquired, in such premises, he may bring an action to try the title thereto, alleging in his complaint how said easement was acquired and issue shall be framed accordingly. Any party may at his option assert such title or such easement by counterclaim in the plaintiff's action, but he shall not be required to do so. Trial of any action brought pursuant to a decree hereunder or of any counterclaim asserting such title or such easement shall be by jury, if brought in the Superior Court, unless waived. [1971, c. 117, §5 (AMD).]

SECTION HISTORY

1971, c. 117, §5 (AMD).



14 §6655. Description of unknown persons

If, in an action to quiet or establish the title to land situated in this State or to remove a cloud from the title thereto, the plaintiff, or those under whom he claims, has been in uninterrupted possession of the land described in the complaint for 4 years or more, claiming an estate of freehold therein, and seeks to determine the claims or rights of any persons who are unascertained, not in being, unknown or out of the State, or who cannot be actually served with process and made personally amenable to the decree of the court, such persons may be made defendants and, if they are unascertained, not in being or unknown, they may be described generally as the heirs or legal representatives of A.B., or such persons as shall become heirs, devisees or appointees of C.D., a living person, or persons claiming under A.B. It shall not be necessary for the maintenance of such action that the defendants shall have a claim or the possibility of a claim resting upon an instrument, the cancellation or surrender of which would afford the relief desired; but it shall be sufficient that they claim or may claim by purchase, descent or otherwise, some right, title, interest or estate in the land which is the subject of the action and that their claim depends upon the construction of a written instrument or cannot be met by the plaintiffs without the production of evidence. Two or more persons who claim to own separate and distinct parcels of land in the same county by titles derived from a common source, or 2 or more persons who have separate and distinct interests in the same parcel, may join as plaintiffs in any action brought under this section.



14 §6656. Service on missing defendant; agent; expenses

Service in such action shall be as provided in section 6653. Notice given under this section shall be constructive service on all the defendants. If, after notice has been given or served as ordered by the court and the time limited in such notice for the appearance of the defendants has expired, the court finds that there are or may be defendants who have not been actually served with process and who have not appeared in the action, it may of its own motion, or on the representation of any party, appoint an agent, guardian ad litem or next friend for any such defendant, and if any such defendants have or may have conflicting interests, it may appoint different agents, guardians ad litem or next friends to represent them. The cost of appearance of any such agent, guardian ad litem or next friend, including the compensation of his counsel, shall be determined by the court and paid by the plaintiff, against whom execution may issue therefor in the name of the agent, guardian ad litem or next friend.



14 §6657. Proceedings in court

After all the defendants have been served with process or notified as provided in section 6656, and after the appointment of an agent, guardian ad litem or next friend, if such appointment has been made, the court may proceed as though all the defendants had been actually served with process. Such action shall be a proceeding in rem against the land, and a decree establishing or declaring the validity, nature or extent of the plaintiff's title may be entered, and shall operate directly on the land and shall have the force of a release made by or on behalf of all defendants of all claims inconsistent with the title established or declared thereby. This section and sections 6655 and 6656 shall not prevent the court from exercising jurisdiction in personam against the defendants who have been actually served with process and who are personally amenable to its decrees.



14 §6658. Action by owners of wild land

Any person or persons claiming an estate of freehold in wild lands or in an interest in common and undivided therein, if the plaintiff and those under whom he claims has for 4 years next prior to the filing of the complaint held such open, exclusive, peaceable, continuous and adverse possession thereof as comports with the ordinary management of wild lands in this State, may maintain an action to quiet or establish the title thereto or to remove a cloud from the title thereto, as provided in sections 6655 to 6657.



14 §6659. Action by abutters of discontinued road or way

Any person or persons claiming an estate of freehold in a discontinued road or way, or in a portion thereof, or an interest in common and undivided therein, may maintain an action as provided in sections 6651 to 6654, or as provided in sections 6655 to 6657 in regard to said discontinued road or way, or portion thereof, without the need or necessity of showing 4 years of possession next prior to the filing of the complaint, provided that the claim of said person or persons to the discontinued road or way, or portion thereof, is based upon fee simple ownership of the land immediately adjoining said discontinued road or way. [1971, c. 577, (NEW).]

SECTION HISTORY

1971, c. 577, (NEW).



14 §6660. Burden of proof

In the trial of any action regarding title to a discontinued road or way, or portion thereof, brought pursuant to a decree under section 6654 or pursuant to sections 6655 to 6657, or of a counterclaim asserted pursuant to section 6654, the burden of proof concerning the construction of any deed or conveyance shall be borne by the party which is adverse to the party so owning said land immediately adjoining the discontinued road or way. [1971, c. 577, (NEW).]

SECTION HISTORY

1971, c. 577, (NEW).



14 §6661. Application

Sections 6659 and 6660 apply only in built-up areas as defined in Title 29-A, section 2074, subsection 2 in such cities and towns whose population exceeds 5,000 according to the last Federal Decennial Census. [1995, c. 65, Pt. A, §42 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

SECTION HISTORY

1971, c. 577, (NEW). 1977, c. 78, §112 (AMD). 1995, c. 65, §A42 (AMD). 1995, c. 65, §§A153,C15 (AFF).



14 §6662. Extinguishment of mineral rights

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Mineral" means all naturally occurring mineral deposits, including hydrocarbons and peat, but excluding sand, gravel and water. [1983, c. 189, (NEW).]

B. "Mineral interest" means the interest in minerals which is created by an instrument transferring by grant, assignment, lease or otherwise, any interest in any mineral. [1983, c. 189, (NEW).]

C. "Use of the mineral interest" means:

(1) Payment of rents or royalties for the option or exercise of mineral rights;

(2) Payment of any excise tax under Title 36, sections 2851 to 2865;

(3) Extraction of minerals from the ground in quantities in excess of that necessary to conduct exploratory activity; or

(4) Filing of a statement of claim under subsection 3. [1983, c. 189, (NEW).]

[ 1983, c. 189, (NEW) .]

2. Claim. A person claiming an estate in a mineral interest may maintain an action, as provided in sections 6651 to 6654 or sections 6655 to 6657, without the necessity of showing 4 years of possession next prior to filing of that complaint, provided that the person is the fee simple owner of the land which is subject to that interest.

[ 1983, c. 189, (NEW) .]

3. Assertion of claim. An owner, assignee or lessee of a mineral interest may file a statement of claim with the registrar of deeds of the county in which the land subject to the mineral interest is located. The claim shall contain his name and address, a description of the land that is subject to that interest and a legal description of the mineral interest.

[ 1983, c. 189, (NEW) .]

4. Court; finding. The court, in an action brought under subsection 2, shall find that the mineral interest is extinguished and shall order that title to the mineral interest is in the complainant if:

A. The owner, assignee or lessee of the mineral interest has failed to make use of the mineral interest during a period of 50 consecutive years next prior to the filing of the complaint; and [1983, c. 189, (NEW).]

B. Two years have passed since notice of the complaint under subsection 2 was served and the owner, assignee or lessee of the mineral interest has not filed a statement of claim under subsection 3 during that period. [1983, c. 189, (NEW).]

[ 1983, c. 189, (NEW) .]

SECTION HISTORY

1983, c. 189, (NEW).



14 §6663. Claim of prescriptive easement over abandoned way (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 677, §1 (NEW). 1995, c. 244, §1 (RP).






Chapter 725: REAL ACTIONS

Subchapter 1: GENERAL PROVISIONS

14 §6701. Recovery of estates by real action

Any estate in fee simple, in fee tail, for life or for any term of years may be recovered by a real action.



14 §6702. Plaintiff must have right of entry

No such action shall be maintained unless, at the time of commencing it, the plaintiff had such right of entry. No descent or discontinuance shall defeat any right of entry for the recovery of real estate.



14 §6703. Recovery of specific or undivided part

The plaintiff may recover a specific part or undivided portion of the premises to which he proves a title, although less than he demanded.



14 §6704. Writs of possession; judgment conclusive

If the plaintiff recovers judgment in any such case, the court may order one or more writs of possession to issue, as may be necessary, against all such as have been so notified, whether they appeared and defended or not; and such judgment is conclusive on them.

Within 30 days after the judgment is recovered, the clerk of the court from which the judgment issues shall forward to the registry of deeds in the county where the real estate is situated a true copy of the property described in the judgment, together with the names of the parties, the date of judgment and the term of court in which the judgment was rendered, and the register of deeds receiving such copy shall forthwith file the same, minuting thereon the time of the reception thereof, and record in the same manner as a deed of real estate, and the fee of the clerk of the court for preparing the copy shall be $1 and the register of deeds shall be paid the fee set in Title 33, section 751 for entering and recording the same. Such sums shall be paid by the plaintiff. [1981, c. 279, §8 (AMD).]

SECTION HISTORY

1981, c. 279, §8 (AMD).



14 §6705. Election by plaintiff to abandon

Judgment on such verdict shall not be entered for 10 days or such further time as the court may order, during which time the plaintiff may make his election on record to abandon the premises to the defendant at the value estimated by the jury and file with the clerk for the use of the defendant a bond in the penal sum of 3 times the estimated value of the premises, with sureties approved by the court, conditioned to refund such estimated value, with interest, to the defendant, his heirs or assigns, if they are evicted from the land within 20 years by a title better than that of the plaintiff. If such election is made and bond filed, judgment shall be rendered against the defendant for the sum so estimated by the jury, and costs.



14 §6706. Installment payments by defendant

At the end of one year, execution may issue for such sum with one year's interest thereon and costs, unless the defendant shall have deposited with the clerk of the court for the plaintiff's use, one year's interest on said sum, and 1/3 of the principal sum, and all the costs, if taxed and filed, and in that case no execution shall issue at the time.

If within 2 years after the rendition of judgment, the defendant pays one year's interest on the balance of the judgment due and 1/3 of the original judgment, execution shall be further stayed. Otherwise it may issue for 2/3 of the original amount of the judgment and interest thereon.

If the defendant, within 3 years after judgment, pays into the clerk's office the remaining 1/3 and interest thereon, having made the other payments, execution shall never issue. Otherwise, it may issue for the 1/3 and one year's interest thereon. The premises shall be held as security for the amount of the judgment, liable to be taken in execution for the amount and interest, until 60 days after an execution might have issued, notwithstanding any intermediate conveyance, attachment or seizure upon execution; and such execution may be extended on said land or any part of it; or it may be sold on execution like an equity of redemption; in either case, subject to the right of redemption as in those cases. An execution or writ of possession may issue at any time within 3 months after default of payment by the defendant, in cases mentioned in this section, although it is more than a year after the rendition of judgment.



14 §6707. Defendant's remedy if evicted

If the defendant or his heirs are evicted by a better title from the land so abandoned to him, and they had notified the plaintiff or his heirs to aid them in their defense against such title, they, their executors or administrators may recover back the money so paid, with lawful interest, of said plaintiff or his representatives; but if no notice was given, the defendant, in an action against the original plaintiff to recover the price paid for the premises, may show that he was evicted by a title better than that of the plaintiff.



14 §6708. Commitment of waste after judgment prohibited

No defendant, after judgment is entered against him for the appraised value of the premises, shall unnecessarily cut wood, take away timber or make any strip or waste on the land until the amount of such judgment is satisfied.



14 §6709. Disqualification of juror interested in similar questions

No person who, as proprietor or occupant, is interested in a similar question shall sit as juror in the trial of a cause when the value of buildings and improvements made on the demanded premises, and the value of the premises, are to be estimated.



14 §6710. View by jury

Either party may have a view by the jury of the place in question, if in the opinion of the court it is necessary to a just decision. The party moving for it shall advance to the jury such sum as the court orders, to be taxed against the adverse party if the cause is decided against him on the merits or through his default.



14 §6711. Demand for life estate

If the plaintiff claims an estate for life only in the premises and pays a sum allowed to the defendant for improvements, he or his executor or administrator, at the termination of his estate, is entitled to receive of the remainderman or reversioner the value of such improvements as they then exist; and shall have a lien therefor on the premises as if they had been mortgaged for its payment, and may keep possession until it is paid. If the parties cannot agree on the existing value, it may be settled as in case of the redemption of mortgaged real estate.



14 §6712. Impeachment of plaintiff's title deeds

In all actions respecting lands or any interest therein, a title deed offered in evidence may be impeached by the defendant as obtained by fraud, where the grantor, if a party, could impeach it, if the defendant has been in the open, peaceable and adverse possession of the premises for 20 years.






Subchapter 2: PARTIES

14 §6751. Joinder of plaintiffs

Persons claiming as tenants in common or joint tenants may all, or any 2 or more, join in an action for recovery of lands, or one may sue alone.



14 §6752. Guardians for minors

In such case, if any heir is a minor, the court shall order notice to the guardian, and may appoint a guardian ad litem, if necessary, and direct all necessary amendments in the forms of proceeding.






Subchapter 3: DISSEIZORS

14 §6801. Disseizor defined

Every person alleged to be in possession of the premises demanded in such action, claiming any freehold therein, may be considered a disseizor for the purpose of trying the right.



14 §6802. Defendant ousting plaintiff deemed disseizor

If the person in possession has actually ousted the plaintiff or withheld the possession, he may, at the plaintiff's election, be considered a disseizor for the purpose of trying the right, although he claims an estate therein less than a freehold.






Subchapter 4: SURVEYORS

14 §6851. Court may appoint and protect surveyors

The court may appoint a surveyor to run lines and make plans of lands demanded in a real or mixed action, or in an action in which the title to land is involved, as shown by the pleadings filed, on motion of either party. If he is prevented by force, menaces or fear from performing the duties assigned him, the court may issue a warrant to the sheriff, commanding him with suitable aid to prevent such opposition. In the execution of such warrant, he may exercise all the power pertaining to his office. All persons refusing their aid when called for by him are liable to the same penalties as in like cases.



14 §6852. Fees of surveyor; determination of amount paid by parties

The amount of the fees and necessary expenses of the surveyor shall be fixed and determined by the court upon the acceptance of the report, and shall be paid as follows: After notice to all parties and a hearing held thereon, the court may fix and determine the amount to be paid by the parties to the action, or by either of the parties, and the amount determined to be due from the parties, or by either of the parties, shall have the force and effect of a judgment in favor of the surveyor against the parties or either of the parties and any execution upon the judgment may run against the body of the party or of either of the parties. [1983, c. 191, (AMD).]

SECTION HISTORY

1977, c. 72, (AMD). 1983, c. 191, (AMD).






Subchapter 5: PROOF

14 §6901. Proof of seizin

The plaintiff need not prove an actual entry under his title; but proof that he is entitled to an estate in the premises and that he has a right of entry therein is sufficient proof of his seizin.



14 §6902. Degree of proof to recover

If the plaintiff proves that he is entitled to an estate in the premises and had a right of entry therein when he commenced his action, he shall recover the premises, unless the defendant proves a better title in himself.






Subchapter 6: RENTS, PROFITS AND IMPROVEMENTS

14 §6951. Meaning of possession and improvement

A possession and improvement of land by a defendant are within the meaning of this chapter, although a portion of it is woodland and uncultivated, and although not wholly surrounded by a fence or rendered inaccessible by other obstructions, if they have been open, notorious, exclusive and comporting with the usual management and improvement of a farm by its owner.



14 §6952. Determination of rents and profits

The rents and profits for which the defendant is liable are the clear annual value of the premises while he was in possession, after deducting all lawful taxes paid by him and the necessary and ordinary expenses of repairs, cultivation of the land or collection of the rents and profits.



14 §6953. Allowance for improvements

In estimating the rents and profits, the value of the use by the defendant of improvements made by himself or by those under whom he claims shall not be allowed to the plaintiff.



14 §6954. Defendant not liable for over 6 years' rents

The defendant is not liable for the rents and profits for more than 6 years, nor for waste or other damage committed before that time, unless the rents and profits are allowed as an offset to his claim for improvements.



14 §6955. Recovery of damages against other persons

Nothing herein contained shall prevent the plaintiff from maintaining an action for mesne profits or for damage to the premises against any person, except the defendant in a real action who has had possession of the premises or is otherwise liable to such action.



14 §6956. Betterments allowed after 6 years' possession

When the demanded premises have been in the actual possession of the defendant or of those under whom he claims for 6 successive years or more before commencement of the action, such defendant shall be allowed a compensation for the value of any buildings and improvements on the premises made by him or by those under him whom he claims, to be ascertained and adjusted as provided.



14 §6957. Tenant ousted after 6 years may recover for improvements

When a person makes entry into lands or tenements of which the tenant in possession, or those under whom he claims, have been in actual possession for 6 years or more, and withholds from such tenant the possession thereof, the tenant may recover of the person so entering, or of his executor or administrator, the increased value of the premises by reason of the buildings and improvements made by the tenant or by those under whom he claims, to be ascertained by the principles hereinbefore provided. These provisions extend to the grantee or assignee of the tenant in dower and of any other life estate. A lien is created on the premises in favor of such claim, to be enforced by an action commenced within 3 years after such entry. It is no bar to such action if the tenant, to avoid cost, yields to the superior title.



14 §6958. Defendant may have betterments

The defendant shall have the benefit of this chapter as to the increased value of premises when the cause, including all real actions brought by a reversioner or remainderman, or his assigns, after the termination of a tenancy in dower, or any other life estate, against the assignee or grantee of the tenant of the life estate, or against his heirs or legal representatives, is determined in favor of the plaintiff.



14 §6959. Request of either party for appraisal of improvements

The responsive pleading of the defendant shall state as a counterclaim any claim which he has to compensation for buildings and improvements on the premises and may request an estimation by the jury of the increased value of the premises by reason thereof. The plaintiff may file a request, in writing, that the jury would estimate what would have been the value of the premises at the time of trial, if no buildings had been erected, improvements made or waste committed. Both these estimates they shall make and state in their verdict. The jury shall allow for no buildings or improvements, except those that they find were made by the defendant, his grantor or assignor, and were judicious and proper under the circumstances.



14 §6960. Valuation of betterments

If the defendant, so claiming, alleges and proves that he and those under whom he claims have had the premises in actual possession for more than 20 years prior to the commencement of the action, the jury may find that fact. In estimating the value of the premises, if no buildings had been erected or improvements made thereon, they shall find and state in their verdict what was the value of the premises when the defendant or those under whom he claims first entered thereon. The sum so found shall be deemed the estimated value of the premises. In estimating the increased value by reason of the buildings and improvements, the jury shall find and state in their verdict the value of the premises at the time of the trial, above their value when the defendant or those under whom he claims first entered thereon. The sum so found and stated shall be taken for the buildings and improvements.



14 §6961. No abandonment; payment for improvements

When the plaintiff does not elect so to abandon the premises, no writ of possession shall issue on his judgment, nor a new action be sustained for the land unless, within one year from the rendition thereof, he pays to the clerk or to such person as the court appoints for the use of the defendant, the sum assessed for the buildings and improvements, with interest thereon.



14 §6962. Restriction of right to betterments

Nothing contained in this chapter concerning rents and profits, or the estimate and allowance of the value of the buildings and improvements, shall extend to any action between a mortgagor and mortgagee, their heirs and assigns, or to any case where the defendant or the person under whom he claims entered into possession of the premises and occupied under a contract with the owner, which was known to the defendant when he entered.



14 §6963. Agreement on reference as to value of improvements

When the parties agree that the value of the buildings and improvements on the land demanded, and the value of the land, shall be ascertained by persons named on the record for that purpose, their estimate, as reported by them and recorded, is equal in its effect to a verdict.



14 §6964. Proposal of value for premises and betterments by defendant; effect

When the defendant, at any stage of such action, files a statement in open court consenting to a sum at which the buildings and improvements and the value of the demanded premises may be estimated, if the plaintiff consents thereto, judgment shall be rendered accordingly, as if such sums had been found by verdict; but if the plaintiff does not consent, and the jury does not reduce the value of the buildings and improvements below the sum offered, nor increase the value of the premises above the sum offered, he shall recover no costs after such offer; but the defendant shall recover his costs after such offer and have judgment and execution therefor, subject to section 6965.



14 §6965. Setoff of costs against improvements

In all cases where the plaintiff does not abandon the premises to the defendant, the court may, on written application of either party during the term when judgment is entered, order the costs recovered by the plaintiff to be setoff against the appraised value of the buildings and improvements on the land. A record of this order shall be made, and the court shall thereupon enter judgment according as the balance is in favor of one party or the other.






Subchapter 7: COSTS

14 §7051. Allowance and execution

Execution shall issue as in other cases for such damages as have been recovered and for full costs to the prevailing party. The court may order execution for costs to be issued against the goods and estate of a deceased party in the hands of his executor or administrator, or otherwise, according to the legal rights and liabilities of the parties.



14 §7052. Prevailing defendant entitled to costs

A defendant who by answer defends for a part only and succeeds in his defense as to all of such part shall be entitled to all costs accruing from the time of the answer.



14 §7053. No costs to plaintiff where 40 years' possession

In all real and mixed actions in which the defendant proves that he and those under whom he claims have been in the open, notorious, adverse and exclusive possession of the demanded premises, claiming in fee simple, for 40 years preceding the commencement of the action, and the jury so finds, the plaintiff recovers no costs.









Chapter 726: ALTERNATIVE ACTION FOR THE RECOVERY OF PERSONAL PROPERTY

14 §7071. Actions to recover personal property

1. Action to resolve dispute. If 2 or more persons claim a right in, title to or possession of personal property, a claimant may bring a civil action in District Court to resolve a dispute among the claimants. The plaintiff may bring the action by way of summary proceeding under subsection 2 or plenary proceeding under subsection 9.

[ 2009, c. 245, §6 (NEW) .]

2. Summary proceeding. If an action in subsection 1 is brought as a summary proceeding, the summons must state the day when the action is returnable, which may not be less than 7 days from the date of service of the summons, and must notify the defendant that in case of the defendant's failure to appear and state a defense on the return day, judgment by default will be rendered against the defendant. The defendant may appear and defend against the action without filing a responsive pleading. The action may not be joined with any other action or claim and a defendant may not file a counterclaim. The action may not be removed to Superior Court. At the hearing on the action, the plaintiff must support its claim of an interest in or other right to possession of the personal property at issue by a preponderance of the evidence.

[ 2009, c. 245, §6 (NEW) .]

3. Discovery. In a summary proceeding, the court may for cause shown allow discovery, which may be on an expedited schedule.

[ 2009, c. 245, §6 (NEW) .]

4. Venue. An action under this section may be brought in accordance with Title 4, section 155. Relocation of the personal property may not be a basis for a change of venue.

[ 2009, c. 245, §6 (NEW) .]

5. Court authority. The court has equitable power to make an appropriate order in relation to the personal property and the parties to the action and to compel obedience to its judgment and orders. A court order under this subsection may include an order regarding the location to which the personal property must be brought or kept or a turnover order under section 3131, subsection 1.

[ 2009, c. 245, §6 (NEW) .]

6. Judgment; issuance of writ of possession. When the defendant defaults or the plaintiff is otherwise entitled to judgment, the court shall render judgment concerning the possession of the personal property in favor of the plaintiff. The judgment must order the turnover of the personal property to the plaintiff on such terms as the court directs. The court may also grant preliminary, interim or other equitable relief upon a sufficient showing that the preliminary, interim or other equitable relief is justified.

Seven calendar days after the judgment is entered, the court shall upon request of the plaintiff issue a writ of possession requiring the sheriff or constable to put the plaintiff into possession of the plaintiff's personal property. This subsection does not preclude the court from granting preliminary, interim or other equitable relief.

[ 2009, c. 245, §6 (NEW) .]

7. Service and return of writ of possession; contempt. A writ of possession is returnable within 3 years from the date of issuance. The writ may be served by a sheriff or a constable. When a writ of possession has been served on the defendant by a constable or sheriff, the defendant must put the sheriff or constable into possession of the property within 2 days of the date on which the writ is served upon that defendant or the plaintiff may file a motion to have the defendant held in contempt. A proceeding upon a motion for contempt under this subsection is subject to the Maine Rules of Civil Procedure, Rule 66(d) and for the purposes of this proceeding the entry of the judgment against the defendant creates a rebuttable presumption that the defendant has the ability to put the sheriff or constable into possession of the property. This presumption shifts the burden of production of evidence to the defendant, but the burden of persuasion remains upon the plaintiff in any contempt proceeding.

[ RR 2015, c. 1, §9 (COR) .]

8. Appeal. An appeal of a judgment or order under this section is governed by Title 4, section 57 and the Maine Rules of Appellate Procedure, except that any issue triable by right by a jury may be appealed to a trial de novo in Superior Court. A request to District Court for a stay pending appeal is governed by the Maine Rules of Civil Procedure, Rule 62(d).

[ 2009, c. 245, §6 (NEW) .]

9. Plenary proceeding. If an action under this section is brought as a plenary proceeding, the Maine Rules of Civil Procedure apply, except that the action may not be joined with any other action or claim and a defendant may not file a counterclaim and the action may not be removed to Superior Court.

[ 2009, c. 245, §6 (NEW) .]

10. Equitable Remedy. The remedy provided in this section is a remedy in equity and is in addition to and not in lieu of another remedy.

[ 2009, c. 245, §6 (NEW) .]

SECTION HISTORY

2009, c. 245, §6 (NEW). RR 2015, c. 1, §9 (COR).






Chapter 727: RECOVERY OF COLLECTION PAYMENTS FROM ATTORNEYS

14 §7101. Summary proceedings authorized

If an attorney-at-law receives money or any valuable thing on a claim left with him for collection or settlement and fails to account for and pay over the same to the claimant for 10 days after demand, he is guilty of a breach of duty as an attorney. Such claimant may file in the office of the clerk of the Superior Court in the county where such attorney resides, a motion in writing under oath setting forth the facts. Thereupon any Justice of the Superior Court shall issue an order requiring the attorney to appear on a day fixed and show cause why he should not so account and pay, and to abide the order of such justice in the premises, which shall be served by copy in hand at least 5 days before the return day.



14 §7102. Procedure

If such attorney then appears, he shall file an answer to such motion under oath and such justice may examine the parties and other evidence pertinent thereto. If he does not appear and answer, the facts set forth in the motion shall be taken as confessed. In either case such justice shall render such decree as equity requires.



14 §7103. Appeals

Either party may appeal from any ruling or decree of such justice to the law court as in any civil action.



14 §7104. Contempt for failure to comply

If the attorney does not perform the decree of such justice, he shall be committed for contempt until he does or is otherwise lawfully discharged, and his name shall be struck from the roll of attorneys.



14 §7105. Claimant may sue at common law; disclosure

The claimant may have his suit at common law against such attorney before filing such motion or after an adverse decision thereon. If judgment is recovered against the attorney in either mode, the fact shall be noted on the margin of the execution issued thereon. When the debtor is arrested thereon, he shall be committed to jail and no citation to disclose shall be issued until he has been there for 90 days.






Chapter 729: RECOVERY OF FORFEITED PROPERTY

14 §7151. Seizure of forfeited personal property

When personal property is forfeited for an offense and no special mode is prescribed for recovering it, any person entitled to the whole or part thereof may seize and keep it until final judgment unless restored on the bond as provided.



14 §7152. Restoration to claimant on giving bond

If the person claiming it for himself or another gives bond to the party seizing, with sufficient surety, to pay the appraised value when it is decreed forfeited, it shall be restored to him.



14 §7153. Appraisal

The value shall be ascertained by the appraisement of 3 disinterested persons mutually chosen by the parties, or, if they cannot agree, by a justice of the peace in the county. [1987, c. 736, §19 (AMD).]

SECTION HISTORY

1981, c. 456, §A56 (AMD). 1987, c. 736, §19 (AMD).



14 §7154. Inventory and appraisal if no claimant

If no person claims the property after such seizure, the party seizing shall cause an inventory and appraisement thereof to be made by 3 disinterested persons, under oath, appointed by a justice of the peace in the county. [1967, c. 544, §39 (AMD).]

SECTION HISTORY

1967, c. 544, §39 (AMD).



14 §7155. Libel in Superior Court; notice

The party seizing, within 20 days, shall file a complaint in the clerk's office of the Superior Court in the county where the offense was committed, stating the cause of seizure and praying for an order of forfeiture. The clerk shall thereupon make out a notice to all persons to appear at such court at the time appointed to show cause why such order should not be passed, which notice shall be published in some newspaper printed in the county, if any, if not, in the state paper, at least 14 days before the time of trial. [1967, c. 544, §40 (AMD).]

SECTION HISTORY

1967, c. 544, §40 (AMD).



14 §7156. Bond on seizure

When there is a claimant, the court may order the party seizing to give bond to him with sufficient surety for the safekeeping of the property seized, compliance with the order of court for restoration, and the payment of costs and damages, if not forfeited, and may hear and determine the cause by a jury, or without, if the parties agree, and may allow costs against the claimant. If there is no claimant, the court shall order the forfeiture and disposal of the property according to law, and a sale and distribution of the proceeds, after deducting all proper charges.



14 §7157. Complaint not supported; property restored with damages

If the complaint is not supported or is discontinued, the court shall order a restoration of the property, with costs. If the jury or court finds the seizure without probable cause, reasonable damages shall be ordered for the claimant.



14 §7158. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §41 (RP).






Chapter 731: RECOVERY OF LAND GRANTS

14 §7201. Breach of condition

Where lands have been granted by the Colony or Province of Massachusetts Bay, the Commonwealth of Massachusetts or by this State, or are hereafter granted, on certain conditions alleged to have been violated, and the State claims to be revested therein, the following proceedings shall be had.



14 §7202. Filing of information

When the Legislature or Governor and Council direct, the Attorney General shall file an information in the Superior Court in the county where the lands lie stating the grant and conditions, the breaches and the claims of the State.



14 §7203. State may maintain action; service

The State may maintain an action against the person stated as holding the lands under such grant, returnable to said court, which shall be served 30 days before the return day.



14 §7204. Judgment on default

If the defendant does not appear and answer to such information, judgment shall be rendered that the State be reseized of its lands.



14 §7205. Disclaimer by defendant

If the defendant appears and disclaims holding said lands or any part thereof, the Attorney General shall take nothing by his information so far as respects the lands disclaimed. The defendant, and all subsequently claiming under him, shall be estopped from claiming or holding such disclaimed lands.



14 §7206. Claim of title by defendant

If the defendant claims all or any part of the lands under such grant and traverses the breaches, the cause shall be tried by jury, and if the issue is found in favor of the State, judgment shall be rendered that the State be reseized of said estate and for costs; but if the issue is found for the defendant, he shall have judgment for his costs to be paid from the State Treasury.



14 §7207. Defendant holding land exceeding grant

If the only alleged breach of condition is that the defendant holds more land than he has a right to hold under the grant, and it is so found by the jury or the defendant's admission, the court shall assign to him by metes and bounds so much of the land held by him as is equal in quantity to what he has a right to hold under the grant, and in such part thereof as is adjudged reasonable by the court.



14 §7208. Location by direction of court

Such part shall be located by persons appointed by the court at the expense of the defendant and a plan thereof returned to the court. If confirmed by the court, it shall order an attested copy of the location and plan to be filed in the office of the Director of the Bureau of Forestry, and judgment shall be rendered that the State be reseized of the residue and for costs. [1973, c. 460, §18 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

1973, c. 460, §18 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



14 §7209. Information; notice

In all other cases where an inquest is necessary, the Attorney General, without order of the Legislature, may file an information in said court describing the estate claimed and stating the title asserted thereto by the State. Notice shall be given as before mentioned if there is any tenant in possession; if not, the notice shall be given as the court orders at least 90 days before the sitting of the court to which it is returnable.



14 §7210. Proceedings, judgment and costs

If no person appears and answers to the information, or if a verdict is found that the State has good title to such estate, judgment shall be rendered that the State be seized thereof and recover costs, but if the verdict is in favor of the defendant, he shall recover his costs to be paid from the State Treasury.



14 §7211. Information to recover escheats

The Attorney General may file an information for recovering seizin by the State for any real estate supposed to have escheated to the State for want of legal heirs. The court shall order such notice thereon as it judges proper.



14 §7212. Tenant not to set up title of alien

In such case, the defendant shall not avail himself of the title of an alien, or of a subject of another nation or sovereign, or of any other person, unless he shows that he is his tenant or agent.



14 §7213. Prevailing defendant entitled to costs

If on trial the defendant proves that he is such tenant or agent, or the legal owner of such estate, he shall recover his costs to be paid as aforesaid.



14 §7214. Defendant may prevail by title subsequently acquired

If it is found that the defendant was not the legal owner of such estate nor had any right as tenant or agent when the process was commenced against him, but afterward acquired a good title, or became tenant or agent, the Attorney General shall cease further to prosecute the action; but when the defendant proves no such title to the estate as owner or interest therein as tenant or agent, judgment shall be rendered that the State be seized thereof, and recover rents and profits as in a civil action between private persons.



14 §7215. Judgment that State reseized

When judgment on information is rendered that the State be reseized or seized of any lands, the State shall be deemed in law to be so seized, and any judgment so rendered shall conclude all privies and parties and those claiming under them, so long as it remains in force, subject to section 7216.



14 §7216. Tenant under State to have betterments

If a person appears and proves himself to have a legal title to such estate and recovers it against the State or its grantee or tenant, the estate shall be liable for all expenses of improvements thereon over and above the rents and profits thereof, although the tenant and those claiming under the State had not been in possession during 6 years.



14 §7217. Determination of amount of betterments

For the purpose of ascertaining the amount of such improvements, the Attorney General or the tenant or grantee of the estate may file a complaint in the Superior Court for recovering the same. Proceedings shall be had thereon as in other civil actions to ascertain and adjust the amount.



14 §7218. Levy of execution

The sheriff, by virtue of such execution, shall sell at public auction so much of said land as is sufficient to satisfy the execution and charges unless otherwise paid.






Chapter 733: RECOVERY OF PENALTIES

14 §7251. Civil action for penalties

Penalties may be recovered by civil action.






Chapter 735: REPLEVIN

Subchapter 1: GOODS

14 §7301. Unlawful detention

When goods, unlawfully taken or detained from the owner or person entitled to the possession thereof, or attached on mesne process, or taken on execution, are claimed by any person other than the defendant in the action in which they are so attached or taken, such owner or person may cause them to be replevied.



14 §7302. Venue

Except as provided in section 509 and in Title 4, section 155, subsection 3-A, an action for replevin may be brought in either District Court or Superior Court in the county or division where a plaintiff or defendant resides or where any of the personal property sought to be replevied is located. [2009, c. 245, §7 (RPR).]

SECTION HISTORY

2009, c. 245, §7 (RPR).



14 §7303. Bond; additional security

Before serving the writ, the officer shall take from the plaintiff, or someone in his behalf, a bond to the defendant, with sufficient sureties or with a surety company authorized to do business in this State as surety, in double the value of the goods to be replevied, conditioned as in the prescribed form of the writ, to be returned with the writ to the court from which the writ issued, for the use of the defendant, and new sureties or surety company may be required thereon as provided in section 7403.



14 §7304. Writ of return where defendant prevails; judgment when property held as security

If it appears that the defendant is entitled to a return of the goods, he shall have judgment and a writ of return accordingly, with damages for the taking and costs. If the plaintiff claims the property replevied as security for a debt, his claim shall be discharged by payment or tender thereof, with interest and costs; and judgment shall be for a return without costs, unless his title has become absolute by a legal foreclosure.



14 §7305. Judgment for return of property attached or taken on execution; damages

If the goods, when replevied, had been taken in execution or were under attachment and judgment is afterwards rendered for the attaching creditor, and if, in either case, the service of the execution is delayed by the replevin, the damages on a judgment for a return shall not be less than at the rate of 12% a year on the value of the goods while the service of the execution is so delayed.



14 §7306. Disposal of money recovered for goods attached or taken on execution

All sums recovered by an officer in an action of replevin on account of goods attached or taken in execution by him or recovered in a civil action upon the replevin bond shall be applied:

1. Fees, charges, expenses. To pay the lawful fees and charges of the officer, and the reasonable expenses of the replevin action, and of the action on the bond, so far as they are not reimbursed by the costs recovered;

2. Payment to creditor. To pay the creditor, in whose action the goods were attached or taken on execution, the sum, if any, recovered by him in that action or what remains unpaid, with interest at the rate of 12% a year for the time that the money was withheld from the creditor or the service of his execution was delayed by reason of the replevin;

3. Application of balance or if creditor does not recover judgment. If the attaching creditor in such case does not recover judgment in his action, or if any balance remains of the money so recovered by the officer after paying the creditor his due, such balance or the whole amount, as the case may be, shall be applied as the surplus of the proceeds of sale should have been applied if such goods had been sold on execution.



14 §7307. Appropriation of money received by creditor

All sums received by such creditor from the sale of goods attached or taken in execution and afterwards returned, all sums received for the value of any of such goods as are not returned and all sums recovered from the officer for insufficiency of the bond shall be applied in discharge of the creditor's judgment, but all sums received as interest or damages for delay of his execution shall be retained to his own use and not go in discharge of the judgment.



14 §7308. Judgment if plaintiff recovers

If it appears that the goods were taken, attached or detained unlawfully, the plaintiff shall have judgment for his damages caused thereby and for his costs.



14 §7309. Continuance of attachment, if goods replevied

If the goods replevied had been attached, they shall, in case of judgment for a return, be held by the attachment until 60 days after judgment in the action in which they were attached has become final as provided in section 4601. If such final judgment is rendered before the return of the goods or if the goods when replevied had been seized on execution, they shall be held by the same attachment or seizure for 60 days after the return and may be taken and disposed of as if they had not been replevied.



14 §7310. Writ of reprisal

When the officer, in the service of the writ of return and restitution, is not able to find in his precinct the beast or other property directed to be returned in his precept, he shall certify that fact in his return. The court whence it issued, upon notice, may grant a writ of reprisal, in the form prescribed by law, against the plaintiff in replevin, to take his goods or beasts not exempt from attachment, of the full value, to be delivered to the defendant, to be held and disposed of by him according to law, until the plaintiff restores the beast or other property replevied by him.



14 §7311. Defendant's remedy on replevin bond

The foregoing provisions shall not preclude the defendant from resorting to his remedy on the replevin bond, or to his remedy against the officer for insufficiency of the bond, to recover the value of the goods together with the damage or loss occasioned by the replevin thereof, notwithstanding he has endeavored to recover the same by the writs of return and of reprisal.



14 §7312. Limitation of surety's liability on replevin bond

No action shall be maintained against any surety on a replevin bond unless it is commenced within one year after final judgment in replevin or, if the complaint in replevin is not filed with the court by the plaintiff within one year after the replevin of the goods.






Subchapter 2: PERSONS

14 §7351. Availability of writ; court of issue

If any person is imprisoned, restrained of his liberty or held in duress, unless by a lawful writ, warrant or other process, civil or criminal, he may have the writ for replevying the person, on complaint filed by himself or anyone in his behalf in the Superior Court, at the discretion of the court and not otherwise.



14 §7352. Issuance and service

The writ described in this chapter shall issue from and be returnable to the Superior Court in the county where the plaintiff is confined, and be directed to a proper officer and served as soon as may be, 14 days at least before the return day.



14 §7353. Form of writ

The form of the writ shall be as follows:

"STATE OF MAINE.

[L.S.]"...., ss. To the sheriff of our County of ...., or his deputy, Greeting.

"We command you, that without delay you cause to be replevied, C.D., who, as it is said, is taken and detained in a place called N., in our said County of ...., by the duress of G.H., that he may appear at our Superior Court, next to be held at ...., within and for the County of ...., on the .... day of .... next, then and there in our said court to demand right and justice against said G.H. for the duress and imprisonment aforesaid, and to prosecute his replevin, as the law directs; provided that the said C.D.," (the plaintiff,) "before his deliverance, gives bond to the defendant, in such sum as you judge reasonable, with two sufficient sureties, with condition to appear at said court to prosecute his replevin against the defendant, and to have his body there to be redelivered, if thereto ordered by the court, and to pay all such damages and costs as are awarded against him; and if the plaintiff is delivered by you at a day before the sitting of said court, you shall summon the defendant to appear at said court.

"Witness J.S., Esquire, our ...., at ...., the .... day of ...., in the year of our Lord nineteen hundred and ....

L.M., Clerk."



14 §7354. Bond before writ issues

No person shall be delivered by such writ described in this chapter until a bond is given by the plaintiff or person suing in his behalf, to be returned to the court with the writ, for the sufficiency of which the officer shall be answerable, as in case of bail in civil actions.



14 §7355. Judgment

If the plaintiff maintains his action, he shall be discharged and recover his costs; but if not, the defendant shall recover his costs and such damages as the jury assess; or if the defendant is defaulted or the parties consent, the court may assess the damages.



14 §7356. Defendant entitled to custody of plaintiff

If it appears that the defendant is bail for the plaintiff or that, as his child, ward, apprentice or otherwise, he is entitled to his custody, he shall have judgment for a redelivery of his body, to be held or disposed of according to law.



14 §7357. Plaintiff eloigned; defendant arrested; bail

If it appears that the defendant has eloigned the plaintiff's body so that the officer cannot deliver him, the court, on motion, shall issue a writ of reprisal to take the defendant's body and him safely keep so that he may be at the next term of the court, to traverse the return of said writ for replevying the plaintiff. He may be discharged by giving bail for his appearance at court, with 2 sufficient sureties, in such sum as the officer requires.



14 §7358. Defendant imprisoned; writ of reprisal; suggestion of plaintiff's death

The defendant may traverse the return on the writ for replevying the plaintiff and if it appears that he is not guilty of eloigning the plaintiff, he shall be discharged and recover costs; but if he does not traverse it, or if on such traverse it appears that the defendant did eloign the plaintiff, an alias writ of reprisal shall issue, substantially in the form heretofore established and used in the State, on which he shall be committed to jail to remain irrepleviable until he produces the body of the plaintiff or proves his death. He may suggest the plaintiff's death and the court shall impanel a jury to try the fact at the defendant's expense; and if the death is proved, he shall be discharged.



14 §7359. Production of plaintiff; release of defendant

If the defendant, after the return of eloignment, produces the body of the plaintiff in court, the court shall deliver him from imprisonment, upon his giving the defendant such bond as hereinbefore in this chapter directed to be taken by the officer when the plaintiff is delivered by him; and for want thereof, he shall be committed to abide the judgment on the writ for replevying the plaintiff; and, in either case, the action shall be tried as aforesaid.






Subchapter 3: ANIMALS

14 §7401. Replevy of distrained beasts

Any person, whose beasts are distrained to obtain satisfaction for damages alleged to be done by them, may maintain a writ of replevin therefor against the distrainer before any District Court in the county, in the form prescribed by law or, if the value of the beasts distrained is more than $20, in the Superior Court.



14 §7402. Writ; service and return

The writ shall be sued out, served and returned and the cause heard and determined like other civil actions before the District Court, except as otherwise prescribed.



14 §7403. Bond; additional sureties

The writ shall not be served unless the plaintiff or someone in his behalf executes and delivers to the officer a bond to the defendant, with sufficient sureties to be approved by the officer, or with a surety company authorized to do business in this State as surety, in a penalty double the actual value of the property to be replevied, conditioned as in the prescribed form of the writ and to be returned with the writ for the use of the defendant. If it afterwards becomes insufficient, the court may require additional surety or sureties to be furnished, who shall be held as if they had been original parties thereto. If not so furnished, it may dismiss the action and order a return of the property replevied or make such other order as is deemed reasonable.



14 §7404. Judgment; distraint lawful

If it appears that the beasts were lawfully taken or distrained, the defendant shall have judgment for the sum found due from the plaintiff for the damages for which the beasts were distrained, with legal fees, costs and expenses occasioned by the distress and costs of the replevin action; or, instead thereof, the court may enter judgment for a return of the beasts to the defendant, to be held by him for the original purpose, irrepleviable by the plaintiff, and for the defendant's damages and costs in the replevin action.



14 §7405. -- distraint unlawful

If it appears that the beasts were taken or distrained without justifiable cause, the plaintiff shall have judgment for his damages and costs.



14 §7406. Appeals

Either party may appeal as in other civil actions.









Chapter 737: SMALL CLAIMS

14 §7451. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 206, §1 (AMD). 1975, c. 171, (AMD). 1979, c. 700, §3 (RP).



14 §7452. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §71 (AMD). 1977, c. 593, §2 (AMD). 1979, c. 700, §3 (RP).



14 §7453. Process (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 19, §4 (AMD). 1971, c. 206, §§2,3 (AMD). 1971, c. 622, §56 (AMD). 1977, c. 593, §§3,4 (AMD). 1979, c. 700, §3 (RP).



14 §7454. Notice to defendant (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §3 (RP).



14 §7455. Judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 206, §4 (AMD). 1979, c. 700, §3 (RP).



14 §7456. Proceedings after judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §3 (RP).



14 §7457. Effect of judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 367, §2 (NEW). 1979, c. 700, §3 (RP).






Chapter 738: SMALL CLAIMS

14 §7461. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7462. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7463. Representation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7464. Bringing a claim (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7465. Filing without fee. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7466. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7467. Continuances (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7468. Removal and transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7469. Mediation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7470. Evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7471. Judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7472. Satisfaction and disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7473. Disclosure notice (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7474. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7475. Effect of judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7481. Small Claims Act; jurisdiction

There is established a small claims proceeding for the purpose of providing a simple, speedy and informal court procedure for the resolution of small claims. It shall be an alternative, not an exclusive, proceeding. The District Court shall have jurisdiction of small claims actions. The District Court shall have the power to grant monetary and equitable relief in these actions. Equitable relief is limited to orders to return, reform, refund, repair or rescind. [1981, c. 667, §2 (NEW).]

SECTION HISTORY

1981, c. 667, §2 (NEW).



14 §7482. Definition of a small claim

Notwithstanding the total amount of a debt or contract, a "small claim" means a right of action cognizable by a court if the debt or damage does not exceed $6,000 exclusive of interest and costs. It does not include an action involving the title to real estate. [2009, c. 428, §1 (AMD).]

Effective July 1, 1997 and every 4 years after that date, the joint standing committee of the Legislature having jurisdiction over judiciary matters shall review the monetary limit on small claims actions and the Judicial Department shall periodically provide information and comments on the monetary limit on small claims actions to that committee. [1993, c. 401, §3 (NEW).]

SECTION HISTORY

1981, c. 667, §2 (NEW). 1983, c. 678, (AMD). 1993, c. 401, §3 (AMD). 1997, c. 23, §1 (AMD). 2009, c. 428, §1 (AMD).



14 §7483. Venue

A small claim shall be brought in the division of the District Court where the transaction occurred, where the defendant resides, where the defendant has a place of business or, if the defendant is a corporation or partnership, where its registered agent resides. [1981, c. 667, §2 (NEW).]

SECTION HISTORY

1981, c. 667, §2 (NEW).



14 §7484. Procedures

SECTION HISTORY

1981, c. 667, §2 (NEW). 1985, c. 750, §2 (AMD). 1989, c. 88, §1 (AMD). 1989, c. 378, §§1,2 (AMD). 1989, c. 702, §E7 (AMD). 1991, c. 9, §E11 (RP).



14 §7484-A. Procedures

1. Rules by Supreme Judicial Court. The procedures with respect to the commencement of the action, the fee, the notice to the parties, the settlement or hearing, the judgment, appeal and postjudgment proceedings must be set forth in rules of procedure adopted by the Supreme Judicial Court. Rules adopted under this section may not restrict the number of claims that may be filed in any given period.

[ 1991, c. 604, §1 (AMD) .]

2. Services of statement of claim and notice of disclosure.

[ 1991, c. 604, §2 (RP) .]

3. Validation of debt in certain circumstances. If the plaintiff has purchased the debt being collected in the proceeding under this chapter, the plaintiff shall include with the filing of the complaint a statement listing the name and address of the original creditor.

[ 2009, c. 428, §2 (NEW) .]

SECTION HISTORY

1991, c. 9, §E12 (NEW). 1991, c. 604, §§1,2 (AMD). 2009, c. 428, §2 (AMD).



14 §7485. Effect of judgment

Any fact found or issue adjudicated in a proceeding under this chapter may not be deemed found or adjudicated for the purpose of any other cause of action. The judgment obtained is res judicata as to the amount in controversy. If a plaintiff has reduced the amount of a claim or contract to meet the jurisdictional limits of this chapter, the judgment obtained is res judicata as to the full amount of the debt or contract in controversy. The only recourse from an adverse decision is by appeal. [2009, c. 428, §3 (AMD).]

SECTION HISTORY

1981, c. 667, §2 (NEW). 2009, c. 428, §3 (AMD).



14 §7486. Enforcement of money judgments in small claims actions; minimum monthly installment (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 88, §2 (NEW). 1999, c. 587, §10 (RP).



14 §7487. Interest

A person who is awarded a money judgment in a small claims action is entitled to post-judgment interest in accordance with section 1602-C. [2003, c. 460, §7 (AMD).]

SECTION HISTORY

1999, c. 109, §1 (NEW). 2003, c. 460, §7 (AMD).






Chapter 739: WASTE AND TRESPASS TO REAL ESTATE

Subchapter 1: WASTE

14 §7501. Remedy if tenant commits waste

If a tenant in dower, by curtesy, for life or for years commits or suffers any waste on the premises, the person having the next immediate estate of inheritance may recover the place wasted and the damages done to the premises in an action against him. An heir may recover in the same action for waste done in his own time and in the time of his ancestor.



14 §7502. Damages

Any issue of fact shall be tried by a jury, with or without a view of the premises, as the court orders. The jury that inquires of the waste shall assess the damages.



14 §7503. Action by remainderman or reversioner

The remainderman or reversioner for life or for years only or in fee simple or fee tail, after an intervening estate for life, may maintain such action and recover the damages which he has suffered by the waste.



14 §7504. Death of tenant

Such action may be originally commenced against the executors or administrators of the tenant, or if commenced against him, it may be prosecuted against them after his death.



14 §7505. No waste by part owner without notice

If any joint tenant or tenant in common of undivided lands cuts down, destroys or carries away trees, timber, wood or underwood, standing or lying on such lands, or digs up or carries away ore, stone or other valuable thing found thereon, or commits strip or waste, without first giving 30 days' notice in writing under his hand to all other persons or to their agents or attorneys, and to mortgagors and mortgagees if any there are interested therein, of his intention to enter upon and improve the land; which notice to such persons interested as are unknown, or whose residence is unknown or who are out of the State may be published in the state paper 3 times, the first publication to be 40 days before such entry; or if he does any such acts pending a process for partition of the premises, he shall forfeit 3 times the amount of damages. Any one or more of the cotenants, without naming the others, may sue for and recover their proportion of such damages.



14 §7506. Single damages only

If the jury finds that the defendant in such action has good reason to believe himself the owner of the land in severalty, or that he and those under whom he claims had been in exclusive possession thereof, claiming it as their own, for 3 years next before the acts complained of were committed, only single damages shall be recovered.



14 §7507. Injunctions

If a defendant in an action to recover possession of real estate or a person whose real estate is attached in a civil action commits any act of waste thereon, or threatens or makes preparations to do so, the Superior Court may issue an injunction to stay such waste; but notice shall first be given to the adverse party to appear and answer, unless the applicant files a bond with sufficient sureties to respond to all damages and costs. The court may enforce obedience by such process as may be employed in other cases and dissolve it when deemed proper.






Subchapter 2: TRESPASS

14 §7551. Treble damages for waste pending action

If, during the pendency of an action for the recovery of land, the tenant commits strip or waste by cutting, felling or destroying wood, timber, trees or poles standing thereon, he shall pay to the aggrieved party treble damages, to be recovered in a civil action.



14 §7551-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 362, §1 (NEW). 1995, c. 450, §1 (RP).



14 §7551-B. Trespass damages

1. Prohibition. A person who intentionally enters the land of another without permission and causes damage to property is liable to the owner in a civil action if the person:

A. Damages or throws down any fence, bar or gate; leaves a gate open; breaks glass; damages any road, drainage ditch, culvert, bridge, sign or paint marking; or does other damage to any structure on property not that person's own; or [1995, c. 585, §1 (NEW).]

B. Throws, drops, deposits, discards, dumps or otherwise disposes of litter, as defined in Title 17, section 2263, subsection 2, in any manner or amount, on property not that person's own. [1995, c. 585, §1 (NEW).]

[ 1995, c. 585, §1 (NEW) .]

2. Liability. If the damage to the property is caused intentionally, the person is liable to the owner for 2 times the owner's actual damages plus any additional costs recoverable under subsection 3, paragraphs B and C. If the damage to the property is not caused intentionally, the person is liable to the owner for the owner's actual damages plus any additional costs recoverable under subsection 3, paragraphs B and C.

[ 1995, c. 585, §1 (NEW) .]

3. Damages recoverable. The owner's damages include:

A. Actual damages, as measured by subsection 4; [1995, c. 585, §1 (NEW).]

B. Costs the owner may incur if the damage results in a violation of any federal, state or local law or ordinance and, as a result, the owner becomes the subject of an enforcement proceeding. These costs include attorney's fees, costs and the value of the owner's time spent on involvement in the enforcement proceeding; and [1995, c. 585, §1 (NEW).]

C. Reasonable attorney's fees for preparing the claim and bringing the court action under this section plus costs. [1995, c. 585, §1 (NEW).]

[ 1995, c. 585, §1 (NEW) .]

4. Measure of damages. For damage to property under subsection 1, paragraph A, the owner's damages may be measured either by the replacement value of the damaged property or by the cost of repairing the damaged property. For damages for disposing of litter, the owner's damages include the direct costs associated with properly disposing of the litter, including obtaining permits, and the costs associated with any site remediation work undertaken as a result of the litter.

[ 1995, c. 585, §1 (NEW) .]

5. Other actions barred. A recovery from a defendant under this section bars an action to recover damages under section 7552 from that defendant for the same specific damage.

[ 1995, c. 585, §1 (NEW) .]

SECTION HISTORY

1995, c. 585, §1 (NEW).



14 §7552. Injury to land, forest products or agricultural products

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Agricultural product" means crops produced and livestock raised as a result of cultivating the soil and harvesting. Agricultural products include, but are not limited to, vegetables, fruit, forages, grain, nuts, berries, flowers, ornamental plants, nursery crops, milk, dairy products, eggs, domestic livestock and other products in varying degrees of preparation. Agricultural products also include the soil amendments and by-products that are used in cultivation. [1995, c. 450, §2 (NEW).]

B. "Christmas tree" and "evergreen boughs" have the same meanings as provided in Title 12, section 8841. [1995, c. 450, §2 (NEW).]

C. "Forest products" means logs, pulpwood, veneer, bolt wood, wood chips, stud wood, poles, pilings, biomass, fuel wood, Christmas trees, maple syrup, nursery products used for ornamental purposes, wreaths, evergreen boughs or cones or other seed products. [1995, c. 450, §2 (NEW).]

D. When there is damage to public property, the term "owner" may include a suitable official authorized to act on behalf of the public entity.

For damage to a monument or mark under subsection 2, paragraph C, "owner" may include the entity for whose benefit the monument or mark is maintained. [1995, c. 450, §2 (NEW).]

E. "Professional services" may include:

(1) The damage estimate of a licensed professional forester;

(2) A boundary survey;

(3) A title opinion; and

(4) Attorney's fees for preparing the claim and bringing a court action. [1995, c. 450, §2 (NEW).]

[ 1995, c. 450, §2 (NEW) .]

2. Prohibitions. Without permission of the owner a person may not:

A. Cut down, destroy, damage or carry away any forest product, ornamental or fruit tree, agricultural product, stones, gravel, ore, goods or property of any kind from land not that person's own; or [1995, c. 585, §3 (AMD).]

B. [1995, c. 585, §3 (RP).]

C. Disturb, remove or destroy any lawfully established transit point, reference point, stake, plug, hub, guardstake, bench mark, pipe, iron, concrete post, stone post or other monument of any railroad, highway, public utility or other engineering location or survey or any such monument marking the bounds of public or private property. [1995, c. 450, §2 (NEW).]

[ 1995, c. 585, §3 (AMD) .]

3. Measure of damages. This subsection governs the measurement of damages resulting from a violation of subsection 2.

A. When agricultural or forest products have been destroyed or carried away, the owner may recover as damages either the value of the lost products themselves or the diminution in value of the real estate as a whole resulting from the violation, whichever is greater. [1997, c. 214, §1 (AMD).]

B. Except within areas that have been zoned for residential use, for lost trees the owner may choose to claim:

(1) The market value of the lost trees;

(2) The diminution in value of the real estate as a whole resulting from the violation;

(3) The forfeiture amounts determined in Title 17, section 2510, subsections 2 and 3; or

(4) If the lost trees are ornamental or fruit trees, the costs of replacing, replanting and restoring the trees with trees of comparable size and the same or equivalent species and the actual costs for cleanup of damage caused during the cutting.

In addition, the owner's damages for lost trees that are not ornamental or fruit trees may include the costs for regeneration of the stand in accordance with Title 12, section 8869.

The court may reduce the damages awarded for good cause shown when the cutting of trees was done negligently or without fault.

Public utilities, as defined in Title 35-A, section 102, and contractors performing work for public utilities are not liable for damages under this paragraph for lost trees the trimming or removal of which is necessary to provide safe and reliable service to the customers of the public utilities. [2015, c. 241, §1 (RPR).]

B-1. Within areas that have been zoned for residential use, for lost trees the owner may choose to claim:

(1) The costs of replacing, replanting and restoring the trees with trees of comparable size and the same or equivalent species and the actual costs for cleanup of damage caused during the cutting;

(2) The market value of the lost trees;

(3) The diminution in value of the real estate as a whole resulting from the violation; or

(4) The forfeiture amounts determined in Title 17, section 2510, subsections 2 and 3.

Public utilities, as defined in Title 35-A, section 102, and contractors performing work for public utilities are not liable for damages under this paragraph for lost trees the trimming or removal of which is necessary to provide safe and reliable service to the customers of the public utilities. [2015, c. 241, §2 (NEW).]

C. When a monument or marker has been disturbed, removed or destroyed as prohibited in subsection 2, paragraph C, the owner's damages may include the cost of engineering and surveyor services necessary to reestablish a monument or marker and its proper location. [1997, c. 214, §1 (AMD).]

[ 2015, c. 241, §§1, 2 (AMD) .]

4. Damages recoverable. Damages are recoverable as follows.

A. A person who negligently or without fault violates subsection 2 is liable to the owner for 2 times the owner's damages as measured under subsection 3 or $250, whichever is greater. [1995, c. 585, §3 (AMD).]

B. A person who intentionally or knowingly violates subsection 2 is liable to the owner for 3 times the owner's damages as measured under subsection 3 or $500, whichever is greater. [1995, c. 585, §3 (AMD).]

C. In addition to the damages recoverable under paragraphs A and B, a person who violates subsection 2 is also liable to the owner for the costs the owner may incur if the violation results in a violation of any federal, state or local law or ordinance and, as a result, the owner becomes the subject of an enforcement proceeding. These costs include attorney's fees, costs and the value of the owner's time spent on involvement in the enforcement proceeding. [1995, c. 585, §3 (NEW).]

D. A person who with malice violates subsection 2 is subject to punitive damages in addition to the damages under paragraphs A, B and C. [2015, c. 241, §3 (NEW).]

[ 2015, c. 241, §3 (AMD) .]

5. Costs and fees. In addition to damages, interest and costs, the owner may also recover from the person who violates subsection 2 the reasonable costs of professional services necessary for determining damages and proving the claim as long as the person first has written notice or actual knowledge that a claim is being asserted.

[ 2015, c. 241, §4 (AMD) .]

6. Offer of settlement. At any time after the violation but more than 10 days before trial begins, the person who violated subsection 2 may make a written offer to settle the owner's claim.

A. For such an offer to be valid, it must by its terms remain open for at least 10 days and the owner must first be provided with liability and damage information that is:

(1) Available to the person and not reasonably available to the owner; and

(2) Necessary or pertinent to an evaluation of the owner's claim. [1995, c. 450, §2 (NEW).]

B. Notwithstanding the Maine Rules of Civil Procedure, Rule 68, any offer not paid within 10 days of its acceptance is void for purposes of this subsection but may be specifically enforced by the owner, if the owner so elects. [1995, c. 450, §2 (NEW).]

C. If the owner does not accept the offer, the owner may not recover any interest, costs or professional fees incurred following the date of the offer unless the owner later proves that the value of the claim, at the time the offer was made, exceeded the amount of the offer. [1995, c. 450, §2 (NEW).]

[ 1995, c. 450, §2 (NEW) .]

7. Issues of fact. The court sitting without a jury shall resolve issues of fact arising under subsections 5 and 6.

[ 1995, c. 450, §2 (NEW) .]

8. Other actions barred. A recovery from a defendant under this section bars an action to recover damages under section 7551-B from that defendant for the same specific damage.

[ 1995, c. 585, §4 (NEW) .]

SECTION HISTORY

1977, c. 313, §1 (AMD). 1983, c. 362, §2 (AMD). 1983, c. 507, §7 (AMD). 1983, c. 816, §A5 (RPR). 1989, c. 555, §13 (AMD). 1995, c. 450, §2 (RPR). 1995, c. 585, §§2-4 (AMD). 1997, c. 214, §1 (AMD). 1999, c. 339, §1 (AMD). 2015, c. 241, §§1-4 (AMD).



14 §7552-A. Land on which 10 acres or more of wood is to be cut

Any person who authorizes the cutting of timber or wood on the person's own property, when the cutting involves an area of 10 or more acres, shall clearly mark any property lines that are within 200 feet of the area to be cut. If any such person fails to clearly mark such property lines and if the person or persons who are authorized to cut then cut timber or wood on abutting land without the authorization of the owner of that land, the person who failed to mark the person's property lines is liable in a civil action, in double damages, to that owner of the abutting land. These damages are in addition to any damages to which the owner of the abutting land may be entitled under section 7552. [1995, c. 450, §3 (AMD).]

SECTION HISTORY

1975, c. 253, (NEW). 1977, c. 313, §2 (RPR). 1995, c. 450, §3 (AMD).



14 §7553. Municipal lands and property (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 450, §4 (RP).



14 §7554. Negligent interference, removal or destruction of monuments (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 450, §4 (RP).



14 §7554-A. Removal or destruction of landmark boundaries by state departments

In the event that a proposed public improvement could cause removal, destruction or obliteration of any landmark set on the boundary of public or private real estate, the state department or agency initiating the public improvement shall be governed as follows. [1973, c. 81, (NEW).]

1. Records. The appropriate department shall maintain records that describe the landmark and its location. The records shall be sufficient to permit reestablishment of the point of former location. The department concerned shall, upon request of the property owners, reestablish the point of former landmark location.

[ 1973, c. 81, (NEW) .]

2. Payment. The appropriate department may make reasonable payment to affected property owners for the cost of reestablishing the landmark location.

[ 1991, c. 102, (AMD) .]

3. Rules. The appropriate department shall make such rules, regulations, policies and procedures as it may determine necessary to effectuate the intent and purposes of this section. Property owners whose landmarks are affected by public improvements shall be notified of these provisions by the state department or agency concerned.

[ 1973, c. 81, (NEW) .]

SECTION HISTORY

1973, c. 81, (NEW). 1991, c. 102, (AMD).



14 §7555. Improved or ornamental lands (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 450, §4 (RP).



14 §7556. Salt water islands

Whoever, after notice by the owner, occupant or lessee in any of the ways provided in section 7557, trespasses upon any island within salt waters, for the purpose of shooting or hunting thereon, is liable to such owner, occupant or lessee in exemplary damages to an amount not less than $20 nor more than $50, in addition to all actual damage sustained by said owner, occupant or lessee, and shall forfeit to said owner, occupant or lessee $5 for each bird of any kind shot, caught, taken or killed on such island, all to be recovered in a civil action. The possession of guns, decoys or other implements of shooting or hunting shall be presumptive evidence that the purpose of the trespass was shooting or hunting.



14 §7557. Notices; injury to signboards

Notices referred to in section 7556 shall be given by erecting and maintaining signboards at least one foot square in at least 2 conspicuous places on the premises, one of them near one of the usual landing places on said island, reading as follows: "All persons are forbidden to shoot or hunt on this island", with the name of the owner, occupant or lessee; or such notice may be given verbally or in writing by the owner, occupant or lessee of the island to any person and shall be binding on the person so notified, whether the signboards herein named are erected and maintained or not. Whoever tears down or in any way defaces or injures any such signboard forfeits $100, to be recovered by the owner, occupant or lessee of such island in a civil action.



14 §7558. Damages and penalties

Actions to recover any of the sums or penalties named in sections 7556 and 7557 may be brought in the Superior Court or the District Court.



14 §7559. Imprisonment for nonpayment

Failure to pay a penalty imposed under section 7556 or 7557 is a Class E crime. [1991, c. 797, §1 (RPR).]

SECTION HISTORY

1991, c. 797, §1 (RPR).



14 §7560. Lands of deceased insolvent

If an heir or devisee of a person deceased, after the estate of the decedent is represented insolvent and before sale of the real estate for payment of debts or before all the debts are paid, removes or injures any building or any trees, except such trees as are needed for fuel or repairs, or commits any strip or waste on such estate, he shall forfeit treble the amount of damages, to be recovered by the executor or administrator in a civil action.



14 §7561. Liability of executors or administrators

If such executor or administrator, being heir or devisee, commits such trespass or waste, on proof thereof before the judge of probate, he shall be liable to the same extent as the heirs or devisees. In both cases, the damages, when recovered by the executor or administrator or adjudged against him by the judge of probate, shall be accounted for in the administration account.









Chapter 740: UNIFORM ENFORCEMENT OF FOREIGN JUDGMENTS ACT

14 §8001. Short title

This Act may be cited as the Uniform Enforcement of Foreign Judgments Act. [1975, c. 335, (NEW).]

SECTION HISTORY

1975, c. 335, (NEW).



14 §8002. Definition

In this Act "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this State. [1975, c. 335, (NEW).]

SECTION HISTORY

1975, c. 335, (NEW).



14 §8003. Filing and status of foreign judgments

A copy of any foreign judgment authenticated in accordance with the Act of Congress or the statutes of this State may be filed in the office of the clerk of any District Court or of any Superior Court of this State. The clerk shall treat the foreign judgment in the same manner as a judgment of the District Court or Superior Court of this State. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a judgment of the District Court or the Superior Court of this State and may be enforced or satisfied in like manner. [1975, c. 335, (NEW).]

SECTION HISTORY

1975, c. 335, (NEW).



14 §8004. Notice of filing

1. Affidavit to be filed; contents. At the time of the filing of the foreign judgment, the judgment creditor or his lawyer shall make and file with the clerk an affidavit setting forth the name and last known post office address of the judgment debtor and the judgment creditor.

[ 1975, c. 335, (NEW) .]

2. Notification of judgment debtor by clerk. Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's lawyer, if any, in this State. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not effect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

[ 1975, c. 335, (NEW) .]

3. Thirty day waiting period. No execution or other process for enforcement of a foreign judgment filed hereunder shall issue until 30 days after the date the judgment is filed.

[ 1975, c. 335, (NEW) .]

4. Foreign protection orders. Subsections 2 and 3 do not apply if the foreign judgment is an order that qualifies as a protection order as defined by 18 United States Code, Section 2266 or is the equivalent of a protection from abuse order under Title 19-A, Part 4 or a protection from harassment order under Title 5, chapter 337-A.

[ 2009, c. 202, §1 (NEW) .]

SECTION HISTORY

1975, c. 335, (NEW). 2009, c. 202, §1 (AMD).



14 §8005. Stay

1. Appeal or stay granted in foreign jurisdiction. If the judgment debtor shows the District Court or the Superior Court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the State in which it was rendered.

[ 1975, c. 335, (NEW) .]

2. Other grounds for stay. If the judgment debtor shows the District Court or the Superior Court any ground upon which enforcement of a judgment of any District Court or Superior Court of this State would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this State.

[ 1975, c. 335, (NEW) .]

SECTION HISTORY

1975, c. 335, (NEW).



14 §8006. Fees

1. Filing a foreign judgment. Except as provided in subsection 2, a person filing a foreign judgment shall pay to the clerk of courts the fee then provided for the entry of an action. Fees for docketing, transcription or other enforcement proceedings are as provided for judgments of the District Court or Superior Court.

[ 2009, c. 202, §2 (NEW) .]

2. Exception. A fee may not be charged for the registration, docketing, transcription or other enforcement proceedings of a foreign judgment or order that qualifies as a protection order as defined by 18 United States Code, Section 2266 or is the equivalent of a protection from abuse order under Title 19-A, Part 4 or a protection from harassment order under Title 5, chapter 337-A.

[ 2009, c. 202, §2 (NEW) .]

SECTION HISTORY

1975, c. 335, (NEW).



14 §8007. Optional procedure

The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under this Act remains unimpaired. [1975, c. 335, (NEW).]

SECTION HISTORY

1975, c. 335, (NEW).



14 §8008. Uniformity of interpretation

This Act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it. [1975, c. 335, (NEW).]

SECTION HISTORY

1975, c. 335, (NEW).






Chapter 741: TORT CLAIMS

14 §8101. Title

This chapter shall be known and may be cited as the "Maine Tort Claims Act." [1977, c. 2, §2 (NEW).]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD).



14 §8102. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1977, c. 2, §2 (NEW).]

1. Employee. "Employee" means a person acting on behalf of a governmental entity in any official capacity, whether temporarily or permanently, and whether with or without compensation from local, state or federal funds, including elected or appointed officials; volunteer firefighters as defined in Title 30-A, section 3151; emergency medical service personnel; members and staff of the Consumer Advisory Board pursuant to Title 34-B, section 1216; members of the Maine National Guard but only while performing state active service pursuant to Title 37-B; sheriffs' deputies as defined in Title 30-A, section 381 when they are serving orders pursuant to section 3135; and persons while performing a search and rescue activity when requested by a state, county or local governmental entity, but the term "employee" does not mean a person or other legal entity acting in the capacity of an independent contractor under contract to the governmental entity.

[ 2003, c. 489, §1 (AMD) .]

1-A. Emergency medical service. "Emergency medical service" means:

A. A nonprofit, incorporated ambulance service or nontransporting emergency medical service licensed under Title 32, chapter 2-B, receiving full or partial financial support from or officially recognized by the State, a municipality or county or an entity created under Title 30-A, chapter 115 or 119, except when the emergency medical service is acting outside the scope of activities expressly authorized by the State, municipality, county or entity created under Title 30-A, chapter 115 or 119; and [2005, c. 398, §1 (NEW).]

B. A for-profit, incorporated ambulance service or nontransporting emergency medical service licensed under Title 32, chapter 2-B only when the emergency medical service is acting within the scope of emergency response activities expressly authorized by a contract between the emergency medical service and the State, municipality, county or entity created under Title 30-A, chapter 115 or 119. [2005, c. 398, §1 (NEW).]

[ 2005, c. 398, §1 (RPR) .]

2. Governmental entity. "Governmental entity" means and includes the State and political subdivisions as defined in subsection 3.

[ 1977, c. 2, §2 (NEW) .]

2-A. Permitted by this chapter or permitted under this chapter. "Permitted by this chapter" or "permitted under this chapter," as applied to claims or actions against a governmental entity or its employees, shall be construed to include all claims or actions expressly authorized by this Act against a governmental entity and all common law claims or actions against employees for which immunity is not expressly provided by this Act.

[ 1985, c. 599, §§1, 4 (NEW) .]

3. Political subdivision. "Political subdivision" means any city, town, plantation, county, administrative entity or instrumentality created pursuant to Title 30-A, chapters 115 and 119, incorporated fire-fighting unit that is organized under Title 13-B and is officially recognized by any authority created by statute, quasi-municipal corporation and special purpose district, including, but not limited to, any water district, sanitary district, hospital district, school district of any type, an airport authority established pursuant to Title 6, chapter 10, any volunteer fire association as defined in Title 30-A, section 3151, a transit district as defined in Title 30-A, section 3501, subsection 1, a regional transportation corporation as defined in Title 30-A, section 3501, subsection 2, a transit district or regional transportation corporation formed under the laws of another state that would qualify as a transit district or regional transportation corporation under Title 30-A, chapter 163 if formed under the laws of this State and any emergency medical service.

[ 2011, c. 520, §1 (AMD) .]

4. State. "State" means the State of Maine or any office, department, agency, authority, commission, board, institution, hospital or other instrumentality of the State, including the Maine Turnpike Authority, the Maine Port Authority, the Northern New England Passenger Rail Authority, the Maine Community College System, the Maine Veterans' Homes, the Maine Public Employees Retirement System, the Maine Military Authority and all such other state entities.

[ 2001, c. 374, §5 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF); 2007, c. 58, §3 (REV) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1977, c. 696, §165 (AMD). 1979, c. 68, §5 (AMD). 1985, c. 599, §§1,4 (AMD). 1985, c. 695, §9 (AMD). 1985, c. 765, §3 (AMD). 1987, c. 11, §1 (AMD). 1987, c. 218, §1 (AMD). 1987, c. 386, §§1-3 (AMD). 1987, c. 737, §§C27,C28, C106 (AMD). 1987, c. 769, §A52 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 233, (AMD). 1989, c. 349, §1 (AMD). 1989, c. 443, §21 (AMD). 1989, c. 878, §A42 (AMD). 1993, c. 410, §L44 (AMD). 1995, c. 161, §1 (AMD). 1995, c. 196, §D1 (AMD). 1995, c. 543, §1 (AMD). 1997, c. 234, §1 (AMD). 2001, c. 374, §5 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 489, §1 (AMD). 2005, c. 398, §1 (AMD). 2005, c. 399, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 563, §2 (AMD). 2011, c. 520, §1 (AMD).



14 §8103. Immunity from suit

1. Immunity. Except as otherwise expressly provided by statute, all governmental entities shall be immune from suit on any and all tort claims seeking recovery of damages. When immunity is removed by this chapter, any claim for damages shall be brought in accordance with the terms of this chapter.

[ 1977, c. 578, §1 (RPR) .]

2. Examples.

[ 1987, c. 740, §1 (RP) .]

3. Personal liability; employee of a governmental entity.

[ 1987, c. 740, §2 (RP) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 578, §1 (RPR). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 1985, c. 569, §§3,4 (AMD). 1985, c. 599, §2 (AMD). 1985, c. 758, §2 (AMD). 1987, c. 110, (AMD). 1987, c. 218, §2 (AMD). 1987, c. 402, §A103 (AMD). 1987, c. 740, §§1,2 (AMD).



14 §8104. Exceptions to immunity (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 578, §2 (RPR). 1977, c. 591, §6 (AMD). 1979, c. 68, §§1,5 (AMD). 1979, c. 663, §§82,82-A (AMD). 1985, c. 569, §5 (AMD). 1987, c. 740, §3 (RP).



14 §8104-A. Exceptions to immunity

Except as specified in section 8104-B, a governmental entity is liable for property damage, bodily injury or death in the following instances. [1987, c. 740, §4 (NEW).]

1. Ownership; maintenance or use of vehicles, machinery and equipment. A governmental entity is liable for its negligent acts or omissions in its ownership, maintenance or use of any:

A. Motor vehicle, as defined in Title 29-A, section 101, subsection 42; [1995, c. 65, Pt. A, §43 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

B. Special mobile equipment, as defined in Title 29-A, section 101, subsection 70; [1995, c. 65, Pt. A, §43 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

C. Trailers, as defined in Title 29-A, section 101, subsection 86; [1995, c. 65, Pt. A, §43 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

D. Aircraft, as defined in Title 6, section 3, subsection 5; [1987, c. 740, §4 (NEW).]

E. Watercraft, as defined in Title 12, section 1872, subsection 14; [1997, c. 678, §18 (AMD).]

F. Snowmobiles, as defined in Title 12, section 13001, subsection 25; and [2003, c. 414, Pt. B, §27 (AMD); 2003, c. 614, §9 (AFF).]

G. Other machinery or equipment, whether mobile or stationary. [1987, c. 740, §4 (NEW).]

The provisions of this section do not apply to the sales of motor vehicles and equipment at auction by a governmental entity.

[ 2003, c. 414, Pt. B, §27 (AMD); 2003, c. 614, §9 (AFF) .]

2. Public buildings. A governmental entity is liable for its negligent acts or omissions in the construction, operation or maintenance of any public building or the appurtenances to any public building. Notwithstanding this subsection, a governmental entity is not liable for any claim which results from:

A. The construction, ownership, maintenance or use of:

(1) Unimproved land;

(2) Historic sites, including, but not limited to, memorials, as defined in Title 12, section 1801, subsection 5;

(3) Land, buildings, structures, facilities or equipment designed for use primarily by the public in connection with public outdoor recreation; or

(4) Dams; [1997, c. 678, §19 (AMD).]

B. The ownership, maintenance or use of any building acquired by a governmental entity for reasons of tax delinquency, from the date of foreclosure and until actual possession by the delinquent taxpayer or the taxpayer's lessee or licensee has ceased for a period of 60 days; or [1987, c. 740, §4 (NEW).]

C. The ownership, maintenance or use of any building acquired by a governmental entity by eminent domain or by condemnation until actual possession by the former owner or the owner's lessee or licensee has ceased for a period of 60 days; [1987, c. 740, §4 (NEW).]

[ 1997, c. 678, §19 (AMD) .]

3. Discharge of pollutants. A governmental entity is liable for its negligent acts or omissions in the discharge, dispersal, release or escape of smoke, vapors, soot, fumes, acids, alkalines, toxic chemicals, liquids or gases, waste materials or other irritants, contaminants or pollutants into or upon land, the atmosphere or any water course or body of water, but only to the extent that the discharge, dispersal, release or escape complained of is sudden and accidental.

[ 1987, c. 740, §4 (NEW) .]

4. Road construction, street cleaning or repair. A governmental entity is liable for its negligent acts or omissions arising out of and occurring during the performance of construction, street cleaning or repair operations on any highway, town way, sidewalk, parking area, causeway, bridge, airport runway or taxiway, including appurtenances necessary for the control of those ways including, but not limited to, street signs, traffic lights, parking meters and guardrails. A governmental entity is not liable for any defect, lack of repair or lack of sufficient railing in any highway, town way, sidewalk, parking area, causeway, bridge, airport runway or taxiway or in any appurtenance thereto.

[ 1987, c. 740, §4 (NEW) .]

SECTION HISTORY

1987, c. 740, §4 (NEW). 1995, c. 65, §A43 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 630, §1 (AMD). 1997, c. 678, §§18,19 (AMD). 2003, c. 414, §B27 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



14 §8104-B. Immunity notwithstanding waiver

Notwithstanding section 8104-A, a governmental entity is not liable for any claim which results from: [1987, c. 740, §4 (NEW).]

1. Undertaking of legislative act. Undertaking or failing to undertake any legislative or quasi-legislative act, including, but not limited to, the adoption or failure to adopt any statute, charter, ordinance, order, rule, policy, resolution or resolve;

[ 1987, c. 740, §4 (NEW) .]

2. Undertaking of judicial act. Undertaking or failing to undertake any judicial or quasi-judicial act, including, but not limited to, the granting, granting with conditions, refusal to grant or revocation of any license, permit, order or other administrative approval or denial;

[ 1987, c. 740, §4 (NEW) .]

3. Performing discretionary function. Performing or failing to perform a discretionary function or duty, whether or not the discretion is abused and whether or not any statute, charter, ordinance, order, resolution or policy under which the discretionary function or duty is performed is valid or invalid, except that if the discretionary function involves the operation of a motor vehicle, as defined in Title 29-A, section 101, subsection 42, this section does not provide immunity for the governmental entity for an employee's negligent operation of the motor vehicle resulting in a collision, regardless of whether the employee has immunity under this chapter;

[ 2005, c. 448, §1 (AMD) .]

4. Performing prosecutorial function. Performing or failing to perform any prosecutorial function involving civil, criminal or administrative enforcement;

[ 1987, c. 740, §4 (NEW) .]

5. Activities of state military forces. The activities of the state military forces when on duty pursuant to Title 37-B or 32 United States Code;

[ 1995, c. 196, Pt. D, §2 (AMD) .]

6. Leasing of governmental property. The leasing of governmental property, including buildings, to other organizations;

[ 1999, c. 456, §1 (AMD) .]

7. Certain services. A decision not to provide communications, heat, light, water, electricity or solid or liquid waste collection, disposal or treatment services; and

[ 1999, c. 456, §1 (AMD) .]

8. Failure or malfunction of computer. The direct or indirect failure or malfunction of computer hardware, computer software or any device containing a computer processor or chip that fails to accurately or properly recognize, calculate, display, sort or otherwise process dates or times as a result of the Year 2000 problem. This provision applies to failures or malfunctions occurring before January 2, 2001.

For purposes of this section, the "Year 2000 problem" means complications associated with using a 2-digit field to represent a year and its result on the year change from 1999 to 2000. These complications may include, but are not limited to:

A. Erroneous date calculations; [1999, c. 456, §2 (NEW).]

B. An ambiguous interpretation of the term "00"; [1999, c. 456, §2 (NEW).]

C. The failure to recognize the year 2000 as a leap year; [1999, c. 456, §2 (NEW).]

D. The use of algorithms that use the term "99" or "00" as a flag for another function; [1999, c. 456, §2 (NEW).]

E. Problems arising from the use of applications, software or hardware that are date sensitive; and [1999, c. 456, §2 (NEW).]

F. The inability to distinguish between centuries. [1999, c. 456, §2 (NEW).]

[ 1999, c. 456, §2 (NEW) .]

SECTION HISTORY

1987, c. 740, §4 (NEW). 1995, c. 196, §D2 (AMD). 1999, c. 456, §§1,2 (AMD). 2005, c. 448, §1 (AMD).



14 §8104-C. Wrongful death action

Subject to any immunity provided by this chapter or otherwise provided by law, actions for the death of a person brought by the personal representatives of the deceased person against a governmental entity or employee shall be brought in the same manner that is provided for similar actions in Title 18-A, section 2-804 and amounts recovered shall be disposed of as required in that section; provided that the limitations of sections 8104-D and 8105 shall apply. [1987, c. 740, §4 (NEW).]

SECTION HISTORY

1987, c. 740, §4 (NEW).



14 §8104-D. Personal liability of employees of a governmental entity

Except as otherwise expressly provided by section 8111 or by any other law, and notwithstanding the common law, the personal liability of an employee of a governmental entity for negligent acts or omissions within the course and scope of employment shall be subject to a limit of $10,000 for any such claims arising out of a single occurrence and the employee is not liable for any amount in excess of that limit on any such claims. [1987, c. 740, §4 (NEW).]

SECTION HISTORY

1987, c. 740, §4 (NEW).



14 §8105. Limitation on damages

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Limit established. In any claim or cause of action permitted by this chapter, the award of damages, including costs, against either a governmental entity or its employees, or both, may not exceed $400,000 for any and all claims arising out of a single occurrence.

[ 1999, c. 460, §1 (AMD); 1999, c. 460, §2 (AFF) .]

1-A. (TEXT EFFECTIVE UNTIL 7/1/16) (TEXT REPEALED 7/1/16) Limit established for out-of-state transit district or regional transportation corporation. In any claim or cause of action permitted by this chapter, the award of damages, including costs, against a transit district or regional transportation corporation formed under the laws of another state contiguous to this State that would qualify as a transit district or regional transportation corporation under Title 30-A, chapter 163 if formed under the laws of this State, or against its employees, or both, may not exceed the higher of the limit established under subsection 1 and the limit established under the applicable statute limiting tort liability of the state in which the transit district or regional transportation corporation is formed or organized. This limit applies to any and all claims arising out of a single occurrence. The transit district or regional transportation corporation shall maintain insurance coverage for claims under this Act of at least $1,000,000.

This subsection is repealed July 1, 2016.

[ 2011, c. 520, §2 (NEW) .]

2. Costs. Court costs, prejudgment interest and all other costs that a court may assess must be included within the damage limit specified by this section. Accrued post-judgment interest may not be included within the damage limit.

[ 1995, c. 61, §1 (AMD) .]

3. Claims in excess of limit. When a claimant or several claimants believe they may have a claim against the State in excess of the limit established in subsection 1, or for a claim for which the State is immune, they may apply to the Legislature for special authorization to proceed within another specified limit.

[ 1977, c. 2, §2 (NEW) .]

4. Apportionment of claims. When the amount awarded to or settled for multiple claimants exceeds the limit imposed by this section, any party may apply to the Superior Court for the county in which the governmental entity is located to allocate to each claimant his equitable share of the total, limited as required by this section.

A. Any award by the court in excess of the maximum liability limit specified by subsection 1 shall be automatically abated by operation of this section to the maximum limit of liability. [1977, c. 2, §2 (NEW).]

[ 1977, c. 2, §2 (NEW) .]

5. Exclusion from judgment or award. No judgment or award against a governmental entity shall include punitive or exemplary damages.

[ 1977, c. 2, §2 (NEW) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 78, §113 (AMD). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 1987, c. 740, §5 (AMD). 1995, c. 61, §1 (AMD). 1999, c. 460, §1 (AMD). 1999, c. 460, §2 (AFF). 2011, c. 520, §2 (AMD).



14 §8106. Jurisdiction of the court

1. Original jurisdiction. The Superior Court shall have original jurisdiction over all claims permitted under this chapter and not settled in accordance with section 8109.

[ 1977, c. 78, §114 (AMD) .]

2. Appeals.

A. Copies of each notice of appeal filed in an action arising under this chapter shall be served on the Attorney General at the same time as such notice is served upon the parties to the action. [1977, c. 2, §2 (NEW).]

B. The Attorney General shall have the right to appear before the Supreme Judicial Court by brief and oral argument as a friend of the court in any appeal in an action arising under this chapter where the Attorney General is not appearing representing a party to the action. [1977, c. 2, §2 (NEW).]

[ 1977, c. 2, §2 (NEW) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 78, §114 (AMD). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD).



14 §8107. Notice to governmental entity

1. Notice requirements for filing. Within 180 days after any claim or cause of action permitted by this chapter accrues, or at a later time within the limits of section 8110, when a claimant shows good cause why notice could not have reasonably been filed within the 180-day limit, a claimant or a claimant's personal representative or attorney shall file a written notice containing:

A. The name and address of the claimant, and the name and address of the claimant's attorney or other representative, if any; [1989, c. 327, (AMD).]

B. A concise statement of the basis of the claim, including the date, time, place and circumstances of the act, omission or occurrence complained of; [1977, c. 2, §2 (NEW).]

C. The name and address of any governmental employee involved, if known; [1977, c. 2, §2 (NEW).]

D. A concise statement of the nature and extent of the injury claimed to have been suffered; and [1977, c. 2, §2 (NEW).]

E. A statement of the amount of monetary damages claimed. [1977, c. 2, §2 (NEW).]

[ 1989, c. 327, (AMD) .]

2. Incapacity. If the claimant is incapacitated and thereby prevented from presenting and filing the claim within the time prescribed or if the claimant is a minor, the claim may be presented and filed on behalf of the claimant by any relative, attorney or agent representing the claimant. If the claimant is a minor when the cause of action accrues, the notice may be presented within 180 days of the minor's attaining 18 years of age.

[ 2001, c. 249, §1 (AMD) .]

3. Notices.

A. If the claim is against the State or an employee thereof, copies of the notice shall be addressed to and filed with the state department, board, agency, commission or authority whose act or omission is said to have caused the injury and the Attorney General. [1977, c. 2, §2 (NEW).]

B. Notice of claims against any political subdivision or an employee thereof shall be addressed to and filed with one of the persons upon whom a summons and complaint could be served under the Maine Rules of Civil Procedure, Rule 4, in a civil action against a political subdivision. [1977, c. 578, §3 (AMD).]

[ 1979, c. 578, §3 (AMD) .]

4. Substantial notice compliance required. No claim or action shall be commenced against a governmental entity or employee in the Superior Court unless the foregoing notice provisions are substantially complied with. A claim filed under this section shall not be held invalid or insufficient by reason of an inaccuracy in stating the time, place, nature or cause of the claim, or otherwise, unless it is shown that the governmental entity was in fact prejudiced thereby. A claim filed under this section shall not be held invalid solely because a claim based on the same facts was filed under a different statutory procedure and was disallowed.

[ 1977, c. 591, §3 (AMD) .]

5. Definition of good cause. "Good cause" as used in subsection 1 includes but is not limited to any cases in which any official of the governmental entity whose duties and authority include the settlement of tort claims or any tort liability insurer of the governmental entity makes direct oral or written contacts with the claimant or the claimant's personal representative or attorney, including payments to or on behalf of the claimant, that contain or imply a promise of coverage sufficient to cause a reasonable person to believe that the losses for which no timely notice claim is filed would be covered.

If oral or written contact is limited to coverage for specific injuries or damage, a claimant is not excused from filing the notice required by this section in relation to other claims or causes of action permitted by this chapter that arise out of the same incident or event.

Nothing in this subsection prevents the injured party and an agent or insurer of the governmental entity from entering into a consensual agreement pursuant to which the injured party releases the governmental entity from any further liability in exchange for an agreed upon consideration.

[ 1991, c. 460, (NEW) .]

This section shall not apply to such claims as may be asserted under the Rules of Civil Procedure by a 3rd party complaint, crossclaim or counterclaim. [1977, c. 2, §2 (NEW).]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 578, §3 (AMD). 1977, c. 591, §§3,6 (AMD). 1979, c. 68, §5 (AMD). 1987, c. 740, §6 (AMD). 1989, c. 327, (AMD). 1991, c. 460, (AMD). 2001, c. 249, §1 (AMD).



14 §8108. Time for allowance or denial of claims

Within 120 days after the filing of the claim with the governmental entity, the governmental entity shall act thereon and notify the claimant in writing of its approval or denial of the monetary damages claimed. A claim shall be deemed to have been denied if at the end of the 120-day period the governmental entity has failed to approve or deny the claim. [1977, c. 2, §2 (NEW).]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD).



14 §8109. Compromise and settlement

1. Procedures for State. The State has authority to settle claims filed against it pursuant to sections 8104-A, 8104-B, 8104-C and 8104-D in accordance with the following procedures.

A. Any agency may settle any claim for an amount of $1,500 or less when such settlement is approved by the appropriate department or agency head in accordance with rules adopted by the Commissioner of Administrative and Financial Services. [1991, c. 780, Pt. Y, §114 (AMD).]

B. Any other claim may be settled when such settlement is approved by the head of the department or agency against which the claim is filed, the Commissioner of Administrative and Financial Services and the Attorney General. [1991, c. 780, Pt. Y, §114 (AMD).]

[ 2009, c. 652, Pt. B, §4 (AMD) .]

2. Procedures for political subdivisions. Any political subdivision may settle claims filed against it pursuant to sections 8104-A, 8104-B, 8104-C and 8104-D in accordance with procedures duly promulgated by its governing body.

[ 2009, c. 652, Pt. B, §5 (AMD) .]

3. Limitations on payment under settlement. When the State or a political subdivision becomes obligated to pay a claim as a result of a settlement, the limitations on payment provided by sections 8105 and 8115 shall apply in the same manner as if the State or political subdivision in question became obligated to pay the funds as a result of a judgment of the court.

[ 1977, c. 2, §2 (NEW) .]

4. Release. The acceptance by a claimant of any settlement under this section shall be final and conclusive on the claimant and shall constitute a complete release of any further claims against the governmental entity and against any employees of the governmental entity whose acts or omissions gave rise to the claim.

[ 1987, c. 740, §7 (NEW) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 78, §§115,116 (AMD). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 1985, c. 81, (AMD). 1985, c. 785, §§A88,89 (AMD). 1987, c. 402, §§A104,A105 (AMD). 1987, c. 740, §7 (AMD). 1991, c. 780, §Y114 (AMD). 2009, c. 652, Pt. B, §§4, 5 (AMD).



14 §8110. Limitation of actions

Every claim against a governmental entity or its employees permitted under this chapter is forever barred from the courts of this State, unless an action therein is begun within 2 years after the cause of action accrues, except that, if the claimant is a minor when the cause of action accrues, the action may be brought within 2 years of the minor's attaining 18 years of age. [2001, c. 249, §2 (AMD).]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 2001, c. 249, §2 (AMD).



14 §8111. Personal immunity for employees; procedure

1. Immunity. Notwithstanding any liability that may have existed at common law, employees of governmental entities shall be absolutely immune from personal civil liability for the following:

A. Undertaking or failing to undertake any legislative or quasi-legislative act, including, but not limited to, the adoption or failure to adopt any statute, charter, ordinance, order, rule, policy, resolution or resolve; [1987, c. 740, §8 (RPR).]

B. Undertaking or failing to undertake any judicial or quasi-judicial act, including, but not limited to, the granting, granting with conditions, refusal to grant or revocation of any license, permit, order or other administrative approval or denial; [1987, c. 740, §8 (RPR).]

C. Performing or failing to perform any discretionary function or duty, whether or not the discretion is abused; and whether or not any statute, charter, ordinance, order, resolution, rule or resolve under which the discretionary function or duty is performed is valid; [1987, c. 740, §8 (RPR).]

D. Performing or failing to perform any prosecutorial function involving civil, criminal or administrative enforcement; [2001, c. 662, §7 (AMD).]

E. Any intentional act or omission within the course and scope of employment; provided that such immunity does not exist in any case in which an employee's actions are found to have been in bad faith; or [2001, c. 662, §8 (AMD).]

F. Any act by a member of the Maine National Guard within the course and scope of employment; except that immunity does not exist when an employee's actions are in bad faith or in violation of military orders while the employee is performing active state service pursuant to Title 37-B. [2001, c. 662, §9 (NEW).]

The absolute immunity provided by paragraph C shall be applicable whenever a discretionary act is reasonably encompassed by the duties of the governmental employee in question, regardless of whether the exercise of discretion is specifically authorized by statute, charter, ordinance, order, resolution, rule or resolve and shall be available to all governmental employees, including police officers and governmental employees involved in child welfare cases, who are required to exercise judgment or discretion in performing their official duties.

[ 2001, c. 662, §§7-9 (AMD) .]

2. Attachment and trustee process. Attachment, pursuant to Rule 4A, Maine Rules of Civil Procedure, and trustee process, pursuant to Rule 4B, Maine Rules of Civil Procedure, shall not be used in connection with the commencement of a civil action against an employee of a governmental entity based on any act or omission of the employee in the course and scope of employment.

[ 1987, c. 740, §9 (AMD) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 1987, c. 427, §§1,2 (AMD). 1987, c. 740, §§8,9 (AMD). 1989, c. 502, §A40 (AMD). 2001, c. 662, §§7-9 (AMD).



14 §8112. Defense and indemnification of employees

1. When a governmental entity is not liable. A governmental entity, with the consent of the employee, shall assume the defense of and, in its discretion, may indemnify any employee against a claim which arises out of an act or omission occuring within the course and scope of employment and for which the governmental entity is not liable. Except as otherwise provided herein, in lieu of assuming the defense of an employee, a governmental entity may pay the reasonable attorneys' fees and court costs of the employee. If the defense of its employee creates a conflict of interest between the governmental entity and the employee, the governmental entity shall pay the reasonable attorneys' fees and court costs of the employee.

A governmental entity is not liable for the attorneys' fees and defense costs of its employee under this subsection in the event that the employee is determined to be criminally liable for the acts or omissions in question. In addition, after the litigation against the employee is concluded, a governmental entity may recoup any attorneys' fees and costs paid to outside counsel on behalf of the employee if the governmental entity proves that the employee acted in bad faith.

This subsection does not apply if the employee settles the claim without the consent of the governmental entity.

This subsection does not apply if notice is not required to have been filed as provided in section 8107 or if the employee does not notify the governmental entity within 30 days after receiving actual written notice of the claim or within 15 days after the service of a summons and complaint, if the governmental entity is prejudiced by the lack of such notice.

[ 1987, c. 740, §10 (RPR) .]

2. When the governmental entity is liable. A governmental entity shall, with the consent of the employee, assume the defense of and shall indemnify any employee against a claim which arises out of an act or omission occurring within the course and scope of employment and for which sovereign immunity has been waived under section 8104-A, under another law or by legislative authorization. Except as otherwise provided herein, in lieu of assuming the defense of an employee, the governmental entity may pay the reasonable attorneys' fees and court costs of the employee. If the defense of its employee creates a conflict of interest between the governmental entity and the employee, the governmental entity shall pay the reasonable attorneys' fees and court costs of the employee.

A governmental entity shall not be required to indemnify its employee and is not liable for the attorneys' fees and court costs of its employee under this subsection in the event that the employee is determined to be criminally liable for the acts or omissions in question. In addition, after the litigation against the employee is concluded, a governmental entity shall be relieved of any obligation to indemnify the employee for punitive damages and may recoup any attorneys' fees and costs paid to outside counsel if the governmental entity proves that the employee acted in bad faith.

This subsection does not apply if the employee settles the claim without the consent of the governmental entity.

This subsection does not apply if notice is not required to have been filed as provided in section 8107 or if the employee does not notify the governmental entity within 30 days after receiving actual written notice of the claim or within 15 days after the service of a summons and complaint if the governmental entity is prejudiced by the lack of such notice.

[ 1987, c. 740, §11 (RPR) .]

2-A. Suits against employees under federal law. A governmental entity, with the consent of the employee, shall assume the defense of and, in its discretion, may indemnify any employee against any claim that is brought against the employee under any federal law and that arises out of an act or omission occurring within the course and scope of employment. Except as otherwise provided herein, in lieu of assuming the defense of an employee, the governmental entity may pay the reasonable attorneys' fees and court costs of the employee. If the defense of its employee creates a conflict of interest between the governmental entity and the employee, the governmental entity shall pay the reasonable attorneys' fees and court costs of the employee.

A governmental entity is not liable for the attorneys' fees and court costs of its employee under this subsection in the event that the employee is determined to be criminally liable for the acts or omission in question. In addition, after the litigation against the employee is concluded, a governmental entity may recoup any attorneys' fees and costs paid to outside counsel if the governmental entity proves the employee acted in bad faith.

This subsection does not apply if the employee settles the claim without the consent of the governmental entity.

This subsection does not apply if the employee does not notify the governmental entity within 15 days after the service of a summons and complaint if the governmental entity is prejudiced by the lack of such notice.

[ 1987, c. 740, §12 (NEW) .]

3. Act or omission outside course or scope of employment. In cases when a governmental entity is obligated to indemnify an employee under subsection 2, the governmental entity may refuse to indemnify its employee if a court determines that the act or omission of the employee occurred outside the course and scope of that employment.

[ 1987, c. 740, §13 (AMD) .]

4. Conditions under which discontinuation prohibited.

[ 1987, c. 427, §5 (RP) .]

5. Consent to suit; limit on recovery from employee. In any action on a claim against the State:

A. Which is in excess of the limit established in section 8105, subsection 1 and for which the Legislature has granted special authorization to proceed within a specified limit; or [1977, c. 578, §4 (NEW).]

B. For which the State is immune and for which the Legislature has granted special authorization to proceed within a specified limit; [1977, c. 578, §4 (NEW).]

the award of damages, including costs, against both the State and its employee shall not exceed the limit established by the Legislature. If, however, it is found that the act or omission occurred outside the course or scope of employment, the award of damages against that employee may exceed the limit specified by the Legislature.

[ 1977, c. 578, §4 (NEW) .]

6. This action shall not in any way impair, limit or modify the rights and obligations of any insurer under any policy of insurance.

[ 1977, c. 578, §4 (NEW) .]

7. Independent contractors; leases. A governmental entity may, in its discretion, assume the defense of and may indemnify any person who is providing services to the governmental entity pursuant to a written contract or with whom the governmental entity has entered into an agreement for the lease of premises.

[ 1977, c. 578, §4 (NEW) .]

8. Liability under section 8104-D. A governmental entity shall purchase insurance or self-insure on behalf of its employees to insure them against their personal liability to the limit of their liability under section 8104-D and, to the extent that insurance coverage is not available, shall assume the defense of and indemnify those employees to the limit of their liability under section 8104-D.

[ 1987, c. 740, §14 (NEW) .]

9. Certain suits arising out of use of motor vehicles. A governmental entity is not required to assume the defense of or to indemnify an employee of that governmental entity who uses a privately owned vehicle, while acting in the course and scope of employment, to the extent that applicable liability insurance coverage exists other than that of the governmental entity. In such cases, the employee of the governmental entity and the owner of the privately owned vehicle may be held liable for the negligent operation or use of the vehicle but only to the extent of any applicable liability insurance, which constitutes the primary coverage of any liability of the employee and owner and of the governmental entity. To the extent that liability insurance other than that of the governmental entity does not provide coverage up to the limit contained in section 8105, the governmental entity remains responsible for any liability up to that limit.

[ 1995, c. 462, Pt. C, §§2,3 (AFF); 1995, c. 462, Pt. C, §1 (REEN) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 578, §4 (RPR). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 1987, c. 427, §§3-5 (AMD). 1987, c. 740, §§10-14 (AMD). 1993, c. 707, §§G7,8 (AMD). 1993, c. 707, §G9 (AFF). 1995, c. 462, §C1 (AMD). 1995, c. 462, §§C2,3 (AFF).



14 §8113. Liability not expanded, other remedies are exclusive

1. Liability not expanded unless chapter expressly provides. Except as expressly provided herein, nothing in this chapter shall enlarge or otherwise adversely affect the liability of an employee or a governmental entity. Any immunity or other bar to a civil lawsuit under Maine or federal law shall, where applicable, remain in effect.

[ 1977, c. 2, §2 (NEW) .]

2. Effect of other statutes concerning immunity. When any other statute expressly provides a waiver of governmental, sovereign or official immunity, the provisions of that statute shall be the exclusive method for any recovery of funds in any fact situation to which that statute applies.

[ 1977, c. 2, §2 (NEW) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD).



14 §8114. Judgment against governmental entity or employee; effect

1. Separate action against governmental employee. Any judgment against a governmental entity shall constitute a complete bar to a separate action for damages by the claimant, by reason of the same subject matter, against any public employee whose act or omission gave rise to the claim.

[ 1977, c. 2, §2 (NEW) .]

2. Separate action against governmental entity. Any judgment against any public employee whose act or omission gave rise to the claim shall constitute a complete bar to a separate action for injury by the claimant, by reason of the same subject matter, against a governmental entity.

[ 1977, c. 2, §2 (NEW) .]

3. Joinder. Nothing contained in this section shall be construed as preventing the joinder of any governmental entity or employee of such governmental entity in the same action.

[ 1977, c. 2, §2 (NEW) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD).



14 §8115. Payment of claims or judgments when no insurance

1. Payment from next appropriation. In the event no insurance has been procured by the State to pay a claim or judgment arising under this chapter, and no appropriated funds are reasonably available, as determined by the Commissioner of Administrative and Financial Services, the claim or judgment must be paid from the next appropriation to the state instrumentality whose action or omission, or the action or omission of whose employee, gave rise to the claim.

[ 1991, c. 780, Pt. Y, §115 (AMD) .]

2. Subdivision's plan for payment. In the event that a political subdivision has not procured insurance, the trial judge may accept a reasonable plan for the payment of the amount of the judgment. A payment plan may not exceed 5 years and may include interest at the rate provided in section 1602-C.

[ 2003, c. 460, §8 (AMD) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 1985, c. 785, §A90 (AMD). 1987, c. 402, §A106 (AMD). 1991, c. 780, §Y115 (AMD). 2003, c. 460, §8 (AMD).



14 §8116. Liability insurance

The legislative or executive body or any department of the State or any political subdivision may procure insurance against liability for any claim against it or its employees for which immunity is waived under this chapter or under any other law. If the insurance provides protection in excess of the limit of liability imposed by section 8105, then the limits provided in the insurance policy shall replace the limit imposed by section 8105. If the insurance provides coverage in areas where the governmental entity is immune, the governmental entity shall be liable in those substantive areas but only to the limits of the insurance coverage. Reserve funds, excess insurance or reinsurance contracts maintained by a governmental entity, by an insurer providing liability insurance or by a public self-funded pool to meet obligations imposed by this Act shall not increase the limits of liability imposed by section 8105. [1987, c. 740, §15 (AMD).]

A governmental entity or a public self-funded pool, which self-insures against the obligations and liabilities imposed by this Act, shall designate funds set aside to meet such obligations and liabilities as self-insurance funds. Any such governmental entity which self-insures under this Act or any entity that is a member of a public self-funded pool shall maintain as part of its public records a written statement which shall include a provision setting forth the financial limits of liability assumed by the governmental entity, those limits to be no less than the limits imposed in this Act, and a provision setting forth the scope of the liability assumed by the governmental entity, or the pool, that scope to be no less than that imposed in this Act. [1985, c. 713, §2 (AMD).]

A governmental entity may purchase insurance or may self-insure on behalf of its employees to insure them against any personal liability for which a governmental entity is obligated or entitled to provide defense or indemnity under section 8112. [1987, c. 740, §16 (RPR).]

Any insurance purchased by the State under this section must be purchased through the Department of Administrative and Financial Services, Risk Management Division.

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 578, §§5,5-A (AMD). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 1981, c. 602, §§1,2 (AMD). 1985, c. 599, §3 (AMD). 1985, c. 713, §§1,2 (AMD). 1987, c. 740, §§15,16,17 (AMD). 2007, c. 466, Pt. A, §37 (AMD).



14 §8117. Prior claims

This chapter does not apply to any claim against any governmental entity or employee arising before its effective date. Any such claim may be presented and enforced to the same extent and be subject to the same defenses and limitations on recovery as if this chapter had not been adopted and as though any statute repealed by this chapter had remained in effect, and as though the doctrines of sovereign, governmental and official immunity had remained in full force and effect. Nothing herein shall be construed as denying a governmental entity the right or authority to defend or settle any claim either against it or against any of its employees pending at the time of the effective date of this chapter. [1977, c. 2, §2 (NEW).]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD).



14 §8118. Eleventh amendment

Nothing in this chapter or any other provision of state law shall be construed to waive the rights and protections of the State under the Eleventh Amendment of the United States Constitution, except where such waiver is explicitly stated by law and actions against the State for damages shall only be brought in the courts of the State in accordance with this chapter. [1977, c. 2, §2 (NEW).]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD).






Chapter 743: WRONGFUL IMPRISONMENT

14 §8201. Wrongful imprisonment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 436, §§1,3 (NEW).



14 §8202. Limitation on damages (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 436, §§1,3 (NEW).



14 §8203. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 436, §§1,3 (NEW).



14 §8204. Limitation of action (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 436, §§1,3 (NEW).






Chapter 747: WRONGFUL IMPRISONMENT

14 §8241. Wrongful imprisonment

1. Exceptions to immunity. Notwithstanding any immunity of the State from suit, including the Maine Tort Claims Act, chapter 741, the State is liable for the wrongful imprisonment of a person.

[ 1993, c. 480, §1 (NEW) .]

2. Action. The State is liable for damages for wrongful imprisonment of a person if that person alleges and proves the following by clear and convincing evidence:

A. That the person was convicted of a criminal offense under the laws of this State; [1993, c. 480, §1 (NEW).]

B. That as a result of that conviction, the person was sentenced to a period of incarceration and was actually incarcerated; [1993, c. 480, §1 (NEW).]

C. That subsequent to the conviction and as a condition precedent to suit, the person received a full and free pardon pursuant to the Constitution of Maine, Article V, Part First, Section 11, which is accompanied by a written finding by the Governor who grants the pardon that the person is innocent of the crime for which that person was convicted; and [1993, c. 480, §1 (NEW).]

D. That the court finds that the person is innocent of the crime for which the person was convicted. [1993, c. 480, §1 (NEW).]

[ 1993, c. 480, §1 (NEW) .]

3. Scope of law. For purposes of this chapter, a person is deemed to have committed a criminal offense notwithstanding a finding by a state or federal court that the law under which the person was convicted is violative of the Constitution of Maine or the United States Constitution.

[ 1993, c. 480, §1 (NEW) .]

4. Governor's denial of request. A Governor's failure to issue a written finding that the person is innocent of the crime for which the person was convicted is final and not subject to judicial view.

[ 1993, c. 480, §1 (NEW) .]

5. Settlement. After commencement of an action under subsection 2, the Attorney General may compromise or settle any claim under this chapter.

[ 1993, c. 480, §1 (NEW) .]

SECTION HISTORY

1993, c. 480, §1 (NEW).



14 §8242. Limitation on damages

1. Damages; limitation. In any action for damages permitted by this chapter, the claim for and award of damages, including costs, against the State may not exceed $300,000 for all claims arising as a result of a single conviction.

[ 1993, c. 480, §1 (NEW) .]

2. Costs. Court costs, interest and all other costs that a court may assess are included within the damages limitation specified by this section.

[ 1993, c. 480, §1 (NEW) .]

3. Exclusion from judgment or award. A judgment or award against the State pursuant to this chapter may not include punitive or exemplary damages.

[ 1993, c. 480, §1 (NEW) .]

4. Payable from General Fund. Any judgment or award of damages permitted by this chapter must be paid from the General Fund.

[ 1993, c. 480, §1 (NEW) .]

SECTION HISTORY

1993, c. 480, §1 (NEW).



14 §8243. Jurisdiction

The Superior Court has original jurisdiction over all claims permitted under this chapter. [1993, c. 480, §1 (NEW).]

SECTION HISTORY

1993, c. 480, §1 (NEW).



14 §8244. Limitation of action

Every claim for wrongful imprisonment permitted under this chapter is forever barred from the courts of this State unless an action is begun in the courts within 2 years after the date of the full and free pardon of the conviction on which the claim is based. [1993, c. 480, §1 (NEW); 1993, c. 480, §2 (AFF).]

SECTION HISTORY

1993, c. 480, §1 (NEW). 1993, c. 480, §2 (AFF).






Chapter 749: CIVIL RECOVERY FOR RETAIL THEFT

14 §8301. Short title

This chapter may be known and cited as the "Maine Civil Recovery for Retail Theft Act." [1995, c. 288, §4 (NEW).]

SECTION HISTORY

1995, c. 288, §4 (NEW).



14 §8302. Civil recovery

1. Liability. Any person who unlawfully takes or attempts to take merchandise from a merchant is liable to the merchant in accordance with provisions of this chapter.

[ 1995, c. 288, §4 (NEW) .]

2. No limitation. The provisions of this chapter may not be construed to prohibit or limit any other cause of action that a merchant may have against a person who unlawfully takes merchandise from the merchant.

[ 1995, c. 288, §4 (NEW) .]

3. Civil recovery. Any person who unlawfully takes or attempts to take merchandise from a merchant is civilly liable to the merchant in an amount consisting of:

A. Damages equal to the retail price of the merchandise if the item is not returned in a merchantable condition; and [1995, c. 288, §4 (NEW).]

B. A civil penalty equal to 3 times the retail price of the merchandise, but not less than $50 or more than $500. [1995, c. 288, §4 (NEW).]

[ 1995, c. 288, §4 (NEW) .]

4. Written demand. The fact that an action may be brought against an individual as provided in this chapter does not limit the right of a merchant to make a written demand that a person who is liable for damages and penalties under this chapter remit the damages and penalties prior to the commencement of any legal action.

A. If a person to whom demand is made complies with the demand, that person incurs no further civil liability for that specific act of retail theft. [1995, c. 288, §4 (NEW).]

B. Any demand under this section must be accompanied by a copy of this chapter. [1995, c. 288, §4 (NEW).]

[ 1995, c. 288, §4 (NEW) .]

5. Criminal prosecution. A criminal prosecution under Title 17-A, chapter 15 is not a prerequisite to an action under this chapter and such a criminal prosecution does not bar civil action. An action under this chapter does not bar a criminal prosecution under Title 17-A, chapter 15.

[ 1995, c. 288, §4 (NEW) .]

6. Failure to prosecute. If a merchant files suit to recover damages and penalties pursuant to this chapter, and the merchant fails to appear at a hearing in such proceedings without excuse from the court, the court shall dismiss the suit without prejudice and award costs to the defendant.

[ 1995, c. 288, §4 (NEW) .]

7. Fraudulent prosecution. Any person who knowingly uses provisions of this chapter to demand or extract money from a person who is not legally obligated to pay a penalty may be punished by a fine of not more than $1,000 or by imprisonment for not more than one year or by both.

[ 1995, c. 288, §4 (NEW) .]

SECTION HISTORY

1995, c. 288, §4 (NEW).






Chapter 753: UNIFORM FOREIGN MONEY-JUDGMENTS RECOGNITION ACT

14 §8501. Short title

This Act may be cited as the Uniform Foreign Money-judgments Recognition Act. [1999, c. 285, §1 (NEW).]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8502. Definitions

As used in this Act, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 285, §1 (NEW).]

1. Foreign state. "Foreign state" means any governmental unit other than the United States; any state, district, commonwealth, territory, insular possession of the United States; the Panama Canal Zone; the Trust Territory of the Pacific Islands; or the Ryukyu Islands.

[ 1999, c. 285, §1 (NEW) .]

2. Foreign judgment. "Foreign judgment" means any judgment of a foreign state granting or denying recovery of a sum of money, other than a judgment for taxes, a fine or other penalty or a judgment for support in matrimonial or family matters.

[ 1999, c. 285, §1 (NEW) .]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8503. Applicability

This Act applies to any foreign judgment that is final, conclusive and enforceable where rendered even though the judgment is being appealed or is subject to appeal. [1999, c. 285, §1 (NEW).]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8504. Recognition and enforcement

Except as provided in section 8505, a foreign judgment meeting the requirements of section 8503 is conclusive between the parties to the extent that it grants or denies recovery of a sum of money. The foreign judgment is enforceable in the same manner as the judgment of a sister state that is entitled to full faith and credit. [1999, c. 285, §1 (NEW).]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8505. Grounds for nonrecognition

1. Foreign judgment not conclusive. A foreign judgment is not conclusive if:

A. The judgment was rendered under a system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law; [1999, c. 285, §1 (NEW).]

B. The foreign court did not have personal jurisdiction over the defendant; or [1999, c. 285, §1 (NEW).]

C. The foreign court did not have jurisdiction over the subject matter. [1999, c. 285, §1 (NEW).]

[ 1999, c. 285, §1 (NEW) .]

2. Foreign judgment not recognized. A foreign judgment need not be recognized if:

A. The defendant in the proceedings in the foreign court did not receive notice of the proceedings in sufficient time to enable the defendant to defend; [1999, c. 285, §1 (NEW).]

B. The judgment was obtained by fraud; [1999, c. 285, §1 (NEW).]

C. The cause of action or claim for relief on which the judgment is based is repugnant to the public policy of this State; [1999, c. 285, §1 (NEW).]

D. The judgment conflicts with another final and conclusive judgment; [1999, c. 285, §1 (NEW).]

E. The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be settled otherwise than by proceedings in that court; [1999, c. 285, §1 (NEW).]

F. In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action; or [1999, c. 285, §1 (NEW).]

G. The foreign court rendering the judgment would not recognize a comparable judgment of this State. [1999, c. 285, §1 (NEW).]

[ 1999, c. 285, §1 (NEW) .]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8506. Personal jurisdiction

1. Foreign judgment not refused recognition for lack of personal jurisdiction. The foreign judgment may not be refused recognition for lack of personal jurisdiction if:

A. The defendant was served personally in the foreign state; [1999, c. 285, §1 (NEW).]

B. The defendant voluntarily appeared in the proceedings, other than for the purpose of protecting property seized or threatened with seizure in the proceedings or of contesting the jurisdiction of the court over the defendant; [1999, c. 285, §1 (NEW).]

C. The defendant prior to the commencement of the proceedings had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved; [1999, c. 285, §1 (NEW).]

D. The defendant was domiciled in the foreign state when the proceedings were instituted or, being a body corporate, had its principal place of business, was incorporated or had otherwise acquired corporate status in the foreign state; [1999, c. 285, §1 (NEW).]

E. The defendant had a business office in the foreign state and the proceedings in the foreign court involved a cause of action or claim for relief arising out of business done by the defendant through that office in the foreign state; or [1999, c. 285, §1 (NEW).]

F. The defendant operated a motor vehicle or airplane in the foreign state and the proceedings involved a cause of action or claim for relief arising out of that operation. [1999, c. 285, §1 (NEW).]

[ 1999, c. 285, §1 (NEW) .]

2. Foreign judgment recognized on other bases of jurisdiction. The courts of this State may recognize other bases of jurisdiction.

[ 1999, c. 285, §1 (NEW) .]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8507. Stay in case of appeal

If the defendant satisfies the court either that an appeal is pending or that the defendant is entitled and intends to appeal from the foreign judgment, the court may stay the proceedings until the appeal has been determined or until the expiration of a period of time sufficient to enable the defendant to prosecute the appeal. [1999, c. 285, §1 (NEW).]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8508. Saving clause

This Act does not prevent the recognition of a foreign judgment in situations not covered by this Act. [1999, c. 285, §1 (NEW).]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8509. Uniformity of interpretation

This Act must be so construed as to effectuate its general purpose to make uniform the law of those states that enact it. [1999, c. 285, §1 (NEW).]

SECTION HISTORY

1999, c. 285, §1 (NEW).






Chapter 755: ACTIONS FOR FILING FALSE RECORDABLE INSTRUMENTS AGAINST PUBLIC EMPLOYEES AND PUBLIC OFFICIALS

14 §8601. Actions by public employees and public officials for recordable instruments filed without a legal basis

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Public employee" means a person employed by the State, a county, a municipality or any entity identified in statute as a public instrumentality. [2013, c. 160, §1 (NEW).]

B. "Public official" means a person elected or appointed to a public office. [2013, c. 160, §1 (NEW).]

C. "Recordable instrument" means any lien or encumbrance, the false filing of which is identified as a crime under Title 17-A, section 706-A. [2013, c. 160, §1 (NEW).]

[ 2013, c. 160, §1 (NEW) .]

2. Expedited process for a court to review the filing of recordable instruments. This subsection governs the procedure by which a public employee or public official may dispute the filing of a recordable instrument at a registry of deeds.

A. A public employee or public official who asserts that a recordable instrument was filed against property of the public employee or public official by a person who knows the recordable instrument is without a legal basis or was filed or presented for filing with the intent that the instrument be used to harass or hinder the public employee or public official in the exercise of the employee's or official's duties may file, at any time, a motion for a judicial declaration that the recordable instrument is without a legal basis. The motion may be filed in the Superior Court in the county where the public employee or public official resides. The motion must be supported by a signed and notarized affidavit of the moving party setting forth a concise statement of the facts upon which the claim for relief is based. [2013, c. 160, §1 (NEW).]

B. The clerk of the court may not collect a filing fee for filing a motion under this subsection. [2013, c. 160, §1 (NEW).]

C. The court's finding may be made solely on a review of the documentation attached to the motion and the responses, if any, and without hearing any oral testimony if none is offered. The court's review may be made only upon not less than 20 days' notice to each secured party or creditor named in the recordable instrument. Each secured party or creditor named in the recordable instrument may respond to the motion based on pleadings, depositions, admissions and affidavits. The court's review of the pleadings, depositions, admissions and affidavits may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. [2013, c. 160, §1 (NEW).]

D. The court shall enter judgment in favor of the moving party only if the pleadings, depositions, admissions and affidavits on file show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. [2013, c. 160, §1 (NEW).]

E. After review, the court shall enter an appropriate finding of fact and conclusion of law, an attested copy of which must be filed and indexed under the moving party's name in the registry of deeds where the original recordable instrument was filed. The copy must be sent within 7 days following the date that the finding of fact and conclusion of law are issued by the court. A secured party or creditor may appeal the finding of fact and conclusion of law as provided in the Maine Rules of Appellate Procedure. In addition to the notice requirements of the Maine Rules of Appellate Procedure, the secured party or creditor shall give notice of the appeal to the registry of deeds where the original recordable instrument was filed. [2013, c. 160, §1 (NEW).]

This subsection is cumulative of other law under which a person may obtain judicial relief with respect to any filed or recorded document.

[ 2013, c. 160, §1 (NEW) .]

3. Civil penalty and injunction. A person who violates this subsection is subject to civil penalties and other relief as provided in this subsection.

A. A person may not knowingly file, attempt to file or cause to be filed in a registry of deeds a recordable instrument against the real or personal property of a public employee or a public official that the person knows:

(1) Is without a legal basis; or

(2) Was filed or presented for filing with the intent that the instrument be used to harass or hinder the public employee or public official in the exercise of the employee's or official's duties. [2013, c. 160, §1 (NEW).]

B. A person who violates this subsection is liable to each public employee or public official under paragraph A for:

(1) The greater of:

(a) Ten thousand dollars; and

(b) Damages equal to the amount of the recordable instrument that was filed or attempted to be filed;

(2) Court costs;

(3) Reasonable attorney's fees;

(4) Related expenses of bringing the action, including investigative expenses; and

(5) Punitive damages in an amount determined by the court. [2013, c. 160, §1 (NEW).]

C. The following persons may bring an action to enjoin a violation of this subsection or to recover damages under this subsection:

(1) The public employee or public official; and

(2) The Attorney General. [2013, c. 160, §1 (NEW).]

D. An action under this subsection may be brought in any court in Kennebec County or in a county where any of the persons named in the cause of action under this subsection reside. [2013, c. 160, §1 (NEW).]

E. The fee for filing an action under this subsection is $25. The plaintiff must pay the fee to the clerk of the court in which the action is filed. The plaintiff may not be assessed any other fee, cost, charge or expense by the clerk of the court. [2013, c. 160, §1 (NEW).]

F. A plaintiff who is unable to pay the filing fee and any fee for service of notice may follow the court procedures to waive such fees. [2013, c. 160, §1 (NEW).]

G. If the fee imposed under paragraph E is less than the filing fee the court imposes for filing other similar actions and the plaintiff prevails in the action, the court may order a defendant to pay to the court the difference between the fee paid under paragraph E and the filing fee the court imposes for filing other similar actions. [2013, c. 160, §1 (NEW).]

This subsection is cumulative of other law under which a person may obtain judicial relief with respect to any filed or recorded document. This subsection is not intended to be an exclusive remedy.

[ 2013, c. 160, §1 (NEW) .]

SECTION HISTORY

2013, c. 160, §1 (NEW).






Chapter 757: ACTIONS FOR BAD FAITH ASSERTION OF PATENT INFRINGEMENT

14 §8701. Actions for bad faith assertion of patent infringement

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Demand letter" means a letter, an e-mail or other written communication asserting that a target has engaged in patent infringement. [2013, c. 543, §1 (NEW).]

B. "Person" means a natural person, corporation, trust, partnership, incorporated or unincorporated association or any other legal entity. [2013, c. 543, §1 (NEW).]

C. "Target" means a person:

(1) Who has received a demand letter;

(2) Against whom a lawsuit has been filed alleging patent infringement; or

(3) Whose customers have received a demand letter asserting that the person's product, service or technology has infringed a patent. [2013, c. 543, §1 (NEW).]

[ 2013, c. 543, §1 (NEW) .]

2. Prohibition. A person may not make a bad faith assertion of patent infringement against another person.

[ 2013, c. 543, §1 (NEW) .]

3. Civil action. A target may bring a civil action in Superior Court against a person who has made a bad faith assertion of patent infringement against the target. In determining whether a person made a bad faith assertion of patent infringement:

A. The court may consider the following factors as evidence that the person made a bad faith assertion of patent infringement:

(1) The demand letter does not contain:

(a) The patent number;

(b) The name and address of the patent owner or owners and assignee or assignees, if any; or

(c) Factual allegations concerning the specific areas in which the target's products, services or technology infringed the patent or are covered by the claims in the patent;

(2) The demand letter does not contain the information described in subparagraph (1), the target requested the information and the person did not provide the information within a reasonable period of time;

(3) Prior to sending the demand letter, the person failed to conduct an analysis comparing the claims in the patent to the target's products, services or technology or an analysis was done but does not identify specific areas in which the products, services or technology are covered by the claims in the patent;

(4) The demand letter includes a demand for payment of a license fee or a response within an unreasonably short period of time;

(5) The person offered to license the patent for an amount that is not based on a reasonable estimate of the value of the license;

(6) The person knew or should have known that the assertion of patent infringement is meritless;

(7) The assertion of patent infringement is deceptive; and

(8) The person or a subsidiary or affiliate of the person previously filed or threatened to file a lawsuit based on the same or similar claim of patent infringement and:

(a) Those threats or lawsuits lacked the information described in subparagraph (1); or

(b) The person attempted to enforce the claim of patent infringement in litigation and a court found the claim to be meritless; and [2013, c. 543, §1 (NEW).]

B. The court may consider the following factors as evidence that the person did not make a bad faith assertion of patent infringement:

(1) The demand letter contains the information described in paragraph A, subparagraph (1);

(2) The demand letter does not contain the information described in paragraph A, subparagraph (1), the target requested the information and the person provided the information within a reasonable period of time;

(3) The person engaged in a good faith effort to establish that the target infringed the patent and to negotiate an appropriate remedy;

(4) The person made a substantial investment in the use of the patent or in the production or sale of a product or item covered by the patent;

(5) The person is:

(a) The inventor or joint inventor of the patent or, in the case of a patent filed by and awarded to an assignee of the original inventor or joint inventor, is the original assignee; or

(b) An institution of higher education or a technology transfer organization whose primary purpose is to facilitate the commercialization of technologies developed by an institution of higher education that is owned by or affiliated with an institution of higher education; and

(6) The person demonstrated good faith business practices in previous efforts to enforce the patent or a substantially similar patent or successfully enforced the patent or a substantially similar patent through litigation. [2013, c. 543, §1 (NEW).]

[ 2013, c. 543, §1 (NEW) .]

4. Remedies. The court may award the following remedies to a target who prevails in an action brought pursuant to this section:

A. Equitable relief; [2013, c. 543, §1 (NEW).]

B. Damages; [2013, c. 543, §1 (NEW).]

C. Costs and fees, including reasonable attorney's fees; and [2013, c. 543, §1 (NEW).]

D. Punitive damages in an amount equal to $50,000 or 3 times the total damages, costs and fees, whichever is greater. [2013, c. 543, §1 (NEW).]

[ RR 2013, c. 2, §28 (COR) .]

5. Action by Attorney General. The Attorney General may bring an action to enjoin a violation of this chapter. Any violation of this chapter is a violation of the Maine Unfair Trade Practices Act.

[ 2013, c. 543, §1 (NEW) .]

6. Bond. When a target reasonably believes a person made a bad faith assertion of patent infringement against the target, the target may file a motion with the court to require the person to post a bond. If the court finds the target has established a reasonable likelihood that the person made a bad faith assertion of patent infringement, the court shall require the person to post a bond in an amount equal to a good faith estimate of the target's costs to litigate the claim and amounts reasonably likely to be recovered under subsection 4. The court shall hold a hearing if requested by either party. A bond ordered pursuant to this subsection may not exceed $250,000. The court may waive the bond requirement if it finds the person has available assets equal to the amount of the proposed bond or for other good cause shown.

[ 2013, c. 543, §1 (NEW) .]

7. Exemption. This section does not apply to a demand letter or assertion of patent infringement that includes a claim for relief arising under 35 United States Code, Section 271(e)(2) or 42 United States Code, Section 262.

[ 2013, c. 543, §1 (NEW) .]

SECTION HISTORY

RR 2013, c. 2, §28 (COR). 2013, c. 543, §1 (NEW).



14 §8702. Rules

The Attorney General shall adopt rules implementing this chapter. Evidence of a violation of a rule adopted by the Attorney General constitutes prima facie evidence of a bad faith assertion of patent infringement in any action brought under this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 543, §1 (NEW).]

SECTION HISTORY

2013, c. 543, §1 (NEW).












TITLE 15: COURT PROCEDURE -- CRIMINAL

Part 1: CRIMINAL PROCEDURE GENERALLY

Chapter 1: JURISDICTION AND VENUE

15 §1. Superior Court; criminal jurisdiction

1. Jurisdiction. The Superior Court has original jurisdiction, exclusive or concurrent, of all crimes.

[ 1999, c. 731, Pt. ZZZ, §9 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Appellate and review jurisdiction. The Superior Court has jurisdiction to hear appeals and petitions from only the District Court. Its jurisdiction is limited to the following:

A. Petitions pursuant to section 1028; [1999, c. 731, Pt. ZZZ, §9 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

B. Petitions pursuant to section 1029; [1999, c. 731, Pt. ZZZ, §9 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

C. Appeals pursuant to section 1097; [1999, c. 731, Pt. ZZZ, §9 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

D. [2015, c. 100, §1 (RP).]

E. Appeals pursuant to section 2111 and Maine Rules of Criminal Procedure, Rule 35(f); [2005, c. 64, §1 (AMD).]

F. Appeals pursuant to Title 17-A, section 1207, subsection 1 and Maine Rules of Criminal Procedure, Rule 36; [2005, c. 64, §1 (AMD).]

G. Appeals pursuant to Title 17-A, section 1233 and Maine Rules of Criminal Procedure, Rule 36; [2005, c. 64, §1 (NEW).]

H. Appeals pursuant to Title 17-A, section 1349-F and Maine Rules of Criminal Procedure, Rule 36; and [2005, c. 64, §1 (NEW).]

I. Appeals pursuant to section 2111 and Maine Rules of Criminal Procedure, Rule 44A(c). [2005, c. 64, §1 (NEW).]

[ 2015, c. 100, §1 (AMD) .]

3. Location of post-arraignment proceedings. The Supreme Judicial Court may by rule provide that, with the consent of the defendant, post-arraignment proceedings in criminal cases may be conducted at locations other than those provided by statute. The Supreme Judicial Court may by rule provide that, without the consent of the defendant, post-arraignment proceedings in criminal cases may be conducted at locations other than those provided by statute, provided that the location is in an adjoining county and that it is in the vicinity of where the offense was committed.

[ 1999, c. 731, Pt. ZZZ, §9 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

4. No jurisdiction, powers, duties or authority of Law Court. The Superior Court does not have and may not exercise the jurisdiction, powers, duties or authority of the Supreme Judicial Court sitting as the Law Court.

[ 1999, c. 731, Pt. ZZZ, §9 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1975, c. 337, §3 (AMD). 1979, c. 127, §114 (AMD). 1985, c. 179, (AMD). 1999, c. 731, §ZZZ42 (AFF). 1999, c. 731, §ZZZ9 (RPR). 2005, c. 64, §1 (AMD). 2015, c. 100, §1 (AMD).



15 §2. Death and injury separated by state line (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §3. Offenses near county line or in 2 counties

When an offense is committed on the boundary between 2 counties or within 100 rods thereof; or a mortal wound or other violence or injury is inflicted or poison is administered in one county, whereby death ensues in another, the offense may be alleged in the complaint or indictment as committed, and may be tried in either.



15 §4. County lines terminating at or near tidewaters; course

The lines of the several counties of the State which terminate at or in tidewaters shall run by the principal channel in such directions as to include, within the counties to which they belong, the several islands in said waters, and after so including such islands shall run in the shortest and most direct line to the extreme limit of the waters under the jurisdiction of this State, and all waters between such lines off the shores of the respective counties shall be a part of, and held to be within, such counties, respectively.



15 §5. Warrants for offenses at or near tidewaters; authority of officers

Any official authorized to issue warrants within any county may issue warrants for offenses committed in or upon the waters so made a part of such county or the waters of any adjoining county. Said warrant shall be returnable in the county where issued and the courts in such county shall have jurisdiction of the offense. Officers have the same authority upon all such waters as they have upon land within the county where the warrant is issued.



15 §6. Acquittal in part; conviction in part

When a person, indicted for an offense, is acquitted of a part by verdict of the jury and found guilty of the residue thereof, such verdict may be received and recorded by the court. He may be considered as convicted of the offense, if any, which is substantially charged by such residue, and be punished accordingly, although such offense would not otherwise be within the jurisdiction of said court.



15 §7. Removal of persons charged with crime in 2 counties

When a person is imprisoned or held under arrest in one county, a judge of the District Court or any Justice of the Superior Court, whichever court has jurisdiction over the matter to be heard, may order his removal into another county, when complaint has been made and warrant issued or an indictment has been found, charging the person so arrested or imprisoned with the commission of a crime in such other county, for examination or trial under said complaint or indictment; but, before issuing such order, he shall be satisfied that the administration of speedy and impartial justice requires it. [1977, c. 49, (AMD).]

SECTION HISTORY

1977, c. 49, (AMD).



15 §8. Duties of officer holding prisoner or holding court's order of removal

The officer holding the person described in the court order shall deliver him to the officer presenting it, upon receiving an attested copy of the same, and of the complaint and warrant or indictment on which such order is founded. The officer receiving the accused person shall bring him before the proper court or judge in the county to which he is removed, for examination and trial, and make due return of his proceedings.






Chapter 3: SEARCH WARRANTS

15 §51. Issuance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §17 (RP).



15 §52. Complaint (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §17 (RP).



15 §53. Contents of warrant (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §17 (RP).



15 §54. Search of dwelling house (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §17 (RP).



15 §55. Search warrants; issuance by district judge or justice of the peace

A judge of the District Court or a justice of the peace shall issue search warrants for any place in the State for such purposes as the Constitution of the United States and the Constitution of Maine permit, including with respect to any violation over which the Passamaquoddy Tribe or the Penobscot Nation exercises exclusive jurisdiction under Title 30, section 6209-A or 6209-B. The evidence presented to the magistrate in support of the search warrant may consist of affidavits and other evidence under oath or affirmation that is capable of being reduced to a record for purposes of review. The Supreme Judicial Court shall by rule provide the procedure of the application for and issuance of search warrants; provided that, when no procedure is specified, the judge or justice of the peace shall proceed in any reasonable manner that will allow the issuance of a search warrant for any constitutional purpose. [1995, c. 388, §3 (AMD); 1995, c. 388, §8 (AFF).]

SECTION HISTORY

1965, c. 356, §18 (RPR). 1979, c. 343, §1 (RPR). 1987, c. 736, §20 (AMD). 1991, c. 484, §5 (AMD). 1995, c. 388, §3 (AMD). 1995, c. 388, §8 (AFF).






Chapter 5: MENTAL RESPONSIBILITY FOR CRIMINAL CONDUCT

15 §101. Mental examination and observation of persons accused of crime (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 334, (RPR). 1967, c. 402, §1 (AMD). 1969, c. 279, (AMD). 1969, c. 504, §§24-C (AMD). 1971, c. 269, (AMD). P&SL 1973, c. 53, (AMD). 1973, c. 547, §§1,2,3 (AMD). 1975, c. 230, §1 (AMD). 1975, c. 506, §§1,2 (AMD). 1975, c. 718, §1 (AMD). 1977, c. 201, §§1-3 (AMD). 1977, c. 311, §1 (AMD). 1977, c. 564, §§71-A (AMD). 1979, c. 663, §84 (AMD). 1981, c. 493, §2 (AMD). 1983, c. 580, §§2,3 (AMD). 1985, c. 630, §§1,2 (AMD). 1985, c. 796, §§2,3 (AMD). 1987, c. 402, §A107 (RP).



15 §101-A. Access to records by persons or entities performing examinations or evaluations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 356, (NEW). 1987, c. 402, §A108 (RP).



15 §101-B. Mental examination and observation of persons accused of crime (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A109 (NEW). 1987, c. 758, §11 (AMD). 1989, c. 621, §§1-5 (AMD). 1993, c. 704, §1 (AMD). RR 1995, c. 2, §§25,26 (COR). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1999, c. 373, §1 (AMD). 1999, c. 503, §1 (AMD). 1999, c. 510, §3 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 471, §D15 (AMD). 2001, c. 634, §1 (AMD). 2003, c. 689, §§B6,7 (REV). 2009, c. 268, §1 (RP).



15 §101-C. Access to records by persons or entities performing examinations or evaluations

1. Written demand for records. When a person or entity has been ordered to perform an examination or evaluation pursuant to section 101-D, a diagnostic evaluation pursuant to section 3309-A, a competency examination pursuant to 3318-A, an evaluation and treatment pursuant to section 3318-B, or an examination of a juvenile with reference to insanity or abnormal condition of mind, and the person to be examined has sought the examination, joined in a request or order for the examination or has entered a plea or answer of not criminally responsible by reason of insanity, that person or entity may make written demand upon any individual, partnership, association, corporation, institution or governmental entity to produce the records or copies of the records, in whatever medium preserved, of the subject of the examination or evaluation.

[ 2013, c. 234, §1 (AMD) .]

2. Production of records. Any such entity from whom records are demanded pursuant to subsection 1 shall produce the records or copies of the records forthwith. The production shall be made notwithstanding any other law. No entity, or employee or agent of the entity, may be criminally or civilly responsible for furnishing any records in compliance with this section.

[ 1987, c. 402, Pt. A, §109 (NEW) .]

3. Confidentiality of records. Records provided under this section shall be confidential and shall not be disseminated by any person other than upon order of the court pursuant to a petition for release under section 104-A or pursuant to an involuntary commitment proceeding under Title 34-B, section 3864.

[ 1989, c. 878, Pt. H, §3 (AMD) .]

4. Definition. "Records" means information about a person, in whatever medium preserved. It includes, but is not limited to, medical histories, social histories, military histories, government histories, educational histories, drug and alcohol treatment histories, criminal record histories, penal institution histories and documentation pertaining to diagnosis or treatment.

[ 1989, c. 621, §6 (AMD) .]

5. Failure to produce records. Any person who is required to produce records by this section and intentionally or knowingly fails to do so within 20 days of the service of the written request upon him, may be subject to civil contempt for his failure to comply with the request.

[ 1987, c. 402, Pt. A, §109 (NEW) .]

SECTION HISTORY

1987, c. 402, §A109 (NEW). 1989, c. 621, §6 (AMD). 1989, c. 878, §H3 (AMD). 2009, c. 268, §2 (AMD). 2013, c. 234, §1 (AMD).



15 §101-D. Mental examination of persons accused of crime

1. Competency to proceed. The court may for cause shown order that the defendant be examined to evaluate the defendant's competency to proceed as provided in this subsection.

A. Upon motion by the defendant or by the State, or upon its own motion, a court having jurisdiction in any criminal case may for cause shown order that the defendant be examined by the State Forensic Service for evaluation of the defendant's competency to proceed. When ordered to evaluate a defendant under this paragraph, the State Forensic Service shall promptly examine the defendant and report its initial determination regarding the defendant’s competency to proceed to the court. If, based upon its examination, the State Forensic Service concludes that further examination is necessary to fully evaluate the defendant's competency to proceed, the report must so state and must set forth recommendations as to the nature and scope of any further examination. The court shall forward any report filed by the State Forensic Service to the defendant or the defendant's attorney and to the attorney for the State. [2009, c. 268, §3 (NEW).]

B. If the defendant is incarcerated, the examination ordered pursuant to paragraph A must take place within 21 days of the court's order, and the report of that examination must be filed within 30 days of the court’s order. If further examination is ordered pursuant to paragraph C, the report of that examination must be filed within 60 days of the court's order. If the State Forensic Service requires an extension of the deadlines set forth above, it shall communicate its request and the reasons for that request to the court and to counsel for the parties. The court shall accommodate any party's request to be heard on the issue of whether an extension should be granted and may grant any extension of time that is reasonable under the circumstances. The examination may take place at the correctional facility where the defendant is incarcerated if the State Forensic Service determines that the correctional facility can provide an appropriate setting for the examination. If the State Forensic Service determines otherwise, the examination will be conducted at a time and place designated by the State Forensic Service. For examinations that take place outside the correctional facility, the correctional facility shall provide transportation and security for the examination. [2009, c. 268, §3 (NEW).]

C. If the report submitted pursuant to paragraph A recommends further evaluation of the defendant or upon motion by the defendant or by the State for good cause shown, the court may order further evaluation of the defendant by the State Forensic Service. Any order for further evaluation may designate the specialty of the person to perform the evaluation. In addition, if at any time during a criminal proceeding an issue of competency to proceed arises with respect to a defendant initially determined to be competent, the court may order such further examination by the State Forensic Service as the court finds necessary and appropriate. The court shall forward any further report filed by the State Forensic Service to the defendant or the defendant’s attorney and to the attorney for the State. [2009, c. 268, §3 (NEW).]

[ 2009, c. 268, §3 (NEW) .]

2. Insanity; abnormal condition of the mind. The court may for cause shown order that the defendant be evaluated with reference to insanity or abnormal condition of the mind as provided in this subsection.

A. Upon motion by the defendant or by the State, a court having jurisdiction in any criminal case may for cause shown order that the defendant be examined by the State Forensic Service for evaluation of the defendant's mental state at the time of the crime with reference to criminal responsibility under Title 17-A, section 39 and abnormal condition of the mind under Title 17-A, section 38.

(1) When ordered to evaluate a defendant under this paragraph, the State Forensic Service shall promptly examine the defendant and the circumstances of the crime and provide a report of its evaluation to the court. If, based upon its examination, the State Forensic Service concludes that further examination is necessary to fully evaluate the defendant's mental state at the time of the crime, the report must so state and must set forth recommendations as to the nature and scope of any further examination.

(2) The court shall forward any report filed by the State Forensic Service to the defendant or the defendant's attorney and, unless the defendant had objected to the order for examination or unless the attorney for the State has agreed that the report need not be forwarded to the State except as set forth in subparagraph (3), to the attorney for the State.

(3) If the court orders an examination under this paragraph over the objection of the defendant, any report filed by the State Forensic Service may not be shared with the attorney for the State, unless with reference to criminal responsibility the defendant enters a plea of not criminally responsible by reason of insanity or with reference to an abnormal condition of mind the defendant provides notice to the attorney for the State of the intention to introduce testimony as to the defendant's abnormal condition of mind pursuant to the Maine Rules of Criminal Procedure, Rule 16A(a). [2009, c. 268, §3 (NEW).]

B. If the defendant enters a plea of not criminally responsible by reason of insanity, the court shall order evaluation under paragraph A. [2009, c. 268, §3 (NEW).]

C. If the defendant is incarcerated, the examination ordered pursuant to paragraph A must take place within 45 days of the court's order and the report of that examination must be filed within 60 days of the court's order. If further examination is ordered pursuant to paragraph D, the report of that examination must be filed within 90 days of the court's order. If the State Forensic Service requires an extension of the deadlines set forth above, it shall communicate its request and the reasons for that request to the court and to counsel for the parties. The court shall accommodate a party's request to be heard on the issue of whether an extension should be granted and may grant any extension of time that is reasonable under the circumstances. The examination may take place at the correctional facility where the defendant is incarcerated if the State Forensic Service determines that the correctional facility can provide an appropriate setting for the examination. If the State Forensic Service determines otherwise, the examination must be conducted at a time and place designated by the State Forensic Service. For examinations that take place outside the correctional facility, the correctional facility shall provide transportation and security for the examination. [2009, c. 268, §3 (NEW).]

D. If the report submitted pursuant to paragraph A recommends further evaluation of the defendant or upon motion by the defendant or by the State for good cause shown, the court may order further evaluation of the defendant by the State Forensic Service. An order for further evaluation may designate the specialty of the person to perform the evaluation. The court shall forward any further report filed by the State Forensic Service to the defendant or the defendant's attorney and, unless the defendant had objected to the order for examination, to the attorney for the State.

The court may order an examination under this paragraph over the objection of the defendant, but any report filed by the State Forensic Service must be impounded and may not be shared with the attorney for the State, unless with reference to criminal responsibility the defendant enters a plea of not criminally responsible by reason of insanity or with reference to an abnormal condition of mind the defendant provides notice to the attorney for the State of the intention to introduce testimony as to the defendant’s abnormal condition of mind pursuant to the Maine Rules of Criminal Procedure, Rule 16A(a). [2009, c. 268, §3 (NEW).]

[ 2009, c. 268, §3 (NEW) .]

3. Mental condition relevant to other issues. The court may for good cause shown order that the defendant be examined to evaluate the defendant's mental condition with reference to issues other than competency, insanity or abnormal condition of the mind as provided in this subsection.

A. Upon motion by the defendant or by the State or upon its own motion a court having jurisdiction in any criminal case may for cause shown order that the defendant be examined by the State Forensic Service for evaluation with respect to any issue necessary for determination in the case, including the appropriate sentence. The court's order shall set forth the issue or issues to be addressed by the State Forensic Service. When ordered to evaluate a defendant under this paragraph, the State Forensic Service shall promptly examine the defendant and the circumstances relevant to the issues identified in the court's order and report to the court regarding the defendant's mental condition as it pertains to those issues. Prior to a verdict or finding of guilty or prior to acceptance of a plea of guilty or nolo contendere, the court may not order examination under this subsection over the objection of the defendant unless the defendant has asserted, or intends to assert, the defendant's mental condition as a basis for an objection, a defense or for mitigation at sentencing. The court shall forward any report filed by the State Forensic Service to the defendant or the defendant's attorney and to the attorney for the State. [2009, c. 268, §3 (NEW).]

B. If the defendant is incarcerated the examination ordered pursuant to paragraph A must take place within 45 days of the court's order and the report of that examination must be filed within 60 days of the court's order. If the State Forensic Service requires an extension of the deadlines set forth above it shall communicate its request and the reasons for that request to the court and to counsel for the parties. The court shall accommodate a party's request to be heard on the issue of whether an extension should be granted and may grant an extension of time that is reasonable under the circumstances. The examination may take place at the correctional facility where the defendant is incarcerated if the State Forensic Service determines that the correctional facility can provide an appropriate setting for the examination. If the State Forensic Service determines otherwise, the examination must be conducted at a time and place designated by the State Forensic Service. For examinations that take place outside the correctional facility, the correctional facility shall provide transportation and security for the examination. [2009, c. 268, §3 (NEW).]

[ 2009, c. 268, §3 (NEW) .]

4. Commitment for observation. The court may commit the defendant to the custody of the Commissioner of Health and Human Services for placement in an appropriate institution for the care and treatment of people with mental illness or in an appropriate residential program that provides care and treatment for persons who have intellectual disabilities or autism, as set forth in this subsection. If the State Forensic Service determines that observation of the defendant will materially enhance its ability to perform an examination ordered pursuant to subsection 1, 2, 3 or 9 and the defendant is incarcerated, the observation may take place at the correctional facility where the defendant is incarcerated if the State Forensic Service determines that the correctional facility can provide an appropriate setting for the observation. If the observation is to take place in a correctional facility, the court may not commit the defendant to the custody of the Commissioner of Health and Human Services.

A. If the State Forensic Service determines that observation of the defendant in an appropriate institution for the care of people with mental illness or in an appropriate residential program that provides care and treatment for persons who have intellectual disabilities or autism will materially enhance its ability to perform an examination ordered pursuant to subsection 1, 2, 3 or 9, the State Forensic Service shall so advise the court. The State Forensic Service may make this determination based upon consultation with the defendant’s attorney and the attorney for the State and the court and upon such other information as it determines appropriate. In addition, the State Forensic Service may include such a determination in a report to the court that recommends further evaluation of the defendant. [2013, c. 265, §1 (AMD).]

B. Upon a determination by the State Forensic Service under paragraph A, a court having jurisdiction in a criminal case may commit the defendant to the custody of the Commissioner of Health and Human Services for placement in an appropriate institution for the care and treatment of people with mental illness or in an appropriate residential program that provides care and treatment for persons who have intellectual disabilities or autism for observation for a period not to exceed 60 days. If the State Forensic Service requires additional time for observation, it shall communicate its request and the reasons for that request to the court and to counsel for the parties. The court shall accommodate a party's request to be heard on the issue of whether an extension should be granted and may extend the commitment for up to an additional 90 days. Unless the defendant objects, an order under this paragraph must authorize the institution or residential program where the defendant is placed by the Commissioner of Health and Human Services to provide treatment to the defendant. When further observation of the defendant is determined no longer necessary by the State Forensic Service, the commissioner shall report that determination to the court and the court shall terminate the commitment. If the defendant had been incarcerated prior to the commitment for observation and if, during the period of observation, the defendant presents a substantial risk of causing bodily injury to staff or others that cannot be managed in an appropriate institution for the care and treatment of people with mental illness or in an appropriate residential program that provides care and treatment for persons who have intellectual disabilities or autism, the commissioner may return the defendant to the correctional facility. The commissioner shall report the risk management issues to the court. Upon receiving the report, the court shall review the report and may enter any order authorized by this section, including termination of the commitment. [2013, c. 265, §1 (AMD).]

C. If the court has provided for remand to a correctional facility following the commitment under paragraph B, the correctional facility shall execute the remand order upon advice from the Commissioner of Health and Human Services that commitment is determined no longer necessary. [2009, c. 268, §3 (NEW).]

[ 2013, c. 265, §1 (AMD) .]

5. Finding of incompetence; custody; bail. If, after hearing upon motion of the attorney for the defendant or upon the court's own motion, the court finds that any defendant is incompetent to stand trial, the court shall continue the case until such time as the defendant is determined by the court to be competent to stand trial and may either:

A. Commit the defendant to the custody of the Commissioner of Health and Human Services for placement in an appropriate program for observation, care and treatment of people with mental illness or persons with intellectual disabilities or autism. An appropriate program may be in an institution for the care and treatment of people with mental illness, an intermediate care facility for persons who have intellectual disabilities or autism, a crisis stabilization unit, a nursing home, a residential care facility, an assisted living facility, a hospice, a hospital, an intensive outpatient treatment program or any program specifically approved by the court. At the end of 30 days or sooner, and again in the event of recommitment, at the end of 60 days and 180 days, the State Forensic Service or other appropriate office of the Department of Health and Human Services shall forward a report to the Commissioner of Health and Human Services relative to the defendant's competence to stand trial and its reasons. The Commissioner of Health and Human Services shall without delay file the report with the court having jurisdiction of the case. The court shall hold a hearing on the question of the defendant's competence to stand trial and receive all relevant testimony bearing on the question. If the State Forensic Service's report or the report of another appropriate office of the Department of Health and Human Services to the court states that the defendant is either now competent or not restorable, the court shall within 30 days hold a hearing. If the court determines that the defendant is not competent to stand trial, but there does exist a substantial probability that the defendant will be competent to stand trial in the foreseeable future, the court shall recommit the defendant to the custody of the Commissioner of Health and Human Services for placement in an appropriate program for observation, care and treatment of people with mental illness or persons with intellectual disabilities or autism. An appropriate program may be in an institution for the care and treatment of people with mental illness, an intermediate care facility for persons who have intellectual disabilities or autism, a crisis stabilization unit, a nursing home, a residential care facility, an assisted living facility, a hospice, a hospital, an intensive outpatient treatment program or any program specifically approved by the court. When a person who has been evaluated on behalf of the court by the State Forensic Service or other appropriate office of the Department of Health and Human Services is committed into the custody of the Commissioner of Health and Human Services under this paragraph, the court shall order that the State Forensic Service or other appropriate office of the Department of Health and Human Services share any information that it has collected or generated with respect to the person with the institution or residential program in which the person is placed. If the defendant is charged with an offense under Title 17-A, chapter 9, 11 or 13 or Title 17-A, section 506-A, 802 or 803-A and the court determines that the defendant is not competent to stand trial and there does not exist a substantial probability that the defendant can be competent in the foreseeable future, the court shall dismiss all charges against the defendant and, unless the defendant is subject to an undischarged term of imprisonment, order the Commissioner of Health and Human Services to commence proceedings pursuant to Title 34-B, chapter 3, subchapter 4. If the defendant is charged with an offense other than an offense under Title 17-A, chapter 9, 11 or 13 or Title 17-A, section 506-A, 802 or 803-A and the court determines that the defendant is not competent to stand trial and there does not exist a substantial probability that the defendant can be competent in the foreseeable future, the court shall dismiss all charges against the defendant and, unless the defendant is subject to an undischarged term of imprisonment, notify the appropriate authorities who may institute civil commitment proceedings for the individual. If the defendant is subject to an undischarged term of imprisonment, the court shall order the defendant into execution of that sentence and the correctional facility to which the defendant must be transported shall execute the court's order; or [2013, c. 434, §1 (AMD); 2013, c. 434, §15 (AFF).]

B. Issue a bail order in accordance with chapter 105-A, with or without the further order that the defendant undergo observation at an institution for the care and treatment of people with mental illness, an appropriate residential program that provides care and treatment for persons who have intellectual disabilities or autism, an intermediate care facility for persons who have intellectual disabilities or autism, a crisis stabilization unit, a nursing home, a residential care facility, an assisted living facility, a hospice, a hospital approved by the Department of Health and Human Services or an intensive outpatient treatment program or any program specifically approved by the court or by arrangement with a private psychiatrist or licensed clinical psychologist and treatment when it is determined appropriate by the State Forensic Service. When outpatient observation and treatment is ordered an examination must take place within 45 days of the court's order and the State Forensic Service shall file its report of that examination within 60 days of the court's order. The State Forensic Service's report to the court must contain the opinion of the State Forensic Service concerning the defendant's competency to stand trial and its reasons. The court shall without delay set a date for and hold a hearing on the question of the defendant's competence to stand trial, which must be held pursuant to and consistent with the standards set out in paragraph A. [2013, c. 434, §1 (AMD); 2013, c. 434, §15 (AFF).]

[ 2013, c. 434, §1 (AMD); 2013, c. 434, §15 (AFF) .]

6. Examiners. Evaluation of a defendant by the State Forensic Service pursuant to this section must be performed by a licensed psychologist or a psychiatrist. The State Forensic Service may determine whether an examination will be performed by a licensed psychologist or a psychiatrist unless the court has designated the specialty of the examiner in its order.

[ 2009, c. 268, §3 (NEW) .]

7. Competence; proceedings. Upon a determination that the defendant is competent to stand trial, proceedings with respect to the defendant must be in accordance with the rules of criminal procedure.

[ 2009, c. 268, §3 (NEW) .]

8. No release during commitment period; violation. A person ordered or committed for examination, observation, care or treatment pursuant to this section may not be released from the designated placement during the period of examination. An individual responsible for or permitting the release of a person ordered committed pursuant to this section for examination, observation, care or treatment from the designated placement commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2013, c. 265, §3 (AMD) .]

9. Examination after sentencing. If the issue of insanity, competency, abnormal condition of mind or any other issue involving the mental condition of the defendant is raised after sentencing, the court may for cause shown order the convicted person to be examined by the State Forensic Service. If at the time an examination order is entered by the court the sentenced person is in execution of a sentence of imprisonment imposed for any criminal conduct, the time limits and bail provisions of this section do not apply. For examinations that take place outside the correctional facility, the correctional facility shall provide transportation and security for the examination.

[ 2011, c. 464, §2 (AMD) .]

SECTION HISTORY

2009, c. 268, §3 (NEW). 2011, c. 464, §§1, 2 (AMD). 2011, c. 542, Pt. A, §§8, 9 (AMD). 2013, c. 21, §2 (AMD). 2013, c. 265, §§1-3 (AMD). 2013, c. 434, §1 (AMD). 2013, c. 434, §15 (AFF).



15 §102. No responsibility for criminal act produced by mental disease or defect (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §103. Commitment following acceptance of negotiated insanity plea or following verdict or finding of insanity

When a court accepts a negotiated plea of not criminally responsible by reason of insanity or when a defendant is found not criminally responsible by reason of insanity by jury verdict or court finding, the judgment must so state. In those cases the court shall order the person committed to the custody of the Commissioner of Health and Human Services to be placed in an appropriate institution for the care and treatment of persons with mental illness or in an appropriate residential program that provides care and treatment for persons who have intellectual disabilities or autism for care and treatment. Upon placement in the appropriate institution or residential program and in the event of transfer from one institution or residential program to another of persons committed under this section, notice of the placement or transfer must be given by the commissioner to the committing court. [2011, c. 542, Pt. A, §10 (AMD).]

When a person who has been evaluated on behalf of a court by the State Forensic Service is committed into the custody of the Commissioner of Health and Human Services pursuant to this section, the court shall order that the State Forensic Service share any information it has collected or generated with respect to the person with the institution or residential program in which the person is placed. [2013, c. 424, Pt. B, §3 (AMD).]

As used in this section, "not criminally responsible by reason of insanity" has the same meaning as in Title 17-A, section 39 and includes any comparable plea, finding or verdict in this State under former section 102; under a former version of Title 17-A, section 39; under former Title 17-A, section 58; or under former section 17-B, chapter 149 of the Revised Statutes of 1954. [2005, c. 263, §1 (NEW).]

SECTION HISTORY

1981, c. 493, §2 (AMD). RR 1995, c. 2, §27 (COR). 1995, c. 286, §1 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B7 (REV). 2005, c. 263, §1 (AMD). 2009, c. 268, §4 (AMD). 2011, c. 542, Pt. A, §10 (AMD). 2013, c. 424, Pt. B, §3 (AMD).



15 §103-A. Commitment affected by certain sentences

1. Interruption of commitment. When a person while in the custody of the Commissioner of Health and Human Services pursuant to a commitment order under section 103 is found by a court to be in violation of the person's conditional release for a Maine conviction and new institutional confinement is ordered, or a person commits a Maine crime for which the person is subsequently convicted and the sentence imposed includes a straight term of imprisonment or a split sentence, the person must be placed in execution of that punishment, and custody pursuant to the commitment order under section 103 must automatically be interrupted thereby. In the event execution of that punishment is stayed pending appeal, the commitment under section 103 continues for the stay's duration. The person must be returned to the custody of the Commissioner of Health and Human Services pursuant to the commitment order under section 103 when the new institutional confinement ordered or the straight term of imprisonment or the unsuspended portion of the split sentence imposed has been fully served.

[ 2007, c. 475, §3 (NEW) .]

2. Commencement of commitment. When a person subject to an undischarged straight term of imprisonment or to an unsuspended portion of a split sentence for a Maine conviction is, for a different Maine offense, found not criminally responsible by reason of insanity or is the recipient of a negotiated insanity plea, the person must first serve the undischarged term of imprisonment or the unsuspended portion of the split sentence before commencing the commitment to the custody of the Commissioner of Health and Human Services ordered by the court pursuant to section 103 unless the court orders otherwise.

[ 2013, c. 265, §4 (NEW) .]

SECTION HISTORY

2007, c. 475, §3 (NEW). 2013, c. 265, §4 (AMD).



15 §104. Release and discharge, hearing, payment of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 402, §2 (RPR). 1969, c. 376, (RPR). 1969, c. 504, §§24-E (AMD). 1969, c. 555, (RPR). 1973, c. 243, (RPR). 1973, c. 567, §20 (AMD). 1975, c. 230, §§2,3 (AMD). 1975, c. 506, §3 (AMD). 1975, c. 623, §§17-C (AMD). 1977, c. 114, §§24,25 (AMD). 1979, c. 663, §85 (RP).



15 §104-A. Release and discharge, hearing, payment of fees

1. Release and discharge. The term "release," as used in this section, means termination of institutional inpatient residency and return to permanent residency in the community. The head of the institution in which a person is placed, under section 103, shall, annually, forward to the Commissioner of Health and Human Services a report containing the opinion of a staff psychiatrist as to the mental conditions of that person, stating specifically whether the person may be released or discharged without likelihood that the person will cause injury to that person or to others due to mental disease or mental defect. The report must also contain a brief statement of the reasons for the opinion. If a person who has been found not criminally responsible by reason of insanity for the crime of murder or a Class A crime and was committed under section 103 is the subject of a report finding that the person may be released, the report must specifically describe the supervision the Department of Health and Human Services will provide and must specifically include measures the department will take to provide psychoactive medication monitoring. The commissioner shall immediately file the report in the Superior Court for the county in which the person is committed. The court shall review each report and, if it is made to appear by the report that any person may be ready for release or discharge, the court shall set a date for and hold a hearing on the issue of the person's readiness for release or discharge. The court shall give notice of the hearing and mail a copy of the report to the Attorney General, offices of the district attorney that prosecuted the criminal charges for which the person was committed under section 103 and the offices of the district attorneys in whose district the release petition was filed or in whose district release may occur. At the hearing, the court shall receive the testimony of at least one psychiatrist who has treated the person and a member of the State Forensic Service who has examined the person, the testimony of any independent psychiatrist or licensed clinical psychologist who is employed by the prosecutor and has examined the person and any other relevant testimony. If, after hearing, the court finds that the person may be released or discharged without likelihood that the person will cause injury to that person or to others due to mental disease or mental defect, the court shall order, as applicable:

A. Release from the institution, provided that:

(1) The order for release includes conditions determined appropriate by the court, including, but not limited to, outpatient treatment and supervision by the Department of Health and Human Services, Division of Mental Health. If the order for release covers a person found not criminally responsible by reason of insanity for the crime of murder or a Class A crime and was committed under section 103, the order must direct the Department of Health and Human Services to provide the level of supervision necessary, including specific measures to provide psychoactive medication monitoring; and

(2) The order for release includes the condition that the person must be returned to the institution immediately upon the order of the commissioner whenever the person fails to comply with other conditions of release ordered by the court; or [2005, c. 464, §1 (AMD).]

B. Discharge from the custody of the Commissioner of Health and Human Services. [RR 1995, c. 2, §28 (COR); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §7 (REV).]

Release from the institution is subject to annual review by the court and, except for return as ordered by the commissioner under paragraph A, subparagraph (1), must continue until terminated by the court. Each person released under this section shall remain in the custody of the commissioner. The Commissioner of Health and Human Services shall inform the public safety officer of the municipality or the sheriff's office of the county into which the person is released of the release.

[ 2005, c. 464, §1 (AMD) .]

2. Modified release treatment. Any individual committed pursuant to section 103 may petition the Superior Court for the county in which that person is committed for a release treatment program allowing the individual to be off institutional grounds if the individual is monitored by a multidisciplinary treatment team affiliated with the institution and meets face to face with a team member at least every 14 days and with a team member qualified to prescribe medication at least monthly. The petition must contain a report from the institutional staff, including at least one psychiatrist, and the report must define the patient's present condition; the planned treatment program involving absence from the institution; the duration of the absence from the institution; the amount of supervision during the absence; the expectation of results from the program change; and the estimated duration of the treatment program before further change. This petition must be forwarded to the court no later than 60 days prior to the beginning of the modified treatment program. If the court considers that the individual being off the grounds, as described in the treatment plan, is inappropriate, it shall notify the hospital that the plan is not approved and shall schedule a hearing on the matter. The clerk of courts upon receipt of the proposed treatment program shall give notice of the receipt of this program by mailing a copy to the office of the district attorney that prosecuted the criminal charges for which the person was committed under section 103, the offices of the district attorneys in whose district the release petition was filed or in whose district release may occur and the Attorney General who may file objections and request a hearing on the matter. Representatives of the Attorney General and the office that prosecuted the person may appear at any hearing on the matter. At the hearing, the court shall receive the testimony of a member of the State Forensic Service who has examined the person, any independent psychiatrist or licensed clinical psychologist who is employed by the prosecutor and has examined the person and any other relevant testimony. If the court does not respond within 60 days to the proposed treatment plan and no objections and request for hearing are filed by the district attorney or Attorney General, it may then be put into effect by the administrator of the hospital on the assumption that the court approved the treatment plan. The Commissioner of Health and Human Services shall inform the public safety officer of the municipality or the sheriff's office of the county in which the person will spend any unsupervised time under the release treatment program of that program.

[ 2013, c. 265, §5 (AMD) .]

3. Other provisions concerning initial release or discharge. A report must be forwarded and filed and hearings must be held in accordance with subsection 1, without unnecessary delay when, at any time, it is the opinion of a staff psychiatrist that a patient committed under section 103 may be released or discharged without likelihood that the patient will cause injury to that patient or to others due to mental disease or mental defect.

A person committed under section 103, or the person's spouse or next of kin, may petition the Superior Court for the county in which that person is committed for a hearing under subsection 1. Upon receiving the petition, the court shall request and must be furnished by the Commissioner of Health and Human Services a report on the mental condition of that person, as described in subsection 1. A hearing must be held on each petition, and release or discharge, if ordered, must be in accordance with subsection 1. If release or discharge is not ordered, a petition may not be filed again for the release or discharge of that person for 6 months. Any person released under subsection 1 or the person's spouse or next of kin may at any time after 6 months from the release petition the Superior Court for the county in which that person was committed for that person's discharge under subsection 1. If discharge is not ordered, a petition for discharge may not be filed again for 6 months.

[ 2005, c. 263, §4 (AMD) .]

4. Return to institution upon commissioner's order. The commissioner may order any person released under subsection 1, paragraph A, who fails to comply with the conditions of release ordered by the court, as evidenced by the affidavit of any interested person, to return to the institution from which he was released. A hearing shall be held for the purpose of reviewing the order for release within 7 days of the person's return if the person will be detained for 7 or more days. At the hearing, the court shall receive testimony of the psychiatrist who observed or treated the person upon the person's return to the institution, any member of the State Forensic Service who has examined the person upon the person's return, and any other relevant testimony. Following hearing, the court may reissue or modify the previous order of release.

[ 1985, c. 796, §4 (AMD) .]

5. Reinstitutionalization due to likelihood of causing injury. Any person released under subsection 1, paragraph A, whose reinstitutionalization, due to the likelihood that he will cause injury to himself or others due to mental disease or mental defect, is considered necessary, upon the verified petition of any interested person, may be brought before any Justice of the Superior Court upon his order. A hearing shall be held for the purpose of reviewing the mental condition of the person and the order for release. The court may order the person detained for observation and treatment, if appropriate, at the institution from which he was released pending the hearing, which detention shall not exceed 14 days. The psychiatrist responsible for the observation or treatment of the person shall report to the court prior to the hearing as to the mental condition of the person, indicating specifically whether the person can remain in the community without likelihood that he will cause injury to himself or others due to mental disease or mental defect. The court shall receive the testimony of the psychiatrist who observed or treated the person during the period of detention, any member of the State Forensic Service who has examined the person during the period of detention, and any other relevant testimony. Following the hearing, the court may reissue, modify or rescind the previous order of release.

[ 1985, c. 796, §4 (AMD) .]

6. Involuntary hospitalization; notice; appointed counsel. Any person released under subsection 1, paragraph A, may be admitted to a hospital under any provision of Title 34-B, chapter 3, subchapter IV, Article 3, while the order for release is in effect.

Notice of any hearing under subsection 1, 2, 3 or 5 shall be given to the offices of the district attorney which prosecuted the criminal charges against the person for which the person was acquitted by reason of insanity, the offices of the district attorneys in whose district the release petition was filed or in whose district release may occur and Attorney General at least 7 days before the hearing date. Notice of any hearing under subsection 4 shall be given to the office of the district attorney and Attorney General as soon as possible before the hearing date.

Whenever a hearing is to be held under this section, the court shall determine whether the person whose release or discharge is in issue is indigent. If the court finds that the person is indigent, it shall appoint counsel to represent the person in connection with the hearing. Fees for court-appointed counsel for services rendered in connection with any hearing held under this section, or appeal from a decision in any hearing, and the fees of any expert witnesses called by the district attorney, Attorney General or on behalf of the person whose release or discharge is in issue, if indigent, shall be paid by the State. Any such fee to be in order for payment shall be first approved by the justice presiding at the hearing held under this section.

[ 1985, c. 796, §4 (AMD) .]

SECTION HISTORY

1979, c. 663, §86 (NEW). 1981, c. 493, §2 (AMD). 1985, c. 131, §1 (RPR). 1985, c. 796, §4 (AMD). 1993, c. 410, §CCC3 (AMD). RR 1995, c. 2, §28 (COR). RR 1995, c. 2, §§29,30 (COR). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §§B6,7 (REV). 2005, c. 263, §§2-4 (AMD). 2005, c. 464, §1 (AMD). 2013, c. 265, §5 (AMD).



15 §104-B. Failure of patient to return

If any patient committed to the Department of Health and Human Services for care and treatment, under section 103 or 105, is ordered to return to the hospital by the Commissioner of Health and Human Services, law enforcement personnel of the State or of any of its subdivisions shall, upon request of the commissioner, assist in the return of the patient to the hospital. [RR 1995, c. 2, §31 (COR); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §§6, 7 (REV).]

SECTION HISTORY

1979, c. 623, §1 (NEW). 1981, c. 493, §2 (AMD). 1985, c. 131, §2 (RPR). RR 1995, c. 2, §31 (COR). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §§B6,7 (REV).



15 §105. Authority to receive persons for observation committed by the United States District Court. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 402, §3 (NEW). P&SL 1973, c. 53, (AMD). 1981, c. 493, §2 (AMD). 1989, c. 621, §7 (RP).



15 §106. Involuntary medication of incompetent defendant

1. Definition. As used in this section, "commissioner" means the Commissioner of Health and Human Services or the commissioner's designee.

[ 2015, c. 325, §1 (NEW) .]

2. Notice required; contents. At any time after a defendant has been found incompetent to proceed and has been committed to the custody of the commissioner under section 101-D, subsection 5, the commissioner shall notify the court, prosecuting attorney and attorney for the defendant if the commissioner has determined that the defendant is not consenting to or responding to treatment and is unlikely to be restored to competency without the administration of psychiatric medication over the defendant's objection. The commissioner shall provide this notice only if there is no basis for involuntarily medicating the defendant other than to restore the defendant's competency. The commissioner shall state in the notice whether the commissioner believes that:

A. Medication is necessary to render the defendant competent; [2015, c. 325, §1 (NEW).]

B. Medication is substantially likely to render the defendant competent; [2015, c. 325, §1 (NEW).]

C. Medication is substantially unlikely to produce side effects that would significantly interfere with the defendant's ability to assist in the defendant's defense; [2015, c. 325, §1 (NEW).]

D. No less intrusive means of treatment are available; and [2015, c. 325, §1 (NEW).]

E. Medication is medically appropriate and is in the defendant's best medical interest in light of the defendant's medical condition. [2015, c. 325, §1 (NEW).]

The commissioner shall also state in the notice whether less intrusive means of treatment have been attempted to render the defendant competent.

[ 2015, c. 325, §1 (NEW) .]

3. Court authorization. The following provisions govern court authorization for the involuntary medication of a defendant under this section.

A. Upon receipt of the notice under subsection 2, the prosecuting attorney shall assess whether important state interests are at stake in restoring the defendant's competency and shall promptly notify the commissioner of the result of that assessment. If the prosecuting attorney determines that important state interests are at stake, the prosecuting attorney shall file a motion seeking court authorization for involuntary medication of the defendant, and the court shall conduct a hearing within 30 days of the filing of the motion, unless the court extends the time for good cause. [2015, c. 325, §1 (NEW).]

B. The court, in determining whether a defendant should be medicated over the defendant's objection, shall consider whether:

(1) Important state interests are at stake in restoring the defendant's competency;

(2) Involuntary medication will significantly further important state interests, in that the medication proposed:

(a) Is substantially likely to render the defendant competent to proceed; and

(b) Is substantially unlikely to produce side effects that would significantly interfere with the defendant's ability to assist the defense counsel in conducting the defendant's defense;

(3) Involuntary medication is necessary to further important state interests;

(4) Any alternate less intrusive treatments are unlikely to achieve substantially the same results; and

(5) The administration of the proposed medication is medically appropriate, as it is in the defendant's best medical interest in light of the defendant's medical condition. [2015, c. 325, §1 (NEW).]

[ 2015, c. 325, §1 (NEW) .]

4. Findings; order. If the court finds by clear and convincing evidence that the involuntary administration of psychiatric medication to a defendant under this section is necessary and appropriate, it shall make findings addressing each of the factors in subsection 3, paragraph B and shall issue an order authorizing the administration of psychiatric medication to the defendant over the defendant's objection in order to restore the defendant to competency. When issuing the order, the court may order that medication may be administered by more intrusive methods only if the defendant has refused administration by less intrusive methods. The court may order that the commissioner report to the court within a reasonable period following entry of the order as to whether the authorized treatment remains appropriate.

[ 2015, c. 325, §1 (NEW) .]

5. Application. This section applies only if the prosecuting attorney seeks an order of involuntary medication for the purpose of rendering a defendant competent to proceed.

[ 2015, c. 325, §1 (NEW) .]

SECTION HISTORY

2015, c. 325, §1 (NEW).



15 §107. Involuntary medication of patient

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commissioner" means the Commissioner of Health and Human Services or the commissioner's designee. [2015, c. 325, §1 (NEW).]

B. "Department" means the Department of Health and Human Services. [2015, c. 325, §1 (NEW).]

C. "Patient" means a person held in a hospital under section 101-D or 103. [2015, c. 325, §1 (NEW).]

D. "Psychiatrist" includes a physician assistant working under the supervision of a psychiatrist and a psychiatric nurse practitioner. [2015, c. 325, §1 (NEW).]

[ 2015, c. 325, §1 (NEW) .]

2. Administration of psychiatric medication over objection prohibited; exceptions. A patient may not be administered psychiatric medication over the objection of the patient except:

A. As ordered by the court under section 106; [2015, c. 325, §1 (NEW).]

B. In accordance with an advance health care directive; [2015, c. 325, §1 (NEW).]

C. For a patient under guardianship, as authorized by the guardian; or [2015, c. 325, §1 (NEW).]

D. For a patient who is not under guardianship, for whom no advance health care directive is known to be in effect and for whom no administration of medication under section 106 has been ordered, as provided in subsection 3. [2015, c. 325, §1 (NEW).]

[ 2015, c. 325, §1 (NEW) .]

3. Involuntary medication on nonemergency basis. A hospital may seek to initiate involuntary medication of a patient under this section on a nonemergency basis only if all of the following conditions have been met:

A. A psychiatrist has determined that the patient has a mental illness or disorder; [2015, c. 325, §1 (NEW).]

B. A psychiatrist has determined that, as a result of the patient's mental illness or disorder, the patient poses a substantial risk of harm to self or others or there is a reasonable certainty that the patient will suffer severe physical or mental harm as manifested by recent behavior demonstrating an inability to avoid risk or to protect the patient adequately from impairment or injury; [2015, c. 325, §1 (NEW).]

C. A psychiatrist has determined that the patient should be treated with psychiatric medication and has prescribed one or more psychiatric medications for the treatment of the patient's mental illness or disorder, has considered the risks and benefits of and treatment alternatives to involuntary medication and has determined that the need for treatment outweighs the risks and side effects; [2015, c. 325, §1 (NEW).]

D. The patient has been advised of the risks and benefits of and treatment alternatives to the psychiatric medication and refuses or is unable to consent to the administration of the medication; [2015, c. 325, §1 (NEW).]

E. The patient is provided a hearing before a hearing officer. The hearing must be held not more than 14 days after the filing of the notice by the hospital pursuant to paragraph G with the department's office of administrative hearings, unless counsel for the patient agrees to extend the date of the hearing; [2015, c. 325, §1 (NEW).]

F. The patient is provided counsel at the department's expense at least 7 days prior to the hearing under paragraph E; [2015, c. 325, §1 (NEW).]

G. The patient and counsel are provided with written notice of the hearing under paragraph E by the hospital at least 7 days prior to the hearing. The written notice must:

(1) Set forth the patient's diagnosis, the factual basis for the diagnosis, the basis upon which psychiatric medication is recommended, the expected benefits, potential side effects and risks of the medication to the patient and treatment alternatives to medication, if any;

(2) Advise the patient of the right to be present at the hearing, the right to be represented by counsel, the right to present evidence and the right to cross-examine witnesses. Counsel for the patient must have access to all medical records and files of the patient; and

(3) Inform the patient of the patient's right to file an appeal in Superior Court of a decision of the commissioner authorizing involuntary treatment.

Failure of the hospital to provide timely or adequate notice pursuant to this paragraph may be excused only upon a showing of good cause and the absence of prejudice to the patient. In making this determination, the hearing officer may consider factors including, but not limited to, the ability of the patient's counsel to prepare the case adequately and to confer with the patient, the continuity of care and, if applicable, the need for protection of the patient or institutional staff that would be compromised by a procedural default; [2015, c. 325, §1 (NEW).]

H. The hearing officer at the hearing under paragraph E determines by clear and convincing evidence that:

(1) The patient has a mental illness or disorder;

(2) As a result of that illness or disorder the patient poses a substantial risk of harm to self or others or there is a reasonable certainty that the patient will suffer severe physical or mental harm as manifested by recent behavior demonstrating an inability to avoid risk or to protect the patient adequately from impairment or injury if not medicated;

(3) There is no less intrusive alternative to involuntary medication; and

(4) The need for treatment outweighs the risks and side effects; [2015, c. 325, §1 (NEW).]

I. The hearing officer at the hearing under paragraph E recommends to the commissioner that an order authorizing administration of involuntary medication be issued; [2015, c. 325, §1 (NEW).]

J. The commissioner issues an order authorizing administration of involuntary medication. The decision whether to issue an order authorizing administration of involuntary medication rests with the commissioner. An order authorizing administration of involuntary medication provides authority to undertake procedures and administer medication to monitor and manage side effects, all consistent with medical standards of care; and [2015, c. 325, §1 (NEW).]

K. The historical course of the patient's mental illness or disorder, as determined by available relevant information about the course of the patient's mental illness or disorder, is considered when it has direct bearing on the determination of whether the patient, as the result of a mental illness or disorder, poses a substantial risk of harm to self or others or there is a reasonable certainty that the patient will suffer severe physical or mental harm as manifested by recent behavior demonstrating an inability to avoid risk or to protect the patient adequately from impairment or injury. [2015, c. 325, §1 (NEW).]

[ 2015, c. 325, §1 (NEW) .]

4. Emergency action. Nothing in this section prohibits a physician from taking appropriate action in an emergency, as defined by the department in rules adopted pursuant to Title 34-B, section 3003 and in accordance with procedures contained in those rules.

[ 2015, c. 325, §1 (NEW) .]

5. Effective date and expiration of order. An order authorizing involuntary medication pursuant to subsection 3 is effective 24 hours after it is issued and expires one year after the date of the order, unless a new authorization is given pursuant to the procedures set forth in subsection 7 or authorization is terminated early based on a significant change to the patient's medical condition such that the need for treatment no longer outweighs the risks and side effects pursuant to the procedures set forth in subsection 8.

[ 2015, c. 325, §1 (NEW) .]

6. Effect of subsequent consent. A patient's subsequent informed consent does not abrogate an order authorizing involuntary medication under this section.

[ 2015, c. 325, §1 (NEW) .]

7. Extension. To extend an authorization that is in effect allowing involuntary medication under this section, the hospital shall, no later than 21 days prior to the expiration of the authorization, file with the department's office of administrative hearings and provide the patient and the patient's counsel with a written notice indicating the hospital's intent to extend the authorization under the existing decision.

A. A patient who is the subject of a filing under this subsection must be given the same due process protections as specified in subsection 3. The hearing on any request to extend an order for involuntary medication must be conducted prior to the expiration of the authorization that is in effect. If the hospital wishes to add a basis to an existing decision authorizing involuntary medication, the notice required by subsection 3, paragraph G must also specify the additional basis and the conduct within the past year that supports that additional basis. The hospital must prove the additional basis and conduct at the hearing as specified in subsection 3, paragraph H. If the hearing officer determines that the requirements for the extension of an authorization described in paragraph B have been met, the hearing officer must recommend an extension of the authorization to the commissioner. While the hearing officer may consider evidence of behavior during the period of involuntary medication, no new acts necessarily need to be alleged or proven in order to support an extension of the authorization that is in effect. [2015, c. 325, §1 (NEW).]

B. The commissioner may order an extension of an authorization under this subsection. An order extending an authorization that is in effect must be granted based on clear and convincing evidence that:

(1) The patient has a mental illness or disorder;

(2) As a result of that illness or disorder the patient poses a substantial risk of harm to self or others or there is a reasonable certainty that the patient will suffer severe physical or mental harm as manifested by recent behavior demonstrating an inability to avoid risk or to protect the patient adequately from impairment or injury if not medicated;

(3) There is no less intrusive alternative to involuntary medication; and

(4) The need for treatment outweighs the risks and side effects. [2015, c. 325, §1 (NEW).]

C. An extension under this subsection is valid for one year after the date of the hearing under paragraph A. [2015, c. 325, §1 (NEW).]

[ 2015, c. 325, §1 (NEW) .]

8. Early termination. To request early termination of an authorization allowing involuntary medication, the patient or the patient's designated representative shall file a request with the department's office of administrative hearings, along with copies of documents from the patient's hospital record, or from another medical source, demonstrating that there has been a significant change to the conditions leading to the original order or the patient's medical condition. The hearing officer shall determine within 14 days whether the documents are sufficient to show such a change, and, if so, shall schedule a hearing to determine whether the change in the conditions leading to the original order or the patient's medical condition is such that the benefits of the authorized treatment no longer outweigh the risks and side effects.

A. A hearing under this subsection must be held no more than 14 days after the hearing officer's determination, unless the patient or the patient's designated representative agrees to extend the date of the hearing. The authorization remains in effect unless it is terminated following the hearing. [2015, c. 325, §1 (NEW).]

B. The patient, the patient's designated representative, if any, and the hospital must be provided with written notice of the hearing under this subsection at least 7 days prior to the hearing. The written notice must:

(1) Advise the patient of the right to be present at the hearing, the right to present evidence and the right to present and examine witnesses; and

(2) Inform the patient of the patient's right to file an appeal in Superior Court of a decision of the commissioner determining that the benefits of the authorized treatment continue to outweigh the risks and side effects. [2015, c. 325, §1 (NEW).]

C. For purposes of a request for early termination of an authorization under this subsection, the patient may name as the patient's designated representative a lay advisor provided by the hospital, a lawyer provided by the patient at the patient's own expense or another representative who is selected by the patient and who is willing and able to assist in the proceeding. If the hearing officer determines that a hearing is warranted, the patient must be provided counsel at the department's expense at least 7 days prior to the hearing. [2015, c. 325, §1 (NEW).]

D. If, following a hearing under this subsection, the hearing officer determines by clear and convincing evidence that the benefits of authorized treatment no longer outweigh the risks and side effects, the hearing officer must recommend termination of the authorization to the commissioner. The decision whether to terminate the authorization of involuntary treatment rests with the commissioner, who shall act within 48 hours upon the hearing officer's recommendation. [2015, c. 325, §1 (NEW).]

[ 2015, c. 325, §1 (NEW) .]

9. Final agency action. An order issued by the commissioner under subsection 3, paragraph J, subsection 7, paragraph B or subsection 8, paragraph D is a final agency action.

[ 2015, c. 325, §1 (NEW) .]

10. Rules. The department may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as described in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 325, §1 (NEW) .]

SECTION HISTORY

2015, c. 325, §1 (NEW).



15 §108. Court-ordered independent examinations

Before making a determination under section 106 or 107, a court may order an independent psychiatric or medical examination of the patient. The Department of Health and Human Services, within 30 days after receiving a request from the Administrative Office of the Courts, shall reimburse the Judicial Department for the full amount of fees paid by the Judicial Department to providers of psychiatric and medical examinations of forensic patients ordered by the court. [2015, c. 325, §1 (NEW).]

SECTION HISTORY

2015, c. 325, §1 (NEW).






Chapter 7: FRESH PURSUIT

15 §151. Title

This chapter may be cited as the "Uniform Act on Fresh Pursuit."



15 §152. Fresh pursuit defined

The term "fresh pursuit" as used in this chapter includes fresh pursuit as defined by the common law, and the pursuit of a person who has committed a crime punishable by a maximum term of imprisonment equal to or exceeding one year, who is reasonably suspected of having committed such a crime or who is reasonably suspected of operating a motor vehicle while under the influence of intoxicating liquor or drugs. It shall include the pursuit of a person suspected of having committed a supposed crime punishable by a maximum term of imprisonment equal to or exceeding one year, though no such crime has actually been committed, if there is reasonable ground for believing that such a crime has been committed. Fresh pursuit as used in this chapter shall not necessarily imply instant pursuit, but pursuit without unreasonable delay. [1987, c. 791, §1 (AMD).]

SECTION HISTORY

1979, c. 663, §87 (AMD). 1987, c. 791, §1 (AMD).



15 §153. State defined

For the purpose of this chapter the word "state" shall include the District of Columbia.



15 §154. Arrest; exception

Any member of a duly organized state, county or municipal police unit of another state of the United States, who enters this State in fresh pursuit and continues within this State in such fresh pursuit of a person in order to arrest him on the ground that he is believed to have committed a crime punishable by a maximum term of imprisonment equal to or exceeding one year or to have operated a motor vehicle while under the influence of intoxicating liquor or drugs in such other state, shall have the same authority to arrest and hold such person in custody as has any member of any duly organized state, county or municipal police unit of this State to arrest and hold in custody a person on the ground that he is believed to have committed such a crime or operated a motor vehicle while under the influence of intoxicating liquor or drugs in this State. This section shall not be construed so as to make unlawful any arrest in this State which would otherwise be lawful. [1987, c. 791, §2 (AMD).]

SECTION HISTORY

1979, c. 663, §88 (AMD). 1987, c. 791, §2 (AMD).



15 §155. Hearing

If an arrest is made in this State by an officer of another state in accordance with section 154, he shall without unnecessary delay take the person arrested before a magistrate of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines that the arrest was lawful, he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the Governor of this State or admit him to bail for such purpose. If the magistrate determines that the arrest was unlawful, he shall discharge the person arrested.






Chapter 9: CRIMINAL EXTRADITION

Subchapter 1: ISSUANCE OF GOVERNOR'S WARRANT

15 §201. Definitions

As used in this chapter, unless the context indicates otherwise, the following words shall have the following meanings. [1977, c. 671, §3 (RPR).]

1. Application. "Application" means a request, by any person specified in section 223, to the Governor of this State to make a requisition to the executive authority of another state for the extradition of a fugitive from justice.

[ 1977, c. 671, §3 (RPR) .]

2. Demand. "Demand" means the demand, as provided in section 203, by the executive authority of another state upon the Governor of this State for the extradition of a fugitive from justice.

[ 1977, c. 671, §3 (RPR) .]

3. Executive authority. "Executive authority" includes the Governor and any person performing the functions of governor in a state other than this State.

[ 1977, c. 671, §3 (RPR) .]

4. Fugitive from justice. "Fugitive from justice" means:

A. Any person accused of a crime in the demanding state who is not in that state, unless he is lawfully absent pursuant to the terms of his bail or other release. This definition shall include both a person who was present in the demanding state at the time of the commission of the alleged crime and thereafter left the demanding state and a person who committed an act in this State or in a 3rd state or elsewhere resulting in or constituting a crime in the demanding state; or [1977, c. 671, §3 (NEW).]

B. Any person convicted of a crime in the demanding state who is not in that state, unless he is lawfully absent pursuant to the terms of his bail or other release, who has not served or completed a sentence imposed pursuant to the conviction. This definition shall include, but not be limited to, a person who has been released pending appeal or other review of the conviction, the review having been completed; a person who has been serving a sentence in this State; a person who has escaped from confinement in the demanding state; or a person who has broken the terms of his bail, probation or parole. [1981, c. 317, §1 (AMD).]

[ 1981, c. 317, §1 (AMD) .]

5. Governor. "Governor" includes any person performing the functions of Governor by authority of the law of this State.

[ 1977, c. 671, §3 (NEW) .]

5-A. Judicial officer. "Judicial officer" shall mean a justice, judge, justice of the peace, clerk of courts or other neutral person empowered by the laws of the demanding state to issue criminal process.

[ 1979, c. 274, §1 (NEW) .]

6. State. "State," referring to a state other than this State, refers to any other state or territory, organized or unorganized, of the United States of America.

[ 1977, c. 671, §3 (NEW) .]

SECTION HISTORY

1977, c. 671, §3 (RPR). 1979, c. 274, §1 (AMD). 1981, c. 317, §1 (AMD).



15 §202. Governor to deliver up person charged with crime in other state

Subject to the provisions of this chapter and of the Constitution of the United States and Acts of Congress in pursuance thereof, it is the duty of the Governor of this State to have arrested and delivered up to the executive authority of any other state of the United States any person who is a fugitive from justice, as defined in section 201, subsection 4, and is found in this State. Any person charged with or convicted of a crime as an adult in the demanding state shall be subject to this chapter, regardless of age. [1979, c. 274, §1-A (AMD).]

SECTION HISTORY

1977, c. 671, §4 (AMD). 1979, c. 274, §§1-A (AMD).



15 §203. Form of demand

1. Persons accused of a crime. No demand for the extradition of a person accused, but not yet convicted, of a crime in another state shall be recognized by the Governor of this State unless made in writing and containing the following:

A. An allegation that the accused is a fugitive from justice, as defined in section 201, subsection 4, paragraph A. The allegation shall be sufficient if it alleges that the accused was present in the demanding state at the time of the commission of the alleged crime and that he thereafter left the demanding state; or that he committed an act in this State or in a 3rd state, or elsewhere, resulting in or constituting a crime in the demanding state; and [1977, c. 671, §5 (NEW).]

B. A copy of an indictment returned; or an information issued upon a waiver of indictment; or an information or other formal charging instrument issued upon a determination of probable cause by a judicial officer in the demanding state or accompanied by an arrest warrant issued upon a determination of probable cause by a judicial officer in the demanding state; or any other formal charging instrument, together with any affidavits in support thereof, or in support of an arrest warrant, which support a finding of probable cause; or an affidavit which supports a finding of probable cause. The indictment, information, other formal charging instrument or affidavit shall substantially charge the person demanded with having committed a crime under the law of that state, and the copy shall be authenticated by the executive authority making the demand. [1979, c. 274, §1-B (AMD).]

[ 1979, c. 274, §1-B (AMD) .]

2. Person convicted of a crime. No demand for the extradition of a person convicted of a crime in another state shall be recognized by the Governor of this State unless made in writing and containing the following:

A. A statement by the executive authority of the demanding state that the person demanded is a fugitive from justice, as defined in section 201, subsection 4, paragraph B; and [1981, c. 317, §2 (AMD).]

B. A copy of the judgment of conviction or of the sentence imposed in execution thereof, which has been authenticated by the executive authority making the demand. [1977, c. 671, §5 (NEW).]

[ 1981, c. 317, §2 (AMD) .]

3. Defects in written demand. Defects in the written demand of the executive authority of another state or in any accompanying document or in the application for requisition may be remedied at any time, including at the hearing allowed by section 210, by new or amended documents or by other evidence.

[ 1977, c. 671, §5 (NEW) .]

4. Showing of substantial prejudice. Notwithstanding any other provision of law, defects in the written demand of the executive authority of another state or in any accompanying document or in the application for requisition may not be raised as a defense to extradition, in a petition contesting extradition pursuant to sections 210 and 210-A, unless it is shown by the petitioner that any such defect is substantially prejudicial to him.

[ 1983, c. 843, §1 (NEW) .]

SECTION HISTORY

1977, c. 671, §5 (RPR). 1979, c. 274, §§1-B (AMD). 1981, c. 317, §2 (AMD). 1983, c. 843, §1 (AMD).



15 §204. Attorney General to investigate at demand of Governor

When a demand is made upon the Governor of this State by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Attorney General or any prosecuting officer in this State to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.



15 §205. Extradition of prisoners or those awaiting trial or absent by compulsion

When it is desired to have returned to this State a person charged in this State with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the Governor of this State may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this State as soon as the prosecution or imprisonment following conviction in this State is terminated.

The Governor may surrender on demand of the executive authority of any other state any person in this State who is charged in the manner provided in section 223 with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.



15 §206. Extradition of those not present at time of commission of crime (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 671, §§5-A (RP).



15 §207. Governor to issue warrant and deliver to officer

If the Governor decides that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal and be directed to any law enforcement officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issue. Notwithstanding any other provision of law, defects in the Governor's warrant may not be raised as a defense to extradition, in a petition contesting extradition pursuant to sections 210 and 210-A, unless it is shown by the petitioner that any such defect is substantially prejudicial to him. [1983, c. 843, §2 (AMD).]

SECTION HISTORY

1977, c. 671, §6 (AMD). 1983, c. 843, §2 (AMD).






Subchapter 2: PROCEEDINGS AFTER ISSUANCE OF GOVERNOR'S WARRANT

15 §208. Warrant to authorize arrest

Such warrant shall authorize the officer or other person to whom directed to arrest the accused at any place where he may be found within the State and to command the aid of any law enforcement officer in the execution of the warrant and to deliver the accused, subject to this chapter, to the duly authorized agent of the demanding state. A law enforcement officer may arrest a fugitive from justice pursuant to a warrant issued by the Governor even if he does not have physical possession of it upon the representation of the prosecuting attorney that such a warrant has, in fact, been issued. [1983, c. 843, §3 (AMD).]

SECTION HISTORY

1977, c. 671, §8 (AMD). 1983, c. 843, §3 (AMD).



15 §209. Arresting officer may command assistance

Every such officer or other person empowered to make the arrest shall have the same authority, in arresting the accused, to command assistance therein as sheriffs and other officers have by law in the execution of any criminal process directed to them, with the like penalties against those who refuse their assistance.



15 §210. Rights of accused person; habeas corpus

A person arrested upon a Governor's warrant may not be delivered over to the agent whom the executive authority demanding the person has appointed to receive the person, unless the person is first taken before a judge of a court of record in this State, who shall inform the person of the demand made for the person's surrender and of the crime with which the person is charged and that the person has the right to demand and procure legal counsel. If the prisoner or the prisoner's counsel states that the prisoner may or will contest extradition, the judge shall fix a reasonable time, not to exceed 7 days, to allow the person to file a petition contesting extradition. The petition must be filed in District Court and state the grounds upon which extradition is contested. When the petition is filed, notice of it and of the time and place of hearing must be given to the prosecuting attorney of the county in which the arrest is made and in which the accused is in custody, to the Attorney General and to the agent of the demanding state. [1997, c. 181, §1 (AMD).]

A person arrested upon the warrant of the Governor may not be admitted to bail, except as provided as follows: If a petition contesting extradition is granted and the order is appealed by the State to the Supreme Judicial Court sitting as the Law Court, the petitioner may be admitted to bail, in the discretion of the presiding judge, pending that appeal. If the appeal is sustained, the petitioner must be immediately placed in custody without bail to await delivery to the agent of the demanding state. [1997, c. 181, §1 (AMD).]

1.

[ 1983, c. 843, §5 (RP) .]

2.

[ 1983, c. 843, §5 (RP) .]

3.

[ 1983, c. 843, §6 (RP) .]

SECTION HISTORY

1977, c. 671, §9 (RPR). 1979, c. 274, §§2,3 (AMD). 1979, c. 701, §§3-5 (AMD). 1983, c. 843, §§4-6 (AMD). 1997, c. 181, §1 (AMD).



15 §210-A. Procedure at hearing

At the hearing on the petition contesting extradition, if the Governor's warrant and the demand comply with the provisions of this chapter, the petitioner has the burden of proving by clear and convincing evidence that the petitioner has not been charged with a crime in the demanding state and that the petitioner is not a fugitive from justice. If the name of the petitioner is the same as that of the person named in the Governor's warrant, the petitioner has the burden of proving, by clear and convincing evidence, that the petitioner is not the person whom the demanding state is seeking to extradite. If the names are not identical, the State has the burden of proving by a preponderance of the evidence that the petitioner is the person sought to be extradited by the demanding state. The following are conclusive on the issue of probable cause: [2003, c. 17, §1 (AMD).]

1. Indictment. An indictment or an information issued upon a waiver of indictment; or

[ 1997, c. 181, §2 (AMD) .]

2. Judicial determination of probable cause. An information or other formal charging instrument or an arrest warrant issued on a determination of probable cause by a judicial officer in the demanding state.

[ 1979, c. 274, §4 (NEW) .]

Affidavits, including any affidavits supplied pursuant to the provisions of section 203 or in support of an application for requisition, and any other hearsay evidence that may be deemed reliable by the court, are admissible at the hearing on the petition contesting extradition, for the purpose of showing that the petitioner is charged with a crime in the demanding state, that there is probable cause, that the petitioner is in fact the person charged with the crime and that the petitioner is a fugitive from justice. [1997, c. 181, §2 (AMD).]

SECTION HISTORY

1977, c. 671, §10 (NEW). 1979, c. 274, §4 (AMD). 1979, c. 701, §§6-8 (AMD). 1981, c. 317, §3 (AMD). 1997, c. 181, §2 (AMD). 2003, c. 17, §1 (AMD).



15 §210-B. Review of final judgment by Law Court

The order making final disposition of the petition contesting extradition constitutes a final judgment for the purpose of review. A final judgment entered under this section may be reviewed by the Supreme Judicial Court sitting as the Law Court. An appeal must be taken within 7 days after entry of the order that is being appealed. [2003, c. 17, §2 (NEW).]

1. Appeal by petitioner. A petitioner aggrieved by the order may not appeal as of right. The manner and any conditions for the taking of an appeal are as the Supreme Judicial Court provides by rule.

[ 2003, c. 17, §2 (NEW) .]

2. Appeal by State. The State aggrieved by the order may appeal as of right and no certificate of approval by the Attorney General is required. The manner and any conditions for the taking of an appeal are as the Supreme Judicial Court provides by rule.

[ 2003, c. 17, §2 (NEW) .]

SECTION HISTORY

2003, c. 17, §2 (NEW).



15 §211. Disobedience of officer

Any officer who shall deliver to the agent for extradition of the demanding state a person in his custody under the Governor's warrant in disobedience of section 210 is guilty of a Class E crime. [1979, c. 663, §89 (AMD).]

SECTION HISTORY

1979, c. 663, §89 (AMD).



15 §212. Prisoner confined in jail

The officer or person executing the Governor's warrant of arrest or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail of any county or city through which he may pass. The keeper of such jail must receive and safely keep the prisoner until the person having charge of him is ready to proceed on his route, such person being chargeable with the expense of keeping.

The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this State with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he may pass. The keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent being chargeable with the expense of keeping. Such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this State.






Subchapter 3: ARREST AND PROCEEDINGS PRIOR TO ISSUANCE OF GOVERNOR'S WARRANT

15 §213. Arrest prior to requisition

1. Warrant of arrest. A warrant of arrest shall be issued whenever a person within this State is charged, on the sworn complaint of any credible person before a judge or magistrate of this State, or by a complaint made before a judge or magistrate of this State upon an affidavit of any credible person in another state, with:

A. The commission of a crime in any other state and with being a fugitive from justice as defined in section 201, subsection 4, paragraph A; or [1977, c. 671, §12 (NEW).]

B. Having been convicted of a crime in another state and with having escaped from confinement or with having broken the terms of his bail, probation or parole. [1977, c. 671, §12 (NEW); 1979, c. 274, §5 (AMD).]

[ 1979, c. 274, §5 (AMD) .]

2. Apprehension by warrant. A warrant issued by a judge or magistrate pursuant to subsection 1 shall command the law enforcement officer to whom it is directed to apprehend the person named therein, wherever he may be found in this State, and to bring him before the same or any other judge or magistrate who may be available in or convenient of access to the place where the arrest may be made, to answer the charge on the complaint and affidavit.

[ 1977, c. 671, §12 (NEW) .]

3. Copy of charge attached to warrant. A certified copy of the sworn charge or the complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

[ 1977, c. 671, §12 (NEW) .]

SECTION HISTORY

1977, c. 671, §12 (RPR). 1979, c. 274, §5 (AMD).



15 §214. Arrest without warrant; hearing

The arrest of a person may be lawfully made by an officer or a private citizen without a warrant, upon reasonable information that the accused stands charged in the courts of another state with a crime punishable by death or imprisonment for a term exceeding one year; but when so arrested, the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against him under oath setting forth the ground for the arrest as in section 213. Thereafter his answer shall be heard as if he had been arrested on a warrant.



15 §215. Commitment to await requisition

If, from the examination by the judge or magistrate of the complaint, affidavits in support thereof, formal charging documents or judgments supplied by the demanding state or any other evidence, including reliable hearsay evidence, which may be presented, it appears that the person held is the person charged with having committed the crime alleged and that there is probable cause to believe that he committed the crime, and that he is a fugitive from justice, the judge or magistrate shall continue the case and may commit the person to jail, by a warrant specifying the accusation, for any time not exceeding 60 days which will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense. [1977, c. 671, §13 (NEW).]

The following shall be conclusive on the issue of probable cause: [1977, c. 671, §13 (NEW).]

1. Indictment or information. An indictment or an information issued upon a waiver of indictment; or

[ 1977, c. 671, §13 (NEW) .]

2. Charging instrument or warrant. An information or other formal charging instrument or an arrest warrant when they are issued upon a determination of probable cause by a judicial officer in the demanding state.

[ 1979, c. 274, §5-A (AMD) .]

The examination shall take place within a reasonable time after arrest, not to exceed 30 days, if the person held has not been admitted to bail, as provided in section 216. [1977, c. 671, §13 (NEW).]

SECTION HISTORY

1977, c. 671, §13 (RPR). 1979, c. 274, §§5-A (AMD).



15 §216. Bail permitted in discretion of court except in certain cases

Except as otherwise provided, the judge or magistrate may admit the person arrested to bail by bond or undertaking, with sufficient sureties and in such sum as he deems proper, for his appearance before him at a time specified in that bond or undertaking and for his surrender to be arrested upon the warrant of the Governor of this State or waiver of it. The following persons shall not be admitted to bail pursuant to this section: [1979, c. 701, §9 (AMD).]

1. Death or life imprisonment sentence. Any person charged with an offense for which a sentence of death or life imprisonment is possible under the laws of the demanding state;

[ 1979, c. 274, §6 (NEW) .]

2. Crime of escape. Any person who is charged with or has been convicted of the crime of escape in the demanding state; or

[ 1979, c. 274, §6 (NEW) .]

3. Escape status. Any person whose extradition is being sought on the ground that he has been convicted of a crime in the demanding state and:

A. Has escaped from confinement; or [1979, c. 274, §6 (NEW).]

B. Is under sentence of imprisonment imposed upon the denial of an appeal or other review of a conviction or revocation of probation or parole, the person having been released on bail pending appeal or other review. [1979, c. 701, §9 (AMD).]

[ 1979, c. 701, §9 (AMD) .]

SECTION HISTORY

1977, c. 671, §14 (AMD). 1979, c. 274, §6 (RPR). 1979, c. 701, §9 (AMD).



15 §217. Extension of time of commitment

If the accused is not arrested under a warrant of the Governor by the expiration of time specified in the warrant, bond or undertaking, the judge or magistrate may discharge him or may continue the case for any further time not to exceed 60 days. If, after the expiration of any further time specified by the judge or magistrate, the accused has not been arrested under a Governor's warrant, the complaint shall be dismissed. Nothing in this section may be construed to prevent the rearrest of the accused upon a Governor's warrant issued subsequent to the expiration of the time period specified in this section. The court shall grant a reasonable extension of time under this section upon the representation of the prosecuting attorney that a written demand of the executive authority of another state has been issued but has not been received or acted upon by the Governor. [1983, c. 843, §7 (AMD).]

SECTION HISTORY

1977, c. 671, §15 (RPR). 1983, c. 843, §7 (AMD).



15 §218. Failure to appear

If the prisoner is admitted to bail and fails to appear and surrender himself according to the condition of his bond, the court, by proper order, shall declare the bond forfeited. Recovery may be had thereon in the name of the State as in the case of other bonds or undertakings given by the accused in criminal proceedings within the State.






Subchapter 4: APPLICATION; MISCELLANEOUS PROVISIONS

15 §219. Governor may surrender or hold prisoner where proceedings begun in this State

If a criminal prosecution has been instituted against such person under the laws of this State and is still pending, the Governor at his discretion either may surrender him on the demand of the executive authority of another state or may hold him until he has been tried and discharged or convicted and punished in this State.



15 §220. Guilt or innocence not inquired into after extradition demanded

The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as provided shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime, and except insofar as it may be inquired into for the purpose of establishing probable cause as required by sections 203 and 210-A. [1977, c. 671, §17 (AMD).]

SECTION HISTORY

1977, c. 671, §17 (AMD).



15 §221. Warrant for arrest recalled or another issued

The Governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.



15 §222. Warrant for agent to receive accused from another state

Whenever the Governor shall demand a fugitive from justice, charged with crime or with escaping from confinement or breaking the terms of his bail, probation or parole in this State, from the executive authority of any other state, or from the Chief Justice or an Associate Justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a commission under the seal of this State to some agent, commanding him to receive the person so charged, if delivered to him and convey him to the proper officer of the county in this State in which the offense was committed. [1983, c. 843, §8 (AMD).]

SECTION HISTORY

1983, c. 843, §8 (AMD).



15 §223. Application for issuance of requisition

1. Person charged with crime. When it is required to return to this State a person charged with a crime in this State, the prosecuting attorney shall present to the Governor a written application for a requisition for the return of the person charged. The application shall state:

A. The name of the person charged; [1977, c. 671, §18 (RPR).]

B. The crime with which he is charged; [1977, c. 671, §18 (RPR).]

C. The approximate time, place and circumstances of its commission; and [1977, c. 671, §18 (RPR).]

D. The state in which the accused is believed to be, including his location therein at the time the application is made. [1977, c. 671, §18 (RPR).]

The prosecuting attorney shall certify in his application that in his opinion the ends of justice require the arrest and return of the accused to this State for trial and that the proceeding is not instituted to enforce a private claim.

[ 1977, c. 671, §18 (RPR) .]

2. Person convicted of a crime. When it is required to return to this State a person who has been convicted of a crime in this State and who has escaped from confinement or broken the terms of his bail, probation or parole, the prosecuting attorney, the State Parole Board, the warden of the institution or the sheriff of the county from which the escape was made shall present to the Governor a written application for a requisition for the return of that person. The application shall state:

A. The name of the person; [1977, c. 671, §18 (RPR).]

B. The crime of which he was convicted; [1977, c. 671, §18 (RPR).]

C. The circumstances of his escape from confinement, or of the breach of the terms of his bail, probation or parole; and [1977, c. 671, §18 (RPR).]

D. The state in which he is believed to be, including his location therein at the time the application is made. [1977, c. 671, §18 (RPR).]

[ 1977, c. 671, §18 (RPR) .]

3. Verification; filing. The application shall be verified by affidavit, executed in duplicate and accompanied by 2 certified copies of:

A. The indictment return; [1977, c. 671, §18 (RPR).]

B. The information filed or the complaint made to the judge or magistrate stating the offense with which the accused is charged, together with the affidavit in support of the information or complaint; or [1977, c. 671, §18 (RPR).]

C. The judgment of conviction. [1977, c. 671, §18 (RPR).]

The prosecuting attorney, State Parole Board, warden or sheriff may attach any further affidavits and other documents which he shall deem proper to be submitted with the application, including affidavits with attached photographs or fingerprints which serve to establish that the person named and shown therein is the person for whom a requisition is sought. One copy of the application with the action of the Governor indicated thereon, and one of the certified copies of the indictment, complaint, information and affidavits, or of the judgment of conviction, or of the sentence shall be filed in the office of the Secretary of State to remain of record in that office. The other copies of all papers shall be forwarded with the Governor's requisition.

[ 1977, c. 671, §18 (RPR) .]

4. Prosecuting attorney; defined. As used in this section, the term "prosecuting attorney" means:

A. The district attorney or the deputy district attorney of the county in which the offense was committed; or [1977, c. 671, §18 (NEW).]

B. The Attorney General or a Deputy Attorney General. [1977, c. 671, §18 (NEW).]

[ 1979, c. 663, §90 (AMD) .]

SECTION HISTORY

1971, c. 622, §§57,58 (AMD). 1977, c. 671, §18 (RPR). 1979, c. 663, §90 (AMD).



15 §224. Expenses paid on rendition of prisoners

1. Expenses paid from funds allotted to prosecuting attorney. When a fugitive from justice is returned to the State of Maine for prosecution, expenses incurred that are necessary and proper for the return must be paid out of the funds allotted for that purpose to the district attorney or from the Extradition and Prosecution Expenses Account established by section 224-A. In those cases prosecuted by the Attorney General, the expenses for extradition must be paid by the district attorney in whose county the crime is alleged to have been committed. District attorneys may agree to share expenses whenever a fugitive from justice is charged in the State with more than one offense.

[ 2013, c. 566, §2 (AMD) .]

2. Violations of probation and parole. Expenses incurred in connection with the extradition of persons charged with violating the terms and conditions of probation must be shared equally between the district attorney of the county in which the person was convicted and the Department of Corrections. Expenses incurred in connection with the extradition of persons charged with violating the terms and conditions of parole must be paid by the Department of Corrections.

[ 2011, c. 515, §1 (AMD) .]

3. Prosecuting attorney not liable. A prosecuting attorney shall not be liable for payment of such expenses unless he has previously consented to such rendition in writing.

[ 1977, c. 66, (NEW) .]

4. Expenses for rendition of escaped prisoners. Expenses for rendition of prisoners who have escaped from custody shall be paid by the State of Maine if the escape occurred while the prisoner was committed to or being held at a state institution or while the prisoner was in the custody of a state officer, shall be paid by the sheriff if the escape occurred while the prisoner was committed to or being held at a county jail or while in the custody of a county officer or shall be paid by a municipality if the escape occurred while the prisoner was being held at a lockup or in the custody of a municipal officer. Escape and custody shall have the same meaning as defined in Title 17-A.

[ 1977, c. 66, (NEW) .]

5. Prosecuting attorney to designate appropriate agents. The prosecuting attorney shall, in all cases, designate appropriate agents to safely return the prisoner to the State of Maine.

[ 1977, c. 66, (NEW) .]

6. Expense funds advanced. The treasurer or other appropriate official of the governmental unit responsible for payment of expenses pursuant to this section shall, upon written request of the prosecuting attorney, advance to him or officers designated by him a reasonable sum to defray necessary expenses. A full accounting of all expenses and return of unused funds shall be made to the issuing official no later than 3 business days from the date of return. All funds returned shall be credited to the account from which they were paid.

[ 1977, c. 66, (NEW) .]

7. Expenses of officers of the State. Expenses incurred by officers of the State, on whose governor the requisition is made, shall be paid in the same manner as other expenses and travel expenses for all necessary travel in returning the prisoner shall be paid at the same rate per mile as employees of the State receive.

[ 1977, c. 66, (NEW) .]

SECTION HISTORY

1977, c. 66, (RPR). 1983, c. 843, §§9,10 (AMD). 2011, c. 515, §1 (AMD). 2013, c. 566, §2 (AMD).



15 §224-A. Extradition and Prosecution Expenses Account

1. Establishment; use. Notwithstanding any other provision of law, there is established an Extradition and Prosecution Expenses Account in each prosecutorial district in an amount not to exceed $30,000, to be administered by the district attorney and to be used solely for the purposes of paying the expenses of extraditing persons charged with or convicted of a crime in this State and who are fugitives from justice, as defined in section 201, subsection 4, paying fees or expenses of prosecution pursuant to section 1319 and paying witness fees pursuant to section 1320.

[ 2013, c. 566, §3 (AMD) .]

2. Funding. The Extradition and Prosecution Expenses Account in each prosecutorial district is funded by bail forfeited to and recovered by the State pursuant to the Maine Rules of Criminal Procedure, Rule 46. Whenever bail is so forfeited and recovered by the State and if it is not payable as restitution pursuant to Title 17-A, section 1329, subsection 3-A, the district attorney shall determine whether it or a portion of it is deposited in the Extradition and Prosecution Expenses Account for that district attorney's prosecutorial district, but in no event may the account exceed $30,000. Any bail so forfeited and recovered and not deposited in the Extradition and Prosecution Expenses Account must be deposited in the General Fund. Any unexpended balance in the Extradition and Prosecution Expenses Account of a prosecutorial district established by this section may not lapse but must be carried forward into the next year.

[ 2013, c. 566, §3 (AMD) .]

3. Review by district attorney. The district attorney shall review monthly the Extradition and Prosecution Expenses Account and the expenses of that prosecutorial district in connection with the extradition of fugitives from justice, prosecution and witnesses and shall determine whether any funds in the account must be transferred to the General Fund.

[ 2013, c. 566, §3 (AMD) .]

4. Audit. Every district attorney shall have an annual audit made by the Office of the State Auditor or by a certified public accountant selected by the district attorney of the Extradition and Prosecution Expenses Account for that district attorney's prosecutorial district, covering the last complete fiscal year.

If the auditor finds in the course of the audit evidence of improper transactions, incompetency in keeping accounts or handling funds, failure to comply with this section or any other improper practice of financial administration, the auditor shall report that finding to the Attorney General immediately.

[ 2013, c. 566, §3 (AMD) .]

5. Advances and accounting for extradition. The district attorney shall advance funds from the Extradition and Prosecution Expenses Account to the agents designated by the district attorney to return a fugitive from justice to this State. A full accounting of all expenses and the return of all unused funds must be made by the agents no later than 3 business days from the date of return. All funds returned must be credited to the Extradition and Prosecution Expenses Account from which they were paid.

[ 2013, c. 566, §3 (AMD) .]

SECTION HISTORY

1983, c. 843, §11 (NEW). 1983, c. 862, §42 (AMD). 1991, c. 377, §7 (AMD). 1995, c. 447, §§1-3 (AMD). 2007, c. 31, §1 (AMD). 2013, c. 16, §10 (REV). 2013, c. 566, §3 (AMD).



15 §225. Extradited persons except from civil process

A person brought into this State on extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which he is returned, until he has been convicted in the criminal proceeding or, if acquitted, until he has had ample opportunity to return to the state from which he was extradited.



15 §226. Waiver of extradition

Any person arrested in this State charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation or parole may waive the issuance and service of the warrant provided for in sections 207 and 208 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this State a writing which states that he consents to return to the demanding state. Before such waiver shall be executed or subscribed by such person, it shall be the duty of such judge to inform such person of his rights to await the issuance and service of a warrant of extradition and to contest extradition following issuance of the warrant of the Governor as provided for in section 210. Following waiver of extradition, the person shall be placed in custody without bail to await delivery to the agent of the demanding state. The agent of the demanding state need not be present at the waiver. [1979, c. 701, §10 (AMD).]

If and when such consent has been duly executed, it shall forthwith be forwarded to the office of the Governor of this State and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent. Nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this State.

Notwithstanding any other provision of law, a law enforcement agency in this State holding a person who is alleged to have broken the terms of his probation, parole, bail or any other release in the demanding state, shall immediately deliver the person to the duly authorized agent of the demanding state without the requirement of a Governor's warrant, if all of the following apply: [1983, c. 843, §12 (NEW).]

1. Waiver. The person has signed a prior waiver of extradition as a term of his current probation, parole, bail or other release in the demanding state; and

[ 1983, c. 843, §12 (NEW) .]

2. Authenticated copy. The law enforcement agency holding the person has received an authenticated copy of the prior waiver of extradition signed by the person and photographs or fingerprints or other evidence properly identifying the person as the person who signed the waiver.

[ 1983, c. 843, §12 (NEW) .]

SECTION HISTORY

1979, c. 701, §10 (AMD). 1983, c. 843, §12 (AMD).



15 §226-A. Delivery of fugitive to agents

Whenever a person held as a fugitive in this State has exhausted his remedies under this chapter to challenge his extradition or has waived extradition, the district attorney shall promptly notify the agents of the demanding state that the fugitive is available to be returned to that state. If no agent appears within 30 days after such notification, the fugitive may be discharged from custody, provided that after the discharge the fugitive may be rearrested and delivered to the agent for return to the demanding state, unless the Governor's warrant has been recalled. [1983, c. 843, §13 (NEW).]

SECTION HISTORY

1983, c. 843, §13 (NEW).



15 §227. Non-waiver by this State

Nothing in this chapter shall be deemed to constitute a waiver by this State of its right, power or privilege to try such demanded person for crime committed within this State, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this State, nor shall any proceedings had under this chapter which result in or fail to result in extradition be deemed a waiver by this State of any of its rights, privileges or jurisdiction in any way whatsoever.



15 §228. Trial for crimes other than specified

After a person has been brought back to this State upon extradition proceedings, he may be tried in this State for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.



15 §229. Title

This chapter may be cited as the "Uniform Criminal Extradition Act" and shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.









Chapter 11: SECURITY TO KEEP THE PEACE

15 §281. Power of courts to keep the peace; security required

The Justices of the Superior Court and Judges of the District Court, in term time or in vacation, have power to cause all laws for the preservation of the public peace to be kept; and in the execution thereof may require persons to give security to keep the peace and be of good behavior, as provided.



15 §282. Complaint that offense threatened

Any judge described in section 281, on complaint that any person threatens to commit an offense against the person or property of another, shall examine, on oath, the complainant and any other witnesses produced, reduce the complaint to writing and cause the complainant to sign it. If on examination of the facts he thinks that there is just cause to fear the commission of such offense, he shall issue a warrant reciting the substance of the complaint, and commanding the officer, to whom it is directed, forthwith to arrest the accused and bring him before such judge or court.



15 §283. Complaint not sustained; frivolous or malicious

If the judge, on examination of the facts, is not satisfied that there is just cause to fear the commission of any offense, he shall immediately discharge the accused. If he judges the complaint to be unfounded, frivolous or malicious, he may order the complainant to pay the costs of prosecution, who shall thereupon be answerable to the judge, officer and witnesses for their fees as for his own debt.



15 §284. Sureties to keep peace; costs; binding over

When the accused is brought before the judge and his defense is heard, he may be ordered to recognize, with sufficient sureties, in the sum required by the judge, to keep the peace toward all persons and especially toward the person requiring the security, for a term of less than one year, and to pay the costs of prosecution; but he shall not be bound over to any court, unless he is charged with some other specific offense requiring it.



15 §285. Discharge on compliance; commitment

If the accused complies with such order, he shall be discharged. If he does not, he shall be committed to jail for the time for which he was required to find sureties or until he complies with such order. The judge shall state in the mittimus the cause of commitment and the time and sum for which security was required, and return a copy of the warrant to the next term of the Superior Court in said county, and such court shall have cognizance of the case, as if the accused had appealed thereto.



15 §286. Appeals

Any person aggrieved by the order of a judge requiring him to recognize as provided in section 284 may, on giving the security required, appeal to the next term of the Superior Court in the county. The judge shall thereupon require such witnesses as he thinks proper to recognize to appear at the appellate court. Such court may affirm or reverse the order of the judge, require the accused to recognize anew with sufficient sureties and make such order as to costs as it deems reasonable.



15 §287. Failure to prosecute appeal

If the appellant fails to prosecute his appeal, his recognizance shall be in force for any breach of its conditions without an affirmation of said order and shall stand as security for any costs which he is ordered by the court to pay.



15 §288. Recognizance after commitment

A person committed for not recognizing as aforesaid may be discharged by a Justice of the Superior Court or a bail commissioner on giving the security required.



15 §289. Recognizance returned to court; penalty remitted

All recognizances taken under this chapter shall be returned to the Superior Court on or before the first day of the next term, and be there filed by the clerk as of record. In any action thereon, if the forfeiture is found or confessed, the court may remit so much of the penalty, and on such terms, as it thinks proper.



15 §290. Sureties may surrender principals; new recognizances

Any surety in a recognizance taken under this chapter may surrender the principal the same as bail in civil cases, and he shall thereupon be discharged from liability for any subsequent breach of the recognizance. The principal may recognize anew with sufficient sureties for the residue of the term before a judge, and then be discharged.



15 §291. Judge on view; sureties without formal complaint

Whoever in the presence of any of the judges aforesaid or of any court of record makes an affray; threatens to kill or beat another or to commit any violence against his person or property; or contends with hot and angry words to the disturbance of the peace, may be ordered, without process or other proof, to recognize to keep the peace and be of good behavior for a term not exceeding 3 months, and may be otherwise dealt with as is provided in sections 281 to 290.



15 §292. Persons going armed without reasonable cause

Whoever goes armed with any dirk, pistol or other offensive and dangerous weapon, without just cause to fear an assault on himself, family or property may, on complaint of any person having cause to fear an injury or breach of the peace, be required to find sureties to keep the peace for a term of less than one year, and, in case of refusal, may be committed as provided in section 285.






Chapter 12: PROTECTIVE ORDERS

15 §301. Protective orders in crimes between family members (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 677, §1 (NEW). 1981, c. 420, §§1,2 (AMD). MRSA T. 15, §301, sub-§7 (RP).






Chapter 12-A: CRIMES BETWEEN FAMILY MEMBERS

15 §321. Protective orders in crimes between family members

1. Definition. For purposes of this section, "family or household members" means spouses or domestic partners or former spouses or former domestic partners, individuals presently or formerly living as spouses, natural parents of the same child, adult household members related by consanguinity or affinity or minor children of any household member when the offender is an adult household member. Holding oneself out to be a spouse is not necessary to constitute "living as spouses." For purposes of this subsection, "domestic partners" has the same meaning as in Title 18-A, section 1-201, subsection (10-A).

[ 2003, c. 672, §1 (AMD) .]

2. Grounds for order. The court may issue a protective order if:

A. A person is charged with or convicted of a violation of Title 17-A, sections 201 to 204, 207 to 211, 252, 253, 301 to 303, 506-A or 556; [1983, c. 619, (NEW).]

B. The offender and the victim are family or household members; and [1983, c. 619, (NEW).]

C. The court finds that there is a likelihood that the offender may injure the health or safety of the victim in the future. [1983, c. 619, (NEW).]

[ 1983, c. 619, (NEW) .]

3. Scope of order. A protective order may be a condition of release. It may require the offender:

A. To stay away from the home, school, business or place of employment of the victim; [1983, c. 619, (NEW).]

B. Not to visit, or to visit only at certain times or under certain conditions, a child residing with the victim; or [1983, c. 619, (NEW).]

C. Not to do specific acts which the court finds may harass, torment or threaten the victim. [1983, c. 619, (NEW).]

[ 1983, c. 619, (NEW) .]

4. Issuance of order. The clerk may issue, without fee, a copy of a protective order, amendment or revocation to the offender, the victim and to the law enforcement agencies most likely to enforce it as determined by the court.

[ 1989, c. 372, §1 (AMD) .]

5. Appeal. A court decision may be appealed as provided by the Maine Rules of Civil Procedure.

[ 1983, c. 619, (NEW) .]

6. Penalty. Violation of a protective order or of any similar order issued by any court of the United States or of any other state, territory, commonwealth or tribe, when the person has prior actual notice of the order, is a Class D crime. Notwithstanding any statutory provision to the contrary, an arrest for violation of a protective order may be without warrant upon probable cause whether or not the violation is committed in the presence of the law enforcement officer. The law enforcement officer may verify, if necessary, the existence of a protective order by telephone or radio communication with a law enforcement agency with knowledge of the order.

[ 1995, c. 469, §2 (AMD) .]

SECTION HISTORY

1983, c. 619, (NEW). 1989, c. 372, §1 (AMD). 1995, c. 469, §§1,2 (AMD). 2003, c. 672, §1 (AMD).






Chapter 13: ACCESSORIES

15 §341. Accessory; punishment; conviction with or without principal; place of trial (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §342. Accessories after the fact defined (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).






Chapter 15: POSSESSION OF FIREARMS BY PROHIBITED PERSONS

15 §391. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §166 (RP).



15 §392. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 327, §1 (AMD). 1977, c. 225, §1 (RPR). 1979, c. 127, §115 (AMD). 1981, c. 698, §88 (RPR). 1983, c. 618, (RP).



15 §393. Possession of firearms prohibited for certain persons

1. Possession prohibited. A person may not own, possess or have under that person's control a firearm, unless that person has obtained a permit under this section, if that person:

A. [2001, c. 549, §2 (RP).]

A-1. Has been convicted of committing or found not criminally responsible by reason of insanity of committing:

(1) A crime in this State that is punishable by imprisonment for a term of one year or more;

(2) A crime under the laws of the United States that is punishable by imprisonment for a term exceeding one year;

(3) A crime under the laws of any other state that, in accordance with the laws of that jurisdiction, is punishable by a term of imprisonment exceeding one year. This subparagraph does not include a crime under the laws of another state that is classified by the laws of that state as a misdemeanor and is punishable by a term of imprisonment of 2 years or less;

(4) A crime under the laws of any other state that, in accordance with the laws of that jurisdiction, does not come within subparagraph (3) but is elementally substantially similar to a crime in this State that is punishable by a term of imprisonment for one year or more; or

(5) A crime under the laws of the United States, this State or any other state or the Passamaquoddy Tribe or Penobscot Nation in a proceeding in which the prosecuting authority was required to plead and prove that the person committed the crime with the use of:

(a) A firearm against a person; or

(b) Any other dangerous weapon; [2007, c. 194, §1 (AMD).]

B. [2001, c. 549, §2 (RP).]

C. Has been adjudicated in this State or under the laws of the United States or any other state to have engaged in conduct as a juvenile that, if committed by an adult, would have been a disqualifying conviction:

(1) Under paragraph A-1, subparagraphs (1) to (4) and bodily injury to another person was threatened or resulted; or

(3) Under paragraph A-1, subparagraph (5); [2007, c. 670, §4 (AMD).]

D. Is subject to an order of a court of the United States or a state, territory, commonwealth or tribe that restrains that person from harassing, stalking or threatening an intimate partner, as defined in 18 United States Code, Section 921(a), of that person or a child of the intimate partner of that person, or from engaging in other conduct that would place the intimate partner in reasonable fear of bodily injury to the intimate partner or the child, except that this paragraph applies only to a court order that was issued after a hearing for which that person received actual notice and at which that person had the opportunity to participate and that:

(1) Includes a finding that the person represents a credible threat to the physical safety of an intimate partner or a child; or

(2) By its terms, explicitly prohibits the use, attempted use or threatened use of physical force against an intimate partner or a child that would reasonably be expected to cause bodily injury; [2015, c. 287, §1 (AMD).]

E. Has been:

(1) Committed involuntarily to a hospital pursuant to an order of the District Court under Title 34-B, section 3864 because the person was found to present a likelihood of serious harm, as defined under Title 34-B, section 3801, subsection 4-A, paragraphs A to C;

(2) Found not criminally responsible by reason of insanity with respect to a criminal charge; or

(3) Found not competent to stand trial with respect to a criminal charge; [2015, c. 287, §2 (AMD).]

F. Is a fugitive from justice. For the purposes of this paragraph, "fugitive from justice" has the same meaning as in section 201, subsection 4; [2015, c. 287, §3 (NEW).]

G. Is an unlawful user of or is addicted to any controlled substance and as a result is prohibited from possession of a firearm under 18 United States Code, Section 922(g)(3); [2015, c. 287, §3 (NEW).]

H. Is an alien who is illegally or unlawfully in the United States or who was admitted under a nonimmigrant visa and who is prohibited from possession of a firearm under 18 United States Code, Section 922(g)(5); [2015, c. 287, §3 (NEW).]

I. Has been discharged from the United States Armed Forces under dishonorable conditions; or [2015, c. 287, §3 (NEW).]

J. Has, having been a citizen of the United States, renounced that person's citizenship. [2015, c. 287, §3 (NEW).]

For the purposes of this subsection, a person is deemed to have been convicted upon the acceptance of a plea of guilty or nolo contendere or a verdict or finding of guilty, or of the equivalent in a juvenile case, by a court of competent jurisdiction.

In the case of a deferred disposition, unless the person is alleged to have committed one or more of the offenses listed in section 1023, subsection 4, paragraph B-1, a person is deemed to have been convicted when the court imposes the sentence. In the case of a deferred disposition for a person alleged to have committed one or more of the offenses listed in section 1023, subsection 4, paragraph B-1, that person may not possess a firearm beginning at the start of the deferred disposition period.

For the purposes of this subsection, a person is deemed to have been found not criminally responsible by reason of insanity upon the acceptance of a plea of not criminally responsible by reason of insanity or a verdict or finding of not criminally responsible by reason of insanity, or of the equivalent in a juvenile case, by a court of competent jurisdiction.

[ 2015, c. 287, §§1-3 (AMD) .]

1-A. Limited prohibition for nonviolent juvenile offenses. A person who has been adjudicated in this State or under the laws of the United States or any other state to have engaged in conduct as a juvenile that, if committed by an adult, would have been a disqualifying conviction under subsection 1, paragraph A-1 or subsection 1-B, paragraph A but is not an adjudication under subsection 1, paragraph C or an adjudication under subsection 1-B, paragraph B in which bodily injury to another person was threatened or resulted may not own or have in that person's possession or control a firearm for a period of 3 years following completion of any disposition imposed or until that person reaches 18 years of age, whichever is later.

[ 2015, c. 287, §4 (AMD) .]

1-B. Prohibition for domestic violence offenses. A person may not own, possess or have under that person's control a firearm if that person:

A. Has been convicted of committing or found not criminally responsible by reason of insanity of committing:

(1) A Class D crime in this State in violation of Title 17-A, section 207-A, 209-A, 210-B, 210-C or 211-A; or

(2) A crime under the laws of the United States or any other state that in accordance with the laws of that jurisdiction is elementally substantially similar to a crime in subparagraph (1); or [2015, c. 287, §5 (NEW).]

B. Has been adjudicated in this State or under the laws of the United States or any other state to have engaged in conduct as a juvenile that, if committed by an adult, would have been a disqualifying conviction under this subsection. [2015, c. 287, §5 (NEW).]

Except as provided in subsection 1-A, the prohibition created by this subsection for a conviction or adjudication of an offense listed in paragraph A or B expires 5 years from the date the person is finally discharged from the sentence imposed as a result of the conviction or adjudication if that person has no subsequent criminal convictions during that 5-year period. If a person is convicted of a subsequent crime within the 5-year period, the 5-year period starts anew from the date of the subsequent conviction. In the case of a deferred disposition, the 5-year period begins at the start of the deferred disposition period.

For the purposes of this subsection, a person is deemed to have been convicted or adjudicated upon the acceptance of a plea of guilty or nolo contendere or a verdict or finding of guilty, or of the equivalent in a juvenile case, by a court of competent jurisdiction.

For the purposes of this subsection, a person is deemed to have been found not criminally responsible by reason of insanity upon the acceptance of a plea of not criminally responsible by reason of insanity or a verdict or finding of not criminally responsible by reason of insanity, or of the equivalent in a juvenile case, by a court of competent jurisdiction.

The provisions of this subsection apply only to a person convicted, adjudicated or placed on deferred disposition on or after the effective date of this subsection.

[ 2015, c. 287, §5 (NEW) .]

2. Application after 5 years. A person subject to the provisions of subsection 1, paragraph A-1 or C as a result of a conviction or adjudication may, after the expiration of 5 years from the date that the person is finally discharged from the sentences imposed as a result of the conviction or adjudication, apply to the commissioner for a permit to carry a firearm subject to subsection 4. That person may not be issued a permit to carry a concealed handgun pursuant to Title 25, chapter 252. A permit issued pursuant to this subsection is valid for 4 years from the date of issue unless sooner revoked for cause by the commissioner. For purposes of this subsection, "firearm" does not include a firearm defined under 18 United States Code, Section 921(3).

[ 2013, c. 424, Pt. A, §5 (AMD) .]

3. Contents. An application under subsection 2 must be on a form prepared by the Commissioner of Public Safety. The application must include the following: the applicant's full name; all aliases; date and place of birth; place of legal residence; occupation; make, model and serial number of the firearm sought to be possessed; date, place and nature of conviction; sentence imposed; place of incarceration; name and address of probation or parole officer; date of discharge or release from prison or jail or termination of probation, supervised release for sex offenders, parole or administrative release; the reason for the request; and any other information determined by the commissioner to be of assistance. The application must be accompanied by certified or attested copies of the indictment, information or complaint, judgment and commitment and discharge that are the subject of the conviction.

[ 2007, c. 194, §4 (AMD) .]

4. Notification, objection and decision. Upon receipt of an application, the commissioner shall determine if the application is in proper form. If the application is proper, the commissioner shall within 30 days notify in writing the sentencing or presiding judge, the Attorney General, the district attorney for the county where the applicant resides, the district attorney for the county where the conviction occurred, the law enforcement agency that investigated the crime, the chief of police and sheriff in the municipality and county where the crime occurred and the chief of police and sheriff in the municipality where the applicant resides as of the filing of the application. The commissioner may direct any appropriate investigation to be carried out.

A. If, within 30 days of the sending of notice, a person notified objects in writing to the commissioner regarding the initial issuance of a permit and provides the reason for the objection, the commissioner may not issue a permit. The reason for the objection must be communicated in writing to the commissioner in order for it to be the sole basis for denial. [2009, c. 503, §2 (NEW).]

B. If, within 30 days of the sending of notice, a person notified objects in writing, including the reason for the objection, to the commissioner regarding a 2nd or subsequent issuance of a permit, the commissioner shall take the objection and its reason into consideration when determining whether to issue a 2nd or subsequent permit to the applicant, but need not deny the issuance of a permit based on an objection alone. [2009, c. 503, §2 (NEW).]

The commissioner may deny any application for a permit even if no objection is filed.

[ 2009, c. 503, §2 (AMD) .]

4-A. Application for relief. Except as otherwise provided, a person subject to the federal prohibition against possession of firearms pursuant to 18 United States Code, Section 922(g)(4) as a result of being adjudicated a mental defective may, after the expiration of 5 years from the date of final discharge from commitment, apply to the commissioner for relief from the disability.

Relief is not available under this subsection for a person found not criminally responsible by reason of insanity or incompetent to stand trial in a criminal case or a person adjudged by a Probate Court to lack the capacity to contract or manage the person's own affairs.

A. An application under this subsection must be on a form developed by the commissioner. The application must include the applicant's full name; all aliases; date and place of birth; place of legal residence; occupation; make and model of the firearm sought to be possessed; reason for the request; date, place and docket number of commitment; name of institution to which applicant was committed; names of providers that provided mental health treatment for the applicant; date of discharge from commitment; release for all mental health records; and any other information determined by the commissioner to be of assistance. The application must be accompanied by certified or attested copies of the commitment from which the applicant seeks relief and the report of an independent psychologist or psychiatrist licensed to practice in this State specifically addressing the factors set forth in paragraph E. The commissioner may establish a roster of psychologists and psychiatrists qualified and interested in doing these evaluations. The psychologist or psychiatrist must be available for cross-examination. The psychologist or psychiatrist listed on the roster is an employee for the purposes of the Maine Tort Claims Act for evaluations under this paragraph. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

B. The commissioner has the independent authority to establish the following, to be paid by the applicant:

(1) Application fee; and

(2) Fees for evaluations required by paragraph A. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

C. Upon receipt of a completed application, the commissioner shall notify persons who received notice of the commitment pursuant to Title 34-B, section 3864, subsection 3, paragraph A, subparagraph (2) and the district attorney, chief of police and sheriff in the municipality and county where the applicant resides of the filing of the application, with a request to provide to the commissioner any information relevant to the factors in paragraph E. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

D. Upon receipt of a completed application, the commissioner shall review the application and determine whether the person has made a prima facie showing of the elements of paragraph E. If the commissioner determines that the person has made a prima facie showing, the commissioner shall schedule a hearing. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

E. The burden of proof is on the applicant to prove, by clear and convincing evidence, that the circumstances that led to the involuntary commitment to a hospital have changed, that the applicant is not likely to act in a manner dangerous to public safety and that granting the application for relief will not be contrary to the public interest. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

F. If the commissioner finds by clear and convincing evidence that the circumstances that led to the involuntary commitment have changed, that the applicant is not likely to act in a manner dangerous to public safety and that granting the application for relief will not be contrary to the public interest, the commissioner may grant relief. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

G. Notwithstanding any other provision of law, and except as indicated in this paragraph, all applications for relief pursuant to this subsection and documents made a part of the application, refusals and any information of record collected by the commissioner during the process of determining whether an applicant qualifies for relief are confidential and may not be made available for public inspection or copying unless:

(1) The applicant waives this confidentiality in writing or on the record of any hearing; or

(2) A court of record so orders. Proceedings relating to the grant or denial of relief are not public proceedings under Title 1, chapter 13.

The commissioner shall make a permanent record, in the form of a summary, of the final decision regarding each application. The summary must include the name of the applicant and indicate whether the application for relief was granted or denied. The information contained in this summary is available for public inspection. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

H. An applicant may appeal the denial of an application for relief under this subsection within 30 days of receipt of the written notice of decision by filing a complaint in the District Court for de novo review in the district where the Department of Public Safety has its principal office. Hearings are closed unless otherwise agreed to by the applicant. A party aggrieved by a decision of the District Court may not appeal as of right. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

[ 2011, c. 541, §1 (AMD) .]

5. Appeal. Any person to whom a permit under subsection 2 has been denied may file a petition for review pursuant to Title 5, chapter 375, subchapter 7.

[ 2007, c. 670, §10 (AMD) .]

6. Filing fee. The commissioner may establish a reasonable filing fee not to exceed $25 to defray costs of processing applications.

[ 1977, c. 225, §2 (NEW) .]

7. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Firearm" has the same meaning as in Title 17-A, section 2, subsection 12-A. [2001, c. 549, §4 (NEW).]

B. "Not criminally responsible by reason of insanity" has the same meaning as used in section 103 and any comparable finding under the laws of the United States or any other state. [2005, c. 527, §4 (AMD).]

C. "State" means the State of Maine and "state" means any other state of the United States and includes the District of Columbia, the Commonwealth of Puerto Rico and the possessions of the United States. [2001, c. 549, §4 (NEW).]

D. "Use of a dangerous weapon" has the same meaning as in Title 17-A, section 2, subsection 9, paragraph A. [2001, c. 549, §4 (NEW).]

E. "Commissioner" means the Commissioner of Public Safety or the commissioner's designee. [2007, c. 670, §11 (NEW).]

[ 2007, c. 670, §11 (AMD) .]

8. Penalty. A violation of subsection 1, paragraph A-1 or C is a Class C crime. A violation of subsection 1, paragraph D or E is a Class D crime. A violation of subsection 1-A by a person at least 18 years of age is a Class C crime.

[ 2007, c. 670, §12 (AMD) .]

9. Prima facie evidence. Notwithstanding any other law or rule of evidence, a copy of a court abstract provided by a court to the Department of Public Safety, State Bureau of Identification pursuant to Title 34-B, section 3864, subsection 12, if certified by the custodian of the records of that bureau, or the custodian's designee, is admissible in a criminal prosecution brought pursuant to this section as prima facie evidence that the person identified in the abstract has been involuntarily committed by the court issuing the abstract and has been provided the notice required in Title 34-B, section 3864, subsection 5, paragraph A-1 and Title 34-B, section 3864, subsection 13.

[ 2007, c. 670, §13 (NEW) .]

10. Subpoena power. The commissioner is authorized to issue a subpoena in the name of the commissioner in accordance with Title 5, section 9060, except that this authority applies to any stage of an investigation under this section and is not limited to an adjudicatory hearing. If a witness refuses to obey a subpoena or to give any evidence relevant to proper inquiry by the commissioner, the Attorney General may petition the Superior Court in the county where the refusal occurred to find the witness in contempt. The Attorney General shall cause to be served on that witness an order requiring the witness to appear before the Superior Court to show cause why the witness should not be adjudged in contempt. The court shall, in a summary manner, hear the evidence and, if it is such as to warrant the court in doing so, punish that witness in the same manner and to the same extent as for contempt committed before the Superior Court or with reference to the process of the Superior Court.

[ 2007, c. 670, §14 (NEW) .]

11. Rules. The commissioner may adopt rules to implement the provisions of subsections 2 to 4-A. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 670, §15 (NEW) .]

SECTION HISTORY

1965, c. 327, §2 (AMD). 1977, c. 225, §2 (RPR). 1977, c. 564, §§72,73 (AMD). 1985, c. 478, §1 (AMD). 1989, c. 917, §1 (AMD). 1993, c. 368, §1 (AMD). 1993, c. 368, §§2,3 (AMD). 1997, c. 334, §§1-3 (AMD). 1997, c. 462, §1 (AMD). 1997, c. 683, §B8 (AMD). 2001, c. 549, §§2-5 (AMD). 2005, c. 419, §§7-10 (AMD). 2005, c. 419, §12 (AFF). 2005, c. 527, §§2-5 (AMD). 2007, c. 194, §§1-4 (AMD). 2007, c. 670, §§4-15 (AMD). 2007, c. 670, §24 (AFF). 2009, c. 503, §1, 2 (AMD). 2009, c. 651, §1 (AMD). 2011, c. 541, §1 (AMD). 2013, c. 424, Pt. A, §5 (AMD). 2013, c. 519, §1 (AMD). 2015, c. 287, §§1-5 (AMD).






Chapter 17: MISCELLANEOUS PROVISIONS

15 §451. Felony defined (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §452. Limitations on prosecution (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §453. Detention at State Prison of dangerous persons (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §19 (AMD). 1969, c. 506, §1 (AMD). 1999, c. 583, §2 (RP).



15 §454. Murder or felony murder; filing copies of proceedings; expenses

Whenever any person is convicted of murder or felony murder, a copy of the Maine Rules of Criminal Procedure, Rule 11, if applicable, trial testimony and charge of the presiding justice, certified by the Official Court Reporter who created a transcript of the reporter’s stenographic notes or the transcriber who created a transcript from the electronically recorded record, must be filed with the clerk of the court where that trial is held, and the expense for the transcript must be paid by the State. A copy of the Maine Rules of Criminal Procedure, Rule 11, if applicable, trial testimony and charge of the presiding justice, certified by the Official Court Reporter who created a transcript of the reporter’s stenographic notes or the transcriber who created a transcript from the electronically recorded record, must be furnished by the clerk of court to the Secretary of State at no charge for use in any pardon hearing before the Governor, when the individual is indigent. [2007, c. 539, Pt. JJ, §6 (AMD).]

SECTION HISTORY

1971, c. 264, (AMD). 1977, c. 114, §26 (RPR). 1979, c. 663, §91 (AMD). 2007, c. 539, Pt. JJ, §6 (AMD).



15 §455. Record of sales of firearms

1. Forms. A dealer may not:

A. Sell, let or loan a firearm to a person without making a copy of the form a dealer must keep as prescribed by 18 United States Code, Section 923. The copy must be made and marked as "STATE COPY" before the firearm is delivered; or [2003, c. 452, Pt. H, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Refuse to show or refuse to allow inspection of a copy of the form described in paragraph A to a sheriff, deputy sheriff, police officer, constable, game warden or prosecuting attorney. [2003, c. 452, Pt. H, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

A person who violates this subsection commits a civil violation for which a fine of $50 may be adjudged.

[ 2003, c. 452, Pt. H, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. False or fictitious name. A person may not give a false or fictitious name to a dealer. A person who violates this subsection commits a civil violation for which a fine of $50 may be adjudged.

[ 2003, c. 452, Pt. H, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Exception. This section does not apply to a wholesaler who sells only to other dealers or to a manufacturer who sells only at wholesale.

[ 2003, c. 452, Pt. H, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1979, c. 663, §92 (AMD). 1993, c. 185, §1 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §H1 (RPR).



15 §455-A. Warning requirement upon sales of firearms

1. Posting of conspicuous warning. Except as provided in subsection 1-A, any commercial retail sales outlet that sells firearms shall conspicuously post at each purchase counter where firearms may be purchased the following warning in block letters not less than one inch in height:

"ENDANGERING THE WELFARE OF A CHILD IS A CRIME. IF YOU LEAVE A FIREARM AND AMMUNITION WITHIN EASY ACCESS OF A CHILD, YOU MAY BE SUBJECT TO FINE, IMPRISONMENT OR BOTH.

KEEP FIREARMS AND AMMUNITION SEPARATE.

KEEP FIREARMS AND AMMUNITION LOCKED UP.

USE TRIGGER LOCKS."

[ 1991, c. 450, §1 (AMD) .]

1-A. Posting of warnings at gun shows. The warning sign as described in subsection 1 must be posted at all entrances of an organized gun show.

[ 1991, c. 450, §2 (NEW) .]

2. Violation. Any person who fails to post the warning in compliance with subsection 1, commits a civil violation for which a civil forfeiture of not more than $200 may be adjudged.

[ 1989, c. 809, (NEW) .]

SECTION HISTORY

1989, c. 809, (NEW). 1991, c. 450, §§1,2 (AMD). 1991, c. 450, §§1, 2 (AMD).



15 §456. Records of sales of used merchandise (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 385, (NEW). 1973, c. 357, (RPR). 1979, c. 663, §93 (AMD). 1981, c. 232, (RPR). 2003, c. 582, §1 (RP).



15 §457. Open pretrial criminal proceeding

1. Definition of pretrial proceeding. As used in this section, the term "pretrial proceeding" means an appearance before the court at which both parties are present and motions are heard, witnesses testify or evidence is presented, when the appearance occurs after the beginning of the initial appearance of the accused and before the swearing in of the jury or, in a jury waived trial, before the calling of the first witness.

[ 1979, c. 665, (NEW) .]

2. Open proceedings. Except as provided by statute, the general public may not be excluded from a pretrial criminal proceeding at which the court hears a motion to exclude evidence from trial, unless the court finds a substantial likelihood that:

A. Injury or damage to the accused's right to a fair trial will result from conducting the proceeding in public; [1979, c. 665, (NEW).]

B. Alternatives to closure will not protect the accused's right to a fair trial; and [1979, c. 665, (NEW).]

C. Closure will protect against the perceived injury or damage. [1979, c. 665, (NEW).]

[ 1979, c. 665, (NEW) .]

3. Exceptions. Nothing in this section may be construed:

A. To limit the powers of courts to maintain decorum by ordering unruly spectators removed from the courtroom, by reasonably limiting the number of spectators or by exercising similar powers of judges at common law; or [1979, c. 665, (NEW).]

B. To require that a proceeding to determine the validity of a claim of evidentiary privilege as provided by the Maine Rules of Evidence be open to the public. [1979, c. 665, (NEW).]

[ 1979, c. 665, (NEW) .]

SECTION HISTORY

1979, c. 665, (NEW).









Part 2: PROCEEDINGS BEFORE TRIAL

Chapter 99: ARREST WARRANTS

15 §601. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).



15 §602. Responsibility to execute arrest warrants (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).



15 §603. Warrant repository (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 1993, c. 675, §B11 (AMD). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).



15 §604. Criteria for selection of arrest warrant repository (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).



15 §605. Standards by Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).



15 §606. Responsibility of court (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).



15 §607. Rulemaking (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).



15 §608. Bail commissioners in indigent cases (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).






Chapter 100: WARRANTS

15 §651. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

1. Affidavit warrant. "Affidavit warrant" means a warrant issued in response to a properly sworn charging instrument or affidavit, or both, based on probable cause to believe that an individual has committed a crime.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

2. Alias name. "Alias name" means an alternative name, a pseudonym or a placeholder name.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

3. Alternative name. "Alternative name" means a name used by an individual instead of or in addition to the individual's legal name.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

4. Bench warrant. "Bench warrant" means an arrest warrant issued by an authorized judicial officer that directs a law enforcement officer to seize or detain an individual and includes the following types of arrest warrants:

A. An affidavit warrant; [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

B. A contempt warrant; [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

C. An FTP warrant; [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

D. An FTA warrant; [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

E. A juvenile warrant; and [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

F. A probation violation warrant. [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

5. Contempt warrant. "Contempt warrant" means a bench warrant issued by a judicial order:

A. For failure of an individual to appear for a contempt hearing pursuant to the Maine Rules of Civil Procedure, Rule 66(c)(2)(E) or Rule 66(d)(2)(E); or [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

B. For failure of a contemnor to comply with a contempt order pursuant to the Maine Rules of Civil Procedure, Rule 66(c)(3) or Rule 66(d)(3)(A). [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

6. Digital signature. "Digital signature" has the same meaning as in Title 10, section 9502, subsection 1.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

7. Electronic signature. "Electronic signature" has the same meaning as in Title 10, section 9402, subsection 8.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

8. FTA warrant. "FTA warrant" means a bench warrant issued for failure of an individual to appear in court as required by a criminal summons or other court order requiring an individual to appear for a court hearing.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

9. FTP warrant. "FTP warrant" means a bench warrant issued for failure of an individual to pay a fine, as described in Title 14, section 3141, as ordered by the issuing court.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

10. Juvenile warrant. "Juvenile warrant" means a bench warrant issued in order to detain a juvenile pursuant to section 3202.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

11. Local entering agency. "Local entering agency" means a local law enforcement agency designated by the district attorney within a prosecutorial district, with the approval of the Chief Judge of the District Court.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

12. Maine telecommunications and routing operations system. "Maine telecommunications and routing operations system" means the interagency communications system maintained and operated by the Maine State Police.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

13. Maine State Police wanted database. "Maine State Police wanted database" means the database of warrants and other information maintained by the Maine State Police.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

14. Other judicial warrant. "Other judicial warrant" means a warrant, other than a bench warrant, issued by the Supreme Judicial Court, Superior Court, District Court or Probate Court, pursuant to statute or common law, including, but not limited to, civil orders of arrest and warrants for failure to respond to a subpoena or for jury duty.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

15. Placeholder name. "Placeholder name" means a nonspecific name, such as "Unknown," that is assigned by law enforcement officials to an individual whose legal name is not known to law enforcement officials.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

16. Probation violation warrant. "Probation violation warrant" means a bench warrant issued by a judicial officer in response to a motion to revoke the probation or supervised release of an individual, requested by a probation officer or prosecutor.

[ 2013, c. 133, §1 (AMD) .]

17. Pseudonym. "Pseudonym" means a fictitious name, such as "John Doe," that is assigned by law enforcement officials to an individual whose legal name is not known to law enforcement officials.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

18. Statewide warrant management system. "Statewide warrant management system" means the integrated electronic system that consists of the Maine State Police wanted database, the Maine telecommunications and routing operations system and the warrant docket management system.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

19. Warrant docket management system. "Warrant docket management system" means the system maintained by the Administrative Office of the Courts to manage the generation, storage, retention and recall of electronic arrest warrants issued by the courts.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

SECTION HISTORY

2011, c. 214, §2 (NEW). 2011, c. 214, §6 (AFF). 2013, c. 133, §1 (AMD).



15 §652. Exclusions

This chapter does not apply to: [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

1. Extradition warrants. Warrants issued by the Governor pursuant to the United States Constitution and the Uniform Criminal Extradition Act for the extradition of fugitives from justice, except that the provisions requiring law enforcement officers to be responsible for the execution of warrants are fully applicable to a Governor's warrant;

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

2. Other judicial warrants. Other judicial warrants that are generated, maintained and recalled by the individual issuing court and are not maintained in the Maine State Police wanted database. Notwithstanding any provision of this chapter, other judicial warrants retain their full force and effect;

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

3. Civil orders of arrest. Civil orders of arrest issued pursuant to Title 14, section 3135;

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

4. Corrections warrants. Warrants issued by the Department of Corrections for violations of parole, probation or supervised release or for escape or failure to report;

[ 2013, c. 133, §2 (AMD) .]

5. Nonjudicial warrants. Warrants issued by other authorities, including but not limited to federal courts and agencies and tribal courts; and

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

6. Search warrants. Warrants issued pursuant to section 55 and the Maine Rules of Criminal Procedure, Rule 41 and administrative inspection warrants issued pursuant to the Maine Rules of Civil Procedure, Rule 80E.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

SECTION HISTORY

2011, c. 214, §2 (NEW). 2011, c. 214, §6 (AFF). 2013, c. 133, §2 (AMD).



15 §653. Statewide warrant management system

1. Warrant docket management system. The Administrative Office of the Courts shall establish a warrant docket management system for the generation, storage, retention and recall of all electronic arrest warrants issued by the courts. When a bench warrant is issued by a court, the warrant must be electronically directed to the warrant docket management system.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

2. Central warrant administration. The Maine State Police shall administer a central system for the management, enforcement and execution of warrants. The Maine State Police must have continuous electronic interface with the warrant docket management system, the Maine State Police wanted database, the Maine telecommunications and routing operations system and the National Crime Information Center. The Maine State Police shall coordinate with all law enforcement agencies to ensure the prompt communication of all warrant information through the National Crime Information Center and the Maine telecommunications and routing operations system. The Maine State Police shall post information to the warrant docket management system concerning the status and execution of all arrest warrants.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

3. Validation. The Maine State Police shall manage the mandated validation process for warrants sent to the National Crime Information Center.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

4. Monitor management. The Maine State Police shall monitor the management of entry and removal of warrant information in the Maine State Police wanted database, and shall exchange data with the warrant docket management system, or other pertinent databases, as required.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

5. Structured plan. The Maine State Police shall develop a structured bench warrant management plan designed to maximize the execution of outstanding arrest warrants and to identify appropriate bench warrants to be removed from pertinent databases.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

SECTION HISTORY

2011, c. 214, §2 (NEW). 2011, c. 214, §6 (AFF).



15 §654. Warrants

1. Form of warrant. A bench warrant and a return of service must each be maintained and transmitted in electronic form unless the statewide warrant management system is unavailable or other exigent circumstances prevent such electronic maintenance or transmittal, in which case a paper warrant may be issued and entered into the warrant docket management system as soon as practicable. An electronic warrant with a digital signature or an electronic signature is of equal validity as a manually signed paper warrant issued pursuant to former chapter 99 and has the full force and effect of law.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

2. Warrant electronically available. A certified electronic warrant must be maintained in the warrant docket management system and its details and status must be available at all times to the Maine State Police, which shall make that information available to local law enforcement agencies through the Maine telecommunications and routing operations system. The certified electronic warrant must include an electronic signature or digital signature, and may include a digital watermark or such other security features as the Administrative Office of the Courts determines necessary to verify the warrant's authenticity.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

3. Content of warrant. A bench warrant must contain:

A. The subject's name or alias name; [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

B. The subject's date of birth, if known; [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

C. At least one identified charge; [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

D. An indication if any pending charge is a domestic violence crime; and [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

E. Available information concerning the identity and location of the subject sufficient to meet the minimum requirements established by the Maine telecommunications and routing operations system and the National Crime Information Center. [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

The bench warrant may contain photographs of the subject, a description of any distinguishing physical characteristics and other information that will aid in the location of the subject and the execution of the warrant. A bench warrant is not rendered invalid because of technical noncompliance with this section.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

4. National Crime Information Center. A bench warrant may not be entered in the National Crime Information Center database without authorization from the Attorney General or designee of the Attorney General or a district attorney or designee of the district attorney, except that the Department of Corrections may enter a bench warrant for a violation of parole or probation or for escape. The authorizing entity shall specify appropriate geographic limitations, if any, on extradition, which are subject to change, at the time the bench warrant is executed.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

5. Clerical errors. A clerical error in a bench warrant must ordinarily be corrected by the issuance of a replacement warrant by the issuing court or agency, but may be corrected by an authorized judicial officer upon an ex parte application in exigent circumstances.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

6. Removal from database. When a bench warrant is recalled by the issuing court, the court shall maintain a record of the recall and the bench warrant must be immediately removed from the warrant docket management system and the Maine State Police wanted database. When a bench warrant is executed, the law enforcement agency must make an electronic return of service immediately upon verification that the served individual is the subject of the bench warrant. Once a return of service has been received, the bench warrant must be removed from the Maine State Police wanted database.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

SECTION HISTORY

2011, c. 214, §2 (NEW). 2011, c. 214, §6 (AFF).



15 §655. Local entering agency

1. Authority. The district attorney for each prosecutorial district, with the approval of the Chief Judge of the District Court, shall designate one or more local entering agencies for each prosecutorial district.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

2. Standards. Each local entering agency must have the capability and willingness to accept the burden and responsibility of warrant management as a full and equal element of its sworn public duty and must meet standards established by the Maine telecommunications and routing operations system and the National Crime Information Center.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

SECTION HISTORY

2011, c. 214, §2 (NEW). 2011, c. 214, §6 (AFF).



15 §656. Responsibilities of law enforcement agencies

Each law enforcement agency shall adopt policies to comply with this chapter. Local policies must ensure that all bench warrants are served and returns of service entered as required by section 654. [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

SECTION HISTORY

2011, c. 214, §2 (NEW). 2011, c. 214, §6 (AFF).



15 §657. Responsibilities of courts

The courts are responsible for: [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

1. Complete information. Maintaining bench warrants with information that is as complete as possible and that maximizes the likelihood that the bench warrants will be successfully executed;

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

2. Single transmission. Transmitting only one set of data for each instance of a bench warrant's issuance and maintaining an audit record of each transmission; and

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

3. Recall notice. Immediately transmitting an electronic notice of recall to the Maine State Police when a bench warrant is recalled.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

SECTION HISTORY

2011, c. 214, §2 (NEW). 2011, c. 214, §6 (AFF).






Chapter 101: ISSUE OF PROCESS AND ARREST

15 §701. Criminal prosecutions by indictment; excepted cases

No person shall be held to answer in any court for an alleged offense, unless on an indictment found by a grand jury, except for contempt of court and in the following cases:

1. Use of charging instrument other than an indictment. When a prosecution utilizing a charging instrument other than an indictment is expressly authorized by rule of court; or

[ 1997, c. 4, §1 (RPR) .]

2. District Courts and courts martial. In proceedings before the District Court, the District Court acting as a juvenile court and courts martial.

SECTION HISTORY

1971, c. 544, §49 (AMD). 1979, c. 663, §94 (AMD). 1997, c. 4, §1 (AMD).



15 §702. Justices, judges and justices of the peace may issue processes

The Justices of the Supreme Judicial Court and of the Superior Court, Judges of the District Court and justices of the peace may issue processes for the arrest of persons charged with offenses. For purposes of this section and section 706, full faith and credit must be given to offenses subject to the exclusive jurisdiction of the Passamaquoddy Tribe or the Penobscot Nation under the terms of Title 30, section 6209-A or 6209-B. [1995, c. 388, §4 (AMD); 1995, c. 388, §8 (AFF).]

SECTION HISTORY

1965, c. 356, §20 (AMD). 1987, c. 736, §21 (AMD). 1991, c. 484, §6 (AMD). 1995, c. 388, §4 (AMD). 1995, c. 388, §8 (AFF).



15 §703. Officer's oath to complaint

When it is the duty of an officer to make complaint before any judge, clerk or justice of the peace, he may make oath to it according to his knowledge and belief. [1987, c. 736, §22 (AMD).]

SECTION HISTORY

1965, c. 425, §9 (AMD). 1987, c. 736, §22 (AMD).



15 §704. Arrests without warrant; liability

Every sheriff, deputy sheriff, constable, city or deputy marshal, or police officer shall arrest and detain persons found violating any law of the State or any legal ordinance or bylaw of a town, until a legal warrant can be obtained and may arrest and detain such persons against whom a warrant has been issued though the officer does not have the warrant in his possession at the time of the arrest, and they shall be entitled to legal fees for such service; but if, in so doing, he acts wantonly or oppressively, or detains a person without a warrant longer than is necessary to procure it, he shall be liable to such person for the damages suffered thereby.



15 §705. Arrests in other counties

When a person charged with an offense in any county, before or after the issue of the warrant, removes, escapes or is found out of it, the officer having the warrant may pursue and arrest him in any other county and command aid as in his own county. [1965, c. 356, §21 (AMD).]

SECTION HISTORY

1965, c. 356, §21 (AMD).



15 §706. District Court; warrants

Judges of District Courts have all authority and powers formerly granted by law to judges of municipal courts. [1999, c. 368, §1 (AMD).]

When a complaint or an information charging a person with the commission of an offense, or a duly authenticated arrest warrant issued by the Tribal Court of the Passamaquoddy Tribe or the Penobscot Nation, is presented to any Judge of the District Court, to a justice of the peace or to any other officer of the District Court authorized to issue process, the judge, justice of the peace or other officer shall issue a warrant in the name of the District Court for the arrest of that person, in that form and under the circumstances that the Supreme Judicial Court provides by rule. A clerk of the District Court may accept a guilty plea upon payment of fines as set by the judge. [1999, c. 368, §1 (AMD).]

A Judge of the District Court may try those brought before the judge for offenses within the judge's jurisdiction, although the penalty or fine accrues wholly or partly to the municipality of which the judge is a resident. [1999, c. 368, §1 (AMD).]

SECTION HISTORY

1965, c. 356, §§22-24 (AMD). 1987, c. 736, §23 (AMD). 1991, c. 484, §7 (AMD). 1999, c. 368, §1 (AMD).



15 §707. Certain District Court clerks may issue process (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §25 (NEW). 1981, c. 456, §A57 (AMD). 1987, c. 736, §24 (RP).



15 §708. Preparation of complaints

The clerk may, in the absence or unavailability of a justice of the peace or of a prosecuting attorney or any of his assistants, prepare and draft complaints upon the request of any law enforcement officer, except that no complaint shall issue to any person who is not a law enforcement officer or for any criminal homicide or Class A, B or C crime unless approved by the district attorney or his designee or the Attorney General or his designee. [1987, c. 736, §25 (AMD).]

Except in prosecutions instituted by the Attorney General or his designee, the district attorney or his designee shall, whenever practical, prepare all complaints for criminal homicide and Class A, B and C crimes and for all complainants who are not law enforcement officers. No complaint shall be filed nor process issued until such time as the complainant has made oath to the complaint or process before the proper official. [1977, c. 579, §E, § 1 (NEW).]

Each district attorney shall establish written guidelines for the approval of issuance of complaints pursuant to this section. In those guidelines, the district attorney may extend the above procedure to Class D and E crimes, provided that the approval of the district attorney shall not be necessary for any complaint issued with the approval of the Attorney General or his designee. [1977, c. 579, §E, § 1 (NEW).]

Whenever a complaint is not approved for prosecution by the district attorney or his designee, or the Attorney General or his designee, he shall, if requested, inform the complainant, orally or in writing, of the reasons therefor. [1977, c. 579, §E, § 1 (NEW).]

SECTION HISTORY

1969, c. 504, §§24-I (NEW). 1973, c. 567, §20 (AMD). 1977, c. 579, §E1 (RPR). 1987, c. 736, §25 (AMD).






Chapter 102: INTERCEPTION OF WIRE AND ORAL COMMUNICATIONS

15 §709. Definitions

The following words and phrases as used in this chapter, unless the context otherwise indicates, shall have the following meanings. [1973, c. 561, (NEW).]

1. Communication common carrier. "Communication common carrier" means any telephone or telegraph company.

[ 1973, c. 561, (NEW) .]

1-A. Administration of criminal justice. "Administration of criminal justice" has the same meaning as in Title 16, section 703, subsection 1.

[ 2013, c. 267, Pt. B, §5 (AMD) .]

1-B. Administration of juvenile criminal justice. "Administration of juvenile criminal justice" has the same meaning as in section 3308, subsection 7, paragraph A, subparagraph (2).

[ 2011, c. 507, §1 (NEW) .]

2. Contents. "Contents," when used with respect to any wire or oral communication, means any information concerning the identity of the parties to such communication or the existence, contents, substance, purport or meaning of that communication.

[ 1973, c. 561, (NEW) .]

3. Intercepting device. "Intercepting device" means any device or apparatus which can be used to intercept a wire or oral communication other than:

A. Any telephone or telegraph instrument, equipment or facility or any component thereof being used by a communication common carrier in the ordinary course of its business or extension telephones used by a subscriber to telephone service; or [1973, c. 561, (NEW).]

B. A hearing aid or similar device being used to correct subnormal hearing to not better than normal. [1973, c. 561, (NEW).]

[ 1973, c. 561, (NEW) .]

4. Intercept. "Intercept" means to hear, record or aid another to hear or record the contents of any wire or oral communication through the use of any intercepting device by any person other than:

A. The sender or receiver of that communication; [1979, c. 701, §11 (AMD).]

B. A person within the range of normal unaided hearing or subnormal hearing corrected to not better than normal; or [1973, c. 561, (NEW).]

C. A person given prior authority by the sender or receiver. [1979, c. 701, §11 (AMD).]

[ 1979, c. 701, §11 (AMD) .]

4-A. Investigative officer. "Investigative officer" has the same meaning as in Title 34-A, section 1001, subsection 10-A.

[ 2013, c. 80, §1 (RPR) .]

4-B. Jail investigative officer. "Jail investigative officer" means an employee of a jail designated by the jail administrator as having the authority to conduct investigations of crimes relating to the security or orderly management of the jail and engage in any other activity that is related to the administration of criminal justice.

[ 2011, c. 507, §3 (AMD) .]

5. Oral communications. "Oral communications" means any oral communications uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectation.

[ 1973, c. 561, (NEW) .]

6. Person. "Person" means any individual, partnership, association, joint stock company, trust or corporation, or any other legal entity, whether or not any of the foregoing is an officer, agent or employee of the United States, a state or a political subdivision of a state.

[ 1973, c. 561, (NEW) .]

7. Wire communication. "Wire communication" means any communication made in whole or in part through the use of facilities for transmission of communications by the aid of wire, cable or other like connection between the point of origin and the point of reception.

[ 1973, c. 561, (NEW) .]

SECTION HISTORY

1973, c. 561, (NEW). 1979, c. 701, §11 (AMD). 1987, c. 680, §1 (AMD). 1997, c. 361, §§1,2 (AMD). 2011, c. 507, §§1-3 (AMD). 2013, c. 80, §1 (AMD). 2013, c. 267, Pt. B, §5 (AMD).



15 §710. Offenses

1. Interception, oral communications prohibited. Any person, other than an employee of a communication common carrier, a law enforcement officer, an investigative officer, another employee of the Department of Corrections authorized to exercise law enforcement powers as described in Title 34-A, section 3011 or a jail investigative officer or a jail employee acting at the direction of a jail investigative officer, carrying out practices otherwise permitted by this chapter, who intentionally or knowingly intercepts, attempts to intercept or procures any other person to intercept or attempt to intercept any wire or oral communication is guilty of a Class C crime.

[ 2013, c. 80, §2 (AMD) .]

2. Editing of tape recordings in judicial proceedings prohibited. Any person who knowingly or intentionally edits, alters or tampers with any tape, transcription or other sound recording, or knows of such editing, altering or tampering, and presents that recording in any judicial proceeding or proceeding under oath, without fully indicating the nature of the changes made and the original state of the recording, is guilty of a Class C crime.

[ 1979, c. 663, §96 (AMD) .]

3. Disclosure, or use of wire or oral communications prohibited. A person is guilty of a Class C crime if he:

A. Intentionally or knowingly discloses or attempts to disclose to any person the contents of any wire or oral communication, knowing that the information was obtained through interception; or [1979, c. 663, §97 (RPR).]

B. Intentionally or knowingly uses or attempts to use the contents of any wire or oral communication, knowing that the information was obtained through interception. [1979, c. 663, §97 (RPR).]

[ 1979, c. 663, §97 (RPR) .]

4. Duty to report. Any communications common carrier shall promptly report to the Attorney General any facts coming to its attention in the conduct of its business which may indicate a possible violation of this section and such carrier shall adopt reasonable rules to assure compliance with this subsection, provided such carrier shall not be liable to any person who may claim an injury arising out of any such report, if made in good faith. Any person violating this subsection shall be subject to a civil penalty not to exceed $5,000, payable to the State, to be recovered in a civil action.

[ 1979, c. 663, §98 (AMD) .]

5. Possession of interception devices prohibited. A person, other than an employee of a communication common carrier, a law enforcement officer, an investigative officer, another employee of the Department of Corrections authorized to exercise law enforcement powers as described in Title 34-A, section 3011 or a jail investigative officer or a jail employee acting at the direction of a jail investigative officer, carrying out practices otherwise permitted by this chapter, who has in that person's possession any device, contrivance, machine or apparatus designed or commonly used for intercepting wire or oral communications is guilty of a Class C crime.

[ 2013, c. 80, §3 (AMD) .]

6. Sale of interception devices prohibited. A person who sells, exchanges, delivers, barters, gives or furnishes or possesses with an intent to sell any device, contrivance, machine or apparatus designed or commonly used for the interception of wire or oral communications as defined in this chapter is guilty of a Class B crime. This subsection shall not include devices manufactured under written contract for sale to common carriers, law enforcement agencies and the Department of Corrections, provided that the production of any such device shall not have commenced prior to the signing of the contract by both parties.

[ 1987, c. 680, §4 (AMD) .]

SECTION HISTORY

1973, c. 561, (NEW). 1979, c. 663, §§95-100 (AMD). 1987, c. 680, §§2-4 (AMD). 2013, c. 80, §§2, 3 (AMD).



15 §711. Civil remedy

Any party to a conversation intercepted, disclosed or used in violation of this chapter shall have a civil cause of action against any person who intercepts, discloses or uses such communications and shall be entitled to recover from any such persons: [1973, c. 561, (NEW).]

1. Damages. Actual damages, but not less than liquidated damages, computed at the rate of $100 per day for each day of violation; and

[ 1979, c. 663, §101 (AMD) .]

2. Attorney's fee. A reasonable attorney's fee and other litigation disbursements reasonably incurred.

[ 1973, c. 561, (NEW) .]

SECTION HISTORY

1973, c. 561, (NEW). 1979, c. 663, §101 (AMD).



15 §712. Exceptions

1. Switchboard operators, communication common carrier agent. It is not a violation of this chapter for an operator of a switchboard or an officer, employee or agent of any communication common carrier, as defined in this chapter, to intercept, disclose or use that communication in the normal course of employment while engaged in any activity which is a necessary incident to the rendition of service or to the protection of the rights or property of the carrier of the communication, provided that the communication common carriers shall not utilize service for observing or random monitoring, except for mechanical or service quality control checks, nor shall any such officer, employee or agent use or disclose to another the contents as defined in this chapter of the communication so intercepted.

[ 1987, c. 680, §5 (NEW) .]

2. Investigative officers. It is not a violation of this chapter for an investigative officer, or for another employee of the Department of Corrections authorized to exercise law enforcement powers as described in Title 34-A, section 3011, to intercept, disclose or use that communication in the normal course of employment while engaged in any activity that is related to the administration of criminal justice or the administration of juvenile criminal justice as defined in section 3308, subsection 7, paragraph A, subparagraph (2), if:

A. Either the sender or receiver of that communication is a person residing in an adult or juvenile correctional facility administered by the Department of Corrections; and [2009, c. 93, §1 (AMD).]

B. Notice of the possibility of interception is provided in a way sufficient to make the parties to the communication aware of the possibility of interception, which includes:

(1) Providing the resident with a written notification statement;

(2) Posting written notification next to every telephone at the facility that is subject to monitoring; and

(3) Informing the recipient of a telephone call from the resident by playing a recorded warning before the recipient accepts the call. [1997, c. 361, §3 (AMD).]

C. [1997, c. 361, §3 (RP).]

This subsection does not authorize any interference with the attorney-client privilege.

[ 2013, c. 80, §4 (AMD) .]

3. Jail investigative officer. It is not a violation of this chapter for a jail investigative officer, as defined in this chapter, or for a jail employee acting at the direction of a jail investigative officer to intercept, disclose or use that communication in the normal course of employment while engaged in any activity that is related to the administration of criminal justice if:

A. Either the sender or the receiver of that communication is a person residing in an adult section of the jail; and [2011, c. 507, §5 (AMD).]

B. Notice of the possibility of interception is provided in a way sufficient to make the parties to the communication aware of the possibility of interception, which includes:

(1) Providing the resident with a written notification statement;

(2) Posting written notification next to every telephone at the jail that is subject to monitoring; and

(3) Informing the recipient of a telephone call from the resident by playing a recorded warning before the recipient accepts the call. [1997, c. 361, §4 (NEW).]

This subsection does not authorize any interference with the attorney-client privilege.

[ 2011, c. 507, §5 (AMD) .]

4. Disclosure to another state agency. It is not a violation of this chapter for the contents of an interception of any oral communication or wire communication that has been legally obtained pursuant to subsection 2 or 3 to be disclosed to a state agency if related to the statutory functions of that agency.

[ 2011, c. 507, §6 (NEW) .]

SECTION HISTORY

1973, c. 561, (NEW). 1973, c. 788, §61 (AMD). 1979, c. 701, §12 (AMD). 1987, c. 680, §5 (RPR). 1995, c. 182, §1 (AMD). 1997, c. 361, §§3,4 (AMD). 2009, c. 93, §1 (AMD). 2011, c. 507, §§4-6 (AMD). 2013, c. 80, §4 (AMD).



15 §713. Evidence

The contents of an interception are not admissible in court, except that: [2011, c. 507, §7 (RPR).]

1. Contents obtained under the laws of another jurisdiction. The contents of an interception of any oral communication or wire communication that has been legally obtained under the laws of another jurisdiction in which the interception occurred are admissible in the courts of this State, subject to the Maine Rules of Evidence; and

[ 2011, c. 507, §7 (NEW) .]

2. Contents obtained under this chapter. The contents of an interception of any oral communication or wire communication that has been legally obtained pursuant to section 712, subsection 2 or 3 are admissible in the courts of this State, subject to the Maine Rules of Evidence, if related to the administration of criminal justice or the administration of juvenile criminal justice or the statutory functions of a state agency.

[ 2011, c. 507, §7 (NEW) .]

SECTION HISTORY

1979, c. 701, §13 (NEW). 1983, c. 379, (AMD). 1995, c. 182, §2 (AMD). 1997, c. 361, §5 (AMD). 2011, c. 507, §7 (RPR).






Chapter 103: COMPLAINTS

15 §751. Sufficiency of indictment for murder or manslaughter (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §752. Owner of property as used in indictment

In an offense in any way relating to real or personal estate, it is sufficient and not a variance if it is proved at the trial that, when the offense was committed, the actual or constructive possession of or the general or special property in the whole of such estate or in any part thereof was in the person or community alleged in the indictment to be the owner thereof.



15 §753. General allegation of intent to defraud sufficient

When an intent to defraud is necessary to constitute an offense, it is sufficient to allege generally in the indictment an intent to defraud. If there appears on trial an intent to defraud the United States, any state, county, town, person or corporation, it is sufficient.



15 §754. Variance; amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §26 (RP).



15 §755. Complaints and indictments not quashed for technicalities nor unimportant defects in venires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §26 (RP).



15 §756. Recitation of ordinance or bylaws

In any prosecution before the District Court for violation of an ordinance or bylaw of a city or town, or of any bylaw of a village corporation or local health officer, it shall not be necessary to recite such ordinance or bylaw in the complaint, or to allege the offense more particularly than in prosecutions under a general statute.



15 §757. Allegation of prior conviction when sentenced enhanced; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 252, (AMD). 1981, c. 679, §1 (RPR). 1999, c. 196, §1 (RP).






Chapter 105: EXAMINATION, ARRAIGNMENT AND RECOGNIZANCE

Subchapter 1: GENERAL PROVISIONS

15 §801. Examination of persons arrested (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §27 (RP).



15 §802. Discharge on recognizance in county of arrest (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §27 (RP).



15 §803. Adjournment of examination on recognizance or commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 19, §5 (AMD). 1965, c. 356, §27 (RP).



15 §804. Failure to appear (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §27 (RP).



15 §805. Scope of examination (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §27 (RP).



15 §806. Complaint adjudged frivolous or malicious; appeal

If following an examination, it appears that no offense has been committed or that there is not probable cause to charge the accused, on motion of the defendant the judge shall render judgment whether or not the complaint is frivolous or malicious. If the judge judges the complaint to be frivolous or malicious, he shall order the complainant to pay the costs of prosecution and shall issue execution in favor of the county and against the complainant for such sum, and may receive and pay over said costs to the county treasurer for the use of the county, and if the same are not paid, the judge shall return said execution to the county commissioners, for the use of the county. The complainant has the same right of appeal as in civil cases. [1965, c. 356, §28 (AMD).]

SECTION HISTORY

1965, c. 356, §28 (AMD).



15 §807. Prisoner not asked how to be tried; dilatory pleas verified (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §29 (RP).



15 §808. Prisoners; bail or discharge if no indictment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 758, §12 (RP).



15 §809. Standing mute (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §30 (RP).



15 §810. Copy of indictment furnished; witnesses; assignment of counsel; compensation

The clerk shall, without charge, furnish to any person indicted for a crime punishable by imprisonment in the State Prison a copy of the indictment. If he is indicted for a crime punishable by imprisonment for life, the clerk shall furnish a copy of the indictment, a list of the jurors returned and process to obtain witnesses, to be summoned and paid at the expense of the State; if for a crime punishable by imprisonment for a term of years, witnesses shall be summoned and paid at the expense of the State only by order of the court under such circumstances as the Supreme Judicial Court shall by rule provide. Before arraignment, competent defense counsel shall be assigned by the Superior or District Court, unless waived by the accused after being fully advised of his rights by the court, in all criminal cases charging a felony, when it appears to the court that the accused has not sufficient means to employ counsel. The Superior or District Court may in any criminal case appoint counsel when it appears to the court that the accused has not sufficient means to employ counsel. The District Court shall order reasonable compensation to be paid to counsel by the District Court for such services in the District Court. The Superior Court shall order reasonable compensation to be paid to counsel out of the state appropriation for such services in the Superior Court. [P&SL 1975, c. 147, Pt. C, §14 (AMD).]

SECTION HISTORY

1965, c. 352, §§1,2 (AMD). 1965, c. 356, §31 (AMD). 1971, c. 544, §50 (AMD). P&SL 1975, c. 147, §C14 (AMD).



15 §811. Waiver of indictment; petition; information; notification of rights; additional charges; arraignment in vacation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §32 (RP).



15 §812. Negotiated pleas

1. Legislative intent and findings. The Legislature finds that there is citizen dissatisfaction with plea bargaining which has resulted in some criticism of the criminal justice process. The Legislature further finds that part of the dissatisfaction is caused because victims of crimes and law enforcement officers who respond to those crimes have no subsequent contact with the cases as they proceed through the courts for judicial disposition. Victims and law enforcement officers are many times not informed by prosecutors of plea agreements which are to be submitted to the court for approval or rejection under existing Maine Rules of Criminal Procedure. It is the intent of this section to alleviate these expressions of citizen dissatisfaction and to promote greater understanding by prosecutors of citizens' valid concerns. This is most likely to be accomplished by citizens and law enforcement officers being informed of the results of plea negotiations before they are submitted to the courts. This notification will in no way affect the authority of the judge to accept, reject or modify the terms of the plea agreement.

[ 1981, c. 685, (NEW) .]

2. Notification to victims and law enforcement officers. Whenever practicable, before submitting a negotiated plea to the court, the attorney for the State shall make a good faith effort to inform the relevant law enforcement officers of the details of the plea agreement reached in any prosecution where the defendant was originally charged with murder, a Class A, B or C crime or a violation of Title 17-A, chapter 9, 11, 12 or 13 and, with respect to victims, shall comply with Title 17-A, section 1172, subsection 1, paragraphs A and B relative to informing victims of the details of and their right to comment on a plea agreement.

[ 2007, c. 475, §4 (AMD) .]

SECTION HISTORY

1981, c. 685, (NEW). 1995, c. 680, §1 (AMD). 2007, c. 475, §4 (AMD).



15 §813. State's attorney present at certain proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 795, §1 (NEW). 1983, c. 862, §43 (RPR). 1987, c. 758, §13 (RP).



15 §814. Opportunity for State to present relevant information (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 795, §1 (NEW). 1983, c. 862, §44 (AMD). 1987, c. 758, §14 (RP).






Subchapter 2: COMMITMENT OR BINDING OVER

15 §851. Sureties to make statement of property (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §33 (AMD). 1983, c. 795, §2 (AMD). 1983, c. 862, §45 (AMD). 1987, c. 758, §15 (RP).



15 §852. Responsibility of sureties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §34 (AMD). 1987, c. 758, §16 (RP).



15 §853. Judge to recognize material witnesses, or commit them (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §35 (RP).



15 §854. Recognizance for minor (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §35 (RP).



15 §855. Bail after commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §36 (AMD). 1987, c. 758, §17 (RP).



15 §856. Return of examinations and recognizances (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §37 (RP).






Subchapter 3: DISMISSAL

15 §891. Dismissal on satisfaction of private injury

1. General rule. When a person is charged with a Class D or Class E crime, or is the subject of a juvenile petition alleging a juvenile crime that would constitute a Class D or Class E crime if the juvenile involved were an adult, for which the party injured has a remedy by civil action, if the injured party appears before the court and in writing acknowledges satisfaction for the injury, the court, on payment of all costs, may dismiss the charge.

[ 2007, c. 536, §1 (NEW) .]

2. Exceptions. This section does not apply to the crime or juvenile crime of refusing to submit to arrest or detention as defined by Title 17-A, section 751-A, to any crime or juvenile crime in which the alleged victim is a family or household member as defined in Title 19-A, chapter 101 or to any juvenile who has previously been adjudicated of a juvenile crime or who has previously obtained relief under this section with respect to a juvenile petition.

[ 2007, c. 536, §1 (NEW) .]

SECTION HISTORY

1965, c. 356, §38 (AMD). 1979, c. 663, §102 (AMD). 1989, c. 862, §2 (AMD). 1995, c. 694, §D22 (AMD). 1995, c. 694, §E2 (AFF). 1999, c. 52, §1 (AMD). 2007, c. 277, §1 (AMD). 2007, c. 536, §1 (RPR).



15 §892. Bar to civil action

An order of dismissal entered pursuant to section 891 bars all further remedy by civil action for such an injury. [2007, c. 536, §2 (RPR).]

SECTION HISTORY

1965, c. 356, §39 (AMD). RR 2007, c. 1, §7 (COR). 2007, c. 536, §2 (RPR).






Subchapter 4: REMEDIES ON DEFAULT; DISCHARGE OF BAIL

15 §931. Forfeiture of bail; enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §40 (RPR). 1987, c. 758, §18 (RP).



15 §932. Bail exonerated by surrender before default upon recognizance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §933. Court may remit penalty; sureties may surrender principal in court (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §934. Liquor cases excepted (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §935. Action on any recognizance dismissed (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §936. Unessential omissions and defects in recognizances not fatal (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §937. Personal recognizance and cash bail (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §938. Surrender before default (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §939. Court may order deposit forfeited (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §940. Surrender after default (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §941. Private claims paid out of forfeited bail

When the penalty of a bond to prosecute an appeal is paid to the clerk of the court or county treasurer, the court may award to any person therefrom the same sum that he would have been entitled to receive from the penalty for the offense, if paid on conviction and not on forfeiture of bail. [1965, c. 356, §42 (AMD).]

SECTION HISTORY

1965, c. 356, §42 (AMD).



15 §942. Release on personal recognizance or bond (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 760, (NEW). 1975, c. 143, §§1-3 (AMD). 1977, c. 696, §167 (AMD). 1979, c. 257, §2 (AMD). 1979, c. 663, §§103,104 (AMD). 1983, c. 429, §§1,2 (AMD). 1983, c. 795, §§3,4 (AMD). 1983, c. 862, §46 (AMD). 1987, c. 758, §19 (RP).









Chapter 105-A: MAINE BAIL CODE

Subchapter 1: GENERAL PROVISIONS

15 §1001. Title

This chapter shall be known and may be cited as the "Maine Bail Code." [1987, c. 758, §20 (NEW).]

SECTION HISTORY

1987, c. 758, §20 (NEW).



15 §1002. Legislative findings; statement of purpose

The Legislature finds that the statutory provisions relative to bail for a defendant in a criminal case are scattered throughout numerous provisions of Maine's statutory law and that many such statutory provisions have not been updated to reflect the modern development of the law. The Legislature finds that the Supreme Judicial Court sitting as the Law Court has recently decided cases interpreting the various constitutional provisions dealing with bail for a defendant in a criminal proceeding and has provided guidance as to the proper interpretation of those constitutional provisions. The Legislature finds that it is in the interest of the State and of individual criminal defendants that the law relative to bail be incorporated into a modern, integrated and consistent code that will provide a comprehensive statement of the law of bail. It is the purpose and intent of this chapter to consolidate and clarify the various provisions of Maine law dealing with the subject of bail for a defendant in a criminal case. [1987, c. 758, §20 (NEW).]

It is the purpose and intent of this chapter that bail be set for a defendant in order to reasonably ensure the appearance of the defendant as required, to otherwise reasonably ensure the integrity of the judicial process and, when applicable, to reasonably ensure the safety of others in the community. It is also the purpose and intent of this chapter that the judicial officer consider, relative to crimes bailable as of right preconviction, the least restrictive release alternative that will reasonably ensure the attendance of the defendant as required, or otherwise reasonably ensure the integrity of the judicial process. Finally, it is also the intent and purpose of this chapter that a defendant, while at liberty on bail, refrain from committing new crimes. [1997, c. 543, §1 (AMD).]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §1 (AMD). 1997, c. 543, §§1,2 (AMD). 1997, c. 585, §1 (AMD).



15 §1003. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 758, §20 (NEW).]

1. Bail. "Bail" is defined as follows.

A. In the preconviction context, "bail" means the obtaining of the release of the defendant upon an undertaking that the defendant shall appear at the time and place required and that the defendant shall conform to each condition imposed in accordance with section 1026 that is designed to ensure that the defendant shall refrain from any new criminal conduct, to ensure the integrity of the judicial process and to ensure the safety of others in the community. [2007, c. 374, §1 (AMD).]

B. In the post-conviction context, "bail" means the obtaining of the release of the defendant upon an undertaking that the defendant shall appear and surrender into custody at the time and place required and that the defendant shall conform to each condition imposed in accordance with section 1051 that is designed to ensure that the defendant refrains from any new criminal conduct, to ensure the integrity of the judicial process and to ensure the safety of others in the community. [2007, c. 374, §1 (AMD).]

[ 2007, c. 374, §1 (AMD) .]

2. Court. "Court" means any Justice of the Supreme Judicial Court or Superior Court or any active retired justice and any District Court Judge or active retired judge when assigned under Title 4, section 157-C.

[ 1999, c. 547, Pt. B, §38 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3. Crime bailable as of right preconviction. "Crime bailable as of right preconviction" means a crime for which, under the Constitution of Maine, Article I, Section 10, a defendant has an absolute right to have bail set at the preconviction stage of any criminal proceeding.

[ 1987, c. 758, §20 (NEW) .]

3-A. Crime involving domestic violence. "Crime involving domestic violence" means:

A. As defined in Title 17-A, a crime of domestic violence assault, domestic violence criminal threatening, domestic violence terrorizing, domestic violence stalking or domestic violence reckless conduct; and [2011, c. 341, §1 (NEW).]

B. A violation of a protective order under Title 19-A, section 4011, the alleged victim of which is a family or household member as defined in Title 19-A, section 4002, subsection 4. [2011, c. 341, §1 (NEW).]

[ 2011, c. 341, §1 (NEW) .]

4. Crime bailable only as a matter of discretion preconviction. "Crime bailable only as a matter of discretion preconviction" means a formerly capital offense for which, pursuant to a Harnish bail proceeding, a capital defendant's conditional constitutional right to have bail set at the preconviction stage of a criminal proceeding has been extinguished.

[ 1987, c. 758, §20 (NEW) .]

4-A. Ensure the safety of others in the community. "Ensure the safety of others in the community," when used in the context of the granting or denial of bail, means protecting community members, other than those already protected under subsection 5, from the potential danger posed by the defendant to a specific person or to persons in the community generally.

[ 2007, c. 374, §2 (NEW) .]

5. Ensure the integrity of the judicial process. To "ensure the integrity of the judicial process," when used in the context of the granting or denial of bail, means safeguarding the role of the courts in adjudicating the guilt or innocence of defendants by ensuring the presence of the defendant in court and otherwise preventing the defendant from obstructing or attempting to obstruct justice by threatening, injuring or intimidating a victim, prospective witness, juror, attorney for the State, judge, justice or other officer of the court.

A. [1997, c. 585, §2 (RP).]

B. [1997, c. 585, §2 (RP).]

[ 1997, c. 585, §2 (RPR) .]

5-A. Failure to appear. "Failure to appear" includes a failure to appear at the time or place required by a release order and the failure to surrender into custody at the time and place required by a release order or by the Maine Rules of Criminal Procedure, Rule 32(a) and Rule 38(c).

[ 2003, c. 15, §1 (AMD) .]

6. Formerly capital offenses. "Formerly capital offenses" means crimes which have been denominated capital offenses since the adoption of the Constitution of Maine.

[ 1987, c. 758, §20 (NEW) .]

7. Harnish bail proceeding. "Harnish bail proceeding" means a preconviction bail proceeding in which the State is offered the opportunity to obtain a judicial finding of probable cause that the defendant has committed a formerly capital offense, and the defendant, at the same proceeding, is afforded the opportunity to know and rebut the case against the defendant.

[ 1987, c. 758, §20 (NEW) .]

8. Judicial officer. "Judicial officer" includes the court, as defined in subsection 2, and a bail commissioner.

[ 1987, c. 758, §20 (NEW) .]

8-A. New criminal conduct. "New criminal conduct" refers to criminal activity by a defendant occurring after bail has been set.

[ 1997, c. 543, §6 (NEW) .]

9. Post-conviction. "Post-conviction" means any point in a criminal proceeding after a verdict or finding of guilty or after the acceptance of a plea of guilty or nolo contendere.

[ 1995, c. 356, §2 (AMD) .]

10. Preconviction. "Preconviction" means any point in a criminal proceeding before a verdict in the context of a jury trial or finding of guilty in the context of a jury-waived trial or before the acceptance of a plea of guilty or nolo contendere.

[ 1995, c. 356, §2 (AMD) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §2 (AMD). 1995, c. 356, §§1,2 (AMD). 1997, c. 543, §§3-6 (AMD). 1997, c. 585, §2 (AMD). 1999, c. 547, §B38 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 15, §1 (AMD). 2007, c. 374, §§1, 2 (AMD). 2011, c. 341, §1 (AMD).



15 §1004. Applicability and exclusions

This chapter applies to the setting of bail for a defendant in a criminal proceeding, including the setting of bail for an alleged contemnor in a plenary contempt proceeding involving a punitive sanction under the Maine Rules of Civil Procedure, Rule 66. It does not apply to the setting of bail in extradition proceedings under sections 201 to 229, post-conviction review proceedings under sections 2121 to 2132, probation revocation proceedings under Title 17-A, sections 1205 to 1207, supervised release revocation proceedings under Title 17-A, section 1233 or administrative release revocation proceedings under Title 17-A, sections 1349 to 1349-F, except to the extent and under the conditions stated in those sections. This chapter applies to the setting of bail for an alleged contemnor in a summary contempt proceeding involving a punitive sanction under the Maine Rules of Civil Procedure, Rule 66 and to the setting of bail relative to a material witness only as specified in sections 1103 and 1104, respectively. This chapter does not apply to a person arrested for a juvenile crime as defined in section 3103 or a person under 18 years of age who is arrested for a crime defined under Title 12 or Title 29-A that is not a juvenile crime as defined in section 3103. [2011, c. 336, §1 (AMD).]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1997, c. 317, §A1 (AMD). 1999, c. 788, §1 (AMD). 2003, c. 711, §A3 (AMD). 2005, c. 507, §4 (AMD). 2007, c. 552, §1 (AMD). 2011, c. 336, §1 (AMD).






Subchapter 2: PRECONVICTION BAIL

15 §1021. Superior Court and Supreme Judicial Court Justices

Any Justice of the Supreme Judicial Court or Superior Court or any active retired justice shall set preconviction bail for a defendant in a criminal proceeding in accordance with this chapter. [1987, c. 758, §20 (NEW).]

SECTION HISTORY

1987, c. 758, §20 (NEW).



15 §1022. District Court Judges

Any District Court Judge or active retired judge shall set preconviction bail for a defendant in a criminal proceeding in accordance with this chapter. When the crime upon examination is found to be one not within the jurisdiction of the District Court, the judge shall set preconviction bail for the defendant to appear before the Superior Court in accordance with this chapter. [1987, c. 758, §20 (NEW).]

SECTION HISTORY

1987, c. 758, §20 (NEW).



15 §1023. Bail commissioners

1. Authority. A bail commissioner, appointed under this section, shall set preconviction bail for a defendant in a criminal proceeding in accordance with this chapter, provided that a bail commissioner may not set preconviction bail for a defendant:

A. Who is charged with murder; [1987, c. 758, §20 (NEW).]

B. If the attorney for the State requests a Harnish bail proceeding for a defendant charged with any other formerly capital offense; or [1987, c. 758, §20 (NEW).]

C. As otherwise provided in subsection 4. [1987, c. 758, §20 (NEW).]

[ 1987, c. 758, §20 (NEW) .]

2. Appointment. The Chief Judge of the District Court may appoint one or more residents of the State as bail commissioners. A bail commissioner serves at the pleasure of the Chief Judge of the District Court, but no term for which a bail commissioner is appointed may exceed 5 years. The Chief Judge of the District Court shall require bail commissioners to complete the necessary training requirements set out in this section. Bail commissioners have the powers of notaries public to administer oaths or affirmations in carrying out their duties.

[ 1995, c. 356, §3 (AMD) .]

3. Immunity from liability. A person appointed and serving as a bail commissioner is immune from any civil liability, as are employees of governmental entities under the Maine Tort Claims Act, Title 14, chapter 741 for acts performed within the scope of the bail commissioner's duties.

[ 1989, c. 617, §3 (AMD) .]

4. Limitations on authority. A bail commissioner may not:

A. Set preconviction bail for a defendant confined in jail or held under arrest by virtue of any order issued by a court in which bail has not been authorized; [2001, c. 686, Pt. A, §1 (NEW).]

B. Change bail set by a court; [2011, c. 341, §2 (AMD).]

B-1. Set preconviction bail for a defendant alleged to have committed any of the following offenses against a family or household member as defined in Title 19-A, section 4002, subsection 4:

(1) A violation of a protection from abuse order provision set forth in Title 19-A, section 4006, subsection 5, paragraph A, B, C, D, E or F or Title 19-A, section 4007, subsection 1, paragraph A, A-1, A-2, B, C, D, E or G;

(2) Any Class A, B or C crime under Title 17-A, chapter 9;

(3) Any Class A, B or C sexual assault offense under Title 17-A, chapter 11;

(4) Kidnapping under Title 17-A, section 301;

(5) Criminal restraint under Title 17-A, section 302, subsection 1, paragraph A, subparagraph (4) or Title 17-A, section 302, subsection 1, paragraph B, subparagraph (2);

(6) Domestic violence stalking that is a Class C crime under Title 17-A, section 210-C, subsection 1, paragraph B;

(7) Domestic violence criminal threatening that is a Class C crime under Title 17-A, section 209-A, subsection 1, paragraph B or domestic violence criminal threatening that is elevated to a Class C crime by the use of a dangerous weapon under Title 17-A, section 1252, subsection 4;

(8) Domestic violence terrorizing that is a Class C crime under Title 17-A, section 210-B, subsection 1, paragraph B or domestic violence terrorizing that is elevated to a Class C crime by the use of a dangerous weapon under Title 17-A, section 1252, subsection 4; or

(9) Domestic violence reckless conduct that is a Class C crime under Title 17-A, section 211-A, subsection 1, paragraph B or domestic violence reckless conduct that is elevated to a Class C crime by the use of a dangerous weapon under Title 17-A, section 1252, subsection 4; [2011, c. 640, Pt. A, §1 (NEW).]

C. In a case involving domestic violence, set preconviction bail for a defendant before making a good faith effort to obtain from the arresting officer, the responsible prosecutorial office, a jail employee or other law enforcement officer:

(1) A brief history of the alleged abuser;

(2) The relationship of the parties;

(3) The name, address, phone number and date of birth of the victim;

(4) Existing conditions of protection from abuse orders, conditions of bail and conditions of probation;

(5) Information about the severity of the alleged offense; and

(6) Beginning no later than January 1, 2015, the results of a validated, evidence-based domestic violence risk assessment recommended by the Maine Commission on Domestic and Sexual Abuse, established in Title 5, section 12004-I, subsection 74-C, and approved by the Department of Public Safety conducted on the alleged abuser when the results are available; [2013, c. 424, Pt. A, §6 (RPR).]

D. Set preconviction or post-conviction bail for a violation of condition of release pursuant to section 1092, except as provided in section 1092, subsection 4; or [2013, c. 519, §2 (AMD).]

E. Set preconviction bail using a condition of release not included in every order for pretrial release without specifying a court date within 8 weeks of the date of the bail order. [2011, c. 341, §2 (NEW).]

[ 2013, c. 519, §2 (AMD) .]

5. Fees. A bail commissioner is entitled to receive a fee not to exceed $60 for the charges pursuant to which the defendant is presently in custody. The bail commissioner shall submit such forms as the Judicial Department directs to verify the amount of fees received under this subsection. The sheriff of the county in which the defendant is detained may create a fund for the distribution by the sheriff or the sheriff's designee for the payment in whole or in part of the $60 bail commissioner fee for those defendants who do not have the financial ability to pay that fee.

[ 2009, c. 23, §1 (AMD) .]

6. Attorneys-at-law. No attorney-at-law who has acted as bail commissioner in any proceeding may act as attorney for or on behalf of any defendant for whom that attorney-at-law has taken bail in any such proceeding, nor may any attorney-at-law who has acted as attorney for a defendant in any offense act as bail commissioner in any proceeding arising out of the offense with which the defendant is charged.

[ 1987, c. 758, §20 (NEW) .]

7. Mandatory training. As a condition of appointment and continued service, a bail commissioner must successfully complete a bail training program, as prescribed and scheduled by the Chief Judge of the District Court, not later than one year following appointment. The Maine Criminal Justice Academy shall provide assistance to the Chief Judge of the District Court in establishing an appropriate training program for bail commissioners. The program shall include instruction on the provisions of this chapter, the relevant constitutional provisions on bail and any other matters pertinent to bail that the Chief Judge of the District Court considers appropriate and necessary. The Chief Judge of the District Court may establish a continuing education program for bail commissioners.

[ 1989, c. 147, §1 (AMD) .]

8. Bail commissioners in indigent cases. The Chief Judge of the District Court may adopt rules requiring a bail commissioner to appear and set bail regardless of whether the defendant is indigent and unable to pay the bail commissioner's fee. The Chief Judge of the District Court may also adopt rules governing the manner in which a bail commissioner is paid in the event an indigent person is released on bail and is unable to pay the bail commissioner's fee.

[ 2011, c. 214, §3 (NEW); 2011, c. 214, §6 (AFF) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §3 (AMD). 1989, c. 147, §1 (AMD). 1989, c. 185, (AMD). 1989, c. 617, §3 (AMD). 1993, c. 675, §B12 (AMD). 1995, c. 356, §3 (AMD). 1999, c. 15, §1 (AMD). 2001, c. 686, §A1 (AMD). 2009, c. 23, §1 (AMD). 2011, c. 214, §3 (AMD). 2011, c. 214, §6 (AFF). 2011, c. 341, §2 (AMD). 2011, c. 640, Pt. A, §§1, 2 (AMD). 2011, c. 680, §1 (AMD). 2013, c. 424, Pt. A, §6 (AMD). 2013, c. 519, §2 (AMD).



15 §1024. Clerks of court

Clerks of the District Court and clerks of the Superior Court, during the hours when the clerk's office is open for business and subject to the control of the District Court Judge or Superior Court Justice, may, without fee, take the personal recognizance of any defendant for appearance on a charge of a Class D or Class E crime. Nothing in this section may be construed to prohibit the appointment of any clerk of the District Court or the Superior Court as a bail commissioner, except that no fee may be charged by the clerk while the clerk's office is open for business. [1987, c. 758, §20 (NEW).]

In any case when the District Judge or the Superior Court Justice has set bail for a defendant in a criminal case, the clerk of the District Court or of the Superior Court may, subject to the approval of the District Court Judge or Superior Court Justice, accept the bail, prepare the bond and take the acknowledgement of the defendant and sureties, if any, on the bond. [1987, c. 758, §20 (NEW).]

SECTION HISTORY

1987, c. 758, §20 (NEW).



15 §1025. Law enforcement officers

A law enforcement officer making a warrantless arrest under Title 17-A, section 15 may, without fee, take the personal recognizance of any defendant for appearance on a charge of a Class D or Class E crime. If authorized, a law enforcement officer may, without fee, take the personal recognizance with deposit in accordance with Title 12, section 10353, subsection 2, paragraph C; and Title 12, section 9707. The law enforcement officer's authority under this section continues as long as the arrestee remains in the officer's custody. [2003, c. 414, Pt. B, §28 (AMD); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1989, c. 704, §3 (AMD). 1991, c. 521, (AMD). 1991, c. 548, §A5 (AMD). 1991, c. 824, §A23 (RPR). 1995, c. 356, §4 (AMD). 1997, c. 678, §20 (AMD). 2001, c. 604, §20 (AMD). 2003, c. 414, §B28 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



15 §1025-A. County jail employees

If a court issues an order that a defendant in custody be released, pending trial, on personal recognizance or upon execution of an unsecured appearance bond, whether or not accompanied by one or more conditions under section 1026, subsection 3, an employee of the county jail having custody of the defendant, if authorized to do so by the sheriff, may, without fee, prepare the personal recognizance or bond and take the acknowledgement of the defendant. [2005, c. 541, §1 (NEW).]

SECTION HISTORY

2005, c. 541, §1 (NEW).



15 §1026. Standards for release for crime bailable as of right preconviction

1. In general. At the initial appearance before a judicial officer of a defendant in custody for a crime bailable as of right preconviction, the judicial officer may issue an order that, pending trial, the defendant be released:

A. On personal recognizance or upon execution of an unsecured appearance bond under subsection 2-A; [2007, c. 374, §3 (AMD).]

B. On a condition or combination of conditions under subsection 3; or [1997, c. 543, §7 (AMD).]

C. On personal recognizance or execution of an unsecured appearance bond, accompanied by one or more conditions under subsection 3. [1997, c. 543, §7 (NEW).]

Every order for the pretrial release of any defendant must include a waiver of extradition by the defendant and the conditions that the defendant refrain from new criminal conduct and not violate any pending protection from abuse orders pursuant to Title 19, section 769 or Title 19-A, section 4011.

[ 2007, c. 374, §3 (AMD) .]

2. Release on personal recognizance or unsecured appearance bond.

[ 2007, c. 518, §2 (RP) .]

2-A. Release on personal recognizance or unsecured appearance bond. The judicial officer shall order the pretrial release of the defendant on personal recognizance or upon execution of an unsecured appearance bond in an amount specified by the judicial officer, unless, after consideration of the factors listed in subsection 4, the judicial officer determines that:

A. The release would not reasonably ensure the appearance of the defendant as required; [2007, c. 374, §5 (NEW).]

B. The release would not reasonably ensure that the defendant would refrain from any new criminal conduct; [2007, c. 374, §5 (NEW).]

C. The release would not reasonably ensure the integrity of the judicial process; or [2007, c. 374, §5 (NEW).]

D. The release would not reasonably ensure the safety of others in the community. [2007, c. 374, §5 (NEW).]

[ 2007, c. 374, §5 (NEW) .]

3. Release on conditions. Release on a condition or combination of conditions pursuant to subsection 1, paragraph B or C must be as provided in this subsection.

A. If, after consideration of the factors listed in subsection 4, the judicial officer determines that the release described in subsection 2-A will not reasonably ensure the appearance of the defendant at the time and place required, will not reasonably ensure that the defendant will refrain from any new criminal conduct, will not reasonably ensure the integrity of the judicial process or will not reasonably ensure the safety of others in the community, the judicial officer shall order the pretrial release of the defendant subject to the least restrictive further condition or combination of conditions that the judicial officer determines will reasonably ensure the appearance of the defendant at the time and place required, will reasonably ensure that the defendant will refrain from any new criminal conduct, will reasonably ensure the integrity of the judicial process and will reasonably ensure the safety of others in the community. These conditions may include that the defendant:

(1) Remain in the custody of a designated person or organization agreeing to supervise the defendant, including a public official, public agency or publicly funded organization, if the designated person or organization is able to reasonably ensure the appearance of the defendant at the time and place required, that the defendant will refrain from any new criminal conduct, the integrity of the judicial process and the safety of others in the community. When it is feasible to do so, the judicial officer shall impose the responsibility upon the defendant to produce the designated person or organization. The judicial officer may interview the designated person or organization to ensure satisfaction of both the willingness and ability required. The designated person or organization shall agree to notify immediately the judicial officer of any violation of release by the defendant;

(2) Maintain employment or, if unemployed, actively seek employment;

(3) Maintain or commence an educational program;

(4) Abide by specified restrictions on personal associations, place of abode or travel;

(5) Avoid all contact with a victim of the alleged crime, a potential witness regarding the alleged crime or with any other family or household members of the victim or the defendant or to contact those individuals only at certain times or under certain conditions;

(6) Report on a regular basis to a designated law enforcement agency or other governmental agency;

(7) Comply with a specified curfew;

(8) Refrain from possessing a firearm or other dangerous weapon;

(9) Refrain from use or excessive use of alcohol and from any use of drugs;

(10) Undergo, as an outpatient, available medical or psychiatric treatment, or enter and remain, as a voluntary patient, in a specified institution when required for that purpose;

(10-A) Enter and remain in a long-term residential facility for the treatment of substance abuse;

(11) Execute an agreement to forfeit, in the event of noncompliance, such designated property, including money, as is reasonably necessary to ensure the appearance of the defendant at the time and place required, to ensure that the defendant will refrain from any new criminal conduct, to ensure the integrity of the judicial process and to ensure the safety of others in the community and post with an appropriate court such evidence of ownership of the property or such percentage of the money as the judicial officer specifies;

(12) Execute a bail bond with sureties in such amount as is reasonably necessary to ensure the appearance of the defendant at the time and place required, to ensure that the defendant will refrain from any new criminal conduct, to ensure the integrity of the judicial process and to ensure the safety of others in the community;

(13) Return to custody for specified hours following release for employment, schooling or other limited purposes;

(14) Report on a regular basis to the defendant's attorney;

(15) Notify the court of any changes of address or employment;

(16) Provide to the court the name, address and telephone number of a designated person or organization that will know the defendant's whereabouts at all times;

(17) Inform any law enforcement officer of the defendant's condition of release if the defendant is subsequently arrested or summonsed for new criminal conduct;

(18) Satisfy any other condition that is reasonably necessary to ensure the appearance of the defendant at the time and place required, to ensure that the defendant will refrain from any new criminal conduct, to ensure the integrity of the judicial process and to ensure the safety of others in the community; and

(19) Participate in an electronic monitoring program, if available. [2013, c. 227, §1 (AMD).]

B. The judicial officer may not impose a financial condition that, either alone or in combination with other conditions of bail, is in excess of that reasonably necessary to ensure the appearance of the defendant at the time and place required, to ensure that the defendant will refrain from any new criminal conduct, to ensure the integrity of the judicial process or to ensure the safety of others in the community. [2007, c. 518, §3 (RPR).]

C. Upon motion by the attorney for the State or the defendant and after notice and upon a showing of changed circumstances or upon the discovery of new and significant information, the court may amend the bail order to relieve the defendant of any condition of release, modify the conditions imposed or impose further conditions authorized by this subsection as the court determines to reasonably ensure the appearance of the defendant at the time and place required, that the defendant will refrain from any new criminal conduct, the integrity of the judicial process and the safety of others in the community. [2007, c. 518, §3 (RPR).]

[ 2013, c. 227, §1 (AMD) .]

4. Factors to be considered in release decision. In setting bail, the judicial officer shall, on the basis of an interview with the defendant, information provided by the defendant's attorney and information provided by the attorney for the State or an informed law enforcement officer if the attorney for the State is not available and other reliable information that can be obtained, take into account the available information concerning the following:

A. The nature and circumstances of the crime charged; [1987, c. 758, §20 (NEW).]

B. The nature of the evidence against the defendant; and [1987, c. 758, §20 (NEW).]

C. The history and characteristics of the defendant, including, but not limited to:

(1) The defendant's character and physical and mental condition;

(2) The defendant's family ties in the State;

(3) The defendant's employment history in the State;

(4) The defendant's financial resources;

(5) The defendant's length of residence in the community and the defendant's community ties;

(6) The defendant's past conduct, including any history relating to drug or alcohol abuse;

(7) The defendant's criminal history, if any;

(8) The defendant's record concerning appearances at court proceedings;

(9) Whether, at the time of the current offense or arrest, the defendant was on probation, parole or other release pending trial, sentencing, appeal or completion of a sentence for an offense in this jurisdiction or another;

(9-A) Any evidence that the defendant poses a danger to the safety of others in the community, including the results of a validated, evidence-based domestic violence risk assessment recommended by the Maine Commission on Domestic and Sexual Abuse, established in Title 5, section 12004-I, subsection 74-C, and approved by the Department of Public Safety;

(10) Any evidence that the defendant has obstructed or attempted to obstruct justice by threatening, injuring or intimidating a victim or a prospective witness, juror, attorney for the State, judge, justice or other officer of the court; and

(11) Whether the defendant has previously violated conditions of release, probation or other court orders, including, but not limited to, violating protection from abuse orders pursuant to Title 19, section 769 or Title 19-A, section 4011. [2011, c. 680, §2 (AMD).]

[ 2011, c. 680, §2 (AMD) .]

5. Contents of release order. In a release order issued under subsection 2-A or 3, the judicial officer shall:

A. Include a written statement that sets forth all the conditions to which the release is subject in a manner sufficiently clear and specific to serve as a guide for the defendant's conduct; and [1987, c. 758, §20 (NEW).]

B. Advise the defendant of:

(1) The penalties if the defendant fails to appear as required; and

(2) The penalties for and consequences of violating a condition of release, including the immediate issuance of a warrant for the defendant's arrest. [1997, c. 543, §7 (AMD).]

[ 2007, c. 374, §10 (AMD) .]

6. Initial appearance in court. Nothing contained in this chapter may be construed as limiting the authority of a judge or justice to consider the issue of preconviction bail at a defendant's initial appearance in court.

[ 1989, c. 147, §2 (NEW) .]

7. Applicability of conditions of release. A condition of release takes effect and is fully enforceable as of the time the judicial officer sets the condition, unless the bail order expressly excludes it from immediate applicability.

[ 1995, c. 356, §5 (NEW) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §4 (AMD). 1989, c. 147, §2 (AMD). 1995, c. 356, §5 (AMD). 1997, c. 543, §7 (AMD). 1997, c. 585, §3 (AMD). 2001, c. 252, §§1,2 (AMD). 2005, c. 449, §1 (AMD). 2007, c. 374, §§3-10 (AMD). 2007, c. 377, §§4, 5 (AMD). 2007, c. 518, §§2, 3 (AMD). 2011, c. 680, §2 (AMD). 2013, c. 227, §1 (AMD).



15 §1027. Standards for release for formerly capital offenses

1. In general. At the initial appearance before a judicial officer of a defendant in custody preconviction for a formerly capital offense, the judicial officer shall issue an order under section 1026, unless the attorney for the State moves for a Harnish bail proceeding. If the attorney for the State requests a Harnish bail proceeding before bail has been set, the judicial officer shall order the defendant held pending a hearing under subsection 2. The attorney for the State may move for a Harnish bail proceeding at any time preconviction. If the attorney for the State moves for a Harnish bail proceeding after bail has been set, the court may hold the defendant pending a hearing under subsection 2 or may continue the defendant's bail.

[ 1987, c. 758, §20 (NEW) .]

2. Harnish bail proceeding. A Harnish bail proceeding must be held within 5 court days of the State's request unless the court, for good cause shown and at the request of either the defendant or the attorney for the State, grants a continuance. Evidence presented at a Harnish bail proceeding may include testimony, affidavits and other reliable hearsay evidence as permitted by the court. If, after the hearing, the court finds probable cause to believe that the defendant has committed a formerly capital offense, it shall issue an order under subsection 3. If, after the hearing, the court does not find probable cause to believe that the defendant's alleged criminal conduct was formerly a capital offense, it shall issue an order under section 1026 and may amend its bail order as provided under section 1026, subsection 3, paragraph C.

[ 1995, c. 356, §6 (AMD) .]

3. When conditional right has been extinguished at Harnish bail proceeding. The court's finding that probable cause exists to believe that the defendant committed a formerly capital offense extinguishes the defendant's right to have bail set. The court shall make a determination as to whether or not the setting of bail is appropriate as a matter of discretion. The court may set bail unless the State establishes by clear and convincing evidence that:

A. There is a substantial risk that the capital defendant will not appear at the time and place required or will otherwise pose a substantial risk to the integrity of the judicial process; [2007, c. 374, §11 (AMD).]

B. There is a substantial risk that the capital defendant will pose a danger to another or to the community; or [1997, c. 543, §8 (AMD).]

C. There is a substantial risk that the capital defendant will commit new criminal conduct. [1997, c. 543, §9 (NEW).]

In exercising its discretion, the court shall consider the factors listed in section 1026. If the court has issued a bail order on the basis of its discretionary authority to set bail in a case involving a formerly capital offense, the court having jurisdiction of the case may modify or deny bail at any time upon motion by the attorney for the State or the defendant or upon its own initiative and upon a showing of changed circumstances or the discovery of new and significant information.

[ 2007, c. 374, §11 (AMD) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1995, c. 356, §6 (AMD). 1997, c. 543, §§8,9 (AMD). 1997, c. 543, §9 (AMD). 2007, c. 374, §11 (AMD).



15 §1028. De novo determination of bail under section 1026

1. By defendant in custody. Any defendant who is in custody as a result of a decision of a Judge of the District Court or a bail commissioner acting under section 1026 may petition the Superior Court for a de novo determination of bail. The District Court Judge or bail commissioner making the decision shall advise the defendant of the right to obtain a de novo determination in the Superior Court.

A. If the defendant chooses to have a de novo determination of bail, the defendant must be furnished with a petition and, upon execution of the petition and without the issuance of any writ or other process, the sheriff of the county in which the decision was made shall provide for the transportation of the defendant together with the petition and all papers relevant to the petition or copies of the petition or papers to the Superior Court.

If no Justice of the Superior Court will be available within 48 hours, excluding Saturdays, Sundays and holidays, arrangements must be made for a de novo determination of bail in the nearest county in which a Justice of the Superior Court is then sitting. The defendant's custodian shall provide transportation to the Superior Court as required by this chapter without the issuance of any writ or other process.

If there is no Justice of the Superior Court available, the defendant must be retained in custody until the petition can be considered. [1997, c. 585, §4 (AMD).]

B. The petition and such other papers as may accompany it must be delivered to the clerk of the Superior Court to which the defendant is transported and upon receipt the clerk shall notify the attorney for the State. The Superior Court Justice shall review the petition de novo and set bail in any manner authorized by section 1026. [2003, c. 66, §1 (AMD).]

C. Upon receipt of a pro se petition or upon oral or written request of the attorney for the defendant, the clerk shall set a time for hearing and provide oral or written notice to the attorney for the State. The hearing must be scheduled for a time not less than 24 hours nor more than 48 hours after the clerk notifies the attorney for the State. [1997, c. 543, §11 (NEW).]

[ 2003, c. 66, §1 (AMD) .]

2. By defendant not in custody. Any defendant who is not in custody but who is aggrieved by a decision of a Judge of the District Court or a bail commissioner acting under section 1026 may petition the Superior Court for a de novo determination of bail. The Superior Court Justice shall review the petition de novo and set bail in any manner authorized by section 1026. The petition must be considered as scheduled by the clerk.

[ 2003, c. 66, §1 (AMD) .]

3. No further relief. The determination by the Superior Court under this section is final and no further relief is available.

[ 1999, c. 731, Pt. ZZZ, §10 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1997, c. 543, §§10,11 (AMD). 1997, c. 585, §4 (AMD). 1999, c. 731, §ZZZ10 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2003, c. 66, §1 (AMD).



15 §1029. Review of bail under section 1027

1. Petition for review. Any defendant in custody following a Harnish bail proceeding under section 1027 may petition for review as provided in this subsection.

A. If the Harnish bail proceeding was conducted in the District Court, the defendant may petition a Justice of the Superior Court for review under this section. [1987, c. 758, §20 (NEW).]

B. If the Harnish bail proceeding was conducted in the Superior Court, the defendant may petition a single Justice of the Supreme Judicial Court for review under this section. [1987, c. 758, §20 (NEW).]

[ 1987, c. 758, §20 (NEW) .]

2. Standard of review. With respect to the finding of probable cause to believe that the defendant committed a formerly capital offense, the finding of the lower court shall be upheld, unless it is clearly erroneous provided there is an adequate record for purposes of review. With respect to all other issues or with respect to the issue of probable cause when the record is inadequate for review, the review shall be de novo. The parties shall cooperate to expeditiously assemble a record for review.

[ 1989, c. 147, §3 (AMD) .]

3. Evidence. The evidence consists of the information of record submitted in the Harnish bail proceeding under section 1027 and any additional information the parties may choose to present.

[ RR 2009, c. 2, §31 (COR) .]

4. No further relief. The review under this section is final and no further relief is available.

[ 1999, c. 731, Pt. ZZZ, §11 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1989, c. 147, §3 (AMD). 1999, c. 731, §ZZZ11 (AMD). 1999, c. 731, §ZZZ42 (AFF). RR 2009, c. 2, §31 (COR).



15 §1030. State's attorney present at certain proceedings; opportunity to present relevant information

Before making a determination as to whether or not to set bail for a defendant charged with murder or a Class A, Class B or Class C crime and before any bail order is reviewed under section 1028 or 1029, the judicial officer shall afford the attorney for the State or a law enforcement officer familiar with the charges the opportunity to present any information relevant to bail considerations. This opportunity is in addition to the availability of a Harnish bail proceeding as otherwise provided in this chapter. [1995, c. 356, §7 (AMD).]

An attorney for the State or a law enforcement officer familiar with the charges must be present in District Court at all proceedings governed by the Maine Rules of Criminal Procedure, Rule 5, at which bail is being set. [1995, c. 356, §7 (AMD).]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §5 (AMD). 1995, c. 356, §7 (AMD).



15 §1031. Bail if no indictment

Any defendant charged with a formerly capital offense who has been denied bail in accordance with section 1027 shall have bail set under section 1026 if the defendant is not indicted in the county where the crime is alleged to have been committed at the 2nd regularly scheduled session of the grand jury next after the date of the denial of bail. [1987, c. 758, §20 (NEW).]

SECTION HISTORY

1987, c. 758, §20 (NEW).






Subchapter 3: POST-CONVICTION BAIL

15 §1051. Post-conviction bail

1. Application to presiding judge or justice. After post-conviction, except as provided in this section, a defendant may apply to the judge or justice who presided at the trial for bail pending imposition or execution of sentence or entry of judgment or appeal. If the trial judge or justice is not available, the defendant may apply for bail under this section to another judge or justice of the court in which the defendant was convicted. Post-conviction bail is not available to a defendant convicted of:

A. Murder; [1987, c. 758, §20 (NEW).]

B. Any other formerly capital offense for which preconviction bail was denied under section 1027; or [1995, c. 356, §8 (AMD).]

C. Any crime when the defendant's preconviction bail was revoked and denied under sections 1096 and 1097. [1995, c. 356, §8 (AMD).]

The judge or justice shall hold a hearing on the record on the bail application and shall state in writing or on the record the reasons for denying or granting bail. If bail is granted, the judge or justice shall also state, in writing or on the record, the reasons for the kind and amount of bail set, for any condition of release imposed and for the omission of any condition of release sought by the State.

The judge or justice may enter an order for bail pending appeal before a notice of appeal is filed, but conditioned upon its timely filing.

Every order for post-conviction release of a defendant must include a waiver of extradition by the defendant as well as a condition of bail that the defendant refrain from new criminal conduct and not violate any pending protection from abuse order pursuant to Title 19, section 769, or Title 19-A, section 4011.

[ 1997, c. 543, §12 (AMD) .]

2. Standards. Except as provided in subsection 4, a defendant may not be admitted to bail under this section unless the judge or justice has probable cause to believe that:

A. There is no substantial risk that the defendant will fail to appear as required and will not otherwise pose a substantial risk to the integrity of the judicial process; [1997, c. 543, §13 (AMD).]

B. There is no substantial risk that the defendant will pose a danger to another or to the community; and [1997, c. 543, §13 (AMD).]

C. There is no substantial risk that the defendant will commit new criminal conduct. [1997, c. 543, §13 (NEW).]

In determining whether to admit a defendant to bail, the judge or justice shall consider the factors relevant to preconviction bail listed in section 1026, as well as the facts proved at trial, the length of the term of imprisonment imposed and any previous unexcused failure to appear as required before any court or the defendant's prior failure to obey an order or judgment of any court, including, but not limited to, violating a protection from abuse order pursuant to Title 19, section 769 or Title 19-A, section 4011.

If the judge or justice decides to set post-conviction bail for a defendant, the judge or justice shall apply the same factors in setting the kind and amount of that bail.

[ 2007, c. 374, §12 (AMD) .]

3. Conditions of release. Except as provided in subsection 4, the judge or justice may impose, in lieu of or in addition to an appearance or bail bond, any condition considered reasonably necessary to minimize the risk that the defendant may fail to appear as required, may compromise the integrity of the judicial process, may commit new criminal conduct, may fail to comply with conditions of release or may constitute a danger to another person or the community.

[ 1997, c. 543, §14 (AMD) .]

4. Standards applicable to bail arising out of State's appeal under section 2115-A, subsection 2. If the State initiates an appeal under section 2115-A, subsection 2, the judge or justice shall apply subchapter II to a defendant's application for bail pending that appeal.

[ 1987, c. 758, §20 (NEW) .]

5. Appeal by defendant. A defendant may appeal to a single Justice of the Supreme Judicial Court a denial of bail, the kind or amount of bail set or the conditions of release imposed by which the defendant is aggrieved. The single justice may not conduct a hearing de novo respecting bail, but shall review the lower court's order. The defendant has the burden of showing that there is no rational basis in the record for the lower court's denial of bail, the kind or amount of bail set or the conditions of release imposed of which the defendant complains. The determination by the single justice is final and no further relief is available.

[ 1999, c. 731, Pt. ZZZ, §12 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

6. Appeal by State. The State may appeal to a single Justice of the Supreme Judicial Court the granting of bail, the kind or amount of bail set or the lower court's failure to impose a condition of release. The single justice may not conduct a hearing de novo respecting bail, but shall review the lower court's order. The State has the burden of showing that there is no rational basis in the record for the lower court's granting of bail, the kind or amount of bail set or the omission of the conditions of which the State complains. The determination by the single justice is final and no further relief is available.

[ 1999, c. 731, Pt. ZZZ, §12 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

7. Revocation of bail.

[ 1991, c. 393, §1 (RP) .]

7-A. Revocation of post-conviction bail.

[ 1995, c. 356, §10 (RP) .]

8. Failure to appear; penalty.

[ 1995, c. 356, §11 (RP) .]

9. Violation of condition of release; penalty.

[ 1995, c. 356, §12 (RP) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §§6,7 (AMD). 1991, c. 393, §§1,2 (AMD). 1995, c. 356, §§8-12 (AMD). 1997, c. 543, §§12-14 (AMD). 1999, c. 731, §ZZZ12 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2007, c. 374, §12 (AMD).






Subchapter 4: SURETIES AND OTHER FORMS OF BAIL

15 §1071. Sureties to make statement of property

1. Statement by surety. Any person who offers to act as surety in the Superior Court for any defendant in a criminal prosecution, whether or not the defendant is an appellant from the finding of a Judge of the District Court, is to be admitted to bail to await the action of the grand jury, or is arrested in vacation on a warrant issued on an indictment pending in the Superior Court, may be required to file with the judicial officer a written statement signed and sworn to by the surety describing all real estate owned by the surety within the State with sufficient accuracy to identify it.

A. The statement must provide in detail all encumbrances and the value of the land. The value of the land must be based on the judgment of the surety. [1997, c. 543, §15 (AMD).]

B. The certificate must remain on file with the original papers in the case and a certified copy must be transmitted by the judicial officer taking the bail to the clerk of court before which the defendant is to appear. [1997, c. 543, §15 (AMD).]

C. Upon motion to the court and notice to the defendant, the defendant shall produce and the State has the right to examine all evidence of ownership, valuation and all encumbrances on the land. [1997, c. 543, §15 (AMD).]

[ 1997, c. 543, §15 (AMD) .]

2. Bail lien required. Any person who offers real estate as surety for the appearance before a court of a defendant charged with murder or a Class A, Class B or Class C crime must file a bail lien with the register of deeds in the county where the real estate lies.

A. If the defendant is to be bailed prior to appearance in a court for the first time, the person offering the real estate shall file with that court a copy of the lien attested by the register of deeds, stating the date of recording and the book and page number at which the lien is recorded, on the next business day after which the real estate is offered.

(1) If a defendant is released from custody, prior to the defendant's first appearance in court, upon a person offering real estate as surety and that person fails to file with the court a duly attested copy of the lien required by this paragraph within the prescribed time limit, the defendant may be taken into custody without the issuance of further process and shall be held as though the surety had not offered real estate as surety. [1987, c. 758, §20 (NEW).]

B. If the defendant is bailed after having appeared in court for the first time, the defendant shall not be released from custody until the person offering real estate has filed with the court, with which the bail is posted, a copy of the lien attested by the register of deeds, stating the date of recording and the book and page number at which the lien is recorded. [1987, c. 758, §20 (NEW).]

C. The person filing the lien is responsible for the fee to be paid to the register of deeds for receiving, recording and indexing the bail lien and for discharge of the bail lien as provided in Title 33, chapter ll, subchapter IV. [1987, c. 758, §20 (NEW).]

D. A bail lien is not required if bail is posted through a nonprofit bail assistance project. [1987, c. 758, §20 (NEW).]

[ 1987, c. 758, §20 (NEW) .]

3. Limitation on real estate. As used in this chapter, real estate is limited to real property located in the State.

[ 1987, c. 758, §20 (NEW) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §8 (AMD). 1989, c. 147, §4 (AMD). 1997, c. 543, §15 (AMD).



15 §1072. Responsibility of sureties

1. Preconviction. Each surety for a defendant admitted to preconviction bail is responsible for the appearance of the defendant at all times as well as the defendant's compliance with each condition of release, including that the defendant refrain from new criminal conduct, until a verdict or finding or plea of guilty or until the acceptance of a plea of guilty or nolo contendere, unless the surety has sooner terminated the agreement to act as surety and has been relieved of the responsibility in accordance with section 1073.

A preconviction surety is not responsible for the appearance of a defendant after conviction nor for the defendant's compliance with the conditions of release, unless the surety has agreed to act as postconviction surety.

[ 1997, c. 543, §16 (AMD) .]

2. Post-conviction. Each surety for a defendant admitted to bail after conviction is responsible for the defendant's appearance at all times until the defendant enters into execution of any sentence of imprisonment as well as the defendant's compliance with each condition of release, including that the defendant refrain from new criminal conduct, unless the surety has sooner terminated the agreement to act as surety and has been relieved of the responsibility in accordance with section 1073.

[ 1997, c. 543, §16 (AMD) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1989, c. 147, §5 (AMD). 1995, c. 356, §13 (AMD). 1997, c. 543, §16 (AMD).



15 §1072-A. Advising the surety

Prior to undertaking the responsibility as a surety for a defendant the surety must be: [1997, c. 543, §17 (NEW).]

1. Written release order. Provided with a copy of the written release order pertaining to the defendant;

[ 1997, c. 543, §17 (NEW) .]

2. Appearance and conditions of release. Orally advised of the appearance requirement and of each of the conditions of release pertaining to the defendant for which the surety is responsible and the consequences to the surety if the defendant fails to appear as required or violates any condition of release; and

[ 1997, c. 543, §17 (NEW) .]

3. Responsibilities and consequences. Provided with a written statement advising the surety as to the general responsibilities of a surety under section 1072 and the consequences to the surety if the defendant fails to appear as required or fails to abide by each condition.

[ 1997, c. 543, §17 (NEW) .]

The Supreme Judicial Court shall by rule specify who is responsible for providing to the prospective surety the required oral and written advice as well as the copy of the written release order pertaining to the defendant. [1997, c. 543, §17 (NEW).]

SECTION HISTORY

1997, c. 543, §17 (NEW).



15 §1073. Termination of surety or cash bail agreement

A person who has agreed either to act as surety or to deposit cash bail for a defendant who has been admitted to preconviction bail may terminate the agreement by appearing before the clerk of the court having jurisdiction over the offense with which the defendant is charged and executing a statement under oath terminating the agreement. The statement must include a certification by the person that the person has notified the defendant or the defendant's attorney of the person's intention to terminate the agreement. A person may not terminate a cash bail agreement unless the person has been designated as the owner of all of the cash as required by section 1074. [1995, c. 356, §14 (AMD).]

Upon execution of the statement terminating the agreement, the clerk shall bring the matter to the attention of a judge or justice of the court who, unless new and sufficient sureties have appeared or new and sufficient cash has been deposited, shall order the defendant committed for failure to furnish bail and shall issue a warrant for the defendant's arrest. [1995, c. 356, §14 (AMD).]

The judge or justice may absolve the person of responsibility to pay all or part of the bond or may order the return of cash bail, except that a person may not be absolved of the responsibility to pay all or part of the bond, or receive any cash deposited as bail, if, prior to terminating the agreement, the defendant has failed to appear as required or, if the precondition in section 1073-A has been satisfied, the defendant has failed to comply with each condition of release. Nothing in this section may be construed to relieve or release a person of the responsibility for the appearance of the defendant, notwithstanding the termination of the agreement, until the defendant is in the custody of the sheriff of the county in which the case is pending, new or substitute sureties have appeared, new cash bail has been deposited or the defendant has otherwise been admitted to bail. [1997, c. 543, §18 (AMD).]

A person who has agreed either to act as surety or to deposit cash bail for a defendant who has been admitted to post-conviction bail may terminate the agreement by following the procedure set forth in this section. [1995, c. 356, §14 (AMD).]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1995, c. 356, §14 (AMD). 1997, c. 543, §18 (AMD).



15 §1073-A. Precondition to forfeiture of cash or other property of surety if a defendant violates a condition of release; notice

1. Precondition. A person responsible for a defendant's compliance with each condition of release under section 1072 and who has agreed to act as surety or has deposited cash bail for a defendant who subsequently is admitted to preconviction or post-conviction bail and fails to comply with each condition of release must be absolved by the judge or justice of the responsibility to pay the bond and must have returned the deposited cash bail unless the person had, on a prior occasion, acted as surety or deposited cash bail for the defendant's compliance with each condition of release and that defendant on that prior occasion failed to comply with each condition.

[ 1997, c. 543, §19 (NEW) .]

2. Notice. Prior to a hearing under section 1096 or 1099, the attorney for the State shall make a good faith effort to give a surety notice of the upcoming hearing and notice that the result of that hearing may affect whether or not the surety may wish to continue to act as surety. At that hearing, the court shall orally advise the surety of the consequences of subsection 1 if:

A. The surety is present; [1997, c. 543, §19 (NEW).]

B. The court finds that the defendant violated a condition of release; and [1997, c. 543, §19 (NEW).]

C. The court finds that the defendant's bail should be reset. [1997, c. 543, §19 (NEW).]

[ 1997, c. 543, §19 (NEW) .]

SECTION HISTORY

1997, c. 543, §19 (NEW).



15 §1074. Property of defendant and 3rd parties as bail

1. Cash. Whenever cash is deposited as bail to secure the appearance of and conformance to conditions of release by a defendant in a criminal proceeding, either preconviction or post-conviction, the cash is deemed to be the property of the defendant unless, at the time the cash is deposited, the defendant or the person offering the cash as bail designates under oath another person to whom the cash belongs. If a person other than the defendant has been designated as the owner of the cash, it must be returned to that person unless otherwise forfeited or subject to setoff under subsection 3-A. If the defendant is deemed to be the owner of the cash, it must be returned to the defendant unless otherwise forfeited or subject to setoff as provided in this section.

[ 2013, c. 211, §1 (AMD) .]

1-A. Miscellaneous costs. The Chief Justice of the Supreme Judicial Court is authorized to use General Fund appropriations to cover miscellaneous costs associated with the operation of the account of deposited cash bail.

[ 2003, c. 673, Pt. P, §1 (NEW) .]

2. Real estate. When a defendant in a criminal proceeding is the owner of real estate and offers that real estate as security for appearance before any court, the defendant must file a bail lien and otherwise comply with the requirements of section 1071 as if the defendant were a surety. A discharge of the bail lien is governed by section 1071, unless the bail has been forfeited or is subject to setoff in accordance with this section.

[ 1987, c. 758, §20 (NEW) .]

3. Setoff of defendant's property. When a defendant has deposited cash or other property owned by the defendant as bail or has offered real estate owned by the defendant and subject to a bail lien as bail and the cash, other property or real estate has not been forfeited, the court, before ordering the cash or other property returned to the defendant or discharging the real estate bail lien, shall determine whether the cash, other property or real estate or any portion of the cash, other property or real estate is subject to setoff as authorized by this section. The court may order all or a portion of the bail owned by a defendant that has not been forfeited to be first paid and applied to one or more of the following:

A. Any fine, forfeiture, penalty or fee imposed upon a defendant as part of the sentence for conviction of any offense arising out of the criminal proceeding for which the bail has been posted and the sentence for conviction of any offense in an unrelated civil or criminal proceeding; [2003, c. 87, §1 (AMD).]

B. Any amount of restitution the defendant has been ordered to pay as part of the sentence imposed in the proceeding for which bail has been posted and in any unrelated proceeding; [2003, c. 87, §1 (AMD).]

C. Any amount of attorney's fees or other expense authorized by the court at the request of the defendant or attorney and actually paid by the State on behalf of the defendant on the ground that the defendant has been found to be indigent in the proceeding for which bail has been posted and in any unrelated proceeding; and [2003, c. 87, §1 (AMD).]

D. Any surcharge imposed by Title 4, section 1057. [1987, c. 758, §20 (NEW).]

The court shall apply any bail collected pursuant to this subsection first to restitution.

[ 2003, c. 87, §1 (AMD) .]

3-A. Setoff of 3rd party's property. When a person other than the defendant has deposited cash or other property owned by the person as bail on behalf of the defendant or has offered real estate owned by the person and subject to a bail lien as bail on behalf of the defendant and the cash, other property or real estate has not been forfeited, the court, before ordering the cash or other property returned to the person or discharging the real estate bail lien, shall determine whether the cash, other property or real estate or any portion of the cash, other property or real estate is subject to setoff as authorized by this section. The court may order all or a portion of the bail owned by the person that has not been forfeited to be first paid and applied to one or more of the following:

A. Any fine, forfeiture, penalty or fee owed by the person arising out of any civil or criminal proceeding; [2013, c. 211, §1 (NEW).]

B. Any amount of restitution the person has been ordered to pay as part of any court proceeding; [2013, c. 211, §1 (NEW).]

C. Any amount of attorney's fees or other expense authorized by the court at the request of the person or the person's attorney and actually paid by the State on behalf of the person on the ground that the person has been found to be indigent in any proceeding; and [2013, c. 211, §1 (NEW).]

D. Any surcharge imposed by Title 4, section 1057. [2013, c. 211, §1 (NEW).]

The court shall apply any bail collected pursuant to this subsection first to restitution.

[ 2013, c. 211, §1 (NEW) .]

4. Enforcement orders. If the court determines that bail owned by a defendant or 3rd party should be ordered set off as authorized by this section, the court may issue any appropriate orders considered necessary to enforce the setoff. The orders may include, but are not limited to:

A. A direction to the clerk of courts to pay cash bail directly to a specified person, organization or government; [1987, c. 758, §20 (NEW).]

B. An order directed to a public official or the defendant requiring that other property or real estate be sold and the proceeds paid to a specified person, organization or government; and [1987, c. 758, §20 (NEW).]

C. An order requiring the defendant to convey clear and marketable title or other evidence of ownership of interest in real estate or other property to a specified person, organization or government. [1987, c. 758, §20 (NEW).]

[ 2013, c. 211, §1 (AMD) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1997, c. 543, §20 (AMD). 2003, c. 87, §1 (AMD). 2003, c. 673, §P1 (AMD). 2013, c. 211, §1 (AMD).



15 §1075. Attorney not to act as surety or deposit cash bail for client

An attorney, while representing a defendant, may not act as surety for or deposit cash bail for the client. [2003, c. 15, §2 (NEW).]

SECTION HISTORY

2003, c. 15, §2 (NEW).






Subchapter 5: ENFORCEMENT

Article 1: GENERAL PROVISIONS

15 §1091. Failure to appear; penalty

1. Failure to appear. A defendant who has been admitted to either preconviction or postconviction bail and who, in fact, fails to appear as required is guilty of:

A. A Class E crime if the underlying crime was punishable by a maximum period of imprisonment of less than one year; or [2003, c. 452, Pt. H, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A Class C crime if the underlying crime was punishable by a maximum period of imprisonment of one year or more. [2003, c. 452, Pt. H, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. H, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Affirmative defense. It is an affirmative defense to prosecution under subsection 1 that the failure to appear resulted from just cause.

[ 2003, c. 452, Pt. H, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. H, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1995, c. 356, §16 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §H2 (RPR).



15 §1091-A. Failure to report

1. Failure to report after stay of execution. A defendant who has been sentenced but granted a stay of execution to report until a specified date or event and who, in fact, fails to report as ordered is guilty of:

A. A Class E crime if the underlying crime was punishable by a maximum period of imprisonment of less than one year; or [1995, c. 456, §1 (NEW).]

B. A Class C crime if the underlying crime was punishable by a maximum period of imprisonment of one year or more. [1995, c. 456, §1 (NEW).]

[ 2013, c. 266, §1 (AMD) .]

2. Affirmative defense. It is an affirmative defense to prosecution under subsection 1 that the failure to report resulted from just cause.

[ 2013, c. 266, §1 (NEW) .]

3. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 266, §1 (NEW) .]

SECTION HISTORY

1995, c. 456, §1 (NEW). 2013, c. 266, §1 (AMD).



15 §1092. Violation of condition of release

1. Violation of condition of release. A defendant who has been granted preconviction or postconviction bail and who, in fact, violates a condition of release is guilty of:

A. A Class E crime; or [2003, c. 452, Pt. H, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A Class C crime if the underlying crime was punishable by a maximum period of imprisonment of one year or more and the condition of release violated is one specified in section 1026, subsection 3, paragraph A, subparagraph (5), (8), (10-A) or (13). [2005, c. 449, §2 (AMD).]

[ 2005, c. 449, §2 (AMD) .]

2. Affirmative defense. It is an affirmative defense to prosecution under subsection 1 that the violation resulted from just cause.

[ 2003, c. 452, Pt. H, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. H, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Limitations on authority of bail commissioner to set bail. A court may, but a bail commissioner may not, set bail for a defendant granted preconviction or post-conviction bail who has been arrested for an alleged violation of this section if:

A. The condition of release alleged to be violated relates to new criminal conduct for a crime classified as Class C or above or for a Class D or Class E crime involving domestic violence, sexual assault pursuant to Title 17-A, chapter 11 or sexual exploitation of minors pursuant to Title 17-A, chapter 12; [2011, c. 341, §3 (NEW).]

B. The underlying crime for which preconviction or post-conviction bail was granted is classified as Class C or above; or [2013, c. 519, §3 (AMD).]

C. The underlying crime for which preconviction or post-conviction bail was granted is a crime involving domestic violence, sexual assault pursuant to Title 17-A, chapter 11 or sexual exploitation of minors pursuant to Title 17-A, chapter 12. [2013, c. 519, §3 (AMD).]

If a bail commissioner does not have sufficient information to determine whether the violation of the condition of release meets the criteria set forth under this subsection, the bail commissioner may not set bail on the violation of the condition of release.

[ 2013, c. 519, §3 (AMD) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §9 (AMD). 1995, c. 356, §17 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §H3 (RPR). 2005, c. 449, §2 (AMD). 2011, c. 341, §3 (AMD). 2013, c. 519, §3 (AMD).



15 §1093. Revocation of preconviction bail (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §10 (AMD). 1989, c. 147, §6 (AMD). 1991, c. 393, §3 (AMD). 1995, c. 356, §18 (RP).



15 §1094. Forfeiture of bail; enforcement

When a defendant who has been admitted to either preconviction or post-conviction bail in a criminal case fails to appear as required or has violated the conditions of release, the court shall declare a forfeiture of the bail. The obligation of the defendant and any sureties may be enforced in such manner as the Supreme Judicial Court shall by rule provide and in accordance with section 224-A and Title 17-A, section 1329, subsection 3-A. The rules adopted by the Supreme Judicial Court must provide for notice to the defendant and any sureties of the consequences of failure to comply with the conditions of bail. [2007, c. 31, §2 (AMD).]

If the obligation of the defendant or any surety has been reduced to judgment pursuant to the Maine Rules of Criminal Procedure, Rule 46, the following provisions apply to the enforcement of the obligation. [1991, c. 393, §4 (NEW).]

1. Execution. The court shall issue an execution of the judgment once the judgment has become final by the expiration of the time for appeal, by dismissal of an appeal or on certificate of decision from the Supreme Judicial Court, unless the court that rendered judgment on the bail obligation has pursuant to rule ordered execution at an earlier time. The execution of the judgment is returnable within one year after issuance.

[ 1991, c. 393, §4 (NEW) .]

2. Lien on real estate, personal property and motor vehicles. An execution issued under this section creates the lien described in Title 14, section 4651-A, if properly filed according to that section. A filing or recording fee may not be charged for any execution issued under this section.

[ 1991, c. 393, §4 (NEW) .]

3. Relation back of liens. The effective date of any execution lien created on any property pursuant to this section and Title 14, section 4651-A relates back to the date when a bail lien, as described in section 1071, was first filed or recorded in the proper place for the perfection or attachment of the lien. The relation back applies only to that portion of the bail obligation that the bail lien secured when it was recorded or filed. The remainder of the execution lien and the full amount of any execution lien created when no bail lien was ever recorded or filed, is effective and perfected from the date of the recording or filing of the execution. Any lien created pursuant to this section and Title 14, section 4651-A continues as long as the judgment issued on the bail obligation or any part of the bail obligation, plus costs and interest, has not been paid, discharged or released.

[ 1991, c. 393, §4 (NEW) .]

4. Enforcement. The lien provided by this section may be enforced by a turnover or sale order pursuant to Title 14, section 3131.

[ 1991, c. 393, §4 (NEW) .]

5. Application. This section applies to all bail obligations in effect on or after October 1, 1991 and all bail liens recorded as of or after October 1, 1991.

[ 1991, c. 393, §4 (NEW) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1991, c. 393, §4 (RPR). 1997, c. 543, §21 (AMD). 2007, c. 31, §2 (AMD).



15 §1094-A. Improper contact after bail has been revoked and denied

A person is guilty of improper contact after bail has been revoked and denied if, while being detained as a result of the person’s preconviction or post-conviction bail having been revoked and denied, the person intentionally or knowingly makes direct or indirect contact with a person when that contact was prohibited under a former condition of release. Violation of this section is a Class D crime. [2011, c. 604, §1 (NEW).]

SECTION HISTORY

2011, c. 604, §1 (NEW).



15 §1094-B. Improper contact with a family or household member prior to the setting of preconviction bail

1. Improper contact. A person is guilty of improper contact with a family or household member prior to the setting of preconviction bail if:

A. The person is being detained as a result of the person's arrest for an offense specified in section 1023, subsection 4, paragraph B-1; [2013, c. 478, §2 (NEW).]

B. Preconviction bail has not been set by a justice or judge; [2013, c. 478, §2 (NEW).]

C. The person is notified, in writing or otherwise, by the county jail staff not to make direct or indirect contact with the specifically identified alleged victim of the offense for which the person is being detained; [2013, c. 478, §2 (NEW).]

D. The alleged victim is a family or household member of the person; and [2013, c. 478, §2 (NEW).]

E. After the notification specified in paragraph C, the person intentionally or knowingly makes direct or indirect contact with the specifically identified alleged victim. [2013, c. 478, §2 (NEW).]

As used in this subsection, "family or household member" has the same meaning as in Title 19-A, section 4002, subsection 4.

[ 2013, c. 478, §2 (NEW) .]

2. Penalty. Violation of this section is a Class D crime.

[ 2013, c. 478, §2 (NEW) .]

SECTION HISTORY

2013, c. 478, §2 (NEW).






Article 2: REVOCATION OF PRECONVICTION BAIL

15 §1095. Proceedings for revocation of preconviction bail

1. In general. The attorney for the State, or the court on its own motion, may move for the revocation of a defendant's preconviction bail based upon probable cause to believe that the defendant has failed to appear as required, has violated a condition of preconviction bail or has been charged with a crime allegedly committed while released on preconviction bail. The motion must set forth the essential facts underlying the alleged violation. If the defendant has not already been arrested pursuant to subsection 2, the clerk of the court shall issue, upon the request of the attorney for the State or by direction of the court, a warrant for the defendant's arrest or, in lieu of a warrant if so directed, a summons ordering the defendant to appear for a court hearing on the alleged violation. The summons must include the signature of the attorney for the State or the court, the time and place of the alleged violation and the time, place and date the person is to appear in court. If the defendant can not be located with due diligence, a hearing on the motion for revocation must be heard in the defendant's absence.

[ 1995, c. 356, §19 (NEW) .]

2. Arrest. Prior to the filing of a motion to revoke a defendant's preconviction bail under subsection 1, a law enforcement officer when requested by the attorney for the State may arrest with a warrant, or without a warrant pursuant to Title 17-A, section 15, any defendant who the law enforcement officer has probable cause to believe has failed to appear as required, has violated a condition of preconviction bail or has been charged with a crime allegedly committed while released on preconviction bail. A defendant under arrest pursuant to this section must be brought before any judge or justice of the appropriate court. The judge or justice shall determine without hearing whether the existing preconviction bail order should be modified or whether the defendant should be committed without bail pending the bail revocation hearing. If either the underlying crime or the new criminal conduct alleged is an offense specified in section 1023, subsection 4, paragraph B-1, the judge or justice shall order that the defendant be committed without bail pending the bail revocation hearing, unless the judge or justice makes findings on the record that there are conditions of release that will reasonably ensure that the defendant will not commit new crimes while out on bail, that will reasonably ensure the defendant's appearance at the time and place required and that will ensure the integrity of the judicial process and the safety of others in the community pending the bail revocation hearing. A copy of the motion for revocation must be furnished to the defendant prior to the hearing on the alleged violation, unless the hearing must be conducted in the absence of the defendant.

[ 2011, c. 640, Pt. A, §3 (AMD) .]

SECTION HISTORY

1995, c. 356, §19 (NEW). 1997, c. 543, §22 (AMD). 2011, c. 341, §4 (AMD). 2011, c. 640, Pt. A, §3 (AMD).



15 §1096. Grounds for revocation of preconviction bail

A preconviction bail order of a bail commissioner may be revoked by any judge or justice, and a preconviction bail order of a judge or justice may be revoked by any judge or justice of the same court, upon a determination made after notice and opportunity for hearing that: [2005, c. 449, §3 (AMD).]

1. Probable cause. Probable cause exists to believe that the defendant has committed a new crime following the setting of preconviction bail; or

[ 1995, c. 356, §19 (NEW) .]

2. Clear and convincing evidence. Clear and convincing evidence exists that the defendant has failed to appear as required or has violated any other condition of the preconviction bail.

[ 1995, c. 356, §19 (NEW) .]

SECTION HISTORY

1995, c. 356, §19 (NEW). 2005, c. 449, §3 (AMD).



15 §1097. Disposition after revocation of preconviction bail

1. New criminal conduct. If the judge or justice finds that there are conditions of release that will reasonably ensure that the defendant will not continue to commit new crimes while out on bail, the judge or justice shall issue an order under section 1026. If the judicial finding is otherwise, the judge or justice shall issue an order denying bail.

[ 1997, c. 543, §23 (RPR) .]

2. Appearance of the defendant; ensuring the integrity of the judicial process; ensuring the safety of others in the community. If the judge or justice finds that there are conditions of release that will reasonably ensure the defendant's appearance at the time and place required and ensure the integrity of the judicial process and the safety of others in the community, the judge or justice shall issue an order under section 1026. If the judicial finding is otherwise, the judge or justice shall issue an order denying bail.

[ 2007, c. 374, §13 (AMD) .]

2-A. Crimes involving domestic violence. If the underlying crime is an offense specified in section 1023, subsection 4, paragraph B-1 and the new conduct found by the court pursuant to section 1096 involves new allegations of domestic violence or contact with a victim or witness in the underlying case, the judge or justice shall issue an order denying bail, unless the judge or justice makes the findings on the record required by both subsections 1 and 2. The judge or justice shall issue an order denying bail if there has been a previous revocation of preconviction bail pursuant to section 1096.

[ 2011, c. 640, Pt. A, §4 (NEW) .]

3. Appeal. A defendant in custody as a result of an order issued under this section by the District Court may appeal to the Superior Court and a defendant in custody as a result of an order issued under this section by the Superior Court may appeal to a single Justice of the Supreme Judicial Court. The appeal must be in accordance with the procedures set forth in section 1028, as far as applicable, except that the review is limited to a review of the record to determine whether the order was rationally supported by the evidence. The determination by the court or single justice is final and no further relief is available.

[ 1999, c. 731, Pt. ZZZ, §13 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

4. No new bail consideration when bail has been revoked and denied in District Court. When a District Court judge has, after revocation, ordered the defendant held without bail, the defendant is not entitled to have bail set when charges are brought by indictment for the same underlying conduct. If the defendant has not previously appealed the District Court bail revocation, the Superior Court may, upon request of the defendant, entertain the appeal at the defendant's arraignment.

[ 1995, c. 356, §19 (NEW) .]

SECTION HISTORY

1995, c. 356, §19 (NEW). 1997, c. 543, §23 (AMD). 1999, c. 731, §ZZZ13 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2007, c. 374, §13 (AMD). 2011, c. 640, Pt. A, §4 (AMD).






Article 3: REVOCATION OF POST-CONVICTION BAIL

15 §1098. Proceedings for revocation of post-conviction bail

1. In general. The attorney for the State, or the court on its own motion, may move for the revocation of a defendant's post-conviction bail based upon probable cause to believe that the defendant has failed to appear as required, has violated a condition of post-conviction bail or has been charged with a crime allegedly committed while released on post-conviction bail. The motion must set forth the essential facts underlying the alleged violation. If the defendant has not already been arrested pursuant to subsection 2, the clerk of the court shall issue, upon the request of the attorney for the State or by the direction of the court, a warrant for the defendant's arrest or, in lieu of a warrant if so directed, a summons ordering the defendant to appear for a court hearing on the alleged violation. The summons must include the signature of the attorney for the State or the court, the time and place of the alleged violation and the time, place and date the person is to appear in court. If the defendant can not be located with due diligence, a hearing on the motion for revocation must be heard in the defendant's absence.

[ 1995, c. 356, §19 (NEW) .]

2. Arrest. Prior to the filing of a motion to revoke a defendant's post-conviction bail under subsection 1, a law enforcement officer when requested by the attorney for the State, may arrest with a warrant, or without a warrant pursuant to Title 17-A, section 15, any defendant who the law enforcement officer has probable cause to believe has failed to appear as required, violated a condition of post-conviction bail or been charged with a crime allegedly committed while released on post-conviction bail. A defendant under arrest pursuant to this section must be brought before a judge or justice of the appropriate court. The judge or justice shall determine without hearing whether the existing post-conviction bail order should be modified or the defendant should be committed without bail pending the bail revocation hearing. A copy of the motion for revocation must be furnished to the defendant prior to the hearing on the alleged violation, unless the hearing must be conducted in the absence of the defendant.

[ 2011, c. 341, §5 (AMD) .]

SECTION HISTORY

1995, c. 356, §19 (NEW). 2011, c. 341, §5 (AMD).



15 §1099. Grounds for revocation of post-conviction bail

An order of post-conviction bail entered by a judge or justice may be revoked by the judge or justice or, if that judge or justice is not available, by another judge or justice of the same court, upon determination made after notice and opportunity for hearing that: [1995, c. 356, §19 (NEW).]

1. Crime charged. The defendant has in fact been charged with a crime allegedly committed after post-conviction bail was set;

[ 1995, c. 356, §19 (NEW) .]

2. Failure to appear. The defendant has failed to appear as required or has violated a condition of post-conviction bail as demonstrated by a preponderance of the evidence; or

[ 1995, c. 356, §19 (NEW) .]

3. Appeal for purposes of delay. The defendant's appeal has been taken for the purpose of delay as demonstrated by a preponderance of the evidence.

[ 1995, c. 356, §19 (NEW) .]

SECTION HISTORY

1995, c. 356, §19 (NEW).



15 §1099-A. Disposition after revocation of post-conviction bail

1. Held without bail. The judge or justice shall order the defendant held without bail unless the judge or justice finds that under the facts of the case it would be unreasonable to do so, in which event the judge or justice shall issue an order under section 1051.

[ 1995, c. 356, §19 (NEW) .]

2. Appeal. A defendant in custody as a result of an order issued under this section may appeal to a single Justice of the Supreme Judicial Court who shall review the revocation pursuant to the procedures set forth in section 1051, subsection 5. The determination by the single justice is final and no further relief is available.

[ 1999, c. 731, Pt. ZZZ, §14 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1995, c. 356, §19 (NEW). 1999, c. 731, §ZZZ14 (AMD). 1999, c. 731, §ZZZ42 (AFF).









Subchapter 6: MISCELLANEOUS

15 §1101. Forms and rules

The Supreme Judicial Court shall develop forms and adopt such rules as may be necessary to implement this chapter. [1987, c. 758, §20 (NEW).]

SECTION HISTORY

1987, c. 758, §20 (NEW).



15 §1102. Detention of juveniles charged as adults (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 758, §20 (NEW). 1995, c. 65, §A44 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2001, c. 667, §A31 (AMD). 2003, c. 180, §1 (RP).



15 §1103. Summary contempt proceeding involving a punitive sanction

The setting of bail for an alleged contemnor in a summary contempt proceeding involving a punitive sanction under the Maine Rules of Civil Procedure, Rule 66, including any appeal under section 2115-B, is a matter wholly within the discretion of the court. Subchapters 4 and 5 apply. [2007, c. 552, §2 (AMD).]

SECTION HISTORY

1997, c. 317, §A2 (NEW). 2007, c. 552, §2 (AMD).



15 §1104. Material witness; arrest and bail

If it appears by affidavit that the testimony of a person is material in any criminal proceeding and if it is shown that it may become impracticable to secure the presence of that person by subpoena, the court may order the arrest of that person and may require that person to give bail for that person's appearance as a witness, utilizing the same standards for release as for a defendant preconviction bailable as of right under subchapter II. Subchapters IV and V also apply. [1997, c. 317, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 317, §A2 (NEW).



15 §1105. Alcohol and drug treatment program

As a condition of post-conviction release, the court may impose the condition of participation in an alcohol and drug treatment program for a period not to exceed 24 months pursuant to Title 4, chapter 8. Upon request of the Department of Corrections, the court may require the defendant to pay a substance abuse testing fee as a requirement of participation in the alcohol or drug treatment program. If at any time the court finds probable cause that a defendant released with a condition of participation in an alcohol and drug treatment program has intentionally or knowingly violated any requirement of the defendant's participation in the alcohol or drug treatment program, the court may suspend the order of bail for a period of up to 7 days for any such violation. The defendant must be given an opportunity to personally address the court prior to the suspension of an order of bail under this section. A period of suspension of bail is a period of detention under Title 17-A, section 1253, subsection 2. This section does not restrict the ability of the court to take actions other than suspension of the order of bail for the violation of a condition of participation in an alcohol and drug treatment program or the ability of the court to entertain a motion to revoke bail under section 1098 and enter any dispositional order allowed under section 1099-A. If the court orders participation in a drug and alcohol treatment program under this section, upon sentencing the court shall consider whether there has been compliance with the program. [2003, c. 205, §2 (AMD).]

SECTION HISTORY

2001, c. 318, §1 (NEW). 2003, c. 205, §2 (AMD).









Chapter 107: CUSTODY AND EXAMINATION OF SEXUALLY EXPLICIT MATERIAL

15 §1121. Limitations on examination of sexually explicit material

1. Sexually explicit material. For purposes of this section, "sexually explicit material" means the property or material described in Title 17-A, chapter 12.

[ 2011, c. 39, §1 (NEW) .]

2. Custody of sexually explicit material. Sexually explicit material subject to a criminal investigation or proceeding must remain in the care, custody and control of the attorney for the State or the court. Notwithstanding provisions of the Maine Rules of Criminal Procedure, Rule 16 to the contrary, in any criminal proceeding the attorney for the State may not release to the defendant a copy, photograph, duplicate or any other reproduction of any sexually explicit material, as long as the attorney for the State makes the sexually explicit material reasonably available to the defendant.

[ 2011, c. 39, §1 (NEW) .]

3. Reasonably available. For purposes of this section, sexually explicit material is determined to be reasonably available to the defendant if the attorney for the State provides ample opportunity for inspection, viewing and examination of the sexually explicit material at a location within the control of the attorney for the State by the defendant, the defendant's attorney, the defendant's attorney's agent or any person whom the defendant may seek to qualify to furnish expert testimony at trial.

[ 2011, c. 39, §1 (NEW) .]

SECTION HISTORY

2011, c. 39, §1 (NEW).









Part 3: TRIALS

Chapter 201: GENERAL PROVISIONS

15 §1201. Power of court unaffected by existence or expiration of term

The existence or expiration of a term of court in no way affects the power of a court to act in a criminal proceeding. [1965, c. 356, §43 (RPR).]

SECTION HISTORY

1965, c. 356, §43 (RPR).



15 §1202. Postponement or continuance

The trial of any criminal case, except for a crime punishable by imprisonment for life, may be postponed by the court to a future day of the same term, or the jury may be discharged therefrom and the case continued, if justice will thereby be promoted.



15 §1203. Trial to proceed when dilatory pleas overruled (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §44 (RP).



15 §1204. Respondent present at felony trial; otherwise excused (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §44 (RP).



15 §1205. Certain out-of-court statements made by minors or persons with developmental disabilities describing sexual contact

A hearsay statement made by a person under the age of 16 years or a person with a developmental disability as defined in Title 5, section 19503, subsection 3, describing any incident involving a sexual act or sexual contact performed with or on the minor or person by another, may not be excluded as evidence in criminal proceedings in courts of this State if: [2005, c. 557, §1 (AMD).]

1. Mental or physical well-being of a person. On motion of the attorney for the State and at an in camera hearing, the court finds that the mental or physical well-being of that person will more likely than not be harmed if that person were to testify in open court; and

[ 1985, c. 495, §1 (RPR) .]

2. Examination and cross-examination. Pursuant to order of court made on such a motion, the statement is made under oath, subject to all of the rights of confrontation secured to an accused by the Constitution of Maine or the United States Constitution and the statement has been recorded by any means approved by the court, and is made in the presence of a judge or justice.

[ 1985, c. 495, §1 (RPR) .]

SECTION HISTORY

1983, c. 411, (NEW). 1985, c. 495, §1 (AMD). 1987, c. 564, (AMD). 1989, c. 401, §B1 (AMD). 2005, c. 557, §1 (AMD).






Chapter 203: JURIES

15 §1251. List of grand jurors

Prior to the commencement of each term of the court to which grand jurors are returned, in any county, the clerk of the court shall make out from the returns on the venires an alphabetical list of such jurors.



15 §1252. Oaths

When the grand jury is to be impaneled, the clerk shall call the first 2 persons named on the list and administer the following oath to them: "You, as grand jurors of this County of .........., solemnly swear that you will diligently inquire and true presentment make of all matters and things given you in charge. The state's counsel, your fellows' and your own, you shall keep secret. You shall present no man for envy, hatred or malice; nor leave any man unpresented for love, fear, favor, affection or hope of reward; but you shall present things truly as they come to your knowledge, according to the best of your understanding. So help you God." The other jurors shall then be called, in such divisions as the court orders and the following oath shall be administered to them: "The same oath which your fellows have taken on their part, you and each of you on your part shall well and truly observe and keep. So help you God."



15 §1253. Affirmations

When any person returned as grand juror is conscientiously scrupulous of taking an oath, he may make affirmation, substituting the word "affirm" instead of "swear" and the words "This you do under the pains and penalties of perjury" instead of "So help you God."



15 §1254. Juror's oath or affirmation in cases punishable by imprisonment

The following oath shall be administered to jurors in criminal cases: "You swear, that in all causes committed to you, you will give a true verdict therein, according to the law and evidence given you. So help you God." Any juror, conscientiously scrupulous of taking an oath, may affirm in the mode described in section 1253. [1979, c. 541, Pt. B, §21 (AMD).]

SECTION HISTORY

1977, c. 114, §27 (RPR). 1979, c. 541, §B21 (AMD).



15 §1255. Foreman (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §45 (RP).



15 §1255-A. Grand jury territorial authority to indict for crimes

1. General rule. Grand jury territorial authority to indict for crimes coming within the jurisdiction of the Superior Court must be exercised by the grand jury serving the county where the crime was committed.

[ 2007, c. 526, §1 (NEW) .]

2. Exceptions. The following are exceptions to subsection 1.

A. If the Chief Justice of the Supreme Judicial Court creates judicial regions for venue purposes pursuant to Title 4, section 19, each grand jury in a multicounty judicial region may share authority to indict for crimes committed in that judicial region. [2007, c. 526, §1 (NEW).]

B. Grand jury territorial authority to indict for crimes may also be exercised as otherwise provided by law. [2007, c. 526, §1 (NEW).]

[ 2007, c. 526, §1 (NEW) .]

3. Administration. The Supreme Judicial Court shall establish by rule or administrative order how and to what extent the shared authority of each grand jury in a multicounty judicial region to indict under subsection 2 may be exercised.

[ 2007, c. 526, §1 (NEW) .]

SECTION HISTORY

2007, c. 526, §1 (NEW).



15 §1256. Grand jury to present all crimes

Grand juries shall present all crimes for which by law they are given territorial authority to indict, and may appoint one of their number to take minutes of their proceedings to be delivered to the attorney, if the jury so directs. When they are dismissed before the court adjourns, they may be summoned again, on any special occasion, at such time as the court directs. Evidence may be offered to the grand jury by the Attorney General, the district attorney, the assistant district attorney and, at the discretion of the presiding justice, by such other persons as said presiding justice may permit. [2007, c. 526, §2 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD). 2007, c. 526, §2 (AMD).



15 §1257. Disclosures improper (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §46 (RP).



15 §1258. Juries for criminal offenses; challenges

When a person charged with a criminal offense, who has not waived his right to trial by jury, is put upon his trial, the clerk, under the direction of the court, shall place the names of all the traverse jurors summoned and in attendance in a box upon separate tickets, and the names, after being mixed, shall be drawn from the box by the clerk, one at a time. The Supreme Judicial Court shall by rule provide the manner of exercising all challenges, and the number and order of peremptory challenges. [1965, c. 482, §1 (AMD).]

Whenever by reason of the prospective length of a criminal trial the court in its discretion shall deem it advisable, it may direct that jurors in addition to the regular panel be called and impanelled to sit as alternate jurors. Such alternate jurors in the order in which they are called shall replace jurors who, prior to the time the jury retires to consider its verdict, become unable or disqualified to perform their duties. Such alternate jurors shall be drawn in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges, shall take the same oath and shall have the same functions, powers, facilities and privileges and be subject to the same obligations and penalties as jurors on the regular panel. An alternate juror who does not replace a juror on the regular panel shall be discharged when the jury retires to consider its verdict. The Supreme Judicial Court shall by rule provide the number of alternate jurors, the manner of exercising all challenges to alternate jurors, and the order and number of peremptory challenges to alternate jurors. [1965, c. 356, §47 (RPR).]

SECTION HISTORY

1965, c. 356, §47 (RPR). 1965, c. 482, §1 (AMD).



15 §1258-A. Voir dire

Any rule of court or statute to the contrary notwithstanding, the court shall permit voir dire examination to be conducted by the parties or their attorneys under its direction. [1965, c. 482, §2 (NEW).]

SECTION HISTORY

1965, c. 482, §2 (NEW).



15 §1259. Challenges for cause

Challenges for cause shall be allowed to the prosecuting officer and the accused as in civil cases, but no member of a grand jury finding an indictment shall sit on the trial thereof, if challenged therefor by the accused. [1965, c. 356, §48 (RPR).]

SECTION HISTORY

1965, c. 356, §48 (RPR).



15 §1260. View by jury

The court may order a view by any jury in a criminal case.






Chapter 205: WITNESSES

Subchapter 1: GENERAL PROVISIONS

15 §1311. Recognizance of witnesses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §49 (RP).



15 §1312. No fees to state witnesses

No costs shall be taxed for witnesses before the grand jury in a case where no bill is found nor in complaints against towns for defect of road, unless they were admitted to bail so to attend or were subpoenaed by order of the grand jury or at the request of the prosecuting officer; nor is it necessary to tender fees to witnesses subpoenaed in behalf of the State. [1965, c. 356, §50 (AMD).]

SECTION HISTORY

1965, c. 356, §50 (AMD).



15 §1313. Punishment of state witness for nonattendance

Whoever, having been subpoenaed as a witness in behalf of the State before any court or grand jury, without reasonable cause fails to appear at the time and place designated in the subpoena, if he is not punished therefor as for contempt, is guilty of a Class E crime. [1979, c. 663, §105 (AMD).]

SECTION HISTORY

1965, c. 356, §51 (AMD). 1979, c. 663, §105 (AMD).



15 §1314. No witness fees until 2nd or 3rd day in continued cases

No fees in criminal cases continued after the first term shall be allowed to witnesses on the part of the State until the 2nd day of the term in Hancock, Oxford, Franklin, Piscataquis and Aroostook; nor until the 3rd day in any other county, unless they were summoned at an earlier day. In all criminal cases, previous to the determination thereof, the court may allow such costs for justices, officers, aids, jurors and witnesses, as are provided by law, to be paid from the county treasury; but no court or judge shall allow any charge for aid or other expenses of the officer in serving a warrant, except his stated fees for service and travel unless, on his examination upon oath or on other evidence, they find such additional charges reasonable.



15 §1314-A. Compelling evidence in criminal or juvenile proceedings; immunity

In any criminal proceeding before a court or grand jury, or in any juvenile proceeding before a court, if a person refuses to answer questions or produce evidence of any kind on the ground that the person may be incriminated thereby, and if the attorney for the State, in writing and with the written approval of the Attorney General or, in the event the prosecution is being conducted by the office of the district attorney, the written approval of either the Attorney General or the district attorney for that district, requests the court to order that person to answer the questions or produce the evidence, and the court after notice to the witness and hearing orders, unless the court finds to do so would be clearly contrary to the public interest, that person shall comply with the order. After complying, and if, but for this section, that person would have had the right to withhold the answers given or the evidence produced by that person, that person may not be prosecuted or subjected to penalty, forfeiture or adjudication for or on account of any transaction, matter or thing concerning which, in accordance with the order, that person gave answer or produced evidence. Failure to answer questions or produce evidence as ordered by the court following notice and hearing constitutes contempt of court. The person may nevertheless be prosecuted or subjected to penalty, forfeiture or adjudication for any perjury, false swearing or contempt committed in answering, or failing to answer, or in producing or failing to produce evidence, in accordance with the order. [2003, c. 162, §1 (AMD).]

SECTION HISTORY

1967, c. 526, (NEW). 1985, c. 386, §1 (AMD). 2003, c. 162, §1 (AMD).



15 §1315. Self-incrimination; failure to testify; husband or wife as witness

In all criminal trials, the accused shall, at his own request but not otherwise, be a competent witness. He shall not be compelled to testify on cross-examination to facts that would convict, or furnish evidence to convict him of any other crime than that for which he is on trial. The fact that he does not testify in his own behalf shall not be taken as evidence of his guilt. The husband or wife of the accused is a competent witness except in regard to marital communications. [1969, c. 333, (AMD).]

SECTION HISTORY

1969, c. 333, (AMD).



15 §1316. Depositions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §52 (RP).



15 §1317. List of witnesses

The Attorney General, district attorney or foreperson of the grand jury shall swear or affirm, in presence of the jury, all witnesses who are to testify before them, and a list thereof, stating the cases in which they testify, must be returned into the court by the foreperson before the jury is discharged and filed and entered on record by the clerk. The clerk may not make such list public until the criminal cases at such terms have been tried or otherwise disposed of. [2003, c. 299, §3 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD). 2003, c. 299, §3 (AMD).



15 §1318. Prosecuting attorneys

For purposes of this chapter, the term "prosecuting attorney" means: [1979, c. 663, §106 (AMD).]

1. Attorney General. "Attorney General" where a criminal prosecution is brought by the Attorney General; and

[ 1975, c. 775, §1 (NEW) .]

2. District Attorney. "District Attorney" where a criminal prosecution is brought by a District Attorney.

[ 1975, c. 775, §1 (NEW) .]

SECTION HISTORY

1975, c. 775, §1 (NEW). 1979, c. 663, §106 (AMD).



15 §1319. Authorization of payments by a prosecuting attorney

For purposes of this chapter, when a prosecuting attorney is permitted to authorize payment of fees or expenses incurred on behalf of the State in a criminal prosecution, payment of those fees and expenses must be made by the proper authorities to the persons, municipalities or agencies to whom the payment is authorized upon certification to those authorities by the prosecuting attorney or the prosecuting attorney's designee that the payment is reasonable and necessary to the prosecution of a given criminal case. Payment may be made from the Extradition and Prosecution Expenses Account established in section 224-A. [2013, c. 566, §4 (AMD).]

SECTION HISTORY

1975, c. 775, §1 (NEW). 2013, c. 566, §4 (AMD).



15 §1320. Authorization of payment of witness fees of state witnesses in criminal prosecutions

In all criminal prosecutions in the Superior Court, payment of witness fees for state witnesses, fees and expenses payable on account of the services of police officers as witnesses and as complainants, and fees and expenses payable on account of the services of police officers in serving criminal process shall be made upon authorization by the prosecuting attorney or his designee. The amount of the fees and expenses shall be determined in accordance with these statutes. [1975, c. 775, §1 (NEW).]

1. Payments. Payments made under this section must be made first from the Extradition and Prosecution Expenses Account established in section 224-A and, if there are insufficient funds in that account, next from the county treasury upon authorization of the prosecuting attorney, unless otherwise expressly directed by law. Payments from the county treasury must be made from the sums set aside in the county budget for the payments on account of Superior Court criminal proceedings.

[ 2013, c. 566, §5 (AMD) .]

2. Expenditures. In fixing the amount of direct expenditures by the counties in calendar year 1975 for the support of the Superior Court pursuant to Title 4, section 118, the Treasurer of State shall not consider sums expended in criminal prosecutions in the Superior Court on account of witness fees for state witnesses, fees and expenses payable on account of the services of police officers as witnesses and as complainants, and fees and expenses payable on account of the services of police officers in serving criminal process.

[ 1975, c. 775, §1 (NEW) .]

SECTION HISTORY

1975, c. 775, §1 (NEW). 1977, c. 63, (AMD). 2013, c. 566, §5 (AMD).






Subchapter 2: COSTS AND FEES

15 §1361. Summons to witnesses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §53 (RP).



15 §1362. Costs and fees for complainants

No costs shall be allowed by such judge to complainants in any capacity; but this shall not prevent the allowance of their fees as officers to police officers and constables or for their municipalities when such police officers or constables are paid a salary or are paid upon a per diem basis by such municipalities and such officers or constables complain under authority of their municipalities or it is made their duty to do so. No witness shall be allowed in a criminal case for more than one travel, or for travel and attendance in more than one case at the same time before any judicial tribunal.



15 §1363. Limitation of costs and fees in criminal cases

No complainant or witness shall be allowed fees, travel and attendance in a criminal case for more than one complaint on any one day when there are other complaints against the same respondent arising out of the same transaction before any judicial tribunal.






Subchapter 3: OUT-OF-STATE WITNESSES

15 §1411. Short title

This subchapter may be cited as "Uniform Act to Secure the Attendance of Witnesses from without a State in Criminal Proceedings."



15 §1412. Definitions

As used in this subchapter, the following words shall have the following meanings:

1. State. "State" shall include any territory of the United States and District of Columbia.

2. Summons. "Summons" shall include a subpoena, order or other notice requiring the appearance of a witness.

3. Witness. "Witness" shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.



15 §1413. Summons to testify in another state

If a judge of a court of record in any state, which by its laws has made provision for commanding persons within that state to attend and testify in this State, certifies under the seal of such court that there is a criminal prosecution pending in such court or that a grand jury investigation has commenced or is about to commence, that a person being within this State is a material witness in such prosecution or grand jury investigation and that his presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing and shall make an order directing the witness to appear at a time and place certain for the hearing.

If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, and of any other state through which the witness may be required to pass by ordinary course of travel, will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for said hearing. The judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state.

If the witness, who is summoned as provided, after being paid or tendered by some properly authorized person the sum of 10¢ a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and $5 for each day that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State.



15 §1414. Summons to testify in this State

If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence in this State, is a material witness in a prosecution pending in a court of record in this State or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. Said certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this State to assure his attendance in this State. This certificate shall be presented to a judge of a court of record within whose territorial jurisdiction the witness is found.

If the witness is summoned to attend and testify in this State, he shall be tendered the sum of 10¢ a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and $15 for each day that he is required to travel and attend as a witness. In addition, such witness, upon submission of proper vouchers to the court, may be allowed reasonable allowance for meals and lodging at the discretion of the presiding justice. A witness who has appeared in accordance with the summons shall not be required to remain within this State a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this State, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State.



15 §1415. Exemption from arrest and service of process

If a person comes into this State in obedience to a summons directing him to attend and testify in this State he shall not while in this State pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this State under the summons.

If a person passes through this State while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he shall not while so passing through this State be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this State under the summons.






Subchapter 4: PRISONERS AS WITNESSES

15 §1461. Definitions

As used in this subchapter: [1967, c. 317, (NEW).]

1. Penal institutions. "Penal institutions" includes a jail, prison, penitentiary, house of correction or other place of penal detention.

[ 1967, c. 317, (NEW) .]

2. State. "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory of the United States.

[ 1967, c. 317, (NEW) .]

3. Witness. "Witness" means a person who is confined in a penal institution in any state and whose testimony is desired in another state in any criminal proceeding or investigation by a grand jury or in any criminal action before a court.

[ 1967, c. 317, (NEW) .]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1462. Summons to testify in another state

A judge of the state court of record in another state, which by its laws has made provision for commanding persons confined in penal institutions within that state to attend and testify in this State, may certify that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court, that a person who is confined in a penal institution in this State may be a material witness in the proceeding, investigation or action, and that his presence will be required during a specified time. Upon presentation of the certificate to any judge having jurisdiction over the person confined, and upon notice to the Attorney General, the judge in this State shall fix a time and place for a hearing and shall make an order directed to the person having custody of the prisoner requiring that the prisoner be produced before him at the hearing. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1463. Court order

If at the hearing the judge determines that the witness may be material and necessary, that his attending and testifying are not adverse to the interests of this State or to the health or legal rights of the witness, that the laws of the state in which he is requested to testify will give him protection from arrest and the service of civil and criminal process because of any act committed prior to his arrival in the state under the order, and that as a practical matter the possibility is negligible that the witness may be subject to arrest or to the service of civil or criminal process in any state through which he will be required to pass, the judge shall issue an order, with a copy of the certificate attached, directing the witness to attend and testify, directing the person having custody of the witness to produce him, in the court where the criminal action is pending, or where the grand jury investigation is pending, at a time and place specified in the order, and prescribing such conditions as the judge shall determine. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1464. Terms and conditions

The order to the witness and to the person having custody of the witness shall provide for the return of the witness at the conclusion of his testimony, proper safeguards on his custody, and proper financial reimbursement or prepayment by the requesting jurisdiction for all expenses incurred in the production and return of the witness, and may prescribe such other conditions as the judge thinks proper or necessary. The order shall not become effective until the judge of the state requesting the witness enters an order directing compliance with the conditions prescribed. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1465. Exceptions

This subchapter does not apply to any person in this State confined as mentally ill. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1466. Summon to testify in this State

If a person confined in a penal institution in any other state may be a material witness in a criminal action pending in a court of record or in a grand jury investigation in this State, a judge of the court may certify that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court, that a person who is confined in a penal institution in the other state may be a material witness in the proceeding, investigation or action, and that his presence will be required during a specified time. The certificate shall be presented to a judge of a court of record in the other state having jurisdiction over the prisoner confined, and a notice shall be given to the attorney general of the state in which the prisoner is confined. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1467. Compliance

The judge of the court in this State may enter an order directing compliance with the terms and conditions prescribed by the judge of the state in which the witness is confined. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1468. Exemption from arrest and service of process

If a witness from another state comes into or passes through this State under an order directing him to attend and testify in this or another state, he shall not while in this State pursuant to the order be subject to arrest or the service of process, civil or criminal, because of any act committed prior to his arrival in this State under the order. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1469. Uniformity of interpretation

This subchapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1470. Short title

This subchapter may be cited as the "Uniform Rendition of Prisoners as Witnesses in Criminal Proceedings Act." [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1471. Severability clause

If any provision of this subchapter or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the subchapter which can be given effect without the invalid provision or application, and to this end the provisions of this subchapter are severable. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).












Part 4: JUDGMENT AND PROCEEDINGS

Chapter 301: SENTENCES

Subchapter 1: GENERAL PROVISIONS

15 §1701. Effect of bail following conviction and commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §54 (RPR). 1983, c. 333, (RP).



15 §1701-A. Credit for confinement prior to sentencing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 144, (NEW). 1975, c. 499, §2 (RP).



15 §1701-B. Post-conviction bail (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 743, (NEW). 1987, c. 758, §21 (RP).



15 §1702. No punishment until conviction; costs

1. No punishment before conviction. A person may not be punished for an offense until convicted of that offense in a court having jurisdiction over the person and case.

[ 2003, c. 182, §1 (NEW) .]

2. Costs included in sentence. If a person is convicted and the court imposes a fine, the court:

A. May sentence the defendant to pay the costs of prosecution; [2003, c. 182, §1 (NEW).]

B. May sentence the defendant to pay, as restitution, the costs of drug tests, other than tests under Title 29-A, administered to the defendant by a law enforcement officer or medical personnel at the request of a law enforcement officer. The court shall transfer all amounts paid by a defendant under this paragraph to the municipal, county or state agency that incurred the costs; and [2003, c. 182, §1 (NEW).]

C. Shall, if the case is prosecuted in District Court, sentence the defendant to pay a fine sufficient to cover the costs as provided in Title 4, section 173. This paragraph does not apply to defendants prosecuted for violations of Title 26, chapter 7, subchapter 1-B or for violations of Title 28-A, sections 2078 and 2223. [2003, c. 182, §1 (NEW).]

[ 2003, c. 182, §1 (NEW) .]

SECTION HISTORY

1965, c. 356, §55 (AMD). 1975, c. 499, §3 (AMD). 1987, c. 45, §B2 (AMD). 1987, c. 737, §§C29,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 2003, c. 182, §1 (RPR).



15 §1702-A. Fingerprints required on certain sentences (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 398, (NEW). 1975, c. 668, (RP).



15 §1703. State Prison sentence; imprisonment for misdemeanor (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §1704. Commitment in county where convicted

Any person sentenced by the District Court to a term of imprisonment in a jail, not exceeding 4 months, shall be committed to the jail in the county in which such person is convicted, provided such county has a suitable jail, otherwise such commitment may be to any jail in the State.



15 §1705. Expenses of prisoners from other counties

If a person commits a crime in one county of the State and is sentenced to a term of imprisonment in a jail in a different county, the county in which the crime was committed shall pay to the other county such sum as may be agreed upon by the county commissioners of the counties for the costs of care and custody, deducting the amount received for labor. If the commissioners do not agree upon the amount to be paid, representation of the facts may be made to the Superior Court or any justice of the Superior Court, and the amount shall be determined by the court or justice, either in term time or vacation. [1985, c. 242, (RPR).]

SECTION HISTORY

1985, c. 242, (RPR).



15 §1706. Sureties to keep peace for misdemeanor

In addition to the punishment prescribed by law, the court may require any person convicted of an offense not punishable by imprisonment in the State Prison to recognize to the State, with sufficient sureties, in a reasonable sum, to keep the peace and be of good behavior for a term not exceeding 2 years, and to stand committed until he so recognizes.



15 §1707. Record to designated facility

Whenever a person is convicted of a crime and sentenced to a term of imprisonment which is to be served in the custody of the Department of Corrections, the clerk of the court shall make and forward to the head of the correctional facility designated as the initial place of confinement by the Commissioner of Corrections pursuant to Title 17-A, section 1258, a record containing copies of the docket entries and charging instrument, together with a statement of any fact or facts which the presiding justice may deem important or necessary for a full comprehension of the case. This record shall be delivered to the head of the designated correctional facility within 10 days of the date the prisoner is received at that facility. At the time a person, so sentenced, is delivered to the designated correctional facility, a copy of the judgment and commitment shall be given to the receiving officer at that facility. [1987, c. 616, (RPR).]

SECTION HISTORY

1977, c. 114, §28 (RPR). 1987, c. 616, (RPR).



15 §1708. Error in sentence (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §56 (RP).



15 §1709. Motion for new trial; newly discovered evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §56 (RP).



15 §1710. Transfer of persons under sentence to county jails for rehabilitative reasons (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 538, (NEW). 1975, c. 191, §1 (AMD). 1979, c. 541, §A140 (AMD). 1981, c. 493, §2 (AMD). 1989, c. 887, §1 (RPR). 1995, c. 368, §R1 (RP).






Subchapter 2: PENALTIES AND DURATION OF TERM

15 §1741. General penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP). 1975, c. 740, §2 (REEN). 1979, c. 663, §107 (RP).



15 §1742. Punishment when previous sentence to State Prison (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §1743. Maximum and minimum terms (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).






Subchapter 3: WORK-JAIL SENTENCES

15 §1791. Work-jail sentences

When the punishment provided by law may be imprisonment in the State Prison for 3 years or less, such punishment may be inflicted by the court, in its discretion, in any of the work-jails.



15 §1792. Alternative sentences to work-jails; authority of inspectors over incorrigible or dangerous convicts

When a convict is sentenced to imprisonment and labor in any of the work-jails, the court or judge may in addition sentence him to the other punishment provided by law for the same offense, with the condition that if such convict cannot be received at the work-jail to which he is sentenced, or if at any time before the expiration of said sentence, in the judgment of the inspectors of jails, he becomes incorrigible or unsafe, they may order that he suffer such alternative sentence or punishment. If said alternative sentence is to the State Prison, the sheriff of the county where such convict is imprisoned shall forthwith, upon receiving the order of said inspectors, cause said convict to be conveyed to the State Prison at the expense of the county where he was sentenced.



15 §1793. Sentence to any work-jail nearest county of offense; prison sentence includes labor

The Superior Court and the District Court, in the county where a work-jail is situated or in any county where there is no work-jail, may, subject to section 1704, sentence any person convicted of an offense punishable by imprisonment to any of the work-jails nearest or most convenient to the county where the offense is committed, and all sentences of imprisonment shall include labor. The keeper of such work-jail shall receive and detain such prisoner in the same manner as if committed by a court sitting in the county where such work-jail is situated. Any officer of any county qualified to serve criminal precepts in his county may serve any precept required by this section and section 1792, whether such service is performed in whole or in part in one or more counties, and processes shall be issued and directed accordingly.






Subchapter 4: EXECUTION OF SENTENCE

15 §1841. Clerk's minutes authority to execute sentence (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §57 (RP).



15 §1842. Sentence in default of payment of fine and costs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §1843. Removal to State Prison; clothing

When a convict is sentenced to confinement in the State Prison, the judgment of the court shall direct the sheriff of the county in which trial was had to cause such convict, without needless delay, to be removed from the county jail to the State Prison. All sheriffs and jail keepers shall strictly obey the directions of the judgment. The clerk, as soon as may be, shall deliver a certified copy of such judgment to the sheriff of the county, and he shall forthwith deliver it and the convict to said warden. The sheriff shall provide the convict with comfortable clothing in which to be removed to the State Prison. [1965, c. 356, §58 (AMD).]

SECTION HISTORY

1965, c. 356, §58 (AMD).









Chapter 303: FINES AND COSTS

Subchapter 1: GENERAL PROVISIONS

15 §1901. Respondent not to be sentenced to pay costs of court as such

The Superior Court shall not, in any criminal proceeding, sentence any respondent to pay costs of court as such, but may take costs into consideration and include in any fine imposed a sum adequate to cover all or any part of them without reference to such costs and without taxing them, provided the maximum fine for the particular offense is not exceeded. [1975, c. 775, §2 (RPR).]

SECTION HISTORY

1975, c. 775, §2 (RPR).



15 §1902. Fines, forfeitures and criminal costs paid to State

All fines, forfeitures and costs in criminal cases shall be paid into the State Treasury. [1975, c. 735, §15-A (RPR).]

SECTION HISTORY

1973, c. 567, §20 (AMD). 1975, c. 623, §§17-A (RPR). 1975, c. 735, §§15-A (RPR).



15 §1903. Fines and forfeitures recovered by indictment unless otherwise provided

All fines and forfeitures, imposed as punishment for offenses or for violations or neglects of statute duties may, when no other mode is expressly provided, be recovered by indictment. When no other appropriation is expressly made, they inure to the State. [1975, c. 623, §17-B (AMD).]

SECTION HISTORY

1975, c. 623, §17-B (AMD).



15 §1904. Inability to pay fine and costs; liberation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §10 (AMD). 1975, c. 499, §4 (RP).






Subchapter 2: CLERKS OF COURT

15 §1941. Duties of clerks as to certificates of fines

Clerks of court shall attest triplicate copies of certificates of all fees, fines and bail forfeitures imposed and accruing to the State at such intervals as the Chief Justice of the Supreme Judicial Court or his designee may direct, and deliver one of these copies to the State Auditor, to the Chief Justice or his designee and retain one in the clerk's office. [1977, c. 114, §29 (RPR).]

SECTION HISTORY

1975, c. 383, §15 (AMD). 1975, c. 408, §31 (RPR). 1975, c. 735, §16 (RPR). 1977, c. 114, §29 (RPR).



15 §1942. Duty of clerks to collect fines and costs or to issue process for collection

Each clerk of court, in default of payment to him of fines, forfeitures and bills of costs, shall issue warrants of distress, or such other process therefor as the court finds necessary to enforce the execution of any order, sentence or judgment in behalf of the State, deliver them to the sheriff, or to such constable as the district attorney directs, and enter of record the name of the officer and the time when they are delivered to him. [1973, c. 567, §20 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD).



15 §1943. Fines, costs and forfeitures in Superior Court

Every clerk of a Superior Court shall render under oath a detailed account of all fines, costs and forfeitures upon convictions and sentences before the court and shall pay them into the State Treasury on or before the 15th day of the month following the collection of such fines, costs and forfeitures. Any person who fails to make such payments into the State Treasury forfeits, in each instance, double the amount so neglected to be paid over, to be recovered by indictment for the persons entitled to such fines, costs and forfeitures, and in default of payment, that person is guilty of a Class E crime. [2015, c. 44, §5 (AMD).]

SECTION HISTORY

1975, c. 383, §16 (AMD). 1975, c. 408, §31 (RPR). 1979, c. 663, §108 (AMD). 2013, c. 16, §10 (REV). 2015, c. 44, §5 (AMD).






Subchapter 3: SHERIFFS AND OTHER OFFICERS

15 §1981. Payment over of fines and costs collected

Sheriffs, jailers and constables who by virtue of their office receive any fines or forfeitures, shall forthwith pay them to the Treasurer of State. [1977, c. 114, §30 (AMD).]

If any such officer neglects to pay over such fine or forfeiture for 30 days after the receipt thereof; or if he permits any person, sentenced to pay such fine or forfeiture and committed to his custody, to go at large without payment, unless by order of court, and does not within 30 days after the escape pay the amount thereof to the clerk of the court, he forfeits to the State double the amount. The Treasurer of State shall give notice of such neglect to the Attorney General, who shall sue therefor in a civil action in the name of such treasurer. [1977, c. 114, §31 (AMD).]

All such fines imposed by the District Court shall be paid over to the District Court.

SECTION HISTORY

1973, c. 567, §20 (AMD). 1975, c. 383, §17 (AMD). 1975, c. 408, §32 (AMD). 1975, c. 735, §17 (AMD). 1977, c. 114, §§30,31 (AMD).



15 §1982. Receipts for process for recovery of fines

Every sheriff or other officer to whom any process for the recovery of such fine, forfeiture or costs is committed by the clerk of courts shall, at the next session of the court in the same county, produce a receipt in full for the same or assign a satisfactory excuse for not so doing. In case of neglect, the court shall order a prosecution to be commenced therefor by the district attorney. [1973, c. 567, §20 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD).



15 §1983. Disposal of securities for fines and costs

Each sheriff, as often as every 3 months, shall deliver to the Treasurer of State all securities taken by him for fines and costs, on the liberation of poor convicts from prison pursuant to law. [1975, c. 408, §33 (AMD).]

All such securities taken for fines imposed by the District Court shall be paid over to the District Court.

SECTION HISTORY

1975, c. 383, §18 (AMD). 1975, c. 408, §33 (AMD).






Subchapter 4: COUNTY TREASURERS

15 §2031. Fees claimed within 3 years

Sums allowed to any person as fees or for expenses in any criminal prosecution and payable from the State Treasury may be claimed by such person of the Treasurer of State at any time within 3 years after the allowance, and not afterwards. [1975, c. 408, §34 (AMD).]

SECTION HISTORY

1975, c. 383, §19 (AMD). 1975, c. 408, §34 (AMD).



15 §2032. Schedule of securities

A schedule of all securities with the amount due on each, received by the Treasurer of State from the sheriff pursuant to section 1983, shall be filed by the sheriff with the clerk. The clerk, from time to time, shall examine such securities, and, where he deems appropriate, shall request that the court order the Attorney General to take such measures for their collection as are deemed expedient or authorize the treasurer to compound and cancel them on such terms as may be ordered. [1975, c. 408, §34 (AMD).]

SECTION HISTORY

1975, c. 383, §20 (AMD). 1975, c. 408, §34 (AMD).



15 §2033. Treasurer's annual report to court (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 383, §21 (AMD). 1975, c. 408, §34 (AMD). 1975, c. 735, §18 (RPR). 1979, c. 127, §116 (RP).






Subchapter 5: DISTRICT ATTORNEYS

15 §2061. Examination of records of clerks and treasurers by district attorney

District attorneys shall examine the records and files in the offices of clerks and the certificates and accounts in the offices of treasurers, relating to fines, forfeitures and bills of costs accruing to their counties; ascertain, so far as practicable, the cause of any delinquencies in paying over the same; and move the court for all necessary orders and processes to enforce the collection thereof. [1973, c. 567, §20 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD).



15 §2062. Delinquent sheriff or other officer summoned before court by district attorney

When it appears that any sheriff or other officer is not discharged of any fine, forfeiture or bill of costs committed to him to collect, the district attorney shall cause him to be summoned and brought before the court that imposed such fine, forfeiture or bill of costs to show a proper discharge or the cause for not collecting the same and paying it over. Such sheriff or other officer shall carry into execution all lawful orders of the court relating to the collection and payment thereof, and shall, by all other means pertaining to his office, promote and enforce the same. [1973, c. 567, §20 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD).









Chapter 305: APPEALS

15 §2111. Appeals from the District Court

1. Appeal of judgment of conviction or order to the Law Court. Except as otherwise specifically provided, in any criminal proceeding in the District Court, a defendant aggrieved by a judgment of conviction, ruling or order may appeal to the Supreme Judicial Court sitting as the Law Court.

[ 2001, c. 471, Pt. D, §16 (AMD) .]

2. Appeal to the Superior Court. If an appeal from the District Court must be taken to the Superior Court, the appeal must be to the Superior Court in the county where the offense on which the judgment of conviction or order was rendered is alleged to have been committed. Venue may be transferred at the discretion of the Chief Justice of the Superior Court.

[ 1999, c. 731, Pt. ZZZ, §15 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

3. Time for taking of appeal. The Supreme Judicial Court shall provide by rule the time for taking the appeal and the manner and any conditions for the taking of the appeal.

[ 1999, c. 731, Pt. ZZZ, §15 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1965, c. 356, §59 (RPR). 1969, c. 501, §2 (AMD). 1981, c. 647, §4 (AMD). 1987, c. 166, §1 (RPR). 1999, c. 731, §ZZZ42 (AFF). 1999, c. 731, §ZZZ15 (RPR). 2001, c. 471, §D16 (AMD).



15 §2112. Failure to prosecute appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §60 (AMD). 1987, c. 166, §2 (RP).



15 §2113. Withdrawal of appeal; fees of jailer (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §61 (RP).



15 §2114. Defendant may make election of trial

In all Class D and E criminal proceedings, the defendant may waive the defendant's right to jury trial and elect to be tried in the District Court, as provided by rule of the Supreme Judicial Court. [1999, c. 731, Pt. ZZZ, §16 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

SECTION HISTORY

1965, c. 356, §62 (AMD). 1973, c. 520, (RPR). 1975, c. 139, (RPR). 1979, c. 663, §109 (AMD). 1981, c. 487, §1 (RPR). 1999, c. 731, §ZZZ16 (AMD). 1999, c. 731, §ZZZ42 (AFF).



15 §2115. Appeals from the Superior Court

In any criminal proceeding in the Superior Court, any defendant aggrieved by a judgment of conviction, ruling or order may appeal to the Supreme Judicial Court sitting as the Law Court. The Supreme Judicial Court shall provide by rule the time for taking the appeal and the manner and any conditions for the taking of the appeal. [1999, c. 731, Pt. ZZZ, §17 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

SECTION HISTORY

1965, c. 356, §63 (RPR). 1987, c. 166, §3 (AMD). 1999, c. 731, §ZZZ17 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2007, c. 475, §5 (AMD).



15 §2115-A. Appeals by the State

1. Appeals prior to trial. An appeal may be taken by the State in criminal cases on questions of law from the District Court and from the Superior Court to the Supreme Judicial Court sitting as the Law Court: From an order of the court prior to trial which suppresses any evidence, including, but not limited to, physical or identification evidence or evidence of a confession or admission; from an order which prevents the prosecution from obtaining evidence; from a pretrial dismissal of an indictment, information or complaint; or from any other order of the court prior to trial which, either under the particular circumstances of the case or generally for the type of order in question, has a reasonable likelihood of causing either serious impairment to or termination of the prosecution.

[ 1999, c. 731, Pt. ZZZ, §18 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Appeals after trial. An appeal may be taken by the State from the Superior Court or the District Court to the Supreme Judicial Court sitting as the Law Court after trial and after a finding of guilty by a jury or the court from the granting of a motion for a new trial, from arrest of judgment, from dismissal or from other orders requiring a new trial or resulting in termination of the prosecution in favor of the accused, when an appeal of the order would be permitted by the double jeopardy provisions of the Constitution of the United States and the Constitution of Maine.

[ 1999, c. 731, Pt. ZZZ, §18 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2-A. Appeal from adverse decision of the Superior Court sitting as an appellate court relative to an aggrieved defendant's appeal from the denial of a Rule 35 motion in District Court. If a defendant's appeal to the Superior Court sitting as an appellate court relative to a motion for correction or reduction of a sentence brought in District Court under Rule 35 of the Maine Rules of Criminal Procedure is granted in whole or in part, an appeal may be taken by the State from the adverse decision of the Superior Court to the Law Court.

[ 1999, c. 731, Pt. ZZZ, §42 (AFF); 1999, c. 731, Pt. ZZZ, §19 (RPR) .]

2-B. Appeal from the denial of a Rule 35 motion. If a motion for correction or reduction of a sentence brought by the attorney for the State under Rule 35 of the Maine Rules of Criminal Procedure is denied in whole or in part, an appeal may be taken by the State from the adverse order of the trial court to the Supreme Judicial Court sitting as the Law Court.

[ 1999, c. 731, Pt. ZZZ, §20 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

3. When defendant appeals. When the defendant appeals from a judgment of conviction, it is not necessary for the State to appeal. It may argue that error in the proceedings at trial in fact supports the judgment. The State may also establish that error harmful to it was committed prior to trial or in the trial resulting in the conviction from which the defendant has appealed, which error should be corrected in the event that the Law Court reverses on a claim of error by the defendant and remands the case for a new trial. If the case is so reversed and remanded, the Law Court shall also order correction of the error established by the State.

[ 1999, c. 731, Pt. ZZZ, §21 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

4. Time. The time for taking and the manner and any conditions for the taking of an appeal pursuant to subsection 1, 2, 2-A or 2-B are as the Supreme Judicial Court provides by rule, and an appeal taken pursuant to subsection 1 must also be taken before the defendant has been placed in jeopardy. An appeal taken pursuant to this subsection must be diligently prosecuted.

[ 2001, c. 17, §4 (AMD) .]

5. Approval of Attorney General. In any appeal taken pursuant to subsection 1, 2, 2-A or 2-B, the written approval of the Attorney General is required; provided that if the attorney for the State filing the notice of appeal states in the notice that the Attorney General has orally stated that the approval will be granted, the written approval may be filed at a later date.

[ 1995, c. 47, §3 (AMD) .]

6. Liberal construction. The provisions of this section shall be liberally construed to effectuate its purposes.

[ 1979, c. 701, §14 (AMD) .]

7. Rules. The Supreme Judicial Court may provide for implementation of this section by rule.

[ 1979, c. 343, §2 (NEW) .]

8. Fees and costs. The Law Court shall allow counsel fees and costs for the defense of appeals under this section, to be paid by the Maine Commission on Indigent Legal Services under Title 4, section 1801. The compensation paid by the commission may not exceed the rates established by the commission for the payment of counsel providing indigent legal services.

[ 2013, c. 159, §14 (AMD) .]

9. Appeals to Federal Court; fees and costs. The Law Court shall allow attorney's fees for court appointed counsel when the State appeals a judgment to any Federal Court or to the United States Supreme Court on certiorari. Any fees allowed pursuant to this subsection must be paid out of the accounts of the Maine Commission on Indigent Legal Services under Title 4, section 1801. The compensation paid by the commission may not exceed the rates established by the commission for the payment of counsel providing indigent legal services.

[ 2013, c. 159, §15 (AMD) .]

SECTION HISTORY

1967, c. 547, §§1,3 (NEW). 1971, c. 215, (AMD). 1977, c. 510, §3 (AMD). 1977, c. 564, §74 (AMD). 1979, c. 343, §2 (RPR). 1979, c. 541, §B22 (AMD). 1979, c. 663, §110 (AMD). 1979, c. 701, §14 (AMD). 1983, c. 105, (AMD). 1987, c. 234, §§1-3 (AMD). 1987, c. 461, (AMD). 1991, c. 223, (AMD). 1995, c. 47, §§1-3 (AMD). 1999, c. 731, §§ZZZ18-21 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2001, c. 17, §4 (AMD). 2013, c. 159, §§14,15 (AMD).



15 §2115-B. Appeal by aggrieved contemnor

1. Summary contempt proceedings involving punitive sanctions. In a summary contempt proceeding involving punitive sanctions, accompanied or unaccompanied by remedial sanctions, instituted under the Maine Rules of Civil Procedure, Rule 66, before a Judge of the District Court or Probate Court or a Justice of the Superior Court or the Supreme Judicial Court, a contemnor who is aggrieved by an order and imposition of a punitive sanction may appeal to the Supreme Judicial Court sitting as the Law Court, as provided under section 2111 or 2115 and the applicable Maine Rules of Appellate Procedure.

[ 2007, c. 552, §3 (AMD) .]

2. Plenary contempt proceedings involving punitive sanctions. In a plenary contempt proceeding involving punitive sanctions, accompanied or unaccompanied by remedial sanctions, instituted under the Maine Rules of Civil Procedure, Rule 66, any contemnor aggrieved by an adjudication and imposition of a punitive sanction may appeal to the Supreme Judicial Court sitting as the Law Court, as provided under section 2111 or 2115 and the applicable Maine Rules of Appellate Procedure.

[ 2007, c. 552, §3 (AMD) .]

SECTION HISTORY

1997, c. 317, §B1 (NEW). RR 1999, c. 2, §17 (AFF). RR 1999, c. 2, §16 (COR). 1999, c. 731, §ZZZ22 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2003, c. 17, §3 (AMD). 2007, c. 552, §3 (AMD).



15 §2116. Court action after federal court has acted

Whenever any federal court finds that a prisoner in any penal institution in this State has been deprived of any of the rights guaranteed to him by the Constitution of the United States before, at or after his trial, so that the judgment or sentence or both are erroneous and said court holds the case on its docket pending corrective action by the proper state official, the Attorney General may act as follows. He may file a petition in the Superior Court of the county where the prisoner was tried and convicted in term time or with any justice of said court in vacation, setting forth the petition of the prisoner to the federal court and the decision of that court, and the Superior Court of conviction or any justice thereof in vacation shall then recall the judgment and sentence held erroneous and order it stricken from the records of said court and shall set the prisoner down for trial if in term time or bind him over to the next criminal term in said county if in vacation, after setting his bail. If the sentence only is erroneous, the Superior Court of the county of conviction in term time or any justice thereof in vacation, on presentation of the Attorney General's petition, shall recall the erroneous sentence and order it stricken from the records and shall, in term time or in vacation, sentence the prisoner anew in accordance with the indictment against said prisoner.



15 §2117. Objections in criminal cases

For all purposes for which an exception has heretofore been necessary in criminal cases, it is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take or his objection to the action of the court and his grounds therefor. If a party has no opportunity to object to a ruling or order, the absence of an objection does not thereafter prejudice him. [1965, c. 356, §64 (RPR).]

SECTION HISTORY

1965, c. 356, §64 (RPR).






Chapter 305-A: POST-CONVICTION REVIEW

15 §2121. Definitions

As used in this chapter, the following terms have the following meanings. [1979, c. 701, §15 (NEW).]

1. Criminal judgment. "Criminal judgment" means a judgment of conviction of a crime, the orders of adjudication and disposition in a juvenile case and a judgment of not criminally responsible by reason of insanity.

[ 2011, c. 601, §1 (AMD) .]

1-A. Assigned justice or judge. "Assigned justice or judge" means the Justice or Active Retired Justice of the Supreme Judicial Court, the Justice or Active Retired Justice of the Superior Court or the judge authorized to sit in the Superior Court on post-conviction review cases who is assigned the post-conviction review proceeding when a special assignment has been made. It means any justice, active retired justice or authorized judge attending to the regular criminal calendar when the post-conviction review proceeding is assigned to the regular criminal calendar.

[ 2011, c. 601, §2 (AMD) .]

2. Post-sentencing proceeding. "Post-sentencing proceeding" means a court proceeding or administrative action occurring during the course of and pursuant to the operation of a sentence that affects whether there is incarceration or its length, including revocation of parole, failure to grant parole, an error of law in the computation of a sentence including administrative calculations of deductions relative to time detained pursuant to Title 17-A, section 1253, subsection 2 and default in payment of a fine or restitution. It does not include the following Title 17-A, Part 3 court proceedings: revocation of probation, revocation of supervised release for sex offenders or revocation of administrative release. It does not include the following administrative actions: calculations of good time and meritorious good time credits pursuant to Title 17-A, section 1253, subsections 3, 3-B, 4, 5 and 7 or similar deductions under Title 17-A, section 1253, subsections 8, 9 and 10; disciplinary proceedings resulting in a withdrawal of good-time credits or similar deductions under Title 17-A, section 1253, subsections 6, 8, 9 and 10; cancellation of furlough or other rehabilitative programs authorized under Title 30-A, sections 1556, 1605 and 1606 or Title 34-A, section 3035; cancellation of a supervised community confinement program granted pursuant to Title 34-A, section 3036-A; cancellation of a community confinement monitoring program granted pursuant to Title 30-A, section 1659-A; or cancellation of placement on community reintegration status granted pursuant to Title 34-A, section 3810 or 4112.

[ 2013, c. 133, §3 (AMD) .]

3. Sentence. "Sentence" means the punishment imposed in a criminal proceeding or the disposition imposed in a juvenile proceeding.

[ 1983, c. 235, §2 (RPR) .]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1981, c. 238, §1 (AMD). 1983, c. 235, §§1,2 (AMD). 1985, c. 209, §1 (AMD). 1985, c. 556, §1 (AMD). 1995, c. 286, §2 (AMD). 1997, c. 464, §1 (AMD). 2003, c. 29, §1 (AMD). 2011, c. 601, §§1-3 (AMD). 2013, c. 133, §3 (AMD).



15 §2122. Purpose

This chapter provides a comprehensive and, except for direct appeals from a criminal judgment, exclusive method of review of those criminal judgments and of post-sentencing proceedings occurring during the course of sentences. It is a remedy for illegal restraint and other impediments specified in section 2124 that have occurred directly or indirectly as a result of an illegal criminal judgment or post-sentencing proceeding. It replaces the remedies available pursuant to post-conviction habeas corpus, to the extent that review of a criminal conviction or proceedings were reviewable, the remedies available pursuant to common law habeas corpus, including habeas corpus as recognized in Title 14, sections 5501 and 5509 to 5546, coram nobis, audita querela, writ of error, declaratory judgment and any other previous common law or statutory method of review, except appeal of a judgment of conviction or juvenile adjudication and remedies that are incidental to proceedings in the trial court. The substantive extent of the remedy of post-conviction review is defined in this chapter and not defined in the remedies that it replaces; provided that this chapter provides and is construed to provide relief for those persons required to use this chapter as required by the Constitution of Maine, Article I, Section 10. [2011, c. 601, §4 (AMD).]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1997, c. 399, §1 (AMD). 2011, c. 601, §4 (AMD).



15 §2123. Jurisdiction and venue

1. Jurisdiction. Jurisdiction shall be in the Superior Court.

[ 1979, c. 701, §15 (NEW) .]

1-A. Supreme Court Justice or authorized Judge of the District Court. A single Justice of the Supreme Judicial Court, an Active Retired Justice of the Supreme Judicial Court or a judge authorized to sit in the Superior Court on post-conviction review cases has and shall exercise jurisdiction and has and shall exercise all of the powers, duties and authority necessary for exercising the same jurisdiction as the Superior Court relative to a post-conviction review proceeding.

[ 2003, c. 29, §2 (AMD) .]

2. Venue. Venue must be in the county in which the criminal judgment was entered. Venue may be transferred by the assigned justice or judge at that assigned justice's or judge's discretion.

[ RR 2011, c. 2, §13 (COR) .]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1983, c. 235, §3 (AMD). 1983, c. 816, §B4 (AMD). 1985, c. 209, §2 (AMD). 2003, c. 29, §2 (AMD). RR 2011, c. 2, §13 (COR). 2011, c. 601, §5 (AMD).



15 §2123-A. Method of review for administrative actions not included in the definition of "post-sentencing proceeding"

Remedial relief from administrative actions occurring during the course of and pursuant to the operation of a sentence that affects whether there is incarceration or its length that are not included in the definition of "post-sentencing proceeding" in section 2121, subsection 2 is exclusively provided by Title 5, chapter 375, subchapter 7. [2011, c. 601, §6 (NEW).]

SECTION HISTORY

2011, c. 601, §6 (NEW).



15 §2124. Jurisdictional prerequisites of restraint or impediment

An action for post-conviction review of a criminal judgment of this State or of a post-sentencing proceeding following the criminal judgment may be brought if the person seeking relief demonstrates that the challenged criminal judgment or post-sentencing proceeding is causing a present restraint or other specified impediment as described in subsections 1 to 3: [1997, c. 399, §2 (AMD).]

1. Present restraint or impediment by criminal judgment being challenged. Present restraint or impediment as a direct result of the challenged criminal judgment:

A. Incarceration imposed by the challenged criminal judgment; [2011, c. 601, §7 (AMD).]

B. Other restraint, including probation, parole or other conditional release imposed by the challenged criminal judgment; [2011, c. 601, §7 (AMD).]

C. Unconditional discharge imposed by the challenged criminal judgment; [2011, c. 601, §7 (AMD).]

C-1. Incarceration imposed by the challenged criminal judgment that is wholly satisfied at the time of sentence imposition due to detention time credits earned under Title 17-A, section 1253, subsection 2; [2011, c. 601, §7 (NEW).]

D. Incarceration, other restraint or an impediment specified in paragraphs A and B that is to be served in the future, although the convicted or adjudicated person is not in execution of the sentence either because of release on bail pending appeal of the criminal judgment or because another sentence must be served first; [2011, c. 601, §7 (AMD).]

E. A fine imposed by the challenged criminal judgment that has not been paid and in a case when a person has not inexcusably violated Title 17-A, section 1303-B or inexcusably defaulted in payment of any portion. A fine includes any imposed monetary fees, surcharges and assessments, however designated; [2011, c. 601, §7 (AMD).]

F. Restitution imposed by the challenged criminal judgment that has not been paid and in a case when a person has not inexcusably violated Title 17-A, section 1328-A or inexcusably defaulted in payment of any portion. Any challenge as to the amount of restitution ordered is further limited by Title 17-A, section 1330-A; [2013, c. 266, §2 (AMD).]

F-1. Community service work imposed by the challenged criminal judgment that has not been fully performed and in a case when a person has not inexcusably failed to complete the work within the time specified by the court; or [2013, c. 266, §3 (NEW).]

G. Any other juvenile disposition imposed by the challenged criminal judgment; [2011, c. 601, §7 (NEW).]

[ 2013, c. 266, §§2, 3 (AMD) .]

1-A. Present or future restraint by commitment to the Commissioner of Health and Human Services. Present restraint or impediment as a direct result of commitment to the custody of the Commissioner of Health and Human Services pursuant to section 103 imposed as a result of being found not criminally responsible by reason of insanity that is challenged or future restraint or impediment as a result of such an order of commitment that is challenged when a sentence involving imprisonment is or will be served first.

A claim for postconviction review is not allowed under this subsection relative to any court proceeding or administrative action that affects release or discharge pursuant to section 104-A;

[ 2011, c. 601, §7 (AMD) .]

2. Post-sentencing proceeding. Incarceration or increased incarceration imposed pursuant to a post-sentencing proceeding following a criminal judgment, although the criminal judgment itself is not challenged; or

[ 1979, c. 701, §15 (NEW) .]

3. Present indirect impediment. Present restraint or impediment resulting indirectly from the challenged criminal judgment of this State:

A. Incarceration pursuant to a sentence imposed in this State, in another state or in a Federal Court for a crime punishable by incarceration for a year or more, if the length of the incarceration is greater than it would otherwise have been in the absence of the challenged criminal judgment of this State. The prior criminal judgment that is challenged must be for a crime punishable by incarceration for a year or more. This requirement is not satisfied by a showing only that the court imposing the present sentence was aware of the challenged criminal judgment or if it appears from the length or seriousness of the person's total criminal record that the challenged criminal judgment, taking into account its seriousness and date, could have little or no effect on the length of incarceration under the subsequent sentence; [2011, c. 601, §7 (AMD).]

B. [2011, c. 601, §7 (RP).]

C. [2011, c. 601, §7 (RP).]

D. Incarceration pursuant to a sentence imposed in this State, in another state or in a Federal Court for a crime for which proof of the criminal judgment of this State that is challenged is an element of, or must constitutionally be treated as an element of, the new crime. This requirement is not satisfied unless the new crime is, in the case of a crime in this State, punishable by incarceration of one year or more or, in the case of a crime in another jurisdiction, a felony or an infamous crime; or [2011, c. 601, §7 (NEW).]

E. A criminal judgment in this State pursuant to a plea of guilty or nolo contendere accepted by a trial court on or after March 31, 2010 by a represented defendant who is not a United States citizen and who under federal immigration law, as a consequence of the particular plea, is subject to a pending deportation proceeding. [2011, c. 601, §7 (NEW).]

[ 2011, c. 601, §7 (AMD) .]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1983, c. 235, §§4,5 (AMD). 1985, c. 209, §3 (AMD). RR 1995, c. 2, §32 (COR). 1995, c. 286, §3 (AMD). 1997, c. 399, §2 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B7 (REV). 2011, c. 601, §7 (AMD). 2013, c. 266, §§2, 3 (AMD).



15 §2125. Ground for relief

A person who satisfies the prerequisites of section 2124 may show that the challenged criminal judgment or sentence is unlawful or unlawfully imposed, or that the impediment resulting from the challenged post-sentencing proceeding is unlawful, as a result of any error or ground for relief, whether or not of record, unless the error is harmless or unless relief is unavailable for a reason provided in section 2126, section 2128 unless section 2128-A applies, or section 2128-B. [2013, c. 266, §4 (AMD).]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1981, c. 238, §2 (AMD). 2011, c. 601, §8 (AMD). 2013, c. 266, §4 (AMD).



15 §2126. Exhaustion

A person under restraint or impediment specified in section 2124 must also demonstrate that the person has previously exhausted remedies incidental to proceedings in the trial court, on appeal or administrative remedies. A person who has taken an appeal from a judgment of conviction, a juvenile adjudication or a judgment of not criminally responsible by reason of insanity is not precluded from utilizing the remedy of this chapter while the appeal is pending. The post-conviction review proceeding is automatically stayed pending resolution of the appeal unless the Appellate Court on motion and for good cause otherwise directs. [2013, c. 266, §5 (AMD).]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1981, c. 238, §3 (AMD). 1985, c. 556, §2 (AMD). 2013, c. 266, §5 (AMD).



15 §2127. Mootness (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 701, §15 (NEW). 1981, c. 238, §4 (RP).



15 §2128. Waiver of grounds for relief

A person under restraint or impediment specified in section 2124 shall demonstrate that any ground of relief has not been waived. The bases of waiver are as follows. [2011, c. 601, §9 (AMD).]

1. Errors claimable on direct appeal. Errors at the trial that have been or could have been raised on a direct appeal, whether or not such an appeal was taken, may not be raised in an action for post-conviction review under this chapter, except that if the failure of the convicted or adjudicated person to take an appeal or to raise certain issues on appeal is excusable and the errors not appealed may result in reversal of the criminal judgment, the court may order that an appeal be taken as provided in section 2130.

[ 2011, c. 601, §9 (AMD) .]

2. Errors claimable in federal habeas corpus.

[ 2011, c. 601, §9 (RP) .]

3. Waiver of grounds not raised in prior post-conviction review action. All grounds for relief from a criminal judgment or from a post-sentencing proceeding must be raised in a single post-conviction review action and any grounds not so raised are waived unless the Constitution of Maine or the Constitution of the United States otherwise requires or unless the court determines that the ground could not reasonably have been raised in an earlier action.

[ 2011, c. 601, §9 (AMD) .]

4. Prior challenges. A person who has previously challenged a criminal judgment or a post-sentencing proceeding under former Title 14, sections 5502 to 5508 or its predecessors may not challenge the criminal judgment or post-sentencing proceeding by post-conviction review unless the court determines that a ground claimed in the action for post-conviction review could not reasonably have been raised in the earlier action.

[ 2011, c. 601, §9 (AMD) .]

5. Filing deadline for direct impediment.

[ 2011, c. 601, §9 (RP) .]

6. Filing deadline for indirect impediment.

[ 2011, c. 601, §9 (RP) .]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1983, c. 235, §6 (AMD). 1987, c. 402, §A110 (AMD). 1995, c. 286, §4 (AMD). 1997, c. 399, §§3,4 (AMD). 1997, c. 399, §5 (AFF). 2011, c. 601, §9 (AMD).



15 §2128-A. Exceptions to waiver

The assertion of a right under the Constitution of the United States may not be held waived by its nonassertion at trial or on appeal if the assertion of the right would be held not waived in a federal habeas corpus proceeding brought by the convicted or adjudicated person pursuant to 28 United States Code, Sections 2241 to 2254. [2011, c. 601, §10 (NEW).]

SECTION HISTORY

2011, c. 601, §10 (NEW).



15 §2128-B. Time for filing

The following filing deadlines apply. [2011, c. 601, §11 (NEW).]

1. Filing deadline for direct impediment. A one-year period of limitation applies to initiating a petition for post-conviction review seeking relief from a criminal judgment under section 2124, subsection 1 or 1-A. The limitation period runs from the latest of the following:

A. The date of final disposition of the direct appeal from the underlying criminal judgment or the expiration of the time for seeking the appeal; [2011, c. 601, §11 (NEW).]

B. The date on which the constitutional right, state or federal, asserted was initially recognized by the Law Court or the Supreme Court of the United States if the right has been newly recognized by that highest court and made retroactively applicable to cases on collateral review; or [2011, c. 601, §11 (NEW).]

C. The date on which the factual predicate of the claim or claims presented could have been discovered through the exercise of due diligence. [2011, c. 601, §11 (NEW).]

The time during which a properly filed petition for writ of certiorari to the Supreme Court of the United States with respect to the same criminal judgment is pending is not counted toward any period of limitation under this subsection.

[ 2011, c. 601, §11 (NEW) .]

2. Filing deadline for post-sentencing proceedings. A one-year period of limitation applies to initiating a petition for post-conviction review seeking relief from a post-sentencing proceeding under section 2124, subsection 2. The limitation period runs from the later of the following:

A. The date of filing of the final judgment in the court proceeding occurring during the course of and pursuant to the operation of the underlying sentence that results in incarceration or increased incarceration; or [2011, c. 601, §11 (NEW).]

B. The date of the final administrative action occurring during the course of and pursuant to the operation of the underlying sentence that results in incarceration or increased incarceration. [2011, c. 601, §11 (NEW).]

[ 2011, c. 601, §11 (NEW) .]

3. Filing deadline for indirect impediment. A one-year period of limitation applies to initiating a petition for post-conviction review seeking relief from a criminal judgment under section 2124, subsection 3, paragraphs A and D. The one-year limitation period runs from the date of imposition of a sentence for the new crime resulting in the indirect impediment. A 60-day period of limitation applies to initiating a petition for post-conviction review seeking relief from a criminal judgment under section 2124, subsection 3, paragraph E. The 60-day limitation period runs from the date the noncitizen becomes aware, or should have become aware, that under federal immigration law, as a consequence of the particular plea, a deportation proceeding has been initiated against the noncitizen.

[ 2011, c. 601, §11 (NEW); 2011, c. 601, §14, 15 (AFF) .]

SECTION HISTORY

2011, c. 601, §11 (NEW). 2011, c. 601, §§14, 15 (AFF).



15 §2129. Petition and procedure

1. Filing of petition. Petitions shall be filed as follows.

A. A proceeding for post-conviction review shall be commenced by filing a petition in the Superior Court in the county specified in section 2123. [1981, c. 238, §5 (NEW).]

B. If the petitioner desires to have counsel appointed, he shall file an affidavit of indigency in the form prescribed by the Supreme Judicial Court. If the petitioner is incarcerated, the affidavit shall be accompanied by a certificate of the appropriate officer of the institution in which the petitioner is incarcerated as to the amount of money or securities on deposit to the petitioner's credit in any account in the institution. The failure to include an affidavit of indigency with the petition does not bar the court from appointing counsel upon a subsequent filing of an affidavit of indigency. [1981, c. 238, §5 (NEW).]

C. Once the petition has been filed, the clerk shall forward a copy of the petition and any separate documents filed with it to the Chief Justice of the Superior Court and to the prosecutorial office that earlier represented the State in the underlying criminal or juvenile proceeding. [2003, c. 29, §3 (AMD).]

[ 2003, c. 29, §3 (AMD) .]

2. Assignment of case.

[ 2003, c. 29, §4 (RP) .]

3. Representation of respondent. In all proceedings for postconviction review, the State may be represented by the prosecutorial office that earlier represented the State in the underlying criminal or juvenile proceeding. On a case-by-case basis, a different prosecutorial office may represent the State on agreement between the 2 prosecutorial offices.

[ 1991, c. 622, Pt. D, (RPR) .]

4. Bail pending disposition of petition. Pending final disposition, the assigned justice or judge may order the release of the petitioner on bail at such time and under such circumstances and conditions as the Supreme Judicial Court provides by rule.

[ 2011, c. 601, §12 (AMD) .]

5. Procedure in proceedings pursuant to this chapter. In all respects not covered by statute, the procedure in proceedings under this chapter is as the Supreme Judicial Court provides by rule.

[ 2003, c. 29, §5 (AMD) .]

6. Amendment to petition.

[ 1981, c. 238, §5 (RP) .]

7. Representation of respondent.

[ 1981, c. 238, §5 (RP) .]

8. Response.

[ 1981, c. 238, §5 (RP) .]

9. Discovery.

[ 1981, c. 238, §5 (RP) .]

10. Determination by court; hearing.

[ 1981, c. 238, §5 (RP) .]

11. Bail pending dispostion of petition.

[ 1981, c. 238, §5 (RP) .]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1981, c. 238, §5 (RPR). 1983, c. 688, §9 (AMD). 1985, c. 209, §4 (AMD). 1985, c. 556, §3 (AMD). 1991, c. 622, §D (AMD). 2003, c. 29, §§3-5 (AMD). 2011, c. 601, §12 (AMD).



15 §2130. Relief

If the court determines that relief should be granted, it shall order appropriate relief, including: Release from incarceration or other restraint; reversal of the criminal judgment, including one entered upon a plea of guilty or nolo contendere; entry of judgment for a lesser included offense; reversal of another order or decision, with or without affording the State or other party a new hearing; granting the right to take an appeal from the criminal judgment; correction of errors appearing as a matter of record; resentencing or a new sentence; and entry of an order altering the amount of time that a person incarcerated under a sentence has served or must serve. The judgment making final disposition is a final judgment for purposes of review by the Law Court. When relief is granted to the petitioner and release is appropriate, the justice may release a petitioner on bail pending appeal. [RR 2009, c. 2, §32 (COR).]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1981, c. 238, §6 (AMD). RR 2009, c. 2, §32 (COR).



15 §2131. Review of final judgment

A final judgment entered under section 2130 may be reviewed by the Supreme Judicial Court sitting as the Law Court. [2003, c. 17, §4 (RPR).]

1. Appeal by petitioner. A petitioner aggrieved by the final judgment may not appeal as of right. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule.

[ 2003, c. 17, §4 (RPR) .]

2. Appeal by State. The State aggrieved by the final judgment may appeal as of right and no certificate of approval by the Attorney General is required. The time for taking the appeal and the manner and any conditions for the taking of an appeal are as the Supreme Judicial Court provides by rule.

[ 2003, c. 17, §4 (RPR) .]

3. Procedure on appeal.

[ 2003, c. 17, §4 (RP) .]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1981, c. 238, §§7,8 (AMD). 2003, c. 17, §4 (RPR).



15 §2132. Applicability

Both the substantive and procedural provisions of this chapter shall apply to any action for post-conviction review commenced after the effective date of this chapter. In the case of any action under former Title 14, sections 5502 to 5508 or any other action for collateral review of a conviction or of consequences resulting from a criminal judgment which was commenced prior to the effective date of this chapter and which is pending on the effective date, the petition may be amended to assert any basis for jurisdiction under section 2124 or any grounds for relief not available under prior law; provided that failure to do so shall not constitute waiver pursuant to section 2128, subsection 3. In any pending action brought under prior law, the court in its discretion may apply any of the procedural provisions of this chapter. [1987, c. 402, Pt. A, §111 (AMD).]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1987, c. 402, §A111 (AMD).






Chapter 305-B: POST-JUDGMENT CONVICTION MOTION FOR DNA ANALYSIS

15 §2136. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 469, §1 (NEW).]

1. CODIS. "CODIS" means the Federal Bureau of Investigation's national DNA identification index system that allows for storage and exchange of DNA records submitted by state and local forensic DNA laboratories and is derived from the Combined DNA Index System.

[ 2001, c. 469, §1 (NEW) .]

2. Crime lab. "Crime lab" means the Maine State Police Crime Laboratory located in Augusta.

[ 2001, c. 469, §1 (NEW) .]

3. DNA. "DNA" means deoxyribonucleic acid.

[ 2001, c. 469, §1 (NEW) .]

4. DNA analysis. "DNA analysis" means DNA typing tests that derive identification information specific to a person from that person's DNA.

[ 2001, c. 469, §1 (NEW) .]

5. DNA record. "DNA record" means DNA identification information obtained from DNA analysis and stored in the state DNA data base or CODIS.

[ 2001, c. 469, §1 (NEW) .]

6. DNA sample. "DNA sample" means a blood sample provided by a person convicted of one of the offenses listed in this chapter or submitted to the crime lab for analysis pursuant to a criminal investigation.

[ 2001, c. 469, §1 (NEW) .]

7. State DNA data base. "State DNA data base" means the DNA identification record system administered by the Chief of the State Police.

[ 2001, c. 469, §1 (NEW) .]

8. State DNA data bank. "State DNA data bank" means the repository of DNA samples maintained by the Chief of the State Police at the crime lab collected pursuant to chapter 194 and this chapter.

[ 2001, c. 469, §1 (NEW) .]

SECTION HISTORY

2001, c. 469, §1 (NEW).



15 §2137. Postjudgment of conviction motion for DNA analysis; new trial based on analysis results

1. Motion. A person who has been convicted of and sentenced for a crime under the laws of this State that carries the potential punishment of imprisonment of at least one year and for which the person is in actual execution of either a pre-Maine Criminal Code sentence of imprisonment, including parole, or a sentencing alternative pursuant to Title 17-A, section 1152, subsection 2 that includes a term of imprisonment or is subject to a sentence of imprisonment that is to be served in the future because another sentence must be served first may file a written postjudgment of conviction motion in the underlying criminal proceeding moving the court to order DNA analysis of evidence in the control or possession of the State that is related to the underlying investigation or prosecution that led to the person's conviction and a new trial based on the results of that analysis as authorized by this chapter. For criminal proceedings in which DNA testing was conducted before September 1, 2006, the person may file a written postjudgment of conviction motion in the underlying criminal proceeding moving the court for a new trial based on the results of the DNA testing already conducted using the standard set forth in this chapter if the DNA test results show that the person is not the source of the evidence.

[ 2005, c. 659, §1 (NEW); 2005, c. 659, §6 (AFF) .]

2. Time for filing. A motion under this section must be filed by the later of:

A. September 1, 2008, including a motion pertaining to criminal proceedings in which DNA testing was conducted before September 1, 2006; [2005, c. 659, §1 (NEW); 2005, c. 659, §6 (AFF).]

B. Two years after the date of conviction; and [2005, c. 659, §1 (NEW); 2005, c. 659, §6 (AFF).]

C. In cases in which the request for analysis is based on the existence of new technology with respect to DNA analysis that is capable of providing new material information, within 2 years from the time that the technology became commonly known and available. [2005, c. 659, §1 (NEW); 2005, c. 659, §6 (AFF).]

[ 2005, c. 659, §1 (NEW); 2005, c. 659, §6 (AFF) .]

SECTION HISTORY

2001, c. 469, §1 (NEW). 2005, c. 659, §6 (AFF). 2005, c. 659, §1 (RPR).



15 §2138. Motion; process

1. Filing motion. A person authorized in section 2137 who chooses to move for DNA analysis shall file the motion in the underlying criminal proceeding. The motion must be assigned to the trial judge or justice who imposed the sentence unless that judge or justice is unavailable, in which case the appropriate chief judge or chief justice shall assign the motion to another judge or justice. Filing and service must be made in accordance with Rule 49 of the Maine Rules of Criminal Procedure.

[ 2001, c. 469, §1 (NEW) .]

2. Preservation of evidence. If a motion is filed under this chapter, the court shall order the State to preserve during the pendency of the proceeding all evidence in the State's possession or control that could be subjected to DNA analysis. The State shall prepare an inventory of the evidence and submit a copy of the inventory to the defense and the court. If evidence is intentionally destroyed after the court orders its preservation, the court may impose appropriate sanctions.

[ 2001, c. 469, §1 (NEW) .]

3. Counsel. If the court finds that the person filing a motion under section 2137 is indigent, the court may appoint counsel for the person at any time during the proceedings under this chapter.

[ 2001, c. 469, §1 (NEW) .]

4. Proof required.

[ 2005, c. 659, §6 (AFF); 2005, c. 659, §2 (RP) .]

4-A. Standard for ordering DNA analysis. The court shall order DNA analysis if a person authorized under section 2137 presents prima facie evidence that:

A. A sample of the evidence is available for DNA analysis; [2005, c. 659, §3 (NEW); 2005, c. 659, §6 (AFF).]

B. The evidence to be tested has been subject to a chain of custody sufficient to establish that the evidence has not been substituted, tampered with, replaced or altered in a material way; [2005, c. 659, §3 (NEW); 2005, c. 659, §6 (AFF).]

C. The evidence was not previously subjected to DNA analysis or, if previously analyzed, will be subject to DNA analysis technology that was not available when the person was convicted; [2005, c. 659, §3 (NEW); 2005, c. 659, §6 (AFF).]

D. The identity of the person as the perpetrator of the crime that resulted in the conviction was at issue during the person's trial; and [2005, c. 659, §3 (NEW); 2005, c. 659, §6 (AFF).]

E. The evidence sought to be analyzed, or the additional information that the new technology is capable of providing regarding evidence sought to be reanalyzed, is material to the issue of whether the person is the perpetrator of, or accomplice to, the crime that resulted in the conviction. [2005, c. 659, §3 (NEW); 2005, c. 659, §6 (AFF).]

[ 2005, c. 659, §3 (NEW); 2005, c. 659, §6 (AFF) .]

5. Court finding; analysis ordered. The court shall state its findings of fact on the record or shall make written findings of fact supporting its decision to grant or deny a motion to order DNA analysis. If the court grants a motion for DNA analysis under this section, the crime lab shall perform DNA analysis on the identified evidence and on a DNA sample obtained from the person.

[ 2001, c. 469, §1 (NEW) .]

6. Appeal from court decision to grant or deny motion to order DNA analysis. An aggrieved person may not appeal as a matter of right from the denial of a motion to order DNA analysis. The time, manner and specific conditions for taking that appeal to the Supreme Judicial Court, sitting as the Law Court, are as the Supreme Judicial Court provides by rule. The State may not appeal as a matter of right from a court order to grant a motion to order DNA analysis. The time, manner and specific conditions for taking that appeal to the Supreme Judicial Court, sitting as the Law Court, are as the Supreme Judicial Court provides by rule.

[ 2011, c. 230, §1 (AMD) .]

7. Payment. If the person authorized in section 2137 is able, the person shall pay for the cost of the DNA analysis. If the court finds that the person is indigent, the crime lab shall pay for the cost of DNA analysis ordered under this section.

[ 2001, c. 469, §1 (NEW) .]

8. Results. The crime lab shall provide the results of the DNA analysis under this chapter to the court, the person authorized in section 2137 and the attorney for the State. Upon motion by the person or the attorney for the State, the court may order that copies of the analysis protocols, laboratory procedures, laboratory notes and other relevant records compiled by the crime lab be provided to the court and to all parties.

A. If the results of the DNA analysis are inconclusive or show that the person is the source of the evidence, the court shall deny any motion for a new trial. If the DNA analysis results show that the person is the source of the evidence, the defendant's DNA record must be added to the state DNA data base and state DNA data bank. [2001, c. 469, §1 (NEW).]

B. If the results of the DNA analysis show that the person is not the source of the evidence and the person does not have counsel, the court shall appoint counsel if the court finds that the person is indigent. The court shall then hold a hearing pursuant to subsection 10. [2005, c. 659, §4 (AMD); 2005, c. 659, §6 (AFF).]

[ 2005, c. 659, §4 (AMD); 2005, c. 659, §6 (AFF) .]

9. Request for reanalysis. Upon motion of the attorney for the State, the court shall order reanalysis of the evidence and shall stay the person's motion for a new trial pending the results of DNA analysis.

[ 2001, c. 469, §1 (NEW) .]

10. Standard for granting new trial; court's findings; new trial granted or denied. If the results of the DNA testing under this section show that the person is not the source of the evidence, the person authorized in section 2137 must show by clear and convincing evidence that:

A. Only the perpetrator of the crime or crimes for which the person was convicted could be the source of the evidence, and that the DNA test results, when considered with all the other evidence in the case, old and new, admitted in the hearing conducted under this section on behalf of the person show that the person is actually innocent. If the court finds that the person authorized in section 2137 has met the evidentiary burden of this paragraph, the court shall grant a new trial; [2005, c. 659, §5 (NEW); 2005, c. 659, §6 (AFF).]

B. Only the perpetrator of the crime or crimes for which the person was convicted could be the source of the evidence, and that the DNA test results, when considered with all the other evidence in the case, old and new, admitted in the hearing conducted under this section on behalf of the person would make it probable that a different verdict would result upon a new trial; or [2005, c. 659, §5 (NEW); 2005, c. 659, §6 (AFF).]

C. All of the prerequisites for obtaining a new trial based on newly discovered evidence are met as follows:

(1) The DNA test results, when considered with all the other evidence in the case, old and new, admitted in the hearing conducted under this section on behalf of the person would make it probable that a different verdict would result upon a new trial;

(2) The proferred DNA test results have been discovered by the person since the trial;

(3) The proferred DNA test results could not have been obtained by the person prior to trial by the exercise of due diligence;

(4) The DNA test results and other evidence admitted at the hearing conducted under this section on behalf of the person are material to the issue as to who is responsible for the crime for which the person was convicted; and

(5) The DNA test results and other evidence admitted at the hearing conducted under this section on behalf of the person are not merely cumulative or impeaching, unless it is clear that such impeachment would have resulted in a different verdict. [2005, c. 659, §5 (NEW); 2005, c. 659, §6 (AFF).]

The court shall state its findings of fact on the record or make written findings of fact supporting its decision to grant or deny the person authorized in section 2137 a new trial under this section. If the court finds that the person authorized in section 2137 has met the evidentiary burden of paragraph A, the court shall grant a new trial.

For purposes of this subsection, "all the other evidence in the case, old and new," means the evidence admitted at trial; evidence admitted in any hearing on a motion for new trial pursuant to Rule 33 of the Maine Rules of Criminal Procedure; evidence admitted at any collateral proceeding, state or federal; evidence admitted at the hearing conducted under this section relevant to the DNA testing and analysis conducted on the sample; and evidence relevant to the identity of the source of the DNA sample.

[ 2005, c. 659, §6 (AFF); 2005, c. 659, §5 (RPR) .]

11. Appeal from a court decision to grant or deny a motion for new trial. The State or an aggrieved person may appeal as a matter of right from a court decision to grant or deny the person a new trial to the Supreme Judicial Court, sitting as the Law Court. The time, manner and specific conditions for taking that appeal to the Supreme Judicial Court, sitting as the Law Court, are as the Supreme Judicial Court provides by rule.

[ 2011, c. 230, §2 (AMD) .]

12. Exhaustion. A person who has taken a direct appeal from the judgment of conviction is not precluded from utilizing the remedy of this chapter while the appeal is pending. The resolution of the motion is automatically stayed pending final disposition of the direct appeal unless the Supreme Judicial Court, sitting as the Law Court, on motion otherwise directs.

A person who has initiated a collateral attack upon the judgment of conviction under chapter 305-A is not precluded from utilizing the remedy of this chapter while that post-conviction review proceeding is pending. The resolution of the motion is automatically stayed pending final disposition of the post-conviction review proceeding unless the assigned justice or judge in the post-conviction review proceeding otherwise directs.

[ 2013, c. 266, §6 (AMD) .]

13. Victim notification. When practicable, the attorney for the State shall make a good faith effort to give written notice of a motion under this section to the victim of the person described in subsection 1 or to the victim's family if the victim is deceased. The notice must be by first-class mail to the victim's last known address. Upon the victim's request, the attorney for the State shall give the victim notice of the time and place of any hearing on the motion and shall inform the victim of the court's grant or denial of a new trial to the person.

[ 2001, c. 469, §1 (NEW) .]

14. Preservation of biological evidence. Effective October 15, 2001, the investigating law enforcement agency shall preserve any biological evidence identified during the investigation of a crime or crimes for which any person may file a postjudgment of conviction motion for DNA analysis under this section. The evidence must be preserved for the period of time that any person is incarcerated in connection with that case.

[ 2001, c. 469, §1 (NEW) .]

15. Report. Beginning January 2003 and annually thereafter, the Department of Public Safety shall report on post-conviction DNA analysis to the joint standing committee of the Legislature having jurisdiction over criminal justice matters. The report must include the number of postjudgment of conviction analyses completed, costs of the analyses and the results. The report also may include recommendations to improve the postjudgment of conviction analysis process.

[ 2001, c. 469, §1 (NEW) .]

SECTION HISTORY

2001, c. 469, §1 (NEW). 2005, c. 659, §§2-5 (AMD). 2005, c. 659, §6 (AFF). 2011, c. 230, §§1, 2 (AMD). 2011, c. 601, §13 (AMD). 2013, c. 266, §6 (AMD).






Chapter 306: APPELLATE REVIEW OF CERTAIN SENTENCES

15 §2141. Appellate division of the Supreme Judicial Court for review of certain sentences (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 419, §§1,3 (NEW). 1975, c. 427, §1 (AMD). 1977, c. 510, §4 (AMD). 1979, c. 13, §8 (AMD). 1989, c. 218, §1 (RP).



15 §2142. Procedure for appeal; hearing and determination (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 419, §§1,3 (NEW). 1967, c. 494, §§15-B (AMD). 1973, c. 625, §289 (AMD). 1975, c. 427, §2 (AMD). 1977, c. 510, §§5,6 (AMD). 1979, c. 541, §A141 (AMD). 1989, c. 218, §2 (RP).



15 §2143. Notice of dismissal of appeal; procedure on amendment of judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 419, §§1,3 (NEW). 1975, c. 427, §3 (AMD). 1977, c. 510, §7 (AMD). 1989, c. 218, §3 (RP).



15 §2144. Duty of clerk when appeal heard in another county (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 419, §§1,3 (NEW). 1977, c. 510, §8 (AMD). 1989, c. 218, §4 (RP).






Chapter 306-A: SUPREME JUDICIAL COURT SENTENCE REVIEW

15 §2151. Application to the Supreme Judicial Court by defendant for review of certain sentences

In cases arising in the District Court or the Superior Court in which a defendant has been convicted of a criminal offense and sentenced to a term of imprisonment of one year or more, the defendant may apply to the Supreme Judicial Court, sitting as the Law Court, for review of the sentence, except: [1997, c. 354, §1 (AMD).]

1. Different term could not be imposed. In any case in which a different term of imprisonment could not have been imposed;

[ 1999, c. 731, Pt. ZZZ, §23 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Plea agreements. In any case in which the particular disposition involving imprisonment was imposed as a result of a court accepting a recommendation of the type specified in the Maine Rules of Criminal Procedure, Rule 11A, subsection (a)(2) or (a)(4); or

[ 1999, c. 731, Pt. ZZZ, §23 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

3. Restitution. As limited by Title 17-A, section 1330-A.

[ 1999, c. 731, Pt. ZZZ, §24 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1989, c. 218, §5 (NEW). 1997, c. 354, §1 (AMD). 1999, c. 731, §§ZZZ23,24 (AMD). 1999, c. 731, §ZZZ42 (AFF).



15 §2152. Sentence Review Panel of the Supreme Judicial Court

There shall be a Sentence Review Panel of the Supreme Judicial Court to consider applications for leave to appeal from sentence, and no appeal of the sentence may proceed before the Supreme Judicial Court unless leave to appeal is first granted by the panel. The Sentence Review Panel shall consist of 3 justices of the Supreme Judicial Court to be designated from time to time by the Chief Justice of the Supreme Judicial Court. No justice may sit or act on an appeal from a sentence imposed by that justice. Leave to appeal shall be granted if any one of the 3 panelists votes in favor of granting leave. If leave to appeal is denied, the decision of the panel shall be final and subject to no further review. [1989, c. 218, §5 (NEW).]

SECTION HISTORY

1989, c. 218, §5 (NEW).



15 §2153. Procedure for application

The time for filing an application for leave to appeal and the manner and any conditions for the taking of the appeal shall be as the Supreme Judicial Court shall by rule provide. [1989, c. 218, §5 (NEW).]

SECTION HISTORY

1989, c. 218, §5 (NEW).



15 §2154. Purposes of sentence review by Supreme Judicial Court

The general objectives of sentence review by the Supreme Judicial Court are: [1989, c. 218, §5 (NEW).]

1. Sentence correction. To provide for the correction of sentences imposed without due regard for the sentencing factors set forth in this chapter;

[ 1991, c. 525, §1 (RPR) .]

2. Promote respect for law. To promote respect for law by correcting abuses of the sentencing power and by increasing the fairness of the sentencing process;

[ 1989, c. 218, §5 (NEW) .]

3. Rehabilitation. To facilitate the possible rehabilitation of an offender by reducing manifest and unwarranted inequalities among the sentences of comparable offenders; and

[ 1989, c. 218, §5 (NEW) .]

4. Sentencing criteria. To promote the development and application of criteria for sentencing which are both rational and just.

[ 1989, c. 218, §5 (NEW) .]

SECTION HISTORY

1989, c. 218, §5 (NEW). 1991, c. 525, §1 (AMD).



15 §2155. Factors to be considered by Supreme Judicial Court

In reviewing a criminal sentence, the Supreme Judicial Court shall consider: [1991, c. 525, §2 (AMD).]

1. Propriety of sentence. The propriety of the sentence, having regard to the nature of the offense, the character of the offender, the protection of the public interest, the effect of the offense on the victim and any other relevant sentencing factors recognized under law; and

[ 1991, c. 525, §2 (AMD) .]

2. Manner in which sentence was imposed. The manner in which the sentence was imposed, including the sufficiency and accuracy of the information on which it was based.

[ 1989, c. 218, §5 (NEW) .]

SECTION HISTORY

1989, c. 218, §5 (NEW). 1991, c. 525, §2 (AMD).



15 §2156. Relief

1. Substitution of sentence or remand.

[ 1991, c. 525, §3 (RP) .]

1-A. Remand. If the Supreme Judicial Court determines that relief should be granted, it must remand the case to the court that imposed the sentence for any further proceedings that could have been conducted prior to the imposition of the sentence under review and for resentencing on the basis of such further proceedings provided that the sentence is not more severe than the sentence appealed.

[ 1991, c. 525, §4 (NEW) .]

2. Affirmation of sentence. If the Supreme Judicial Court determines that relief should not be granted, it shall affirm the sentence under review.

[ 1989, c. 218, §5 (NEW) .]

SECTION HISTORY

1989, c. 218, §5 (NEW). 1991, c. 525, §§3,4 (AMD).



15 §2157. Sentence not stayed nor bail authorized for sentence appeal

1. Execution of sentence not stayed. An appeal under this chapter shall not stay the execution of a sentence.

[ 1989, c. 218, §5 (NEW) .]

2. Bail unavailable. Bail has no application to an appeal under this chapter.

[ 1989, c. 218, §5 (NEW) .]

SECTION HISTORY

1989, c. 218, §5 (NEW).






Chapter 307: PARDONS AND COMMUTATION OF SENTENCES

15 §2161. Notice to district attorney and Attorney General of all petitions for pardon or commutation

On all petitions to the Governor for pardon or commutation of sentences, written notice thereof shall be given to the Attorney General and the district attorney for the county where the case was tried at least 4 weeks before the time of the hearing thereon, and 4 weeks' notice in a newspaper of general circulation in said county. If the crime for which said pardon is asked or for which commutation of sentence is sought is punishable by imprisonment in the State Prison, the Attorney General or the district attorney for the county where the case was tried shall, upon the request of the Governor, attend the meeting of the Governor or the Parole Board at which the petition is to be heard and the Governor shall allow said district attorney his necessary expenses for such attendance and a reasonable compensation for said district attorney's services to be paid from the State Treasury out of the appropriation for costs in criminal prosecutions. The Governor may require the judge and prosecuting officer who tried the case to furnish him or the Parole Board a concise statement thereof as proved at the trial and any other facts bearing on the propriety of granting pardon or commutation. [1987, c. 667, §16 (AMD).]

SECTION HISTORY

1967, c. 428, §2 (AMD). 1969, c. 319, §1 (AMD). 1973, c. 567, §20 (AMD). 1973, c. 625, §289 (AMD). 1973, c. 788, §62 (AMD). 1975, c. 771, §158 (AMD). 1987, c. 667, §16 (AMD).



15 §2161-A. Expungement of records (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 691, (NEW). 1975, c. 763, §1 (RP). 1975, c. 771, §159 (AMD). 1977, c. 78, §117 (RP).



15 §2162. Commutation to jail

When a person is sentenced and committed to the custody of the Department of Corrections, the Governor may, if the Governor considers it consistent with the public interest and the welfare of the prisoner, commute that prisoner's sentence to imprisonment in any county jail, there to be supported at the charge of the State at an expense not exceeding the price paid for the support of other prisoners in that county jail. [2005, c. 329, §1 (AMD).]

SECTION HISTORY

1973, c. 625, §289 (AMD). 1975, c. 771, §160 (AMD). 2005, c. 329, §1 (AMD).



15 §2163. Conditional pardons by Governor

In any case in which the Governor is authorized by the Constitution to grant a pardon, he may, upon petition of the person convicted, grant it upon such conditions and with such restrictions and under such limitations as he deems proper, and he may issue his warrant to all proper officers to carry such pardon into effect; which warrant shall be obeyed and executed instead of the sentence originally awarded. [1975, c. 771, §161 (AMD).]

SECTION HISTORY

1975, c. 771, §161 (AMD).



15 §2164. Violations of conditions; rearrest

When a convict has been pardoned on conditions to be observed and performed by him, and the Warden of the State Prison or keeper of the jail where the convict was confined has reason to believe that he has violated the same, such officer shall forthwith cause him to be arrested and detained until the case can be examined by the Governor, and the officer making the arrest shall forthwith give them notice thereof, in writing. [1975, c. 771, §162 (AMD).]

SECTION HISTORY

1975, c. 771, §162 (AMD).



15 §2165. Remand to prison on finding of violation

The Governor shall, upon receiving the notice provided for in section 2164, examine the case of such convict, and if it appears by his own admission or by evidence that he has violated the conditions of his pardon, the Governor shall order him to be remanded and confined for the unexpired term of the sentence. In computing the period of his confinement, the time between the pardon and the subsequent arrest shall not be reckoned as part of the term of his sentence. If it appears to the Governor that he has not broken the conditions of his pardon, he shall be discharged. [1975, c. 771, §163 (AMD).]

SECTION HISTORY

1975, c. 771, §163 (AMD).



15 §2166. Return of warrant for pardon or commutation

When a convict is pardoned or his punishment is commuted, the officer to whom the warrant for that purpose is issued shall, as soon as may be after executing the same, make return thereof, under his hand, with his doings thereon, to the office of the Secretary of State. He shall file in the clerk's office of the court in which the offender was convicted an attested copy of the warrant and return, a brief abstract whereof the clerk shall subjoin to the record of the conviction and sentence.



15 §2167. References to pardoned crime deleted from Federal Bureau of Investigation's identification record

In any criminal case in which the Governor grants a convicted person a full and free pardon, that person, after the expiration of 10 years from the date the person is finally discharged from any sentence imposed as a result of the conviction, may make written application to the State Bureau of Identification to have all references to the pardoned crime deleted from the Federal Bureau of Investigation's identification record. Following receipt of an application, the State Bureau of Investigation shall make the necessary arrangements with the identification division of the Federal Bureau of Investigation to have all references to the pardoned crime deleted from the Federal Bureau of Investigation's identification record and any state materials returned to the contributing agency if the application is timely and the person has not been convicted of a crime in this State or any other jurisdiction since the full and free pardon was granted and has no formal charging instrument for a crime pending in this State or any other jurisdiction. [1993, c. 665, §1 (NEW).]

SECTION HISTORY

1993, c. 665, §1 (NEW).






Chapter 308: POST-JUDGMENT MOTION WHEN PERSON'S IDENTITY HAS BEEN STOLEN AND USED IN A CRIMINAL, CIVIL VIOLATION OR TRAFFIC INFRACTION PROCEEDING

15 §2181. Application

This chapter is not intended to and may not be used to provide relief to a person who has stolen another person's identity and falsely used the identity in a criminal, civil violation or traffic infraction proceeding. [2009, c. 287, §1 (NEW).]

SECTION HISTORY

2009, c. 287, §1 (NEW).



15 §2182. Post-judgment motion for determination of factual innocence and correction of record

1. Motion; persons who may file. A person who reasonably believes that the person's identity has been stolen and falsely used by another in a criminal, civil violation or traffic infraction proceeding in which a final judgment has been entered may file a written motion in the underlying criminal, civil violation or traffic infraction proceeding seeking a court determination of factual innocence and correction of the court records and related criminal justice agency records. The same motion may also be filed on behalf of such a person by an attorney for the State or by the court.

[ 2009, c. 287, §1 (NEW) .]

2. Time for filing. A motion for determination of factual innocence and correction of record must be filed:

A. By June 1, 2010 for a criminal, civil violation or traffic infraction proceeding finalized prior to the effective date of this section in which the person is aware that the person's identity had been stolen and falsely used by another; and [2009, c. 287, §1 (NEW).]

B. One year from the date the person becomes aware that the person's identity has been stolen and falsely used by another in a criminal, civil violation or traffic infraction proceeding finalized after the effective date of this section. [2009, c. 287, §1 (NEW).]

[ 2009, c. 287, §1 (NEW) .]

SECTION HISTORY

2009, c. 287, §1 (NEW).



15 §2183. Motion and hearing; process

1. Filing motion. A motion filed pursuant to section 2182 must be filed in the underlying criminal, civil violation or traffic infraction proceeding. The appropriate chief judge or justice shall specially assign the motion. The judge or justice to whom the motion is assigned shall determine upon whom and how service of the motion is to be made and enter an order in this regard.

[ 2009, c. 287, §1 (NEW) .]

2. Counsel. In cases involving a criminal conviction, if the court finds that the person who files the motion under section 2182 or on whose behalf the motion is filed is indigent, the court may appoint counsel for the person at any time during the proceedings under this chapter.

[ 2009, c. 287, §1 (NEW) .]

3. Representation of the State. The prosecutorial office that represented the State in the underlying criminal, civil violation or traffic infraction proceeding shall represent the State for purposes of this chapter. If the underlying criminal, civil violation or traffic infraction proceeding was disposed of without the appearance of an attorney for the State, the office of the District Attorney in whose district the crime, civil violation or traffic infraction was committed shall represent the State for purposes of this chapter. On a case-by-case basis, a different prosecutorial office may represent the State on agreement between the 2 prosecutorial offices.

[ 2009, c. 287, §1 (NEW) .]

4. Evidence. The Maine Rules of Evidence do not apply to the hearing on the motion under this section, and evidence presented at the hearing by the participants may include testimony, affidavits and other reliable hearsay evidence as permitted by the court.

[ 2009, c. 287, §1 (NEW) .]

5. Hearing; certification of results. The judge or justice to whom the motion was assigned pursuant to subsection 1 shall hold a hearing on the motion under this section. At the conclusion of the hearing, if the court finds that the person who filed the motion under section 2182 has established by clear and convincing evidence relative to a criminal proceeding or by a preponderance of the evidence relative to a civil violation or traffic infraction proceeding that the person is not the person who committed the crime, civil violation or traffic infraction, the court shall find the person factually innocent of that crime, civil violation or traffic infraction and shall issue a written order certifying this determination. If at the conclusion of the hearing the court finds otherwise as to the motion, the court shall deny the motion and shall issue a written order certifying this determination. The order must contain written findings of fact supporting the court's decision granting or denying the motion. A copy of the court's written order granting or denying the motion must be provided to the person.

[ 2009, c. 287, §1 (NEW) .]

6. Correction of the record. If the court grants the motion following the hearing in subsection 5, it shall additionally determine what court records and related criminal justice records require correction and shall enter a written order specifying the corrections to be made in the court records and the records of each of the appropriate criminal justice agencies.

[ 2009, c. 287, §1 (NEW) .]

7. Subsequent discovery of fraud or misrepresentation. If the court that has issued an order certifying a determination of factual innocence pursuant to subsection 5 subsequently discovers that the motion or information submitted in support of the motion may contain material misrepresentation or fraud, the court may, after giving notice to the participants, hold a hearing. At the conclusion of the hearing, if the court finds by a preponderance of the evidence the existence of material misrepresentation or fraud, it may, by written order, vacate its earlier order certifying a determination of factual innocence and modify accordingly any record correction earlier made pursuant to subsection 6. The written order must contain findings of fact supporting its decision to vacate or not to vacate.

[ 2009, c. 287, §1 (NEW) .]

SECTION HISTORY

2009, c. 287, §1 (NEW).



15 §2184. Review of determination of factual innocence; review of subsequent vacating of determination

A final judgment entered under section 2183, subsection 5 or 7 may be reviewed by the Supreme Judicial Court sitting as the Law Court. [2009, c. 287, §1 (NEW).]

1. Appeal by the person. A person aggrieved by the final judgment under section 2183, subsection 5 or 7 may not appeal as of right. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule.

[ 2009, c. 287, §1 (NEW) .]

2. Appeal by the State. If the State is aggrieved by the final judgment under section 2183, subsection 5 or 7, it may appeal as of right, and a certificate of approval by the Attorney General is not required. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule.

[ 2009, c. 287, §1 (NEW) .]

SECTION HISTORY

2009, c. 287, §1 (NEW).






Chapter 309: COMMITMENT OF MENTALLY ILL PRISONERS

15 §2211. Convict or person detained alleged to be mentally ill; prehearing procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 58, §2 (RP).



15 §2211-A. Persons confined; hospitalization for mental illness

1. Prohibition. A person with serious mental illness may not be detained or confined solely because of that mental illness in any jail, prison or other detention or correctional facility unless that person is being detained or serving a sentence for commission of a crime.

[ 1995, c. 431, §1 (NEW) .]

2. Application for hospitalization required. A sheriff or other person responsible for any county or local detention or correctional facility who believes that a person confined in that facility is mentally ill and requires hospitalization shall apply, in writing, for the admission of that person to a hospital for the mentally ill, giving the reasons for requesting the admission. The application and certification must be in accordance with the requirements of Title 34-B, section 3863.

[ 1995, c. 431, §1 (NEW) .]

3. Terms of admission. A person with respect to whom application and certification are made may be admitted to a hospital for the mentally ill. Except as otherwise specifically provided in this section, Title 34-B, chapter 3, subchapter IV, articles I and III, except section 3868, are applicable to a person admitted under this section as if the admission were applied for under Title 34-B, section 3863.

[ 1995, c. 431, §1 (NEW) .]

3-A. Authorization of hospitalization. When a person who is hospitalized in a psychiatric hospital under the provisions of Title 34-B, chapter 3 is sentenced to serve a straight term of imprisonment or a split sentence in a county jail, the person must remain hospitalized as long as continued hospitalization is appropriate under Title 34-B, chapter 3. The sheriff shall promptly process the person to initiate execution of the sentence in a manner that disrupts the person's hospitalization as little as possible. The provisions of this section apply as if the person had been transferred to the hospital after beginning serving the sentence at the county jail.

[ 2009, c. 281, §1 (NEW) .]

4. No effect on sentence; jurisdiction retained. Admission of a person to a hospital under this section has no effect on a sentence then being served, on an existing commitment on civil process or on detention pending any stage of a criminal proceeding in which that person is the defendant, and the court having jurisdiction retains its jurisdiction. The sentence continues to run and any commitment or detention remains in force unless terminated in accordance with law.

[ 1995, c. 431, §1 (NEW) .]

5. Disposition of application and certification. A copy of the document by which a person is held in confinement, attested by the sheriff or other person responsible for any county or local detention or correctional facility, must accompany the application for admission. Following that person's admission to a hospital for the mentally ill under this section, a copy of the application and certification similarly attested must be filed with the court having jurisdiction over any civil or criminal case in which that person is the defendant. If a criminal proceeding is pending against the person admitted, the clerk of the court shall forward a copy of the application and certification to the attorney for the defendant and the attorney for the State.

[ 1995, c. 431, §1 (NEW) .]

6. Discharge from hospital. If the sentence being served at the time of admission has not expired or commitment on civil process or detention has not been terminated in accordance with law at the time the person is ready for discharge from hospitalization, that person must be returned by the sheriff or deputy sheriff of the county from which the person was admitted to the facility from which the person was admitted.

[ 1995, c. 431, §1 (NEW) .]

7. Transportation expenses. The county where the incarceration originated shall pay all expenses incident to transportation of a person between the hospital and the detention or correctional facility pursuant to this section.

[ 1995, c. 431, §1 (NEW) .]

8. Competency hearing. Admission to a hospital under this section may not be used to examine or observe a person for the purpose of a criminal proceeding pending in court. Before the trial of a defendant admitted for hospitalization under this section, the court may, at any time upon motion of the defendant's attorney or the attorney for the State or upon the court's own motion, hold a hearing with respect to the competence of that person to stand trial as provided in section 101-D and appropriate disposition may be made. The court's order following a hearing may terminate an admission effected under this section.

[ 2009, c. 268, §5 (AMD) .]

9. Alternative; voluntary commitment. If hospitalization is recommended by a licensed physician or licensed psychologist, a person confined in a county or local detention or correctional facility may apply for informal admission to a hospital for the mentally ill under Title 34-B, sections 3831 and 3832, in which case all other provisions of this section as to notice of status as an inmate of a county or local detention or correctional facility, notice to the court and counsel, transportation and expenses and the continuation and termination of sentence, commitment or detention apply. Except as otherwise provided in this section, the provisions of law applicable to persons admitted to a hospital for the mentally ill under Title 34-B, sections 3831 and 3832 apply to a person confined and admitted to a hospital for the mentally ill under those sections.

[ 1995, c. 431, §1 (NEW) .]

10. Reincarceration planning. For each person hospitalized pursuant to this section, the Department of Health and Human Services, in consultation with the sheriff or other person responsible for the local or county correctional facility and before the person is transferred back to the correctional facility, shall develop a written treatment plan describing the recommended treatment to be provided to the person.

[ 2001, c. 659, Pt. D, §1 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1965, c. 58, §1 (NEW). 1969, c. 403, §1 (RPR). 1973, c. 547, §§4-6 (AMD). 1973, c. 716, §§1,2 (AMD). 1975, c. 559, §§2-4 (AMD). 1987, c. 402, §A112 (AMD). 1995, c. 431, §1 (RPR). 2001, c. 659, §D1 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 268, §5 (AMD). 2009, c. 281, §1 (AMD).



15 §2212. Procedure at hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 58, §2 (RP).



15 §2213. Recovery before expiration of sentence (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 58, §2 (RP).



15 §2214. Costs and expenses; attorney's and physician's compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 58, §2 (RP).



15 §2215. Commitment of inmates of jails and persons under indictment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 403, §2 (RP).



15 §2216. District Court Judge may hold court in towns where prisons or jails are located (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 58, §2 (RP).



15 §2217. Commitment when motion for sentence is made; proceedings if insane at expiration of term; support (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 403, §3 (RP).



15 §2217-A. Support in a state mental hospital of persons admitted from county jails

Persons admitted under section 2211-A, except convicts in execution of sentence, shall be supported in a state hospital for the mentally ill as provided in Title 34, chapter 195. [1969, c. 403, §4 (NEW).]

SECTION HISTORY

1969, c. 403, §4 (NEW).



15 §2218. Transportation of women

When a woman is to be transported to or from a state hospital for the mentally ill under this chapter, the officer making application for her admission shall, unless she is to be accompanied by her husband or any adult relative, designate a woman to be an attendant or one of the attendants to accompany her. [1969, c. 403, §5 (RPR).]

SECTION HISTORY

1969, c. 403, §5 (RPR).






Chapter 310: POST-JUDGMENT MOTION BY PERSON SEEKING TO SATISFY THE PREREQUISITES FOR OBTAINING SPECIAL RESTRICTIONS ON DISSEMINATION AND USE OF CRIMINAL HISTORY RECORD INFORMATION FOR CERTAIN CRIMINAL CONVICTIONS

15 §2251. Definitions (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19) (WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19)

(WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 354, §1 (NEW).]

1. Administration of criminal justice. "Administration of criminal justice" has the same meaning as in Title 16, section 703, subsection 1.

[ 2015, c. 354, §1 (NEW) .]

2. Another jurisdiction. "Another jurisdiction" has the same meaning as in Title 17-A, section 2, subsection 3-B.

[ 2015, c. 354, §1 (NEW) .]

3. Criminal history record information. "Criminal history record information" has the same meaning as in Title 16, section 703, subsection 3.

[ 2015, c. 354, §1 (NEW) .]

4. Criminal justice agency. "Criminal justice agency" has the same meaning as in Title 16, section 703, subsection 4.

[ 2015, c. 354, §1 (NEW) .]

5. Dissemination. "Dissemination" has the same meaning as in Title 16, section 703, subsection 6.

[ 2015, c. 354, §1 (NEW) .]

6. Eligible criminal conviction. "Eligible criminal conviction" means a conviction for a current or former Class E crime, except a conviction for a current or former Class E crime under Title 17-A, chapter 11.

[ 2015, c. 354, §1 (NEW) .]

SECTION HISTORY

2015, c. 354, §1 (NEW).



15 §2252. Statutory prerequisites for obtaining special restrictions on dissemination and use of criminal history record information for a criminal conviction (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19) (WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19)

(WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

The special restrictions on dissemination and use of criminal history record information for a criminal conviction specified in section 2255 apply only if: [2015, c. 354, §1 (NEW).]

1. Eligible criminal conviction. The criminal conviction is an eligible criminal conviction;

[ 2015, c. 354, §1 (NEW) .]

2. Age of person at time of commission. At the time of the commission of the crime underlying the eligible criminal conviction, the person had in fact attained 18 years of age but not 21 years of age;

[ 2015, c. 354, §1 (NEW) .]

3. Time since sentence fully satisfied. At least 4 years have passed since the person has fully satisfied each of the sentencing alternatives imposed for the eligible criminal conviction;

[ 2015, c. 354, §1 (NEW) .]

4. Other state convictions. The eligible criminal conviction is the only criminal conviction of the person in this State, and the person has not had a criminal charge dismissed as a result of a deferred disposition pursuant to Title 17-A, chapter 54-F and has not been adjudicated as having committed a juvenile crime for which the hearing was open to the general public under section 3307;

[ 2015, c. 354, §1 (NEW) .]

5. Convictions in another jurisdiction. The person has no criminal convictions from another jurisdiction; and

[ 2015, c. 354, §1 (NEW) .]

6. Pending criminal charges. The person has no presently pending criminal charges in this State or in another jurisdiction.

[ 2015, c. 354, §1 (NEW) .]

SECTION HISTORY

2015, c. 354, §1 (NEW).



15 §2253. Motion; persons who may file (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19) (WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19)

(WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

A person may file a written motion in the underlying criminal proceeding seeking a court determination that the person satisfies the statutory prerequisites specified in section 2252 for obtaining the special restrictions on dissemination and use of criminal history record information relating to a criminal conviction as specified in section 2255. The written motion must briefly address each of the statutory prerequisites. [2015, c. 354, §1 (NEW).]

SECTION HISTORY

2015, c. 354, §1 (NEW).



15 §2254. Motion and hearing; process (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19) (WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19)

(WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

1. Filing motion. A motion filed pursuant to section 2253 must be filed in the underlying criminal proceeding. After a motion has been filed, the clerk shall set the motion for hearing.

[ 2015, c. 354, §1 (NEW) .]

2. Counsel. The person filing a motion pursuant to section 2253 has the right to employ counsel but is not entitled to assignment of counsel at state expense.

[ 2015, c. 354, §1 (NEW) .]

3. Representation of the State. The prosecutorial office that represented the State in the underlying criminal proceeding shall represent the State for purposes of this chapter. On a case-by-case basis, a different prosecutorial office may represent the State on agreement between the 2 prosecutorial offices.

[ 2015, c. 354, §1 (NEW) .]

4. Evidence. The Maine Rules of Evidence do not apply to a hearing on a motion under this section, and evidence presented at a hearing by the participants may include testimony, affidavits and other reliable hearsay evidence as permitted by the court.

[ 2015, c. 354, §1 (NEW) .]

5. Hearing; certification of results. The judge or justice shall hold a hearing on the motion under this section. At the conclusion of the hearing, if the court determines that the person who filed the motion has established by a preponderance of the evidence each of the statutory prerequisites specified in section 2252, the court shall find the person entitled to the special restrictions on dissemination and use of the criminal history record information relating to the criminal conviction as specified in section 2255 and shall issue a written order certifying this determination. If, at the conclusion of the hearing, the court determines that the person has not established one or more of the statutory prerequisites specified in section 2252, the court shall deny the motion and issue a written order certifying this determination. The order must contain written findings of fact supporting the court's determination. A copy of the court's written order must be provided to the person and the prosecutorial office that represented the State pursuant to subsection 3.

[ 2015, c. 354, §1 (NEW) .]

6. Notice to State Bureau of Identification. If the court determines pursuant to subsection 5 that a person has established by a preponderance of the evidence each of the statutory prerequisites specified in section 2252, a copy of the court's written order certifying its determination must be provided to the Department of Public Safety, Bureau of State Police, State Bureau of Identification. The State Bureau of Identification upon receipt of the order shall promptly alter its records relating to the person's eligible criminal conviction to reflect that future dissemination of this criminal history record information must be pursuant to section 2255 rather than pursuant to Title 16, section 704. The State Bureau of Identification shall notify the person of compliance with that requirement.

[ 2015, c. 354, §1 (NEW) .]

7. Subsequent new criminal conviction; automatic loss of eligibility; person's duty to notify. Notwithstanding that a person has been determined by a court pursuant to subsection 5 to be entitled to the special restrictions on dissemination and use of criminal history record information relating to a criminal conviction specified in section 2255, if at any time subsequent to the court's determination the person is convicted of a new crime in this State or in another jurisdiction, the new conviction extinguishes that entitlement. In the event of a new criminal conviction, the person shall promptly file a written notice in the underlying criminal proceeding of the person's disqualification from entitlement identifying the new conviction, including the jurisdiction, court and docket number of the criminal proceeding. If the person fails to file the required written notice and the court learns of the existence of the new criminal conviction, the court shall notify the person of its apparent existence and offer the person an opportunity at a hearing to contest the fact of a new conviction. If a hearing is requested by the person, the court shall, after giving notice to the person and the appropriate prosecutorial office, hold a hearing. At the hearing, the person has the burden of proving by clear and convincing evidence that the person does not have the new conviction. At the conclusion of the hearing, if the court determines that the person has not satisfied the burden of proof, it shall find that the person has been convicted of the new crime and as a consequence is no longer entitled to the special restrictions on dissemination and use of the criminal history record information relating to the criminal conviction as specified in section 2255 and shall issue a written order certifying this determination. If, at the conclusion of the hearing, the court determines that the person has satisfied the burden of proof, it shall find that the person has not been convicted of the new crime and issue a written order certifying this determination. The order must contain written findings of fact supporting the court's determination. A copy of the court's written order must be provided to the person and the prosecutorial office that represented the State.

[ 2015, c. 354, §1 (NEW) .]

8. Notice to State Bureau of Identification of new crime. If the court determines under subsection 7 that a person has been convicted of a new crime and as a consequence is no longer eligible for the special restrictions on dissemination and use of the criminal history record information relating to the criminal conviction as specified in section 2255, a copy of the court's written order certifying its determination must be provided to the Department of Public Safety, Bureau of State Police, State Bureau of Identification. The State Bureau of Identification upon receipt of the order shall alter its records relating to the person's criminal conviction to reflect that dissemination of this criminal history record information is pursuant to Title 16, section 704 rather than pursuant to section 2255. It shall notify the person of compliance with that requirement.

[ 2015, c. 354, §1 (NEW) .]

SECTION HISTORY

2015, c. 354, §1 (NEW).



15 §2255. Special restrictions on dissemination and use of criminal history record information relating to criminal conviction (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19) (WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19)

(WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

Notwithstanding Title 16, section 704, the criminal history record information relating to a criminal conviction for which the court has determined the person is entitled to special restrictions on dissemination and use is confidential and may not be disseminated by a criminal justice agency, whether directly or through any intermediary, except: [2015, c. 354, §1 (NEW).]

1. Subject of conviction. To the person who is the subject of the criminal conviction or that person's designee; and

[ 2015, c. 354, §1 (NEW) .]

2. Criminal justice agency. To a criminal justice agency for the purpose of the administration of criminal justice and criminal justice agency employment.

[ 2015, c. 354, §1 (NEW) .]

For the purposes of this section, dissemination to a criminal justice agency for the purpose of the administration of criminal justice includes dissemination and use of the criminal history record information relating to the qualifying criminal conviction by an attorney for the State or for another jurisdiction as part of a prosecution of the person for a new crime, including use in a charging instrument or other public court document and in open court. [2015, c. 354, §1 (NEW).]

SECTION HISTORY

2015, c. 354, §1 (NEW).



15 §2256. Limited disclosure of eligible criminal conviction (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19) (WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19)

(WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

A person who has a criminal conviction eligible for the special restrictions on dissemination and use of criminal history record information under section 2255 may respond to inquiries from other than criminal justice agencies by not disclosing its existence without being subject to any sanctions. [2015, c. 354, §1 (NEW).]

SECTION HISTORY

2015, c. 354, §1 (NEW).



15 §2257. Unlawful dissemination (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19) (WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19)

(WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

A person who intentionally disseminates criminal history record information relating to a criminal conviction in violation of section 2255 knowing it to be in violation is guilty of unlawful dissemination as provided in Title 16, section 707. [2015, c. 354, §1 (NEW).]

SECTION HISTORY

2015, c. 354, §1 (NEW).



15 §2258. Review of determination of eligibility; review of determination of subsequent criminal conviction (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19) (WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19)

(WHOLE SECTION TEXT REPEALED 10/1/19 by T. 15, §2259; PL 2015, c. 354, §1 (NEW))

A final judgment entered under section 2254, subsection 5 or 7 may be reviewed by the Supreme Judicial Court. [2015, c. 354, §1 (NEW).]

1. Appeal by the person. A person aggrieved by the final judgment under section 2254, subsection 5 or 7 may not appeal as of right. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule.

[ 2015, c. 354, §1 (NEW) .]

2. Appeal by the State. If the State is aggrieved by the final judgment under section 2254, subsection 5 or 7, it may appeal as of right, and a certificate of approval by the Attorney General is not required. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule.

[ 2015, c. 354, §1 (NEW) .]

SECTION HISTORY

2015, c. 354, §1 (NEW).



15 §2259. Repeal (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19) (WHOLE SECTION TEXT REPEALED 10/1/19)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/19)

(WHOLE SECTION TEXT REPEALED 10/1/19)

This chapter is repealed October 1, 2019. [2015, c. 354, §1 (NEW).]

SECTION HISTORY

2015, c. 354, §1 (NEW).






Chapter 311: INTERSTATE COMPACT ON THE MENTALLY DISORDERED OFFENDER

15 §2301. Short title

This chapter may be cited as the "Interstate Compact on the Mentally Disordered Offender" and is hereinafter in this chapter called the "compact." [1979, c. 303, (NEW).]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2302. Purpose and policy -- Article I

1. Policy. The party states, desiring by common action to improve their programs for the care and treatment of mentally disordered offenders, declare that it is the policy of each of the party states to:

A. Strengthen their own programs and laws for the care and treatment of the mentally disordered offender; [1979, c. 303, (NEW).]

B. Encourage and provide for such care and treatment in the most appropriate locations, giving due recognition to the need to achieve adequacy of diagnosis, care, treatment, aftercare and auxiliary services and facilities and, to every extent practicable, to do so in geographic locations convenient for providing a therapeutic environment; [1979, c. 303, (NEW).]

C. Authorize cooperation among the party states in providing services and facilities, when it is found that cooperative programs can be more effective and efficient than programs separately pursued; [1979, c. 303, (NEW).]

D. Place each mentally disordered offender in a legal status which will facilitate his care, treatment and rehabilitation; [1979, c. 303, (NEW).]

E. Authorize research and training of personnel on a cooperative basis, in order to improve the quality or quantity of personnel available for the proper staffing of programs, services and facilities for mentally disordered offenders; and [1979, c. 303, (NEW).]

F. Care for and treat mentally disordered offenders under conditions which will improve the public safety. [1979, c. 303, (NEW).]

[ 1979, c. 303, (NEW) .]

2. Purpose. Within the policies set forth in this Article, it is the purpose of this compact to:

A. Authorize negotiation, entry into, and operations under contractual arrangements among any 2 or more of the party states for the establishment and maintenance of cooperative programs in any one or more of the fields for which specific provision is made in the several Articles of this compact; [1979, c. 303, (NEW).]

B. Set the limits within which such contracts may operate, so as to assure protection of the civil rights of mentally disordered offenders and protection of the rights and obligations of the public and of the party states; and [1979, c. 303, (NEW).]

C. Facilitate the proper disposition of criminal charges pending against mentally disordered offenders, so that programs for their care, treatment and rehabilitation may be carried on efficiently. [1979, c. 303, (NEW).]

[ 1979, c. 303, (NEW) .]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2303. Definitions -- Article II

1. Mentally disordered offender. "Mentally disordered offender" means a person who has been determined, by adjudication or other method legally sufficient for the purpose in the party state where the determination is made, to be mentally ill and:

A. Is under sentence for the commission of crime; or [1979, c. 303, (NEW).]

B. Who is confined or committed on account of the commission of an offense for which, in the absence of mental illness, said person would be subject to incarceration in a penal or correctional facility. [1979, c. 303, (NEW).]

[ 1979, c. 303, (NEW) .]

2. Patient. "Patient" means a mentally disordered offender who is cared for, treated or transferred pursuant to this compact.

[ 1979, c. 303, (NEW) .]

3. Sending state. "Sending state" means a state party to this compact in which the mentally disordered offender was convicted; or the state in which he would be subject to trial on or conviction of an offense, except for his mental condition; or, within the meaning of Article V of this compact, the state whose authorities have filed a petition in connection with an untried indictment, information or complaint.

[ 1979, c. 303, (NEW) .]

4. Receiving state. "Receiving state" means a state party to this compact to which a mentally disordered offender is sent for care, aftercare, treatment or rehabilitation, or, within the meaning of Article V of this compact, the state in which a petition in connection with an untried indictment, information or complaint has been filed.

[ 1979, c. 303, (NEW) .]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2304. Contracts -- Article III

1. Contracts. Each party state may make one or more contracts with any one or more of the other party states for the care and treatment of mentally disordered offenders on behalf of a sending state in facilities situated in receiving states, or for the participation of such mentally disordered offenders in programs of aftercare on conditional release administered by the receiving state. Any such contract shall provide for:

A. Its duration; [1979, c. 303, (NEW).]

B. Payments to be made to the receiving state by the sending state for care, treatment and extraordinary services, if any; [1979, c. 303, (NEW).]

C. Determination of responsibility for ordering or permitting the furnishing of extraordinary services, if any; [1979, c. 303, (NEW).]

D. Participation in compensated activities, if any, available to patients; the disposition or crediting of any payment received by patients on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom; [1979, c. 303, (NEW).]

E. Delivery and retaking of mentally disordered offenders; and [1979, c. 303, (NEW).]

F. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states. [1979, c. 303, (NEW).]

[ 1979, c. 303, (NEW) .]

2. Facility. Prior to the construction or completion of construction of any facility for mentally disordered offenders or addition to such facility by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the facility or addition thereto, or for the inclusion therein of particular equipment or structures, and for the reservation of a specific percentum of the capacity of the facility to be kept available for use by patients under this compact. Any sending state so contracting may, to the extent that moneys are legally available therefor, pay to the receiving state a reasonable sum as consideration for such enlargement of capacity, or provision of equipment or structures, and reservation of capacity. Such payment may be in a lump sum or in installments as provided in the contract.

[ 1979, c. 303, (NEW) .]

3. Training of personnel. A party state may contract with any one or more other party states for the training of professional or other personnel whose services, by reason of such training, would become available for or be improved in respect of ability to participate in the care and treatment of mentally disordered offenders. Such contracts may provide for such training to take place at any facility being operated or to be operated for the care and treatment of mentally disordered offenders; at any institution or facility having resources suitable for the offering of such training; or may provide for the separate establishment of training facilities, provided that no such separate establishment shall be undertaken, unless it is determined that an appropriate existing facility or institution cannot be found at which to conduct the contemplated program. Any contract entered into pursuant to this subsection shall provide for:

A. The administration, financing and precise nature of the program; [1979, c. 303, (NEW).]

B. The status and employment or other rights of the trainees; and [1979, c. 303, (NEW).]

C. All other necessary matters. [1979, c. 303, (NEW).]

[ 1979, c. 663, §111 (AMD) .]

4. Contract not inconsistent. No contract entered into pursuant to this compact shall be inconsistent with any provision thereof.

[ 1979, c. 303, (NEW) .]

SECTION HISTORY

1979, c. 303, (NEW). 1979, c. 663, §111 (AMD).



15 §2305. Procedure and rights -- Article IV

1. Custody, care and treatment. Whenever the duly constituted judicial or administrative authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that custody, care and treatment in, or transfer of a patient to, a facility within the territory of another party state, or conditional release for aftercare in another party state is necessary in order to provide adequate care and treatment or is desirable in order to provide an appropriate program of therapy or other treatment, or is desirable for clinical reasons, the officials may direct that the custody, care and treatment be within a facility or in a program of aftercare within the territory of that other party state, the receiving state to act in that regard solely as agent for the sending state.

[ 1979, c. 303, (NEW) .]

2. Access to facility. The appropriate officials of any state party to this compact shall have access at all reasonable times, to any facility in which it has a contractual right to secure care or treatment of patients for the purpose of inspection and visiting such of its patients as may be in the facility or served by it.

[ 1979, c. 303, (NEW) .]

3. Sending state; jurisdiction. Except as otherwise provided in Article VI, patients in a facility pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed for transfer to a facility within the sending state, for transfer to another facility in which the sending state may have a contractual or other right to secure care and treatment of patients, for release on aftercare or other conditional status, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

[ 1979, c. 303, (NEW) .]

4. Reports. Each receiving state shall provide regular reports to each sending state on the patients of that sending state in facilities pursuant to this compact, including a psychiatric and behavioral record of each patient, and certify that record to the official designated by the sending state, in order that each patient may have the benefit of his or her record in determining and altering the disposition of that patient in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

[ 1979, c. 303, (NEW) .]

5. Treatment. All patients who may be in a facility or receiving aftercare from a facility pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be cared for, treated and supervised in accordance with the standards pertaining to the program administered at the facility. The fact of presence in a receiving state shall not deprive any patient of any legal rights which that patient would have had if in custody or receiving care, treatment or supervision as appropriate in the sending state.

[ 1979, c. 303, (NEW) .]

6. Hearing or hearings. Any hearing or hearings to which a patient present in a receiving state pursuant to this compact may be entitled by the laws of the sending state shall be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. The record, together with any recommendations of the hearing officials, shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subsection the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state. Costs of records made pursuant to this shall be borne by the sending state.

[ 1979, c. 303, (NEW) .]

7. Confinement. Any patient confined pursuant to this compact shall be released within the territory of the sending state unless the patient, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

[ 1979, c. 303, (NEW) .]

8. Civil process. Any patient pursuant to the terms of this compact shall be subject to civil process and shall have any and all rights to sue, be sued and participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if in any appropriate facility of the sending state or being supervised therefrom, as the case may be, located within such state.

[ 1979, c. 303, (NEW) .]

9. Exercise of power. The parent, guardian, trustee or other person or persons entitled under the laws of the sending state to act for, advise or otherwise function with respect to any patient shall not be deprived of or restricted in his exercise of any power in respect of any patient pursuant to the terms of this compact.

[ 1979, c. 303, (NEW) .]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2306. Disposition of charges -- Article V

1. Responsibility. Whenever the authorities responsible for the care and treatment of a mentally disordered offender, whether convicted or adjudicated in the state or subject to care, aftercare, treatment or rehabilitation pursuant to a contract, are of the opinion that charges based on untried indictments, informations or complaints in another party state present obstacles to the proper care and treatment of a mentally disordered offender or to the planning or execution of a suitable program for him, such authorities may petition the appropriate court in the state where the untried indictment, information or complaint is pending for prompt disposition thereof. If the mentally disordered offender is a patient in a receiving state, the appropriate authorities in the receiving state, shall, if they concur in the recommendation, file the petition contemplated by this subsection.

[ 1979, c. 303, (NEW) .]

2. Hearing on petition. The court shall hold a hearing on the petition within 30 days of the filing thereof. Such hearing shall be only to determine whether the proper safeguarding and advancement of the public interest, the condition of the mentally disordered offender, and the prospects for more satisfactory care, treatment and rehabilitation of him warrant disposition of the untried indictment, information or complaint prior to termination of the defendant's status as a mentally disordered offender in the sending state. The prosecuting officer of the jurisdiction from which the untried indictment, information or complaint is pending, the petitioning authorities and such other persons as the court may determine shall be entitled to be heard.

[ 1979, c. 303, (NEW) .]

3. Adjournment or continuance. Upon any hearing pursuant to this Article, the court may order such adjournments or continuances as may be necessary for the examination or observation of the mentally disordered offender or for the securing of necessary evidence. In granting or denying any such adjournment or continuance, the court shall give primary consideration to the purposes of this compact and more particularly to the need for expeditious determination of the legal and mental status of a mentally disordered offender so that his care, treatment and discharge to the community only under conditions which will be consonant with the public safety may be implemented.

[ 1979, c. 303, (NEW) .]

4. Petition pending. The presence of a mentally disordered offender within a state wherein a petition is pending or being heard pursuant to this Article, or his presence within any other state through which he is being transported in connection with such petition or hearing, shall be only for the purposes of this compact, and no court, agency or person shall have or obtain jurisdiction over such mentally disordered offender for any other purpose by reason of his presence pursuant to this Article. The mentally disordered offender shall, at all times, remain in the custody of the sending state. Any acts of officers, employees or agencies of the receiving state in providing or facilitating detention, housing or transportation for the mentally disordered offender shall be only as agents for the sending state.

[ 1979, c. 303, (NEW) .]

5. Untried indictment. Promptly upon conclusion of the hearing, the court shall dismiss the untried indictment, information or complaint, if it finds that the purposes enumerated in subsection 2 would be served thereby. Otherwise, the court shall make such order with respect to the petition and the untried indictment, information or complaint as may be appropriate in the circumstances and consistent with the status of the defendant as a mentally disordered offender in the custody of and subject to the jurisdiction of the sending state.

[ 1979, c. 303, (NEW) .]

6. Established or adjudicated. No fact or other matter established or adjudicated at any hearing pursuant to this Article, or in connection therewith, shall be deemed established or adjudicated, nor shall the same be admissible in evidence, in any subsequent prosecution of the untried indictment, information or complaint concerned in a petition filed pursuant to this Article unless:

A. The defendant or his duly empowered legal representative requested or expressly acquiesced in the making of the petition, and was afforded an opportunity to participate in person in the hearing; or [1979, c. 303, (NEW).]

B. The defendant himself offers or consents to the introduction of the determination or adjudication of such subsequent proceedings. [1979, c. 303, (NEW).]

[ 1979, c. 303, (NEW) .]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2307. Acts not reviewable in receiving state; return -- Article VI

1. Decision. Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if, at the time the sending state seeks to remove a patient from the receiving state, there is pending against the patient within such state any criminal charge or if the patient is suspected of having committed within such state a criminal offense, the patient shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport patients pursuant to this compact through any and all states party to this compact without interference.

[ 1979, c. 303, (NEW) .]

2. Escape. A patient who escapes while receiving care and treatment or who violates provisions of aftercare by leaving the jurisdiction, or while being detained or transported pursuant to this compact shall be deemed an escapee from the sending state and from the state in which the facility is situated or the aftercare was being provided. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for return shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

[ 1979, c. 303, (NEW) .]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2308. Federal aid -- Article VII

Any state party to this compact may accept federal aid for use in connection with any facility or program, the use of which is or may be affected by this compact or any contract pursuant thereto and any patient in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision; provided that, if such program or activity is not part of the customary regimen of the facility or program, the express consent of the appropriate official of the sending state shall be required therefor. [1979, c. 303, (NEW).]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2309. Entry into force -- Article VIII

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any 2 states from among the states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota and Wisconsin. Thereafter, this compact shall enter into force and become effective and binding as to any other of these states, or any other state upon similar action by such state. [1979, c. 303, (NEW).]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2310. Withdrawal and termination -- Article IX

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until 2 years after the notices provided in that statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such patients as it may have in other party states pursuant to the provisions of this compact. [1979, c. 303, (NEW).]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2311. Other arrangements unaffected -- Article X

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the custody, care, treatment, rehabilitation or aftercare of patients nor to repeal any other laws of a party state authorizing the making of cooperative arrangements. [1979, c. 303, (NEW).]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2312. Construction and severability -- Article XI

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. [1979, c. 303, (NEW).]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2313. Contracts authorized

The Department of Health and Human Services may negotiate and enter into contracts on behalf of this State pursuant to Article III of the compact and may perform such contracts; provided that no funds, personnel, facilities, equipment, supplies or materials shall be pledged for, committed or used on account of any such contract, unless legally available therefor. [1981, c. 493, §101 (AMD); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1979, c. 303, (NEW). 1981, c. 493, §2 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).









Part 5: JUVENILE OFFENDERS

Chapter 401: GENERAL PROVISIONS

15 §2501. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §4 (RP).



15 §2502. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §19 (AMD). 1971, c. 598, §16 (AMD). 1973, c. 351, (AMD). 1973, c. 788, §63 (AMD). 1975, c. 62, §§1,2 (AMD). 1977, c. 520, §5 (RP).



15 §2503. Mentally retarded and mentally ill juveniles (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §6 (RP).






Chapter 403: JURISDICTION

15 §2551. District Court as juvenile court (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §7 (RP).



15 §2552. Offenses and acts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 52, (AMD). 1969, c. 368, (AMD). 1969, c. 590, §19 (AMD). 1971, c. 356, §17 (AMD). 1971, c. 544, §51 (AMD). 1975, c. 363, (AMD). 1975, c. 430, §21 (AMD). 1975, c. 623, §18 (AMD). 1975, c. 731, §15 (AMD). 1977, c. 520, §8 (RP).



15 §2553. Uniform compact petition (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §9 (RP).



15 §2554. Superior Court; juveniles before it on grand jury indictment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §10 (RP).



15 §2555. Possession of marijuana by minor (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §§4-A (NEW). 1977, c. 520, §11 (RP).






Chapter 405: PROCEEDINGS AND ADJUDICATION

15 §2601. Initiation of proceeding against juveniles (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 518, §1 (AMD). 1977, c. 520, §12 (RP). 1977, c. 607, §1 (AMD).



15 §2602. Petition (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §12 (RP).



15 §2602-A. Juvenile court intake workers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 518, §2 (NEW). 1977, c. 607, §2 (RP).



15 §2603. Citation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §12 (RP).



15 §2604. Warrant (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §12 (RP).



15 §2605. Service (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §12 (RP).



15 §2606. Record (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 528, §1 (AMD). 1977, c. 481, §1 (AMD). 1977, c. 520, §13 (RP).



15 §2607. Notice when juvenile arrested (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 528, §2 (AMD). 1973, c. 625, §289 (AMD). 1977, c. 520, §14 (RP).



15 §2608. Custody pending disposition (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 160, (AMD). 1975, c. 538, §1 (RPR). 1977, c. 520, §15 (RP).



15 §2609. Hearings in juvenile courts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §16 (RP).



15 §2610. Procedure in juvenile courts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §16 (RP).



15 §2611. Juvenile court's powers of disposition (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 195, §1 (AMD). 1967, c. 391, §1 (AMD). 1967, c. 544, §42 (AMD). 1969, c. 192, §§1,2 (AMD). 1969, c. 542, (AMD). 1971, c. 121, §§1,2 (AMD). 1971, c. 528, §3 (AMD). 1971, c. 622, §59 (AMD). P&SL 1973, c. 53, (AMD). 1973, c. 522, §1 (AMD). 1973, c. 625, §289 (AMD). 1973, c. 625, §289 (AMD). 1973, c. 625, §85 (AMD). 1975, c. 62, §3 (AMD). 1975, c. 538, §§2-7 (AMD). 1975, c. 756, §§2-4 (AMD). 1977, c. 520, §17 (RP).






Chapter 407: APPEALS

15 §2661. Review or appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 188, (AMD). 1969, c. 501, §3 (AMD). 1975, c. 538, §8 (AMD). 1977, c. 520, §18 (RP).



15 §2662. Record on appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 389, (AMD). 1977, c. 520, §19 (RP).



15 §2663. Custody or detention pending appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §20 (RP).



15 §2664. Hearings on appeal in Superior Court (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §20 (RP).



15 §2665. Disposition of appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §20 (RP).



15 §2666. Superior Court appeal record (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §86 (AMD). 1977, c. 520, §21 (RP).



15 §2667. Appeals to law court (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §22 (RP).






Chapter 409: MAINE YOUTH CENTER

15 §2711. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 195, §2 (AMD). 1975, c. 756, §5 (AMD). 1983, c. 459, §1 (RP).



15 §2712. Establishment; location; personnel (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 194, (AMD). 1967, c. 195, §3 (AMD). 1967, c. 499, (AMD). 1975, c. 482, (AMD). 1975, c. 756, §6 (RPR). 1979, c. 681, §1 (RPR). 1981, c. 493, §2 (AMD). 1981, c. 619, §1 (AMD). 1983, c. 176, §A4 (AMD). 1983, c. 459, §1 (RP).



15 §2713. Confinement; federal law (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §1 (RP).



15 §2714. Commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 195, §4 (AMD). 1969, c. 191, (AMD). P&SL 1973, c. 53, (AMD). 1973, c. 788, §64 (AMD). 1975, c. 62, §4 (AMD). 1975, c. 538, §9 (RPR). 1975, c. 756, §7 (AMD). 1979, c. 127, §117 (AMD). 1979, c. 169, (AMD). 1983, c. 459, §1 (RP).



15 §2715. Certification by committing judge (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 756, §8 (AMD). 1983, c. 459, §1 (RP).



15 §2716. Guardianship; entrustment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 9, (AMD). 1965, c. 456, (AMD). 1967, c. 506, (AMD). 1969, c. 485, §1 (AMD). 1969, c. 590, §20 (AMD). 1971, c. 92, (AMD). 1975, c. 69, §1 (AMD). 1975, c. 106, (AMD). 1975, c. 293, §4 (AMD). 1975, c. 538, §10 (AMD). 1975, c. 756, §9 (AMD). 1983, c. 176, §A5 (AMD). 1983, c. 459, §1 (RP). 1985, c. 506, §A18 (RP).



15 §2717. Incorrigibles; transfers to correction centers; return (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §2 (RPR). 1969, c. 192, §3 (RP).



15 §2718. Discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 3, (AMD). 1975, c. 62, §5 (AMD). 1975, c. 538, §11 (AMD). 1983, c. 459, §1 (RP).



15 §2719. Offenses while under commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 121, §3 (NEW). 1973, c. 788, §65 (AMD). 1975, c. 538, §12 (RPR). 1977, c. 510, §1 (RP). 1977, c. 520, §23 (RP).



15 §2720. Use of seclusion (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 553, §1 (NEW). 1983, c. 459, §1 (RP).









Part 6: MAINE JUVENILE CODE

Chapter 501: GENERAL PROVISIONS

15 §3001. Title

This Part shall be known and may be cited as the Maine Juvenile Code. [1977, c. 520, §1 (NEW).]

SECTION HISTORY

1977, c. 520, §1 (NEW).



15 §3002. Purposes and construction

1. Purposes. The purposes of this Part are:

A. To secure for each juvenile subject to these provisions such care and guidance, preferably in the juvenile's own home, as will best serve the juvenile's welfare and the interests of society; [1997, c. 645, §1 (AMD).]

B. To preserve and strengthen family ties whenever possible, including improvement of home environment; [1977, c. 520, §1 (NEW).]

C. To remove a juvenile from the custody of the juvenile's parents only when the juvenile's welfare and safety or the protection of the public would otherwise be endangered or, when necessary, to punish a child adjudicated, pursuant to chapter 507, as having committed a juvenile crime; [1997, c. 645, §1 (AMD).]

D. To secure for any juvenile removed from the custody of the juvenile's parents the necessary treatment, care, guidance and discipline to assist that juvenile in becoming a responsible and productive member of society; [1997, c. 645, §1 (AMD).]

E. To provide procedures through which the provisions of the law are executed and enforced and that ensure that the parties receive fair hearings at which their rights as citizens are recognized and protected; and [1997, c. 645, §1 (AMD).]

F. To provide consequences, which may include those of a punitive nature, for repeated serious criminal behavior or repeated violations of probation conditions. [1997, c. 645, §1 (NEW).]

[ 1997, c. 645, §1 (AMD) .]

2. Construction. To carry out these purposes, the provisions of this Part shall be liberally construed.

[ 1977, c. 520, §1 (NEW) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §1 (AMD). 1979, c. 663, §113 (AMD). 1997, c. 645, §1 (AMD).



15 §3003. Definitions

As used in this Part, unless the context otherwise indicates, the following words and phrases shall have the following meanings. [1977, c. 520, §1 (NEW).]

1. Adjudicatory hearing. "Adjudicatory hearing" means a hearing to determine whether the allegations of a petition under chapter 507 are supported by evidence that satisfies the standard of proof required.

[ 2013, c. 234, §2 (AMD) .]

2. Adult. "Adult" means a person 18 years of age or over.

[ 1977, c. 520, §1 (NEW) .]

2-A. Attendant; attendant care. "Attendant" means an agent of a county sheriff or of the Department of Corrections who is authorized to provide temporary supervision of a juvenile alleged to have committed a juvenile crime or of a juvenile adjudicated as having committed a juvenile crime when supervision is appropriate as an interim measure pending the completion of a procedure authorized by law to be taken in regard to such juvenile. Supervision must be exercised during that period beginning with receipt of the juvenile by the attendant and ending upon the release of the juvenile to the juvenile's legal custodian or other responsible adult. This supervision constitutes "attendant care." Attendant care may not be ordered by the juvenile court except with the consent of the county sheriff or the Department of Corrections.

[ 2005, c. 328, §4 (AMD) .]

3. Bind over hearing. "Bind over hearing" means a hearing at which the Juvenile Court determines whether or not to permit the State to proceed against a juvenile as if he were an adult.

[ 1979, c. 681, §38 (AMD) .]

4. Commit. "Commit" means to transfer legal custody.

[ 1977, c. 520, §1 (NEW) .]

4-A. Diagnostic evaluation. "Diagnostic evaluation" means an examination of a juvenile, to assess the risks the juvenile may pose and determine the needs the juvenile may have, which may include, but is not limited to, educational, vocational or psychosocial evaluations, psychometric testing and psychological, psychiatric or medical examinations, which may take place on either a residential or a nonresidential basis.

[ 1989, c. 744, §1 (AMD) .]

4-B. Detention. "Detention" means the holding of a person in a facility characterized by either physically restrictive construction or intensive staff supervision that is intended to prevent a person who is placed in or admitted to the facility from departing at will.

[ RR 2009, c. 2, §33 (COR) .]

5. Dispositional hearing. "Dispositional hearing" means a hearing to determine what order of disposition should be made concerning a juvenile who has been adjudicated as having committed a juvenile crime.

[ 1977, c. 520, §1 (NEW) .]

6. Emancipation. "Emancipation" means the release of a juvenile from the legal control of his parents.

[ 1977, c. 520, §1 (NEW) .]

7. Facility. "Facility" means any physical structure.

[ 1977, c. 520, §1 (NEW) .]

8. Guardian. "Guardian" means a person lawfully invested with the power, and charged with the duty, of taking care of the person and managing the property and rights of another person, who, because of age, is considered incapable of administering his own affairs.

[ 1977, c. 520, §1 (NEW) .]

9. He.

[ 2013, c. 234, §3 (RP) .]

10. Informal adjustment. "Informal adjustment" means a voluntary arrangement between a juvenile community corrections officer and a juvenile referred to the officer that provides sufficient basis for a decision by the juvenile community corrections officer not to file a petition under chapter 507.

[ 1999, c. 624, Pt. B, §1 (AMD) .]

11. Intake.

[ 1977, c. 664, §3 (RP) .]

12. Intake worker.

[ 1985, c. 439, §3 (RP) .]

13. Interim care. "Interim care" means the status of temporary physical control of a juvenile by a person authorized by section 3501.

[ 1977, c. 520, §1 (NEW) .]

14. Juvenile. "Juvenile" means any person who has not attained the age of 18 years.

[ 1977, c. 520, §1 (NEW) .]

14-A. Juvenile arrest. "Juvenile arrest" means the taking of an accused juvenile into custody in conformance with the law governing the arrest of persons believed to have committed a crime.

[ 1985, c. 439, §4 (NEW) .]

14-B. Juvenile community corrections officer. "Juvenile community corrections officer" means an agent of the Department of Corrections authorized:

A. To perform juvenile probation functions; [1985, c. 439, §4 (NEW).]

B. To provide appropriate services to juveniles committed to a Department of Corrections juvenile correctional facility who are on leave or in the community on community reintegration; and [2003, c. 688, Pt. A, §11 (RPR).]

C. To perform all community corrections officer functions established by this Part for a juvenile alleged to have committed a juvenile crime. [1999, c. 624, Pt. B, §2 (AMD).]

[ 2003, c. 688, Pt. A, §11 (AMD) .]

15. Juvenile Court. "Juvenile Court" means the District Court exercising the jurisdiction conferred by section 3101.

[ 1979, c. 681, §38 (AMD) .]

16. Juvenile crime. "Juvenile crime" has the meaning set forth in section 3103.

[ 1977, c. 520, §1 (NEW) .]

17. Law enforcement officer.

[ 2013, c. 588, Pt. A, §18 (RP) .]

18. Legal custodian. "Legal custodian" means a person who has legal custody of a juvenile.

[ 1977, c. 520, §1 (NEW) .]

19. Legal custody. "Legal custody" means the right to the care, custody and control of a juvenile and the duty to provide food, clothing, shelter, ordinary medical care, education and discipline for a juvenile, and, in an emergency, to authorize surgery or other extraordinary care.

[ 1977, c. 520, §1 (NEW) .]

19-A. Mental disease or defect. "Mental disease or defect" has the same meaning as in Title 17-A, section 39, subsection 2 except that "mental disease or defect" does not include, in and of itself, the fact that a juvenile has not attained the level of mental or emotional development normally associated with persons 18 years of age or older.

[ 2013, c. 234, §5 (NEW) .]

20. Organization.

[ 2013, c. 234, §6 (RP) .]

21. Parent. "Parent" means either a natural parent or the adoptive parent of a juvenile.

[ 1977, c. 520, §1 (NEW) .]

22. Person.

[ 2013, c. 234, §7 (RP) .]

23. Probation. "Probation" means a legal status created by court order in cases involving a juvenile adjudicated as having committed a juvenile crime, which permits the juvenile to remain in his own home or other placement designated by the Juvenile Court subject to revocation for violation of any condition imposed by the court.

[ 1979, c. 681, §2 (AMD) .]

24. Probation officer; juvenile probation officer.

[ 1985, c. 439, §5 (RP) .]

24-A. Secure detention facility. "Secure detention facility" means a facility characterized by physically restrictive construction that is intended to prevent a person who is placed in or admitted to the facility from departing at will.

[ 1991, c. 493, §2 (AMD) .]

25. Shelter. "Shelter" means the temporary care of a juvenile in physically unrestricting facilities.

[ 1977, c. 520, §1 (NEW) .]

26. Temporary holding resource. "Temporary holding resource" means an area not in a jail or other secure detention facility intended or primarily used for the detention of adults that may be used to provide secure supervision for a juvenile for a period not to exceed 72 hours, excluding Saturday, Sunday and legal holidays, pending the completion of a procedure authorized by law to be taken in regard to a juvenile. Security is provided by intense personal supervision rather than by the physical characteristics of the facility.

[ 1991, c. 493, §3 (AMD) .]

27. Temporary supervision. "Temporary supervision" means that supervision provided by an attendant delivering attendant care as defined in subsection 2-A.

[ 1985, c. 439, §7 (NEW) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§2-5 (AMD). 1979, c. 681, §§2,38 (AMD). 1981, c. 493, §2 (AMD). 1981, c. 619, §2 (AMD). 1985, c. 439, §§1-7 (AMD). 1987, c. 398, §1 (AMD). 1987, c. 698, §1 (AMD). 1989, c. 113, §1 (AMD). 1989, c. 744, §§1,2 (AMD). 1989, c. 925, §2 (AMD). 1991, c. 493, §§1-3 (AMD). 1999, c. 401, §J4 (AMD). 1999, c. 624, §§B1,2 (AMD). 2001, c. 439, §G6 (AMD). 2003, c. 180, §2 (AMD). 2003, c. 410, §4 (AMD). 2003, c. 688, §A11 (AMD). 2005, c. 328, §4 (AMD). RR 2009, c. 2, §33 (COR). 2013, c. 133, §4 (AMD). 2013, c. 234, §§2-7 (AMD). 2013, c. 588, Pt. A, §18 (AMD).



15 §3004. Severability (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 663, §114 (RP).



15 §3005. Forms, other than court forms, reporting formats, and other standardized written materials

All forms, reporting formats, and other standardized written materials necessary to fulfill the requirements of this Part must be uniform for all state and local agencies providing services according to the provisions of this Part; and those forms, reporting formats, and other standardized written materials must be developed and approved jointly by the Department of Corrections and the Department of Health and Human Services. [1995, c. 502, Pt. F, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1981, c. 493, §2 (AMD). 1995, c. 502, §F4 (AMD). 2003, c. 689, §B6 (REV).



15 §3006. Review of Maine Juvenile Code (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 925, §3 (NEW). 1997, c. 752, §5 (RP).



15 §3007. Victims' rights

In addition to any rights given to victims of juvenile crimes in this Part, the victim of a juvenile crime has the rights that a victim has under Title 17-A, section 1175. [1999, c. 280, §1 (NEW).]

SECTION HISTORY

1999, c. 280, §1 (NEW).



15 §3008. Dissemination of education records of preadjudicated juveniles

Pursuant to Title 20-A, section 6001, schools may distribute education records of preadjudicated juveniles to criminal justice agencies or agencies that by court order or agreement of the juvenile are responsible for the health or welfare of the juvenile if the education records are relevant to and disseminated for the purpose of creating or maintaining an individualized plan for the juvenile's rehabilitation. [1999, c. 595, §1 (NEW).]

SECTION HISTORY

1999, c. 595, §1 (NEW).



15 §3009. Information related to reintegration of juvenile into school

1. Notification to superintendent. When a juvenile in the custody of the Department of Corrections seeks admission to a public school or a private school approved for tuition purposes, the Department of Corrections shall provide notice to the superintendent of the school to which the student is seeking admission or to the superintendent's designee of the availability of information pertaining to the juvenile for use by a reintegration team under Title 20-A, section 1055, subsection 12.

[ 2001, c. 452, §1 (NEW) .]

2. Release of information. Upon the request of the superintendent or the superintendent's designee under subsection 1, the Department of Corrections shall release information as authorized under section 3308, subsection 7, paragraph B-1, subparagraph (3) and Title 34-A, section 1216, subsection 1, paragraph F to be used by the reintegration team. Information received pursuant to this subsection is confidential and may not be further disseminated, except as otherwise provided by law.

[ 2003, c. 205, §3 (AMD) .]

SECTION HISTORY

2001, c. 452, §1 (NEW). 2003, c. 205, §3 (AMD).






Chapter 503: JURISDICTION

15 §3101. Jurisdiction

1. District Court as Juvenile Court. The District Court shall exercise the jurisdiction conferred by this Part and, when exercising such jurisdiction, shall be known and referred to as the Juvenile Court.

[ 1979, c. 681, §38 (AMD) .]

2. Juvenile Court jurisdiction.

A. The Juvenile Court shall have exclusive original jurisdiction, subject to waiver of jurisdiction as provided in subsection 4, of proceedings in which a juvenile is alleged to have committed a juvenile crime, as defined in section 3103. [1979, c. 681, §38 (AMD).]

B. [1977, c. 664, §7 (RP).]

C. Juvenile Courts shall have jurisdiction over all petitions brought under the Uniform Interstate Compact on Juveniles, Title 34, chapter 9, pertaining to juveniles who have been adjudicated as having committed juvenile crimes in other states, but who are found within the territorial jurisdiction of Maine. [1979, c. 681, §38 (AMD).]

D. Juvenile Courts shall have exclusive original jurisdiction over proceedings in which an adult is alleged to have committed a juvenile crime before attaining his 18th birthday. For purposes of such proceedings such an adult shall be considered a juvenile. [1979, c. 681, §38 (AMD).]

E. Juvenile Courts shall have jurisdiction concurrent with the District Courts over petitions for emancipation brought under section 3506-A. [1981, c. 619, §3 (NEW).]

[ 1981, c. 619, §3 (AMD) .]

3. Juveniles mistakenly tried as adults.

A. If, during the pendency of any prosecution for a violation of law, in any court in the State against any person charged as an adult, it is ascertained that the person is a juvenile, or was a juvenile at the time the crime was committed, the court shall forthwith dismiss the case. [1977, c. 520, §1 (NEW).]

B. When a dismissal is ordered pursuant to paragraph A, a petition under chapter 507, alleging the same violation of law for which the juvenile was charged as an adult may be filed in Juvenile Court. [1979, c. 681, §38 (AMD).]

[ 1979, c. 681, §38 (AMD) .]

4. Bind-over.

A. When a petition alleges that a juvenile has committed an act which would be murder or a Class A, B or C crime if committed by an adult, the court shall, upon request of the prosecuting attorney, continue the case for further investigation and for a bind-over hearing to determine whether the jurisdiction of the Juvenile Court over the juvenile should be waived. In the event of such a continuance, the court shall advise the juvenile and his parents, guardian or legal custodian of the possible consequences of a bind-over hearing, the right to be represented by counsel, and other constitutional and legal rights in connection therewith. [1979, c. 681, §38 (AMD).]

B. Every bind-over hearing shall precede and shall be conducted separately from any adjudicatory hearing.

The Maine Rules of Evidence shall apply only to the probable cause portion of the bind-over hearing.

For the purpose of making the findings required by paragraph E, subparagraph (2), written reports and other material may be received by the court along with other evidence, but the court, if so requested by the juvenile, the juvenile's parent or guardian or other party, shall require that the person or persons who wrote the report or prepared the material appear as witness and be subject to examination, and the court may require that the persons whose statements appear in the report appear as witnesses and be subject to examination. [1989, c. 502, Pt. B, §16 (AMD).]

C. A verbatim record shall be kept in all bind-over proceedings. [1977, c. 520, §1 (NEW).]

C-1. With respect to the finding of probable cause required by paragraph E, subparagraph (1), the State has the burden of proof. [1997, c. 645, §2 (NEW).]

C-2. With respect to the finding of appropriateness required by paragraph E, subparagraph (2), the State has the burden of proof, except that in a case involving a juvenile who is charged with one or more juvenile crimes that, if the juvenile were an adult, would constitute murder, aggravated attempted murder, attempted murder, felony murder, Class A manslaughter other than the reckless or criminally negligent operation of a motor vehicle, elevated aggravated assault on a pregnant person, elevated aggravated assault, arson that recklessly endangers any person, causing a catastrophe, Class A robbery or Class A gross sexual assault in which the victim submits as a result of compulsion, the juvenile has the burden of proof. [2007, c. 475, §6 (AMD).]

D. The Juvenile Court shall consider the following factors in deciding whether to bind a juvenile over to Superior Court:

(1) Seriousness of the crime: the nature and seriousness of the offense with greater weight being given to offenses against the person than against property; whether the offense was committed in an aggressive, violent, premeditated or intentional manner;

(2) Characteristics of the juvenile: the record and previous history of the juvenile; the age of the juvenile; the juvenile's emotional attitude and pattern of living;

(3) Public safety: whether the protection of the community requires commitment of the juvenile for a period longer than the greatest commitment authorized; whether the protection of the community requires commitment of the juvenile to a facility that is more secure than any dispositional alternative under section 3314; and

(4) Dispositional alternatives: whether future criminal conduct by the juvenile will be deterred by the dispositional alternatives available; whether the dispositional alternatives would diminish the gravity of the offense. [1997, c. 645, §3 (RPR).]

E. The Juvenile Court shall bind a juvenile over to the Superior Court if it finds:

(1) That there is probable cause to believe that a juvenile crime has been committed that would constitute murder or a Class A, Class B or Class C crime if the juvenile involved were an adult and that the juvenile to be bound over committed it; and

(2) After a consideration of the seriousness of the crime, the characteristics of the juvenile, the public safety and the dispositional alternatives in paragraph D, that:

(a) If the State has the burden of proof, the State has established by a preponderance of the evidence that it is appropriate to prosecute the juvenile as if the juvenile were an adult; or

(b) If the juvenile has the burden of proof, the juvenile has failed to establish by a preponderance of the evidence that it is not appropriate to prosecute the juvenile as if the juvenile were an adult. [1997, c. 645, §4 (AMD).]

E-1. [2013, c. 28, §1 (RP).]

E-2. If the Juvenile Court binds a juvenile over to Superior Court and has directed the detention of the juvenile, if the juvenile attains 18 years of age and is being detained, the juvenile must be detained in an adult section of a jail. [2013, c. 28, §2 (AMD).]

F. The Juvenile Court shall bind over a child by entering an order finding probable cause, waiving jurisdiction and certifying the case for proceedings before the grand jury. The Juvenile Court shall enter written findings supporting its order finding probable cause and waiving jurisdiction. Proceedings concerning a juvenile who has been bound over to the Superior Court shall be conducted in the same manner and with the same powers and duties as if the juvenile were an adult. [1979, c. 681, §38 (AMD).]

G. In all prosecutions for subsequent crimes, any person bound over and convicted as an adult shall be proceeded against as if he were an adult. [1979, c. 512, §2 (NEW).]

[ 2013, c. 28, §§1, 2 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§6-10 (AMD). 1979, c. 512, §2 (AMD). 1979, c. 663, §115 (AMD). 1979, c. 681, §§3-5,38 (AMD). 1981, c. 470, §A33 (AMD). 1981, c. 619, §3 (AMD). 1987, c. 398, §2 (AMD). 1989, c. 502, §B16 (AMD). 1997, c. 645, §§2-5 (AMD). 2003, c. 706, §A1 (AMD). 2007, c. 475, §6 (AMD). 2013, c. 28, §§1, 2 (AMD).



15 §3102. Venue

Proceedings in cases brought under the provisions of section 3101 must be commenced in accordance with Rule 21 of the Maine Rules of Criminal Procedure. [1989, c. 741, §1 (AMD).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1989, c. 741, §1 (AMD).



15 §3103. Juvenile crimes

1. Definition. The term "juvenile crime," as used in this Part, means the following offenses:

A. Conduct that, if committed by an adult, would be defined as criminal by Title 17-A, the Maine Criminal Code, or by any other criminal statute outside that code, including any rule or regulation under a statute, except for those provisions of Titles 12 and 29-A not specifically included in paragraphs E and F; [1995, c. 65, Pt. A, §45 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

B. Offenses involving illegal drugs or drug paraphernalia as follows:

(1) The possession of a useable amount of marijuana, as provided in Title 22, section 2383, unless the juvenile is authorized to possess marijuana for medical use pursuant to Title 22, chapter 558-C;

(2) The use or possession of drug paraphernalia as provided in Title 17-A, section 1111-A, subsection 4-B; and

(3) Illegal transportation of drugs by a minor as provided in Title 22, section 2389, subsection 2; [2011, c. 464, §3 (AMD).]

C. Offenses involving intoxicating liquor, as provided in Title 28-A, sections 2051 and 2052 and offenses involving refusal to provide proper identification as provided in Title 28-A, section 2087; [2003, c. 305, §2 (AMD).]

C-1. [1995, c. 470, §2 (RP).]

D. [2009, c. 93, §2 (RP).]

E. Offenses involving hunting or the operation or attempted operation of a watercraft, ATV or snowmobile while under the influence of intoxicating liquor or drugs, as defined in Title 12, section 10701, subsection 1, and offenses involving failing to aid an injured person or to report a hunting accident as defined in Title 12, section 11223; [2003, c. 414, Pt. B, §29 (AMD); 2003, c. 614, §9 (AFF).]

F. The criminal violation of operating a motor vehicle under the influence of intoxicating liquor or drugs or with an excessive alcohol level, as defined in Title 29-A, section 2411, and offenses defined in Title 29-A as Class B or C crimes; [2009, c. 447, §16 (AMD).]

G. A violation of section 393, subsection 1, paragraph C or section 393, subsection 1-A; and [2003, c. 688, Pt. A, §12 (RPR).]

H. If a juvenile has been convicted of a crime for a violation of a provision of Title 12 or 29-A not specifically included in paragraph E or F, willful refusal to pay a resulting fine or willful violation of the terms of a resulting administrative release or willful failure to comply with the terms of any other resulting court order. [2005, c. 328, §5 (AMD).]

[ 2011, c. 464, §3 (AMD) .]

2. Dispositional powers. All of the dispositional powers of the Juvenile Court provided in section 3314 apply to a juvenile who is adjudicated to have committed a juvenile crime, except that no commitment to a Department of Corrections juvenile correctional facility or period of confinement may be imposed for conduct described in subsection 1, paragraphs B and C.

[ 2007, c. 96, §1 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §11 (AMD). 1979, c. 663, §116 (AMD). 1979, c. 681, §§6,38 (AMD). 1981, c. 679, §§2-5 (AMD). 1983, c. 818, §2 (AMD). 1985, c. 214, §§1,2 (AMD). 1987, c. 45, §B3 (AMD). 1989, c. 445, §§1,2 (AMD). 1989, c. 599, §6 (AMD). 1989, c. 741, §2 (AMD). 1991, c. 516, §3 (AMD). 1995, c. 65, §§A45,46 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 470, §§2-4 (AMD). 1995, c. 679, §15 (AMD). 1997, c. 462, §§2-4 (AMD). 1997, c. 752, §6 (AMD). IB 1999, c. 1, §1 (AMD). 1999, c. 413, §1 (AMD). 2003, c. 305, §§1-3 (AMD). 2003, c. 410, §§5-7 (AMD). 2003, c. 414, §B29 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 688, §A12 (AMD). 2005, c. 328, §5 (AMD). 2007, c. 96, §1 (AMD). RR 2009, c. 2, §34 (COR). 2009, c. 93, §2 (AMD). 2009, c. 447, §16 (AMD). 2011, c. 464, §3 (AMD).



15 §3103-A. Provisions of Title 17-A, Part 1 made applicable

The following provisions of Title 17-A, Part 1 are applicable to juvenile crimes: [2013, c. 234, §8 (NEW).]

1. Chapter 1. Chapter 1, except section 1; section 2, subsections 3-C and 5-B; and sections 6, 8, 9 and 17;

[ 2013, c. 234, §8 (NEW) .]

2. Chapter 2. Chapter 2, except section 40;

[ 2013, c. 234, §8 (NEW) .]

3. Chapter 3. Chapter 3, except section 60; and

[ 2013, c. 234, §8 (NEW) .]

4. Chapter 5. Chapter 5.

[ 2013, c. 234, §8 (NEW) .]

SECTION HISTORY

2013, c. 234, §8 (NEW).



15 §3104. Jurisdiction conferred by general law

Nothing in this chapter shall be deemed to take away from the juvenile court any jurisdiction or duties conferred upon the court by general law, nor to take away from the District Court jurisdiction over offenses conferred on that court and not removed by this Part. [1977, c. 520, §1 (NEW).]

SECTION HISTORY

1977, c. 520, §1 (NEW).



15 §3105. Statute of limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 664, §12 (NEW). 1987, c. 222, §1 (RP). 1987, c. 277, §1 (AMD). 1987, c. 769, §A53 (AMD).



15 §3105-A. Statute of limitations

1. Expiration of limitation; defense. It is a defense that prosecution was commenced after the expiration of the applicable period of limitations provided in this section, except that a prosecution for the juvenile crime of murder or criminal homicide in the first or 2nd degree may be commenced at any time. It is a defense that prosecution was commenced after the expiration of the applicable period of limitations provided in this section, except that if the victim had not attained 16 years of age at the time of the crime and the juvenile had attained 16 years of age, a prosecution for the juvenile crime of unlawful sexual contact under Title 17-A, former section 255 or section 255-A or gross sexual assault under Title 17-A, section 253 may be commenced at any time if the attorney for the State first presents evidence based on DNA, as defined in section 2136, to the court in a closed hearing that implicates the defendant in the crime by a preponderance of the evidence.

[ 2005, c. 87, §1 (AMD) .]

2. Limitations. Prosecution for juvenile crimes other than murder or criminal homicide in the first or 2nd degree are subject to the following periods of limitations.

A. A prosecution for conduct which, if committed by an adult, is a Class A, Class B or Class C crime, shall be commenced within 6 years after it is committed. [1987, c. 222, §2 (NEW).]

B. A prosecution for conduct which, if committed by an adult, is a Class D or Class E crime shall be commenced within 3 years after it is committed. [1987, c. 222, §2 (NEW).]

C. A prosecution for conduct specified in section 3103, subsection 1, paragraph B, C, E, F or H must be commenced within one year after it is committed. [2009, c. 93, §3 (AMD).]

[ 2009, c. 93, §3 (AMD) .]

3. Limitations not to run. The periods of limitations shall not run:

A. During any time when the accused is absent from the State, but in no event shall this provision extend the period of limitation otherwise applicable by more than 5 years; [1987, c. 222, §2 (NEW).]

B. During any time when a prosecution against the accused for the same juvenile crime based on the same conduct is pending in the Juvenile Court of this State; or [1987, c. 222, §2 (NEW).]

C. During any time when, notwithstanding that the court lacks jurisdiction for a reason stated in Title 17-A, section 10-A, subsection 1, an adult prosecution against the accused for the adult offense based on the same conduct is pending in the District Court or the Superior Court. [1987, c. 222, §2 (NEW).]

[ 1987, c. 222, §2 (NEW) .]

4. Commencement after dismissal. If a timely juvenile petition is dismissed for any error, defect, insufficiency or irregularity, a new prosecution for the same juvenile crime based on the same conduct may be commenced within 3 months after the dismissal, even though the period of limitation has expired at the time of the dismissal or will expire within the period of time.

[ 1987, c. 222, §2 (NEW) .]

5. Elements; commencement of prosecution. For purposes of this section:

A. A juvenile crime is committed when every element of the crime has occurred, or if the juvenile crime consists of a continuing course of conduct, at the time when the course of conduct or the defendant's complicity in the conduct is terminated; and [1987, c. 222, §2 (NEW).]

B. A prosecution is commenced when a juvenile petition is filed. [1987, c. 222, §2 (NEW).]

[ 1987, c. 222, §2 (NEW) .]

6. Lesser included crime; effect. The defense established by this section does not bar a conviction of a juvenile crime included in the juvenile crime charged, notwithstanding that the period of limitation has expired for the included juvenile crime, if, as to the juvenile crime charged, the period of limitation has not expired or there is no such period, and there is evidence which sustains an adjudication for the juvenile crime charged.

[ 1987, c. 222, §2 (NEW) .]

SECTION HISTORY

1987, c. 222, §2 (NEW). 1987, c. 769, §A54 (AMD). 1989, c. 445, §3 (AMD). 1995, c. 470, §5 (AMD). 2005, c. 87, §§1,2 (AMD). 2009, c. 93, §3 (AMD).






Chapter 505: ARREST AND DETENTION

15 §3201. Warrantless arrests

1. Warrantless arrests. Arrests without warrants of juveniles for juvenile crimes defined by section 3103, subsection 1, paragraphs A, E, F, G and H by law enforcement officers or private persons must be made pursuant to the provisions of Title 17-A, sections 15 and 16. For purposes of this section, a juvenile crime defined under section 3103, subsection 1, paragraph H is deemed a Class D or Class E crime. A law enforcement officer or private person may not arrest a juvenile for a juvenile crime defined by section 3103, subsection 1, paragraph B or C.

[ 2009, c. 93, §4 (AMD) .]

2. Contact police or sheriff. Any private person who makes an arrest without a warrant pursuant to this section shall immediately contact the police or sheriff's department whose responsibility it shall be to immediately take charge of the juvenile.

[ 1977, c. 520, §1 (NEW) .]

3. Enforcement of other juvenile crimes. A law enforcement officer who has probable cause to believe that a juvenile crime, as defined by section 3103, subsection 1, paragraph B or C has been committed may request that the juvenile provide the officer with reasonably credible evidence of the juvenile's name, address and date of birth. The evidence may consist of oral representations by the juvenile. If the juvenile furnishes the officer with evidence of the juvenile's name, address and date of birth and the evidence does not appear to be reasonably credible, the officer shall attempt to verify the evidence as quickly as is reasonably possible. During the period the verification is being attempted, the officer may require the juvenile to remain present for a period not to exceed 2 hours. The officer may not arrest the juvenile for the juvenile crime defined by section 3103, subsection 1, paragraph B or C.

After informing the juvenile of the provisions of this subsection, the officer may arrest the juvenile for conduct that, if committed by an adult, would be considered criminal as described in Title 17-A, section 17, subsection 2 if the juvenile intentionally refuses to furnish any evidence of the juvenile's correct name, address or date of birth, or if, after attempting to verify the evidence as provided for in this subsection, the officer has probable cause to believe that the juvenile has intentionally failed to provide reasonably credible evidence of the juvenile's name, address or date of birth.

[ 2005, c. 328, §7 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 681, §§7,8 (AMD). 1987, c. 277, §2 (AMD). 1989, c. 445, §4 (AMD). 1995, c. 470, §6 (AMD). 2003, c. 305, §4 (AMD). 2005, c. 328, §§6,7 (AMD). 2009, c. 93, §4 (AMD).



15 §3202. Arrest warrants for juveniles

An arrest warrant for a juvenile must be issued in the manner provided by Rule 4 of the Maine Rules of Criminal Procedure, except that affidavits alone must be presented and a petition is not necessary. Following arrest, the juvenile is subject to the procedures specified in sections 3203-A and 3301. [2005, c. 328, §8 (AMD).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 681, §9 (RPR). 2001, c. 4, §1 (AMD). 2005, c. 328, §8 (AMD).



15 §3203. Arrested juveniles, release or detention, notification (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§13-19 (AMD). 1979, c. 127, §118 (AMD). 1979, c. 373, §1 (AMD). 1979, c. 512, §3 (AMD). 1979, c. 681, §§10-13 (AMD). 1981, c. 392, §§2,3 (AMD). 1983, c. 581, §1 (AMD). 1985, c. 439, §8 (RP).



15 §3203-A. Arrested juveniles; release; detention; notification

1. Notification of a juvenile community corrections officer. A juvenile community corrections officer receives notification under the following circumstances.

A. When, in the judgment of a law enforcement officer, Juvenile Court proceedings should be commenced against a juvenile, but detention is not necessary, the law enforcement officer shall notify a juvenile community corrections officer as soon as possible after such a determination is made; but if the juvenile has been arrested, the law enforcement officer shall notify the juvenile community corrections officer within 12 hours following the arrest. [1999, c. 624, Pt. B, §3 (AMD).]

A-1. If the law enforcement officer determines that detention is not necessary but the officer is unable to immediately return the juvenile to the custody of the juvenile's legal custodian or another suitable person, the officer, with the juvenile's consent, may deliver the juvenile to any public or private agency that provides nonsecure services to juveniles, including an agency that provides attendant care. [1999, c. 624, Pt. B, §3 (AMD).]

B. When, in the judgment of a law enforcement officer, a juvenile should be detained prior to the juvenile's initial appearance in juvenile court, the law enforcement officer shall immediately notify a juvenile community corrections officer.

(1) Detention under this section must be requested by the law enforcement officer within 2 hours after the juvenile's arrest or the juvenile must be released.

(2) After the law enforcement officer notifies the juvenile community corrections officer and requests detention, the juvenile community corrections officer shall order the conditional or unconditional release or shall effect a detention placement within 12 hours following the juvenile's arrest. [1999, c. 624, Pt. B, §3 (AMD).]

B-1. If, in the judgment of a law enforcement officer, immediate secure detention is required to prevent a juvenile from imminently inflicting bodily harm on others or the juvenile, the officer may refer the juvenile for temporary, emergency detention in a jail or other secure facility intended or primarily used for the detention of adults approved pursuant to subsection 7, paragraph A or a facility approved pursuant to subsection 7, paragraph B, prior to notifying a juvenile community corrections officer. Such a facility may detain the juvenile for up to 2 hours on an emergency basis, as long as the law enforcement officer immediately notifies the juvenile community corrections officer and requests authorization to detain the juvenile beyond the term of the temporary, emergency detention pursuant to paragraph B. The juvenile community corrections officer may, if continued emergency detention is required to prevent the juvenile from imminently inflicting bodily harm on others or the juvenile, authorize temporary emergency detention in that facility for an additional 4 hours. Following any temporary emergency detention, the juvenile community corrections officer shall order the conditional or unconditional release of a juvenile or shall effect a detention placement. Except as otherwise provided by law, any detention beyond 6 hours must be in a placement other than a facility intended or primarily used for the detention of adults and must be authorized by a juvenile community corrections officer. It is the responsibility of the law enforcement officer to remain at the facility until the juvenile community corrections officer has released the juvenile or has authorized detention. [1999, c. 624, Pt. B, §3 (AMD).]

C. In cases under Title 5, section 200-A, the law enforcement officer shall immediately notify the juvenile community corrections officer and the Department of the Attorney General. In all other cases the law enforcement officer shall immediately notify the juvenile community corrections officer if the law enforcement officer believes that immediate secure detention is required. If the juvenile community corrections officer determines not to order the detention or continued detention of the juvenile, the community corrections officer shall inform the law enforcement officer and the attorney for the State prior to the juvenile's release. The attorney for the State, with or without a request from a law enforcement officer, shall consider the facts of the case, consult with the juvenile community corrections officer who made the initial determination, consider standards for detention under subsection 4, paragraph C and subsection 4, paragraph D, subparagraphs (1) to (6) and may order detention or continued detention of the juvenile under the same or any authorized conditions pending the juvenile's initial appearance before the court. If detention or continued detention is ordered, the detention placement must be made by the juvenile community corrections officer within 12 hours following the juvenile's arrest. [1999, c. 624, Pt. B, §3 (AMD).]

[ 1999, c. 624, Pt. B, §3 (AMD) .]

2. Notification of legal custodian. A legal custodian shall receive notification under the following circumstances.

A. When a juvenile is arrested, the law enforcement officer or the juvenile community corrections officer shall notify the legal custodian of the juvenile without unnecessary delay and inform the legal custodian of the juvenile's whereabouts, the name and telephone number of the juvenile community corrections officer who has been contacted and, if a juvenile has been placed in a secure juvenile detention facility, that a detention hearing will be held within 48 hours following this placement, excluding Saturday, Sunday and legal holidays. Notwithstanding this provision, if a juvenile has been placed in a secure detention facility pursuant to subsection 7, paragraph B-5, the law enforcement officer or the juvenile community corrections officer shall notify the legal custodian that a detention hearing will be held within 24 hours following this placement, excluding Saturday, Sunday and legal holidays. [1999, c. 624, Pt. A, §1 (AMD).]

B. Notification required by paragraph A may be made to a person of sufficient maturity with whom the juvenile is residing if the juvenile's legal custodian cannot be located. [1985, c. 439, §9 (NEW).]

[ 1999, c. 624, Pt. A, §1 (AMD) .]

2-A. Questioning. When a juvenile is arrested, no law enforcement officer may question that juvenile until:

A. A legal custodian of the juvenile is notified of the arrest and is present during the questioning; [1987, c. 367, (NEW).]

B. A legal custodian of the juvenile is notified of the arrest and gives consent for the questioning to proceed without the custodian's presence; or [1987, c. 367, (NEW).]

C. The law enforcement officer has made a reasonable effort to contact the legal custodian of the juvenile, cannot contact the custodian and seeks to question the juvenile about continuing or imminent criminal activity. [1987, c. 367, (NEW).]

[ 1987, c. 367, (NEW) .]

3. Law enforcement officer's report. An officer who notifies a juvenile community corrections officer pursuant to subsection 1, paragraph A or B shall file a brief written report with the juvenile community corrections officer, stating the juvenile's name, date of birth and address; the name and address of the juvenile's legal custodian; and the facts that led to the notification, including the offense that the juvenile is alleged to have committed. The report must contain sufficient information to establish the jurisdiction of the Juvenile Court.

A report of a notification pursuant to subsection 1 must be filed within 24 hours of the notification, excluding nonjudicial days. If a juvenile community corrections officer orders the conditional release of a juvenile and a report of the notification is not filed with the juvenile community corrections officer within 15 days, excluding nonjudicial days, the juvenile community corrections officer shall review the conditions imposed at the time of the release. Following the review, the juvenile community corrections officer may lessen or eliminate the conditions.

The date on which the report is received by the juvenile community corrections officer is the date of referral to the juvenile community corrections officer for an intake assessment.

[ 1999, c. 624, Pt. B, §4 (AMD) .]

4. Release or detention ordered by juvenile community corrections officer. The release or detention of a juvenile may be ordered by a juvenile community corrections officer as follows.

A. Upon notification from a law enforcement officer, a juvenile community corrections officer shall direct the release or detention of a juvenile pending that juvenile's initial appearance before the court. If a juvenile is released unconditionally, whether by a law enforcement officer without notification to a juvenile community corrections officer or by a juvenile community corrections officer, and the law enforcement officer subsequently acquires information that makes detention or conditional release necessary, the law enforcement officer may apply to the court for a warrant of arrest. Following the arrest of the juvenile, the law enforcement officer immediately shall notify the juvenile community corrections officer. The juvenile community corrections officer shall direct the unconditional or conditional release of the juvenile or order the juvenile detained in accordance with paragraphs C and D. [1999, c. 624, Pt. B, §5 (AMD).]

B. Release may be unconditional or conditioned upon the juvenile's promise to appear for subsequent official proceedings or, if a juvenile can not appropriately be released on one of these 2 bases, upon the least onerous of the following conditions, or combination of conditions, necessary to ensure the juvenile's appearance or to ensure the protection of the community or any member of the community, including the juvenile:

(1) Upon the written promise of the juvenile's legal custodian to produce the juvenile for subsequent official proceedings or at any place or time when so ordered by the juvenile community corrections officer or the Juvenile Court;

(2) Upon the juvenile's voluntary agreement to placement in the care of a responsible person or organization, including one providing attendant care;

(3) Upon prescribed conditions, reasonably related to securing the juvenile's presence at subsequent official proceedings or at any place or time when so ordered by the juvenile community corrections officer or the court, restricting the juvenile's activities, associations, residence or travel;

(4) Upon such other prescribed conditions as may be reasonably related to securing the juvenile's presence at subsequent official proceedings or at any place or time when so ordered by the juvenile community corrections officer or the court; or

(5) Upon prescribed conditions, reasonably related to ensuring the protection of the community or any member of the community, including the juvenile.

Upon imposition of any condition of release described in subparagraph (2), (3), (4) or (5), the juvenile community corrections officer shall provide the juvenile with a copy of the condition imposed, inform the juvenile of the consequences applicable to violation of the condition and inform the juvenile of the right to have the condition reviewed by the Juvenile Court pursuant to subsection 10. [1999, c. 624, Pt. B, §5 (AMD).]

C. Detention, if ordered, must be in the least restrictive residential setting that will serve the purposes of the Maine Juvenile Code as provided in section 3002 and one of the following purposes of detention:

(1) To ensure the presence of the juvenile at subsequent court proceedings;

(2) To provide physical care for a juvenile who can not return home because there is no parent or other suitable person willing and able to supervise and care for the juvenile adequately;

(3) To prevent the juvenile from harming or intimidating any witness or otherwise threatening the orderly progress of the court proceedings;

(4) To prevent the juvenile from inflicting bodily harm on others; or

(5) To protect the juvenile from an immediate threat of bodily harm. [1999, c. 624, Pt. B, §5 (AMD).]

D. Detention of a juvenile in a detention facility may be ordered by the Juvenile Court or a juvenile community corrections officer when there is probable cause to believe the juvenile:

(1) Has committed an act that would be murder or a Class A, Class B or Class C crime if committed by an adult;

(2) Has refused to participate voluntarily in a conditional release placement or is incapacitated to the extent of being incapable of participating in a conditional release placement;

(3) Has intentionally or knowingly violated a condition imposed as part of conditional release on a pending offense or has committed an offense subsequent to that release that would be a crime if committed by an adult;

(4) Has committed the juvenile crime that would be escape if the juvenile was an adult;

(5) Has escaped from a facility to which the juvenile had been committed pursuant to an order of adjudication or is absent without authorization from a prior placement by a juvenile community corrections officer or the Juvenile Court; or

(6) Has a prior record of failure to appear in court when so ordered or summonsed by a law enforcement officer, juvenile community corrections officer or the court or has stated the intent not to appear.

If, in the judgment of the juvenile community corrections officer, based on an assessment of risk, or in the judgment of the Juvenile Court, it is not necessary or appropriate to detain a juvenile who satisfies the criteria for detention, the juvenile community corrections officer or the Juvenile Court may order the placement of the juvenile in the juvenile's home or in an alternative facility or service, such as a group home, emergency shelter, foster placement or attendant care, subject to specific conditions, including supervision by a juvenile community corrections officer or a designated supervisor. Such a placement is considered a conditional release.

Detention may not be ordered when either unconditional or conditional release is appropriate. [1999, c. 624, Pt. B, §5 (AMD).]

E. If a juvenile community corrections officer or an attorney for the State orders a juvenile detained, the juvenile community corrections officer who ordered the detention or the attorney for the State who ordered the detention shall petition the Juvenile Court for a review of the detention in time for the detention hearing to take place within the time required by subsection 5, unless the juvenile community corrections officer who ordered the detention or the attorney for the State who ordered the detention has ordered the release of the juvenile. The juvenile community corrections officer who ordered the detention or the attorney for the State who ordered the detention may order the release of the juvenile anytime prior to the detention hearing. If the juvenile is so released, a detention hearing may not be held. [2001, c. 471, Pt. A, §21 (RPR).]

F. Conditional release or detention may not be ordered for a juvenile for conduct described in section 3103, subsection 1, paragraph B or C. [2005, c. 328, §9 (NEW).]

[ 2005, c. 328, §9 (AMD) .]

4-A. Probable cause determination. Except in a bona fide emergency or other extraordinary circumstance, when a juvenile arrested without a warrant for a juvenile crime or a violation of conditional release is not released from custody or does not receive a detention hearing within 48 hours after arrest, including Saturdays, Sundays and legal holidays, a Juvenile Court Judge or justice of the peace shall determine, within that time period, whether there is probable cause to believe that the juvenile has committed a juvenile crime unless it has already been determined by a Juvenile Court Judge or justice of the peace that there is probable cause to believe that the juvenile has committed a juvenile crime. Evidence presented to establish such probable cause may include affidavits and other reliable hearsay evidence as permitted by the Juvenile Court Judge or justice of the peace. If the evidence does not establish such probable cause, the Juvenile Court Judge or justice of the peace shall order the juvenile's discharge from detention.

[ 2005, c. 328, §10 (AMD) .]

5. Detention hearing. Upon petition by a juvenile community corrections officer who ordered the detention or an attorney for the State who ordered the detention, the Juvenile Court shall review the decision to detain a juvenile within 48 hours following the detention, excluding Saturday, Sunday and legal holidays, except that if a juvenile is detained pursuant to subsection 7, paragraph B-5, the Juvenile Court shall review the decision to detain the juvenile within 24 hours following the detention, excluding Saturday, Sunday and legal holidays.

A. A detention hearing must precede and must be separate from a bind-over or adjudicatory hearing. Evidence presented at a detention hearing may include testimony, affidavits and other reliable hearsay evidence as permitted by the court and may be considered in making any determination in that hearing. [1999, c. 127, Pt. A, §32 (RPR); 1999, c. 260, Pt. A, §5 (RPR).]

B. Following a detention hearing, a court shall order a juvenile's release, in accordance with subsection 4, unless it finds, by a preponderance of the evidence, that continued detention is necessary to meet one of the purposes of detention provided in that subsection. The Juvenile Court shall ensure, by appropriate order, that any such continued detention is otherwise in accordance with the requirements of subsection 4. The court may order that detention be continued pending further appearances before the court or pending conditional release to a setting satisfactory to the juvenile community corrections officer. [2003, c. 706, Pt. A, §2 (AMD).]

C. Continued detention or conditional release may not be ordered unless a Juvenile Court Judge or justice of the peace has determined pursuant to subsection 4-A or the Juvenile Court determines at the detention hearing that there is probable cause to believe that the juvenile has committed a juvenile crime. [2003, c. 706, Pt. A, §3 (AMD).]

D. When a court orders detention or a conditional release that authorizes, even temporarily, the juvenile's removal from the juvenile's home, the court shall determine whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B, and whether continuation in the juvenile's home would be contrary to the welfare of the juvenile. This determination does not affect whether the court orders detention or a conditional release, which continues to be governed by the other provisions of this section. [2001, c. 696, §1 (NEW).]

[ 2003, c. 706, Pt. A, §§2, 3 (AMD) .]

6. Availability of judges. The Chief Judge of the District Court shall provide that a Juvenile Court Judge is available to preside at the detention hearing, described in subsection 5, on all days except Saturdays, Sundays and legal holidays.

[ 1993, c. 675, Pt. B, §13 (AMD) .]

7. Restriction on place of detention. The following restrictions are placed on the facilities in which a juvenile may be detained.

A. A juvenile may be detained in a jail or other secure detention facility intended for use or primarily used for the detention of adults only when the serving facility:

(1) Contains an area where juveniles are under direct staff observation at all times, in a separate section for juveniles that complies with mandatory sight and sound separation standards established by the Department of Corrections pursuant to Title 34-A, section 1208;

(2) Provides for no regular contact between the juveniles with the adult detainees or inmates; and

(3) Has an adequate staff to provide direct observation and supervise the juvenile's activities at all times during emergency detention.

Juveniles detained in adult-serving facilities may be placed only in the separate juvenile sections that comply with mandatory separation standards established by the Department of Corrections pursuant to Title 34-A, section 1208, unless the juvenile is held in an adult section of a facility under section 3205, subsection 2 or is bound over as an adult and held in an adult section of a facility pursuant to section 3101, subsection 4, paragraph E-2. [2013, c. 28, §3 (AMD).]

B. A juvenile may be held in custody or detention in any detention facility approved or operated by the Department of Corrections exclusively for juveniles or a temporary holding resource that provides secure supervision approved by the Department of Corrections, pending the juvenile's release or hearing in the Juvenile Court. [1991, c. 493, §11 (AMD).]

B-1. [1997, c. 752, §10 (RP).]

B-2. [1997, c. 752, §11 (RP).]

B-3. [1995, c. 155, §3 (RP).]

B-4. The State is responsible for all physically restrictive juvenile detention statewide, except that the detention for up to 6 hours provided under subsection 1 remains the responsibility of the counties. At the discretion of the sheriff, if the requirements of paragraph B-5 are met, a county may assume responsibility for the detention of a juvenile for up to 48 hours, excluding Saturdays, Sundays and legal holidays. Upon mutual agreement of the Commissioner of Corrections and the sheriff and upon terms mutually agreeable to them, a juvenile may be detained by a county for a longer period of time in an approved detention facility or temporary holding resource complying with paragraph B. Any detention of a juvenile by a county must be in a section of a jail or other secure detention facility in compliance with paragraph A or in an approved detention facility or temporary holding resource in compliance with paragraph B. This paragraph does not apply to a juvenile who is held in an adult section of a jail pursuant to section 3101, subsection 4, paragraph E-2 or section 3205, subsection 2. [2013, c. 28, §4 (AMD).]

B-5. If the juvenile community corrections officer who ordered the detention or the attorney for the State who ordered the detention determines there is no reasonable alternative, a juvenile may be detained in a jail or other secure detention facility intended or primarily used for the detention of adults for up to 48 hours, excluding Saturday, Sunday and legal holidays, if:

(1) The facility meets the requirements of paragraph A;

(2) The facility is not located in a standard metropolitan statistical area and meets the statutory criteria contained in the federal Juvenile Justice and Delinquency Prevention Act of 1974, 42 United States Code, Section 5601; and

(3) The juvenile is detained only to await a detention hearing pursuant to subsection 5 or section 3314, subsection 2. [2009, c. 93, §7 (AMD).]

C. [2013, c. 28, §5 (RP).]

D. [2013, c. 28, §6 (RP).]

[ 2013, c. 28, §§3-6 (AMD) .]

7-A. Nonsecure custody in secure detention facility. Notwithstanding other provisions of this Part, a juvenile may be held for up to 12 hours in nonsecure custody in a building housing a jail or other secure detention facility intended or primarily used for the detention of adults if the following criteria are met:

A. The area where the juvenile is held is an unlocked, multipurpose area not designed or intended for use as a residential area, such as a lobby, office or interrogation room which is not designated, set aside or used as a secure detention area or is not a part of such an area, or if a secure area, is used only for processing purposes; [1989, c. 925, §8 (NEW).]

B. The juvenile is not physically secured to a cuffing rail or other stationary object during the period of custody in the facility; [1989, c. 925, §8 (NEW).]

C. Use of the area is limited to providing nonsecure custody only long enough and for the purposes of identification, investigation, processing, release to parents, or arranging transfer to an appropriate juvenile facility or to court; and [1989, c. 925, §8 (NEW).]

D. The juvenile is under continuous visual supervision by a law enforcement officer or facility staff person. [1989, c. 925, §8 (NEW).]

[ 1989, c. 925, §8 (NEW) .]

7-B. Separate nonsecure custody; detention. When a juvenile who is being held in nonsecure custody or is being detained pursuant to this section is transported to or from court or to or from a juvenile facility or is being held in a court holding area awaiting court proceedings, the juvenile must be separated by sight and sound from any adult detainee.

[ 2007, c. 96, §2 (NEW) .]

8. Detention. In the event that the court orders detention, after detention hearing in accordance with subsection 5, paragraph B, a petition shall be filed within 10 days from the date of detention, unless the time is extended by the court by further order for good cause shown. In the event a petition is not so filed, then detention shall be terminated and the juvenile discharged from detention.

[ 1989, c. 744, §4 (AMD) .]

9. Violation of conditions of release. Upon notification that a juvenile has intentionally or knowingly violated a condition of release, whether imposed by a court or a juvenile community corrections officer, a juvenile community corrections officer or a law enforcement officer may apply to the Juvenile Court for a warrant of arrest.

A law enforcement officer or juvenile community corrections officer having probable cause to believe that a juvenile has violated a condition of release may arrest the juvenile without a warrant.

Following the arrest of a juvenile by a law enforcement officer for violation of a condition of release, the law enforcement officer shall immediately notify the juvenile community corrections officer. The juvenile community corrections officer shall either direct the release of the juvenile with or without imposing different or additional conditions for release of the juvenile or shall revoke release and order the juvenile detained in accordance with subsection 4, paragraphs C and D.

If different or additional conditions of release are imposed, the juvenile may request the Juvenile Court to review the conditions pursuant to subsection 10. The review of additional or different conditions must include a hearing to determine if the preponderance of the evidence indicates that the juvenile intentionally or knowingly violated a condition of release.

If detention is ordered, the provisions of subsections 4-A and 5 apply.

[ 2003, c. 180, §5 (AMD) .]

10. Juvenile Court to review for abuse of discretion. Upon the request of a juvenile or legal custodian, the Juvenile Court shall, at the juvenile's first appearance or within 7 days, review for abuse of discretion, any condition of release imposed pursuant to subsection 4, paragraph B, subparagraph (2), (3), (4) or (5).

[ 1989, c. 741, §9 (AMD) .]

11. Review of order. Upon petition by a juvenile community corrections officer, an attorney for the State or a juvenile and after notice and upon a showing of changed circumstances or upon the discovery of new and significant information, the Juvenile Court may review an order for detention, conditional release or unconditional release and may enter a new order in accordance with this section.

[ 2005, c. 488, §1 (AMD) .]

SECTION HISTORY

1985, c. 439, §9 (NEW). 1985, c. 737, §A37 (AMD). 1987, c. 367, (AMD). 1987, c. 398, §§3-8 (AMD). 1987, c. 698, §§2,3 (AMD). 1989, c. 231, §1 (AMD). 1989, c. 318, (AMD). 1989, c. 741, §§3-9 (AMD). 1989, c. 744, §§3,4 (AMD). 1989, c. 925, §§4-8 (AMD). 1991, c. 39, (AMD). 1991, c. 493, §§4-16 (AMD). 1991, c. 824, §A24 (AMD). 1993, c. 162, §1 (AMD). 1993, c. 238, §1 (AMD). 1993, c. 354, §§1-5 (AMD). 1993, c. 675, §B13 (AMD). 1995, c. 155, §§1-3 (AMD). 1995, c. 647, §§1,2 (AMD). 1997, c. 24, §§RR1-3 (AMD). 1997, c. 393, §B6 (AMD). 1997, c. 393, §B7 (AFF). 1997, c. 645, §6 (AMD). 1997, c. 645, §§6-8 (AMD). 1997, c. 645, §7 (AMD). 1997, c. 645, §8 (AMD). 1997, c. 752, §§7-13 (AMD). 1999, c. 127, §A32 (AMD). 1999, c. 260, §§A1-5 (AMD). 1999, c. 531, §J1 (AMD). 1999, c. 624, §§A1-5,B3-6 (AMD). 2001, c. 471, §A21 (AMD). 2001, c. 696, §1 (AMD). 2003, c. 180, §§3-6 (AMD). 2003, c. 706, §§A2,3 (AMD). 2005, c. 328, §§9-11 (AMD). 2005, c. 488, §1 (AMD). 2005, c. 507, §5 (AMD). 2007, c. 96, §2 (AMD). 2009, c. 93, §§5-7 (AMD). 2013, c. 28, §§3-6 (AMD).



15 §3204. Statements not admissible in evidence

Statements of a juvenile or of a juvenile's parents, guardian or legal custodian made to a juvenile community corrections officer during the course of a preliminary investigation or made to a community resolution team under section 3301 are not admissible in evidence at an adjudicatory hearing against that juvenile if a petition based on the same facts is later filed. [1999, c. 624, Pt. B, §7 (AMD).]

Statements of a juvenile or of a juvenile's parents, guardian or legal custodian made during the course of screening and assessment for participation in a juvenile drug treatment court program if made to a juvenile community corrections officer or to another person reporting on or supervising the juvenile in connection with the program are not admissible in evidence at an adjudicatory or probation violation hearing against that juvenile if a petition or motion to revoke probation based on the same facts is the subject of the hearing. [1999, c. 624, Pt. B, §7 (NEW).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §20 (RPR). 1979, c. 681, §14 (AMD). 1985, c. 439, §10 (AMD). 1989, c. 741, §10 (AMD). 1997, c. 421, §A1 (AMD). 1999, c. 624, §B7 (AMD).



15 §3205. Juvenile in adult-serving jail

1. Generally. A juvenile may not be committed to or detained or confined in a jail or other secure detention facility intended or primarily used for the detention of adults, except when bound over as an adult and as provided in section 3101, subsection 4, paragraph E-2, or as provided in section 3203-A, subsection 1, paragraph B-1 or section 3203-A, subsection 7. A juvenile who is detained in a jail or other secure detention facility intended or primarily used for the detention of adults may be detained only in a section of a facility that meets the requirements of section 3203-A, subsection 7, paragraph A, unless bound over as an adult and held in an adult section of a facility pursuant to section 3101, subsection 4, paragraph E-2.

[ 2013, c. 28, §7 (AMD) .]

2. Exception. Subsection 1 applies to any person who has not attained 18 years of age or is considered a juvenile by virtue of section 3101, subsection 2, paragraph D except that:

A. If the person has attained 18 years of age, or has been convicted as an adult in another jurisdiction, any detention pursuant to section 3203-A and any confinement pursuant to section 3314, subsection 1, paragraph H or section 3314, subsection 7 may be, upon the order of a court, in an adult section of a jail or other secure detention facility intended or primarily used for the detention of adults and may extend beyond the time limits set out in section 3203-A; and [2009, c. 93, §8 (NEW).]

B. If the person has attained 21 years of age or has been convicted as an adult in another jurisdiction and has attained 18 years of age, any detention pursuant to section 3203-A and any confinement pursuant to section 3314, subsection 1, paragraph H or section 3314, subsection 7 must be in an adult section of a jail or other secure detention facility intended or primarily used for the detention of adults and may extend beyond the time limits set out in section 3203-A. [2013, c. 28, §8 (AMD).]

[ 2013, c. 28, §8 (AMD) .]

SECTION HISTORY

1989, c. 571, §A2 (NEW). 1989, c. 925, §9 (AMD). 1991, c. 493, §17 (RPR). 1997, c. 24, §RR4 (AMD). 1997, c. 752, §14 (AMD). 1999, c. 624, §A6 (AMD). 2005, c. 507, §§6, 7 (AMD). 2007, c. 196, §1 (AMD). 2009, c. 93, §8 (AMD). 2013, c. 28, §§7, 8 (AMD).



15 §3206. Detention of juveniles

A person under 18 years of age who is arrested for a crime defined under Title 12 or Title 29-A that is not a juvenile crime as defined in section 3103 is not subject to chapter 105-A and may not be detained unless a juvenile community corrections officer has been notified within 2 hours after the person's arrest and the juvenile community corrections officer or attorney for the State has approved the detention. Section 3203-A, subsection 7, paragraphs A and B governing the facilities in which juveniles may be detained apply to any detention of such a juvenile following arrest, and section 3203-A, subsection 4, paragraph C applies to the decision whether to release or further detain the juvenile. [2013, c. 424, Pt. B, §4 (AMD).]

SECTION HISTORY

2003, c. 180, §7 (NEW). 2005, c. 507, §8 (AMD). 2011, c. 336, §2 (AMD). 2013, c. 424, Pt. B, §4 (AMD).






Chapter 507: PETITION, ADJUDICATION AND DISPOSITION

15 §3301. Preliminary investigation, informal adjustment and petition initiation

1. Preliminary investigation. When a juvenile accused of having committed a juvenile crime is referred to a juvenile community corrections officer, the juvenile community corrections officer shall, except in cases in which an investigation is conducted pursuant to Title 5, section 200-A, conduct a preliminary investigation to determine whether the interests of the juvenile or of the community require that further action be taken.

On the basis of the preliminary investigation, the juvenile community corrections officer shall:

A. Decide that action requiring ongoing supervision is not required either in the interests of the public or of the juvenile; [1999, c. 260, Pt. A, §6 (AMD).]

B. Make whatever informal adjustment is practicable without a petition; or [1981, c. 679, §6 (AMD).]

C. Request a petition to be filed. [1977, c. 520, §1 (NEW).]

[ 1999, c. 624, Pt. B, §8 (AMD) .]

2. No further action.

[ 1977, c. 664, §21 (RP) .]

3. Informal adjustment.

[ 1977, c. 664, §21 (RP) .]

4. Request for filing of petition.

[ 1977, c. 664, §21 (RP) .]

5. Juvenile community corrections officer alternatives. On the basis of the preliminary investigation, the juvenile community corrections officer shall choose one of the following alternatives:

A. Decide that action requiring ongoing supervision is not required either in the interests of the public or of the juvenile. If the juvenile community corrections officer determines that the facts in the report prepared for the community corrections officer by the referring officer pursuant to section 3203-A, subsection 3 are sufficient to file a petition, but in the community corrections officer's judgment the interest of the juvenile and the public will be served best by providing the juvenile with services voluntarily accepted by the juvenile and the juvenile's parents, guardian or legal custodian if the juvenile is not emancipated, the juvenile community corrections officer may refer the juvenile for that care and treatment and not request that a petition be filed; [1999, c. 624, Pt. B, §9 (AMD).]

B. Make whatever informal adjustment is practicable without a petition. The juvenile community corrections officer may effect whatever informal adjustment is agreed to by the juvenile and the juvenile's parents, guardian or legal custodian if the juvenile is not emancipated, including a restitution contract with the victim of the crime and the performance of community service. Informal adjustments may extend no longer than 6 months and may not be commenced unless:

(1) The juvenile community corrections officer determines that the juvenile and the juvenile's parents, guardian or legal custodian, if the juvenile is not emancipated, were advised of their constitutional rights, including the right to an adjudicatory hearing, the right to be represented by counsel and the right to have counsel appointed by the court if indigent;

(2) The facts establish prima facie jurisdiction, except that any admission made in connection with this informal adjustment may not be used in evidence against the juvenile if a petition based on the same facts is later filed; and

(3) Written consent to the informal adjustment is obtained from the juvenile and the juvenile's parents, guardian or legal custodian if the juvenile is not emancipated; [1999, c. 624, Pt. B, §9 (AMD).]

C. If the juvenile community corrections officer determines that the facts are sufficient for the filing of a petition, the juvenile community corrections officer shall request the prosecuting attorney to file a petition; or [1999, c. 624, Pt. B, §9 (AMD).]

D. If the juvenile community corrections officer makes a determination pursuant to paragraph A or B, the community corrections officer shall notify the juvenile and the juvenile's parents, guardian or legal custodian at least 2 weeks prior to the date for which they are summonsed. [1999, c. 624, Pt. B, §9 (AMD).]

[ 1999, c. 624, Pt. B, §9 (AMD) .]

5-A. Community resolution teams.

[ 2007, c. 96, §3 (RP) .]

6. Review by attorney for the State. If the juvenile community corrections officer decides not to request the attorney for the State to file a petition, the juvenile community corrections officer shall inform the attorney for the State, the complainant, the law enforcement officer and the victim of the decision and of the reasons for the decision as soon as practicable. The juvenile community corrections officer shall advise the complainant, the law enforcement officer and the victim that they may submit their complaint to the attorney for the State for review.

If the juvenile community corrections officer makes a determination pursuant to subsection 5, paragraph A or B and decides not to request the attorney for the State to file a petition for a violation of Title 22, section 2389, subsection 2 or Title 28-A, section 2052, the juvenile community corrections officer shall inform the Secretary of State of the violation. The Secretary of State shall suspend for a period of 30 days that juvenile's license or permit to operate a motor vehicle, right to operate a motor vehicle and right to apply for and obtain a license. After the suspension is terminated, any record of the suspension is confidential and may be released only to a law enforcement officer or the courts for prosecution of violations of Title 29-A, section 2412-A.

The attorney for the State on that attorney's own motion or upon receiving a request for review by the law enforcement officer, the complainant or the victim, shall consider the facts of the case, consult with the juvenile community corrections officer who made the initial decision and then make a final decision as to whether to file the petition. The attorney for the State shall notify the juvenile community corrections officer of the final decision within 30 days of being informed by the juvenile community corrections officer of the initial decision. If a juvenile community corrections officer has not yet made an initial decision, the attorney for the State may file a petition at any time more than 30 days after the juvenile community corrections officer has been given notice pursuant to section 3203-A.

[ 2011, c. 580, §1 (AMD) .]

6-A. Records confidential. Except as otherwise provided in this Title, information contained in records pertaining to a juvenile against whom a juvenile petition has not been filed is confidential unless the juvenile, and the juvenile's parents, guardian or legal custodian if the juvenile is not emancipated, has given informed written consent to the disclosure of the records.

This subsection does not preclude the release of the identity of a juvenile on conditional release pursuant to section 3203-A or on informal adjustment pursuant to this section to a criminal justice agency for the administration of juvenile criminal justice or to the Department of Health and Human Services if necessary to carry out the statutory functions of that agency.

[ 2005, c. 487, §1 (AMD) .]

7. Nonapplication of section. Except for subsection 6-A, the provisions of this section do not apply to a juvenile charged with either of the juvenile crimes defined in section 3103, subsection 1, paragraph E or F, and a petition may be filed without recommendation by a juvenile community corrections officer. The provisions of section 3203-A apply in the case of a juvenile charged with either of the juvenile crimes defined in section 3103, subsection 1, paragraph E or F.

[ 2005, c. 507, §9 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§21,22 (AMD). 1979, c. 127, §119 (AMD). 1979, c. 681, §15 (AMD). 1981, c. 204, §1 (AMD). 1981, c. 392, §§4,5 (AMD). 1981, c. 679, §§6,7 (AMD). 1985, c. 439, §11 (AMD). 1985, c. 737, §A38 (AMD). 1989, c. 502, §A41 (AMD). 1989, c. 599, §7 (AMD). 1997, c. 350, §1 (AMD). 1997, c. 421, §§A2,3 (AMD). 1997, c. 645, §9 (AMD). 1999, c. 167, §1 (AMD). 1999, c. 260, §§A6-8 (AMD). 1999, c. 266, §§1-3 (AMD). 1999, c. 624, §§B8-12 (AMD). 1999, c. 790, §A54 (AFF). 2003, c. 305, §5 (AMD). 2005, c. 487, §1 (AMD). 2005, c. 507, §9 (AMD). 2007, c. 96, §3 (AMD). 2007, c. 196, §2 (AMD). 2011, c. 580, §1 (AMD).



15 §3301-A. School safety

1. Sharing information. Nothing in this Part precludes a law enforcement officer or criminal justice agency from sharing information with a school superintendent or principal, whether or not the information is contained in records, pertaining to a juvenile when the information is credible and indicates an imminent danger to the safety of students or school personnel on school grounds or at a school function. The superintendent or principal may disseminate this information only to the extent necessary to protect students and school personnel and as governed by subsection 2.

[ 2003, c. 190, §1 (NEW) .]

2. Process for further dissemination. Any information received by a superintendent or principal pursuant to subsection 1 may only be further distributed through a notification team as described in Title 20-A, section 1055, subsection 11.

[ 2003, c. 190, §1 (NEW) .]

3. Information prohibited from inclusion in student's education record. The superintendent or principal shall ensure that information provided pursuant to this section may not become part of the student's education record.

[ 2003, c. 190, §1 (NEW) .]

SECTION HISTORY

2003, c. 190, §1 (NEW).



15 §3302. Petition, form and contents

The form and content of a petition in any proceeding brought under chapter 503 must be substantially the same as the form and content of a complaint under Rule 3, Maine Rules of Criminal Procedure. [1989, c. 741, §11 (AMD).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1989, c. 741, §11 (AMD).



15 §3303. Dismissal of petition with prejudice

On motion made by or on behalf of a juvenile, or by the court itself, a petition must be dismissed with prejudice if it was not filed within 9 months from the date the juvenile was referred to the juvenile community corrections officer for an intake assessment, unless the prosecuting attorney either before or after the expiration of the 9-month period files a motion for an extension of time for the filing of a petition, accompanied by the reasons for this extension. The court may for good cause extend the time for bringing a petition for any period of time that is less than the limitation established in section 3105-A. [1999, c. 624, Pt. B, §13 (AMD).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §23 (AMD). 1983, c. 176, §A6 (AMD). 1985, c. 439, §12 (AMD). 1995, c. 133, §1 (AMD). 1999, c. 624, §B13 (AMD).



15 §3304. Summons

1. Issuance and contents. The summons issued by the law enforcement officer must include the signature of the law enforcement officer, a brief description of the alleged juvenile crime, the time and place of the alleged juvenile crime and the time and place the juvenile is to appear in court. The summons must also include a statement of the constitutional rights of the juvenile, including the right to have an attorney present at the hearing on the petition and to have an attorney appointed, if indigent. The summons must also include a notice that the case may be informally adjusted by a juvenile community corrections officer.

[ 1999, c. 624, Pt. B, §14 (AMD) .]

2. Voluntary appearance; waiver of service. No summons need issue to any person who appears voluntarily, or who waives service, but any such person shall be provided with a copy of the petition and summons upon appearance or request.

[ 1977, c. 520, §1 (NEW) .]

3. Service. The summons must be directed to and served upon the juvenile and the juvenile's parents, guardian or legal custodian if the juvenile is not emancipated. The summons must be served in hand or by leaving it at the juvenile's and parents', guardian's or legal custodian's dwelling house or usual place of abode with a person of suitable age and discretion residing in that house or by mailing it to the last known address of the juvenile. A copy of the summons must be mailed to the juvenile community corrections officer and the attorney for the State.

A. [1999, c. 266, §5 (RP).]

B. [1999, c. 266, §5 (RP).]

[ 1999, c. 624, Pt. B, §15 (AMD) .]

4. Service at least 48 hours before appearance demanded. The summons must require the person on whom it is served to appear for a hearing at the time and place specified. The time may not be less than 48 hours after service of the summons. If the juvenile is not detained by an order of the court, the summons must require the custodian to produce the juvenile at that time and place.

[ 1997, c. 350, §4 (AMD) .]

5. Service on parents of juvenile. The following applies to service of the summons under subsection 3.

A. If the person or persons to whom a summons is served are the parents of the juvenile and if the juvenile principally resides with only one parent, then service on that parent is sufficient. [1989, c. 741, §13 (NEW).]

B. If the person or persons to whom a summons is served are not the parents or guardian of the juvenile, the summons must also be issued to the parents or guardian or both, notifying them of the pendency of the cause and of the time and place for hearing. The court may waive this requirement if the court finds that the service of the summons is not possible and explains this finding in writing, except as required by section 3314, subsection 1, paragraph C-1 or C-2. [1989, c. 741, §13 (NEW).]

[ 1989, c. 741, §13 (RPR) .]

6. Summons of necessary parties. The court on its own motion or on the motion of any party may require the appearance of any person it deems necessary to the action and authorize the issuance of a summons directed to such person. Any party to the action may request the issuance of compulsory process by the court requiring the attendance of witnesses on his own behalf or on the behalf of the juvenile.

[ 1977, c. 520, §1 (NEW) .]

6-A. Attendance of parent, guardian or legal custodian; contempt. The parent, guardian or legal custodian shall appear in response to the summons served pursuant to subsection 5 and shall attend all proceedings concerning the juvenile. The failure of a parent, guardian or legal custodian to appear in response to the summons or for a later hearing, or the inability to serve such a party, may not prevent the court from continuing with the proceedings against a juvenile who is before the court, except as required in section 3314, subsection 1, paragraphs C-1 and C-2.

A. The court may excuse the attendance of a parent, guardian or legal custodian at a particular proceeding or all proceedings for good cause or if appearing in court will result in undue hardship to the parent, guardian or legal custodian. [2003, c. 142, §1 (NEW); 2003, c. 142, §3 (AFF).]

B. If the parent, guardian or legal custodian fails to appear with the juvenile and the court has not found good cause for not appearing, the court, after notice and hearing on the issue of contempt, may find the parent, guardian or legal custodian in contempt of court in accordance with the Maine Rules of Civil Procedure, Rule 66(d). [2007, c. 475, §7 (AMD).]

C. This subsection does not create a right for the juvenile to have the juvenile's parent, guardian or legal custodian present at any proceeding or court-ordered program that the juvenile attends or is required to attend. [2003, c. 142, §1 (NEW); 2003, c. 142, §3 (AFF).]

[ 2007, c. 475, §7 (AMD) .]

7. Witness fees and travel expenses. The court may authorize the payment of necessary witness fees and travel expenses incurred by persons summoned or otherwise required to appear, which payments shall not exceed the amount allowed to witnesses for travel by the District Court.

[ 1977, c. 520, §1 (NEW) .]

8. Authority of juvenile community corrections officer to issue and serve summons. The Commissioner of Corrections, at the commissioner's discretion, may authorize a juvenile community corrections officer to issue and serve a summons, subject to conditions the commissioner may impose as to when and under what circumstances such authority may be exercised.

[ 2003, c. 16, §1 (NEW) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §24 (AMD). 1979, c. 681, §§16,17 (AMD). 1985, c. 439, §13 (AMD). 1987, c. 720, §§1,2 (AMD). 1989, c. 741, §§12,13 (AMD). 1997, c. 350, §§2-4 (AMD). 1999, c. 266, §§4,5 (AMD). 1999, c. 624, §§B14,15 (AMD). 1999, c. 624, §B15 (AMD). 2003, c. 16, §1 (AMD). 2003, c. 142, §1 (AMD). 2003, c. 142, §3 (AFF). 2007, c. 475, §7 (AMD).



15 §3305. Answer

A juvenile must personally appear, and the juvenile or the juvenile's counsel may enter an answer asserting the absence of criminal responsibility by reason of insanity or denying, admitting or not contesting the allegations of the petition, in accordance with Rules 11 and 11A, Maine Rules of Criminal Procedure, except that, if the case has been continued for investigation and for a bind-over hearing pursuant to section 3101, subsection 4, paragraph A, the court may not accept an answer to the petition other than a denial or assertion of the absence of criminal responsibility by reason of insanity until the court has conducted a bind-over hearing and has decided to retain jurisdiction of the juvenile in the Juvenile Court or until the prosecuting attorney has withdrawn the request to have the juvenile tried as an adult. An answer may be both a denial and an assertion of the absence of criminal responsibility by reason of insanity. If the juvenile or the juvenile's counsel declines to enter an answer, the court shall enter an answer of denial. [2013, c. 234, §9 (AMD).]

If the court accepts an answer admitting or not contesting the allegations of the petition, a dispositional hearing must be set at the earliest practicable time that will allow for the completion of a predisposition study conducted pursuant to section 3311 and for service of notice as required by section 3314, subsection 1, paragraph C-1 or C-2. If the answer entered is a denial or an assertion of the absence of criminal responsibility by reason of insanity, or both, or if the court declines to accept an answer admitting or not contesting the allegations of the petition, the matter must be set for further proceedings. [2013, c. 234, §9 (AMD).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1987, c. 720, §3 (AMD). 1989, c. 741, §14 (AMD). 2011, c. 336, §3 (AMD). 2013, c. 234, §9 (AMD).



15 §3306. Right to counsel

1. Notice and appointment.

A. At his first appearance before the court, the juvenile and his parents, guardian or legal custodian shall be fully advised by the court of their constitutional and legal rights, including the juvenile's right to be represented by counsel at every stage of the proceedings. At every subsequent appearance before the court, the juvenile shall be advised of his right to be represented by counsel. [1977, c. 664, §25 (AMD).]

B. If the juvenile requests an attorney and if he and his parents, guardian or legal custodian are found to be without sufficient financial means, counsel shall be appointed by the court. [1977, c. 520, §1 (NEW).]

C. The court may appoint counsel without such request if it deems representation by counsel necessary to protect the interests of the juvenile. [1977, c. 520, §1 (NEW).]

[ 1977, c. 664, §25 (AMD) .]

2. State's attorney. The district attorney or the attorney general shall represent the State in all proceedings under this chapter.

[ 1977, c. 520, §1 (NEW) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §25 (AMD).



15 §3306-A. Release or detention at first appearance

At the juvenile's first appearance or at a subsequent appearance before the court, the court may order the juvenile's unconditional release, conditional release or detention in accordance with section 3203-A. Unless the court orders otherwise, a juvenile put on conditional release by a juvenile community corrections officer remains on conditional release until the juvenile commences an informal adjustment pursuant to section 3301, subsection 5, paragraph B, the attorney for the State determines that no petition will be filed or the juvenile court enters a final dispositional order pursuant to section 3314. [2007, c. 196, §3 (AMD).]

Conditional release or detention may not be ordered at any appearance unless it has been determined by a Juvenile Court Judge or a justice of the peace that there is probable cause to believe that the juvenile has committed a juvenile crime. [2003, c. 706, Pt. A, §4 (NEW).]

When a court orders detention or a conditional release that authorizes even temporarily the juvenile's removal from the juvenile's home or when a court allows a conditional release ordered by a juvenile community corrections officer that authorizes, even temporarily, the juvenile's removal from the juvenile's home to remain in effect, the court shall determine whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B, and whether continuation in the juvenile's home would be contrary to the welfare of the juvenile. This determination does not affect whether the court orders detention or a conditional release or allows a conditional release to remain in effect. [2003, c. 706, Pt. A, §4 (AMD).]

SECTION HISTORY

1989, c. 741, §15 (NEW). 1991, c. 493, §18 (AMD). 1999, c. 624, §B16 (AMD). 2001, c. 696, §2 (AMD). 2003, c. 706, §A4 (AMD). 2007, c. 196, §3 (AMD).



15 §3307. Publicity and record

1. Juvenile hearings conducted as they would be for adults.

[ 1979, c. 681, §18 (RP) .]

1-A. Release of identity. A law enforcement officer, officer of the court or juvenile community corrections officer may not release the identity of any juvenile until a petition is filed charging the juvenile with a juvenile crime described in subsection 2. This section does not preclude the release of the identity of a juvenile to a complainant or victim if a juvenile community corrections officer decides not to file a petition in accordance with section 3301, subsection 5, paragraph A or B or if the juvenile community corrections officer requests the prosecuting attorney to file a petition in accordance with section 3301, subsection 5, paragraph C.

[ 1999, c. 624, Pt. B, §17 (AMD) .]

2. Certain hearings public.

A. Once a petition is filed, the general public may not be excluded from a proceeding on a juvenile crime that would constitute murder or a Class A, Class B or Class C crime if the juvenile involved were an adult; from a proceeding on a juvenile crime that would constitute a Class D crime if the juvenile involved were an adult and the juvenile has previously been adjudicated of committing a juvenile crime that would constitute a Class D or higher class crime not arising from the same underlying transaction; or from a subsequent dispositional hearing in such cases. [2007, c. 196, §4 (AMD).]

B. The general public is excluded from all other juvenile hearings and proceedings, except that a juvenile charged with a juvenile crime that would constitute murder or a Class A, Class B or Class C offense and with a juvenile crime that would constitute a juvenile's first Class D offense or Class E offense or with conduct described in section 3103, subsection 1, paragraph B, C or E, arising from the same underlying transaction may elect to have all charges adjudicated in one hearing, and, when a juvenile does so elect, the general public is not excluded from that hearing. [2009, c. 93, §9 (AMD).]

C. [1979, c. 681, §19 (RP).]

[ 2009, c. 93, §9 (AMD) .]

3. Record. A verbatim record shall be made of all detention, bind over, adjudicatory and dispositional hearings.

[ 1979, c. 512, §4 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§26-29 (AMD). 1979, c. 233, §1 (AMD). 1979, c. 373, §§2,3 (AMD). 1979, c. 512, §4 (AMD). 1979, c. 681, §§18,19 (AMD). 1981, c. 361, (AMD). 1989, c. 421, (AMD). 1989, c. 445, §5 (AMD). 1991, c. 493, §19 (AMD). 1991, c. 776, §1 (AMD). 1995, c. 470, §7 (AMD). 1999, c. 624, §B17 (AMD). 2003, c. 180, §8 (AMD). 2007, c. 196, §4 (AMD). 2009, c. 93, §9 (AMD).



15 §3308. Court records; inspection

1. Inspection. No person may inspect the records of juvenile proceedings except as provided in this section.

[ 1977, c. 520, §1 (NEW) .]

2. Hearings open to public. In the case of a hearing open to the general public under section 3307, the petition, the record of the hearing and the order of adjudication are open to public inspection, provided that any court subsequently sentencing the juvenile after the juvenile has become an adult may consider only murder and Class A, Class B and Class C offenses committed by the juvenile. The petition, the record of the hearing and the order of adjudication are open to inspection by the victim regardless of whether the hearing is open to the general public under section 3307.

[ 1997, c. 421, Pt. A, §4 (AMD) .]

3. Parties. Records of court proceedings and of the other records described in subsection 5 must be open to inspection by the juvenile, the juvenile's parents, guardian or legal custodian, the juvenile's attorney, the prosecuting attorney and to any agency to which legal custody of the juvenile was transferred as a result of adjudication. These records may also be open to inspection by the Department of Health and Human Services prior to adjudication if commitment to the Department of Health and Human Services is a proposed disposition.

[ 1991, c. 493, §20 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

3-A. Victims. The name of a juvenile subject to Juvenile Court proceedings shall be made known by the Juvenile Court to the victim of the juvenile crime on his request.

[ 1979, c. 681, §21 (NEW) .]

4. Other persons. With the consent of the court, records of court proceedings excluding the names of the juvenile, his parents, guardian, legal custodian, his attorney or any other parties may be inspected by persons having a legitimate interest in the proceedings or by persons conducting pertinent research studies.

[ 1983, c. 480, Pt. B, §15 (AMD) .]

5. Other records. Police records, juvenile community corrections officers' records and all other reports of social and clinical studies may not be open to inspection except with consent of the court or except to the extent that such records, reports and studies were made a part of the record of a hearing that was open to the general public under section 3307.

[ 1999, c. 624, Pt. B, §18 (AMD) .]

6. Records to Secretary of State. Whenever a juvenile has been adjudicated as having committed a juvenile crime involving the operation of a motor vehicle, the court shall forthwith transmit to the Secretary of State an abstract, duly certified, setting forth the name of the juvenile, the offense, the date of the offense, the date of the adjudicatory hearing and any other pertinent facts. These records are admissible in evidence in hearings conducted by the Secretary of State or any of the Secretary of State's deputies and are open to public inspection.

Nothing in this Part may be construed to limit the authority of the Secretary of State, pursuant to Title 29-A, to suspend a person's license or permit to operate a motor vehicle, right to operate a motor vehicle or right to apply for or obtain a license.

[ 1995, c. 65, Pt. A, §47 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

7. Dissemination of information. The following provisions apply to the dissemination of information contained in the records of juvenile proceedings.

A. For purposes of this subsection the following terms have the following meanings.

(1) "Administration of criminal justice" has the same meaning as found in Title 16, section 703, subsection 1.

(2) "Administration of juvenile criminal justice" means activities related to the apprehension or summonsing, detention, conditional or unconditional release, informal adjustment, initial appearance, bind over, adjudication, disposition, custody and supervision or rehabilitation of accused juveniles or adjudicated juvenile criminal offenders. It includes the collection, storage and dissemination of juvenile crime information.

(3) "Criminal justice agency" has the same meaning as found in Title 16, section 703, subsection 4.

(4) "Dissemination" has the same meaning as found in Title 16, section 703, subsection 6. [2013, c. 267, Pt. B, §6 (AMD).]

B. Nothing in this section precludes sharing of any information in the records of court proceedings or other records described in subsection 5 by one criminal justice agency with another criminal justice agency for the administration of criminal justice or juvenile criminal justice or for criminal justice agency employment. [1997, c. 645, §10 (RPR).]

B-1. Nothing in this section precludes dissemination of any information in the records of court proceedings and in the other records described in subsection 5, if:

(1) The juvenile has been adjudicated as having committed a juvenile crime;

(2) The information is disseminated by and to persons who directly supervise or report on the health, behavior or progress of the juvenile, the superintendent of the juvenile's school and the superintendent's designees, criminal justice agencies or agencies that are or might become responsible for the health or welfare of the juvenile as a result of a court order or by agreement with the Department of Corrections or the Department of Health and Human Services; and

(3) The information is relevant to and disseminated for the purpose of creating or maintaining an individualized plan for the juvenile's rehabilitation, including reintegration into a school.

Any information received under this paragraph is confidential and may not be further disseminated, except as otherwise provided by law. [2001, c. 452, §2 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

C. Nothing in this section precludes dissemination of any information in the records of the Department of Corrections if the person concerning whom the records are sought, the person's legal guardian, if any, and if the person is a minor, the person's parent or legal guardian has given informed written consent to the disclosure of the records. [1997, c. 421, Pt. A, §6 (AMD).]

D. When a juvenile who is adjudicated of a juvenile crime that if committed by an adult would be gross sexual assault under Title 17-A, section 253, subsection 1 is committed to a Department of Corrections juvenile correctional facility or placed on probation, the Department of Corrections shall provide, while the juvenile is committed or on probation, a copy of the juvenile's judgment and commitment to the Department of Health and Human Services, to all law enforcement agencies that have jurisdiction in those areas where the juvenile may reside, work or attend school and to the superintendent of any school system in which the juvenile attends school during the period of commitment or probation. The Department of Corrections shall provide a copy of the juvenile's judgment and commitment to all licensed and registered day-care facility operators located in the municipality where the juvenile resides, works or attends school during the period of commitment or probation. Upon request, the Department of Corrections shall also provide a copy of the juvenile's judgment and commitment to other entities that are involved in the care of children and are located in the municipality where the juvenile resides, works or attends school during the period of commitment or probation. The Department of Corrections may provide a copy of the juvenile's judgment and commitment to any other agency or person whom the Department of Corrections determines is appropriate to ensure public safety. Neither the failure of the Department of Corrections to perform the requirements of this paragraph nor compliance with this paragraph subjects the Department of Corrections or its employees to liability in a civil action. [1997, c. 752, §15 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

E. When a juvenile is charged in a juvenile petition that alleges the use or threatened use of physical force against a person or when a juvenile is adjudicated as having committed one or more juvenile crimes that involve the use or threatened use of physical force against a person, the district attorney in the district where the charges were brought shall provide to the superintendent of the juvenile's school or the superintendent's designees:

(1) The name of the juvenile;

(2) The nature of the alleged offense or offense;

(3) The date of the alleged offense or offense;

(4) The date of the petition;

(5) The date of the adjudication, if applicable; and

(6) The location of the court where the case was brought, if applicable.

All information provided under this paragraph is confidential and may not be further distributed, except as provided in Title 20-A, section 1055, subsection 11. Information provided pursuant to this paragraph to the superintendent of the juvenile's school or the superintendent's designees may not become part of the student's education record. [1999, c. 345, §1 (NEW).]

[ 2013, c. 267, Pt. B, §6 (AMD) .]

8. Juvenile records sealed. This subsection governs the sealing of records of a person adjudicated to have committed a juvenile crime.

A. A person adjudicated to have committed a juvenile crime may petition the court to seal from public inspection all records pertaining to the juvenile crime and its disposition, and to any prior juvenile records and their dispositions if:

(1) At least 3 years have passed since the person's discharge from the disposition ordered for that juvenile crime;

(2) Since the date of disposition, the person has not been adjudicated to have committed a juvenile crime and has not been convicted of committing a crime; and

(3) There are no current adjudicatory proceedings pending for a juvenile or other crime. [1989, c. 744, §5 (NEW).]

B. The court may grant the petition if it finds that the requirements of paragraph A are satisfied, unless it finds that the general public's right to information substantially outweighs the juvenile's interest in privacy. [1989, c. 744, §5 (NEW).]

C. Notwithstanding subsections 3, 3-A, 4 and 5, the court order sealing the records permits only the following persons to have access to the sealed records:

(1) The courts and criminal justice agencies as provided by this section; and

(2) The person whose juvenile records are sealed or that person's designee. [1989, c. 744, §5 (NEW).]

D. If the petition is granted, the person may respond to inquiries from other than the courts and criminal justice agencies about that person's juvenile crimes, the records of which have been sealed, as if the juvenile crimes had never occurred, without being subject to any sanctions. [1989, c. 744, §5 (NEW).]

[ 1989, c. 744, §5 (NEW) .]

9. Records of Juvenile Court. Notwithstanding any other provision of this section, records of Juvenile Court proceedings and the police records and other records described in subsection 5 must be open to inspection by the Victims' Compensation Board at any time if a juvenile is alleged to have committed an offense upon which an application to the board is based.

[ 1997, c. 378, §13 (NEW) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §30 (AMD). 1979, c. 681, §§20,21 (AMD). 1981, c. 204, §2 (AMD). 1981, c. 679, §8 (AMD). 1983, c. 480, §B15 (AMD). 1985, c. 426, (AMD). 1985, c. 439, §14 (AMD). 1989, c. 744, §5 (AMD). 1991, c. 493, §20 (AMD). 1993, c. 354, §§6,7 (AMD). 1995, c. 65, §A47 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 690, §1 (AMD). 1997, c. 278, §§1,2 (AMD). 1997, c. 378, §13 (AMD). 1997, c. 421, §§A4-6 (AMD). 1997, c. 548, §A1 (AMD). 1997, c. 645, §10 (AMD). 1997, c. 752, §15 (AMD). 1999, c. 345, §1 (AMD). 1999, c. 624, §B18 (AMD). 2001, c. 452, §2 (AMD). 2003, c. 689, §B6 (REV). 2013, c. 267, Pt. B, §6 (AMD).



15 §3308-A. Dissemination of juvenile intelligence and investigative record information by a Maine criminal justice agency

The following provisions apply to the dissemination of juvenile intelligence and investigative record information collected by or at the direction of or kept in the custody of any Maine criminal justice agency. [2013, c. 267, Pt. D, §1 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Administration of juvenile justice" means activities relating to the anticipation, prevention, detection, monitoring or investigation of known, suspected or possible juvenile crimes. "Administration of juvenile justice" includes the collection, storage and dissemination of juvenile intelligence and investigative record information relating to the administration of juvenile justice. [2013, c. 267, Pt. D, §1 (NEW).]

B. "Criminal justice agency" has the same meaning as in Title 16, section 803, subsection 4. [2013, c. 267, Pt. D, §1 (NEW).]

C. "Dissemination" has the same meaning as in Title 16, section 803, subsection 5. [2013, c. 267, Pt. D, §1 (NEW).]

D. "Executive order" has the same meaning as in Title 16, section 803, subsection 6. [2013, c. 267, Pt. D, §1 (NEW).]

E. "Juvenile intelligence and investigative record information" means information of record collected by a criminal justice agency or at the direction of a criminal justice agency or kept in the custody of a criminal justice agency while performing the administration of juvenile justice. "Juvenile intelligence and investigative record information" includes information of record concerning investigative techniques and procedures and security plans and procedures prepared or collected by a criminal justice agency or another agency. "Juvenile intelligence and investigative record information" does not include criminal history record information as defined in Title 16, section 703, subsection 3 or intelligence and investigative record information as defined in Title 16, section 803, subsection 7. [2013, c. 267, Pt. D, §1 (NEW).]

F. "State" has the same meaning as in Title 16, section 803, subsection 8. [2013, c. 267, Pt. D, §1 (NEW).]

G. "Statute" has the same meaning as in Title 16, section 803, subsection 9. [2013, c. 267, Pt. D, §1 (NEW).]

[ 2013, c. 267, Pt. D, §1 (NEW) .]

2. Information part of proceeding. To the extent the juvenile intelligence and investigative record information has been made part of the court records of a juvenile proceeding, dissemination of that juvenile intelligence and investigative record information by a Maine criminal justice agency must be as provided by section 3307 and section 3308.

[ 2013, c. 267, Pt. D, §1 (NEW) .]

3. Limited dissemination. Except as otherwise provided in subsection 2, juvenile intelligence and investigative record information is confidential and may be disseminated by a Maine criminal justice agency only to:

A. Another criminal justice agency; [2013, c. 267, Pt. D, §1 (NEW).]

B. A person or public or private entity as part of performing the administration of juvenile justice; [2013, c. 267, Pt. D, §1 (NEW).]

C. A juvenile accused of a juvenile crime or that juvenile's agent or attorney for adjudicatory or dispositional purposes if authorized by:

(1) The responsible prosecutorial office or prosecutor; or

(2) A court rule or court order of this State or of the United States.

As used in this paragraph, "agent" means a licensed professional investigator, an expert witness or the juvenile's parents, guardian or legal custodian; [2013, c. 267, Pt. D, §1 (NEW).]

D. A juvenile crime victim or that victim's agent or attorney if authorized by:

(1) Statute; or

(2) A court order.

As used in this paragraph, "agent" means a licensed professional investigator or an immediate family member if, due to death, age, physical or mental disease, disorder or intellectual disability or autism, the victim cannot realistically act on the victim's own behalf; [2013, c. 267, Pt. D, §1 (NEW).]

E. A federal court, the District Court, including when it is exercising the jurisdiction conferred by section 3101, the Superior Court or the Supreme Judicial Court and an equivalent court in another state; and [2013, c. 267, Pt. D, §1 (NEW).]

F. A person or public or private entity expressly authorized to receive the juvenile intelligence and investigative record information by statute, executive order, court rule, court decision or court order. "Express authorization" means language in the statute, executive order, court rule, court decision or court order that specifically speaks to intelligence or investigative record information or specifically refers to a type of intelligence or investigative record. [2013, c. 267, Pt. D, §1 (NEW).]

[ 2013, c. 267, Pt. D, §1 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. D, §1 (NEW).



15 §3309. Procedure

To the extent not inconsistent with or inapplicable to Part 6, procedure in juvenile proceedings must be in accordance with the Maine Rules of Criminal Procedure. The Supreme Judicial Court may promulgate rules for juvenile proceedings as provided under Title 4, section 8. [1989, c. 741, §16 (AMD).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 512, §5 (RPR). 1989, c. 741, §16 (AMD).



15 §3309-A. Limitation on diagnostic evaluations

The court shall not order a juvenile to undergo a diagnostic evaluation, as defined in section 3003, subsection 4-A, except as follows: [1985, c. 213, (RPR).]

1. Information to assist findings in bind-over. When the prosecutor has moved for a bind-over hearing pursuant to section 3101, subsection 4, or certifies in writing to the court that the results of such an evaluation are required in order to determine whether or not to so move;

[ 1985, c. 213, (RPR) .]

2. Information needed to make a disposition. Following an order of adjudication pursuant to section 3310, subsection 5, paragraph A, for the purposes of making a disposition;

[ 1995, c. 690, §2 (AMD); 1995, c. 690, §7 (AFF) .]

3. By consent of the parties. When the juvenile and the prosecuting attorney consent and the court finds that such an evaluation may be of assistance to it in carrying out the purposes of the Maine Juvenile Code; or

[ 1995, c. 690, §3 (AMD); 1995, c. 690, §7 (AFF) .]

4. Juvenile adjudicated of gross sexual assault. After adjudication and before disposition when a juvenile is adjudicated of a juvenile crime that if committed by an adult would be gross sexual assault under Title 17-A, section 253, subsection 1, the court shall order the juvenile to undergo a diagnostic evaluation and may order the evaluation to take place at a detention facility described in section 3203-A, subsection 7, paragraph B.

[ 1999, c. 65, §1 (AMD) .]

Nothing in this section may be construed to limit court-ordered examinations pursuant to sections 3318-A and 3318-B. [2011, c. 282, §1 (AMD).]

SECTION HISTORY

1981, c. 619, §4 (NEW). 1983, c. 480, §A11 (AMD). 1985, c. 213, (RPR). 1995, c. 690, §§2-4 (AMD). 1995, c. 690, §7 (AFF). 1997, c. 752, §16 (AMD). 1999, c. 65, §1 (AMD). 2011, c. 282, §1 (AMD).



15 §3309-B. Limitations on diagnostic evaluations in a secure detention facility

Except as provided in section 3309-A, subsection 4, the court may not order a juvenile to undergo a diagnostic evaluation at a detention facility unless the juvenile meets the requirements of section 3203-A, subsection 4, paragraphs C and D, the facility is one in which the juvenile may otherwise be detained and the diagnostic evaluation is unable to take place outside the facility on either a residential or nonresidential basis. [1999, c. 65, §2 (AMD).]

SECTION HISTORY

1987, c. 369, (NEW). 1989, c. 502, §A42 (AMD). 1997, c. 24, §RR5 (AMD). 1997, c. 752, §17 (AMD). 1999, c. 65, §2 (AMD).



15 §3310. Adjudicatory hearing, findings, adjudication

1. Evidence and fact-finding. The Maine Rules of Evidence shall apply in the adjudicatory hearing. There shall be no jury.

[ 1979, c. 681, §22 (RPR) .]

2. Consideration of additional evidence.

A. When it appears that the evidence presented at the hearing discloses facts not alleged in the petition, the court may proceed immediately to consider the additional or different matters raised by the evidence without amendment of the petition if all the parties consent. [1979, c. 681, §23 (AMD).]

B. In the event all of the parties do not consent as provided in paragraph A, the court, on the motion of any party or on its own motion, shall:

(1) Order that the petition be amended to conform to the evidence;

(2) Order that hearing be continued if the amendment results in substantial surprise or prejudice to the juvenile; or

(3) Request a separate petition alleging the additional facts be filed. [1979, c. 681, §24 (AMD).]

[ 1979, c. 681, §§23,24 (AMD) .]

3. Evidence of mental illness or incapacity.

[ 2011, c. 282, §2 (RP) .]

4. Standard of proof. If the court finds that the elements of the juvenile crime as defined in section 3103, subsection 1, paragraph A, E, F, G or H are not supported by evidence beyond a reasonable doubt or that the elements of a juvenile crime as defined in section 3103, subsection 1, paragraph B or C are not supported by a preponderance of the evidence, the court shall order the petition dismissed and the juvenile discharged from any detention or restriction previously ordered. The juvenile's parents, guardian or other legal custodian must also be discharged from any restriction or other temporary order.

[ 2009, c. 93, §10 (AMD) .]

5. Adjudication.

A. If the court finds that the allegations of the petition alleging a juvenile crime as defined in section 3103, subsection 1, paragraph A, E, F, G or H are supported by evidence beyond a reasonable doubt or that the allegations of a petition alleging a juvenile crime as defined in section 3103, subsection 1, paragraph B or C are supported by a preponderance of the evidence, the court shall adjudge that the juvenile committed a juvenile crime and shall, in all such adjudications, issue an order of adjudication. [2009, c. 93, §11 (AMD).]

B. Following the issuance of the order of adjudication, a dispositional hearing must be commenced. Upon motion of any interested party or on the court's own motion, the time for the commencement of the dispositional hearing may be increased to 2 weeks or, upon cause shown, for a longer period. Once commenced, the dispositional hearing may be continued one or more times for any of the reasons specified in section 3312, subsection 3 or, upon cause shown, for any other reason. [1995, c. 253, §1 (RPR).]

[ 2009, c. 93, §11 (AMD) .]

6. Adjudication not deemed conviction. An adjudication of the commission of a juvenile crime shall not be deemed a conviction of a crime.

[ 1977, c. 520, §1 (NEW) .]

7. Default judgment on certain juvenile crimes. If a juvenile fails to appear in response to a juvenile summons served pursuant to section 3304 for a juvenile crime described in section 3103, subsection 1, paragraph B or C, the judge may enter the juvenile's default, adjudicate that the juvenile has committed the juvenile crime alleged and impose a fine pursuant to section 3314, subsection 1, paragraph G. For good cause shown, the court may set aside the default and adjudication.

[ 2011, c. 336, §4 (NEW) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§31,32 (AMD). 1979, c. 373, §4 (AMD). 1979, c. 663, §117 (AMD). 1979, c. 681, §§22-25 (AMD). 1995, c. 253, §1 (AMD). 2001, c. 471, §F2 (AMD). 2005, c. 87, §§3,4 (AMD). 2009, c. 93, §§10, 11 (AMD). 2011, c. 282, §2 (AMD). 2011, c. 336, §4 (AMD).



15 §3310-A. Attendant care

Whenever a juvenile who is adjudicated as having committed a juvenile crime is taken into custody as an interim measure pending the completion of a procedure authorized by law to be taken in regard to such juvenile, the juvenile may be placed into attendant care under the same circumstances and upon the same conditions as if the juvenile were one alleged to have committed a juvenile crime. [1987, c. 698, §4 (NEW).]

SECTION HISTORY

1987, c. 698, §4 (NEW).



15 §3311. Social study and other reports

1. Reports as evidence. For the purpose of determining proper disposition of a juvenile who has been adjudicated as having committed a juvenile crime, written reports and other material relating to the juvenile's mental, physical and social history may be received by the court along with other evidence; but the court, if so requested by the juvenile, his parent or guardian, or other party, shall require that the person who wrote the report or prepared the material appear as a witness and be subject to examination by the court and any party. In the absence of the request, the court may order the person who prepared the report or other material to testify if it finds that the interests of justice require it. The parents, guardian or other legal custodian of the juvenile shall be informed that information for the report is being gathered.

[ 1979, c. 681, §26 (AMD) .]

2. Notice of right to examination. The court shall inform the juvenile or his parent, guardian or legal custodian of the right of examination concerning any written report or other material specified in subsection 1.

[ 1979, c. 681, §27 (AMD) .]

3. Requirement for dispositional hearing. If ordered by the court, the Department of Corrections shall make a social study and prepare a written report on every juvenile adjudicated as having committed a juvenile crime and shall present that report to the juvenile court prior to that juvenile's dispositional hearing. The person who prepared the report may be ordered to appear, as provided in subsection 1.

[ 1995, c. 253, §2 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §33 (AMD). 1979, c. 681, §§26,27 (AMD). 1983, c. 480, §B16 (AMD). 1995, c. 253, §2 (AMD).



15 §3311-A. Eligibility for deferred disposition

A juvenile who has entered an admission to a juvenile crime that would be a Class C, Class D or Class E crime or a civil violation if committed by an adult and who consents in writing to a deferred disposition is eligible for a deferred disposition pursuant to section 3311-B. [2011, c. 480, §1 (AMD).]

SECTION HISTORY

2011, c. 384, §1 (NEW). 2011, c. 480, §1 (AMD).



15 §3311-B. Deferred disposition

1. Imposition. Following the acceptance of an admission of commission of a juvenile crime for which a juvenile is eligible for a deferred disposition under section 3311-A, the court may order disposition deferred to a date certain or determinable and impose requirements upon the juvenile to be in effect during the period of deferment that are considered by the court to be reasonable and appropriate to meet the purposes of the Maine Juvenile Code. The court-imposed deferment requirements must include a requirement that the juvenile refrain from conduct that would constitute a juvenile crime, crime or civil violation. Unless the juvenile crime is one under section 3103, subsection 1, paragraph B or C, the court-imposed deferment requirements may include that the juvenile abide by specific conditional release requirements under supervision by a juvenile community corrections officer. In exchange for the deferred disposition, the juvenile shall abide by the court-imposed deferment requirements. Unless the court orders otherwise, the deferment requirements are immediately in effect.

[ 2011, c. 480, §2 (AMD) .]

2. Amendment of requirements. During the period of deferment and upon application by the juvenile granted deferred disposition pursuant to subsection 1 or by the attorney for the State or upon the court's own motion, the court may, after a hearing upon notice to the attorney for the State and the juvenile, modify the requirements imposed by the court, add further requirements or relieve the juvenile of any requirement imposed by the court that, in the court's opinion, imposes an unreasonable burden on the juvenile. If the requirements proposed for amendment are conditional release requirements, the juvenile community corrections officer must also receive notice of the hearing. In addition, the juvenile community corrections officer may make an application under this subsection for an amendment of conditional release requirements.

[ 2011, c. 480, §3 (AMD) .]

3. Motion. During the period of deferment, if the juvenile cannot meet a deferment requirement imposed by the court, the juvenile shall bring a motion pursuant to subsection 2.

[ 2011, c. 384, §2 (NEW) .]

4. Finally adjudicated. For purposes of a deferred disposition, a juvenile is deemed to have been finally adjudicated when the court imposes a disposition under section 3314.

[ 2011, c. 384, §2 (NEW) .]

SECTION HISTORY

2011, c. 384, §2 (NEW). 2011, c. 480, §§2, 3 (AMD).



15 §3311-C. Court hearing as to final disposition

1. Court hearing; final disposition. Unless a court hearing is sooner held under subsection 2, at the conclusion of the period of deferment, after notice, a juvenile who was granted deferred disposition pursuant to section 3311-B shall return to court for a hearing on final disposition under section 3314. If the juvenile demonstrates by a preponderance of the evidence that the juvenile has complied with the court-imposed deferment requirements, the court shall impose a dispositional alternative authorized for the juvenile crime to which the juvenile has entered an admission and consented to in writing at the time disposition was deferred or as amended by agreement of the parties in writing prior to disposition, unless the attorney for the State, prior to disposition, moves the court to allow the juvenile to withdraw the admission. Except over the objection of the juvenile, the court shall grant the State's motion. Following the granting of the State's motion, the attorney for the State shall dismiss the pending petition with prejudice. If the court finds that the juvenile has inexcusably failed to comply with the court-imposed deferment requirements, the court shall impose a dispositional alternative authorized for the juvenile crime to which the juvenile entered an admission.

[ 2011, c. 384, §3 (NEW) .]

2. Violation of deferment requirement. If during the period of deferment the attorney for the State has probable cause to believe that a juvenile who was granted deferred disposition pursuant to section 3311-B has violated a court-imposed deferment requirement, the attorney for the State may move the court to terminate the remainder of the period of deferment and impose disposition. Following notice and hearing, if the attorney for the State proves by a preponderance of the evidence that the juvenile has inexcusably failed to comply with a court-imposed deferment requirement, the court may continue the running of the period of deferment with the requirements unchanged, modify the requirements, add further requirements or terminate the running of the period of deferment and conduct a dispositional hearing and impose a disposition authorized for the juvenile crime to which the juvenile entered an admission. If the court finds that the juvenile has not inexcusably failed to comply with a court-imposed deferment requirement, the court may order that the running of the period of deferment continue or, after notice and hearing, take any other action permitted under this chapter. If the alleged violation is of a conditional release requirement, the juvenile community corrections officer must receive notice of the hearing.

[ 2011, c. 480, §4 (AMD) .]

3. Hearing. A hearing under this section or section 3311-B need not be conducted by the judge who originally ordered the deferred disposition.

[ 2011, c. 384, §3 (NEW) .]

4. Rights of juvenile at hearing. The juvenile at a hearing under this section or section 3311-B must be afforded the opportunity to confront and cross-examine witnesses against the juvenile, to present evidence on the juvenile’s own behalf and to be represented by counsel. If the juvenile who was granted deferred disposition pursuant to section 3311-B cannot afford counsel, the court shall appoint counsel for the juvenile. Assignment of counsel and withdrawal of counsel must be in accordance with the Maine Rules of Criminal Procedure.

[ 2011, c. 384, §3 (NEW) .]

5. Summons; failure to appear. A summons, served in accordance with section 3304, may be used to order a juvenile who was granted deferred disposition pursuant to section 3311-B to appear for a hearing under this section. If the juvenile fails to appear after having been served with a summons, the court may issue a warrant for the arrest of the juvenile.

[ 2011, c. 384, §3 (NEW) .]

6. Warrant for arrest. If during the period of deferment the attorney for the State has probable cause to believe that a juvenile who was granted deferred disposition pursuant to section 3311-B has violated a court-imposed deferment requirement, the attorney for the State may apply for a warrant for the arrest of the juvenile. If the alleged violation is of a conditional release requirement, the juvenile community corrections officer must receive notice of the application. In addition, if the alleged violation is of a conditional release requirement, the provisions of section 3203-A, subsection 9 apply.

[ 2011, c. 480, §4 (AMD) .]

SECTION HISTORY

2011, c. 384, §3 (NEW). 2011, c. 480, §4 (AMD).



15 §3311-D. Limited review by appeal

A juvenile is precluded from seeking to attack the legality of a deferred disposition, including a final disposition, except that a juvenile who has been determined by a court to have inexcusably failed to comply with a court-imposed deferment requirement and thereafter has had imposed a dispositional alternative authorized for the juvenile crime may appeal to the Superior Court, but not as of right. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule. [2011, c. 384, §4 (NEW).]

SECTION HISTORY

2011, c. 384, §4 (NEW).



15 §3312. Dispositional hearing

1. Evidence of proper disposition. After making an order of adjudication, the court shall hear evidence on the question of the proper disposition best serving the interests of the juvenile and the public. Such evidence must include, but is not necessarily limited to, the social study and written report, if ordered prepared under section 3311, subsection 3, and other reports as provided in section 3311, subsection 1. Any person who would be entitled to address the court pursuant to Title 17-A, section 1257 if the conduct for which the juvenile has been adjudicated had been committed by an adult, as provided in that section, must be accorded notice of the dispositional hearing and the right to address the court. The Maine Rules of Evidence do not apply in dispositional hearings.

[ 1995, c. 253, §3 (AMD) .]

2. Examination of adjudicated juvenile. The court may have the juvenile examined by a physician or psychologist, and may place the juvenile in a hospital or other suitable facility or nonresidential program for this purpose. The cost of such examinations and placements shall be paid in whole or in part by the juvenile's parents. The court shall pay the costs if it finds that the parents are unable to pay or that it is not in the best interest of the juvenile to have the juvenile's parents pay.

[ 1987, c. 400, §1 (AMD) .]

3. Continuation of dispositional hearing. A dispositional hearing may be continued in the following circumstances.

A. The court may continue the dispositional hearing, either on its own motion or on the motion of any interested party:

(1) For a period not to exceed one month to receive reports or other evidence;

(2) For a period not to exceed 2 months to allow for service of notice as required in section 3314, subsection 1, paragraph C-1 or C-2;

(3) For a period not to exceed 12 months in order to place the juvenile in a supervised work or service program or a restitution program, or for such other purpose as the court in its discretion determines appropriate. If a supervised work or service program or restitution program has been ordered, the court shall on final disposition consider whether or not there has been compliance with the program so ordered; or

(4) For a period not to exceed 15 months in order to place the juvenile in a juvenile drug treatment court program. If a juvenile drug treatment court program has been ordered, the court shall on final disposition consider whether or not there has been compliance with the program so ordered. [2001, c. 508, §1 (AMD).]

B. If the hearing is continued, the court shall make an appropriate order for detention of the juvenile or for the juvenile's release in the custody of the juvenile's parents, guardian, legal custodian or other responsible person or agency under such conditions of supervision as the court may impose during the continuance. The court may order a juvenile into the temporary custody of the Department of Health and Human Services only if the following conditions are met:

(1) That service of notice of the dispositional hearing as required under section 3314, subsection 1, paragraph C-1, has not been made on parents who reside outside the State or whose whereabouts are unknown after a diligent search;

(2) That the Department of Health and Human Services has:

(a) Received written notice of the hearing on temporary custody at least 10 days before the hearing, provided that the department may waive this 10-day requirement in writing; and

(b) Had an opportunity to be heard before any order of temporary custody;

(3) That notice under section 3314, subsection 1, paragraph C-1, has been served on the juvenile's legal custodian at least 10 days before any order of temporary custody to the Department of Health and Human Services and that the legal custodian has had an opportunity to be heard before the issuance of a temporary order, provided that the juvenile's custodian may waive the 10-day notice requirement if the waiver is in writing and voluntarily and knowingly executed in court before a judge;

(4) That the court finds that either:

(a) The juvenile does not meet the criteria for detention; or

(b) It is not necessary or appropriate to detain the juvenile; and

(5) That the court finds by a preponderance of the evidence that:

(a) Reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home;

(b) Continuation in the juvenile's home during the period required for service of notice under section 3314, subsection 1, paragraph C-1, would be contrary to the welfare of the juvenile; and

(c) Temporary custody is necessary to provide for the care and support of the juvenile during this period.

Any order of temporary custody terminates upon an order of disposition under section 3314, or automatically 2 months after issuance, whichever occurs first. [1987, c. 720, §4 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

C. In scheduling investigations and hearings, the court shall give priority to proceedings concerning a juvenile who is in detention or who has otherwise been removed from the juvenile's home before an order of disposition has been made. [1987, c. 720, §4 (RPR).]

D. If the court finds, after opportunity for hearing, that a juvenile released with a condition of participation in a juvenile drug treatment court program has intentionally or knowingly violated that condition, the court may impose a sanction of up to 7 days' confinement in a facility approved or operated by the Department of Corrections exclusively for juveniles. Nothing in this paragraph restricts the ability of the court to impose sanctions other than confinement for the violation of a condition of participation in a juvenile drug treatment court program or the ability of the court to enter any dispositional order allowed under section 3314 on final disposition. [2007, c. 96, §4 (AMD).]

[ 2007, c. 96, §4 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 373, §5 (AMD). 1979, c. 681, §28 (AMD). 1987, c. 400, §1 (AMD). 1987, c. 720, §4 (AMD). 1995, c. 253, §3 (AMD). 1999, c. 624, §§B19,20 (AMD). 2001, c. 508, §1 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 96, §4 (AMD).



15 §3313. Criteria for withholding an institutional disposition

1. Standard. The court shall enter an order of disposition for a juvenile who has been adjudicated as having committed a juvenile crime without imposing placement in a secure institution as disposition unless, having regard to the nature and circumstances of the crime and the history, character and condition of the juvenile, it finds that his confinement is necessary for protection of the public because:

A. There is undue risk that, during the period of a suspended sentence or probation, the juvenile will commit another crime; [1979, c. 663, §118 (AMD).]

B. The juvenile is in need of correctional treatment that can be provided most effectively by his commitment to an institution; or [1977, c. 520, §1 (NEW).]

C. A lesser sentence will depreciate the seriousness of the juvenile's conduct. [1977, c. 520, §1 (NEW).]

[ 1979, c. 663, §118 (AMD) .]

2. Additional consideration. The following grounds, while not controlling the discretion of the court, shall be accorded weight against ordering placement in a secure institution:

A. The juvenile's conduct neither caused nor threatened serious harm; [1977, c. 520, §1 (NEW).]

B. The juvenile did not contemplate that his conduct would cause or threaten serious harm; [1977, c. 520, §1 (NEW).]

C. The juvenile acted under a strong provocation; [1977, c. 520, §1 (NEW).]

D. There were substantial grounds tending to excuse or justify the juvenile's conduct, though failing to establish a defense; [1977, c. 520, §1 (NEW).]

E. The victim of the juvenile's conduct induced or facilitated its commission; [1977, c. 520, §1 (NEW).]

F. The juvenile has made or has agreed to make restitution to the victim of his conduct for the damage or injury that the victim sustained; [1977, c. 520, §1 (NEW).]

G. The juvenile has not previously been adjudicated to have committed a juvenile crime or has led a law-abiding life for a substantial period of time prior to the conduct which formed the basis for the present adjudication; [1977, c. 520, §1 (NEW).]

H. The juvenile's conduct was the result of circumstances unlikely to recur; [1977, c. 520, §1 (NEW).]

I. The character and attitudes of the juvenile indicate that he is unlikely to commit another juvenile crime; [1977, c. 520, §1 (NEW).]

J. The juvenile is particularly likely to respond affirmatively to probation; and [1979, c. 663, §119 (AMD).]

K. The confinement of the juvenile would entail excessive hardship to himself or his dependents. [1977, c. 520, §1 (NEW).]

[ 1979, c. 663, §119 (AMD) .]

3. Statement of reasons accompanying disposition for juvenile adjudicated of murder or a Class A, Class B or Class C crime. In a disposition for a juvenile crime that if committed by an adult would be murder or a Class A, Class B or Class C crime, the court shall state on the record and in open court the court's reasons for ordering or not ordering placement of the juvenile in a secure institution.

[ 1995, c. 690, §5 (NEW) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 663, §§118,119 (AMD). 1995, c. 690, §5 (AMD).



15 §3314. Disposition

1. Dispositional alternatives. When a juvenile has been adjudicated as having committed a juvenile crime, the court shall enter a dispositional order containing one or more of the following alternatives.

A. The court may allow the juvenile to remain in the legal custody of his parents or a guardian under such conditions as the court may impose. Conditions may include participation by the juvenile, his parents or legal guardian in treatment services aimed at the rehabilitation of the juvenile and improvement of the home environment. [1987, c. 400, §2 (AMD).]

B. The court may require a juvenile to participate in a supervised work or service program. Such a program may provide restitution to the victim by requiring the juvenile to work or provide a service for the victim, or to make monetary restitution to the victim from money earned from such a program. Such a supervised work or service program may be required as a condition of probation if:

(1) The juvenile is not deprived of the schooling that is appropriate to the juvenile's age, needs and specific rehabilitative goals;

(2) The supervised work program is of a constructive nature designed to promote rehabilitation and is appropriate to the age level and physical ability of the juvenile; and

(3) The supervised work program assignment is made for a period of time not exceeding 180 days.

A juvenile participating in a supervised work or service program, performing community service or providing restitution under this section or section 3301 may not be subject to Title 39-A, Part 1, the Maine Workers' Compensation Act of 1992. [1997, c. 619, §2 (AMD).]

C. [1991, c. 493, §21 (RP).]

C-1. The court may commit a juvenile to the custody of the Department of Health and Human Services when the court has determined that reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B, and that continuation therein would be contrary to the welfare of the juvenile. The court may not enter an order under this paragraph unless the parents have had notice and an opportunity to be heard at the dispositional hearing.

Notwithstanding any other provision of law, the court may not commit a juvenile to the custody of the Department of Health and Human Services unless such notice has been served on the parents, custodians and the Department of Health and Human Services in accordance with District Court civil rules at least 10 days prior to the dispositional hearing. A party may waive this time requirement if the waiver is written and voluntarily and knowingly executed in court before a judge.

The Department of Health and Human Services shall provide for the care and placement of the juvenile as for other children in the department's custody pursuant to the Child and Family Services and Child Protection Act, Title 22, chapter 1071, subchapter VII.

The court may impose conditions that may include participation by the juvenile or the juvenile's parents or legal guardian in treatment services aimed at the rehabilitation of the juvenile, reunification of the family and improvement of the home environment. [2001, c. 696, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

C-2. The court may commit a juvenile to the custody of a relative or other person when the court determines that this is in the best interest of the juvenile. The court may not enter an order under this paragraph unless the parents have had notice and an opportunity to be heard at the dispositional hearing. [1985, c. 439, §16 (NEW).]

D. [1991, c. 493, §22 (RP).]

E. The court may require the juvenile to make restitution for any damage to the victim or other authorized claimant as compensation for economic loss upon reasonable conditions that the court determines appropriate. For the purposes of this paragraph, the provisions of Title 17-A, chapter 54 apply, except that section 1329 does not apply. Enforcement of a restitution order is available pursuant to subsection 7. If the restitution was a condition of probation, the attorney for the State may, with written consent of the juvenile community corrections officer, file a motion to revoke probation. [RR 2009, c. 2, §35 (COR).]

F. The court may commit the juvenile to a Department of Corrections juvenile correctional facility. Whenever a juvenile is committed to a Department of Corrections juvenile correctional facility, the court shall determine whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B, and whether continuation in the juvenile's home would be contrary to the welfare of the juvenile. This determination does not affect whether the court orders a commitment to a Department of Corrections juvenile correctional facility, which continues to be governed by section 3313. [2001, c. 696, §4 (AMD).]

G. Except for a violation of section 3103, subsection 1, paragraph H, the court may impose a fine, subject to Title 17-A, sections 1301 to 1304, except that there is no mandatory minimum fine amount. For the purpose of this section, juvenile offenses defined in section 3103, subsection 1, paragraphs B and C are deemed Class E crimes. [2009, c. 93, §12 (AMD).]

H. The court may order the juvenile to serve a period of confinement that may not exceed 30 days, with or without an underlying suspended disposition of commitment to a Department of Corrections juvenile correctional facility, which confinement must be served concurrently with any other period of confinement previously imposed and not fully discharged or imposed on the same date but may be served intermittently as the court may order and must be ordered served in a facility approved or operated by the Department of Corrections exclusively for juveniles. The court may order such a disposition to be served as a part of and with a period of probation that is subject to such provisions of Title 17-A, section 1204 as the court may order and that must be administered pursuant to Title 34-A, chapter 5, subchapter 4. Revocation of probation is governed by the procedure contained in subsection 2. Any disposition under this paragraph is subject to Title 17-A, section 1253, subsection 2 except that a statement is not required to be furnished and the day-for-day deduction must be determined by the facility, but not to Title 17-A, section 1253, subsection 2, paragraph A, or subsection 3-B, 4, 5, 8, 9 or 10. For purposes of calculating the commencement of the period of confinement, credit is accorded only for the portion of the first day for which the juvenile is actually confined; the juvenile may not be released until the juvenile has served the full term of hours or days imposed by the court. When a juvenile is committed for a period of confinement, the court shall determine whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that reasonable efforts are not necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B and whether continuation in the juvenile's home would be contrary to the welfare of the juvenile. This determination does not affect whether the court orders a period of confinement. [2007, c. 96, §5 (AMD).]

I. The court may order the juvenile unconditionally discharged. [1977, c. 520, §1 (NEW).]

[ RR 2009, c. 2, §35 (COR) .]

2. Suspended disposition. The court may impose any of the dispositional alternatives provided in subsection 1 and may suspend its disposition and place the juvenile on a specified period of probation that is subject to such provisions of Title 17-A, section 1204 as the court may order and that is administered pursuant to the provisions of Title 34-A, chapter 5, subchapter 4, except that the court may not impose the condition set out in Title 17-A, section 1204, subsection 1-A. The court may impose as a condition of probation that a juvenile must reside outside the juvenile's home in a setting satisfactory to the juvenile community corrections officer if the court determines that reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B, and that continuation in the juvenile's home would be contrary to the welfare of the juvenile. Imposition of such a condition does not affect the legal custody of the juvenile.

Modification of probation is governed by the procedures contained in Title 17-A, section 1202, subsection 2. Termination of probation is governed by the procedures contained in Title 17-A, section 1202, subsection 3. Revocation of probation is governed by the procedures contained in Title 17-A, sections 1205, 1205-B, 1205-C and 1206, except that this subsection governs the court's determinations concerning probable cause and continued detention and those provisions of Title 17-A, section 1206, subsection 7-A allowing a vacating of part of the suspension of execution apply only to a suspended fine under subsection 1, paragraph G or a suspended period of confinement under paragraph H. A suspended commitment under subsection 1, paragraph F may be modified to a disposition under subsection 1, paragraph H. When a revocation of probation results in the imposition of a disposition under subsection 1, paragraph F or a period of confinement under subsection 1, paragraph H, the court shall determine whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B and whether continuation in the juvenile's home would be contrary to the welfare of the juvenile. This determination does not affect whether the court orders a particular disposition upon a revocation of probation. If the juvenile is being detained for an alleged violation of probation, the court shall review within 48 hours following the detention, excluding Saturdays, Sundays and legal holidays, the decision to detain the juvenile. Following that review, the court shall order the juvenile's release unless the court finds that there is probable cause to believe that the juvenile has violated a condition of probation and finds, by a preponderance of the evidence, that continued detention is necessary to meet one of the purposes of detention under section 3203-A, subsection 4, paragraph C. When a court orders continued detention, the court shall determine whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B and whether continuation in the juvenile's home would be contrary to the welfare of the juvenile. This determination does not affect whether the court orders continued detention.

[ 2007, c. 695, Pt. A, §19 (AMD) .]

3. Disposition for violation of section 3103, subsection 1, paragraph E or F. When a juvenile has been adjudicated as having committed the juvenile crime under section 3103, subsection 1, paragraph E or F, the court may impose any of the dispositional alternatives contained in subsection 1. Any incarceration that is imposed may be part of a disposition pursuant to subsection 1, paragraph F or H. Any incarceration in a detention facility must be in a facility designated in subsection 1, paragraph H.

A. For an adjudication under section 3103, subsection 1, paragraph F, the juvenile's license or permit to operate a motor vehicle, right to operate a motor vehicle or right to apply for or obtain a license must be suspended by the court for a period of 180 days. The period of suspension may not be suspended by the court. The court shall give notice of the suspension and take physical custody of an operator's license or permit as provided in Title 29-A, section 2434. The court shall immediately transmit a certified abstract of the suspension to the Secretary of State. A further suspension may be imposed by the Secretary of State pursuant to Title 29-A, section 2451, subsection 3. [1995, c. 65, Pt. A, §48 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

[ 1995, c. 65, Pt. A, §48 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

3-A. Operator's license suspension for drug offenses. The court may suspend for a period of up to 6 months the license or permit to operate, right to operate a motor vehicle and right to apply for and obtain a license of any person who violates Title 17-A, chapter 45; Title 22, section 2383, unless the juvenile is authorized to possess marijuana for medical use pursuant to Title 22, chapter 558-C; Title 22, section 2389, subsection 2; or Title 28-A, section 2052 and is adjudicated pursuant to this chapter to have committed a juvenile crime.

The court shall give notice of suspension and take physical custody of an operator's license or permit as provided in Title 29-A, section 2434. The court shall immediately forward the operator's license and a certified abstract of suspension to the Secretary of State.

[ RR 2009, c. 2, §36 (COR) .]

3-B. Operator's license suspension for drug trafficking. If a juvenile uses a motor vehicle to facilitate the trafficking of a scheduled drug, the court may, in addition to other authorized penalties, suspend the juvenile's operator's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed one year. A suspension may not begin until after any period of incarceration is served. If the court suspends a juvenile's operator's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the juvenile's operator's license. The Secretary of State may not reinstate the juvenile's operator's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license unless the juvenile demonstrates that after having been released and discharged from any period of incarceration that may have been ordered, the juvenile has served the period of suspension ordered by the court.

[ 2005, c. 328, §13 (NEW) .]

4. Medical support. Whenever the court commits a juvenile to a Department of Corrections juvenile correctional facility or to the Department of Health and Human Services or for a period of detention or places a juvenile on a period of probation, it shall require the parent or legal guardian to provide medical insurance for or contract to pay the full cost of any medical treatment, mental health treatment, substance abuse treatment and counseling that may be provided to the juvenile while the juvenile is committed, including while on aftercare status or on probation, unless it determines that such a requirement would create an excessive hardship on the parent or legal guardian, or other dependent of the parent or legal guardian, in which case it shall require the parent or legal guardian to pay a reasonable amount toward the cost, the amount to be determined by the court.

An order under this subsection is enforceable under Title 19-A, section 2603.

[ 2003, c. 180, §9 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

5. Support orders. Whenever the court commits a juvenile to the Department of Health and Human Services, to a Department of Corrections juvenile correctional facility or to a relative or other person, the court shall order either or both parents of the juvenile to pay child support in accordance with the child support guidelines under Title 19-A, section 2006. The order is enforceable under Title 19-A, section 2603.

[ 2005, c. 352, §1 (AMD) .]

6. Forfeiture of firearms. As part of every disposition in every proceeding under this code, every firearm that constitutes the basis for an adjudication for a juvenile crime that, if committed by an adult, would constitute a violation of section 393; Title 17-A, section 1105-A, subsection 1, paragraph C-1; Title 17-A, section 1105-B, subsection 1, paragraph C; Title 17-A, section 1105-C, subsection 1, paragraph C-1; or Title 17-A, section 1105-D, subsection 1, paragraph B-1 and every firearm used by the juvenile or any accomplice during the course of conduct for which the juvenile has been adjudicated to have committed a juvenile crime that would have been forfeited pursuant to Title 17-A, section 1158-A if the criminal conduct had been committed by an adult must be forfeited to the State and the juvenile court shall so order unless another person satisfies the court prior to the dispositional hearing and by a preponderance of the evidence that the other person had a right to possess the firearm, to the exclusion of the juvenile, at the time of the conduct that constitutes the juvenile crime. Rules adopted by the Attorney General that govern the disposition of firearms forfeited pursuant to Title 17-A, section 1158-A govern forfeitures under this subsection.

[ 2003, c. 657, §1 (AMD) .]

7. Enforcement of a dispositional order or order to appear. After notice and hearing and in accordance with the Maine Rules of Civil Procedure, Rule 66, the court may exercise its inherent contempt power by way of a plenary contempt proceeding involving punitive sanctions, accompanied or unaccompanied by remedial sanctions, to enforce the disposition ordered following an adjudication for a juvenile crime or to enforce any order requiring the appearance of a juvenile before the court. Any confinement imposed as a punitive or remedial sanction upon a person who has not attained 18 years of age may not exceed 30 days and must be served in a facility approved or operated by the Department of Corrections exclusively for juveniles. Any confinement imposed as a punitive or remedial sanction upon a person who has attained 18 years of age, if to be served in a facility approved or operated by the Department of Corrections exclusively for juveniles, may not exceed 30 days. To enforce the disposition ordered following an adjudication for a juvenile crime defined in section 3103, subsection 1, paragraph B or C upon a person who has not attained 18 years of age, the court shall, at the time of the disposition, provide written notice to the juvenile of the court's authority to enforce the dispositional order through an exercise of its inherent contempt power and that a contempt order could include an order of confinement for up to 30 days as a punitive sanction and for up to 30 days as a remedial sanction. Except as explicitly set out in this subsection, nothing in this subsection affects the court's ability to exercise its contempt powers for persons who have attained 18 years of age.

In addition to the contempt powers described in this subsection, upon a default in payment of a fine or restitution, execution may be levied and other measures authorized for the collection of unpaid civil judgments may be taken to collect the unpaid fine or restitution. A levy of execution does not discharge a juvenile confined as a punitive sanction and does not discharge a juvenile confined as a remedial sanction until the full amount of the fine or restitution has been paid.

[ 2009, c. 608, §2 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§34-38 (AMD). 1979, c. 233, §§2,3 (AMD). 1979, c. 512, §6 (AMD). 1979, c. 681, §§29-32 (AMD). 1981, c. 379, §§1,2 (AMD). 1981, c. 493, §3 (AMD). 1981, c. 679, §9 (AMD). 1983, c. 480, §§B17-B19 (AMD). 1983, c. 581, §2 (AMD). 1985, c. 439, §§15,16 (AMD). 1985, c. 715, §1 (AMD). 1987, c. 297, (AMD). 1987, c. 400, §§2,3 (AMD). 1987, c. 720, §5 (AMD). 1989, c. 231, §2 (AMD). 1989, c. 445, §6 (AMD). 1989, c. 502, §§A43,A44 (AMD). 1989, c. 599, §8 (AMD). 1989, c. 850, §1 (AMD). 1989, c. 875, §§E21,22 (AMD). 1991, c. 493, §§21-24 (AMD). 1991, c. 493, §28 (AFF). 1991, c. 776, §§2,3 (AMD). 1991, c. 885, §E17 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 354, §§8,9 (AMD). 1993, c. 658, §2 (AMD). 1995, c. 65, §§A48,49 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 253, §4 (AMD). 1995, c. 470, §8 (AMD). 1995, c. 502, §§F5-7 (AMD). 1995, c. 647, §3 (AMD). 1995, c. 690, §6 (AMD). 1997, c. 24, §RR6 (AMD). 1997, c. 339, §1 (AMD). 1997, c. 591, §1 (AMD). 1997, c. 619, §2 (AMD). 1997, c. 752, §§18-23 (AMD). 1999, c. 260, §A9 (AMD). 1999, c. 367, §1 (AMD). 1999, c. 624, §§A7,8 (AMD). RR 2001, c. 2, §A25 (AFF). RR 2001, c. 2, §A24 (COR). 2001, c. 696, §§3-5 (AMD). 2003, c. 180, §9 (AMD). 2003, c. 239, §1 (AMD). 2003, c. 305, §6 (AMD). 2003, c. 503, §§1,2 (AMD). 2003, c. 657, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 328, §§12,13 (AMD). 2005, c. 352, §1 (AMD). 2005, c. 507, §§10-12 (AMD). 2007, c. 96, §§5, 6 (AMD). 2007, c. 196, §5 (AMD). 2007, c. 536, §3 (AMD). 2007, c. 695, Pt. A, §19 (AMD). RR 2009, c. 2, §§35, 36 (COR). 2009, c. 93, §12 (AMD). 2009, c. 608, §1, 2 (AMD).



15 §3314-A. Period of probation; modification and discharge

The period of probation of a juvenile, its modification and discharge, is as provided by Title 17-A, section 1202, except that the period of probation of a juvenile convicted of a juvenile crime as defined by section 3103, subsection 1, paragraph B, C or E may not exceed one year. The period of probation may extend beyond the juvenile's 21st birthday. [2009, c. 93, §13 (AMD).]

SECTION HISTORY

1977, c. 664, §39 (NEW). 1993, c. 354, §10 (AMD). 2009, c. 93, §13 (AMD).



15 §3314-B. Counseling, treatment, education or case management for juveniles and their parents, guardians and legal custodians

1. Counseling, treatment, education or case management. In conjunction with a disposition under section 3314, the court may require the juvenile and the juvenile's parent, guardian or legal custodian to participate in counseling, treatment, education or case management as determined by the court. The counseling, treatment, education or case management must be designed to create a favorable environment for sustained noncriminal behavior.

[ 2003, c. 142, §2 (NEW); 2003, c. 142, §3 (AFF) .]

2. Costs. The court may order a parent, guardian or legal custodian to pay or cause to be paid all or part of the reasonable costs of any counseling, treatment, education or case management ordered pursuant to this section.

[ 2003, c. 142, §2 (NEW); 2003, c. 142, §3 (AFF) .]

3. Enforcement. After notice and hearing and in accordance with the Maine Rules of Civil Procedure, Rule 66, the court may invoke its contempt powers to enforce its counseling, treatment, education, case management or other order that applies to the juvenile, the juvenile's parent, guardian or legal custodian or any other person before the court who is subject to an order to participate in counseling, treatment, education or case management. If the court invokes its contempt powers against the juvenile, section 3314, subsection 7 applies.

[ 2007, c. 196, §6 (AMD) .]

4. Probation. The court may not revoke a juvenile's probation because of a failure of the juvenile's parent, guardian or legal custodian to comply with an order under this section.

[ 2003, c. 142, §2 (NEW); 2003, c. 142, §3 (AFF) .]

SECTION HISTORY

2003, c. 142, §2 (NEW). 2003, c. 142, §3 (AFF). 2007, c. 196, §6 (AMD).



15 §3315. Right to periodic review

1. Right to review. Every disposition pursuant to section 3314 and 3318-B, other than unconditional discharge, must be reviewed not less than once in every 12 months until the juvenile is discharged. The review must be made by a representative of the Department of Corrections unless the juvenile has been committed to the custody of the Commissioner of Health and Human Services, in which case such review must be made by a representative of the Department of Health and Human Services. A report of the review must be made in writing to the juvenile's parents, guardian or legal custodian. A copy of the report must be forwarded to the program or programs that were reviewed, and the department whose personnel made the review shall retain a copy of the report in their files. The written report must be prepared in accordance with subsection 2. When a juvenile is placed in the custody of the Commissioner of Health and Human Services, reviews and permanency planning hearings must be conducted in accordance with Title 22, section 4038. Title 22, sections 4005, 4039 and 4041 also apply.

[ 2013, c. 234, §10 (AMD) .]

2. Contents of review. The written report of each periodic review shall contain the following information:

A. A brief description of the services provided to the juvenile during the period preceding the review and the results of those services; [1977, c. 520, §1 (NEW).]

B. An individualized plan for the provision of services to the juvenile for the next period; [1977, c. 520, §1 (NEW).]

C. A statement showing that the plan imposes the least restricting alternative consistent with adequate care of the juvenile and protection of the community; and [1977, c. 520, §1 (NEW).]

D. A certification that the services recommended are available and will be afforded to the juvenile. [1977, c. 520, §1 (NEW).]

[ 1977, c. 520, §1 (NEW) .]

3. Court review of determination. Whenever a court makes a determination pursuant to section 3314, subsection 1, paragraph F or section 3314, subsection 2 that reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B and that continuation in the juvenile's home would be contrary to the welfare of the juvenile, that determination must be reviewed by the court not less than once every 12 months until the juvenile is discharged or no longer residing outside the juvenile's home or attains 18 years of age. This review does not affect a juvenile's commitment to a Department of Corrections juvenile correctional facility.

[ 2003, c. 503, §3 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §40 (AMD). 1983, c. 480, §B20 (AMD). 1995, c. 502, §F8 (AMD). 1997, c. 464, §2 (AMD). 1997, c. 752, §24 (AMD). 1999, c. 260, §A10 (AMD). 2001, c. 696, §6 (AMD). 2003, c. 503, §3 (AMD). 2003, c. 689, §B6 (REV). 2013, c. 234, §10 (AMD).



15 §3315-A. Termination of parental rights

When a juvenile is in the custody of the Department of Health and Human Services, Title 22, chapter 1071, subchapter VI also applies. [2001, c. 696, §7 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

2001, c. 696, §7 (NEW). 2003, c. 689, §B6 (REV).



15 §3316. Commitment to the Department of Corrections or the Department of Health and Human Services

1. Sharing of information about a committed juvenile. Information regarding a committed juvenile must be shared as follows.

A. When a juvenile is committed to a Department of Corrections juvenile corrections facility or the Department of Health and Human Services, the court shall transmit, with the commitment order, a copy of the petition, the order of adjudication, copies of the social study, any clinical or educational reports and other information pertinent to the care and treatment of the juvenile. [1999, c. 127, Pt. B, §6 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

B. The Department of Corrections facility or the Department of Health and Human Services shall provide the court with any information concerning a juvenile committed to its care that the court at any time may require. [1999, c. 127, Pt. B, §6 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

[ 1999, c. 127, Pt. B, §6 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

2. Indeterminate disposition. The following provisions apply to indeterminate dispositions.

A. A commitment of a juvenile to a Department of Corrections juvenile corrections facility pursuant to section 3314 must be for an indeterminate period not to extend beyond the juvenile's 18th birthday unless the court expressly further limits or extends the indeterminate commitment, as long as the court does not limit the commitment to less than one year nor extend the commitment beyond a juvenile's 21st birthday and as long as an order does not result in a commitment of less than one year, unless the commitment is for an indeterminate period not to extend beyond the juvenile's 21st birthday. Nothing in this Part may be construed to prohibit the provision to a juvenile following the expiration of the juvenile's term of commitment of services voluntarily accepted by the juvenile and the juvenile's parents, guardian or legal custodian if the juvenile is not emancipated; except that these services may not be extended beyond the juvenile's 21st birthday. [1999, c. 127, Pt. B, §6 (RPR).]

B. A commitment of a juvenile to the Department of Health and Human Services pursuant to section 3314 must be for an indeterminate period not to extend beyond the juvenile's 18th birthday unless the court expressly further limits the commitment. [1999, c. 127, Pt. B, §6 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

[ 1999, c. 127, Pt. B, §6 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

3. Provision of services. Nothing in this chapter may prevent juveniles who are receiving services from the Department of Corrections from receiving services from the Department of Health and Human Services.

[ 1999, c. 127, Pt. B, §6 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

4. Voluntary services. The following applies to voluntary services agreement provisions.

A. This chapter does not prevent a juvenile from receiving services from the Department of Corrections pursuant to a voluntary agreement with the juvenile and the juvenile's parents, guardian or legal custodian if the juvenile is not emancipated. [1999, c. 127, Pt. B, §6 (RPR).]

B. If a juvenile is placed in a residence outside the juvenile's home pursuant to a voluntary services agreement, the Commissioner of Corrections or the commissioner's designee may request the court to make a determination whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B, and whether continuation in the juvenile's home would be contrary to the welfare of the juvenile. If requested, the court shall make that determination prior to the expiration of 180 days from the start of the placement and shall review that determination not less than once every 12 months until the juvenile is no longer residing outside the juvenile's home. [2001, c. 696, §8 (AMD).]

[ 2001, c. 696, §8 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §41 (AMD). 1979, c. 318, (AMD). 1979, c. 512, §7 (AMD). 1981, c. 493, §3 (AMD). 1983, c. 480, §B21 (AMD). 1993, c. 354, §11 (AMD). 1995, c. 502, §F9 (AMD). 1997, c. 591, §2 (AMD). 1997, c. 752, §25 (AMD). 1999, c. 127, §B6 (RPR). 2001, c. 696, §8 (AMD). 2003, c. 689, §B6 (REV).



15 §3317. Disposition after return to Juvenile Court

In instances of commitment of a juvenile to the Department of Health and Human Services or a Department of Corrections juvenile correctional facility or when the juvenile is under a specified period of probation, the Commissioner of Health and Human Services or the commissioner's designee or the Commissioner of Corrections or the commissioner's designee following the disposition may for good cause petition the Juvenile Court having original jurisdiction in the case for a judicial review of the disposition, including extension of the period of commitment or period of probation. In all cases in which a juvenile is returned to a Juvenile Court, the Juvenile Court may make any of the dispositions otherwise provided in section 3314. When reviewing a commitment to the Department of Health and Human Services, the court shall consider efforts made by the Department of Corrections and the Department of Health and Human Services to reunify the juvenile with the juvenile's parents or custodians, shall make a finding regarding those efforts and shall return custody of the juvenile to a parent or legal custodian if the return of the juvenile is not contrary to the welfare of the juvenile. A petition for judicial review of a disposition committing the child to the Department of Health and Human Services must be served on the parents at least 7 days prior to the hearing. [1997, c. 752, §26 (AMD); 2003, c. 689, Pt. B, §§6, 7 (REV).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§41-A (AMD). 1981, c. 379, §3 (AMD). 1981, c. 493, §3 (AMD). 1983, c. 480, §B22 (AMD). 1985, c. 439, §17 (AMD). 1987, c. 400, §4 (AMD). 1991, c. 493, §25 (AMD). 1995, c. 502, §F10 (AMD). 1997, c. 752, §26 (AMD). 2003, c. 689, §§B6,7 (REV).



15 §3318. Mentally ill or incapacitated juveniles (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§42,43 (AMD). 1987, c. 402, §§A113,A114 (AMD). 1989, c. 621, §8 (AMD). 2001, c. 471, §F3 (AMD). 2009, c. 268, §§6, 7 (AMD). 2011, c. 282, §3 (RP).



15 §3318-A. Determination of competency of a juvenile to proceed in a juvenile proceeding

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Chronological immaturity" means a condition based on a juvenile's chronological age and significant lack of developmental skills when the juvenile has no significant mental illness or mental retardation. [2011, c. 282, §4 (NEW).]

B. "Mental illness" means any diagnosable mental impairment supported by the most current edition of the Diagnostic and Statistical Manual of Mental Disorders, published by the American Psychiatric Association. [2011, c. 282, §4 (NEW).]

C. "Mental retardation" means a disability characterized by significant limitations both in intellectual functioning and in adaptive behavior as expressed in conceptual, social and practical adaptive skills. [2011, c. 282, §4 (NEW).]

[ 2011, c. 282, §4 (NEW) .]

2. Competency to proceed in a juvenile proceeding. A juvenile is competent to proceed in a juvenile proceeding if the juvenile has:

A. A rational as well as a factual understanding of the proceedings against the juvenile; and [2011, c. 282, §4 (NEW).]

B. A sufficient present ability to consult with legal counsel with a reasonable degree of rational understanding. [2011, c. 282, §4 (NEW).]

[ 2011, c. 282, §4 (NEW) .]

3. Determination of competency. The issue as to a juvenile's competency to proceed may be raised by the juvenile, by the State or sua sponte by the Juvenile Court at any point in the juvenile proceeding after a finding of probable cause and prior to the imposition of a final order of disposition. A competency determination is necessary only when the Juvenile Court has a reasonable doubt as to a juvenile's competency to proceed.

[ 2011, c. 282, §4 (NEW) .]

4. Competency examination. If the Juvenile Court determines that a competency determination is necessary, it shall order that a juvenile be examined by the State Forensic Service to evaluate the juvenile's competency to proceed. The examination must take place within 21 days of the court's order.

[ 2011, c. 282, §4 (NEW) .]

5. Suspension of juvenile proceedings. Pending a competency examination, the Juvenile Court shall suspend the proceeding on the petition. The suspension remains in effect pending the outcome of a competency determination hearing pursuant to subsection 7. Suspension of the proceeding does not affect the Juvenile Court's ability to detain or release the juvenile pursuant to section 3203-A, subsection 5.

[ 2011, c. 282, §4 (NEW) .]

6. Criteria for State Forensic Service examiner's report. The following provisions govern criteria for the State Forensic Service examiner's report.

A. To assist the court's determination of competency, the State Forensic Service examiner's report must address the juvenile's capacity and ability to:

(1) Appreciate the allegations of the petition;

(2) Appreciate the nature of the adversarial process including:

(a) Having a factual understanding of the participants in the juvenile's proceeding, including the judge, defense counsel, attorney for the State and mental health expert; and

(b) Having a rational understanding of the role of each participant in the juvenile's proceeding;

(3) Appreciate the range of possible dispositions that may be imposed in the proceedings against the juvenile and recognize how possible dispositions imposed in the proceedings will affect the juvenile;

(4) Appreciate the impact of the juvenile's actions on others;

(5) Disclose to counsel facts pertinent to the proceedings at issue including:

(a) Ability to articulate thoughts;

(b) Ability to articulate emotions; and

(c) Ability to accurately and reliably relate to a sequence of events;

(6) Display logical and autonomous decision making;

(7) Display appropriate courtroom behavior;

(8) Testify relevantly at proceedings; and

(9) Demonstrate any other capacity or ability either separately sought by the Juvenile Court or determined by the examiner to be relevant to the Juvenile Court's determination. [2011, c. 282, §4 (NEW).]

B. In assessing the juvenile's competency, the State Forensic Service examiner shall compare the juvenile being examined to juvenile norms that are broadly defined as those skills typically possessed by the average juvenile defendant adjudicated in the juvenile justice system. [2011, c. 282, §4 (NEW).]

C. The State Forensic Service examiner shall determine and report if the juvenile suffers from mental illness, mental retardation or chronological immaturity. [2011, c. 282, §4 (NEW).]

D. If the juvenile suffers from mental illness, mental retardation or chronological immaturity, the State Forensic Service examiner shall report the severity of the impairment and its potential effect on the juvenile's competency to proceed. [2011, c. 282, §4 (NEW).]

E. If the State Forensic Service examiner determines that the juvenile suffers from chronological immaturity, the examiner shall report a comparison of the juvenile to the average juvenile defendant. [2011, c. 282, §4 (NEW).]

F. If the State Forensic Service examiner determines that the juvenile suffers from a mental illness, the examiner shall provide the following information:

(1) The prognosis of the mental illness; and

(2) Whether the juvenile is taking any medication and, if so, what medication. [2011, c. 282, §4 (NEW).]

G. The State Forensic Service examiner's report must state an opinion whether there exists a substantial probability that the deficiencies related to competence identified in the report, if any, can be ameliorated in the foreseeable future. [2011, c. 282, §4 (NEW).]

[ 2011, c. 282, §4 (NEW) .]

7. Post-examination report and hearing. Following receipt of the competency examination report from the State Forensic Service examiner, the Juvenile Court shall provide copies of the report to the parties and hold a competency determination hearing. If the Juvenile Court finds that the juvenile is competent to proceed based upon the burden and standard of proof pursuant to subsection 8, the Juvenile Court shall set a time for the resumption of the proceedings. If the Juvenile Court is not satisfied that the juvenile is competent to proceed, the Juvenile Court shall determine how to proceed pursuant to section 3318-B.

The court may consider the report of the State Forensic Service examiner, together with all other evidence relevant to the issue of competency, in its determination whether the juvenile is competent to proceed. No single criterion set forth in subsection 6 may be binding on the court's determination.

[ 2011, c. 282, §4 (NEW) .]

8. Allocation of the burden of proof; standard of proof. The burden of proof of competence is on the State if the juvenile is less than 14 years of age at the time the issue of competence is raised. If the juvenile is at least 14 years of age at the time the issue of competence is raised, the burden of proof is on the juvenile. In the event the State has the burden of proof, it must show by a preponderance of the evidence that the juvenile is competent to proceed. In the event the juvenile has the burden of proof, the juvenile must show by a preponderance of the evidence that the juvenile is not competent to proceed.

[ 2011, c. 282, §4 (NEW) .]

9. Statements made in the course of competency examination. Statements made by the juvenile in the course of a competency examination may not be admitted as evidence in the adjudicatory stage for the purpose of proving any juvenile crime alleged.

[ 2011, c. 282, §4 (NEW) .]

10. Competency to proceed after bind over. Notwithstanding a finding by the Juvenile Court that the juvenile is competent to proceed in a juvenile proceeding, if the juvenile is subsequently bound over for prosecution in the Superior Court or a court with a unified criminal docket pursuant to section 3101, subsection 4, the issue of the juvenile's competency may be revisited.

[ 2011, c. 282, §4 (NEW) .]

SECTION HISTORY

2011, c. 282, §4 (NEW).



15 §3318-B. Disposition of a juvenile found incompetent to proceed

1. Substantial probability that juvenile will be competent in the foreseeable future. If, following the competency determination hearing pursuant to section 3318-A, subsection 7, the Juvenile Court finds that the juvenile is not competent to proceed but additionally finds that there exists a substantial probability that the juvenile will be competent in the foreseeable future, the Juvenile Court shall continue the suspension of the proceedings and refer the juvenile to the Commissioner of Health and Human Services for evaluation and treatment of the mental health and behavioral needs identified in the report of the State Forensic Service examiner under section 3318-A.

A. At the end of 60 days or sooner, at the end of 180 days and at the end of one year following referral, the State Forensic Service shall examine the juvenile and forward a report of the examination to the Juvenile Court relating to the juvenile's competency to proceed and its reasons. Upon receipt of the report the Juvenile Court shall forward the report to the parties and without delay set a date for a conference of counsel or, upon a motion of any party, set a hearing on the question of the juvenile's competency to proceed. If the Juvenile Court finds that the juvenile is not yet competent to proceed, but there exists a substantial probability that the juvenile will be competent to proceed in the foreseeable future, the proceedings must remain suspended pending further review or hearing. [2011, c. 282, §5 (NEW).]

B. If more than one year has elapsed since the suspension of the proceedings, the Juvenile Court shall promptly hold a hearing to determine whether based on clear and convincing evidence there exists a substantial probability that the juvenile will be competent in the foreseeable future. Notwithstanding section 3318-A, subsection 8, the burden of proof is on the State in any hearing under this paragraph. If the Juvenile Court finds that there does not exist a substantial probability that the juvenile will be competent in the foreseeable future, the Juvenile Court shall further determine whether or not the court should:

(1) Order the Commissioner of Health and Human Services to evaluate the appropriateness of providing mental health and behavioral support services to the juvenile; or

(2) Order the juvenile into the custody of the Commissioner of Health and Human Services utilizing the procedures set forth in section 3314, subsection 1, paragraph C-1 for purposes of placement and treatment.

At the conclusion of the hearing the Juvenile Court shall dismiss the petition or, if post-adjudication, vacate the adjudication order and dismiss the petition. [2011, c. 282, §5 (NEW).]

C. If during the suspension of the proceedings the juvenile reaches 18 years of age, the Juvenile Court may evaluate the appropriateness of placing the juvenile in an appropriate institution for the care and treatment of adults with mental illness or mental retardation for observation, care and treatment. [2011, c. 282, §5 (NEW).]

D. The Juvenile Court shall set a time for resumption of the proceedings if at any point it finds, based upon the burden and standard of proof pursuant to section 3318-A, subsection 8, that the juvenile is now competent to proceed. [2011, c. 282, §5 (NEW).]

[ 2011, c. 282, §5 (NEW) .]

2. No substantial probability that juvenile will be competent in the foreseeable future. If, following the competency determination hearing provided in section 3318-A, subsection 7, the Juvenile Court finds that the juvenile is incompetent to proceed and that there does not exist a substantial probability that the juvenile will be competent in the foreseeable future, the Juvenile Court shall promptly hold a hearing to determine whether or not the Juvenile Court should:

A. Order the Commissioner of Health and Human Services to evaluate the appropriateness of providing mental health and behavioral support services to the juvenile; or [2011, c. 282, §5 (NEW).]

B. Order the juvenile into the custody of the Commissioner of Health and Human Services utilizing the procedures set forth in section 3314, subsection 1, paragraph C-1 for purposes of placement and treatment. [2011, c. 282, §5 (NEW).]

At the conclusion of the hearing the Juvenile Court shall dismiss the petition or, if post-adjudication, vacate the adjudication order and dismiss the petition.

[ 2013, c. 519, §4 (AMD) .]

SECTION HISTORY

2011, c. 282, §5 (NEW). 2013, c. 519, §4 (AMD).



15 §3319. Designation of facility

Immediately after the court orders detention or confinement in or commitment to a juvenile facility, the court shall notify the Commissioner of Corrections or the commissioner's designee and shall inquire as to the juvenile facility to which the juvenile will be transported. The commissioner has complete discretion to make this determination. The commissioner or the commissioner's designee shall immediately inform the court of the location of the juvenile facility to which the juvenile will be transported. [2005, c. 507, §13 (AMD).]

SECTION HISTORY

1997, c. 752, §27 (NEW). 2005, c. 507, §13 (AMD).






Chapter 509: APPEALS

15 §3401. Appeals structure and goals

1. Structure. Except as otherwise provided, appeals from the juvenile court are to the Supreme Judicial Court.

[ 2015, c. 100, §2 (AMD) .]

2. Goals of juvenile appellate structure. The goals of the juvenile appellate structure are:

A. To correct errors in the application and interpretation of law; [1979, c. 512, §8 (RPR).]

B. To insure substantial uniformity of treatment to persons in like situations; and [1979, c. 512, §8 (RPR).]

C. To provide for review of juvenile court decisions so that the legislatively defined purposes of the juvenile justice system as a whole are realized. [1979, c. 512, §8 (RPR).]

[ 1979, c. 512, §8 (RPR) .]

3. No right to jury trial.

[ 1979, c. 512, §8 (RP) .]

4. Rules.

[ 1979, c. 512, §8 (RP) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §44 (AMD). 1979, c. 512, §8 (RPR). 2015, c. 100, §2 (AMD).



15 §3402. Appeals to Supreme Judicial Court

1. Matters for appeal. Appeals of the following matters may be taken from the juvenile court to the Supreme Judicial Court by a party specified in subsection 2:

A. An adjudication, as long as the appeal is taken after an order of disposition; [2015, c. 100, §3 (AMD).]

B. An order of disposition, or of any subsequent order modifying disposition, for an abuse of discretion; and [1997, c. 645, §11 (AMD).]

D. A detention order entered pursuant to section 3203-A, subsection 5 or any refusal to alter a detention order upon petition of the juvenile pursuant to section 3203-A, subsection 11, for abuse of discretion, provided that the appeal must be handled expeditiously. [2005, c. 488, §2 (AMD).]

E. [1979, c. 512, §9 (RP).]

F. [1979, c. 512, §9 (RP).]

G. [1979, c. 512, §9 (RP).]

[ 2015, c. 100, §3 (AMD) .]

2. Who may appeal. An appeal may be taken by the following parties:

A. The juvenile; or [1979, c. 512, §9 (RPR).]

B. The juvenile's parents, guardian or legal custodian on behalf of the juvenile, if the juvenile is not emancipated and the juvenile does not wish to appeal. [1979, c. 512, §9 (RPR).]

C. [1979, c. 512, §9 (RP).]

[ 1979, c. 512, §9 (RPR) .]

2-A. Appeal from a bind-over order of the juvenile court. A bind-over order of the juvenile court by a party specified in subsection 2 may be reviewed only by the Supreme Judicial Court pursuant to an appeal of a judgment of conviction following bind-over.

[ 2015, c. 100, §3 (NEW) .]

3. Appeals by the State. The State may appeal from a decision or order of the juvenile court to the Supreme Judicial Court to the same extent and in the same manner as in criminal cases under section 2115-A. The State may appeal from the juvenile court to the Supreme Judicial Court for the failure of the juvenile court to order a bind-over.

A. [1979, c. 512, §9 (RP).]

B. [1979, c. 512, §9 (RP).]

C. [1979, c. 512, §9 (RP).]

D. [1979, c. 512, §9 (RP).]

[ 2015, c. 100, §3 (AMD) .]

4. Stays and releases. On an appeal pursuant to subsection 1, paragraphs A and B, the Supreme Judicial Court shall consider a stay of execution and release pending the appeal.

[ 2015, c. 100, §3 (AMD) .]

5. Time for appeals. An appeal from the juvenile court to the Supreme Judicial Court must be taken within 21 days after the entry of an order of disposition or other appealed order or such further time as the Supreme Judicial Court may provide pursuant to a rule of court.

[ 2015, c. 100, §3 (AMD) .]

6. Record on appeal.

[ 1979, c. 512, §9 (RP) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §45 (AMD). 1979, c. 512, §9 (RPR). 1989, c. 502, §A45 (AMD). 1991, c. 202, (AMD). 1997, c. 645, §11 (AMD). 1997, c. 645, §§11-13 (AMD). 1997, c. 645, §12 (AMD). 1997, c. 645, §13 (AMD). 2005, c. 488, §2 (AMD). 2013, c. 234, §11 (AMD). 2015, c. 100, §3 (AMD).



15 §3403. Rules for appeals

Procedure for appeals from the juvenile court to the Supreme Judicial Court, including provision for a record, subject to section 3405, is as provided by rule adopted by the Supreme Judicial Court. [2015, c. 100, §4 (AMD).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 512, §10 (RPR). 2015, c. 100, §4 (AMD).



15 §3404. Counsel on appeal

A juvenile or other party specified in section 3402, subsection 2, paragraph B, who is indigent shall be entitled to appointment of counsel. [1979, c. 512, §11 (RPR).]

1.

[ 1979, c. 512, §11 (RP) .]

2.

[ 1979, c. 512, §11 (RP) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 512, §11 (RPR).



15 §3405. Scope of review on appeal; record

1. Scope of review. Review on all appeals from juvenile court to the Supreme Judicial Court is for errors of law or abuses of discretion. The Supreme Judicial Court may affirm, reverse or modify any order of the juvenile court or remand for further proceedings. The Supreme Judicial Court may enter a new order of disposition if it finds that the juvenile court's disposition was an abuse of discretion.

[ 2015, c. 100, §5 (AMD) .]

2. Record on appeals. In appeals taken pursuant to section 3402, subsection 1, paragraphs A and B, review must be on the basis of the record of the proceedings in juvenile court. In the interest of justice, the Supreme Judicial Court may order that the record consist of:

A. The untranscribed sound recording of the proceedings; or [1979, c. 512, §12 (RPR).]

B. An agreed or settled statement of facts with the consent of the parties. [1979, c. 512, §12 (RPR).]

[ 2015, c. 100, §5 (AMD) .]

3. Record on appeals of detention orders. In appeals taken pursuant to section 3402, subsection 1, paragraph D, the court shall order a review by the most expeditious of the following methods that is consistent with the interests of justice:

A. The untranscribed sound recording of the detention hearing; [1979, c. 512, §12 (REEN).]

B. Evidence presented to the trial court, as long as the scope of review is as specified in subsection 1; [2015, c. 100, §5 (AMD).]

C. A transcribed record; or [1979, c. 512, §12 (REEN).]

D. A record consisting of a statement of facts as described in subsection 2, paragraph B. [1979, c. 512, §12 (REEN).]

[ 2015, c. 100, §5 (AMD) .]

4. Expedited docket.

[ 1979, c. 512, §12 (RP) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §46 (AMD). 1979, c. 512, §12 (RPR). 1979, c. 681, §33 (AMD). 1997, c. 645, §14 (AMD). 2015, c. 100, §5 (AMD).



15 §3406. Disposition of appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 512, §13 (RP).



15 §3407. Appeal to the Law Court (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 512, §14 (RPR). 1979, c. 681, §§34,35 (AMD). 1997, c. 645, §§15,16 (AMD). 2015, c. 100, §6 (RP).






Chapter 511: INTERIM CARE; RUNAWAYS

15 §3501. Interim care

1. Interim care. A juvenile may be taken into interim care by a law enforcement officer without order by the court when the officer has reasonable grounds to believe that:

A. The juvenile is abandoned, lost or seriously endangered in his surroundings and that immediate removal is necessary for his protection; or [1977, c. 520, §1 (NEW).]

B. The juvenile has left the care of his parents, guardian or legal custodian without the consent of such person. [1977, c. 520, §1 (NEW).]

[ 1977, c. 520, §1 (NEW) .]

2. Limit. Under no circumstances shall any juvenile taken into interim care be held involuntarily for more than 6 hours.

[ 1977, c. 520, §1 (NEW) .]

3. Interim care, police record. The taking of a juvenile into interim care pursuant to this section is not an arrest and shall not be designated in any police records as an arrest.

[ 1977, c. 520, §1 (NEW) .]

4. Notification of parents, guardian or custodian. When a juvenile is taken into interim care, the law enforcement officer or the Department of Health and Human Services shall, as soon as possible, notify the juvenile's parent, guardian or legal custodian of the juvenile's whereabouts. If a parent, guardian or legal custodian cannot be located, such notification shall be made to a person with whom the juvenile is residing.

[ 1981, c. 619, §5 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

5. Interim care, placement.

A. When a law enforcement officer takes a juvenile into interim care, the officer shall contact the Department of Health and Human Services which shall designate a place where the juvenile will be held. [1981, c. 619, §6 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

B. The law enforcement officer shall take the juvenile to the Department of Health and Human Services or to the location specified by the department without unnecessary delay. [1981, c. 619, §7 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

C. [1981, c. 619, §8 (RP).]

[ 1981, c. 619, §§6-8 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

6. (omitted).

7. Interim care, restriction on placement and transportation.

A. A juvenile taken into interim care may not be placed in a jail or other secure detention or correctional facility intended or used to detain adults accused or convicted of crimes or juveniles accused or adjudicated of juvenile crimes. [1997, c. 752, §28 (AMD).]

B. Notwithstanding paragraph A, a juvenile taken into interim care may be held, if no other appropriate placement is available, in the public sections of a facility described in section 3203-A, subsection 7, paragraph B if there is an adequate staff to supervise the juvenile's activities at all times or in accordance with section 3203-A, subsection 7-A. [1997, c. 752, §29 (AMD).]

C. To the extent practicable, a juvenile taken into interim care shall not be placed or transported in any police or other vehicle which at the same time contains an adult under arrest. [1977, c. 520, §1 (NEW).]

[ 1997, c. 752, §§28, 29 (AMD) .]

8. Interim care, voluntary services. The Department of Health and Human Services shall inform the juvenile and his family, guardian or legal custodian of social services and encourage them to voluntarily accept social services.

[ 1981, c. 619, §9 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

9. Interim care, identification of juvenile. No fingerprints of a juvenile taken into interim care pursuant to this section may be obtained from the juvenile. Solely for the purpose of restoring a juvenile to his residence, the juvenile's name, address, photograph and other reasonably necessary information may be obtained and transmitted to any appropriate person or agency.

[ 1977, c. 664, §47 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §47 (AMD). 1981, c. 619, §§5-9 (AMD). 1985, c. 439, §18 (AMD). 1993, c. 354, §12 (AMD). 1997, c. 752, §§28,29 (AMD). 2003, c. 689, §B6 (REV).



15 §3502. The Department of Corrections and the Department of Health and Human Services 24-hour referral services

1. Emergency placement decisions. Placement referral services shall be provided by the Department of Corrections and Department of Health and Human Services as follows.

A. The Department of Corrections shall provide for a placement referral service, staffed by juvenile community corrections officers for 24 hours a day. This referral service shall make emergency detention or conditional release decisions pursuant to chapter 505 for all juveniles referred to the department by law enforcement officers. [2001, c. 667, Pt. A, §32 (AMD).]

B. The Department of Health and Human Services shall provide for a placement referral service, staffed by personnel 24 hours a day. This referral service shall make emergency placement decisions pursuant to this chapter for all juveniles referred to the department by law enforcement officers. [1981, c. 619, §10 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

[ 2001, c. 667, Pt. A, §32 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Placement procedures. Emergency placements shall be arranged by juvenile caseworkers or the Department of Health and Human Services' personnel according to procedures and standards jointly adopted by the Department of Corrections and the Department of Health and Human Services. Placement may include voluntary care or short-term emergency services under Title 22, sections 4021 to 4023.

[ 1985, c. 439, §20 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 733, §1 (AMD). 1981, c. 493, §3 (AMD). 1981, c. 619, §10 (RPR). 1985, c. 439, §§19,20 (AMD). 2001, c. 667, §A32 (AMD). 2003, c. 689, §B6 (REV).



15 §3503. Juveniles, voluntary return home

If a juvenile who has been taken into interim care under the provisions of section 3501 and his parents, guardian or legal custodian agree to the juvenile's return home, the parents, guardian or legal custodian shall cause the juvenile to be transported home as soon as practicable. If the parents, guardian or legal custodian fail to arrange for the transportation of the juvenile, he shall be transported at the expense of the parents, guardian or legal custodian. [1977, c. 664, §48 (RPR).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §48 (RPR).



15 §3504. Runaway juveniles, shelter and family services needs assessment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 733, §2 (RP).



15 §3505. Runaway juveniles, neglect petition (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 733, §2 (RP).



15 §3506. Runaway juveniles, emancipation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 733, §§3,4 (AMD). 1981, c. 619, §11 (RP).



15 §3506-A. Emancipation

1. Petition for emancipation. If a juvenile is 16 years of age or older and refuses to live in the home provided by his parents, guardian or custodian, he may request the District Court in the division in which his parents, guardian or custodian resides to appoint counsel for him to petition for emancipation.

[ 1981, c. 619, §12 (NEW) .]

2. Contents of petition. The petition shall state plainly:

A. The facts which bring the juvenile within the court's jurisdiction and which form the basis for the petition; [1981, c. 619, §12 (NEW).]

B. The name, date of birth, sex and residence of the juvenile; and [1981, c. 619, §12 (NEW).]

C. The name and residence of his parent or parents, guardian or custodian. [1981, c. 619, §12 (NEW).]

[ 1981, c. 619, §12 (NEW) .]

2-A. Mediation. Upon the filing of a petition and prior to a hearing under this section, the court may refer the parties to mediation. Any agreement reached by the parties through mediation on any issues shall be stated in writing, signed by the parties and presented to the court for approval as a court order.

[ 1989, c. 126, §1 (NEW) .]

3. Hearing. On the filing of a petition, the court shall schedule a hearing and shall notify the parent or parents, guardian or custodian of the date of the hearing, the legal consequences of an order of emancipation, the right to be represented by legal counsel and the right to present evidence at the hearing. Notice shall be given in the manner provided in the Maine Rules of Civil Procedure, Rule 4, for service of process.

[ 1981, c. 619, §12 (NEW) .]

4. Order of emancipation. The court shall order emancipation of the juvenile if it determines that:

A. The juvenile has made reasonable provision for his room, board, health care and education, vocational training or employment; and [1981, c. 619, §12 (NEW).]

B. The juvenile is sufficiently mature to assume responsibility for his own care and it is in his best interest to do so. [1981, c. 619, §12 (NEW).]

[ 1981, c. 619, §12 (NEW) .]

5. Denial of petition. If the court determines that the criteria established in subsection 4 are not met, the court shall deny the petition and may recommend that the Department of Health and Human Services provide continuing services and counseling to the family.

[ 1981, c. 619, §12 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

6. Appeal. Any person named in the petition who is aggrieved by the order of the court may appeal to the Superior Court.

[ 1981, c. 619, §12 (NEW) .]

7. Public proceeding; exception. Notwithstanding section 3307, subsection 2, paragraph B, the court shall not exclude the public unless the minor or the minor's parent or parents, guardian or custodian, requests that the public be excluded and the minor or the minor's parent or parents, guardian or custodian, does not object. If the public is excluded, only the parties, their attorneys, court officers and witnesses may be present.

[ 1989, c. 126, §2 (NEW) .]

SECTION HISTORY

1981, c. 619, §12 (NEW). 1989, c. 126, §§1,2 (AMD). 2003, c. 689, §B6 (REV).



15 §3507. Runaway juveniles returned from another state

When a juvenile who has left the care of the juvenile's parents, guardian or legal custodian without that person's consent, is returned to Maine from another state, the juvenile must be referred immediately to a juvenile community corrections officer and must be processed according to the provisions of this chapter. [1999, c. 624, Pt. B, §21 (AMD).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1985, c. 439, §21 (AMD). 1999, c. 624, §B21 (AMD).



15 §3508. Responsibility of the Department of Human Services (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 733, §5 (RP).






Chapter 513: COMMITTEE TO MONITOR IMPLEMENTATION OF THE JUVENILE CODE

15 §3601. Appointment of committee (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 370, §3 (NEW). 1981, c. 493, §2 (AMD). 1989, c. 700, §A41 (AMD). 1991, c. 377, §23 (AMD). MRSA T. 1, §2501/15/A (RP).



15 §3602. Termination of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 370, §3 (NEW). MRSA T. 1 , §2501/15/A (RP).









Part 7: ASSET FORFEITURE

Chapter 515: ASSET FORFEITURE

15 §5801. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 679, (NEW). 1987, c. 420, §1 (RP).



15 §5802. Forfeiture of all property which constitutes the proceeds of criminal enterprise (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 679, (NEW). 1987, c. 420, §1 (RP).



15 §5803. Equitable distribution of forfeited assets (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 679, (NEW). 1987, c. 420, §1 (RP).






Chapter 517: ASSET FORFEITURE

15 §5821. Subject property

Except as provided in section 5821-A, the following are subject to forfeiture to the State and no property right may exist in them: [IB 1999, c. 1, §2 (AMD).]

1. Scheduled drugs. All scheduled drugs that have been manufactured, made, created, grown, cultivated, sold, bartered, traded, furnished for consideration, furnished, distributed, dispensed, possessed or otherwise acquired in violation of any law of this State, any other state or of the United States;

[ 2013, c. 194, §1 (AMD) .]

2. Materials related to scheduled drugs. All raw materials, products and equipment of any kind that are used or intended for use in manufacturing, compounding, processing, delivering, cultivating, growing or otherwise creating any scheduled drug in violation of any law of this State, any other state or the United States;

[ 2013, c. 194, §1 (AMD) .]

3. Other property. All property which is used or intended for use as a container for property described in subsection 1 or 2, and all property which is used or intended for use to defend, protect, guard or secure any property or items described in subsection 1 or 2;

[ 1989, c. 448, §1 (AMD) .]

3-A. Firearms and other weapons. Law enforcement officers may seize all firearms and dangerous weapons that they may find in any lawful search for scheduled drugs in which scheduled drugs are found. Except for those seized weapons listed in a petition filed in the Superior Court pursuant to section 5822, all weapons seized, after notice and opportunity for hearing, must be forfeited to the State by the District Court 90 days after a list of the weapons and drugs seized is filed in the District Court in the district in which the weapons and drugs were seized. A weapon need not be forfeited if the owner appears prior to the declaration of forfeiture and satisfies the court, by a preponderance of evidence, of all of the following:

A. That the owner had a possessory interest in the weapon at the time of the seizure sufficient to exclude every person involved with the seized drugs or every person at the site of the seizure; [2013, c. 588, Pt. A, §19 (RPR).]

B. That the owner had no knowledge of or involvement with the drugs and was not at the site of the seizure; and [2013, c. 588, Pt. A, §19 (RPR).]

C. That the owner had not given any involved person permission to possess or use the weapon. [2013, c. 588, Pt. A, §19 (RPR).]

Post-hearing procedures are as provided in section 5822.

A confiscated or forfeited firearm that was confiscated or forfeited because it was used to commit a homicide must be destroyed by the State unless the firearm was stolen and the rightful owner was not the person who committed the homicide, in which case the firearm must be returned to the owner if ascertainable.

[ 2013, c. 588, Pt. A, §19 (RPR) .]

3-B. Forfeiture of firearms used in the commission of certain acts. In addition to the provisions of subsection 3-A and Title 17-A, section 1158-A, this subsection controls the forfeiture of firearms used in the commission of certain acts.

A. Except as provided in paragraph B, a firearm is subject to forfeiture to the State if the firearm is used by a person to commit a criminal act that in fact causes serious bodily injury or death to another human being and, following that act, the person either commits suicide or attempts to commit suicide and the attempt results in the person's becoming incompetent to stand trial or the person is killed or rendered incompetent to stand trial as the result of a justifiable use of deadly force by a law enforcement officer. Except as provided in paragraph B, a property right does not exist in the firearm subject to forfeiture. [2013, c. 328, §2 (NEW).]

B. A firearm that is used in the commission of a criminal act described in paragraph A is exempt from forfeiture under this subsection if the firearm belongs to another person who is the rightful owner from whom the firearm has been stolen and the other person is not a principal or accomplice in the criminal act. In that case, the firearm must be transferred to the other person unless that person is otherwise prohibited from possessing a firearm under applicable law. [2013, c. 328, §2 (NEW).]

A firearm subject to forfeiture pursuant to this subsection that is declared by a court to be forfeited pursuant to section 5822 must be promptly destroyed, or caused to be promptly destroyed, by the law enforcement agency that has custody of the firearm.

[ 2013, c. 328, §2 (NEW) .]

4. Conveyances. All conveyances, including aircraft, vehicles or vessels, which are used or are intended for use to transport or in any manner to facilitate the transportation, sale, trafficking, furnishing, receipt, possession or concealment of property described in subsection 1 or 2, except that:

A. No conveyance used by any person as a common carrier in the transaction of business as a common carrier may be forfeited under this section, unless it appears that the owner or other person in charge of the conveyance was a consenting party or had knowledge of that violation of law; and [1987, c. 420, §2 (NEW).]

B. No conveyance may be forfeited under this section by reason of any act or omission established by the owner of the conveyance to have been committed or omitted by any person other than the owner while the conveyance was unlawfully in the possession of a person other than the owner in violation of the criminal laws of this State, any other state or of the United States; [1987, c. 420, §2 (NEW).]

[ 1987, c. 420, §2 (NEW) .]

4-A. Conveyances used in violation of litter laws. All conveyances, including aircraft, watercraft, vehicles, vessels, containers or cranes that are used, or attempted to be used, to dump more than 500 pounds or more than 100 cubic feet of litter in violation of Title 17, section 2264-A;

[ 2003, c. 452, Pt. I, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Records. All books, records and research, including formulas, microfilm, tapes and data, which are used or intended for use in violation of Title 17-A, chapter 45;

[ 1987, c. 420, §2 (NEW) .]

6. Money instruments. Except as provided in paragraph A, all money, negotiable instruments, securities or other things of value furnished or intended to be furnished by any person in exchange for a scheduled drug in violation of Title 17-A, chapter 45; all proceeds traceable to such an exchange; and all money, negotiable instruments and securities used or intended to be used to facilitate any violation of Title 17-A, chapter 45.

A. No property may be forfeited under this subsection, to the extent of the interest of an owner, by reason of any act or omission established by that owner to have been committed or omitted without the knowledge or consent of that owner; [1989, c. 302, §1 (AMD).]

[ 2013, c. 194, §3 (AMD) .]

7. Real property. Except as provided in paragraph A, all real property, including any right, title or interest in the whole of any lot or tract of land and any appurtenances or improvements, that is used or intended for use, in any manner or part, to commit or to facilitate the commission of a violation of Title 17-A, section 1103, 1105-A, 1105-B or 1105-C that is a Class A, Class B or Class C crime, with the exception of offenses involving marijuana.

A. Property may not be forfeited under this subsection, to the extent of an interest of an owner, by reason of an act or omission established by that owner to have been committed or omitted without the knowledge or consent of that owner. When an owner of property that is that person's primary residence proves by a preponderance of the evidence that the owner is the spouse or minor child of the coowner of the primary residence who has used or intended to use the residence, in any manner or part, to commit or facilitate the commission of a violation of Title 17-A, section 1103, 1105-A, 1105-B or 1105-C, the State shall bear the burden of proving knowledge or consent of the spouse or minor child by a preponderance of the evidence; [2013, c. 194, §4 (AMD).]

[ 2013, c. 194, §4 (AMD) .]

7-A. Computers. Except as provided in paragraph A, all computers, as defined in Title 17-A, section 431, subsection 2, and computer equipment, including, but not limited to, printers and scanners, that are used or are attempted to be used in violation of Title 17-A, section 259-A.

A. Property may not be forfeited under this subsection, to the extent of the interest of an owner, by reason of an act or omission established by that owner to have been committed or omitted without the knowledge or consent of the owner; and [1999, c. 349, §2 (NEW).]

[ 2011, c. 597, §1 (AMD) .]

8. Bona fide lienholders.

[ 2007, c. 684, Pt. C, §1 (RP); 2007, c. 684, Pt. H, §1 (AFF) .]

9. Assets in human trafficking offenses. All assets, including money instruments, personal property and real property, used or intended for use in or traceable to a human trafficking offense as defined in Title 5, section 4701, subsection 1, paragraph C.

[ 2007, c. 684, Pt. C, §2 (NEW); 2007, c. 684, Pt. H, §1 (AFF) .]

A forfeiture under this section of property encumbered by a perfected bona fide security interest is subject to the interest of the secured party if the party neither had knowledge of nor consented to the act or omission upon which the right of forfeiture is based. [2007, c. 684, Pt. C, §3 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

SECTION HISTORY

1987, c. 420, §2 (NEW). 1989, c. 302, §§1-3 (AMD). 1989, c. 448, §§1,2 (AMD). 1989, c. 820, §1 (AMD). IB 1999, c. 1, §2 (AMD). 1999, c. 349, §§1,2 (AMD). 2001, c. 348, §2 (AMD). 2003, c. 452, §I1 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 688, §B2 (AMD). 2007, c. 684, Pt. C, §§1-3 (AMD). 2007, c. 684, Pt. H, §1 (AFF). 2011, c. 465, §§1-4 (AMD). 2011, c. 597, §1 (AMD). 2013, c. 194, §§1-4 (AMD). 2013, c. 328, §§1, 2 (AMD). 2013, c. 588, Pt. A, §19 (AMD).



15 §5821-A. Property not subject to forfeiture based on medical use of marijuana

Property is not subject to forfeiture under this chapter if the activity that subjects the person's property to forfeiture is medical use of marijuana and the person meets the requirements for medical use of marijuana under Title 22, chapter 558-C. [IB 2009, c. 1, §1 (AMD).]

SECTION HISTORY

IB 1999, c. 1, §3 (NEW). IB 2009, c. 1, §1 (AMD).



15 §5822. Procedure

1. Filing of petition. A petition for forfeiture must be filed as provided in this section.

A. A district attorney or the Attorney General may petition the Superior Court in the name of the State in the nature of a proceeding in rem to order forfeiture of property subject to forfeiture under section 5821, except that to the extent that such a petition seeks the forfeiture of property described in section 5821, subsection 7, the petition shall be filed only with the written approval of the Attorney General. [1987, c. 420, §2 (NEW).]

B. There shall be no discovery other than under the Maine Rules of Civil Procedure, Rule 36, except by order of court upon a showing of substantial need. Any order permitting discovery shall set forth in detail the areas in which substantial need has been shown and the extent to which discovery may take place. [1987, c. 420, §2 (NEW).]

C. A petition for forfeiture filed pursuant to this section by the Attorney General or a district attorney shall be accepted by any court having jurisdiction without assessment or payment of civil entry or filing fees otherwise provided for by rules of court. [1987, c. 648, (NEW).]

[ 1987, c. 648, (AMD) .]

2. Jurisdiction and venue. Property subject to forfeiture under section 5821 shall be declared forfeited by any court having jurisdiction over the property or having final jurisdiction over any related criminal proceedings or by the Superior Court for Kennebec County. A petition under this section shall be filed in a court having jurisdiction under this subsection.

[ 1987, c. 420, §2 (NEW) .]

3. Type of action. The proceeding is an in rem civil action. Property subject to forfeiture may be kept or stored at any location within the territorial boundaries of the State and is subject to the authority of any court in which a petition seeking the forfeiture of that property is filed. The State has the burden of proving all material facts by a preponderance of the evidence and the owner of the property or other person claiming under the property has the burden of proving by preponderance of the evidence all exceptions set forth in section 5821, except as provided in section 5821, subsection 7, paragraph A.

[ 1991, c. 461, §1 (AMD) .]

4. Hearings. At a hearing, other than default proceedings, the court shall hear evidence, make findings of fact, enter conclusions of law and file a final order from which the parties have the right of appeal. Except as provided in paragraphs A and B, the final order shall provide for the disposition of the property to the General Fund, less the reasonable expenses of the forfeiture proceedings, seizure, storage, maintenance of custody, advertising and notice.

A. To the extent that the court finds it appropriate and with the written consent of the Attorney General, the court may order forfeiture of as much of the property as is appropriate to a municipality, county or state agency, or to the district attorneys budget within the Department of the Attorney General, that has made a substantial contribution to the investigation or prosecution of a related criminal case, subject to the requirements of section 5824.

When property is forfeited and transferred to a municipality in accordance with section 5824, the municipal officers of the municipality shall determine the disposition of the property. When property is forfeited and transferred to a county in accordance with section 5824, the county commissioners shall determine the disposition of the property. [1999, c. 408, §1 (AMD).]

B. The court may also order the property sold at public auction and the proceeds of the sale, less the reasonable expenses of the forfeiture proceedings, seizure, storage, maintenance of custody, advertising and notice to pay any perfected bona fide mortgage or security interest on the mortgage, disposed of in accordance with other property forfeited under this subsection. [1989, c. 302, §4 (AMD).]

[ 1999, c. 408, §1 (AMD) .]

5. Default proceedings. Default proceedings shall be held in the same manner as default proceedings in other civil actions, except that service of motions and affidavits related to default proceedings need not be served upon any person who has not answered or otherwise defended in the action.

[ 1987, c. 420, §2 (NEW) .]

6. Preliminary process. Any Justice of the Supreme Judicial Court or the Superior Court, Judge of the District Court or justice of the peace may issue, at the request of the attorney for the State, ex parte, any preliminary order or process as is necessary to seize or secure the property for which forfeiture is or will be sought and to provide for its custody. That order may include an order to a financial institution or to any fiduciary or bailee to require the entity to impound any property in its possession or control and not to release it except upon further order of the court. Process for seizure of the property may issue only upon a showing of probable cause that the property is subject to forfeiture under section 5821. The application for process and the issuance, execution and return of process is subject to applicable state law. Any property subject to forfeiture under this section may be seized upon process, except that seizure without the process may be made when:

A. The seizure is incident to an arrest with probable cause, a search under a valid search warrant or an inspection under a valid administrative inspection warrant; [1987, c. 420, §2 (NEW).]

B. The property subject to seizure has been the subject of a prior judgment in favor of the State in a forfeiture proceeding under this section or any other provision of the laws of this State, any other state or the United States; [1987, c. 420, §2 (NEW).]

C. There is probable cause to believe that the property has been directly or indirectly dangerous to health or safety; or [1987, c. 420, §2 (NEW).]

D. There is probable cause to believe that the property has been used or is intended to be used in violation of any criminal law of this State, any other state or the United States. [1987, c. 420, §2 (NEW).]

[ RR 1999, c. 2, §19 (AFF); RR 1999, c. 2, §18 (COR) .]

7. Rules. After January 1, 1988, the prosecution of proceedings under this chapter shall be governed by rules adopted or amended by the Attorney General, pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375. These rules shall provide standards for prosecution, settlement, approval of settlement and equitable transfer of forfeited property.

[ 1987, c. 420, §2 (NEW) .]

SECTION HISTORY

1987, c. 420, §2 (NEW). 1987, c. 648, (AMD). 1987, c. 736, §26 (AMD). 1989, c. 302, §4 (AMD). 1991, c. 461, §§1,2 (AMD). RR 1999, c. 2, §19 (AFF). RR 1999, c. 2, §18 (COR). 1999, c. 408, §1 (AMD).



15 §5823. Perfecting titles to forfeited vehicles

1. Vehicle report. Any officer, department or agency seizing any vehicle subject to forfeiture under section 5821, shall file a report of seizure with the Attorney General or a district attorney having jurisdiction over the vehicle. This report must be filed at least 21 days from the date of seizure. The report shall be labeled "Vehicle Report" and shall include:

A. A description of the vehicle; [1987, c. 420, §2 (NEW).]

B. The place and date of seizure; [1987, c. 420, §2 (NEW).]

C. The name and address of the owner or operator of the vehicle at the time of seizure; and [1987, c. 420, §2 (NEW).]

D. The name and address of any other person who appears to have an ownership interest in the vehicle. [1987, c. 420, §2 (NEW).]

The seizing officer, department or agency must make a diligent search and inquiry as to ownership of the vehicle. The filing of a vehicle report is conclusive evidence that a diligent search and inquiry were completed.

[ 1987, c. 420, §2 (NEW) .]

2. Procedure. The Attorney General or a district attorney upon receiving the vehicle report shall petition, within 21 days, the Superior Court in the name of the State in the nature of a proceeding in rem to order forfeiture and perfect the State's title to any vehicle subject to forfeiture under section 5821. The proceeding is the same as for forfeited property under section 5822, except that when the owner of the vehicle can not be determined, the court shall:

A. Order the State, prior to the forfeiture hearing described in paragraph B, to make service by publication as directed by the court pursuant to the Maine Rules of Civil Procedure, Rule 4, except that the publication must be made in a newspaper of general circulation throughout the State; and [1991, c. 461, §3 (AMD).]

B. Hold a hearing on the petition not less than 2 weeks after all notices required by this section have been given. [1987, c. 420, §2 (NEW).]

The final order of forfeiture by the court under this section perfects the State's right and interest in and title to the vehicle and relates back to the date of seizure.

[ 1991, c. 461, §3 (AMD) .]

3. Defaced or missing identification numbers. Any vehicle disposed of under this section that does not have a vehicle identification number or the number is illegible must be issued a special number by the Secretary of State under Title 29-A, section 407.

[ 1995, c. 65, Pt. A, §50 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

4. Subsequent actions. Neither replevin or any other action to recover any interest in any vehicle disposed of under this section may be maintained in any court of this State.

[ 1987, c. 420, §2 (NEW) .]

SECTION HISTORY

1987, c. 420, §2 (NEW). 1991, c. 461, §3 (AMD). 1995, c. 65, §A50 (AMD). 1995, c. 65, §§A153,C15 (AFF).



15 §5824. Equitable transfer of forfeited assets

In the case of any asset decreed forfeit under this chapter or under Title 25, to any entity other than the General Fund, transfer of title to the asset shall not occur until the transfer is approved by: [1987, c. 420, §2 (NEW).]

1. State; agency or department. In the case of an agency or department of the State, the Governor or the Attorney General;

[ 1999, c. 408, §2 (AMD) .]

2. County; agency or department. In the case of an agency or department of a county, a majority of the commissioners of the county; and

[ 1987, c. 420, §2 (NEW) .]

3. Municipality; agency or department. In the case of an agency or department of a municipality, the municipal officers of the municipality.

[ 1999, c. 408, §2 (AMD) .]

SECTION HISTORY

1987, c. 420, §2 (NEW). 1999, c. 408, §2 (AMD).



15 §5825. Records

1. Records of forfeited property. Any officer, department or agency having custody of property subject to forfeiture under section 5821 or having disposed of the property shall maintain complete records showing:

A. From whom it received the property; [1987, c. 420, §2 (NEW).]

B. Under what authority it held, received or disposed of the property; [1987, c. 420, §2 (NEW).]

C. To whom it delivered the property; [1987, c. 420, §2 (NEW).]

D. The date and manner of destruction or disposition of the property; and [1987, c. 420, §2 (NEW).]

E. The exact kinds, quantities and forms of the property. [1987, c. 420, §2 (NEW).]

The records shall be open to inspection by all federal and state officers responsible for enforcing federal and state drug control laws. Persons making final disposition or destruction of the property under court order shall report, under oath, to the court the exact circumstances or the disposition or destruction.

[ 1987, c. 420, §2 (NEW) .]

2. Department of Public Safety; centralized record. The Department of Public Safety shall maintain a centralized record of property seized, held by and ordered to the department. A report of the disposition of property previously held by the department and ordered by the court to any governmental entity must be provided at least quarterly to the Commissioner of Administrative and Financial Services and the Office of Fiscal and Program Review for review. These records must include an estimate as to the fair market value of items seized.

[ 1991, c. 780, Pt. Y, §116 (AMD) .]

SECTION HISTORY

1987, c. 420, §2 (NEW). 1991, c. 780, §Y116 (AMD).



15 §5826. Criminal forfeiture

1. Property subject to criminal forfeiture. Notwithstanding any other provision of law, a person convicted of a violation of Title 17-A, chapter 45 forfeits to the State all rights, privileges, interests and claims to property that is subject to forfeiture pursuant to section 5821. All rights, privileges, interest and title in property subject to forfeiture under this section vests in the State upon the commission of the act giving rise to forfeiture pursuant to section 5821.

[ 1995, c. 421, §1 (NEW) .]

2. Commencement of criminal forfeiture action. Property subject to forfeiture may be proceeded against by indictment of the grand jury or by complaint in the District Court in any related criminal proceeding in which a person with an interest in the property has been simultaneously charged with a violation of Title 17-A, chapter 45. At any time prior to trial, the State, with the consent of the court and any defendant with an interest in the property, may file an ancillary charging instrument or information alleging that property is subject to criminal forfeiture. Discovery in the criminal action must be as provided for by the Maine Rules of Criminal Procedure.

[ 1999, c. 408, §3 (AMD) .]

3. Seizure upon indictment. Property subject to forfeiture that has been indicted by the grand jury pursuant to this section may be seized pursuant to section 5822, subsection 6, except that real property subject to forfeiture pursuant to section 5821, subsection 7 may not be seized without prior notice to and opportunity to be heard by all owners of record or upon a finding by probable cause that prior notice to one or more of the owners is likely to result in the destruction, diminution of value or alienation of interest of the property.

[ 1995, c. 421, §1 (NEW) .]

4. Trial proceedings. Trial against property charged by indictment, information or complaint may be by jury and must be held in a single proceeding together with the trial of the related criminal violation.

A. Forfeiture of the property must be proved by the State by a preponderance of the evidence. [1999, c. 408, §3 (NEW).]

B. The court, in its discretion, may allow any defendant with an interest in property charged pursuant to this section to waive the right to trial by jury as against the property while preserving the right to trial by jury of any crime alleged. [1999, c. 408, §3 (NEW).]

C. At trial by jury, the court, upon motion of a defendant or the State, shall separate the trial of the matter against the defendant from the trial of the matter against the property subject to criminal forfeiture. If the court bifurcates the jury trial, the court shall first instruct and submit to the jury the issue of the guilt or innocence of defendants to be determined by proof beyond a reasonable doubt and shall restrict argument of counsel to those issues. If the jury finds a defendant guilty of the related criminal offense, the court shall instruct and submit to the jury the issue of the forfeiture of the property. [1999, c. 408, §3 (NEW).]

[ 1999, c. 408, §3 (AMD) .]

5. Ancillary hearing of 3rd-party interests. A person not charged in the indictment may not intervene in the criminal action. Following the entry of a verdict of forfeiture of property pursuant to this section or the entry of a guilty plea in open court on the record, the State shall provide written notice of its intent to dispose of the property to any person known to have alleged an interest in the property. The notice may be by certified, return receipt mail or as otherwise ordered by the court. Receipt by a person then licensed to operate a motor vehicle in the State is presumed when notice is mailed to the last known address of that person on file with the Secretary of State, Bureau of Motor Vehicles. A person other than the defendant asserting a legal interest in the property, within 30 days of the date of receipt of the notice, may petition the court for a hearing to adjudicate the validity of any alleged interest in the property. The hearing must be held before the court without jury. The request for the hearing must be signed by the petitioner under penalty of perjury and must state the nature and extent of the petitioner's right, title or interest in the property, the time and circumstances of the petitioner's acquisition of the right, title or interest in the property, any additional facts supporting the petitioner's claim and the relief sought. Upon the filing of any petition for hearing, the hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require but in no event may the hearing be scheduled later than 6 months after the petition is filed or after the sentencing of any defendant convicted upon the same indictment. The court shall issue or amend a final order of forfeiture in accordance with its determination if, after the hearing, the court determines that the petitioner has established by a preponderance of the evidence that:

A. The petitioner has a legal right, title or interest in the property and the right, title or interest renders the order of forfeiture invalid in whole or in part because the right, title or interest was vested in the petitioner rather than in any defendant or was superior to any right, title or interest to the exclusion of any defendant at the time of the commission of the acts that gave rise to the forfeiture of the property under this section; or [1995, c. 421, §1 (NEW).]

B. The petitioner is a bona fide purchaser for value of the right, title or interest in the property and was at the time of purchase reasonably without cause to believe that the property was subject to forfeiture under this section. [1995, c. 421, §1 (NEW).]

[ 2011, c. 559, Pt. A, §14 (AMD) .]

6. Final order of disposition of property. Following the entry of a verdict of forfeiture of property pursuant to this section or the entry of a guilty plea in open court on the record and following the court's disposition of all petitions for hearing timely filed by 3rd parties, the State has clear title to property that is the subject of the indictment, information or complaint. The final order must provide for the deposit of the property or the proceeds from the disposition of the property, less the reasonable expenses of the forfeiture proceedings, seizure, storage, maintenance of custody, advertising and notice, in the General Fund, except that, to the extent that the court finds it reasonable, the court may order forfeiture of as much of the property as is appropriate, less the reasonable expenses of the forfeiture proceedings, seizure, storage, maintenance of custody, advertising and notice, to a municipality, county or state agency that has made a substantial contribution to the investigation or prosecution of a related criminal case.

[ 1999, c. 408, §3 (AMD) .]

7. Default proceedings. Upon motion of the State, the court having jurisdiction over a criminal forfeiture matter may declare a default judgment of forfeiture if the court finds as follows:

A. By clear and convincing evidence that:

(1) There was probable cause to support the seizure of the property at the time of its seizure;

(2) The interested party has knowledge of the seizure of the property or the property was seized under circumstances in which a reasonable person would have knowledge of the seizure of that person's property; and

(3) The interested party has failed to appear for any court appearance in accordance with Title 17-A, chapter 45 for a violation that forms the basis of the forfeiture, and that a warrant of arrest for the interested party for such failure to appear has been outstanding for 6 months or more; and [1999, c. 395, §1 (NEW).]

B. By a preponderance of the evidence that the State is entitled to a judgment of forfeiture pursuant to chapter 517. [1999, c. 395, §1 (NEW).]

The State may meet its burden under paragraphs A and B by presentation of testimony or affidavit.

The interested party has 30 days from the date of the declaration of default judgment of forfeiture to appear before the court in person, submit to its jurisdiction on the companion criminal charge and to petition the court to remove the default judgment.

Post-default proceedings are governed by section 5825.

[ 1999, c. 395, §1 (NEW) .]

7. (REALLOCATED TO T. 15, §5826, sub-§8) Equitable transfer of forfeited assets.

[ RR 1999, c. 1, §24 (RAL); 1999, c. 408, §4 (NEW) .]

8. (REALLOCATED FROM T. 15, §5826, sub-§7) Equitable transfer of forfeited assets. In the case of any asset forfeited under this section to any entity other than the State, transfer of title to the asset may not occur until the transfer is approved by:

A. In the case of an agency or department of a county, a majority of the commissioners of the county; and [RR 1999, c. 1, §24 (RAL).]

B. In the case of an agency or department of a municipality, the municipal officers of the municipality. [RR 1999, c. 1, §24 (RAL).]

When property is forfeited and transferred to a municipality in accordance with this section, the municipal officers of the municipality shall determine the disposition of the property. When property is forfeited and transferred to a county in accordance with this section, the county commissioners shall determine the disposition of the property.

[ RR 1999, c. 1, §24 (RAL) .]

SECTION HISTORY

1995, c. 421, §1 (NEW). RR 1999, c. 1, §24 (COR). 1999, c. 395, §1 (AMD). 1999, c. 408, §§3,4 (AMD). 2011, c. 559, Pt. A, §14 (AMD).



15 §5827. Construction

The provisions of this chapter must be liberally construed to effectuate its remedial purposes. [1995, c. 421, §1 (NEW).]

SECTION HISTORY

1995, c. 421, §1 (NEW).









Part 8: VICTIMS' RIGHTS

Chapter 520: VICTIM INVOLVEMENT

15 §6101. Victim involvement in criminal proceedings

1. Notice to victims. Whenever practicable, the attorney for the State shall make a good faith effort to inform the victims and families of victims of crimes of domestic violence and sexual assault and crimes in which the victim or the victim's family suffered serious physical trauma or serious financial loss of:

A. The victim advocate and the victims' compensation fund pursuant to Title 5, chapter 316-A; [1995, c. 680, §2 (AMD).]

B. The victim's right to be advised of the existence of a negotiated plea agreement before that agreement is submitted to the court pursuant to Title 17-A, section 1173; [1995, c. 680, §2 (AMD).]

C. The time and place of the trial, if one is to be held; [1993, c. 675, Pt. A, §3 (NEW).]

D. The victim's right to make a statement or submit a written statement at the time of sentencing pursuant to Title 17-A, section 1174 upon conviction of the defendant; and [1995, c. 680, §2 (AMD).]

E. The final disposition of the charges against that defendant. [1993, c. 675, Pt. A, §3 (NEW).]

[ 1995, c. 680, §2 (AMD) .]

2. Notice to court. Whenever practicable, the attorney for the State shall make a good faith effort to inform the court about the following:

A. If there is a plea agreement, the victim's or the victim's family's position on the plea agreement; or [1995, c. 680, §2 (AMD).]

B. If there is no plea agreement, the victim's or the victim's family's position on sentencing. [1993, c. 675, Pt. A, §3 (NEW).]

[ 1995, c. 680, §2 (AMD) .]

SECTION HISTORY

1993, c. 675, §A3 (NEW). 1995, c. 680, §2 (AMD).












TITLE 16: COURT PROCEDURE -- EVIDENCE

Chapter 1: WITNESSES

Subchapter 1: GENERAL PROVISIONS

16 §1. Applicability of provisions to executors, administrators or heirs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §75 (RP).






Subchapter 2: QUALIFICATIONS, PRIVILEGES AND CREDIBILITY

16 §51. Showing of interest or bias

If in the trial of a civil case there is a conflict of oral testimony or the contents of a written statement are denied or controverted by the person involved therein, it is competent to show in testimony the interest or bias of the person testifying orally or the person preparing the written statement.



16 §52. Mentally ill party

The rules of evidence which apply to actions by or against executors or administrators apply in actions where a person shown to the court to be mentally ill is solely interested as a party.



16 §53. Parties, husbands, wives and others as interested witnesses

No person is excused or excluded from testifying in any civil action by reason of his interest in the event thereof as party or otherwise, except as otherwise provided, but such interest may be shown to affect his credibility, and the husband or wife of either party may be a witness.



16 §53-A. Privileged communications to sexual assault counselors

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Rape crisis center" means any publicly or privately funded agency, institution or facility existing in this State, having as its purpose to reduce the trauma of sexual assault to sexual assault victims and their families through crisis intervention, counseling, medical and legal information and dissemination of educational information pertaining to sexual assault. [RR 2013, c. 2, §29 (COR).]

B. "Sexual assault counselor" means a person who :

(1) Has undergone a program of training from a rape crisis center that includes, but is not limited to: law, medicine, societal attitudes, crisis intervention, counseling techniques and referral services; and

(2) Is either a staff member, paid or unpaid, or under the supervision of a staff member of a rape crisis center. [RR 2013, c. 2, §29 (COR).]

C. "Confidential criminal history record information" has the same meaning as in section 703, subsection 2. [2013, c. 588, Pt. E, §8 (NEW).]

D. "Criminal justice agency" has the same meaning as in section 703, subsection 4. [2013, c. 588, Pt. E, §8 (NEW).]

[ RR 2013, c. 2, §29 (COR) .]

2. Privileged communications. Except with regard to reporting, cooperating in an investigation or giving evidence pursuant to Title 22, chapter 958-A or 1071, or except at the request, or with the consent of, the victim of sexual assault, a sexual assault counselor may not be required to testify in any civil or criminal action, suit or proceeding at law or in equity about any information that the sexual assault counselor may have acquired in providing sexual assault counseling services. A sexual assault counselor or a rape crisis center may not be required to disclose to the court any records, notes, memoranda or documents containing confidential communications. When a court in the exercise of sound discretion determines the disclosure necessary to the proper administration of justice, information communicated to, or otherwise learned by, that sexual assault counselor in connection with the provision of sexual assault counseling services is not privileged and disclosure may be required.

[ 2007, c. 577, §1 (AMD) .]

3. Confidential criminal history record information. A Maine criminal justice agency, whether directly or through any intermediary, may disseminate confidential criminal history record information to a sexual assault counselor for the purpose of planning for the safety of a victim of sexual assault. A sexual assault counselor who receives confidential criminal history record information pursuant to this subsection shall use it solely for the purpose authorized by this subsection and may not further disseminate the information.

[ 2013, c. 588, Pt. E, §9 (NEW) .]

SECTION HISTORY

1983, c. 319, (NEW). 2007, c. 577, §1 (AMD). RR 2013, c. 2, §29 (COR). 2013, c. 588, Pt. E, §§8, 9 (AMD).



16 §53-B. Privileged communications to victim advocate; family violence

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Advocate" means an employee of or volunteer for a nongovernmental or Maine tribal program for victims of domestic or family violence who:

(1) Has undergone at least 30 hours of training; and

(2) As a primary function with the program gives advice to, counsels or assists victims, supervises employees or volunteers who perform that function or administers the program. [2013, c. 478, §3 (AMD).]

A-1. "Confidential communications" means all information, whether written or oral, transmitted between a victim and a domestic violence advocate in the course of the working relationship. "Confidential communications" includes, but is not limited to, information received or given by the advocate in the course of the working relationship, advice, records, reports, notes, memoranda, working papers, electronic communications, case files, history and statistical data, including name, date of birth and social security number, that personally identify the victim. [2005, c. 388, §1 (NEW).]

A-2. "Confidential criminal history record information" has the same meaning as in section 703, subsection 2. [2013, c. 478, §4 (NEW).]

A-3. "Criminal justice agency" has the same meaning as in section 703, subsection 4. [2013, c. 478, §5 (NEW).]

B. "Victim" means a victim of domestic or family violence. [1995, c. 128, §1 (NEW).]

[ 2013, c. 478, §§3-5 (AMD) .]

1-A. Confidential criminal history record information. A Maine criminal justice agency, whether directly or through any intermediary, may disseminate confidential criminal history record information to an advocate for the purpose of planning for the safety of a victim of domestic violence. An advocate who receives confidential criminal history record information pursuant to this subsection shall use it solely for the purpose authorized by this subsection and may not further disseminate the information.

[ 2013, c. 588, Pt. E, §10 (AMD) .]

2. Privileged communication. Communications are privileged from disclosure as follows.

A. A victim may refuse to disclose and may deny permission to an advocate to disclose confidential written or oral communications between the victim and the advocate and written records, notes, memoranda or reports concerning the victim. [1995, c. 128, §1 (NEW).]

B. Except as provided in subsection 3, a victim, advocate or advocate's agency may not be required through oral or written testimony or through production of documents to disclose to a court in criminal or civil proceedings or to any other agency or person confidential communications between the victim and the advocate. [1995, c. 128, §1 (NEW).]

[ 1995, c. 128, §1 (NEW) .]

3. Exceptions. A person may not be required to publicly disclose the address or location of a domestic or family violence shelter or safe house, except that privileged communications may be disclosed in the following cases:

A. When disclosure is required under Title 22, chapter 958-A or 1071 and that disclosure is in accordance with the provisions of either chapter; [2007, c. 577, §2 (AMD).]

B. When a court in the exercise of its discretion determines the disclosure of the information necessary to the proper administration of justice, an inspection of records may be held in camera by the judge to determine whether those records contain relevant information. This proceeding does not entitle an opposing party to examine the records unless those records are made available by the court; or [1995, c. 128, §1 (NEW).]

C. When a victim dies or is incapable of giving consent and disclosure is required for an official law enforcement investigation or criminal proceeding regarding the cause of that victim's death or incapacitation. [1995, c. 128, §1 (NEW).]

[ 2007, c. 577, §2 (AMD) .]

SECTION HISTORY

1995, c. 128, §1 (NEW). 2005, c. 388, §1 (AMD). 2007, c. 577, §2 (AMD). 2013, c. 478, §§3-6 (AMD). 2013, c. 588, Pt. E, §10 (AMD).



16 §53-C. Privileged communications to governmental victim witness advocates or coordinators

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Crime" means a criminal offense in which there is a victim, as defined in this section. [1999, c. 369, §1 (NEW).]

B. "Victim" means:

(1) A person against whom a crime has been committed;

(2) The immediate family of a victim of a crime if:

(a) The underlying crime is one of domestic violence or sexual assault or one in which the family suffered serious physical trauma or serious financial loss; or

(b) Due to death, age or physical or mental disease, disorder or defect, the victim is unable to participate as allowed under this chapter. [1999, c. 369, §1 (NEW).]

C. "Victim witness advocate" or "victim witness coordinator" means an employee of or volunteer for a district attorney, the Attorney General or the United States Attorney whose primary job function is to advise, counsel or assist victims or witnesses of crimes, to supervise other employees or volunteers who perform that function or to administer the program. [1999, c. 369, §1 (NEW).]

[ 1999, c. 369, §1 (NEW) .]

2. Privileged communications. Communications are privileged from disclosure as follows.

A. A victim may refuse to disclose and may deny permission to a victim witness advocate or coordinator to disclose confidential written or oral communications between the victim and the advocate or coordinator and written records, notes, memoranda or reports concerning the victim. [1999, c. 369, §1 (NEW).]

B. Except as provided in subsection 3, a victim, advocate or coordinator or the victim advocate's or coordinator's employer may not be required, through oral or written testimony or through production of documents, to disclose to a court in criminal or civil proceedings or to any other agency or person confidential communications between the victim and the advocate or coordinator. [1999, c. 369, §1 (NEW).]

[ 1999, c. 369, §1 (NEW) .]

3. Exceptions. Privileged communications may be disclosed in the following cases:

A. Disclosure may be made to the district attorney, Attorney General or the United States Attorney or their assistants; [1999, c. 369, §1 (NEW).]

B. When disclosure is required under Title 22, chapter 958-A or 1071 and that disclosure is in accordance with either chapter; [2007, c. 577, §3 (AMD).]

C. When a court in the exercise of its discretion determines the disclosure of information necessary to the proper administration of justice, an inspection of records may be held in camera by the judge to determine whether those records contain relevant information. This proceeding does not entitle an opposing party to examine the records unless those records are made available by the court; [1999, c. 369, §1 (NEW).]

D. When a victim dies or is incapable of giving consent and disclosure is required for an official law enforcement investigation or criminal proceeding regarding the cause of that victim's death or incapacitation; or [1999, c. 369, §1 (NEW).]

E. Evidence of an exculpatory nature must be disclosed to the criminal defendants pursuant to the Maine Rules of Criminal Procedure, Rule 16. [1999, c. 369, §1 (NEW).]

[ 2007, c. 577, §3 (AMD) .]

SECTION HISTORY

1999, c. 369, §1 (NEW). 2007, c. 577, §3 (AMD).



16 §54. Attestation of wills and instruments not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-A (RP).



16 §55. Religious belief affects credibility only; atheists may testify (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §76 (RP).



16 §56. Prior conviction as affecting credibility (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 295, (AMD). 1977, c. 564, §77 (AMD). 1979, c. 127, §120 (RP).



16 §57. Privileged communications; clergymen (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 117, (NEW). 1977, c. 184, §1 (RP).



16 §58. Exception (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 117, (NEW). 1977, c. 184, §1 (RP).



16 §59. Actions for injury to or death of persons (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 406, (NEW). 1977, c. 564, §78 (RP).



16 §60. Psychiatrist and patient (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 481, (NEW). 1977, c. 564, §79 (RP).



16 §61. Shielding journalist's confidential sources

1. Compelled disclosure prohibited. A judicial, legislative, administrative or other body with the power to issue a subpoena may not compel a journalist to testify about, produce or otherwise disclose or adjudge the journalist in contempt for refusal to testify about, produce or disclose:

A. The identity of a confidential source of any information; [2007, c. 654, §1 (NEW).]

B. Any information that could be used to identify a confidential source; or [2007, c. 654, §1 (NEW).]

C. Any information obtained or received in confidence by the journalist acting in the journalistic capacity of gathering, receiving, transcribing or processing news or information for potential dissemination to the public. [2007, c. 654, §1 (NEW).]

[ 2007, c. 654, §1 (NEW) .]

2. Exceptions allowing compelled disclosure. A court may compel disclosure of the identity of a source or information described in subsection 1 if the court finds, after the journalist has been provided notice and the opportunity to be heard, that the party seeking the identity of the source or the information has established by a preponderance of the evidence:

A. In all matters, whether criminal or civil, that:

(1) The identity of the source or the information is material and relevant;

(2) The identity of the source or the information is critical or necessary to the maintenance of a party's claim, defense or proof of an issue material to the claim or defense;

(3) The identity of the source or the information is not obtainable from any alternative source or cannot be obtained by alternative means or remedies less destructive of First Amendment rights; and

(4) There is an overriding public interest in the disclosure; and [2007, c. 654, §1 (NEW).]

B. Based on information obtained from a source other than the journalist that:

(1) In a criminal investigation or prosecution, there are reasonable grounds to believe that a crime has occurred; or

(2) In a civil action or proceeding, there is a prima facie cause of action. [2007, c. 654, §1 (NEW).]

[ 2007, c. 654, §1 (NEW) .]

3. Compelled disclosure from 3rd parties. The protection from compelled disclosure contained in subsection 1 also applies with respect to any subpoena issued to, or other compulsory process against, a 3rd party that seeks records, information or other communications relating to business transactions between the 3rd party and the journalist for the purpose of discovering the identity of the source or obtaining information described in subsection 1. Whenever a subpoena is issued to, or other compulsory process is issued against, a 3rd party that seeks records, information or other communications on business transactions with the journalist, the affected journalist must be given reasonable and timely notice of the subpoena or compulsory process before it is executed or initiated and an opportunity to be heard. In the event that the subpoena issued to, or other compulsory process against, the 3rd party is in connection with a criminal investigation in which the journalist is the express target and advance notice as provided in this section would pose a clear and substantial threat to the integrity of the investigation, the governmental authority shall so certify to such a threat in court and notification of the subpoena or compulsory process must be given to the affected journalist as soon as it is determined that the notification will no longer pose a clear and substantial threat to the integrity of the investigation.

[ 2007, c. 654, §1 (NEW) .]

4. Waiver. A journalist waives the protection provided by this section if the journalist voluntarily discloses or consents to disclosure of the protected information described in subsection 1, paragraphs A and B.

[ 2007, c. 654, §1 (NEW) .]

SECTION HISTORY

2007, c. 654, §1 (NEW).






Subchapter 3: ATTENDANCE

16 §101. Subpoenas for witnesses

The clerks of the several courts and notaries public may issue subpoenas for witnesses to attend before any court or before persons authorized to examine witnesses, to give evidence concerning any pending matter. [1981, c. 456, Pt. A, §58 (AMD).]

SECTION HISTORY

1981, c. 456, §A58 (AMD).



16 §102. Failure of witness to appear; contempt; liability

When a person, summoned and obliged to attend before any judicial tribunal, fails to do so without reasonable excuse, he is liable to the party aggrieved for all damages sustained thereby. The judge or justice of such tribunal may issue a capias to apprehend and bring such delinquent before him, and he shall be punished by a fine of not more than $100 and costs of attachment, and committed until the same and costs are paid.






Subchapter 4: EXAMINATION

16 §151. Oaths

A person to whom an oath is administered shall hold up his hand unless he believes that an oath administered in that form is not binding, and then it may be administered in a form believed by him to be binding. One believing any other than the Christian religion may be sworn according to the ceremonies of his religion.



16 §152. Affirmation

Persons conscientiously scrupulous of taking an oath may affirm as follows: "I affirm under the pains and penalties of perjury," which affirmation is of the same force and effect as an oath.



16 §153. Testimony to be taken orally in open court

In all civil actions the testimony of witnesses shall be taken orally in open court, unless otherwise provided by rule.



16 §154. Impeaching of own witness

When a party either nominal or real or the husband or wife of a party is used as a witness by an adverse party, testimony may be introduced by such adverse party to contradict or discredit him.



16 §155. Refusal to answer

When a witness in court refuses to answer such questions as the court allows to be put, he shall be punished by a fine of not more than $100 or by imprisonment for not more than 3 months.






Subchapter 5: IMMUNITIES

16 §201. Self-incrimination; waiver

No defendant shall be compelled to testify in any action when the pleadings in that action imply or charge an offense against the criminal law or a traffic infraction or a violation of Title 22, section 2383, on his part. If he offers himself as a witness, he waives his privilege of not incriminating or testifying against himself, but his testimony shall not be used in evidence against him in any criminal prosecution, or other traffic infraction proceeding or in any other civil violation proceeding arising under Title 22, section 2383, involving the same subject matter. [1975, c. 740, §2-A (RPR).]

SECTION HISTORY

1975, c. 430, §22 (AMD). 1975, c. 740, §§2-A (RPR).






Subchapter 6: FEES

16 §251. Fees of witnesses

Witnesses, other than law enforcement officers testifying in their official capacity, in the Supreme Judicial Court, the Superior Court, the District Court or in the Probate Court, unless the court otherwise orders, must receive $10, and before referees, auditors or commissioners specially appointed to take testimony or special commissioners on disputed claims appointed by Probate Courts, $10, or before the county commissioners, $10 for each day's attendance and 22¢ a mile for each mile's travel going and returning home. The party calling the witness shall pay the witness. Payments made under this section to witnesses called on behalf of the State must be made from the county treasury upon authorization of the prosecuting attorney, unless otherwise directed by law. The court in its discretion may allow at the trial of any cause, civil or criminal, in the Supreme Judicial Court, the Superior Court or the District Court, a reasonable sum for each day's attendance of any expert witness or witnesses at the trial, in taxing the costs of the prevailing party, and the expense of all expert witnesses for the State in murder cases must be paid by the State and charged against the appropriation for the Department of the Attorney General. Such party or the attorney of record shall first file an affidavit within 30 days after entry of judgment and before the cause is settled, stating the name, residence, number of days in attendance and the actual amount paid or to be paid each expert witness in attendance at such trial. No more than $10 per day may be allowed or taxed by the clerk of courts in the costs of any civil action for the per diem attendance of a witness, unless the affidavit is filed, and the per diem is determined and allowed by the presiding justice. [2007, c. 539, Pt. JJ, §7 (AMD); 2007, c. 539, Pt. JJ, §10 (AFF).]

SECTION HISTORY

1967, c. 286, (AMD). 1971, c. 199, (AMD). 1971, c. 261, §2 (AMD). 1971, c. 544, §52 (AMD). 1975, c. 731, §16 (AMD). 1983, c. 538, §1 (AMD). 1985, c. 384, §6 (AMD). 2007, c. 539, Pt. JJ, §7 (AMD). 2007, c. 539, Pt. JJ, §10 (AFF).



16 §252. Fees of police officer or constable

No police officer or constable paid a salary or paid upon a per diem basis by a municipality shall receive any fee as a complainant or witness, or for making an arrest or for attendance at court, while on duty and being compensated therefor, but shall be reimbursed by such municipality for his actual costs of arrest and actual expenses of travel and attendance. Whenever any fines or penalties are imposed by any court in any proceeding in which such a police officer or constable is a complainant or a witness, said court may tax costs for such complainant or witness in the usual manner to be paid by the Treasurer of State to the municipality employing such police officer or constable; such costs shall not exceed his actual expenses, paid by the municipality for his travel to and attendance at the court. Notwithstanding any other provisions of law, all law enforcement officers appearing at the order of a prosecuting official before the Superior Court or grand jury, whether or not called upon to give testimony, at times other than their regular working hours shall be compensated on an hourly basis equal to their present rate of employment to be paid by the respective county treasurer. [1975, c. 408, §35 (AMD).]

In the event that any police officer or constable is compensated by the municipality for attendance at court on an hourly basis equal to his present rate of employment, then he shall not be compensated by the county as provided in this section, but the county shall compensate the municipality for that amount paid to the police officer or constable for his attendance at court. [1973, c. 301, (NEW).]

SECTION HISTORY

1971, c. 261, §3 (AMD). 1973, c. 301, (AMD). 1973, c. 625, §87 (AMD). 1975, c. 369, §3 (AMD). 1975, c. 383, §22 (AMD). 1975, c. 408, §35 (AMD).



16 §253. Witness not obligated unless fees paid or tendered

No person is obliged to attend any court as a witness in a civil action or at any place to have his deposition taken unless his legal fees for travel to and from the place and for one day's attendance are first paid or tendered. His fees for each subsequent day's attendance must be paid at the close of the preceding day if he requests it.









Chapter 3: RECORDS AND OTHER DOCUMENTS

Subchapter 1: GENERAL PROVISIONS

16 §351. Testimony of deceased subscribing witness or magistrate

When the testimony of a subscribing witness to a deed or of the magistrate who took the acknowledgment thereof has been taken in the trial of any civil action in relation to the execution, delivery or registry of such deed, and such witness has since died, proof of such former testimony is admissible in the trial of any other civil action involving the same question if the parties are the same or if one of the parties is the same and the adverse party acted as agent or attorney for the adverse party in the former action, but such testimony may be impeached like the testimony of a living witness.



16 §352. Writings dated Sunday (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 11, §1 (RP).



16 §353. Avoidance of Lord's Day contracts; restoration of consideration; torts on Lord's Day (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 11, §1 (RP).



16 §353-A. Contracts and torts on Lord's Day

No deed, contract, receipt or other instrument in writing shall be voidable only because it was made, executed, dated or delivered on the Lord's Day. [1979, c. 11, §2 (NEW).]

Title 17, chapter 105, relating to the observance of the Lord's Day shall not affect the rights or remedy of either party in any action for a tort or injury suffered on that day. [1979, c. 11, §2 (NEW).]

SECTION HISTORY

1979, c. 11, §2 (NEW).



16 §354. Proof of signature (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §80 (RP).



16 §355. Affidavit of plaintiff as prima facie evidence

In all actions brought on an itemized account annexed to the complaint, the affidavit of the plaintiff, made before a notary public using a seal, that the account on which the action is brought is a true statement of the indebtedness existing between the parties to the action with all proper credits given and that the prices or items charged therein are just and reasonable shall be prima facie evidence of the truth of the statement made in such affidavit and shall entitle the plaintiff to the judgment unless rebutted by competent and sufficient evidence. When the plaintiff is a corporation, the affidavit may be made by its president, vice-president, secretary, treasurer or other person authorized by the corporation. [1981, c. 470, Pt. A, §34 (AMD).]

SECTION HISTORY

1977, c. 564, §81 (AMD). 1977, c. 696, §364 (AMD). 1981, c. 470, §A34 (AMD).



16 §356. Accounts admissible though hearsay or self-serving

An entry in an account kept in a book or by a card system or by any other system of keeping accounts shall not be inadmissible in any civil proceeding as evidence of the facts therein stated because it is transcribed or because it is hearsay or self-serving, if the court finds that the entry was made in good faith in the regular course of business and before the beginning of the civil proceeding. The court in its discretion, before admitting such entry in evidence, may, to such extent as it deems practicable or desirable but to no greater extent than the law required before June 30, 1933, require the party offering the same to produce and offer in evidence the original entry, writing, document or account from which the entry offered or the facts therein stated were transcribed or taken, and to call as his witness any person who made the entry offered or the original or any other entry, writing, document or account from which the entry offered or the facts therein stated were transcribed or taken or who has personal knowledge of the facts stated in the entry offered.



16 §357. Hospital records and copies of records

Records kept by hospitals and other medical facilities licensed under the laws of this State and records which the court finds are required to be kept by the laws of any other state or territory, or the District of Columbia, or by the laws and regulations of the United States of America pertaining to the Department of National Defense and the Veterans Administration, by hospitals and other medical facilities similarly conducted or operated or which, being incorporate, offer treatment free of charge, shall be admissible, as evidence in the courts of this State so far as such records relate to the treatment and medical history of such cases and the court shall admit copies of such records, if certified by the persons in custody thereof to be true and complete, but nothing therein contained shall be admissible as evidence which has reference to the question of liability. Copies of photographic or microphotographic records so kept by hospitals and medical facilities, when duly certified by the person in charge of the hospital and other medical facility, shall be admitted in evidence equally with the original photographs or microphotographs. [1973, c. 788, §66 (AMD).]

Notwithstanding this section, the result of a laboratory or any other test kept by a hospital or other medical facility that reflects an alcohol level, a detectable urine-drug level, a detectable blood-drug level or a drug concentration of either blood or urine may not be excluded as evidence in a criminal or civil proceeding by reason of any claim of confidentiality or privilege and may be admitted as long as the result is relevant and reliable evidence if the proceeding is one in which the operator of a motor vehicle, snowmobile, all-terrain vehicle or watercraft is alleged to have operated under the influence of intoxicating liquor or drugs and the court is satisfied that probable cause exists to believe that the operator committed the offense charged. [2011, c. 335, §1 (AMD).]

SECTION HISTORY

1969, c. 384, (NEW). 1973, c. 788, §66 (AMD). 1987, c. 791, §3 (AMD). 2005, c. 477, §26 (AMD). 2007, c. 63, §1 (AMD). 2009, c. 447, §17 (AMD). 2011, c. 335, §1 (AMD).






Subchapter 2: JUDICIAL NOTICE

16 §401. Construction to effectuate purpose

This subchapter shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them and may be cited as the "Uniform Judicial Notice of Foreign Law Act."



16 §402. Common law and statutes

Every court of this State shall take judicial notice of the common law and statutes of every state, territory and other jurisdiction of the United States.



16 §403. Information for court

The court may inform itself of such laws in such manner as it may deem proper and the court may call upon counsel to aid it in obtaining such information.



16 §404. Determination of laws by court is reviewable

The determination of such laws shall be made by the court and not by the jury and shall be reviewable.



16 §405. Admissibility of laws of other jurisdictions

Any party may present to the trial court any admissible evidence of such laws, but to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken thereof, reasonable notice shall be given to the adverse parties, if any, either in the pleadings or otherwise.



16 §406. Laws of foreign countries

The law of a jurisdiction other than those referred to in section 402 shall be an issue for the court but shall not be subject to sections 402 to 405, concerning judicial notice.






Subchapter 3: PUBLIC RECORDS

16 §451. Court records as evidence

The records and proceedings of any court of the United States or of any state, authenticated by the attestation of the clerk or officer having charge thereof and by the seal of such court, are evidence.



16 §452. Admissibility; attested copies of deeds (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §82 (RP).



16 §453. -- copied records of deeds

Copies made from any portion of either of the volumes of the early records in the York County registry of deeds published by the authority of the Legislature and placed in each registry, when attested by any register of deeds having lawful custody of such printed volume, and records duplicated from originals or from copies of originals in any registry of deeds and filed in such registry of deeds or in any other registry of deeds by authority of law and copies made from such records when attested by the register of deeds of the county or district where such records are filed, may be used in evidence like attested copies of the original records.



16 §454. -- photostats of public records

Copies made by photographic process from public records shall be received as evidence in the courts of this State under existing laws if duly attested by the officials required by law to keep said records.



16 §455. Authorization of photostats

Whenever any officer or employee of the State or of any county, city or town is required or authorized by law, or otherwise, to record or copy any document, plat, paper or instrument in writing, he may do such recording or copying by any photostatic, photographic or other mechanical process which produces a clear, accurate and permanent copy or reproduction of the original document, plat, paper or instrument in writing.



16 §456. Photostatic and microfilm reproductions admissible

If, in the regular course of any business or governmental activity, there is kept or recorded any memorandum, writing, entry, print, representation or combination thereof, of any act, transaction, occurrence or event, and in the regular course of any business or governmental activity, causes any or all of the same to be recorded, copied or reproduced by any photographic, photostatic, microfilm, micro-card, miniature photographic, optical disk that is not erasable or other process that accurately reproduces or forms a durable medium for reproducing the original, the reproduction or copy, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of the reproduction or copy is likewise admissible in evidence if the original reproduction or copy is in existence and available for inspection under direction of court. The introduction of a reproduced record, enlargement or facsimile does not preclude admission of the original. This section may not be construed to exclude from evidence any document or copy thereof which is otherwise admissible under the rules of evidence. [1991, c. 172, §2 (AMD).]

SECTION HISTORY

1991, c. 172, §2 (AMD).



16 §456-A. Admissibility of electronic records

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Electronic record" means a record whose content is not readable unless retrieved by means of an electronic device such as a computer or an audio or video player. [1997, c. 636, §9 (NEW).]

B. "Record" means all documentary material, regardless of media or characteristics, made or received and maintained by an agency in accordance with law or rule or in the transaction of its official business. "Record" does not include extra copies of printed or processed material of which official or record copies have been retained, stocks of publications and processed documents intended for distribution or use or records relating to personal matters that may have been kept in an office for convenience. [1997, c. 636, §9 (NEW).]

[ 1997, c. 636, §9 (NEW) .]

2. Effect. A record may not be denied legal effect, validity or enforceability solely because it is in the form of an electronic record.

[ 1997, c. 636, §9 (NEW) .]

3. Accuracy. The assessment of accuracy and integrity of information set forth in electronic records is governed by the following.

A. If a rule of law requires a record to be presented or retained in its original form or provides consequences for the record not being presented or retained in its original form, that requirement is met by an electronic record if there exists a reliable assurance as to the integrity of the information set forth in the electronic record at the time it was first generated in its final form, whether as an electronic record or in another form. Reliable assurance may be based on documentation of standard operating, access and security procedures governing the system that manages the electronic record. [1997, c. 636, §9 (NEW).]

B. The integrity and accuracy of the information in an electronic record are determined by whether the information has remained complete and unaltered, apart from the addition of any endorsement and any change that arises in the normal course of communication, storage and display. The standard of reliability required must be assessed in light of the purpose for which the information was generated and in light of all the relevant circumstances. [1997, c. 636, §9 (NEW).]

[ 1997, c. 636, §9 (NEW) .]

4. Retention. The ability of electronic records to meet legal requirements regarding the retention of documents, records or information is governed by the following.

A. If a rule of law requires that certain documents, records or information be retained, that requirement is met by retaining electronic records as long as the following conditions are satisfied:

(1) The information contained in the electronic record remains accessible so that it is usable for subsequent reference;

(2) The electronic record is retained in the format in which it was generated, stored, sent or received, or in a format that can be demonstrated to reflect accurately the information as originally generated, stored, sent or received; and

(3) Any information that enables the identification of the source or origin and destination of an electronic record and the date and time when it was sent or received is retained. [1997, c. 636, §9 (NEW).]

B. A requirement to retain documents, records or information in accordance with paragraph A does not extend to any information the sole purpose of which is to enable the record to be sent or received. [1997, c. 636, §9 (NEW).]

C. A person may satisfy the requirement referred to in paragraph A by using the services of any other person as long as the conditions set forth in paragraph A, subparagraphs (1) to (3) are met. [1997, c. 636, §9 (NEW).]

D. Nothing in this subsection precludes any state agency from specifying additional requirements for the retention of records, either written or electronic, that are subject to the jurisdiction of that agency. [1997, c. 636, §9 (NEW).]

[ 1997, c. 636, §9 (NEW) .]

SECTION HISTORY

1997, c. 636, §9 (NEW).



16 §457. Copies of consular and customhouse records and documents

Copies of papers and documents belonging to, or filed or remaining in the office of any consul, vice-consul or commercial agent of the United States and of official entries in the books or records of such office, when certified under the hand and official seal of the proper consul, vice-consul or commercial agent are evidence. Copies of registers or enrollments of vessels, or of any other customhouse records or documents deposited in the office of the collector of customs, attested by him or his deputy, under seal of office, may be used in evidence and shall have the same effect as the production of the records in court, verified by the recording officer in person.



16 §458. Copies of deeds of Director of the Bureau of Parks and Lands

A copy from the records in the office of the Director of the Bureau of Parks and Lands of a deed from the State of the land of the State, or of a deed from the State and from the Commonwealth of Massachusetts of the undivided lands of the State and of said Commonwealth, or of a deed from said Commonwealth of the lands of said Commonwealth in Maine, certified by the Director of the Bureau of Parks and Lands or other legal custodian of such records as a true copy thereof, may be filed and recorded in the registry of deeds in the county or registry district where the land lies, with the same effect as if the deed itself had been recorded, whether said deed shall or shall not have been acknowledged by the person making the same. Such record shall have all the force and effect of a record of deeds duly acknowledged, and certified copies thereof from such registry shall be evidence when the original would be. [1975, c. 339, §7 (AMD); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1965, c. 226, §62 (AMD). 1975, c. 339, §7 (AMD). 1995, c. 502, Pt. E, §30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



16 §459. Adjutant General's certificate as evidence

The certificate of the Adjutant General relating to the enlistment of any person from this State in the United States' service and of all facts pertaining to the situation of such person, to the time of and including his discharge, as found upon the records of his office, are prima facie evidence of the facts so certified in any civil action or proceeding.



16 §460. Proof of official record (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §65 (RP).



16 §461. Proof of lack of record (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §65 (RP).



16 §462. Scope of proof (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §65 (RP).






Subchapter 4: STATUTES AND LAW

16 §501. Proof of foreign laws and unwritten state law

Foreign laws may be proved by parol evidence, but when such law appears to be existing in a written statute or code, it may be rejected unless accompanied by a copy thereof. The unwritten law of any other state or territory of the United States may be proved by parol evidence and by books of reports of cases adjudged in their courts.

Reference to the citation of such cases shall be deemed to incorporate them in the record. The determination of such law shall be for the court on all the evidence.






Subchapter 5: DEPOSITIONS

16 §551. Use of depositions

In trials before probate courts, arbitrators, referees under Title 14, chapter 303, and county commissioners, depositions may, upon order of the tribunal before which the matter is pending and on good cause shown, be taken and used in the manner provided by rule for depositions in the Superior Court. Depositions or affidavits may be taken in applications for pensions, bounties or arrears of pay under any law of the United States.



16 §552. Recording of deposition and other papers

Any deposition to perpetuate testimony taken before action or pending appeal together with the verified petition therefor and certificate of the officer before whom it was taken shall, within 90 days after the taking, be recorded in the registry of deeds in the county where the land or any part of it lies, if the deposition relates to real estate; if not, in the county where the parties or any of them reside.



16 §553. Deposition by compulsion

When a magistrate, duly authorized, has summoned a person before him to give his deposition or affidavit in any case authorized by this subchapter pending in this or any other state, the summons has been served and returned by a proper officer or other person, and proof thereof is entered on the summons, and legal fees have been tendered him a reasonable time before the day appointed for taking the deposition and he refuses to attend, the magistrate may adjourn the time of taking his deposition and issue a capias, directed to a proper officer, to apprehend and bring such person before him. If at the time of the adjournment he is not apprehended, the magistrate may adjourn from time to time until he is brought before him. If he then refuses to depose and answer such questions as are propounded to him by either of the parties or persons interested, under his direction, the magistrate may commit him to the county jail for contempt, as a court may commit a witness for refusing to testify. The capias may be served by the sheriff, deputy sheriff or any constable of the county in which such person resides. If he escapes into another county, either of said officers may arrest him there and bring him before said magistrate.



16 §554. Stenographers with power to take depositions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 367, §3 (RP).



16 §555. Manner of taking depositions and disclosures (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 367, §3 (RP).



16 §556. Fees of commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 367, §3 (RP).



16 §557. Testimony of party out of State

When a party to a civil action resides without the State or is absent therefrom during the pendency of the action and the opposite party desires his testimony, a commission under the rules of court may issue to take his deposition. Such nonresident or absent party, upon such notice to him or his attorney of record in the action of the time and place appointed for taking his deposition, as the court orders, shall appear and give his deposition. If he refuses or unreasonably delays to do so, the action may be dismissed or defaulted by order of court unless his attorney admits the affidavit of the party desiring his testimony as to what the absent party would say, if present, to be used as testimony in the case.






Subchapter 6: RECORDS OF ARRESTS

16 §600. Expungement of records of arrest (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 460, (NEW). 1973, c. 706, (RPR). 1975, c. 430, §§23,24 (AMD). 1975, c. 623, §§18-A,18-B (AMD). 1975, c. 763, §2 (RP).






Subchapter 7: CRIMINAL HISTORY RECORD INFORMATION

16 §601. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §3 (NEW). 1979, c. 433, §1 (RP).



16 §602. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §3 (NEW). 1977, c. 281, (AMD). 1977, c. 384, §1 (AMD). 1979, c. 433, §1 (RP).



16 §603. Nondisclosure of certain records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §3 (NEW). 1979, c. 433, §1 (RP).



16 §604. Limitations on dissemination (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §3 (NEW). 1977, c. 311, §2 (AMD). 1977, c. 383, (AMD). 1979, c. 433, §1 (RP).



16 §605. Unlawful dissemination (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §3 (NEW). 1979, c. 433, §1 (RP).



16 §606. Right to access and review (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §3 (NEW). 1977, c. 384, §§2-4 (AMD). 1979, c. 433, §1 (RP).



16 §607. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §3 (NEW). 1979, c. 433, §1 (RP).






Subchapter 8: CRIMINAL HISTORY RECORD INFORMATION ACT

16 §611. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 1983, c. 787, §1 (AMD). 1993, c. 719, §§5,6 (AMD). 1993, c. 719, §12 (AFF). 1995, c. 216, §1 (AMD). 2013, c. 267, Pt. A, §1 (RP).



16 §612. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). RR 2011, c. 2, §14 (COR). 2013, c. 267, Pt. A, §1 (RP).



16 §612-A. Record of persons detained (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 377, (NEW). RR 1995, c. 2, §33 (COR). 2013, c. 267, Pt. A, §1 (RP).



16 §613. Limitations on dissemination of nonconviction data (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §614. Limitation on dissemination of intelligence and investigative information (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 1981, c. 64, (AMD). 1983, c. 787, §2 (AMD). 1985, c. 552, (AMD). 1991, c. 729, §3 (AMD). 1991, c. 837, §B5 (AMD). 1993, c. 376, §1 (AMD). 1993, c. 719, §7 (AMD). 1993, c. 719, §12 (AFF). 1995, c. 135, §1 (AMD). 1997, c. 456, §10 (AMD). 1999, c. 155, §A5 (AMD). 1999, c. 305, §1 (AMD). 2001, c. 532, §§1,2 (AMD). 2003, c. 402, §§1,2 (AMD). 2009, c. 181, §§1-4 (AMD). 2011, c. 52, §1 (AMD). 2011, c. 210, §1 (AMD). 2011, c. 356, §1 (AMD). 2011, c. 657, Pt. W, §§5, 8 (REV). 2011, c. 691, Pt. A, §10 (AMD). 2013, c. 267, Pt. A, §1 (RP). 2013, c. 267, Pt. B, §§7-9 (AMD). 2013, c. 588, Pt. A, §20 (RP).



16 §615. Dissemination of conviction data (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §616. Inquiries required (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §617. Dissemination to noncriminal justice agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §618. Confirming existence or nonexistence of criminal history record information (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §619. Unlawful dissemination (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §620. Right to access and review (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §622. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §623. Attorney General fees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 719, §9 (NEW). 2013, c. 267, Pt. A, §1 (RP).






Subchapter 9: MAINE CRIMINAL JUSTICE INFORMATION SYSTEM

16 §631. Maine Criminal Justice Information System

There is created, within the Department of Public Safety, an information clearinghouse to be known as the Maine Criminal Justice Information System. The Maine Criminal Justice Information System shall provide criminal justice agencies and authorized private users ready access to shared uniform information on criminal offenders and crime data, including: [1993, c. 346, §1 (NEW).]

1. Offender tracking information. Offender-based tracking information, including any active status of offenders in the criminal justice system;

[ 1993, c. 346, §1 (NEW) .]

2. Criminal history information. Criminal history record information that includes information on the potential risk of individuals;

[ 1993, c. 346, §1 (NEW) .]

3. Crime data. Specific crime data for investigations and statistical analysis;

[ 1993, c. 346, §1 (NEW) .]

4. Warrant information. Warrant and wanted persons information;

[ 1993, c. 346, §1 (NEW) .]

4-A. Conditions of release information. Status and conditions of release of those persons on probation or parole or admitted to bail;

[ 1999, c. 451, §1 (NEW) .]

4-B. Protective order information. Information pertaining to conditions of protection, protected persons and the subjects of protection from abuse orders;

[ 1999, c. 451, §1 (NEW) .]

5. Stolen property information. Stolen property listings; and

[ 1993, c. 346, §1 (NEW) .]

6. Other information. Other information available through communications or networking with other states or federal criminal justice agencies, or both.

[ 1993, c. 346, §1 (NEW) .]

SECTION HISTORY

1993, c. 346, §1 (NEW). 1999, c. 451, §1 (AMD).



16 §632. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 346, §1 (NEW).]

1. Administration of criminal justice. "Administration of criminal justice" has the same meaning as defined in section 703, subsection 1.

[ 2013, c. 267, Pt. B, §10 (AMD) .]

2. Conviction data.

[ 2013, c. 267, Pt. B, §10 (RP) .]

2-A. Confidential criminal history record information. "Confidential criminal history record information" has the same meaning as defined in section 703, subsection 2.

[ 2013, c. 267, Pt. B, §10 (NEW) .]

3. Criminal history record information. "Criminal history record information" has the same meaning as defined in section 703, subsection 3.

[ 2013, c. 267, Pt. B, §10 (AMD) .]

4. Criminal justice agency. "Criminal justice agency" has the same meaning as defined in section 703, subsection 4.

[ 2013, c. 267, Pt. B, §10 (AMD) .]

5. Criminal record information system. "Criminal record information system" means a system including equipment, facilities, procedures and agreements for the collection, processing, preservation and dissemination of criminal record information including criminal history record information.

[ 1993, c. 346, §1 (NEW) .]

6. Disposition. "Disposition" has the same meaning as defined in section 703, subsection 5.

[ 2013, c. 267, Pt. B, §10 (AMD) .]

7. Executive order. "Executive order" has the same meaning as defined in section 703, subsection 7.

[ 2013, c. 267, Pt. B, §10 (AMD) .]

8. Nonconviction data.

[ 2013, c. 267, Pt. B, §10 (RP) .]

9. Offender. "Offender" means an individual, juvenile or adult, accused or convicted of a criminal offense under the laws of this State or federal law.

[ 1993, c. 346, §1 (NEW) .]

10. Offender-based tracking information. "Offender-based tracking information" means information collected during the administration of criminal justice by criminal justice agencies related to an identifiable person who has been determined to be an offender.

[ 1993, c. 346, §1 (NEW) .]

11. Person.

[ 2013, c. 267, Pt. B, §10 (RP) .]

11-A. Public criminal history record information. "Public criminal history record information" has the same meaning as defined in section 703, subsection 8.

[ 2013, c. 267, Pt. B, §10 (NEW) .]

12. State. "State" has the same meaning as defined in section 703, subsection 9.

[ 2013, c. 267, Pt. B, §10 (AMD) .]

13. Statute. "Statute" has the same meaning as defined in section 703, subsection 10.

[ 2013, c. 267, Pt. B, §10 (AMD) .]

SECTION HISTORY

1993, c. 346, §1 (NEW). 2013, c. 267, Pt. B, §10 (AMD).



16 §633. Policy board established; membership

There is established the Maine Criminal Justice Information System Policy Board, referred to in this subchapter as the "board." The board consists of 13 members that include the Attorney General, the Commissioner of Public Safety, the Commissioner of Corrections, the State Court Administrator, the Chief of the State Police, the Associate Commissioner for Adult Services within the Department of Corrections, the Chief Information Officer, a representative of the Maine Prosecutors Association appointed by the Attorney General, a representative of the Maine Chiefs of Police Association appointed by the Commissioner of Public Safety, a representative of the Maine Sheriff's Association appointed by the Commissioner of Public Safety, a representative of a federal criminal justice agency appointed by the Governor, a representative of a nongovernmental agency that provides services to victims of domestic violence appointed by the Governor and a public member who represents private users of criminal offender record information appointed by the Governor. [2005, c. 12, Pt. SS, §19 (AMD).]

SECTION HISTORY

1993, c. 346, §1 (NEW). 1999, c. 451, §2 (AMD). 2001, c. 388, §15 (AMD). 2005, c. 12, §SS19 (AMD).



16 §634. Term of membership

The Attorney General, the Commissioner of Public Safety, the Commissioner of Corrections, the State Court Administrator, the Chief of the State Police and the Chief Information Officer are members of the board during their terms of office and may appoint designees to serve in their place. The other members of the board serve terms of 3 years. Members of the board serve without compensation, except for reimbursement for actual expenses incurred in the performance of their duties. Any vacancy on the board must be filled in the same manner as the original appointment, but only for the unexpired term. [2005, c. 12, Pt. SS, §20 (AMD).]

SECTION HISTORY

1993, c. 346, §1 (NEW). 2005, c. 12, §SS20 (AMD).



16 §635. Duties

The board has the following duties. [1993, c. 346, §1 (NEW).]

1. Establish policies. The board shall establish policies and practices necessary to provide ready access to shared, uniform information on criminal offenders and crime data described in section 631.

[ 1999, c. 451, §3 (AMD) .]

2. Establish information standards. The board shall establish, maintain and promote minimum standards for accessing the Maine Criminal Justice Information System to ensure complete, accurate and up-to-date information is received by criminal justice agencies and authorized private users. These standards include:

A. Completeness and accuracy of information; [1993, c. 346, §1 (NEW).]

B. Limitations on access and dissemination of information; [1993, c. 346, §1 (NEW).]

C. System audits; [1993, c. 346, §1 (NEW).]

D. System security; [1993, c. 346, §1 (NEW).]

E. Individuals' rights to the review of records; [1993, c. 346, §1 (NEW).]

F. Hardware and software requirements; [1993, c. 346, §1 (NEW).]

G. Networking and communications; and [1993, c. 346, §1 (NEW).]

H. Personnel qualifications and training. [1993, c. 346, §1 (NEW).]

[ 1993, c. 346, §1 (NEW) .]

3. Recommendation of fees.

[ 1999, c. 451, §3 (RP) .]

4. Report. The board shall submit the following reports to the Legislature.

A. The board shall report to the joint standing committees of the Legislature having jurisdiction over criminal justice matters and judiciary matters no later than January 1st of each year concerning the status of the development, implementation and operation of the Maine Criminal Justice Information System. The report must contain information about the ability of the Judicial Department, the Department of Public Safety and the Department of Corrections to maintain, furnish and disseminate information described in section 631 in an automated manner. The report must also contain a project plan that delineates the date upon which each category of information described in section 631 will be available to criminal justice agencies and authorized private users in an automated fashion and, for those categories for which the information is already available in an automated fashion but for which enhancements are planned, the date upon which enhanced service will be available. [1999, c. 451, §3 (NEW).]

B. The board shall report to the joint standing committee of the Legislature having jurisdiction over judiciary matters no later than January 1st of each year concerning the methods devised to keep accurate, updated records of misdemeanor crimes of domestic violence to ensure enforcement of 18 United States Code, Section 922 (1996). [1999, c. 451, §3 (NEW).]

[ 1999, c. 451, §3 (AMD) .]

SECTION HISTORY

1993, c. 346, §1 (NEW). 1997, c. 194, §1 (AMD). 1999, c. 451, §3 (AMD).



16 §636. Administration

The Department of Public Safety shall provide general administrative oversight for the board's policies and responsibilities. The Department of Public Safety and other criminal justice agencies when appropriate may employ personnel necessary to carry out the purposes of the Maine Criminal Justice Information System, lease, rent or acquire adequate equipment and facilities, accept federal funds or grants that are available to carry out or implement its purpose and provide technical assistance and training to criminal justice agencies necessary to meet minimum standards for access. [1999, c. 451, §4 (AMD).]

SECTION HISTORY

1993, c. 346, §1 (NEW). 1999, c. 451, §4 (AMD).



16 §637. Meetings

The board may meet at such time or times as necessary to carry out its duties, but at least one time in each calendar quarter at a place and time as the board determines and at the call of the chair. The board shall elect annually a chair, vice-chair, secretary and a treasurer from among its members. [1993, c. 346, §1 (NEW).]

SECTION HISTORY

1993, c. 346, §1 (NEW).






Subchapter 10: PORTABLE ELECTRONIC DEVICE CONTENT INFORMATION

16 §641. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 402, §1 (NEW).]

1. Adverse result. "Adverse result" means:

A. Immediate danger of death or serious physical injury; [2013, c. 402, §1 (NEW).]

B. Flight from prosecution; [2013, c. 402, §1 (NEW).]

C. Destruction of or tampering with evidence; [2013, c. 402, §1 (NEW).]

D. Intimidation of a potential witness; [2013, c. 402, §1 (NEW).]

E. Potentially jeopardizing an investigation; [2013, c. 402, §1 (NEW).]

F. Undue delay of a trial; or [2013, c. 402, §1 (NEW).]

G. Other significantly detrimental consequence. [2013, c. 402, §1 (NEW).]

[ 2013, c. 402, §1 (NEW) .]

2. Content information. "Content information," when used with respect to any wire, oral or electronic communication, includes any information concerning the substance, purport or meaning of that communication.

[ 2013, c. 402, §1 (NEW) .]

3. Electronic communication service. "Electronic communication service" means a service that provides to users the ability to send or receive spoken or electronic communications.

[ 2013, c. 402, §1 (NEW) .]

4. Government entity. "Government entity" means a state or local government agency, including but not limited to a law enforcement entity or any other investigative entity, agency, department, division, bureau, board or commission or an individual acting or purporting to act for or on behalf of a state or local government agency.

[ 2013, c. 402, §1 (NEW) .]

5. Owner. "Owner" means the person or entity having the legal title, claim or right to a portable electronic device.

[ 2013, c. 402, §1 (NEW) .]

6. Portable electronic device. "Portable electronic device" means a portable device that enables access to, or use of, an electronic communication service or remote computing service.

[ 2013, c. 402, §1 (NEW) .]

7. Remote computing service. "Remote computing service" means computer storage or processing services provided by means of an electronic communication service.

[ 2013, c. 402, §1 (NEW) .]

8. User. "User" means a person or entity that uses a portable electronic device.

§641. Definitions (As enacted by PL 2013, c. 409, §1 is REALLOCATED TO TITLE 16, SECTION 647)

[ 2013, c. 402, §1 (NEW) .]

SECTION HISTORY

RR 2013, c. 1, §28 (RAL). 2013, c. 402, §1 (NEW). 2013, c. 409, §1 (NEW).



16 §642. Authority to obtain and disclose content information held by a provider of electronic communication service

1. Authority to obtain. A government entity may obtain portable electronic device content information directly from a provider of electronic communication service only in accordance with a valid warrant issued by a duly authorized justice, judge or justice of the peace using procedures established pursuant to Title 15, section 55 or as otherwise provided in this subchapter.

[ 2013, c. 519, §5 (AMD) .]

2. Authority to disclose. A provider of electronic communication service may disclose portable electronic device content information to a government entity only pursuant to a warrant issued by a duly authorized justice, judge or justice of the peace or as otherwise provided in this subchapter.

§642. Warrant needed for acquisition of location information (As enacted by PL 2013, c. 409, §1 is REALLOCATED TO TITLE 16, SECTION 648)

[ 2013, c. 519, §5 (AMD) .]

SECTION HISTORY

RR 2013, c. 1, §29 (RAL). 2013, c. 402, §1 (NEW). 2013, c. 409, §1 (NEW). 2013, c. 519, §5 (AMD).



16 §643. Notice

Notice must be given to the owner or user of a portable electronic device whose content information was obtained by a government entity. [2013, c. 402, §1 (NEW).]

1. Timing and content of notice. Unless the court determines under subsection 2 that no notice is required, the government entity shall provide notice to the owner or user that content information was obtained by the government entity from that owner's or user's portable electronic device within 3 days of obtaining the content information. The notice must be made by service or delivered by registered or first-class mail, e-mail or any other means reasonably calculated to be effective as specified by the court issuing the warrant. The notice must contain the following information:

A. The nature of the law enforcement inquiry, with reasonable specificity; [2013, c. 402, §1 (NEW).]

B. The content information of the owner or user that was supplied to or requested by the government entity and the date on which it was provided or requested; and [2013, c. 402, §1 (NEW).]

C. If content information was obtained from a provider of electronic communication service or other 3rd party, the identity of the provider of electronic communication service or the 3rd party from whom the information was obtained. [2013, c. 402, §1 (NEW).]

[ 2013, c. 402, §1 (NEW) .]

2. Notification not required. A government entity acting under section 642 may include in the application for a warrant a request for an order to waive the notification required under this section. The court may issue the order if the court determines that there is reason to believe that notification will have an adverse result.

[ 2013, c. 402, §1 (NEW) .]

3. Preclusion of notice to owner or user subject to warrant for content information. A government entity acting under section 642 may include in its application for a warrant a request for an order directing a provider of electronic communication service to which a warrant is directed not to notify any other person of the existence of the warrant. The court may issue the order if the court determines that there is reason to believe that notification of the existence of the warrant will have an adverse result.

§643. Notice (As enacted by PL 2013, c. 409, §1 is REALLOCATED TO TITLE 16, SECTION 649)

[ 2013, c. 402, §1 (NEW) .]

SECTION HISTORY

RR 2013, c. 1, §30 (RAL). 2013, c. 402, §1 (NEW). 2013, c. 409, §1 (NEW).



16 §644. Exceptions

1. Consent of owner or user. When disclosure of portable electronic device content information is not prohibited by federal law, a government entity may obtain the information without a warrant with the informed, affirmative consent of the owner or user of the portable electronic device concerned, except when the device is known or believed by the owner or user to be in the possession of a 3rd party known to the owner or user.

[ 2013, c. 402, §1 (NEW) .]

2. Consent of owner or user not required if content information public. Notwithstanding subsection 1, a government entity may obtain content information without a warrant if the content information is otherwise disclosed by anyone in a publicly accessible domain, including, but not limited to, on the Internet.

[ 2013, c. 402, §1 (NEW) .]

3. Emergency. When a government entity cannot, with due diligence, obtain a warrant in time to address an emergency that involves or is believed to involve an imminent threat to life or safety, a government entity may obtain the content information from a portable electronic device without a warrant, and a provider of electronic communication service may disclose such information to the requesting government entity without a warrant.

§644. Exceptions to warrant requirement (As enacted by PL 2013, c. 409, § 1 is REALLOCATED TO TITLE 16, SECTION 650)

[ 2013, c. 402, §1 (NEW) .]

SECTION HISTORY

RR 2013, c. 1, §31 (RAL). 2013, c. 402, §1 (NEW). 2013, c. 409, §1 (NEW).



16 §645. Use of content information obtained in violation of this subchapter not admissible

Except as proof of a violation of this subchapter, evidence obtained in violation of this subchapter is not admissible in a criminal, civil, administrative or other proceeding. [2013, c. 402, §1 (NEW).]

§645. Conditions of use of location information (As enacted by PL 2013, c. 409, §1 is REALLOCATED TO TITLE 16, SECTION 650-A)

SECTION HISTORY

RR 2013, c. 1, §32 (RAL). 2013, c. 402, §1 (NEW). 2013, c. 409, §1 (NEW).



16 §646. Violations; injunctive relief

A person damaged as a result of a violation of this subchapter has a cause of action in court against a government entity that fails to comply with the provisions of this subchapter, and the court may award injunctive relief. [2013, c. 402, §1 (NEW).]

§646. Action against a corporation (As enacted by PL 2013, c. 409, §1 is REALLOCATED TO TITLE 16, SECTION 650-B)

SECTION HISTORY

RR 2013, c. 1, §33 (RAL). 2013, c. 402, §1 (NEW). 2013, c. 409, §1 (NEW).






Subchapter 11: ELECTRONIC DEVICE LOCATION INFORMATION

16 §647. Definitions (REALLOCATED FROM TITLE 16, SECTION 641)

(REALLOCATED FROM TITLE 16, SECTION 641)

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [RR 2013, c. 1, §28 (RAL).]

1. Adverse result. "Adverse result" means:

A. Immediate danger of death or serious physical injury; [RR 2013, c. 1, §28 (RAL).]

B. Flight from prosecution; [RR 2013, c. 1, §28 (RAL).]

C. Destruction of or tampering with evidence; [RR 2013, c. 1, §28 (RAL).]

D. Intimidation of a potential witness; [RR 2013, c. 1, §28 (RAL).]

E. Substantially jeopardizes an investigation; or [RR 2013, c. 1, §28 (RAL).]

F. Undue delay of a trial. [RR 2013, c. 1, §28 (RAL).]

[ RR 2013, c. 1, §28 (RAL) .]

2. Electronic communication service. "Electronic communication service" means a service that provides to users the ability to send or receive wire or electronic communications.

[ RR 2013, c. 1, §28 (RAL) .]

3. Electronic device. "Electronic device" means a device that enables access to, or use of, an electronic communication service, remote computing service or location information service.

[ RR 2013, c. 1, §28 (RAL) .]

4. Government entity. "Government entity" means a state or local agency, including but not limited to a law enforcement entity or any other investigative entity, agency, department, division, bureau, board or commission or an individual acting or purporting to act for or on behalf of a state or local agency.

[ RR 2013, c. 1, §28 (RAL) .]

5. Location information. "Location information" means information concerning the location of an electronic device, including both the current location and any prior location of the device, that, in whole or in part, is generated, derived from or obtained by the operation of an electronic device.

[ RR 2013, c. 1, §28 (RAL) .]

6. Location information service. "Location information service" means a global positioning service or other mapping, locational or directional information service.

[ RR 2013, c. 1, §28 (RAL) .]

7. Owner. "Owner" means the person or entity having the legal title, claim or right to an electronic device.

[ RR 2013, c. 1, §28 (RAL) .]

8. Remote computing service. "Remote computing service" means computer storage or processing services provided by means of an electronic communication service.

[ RR 2013, c. 1, §28 (RAL) .]

9. User. "User" means a person or entity that uses an electronic device.

[ RR 2013, c. 1, §28 (RAL) .]

SECTION HISTORY

RR 2013, c. 1, §28 (RAL).



16 §648. Warrant needed for acquisition of location information (REALLOCATED FROM TITLE 16, SECTION 642)

(REALLOCATED FROM TITLE 16, SECTION 642)

Except as provided in this subchapter, a government entity may not obtain location information without a valid warrant issued by a duly authorized justice, judge or justice of the peace using procedures established pursuant to Title 15, section 55. [2013, c. 519, §6 (AMD).]

A justice, judge or justice of the peace may issue a warrant for the location information of an electronic device pursuant to this section for a period of time necessary to achieve the objective of the authorization, but in any case the warrant is not valid for more than 10 days after the issuance. A justice, judge or justice of the peace may grant an extension of a warrant upon a finding of continuing probable cause and a finding that the extension is necessary to achieve the objective of the authorization. An extension may not exceed 30 days. [2013, c. 519, §6 (AMD).]

SECTION HISTORY

RR 2013, c. 1, §29 (RAL). 2013, c. 519, §6 (AMD).



16 §649. Notice (REALLOCATED FROM TITLE 16, SECTION 643)

(REALLOCATED FROM TITLE 16, SECTION 643)

Notice must be given to the owner or user of an electronic device whose location information was obtained by a government entity. The government entity's notification obligation applies only if the government entity is able to identify the owner or user. [RR 2013, c. 1, §30 (RAL).]

1. Timing and content of notice. Unless the court determines under subsection 2 that no notice is required, the government entity shall provide notice to the owner or user that location information was obtained by the government entity from that owner's or user's electronic device within 3 days of obtaining the location information. The notice must be made by service or delivered by registered or first-class mail, e-mail or any other means reasonably calculated to be effective as specified by the court issuing the warrant. The notice must contain the following information:

A. The nature of the law enforcement inquiry, with reasonable specificity; [RR 2013, c. 1, §30 (RAL).]

B. The location information of the owner or user that was supplied to or requested by the government entity and the date on which it was provided or requested; and [RR 2013, c. 1, §30 (RAL).]

C. If location information was obtained from a provider of electronic communication service or location information service or other 3rd party, the identity of the provider of electronic communication service or location information service or the 3rd party from whom the information was obtained. [RR 2013, c. 1, §30 (RAL).]

[ RR 2013, c. 1, §30 (RAL) .]

2. Notification not required. A government entity acting under section 648 may include in the application for a warrant a request for an order to waive the notification required under this section. The court may issue the order if the court determines that there is reason to believe that notification will have an adverse result.

[ 2013, c. 588, Pt. A, §21 (AMD) .]

3. Preclusion of notice to owner or user subject to warrant for location information. A government entity acting under section 648 may include in its application for a warrant a request for an order directing a provider of electronic communication service or location information service to which a warrant is directed not to notify any other person of the existence of the warrant. The court may issue the order if the court determines that there is reason to believe that notification of the existence of the warrant will have an adverse result.

[ 2013, c. 588, Pt. A, §21 (AMD) .]

SECTION HISTORY

RR 2013, c. 1, §30 (RAL). 2013, c. 588, Pt. A, §21 (AMD).



16 §650. Exceptions to warrant requirement (REALLOCATED FROM TITLE 16, SECTION 644)

(REALLOCATED FROM TITLE 16, SECTION 644)

When disclosure of location information is not prohibited by federal law, a government entity may obtain the location information without a warrant: [RR 2013, c. 1, §31 (RAL).]

1. Emergency services. To respond to the user's call for emergency services;

[ RR 2013, c. 1, §31 (RAL) .]

2. Consent of owner or user. With the informed, affirmative consent of the owner or user of the electronic device concerned, except when the device is known or believed by the owner or user to be in the possession of a 3rd party known to the owner or user;

[ RR 2013, c. 1, §31 (RAL) .]

3. Consent of family member. With the informed, affirmative consent of the legal guardian or next of kin of the owner or user, if the owner or user is believed to be deceased or reported missing and unable to be contacted; or

[ RR 2013, c. 1, §31 (RAL) .]

4. Immediate danger of death or serious injury. If the government entity reasonably believes that an emergency involving immediate danger of death or serious physical injury to a person requires the disclosure, without delay, of location information concerning a specific person and that a warrant cannot be obtained in time to prevent the identified danger, and the possessor of the location information, in good faith, believes that an emergency involving danger of death or serious physical injury to a person requires the disclosure without delay.

Within a reasonable period of time after seeking disclosure pursuant to this subsection, the government entity seeking the location information shall file with the appropriate court a written statement setting forth the facts giving rise to the emergency and the facts as to why the person whose location information was sought is believed to be important in addressing the emergency.

[ RR 2013, c. 1, §31 (RAL) .]

SECTION HISTORY

RR 2013, c. 1, §31 (RAL).



16 §650-A. Conditions of use of location information (REALLOCATED FROM TITLE 16, SECTION 645)

(REALLOCATED FROM TITLE 16, SECTION 645)

1. Conditions of use of location information in proceeding. Location information obtained pursuant to this subchapter or evidence derived from that information may be received in evidence or otherwise disclosed in a trial, hearing or other proceeding only if each party, not less than 10 days before the trial, hearing or proceeding, has been furnished with a copy of the warrant and accompanying application under which the information was obtained.

[ RR 2013, c. 1, §32 (RAL) .]

2. Ten-day requirement; exception. The 10-day requirement under subsection 1 may be waived if a judge makes a finding that it was not possible to provide a party with the warrant and accompanying application 10 days prior to a trial, hearing or proceeding and that the party will not be prejudiced by the delay in receiving the information.

[ RR 2013, c. 1, §32 (RAL) .]

SECTION HISTORY

RR 2013, c. 1, §32 (RAL).



16 §650-B. Action against a corporation (REALLOCATED FROM TITLE 16, SECTION 646)

(REALLOCATED FROM TITLE 16, SECTION 646)

This subchapter may not be construed to create a cause of action against a corporation or its officers, employees or agents for providing location information. [RR 2013, c. 1, §33 (RAL).]

SECTION HISTORY

RR 2013, c. 1, §33 (RAL).









Chapter 5: SPECIAL PROCEEDINGS

16 §651. Rules of evidence

The rules of evidence in special proceedings of a civil nature, such as before referees, auditors and county commissioners, are the same as provided for civil actions. The rules of evidence in courts of probate are as provided in Title 18-A, section 1-107. [1979, c. 540, §24-B (AMD).]

SECTION HISTORY

1979, c. 540, §§24-B (AMD).






Chapter 7: CRIMINAL HISTORY RECORD INFORMATION ACT

16 §701. Short title

This chapter may be known and cited as "the Criminal History Record Information Act." [2013, c. 267, Pt. A, §2 (NEW).]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW).



16 §702. Scope; application

This chapter governs the dissemination of criminal history record information by a Maine criminal justice agency. This chapter establishes 2 distinct categories of criminal history record information and provides for the dissemination of each: [2013, c. 267, Pt. A, §2 (NEW).]

1. Public criminal history record information. Public criminal history record information, the dissemination of which is governed by section 704; and

[ 2013, c. 267, Pt. A, §2 (NEW) .]

2. Confidential criminal history record information. Confidential criminal history record information, the dissemination of which is governed by section 705.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW).



16 §703. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 267, Pt. A, §2 (NEW).]

1. Administration of criminal justice. "Administration of criminal justice" means activities relating to the apprehension or summonsing, detention, pretrial release, post-trial release, prosecution, adjudication, sentencing, correctional custody and supervision or rehabilitation of accused persons or convicted criminal offenders. "Administration of criminal justice" includes the collection, storage and dissemination of criminal history record information.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

2. Confidential criminal history record information. "Confidential criminal history record information" means criminal history record information of the following types:

A. Unless the person remains a fugitive from justice, summons and arrest information without disposition if an interval of more than one year has elapsed since the date the person was summonsed or arrested and no active prosecution of a criminal charge stemming from the summons or arrest is pending; [2013, c. 267, Pt. A, §2 (NEW).]

B. Information disclosing that the responsible law enforcement agency or officer has elected not to refer a matter to a prosecutor; [2013, c. 267, Pt. A, §2 (NEW).]

C. Information disclosing that the responsible prosecutorial office or prosecutor has elected not to initiate or approve criminal proceedings; [2013, c. 267, Pt. A, §2 (NEW).]

D. Information disclosing that a grand jury has determined that there is insufficient evidence to warrant the return of a formal charge; [2013, c. 267, Pt. A, §2 (NEW).]

E. Information disclosing that a criminal proceeding has been postponed for a period of more than one year or dismissed because the person charged is found by the court to be mentally incompetent to stand trial or to be sentenced; [2013, c. 507, §1 (AMD).]

F. Information disclosing that a criminal charge has been filed, if more than one year has elapsed since the date of the filing; [2013, c. 507, §2 (AMD).]

G. Information disclosing that a criminal charge has been dismissed by a court with prejudice or dismissed with finality by a prosecutor other than as part of a plea agreement; [2013, c. 267, Pt. A, §2 (NEW).]

H. Information disclosing that a person has been acquitted of a criminal charge. A verdict or accepted plea of not criminally responsible by reason of insanity, or its equivalent, is not an acquittal of the criminal charge; [2013, c. 267, Pt. A, §2 (NEW).]

I. Information disclosing that a criminal proceeding has terminated in a mistrial with prejudice; [2013, c. 267, Pt. A, §2 (NEW).]

J. Information disclosing that a criminal proceeding has terminated based on lack of subject matter jurisdiction; [2013, c. 267, Pt. A, §2 (NEW).]

K. Information disclosing that a criminal proceeding has been terminated because the court lacked jurisdiction over the defendant; and [2013, c. 267, Pt. A, §2 (NEW).]

L. Information disclosing that a person has been granted a full and free pardon or amnesty. [2013, c. 267, Pt. A, §2 (NEW).]

[ 2013, c. 507, §§1, 2 (AMD) .]

3. Criminal history record information. "Criminal history record information" means information of record collected by a criminal justice agency or at the direction of a criminal justice agency or kept in the custody of a criminal justice agency that connects a specific, identifiable person, including a juvenile treated by statute as an adult for criminal prosecution purposes, with formal involvement in the criminal justice system either as an accused or as a convicted criminal offender. "Criminal history record information" includes, but is not limited to, identifiable descriptions or notations of: summonses and arrests; detention; bail; formal criminal charges such as complaints, informations and indictments; any disposition stemming from such charges; post-plea or post-adjudication sentencing; involuntary commitment; execution of and completion of any sentencing alternatives imposed; release and discharge from involuntary commitment; any related pretrial and post-trial appeals, collateral attacks and petitions; and petitions for and warrants of pardons, commutations, reprieves and amnesties. "Criminal history record information" does not include: identification information such as fingerprints, palmprints, footprints or photographic records to the extent that the information does not indicate formal involvement of the specific individual in the criminal justice system; information of record of civil proceedings, including traffic infractions and other civil violations; intelligence and investigative record information as defined in section 803; or information of record of juvenile crime proceedings or their equivalent. Specific information regarding a juvenile crime proceeding is not criminal history record information notwithstanding that a juvenile has been bound over and treated as an adult or that by statute specific information regarding a juvenile crime proceeding is usable in a subsequent adult criminal proceeding. "Formal involvement in the criminal justice system either as an accused or as a convicted criminal offender" means being within the jurisdiction of the criminal justice system commencing with arrest, summons or initiation of formal criminal charges and concluding with the completion of every sentencing alternative imposed as punishment or final discharge from an involuntary commitment based upon a finding of not criminally responsible by reason of insanity or its equivalent.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

4. Criminal justice agency. "Criminal justice agency" means a federal, state or State of Maine government agency or any subunit of a government agency at any governmental level that performs the administration of criminal justice pursuant to a statute or executive order. "Criminal justice agency" includes federal courts, Maine courts, courts in any other state, the Department of the Attorney General, district attorneys' offices and the equivalent departments or offices in any federal or state jurisdiction. "Criminal justice agency" also includes any equivalent agency at any level of Canadian government and the government of any federally recognized Indian tribe.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

5. Disposition. "Disposition" means information of record disclosing that a criminal proceeding has been concluded, although not necessarily finalized, and the specific nature of the concluding event. "Disposition" includes, but is not limited to: an acquittal; a dismissal, with or without prejudice; the filing of a charge by agreement of the parties or by a court; the determination that a defendant is currently a fugitive from justice; a conviction, including the acceptance by a court of a plea of guilty or nolo contendere; a deferred disposition; a proceeding indefinitely continued or dismissed due to a defendant's incompetence; a finding of not criminally responsible by reason of insanity or its equivalent; a mistrial, with or without prejudice; a new trial ordered; an arrest of judgment; a sentence imposition; a resentencing ordered; an execution of and completion of any sentence alternatives imposed, including but not limited to fines, restitution, correctional custody and supervision, and administrative release; a release or discharge from a commitment based upon a finding of not criminally responsible by reason of insanity or its equivalent; the death of the defendant; any related pretrial and post-trial appeals, collateral attacks and petitions; a pardon, commutation, reprieve or amnesty; and extradition. "Disposition" also includes information of record disclosing that the responsible law enforcement agency or officer has elected not to refer a matter to a prosecutor, that the responsible prosecutorial office or prosecutor has elected not to initiate or approve criminal proceedings or that a grand jury has determined that there is insufficient evidence to warrant the return of a formal charge.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

6. Dissemination. "Dissemination" means the transmission of information by any means, including but not limited to orally, in writing or electronically, by or to anyone outside the criminal justice agency that maintains the information.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

7. Executive order. "Executive order" means an order of the President of the United States or the chief executive of a state that has the force of law and that is published in a manner permitting regular public access.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

8. Public criminal history record information. "Public criminal history record information" means criminal history record information that is not confidential criminal history record information, including information recorded pursuant to section 706.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

9. State. "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam and American Samoa. "State" also includes the federal government of Canada and any provincial government of Canada and the government of any federally recognized Indian tribe.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

10. Statute. "Statute" means an Act of Congress or an act of a state legislature or a provision of the Constitution of the United States or the constitution of a state.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW). 2013, c. 507, §§1, 2 (AMD).



16 §704. Dissemination of public criminal history record information

1. Generally. Public criminal history record information is public for purposes of Title 1, chapter 13. Public criminal history record information may be disseminated by a Maine criminal justice agency to any person or public or private entity for any purpose. Public criminal history record information is public whether it relates to a crime for which a person is currently within the jurisdiction of the criminal justice system or it relates to a crime for which a person is no longer within that jurisdiction. There is no time limitation on dissemination of public criminal history record information.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

2. Required inquiry to State Bureau of Identification. A Maine criminal justice agency, other than a court, shall query the Department of Public Safety, State Bureau of Identification before disseminating any public criminal history record information for a noncriminal justice purpose to ensure that the most up-to-date disposition information is being used. "Noncriminal justice purpose" means a purpose other than for the administration of criminal justice or criminal justice agency employment.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW).



16 §705. Dissemination of confidential criminal history record information

1. Generally. A Maine criminal justice agency, whether directly or through any intermediary, may disseminate confidential criminal history record information only to:

A. Other criminal justice agencies for the purpose of the administration of criminal justice and criminal justice agency employment; [2013, c. 267, Pt. A, §2 (NEW).]

B. Any person for any purpose when expressly authorized by a statute, executive order, court rule, court decision or court order containing language specifically referring to confidential criminal history record information or one or more of the types of confidential criminal history record information; [2013, c. 267, Pt. A, §2 (NEW).]

C. Any person with a specific agreement with a criminal justice agency to provide services required for the administration of criminal justice or to conduct investigations determining the employment suitability of prospective law enforcement officers. The agreement must specifically authorize access to data, limit the use of the data to purposes for which given, ensure security and confidentiality of the data consistent with this chapter and provide sanctions for any violations; [2013, c. 267, Pt. A, §2 (NEW).]

D. Any person for the express purpose of research, evaluation or statistical purposes or under an agreement with the criminal justice agency. The agreement must specifically authorize access to confidential criminal history record information, limit the use of the information to research, evaluation or statistical purposes, ensure the confidentiality and security of the information consistent with this chapter and provide sanctions for any violations; [2013, c. 267, Pt. A, §2 (NEW).]

E. Any person who makes a specific inquiry to the criminal justice agency as to whether a named individual was summonsed, arrested or detained or had formal criminal charges initiated on a specific date; [2013, c. 267, Pt. A, §2 (NEW).]

F. The public for the purpose of announcing the fact of a specific disposition that is confidential criminal history record information, other than that described in section 703, subsection 2, paragraph A, within 30 days of the date of occurrence of that disposition or at any point in time if the person to whom the disposition relates specifically authorizes that it be made public; and [2013, c. 267, Pt. A, §2 (NEW).]

G. A public entity for purposes of international travel, such as issuing visas and granting of citizenship. [2013, c. 267, Pt. A, §2 (NEW).]

[ 2013, c. 267, Pt. A, §2 (NEW) .]

2. Confirming existence or nonexistence of information. A Maine criminal justice agency may not confirm the existence or nonexistence of confidential criminal history record information to any person or public or private entity that would not be eligible to receive the information itself.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

3. Required inquiry to State Bureau of Identification. A Maine criminal justice agency, other than a court, shall query the Department of Public Safety, State Bureau of Identification before disseminating any confidential criminal history record information for a noncriminal justice purpose to ensure that the most up-to-date disposition information is being used. "Noncriminal justice purpose" means a purpose other than for the administration of criminal justice or criminal justice agency employment.

[ 2013, c. 507, §3 (AMD) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW). 2013, c. 507, §3 (AMD).



16 §706. Public information about persons detained following arrest

1. Requirement of record. A Maine criminal justice agency that maintains a holding facility, as defined in Title 34-A, section 1001, subsection 9, or other facility for pretrial detention shall record the following information concerning each person delivered to it for pretrial detention for any period of time:

A. The identity of the arrested person, including the person's name, year of birth, residence and occupation, if any; [2013, c. 267, Pt. A, §2 (NEW).]

B. The statutory or customary description of the crime or crimes for which the person was arrested including the date and geographic location where the crime is alleged to have occurred; [2013, c. 267, Pt. A, §2 (NEW).]

C. The date, time and place of the arrest; and [2013, c. 267, Pt. A, §2 (NEW).]

D. The circumstances of the arrest including, when applicable, the physical force used in making the arrest, the resistance made to the arrest, what weapons were involved, the arrested person's refusal to submit and the pursuit by the arresting officers. [2013, c. 267, Pt. A, §2 (NEW).]

[ 2013, c. 267, Pt. A, §2 (NEW) .]

2. Time and method of recording. A Maine criminal justice agency shall record the information under subsection 1 immediately upon delivery of an arrested person to the criminal justice agency for detention. The criminal justice agency shall record and maintain the information in chronological order and keep the information in a suitable, permanent record. The information required by this section may be combined by a sheriff with the record required by Title 30-A, section 1505.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

3. Information public. The information required to be recorded and maintained by this section is public criminal history record information.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW).



16 §707. Unlawful dissemination of confidential criminal history record information

1. Offense. A person is guilty of unlawful dissemination of confidential criminal history record information if the person intentionally disseminates confidential criminal history record information knowing it to be in violation of any of the provisions of this chapter or if the person intentionally disseminates criminal history record information relating to a criminal conviction in violation of Title 15, section 2255 knowing it to be in violation.

[ 2015, c. 354, §2 (AMD) .]

2. Classification. Unlawful dissemination of confidential criminal history record information is a Class E crime.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW). 2015, c. 354, §2 (AMD).



16 §708. Inapplicability of this chapter to criminal history record information contained in certain records

This chapter does not apply to criminal history record information contained in: [2013, c. 267, Pt. A, §2 (NEW).]

1. Posters, announcements, lists. Posters, announcements or lists used for identifying or apprehending fugitives from justice or wanted persons;

[ 2013, c. 267, Pt. A, §2 (NEW) .]

2. Records of entry. Records of entry, such as calls for service, formerly known as "police blotters," that are maintained by criminal justice agencies, that are compiled and organized chronologically and that are required by law or long-standing custom to be made public;

[ 2013, c. 267, Pt. A, §2 (NEW) .]

3. Records of public judicial proceedings. Records of public judicial proceedings:

A. Retained at or by the District Court, Superior Court or Supreme Judicial Court. Public access to and dissemination of such records for inspection and copying are as provided by rule or administrative order of the Supreme Judicial Court; and [2013, c. 267, Pt. A, §2 (NEW).]

B. From federal courts and courts of other states; [2013, c. 267, Pt. A, §2 (NEW).]

[ 2013, c. 267, Pt. A, §2 (NEW) .]

4. Published opinions. Published court or administrative opinions not impounded or otherwise declared confidential;

[ 2013, c. 267, Pt. A, §2 (NEW) .]

5. Records of public proceedings. Records of public administrative or legislative proceedings;

[ 2013, c. 267, Pt. A, §2 (NEW) .]

6. Records of traffic crimes. Records of traffic crimes maintained by the Secretary of State or by a state department of transportation or motor vehicles or the equivalent thereof for the purposes of regulating the issuance, suspension, revocation or renewal of a driver's, pilot's or other operator's license; and

[ 2013, c. 267, Pt. A, §2 (NEW) .]

7. Pardons, commutations, reprieves and amnesties. Petitions for and warrants of pardons, commutations, reprieves and amnesties.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW).



16 §709. Right to access and review

1. Inspection. If a Maine criminal justice agency maintains criminal history record information about a person, the person or the person's attorney may inspect the criminal history record information. A criminal justice agency may prescribe reasonable hours and locations at which the right may be exercised and any additional restrictions, including satisfactory verification of identity by fingerprint comparison, as are reasonably necessary to ensure the security and confidentiality of the criminal history record information and to verify the identity of the person seeking to inspect that information. The criminal justice agency shall supply the person or the person's attorney with a copy of the criminal history record information pertaining to the person on request and payment of a reasonable fee.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

2. Review. A person or the person's attorney may request amendment or correction of criminal history record information concerning the person by addressing, either in person or in writing, the request to the criminal justice agency in which the information is maintained. The request must indicate the particular record involved, the nature of the amendment or correction sought and the justification for the amendment or correction.

On receipt of a request, the criminal justice agency shall take necessary steps to determine whether the questioned criminal history record information is accurate and complete. If investigation reveals that the questioned criminal history record information is inaccurate or incomplete, the criminal justice agency shall immediately correct the error or deficiency.

Not later than 15 days, excluding Saturdays, Sundays and legal public holidays, after the receipt of a request, the criminal justice agency shall notify the requesting person in writing either that the criminal justice agency has corrected the error or deficiency or that it refuses to make the requested amendment or correction. The notice of refusal must include the reasons for the refusal, the procedure established by the criminal justice agency for requesting a review by the head of the criminal justice agency of that refusal and the name and business address of that official.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

3. Administrative appeal. If there is a request for review, the head of the criminal justice agency shall, not later than 30 days from the date of the request, excluding Saturdays, Sundays and legal public holidays, complete the review and either make the requested amendment or correction or refuse to do so. If the head of the criminal justice agency refuses to make the requested amendment or correction, the head of the criminal justice agency shall permit the requesting person to file with the criminal justice agency a concise statement setting forth the reasons for the disagreement with the refusal. The head of the criminal justice agency shall also notify the person of the provisions for judicial review of the reviewing official's determination under subsection 4.

Disputed criminal history record information disseminated by the criminal justice agency with which the requesting person has filed a statement of disagreement must clearly reflect notice of the dispute after the filing of such a statement. A copy of the statement must be included, along with, if the criminal justice agency determines it appropriate, a copy of a concise statement of the criminal justice agency's reasons for not making the amendment or correction requested.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

4. Judicial review. If an administrative appeal brought pursuant to subsection 3 is denied by the head of the criminal justice agency, that decision is final agency action subject to appeal to the Superior Court in accordance with Title 5, chapter 375, subchapter 7 and the Maine Rules of Civil Procedure, Rule 80C.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

5. Notification. When a criminal justice agency has amended or corrected a person's criminal history record information in response to a written request as provided in subsection 2 or a court order, the criminal justice agency shall, within 30 days thereof, advise all prior recipients who have received that information within the year prior to the amendment or correction that the amendment or correction has been made. The criminal justice agency shall also notify the person who is the subject of the amended or corrected criminal history record information of compliance with this subsection and the prior recipients notified.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

6. Right of access and review of court records. This section does not apply to the right of access and review by a person or the person's attorney of criminal history record information about that person retained at or by the District Court, Superior Court or Supreme Judicial Court. Access and review of court records retained by the District Court, Superior Court or Supreme Judicial Court are as provided by rule or administrative order of the Supreme Judicial Court.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW).



16 §710. Application to prior Maine criminal history record information

The provisions of this chapter apply to criminal history record information in existence before July 29, 1976, including that which has been previously expunged under any other provision of Maine law, as well as to criminal history record information in existence on July 29, 1976 and thereafter. [2013, c. 267, Pt. A, §2 (NEW).]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW).






Chapter 9: INTELLIGENCE AND INVESTIGATIVE RECORD INFORMATION ACT

16 §801. Short title

This chapter may be known and cited as "the Intelligence and Investigative Record Information Act." [2013, c. 267, Pt. A, §3 (NEW).]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW).



16 §802. Application

This chapter applies to a record that is or contains intelligence and investigative record information and that is collected by or prepared at the direction of or kept in the custody of any Maine criminal justice agency. [2013, c. 267, Pt. A, §3 (NEW).]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW).



16 §803. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 267, Pt. A, §3 (NEW).]

1. Administration of civil justice. "Administration of civil justice" means activities relating to the anticipation, prevention, detection, monitoring or investigation of known, suspected or possible civil violations and prospective and pending civil actions. It includes the collection, storage and dissemination of intelligence and investigative record information relating to the administration of civil justice. "Administration of civil justice" does not include known, suspected or possible traffic infractions.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

2. Administration of criminal justice. "Administration of criminal justice" means activities relating to the anticipation, prevention, detection, monitoring or investigation of known, suspected or possible crimes. It includes the collection, storage and dissemination of intelligence and investigative record information relating to the administration of criminal justice.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

3. Administration of juvenile justice. "Administration of juvenile justice" means activities relating to the anticipation, prevention, detection, monitoring or investigation of known, suspected or possible juvenile crimes. "Administration of juvenile justice" includes the collection, storage and dissemination of intelligence and investigative information relating to the administration of juvenile justice.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

4. Criminal justice agency. "Criminal justice agency" means a federal, state or State of Maine government agency or any subunit of a government agency at any governmental level that performs the administration of criminal justice pursuant to a statute or executive order. "Criminal justice agency" includes the Department of the Attorney General, district attorneys' offices and the equivalent departments or offices in any federal or state jurisdiction. "Criminal justice agency" also includes any equivalent agency at any level of Canadian government and the government of any federally recognized Indian tribe.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

5. Dissemination. "Dissemination" means the transmission of information by any means, including but not limited to orally, in writing or electronically, by or to anyone outside the criminal justice agency that maintains the information.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

6. Executive order. "Executive order" means an order of the President of the United States or the chief executive of a state that has the force of law and that is published in a manner permitting regular public access.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

7. Intelligence and investigative record information. "Intelligence and investigative record information" means information of record collected by or prepared by or at the direction of a criminal justice agency or kept in the custody of a criminal justice agency while performing the administration of criminal justice or, exclusively for the Department of the Attorney General and district attorneys' offices, the administration of civil justice. "Intelligence and investigative record information" includes information of record concerning investigative techniques and procedures and security plans and procedures prepared or collected by a criminal justice agency or other agency. "Intelligence and investigative record information" does not include criminal history record information as defined in section 703, subsection 3 and does not include information of record collected or kept while performing the administration of juvenile justice.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

8. State. "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam and American Samoa. "State" also includes the federal government of Canada and any provincial government of Canada and the government of any federally recognized Indian tribe.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

9. Statute. "Statute" means an Act of Congress or an act of a state legislature or a provision of the Constitution of the United States or the constitution of a state.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW).



16 §804. Limitation on dissemination of intelligence and investigative record information

Except as provided in sections 805 and 806, a record that is or contains intelligence and investigative record information is confidential and may not be disseminated by a Maine criminal justice agency to any person or public or private entity if there is a reasonable possibility that public release or inspection of the record would: [2013, c. 507, §4 (AMD).]

1. Interfere with criminal law enforcement proceedings. Interfere with law enforcement proceedings relating to crimes;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

2. Result in dissemination of prejudicial information. Result in public dissemination of prejudicial information concerning an accused person or concerning the prosecution's evidence that will interfere with the ability of a court to impanel an impartial jury;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

3. Constitute an invasion of privacy. Constitute an unwarranted invasion of personal privacy;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

4. Disclose confidential source. Disclose the identity of a confidential source;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

5. Disclose confidential information. Disclose confidential information furnished only by a confidential source;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

6. Disclose trade secrets or other confidential commercial or financial information. Disclose trade secrets or other confidential commercial or financial information designated as such by the owner or source of the information, by the Department of the Attorney General or by a district attorney's office;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

7. Disclose investigative techniques or security plans. Disclose investigative techniques and procedures or security plans and procedures not known by the general public;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

8. Endanger law enforcement or others. Endanger the life or physical safety of any individual, including law enforcement personnel;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

9. Disclose statutorily designated confidential information. Disclose information designated confidential by statute;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

10. Interfere with civil proceedings. Interfere with proceedings relating to civil violations, civil enforcement proceedings and other civil proceedings conducted by the Department of the Attorney General or by a district attorney's office;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

11. Disclose arbitration or mediation information. Disclose conduct of or statements made or documents submitted by any person in the course of any mediation or arbitration conducted under the auspices of the Department of the Attorney General; or

[ 2013, c. 267, Pt. A, §3 (NEW) .]

12. Identify source of consumer or antitrust complaints. Identify the source of a complaint made to the Department of the Attorney General regarding a violation of consumer or antitrust laws.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW). 2013, c. 507, §4 (AMD).



16 §805. Exceptions

This chapter does not preclude dissemination of intelligence and investigative record information that is confidential under section 804 by a Maine criminal justice agency to: [2013, c. 267, Pt. A, §3 (NEW).]

1. Another criminal justice agency. Another criminal justice agency;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

2. A person or entity for purposes of intelligence gathering or ongoing investigation. A person or public or private entity as part of the criminal justice agency's administration of criminal justice or the administration of civil justice by the Department of the Attorney General or a district attorney's office;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

3. An accused person or that person's agent or attorney. A person accused of a crime or that person's agent or attorney for trial and sentencing purposes if authorized by:

A. The responsible prosecutorial office or prosecutor; or [2013, c. 267, Pt. A, §3 (NEW).]

B. A court rule, court order or court decision of this State or of the United States. [2013, c. 507, §5 (AMD).]

As used in this subsection, "agent" means a licensed professional investigator, an expert witness or a parent, foster parent or guardian if the accused person has not attained 18 years of age;

[ 2013, c. 507, §5 (AMD) .]

4. Court. A federal court, the District Court, Superior Court or Supreme Judicial Court or an equivalent court in another state;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

5. An authorized person or entity. A person or public or private entity expressly authorized to receive the intelligence and investigative record information by statute, executive order, court rule, court decision or court order. "Express authorization" means language in the statute, executive order, court rule, court decision or court order that specifically speaks of intelligence and investigative record information or specifically refers to a type of intelligence or investigative record; or

[ 2013, c. 267, Pt. A, §3 (NEW) .]

6. Secretary of State. The Secretary of State for use in the determination and issuance of a driver's license suspension.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW). 2013, c. 507, §5 (AMD).



16 §806. Exceptions subject to reasonable limitations

Subject to reasonable limitations imposed by a Maine criminal justice agency to protect against the harms described in section 804, this chapter does not preclude dissemination of intelligence and investigative record information confidential under section 804 by a Maine criminal justice agency to: [2013, c. 267, Pt. A, §3 (NEW).]

1. A government agency responsible for investigating child or adult abuse, neglect or exploitation or regulating facilities and programs providing care to children or adults. A government agency or subunit of a government agency in this State or another state that pursuant to statute is responsible for investigating abuse, neglect or exploitation of children or incapacitated or dependent adults or for licensing or regulating the programs or facilities that provide care to children or incapacitated or dependent adults if the intelligence and investigative record information concerns the investigation of suspected abuse, neglect or exploitation;

[ 2013, c. 507, §6 (AMD) .]

2. A crime victim or that victim's agent or attorney. A crime victim or that victim's agent or attorney. As used in this subsection, "agent" means a licensed professional investigator, an insurer or an immediate family member, foster parent or guardian if due to death, age or physical or mental disease, disorder or defect the victim cannot realistically act on the victim's own behalf; or

[ 2013, c. 507, §7 (AMD) .]

3. A counselor or advocate. A sexual assault counselor, as defined in section 53-A, subsection 1, paragraph B, or an advocate, as defined in section 53-B, subsection 1, paragraph A, with a specific agreement with a criminal justice agency. An agreement between a criminal justice agency and a sexual assault counselor or an advocate must, at a minimum, include provisions that:

A. Permit the sexual assault counselor or advocate to use a report or record that contains intelligence and investigative record information if the intelligence and investigative record information is used in planning for the safety of a victim named in the report or record; [2013, c. 267, Pt. A, §3 (NEW).]

B. Prohibit the sexual assault counselor or advocate from further disseminating a report or record that contains intelligence and investigative record information; [2013, c. 267, Pt. A, §3 (NEW).]

C. Require the sexual assault counselor or advocate to ensure that a report or record that contains intelligence and investigative record information remain secure and confidential; [2013, c. 267, Pt. A, §3 (NEW).]

D. Require the sexual assault counselor or advocate to destroy a report or record that contains intelligence and investigative record information within 30 days after the sexual assault counselor's or advocate's receiving the report or record; [2013, c. 267, Pt. A, §3 (NEW).]

E. Permit the criminal justice agency to perform reasonable and appropriate audits in order to ensure that a report or record containing intelligence and investigative record information that are obtained by and that are in the custody of the sexual assault counselor or advocate are maintained in accordance with the requirements of this subsection; [2013, c. 267, Pt. A, §3 (NEW).]

F. Require the sexual assault counselor or advocate to indemnify and hold harmless the criminal justice agency with respect to any litigation that may result from the provision of reports or records that contain intelligence and investigative record information; [2013, c. 267, Pt. A, §3 (NEW).]

G. Permit a criminal justice agency to immediately and unilaterally revoke an agreement made under this subsection; and [2013, c. 267, Pt. A, §3 (NEW).]

H. Provide sanctions for any violations of this subsection. [2013, c. 267, Pt. A, §3 (NEW).]

The Commissioner of Public Safety may adopt a model agreement pursuant to this subsection for use by criminal justice agencies, sexual assault counselors and advocates.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW). 2013, c. 507, §§6, 7 (AMD).



16 §807. Confirming existence or nonexistence of confidential intelligence and investigative record information

A Maine criminal justice agency may not confirm the existence or nonexistence of intelligence and investigative record information confidential under section 804 to any person or public or private entity that is not eligible to receive the information itself. [2013, c. 507, §8 (AMD).]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW). 2013, c. 507, §8 (AMD).



16 §808. No right to access or review

A person who is the subject of intelligence and investigative record information maintained by a criminal justice agency has no right to inspect or review that information for accuracy or completeness. [2013, c. 267, Pt. A, §3 (NEW).]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW).



16 §809. Unlawful dissemination of confidential intelligence and investigative record information

1. Offense. A person is guilty of unlawful dissemination of confidential intelligence and investigative record information if the person intentionally disseminates intelligence and investigative record information confidential under section 804 knowing it to be in violation of any of the provisions of this chapter.

[ 2013, c. 507, §9 (AMD) .]

2. Classification. Unlawful dissemination of confidential intelligence and investigative record information is a Class E crime.

[ 2013, c. 507, §9 (AMD) .]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW). 2013, c. 507, §9 (AMD).









TITLE 17: CRIMES

Chapter 1: ABDUCTION

17 §1. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §2. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §1 (NEW). 1975, c. 499, §5 (RP).



17 §51. Penalty; attempts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 405, §1 (RP).



17 §52. Mother's concealment of death of illegitimate issue (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §§5-A (RP).



17 §53. Contraceptives; miscellaneous information for females (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 78, (RP).






Chapter 5: ADULTERY

17 §101. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 7: ARSON

17 §151. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §1 (RP).



17 §152. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §1 (RP).



17 §153. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §1 (RP).



17 §154. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §1 (RP).



17 §155. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §1 (RP).



17 §156. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §1 (RP).



17 §157. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §1 (RP).






Chapter 8: ARSON

17 §161. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §2 (NEW). 1975, c. 499, §5 (RP).



17 §162. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §2 (NEW). 1975, c. 499, §5 (RP).



17 §163. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §2 (NEW). 1971, c. 95, (AMD). 1975, c. 499, §5 (RP).



17 §163-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §2 (NEW). 1975, c. 499, §5 (RP).



17 §164. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §2 (NEW). 1975, c. 499, §5 (RP).



17 §165. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §2 (NEW). 1975, c. 499, §5 (RP).



17 §166. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §2 (NEW). 1975, c. 499, §5 (RP).



17 §167. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §2 (NEW). 1975, c. 499, §5 (RP).






Chapter 9: ASSAULT AND BATTERY

17 §201. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §201-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §3 (NEW). 1975, c. 499, §5 (RP).



17 §202. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §203. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §4 (NEW). 1975, c. 499, §5 (RP).






Chapter 11: ATTEMPTS

17 §251. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §252. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §5 (NEW). 1975, c. 499, §5 (RP).






Chapter 13: BEANO AND BINGO

17 §301. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 8, §1 (AMD). 1973, c. 393, (AMD). 1973, c. 625, §88 (AMD). 1975, c. 307, §1 (RP).



17 §301-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 565, §§1,6 (NEW). 1973, c. 735, §1 (RP).



17 §302. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 307, §1 (RP).



17 §303. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 102, (AMD). 1973, c. 565, §§2,6 (AMD). 1975, c. 307, §1 (RP).



17 §303-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 8, §2 (NEW). 1973, c. 565, §§3,6 (AMD). 1975, c. 307, §1 (RP).



17 §304. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 307, §1 (RP).



17 §305. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 307, §1 (RP).



17 §306. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 565, §§4,6 (AMD). 1973, c. 735, §2 (AMD). 1975, c. 307, §1 (RP).



17 §307. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 307, §1 (RP).






Chapter 13-A: BEANO OR BINGO

17 §311. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1975, c. 307, §2 (NEW).]

1. Beano. "Beano" means a specific kind of group game of chance, regardless of whether such a game is characterized by another name. Wherever the term "beano" is used, the word "bingo" or any other word used to characterize such a game may be interchanged. In "beano," each participant is given or sold one or more tally cards, so-called, each of which contains preprinted numbers or letters and may or may not be arranged in vertical or horizontal rows. The participant covers or marks the numbers or letters as objects similarly numbered or lettered are drawn from a receptacle and the winner or winners are determined by the sequence in which those objects are drawn. The manner in which the winner is determined must be clearly announced or displayed before any game is begun. Until July 1, 1994, a game described in this subsection is "beano" and a licensee may conduct such a game regardless of whether the manner of determining the winner is specifically described as a permissible manner of determining the winner in rules adopted by the Chief of State Police.

[ 1991, c. 796, §2 (AMD) .]

1-A. Commercial beano hall permit. "Commercial beano hall permit" means written authority from the Chief of the State Police issued to a permittee who rents or leases premises for profit to a licensee to hold, conduct or operate "beano."

[ 1999, c. 74, §1 (NEW) .]

1-B. Chief of State Police. "Chief of the State Police" or "chief" means the Chief of the State Police or the chief's designee.

[ 2001, c. 342, §1 (NEW) .]

2. Equipment. "Equipment" shall mean the receptacle and numbered objects to be drawn from it; the master board upon which such objects are placed as drawn; the tally cards or sheets bearing such numbers to be covered and the objects used to cover them; the boards or signs, however operated, used to display the numbers as they are drawn; public address systems; and any other articles essential to the operation, conduct and playing of "Beano."

[ 1975, c. 307, §2 (NEW) .]

3. License. "License" shall mean that written authority from the Chief of the State Police to hold, conduct or operate the amusement commonly known as "Beano" for the entertainment of the public within the State of Maine. A location permit must accompany the license to be valid.

[ 1975, c. 307, §2 (NEW) .]

4. Licensee. "Licensee" shall mean any organization which has been granted a license by the Chief of the State Police to hold, conduct or operate "Beano" or "Bingo."

[ 1975, c. 307, §2 (NEW) .]

5. Location permit. "Location permit" shall mean that card issued by the Chief of the State Police, describing the premises or area in which "Beano" may be conducted. Such location permit must be accompanied by a license. Only such locations expressly described in the location permit shall be used for the conduct of any game.

[ 1975, c. 307, §2 (NEW) .]

6. Organization. "Organization" shall mean any firm, association or corporation authorized to conduct "Beano" in accordance with this chapter.

[ 1975, c. 307, §2 (NEW) .]

7. Period. "Period" shall mean the number of calendar weeks authorized by a single license for the operation of "Beano" or "Bingo."

[ 1975, c. 307, §2 (NEW) .]

7-A. Permittee. "Permittee" means an individual, corporation, partnership or unincorporated association that rents or leases a building or facilities for profit to a licensee to hold, conduct or operate "beano."

[ 1999, c. 74, §1 (NEW) .]

7-B. Wild number beano. "Wild number beano" means a beano occasion, game or series of beano games in which a number is picked or denoted as a wild number that may be used to fill any number or letter on a beano card.

[ 1999, c. 419, §1 (NEW) .]

8. Winner-take-all round. "Winner-take-all round" means a beano game or series of beano games in which all the proceeds from the sale of the cards for that round are paid to participants as prizes during that round.

[ 1987, c. 197, §1 (NEW) .]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1979, c. 272, (AMD). 1987, c. 197, §1 (AMD). 1991, c. 426, §1 (AMD). 1991, c. 796, §2 (AMD). 1999, c. 74, §1 (AMD). 1999, c. 419, §1 (AMD). 2001, c. 342, §1 (AMD).



17 §312. License required; restricted hours

1. License required. A person, firm, association or corporation may not hold, conduct or operate the amusement commonly known as "beano" or "bingo" for the entertainment of the public within the State unless that person, firm, association or corporation has obtained a license from the Chief of the State Police.

[ 2003, c. 452, Pt. I, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Aiding and abetting. A person, firm, association or corporation may not aid or abet in violation of subsection 1.

[ 2003, c. 452, Pt. I, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Restricted hours. A person, firm, association or corporation may not conduct "beano" or "bingo" on Christmas or between the hours of 12 midnight and 7 a.m. A person, firm, association or corporation may not conduct "beano" or "bingo" on Sunday, except after the hour of 11 a.m. The prevailing time for the State is used to determine these hours.

[ 2003, c. 452, Pt. I, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Penalty. A person who violates this section commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2003, c. 452, Pt. I, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Application. This chapter may not be construed to apply to any other amusement or game.

[ 2003, c. 452, Pt. I, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1985, c. 449, §1 (AMD). 1991, c. 426, §2 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I2 (RPR).



17 §313. Application

Any organization desiring to conduct such an amusement shall apply to the Chief of the State Police for a license pursuant to the provisions set forth in this section. The application shall be on forms provided by the Chief of the State Police, shall be signed by a duly authorized officer of the organization to be licensed, shall contain the full name and address of the organization and the location where it is desired to conduct the amusement and shall bear the consent of the municipal officers of the town or city in which it is proposed to operate such amusement. [1975, c. 307, §2 (NEW).]

SECTION HISTORY

1975, c. 307, §2 (NEW).



17 §313-A. Exemption for elderly

Clubs, groups or organizations, composed of individuals at least 90% of whom are 62 years of age or older, that operate "beano" or "bingo" games for their own entertainment and recreation and not for profit, are exempt from application and licensing provisions of this chapter. [1989, c. 825, §1 (AMD).]

SECTION HISTORY

1981, c. 166, (NEW). 1989, c. 825, §1 (AMD).



17 §314. Issuance of license; fees

The Chief of the State Police may issue licenses to operate beano or bingo games to any volunteer fire department or any agricultural fair association or bona fide nonprofit charitable, educational, political, civic, recreational, fraternal, patriotic, religious or veterans' organization that was in existence and founded, chartered or organized in the State at least 2 years prior to its application for a license, when sponsored, operated and conducted for the exclusive benefit of that organization by duly authorized members. The Chief of the State Police may also issue a license to any auxiliary associated with an organization, department or association qualified for a license under this section if the auxiliary was founded, chartered or organized in this State and has been in existence at least 2 years before applying for a license and the games are sponsored, operated and conducted for the exclusive benefit of the auxiliary by duly authorized members of the auxiliary. Proceeds from any game conducted by the auxiliary or the auxiliary's parent organization may not be used to provide salaries, wages or other remuneration to members, officers or employees of the auxiliary or its parent organization, except as provided in sections 326 and 1838. The 2 years' limitation does not apply to any organizations in this State having a charter from a national organization, or auxiliaries of those organizations, even though the organizations have not been in existence for 2 years prior to their application for a license. The 2 years' limitation does not apply to any volunteer fire department or rescue unit or auxiliary of that department or unit. A license may be issued to an agricultural fair association when sponsored, operated and conducted for the benefit of such agricultural fair association. [2009, c. 487, Pt. B, §5 (AMD).]

The fee for such a license to any nonprofit organization is $12.00 for each calendar week, or portion thereof, that the amusement is to be operated, or the license may be issued for a calendar month for a fee of $36.00 or a calendar year for a fee of $400. A special per-game license may be issued to any qualified nonprofit organization for the purposes of operating a game of "beano" or "bingo" for a fee of $5.00. The special per-game license may not be issued more than 6 times to any one organization in a calendar year. All license fees must be paid to the Treasurer of State to be credited to the General Fund. A license is not assignable or transferable. Nothing contained in this section may be construed to prohibit any volunteer fire department or any agricultural fair association or bona fide nonprofit charitable, educational, political, civic, recreational, fraternal, patriotic, religious, veterans' organization or auxiliary of any of them from obtaining licenses for a period not to exceed 6 months on one application. No more than one license may be issued to any organization for any one period. Except as provided in section 315-A, no more than one licensee may operate or conduct a game of "beano" or "bingo" on the same premises on the same date. [2013, c. 305, §1 (AMD).]

All fees required by this chapter shall accompany the application for a license. Fees submitted as license fees shall be refunded if the license is not issued. Fees shall not be refunded for unused licenses or for any license which is suspended or revoked as provided by this chapter. [1975, c. 307, §2 (NEW).]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1977, c. 696, §365 (AMD). 1981, c. 395, (AMD). 1983, c. 610, (AMD). 1987, c. 197, §2 (AMD). 1991, c. 87, §§1,2 (AMD). 1991, c. 528, §H1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §H1 (AMD). 1993, c. 45, §1 (AMD). 1995, c. 677, §4 (AMD). 1997, c. 684, §1 (AMD). 1999, c. 63, §1 (AMD). 2009, c. 487, Pt. B, §5 (AMD). 2013, c. 305, §1 (AMD).



17 §314-A. High-stakes beano

1. Eligible organizations. The Chief of the State Police may issue licenses to operate high-stakes beano or high-stakes bingo to a federally recognized Indian tribe.

A. The Chief of the State Police may also issue, to a federally recognized tribe, licenses to sell lucky seven or other similar sealed tickets in accordance with section 324-A. [2003, c. 452, Pt. I, §3 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

B. In conjunction with the operation of high-stakes beano, federally recognized Indian tribes holding a license under this section may advertise and offer prizes for attendance with a value of up to $25,000 under the terms prescribed for raffles in section 1837. Any prize awarded under this paragraph may be awarded only on the basis of a ticket of admission to the high-stakes beano game and may only be awarded to a person who holds an admission ticket. [2009, c. 487, Pt. B, §6 (AMD).]

The Chief of the State Police may not issue more than one license under this section to a federally recognized Indian tribe for the same period.

[ 2009, c. 487, Pt. B, §6 (AMD) .]

1-A. Sealed tickets. The Chief of the State Police may also issue to any federally recognized Indian tribe licenses to sell lucky seven or other similar sealed tickets in accordance with section 324-A. The licensee may operate a dispenser to sell the lucky seven or other similar tickets. As used in this subsection, "dispenser" means a mechanical or electrical device or machine that, upon the insertion of money, credit or something of value, dispenses printed lucky seven or other similar tickets. The element of chance must be provided by the ticket itself, not by the dispenser. The Chief of the State Police may adopt rules to facilitate the use of dispensers. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 505, §1 (AMD) .]

2. Limit on prizes. Notwithstanding section 317, there is no limit on the value of a single prize or total prizes awarded on any one occasion for high-stakes beano games operated under this section.

[ 1987, c. 197, §§3, 7 (NEW); 1991, c. 426, §8 (AFF) .]

2-A. Attendance prizes. In conjunction with the operation of high-stakes beano, a federally recognized Indian tribe holding a license under this section may advertise and offer prizes for attendance with a value of up to $25,000 under the terms prescribed for raffles in section 1837. A prize awarded under this subsection may be awarded only on the basis of a ticket of admission to the high-stakes beano game and may be awarded only to a person who holds an admission ticket.

[ 2009, c. 487, Pt. B, §7 (AMD) .]

3. Twenty-seven weekends per year. An organization licensed under this section may operate high-stakes beano games on 27 weekends per year, whether or not consecutive. For purposes of this section, a weekend consists of Saturday and the immediately following Sunday. A high-stakes beano game licensed under this section and canceled for any reason may be rescheduled at any time, as long as 5 days prior notice of the new date is given to the Chief of the State Police.

[ 1991, c. 426, §4 (RPR) .]

3-A. Exception. Notwithstanding subsection 3, an organization licensed under this section may operate high-stakes beano or high-stakes bingo games on New Year's Eve and New Year's Day.

[ 2003, c. 452, Pt. I, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3-B. Games up to 100 days per year. An organization licensed under this section other than the Penobscot Nation, the Houlton Band of Maliseet Indians and the Aroostook Band of Micmacs may operate high-stakes beano games up to 100 days per year. A high-stakes beano game licensed under this section and canceled for any reason may be rescheduled at any time, as long as 5 days' prior notice of the new date is given to the Chief of the State Police.

[ RR 2015, c. 1, §10 (COR) .]

4. Term of license; fees. A license issued under this section is valid for a period of one year. The annual license fee for a high-stakes beano license is $50,000, except that the annual license fee due in 2008 to 2016 is $25,000. License fees may be paid in advance in quarterly installments. All license fees must be paid to the Treasurer of State to be credited to the General Fund.

[ 2015, c. 24, §1 (AMD); 2015, c. 24, §2 (AFF) .]

5. Restrictions; penalty. A licensee may not:

A. Transfer or assign a license issued under this section; [2003, c. 452, Pt. I, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Operate or conduct a beano game or high-stakes beano game on the same premises on the same date as another licensee; or [2003, c. 452, Pt. I, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Conduct a game outside the Indian Territory of the licensed organization or for the Houlton Band of Maliseet Indians outside of the parcel of land listed in the Aroostook County Registry of Deeds Book 4302, page 168 except that the Passamaquoddy Tribe may conduct a game in the City of Calais as approved by the municipality. [2011, c. 410, §3 (AMD).]

A licensee who violates this subsection commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2011, c. 410, §3 (AMD) .]

6. Applicability of chapter. Except when in direct conflict with this section or as specifically provided, all other provisions of this chapter and rules adopted under this chapter apply to licenses for high-stakes beano issued under this section. Any rule requiring operators calling the numbers to be seated on the same floor level as the players does not apply to high-stakes beano.

[ 1991, c. 426, §5 (AMD) .]

7. Payment for services. Except as provided in paragraph A, an organization licensed under this section may pay the persons operating the high-stakes beano games for the organization no more than 200% of the minimum wage as established by Title 26, chapter 7, subchapter III. The persons need not be members of an organization licensed under this section.

A. An organization licensed under this section may contract for provision of professional legal, advertising, accounting and auditing services. The persons employed under a contract entered into under this paragraph may receive reasonable professional fees at a rate higher than minimum wage. [1987, c. 197, §§3, 7 (NEW); 1991, c. 426, §8 (AFF).]

[ 1987, c. 679, §1 (AMD); 1991, c. 426, §§8-10 (AFF) .]

8. Report. Beginning January 15, 1992, any federally recognized Indian tribe licensed to conduct high-stakes beano under this section must submit a quarterly report on the operation of high-stakes beano to the joint standing committee of the Legislature having jurisdiction over legal affairs matters. The report must include information on the number of persons playing high-stakes beano during the preceding calendar quarter, the funds collected for high-stakes beano, the total amount awarded in prizes, including prizes for attendance and any other information provided to the Bureau of State Police regarding the operation of high-stakes beano.

[ 1991, c. 426, §6 (NEW) .]

9. Exception.

[ 2003, c. 452, Pt. I, §7 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 197, §3 (NEW). 1987, c. 197, §7 (RP). 1987, c. 547, §§1,2 (AMD). 1987, c. 679, §1 (AMD). 1989, c. 502, §§B63,B68 (AMD). 1991, c. 426, §§3-6 (AMD). 1991, c. 426, §§8-10 (AFF). 2001, c. 295, §1 (AMD). 2003, c. 452, §§I3-7 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 109, §1 (AMD). 2009, c. 347, §1 (AMD). 2009, c. 487, Pt. B, §§6, 7 (AMD). 2009, c. 505, §1 (AMD). 2009, c. 534, §1 (AMD). 2011, c. 410, §§1-3 (AMD). RR 2015, c. 1, §10 (COR). 2015, c. 24, §1 (AMD). 2015, c. 24, §2 (AFF).



17 §314-B. Winner-take-all beano rounds

1. Eligible organizations. An organization licensed under section 314 may operate one winner-take-all round per occasion.

[ 1987, c. 197, §4 (NEW) .]

2. Prizes. Notwithstanding the prize limits in section 317, an organization operating a winner-take-all round under this section shall pay all proceeds from each winner-take-all round as prizes, provided no winner receives more than $500.

[ 1987, c. 197, §4 (NEW) .]

SECTION HISTORY

1987, c. 197, §4 (NEW).



17 §314-C. Wild number beano

An organization licensed under section 314 may conduct wild number beano during any beano occasion. The wild number must be announced at the beginning of a wild number beano game or at the beginning of each game conducted as part of a series. [1999, c. 419, §2 (NEW).]

SECTION HISTORY

1999, c. 419, §2 (NEW).



17 §315. Seasonal licenses

Notwithstanding sections 314 and 319, the Chief of the State Police may issue up to 10 seasonal licenses to operate beano or bingo games in a calendar year, including those designed to attract players under 16 years of age, in bona fide resort hotels as long as the conditions prescribed by this section are met. For the purposes of this section, "resort hotel" means a full-service hotel facility that offers leisure or recreational activities such as golf, tennis, water sports or horseback riding. [2011, c. 339, §1 (RPR).]

1. Operated on-site. The beano or bingo games must be operated and conducted in those resort hotels by the management without profit and solely for the entertainment of registered guests or patrons of that resort hotel.

[ 2011, c. 339, §1 (NEW) .]

2. Player fee prohibited. A licensee under this section may not charge an entry fee or any fee to participate in a beano or bingo game.

[ 2011, c. 339, §1 (NEW) .]

3. Minors. Prizes awarded for the play of beano or bingo under this section must be nonmonetary and valued at less than $10 and may be awarded to a single player no more than once every 24 hours. Notwithstanding section 319, a person under 16 years of age may be admitted to the playing area without an adult and may participate in the game as long as the game is not conducted in a room or area where alcoholic beverages are served. Beano or bingo games under this section may not be conducted with any other gambling activity, including games of chance under chapter 62. For purposes of this subsection, "nonmonetary prize" includes a credit for food served on the premises of the resort hotel.

[ 2011, c. 339, §1 (NEW) .]

The fee for a license issued pursuant to this section is $10 and must be paid to the Treasurer of State to be credited to the General Fund. A hotel or liquor license of a resort hotel licensee may not be withheld because of the conducting by the resort hotel of beano or bingo games. [2011, c. 339, §1 (NEW).]

Nothing in this section permits the operation or conduct of beano or bingo games without a license. [2011, c. 339, §1 (NEW).]

SECTION HISTORY

1975, c. 307, §2 (NEW). 2011, c. 339, §1 (RPR).



17 §315-A. Limited dual beano license

The Chief of the State Police may issue a limited dual beano license to 2 organizations eligible for a regular license to conduct a game of beano. A limited dual beano license permits 2 organizations to conduct beano jointly on the same date and at the same location. An organization may only conduct beano under the authority of a dual license on 2 occasions during a calendar year. The following provisions apply to licensure under this section. [2013, c. 305, §2 (NEW).]

1. Application. The 2 organizations wishing to conduct beano jointly shall submit an application to the Chief of the State Police in a manner prescribed by the chief.

[ 2013, c. 305, §2 (NEW) .]

2. Lead applicant. One organization must be identified as the lead applicant and acknowledge responsibility for any violation of the laws or rules governing beano committed during the conduct of the game.

[ 2013, c. 305, §2 (NEW) .]

3. Disposition of revenue. Revenue received from the conduct of the game must be divided in equal amounts between both organizations. Each organization shall file a disposition of funds report as if that organization had conducted beano independently.

[ 2013, c. 305, §2 (NEW) .]

4. License fee. The license fee for a limited dual beano license is $12.

[ 2013, c. 305, §2 (NEW) .]

5. Sealed tickets. A limited dual beano license does not authorize the licensed organizations to sell sealed tickets jointly.

[ 2013, c. 305, §2 (NEW) .]

6. Application of other laws. Unless otherwise provided by this section, the provisions of this chapter and rules adopted in accordance with this chapter apply to beano games conducted under a limited dual beano license.

[ 2013, c. 305, §2 (NEW) .]

SECTION HISTORY

2013, c. 305, §2 (NEW).



17 §316. Evidence

The Chief of the State Police may require such evidence as the chief may determine necessary to satisfy the chief that an applicant or organization licensed to conduct beano conforms to the restrictions and other provisions of this chapter. Charters, organizational papers, bylaws or other such written orders of founding that outline or otherwise explain the purpose for which organizations were founded must, upon request, be forwarded to the Chief of the State Police. The Chief of the State Police may require such evidence as the chief may determine necessary regarding the conduct of beano by a licensee to determine compliance with this chapter. [2001, c. 538, §1 (AMD).]

SECTION HISTORY

1975, c. 307, §2 (NEW). 2001, c. 538, §1 (AMD).



17 §317. Rules and regulations

The Chief of the State Police may adopt rules, not inconsistent with law, that are necessary for the administration and enforcement of this chapter and for the licensing, conduct and operation of the amusement commonly known as "Beano" or "Bingo" and for the permitting and operation of commercial beano halls. The Chief of the State Police may regulate, supervise and exercise general control over the operation of such amusement and commercial beano halls, including, but not limited to, the payment of prizes and the use of equipment. Any rule adopted by the Chief of the State Police concerning the value of prizes that may be awarded must include a provision that no single prize may exceed $400 in value and that no more than $1,400 in total prizes may be awarded on any one occasion except that once per calendar year on one occasion a licensee may award up to $2,000 in total prizes. In establishing such rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A, the Chief of the State Police must, in addition to the standards set forth in other provisions of this chapter, use the following standards setting forth conduct, conditions and activity considered undesirable: [2011, c. 301, §1 (AMD).]

1. Fraud. The practice of any fraud or deception upon a participant in a game of "beano" or "bingo;"

[ 1975, c. 307, §2 (NEW) .]

2. Unsafe premises. The conduct of "beano" in, at or upon premises which may be unsafe due to fire hazard or other such conditions;

[ 1975, c. 307, §2 (NEW) .]

3. Advertising; solicitation and enticement. Advertising which is obscene, solicitation on a public way of persons to participate in "beano," charging admission or awarding prizes for attendance.

[ 1975, c. 307, §2 (NEW) .]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1985, c. 180, (AMD). 1997, c. 684, §2 (AMD). 1999, c. 74, §2 (AMD). 2011, c. 301, §1 (AMD).



17 §317-A. Investigations; actions on licenses

1. Chief of the State Police. The Chief of the State Police may:

A. Investigate all aspects of this chapter including the direct and indirect ownership or control of any licenses or commercial beano hall permits; [1999, c. 74, §3 (AMD).]

B. Suspend, revoke or refuse to issue a license, after notice of the opportunity for a hearing, if the applicant, applicant's agent or employee, licensee or licensee's agent or employee violates a provision of this chapter or Title 17-A, chapter 39 or fails to meet the statutory requirements for licensure pursuant to this chapter; [2001, c. 342, §2 (AMD).]

C. Immediately suspend or revoke a license if there is probable cause to believe that the licensee or the licensee's agent or employee violated a provision of Title 17-A, chapter 39; [1999, c. 74, §3 (AMD).]

D. Suspend or revoke a commercial beano hall permit, after notice of the opportunity for hearing, if a permittee or permittee's employee commits murder or a Class A, B or C crime or violates a provision of this chapter or Title 17-A, chapter 15, 29, 37 or 39; [2001, c. 342, §2 (AMD).]

E. Immediately suspend or revoke a commercial beano hall permit if there is probable cause to believe that the permittee or the permittee's employee committed murder or a Class A, B or C crime or violated a provision of Title 17-A, chapter 15, 29, 37 or 39; and [2001, c. 342, §2 (AMD).]

F. Issue a subpoena in the name of the State Police in accordance with Title 5, section 9060, except that this authority applies to any stage of an investigation under this chapter and is not limited to an adjudicatory hearing. This authority may not be used in the absence of reasonable cause to believe a violation has occurred. If a witness refuses to obey a subpoena or to give any evidence relevant to proper inquiry by the chief, the Attorney General may petition the Superior Court in the county where the refusal occurred to find the witness in contempt. The Attorney General shall cause to be served on that witness an order requiring the witness to appear before the Superior Court to show cause why the witness should not be adjudged in contempt. The court shall, in a summary manner, hear the evidence and, if it is such as to warrant the court in doing so, punish that witness in the same manner and to the same extent as for contempt committed before the Superior Court or with reference to the process of the Superior Court. [2001, c. 342, §2 (NEW).]

[ 2001, c. 342, §2 (AMD) .]

2. Licensing action after notice and opportunity for hearing. The Chief of the State Police shall notify the applicant, licensee or permittee in writing, before a license or permit is denied, suspended or revoked pursuant to subsection 1, paragraph B or D, of the intended denial or commencement date of the suspension or revocation, which may not be made any sooner than 96 hours after the licensee's or permittee's receipt of the notice, of the duration of the suspension or revocation and of the right to a hearing pursuant to this subsection. The applicant, licensee or permittee has the right to request a hearing before the Commissioner of Public Safety or the commissioner's designee. Upon the applicant's, licensee's or permittee's request for a hearing, the Commissioner of Public Safety shall provide a hearing. The hearing must comply with the Maine Administrative Procedure Act. The purpose of the hearing is to determine whether a preponderance of the evidence establishes that the applicant, applicant's agent or employee, licensee or licensee's agent or employee violated a provision of this chapter or Title 17-A, chapter 39 or the permittee or the permittee's employee committed murder or a Class A, B or C crime or violated a provision of this chapter or Title 17-A, chapter 15, 29, 37 or 39. A request for a hearing may not be made any later than 10 days after the applicant, licensee or permittee is notified of the proposed denial, suspension or revocation. The suspension or revocation action must be stayed pending the hearing; the hearing may not be held any later than 30 days after the date the commissioner receives the request unless otherwise agreed by the parties or continued upon request of a party for cause shown.

[ 2001, c. 342, §2 (AMD) .]

3. Immediate suspension or revocation. A licensee whose license or permittee whose permit is immediately suspended or revoked by the Chief of the State Police pursuant to subsection 1, paragraph C or E must be notified in writing of the duration of the suspension or revocation and the licensee's or the permittee's right to request a hearing before the Commissioner of Public Safety or the commissioner's designee. Upon the licensee's or permittee's request for a hearing, the Commissioner of Public Safety shall provide a hearing. The hearing must comply with the Maine Administrative Procedure Act. The purpose of the hearing is to determine whether a preponderance of the evidence establishes that the licensee or the licensee's agent or employee violated a provision of Title 17-A, chapter 39 or the permittee or the permittee's employee committed murder or a Class A, B or C crime or violated a provision of Title 17-A, chapter 15, 29, 37 or 39. A request for a hearing may not be made any later than 48 hours after the licensee or permittee is notified of the suspension or revocation. A hearing may not be held any later than 10 days after the date the commissioner receives the request.

[ 1999, c. 74, §3 (AMD) .]

SECTION HISTORY

1997, c. 684, §3 (NEW). 1999, c. 74, §3 (AMD). 2001, c. 342, §2 (AMD).



17 §318. Expense of administration

The necessary expenses of administering this chapter shall be paid out of the fees received under this chapter. [1975, c. 307, §2 (NEW).]

SECTION HISTORY

1975, c. 307, §2 (NEW).



17 §319. Persons under 16

Persons under the age of 16 years shall not be permitted to take part in the conduct of, nor participate in, the game of "Beano" or "Bingo," nor shall such minor be admitted to the playing area unless accompanied by parent, guardian or other responsible person. [1975, c. 307, §2 (NEW).]

No "Beano" or "Bingo" games licensed under this chapter shall be conducted unless some person at least 18 years of age, who has been a member in good standing of the licensee for at least 2 years, exercises exclusive control of each game played. [1975, c. 307, §2 (NEW).]

No license for the conduct of "Beano" or "Bingo" shall be issued to any firm, association, corporation or group composed wholly or primarily of minors. [1975, c. 307, §2 (NEW).]

SECTION HISTORY

1975, c. 307, §2 (NEW).



17 §320. Conduct of beano

1. Liquor prohibited. A licensee may not conduct "beano" or "bingo" in the same room where liquor is sold, served or consumed during the period of one hour before the conduct of the games.

[ 2003, c. 452, Pt. I, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Disorderly persons prohibited. A licensee may not permit a disorderly person to enter or remain within the room or area where "beano" or "bingo" games are being conducted.

[ 2003, c. 452, Pt. I, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalty. A person who violates this section commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2003, c. 452, Pt. I, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1987, c. 197, §5 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I8 (RPR).



17 §321. Effect of other laws

All acts and parts of acts inconsistent herewith shall be inoperative as to this chapter, and the share of the State stipend for aid and encouragement to agricultural societies shall not be withheld from any such society because of the conducting on the fair grounds of the game of "Beano" or "Bingo." [1975, c. 307, §2 (NEW).]

SECTION HISTORY

1975, c. 307, §2 (NEW).



17 §322. Reports

The Chief of the State Police shall require from any organization licensed to operate "Beano" or "Bingo" and any individual, corporation, partnership or unincorporated association that has a permit to operate a commercial beano hall whatever reports the chief determines necessary for the purpose of the administration and enforcement of this chapter. [1999, c. 74, §4 (AMD).]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1999, c. 74, §4 (AMD).



17 §323. Access to premises

An organization making application to the Chief of the State Police to conduct or operate "Beano" or "Bingo," an organization licensed under this chapter to operate "Beano" or "Bingo," a commercial beano hall permit applicant or a commercial beano hall permittee shall permit inspection of any equipment, prizes, records or items and materials used or to be used in the conduct or operation of "Beano" or "Bingo" by the Chief of the State Police or the chief's authorized representative. [1999, c. 74, §5 (AMD).]

The licensee or permittee shall permit at any time an inspector from the Department of Public Safety or the city or town fire inspectors of the municipality in which "Beano" is being conducted to enter and inspect the premises. [1999, c. 74, §5 (AMD).]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1997, c. 728, §7 (AMD). 1999, c. 74, §5 (AMD).



17 §324. Games of chance prohibited at "Beano" locations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 307, §2 (NEW). 1987, c. 679, §2 (AMD). 1991, c. 426, §7 (AMD). 1997, c. 373, §8 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I9 (RP).



17 §324-A. Games of chance prohibited at "beano" locations

1. Games of chance where "beano" located. A person may not conduct a "beano" game at any location where a lottery or other game of chance is conducted.

[ 2003, c. 452, Pt. I, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Games of chance before "beano." A person may not conduct a lottery or other game of chance during the period of one hour before the conduct of any "beano" game at the specific location of the "beano" game, except that the following lotteries may be conducted during the period of one hour before the conduct of "beano" games.

A. Lottery tickets issued by the State Liquor and Lottery Commission may be sold when a valid license certificate issued by the commission is properly displayed. [2003, c. 452, Pt. I, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Raffle tickets may be sold in accordance with chapter 62. [2009, c. 487, Pt. B, §8 (AMD).]

C. Lucky seven or similar sealed tickets may be sold when that game of chance is licensed by the Chief of the State Police and when a valid license certificate is properly displayed. Notwithstanding the other provisions of this section and section 312, lucky seven games may be conducted during the period beginning 2 hours before and ending 2 hours after a "beano" game.

Notwithstanding any other rule, lucky seven or other similar sealed tickets may be sold that have a sale value of $1 or less, and a person who sells or distributes "beano" cards or materials used to play "beano" prior to the conduct of "beano" as a volunteer, as provided in this section, is permitted to play in the "beano" game. [2007, c. 110, §1 (AMD).]

[ 2009, c. 487, Pt. B, §8 (AMD) .]

3. Location defined. For purposes of this section, "location" means the location specified in the location permit.

[ 2003, c. 452, Pt. I, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Penalty. A person who violates this section commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2003, c. 452, Pt. I, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §I10 (NEW). 2003, c. 452, §X2 (AFF). 2007, c. 110, §1 (AMD). 2009, c. 487, Pt. B, §8 (AMD).



17 §325. Penalties

1. Violation of chapter or rules; general penalty. Except as otherwise specifically provided, a person, firm, association or corporation that violates a provision of this chapter or a rule of the Chief of the State Police prescribed by authority of this chapter commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2003, c. 452, Pt. I, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Commercial beano hall violations. A person, corporation, partnership or unincorporated association that rents or leases a building or facilities to hold, conduct or operate "beano" or "bingo" commits a Class E crime if that person, corporation, partnership or unincorporated association:

A. Rents or leases a building or facilities to hold, conduct or operate a "beano" or "bingo" game without a commercial beano hall permit issued by the Chief of the State Police; or [2003, c. 452, Pt. I, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violates a provision of this chapter or a rule adopted by the Chief of the State Police pursuant to this chapter. [2003, c. 452, Pt. I, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. I, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1999, c. 74, §6 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I11 (RPR).



17 §326. Proceeds

1. Payment of proceeds.

[ 1993, c. 45, §2 (RP) .]

1-A. Payment of proceeds. An organization licensed to operate beano or bingo and Lucky 7 games in conjunction with beano or bingo may use the proceeds or part of the proceeds to:

A. Pay salaries, wages or remuneration to any person directly involved in operating beano, bingo or Lucky 7 games; [1993, c. 45, §3 (NEW).]

B. Defray the expenses or part of the expenses that further the purpose for which the organization is formed except that proceeds may not be:

(1) Used to purchase alcohol or to defray the cost of activities where alcohol is served; or

(2) Paid directly to organization members except as specifically allowed in this subsection; and [1993, c. 45, §3 (NEW).]

C. Defray the expenses or part of the expenses of a member, auxiliary member, officer or employee of the organization for a serious illness, injury or casualty loss if the licensee makes an application and the application is approved by the licensing division within the Bureau of State Police.

(1) An application must be made in the form and contain the information the licensing division requires.

(a) In the case of serious illness or injury, the licensing division may require certification by a licensed physician setting out the facts in support of the application.

(b) In the case of a casualty loss, the licensing division may require statements or reports from a law enforcement agency, rescue or other emergency services personnel or an insurance agency to support the application.

(c) The licensing division may deny an application if it appears that the person who would receive the proceeds has adequate means of financial support, including, but not limited to, insurance or workers' compensation benefits. [1993, c. 45, §3 (NEW).]

[ 1993, c. 45, §3 (NEW) .]

1-B. Filing. An organization that chooses to use the proceeds or part of the proceeds as allowed by subsection 1-A must file with the Chief of the State Police, at least quarterly, a form for the disposition of funds prescribed by the Chief of the State Police detailing all payments made. Every statement on the form must be made under oath by an officer of the organization.

[ 1993, c. 45, §3 (NEW) .]

2. Rules. The rules adopted pursuant to section 317 must contain standards governing payments made under this section. Payments under subsection 1-A, paragraph A may not exceed 20% of the revenue generated by the games and the rules must limit payments to reasonable compensation, taking into account the nature of the services rendered, comparable wage rates, the size of the organization and other revenues, the size of the games and the revenue generated by the games. The Chief of the State Police may disallow any excessive payment of proceeds, may suspend an organization's license for excessive payment of proceeds and may condition the restoration of an organization's license on the repayment of an excessive payment of proceeds by the organization.

A. [1991, c. 590, (RP).]

B. [1991, c. 590, (RP).]

C. [1991, c. 590, (RP).]

[ 1993, c. 45, §4 (AMD) .]

3. Rules.

[ 1991, c. 590, (RP) .]

4. Posting. An organization licensed to operate beano or bingo and Lucky 7 games in conjunction with beano or bingo shall post in a conspicuous place in the room or hall where the licensed game is conducted a sign that states: the net revenue earned from the operation of those games in dollars and cents; the amount of charitable donations from that net revenue in dollars and cents; what percentage in dollars and cents of the net revenue that amount represents in donations to nonprofit activities; and what percentage of the net revenue was distributed from licensed games for the previous calendar year and the current calendar year.

[ 1997, c. 684, §4 (NEW) .]

SECTION HISTORY

1989, c. 825, §2 (NEW). 1991, c. 590, (RPR). 1993, c. 45, §§2-4 (AMD). 1997, c. 684, §4 (AMD).



17 §327. Nonsmoking area

The Chief of State Police shall adopt rules that allow a licensee to establish a nonsmoking area within the room or outdoor area where the operator calls the numbers. Visibility and access between the smoking and nonsmoking areas may not be impeded except that a doorway may be installed. Both the smoking and nonsmoking areas must have a public address system and a master board, electric flashboard or chalkboard visible to all players. A member of the licensee must be present during the game in both the smoking and the nonsmoking areas. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. [1997, c. 232, §1 (NEW).]

SECTION HISTORY

1997, c. 232, §1 (NEW).



17 §328. Commercial beano hall

1. Permit required. An individual, corporation, partnership or unincorporated association may not rent or lease space for profit to a licensee to hold, conduct or operate "Beano" or "Bingo" unless a commercial beano hall permit is obtained from the Chief of the State Police.

[ 1999, c. 74, §7 (NEW) .]

2. Application. An individual, corporation, partnership or unincorporated association desiring to rent or lease space for profit for the purpose given in subsection 1 shall apply to the Chief of the State Police for a commercial beano hall permit. The application must be on forms provided by the Chief of the State Police, must contain the full name and address of the individual or entity seeking to be permitted and the location of the building or facility to be rented or leased. An applicant who is an individual shall list the individual's name and address. An applicant that is a corporation, partnership or unincorporated association shall also list the names and addresses of any owners with a 10% or greater interest in the corporation, partnership or unincorporated association seeking the permit.

A. The applicant shall submit 2 fingerprint cards bearing the legible rolled and flat impression of the fingerprints of the owner, if the owner is an individual, of any owner who owns or controls a 50% or greater interest in the corporation, partnership or the unincorporated association, and, of the manager, if the manager is not the owner as previously described, prepared by a state or local public law enforcement agency to be forwarded to the State Bureau of Identification for the purpose of conducting state and national criminal history record checks. [1999, c. 74, §7 (NEW).]

[ 1999, c. 74, §7 (NEW) .]

3. Renewal; change of ownership or manager. A permittee seeking to renew a permit shall submit an application, but is not required to submit additional fingerprint cards. The permittee is required to notify the Chief of the State Police of any change in ownership or management of the commercial beano hall. The Chief of the State Police may require additional information or fingerprint submission subsequent to a change in ownership or management.

[ 1999, c. 74, §7 (NEW) .]

4. Use of criminal history record. The Chief of the State Police may use state and federal criminal history record information for the purpose of screening applicants. The Chief of the State Police may refuse to issue or renew a permit for an individual, corporation, partnership or unincorporated association if an owner or manager has been found guilty of murder or a Class A, B or C crime or a violation of this chapter or Title 17-A, chapter 15, 29, 37 or 39 or a similar law in another state or jurisdiction, unless that conduct is not punishable as a crime under the laws of that state or other jurisdiction in which it occurred.

[ 1999, c. 74, §7 (NEW) .]

5. Duration of permit and fee. The Chief of the State Police may issue a commercial beano hall permit for a calendar year for a fee of $500.

[ 1999, c. 74, §7 (NEW) .]

6. Membership in licensee organization. The permittee or the permittee's employee may not be a member of a licensee organization renting or leasing the commercial beano hall.

[ 1999, c. 74, §7 (NEW) .]

7. Rent or lease amount. The permittee shall charge a licensee fair market value and may not charge based on the percentage of profit which the licensee makes for the rent or lease of a commercial beano hall.

[ 1999, c. 74, §7 (NEW) .]

8. Exception. The requirements of this section do not apply to an agricultural fair association that qualifies for a license and operates beano or bingo games pursuant to section 314.

[ 1999, c. 74, §7 (NEW) .]

SECTION HISTORY

1999, c. 74, §7 (NEW).



17 §329. Assistance for player

A person conducting or assisting in the conduct of beano may assist a player by playing that player's cards while the player takes a restroom break. This section does not apply to the conduct of high-stakes beano. [2003, c. 353, §1 (NEW).]

SECTION HISTORY

2003, c. 353, §1 (NEW).






Chapter 14: GAMES OF CHANCE

17 §330. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 410, §1 (AMD). 1975, c. 740, §§3,4 (AMD). 1977, c. 350, §1 (RPR). 1979, c. 271, §1 (AMD). 1981, c. 412, §1 (AMD). 1983, c. 225, §1 (AMD). 1983, c. 705, §§1-4 (AMD). 1987, c. 190, §1 (AMD). 1987, c. 314, §1 (AMD). 1995, c. 674, §§1,2 (AMD). 2001, c. 342, §3 (AMD). 2001, c. 672, §§1-4 (AMD). 2005, c. 563, §12 (AMD). IB 2009, c. 2, §50 (AMD). 2009, c. 487, Pt. A, §1 (RP). 2011, c. 420, Pt. A, §10 (RP).



17 §331. Game of chance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 424, §1 (RPR). 1975, c. 740, §5 (AMD). 1977, c. 350, §§2,3 (AMD). 1979, c. 736, §1 (AMD). 1987, c. 190, §§2,3 (AMD). 1987, c. 402, §§B16,B17 (AMD). 1989, c. 254, §§1,2 (AMD). 1991, c. 251, §1 (AMD). 1991, c. 796, §3 (AMD). 1995, c. 462, §§A37,38,B3 (AMD). 2001, c. 204, §§1,2 (AMD). 2001, c. 471, §F4 (AMD). 2001, c. 471, §F5 (AFF). 2001, c. 672, §5 (AMD). 2005, c. 563, §13 (AMD). 2007, c. 254, §1 (AMD). 2007, c. 378, §1 (AMD). 2009, c. 115, §1 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §331-A. Raffle prize values (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 190, §4 (NEW). 1989, c. 254, §3 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §332. Issuance of license (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 410, §§1-A (AMD). 1977, c. 350, §4 (RPR). 1979, c. 271, §2 (AMD). 1979, c. 736, §2 (AMD). 1981, c. 593, §§1,2 (AMD). 1983, c. 225, §2 (AMD). 1983, c. 705, §§5,6 (AMD). 1987, c. 314, §2 (AMD). 1989, c. 154, §2 (AMD). 1993, c. 410, §PP1 (AMD). 1993, c. 730, §1 (AMD). 1999, c. 295, §1 (AMD). 1999, c. 716, §1 (AMD). 2001, c. 538, §2 (AMD). 2005, c. 179, §1 (AMD). 2005, c. 563, §14 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §332-A. License exceptions for games of chance (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 386, §1 (NEW). 2009, c. 487, Pt. A, §1 (RP).



17 §333. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 2009, c. 487, Pt. A, §1 (RP).



17 §333-A. Tournament games (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 205, §1 (NEW). 2007, c. 610, §§1-3 (AMD). 2009, c. 457, §§1-3 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §334. Evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 410, §2 (AMD). 1977, c. 350, §5 (AMD). 1981, c. 593, §3 (AMD). 2001, c. 538, §3 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §335. Revenue and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 424, §2 (RPR). 1989, c. 825, §3 (RPR). 1993, c. 45, §§5-7 (AMD). 1997, c. 684, §5 (AMD). 1999, c. 716, §§2,3 (AMD). 2001, c. 672, §§6-8 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §336. Records; licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 424, §3 (RPR). 1977, c. 350, §6 (RPR). 1999, c. 63, §2 (AMD). 1999, c. 716, §§4,5 (AMD). 2001, c. 672, §§9-12 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §336-A. Records; distributors and printers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 350, §7 (NEW). 1999, c. 716, §6 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §337. Distributor (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1973, c. 788, §67 (AMD). 1975, c. 424, §4 (AMD). 1977, c. 350, §8 (RPR). 1985, c. 93, §1 (AMD). 1989, c. 254, §4 (AMD). 1999, c. 716, §§7,8 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §338. Printer (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1977, c. 350, §§9,10 (AMD). 1985, c. 93, §2 (AMD). 1989, c. 254, §5 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §338-A. Investigations and actions on licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 93, §3 (NEW). 1985, c. 93, §3 (NEW). 2009, c. 487, Pt. A, §1 (RP).



17 §339. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 349, §1 (RPR). 1977, c. 350, §11 (RPR). 1981, c. 412, §2 (AMD). 1983, c. 705, §7 (AMD). 1991, c. 528, §H2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §H2 (AMD). 1997, c. 684, §6 (AMD). 2007, c. 554, §1 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §340. Persons under 16 years of age (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1977, c. 350, §12 (RPR). 1983, c. 225, §3 (AMD). 2007, c. 254, §2 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §341. Limits on games of chance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 349, §2 (AMD). 1977, c. 350, §13 (RPR). 1981, c. 130, (RPR). 1981, c. 412, §3 (AMD). 1981, c. 698, §90 (AMD). 1981, c. 698, §89 (RP). 1999, c. 716, §§9,10 (AMD). 2001, c. 384, §1 (AMD). 2001, c. 384, §3 (AFF). 2001, c. 538, §4 (AMD). 2001, c. 672, §§13,14 (AMD). 2007, c. 554, §2 (AMD). 2009, c. 224, §1 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §342. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 410, §3 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §343. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 410, §4 (RPR). 1983, c. 705, §8 (AMD). 1995, c. 674, §3 (AMD). 1997, c. 684, §7 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §343-A. Investigations; actions on licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 684, §8 (NEW). 2001, c. 342, §4 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §344. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 2009, c. 487, Pt. A, §1 (RP).



17 §345. Access to premises (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 410, §5 (AMD). 1997, c. 728, §8 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §346. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1977, c. 350, §14 (RPR). 2009, c. 487, Pt. A, §1 (RP).



17 §347. Vending machines (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 705, §9 (NEW). 2009, c. 487, Pt. A, §1 (RP).






Chapter 15: BIGAMY

17 §351. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 17: BLACKLISTING

17 §401. Violations; penalty

1. Preventing employment. An employer, employee or other person, by threats of injury, intimidation or force, alone or in combination with others, may not prevent a person from entering into, continuing in or leaving the employment of any person, firm or corporation.

[ 2003, c. 452, Pt. I, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Maintaining blacklist. An employer, agent of an employer or other person, alone or in combination with others, may not attempt to prevent a wage earner in any industry from obtaining employment at that wage earner's trade by maintaining or being a party to the maintaining of a blacklist.

[ 2003, c. 452, Pt. I, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalty. A person who violates this section commits a Class D crime. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. I, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §I12 (RPR).






Chapter 19: BLASPHEMY AND PROFANITY

17 §451. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §452. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 21: BOMBS

17 §501. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §502. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 9, (RPR). 1975, c. 499, §5 (RP).



17 §503. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §504. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 23: BOXING AND PRIZEFIGHTS

17 §551. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 40, §1 (AMD). 1975, c. 499, §5 (RP).



17 §552. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 40, §2 (RP).



17 §553. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 25: BRIBERY AND CORRUPTION

17 §601. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §602. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §603. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §604. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §605. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §606. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §607. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §608. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 27: BUCKET SHOPS

17 §651. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §652. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §653. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §654. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 29: BUDGET PLANNING BUSINESS

17 §701. Business prohibited

1. Budget planning prohibited. Except as provided in subsection 2, a person, firm, association or corporation may not engage in the business of budget planning on behalf of a consumer.

[ 1999, c. 560, §1 (NEW) .]

2. Exceptions. This chapter does not apply to:

A. A person admitted to the practice of law in this State as of the effective date of this section, except to the extent that budget planning or debt management services constitute the exclusive activity of that attorney; [1999, c. 560, §1 (NEW).]

B. A supervised financial organization as defined in Title 9-A, section 1-301, subsection 38-A; [1999, c. 560, §1 (NEW).]

C. A supervised lender as defined in Title 9-A, section 1-301, subsection 39; or [1999, c. 560, §1 (NEW).]

D. Any organization that is registered with the State as a debt management service provider under Title 32, chapter 80-A. [1999, c. 560, §1 (NEW).]

[ 1999, c. 560, §1 (NEW) .]

SECTION HISTORY

1969, c. 420, §4 (AMD). 1971, c. 424, §8 (AMD). 1999, c. 560, §1 (RPR).



17 §702. Budget planning, defined

"Budget planning" means the making of a contract with a particular debtor, when the debtor agrees to pay a certain amount periodically to the person engaged in the budget planning, who shall distribute the same to a certain specified creditor or among certain specified creditors in accordance with a plan agreed upon by the debtor. [1999, c. 560, §2 (AMD).]

SECTION HISTORY

1999, c. 560, §2 (AMD).



17 §703. Penalty

Whoever, either individually or as the officer or employee of any person, corporation or association, violates any of the provisions of section 701 shall be punished by a fine of not more than $500, or by imprisonment for not more than 6 months, or by both.






Chapter 31: BURGLARY

17 §751. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 404, §1 (AMD). 1973, c. 795, §1 (AMD). 1975, c. 499, §5 (RP).



17 §751-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §6 (NEW). 1975, c. 499, §5 (RP).



17 §752. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §753. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §7 (AMD). 1975, c. 499, §5 (RP).



17 §754. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 404, §2 (AMD). 1973, c. 641, §1 (AMD). 1973, c. 795, §2 (AMD). 1975, c. 252, §2 (AMD). 1975, c. 499, §5 (RP).



17 §754-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §8 (NEW). 1975, c. 252, §3 (AMD). 1975, c. 499, §5 (RP).



17 §755. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §777-A. (REPEALED)

(REPEALED)

SECTION HISTORY

MRSA T.19 ., §777A/17 (RP).






Chapter 33: CHAMPERTY

17 §801. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 333, (AMD). 1975, c. 499, §5 (RP).






Chapter 35: CHILDREN

17 §851. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 500, §1 (AMD). 1975, c. 499, §5 (RP).



17 §852. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §853. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §854. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §855. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §856. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §857. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §20 (AMD). 1971, c. 598, §17 (AMD). 1975, c. 499, §5 (RP).



17 §858. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 443, §1 (AMD). 1975, c. 499, §5 (RP).



17 §859. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §860. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §861. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 37: COMPOUNDING FELONIES

17 §901. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §902. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 237, §1 (AMD). 1973, c. 145, §1 (AMD). 1973, c. 788, §68 (AMD). 1975, c. 499, §5 (RP).



17 §903. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 39: CONSPIRACY

17 §951. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §952. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 41: CRIME AGAINST NATURE

17 §1001. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 42: ANIMAL WELFARE

Subchapter 1: GENERAL PROVISIONS

17 §1011. Definitions

As used in this chapter, and in every law relating to or affecting animals, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 383, §4 (NEW).]

1. Act. "Act" means the Animal Welfare Act.

[ 1999, c. 254, §17 (AMD) .]

2. Animal. "Animal" means every living, sentient creature not a human being.

[ 1987, c. 383, §4 (NEW) .]

3. Animal control. "Animal control" means control of dogs, cats, domesticated or undomesticated animals which may be a problem in the community and which are not controlled by any other law.

[ 1987, c. 383, §4 (NEW) .]

4. Animal control officer. "Animal control officer" means the person appointed periodically by municipal officers pursuant to Title 7, chapter 725.

[ 1987, c. 383, §4 (NEW) .]

5. Animal control shelter.

[ 1993, c. 657, §43 (RP) .]

5-A. Animal shelter. "Animal shelter" means a facility that houses animals and operates for the purpose of providing stray, abandoned, abused or owner-surrendered animals with sanctuary or finding the animals temporary or permanent adoptive homes.

[ 2005, c. 510, §8 (AMD) .]

6. At large. "At large" means off the premises of the owner and not under the control of any person whose personal presence and attention would reasonably control the conduct of the dog.

[ 1987, c. 383, §4 (NEW) .]

7. Board.

[ 1999, c. 254, §18 (RP) .]

8. Boarding kennel. "Boarding kennel" means any place, building, tract of land, abode or vehicle in or on which privately owned dogs or other pets, or both, are kept for their owners in return for a fee.

[ 1987, c. 383, §4 (NEW) .]

8-A. Breeding kennel. "Breeding kennel" means a location where 5 or more adult dogs or cats capable of breeding are kept and some or all of the offspring are offered for sale, sold or exchanged for value or a location where more than 16 dogs or cats raised on the premises are sold to the public in a 12-month period. "Breeding kennel" does not include a kennel licensed by a municipality under Title 7, section 3923-C when the dogs are kept primarily for hunting, show, training, sledding, competition, field trials or exhibition purposes and not more than 16 dogs are offered for sale, sold or exchanged for value within a 12-month period.

[ 2011, c. 100, §17 (AMD) .]

9. Business day. "Business day" means any day of the calendar year other than a Saturday, Sunday or legal holiday.

[ 1987, c. 383, §4 (NEW) .]

10. Clerk; municipal clerk. "Clerk" or "municipal clerk" means the clerk of a municipality, the deputy clerk or assistant clerk, where directed by the clerk, carrying out the duties of this chapter.

[ 1987, c. 383, §4 (NEW) .]

11. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or his duly authorized agent.

[ 1987, c. 383, §4 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

12. Constable. "Constable" means a law enforcement officer appointed by municipal officers pursuant to law.

[ 1987, c. 383, §4 (NEW) .]

12-A. Equine facility. "Equine facility" means a boarding stable or commercial riding facility.

[ 1999, c. 498, §7 (AMD) .]

12-B. Dog. "Dog" means a member of the genus and species known as canis familiaris or any canine, regardless of generation, resulting from the interbreeding of a member of canis familiaris with a wolf hybrid as defined in subsection 30.

[ 1997, c. 690, §57 (NEW) .]

13. Service dog kept for breeding purposes. "Service dog kept for breeding purposes" means a male or female dog owned by a nonprofit organization for the purpose of producing puppies to be trained as service dogs and living with a resident of the State.

[ 2007, c. 664, §14 (AMD) .]

14. Service dog kept prior to training. "Service dog kept prior to training" means a dog under 18 months of age, owned by a nonprofit organization for the purpose of training as a service dog and living temporarily with a resident of the State prior to training.

[ 2007, c. 664, §15 (AMD) .]

15. Humane agent. "Humane agent" means an employee of the Department of Agriculture, Conservation and Forestry who assists in enforcing this chapter.

[ 2001, c. 422, §12 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

15-A. Humane society. "Humane society" means a nonprofit group or organization incorporated for the purpose of providing physical service directly to abused and abandoned animals, improving the conditions of animals, providing education concerning animals or fund-raising to promote animal welfare.

[ 1991, c. 779, §45 (NEW) .]

15-B. Humanely clean conditions. "Humanely clean conditions" means that both indoor areas and outdoor enclosures are cleaned on a periodic basis to remove excretions and other waste materials, dirt and trash with sufficient frequency to minimize health hazards and to provide adequately clean living conditions for the species of animal.

[ 2007, c. 702, §39 (NEW) .]

16. Keeper. "Keeper" means a person in possession or control of a dog or other animal. A person becomes the keeper of a stray domesticated animal, other than a dog or livestock, if the person feeds that animal for at least 10 consecutive days.

[ 1995, c. 490, §22 (AMD) .]

17. Kennel. "Kennel" means 5 or more dogs kept in a single location under one ownership for breeding, hunting, show, training, field trials, sledding, competition or exhibition purposes. The sale or exchange of one litter of puppies within a 12-month period alone does not constitute the operation of a kennel.

[ 2011, c. 100, §18 (AMD) .]

18. Law enforcement officer. "Law enforcement officer" means any person who, by virtue of his public employment, is vested by law with a duty to maintain public order, enforce any law of this State establishing a civil violation, prosecute offenders or make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes.

[ 1987, c. 383, §4 (NEW) .]

18-A. Livestock. "Livestock" means cattle; equines; sheep; goats; swine; domesticated cervids, fowl and rabbits; members of the family Camelidae, genus lama and genus vicugna; bison; and ratites.

[ 2007, c. 439, §35 (AMD) .]

19. Municipality. "Municipality" means a city, town or plantation.

[ 1987, c. 383, §4 (NEW) .]

20. Mutilate. "Mutilate" means to injure or disfigure by irreparably damaging body parts. "Mutilate" does not include conduct performed by a licensed veterinarian or conduct that conforms to accepted veterinary practices.

[ 1997, c. 456, §12 (AMD) .]

21. Owner. "Owner" means any person, firm, partnership, association or corporation owning, keeping or harboring a dog or other animal.

[ 1987, c. 383, §4 (NEW) .]

22. Person. "Person" means an individual, corporation, partnership, association or any other legal entity.

[ 1987, c. 383, §4 (NEW) .]

22-A. Pet animal.

[ 1997, c. 690, §58 (RP) .]

23. Pet shop. "Pet shop" means a place or vehicle in or on which any dogs, cats, rodents, reptiles, fish, pet birds, exotic birds or exotic animals not born and raised on those premises are kept for the purpose of sale to the public.

[ 1997, c. 690, §59 (RPR) .]

24. Respective municipality. "Respective municipality" means, in the case of towns and cities, the municipality where the dog is found or in the case of unorganized townships, the municipality near or adjacent to the unorganized township where the dog is found or the designee of that municipality.

[ 1987, c. 383, §4 (NEW) .]

24-A. Service dog. "Service dog" means a dog that meets the definition of "service animal" set forth in Title 5, section 4553, subsection 9-E, paragraph A or B.

[ 2011, c. 369, §5 (AMD) .]

25. Shelter. "Shelter" means any building or physical structure or part of any building or structure, other than a private dwelling, housing dogs or other animals and not used for agricultural purposes or as a laboratory, research facility, medical facility or educational institution.

[ 1987, c. 383, §4 (NEW) .]

26. Torment, torture and cruelty. "Torment, torture and cruelty" means every act, omission or neglect, whether by the owner or any other person, where unjustifiable physical pain, suffering or death is caused or permitted.

[ 1987, c. 383, §4 (NEW) .]

27. Vertebrate. "Vertebrate" means a subphylum of chordate animals comprising those having a brain enclosed in a skull or cranium and a segmented spinal column, including mammals, birds, reptiles, amphibians and fish.

[ 1987, c. 383, §4 (NEW) .]

28. Warrant. "Warrant" means an order of municipal officers directing a police officer, constable, sheriff or animal control officer to enter a complaint and summons against the owners or keepers of unlicensed dogs following notice of and noncompliance with a violation of law.

[ 1987, c. 383, §4 (NEW) .]

29. Well cared for. "Well cared for" means that the animal is receiving necessary sustenance, necessary medical attention, proper shelter, protection from the weather and humanely clean conditions and that the animal has not been nor is being injured, overworked, tormented, tortured, abandoned, poisoned, beaten, mutilated or exposed to a poison with the intent that it be taken by the animal.

[ 1987, c. 383, §4 (NEW) .]

30. Wolf hybrid. "Wolf hybrid" means a mammal that is the offspring of the reproduction between any species of wild canid or wild canid hybrid and a domestic dog or wild canid hybrid. "Wolf hybrid" includes a mammal that is represented by its owner to be a wolf hybrid, coyote hybrid, coydog or any other kind of wild canid hybrid.

[ 1997, c. 690, §60 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1991, c. 779, §§42-45 (AMD). 1993, c. 657, §§43,44 (AMD). 1995, c. 490, §22 (AMD). 1997, c. 456, §§11,12 (AMD). 1997, c. 690, §§56-60 (AMD). 1999, c. 254, §§17,18 (AMD). 1999, c. 498, §7 (AMD). 2001, c. 422, §12 (AMD). 2003, c. 334, §3 (AMD). 2005, c. 510, §§8,9 (AMD). 2007, c. 439, §35 (AMD). 2007, c. 664, §§14-16 (AMD). 2007, c. 702, §§38-40 (AMD). 2009, c. 343, §25 (AMD). 2009, c. 403, §11 (AMD). 2011, c. 100, §§17, 18 (AMD). 2011, c. 369, §5 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV).



17 §1012. Unlawful sale, consignment or rental of diseased horses

1. Unlawful sale, consignment or rental of diseased horses. A person is guilty of unlawful sale, consignment or rental of diseased horses if that person receives, offers for sale or sells at private sale or public auction, consigns or rents any horse which, by reason of debility, disease or lameness or for other cause could not be worked in the State without violating the laws against cruelty to animals.

[ 1989, c. 129, (AMD) .]

2. Penalty. Unlawful sale, consignment or rental of diseased horses is a Class E crime.

[ 1989, c. 129, (AMD) .]

3. Violation. Any licensed auctioneer violating this section may be punished by loss of license in addition to other penalties provided by law.

[ 1987, c. 383, §4 (NEW) .]

4. Exception. This section shall not be construed to prohibit the sale to or the purchase of horses by humane societies.

[ 1987, c. 383, §4 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1989, c. 129, (AMD).



17 §1013. Unlawful production of motion pictures

1. Unlawful production of motion pictures. A person, including an owner or the owner's agent, is guilty of unlawful production of motion pictures if that person knowingly or intentionally prepares, manufactures, makes or participates in the preparation, manufacture or making of any motion picture film or videotape production involving cruelty to animals during the course of preparation, manufacture, making or exhibition of the motion picture film or videotape production.

[ 1997, c. 690, §61 (AMD) .]

2. Penalty. Unlawful production of motion pictures is a Class E crime.

[ 1987, c. 383, §4 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1997, c. 690, §61 (AMD).



17 §1014. Unlawful interference with publicly owned dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §4 (NEW). 1989, c. 446, §1 (RP).



17 §1015. Surcharge imposed

A surcharge of 10% must be added to every fine or penalty imposed by any court in this State for a violation of this chapter. The surcharge, for the purposes of collection and collection procedures, is considered a part of the fine or penalty. All funds collected as a result of this surcharge must be deposited monthly in the Animal Welfare Fund established under Title 7, section 3906-B, subsection 2. [2001, c. 617, §10 (NEW).]

SECTION HISTORY

2001, c. 617, §10 (NEW).






Subchapter 2: POSSESSION OF ANIMALS

17 §1021. Possession of animals

1. Possession. A state veterinarian, humane agent, sheriff, deputy sheriff, constable, police officer, animal control officer, person authorized to make arrests or the commissioner may apply to the District Court or the Superior Court for authorization:

A. To take possession of any maimed, disabled, diseased, dehydrated, malnourished or injured animal or any animal whose owner has abandoned or cruelly treated it and turn over the animal to the applicant or other suitable person; or [2007, c. 702, §41 (AMD).]

B. To cause the animal to be disposed of humanely. [1987, c. 383, §4 (NEW).]

[ 2007, c. 702, §41 (AMD) .]

2. Notice to owner. If the owner is known, a copy of the application must be served upon the owner with an order of court to appear at a stated time and place to show cause why the animal should not be taken and turned over to the applicant or other suitable person or disposed of humanely.

If the owner can not be found by reasonable diligence, or is out of state although a resident of this State, a copy of the application and order of court must be left at the owner's last and usual place of abode.

If the owner is not known, then the court shall order a notice to be published at least once in a newspaper of general circulation in the county where the animal was found, stating the case and circumstances and giving 48 hours notice of the hearing.

[ 1993, c. 657, §45 (AMD) .]

3. Hearing. If it appears at the hearing that the animal has been cruelly abandoned or cruelly treated by its owner or the animal is maimed, disabled, diseased, dehydrated, malnourished or injured, the court shall:

A. Direct the applicant or other suitable person to take possession of and provide for the animal, order its sale, adoption or placement; [2007, c. 702, §42 (AMD).]

B. Order the animal to be disposed of humanely if, given reasonable time and care, the animal's recovery is doubtful; or [2007, c. 702, §42 (AMD).]

C. If appropriate, allow the animal to be returned to its owner. [2007, c. 702, §42 (NEW).]

[ 2007, c. 702, §42 (AMD) .]

4. Ex parte order. An ex parte order shall be as follows.

A. A state veterinarian, humane agent, sheriff, deputy sheriff, constable, police officer, animal control officer, person authorized to make arrests or the commissioner may apply to the District Court, Superior Court or a justice of the peace for an ex parte order for authorization to take possession of any maimed, disabled, diseased, dehydrated, malnourished or injured animal or any animal whose owner has abandoned or cruelly treated it and turn it over to the applicant or any other suitable person.

An order may be entered ex parte upon findings by the court or justice of the peace that there is a reasonable likelihood that:

(1) The defendant is not subject to the jurisdiction of the court for the purposes of a hearing or the owner cannot be found by reasonable diligence or is out-of-state although a resident of this State, and there is a danger that unless immediate action is taken:

(a) The condition of an injured, overworked, tormented, tortured, abandoned, poisoned or mutilated animal, or animal deprived of necessary sustenance, necessary medical attention, proper shelter or protection from the weather or humanely clean conditions will be substantially impaired or worsened;

(b) The animal's life will be jeopardized; or

(c) A great degree of medical attention will be necessary to restore the animal to a normal, healthy condition;

(2) There is a clear danger that if the owner or the owner's agent is notified in advance of the issuance of the order of court, as provided in subsection 3, the owner or the owner's agent may remove the animal from the State, conceal it or otherwise make it unavailable;

(3) There is immediate danger that the owner or the owner's agent will kill or injure the animal; or

(4) An animal is being or has been injured, overworked, tormented, tortured, abandoned, poisoned, mutilated, or deprived of necessary sustenance, necessary medical attention, proper shelter or protection from the weather or humanely clean conditions and, unless an ex parte order issues allowing the applicant to take possession of the animal, the animal will die, its condition will be substantially impaired or worsened or medical attention will be necessary to restore the animal to a normal, healthy condition. [2007, c. 702, §43 (AMD).]

B. This subsection does not apply to animals currently being well cared for when euthanasia is necessary due to old age or to a person's conduct designed to control or eliminate rodents, ants or other common pests. [1987, c. 383, §4 (NEW).]

C. On 2 days' notice or such shorter period as the court may prescribe, the applicant who obtained the ex parte order or the owner whose animal has been possessed pursuant to an ex parte order may appear in the District Court or Superior Court and move the dissolution or modification of the ex parte order.

The court shall hear and determine the motion, and the hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

The moving party shall submit an affidavit setting forth specific facts to substantiate such findings as would serve to modify or dissolve the order. The opposing party shall have the burden of presenting evidence to substantiate the original findings. [2011, c. 559, Pt. A, §15 (AMD).]

[ 2011, c. 559, Pt. A, §15 (AMD) .]

5. Seizure for observation and examination. Seizure of animals for observation and examination is as follows.

A. Whenever a humane agent, a state veterinarian or a person authorized to make arrests has reason to believe that an animal may be disabled, diseased, dehydrated or malnourished, the humane agent, state veterinarian or person shall apply to the District Court or Superior Court for authorization to take possession of the animal and turn it over to the applicant or other suitable person for examination and observation for a 30-day period. At the end of 30 days, the court must receive a report from the person in possession of the animal and either dissolve the possession order or set the matter for hearing within 30 days. [RR 2013, c. 2, §30 (COR).]

B. If the owner is known, the owner must be advised of the time and place of hearing and asked to show cause why the animal should not be seized permanently or disposed of humanely. [1995, c. 490, §23 (AMD).]

C. If the court finds at the hearing that the animal is disabled, diseased, dehydrated or malnourished, the court shall:

(1) Declare the animal forfeited and order its sale, adoption or donation; or

(2) Order the animal to be disposed of humanely if, given reasonable time and care, the animal's recovery is doubtful. [1987, c. 383, §4 (NEW).]

[ RR 2013, c. 2, §30 (COR) .]

5-A. Seizure by state humane agent or state veterinarian without court order. A state humane agent or a state veterinarian who has reasonable cause to believe that a violation of section 1031 or 1032 has taken place or is taking place may take possession of and retain the cruelly treated animal. Upon taking possession of an animal under this section, the humane agent or the state veterinarian shall present the owner with a notice that:

A. States the reason for seizure; [1993, c. 468, §22 (NEW).]

B. Gives the name, address and phone number of the humane agent or the state veterinarian to contact for information regarding the animal; and [1995, c. 490, §24 (AMD).]

C. Advises the owner of the ensuing court procedure. [1993, c. 468, §22 (NEW).]

If the owner can not be found, the humane agent or the state veterinarian shall send a copy of the notice to the owner at the owner's last known address by certified mail, return receipt requested. If the owner is not known or can not be located, the humane agent or the state veterinarian shall contact the animal shelter or shelters used by the municipality in which the animal was found. The humane agent or the state veterinarian shall provide the shelter with a description of the animal, the date of seizure and the name of a person to contact for more information.

Within 3 working days of possession of the animal, the humane agent or the state veterinarian shall apply to the court for a possession order. Upon good cause shown, the court shall expedite the case and schedule a prehearing conference to take place within 7 days of the seizure. The court shall set a hearing date, and the hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. The humane agent or the state veterinarian shall arrange care for the animal, including medical treatment, if necessary, pending the hearing.

The humane agent or the state veterinarian shall notify the owner, if located, of the time and place of the hearing. If the owner has not been located, the court shall order a notice to be published at least once in a newspaper of general circulation in the county where the animal was found stating the case and circumstances and giving 48 hours notice of the hearing.

It is the owner's responsibility at the hearing to show cause why the animal should not be seized permanently or disposed of humanely. If it appears at the hearing that the animal has been abandoned or cruelly treated by its owner, the court shall declare the animal forfeited and order its sale, adoption or donation or order the animal to be disposed of humanely if a veterinarian determines that the animal is diseased or disabled beyond recovery. In the case of an expedited hearing, the court shall issue a writ of possession or return the animal to its owner within 30 days of the seizure.

For an expedited hearing, the State, prior to the prehearing conference, shall submit all veterinary records, reports by investigating officers and other relevant records in the State's possession to the court and shall mail or deliver copies of these same reports and records to the owner of the animal.

All veterinary records, seizure reports prepared by humane agents, police reports, witness statements or other written documents are admissible as evidence when the authors of these documents are available for cross-examination at a possession hearing. Oral statements of a witness included in a police report are only admissible if the witness is present at the possession hearing.

[ 2011, c. 559, Pt. A, §16 (AMD) .]

6. Attachment and enforcement of lien. Attachment and enforcement of liens shall be as follows.

A. Any person taking possession of an animal as provided in this subchapter shall have a lien for expenses as provided in this subsection unless the complaint is dismissed for lack of merit. If the complaint is dismissed for lack of merit, the board and the municipality where the possession occurred may share in paying the lienor's expenses. [1987, c. 383, §4 (NEW).]

B. Expenses covered by this subsection include expenses reasonably incident to taking an animal into custody such as transportation, food, shelter, veterinary care and expenses of disposing of an animal taken into custody. [1987, c. 383, §4 (NEW).]

C. The lienor may enforce the lien in the same manner as enforcements of liens on personal property pursuant to Title 10, chapter 631. In giving judgment for the lien, the court shall include expenses as set forth in paragraph B, incurred by the lienor from the date of commencement of proceedings to the entry of judgment or final disposition of the animal as ordered by the court.

In the event of the sale of the animal, all expenses incurred in transporting, taking, keeping and caring for the animal shall be deducted from the sale price and the balance, if any, turned over to the owner. [1987, c. 383, §4 (NEW).]

D. The defendant may appeal as in a civil action, but before appeal is allowed, the defendant shall give sufficient security to satisfy the applicant or person taking custody of the animal that he will pay all expenses for its care and support pending appeal. [1987, c. 383, §4 (NEW).]

[ 1987, c. 383, §4 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1987, c. 736, §27 (AMD). 1991, c. 779, §§46-48 (AMD). 1993, c. 468, §§21,22 (AMD). 1993, c. 657, §§45,46 (AMD). 1995, c. 490, §§23,24 (AMD). 1997, c. 690, §§62-64 (AMD). 2007, c. 702, §§41-44 (AMD). 2009, c. 573, §1 (AMD). 2011, c. 559, Pt. A, §§15, 16 (AMD). RR 2013, c. 2, §30 (COR).



17 §1022. Prevention of cruelty

The commissioner or any person authorized to make arrests may lawfully interfere to prevent the perpetration of any act of cruelty upon an animal in that person's presence. [1997, c. 690, §65 (AMD).]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1991, c. 779, §49 (AMD). 1997, c. 690, §65 (AMD).



17 §1023. Investigation and reporting of cruelty

1. Investigations; reports. Law enforcement officers, animal control officers and humane agents shall investigate alleged violations of Title 7, chapter 739 and this chapter. The commissioner shall maintain a record of each alleged case of cruelty to animals investigated by a humane agent. The commissioner shall report annually on the disposition of cases as required under Title 7, section 3906-B.

A law enforcement officer or animal control officer who investigates a case of alleged cruelty to animals and pursues a civil or criminal action based on that investigation shall report to the commissioner on the final disposition of the case.

[ 2001, c. 422, §13 (NEW) .]

2. Commissioner role.

[ 1997, c. 690, §67 (RP) .]

3. Cooperation between agencies. For the purposes of this section, law enforcement officers, the commissioner or the commissioner's designee, humane agents, a state veterinarian and certified animal control officers may exchange information and reports pertaining to an investigation of cruelty to animals pursuant to subsection 4 and Title 7, section 3909, subsection 6.

[ 2013, c. 267, Pt. B, §11 (AMD) .]

4. Confidential information. The names of and other identifying information about persons providing information pertaining to criminal or civil cruelty to animals to the Department of Agriculture, Conservation and Forestry are confidential information and may not be released.

[ 2013, c. 267, Pt. C, §2 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1989, c. 701, §§5,6 (AMD). 1991, c. 779, §50 (AMD). 1997, c. 690, §§66,67 (AMD). 2001, c. 422, §13 (RPR). 2013, c. 267, Pt. B, §11 (AMD). 2013, c. 267, Pt. C, §2 (AMD).



17 §1024. Impeding the performance of an officer

It is unlawful for a person to assault, resist, oppose, impede, intimidate or interfere with a person engaged in or on account of the performance of that person's official duties under this subchapter. [1997, c. 690, §68 (AMD).]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1997, c. 690, §68 (AMD).



17 §1025. Handling of animals seized or held

1. Handling of animals. No humane agent, animal control officer, animal shelter, pound, animal care center, humane society or veterinarian and anyone acting under their authority and having possession of any animal by reason of his office may:

A. Provide or supply dealers, commercial kennels or laboratories with the animal; or [1987, c. 383, §4 (NEW).]

B. Give, release, sell, trade, loan, transfer or otherwise provide any live animal to any individual, firm, association, corporation, educational institution, laboratory, medical facility or anyone else for purposes of experimentation or vivisection. [1987, c. 383, §4 (NEW).]

2. Livestock. Livestock to be sold at public auction is exempt from this section.

[ 1987, c. 383, §4 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW).



17 §1026. Penalty for violation

Any person found in violation of sections 1024 and 1025 is guilty of a Class E crime. [1987, c. 383, §4 (NEW).]

SECTION HISTORY

1987, c. 383, §4 (NEW).



17 §1027. Security for seizure and impoundment of animals relating to cruelty to animals or animal fighting

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Authority" means the commissioner or a state veterinarian, humane agent, sheriff, deputy sheriff, constable, police officer or animal control officer that seizes or impounds an animal pursuant to section 1021. [2007, c. 439, §36 (NEW).]

[ 2007, c. 439, §36 (NEW) .]

2. Show cause hearing. When an animal is lawfully seized or impounded pursuant to section 1021 or 1034, if the owner, custodian or person claiming an interest in the animal wishes to contest the order, the owner, custodian or person claiming an interest must petition the court for a show cause hearing. The petition must be filed within 10 days of the date the seizure occurred or the search warrant was executed. If the owner fails to petition the court for a hearing within 10 days, the animal is ordered forfeited to the State.

Upon petition by the owner, custodian or person claiming an interest in the animal in accordance with this subsection, the court shall hold a hearing. The hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. Upon a showing of good cause, the court may extend the time needed to hold the hearing.

[ 2011, c. 559, Pt. A, §17 (AMD) .]

3. Post security. If an animal is lawfully seized and impounded, the authority may file a petition with the court requesting that the person from whom an animal is seized or a person claiming an interest in the seized animal be ordered to post a security. The authority shall serve a copy of the petition on the person from whom the animal was seized or, if the person cannot be found, by posting of copy at the place where the animal was taken into custody. The authority shall also serve a copy of the petition on the district attorney. The court may order the person from whom an animal is seized or a person claiming an interest in the seized animal to post a security.

[ 2007, c. 439, §36 (NEW) .]

4. Payment of expenses. The security must be in an amount sufficient to secure payment for all reasonable expenses to be incurred by the authority having custody of the seized animal for a period of at least 30 days. The court upon the recommendation of the authority shall determine the amount of the security. Reasonable expenses include, but are not limited to, estimated medical care, shelter and board.

[ 2007, c. 439, §36 (NEW) .]

5. Draw actual reasonable costs. When security is posted in accordance with this section, the authority may draw from the security the actual reasonable costs incurred for medical care, shelter, board and record keeping.

[ 2007, c. 439, §36 (NEW) .]

6. Post with clerk. If the court orders the posting of security, the security must be posted with the clerk within 10 business days of the show cause hearing. The court shall order the immediate forfeiture of the seized animal to the authority if the person fails to post security as ordered. The court may waive the security requirement or reduce the amount of the security for good cause shown.

[ 2007, c. 439, §36 (NEW) .]

7. Disposition of animal. Posting of the security does not prevent the authority from disposing of the seized or impounded animal before the expiration of the period covered by the security, if the court rules in favor of the authority.

[ 2007, c. 439, §36 (NEW) .]

8. Order denied. The authority may humanely dispose of the animal at the end of the period for which expenses are covered by the security, if the court orders the disposition. If the disposition order is denied, the court may require the owner or custodian or any other person claiming interest in the animal to provide additional security to secure payment of reasonable expenses and to extend the period of time pending adjudication by the court of the charges against the person from whom the animal was seized.

[ 2007, c. 439, §36 (NEW) .]

9. Recover damages. The owner or custodian of an animal humanely killed pursuant to this section is not entitled to recover damages or the actual value of the animal if the owner or custodian failed to post security.

[ 2007, c. 439, §36 (NEW) .]

10. Refund. The court may direct a refund to the person who posted the security in whole or in part for expenses not incurred by the authority. The court may direct a refund to the person who posted security upon acquittal of the charges.

[ 2007, c. 439, §36 (NEW) .]

SECTION HISTORY

2007, c. 439, §36 (NEW). 2011, c. 559, Pt. A, §17 (AMD).






Subchapter 3: CRUELTY TO ANIMALS

17 §1031. Cruelty to animals

1. Cruelty to animals. Except as provided in subsections 1-D and 1-E, a person, including an owner or the owner's agent, is guilty of cruelty to animals if that person intentionally, knowingly or recklessly:

A. Kills or attempts to kill any animal belonging to another person without the consent of the owner or without legal privilege. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

A-1. Violates paragraph A and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Except for a licensed veterinarian or a person certified under section 1042, kills or attempts to kill an animal by a method that does not cause instantaneous death. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

B-1. Violates paragraph B and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. If that person is a licensed veterinarian or a person certified under section 1042, kills or attempts to kill an animal by a method that does not conform to standards adopted by a national association of licensed veterinarians. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

C-1. Violates paragraph C and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Injures, overworks, tortures, torments, abandons or cruelly beats or intentionally mutilates an animal; gives drugs to an animal with an intent to harm the animal; gives poison or alcohol to an animal; or exposes a poison with intent that it be taken by an animal. The owner or occupant of property is privileged to use reasonable force to eject a trespassing animal. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

D-1. Violates paragraph D and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D-2. Abandons an animal in violation of paragraph D and that animal dies as a result. Violation of this paragraph is a Class C crime; [2005, c. 422, §10 (NEW).]

E. Deprives an animal that the person owns or possesses of necessary sustenance, necessary medical attention, proper shelter, protection from the weather or humanely clean conditions. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

E-1. Violates paragraph E and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. Keeps or leaves a domestic animal on an uninhabited or barren island lying off the coast of the State during the month of December, January, February or March without providing necessary sustenance and proper shelter. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

F-1. Violates paragraph F and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

G. Hunts, traps or sells for the purpose of hunting any animal, except as permitted pursuant to Title 7, chapter 202-A and Title 12, Part 13, and excluding humane trapping of animals for population control efforts or animal control under Title 7, Part 9. Violation of this paragraph is a Class D crime; [2013, c. 115, §16 (AMD).]

G-1. Violates paragraph G and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

H. Injects, inserts or causes ingestion of any substance used solely to enhance the performance of an animal by altering the animal's metabolism to that animal's detriment, including but not limited to excessive levels of sodium bicarbonate in equines used for competition. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

H-1. Violates paragraph H and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

I. Commits bestiality on an animal. For purposes of this paragraph, "commits bestiality" means that a person:

(1) Engages in a sexual act with an animal for the purpose of that person's sexual gratification;

(2) Coerces anyone to engage in a sexual act with an animal;

(3) Engages in a sexual act with an animal in the presence of a minor;

(4) Uses any part of the person's body or an object to sexually stimulate an animal;

(5) Videotapes a person engaging in a sexual act with an animal; or

(6) For the purpose of that person's sexual gratification, kills or physically abuses an animal.

For purposes of this paragraph, "sexual act" means any act between a person and an animal involving direct physical contact between the genitals of one and the mouth or anus of the other, or direct physical contact between the genitals of one and the genitals of the other. A sexual act may be proved without allegation or proof of penetration.

This paragraph may not be construed to prohibit normal and accepted practices of animal husbandry.

Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

I. (REALLOCATED TO T. 17, §1031, sub-§1, ¶J) [RR 2001, c. 1, §20 (RAL); 2001, c. 425, §7 (NEW).]

I-1. Violates paragraph I and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

J. (REALLOCATED FROM T. 17, §1031, sub-§1, ¶I) Kills or tortures an animal to frighten or intimidate a person or forces a person to injure or kill an animal. Violation of this paragraph is a Class D crime; [2007, c. 702, §45 (AMD).]

J-1. Violates paragraph J and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; or [2007, c. 702, §46 (AMD).]

K. Confines an animal in a building, enclosure, car, boat, vehicle or vessel of any kind when extreme heat or extreme cold will be harmful to its health. Violation of this paragraph is a Class D crime. [2007, c. 702, §47 (NEW).]

[ 2013, c. 115, §16 (AMD) .]

1-A. Animal cruelty.

[ 2003, c. 452, Pt. I, §14 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

1-B. Aggravated cruelty to animals. A person is guilty of aggravated cruelty to animals if that person, in a manner manifesting a depraved indifference to animal life or suffering, intentionally, knowingly or recklessly:

A. Causes extreme physical pain to an animal; [2001, c. 425, §8 (NEW).]

B. Causes the death of an animal; or [2003, c. 405, §24 (AMD).]

C. Physically tortures an animal. [2001, c. 425, §8 (NEW).]

Violation of this subsection is a Class C crime. Notwithstanding Title 17-A, section 1301, the court shall impose a fine of not less than $1,000 and not more than $10,000 for a first or subsequent violation of this subsection. The sentencing provisions in subsection 3-B also apply to a person convicted of aggravated cruelty to animals.

[ 2005, c. 281, §8 (AMD); 2005, c. 397, Pt. F, §1 (AMD) .]

1-C. Cat or dog; exceptions. Except as provided in subsections 1-D and 1-E, a person is guilty of cruelty to animals if that person intentionally, knowingly or recklessly:

A. Kills or attempts to kill a cat or dog. Violation of this paragraph is a Class D crime; or [2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violates paragraph A and, at the time of the offense, has 2 or more convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime. [2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

1-D. Licensed veterinarian. A licensed veterinarian or a person certified under section 1042 may kill a cat or dog according to the methods of euthanasia under subchapter 4.

[ 2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

1-E. Owner or owner's agent. A person who owns a cat or dog, or the owner's agent, may kill that owner's cat or dog by shooting it with a firearm if the following conditions are met:

A. The shooting is performed by a person 18 years of age or older using a weapon and ammunition of suitable caliber and other characteristics to produce instantaneous death by a single shot; [2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Death is instantaneous; [2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Maximum precaution is taken to protect the general public, employees and other animals; and [2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Any restraint of the cat or dog during the shooting does not cause undue suffering. [2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Affirmative defense. It is an affirmative defense to prosecution under this section that:

A. The defendant's conduct conformed to accepted veterinary practice or was a part of scientific research governed by accepted standards; [1987, c. 383, §4 (NEW).]

B. The defendant's conduct or that of the defendant's agent was designed to control or eliminate rodents, ants or other common pests on the defendant's own property; [2007, c. 702, §48 (AMD).]

C. The defendant's conduct involved the use of live animals as bait or in the training of other animals in accordance with the laws of the Department of Inland Fisheries and Wildlife, Title 12, Part 13; or [2007, c. 702, §48 (AMD).]

D. The animal is kept as part of an agricultural operation and in compliance with best management practices for animal husbandry as determined by the Department of Agriculture, Conservation and Forestry. [2007, c. 702, §48 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

Evidence of proper care of any animal is not admissible in the defense of alleged cruelty to other animals.

[ 2007, c. 702, §48 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

3. Penalty for cruelty to animals.

[ 2003, c. 452, Pt. I, §18 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

3-A. Penalty for aggravated cruelty to animals.

[ 2003, c. 452, Pt. I, §19 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

3-B. Penalties. The following apply to violations of this section.

A. In addition to any other penalty authorized by law, the court shall impose a fine of not less than $500 for each violation of this section. The court may order the defendant to pay the costs of the care, housing and veterinary medical treatment for the animal including the costs of relocating the animal. [2009, c. 573, §2 (AMD).]

B. The court, as part of the sentence for a violation of this section, may prohibit the defendant from owning, possessing or having on the defendant's premises an animal or animals as determined by the court for a period of time, up to and including permanent relinquishment, as determined by the court. A person placed on probation for a violation of this section with a condition that prohibits owning, possessing or having an animal or animals on the probationer's premises is subject to revocation of probation and removal of the animal or animals at the probationer's expense if this condition is violated. The court as part of the sentence may order, as a condition of probation, that the defendant be evaluated to determine the need for psychiatric or psychological counseling and, if it is determined appropriate by the court, to receive psychiatric or psychological counseling at the defendant's expense. [2003, c. 452, Pt. I, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. [2003, c. 452, Pt. I, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2009, c. 573, §2 (AMD) .]

4. Criminal or civil prosecution. A person may be arrested or detained for the crime of cruelty to animals in accordance with the rules of criminal procedure. A person may not be arrested or detained for the civil violation of cruelty to animals. The attorney for the State shall elect to charge a defendant with the crime of cruelty to animals under this section or the civil violation of cruelty to animals under Title 7, section 4011. In making this election, the attorney for the State shall consider the severity of the cruelty displayed, the number of animals involved, any prior convictions or adjudications of animal cruelty entered against the defendant and such other factors as may be relevant to a determination of whether criminal or civil sanctions will best accomplish the goals of the animal welfare laws in the particular case before the attorney for the State. The election and determination required by this subsection are not subject to judicial review. The factors involved in such election and determination are not elements of the criminal offense or civil violation of animal cruelty and are not subject to proof or disproof as prerequisites or conditions for conviction under this subsection or adjudication under Title 7, section 4011.

[ 1999, c. 481, §1 (AMD) .]

5. Exception. This section may not be construed to prohibit the shooting of wild game in its wild state. This section may not be construed to prohibit the disposal of farm animals using an acceptable animal husbandry practice.

[ 2001, c. 425, §11 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1989, c. 195, (AMD). 1993, c. 81, §2 (AMD). 1995, c. 490, §§25,26 (AMD). 1997, c. 456, §§13-16 (AMD). 1997, c. 690, §§69,70 (AMD). 1999, c. 254, §§19-21 (AMD). 1999, c. 481, §1 (AMD). 1999, c. 765, §11 (AMD). RR 2001, c. 1, §§18-20 (COR). 2001, c. 414, §§1-3 (AMD). 2001, c. 425, §§5-11 (AMD). 2001, c. 617, §11 (AMD). 2003, c. 405, §24 (AMD). 2003, c. 414, §§B30,31 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 452, §§I13-20 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 281, §8 (AMD). 2005, c. 397, §F1 (AMD). 2005, c. 422, §10 (AMD). 2007, c. 439, §37 (AMD). 2007, c. 702, §§45-48 (AMD). 2009, c. 573, §2 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 115, §16 (AMD).



17 §1032. Cruelty to birds

1. Cruelty to birds. A person is guilty of cruelty to birds if that person intentionally, knowingly or recklessly:

A. Keeps or uses any live pigeon, fowl or other bird for a target or to be shot at, either for amusement or as a test of skill in marksmanship. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §21 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

A-1. Violates paragraph A and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1031 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Shoots at any bird or is present as a party, umpire or judge at such shooting. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §21 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

B-1. Violates paragraph B and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1031 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Rents any building, shed, room, yard, field or premises or knowingly suffers the use of the building, shed, room, yard, field or premises for any of the purposes described in paragraphs A and B. Violation of this paragraph is a Class D crime; or [2003, c. 452, Pt. I, §21 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

C-1. Violates paragraph C and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1031 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime. [2003, c. 452, Pt. I, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §21 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. The following apply to violations of this section.

A. In addition to any other penalty authorized by law, the court shall impose a fine of not less than $100 for each violation of this section. [2003, c. 452, Pt. I, §22 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. [2003, c. 452, Pt. I, §22 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §22 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Exception. Nothing in this section may be construed to prohibit the shooting of wild game in its wild state or the shooting of birds at field trials under the supervision of the Department of Inland Fisheries and Wildlife in accordance with Title 12, chapter 915, subchapter 13.

[ 2003, c. 414, Pt. B, §32 (AMD); 2003, c. 614, §9 (AFF) .]

4. Criminal or civil prosecution. A person may not be arrested or detained for cruelty to birds. The attorney for the State shall elect to charge a defendant with the crime of cruelty to birds under this section or the civil violation of cruelty to birds under Title 7, section 4012. In making this election, the attorney for the State shall consider the severity of the cruelty displayed, the number of birds involved, any prior convictions or adjudications of bird cruelty entered against the defendant and such other factors as may be relevant to a determination of whether criminal or civil sanctions will best accomplish the goals of the animal welfare laws in the particular case before the attorney for the State. The election and determination required by this subsection is not subject to judicial review. The factors involved in such election and determination are not elements of the criminal offense or civil violation of bird cruelty and are not subject to proof or disproof as prerequisites or conditions for conviction under this subsection or adjudication under Title 7, section 4012.

[ 1999, c. 481, §2 (AMD) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1997, c. 690, §71 (AMD). 1999, c. 481, §2 (AMD). 2003, c. 414, §B32 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 452, §§I21,22 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 614, §9 (AFF).



17 §1033. Animal fighting

1. Animal fighting. A person is guilty of animal fighting if that person knowingly:

A. Owns, possesses, keeps or trains any animal with the intent that the animal engage in an exhibition of fighting with another animal; [1987, c. 383, §4 (NEW).]

B. For amusement or gain, causes any animal to fight with another animal or causes any animals to injure each other; or [1987, c. 383, §4 (NEW).]

C. Permits any act in violation of paragraph A or B to be done on any premises under that person's charge or control. [1997, c. 690, §72 (AMD).]

[ 2003, c. 452, Pt. I, §23 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Penalty. A person who violates subsection 1 commits a Class C crime. In addition to any other penalty authorized by law, the court shall impose a fine of not less than $500 for each violation of subsection 1.

[ 2003, c. 452, Pt. I, §24 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Viewing animal fighting. A person is guilty of viewing animal fighting if that person knowingly is present at any place or building where preparations are being made for an exhibition of the fighting of animals or is present at such an exhibition.

[ 2003, c. 452, Pt. I, §25 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2-A. Penalty. A person who violates subsection 2 commits a Class D crime.

[ 2003, c. 452, Pt. I, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Affirmative defense. It is an affirmative defense to prosecution under subsections 1 and 2 that the activity charged involves the possession, training, exhibition or use of an animal in the otherwise lawful sport of animal hunting and the training or use of hunting dogs. It is also an affirmative defense that the defendant's conduct involved the use of live animals as bait or in the training of other animals in accordance with the laws of the Department of Inland Fisheries and Wildlife, Title 12, Part 13.

[ 2003, c. 414, Pt. B, §33 (AMD); 2003, c. 614, §9 (AFF) .]

4. Exception. Activity involving the possession, training, exhibition or use of an animal in the otherwise lawful pursuits of hunting, farming and security services is exempt from subsections 1 and 2.

[ 1987, c. 383, §4 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1997, c. 690, §72 (AMD). 2003, c. 414, §B33 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 452, §§I23-26 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 614, §9 (AFF).



17 §1034. Application for search warrant

A law enforcement officer or humane agent, having probable cause to believe that a violation of section 1031, 1032 or 1033 has taken place or is taking place, shall enter the premises where the animal is kept with the consent of the owner or shall make application for a search warrant. If the judge or justice of the peace is satisfied that probable cause exists, he shall issue a search warrant directing a law enforcement officer or humane agent in the county to proceed immediately to the location of the alleged violation and directing the law enforcement officer or humane agent to search the place designated in the warrant, retaining in his custody, subject to the order of the court, such property or things as specified in the warrant, including any animal. [1987, c. 736, §28 (AMD).]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1987, c. 736, §28 (AMD).



17 §1035. Necessary sustenance

No person owning or responsible for confining or impounding any animal may fail to supply the animal with a sufficient supply of food and water as prescribed in this section. [1987, c. 383, §4 (NEW).]

1. Food. The food shall be of sufficient quantity and quality to maintain all animals in good health.

[ 1987, c. 383, §4 (NEW) .]

2. Water. If potable water is not accessible to the animal at all times, it must be provided daily and in sufficient quantity for the health of the animal. Snow or ice is not an adequate water source.

[ 1999, c. 254, §22 (AMD) .]

3. Penalty. Failure to provide a sufficient supply of food or water is a Class D crime.

[ 1999, c. 254, §23 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1999, c. 254, §§22,23 (AMD).



17 §1036. Necessary medical attention

A person owning or responsible for confining or impounding any animal may not fail to supply the animal with necessary medical attention when the animal is or has been suffering from illness, injury, disease, excessive parasitism or malformed or overgrown hoof. Failure to provide necessary medical attention is a Class D crime. [1999, c. 254, §24 (AMD).]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1999, c. 254, §24 (AMD).



17 §1037. Proper shelter; protection from the weather and humanely clean conditions

No person owning or responsible for confining or impounding any animal may fail to provide the animal with proper shelter, protection from the weather or humanely clean conditions as prescribed in this section. [1997, c. 456, §17 (AMD).]

1. Indoor standards. Minimum indoor standards of shelter shall be as follows.

A. The ambient temperature shall be compatible with the health of the animal. [1987, c. 383, §4 (NEW).]

B. Indoor housing facilities shall be adequately ventilated by natural or mechanical means to provide for the health of the animal at all times. [1987, c. 383, §4 (NEW).]

[ 1987, c. 383, §4 (NEW) .]

2. Outdoor standards. Minimum outdoor standards of shelter shall be as follows.

A. When sunlight is likely to cause heat exhaustion of an animal tied or caged outside, sufficient shade by natural or artificial means shall be provided to protect the animal from direct sunlight. As used in this paragraph, "caged" does not include farm fencing used to confine farm animals. [1987, c. 383, §4 (NEW).]

B. Except as provided in subsections 5, 5-A and 7, shelter from inclement weather must be provided according to this paragraph.

(1) An artificial shelter, with a minimum of 3 sides and a waterproof roof, appropriate to the local climatic conditions for the species and breed of the animal must be provided as necessary for the health of the animal.

(2) If a dog is tied or confined unattended outdoors under weather conditions that adversely affect the health of the dog, a shelter must be provided in accordance with subsection 7, paragraph A to accommodate the dog and protect it from the weather and, in particular, from severe cold. Inadequate shelter may be indicated by the shivering of the dog due to cold weather for a continuous period of 10 minutes or by symptoms of frostbite or hypothermia. A metal barrel is not adequate shelter for a dog. [2011, c. 76, §4 (AMD).]

C. [2007, c. 702, §50 (RP).]

[ 2011, c. 76, §4 (AMD) .]

3. Space standards. Minimum space requirements for both indoor and outdoor enclosures shall include the following.

A. The housing facilities shall be structurally sound and maintained in good repair to protect the animal from injury and to contain the animal. [1987, c. 383, §4 (NEW).]

B. Enclosures shall be constructed and maintained to provide sufficient space to allow each animal adequate freedom of movement. Inadequate space may be indicated by evidence of overcrowding, debility, stress or abnormal behavior patterns. [1987, c. 383, §4 (NEW).]

[ 1987, c. 383, §4 (NEW) .]

4. Humanely clean conditions. Minimum standards of sanitation necessary to provide humanely clean conditions for both indoor and outdoor enclosures shall include periodic cleanings to remove excretions and other waste materials, dirt and trash to minimize health hazards.

[ 1987, c. 383, §4 (NEW) .]

5. Livestock. Livestock must be provided with shelter suitable for the health of the animal. Except as provided in subsection 5-A, livestock must have access to a constructed or natural shelter that is large enough to accommodate all livestock comfortably at one time. The shelter should be well drained and protect the livestock from direct sun, rain, wind and other inclement weather. Notwithstanding this subsection, shelter for equines must be provided in accordance with subsection 2, paragraph B, subparagraph (1). For purposes of this subsection, "livestock" includes large game as defined in Title 7, section 1341, subsection 5 kept at a licensed commercial large game shooting area as defined in Title 7, section 1341, subsection 1.

[ 2011, c. 76, §5 (AMD) .]

5-A. Livestock maintained under a rotational grazing system. Notwithstanding subsection 5, a person is not required to provide shelter for livestock while the animals are maintained under a rotational grazing system as long as the animals do not have injuries or infirmities that prevent them from accessing food and water and are in good body condition. For the purposes of this subsection, "rotational grazing system" means the practice of dividing up available pasture into multiple smaller areas during grazing season when pasture is available to meet the dietary requirements of the animals and subsequently moving the animals from one area to another after a number of days or weeks as determined by forage production and quality.

[ 2011, c. 76, §6 (NEW) .]

6. Penalty. Failure to provide shelter in accordance with this section is a Class D crime.

[ 1999, c. 254, §25 (NEW) .]

7. Dogs confined by tethering for long time periods. In addition to the requirements of subsection 2, paragraph B, subparagraph (2), when tethering is the primary means of confinement for a dog, the standards for shelter and tethering are as follows:

A. A shelter must be provided that is fully enclosed except for a portal. The portal must be of a sufficient size to allow the dog unimpeded passage into and out of the structure. For dogs other than arctic breeds, the portal must be constructed with a baffle or other means of keeping wind and precipitation out of the interior. The shelter must be constructed of materials with a thermal resistance factor of 0.9 or greater and must contain clean bedding material sufficient to retain the dog's normal body heat; and [2009, c. 343, §26 (AMD).]

B. The chain or tether must be attached to both the dog and the anchor using swivels or similar devices that prevent the chain or tether from becoming entangled or twisted. The chain or tether must be attached to a well-fitted collar or harness on the dog. For dogs other than dogs kept as sled dogs or dogs used in competition, the chain or tether must be at least 5 times the length of the dog measured from the tip of its nose to the base of its tail. For dogs kept as sled dogs or dogs used in competition, the chain or tether must be:

(1) At least 2.5 times the length of the dog measured from the tip of its nose to the base of its tail if the anchor is stationary; or

(2) At least 1.5 times the length of the dog measured from the tip of its nose to the base of its tail if the anchor is a pivot point allowing a 360` area of movement. [2009, c. 343, §26 (AMD).]

For the purposes of this subsection, "primary means of confinement" means the method used to confine a dog for periods of time that exceed 12 hours in a 24-hour period. For the purposes of this subsection, "arctic breeds" means Siberian Huskies, Alaskan Huskies, Alaskan Malamutes and other dogs with a double-layered coat and bred to live in an arctic climate and "dogs kept as sled dogs or dogs used in competition" means dogs regularly and consistently used in training or participation in competitive or recreational sled dog activities or other competition canine events.

[ 2009, c. 343, §26 (AMD) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1997, c. 456, §§17-19 (AMD). 1999, c. 254, §25 (AMD). 1999, c. 765, §12 (AMD). 2005, c. 340, §§3,4 (AMD). 2007, c. 702, §§49, 50 (AMD). 2009, c. 343, §26 (AMD). 2011, c. 76, §§4-6 (AMD).



17 §1037-A. Affirmative defense

It is an affirmative defense to alleged violations of sections 1035, 1036 and 1037 that the animal is kept as part of an agricultural operation and in compliance with best management practices for animal husbandry as determined by the Department of Agriculture, Conservation and Forestry. [2007, c. 702, §51 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

2007, c. 702, §51 (NEW). 2011, c. 657, Pt. W, §5 (REV).



17 §1038. Animals abandoned at animal care facilities

Abandoning an animal at a veterinarian's office, boarding kennel, animal grooming facility or animal day-care facility is a Class D crime. [2005, c. 422, §11 (NEW).]

1. Determination of abandonment. There is a rebuttable presumption of abandonment if an owner:

A. Places an animal in the custody of a licensed veterinarian for treatment, boarding or other care, or in a boarding kennel, animal grooming facility or animal day-care facility for services offered by that facility; and [2005, c. 422, §11 (NEW).]

B. Fails to claim the animal within 10 days after written notice is sent in accordance with subsection 2. [2005, c. 422, §11 (NEW).]

[ 2005, c. 422, §11 (NEW) .]

2. Notice requirement. Before any animal may be considered abandoned under this section, a veterinarian's office, boarding kennel, animal grooming facility or animal day-care facility shall send written notice, by registered or certified mail, return receipt requested, to the owner or keeper at the owner's or keeper's last known address. Proof of attempted delivery constitutes sufficient notice.

[ 2005, c. 422, §11 (NEW) .]

3. Ownership of abandoned animal. When an owner or keeper fails to claim an animal within 10 days of a notice being sent under subsection 2, the veterinarian, kennel, facility or individual who has custody and control of the animal is considered the owner of the animal and shall arrange for its care, including, but not limited to, its adoption, sale or placement with a licensed animal shelter.

[ 2005, c. 422, §11 (NEW) .]

4. Financial obligation. The disposal of an abandoned animal under this section does not relieve the owner or keeper of the animal of any financial obligation, including, but not limited to, costs incurred for veterinary treatment, boarding, grooming or other care.

[ 2005, c. 422, §11 (NEW) .]

5. Penalty. In addition to the penalties provided in Title 17-A for a Class D crime, the penalties in section 1031, subsection 3-B also apply.

[ 2005, c. 422, §11 (NEW) .]

SECTION HISTORY

2005, c. 422, §11 (NEW).



17 §1039. Cruel confinement of calves raised for veal and sows during gestation

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Calf raised for veal" means a calf of the bovine species kept for the purpose of producing the food product referred to as veal. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

B. "Covered animal" means a sow during gestation or calf raised for veal that is kept on a farm. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

C. "Enclosure" means a cage, crate or other structure used to confine a covered animal, including, but not limited to, what is commonly described as a "gestation crate" for sows or a "veal crate" for calves. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

D. "Farm" has the same meaning as in Title 7, section 152, subsection 5. [2013, c. 588, Pt. A, §22 (AMD).]

E. "Fully extending the animal’s limbs" means fully extending all limbs without touching the side of an enclosure. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

F. "Sow during gestation" means a pregnant pig of the porcine species kept for the primary purpose of breeding. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

G. "Turning around freely" means turning in a complete circle without any impediment, including a tether, and without touching the side of an enclosure. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

[ 2013, c. 588, Pt. A, §22 (AMD) .]

2. Prohibition. A person may not tether or confine a covered animal for all or the majority of a day in a manner that prevents the animal from:

A. Lying down, standing up and fully extending the animal’s limbs; and [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

B. Turning around freely. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

[ 2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF) .]

3. Exceptions. Subsection 2 does not apply:

A. To an animal while it is the subject of scientific or agricultural research; [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

B. During examination, testing, individual treatment of or operation on an animal for veterinary purposes; [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

C. To an animal being transported; [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

D. To an animal at a rodeo exhibition or state or county fair exhibition; [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

E. To an animal at a 4-H event or similar exhibition; [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

F. To the slaughter of an animal in accordance with Title 22, chapter 562-A, subchapter 4 and rules pertaining to the slaughter of animals; and [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

G. To a sow during the 7-day period prior to the sow's expected date of giving birth and until the sow's litter is weaned. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

[ 2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF) .]

4. Relation to other laws. The provisions of this section are in addition to, and not in lieu of, any other laws protecting animal welfare. This section may not be construed to limit any state law or rules protecting the welfare of animals or to prevent a local governing body from adopting and enforcing its own animal welfare laws and regulations.

[ 2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF) .]

5. Penalty. A violation of subsection 2 is a Class D crime.

[ 2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF) .]

6. Criminal or civil prosecution. A person may be arrested or detained for a violation of subsection 2 in accordance with the rules of criminal procedure. A person may not be arrested or detained for the civil violation of cruel confinement under Title 7, section 1039. The attorney for the State may elect to charge a defendant with a criminal violation under this section or a civil violation under Title 7, section 4020. In making this election, the attorney for the State shall consider the severity of the cruelty displayed, the number of animals involved, any prior convictions or adjudications of animal cruelty entered against the defendant and such other factors as may be relevant to a determination of whether criminal or civil sanctions will best accomplish the goals of the animal welfare laws in the particular case before the attorney for the State. The election and determination required by this subsection are not subject to judicial review. The factors involved in the election and determination are not elements of the criminal offense or civil violation of cruel confinement and are not subject to proof or disproof as prerequisites or conditions for conviction under this section or adjudication under Title 7, section 4020.

It is not an affirmative defense to prosecution under this section that the sow or calf is kept as part of an agricultural operation and in compliance with best management practices for animal husbandry.

[ 2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF) .]

SECTION HISTORY

2009, c. 127, §2 (NEW). 2009, c. 127, §3 (AFF). 2013, c. 588, Pt. A, §22 (AMD).






Subchapter 4: EUTHANASIA OF CATS AND DOGS

17 §1041. Euthanasia by prescribed methods

A cat or dog may not be destroyed by any method, agent or device except as described in this subchapter, subchapter III and Title 7, chapter 739. [1995, c. 490, §27 (AMD).]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1995, c. 490, §27 (AMD).



17 §1042. Euthanasia performed by licensed veterinarian or certified person

The mandatory method of euthanasia of cats and dogs when conducted by a licensed veterinarian or a person certified under subsection 3 must be the administration of a barbiturate overdose. The mandatory method of euthanasia must be implemented according to the following methods and under the following conditions. [1995, c. 490, §27 (AMD).]

1. Intravenous, intraperitoneal, intrathoracic or intracardial injection. Intravenous, intraperitoneal, intrathoracic or intracardial injection of a lethal solution may be used.

[ 1987, c. 383, §4 (NEW) .]

2. Use of undamaged hypodermic needle. An undamaged hypodermic needle of a size suitable for the size and species of animal must be used.

[ 1995, c. 490, §27 (AMD) .]

3. Administration by a licensed veterinarian. Administration may only be by a licensed veterinarian or by a person trained for this purpose who is certified by the commissioner and subject to regular observation concerning continued efficiency. A person certified under this subsection may only euthanize animals that are vested to an animal shelter. A person certified to perform euthanasia may not euthanize an animal if, by performing that euthanasia, the person is in violation of Title 32, chapter 71-A.

[ 1995, c. 490, §27 (AMD) .]

4. Euthanasia solution. A licensed animal shelter having both a consulting veterinarian and a certified euthanasia technician may purchase, store and administer euthanasia solution for the euthanasia of cats, dogs and ferrets that are vested to the shelter, provided the purchase, storage and administration is in accordance with federal requirements. The director of the licensed animal shelter, as a veterinarian, a certified euthanasia technician or an agent of the certified euthanasia technician, is the only person with the authority to purchase euthanasia solution.

[ 1995, c. 490, §27 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1995, c. 490, §27 (AMD).



17 §1043. Emergency methods

The following methods shall be used only in an emergency situation in which the safety of people or other animal life is threatened or in a situation in which the mandatory method of euthanasia of cats and dogs cannot be implemented expeditiously and will cause undue suffering. The following methods shall not be used as a substitute for the mandatory method. [1987, c. 383, §4 (NEW).]

1. Shooting. The animal may be destroyed by shooting, provided that:

A. The animal is restrained in a humane manner; [1987, c. 383, §4 (NEW).]

B. Shooting is performed by highly skilled and trained personnel utilizing a weapon and ammunition of suitable caliber and other characteristics to produce instantaneous death by a single shot; and [1987, c. 383, §4 (NEW).]

C. Maximum precaution is taken to protect the general public, employees and other animals. [1987, c. 383, §4 (NEW).]

[ 1987, c. 383, §4 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW).



17 §1044. Tranquilizing cats and dogs

Prior to the euthanasia of cats and dogs, sedatives may be administered to these animals. Curariform immobilizers shall not be used on cats and dogs prior to euthanasia, except by veterinarians in extreme circumstances. [1987, c. 383, §4 (NEW).]

SECTION HISTORY

1987, c. 383, §4 (NEW).



17 §1045. Inspection

The Department of Agriculture, Conservation and Forestry may inspect or investigate any facility in which cats or dogs are destroyed. [1991, c. 779, §51 (AMD); 1991, c. 779, §59 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1991, c. 779, §51 (AMD). 1991, c. 779, §59 (AFF). 2011, c. 657, Pt. W, §5 (REV).



17 §1046. Penalty for violation

Any person, firm or corporation found in violation of this subchapter is guilty of a Class E crime. [1987, c. 383, §4 (NEW).]

SECTION HISTORY

1987, c. 383, §4 (NEW).









Chapter 43: CRUELTY TO ANIMALS

Subchapter 1: GENERAL PROVISIONS

17 §1051. Authority; definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 37, §1 (AMD). 1973, c. 598, §7 (AMD). 1973, c. 788, §69 (RPR). 1975, c. 155, §1 (RPR). 1979, c. 731, §19 (AMD). 1983, c. 308, §§6,14 (AMD). 1983, c. 812, §97 (AMD). 1987, c. 383, §5 (RP).



17 §1051-A. Animal Welfare Board (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 308, §§7,14 (NEW). 1983, c. 812, §98 (AMD). 1987, c. 383, §5 (RP).



17 §1051-B. Executive director; other employees (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 308, §§7,14 (NEW). 1985, c. 785, §B77 (AMD). 1987, c. 383, §5 (RP).



17 §1051-C. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 308, §§7,14 (NEW). 1987, c. 383, §5 (RP).



17 §1052. Exhibition of bears; menageries excepted (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §5 (RP).



17 §1053. Care of sheep abandoned on islands; lien (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).



17 §1054. Docking horses' tails; disposal of fines (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §8 (AMD). 1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).



17 §1055. Vivisection prohibited in public and private schools (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 155, §2 (RPR). 1975, c. 499, §6 (RP). 1975, c. 638, §1 (REEN). 1977, c. 694, §291 (AMD). 1979, c. 731, §19 (AMD). 1983, c. 308, §§8,9,14 (AMD). 1987, c. 383, §5 (RP).



17 §1056. Sale of diseased horses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 210, (AMD). 1987, c. 383, §5 (RP).



17 §1057. Motion pictures not to involve deliberate cruelty to animals (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §5 (RP).



17 §1058. Coloring or dyeing live animals or birds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 235, (AMD). 1975, c. 499, §6 (RP). 1975, c. 638, §2 (REEN). 1977, c. 88, (AMD). 1981, c. 121, §§1,2 (AMD). 1987, c. 383, §5 (RP).






Subchapter 2: INJURING OR KILLING

17 §1091. Acts of cruelty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 158, (RPR). 1973, c. 37, §2 (AMD). 1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).



17 §1092. Malicious killing or injury to domestic animals or fowl; stealing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 37, §3 (AMD). 1973, c. 398, (AMD). 1973, c. 625, §89 (RPR). 1973, c. 666, §1 (AMD). 1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).



17 §1093. Shooting of pigeons and other birds; wild game expected (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 497, §3 (AMD). 1983, c. 480, §A12 (AMD). 1987, c. 383, §5 (RP).



17 §1094. Poisons not to be deposited for killing animals (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 130, (AMD). 1973, c. 598, §9 (AMD). 1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).






Subchapter 3: FIGHTING OR BAITING

17 §1131. Premeditated animal fights (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 84, (RPR). 1975, c. 12, (AMD). 1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).



17 §1132. Complaint, warrant and proceedings to prevent and punish (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §10 (RP).



17 §1133. Keeping places for fighting or baiting (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).



17 §1134. Owning or training to fight (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).



17 §1135. Entry of buildings where unlawful training; dwelling protected (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §11 (RP).






Subchapter 4: TRANSPORTATION

17 §1171. Preference and continuous passage to animals on railroads (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §5 (RP).



17 §1172. Care of animals brought into State or in transit (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §5 (RP).



17 §1173. Time of confinement extended on request; sheep (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §5 (RP).



17 §1174. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §5 (RP).



17 §1175. Railroad has lien for penalties, care and protection (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §5 (RP).



17 §1176. Officers may take possession of animals unlawfully detained; lien (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 201, (AMD). 1973, c. 598, §11 (AMD). 1987, c. 383, §5 (RP).



17 §1177. Enforcement of lien (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §12 (AMD). 1987, c. 383, §5 (RP).






Subchapter 5: ENFORCEMENT AND JURISDICTION

17 §1211. Destruction of certain animals (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §13 (AMD). 1979, c. 317, (RPR). 1987, c. 383, §5 (RP).



17 §1212. Prevention of cruelty (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §14 (AMD). 1975, c. 70, §1 (AMD). 1987, c. 383, §5 (RP).



17 §1213. Prosecutions; payment for services (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §15 (RPR). 1987, c. 383, §5 (RP).



17 §1213-A. Impeding the performance of an officer (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 70, §2 (NEW). 1987, c. 383, §5 (RP).



17 §1214. Appointment of state humane agents (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §16 (RPR). 1973, c. 666, §2 (RPR). 1983, c. 308, §§10,14 (RP).



17 §1215. Handling of animals seized or held by humane agents, animal control officers, animal shelters, pounds, animal care centers, humane societies or veterinarians (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 621, §1 (RPR). 1987, c. 383, §5 (RP).



17 §1215-A. Penalty for violation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 621, §2 (NEW). 1987, c. 383, §5 (RP).



17 §1216. Advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §17 (NEW). 1983, c. 308, §§11,14 (RP).






Subchapter 6: EUTHANASIA OF CATS AND DOGS

17 §1226. Acceptable methods of euthanasia of dogs and cats by authorized agencies and licensed veterinarians (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 445, (NEW). 1987, c. 383, §5 (RP).



17 §1227. Preferred method (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 445, (NEW). 1987, c. 383, §5 (RP).



17 §1228. Conditional methods (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 445, (NEW). 1981, c. 470, §A35 (AMD). 1987, c. 383, §5 (RP).



17 §1229. Tranquilizing cats and dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 445, (NEW). 1987, c. 383, §5 (RP).



17 §1230. Inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 445, (NEW). 1979, c. 731, §19 (AMD). 1987, c. 383, §5 (RP).



17 §1231. Penalty for violation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 445, (NEW). 1987, c. 383, §5 (RP).









Chapter 45: DEAD BODIES AND GRAVES

17 §1251. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1252. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1253. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).






Chapter 47: DISCRIMINATION

17 §1301. Race, creed or nationality (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 344, §§1,2 (AMD). 1971, c. 501, §2 (RP).



17 §1301-A. State licenses

No person, firm or corporation holding a license under the State of Maine or any of its subdivisions for the dispensing of food, liquor or for any service or being a State of Maine corporation or a corporation authorized to do business in the State shall withhold membership, its facilities or services to any person on account of race, religion or national origin, except such organizations which are oriented to a particular religion or which are ethnic in character. [1969, c. 371, (NEW).]

The inspectors and agents of licensing authorities issuing licenses under this section shall have the authority to investigate and prosecute complaints against its licensees for violation of this section and to institute proceedings before the District Court Judge who shall be empowered to proceed under Title 5, chapter 375, and not under Title 28-A, chapter 33. [1987, c. 769, Pt. A, §55 (RPR); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

It shall be the duty of the several district attorneys to investigate and prosecute complaints of violations of this section, and to institute proceedings before the District Court Judge who shall be empowered to proceed under Title 5, chapter 375. [1987, c. 402, Pt. A, §116 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

A determination by the District Court Judge after notice and hearing on a show cause order that there is a violation of this section shall cause revocation of such licenses as may be held, with the right of appeal to the Superior Court under Title 5, chapter 375. [1987, c. 402, Pt. A, §117 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1969, c. 371, (NEW). 1969, c. 504, §§24-G (AMD). 1973, c. 303, §3 (AMD). 1973, c. 567, §20 (AMD). 1987, c. 45, §B4 (AMD). 1987, c. 402, §§A115-A117 (AMD). 1987, c. 769, §A55 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



17 §1302. Blind persons with guide dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 58, §2 (RP).



Subchapter 2: MODEL WHITE CANE LAW

17 §1311. Policy

It is the policy of this State to encourage and enable the blind, the visually handicapped and the otherwise physically disabled to participate fully in the social and economic life of the State and to engage in remunerative employment. [1971, c. 58, §1 (NEW).]

SECTION HISTORY

1971, c. 58, §1 (NEW).



17 §1312. Rights

1. Streets and public places. The blind, the visually handicapped and the otherwise physically disabled have the same right as the able-bodied to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities and other public places.

[ 1971, c. 58, §1 (NEW) .]

2. Public conveyances. The blind, the visually handicapped and the otherwise physically disabled are entitled to full and equal accommodations, advantages, facilities and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motor buses, street cars, boats or any other public conveyances or modes of transportation, hotels, lodging places, places of public accommodation, amusement or resort, and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

[ 1971, c. 58, §1 (NEW) .]

3. Service dogs. Every totally or partially blind or otherwise physically or mentally disabled person has the right to be accompanied by a service dog, especially trained for the purpose, in any of the places listed in subsection 2 without being required to pay an extra charge for the service dog; however, the person is liable for any damage done to the premises or facilities by such a dog.

[ 2007, c. 664, §17 (AMD) .]

4. Especially trained service dog trainer; access to public facilities; responsibilities. An especially trained service dog trainer, while engaged in the actual training process and activities of service dogs, has the same rights, privileges and responsibilities described in this section with respect to access to and use of public facilities as are applicable to a blind, visually handicapped or otherwise physically or mentally disabled person.

[ 2007, c. 664, §18 (AMD) .]

5. Housing accommodations; persons with service dogs. Every blind or visually handicapped or otherwise physically or mentally disabled individual who has a service animal, such as a service dog, is entitled to full and equal access to all housing accommodations provided for in this section. Blind or visually impaired or otherwise physically or mentally disabled individuals may not be required to pay extra compensation to keep service animals. A blind or visually impaired or otherwise physically or mentally disabled person is liable for any damages done to the premises by the service animal.

[ 2007, c. 664, §19 (AMD) .]

6. Housing accommodations; definitions. "Housing accommodations," as used in this section, means any real property, or portion of real property, which is used or occupied, or is intended, arranged or designed to be used or occupied, as the home, residence or sleeping place of one or more human beings, including, but not limited to, public housing projects and all forms of publicly assisted housing, single and multifamily rental and sale units, lodging places, condominiums and cooperative apartments. "Housing accommodations" does not include:

A. The rental of a housing accommodation in a building which contains housing accommodations for not more than 2 families living independently of each other, if the owner or members of the owner's family reside in that housing accommodation; or [1987, c. 104, §1 (NEW).]

B. The rental of a room or rooms in a housing accommodation, if the rental is by the occupant of the housing accommodation or by the owner of the housing accommodation and the owner or members of the owner's family reside in that housing accommodation. [1987, c. 104, §1 (NEW).]

[ 1987, c. 104, §1 (NEW) .]

7. Service dog; definition. As used in this section, "service dog" means a dog that meets the definition of "service animal" in Title 5, section 4553, subsection 9-E, paragraph B.

[ 2011, c. 369, §6 (AMD) .]

SECTION HISTORY

1971, c. 58, §1 (NEW). 1981, c. 584, §1 (AMD). 1987, c. 104, §1 (AMD). 1997, c. 611, §§1-4 (AMD). 2007, c. 664, §§17-20 (AMD). 2011, c. 369, §6 (AMD).



17 §1313. Motor vehicle drivers

The driver of a vehicle approaching a totally or partially blind or otherwise physically disabled pedestrian who is carrying a cane predominantly white or metallic in color, with or without a red tip, or using a service dog as defined in section 1312, subsection 7 shall take all necessary precautions to avoid injury to that blind or otherwise physically disabled pedestrian, and any driver who fails to take such precautions is liable in damages for any injury caused the pedestrian. A totally or partially blind or otherwise physically disabled pedestrian, not carrying such a cane or using a service dog in any of the places, accommodations or conveyances listed in section 1312, has all of the rights and privileges conferred by law upon other persons, and the failure of a totally or partially blind or otherwise physically disabled pedestrian to carry such a cane or to use a service dog in any such places, accommodations or conveyances may not be held to constitute nor be evidence of contributory negligence. [2011, c. 369, §7 (AMD).]

SECTION HISTORY

1971, c. 58, §1 (NEW). 1997, c. 611, §5 (AMD). 2007, c. 664, §21 (AMD). 2011, c. 369, §7 (AMD).



17 §1314. Penalties

1. Public facilities; other rights. A person, firm or corporation or the agent of a person, firm or corporation may not:

A. Deny or interfere with admittance to or enjoyment of the public facilities described in section 1312; or [2003, c. 452, Pt. I, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Otherwise interfere with the rights of a person who is totally or partially blind or a person with other disabilities under section 1312. [2003, c. 452, Pt. I, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. Violation of this section is a Class E crime. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. I, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1971, c. 58, §1 (NEW). 1981, c. 584, §2 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I27 (RPR).



17 §1314-A. Misrepresentation of service dog

A person who fits a dog with a harness, collar, vest or sign of the type commonly used by blind persons in order to represent that the dog is a service dog or commonly used by persons with disabilities to represent that the dog is a service dog when training of the type that guide dogs normally receive has not been provided or when the dog does not meet the definition of "service dog" as defined in section 1312, subsection 7 commits a civil violation for which a fine of not more than $500 may be adjudged. [2011, c. 369, §8 (AMD).]

SECTION HISTORY

2003, c. 452, §I28 (NEW). 2003, c. 452, §X2 (AFF). 2007, c. 664, §22 (AMD). 2011, c. 369, §8 (AMD).



17 §1315. Proclamation

Each year, the Governor shall take suitable public notice of October 15th as White Cane Safety Day. [1971, c. 58, §1 (NEW).]

He shall issue a proclamation in which: [1971, c. 58, §1 (NEW).]

1. Significance. He comments upon the significance of the white cane;

[ 1971, c. 58, §1 (NEW) .]

2. Observance. He calls upon the citizens of the State to observe the provisions of the White Cane Law and to take precautions necessary to the safety of the disabled;

[ 1971, c. 58, §1 (NEW) .]

3. Cooperation. He reminds the citizens of the State of the policies with respect to the disabled declared in sections 1311 to 1314 and urges the citizens to cooperate in giving effect to them;

[ 1971, c. 58, §1 (NEW) .]

4. Assistance. He emphasizes the need of the citizens to be aware of the presence of disabled persons in the community, and to keep safe and functional for the disabled the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement and resort, and other places to which the public is invited, and to offer assistance to disabled persons upon appropriate occasions.

[ 1971, c. 58, §1 (NEW) .]

SECTION HISTORY

1971, c. 58, §1 (NEW).



17 §1316. Employment

It is the policy of this State that the blind, the visually handicapped and the otherwise physically disabled shall be employed in the state service, the service of the political subdivisions of the State, in the public schools and in all other employment supported in whole or in part by public funds on the same terms and conditions as the able-bodied, unless it is shown that the particular disability prevents the performance of the work involved. [1971, c. 58, §1 (NEW).]

SECTION HISTORY

1971, c. 58, §1 (NEW).









Chapter 49: DUELING

17 §1351. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 623, §2 (RP).



17 §1352. Accepting challenge or aiding duel (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 623, §2 (RP).



17 §1353. Leaving State to elude provisions of law (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 623, §2 (RP).



17 §1354. Posting for not fighting duel (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 623, §2 (RP).






Chapter 51: ESCAPES

17 §1401. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1402. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1403. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1404. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1404-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §9 (NEW). 1975, c. 499, §7 (RP).



17 §1405. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1405-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §10 (NEW). 1975, c. 499, §7 (RP).



17 §1406. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).






Chapter 53: FALSE PERSONATION

17 §1451. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 31, (RPR). 1975, c. 499, §7 (RP).



17 §1452. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).






Chapter 54: FELONY

17 §1461. Additional penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 418, (NEW). 1975, c. 740, §6 (RP).






Chapter 55: FORGERY AND COUNTERFEITING

17 §1501. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1502. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1503. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1504. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1505. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1506. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1507. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1508. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1509. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1510. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).






Chapter 57: FORNICATION

17 §1551. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).






Chapter 59: FRAUD AND FALSE PRETENSES

Subchapter 1: GENERAL PROVISIONS

17 §1601. Cheating by false pretenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1602. Obtaining long distance telephone service without payment (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1603. Uttering fraudulent receipts

1. Fraudulent receipt for delivery or deposit of goods. A person who fraudulently makes or utters a receipt or other written evidence of the delivery or deposit of any grain, flour, pork, wool or other goods, wares or merchandise in any warehouse, mill, store or other building, when the quantity specified therein had not, in fact, been delivered or deposited in such building, commits a Class B crime.

[ 2003, c. 452, Pt. I, §29 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Fraudulent receipt for delivery and deposit of bonds or securities. A person who fraudulently makes or utters a receipt or other written evidence of the delivery or deposit with that person of any bonds or other securities or evidences of debt, when the same have not, in fact, been so delivered and deposited, commits a Class B crime.

[ 2003, c. 452, Pt. I, §29 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1991, c. 797, §2 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I29 (RPR).



17 §1603-A. Fraud against State (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 450, §1 (NEW). 1975, c. 499, §8 (RP).



17 §1604. False financial statements (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1605. Fraudulent checks (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1606. -- payment in 5 days or prima facie case of fraud (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1607. Credit defined (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1608. Procuring money by false pretense of physical defects (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1608-A. Sale of finger alphabet cards as inducement in the sale of merchandise

1. Sale of finger alphabet cards. A person may not engage in the business of peddling finger alphabet cards or printed matter stating that the person is deaf or use finger alphabet cards or such printed matter in any way as a means of inducement in the sale of merchandise.

[ 2003, c. 452, Pt. I, §30 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Issuance of license prohibited. A person may not issue to another person a state or local license for the purpose of peddling finger alphabet cards or printed matter stating that the other person is deaf.

[ 2003, c. 452, Pt. I, §30 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalty. A person who violates this section commits a Class E crime. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. I, §30 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1965, c. 71, (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I30 (RPR).



17 §1609. False representations of standard for sale of sterling and coin silver articles (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1609-A. Resetting, tampering or disconnecting odometers on motor vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 233, (NEW). 1973, c. 178, (RPR). 1975, c. 623, §§18D-18F (AMD). 1979, c. 701, §§16-18 (AMD). 1981, c. 470, §§B4,B4-A (RP).



17 §1610. Misrepresenting livestock

1. Obtaining or transferring certificate of registration. A person may not make a false or fraudulent representation for the purpose of:

A. Obtaining a certificate of registration of an animal in a herd register or other register of a club, association, society, company or corporation; or [2003, c. 452, Pt. I, §31 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Transferring a certificate of registration. [2003, c. 452, Pt. I, §31 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §31 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Misrepresentation of registration. A person may not represent that an animal is a registered animal, or has been registered, with the intent that the representation be relied upon by another unless the animal is registered.

[ 2003, c. 452, Pt. I, §31 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalty. A person who violates this section commits a civil violation for which a fine of not more than $300 may be adjudged.

[ 2003, c. 452, Pt. I, §31 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Definition. For purposes of this section, "registered animal" means an animal duly recorded in the official herd book or similar register of any recognized purebred registry association organized for the purpose of registering a particular breed of animals whose lineage has been established by records.

[ 2003, c. 452, Pt. I, §31 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1965, c. 15, (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I31 (RPR).



17 §1611. Disguising horses in premium shows

Whoever, for the purpose of competing for purses or premiums, knowingly and designedly enters or drives any horse that shall have been painted or disguised, or that represents any other or different horse from the one which is purported to be entered, or shall knowingly and designedly, for the purpose of competing for premiums or purses enter or drive a horse in a class to which it does not properly belong shall be punished by a fine of not more than $500 or by imprisonment for not more than 6 months, and such horse, after such notice to the owner as the court may order and a hearing thereon, may be forfeited in the discretion of the court and sold; 1/2 of the net proceeds of such sale shall go to the informant and the other 1/2 to the county in which the offense is committed. The pecuniary penalty shall be enforced by indictment and the forfeiture by a libel filed by the informant and proceedings in the manner provided in Title 33, chapter 21.



17 §1612. Gross fraud at common law (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1613. Fraudulent conveyances or assignments (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1614. Removal or concealment of mortgaged personal property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1615. Defrauding garage owner; posting copy of law (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1616. Transfer tickets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1617. Tampering with street railway fare-box or use of mutilated coins (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1618. Corporate acts after forfeiture of charter

Whoever undertakes to do business or does business of any kind in behalf of any corporation, the charter of which has been forfeited or suspended, or holds out such corporation as doing business, or sells, transfers or puts upon the market any stocks or other evidence of indebtedness whatsoever of any such corporation, while the charter of said corporation remains forfeited or suspended, shall be punished by a fine of $300.



17 §1619. Circulating advertisements in similitude of bank bills (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1620. Fraudulent advertising; exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1621. Use of false or unauthorized credit devices (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §1 (AMD). 1975, c. 499, §8 (RP).



17 §1622. Notice of credit revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §1 (AMD). 1975, c. 499, §8 (RP).



17 §1623. Obtaining transportation on ski lift (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 110, (NEW). 1975, c. 499, §8 (RP).



17 §1624. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1971, c. 544, §54 (AMD). 1975, c. 499, §8 (RP).



17 §1625. False statement as to financial condition or identity (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1626. Theft of credit card; forgery (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1627. Fraudulent use of illegally obtained credit card, forged credit card or expired credit card (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1628. Fraud by person authorized to provide goods or services (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1629. Possession of machinery, plates or other contrivance or incomplete credit cards (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1630. Receipt of money, goods, services or anything else of value (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1631. Defenses not available (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1632. Presumptions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1633. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1634. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1635. Civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §1 (NEW). 1971, c. 63, §3 (RP).



17 §1636. Posing as Indian in vending

A person who is not a member of the Passamaquoddy Tribe or the Penobscot Nation and who represents oneself to be such a member while engaged in the vending of goods and wares is assessed a fine of not more than $250. [1993, c. 738, Pt. C, §1 (NEW).]

SECTION HISTORY

1993, c. 738, §C1 (NEW).



17 §1637. False claims of membership in federally recognized tribe in the State

1. Prohibition. A person may not:

A. Knowingly claim falsely to be a member of the Aroostook Band of Micmacs, the Houlton Band of Maliseet Indians, the Passamaquoddy Tribe or the Penobscot Nation; [2011, c. 583, §1 (NEW).]

B. Have the intent to obtain property to which the person is not entitled by making the claim under paragraph A; and [2011, c. 583, §1 (NEW).]

C. Obtain property to which the person is not entitled by making the claim under paragraph A. [2011, c. 583, §1 (NEW).]

[ 2011, c. 583, §1 (NEW) .]

2. Penalty. A person that violates subsection 1 commits a civil violation for which a fine of not more than $2,500 may be adjudged.

[ 2011, c. 583, §1 (NEW) .]

3. Definition. For purposes of this section, "property" has the same meaning as set forth in Title 17-A, section 352, subsection 1.

[ 2011, c. 583, §1 (NEW) .]

SECTION HISTORY

2011, c. 583, §1 (NEW).






Subchapter 2: COMMERCIAL FRAUDS

Article 1: BILLS OF LADING

17 §1661. Issue of bill for goods not received

Any officer, agent or servant of a carrier who, with intent to defraud, issues or aids in issuing a bill knowing that all or any part of the goods for which such bill is issued have not been received by such carrier, or by an agent of such carrier or by a connecting carrier, or are not under the carrier's control at the time of issuing such bill, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $5,000 or by imprisonment for not more than 5 years, or by both.



17 §1662. Issue of bill containing false statement

Any officer, agent or servant of a carrier who, with intent to defraud, issues or aids in issuing a bill for goods, knowing that it contains any false statement, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or by both.



17 §1663. Issue of duplicate bills not so marked

Any officer, agent or servant of a carrier who, with intent to defraud, issues or aids in issuing a duplicate or additional negotiable bill for goods in violation of Title 11, section 7-1402, knowing that a former negotiable bill for the same goods or any part of them is outstanding and uncanceled, is guilty of a crime, and upon conviction must be punished for each offense by a fine of not more than $5,000 or by imprisonment for not more than 5 years, or by both. [2009, c. 324, Pt. B, §45 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. B, §45 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



17 §1664. Negotiation of bill for mortgaged goods

Any person who ships goods to which he has not title, or upon which there is a lien or mortgage, and who takes for such goods a negotiable bill which he afterwards negotiates for value with intent to deceive and without disclosing his want of title or the existence of the lien or mortgage, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or by both.



17 §1665. Negotiation of bill when not in carrier's possession

Any person who, with intent to deceive, negotiates or transfers for value a bill knowing that any or all of the goods which by the terms of such bill appear to have been received for transportation by the carrier which issued the bill are not in the possession or control of such carrier, or of a connecting carrier, without disclosing this fact, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $5,000 or by imprisonment for not more than 5 years, or by both.



17 §1666. Inducing carrier to issue bill when goods not received

Any person who, with intent to defraud, secures the issue by a carrier of a bill, knowing that at the time of such issue any or all of the goods described in such bill as received for transportation have not been received by such carrier, or an agent of such carrier or a connecting carrier, or are not under the carrier's control, by inducing an officer, agent or servant of such carrier falsely to believe that such goods have been received by such carrier, or are under its control, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $5,000 or by imprisonment for not more than 5 years, or by both.



17 §1667. Issue of nonnegotiable bill not so marked

Any person who, with intent to defraud, issues or aids in issuing a nonnegotiable bill without the words "not negotiable" placed plainly upon the face thereof shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $5,000 or by imprisonment for not more than 5 years, or by both.






Article 2: WAREHOUSE RECEIPTS

17 §1701. Issue of receipt for goods not received

A warehouseman, or any officer, agent, or servant of a warehouseman, who issues or aids in issuing a receipt knowing that the goods for which such receipt is issued have not been actually received by such warehouseman, or are not under his actual control at the time of issuing such receipt, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $5,000 or by imprisonment for not more than 5 years, or by both.



17 §1702. Issue of receipt containing false statement

A warehouseman, or any officer, agent or servant of a warehouseman, who fraudulently issues or aids in fraudulently issuing a receipt for goods knowing that it contains any false statement, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or by both.



17 §1703. Issue of duplicate receipts not so marked

A warehouse, or any officer's agent, or servant of a warehouse, who issues or aids in issuing a duplicate or additional negotiable receipt for goods knowing that a former negotiable receipt for the same goods or any part of them is outstanding and uncanceled, without plainly placing upon the face thereof the word "Duplicate", except in the case of a lost or destroyed receipt after proceedings as provided for in Title 11, section 7-1402, is guilty of a crime, and upon conviction must be punished for each offense by a fine of not more than $5,000 or by imprisonment for not more than 5 years, or by both. [2009, c. 324, Pt. B, §46 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. B, §46 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



17 §1704. Issue for warehouseman's goods of receipts which do not so state

Where there are deposited with or held by a warehouseman goods of which he is owner, either solely or jointly or in common with others, such warehouseman, or any of his officers, agents or servants who, knowing this ownership, issues or aids in issuing a negotiable receipt for such goods which does not state such ownership, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or by both.



17 §1705. Delivery of goods without obtaining negotiable receipt

A warehouse, or any officer, agent or servant of a warehouse who delivers goods out of the possession of such warehouse, knowing that a negotiable receipt the negotiation of which would transfer the right to the possession of such goods is outstanding and uncanceled, without obtaining the possession of such receipt at or before the time of such delivery, except in the cases provided for in Title 11, sections 7-1402 and 7-1403, is guilty of a crime, and upon conviction must be punished for each offense by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or by both. [2009, c. 324, Pt. B, §47 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. B, §47 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



17 §1706. Negotiation of receipt for mortgaged goods

Any person who deposits goods to which he has not title, or upon which there is a lien or mortgage, and who takes for such goods a negotiable receipt which he afterwards negotiates for value with intent to deceive and without disclosing his want of title or the existence of the lien or mortgage shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or by both.









Subchapter 3: MARITIME FRAUDS

17 §1751. Fraudulent destruction of vessels

Whoever in any county willfully casts away, burns, sinks or otherwise destroys a vessel, with intent to injure or defraud any owner thereof, the owner of any property on board, or any insurer of either, commits a Class A crime. If that person lades, equips or fits out any vessel, or aids in so doing, intending that the vessel must be destroyed in the manner and with the intent aforesaid, that person must be punished by a fine of not more than $5,000 or by imprisonment for not more than 20 years. [1991, c. 797, §3 (AMD).]

SECTION HISTORY

1991, c. 797, §3 (AMD).



17 §1752. False invoices, bills of lading or estimates of property shipped

If an owner of a vessel or of property laden or pretended to be laden on board thereof, or other person concerned in its lading or fitting out, makes out or exhibits, or causes to be made out or exhibited, any false or fraudulent invoice, bill of lading, bill of parcels or other false estimates of such property, with intent to injure or defraud any insurer of such vessel or property, he shall be punished by a fine of not more than $5,000 or by imprisonment for not more than 10 years.



17 §1753. False affidavits or protests

If any master, other officer or mariner of any vessel makes, causes to be made or swears to any false affidavit or protest; or if any owner or other person concerned in such vessel, or in the property on board thereof, procures such false affidavit or protest to be made, or exhibits the same with intent to injure, deceive or defraud any insurer of such vessel or property, he shall be punished by a fine of not more than $5,000 or by imprisonment for not more than 10 years.



17 §1754. Aiding sailors to desert

Whoever entices or persuades or attempts to entice or persuade, or aids, assists or attempts to aid or assist, a member of the crew of any vessel arriving in or about to sail from a port in this State to leave or desert such vessel before the expiration of the crew member's term of service therein commits a Class E crime. District Courts have original jurisdiction in all cases arising under this section. [1991, c. 797, §3 (AMD).]

SECTION HISTORY

1991, c. 797, §3 (AMD).









Chapter 61: GAMBLING

17 §1801. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1802. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §12 (AMD). 1975, c. 499, §9 (RP).



17 §1803. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 265, (AMD). 1973, c. 565, §§5,6 (AMD). 1973, c. 735, §4 (RPR). 1975, c. 499, §9 (RP).



17 §1804. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1805. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1806. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1807. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1808. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1809. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1810. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1811. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1812. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §13 (RP).



17 §1813. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §14 (AMD). 1975, c. 499, §9 (RP).



17 §1814. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1815. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §5 (NEW). 1975, c. 424, §5 (AMD). 1975, c. 499, §9 (RP).






Chapter 62: GAMES OF CHANCE

17 §1831. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 487, Pt. A, §2 (NEW).]

1. Agricultural society. "Agricultural society" or "fair" means a nonprofit agricultural fair society eligible for a stipend under Title 7, chapter 4.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Chief of State Police. "Chief of the State Police" or "chief" means the Chief of the State Police or the chief's designee.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Distributor. "Distributor" means a person, firm, corporation, association or organization that sells, markets or otherwise distributes sealed tickets, gambling apparatus or any other implements of gambling that may be used in the conduct of a game of chance.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Electronic video machine. "Electronic video machine" means a machine, however operated, that has a video screen featuring an electronically simulated game and delivers or entitles the person playing or operating it to receive the privilege of playing the electronic video machine without charge, but does not deliver or entitle the person playing or operating the electronic video machine to receive cash, premiums, merchandise, tickets or something of value other than the privilege of playing the electronic video machine without charge. An electronic video machine is a machine that may be licensed in accordance with section 1832, subsection 8. A machine that has a video screen featuring an electronically simulated slot machine as a game is not an electronic video machine, but is a machine as defined in subsection 9.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

5. Game of chance. "Game of chance" means a game, contest, scheme or device in which:

A. A person stakes or risks something of value for the opportunity to win something of value; [2009, c. 487, Pt. A, §2 (NEW).]

B. The rules of operation or play require an event the result of which is determined by chance, outside the control of the contestant or participant; and [2009, c. 487, Pt. A, §2 (NEW).]

C. Chance enters as an element that influences the outcome in a manner that cannot be eliminated through the application of skill. [2009, c. 487, Pt. A, §2 (NEW).]

For the purposes of this subsection, "an event the result of which is determined by chance" includes but is not limited to a shuffle of a deck of cards, a roll of a die or dice or a random drawing or generation of an object that may include, but is not limited to, a card, a die, a number or simulations of any of these. A shuffle of a deck of cards, a roll of a die, a random drawing or generation of an object or some other event the result of which is determined by chance that is employed to determine impartially the initial order of play in a game, contest, scheme or device does not alone make a game, contest, scheme or device a game of chance. For purposes of this chapter, beano, bingo, a savings promotion raffle and table games as defined in Title 8, section 1001, subsection 43-A are not games of chance.

[ 2011, c. 420, Pt. A, §11 (AMD) .]

6. Game of skill. "Game of skill" means any game, contest, scheme or device in which a person stakes or risks something of value for the opportunity to win something of value and that is not a game of chance.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

7. Gross revenue. "Gross revenue" means the total amount wagered in a game of chance less the prizes awarded.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

8. Licensee. "Licensee" means a firm, corporation, association or organization licensed by the Chief of the State Police to operate a game of chance.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

9. Machine. "Machine" means any machine, including electronic devices, however operated, the internal mechanism or components of which when set in motion or activated and by the application of the element of chance may deliver or entitle the person playing or operating the machine to receive cash, premiums, merchandise, tickets or something of value as defined in subsection 17. A machine as defined by this subsection is not eligible to be licensed under this chapter.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

10. Member. "Member" means a bona fide member of a firm, corporation, association, organization, department or class or a combination thereof who has been duly admitted as a member according to the laws, rules, regulations, ordinances or bylaws governing membership in the firm, corporation, association, organization, department, class or combination thereof.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

11. Net revenue. "Net revenue" means gross revenue less allowable expenses as described in section 1838.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

12. Printer. "Printer" means a person, firm, corporation, association or organization that reproduces in printed form, for sale or distribution, materials to be used in the conduct of a game of chance.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

13. Raffle. "Raffle" means a game of chance in which:

A. A person pays or agrees to pay something of value for a chance, represented and differentiated by a number, to win a prize; [2009, c. 487, Pt. A, §2 (NEW).]

B. One or more of the chances is to be designated the winning chance; and [2009, c. 487, Pt. A, §2 (NEW).]

C. The winning chance is to be determined as a result of a drawing from a container holding numbers representative of all chances sold. [2009, c. 487, Pt. A, §2 (NEW).]

"Raffle" does not include a savings promotion raffle.

[ 2009, c. 599, §2 (AMD) .]

14. Roulette. "Roulette" means a game of chance in which players bet on the compartment of a revolving wheel into which a small ball will come to rest.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

14-A. Savings promotion raffle. "Savings promotion raffle" means a promotion offered by a financial institution authorized to do business in this State as defined in Title 9-B, section 131, subsection 17-A or a credit union authorized to do business in this State as defined in Title 9-B, section 131, subsection 12-A in which the sole consideration required for a chance of winning the designated prize in the raffle is the deposit of at least a specified amount of money into a savings account or other savings program and in which:

A. The savings account or other savings program provides interest at a comparable rate to other savings accounts or savings programs offered by that financial institution or credit union, with the interest accruing for the benefit of the account holder, and allows account holders access to deposited money; [2009, c. 599, §3 (NEW).]

B. The total of the designated prizes for each raffle does not exceed $1,000 or the fair market value of $1,000 in cases when an item or items of merchandise are the designated prizes; [2009, c. 599, §3 (NEW).]

C. The promotion is offered no more than 2 times per year; and [2009, c. 599, §3 (NEW).]

D. The terms and conditions of the promotion are disclosed to account holders and prospective account holders of the financial institution or credit union. [2009, c. 599, §3 (NEW).]

[ 2009, c. 599, §3 (NEW) .]

15. Slot machine. "Slot machine" means any machine that operates by insertion of a coin, token or similar object setting the internal mechanism of the machine in motion and that by the application of the element of chance may deliver or entitle the person playing or operating the machine to receive cash, premiums, merchandise, tickets or something of value as defined in subsection 17. A slot machine as defined by this subsection is not eligible to be licensed in accordance with this chapter.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

16. Social gambling. "Social gambling" means a contest of chance in which the only participants are players and from which no person or organization receives or becomes entitled to receive something of value or any profit whatsoever, directly or indirectly, other than as a player, from any source, fee, remuneration connected with gambling or such activity as arrangements or facilitation of the game, permitting the use of premises or selling or supplying for-profit refreshments, food, drink service or entertainment to participants, players or spectators.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

17. Something of value. "Something of value" means:

A. Any money or property; [2009, c. 487, Pt. A, §2 (NEW).]

B. Any token, object or article exchangeable for money, property, amusement or entertainment; or [2009, c. 487, Pt. A, §2 (NEW).]

C. Any form of credit or promise directly or indirectly contemplating transfer of money or property, or of any interest therein, or involving extension of a service, entertainment or a privilege of playing at a game or scheme without charge. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

18. Tokens. "Tokens" means distinctive objects, chips, tickets or other devices of no intrinsic value used as a substitute for cash in accounting for revenue from a game of chance.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW). 2009, c. 599, §1-3 (AMD). 2011, c. 420, Pt. A, §11 (AMD).



17 §1832. Licenses

1. License required. Except as provided in section 1833, a person, firm, corporation, association or organization may not hold, conduct or operate a game of chance without a license issued by the Chief of the State Police in accordance with this section. A license is not required when a game of chance constitutes social gambling.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Eligible organizations. Notwithstanding other provisions of law, the Chief of the State Police may issue a license to operate a game of chance to an organization that submits a completed application as described in subsection 5 and has been founded, chartered or organized in this State for a period of not less than 2 consecutive years prior to applying for a license and is:

A. An agricultural society; [2009, c. 487, Pt. A, §2 (NEW).]

B. A bona fide nonprofit charitable, educational, political, civic, recreational, fraternal, patriotic or religious organization; [2009, c. 487, Pt. A, §2 (NEW).]

C. A volunteer fire department; or [2009, c. 487, Pt. A, §2 (NEW).]

D. An auxiliary of any of the organizations in paragraphs A to C. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Must be 18 years of age. The Chief of the State Police may not accept an application from or issue a license under this section to a representative of an eligible organization who is not 18 years of age or older.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Municipal approval required. An eligible organization described in subsection 2 applying for a license to conduct a game of chance shall obtain written approval from the local governing authority where the game of chance is to be operated or conducted. This written approval must be submitted with the application to the Chief of the State Police as described in subsection 5.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

5. Application. An eligible organization described in subsection 2 wishing to operate or conduct a game of chance shall submit an application to the Chief of the State Police. The application must be in a form provided by the Chief of the State Police and must be signed by a duly authorized officer of the eligible organization. The application must include the full name and address of the organization, a full description of the game of chance, the location where the game is to be conducted and any other information determined necessary by the Chief of the State Police for the issuance of a license to operate a game of chance, including but not limited to membership lists, bylaws and documentation showing the organization's nonprofit status or charitable designation.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Multiple licenses. The Chief of the State Police may issue more than one license to conduct or operate a game of chance simultaneously to an eligible organization described in subsection 2. Each game of chance must have a separate license, the nature of which must be specified on the license.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

7. Agricultural fairs. Notwithstanding any provision in this chapter to the contrary, in addition to games of chance, the Chief of the State Police may issue a license to conduct or operate games of chance known as "penny falls" or "quarter falls" at any agricultural fair, as long as the net revenue from those games is retained by the licensed agricultural society.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

8. Electronic video machines. The Chief of the State Police may issue a game of chance license to operate an electronic video machine to any eligible organization described in subsection 2.

A. An electronic video machine licensed under this section may only be operated for the exclusive benefit of the licensee, except that up to 50% of the gross proceeds from the operation of the machine may be paid to the distributor as a rental fee and for service and repair of the machine. Notwithstanding other provisions of this chapter, a licensee may rent an electronic video machine from a distributor. [2009, c. 487, Pt. A, §2 (NEW).]

B. No more than 5 electronic video machines may be operated on the licensee's premises. A separate games of chance license is required for the operation of each electronic video machine. [2009, c. 487, Pt. A, §2 (NEW).]

C. A licensee may operate an electronic video machine only on the licensee's premises. [2009, c. 487, Pt. A, §2 (NEW).]

D. Two or more licensees may not share the use of any premises for the operation of electronic video machines. [2009, c. 487, Pt. A, §2 (NEW).]

E. A distributor or employee of the distributor may not be a member of the licensed organization. [2009, c. 487, Pt. A, §2 (NEW).]

F. An electronic video machine licensed under this subsection may not be operated in a manner that meets the definition of illegal gambling machine as described in Title 17-A, section 952, subsection 5-A. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1833. License exceptions for games of chance (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW). MRSA T. 17, §1833, sub-§8 (RP).



17 §1834. Fees

1. Original application fee. The original application for a license to operate a game of chance must be accompanied by a fee of $7.50. This is not a fee for a license and is not refundable.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Operation of games of chance. Except for electronic video games and games of cards as provided in this section, the fee for a license to operate a game of chance is $15 for each week computed on a Monday to Sunday basis or for a portion of a week. The fee for a license issued for a calendar month is $60 and the fee for licenses issued for a calendar year is $700.

The Chief of the State Police may issue any combination of weekly or monthly licenses for the operation of games of chance. Except for games of cards as provided in subsection 4, licenses to conduct any authorized game of chance may be issued for a period of up to 12 months on one application.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Operation of electronic video machines. The fee for a game of chance license to operate an electronic video machine in accordance with section 1832, subsection 8 is $15 for each week computed on a Monday to Sunday basis or for a portion of a week. The fee for a license issued for a calendar month is $60.

The Chief of the State Police may issue any combination of weekly or monthly licenses for the operation of electronic video machines. A license or combination of licenses to operate an authorized electronic video machine may be issued for a period of up to 12 months.

[ 2009, c. 652, Pt. C, §2 (AMD); 2009, c. 652, Pt. C, §4 (AFF) .]

4. Games of cards. The fee for a license issued to an organization to operate a game of cards, when the organization charges no more than a $10 daily entry fee for participation in the games of cards and when no money or valuable thing other than the $10 daily entry fee is gambled by any person in connection with the game of cards, is $30 for each calendar year or portion of a calendar year. For card games that are played by placing the maximum bet of $1 per hand or deal, the license fee is the same as provided in subsection 2.

[ 2013, c. 218, §1 (AMD) .]

5. Distributors. The fee for a license issued to a distributor is $625 for each calendar year or portion of a calendar year.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Printers. The fee for a license issued to a printer is $15 for each calendar year or portion of a calendar year.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

7. Application. A license to operate any authorized game of chance may be issued for a period of up to 12 months on one application.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

All fees required by this section must accompany the application for any license issued by authority of this chapter. [2009, c. 487, Pt. A, §2 (NEW).]

Fees submitted as license fees must be refunded if the license is not issued. Rebates may not be given for any unused license or portion of an unused license. If any license is suspended or revoked as provided by this chapter, fees paid for that license may not be refunded. [2009, c. 487, Pt. A, §2 (NEW).]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW). 2009, c. 652, Pt. C, §2 (AMD). 2009, c. 652, Pt. C, §4 (AFF). 2013, c. 218, §1 (AMD).



17 §1835. Conduct games of chance

1. Wagers or entry fees; exceptions. The following limits apply to games of chance.

A. The maximum bet for a licensed game of chance including card games in which bets are placed per hand or per deal is $1. [2009, c. 487, Pt. A, §2 (NEW).]

B. Licensed card games that award part or all of the entry fees paid to participate in the game as prize money and in which no money or thing of value is wagered except for the entry fee are limited to a $10 daily entry fee and no more than 60 players at any one time at any one location. [2013, c. 218, §2 (AMD).]

C. If the licensee operates games of chance for less than 3 total days in a calendar year and contributes 100% of the gross revenue from those games of chance to charity, the amount wagered must be limited to:

(1) A $1 daily entry fee;

(2) Fifty cents per game; or

(3) Twenty-five cents per card received.

Prior to play of the game, the licensee shall determine which of the limits in subparagraphs (1), (2) and (3) is to be used and shall post the limit. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2013, c. 218, §2 (AMD) .]

2. Games conducted by members and bartenders of licensee only. A game of chance licensed pursuant to this chapter must be operated and conducted for the exclusive benefit of the licensee and must be operated and conducted only by duly authorized members of the licensee or by persons employed by the licensee as bartenders, except that nonmembers employed by the licensee as bartenders may not operate or conduct any game of chance permitted under subsection 5, paragraph B. The requirements of this subsection do not apply to any agricultural society licensed to operate a game of chance.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Games conducted at agricultural fair by members of the agricultural society or a bona fide nonprofit. Games of chance operated and conducted solely by members of an agricultural society or games of chance operated and conducted by members of bona fide nonprofit organizations on the grounds of the agricultural society and during the annual fair of the agricultural society may use cash, tickets, tokens or other devices approved by the Chief of the State Police by rule.

Notwithstanding any other provision of this section, the tickets, tokens or other devices approved by the Chief of the State Police must be unique to the agricultural society and may be in denominations of 25¢, 50¢ or $1. The tickets, tokens or devices approved by the Chief of the State Police may be sold and redeemed only by a person who has been a member or active volunteer of the agricultural society for at least 2 fair seasons. The agricultural society has the burden of proof for demonstrating the qualification of members or active volunteers.

An agricultural society that uses tokens shall provide records and reports as required by section 1839.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Persons under 18 years of age; exception. Except as provided in this subsection, a licensee, game owner or operator may not permit a person under 18 years of age to take part in a game of chance, and a person under 18 years of age may not sell chances, except in relation to charitable, religious or recognized youth associations. Notwithstanding any rule to the contrary, upon receiving an application on a form provided by the Chief of the State Police and a determination by the chief that a game of chance licensed to be conducted at a festival-style event is designed to attract players under 18 years of age and awards a nonmonetary prize valued at less than $10 for every chance played, the chief may permit:

A. Persons under 18 years of age to conduct or operate the game of chance; and [2009, c. 487, Pt. A, §2 (NEW).]

B. Persons under 18 years of age to play the game of chance without being accompanied by an adult. [2009, c. 487, Pt. A, §2 (NEW).]

Nothing in this subsection permits games of chance to be operated without a license.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

5. Location. A license issued pursuant to this section must specify the location where the organization may operate the licensed game of chance. A licensee may not operate games of chance in more than one location at the same time.

A. An agricultural society or a bona fide nonprofit organization may operate a game of chance on the grounds of an agricultural society and during the annual fair of the agricultural society. [2009, c. 487, Pt. A, §2 (NEW).]

B. No more than one licensee may operate a game of chance at a time on the same premises. In any room where a licensed game of chance is being conducted, there must be at least one member of the licensee present in that room for every 2 nonmembers who are present. That member must have been a member of the licensee for at least one year. A member of the licensee, either directly or through another member or guest, may not stake or risk something of value in the licensee's game of chance unless the member has been a member of the licensee for at least 14 days not including the day of admission into membership. [2009, c. 487, Pt. A, §2 (NEW).]

A bona fide nonprofit organization may operate a licensed game of chance to which the general public has access once every 3 months for a period not to exceed 3 consecutive days. The licensed game of chance may be operated at any location described in the license and may be conducted only by members of the licensee. This subsection does not apply to raffles conducted in accordance with section 1837.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Door prizes. Distribution of tickets to an event upon which appear details concerning any prize to be given away as a result of a drawing is a game of chance within the meaning of this chapter; a distribution of tickets containing only the words "Door Prize," without further description, is excluded from the provisions of this chapter, as long as no promotional materials or presentations, written or oral, describe the door prize.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

7. "Donation" not to provide an exclusion. The word "donation" printed on a ticket does not exclude the sponsoring organization from complying with this chapter.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

8. Wager limit exception. Notwithstanding subsection 1, an organization that is licensed to conduct games of chance in accordance with this chapter is permitted to accept wagers up to $50 per hand for a poker run. The organization must inform the Chief of the State Police 30 days in advance of the date when the organization intends to conduct a poker run with an increased wager limit. An organization is limited to 2 poker run events per calendar year in which wagers up to $50 per hand are permitted. For the purposes of this subsection, "poker run" means a game of chance using playing cards that requires a player to travel from one geographic location to another in order to play the game.

[ 2013, c. 149, §1 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW). 2009, c. 652, Pt. C, §3 (AMD). 2009, c. 652, Pt. C, §4 (AFF). 2013, c. 149, §1 (AMD). 2013, c. 218, §2 (AMD).



17 §1836. Tournament games

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

The Chief of the State Police may issue a license under this section to an organization eligible to conduct beano games under chapter 13-A and games of chance under this chapter to conduct up to 2 tournament games per month. For purposes of this section, "tournament game" means a game of chance played using a deck of cards with rules similar to poker or other card games. [2011, c. 325, §1 (AMD).]

1. Local governing authority approval. An organization applying for a tournament game license must first receive approval by the local governing authority where the game is to be conducted. Proof of approval from the local governing authority must be provided to the Chief of the State Police upon application for a tournament game license.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. License application. An organization must submit a license application to the Chief of the State Police on a form provided by the Chief of the State Police. The license application must specify one or more charitable organizations that the proceeds of the tournament game are intended to benefit. For the purposes of this section, "charitable organization" means a person or entity, including a person or entity in a foreign state as defined in Title 14, section 8502, that is or purports to be organized or operated for any charitable purpose or that solicits, accepts or obtains contributions from the public for any charitable, educational, humane or patriotic purpose.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. License.

[ 2011, c. 325, §2 (RP) .]

3-A. License. The license fees for tournament game licenses are as follows:

A. For tournament games that do not exceed 100 players:

(1) Seventy-five dollars per tournament license;

(2) Two hundred dollars for a monthly license; and

(3) Fifteen hundred dollars for an annual license; and [2013, c. 306, §1 (AMD).]

B. For tournament games that exceed 100 players:

(1) Three hundred dollars for a tournament game with 101 to 150 players;

(2) Four hundred dollars for a tournament game with 151 to 200 players;

(3) Five hundred dollars for a tournament game with 201 to 250 players; and

(4) Six hundred dollars for a tournament game with 251 to 300 players. [2011, c. 325, §3 (NEW).]

[ 2013, c. 306, §1 (AMD) .]

4. Tournament. The organization licensed to conduct a tournament game under this section shall display the rules of the tournament game and the license issued. The maximum number of players allowed is 100 unless the tournament game is held on premises owned by the licensee, in which case the maximum number of players allowed is 300. Winners are determined by a process of elimination. The use of currency is prohibited as part of tournament game play. The maximum entry fee to play in the tournament game is $100, except the organization may add to the player entry fee to defray the cost of the license fee, as long as the total additional amount collected from all players does not exceed $125. Only one entry fee is permitted per person. A tournament game must be completed within 48 hours. Other games of chance on the premises are prohibited during a tournament game, except for lucky seven or similar sealed tickets and no more than one 50/50 raffle per tournament with a prize value up to $1,000. This subsection does not prohibit a licensee from conducting one winner-take-all hand per tournament game with a bet limit of $5. The total number of bets received in a winner-take-all round must be awarded to the winner or in the case of multiple winners divided among them as evenly as possible. All prizes awarded in accordance with this subsection must be paid in cash.

[ 2013, c. 306, §2 (AMD) .]

4-A. (TEXT EFFECTIVE UNTIL 9/30/17) (TEXT REPEALED 9/30/17) Exception for super cribbage tournament. Notwithstanding any provision of this section to the contrary, the Chief of the State Police may issue up to 3 licenses per year for the conduct of a super cribbage tournament. For the purposes of this subsection, "cribbage" means a card game that uses a board and pegs to keep score and of which the characteristic feature is a crib into which players discard cards from their dealt hand to create a crib of 4 cards unseen by other players that will be ultimately part of the dealer's hand. The license fee for a super cribbage tournament is $75. A super cribbage tournament must be conducted in the same manner as prescribed for a tournament game by this section except as follows.

A. The super cribbage tournament may be conducted by a nationally chartered organization that organizes tournament-style cribbage games and that is exempt from taxation under the United States Internal Revenue Code, Section 501(c)(3) so long as the principal organizer has been a member of that organization for a period of not less than 3 years. [2015, c. 163, §1 (NEW).]

B. The minimum number of players required is 50. [2015, c. 163, §1 (NEW).]

C. The maximum entry fee allowed is $100 per player. [2015, c. 163, §1 (NEW).]

D. The super cribbage tournament need not be held on premises owned by the licensee. [2015, c. 163, §1 (NEW).]

E. The super cribbage tournament may be conducted over a period of up to 72 hours. [2015, c. 163, §1 (NEW).]

F. Notwithstanding subsection 2, 50% of the proceeds of the super cribbage tournament after prizes are paid must be paid to a bona fide charitable organization, other than the licensee, listed on the tournament application submitted to the Chief of the State Police. [2015, c. 163, §1 (NEW).]

This subsection is repealed September 30, 2017.

[ 2015, c. 163, §1 (NEW) .]

5. Proceeds. No less than 75% of the entry fees under subsection 4 must be paid as prizes to the winners of the tournament game.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Cost of administration; surplus. The Chief of the State Police may retain, from license fees collected in accordance with subsection 3-A, only an amount necessary to defray the costs of administering this section. All fees collected in excess of the amount necessary to defray the costs of administration must be allocated as follows:

A. Forty percent to the Fractionation Development Center; and [2009, c. 487, Pt. A, §2 (NEW).]

B. Sixty percent to the General Fund. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2011, c. 325, §5 (AMD) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW). 2011, c. 325, §§1-5 (AMD). 2013, c. 306, §§1, 2 (AMD). 2015, c. 163, §1 (AMD).



17 §1837. Raffles

1. Raffles with prizes of $10,000 or less. Notwithstanding section 1832, subsection 1, a license to conduct or operate a raffle in which the holder of the winning chance does not receive something of value worth more than $10,000 is not required of the following:

A. Any agricultural society or any bona fide nonprofit organization that is either charitable, educational, political, civic, recreational, fraternal, patriotic or religious or any auxiliary of such an organization; [2009, c. 487, Pt. A, §2 (NEW).]

B. Any volunteer police force, fire department or ambulance corps; [2009, c. 487, Pt. A, §2 (NEW).]

C. Any class or organization of an elementary, secondary or postsecondary educational institution operated or accredited by the State; or [2009, c. 487, Pt. A, §2 (NEW).]

D. Any state agency that conducts or operates a raffle for a donated item to benefit fish and wildlife conservation projects. [2009, c. 487, Pt. A, §2 (NEW).]

Any exempt organization, department or class or combination listed in paragraph A, B, C or D may sponsor, operate and conduct a raffle without a license only for the exclusive benefit of that organization, department or class or combination, and that raffle may be conducted only by duly authorized members of the sponsoring organization, department or class or combination.

A state agency may not conduct or operate more than 2 raffles per year pursuant to paragraph D.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Special raffles; prizes more than $10,000 but not more than $75,000. The following provisions apply to special raffles licensed under this subsection.

A. The Chief of the State Police may issue one special raffle license per year to any organization, department or class eligible to hold a raffle under subsection 1. The special raffle license entitles the licensee to hold one raffle in which the holder of a winning chance receives something of value worth more than $10,000 but not more than $75,000. A raffle licensed under this paragraph may be structured as a progressive raffle that is divided into a maximum of 12 multiple drawings with previous entries rolled into subsequent drawing pots and with the final drawing to be held within 12 months of the first. Drawings must be used to randomly select a smaller group to be eligible for the final prize to be awarded after the final drawing. Section 1835, subsection 1 does not apply to raffles licensed under this section. [2009, c. 487, Pt. A, §2 (NEW).]

B. The Chief of the State Police may not issue a license under this subsection to hold a raffle in which the holder of a winning chance receives a cash prize worth more than $10,000. [2009, c. 487, Pt. A, §2 (NEW).]

C. All tickets sold pursuant to a special raffle license must be purchased from a licensed distributor or licensed printer. Tickets must be sequentially numbered and have printed on their faces the following information: the name of the special raffle licensee; a description of the prize or prizes; the price of the ticket; and the date, time and place of the drawing. Any organization, department or class listed in subsection 1 that conducts a raffle under this section shall retain all unsold raffle tickets for 6 months after the raffle drawing and make those tickets available for inspection at the request of the Chief of the State Police. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Charitable organizations; livestock raffling. A license is required before a charitable organization may raffle livestock for fund-raising purposes under Title 7, section 3972, subsection 4. The Commissioner of Agriculture, Conservation and Forestry or the commissioner's designee shall make forms available for charitable organizations to apply for licenses for one-year or 3-year periods. If the commissioner or the commissioner's designee is satisfied that the charitable organization has not violated or will not violate the restrictions of Title 7, section 3972, a license must be issued.

[ 2009, c. 487, Pt. A, §2 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

4. Raffle tickets sold by volunteers. Notwithstanding section 1835, subsection 2, tickets for raffles licensed in accordance with this section may be sold by persons other than members of the licensed organization as long as the persons selling the tickets are uncompensated volunteers for the organization and the names of the volunteers who sell the tickets are provided to the Chief of the State Police within 10 days of issuance of the raffle license.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW). 2011, c. 657, Pt. W, §6 (REV).



17 §1838. Revenue and expenses

1. Compensation. Those who conduct games of chance may not be paid for such services except according to this subsection.

A. An organization including a fair licensed to operate beano, bingo or lucky seven games may use up to 20% of the gross revenue to compensate those who conduct the games. [2009, c. 487, Pt. A, §2 (NEW).]

B. Each person who conducts a game of chance licensed to an agricultural society may be paid at a rate that does not exceed 3 times the State's minimum wage as established in Title 26, section 664, subsection 1, unless the game is one for which the limit in paragraph A applies. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Exception. Notwithstanding subsection 1, a licensee may use the proceeds of a game of chance to:

A. Defray the expenses or part of the expenses that further the purpose for which the organization is formed, except that the proceeds may not be:

(1) Used to purchase alcohol or to defray the cost of activities where alcohol is served; or

(2) Paid directly to organization members except as specifically allowed in this section; and [2009, c. 487, Pt. A, §2 (NEW).]

B. Defray the expenses or part of the expenses of a member, auxiliary member, officer or employee of the organization for a serious illness, injury or casualty loss if the licensee makes an application pursuant to this section and the application is approved by the licensing division within the Bureau of State Police. An application must be made in the form and contain the information the licensing division requires.

(1) In the case of serious illness or injury, the licensing division may require certification by a licensed physician in support of the application.

(2) In the case of a casualty loss, the licensing division may require statements or reports from a law enforcement agency, rescue or other emergency services personnel or an insurance agency to support the application.

(3) The licensing division may deny an application if it appears that the person who would receive the proceeds has adequate means of financial support, including, but not limited to, insurance or workers' compensation benefits. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Rules. The Chief of the State Police shall adopt routine technical rules in accordance with Title 5, chapter 375 to carry out this section.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Posting. An organization licensed to conduct a game of chance pursuant to section 1832 shall post in a conspicuous place in the room or hall where games of chance are conducted a sign that states the net revenue earned from the operation of the game in dollars and cents, the amount of charitable donations from that net revenue in dollars and cents, what percentage in dollars and cents of the net revenue that amount represents in donations to nonprofit activities and what percentage of the net revenue was distributed from licensed games for the previous calendar year and has been distributed in the current calendar year. For the purposes of this subsection, "calendar year" means January to December.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1839. Licensee records and reports

1. Records required. Each licensee shall keep a record of all financial transactions involving games of chance operated under each license granted to the licensee. The treasurer of the licensee or another officer designated by the treasurer is responsible for maintaining those records. The records must include an exact account of all gross revenue from the games, an itemization of all allowable expenses, including, but not limited to, the cost of prizes, printing, licenses and administration, and the disposition of all proceeds, including, but not limited to, all gifts, grants and payments to any person, firm, corporation, association or organization for any purpose whatsoever. All financial records involving games of chance must be separate and distinguishable from other records of the organization. Revenue from more than one game of chance may be entered into one account.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Records required for licensee employing tokens. If a licensee employs tokens to account for revenue from games of chance and if the licensee maintains direct control over the sale and redemption of the tokens and keeps accurate records of all tokens used, then the chief may by rule alter or reduce the record-keeping requirements of subsection 1 to the extent that a licensee's use of tokens renders those records unnecessary for adequate control of the licensee's games.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Disposition of funds reports. Within 10 business days after the last day of any period during which a licensed game of chance is conducted with other than an annual license or within 10 business days after the end of each calendar month during which a licensed game of chance is conducted with an annual license, the licensee shall file with the Chief of the State Police a disposition of funds form prescribed and furnished by the Chief of the State Police, detailing for the period the total receipts and expenditures of the game and the disposition of funds. Every statement must be made under oath by an officer of the licensee or by the member in charge of the conduct of the game.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Disposition of funds reports from licensee using tokens. If tokens are employed to account for revenue from games of chance, then the licensee shall report the number of tokens sold, the number redeemed and the disposition of funds from the proceeds of sale in addition to such other information as the chief may require under subsection 3.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

5. Records maintained for 3 years. Every licensee that has conducted a game of chance shall maintain and keep for a period of 3 years reports as may be necessary to substantiate the records and reports required by this section or by the rules adopted under this chapter.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Location. All records maintained by a licensee pursuant to this section and pursuant to the rules adopted under this chapter must be kept and maintained on the premises where the game of chance has been conducted or at the primary business office of the licensee, which must be designated by the licensee in the license application. These records must be open to inspection by the Chief of the State Police or the chief's representative, and a licensee may not refuse the Chief of the State Police or the chief's representative permission to inspect or audit the records. Refusal to permit inspection or audit of the records does not constitute a crime under this chapter but constitutes grounds for revocation of license.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1840. Distributors and printers; records and reports

1. Printers licensed. A printer in the State may not print materials to be used in the conduct of a licensed game of chance unless licensed by the Chief of the State Police. A printer licensed under this section may act as a distributor without having to be licensed as a distributor as long as neither the printer nor anyone on the printer's behalf acts as a seller for services connected with a game of chance outside of the confines of the printer's premises described in that printer's license. If that printer or someone else acts as a seller for the printer's services in connection with a game of chance outside of the premises described on that printer's license, either that printer or any person or persons acting on that printer's behalf must be licensed as a distributor under subsection 2.

The applicant for a printer's license, or, if the applicant is a firm, corporation, association or other organization, its resident manager, superintendent or official representative shall file an application with the Chief of the State Police on a form provided by the Chief of the State Police. The Chief of the State Police shall furnish to each applicant a current copy of this chapter and the rules adopted under section 1843 and to each licensee a copy of any changes or additions to this chapter and the rules adopted under section 1843.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Distributors licensed. A distributor may not sell, lease, market or otherwise distribute gambling apparatus or implements unless licensed by the Chief of the State Police, except that a license is not required for the sale, marketing or distribution of raffle tickets when the holder of the winning chance receives something of value worth less than $10,000.

A nonresident manufacturer or distributor of gambling apparatus or implements doing business in the State must have an agent in this State who is licensed as a distributor. A distributor may not sell, market or otherwise distribute gambling apparatus or implements to a person or organization, except to persons or organizations licensed to operate or conduct games of chance under section 1832, licensed to conduct a special raffle under section 1837, subsection 2 or eligible to conduct a raffle pursuant to section 1837, subsection 1. A distributor may not lease or loan or otherwise distribute free of charge any gambling apparatus or implements to an organization eligible to operate a game of chance, except that a distributor may lease gambling apparatus or implements to an agricultural society licensed to operate games of chance on the grounds of the agricultural society and during the annual fair of the agricultural society as long as the distributor does not charge the agricultural society an amount in excess of 50% of the gross revenue from any licensed game of chance.

A licensee shall acquire gambling apparatus and implements from a distributor licensed under this section, unless the gambling apparatus or implements are printed, manufactured or constructed by the licensed organization. At no time may any licensee print, manufacture or construct any gambling apparatus or implements for distribution to any other licensee. The applicant for a distributor's license, or, if the applicant is a firm, corporation, association or other organization, its resident manager, superintendent or official representative shall file an application with the Chief of the State Police on a form provided by the Chief of the State Police. The Chief of the State Police shall furnish to each applicant a current copy of this chapter and the rules adopted under section 1843 and to each licensee a copy of any changes or additions to this chapter and the rules adopted under section 1843.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Sales agreements. A distributor shall forward to the Chief of the State Police, prior to delivery of any gambling machine to the purchaser, a copy of all sales agreements, sales contracts or any other agreements involving the sale of any gambling machine. The terms of the sales contract must include, but are not limited to, the name of seller, name of purchaser, address of seller, address of purchaser, description of the gambling machine including serial number and model name and number, total sale price, any arrangement or terms for payments and the date of final payment.

Any change, modification or alteration of these agreements must be reported to the Chief of the State Police by the purchaser within 6 days of the change, modification or alteration.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Service agreements. With the sale of any gambling machine involving a service agreement, the distributor shall forward to the Chief of the State Police a copy of the agreement prior to delivery of the machine. The terms of the service agreements must include, but are not limited to, the name of seller, name of purchaser, address of seller, address of purchaser, description of machine to be serviced including serial number and model name and number and all prices and payments for that service.

Any change, modification or alteration of the agreement must be reported to the Chief of the State Police by the purchaser within 6 days of the change, modification or alteration.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

5. Agricultural societies; lease agreements. When a gambling apparatus or implement is leased as provided in subsection 2 to an agricultural society, the distributor shall forward to the Chief of the State Police a copy of the lease agreement prior to delivery of the gambling apparatus or implement. The terms of the lease must include, but are not limited to, the name of the lessor; address of the lessor; name of the lessee; address of the lessee; description of the gambling apparatus or implement; serial number, model name or number of the gambling apparatus or implement; and all prices and payments for the lease. Each lease must be for a specific period of time no longer than the duration of the annual fair of that lessee, and each gambling apparatus must have its own separate lease. Gambling apparatus or implements leased under this section:

A. May be operated only for the exclusive benefit of the agricultural society, except that the agricultural society may pay a distributor up to 50% of gross gaming revenue in accordance with subsection 2; and [2009, c. 487, Pt. A, §2 (NEW).]

B. Must bear the name and address of the distributor. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Reports. At the end of each calendar month, a distributor or printer shall file with the Chief of the State Police a report indicating:

A. The names and addresses of all persons or organizations to which the distributor or printer has distributed equipment and the dates of the distribution; [2009, c. 487, Pt. A, §2 (NEW).]

B. A description of the equipment distributed, including serial number and model name and number; and [2009, c. 487, Pt. A, §2 (NEW).]

C. The quantities of any equipment distributed. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

7. Retention and inspection of records. A distributor or printer shall maintain and keep for a period of 3 years, on the premises of the distributor or printer, any records that may be necessary to substantiate the reports required by this section or by the rules adopted under this chapter. The records must be open to inspection, and a licensee may not refuse the Chief of the State Police or the chief's representative permission to inspect or audit the records. Refusal to permit inspection or audit of the records does not constitute a crime under this chapter but constitutes grounds for revocation of license.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

8. Reports generally. The Chief of the State Police shall require from any licensed printer or distributor, or from any organization authorized to operate a game of chance, whatever reports determined necessary by the chief for the purpose of the administration and enforcement of this chapter.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1841. Prohibited acts

1. Schemes prohibited. A license may not be issued under this chapter for the conduct or operation of a machine, a slot machine, roulette or games commonly known as policy or numbers, except that a license may be issued for an electronic video machine. An electronic video machine that constitutes a game of chance is fully governed by this chapter.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Prohibited games. The following games are prohibited:

A. A game that uses objects that are constructed, designed or altered to be other than what they appear to be and to respond in a way other than that in which the average player would assume that they would respond, unless that construction, design or alteration is permitted in the rules governing that game and the construction, design or alteration meets the requirements of those rules; [2009, c. 487, Pt. A, §2 (NEW).]

B. A game in which the operator either partially or entirely controls the outcome of the game by the operator's manner of operating or conducting the game; [2009, c. 487, Pt. A, §2 (NEW).]

C. A game in which the outcome depends upon the word of the operator against the word of the player; and [2009, c. 487, Pt. A, §2 (NEW).]

D. A game of skill that includes any mechanical or physical device that directly or indirectly impedes, impairs or thwarts the skill of the player. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Glass prohibited. The use of glass is prohibited in games of skill pursuant to Title 38, section 3118.

[ 2015, c. 166, §1 (AMD) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW). 2015, c. 166, §1 (AMD).



17 §1842. Investigations and actions on licenses; evidence

1. Investigation. The Chief of the State Police shall investigate or cause to be investigated all complaints made to the chief and all violations of this chapter or the rules adopted pursuant to section 1843.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Refusal to issue, modify or renew; modification; suspension; revocation. Each of the following is grounds for an action to refuse to issue, modify or renew or to modify, suspend or revoke the license of a distributor or printer licensed under this chapter:

A. The distributor or printer or its resident manager, superintendent or official representative made or caused to be made a false statement of material fact in obtaining a license under this chapter or in connection with service rendered within the scope of the license issued; [2009, c. 487, Pt. A, §2 (NEW).]

B. The distributor or printer or its resident manager, superintendent or official representative violated any provision of this chapter or any rule adopted by the Chief of the State Police under section 1843.

(1) Except as provided in subparagraph (2), the Chief of the State Police shall give written notice of any violation to the distributor or printer who then has 14 days to comply. Failure to comply within the 14-day period is grounds for an action under this section.

(2) If a distributor or printer violates section 1840, subsection 1 or 2, the Chief of the State Police is not required to give the notice or allow the compliance period provided in subparagraph (1); or [2009, c. 487, Pt. A, §2 (NEW).]

C. The distributor or printer or its resident manager, superintendent or official representative has been:

(1) Convicted of a crime under this chapter or Title 17-A, chapter 39; or

(2) Convicted within the prior 10 years of any crime for which imprisonment for more than one year may be imposed. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Chief of the State Police. The Chief of the State Police may:

A. Investigate all aspects of this chapter including the direct and indirect ownership or control of any licenses; [2009, c. 487, Pt. A, §2 (NEW).]

B. Suspend, revoke or refuse to issue a license, after notice and the opportunity for a hearing, if the applicant, applicant's agent or employee, licensee or licensee's agent or employee violates a provision of this chapter or Title 17-A, chapter 39 or fails to meet the statutory requirements for licensure pursuant to this chapter; [2009, c. 487, Pt. A, §2 (NEW).]

C. Immediately suspend or revoke a license if there is probable cause to believe that the licensee or the licensee's agent or employee violated section 1832, subsection 8, paragraph C; section 1841, subsection 2; or a provision of Title 17-A, chapter 39; [2009, c. 487, Pt. A, §2 (NEW).]

D. Issue a subpoena in the name of the State Police in accordance with Title 5, section 9060, except that this authority applies to any stage of an investigation under this chapter and is not limited to an adjudicatory hearing. This authority may not be used in the absence of reasonable cause to believe a violation has occurred. If a witness refuses to obey a subpoena or to give any evidence relevant to proper inquiry by the chief, the Attorney General may petition the Superior Court in the county where the refusal occurred to find the witness in contempt. The Attorney General shall cause to be served on that witness an order requiring the witness to appear before the Superior Court to show cause why the witness should not be adjudged in contempt. The court shall, in a summary manner, hear the evidence and, if it is such as to warrant the court in doing so, punish that witness in the same manner and to the same extent as for contempt committed before the Superior Court or with reference to the process of the Superior Court; and [2009, c. 487, Pt. A, §2 (NEW).]

E. Require such evidence as the chief determines necessary to satisfy the chief that an applicant or organization licensed to conduct games of chance conforms to the restrictions and other provisions of this chapter. Charters, organizational papers, bylaws or other such written orders of founding that outline or otherwise explain the purpose for which an organization was founded, must, upon request, be forwarded to the Chief of the State Police. The Chief of the State Police may require of any licensee or of any person operating, conducting or assisting in the operation of a licensed game of chance evidence as the chief may determine necessary to satisfy the chief that the person is a duly authorized member of the licensee or a person employed by the licensee as a bartender as required by section 1835, subsection 2. Upon request, this evidence must be forwarded to the Chief of the State Police. The Chief of the State Police may require such evidence as the chief may determine necessary regarding the conduct of games of chance by a licensee to determine compliance with this chapter. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Licensing actions after notice and opportunity for hearing. The Chief of the State Police shall notify the applicant or licensee in writing, before a license is denied, suspended or revoked pursuant to subsection 3, paragraph B, of the intended denial or commencement date of the suspension or revocation, which may not be made any sooner than 96 hours after the licensee's receipt of the notice, of the duration of the suspension or revocation and of the right to a hearing pursuant to this subsection. The applicant or licensee has the right to request a hearing before the Commissioner of Public Safety or the commissioner's designee. Upon the applicant's or licensee's request for a hearing, the Commissioner of Public Safety shall provide a hearing. The hearing must comply with the Maine Administrative Procedure Act. The purpose of the hearing is to determine whether a preponderance of the evidence establishes that the applicant, applicant's agent or employee or the licensee or licensee's agent or employee violated a provision of this chapter or Title 17-A, chapter 39. A request for a hearing may not be made any later than 10 days after the applicant or licensee is notified of the proposed denial, suspension or revocation. The suspension or revocation must be stayed pending the hearing; the hearing may not be held any later than 30 days after the date the commissioner receives the request unless otherwise agreed by the parties or continued upon request of a party for cause shown.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

5. Immediate suspension or revocation. A licensee whose license is immediately suspended or revoked by the Chief of the State Police pursuant to subsection 3, paragraph C must be notified in writing of the duration of the suspension or revocation and the licensee's right to request a hearing before the Commissioner of Public Safety or the commissioner's designee. Upon the licensee's request for a hearing, the Commissioner of Public Safety shall provide a hearing. The hearing must comply with the Maine Administrative Procedure Act. The purpose of the hearing is to determine whether a preponderance of the evidence establishes that the licensee or the licensee's agent or employee violated section 1832, subsection 8, paragraph C; section 1841, subsection 2; or a provision of Title 17-A, chapter 39. A request for a hearing may not be made any later than 48 hours after the licensee is notified of the suspension or revocation. A hearing may not be held any later than 10 days after the date the commissioner receives the request.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Access to premises. A person, firm, corporation, association or organization making application to the Chief of the State Police to conduct or operate a game of chance or any such person, firm, corporation, association or organization authorized under this chapter to conduct or operate a game of chance shall permit inspection of any equipment, prizes, records or items and materials used or to be used in the conduct or operation of a game of chance by the Chief of the State Police or the chief's authorized representative.

A firm, corporation, association or organization licensed to conduct or operate a game of chance shall permit at any time the Department of Public Safety or the city or town fire inspectors of the municipality in which the licensed game is being conducted to enter and inspect the licensed premises.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1843. Rules

The Chief of the State Police may adopt routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A necessary for the administration and enforcement of this chapter and for the licensing, conduct and operation of games of chance. The Chief of the State Police may regulate, supervise and exercise general control over the operation of such games. In establishing such rules, the Chief of the State Police must, in addition to the standards set forth in other provisions of this chapter, set forth conduct, conditions and activity considered undesirable, including: [2009, c. 487, Pt. A, §2 (NEW).]

1. Fraud. The practice of any fraud or deception upon a participant in a game of chance;

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Unsafe premises. The conduct of a game of chance in or at premises that may be unsafe due to fire hazard or other such conditions;

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Advertising and solicitation. Advertising that is obscene or solicitation on a public way of persons to participate in a game of chance;

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Organized crime. Infiltration of organized crime into the operation of games of chance or into the printing or distributing of gambling materials;

[ 2009, c. 487, Pt. A, §2 (NEW) .]

5. Disorderly persons. Presence of disorderly persons in a location where a game of chance is being conducted;

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Leasing of equipment. Leasing of equipment by a licensee used in the operation of games of chance not in accordance with this chapter; and

[ 2009, c. 487, Pt. A, §2 (NEW) .]

7. Bona fide nonprofit organization. The establishment of organizations that exist primarily to operate games of chance and do not have a bona fide nonprofit charitable, educational, political, civic, recreational, fraternal, patriotic, religious or public safety purpose.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

The Chief of the State Police shall provide a mechanism for individuals and businesses to request a determination from the State Police as to whether a particular game, contest, scheme or device qualifies as a game of chance or a game of skill. [2009, c. 487, Pt. A, §2 (NEW).]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1844. Violations

A person who violates this chapter or rules adopted in accordance with this chapter commits a Class D crime. [2009, c. 487, Pt. A, §2 (NEW).]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1845. Administration expenses

The expenses of administering this chapter must be paid out of the fees received in accordance with this chapter. [2009, c. 487, Pt. A, §2 (NEW).]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1846. Vending machines

Nothing in this chapter applies to vending machines the primary purpose of which is to dispense beverages, candy, fruit or other food items when a coin or bills are inserted into the machine. [2009, c. 487, Pt. A, §2 (NEW).]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).






Chapter 63: INCEST

17 §1851. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).






Chapter 65: INDECENT EXPOSURE

17 §1901. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 283, (AMD). 1975, c. 499, §9 (RP).






Chapter 67: INDECENT LIBERTIES

17 §1951. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §21 (AMD). 1975, c. 499, §10 (RP).



17 §1952. Firearm (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §11 (NEW). 1975, c. 740, §7 (RP).






Chapter 69: INTOXICATION

17 §2001. Public intoxication and disturbance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 460, §§1,2 (AMD). 1973, c. 582, §3 (RP).



17 §2002. Responsibility for injuries by drunken persons (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 435, §§1,4 (AMD). 1985, c. 723, §1 (RP).



17 §2003. Drinking in unlicensed places (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 418, §1 (RP).



17 §2003-A. Definitions

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Authorized person" means a person having a relationship to the premises, which is unique and not shared by the general public. With respect to property owned by another, it includes a tenant, custodian or night watchman. With respect to publicly-owned property, it includes police officers and other public employees charged with the responsibility of maintaining or protecting public property. [1981, c. 418, §2 (NEW).]

B. "Liquor" means and includes any alcoholic, spirituous vinous, fermented or other alcoholic beverage, or combination of liquors and mixed liquors, intended for human consumption, which contains more than 1/2 of 1% of alcohol by volume. [1981, c. 418, §2 (NEW).]

C. "Open container" means not having a cap, stopper or other cover in place. [1981, c. 418, §2 (NEW).]

D. "Public place" means:

(1) A place owned or operated by a governmental entity to which the public at large or a substantial group has access, including but not limited to:

(a) Public ways as defined in Title 17-A, section 505;

(b) Schools, government-owned custodial facilities;

(c) The lobbies, hallways, lavatories, toilets and basement portions of apartment houses, hotels, public buildings and transportation terminals; and

(d) Public beaches; and

(2) Private ways and parking areas, physically adjacent to public ways and designed primarily for vehicular traffic. [1987, c. 59, (AMD).]

[ 1987, c. 59, (AMD) .]

2. Crime. A person is guilty of public drinking if the person drinks liquor in any public place within 200 feet of a notice posted conspicuously in the public place by the owner or authorized person that forbids drinking in the public place or after being forbidden to do so personally by a law enforcement officer, unless the person has been given permission to do so by the owner or authorized person.

[ 2001, c. 139, §1 (RPR) .]

3. Evidence. The possession of an open container of liquor in a public place is prima facie evidence of a violation of this section.

[ 1981, c. 418, §2 (NEW) .]

4. Violation. Violation of this section is a Class E crime.

[ 1985, c. 737, Pt. A, §39 (NEW) .]

SECTION HISTORY

1981, c. 418, §2 (NEW). 1985, c. 474, (AMD). 1985, c. 737, §A39 (AMD). 1987, c. 59, (AMD). 1991, c. 157, (AMD). 2001, c. 139, §1 (AMD).



17 §2004. Forms

The forms set forth in this section, with such changes as adapt them for use in municipalities, are sufficient in law for all cases arising under the provisions to which they purport to be adapted; and the costs to be taxed and allowed for a libel shall be 50¢; for entering the same, 30¢; for trying the same, $1; for a monition, 50¢; for posting notices and return, $1; for order to restore or deliver, 25¢; for executing the order, 50¢.

Form of Complaint for Single Sale

STATE OF MAINE

A. B., of ........, in said county, on the ....... day of ...., in the year of our Lord one thousand nine hundred ........, in behalf of said State, on oath ....... complains, that ........, of ........., in said county, on the ......... day of ...., 19..., at said ........, in said county of ........, did then and there sell a quantity of intoxicating liquors, to wit: one ......... of intoxicating liquor to one ........," (or if the individual is unknown, "to some person to said complainant unknown,") "against the peace of said State, and contrary to the form of the statute in such case made and provided.

On the .......... day of ....., 19...., said ......... makes oath, that the above complaint, by ........subscribed, is true.

[1987, c. 736, §29 (AMD).]

Form of Warrant upon Complaint for Single Sale

STATE OF MAINE

"........., ss. -- To the sheriff of our said county of .........., or either of his deputies, or either of the constables of the town of ..........., or of either of the towns in said county. Greeting.

[L. S.] Whereas, A. B., of ............, on the ........... day of ...., in the year of our Lord one thousand nine hundred ........., in behalf of said State, on oath .................. complained to me, the subscriber, one of the ...................... Judges of the District Court Clerks .................................., that ............ .........., Justices of the Peace .............. of ............, in said county, on the .......... day of ...., 19...., at said .........., in said county of ..........., did sell a quantity of intoxicating liquors, to wit: one ......... of intoxicating liquor to one .........., against the peace of said State and contrary to the form of the statute in such case made and provided.

Therefore, in the name of the State of Maine, you are commanded forthwith to apprehend said ..........., if he may be found in your precinct, and bring him before said court, the subscriber, to answer to said State upon the complaint aforesaid.

Witness, my hand and seal at ......... aforesaid, this ........ day of ...., in the year of our Lord nineteen hundred ......

[1987, c. 736, §30 (AMD).]

Form of Complaint in Case of Seizure

STATE OF MAINE

A. B., of .........., in said county, competent to be a witness in civil actions, on the ............ day of ...., in the year nineteen hundred ............, in behalf of said State, on oath complains, that he believes, that on the ............ day of ....., 19.... at said ..........., intoxicating liquors were, and still are kept and deposited by ......... of .........., in said county, in ........" (here describe with precision the place to be searched,) "and that said liquors then and there were, and now are intended by said .............. for sale in violation of law, against the peace of the State and contrary to the form of the statute in such case made and provided.

I therefore pray, that due process be issued to search the premises hereinbefore mentioned, where said liquors are believed to be deposited, and if there found, that said liquors and vessels be seized and safely kept until final action and decision be had thereon, and that said .... be forthwith apprehended and held to answer to said complaint, and to do and receive such sentence as may be awarded against him.

........., ss. -- On the ............ day of ...., 19...., said A. B. made oath that the above complaint by him signed is true.

[1987, c. 736, §31 (AMD).]

Form of Warrant in Case of Seizure

STATE OF MAINE

".........., ss. ........ To the sheriff of our several counties or any of their deputies, or any of the constables or police officers of any municipality in said State or any State Police officer.

[L. S.] Whereas A. B., of .........., in said county, competent to be a witness in civil actions, on the ........... day of ....., in the year nineteen hundred .........., in behalf of said State, on oath complained to the subscriber, an officer of the District Court, that he believes, that on the ........... day of ...., 19...., at said .........., intoxicating liquors were and still are deposited and kept by ........., of ..........., in said county, in ..........." (here follows a precise description of the place to be searched,) "and that said .......... then and there intended and now intends that the same shall be sold, in violation of law as fully appears by the complaint hereunto annexed, and prayed that due process be issued to search the premises hereinbefore mentioned, where said liquors are believed to be deposited, and, if there found, that said liquors and vessels be seized and safely kept until final action and decision be had thereon, and that said .......... be apprehended and held to answer to said complaint, and to do and receive such sentence as may be awarded against him: --

You are therefore required in the name of the State, to enter the ............ before named, and therein to search for said liquors, and, if there found, to seize and safely keep the same, with the vessels in which they are contained, until final action and decision is had on the same; and to apprehend said ............ forthwith, if he may be found in your precinct, and bring him before said court, and to do and receive such sentence as may be awarded against him.

Witness, ........., at ........... aforesaid, this ......... day of ...., in the year of our Lord nineteen hundred .........

[1978, c. 736, §32 (AMD).]

Form of Libel

STATE OF MAINE

The libel of C.D., of ..........., shows that he had, by lawful seizure, seized certain intoxicating liquors and the vessels in which the same were contained, described as follows: .........." (here follows a description of the liquors.) "because the same were kept and deposited at ............." (describing the place) "in the said county of .........., and were intended for sale, in violation of law. Wherefore he prays for a decree of forfeiture of said liquors and vessels, according to the provisions of law in such case made and provided.

Dated at .........., in said county, this ........ day of ......, in the year of our Lord nineteen hundred ........

[1987, c. 736, §33 (AMD).]

Form of Monition and Notice

STATE OF MAINE

"County of ..............., ss.

[L. S.] To all persons interested in ........." (here insert the description of the liquors, as in the libel).

"The libel of C. D., hereunto annexed, this day filed in said District Court shows that he has seized said liquors and vessels because" (insert as in the libel), "and prays for a decree of forfeiture of the same according to the provisions of law in such case made and provided.

You are, therefore, hereby notified thereof, that you may appear before this court on the ......... day of ....., 19...., and then and there show cause why said liquors and the vessels in which they are contained should not be declared forfeited.

Given under my hand and seal at ............, on the ........ day of ...., in the year of our Lord nineteen hundred ........

[1987, c. 736, §34 (AMD).]

Form of Complaint in Case of Seizure of Automobile

STATE OF MAINE

A. B., of ............, in the said county, competent to be a witness in civil actions, on the ......... day of ......, A. D., 19.., in behalf of said State, on oath complains, that he believes that on the .......... day of .... in said year, at said .........., in said county, a certain automobile, hereinafter described, was knowingly used for the illegal transportation of intoxicating liquors and intoxicating liquors were kept and deposited by persons unknown .......... of ............ in said automobile, situated on ......... street, in said .........., in said county, near number ............ on said street in said ............, and occupied by said persons unknown ..........., said persons unknown .......... not being then and there authorized by law to transport liquors within said State, and that the said liquors were then and there knowingly being transported within said State, in violation of law, against the peace of said State, and contrary to the form of the statute in such case made and provided; and that the said liquors were then and there intended by said persons unknown .......... for sale in violation of law, against the peace of said State and contrary to the form of the statute in such case made and provided.

And the said ........ on oath further complains that he, the said ......... at said ......... on the ........... day of ...., A. D., 19...., being then and there an officer, to wit, a deputy sheriff, within and for said county, duly qualified and authorized by law to seize automobiles used for the illegal transportation of intoxicating liquors and intoxicating liquors kept and deposited for unlawful sale and the vessels containing them, by virtue of a warrant therefor issued in conformity with the provisions of the law, did find upon the above described premises, one ..........., bearing engine number .........., and the 19 .... license number plates numbered .............., which said automobile then and there contained ........, which said automobile was not then and there a common carrier, and which said automobile was not then and there engaged in the business of a common carrier; and which said automobile was then and there in the possession, care and control of the said ............ and which said automobile was then and there knowingly used by the said ............ for the illegal transportation of intoxicating liquors from place to place in said ............ with intent that the said intoxicating liquors should be sold in violation of law; and which intoxicating liquors as aforesaid, and the vessels containing the same, were then and there kept, deposited and intended for unlawful sale as aforesaid, and said automobile was then and there being used for the illegal transportation of said liquors as aforesaid, within said State by the said persons unknown, and did then and there by virtue of this authority as a deputy sheriff as aforesaid, seize the above described automobile, intoxicating liquors and the vessels containing the same, to be kept in some safe place for a reasonable time, and hath since kept and does still keep said automobile, liquors and vessels to procure a warrant to seize the same.

He therefore prays, that due process be issued to seize said automobile, liquors and vessels, and them safely keep until final action and decision be had thereon, and that said persons unknown ......... be forthwith apprehended and held to answer to said complaint, and to do and receive such sentence as may be awarded against them

On the ......... day of ...., the said ........... makes oath that the above complaint by him signed is true.

[1987, c. 736, §35 (AMD).]

Form of Warrant in Case of Seizure of Automobile

STATE OF MAINE

".........., ss. -- To the sheriff of our county of .........., or either of his deputies, or either of the constables or police officers of any city or town within said county:

[L. S.]

In the name of said State you are commanded to seize the automobile, liquors and vessels containing the same, named in the foregoing complaint of the said .......... and now in his custody as set forth in said complaint, which is expressly referred to as a part of this warrant, and safely keep the same, until final action and decision be had thereon, and to apprehend the said persons unknown .......... forthwith, if they .......... may be found in your precinct, and them .......... bring before said court, holden at the District Court in said .........., to answer to said complaint, and to do and receive such sentence as may be awarded against them.

Witness, .........., .......... esquire, our said Judge at .........., aforesaid, this .......... day of ...., A. D., 19....

Form of Libel for Automobile

STATE OF MAINE

".........., ss. -- To the Judge of the District Court:

The libel of .......... shows that he has by virtue of a warrant duly issued by the Judge of the District Court, seized on the .......... day of ...., A. D., 19...., a certain automobile, intoxicating liquors and the vessels in which the same were contained, described as follows:

One .......... bearing engine number .......... and the 19.... license number plates numbered .........., which said automobile then and there contained .........., which said automobile was not then and there a common carrier, and which said automobile was not then and there engaged in the business of a common carrier; and which said automobile was then and there in the possession, care and control of the said .........., and which said automobile was then and there knowingly used by the said .......... for the illegal transportation of intoxicating liquors from place to place in said .........., and because the same were then and there kept and deposited on the .......... day of ...., A. D., 19...., on .......... street, in said .........., in said county, near number .......... on said street, in said .........., and because said automobile was being knowingly used for the illegal transportation of said liquors, within the State in violation of law. Wherefore he prays for a decree of forfeiture of said automobile, liquors and vessels, according to the provisions of law in such case made and provided.

Dated at .........., in said county, the .......... day of ...., A. D. 19....

Form of Monition and Notice Case of Automobile

STATE OF MAINE

".........., ss.

[L. S.] To all persons interested in the automobile, liquors and vessels described in the foregoing libel:

The libel of .......... hereunto annexed, this day filed with the District Court, shows that he has seized said automobile, liquors and vessels because the same were used, kept and deposited as set forth in said libel, and said automobile was then and there knowingly used for the illegal transportation of intoxicating liquors, and prays for a decree of forfeiture of the same, according to the provisions of law in such case made and provided.

You are, therefore, hereby notified thereof, that you may appear before said court in said .........., on the .......... day of ...., A. D., 19...., at .... o'clock, A.M. and then and there show cause why said automobile, liquors and vessels in which they are contained should not be declared forfeited.

Witness, .........., .........., Esquire, our said Judge at .......... aforesaid, this .......... day of ...., A. D., 19....

.......... Judge"

SECTION HISTORY

1965, c. 431, §§15,15-A (AMD). 1987, c. 736, §§29-35 (AMD). 1987, c. 736, §§29-35 (AMD).



17 §2005. Law enforcement agency responsibilities

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Intoxicated" means the state of having a disturbed mental capacity resulting from the introduction of alcohol, drugs or similar substances into the body. [1997, c. 756, §1 (NEW).]

B. "Public intoxication" means the state of being intoxicated in a public place. [1997, c. 756, §1 (NEW).]

C. "Public place" has the same meaning as provided in section 2003-A, subsection 1, paragraph D. [1997, c. 756, §1 (NEW).]

[ 1997, c. 756, §1 (NEW) .]

2. Records. A law enforcement agency shall keep records of all incidents of public intoxication that are reported in that law enforcement agency's jurisdiction.

[ 1997, c. 756, §1 (NEW) .]

3. Reporting. Beginning April 30, 1998 and monthly thereafter, each law enforcement agency shall submit a copy of its records of all known incidents of public intoxication to the Department of Public Safety. These records may not include individuals' names. Beginning June 30, 1998 and quarterly thereafter, the Department of Public Safety shall forward these records to the Department of Health and Human Services. The records must include at least the following information:

A. The number of reported cases of public intoxication; [1997, c. 756, §1 (NEW).]

B. The number of persons who are reported more than one time pursuant to paragraph A; [1997, c. 756, §1 (NEW).]

C. The number of persons voluntarily transported to a state-licensed treatment facility or shelter as a result of reported incidents of public intoxication; [1997, c. 756, §1 (NEW).]

D. The number of persons voluntarily transported to their residence or left with a family member or friend as a result of reported incidents of public intoxication; and [1997, c. 756, §1 (NEW).]

E. The number of intoxicated persons left at the scene of the reported incident or at another public place. [1997, c. 756, §1 (NEW).]

[ 2011, c. 657, Pt. AA, §56 (AMD) .]

SECTION HISTORY

1997, c. 756, §1 (NEW). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. AA, §56 (AMD).






Chapter 70: SALVIA DIVINORUM

17 §2011. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 120, §1 (NEW).]

1. Minor. "Minor" means a person who has not attained 18 years of age.

[ 2007, c. 120, §1 (NEW) .]

2. Person. "Person" means an individual, corporation, partnership or unincorporated association.

[ 2007, c. 120, §1 (NEW) .]

3. Salvia divinorum. "Salvia divinorum" means the herb Salvia divinorum and includes Salvinorin A and Divinorin A.

[ 2007, c. 120, §1 (NEW) .]

4. Transfer. "Transfer" means to sell, furnish, give, lend, deliver or otherwise provide with or without consideration.

[ 2007, c. 120, §1 (NEW) .]

SECTION HISTORY

2007, c. 120, §1 (NEW).



17 §2012. Unlawful transfer of Salvia divinorum to a minor

1. Violation. A person may not transfer Salvia divinorum to a minor.

[ 2007, c. 120, §1 (NEW) .]

2. Penalty. A person who violates this section commits a civil violation for which a fine of not less than $50 and not more than $1,500, plus court costs, must be adjudged for any one offense. The fine may not be suspended.

[ 2007, c. 120, §1 (NEW) .]

3. Affirmative defense. It is an affirmative defense to prosecution for a violation of subsection 1 that the person transferred Salvia divinorum to a minor in reasonable reliance upon a fraudulent proof of age presented by the minor.

[ 2007, c. 120, §1 (NEW) .]

SECTION HISTORY

2007, c. 120, §1 (NEW).



17 §2013. Unlawful possession or use of Salvia divinorum by a minor

1. Violation. A minor may not:

A. Purchase, possess or use Salvia divinorum; [2007, c. 120, §1 (NEW).]

B. Violate paragraph A after having previously violated this subsection; or [2007, c. 120, §1 (NEW).]

C. Violate paragraph A after having previously violated this subsection 2 or more times. [2007, c. 120, §1 (NEW).]

[ 2007, c. 120, §1 (NEW) .]

2. Penalty. A minor who violates subsection 1 commits a civil violation for which the following penalties apply.

A. For a violation of subsection 1, paragraph A, a fine of not less than $100 and not more than $300 may be imposed. The judge, as an alternative to or in addition to the fine permitted by this paragraph, may assign the minor to perform specified work for the benefit of the State, a municipality or other public entity or a charitable institution. [2007, c. 120, §1 (NEW).]

B. For a violation of subsection 1, paragraph B, a fine of not less than $200 and not more than $500 may be imposed. The judge, as an alternative to or in addition to the fine permitted by this paragraph, may assign the minor to perform specified work for the benefit of the State, a municipality or other public entity or a charitable institution. [2007, c. 120, §1 (NEW).]

C. For a violation of subsection 1, paragraph C, a fine of $500 must be imposed and that fine may not be suspended. The judge, in addition to the fine required by this paragraph, may assign the minor to perform specified work for the benefit of the State, a municipality or other public entity or a charitable institution. [2007, c. 120, §1 (NEW).]

[ 2007, c. 120, §1 (NEW) .]

SECTION HISTORY

2007, c. 120, §1 (NEW).



17 §2014. Use of false identification by minors prohibited

1. Use of false identification by minors prohibited. A minor may not:

A. Offer false identification in an attempt to purchase Salvia divinorum; [2007, c. 120, §1 (NEW).]

B. Violate paragraph A after having previously violated this subsection; or [2007, c. 120, §1 (NEW).]

C. Violate paragraph A after having previously violated this subsection 2 or more times. [2007, c. 120, §1 (NEW).]

[ 2007, c. 120, §1 (NEW) .]

2. Penalty. A minor who violates subsection 1 commits a civil violation for which the following penalties apply.

A. For a violation of subsection 1, paragraph A, a fine of not less than $100 and not more than $300 may be imposed. The judge, as an alternative to or in addition to the fine permitted by this paragraph, may assign the minor to perform specified work for the benefit of the State, a municipality or other public entity or a charitable institution. [2007, c. 120, §1 (NEW).]

B. For a violation of subsection 1, paragraph B, a fine of not less than $200 and not more than $500 may be imposed. The judge, as an alternative to or in addition to the fine permitted by this paragraph, may assign the minor to perform specified work for the benefit of the State, a municipality or other public entity or a charitable institution. [2007, c. 120, §1 (NEW).]

C. For a violation of subsection 1, paragraph C, a fine of $500 must be imposed and that fine may not be suspended. The judge, in addition to the fine required by this paragraph, may assign the minor to perform specified work for the benefit of the State, a municipality or other public entity or a charitable institution. [2007, c. 120, §1 (NEW).]

[ 2007, c. 120, §1 (NEW) .]

SECTION HISTORY

2007, c. 120, §1 (NEW).






Chapter 71: KIDNAPPING

17 §2051. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 347, §1 (AMD). 1975, c. 499, §11 (RP).



17 §2051-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §12 (NEW). 1975, c. 499, §11 (RP).



17 §2052. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 347, §2 (RP).






Chapter 73: LARCENY AND EMBEZZLEMENT

17 §2101. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 36, (AMD). 1975, c. 499, §11 (RP).



17 §2102. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2103. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 77, (AMD). 1973, c. 641, §2 (AMD). 1975, c. 499, §11 (RP).



17 §2104. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2105. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2106. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2107. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2108. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2109. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2109-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 483, (NEW). 1975, c. 499, §11 (RP).



17 §2110. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2111. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2112. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2113. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 343, (NEW). 1971, c. 258, (AMD). 1975, c. 499, §11 (RP).






Chapter 75: LASCIVIOUS COHABITATION AND LEWDNESS

17 §2151. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).






Chapter 77: LIBEL AND SLANDER

17 §2201. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2202. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2203. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2204. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2205. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2206. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2207. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).






Chapter 79: LITTERING AND DUMPING

17 §2251. Dumping litter on highways (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 83, (AMD). 1969, c. 523, (AMD). 1971, c. 405, §2 (RP).



17 §2252. Depositing sawdust in highway

It shall be unlawful for any owner, operator, manager or employee of any mill used in the sawing of lumber to establish, locate or use the same within such proximity to any way of the State as to allow the sawdust therefrom to blow into such highway. Whoever violates this section shall be punished by a fine of not less than $10 nor more than $50 for each offense.



17 §2253. Out-of-state waste matter

As used in this section, "waste matter" means garbage, refuse, solid or liquid waste, ashes, rubbish, industrial and commercial waste, and all other refuse of every description, whether loose, in containers, compacted, baled, bundled or otherwise. [1969, c. 570, (NEW).]

No person, firm, corporation or other legal entity shall deposit, or cause or permit to be deposited, any waste matter in any structure or on any land within the State, which waste matter originated outside the State. [1969, c. 570, (NEW).]

Nothing in this section shall be construed to prohibit the transportation of waste matter into the State for use as a raw material for the production of new commodities which are not waste matter as defined, or for use to produce energy for use or sale. [1975, c. 739, §2 (AMD).]

Whoever shall violate this section shall be punished by a fine of not less than $200 nor more than $2,000 for each violation. Each day that such violation continues or exists shall constitute a separate offense. [1969, c. 570, (NEW).]

The Superior Court, upon complaint of the Attorney General, the municipal officers of any municipality, or any local or state health officer, shall have jurisdiction to restrain or enjoin violations of this section, and to enter decrees requiring the removal from the State of waste matter deposited in violation of this section. In any such civil proceeding, neither an allegation nor proof of unavoidable or substantial and irreparable injury shall be required to obtain a temporary restraining order or injunction, nor shall bond be required of the plaintiff; and the burden of proof shall be on the defendant to show that the waste matter involved originated within the State. [1969, c. 570, (NEW).]

The Legislature finding that waste matter of the nature hereinafter described poses no threat to the environment of this State, the provisions of this section shall not be construed to prohibit persons, firms, corporations and other legal entities now or previously depositing waste matter on property within the State owned on January 1, 1970 by them, which waste matter originates from property owned by them adjacent to the border of the State, from continuing to so deposit waste matter of the same nature as has been so deposited; except that this provision shall not apply to solid waste after December 31, 1971. [1969, c. 570, (NEW).]

SECTION HISTORY

1969, c. 570, (NEW). 1975, c. 739, §2 (AMD).






Chapter 80: LITTER CONTROL

17 §2261. Title

This chapter shall be known and may be cited as the "Maine Litter Control Act." [1971, c. 405, §1 (NEW).]

SECTION HISTORY

1971, c. 405, §1 (NEW).



17 §2262. Purposes

It is declared and recognized that the proliferation and accumulation of litter discarded throughout this State endangers the free utilization and enjoyment of a clean and healthful environment by the people and constitutes a public health hazard; and recognizing that there has been a collective failure on the part of government, business and the public to accept, plan for and accomplish effective litter control, there is enacted the "Maine Litter Control Act." [1971, c. 405, §1 (NEW).]

SECTION HISTORY

1971, c. 405, §1 (NEW).



17 §2263. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 667, Pt. A, §33 (AMD).]

1. "Disposable package" or "container" means any and all packages or containers used for the purpose of containing a product sold or held out for sale for human or animal consumption.

[ 1971, c. 405, §1 (NEW) .]

1-A. Committee.

[ 1989, c. 878, Pt. B, §12 (RP) .]

1-B. Department. "Department" means the Department of Agriculture, Conservation and Forestry.

[ 1975, c. 739, §4 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

1-C. Commercial purpose. "Commercial purpose" means for the purpose of economic gain.

[ 1989, c. 820, §2 (NEW) .]

1-D. Abandoned ice-fishing shack. "Abandoned ice-fishing shack" means a temporary structure used for ice fishing and left on property not owned by the person owning the structure without permission of the landowner for more than 15 days after the inland waters on which the shack or structure was located are closed to ice fishing.

[ 1993, c. 144, §3 (NEW) .]

2. Litter. "Litter" means all waste materials including, but not limited to, bottles, glass, crockery, cans, scrap metal, junk, paper, garbage, rubbish, offal, except waste parts or remains resulting from the normal field dressing of lawfully harvested wild game or the lawful use of waste parts or remains of wild game as bait, feathers, except feathers from live birds while being transported, abandoned ice-fishing shacks, old automobiles or parts of automobiles or similar refuse, or disposable packages or containers thrown or deposited as prohibited in this chapter, but not including the wastes of the primary processes of mining, logging, sawmilling, farming or manufacturing.

[ 1995, c. 667, Pt. A, §37 (AMD) .]

3. "Litter receptacle" means a container of suitable size which is clearly identified with a sign, symbol or other device as a place where the public may dispose of litter.

[ 1975, c. 739, §5 (AMD) .]

4. Vehicle. "Vehicle" means every vehicle which is self-propelled and designed for carrying persons or property or which is used for the transportation of persons, except motorcycles, farm implements and snowmobiles.

[ 1975, c. 739, §6 (AMD) .]

4-A. Commercial vehicle. "Commercial vehicle" means a vehicle owned or used by a business, corporation, association, partnership, or the sole proprietorship of any entity conducting business for a commercial purpose.

[ 1989, c. 820, §3 (NEW) .]

5. "Person" means any person, firm, partnership, association, corporation or organization of any kind whatsoever.

[ 1971, c. 405, §1 (NEW) .]

6. "Public place" means any area that is used or held out for use by the public whether or not owned or operated by public or private interests.

[ 1971, c. 405, §1 (NEW) .]

7. "Trailer" means any vehicle without motive power, designed for carrying persons or property and for being drawn by a motor vehicle.

[ 1971, c. 405, §1 (NEW) .]

8. "Watercraft" means any type of vessel, boat or craft used or capable of being used as a means of transportation on water.

[ 1971, c. 405, §1 (NEW) .]

SECTION HISTORY

1971, c. 405, §1 (NEW). 1973, c. 194, (AMD). 1973, c. 235, §1 (AMD). 1975, c. 739, §§3-6 (AMD). 1989, c. 820, §§2,3 (AMD). 1989, c. 878, §B12 (AMD). 1993, c. 144, §§3,4 (AMD). 1995, c. 667, §A37 (AMD). 2001, c. 667, §A33 (AMD). 2011, c. 657, Pt. W, §5 (REV).



17 §2263-A. Littering

1. Prohibited acts. A person may not throw, drop, deposit, discard, dump or otherwise dispose of litter in any manner or amount:

A. In or on public highway, road, street, alley, public right-of-way or other public lands, except in a container or receptacle or on property that is designated for disposal of garbage and refuse by the State or its agencies or political subdivisions; [2003, c. 452, Pt. I, §32 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. In freshwater lake, river, stream, tidal or coastal water or on ice over the water. When any litter is thrown or discarded from a watercraft, a person is in violation of this section if that person is:

(1) The operator of the watercraft, unless it is a watercraft being used for the carriage of passengers for hire; or

(2) The person actually disposing of the litter.

This paragraph does not prohibit persons who fish, lobster or otherwise harvest from the water from returning to the water harvested products, bait and similar materials that naturally originate in the water; [2003, c. 452, Pt. I, §32 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. In or on any private property, unless:

(1) Prior consent of the owner has been given; and

(2) The litter is not a public nuisance or in violation of any state law or local rule; [2003, c. 452, Pt. I, §32 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. From a trailer or vehicle that is constructed, loaded or uncovered in such a way that the load may drop, sift, leak or otherwise escape. This paragraph applies to vehicles or trailers carrying trash, rubbish or other materials that may be construed as "litter"; or [2003, c. 452, Pt. I, §32 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. From a vehicle. When any litter is thrown or discarded from a vehicle, a person is in violation of this section if that person is:

(1) The operator of the vehicle, unless it is a vehicle being used for the carriage of passengers for hire; or

(2) The person actually disposing of the litter. [2003, c. 452, Pt. I, §32 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

In addition to any penalty under section 2264-A, violation of this subsection is a traffic infraction under Title 29-A, chapter 23, subchapter VI.

A record of a violation of this subsection must be forwarded to the Secretary of State who, in accordance with Title 29-A, section 2607, shall add the violation to the department's point system. The violation is counted in determining an individual's total points under the point system of the Department of the Secretary of State, Bureau of Motor Vehicles.

[ 2003, c. 452, Pt. I, §32 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Commercial purpose presumed. For the purposes of this chapter, if a person dumps litter from a commercial vehicle, that person is presumed to have dumped the litter for a commercial purpose.

[ 2003, c. 452, Pt. I, §32 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §I32 (NEW). 2003, c. 452, §X2 (AFF).



17 §2264. Littering prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 405, §1 (NEW). 1975, c. 739, §§7,8 (AMD). 1977, c. 93, §1 (AMD). 1981, c. 36, (AMD). 1989, c. 97, §§1,2 (AMD). 1989, c. 820, §4 (RPR). 1991, c. 733, §4 (AMD). 1991, c. 837, §A44 (AMD). 1993, c. 349, §39 (AMD). 1995, c. 65, §A51 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I33 (RP).



17 §2264-A. Penalties

Unless otherwise indicated, a person who disposes of litter in violation of this chapter commits a civil violation for which the following fines apply. [2011, c. 208, §4 (AMD).]

1. Disposal of 15 pounds or less or 27 cubic feet or less of litter. A person who disposes of 15 pounds or less or 27 cubic feet or less of litter commits a civil violation for which a fine of not less than $100 and not more than $500 may be adjudged.

[ 2003, c. 452, Pt. I, §34 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Disposal of 15 pounds or less or 27 cubic feet or less of litter; subsequent offenses. A person who violates subsection 1 after having previously violated subsection 1 commits a civil violation for which a fine of not less than $500 and not more than $1,000 may be adjudged.

[ 2011, c. 208, §4 (AMD) .]

2. Disposal of more than 15 pounds or more than 27 cubic feet of litter. A person who disposes of more than 15 pounds or more than 27 cubic feet of litter commits a civil violation for which the court:

A. Shall impose a fine of not less than $500; [2011, c. 208, §4 (NEW).]

B. Shall require the person to pay a party sustaining damages arising out of a violation of this subsection treble the actual damages or $200, whichever amount is greater, plus the injured party's court costs and attorney's fees if action results in a civil proceeding; [2011, c. 208, §4 (NEW).]

C. Shall require the person to perform not less than 100 hours of public service relating to the removal of litter or to the restoration of an area polluted by litter disposed of in violation of this section. The court shall consult with the Commissioner of Inland Fisheries and Wildlife to determine if there is an opportunity for public service that may improve landowner and sportsman relations; [2011, c. 208, §4 (NEW).]

D. When practical, shall require the person to remove the litter dumped in violation of this subsection; [2011, c. 208, §4 (NEW).]

E. May suspend the person's motor vehicle operator's license for a period of not less than 30 days or more than one year, except as provided in paragraph F. Notwithstanding paragraph F, the court shall suspend all licenses and permits issued under Title 12, Part 13, subpart 4 and recreational vehicle registrations and certificates issued to that person under Title 12, Part 13, subpart 6 for a period of not less than 30 days or more than one year; and [2011, c. 208, §4 (NEW).]

F. May suspend any license, permit, registration or certification issued by a state agency or municipality to the person. A professional license, permit, registration or certification required for that person to operate or establish a business or necessary for the person's primary source of employment may not be suspended unless the items dumped were related to the person's profession or occupation. [2011, c. 208, §4 (NEW).]

[ 2011, c. 208, §4 (AMD) .]

2-A. Disposal of more than 15 pounds or more than 27 cubic feet of litter; subsequent offenses. A person who violates subsection 2 after having previously violated subsection 2 commits a civil violation for which the penalty provisions under subsection 2 apply except for subsection 2, paragraph A, and a fine of not less than $2,000 must be adjudged.

[ 2011, c. 208, §4 (AMD) .]

3. Disposal of more than 500 pounds or more than 100 cubic feet of litter for a commercial purpose. A person who disposes of more than 500 pounds or more than 100 cubic feet of litter for a commercial purpose is subject to the penalties under Title 38, section 349.

[ 1989, c. 820, §5 (NEW) .]

SECTION HISTORY

1989, c. 820, §5 (NEW). 1993, c. 140, §1 (AMD). 2003, c. 452, §§I34-37 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 208, §4 (AMD).



17 §2264-B. Penalty options

In addition to the fines imposed in section 2264-A, subsections 1 and 1-A, the court may order a person adjudicated to have violated section 2264-A, subsection 1 or subsection 1-A to: [2011, c. 208, §5 (AMD).]

1. Removal of litter. Remove the litter dumped in violation of section 2264-A;

[ 2003, c. 452, Pt. I, §39 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Cost of cleanup. Pay the owner of the property treble the owner's cost of clean up or removal of the litter;

[ 1989, c. 820, §5 (NEW) .]

3. Damages. Pay the person sustaining damages arising out of a violation of this subsection treble the actual damages or $200, whichever amount is greater, plus the injured party's court costs and attorney's fees if action results in a civil proceeding;

[ 1989, c. 820, §5 (NEW) .]

4. Public service. Perform public service relating to the removal of litter, or to the restoration of an area polluted by litter, dumped in violation of section 2264-A; and

[ 2003, c. 452, Pt. I, §39 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

5. License suspension. Surrender the person's motor vehicle operator's license, a license or permit issued to that person under Title 12, Part 13, subpart 4 or a recreational vehicle registration or certificate issued to that person under Title 12, Part 13, subpart 6 for a period not exceeding 30 days. The court may suspend an operator's license for any violation of section 2264-A, subsection 1 or subsection 1-A that involves the use of a motor vehicle.

[ 2011, c. 208, §6 (AMD) .]

SECTION HISTORY

1989, c. 820, §5 (NEW). 2003, c. 452, §§I38,39 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 651, §21 (AMD). 2009, c. 424, §1 (AMD). 2011, c. 208, §§5, 6 (AMD).



17 §2264-C. Forfeiture

All conveyances, including aircraft, watercraft, vehicles, vessels, containers or cranes that are used, or attempted to be used, to dump more than 1,000 pounds or more than 100 cubic feet of litter in violation of section 2264-A are subject to forfeiture as provided in Title 15, chapter 517. [2003, c. 452, Pt. I, §40 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

SECTION HISTORY

1989, c. 820, §5 (NEW). 2003, c. 452, §I40 (AMD). 2003, c. 452, §X2 (AFF).



17 §2265. Littering from vehicle prohibited; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 405, §1 (NEW). 1975, c. 739, §§9,10 (AMD). 1977, c. 93, §2 (AMD). 1977, c. 564, §83 (AMD). 1989, c. 820, §6 (RP).



17 §2266. Spillage from vehicle or trailer prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 405, §1 (NEW). 1973, c. 235, §§2,3 (AMD). 1975, c. 739, §11 (AMD). 1977, c. 93, §3 (AMD). 1989, c. 820, §7 (RP).



17 §2267. Littering from watercraft prohibited; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 405, §1 (NEW). 1975, c. 739, §§12,12-A (AMD). 1977, c. 93, §4 (AMD). 1989, c. 820, §8 (RP).



17 §2267-A. Submerged motor vehicles, snowmobile and watercraft in waters of the State

The following provisions apply when a motor vehicle is submerged or partially submerged in waters of the State or when a snowmobile or watercraft is submerged in the inland waters of the State. [2009, c. 340, §26 (AMD).]

1. Definition. When used in this section the term "motor vehicle" means any self-propelled vehicle designed to carry persons or property or used to transport persons, except snowmobiles and watercraft. The term "watercraft," when used in this section, means any type of craft placed on the inland waters of the State, whether used as a means of transportation or for other purposes.

[ 2009, c. 340, §26 (AMD) .]

2. Notice of submerged vehicle, snowmobile or watercraft to be given to department. The owner of any motor vehicle that becomes submerged or partially submerged in the waters of the State shall immediately, by the fastest means of communication, notify the Commissioner of Inland Fisheries and Wildlife of the event and the location of the vehicle. The owner of a snowmobile or watercraft that becomes submerged in the inland waters of the State for more than 24 hours shall notify the commissioner as provided in this subsection.

The commissioner shall, upon receiving notice of a submerged or partially submerged vehicle in the waters of the State or a submerged snowmobile or watercraft in the inland waters of the State, notify the Chief of the State Police, the Commissioner of Environmental Protection and any municipality or public utility that regulates the uses of the waters as a source of public water supply pursuant to Title 22, sections 2641 to 2648.

[ 2009, c. 340, §26 (AMD) .]

3. Owner legally liable to remove vehicle, snowmobile or watercraft. The owner of the vehicle is legally liable to remove any motor vehicle submerged or partially submerged in the waters of the State and pay any damages resulting from the submersion or removal. The vehicle must be removed within 30 days of the submersion or partial submersion or within 30 days of "ice out" in the body of water unless the commissioner determines that the vehicle creates a health or safety hazard. If the commissioner determines that the vehicle creates a health or safety hazard the commissioner shall order the owner to remove the vehicle immediately. If the owner fails to remove the vehicle upon order of the commissioner, the commissioner shall, in writing, request the court to direct the owner to remove the vehicle immediately. The owner of a snowmobile or watercraft that is submerged in the inland waters of this State for longer than 24 hours shall remove the snowmobile or watercraft in accordance with this subsection.

[ 2009, c. 340, §26 (AMD) .]

4. Financial responsibility. A conviction or adjudication of any person for a violation of this section constitutes a violation of state law relative to motor vehicles to which Title 29-A, chapter 13 applies.

[ 1995, c. 65, Pt. A, §52 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

5. Penalties. A violation of this section is a civil violation for which a forfeiture of $200 may be adjudged. In addition to a forfeiture, or instead of a forfeiture, the judge may direct the person convicted to remove the vehicle, snowmobile or watercraft.

[ 2009, c. 340, §26 (AMD) .]

6. Rules. The commissioner may, in accordance with the provisions of Title 5, chapter 375, adopt any rules necessary to carry out the purposes of this chapter.

[ 2009, c. 340, §26 (AMD) .]

SECTION HISTORY

1981, c. 578, (NEW). 1995, c. 65, §A52 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2001, c. 536, §3 (AMD). 2009, c. 340, §26 (AMD).



17 §2268. Enforcement

Every law enforcement officer in the State, including but not limited to State Police, county sheriffs and their deputies, municipal police, wardens of the Department of Inland Fisheries and Wildlife, wardens of the Department of Marine Resources, rangers of the Bureau of Forestry and liquor inspectors of the Department of Public Safety shall have authority to enforce this chapter. [1975, c. 739, §13 (RPR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

Political subdivisions of the State may offer rewards for information which lead to the conviction of violators of this chapter. [1975, c. 739, §13 (RPR).]

SECTION HISTORY

1971, c. 405, §1 (NEW). 1973, c. 460, §18 (AMD). 1973, c. 513, §22 (AMD). 1973, c. 537, §20 (AMD). 1975, c. 739, §13 (RPR). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



17 §2269. Litter receptacles; selection and placement (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 405, §1 (NEW). 1971, c. 622, §60 (AMD). 1973, c. 235, §4 (AMD). 1975, c. 739, §14 (RPR). 1985, c. 108, §7 (AMD). 1989, c. 878, §H4 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I41 (RP).



17 §2269-A. Litter receptacles; selection and placement

1. Procure, place and maintain litter receptacles. A person who owns or operates an establishment or public place in which litter receptacles are required by this chapter shall procure, place and maintain receptacles at the person's own expense in accordance with this chapter.

[ 2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Required placement. Litter receptacles as defined in section 2263 must be placed at all public places or establishments that serve the public, including, but not limited to: campgrounds, trailer parks, drive-in restaurants, gasoline service stations, parking lots, shopping centers, grocery store parking lots, parking lots of major industrial firms, marinas, boat launching areas, boat moorage and fueling stations, beaches and bathing areas, school grounds and business district sidewalks. The number of receptacles required is as follows:

A. For a campground or trailer park for transient habitation, one receptacle at each public rest room facility; [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. For a drive-in restaurant, parking lot, shopping center, grocery store parking lot or parking lot of a major industrial firm, one receptacle, plus one additional receptacle for each 200 parking spaces in excess of 50 spaces; [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. For a gasoline service station, one receptacle per gasoline pump island; [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. For a marina, boat launching area or boat moorage and fueling station, one receptacle at each location; [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. For a beach or bathing area, one receptacle at each public rest room facility; [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. For school grounds, one receptacle at each playground area and one at each school bus loading zone; and [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

G. For business district sidewalks, one receptacle per 1,000 feet of sidewalk curbing. [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Exception; remote forest campsites. Remote forest campsites operated by the Department of Agriculture, Conservation and Forestry pursuant to Title 12, chapter 220, subchapter 2, are not considered public places or establishments that serve the public if they are designated as "carry-in and carry-out" sites from which users are expected to remove litter and other material upon their departure.

[ 2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

4. Penalties. A person who operates a business of a type described in this section commits a civil violation for which a fine of $10 for each violation may be adjudged if that person:

A. Fails to place the litter receptacles on the premises in the numbers required; or [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Fails to comply within 10 days of being notified by registered letter by the Department of Agriculture, Conservation and Forestry that that person is in violation. [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

Each day a violation continues is a separate offense.

[ 2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

2003, c. 452, §I42 (NEW). 2003, c. 452, §X2 (AFF). 2011, c. 657, Pt. W, §5 (REV).



17 §2270. Responsibility for maintenance of litter receptacles

Responsibility for the removal of litter from litter receptacles placed at parks, beaches, campgrounds, trailer parks and other publicly owned public places shall remain upon those state and local agencies performing litter removal, and removal of litter from litter receptacles placed upon privately owned public places shall remain the responsibility of the owner of said premises. [1971, c. 405, §1 (NEW).]

SECTION HISTORY

1971, c. 405, §1 (NEW).



17 §2271. Local regulations

Municipalities of this State may adopt more stringent ordinances, laws or regulations dealing with subject matter of this chapter. Any less restrictive ordinances, laws or regulations now in effect dealing with the subject matter of this chapter and the minimum standards which it establishes are declared invalid and of no force and superseded by this chapter on September 23, 1971. [1971, c. 622, §61 (AMD).]

SECTION HISTORY

1971, c. 405, §1 (NEW). 1971, c. 622, §61 (AMD).



17 §2272. Promiscuous dumping prohibited

No person shall deposit household garbage, leaves, clippings, prunings or gardening refuse in any litter receptacle. [1975, c. 739, §15 (NEW).]

Persons violating the provisions of this section are liable for the same penalties as provided for violation of section 2264-A. [2003, c. 452, Pt. I, §43 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

SECTION HISTORY

1975, c. 739, §15 (NEW). 2003, c. 452, §I43 (AMD). 2003, c. 452, §X2 (AFF).



17 §2273. Penalty warning signs

Within the limits of its budget, the Department of Transportation may erect one sign within each 100 miles of state highway mileage in each county, warning motorists of the penalties for littering or asking for their cooperation in keeping the highways clean. One such sign shall be located within a reasonable distance of all state highway entry points into this State from other states or countries. If the state highway leads to or from an international border crossing point, the sign shall be bilingual. [1975, c. 739, §15 (NEW).]

SECTION HISTORY

1975, c. 739, §15 (NEW).



17 §2274. Fines, distribution

All fines levied and collected for violations of this chapter shall be distributed as follows: [1975, c. 739, §15 (NEW).]

If the fine resulted from a complaint by a law officer of a state agency which receives a major share of its financial support from dedicated revenue, the fine, less court costs, shall be reimbursed to that agency; or [1975, c. 739, §15 (NEW).]

If the fine resulted from a complaint of a law officer of a state agency supported primarily by a General Fund appropriation, the fine, less court costs, shall be reimbursed to the department to be used in an anti-litter educational program and shall be in addition to other General Fund money appropriated for that purpose. [1989, c. 878, Pt. B, §13 (AMD).]

SECTION HISTORY

1975, c. 739, §15 (NEW). 1989, c. 878, §B13 (AMD).



17 §2275. Driver license and registration procedures

The Bureau of Motor Vehicles shall include a summary of this chapter with each reregistration and new vehicle operator license issued. [1991, c. 837, Pt. A, §45 (AMD).]

The Bureau of Motor Vehicles shall include a summary of this chapter in the next revision and printing of the driver license information materials. [1991, c. 837, Pt. A, §45 (AMD).]

SECTION HISTORY

1975, c. 739, §15 (NEW). 1989, c. 878, §B14 (AMD). 1991, c. 837, §A45 (AMD).



17 §2276. Local regulations

Municipalities of this State may adopt more stringent ordinances, laws or regulations dealing with the subject matter of this chapter. Any less restrictive ordinances, laws or regulations now in effect dealing with the subject matter of this chapter and the minimum standards which it establishes are declared invalid and of no force and superseded by this chapter on its effective date. [1975, c. 739, §15 (NEW).]

SECTION HISTORY

1975, c. 739, §15 (NEW).






Chapter 81: LOTTERIES

17 §2301. Schemes of chance forbidden; tickets as prima facie evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §12 (RP).



17 §2302. Injunctions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 740, §8 (RP).



17 §2303. Payments and securities for lotteries void and recoverable (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 740, §8 (RP).



17 §2304. Conduct of contests and games by retailers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 416, §2 (NEW). 1991, c. 22, (RP).



17 §2305. Multi-level distributorships, pyramid clubs, etc., declared a lottery; prohibited; penalties

The organization of any multi-level distributorship arrangement, pyramid club or other group, organized or brought together under any plan or device whereby fees or dues or anything of material value to be paid or given by members thereof are to be paid or given to any other member thereof who has been required to pay or give anything of material value for the right to receive such sums, with the exception of payments based exclusively on sales of goods or services to persons who are not participants in the plan and who are not purchasing in order to participate in the plan, which plan or device includes any provision for the increase in such membership through a chain process of new members securing other new members and thereby advancing themselves in the group to a position where such members in turn receive fees, dues or things of material value from other members, is declared to be a lottery, and whoever shall organize or participate in any such lottery by organizing or inducing membership in any such group or organization shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than $5,000 or by imprisonment for not more than 11 months, or by both. [1971, c. 312, (NEW).]

A violation of this section shall constitute a violation of Title 5, chapter 10, Unfair Trade Practices Act. [1971, c. 312, (NEW).]

SECTION HISTORY

1971, c. 312, (NEW).



17 §2306. Exemptions; lotteries

Any person, firm, corporation, association or organization licensed by the Chief of the State Police as provided in chapter 62 or authorized to conduct a raffle without a license as provided in section 1837, is exempt from the application of this chapter insofar as the possession of raffle tickets, gambling apparatus and implements of gambling that are permitted within the scope of the license or licenses issued, and all persons are exempt from this chapter insofar as gambling or possession of raffle tickets is concerned, if the gambling and possession is in connection with a game of chance licensed as provided in chapter 62 or a raffle conducted without a license as authorized by section 1837. [2009, c. 487, Pt. B, §9 (AMD).]

SECTION HISTORY

1973, c. 735, §6 (NEW). 1975, c. 424, §6 (AMD). 1989, c. 502, §A46 (AMD). 2009, c. 487, Pt. B, §9 (AMD).






Chapter 82: MACHINE GUNS

17 §2321. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 347, §1 (NEW). 1975, c. 499, §13 (RP).



17 §2322. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 347, §1 (NEW). 1975, c. 499, §13 (RP).



17 §2323. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 347, §1 (NEW). 1975, c. 499, §13 (RP).



17 §2324. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 347, §1 (NEW). 1975, c. 499, §13 (RP).



17 §2325. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 347, §1 (NEW). 1975, c. 499, §13 (RP).



17 §2326. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 347, §1 (NEW). 1975, c. 499, §13 (RP).






Chapter 83: MALICIOUS MISCHIEFS

Subchapter 1: PUBLIC UTILITIES

17 §2351. Injury to public and utility properties generally (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2352. Tapping or interfering with water pipes (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2353. Injury or interference with gas, electric or water equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2354. Injury or interference with telegraph or telephone lines (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2355. Placing objects on utility poles (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).






Subchapter 2: RAILROADS

17 §2401. Tampering with railroad car

Whoever willfully, mischievously or maliciously breaks the seal upon any freight car, or breaks and enters any railroad car, locomotive or work equipment on any railroad in the State, or destroys, injures, defiles or defaces any railroad car, locomotive or work equipment on any railroad in the State, or mischievously or maliciously releases the brakes upon, moves or sets in motion any railroad car, locomotive or work equipment on the track or sidetrack of any railroad in the State, shall be punished by a fine of not more than $500 or by imprisonment for not more than 2 years, and shall be liable to the corporation injured in a civil action for the amount of injury so done.



17 §2402. Removal of packing or bearings from journal boxes

Whoever willfully and maliciously takes or removes or attempts to take or remove the lubricating pads, the waste or packing, the friction bearing or the wedge from a journal box or boxes of a locomotive, engine, tender, carriage, coach, car, caboose or truck used or operated upon a railroad, whether operated by diesel or by steam engine or by electricity, shall be punished by a fine of not more than $500 or by imprisonment for not more than 3 years, or by both. [1971, c. 187, (AMD).]

SECTION HISTORY

1971, c. 187, (AMD).



17 §2403. Injury or destruction to baggage; jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).






Subchapter 3: SIGNS, MARKS AND MONUMENTS

17 §2441. Removal or destruction of transit points or other markings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2442. Injuries to monuments, landmarks, guideposts and lights (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).






Subchapter 4: MISCELLANEOUS

17 §2491. Injury to buildings, fixtures, goods or valuable papers; civil action for damages (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2492. Injury to books, pictures and statues (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2493. Injuring or tampering with vehicles or aircraft (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2493-A. Injuring or tampering with watercraft (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 558, §1 (NEW). 1975, c. 499, §14 (RP).



17 §2494. Throwing at transportation vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 220, (AMD). 1975, c. 499, §14 (RP).



17 §2495. Taking saddled or harnessed horse (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2496. Driving nails or spikes into certain logs; civil action for damages (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2497. Mooring watercraft to buoys or beacons; destruction of same

1. Mooring to buoy or beacon prohibited. A person may not moor or make fast a vessel, boat, scow or raft to a buoy or beacon placed by the United States or this State in any of the navigable waters of this State. A person who violates this subsection commits a civil violation for which a fine of $50 may be adjudged.

[ 2003, c. 452, Pt. I, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Destruction of buoy or beacon. A person may not intentionally or knowingly destroy a buoy or beacon placed by the United States or this State in any of the navigable waters of this State. A person who violates this subsection commits a Class E crime.

[ 2003, c. 452, Pt. I, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §I44 (RPR).



17 §2498. Taking of watercraft, aircraft or draft animals; limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2499. Injuring or cutting loose booms, rafts, vessels or boats; civil action for damages

Whoever willfully or maliciously, without consent of the owner, cuts away, lets loose, injures or destroys any boom, raft or logs or other lumber, or any vessel, gondola, scow or other boat fastened to any place, of which he is not the owner or legal possessor, shall be punished by a fine of not more than $500 and by imprisonment for less than one year; and shall be liable to the person injured in a civil action for double the damages by him sustained.



17 §2500. Damage to ice (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 536, §1 (RP).



17 §2501. Damages to fruit gardens; arrest of offenders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2502. Injuring or destroying rhododendron and kalmia (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2503. Damage to trees, fences, gates, signs or produce (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2504. Wearing spiked boots and shoes in public places (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2505. Destroying notices regarding spiked shoes (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2506. Advertising on fences and rocks

Whoever advertises his wares or occupation by painting notices of the same on, or affixing them to fences or other private property, or to rocks or other natural objects, without the consent of the owner in writing, shall be guilty of a misdemeanor and shall be punished for each offense by a fine of not less than $5 nor more than $20.



17 §2507. Destruction of vending machines (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 445, (NEW). 1975, c. 499, §14 (RP).



17 §2508. Usurpation of community antennae television system signals and injury to its equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 383, (NEW). 1975, c. 499, §14 (RP).



17 §2509. Tampering with passenger tramway

Whoever willfully breaks, injures or tampers with or removes part or parts of any tramway as defined in Title 32, section 15202, must be punished by a fine of not more than $500 or by imprisonment for not more than 11 months, or by both. [1995, c. 560, Pt. H, §6 (AMD); 1995, c. 560, Pt. H, §17 (AFF).]

SECTION HISTORY

1975, c. 141, (NEW). 1979, c. 127, §121 (AMD). 1995, c. 560, §H6 (AMD). 1995, c. 560, §H17 (AFF).



17 §2510. Unlawful cutting of trees

1. Unlawful cutting. Any person who in fact cuts down or fells any tree without the consent of the owner of the property on which the tree stands commits a civil violation for which the forfeitures provided in this section may be adjudged. Proof of a culpable state of mind is not required. The cutting down or felling of any tree by the following are exempt from this section:

A. The Department of Transportation in the performance of activities under Title 23, section 701; [1981, c. 355, (NEW).]

B. Public utilities in maintaining adequate facilities in emergencies in compliance with Title 35-A, section 301; and [1997, c. 152, §1 (AMD).]

C. Municipal employees, persons contracting with a municipality or other legitimate agents of a municipality acting within the course and scope of their employment or performing volunteer work for the municipality removing street trees or blown down trees or in emergencies. [1997, c. 152, §1 (AMD).]

D. [1997, c. 152, §1 (RP).]

[ 1997, c. 152, §1 (AMD) .]

2. Forfeitures. The following forfeitures may be adjudged for each tree over 2 inches in diameter that has been cut or felled:

A. If the tree is no more than 6 inches in diameter, a forfeiture of $25; [1981, c. 355, (NEW).]

B. If the tree is over 6 inches and up to 10 inches in diameter, a forfeiture of $50; [1997, c. 152, §2 (AMD).]

C. If the tree is over 10 inches and up to 14 inches in diameter, a forfeiture of $75; [1997, c. 152, §2 (AMD).]

D. If the tree is over 14 inches and up to 18 inches in diameter, a forfeiture of $100; [1997, c. 152, §2 (AMD).]

E. If the tree is over 18 inches and up to 22 inches in diameter, a forfeiture of $125; and [1997, c. 152, §2 (AMD).]

F. If the tree is greater than 22 inches in diameter, a forfeiture of $150. [1981, c. 355, (NEW).]

[ 1997, c. 152, §2 (AMD) .]

3. Diameter. For the purposes of determining the forfeiture, the diameter of a tree shall be the diameter of the tree stump remaining or the diameter of the tree at 4 1/2 feet from the ground if the remaining stump is higher than that distance.

[ 1981, c. 355, (NEW) .]

4. Restitution. The court shall inquire of the prosecutor or the owner of the property on which the tree was cut down or felled the extent of the owner's financial loss. With the owner's consent, the court shall order restitution when appropriate on the basis of an adequate factual foundation. The order of restitution must designate the amount of restitution to be paid and the person or persons to whom the restitution must be paid. Restitution ordered under this subsection is in addition to any forfeitures adjudged under subsection 2; except that at the request of the prosecutor, the court may suspend all or a portion of the forfeiture adjudged under subsection 2 and apply it to restitution to the property owner under this section.

Any restitution ordered and paid must be deducted from the amount of any judgment awarded in a civil action brought by the owner against the offender based on the same facts.

[ 2003, c. 540, §1 (AMD) .]

5. Liability for conduct of another. A person commits the civil violation in subsection 1 even if the person did not personally cut down or fell the tree if the person is legally accountable for the conduct of another person who violates subsection 1. A person is legally accountable for the conduct of another person if:

A. The person causes another person to violate subsection 1; or [1997, c. 152, §3 (NEW).]

B. The person solicits another person to commit the civil violation or aids, agrees to aid or attempts to aid another person in planning or committing the civil violation. [1997, c. 152, §3 (NEW).]

[ 1997, c. 152, §3 (NEW) .]

SECTION HISTORY

1981, c. 355, (NEW). 1987, c. 10, (AMD). 1987, c. 141, §B14 (AMD). 1995, c. 450, §5 (AMD). 1997, c. 152, §§1-3 (AMD). 2003, c. 540, §1 (AMD).



17 §2511. Harvesting timber near property line

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Established property line" means a line demarcated by monuments, signs, markings, pins, reference points or other markers that denotes a change in ownership between abutting properties. These established property line markers must have been placed upon mutual agreement of the abutting landowners, based on historical physical evidence of a preexisting boundary line, or by a licensed professional surveyor pursuant to Title 32, chapter 141. [2013, c. 180, §2 (AMD); 2013, c. 180, §6 (AFF).]

B. "Harvester" means a person, firm, company, corporation or other legal entity that harvests or contracts to harvest a forest product. [2003, c. 550, §1 (NEW).]

C. "Landowner representative" means a person, firm, company, corporation or other legal entity representing the landowner in timber sales or land management. [2003, c. 550, §1 (NEW).]

D. "Line tree" means a tree whose main stem or trunk straddles an established property line and that is blazed or painted to indicate the location of the established property line. [2003, c. 550, §1 (NEW).]

E. "Timber harvesting" means the cutting or removal of timber for the primary purpose of selling or processing forest products. [2003, c. 550, §1 (NEW).]

[ 2013, c. 180, §2 (AMD); 2013, c. 180, §6 (AFF) .]

2. Prohibitions. The following acts are prohibited.

A. A landowner or landowner representative who authorizes timber harvesting or a harvester who in fact harvests timber shall clearly mark with flagging or other temporary and visible means any established property lines that are within 200 feet of the area to be harvested. The marking of property lines must be completed prior to commencing timber harvesting. A person who fails to mark property lines in accordance with this paragraph commits a civil violation for which a fine of not less than $250 nor more than $1,000 may be adjudged. [2003, c. 550, §1 (NEW).]

B. A landowner, landowner representative or harvester who authorizes the timber harvesting or in fact harvests a line tree without first obtaining permission from the abutting landowner commits a civil violation for which a fine of not less than $250 nor more than $1,000 may be adjudged. [2003, c. 550, §1 (NEW).]

[ 2003, c. 550, §1 (NEW) .]

3. Exemptions. The following are exempt from this section:

A. The Department of Transportation in the performance of activities under Title 23, section 701; [2003, c. 550, §1 (NEW).]

B. Public utilities engaged in maintaining adequate facilities in compliance with Title 35-A, section 301; [2003, c. 550, §1 (NEW).]

C. Municipal employees, persons contracting with a municipality or other legitimate agents of a municipality acting within the course and scope of their employment or performing volunteer work for the municipality by removing trees obstructing a public way or fallen trees or in emergencies; and [2003, c. 550, §1 (NEW).]

D. Timber harvesting performed on a parcel of land that is 5 acres or less. [2003, c. 550, §1 (NEW).]

[ 2003, c. 550, §1 (NEW) .]

SECTION HISTORY

2003, c. 550, §1 (NEW). 2013, c. 180, §2 (AMD). 2013, c. 180, §6 (AFF).



17 §2512. Failure to pay for trees harvested

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Forest products" means logs, pulpwood, veneer, bolt wood, wood chips, stud wood, poles, pilings, biomass fuel wood, fuel wood or other products commonly known as forest products, but does not include Christmas trees, maple syrup, nursery products used for ornamental purposes, wreaths, bough material, cones or other seed crops. [2005, c. 546, §1 (NEW).]

B. "Handling or processing facility" means sawmills; bolter mills; shingle mills; veneer mills; fence pole and piling making operations; pulp and paper mills; wafer board, particle board and plywood mills; whole tree chippers; commercial fuel wood processors; custom wood processing mills; and log yards established to accumulate logs awaiting shipment to these facilities. [2005, c. 546, §1 (NEW).]

C. "Harvest operation" means the harvest of forest products on land in a single municipality or township. Land harvested need not be contiguous, and more than one harvester may work a harvest operation. [2005, c. 546, §1 (NEW).]

[ 2005, c. 546, §1 (NEW) .]

2. Payment required within 45 days. Absent a written contract that indicates different payment terms between the landowner and the person conducting a harvest operation, the person conducting the harvest operation shall provide to the landowner full payment for each truckload of harvested forest products transported to a handling or processing facility within 45 days of delivery to the handling or processing facility. In accordance with Title 10, section 2364-A, subsection 2, paragraph G, the person conducting the harvest operation shall provide to the landowner a copy of the measurement tally sheet or stumpage sheet for each truckload of forest products transported to a handling or processing facility when the person conducting the harvest operation pays the landowner.

[ 2005, c. 546, §1 (NEW) .]

3. Penalties. The following penalties apply.

A. A person who violates subsection 2 commits a civil violation for which a fine of not more than $1,000 may be adjudged. [2005, c. 546, §1 (NEW).]

B. A person who violates subsection 2 after having been adjudicated as having violated subsection 2 within the previous 5 years commits a civil violation for which a fine of not more than $2,000 may be adjudged. [2005, c. 546, §1 (NEW).]

C. A person who violates subsection 2 after having been adjudicated as having committed 2 or more civil violations under subsection 2 within the previous 5 years commits a Class E crime. Violation of this paragraph is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2005, c. 546, §1 (NEW).]

D. In addition to any other penalties imposed in this subsection, the court may order a person adjudicated as having violated this section to provide upon request to any forest ranger of the Department of Agriculture, Conservation and Forestry, Bureau of Forestry copies of measurement tally sheets for subsequent harvest operations being conducted by the violator for a period not to exceed one year. [2005, c. 546, §1 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

[ 2005, c. 546, §1 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. Restitution. In addition to any penalties imposed pursuant to subsection 3 and, when appropriate, in accordance with the requirements of Title 17-A, chapter 54, the court shall order restitution to the landowner on the basis of an adequate factual foundation. The amount of restitution may be determined by using the measured volume of the harvested forest products as listed on the measurement tally sheet or stumpage sheet in accordance with Title 10, section 2364-A, subsection 2 and by the terms of the sales contract according to the measurement procedures set forth in Title 10, section 2363-A that are applicable to a sale of wood.

Any restitution ordered and paid must be deducted from the amount of any restitution awarded in a civil action brought by the owner or the State against the offender based on the same facts.

[ 2005, c. 546, §1 (NEW) .]

5. Exemptions. The following are exempt from this section:

A. The Department of Transportation in the performance of activities under Title 23, section 701; [2005, c. 546, §1 (NEW).]

B. Public utilities in maintaining adequate facilities in emergencies in compliance with Title 35-A, section 301; and [2005, c. 546, §1 (NEW).]

C. Municipal employees, persons contracting with a municipality or other legitimate agents of a municipality acting within the course and scope of their employment or performing volunteer work for the municipality removing street trees or fallen trees or in emergencies. [2005, c. 546, §1 (NEW).]

[ 2005, c. 546, §1 (NEW) .]

SECTION HISTORY

2005, c. 546, §1 (NEW). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).









Chapter 85: MANSLAUGHTER

17 §2551. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2551-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §13 (NEW). 1975, c. 499, §15 (RP).



17 §2552. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).






Chapter 87: MAYHEM

17 §2601. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2601-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §14 (NEW). 1975, c. 499, §15 (RP).



17 §2602. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §15 (RPR). 1975, c. 499, §15 (RP).






Chapter 89: MURDER

17 §2651. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2652. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2653. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2654. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2655. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2656. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §16 (RPR). 1975, c. 499, §15 (RP).



17 §2657. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).






Chapter 91: NUISANCES

Subchapter 1: GENERAL PROVISIONS

17 §2701. Action for damages caused by nuisance

Any person injured in his comfort, property or the enjoyment of his estate by a common and public or a private nuisance may maintain against the offender a civil action for his damages, unless otherwise specially provided.



17 §2701-A. Action against insect infestation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 645, (NEW). 1981, c. 571, §§1,2 (AMD). 1987, c. 479, (RPR). 1993, c. 124, §1 (RP).



17 §2701-B. Action against improper manure handling

The Commissioner of Agriculture, Conservation and Forestry shall investigate complaints of improper manure handling, including, but not limited to, complaints of improper storage or spreading of manure. If the commissioner is able to identify the source or sources of the manure and has reason to believe that the manure is a nuisance and the nuisance is caused by the use of other than best management practices for manure handling, the commissioner shall: [1993, c. 124, §2 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

1. Findings. Determine the changes needed in manure handling to comply with best management practices for manure handling;

[ 1993, c. 124, §2 (AMD) .]

2. Conformance. Require the person responsible to abide by the necessary changes determined in subsection 1 and determine if the changes have been made; and

[ 1993, c. 124, §2 (AMD) .]

3. Report. Give the written findings of the initial investigation and any determination of compliance to the complainant and the person responsible.

[ 1993, c. 124, §2 (AMD) .]

If the person responsible does not adopt best management practices for manure handling, the commissioner shall send a copy of the written report to the Department of Environmental Protection and refer the matter in writing to the Attorney General. The Attorney General may institute an action to abate a nuisance and the court may order the abatement with costs as provided under this chapter. If the commissioner, upon investigation, finds that the person responsible for the manure is following best management practices for manure handling, the commissioner shall advise the complainant and the person responsible in writing. [1993, c. 124, §2 (AMD).]

Failure to apply best management practices in accordance with this section constitutes a separate civil violation for which a fine of up to $1,000, together with an additional fine of up to $250 per day for every day that the violation continues, may be adjudged. [2003, c. 283, §5 (NEW).]

The commissioner shall adopt rules in accordance with the Maine Administrative Procedure Act for the interpretation and implementation of this section, including a definition of "best management practices for manure handling." [1993, c. 124, §2 (AMD).]

If the commissioner finds that improper manure handling may have affected water quality and the person responsible does not adopt best management practices for manure handling, the commissioner shall advise the Commissioner of Environmental Protection that a potential water quality violation exists and the Commissioner of Environmental Protection may respond as appropriate. [1993, c. 124, §2 (AMD).]

SECTION HISTORY

1989, c. 836, §2 (NEW). 1991, c. 548, §§A6,7 (AMD). 1993, c. 124, §2 (AMD). 2003, c. 283, §5 (AMD). 2011, c. 657, Pt. W, §6 (REV).



17 §2702. Abatement of nuisance

When on indictment, complaint or action any person is adjudged guilty of a nuisance, the court, in addition to the fine imposed, if any, or to the judgment for damages and costs for which a separate execution shall issue, may order the nuisance abated or removed at the expense of the defendant. After inquiring into and estimating, as nearly as may be, the sum necessary to defray the expense thereof, the court may issue a warrant therefor substantially in the form following

"STATE OF MAINE

........, ss. To the sheriff of our county of .........., or either of his deputies, Greetings.

Whereas, by the consideration of our honorable .......... Court, at a term begun and held at .........., within and for said county, upon indictment," (or "complaint," or "action in favor of A. B.," as the case may be,) "C. D., of .........., &c., was adjudged guilty of erecting," ["causing," or "continuing,"] "a certain nuisance, being a building in .........., in said county," (or "fence," or other thing, describing particularly the nuisance and the place,) "which nuisance was ordered by said court to be abated and removed: We therefore command you forthwith to cause said nuisance to be abated and removed; also that you levy of the materials by you so removed, and of the goods, chattels and lands of said C. D., a sum sufficient to defray the expense of removing and abating the same, not to exceed .......... dollars," (the sum estimated by the court,) "together with your lawful fees, and thirty-three cents more for this writ. And, for want of such goods and estate to satisfy said sums, we command you to take the body of said C. D., and him commit unto our jail in .......... in said county, and there detain until he pays such sums or is legally discharged. And make return of this warrant, with your doings thereon, within thirty days. Witness, A. B., Esq., at .........., this .......... day of .........., in the year of our Lord 19....

J. S., Clerk."



17 §2703. Stay on security to discontinue

Instead of issuing the warrant required by section 2702, the court may order it to be stayed on motion of the defendant, and on his entering into recognizance in such sum and with such surety as the court directs, in case of an indictment, to the State, or in case of a complaint or action, to the plaintiff, conditioned that the defendant will either discontinue said nuisance, or that within a time limited by the court and not exceeding 6 months, he will cause it to be abated and removed, as may be directed by the court. On failing to perform such condition, the recognizance shall be deemed forfeited, and the court on being satisfied of such default, may forthwith issue the warrant and entertain an action to enforce the recognizance.



17 §2704. Expenses of abatement defrayed; poor debtor's oath

The expense of abating a nuisance by virtue of a warrant shall be collected by the officer as damages and costs are collected on execution; except that the materials of buildings, fences or other things removed as a nuisance may be first levied upon and sold by the officer, and the proceeds, if any remain after paying the expense of removal, shall be paid by him, on demand, to the defendant or the owner of such property. If said proceeds are not sufficient to satisfy the expenses, the officer shall collect the residue as aforesaid. A person committed to jail on such warrant may avail himself of the poor debtor's oath, as if he had been committed on execution. If said expense cannot be collected of the defendant, it shall be paid as costs in criminal prosecutions.



17 §2705. Jurisdiction by injunction

Any court of record before which an indictment, complaint or action for a nuisance is pending may, in any county, issue an injunction to stay or prevent such nuisance, and make such orders and decrees for enforcing or dissolving it as justice and equity require.



17 §2706. Penalty and abatement of nuisance

Whoever erects, causes or continues a public or common nuisance, as herein described or at common law, where no other punishment is specially provided, shall be punished by a fine of not more than $100. The court with or without such fine may order such nuisance to be discontinued or abated, and issue a warrant therefor as provided.






Subchapter 2: COMMON NUISANCES

17 §2741. Common nuisances; jurisdiction to abate

1. Common nuisances. The following are common nuisances.

A. All places used as houses of ill fame or for the illegal sale or keeping of intoxicating liquors or scheduled drugs or resorted to for lewdness or gambling; [2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. All houses, shops or places where intoxicating liquors are sold for tippling purposes; and [2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. All places of resort where intoxicating liquors are kept, sold, given away, drunk or dispensed in any manner not provided for by law. [2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Superior Court jurisdiction. The Superior Court has jurisdiction, upon information filed by the Attorney General or the district attorney or upon complaint filed by not fewer than 7 legal voters of that county setting forth any of the facts contained in this section, to restrain, enjoin or abate a common nuisance as set out in subsection 1 and an injunction for those purposes may be issued by the court. A dismissal of an information or complaint does not prevent action upon any information or complaint subsequently filed covering the same subject matter.

[ 2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Injunction or order. The injunction or order to restrain, enjoin or abate the common nuisance forever runs against the building or other place or structure, except that, upon motion of an owner filed not sooner than 6 months from the date of the injunction or order, the Superior Court may remove or modify the injunction or order upon a showing by the owner, by a preponderance of evidence, that the nuisance has abated.

[ 2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Trafficking or furnishing scheduled drugs. For purposes of this subchapter, proof by a preponderance of evidence that an owner or occupant of a building or other place or structure, or any part thereof, has trafficked in or furnished at the building, place or structure, or any part thereof, any scheduled drug as defined by Title 17-A, chapter 45 on 2 or more occasions within a 3-year period is sufficient to prove that the building, place or structure is a common nuisance.

[ 2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Keeping, allowing or maintaining common nuisance. A person who keeps, allows or maintains a building, place or structure declared by the Superior Court to be a common nuisance upon the filing of information commits a Class E crime.

[ 2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Default in payment of fine. A person who defaults in payment of a fine imposed under this section commits a separate Class E crime.

[ 2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

7. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1981, c. 279, §9 (AMD). 1993, c. 98, §1 (AMD). 1995, c. 66, §2 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I45 (RPR).



17 §2742. -- penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 797, §4 (AMD). 1995, c. 66, §3 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I46 (RP).



17 §2743. Lease void; remedy of owner

If any tenant or occupant, under any lawful title, of any building or tenement not owned by the tenant or occupant uses the building or tenement or any part of the building or tenement for any purpose named in section 2741, the tenant or occupant forfeits all rights to the building or tenement, and the owner of the building or tenement upon the commencement of an action under Title 14, chapter 709 may seek any remedy provided by chapter 709 or upon a declaration of a common nuisance by the Superior Court upon the filing of information by the Attorney General, the district attorney or a prosecuting attorney assigned pursuant to Title 25, section 2955 may make immediate entry and take possession without further process of law or as otherwise ordered by the Superior Court. [1995, c. 66, §4 (AMD).]

SECTION HISTORY

1995, c. 66, §4 (AMD).



17 §2744. Liability of building owner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 797, §4 (AMD). 1995, c. 66, §5 (RP).






Subchapter 3: PARTICULAR NUISANCES

17 §2791. Blasting; notice

Persons engaged in blasting lime rock or other rocks shall before each explosion give seasonable notice thereof, so that all persons or teams approaching shall have time to retire to a safe distance from the place of said explosion. No such explosion shall be made after sunset.

Whoever violates any provision of this section forfeits to the prosecutor $5 for each offense, to be recovered in a civil action, and is liable for all damages caused by any explosion. If the persons engaged in blasting rocks are unable to pay or, after judgment and execution, avoid payment of the fine, damages and costs by the poor debtor's oath, the owners of the quarry, in whose employment they were, are liable for the same.



17 §2792. Burning of bricks (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 623, §3 (RP).



17 §2793. Certain lights prohibited along highways

No person shall place or maintain upon or in view of any highway any light so that its beams or rays are directed at any portion of a public street or highway when the light is of such brilliance and so positioned as to blind, dazzle or otherwise impair the vision of the driver of any motor vehicle upon said street or highway; or any rotating or flashing light or signal which imitates or simulates the flashing or rotating lights used on school buses, police, fire or highway vehicles, except safety signaling devices required by law. Whoever violates this section shall be punished by a fine of not more than $100.



17 §2794. Dumping of oil

Oil, and a petroleum base, or materials containing significant quantities of such oil shall not be intentionally placed or deposited directly into or on banks of any river or stream, permanent or temporary, lake, pond or tidal waters or on the ice thereof where such material may fall or otherwise find its way into said watercourse or tidal waters, or shall such material be intentionally placed or deposited directly in pits, wells or on ground surfaces in such a manner that oil will percolate, seep or otherwise find access into ground waters or into wells used for the production of water.



17 §2795. License for use of certain engines

No stationary, internal combustion or steam engine shall be erected in a town until the municipal officers have granted license therefor, designating the place where the buildings therefor shall be erected, the materials and mode of construction, the size of the boiler and furnace, and such provision as to height of chimney or flues, and protection against fire and explosion, as they judge proper for the safety of the neighborhood. Such license shall be granted on written application, recorded in the town records and a certified copy of it furnished, without charge, to the applicant.

When application is made for such license, said officers shall assign a time and place for its consideration, and give at least 14 days' public notice thereof, in such manner as they think proper, at the expense of the applicant. Any person aggrieved by the decision of the selectmen of towns in granting or refusing such license may appeal therefrom within 30 days to the Superior Court held in said county, which court may appoint a committee of 3 disinterested persons, as is provided in relation to appeals from location of highways. Said committee shall be sworn and give 14 days' notice of the time and place of their hearing to the parties interested, view the premises, hear the parties, and affirm, reverse or annul the decision of said selectmen, and their decision shall be final. Pending such appeal from granting such license, the Superior Court may enjoin the erection of such building and engine.

Any such engine erected without a license shall be deemed a common nuisance without other proof than its use.

Said officers shall have the same authority to abate and remove an engine, erected without license, as is given to the local health officer in Title 22, chapter 153.



17 §2796. Manufacture of powder

If any person manufactures gunpowder, or mixes or grinds the composition therefor, in any building within 80 rods of any valuable building not owned by such person or his lessor, which was erected when such business was commenced, the former building shall be deemed a public nuisance; and such person may be prosecuted accordingly.



17 §2797. Mills and dams; fences and buildings on public ways

The erection and maintenance of watermills and dams to raise water for working them upon or across streams not navigable as provided in Title 38, chapter 5, shall not be deemed a nuisance, unless they become offensive to the neighborhood, or injurious to the public health, or unless they occasion injuries or annoyances of a kind not authorized by said chapter. Fences and buildings fronting on public ways, commons or lands appropriated to public use shall not be deemed nuisances when erected for the times and in the manner provided in Title 23, section 2952, unless the owner of the same shall be estopped as therein provided from justifying his occupation within the limits of said way.



17 §2798. Mufflers required on motorboats (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 123, §1 (RP).



17 §2799. Possession of poisonous snakes

The possession of poisonous snakes shall be a public nuisance, except where poisonous snakes shall be continuously confined in such type of enclosure as may be determined to be escape proof.



17 §2800. Removal of bushes, trees and stumps from flowed area

Whoever hereafter erects a dam on any of the public waters of this State shall, within 3 years after a head of water is held and flowage created thereby, remove from the flowed area all trees, bushes and stumps that he can legally remove therefrom, to such an extent that the tops of all trees, bushes and stumps left thereon shall be at least 5 feet below the surface of the mean low-water level maintained during the period beginning June 1st and ending December 1st next following of each year and shall within said 3-year period remove such growth as he can legally remove from the edge of the flowed area to such an extent that no dry-ki and debris shall form to be carried away by the water. For the purpose of protecting the right of the public in the navigation of the waters over said flowed area the owner of such dam shall, after the creation of flowage thereby, have the right to cut and remove from the flowed area all trees, bushes and stumps remaining thereon, and the damage to the owner thereof caused by such removal shall be ascertained in the same manner as is provided for the ascertainment of the damages caused by the flowage.

Any dam erected hereafter which is maintained in violation of this section shall constitute a public nuisance, and be subject to section 2706.

This section shall not apply to dams which are created solely for log driving purposes where the water is stored for not exceeding 3 months of each year, nor shall the same be interpreted in any instance to require the removal of stumps below the swell of the roots.



17 §2801. Spite fences

Any fence or other structure in the nature of a fence, unnecessarily exceeding 6 feet in height, maliciously kept and maintained for the purpose of annoying the owners or occupants of adjoining property, shall be deemed a private nuisance.



17 §2802. Miscellaneous nuisances

The erection, continuance or use of any building or place for the exercise of a trade, employment or manufacture that, by noxious exhalations, offensive smells or other annoyances, becomes injurious and dangerous to the health, comfort or property of individuals or of the public; causing or permitting abandoned wells or tin mining shafts to remain unfilled or uncovered to the injury or prejudice of others; causing or suffering any offal, filth or noisome substance to collect or to remain in any place to the prejudice of others; obstructing or impeding, without legal authority, the passage of any navigable river, harbor or collection of water; corrupting or rendering unwholesome or impure the water of a river, stream, pond or aquifer; imprudent operation of a watercraft as defined in Title 12, section 13068-A, subsection 8; unlawfully diverting the water of a river, stream, pond or aquifer from its natural course or state to the injury or prejudice of others; and the obstructing or encumbering by fences, buildings or otherwise of highways, private ways, streets, alleys, commons, common landing places or burying grounds are nuisances within the limitations and exceptions mentioned. Any places where one or more old, discarded, worn-out or junked motor vehicles as defined in Title 29-A, section 101, subsection 42, or parts thereof, are gathered together, kept, deposited or allowed to accumulate, in such manner or in such location or situation either within or without the limits of any highway, as to be unsightly, detracting from the natural scenery or injurious to the comfort and happiness of individuals and the public, and injurious to property rights, are public nuisances. [2005, c. 397, Pt. A, §11 (AMD).]

SECTION HISTORY

1965, c. 78, §1 (AMD). 1971, c. 274, (AMD). 1979, c. 472, §3 (AMD). 1995, c. 65, §A53 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 540, §4 (AMD). 1997, c. 683, §A7 (AMD). RR 2003, c. 2, §24 (COR). 2005, c. 397, §A11 (AMD).



17 §2803. -- assignment of place for

The municipal officers of a town, when they judge it necessary, may assign places therein for the exercise of any trades, employments or manufactures described in section 2802, and may forbid their exercise in other places, under penalty of being deemed public or common nuisances and the liability to be dealt with as such. All such assignments shall be entered in the records of the town and may be revoked when said officers judge proper.



17 §2804. -- complaints about

When a place or building so assigned becomes a nuisance, offensive to the neighborhood or injurious to the public health, any person may complain thereof to the Superior Court and if, after notice to the party complained of, the truth of the complaint is admitted by default or made to appear to a jury on trial, the court may revoke such assignment and prohibit the further use of such place or building for such purposes, under a penalty of not more than $100 for each month's continuance after such prohibition, to the use of said town; and may order it to be abated and issue a warrant therefor, or stay it as provided; but if the jury acquit the defendant, he shall recover costs of the complainant.



17 §2805. Farm, farm operation or agricultural composting operation not nuisance; use of best management practices (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 472, (NEW). 1991, c. 395, §§1-3 (AMD). 1993, c. 87, §1 (AMD). 1993, c. 124, §§3,4 (AMD). 1997, c. 642, §§4,5 (AMD). 1999, c. 723, §2 (AMD). 2003, c. 283, §6 (AMD). 2005, c. 638, §1 (AMD). 2007, c. 649, §7 (RP).



17 §2806. Sport shooting ranges

1. Acquisition of property near existing range. Except as provided in this subsection, a person may not maintain a nuisance action for noise against a shooting range located in the vicinity of that person's property if the shooting range was established as of the date the person acquired the property. If there is a substantial change in use of the range after the person acquires the property, the person may maintain a nuisance action if the action is brought within 3 years from the beginning of the substantial change.

[ 1995, c. 231, §1 (NEW) .]

2. Establishment of shooting range near existing property. A person who owns property in the vicinity of a shooting range that was established after the person acquired the property may maintain a nuisance action for noise against that shooting range only if the action is brought within 5 years after establishment of the range or 3 years after a substantial change in use of the range.

[ 1995, c. 231, §1 (NEW) .]

3. Dormant shooting range. If there has been no shooting activity at a range for a period of 3 years, resumption of shooting is considered establishment of a new shooting range for purposes of this section.

[ 1995, c. 231, §1 (NEW) .]

4. Application. This section does not limit nuisance actions against shooting ranges established after the effective date of this section.

[ 1995, c. 231, §1 (NEW) .]

SECTION HISTORY

1995, c. 231, §1 (NEW).



17 §2807. Commercial fishing activities and commercial fishing operations

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commercial fishing activity" means an activity directly related to commercial fishing or a commercial activity commonly associated with or supportive of commercial fishing, such as the manufacture or sale of ice, bait, traps or nets or the manufacture, installation or repair of boats, engines or other equipment commonly used on boats or in facilities that involve the catching, transporting, buying, selling or processing of seafood for commercial purposes. [2001, c. 99, §1 (NEW).]

B. "Commercial fishing operation" means a condition or activity that occurs in connection with the commercial harvesting, purchasing, selling or processing of seafood and includes noise, odors, operation of a vessel, operation of harvesting or processing equipment and transfer or storage of bait. [2001, c. 99, §1 (NEW).]

[ 2001, c. 99, §1 (NEW) .]

2. Private nuisance actions limited. A private nuisance action may not be maintained against a person engaged in a commercial fishing activity or commercial fishing operation so long as the activity or operation is undertaken in compliance with applicable licensing and permitting requirements and other applicable statutes, rules and ordinances.

[ 2001, c. 99, §1 (NEW) .]

3. Finfish aquaculture exemption. For purposes of this section, activities and conditions associated with licensed finfish aquaculture are not commercial fishing activities or commercial fishing operations.

[ 2001, c. 99, §1 (NEW) .]

SECTION HISTORY

2001, c. 99, §1 (NEW).



17 §2808. Alteration of surface water flow

Unreasonable use of land that results in altered flow of surface water that unreasonably injures another's land or that unreasonably interferes with the reasonable use of another's land is a nuisance. [2005, c. 564, §1 (NEW); 2005, c. 564, §3 (AFF).]

An action under this section must be commenced within 3 years after the cause of action accrues. [2005, c. 564, §1 (NEW); 2005, c. 564, §3 (AFF).]

SECTION HISTORY

2005, c. 564, §1 (NEW). 2005, c. 564, §3 (AFF).






Subchapter 4: DANGEROUS BUILDINGS

17 §2851. Dangerous buildings

Whenever the municipal officers in the case of a municipality, or the county commissioners in the case of the unorganized or deorganized areas in their county, find that a building or structure or any portion thereof or any wharf, pier, pilings or any portion thereof that is or was located on or extending from land within the boundaries of the municipality or the unorganized or deorganized area, as measured from low water mark, is structurally unsafe; unstable; unsanitary; constitutes a fire hazard; is unsuitable or improper for the use or occupancy to which it is put; constitutes a hazard to health or safety because of inadequate maintenance, dilapidation, obsolescence or abandonment; or is otherwise dangerous to life or property, they may after notice and hearing on this matter adjudge the same to be a nuisance or dangerous and may make and record an order prescribing what disposal must be made of that building or structure. [1997, c. 6, §1 (AMD).]

1. Notice. The notice must be served on the owner and all parties in interest, as defined in Title 14, section 6321, in the same way service of process is made in accordance with the Maine Rules of Civil Procedure.

[ 1997, c. 6, §1 (AMD) .]

2. Notice; how published. When the name or address of any owner or co-owner is unknown or is not ascertainable with reasonable diligence, then the notice must be published once a week for 3 successive weeks prior to the date of hearing in a newspaper generally circulated in the county, or if none, in the state paper.

[ 1997, c. 6, §1 (AMD) .]

3. Order. The order made by the municipal officers or county commissioners must be recorded by the municipal or county clerk, who shall cause an attested copy to be served upon the owner and all parties in interest in the same way service of process is made in accordance with the Maine Rules of Civil Procedure. If the name or address cannot be ascertained, the clerk shall publish a copy of the order in the same manner as provided for notice in subsection 2.

[ 1997, c. 6, §1 (AMD) .]

4. Proceedings in Superior Court. In addition to proceedings before the municipal officers or the county commissioners, the municipality or the county may seek an order of demolition by filing a complaint in the Superior Court situated in the county where the structure is located. The complaint must identify the location of the property and set forth the reasons why the municipality or the county seeks its removal. Service of the complaint must be made upon the owner and parties-in-interest in accordance with the Maine Rules of Civil Procedure. After hearing before the court sitting without a jury, the court shall issue an appropriate order and, if it requires removal of the structure, it shall award costs as authorized by this subchapter to the municipality or the county. Appeal from a decision of the Superior Court is to the law court in accordance with the Maine Rules of Civil Procedure.

[ 1997, c. 6, §1 (AMD) .]

SECTION HISTORY

1965, c. 284, (RPR). 1967, c. 401, §1 (AMD). 1973, c. 143, §1 (AMD). 1979, c. 27, §§1-3 (AMD). 1997, c. 6, §1 (AMD).



17 §2852. Appeal; hearing

An appeal from a decision of the municipal officers or county commissioners must be to the Superior Court, pursuant to the provisions of the Maine Rules of Civil Procedure, Rule 80B. [1997, c. 6, §2 (AMD).]

SECTION HISTORY

1965, c. 284, (RPR). 1979, c. 27, §4 (RPR). 1997, c. 6, §2 (AMD).



17 §2853. Municipal officers may order nuisance abated

If no appeal is filed, the municipal officers of such municipality shall cause said nuisance to be abated or removed in compliance with their order, and all expenses thereof shall be repaid to the municipality by the owner or co-owner within 30 days after demand or a special tax may be assessed by the assessors against the land on which said building was located for the amount of such expenses and such amount shall be included in the next annual warrant to the tax collector of said town for collection, and shall be collected in the same manner as other state, county and municipal taxes are collected. [1967, c. 401, §2 (AMD).]

In the case of any claim for expenses incurred in the abatement or removal of any wharf, pier, pilings or any portion thereof which extends beyond the low water mark, the special tax authorized by this section shall apply to the land from which such wharf, pier or pilings extended or to which they were adjacent, provided the owner of the land is also the owner of the said wharf, pier, pilings or portion thereof. [1973, c. 143, §2 (NEW).]

Expenses shall include, but not by way of limitation, the costs of title searches, location reports, service or process, costs of removal of the structure, any costs incurred in securing the structure, pending its removal, and all other costs incurred by the municipality which are reasonably related to the removal of the structure. In addition to levying a special tax, the municipality may recover its expenses, including its reasonable attorney's fees, by means of a civil action brought against the owner. [1979, c. 27, §5 (NEW).]

SECTION HISTORY

1965, c. 284, (RPR). 1967, c. 401, §2 (AMD). 1973, c. 143, §2 (AMD). 1977, c. 707, §§5-A (AMD). 1979, c. 27, §5 (AMD).



17 §2854. Costs (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 284, (RP).



17 §2855. Entry into force by town vote (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 284, (RP).



17 §2856. Securing dangerous structures

In addition to other proceedings authorized by this subchapter, a municipality shall have the right to secure structures which pose a serious threat to the public health and safety and to recover its expenses in so doing as provided in this subchapter. If a building is secured under this section, notice, in accordance with section 2851, subsection 1, shall be given. This notice need not be given before securing the structure if the threat to the public health and safety requires prompt action. [1979, c. 27, §6 (NEW).]

SECTION HISTORY

1979, c. 27, §6 (NEW).



17 §2857. Recording of notice

The municipal clerk shall cause an attested copy of the notice to be recorded in the Registry of Deeds located within the county where the structure is situated. Recording of this notice shall be deemed to put any person claiming under the owner of a structure subject to proceedings under this subchapter on notice of the pendency of the proceedings. [1979, c. 27, §6 (NEW).]

SECTION HISTORY

1979, c. 27, §6 (NEW).



17 §2858. Consent to removal

The owner and parties-in-interest of a dangerous structure may consent to its removal and to the recovery of the expenses incurred by a municipality by means of a special tax as set forth in this subchapter. Notices of the consent shall be recorded in the Registry of Deeds located in the county where the structure is situated. [1979, c. 27, §6 (NEW).]

SECTION HISTORY

1979, c. 27, §6 (NEW).



17 §2859. Summary process

In cases involving an immediate and serious threat to the public health, safety or welfare, in addition to any other remedies, a municipality may obtain an order of demolition by summary process in Superior Court, in accordance with this section. [1981, c. 43, (NEW).]

1. Commencement of action. A municipality, acting through its building official, code enforcement officer, fire chief or municipal officers, shall file a verified complaint setting forth such facts as would justify a conclusion that a building or structure is "dangerous," as that term is defined in section 2851; and shall state in the complaint that the public health, safety or welfare requires the immediate removal of that building or structure.

[ RR 2007, c. 2, §5 (COR) .]

2. Order of notice. Whenever a complaint is filed under this section, the justice before whom it is brought, acting ex parte, shall promptly issue an order:

A. Requiring the owner and all parties-in-interest, as that term is defined in the statutes governing foreclosure by civil action, to appear and show cause why the building or structure should not be ordered demolished; [1981, c. 43, (NEW).]

B. Specifying the method of service of the order and the complaint; [1981, c. 43, (NEW).]

C. Setting a time and place for hearing the complaint, which shall be the earliest possible time but not be later than 10 days from the date of filing; and [1981, c. 43, (NEW).]

D. Fixing the time for filing an answer to the complaint if the court determines that an answer is required. [1981, c. 43, (NEW).]

3. Enlargement of time; default. The court may for good cause shown enlarge the time for the hearing. If the owner or parties-in-interest, or any of them, fail to answer, if an answer is required, or fail to appear as directed, or to attend the hearing at the time appointed or as enlarged, the court shall order a default judgment to be entered with respect to the owner or parties-in-interest.

[ 1981, c. 43, (NEW) .]

4. Hearing. After hearing, the court shall enter judgment. If the judgment requires removal of the building or structure, the court shall award costs to the municipality as authorized by this subchapter. The award of costs may be contested and damages sought in a separate action to the extent permitted by subsection 7.

[ 1981, c. 43, (NEW) .]

5. Appeal. No judgment requiring demolition issued pursuant to this section may be appealed. The owner of a building or structure which is the subject of an order issued under this section, or a party-in-interest, may appeal the award of costs, if any, or seek damages for wrongful removal pursuant to subsection 7.

[ 1981, c. 43, (NEW) .]

6. Stay. No judgment authorizing demolition may be stayed pending appeal, unless the court first determines that granting a stay would not pose a significant risk to the public health, safety or welfare.

[ 1981, c. 43, (NEW) .]

7. Damages. Any complaint that either seeks damages for the wrongful removal of a building or structure or challenges the award of costs must be filed no later than 30 days from the date of the judgment or order that is the subject of the appeal. The damages that may be awarded for wrongful demolition are limited to the actual value of the structure at the time of its removal. The provisions of Title 14, section 7552 do not apply. If the municipality should prevail, the court may award it its costs in defending any appeal which may include, but are not limited to, reasonable attorney's fees.

[ 1995, c. 450, §6 (AMD) .]

SECTION HISTORY

1981, c. 43, (NEW). 1995, c. 450, §6 (AMD). RR 2007, c. 2, §5 (COR).









Chapter 92: CHILD PROTECTION ACT

17 §2871. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 538, §1 (NEW).]

1. Day care center. "Day care center" means a child care facility, as defined in Title 22, section 8301-A, subsection 1-A, paragraph B.

[ 2001, c. 645, §1 (AMD) .]

2. Nursery school. "Nursery school" means nursery school, as defined in Title 22, section 8401.

[ 1985, c. 538, §1 (NEW) .]

3. Preschool facility. "Preschool facility" means any day care center or nursery school.

[ 1997, c. 494, §2 (AMD); 1997, c. 494, §15 (AFF) .]

SECTION HISTORY

1985, c. 538, §1 (NEW). 1997, c. 494, §§1,2 (AMD). 1997, c. 494, §15 (AFF). 2001, c. 645, §1 (AMD).



17 §2872. Employees transporting minors

No person may be employed in any preschool facility in any capacity that involves the transporting of minors by means of motor vehicle if the person, prior to commencement of that employment, has been convicted of a violation of former Title 29, section 1312, subsection 10; section 1312-B or 1312-C; Title 15, section 3103, subsection 1, paragraph F ; or Title 29-A, section 2411 within the preceding 6-year period. [1995, c. 65, Pt. A, §54 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

SECTION HISTORY

1985, c. 538, §1 (NEW). 1987, c. 676, §1 (AMD). 1995, c. 65, §A54 (AMD). 1995, c. 65, §§A153,C15 (AFF).






Chapter 93: OBSCENITY

17 §2901. Making or circulating books and pictures (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 575, §2 (AMD). 1977, c. 410, §1 (RP).



17 §2902. Notices for cure of venereal diseases (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 410, §1 (RP).



17 §2903. Circulation among minors of criminal news and obscene pictures (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 410, §1 (RP).



17 §2904. Use of phonographs for profane or obscene language (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 410, §1 (RP).



17 §2905. Obscene or impure shows (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 410, §1 (RP).



17 §2906. Magazines containing obscene material on their covers not to be displayed to minors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 419, (NEW). 1979, c. 127, §122 (RP).






Chapter 93-A: OBSCENITY

17 §2911. Dissemination of obscene matter to minors

1. Definitions. As used in this section, unless the context indicates otherwise, the following words shall have the following meanings.

A. "Distribute" means to transfer possession, whether with or without consideration. [1977, c. 410, §2 (NEW).]

B. "Exhibit" means to display for viewing by the public. [1977, c. 410, §2 (NEW).]

C. "Matter" means any printed or written material, any picture, photograph, motion picture or other visual representation. [1983, c. 300, §2 (AMD).]

C-1. "Minor" means a person under 18 years of age. [1983, c. 300, §3 (NEW).]

D. "Obscene matter" means matter which:

(1) To the average individual, applying contemporary community standards, with respect to what is suitable material for minors, considered as a whole, appeals to the prurient interest;

(2) Depicts or describes, in a patently offensive manner, ultimate sexual acts, excretory functions, masturbation or lewd exhibition of the genitals; and

(3) Considered as a whole, lacks serious literary, artistic, political or scientific value. [1977, c. 696, §168 (AMD).]

[ 1983, c. 300, §§2, 3 (AMD) .]

2. General rule. A person is guilty of disseminating obscene matter to a minor if he knowingly distributes, or exhibits or offers to distribute or exhibit to a minor, any obscene matter declared obscene, in an action to which he was a party, pursuant to subsection 3.

A. This section shall not apply to any noncommercial distribution or exhibition for purely educational purposes by any library, art gallery, museum, public school, private school or institution of learning, nor to any commercial distribution or exhibition by any art gallery or museum. [1977, c. 410, §2 (NEW).]

B. It shall be a valid defense to any proceeding under this section that:

(1) The defendant was a parent or guardian of the minor;

(2) The distribution or exhibition is exempt under paragraph A; or

(3) For motion pictures, the minor was accompanied by his spouse, parent or legal guardian. [1983, c. 300, §4 (AMD).]

[ 1983, c. 300, §4 (AMD) .]

3. Procedure for adjudicating obscenity. Whenever the Attorney General, or any district attorney, reasonably believes a person is disseminating to minors matter that is obscene, the Attorney General or district attorney may petition the Superior Court to declare the matter obscene pursuant to Title 14, sections 5951 to 5963. The Attorney General or district attorney may join all persons the Attorney General or district attorney reasonably believes to be disseminating that matter to minors as parties to the action. The hearing on such petition may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

A. Trial on the issue of obscenity must be by jury. [2011, c. 559, Pt. A, §18 (AMD).]

B. Intervention by others disseminating the same matter must be freely allowed. [2011, c. 559, Pt. A, §18 (AMD).]

C. Determination by a court pursuant to this subsection that a matter is obscene does not bar relitigation of that issue in a criminal prosecution under this section. [2011, c. 559, Pt. A, §18 (AMD).]

[ 2011, c. 559, Pt. A, §18 (AMD) .]

4. Penalty. Disseminating obscene matter to a minor is a Class C crime.

[ 1983, c. 300, §5 (AMD) .]

SECTION HISTORY

1977, c. 410, §2 (NEW). 1977, c. 696, §168 (AMD). 1983, c. 300, §§2-5 (AMD). 2011, c. 559, Pt. A, §18 (AMD).



17 §2912. Magazines containing obscene material on their covers not to be displayed to minors

1. Prohibition. No book, magazine or newspaper containing obscene material on its cover and offered for sale may be displayed in a location accessible to minors unless the cover of that book, magazine or newspaper is covered with an opaque material sufficient to prevent the obscene material from being visible.

[ RR 2009, c. 2, §37 (COR) .]

2. Definitions. For purposes of this section, the following terms shall have the following meanings.

A. "Minor" means any person who has not attained his 18th birthday. [1979, c. 127, §123 (NEW).]

B. "Obscene material" means material which:

(1) To the average individual applying contemporary community standards with respect to what is suitable material for minors, considered as a whole, appeals to prurient interests;

(2) Depicts or describes in a patently offensive manner, ultimate sexual acts, excretory functions, masturbation or lewd exhibition of the genitals; and

(3) When considered as a whole, lacks serious literary, artistic, political or scientific value. [1983, c. 300, §6 (AMD).]

[ 1983, c. 300, §6 (AMD) .]

3. Civil violation. Any person violating this section shall be subject to a forfeiture of not more than $250.

[ 1979, c. 127, §123 (NEW) .]

SECTION HISTORY

1979, c. 127, §123 (NEW). 1983, c. 300, §6 (AMD). RR 2009, c. 2, §37 (COR).



17 §2913. Exhibiting obscene motion pictures to minors at outdoor motion picture theaters

1. Definitions. For purposes of this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Exhibit" means to display for viewing by the public. [1983, c. 300, §7 (NEW).]

B. "Obscene motion picture" means a motion picture which:

(1) To the average individual applying contemporary community standards with respect to what is suitable material for minors, considered as a whole, appeals to prurient interests;

(2) Depicts or describes in a patently offensive manner, ultimate sexual acts, excretory functions, masturbation or lewd exhibition of the genitals; and

(3) When considered as a whole, lacks serious literary, artistic, political or scientific value. [1983, c. 300, §7 (NEW).]

[ 1983, c. 300, §7 (NEW) .]

2. Exhibiting obscene motion pictures. A person is guilty of exhibiting obscene motion pictures to a minor at an outdoor motion picture theater if he knowingly exhibits an obscene motion picture declared obscene in an action to which he was a party pursuant to subsection 3, at an outdoor motion picture theater in such a manner that the exhibition is visible by minors from or in any public street, highway, sidewalk, thoroughfare, private residence or place of public accommodation.

[ 1983, c. 300, §7 (NEW) .]

3. Procedure for adjudicating obscenity. Whenever the Attorney General, or any district attorney, reasonably believes a person is exhibiting at an outdoor motion picture theater a motion picture that is obscene, the Attorney General or district attorney may petition the Superior Court to declare the motion picture obscene pursuant to Title 14, sections 5951 to 5963. The Attorney General, or district attorney, may join all persons the Attorney General or district attorney reasonably believes to be exhibiting that motion picture to minors as parties to the action. The hearing on that petition may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

A. Trial on the issue of obscenity must be by jury. [2011, c. 559, Pt. A, §19 (AMD).]

B. Intervention by others exhibiting the same motion picture must be freely allowed. [2011, c. 559, Pt. A, §19 (AMD).]

C. Determination by a court, pursuant to this subsection, that a motion picture is obscene does not bar relitigation of that issue in a criminal prosecution under this section. [2011, c. 559, Pt. A, §19 (AMD).]

[ 2011, c. 559, Pt. A, §19 (AMD) .]

4. Penalty. Exhibiting obscene motion pictures to a minor at an outdoor motion picture theater is a Class D crime.

[ 1983, c. 300, §7 (NEW) .]

SECTION HISTORY

1983, c. 300, §7 (NEW). 2011, c. 559, Pt. A, §19 (AMD).






Chapter 93-B: SEXUAL EXPLOITATION OF MINORS

17 §2921. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 628, §1 (NEW). 1983, c. 300, §8 (AMD). 1985, c. 495, §2 (AMD). 1987, c. 165, (AMD). 1989, c. 401, §B2 (AMD). 1999, c. 444, §§1,2 (AMD). 2003, c. 711, §B1 (RP).



17 §2922. Sexual exploitation of a minor (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 628, §1 (NEW). 1985, c. 495, §3 (AMD). 2003, c. 452, §§I47,48 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 711, §B1 (RP).



17 §2923. Dissemination of sexually explicit materials (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 628, §1 (NEW). 1983, c. 223, (AMD). 1993, c. 727, §1 (AMD). 1999, c. 444, §§3,4 (AMD). 2001, c. 412, §1 (AMD). 2003, c. 452, §§I49,50 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 711, §B1 (RP).



17 §2924. Possession of sexually explicit materials (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 2, §8 (COR). 1993, c. 727, §2 (NEW). 2001, c. 412, §2 (AMD). 2003, c. 452, §§I51-53 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 711, §B1 (RP).



17 §2925. Forfeiture of equipment used to facilitate violations (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 444, §5 (NEW). 2003, c. 711, §B1 (RP).






Chapter 93-C: INTERFERENCE WITH CONSTITUTIONAL AND CIVIL RIGHTS

17 §2931. Prohibition

A person may not, by force or threat of force, intentionally injure, intimidate or interfere with, or intentionally attempt to injure, intimidate or interfere with or intentionally oppress or threaten any other person in the free exercise or enjoyment of any right or privilege, secured to that person by the Constitution of Maine or laws of the State or by the United States Constitution or laws of the United States. [1999, c. 51, §2 (AMD).]

As used in this section, "intentionally" has the meaning set forth in Title 17-A, section 35. [1987, c. 695, §5 (AMD).]

SECTION HISTORY

1987, c. 515, §2 (NEW). 1987, c. 695, §5 (AMD). 1999, c. 51, §2 (AMD).



17 §2932. Penalty

A violation of this chapter is a Class D crime. [1987, c. 515, §2 (NEW).]

SECTION HISTORY

1987, c. 515, §2 (NEW).






Chapter 95: OBSTRUCTING JUSTICE

17 §2951. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2952. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 11, (AMD). 1971, c. 97, §7 (AMD). 1973, c. 499, (AMD). 1975, c. 499, §15 (RP).



17 §2953. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2954. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2955. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2956. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).






Chapter 97: PERJURY AND SUBORNATION OF PERJURY

17 §3001. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3002. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3003. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3004. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).






Chapter 99: PROSTITUTION AND DISORDERLY HOUSES

17 §3051. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3052. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3053. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3054. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3055. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3056. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3057. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3058. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3059. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3060. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3061. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3062. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).






Chapter 101: PUBLIC OFFICES AND OFFICERS

17 §3101. Malfeasance in office (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §16 (RP).



17 §3102. Extorting illegal fees in performance of official duty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §16 (RP).



17 §3103. Refusal to deliver money or property to successor in office (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §16 (RP).



17 §3104. Conflicts of interest; purchases by the State

No trustee, superintendent, treasurer or other person holding a place of trust in any state office or public institution of the State shall be pecuniarily interested directly or indirectly in any contracts made in behalf of the State or of the institution in which he holds such place of trust, and any contract made in violation hereof is void. This section shall not apply to purchases of the State by the Governor under authority of Title 1, section 814. [1975, c. 771, §164 (AMD).]

SECTION HISTORY

1967, c. 247, §1 (AMD). 1973, c. 785, §1 (AMD). 1975, c. 499, §26 (AMD). 1975, c. 771, §164 (AMD).






Chapter 103: RAPE AND CARNAL KNOWLEDGE

17 §3151. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §17 (RP).



17 §3151-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §17 (NEW). 1975, c. 499, §17 (RP).



17 §3152. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §17 (RP).



17 §3153. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §17 (RP).



17 §3154. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §18 (NEW). 1975, c. 499, §17 (RP).






Chapter 105: RELIGIOUS ASSEMBLIES, HOLY DAYS AND HOLIDAYS

Subchapter 1: HOLY DAYS

17 §3201. Definition of Lord's Day

The Lord's Day includes the time between 12 o'clock on Saturday night and 12 o'clock on Sunday night.



17 §3202. Computation by standard time

To determine when the Lord's Day begins and ends under section 3204 as it applies to diversion, show or entertainment, the hours shall be United States Eastern Standard time. [1971, c. 334, §1 (AMD).]

SECTION HISTORY

1971, c. 334, §1 (AMD).



17 §3203. Sales of motor vehicles prohibited

1. Sales of motor vehicles on Sunday prohibited. Except as provided in section 3203-A, on Sunday a person may not:

A. Carry on or engage in the business of buying, selling, exchanging, dealing or trading in new or used motor vehicles; [2003, c. 452, Pt. I, §54 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Open any place of business or lot in which that person attempts to or does engage in the business of buying, selling, exchanging, dealing or trading in new or used motor vehicles; or [2003, c. 452, Pt. I, §54 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Buy, sell, exchange, deal or trade in new or used motor vehicles. [2003, c. 452, Pt. I, §54 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §54 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. If the person is the holder of dealer or transporter registration plates under Title 29-A, chapter 9, the person is subject to the suspension or revocation of those plates, as provided for in Title 29-A, section 903, for the violation of this section.

[ 2003, c. 452, Pt. I, §54 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1973, c. 27, §1 (AMD). 1973, c. 788, §70 (AMD). 1979, c. 127, §124 (AMD). 1995, c. 65, §A55 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 87, §1 (AMD). 1995, c. 625, §B3 (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I54 (RPR).



17 §3203-A. Motor homes

A person who is licensed in accordance with Title 29-A, section 951 and whose primary business is the buying and selling of new motor homes is exempt from section 3203 as it relates to that person's primary business. A "motor home" means a motor vehicle that is primarily designed as temporary living quarters and: [1995, c. 87, §2 (NEW).]

1. Part of vehicle. Is built onto or is an integral part of the motor vehicle chassis; and

[ 1995, c. 87, §2 (NEW) .]

2. Contains living systems. Contains independent living systems that are part of the manufacturing process that include cooking facilities, plumbing with external evacuation or that is self-contained, electrical capabilities, a heating source powered separately from the engine and a water system that includes a sink and faucet.

[ 1995, c. 87, §2 (NEW) .]

SECTION HISTORY

1995, c. 87, §2 (NEW).



17 §3204. Business, traveling or recreation on Sunday

1. Restriction. A person may not keep a place of business open to the public:

A. On Sunday, except:

(1) For works of necessity, emergency or charity; or

(2) Between the hours of noon and 5:00 p.m. on Sundays falling between Thanksgiving Day and Christmas Day; or [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. On the following holidays:

(1) On Memorial Day, the last Monday in May, but if the Federal Government designates May 30th as the date for observance of Memorial Day, the 30th of May;

(2) On July 4th;

(3) On Labor Day, the first Monday of September;

(4) On Veterans' Day, November 11th;

(5) On Christmas Day; and

(6) On Thanksgiving Day. [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Exceptions. This section does not apply to:

A. Common, contract and private carriers; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Taxicabs; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Airplanes; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Newspapers; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. Radio and television stations; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. Hotels, motels, rooming houses, tourist and trailer camps; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

G. Restaurants; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

H. Garages and motor vehicle service stations; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

I. Retail monument dealers; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

J. Automatic laundries; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

K. Machines that vend anything of value, including, but not limited to, a product, money or service; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

L. A satellite facility approved by the Superintendent of Financial Institutions under Title 9-B; or comparable facility approved by the appropriate federal authority; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

M. Pharmacies; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

N. Greenhouses; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

O. Seasonal stands engaged in sale of farm produce, dairy products, seafood or Christmas trees; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

P. Public utilities; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

Q. Industries normally kept in continuous operation, including, but not limited to, electric generation plants, pulp and paper plants and textile plants; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

R. Processing plants handling agricultural produce or products of the sea; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

S. Ship chandleries; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

T. Marinas; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

U. Establishments primarily selling boats, boating equipment, sporting equipment, souvenirs and novelties; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

V. Motion picture theaters; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

W. Public dancing; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

X. Sports and athletic events; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

Y. Bowling alleys; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

Z. Displaying or exploding fireworks, under Title 8, chapter 9-A; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

AA. Musical concerts; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

BB. Religious, educational, scientific or philosophical lectures; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

CC. Scenic, historic, recreational and amusement facilities; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

DD. Real estate brokers and real estate sales representatives; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

EE. Mobile home brokers and mobile home sales representatives; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

FF. Stores in which no more than 5 persons, including the proprietor, are employed in the usual and regular conduct of business; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

GG. Stores that have no more than 5,000 square feet of interior customer selling space, excluding back room storage, office and processing space; and [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

HH. Stores with more than 5,000 square feet of interior customer selling space that engage in retail sales and that do not require, as a condition of employment, that their employees work on Sundays. If an employer decreases the average weekly work hours of an employee who has declined to work on Sundays, it is prima facie evidence that the employer has required Sunday work as a condition of employment in violation of this section, unless the employer and employee agreed that the employee would work on Sundays when the employee was initially hired. In no event, however, may any store having more than 5,000 square feet of interior customer selling space be open on Easter Day, Thanksgiving Day and Christmas Day. [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

This subsection does not exempt the businesses or facilities specified in sections 3205 and 3207 from closing in any municipality until the requirements of those sections have been met.

[ 2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Scope. For the purpose of determining qualification, a "store" is an operation conducted within one building advertising as, and representing itself to the public to be, one business enterprise regardless of internal departmentalization. All subleased departments of any store for the purpose of this section are considered to be operated by the store in which they are located. Contiguous stores owned by the same proprietor or operated by the same management for the purpose of this section are considered to be a single store.

[ 2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Penalty. A person who violates this section commits a Class E crime. A violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. A complaint charging violation of this section may not issue later than 5 days after its alleged commission.

[ 2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Injunctive relief. In addition to any criminal penalties provided in this section, the Attorney General, a district attorney or any resident of a municipality in which a violation is claimed to have occurred may file a complaint with the Superior Court to enjoin any violation of this section. The Superior Court has original jurisdiction of these complaints and authority to enjoin these violations.

[ 2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Application. This section does not apply to isolated or occasional sales by persons not engaged in the sale, transfer or exchange of property as a business.

[ 2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1969, c. 236, §3 (AMD). 1969, c. 504, §24-A (AMD). 1971, c. 334, §2 (AMD). 1973, c. 27, §2 (AMD). 1973, c. 114, §4 (AMD). 1973, c. 142, (AMD). 1973, c. 350, (AMD). 1973, c. 567, §20 (AMD). 1973, c. 625, §91 (AMD). 1975, c. 418, §3 (AMD). 1975, c. 623, §18-G (AMD). 1977, c. 284, §3 (AMD). 1981, c. 352, §5 (AMD). 1983, c. 156, (AMD). 1983, c. 480, §A13 (AMD). 1985, c. 114, §3 (AMD). 1985, c. 509, (AMD). IB 1989, c. 2, (AMD). 1991, c. 315, (AMD). 1999, c. 657, §7 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I55 (RPR).



17 §3205. Local option; sports

This section may be referred to in proceedings of city governments and in warrants for town meetings as "The Sunday Amateur Sports Law."

In any municipality that shall so vote, as provided, it shall be lawful to engage in as a participant, manager or official, or to attend as a spectator any outdoor recreational or competitive amateur sport or game, except boxing, horse racing, air circuses or wrestling between the hours of 1 p.m. and 7 p.m. on Sunday.

This section shall not be effective in any city until the municipal officers of a city so vote or in any town until an article in a town warrant so providing has been adopted at any annual or special town meeting. When a municipality has voted in favor of adopting this section, said section shall be effective until repealed in the same manner.

Municipalities adopting the provisions hereof may designate certain areas or places in said municipalities in which said outdoor amateur games and sports may be engaged in, and may pass regulations concerning said areas and places to the end that persons attending places of public worship may not be disturbed therein. No regulations shall be passed which shall prohibit the receiving of remuneration by any proprietor or owner of such areas or places, or the taking of collections at any such amateur sport or game.

The municipal officers of cities shall take action upon the acceptance hereof upon receipt of a petition therefor signed by at least 100 registered voters in said city and shall hold such public hearings thereon as they may deem necessary. The selectmen or other municipal officers of towns shall insert an article in the warrant for the next annual town meeting for the acceptance of the provisions of this section after receipt of a petition therefor signed by at least 25 registered voters of such town.

Any person violating any of the provisions of this section or any regulation of a municipality made in connection therewith shall upon conviction be punished by a fine of $5 and costs of prosecution.



17 §3206. -- bowling (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 91, (RP).



17 §3207. -- moving pictures

In any municipality that shall vote as provided, it shall be lawful for any moving picture theater to have an exhibition of moving pictures on Sunday between the hours of 1 p.m. and 11:30 p.m. This section shall not be effective in any city until a majority of the legal voters, present and voting, at any regular election so vote. The question in appropriate terms may be submitted to the voters at any such election by the municipal officers thereof and shall by them be so submitted when thereto requested in writing by 100 legal voters therein at least 21 days before such regular election; nor shall it be effective in any town until an article in such town warrant so providing shall have been adopted at an annual town meeting. When a municipality has voted in favor of adopting this section, said section shall remain in effect therein until repealed in the same manner as provided for their adoption. It shall be unlawful for any person, firm or corporation operating any theatrical or motion picture show on Sunday to require or permit any employee of said person, firm or corporation to work or be on duty more than 6 days in any one week. [1965, c. 172, §1 (AMD).]

SECTION HISTORY

1965, c. 172, §1 (AMD).



17 §3208. Hotels and restaurants; gambling, diversion or business forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 83, (RP).



17 §3209. Saturday as holy day

No person conscientiously believing that the 7th day of the week ought to be observed as the Sabbath, and actually refraining from secular business and labor on that day, is liable to said penalties for doing such business or labor on the first day of the week, if he does not disturb other persons.






Subchapter 2: HOLIDAYS

17 §3241. Memorial Day restrictions

Whoever on Memorial Day before 3:30 o'clock in the afternoon engages in any public outdoor game or sport where an admission is charged or collection is taken shall be punished by a fine of not more than $25 or by imprisonment for not more than 10 days, or by both.






Subchapter 3: RELIGIOUS ASSEMBLIES

17 §3281. Rude behavior in places of worship (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §18 (RP).



17 §3282. Special police for camp meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §18 (RP).






Subchapter 4: ENFORCEMENT

17 §3301. Prosecutions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §18 (RP).









Chapter 106: CONVENIENCE STORE OPERATION

17 §3321. Store security (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 123, (NEW). 1999, c. 347, §§1,2 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I56 (RP).



17 §3321-A. Store security

1. Definition. For purposes of this section, "convenience store" means a retail store that specializes in the sale of a limited quantity and variety of consumable items in their original containers.

[ 2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Restrictions. A person may not keep open a convenience store 24 hours a day unless the store has:

A. A drop safe that is bolted to the floor, installed in the floor or weighs at least 500 pounds; [2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A conspicuous sign in the store entrance that states that between the hours of 9 p.m. and 5 a.m. the cash register contains $50 or less, that there is a safe in the store and that the safe is not accessible to the employees; [2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. During the hours of 9 p.m. to 5 a.m., no more than $50 cash available and readily accessible to employees; and [2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. An alarm or telephone within the store that is accessible to the employees. The alarm must be connected to a public or private safety agency. [2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalty. A person who violates this section commits a Class E crime. A violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. A complaint charging violation of this section may not issue later than 5 days after its alleged commission. Each day that a violation of this section occurs is considered a separate offense.

[ 2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Injunctive relief. In addition to any criminal penalties provided in this section, the Attorney General, a district attorney or a resident of a municipality in which a violation is claimed to have occurred may file a complaint with the Superior Court to enjoin a violation of this section. The Superior Court has original jurisdiction of the complaints and authority to enjoin the violations.

[ 2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §I57 (NEW). 2003, c. 452, §X2 (AFF).






Chapter 107: RIOTS AND UNLAWFUL ASSEMBLIES

17 §3351. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 86, (AMD). 1975, c. 499, §19 (RP).



17 §3352. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3353. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3354. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3355. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3356. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3357. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).






Chapter 109: ROBBERY

17 §3401. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3401-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §19 (NEW). 1975, c. 499, §19 (RP).



17 §3402. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §20 (RPR). 1975, c. 499, §19 (RP).






Chapter 111: SALE OR POSSESSION OF UNWHOLESOME FOOD OR DRINK

17 §3451. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3452. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3453. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3454. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 30, §1 (AMD). 1975, c. 499, §19 (RP).



17 §3455. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 30, §2 (AMD). 1975, c. 499, §19 (RP).



17 §3456. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3457. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3458. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3459. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3460. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3461. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3462. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3463. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3464. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).






Chapter 112: INHALATION OF CERTAIN VAPORS

17 §3475. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 359, §1 (NEW). 1975, c. 499, §19 (RP).



17 §3476. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 359, §1 (NEW). 1975, c. 499, §19 (RP).






Chapter 113: SHOPLIFTING

17 §3501. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).






Chapter 114: DETENTION OF CERTAIN PERSONS SUSPECTED OF STEALING

17 §3521. Detention of certain persons suspected of stealing

1. Suspected stealing from a store. A store owner, manager or supervisor, or that person's designee, may detain on the premises in a reasonable manner and for a period of time not to exceed 1/2 hour any person as to whom there is probable cause to believe is unlawfully concealing merchandise or is committing theft of merchandise. The permitted purposes of detention are to require the person being detained to provide identification, to verify the identification, to inform a law enforcement officer of the detention and to surrender that person to the officer, to take possession of and hold stolen merchandise pending arrival of law enforcement and, when the detained person is a minor, to inform a law enforcement officer or a parent or guardian of the minor of the detention and to surrender the minor to the person so informed.

[ 2015, c. 85, §1 (NEW) .]

2. Suspected stealing from a motion picture theater. A motion picture theater owner, manager or supervisor, or that person's designee, may detain on the premises in a reasonable manner and for a period of time not to exceed 1/2 hour any person as to whom there is probable cause to believe is unlawfully operating an audiovisual or audio recording function of any device in the motion picture theater while a motion picture is being exhibited. The permitted purposes of detention are to require the person being detained to provide identification, to verify the identification, to inform a law enforcement officer of the detention and to surrender that person to the officer, to take possession of and hold recordings and related equipment pending arrival of law enforcement and, when the detained person is a minor, to inform a law enforcement officer or a parent or guardian of the minor of the detention and to surrender the minor to the person so informed.

[ 2015, c. 85, §1 (NEW) .]

SECTION HISTORY

1975, c. 543, (NEW). 1989, c. 122, §1 (AMD). 2005, c. 199, §2 (AMD). 2015, c. 85, §1 (RPR).






Chapter 115: STOLEN GOODS

17 §3551. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 39, (AMD). 1975, c. 499, §19 (RP).



17 §3552. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3553. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3554. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).






Chapter 117: STRIKES AND VIOLENCE AGAINST UTILITIES, RAILROADS AND PLANTS

17 §3601. Violence or intimidation to promote controversy between utility and workers

Whoever, alone or in pursuance or furtherance of any agreement or combination with others to do or procure to be done any act in contemplation or furtherance of a dispute or controversy between a gas, telegraph, telephone, electric light, electric power or railroad corporation and its employees or workmen, wrongfully and without legal authority, uses violence towards or intimidates any person in any way or by any means, with intent thereby to compel such person against his will to do or abstain from doing any act which he has a legal right to do or abstain from doing; or, on the premises of such corporation, by bribery or in any manner or by any means induces or endeavors or attempts to induce such person to leave the employment and service of such corporation, with intent thereby to further the objects of such combination or agreement; or in any way interferes with such person while in the performance of his duty; or threatens or persistently follows such person in a disorderly manner or injures or threatens to injure his property with either of said intents, shall be punished by a fine of not more than $300 or by imprisonment for not more than 3 months.



17 §3602. Railroads; interference with trains or property

Any employee of a railroad corporation who, in pursuance of an agreement or combination by 2 or more persons to do or procure to be done any act in contemplation or furtherance of a dispute between such corporation and its employees, unlawfully, or in violation of his duty or contract, stops or unnecessarily delays or abandons or in any way injures a locomotive or any car or train of cars on the railroad track of such corporation, or in any way hinders or obstructs the use of any locomotive, car or train of cars on the railroad of such corporation shall be punished by a fine of not more than $500 or by imprisonment for not more than 11 months.



17 §3603. -- obstructions of engines or carriages; abandonment

Whoever, by any unlawful act or by any willful omission or neglect, obstructs or causes to be obstructed an engine or carriage on any railroad, or aids or assists therein; or whoever, having charge of any locomotive or carriage while upon or in use on any railroad, willfully stops, leaves or abandons the same, or renders or aids or assists in rendering the same unfit for or incapable of immediate use, with intent thereby to hinder, delay or in any manner to obstruct or injure the management and operation of any railroad or the business of any corporation operating or owning the same, or of any other corporation or person, and whoever aids or assists therein shall be punished by a fine of not more than $1,000 or by imprisonment for not more than 2 years.



17 §3604. -- carelessness and neglect in reference to trains

Whoever, having any management of or control, either alone or with others, over any railroad locomotive, car or train while it is used for the carriage of persons or property, or is at any time guilty of gross carelessness or neglect thereon or in relation to the management or control thereof; or maliciously stops or delays the same in violation of the rules and regulations then in force for the operation thereof; or abstracts therefrom the tools or appliances pertaining thereto, with intent thereby maliciously to delay the same, shall be punished by a fine of not more than $1,000 or by imprisonment for not more than 3 years.



17 §3605. -- refusal of employees to perform duty

Any person in the employment of a railroad corporation who, in furtherance of the interests of either party to a dispute between another railroad corporation and its employees, refuses to aid in moving the cars of such other corporation or trains in whole or in part made up of the cars of such other corporation over the tracks of the corporation employing him; or refuses to aid in loading or discharging such cars, in violation of his duty as such employee, shall be punished by a fine of not more than $500 or by imprisonment for not more than 11 months.



17 §3606. Mass picketing to prevent maintenance or movement of perishables

It shall be unlawful for any person, acting individually or in concert with others, by mass picketing, force, coercion, physical obstruction at the entrance to any place of employment or physical obstruction in any street, sidewalk or railway, to prevent or attempt to prevent the delivery to any public, commercial or industrial enterprise of any supply, commodity or service necessary for the proper maintenance of any of the buildings, equipment, machinery or fixtures constituting such enterprise or necessary to keep any of such buildings, equipment, machinery or fixtures from deteriorating or being damaged by fire, freeze-up or other casualties, or the harvesting, the storing, the transportation to storage and market of a perishable food product. For the purpose of this section, "person" means any individual, corporation or unincorporated association, including partnerships and labor organizations. Whoever violates this section shall be punished by a fine of not more than $250 or by imprisonment for not more than 30 days, or by both.






Chapter 119: SUBVERSIVE ACTIVITIES

17 §3651. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).






Chapter 121: THREATS AND EXTORTION

17 §3701. Threatening communications (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 638, (AMD). 1975, c. 499, §20 (RP).



17 §3702. Intent to extort (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §20 (RP).



17 §3703. Malicious vexation by persons over 16 (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §20 (RP).



17 §3704. Annoying telephone calls prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 176, (NEW). 1975, c. 740, §9 (RP).






Chapter 123: TRAMPS AND VAGRANTS

17 §3751. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3752. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3753. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3754. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3755. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3756. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3757. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3758. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §§20-A (AMD). 1971, c. 66, (RPR). 1975, c. 499, §21 (RP).






Chapter 125: TREASON

17 §3801. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3802. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3803. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).






Chapter 127: TRESPASS

17 §3851. Lands appurtenant to state institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 119, (AMD). 1967, c. 195, §5 (AMD). 1967, c. 235, (AMD). 1967, c. 391, §3 (AMD). 1967, c. 544, §43 (RPR). 1969, c. 504, §25 (AMD). 1971, c. 170, (RPR). 1971, c. 544, §55 (AMD). 1975, c. 499, §22 (RP).



17 §3852. Improved lands and fish ponds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §2 (AMD). 1975, c. 499, §22 (RP).



17 §3853. Commercial or residential property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §22 (RP).



17 §3853-A. Public beaches and shores

The municipal officers in any municipality wherein a public beach, shore or bank exists may grant a permit to persons to allow horses, cattle, sheep, swine, motor vehicles or motor driven cycles to enter upon such beach, shore or bank at the times designated on such permit. Anyone willfully permitting cattle, horses, sheep, swine, motor vehicles or motor driven cycles to enter upon such public beach, shore or bank without such permit shall be guilty of trespass and shall be punished by a fine of not more than $20 or by imprisonment for not more than 30 days, or by both. [1965, c. 355, (NEW).]

SECTION HISTORY

1965, c. 355, (NEW).



17 §3853-B. Trespass by animals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 671, §§18-A (NEW). 1987, c. 383, §6 (RP).



17 §3853-C. Trespass by motor vehicle; civil violation

1. Violation. A person may not park a motor vehicle or allow a motor vehicle under that person's control to remain parked:

A. In a private drive or private way in a manner that blocks or interferes with the free passage of other vehicles without the permission of the owner of that private drive or way; or [2011, c. 561, §2 (NEW).]

B. On a public highway in a manner that blocks the entrance to a private driveway, gate or barway. [2011, c. 561, §2 (NEW).]

[ 2011, c. 561, §2 (NEW) .]

2. Penalty. A person who violates subsection 1 commits a civil violation for which a fine of not less than $500 must be adjudged.

[ 2011, c. 561, §2 (NEW) .]

3. Registered owner's liability for vehicle. There is a rebuttable presumption that a registered owner of a vehicle involved in a violation of subsection 1 has that vehicle under that person's control.

[ 2011, c. 561, §2 (NEW) .]

SECTION HISTORY

1981, c. 251, (NEW). 2011, c. 561, §2 (RPR).



17 §3853-D. Operating a motor vehicle on land of another

1. Damage or destruction to farmland, forest land or public easement. A person who, as a result of operating a motor vehicle on farmland, forest land or a public easement in fact, damages or destroys crops, forest products, personal property or roads on that farmland, forest land or public easement, commits a Class E crime.

[ 2015, c. 258, §1 (AMD) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Farmland" means land used for the production of fruits, vegetables, grains, hay or herbs that consists of 5 or more contiguous acres. The term "farmland" does not include land used for the production of wood products. [1989, c. 289, (NEW).]

A-1. "Forest land" means land used for the production of forest products. [1995, c. 539, §1 (NEW).]

A-2. "Forest products" means any woody stemmed plant as well as any products that have been harvested but not yet transported from the harvesting site, including logs, pulpwood, veneer, bolt wood, wood chips, stud wood, poles, pilings, biomass, fuel wood, Christmas trees, evergreen boughs and cones for seed production. [1995, c. 539, §1 (NEW).]

A-3. "Emergency responder" means a person providing firefighting, rescue or emergency medical services. [2015, c. 258, §2 (NEW).]

B. "Motor vehicle" means any self-propelled vehicle not operated exclusively on tracks, including all-terrain vehicles as defined in Title 12, section 13001, but not including snowmobiles. [2003, c. 414, Pt. B, §34 (AMD); 2003, c. 614, §9 (AFF).]

C. "Public easement" has the same meaning as in Title 23, section 3021, subsection 2. [2015, c. 258, §3 (NEW).]

[ 2015, c. 258, §§2, 3 (AMD) .]

3. Application. This section does not apply to:

A. A landowner operating a motor vehicle on farmland or forest land owned by that landowner; [1995, c. 539, §1 (AMD).]

B. A person given permission by a landowner to operate a motor vehicle on farmland or forest land owned by that landowner; [1995, c. 539, §1 (AMD).]

C. An agent or employee of a landowner who operates a motor vehicle on farmland or forest land owned by that landowner in the scope of that agent's or employee's agency or employment; [2015, c. 258, §4 (AMD).]

D. A law enforcement officer who, in an emergency and in the scope of that law enforcement officer's employment, operates a motor vehicle on farmland or forest land owned by another or on a public easement; or [2015, c. 258, §4 (AMD).]

E. An emergency responder who, in an emergency and in performing the duties of the emergency responder, operates a motor vehicle on farmland or forest land owned by another or on a public easement. [2015, c. 258, §5 (NEW).]

[ 2015, c. 258, §§4, 5 (AMD) .]

SECTION HISTORY

1989, c. 289, (NEW). 1995, c. 539, §1 (AMD). 2003, c. 414, §B34 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2015, c. 258, §§1-5 (AMD).



17 §3854. Entry of and refusal to vacate certain buildings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 244, (RPR). 1973, c. 494, §§1,2 (AMD). 1975, c. 499, §22 (RP).



17 §3855. Entering or passing over forbidden enclosed or cultivated land; arrest of offenders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 32, (AMD). 1975, c. 499, §22 (RP).



17 §3856. Trespass on timber; removal of produce; removal of goods from wharf or landing place (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §22 (RP).



17 §3857. Limitations and jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §22 (RP).



17 §3858. Tampering with or destroying colonies of wild bees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §22 (RP).



17 §3859. Trespass on land devoted to wildlife preservation

Whoever willfully and knowingly hunts upon unimproved land devoted to the preservation of wildlife and owned by a corporation organized under Title 13, chapter 81, including that portion of any public way which crosses or abuts said land, provided that all boundaries of said land are posted with signs at least every 50 feet indicating that said land is a wildlife preserve, shall be punished by a fine of not more than $50. [1967, c. 202, (RPR).]

SECTION HISTORY

1965, c. 64, (NEW). 1967, c. 202, (RPR).



17 §3860. Great pond; access or egress

No person on foot shall be denied access or egress over unimproved land to a great pond except that this provision shall not apply to access or egress over the land of a water company or a water district when the water from the great pond is utilized as a source for public water. [1973, c. 530, §2 (NEW).]

The Attorney General shall, upon complaint of a person being denied said access or egress, if in his judgment the public interest so requires, prosecute criminally or civilly any person who denies such right of access or egress. [1973, c. 530, §2 (NEW).]

Any person may maintain an action in the Superior Court having jurisdiction where the alleged denial of access or egress occurred or is likely to occur for declaratory and equitable relief and actual and punitive damages against any person, partnership, corporation or other legal entity for any violations of this section. [1973, c. 530, §2 (NEW).]

Whoever violates this section shall be punished by a fine of not more than $100 and by imprisonment for not more than 90 days. [1973, c. 530, §2 (NEW).]

SECTION HISTORY

1973, c. 530, §2 (NEW).






Chapter 129: UNPROTECTED WELLS

17 §3901. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §23 (RP).



17 §3902. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §23 (RP).






Chapter 131: MISCELLANEOUS CRIMES

17 §3951. Abandonment of airtight containers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP).



17 §3952. Dangerous knives (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 42, (AMD). 1975, c. 499, §24 (RP).



17 §3953. Disorderly conduct (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP).



17 §3954. Disturbance of public meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP).



17 §3955. Dumping rubbish on another's land (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP).



17 §3956. Electric fences

No person or individual may sell, utilize, install or have installed within this State equipment, devices or methods whereby fence wires may be energized with electricity unless a standard type of controller is used, which has the approval of the Underwriter's Laboratories and carries such label thereon or has the approved listing of the Department of Industrial Cooperation at the University of Maine System. [1985, c. 779, §41 (AMD).]

Any violation of this section shall be punishable by a fine of not more than $100 or by imprisonment for not more than 90 days, or by both.

SECTION HISTORY

1985, c. 779, §41 (AMD).



17 §3957. Failure to report treatment of gunshot wounds (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §20 (AMD). 1975, c. 499, §24 (RP).



17 §3958. False alarms and reports (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §37 (AMD). 1975, c. 499, §24 (RP).



17 §3959. Marathons and walkathons (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP). 1975, c. 659, (RP).



17 §3960. Peeking in nighttime (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP).



17 §3961. Placing obstructions on traveled road (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP).



17 §3962. Regulation of radio waves; disturbing reception

It shall be unlawful to use any radio receiving set which radiates radio waves between 200 meters wave length and 550 meters wave length which causes interference with the reception of any other radio receiving set. Whoever knowingly, maliciously or wantonly by any means unreasonably disturbs the reception of radio waves used for radiotelephony, between 200 meters wave length and 550 meters wave length, shall be punished by a fine of not less than $10 nor more than $50, to be recovered by complaint in the District Court.



17 §3963. Riding with naked scythe (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP). 1975, c. 536, §2 (RP).



17 §3964. Settlements or releases from injured persons

Except as provided in this section, no settlement or general release or statement either oral, in writing, or electronically recorded made by any person confined in a hospital or sanitarium as a patient with reference to any personal injuries for which that person is confined in that hospital or sanitarium is admissible in evidence, used or referred to in any manner at the trial of any action to recover damages for personal injuries or consequential damages, so called, resulting therefrom, which statement, settlement or general release was obtained within 30 days after the injuries were sustained and such settlement or release is null and void. This section does not apply to statements or releases obtained by police officers or inspectors of motor vehicles in the performance of their duty, members of the family of that person or by or on behalf of that person's attorney. This section does not apply to agreements entered into pursuant to former Title 39 and approved by the former Workers' Compensation Commission or Title 39-A and approved by the Workers' Compensation Board. [1991, c. 885, Pt. E, §18 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

SECTION HISTORY

1971, c. 427, (AMD). 1973, c. 366, (AMD). 1973, c. 370, (AMD). 1977, c. 696, §366 (AMD). 1991, c. 885, §E18 (AMD). 1991, c. 885, §E47 (AFF).



17 §3965. Defacement of state facilities; possession of paint (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 162, (NEW). 1973, c. 316, (NEW). 1973, c. 625, §§93,95 (RP). 1975, c. 499, §24 (RP).



17 §3966. Animals in food stores

It is unlawful for any person to bring an animal into a store where food is sold for human consumption or into a restaurant where food is prepared and served on the premises. This section does not apply to a person requiring the services of a service animal. [2013, c. 264, §1 (AMD).]

For the purposes of this section, "service animal" has the same meaning as set forth in Title 5, section 4553, subsection 9-E. [2013, c. 264, §1 (AMD).]

SECTION HISTORY

1973, c. 625, §94 (NEW). 2005, c. 318, §1 (AMD). 2007, c. 664, §23 (AMD). 2011, c. 369, §9 (AMD). 2013, c. 264, §1 (AMD).






Chapter 132: DEFINITIONS

17 §4001. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §21 (NEW). 1971, c. 622, §§61-A (AMD). 1975, c. 499, §25 (RP).









TITLE 17-A: MAINE CRIMINAL CODE

Part 1: GENERAL PRINCIPLES

Chapter 1: PRELIMINARY

17-A §1. Title; effective date; severability

1. Title 17-A shall be known and may be cited as the Maine Criminal Code. When it is alleged that an element occurred "on or about" any date prior to the effective date of the code, the prosecution shall be governed by the prior law. When it is alleged that all of the elements occurred "on or about" the effective date of the code or any date thereafter, the prosecution shall be governed by the code.

[ 1975, c. 740, §9-A (RPR) .]

2. Except as provided in section 4-A, this code shall become effective May 1, 1976, and it shall apply only to crimes committed subsequent to its effective date. Prosecution for crimes repealed by this code, which are committed prior to the effective date shall be governed by the prior law which is continued in effect for that purpose as if this code were not in force; provided that in any such prosecution the court may, with the consent of the defendant, impose sentence under the provisions of the code. In such cases, the sentencing authority of the court is determined by the application to the prior law of section 4-A, subsection 3, which became effective for this purpose May 1, 1976. For purposes of this section, a crime was committed subsequent to the effective date if all of the elements of the crime occurred on or after that date; a crime was not committed subsequent to the effective date if any element thereof occurred prior to that date, or if the evidence may reasonably be interpreted to establish that any element may have occurred prior to that date.

[ 1981, c. 324, §1 (AMD) .]

3. If any provision or clause of this code or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the code which can be given effect without the invalid provision or application, and to this end the provisions of this code are declared to be severable.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 649, §1 (AMD). 1975, c. 699, §1 (AMD). 1975, c. 740, §§9-A,10 (AMD). 1977, c. 78, §118 (AMD). 1981, c. 324, §1 (AMD).



17-A §2. Definitions

As used in this code, unless a different meaning is plainly required, the following words and variants thereof have the following meanings. [1975, c. 499, §1 (NEW).]

1. "Act" or "action" means a voluntary bodily movement.

[ 1975, c. 499, §1 (NEW) .]

2. "Acted" includes, where appropriate, possessed or omitted to act.

[ 1975, c. 499, §1 (NEW) .]

3. "Actor" includes, where appropriate, a person who possesses something or who omits to act.

[ 1975, c. 499, §1 (NEW) .]

3-A.

[ 1977, c. 510, §9 (RP) .]

3-B. "Another jurisdiction" means the Federal Government, the United States military, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam, American Samoa and each of the several states except Maine. “Another jurisdiction” also means the Passamaquoddy Tribe when that tribe has acted pursuant to Title 30, section 6209-A, subsection 1, paragraph A or B and the Penobscot Nation when that tribe has acted pursuant to Title 30, section 6209-B, subsection 1, paragraph A or B.

[ 2007, c. 476, §1 (NEW) .]

3-C. Adult probation supervisor. "Adult probation supervisor" means any person who:

A. Is an employee of the Department of Corrections; [2009, c. 142, §1 (NEW).]

B. Supervises adult probation officers; and [2009, c. 142, §1 (NEW).]

C. Is trained, qualified and authorized by the Commissioner of Corrections to use deadly force. [2009, c. 142, §1 (NEW).]

[ 2009, c. 142, §1 (NEW) .]

4. "Benefit" means any gain or advantage to the actor, and includes any gain or advantage to a person other than the actor which is desired or consented to by the actor.

[ 1975, c. 499, §1 (NEW) .]

5. "Bodily injury" means physical pain, physical illness or any impairment of physical condition.

[ 1975, c. 499, §1 (NEW) .]

5-A. "Corrections officer" has the same meaning as in Title 25, section 2801-A, subsection 2.

[ 1995, c. 625, Pt. A, §19 (AMD) .]

5-B. Corrections supervisor. "Corrections supervisor" means any person who:

A. Is an employee of the Department of Corrections; [1995, c. 215, §1 (NEW).]

B. Supervises corrections officers; and [1995, c. 215, §1 (NEW).]

C. Is trained, qualified and authorized by the Commissioner of Corrections to use deadly force. [1995, c. 215, §1 (NEW).]

[ 1995, c. 215, §1 (NEW) .]

6. "Criminal negligence" has the meaning set forth in section 35.

[ 1981, c. 324, §2 (AMD) .]

6-A. "Critical infrastructure" means critical public or private infrastructure resource systems involved in providing services necessary to ensure or protect the public health, safety and welfare, including, but not limited to, a public water system or a public water source; an emergency, governmental, medical, fire or law enforcement response system; a public utility system; a financial system; an educational system; or a food or clothing distribution system.

[ 2001, c. 634, §2 (NEW) .]

7. "Culpable" has the meaning set forth in section 35.

[ 1981, c. 324, §2 (AMD) .]

8. "Deadly force" means physical force that a person uses with the intent of causing, or that a person knows to create a substantial risk of causing, death or serious bodily injury. Except as provided in section 101, subsection 5, intentionally, knowingly or recklessly discharging a firearm in the direction of another person or at a moving vehicle constitutes deadly force.

[ 2009, c. 336, §4 (AMD) .]

9. Dangerous weapon.

A. "Use of a dangerous weapon" means the use of a firearm or other weapon, device, instrument, material or substance, whether animate or inanimate, which, in the manner it is used or threatened to be used is capable of producing death or serious bodily injury. [1977, c. 510, §10 (RPR).]

B. "Armed with a dangerous weapon" means in actual possession, regardless of whether the possession is visible or concealed, of:

(1) A firearm;

(2) Any device designed as a weapon and capable of producing death or serious bodily injury; or

(3) Any other device, instrument, material or substance, whether animate or inanimate, which, in the manner it is intended to be used by the actor, is capable of producing or threatening death or serious bodily injury. For purposes of this definition, the intent may be conditional. [1977, c. 510, §10 (RPR).]

C. When used in any other context, "dangerous weapon" means a firearm or any device designed as a weapon and capable of producing death or serious bodily injury. [1977, c. 510, §10 (RPR).]

D. For purposes of this subsection, proof that a thing is presented in a covered or open manner as a dangerous weapon gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that it, in fact, is a dangerous weapon. [2001, c. 383, §1 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §1 (AMD); 2001, c. 383, §156 (AFF) .]

10. "Dwelling place" means a structure that is adapted for overnight accommodation of persons, or sections of any structure similarly adapted. A dwelling place does not include garages or other structures, whether adjacent or attached to the dwelling place, that are used solely for the storage of property or structures formerly used as dwelling places that are uninhabitable. It is immaterial whether a person is actually present.

[ 2011, c. 691, Pt. A, §11 (AMD) .]

11. "Element of the crime" has the meaning set forth in section 32.

[ 1981, c. 324, §2 (AMD) .]

12. "Financial institution" means a bank, insurance company, credit union, safety deposit company, savings and loan association, investment trust, or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment.

[ 1975, c. 499, §1 (NEW) .]

12-A. "Firearm" means any weapon, whether loaded or unloaded, which is designed to expel a projectile by the action of an explosive and includes any such weapon commonly referred to as a pistol, revolver, rifle, gun, machine gun or shotgun. Any weapon which can be made into a firearm by the insertion of a firing pin, or other similar thing, or by repair, is a firearm.

[ 1983, c. 219, (AMD) .]

13. "Government" means the United States, any state or any county, municipality or other political unit within territory belonging to the State, the United States, or any department, agency or subdivision of any of the foregoing, or any corporation or other association carrying out the functions of government or formed pursuant to interstate compact or international treaty.

[ 1975, c. 499, §1 (NEW) .]

14. "He" means, where appropriate, "she," or an organization.

[ 1975, c. 499, §1 (NEW) .]

15. "Intentionally" has the meaning set forth in section 35.

[ 1981, c. 324, §2 (AMD) .]

16. "Knowingly" has the meaning set forth in section 35.

[ 1981, c. 324, §2 (AMD) .]

17. "Law enforcement officer" means any person who by virtue of public employment is vested by law with a duty to maintain public order, to prosecute offenders, to make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes, or to perform probation functions or who is an adult probation supervisor.

[ 2013, c. 133, §5 (AMD) .]

18. "Nondeadly force" means any physical force which is not deadly force.

[ 1975, c. 499, §1 (NEW) .]

19. "Organization" means a corporation, partnership or unincorporated association.

[ 1975, c. 499, §1 (NEW) .]

20. "Person" means a human being or an organization.

[ 1975, c. 499, §1 (NEW) .]

21. "Public servant" means any official officer or employee of any branch of government and any person participating as juror, advisor, consultant or otherwise, in performing a governmental function. A person is considered a public servant upon the person's election, appointment or other designation as such, although the person may not yet officially occupy that position.

[ 2007, c. 173, §2 (AMD) .]

21-A. "Public utility system" includes any pipeline, gas, electric, steam, water, oil, transportation, sanitation, communication or other system operated for public use regardless of ownership.

[ 2001, c. 634, §2 (NEW) .]

21-B. "Public water source" has the same meaning as in Title 22, section 2641.

[ 2001, c. 634, §2 (NEW) .]

21-C. "Public water system" has the same meaning as in Title 22, section 2601, subsection 8.

[ 2001, c. 634, §2 (NEW) .]

22. "Recklessly" has the meaning set forth in section 35.

[ 1981, c. 324, §2 (AMD) .]

23. "Serious bodily injury" means a bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement or loss or substantial impairment of the function of any bodily member or organ, or extended convalescence necessary for recovery of physical health.

[ 1975, c. 740, §11 (AMD) .]

23-A. "Strict liability crime" has the meaning set forth in section 34.

[ 1999, c. 23, §1 (NEW) .]

24. "Structure" means a building or other place designed to provide protection for persons or property against weather or intrusion, but does not include vehicles and other conveyances whose primary purpose is transportation of persons or property unless such vehicle or conveyance, or a section thereof, is also a dwelling place.

[ 1977, c. 510, §12 (NEW) .]

25. "Terroristic intent" means the intent to do any of the following for the purpose of intimidating or coercing a civilian population or to affect the conduct of government:

A. Cause serious bodily injury or death to multiple persons; [2001, c. 634, §2 (NEW).]

B. Cause substantial damage to multiple structures; or [2001, c. 634, §2 (NEW).]

C. Cause substantial damage to critical infrastructure. [2001, c. 634, §2 (NEW).]

[ 2001, c. 634, §2 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §11 (AMD). 1977, c. 510, §§9-12 (AMD). 1981, c. 324, §2 (AMD). 1983, c. 219, (AMD). 1989, c. 18, §1 (AMD). 1989, c. 113, §2 (AMD). 1995, c. 215, §1 (AMD). 1995, c. 625, §A19 (AMD). 1999, c. 23, §1 (AMD). 2001, c. 383, §1 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 634, §2 (AMD). 2007, c. 173, §§1, 2 (AMD). 2007, c. 476, §1 (AMD). 2009, c. 142, §§1, 2 (AMD). 2009, c. 336, §4 (AMD). 2011, c. 691, Pt. A, §11 (AMD). 2013, c. 133, §5 (AMD).



17-A §3. All crimes defined by statute; civil actions

1. No conduct constitutes a crime unless it is prohibited

A. By this code; or [1975, c. 499, §1 (NEW).]

B. By any statute or private act outside this code, including any rule, regulation or ordinance authorized by and lawfully adopted under a statute. [1977, c. 510, §13 (AMD).]

[ 1977, c. 510, §13 (AMD) .]

2. This code does not bar, suspend, or otherwise affect any right or liability for damages, penalty, forfeiture or other remedy authorized by law to be recovered or enforced in a civil action, regardless of whether the conduct involved in such civil action constitutes an offense defined in this code.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §12 (AMD). 1977, c. 510, §13 (AMD).



17-A §4. Classification of crimes in this Code

1. Except for murder, all crimes defined by this Code are classified for purposes of sentencing as Class A, Class B, Class C, Class D and Class E crimes.

[ 1981, c. 324, §3 (RPR) .]

2.

[ 1985, c. 282, §1 (RP) .]

3.

[ 1981, c. 324, §3 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §13 (RPR). 1977, c. 510, §14 (AMD). 1981, c. 324, §3 (RPR). 1985, c. 282, §1 (AMD).



17-A §4-A. Crimes and civil violations outside the code

1. Except as provided in section 1, subsection 2, this section becomes effective October 24, 1977.

[ 1981, c. 324, §4 (RPR) .]

2.

[ 1981, c. 324, §5 (RP) .]

2-A. A statute outside this code may be expressly designated as a Class A, Class B, Class C, Class D or Class E crime, in which case sentencing for violation of such a statute is governed by the provisions of this code.

[ 1981, c. 324, §6 (NEW) .]

3. In statutes defining crimes which are outside this code and which are not expressly designated as Class A, Class B, Class C, Class D or Class E crimes, the class depends upon the imprisonment penalty that is provided as follows. If the maximum period authorized by the statute defining the crime:

A. Exceeds 10 years, the crime is a Class A crime; [1975, c. 740, §14 (NEW).]

B. Exceeds 5 years, but does not exceed 10 years, the crime is a Class B crime; [1975, c. 740, §14 (NEW).]

C. Exceeds 3 years, but does not exceed 5 years, the crime is a Class C crime; [1975, c. 740, §14 (NEW).]

D. Exceeds one year, but does not exceed 3 years, the crime is a Class D crime; and [1975, c. 740, §14 (NEW).]

E. Does not exceed one year, the crime is a Class E crime. [1975, c. 740, §14 (NEW).]

[ 1975, c. 740, §14 (NEW) .]

4.

[ 1985, c. 282, §2 (RP) .]

5.

[ MRSA T. 17-A, §4-A, sub-§5 (RP) .]

SECTION HISTORY

1975, c. 740, §14 (NEW). 1977, c. 510, §§15,16 (AMD). 1977, c. 564, §84 (AMD). 1977, c. 661, §6 (AMD). 1981, c. 324, §§4-7 (AMD). 1981, c. 698, §91 (AMD). 1985, c. 282, §2 (AMD). 1991, c. 622, §N2 (AMD).



17-A §4-B. Civil violations

1. All civil violations are expressly declared not to be criminal offenses. They are enforceable by the Attorney General, the Attorney General's representative or any other appropriate public official in a civil action to recover what may be designated a fine, penalty or other sanction, or to secure the forfeiture that may be decreed by the law.

[ 2007, c. 173, §3 (AMD) .]

2. A law or ordinance may be expressly designated as a civil violation.

[ 1985, c. 282, §3 (NEW) .]

3. A law or ordinance which prohibits defined conduct, but does not provide an imprisonment penalty, is a civil violation, enforceable in accordance with subsection 1. A law or ordinance which is stated to be a criminal violation or which otherwise uses language indicating that it is a crime, but does not provide an imprisonment penalty is a civil violation, enforceable in accordance with subsection 1, unless the law or ordinance is an exception to the operation of this subsection.

[ 1985, c. 282, §3 (NEW) .]

4. Evidence obtained pursuant to an unlawful search and seizure shall not be admissible in a civil violation proceeding arising under Title 22, section 2383.

[ 1985, c. 282, §3 (NEW) .]

SECTION HISTORY

1985, c. 282, §3 (NEW). 2007, c. 173, §3 (AMD).



17-A §5. Pleading and proof (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§15,16 (AMD). 1981, c. 324, §8 (RP).



17-A §6. Application to crimes outside the code

1. The provisions of Parts 1 and 3 and chapter 7 are applicable to crimes defined outside this code, unless the context of the statute defining the crime clearly requires otherwise.

[ 1989, c. 502, Pt. D, §9 (AMD) .]

2.

[ 1977, c. 510, §17 (RP) .]

3.

[ 1977, c. 510, §17 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§16-A (RPR). 1977, c. 510, §17 (AMD). 1981, c. 324, §9 (AMD). 1989, c. 502, §D9 (AMD).



17-A §7. Territorial applicability

1. Except as otherwise provided in this section, a person may be convicted under the laws of this State for any crime committed by the person's own conduct or by the conduct of another for which the person is legally accountable only if:

A. Either the conduct that is an element of the crime or the result that is such an element occurs within this State or has a territorial relationship to this State; [2007, c. 173, §4 (AMD).]

B. Conduct occurring outside this State constitutes an attempt to commit a crime under the laws of this State and the intent is that the crime take place within this State; [1975, c. 499, §1 (NEW).]

C. Conduct occurring outside this State would constitute a criminal conspiracy under the laws of this State, an overt act in furtherance of the conspiracy occurs within this State or has a territorial relationship to this State, and the object of the conspiracy is that a crime take place within this State; [1979, c. 512, §16 (AMD).]

D. Conduct occurring within this State or having a territorial relationship to this State would constitute complicity in the commission of, or an attempt, solicitation or conspiracy to commit an offense in another jurisdiction that is also a crime under the law of this State; [2007, c. 173, §4 (AMD).]

E. The crime consists of the omission to perform a duty imposed on a person by the law of this State, regardless of where that person is when the omission occurs; [2007, c. 173, §4 (AMD).]

F. The crime is based on a statute of this State that expressly prohibits conduct outside the State, when the person knows or should know that the person's conduct affects an interest of the State protected by that statute; or [2007, c. 173, §4 (AMD).]

G. Jurisdiction is otherwise provided by law. [1975, c. 499, §1 (NEW).]

[ 2007, c. 173, §4 (AMD) .]

2. Subsection 1, paragraph A does not apply if:

A. Causing a particular result or danger of causing that result is an element and the result occurs or is designed or likely to occur only in another jurisdiction where the conduct charged would not constitute an offense; or [1975, c. 499, §1 (NEW).]

B. Causing a particular result is an element of the crime and the result is caused by conduct occurring outside the State which would not constitute an offense if the result had occurred there. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

3. When the crime is homicide, a person may be convicted under the laws of this State if either the death of the victim or the bodily impact causing death occurred within the State or had a territorial relationship to the State. Proof that the body of a homicide victim is found within this State gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that such death or impact occurred within the State. When the crime is theft, a person may be convicted under the laws of this State if that person obtained property of another, as defined in chapter 15, section 352, outside of this State and brought the property into the State.

[ 2001, c. 383, §2 (AMD); 2001, c. 383, §156 (AFF) .]

4. Conduct or a result has a territorial relationship to this State if it is not possible to determine beyond a reasonable doubt that it occurred inside or outside of this State, because a boundary cannot be precisely located or the location of any person cannot be precisely established in relation to a boundary, and if the court determines that this State has a substantial interest in prohibiting the conduct or result. In determining whether this State has a substantial interest, the court shall consider the following factors:

A. The relationship to this State of the actor or actors and of persons affected by the conduct or result, whether as citizens, residents or visitors; [1979, c. 512, §19 (NEW).]

B. The location of the actor or actors and persons affected by the conduct or result prior to and after the conduct or result; [1979, c. 512, §19 (NEW).]

C. The place in which other crimes, if any, in the same criminal episode were committed; and [1981, c. 470, Pt. A, §36 (AMD).]

D. The place in which the intent to commit the crime was formed. [1979, c. 512, §19 (NEW).]

[ 1981, c. 470, Pt. A, §36 (AMD) .]

5. The existence of territorial jurisdiction must be proved beyond a reasonable doubt.

[ 1981, c. 324, §10 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 512, §§15-19 (AMD). 1981, c. 324, §10 (AMD). 1981, c. 470, §A36 (AMD). 2001, c. 383, §2 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 173, §4 (AMD).



17-A §8. Statute of limitations

1. It is a defense that prosecution was commenced after the expiration of the applicable period of limitations provided in this section; provided that a prosecution for murder or criminal homicide in the first or 2nd degree, or, if the victim had not attained the age of 16 years at the time of the crime, a prosecution for: incest; unlawful sexual contact; sexual abuse of a minor; rape or gross sexual assault, formerly denominated as gross sexual misconduct, may be commenced at any time.

[ 1999, c. 438, §1 (AMD) .]

2. Except as provided in subsection 2-A, prosecutions for crimes other than murder or criminal homicide in the first or 2nd degree, or, if the victim had not attained the age of 16 years at the time of the crime, prosecutions for: incest; unlawful sexual contact; sexual abuse of a minor; rape or gross sexual assault, formerly denominated as gross sexual misconduct, are subject to the following periods of limitations:

A. A prosecution for a Class A, Class B or Class C crime must be commenced within 6 years after it is committed; and [1981, c. 470, Pt. A, §38 (AMD).]

B. A prosecution for a Class D or Class E crime must be commenced within 3 years after it is committed. [1975, c. 499, §1 (NEW).]

[ 2013, c. 392, §1 (AMD) .]

2-A. A prosecution for a Class A, Class B or Class C crime involving unlawful sexual contact or gross sexual assault must be commenced within 8 years after it is committed.

This subsection does not apply to a Class D crime enhanced to a Class C crime pursuant to section 1252, subsection 4-A.

[ 2013, c. 392, §2 (NEW) .]

3. The periods of limitations shall not run:

A. During any time when the accused is absent from the State, but in no event shall this provision extend the period of limitation otherwise applicable by more than 5 years; [1987, c. 222, §3 (AMD).]

B. During any time when a prosecution against the accused for the same crime based on the same conduct is pending in this State; or [1987, c. 222, §3 (AMD).]

C. During any time when a prosecution against the accused for the corresponding juvenile crime based on the same conduct is pending in the Juvenile Court. For purposes of this section, pending includes any appeal period and, if an appeal is taken, any period pending its final disposition. [1987, c. 222, §3 (NEW).]

[ 1987, c. 222, §3 (AMD) .]

4. If a timely complaint, information or indictment is dismissed for any error, defect, insufficiency or irregularity, a new prosecution for the same crime based on the same conduct may be commenced within 6 months after the dismissal, or during the next session of the grand jury, whichever occurs later, even though the periods of limitations have expired at the time of such dismissal or will expire within such period of time.

[ 1981, c. 317, §4 (AMD) .]

5. If the period of limitation has expired, a prosecution may nevertheless be commenced for:

A. Any crime based upon breach of fiduciary obligation, within one year after discovery of the crime by an aggrieved party or by a person who has a legal duty to represent an aggrieved party, and who is not a party to the crime, whichever occurs first; [2007, c. 173, §5 (AMD).]

B. Any crime based upon official misconduct by a public servant, at any time when such person is in public office or employment or within 2 years thereafter. [1975, c. 499, §1 (NEW).]

C. This subsection shall in no event extend the limitation period otherwise applicable by more than 5 years. [1975, c. 499, §1 (NEW).]

[ 2007, c. 173, §5 (AMD) .]

6. For purposes of this section:

A. A crime is committed when every element thereof has occurred, or if the crime consists of a continuing course of conduct, at the time when the course of conduct or the defendant's complicity therein is terminated; and [1975, c. 499, §1 (NEW).]

B. A prosecution is commenced whenever one of the following occurs:

(1) A criminal complaint is filed;

(2) An indictment is returned; or

(3) Following waiver of an indictment, an information is filed. [1987, c. 222, §4 (RPR).]

[ 1987, c. 222, §4 (AMD) .]

7. The defense established by this section shall not bar a conviction of a crime included in the crime charged, notwithstanding that the period of limitation has expired for the included crime, if as to the crime charged the period of limitation has not expired or there is no such period, and there is evidence which would sustain a conviction for the crime charged.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §18 (AMD). 1981, c. 317, §4 (AMD). 1981, c. 470, §§A37-A38 (AMD). 1987, c. 222, §§3, 4 (AMD). 1991, c. 585, §§1, 2 (AMD). 1999, c. 438, §§1, 2 (AMD). 2007, c. 173, §5 (AMD). 2013, c. 392, §§1, 2 (AMD).



17-A §9. Indictment and jurisdiction

Notwithstanding any other provision of law: [1975, c. 499, §1 (NEW).]

1. All proceedings for Class A, B and C crimes must be prosecuted by indictment, unless indictment is waived, in which case prosecution must be as the Supreme Judicial Court provides by rule;

[ 1997, c. 4, §2 (AMD) .]

2. All proceedings for murder shall be prosecuted by indictment; and

[ 1977, c. 510, §19 (AMD) .]

3. The District Courts have jurisdiction to try civil violations and Class D and E crimes and to impose sentence in Class A, B and C crimes in which the District Court has accepted a plea of guilty.

[ 2005, c. 326, §2 (AMD); 2005, c. 326, §5 (AFF) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §17 (AMD). 1977, c. 510, §19 (AMD). 1997, c. 4, §2 (AMD). 2005, c. 326, §2 (AMD). 2005, c. 326, §5 (AFF).



17-A §9-A. Allegation of prior conviction when sentence enhanced

1. Except as otherwise provided by law, a prior conviction must be specially alleged if the sentencing provision of a crime requires that a present sentence be enhanced because the person has been previously convicted of a specified crime. For the purpose of this section, a sentence is enhanced only if the maximum sentence that may be imposed is increased or a mandatory minimum nonsuspendable sentence must be imposed. The Supreme Judicial Court shall provide by rule the manner of alleging the prior conviction in a charging instrument and conditions for using that prior conviction at trial.

[ 1999, c. 196, §2 (NEW) .]

2. Proof that the name and date of birth of the person charged with the current principal offense are the same as those of the person who has been convicted of the prior offense gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person charged with the current principal offense is the same person as that person convicted of the prior offense.

[ 2001, c. 383, §3 (AMD); 2001, c. 383, §156 (AFF) .]

3. Prior convictions may be considered for purposes of enhancing a present sentence if the date of each prior conviction precedes the commission of the offense being enhanced by no more than 10 years, except as otherwise provided by law. More than one prior conviction may have occurred on the same day. The date of conviction is deemed to be the date that the sentence is imposed, even though an appeal was taken.

[ 2001, c. 383, §4 (NEW); 2001, c. 383, §156 (AFF) .]

4. Proof of the date stated in a complaint, information, indictment or other formal charging instrument gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that such a date is the date the offense was committed, notwithstanding the use of the words "on or about" or the equivalent. The convictions of 2 or more prior offenses that were committed within a 3-day period are considered a single conviction for purposes of this section.

[ 2001, c. 383, §4 (NEW); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1999, c. 196, §2 (NEW). 2001, c. 383, §§3,4 (AMD). 2001, c. 383, §156 (AFF).



17-A §10. Definitions of culpable states of mind (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §18 (AMD). 1977, c. 510, §§20-23 (AMD). 1981, c. 324, §11 (RP).



17-A §10-A. Jurisdiction over juveniles

1. A criminal proceeding may not be commenced against any person who had not attained 18 years of age at the time of the alleged crime, except as the result of a finding of probable cause authorized by Title 15, section 3101, subsection 4, or in regard to the offenses over which juvenile courts have no jurisdiction, as provided in Title 15, section 3101, subsection 2.

[ 2007, c. 173, §6 (AMD) .]

2. When it appears that the defendant's age, at the time the crime charged was committed, may have been such that the court lacks jurisdiction by reason stated in subsection 1, the court shall hold a hearing on the matter and the burden shall be on the State to establish the court's jurisdiction, as defined by subsection 1, by a preponderance of the evidence.

[ 1981, c. 324, §12 (NEW) .]

SECTION HISTORY

1981, c. 324, §12 (NEW). 2007, c. 173, §6 (AMD).



17-A §11. Requirement of culpable mental states; liability without culpability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §19 (AMD). 1981, c. 317, §5 (AMD). 1981, c. 324, §13 (RP). 1981, c. 470, §§B5,7-A (RP).



17-A §12. De minimis infractions

1. The court may dismiss a prosecution if, upon notice to or motion of the prosecutor and opportunity to be heard, having regard to the nature of the conduct alleged and the nature of the attendant circumstances, it finds the defendant's conduct:

A. Was within a customary license or tolerance, which was not expressly refused by the person whose interest was infringed and which is not inconsistent with the purpose of the law defining the crime; or [1975, c. 499, §1 (NEW).]

B. Did not actually cause or threaten the harm sought to be prevented by the law defining the crime or did so only to an extent too trivial to warrant the condemnation of conviction; or [1975, c. 499, §1 (NEW).]

C. Presents such other extenuations that it cannot reasonably be regarded as envisaged by the Legislature in defining the crime. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. The court shall not dismiss a prosecution under this section without filing a written statement of its reasons.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §13. Other offenses

1. The existence of a crime other than the one charged, but based on the same conduct or arising from the same criminal episode, for which a person may be prosecuted, whether that crime is a lesser or greater crime as to elements or sentencing classification, shall not preclude prosecution for the offense charged unless a contrary legislative intent plainly appears.

[ 1975, c. 740, §20 (NEW) .]

2.

[ 1979, c. 512, §20 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §20 (RPR). 1979, c. 512, §20 (AMD).



17-A §13-A. Included offenses

1. The court shall not instruct the jury to consider, nor shall the court as factfinder consider, a lesser included offense, as defined in subsection 2, unless on the basis of the evidence there is a rational basis for finding the defendant guilty of that lesser included offense. If a rational basis exists, the lesser included offense shall be considered by the factfinder if requested by either the State or defendant; otherwise, its consideration shall be a matter within the discretion of the court.

[ 1979, c. 512, §21 (NEW) .]

2. For purposes of this section, a lesser included offense is an offense carrying a lesser penalty which:

A. As legally defined, must necessarily be committed when the offense or alternative thereof actually charged, as legally defined, is committed. If the lesser offense is defined in a manner that it may be committed in alternative ways, each alternative which meets the above definition shall be deemed to be a lesser included offense. Facts which are a basis for sentencing classification of either the crime charged or the lesser crime shall be considered alternatives of those crimes; [1979, c. 512, §21 (NEW).]

B. Meets the requirements of paragraph A, except that a culpable state of mind is required which is different than that charged but which results in lesser criminal liability; or [1979, c. 512, §21 (NEW).]

C. Is by statute expressly declared to be charged when the greater offense is charged. [1979, c. 512, §21 (NEW).]

[ 1979, c. 512, §21 (NEW) .]

3. The court in its discretion may instruct the jury to consider, or may as factfinder consider, any other offense or another alternative of the offense charged, although that other offense or alternative is not a lesser included offense, if:

A. On the basis of the evidence, there is a rational basis for finding the defendant guilty of the other offense; [1979, c. 512, §21 (NEW).]

B. The other offense does not carry a greater penalty than the offense charged; [1979, c. 512, §21 (NEW).]

C. Both the State and the defendant consent to the consideration of the other offenses by the factfinder; and [1979, c. 512, §21 (NEW).]

D. The defendant waives any applicable right to an indictment for the other offense. [1979, c. 512, §21 (NEW).]

When the other offense is defined in such a manner that it may be committed in alternative ways, the court may instruct the jury to consider, or may as factfinder consider, any alternative which meets the requirements of this subsection.

[ 1979, c. 512, §21 (NEW) .]

SECTION HISTORY

1979, c. 512, §21 (NEW).



17-A §14. Separate trials

A defendant shall not be subject to separate trials for multiple offenses based on the same conduct or arising from the same criminal episode, if such offenses were known to the appropriate prosecuting officer at the time of the commencement of the first trial and were within the jurisdiction of the same court and within the same venue, unless the court, on application of the prosecuting attorney or of the defendant or on its own motion, orders any such charge to be tried separately if it is satisfied that justice so requires. [1975, c. 740, §21 (AMD).]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §21 (AMD).



17-A §15. Warrantless arrests by a law enforcement officer

1. Except as otherwise specifically provided, a law enforcement officer may arrest without a warrant:

A. Any person who the officer has probable cause to believe has committed or is committing:

(1) Murder;

(2) Any Class A, Class B or Class C crime;

(3) Assault while hunting;

(4) Any offense defined in chapter 45;

(5) Assault, criminal threatening, terrorizing or stalking, if the officer reasonably believes that the person may cause injury to others unless immediately arrested;

(5-A) Assault, criminal threatening, terrorizing, stalking, criminal mischief, obstructing the report of a crime or injury or reckless conduct if the officer reasonably believes that the person and the victim are family or household members, as defined in Title 19-A, section 4002, subsection 4;

(5-B) Domestic violence assault, domestic violence criminal threatening, domestic violence terrorizing, domestic violence stalking or domestic violence reckless conduct;

(6) Theft as defined in section 357, when the value of the services is $1,000 or less if the officer reasonably believes that the person will not be apprehended unless immediately arrested;

(7) Forgery, if the officer reasonably believes that the person will not be apprehended unless immediately arrested;

(8) Negotiating a worthless instrument if the officer reasonably believes that the person will not be apprehended unless immediately arrested;

(9) A violation of a condition of probation when requested by a probation officer or juvenile community corrections officer;

(10) Violation of a condition of release in violation of Title 15, section 1026, subsection 3; Title 15, section 1027, subsection 3; Title 15, section 1051, subsection 2; and Title 15, section 1092;

(11) Theft involving a detention under Title 17, section 3521;

(12) Harassment, as set forth in section 506-A;

(13) Violation of a protection order, as specified in Title 5, section 4659, subsection 2; Title 15, section 321, subsection 6; former Title 19, section 769, subsection 2; former Title 19, section 770, subsection 5; Title 19-A, section 4011, subsection 3; and Title 19-A, section 4012, subsection 5;

(14) A violation of a sex offender registration provision under Title 34-A, chapter 15;

(15) A violation of a requirement of administrative release when requested by the attorney for the State;

(16) A violation of a condition of supervised release for sex offenders when requested by a probation officer;

(17) A violation of a court-imposed deferment requirement of a deferred disposition when requested by the attorney for the State;

(18) A violation of a condition of release as provided in Title 15, section 3203-A, subsection 9;

(19) A violation of a condition of supervised community confinement granted pursuant to Title 34-A, section 3036-A when requested by a probation officer;

(20) A violation of a condition of placement on community reintegration status granted pursuant to Title 34-A, sections 3810 and 4112 when requested by a juvenile community corrections officer;

(21) A violation of a condition of furlough or other rehabilitative program authorized under Title 34-A, section 3035 when requested by a probation officer or juvenile community corrections officer;

(22) A violation of preconviction or post-conviction bail pursuant to Title 15, section 1095, subsection 2 or section 1098, subsection 2 upon request of the attorney for the State;

(23) Failure to appear in violation of Title 15, section 1091, subsection 1, paragraph A;

(24) A Class D or Class E crime committed while released on preconviction or post-conviction bail; or

(25) A violation of a condition of release from a community confinement monitoring program pursuant to Title 30-A, section 1659-A; and [2011, c. 691, Pt. A, §12 (RPR).]

B. Any person who has committed or is committing in the officer's presence any Class D or Class E crime. [1995, c. 680, §3 (RPR).]

[ 2011, c. 691, Pt. A, §12 (AMD) .]

2. For the purposes of subsection 1, paragraph B, criminal conduct has been committed or is being committed in the presence of a law enforcement officer when one or more of the officer's senses afford that officer personal knowledge of facts that are sufficient to warrant a prudent and cautious law enforcement officer's belief that a Class D or Class E crime is being or has just been committed and that the person arrested has committed or is committing that Class D or Class E crime. An arrest made pursuant to subsection 1, paragraph B must be made at the time of the commission of the criminal conduct, or some part thereof, or within a reasonable time thereafter or upon fresh pursuit.

[ 1995, c. 680, §3 (RPR) .]

SECTION HISTORY

1975, c. 740, §22 (NEW). 1977, c. 326, (AMD). 1977, c. 510, §24 (AMD). 1977, c. 671, §19 (AMD). 1977, c. 696, §169 (AMD). 1979, c. 578, §§1,7 (AMD). 1979, c. 677, §§2,18 (AMD). 1983, c. 450, §1 (AMD). 1983, c. 735, §1 (AMD). 1983, c. 795, §5 (AMD). 1983, c. 862, §47 (AMD). 1985, c. 737, §A40 (AMD). 1987, c. 758, §22 (AMD). 1987, c. 870, §11 (AMD). 1989, c. 122, §2 (AMD). RR 1991, c. 2, §50 (COR). 1991, c. 566, §1 (AMD). 1993, c. 475, §3 (AMD). 1995, c. 224, §1 (AMD). 1995, c. 356, §20 (AMD). 1995, c. 668, §2 (AMD). 1995, c. 680, §3 (RPR). 1997, c. 393, §A17 (AMD). 1997, c. 464, §3 (AMD). 1999, c. 127, §A33 (AMD). 1999, c. 644, §1 (AMD). 2001, c. 389, §1 (AMD). 2001, c. 439, §OOO1 (AMD). 2001, c. 667, §A34 (AMD). 2003, c. 102, §1 (AMD). 2007, c. 475, §8 (AMD). 2007, c. 518, §4 (AMD). 2009, c. 142, §3 (AMD). 2011, c. 341, §6 (AMD). 2011, c. 464, §4 (AMD). 2011, c. 691, Pt. A, §12 (AMD).



17-A §15-A. Issuance of summons for criminal offense

1. A law enforcement officer who has probable cause to believe a crime has been or is being committed by a person may issue or have delivered a written summons to that person directing that person to appear in the appropriate trial court to answer the allegation that the person has committed the crime. The summons must include the signature of the officer, a brief description of the alleged crime, the time and place of the alleged crime and the time, place and date the person is to appear in court. The form used must be the Uniform Summons and Complaint. A person to whom a summons is issued or delivered must give a written promise to appear. If the person refuses to sign the summons after having been ordered to do so by a law enforcement officer, the person commits a Class E crime. As soon as practicable after service of the summons, the officer shall cause a copy of the summons to be filed with the court.

[ 2005, c. 326, §3 (AMD); 2005, c. 326, §5 (AFF) .]

2. Any person who a law enforcement officer has probable cause to believe has committed or is committing a crime other than one listed under section 15, subsection 1, paragraph A, and to whom a law enforcement officer is authorized to deliver a summons pursuant to subsection 1, who intentionally fails or refuses to provide to that officer reasonably credible evidence of that person's correct name, address or date of birth commits a Class E crime, if the person persists in the failure or refusal after having been informed by the officer of the provisions of this subsection. If that person furnishes the officer evidence of the person's correct name, address and date of birth and the evidence does not appear to be reasonably credible, the officer shall attempt to verify the evidence as quickly as is reasonably possible. During the period the verification is being attempted, the officer may require the person to remain in the officer's presence for a period not to exceed 2 hours. During this period, if the officer reasonably believes that the officer's safety or the safety of others present requires, the officer may search for any dangerous weapon by an external patting of that person's outer clothing. If in the course of the search the officer feels an object that the officer reasonably believes to be a dangerous weapon, the officer may take such action as is necessary to examine the object, but may take permanent possession of the object only if it is subject to forfeiture. The requirement that the person remain in the presence of the officer does not constitute an arrest. After informing that person of the provisions of this subsection, the officer may arrest the person either if the person intentionally refuses to furnish any evidence of that person's correct name, address or date of birth or if, after attempting to verify the evidence as provided for in this subsection, the officer has probable cause to believe that the person has intentionally failed to provide reasonably credible evidence of the person's correct name, address or date of birth.

[ 2003, c. 657, §2 (AMD) .]

3. If, at any time subsequent to an arrest made pursuant to subsection 2, it appears that the evidence of the person's correct name, address and date of birth was accurate, the person must be released from custody and any record of that custody must show that the person was released for that reason. If, upon trial for violating subsection 2, a person is acquitted on the ground that the evidence of the person's correct name, address and date of birth was accurate, the record of acquittal must show that that was the ground.

[ 2003, c. 657, §2 (AMD) .]

4. Any person who fails to appear in court as directed by a summons served on that person pursuant to subsection 1 or to otherwise respond in accordance with law on or before the date specified in the summons commits a Class E crime. Upon that person's failure to appear or respond, the court may issue a warrant of arrest. It is an affirmative defense to prosecution under this subsection that the failure to appear or respond resulted from just cause.

[ 1991, c. 459, §4 (AMD) .]

SECTION HISTORY

1987, c. 375, (NEW). 1991, c. 459, §4 (AMD). 2003, c. 657, §2 (AMD). 2005, c. 326, §3 (AMD). 2005, c. 326, §5 (AFF).



17-A §16. Warrantless arrests by a private person

Except as otherwise specifically provided, a private person has the authority to arrest without a warrant: [2007, c. 173, §7 (AMD).]

1. Any person who the private person has probable cause to believe has committed or is committing:

A. Murder; or [1977, c. 510, §25 (RPR).]

B. Any Class A, Class B or Class C crime. [1975, c. 740, §22 (NEW).]

[ 2007, c. 173, §7 (AMD) .]

2. Any person who, in fact, is committing in the private person's presence and in a public place any of the Class D or Class E crimes described in section 207; 209; 211; 254; 255-A; 501-A, subsection 1, paragraph B; 503; 751; 806; or 1002.

A. [2007, c. 466, Pt. B, §12 (AFF); 2007, c. 466, Pt. B, §11 (RP).]

[ 2007, c. 518, §5 (AMD) .]

3. For the purposes of subsection 2, in the presence has the same meaning given in section 15, subsection 2.

[ 1975, c. 740, §22 (NEW) .]

SECTION HISTORY

1975, c. 740, §22 (NEW). 1977, c. 510, §25 (AMD). 1979, c. 127, §125 (AMD). 2007, c. 144, §1 (AMD). 2007, c. 173, §7 (AMD). 2007, c. 466, Pt. B, §11 (AMD). 2007, c. 466, Pt. B, §12 (AFF). 2007, c. 518, §5 (AMD).



17-A §17. Enforcement of civil violations

1. A law enforcement officer who has probable cause to believe that a civil violation has been committed by a person must issue or have delivered a written summons to that person directing the person to appear in the District Court to answer the allegation that the person has committed the violation. The summons must include the signature of the officer, a brief description of the alleged violation, the time and place of the alleged violation and the time, place and date the person is to appear in court. The form used must be the Violation Summons and Complaint, as prescribed in Title 29-A, section 2601, for traffic infractions and the Uniform Summons and Complaint for other civil violations. A person to whom a summons is issued or delivered must give a written promise to appear. If the person refuses to sign the summons after having been ordered to do so by a law enforcement officer, the person commits a Class E crime. The law enforcement officer may not order a person to sign the summons for a civil violation unless the civil violation is an offense defined in Title 12; Title 23, section 1980; Title 28-A, section 2052; or Title 29-A.

Every law enforcement officer issuing a Violation Summons and Complaint charging the commission of a traffic infraction shall file the original of the Violation Summons and Complaint with the violations bureau within 5 days of the issuance of that Violation Summons and Complaint. Every law enforcement officer issuing a Uniform Summons and Complaint that charges the commission of an offense shall file the original of the Uniform Summons and Complaint with the District Court having jurisdiction over the offense or in such other location as instructed by the Chief Judge of the District Court without undue delay and, in any event, within 5 days after the issuance of the Uniform Summons and Complaint.

[ 2003, c. 657, §3 (AMD) .]

2. Any person to whom a law enforcement officer is authorized to issue or deliver a summons pursuant to subsection 1 who intentionally fails or refuses to provide the officer reasonably credible evidence of the person's correct name, address or date of birth commits a Class E crime, if the person persists in that failure or refusal after having been informed by the officer of the provisions of this subsection. If the person furnishes the officer evidence of that person's correct name, address and date of birth and the evidence does not appear to be reasonably credible, the officer shall attempt to verify the evidence as quickly as is reasonably possible. During the period that verification is being attempted, the officer may require the person to remain in the officer's presence for a period not to exceed 2 hours. During this period, if the officer reasonably believes that the officer's safety or the safety of others present requires, the officer may search for any dangerous weapon by an external patting of the person's outer clothing. If in the course of the search the officer feels an object that the officer reasonably believes to be a dangerous weapon, the officer may take such action as is necessary to examine the object, but may take permanent possession of the object only if it is subject to forfeiture. The requirement that the person remain in the presence of the officer does not constitute an arrest.

After informing the person of the provisions of this subsection, the officer may arrest the person either if the person intentionally refuses to furnish any evidence of that person's correct name, address or date of birth or if, after attempting to verify the evidence as provided for in this subsection, the officer has probable cause to believe that the person has intentionally failed to provide reasonably credible evidence of the person's correct name, address or date of birth.

[ 2003, c. 657, §4 (AMD) .]

3. If, at any time subsequent to an arrest made pursuant to subsection 2, it appears that the evidence of the person's correct name, address and date of birth was accurate, the person must be released from custody and any record of that custody must show that the person was released for that reason. If, upon trial for violating subsection 2, a person is acquitted on the ground that the evidence of the person's correct name, address and date of birth was accurate, the record of acquittal must show that that was the ground.

[ 2003, c. 657, §4 (AMD) .]

4. Any person who fails to appear in court as directed by a summons served on that person pursuant to subsection 1 or to otherwise respond in accordance with law on or before the date specified in the summons commits a Class E crime. Upon that person's failure to appear or respond, the court may issue a warrant of arrest. It is an affirmative defense to prosecution under this subsection that the failure to appear or respond resulted from just cause.

[ 1991, c. 459, §5 (AMD) .]

SECTION HISTORY

1975, c. 740, §22 (NEW). 1975, c. 770, §§81,82 (AMD). 1977, c. 671, §20 (AMD). 1985, c. 506, §§B12,13 (AMD). 1991, c. 459, §5 (AMD). 1991, c. 549, §7 (AMD). 1991, c. 549, §17 (AFF). 1991, c. 733, §5 (AMD). 1995, c. 65, §A56 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2003, c. 657, §§3,4 (AMD).






Chapter 2: CRIMINAL LIABILITY; ELEMENTS OF CRIMES

17-A §31. Voluntary conduct (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 324, §14 (NEW). 1999, c. 195, §1 (RP).



17-A §32. Elements of crimes defined

A person may not be convicted of a crime unless each element of the crime is proved by the State beyond a reasonable doubt. "Element of the crime" means the forbidden conduct; the attendant circumstances specified in the definition of the crime; the intention, knowledge, recklessness or negligence as may be required; and any required result. [2007, c. 475, §9 (AMD).]

SECTION HISTORY

1981, c. 324, §14 (NEW). 2007, c. 475, §9 (AMD).



17-A §33. Result as an element; causation

Unless otherwise provided, when causing a result is an element of a crime, causation may be found where the result would not have occurred but for the conduct of the defendant operating either alone or concurrently with another cause, unless the concurrent cause was clearly sufficient to produce the result and the conduct of the defendant was clearly insufficient. [1981, c. 324, §14 (NEW).]

SECTION HISTORY

1981, c. 324, §14 (NEW).



17-A §34. Culpable state of mind as an element

1. A person is not guilty of a crime unless that person acted intentionally, knowingly, recklessly or negligently, as the law defining the crime specifies, with respect to each other element of the crime, except as provided in subsection 4. When the state of mind required to establish an element of a crime is specified as "willfully," "corruptly," "maliciously" or by some other term importing a state of mind, that element is satisfied if, with respect thereto, the person acted intentionally or knowingly.

[ 1999, c. 23, §2 (AMD) .]

2. When the definition of a crime specifies the state of mind sufficient for the commission of that crime, but without distinguishing among the elements thereof, the specified state of mind applies to all the other elements of the crime, except as provided in subsection 4.

[ 1999, c. 23, §2 (AMD) .]

3. When the law provides that negligence is sufficient to establish an element of a crime, that element is also established if, with respect thereto, a person acted intentionally, knowingly or recklessly. When the law provides that recklessness is sufficient to establish an element of a crime, that element is also established if, with respect thereto, a person acted intentionally or knowingly. When the law provides that acting knowingly is sufficient to establish an element of the crime, that element is also established if, with respect thereto, a person acted intentionally.

[ 1981, c. 324, §14 (NEW) .]

4. Unless otherwise expressly provided, a culpable mental state need not be proved with respect to:

A. Any fact that is solely a basis for sentencing classification; [1999, c. 23, §2 (AMD).]

B. Any element of the crime as to which it is expressly stated that it must "in fact" exist; [1999, c. 23, §2 (AMD).]

C. Any element of the crime as to which the statute expressly provides that a person may be guilty without a culpable state of mind as to that element; [1999, c. 23, §2 (NEW).]

D. Any element of the crime as to which a legislative intent to impose liability without a culpable state of mind as to that element otherwise appears; [1999, c. 23, §2 (NEW).]

E. Any criminal statute as to which it is expressly stated to be a "strict liability crime" or otherwise expressly reflects a legislative intent to impose criminal liability without proof by the State of a culpable mental state with respect to any of the elements of the crime; or [1999, c. 23, §2 (NEW).]

F. Any criminal statute as to which a legislative intent to impose liability without a culpable state of mind as to any of the elements of the crime otherwise appears. [1999, c. 23, §2 (NEW).]

[ 1999, c. 23, §2 (AMD) .]

4-A. As used in this section, "strict liability crime" means a crime that, as legally defined, does not include a culpable mental state element with respect to any of the elements of the crime and thus proof by the State of a culpable state of mind as to that crime is not required.

[ 1999, c. 23, §2 (NEW) .]

5.

[ 1999, c. 23, §2 (RP) .]

SECTION HISTORY

1981, c. 324, §14 (NEW). 1981, c. 470, §B6 (AMD). 1999, c. 23, §2 (AMD).



17-A §35. Definitions of culpable states of mind

1. "Intentionally."

A. A person acts intentionally with respect to a result of the person's conduct when it is the person's conscious object to cause such a result. [2007, c. 173, §8 (AMD).]

B. A person acts intentionally with respect to attendant circumstances when the person is aware of the existence of such circumstances or believes that they exist. [2007, c. 173, §8 (AMD).]

[ 2007, c. 173, §8 (AMD) .]

2. "Knowingly."

A. A person acts knowingly with respect to a result of the person's conduct when the person is aware that it is practically certain that the person's conduct will cause such a result. [2007, c. 173, §8 (AMD).]

B. A person acts knowingly with respect to attendant circumstances when the person is aware that such circumstances exist. [2007, c. 173, §8 (AMD).]

[ 2007, c. 173, §8 (AMD) .]

3. "Recklessly."

A. A person acts recklessly with respect to a result of the person's conduct when the person consciously disregards a risk that the person's conduct will cause such a result. [2007, c. 173, §8 (AMD).]

B. A person acts recklessly with respect to attendant circumstances when the person consciously disregards a risk that such circumstances exist. [2007, c. 173, §8 (AMD).]

C. For purposes of this subsection, the disregard of the risk, when viewed in light of the nature and purpose of the person's conduct and the circumstances known to the person, must involve a gross deviation from the standard of conduct that a reasonable and prudent person would observe in the same situation. [2007, c. 173, §8 (AMD).]

[ 2007, c. 173, §8 (AMD) .]

4. "Criminal negligence."

A. A person acts with criminal negligence with respect to a result of the person's conduct when the person fails to be aware of a risk that the person's conduct will cause such a result. [2007, c. 173, §8 (AMD).]

B. A person acts with criminal negligence with respect to attendant circumstances when the person fails to be aware of a risk that such circumstances exist. [2007, c. 173, §8 (AMD).]

C. For purposes of this subsection, the failure to be aware of the risk, when viewed in light of the nature and purpose of the person's conduct and the circumstances known to the person, must involve a gross deviation from the standard of conduct that a reasonable and prudent person would observe in the same situation. [2007, c. 173, §8 (AMD).]

[ 2007, c. 173, §8 (AMD) .]

5. "Culpable." A person acts culpably when the person acts with the intention, knowledge, recklessness or criminal negligence as is required.

[ 2007, c. 173, §8 (AMD) .]

SECTION HISTORY

1981, c. 324, §14 (NEW). 2007, c. 173, §8 (AMD).



17-A §36. Ignorance or mistake

1. Evidence of ignorance or mistake as to a matter of fact or law may raise a reasonable doubt as to the existence of a required culpable state of mind.

[ 1981, c. 324, §14 (NEW) .]

2. Ignorance or mistake as to a matter of fact or law is a defense only if the law provides that the state of mind established by such ignorance or mistake constitutes a defense.

[ 1981, c. 324, §14 (NEW) .]

3. Although ignorance or mistake would otherwise afford a defense to the crime charged, the defense is not available if the defendant would be guilty of another crime had the situation been as the defendant supposed.

[ 2007, c. 173, §9 (AMD) .]

4. It is an affirmative defense if the defendant engages in conduct that the defendant believes does not legally constitute a crime if:

A. The statute violated is not known to the defendant and has not been published or otherwise reasonably made available prior to the conduct alleged; or [1981, c. 324, §14 (NEW).]

B. The defendant acts in reasonable reliance upon an official statement, afterward determined to be invalid or erroneous, contained in:

(1) A statute, ordinance or other enactment;

(2) A final judicial decision, opinion or judgment;

(3) An administrative order or grant of permission; or

(4) An official interpretation of the public officer or body charged by law with responsibility for the interpretation, administration or enforcement of the statute defining the crime. This subsection does not impose any duty to make any such official interpretation. [1981, c. 324, §14 (NEW).]

[ 2007, c. 173, §10 (AMD) .]

5. A mistaken belief that facts exist which would constitute an affirmative defense is not an affirmative defense, except as otherwise expressly provided.

[ 1981, c. 324, §14 (NEW) .]

SECTION HISTORY

1981, c. 324, §14 (NEW). 2007, c. 173, §§9, 10 (AMD).



17-A §37. Intoxication

1. Except as provided in subsection 2, evidence of intoxication may raise a reasonable doubt as to the existence of a required culpable state of mind.

[ 1981, c. 324, §14 (NEW) .]

2. When recklessness establishes an element of the offense, if a person, due to self-induced intoxication, is unaware of a risk of which the person would have been aware had the person not been intoxicated, such unawareness is immaterial.

[ 2007, c. 173, §11 (AMD) .]

3. As used in this section:

A. "Intoxication" means a disturbance of mental capacities resulting from the introduction of alcohol, drugs or similar substances into the body; and [1981, c. 324, §14 (NEW).]

B. "Self-induced intoxication" means intoxication caused when a person intentionally or knowingly introduces into the person's body substances that the person knows or ought to know tend to cause intoxication, unless the person introduces them pursuant to medical advice or under such duress as would afford a defense to a charge of crime. [2007, c. 173, §12 (AMD).]

[ 2007, c. 173, §12 (AMD) .]

SECTION HISTORY

1981, c. 324, §14 (NEW). 2007, c. 173, §§11, 12 (AMD).



17-A §38. Mental abnormality

Evidence of an abnormal condition of the mind may raise a reasonable doubt as to the existence of a required culpable state of mind. [1981, c. 324, §14 (AMD).]

SECTION HISTORY

1981, c. 324, §14 (NEW).



17-A §39. Insanity

1. A defendant is not criminally responsible by reason of insanity if, at the time of the criminal conduct, as a result of mental disease or defect, the defendant lacked substantial capacity to appreciate the wrongfulness of the criminal conduct.

[ 2005, c. 263, §5 (AMD) .]

2. As used in this section, "mental disease or defect" means only those severely abnormal mental conditions that grossly and demonstrably impair a person's perception or understanding of reality. An abnormality manifested only by repeated criminal conduct or excessive use of alcohol, drugs or similar substances, in and of itself, does not constitute a mental disease or defect.

[ 1985, c. 796, §5 (AMD) .]

3. Lack of criminal responsibility by reason of insanity is an affirmative defense.

[ 2005, c. 263, §6 (NEW) .]

SECTION HISTORY

1981, c. 324, §14 (NEW). 1985, c. 796, §5 (AMD). 2005, c. 263, §§5,6 (AMD).



17-A §40. Procedure upon plea of not guilty coupled with plea of not criminally responsible by reason of insanity

1. When the defendant enters a plea of not guilty together with a plea of not criminally responsible by reason of insanity, the defendant shall also elect whether the trial must be in 2 stages as provided for in this section, or a unitary trial in which both the issues of guilt and of insanity are submitted simultaneously to the jury. At the defendant's election, the jury must be informed that the 2 pleas have been made and that the trial will be in 2 stages.

[ 2005, c. 263, §7 (AMD) .]

2. If a 2-stage trial is elected by the defendant, there must be a separation of the issue of guilt from the issue of insanity in the following manner.

A. The issue of guilt must be tried first and the issue of insanity tried only if the jury returns a verdict of guilty. If the jury returns a verdict of not guilty, the proceedings must terminate. [2005, c. 263, §7 (AMD).]

B. Evidence of mental disease or defect, as defined in section 39, subsection 2, is not admissible in the guilt or innocence phase of the trial for the purpose of establishing insanity. Such evidence must be admissible for that purpose only in the 2nd phase following a verdict of guilty. [2005, c. 263, §7 (AMD).]

[ 2005, c. 263, §7 (AMD) .]

3. The issue of insanity must be tried before the same jury as tried the issue of guilt. Alternate jurors who were present during the first phase of the trial but who did not participate in the deliberations and verdict thereof may be substituted for jurors who did participate. The defendant may elect to have the issue of insanity tried by the court without a jury.

[ 2005, c. 263, §7 (AMD) .]

4. If the jury in the first phase returns a guilty verdict, the trial must proceed to the 2nd phase. The defendant and the State may rely upon evidence admitted during the first phase or they may recall witnesses. Any evidence relevant to insanity is admissible. The order of proof must reflect that the defendant has the burden of establishing the defendant's lack of criminal responsibility by reason of insanity. The jury shall return a verdict that the defendant is criminally responsible or not criminally responsible by reason of insanity. If the defendant is found criminally responsible, the court shall sentence the defendant according to law.

[ 2005, c. 263, §7 (AMD) .]

5. This section does not apply to cases tried before the court without a jury.

[ 1981, c. 324, §14 (NEW) .]

SECTION HISTORY

1981, c. 324, §14 (NEW). 1985, c. 796, §6 (AMD). 2005, c. 263, §7 (AMD).






Chapter 3: CRIMINAL LIABILITY OF ACCOMPLICES, ORGANIZATIONS AND PLANTS

17-A §51. Basis for liability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §16 (RP).



17-A §52. Ignorance and mistake (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §16 (RP).



17-A §53. Immaturity (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 127, §126 (AMD). 1981, c. 324, §17 (RP).



17-A §54. Duress (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §18 (RP).



17-A §55. Consent (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §18 (RP).



17-A §56. Causation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §18 (RP).



17-A §57. Criminal liability for conduct of another; accomplices

1. A person may be guilty of a crime if it is committed by the conduct of another person for whichthe person is legally accountable as provided in this section.

[ 2007, c. 173, §13 (AMD) .]

2. A person is legally accountable for the conduct of another person when:

A. Acting with the intention, knowledge, recklessness or criminal negligence that is sufficient for the commission of the crime, the person causes an innocent person, or a person not criminally responsible, to engage in such conduct; or [2007, c. 173, §13 (AMD).]

B. The person is made accountable for the conduct of such other person by the law defining the crime; or [2007, c. 173, §13 (AMD).]

C. The person is an accomplice of such other person in the commission of the crime, as provided in subsection 3. [2007, c. 173, §13 (AMD).]

[ 2007, c. 173, §13 (AMD) .]

3. A person is an accomplice of another person in the commission of a crime if:

A. With the intent of promoting or facilitating the commission of the crime, the person solicits such other person to commit the crime, or aids or agrees to aid or attempts to aid such other person in planning or committing the crime. A person is an accomplice under this subsection to any crime the commission of which was a reasonably foreseeable consequence of the person's conduct; or [2007, c. 173, §13 (AMD).]

B. The person's conduct is expressly declared by law to establish the person's complicity. [2007, c. 173, §13 (AMD).]

[ 2007, c. 173, §13 (AMD) .]

4. A person who is legally incapable of committing a particular crime may be guilty thereof if it is committed by the conduct of another person for which the person is legally accountable.

[ 2007, c. 173, §13 (AMD) .]

5. Unless otherwise expressly provided, a person is not an accomplice in a crime committed by another person if:

A. The person is the victim of that crime; [2007, c. 173, §13 (AMD).]

B. The crime is so defined that it cannot be committed without the person's cooperation; or [2007, c. 173, §13 (AMD).]

C. The person terminates complicity prior to the commission of the crime by:

(1) Informing the person's accomplice that the person has abandoned the criminal activity; and

(2) Leaving the scene of the prospective crime, if the person is present thereat. [2007, c. 173, §13 (AMD).]

[ 2007, c. 173, §13 (AMD) .]

6. An accomplice may be convicted on proof of the commission of the crime and of the accomplice's complicity therein, though the person claimed to have committed the crime has not been prosecuted or convicted, or has been convicted of a different crime or degree of crime, or is not subject to criminal prosecution pursuant to section 10-A, subsection 1, or has an immunity to prosecution or conviction, or has been acquitted.

[ 2007, c. 173, §13 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §§25-A (AMD). 2007, c. 173, §13 (AMD).



17-A §58. Mental abnormality (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§23,24 (AMD). 1981, c. 324, §19 (RP).



17-A §58-A. Intoxication (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 740, §25 (NEW). 1977, c. 510, §§26,27 (AMD). 1981, c. 324, §20 (RP).



17-A §59. Procedure upon plea of not guilty coupled with plea of not guilty by reason of insanity (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §28 (AMD). 1977, c. 671, §21 (AMD). 1981, c. 324, §21 (RP).



17-A §60. Criminal liability of an organization

1. An organization is guilty of a crime when:

A. It omits to discharge a specific duty of affirmative performance imposed on it by law, and the omission is prohibited by this code or by a statute defining a criminal offense outside of this code; or [1975, c. 499, §1 (NEW).]

B. The conduct or result specified in the definition of the crime is engaged in or caused by an agent of the organization while acting within the scope of the agent's office or employment. [2007, c. 173, §14 (AMD).]

[ 2007, c. 173, §14 (AMD) .]

2. It is no defense to the criminal liability of an organization that the individual upon whose conduct the liability of the organization is based has not been prosecuted or convicted, has been convicted of a different offense, or is immune from prosecution.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2007, c. 173, §14 (AMD).



17-A §61. Individual liability for conduct on behalf of organization

1. An individual is criminally liable for any conduct the individual performs in the name of an organization or in its behalf to the same extent as if it were performed in the individual's own name or behalf. Such an individual must be sentenced as if the conduct had been performed in the individual's own name or behalf.

[ 2007, c. 173, §15 (AMD) .]

2. If a criminal statute imposes a duty to act on an organization, any agent of the organization having primary responsibility for the discharge of the duty is criminally liable if the agent recklessly omits to perform the required act, and the agent must be sentenced as if the duty were imposed by law directly upon the agent.

[ 2007, c. 173, §15 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2007, c. 173, §15 (AMD).



17-A §62. Military orders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §22 (RP).






Chapter 5: DEFENSES AND AFFIRMATIVE DEFENSES; JUSTIFICATION

17-A §101. General rules for defenses and affirmative defenses; justification

1. The State is not required to negate any facts expressly designated as a "defense," or any exception, exclusion or authorization that is set out in the statute defining the crime by proof at trial, unless the existence of the defense, exception, exclusion or authorization is in issue as a result of evidence admitted at the trial that is sufficient to raise a reasonable doubt on the issue, in which case the State must disprove its existence beyond a reasonable doubt. This subsection does not require a trial judge to instruct on an issue that has been waived by the defendant. The subject of waiver is addressed by the Maine Rules of Criminal Procedure.

[ 1997, c. 185, §1 (AMD) .]

2. Where the statute explicitly designates a matter as an "affirmative defense," the matter so designated must be proved by the defendant by a preponderance of the evidence.

[ 1981, c. 324, §24 (RPR) .]

3. Conduct that is justifiable under this chapter constitutes a defense to any crime; except that, if a person is justified in using force against another, but the person recklessly injures or creates a risk of injury to 3rd persons, the justification afforded by this chapter is unavailable in a prosecution for such recklessness. If a defense provided under this chapter is precluded solely because the requirement that the person's belief be reasonable has not been met, the person may be convicted only of a crime for which recklessness or criminal negligence suffices.

[ 2007, c. 475, §10 (AMD) .]

4. The fact that conduct may be justifiable under this chapter does not abolish or impair any remedy for such conduct which is available in any civil action.

[ 1981, c. 324, §24 (NEW) .]

5. For purposes of this chapter, use by a law enforcement officer, a corrections officer or a corrections supervisor of the following is use of nondeadly force:

A. Chemical mace or any similar substance composed of a mixture of gas and chemicals that has or is designed to have a disabling effect upon human beings; or [2009, c. 336, §5 (NEW).]

B. A less-than-lethal munition that has or is designed to have a disabling effect upon human beings. For purposes of this paragraph, "less-than-lethal munition" means a low-kinetic energy projectile designed to be discharged from a firearm that is approved by the Board of Trustees of the Maine Criminal Justice Academy. [2009, c. 336, §5 (NEW).]

[ 2009, c. 336, §5 (RPR) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §24 (RPR). 1997, c. 185, §1 (AMD). 1999, c. 358, §1 (AMD). 2001, c. 386, §1 (AMD). 2007, c. 475, §10 (AMD). 2009, c. 336, §5 (AMD).



17-A §102. Public duty

1. Any conduct, other than the use of physical force under circumstances specifically dealt with in other sections of this chapter, is justifiable when it is authorized by law, including laws defining functions of public servants or the assistance to be rendered public servants in the performance of their duties; laws governing the execution of legal process or of military duty; and the judgments or orders of courts or other public tribunals.

[ 1975, c. 499, §1 (NEW) .]

2. The justification afforded by this section to public servants is not precluded:

A. By the fact that the law, order or process was defective provided it appeared valid on its face and the defect was not knowingly caused or procured by such public servant; or, [1975, c. 499, §1 (NEW).]

B. As to persons assisting public servants, by the fact that the public servant to whom assistance was rendered exceeded the public servant's legal authority or that there was a defect of jurisdiction in the legal process or decree of the court or tribunal, provided the person believed the public servant to be engaged in the performance of the public servant's duties or that the legal process or court decree was competent. [2007, c. 173, §16 (AMD).]

[ 2007, c. 173, §16 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2007, c. 173, §16 (AMD).



17-A §102-A. Military orders

1. It is a defense if the person engaged in the conduct charged to constitute a crime in obedience to an order of the person's superior in the armed services that the person did not know to be unlawful.

[ 2007, c. 173, §17 (AMD) .]

2. If the person was reckless in failing to know the unlawful nature of such an order, the defense is unavailable in a prosecution for a crime for which recklessness suffices to establish liability.

[ 2007, c. 173, §17 (AMD) .]

SECTION HISTORY

1981, c. 324, §25 (NEW). 2007, c. 173, §17 (AMD).



17-A §103. Competing harms

1. Conduct that the person believes to be necessary to avoid imminent physical harm to that person or another is justifiable if the desirability and urgency of avoiding such harm outweigh, according to ordinary standards of reasonableness, the harm sought to be prevented by the statute defining the crime charged. The desirability and urgency of such conduct may not rest upon considerations pertaining to the morality and advisability of such statute.

[ 2007, c. 173, §18 (AMD) .]

2. When the person was reckless or criminally negligent in bringing about the circumstances requiring a choice of harms or in appraising the necessity of the person's conduct, the justification provided in subsection 1 does not apply in a prosecution for any crime for which recklessness or criminal negligence, as the case may be, suffices to establish criminal liability.

[ 2007, c. 173, §18 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2007, c. 173, §18 (AMD).



17-A §103-A. Duress

1. It is a defense that, when a person engages in conduct that would otherwise constitute a crime, the person is compelled to do so by threat of imminent death or serious bodily injury to that person or another person or because that person was compelled to do so by force.

[ 2007, c. 173, §19 (AMD) .]

2. For purposes of this section, compulsion exists only if the force, threat or circumstances are such as would have prevented a reasonable person in the defendant's situation from resisting the pressure.

[ 1981, c. 324, §26 (NEW) .]

3. The defense set forth in this section is not available:

A. To a person who intentionally or knowingly committed the homicide for which the person is being tried; [2007, c. 173, §19 (AMD).]

B. To a person who recklessly placed that person in a situation in which it was reasonably probable that the person would be subjected to duress; or [2007, c. 173, §19 (AMD).]

C. To a person who with criminal negligence placed that person in a situation in which it was reasonably probable that the person would be subjected to duress, whenever criminal negligence suffices to establish culpability for the offense charged. [2007, c. 173, §19 (AMD).]

[ 2007, c. 173, §19 (AMD) .]

SECTION HISTORY

1981, c. 324, §26 (NEW). 2007, c. 173, §19 (AMD).



17-A §103-B. Involuntary conduct

1. It is a defense that, when a person causes a result or engages in forbidden conduct, the person's act or omission to act is involuntary.

[ 1999, c. 195, §2 (NEW) .]

2. An omission to act is involuntary if the person fails to perform an act and:

A. The person is not capable of performing the act; [1999, c. 195, §2 (NEW).]

B. The person has no legal duty to perform the act; or [1999, c. 195, §2 (NEW).]

C. The person has no opportunity to perform the act. [1999, c. 195, §2 (NEW).]

[ 1999, c. 195, §2 (NEW) .]

3. Possession of something is involuntary if the person:

A. Did not knowingly procure or receive the thing possessed; or [1999, c. 195, §2 (NEW).]

B. Was not aware of the person's control of the possession for a sufficient period to have been able to terminate the person's possession of the thing. [1999, c. 195, §2 (NEW).]

[ 1999, c. 195, §2 (NEW) .]

SECTION HISTORY

1999, c. 195, §2 (NEW).



17-A §104. Use of force in defense of premises

1. A person in possession or control of premises or a person who is licensed or privileged to be thereon is justified in using nondeadly force upon another person when and to the extent that the person reasonably believes it necessary to prevent or terminate the commission of a criminal trespass by such other person in or upon such premises.

[ 2007, c. 173, §20 (AMD) .]

2. A person in possession or control of premises or a person who is licensed or privileged to be thereon is justified in using deadly force upon another person when and to the extent that the person reasonably believes it necessary to prevent an attempt by the other person to commit arson.

[ 2007, c. 173, §20 (AMD) .]

3. A person in possession or control of a dwelling place or a person who is licensed or privileged to be therein is justified in using deadly force upon another person:

A. Under the circumstances enumerated in section 108; or [1975, c. 740, §26 (NEW).]

B. When the person reasonably believes that deadly force is necessary to prevent or terminate the commission of a criminal trespass by such other person, who the person reasonably believes:

(1) Has entered or is attempting to enter the dwelling place or has surreptitiously remained within the dwelling place without a license or privilege to do so; and

(2) Is committing or is likely to commit some other crime within the dwelling place. [2007, c. 173, §20 (AMD).]

[ 2007, c. 173, §20 (AMD) .]

4. A person may use deadly force under subsection 3, paragraph B only if the person first demands the person against whom such deadly force is to be used to terminate the criminal trespass and the trespasser fails to immediately comply with the demand, unless the person reasonably believes that it would be dangerous to the person or a 3rd person to make the demand.

[ 2007, c. 173, §20 (AMD) .]

5. As used in this section:

A. Dwelling place has the same meaning provided in section 2, subsection 10; and [1975, c. 740, §26 (NEW).]

B. Premises includes, but is not limited to, lands, private ways and any buildings or structures thereon. [1975, c. 740, §26 (NEW).]

[ 1975, c. 740, §26 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §26 (RPR). 2007, c. 173, §20 (AMD).



17-A §105. Use of force in property offenses

A person is justified in using a reasonable degree of nondeadly force upon another person when and to the extent that the person reasonably believes it necessary to prevent what is or reasonably appears to be an unlawful taking of the person's property, or criminal mischief, or to retake the person's property immediately following its taking; but the person may use deadly force only under such circumstances as are prescribed in sections 104, 107 and 108. [2007, c. 173, §21 (AMD).]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §27 (AMD). 2007, c. 173, §21 (AMD).



17-A §106. Physical force by persons with special responsibilities

1. A parent, foster parent, guardian or other similar person responsible for the long term general care and welfare of a child is justified in using a reasonable degree of force against that child when and to the extent that the person reasonably believes it necessary to prevent or punish the child's misconduct. A person to whom such parent, foster parent, guardian or other responsible person has expressly delegated permission to so prevent or punish misconduct is similarly justified in using a reasonable degree of force. For purposes of this subsection, "child" means a person who has not attained 18 years of age and has not been ordered emancipated by a court pursuant to Title 15, section 3506-A.

[ 2009, c. 336, §6 (AMD) .]

1-A. For purposes of subsection 1, "reasonable degree of force" is an objective standard. To constitute a reasonable degree of force, the physical force applied to the child may result in no more than transient discomfort or minor temporary marks on that child.

[ 2009, c. 336, §7 (AMD) .]

2. A teacher or other person entrusted with the care or supervision of a person for special and limited purposes is justified in using a reasonable degree of nondeadly force against any such person who creates a disturbance when and to the extent that the teacher or other entrusted person reasonably believes it necessary to control the disturbing behavior or to remove a person from the scene of such disturbance.

[ 2009, c. 336, §8 (AMD) .]

3. A person responsible for the general care and supervision of a mentally incompetent person is justified in using a reasonable degree of nondeadly force against such person who creates a disturbance when and to the extent that the responsible person reasonably believes it necessary to control the disturbing behavior or to remove such person from the scene of such disturbance.

[ 2009, c. 336, §9 (AMD) .]

4. The justification extended in subsections 2 and 3 does not apply to the intentional, knowing or reckless use of nondeadly force that creates a substantial risk of extraordinary pain.

[ 2009, c. 336, §10 (AMD) .]

5. A person required by law to enforce rules and regulations, or to maintain decorum or safety, in a vessel, aircraft, vehicle, train or other carrier, or in a place where others are assembled, may use nondeadly force when and to the extent that the person reasonably believes it necessary for such purposes.

[ 2007, c. 173, §22 (AMD) .]

6. A person acting under a reasonable belief that another person is about to commit suicide or to self-inflict serious bodily injury may use a degree of force on such other person as the person reasonably believes to be necessary to thwart such a result.

[ 2007, c. 173, §22 (AMD) .]

7. A licensed physician, or a person acting under a licensed physician's direction, may use force for the purpose of administering a recognized form of treatment that the physician reasonably believes will tend to safeguard the physical or mental health of the patient, provided such treatment is administered:

A. With consent of the patient or, if the patient is a minor or incompetent person, with the consent of the person entrusted with the patient's care and supervision; or [2007, c. 173, §22 (AMD).]

B. In an emergency relating to health when the physician reasonably believes that no one competent to consent can be consulted and that a reasonable person concerned for the welfare of the patient would consent. [1975, c. 499, §1 (NEW).]

[ 2007, c. 173, §22 (AMD) .]

8. A person identified in this section for purposes of specifying the rule of justification herein provided is not precluded from using force declared to be justifiable by another section of this chapter.

[ 2007, c. 173, §22 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 127, §127 (AMD). 1979, c. 512, §22 (AMD). 1979, c. 663, §121 (AMD). 2003, c. 143, §§1,2 (AMD). 2007, c. 173, §22 (AMD). 2009, c. 336, §§6-10 (AMD).



17-A §107. Physical force in law enforcement

1. A law enforcement officer is justified in using a reasonable degree of nondeadly force upon another person:

A. When and to the extent that the officer reasonably believes it necessary to effect an arrest or to prevent the escape from custody of an arrested person, unless the officer knows that the arrest or detention is illegal; or [2003, c. 143, §3 (AMD).]

B. In self-defense or to defend a 3rd person from what the officer reasonably believes to be the imminent use of unlawful nondeadly force encountered while attempting to effect such an arrest or while seeking to prevent such an escape. [2007, c. 173, §23 (AMD).]

[ 2007, c. 173, §23 (AMD) .]

2. A law enforcement officer is justified in using deadly force only when the officer reasonably believes such force is necessary:

A. For self-defense or to defend a 3rd person from what the officer reasonably believes is the imminent use of unlawful deadly force; or [2007, c. 173, §23 (AMD).]

B. To effect an arrest or prevent the escape from arrest of a person when the law enforcement officer reasonably believes that the person has committed a crime involving the use or threatened use of deadly force, is using a dangerous weapon in attempting to escape or otherwise indicates that the person is likely to endanger seriously human life or to inflict serious bodily injury unless apprehended without delay; and

(1) The law enforcement officer has made reasonable efforts to advise the person that the officer is a law enforcement officer attempting to effect an arrest or prevent the escape from arrest and the officer has reasonable grounds to believe that the person is aware of this advice; or

(2) The law enforcement officer reasonably believes that the person to be arrested otherwise knows that the officer is a law enforcement officer attempting to effect an arrest or prevent the escape from arrest.

For purposes of this paragraph, "a reasonable belief that another has committed a crime involving use or threatened use of deadly force" means such reasonable belief in facts, circumstances and the law that, if true, would constitute such an offense by that person. If the facts and circumstances reasonably believed would not constitute such an offense, an erroneous but reasonable belief that the law is otherwise justifies the use of deadly force to make an arrest or prevent an escape. [2007, c. 173, §23 (AMD).]

[ 2007, c. 173, §23 (AMD) .]

3. A private person who has been directed by a law enforcement officer to assist the officer in effecting an arrest or preventing an escape from custody is justified in using:

A. A reasonable degree of nondeadly force when and to the extent that the private person reasonably believes such to be necessary to carry out the officer's direction, unless the private person believes the arrest is illegal; or [2003, c. 143, §3 (AMD).]

B. Deadly force only when the private person reasonably believes such to be necessary for self-defense or to defend a 3rd person from what the private person reasonably believes to be the imminent use of unlawful deadly force, or when the law enforcement officer directs the private person to use deadly force and the private person believes the officer is authorized to use deadly force under the circumstances. [2007, c. 173, §23 (AMD).]

[ 2007, c. 173, §23 (AMD) .]

4. A private person acting on that private person's own is justified in using:

A. A reasonable degree of nondeadly force upon another person when and to the extent that the private person reasonably believes it necessary to effect an arrest or detention that is lawful for the private person to make or prevent the escape from such an arrest or detention; or [2007, c. 173, §23 (AMD).]

B. Deadly force only when the private person reasonably believes such force is necessary:

(1) To defend the person or a 3rd person from what the private citizen reasonably believes to be the imminent use of unlawful deadly force; or

(2) To effect a lawful arrest or prevent the escape from such arrest of a person who in fact:

(a) Has committed a crime involving the use or threatened use of deadly force, or is using a dangerous weapon in attempting to escape; and

(b) The private citizen has made reasonable efforts to advise the person that the citizen is a private citizen attempting to effect an arrest or prevent the escape from arrest and has reasonable grounds to believe the person is aware of this advice or the citizen reasonably believes that the person to be arrested otherwise knows that the citizen is a private citizen attempting to effect an arrest or prevent the escape from arrest. [2003, c. 143, §3 (AMD).]

[ 2007, c. 173, §23 (AMD) .]

5. Except where otherwise expressly provided, a corrections officer, corrections supervisor or law enforcement officer in a facility where persons are confined, pursuant to an order of a court or as a result of an arrest, is justified in using deadly force against such persons under the circumstances described in subsection 2. The officer or another individual responsible for the custody, care or treatment of those persons is justified in using a reasonable degree of nondeadly force when and to the extent the officer or the individual reasonably believes it necessary to prevent any escape from custody or to enforce the rules of the facility.

[ 1995, c. 215, §2 (AMD) .]

5-A. A corrections officer, corrections supervisor or law enforcement officer is justified in using deadly force against a person confined in the Maine State Prison when the officer or supervisor reasonably believes that deadly force is necessary to prevent an escape from custody. The officer or supervisor shall make reasonable efforts to advise the person that if the attempt to escape does not stop immediately, deadly force will be used. This subsection does not authorize any corrections officer, corrections supervisor or law enforcement officer who is not employed by a state agency to use deadly force.

[ 2003, c. 143, §3 (AMD) .]

6.

[ 1975, c. 740, §32 (RP) .]

7. Use of force that is not justifiable under this section in effecting an arrest does not render illegal an arrest that is otherwise legal and the use of such unjustifiable force does not render inadmissible anything seized incident to a legal arrest.

[ 1975, c. 499, §1 (NEW) .]

8. Nothing in this section constitutes justification for conduct by a law enforcement officer or a private person amounting to an offense against innocent persons whom the officer or private person is not seeking to arrest or retain in custody.

[ 2003, c. 143, §3 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§28-33 (AMD). 1979, c. 512, §23 (AMD). 1989, c. 18, §§2,3 (AMD). 1989, c. 502, §§C5,C6 (AMD). 1995, c. 215, §§2,3 (AMD). 2003, c. 143, §3 (AMD). 2007, c. 173, §23 (AMD).



17-A §108. Physical force in defense of a person

1. A person is justified in using a reasonable degree of nondeadly force upon another person in order to defend the person or a 3rd person from what the person reasonably believes to be the imminent use of unlawful, nondeadly force by such other person, and the person may use a degree of such force that the person reasonably believes to be necessary for such purpose. However, such force is not justifiable if:

A. With a purpose to cause physical harm to another person, the person provoked the use of unlawful, nondeadly force by such other person; or [2007, c. 173, §24 (AMD).]

B. The person was the initial aggressor, unless after such aggression the person withdraws from the encounter and effectively communicates to such other person the intent to do so, but the other person notwithstanding continues the use or threat of unlawful, nondeadly force; or [2007, c. 173, §24 (AMD).]

C. The force involved was the product of a combat by agreement not authorized by law. [1975, c. 499, §1 (NEW).]

[ 2007, c. 173, §24 (AMD) .]

1-A. A person is not justified in using nondeadly force against another person who that person knows or reasonably should know is a law enforcement officer attempting to effect an arrest or detention, regardless of whether the arrest or detention is legal. A person is justified in using the degree of nondeadly force the person reasonably believes is necessary to defend the person or a 3rd person against a law enforcement officer who, in effecting an arrest or detention, uses nondeadly force not justified under section 107, subsection 1.

[ 1997, c. 351, §1 (NEW) .]

2. A person is justified in using deadly force upon another person:

A. When the person reasonably believes it necessary and reasonably believes such other person is:

(1) About to use unlawful, deadly force against the person or a 3rd person; or

(2) Committing or about to commit a kidnapping, robbery or a violation of section 253, subsection 1, paragraph A, against the person or a 3rd person; or [1989, c. 878, Pt. B, §15 (AMD).]

B. When the person reasonably believes:

(1) That such other person has entered or is attempting to enter a dwelling place or has surreptitiously remained within a dwelling place without a license or privilege to do so; and

(2) That deadly force is necessary to prevent the infliction of bodily injury by such other person upon the person or a 3rd person present in the dwelling place; [2007, c. 173, §24 (AMD).]

C. However, a person is not justified in using deadly force as provided in paragraph A if:

(1) With the intent to cause physical harm to another, the person provokes such other person to use unlawful deadly force against anyone;

(2) The person knows that the person against whom the unlawful deadly force is directed intentionally and unlawfully provoked the use of such force; or

(3) The person knows that the person or a 3rd person can, with complete safety:

(a) Retreat from the encounter, except that the person or the 3rd person is not required to retreat if the person or the 3rd person is in the person's dwelling place and was not the initial aggressor;

(b) Surrender property to a person asserting a colorable claim of right thereto; or

(c) Comply with a demand that the person abstain from performing an act that the person is not obliged to perform. [2007, c. 173, §24 (AMD).]

[ 2007, c. 173, §24 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §34 (AMD). 1979, c. 701, §19 (AMD). 1989, c. 878, §B15 (AMD). 1997, c. 351, §1 (AMD). 2007, c. 173, §24 (AMD).



17-A §109. Consent

1. It is a defense that, when a defendant engages in conduct which would otherwise constitute a crime against the person or property of another, such other consented to the conduct and an element of the crime is negated as a result of such consent.

[ 1981, c. 324, §27 (NEW) .]

2. When conduct is a crime because it causes or threatens bodily injury, consent to such conduct or to the infliction of such injury is a defense only if:

A. Neither the injury inflicted nor the injury threatened was such as to endanger life or to cause serious bodily injury; [1981, c. 324, §27 (NEW).]

B. The conduct and the injury are reasonably foreseeable hazards of joint participation in a lawful athletic contest or competitive sport; or [1981, c. 324, §27 (NEW).]

C. The conduct and the injury are reasonably foreseeable hazards of an occupation or profession or of medical or scientific experimentation conducted by recognized methods, and the persons subjected to such conduct or injury have been made aware of the risks involved prior to giving consent. [1981, c. 324, §27 (NEW).]

[ 1981, c. 324, Pt. 27, (NEW) .]

3. Consent is not a defense within the meaning of this section if:

A. It is given by a person who is declared by a statute or by a judicial decision to be legally incompetent to authorize the conduct charged to constitute the crime, and such incompetence is manifest or known to the actor; [1981, c. 324, §27 (NEW).]

B. It is given by a person who, by reason of intoxication, physical illness, mental illness or mental defect, including, but not limited to, dementia and other cognitive impairments, or youth, is manifestly unable, or known by the defendant to be unable, to make a reasonable judgment as to the nature or harmfulness of the conduct charged to constitute the crime; or [2013, c. 414, §1 (AMD).]

C. It is induced by force, duress or deception or undue influence. [2013, c. 414, §2 (AMD).]

[ 2013, c. 414, §§1, 2 (AMD) .]

4. As used in this section, "undue influence" means the misuse of real or apparent authority or the use of manipulation by a person in a trusting, confidential or fiduciary relationship with a person who is an incapacitated adult as defined in Title 22, section 3472, subsection 10 or is a dependent adult as defined in Title 22, section 3472, subsection 6 and who is wholly or partially dependent upon that person or others for care or support, either emotional or physical.

[ 2013, c. 414, §3 (NEW) .]

SECTION HISTORY

1981, c. 324, §27 (NEW). 2013, c. 414, §§1-3 (AMD).



17-A §110. Threat to use deadly force against a law enforcement officer

A person otherwise justified in threatening to use deadly force against another is not justified in doing so with the use of a firearm or other dangerous weapon if the person knows or should know that the other person is a law enforcement officer, unless the person knows that the law enforcement officer is not in fact engaged in the performance of the law enforcement officer's public duty, or unless the person is justified under this chapter in using deadly force against the law enforcement officer. A law enforcement officer may not make a nonconsensual warrantless entry into a dwelling place solely in response to a threat not justified under this section. [1997, c. 289, §1 (NEW).]

SECTION HISTORY

1997, c. 289, §1 (NEW).









Part 2: SUBSTANTIVE OFFENSES

Chapter 7: OFFENSES OF GENERAL APPLICABILITY

17-A §151. Criminal conspiracy

1. A person is guilty of criminal conspiracy if, with the intent that conduct be performed that in fact would constitute a crime or crimes, the actor agrees with one or more others to engage in or cause the performance of the conduct and the most serious crime that is the object of the conspiracy is:

A. Murder. Violation of this paragraph is a Class A crime; [2001, c. 383, §5 (NEW); 2001, c. 383, §156 (AFF).]

B. A Class A crime. Violation of this paragraph is a Class B crime; [2001, c. 383, §5 (NEW); 2001, c. 383, §156 (AFF).]

C. A Class B crime. Violation of this paragraph is a Class C crime; [2001, c. 383, §5 (NEW); 2001, c. 383, §156 (AFF).]

D. A Class C crime. Violation of this paragraph is a Class D crime; or [2001, c. 383, §5 (NEW); 2001, c. 383, §156 (AFF).]

E. A Class D or Class E crime. Violation of this paragraph is a Class E crime. [2001, c. 383, §5 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF) .]

2. If the actor knows that one with whom the actor agrees has agreed or will agree with a 3rd person to effect the same objective, the actor is deemed to have agreed with the 3rd person, whether or not the actor knows the identity of the 3rd person.

[ 2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF) .]

3. A person who conspires to commit more than one crime is guilty of only one conspiracy if the crimes are the object of the same agreement or continuous conspiratorial relationship.

[ 1975, c. 499, §1 (NEW) .]

4. A person may not be convicted of criminal conspiracy unless it is alleged and proved that the actor, or one with whom the actor conspired, took a substantial step toward commission of the crime. A substantial step is any conduct which, under the circumstances in which it occurs, is strongly corroborative of the firmness of the actor's intent to complete commission of the crime; provided that speech alone may not constitute a substantial step.

[ 2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF) .]

5. Accomplice liability for crimes committed in furtherance of the criminal conspiracy is to be determined by the provisions of section 57.

[ 2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF) .]

6. For the purpose of determining the period of limitations under section 8, the following provisions govern.

A. A criminal conspiracy is deemed to continue until the criminal conduct that is its object is performed, or the agreement that it be performed is frustrated or is abandoned by the actor and by those with whom the actor conspired. For purposes of this subsection, the object of the criminal conspiracy includes escape from the scene of the crime, distribution of the fruits of the crime, and measures, other than silence, for concealing the commission of the crime or the identity of its perpetrators. [2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF).]

B. If a person abandons the agreement, the criminal conspiracy terminates as to the actor only when:

(1) The actor informs a law enforcement officer of the existence of the criminal conspiracy and of the actor's participation therein; or

(2) The actor advises those with whom the actor conspired of the actor's abandonment. Abandonment is an affirmative defense. [2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF) .]

7. It is not a defense to prosecution under this section that another person with whom the actor is alleged to have conspired has been acquitted, has not been prosecuted or convicted, has been convicted of a different offense, is not subject to prosecution as a result of immaturity, or is immune from or otherwise not subject to prosecution.

[ 2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF) .]

8. It is a defense to prosecution under this section that, had the objective of the criminal conspiracy been achieved, the actor would have been immune from liability under the law defining the offense, or as an accomplice under section 57.

[ 2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF) .]

9.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §5 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §35 (AMD). 1977, c. 510, §§29-31 (AMD). 2001, c. 383, §5 (AMD). 2001, c. 383, §156 (AFF).



17-A §152. Criminal attempt

1. A person is guilty of criminal attempt if, acting with the kind of culpability required for the commission of the crime, and with the intent to complete the commission of the crime, the person engages in conduct that in fact constitutes a substantial step toward its commission and the crime is:

A. Murder. Violation of this paragraph is a Class A crime; [2001, c. 383, §6 (NEW); 2001, c. 383, §156 (AFF).]

B. A Class A crime. Violation of this paragraph is a Class B crime; [2001, c. 383, §6 (NEW); 2001, c. 383, §156 (AFF).]

C. A Class B crime. Violation of this paragraph is a Class C crime; [2001, c. 383, §6 (NEW); 2001, c. 383, §156 (AFF).]

D. A Class C crime. Violation of this paragraph is a Class D crime; or [2001, c. 383, §6 (NEW); 2001, c. 383, §156 (AFF).]

E. A Class D crime or Class E crime. Violation of this paragraph is a Class E crime. [2001, c. 383, §6 (NEW); 2001, c. 383, §156 (AFF).]

A substantial step is any conduct that goes beyond mere preparation and is strongly corroborative of the firmness of the actor's intent to complete the commission of the crime.

[ 2001, c. 383, §6 (AMD); 2001, c. 383, §156 (AFF) .]

2. It is not a defense to a prosecution under this section that it was impossible to commit the crime that the person attempted, provided that it would have been committed had the factual and legal attendant circumstances specified in the definition of the crime been as the person believed them to be.

[ 2001, c. 383, §6 (AMD); 2001, c. 383, §156 (AFF) .]

3. A person who engages in conduct intending to aid another to commit a crime is guilty of criminal attempt if the conduct would establish the person's complicity under section 57 were the crime committed by the other person, even if the other person is not guilty of committing or attempting the crime.

[ 2001, c. 383, §6 (AMD); 2001, c. 383, §156 (AFF) .]

3-A. An indictment, information or complaint, or count thereof, charging the commission of a crime under chapters 9 through 45, or a crime outside this code is deemed to charge the commission of the attempt to commit that crime and may not be deemed duplicitous thereby.

[ 2001, c. 383, §6 (AMD); 2001, c. 383, §156 (AFF) .]

4.

[ 2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §1 (RP) .]

5.

[ 2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §2 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §36 (AMD). 1977, c. 510, §§32-34 (AMD). 1995, c. 422, §1 (AMD). 2001, c. 383, §6 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 413, §1 (AMD). 2001, c. 667, §§D1,2 (AMD). 2001, c. 667, §D36 (AFF). MRSA T.17A ., §152/4 (AMD).



17-A §152-A. Aggravated attempted murder

1. A person is guilty of aggravated attempted murder if that person commits attempted murder and, at the time of that person's actions, one or more of the following aggravating circumstances is in fact present:

A. The person's intent to kill was accompanied by premeditation-in-fact; [2001, c. 413, §2 (NEW).]

B. The person, at the time of the crime, intended to cause multiple deaths; [2001, c. 413, §2 (NEW).]

C. The person was previously convicted in this State or another jurisdiction of criminal homicide or any other crime involving the use of deadly force against a person; [2007, c. 476, §2 (AMD).]

D. The attempted murder was accompanied by torture, sexual assault or other extreme cruelty inflicted upon the victim; [2001, c. 413, §2 (NEW).]

E. The attempted murder was committed in a penal institution by an inmate of that institution against another inmate or against prison personnel; [2001, c. 413, §2 (NEW).]

F. The attempted murder was committed against a law enforcement officer while the officer was acting in performance of that officer's duties; or [2001, c. 413, §2 (NEW).]

G. The attempted murder was committed against a hostage. [2001, c. 413, §2 (NEW).]

[ 2007, c. 476, §2 (AMD) .]

2. Aggravated attempted murder is a Class A crime except that, notwithstanding section 1252, subsection 2, the sentence for aggravated attempted murder is imprisonment for life or a definite period of imprisonment for any term of years. The existence of an aggravating circumstance serves only as a precondition for the court to consider a life sentence.

[ 2001, c. 413, §2 (NEW) .]

SECTION HISTORY

2001, c. 413, §2 (NEW). 2007, c. 476, §2 (AMD).



17-A §153. Criminal solicitation

1. A person is guilty of criminal solicitation if the person, with the intent to cause the commission of the crime, and under circumstances that the person believes make it probable that the crime will take place, commands or attempts to induce another person, whether as principal or accomplice, to:

A. Commit murder. Violation of this paragraph is a Class A crime; [2001, c. 383, §7 (NEW); 2001, c. 383, §156 (AFF).]

B. Commit a Class A crime. Violation of this paragraph is a Class B crime; or [2001, c. 383, §7 (NEW); 2001, c. 383, §156 (AFF).]

C. Commit a Class B crime. Violation of this paragraph is a Class C crime. [2001, c. 383, §7 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §7 (AMD); 2001, c. 383, §156 (AFF) .]

2. It is a defense to prosecution under this section that, if the criminal object were achieved, the person would not be guilty of a crime under the law defining the crime or as an accomplice under section 57.

[ 2001, c. 383, §7 (AMD); 2001, c. 383, §156 (AFF) .]

3. It is not a defense to a prosecution under this section that the person solicited could not be guilty of the crime because of lack of responsibility or culpability, immaturity, or other incapacity or defense.

[ 2001, c. 383, §7 (AMD); 2001, c. 383, §156 (AFF) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §7 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §§35-37 (AMD). 2001, c. 383, §7 (AMD). 2001, c. 383, §156 (AFF).



17-A §154. General provisions regarding chapter 7

1. It shall not be a crime to conspire to commit, or to attempt, or solicit, any crime set forth in this chapter.

[ 1975, c. 499, §1 (NEW) .]

2. There is an affirmative defense of renunciation in the following circumstances.

A. In a prosecution for attempt under section 152, it is an affirmative defense that, under circumstances manifesting a voluntary and complete renunciation of his criminal intent, the defendant avoided the commission of the crime attempted by abandoning his criminal effort and, if mere abandonment was insufficient to accomplish such avoidance, by taking further and affirmative steps which prevented the commission thereof. [1975, c. 499, §1 (NEW).]

B. In a prosecution for solicitation under section 153, or for conspiracy under section 151, it is an affirmative defense that, under circumstances manifesting a voluntary and complete renunciation of his criminal intent, the defendant prevented the commission of the crime solicited or of the crime contemplated by the conspiracy, as the case may be. [1975, c. 499, §1 (NEW).]

C. A renunciation is not "voluntary and complete" within the meaning of this section if it is motivated in whole or in part by: A belief that a circumstance exists which increases the probability of detection or apprehension of the defendant or another participant in the criminal operation, or which makes more difficult the consummation of the crime; or a decision to postpone the criminal conduct until another time or to substitute another victim or another but similar objective. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).






Chapter 9: OFFENSES AGAINST THE PERSON

17-A §201. Murder

1. A person is guilty of murder if the person:

A. Intentionally or knowingly causes the death of another human being; [2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF).]

B. Engages in conduct that manifests a depraved indifference to the value of human life and that in fact causes the death of another human being; or [2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF).]

C. Intentionally or knowingly causes another human being to commit suicide by the use of force, duress or deception. [2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF) .]

1-A. For purposes of subsection 1, paragraph B, when the crime of depraved indifference murder is charged, the crime of criminally negligent manslaughter is deemed to be charged.

[ 2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF) .]

2. The sentence for murder is as authorized in chapter 51.

[ 2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF) .]

3. It is an affirmative defense to a prosecution under subsection 1, paragraph A, that the person causes the death while under the influence of extreme anger or extreme fear brought about by adequate provocation.

[ 2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF) .]

4. For purposes of subsection 3, provocation is adequate if:

A. It is not induced by the person; and [2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF).]

B. It is reasonable for the person to react to the provocation with extreme anger or extreme fear, provided that evidence demonstrating only that the person has a tendency towards extreme anger or extreme fear is not sufficient, in and of itself, to establish the reasonableness of the person's reaction. [2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF) .]

5. Nothing contained in subsection 3 may constitute a defense to a prosecution for, or preclude conviction of, manslaughter or any other crime.

[ 1983, c. 372, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§37-39 (AMD). 1977, c. 510, §38 (RPR). 1983, c. 372, §1 (AMD). 1983, c. 450, §2 (AMD). 1985, c. 416, (AMD). 2001, c. 383, §8 (AMD). 2001, c. 383, §156 (AFF).



17-A §202. Felony murder

1. A person is guilty of felony murder if acting alone or with one or more other persons in the commission of, or an attempt to commit, or immediate flight after committing or attempting to commit, murder, robbery, burglary, kidnapping, arson, gross sexual assault, or escape, the person or another participant in fact causes the death of a human being, and the death is a reasonably foreseeable consequence of such commission, attempt or flight.

[ 1991, c. 377, §8 (AMD) .]

2. It is an affirmative defense to prosecution under this section that the defendant:

A. Did not commit the homicidal act or in any way solicit, command, induce, procure or aid the commission thereof; [1977, c. 510, §39 (RPR).]

B. Was not armed with a dangerous weapon, or other weapon which under circumstances indicated a readiness to inflict serious bodily injury; [1977, c. 510, §39 (RPR).]

C. Reasonably believed that no other participant was armed with such a weapon; and [1977, c. 510, §39 (RPR).]

D. Reasonably believed that no other participant intended to engage in conduct likely to result in death or serious bodily injury. [1977, c. 510, §39 (RPR).]

[ 1977, c. 510, §39 (RPR) .]

3. Felony murder is a Class A crime.

[ 1977, c. 510, §39 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §40 (AMD). 1977, c. 510, §39 (RPR). 1979, c. 701, §20 (AMD). 1991, c. 377, §8 (AMD).



17-A §203. Manslaughter

1. A person is guilty of manslaughter if that person:

A. Recklessly, or with criminal negligence, causes the death of another human being. Violation of this paragraph is a Class A crime; [2001, c. 383, §9 (AMD); 2001, c. 383, §156 (AFF).]

B. Intentionally or knowingly causes the death of another human being under circumstances that do not constitute murder because the person causes the death while under the influence of extreme anger or extreme fear brought about by adequate provocation. Adequate provocation has the same meaning as in section 201, subsection 4. The fact that the person causes the death while under the influence of extreme anger or extreme fear brought about by adequate provocation constitutes a mitigating circumstance reducing murder to manslaughter and need not be proved in any prosecution initiated under this subsection. Violation of this paragraph is a Class A crime; or [2001, c. 383, §9 (AMD); 2001, c. 383, §156 (AFF).]

C. Has direct and personal management or control of any employment, place of employment or other employee, and intentionally or knowingly violates any occupational safety or health standard of this State or the Federal Government, and that violation in fact causes the death of an employee and that death is a reasonably foreseeable consequence of the violation. This paragraph does not apply to:

(1) Any person who performs a public function either on a volunteer basis or for minimal compensation for services rendered; or

(2) Any public employee responding to or acting at a life-threatening situation who is forced to make and does make a judgment reasonably calculated to save the life of a human being.

Violation of this paragraph is a Class C crime. [2001, c. 383, §9 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §9 (AMD); 2001, c. 383, §156 (AFF) .]

2.

[ 1983, c. 480, Pt. B, §23 (RP) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §9 (RP) .]

3-A.

[ 1989, c. 872, §2 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §40 (RPR). 1983, c. 217, (AMD). 1983, c. 372, §2 (AMD). 1983, c. 480, §B23 (AMD). 1987, c. 678, §1 (AMD). 1989, c. 505, §§1,2 (AMD). 1989, c. 872, §§1,2 (AMD). 1989, c. 873, (AMD). 1997, c. 34, §1 (AMD). 2001, c. 383, §9 (AMD). 2001, c. 383, §156 (AFF).



17-A §204. Aiding or soliciting suicide

1. A person is guilty of aiding or soliciting suicide if he intentionally aids or solicits another to commit suicide, and the other commits or attempts suicide.

[ 1977, c. 510, §41 (RPR) .]

2. Aiding or soliciting suicide is a Class D crime.

[ 1977, c. 510, §41 (RPR) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §41 (AMD). 1977, c. 510, §41 (RPR).



17-A §205. Criminal homicide in the 5th degree (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §42 (RP).



17-A §206. Criminal homicide in the 6th degree (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §42 (AMD). 1977, c. 510, §43 (RP).



17-A §207. Assault

1. A person is guilty of assault if:

A. The person intentionally, knowingly or recklessly causes bodily injury or offensive physical contact to another person. Violation of this paragraph is a Class D crime; or [2001, c. 383, §10 (NEW); 2001, c. 383, §156 (AFF).]

B. The person has attained at least 18 years of age and intentionally, knowingly or recklessly causes bodily injury to another person who is less than 6 years of age. Violation of this paragraph is a Class C crime. [2001, c. 383, §10 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §10 (RPR) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §10 (RP) .]

3. For a violation under subsection 1, the court shall impose a sentencing alternative that involves a fine of not less than $300, which may not be suspended.

[ 2005, c. 12, Pt. JJ, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1985, c. 495, §4 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §10 (RPR). 2005, c. 12, §JJ1 (AMD).



17-A §207-A. Domestic violence assault

1. A person is guilty of domestic violence assault if:

A. The person violates section 207 and the victim is a family or household member as defined in Title 19-A, section 4002, subsection 4. Violation of this paragraph is a Class D crime; or [2007, c. 436, §1 (NEW); 2007, c. 436, §7 (AFF).]

B. The person violates paragraph A and at the time of the offense:

(1) Has one or more prior convictions for violating paragraph A or for violating section 209-A, 210-B, 210-C or 211-A or one or more prior convictions for engaging in conduct substantially similar to that contained in paragraph A or in section 209-A, 210-B, 210-C or 211-A in another jurisdiction;

(2) Has one or more prior convictions for violating Title 19-A, section 4011, subsection 1 or one or more prior convictions for engaging in conduct substantially similar to that contained in Title 19-A, section 4011, subsection 1 in another jurisdiction; or

(3) Has one or more prior convictions for violating Title 15, section 1092, subsection 1, paragraph B when the condition of release violated is specified in Title 15, section 1026, subsection 3, paragraph A, subparagraph (5) or (8) when the alleged victim in the case for which the defendant was on bail was a family or household member as defined in Title 19-A, section 4002, subsection 4.

Violation of this paragraph is a Class C crime. [2011, c. 640, Pt. B, §1 (AMD).]

[ 2011, c. 640, Pt. B, §1 (AMD) .]

2. Section 9-A governs the use of prior convictions when determining a sentence.

[ 2007, c. 436, §1 (NEW); 2007, c. 436, §7 (AFF) .]

SECTION HISTORY

2007, c. 436, §1 (NEW). 2007, c. 436, §7 (AFF). 2011, c. 640, Pt. B, §1 (AMD).



17-A §208. Aggravated assault

1. A person is guilty of aggravated assault if that person intentionally, knowingly or recklessly causes:

A. Bodily injury to another that creates a substantial risk of death or extended convalescence necessary for recovery of physical health. Violation of this paragraph is a Class B crime; [2015, c. 358, §1 (AMD).]

A-1. Bodily injury to another that causes serious, permanent disfigurement or loss or substantial impairment of the function of any bodily member or organ. Violation of this paragraph is a Class A crime; [2015, c. 358, §1 (NEW).]

B. Bodily injury to another with use of a dangerous weapon. Violation of this paragraph is a Class B crime; or [2015, c. 358, §1 (AMD).]

C. Bodily injury to another under circumstances manifesting extreme indifference to the value of human life. Such circumstances include, but are not limited to, the number, location or nature of the injuries, the manner or method inflicted, the observable physical condition of the victim or the use of strangulation. For the purpose of this paragraph, "strangulation" means the intentional impeding of the breathing or circulation of the blood of another person by applying pressure on the person's throat or neck. Violation of this paragraph is a Class B crime. [2015, c. 358, §1 (AMD).]

[ 2015, c. 358, §1 (AMD) .]

2.

[ 2015, c. 358, §1 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §43 (AMD). 1977, c. 510, §44 (AMD). 1981, c. 317, §6 (AMD). 2011, c. 640, Pt. B, §2 (AMD). 2015, c. 358, §1 (AMD).



17-A §208-A. Assault while hunting

1. A person is guilty of assault while hunting if, while in the pursuit of wild game or game birds, he, with criminal negligence, causes bodily injury to another with the use of a dangerous weapon.

[ 1977, c. 671, §22 (NEW) .]

2. Assault while hunting is a Class D crime.

[ 1977, c. 671, §22 (NEW) .]

SECTION HISTORY

1977, c. 671, §22 (NEW).



17-A §208-B. Elevated aggravated assault

1. A person is guilty of elevated aggravated assault if that person:

A. Intentionally or knowingly causes serious bodily injury to another person with the use of a dangerous weapon; [2001, c. 634, §3 (AMD).]

B. Engages in conduct that manifests a depraved indifference to the value of human life and that in fact causes serious bodily injury to another person with the use of a dangerous weapon; or [2001, c. 634, §3 (AMD).]

C. With terroristic intent engages in conduct that in fact causes serious bodily injury to another person. [2001, c. 634, §3 (NEW).]

[ 2001, c. 634, §3 (AMD) .]

2. Elevated aggravated assault is a Class A crime.

[ 1997, c. 461, §1 (NEW) .]

SECTION HISTORY

1997, c. 461, §1 (NEW). 2001, c. 634, §3 (AMD).



17-A §208-C. Elevated aggravated assault on pregnant person

1. A person is guilty of elevated aggravated assault on a pregnant person if that person intentionally or knowingly causes serious bodily injury to a person the person knows or has reason to know is pregnant. For the purposes of this subsection, "serious bodily injury" includes bodily injury that results in the termination of a pregnancy. This subsection does not apply to acts committed by:

A. Any person relating to an abortion for which the consent of the pregnant person, or a person authorized by law to act on her behalf, has been obtained or for which such consent is implied by law; or [2005, c. 408, §1 (NEW).]

B. Any person for any medical treatment of the pregnant person or the fetus. [2005, c. 408, §1 (NEW).]

[ 2005, c. 408, §1 (NEW) .]

2. Elevated aggravated assault on a pregnant person is a Class A crime.

[ 2005, c. 408, §1 (NEW) .]

SECTION HISTORY

2005, c. 408, §1 (NEW).



17-A §209. Criminal threatening

1. A person is guilty of criminal threatening if he intentionally or knowingly places another person in fear of imminent bodily injury.

[ 1975, c. 499, §1 (NEW) .]

2. Criminal threatening is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §209-A. Domestic violence criminal threatening

1. A person is guilty of domestic violence criminal threatening if:

A. The person violates section 209 and the victim is a family or household member as defined in Title 19-A, section 4002, subsection 4. Violation of this paragraph is a Class D crime; or [2007, c. 436, §2 (NEW); 2007, c. 436, §7 (AFF).]

B. The person violates paragraph A and at the time of the offense:

(1) Has one or more prior convictions for violating paragraph A or for violating section 207-A, 210-B, 210-C or 211-A or one or more prior convictions for engaging in conduct substantially similar to that contained in paragraph A or in section 207-A, 210-B, 210-C or 211-A in another jurisdiction;

(2) Has one or more prior convictions for violating Title 19-A, section 4011, subsection 1 or one or more prior convictions for engaging in conduct substantially similar to that contained in Title 19-A, section 4011, subsection 1 in another jurisdiction; or

(3) Has one or more prior convictions for violating Title 15, section 1092, subsection 1, paragraph B when the condition of release violated is specified in Title 15, section 1026, subsection 3, paragraph A, subparagraph (5) or (8) when the alleged victim in the case for which the defendant was on bail was a family or household member as defined in Title 19-A, section 4002, subsection 4.

Violation of this paragraph is a Class C crime. [2011, c. 640, Pt. B, §3 (AMD).]

[ 2011, c. 640, Pt. B, §3 (AMD) .]

2. Section 9-A governs the use of prior convictions when determining a sentence.

[ 2007, c. 436, §2 (NEW); 2007, c. 436, §7 (AFF) .]

SECTION HISTORY

2007, c. 436, §2 (NEW). 2007, c. 436, §7 (AFF). 2011, c. 640, Pt. B, §3 (AMD).



17-A §210. Terrorizing

1. A person is guilty of terrorizing if that person in fact communicates to any person a threat to commit or to cause to be committed a crime of violence dangerous to human life, against the person to whom the communication is made or another, and the natural and probable consequence of such a threat, whether or not such consequence in fact occurs, is:

A. To place the person to whom the threat is communicated or the person threatened in reasonable fear that the crime will be committed. Violation of this paragraph is a Class D crime; or [2001, c. 383, §11 (AMD); 2001, c. 383, §156 (AFF).]

B. To cause evacuation of a building, place of assembly or facility of public transport or to cause the occupants of a building to be moved to or required to remain in a designated secured area. Violation of this paragraph is a Class C crime. [2001, c. 383, §11 (AMD); 2001, c. 383, §156 (AFF).]

[ 2003, c. 143, §4 (AMD) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §11 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §45 (AMD). 1977, c. 671, §§23,24 (AMD). 1999, c. 433, §1 (AMD). 2001, c. 383, §11 (AMD). 2001, c. 383, §156 (AFF). 2003, c. 143, §4 (AMD).



17-A §210-A. Stalking

1. A person is guilty of stalking if:

A. The actor intentionally or knowingly engages in a course of conduct directed at or concerning a specific person that would cause a reasonable person:

(1) To suffer serious inconvenience or emotional distress;

(2) To fear bodily injury or to fear bodily injury to a close relation;

(3) To fear death or to fear the death of a close relation;

(4) To fear damage or destruction to or tampering with property; or

(5) To fear injury to or the death of an animal owned by or in the possession and control of that specific person.

Violation of this paragraph is a Class D crime; [2015, c. 357, §1 (AMD).]

B. [2001, c. 383, §156 (AFF); 2001, c. 383, §12 (RP).]

C. The actor violates paragraph A and has one or more prior convictions in this State or another jurisdiction. Notwithstanding section 2, subsection 3-B, as used in this paragraph, "another jurisdiction" also includes any Indian tribe.

Violation of this paragraph is a Class C crime. In determining the sentence for a violation of this paragraph the court shall impose a sentence of imprisonment by using a 2-step process. In the first step the court shall determine a base term of imprisonment of one year. In the 2nd step the court shall determine and impose a term of imprisonment for the defendant the length of which is appropriate for the defendant after consideration of the factors required by section 1252, subsection 5-D and aggravating and mitigating factors, including, but not limited to, the character of the defendant and the defendant's criminal history, the effect of the offense on the victim and the protection of the public interest.

For the purposes of this paragraph, "prior conviction" means a conviction for a violation of this section; Title 5, section 4659; Title 15, section 321; former Title 19, section 769; Title 19-A, section 4011; Title 22, section 4036; any other temporary, emergency, interim or final protective order; an order of a tribal court of the Passamaquoddy Tribe or the Penobscot Nation; any similar order issued by any court of the United States or of any other state, territory, commonwealth or tribe; or a court-approved consent agreement. Section 9-A governs the use of prior convictions when determining a sentence; [2015, c. 357, §2 (AMD).]

D. The actor violates paragraph A and the course of conduct is directed at or concerning 2 or more specific persons that are members of an identifiable group.

Violation of this paragraph is a Class C crime; or [2015, c. 357, §3 (NEW).]

E. The actor violates paragraph C and at least one prior conviction was for a violation of paragraph D.

Violation of this paragraph is a Class B crime. In determining the sentence for a violation of this paragraph the court shall impose a sentence of imprisonment by using a 2-step process. In the first step the court shall determine a base term of imprisonment of 2 years. In the 2nd step the court shall determine and impose a term of imprisonment for the defendant the length of which is appropriate for the defendant after consideration of the factors required by section 1252, subsection 5-D and aggravating and mitigating factors, including, but not limited to, the character of the defendant and the defendant's criminal history, the effect of the offense on the victim and the protection of the public interest. [2015, c. 357, §3 (NEW).]

[ 2015, c. 357, §§1-3 (AMD) .]

2. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Course of conduct" means 2 or more acts, including but not limited to acts in which the actor, by any action, method, device or means, directly or indirectly follows, monitors, tracks, observes, surveils, threatens, harasses or communicates to or about a person or interferes with a person’s property. "Course of conduct" also includes, but is not limited to, threats implied by conduct and gaining unauthorized access to personal, medical, financial or other identifying or confidential information. [2007, c. 685, §1 (AMD).]

B. "Close relation" means a current or former spouse or domestic partner, parent, child, sibling, stepchild, stepparent, grandparent, any person who regularly resides in the household or who within the prior 6 months regularly resided in the household or any person with a significant personal or professional relationship. [2007, c. 685, §1 (AMD).]

C. [2007, c. 685, §1 (RP).]

D. "Emotional distress" means mental or emotional suffering of the person being stalked as evidenced by anxiety, fear, torment or apprehension that may or may not result in a physical manifestation of emotional distress or a mental health diagnosis. [2007, c. 685, §1 (NEW).]

E. "Serious inconvenience" means that a person significantly modifies that person's actions or routines in an attempt to avoid the actor or because of the actor’s course of conduct. "Serious inconvenience" includes, but is not limited to, changing a phone number, changing an electronic mail address, moving from an established residence, changing daily routines, changing routes to and from work, changing employment or work schedule or losing time from work or a job. [2007, c. 685, §1 (NEW).]

[ 2007, c. 685, §1 (AMD) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §13 (RP) .]

SECTION HISTORY

1995, c. 668, §3 (NEW). 1999, c. 510, §4 (AMD). 2001, c. 383, §§12,13 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 411, §1 (AMD). 2001, c. 471, §B9 (AMD). 2001, c. 471, §B10 (AFF). 2001, c. 667, §§D35,36 (AFF). 2007, c. 685, §1 (AMD). 2009, c. 336, §11 (AMD). 2015, c. 357, §§1-3 (AMD).



17-A §210-B. Domestic violence terrorizing

1. A person is guilty of domestic violence terrorizing if:

A. The person violates section 210 and the victim is a family or household member as defined in Title 19-A, section 4002, subsection 4. Violation of this paragraph is a Class D crime; or [2007, c. 436, §3 (NEW); 2007, c. 436, §7 (AFF).]

B. The person violates paragraph A and at the time of the offense:

(1) Has one or more prior convictions for violating paragraph A or for violating section 207-A, 209-A, 210-C or 211-A or one or more prior convictions for engaging in conduct substantially similar to that contained in paragraph A or in section 207-A, 209-A, 210-C or 211-A in another jurisdiction;

(2) Has one or more prior convictions for violating Title 19-A, section 4011, subsection 1 or one or more prior convictions for engaging in conduct substantially similar to that contained in Title 19-A, section 4011, subsection 1 in another jurisdiction; or

(3) Has one or more prior convictions for violating Title 15, section 1092, subsection 1, paragraph B when the condition of release violated is specified in Title 15, section 1026, subsection 3, paragraph A, subparagraph (5) or (8) when the alleged victim in the case for which the defendant was on bail was a family or household member as defined in Title 19-A, section 4002, subsection 4.

Violation of this paragraph is a Class C crime. [2011, c. 640, Pt. B, §4 (AMD).]

[ 2011, c. 640, Pt. B, §4 (AMD) .]

2. Section 9-A governs the use of prior convictions when determining a sentence.

[ 2007, c. 436, §3 (NEW); 2007, c. 436, §7 (AFF) .]

SECTION HISTORY

2007, c. 436, §3 (NEW). 2007, c. 436, §7 (AFF). 2011, c. 640, Pt. B, §4 (AMD).



17-A §210-C. Domestic violence stalking

1. A person is guilty of domestic violence stalking if:

A. The person violates section 210-A and the victim is a family or household member as defined in Title 19-A, section 4002, subsection 4. Violation of this paragraph is a Class D crime; or [2007, c. 436, §4 (NEW); 2007, c. 436, §7 (AFF).]

B. The person violates paragraph A and at the time of the offense:

(1) Has one or more prior convictions for violating paragraph A or for violating section 207-A, 209-A, 210-B or 211-A or one or more prior convictions for engaging in conduct substantially similar to that contained in paragraph A or in section 207-A, 209-A, 210-B or 211-A in another jurisdiction;

(2) Has one or more prior convictions for violating Title 19-A, section 4011, subsection 1 or one or more prior convictions for engaging in conduct substantially similar to that contained in Title 19-A, section 4011, subsection 1 in another jurisdiction; or

(3) Has one or more prior convictions for violating Title 15, section 1092, subsection 1, paragraph B when the condition of release violated is specified in Title 15, section 1026, subsection 3, paragraph A, subparagraph (5) or (8) when the alleged victim in the case for which the defendant was on bail was a family or household member as defined in Title 19-A, section 4002, subsection 4.

Violation of this paragraph is a Class C crime. [2011, c. 640, Pt. B, §5 (AMD).]

[ 2011, c. 640, Pt. B, §5 (AMD) .]

2. Section 9-A governs the use of prior convictions when determining a sentence.

[ 2007, c. 436, §4 (NEW); 2007, c. 436, §7 (AFF) .]

SECTION HISTORY

2007, c. 436, §4 (NEW). 2007, c. 436, §7 (AFF). 2011, c. 640, Pt. B, §5 (AMD).



17-A §211. Reckless conduct

1. A person is guilty of reckless conduct if he recklessly creates a substantial risk of serious bodily injury to another person.

[ 1975, c. 499, §1 (NEW) .]

2. Reckless conduct is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §211-A. Domestic violence reckless conduct

1. A person is guilty of domestic violence reckless conduct if:

A. The person violates section 211 and the victim is a family or household member as defined in Title 19-A, section 4002, subsection 4. Violation of this paragraph is a Class D crime; or [2007, c. 436, §5 (NEW); 2007, c. 436, §7 (AFF).]

B. The person violates paragraph A and at the time of the offense:

(1) Has one or more prior convictions for violating paragraph A or for violating section 207-A, 209-A, 210-B or 210-C or one or more prior convictions for engaging in conduct substantially similar to that contained in paragraph A or in section 207-A, 209-A, 210-B or 210-C in another jurisdiction;

(2) Has one or more prior convictions for violating Title 19-A, section 4011, subsection 1 or one or more prior convictions for engaging in conduct substantially similar to that contained in Title 19-A, section 4011, subsection 1 in another jurisdiction; or

(3) Has one or more prior convictions for violating Title 15, section 1092, subsection 1, paragraph B when the condition of release violated is specified in Title 15, section 1026, subsection 3, paragraph A, subparagraph (5) or (8) when the alleged victim in the case for which the defendant was on bail was a family or household member as defined in Title 19-A, section 4002, subsection 4.

Violation of this paragraph is a Class C crime. [2011, c. 640, Pt. B, §6 (AMD).]

[ 2011, c. 640, Pt. B, §6 (AMD) .]

2. Section 9-A governs the use of prior convictions when determining a sentence.

[ 2007, c. 436, §5 (NEW); 2007, c. 436, §7 (AFF) .]

SECTION HISTORY

2007, c. 436, §5 (NEW). 2007, c. 436, §7 (AFF). 2011, c. 640, Pt. B, §6 (AMD).



17-A §212. Classification of offenses against the person (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 866, §1 (NEW). 1995, c. 650, §9 (AMD). 1995, c. 694, §D23 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 460, §1 (RP).



17-A §213. Aggravated reckless conduct

1. A person is guilty of aggravated reckless conduct if the person with terroristic intent engages in conduct that in fact creates a substantial risk of serious bodily injury to another person.

[ 2001, c. 634, §4 (NEW) .]

2. Aggravated reckless conduct is a Class B crime.

[ 2001, c. 634, §4 (NEW) .]

SECTION HISTORY

2001, c. 634, §4 (NEW).






Chapter 11: SEX ASSAULTS

17-A §251. Definitions and general provisions

1. In this chapter the following definitions apply.

A. "Spouse" means a person legally married to the actor, but does not include a legally married person living apart from the actor under a defacto separation. [1975, c. 499, §1 (NEW).]

B. [1989, c. 401, Pt. A, §2 (RP).]

C. "Sexual act" means:

(1) Any act between 2 persons involving direct physical contact between the genitals of one and the mouth or anus of the other, or direct physical contact between the genitals of one and the genitals of the other;

(2) Any act between a person and an animal being used by another person which act involves direct physical contact between the genitals of one and the mouth or anus of the other, or direct physical contact between the genitals of one and the genitals of the other; or

(3) Any act involving direct physical contact between the genitals or anus of one and an instrument or device manipulated by another person when that act is done for the purpose of arousing or gratifying sexual desire or for the purpose of causing bodily injury or offensive physical contact.

A sexual act may be proved without allegation or proof of penetration. [1985, c. 495, §5 (RPR).]

D. "Sexual contact" means any touching of the genitals or anus, directly or through clothing, other than as would constitute a sexual act, for the purpose of arousing or gratifying sexual desire or for the purpose of causing bodily injury or offensive physical contact. [1985, c. 495, §6 (AMD).]

E. "Compulsion" means the use of physical force, a threat to use physical force or a combination thereof that makes a person unable to physically repel the actor or produces in that person a reasonable fear that death, serious bodily injury or kidnapping might be imminently inflicted upon that person or another human being.

"Compulsion" as defined in this paragraph places no duty upon the victim to resist the actor. [1991, c. 457, (AMD).]

F. "Safe children zone" means on or within 1,000 feet of the real property comprising a public or private elementary or secondary school or on or within 1,000 feet of the real property comprising a day care center licensed pursuant to Title 22, section 8301-A. [1997, c. 768, §1 (NEW).]

G. "Sexual touching" means any touching of the breasts, buttocks, groin or inner thigh, directly or through clothing, for the purpose of arousing or gratifying sexual desire. [2003, c. 138, §1 (NEW).]

[ 2003, c. 138, §1 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §44 (AMD). 1981, c. 252, §1 (AMD). 1985, c. 495, §§5,6 (AMD). 1989, c. 401, §A2 (AMD). 1991, c. 457, (AMD). 1997, c. 768, §1 (AMD). 2003, c. 138, §1 (AMD).



17-A §252. Rape (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§45-47 (AMD). 1981, c. 252, §2 (AMD). 1985, c. 247, §1 (AMD). 1985, c. 414, §1 (AMD). 1987, c. 255, §1 (AMD). 1989, c. 401, §A3 (RP).



17-A §253. Gross sexual assault

1. A person is guilty of gross sexual assault if that person engages in a sexual act with another person and:

A. The other person submits as a result of compulsion, as defined in section 251, subsection 1, paragraph E. Violation of this paragraph is a Class A crime; [2003, c. 711, Pt. B, §2 (AMD).]

B. The other person, not the actor's spouse, has not in fact attained the age of 14 years. Violation of this paragraph is a Class A crime; or [2003, c. 711, Pt. B, §2 (AMD).]

C. The other person, not the actor's spouse, has not in fact attained 12 years of age. Violation of this paragraph is a Class A crime. [2003, c. 711, Pt. B, §2 (NEW).]

[ 2003, c. 711, Pt. B, §2 (AMD) .]

2. A person is guilty of gross sexual assault if that person engages in a sexual act with another person and:

A. The actor has substantially impaired the other person's power to appraise or control the other person's sexual acts by furnishing, as defined in section 1101, subsection 18, paragraph A, administering or employing drugs, intoxicants or other similar means. Violation of this paragraph is a Class B crime; [2007, c. 474, §1 (AMD).]

B. The actor compels or induces the other person to engage in the sexual act by any threat. Violation of this paragraph is a Class B crime; [2001, c. 383, §15 (AMD); 2001, c. 383, §156 (AFF).]

C. The other person suffers from mental disability that is reasonably apparent or known to the actor, and which in fact renders the other person substantially incapable of appraising the nature of the contact involved or of understanding that the person has the right to deny or withdraw consent. Violation of this paragraph is a Class B crime; [2001, c. 383, §15 (AMD); 2001, c. 383, §156 (AFF).]

D. The other person is unconscious or otherwise physically incapable of resisting and has not consented to the sexual act. Violation of this paragraph is a Class B crime; [2001, c. 383, §15 (AMD); 2001, c. 383, §156 (AFF).]

E. The other person, not the actor's spouse, is under official supervision as a probationer, a parolee, a sex offender on supervised release, a prisoner on supervised community confinement status or a juvenile on community reintegration status or is detained in a hospital, prison or other institution, and the actor has supervisory or disciplinary authority over the other person. Violation of this paragraph is a Class B crime; [2007, c. 102, §1 (AMD).]

F. The other person, not the actor's spouse, has not in fact attained the age of 18 years and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor is a teacher, employee or other official having instructional, supervisory or disciplinary authority over the student. Violation of this paragraph is a Class C crime; [2001, c. 383, §15 (AMD); 2001, c. 383, §156 (AFF).]

G. The other person, not the actor's spouse, has not attained the age of 18 years and is a resident in or attending a children's home, child care facility, facility operated by a family child care provider, children's residential care facility, drug treatment center, youth camp licensed under Title 22, section 2495 or similar school, facility or institution regularly providing care or services for children, and the actor is a teacher, employee or other person having instructional, supervisory or disciplinary authority over the other person. Violation of this paragraph is a Class C crime; [2013, c. 179, §2 (AMD).]

H. The other person has not in fact attained the age of 18 years and the actor is a parent, stepparent, foster parent, guardian or other similar person responsible for the long-term care and welfare of that other person. Violation of this paragraph is a Class B crime; [2001, c. 383, §16 (AMD); 2001, c. 383, §156 (AFF).]

I. The actor is a psychiatrist, a psychologist or licensed as a social worker or purports to be a psychiatrist, a psychologist or licensed as a social worker to the other person and the other person, not the actor's spouse, is a current patient or client of the actor. Violation of this paragraph is a Class C crime; [2011, c. 691, Pt. A, §13 (RPR).]

J. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and the organization, program or residence recognizes the other person as a person with an intellectual disability or autism. It is an affirmative defense to prosecution under this paragraph that the actor receives services for an intellectual disability or autism or is a person with an intellectual disability, as defined in Title 34-B, section 5001, subsection 3, or autism, as defined in Title 34-B, section 6002. Violation of this paragraph is a Class C crime; [2011, c. 542, Pt. A, §11 (AMD).]

K. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and suffers from a mental disability that is reasonably apparent or known to the actor. Violation of this paragraph is a Class C crime; or [2011, c. 423, §3 (NEW).]

L. The actor is employed to provide care to a dependent person, who is not the actor's spouse or domestic partner and who is unable to perform self-care because of advanced age or physical or mental disease, disorder or defect. For the purposes of this paragraph, "domestic partners" means 2 unmarried adults who are domiciled together under a long-term arrangement that evidences a commitment to remain responsible indefinitely for each other's welfare. Violation of this paragraph is a Class C crime. [2011, c. 423, §3 (NEW).]

[ 2013, c. 179, §2 (AMD) .]

3. It is a defense to a prosecution under subsection 2, paragraph A that the other person voluntarily consumed or allowed administration of the substance with knowledge of its nature, except that it is no defense when:

A. The other person is a patient of the actor and has a reasonable belief that the actor is administering the substance for medical or dental examination or treatment; or [2007, c. 474, §2 (NEW).]

B. The other person is in fact 14 or 15 years of age. [2007, c. 474, §2 (NEW).]

[ 2007, c. 474, §2 (RPR) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §18 (RP) .]

5.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §19 (RP) .]

6. In using a sentencing alternative involving a term of imprisonment for a person convicted of violating this section, a court shall, in determining the maximum period of incarceration as the 2nd step in the sentencing process, treat each prior Maine conviction for a violation of this section as an aggravating sentencing factor.

A. When the sentencing class for a prior conviction under this section is Class A, the court shall enhance the basic period of incarceration by a minimum of 4 years of imprisonment. [1993, c. 432, §1 (NEW).]

B. When the sentencing class for a prior conviction under this section is Class B, the court shall enhance the basic period of incarceration by a minimum of 2 years of imprisonment. [1993, c. 432, §1 (NEW).]

C. When the sentencing class for a prior conviction under this section is Class C, the court shall enhance the basic period of incarceration by a minimum of one year of imprisonment. [1993, c. 432, §1 (NEW).]

In arriving at the final sentence as the 3rd step in the sentencing process, the court may not suspend that portion of the maximum term of incarceration based on a prior conviction.

[ 2001, c. 383, §20 (AMD); 2001, c. 383, §156 (AFF) .]

7. If the State pleads and proves that a violation of subsection 1 or subsection 2 was committed in a safe children zone, the court, in determining the appropriate sentence, shall treat this as an aggravating sentencing factor.

[ 1997, c. 768, §2 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§48,49 (AMD). 1979, c. 701, §21 (AMD). 1981, c. 252, §3 (AMD). 1983, c. 326, §§1-4 (AMD). 1985, c. 247, §2 (AMD). 1985, c. 414, §§2,3 (AMD). 1985, c. 495, §§7,8 (AMD). 1985, c. 544, (AMD). 1985, c. 737, §A41 (AMD). 1987, c. 255, §2 (AMD). 1989, c. 401, §A4 (RPR). 1991, c. 569, (AMD). 1993, c. 432, §1 (AMD). 1993, c. 687, §§1-3 (AMD). 1995, c. 429, §1 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 768, §2 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 383, §§14-20 (AMD). 2001, c. 383, §156 (AFF). RR 2003, c. 2, §25 (COR). 2003, c. 711, §B2 (AMD). 2007, c. 102, §1 (AMD). 2007, c. 474, §§1, 2 (AMD). 2009, c. 211, Pt. B, §15 (AMD). 2011, c. 423, §§1-3 (AMD). 2011, c. 464, §5 (AMD). 2011, c. 542, Pt. A, §11 (AMD). 2011, c. 691, Pt. A, §13 (AMD). 2013, c. 179, §2 (AMD).



17-A §254. Sexual abuse of minors

1. A person is guilty of sexual abuse of a minor if:

A. The person engages in a sexual act with another person, not the actor's spouse, who is either 14 or 15 years of age and the actor is at least 5 years older than the other person. Violation of this paragraph is a Class D crime; [2001, c. 383, §21 (AMD); 2001, c. 383, §156 (AFF).]

A-1. The person violates paragraph A and the actor knows that the other person is related to the actor within the 2nd degree of consanguinity. Violation of this paragraph is a Class C crime; [2001, c. 383, §21 (NEW); 2001, c. 383, §156 (AFF).]

A-2. The person violates paragraph A and the actor is at least 10 years older than the other person. Violation of this paragraph is a Class C crime; [2001, c. 383, §21 (NEW); 2001, c. 383, §156 (AFF).]

B. [1989, Pt. A, §5 (RP).]

C. The person is at least 21 years of age and engages in a sexual act with another person, not the actor's spouse, who is either 16 or 17 years of age and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor is a teacher, employee or other official in the school district, school union, educational unit, school, facility or institution in which the student is enrolled. Violation of this paragraph is a Class E crime; [2001, c. 383, §21 (AMD); 2001, c. 383, §156 (AFF).]

D. The person violates paragraph C and the actor knows that the student is related to the actor within the 2nd degree of consanguinity. Violation of this paragraph is a Class D crime; or [2011, c. 464, §6 (AMD).]

E. The person violates paragraph C and the actor is at least 10 years older than the student. Violation of this paragraph is a Class D crime. [2011, c. 464, §7 (AMD).]

F. [2011, c. 464, §8 (RP).]

[ 2011, c. 464, §§6-8 (AMD) .]

2. It is a defense to a prosecution under subsection 1, paragraphs A, A-1, A-2 and F, that the actor reasonably believed the other person is at least 16 years of age.

[ 2003, c. 138, §4 (AMD) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §21 (RP) .]

4. As used in this section, "related to the actor within the 2nd degree of consanguinity" has the meaning set forth in section 556.

[ 2001, c. 383, §21 (NEW); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §50 (AMD). 1985, c. 495, §§9,10 (AMD). 1989, c. 401, §A5 (AMD). 1993, c. 451, §1 (AMD). 1995, c. 104, §§1-3 (AMD). 1997, c. 460, §§2,3 (AMD). 2001, c. 383, §21 (AMD). 2001, c. 383, §156 (AFF). 2003, c. 138, §§2-4 (AMD). 2011, c. 464, §§6-8 (AMD).



17-A §254-A. Written notification not to pursue charges for sexual abuse of a minor

A prosecutor who elects not to commence a criminal proceeding for an alleged violation of section 254 shall, at the request of a parent, surrogate parent or guardian of the alleged victim, inform that person in writing of the reason for not commencing the proceeding. [2005, c. 328, §14 (AMD).]

SECTION HISTORY

1995, c. 308, §1 (NEW). 2005, c. 328, §14 (AMD).



17-A §255. Unlawful sexual contact (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §51 (AMD). 1979, c. 701, §22 (AMD). 1983, c. 326, §§5-7 (AMD). 1985, c. 247, §3 (AMD). 1989, c. 401, §A6 (AMD). 1993, c. 451, §2 (AMD). 1993, c. 453, §§1-4 (AMD). 1993, c. 687, §§4-7 (AMD). 1993, c. 717, §1 (AMD). 1995, c. 104, §§4-7 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 460, §4 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §22 (RP).



17-A §255-A. Unlawful sexual contact

1. A person is guilty of unlawful sexual contact if the actor intentionally subjects another person to any sexual contact and:

A. The other person has not expressly or impliedly acquiesced in the sexual contact. Violation of this paragraph is a Class D crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

B. The other person has not expressly or impliedly acquiesced in the sexual contact and the sexual contact includes penetration. Violation of this paragraph is a Class C crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

C. The other person is unconscious or otherwise physically incapable of resisting and has not consented to the sexual contact. Violation of this paragraph is a Class D crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

D. The other person is unconscious or otherwise physically incapable of resisting and has not consented to the sexual contact and the sexual contact includes penetration. Violation of this paragraph is a Class C crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

E. The other person, not the actor's spouse, is in fact less than 14 years of age and the actor is at least 3 years older. Violation of this paragraph is a Class C crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

E-1. The other person, not the actor's spouse, is in fact less than 12 years of age and the actor is at least 3 years older. Violation of this paragraph is a Class B crime; [2003, c. 711, Pt. B, §3 (NEW).]

F. The other person, not the actor's spouse, is in fact less than 14 years of age and the actor is at least 3 years older and the sexual contact includes penetration. Violation of this paragraph is a Class B crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

F-1. The other person, not the actor's spouse, is in fact less than 12 years of age and the actor is at least 3 years older and the sexual contact includes penetration. Violation of this paragraph is a Class A crime; [2003, c. 711, Pt. B, §3 (NEW).]

F-2. The other person, not the actor's spouse, is in fact either 14 or 15 years of age and the actor is at least 10 years older than the other person. Violation of this paragraph is a Class D crime; [2011, c. 464, §9 (NEW).]

G. The other person suffers from a mental disability that is reasonably apparent or known to the actor that in fact renders the other person substantially incapable of appraising the nature of the contact involved or of understanding that the other person has the right to deny or withdraw consent. Violation of this paragraph is a Class D crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

H. The other person suffers from a mental disability that is reasonably apparent or known to the actor that in fact renders the other person substantially incapable of appraising the nature of the contact involved or of understanding that the other person has the right to deny or withdraw consent and the sexual contact includes penetration. Violation of this paragraph is a Class C crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

I. The other person, not the actor's spouse, is under official supervision as a probationer, a parolee, a sex offender on supervised release, a prisoner on supervised community confinement status or a juvenile on community reintegration status or is detained in a hospital, prison or other institution and the actor has supervisory or disciplinary authority over the other person. Violation of this paragraph is a Class D crime; [2007, c. 102, §2 (AMD).]

J. The other person, not the actor's spouse, is under official supervision as a probationer, a parolee, a sex offender on supervised release, a prisoner on supervised community confinement status or a juvenile on community reintegration status or is detained in a hospital, prison or other institution and the actor has supervisory or disciplinary authority over the other person and the sexual contact includes penetration. Violation of this paragraph is a Class C crime; [2007, c. 102, §3 (AMD).]

K. The other person, not the actor's spouse, is in fact less than 18 years of age and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor is a teacher, employee or other official having instructional, supervisory or disciplinary authority over the student. Violation of this paragraph is a Class D crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

L. The other person, not the actor's spouse, is in fact less than 18 years of age and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor is a teacher, employee or other official having instructional, supervisory or disciplinary authority over the student and the sexual contact includes penetration. Violation of this paragraph is a Class C crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

M. The other person is in fact less than 18 years of age and the actor is a parent, stepparent, foster parent, guardian or other similar person responsible for the long-term general care and welfare of that other person. Violation of this paragraph is a Class C crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

N. The other person is in fact less than 18 years of age and the actor is a parent, stepparent, foster parent, guardian or other similar person responsible for the long-term general care and welfare of that other person and the sexual contact includes penetration. Violation of this paragraph is a Class B crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

O. The other person submits as a result of compulsion. Violation of this paragraph is a Class C crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

P. The other person submits as a result of compulsion and the sexual contact includes penetration. Violation of this paragraph is a Class B crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

Q. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and the organization, program or residence recognizes that other person as a person with an intellectual disability or autism. It is an affirmative defense to prosecution under this paragraph that the actor receives services for an intellectual disability or autism or is a person with an intellectual disability, as defined in Title 34-B, section 5001, subsection 3, or autism, as defined in Title 34-B, section 6002. Violation of this paragraph is a Class D crime; [2011, c. 542, Pt. A, §12 (AMD).]

R. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and the organization, program or residence recognizes that other person as a person with an intellectual disability or autism and the sexual contact includes penetration. It is an affirmative defense to prosecution under this paragraph that the actor receives services for an intellectual disability or autism or is a person with an intellectual disability, as defined in Title 34-B, section 5001, subsection 3, or autism, as defined in Title 34-B, section 6002. Violation of this paragraph is a Class C crime; [2011, c. 542, Pt. A, §12 (AMD).]

R-1. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and suffers from a mental disability that is reasonably apparent or known to the actor. Violation of this paragraph is a Class D crime; [2011, c. 423, §4 (NEW).]

R-2. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and suffers from a mental disability that is reasonably apparent or known to the actor and the sexual contact includes penetration. Violation of this paragraph is a Class C crime; [2011, c. 423, §4 (NEW).]

S. The other person, not the actor's spouse, is in fact less than 18 years of age and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor, who is at least 21 years of age, is a teacher, employee or other official in the school district, school union, educational unit, school, facility or institution in which the student is enrolled. Violation of this paragraph is a Class E crime; [2005, c. 450, §1 (AMD).]

T. The other person, not the actor's spouse, is in fact less than 18 years of age and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor, who is at least 21 years of age, is a teacher, employee or other official in the school district, school union, educational unit, school, facility or institution in which the student is enrolled and the sexual contact includes penetration. Violation of this paragraph is a Class D crime; [2005, c. 450, §1 (AMD).]

U. The actor is a psychiatrist, a psychologist or licensed as a social worker or purports to be a psychiatrist, a psychologist or licensed as a social worker to the other person and the other person, not the actor's spouse, is a current patient or client of the actor. Violation of this paragraph is a Class D crime; [2011, c. 691, Pt. A, §14 (RPR).]

V. The actor is a psychiatrist, a psychologist or licensed as a social worker or purports to be a psychiatrist, a psychologist or licensed as a social worker to the other person and the other person, not the actor's spouse, is a current patient or client of the actor and the sexual contact includes penetration. Violation of this paragraph is a Class C crime; [2011, c. 691, Pt. A, §15 (RPR).]

W. The actor is employed to provide care to a dependent person, who is not the actor's spouse or domestic partner and who is unable to perform self-care because of advanced age or physical or mental disease, disorder or defect. For the purposes of this paragraph, "domestic partners" means 2 unmarried adults who are domiciled together under a long-term arrangement that evidences a commitment to remain responsible indefinitely for each other's welfare. Violation of this paragraph is a Class D crime; or [2011, c. 423, §6 (NEW).]

X. The actor is employed to provide care to a dependent person, who is not the actor's spouse or domestic partner and who is unable to perform self-care because of advanced age or physical or mental disease, disorder or defect and the sexual contact includes penetration. For the purposes of this paragraph, "domestic partners" means 2 unmarried adults who are domiciled together under a long-term arrangement that evidences a commitment to remain responsible indefinitely for each other's welfare. Violation of this paragraph is a Class C crime. [2011, c. 423, §6 (NEW).]

[ 2011, c. 542, Pt. A, §12 (AMD); 2011, c. 691, Pt. A, §§14, 15 (AMD) .]

SECTION HISTORY

2001, c. 354, §3 (AMD). 2001, c. 383, §23 (NEW). 2001, c. 383, §156 (AFF). RR 2003, c. 2, §26 (COR). 2003, c. 711, §B3 (AMD). 2005, c. 450, §§1,2 (AMD). 2007, c. 102, §§2, 3 (AMD). 2011, c. 423, §§4-6 (AMD). 2011, c. 464, §§9-11 (AMD). 2011, c. 542, Pt. A, §12 (AMD). 2011, c. 691, Pt. A, §§14, 15 (AMD).



17-A §256. Visual sexual aggression against child

1. A person is guilty of visual sexual aggression against a child if:

A. For the purpose of arousing or gratifying sexual desire or for the purpose of causing affront or alarm, the actor, having in fact attained 18 years of age, exposes the actor's genitals to another person or causes the other person to expose that person's genitals to the actor and the other person, not the actor's spouse, has not in fact attained 14 years of age. Violation of this paragraph is a Class D crime; [2005, c. 655, §1 (AMD).]

B. For the purpose of arousing or gratifying sexual desire, the actor, having in fact attained 18 years of age, exposes the actor's genitals to another person or causes the other person to expose that person's genitals to the actor and the other person, not the actor's spouse, has not in fact attained 12 years of age. Violation of this paragraph is a Class C crime; [2005, c. 655, §1 (AMD).]

C. For the purpose of arousing or gratifying sexual desire, the actor, having in fact attained 18 years of age, intentionally engages in visual surveillance, aided or unaided by mechanical or electronic equipment, of the uncovered breasts, buttocks, genitals, anus or pubic area of another person, not the actor's spouse and not having in fact attained 14 years of age, under circumstances in which a reasonable person would expect to be safe from such visual surveillance. Violation of this paragraph is a Class D crime; or [2007, c. 688, §1 (AMD).]

D. For the purpose of arousing or gratifying sexual desire, the actor, having in fact attained 18 years of age, intentionally engages in visual surveillance, aided or unaided by mechanical or electronic equipment, of the uncovered breasts, buttocks, genitals, anus or pubic area of another person, not the actor's spouse and not having in fact attained 12 years of age, under circumstances in which a reasonable person would expect to be safe from such visual surveillance. Violation of this paragraph is a Class C crime. [2007, c. 688, §1 (AMD).]

[ 2007, c. 688, §1 (AMD) .]

2.

[ 2003, c. 711, Pt. B, §4 (RP) .]

SECTION HISTORY

1995, c. 72, §1 (NEW). 2003, c. 711, §B4 (RPR). 2005, c. 655, §1 (AMD). 2007, c. 688, §1 (AMD).



17-A §257. Factors aiding in predicting high-risk sex offenders for sentencing purposes

1. In assessing for sentencing purposes the risk of repeat offenses by a person convicted of a crime under chapter 11, a court shall treat each of the following factors, if present, as increasing that risk:

A. The victim of the crime is prepubescent; [1995, c. 429, §2 (NEW).]

B. The victim of the crime is the same gender as the offender; [1995, c. 429, §2 (NEW).]

C. The victim of the crime is a total stranger to the offender; and [1995, c. 429, §2 (NEW).]

D. The offender has been previously convicted of a crime under chapter 11 or previously convicted in another jurisdiction for conduct substantially similar to that contained in chapter 11. [2007, c. 476, §3 (AMD).]

A court may also utilize any other factor found by that court to increase the risk of repeat offenses by a person convicted of a crime under chapter 11.

[ 2007, c. 476, §3 (AMD) .]

SECTION HISTORY

1995, c. 429, §2 (NEW). 2007, c. 476, §3 (AMD). 2007, c. 476, §3 (AMD).



17-A §258. Sexual misconduct with a child under 14 years of age

1. A person is guilty of sexual misconduct with a child under 14 years of age if that person, having in fact attained 18 years of age, knowingly displays any sexually explicit materials to another person, not the actor's spouse, who has not in fact attained the age of 14 years, with the intent to encourage the other person to engage in a sexual act or sexual contact. Violation of this subsection is a Class D crime.

[ 2003, c. 711, Pt. B, §5 (AMD) .]

1-A. A person is guilty of sexual misconduct with a child under 12 years of age if that person, having in fact attained 18 years of age, knowingly displays any sexually explicit materials to another person, not the actor's spouse, who has not in fact attained 12 years of age, with the intent to encourage the other person to engage in a sexual act or sexual contact. Violation of this subsection is a Class C crime.

[ 2003, c. 711, Pt. B, §6 (NEW) .]

2. As used in this section, "sexually explicit materials" means any book, magazine, print, negative, slide, motion picture, videotape or other mechanically reproduced visual material that the person knows or should know depicts a person, minor or adult, engaging in sexually explicit conduct, as that term is defined in section 281.

[ 2003, c. 711, Pt. B, §7 (AMD) .]

3.

[ 2003, c. 711, Pt. B, §8 (RP) .]

SECTION HISTORY

1997, c. 143, §1 (NEW). 2003, c. 711, §§B5-8 (AMD).



17-A §259. Solicitation of child by computer to commit a prohibited act (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 349, §3 (NEW). 2001, c. 383, §§24,25 (AMD). 2001, c. 383, §156 (AFF). 2003, c. 711, §§B9-11 (AMD). 2011, c. 597, §2 (RP).



17-A §259-A. Solicitation of a child to commit a prohibited act

1. A person is guilty of soliciting a child to commit a prohibited act if:

A. The actor, with the intent to engage in a prohibited act with the other person, knowingly solicits directly or indirectly that person by any means to engage in a prohibited act and the actor:

(1) Is at least 16 years of age;

(2) Knows or believes that the other person is less than 14 years of age; and

(3) Is at least 3 years older than the age expressed by the other person.

Violation of this paragraph is a Class D crime; or [2011, c. 597, §3 (NEW).]

B. The actor, with the intent to engage in a prohibited act with the other person, knowingly solicits directly or indirectly that person by any means to engage in a prohibited act and the actor:

(1) Is at least 16 years of age;

(2) Knows or believes that the other person is less than 12 years of age; and

(3) Is at least 3 years older than the age expressed by the other person.

Violation of this paragraph is a Class C crime. [2011, c. 597, §3 (NEW).]

[ 2011, c. 597, §3 (NEW) .]

2. For purposes of this section, "prohibited act" means:

A. A sexual act; [2011, c. 597, §3 (NEW).]

B. Sexual contact; or [2011, c. 597, §3 (NEW).]

C. Sexual exploitation of a minor pursuant to section 282. [2011, c. 597, §3 (NEW).]

[ 2011, c. 597, §3 (NEW) .]

SECTION HISTORY

2011, c. 597, §3 (NEW).



17-A §260. Unlawful sexual touching

1. Unlawful sexual touching. A person is guilty of unlawful sexual touching if the actor intentionally subjects another person to any sexual touching and:

A. The other person has not expressly or impliedly acquiesced in the sexual touching. Violation of this paragraph is a Class D crime; [2003, c. 138, §5 (NEW).]

B. The other person is unconscious or otherwise physically incapable of resisting and has not consented to the sexual touching. Violation of this paragraph is a Class D crime; [2003, c. 138, §5 (NEW).]

C. The other person, not the actor's spouse, is in fact less than 14 years of age and the actor is at least 5 years older. Violation of this paragraph is a Class D crime; [2003, c. 138, §5 (NEW).]

D. The other person suffers from a mental disability that is reasonably apparent or known to the actor that in fact renders the other person substantially incapable of appraising the nature of the touching involved or of understanding that the other person has the right to deny or withdraw consent. Violation of this paragraph is a Class D crime; [2003, c. 138, §5 (NEW).]

E. The other person, not the actor's spouse, is under official supervision as a probationer, a parolee, a sex offender on supervised release, a prisoner on supervised community confinement status or a juvenile on community reintegration status or is detained in a hospital, prison or other institution and the actor has supervisory or disciplinary authority over the other person. Violation of this paragraph is a Class D crime; [2007, c. 102, §4 (AMD).]

F. The other person, not the actor's spouse, is in fact less than 18 years of age and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor is a teacher, employee or other official having instructional, supervisory or disciplinary authority over the student. Violation of this paragraph is a Class D crime; [2003, c. 138, §5 (NEW).]

G. The other person is in fact less than 18 years of age and the actor is a parent, stepparent, foster parent, guardian or other similar person responsible for the long-term general care and welfare of that other person. Violation of this paragraph is a Class D crime; [2003, c. 138, §5 (NEW).]

H. The other person submits as a result of compulsion. Violation of this paragraph is a Class D crime; [2003, c. 138, §5 (NEW).]

I. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and the organization, program or residence recognizes that other person as a person with an intellectual disability or autism. It is an affirmative defense to prosecution under this paragraph that the actor receives services for an intellectual disability or autism or is a person with an intellectual disability, as defined in Title 34-B, section 5001, subsection 3, or autism, as defined in Title 34-B, section 6002. Violation of this paragraph is a Class D crime; [2011, c. 542, Pt. A, §13 (AMD).]

J. The other person, not the actor's spouse, is in fact less than 18 years of age and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor, who is at least 21 years of age, is a teacher, employee or other official in the school district, school union, educational unit, school, facility or institution in which the student is enrolled. Violation of this paragraph is a Class E crime; [2011, c. 423, §7 (AMD).]

K. The actor is a psychiatrist, a psychologist or licensed as a social worker or purports to be a psychiatrist, a psychologist or licensed as a social worker to the other person and the other person, not the actor's spouse, is a current patient or client of the actor. Violation of this paragraph is a Class D crime; [2011, c. 691, Pt. A, §16 (RPR).]

L. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and suffers from a mental disability that is reasonably apparent or known to the actor. Violation of this paragraph is a Class D crime; or [2011, c. 423, §9 (NEW).]

M. The actor is employed to provide care to a dependent person, who is not the actor's spouse or domestic partner and who is unable to perform self-care because of advanced age or physical or mental disease, disorder or defect. For the purposes of this paragraph, "domestic partners" means 2 unmarried adults who are domiciled together under a long-term arrangement that evidences a commitment to remain responsible indefinitely for each other's welfare. Violation of this paragraph is a Class D crime. [2011, c. 423, §9 (NEW).]

[ 2011, c. 542, Pt. A, §13 (AMD); 2011, c. 691, Pt. A, §16 (AMD) .]

SECTION HISTORY

RR 2003, c. 2, §27 (COR). 2003, c. 138, §5 (NEW). 2005, c. 450, §§3-5 (AMD). 2007, c. 102, §4 (AMD). 2011, c. 423, §§7-9 (AMD). 2011, c. 464, §12 (AMD). 2011, c. 542, Pt. A, §13 (AMD). 2011, c. 691, Pt. A, §16 (AMD).



17-A §261. Prohibited contact with a minor; sex offender restricted zone

1. A person is guilty of prohibited contact with a minor if that person:

A. Was convicted on or after June 30, 1992 of an offense under this chapter or chapter 12 against another person who had not in fact attained 14 years of age or was convicted on or after June 30, 1992 in another jurisdiction for conduct substantially similar to that contained in this chapter or chapter 12 against another person who had not in fact attained 14 years of age; and [2009, c. 365, Pt. A, §1 (AMD).]

B. [2009, c. 365, Pt. A, §1 (RP).]

C. Intentionally or knowingly initiates direct or indirect contact with another person who has not in fact attained 14 years of age. [2009, c. 365, Pt. A, §1 (AMD).]

Violation of this subsection is a Class E crime.

[ 2009, c. 365, Pt. A, §1 (AMD) .]

2. A person is guilty of prohibited contact with a minor in a sex offender restricted zone if that person:

A. Was convicted on or after June 30, 1992 of an offense under this chapter or chapter 12 against another person who had not in fact attained 14 years of age or was convicted on or after June 30, 1992 in another jurisdiction for conduct substantially similar to that contained in this chapter or chapter 12 against another person who had not in fact attained 14 years of age; and [2009, c. 365, Pt. A, §2 (AMD).]

B. [2009, c. 365, Pt. A, §2 (RP).]

C. Intentionally or knowingly initiates direct or indirect contact in a sex offender restricted zone with another person who has not in fact attained 14 years of age. [2009, c. 365, Pt. A, §2 (AMD).]

Violation of this subsection is a Class D crime.

[ 2009, c. 365, Pt. A, §2 (AMD) .]

3. It is an affirmative defense to prosecution under this section that the parent, foster parent, guardian or other similar person responsible for the person who had not in fact attained 14 years of age, knowing the conviction status described in subsections 1 and 2, gave consent that the defendant initiate, have or continue direct or indirect contact. It is also an affirmative defense to prosecution under this section that any contact is incidental to and directly related to the defendant's employment.

[ 2007, c. 393, §1 (NEW) .]

4. For purposes of this section, "sex offender restricted zone" means the real property comprising a public or private elementary or middle school; the real property comprising a child care center, a child care facility, a day care operated by a family child care provider, a nursery school or a small child care facility as defined under Title 22, section 8301-A; or an athletic field, park, playground, recreational facility, youth camp licensed under Title 22, section 2495 or other place where children are the primary users.

[ 2009, c. 211, Pt. B, §16 (AMD) .]

SECTION HISTORY

2007, c. 393, §1 (NEW). 2007, c. 518, §6 (AMD). 2009, c. 211, Pt. B, §16 (AMD). 2009, c. 365, Pt. A, §§1, 2 (AMD).






Chapter 12: SEXUAL EXPLOITATION OF MINORS

17-A §281. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 711, Pt. B, §12 (NEW).]

1. "Disseminate" means to manufacture, publish, send, promulgate, distribute, exhibit, issue, furnish, sell or transfer or to offer or agree to do any of these acts.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

2. "Minor" means a person who has not attained 18 years of age.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

3. "Photograph" means to make, capture, generate or save a print, negative, slide, motion picture, computer data file, videotape or other mechanically, electronically or chemically reproduced visual image or material.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

4. "Sexually explicit conduct" means any of the following acts:

A. A sexual act; [2003, c. 711, Pt. B, §12 (NEW).]

B. Bestiality; [2003, c. 711, Pt. B, §12 (NEW).]

C. Masturbation; [2003, c. 711, Pt. B, §12 (NEW).]

D. Sadomasochistic abuse for the purpose of sexual stimulation; [2003, c. 711, Pt. B, §12 (NEW).]

E. Lewd exhibition of the genitals, anus or pubic area of a person. An exhibition is considered lewd if the exhibition is designed for the purpose of eliciting or attempting to elicit a sexual response in the intended viewer; or [2003, c. 711, Pt. B, §12 (NEW).]

F. Conduct that creates the appearance of the acts in paragraphs A to D and also exhibits any uncovered or covered portions of the genitals, anus or pubic area. [2003, c. 711, Pt. B, §12 (NEW).]

[ 2003, c. 711, Pt. B, §12 (NEW) .]

SECTION HISTORY

2003, c. 711, §B12 (NEW).



17-A §282. Sexual exploitation of minor

1. A person is guilty of sexual exploitation of a minor if:

A. Knowing or intending that the conduct will be photographed, the person intentionally or knowingly employs, solicits, entices, persuades, uses or compels another person, not that person's spouse, who is in fact a minor, to engage in sexually explicit conduct. Violation of this paragraph is a Class B crime; [2003, c. 711, Pt. B, §12 (NEW).]

B. The person violates paragraph A and, at the time of the offense, the person has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Violation of this paragraph is a Class A crime; [2007, c. 476, §4 (AMD).]

C. The person violates paragraph A and the minor has not in fact attained 12 years of age. Violation of this paragraph is a Class A crime; [2003, c. 711, Pt. B, §12 (NEW).]

D. Being a parent, legal guardian or other person having care or custody of another person who is in fact a minor, that person knowingly or intentionally permits that minor to engage in sexually explicit conduct, knowing or intending that the conduct will be photographed. Violation of this paragraph is a Class B crime; [2003, c. 711, Pt. B, §12 (NEW).]

E. The person violates paragraph D and, at the time of the offense, the person has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Violation of this paragraph is a Class A crime; or [2007, c. 476, §5 (AMD).]

F. The person violates paragraph D and the minor has not in fact attained 12 years of age. Violation of this paragraph is a Class A crime. [2003, c. 711, Pt. B, §12 (NEW).]

[ 2007, c. 476, §§4, 5 (AMD) .]

2. The following mandatory minimum terms of imprisonment apply to sexual exploitation of a minor.

A. A court shall impose upon a person convicted under subsection 1, paragraph A or D a sentencing alternative involving a term of imprisonment of at least 5 years. [2003, c. 711, Pt. B, §12 (NEW).]

B. A court shall impose upon a person convicted under subsection 1, paragraph B or E a sentencing alternative involving a term of imprisonment of at least 10 years. [2003, c. 711, Pt. B, §12 (NEW).]

The court may not suspend a minimum term of imprisonment imposed under this section unless it sets forth in detail, in writing, the reasons for suspending the sentence. The court shall consider the nature and circumstances of the crime, the physical and mental well-being of the minor and the history and character of the defendant and may only suspend the minimum term if the court is of the opinion that the exceptional features of the case justify the imposition of another sentence. Section 9-A governs the use of prior convictions when determining a sentence.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

SECTION HISTORY

2003, c. 711, §B12 (NEW). 2007, c. 476, §§4, 5 (AMD).



17-A §283. Dissemination of sexually explicit material

1. A person is guilty of dissemination of sexually explicit material if:

A. The person intentionally or knowingly disseminates or possesses with intent to disseminate any book, magazine, newspaper, print, negative, slide, motion picture, videotape, computer data file or other mechanically, electronically or chemically reproduced visual image or material that depicts any minor who the person knows or has reason to know is a minor engaging in sexually explicit conduct. Violation of this paragraph is a Class C crime; [2003, c. 711, Pt. B, §12 (NEW).]

B. The person violates paragraph A and, at the time of the offense, has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Violation of this paragraph is a Class B crime; [2007, c. 476, §6 (AMD).]

C. The person intentionally or knowingly disseminates or possesses with intent to disseminate any book, magazine, newspaper, print, negative, slide, motion picture, videotape, computer data file or other mechanically, electronically or chemically reproduced visual image or material that depicts any minor who is less than 12 years of age who the person knows or has reason to know is a minor less than 12 years of age engaging in sexually explicit conduct. Violation of this paragraph is a Class B crime; or [2003, c. 711, Pt. B, §12 (NEW).]

D. The person violates paragraph C and, at the time of the offense, has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Violation of this paragraph is a Class A crime. [2007, c. 476, §7 (AMD).]

Section 9-A governs the use of prior convictions when determining a sentence.

[ 2007, c. 476, §§6, 7 (AMD) .]

2. For the purposes of this section, possession of 10 or more copies of any of the materials as described in subsection 1 gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person possesses those items with intent to disseminate.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

3. For purposes of this section, any element of age of the person depicted means the age of the person at the time the sexually explicit conduct occurred, not the age of the person depicted at the time of dissemination or possession of the sexually explicit visual image or material.

[ 2009, c. 608, §3 (NEW) .]

SECTION HISTORY

2003, c. 711, §B12 (NEW). 2007, c. 476, §§6, 7 (AMD). 2009, c. 608, §3 (AMD).



17-A §284. Possession of sexually explicit material

1. A person is guilty of possession of sexually explicit material if that person:

A. Intentionally or knowingly transports, exhibits, purchases, possesses or accesses with intent to view any book, magazine, newspaper, print, negative, slide, motion picture, computer data file, videotape or other mechanically, electronically or chemically reproduced visual image or material that the person knows or should know depicts another person engaging in sexually explicit conduct, and:

(1) The other person has not in fact attained 16 years of age; or

(2) The person knows or has reason to know that the other person has not attained 16 years of age.

Violation of this paragraph is a Class D crime; [2011, c. 50, §1 (AMD).]

B. Violates paragraph A and, at the time of the offense, has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Violation of this paragraph is a Class C crime; [2007, c. 476, §8 (AMD).]

C. Intentionally or knowingly transports, exhibits, purchases, possesses or accesses with intent to view any book, magazine, newspaper, print, negative, slide, motion picture, computer data file, videotape or other mechanically, electronically or chemically reproduced visual image or material that the person knows or should know depicts another person engaging in sexually explicit conduct, and:

(1) The other person has not in fact attained 12 years of age; or

(2) The person knows or has reason to know that the other person has not attained 12 years of age.

Violation of this paragraph is a Class C crime; or [2011, c. 50, §2 (AMD).]

D. Violates paragraph C and, at the time of the offense, has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Violation of this paragraph is a Class B crime. [2007, c. 476, §9 (AMD).]

Section 9-A governs the use of prior convictions when determining a sentence.

[ 2011, c. 50, §§1, 2 (AMD) .]

2. It is a defense to a prosecution under this section that the person depicted was the spouse of the person possessing the sexually explicit material at the time the material was produced.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

3. The age of the person depicted and that the person depicted is an actual person may be reasonably inferred from the depiction. Competent medical evidence or other expert testimony may be used to establish the age and authenticity of the person depicted.

[ 2005, c. 345, §2 (AMD) .]

4. Any material that depicts a person who has not attained 16 years of age engaging in sexually explicit conduct is declared to be contraband and may be seized by the State.

[ 2005, c. 345, §2 (AMD) .]

5. For purposes of this section, any element of age of the person depicted means the age of the person at the time the sexually explicit conduct occurred, not the age of the person depicted at the time of the transporting, exhibiting, purchasing, possession or accessing of the sexually explicit visual image or material.

[ 2011, c. 464, §13 (AMD) .]

SECTION HISTORY

2003, c. 711, §B12 (NEW). 2005, c. 345, §§1,2 (AMD). 2007, c. 476, §§8, 9 (AMD). 2009, c. 608, §4 (AMD). 2011, c. 50, §§1-3 (AMD). 2011, c. 464, §13 (AMD).



17-A §285. Forfeiture of equipment used to facilitate violations

1. Upon a finding of guilt of any violation of this chapter, but prior to sentencing, an attorney for the State may, in writing, move the court for an order requiring the forfeiture to the State of any equipment, including computers, that may have facilitated the commission of the offense. Notice of the motion must be made by the State to the defendant and any party of interest; this notice must be done by registered mail.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

2. If contesting the forfeiture, the defendant or other party-in-interest in the in rem civil forfeiture proceeding may request a jury trial. Absent that request, the proceeding must be before the court.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

3. At the jury trial or court hearing, the State has the burden of proving to the fact finder by a preponderance of the evidence that the equipment was used in violation of this chapter.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

4. Upon a finding by a preponderance of the evidence that the equipment was used to facilitate the commission of a violation of this chapter, the court shall order the equipment forfeited and may, upon the written recommendation of the attorney for the State, provide in its order for the disposition or use of the equipment by any state, county or municipal law enforcement agency that made a substantial contribution to the investigation or prosecution of the case. Any equipment forfeited that is not transferred to an investigating or prosecuting agency must be sold and the proceeds deposited in the General Fund.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

5. The Attorney General may adopt by rule guidelines regulating the disposition and use of property forfeited or sought for forfeiture under this section. Rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

SECTION HISTORY

2003, c. 711, §B12 (NEW).






Chapter 13: KIDNAPPING AND CRIMINAL RESTRAINT

17-A §301. Kidnapping

1. A person is guilty of kidnapping if either:

A. The actor knowingly restrains another person with the intent to:

(1) Hold the other person for ransom or reward;

(2) Use the other person as a shield or hostage;

(3) Inflict bodily injury upon the other person or subject the other person to conduct defined as criminal in chapter 11;

(4) Terrorize the other person or a 3rd person;

(5) Facilitate the commission of another crime by any person or flight thereafter; or

(6) Interfere with the performance of any governmental or political function; or [2001, c. 383, §26 (AMD); 2001, c. 383, §156 (AFF).]

B. The actor knowingly restrains another person:

(1) Under circumstances which in fact expose the other person to risk of serious bodily injury; or

(2) By secreting and holding the other person in a place where the other person is not likely to be found. [2001, c. 383, §26 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §26 (AMD); 2001, c. 383, §156 (AFF) .]

2. "Restrain" means to restrict substantially the movements of another person without the other person's consent or other lawful authority by:

A. Removing the other person from the other person's residence or place of business or from a school; [2007, c. 684, Pt. A, §1 (AMD); 2007, c. 684, Pt. H, §1 (AFF).]

B. Moving the other person a substantial distance from the vicinity where the other person is found; [2007, c. 684, Pt. A, §1 (AMD); 2007, c. 684, Pt. H, §1 (AFF).]

C. Confining the other person for a substantial period either in the place where the restriction commences or in a place to which the other person has been moved; [2007, c. 684, Pt. A, §1 (AMD); 2007, c. 684, Pt. H, §1 (AFF).]

D. Destroying, concealing, removing, confiscating or possessing any actual or purported passport or other immigration document or other actual or purported government identification document of the other person; or [2007, c. 684, Pt. A, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

E. Using any scheme, plan or pattern intended to cause the other person to believe that if the person does not perform certain labor or services, including prostitution, that the person or another person will suffer serious harm or restraint. [2007, c. 684, Pt. A, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

[ 2007, c. 684, Pt. A, §1 (AMD); 2007, c. 684, Pt. H, §1 (AFF) .]

2-A. "Hostage" means a person restrained with the intent that a 3rd person, not the person restrained or the actor, perform or refrain from performing some act.

[ 1979, c. 512, §24 (NEW) .]

2-B. It is a defense to a prosecution under this section that the person restrained is the child of the actor.

[ 1979, c. 512, §24 (NEW) .]

3. Kidnapping is a Class A crime. It is however, a defense which reduces the crime to a Class B crime, if the defendant voluntarily released the victim alive and not suffering from serious bodily injury, in a safe place prior to trial.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 512, §24 (AMD). 2001, c. 383, §26 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 684, Pt. A, §1 (AMD). 2007, c. 684, Pt. H, §1 (AFF).



17-A §302. Criminal restraint

1. A person is guilty of criminal restraint if:

A. Knowing the actor has no legal right to do so, the actor intentionally or knowingly takes, retains or entices another person who:

(1) Is less than 14 years of age. Violation of this subparagraph is a Class D crime;

(2) Is incompetent. Violation of this subparagraph is a Class D crime;

(3) Is either 14, 15 or 16 years of age from the custody of the other person's parent, guardian or other lawful custodian, with the intent to hold the other person permanently or for a prolonged period and the actor is at least 18 years of age. Violation of this subparagraph is a Class D crime; or

(4) Is in fact less than 8 years of age. Violation of this subparagraph is a Class C crime; or [2001, c. 383, §156 (AFF); 2001, c. 383, §27 (RPR).]

B. The actor:

(1) Knowingly restrains another person. Violation of this subparagraph is a Class D crime; or

(2) Knowingly restrains another person who is in fact less than 8 years of age. Violation of this subparagraph is a Class C crime.

As used in this paragraph, "restrain" has the same meaning as in section 301, subsection 2. [2001, c. 383, §156 (AFF); 2001, c. 383, §27 (RPR).]

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §27 (RPR) .]

2. It is a defense to a prosecution under this section that the actor is the parent of the other person taken, retained, enticed or restrained. Consent by the person taken, retained or enticed is not a defense to a prosecution under subsection 1, paragraph A.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §27 (RPR) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §27 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 512, §25 (RPR). 1987, c. 150, (AMD). 1995, c. 689, §1 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §27 (RPR).



17-A §303. Criminal restraint by parent

1. A person is guilty of criminal restraint by a parent if, being the parent of a child and knowing the person has no legal right to do so, the person takes, retains or entices the child:

A. Who has not in fact attained 16 years of age, from the custody of the child's other parent, guardian or other lawful custodian with the intent to remove the child from the State or to secrete the child and hold the child in a place where the child is not likely to be found. Violation of this paragraph is a Class C crime; [2007, c. 96, §7 (AMD).]

B. Who resides in another state and who has not in fact attained 16 years of age, from the custody of the child's other parent, guardian or other lawful custodian, whose custodial authority was established by a court of this State, with the intent to remove the child from that state or to secrete the child and hold the child in a place where the child is not likely to be found. Violation of this paragraph is a Class C crime; or [2007, c. 96, §7 (AMD).]

C. Who is either 16 or 17 years of age, from the custody of the Department of Corrections or the Department of Health and Human Services with the intent to remove the child from the State or to secrete the child and hold the child in a place where the child is not likely to be found. Violation of this paragraph is a Class D crime. [2007, c. 96, §7 (NEW).]

[ 2007, c. 96, §7 (AMD) .]

2. Consent by the child taken, enticed or retained is not a defense under this section.

[ 2007, c. 96, §7 (AMD) .]

3. A law enforcement officer may not be held liable for taking physical custody of a child who the officer reasonably believes has been taken, retained or enticed in violation of this section and for delivering the child to a person who the officer reasonably believes is the child's lawful custodian or to any other suitable person.

For purposes of this subsection, "reasonable belief a child has been taken, retained or enticed in violation of this section" includes, but is not limited to, a determination by a law enforcement officer, based on the officer's review of the terms of a certified copy of the most recent court decree granting custody of the child, that the parent who is exercising control over the child is not the person authorized to have custody under terms of the decree.

[ 2007, c. 96, §7 (AMD) .]

4. A law enforcement officer may arrest without a warrant any person who the officer has probable cause to believe has violated or is violating this section.

[ 2007, c. 96, §7 (AMD) .]

5.

[ 2007, c. 96, §7 (RP) .]

SECTION HISTORY

1979, c. 512, §26 (NEW). 1981, c. 669, §§1-3 (AMD). 2007, c. 96, §7 (AMD).






Chapter 15: THEFT

17-A §351. Consolidation

Conduct denominated theft in this chapter constitutes a single crime embracing the separate crimes such as those heretofore known as larceny, larceny by trick, larceny by bailee, embezzlement, false pretenses, extortion, blackmail, shoplifting and receiving stolen property. An accusation of theft may be proved by evidence that it was committed in any manner that would be theft under this chapter, notwithstanding the specification of a different manner in the complaint, information or indictment, subject only to the power of the court to ensure a fair trial by granting a continuance or other appropriate relief if the conduct of the defense would be prejudiced by lack of fair notice or by surprise. If the evidence is sufficient to permit a finding of guilt of theft in more than one manner, no election among those manners is required. [2007, c. 475, §11 (AMD).]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 317, §7 (AMD). 2007, c. 475, §11 (AMD).



17-A §352. Definitions

As used in this chapter, unless a different meaning is plainly required by the context: [1975, c. 499, §1 (NEW).]

1. "Property" means anything of value, including but not limited to:

A. Real estate and things growing thereon, affixed to or found thereon; [1975, c. 499, §1 (NEW).]

B. Tangible and intangible personal property; [1975, c. 499, §1 (NEW).]

C. Captured or domestic animals, birds or fishes; [1975, c. 499, §1 (NEW).]

D. Written instruments, including credit cards, or other writings representing or embodying rights concerning real or personal property, labor, services or otherwise containing anything of value to the owner; [1975, c. 499, §1 (NEW).]

E. Commodities of a public utility nature such as telecommunications, gas, electricity, steam or water; and [1975, c. 499, §1 (NEW).]

F. Trade secrets, meaning the whole or any portion of any scientific or technical information, design, process, procedure, formula or invention which the owner thereof intends to be available only to persons selected by the owner. [2001, c. 383, §28 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §28 (AMD); 2001, c. 383, §156 (AFF) .]

2. "Obtain" means:

A. In relation to property, to bring about, in or out of this State, a transfer of possession or of some other legally recognized interest in property, whether to the obtainer or another; [2001, c. 383, §29 (NEW); 2001, c. 383, §156 (AFF).]

B. In relation to labor or services, to secure performance of labor or services; and [2001, c. 383, §29 (NEW); 2001, c. 383, §156 (AFF).]

C. In relation to a trade secret, to make any facsimile, replica, photograph or other reproduction. [2001, c. 383, §29 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §29 (RPR) .]

3. "Intent to deprive" means to have the conscious object:

A. To withhold property permanently or for so extended a period or to use under such circumstances that a substantial portion of its economic value, or the use and benefit of the property, would be lost; or [2001, c. 383, §30 (AMD); 2001, c. 383, §156 (AFF).]

B. To restore the property only upon payment of a reward or other compensation; or [1975, c. 499, §1 (NEW).]

C. To use or dispose of the property under circumstances that make it unlikely that the owner will recover it or that manifest an indifference as to whether the owner will recover it. [1981, c. 317, §8 (AMD).]

[ 2001, c. 383, §30 (AMD); 2001, c. 383, §156 (AFF) .]

4. "Property of another" includes property in which any person or government other than the actor has an interest that the actor is not privileged to infringe, regardless of the fact that the actor also has an interest in the property and regardless of the fact that the other person might be precluded from civil recovery because the property was used in an unlawful transaction or was subject to forfeiture as contraband. Property in the possession of the actor may not be deemed property of another who has only a security interest therein, even if legal title is in the creditor pursuant to a conditional sales contract or other security agreement.

[ 2001, c. 383, §31 (AMD); 2001, c. 383, §156 (AFF) .]

5. The meaning of "value" must be determined according to the following.

A. Except as otherwise provided in this subsection, value means the market value of the property or services at the time and place of the crime, or if such cannot be satisfactorily ascertained, the cost of replacement of the property or services within a reasonable time after the crime. [1975, c. 499, §1 (NEW).]

B. The value of a written instrument that does not have a readily ascertainable market value, in the case of an instrument such as a check, draft or promissory note, is deemed the amount due or collectible on the instrument, and, in the case of any other instrument that creates, releases, discharges or otherwise affects any valuable legal right, privilege or obligation, is deemed the greatest amount of economic loss that the owner of the instrument might reasonably suffer by virtue of the loss of the instrument. [2001, c. 383, §32 (AMD); 2001, c. 383, §156 (AFF).]

C. The value of a trade secret that does not have a readily ascertainable market value is deemed any reasonable value representing the damage to the owner suffered by reason of losing an advantage over those who do not know of or use the trade secret. [2001, c. 383, §32 (AMD); 2001, c. 383, §156 (AFF).]

D. If the value of property or services cannot be ascertained beyond a reasonable doubt pursuant to the standards set forth in paragraphs A to C, the trier of fact may find the value to be not less than a certain amount, and if no such minimum value can be thus ascertained, the value is deemed to be an amount less than $500. [2005, c. 527, §6 (AMD).]

E. Amounts of value involved in thefts committed pursuant to one scheme or course of conduct, whether from the same person or several persons, may be aggregated to charge a single theft of appropriate class or grade. Subject to the requirement that the conduct of the defense may not be prejudiced by lack of fair notice or by surprise, the court may at any time order that a single aggregated count be considered as separate thefts. An aggregated count of theft may not be deemed duplicitous because of such an order and an election may not be required. Prosecution may be brought in any venue in which one of the thefts that have been aggregated was committed. [2001, c. 383, §32 (AMD); 2001, c. 383, §156 (AFF).]

F. The actor's culpability as to value is not an essential requisite of liability, unless otherwise expressly provided. [2001, c. 383, §32 (AMD); 2001, c. 383, §156 (AFF).]

[ 2005, c. 527, §6 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§52-54 (AMD). 1977, c. 510, §46 (AMD). 1981, c. 317, §8 (AMD). 1995, c. 224, §2 (AMD). 2001, c. 383, §§28-32 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 389, §2 (AMD). 2005, c. 199, §3 (AMD). 2005, c. 527, §6 (AMD).



17-A §353. Theft by unauthorized taking or transfer

1. A person is guilty of theft if:

A. The person obtains or exercises unauthorized control over the property of another with intent to deprive the other person of the property. Violation of this paragraph is a Class E crime; [2005, c. 199, §4 (AMD).]

B. The person violates paragraph A and:

(1) The value of the property is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The property stolen is a firearm or an explosive device. Violation of this subparagraph is a Class B crime;

(3) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(4) The value of the property is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(5) The value of the property is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(6) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime; or [2007, c. 476, §10 (AMD).]

C. The person knowingly operates an audiovisual or audio recording function of any device in a motion picture theater while a motion picture is being exhibited for the purpose of making a copy of the motion picture, without the written consent of the motion picture theater owner. Violation of this paragraph is a Class D crime. [2005, c. 199, §4 (NEW).]

[ 2007, c. 476, §10 (AMD) .]

2. As used in this section, "exercises unauthorized control" includes but is not limited to conduct formerly defined or known as common law larceny by trespassory taking, larceny by conversion, larceny by bailee and embezzlement.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §33 (RPR) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 383, §33 (RPR). 2001, c. 667, §D3 (AMD). 2001, c. 667, §D36 (AFF). 2005, c. 199, §4 (AMD). 2007, c. 476, §10 (AMD).



17-A §353-A. Theft by unauthorized taking or transfer at a casino or slot machine facility (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 585, §14 (NEW). 2013, c. 96, §2 (RP).



17-A §354. Theft by deception

1. A person is guilty of theft if:

A. The person obtains or exercises control over property of another as a result of deception and with intent to deprive the other person of the property. Violation of this paragraph is a Class E crime; or [2001, c. 383, §34 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The value of the property is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The property stolen is a firearm or an explosive device. Violation of this subparagraph is a Class B crime;

(3) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(4) The value of the property is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(5) The value of the property is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(6) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §11 (AMD).]

[ 2007, c. 476, §11 (AMD) .]

2. For purposes of this section, deception occurs when a person intentionally:

A. Creates or reinforces an impression that is false and that the person does not believe to be true, including false claims that the person is a veteran or a member of the Armed Forces of the United States or a state military force and false impressions as to identity, law, value, knowledge, opinion, intention or other state of mind; except that an intention not to perform a promise, or knowledge that a promise will not be performed, may not be inferred from the fact alone that the promise was not performed; [2015, c. 21, §1 (AMD).]

B. Fails to correct an impression that is false and that the person does not believe to be true and that:

(1) The person had previously created or reinforced; or

(2) The person knows to be influencing another whose property is involved and to whom the person stands in a fiduciary or confidential relationship; [2001, c. 383, §156 (AFF); 2001, c. 383, §34 (RPR).]

C. Prevents another from acquiring information that is relevant to the disposition of the property involved; or [2001, c. 383, §156 (AFF); 2001, c. 383, §34 (RPR).]

D. Fails to disclose a known lien, adverse claim or other legal impediment to the enjoyment of property that the person transfers or encumbers in consideration for the property obtained, whether such impediment is or is not valid, or is or is not a matter of official record. [2001, c. 383, §156 (AFF); 2001, c. 383, §34 (RPR).]

[ 2015, c. 21, §1 (AMD) .]

3. It is not a defense to a prosecution under this section that the deception related to a matter that was of no pecuniary significance or that the person deceived acted unreasonably in relying on the deception.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §34 (RPR) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §47 (AMD). 1999, c. 455, §1 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §34 (RPR). 2001, c. 667, §D4 (AMD). 2001, c. 667, §D36 (AFF). 2007, c. 476, §11 (AMD). 2015, c. 21, §1 (AMD).



17-A §354-A. Insurance deception

1. A person is guilty of theft if:

A. The person obtains or exercises control over property of another as a result of insurance deception and with an intent to deprive the other person of the property. Violation of this paragraph is a Class E crime; or [2001, c. 383, §35 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The value of the property is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The property stolen is a firearm or an explosive device. Violation of this subparagraph is a Class B crime;

(3) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(4) The value of the property is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(5) The value of the property is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(6) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §12 (AMD).]

[ 2007, c. 476, §12 (AMD) .]

2. For purposes of this section, insurance deception occurs when a person intentionally makes a misrepresentation or written false statement that the person does not believe to be true relating to a material fact to any person engaged in the business of insurance concerning any of the following:

A. An application for the issuance or renewal of an insurance policy; [1997, c. 779, §1 (NEW).]

B. The rating of an insurance policy; [1997, c. 779, §1 (NEW).]

C. Payment made in accordance with an insurance policy; [1997, c. 779, §1 (NEW).]

D. A claim for payment or benefit pursuant to an insurance policy; or [1997, c. 779, §1 (NEW).]

E. Premiums paid on an insurance policy. [1997, c. 779, §1 (NEW).]

[ 1997, c. 779, §1 (NEW) .]

3. It is not a defense to a prosecution under this section that the deception related to a matter that was of no pecuniary significance or that the person deceived acted unreasonably in relying on the deception.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §36 (RPR) .]

SECTION HISTORY

1997, c. 779, §1 (NEW). 2001, c. 383, §§35,36 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 667, §D5 (AMD). 2001, c. 667, §D36 (AFF). 2007, c. 476, §12 (AMD).



17-A §355. Theft by extortion

1. A person is guilty of theft if the person obtains or exercises control over the property of another as a result of extortion and with intent to deprive the other person of the property.

[ 2001, c. 383, §37 (AMD); 2001, c. 383, §156 (AFF) .]

2. As used in this section, extortion occurs when a person threatens to:

A. Cause physical harm in the future to the person threatened or to any other person or to property at any time; or [1975, c. 499, §1 (NEW).]

B. Do any other act that would not in itself substantially benefit the person but that would harm substantially any other person with respect to that person's health, safety, business, calling, career, financial condition, reputation or personal relationships. [2001, c. 383, §38 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §38 (AMD); 2001, c. 383, §156 (AFF) .]

3. Violation of this section is a Class C crime.

[ 2001, c. 383, §39 (NEW); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2001, c. 383, §§37-39 (AMD). 2001, c. 383, §156 (AFF).



17-A §356. Theft of lost, mislaid or mistakenly delivered property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 317, §9 (RPR). 1981, c. 529, §1 (RPR). 2001, c. 383, §156 (AFF). 2001, c. 383, §40 (RP).



17-A §356-A. Theft of lost, mislaid or mistakenly delivered property

1. A person is guilty of theft if:

A. The person obtains or exercises control over the property of another that the person knows to have been lost or mislaid or to have been delivered under a mistake as to the identity of the recipient or as to the nature or amount of the property and, with the intent to deprive the owner of the property at any time subsequent to acquiring it, the person fails to take reasonable measures to return it. Violation of this paragraph is a Class E crime; or [2001, c. 383, §41 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The value of the property is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The property stolen is a firearm or an explosive device. Violation of this subparagraph is a Class B crime;

(3) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(4) The value of the property is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(5) The value of the property is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(6) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §13 (AMD).]

[ 2007, c. 476, §13 (AMD) .]

SECTION HISTORY

2001, c. 383, §41 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 667, §D6 (AMD). 2001, c. 667, §D36 (AFF). 2007, c. 476, §13 (AMD).



17-A §357. Theft of services

1. A person is guilty of theft if:

A. The person obtains services by deception, threat, force or any other means designed to avoid the due payment for the services that the person knows are available only for compensation. Violation of this paragraph is a Class E crime; or [2001, c. 383, §42 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The value of the services is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(3) The value of the services is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(4) The value of the services is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(5) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §14 (AMD).]

[ 2007, c. 476, §14 (AMD) .]

2. A person is guilty of theft if:

A. Having control over the disposition of services of another, to which the person knows the person is not entitled, the person diverts such services to the person's own benefit or to the benefit of some other person who the person knows is not entitled to the services. Violation of this paragraph is a Class E crime; or [2001, c. 383, §42 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The value of the services is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) That person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(3) The value of the services is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(4) The value of the services is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(5) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §15 (AMD).]

[ 2007, c. 476, §15 (AMD) .]

3. As used in this section:

A. "Deception" has the same meaning as in section 354; [2001, c. 383, §42 (NEW); 2001, c. 383, §156 (AFF).]

B. "Services" includes, but is not limited to, labor; professional service; public utility service; transportation service; ski-lift service; restaurant, hotel, motel, tourist cabin, rooming house and like accommodations; the supplying of equipment, tools, vehicles or trailers for temporary use; telephone, cellular telephone, telegraph, cable television or computer service; gas, electricity, water or steam; admission to entertainment, exhibitions, sporting events or other events; or other services for which a charge is made; and [2001, c. 383, §42 (NEW); 2001, c. 383, §156 (AFF).]

C. "Threat" is deemed to occur under the circumstances described in section 355, subsection 2. [2001, c. 383, §42 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §42 (RPR) .]

4. When compensation for service is ordinarily paid immediately upon the rendering of such service, as in the case of hotels, restaurants, ski lifts, garages or sporting events, nonpayment prior to use or enjoyment, refusal to pay or absconding without payment or offer to pay gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the service was obtained by deception.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §42 (RPR) .]

5. Proof that utility services or electricity services have been improperly diverted or that devices belonging to the utility or electricity service provider and installed for the delivery, regulation or measurement of utility services or electricity services have been interfered with gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person to whom the utility service or electricity service is being delivered or diverted knowingly created or caused to be created the improper diversion or interference with the devices of the utility or electricity service provider.

This inference does not apply unless the person to whom the utility service or electricity service is being delivered has been furnished the service for at least 30 days.

For purposes of this subsection, "electricity service" means electric billing and metering services, as defined in Title 35-A, section 3201, subsection 8, and the service of a competitive electricity provider, as defined in Title 35-A, section 3201, subsection 5.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §42 (RPR) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 183, §§1,2 (AMD). 1989, c. 138, (AMD). 1993, c. 106, §1 (AMD). 1995, c. 107, §1 (AMD). 1999, c. 657, §8 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §42 (RPR). 2001, c. 667, §§D7,8 (AMD). 2001, c. 667, §D36 (AFF). 2007, c. 476, §§14, 15 (AMD).



17-A §357-A. Theft of utility services (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 668, §1 (NEW). 1993, c. 106, §2 (RP).



17-A §358. Theft by misapplication of property

1. A person is guilty of theft if:

A. The person obtains property from anyone or personal services from an employee upon agreement, or subject to a known legal obligation, to make a specified payment or other disposition to a 3rd person or to a fund administered by that person, whether from that property or its proceeds or from that person's own property to be reserved in an equivalent or agreed amount, if that person intentionally or recklessly fails to make the required payment or disposition and deals with the property obtained or withheld as that person's own. Violation of this paragraph is a Class E crime; or [2001, c. 383, §43 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The value of the property is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The property stolen is a firearm or an explosive device. Violation of this subparagraph is a Class B crime;

(3) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(4) The value of the property is more than $2,000 and the person is a payroll processor. Violation of this paragraph is a Class B crime;

(5) The value of the property is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(6) The value of the property is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime;

(7) The value of the property is more than $1,000 but not more than $2,000 and the person is a payroll processor. Violation of this subparagraph is a Class C crime;

(8) The person is a payroll processor and has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class B crime; or

(9) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §16 (AMD).]

[ 2007, c. 476, §16 (AMD) .]

2. Liability under subsection 1 is not affected by the fact that it may be impossible to identify particular property as belonging to the victim at the time of the failure to make the required payment or disposition.

[ 1975, c. 499, §1 (NEW) .]

3. Proof that a person is an officer or employee of the government or of a financial institution gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person:

A. Knows of any legal obligation relevant to the person's liability under this section; and [2001, c. 383, §44 (AMD); 2001, c. 383, §156 (AFF).]

B. Dealt with the property as the person's own if the person fails to pay or account upon lawful demand, or if an audit reveals a shortage or falsification of the person's accounts. [2001, c. 383, §44 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §44 (AMD); 2001, c. 383, §156 (AFF) .]

4. "Payroll processor" has the same meaning as in Title 10, section 1495.

[ 2001, c. 383, §45 (NEW); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2001, c. 383, §§43-45 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 667, §D9 (AMD). 2001, c. 667, §D36 (AFF). 2007, c. 476, §16 (AMD).



17-A §359. Receiving stolen property

1. A person is guilty of theft if:

A. The person receives, retains or disposes of the property of another knowing that it has been stolen, or believing that it has probably been stolen, with the intent to deprive the owner of the property. Violation of this paragraph is a Class E crime; or [2001, c. 383, §46 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The value of the property is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The property stolen is a firearm or an explosive device. Violation of this subparagraph is a Class B crime;

(3) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(4) The value of the property is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(5) The value of the property is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(6) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §17 (AMD).]

[ 2007, c. 476, §17 (AMD) .]

2. As used in this section, "receives" means acquiring possession, control or title, or lending on the security of the property. For purposes of this section, property is "stolen" if it was obtained or unauthorized control was exercised over it in violation of this chapter.

[ 1975, c. 740, §55 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §55 (AMD). 2001, c. 383, §46 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 667, §D10 (AMD). 2001, c. 667, §D36 (AFF). 2007, c. 476, §17 (AMD).



17-A §360. Unauthorized use of property

1. A person is guilty of theft if:

A. Knowing that the person does not have the consent of the owner, the person takes, operates or exercises control over a vehicle, or, knowing that a vehicle has been so wrongfully obtained, the person rides in the vehicle. Violation of this paragraph is a Class D crime; [2003, c. 510, Pt. C, §4 (AMD).]

A-1. The person violates paragraph A and the person has 2 or more prior convictions for any combination of the Maine offenses listed in this paragraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this paragraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime; [2007, c. 476, §18 (AMD).]

B. Having custody of a vehicle pursuant to an agreement between the person and the owner of the vehicle whereby the person or another is to perform for compensation a specific service for the owner involving the maintenance, repair or use of the vehicle, the person intentionally uses or operates the vehicle, without the consent of the owner, for the person's own purposes in a manner constituting a gross deviation from the agreed purpose. Violation of this paragraph is a Class D crime; [2003, c. 510, Pt. C, §4 (AMD).]

B-1. The person violates paragraph B and the person has 2 or more prior convictions for any combination of the Maine offenses listed in this paragraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this paragraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime; [2007, c. 476, §19 (AMD).]

C. Having custody of property pursuant to a rental or lease agreement with the owner of the property or a borrower's agreement with a library or museum whereby the property is to be returned to the owner at a specified time and place, the person knowingly fails to comply with the agreed terms concerning return of such property without the consent of the owner, for so lengthy a period beyond the specified time for return as to render the retention or possession or other failure to return a gross deviation from the agreement. For purposes of this paragraph, proof that the person fails to return the property within 5 days of receiving a written demand from the owner, mailed by certified or registered mail or delivered by hand after the expiration of the rental period to the most current address known to the owner, gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 of a gross deviation from the agreement. Violation of this paragraph is a Class D crime; or [2003, c. 510, Pt. C, §4 (AMD).]

D. The person violates paragraph C and the person has 2 or more prior convictions for any combination of the Maine offenses listed in this paragraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this paragraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime. [2007, c. 476, §20 (AMD).]

[ 2007, c. 476, §§18-20 (AMD) .]

2. As used in this section, "vehicle" means any automobile, airplane, motorcycle, motorboat, snowmobile, any other motor-propelled means of transportation, or any boat or vessel propelled by sail, oar or paddle.

[ 1975, c. 740, §57 (AMD) .]

3. It is a defense to a prosecution under this section that the person reasonably believed that the owner would have consented to the person's conduct had the owner known of it.

[ 2001, c. 383, §48 (AMD); 2001, c. 383, §156 (AFF) .]

4.

[ 2003, c. 510, Pt. C, §5 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§56,57 (AMD). 1997, c. 319, §1 (AMD). 1999, c. 262, §1 (AMD). 2001, c. 383, §§47-49 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 667, §D11 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 510, §§C4,5 (AMD). 2007, c. 476, §§18-20 (AMD).



17-A §361. Affirmative defense of claim of right

It is an affirmative defense to prosecution under this chapter that the defendant acted in good faith under a claim of right to property or services involved, including, in cases of theft of a trade secret, that the defendant rightfully knew the trade secret or that it was available to the defendant from a source other than the owner of the trade secret. [2001, c. 383, §50 (NEW); 2001, c. 383, §156 (AFF).]

1.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §50 (RP) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §50 (RP); 2003, c. 1, §1 (RP) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §50 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §58 (AMD). 1977, c. 671, §25 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §50 (RPR). 2001, c. 426, §1 (AMD). 2003, c. 1, §1 (AMD).



17-A §361-A. Permissible inferences against accused

1. Proof that the defendant was in exclusive possession of property that had recently been taken under circumstances constituting a violation of this chapter, section 405 or of chapter 27 gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the defendant is guilty of the theft or robbery of the property, as the case may be, and proof that the theft or robbery occurred under circumstances constituting a violation of section 401 or 405 also gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the defendant in exclusive possession of property recently so taken is guilty of the burglary or burglary of a motor vehicle, as the case may be.

[ 2001, c. 667, Pt. D, §12 (AMD); 2001, c. 667, Pt. D, §36 (AFF) .]

2. Proof that the defendant concealed unpurchased property stored, offered or exposed for sale while the defendant was still on the premises of the place where it was stored, offered or exposed or in a parking lot or public or private way immediately adjacent thereto gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the defendant obtained or exercised unauthorized control over the property with the intent to deprive the owner thereof.

[ 2001, c. 383, §51 (NEW); 2001, c. 383, §156 (AFF) .]

3. Proof that a defendant possessed or controlled property of a person who, by reason of physical illness or mental illness or mental defect, including, but not limited to, dementia and other cognitive impairments, is manifestly unable or known by the defendant to be unable to make a reasonable judgment with respect to the disposition of the property or proof that a defendant obtained possession or control of the property by undue influence gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the defendant obtained or exercised unauthorized control over the property with the intent to deprive the owner of the property. As used in this subsection, "undue influence" has the same meaning as in section 109, subsection 4.

[ 2013, c. 414, §4 (NEW) .]

SECTION HISTORY

2001, c. 383, §51 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 667, §D12 (AMD). 2001, c. 667, §D36 (AFF). 2013, c. 414, §4 (AMD).



17-A §362. Classification of theft offenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §59 (AMD). 1977, c. 510, §§48,49 (AMD). 1981, c. 317, §10 (AMD). 1985, c. 239, §§1,2 (AMD). 1987, c. 12, (AMD). 1991, c. 548, §A8 (AMD). 1995, c. 224, §§3-5 (AMD). 1997, c. 495, §2 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §52 (RP). 2001, c. 389, §§3-5 (AMD). 2001, c. 426, §2 (AMD). 2003, c. 1, §§2-5 (AMD).



17-A §363. Organized retail theft

1. A person is guilty of organized retail theft if the person commits 2 or more thefts of retail merchandise under this chapter, either as a principal or an accomplice, pursuant to a scheme or course of conduct engaged in by 2 or more persons involving thefts from 2 or more retail stores for the purpose of selling the stolen merchandise or conducting fraudulent returns of the stolen merchandise. Violation of this section is a Class C crime.

[ 2015, c. 85, §2 (NEW) .]

SECTION HISTORY

2015, c. 85, §2 (NEW).






Chapter 17: BURGLARY AND CRIMINAL TRESPASS

17-A §401. Burglary

1. A person is guilty of burglary if:

A. The person enters or surreptitiously remains in a structure knowing that that person is not licensed or privileged to do so, with the intent to commit a crime therein. Violation of this paragraph is a Class C crime; or [2001, c. 383, §53 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The person is armed with a firearm, or knows that an accomplice is so armed. Violation of this subparagraph is a Class A crime;

(2) The person intentionally or recklessly inflicts or attempts to inflict bodily injury on anyone during the commission of the burglary or an attempt to commit the burglary or in immediate flight after the commission or attempt. Violation of this subparagraph is a Class B crime;

(3) The person is armed with a dangerous weapon other than a firearm or knows that an accomplice is so armed. Violation of this subparagraph is a Class B crime;

(4) The violation is against a structure that is a dwelling place. Violation of this subparagraph is a Class B crime; or

(5) At the time of the burglary, the person has 2 or more prior convictions for any combination of the Maine Class A, B or C offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of this section or section 651, 702 or 703; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class B crime. [2007, c. 476, §21 (AMD).]

[ 2007, c. 476, §21 (AMD) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §54 (RP) .]

3. A person may be convicted both of burglary and of the crime that the person committed or attempted to commit after entering or remaining in the structure, but sentencing for both crimes is governed by section 1256.

[ 2001, c. 383, §55 (AMD); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §60 (AMD). 1977, c. 510, §§50-52 (AMD). 1985, c. 282, §4 (AMD). 1997, c. 477, §1 (AMD). 2001, c. 383, §§53-55 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 476, §21 (AMD).



17-A §402. Criminal trespass

1. A person is guilty of criminal trespass if, knowing that that person is not licensed or privileged to do so, that person:

A. Enters any dwelling place. Violation of this paragraph is a Class D crime; [2001, c. 383, §56 (AMD); 2001, c. 383, §156 (AFF).]

B. Enters any structure that is locked or barred. Violation of this paragraph is a Class E crime; [2001, c. 383, §56 (AMD); 2001, c. 383, §156 (AFF).]

C. Enters any place from which that person may lawfully be excluded and that is posted in accordance with subsection 4 or in a manner reasonably likely to come to the attention of intruders or that is fenced or otherwise enclosed in a manner designed to exclude intruders. Violation of this paragraph is a Class E crime; [2001, c. 383, §56 (AMD); 2001, c. 383, §156 (AFF).]

D. Remains in any place in defiance of a lawful order to leave that was personally communicated to that person by the owner or another authorized person. Violation of this paragraph is a Class E crime; [2001, c. 383, §56 (AMD); 2001, c. 383, §156 (AFF).]

E. Enters any place in defiance of a lawful order not to enter that was personally communicated to that person by the owner or another authorized person. Violation of this paragraph is a Class E crime; or [2001, c. 383, §56 (AMD); 2001, c. 383, §156 (AFF).]

F. Enters or remains in a cemetery or burial ground at any time between 1/2 hour after sunset and 1/2 hour before sunrise the following day, unless that person enters or remains during hours in which visitors are permitted to enter or remain by municipal ordinance or, in the case of a privately owned and operated cemetery, by posting. Violation of this paragraph is a Class E crime. [2001, c. 383, §56 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §56 (AMD); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §57 (RP) .]

3.

[ 1979, c. 701, §23 (RP) .]

4. For the purposes of subsection 1, paragraph C, property is posted if it is marked with signs or paint in compliance with this subsection. Proof that any posted sign or paint marking is actually seen by an intruder gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that such posted sign or paint marking is posted in a manner reasonably likely to come to the attention of intruders.

A. Signs must indicate that access is prohibited, that access is prohibited without permission of the landowner or the landowner's agent, or that access for a particular purpose is prohibited. [1995, c. 529, §2 (NEW).]

B. [2011, c. 432, §4 (AMD); MRSA T. 17-A, §402, sub-4, ¶B (RP).]

B-1. Paint markings made pursuant to this paragraph mean that access is prohibited without permission of the landowner or the landowner's agent. Paint markings made pursuant to this paragraph must consist of a conspicuous vertical line at least one inch in width and at least 8 inches in length and must be placed so that the bottoms of the marks are not less than 3 feet from the ground or more than 5 feet from the ground at locations that are readily visible to any person approaching the property and no more than 100 feet apart. Paint markings may be placed on trees, posts or stones as described in this paragraph. The Department of Agriculture, Conservation and Forestry, Bureau of Forestry shall adopt rules to determine the color and type of paint that may be used to post property pursuant to this paragraph. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2011, c. 432, §5 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

C. Signs or paint must mark the property at intervals no greater than 100 feet and at all vehicular access entries from a public road. [1995, c. 529, §2 (NEW).]

D. Signs or paint markings are required only on the portion of the property where access is prohibited or limited. Signs or paint posted in accordance with this section have no effect on boundaries of property and do not constitute claims of possession or adverse use in accordance with state law. [1995, c. 529, §2 (NEW).]

D-1. Notwithstanding any other provision of this section, a landowner who posts that landowner's land by paint markings and who intends to prohibit access without permission of the landowner or the landowner's agent or intends to prohibit access for a particular purpose may do this by posting in a prominent place one or more qualifying signs that by words or symbols set forth the nature of the prohibition. The landowner need not post the qualifying signs at 100-foot intervals. [1999, c. 115, §1 (NEW).]

E. A person commits criminal mischief and is subject to prosecution under section 806 if that person, without permission of the owner or owner's agent:

(1) Knowingly posts the property of another with a sign or paint mark indicating that access is prohibited, that access is prohibited without permission or that access for a particular purpose is prohibited; or

(2) Removes, mutilates, defaces or destroys a sign or paint mark placed for purposes of this section. [1995, c. 529, §2 (NEW).]

Nothing in this subsection limits any manner of posting reasonably likely to come to the attention of intruders.

[ 2011, c. 432, §§4, 5 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 128, (AMD). 1977, c. 510, §53 (AMD). 1979, c. 701, §23 (RPR). 1981, c. 317, §11 (AMD). 1989, c. 793, (AMD). 1995, c. 529, §§1, 2 (AMD). 1999, c. 115, §1 (AMD). 2001, c. 383, §§56-58 (AMD). 2001, c. 383, §156 (AFF). 2011, c. 432, §§4, 5 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



17-A §402-A. Aggravated criminal trespass

1. A person is guilty of aggravated criminal trespass if, knowing that that person is not licensed or privileged to do so, that person enters a dwelling place and:

A. While in the dwelling place violates any provision of chapter 9 or chapter 11; or [1999, c. 434, §1 (NEW).]

B. At the time of the offense, the person has 2 or more prior convictions for any combination of the Maine offenses listed in this paragraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this paragraph in another jurisdiction. The Maine offenses are: burglary in a dwelling place or criminal trespass in a dwelling place. Section 9-A governs the use of prior convictions when determining a sentence. [2007, c. 476, §22 (AMD).]

[ 2007, c. 476, §22 (AMD) .]

2. Aggravated criminal trespass is a Class C crime.

[ 1999, c. 434, §1 (NEW) .]

SECTION HISTORY

1999, c. 434, §1 (NEW). 2001, c. 383, §59 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 476, §22 (AMD).



17-A §403. Possession or transfer of burglar's tools

1. A person is guilty of possession or transfer of burglar's tools if that person:

A. Possesses or makes any tool, implement, instrument or other article that is adapted, designed or commonly used for advancing or facilitating crimes involving unlawful entry into property or crimes involving forcible breaking of safes or other containers or depositories of property, including, but not limited to, an electronic device used as a code grabber or a master key designed to fit more than one lock, with intent to use such tool, implement, instrument or other article to commit any such criminal offense. Violation of this paragraph is a Class E crime; or [2001, c. 383, §60 (AMD); 2001, c. 383, §156 (AFF).]

B. Transfers or possesses with the intent to transfer any device described in paragraph A that that person knows is designed or primarily useful for the commission of a crime described in paragraph A. Violation of this paragraph is a Class D crime. [2001, c. 383, §60 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §60 (AMD); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §61 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1997, c. 372, §1 (RPR). 2001, c. 383, §§60,61 (AMD). 2001, c. 383, §156 (AFF).



17-A §404. Trespass by motor vehicle

1. A person is guilty of trespass by motor vehicle if, knowing that that person has no right to do so, that person intentionally or knowingly permits a motor vehicle belonging to that person or subject to that person's control to enter or remain in or on:

A. The residential property of another; [1995, c. 529, §3 (AMD).]

B. The nonresidential property of another for a continuous period in excess of 24 hours; or [1995, c. 529, §3 (AMD).]

C. The nonresidential property of another that is:

(1) Posted in accordance with section 402, subsection 4;

(2) Posted to prohibit access by motor vehicles; or

(3) Posted in a manner reasonably likely to come to the attention of intruders.

For purposes of this paragraph, property is posted to prohibit access by motor vehicles if the property owner or the owner's agent has posted the property boundaries at points where they are crossed by roads or trails with signs indicating that motor vehicle access is prohibited or with paint markings that comply with section 402, subsection 4, paragraph B. [1995, c. 529, §3 (NEW).]

[ 1995, c. 529, §3 (AMD) .]

2. Proof that the defendant was the registered owner of the vehicle gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the defendant was the person who permitted the vehicle to enter or remain on the property.

[ 2001, c. 383, §62 (AMD); 2001, c. 383, §156 (AFF) .]

3. Trespass by motor vehicle is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1995, c. 529, §3 (AMD). 2001, c. 383, §62 (AMD). 2001, c. 383, §156 (AFF).



17-A §405. Burglary of motor vehicle

1. A person is guilty of burglary of a motor vehicle if:

A. The person enters a motor vehicle, knowing that the person is not licensed or privileged to do so, with the intent to commit a crime therein. Violation of this paragraph is a Class D crime; or [2003, c. 711, Pt. A, §4 (NEW).]

B. The person violates paragraph A, and the person forcibly enters a motor vehicle that is locked. Violation of this paragraph is a Class C crime. [2003, c. 711, Pt. A, §4 (NEW).]

[ 2003, c. 711, Pt. A, §4 (RPR) .]

2.

[ 2003, c. 711, Pt. A, §4 (RP) .]

2-A. As used in subsection 1, "forcibly" means with the use of a burglar's tool or by the use of physical force that damages or destroys the motor vehicle. "Burglar's tool" means any device described in section 403, subsection 1, paragraph A.

[ 2003, c. 711, Pt. A, §4 (NEW) .]

SECTION HISTORY

1989, c. 263, (NEW). 2003, c. 711, §A4 (RPR).






Chapter 18: COMPUTER CRIMES

17-A §431. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 620, (NEW).]

1. "Access" means to gain logical entry into, instruct, communicate with, store data in or retrieve data from any computer resource.

[ 1989, c. 620, (NEW) .]

2. "Computer" means an electronic, magnetic, optical, electrochemical or other high-speed data processing device performing logical, arithmetic or storage functions and includes any data storage device or communications facility directly related to or operating in conjunction with the device.

[ 2013, c. 297, §1 (AMD) .]

3. "Computer information" means a representation of information, knowledge, facts, concepts or instructions that are confidential or proprietary, are being prepared or have been prepared from an organized set of data and are located in computer memory or on magnetic, optical or mechanical media transferable directly to or useable directly by a computer as a source of data or instructions.

[ 1989, c. 620, (NEW) .]

4. "Computer network" means a combination of one or more computers and communication facilities with the capability to transmit information among the devices or computers.

[ 1989, c. 620, (NEW) .]

5. "Computer program" means an ordered set of data representing coded instructions or statements that, when executed by a computer, cause the computer to process data.

[ 1989, c. 620, (NEW) .]

6. "Computer software" means a set of computer programs, procedures and associated documentation used in the operation of a computer system.

[ 1989, c. 620, (NEW) .]

7. "Computer system" means any combination of a computer or computers with the documentation, computer software or physical facilities supporting the computer.

[ 1989, c. 620, (NEW) .]

8. "Computer resource" means a computer program, computer software, computer system, computer network, computer information or any combination thereof.

[ 1989, c. 620, (NEW) .]

9. "Computer virus" means any computer instruction, information, data or program that degrades the performance of a computer resource; disables, damages or destroys a computer resource; or attaches itself to another computer resource and executes when the host computer program, data or instruction is executed or when some other event takes place in the host computer resource, data or instruction.

[ 1989, c. 620, (NEW) .]

9-A. "Criminal justice agency" means a governmental agency of the State or any subunit of a governmental agency of the State at any governmental level that performs the administration of criminal justice pursuant to statute. "Criminal justice agency" includes the Department of the Attorney General and district attorneys' offices. As used in this subsection, "administration of criminal justice" means activities relating to the investigation of all or specific crimes and the prosecution of offenders.

[ 2013, c. 519, §7 (NEW) .]

10. "Damage" means to destroy, alter, disrupt, delete, add, modify, or rearrange any computer resource by any means.

[ 1989, c. 620, (NEW) .]

10-A. "Data storage device" means any computer or accessory device, designed for or capable of storing digital media or data, including, but not limited to, installed or transportable hard drives, memory cards and servers.

[ 2013, c. 297, §2 (NEW) .]

11. "Not authorized" and "unauthorized" mean not having consent or permission of the owner, or person licensed or authorized by the owner to grant consent or permission, to access or use any computer resource, or accessing or using any computer resource in a manner exceeding the consent or permission.

[ 1989, c. 620, (NEW) .]

SECTION HISTORY

1989, c. 620, (NEW). 2013, c. 297, §§1, 2 (AMD). 2013, c. 519, §7 (AMD).



17-A §432. Criminal invasion of computer privacy

1. A person is guilty of criminal invasion of computer privacy if the person intentionally accesses any computer resource knowing that the person is not authorized to do so.

[ 1989, c. 620, (NEW) .]

2. Criminal invasion of computer privacy is a Class D crime.

[ 1989, c. 620, (NEW) .]

SECTION HISTORY

1989, c. 620, (NEW).



17-A §433. Aggravated criminal invasion of computer privacy

1. A person is guilty of aggravated criminal invasion of computer privacy if the person:

A. Intentionally makes an unauthorized copy of any computer program, computer software or computer information, knowing that the person is not authorized to do so; [1989, c. 620, (NEW).]

B. Intentionally or knowingly damages any computer resource of another person, having no reasonable ground to believe that the person has the right to do so; or [1989, c. 620, (NEW).]

C. Intentionally or knowingly introduces or allows the introduction of a computer virus into any computer resource, having no reasonable ground to believe that the person has the right to do so. [1989, c. 620, (NEW).]

[ 1989, c. 620, (NEW) .]

2. Aggravated criminal invasion of computer privacy is a Class C crime.

[ 1989, c. 620, (NEW) .]

SECTION HISTORY

1989, c. 620, (NEW).



17-A §434. Prosecution of invasion of computer privacy

1. The crime of criminal invasion of computer privacy as defined in section 432 may be prosecuted and punished in:

A. The county in which the defendant was located when the defendant accessed the computer resource; or [2011, c. 133, §1 (NEW).]

B. A county in which the computer resource was located. [2011, c. 133, §1 (NEW).]

[ 2011, c. 133, §1 (NEW) .]

2. The crime of aggravated criminal invasion of computer privacy as defined in section 433 may be prosecuted and punished in:

A. The county in which the defendant was located when the defendant copied the computer program, computer software or computer information; [2011, c. 133, §1 (NEW).]

B. The county in which the defendant was located when the defendant damaged the computer resource; [2011, c. 133, §1 (NEW).]

C. The county in which the defendant was located when the defendant introduced or allowed the introduction of a computer virus into the computer resource; or [2011, c. 133, §1 (NEW).]

D. A county in which the computer resource was located. [2011, c. 133, §1 (NEW).]

[ 2011, c. 133, §1 (NEW) .]

SECTION HISTORY

2011, c. 133, §1 (NEW).



17-A §435. Added jurisdiction to prosecute

1. In addition to the State's having jurisdiction pursuant to section 7 to convict a person under section 432 or 433, the State has jurisdiction to convict a person under this chapter when that person is physically located outside of this State and the prohibited conduct:

A. Occurs outside of this State and the victim of the crime is a resident of this State at the time of the crime; and [2011, c. 377, §1 (NEW).]

B. Is sufficient under this section to constitute a crime in this State. [2011, c. 377, §1 (NEW).]

[ 2011, c. 377, §1 (NEW) .]

2. As used in this section, "resident" means a person who lives in this State either permanently or for an extended period. "Extended period" includes, but is not limited to, the period of time a student attends a school or college and the period of time a person serving in the Armed Forces of the United States is stationed in this State.

[ 2011, c. 377, §1 (NEW) .]

SECTION HISTORY

2011, c. 377, §1 (NEW).



17-A §436. Permanent destruction of computer data on a computer used in the commission of a crime

1. If a person is convicted upon a finding of guilt or upon the acceptance of a plea of guilty or nolo contendere or found not criminally responsible of a violation of this Title, the State, after all appeal periods have run and those proceedings have concluded, may permanently destroy the computer data on any computer that was used to commit or facilitate the commission of that violation or cause the computer data to be permanently destroyed through the removal and destruction of any part of the computer in the possession of the State on which the computer data are stored.

[ 2013, c. 297, §3 (NEW) .]

2. Notwithstanding subsection 1, a criminal justice agency, prior to the destruction of computer data, may extract and provide computer data to a person if:

A. Prior to the conclusion of criminal prosecution in the matter involving the computer data, the person provides written notification to the criminal justice agency having custody of the computer on which the computer data are stored that the person is interested in obtaining that computer data; [2013, c. 297, §3 (NEW).]

B. The person either has an ownership interest in the computer data or wants the computer data only for the sentimental value of the data. When computer data are requested only for the sentimental value of the data, the person must state such in a written affidavit; [2013, c. 297, §3 (NEW).]

C. The computer data that are the subject of the person's request may be lawfully disseminated; [2013, c. 297, §3 (NEW).]

D. The computer data that are the subject of the person's request are not confidential by law; [2013, c. 297, §3 (NEW).]

E. The computer data that are the subject of the request are specifically identified by the person making the request. For the purposes of this paragraph, "specifically identified" means identified with reasonable precision and not merely categorically; [2013, c. 297, §3 (NEW).]

F. The criminal justice agency, in the judgment of the chief officer of the agency, determines the agency has the technological expertise, resources and personnel available to accommodate the request or to cause the request to be accommodated. The chief officer of the agency may consider whether there is a 3rd-party vendor that can accommodate the request if the chief officer determines the agency cannot accommodate the request for reasons provided in this paragraph. The chief officer of the agency subject to the request shall refer the request to an appropriate 3rd-party vendor for processing upon receipt by the chief officer of the agency of full payment from the requestor for the amount charged by the vendor to accommodate the request for information; and [2013, c. 297, §3 (NEW).]

G. Notwithstanding any provision of law to the contrary, the person requesting the computer data makes advance payment for the time and costs that the criminal justice agency estimates will be needed for the requested computer data to be extracted and provided by the agency or caused by the agency to be extracted and provided to the person. [2013, c. 297, §3 (NEW).]

If the conditions identified in paragraphs A to G of this subsection are not met, the computer data that are the subject of the request may be permanently destroyed in accordance with subsection 1.

The chief officer of the criminal justice agency that is subject to a request under this subsection shall respond to the requestor within 60 days from the date the request was received by the chief officer. The chief officer's response must include but is not limited to what actions if any the agency will take regarding the computer data identified in the request.

[ 2013, c. 297, §3 (NEW) .]

SECTION HISTORY

2013, c. 297, §3 (NEW).



17-A §437. Permissible destruction or transfer of ownership to the State of a computer used in the commission of a crime

1. Notwithstanding any provision of law to the contrary and except as provided in subsection 3, the State may either permanently destroy or assume ownership of a computer that was used in the commission of a crime or that facilitated the commission of a crime if:

A. A person is convicted upon a finding of guilt or upon the acceptance of a plea of guilty or nolo contendere or is found not criminally responsible of a crime committed using, or that was facilitated through the use of, the computer and all appeal periods have run and those proceedings have concluded; [2013, c. 297, §3 (NEW).]

B. The opportunity for the computer to be forfeited to the State through proceedings at the presentencing stage has passed; and [2013, c. 297, §3 (NEW).]

C. A person having a lawful property interest in the computer has not notified the State in writing within 6 months following a conviction upon a finding of guilt or upon the acceptance of a plea of guilty or nolo contendere or a finding of not criminally responsible that the person wants to take possession of the computer. The written notification must be made to the criminal justice agency having custody of the computer. [2013, c. 297, §3 (NEW).]

If the State assumes ownership of a computer pursuant to this subsection, all computer data stored on the computer must be permanently destroyed by the State, or caused by the State to be permanently destroyed, in accordance with section 436.

[ 2013, c. 297, §3 (NEW) .]

2. A person who has a lawful property interest in a computer that was used to commit a crime or that facilitated the commission of a crime may take possession of the computer if:

A. The person notifies the State in writing within 6 months following a conviction upon a finding of guilt or upon the acceptance of a plea of guilty or nolo contendere or a finding of not criminally responsible that a person committed a crime using, or that was facilitated by the use of, the computer and all appeal periods have run and those proceedings have concluded, that the person wants to take possession of that computer. The written notification must be made to the criminal justice agency having custody of the computer; [2013, c. 297, §3 (NEW).]

B. The crime that was committed using, or that was facilitated through the use of, the computer is not a crime identified in chapter 12; and [2013, c. 297, §3 (NEW).]

C. All computer data stored on the computer have been permanently destroyed pursuant to section 436. [2013, c. 297, §3 (NEW).]

[ 2013, c. 297, §3 (NEW) .]

3. Notwithstanding subsection 2, a person having a lawful property interest in a computer may not take possession of that computer if the crime that was committed using, or that was facilitated through the use of, the computer is a crime identified in chapter 12. Notwithstanding subsection 1, the computer may be permanently destroyed by the State, or caused by the State to be permanently destroyed, in accordance with section 436 if the crime that was committed using, or that was facilitated through the use of, the computer is a crime identified in chapter 12.

When the State receives a notification from a person who wishes to take possession of a computer pursuant to subsection 2, the State must respond to that notification within 60 days from the date the notification was received by the State. The State's response must include but is not limited to what actions, if any, the State will take regarding the computer identified in the notification.

[ 2013, c. 297, §3 (NEW) .]

SECTION HISTORY

2013, c. 297, §3 (NEW).






Chapter 19: FALSIFICATION IN OFFICIAL MATTERS

17-A §451. Perjury

1. A person is guilty of perjury if he makes:

A. In any official proceeding, a false material statement under oath or affirmation, or swears or affirms the truth of a material statement previously made, and he does not believe the statement to be true; or [1975, c. 740, §61 (AMD).]

B. Inconsistent material statements, in the same official proceeding, under oath or affirmation, both within the period of limitations, one of which statements is false and not believed by him to be true. [1975, c. 499, §1 (NEW).]

[ 1975, c. 740, §61 (AMD) .]

2. In a prosecution under subsection 1, paragraph B, it need not be alleged or proved which of the statements is false but only that one or the other was false and not believed by the person to be true.

[ 1999, c. 13, §1 (AMD) .]

3. It is an affirmative defense to prosecution under this section that the defendant retracted the falsification in the course of the official proceeding in which it was made, and before it became manifest that the falsification was or would have been exposed.

[ 1981, c. 317, §12 (AMD) .]

3-A. In a prosecution under subsection 1, paragraph A, evidence that the allegedly false testimony in the prior official proceeding was contradicted by evidence in that proceeding may not be a sufficient basis by itself to sustain a conviction for perjury.

[ 1981, c. 317, §13 (NEW) .]

4. It is not a defense to prosecution under this section that the oath or affirmation was administered or taken in an irregular manner or that the declarant was not a competent witness in making the statement or was disqualified from doing so. A document purporting to be made upon oath or affirmation at any time when the actor presents it as being so verified shall be deemed to have been duly sworn or affirmed.

[ 1975, c. 740, §62 (AMD) .]

5. As used in this section:

A. "Official proceeding" means any proceeding before a legislative, judicial, administrative or other governmental body or official authorized by law to take evidence under oath or affirmation including a notary or other person taking evidence in connection with any such proceeding; [1975, c. 499, §1 (NEW).]

B. "Material" means capable of affecting the course or outcome of the proceeding. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

6. Perjury is a Class C crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§61,62 (AMD). 1979, c. 512, §27 (AMD). 1981, c. 317, §§12,13 (AMD). 1999, c. 13, §1 (AMD).



17-A §452. False swearing

1. A person is guilty of false swearing if:

A. The person makes a false statement under oath or affirmation or swears or affirms the truth of such a statement previously made and the person does not believe the statement to be true, provided

(1) the falsification occurs in an official proceeding as defined in section 451, subsection 5, paragraph A, or is made with the intention to mislead a public servant performing the public servant's official duties; or

(2) the statement is one which is required by law to be sworn or affirmed before a notary or other person authorized to administer oaths; or [RR 2009, c. 2, §38 (COR).]

B. The person makes inconsistent statements under oath or affirmation, both within the period of limitations, one of which is false and not believed by the person to be true. In a prosecution under this subsection, it need not be alleged or proved which of the statements is false, but only that one or the other was false and not believed by the defendant to be true. [RR 2009, c. 2, §38 (COR).]

[ RR 2009, c. 2, §38 (COR) .]

2. It is an affirmative defense to prosecution under this section that, when made in an official proceeding, the defendant retracted the falsification in the course of such proceeding before it became manifest that the falsification was or would have been exposed.

[ 1981, c. 317, §14 (AMD) .]

2-A. In a prosecution under subsection 1, paragraph A, evidence that the allegedly false testimony or statement in the prior official proceeding or before a notary or other person authorized to administer oaths was contradicted by evidence in that proceeding may not be a sufficient basis by itself to sustain a conviction for false swearing.

[ 1983, c. 450, §3 (AMD) .]

3. It is not a defense to prosecution under this section that the oath or affirmation was administered or taken in an irregular manner or that the declarant was not a competent witness in making the statement or was disqualified from doing so. A document purporting to be made upon oaths or affirmation at any time when the actor presents it as being so verified shall be deemed to have been duly sworn or affirmed.

[ 1975, c. 740, §63 (AMD) .]

4. False swearing is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §63 (AMD). 1979, c. 512, §28 (AMD). 1981, c. 317, §§14,15 (AMD). 1983, c. 450, §3 (AMD). RR 2009, c. 2, §38 (COR).



17-A §453. Unsworn falsification

1. A person is guilty of unsworn falsification if:

A. He makes a written false statement which he does not believe to be true, on or pursuant to, a form conspicuously bearing notification authorized by statute or regulation to the effect that false statements made therein are punishable; [1981, c. 317, §16 (AMD).]

B. With the intent to deceive a public servant in the performance of his official duties, he

(1) makes any written false statement which he does not believe to be true, provided, however, that this subsection does not apply in the case of a written false statement made to a law enforcement officer by a person then in official custody and suspected of having committed a crime, except as provided in paragraph C; or

(2) knowingly creates, or attempts to create, a false impression in a written application for any pecuniary or other benefit by omitting information necessary to prevent statements therein from being misleading; or

(3) submits or invites reliance on any sample, specimen, map, boundary mark or other object which he knows to be false; or [1981, c. 317, §§17, 18 (AMD).]

C. With the intent to conceal his identity from a law enforcement officer while under arrest for a crime, after having been warned that it is a crime to give false information concerning identity, he gives false information concerning his name or date of birth, including, but not limited to, a signature. [1981, c. 317, §19 (NEW).]

[ 1981, c. 317, §§16-19 (AMD) .]

2. Unsworn falsification is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 317, §§16-19 (AMD).



17-A §454. Tampering with a witness, informant, juror or victim

1. A person is guilty of tampering with a witness or informant if, believing that an official proceeding, as defined in section 451, subsection 5, paragraph A, or an official criminal investigation is pending or will be instituted, the actor:

A. Induces or otherwise causes, or attempts to induce or cause, a witness or informant:

(1) To testify or inform in a manner the actor knows to be false; or

(2) To withhold testimony, information or evidence.

Violation of this paragraph is a Class C crime; [2003, c. 143, §5 (AMD).]

B. Uses force, violence or intimidation, or promises, offers or gives pecuniary benefit with the intent to induce a witness or informant:

(1) To withhold testimony, information or evidence;

(2) To refrain from attending a criminal proceeding or criminal investigation; or

(3) To refrain from attending any other proceeding or investigation to which the witness or informant has been summoned by legal process.

Violation of this paragraph is a Class C crime; or [2001, c. 383, §63 (AMD); 2001, c. 383, §156 (AFF).]

C. Solicits, accepts or agrees to accept pecuniary benefit for committing an act specified in paragraph A, subparagraph (1), or in paragraph B, subparagraph (1), (2) or (3). Violation of this paragraph is a Class C crime. [2001, c. 383, §63 (AMD); 2001, c. 383, §156 (AFF).]

[ 2003, c. 143, §5 (AMD) .]

1-A. A person is guilty of tampering with a juror if the actor:

A. Contacts by any means a person who is a juror or any other person that the actor believes is in a position to influence a juror and the actor does so with the intention of influencing the juror in the performance of the juror's duty. Violation of this paragraph is a Class C crime; or [2001, c. 383, §63 (NEW); 2001, c. 383, §156 (AFF).]

B. Violates paragraph A and the proceeding the juror is involved in is a criminal proceeding for murder or a Class A crime. Violation of this paragraph is a Class B crime. [2001, c. 383, §63 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §63 (AMD); 2001, c. 383, §156 (AFF) .]

1-B. A person is guilty of tampering with a victim if, believing that an official proceeding, as defined in section 451, subsection 5, paragraph A, or an official criminal investigation is pending or will be instituted, the actor:

A. Induces or otherwise causes, or attempts to induce or cause, a victim:

(1) To testify or inform falsely; or

(2) To withhold testimony, information or evidence.

Violation of this paragraph is a Class B crime; [2001, c. 383, §63 (NEW); 2001, c. 383, §156 (AFF).]

B. Uses force, violence or intimidation, or promises, offers or gives pecuniary benefit with the intent to induce a victim:

(1) To withhold testimony, information or evidence;

(2) To refrain from attending a criminal proceeding or criminal investigation; or

(3) To refrain from attending any other proceeding or investigation to which the victim has been summoned by legal process.

Violation of this paragraph is a Class B crime; or [2001, c. 383, §63 (NEW); 2001, c. 383, §156 (AFF).]

C. Solicits, accepts or agrees to accept pecuniary benefit for committing an act specified in paragraph A, subparagraph (1), or in paragraph B, subparagraph (1), (2) or (3).

Violation of this paragraph is a Class B crime. [2001, c. 383, §63 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §63 (NEW); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §63 (RP) .]

3.

[ 1989, c. 300, (RP) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §63 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §54 (RPR). 1983, c. 352, §1 (AMD). 1989, c. 300, (AMD). 1989, c. 878, §B16 (AMD). 2001, c. 383, §63 (AMD). 2001, c. 383, §156 (AFF). 2003, c. 143, §5 (AMD).



17-A §455. Falsifying physical evidence

1. A person is guilty of falsifying physical evidence if, believing that an official proceeding as defined in section 451, subsection 5, paragraph A, or an official criminal investigation, is pending or will be instituted, he:

A. Alters, destroys, conceals or removes any thing relevant to such proceeding or investigation with intent to impair its verity, authenticity or availability in such proceeding or investigation; or [1975, c. 499, §1 (NEW).]

B. Presents or uses any thing which he knows to be false with intent to deceive a public servant who is or may be engaged in such proceeding or investigation. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Falsifying physical evidence is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §456. Tampering with public records or information

1. A person is guilty of tampering with public records or information if he:

A. Knowingly makes a false entry in, or false alteration of any record, document or thing belonging to, or received or kept by the government, or required by law to be kept by others for the information of the government; or [1975, c. 499, §1 (NEW).]

B. Presents or uses any record, document or thing knowing it to be false, and with intent that it be taken as a genuine part of information or records referred to in subsection 1, paragraph A; or [1975, c. 499, §1 (NEW).]

C. Intentionally destroys, conceals, removes or otherwise impairs the verity or availability of any such record, document or thing, knowing that he lacks authority to do so. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Tampering with public records or information is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §457. Impersonating a public servant

1. A person is guilty of impersonating a public servant if he falsely pretends to be a public servant and engages in any conduct in that capacity with the intent to deceive anyone.

[ 1975, c. 499, §1 (NEW) .]

2. It is no defense to a prosecution under this section that the office the person pretended to hold did not in fact exist.

[ 1975, c. 499, §1 (NEW) .]

3. Impersonating a public servant is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).






Chapter 21: OFFENSES AGAINST PUBLIC ORDER

17-A §501. Disorderly conduct (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§64,65 (AMD). 1977, c. 510, §55 (AMD). 1981, c. 37, §§1,2 (AMD). 1989, c. 266, (AMD). 1995, c. 258, §1 (AMD). 2007, c. 144, §2 (RP).



17-A §501-A. Disorderly conduct

1. A person is guilty of disorderly conduct if:

A. In a public place, the person intentionally or recklessly causes annoyance to others by intentionally:

(1) Making loud and unreasonable noises;

(2) Activating a device, or exposing a substance, that releases noxious and offensive odors; or

(3) Engaging in fighting, without being licensed or privileged to do so; [2007, c. 144, §3 (NEW).]

B. In a public or private place, the person knowingly accosts, insults, taunts or challenges any person with offensive, derisive or annoying words, or by gestures or other physical conduct, that would in fact have a direct tendency to cause a violent response by an ordinary person in the situation of the person so accosted, insulted, taunted or challenged; [2007, c. 144, §3 (NEW).]

C. In a private place, the person makes loud and unreasonable noise that can be heard by another person, who may be a law enforcement officer, as unreasonable noise in a public place or in another private place, after having been ordered by a law enforcement officer to cease the noise; or [2007, c. 144, §3 (NEW).]

D. In a private or public place on or near property where a funeral, burial or memorial service is being held, the person knowingly accosts, insults, taunts or challenges any person in mourning and in attendance at the funeral, burial or memorial service with unwanted, obtrusive communications by way of offensive, derisive or annoying words, or by gestures or other physical conduct, that would in fact have a direct tendency to cause a violent response by an ordinary person in mourning and in attendance at a funeral, burial or memorial service. [2007, c. 144, §3 (NEW).]

[ 2007, c. 144, §3 (NEW) .]

2. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Public place" means a place to which the public at large or a substantial group has access, including but not limited to:

(1) Public ways as defined in section 505;

(2) Schools and government-owned custodial facilities; and

(3) The lobbies, hallways, lavatories, toilets and basement portions of apartment houses, hotels, public buildings and transportation terminals. [2007, c. 144, §3 (NEW).]

B. "Private place" means any place that is not a public place. [2007, c. 144, §3 (NEW).]

[ 2007, c. 144, §3 (NEW) .]

3. Disorderly conduct is a Class E crime.

[ 2007, c. 144, §3 (NEW) .]

SECTION HISTORY

2007, c. 144, §3 (NEW).



17-A §502. Failure to disperse

1. When 6 or more persons are participating in a course of disorderly conduct likely to cause substantial harm or serious inconvenience, annoyance, or alarm, a law enforcement officer may order the participants and others in the immediate vicinity to disperse.

[ 1975, c. 499, §1 (NEW) .]

2. A person is guilty of failure to disperse if the person knowingly fails to comply with an order made pursuant to subsection 1 and:

A. The person is a participant in the course of disorderly conduct. Violation of this paragraph is a Class D crime; or [2001, c. 383, §64 (NEW); 2001, c. 383, §156 (AFF).]

B. The person is in the immediate vicinity of the disorderly conduct. Violation of this paragraph is a Class E crime. [2001, c. 383, §64 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §64 (RPR) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §65 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2001, c. 383, §§64,64 (AMD). 2001, c. 383, §156 (AFF).



17-A §503. Riot

1. A person is guilty of riot if, together with 5 or more other persons, he engages in disorderly conduct;

A. With intent imminently to commit or facilitate the commission of a crime involving physical injury or property damage against persons who are not participants; or [1975, c. 499, §1 (NEW).]

B. When he or any other participant to his knowledge uses or intends to use a firearm or other dangerous weapon in the course of the disorderly conduct. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Riot is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §504. Unlawful assembly

A person is guilty of unlawful assembly if: [1975, c. 499, §1 (NEW).]

1. He assembles with 5 or more other persons with intent to engage in conduct constituting a riot; or being present at an assembly that either has or develops a purpose to engage in conduct constituting a riot, he remains there with intent to advance that purpose; and

[ 1975, c. 499, §1 (NEW) .]

2. He knowingly fails to comply with an order to disperse given by a law enforcement officer to the assembly.

[ 1975, c. 499, §1 (NEW) .]

3. Unlawful assembly is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §505. Obstructing public ways

1. A person is guilty of obstructing public ways if he unreasonably obstructs the free passage of foot or vehicular traffic on any public way, and refuses to cease or remove the obstruction upon a lawful order to do so given him by a law enforcement officer.

[ 1975, c. 499, §1 (NEW) .]

2. As used in this section, "public way" means a way, including a sidewalk, owned and maintained by the State, a county or a municipality over which the general public has a right to pass by foot or by vehicle or a way under the control of park commissioners or a body having like powers.

[ 2015, c. 358, §2 (RPR) .]

3. Obstructing public ways is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2015, c. 358, §2 (AMD).



17-A §506. Harassment by telephone or by electronic communication device

1. A person is guilty of harassment by telephone or by electronic communication device if:

A. By means of telephone or electronic communication device the person makes any comment, request, suggestion or proposal that is, in fact, offensively coarse or obscene, without the consent of the person called or contacted; [2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF).]

B. The person makes a telephone call or makes a call or contact by means of an electronic communication device, whether or not oral or written conversation ensues, without disclosing the person's identity and with the intent to annoy, abuse, threaten or harass any person at the called or contacted number or account; [2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF).]

C. The person makes or causes the telephone or electronic communication device of another repeatedly or continuously to ring or activate or receive data, with the intent to harass any person at the called or contacted number or account; [2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF).]

D. The person makes repeated telephone calls or repeated calls or contacts by means of an electronic communication device, during which oral or written conversation ensues, with the intent to harass any person at the called or contacted number or account; or [2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF).]

E. The person knowingly permits any telephone or electronic communication device under the person's control to be used for any purpose prohibited by this section. [2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF).]

[ 2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF) .]

2. The crime defined in this section may be prosecuted and punished in the county in which the defendant was located when the defendant used the telephone or electronic communication device, or in the county in which the telephone called or made to ring or the electronic communication device called or made to ring or be activated or receive data by the defendant was located.

[ 2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF) .]

2-A. As used in this section, "electronic communication device" means any electronic or digital product that communicates at a distance by electronic transmission impulses or by fiber optics, including any software capable of sending and receiving communication, allowing a person to electronically engage in the conduct prohibited under this section.

[ 2011, c. 464, §14 (NEW); 2011, c. 464, §30 (AFF) .]

3. Harassment by telephone or by electronic communication device is a Class E crime.

[ 2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §66 (RPR). 1981, c. 317, §20 (AMD). 2011, c. 464, §14 (AMD). 2011, c. 464, §30 (AFF).



17-A §506-A. Harassment

1. A person is guilty of harassment if, without reasonable cause:

A. The person engages in any course of conduct with the intent to harass, torment or threaten another person:

(1) After having been notified, in writing or otherwise, not to engage in such conduct by:

(a) Any sheriff, deputy sheriff, constable, police officer or justice of the peace. The notification not to engage in such conduct expires one year from the date of issuance; or

(b) A court in a protective order issued under Title 5, section 4654 or 4655 or Title 19-A, section 4006 or 4007; or

(2) If the person is an adult in the custody or under the supervision of the Department of Corrections, after having been forbidden to engage in such conduct by the Commissioner of Corrections, the chief administrative officer of the facility, the correctional administrator for the region or their designees.

Violation of this paragraph is a Class E crime; or [2009, c. 246, §1 (AMD).]

B. The person violates paragraph A and, at the time of the harassment, the person has 2 or more prior Maine convictions under this section in which the victim was the same person or a member of that victim's immediate family or for engaging in substantially similar conduct to that contained in this paragraph in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime. [2007, c. 476, §23 (AMD).]

[ 2009, c. 246, §1 (AMD) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §67 (RP) .]

3. For the purposes of this section, "immediate family" means spouse, parent, child, sibling, stepchild and stepparent.

[ 1991, c. 566, §3 (NEW) .]

SECTION HISTORY

1975, c. 740, §67 (NEW). 1981, c. 456, §A59 (AMD). 1987, c. 736, §36 (AMD). 1991, c. 566, §§2,3 (AMD). 1993, c. 475, §§4,5 (AMD). 1995, c. 694, §D24 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 267, §§1,2 (AMD). 1997, c. 267, §3 (AFF). 2001, c. 383, §§66,67 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 476, §23 (AMD). 2009, c. 246, §1 (AMD).



17-A §506-B. Violation of protective order

1. Violation of a protection from harassment order issued under Title 5, section 4654 or 4655, subsection 1, paragraphs A to C-1, is a Class D crime as provided in Title 5, section 4659, subsection 1.

[ 1993, c. 475, §6 (NEW) .]

2. Violation of a protective order in crimes between family members issued under Title 15, section 321 is a Class D crime as provided in Title 15, section 321, subsection 6.

[ 1993, c. 475, §6 (NEW) .]

3. Violation of a protection from abuse order issued under Title 19-A, section 4006 or 4007, subsection 1, paragraphs A to G, is a Class D crime as provided in Title 19-A, section 4011, subsection 1 or a Class C crime as provided in Title 19-A, section 4011, subsection 4.

[ 2005, c. 207, §1 (AMD) .]

SECTION HISTORY

1993, c. 475, §6 (NEW). 1995, c. 694, §D25 (AMD). 1995, c. 694, §E2 (AFF). 2005, c. 207, §1 (AMD).



17-A §507. Desecration and defacement

1. A person is guilty of desecration and defacement if he intentionally desecrates any public monument or structure, any place of worship or burial, or any private structure not owned by him.

[ 1975, c. 499, §1 (NEW) .]

2. As used in this section, "desecrate" means marring, defacing, damaging or otherwise physically mistreating, in a way that will outrage the sensibilities of an ordinary person likely to observe or discover the actions.

[ 1975, c. 499, §1 (NEW) .]

3. Desecration is a Class D crime.

[ 1983, c. 710, (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1983, c. 710, (AMD).



17-A §507-A. Interference with cemetery or burial ground

1. No person may intentionally or knowingly destroy, mutilate, deface, injure or remove any tomb, monument, gravestone, marker or other structure placed or designed as a memorial for the dead, or any portion or fragment of any such memorial, or any fence, railing, curb or other enclosure for the burial of the dead.

[ 1987, c. 326, §2 (NEW) .]

2. Subsection 1 does not apply to any person:

A. Who performs an act as authorized under Title 13, section 1371; or [1987, c. 326, §2 (NEW).]

B. Who meets the requirements governing eminent domain as established by state or federal law. [1987, c. 326, §2 (NEW).]

[ 1987, c. 326, §2 (NEW) .]

3. Any person who violates subsection 1 commits a Class D crime.

[ 1987, c. 326, §2 (NEW) .]

SECTION HISTORY

1987, c. 326, §2 (NEW).



17-A §507-B. Illegal possession or sale of gravestones

1. No person may possess, sell, attempt to sell, offer for sale, transfer or dispose of any tomb, monument, gravestone, marker or other structure placed or designed as a memorial for the dead, or any portion or fragment of any such memorial, knowing or having reasonable cause to know that it has been illegally removed from a cemetery or burial ground.

[ 1987, c. 326, §2 (NEW) .]

2. Any person who violates subsection 1 commits a Class C crime.

[ 1987, c. 326, §2 (NEW) .]

3. Any person who violates subsection 1 is liable to the following for triple damages to be recovered in a civil action:

A. The municipality or, in the case of unorganized territory, the county in which the cemetery or burial ground is located; [1987, c. 326, §2 (NEW).]

B. A cemetery association authorized to bring suit and recover damages by the municipality or, in the case of unorganized territory, the county in which the cemetery or burial ground is located; or [1987, c. 326, §2 (NEW).]

C. A historical society authorized to bring suit and recover damages by the municipality or, in the case of unorganized territory, the county in which the cemetery or burial ground is located. [1987, c. 326, §2 (NEW).]

[ 1987, c. 326, §2 (NEW) .]

SECTION HISTORY

1987, c. 326, §2 (NEW).



17-A §508. Abuse of corpse

1. A person is guilty of abuse of corpse if he intentionally and unlawfully disinters, digs up, removes, conceals, mutilates or destroys a human corpse, or any part or the ashes thereof.

[ 1975, c. 499, §1 (NEW) .]

2. It is a defense to prosecution under this section that the actor was a physician, scientist or student who had in his possession, or used human bodies or parts thereof lawfully obtained, for anatomical, physiological or other scientific investigation or instruction.

[ 1975, c. 499, §1 (NEW) .]

3. Abuse of corpse is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §509. False public alarm or report

1. A person is guilty of false public alarm or report if:

A. He knowingly gives or causes to be given false information to any law enforcement officer with the intent of inducing such officer to believe that a crime has been committed or that another has committed a crime, knowing the information to be false; or [1975, c. 499, §1 (NEW).]

B. He knowingly gives or causes to be given false information to any law enforcement officer, member of a fire fighting agency, including a volunteer fire department, or any other person knowing that such other is likely to communicate the information to a law enforcement officer or member of a fire fighting agency, concerning a fire, explosive or other similar substance which is capable of endangering the safety of persons, knowing that such information is false, or knowing that he has no information relating to the fire, explosive or other similar substance. [1975, c. 740, §68 (AMD).]

C. He knowingly gives or causes to be given false information concerning an emergency to any ambulance service, or to any government agency or public utility that deals with emergencies involving danger to life or property, with the intent of inducing such service, agency or utility to respond to the reported emergency, knowing such information to be false. [1977, c. 510, §56 (NEW).]

[ 1977, c. 510, §56 (AMD) .]

2. False public alarm is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §68 (AMD). 1977, c. 510, §56 (AMD).



17-A §510. Cruelty to animals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 638, §3 (AMD). 1975, c. 740, §69 (AMD). 1977, c. 35, (AMD). 1977, c. 169, (AMD). 1979, c. 120, (AMD). 1987, c. 383, §7 (RP).



17-A §511. Violation of privacy

1. A person is guilty of violation of privacy if, except in the execution of a public duty or as authorized by law, that person intentionally:

A. Commits a civil trespass on property with the intent to overhear or observe any person in a private place; [1997, c. 467, §1 (AMD).]

B. Installs or uses in a private place without the consent of the person or persons entitled to privacy in that place, any device for observing, photographing, recording, amplifying or broadcasting sounds or events in that place; [1997, c. 467, §1 (AMD).]

C. Installs or uses outside a private place without the consent of the person or persons entitled to privacy therein, any device for hearing, recording, amplifying or broadcasting sounds originating in that place that would not ordinarily be audible or comprehensible outside that place; or [1997, c. 467, §1 (AMD).]

D. Engages in visual surveillance in a public place by means of mechanical or electronic equipment with the intent to observe or photograph, or record, amplify or broadcast an image of any portion of the body of another person present in that place when that portion of the body is in fact concealed from public view under clothing and a reasonable person would expect it to be safe from surveillance. [1997, c. 467, §1 (NEW).]

[ 1997, c. 467, §1 (AMD) .]

1-A. It is a defense to a prosecution under subsection 1, paragraph D that the person subject to surveillance had in fact attained 14 years of age and had consented to the visual surveillance.

[ 1997, c. 467, §2 (NEW) .]

2. As used in this section, "private place" means a place where one may reasonably expect to be safe from surveillance, including, but not limited to, changing or dressing rooms, bathrooms and similar places.

[ 2007, c. 688, §2 (AMD) .]

3. Violation of privacy is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1997, c. 467, §§1,2 (AMD). 1999, c. 116, §1 (AMD). 2007, c. 688, §2 (AMD).



17-A §511-A. Unauthorized dissemination of certain private images

1. A person is guilty of unauthorized dissemination of certain private images if the person, with the intent to harass, torment or threaten the depicted person or another person, knowingly disseminates, displays or publishes a photograph, videotape, film or digital recording of another person in a state of nudity or engaged in a sexual act or engaged in sexual contact in a manner in which there is no public or newsworthy purpose when the person knows or should have known that the depicted person:

A. Is 18 years of age or older; [2015, c. 339, §1 (NEW).]

B. Is identifiable from the image itself or information displayed in connection with the image; and [2015, c. 339, §1 (NEW).]

C. Has not consented to the dissemination, display or publication of the private image. [2015, c. 339, §1 (NEW).]

[ 2015, c. 339, §1 (NEW) .]

2. This section does not apply to the following:

A. Lawful and common practices of medical treatment; [2015, c. 339, §1 (NEW).]

B. Images involving voluntary exposure in a public or commercial setting; or [2015, c. 339, §1 (NEW).]

C. An interactive computer service, as defined in 47 United States Code, Section 230(f)(2), or an information service, as defined in 47 United States Code, Section 153, with regard to content provided by another person. [2015, c. 339, §1 (NEW).]

[ 2015, c. 339, §1 (NEW) .]

3. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Sexual act" has the same meaning as in section 251, subsection 1, paragraph C and also includes:

(1) The transfer or transmission of semen upon any part of the clothed or unclothed body of the depicted person;

(2) Urination within a sexual context;

(3) Bondage or sadomasochism in any sexual context;

(4) Simulated sexual acts; and

(5) Masturbation. [2015, c. 339, §1 (NEW).]

B. "Sexual contact" has the same meaning as in section 251, subsection 1, paragraph D and includes simulated sexual contact. [2015, c. 339, §1 (NEW).]

C. "State of nudity" means the condition of displaying fully unclothed, partially unclothed or transparently clothed genitals, pubic area or anus or, if the person is female, a partially or fully exposed breast below a point immediately above the top of the areola. [2015, c. 339, §1 (NEW).]

[ 2015, c. 339, §1 (NEW) .]

4. Unauthorized dissemination of certain private images is a Class D crime.

[ 2015, c. 339, §1 (NEW) .]

SECTION HISTORY

2015, c. 339, §1 (NEW).



17-A §512. Failure to report treatment of a gunshot wound

1. A person is guilty of failure to report treatment of a gunshot wound if, being a health care practitioner or emergency medical services person, that person treats a human being for a wound apparently caused by the discharge of a firearm and knowingly fails to report the same to a law enforcement agency immediately by the quickest means of communication.

[ 2009, c. 49, §1 (AMD) .]

2. Failure to report treatment of a gunshot wound is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

3. As used in this section, "health care practitioner" has the same meaning as in Title 24, section 2502, subsection 1-A, and "emergency medical services person" has the same meaning as in Title 32, section 83, subsection 12.

[ 2009, c. 49, §2 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2009, c. 49, §§1, 2 (AMD).



17-A §513. Maintaining an unprotected well

1. A person is guilty of maintaining an unprotected well if, being the owner or occupier of land on which there is a well, he knowingly fails to enclose the well with a substantial fence or other substantial enclosing barrier or to protect it by a substantial covering which is securely fastened.

[ 1975, c. 499, §1 (NEW) .]

2. Maintaining an unprotected well is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §514. Abandoning an airtight container

1. A person is guilty of abandoning an airtight container if:

A. He abandons or discards in any public place, or in a private place that is accessible to minors, any chest, closet, piece of furniture, refrigerator, icebox or other article having a compartment capacity of 1 1/2 cubic feet or more and having a door or lid which when closed cannot be opened easily from the inside; or [1975, c. 499, §1 (NEW).]

B. Being the owner, lessee, manager or other person in control of a public place or of a place that is accessible to minors on which there has been abandoned or discarded a container described in subsection 1, paragraph A, he knowingly or recklessly fails to remove such container from that place, or to remove the door, lid or other cover of the container. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Abandoning an airtight container is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §515. Unlawful prize fighting

1. A person is guilty of unlawful prize fighting if:

A. He knowingly engages in, encourages or does any act to further a premeditated fight without weapons between 2 or more persons, or a fight commonly called a ring fight or prize fight; or [1975, c. 499, §1 (NEW).]

B. He knowingly sends or publishes a challenge or acceptance of a challenge for such, or carries or delivers such a challenge or acceptance, or trains or assists any person in training or preparing for such fight, or acts as umpire or judge for such fight. [1975, c. 740, §70 (AMD).]

[ 1975, c. 740, §70 (AMD) .]

2. This section shall not apply to any boxing contest or exhibition:

A. [2011, c. 305, §11 (RP).]

B. Under the auspices of a nonprofit organization at which no admission charge is made. [1975, c. 499, §1 (NEW).]

[ 2011, c. 305, §11 (AMD) .]

2-A. This section does not apply to any mixed martial arts or boxing competition, exhibition or event authorized pursuant to Title 8, chapter 20 as long as rules have been adopted by the Combat Sports Authority of Maine pursuant to Title 8, chapter 20.

[ 2011, c. 305, §12 (AMD) .]

3. Unlawful prize fighting is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §70 (AMD). 2009, c. 352, §3 (AMD). 2009, c. 582, §8 (AMD). 2011, c. 305, §§11, 12 (AMD).



17-A §516. Champerty

1. A person is guilty of champerty if, with the intent to collect by a civil action a claim, account, note or other demand due, or to become due to another person, he gives or promises anything of value to such person.

[ 1975, c. 449, §1 (NEW) .]

2. This section does not apply to agreements between attorney and client to bring, prosecute or defend a civil action on a contingent fee basis.

[ 1975, c. 499, §1 (NEW) .]

3. Champerty is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).






Chapter 23: OFFENSES AGAINST THE FAMILY

17-A §551. Bigamy

1. A person is guilty of bigamy if, having a spouse, he intentionally marries or purports to marry, knowing that he is legally ineligible to do so.

[ 1975, c. 499, §1 (NEW) .]

2. Bigamy is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §552. Nonsupport of dependents

1. A person is guilty of nonsupport of dependents if he knowingly fails to provide support which he is able by means of property or capacity for labor to provide and which he knows he is legally obliged to provide to a spouse, child or other person declared by law to be his dependent.

[ 1975, c. 499, §1 (NEW) .]

2. As used in this section, "support" includes but is not limited to food, shelter, clothing and other necessary care.

[ 1975, c. 499, §1 (NEW) .]

2-A. Prosecution may be brought in any venue where either the dependent or the defendant resides.

[ 1981, c. 657, §1 (NEW) .]

3. Nonsupport of dependents is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

4. A person placed on probation as a result of a violation of this section may be placed under the supervision of the Department of Health and Human Services. Notwithstanding any other provision of law, the period of probation may extend to the time when the youngest dependent attains the age of 18.

[ 1975, c. 499, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 499, §1 (NEW). 1981, c. 657, §1 (AMD). 2003, c. 689, §B6 (REV).



17-A §553. Abandonment of child

1. A person is guilty of abandonment of a child if, being a parent, guardian or other person legally charged with the long-term care and custody of a child or being a person to whom the long-term care and custody of a child has been expressly delegated:

A. The person leaves the child who is less than 14 years of age in a place with the intent to abandon the child. Violation of this paragraph is a Class D crime; [2015, c. 274, §1 (AMD).]

B. The person leaves the child who is less than 6 years of age in a place with the intent to abandon the child. Violation of this paragraph is a Class C crime; [2015, c. 274, §1 (AMD).]

C. The person, with the intent to avoid or divest the person of permanent parental responsibility, places the child who is less than 18 years of age with or transfers the physical custody of the child to a nonrelative without court approval. Violation of this paragraph is a Class D crime; or [2015, c. 274, §1 (NEW).]

D. The person, with the intent to avoid or divest the person of permanent parental responsibility, places the child who is less than 6 years of age with or transfers the physical custody of the child to a nonrelative without court approval. Violation of this paragraph is a Class C crime. [2015, c. 274, §1 (NEW).]

[ 2015, c. 274, §1 (AMD) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §69 (RP) .]

3. It is an affirmative defense to a prosecution under this section that, at the time the offense occurred:

A. The child was less than 31 days of age; and [2001, c. 543, §1 (NEW).]

B. The child was delivered by the person charged under this section to an individual the person reasonably believed to be:

(1) A law enforcement officer;

(2) Staff at a medical emergency room;

(3) A medical services provider as defined in Title 22, section 4018; or

(4) A hospital staff member at a hospital. [2001, c. 543, §1 (NEW).]

[ 2001, c. 543, §1 (NEW) .]

4. It is an affirmative defense to a prosecution under this section that the person had voluntarily placed the child with a person, agency or medical facility and the placement resulted from communication between the person or the person's agent and the Department of Health and Human Services and health care professionals with the purpose of securing a placement that is in the best interests of the child.

[ 2013, c. 343, §1 (NEW) .]

5. It is an affirmative defense to a prosecution under subsection 1, paragraph C or D that the person, due to the incarceration, military service, medical treatment or incapacity of the person, temporarily placed the child or transferred the physical custody of the child for a designated short-term period with a specific intent and time period for the return of the child.

[ 2015, c. 274, §2 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1995, c. 694, §C2 (AMD). 1995, c. 694, §E2 (AFF). 2001, c. 383, §§68,69 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 543, §1 (AMD). 2013, c. 343, §1 (AMD). 2015, c. 274, §§1, 2 (AMD).



17-A §553-A. Illegal payment with respect to an adoption

1. A person is guilty of illegal payment with respect to an adoption if that person:

A. Is the parent of a child or is a person whose consent is required pursuant to Title 18-A, section 9-302 and, in return for placing that child for adoption, intentionally or knowingly solicits or receives monetary payment or other valuable consideration that is not authorized by Title 18-A, section 9-306; or [2015, c. 233, §1 (NEW).]

B. With the intent of adopting a child, intentionally or knowingly provides, or offers to provide, the parent of that child or the person whose consent is required pursuant to Title 18-A, section 9-302 with monetary payment or other valuable consideration that is not authorized by Title 18-A, section 9-306. [2015, c. 233, §1 (NEW).]

[ 2015, c. 233, §1 (NEW) .]

2. Violation of this section is a Class D crime.

[ 2015, c. 233, §1 (NEW) .]

SECTION HISTORY

2015, c. 233, §1 (NEW).



17-A §554. Endangering the welfare of a child

1. A person is guilty of endangering the welfare of a child if that person:

A. Knowingly permits a child to enter or remain in a house of prostitution. Violation of this paragraph is a Class D crime; [2015, c. 358, §3 (AMD).]

B. Knowingly sells, furnishes, gives away or offers to sell, furnish or give away to a child under 16 years of age any intoxicating liquor, cigarettes, tobacco, air rifles, gunpowder, smokeless powder or ammunition for firearms. Violation of this paragraph is a Class D crime; [2015, c. 358, §3 (AMD).]

B-1. [2015, c. 358, §3 (RP).]

B-2. Being a parent, foster parent, guardian or other person responsible for the long-term general care and welfare of a child, recklessly fails to take reasonable measures to protect the child from the risk of further bodily injury after knowing:

(1) That the child had, in fact, sustained serious bodily injury or bodily injury under circumstances posing a substantial risk of serious bodily injury; and

(2) That such bodily injury was, in fact, caused by the unlawful use of physical force by another person.

Violation of this paragraph is a Class C crime; [2015, c. 358, §3 (AMD).]

B-3. Being the parent, foster parent, guardian or other person having the care and custody of a child, knowingly deprives the child of necessary health care, with a result that the child is placed in danger of serious harm. Violation of this paragraph is a Class D crime; or [2015, c. 358, §3 (AMD).]

C. Otherwise recklessly endangers the health, safety or welfare of the child by violating a duty of care or protection. Violation of this paragraph is a Class D crime. [2015, c. 358, §3 (AMD).]

[ 2015, c. 358, §3 (AMD) .]

2. It is an affirmative defense to prosecution under this section that:

A. The defendant was the parent, foster parent, guardian or other similar person responsible for the long-term general care and welfare of the child under 16 years of age who furnished the child cigarettes, tobacco or a reasonable amount of intoxicating liquor in the actor's home and presence; [2015, c. 358, §3 (AMD).]

B. The defendant was a person acting pursuant to authority expressly or impliedly granted in Title 22; or [1991, c. 672, §2 (AMD).]

C. The defendant was the parent, foster parent, guardian or an adult approved by the parent, foster parent or guardian who furnished the child under 16 years of age an air rifle, gunpowder, smokeless powder or ammunition for a firearm for use in a supervised manner. [2015, c. 358, §3 (AMD).]

[ 2015, c. 358, §3 (AMD) .]

3.

[ 2015, c. 358, §3 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §71 (AMD). 1977, c. 696, §170 (AMD). 1989, c. 445, §7 (AMD). 1991, c. 672, §§1,2 (AMD). 1995, c. 263, §§1,2 (AMD). 1995, c. 694, §§C3,4 (AMD). 1995, c. 694, §E2 (AFF). 1999, c. 11, §§1,2 (AMD). 2001, c. 429, §§1-3 (AMD). 2005, c. 373, §§1,2 (AMD). 2015, c. 358, §3 (AMD).



17-A §554-A. Unlawful transfer of a firearm other than a handgun to a minor

1. As used in this section, the following terms have the following meanings.

A. "Transfer" means to sell, furnish, give, lend, deliver or otherwise provide, with or without consideration. [1995, c. 263, §3 (NEW).]

B. [2007, c. 512, §1 (RP).]

C. "Sell" means to furnish, deliver or otherwise provide for consideration. [2007, c. 512, §1 (NEW).]

D. "Firearm" means a firearm other than a handgun as defined in section 554-B, subsection 1, paragraph A. [2007, c. 512, §1 (NEW).]

[ 2007, c. 512, §1 (AMD) .]

2. A person is guilty of unlawfully transferring a firearm to a person under 16 years of age if that person, who is not the parent, foster parent or guardian of the person under 16 years of age, knowingly transfers a firearm to a person under 16 years of age. Violation of this subsection is a Class D crime.

[ 2007, c. 512, §1 (AMD) .]

2-A. A person is guilty of unlawfully selling a firearm to a person 16 years of age or older and under 18 years of age if that person, who is not the parent, foster parent or guardian of the person 16 years of age or older and under 18 years of age, knowingly sells a firearm to a person 16 years of age or older and under 18 years of age.

A. A person who violates this subsection commits a civil violation for which a fine of not more than $500 may be adjudged. [2007, c. 512, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed one or more violations under this subsection commits a Class D crime. [2007, c. 512, §1 (NEW).]

[ 2007, c. 512, §1 (NEW) .]

3. It is an affirmative defense to a prosecution under subsection 2 that:

A. The actor reasonably believed the person receiving the firearm had attained 16 years of age. A reasonable belief cannot be based solely upon the physical appearance of the person or upon the oral representation of that person as to that person's age; or [2007, c. 512, §1 (AMD).]

B. The transfer of the firearm to the person under 16 years of age was approved by the parent, foster parent or guardian of the person under 16 years of age. [2007, c. 512, §1 (AMD).]

[ 2007, c. 512, §1 (AMD) .]

3-A. It is an affirmative defense to a prosecution under subsection 2-A that:

A. The actor reasonably believed the person receiving the firearm had attained 18 years of age. A reasonable belief cannot be based solely upon the physical appearance of the person or upon the oral representation of that person as to that person's age; or [2007, c. 512, §1 (NEW).]

B. The sale of the firearm to the person 16 years of age or older and under 18 years of age was approved by the parent, foster parent or guardian of the person 16 years of age or older and under 18 years of age. [2007, c. 512, §1 (NEW).]

[ 2007, c. 512, §1 (NEW) .]

4.

[ 2007, c. 512, §1 (RP) .]

SECTION HISTORY

1995, c. 263, §3 (NEW). 2003, c. 188, §1 (AMD). 2007, c. 512, §1 (AMD).



17-A §554-B. Unlawful transfer of handgun to minor

1. As used in this section, the following terms have the following meanings.

A. "Handgun" means a firearm that has a short stock and is designed to be held and fired by the use of a single hand, or any combination of parts from which a handgun can be assembled. [2003, c. 188, §2 (NEW).]

B. "Minor" means a person under 18 years of age. [2003, c. 188, §2 (NEW).]

C. "Transfer" means to sell, furnish, give, lend, deliver or otherwise provide, with or without consideration. [2003, c. 188, §2 (NEW).]

[ 2003, c. 188, §2 (NEW) .]

2. A person is guilty of unlawfully transferring a handgun to a minor if that person knowingly transfers a handgun to a person who the transferor knows or has reasonable cause to believe is a minor.

[ 2003, c. 188, §2 (NEW) .]

3. This section does not apply to:

A. A temporary transfer of a handgun to a minor:

(1) With the prior written consent of the minor's parent or guardian and that parent or guardian is not prohibited by federal, state or local law from possessing a firearm; or

(2) In the course of employment, target practice, hunting or instruction in the safe and lawful use of a handgun.

The minor may transport an unloaded handgun in a locked container directly from the place of transfer to a place at which an activity described in this subparagraph is to take place and directly from the place at which such an activity took place to the transferor; [2003, c. 188, §2 (NEW).]

B. A minor who is a member of the United States Armed Forces or the National Guard who possesses or is armed with a handgun in the line of duty; [2003, c. 188, §2 (NEW).]

C. A transfer by inheritance of title to, but not possession of, a handgun to a minor; or [2003, c. 188, §2 (NEW).]

D. The transfer of a handgun to a minor when the minor takes the handgun in self-defense or in defense of another person against an intruder into the residence of the minor or a residence in which the minor is an invited guest. [2003, c. 188, §2 (NEW).]

[ 2003, c. 188, §2 (NEW) .]

4. The State may not permanently confiscate a handgun that is transferred to a minor in circumstances in which the transferor is not in violation of this section and if the possession of the handgun by the minor subsequently becomes unlawful because of the conduct of the minor. When that handgun is no longer required by the State for the purposes of investigation or prosecution, the handgun must be returned to the lawful owner.

[ 2003, c. 188, §2 (NEW) .]

5. The following penalties apply.

A. A person who violates this section commits a Class D crime, except as provided in paragraph B. [2003, c. 188, §2 (NEW).]

B. A person who violates this section and, at the time of the offense, has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime. [2007, c. 476, §24 (AMD).]

[ 2007, c. 476, §24 (AMD) .]

SECTION HISTORY

2003, c. 188, §2 (NEW). 2007, c. 476, §24 (AMD).



17-A §555. Endangering welfare of dependent person

1. A person is guilty of endangering the welfare of a dependent person if:

A. The person recklessly endangers the health, safety or mental welfare of a dependent person. Violation of this paragraph is a Class D crime; or [2015, c. 306, §1 (AMD).]

B. The person intentionally or knowingly endangers the health, safety or mental welfare of a dependent person. Violation of this paragraph is a Class C crime. [2015, c. 306, §1 (AMD).]

[ 2015, c. 306, §1 (AMD) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Endanger" includes a failure to act only when the defendant has a legal duty to protect the health, safety or mental welfare of the dependent person. For purposes of this paragraph, a legal duty may be inferred if the defendant has assumed responsibility in whole or in part for the care of the dependent person. [2015, c. 306, §2 (NEW).]

B. "Dependent person" means a person, regardless of where that person resides, who is wholly or partially dependent upon one or more other persons for care or support because the person suffers from a significant limitation in mobility, vision, hearing or mental functioning or is unable to perform self-care because of advanced age or physical or mental disease, disorder or defect. [2015, c. 306, §2 (NEW).]

[ 2015, c. 306, §2 (RPR) .]

3.

[ 2005, c. 431, §1 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1995, c. 110, §1 (AMD). 2001, c. 111, §1 (AMD). 2005, c. 431, §1 (RPR). 2015, c. 306, §§1, 2 (AMD).



17-A §556. Incest

1. A person is guilty of incest if the person is at least 18 years of age and:

A. Engages in sexual intercourse with another person who the actor knows is related to the actor within the 2nd degree of consanguinity. Violation of this paragraph is a Class D crime; or [2001, c. 383, §70 (NEW); 2001, c. 383, §156 (AFF).]

B. Violates paragraph A and, at the time of the incest, the person has 2 or more prior Maine convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime. [2007, c. 476, §25 (AMD).]

[ 2007, c. 476, §25 (AMD) .]

1-A. It is a defense to a prosecution under this section that, at the time the actor engaged in sexual intercourse with the other person, the actor was legally married to the other person.

[ 1989, c. 401, Pt. A, §7 (AMD) .]

1-B. As used in this section "sexual intercourse" means any penetration of the female sex organ by the male sex organ. Emission is not required.

[ 1989, c. 401, Pt. A, §7 (NEW) .]

1-C. As used in this section, "related to the actor within the 2nd degree of consanguinity" has the following meanings.

A. When the actor is a woman, it means the other person is her father, grandfather, son, grandson, brother, brother's son, sister's son, father's brother or mother's brother. [2001, c. 383, §71 (NEW); 2001, c. 383, §156 (AFF).]

B. When this actor is a man, it means the other person is his mother, grandmother, daughter, granddaughter, sister, brother's daughter, sister's daughter, father's sister or mother's sister. [2001, c. 383, §71 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §71 (NEW); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §72 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §72 (AMD). 1977, c. 510, §57 (AMD). 1989, c. 401, §A7 (AMD). 1993, c. 451, §3 (AMD). 2001, c. 383, §§70-72 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 476, §25 (AMD).



17-A §557. Other defenses

For the purposes of this chapter, a person who in good faith provides treatment for a child or dependent person by spiritual means through prayer may not for that reason alone be determined to have knowingly endangered the welfare of that child or dependent person. [2005, c. 373, §3 (AMD).]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1995, c. 110, §2 (AMD). 2005, c. 373, §3 (AMD).






Chapter 25: BRIBERY AND CORRUPT PRACTICES

17-A §601. Scope of chapter

Nothing in this chapter shall be construed to prohibit the giving or receiving of campaign contributions made for the purpose of defraying the costs of a political campaign. No person shall be convicted of an offense solely on the evidence that a campaign contribution was made, and that an appointment or nomination was subsequently made by the person to whose campaign or political party the contribution was made. [1975, c. 499, §1 (NEW).]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §602. Bribery in official and political matters

1. A person is guilty of bribery in official and political matters if:

A. He promises, offers, or gives any pecuniary benefit to another with the intention of influencing the other's action, decision, opinion, recommendation, vote, nomination or other exercise of discretion as a public servant, party official or voter; [1981, c. 349, §1 (AMD).]

B. Being a public servant, party official, candidate for electoral office or voter, he solicits, accepts or agrees to accept any pecuniary benefit from another knowing or believing the other's purpose to be as described in paragraph A, or fails to report to a law enforcement officer that he has been offered or promised a pecuniary benefit in violation of paragraph A; or [1983, c. 583, §8 (AMD).]

C. That person promises, offers or gives any pecuniary benefit to another with the intention of obtaining the other's signature on an absentee ballot under Title 21-A, chapter 9, subchapter IV, or referendum petition under Title 21-A, chapter 11, or that person solicits, accepts or agrees to accept any pecuniary benefit from another knowing or believing the other's purpose is to obtain that person's signature on an absentee ballot or referendum petition, or fails to report to a law enforcement officer that the person has been offered or promised a pecuniary benefit in violation of this paragraph. [1989, c. 502, Pt. A, §47 (AMD).]

[ 1989, c. 502, Pt. A, §47 (AMD) .]

2. As used in this section and other sections of this chapter, the following definitions apply.

A. A person is a "candidate for electoral office" upon his public announcement of his candidacy. [1975, c. 499, §1 (NEW).]

B. "Party official" means any person holding any post in a political party whether by election, appointment or otherwise. [1975, c. 499, §1 (NEW).]

C. "Pecuniary benefit" means any advantage in the form of money, property, commercial interest or anything else, the primary significance of which is economic gain; it does not include economic advantage applicable to the public generally, such as tax reduction or increased prosperity generally. "Pecuniary benefit" does not include the following:

(1) A meal, if the meal is provided by industry or special interest organizations as part of an informational program presented to a group of public servants;

(2) A meal, if the meal is a prayer breakfast or a meal served during a meeting to establish a prayer breakfast; or

(3) A subscription to a newspaper, news magazine or other news publication. [RR 1997, c. 1, §12 (COR).]

[ RR 1997, c. 1, §12 (COR) .]

3. Bribery in official and political matters is a Class C crime.

[ 2001, c. 471, Pt. A, §22 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 349, §§1,2 (AMD). 1983, c. 583, §8 (AMD). 1989, c. 502, §A47 (AMD). 1993, c. 396, §1 (AMD). 1995, c. 33, §3 (AMD). RR 1997, c. 1, §12 (COR). 1997, c. 223, §1 (AMD). 2001, c. 471, §A22 (AMD).



17-A §603. Improper influence

1. A person is guilty of improper influence if he:

A. Threatens any harm to a public servant, party official or voter with the purpose of influencing his action, decision, opinion, recommendation, nomination, vote or other exercise of discretion; [1975, c. 499, §1 (NEW).]

B. Privately addresses to any public servant who has or will have an official discretion in a judicial or administrative proceeding any representation, argument or other communication with the intention of influencing that discretion on the basis of considerations other than those authorized by law; or [1975, c. 499, §1 (NEW).]

C. Being a public servant or party official, fails to report to a law enforcement officer conduct designed to influence him in violation of paragraphs A or B. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. "Harm" means any disadvantage or injury, pecuniary or otherwise, including disadvantage or injury to any other person or entity in whose welfare the public servant, party official or voter is interested.

[ 1975, c. 499, §1 (NEW) .]

3. Improper influence is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §604. Improper compensation for past action

1. A person is guilty of improper compensation for past action if:

A. Being a public servant, he solicits, accepts or agrees to accept any pecuniary benefit in return for having given a decision, opinion, recommendation, nomination, vote, otherwise exercised his discretion, or for having violated his duty; or [1975, c. 499, §1 (NEW).]

B. He promises, offers or gives any pecuniary benefit, acceptance of which would be a violation of paragraph A. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Improper compensation for past action is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §605. Improper gifts to public servants

1. A person is guilty of improper gifts to public servants if:

A. Being a public servant that person solicits, accepts or agrees to accept any pecuniary benefit from a person if the public servant knows or reasonably should know that the purpose of the donor in making the gift is to influence the public servant in the performance of the public servant's official duties or vote, or is intended as a reward for action on the part of the public servant; or [1999, c. 149, §1 (AMD).]

B. He knowingly gives, offers, or promises any pecuniary benefit prohibited by paragraph A. [1975, c. 499, §1 (NEW).]

[ 1999, c. 149, §1 (AMD) .]

2. Improper gifts to public servants is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1999, c. 149, §1 (AMD).



17-A §606. Improper compensation for services

1. A person is guilty of improper compensation for services if:

A. Being a public servant, he solicits, accepts or agrees to accept any pecuniary benefit in return for advice or other assistance in preparing or promoting a bill, contract, claim or other transaction or proposal as to which he knows that he has or is likely to have an official discretion to exercise; or [1975, c. 499, §1 (NEW).]

B. He gives, offers or promises any pecuniary benefit, knowing that it is prohibited by paragraph A. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Improper compensation for services is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §607. Purchase of public office

1. A person is guilty of purchase of public office if:

A. He solicits, accepts or agrees to accept, for himself, another person, or a political party, money or any other pecuniary benefit as compensation for his endorsement, nomination, appointment, approval or disapproval of any person for a position as a public servant or for the advancement of any public servant; or [1975, c. 499, §1 (NEW).]

B. He knowingly gives, offers or promises any pecuniary benefit prohibited by paragraph A. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Purchase of public office is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §608. Official oppression

1. A person is guilty of official oppression if, being a public servant and acting with the intention to benefit himself or another or to harm another, he knowingly commits an unauthorized act which purports to be an act of his office, or knowingly refrains from performing a duty imposed on him by law or clearly inherent in the nature of his office.

[ 1975, c. 499, §1 (NEW) .]

2. Official oppression is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §609. Misuse of information

1. A person is guilty of misuse of information if, being a public servant and knowing that official action is contemplated, or acting in reliance on information which he has acquired by virtue of his office or from another public servant, he:

A. Acquires or divests himself of a pecuniary interest in any property, transaction or enterprise that may be affected by such official action or information; [RR 2013, c. 2, §31 (COR).]

B. Speculates or wagers on the basis of such official action or information; or [1975, c. 499, §1 (NEW).]

C. Knowingly aids another to do any of the things described in paragraphs A and B. [1975, c. 499, §1 (NEW).]

[ RR 2013, c. 2, §31 (COR) .]

2. Misuse of information is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). RR 2013, c. 2, §31 (COR).






Chapter 27: ROBBERY

17-A §651. Robbery

1. A person is guilty of robbery if the person commits or attempts to commit theft and at the time of the person's actions:

A. The actor recklessly inflicts bodily injury on another. Violation of this paragraph is a Class B crime; [2001, c. 383, §73 (AMD); 2001, c. 383, §156 (AFF).]

B. The actor threatens to use force against any person present with the intent:

(1) To prevent or overcome resistance to the taking of the property, or to the retention of the property immediately after the taking; or

(2) To compel the person in control of the property to give it up or to engage in other conduct that aids in the taking or carrying away of the property.

Violation of this paragraph is a Class B crime; [2001, c. 383, §73 (AMD); 2001, c. 383, §156 (AFF).]

C. The actor uses physical force on another with the intent specified in paragraph B, subparagraph (1) or (2). Violation of this paragraph is a Class A crime; [2001, c. 383, §73 (AMD); 2001, c. 383, §156 (AFF).]

D. The actor intentionally inflicts or attempts to inflict bodily injury on another. Violation of this paragraph is a Class A crime; or [2001, c. 383, §73 (AMD); 2001, c. 383, §156 (AFF).]

E. The actor is armed with a dangerous weapon in the course of a robbery as defined in paragraphs A through D or knows that the accomplice is so armed. Violation of this paragraph is a Class A crime. [2001, c. 383, §73 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §73 (AMD); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §74 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §73 (RPR). 2001, c. 383, §§73,74 (AMD). 2001, c. 383, §156 (AFF).



17-A §652. Robbery (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §74 (RP).






Chapter 29: FORGERY AND RELATED OFFENSES

17-A §701. Definitions

As used in sections 702 and 703: [1975, c. 499, §1 (NEW).]

1. A person "falsely alters" a written instrument when, without the authority of anyone entitled to grant it, he changes a written instrument, whether it be in complete or incomplete form, by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or in any other manner, so that such instrument in its thus altered form appears or purports to be in all respects an authentic creation of, or fully authorized by, its ostensible holder, author, maker or drawer;

[ 1975, c. 740, §75 (AMD) .]

2. A person "falsely completes" a written instrument when, by adding, inserting or changing matter, he transforms an incomplete written instrument into a complete one, without the authority of anyone entitled to grant it, so that such complete instrument appears or purports to be in all respects an authentic creation of, or fully authorized by, its ostensible author, maker or drawer;

[ 1975, c. 499, §1 (NEW) .]

3. A person "falsely makes" a written instrument when he makes or draws a complete written instrument in its entirety, or an incomplete written instrument, which purports to be an authentic creation of its ostensible author, maker or drawer, but which is not such, either because the ostensible maker or drawer is fictitious or because, if real, he did not authorize the making or drawing thereof;

[ 1975, c. 499, §1 (NEW) .]

4. "Written instrument" includes any token, coin, stamp, seal, badge, trademark, credit card, absentee ballot application, absentee ballot envelope, medical drug prescription form, other evidence or symbol of value, right, privilege or identification, and any paper, document or other written instrument containing written or printed matter or its equivalent;

[ 2001, c. 419, §1 (AMD) .]

5. "Complete written instrument" means a written instrument which purports to be a genuine written instrument fully drawn with respect to every essential feature thereof; and

[ 1975, c. 499, §1 (NEW) .]

6. "Incomplete written instrument" means a written instrument which contains some matter by way of content or authentication but which requires additional matter in order to render it a complete written instrument.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §75 (AMD). 1981, c. 436, §1 (AMD). 2001, c. 419, §1 (AMD).



17-A §702. Aggravated forgery

1. A person is guilty of aggravated forgery if, with intent to defraud or deceive another person or government, he falsely makes, completes, endorses or alters a written instrument, or knowingly utters or possesses such an instrument, and the instrument is:

A. Part of an issue of money, stamps, securities or other valuable instruments issued by a government or governmental instrumentality; [1975, c. 499, §1 (NEW).]

B. Part of an issue of stocks, bonds or other instruments representing interests in or claims against an organization or its property; [1975, c. 499, §1 (NEW).]

C. A will, codicil or other instrument providing for the disposition of property after death; [1975, c. 499, §1 (NEW).]

D. A public record or an instrument filed or required or authorized by law to be filed in or with a public office or public employee; or [1975, c. 499, §1 (NEW).]

E. [1989, c. 187, §1 (RP).]

[ 1989, c. 187, §1 (AMD) .]

2. Aggravated forgery is a Class B crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §76 (AMD). 1989, c. 187, §1 (AMD).



17-A §703. Forgery

1. A person is guilty of forgery if, with the intent to defraud or deceive another person or government:

A. The person falsely makes, completes, endorses or alters a written instrument, or knowingly utters or possesses such an instrument. Violation of this paragraph is a Class D crime; [2001, c. 383, §75 (AMD); 2001, c. 383, §156 (AFF).]

A-1. The person violates paragraph A and:

(1) The face value of the written instrument or the aggregate value of the instruments is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The face value of the written instrument or the aggregate value of the instruments is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime; or

(3) At the time of the forgery, the person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of this section; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime; [2007, c. 476, §26 (AMD).]

B. The person causes another, by deception, to sign or execute a written instrument, or utters such an instrument. Violation of this paragraph is a Class D crime; or [2001, c. 383, §75 (AMD); 2001, c. 383, §156 (AFF).]

B-1. The person violates paragraph B and:

(1) The face value of the written instrument or the aggregate value of the instruments is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The face value of the written instrument or the aggregate value of the instruments is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime; or

(3) At the time of the forgery, the person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of this section; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §27 (AMD).]

[ 2007, c. 476, §§26, 27 (AMD) .]

2.

[ 2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §13 (RP) .]

3. Amounts of value involved in forgeries may be aggregated in the same manner as provided in section 352, subsection 5, paragraph E. Prosecution of an aggregated forgery may be brought in any venue in which one of the aggregated forgeries was committed.

[ 1989, c. 187, §3 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§77,78 (AMD). 1977, c. 510, §58 (AMD). 1981, c. 317, §21 (AMD). 1989, c. 187, §§2,3 (AMD). 1995, c. 224, §6 (AMD). 2001, c. 383, §§75,76 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 389, §6 (AMD). 2001, c. 667, §§D13,14 (AMD). 2001, c. 667, §D36 (AFF). 2007, c. 476, §§26, 27 (AMD).



17-A §704. Possession of forgery devices

1. A person is guilty of possession of forgery devices if:

A. He makes or possesses with knowledge of its character, any plate, die or other device, apparatus, equipment or article specifically designed or adapted for use in committing aggravated forgery or forgery; or [1975, c. 499, §1 (NEW).]

B. He makes or possesses any device, apparatus, equipment, or article capable of or adaptable to use in committing an aggravated forgery or forgery, with the intent to use it himself, or to aid or permit another to use it for purposes of committing aggravated forgery or forgery. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Possession of forgery devices is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §705. Criminal simulation

1. A person is guilty of criminal simulation if:

A. With intent to defraud, the person makes or alters any property so that it appears to have an age, rarity, quality, composition, source or authorship that it does not in fact possess or, with knowledge of its true character and with intent to defraud, the person transfers or possesses property so simulated. A violation of this paragraph is a Class E crime; [2015, c. 364, §1 (AMD).]

B. In return for a pecuniary benefit:

(1) The person authors, prepares, writes, sells, transfers or possesses with intent to sell or transfer, an essay, term paper or other manuscript knowing that it will be, or believing that it probably will be, submitted by another person in satisfaction of a course, credit or degree requirement at a university or other degree, diploma or certificate-granting educational institution. A violation of this subparagraph is a Class E crime; or

(2) The person takes an examination for another person in satisfaction of a course, credit or degree requirement at a university or other degree, diploma or certificate-granting educational institution. A violation of this subparagraph is a Class E crime; [2015, c. 364, §1 (AMD).]

C. The person knowingly makes, gives or exhibits a false pedigree in writing of any animal. A violation of this paragraph is a Class E crime; [2015, c. 364, §1 (AMD).]

D. With intent to defraud and to prevent identification:

(1) The person alters, removes or obscures the manufacturer's serial number or any other distinguishing identification number, mark or symbol upon any automobile, snowmobile, outboard motor, motorboat, aircraft or any other vehicle or upon any machine or other object, other than a firearm. A violation of this subparagraph is a Class E crime; or

(2) The person possesses any such object or any such item after that number has been altered, removed or obscured. A violation of this subparagraph is a Class E crime; or [2015, c. 364, §1 (AMD).]

E. With intent to defraud or to prevent identification:

(1) The person alters, removes or obscures the manufacturer's make, model or serial number on any firearm. A violation of this subparagraph is a Class C crime; or

(2) The person possesses a firearm altered as set out in subparagraph (1) or intentionally or knowingly transports any such firearm. A violation of this subparagraph is a Class C crime. [2015, c. 364, §1 (NEW).]

[ 2015, c. 364, §1 (AMD) .]

2.

[ 2015, c. 364, §1 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 129, (AMD). 2015, c. 364, §1 (AMD).



17-A §706. Suppressing recordable instrument

1. A person is guilty of suppressing a recordable instrument if, with intent to defraud anyone, he falsifies, destroys, removes or conceals any will, deed, mortgage, security instrument or other writing for which the law provides public recording, whether or not it is in fact recorded.

[ 1975, c. 499, §1 (NEW) .]

2. Suppressing a recordable instrument is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §706-A. Falsely filing a recordable instrument

1. A person is guilty of falsely filing a recordable instrument if, with intent to defraud, harass or intimidate, the person files or causes to be filed a will, deed, mortgage, security instrument or other writing for which the law provides public recording, knowing or believing the writing to be false or without legal authority.

[ 2007, c. 228, §2 (NEW) .]

2. Falsely filing a recordable instrument is a Class D crime.

[ 2007, c. 228, §2 (NEW) .]

SECTION HISTORY

2007, c. 228, §2 (NEW).



17-A §707. Falsifying private records

1. A person is guilty of falsifying private records if, with intent to defraud any person, he:

A. Makes a false entry in the records of an organization, or [1975, c. 499, §1 (NEW).]

B. Alters, erases, obliterates, deletes, removes or destroys a true entry in the records of an organization; or [1975, c. 499, §1 (NEW).]

C. Omits to make a true entry in the records of an organization in violation of a duty to do so which he knows to be imposed on him by statute; or [1975, c. 499, §1 (NEW).]

D. Prevents the making of a true entry or causes the omission thereof in the records of an organization. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Falsifying private records is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §708. Negotiating a worthless instrument

1. A person is guilty of negotiating a worthless instrument if:

A. The person intentionally issues or negotiates a negotiable instrument knowing that it will not be honored by the maker or drawee. Violation of this paragraph is a Class E crime; or [2001, c. 383, §77 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The face value of the written instrument or the aggregate value of the instruments is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The face value of the written instrument or the aggregate value of the instruments is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(3) The face value of the negotiable instrument is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(4) At the time of negotiating a worthless instrument, the person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of this section; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702 or 703; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §28 (AMD).]

[ 2007, c. 476, §28 (AMD) .]

2. Proof of the following gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person issuing or negotiating the instrument knew that it would not be honored:

A. The drawer had no account with the drawee at the time the instrument was negotiated; [2011, c. 504, §1 (AMD).]

B. Payment was refused by the drawee for lack of funds upon presentment made within the time frame specified in Title 11, section 3-1304, and the drawer failed to honor the drawer's contract within 5 days after actual receipt of a notice of dishonor, as defined in Title 11, section 3-1503, except that this time limit is tolled during one subsequent representment of the negotiable instrument; or [2011, c. 504, §1 (AMD).]

C. The drawer refuses to tender payment in the amount of the instrument within 5 days of receipt of a notice under this paragraph mailed by certified or registered mail evidenced by return receipt at the address printed on the instrument or given at the time of issuance. The notice must be substantially as follows:

"You are hereby notified that the following instrument(s):

Number: ........... Date: ............ Amount: ............. Name of Bank: ................. drawn upon ....................... and payable to ............................., (has)(have) been dishonored. Pursuant to Maine law, the Maine Revised Statutes, Title 17-A, section 708, subsection 2, you have 5 days from receipt of this notice to tender payment of the total amount of the instrument(s) plus the applicable service charge(s) of $.............(............dollars and ............cents) and any fee charged to the holder of the instrument(s) by a bank or financial institution as a result of the instrument(s) not being honored, the total amount due being $..........(..........dollars and..........cents). Pursuant to Title 17-A, section 708, subsection 2, unless this amount is paid in full to ...........within 5 days after the actual receipt of this notice of dishonor, your failure to pay the amount owed gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that you knew that your instrument(s) would not be honored. Your failure to pay the amount owed could result in a report to a law enforcement agency for investigation and possible criminal prosecution for negotiating a worthless instrument in violation of Title 17-A, section 708, subsection 1." [RR 2011, c. 2, §15 (COR).]

[ RR 2011, c. 2, §15 (COR) .]

2-A. The following evidentiary provisions apply.

A. Proof that there is a purported stamp or writing of the drawee, payor bank or presenting bank on or accompanying the instrument that states "no account," "account closed" or some other terminology indicating that the instrument was not honored because no account existed gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person who issued or negotiated the instrument has no account with the drawee at the time the instrument was issued or negotiated. [2001, c. 383, §79 (AMD); 2001, c. 383, §156 (AFF).]

B. Proof that there is a purported stamp or writing of the drawee, payor bank or presenting bank on or accompanying the instrument that states "insufficient funds," "NSF" or some other terminology indicating that the instrument was not honored due to lack of funds gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person who issued or negotiated the instrument had insufficient funds with the drawee at the time the instrument was issued or negotiated. [2001, c. 383, §79 (AMD); 2001, c. 383, §156 (AFF).]

C. The purported stamp or writing of the drawee, payor bank or presenting bank on or accompanying a negotiable instrument is admissible in evidence in any court of the State, unless the defendant requests in writing at least 10 days before trial that the prosecution provide a qualified witness to testify as to why the instrument was not honored. [1997, c. 253, §1 (NEW).]

[ 2001, c. 383, §79 (AMD); 2001, c. 383, §156 (AFF) .]

3. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Issue" has the meaning provided in Title 11, section 3-1105, subsection (1). [1995, c. 38, §2 (AMD).]

A-1. "Drawee" has the meaning provided in Title 11, section 3-1103, subsection (1), paragraph (b). [1995, c. 38, §2 (NEW).]

A-2. "Drawer" has the meaning provided in Title 11, section 3-1103, subsection (1), paragraph (c). [1995, c. 38, §2 (NEW).]

B. "Negotiable instrument" has the meaning provided in Title 11, section 3-1104. [1995, c. 38, §2 (AMD).]

C. "Negotiation" and its variants have the meaning provided in Title 11, section 3-1201. [1995, c. 38, §2 (AMD).]

[ 1995, c. 38, §2 (AMD) .]

3-A. Amounts of face value of negotiable instruments involved in violations of this section committed pursuant to one scheme or course of conduct, whether the instruments were issued or negotiated to the same person or several persons, may be aggregated to charge a single violation of this section of appropriate class. Subject to the requirement that the conduct of the defense may not be prejudiced by lack of fair notice or by surprise, the court may at any time order that a single aggregated count be considered as separate violations of this section. An aggregated count of violations of this section may not be deemed duplicitous because of such an order and no election may be required. Prosecution may be brought in any venue in which one of the violations of this section that have been aggregated was committed.

[ 2001, c. 383, §80 (AMD); 2001, c. 383, §156 (AFF) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §81 (RP); 2003, c. 1, §6 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §79 (AMD). 1977, c. 510, §59 (AMD). 1981, c. 317, §22 (AMD). 1983, c. 198, §§1,2 (AMD). 1989, c. 186, (AMD). 1995, c. 38, §§1,2 (AMD). 1995, c. 224, §7 (AMD). 1997, c. 253, §1 (AMD). 2001, c. 383, §§77-81 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 389, §7 (AMD). 2001, c. 667, §D15 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 1, §6 (AMD). 2007, c. 476, §28 (AMD). RR 2011, c. 2, §15 (COR). 2011, c. 504, §1 (AMD).






Chapter 31: OFFENSES AGAINST PUBLIC ADMINISTRATION

17-A §751. Obstructing government administration

1. A person is guilty of obstructing government administration if the person intentionally interferes by force, violence or intimidation or by any physical act with a public servant performing or purporting to perform an official function.

[ 2003, c. 657, §5 (AMD) .]

2. This section does not apply to:

A. Refusal by a person to submit to an arrest or detention; or [1997, c. 351, §2 (AMD).]

B. Escape by a person from official custody, as defined in section 755. [1975, c. 499, §1 (NEW).]

[ 1997, c. 351, §2 (AMD) .]

3. Obstructing government administration is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1997, c. 351, §2 (AMD). 2003, c. 657, §5 (AMD).



17-A §751-A. Refusing to submit to arrest or detention (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 351, §3 (NEW). 2001, c. 128, §1 (AMD). 2009, c. 449, §1 (RP).



17-A §751-B. Refusing to submit to arrest or detention

1. A person is guilty of refusing to submit to arrest or detention if, with the intent to hinder, delay or prevent a law enforcement officer from effecting the arrest or detention of that person, the person:

A. Refuses to stop on request or signal of a law enforcement officer. Violation of this paragraph is a Class E crime; [2009, c. 449, §2 (NEW).]

B. Uses physical force against the law enforcement officer. Violation of this paragraph is a Class D crime; or [2009, c. 449, §2 (NEW).]

C. Creates a substantial risk of bodily injury to the law enforcement officer. Violation of this paragraph is a Class D crime. [2009, c. 449, §2 (NEW).]

[ 2009, c. 449, §2 (NEW) .]

2. It is a defense to prosecution under this section that the person reasonably believed that the person attempting to effect the arrest or detention was not a law enforcement officer. It is a defense to prosecution under subsection 1, paragraph A that the law enforcement officer acted unlawfully in attempting to effect the arrest or detention.

[ 2009, c. 449, §2 (NEW) .]

SECTION HISTORY

2009, c. 449, §2 (NEW).



17-A §752. Assault on an officer (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§80,81 (AMD). 1977, c. 656, §1 (RP).



17-A §752-A. Assault on an officer

1. A person is guilty of assault on an officer if:

A. He intentionally, knowingly or recklessly causes bodily injury to a law enforcement officer while the officer is in the performance of his official duties; or [1977, c. 656, §2 (NEW).]

B. While in custody pursuant to an arrest or pursuant to a court order, the person commits an assault on a corrections officer, corrections supervisor or another member of the staff of an institution while the staff member is performing official duties. As used in this paragraph "assault" means the crime defined in section 207, subsection 1, paragraph A. [2003, c. 205, §4 (AMD).]

[ 2003, c. 205, §4 (AMD) .]

2.

[ 1997, c. 67, §1 (RP) .]

3. Assault on an officer is a Class C crime.

[ 1977, c. 656, §2 (NEW) .]

SECTION HISTORY

1977, c. 656, §2 (NEW). 1983, c. 408, §§1,2 (AMD). 1997, c. 67, §1 (AMD). 2003, c. 205, §4 (AMD).



17-A §752-B. Unlawful interference with law enforcement dogs

1. A person is guilty of unlawful interference with a law enforcement dog if the person intentionally or knowingly:

A. Kills, mutilates or permanently disables any dog that is in fact certified for law enforcement use and that the person knows or reasonably should have known is used for law enforcement purposes. Violation of this paragraph is a Class C crime; or [2005, c. 69, §1 (AMD).]

B. Torments, beats, strikes, injures, temporarily disables or otherwise mistreats any dog that is in fact certified for law enforcement use and that the person knows or reasonably should have known is used for law enforcement purposes. Violation of this paragraph is a Class D crime. [2005, c. 69, §1 (AMD).]

[ 2005, c. 69, §1 (AMD) .]

2. For the purposes of this section, a dog is certified for law enforcement use if the State has certified that the dog has satisfactorily completed requisite training for one or more law enforcement purposes.

[ 1989, c. 446, §2 (NEW) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §83 (RP) .]

SECTION HISTORY

1989, c. 446, §2 (NEW). 2001, c. 383, §§82,83 (AMD). 2001, c. 383, §156 (AFF). 2005, c. 69, §1 (AMD).



17-A §752-C. Assault on an emergency medical care provider

1. A person is guilty of assault on an emergency medical care provider if that person intentionally, knowingly or recklessly causes bodily injury to an emergency medical care provider while the emergency medical care provider is providing emergency medical care.

[ 1997, c. 470, §1 (NEW) .]

2. As used in this section, "emergency medical care provider" includes hospital personnel assisting in an emergency and emergency medical services persons, defined in Title 32, section 83, subsection 12.

[ 1997, c. 470, §1 (NEW) .]

3. Assault on an emergency medical care provider is a Class C crime.

[ 1997, c. 470, §1 (NEW) .]

SECTION HISTORY

1997, c. 470, §1 (NEW).



17-A §752-D. Unlawful interference with law enforcement horses

1. A person is guilty of unlawful interference with a law enforcement horse if the person intentionally or knowingly:

A. Kills, mutilates or permanently disables a horse that the person knows or reasonably should have known is used for law enforcement purposes. Violation of this paragraph is a Class C crime; or [2001, c. 627, §1 (NEW).]

B. Torments, beats, strikes, injures, temporarily disables or otherwise mistreats a horse that the person knows or reasonably should have known is used for law enforcement purposes. Violation of this paragraph is a Class D crime. [2001, c. 627, §1 (NEW).]

[ 2001, c. 627, §1 (NEW) .]

SECTION HISTORY

2001, c. 627, §1 (NEW).



17-A §753. Hindering apprehension or prosecution

1.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §84 (RP) .]

1-A.

[ 2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §16 (RP) .]

1-B. A person is guilty of hindering apprehension or prosecution if, with the intent to hinder, prevent or delay the discovery, apprehension, prosecution, conviction or punishment of another person for the commission of a crime, the person:

A. Harbors or conceals the other person and:

(1) The actor knew of the conduct of the other person that has in fact resulted in the charge of murder or a Class A crime or that has in fact rendered the other person liable to such a charge. Violation of this subparagraph is a Class B crime;

(2) The conduct of the other person has in fact resulted in the charge of murder or a Class A crime or in fact has rendered the other person liable to such a charge or the other person is charged or is liable to be charged with a Class B crime. Violation of this subparagraph is a Class C crime;

(3) The other person is charged or is liable to be charged with a Class C crime. Violation of this subparagraph is a Class D crime; or

(4) The other person is charged or is liable to be charged with a Class D or Class E crime. Violation of this subparagraph is a Class E crime; [2001, c. 667, Pt. D, §17 (NEW); 2001, c. 667, Pt. D, §36 (AFF).]

B. Provides or aids in providing a dangerous weapon, transportation, disguise or other means of avoiding discovery or apprehension and:

(1) The actor knew of the conduct of the other person that has in fact resulted in the charge of murder or a Class A crime or that has in fact rendered the other person liable to such a charge. Violation of this subparagraph is a Class B crime;

(2) The conduct of the other person has in fact resulted in the charge of murder or a Class A crime or in fact has rendered the other person liable to such a charge or the other person is charged or is liable to be charged with a Class B crime. Violation of this subparagraph is a Class C crime;

(3) The other person is charged or is liable to be charged with a Class C crime. Violation of this subparagraph is a Class D crime; or

(4) The other person is charged or is liable to be charged with a Class D or Class E crime. Violation of this subparagraph is a Class E crime; [2001, c. 667, Pt. D, §17 (NEW).]

C. Conceals, alters or destroys any physical evidence that might aid in the discovery, apprehension or conviction of the other person and:

(1) The actor knew of the conduct of the other person that has in fact resulted in the charge of murder or a Class A crime or that has in fact rendered the other person liable to such a charge. Violation of this subparagraph is a Class B crime;

(2) The conduct of the other person has in fact resulted in the charge of murder or a Class A crime or in fact has rendered the other person liable to such a charge or the other person is charged or is liable to be charged with a Class B crime. Violation of this subparagraph is a Class C crime;

(3) The other person is charged or is liable to be charged with a Class C crime. Violation of this subparagraph is a Class D crime; or

(4) The other person is charged or is liable to be charged with a Class D or Class E crime. Violation of this subparagraph is a Class E crime; [2001, c. 667, Pt. D, §17 (NEW).]

D. Warns the other person of impending discovery or apprehension, except that this paragraph does not apply to a warning given in connection with an effort to bring another person into compliance with the law, and:

(1) The actor knew of the conduct of the other person that has in fact resulted in the charge of murder or a Class A crime or that has in fact rendered the other person liable to such a charge. Violation of this subparagraph is a Class B crime;

(2) The conduct of the other person has in fact resulted in the charge of murder or a Class A crime or in fact has rendered the other person liable to such a charge or the other person is charged or is liable to be charged with a Class B crime. Violation of this subparagraph is a Class C crime;

(3) The other person is charged or is liable to be charged with a Class C crime. Violation of this subparagraph is a Class D crime; or

(4) The other person is charged or is liable to be charged with a Class D or Class E crime. Violation of this subparagraph is a Class E crime; [2001, c. 667, Pt. D, §17 (NEW).]

E. Obstructs by force, intimidation or deception anyone from performing an act that might aid in the discovery, apprehension, prosecution or conviction of the other person and:

(1) The actor knew of the conduct of the other person that has in fact resulted in the charge of murder or a Class A crime or that has in fact rendered the other person liable to such a charge. Violation of this subparagraph is a Class B crime;

(2) The conduct of the other person has in fact resulted in the charge of murder or a Class A crime or in fact has rendered the other person liable to such a charge or the other person is charged or is liable to be charged with a Class B crime. Violation of this subparagraph is a Class C crime;

(3) The other person is charged or is liable to be charged with a Class C crime. Violation of this subparagraph is a Class D crime; or

(4) The other person is charged or is liable to be charged with a Class D or Class E crime. Violation of this subparagraph is a Class E crime; or [2001, c. 667, Pt. D, §17 (NEW).]

F. Aids the other person to safeguard the proceeds of or to profit from such crime and:

(1) The actor knew of the conduct of the other person that has in fact resulted in the charge of murder or a Class A crime or that has in fact rendered the other person liable to such a charge. Violation of this subparagraph is a Class B crime;

(2) The conduct of the other person has in fact resulted in the charge of murder or a Class A crime or in fact has rendered the other person liable to such a charge or the other person is charged or is liable to be charged with a Class B crime. Violation of this subparagraph is a Class C crime;

(3) The other person is charged or is liable to be charged with a Class C crime. Violation of this subparagraph is a Class D crime; or

(4) The other person is charged or is liable to be charged with a Class D or Class E crime. Violation of this subparagraph is a Class E crime. [2001, c. 667, Pt. D, §17 (NEW).]

[ 2001, c. 667, Pt. D, §17 (NEW); 2001, c. 667, Pt. D, §36 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §86 (RP) .]

2-A. Hindering apprehension or prosecution when the other person has committed a crime against another jurisdiction is graded as in subsection 1-B. For purposes of this subsection, the classification of the crime of the other jurisdiction is determined according to the formula contained in section 4-A, subsection 3 as if it were a crime of this jurisdiction outside this Code.

[ 2001, c. 667, Pt. D, §18 (AMD); 2001, c. 667, Pt. D, §36 (AFF) .]

3. As used in subsection 1-B, "crime" includes juvenile offenses. The sentencing class for hindering the apprehension or prosecution of a juvenile is determined in the same manner as if the juvenile were a person 18 years of age or older, provided that if the offense committed by the juvenile would not have been a crime if committed by a person 18 years of age or older, hindering apprehension or prosecution is a Class E crime.

[ 2001, c. 667, Pt. D, §19 (AMD); 2001, c. 667, Pt. D, §36 (AFF) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §§60,61 (AMD). 1981, c. 317, §23 (AMD). 2001, c. 383, §§84,88 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 667, §§D16-19 (AMD). 2001, c. 667, §D36 (AFF).



17-A §754. Obstructing criminal prosecution

1. A person is guilty of obstructing criminal prosecution if:

A. The person uses force, violence or intimidation, or the person promises, offers or gives any pecuniary benefit to another, with the intent to induce the other:

(1) To refrain from initiating a criminal prosecution or juvenile proceeding; or

(2) To refrain from continuing with a criminal prosecution or juvenile proceeding that the other person has initiated; or [2001, c. 383, §89 (AMD); 2001, c. 383, §156 (AFF).]

B. The person solicits, accepts or agrees to accept any pecuniary benefit in consideration of doing any of the things specified in this subsection. [2001, c. 383, §89 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §89 (AMD); 2001, c. 383, §156 (AFF) .]

2. This section does not apply to conduct authorized by Title 15, section 891.

[ 2001, c. 383, §89 (AMD); 2001, c. 383, §156 (AFF) .]

3. It is an affirmative defense to prosecution under this section that:

A. The charge in fact made or liable to be made was for a Class D or Class E crime or a comparable juvenile offense; and [1977, c. 510, §62 (RPR).]

B. The pecuniary benefit did not exceed an amount which the actor believed to be due as restitution or indemnification for harm caused by the offense. [1977, c. 510, §62 (RPR).]

[ 1977, c. 510, §62 (RPR) .]

4. Obstructing criminal prosecution is a Class C crime.

[ 1977, c. 510, §62 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §62 (RPR). 2001, c. 383, §89 (AMD). 2001, c. 383, §156 (AFF).



17-A §755. Escape

1. A person is guilty of escape if without official permission the person intentionally:

A. Leaves official custody or intentionally fails to return to official custody following temporary leave granted for a specific purpose or a limited period. Violation of this paragraph is a Class C crime; or [2001, c. 383, §90 (NEW); 2001, c. 383, §156 (AFF).]

B. Violates paragraph A and at the time of the escape the person uses physical force against another person, threatens to use physical force or is armed with a dangerous weapon. Violation of this paragraph is a Class B crime. [2001, c. 383, §90 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §90 (RPR) .]

1-A.

[ 2013, c. 133, §6 (RP) .]

1-B. A person is guilty of escape from supervised community confinement granted pursuant to Title 34-A, section 3036-A if without official permission the person intentionally:

A. Fails to return to the correctional facility from which transfer was made upon the direction of the Commissioner of Corrections or otherwise intentionally violates a curfew, residence, time or travel restriction. Violation of this paragraph is a Class C crime; or [2003, c. 711, Pt. A, §6 (AMD).]

B. Violates paragraph A and at the time of the escape the person uses physical force against another person, threatens to use physical force or is armed with a dangerous weapon. Violation of this paragraph is a Class B crime. [2001, c. 383, §92 (NEW); 2001, c. 383, §156 (AFF).]

[ 2003, c. 711, Pt. A, §6 (AMD) .]

1-C. A person is guilty of escape from furlough or other rehabilitative program authorized under Title 34-A, section 3035 if the person intentionally:

A. Goes to a location other than that permitted by the terms of the leave. Violation of this paragraph is a Class D crime; or [2001, c. 383, §93 (NEW); 2001, c. 383, §156 (AFF).]

B. Violates paragraph A and at the time of the escape the person uses physical force against another person, threatens to use physical force or is armed with a dangerous weapon. Violation of this paragraph is a Class B crime. [2001, c. 383, §93 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §93 (RPR) .]

1-D. A person is guilty of escape from arrest or escape during transport following arrest if without official permission the arrested person intentionally:

A. Leaves following arrest prior to being transported, or while being transported to a jail, police station or other initial place of detention or to a courthouse when a court has ordered that the person be arrested and transported directly to court. Violation of this paragraph is a Class D crime; or [2005, c. 63, §1 (AMD).]

B. Violates paragraph A and at the time of the escape the person uses physical force against another person, threatens to use physical force or is armed with a dangerous weapon. Violation of this paragraph is a Class B crime. [2001, c. 667, Pt. D, §20 (NEW); 2001, c. 667, Pt. D, §36 (AFF).]

[ 2005, c. 63, §1 (AMD) .]

1-E. A person is guilty of escape from the community confinement monitoring program granted pursuant to Title 30-A, section 1659-A if without official permission the person intentionally:

A. Leaves or fails to return within 12 hours to that person's residence or other designated area in which that person is monitored. Violation of this paragraph is a Class C crime; or [2011, c. 464, §15 (NEW).]

B. Violates paragraph A and at the time of the escape the person uses physical force against another person, threatens to use physical force or is armed with a dangerous weapon. Violation of this paragraph is a Class B crime. [2011, c. 464, §15 (NEW).]

A sentence imposed for a violation of this section is subject to the requirements of section 1256, subsection 1.

[ 2011, c. 464, §15 (NEW) .]

2. In the case of escape from arrest, it is a defense that the arresting officer acted unlawfully in making the arrest. In all other cases, it is no defense that grounds existed for release from custody that could have been raised in a legal proceeding.

[ 1975, c. 499, §1 (NEW) .]

3. As used in this section, "official custody" means arrest, custody in, or on the way to or from a courthouse or a jail, police station, house of correction, or any institution or facility under the control of the Department of Corrections, or under contract with the department for the housing of persons sentenced to imprisonment, the custody of any official of the department, the custody of any institution in another jurisdiction pursuant to a sentence imposed under the authority of section 1253, subsection 1-A or any custody pursuant to court order. A person on a parole or probation status is not, for that reason alone, in "official custody" for purposes of this section.

[ 1985, c. 210, (AMD) .]

3-A. The following provisions govern prosecution for escape.

A. Prosecution for escape or attempted escape from any institution included in subsection 3 must be in the county in which the institution is located. [2001, c. 383, §95 (NEW); 2001, c. 383, §156 (AFF).]

B. Prosecution for escape or attempted escape of a person who has been transferred from one institution to another must be in the county in which the institution the person was either transferred from or transferred to is located. [2001, c. 383, §95 (NEW); 2001, c. 383, §156 (AFF).]

C. Prosecution for an escape or attempted escape for failure to return to official custody following temporary leave granted for a specific purpose or a limited period must be in the county in which the institution from which the leave was granted is located or in any county to which leave was granted. [2001, c. 383, §95 (NEW); 2001, c. 383, §156 (AFF).]

D. [2013, c. 133, §7 (RP).]

E. Prosecution for escape or attempted escape from supervised community confinement must be in the county in which the institution from which the transfer to supervised community confinement was granted is located or in any county to which the transfer to supervised community confinement was granted. [2001, c. 383, §95 (NEW); 2001, c. 383, §156 (AFF).]

F. Prosecution for escape or attempted escape from the community confinement monitoring program must be in the county in which the institution from which the transfer to the community confinement monitoring program was granted is located or in any county to which the transfer to the community confinement monitoring program was granted. [2011, c. 464, §16 (NEW).]

Notwithstanding other provisions of this section, in all cases of escape, prosecution may be in the county or division in which the person who has escaped was apprehended.

[ 2013, c. 133, §7 (AMD) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §96 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§82,83 (AMD). 1977, c. 510, §§63,64 (AMD). 1979, c. 701, §§24-26 (AMD). 1981, c. 493, §3 (AMD). 1985, c. 210, (AMD). 1985, c. 821, §§1,2 (AMD). 1991, c. 845, §§1,2 (AMD). 1993, c. 440, §§1,2 (AMD). 2001, c. 383, §§90-96 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 667, §D20 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 711, §§A5,6 (AMD). 2005, c. 63, §1 (AMD). 2011, c. 464, §§15, 16 (AMD). 2013, c. 133, §§6, 7 (AMD).



17-A §756. Aiding escape

1. A person is guilty of aiding escape if, with the intent to aid another person to violate section 755:

A. The person conveys or attempts to convey to the other person any tool or other thing that may be used to facilitate a violation of section 755. Violation of this paragraph is a Class C crime; [2009, c. 608, §5 (AMD).]

A-1. The person conveys or attempts to convey to the other person a dangerous weapon. Violation of this paragraph is a Class B crime; [2009, c. 608, §5 (AMD).]

B. The person furnishes plans, information or other assistance to the other person. Violation of this paragraph is a Class C crime; or [2009, c. 608, §5 (AMD).]

C. The person whose official duties include maintaining persons in official custody, as defined in section 755, subsection 3, permits such violation or an attempt at such violation. Violation of this paragraph is a Class C crime. [2009, c. 608, §5 (AMD).]

[ 2009, c. 608, §5 (AMD) .]

2.

[ 2009, c. 608, §5 (RP) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §98 (RP) .]

4. A person may not be indicted or charged in an information with both a violation of this section and as an accomplice to a violation of section 755.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §84 (AMD). 1989, c. 706, §1 (AMD). 2001, c. 383, §§97,98 (AMD). 2001, c. 383, §156 (AFF). 2009, c. 142, §4 (AMD). 2009, c. 608, §5 (AMD).



17-A §757. Trafficking in prison contraband

1. A person is guilty of trafficking in prison contraband if:

A. That person intentionally conveys or attempts to convey contraband to any person in official custody; or [1989, c. 706, §2 (AMD).]

B. Being a person in official custody, the person intentionally makes, obtains or possesses contraband. [2013, c. 266, §7 (AMD).]

[ 2013, c. 266, §7 (AMD) .]

2. As used in this section, "official custody" has the same meaning as in section 755. As used in this section, "contraband" means a dangerous weapon, any tool or other item that may be used to facilitate a violation of section 755 or anything that a person confined in official custody is prohibited by statute from making, possessing or trafficking in or a scheduled drug as defined in section 1101, subsection 11, unless the drug was validly prescribed to the person in official custody and was approved for use by the person pursuant to the procedures of the custodial agency.

[ 2011, c. 464, §17 (AMD) .]

3. Trafficking in prison contraband is a Class C crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §85 (AMD). 1977, c. 510, §65 (AMD). 1989, c. 706, §2 (AMD). 2009, c. 608, §6 (AMD). 2011, c. 464, §17 (AMD). 2013, c. 266, §7 (AMD).



17-A §757-A. Trafficking of tobacco in adult correctional facilities

1. A person is guilty of trafficking tobacco in an adult correctional facility if:

A. That person intentionally conveys or attempts to convey tobacco or tobacco products to a person confined in an adult correctional facility that has banned the use of tobacco or tobacco products by prisoners; or [2001, c. 386, §2 (NEW).]

B. That person is confined in an adult correctional facility that has banned the use of tobacco or tobacco products by prisoners and the person intentionally obtains or possesses tobacco or tobacco products. [2001, c. 386, §2 (NEW).]

[ 2001, c. 386, §2 (NEW) .]

2. As used in this section, "adult correctional facility" means a county jail or correctional facility other than a juvenile facility under the control of the Department of Corrections.

[ 2001, c. 386, §2 (NEW) .]

3. Trafficking of tobacco in an adult correctional facility is a Class E crime.

[ 2001, c. 386, §2 (NEW) .]

SECTION HISTORY

2001, c. 386, §2 (NEW).



17-A §757-B. Trafficking of alcoholic beverages in adult correctional facilities

1. A person is guilty of trafficking of an alcoholic beverage in an adult correctional facility if:

A. That person intentionally conveys or attempts to convey an alcoholic beverage to a person confined in an adult correctional facility; or [2005, c. 329, §2 (NEW).]

B. That person is confined in an adult correctional facility and the person intentionally makes, obtains or possesses an alcoholic beverage. [2005, c. 329, §2 (NEW).]

[ 2005, c. 329, §2 (NEW) .]

2. As used in this section, "adult correctional facility" means a county jail or correctional facility other than a juvenile facility under the control of the Department of Corrections.

[ 2005, c. 329, §2 (NEW) .]

3. Trafficking of an alcoholic beverage in an adult correctional facility is a Class E crime.

[ 2005, c. 329, §2 (NEW) .]

SECTION HISTORY

2005, c. 329, §2 (NEW).



17-A §757-C. Trafficking in contraband in a state hospital

1. A person is guilty of trafficking in contraband in a state hospital if:

A. That person intentionally conveys or attempts to convey a dangerous weapon to any patient at a state hospital. Violation of this paragraph is a Class C crime; [2013, c. 191, §1 (NEW).]

B. That person intentionally conveys or attempts to convey contraband other than a dangerous weapon to any patient at a state hospital. Violation of this paragraph is a Class D crime; or [2013, c. 191, §1 (NEW).]

C. Being a patient at a state hospital, that person intentionally makes, obtains or possesses contraband. Violation of this paragraph is a Class D crime. [2013, c. 191, §1 (NEW).]

[ 2013, c. 191, §1 (NEW) .]

2. As used in this section, "contraband" means any tool or other item that may be used to facilitate a violation of section 755, a dangerous weapon or a scheduled drug as defined in section 1101, subsection 11, unless, in the case of a patient at a state hospital, the drug was validly prescribed to the patient and was approved for use by that patient pursuant to the procedures of the state hospital. As used in this section, "state hospital" means the Riverview Psychiatric Center or the Dorothea Dix Psychiatric Center.

[ 2013, c. 191, §1 (NEW) .]

SECTION HISTORY

2013, c. 191, §1 (NEW).



17-A §758. Obstructing report of crime or injury

1. A person is guilty of obstructing the report of a crime or injury if that person intentionally, knowingly or recklessly disconnects, damages, disables, removes or uses physical force or intimidation to block access to a telephone, radio or other electronic communication device with the intent to obstruct, prevent or interfere with another person's:

A. Report to a law enforcement agency; or [1999, c. 644, §2 (NEW).]

B. Request for an ambulance or emergency medical assistance to a governmental agency, hospital, physician or other medical service provider. [1999, c. 644, §2 (NEW).]

[ 1999, c. 644, §2 (NEW) .]

2. It is an affirmative defense to prosecution under this section that the actor reasonably believed that the actor's conduct was necessary to prevent a false public alarm or report as described in section 509.

[ 1999, c. 644, §2 (NEW) .]

3. Obstructing report of crime or injury is a Class D crime.

[ 1999, c. 644, §2 (NEW) .]

SECTION HISTORY

1999, c. 644, §2 (NEW).



17-A §759. Violation of interstate compact for adult supervision

1. A person is guilty of violating an interstate compact for adult offender supervision if that person, after being convicted and sentenced for a crime in a state that is a member of an interstate compact for adult offender supervision and subsequently released on probation or parole, resides in this State without complying with the requirements of the interstate compact as enacted by the sentencing state.

[ 2003, c. 706, Pt. B, §1 (NEW) .]

2. Violation of an interstate compact for adult offender supervision is a Class D crime.

[ 2003, c. 706, Pt. B, §1 (NEW) .]

SECTION HISTORY

2003, c. 706, §B1 (NEW).



17-A §760. Failure to report sexual assault of person in custody

1. A person is guilty of failure to report a sexual assault of a person in custody if that person is a member of the staff of a hospital, prison or other institution and that staff person knows that a person detained in that institution is the victim of a crime of sexual assault that occurred while the detained person was in the institution and, in fact, that staff person does not report that crime to an appropriate criminal justice agency.

[ 2005, c. 527, §7 (AMD) .]

2. For purposes of this section, "sexual assault" means a crime under chapter 11.

[ 2005, c. 329, §3 (NEW) .]

2-A. It is an affirmative defense to prosecution under this section that the defendant knew that the crime of sexual assault had already been reported to an appropriate criminal justice agency by another mandated reporter.

[ 2005, c. 527, §8 (NEW) .]

3. Failure to report a sexual assault of a person in custody is a Class E crime.

[ 2005, c. 329, §3 (NEW) .]

SECTION HISTORY

2005, c. 329, §3 (NEW). 2005, c. 527, §§7,8 (AMD).






Chapter 33: ARSON AND OTHER PROPERTY DESTRUCTION

17-A §801. Aggravated arson (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §66 (AMD). 1979, c. 322, §1 (RP).



17-A §802. Arson

1. A person is guilty of arson if he starts, causes, or maintains a fire or explosion;

A. On the property of another with the intent to damage or destroy property thereon; or [1975, c. 499, §1 (NEW).]

B. On his own property or the property of another

(1) with the intent to enable any person to collect insurance proceeds for the loss caused by the fire or explosion; or

(2) which recklessly endangers any person or the property of another. [1983, c. 450, §4 (AMD).]

[ 1983, c. 450, §4 (AMD) .]

2. In a prosecution under subsection 1, paragraph B, the requirements of specificity in the charge and proof at the trial otherwise required by law do not include a requirement to allege or prove the ownership of the property. In a prosecution under subsection 1, paragraph A, it is a defense that the actor reasonably believed he had the permission of the property owner to engage in the conduct alleged. In a prosecution under subsection 1, paragraph A, "property of another" has the same meaning as in section 352, subsection 4.

[ 1975, c. 740, §86 (AMD) .]

3. Arson is a Class A crime.

[ 1979, c. 322, §2 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §86 (AMD). 1979, c. 322, §2 (AMD). 1983, c. 450, §4 (AMD).



17-A §803. Causing a catastrophe (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1987, c. 361, §1 (AMD). 2001, c. 634, §5 (RP).



17-A §803-A. Causing a catastrophe

1. A person is guilty of causing a catastrophe if the person recklessly causes a catastrophe by explosion, fire, flood, avalanche, collapse of a structure, release or dissemination of poison, toxin, radioactive material, bacteria, virus or other biological agent or vector or other such force or substance that is dangerous to human life and difficult to confine.

[ 2001, c. 634, §6 (NEW) .]

2. A person is guilty of causing a catastrophe if the person with terroristic intent violates subsection 1.

[ 2001, c. 634, §6 (NEW) .]

3. As used in this section, the following definitions apply.

A. "Biological agent" means any microorganism, virus, infectious substance, product of biotechnology or component of any such agent, either naturally occurring or bioengineered. [2001, c. 634, §6 (NEW).]

B. "Catastrophe" means:

(1) For purposes of subsection 1, death or serious bodily injury to 10 or more persons or substantial damage to 5 or more structures, whether or not occupied; and

(2) For purposes of subsection 2, death or serious bodily injury to more than one person, substantial damage to 3 or more structures, whether or not occupied, or substantial physical damage sufficient to disrupt the normal functioning of a critical infrastructure. [2001, c. 634, §6 (NEW).]

C. "Poison" means toxic or poisonous chemicals or precursors of toxic or poisonous chemicals. [2001, c. 634, §6 (NEW).]

D. "Toxin" means the toxic material of plants, animals, microorganisms, viruses, fungi or infectious substances or a recombinant molecule, whatever its origin or method of production, including:

(1) Any poisonous substance or biological product of biotechnology produced by a living organism; or

(2) Any poisonous isomer or biological product, homolog or derivative of such a substance. [2001, c. 634, §6 (NEW).]

E. "Vector" means a living organism or molecule, including a recombinant molecule or any biological product of biotechnology, capable of carrying a biological agent or toxin to a host. [2001, c. 634, §6 (NEW).]

[ 2001, c. 634, §6 (NEW) .]

4. Causing a catastrophe is a Class A crime.

[ 2001, c. 634, §6 (NEW) .]

SECTION HISTORY

2001, c. 634, §6 (NEW).



17-A §804. Failure to control or report a dangerous fire

1. A person is guilty of failure to control or report a dangerous fire if:

A. He starts, causes or maintains a fire or explosion, and knowing that its spread would endanger human life or the property of another, he fails to take reasonable measures to put out or control the fire or to give a prompt fire alarm; [1975, c. 499, §1 (NEW).]

B. Knowing that a fire is endangering a substantial amount of property of another, as to which he has an official, contractual, or other legal duty, he fails to take reasonable measures to put out or control the fire or to give prompt fire alarm; or [1975, c. 499, §1 (NEW).]

C. Knowing that a fire is endangering human life, he fails to take reasonable measures to save life by notifying the persons endangered or by taking reasonable measures to put out or control the fire or by giving a prompt fire alarm. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Failure to control or report a dangerous fire is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §805. Aggravated criminal mischief

1. A person is guilty of aggravated criminal mischief if that person:

A. Intentionally, knowingly or recklessly damages or destroys property of another in an amount exceeding $2,000 in value, having no reasonable ground to believe that the person has a right to do so; [2005, c. 660, §1 (AMD).]

B. Intentionally, knowingly or recklessly damages or destroys property in an amount exceeding $2,000 in value, to enable any person to collect insurance proceeds for the loss caused; [2005, c. 660, §1 (AMD).]

C. Intentionally, knowingly or recklessly damages, destroys or tampers with the property of a law enforcement agency, fire department or supplier of gas, electric, steam, water, transportation, sanitation or communication services to the public, having no reasonable ground to believe that the person has a right to do so, and thereby causes a substantial interruption or impairment of service rendered to the public; [2005, c. 660, §1 (AMD).]

D. Intentionally, knowingly or recklessly damages, destroys or tampers with property of another and thereby recklessly endangers human life; [2005, c. 660, §1 (AMD).]

E. Intentionally, knowingly or recklessly damages or destroys property of another by fire, having no reasonable ground to believe that the person has a right to do so, and the property damaged or destroyed is neither a dwelling place as defined in section 2, subsection 10 nor a structure as defined in section 2, subsection 24; or [2005, c. 660, §1 (AMD).]

F. Intentionally damages, destroys or tampers with the property of another, having no reasonable ground to believe that the person has a right to do so, for the purpose of causing substantial harm to the health, safety, business, calling, career, financial condition, reputation or personal relationships of the person with the property interest or any other person. [2005, c. 660, §1 (NEW).]

[ 2005, c. 660, §1 (AMD) .]

1-A. As used in this section, "property of another" has the same meaning as in section 352, subsection 4.

[ 1975, c. 740, §87 (NEW) .]

1-B. As used in this section, "value", if the property is destroyed, shall be determined pursuant to section 352, subsection 5. If the property is damaged, "value" shall be determined by the cost of repair unless that determination exceeds the determination of the value of the property had it been destroyed, in which case the property shall be deemed destroyed for purposes of this subsection. Amounts of value involved in mischiefs may be aggregated in the same manner as provided in section 352, subsection 5, paragraph E. Prosecution for an aggregated aggravated criminal mischief may be brought in any venue in which one of the criminal mischiefs which have been aggregated was committed.

[ 1977, c. 510, §67 (AMD) .]

2. Aggravated criminal mischief is a Class C crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §87 (AMD). 1977, c. 510, §67 (AMD). 1995, c. 224, §8 (AMD). 1995, c. 434, §1 (AMD). 1995, c. 625, §A20 (AMD). 1997, c. 482, §§1-3 (AMD). 2005, c. 660, §1 (AMD).



17-A §806. Criminal mischief

1. A person is guilty of criminal mischief if that person intentionally, knowingly or recklessly:

A. Damages or destroys the property of another, having no reasonable grounds to believe that the person has a right to do so; damages or destroys property to enable any person to collect insurance proceeds for the loss caused; or tampers with the property of another, having no reasonable grounds to believe that the person has the right to do so, and thereby impairs the use of that property; [1991, c. 824, Pt. D, §3 (RPR).]

B. Damages, destroys or tampers with property of a law enforcement agency, fire department, or supplier of gas, electric, steam, water, transportation, sanitation or communication services to the public, having no reasonable grounds to believe that the person has a right to do so, and by such conduct recklessly creates a risk of interruption or impairment of services rendered to the public; or [1991, c. 824, Pt. D, §3 (RPR).]

C. Drives or places in any tree or saw log, without the prior consent of the owner, any iron, steel or other substance sufficiently hard to damage saws or wood manufacturing or processing equipment with intent to cause inconvenience, annoyance or alarm to any other person. [1991, c. 824, Pt. D, §3 (RPR).]

[ 1991, c. 824, Pt. D, §3 (RPR) .]

1-A. As used in this section, "property of another" has the same meaning as in section 352, subsection 4.

[ 1975, c. 740, §89 (NEW) .]

2. Criminal mischief is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§88,89 (AMD). 1979, c. 289, (AMD). 1991, c. 559, (AMD). 1991, c. 565, (AMD). 1991, c. 824, §D3 (AMD).



17-A §807. Animal enterprise terrorism (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 83, §1 (NEW). 1995, c. 434, §2 (RP).






Chapter 35: SEX TRAFFICKING, PROSTITUTION AND PUBLIC INDECENCY

17-A §851. Definitions

As used in this chapter: [1975, c. 499, §1 (NEW).]

1. "Prostitution" means engaging in, or agreeing to engage in, or offering to engage in a sexual act or sexual contact, as those terms are defined in section 251, in return for a pecuniary benefit to be received by the person engaging in prostitution or a 3rd person;

[ 1995, c. 638, §1 (AMD) .]

1-A. "Engages a prostitute" means providing or agreeing to provide, either to the person whose prostitution is sought or to a 3rd person, pecuniary benefit in return for a sexual act or sexual contact as those terms are defined in section 251;

[ 1995, c. 638, §2 (AMD) .]

2. "Promotes prostitution" means:

A. Causing or aiding another to commit or engage in prostitution, other than as a patron; [1995, c. 638, §3 (AMD).]

B. Publicly soliciting patrons for prostitution. Publicly soliciting patrons for prostitution includes, but is not limited to, an offer, made in a public place, to engage in a sexual act or sexual contact, as those terms are defined in section 251, in return for a pecuniary benefit to be received by the person making the offer or a 3rd person; [1995, c. 638, §3 (AMD).]

C. Providing persons for purposes of prostitution; [1995, c. 638, §3 (AMD).]

D. Leasing or otherwise permitting a place controlled by the defendant, alone or in association with others, to be regularly used for prostitution; [1995, c. 638, §3 (AMD).]

E. Owning, controlling, managing, supervising or otherwise operating, in association with others, a house of prostitution or a prostitution business; [1995, c. 638, §3 (AMD).]

F. Transporting a person into or within the State with the intent that such other person engage in prostitution; or [1975, c. 499, §1 (NEW).]

G. Accepting or receiving, or agreeing to accept or receive, a pecuniary benefit pursuant to an agreement or understanding with any person, other than with a patron, whereby the person participates or the person is to participate in the proceeds of prostitution. [1995, c. 638, §3 (AMD).]

[ 1995, c. 638, §3 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 671, §§25-A (AMD). 1981, c. 611, §1 (AMD). 1989, c. 401, §§B3-5 (AMD). 1995, c. 638, §§1-3 (AMD).



17-A §852. Aggravated sex trafficking

1. A person is guilty of aggravated sex trafficking if the person knowingly:

A. Promotes prostitution by compelling a person to enter into, engage in or remain in prostitution; [2013, c. 407, §2 (AMD).]

B. Promotes prostitution of a person less than 18 years old; or [2013, c. 407, §2 (AMD).]

C. Promotes prostitution of a person who suffers from a mental disability that is reasonably apparent or known to the actor and that in fact renders the other person substantially incapable of appraising the nature of the conduct involved. [2013, c. 407, §2 (NEW).]

[ 2013, c. 407, §2 (AMD) .]

2. As used in this section, "compelling" includes but is not limited to:

A. The use of a drug or intoxicating substance to render a person incapable of controlling that person's conduct or appreciating its nature; [2011, c. 672, §1 (AMD).]

B. Withholding or threatening to withhold a scheduled drug or alcohol from a drug or alcohol-dependent person. A "drug or alcohol-dependent person" is one who is using scheduled drugs or alcohol and who is in a state of psychic or physical dependence or both, arising from the use of the drug or alcohol on a continuing basis; [2013, c. 407, §2 (AMD).]

C. Making material false statements, misstatements or omissions; [2011, c. 672, §1 (NEW).]

D. Withholding, destroying or confiscating an actual or purported passport or other immigration document or other actual or purported government identification document with the intent to impair a person's freedom of movement; [2011, c. 672, §1 (NEW).]

E. Requiring prostitution to be performed to retire, repay or service an actual or purported debt; and [2011, c. 672, §1 (NEW).]

F. Using force or engaging in any scheme, plan or pattern to instill in a person a fear that, if the person does not engage or continue to engage in prostitution, the actor or another person will:

(1) Cause physical injury or death to a person;

(2) Cause damage to property, other than property of the actor;

(3) Engage in other conduct constituting a Class A, B or C crime or criminal restraint;

(4) Accuse some person of a crime or cause criminal charges or deportation proceedings to be instituted against some person;

(5) Expose a secret or publicize an asserted fact, regardless of veracity, tending to subject some person, except the actor, to hatred, contempt or ridicule;

(6) Testify or provide information or withhold testimony or information regarding another person's legal claim or defense;

(7) Use a position as a public servant to perform some act related to that person's official duties or fail or refuse to perform an official duty in a manner that adversely affects some other person; or

(8) Perform any other act that would not in itself materially benefit the actor but that is calculated to harm the person being compelled with respect to that person's health, safety or immigration status. [2013, c. 407, §2 (AMD).]

[ 2013, c. 407, §2 (AMD) .]

3. Aggravated sex trafficking is a Class B crime.

[ 2013, c. 407, §2 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1989, c. 431, §1 (AMD). 2011, c. 672, §1 (AMD). 2013, c. 407, §2 (AMD).



17-A §853. Sex Trafficking

1. A person is guilty of sex trafficking if:

A. The person knowingly promotes prostitution. Violation of this paragraph is a Class D crime; or [2013, c. 407, §3 (NEW).]

B. The person violates paragraph A and has 2 or more prior convictions in this State for any combination of the Maine offenses listed in this paragraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this paragraph in another jurisdiction. The Maine offenses are any violation of this section or section 852, 853-A, 853-B or 855 or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime. [2015, c. 360, §1 (AMD).]

[ 2015, c. 360, §1 (AMD) .]

2.

[ 2013, c. 407, §3 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2013, c. 407, §3 (AMD). 2015, c. 360, §1 (AMD).



17-A §853-A. Engaging in prostitution

1. A person is guilty of engaging in prostitution if:

A. The person engages in prostitution as defined in section 851. Violation of this paragraph is a Class E crime, except that the sentencing alternative may include only the penalties provided in section 1301; or [2001, c. 383, §99 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and, at the time of the offense, the person has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this paragraph, the date of the prior conviction may not precede the commission of the offense by more than 2 years. Violation of this paragraph is a Class D crime. [2007, c. 476, §29 (AMD).]

[ 2007, c. 476, §29 (AMD) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §100 (RP) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §101 (RP) .]

4. It is an affirmative defense to prosecution under this section that the person engaged in prostitution because the person was compelled to do so as described in section 852, subsection 2.

[ 2013, c. 537, §5 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 245, §1 (AMD). 1987, c. 361, §2 (AMD). 1989, c. 431, §2 (AMD). 2001, c. 383, §§99,101 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 476, §29 (AMD). 2013, c. 537, §5 (AMD).



17-A §853-B. Engaging a prostitute

1. A person is guilty of engaging a prostitute if:

A. The person engages a prostitute within the meaning of section 851, subsection 1-A. Violation of this paragraph is a Class E crime; or [2013, c. 407, §4 (AMD).]

B. The person violates paragraph A and, at the time of the offense, the person has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this paragraph, the date of the prior conviction may not precede the commission of the offense by more than 2 years. Violation of this paragraph is a Class D crime. [2007, c. 476, §30 (AMD).]

[ 2013, c. 407, §4 (AMD) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §103 (RP) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §104 (RP) .]

SECTION HISTORY

1981, c. 611, §2 (NEW). 1989, c. 431, §3 (AMD). 2001, c. 383, §§102-104 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 476, §30 (AMD). 2013, c. 407, §4 (AMD).



17-A §854. Indecent conduct

1. A person is guilty of indecent conduct if:

A. In a public place:

(1) The actor engages in a sexual act, as defined in section 251. Violation of this subparagraph is a Class E crime;

(2) The actor knowingly exposes the actor's genitals under circumstances that in fact are likely to cause affront or alarm. Violation of this subparagraph is a Class E crime;

(3) The actor violates subparagraph (1) and the actor has 2 or more prior convictions for any combination of the following: violating this section or section 256 or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class D crime; or

(4) The actor violates subparagraph (2) and the actor has 2 or more prior convictions for any combination of the following: violating this section or section 256 or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class D crime; [2007, c. 476, §31 (AMD).]

B. In a private place, the actor exposes the actor's genitals with the intent that the actor be seen from a public place or from another private place. Violation of this paragraph is a Class E crime; [2001, c. 383, §105 (AMD); 2001, c. 383, §156 (AFF).]

C. In a private place, the actor exposes the actor's genitals with the intent that the actor be seen by another person in that private place under circumstances that the actor knows are likely to cause affront or alarm. Violation of this paragraph is a Class E crime; [2001, c. 383, §105 (AMD); 2001, c. 383, §156 (AFF).]

D. The actor violates paragraph B and the actor has 2 or more prior convictions for any combination of the following: violating this section or section 256 or for engaging in substantially similar conduct to that of the Maine offenses listed in this paragraph in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class D crime; or [2007, c. 476, §32 (AMD).]

E. The actor violates paragraph C and the actor has 2 or more prior convictions for any combination of the following: violating this section or section 256 or for engaging in substantially similar conduct to that of the Maine offenses listed in this paragraph in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class D crime. [2007, c. 476, §33 (AMD).]

[ 2007, c. 476, §§31-33 (AMD) .]

2. For purposes of this section "public place" includes, but is not limited to, motor vehicles that are on a public way.

[ 1995, c. 72, §2 (AMD) .]

2-A. It is a defense to prosecution under subsection 1, paragraph C, that the other person previously lived or currently is living in the same household as the actor.

[ 1995, c. 72, §2 (NEW) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §106 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §90 (AMD). 1989, c. 401, §§B6,B7 (AMD). 1995, c. 72, §2 (AMD). 1997, c. 256, §1 (AMD). 2001, c. 383, §§105,106 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 476, §§31-33 (AMD).



17-A §855. Patronizing prostitution of minor or person with mental disability

1. A person is guilty of patronizing prostitution of a minor if:

A. The person, in return for another's prostitution, gives or agrees to give a pecuniary benefit either to the person whose prostitution is sought or to a 3rd person and the person whose prostitution is sought has not in fact attained 18 years of age. Violation of this paragraph is a Class D crime; or [2005, c. 444, §1 (NEW).]

B. The person violates paragraph A and that person knows that the person whose prostitution is sought has not yet attained 18 years of age. Violation of this paragraph is a Class C crime. [2005, c. 444, §1 (NEW).]

[ 2005, c. 444, §1 (RPR) .]

2.

[ 2005, c. 444, §1 (RP) .]

3. A person is guilty of patronizing prostitution of a mentally disabled person if:

A. The person, in return for another's prostitution, gives or agrees to give a pecuniary benefit either to the person whose prostitution is sought or to a 3rd person and the person whose prostitution is sought suffers from a mental disability that is reasonably apparent or known to the actor and that in fact renders the other person substantially incapable of appraising the nature of the conduct or conduct involved. Violation of this paragraph is a Class C crime. [2013, c. 407, §5 (NEW).]

[ 2013, c. 407, §5 (NEW) .]

SECTION HISTORY

1981, c. 245, §2 (NEW). 2005, c. 444, §1 (RPR). 2013, c. 407, §5 (AMD).






Chapter 37: FRAUD

17-A §901. Deceptive business practices

1. A person is guilty of deceptive business practices if, in the course of engaging in a business, occupation or profession, he intentionally:

A. Uses or possesses with the intent to use, a false weight or measure, or any other device which is adjusted or calibrated to falsely determine or measure any quality or quantity; [1975, c. 499, §1 (NEW).]

B. Sells, offers or exposes for sale, or delivers less than the represented quantity of any commodity or service; [1975, c. 499, §1 (NEW).]

C. Takes more than the represented quantity of any commodity or service when as buyer he furnished the weight or measure; [1975, c. 499, §1 (NEW).]

D. Sells, offers or exposes for sale any commodity which is adulterated or mislabelled; [1975, c. 499, §1 (NEW).]

E. [1975, c. 740, §91 (RP).]

F. Sells, offers or exposes for sale a motor vehicle on which the manufacturer's serial number has in fact been altered, removed or obscured; [1975, c. 499, §1 (NEW).]

G. Makes or causes to be made a false statement of material fact in any advertisement addressed to the public or to a substantial number of persons, in connection with the promotion of his business, occupation or profession or to increase the consumption of specified property or service; [1975, c. 499, §1 (NEW).]

H. Offers property or service, in any manner including advertising or other means of communication, as part of a scheme or plan with the intent not to sell or provide the advertised property or services

(1) at all;

(2) at the price or of the quality offered;

(3) in a quantity sufficient to meet the reasonably expected public demand unless the advertisement or communication states the approximate quantity available; or [1975, c. 499, §1 (NEW).]

I. Conducts, sponsors, organizes or promotes a publicly exhibited sports contest with the knowledge that he or another person has tampered with any person, animal or thing that is part of the contest, with the intent to prevent the contest from being conducted in accordance with the rules and usages purporting to govern it, or with the knowledge that any sports official or sports participant has accepted or agreed to accept any benefit from another person upon an agreement or understanding that he will thereby be influenced not to give his best efforts or that he will perform his duties improperly. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. It is a defense to a prosecution under subsection 1, paragraphs G and H, that a television or radio broadcasting station, or a publisher or printer of a newspaper, magazine or other form of printed material, which broadcasts, publishes or prints a false, misleading advertisement did so without knowledge of the advertiser's intent.

[ 1975, c. 499, §1 (NEW) .]

3. As used in this section:

A. "Adulterated" means varying from the standard of composition or quality prescribed for the substance by statute or by lawfully promulgated administrative regulation, or if none, as set by established commercial usage; [1975, c. 499, §1 (NEW).]

B. "Mislabeled" means having a label or trademark varying from the standard of truth and disclosure in labeling prescribed by statute or lawfully promulgated administrative regulation, or if none, as set by established commercial usage. "Mislabeled" includes but is not limited to counterfeiting or the unauthorized reproducing of a trademark. [1999, c. 767, §1 (AMD).]

C. [1975, c. 740, §92 (RP).]

[ 1999, c. 767, §1 (AMD) .]

3-A. A commodity or item bearing marks in violation of this section or personal property, including, but not limited to, tools, machines, equipment, instrumentalities or vehicles of any kind, employed or used in connection with the violation is contraband and may be seized by a law enforcement officer. A person convicted of a violation of this section forfeits to the State all rights, privileges, interests and claims to property seized under this subsection.

[ 1999, c. 767, §2 (NEW) .]

4. Deceptive business practices is a Class D crime.

[ 1977, c. 162, (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§91,92 (AMD). 1977, c. 162, (AMD). 1999, c. 767, §§1,2 (AMD).



17-A §901-A. Deceptive insurance practices

1. A person is guilty of deceptive insurance practices if in the course of engaging in the business of insurance that person intentionally makes a false statement with respect to a material fact concerning, or intentionally materially alters, any of the following:

A. A document filed with the Superintendent of Insurance or the insurance regulatory official or agency of another jurisdiction with respect to:

(1) The financial condition of an insurer;

(2) The formation, acquisition, merger, consolidation, dissolution or withdrawal from one or more lines of insurance in all or part of this State by an insurer;

(3) The issuance of written evidence of insurance; or

(4) The reinstatement of an insurance policy; [1997, c. 779, §2 (NEW).]

B. A document submitted by an insured, claimant or applicant to an insurer, insurance producer or other person; or [1997, c. 779, §2 (NEW).]

C. A document or report filed with a law enforcement agency. [1997, c. 779, §2 (NEW).]

[ 1997, c. 779, §2 (NEW) .]

2. A person is guilty of deceptive insurance practices if in the course of engaging in the business of insurance that person intentionally does any of the following:

A. Transacts the business of insurance in this State without proper licensure, certification or authorization; [1997, c. 779, §2 (NEW).]

B. Destroys, conceals, removes or otherwise impairs the verity or availability of any records of an insurer with the intent to deceive; or [1997, c. 779, §2 (NEW).]

C. Solicits or accepts new or renewal insurance risks on behalf of an insurer or the person engaged in the business of insurance by a person who knows or should know that the insurer or other person responsible for the risk is insolvent at the time of the transaction. [1997, c. 779, §2 (NEW).]

[ 1997, c. 779, §2 (NEW) .]

3. Deceptive insurance practices is a Class D crime.

[ 1997, c. 779, §2 (NEW) .]

SECTION HISTORY

1997, c. 779, §2 (NEW).



17-A §902. Defrauding a creditor

1. A person is guilty of defrauding a creditor if:

A. The person destroys, removes, conceals, encumbers, transfers or otherwise deals with property subject to a security interest, as defined in Title 11, section 1-1201, subsection (35), with the intent to hinder enforcement of that interest; or [2009, c. 325, Pt. B, §26 (AMD); 2009, c. 325, Pt. B, §27 (AFF).]

B. Knowing that proceedings have been or are about to be instituted for the appointment of an administrator, he

(1) destroys, removes, conceals, encumbers, transfers or otherwise deals with any property with a purpose to defeat or obstruct the claim of any creditor; or

(2) presents in writing to any creditor or to an administrator, any false statement relating to the debtor's estate, knowing that a material part of such statement is false. [1979, c. 512, §29 (AMD).]

[ 2009, c. 325, Pt. B, §26 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

2. As used in this section, "administrator" means an assignee for the benefit of creditors, a receiver, or trustee in bankruptcy or any other person entitled to administer property for the benefit of creditors.

[ 1979, c. 512, §30 (RPR) .]

3. Defrauding a creditor is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 512, §§29,30 (AMD). 2009, c. 325, Pt. B, §26 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



17-A §903. Misuse of entrusted property

1. A person is guilty of misuse of entrusted property if that person deals with property that has been entrusted to that person as a fiduciary, or property of the government or of a financial institution, in a manner that that person knows is a violation of that person's duty and that involves a substantial risk of loss to the owner or to a person for whose benefit the property was entrusted.

[ 2013, c. 414, §5 (AMD) .]

2. As used in this section "fiduciary" includes any person carrying on fiduciary functions on behalf of an organization that is a fiduciary.

[ 2013, c. 414, §5 (AMD) .]

3. Except as provided in subsection 4, misuse of entrusted property is a Class D crime.

[ 2013, c. 414, §5 (AMD) .]

4. If a misuse of entrusted property results in the loss of a vulnerable person's property or the loss of property entrusted to a person for the benefit of a vulnerable person and, at the time of the offense, the owner or the beneficiary of the property is a vulnerable person:

A. If the value of the property is more than $1,000 but not more than $10,000, the misuse of entrusted property is a Class C crime; and [2013, c. 414, §5 (NEW).]

B. If the value of the property is more than $10,000, the misuse of entrusted property is a Class B crime. [2013, c. 414, §5 (NEW).]

As used in this subsection, "vulnerable person" means an incapacitated adult as defined in Title 22, section 3472, subsection 10 or a dependent adult as defined in Title 22, section 3472, subsection 6.

[ 2013, c. 414, §5 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2013, c. 414, §5 (AMD).



17-A §904. Private bribery

1. A person is guilty of private bribery if:

A. He promises, offers or gives any pecuniary benefits to

(1) an employee or agent with the intention to influence his conduct adversely to the interest of the employer or principal of the agent or employee;

(2) a hiring agent or an official or employee in charge of employment upon agreement or understanding that a particular person, including the actor, shall be hired, retained in employment or discharged or suspended from employment;

(3) a fiduciary with the intent to influence him to act contrary to his fiduciary duty;

(4) a sports participant with the intent to influence him not to give his best efforts in a sports contest;

(5) a sports official with the intent to influence him to perform his duties improperly;

(6) a person in a position of trust and confidence in his relationship to a 3rd person, with the intention that the trust or confidence will be used to influence the 3rd person to become a customer of the actor, or as compensation for the past use of such influence; or [1975, c. 499, §1 (NEW).]

B. He knowingly solicits, accepts or agrees to accept any benefit, the giving of which would be criminal under subsection 1, paragraph A. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Private bribery is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §905. Misuse of credit identification (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 512, §31 (AMD). 1999, c. 190, §2 (RP).



17-A §905-A. Misuse of identification

1. A person is guilty of misuse of identification if, in order to obtain confidential information, property or services, the person intentionally or knowingly:

A. Presents or uses a credit or debit card that is stolen, forged, canceled or obtained as a result of fraud or deception; [1999, c. 190, §3 (NEW).]

B. Presents or uses an account, credit or billing number that that person is not authorized to use or that was obtained as a result of fraud or deception; or [1999, c. 190, §3 (NEW).]

C. Presents or uses a form of legal identification that that person is not authorized to use. [1999, c. 190, §3 (NEW).]

[ 1999, c. 190, §3 (NEW) .]

2. It is an affirmative defense to prosecution under this section that the person believed in good faith that the person was authorized to present or use the card, number or legal identification.

[ 1999, c. 190, §3 (NEW) .]

3. Proof of actual or constructive notice of cancellation gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person who presented the canceled credit or debit card knew it had been canceled.

[ 2001, c. 383, §107 (AMD); 2001, c. 383, §156 (AFF) .]

4. As used in this section, "legal identification" includes a social security card, social security number, birth certificate, driver's license, government-issued identification card, oral statement of full name and date of birth or any other means of identifying a person that is generally accepted as accurate and reliable.

[ 1999, c. 190, §3 (NEW) .]

5. Misuse of identification is a Class D crime.

[ 1999, c. 190, §3 (NEW) .]

SECTION HISTORY

1999, c. 190, §3 (NEW). 2001, c. 383, §107 (AMD). 2001, c. 383, §156 (AFF).



17-A §905-B. Misuse of scanning device or reencoder

1. A person is guilty of misuse of a scanning device or a reencoder if the person intentionally or knowingly uses a scanning device or a reencoder without the permission of the authorized payment card user whose card information is scanned or reencoded and with the intent to defraud or deceive the authorized payment card user, the issuer of the authorized payment card user's payment card or another person.

[ 2005, c. 72, §1 (NEW) .]

2. As used in this section, the following terms have the following meanings.

A. "Authorized payment card user" means a person with the authority or permission to use a payment card. [2005, c. 72, §1 (NEW).]

B. "Payment card" means a credit card, charge card, debit card, hotel key card or stored value card or any other card that is issued to an authorized payment card user that allows the user to obtain, purchase or receive goods, services, money or anything else of value. [2005, c. 72, §1 (NEW).]

C. "Reencoder" means an electronic device that places encoded information from the computer chip or magnetic strip or stripe of a payment card onto the computer chip or magnetic strip or stripe of another payment card or any electronic medium that allows an authorized transaction to occur. [2005, c. 72, §1 (NEW).]

D. "Scanning device" means a scanner, reader or any other electronic device that is used to access, read, scan, obtain, memorize or store, temporarily or permanently, information encoded on the computer chip or magnetic strip or stripe of a payment card. [2005, c. 72, §1 (NEW).]

[ 2005, c. 72, §1 (NEW) .]

3. Misuse of a scanning device or a reencoder is a Class D crime.

[ 2005, c. 72, §1 (NEW) .]

SECTION HISTORY

2005, c. 72, §1 (NEW).



17-A §905-C. Misuse of public benefits instrument

1. A person is guilty of misuse of a public benefits instrument if the person knowingly:

A. Transfers a public benefits instrument without authorization of the agency issuing the instrument; or [2011, c. 687, §1 (NEW).]

B. Obtains or possesses a public benefits instrument that was obtained without authorization of the agency issuing the instrument. [2011, c. 687, §1 (NEW).]

[ 2011, c. 687, §1 (NEW) .]

2. As used in this section, "public benefits instrument" means electronic benefits transfer cards, coupons, vouchers and any other means for distributing benefits from the following programs:

A. The municipal general assistance program under Title 22, chapter 1161; [2011, c. 687, §1 (NEW).]

B. The TANF program under Title 22, chapter 1053-B; [2011, c. 687, §1 (NEW).]

C. The statewide food supplement program under Title 22, section 3104; [2011, c. 687, §1 (NEW).]

D. The child care subsidies under Title 22, chapter 1052-A; or [2011, c. 687, §1 (NEW).]

E. The Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966. [2011, c. 687, §1 (NEW).]

[ 2011, c. 687, §1 (NEW) .]

3. Misuse of a public benefits instrument is a Class D crime.

[ 2011, c. 687, §1 (NEW) .]

SECTION HISTORY

2011, c. 687, §1 (NEW).



17-A §906. Use of slugs

1. A person is guilty of use of slugs if:

A. With intent to defraud, he inserts or deposits a slug in a coin box, turnstile, vending machine or other mechanical or electronic device or receptacle; or [1975, c. 499, §1 (NEW).]

B. He makes, possesses or disposes of a slug with intent to enable a person to insert or deposit it in a coin box, turnstile, vending machine or other mechanical or electronic device or receptacle. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. As used in this section, "slug" means an object or article which, by virtue of its size, shape or other quality, is capable of being inserted or deposited as an improper substitute for a genuine coin, bill, pass, key or token in a coin box, turnstile, vending machine or other mechanical or electronic device or receptacle which is designed automatically to offer, provide, assist in providing or permit the acquisition of some property or services in return for the insertion or deposit of a genuine coin, bill, pass, key or token.

[ 1975, c. 499, §1 (NEW) .]

3. Use of slugs is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §907. Possession or transfer of theft devices

1. A person is guilty of possession or transfer of theft devices if:

A. The person possesses or makes any device, instrument, apparatus or other article that is designed or primarily useful for advancing or facilitating the commission of theft, with the intent to use such device, instrument, apparatus or other article to commit any such criminal offense. Violation of this paragraph is a Class E crime; or [2001, c. 383, §108 (AMD); 2001, c. 383, §156 (AFF).]

B. The person transfers or possesses with the intent to transfer any device described in paragraph A that the person knows is designed or primarily useful for the commission of theft. Violation of this paragraph is a Class D crime. [2001, c. 383, §108 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §108 (AMD); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §109 (RP) .]

SECTION HISTORY

1979, c. 512, §32 (NEW). 1991, c. 548, §A9 (AMD). 1997, c. 372, §2 (AMD). 2001, c. 383, §§108,109 (AMD). 2001, c. 383, §156 (AFF).



17-A §908. Home repair fraud

1. A home repair seller is guilty of home repair fraud if the seller knowingly enters into an agreement or contract, written or oral, with any person for home repair services and the seller, at the time of entering into that agreement or contract:

A. Intentionally misrepresents a material fact relating to the terms of the agreement or contract or misrepresents a preexisting or existing condition of any portion of the property that is the subject of the home repair services. Violation of this paragraph is a Class D crime; [2001, c. 383, §110 (AMD); 2001, c. 383, §156 (AFF).]

B. Intentionally creates or reinforces an impression relating to the terms of the agreement or contract that is false and that the seller does not believe to be true or fails to correct such an impression that the seller had previously created or reinforced. Violation of this paragraph is a Class D crime; [2001, c. 383, §110 (AMD); 2001, c. 383, §156 (AFF).]

C. Intentionally promises performance under the terms of the agreement or contract that the seller does not intend to perform or that the seller knows will not be performed. Violation of this paragraph is a Class D crime; [2001, c. 383, §110 (AMD); 2001, c. 383, §156 (AFF).]

D. Intentionally uses or employs deception, false pretense or false promise in securing the agreement or contract. Violation of this paragraph is a Class D crime; [2001, c. 383, §110 (AMD); 2001, c. 383, §156 (AFF).]

E. Knows that the property that is the subject of the home repair services was previously damaged or destroyed by the seller with the intent to obtain the agreement or contract. Violation of this paragraph is a Class D crime; [2001, c. 383, §110 (AMD); 2001, c. 383, §156 (AFF).]

F. Violates paragraph A and the person has 2 or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime; [2007, c. 476, §34 (AMD).]

G. Violates paragraph B and the person has 2 or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime; [2007, c. 476, §35 (AMD).]

H. Violates paragraph C and the person has 2 or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime; [2007, c. 476, §36 (AMD).]

I. Violates paragraph D and the person has 2 or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime; or [2007, c. 476, §37 (AMD).]

J. Violates paragraph E and the person has 2 or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime. [2007, c. 476, §38 (AMD).]

[ 2007, c. 476, §§34-38 (AMD) .]

2.

[ 2007, c. 475, §12 (RP) .]

3. As used in this section, unless otherwise indicated, the following terms have the following meanings.

A. "Home repair services" means fixing, replacing, altering, converting, modernizing, improving or making an addition to real property primarily designed or used as a residence. "Home repair services" includes the construction, installation, replacement, improvement and cleaning of driveways, swimming pools, porches, kitchens, chimneys, chimney liners, garages, fences, fall-out shelters, central air conditioning, central heating, boilers, furnaces, hot water heaters, electric wiring, sewers, plumbing fixtures, storm doors, storm windows, siding or awnings and other improvements to structures within the residence or upon the land adjacent to the residence, including tree trimming. [1995, c. 681, §1 (NEW).]

B. "Home repair seller" or "seller" means a person, partnership, corporation, business, trust or other legal entity that sells or provides home repair services. [1995, c. 681, §1 (NEW).]

C. "Residence" means a single-family or multifamily dwelling, including a single-family home, apartment building, condominium, duplex or townhouse that is used or intended to be used by its occupants as a dwelling place. [1995, c. 681, §1 (NEW).]

[ 1995, c. 681, §1 (NEW) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §111 (RP) .]

SECTION HISTORY

1995, c. 681, §1 (NEW). 2001, c. 383, §§110,111 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 475, §12 (AMD). 2007, c. 476, §§34-38 (AMD).



17-A §909. Possession or transfer of automated sales suppression device

1. A person is guilty of possession or transfer of an automated sales suppression device if:

A. The person knowingly possesses, purchases or owns any automated sales suppression device or phantom-ware. Violation of this paragraph is a Class D crime; or [2011, c. 526, §1 (NEW).]

B. The person knowingly manufactures, sells, installs or transfers any automated sales suppression device or phantom-ware or possesses, purchases or owns with the intent to sell, install or transfer any automated sales suppression device or phantom-ware. Violation of this paragraph is a Class C crime. [2011, c. 526, §1 (NEW).]

[ 2011, c. 526, §1 (NEW) .]

2. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Automated sales suppression device" means a computer software program, which may be stored on magnetic or optical media, accessed through the Internet or accessed through any other means, that is designed or used to falsify the electronic records of an electronic cash register or other point-of-sale system, including, but not limited to, transaction data and transaction reports. [2011, c. 526, §1 (NEW).]

B. "Electronic cash register" means a device that keeps a register or supporting documents through the means of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling or processing retail sales transaction data. [2011, c. 526, §1 (NEW).]

C. "Phantom-ware" means a hidden, preinstalled or installed programming option embedded in the operating system of an electronic cash register or hardwired into the electronic cash register that can be used to create a virtual 2nd cash register or to eliminate or manipulate transaction records, which may or may not be preserved in digital formats, can represent either the true or the manipulated records of transactions in the electronic cash register and is intended to falsify the electronic records of an electronic cash register or other point-of-sale system. [2011, c. 526, §1 (NEW).]

D. "Transaction data" includes a description of items purchased by a customer; the price for each item; a taxability determination for each item; a segregated tax amount for each taxed item; the amount of cash or credit tendered; the net amount returned to the customer in change; the date and time of the purchase; the name, address and identification number of the vendor; and the receipt or invoice number of the transaction. [2011, c. 526, §1 (NEW).]

E. "Transaction report" means a report that includes, but is not limited to, sales, taxes collected, methods of payment and voided sales at an electronic cash register that is printed on cash register tape at the end of a day or shift or a report that includes every action at an electronic cash register that is stored electronically. [2011, c. 526, §1 (NEW).]

[ 2011, c. 526, §1 (NEW) .]

SECTION HISTORY

2011, c. 526, §1 (NEW).






Chapter 39: UNLAWFUL GAMBLING

17-A §951. Inapplicability of chapter

Any person licensed by the Chief of the State Police as provided in Title 17, chapter 13-A or chapter 62, or authorized to operate or conduct a raffle pursuant to Title 17, section 1837, is exempt from the application of the provisions of this chapter insofar as that person's conduct is within the scope of the license. [2009, c. 487, Pt. B, §10 (AMD).]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §93 (AMD). 1989, c. 502, §A48 (AMD). 2009, c. 487, Pt. B, §10 (AMD).



17-A §952. Definitions

As used in this chapter, the following definitions apply: [1975, c. 499, §1 (NEW).]

1. "Advance gambling activity." A person "advances gambling activity" if, acting other than as a player or a member of the player's family residing with a player in cases in which the gambling takes place in their residence, he engages in conduct that materially aids any form of gambling activity. Conduct of this nature includes, but is not limited to, bookmaking, conduct directed toward the creation or establishment of the particular game, contest, scheme, device or activity involved, toward the acquisition or maintenance of premises, paraphernalia, equipment or apparatus therefor, toward the solicitation or inducement of persons to participate therein, toward the actual conduct of the playing phases thereof, toward the arrangement of any of its financial or recording phases, or toward any other phase of its operation. A person also advances gambling activity if, having substantial proprietary control or other authoritative control over premises being used with his knowledge for purposes of gambling activity, he permits that activity to occur or continue, or makes no effort to prevent its occurrence or continuation.

[ 1975, c. 499, §1 (NEW) .]

2. "Bookmaking" means advancing gambling activity by unlawfully accepting bets from members of the public as a business, rather than in a casual or personal fashion, upon the outcomes of future contingent events.

[ 1975, c. 499, §1 (NEW) .]

3. Contest of chance. "Contest of chance" means any game, contest, scheme or device in which:

A. A person stakes or risks something of value for the opportunity to win something of value; [1995, c. 674, §4 (NEW).]

B. The rules of operation or play require an event the result of which is determined by chance, outside the control of the contestant or participant; and [1995, c. 674, §4 (NEW).]

C. Chance enters as an element that influences the outcome in a manner that can not be eliminated through the application of skill. [1995, c. 674, §4 (NEW).]

For the purposes of this subsection, "an event the result of which is determined by chance" includes but is not limited to a shuffle of a deck or decks of cards, a roll of a die or dice or a random drawing or generation of an object or objects that may include, but are not limited to, a card or cards, a die or dice, a number or numbers or simulations of any of these. A shuffle of a deck or decks of cards, a roll of a die or dice, a random drawing or generation of an object or objects or some other event the result of which is determined by chance that is employed to determine impartially the initial order of play in a game, contest, scheme or device does not alone make a game, contest, scheme or device a game of chance.

[ 1995, c. 674, §4 (RPR) .]

4. "Gambling." A person engages in gambling if he stakes or risks something of value upon the outcome of a contest of chance or a future contingent event not under his control or influence, upon an agreement or understanding that he or someone else will receive something of value in the event of a certain outcome. Gambling does not include bona fide business transactions valid under the law of contracts, including but not limited to contracts for the purchase or sale at a future date of securities or commodities, and agreements to compensate for loss caused by the happening of chance, including but not limited to contracts of indemnity or guaranty and life, health or accident insurance.

[ 1975, c. 499, §1 (NEW) .]

5. "Gambling device" means any device, machine, paraphernalia or equipment that is used or usable in the playing phases of any gambling activity, whether that activity consists of gambling between persons or gambling by a person involving the playing of a machine. However, lottery tickets and other items used in the playing phases of lottery schemes are not gambling devices within this definition.

[ 1975, c. 499, §1 (NEW) .]

5-A. "Illegal gambling machine" means any machine, including electronic devices, however operated:

A. The internal mechanism or components of which when set in motion or activated may deliver or entitle the person playing or operating the machine to receive cash, premiums, merchandise, tickets or something of value; [2001, c. 461, §1 (NEW).]

B. That is used to advance gambling activity; [2003, c. 687, Pt. A, §6 (AMD); 2003, c. 687, Pt. B, §11 (AFF).]

C. That is not a machine that a person may lawfully operate pursuant to a license that has been issued under Title 17, chapter 62 or that is operated by the Department of Administrative and Financial Services, Bureau of Alcoholic Beverages and Lottery Operations; and [2009, c. 487, Pt. B, §11 (AMD).]

D. That is not a slot machine registered pursuant to Title 8, section 1020 and owned by a slot machine distributor licensed pursuant to Title 8, section 1013. [2003, c. 687, Pt. A, §7 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2009, c. 487, Pt. B, §11 (AMD) .]

6. "Lottery" means an unlawful gambling scheme in which:

A. The players pay or agree to pay something of value for chances, represented and differentiated by numbers or by combinations of numbers or by some other medium, one or more of which chances are to be designated the winning ones; and [1975, c. 499, §1 (NEW).]

B. The winning chances are to be determined by a drawing or by some other method based on an element of chance; and [1975, c. 499, §1 (NEW).]

C. The holders of the winning chances are to receive something of value. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

7. "Mutuel" means a form of lottery in which the winning chances or plays are not determined upon the basis of a drawing or other act on the part of persons conducting or connected with the scheme, but upon the basis of the outcome or outcomes of a future contingent event or events otherwise unrelated to the particular scheme.

[ 1975, c. 499, §1 (NEW) .]

8. "Player" means a person who engages in social gambling solely as a contestant or bettor on equal terms with the other participants therein without receiving or becoming entitled to receive something of value or any profit therefrom other than his personal gambling winnings. "Social gambling" is gambling, or a contest of chance, in which the only participants are players and from which no person or organization receives or becomes entitled to receive something of value or any profit whatsoever, directly or indirectly, other than as a player, from any source, fee, remuneration connected with said gambling, or such activity as arrangements or facilitation of the game, or permitting the use of premises, or selling or supplying for profit refreshments, food, drink service or entertainment to participants, players or spectators. A person who engages in "bookmaking" as defined in subsection 2 is not a "player."

[ 1975, c. 499, §1 (NEW) .]

9. "Profit from gambling activity." A person "profits from gambling activity" if, other than as a player, he accepts or receives money or other property pursuant to an agreement or understanding with any person whereby he participates or is to participate in the proceeds of gambling activity.

[ 1975, c. 499, §1 (NEW) .]

10. "Something of value" means any money or property, any token, object or article exchangeable for money or property, or any form of credit or promise directly or indirectly contemplating transfer of money or property, or of any interest therein, or involving extension of a service, entertainment or a privilege of playing at a game or scheme without charge.

[ 1975, c. 499, §1 (NEW) .]

11. "Unlawful" means not expressly authorized by statute. An activity not expressly authorized by statute does not cease to be unlawful solely because it is authorized under federal law or the laws of another state or jurisdiction.

[ 2011, c. 630, §2 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1995, c. 674, §4 (AMD). 2001, c. 461, §1 (AMD). 2003, c. 687, §§A6,7 (AMD). 2003, c. 687, §B11 (AFF). 2009, c. 487, Pt. B, §11 (AMD). 2011, c. 630, §2 (AMD).



17-A §953. Aggravated unlawful gambling

1. A person is guilty of aggravated unlawful gambling if he intentionally or knowingly advances or profits from unlawful gambling activity by:

A. Engaging in bookmaking to the extent that the person receives or accepts in any 24-hour period more than 5 bets totaling more than $500; or [1995, c. 224, §9 (AMD).]

B. Receiving in connection with a lottery or mutuel scheme or enterprise, money or written records from a person other than a player whose chances or plays are represented by such money or records; or [1975, c. 499, §1 (NEW).]

C. Receiving in connection with a lottery, mutuel or other gambling scheme or enterprise more than $1,000 in any 24-hour period played in the scheme or enterprise. [1995, c. 224, §10 (AMD).]

[ 1995, c. 224, §§9, 10 (AMD) .]

2. Aggravated gambling is a Class B crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §94 (AMD). 1977, c. 55, (AMD). 1995, c. 224, §§9,10 (AMD).



17-A §954. Unlawful gambling

1. Any person is guilty of unlawful gambling if that person intentionally or knowingly advances or profits from unlawful gambling activity.

[ 2005, c. 663, §13 (AMD) .]

1-A. A person is guilty of unlawful gambling if the person is under 21 years of age and plays a slot machine as defined in Title 8, section 1001, subsection 39.

[ 2005, c. 663, §13 (NEW) .]

2. Unlawful gambling is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

3. A person convicted of a violation under this section must forfeit to the State all income associated with that violation.

[ 2005, c. 663, §13 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §95 (AMD). 2005, c. 663, §13 (AMD).



17-A §955. Possession of gambling records

1. A person is guilty of possession of gambling records if, other than as a player, he knowingly possesses any writing, paper, instrument or article, which is being used or is intended by him to be used in the operation of unlawful gambling activity, as defined in this chapter.

[ 1975, c. 499, §1 (NEW) .]

2. Possession of gambling records is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §956. Possession of gambling devices

1. A person is guilty of possession of gambling devices if he manufactures, sells, transports, places, possesses or conducts or negotiates any transaction affecting or designed to affect ownership, custody or use of any gambling device, knowing it is to be used in the advancement of unlawful gambling activity, as defined in this chapter.

[ 1975, c. 499, §1 (NEW) .]

2. Possession of gambling devices is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §957. Out-of-state gambling

In any prosecution under this chapter it is not a defense that the gambling activity, including the drawing of a lottery, which is involved in the illegal conduct takes place outside this State and is not in violation of the laws of the jurisdiction in which the lottery or other activity takes place. [1975, c. 499, §1 (NEW).]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §958. Injunctions; recovery of payments

1. When it appears to the Attorney General that any person has formed or published a lottery, or taken any measures for that purpose, or is engaged in selling or otherwise distributing tickets, certificates, shares or interests therein, whether such lottery originated in this State or not, he shall immediately make complaint in the name of the State to the Superior Court for an injunction to restrain such person from further proceedings therein. If satisfied that there is sufficient ground therefor, such court shall forthwith issue such injunction and thereupon it shall order notice to be served on the adverse party to appear and answer to said complaint. Such court, after a full hearing, may dissolve, modify or make perpetual such injunction, make all orders and decrees necessary to restrain and suppress such unlawful proceedings and, if the adverse party neglects to appear, or the final decree of the court is against him, judgment shall be rendered against him for all costs, fees and expenses incurred in the case and for such compensation to the Attorney General for his expenses, as the court deems reasonable.

[ 1975, c. 499, §1 (NEW) .]

2. Payments, compensations and securities of every description, made directly or indirectly in whole or in part, for any such lottery or ticket, certificate, share or interest therein, are received without consideration and against law and equity, and may be recovered.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §959. Illegal gambling machines; forfeiture

1. An illegal gambling machine, including any monetary contents and any associated proceeds, is subject to forfeiture to the State.

[ 2003, c. 687, Pt. A, §8 (AMD); 2003, c. 687, Pt. B, §11 (AFF) .]

2. An illegal gambling machine, any monetary contents and any associated proceeds may be declared forfeited under this section by any court that has jurisdiction over the illegal gambling machine or final jurisdiction over any related criminal proceeding brought under this chapter or by the Superior Court for Kennebec County. Property subject to forfeiture may be kept or stored at any location within the territorial boundaries of the State and is subject to the authority of any court in which a petition seeking the forfeiture of that property is filed.

[ 2003, c. 687, Pt. A, §8 (AMD); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Forfeitures under this section must be accomplished by the following procedure.

A. A district attorney or the Attorney General may petition the Superior Court in the name of the State in the nature of a proceeding in rem to order forfeiture of an illegal gambling machine, any monetary contents and any associated proceeds. The petition must be filed in the court having jurisdiction over the property. [2005, c. 207, §2 (AMD).]

B. The proceeding under paragraph A is an in rem civil action, in which the State has the burden of proving all material facts by a preponderance of the evidence. [2001, c. 461, §2 (NEW).]

C. A court shall order the State to give notice of the pendency of the action and the right to be heard by certified or registered mail or through hand delivery by a deputy sheriff to any person who appears to have an interest in the illegal gambling machine, any monetary contents and any associated proceeds. Receipt by a person then licensed to operate a motor vehicle in the State is presumed when notice is mailed to the last known address of that person on file with the Department of the Secretary of State, Bureau of Motor Vehicles. [2005, c. 207, §2 (AMD).]

D. A court shall hold a hearing on the petition after an answer is filed by a person served with notice under paragraph C. At the hearing, the court shall hear evidence and make findings of fact and enter conclusions of law. [2011, c. 559, Pt. A, §20 (AMD).]

E. Based on the findings and conclusions, the court shall issue a final order, from which the parties have a right of appeal. The final order must provide for disposition of the illegal gambling machine, any monetary contents and any associated proceeds by the State. Any revenue generated by the disposition of the illegal gambling machine, any monetary contents of the machine and any associated proceeds must be used to pay the reasonable expenses of the forfeiture proceedings, seizure, storage, maintenance of custody, advertising and notice. The balance, if any, must be deposited in the General Fund. [2005, c. 207, §2 (AMD).]

[ 2011, c. 559, Pt. A, §20 (AMD) .]

4. Any law enforcement officer, department or agency having custody of an illegal gambling machine, any monetary contents of an illegal gambling machine or any associated proceeds or having disposed of the illegal gambling machine, any monetary contents or any associated proceeds shall keep and maintain during the pendency of the action full and complete records in accordance with this subsection. Upon issuance by the court of a final order ordering the disposition, destruction or return of the illegal gambling machine, any monetary contents or any associated proceeds, the officer, department or agency must transmit a copy of those records to the Department of Public Safety for inclusion into a centralized record.

A. The records must show:

(1) From whom the illegal gambling machine, any monetary contents and any associated proceeds were received;

(2) Under what authority the illegal gambling machine, any monetary contents and any associated proceeds are held, received or disposed of;

(3) To whom the illegal gambling machine, any monetary contents and any associated proceeds are delivered;

(4) The date and manner of destruction or disposition of the illegal gambling machine; and

(5) The exact kinds, quantities and forms of illegal gambling machines, the exact amount of any monetary contents of any machine and the exact amount of any associated proceeds held in custody or disposed of. [2005, c. 207, §2 (AMD).]

B. The records must be open to inspections by all federal and state officers authorized by the laws of the United States, a state or territory of the United States or a foreign nation to investigate or prosecute gambling laws. [2001, c. 461, §2 (NEW).]

C. The Department of Public Safety is responsible for maintaining a centralized record of illegal gambling machines seized. At least quarterly, the department shall provide a report of the disposition of property previously held by the department to the Commissioner of Administrative and Financial Services and the legislative Office of Fiscal and Program Review for review. These records must include an estimate of the fair market value of items seized. [2001, c. 461, §2 (NEW).]

[ 2005, c. 207, §2 (AMD) .]

5. Persons making final disposition or destruction of an illegal gambling machine, its monetary contents or any associated proceeds under court order shall report, under oath, to the court the exact circumstances of the destruction or disposition.

[ 2005, c. 207, §2 (AMD) .]

6. An illegal gambling machine together with any monetary contents and any associated proceeds is contraband and may be seized by any law enforcement officer pursuant to subsection 7 or 8.

[ 2005, c. 207, §2 (AMD) .]

7. At the request of the State ex parte, a court may issue any preliminary order or process necessary to seize or secure the property for which forfeiture is sought and provide for its custody.

A. Process for seizure of the property for which forfeiture is sought under this section may issue only upon a showing of probable cause. The application for process for seizure of the property and the issuance, execution and return of the process are subject to the provisions of applicable state law. [2001, c. 461, §2 (NEW).]

B. Any property subject to forfeiture under this section may be seized upon process. [2001, c. 461, §2 (NEW).]

[ 2001, c. 461, §2 (NEW) .]

8. Seizure of property forfeited under this section without process may be made when seizure is incident to a legal search or inspection if a law enforcement officer has probable cause to believe the property seized is an illegal gambling machine.

[ 2001, c. 461, §2 (NEW) .]

SECTION HISTORY

2001, c. 461, §2 (NEW). 2003, c. 687, §A8 (AMD). 2003, c. 687, §B11 (AFF). 2005, c. 207, §2 (AMD). 2011, c. 559, Pt. A, §20 (AMD).



17-A §960. Criminal forfeiture

1. A person convicted of a violation of this chapter forfeits to the State all rights, privileges, interests and claims to property that is subject to forfeiture pursuant to section 959. All rights, privileges, interest and title in property subject to forfeiture under this section vest in the State upon the commission of the act giving rise to forfeiture pursuant to section 959.

[ 2001, c. 461, §2 (NEW) .]

2. Property subject to forfeiture that is not yet the subject of a final order pursuant to section 959 may be proceeded against by indictment or superseding indictment of a grand jury in any related criminal proceeding in which one or more persons with an interest in the property have been simultaneously indicted for one or more violations of this chapter. At any time prior to trial, the State, with the consent of the court and any defendant with an interest in the property, may file an ancillary charging instrument or information alleging that that property is subject to criminal forfeiture. Upon commencement of a criminal forfeiture by indictment or information of any property that may be the subject of any pending civil action commenced pursuant to section 959, the civil action must be immediately stayed and subrogated to the criminal forfeiture action. Discovery in the criminal action must be as provided by the Maine Rules of Criminal Procedure.

[ 2001, c. 461, §2 (NEW) .]

3. Property subject to forfeiture that has not already been seized but has been indicted by a grand jury pursuant to this section may also be ordered seized based upon the grand jury's finding of probable cause pursuant to section 959.

[ 2001, c. 461, §2 (NEW) .]

4. Trial against property charged by indictment or information may be by jury and must be held in a single proceeding together with the trial of the related criminal violation. Forfeiture of the property must be proved by the State by a preponderance of the evidence. The court, in its discretion, may allow any defendant with an interest in property indicted pursuant to this section to waive the right to trial by jury as against the property while preserving the right to trial by jury of any crime alleged. At trial by jury, the court, upon motion of a defendant or the State, may separate the trial of the matter against the defendant from the trial of the matter against the property subject to criminal forfeiture. If the court bifurcates the jury trial, the court shall first instruct and submit to the jury the issue of the guilt or innocence of defendants to be determined by proof beyond a reasonable doubt and shall restrict argument of counsel to those issues. After a verdict upon the guilt or innocence of all defendants, the court shall instruct and submit to the jury the issue of the forfeiture of the property to be determined by proof by a preponderance of the evidence and the court shall restrict argument to those issues. A special verdict must be returned as to the extent of the interest in property subject to forfeiture, if any.

[ 2001, c. 461, §2 (NEW) .]

5. A person not charged in an indictment under this section may not intervene in the criminal action. Following the entry of a verdict of forfeiture of property pursuant to this section or the entry of a guilty plea in open court on the record, the State shall provide written notice of its intent to dispose of the property to any person known to have alleged an interest in the property. The notice may be by certified, return receipt mail or as otherwise ordered by the court. Receipt by a person then licensed to operate a motor vehicle in the State is presumed when notice is mailed to the last known address of that person on file with the Department of the Secretary of State, Bureau of Motor Vehicles. A person other than the defendant asserting a legal interest in the property within 30 days of the date of receipt of the notice may petition the court for a hearing to adjudicate the validity of any alleged interest in the property. The hearing must be held before the court without jury. The request for the hearing must be signed by the petitioner under penalty of perjury and must state the nature and extent of the petitioner's right, title or interest in the property, the time and circumstances of the petitioner's acquisition of the right, title or interest in the property, any additional facts supporting the petitioner's claim and the relief sought. The court shall issue or amend a final order of forfeiture in accordance with its determination if, after the hearing, the court determines that the petitioner has established by a preponderance of the evidence that:

A. The petitioner has a legal right, title or interest in the property and the right, title or interest renders the order of forfeiture invalid in whole or in part because the right, title or interest was vested in the petitioner rather than any defendant or was superior to any right, title or interest to the exclusion of any defendant at the time of the commission of the acts that gave rise to the forfeiture of the property under this section; and [2001, c. 461, §2 (NEW).]

B. The petitioner is a bona fide purchaser for value of the right, title or interest in the property and was at the time of purchase reasonably without cause to believe that the property was subject to forfeiture under this section. [2001, c. 461, §2 (NEW).]

[ 2011, c. 559, Pt. A, §21 (AMD) .]

6. Following the entry of a verdict of forfeiture of property pursuant to this section or the entry of a guilty plea in open court on the record, the State has clear title to property that is the subject of the indictment or information and order of forfeiture and may order all or a portion of the property forfeited to the State to be disposed of pursuant to section 959.

[ 2001, c. 461, §2 (NEW) .]

SECTION HISTORY

2001, c. 461, §2 (NEW). 2011, c. 559, Pt. A, §21 (AMD).



17-A §961. Construction

Sections 959 and 960 must be liberally construed to effectuate their remedial purposes. [2001, c. 461, §2 (NEW).]

SECTION HISTORY

2001, c. 461, §2 (NEW).






Chapter 41: CRIMINAL USE OF EXPLOSIVES AND RELATED CRIMES

17-A §1001. Criminal use of explosives

1. A person is guilty of criminal use of explosives if he intentionally or knowingly:

A. Without right, throws or places explosives into, against or upon any real or personal property; [1975, c. 499, §1 (NEW).]

B. Makes, imports, transports, sends, stores, sells or offers to sell any explosives without a proper permit under the regulations, or in violation of the regulations; [1975, c. 499, §1 (NEW).]

C. Sells or supplies explosives to, or buys, procures or receives explosives for, a person prohibited by the regulations from receiving explosives; or [1975, c. 499, §1 (NEW).]

D. Possesses explosives with the intent to do any of the acts prohibited in this section. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. As used in this section:

A. "Explosives" means gunpowders, powders used for blasting all forms of high explosives, blasting materials, fuses (other than electric circuit breakers), detonators and other detonating agents, smokeless powders and any chemical compounds, mechanical mixtures or other ingredients in such proportions, quantities or packing that ignition by fire, by friction, by chemical reaction, by concussion, by percussion, by detonation or deflagration of the compound or material or any part thereof may cause an explosion; and [2003, c. 535, §1 (AMD).]

B. "Regulations" means the rules, regulations, ordinances and bylaws issued by lawful authority pursuant to Title 25, section 2472. [1999, c. 652, §1 (AMD).]

[ 2003, c. 535, §1 (AMD) .]

3. Criminal use of explosives is a Class C crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1999, c. 652, §1 (AMD). 2003, c. 535, §1 (AMD).



17-A §1002. Criminal use of disabling chemicals

1. A person is guilty of criminal use of disabling chemicals if he intentionally sprays or otherwise uses upon any other person chemical mace or any similar substance composed of a mixture of gas and chemicals which has or is designed to have a disabling effect upon human beings.

[ 1975, c. 499, §1 (NEW) .]

2. Criminal use of disabling chemicals is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

3. This section shall not apply to the use of those disabling chemicals when that use is for the purpose of:

A. Defending a person under section 108; [1979, c. 55, (NEW).]

B. Defending premises under section 104; or [1979, c. 55, (NEW).]

C. Retaking property, preventing that taking or preventing criminal mischief under section 105; [1979, c. 55, (NEW).]

as authorized for the use of nondeadly force.

[ 1979, c. 55, (RPR) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 55, (AMD).



17-A §1002-A. Criminal use of laser pointers

1. A person is guilty of criminal use of a laser pointer if the person intentionally, knowingly or recklessly points a laser pointer at another person, while the laser pointer is emitting a laser beam, and:

A. Causes bodily injury to that other person. Violation of this paragraph is a Class D crime; [2001, c. 383, §112 (AMD); 2001, c. 383, §156 (AFF).]

B. That other person is a law enforcement officer in uniform. Violation of this paragraph is a Class D crime; or [2001, c. 383, §112 (AMD); 2001, c. 383, §156 (AFF).]

C. Causes a reasonable person to suffer intimidation, annoyance or alarm. Violation of this paragraph is a Class E crime. [2001, c. 383, §112 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §112 (AMD); 2001, c. 383, §156 (AFF) .]

2. For the purposes of this section, "laser pointer" means a hand-held device that emits a visible light beam amplified by the stimulated emission of radiation.

[ 1999, c. 163, §1 (NEW) .]

3. It is a defense to a prosecution under this section that at the time of the laser pointer's use the person who intentionally, knowingly or recklessly pointed a laser pointer at another person was justified under chapter 5 in threatening or using physical force upon the other person.

[ 1999, c. 163, §1 (NEW) .]

4. As part of every judgment of conviction and sentence imposed, every laser pointer that constitutes the basis for conviction under this section must be forfeited to the State and the court shall so order, unless another person can satisfy the court prior to the judgment and by a preponderance of the evidence that such other person had a right to possess the laser pointer, to the exclusion of the defendant, at the time of the offense.

[ 2001, c. 383, §113 (AMD); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1999, c. 163, §1 (NEW). 2001, c. 383, §§112,113 (AMD). 2001, c. 383, §156 (AFF).



17-A §1003. Criminal use of noxious substance

1. A person is guilty of criminal use of noxious substance if he intentionally deposits on the premises or in the vehicle or vessel of another, without his consent, any stink bomb or other device or substance which releases or is designed to release noxious offensive odors.

[ 1975, c. 499, §1 (NEW) .]

2. Criminal use of noxious substance is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1004. Criminal use of electronic weapon

1. Except as provided in subsection 4, a person is guilty of criminal use of an electronic weapon if the person intentionally, knowingly or recklessly uses an electronic weapon upon any other person.

[ 2005, c. 264, §1 (NEW) .]

2. As used in this section, "electronic weapon" means a portable device or weapon from which an electrical current, impulse, wave or beam may be directed, which current, impulse, wave or beam is designed to have a disabling effect upon human beings.

[ 2005, c. 264, §1 (NEW) .]

3. Criminal use of an electronic weapon is a Class D crime.

[ 2005, c. 264, §1 (NEW) .]

4. This section does not apply to the use of an electronic weapon by:

A. A law enforcement officer, corrections officer or corrections supervisor engaged in the performance of the law enforcement officer's, corrections officer's or corrections supervisor's public duty if the officer's or corrections supervisor's appointing authority has authorized such use of an electronic weapon; or [2005, c. 264, §1 (NEW).]

B. A person using an electronic weapon when that use is for the purpose of:

(1) Defending that person or a 3rd person as authorized under section 108, subsection 2; or

(2) Defending that person's dwelling place as authorized under section 104, subsections 3 and 4. [2009, c. 336, §12 (AMD).]

[ 2009, c. 336, §12 (AMD) .]

SECTION HISTORY

2005, c. 264, §1 (NEW). 2009, c. 336, §12 (AMD).






Chapter 43: WEAPONS

17-A §1051. Possession of machine gun

1. A person is guilty of possession of a machine gun if, without authority to do so, he knowingly possesses a machine gun.

[ 1975, c. 499, §1 (NEW) .]

2. As used in this chapter, "machine gun" means a weapon of any description, by whatever name known, loaded or unloaded, which is capable of discharging a number of projectiles in rapid succession by one manual or mechanical action on the trigger or firing mechanism.

[ 1975, c. 499, §1 (NEW) .]

3. Possession of a machine gun is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1052. Right to possess, carry or transport machine gun

Any law enforcement officer of the State of Maine, any law enforcement officer of another state or a territory of the United States, members of the Armed Forces, Maine National Guard and Maine State Guard may possess a machine gun if the possession or carrying of such weapon is in the discharge of his official duties and has been authorized by his appointing authority. [1975, c. 499, §1 (NEW).]

Machine guns manufactured, acquired, transferred or possessed in accordance with the National Firearms Act, as amended, shall be exempt from this chapter. [1975, c. 499, §1 (NEW).]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1053. Confiscation and seizure of machine gun

Any machine gun possessed in violation of section 1051 is declared to be contraband and is subject to forfeiture to the State. Any law enforcement officer shall have the power to seize the same with due process. [1975, c. 499, §1 (NEW).]

When a machine gun is seized as provided, the officer seizing the same shall immediately file with the judge before whom such warrant is returnable, a libel against the machine gun, setting forth the seizure and describing the machine gun and the place of seizure in a sufficient manner to reasonably identify it, that it was possessed in violation of law and pray for a decree of forfeiture thereof. Such judge shall fix a time for the hearing of such libel and shall issue his monition and notice of same to all persons interested, citing them to appear at the time and place appointed to show cause why such machine gun should not be declared forfeited, by causing true and attested copies of said libel and monition to be posted in 2 public and conspicuous places in the town and place where such machine gun was seized, 10 days at least before said libel is returnable. In addition, a true and attested copy of the libel and monition shall be served upon the person from whom said machine gun was seized and upon the owner thereof, if their whereabouts can be readily ascertained 10 days at least before said libel is returnable. In lieu of forfeiture proceedings, title to such seized machine gun may be transferred in writing to the State of Maine by the owner thereof. If title to and ownership in the machine gun is transferred to the State, a receipt for the machine gun shall be given to the former owner by the law enforcement officer who seized the machine gun. [1975, c. 499, §1 (NEW).]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1054. Forfeiture of machine gun

If no claimant for a machine gun seized under the authority of section 1053 appears, the judge shall, on proof of notice, declare the same to be forfeited to the State. If any person appears and claims such machine gun, as having a right to the possession thereof at the time when the same was seized, he shall file with the judge a claim in writing stating specifically the right so claimed, the foundation thereof, the item so claimed, any exemption claimed, the time and place of the seizure and the name of the law enforcement officer who seized the machine gun, and in it declare that it was not possessed in violation of this chapter, and state his business and place of residence and sign and make oath to the same before said judge. If any person so makes claim, he shall be admitted as a party to the process, and the libel, and may hear any pertinent evidence offered by the libelant or claimant. If the judge is, upon hearing, satisfied that said machine gun was not possessed in violation of this chapter, and that claimant is entitled to the custody thereof, he shall give an order in writing, directed to the law enforcement officer having seized the same, commanding him to deliver to the claimant the machine gun to which he is so found to be entitled, within 48 hours after demand. If the judge finds the claimant not entitled to possess the machine gun, he shall render judgment against him for the libelant for costs, to be taxed as in civil cases before such judge, and issue execution thereon, and shall declare such machine gun forfeited to the State. The claimants may appear and shall recognize with sureties as on appeals in civil actions from a judge. The judge may order that the machine gun remain in the custody of the seizing law enforcement officer, pending the disposition of the appeal. All machine guns declared forfeited to the State, or title to which have been transferred to the State in lieu of forfeiture proceedings shall be turned over to the Chief of the Maine State Police. If said machine gun is found to be of a historic, artistic, scientific or educational value, the State Police may retain the machine gun for an indefinite period of time. Any other machine gun declared forfeited and in possession of the State Police shall be destroyed by a means most convenient to the Chief of the State Police. [1975, c. 499, §1 (NEW).]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1055. Possession or distribution of dangerous knives (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 2011, c. 31, §1 (AMD). 2011, c. 464, §18 (AMD). 2015, c. 23, §1 (RP).



17-A §1056. Possession of armor-piercing ammunition

1. A person is guilty of possession of armor-piercing ammunition if, without authority to do so, the person knowingly possesses armor-piercing ammunition other than as part of a bona fide collection.

[ 1993, c. 457, §1 (AMD) .]

2. As used in this chapter, "armor-piercing ammunition" means a projectile or projectile core that may be used in a handgun and that is constructed entirely, excluding the presence of traces of other substances, from one or a combination of tungsten alloys, steel, iron, brass, beryllium copper or depleted uranium, including but not limited to ammunition commonly known as KTW ammunition. "Armor-piercing ammunition" does not include shotgun shot required by federal or state environmental or game laws, rules or regulations for hunting purposes, a frangible projectile designed for target shooting or any projectile or projectile core found by the United States Secretary of the Treasury or the secretary's delegate, pursuant to 27 Code of Federal Regulations, Section 178.148 or Section 178.149, to be:

A. Primarily intended to be used for sporting purposes; or [1993, c. 457, §1 (NEW).]

B. Used for industrial purposes, including a charge used in an oil and gas well perforating device. [1993, c. 457, §1 (NEW).]

[ 1993, c. 457, §1 (AMD) .]

3. Possession of armor-piercing ammunition is a Class C crime.

[ 1993, c. 457, §1 (AMD) .]

4. This section does not apply to members of the United States Armed Forces, the United States Reserve Forces or the National Guard, or to law enforcement officers or agencies or forensic laboratories, in the course of duty or employment.

[ 1993, c. 457, §1 (AMD) .]

SECTION HISTORY

1983, c. 430, (NEW). 1993, c. 457, §1 (AMD).



17-A §1057. Possession of firearms in an establishment licensed for on-premises consumption of liquor

1. A person is guilty of criminal possession of a firearm if:

A. Not being a law enforcement officer or a professional investigator licensed under Title 32, chapter 89 and actually performing as a professional investigator, the person possesses any firearm on the premises of a licensed establishment posted to prohibit or restrict the possession of firearms in a manner reasonably likely to come to the attention of patrons, in violation of the posted prohibition or restriction; or [2011, c. 366, §2 (AMD).]

B. While under the influence of intoxicating liquor or drugs or a combination of liquor and drugs or with an excessive alcohol level, the person possesses a firearm in a licensed establishment. [2009, c. 447, §18 (AMD).]

[ 2011, c. 366, §2 (AMD) .]

2. For the purposes of this section, "licensed establishment" means a licensed establishment as defined by Title 28-A, section 2, subsection 15, the license for which is held by an on-premise retail licensee, as defined by Title 28-A, section 2, subsection 27, paragraph B. For the purposes of this section, "premises" has the same meaning as set forth in Title 28-A, section 2, subsection 24.

[ 1989, c. 917, §2 (NEW) .]

3. It is not a defense to a prosecution under subsection 1 that the person holds a permit to carry a concealed handgun issued under Title 25, chapter 252.

[ 2015, c. 329, Pt. B, §1 (RPR) .]

4. A law enforcement officer who has probable cause to believe that a person has violated subsection 1, paragraph B, may require that person to submit to chemical testing to determine an alcohol level or drug concentration. If the court is satisfied that the law enforcement officer had probable cause to believe that the defendant was in violation of subsection 1, paragraph B, and that the person was informed of the requirement to submit to chemical testing, the person's failure to comply with the requirement to submit to chemical testing is admissible evidence on the issue of whether that person was under the influence of intoxicating liquor or drugs.

[ 2009, c. 447, §19 (AMD) .]

5. For purposes of this section, "under the influence of intoxicating liquor or drugs or a combination of liquor and drugs or with an excessive alcohol level" has the same meaning as "under the influence of intoxicants" as defined in Title 29-A, section 2401, subsection 13. "Excessive alcohol level" means an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath. Standards, tests and procedures applicable in determining whether a person is under the influence or has an excessive alcohol level within the meaning of this section are those applicable pursuant to Title 29-A, sections 2411 and 2431; except that the suspension of a permit to carry concealed handguns issued pursuant to Title 25, chapter 252, or of the authority of a professional investigator licensed to carry a concealed handgun pursuant to Title 32, chapter 89, is as provided in those chapters.

[ 2011, c. 691, Pt. A, §17 (RPR) .]

6. Criminal possession of a firearm is a Class D crime. In addition, as part of every judgment of conviction and sentence imposed, the court shall:

A. Revoke any permit to carry a concealed firearm issued to the person so convicted; and [1989, c. 917, §2 (NEW).]

B. If the person so convicted is licensed as a professional investigator, suspend for a period of 5 years that person's permit to carry a concealed firearm. [2011, c. 366, §4 (AMD).]

A person convicted of a violation of this section is not eligible to obtain or apply for a permit to carry a concealed firearm for 5 years from the date of that conviction.

[ 2011, c. 366, §4 (AMD) .]

SECTION HISTORY

1989, c. 917, §2 (NEW). 1995, c. 65, §A57 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2009, c. 447, §§18-20 (AMD). 2011, c. 298, §§2, 3 (AMD). 2011, c. 366, §§2-4 (AMD). 2011, c. 394, §2 (AMD). 2011, c. 691, Pt. A, §17 (AMD). 2015, c. 329, Pt. B, §1 (AMD).



17-A §1058. Unauthorized possession of firearm in courthouse

1. A person is guilty of unauthorized possession of a firearm in a courthouse if that person in fact possesses a firearm in a courthouse.

[ 2005, c. 527, §9 (AMD) .]

2. This section does not apply to:

A. A law enforcement officer, a corrections officer or a corrections supervisor engaged in the performance of the law enforcement officer's, corrections officer's or corrections supervisor's public duty; [2007, c. 466, Pt. C, §6 (AMD).]

B. A person possessing an unloaded firearm for the purpose of offering the firearm as evidence in a civil or criminal proceeding if the presiding judge or justice has granted prior approval in writing to the person and the person possesses a copy of the written approval; or [2007, c. 466, Pt. C, §6 (AMD).]

C. An employee of a courier or security service in the course and scope of employment for the courier or security service, as approved by the judicial marshal. [2013, c. 147, §1 (AMD).]

[ 2013, c. 147, §1 (AMD) .]

2-A. It is not a defense to a prosecution under this section that the person holds a valid permit to carry a concealed handgun issued under Title 25, chapter 252.

[ 2013, c. 424, Pt. A, §7 (AMD) .]

3. Unauthorized possession of a firearm in a courthouse is a Class D crime.

[ 2005, c. 527, §9 (AMD) .]

SECTION HISTORY

2005, c. 175, §1 (NEW). 2005, c. 527, §9 (AMD). 2007, c. 466, Pt. C, §6 (AMD). 2013, c. 147, §1 (AMD). 2013, c. 424, Pt. A, §7 (AMD).






Chapter 45: DRUGS

17-A §1101. Definitions

As used in this Title, the following words shall, unless the context clearly requires otherwise, have the following meanings. [1975, c. 499, §1 (NEW).]

1. "Marijuana" includes the leaves, stems, flowers and seeds of all species of the plant genus cannabis, whether growing or not; but shall not include the resin extracted from any part of such plant and every compound, manufacture, salt, derivative, mixture or preparation from such resin including hashish and further, shall not include the mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture or preparation of such mature stalks, fiber, oil or cake or the sterilized seed of such plant which is incapable of germination.

[ 1975, c. 740, §96 (AMD) .]

1-A.

[ 2013, c. 341, §1 (RP) .]

1-B.

[ 2013, c. 341, §2 (RP) .]

2. "Hypodermic apparatus," hypodermic syringe, hypodermic needle or any instrument designed or adapted for the administration of any drug by injection.

[ 1975, c. 499, §1 (NEW) .]

3. "Isomer," the optical isomer, except wherever appropriate, the optical, position or geometric isomer.

[ 1975, c. 499, §1 (NEW) .]

3-A.

[ 2013, c. 341, §3 (RP) .]

3-B.

[ 2013, c. 341, §4 (RP) .]

4. "Manufacture," to produce, prepare, propagate, compound, convert or process, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis.

[ 1975, c. 499, §1 (NEW) .]

4-A. "Methamphetamine precursor drug" means any drug or product possessed by a person that contains in the aggregate a quantity of more than 9 grams of ephedrine, pseudoephedrine or phenylpropanolamine or their salts, isomers or salts of isomers, either alone or in combination with other ingredients, in dry or solid nonliquid form.

[ 2005, c. 430, §1 (NEW); 2005, c. 430, §10 (AFF) .]

5. "Hashish" includes the resin extracted from any part of the cannabis plant and every compound, manufacture, salt, derivative, mixture or preparation from such resin.

[ 1975, c. 499, §1 (NEW) .]

6. "Narcotic drug," any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

A. Opium and any opiate, and any salt, compound, derivative or preparation of opium or opiate; [1975, c. 499, §1 (NEW).]

B. Any salt, compound, isomer, ester, ether, derivative or preparation thereof which is chemically equivalent or identical to or with any of the substances referred to in paragraph A, but not including the isoquinoline alkaloids of opium; or [1975, c. 499, §1 (NEW).]

C. Opium poppy and poppy straw. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

7. "Opiate."

A. Any substance having an analgesic and addiction forming or addiction sustaining property or liability similar to morphine or capable of conversion into a drug having such analgesic and addiction forming or addiction sustaining property or liability. [1975, c. 499, §1 (NEW).]

B. This term does not include, unless specifically designated or listed in Schedule W, X, Y or Z, the dextrorotatory isomer or 3-methoxy-n-methyl-morphinan and its salts, dextromethorphan, but does include its racemic and levorotatory forms. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

8. "Opium poppy," the plant of the species Papaver somniferum L., except its seeds.

[ 1975, c. 499, §1 (NEW) .]

9. "Poppy straw," all parts, except the seeds, of the opium poppy, after mowing.

[ 1975, c. 499, §1 (NEW) .]

10. "Prescription drug" means a drug which:

A. Under federal law is required, prior to being dispensed or delivered, to be labeled with either of the following statements:

(1) "Caution: Federal law prohibits dispensing without prescription."; or

(2) "Caution: Federal law restricts this drug to use by or on the order of a licensed veterinarian."; or [1989, c. 384, §1 (NEW).]

B. Is required by an applicable federal or state law or rule to be dispensed on prescription only or is restricted to use by practitioners only. [1989, c. 384, §1 (NEW).]

[ 1989, c. 384, §1 (RPR) .]

11. "Scheduled drug," any drug named or described in section 1102, schedule W, X, Y or Z.

[ 1975, c. 499, §1 (NEW) .]

12. "Schedule W drug," any drug named, listed or described in section 1102, schedule W.

[ 1975, c. 499, §1 (NEW) .]

13. "Schedule X drug," any drug named, listed or described in section 1102, schedule X.

[ 1975, c. 499, §1 (NEW) .]

14. "Schedule Y drug," any drug named, listed or described in section 1102, schedule Y.

[ 1975, c. 499, §1 (NEW) .]

15. "Schedule Z drug," any drug named, listed or described in section 1102, schedule Z.

[ 1975, c. 499, §1 (NEW) .]

16. "State laboratory," a laboratory of any state agency which is capable of performing any or all of the analyses that may be required to establish that a substance is a scheduled or a counterfeit drug, including, but not limited to, the laboratory of the State Department of Health and Human Services and any such laboratory that may be established within the Department of Public Safety.

[ 1975, c. 499, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

16-A.

[ 2013, c. 194, §5 (RP) .]

17. "Traffick":

A. To make, create, manufacture; [1975, c. 499, §1 (NEW).]

B. To grow or cultivate, except for marijuana; [1999, c. 374, §1 (AMD).]

C. To sell, barter, trade, exchange or otherwise furnish for consideration; [1999, c. 453, §1 (AMD).]

D. To possess with the intent to do any act mentioned in paragraph C; [2015, c. 346, §1 (AMD).]

E. To possess 2 grams or more of heroin or 90 or more individual bags, folds, packages, envelopes or containers of any kind containing heroin; or [2015, c. 346, §1 (AMD).]

F. To possess 2 grams or more of fentanyl powder or 90 or more individual bags, folds, packages, envelopes or containers of any kind containing fentanyl powder. [2015, c. 346, §1 (NEW).]

[ 2015, c. 346, §1 (AMD) .]

18. "Furnish":

A. To furnish, give, dispense, administer, prescribe, deliver or otherwise transfer to another; [1975, c. 499, §1 (NEW).]

B. To possess with the intent to do any act mentioned in paragraph A; [2015, c. 346, §2 (AMD).]

C. To possess at least one gram but less than 2 grams of heroin or at least 45 but fewer than 90 individual bags, folds, packages, envelopes or containers of any kind containing heroin; or [2015, c. 346, §2 (AMD).]

D. To possess at least one gram but less than 2 grams of fentanyl powder or at least 45 but fewer than 90 individual bags, folds, packages, envelopes or containers of any kind containing fentanyl powder. [2015, c. 346, §2 (NEW).]

[ 2015, c. 346, §2 (AMD) .]

19. "Imitation scheduled drug," a substance that is not a scheduled drug and which was not obtained by valid medical prescription, but which, by dosage unit appearance or by representations made, would lead a reasonable person to believe that the substance was a scheduled drug.

[ 1981, c. 603, §1 (NEW) .]

20. "Dosage unit," that unit of measurement which is equivalent to an average adult dose.

[ 1981, c. 603, §1 (NEW) .]

21. "Cultivate" means to sow a seed; to grow, raise or tend a plant; to harvest a plant; or to knowingly possess a plant.

[ 1999, c. 239, §1 (NEW) .]

22. "Industrial hemp" means any variety of Cannabis sativa L. with a delta-9-tetrahydrocannabinol concentration that does not exceed 0.3% on a dry weight basis and that is grown under a federal permit in compliance with the conditions of that permit.

[ 2003, c. 61, §1 (NEW) .]

23. "Safe zone" means an athletic field, park, playground or recreational facility that is designated as a safe zone by a municipality pursuant to Title 30-A, section 3253.

[ 2005, c. 415, §1 (NEW) .]

24. "Fentanyl powder" means any compound, mixture or preparation, in granular or powder form, containing fentanyl.

[ 2015, c. 346, §3 (NEW) .]

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 499, §1 (NEW). 1975, c. 740, §§96,97 (AMD). 1977, c. 647, §1 (AMD). 1981, c. 603, §1 (AMD). 1983, c. 775, (AMD). 1989, c. 384, §1 (AMD). 1997, c. 481, §1 (AMD). 1999, c. 239, §1 (AMD). 1999, c. 374, §1 (AMD). 1999, c. 453, §§1-5 (AMD). 2003, c. 61, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 415, §1 (AMD). 2005, c. 430, §1 (AMD). 2005, c. 430, §10 (AFF). 2011, c. 428, §§1-4 (AMD). 2011, c. 428, §9 (AFF). 2011, c. 465, §5 (AMD). 2011, c. 578, §§1, 2 (AMD). 2013, c. 194, §5 (AMD). 2013, c. 341, §§1-4 (AMD). 2015, c. 346, §§1-3 (AMD).



17-A §1102. Schedules W, X, Y and Z

For the purposes of defining crimes under this chapter and of determining the penalties therefor, there are hereby established the following schedules, designated W, X, Y and Z. [2001, c. 419, §2 (AMD).]

1. Schedule W:

A. Unless listed or described in another schedule, any amphetamine, or its salts, isomers, or salts of isomers, including but not limited to methamphetamine, or its salts, isomers, or salts of isomers; [1975, c. 499, §1 (NEW).]

B. Unless listed or described in another schedule, or unless made a nonprescription drug by federal law, barbituric acid or any derivative of barbituric acid, or any salt of barbituric acid or of a derivative of barbituric acid, including but not limited to amobarbital, butabarbital, pentobarbital, secobarbital, thiopental, and methohexital; [1975, c. 499, §1 (NEW).]

C. [1975, c. 740, §98 (RP).]

D. [1975, c. 740, §98 (RP).]

E. [1975, c. 740, §98 (RP).]

F. Cocaine means:

(1) Coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine and derivatives of ecgonine and their salts have been removed; and

(2) A mixture or preparation that contains any quantity of any of the following substances:

(a) Cocaine, its salts, optical and geometric isomers and salts of isomers;

(b) Ecgonine, its derivatives, their salts, isomers and salts of isomers; or

(c) Cocaine base, which is the alkaloid form of cocaine; [1995, c. 635, §1 (RPR).]

G. Phenmetrazine and its salts; [1975, c. 499, §1 (NEW).]

H. Methylphenidate or its salts; [1975, c. 740, §99 (RPR).]

I. Unless listed or described in another schedule, any compound, mixture or preparation containing narcotic drugs, including, but not limited to, the following narcotic drugs or their salts, isomers or salts of isomers: heroin (diacetylmorphine), methadone, methadone hydrochloride, levo-alpha-acetyl-methadol, or LAAM, pethidine, morphine, oxycodone, hydrocodone, hydromorphone, fentanyl, acetylfentanyl and any methylfentanyl derivatives and opium; [2015, c. 330, §1 (AMD).]

J. Phencyclidine; [1989, c. 924, §2 (AMD).]

K. Lysergic acid diethylamide, and its salts, isomers and salts of isomers; [1989, c. 924, §3 (NEW).]

L. Lysergic acid; [1997, c. 487, §1 (AMD).]

M. Lysergic acid amide; [2001, c. 419, §4 (AMD).]

N. Flunitrazepam or its chemical equivalent; [2013, c. 194, §6 (AMD).]

O. Unless listed or described in another schedule, the following hallucinogenic drugs or their salts, isomers and salts of isomers whenever the existence of the salts, isomers and salts of isomers is possible within the chemical designation:

(1) 3, 4 - methylenedioxy amphetamine, MDA;

(2) 5 methoxy - 3, 4 methylenedioxy amphetamine, MMDA;

(3) 3, 4, 5 - trimethoxy amphetamine, TMA;

(4) 4 - methyl - 2, 5 - dimethoxyamphetamine, DOM;

(5) 2, - 3 methylenedioxyamphetamine;

(6) 2, 5 - dimethoxyamphetamine, DMA;

(7) 4 - bromo - 2, 5 - dimethoxyamphetamine, DOB;

(8) 4 methoxyamphetamine;

(9) 3, 4 - methylenedioxymethamphetamine, MDMA;

(10) 4 - bromo - 2, 5 - dimethoxyphenethylamine, NEXUS;

(11) 3, 4 - methylenedioxy-N-ethylamphetamine, MDE;

(12) Paramethoxymethamphetamine, PMMA;

(13) Paramethoxyamphetamine, PMA; and

(14) Paramethoxyethylamphetamine, PMEA ; and [2013, c. 194, §7 (AMD).]

P. Unless listed or described in another schedule, the following synthetic hallucinogenic drugs:

(1) 3, 4 - methylenedioxymethcathinone, MDMC;

(2) 3, 4 - methylenedioxypyrovalerone, MDPV;

(3) 4 - methylmethcathinone, 4-MMC;

(4) 4 - methoxymethcathinone, bk-PMMA, PMMC;

(5) 3 - fluoromethcathinone, FMC;

(6) 4 - fluoromethcathinone, FMC;

(7) Napthylpyrovalerone, NRG-1;

(8) Beta-keto-N-methylbenzodioxolylpropylamine;

(9) 4 - methylethcathinone, 4-MEC;

(10) Butylone;

(11) Eutylone;

(12) Pentedrone;

(13) Pentylone;

(14) 2, 5 - dimethoxy-4-ethylphenethylamine; or

(15) A derivative of cathinone, including any compound, material, mixture, preparation or other product, structurally derived from 2-aminopropan-1-one by substitution at the 1-position with either phenyl, naphthyl or thiophene ring systems, whether or not the compound is further modified in any of the following ways:

(a) By substitution in the ring system to any extent with alkyl, alkylenedioxy, alkoxy, haloalkyl, hydroxyl or halide substituents, whether or not further substituted in the ring system by one or more other univalent substituents;

(b) By substitution at the 3-position with an acyclic alkyl substituent; or

(c) By substitution at the 2-amino nitrogen atom with alkyl, dialkyl, benzyl or methoxybenzyl groups or by inclusion of the 2-amino nitrogen atom in a cyclic structure.

This subparagraph does not include a drug listed in section 1102 or a drug approved by the United States Food and Drug Administration. [2013, c. 194, §8 (NEW).]

[ 2015, c. 330, §1 (AMD) .]

2. Schedule X:

A. Unless listed or described in another schedule, any of the following drugs having depressant effect on the central nervous system

(1) Chlorhexadol

(2) Sulfondiethylmethane

(3) Sulfonethylmethane

(4) Sulfonmethane [1975, c. 499, §1 (NEW).]

B. Nalorphine; [1975, c. 499, §1 (NEW).]

C. Unless listed in another schedule, any of the following hallucinogenic drugs, or their salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation

(1) Bufotenine

(2) Ibogaine

(3) Mescaline, including but not limited to peyote

(4) N-methyl-3-piperidyl benzilate

(5) N-ethyl-3-piperidyl benzilate

(6) Psilocybin

(7) Psilocyn

(8) Hashish; [1977, c. 649, §2 (AMD).]

D. [2001, c. 419, §7 (RP).]

E. Methaqualone or its salts; [1975, c. 499, §1 (NEW).]

F. Methprylon; [1975, c. 499, §1 (NEW).]

G. Glutethimide. [1975, c. 499, §1 (NEW).]

H. Unless listed or described in another schedule, the following hallucinogenic drugs or their salts, isomers and salts of isomers whenever the existence of the salts, isomers and salts of isomers is possible within the specific chemical designation:

(5) Diethyltryptamine, DET;

(6) Dimethyltryptamine, DMT;

(7) Dipropyltryptamine, DPT; and

(12) Alpha-ethyltryptamine, AET. [2001, c. 419, §8 (AMD).]

I. [1989, c. 924, §5 (RP).]

J. [1989, c. 924, §6 (RP).]

K. Diethylpropion or its salts; [2001, c. 419, §9 (AMD).]

L. Gamma hydroxybutyrate, GHB, and its salts, isomers and salts of isomers; [2001, c. 419, §10 (NEW).]

M. Ketamine and its salts, isomers and salts of isomers; and [2001, c. 419, §10 (NEW).]

N. The following substances, if intended for human ingestion:

(1) Gamma butyrolactone, GBL, and its salts, isomers and salts of isomers; or

(2) One, 4-butanediol, BD, and its salts, isomers and salts of isomers. [2001, c. 419, §10 (NEW).]

[ 2001, c. 419, §§7-10 (AMD) .]

3. Schedule Y:

A. Barbital or its salts; [1975, c. 740, §101 (AMD).]

B. Chloral betaine; [1975, c. 499, §1 (NEW).]

C. Ethchlorvynol; [1975, c. 499, §1 (NEW).]

D. Ethinamate; [1975, c. 499, §1 (NEW).]

E. Methohexital or its salts; [1975, c. 740, §101 (AMD).]

F. Methylphenobarbital or its salts; [1975, c. 740, §101 (AMD).]

G. Paraldehyde; [1975, c. 499, §1 (NEW).]

H. Petrichloral; [1975, c. 499, §1 (NEW).]

I. Phenobarbital or its salts; [1975, c. 740, §101 (AMD).]

J. Codeine (methylmorphine) or its salts; [1975, c. 740, §101 (AMD).]

K. Any compound, mixture or preparation containing any of the following limited quantities of narcotic drugs, which shall include one or more nonnarcotic active medicinal ingredient in sufficient proportion to confer upon the compound, mixture or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone

(1) not more than 2.5 milligrams of diphenoxylate with not less than 25 micrograms of atropin sulfate per dosage unit; [1975, c. 499, §1 (NEW).]

L. Meprobamate; [1975, c. 740, §101 (AMD).]

M. Ergot or any salt, compound or derivative of ergot unless listed in another schedule; [1975, c. 740, §101 (AMD).]

N. Flurazepam or its salts; [1975, c. 499, §1 (NEW).]

O. Chlordiazepoxide or its salts; [1975, c. 499, §1 (NEW).]

P. Diazepam; [1975, c. 499, §1 (NEW).]

Q. Carbromal; [1975, c. 499, §1 (NEW).]

R. Chloralhydrate; [1975, c. 499, §1 (NEW).]

S. Fenfluramine or its salts; [1975, c. 740, §101 (NEW).]

T. [1977, c. 649, §5 (RP).]

U. Phentermine or its salts. [1975, c. 740, §101 (NEW).]

[ 1977, c. 649, §5 (AMD) .]

4. Schedule Z:

A. All prescription drugs other than those included in schedules W, X or Y; [1975, c. 499, §1 (NEW).]

B. Marijuana; [1975, c. 499, §1 (NEW).]

C. All nonprescription drugs other than those included in schedules W, X or Y as the Maine Board of Pharmacy shall duly designate; [1989, c. 924, §7 (AMD); 1997, c. 245, §19 (AMD).]

D. Butyl nitrite or isobutyl nitrite; [2011, c. 428, §5 (AMD); 2011, c. 428, §9 (AFF).]

E. A methamphetamine precursor drug; and [2011, c. 428, §6 (AMD); 2011, c. 428, §9 (AFF).]

F. [2013, c. 341, §5 (RP).]

G. Synthetic cannabinoids, including:

(1) Tetrahydrocannabinols that are naturally contained in a plant of the genus cannabis or a cannabis plant, as well as synthetic equivalents of the substances contained in the cannabis plant or in the resinous extractives of cannabis or synthetic substances, derivatives and their isomers with similar chemical structure and pharmacological activity, including the following:

(a) Delta-1 cis or trans tetrahydrocannabinol and their optical isomers;

(b) Delta-6 cis or trans tetrahydrocannabinol and their optical isomers; or

(c) Delta-3,4 cis or trans tetrahydrocannabinol and their optical isomers;

(2) Naphthoylindoles, including any compound containing a 3-(1-naphthoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent, including the following:

(a) 1-Pentyl-3-(1-naphthoyl)indole or JWH-018 or AM-678;

(b) 1-Butyl-3-(1-napthoyl)indole or JWH-073;

(c) 1-Pentyl-3-(4-methoxy-1-naphthoyl)indole or JWH-081;

(d) 1-[2-(4-morpholinyl)ethyl]-3-(1-naphthoyl)indole or JWH-200;

(e) 1-Propyl-2-methyl-3-(1-naphthoyl)indole or JWH-015;

(f) 1-Hexyl-3-(1-naphthoyl)indole or JWH-019;

(g) 1-Pentyl-3-(4-methyl-1-naphthoyl)indole or JWH-122;

(h) 1-Pentyl-3-(4-ethyl-1-naphthoyl)indole or JWH-210;

(i) 1-Pentyl-3-(4-chloro-1-naphthoyl)indole or JWH-398; or

(j) 1-(5-fluoropentyl)-3-(1-naphthoyl)indole or AM-2201;

(3) Naphthylmethylindoles, including any compound containing a H-indol-3-yl-(1-naphthyl)methane structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent, including the following:

(a) 1-Pentyl-1H-indol-3-yl-(1-naphthyl)methane or JWH-175; or

(b) 1-Pentyl-1H-3-yl-(4-methyl-1-naphthyl)methane or JWH-184;

(4) Naphthoylpyrroles, including any compound containing a 3-(1-naphthoyl)pyrrole structure with substitution at the nitrogen atom of the pyrrole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the pyrrole ring to any extent and whether or not substituted in the naphthyl ring to any extent, including (5-(2-fluorophenyl)-1-pentylpyrrol-3-yl)-naphthalen-1-ylmethanone or JWH-307;

(5) Naphthylideneindenes or naphthylmethylindenes, including any compound containing a naphthylideneindene structure with substitution at the 3-position of the indene ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indene ring to any extent and whether or not substituted in the naphthyl ring to any extent, including E-1-[1-(1-Naphthalenylmethylene)-1H-inden-3-yl]pentane or JWH-176;

(6) Phenylacetylindoles, including any compound containing a 3-phenylacetylindole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent, including the following:

(a) 1-(2-cyclohexylethyl)-3-(2-methoxypheylacetyl)indole or RCS-8;

(b) 1-Pentyl-3-(2-methoxyphenylacetyl)indole or JWH-250;

(c) 1-Pentyl-3-(2-methylphenylacetyl)indole or JWH-251; or

(d) 1-Pentyl-3-(2-chlorophenylacetyl)indole, or JWH-203;

(7) Cyclohexylphenols, including any compound containing a 2-(3-hydroxycyclohexyl)phenol structure with substitution at the 5-position of the phenolic ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not substituted in the cyclohexyl ring to any extent, and their isomers with similar chemical structure and pharmacological activity, including the following:

(a) 5-(1,1-dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol or CP 47,497;

(b) 5-(1,1-dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol or Cannabicyclohexanol or CP 47,497-C8 homologue; or

(c) 5-(1,1-dimethylheptyl)-2-[(1R,2R)-5-hydroxy-2-(3-hydroxypropyl)cyclohexyl]-phenol or CP 55,490;

(8) Benzoylindoles, including any compound containing a 3-(benzoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent, including the following:

(a) 1-Pentyl-3-(4-methoxybenzoyl)indole or RCS-4;

(b) 1-(5-fluoropentyl)-3-(2-iodobenzoyl)indole or AM-694; or

(c) (4-Methoxyphenyl)-[2-methyl-1-(2-(4-morpholinyl)ethyl)indol-3-y]methanone or WIN-48,098 or Pravadoline; and

(9) The following other unclassified synthetic cannabinoids:

(a) (6aR,10aR)-9-(hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol or HU-210;

(b) (6aS,10aS)-9-(hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol or Dexanabinol or HU-211;

(c) 2,3-Dihydro-5-methyl-3-(4-morpholinylmethyl)pyrrolo[1,2,3-de]-1,4-benzoxazin-6-yl-1-naphthalenylmethanone or WIN 55,212-2; or

(d) (1-(5-fluoropentyl)-1H-indol-3-yl)(2,2,3,3-tetramethylcyclopropyl)methanone or XLR-11. [2013, c. 341, §6 (NEW).]

[ 2013, c. 341, §§5, 6 (AMD) .]

5.

[ 2013, c. 194, §9 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§98-101 (AMD). 1977, c. 649, §§1-5 (AMD). 1987, c. 747, §§1,2 (AMD). 1989, c. 334, §§1,2 (AMD). 1989, c. 924, §§1-7 (AMD). 1995, c. 499, §2 (AMD). 1995, c. 499, §5 (AFF). 1995, c. 635, §1 (AMD). 1997, c. 245, §19 (AMD). 1997, c. 487, §§1,2 (AMD). 2001, c. 419, §§2-10 (AMD). 2005, c. 430, §§2,3 (AMD). 2005, c. 430, §10 (AFF). 2007, c. 55, §1 (AMD). 2011, c. 428, §§5-7 (AMD). 2011, c. 428, §9 (AFF). 2013, c. 194, §§6-9 (AMD). 2013, c. 341, §§5, 6 (AMD). 2015, c. 330, §1 (AMD).



17-A §1103. Unlawful trafficking in scheduled drugs

1.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §114 (RP) .]

1-A. Except as provided in subsection 1-B, a person is guilty of unlawful trafficking in a scheduled drug if the person intentionally or knowingly trafficks in what the person knows or believes to be a scheduled drug, which is in fact a scheduled drug, and the drug is:

A. A schedule W drug. Violation of this paragraph is a Class B crime; [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

B. A schedule X drug. Violation of this paragraph is a Class C crime; [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

C. Marijuana in a quantity of 20 pounds or more. Violation of this paragraph is a Class B crime; [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

D. Marijuana and the person grows or cultivates 500 or more plants. Violation of this paragraph is a Class B crime; [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

E. Marijuana in a quantity of more than one pound. Violation of this paragraph is a Class C crime; [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

F. Marijuana and the person grows or cultivates 100 or more plants. Violation of this paragraph is a Class C crime; [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

G. A schedule Y drug. Violation of this paragraph is a Class D crime; or [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

H. A schedule Z drug. Violation of this paragraph is a Class D crime. [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF) .]

1-B. A person is not guilty of unlawful trafficking in a scheduled drug if the conduct that constitutes the trafficking is either:

A. Expressly authorized by Title 22 or Title 32; or [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

B. Expressly made a civil violation by Title 22. [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §116 (RP) .]

3. Proof that the person intentionally or knowingly possesses any scheduled drug that is in fact of a quantity, state or concentration as provided in this subsection, gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person is unlawfully trafficking in scheduled drugs:

A. More than one pound of marijuana; [1997, c. 481, §3 (AMD).]

B. Fourteen grams or more of cocaine or 4 grams or more of cocaine in the form of cocaine base; [1999, c. 790, Pt. A, §19 (AMD).]

C. [1999, c. 790, Pt. A, §19 (AMD).]

D. Lysergic acid diethylamide in any of the following quantities, states or concentrations:

(1) Any compound, mixture, substance or solution in a liquid state that contains a detectable quantity of lysergic acid diethylamide;

(2) Fifty or more squares, stamps, tablets or units of any compound, mixture or substance containing a detectable quantity of lysergic acid diethylamide; or

(3) Any quantity of any compound, mixture or substance that, in the aggregate, contains 2,500 micrograms or more of lysergic acid diethylamide; [2001, c. 419, §11 (AMD).]

E. Fourteen grams or more of methamphetamine; [2001, c. 419, §12 (AMD).]

F. Ninety or more pills, capsules, tablets, vials, ampules, syringes or units containing any narcotic drug other than heroin; [2001, c. 419, §13 (NEW).]

G. Any quantity of pills, capsules, tablets, units, compounds, mixtures or substances that, in the aggregate, contains 800 milligrams or more of oxycodone or 100 milligrams or more of hydromorphone; or [2001, c. 419, §13 (NEW).]

H. Fourteen grams or more of or 30 or more pills, capsules, tablets or units containing 3, 4 - methylenedioxymethamphetamine, MDMA, or any other drug listed in section 1102, subsection 1, paragraph O or P. [2015, c. 346, §4 (AMD).]

[ 2015, c. 346, §4 (AMD) .]

4.

[ 1989, c. 344, §3 (RP) .]

5.

[ 1999, c. 442, §1 (RP) .]

6. If a person uses a motor vehicle to facilitate the trafficking of a scheduled drug, the court may, in addition to other authorized penalties, suspend the person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed 5 years. A suspension may not begin until after any period of incarceration is served. If the court suspends a person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the person's license. The Secretary of State may not reinstate the person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license unless the person demonstrates that, after having been released and discharged from any period of incarceration that may have been ordered, the person has served the period of suspension ordered by the court.

[ 1993, c. 674, §2 (NEW) .]

7. It is an affirmative defense to prosecution under this section that the substance trafficked in is industrial hemp.

[ 2003, c. 61, §2 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 647, §§2,3 (AMD). 1979, c. 127, §128 (AMD). 1987, c. 164, §§1,2 (AMD). 1987, c. 535, §§1,2 (AMD). 1989, c. 334, §3 (AMD). 1989, c. 336, (AMD). 1989, c. 344, §1 (AMD). 1989, c. 384, §2 (AMD). 1989, c. 850, §§2,3 (AMD). 1989, c. 924, §§8,9 (AMD). 1991, c. 548, §A10 (AMD). 1993, c. 674, §§1,2 (AMD). 1995, c. 635, §2 (AMD). 1997, c. 481, §§2,3 (AMD). 1999, c. 374, §§2,3 (AMD). 1999, c. 422, §§1-3 (AMD). 1999, c. 442, §1 (AMD). 1999, c. 453, §§6,7 (AMD). 1999, c. 790, §§A19,20 (AMD). 2001, c. 383, §§114-117 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 419, §§11-13 (AMD). 2003, c. 61, §2 (AMD). 2015, c. 346, §4 (AMD).



17-A §1104. Trafficking in or furnishing counterfeit drugs

1. A person is guilty of trafficking in or furnishing counterfeit drugs if the person intentionally or knowingly trafficks in or furnishes a substance that the person represents to be a scheduled drug but that in fact is not a scheduled drug but is capable of causing death or serious bodily injury when taken or administered in the customary or intended manner.

[ 1993, c. 674, §3 (AMD) .]

2. Trafficking in or furnishing counterfeit drugs is a Class C crime.

[ 1975, c. 499, §1 (NEW) .]

3. If a person uses a motor vehicle to facilitate the trafficking or furnishing of a counterfeit drug, the court may, in addition to other authorized penalties, suspend the person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed 5 years. A suspension may not begin until after any period of incarceration is served. If the court suspends a person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the person's license. The Secretary of State may not reinstate the person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license unless the person demonstrates that, after having been released and discharged from any period of incarceration that may have been ordered, the person has served the period of suspension ordered by the court.

[ 1993, c. 674, §4 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1993, c. 674, §§3,4 (AMD).



17-A §1105. Aggravated trafficking, furnishing or cultivation of scheduled drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §102 (AMD). 1987, c. 535, §3 (AMD). 1989, c. 305, (AMD). 1989, c. 333, §§1,2 (AMD). 1989, c. 383, §§1,2 (AMD). 1989, c. 538, §§1,2 (AMD). 1989, c. 600, §§A2-6 (AMD). 1989, c. 924, §§10,11 (AMD). 1993, c. 674, §5 (AMD). 1995, c. 65, §A58 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 635, §§3,4 (AMD). 1999, c. 342, §1 (AMD). 1999, c. 374, §4 (AMD). 1999, c. 417, §§1,2 (AMD). 1999, c. 422, §§4-6 (AMD). 1999, c. 453, §§8-10 (AMD). 1999, c. 531, §§I1-5 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §118 (RP). 2001, c. 419, §§14,15 (AMD). 2001, c. 667, §D21 (AMD). 2001, c. 667, §D36 (AFF).



17-A §1105-A. Aggravated trafficking of scheduled drugs

1. A person is guilty of aggravated trafficking in a scheduled drug if the person violates section 1103 and:

A. The person trafficks in a scheduled drug with a child who is in fact less than 18 years of age and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class A crime;

(2) Marijuana in a quantity of 20 pounds or more. Violation of this subparagraph is a Class A crime;

(3) A schedule X drug. Violation of this subparagraph is a Class B crime;

(4) Marijuana in a quantity of more than one pound. Violation of this subparagraph is a Class B crime;

(5) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(6) A schedule Z drug. Violation of this subparagraph is a Class C crime; [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

B. At the time of the offense, the person has one or more prior convictions for any Class A, B or C offense under this chapter or for engaging in substantially similar conduct to that of the Class A, B or C offenses under this chapter in another jurisdiction and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class A crime;

(2) Marijuana in a quantity of 20 pounds or more. Violation of this subparagraph is a Class A crime;

(3) A schedule X drug. Violation of this subparagraph is a Class B crime;

(4) Marijuana in a quantity of more than one pound. Violation of this subparagraph is a Class B crime;

(5) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(6) A schedule Z drug. Violation of this subparagraph is a Class C crime.

Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this paragraph, the date of each prior conviction may precede the commission of the offense being enhanced by more than 10 years; [2007, c. 476, §39 (AMD).]

C. [2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §22 (RP).]

C-1. At the time of the offense, the person possesses a firearm in the furtherance of the offense, uses a firearm, carries a firearm or is armed with a firearm, and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class A crime;

(2) Marijuana in a quantity of 20 pounds or more. Violation of this subparagraph is a Class A crime;

(3) A schedule X drug. Violation of this subparagraph is a Class B crime;

(4) Marijuana in a quantity of more than one pound. Violation of this subparagraph is a Class B crime;

(5) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(6) A schedule Z drug. Violation of this subparagraph is a Class C crime; [2001, c. 667, Pt. D, §23 (NEW); 2001, c. 667, Pt. D, §36 (AFF).]

D. At the time of the offense, the person trafficks in cocaine in a quantity of 112 grams or more or cocaine in the form of cocaine base in a quantity of 32 grams or more. Violation of this paragraph is a Class A crime; [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

E. At the time of the offense, the person is on a school bus or within 1,000 feet of the real property comprising a private or public elementary or secondary school or a safe zone as defined in section 1101, subsection 23 and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class A crime;

(2) Marijuana in a quantity of 20 pounds or more. Violation of this subparagraph is a Class A crime;

(3) A schedule X drug. Violation of this subparagraph is a Class B crime;

(4) Marijuana in a quantity of more than one pound. Violation of this subparagraph is a Class B crime;

(5) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(6) A schedule Z drug. Violation of this subparagraph is a Class C crime.

For purposes of this paragraph, "school bus" has the same meaning as defined in Title 29-A, section 2301, subsection 5; [2005, c. 415, §2 (AMD).]

F. At the time of the offense, the person enlists or solicits the aid of or conspires with a child who is in fact less than 18 years of age to traffick in a scheduled drug and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class A crime;

(2) Marijuana in a quantity of 20 pounds or more. Violation of this subparagraph is a Class A crime;

(3) A schedule X drug. Violation of this subparagraph is a Class B crime;

(4) Marijuana in a quantity of more than one pound. Violation of this subparagraph is a Class B crime;

(5) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(6) A schedule Z drug. Violation of this subparagraph is a Class C crime; [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

G. At the time of the offense, the person trafficks in methamphetamine or amphetamine in a quantity of 300 or more pills, capsules, tablets or units or 100 grams or more. Violation of this paragraph is a Class A crime; [2011, c. 436, §1 (AMD).]

H. At the time of the offense, the person trafficks in heroin in a quantity of 6 grams or more or 270 or more individual bags, folds, packages, envelopes or containers of any kind containing heroin. Violation of this paragraph is a Class A crime; [2001, c. 667, Pt. D, §24 (AMD); 2001, c. 667, Pt. D, §36 (AFF).]

I. At the time of the offense, the person trafficks in 300 or more pills, capsules, tablets, vials, ampules, syringes or units containing any narcotic drug other than heroin, or any quantity of pills, capsules, tablets, units, compounds, mixtures or substances that, in the aggregate, contains 8,000 milligrams or more of oxycodone or 1,000 milligrams or more of hydromorphone. Violation of this paragraph is a Class A crime; [2003, c. 688, Pt. B, §3 (RPR).]

J. At the time of the offense, the person trafficks in a quantity of 300 or more pills, capsules, tablets or units containing 3, 4-methylenedioxymethamphetamine, MDMA, or any other drug listed in section 1102, subsection 1, paragraph O. Violation of this paragraph is a Class A crime; [2003, c. 688, Pt. B, §3 (RPR).]

K. Death is in fact caused by the use of that scheduled drug and the drug is a schedule W drug. A violation of this paragraph is a Class A crime; or [2003, c. 476, §2 (NEW).]

L. Serious bodily injury is in fact caused by the use of that scheduled drug and the drug is a schedule W drug. A violation of this paragraph is a Class B crime. [2003, c. 476, §2 (NEW).]

[ 2011, c. 436, §1 (AMD) .]

2. If a person uses a motor vehicle to facilitate the aggravated trafficking in a scheduled drug, the court may, in addition to other authorized penalties, suspend the person's driver's license or permit or privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed 5 years. A suspension may not begin until after any period of incarceration is served. If the court suspends a person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the person's license or permit. The Secretary of State may not reinstate the person's driver's license or permit or privilege to operate a motor vehicle or right to apply for or obtain a license unless the person demonstrates that, after having been released and discharged from any period of incarceration that may have been ordered, the person has served the period of suspension ordered by the court.

[ 2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF) .]

3. It is an affirmative defense to prosecution under this section that the substance trafficked in is industrial hemp.

[ 2003, c. 61, §3 (NEW) .]

SECTION HISTORY

2001, c. 383, §119 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 667, §§D22-25 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 1, §7 (AMD). 2003, c. 61, §3 (AMD). 2003, c. 476, §§1,2 (AMD). 2003, c. 688, §B3 (AMD). 2005, c. 415, §2 (AMD). 2007, c. 476, §39 (AMD). 2011, c. 436, §1 (AMD).



17-A §1105-B. Aggravated trafficking or furnishing of counterfeit drugs

1. A person is guilty of aggravated trafficking in or furnishing a counterfeit drug if the person violates section 1104 and:

A. The person trafficks in a counterfeit drug with or furnishes a counterfeit drug to a child who is in fact under 18 years of age; [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

B. At the time of the offense, the person has one or more prior convictions for any Class A, B or C offense under this chapter or for engaging in substantially similar conduct to that of the Class A, B or C offenses under this chapter in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this paragraph, the date of each prior conviction may precede the commission of the offense being enhanced by more than 10 years; [2007, c. 476, §40 (AMD).]

C. At the time of the offense, the person possesses a firearm in the furtherance of the offense, uses a firearm, carries a firearm or is armed with a firearm; or [2003, c. 476, §4 (AMD).]

D. Death or serious bodily injury is in fact caused by the use of that counterfeit drug. [2003, c. 476, §5 (NEW).]

[ 2007, c. 476, §40 (AMD) .]

2. Aggravated trafficking in or furnishing a counterfeit drug is a Class B crime.

[ 2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF) .]

3. If a person uses a motor vehicle to facilitate the aggravated trafficking in or furnishing of a counterfeit drug, the court may, in addition to other authorized penalties, suspend the person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed 5 years. A suspension may not begin until after any period of incarceration is served. If the court suspends a person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the person's license or permit. The Secretary of State may not reinstate the person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license unless the person demonstrates that, after having been released and discharged from any period of incarceration that may have been ordered, the person has served the period of suspension ordered by the court.

[ 2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

2001, c. 383, §119 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 667, §D26 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 476, §§3-5 (AMD). 2007, c. 476, §40 (AMD).



17-A §1105-C. Aggravated furnishing of scheduled drugs

1. A person is guilty of aggravated furnishing of a scheduled drug if the person violates section 1106 and:

A. The person furnishes a scheduled drug to a child who is in fact less than 18 years of age and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class B crime;

(2) A schedule X drug. Violation of this subparagraph is a Class C crime;

(3) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(4) A schedule Z drug. Violation of this subparagraph is a Class C crime; [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

B. At the time of the offense, the person has one or more prior convictions for any Class A, B or C offense under this chapter or for engaging in substantially similar conduct to that of the Class A, B or C offenses under this chapter in another jurisdiction and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class B crime;

(2) A schedule X drug. Violation of this subparagraph is a Class C crime;

(3) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(4) A schedule Z drug. Violation of this subparagraph is a Class C crime.

Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this paragraph, the date of each prior conviction may precede the commission of the offense being enhanced by more than 10 years; [2007, c. 476, §41 (AMD).]

C. [2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §27 (RP).]

C-1. At the time of the offense, the person possesses a firearm in the furtherance of the offense, uses a firearm, carries a firearm or is armed with a firearm, and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class B crime;

(2) A schedule X drug. Violation of this subparagraph is a Class C crime;

(3) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(4) A schedule Z drug. Violation of this subparagraph is a Class C crime; [2001, c. 667, Pt. D, §28 (NEW); 2001, c. 667, Pt. D, §36 (AFF).]

D. At the time of the offense, the person furnishes cocaine in a quantity of 112 grams or more or cocaine in the form of cocaine base in a quantity of 32 grams or more. Violation of this paragraph is a Class B crime; [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

E. At the time of the offense, the person is on a school bus or within 1,000 feet of the real property comprising a private or public elementary or secondary school or a safe zone as defined in section 1101, subsection 23 and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class B crime;

(2) A schedule X drug. Violation of this subparagraph is a Class C crime;

(3) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(4) A schedule Z drug. Violation of this subparagraph is a Class C crime.

For purposes of this paragraph, "school bus" has the same meaning as defined in Title 29-A, section 2301, subsection 5; [2005, c. 415, §3 (AMD).]

F. At the time of the offense, the person enlists or solicits the aid of or conspires with a child who is in fact less than 18 years of age to furnish a scheduled drug and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class B crime;

(2) A schedule X drug. Violation of this subparagraph is a Class C crime;

(3) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(4) A schedule Z drug. Violation of this subparagraph is a Class C crime; [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

G. At the time of the offense, the person furnishes methamphetamine in a quantity of 100 grams or more. Violation of this paragraph is a Class B crime; [2001, c. 667, Pt. D, §31 (AMD); 2001, c. 667, Pt. D, §36 (AFF).]

H. At the time of the offense, the person furnishes heroin in a quantity of 6 grams or more or 270 or more individual bags, folds, packages, envelopes or containers of any kind containing heroin. Violation of this paragraph is a Class B crime; [2001, c. 667, Pt. D, §31 (AMD); 2001, c. 667, Pt. D, §36 (AFF).]

I. At the time of the offense, the person furnishes 300 or more pills, capsules, tablets, vials, ampules, syringes or units containing any narcotic drug other than heroin, or any quantity of pills, capsules, tablets, units, compounds, mixtures or substances that, in the aggregate, contains 8,000 milligrams or more of oxycodone or 1,000 milligrams or more of hydromorphone. Violation of this paragraph is a Class B crime; [2003, c. 476, §6 (AMD).]

J. At the time of the offense, the person furnishes a quantity of 300 or more pills, capsules, tablets or units containing 3, 4-methylenedioxymethamphetamine, MDMA, or any other drug listed in section 1102, subsection 1, paragraph O. Violation of this paragraph is a Class B crime; [2003, c. 476, §6 (AMD).]

K. Death is in fact caused by the use of that scheduled drug and the drug is a schedule W drug. A violation of this paragraph is a Class B crime. It is an affirmative defense to prosecution under this paragraph that the drug furnished was lawfully possessed by the defendant prior to furnishing and that the death was not a reasonably foreseeable consequence of the use of that scheduled drug. In determining whether the death was reasonably foreseeable, the jury shall consider:

(1) The factual circumstances surrounding the furnishing of the drug;

(2) The total quantity of the drug furnished;

(3) The dosage of the units furnished;

(4) The nature of the drug;

(5) The overdose risk presented by use of the drug; and

(6) Any safety warnings provided to the defendant at the time of dispensing the drug; or [2003, c. 476, §7 (NEW).]

L. Serious bodily injury is in fact caused by the use of that scheduled drug and the drug is a schedule W drug. A violation of this paragraph is a Class C crime. It is an affirmative defense to prosecution under this paragraph that the drug furnished was lawfully possessed by the defendant prior to furnishing and that the serious bodily injury was not a reasonably foreseeable consequence of the use of that scheduled drug. In determining whether the serious bodily injury was reasonably foreseeable, the jury shall consider:

(1) The factual circumstances surrounding the furnishing of the drug;

(2) The total quantity of the drug furnished;

(3) The dosage of the units furnished;

(4) The nature of the drug;

(5) The overdose risk presented by use of the drug; and

(6) Any safety warnings provided to the defendant at the time of dispensing the drug. [2003, c. 476, §7 (NEW).]

[ 2007, c. 476, §41 (AMD) .]

2. If a person uses a motor vehicle to facilitate the aggravated furnishing of a scheduled drug, the court may, in addition to other authorized penalties, suspend the person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed 5 years. A suspension may not begin until after any period of incarceration is served. If the court suspends a person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the person's license or permit. The Secretary of State may not reinstate the person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license unless the person demonstrates that, after having been released and discharged from any period of incarceration that may have been ordered, the person has served the period of suspension ordered by the court.

[ 2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF) .]

3. It is an affirmative defense to prosecution under this section that the substance furnished is industrial hemp.

[ 2003, c. 61, §4 (NEW) .]

SECTION HISTORY

2001, c. 383, §119 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 667, §§D27,28,31, 32 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 1, §8 (AMD). 2003, c. 61, §4 (AMD). 2003, c. 476, §§6,7 (AMD). 2005, c. 415, §3 (AMD). 2007, c. 476, §41 (AMD).



17-A §1105-D. Aggravated cultivating of marijuana

1. A person is guilty of aggravated cultivating of marijuana if the person violates section 1117 and:

A. At the time of the offense, the person has one or more prior convictions for any Class A, B or C offense under this chapter or for engaging in substantially similar conduct to that of the Class A, B or C offenses under this chapter in another jurisdiction and the person grows or cultivates:

(1) Five hundred or more marijuana plants. Violation of this subparagraph is a Class A crime;

(2) One hundred or more but fewer than 500 marijuana plants. Violation of this subparagraph is a Class B crime;

(3) More than 5 but fewer than 100 marijuana plants. Violation of this subparagraph is a Class C crime; or

(4) Five or fewer marijuana plants. Violation of this subparagraph is a Class D crime.

Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this paragraph, the date of each prior conviction may precede the commission of the offense being enhanced by more than 10 years; [2007, c. 476, §42 (AMD).]

B. [2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §29 (RP).]

B-1. At the time of the offense, the person possesses a firearm in the furtherance of the offense, uses a firearm, carries a firearm or is armed with a firearm, and the person grows or cultivates:

(1) Five hundred or more marijuana plants. Violation of this subparagraph is a Class A crime;

(2) One hundred or more but fewer than 500 marijuana plants. Violation of this subparagraph is a Class B crime;

(3) More than 5 but fewer than 100 marijuana plants. Violation of this subparagraph is a Class C crime; or

(4) Five or fewer marijuana plants. Violation of this subparagraph is a Class D crime; [2001, c. 667, Pt. D, §30 (NEW); 2001, c. 667, Pt. D, §36 (AFF).]

C. At the time of the offense, the person enlists or solicits the aid of or conspires with a child who is in fact less than 18 years of age to cultivate marijuana and the person grows or cultivates:

(1) Five hundred or more marijuana plants. Violation of this subparagraph is a Class A crime;

(2) One hundred or more but fewer than 500 marijuana plants. Violation of this subparagraph is a Class B crime;

(3) More than 5 but fewer than 100 marijuana plants. Violation of this subparagraph is a Class C crime; or

(4) Five or fewer marijuana plants. Violation of this subparagraph is a Class D crime; or [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

D. At the time of the offense, the person is within 1,000 feet of the real property comprising a private or public elementary or secondary school or a safe zone as defined in section 1101, subsection 23 and the person grows or cultivates:

(1) Five hundred or more marijuana plants. Violation of this subparagraph is a Class A crime;

(2) One hundred or more but fewer than 500 marijuana plants. Violation of this subparagraph is a Class B crime;

(3) More than 5 but fewer than 100 marijuana plants. Violation of this subparagraph is a Class C crime; or

(4) Five or fewer marijuana plants. Violation of this subparagraph is a Class D crime. [2005, c. 415, §4 (AMD).]

[ 2007, c. 476, §42 (AMD) .]

2. If a person uses a motor vehicle to facilitate the aggravated cultivating of marijuana, the court may, in addition to other authorized penalties, suspend the person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed 5 years. A suspension may not begin until after any period of incarceration is served. If the court suspends a person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the person's license or permit. The Secretary of State may not reinstate the person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license unless the person demonstrates that, after having been released and discharged from any period of incarceration that may have been ordered, the person has served the period of suspension ordered by the court.

[ 2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF) .]

3. It is an affirmative defense to prosecution under this section that the substance cultivated or grown is industrial hemp.

[ 2003, c. 61, §5 (NEW) .]

SECTION HISTORY

2001, c. 383, §119 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 667, §§D29,30 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 61, §5 (AMD). 2005, c. 415, §4 (AMD). 2007, c. 476, §42 (AMD).



17-A §1105-E. Aggravated unlawful operation of a methamphetamine laboratory

1. A person is guilty of aggravated unlawful operation of a methamphetamine laboratory if the person violates section 1124 and:

A. At the time of the offense, the person has one or more prior convictions for any Class A, B or C offense under this chapter or for engaging in substantially similar conduct to that of the Class A, B or C offenses under this chapter in another jurisdiction. Violation of this paragraph is a Class A crime.

Section 9-A governs the use of prior convictions when determining a sentence under this paragraph, except that, for the purposes of this paragraph, the date of each prior conviction may precede the commission of the offense being enhanced by more than 10 years; [2015, c. 346, §5 (NEW).]

B. At the time of the offense, the person possesses a firearm in the furtherance of the offense, uses a firearm, carries a firearm or is armed with a firearm. Violation of this paragraph is a Class A crime; [2015, c. 346, §5 (NEW).]

C. At the time of the offense, the person is within 1,000 feet of the real property comprising a private or public elementary or secondary school or a safe zone as defined in section 1101, subsection 23. Violation of this paragraph is a Class A crime; [2015, c. 346, §5 (NEW).]

D. At the time of the offense, the person enlists or solicits the aid of or conspires with a child who is in fact less than 18 years of age to operate a methamphetamine laboratory. Violation of this paragraph is a Class A crime; [2015, c. 346, §5 (NEW).]

E. Death or serious bodily injury is in fact caused by the methamphetamine laboratory. Violation of this paragraph is a Class A crime; or [2015, c. 346, §5 (NEW).]

F. At the time of the offense, the premises is the residence of a child who is in fact less than 18 years of age, the premises is a multi-unit residential building or the premises is a room offered to the public for overnight accommodations. Violation of this paragraph is a Class A crime. [2015, c. 346, §5 (NEW).]

[ 2015, c. 346, §5 (NEW) .]

SECTION HISTORY

2015, c. 346, §5 (NEW).



17-A §1106. Unlawfully furnishing scheduled drugs

1.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §120 (RP) .]

1-A. Except as provided in subsection 1-B, a person is guilty of unlawful furnishing of a scheduled drug if the person intentionally or knowingly furnishes what the person knows or believes to be a scheduled drug, which is in fact a scheduled drug, and the drug is:

A. A schedule W drug. Violation of this paragraph is a Class C crime; [2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF).]

B. A schedule X drug. Violation of this paragraph is a Class D crime; [2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF).]

C. A schedule Y drug. Violation of this paragraph is a Class D crime; or [2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF).]

D. A schedule Z drug. Violation of this paragraph is a Class D crime. [2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF) .]

1-B. A person is not guilty of unlawful furnishing of a scheduled drug if the conduct that constitutes the furnishing is expressly:

A. Authorized by Title 22 or Title 32; or [2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF).]

B. Made a civil violation by Title 22. [2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §122 (RP) .]

3. Proof that the person intentionally or knowingly possesses a scheduled drug that is in fact of a quantity, state or concentration as provided in this subsection, gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person is unlawfully furnishing that scheduled drug:

A. More than 2 1/2 ounces of marijuana; [2009, c. 67, §1 (AMD).]

B. Seven grams or more of cocaine or 2 grams or more of cocaine in the form of cocaine base; [1999, c. 531, Pt. I, §6 (AMD).]

C. [1999, c. 531, Pt. I, §7 (RP).]

D. Lysergic acid diethylamide in any of the following quantities or concentrations:

(1) Not less than 25 squares, stamps, tablets or units of any compound, mixture or substance containing a detectable quantity of lysergic acid diethylamide; or

(2) Any quantity of any compound, mixture or substance that, in the aggregate, contains not less than 1,250 micrograms of lysergic acid diethylamide; [2001, c. 419, §16 (AMD).]

E. Seven grams or more of methamphetamine; [2001, c. 419, §17 (AMD).]

F. Forty-five or more pills, capsules, tablets, vials, ampules, syringes or units containing any narcotic drug other than heroin; [2001, c. 419, §18 (NEW).]

G. Any quantity of pills, capsules, tablets, units, compounds, mixtures or substances that, in the aggregate, contains not less than 400 milligrams of oxycodone or not less than 50 milligrams of hydromorphone; or [2001, c. 419, §18 (NEW).]

H. Fifteen or more pills, capsules, tablets or units containing 3, 4 - methylenedioxymethamphetamine, MDMA, or any other drug listed in section 1102, subsection 1, paragraph O. [2001, c. 419, §16 (NEW).]

[ 2009, c. 67, §1 (AMD) .]

4.

[ 1989, c. 334, §4 (RP) .]

5. If a person uses a motor vehicle to facilitate the unlawful furnishing of a scheduled drug, the court may, in addition to other authorized penalties, suspend the person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed 5 years. A suspension may not begin until after any period of incarceration is served. If the court suspends a person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the person's license. The Secretary of State may not reinstate the person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license unless the person demonstrates that, after having been released and discharged from any period of incarceration that may have been ordered, the person has served the period of suspension ordered by the court.

[ 1993, c. 674, §6 (NEW) .]

6. It is an affirmative defense to prosecution under this section that the substance furnished is:

A. Industrial hemp; or [2007, c. 346, Pt. B, §1 (NEW).]

B. A residual amount of any scheduled drug that is contained in one or more hypodermic apparatuses if the person is enrolled in a hypodermic apparatus exchange program that is certified by the Department of Health and Human Services, Maine Center for Disease Control and Prevention and is furnishing the hypodermic apparatuses to an employee of such a program. [2007, c. 346, Pt. B, §1 (NEW).]

[ 2007, c. 346, Pt. B, §1 (RPR) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1987, c. 164, §§3,4 (AMD). 1987, c. 535, §§4,5 (AMD). 1989, c. 253, (AMD). 1989, c. 334, §4 (AMD). 1989, c. 344, §2 (AMD). 1989, c. 384, §3 (AMD). 1989, c. 600, §§A7,8 (AMD). 1989, c. 924, §12 (AMD). 1991, c. 548, §A11 (AMD). 1993, c. 674, §6 (AMD). 1995, c. 635, §5 (AMD). 1999, c. 422, §§7-9 (AMD). 1999, c. 453, §§11,12 (AMD). 1999, c. 531, §§I6,7 (AMD). 2001, c. 383, §§120-123 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 419, §§16-18 (AMD). 2003, c. 61, §6 (AMD). 2007, c. 346, Pt. B, §1 (AMD). 2009, c. 67, §1 (AMD).



17-A §1106-A. Aggregation of amounts of drugs seized

1. Quantities of scheduled drugs involved in violations of section 1103, 1105-A, 1105-B, 1105-C or 1106 committed pursuant to one scheme or course of conduct and confiscated within a 6-month period may be aggregated to charge a single violation of appropriate class. Subject to the requirement that the conduct of the defense may not be prejudiced by lack of fair notice or by surprise, the court may at any time order that a single aggregate count be considered as separate violations. An aggregate count of violations may not be deemed duplicative because of such an order and no election may be required. Prosecution may be brought in any venue in which one of the violations aggregated was committed.

[ 2001, c. 383, §124 (AMD); 2001, c. 383, §156 (AFF) .]

2. Quantities of scheduled drugs involved in violation of section 1107-A committed pursuant to one scheme or course of conduct and confiscated within a 48-hour period may be aggregated to charge a single violation of appropriate class. Subject to the requirement that the conduct of the defense may not be prejudiced by lack of fair notice or by surprise, the court may at any time order that a single aggregate count be considered as separate violations. An aggregate count of violations may not be deemed duplicative because of such an order and no election may be required. Prosecution may be brought in any venue in which one of the violations aggregated was committed.

[ 2001, c. 383, §125 (AMD); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1999, c. 442, §2 (NEW). 2001, c. 383, §§124,125 (AMD). 2001, c. 383, §156 (AFF).



17-A §1107. Unlawful possession of scheduled drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 649, §6 (AMD). 1981, c. 317, §24 (AMD). 1989, c. 384, §4 (AMD). 1989, c. 538, §§3,4 (AMD). 1995, c. 635, §6 (AMD). 1999, c. 422, §10 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §126 (RP).



17-A §1107-A. Unlawful possession of scheduled drugs

(CONFLICT)

1. Except as provided in subsection 2, a person is guilty of unlawful possession of a scheduled drug if the person intentionally or knowingly possesses what that person knows or believes to be a scheduled drug, which is in fact a scheduled drug, and the drug is:

A. A schedule W drug and at the time of the offense the person had one or more convictions for violating this chapter or for engaging in substantially similar conduct to that of the Maine offenses under this chapter in another jurisdiction and the drug is:

(1) Cocaine and the quantity possessed is more than 14 grams;

(2) Cocaine in the form of cocaine base and the quantity possessed is more than 4 grams; or

(3) Methamphetamine and the quantity possessed is more than 14 grams.

Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this paragraph, the date of a prior conviction may precede the commission of the offense by more than 10 years.

Violation of this paragraph is a Class B crime; [2015, c. 308, §1 (AMD).]

B. (CONFLICT: Text as amended by PL 2015, c. 308, §2) A schedule W drug and at the time of the offense the person had one or more convictions for violating this chapter or for engaging in substantially similar conduct to that of the Maine offenses under this chapter in another jurisdiction and the drug contains:

(1) Heroin (diacetylmorphine);

(2) Cocaine in the form of cocaine base;

(3) Methamphetamine;

(4) Oxycodone;

(5) Hydrocodone; or

(6) Hydromorphone.

Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this paragraph, the date of a prior conviction may precede the commission of the offense by more than 10 years.

Violation of this paragraph is a Class C crime; [2015, c. 308, §2 (AMD).]

B. (CONFLICT: Text as amended by PL 2015, c. 346, §6) A schedule W drug that contains:

(1) Heroin (diacetylmorphine);

(2) Cocaine in the form of cocaine base and at the time of the offense the person has one or more prior convictions for any offense under this chapter or for engaging in substantially similar conduct to that of the Maine offenses under this chapter in another jurisdiction. For the purposes of this paragraph, a person has been convicted of an offense on the date the judgment of conviction was entered by the court;

(3) Methamphetamine;

(4) Oxycodone;

(5) Hydrocodone;

(6) Hydromorphone;

(7) Fentanyl powder;

(8) Cocaine and the quantity possessed is 7 grams or more; or

(9) Cocaine in the form of cocaine base and the quantity possessed is 2 grams or more.

Violation of this paragraph is a Class C crime; [2015, c. 346, §6 (AMD).]

C. A schedule W drug, except as provided in paragraphs A and B. Violation of this paragraph is a Class D crime; [2001, c. 383, §127 (NEW); 2001, c. 383, §156 (AFF).]

D. A schedule X drug. Violation of this paragraph is a Class D crime; [2001, c. 383, §127 (NEW); 2001, c. 383, §156 (AFF).]

E. A schedule Y drug. Violation of this paragraph is a Class E crime; or [2001, c. 383, §127 (NEW); 2001, c. 383, §156 (AFF).]

F. A schedule Z drug. Violation of this paragraph is a Class E crime unless the drug is marijuana, in which case a violation of this paragraph is:

(1) For possession of over 2 1/2 ounces to 8 ounces of marijuana, a Class E crime;

(2) For possession of over 8 ounces to 16 ounces of marijuana, a Class D crime;

(3) For possession of over one pound to 20 pounds of marijuana, a Class C crime; and

(4) For possession of over 20 pounds of marijuana, a Class B crime. [2009, c. 67, §2 (AMD).]

[ 2015, c. 308, §§1, 2 (AMD); 2015, c. 346, §6 (AMD) .]

2. A person is not guilty of unlawful possession of a scheduled drug if the conduct that constitutes the possession is expressly:

A. Authorized by Title 22 or Title 32; or [2001, c. 383, §127 (NEW); 2001, c. 383, §156 (AFF).]

B. Made a civil violation by Title 22. [2001, c. 383, §127 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §127 (NEW); 2001, c. 383, §156 (AFF) .]

3. It is an affirmative defense to prosecution under this section that:

A. The substance possessed is industrial hemp; or [2005, c. 430, §4 (NEW); 2005, c. 430, §10 (AFF).]

B. The substance possessed is a methamphetamine precursor drug and was possessed by the defendant for a legitimate medical purpose. [2005, c. 430, §4 (NEW); 2005, c. 430, §10 (AFF).]

[ 2005, c. 430, §10 (AFF); 2005, c. 430, §4 (RPR) .]

4. It is an affirmative defense to prosecution under subsection 1, paragraph B, subparagraphs (3) to (6) and paragraphs C to F that the person possessed a valid prescription for the scheduled drug or controlled substance that is the basis for the charge and that, at all times, the person intended the drug to be used only for legitimate medical use in conformity with the instructions provided by the prescriber and dispenser.

[ 2011, c. 464, §19 (AMD) .]

5. It is an affirmative defense to prosecution under this section that the substance furnished is:

A. Industrial hemp; or [2007, c. 346, Pt. B, §2 (NEW).]

B. A residual amount of any scheduled drug that is contained in one or more hypodermic apparatuses if the person is enrolled in a hypodermic apparatus exchange program that is certified by the Department of Health and Human Services, Maine Center for Disease Control and Prevention and is transporting the hypodermic apparatuses to the program. [2007, c. 346, Pt. B, §2 (NEW).]

[ 2007, c. 346, Pt. B, §2 (NEW) .]

SECTION HISTORY

2001, c. 383, §127 (NEW). 2001, c. 383, §156 (AFF). 2003, c. 61, §7 (AMD). 2005, c. 252, §1 (AMD). 2005, c. 430, §4 (AMD). 2005, c. 430, §10 (AFF). 2005, c. 442, §1 (AMD). 2007, c. 55, §2 (AMD). 2007, c. 346, Pt. B, §2 (AMD). 2007, c. 476, §43 (AMD). 2009, c. 67, §2 (AMD). 2011, c. 464, §19 (AMD). 2015, c. 308, §§1, 2 (AMD). 2015, c. 346, §6 (AMD).



17-A §1108. Acquiring drugs by deception

1. A person is guilty of acquiring drugs by deception if, as a result of deception, the person obtains or exercises control over a prescription for a scheduled drug or what the person knows or believes to be a scheduled drug, which is in fact a scheduled drug, and the drug is:

A. A schedule W drug. Violation of this paragraph is a Class C crime; [2001, c. 667, Pt. A, §36 (AFF); 2001, c. 667, Pt. A, §35 (RPR).]

B. A schedule X drug. Violation of this paragraph is a Class C crime; [2001, c. 667, Pt. A, §36 (AFF); 2001, c. 667, Pt. A, §35 (RPR).]

C. A schedule Y drug. Violation of this paragraph is a Class C crime; or [2001, c. 667, Pt. A, §36 (AFF); 2001, c. 667, Pt. A, §35 (RPR).]

D. A schedule Z drug. Violation of this paragraph is a Class D crime. [2001, c. 667, Pt. A, §36 (AFF); 2001, c. 667, Pt. A, §35 (RPR).]

[ 2001, c. 667, Pt. A, §36 (AFF); 2001, c. 667, Pt. A, §35 (RPR) .]

2. As used in this section, "deception" has the same meaning as in section 354, subsection 2 and includes:

A. Failure by a person, after having been asked by a prescribing health care provider or a person acting under the direction or supervision of a prescribing health care provider, to disclose the particulars of every narcotic drug or prescription for a narcotic drug issued to that person by a different health care provider within the preceding 30 days; or [2001, c. 419, §19 (NEW).]

B. Furnishing a false name or address to a prescribing health care provider or a person acting under the direction or supervision of a prescribing health care provider. [2001, c. 419, §19 (NEW).]

[ 2001, c. 419, §19 (AMD) .]

3. For purposes of this section, information communicated to a prescribing health care provider, or a person acting under the direction or supervision of a prescribing health care provider, in an effort to violate this section, including a violation by procuring the administration of a scheduled drug by deception, may not be deemed a privileged communication.

[ 2007, c. 382, §1 (AMD) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §129 (RP) .]

5. For purposes of the causation required by subsection 1, engaging in an act of deception described in subsection 2, paragraph A or B gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303, that the act of deception in fact resulted in the acquisition of any drugs prescribed to that person by that prescribing health care provider or person acting under the direction or supervision of that prescribing health care provider.

[ 2003, c. 143, §6 (AMD) .]

6. A prescribing health care provider, or a person acting under the direction or supervision of a prescribing health care provider, who knows or has reasonable cause to believe that a person is committing or has committed deception may report that fact to a law enforcement officer. A person participating in good faith in reporting under this subsection, or in participating in a related proceeding, is immune from criminal or civil liability for the act of reporting or participating in the proceeding.

[ 2007, c. 382, §2 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 512, §33 (RPR). 1983, c. 350, (AMD). 2001, c. 383, §§128,129 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 419, §§19,20 (AMD). 2001, c. 667, §A35 (AMD). 2001, c. 667, §A36 (AFF). 2003, c. 143, §6 (AMD). 2007, c. 382, §§1, 2 (AMD).



17-A §1109. Stealing drugs

1. A person is guilty of stealing drugs if the person violates chapter 15, section 353, 355 or 356-A knowing or believing that the subject of the theft is a scheduled drug, and it is in fact a scheduled drug, and the theft is from a person authorized to possess or traffick in that scheduled drug.

[ 2003, c. 1, §9 (AMD) .]

2. Stealing drugs is:

A. A Class C crime if the drug is a schedule W, X or Y drug; or [2001, c. 419, §21 (NEW).]

B. A Class D crime if the drug is a schedule Z drug. [2001, c. 419, §21 (NEW).]

[ 2001, c. 419, §21 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2001, c. 383, §130 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 419, §21 (AMD). 2001, c. 667, §D33 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 1, §9 (AMD).



17-A §1110. Trafficking in or furnishing hypodermic apparatuses

1. Except as provided in subsection 1-B, paragraph A, a person is guilty of trafficking in hypodermic apparatuses if the person intentionally or knowingly trafficks in one or more hypodermic apparatuses. Violation of this subsection is a Class C crime.

A. [2001, c. 383, §156 (AFF); 2001, c. 383, §131 (RP).]

B. [1997, c. 340, §1 (RP).]

[ 2001, c. 383, §131 (AMD); 2001, c. 383, §156 (AFF) .]

1-A. Except as provided in subsection 1-B, paragraph B, a person is guilty of furnishing hypodermic apparatuses if the person intentionally or knowingly furnishes 11 or more hypodermic apparatuses. Violation of this subsection is a Class D crime.

[ 2001, c. 383, §132 (AMD); 2001, c. 383, §156 (AFF) .]

1-B. The following exceptions apply.

A. A person is not guilty of trafficking in hypodermic apparatuses if the conduct that constitutes the trafficking is expressly authorized by Title 32, section 13787-A. [2001, c. 383, §133 (NEW); 2001, c. 383, §156 (AFF).]

B. A person is not guilty of furnishing hypodermic apparatuses if the conduct that constitutes the furnishing is expressly authorized by Title 22, section 2383-B. [2001, c. 383, §133 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §133 (NEW); 2001, c. 383, §156 (AFF) .]

1-C. It is an affirmative defense to prosecution under subsection 1-A that the person furnishing the hypodermic apparatuses is enrolled in a hypodermic apparatus exchange program that is certified by the Department of Health and Human Services, Maine Center for Disease Control and Prevention and is furnishing the hypodermic apparatuses to an employee of such a program.

[ 2007, c. 695, Pt. A, §20 (AMD) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §134 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1987, c. 535, §6 (RPR). 1989, c. 384, §5 (AMD). 1997, c. 340, §1 (AMD). 2001, c. 383, §§131-134 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 346, Pt. B, §3 (AMD). 2007, c. 695, Pt. A, §20 (AMD).



17-A §1111. Illegal possession of hypodermic apparatuses

1. A person is guilty of illegal possession of hypodermic apparatuses if the person intentionally or knowingly possesses 11 or more hypodermic apparatuses, unless the conduct that constitutes such possession is:

A. Expressly authorized by Title 22, section 2383-B or Title 32, section 13787-A. [1997, c. 340, §2 (AMD).]

B. [1997, c. 340, §2 (RP).]

[ 1997, c. 340, §2 (AMD) .]

2. Illegal possession of hypodermic apparatuses is a Class D crime.

[ 1997, c. 340, §2 (AMD) .]

3. It is an affirmative defense to prosecution under this section that the person possessing the hypodermic apparatuses is enrolled in a hypodermic apparatus exchange program that is certified by the Department of Health and Human Services, Maine Center for Disease Control and Prevention and is transporting the hypodermic apparatuses to the program.

[ 2007, c. 346, Pt. B, §4 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §103 (AMD). 1989, c. 384, §6 (AMD). 1997, c. 340, §2 (AMD). 2007, c. 346, Pt. B, §4 (AMD).



17-A §1111-A. Use of drug paraphernalia

1. As used in this section the term "drug paraphernalia" means all equipment, products and materials of any kind that are used or intended for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body a scheduled drug in violation of this chapter or Title 22, section 2383, except that this section does not apply to a person who is authorized to possess marijuana for medical use pursuant to Title 22, chapter 558-C, to the extent the drug paraphernalia is used for that person's medical use of marijuana. It includes, but is not limited to:

A. Kits used or intended for use in planting, propagating, cultivating, growing or harvesting of any species of plant which is a scheduled drug or from which a scheduled drug can be derived; [1981, c. 531, §2 (AMD).]

B. Kits used or intended for use in manufacturing, compounding, converting, producing, processing or preparing scheduled drugs; [1981, c. 531, §2 (AMD).]

C. Isomerization devices used or intended for use in increasing the potency of any species of plant that is a scheduled drug; [2001, c. 383, §135 (AMD); 2001, c. 383, §156 (AFF).]

D. Testing equipment used or intended for use in identifying or in analyzing the strength, effectiveness or purity of scheduled drugs; [1981, c. 531, §2 (AMD).]

E. Scales and balances used or intended for use in weighing or measuring scheduled drugs; [1981, c. 531, §2 (AMD).]

F. Dilutants and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose and lactose, used or intended for use in cutting scheduled drugs; [RR 2015, c. 1, §11 (COR).]

G. Separation gins and sifters, used or intended for use in removing twigs and seeds from, or in otherwise cleaning or refining, marijuana; [1981, c. 531, §2 (AMD).]

H. Blenders, bowls, containers, spoons and mixing devices used or intended for use in compounding scheduled drugs; [1981, c. 531, §2 (AMD).]

I. Capsules, balloons, envelopes and other containers used or intended for use in packaging small quantities of scheduled drugs; [1981, c. 531, §2 (AMD).]

J. Containers and other objects used or intended for use in storing or concealing scheduled drugs; and [1981, c. 531, §2 (AMD).]

K. Objects used or intended for use in ingesting, inhaling or otherwise introducing marijuana, cocaine, hashish or hashish oil into the human body, such as:

(1) Metal, wooden, acrylic, glass, stone, plastic or ceramic pipes with or without screens, permanent screens, hashish heads or punctured metal bowls;

(2) Water pipes;

(3) Carburetion tubes and devices;

(4) Smoking and carburetion masks;

(5) Roach clips, meaning objects used to hold burning material, such as a marijuana cigarette that has become too small or too short to be held in the hand;

(6) Miniature cocaine spoons and cocaine vials;

(7) Chamber pipes;

(8) Carburetor pipes;

(9) Electric pipes;

(10) Air-driven pipes;

(11) Chillums;

(12) Bongs; or

(13) Ice pipes or chillers. [1981, c. 531, §3 (AMD).]

[ RR 2015, c. 1, §11 (COR) .]

2. For purposes of this section, drug paraphernalia does not include hypodermic apparatus. Possession of, furnishing or trafficking in hypodermic apparatus constitute separate offenses under sections 1110 and 1111.

[ 1981, c. 266, (NEW) .]

3. In determining whether an object is drug paraphernalia, a court or other authority shall consider, in addition to all other logically relevant factors, the following:

A. Statements by an owner or by anyone in control of the object concerning its use; [1981, c. 266, (NEW).]

B. One or more prior convictions, if any, of an owner, or of anyone in control of the object, for any offense under this chapter or for engaging in substantially similar conduct to that of the Maine offenses under this chapter in another jurisdiction; [2007, c. 476, §44 (AMD).]

C. The proximity of the object, in time and space, to a direct violation of this chapter; [1981, c. 266, (NEW).]

D. The proximity of the object to scheduled drugs; [1981, c. 266, (NEW).]

E. The existence of any residue of scheduled drugs on the object; [1981, c. 266, (NEW).]

F. Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to persons whom the owner knows, or should reasonably know, intend to use the object to facilitate a violation of this chapter; the innocence of an owner, or of anyone in control of the object, as to a direct violation of this chapter may not prevent a finding that the object is intended for use as drug paraphernalia; [2001, c. 383, §136 (AMD); 2001, c. 383, §156 (AFF).]

G. Instructions, oral or written, provided with the object concerning its use; [1981, c. 266, (NEW).]

H. Descriptive materials accompanying the object which explain or depict its use; [1981, c. 266, (NEW).]

I. National and local advertising concerning its use; [1981, c. 266, (NEW).]

J. The manner in which the object is displayed for sale; [1981, c. 266, (NEW).]

K. Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products; [1981, c. 266, (NEW).]

L. Direct or circumstantial evidence of the ratio of sales of the object to the total sales of the business enterprise; [1981, c. 266, (NEW).]

M. The existence and scope of legitimate uses for the object in the community; and [1981, c. 266, (NEW).]

N. Expert testimony concerning its use. [1981, c. 266, (NEW).]

[ 2007, c. 476, §44 (AMD) .]

4.

[ 2011, c. 464, §20 (RP) .]

4-A. Except as provided in Title 22, chapter 558-C, a person is guilty of use of drug paraphernalia if:

A. The person trafficks in or furnishes drug paraphernalia knowing, or under circumstances when that person reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a scheduled drug in violation of this chapter or Title 22, section 2383, and the person to whom that person is trafficking or furnishing drug paraphernalia is:

(1) At least 16 years of age. Violation of this subparagraph is a Class E crime; or

(2) Less than 16 years of age. Violation of this subparagraph is a Class D crime; or [2011, c. 464, §20 (NEW).]

B. The person places in a newspaper, magazine, handbill or other publication an advertisement knowing, or under circumstances when that person reasonably should know, that the purpose of the advertisement, in whole or in part, is to promote the sale of objects intended for use as drug paraphernalia. Violation of this paragraph is a Class E crime. [2011, c. 464, §20 (NEW).]

[ 2011, c. 464, §20 (NEW) .]

4-B. Except as provided in Title 22, chapter 558-C, a person commits a civil violation if:

A. The person in fact uses drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a scheduled drug in violation of this chapter or Title 22, section 2383. Violation of this paragraph is a civil violation for which a fine of $300 must be adjudged, none of which may be suspended; or [2011, c. 464, §20 (NEW).]

B. The person possesses with intent to use drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a scheduled drug in violation of this chapter or Title 22, section 2383. Violation of this paragraph is a civil violation for which a fine of $300 must be adjudged, none of which may be suspended. [2011, c. 464, §20 (NEW).]

[ 2011, c. 464, §20 (NEW) .]

5.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §138 (RP) .]

6.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §139 (RP) .]

7.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §140 (RP) .]

8.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §140 (RP) .]

9. Drug paraphernalia possessed in violation of this section is declared to be contraband and may be seized and confiscated by the State.

[ 2001, c. 383, §141 (AMD); 2001, c. 383, §156 (AFF) .]

10. It is an affirmative defense to prosecution under this section that the drug paraphernalia used or possessed is used or possessed for the propagation, cultivation or processing of industrial hemp.

[ 2003, c. 61, §8 (NEW) .]

SECTION HISTORY

1981, c. 266, (NEW). 1981, c. 531, §§1-5 (AMD). IB 1999, c. 1, §§4,5 (AMD). 2001, c. 383, §§135-141 (AMD). 2001, c. 383, §156 (AFF). 2003, c. 61, §8 (AMD). 2005, c. 386, §DD1 (AMD). 2005, c. 527, §§10,11 (AMD). 2007, c. 476, §44 (AMD). IB 2009, c. 1, §2 (AMD). RR 2009, c. 2, §39 (COR). 2011, c. 464, §20 (AMD). RR 2015, c. 1, §11 (COR).



17-A §1112. Analysis of scheduled drugs

1. A laboratory that receives a drug or substance from a law enforcement officer or agency for analysis as a scheduled drug shall, if it is capable of so doing, analyze the same as requested by a method designed to accurately determine the composition of the substance, including by chemical means, visual examination, or both, and shall issue a certificate stating the results of the analysis. The certificate, when duly signed and sworn to by a person certified as qualified for this purpose by the Department of Health and Human Services under certification standards set by that department, is admissible in evidence in a court of the State, and gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the composition, quality and quantity of the drug or substance are as stated in the certificate, unless, within 10 days written notice to the prosecution, the defendant requests that a qualified witness testify as to the composition, quality and quantity.

[ 2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §34 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

2. Transfers of drugs and substances to and from a laboratory for purposes of analysis under this chapter may be by certified or registered mail, and when so made shall be deemed to comply with all the requirements regarding the continuity of custody of physical evidence.

[ 1975, c. 740, §105 (AMD) .]

3.

[ 1975, c. 740, §106 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§104-106 (AMD). 1979, c. 512, §34 (AMD). 2001, c. 383, §142 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 419, §22 (AMD). 2001, c. 667, §D34 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 689, §B6 (REV).



17-A §1113. Inspection of records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 671, §26 (RPR). 1991, c. 274, §1 (RP).



17-A §1114. Schedule Z drugs; contraband subject to seizure

All scheduled Z drugs, the unauthorized possession of which constitutes a civil violation under Title 22, are hereby declared contraband, and may be seized and confiscated by the State. [1975, c. 499, §1 (NEW).]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1115. Notice of conviction

On the conviction of any person of the violation of any provision of this chapter, or on his being found liable for a civil violation under Title 22, a copy of the judgment or sentence and of the opinion of the court or judge, if any opinion be filed, shall be sent by the clerk of court or by the judge to the board or officer, if any, by whom the person has been licensed or registered to practice his profession or to carry on his business if the court finds that such conviction or liability renders such person unfit to engage in such profession or business. The court may, in its discretion, suspend or revoke the license or registration of the person to practice his profession or to carry on his business if the court finds that such conviction or liability renders such person unfit to engage in such profession or business. On the application of any person whose license or registration has been suspended or revoked and upon proper showing and for good cause, said board or officer may reinstate such license or registration. [1975, c. 470, §106-A (AMD).]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§106-A (AMD).



17-A §1116. Trafficking or furnishing imitation scheduled drugs

1. Except as provided in subsection 1-A, a person is guilty of trafficking in or furnishing an imitation scheduled drug if the person intentionally or knowingly trafficks in or furnishes an imitation scheduled drug to a person who is:

A. At least 18 years of age. Violation of this paragraph is a Class E crime; or [2001, c. 383, §143 (NEW); 2001, c. 383, §156 (AFF).]

B. Less than 18 years of age and the person trafficking or furnishing the imitation scheduled drug is at least 18 years of age. Violation of this paragraph is a Class D crime. [2001, c. 383, §143 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §143 (AMD); 2001, c. 383, §156 (AFF) .]

1-A. A person is not guilty of trafficking in or furnishing an imitation scheduled drug if the conduct that constitutes the trafficking or furnishing is expressly made a civil violation by Title 22, section 2383-A.

[ 2001, c. 383, §144 (NEW); 2001, c. 383, §156 (AFF) .]

2. Proof that the person intentionally or knowingly possesses 100 or more tablets, capsules or other dosage units of an imitation scheduled drug gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person is trafficking in or furnishing imitation scheduled drugs.

[ 2001, c. 383, §145 (AMD); 2001, c. 383, §156 (AFF) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §146 (RP) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §146 (RP) .]

5. In determining whether the appearance of a dosage unit of an imitation scheduled drug would lead a reasonable person to believe the substance was a scheduled drug, as required by section 1101, subsection 19, the court shall consider, but is not limited to considering, the following:

A. In the case of a substance in tablet, capsule or other solid form, whether the size, shape and color are substantially similar to that of a specific scheduled drug, and in the case of a substance in powdered or liquid form, whether the color, consistency and appearance are substantially similar to that of a specific scheduled drug; [1981, c. 603, §2 (NEW).]

B. Whether the markings on each dosage unit are substantially similar to those on a specific scheduled drug; and [1981, c. 603, §2 (NEW).]

C. Whether the packaging of, or the labeling of a container containing the substance, bears markings or printed material substantially similar to that accompanying or containing a specific scheduled drug. [1981, c. 603, §2 (NEW).]

[ 1981, c. 603, §2 (NEW) .]

6. This section does not apply to:

A. Law enforcement officers acting in the course and legitimate scope of their employment; [1981, c. 603, §2 (NEW).]

B. Persons who manufacture, process, package, distribute or sell imitation scheduled drugs solely for or to licensed medical practitioners for use as placebos in the course of professional practice or research; and [1981, c. 603, §2 (NEW).]

C. Licensed medical practitioners, pharmacists and other persons authorized to dispense or administer scheduled drugs who are acting in the legitimate performance of their professional licenses. [1981, c. 603, §2 (NEW).]

[ 2001, c. 383, §147 (AMD); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1981, c. 603, §2 (NEW). 2001, c. 383, §§143-147 (AMD). 2001, c. 383, §156 (AFF).



17-A §1117. Cultivating marijuana

1. Except as provided in subsection 4, a person is guilty of cultivating marijuana if:

A. The person intentionally or knowingly grows or cultivates marijuana. Violation of this paragraph is a Class E crime; or [2009, c. 631, §2 (AMD); 2009, c. 631, §51 (AFF).]

B. The person violates paragraph A and the number of marijuana plants is:

(1) Five hundred or more. Violation of this subparagraph is a Class B crime;

(2) One hundred or more but fewer than 500. Violation of this subparagraph is a Class C crime;

(3) More than 5 but fewer than 100. Violation of this subparagraph is a Class D crime; or

(4) Five or fewer. Violation of this subparagraph is a Class E crime. [2001, c. 383, §148 (NEW); 2001, c. 383, §156 (AFF).]

[ 2009, c. 631, §2 (AMD); 2009, c. 631, §51 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §148 (RP) .]

3. It is an affirmative defense to prosecution under this section that the substance cultivated or grown is industrial hemp.

[ 2003, c. 61, §9 (NEW) .]

4. A person is not guilty of cultivating marijuana if the conduct is expressly authorized by Title 22, chapter 558-C.

[ 2009, c. 631, §3 (NEW); 2009, c. 631, §51 (AFF) .]

SECTION HISTORY

1999, c. 374, §5 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 383, §148 (RPR). 2003, c. 61, §9 (AMD). 2009, c. 631, §§2, 3 (AMD). 2009, c. 631, §51 (AFF).



17-A §1118. Illegal importation of scheduled drugs

1. A person is guilty of illegal importation of scheduled drugs if the person intentionally or knowingly brings, carries or transports a scheduled drug other than marijuana into the State from another state or country, unless the person is authorized to import or to possess the scheduled drug under Title 22 or Title 32 or under any law of the United States, of another state or of a foreign country.

[ 2001, c. 428, §1 (NEW) .]

2. A violation of this section is:

A. A Class C crime if the drug is a schedule W drug; and [2001, c. 428, §1 (NEW).]

B. A Class D crime if the drug is a schedule X, Y or Z drug. [2001, c. 428, §1 (NEW).]

[ 2001, c. 428, §1 (NEW) .]

SECTION HISTORY

2001, c. 428, §1 (NEW).



17-A §1119. Unlawful possession of synthetic hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 465, §6 (NEW). 2013, c. 194, §10 (RP).



17-A §1120. Unlawful trafficking in synthetic hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 465, §6 (NEW). 2013, c. 194, §10 (RP).



17-A §1121. Aggravated trafficking in synthetic hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 465, §6 (NEW). 2013, c. 194, §10 (RP).



17-A §1122. Unlawfully furnishing synthetic hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 465, §6 (NEW). 2013, c. 194, §10 (RP).



17-A §1123. Aggravated furnishing of synthetic hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 465, §6 (NEW). 2013, c. 194, §10 (RP).



17-A §1124. Unlawful operation of a methamphetamine laboratory

1. For purposes of this section, unless the context otherwise indicates, the following terms have the following meanings:

A. "Methamphetamine catalyst" means any substance that has been used, is being used or is intended to be used to activate, accelerate, extend or improve a chemical reaction involved in the manufacture of methamphetamine. [2015, c. 346, §7 (NEW).]

B. "Methamphetamine precursor" means any substance that can be directly or indirectly transformed into methamphetamine by means of chemical synthesis, including, but not limited to, ephedrine, pseudoephedrine, benzyl methyl ketone, phenylacetone, phenylacetic acid, phenyl-2-propanone (P2P) or any salt, isomer or salt of isomers of these chemicals. [2015, c. 346, §7 (NEW).]

C. "Methamphetamine reagent" means any substance other than a methamphetamine catalyst that has been used, is being used or is intended to be used to react with and chemically alter any methamphetamine precursor. [2015, c. 346, §7 (NEW).]

D. "Methamphetamine solvent" means any substance that has been used, is being used or is intended to be used as a medium in which any methamphetamine precursor, methamphetamine catalyst, methamphetamine reagent or any substance containing any of the foregoing is dissolved, diluted or washed during any part of the methamphetamine manufacturing process. [2015, c. 346, §7 (NEW).]

[ 2015, c. 346, §7 (NEW) .]

2. A person is guilty of unlawful operation of a methamphetamine laboratory if that person intentionally or knowingly produces, prepares, compounds, converts or processes any methamphetamine precursor, methamphetamine catalyst, methamphetamine reagent or methamphetamine solvent with the intent that methamphetamine be produced.

It is not a defense that the chemical reaction is not complete or that no scheduled drug was in fact created.

Violation of this subsection is a Class B crime.

[ 2015, c. 346, §7 (NEW) .]

3. If a person uses a motor vehicle to facilitate the unlawful operation of a methamphetamine laboratory, the court may, in addition to other authorized penalties, suspend the person's driver's license or permit or privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed 5 years. A suspension may not begin until after any period of incarceration is served. If the court suspends a person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the person's license or permit. The Secretary of State may not reinstate the person's driver's license or permit or privilege to operate a motor vehicle or right to apply for or obtain a license unless the person demonstrates that, after having been released and discharged from any period of incarceration that may have been ordered, the person has served the period of suspension ordered by the court.

[ 2015, c. 346, §7 (NEW) .]

SECTION HISTORY

2015, c. 346, §7 (NEW).









Part 3:

Chapter 47: GENERAL SENTENCING PROVISIONS

17-A §1151. Purposes

The general purposes of the provisions of this part are: [1975, c. 499, §1 (NEW).]

1. To prevent crime through the deterrent effect of sentences, the rehabilitation of convicted persons, and the restraint of convicted persons when required in the interest of public safety;

[ 1975, c. 499, §1 (NEW) .]

2. To encourage restitution in all cases in which the victim can be compensated and other purposes of sentencing can be appropriately served.

[ 1975, c. 499, §1 (NEW) .]

3. To minimize correctional experiences which serve to promote further criminality;

[ 1975, c. 499, §1 (NEW) .]

4. To give fair warning of the nature of the sentences that may be imposed on the conviction of a crime;

[ 1975, c. 499, §1 (NEW) .]

5. To eliminate inequalities in sentences that are unrelated to legitimate criminological goals;

[ 1975, c. 499, §1 (NEW) .]

6. To encourage differentiation among offenders with a view to a just individualization of sentences;

[ 1975, c. 499, §1 (NEW) .]

7. To promote the development of correctional programs which elicit the cooperation of convicted persons; and

[ 1975, c. 499, §1 (NEW) .]

8. To permit sentences that do not diminish the gravity of offenses, with reference to the factors, among others, of:

A. The age of the victim, particularly of a victim of an advanced age or of a young age who has a reduced ability to self-protect or who suffers more significant harm due to age; and [2015, c. 306, §3 (AMD).]

B. The selection by the defendant of the person against whom the crime was committed or of the property that was damaged or otherwise affected by the crime because of the race, color, religion, sex, ancestry, national origin, physical or mental disability, sexual orientation or homelessness of that person or of the owner or occupant of that property. [2005, c. 551, §1 (AMD).]

[ 2015, c. 306, §3 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1983, c. 152, (AMD). 1983, c. 480, §B24 (AMD). 1995, c. 149, §1 (AMD). 2005, c. 551, §1 (AMD). 2015, c. 306, §3 (AMD).



17-A §1152. Authorized sentences

1. Every natural person and organization convicted of a crime shall be sentenced in accordance with the provisions of this Part.

[ 1977, c. 510, §67-A (AMD) .]

2. Every natural person convicted of a crime must be sentenced to at least one of the following sentencing alternatives:

A. Unconditional discharge as authorized by chapter 54-D; [1999, c. 24, §1 (AMD).]

B. A split sentence of imprisonment with probation as authorized by chapter 49; [1985, c. 821, §3 (RPR).]

C. A fine, suspended in whole or in part, with, at the court's discretion, probation as authorized by chapter 49; [1991, c. 288, (AMD).]

D. A suspended term of imprisonment with probation as authorized by chapter 49; [1985, c. 821, §3 (RPR).]

E. [2013, c. 133, §8 (RP).]

F. A term of imprisonment as authorized by chapter 51; [1989, c. 502, Pt. D, §11 (AMD).]

G. A fine as authorized by chapter 53. Such a fine may be imposed in addition to the sentencing alternatives in paragraphs B, D, F, H, I, L, M and N; [2013, c. 133, §9 (AMD).]

H. A county jail reimbursement fee as authorized by chapter 54-B; [2003, c. 711, Pt. A, §7 (AMD).]

I. A specified number of hours of community service work as authorized by chapter 54-C; [2003, c. 711, Pt. A, §8 (AMD).]

J. [2005, c. 527, §12 (RP).]

K. A fine, suspended in whole or in part, with, at the court's discretion, administrative release as authorized by chapter 54-G; [2005, c. 265, §2 (AMD).]

L. A suspended term of imprisonment with administrative release as authorized by chapter 54-G; [2005, c. 527, §12 (AMD).]

M. A split sentence of imprisonment with administrative release as authorized by chapter 54-G; or [2005, c. 527, §12 (AMD).]

N. A term of imprisonment followed by a period of supervised release as authorized by chapter 50. [2005, c. 527, §12 (NEW).]

[ 2013, c. 133, §§8, 9 (AMD) .]

2-A. Every natural person convicted of a crime may be required to make restitution as authorized by chapter 54. Subject to the limitations of chapter 54, restitution may be imposed as a condition of probation or may be imposed in addition to any other sentencing alternative included within subsection 2 with the exception of the alternative in subsection 2, paragraph A.

[ 1991, c. 824, Pt. A, §25 (AMD) .]

2-B. Except when specifically precluded, in choosing the appropriate punishment for every natural person convicted of a crime, the court shall consider the desirability of imposing a sentencing alternative involving a fine either in conjunction with or in lieu of imposing a sentencing alternative involving imprisonment.

[ 1993, c. 103, §2 (NEW) .]

2-C.

[ 2009, c. 365, Pt. A, §3 (RP) .]

2-D. In choosing the appropriate punishment for every natural person convicted of a Class D drug offense, the court shall consider imposing a sentencing alternative that includes medical and mental health treatment for addiction, when appropriate.

[ 2015, c. 308, §3 (NEW) .]

3. Every organization convicted of a crime must be sentenced to at least one of the following sentencing alternatives:

A. Unconditional discharge as authorized by chapter 49; [1987, c. 157, §1 (RPR).]

B. A fine, suspended in whole or in part, with probation as authorized by chapter 49; [1989, c. 502, Pt. D, §13 (AMD).]

C. A fine as authorized by chapter 53. Such a fine may be imposed in addition to the sentencing alternative in paragraph D; [2005, c. 527, §13 (AMD).]

D. A sanction authorized by section 1153. This sanction may be imposed in addition to the sentencing alternatives in paragraphs B, C and E; or [2005, c. 527, §13 (AMD).]

E. A fine, suspended in whole or in part, with administrative release as authorized by chapter 54-G. [2005, c. 527, §13 (NEW).]

[ 2005, c. 527, §13 (AMD) .]

3-A. Every organization convicted of a crime may be required to make restitution as authorized by chapter 54. Subject to the limitations of chapter 54, restitution may be imposed as a condition of probation or may be imposed in addition to any other sentencing alternative included within subsection 3, with the exception of an unconditional discharge.

[ 1987, c. 157, §2 (NEW) .]

4. The provisions of this chapter do not deprive the court of any authority conferred by law to decree a forfeiture of property, suspend or cancel a license, remove a person from office or impose any other civil penalty. An appropriate order exercising such authority may be included as part of the judgment of conviction. This chapter does not deprive the Department of Corrections of any authority to grant furloughs and work releases or to transfer persons from one facility to another.

[ 2009, c. 142, §5 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§107,108 (AMD). 1977, c. 53, §§1,2 (AMD). 1977, c. 455, §1 (AMD). 1977, c. 510, §§67-A (AMD). 1981, c. 493, §2 (AMD). 1985, c. 821, §§3,4 (AMD). 1987, c. 157, §§1,2 (AMD). 1987, c. 769, §B3 (AMD). 1989, c. 502, §§D10-13 (AMD). 1991, c. 288, (AMD). 1991, c. 824, §A25 (AMD). 1993, c. 103, §§1-3 (AMD). 1995, c. 136, §§1-3 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 680, §4 (AMD). 1999, c. 24, §1 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 439, §OOO2 (AMD). 2003, c. 689, §B6 (REV). 2003, c. 711, §§A7-9,B13 (AMD). 2005, c. 265, §§1-3 (AMD). 2005, c. 527, §§12,13 (AMD). 2009, c. 142, §5 (AMD). 2009, c. 365, Pt. A, §3 (AMD). 2013, c. 133, §§8, 9 (AMD). 2015, c. 308, §3 (AMD).



17-A §1153. Sanctions for organizations

1. If an organization is convicted of a crime, the court may, in addition to or in lieu of imposing other authorized penalties, sentence it to give appropriate publicity to the conviction by notice to the class or classes of persons or sector of the public interested in or affected by the conviction, by advertising in designated areas or by designated media, or otherwise as the court may direct. Failure to do so may be punishable as contempt of court.

[ 1975, c. 499, §1 (NEW) .]

2. If a director, trustee or managerial agent of an organization is convicted of a Class A or Class B crime committed in its behalf, the court may include in the sentence an order disqualifying him from holding office in the same or other organizations for a period not exceeding 5 years, if it finds the scope or nature of his illegal actions makes it dangerous or inadvisable for such office to be entrusted to him.

[ 1975, c. 499, §1 (NEW) .]

3. Prior to the imposition of sentence, the court may direct the Attorney General, a district attorney, or any other attorney specially designated by the court, to institute supplementary proceedings in the case in which the organization was convicted of the crime to determine, collect and distribute damages to persons in the class which the statute was designed to protect who suffered injuries by reason of the crime, if the court finds that the multiplicity of small claims or other circumstances make restitution by individual suit impractical. Such supplementary proceedings shall be pursuant to rules adopted by the Supreme Judicial Court for this purpose. The court in which proceedings authorized by this subsection are commenced may order the State to make available to the attorney appointed to institute such proceedings all documents and investigative reports as are in its possession or control and grand jury minutes as are relevant to the proceedings.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1154. Sentences in excess of one year deemed tentative (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §28 (RP).



17-A §1155. Multiple sentences of imprisonment (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 512, §35 (RPR). 1981, c. 324, §29 (RP).



17-A §1155-A. Multiple fines (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 512, §36 (NEW). 1981, c. 324, §30 (RP).



17-A §1156. Sentence for burglary (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 740, §§108-A (NEW). 1979, c. 512, §37 (AMD). 1981, c. 324, §31 (RP).



17-A §1157. Criminal history reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 384, §5 (NEW). 1977, c. 696, §171 (AMD). 1981, c. 324, §32 (RP).



17-A §1158. Forfeiture of firearms (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 382, (NEW). 1989, c. 815, (AMD). 1995, c. 252, §1 (AMD). RR 2001, c. 2, §A27 (AFF). RR 2001, c. 2, §A26 (COR). 2001, c. 348, §3 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §149 (RPR). 2001, c. 667, §A38 (AFF). 2001, c. 667, §A37 (RPR). 2003, c. 143, §7 (AMD). 2003, c. 657, §6 (RP).



17-A §1158-A. Forfeiture of firearms

1. As part of every sentence imposed, except as provided in subsection 2, a court shall order that a firearm must be forfeited to the State if:

A. That firearm constitutes the basis for conviction under:

(1) Title 15, section 393;

(2) Section 1105-A, subsection 1, paragraph C-1;

(3) Section 1105-B, subsection 1, paragraph C;

(4) Section 1105-C, subsection 1, paragraph C-1; or

(5) Section 1105-D, subsection 1, paragraph B-1; [2009, c. 336, §13 (AMD).]

B. The State pleads and proves that the firearm is used by the defendant or an accomplice during the commission of any murder or Class A, Class B or Class C crime or any Class D crime defined in chapter 9, 11 or 13; or [2009, c. 336, §13 (AMD).]

C. The defendant, with the approval of the State, consents to the forfeiture of the firearm. [2009, c. 336, §13 (NEW).]

[ 2009, c. 336, §13 (AMD) .]

2. Except as provided in subsection 3, a court may not order the forfeiture of a firearm otherwise qualifying for forfeiture under subsection 1 if another person can satisfy the court by a preponderance of the evidence and prior to the imposition of the defendant's sentence that:

A. Other than in the context of either subsection 1, paragraph A, subparagraph (1) or subsection 1, paragraph B relative to murder or any other unlawful homicide crime, the other person, at the time of the commission of the crime, had a right to possess the firearm to the exclusion of the defendant; [2013, c. 328, §3 (AMD).]

B. In the context of subsection 1, paragraph A, subparagraph (1), the other person, at the time of the commission of the crime, had a right to possess the firearm to the exclusion of the defendant; or [2003, c. 657, §7 (NEW).]

C. In the context of subsection 1, paragraph B relating to murder or any other unlawful homicide crime, the other person, at the time of the commission of the crime, was the rightful owner from whom the firearm had been stolen and the other person was not a principal or accomplice in the commission of the crime. [2013, c. 328, §3 (AMD).]

[ 2013, c. 328, §3 (AMD) .]

3. If another person satisfies subsection 2, paragraph B, a court shall nonetheless order the forfeiture of a firearm otherwise qualifying for forfeiture under subsection 1, paragraph A, subparagraph (1) if the State can satisfy the court by a preponderance of the evidence both that the other person knew or should have known that the defendant was a prohibited person under Title 15, section 393 and that the other person intentionally, knowingly or recklessly allowed the defendant to possess or have under the defendant's control the firearm.

[ 2003, c. 657, §7 (NEW) .]

4. The Attorney General shall adopt rules governing the disposition to state, county and municipal agencies of firearms forfeited under this section. A firearm not excepted under subsection 2, paragraph C must be destroyed by the State.

[ 2013, c. 328, §4 (AMD) .]

5.

[ 2013, c. 328, §5 (RP) .]

SECTION HISTORY

2003, c. 657, §7 (NEW). 2009, c. 336, §13 (AMD). 2013, c. 328, §§3-5 (AMD).



17-A §1159. Recalcitrant witness in execution of sentence involving imprisonment

In the event a witness in a grand jury or criminal proceeding has been ordered confined by a court of record in the State as a remedial sanction for refusing to comply with an order of the court to testify or provide evidence, and that witness is already in execution of an undischarged term of imprisonment on a sentence in the State, that court may order that the undischarged term of imprisonment be tolled for the duration of the coercive imprisonment. [2003, c. 143, §8 (NEW).]

SECTION HISTORY

2003, c. 143, §8 (NEW).






Chapter 48: VICTIMS' RIGHTS

17-A §1171. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 680, §5 (NEW).]

1. Crime. "Crime" means a criminal offense in which, as defined, there is a victim.

[ 1995, c. 680, §5 (NEW) .]

2. Victim. "Victim" means:

A. A person who is the victim of a crime; and [1995, c. 680, §5 (NEW).]

B. The immediate family of a victim of a crime if:

(1) The underlying crime is one of domestic violence or sexual assault or one in which the family suffered serious physical trauma or serious financial loss; or

(2) Due to death, age, physical or mental disease, disorder or defect, the victim is unable to participate as allowed under this chapter. [1995, c. 680, §5 (NEW).]

[ 1995, c. 680, §5 (NEW) .]

SECTION HISTORY

1995, c. 680, §5 (NEW).



17-A §1172. Victims to be notified

1. When practicable, the attorney for the State shall make a good faith effort to inform each victim of a crime of the following:

A. The details of a plea agreement, including a deferred disposition, before it is submitted to the court; [2005, c. 265, §4 (AMD).]

B. The right to comment on a plea agreement, including a deferred disposition, pursuant to section 1173; [2005, c. 265, §4 (AMD).]

B-1. The proposed dismissal or filing of an indictment, information or complaint pursuant to the Maine Rules of Criminal Procedure, Rule 48, before that action is taken; [1997, c. 615, §1 (NEW).]

C. The time and place of the trial; [1995, c. 680, §5 (NEW).]

D. The time and place of sentencing; [2005, c. 265, §4 (AMD).]

E. The right to participate at sentencing pursuant to section 1174; and [2005, c. 265, §4 (AMD).]

F. The right to comment on the proposed early termination of probation, early termination of administrative release or conversion of probation to administrative release, pursuant to section 1174-A. [2005, c. 265, §5 (NEW).]

[ 2005, c. 265, §§4, 5 (AMD) .]

2. When providing notice under subsection 1, the attorney for the State shall offer to provide the victim with a pamphlet containing this chapter, Title 5, chapter 316-A and Title 15, sections 812 and 6101. In addition, the attorney for the State, as part of any victim and witness support program that attorney administers under Title 30-A, section 460, shall provide the victim with a pamphlet outlining in every day language the provisions set out in this chapter, Title 5, chapter 316-A and Title 15, sections 812 and 6101. The attorney for the State may use the pamphlet printed and distributed by the Department of Corrections or another pamphlet that meets the criteria in this section.

[ 1997, c. 286, §1 (AMD) .]

SECTION HISTORY

1995, c. 680, §5 (NEW). 1997, c. 286, §1 (AMD). 1997, c. 615, §1 (AMD). 2005, c. 265, §§4,5 (AMD).



17-A §1173. Plea agreement procedure

When a plea agreement is submitted to the court pursuant to the Maine Rules of Criminal Procedure, Rule 11A (b), the attorney for the State shall disclose to the court any and all attempts made to notify each victim of the plea agreement and any objection to the plea agreement by a victim. A victim who is present in court at the submission of the plea may address the court at that time. [1995, c. 680, §5 (NEW).]

SECTION HISTORY

1995, c. 680, §5 (NEW).



17-A §1174. Sentencing procedure

1. The victim must be provided the opportunity to participate at sentencing by:

A. Making an oral statement in open court; or [1995, c. 680, §5 (NEW).]

B. Submitting a written statement to the court either directly or through the attorney for the State. A written statement must be made part of the record. [1995, c. 680, §5 (NEW).]

An attorney for the victim may submit a written statement or make an oral statement on the victim's behalf.

[ 2015, c. 282, §1 (AMD) .]

2. The court shall consider any statement made under subsection 1, along with all other appropriate factors, in determining the sentence.

[ 1995, c. 680, §5 (NEW) .]

3. Unlike victims defined under section 1171, family members not within that definition, close friends of the victim, community members and other interested persons do not have a right to participate at sentencing. Participation by such interested persons is a matter for the court's discretion in determining what information to consider when sentencing.

[ 1995, c. 680, §5 (NEW) .]

SECTION HISTORY

1995, c. 680, §5 (NEW). 2015, c. 282, §1 (AMD).



17-A §1174-A. Termination or conversion procedure

When the attorney for the State receives notice of a motion seeking early termination of probation or early termination of administrative release or seeking to convert probation to administrative release, the attorney for the State shall disclose to the court any attempts made to notify each victim of the motion to terminate or convert and any objection to the motion by a victim. If a hearing is held on the motion by the court and the victim is present in court, the victim may address the court at that time. [2005, c. 265, §6 (NEW).]

SECTION HISTORY

2005, c. 265, §6 (NEW).



17-A §1175. Notification of defendant's release

Upon complying with subsection 1, a victim of a crime of murder or of a Class A, Class B or Class C crime or of a Class D crime under chapters 9, 11 and 12 for which the defendant is committed to the Department of Corrections or to a county jail or is committed to the custody of the Commissioner of Health and Human Services either under Title 15, section 103 after having been found not criminally responsible by reason of insanity or under Title 15, section 101-D after having been found incompetent to stand trial must receive notice of the defendant's unconditional release and discharge from institutional confinement upon the expiration of the sentence or upon release from commitment under Title 15, section 101-D or upon discharge under Title 15, section 104-A and must receive notice of any conditional release of the defendant from institutional confinement, including probation, supervised release for sex offenders, parole, furlough, work release, supervised community confinement, home release monitoring or similar program, administrative release or release under Title 15, section 104-A. [2013, c. 133, §10 (AMD).]

1. A victim who wishes to receive notification must file a request for notification of the defendant's release with the office of the attorney for the State. The attorney for the State shall forward this request form to the Department of Corrections, to the state mental health institute or to the county jail to which that defendant is committed.

[ 1995, c. 680, §5 (NEW) .]

2. The Department of Corrections, the state mental health institute or the county jail to which the defendant is committed shall keep the victim's written request in the file of the defendant and shall notify the victim by mail of any impending release as soon as the release date is set. This notice must be mailed to the address provided in the request or any subsequent address provided by the victim.

[ 1995, c. 680, §5 (NEW) .]

3. The notice required by this section must contain:

A. The name of the defendant; [1995, c. 680, §5 (NEW).]

B. The nature of the release authorized, whether it is a conditional release, including probation, supervised release for sex offenders, parole, furlough, work release, supervised community confinement, home release monitoring or a similar program, administrative release or release under Title 15, section 104-A, or an unconditional release and discharge upon release from commitment under Title 15, section 101-D or upon the expiration of a sentence or upon discharge under Title 15, section 104-A; [2013, c. 133, §11 (AMD).]

C. The anticipated date of the defendant's release from institutional confinement and any date on which the defendant must return to institutional confinement, if applicable; [1995, c. 680, §5 (NEW).]

D. The geographic area to which the defendant's release is limited, if any; [1995, c. 680, §5 (NEW).]

E. The address at which the defendant will reside; and [1995, c. 680, §5 (NEW).]

F. The address at which the defendant will work, if applicable. [1995, c. 680, §5 (NEW).]

[ 2013, c. 133, §11 (AMD) .]

4. The notice requirement under this section ends when:

A. Notice has been provided of an unconditional release or discharge upon the expiration of the sentence or upon release under Title 15, section 101-D or upon discharge under Title 15, section 104-A; or [2009, c. 268, §10 (AMD).]

B. The victim has filed a written request with the Department of Corrections, the state mental health institute or the county jail to which the defendant is committed asking that no further notice be given. [1995, c. 680, §5 (NEW).]

[ 2009, c. 268, §10 (AMD) .]

5. Neither the failure to perform the requirements of this chapter nor compliance with this chapter subjects the attorney for the State, the Commissioner of Corrections, the Department of Corrections, the Commissioner of Health and Human Services, the state mental health institute or the county jail or the employees or officers of the attorney for the State, the Commissioner of Corrections, the Department of Corrections, the Commissioner of Health and Human Services, the state mental health institute or the county jail to liability in a civil action.

[ RR 1999, c. 2, §20 (COR); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

SECTION HISTORY

1995, c. 680, §5 (NEW). RR 1999, c. 2, §20 (COR). 1999, c. 126, §1 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 186, §1 (AMD). 2003, c. 689, §B7 (REV). 2005, c. 488, §§3,4 (AMD). 2005, c. 527, §§14-16 (AMD). 2009, c. 268, §§8-10 (AMD). 2009, c. 391, §1 (AMD). 2009, c. 652, Pt. A, §17 (AMD). 2013, c. 133, §§10, 11 (AMD).



17-A §1175-A. Notification of defendant's release on bail

1. In the case of an alleged crime involving domestic violence, sexual assault under chapter 11 or stalking, the arresting law enforcement officer shall obtain the victim's contact information and provide that information to the jail to which the defendant is delivered.

[ 2011, c. 639, §1 (NEW) .]

2. In a case of an alleged crime involving domestic violence, sexual assault under chapter 11 or stalking, a jail shall notify a victim of a defendant's release on preconviction bail as soon as possible but no later than one hour after the defendant's release. If the defendant is released on bail before being delivered to a jail, the arresting law enforcement agency shall notify the victim as provided in this section.

[ 2011, c. 639, §1 (NEW) .]

3. Notification under subsection 2 must be made by a telephone call either directly to the victim or as provided in subsection 5. In the event that the jail has not succeeded in contacting the victim after the jail has exercised due diligence in attempting to contact the victim, notification of the defendant's release must be made to the law enforcement agency that investigated the report of domestic violence, sexual assault or stalking. That law enforcement agency shall make a reasonable attempt to notify the victim of the defendant's release on preconviction bail.

[ 2011, c. 639, §1 (NEW) .]

4. Notwithstanding subsection 2, a victim of an alleged crime described in subsection 1 may request in writing that the jail or arresting law enforcement agency not notify the victim of the defendant's release on preconviction bail.

[ 2011, c. 639, §1 (NEW) .]

5. Notification under this section to an adult victim must be made to the victim. Notification to a minor victim must be made to an adult who is the victim's parent or legal guardian or, if a parent or legal guardian is not available, to another immediate family member of the victim unless the jail or arresting law enforcement agency reasonably believes that it is in the best interest of the minor victim to be notified directly.

[ 2011, c. 639, §1 (NEW) .]

6. Neither the failure to perform the requirements of this section nor compliance with this section subjects the State, the arresting law enforcement agency, the jail where the defendant was delivered, the Department of Corrections or officers or employees of the law enforcement agency, jail or Department of Corrections to liability in a civil action.

[ 2011, c. 639, §1 (NEW) .]

For purposes of this section, "crime involving domestic violence" has the same meaning as in Title 15, section 1003, subsection 3-A and includes those crimes under section 152, subsection 1, paragraph A, section 208 and section 208-B when the victim is a family or household member as defined in Title 19-A, section 4002, subsection 4. [2011, c. 639, §1 (NEW).]

SECTION HISTORY

2011, c. 639, §1 (NEW).



17-A §1176. Confidentiality of victim records

1. General rule of confidentiality. Records that pertain to a victim's current address or location or that contain information from which a victim's current address or location could be determined must be kept confidential, subject to disclosure only as authorized in this section.

[ 2007, c. 475, §13 (NEW) .]

2. Disclosure to law enforcement or victim services agencies. Records that pertain to a victim's current address or location or that contain information from which a victim's current address or location could be determined may be disclosed only to:

A. A state agency if necessary to carry out the statutory duties of that agency; [2007, c. 475, §13 (NEW).]

B. A criminal justice agency if necessary to carry out the administration of criminal justice or the administration of juvenile justice; [2007, c. 475, §13 (NEW).]

C. A victims' service agency with a written agreement with a criminal justice agency to provide services as a victim advocate; or [2007, c. 475, §13 (NEW).]

D. A person or agency upon request of the victim. [2007, c. 475, §13 (NEW).]

[ 2007, c. 475, §13 (NEW) .]

3. Limited disclosure as part of court order or bail condition. A bail commissioner, judge, justice, court clerk, law enforcement officer or attorney for the State may disclose a victim's current address or location to the defendant or accused person, or the attorney or authorized agent of the defendant or accused person, as part of a bail condition or court order restricting contact with the victim, only when it is clear that the defendant already knows the victim's current address or location, or when the victim requests that such bail condition or court order be issued and the victim requests that the current address or location be specified.

[ 2007, c. 475, §13 (NEW) .]

4. Limited disclosure pursuant to discovery. Notwithstanding the provisions of the Maine Rules of Criminal Procedure, Rule 16, an attorney for the State may withhold the current address or location of a victim from a defendant, or the attorney or authorized agent of the defendant, if the attorney for the State has a good faith belief that such disclosure may compromise the safety of the victim.

[ 2007, c. 475, §13 (NEW) .]

5. Disclosure of victim's request for notice prohibited. In no case may a victim's request for notice of release of a defendant be disclosed except to those employees of the agency to which the defendant is committed and the office of the attorney for the State with which the request was filed in order for those employees to perform their official duties.

[ 2007, c. 475, §13 (NEW) .]

SECTION HISTORY

2005, c. 389, §1 (NEW). 2007, c. 475, §13 (RPR).



17-A §1177. Certain communications by victims confidential

The following communications are privileged from disclosure. [RR 2009, c. 2, §40 (COR).]

1. Communications by a victim, as described in Title 16, section 53-A, subsection 2, to a sexual assault counselor, as defined in Title 16, section 53-A, subsection 1, paragraph B, are privileged from disclosure as provided in Title 16, section 53-A, subsection 2.

[ RR 2009, c. 2, §40 (COR) .]

2. Communications by a victim, as defined in Title 16, section 53-B, subsection 1, paragraph B, to an advocate, as defined in Title 16, section 53-B, subsection 1, paragraph A, are privileged from disclosure as provided in Title 16, section 53-B, subsection 2, subject to exceptions in Title 16, section 53-B, subsection 3.

[ RR 2009, c. 2, §40 (COR) .]

3. Communications by a victim, as defined in Title 16, section 53-C, subsection 1, paragraph B, to a victim witness advocate or a victim witness coordinator, as defined in Title 16, section 53-C, subsection 1, paragraph C, are privileged from disclosure as provided in Title 16, section 53-C, subsection 2, subject to exceptions in Title 16, section 53-C, subsection 3.

[ RR 2009, c. 2, §40 (COR) .]

SECTION HISTORY

RR 2009, c. 2, §40 (COR). 2009, c. 608, §7 (NEW).






Chapter 49: PROBATION

17-A §1201. Eligibility for a sentence alternative that includes a period of probation

1. A person who has been convicted of a crime may be sentenced to a section 1152 sentencing alternative that includes a period of probation, unless:

A. The conviction is for murder; [1977, c. 510, §68 (AMD).]

A-1. The conviction is for a Class D or Class E crime other than:

(1) A Class D or Class E crime relative to which, based upon both the written agreement of the parties and a court finding, the facts and circumstances of the underlying criminal episode giving rise to the conviction generated probable cause to believe the defendant had committed a Class A, Class B or Class C crime in the course of that criminal episode and, as agreed upon in writing by the parties and found by the court, the defendant has no prior conviction for murder or for a Class A, Class B or Class C crime and has not been placed on probation pursuant to this subparagraph on any prior occasion;

(2) A Class D crime that the State pleads and proves was committed against a family or household member or a dating partner under chapter 9 or 13 or section 554, 555 or 758. As used in this subparagraph, "family or household member" has the same meaning as in Title 19-A, section 4002, subsection 4; "dating partner" has the same meaning as in Title 19-A, section 4002, subsection 3-A;

(2-A) A Class D crime under Title 5, section 4659, subsection 1, Title 15, section 321, subsection 6 or Title 19-A, section 4011, subsection 1;

(3) A Class D or Class E crime in chapter 11 or 12;

(4) A Class D crime under section 210-A;

(4-A) A Class E crime under section 552;

(5) A Class D or Class E crime under section 556, section 854, excluding subsection 1, paragraph A, subparagraph (1), or section 855;

(6) A Class D crime in chapter 45 relating to a schedule W drug;

(7) A Class D or Class E crime under Title 29-A, section 2411, subsection 1-A, paragraph B;

(8) A Class D crime under Title 17, section 1031; or

(10) A Class E crime under Title 15, section 1092, subsection 1, paragraph A, if the condition of release violated is specified in Title 15, section 1026, subsection 3, paragraph A, subparagraph (5) or (8) and the underlying crime involved domestic violence. [2013, c. 194, §11 (AMD).]

A-2. The court sentences the person to a sentencing alternative under section 1152 that includes a period of administrative release; [2003, c. 711, Pt. A, §10 (NEW).]

A-3. The court sentences the person to a term of imprisonment followed by a period of supervised release as authorized by chapter 50; [2015, c. 358, §4 (NEW).]

B. The statute that the person is convicted of violating expressly provides that the fine and imprisonment penalties it authorizes may not be suspended, in which case the convicted person must be sentenced to the imprisonment and required to pay the fine authorized therein; or [1999, c. 24, §2 (AMD).]

C. [1999, c. 24, §2 (RP).]

D. The court finds that such a sentence would diminish the gravity of the crime for which that person was convicted. [1999, c. 24, §2 (AMD).]

[ 2015, c. 358, §4 (AMD) .]

2. A convicted person who is eligible for sentence under this chapter, as provided in subsection 1, may be sentenced to a sentencing alternative that includes a period of probation if the person is in need of the supervision, guidance, assistance or direction that probation can provide.

[ 1999, c. 24, §2 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §109 (AMD). 1977, c. 53, §3 (AMD). 1977, c. 510, §68 (AMD). 1987, c. 361, §3 (AMD). 1999, c. 24, §2 (AMD). 2003, c. 711, §A10 (AMD). 2005, c. 265, §7 (AMD). 2007, c. 340, §1 (AMD). 2007, c. 344, §1 (AMD). 2007, c. 475, §14 (AMD). 2007, c. 577, §4 (AMD). 2009, c. 573, §3 (AMD). 2011, c. 465, §7 (AMD). 2011, c. 640, Pt. B, §7 (AMD). 2013, c. 194, §11 (AMD). 2015, c. 358, §4 (AMD).



17-A §1202. Period of probation; modification and discharge

1. A person convicted of a Class A crime may be placed on probation for a period not to exceed 4 years; for a Class B crime, for a period of probation not to exceed 3 years; for a Class C crime, for a period of probation not to exceed 2 years; and for Class D and Class E crimes, for a period not to exceed one year.

[ 2003, c. 711, Pt. A, §11 (AMD) .]

1-A. Notwithstanding subsection 1:

A. If the State pleads and proves that at the time of the crime the victim had not attained 12 years of age or, in the case of a crime under sections 283 and 284, the victim had not attained 12 years of age at the time the sexually explicit conduct occurred, the period of probation for a person convicted under chapter 11 or 12 may not exceed:

(1) Eighteen years for a Class A crime;

(2) Twelve years for a Class B crime; and

(3) Six years for a Class C crime; [2009, c. 608, §8 (AMD).]

A-1. If the State pleads and proves that the person was convicted of committing against a family or household member a crime under chapter 9 or 13 or section 554 or if the person was convicted under chapter 11 or 12 or section 556, the period of probation may not exceed:

(1) Six years for a Class A crime; or

(2) Four years for a Class B or Class C crime.

As used in this paragraph, "family or household member" has the same meaning as in Title 19-A, section 4002, subsection 4; [2007, c. 475, §15 (AMD).]

B. The period of probation for a person sentenced as a repeat sexual assault offender pursuant to section 1252, subsection 4-B is any term of years; and [2003, c. 711, Pt. B, §15 (AMD).]

C. [2005, c. 673, §1 (RP).]

D. The period of probation for a person sentenced for the crime of nonsupport of dependents under section 552 is as provided under section 552, subsection 4. [2007, c. 475, §16 (NEW).]

[ 2009, c. 608, §8 (AMD) .]

1-B. Notwithstanding subsection 1, if the State pleads and proves that the enumerated Class D or Class E crime was committed by the person against a family or household member, and if the court orders the person to complete a certified batterers' intervention program as defined in Title 19-A, section 4014, the person may be placed on probation for a period not to exceed 2 years, except that, on motion by the probation officer, the person on probation or the court, the term of probation must be terminated by the court when the probationer has served at least one year of probation, has completed the certified batterers' intervention program, has paid in full any victim restitution ordered and, from the time the period of probation commenced until the motion for termination is heard, has met all other conditions of probation.

A. As used in this subsection, the following definitions apply.

(1) "Enumerated Class D or Class E crime" means any Class D crime in chapter 9, any Class D or Class E crime in chapter 11, the Class D crimes described in sections 302 and 506-B and the Class D crimes described in sections 554, 555 and 758.

(2) "Family or household member" has the same meaning as in Title 19-A, section 4002, subsection 4. [2003, c. 657, §8 (NEW).]

B. Termination under this subsection requires a judicial finding that the probationer has served at least one year of probation, has successfully completed a certified batterers' intervention program, has paid in full any victim restitution ordered and, from the time the period of probation commenced until the motion for termination is heard, has met all other conditions of probation. [2009, c. 142, §6 (AMD).]

[ 2013, c. 133, §12 (AMD) .]

2. During the period of probation specified in the sentence made pursuant to subsection 1, and upon application of a person on probation or the person's probation officer, or upon its own motion, the court may, after a hearing upon notice to the probation officer and the person on probation, modify the requirements imposed by the court or a community reparations board, add further requirements authorized by section 1204 or relieve the person on probation of any requirement imposed by the court or a community reparations board that, in its opinion, imposes on the person an unreasonable burden. If the person on probation cannot meet a requirement imposed by the court or a community reparations board, the person shall bring a motion under this subsection.

Notwithstanding this subsection, the court may grant, ex parte, a motion brought by the probation officer to add further requirements if the requirements are immediately necessary to protect the safety of an individual or the public and if all reasonable efforts have been made to give written or oral notice to the person on probation. Any requirements added pursuant to an ex parte motion do not take effect until written notice of the requirements, along with written notice of the scheduled date, time and place when the court shall hold a hearing on the added requirements, is given to the person on probation.

[ 2005, c. 265, §8 (AMD) .]

2-A. Once the period of probation has commenced, on motion of the probation officer, or of the person on probation, or on the court's own motion, the court may convert at any time a period of probation for a Class D or Class E crime or a Class C crime under Title 29-A, section 2557-A to a period of administrative release. A conversion to administrative release may not be ordered unless notice of the motion is given to the probation officer and the attorney for the State. The provisions of chapter 54-G apply when probation is converted to administrative release. Conversion to administrative release serves to relieve the person on probation of any obligations imposed by the probation conditions.

[ 2011, c. 420, Pt. C, §3 (AMD) .]

3. Once the period of probation has commenced, on motion of the probation officer, or of the person on probation, or on its own motion, the court may terminate at any time a period of probation and discharge the convicted person at any time earlier than that provided in the sentence made pursuant to subsection 1, if warranted by the conduct of such person. A termination and discharge may not be ordered unless notice of the motion is given to the probation officer and the attorney for the State. Such termination and discharge serves to relieve the person on probation of any obligations imposed by the sentence of probation.

[ 2005, c. 265, §10 (AMD) .]

3-A. A motion and hearing pursuant to subsection 2, 2-A or 3 need not be before the justice or judge who originally imposed probation. Any justice or judge may initiate and hear a motion and any justice or judge may hear a motion brought by the probation officer or by the person on probation.

[ 2009, c. 336, §14 (NEW) .]

4. Any justice, in order to comply with section 1256, subsection 8, may terminate a period of probation that would delay commencement of a consecutive unsuspended term of imprisonment. Any judge may also do so if that judge has jurisdiction over each of the sentences involved.

[ 1989, c. 739, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1985, c. 821, §5 (AMD). 1989, c. 393, (AMD). 1989, c. 739, §1 (AMD). 1991, c. 258, (AMD). 1997, c. 395, §M1 (AMD). 1997, c. 421, §B1 (AMD). 1999, c. 492, §1 (AMD). 1999, c. 788, §2 (AMD). 2001, c. 386, §3 (AMD). 2003, c. 154, §1 (AMD). 2003, c. 657, §8 (AMD). 2003, c. 711, §§A11-14,B14 -16 (AMD). 2005, c. 265, §§8-10 (AMD). 2005, c. 673, §1 (AMD). 2007, c. 475, §§15, 16 (AMD). 2009, c. 142, §6 (AMD). 2009, c. 336, §14 (AMD). 2009, c. 608, §8 (AMD). 2011, c. 420, Pt. C, §3 (AMD). 2013, c. 133, §12 (AMD).



17-A §1203. Split sentences

1.

[ 1999, c. 788, §3 (RP) .]

1-A. The court may sentence a person to a term of imprisonment, not to exceed the maximum term authorized for the crime, an initial portion of which must be served and the remainder of which must be suspended. The period of probation commences on the date the person is released from the initial unsuspended portion of the term of imprisonment, unless the court orders it to commence on an earlier date.

A. If the period of probation commences upon release of the person from the initial unsuspended portion of the term of imprisonment, the court may revoke probation for any criminal conduct committed during that initial period of imprisonment. [1999, c. 788, §4 (NEW).]

B. The court may revoke probation if, during the initial unsuspended portion of the term of imprisonment, a person sentenced as a repeat sexual assault offender, pursuant to section 1252, subsection 4-B, refuses to actively participate in a sex offender treatment program in accordance with the expectations and judgment of the treatment providers, when requested to do so by the Department of Corrections. [2003, c. 711, Pt. B, §17 (AMD).]

C. As to both the suspended and unsuspended portions of the sentence, the place of imprisonment must be as follows.

(1) For a Class D or Class E crime the court must specify a county jail as the place of imprisonment.

(2) For a Class A, Class B or Class C crime the court must:

(a) Specify a county jail as the place of imprisonment for any portion of the sentence that is 9 months or less; and

(b) Commit the person to the Department of Corrections for any portion of the sentence that is more than 9 months. [1999, c. 788, §4 (NEW).]

D. If execution of the sentence is stayed, the court may revoke probation for criminal conduct committed during the period of stay or for failure to report as ordered. [2007, c. 344, §2 (NEW).]

[ 2007, c. 344, §2 (AMD) .]

2.

[ 1983, c. 268, §2 (RP) .]

2-A. In any prosecution for a crime committed prior to September 23, 1983, the court may, with the consent of the defendant, impose sentence under subsection 1-A.

[ 1999, c. 788, §5 (AMD) .]

3.

[ 1985, c. 282, §5 (RP) .]

4. Each person sentenced to an initial unsuspended term of imprisonment in excess of 120 days under this section for a crime committed on or after July 6, 1978, and on or before September 13, 1979, shall earn deductions authorized by section 1253, subsections 3, 3-A, 3-B and 4.

[ 1979, c. 707, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §69 (AMD). 1977, c. 671, §27 (RPR). 1979, c. 379, §§1,2 (AMD). 1979, c. 512, §§38-40 (AMD). 1979, c. 663, §122 (AMD). 1979, c. 707, §1 (AMD). 1983, c. 268, §§1,2 (AMD). 1983, c. 673, §§1,2 (AMD). 1985, c. 282, §5 (AMD). 1985, c. 821, §6 (AMD). 1989, c. 693, §1 (AMD). 1989, c. 925, §10 (AMD). 1995, c. 425, §1 (AMD). 1999, c. 24, §3 (AMD). 1999, c. 788, §§3-5 (AMD). 2003, c. 711, §B17 (AMD). 2007, c. 344, §2 (AMD).



17-A §1203-A. Suspension of last portion of sentence with probation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 512, §41 (NEW). 1979, c. 707, §2 (RP). 1981, c. 470, §A39 (REEN). 1983, c. 268, §3 (RP).



17-A §1203-B. Suspension; probation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 701, §27 (NEW). 1981, c. 470, §A40 (RP).



17-A §1203-C. Wholly suspended sentence with probation

The court may sentence a person to a term of imprisonment not to exceed the maximum term authorized for the crime, suspend the entire term of imprisonment and accompany the suspension with a period of probation not to exceed the maximum period authorized for the crime, to commence on the date the person goes into actual execution of the sentence. [1999, c. 24, §4 (NEW).]

SECTION HISTORY

1999, c. 24, §4 (NEW).



17-A §1204. Conditions of probation

1. If the court imposes a section 1152 sentencing alternative which includes a period of probation, it shall attach such conditions of probation, as authorized by this section, as it deems to be reasonable and appropriate to assist the convicted person to lead a law-abiding life, provided that in every case it shall be a condition of probation that the convicted person refrain from criminal conduct.

[ 1987, c. 361, §4 (AMD) .]

1-A. The court shall attach as a condition of probation that the convicted person pay, through the Department of Corrections, a supervision fee of between $10 and $50 per month, as determined by the court, for the term of probation. The supervision fee is $10 per month unless the court sets a higher amount, not to exceed $50 per month. Notwithstanding the attachment of supervision fee conditions on more than one sentence, a person on probation on concurrent sentences is required to pay only one supervision fee. In determining whether to set an amount higher than $10 per month, the court shall take into account the financial resources of the convicted person and the nature of the burden its payment imposes. A person may not be sentenced to imprisonment without probation solely for the reason the person is not able to pay the fee. When a person on probation fails to pay the supervision fee, the court may revoke probation as specified in section 1206, unless the person shows that failure to pay was not attributable to a willful refusal to pay or to a failure on that person's part to make a good faith effort to obtain the funds required for the payment. The court, if it determines that revocation of probation is not warranted, shall issue a judgment for the total amount of the fee and shall issue an order attaching a specified portion of money received by or owed to the person on probation until the total amount of the fee has been paid. If the person makes this showing, the court may allow additional time for payment within the remaining period of probation or reduce the size of the fee to as low as $10 per month, but may not revoke the requirement to pay the fee unless the remaining period of probation is 30 days or less.

[ 2009, c. 142, §7 (AMD) .]

1-B. Upon the request of the Department of Corrections, the court shall attach as a condition of probation that the convicted person pay, through the department, an electronic monitoring fee, a substance testing fee or both, as determined by the court, for the term of probation. In determining the amount of the fees, the court shall take into account the financial resources of the convicted person and the nature of the burden the payment imposes. A person may not be sentenced to imprisonment without probation solely for the reason the person is not able to pay the fees. When a person on probation fails to pay the fees, the court may revoke probation as specified in section 1206, unless the person shows that failure to pay was not attributable to a willful refusal to pay or to a failure on that person's part to make a good faith effort to obtain the funds required for the payment. The court, if it determines that revocation of probation is not warranted, shall issue a judgment for the total amount of the fees and shall issue an order attaching a specified portion of money received by or owed to the person on probation until the total amount of the fees has been paid. If the person makes this showing, the court may allow additional time for payment within the remaining period of probation or reduce the size of the fees, but may not revoke the requirement to pay the fees unless the remaining period of probation is 30 days or less. Fees received from probationers must be deposited into the department's adult community corrections account, except that when authorized by the Department of Corrections, a person on probation may be required to pay fees directly to a provider of electronic monitoring, substance testing or other services. Funds from this account, which may not lapse, must be used to defray costs associated with the purchase and operation of electronic monitoring and substance testing programs.

[ 2003, c. 706, Pt. A, §5 (AMD) .]

1-C.

[ 2009, c. 365, Pt. A, §4 (RP) .]

2.

[ 1975, c. 740, §110 (RP) .]

2-A. As a condition of probation, the court in its sentence may require the convicted person:

A. To support his dependents and to meet his family responsibilities; [1975, c. 740, §110-A (NEW).]

B. To make restitution pursuant to chapter 54 to each victim of the convicted person's crime, or to the county where the offense is prosecuted if the identity of the victim cannot be ascertained or if the victim voluntarily refuses the restitution. If the court orders as a condition of probation that the convicted person forfeit and pay a specific amount of restitution, that order, as a matter of law, also constitutes the imposition of restitution pursuant to chapter 54 as a sentencing alternative and no additional order in this regard is necessary. [2009, c. 608, §9 (AMD).]

C. To devote himself to an approved employment or occupation; [1975, c. 740, §110-A (NEW).]

D. To undergo, as an out-patient, available medical or psychiatric treatment, or to enter and remain, as a voluntary patient, in a specified institution when required for that purpose. Failure to comply with this condition is considered only as a violation of probation and may not, in itself, authorize involuntary treatment or hospitalization. The court may not order and the State may not pay for the defendant to attend a batterers' intervention program unless the program is certified under Title 19-A, section 4014; [1995, c. 694, Pt. D, §26 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

E. To pursue a prescribed secular course of study or vocational training; [1975, c. 740, §110-A (NEW).]

F. To refrain from frequenting specified places or consorting with specified persons; [1977, c. 671, §29 (RPR).]

G. To refrain from possessing any firearms or other dangerous weapon; [1975, c. 740, §110-A (NEW).]

H. To remain within the jurisdiction of the court, unless permission to leave temporarily is granted in writing by the probation officer, and to notify the probation officer of any change in his address or his employment; [1975, c. 740, §110-A (NEW).]

I. To refrain from drug abuse and use or excessive use of alcohol; [1989, c. 693, §2 (AMD).]

J. To report as directed to the court or the probation officer, to answer all reasonable inquiries by the probation officer and to permit the officer to visit him at reasonable times at his home or elsewhere; [1975, c. 740, §110-A (NEW).]

K. To pay any monetary penalty imposed by the court as part of the sentence; [1989, c. 693, §3 (RPR).]

L. To perform specified work for the benefit of the State, a county, a municipality, a School Administrative District, other public entity or a charitable institution; [2013, c. 227, §2 (AMD).]

M. To satisfy any other conditions reasonably related to the rehabilitation of the convicted person or the public safety or security; or [2013, c. 227, §3 (AMD).]

N. To participate in an electronic monitoring program, if available. [2013, c. 227, §4 (NEW).]

[ 2013, c. 227, §§2-4 (AMD) .]

3. The convicted person shall be given an opportunity to address the court on the conditions which are proposed to be attached and shall, after sentence, be given a written statement setting forth the particular conditions on which he is released on probation.

[ 1977, c. 510, §70 (RPR) .]

4. Before imposing any condition of psychiatric outpatient or inpatient treatment or mental health counseling, the court may request a report be submitted by an agent of the Department of Health and Human Services who has been designated pursuant to Title 34-B, section 1220 for the purpose of assessing the appropriateness of psychiatric treatment or mental health counseling for the individual and the availability of this treatment or counseling. Whether or not a report is requested, the court shall notify the designated agent of the Department of Health and Human Services when any conditions of probation are imposed that include psychiatric outpatient or inpatient treatment or mental health counseling. This notification must include the name and last known address of the individual placed on probation, the name and address of the attorney of record and the conditions of probation.

[ 1997, c. 422, §1 (NEW); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

5. Whenever the court requires as a condition of probation that the convicted person remain within the jurisdiction of the court, unless permission to leave temporarily is granted in writing by the probation officer, the Department of Corrections may impose on a person applying for such permission an application fee of $25. The department may impose on a person an additional fee of $25 per month if permission is sought and granted to leave the jurisdiction of the court on a periodic basis. Permission to leave may not be denied or withdrawn solely because the person is not able to pay the application fee or the additional fee. When a person fails to pay an imposed fee, the department may refuse to process the application or may withdraw permission to leave if the failure to pay is attributable to the person's willful refusal to pay or to a failure on the person's part to make a good faith effort to obtain the funds required for the payment. Fees received pursuant to this subsection must be deposited into the department's adult community corrections account, which may not lapse. Fees deposited pursuant to this subsection must be used to defray costs associated with processing the applications, including, but not limited to, the cost of materials, equipment, training for probation officers and administration, and for the department's share of the costs of extraditing probationers who are fugitives from justice.

[ 2013, c. 133, §13 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§110,110-A (AMD). 1977, c. 53, §4 (AMD). 1977, c. 455, §2 (AMD). 1977, c. 510, §70 (AMD). 1977, c. 671, §§28,29 (AMD). 1987, c. 361, §4 (AMD). 1989, c. 693, §§2,3 (AMD). 1989, c. 875, §§E23,24 (AMD). 1991, c. 783, §1 (AMD). 1993, c. 511, §1 (AMD). 1995, c. 368, §§R2,3 (AMD). 1995, c. 405, §1 (AMD). 1995, c. 502, §§F11,12 (AMD). 1995, c. 680, §6 (AMD). 1995, c. 694, §D26 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 422, §1 (AMD). 1999, c. 437, §1 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 439, §OOO3 (AMD). 2003, c. 689, §B6 (REV). 2003, c. 706, §A5 (AMD). 2005, c. 389, §2 (AMD). 2005, c. 488, §5 (AMD). 2009, c. 142, §7 (AMD). 2009, c. 365, Pt. A, §4 (AMD). 2009, c. 608, §9 (AMD). 2013, c. 133, §13 (AMD). 2013, c. 227, §§2-4 (AMD).



17-A §1204-A. Community reparations boards

1. If the court imposes a sentencing alternative that includes a period of probation, the court shall require as a condition of probation that the convicted person appear before a community reparations board and abide by any requirement imposed by the board if:

A. The person has been sentenced to a suspended term of imprisonment with probation or a split sentence of imprisonment with probation the initial portion of which must be served in a county jail under section 1203; [1997, c. 421, Pt. B, §2 (NEW).]

B. The person has not been convicted of a crime under chapter 11 or a crime of domestic violence; [1997, c. 421, Pt. B, §2 (NEW).]

C. The Department of Corrections recommends that appearance before the board be required; and [1997, c. 421, Pt. B, §2 (NEW).]

D. The court finds no circumstance that makes appearance inappropriate. [1997, c. 421, Pt. B, §2 (NEW).]

[ 1997, c. 421, Pt. B, §2 (NEW) .]

2. A person required to appear before a community reparations board shall:

A. Cooperate with the preparation of the intake report to be submitted to the board; [1997, c. 421, Pt. B, §2 (NEW).]

B. Appear before the board as directed by the probation officer; and [1997, c. 421, Pt. B, §2 (NEW).]

C. Cooperate with the board. [1997, c. 421, Pt. B, §2 (NEW).]

[ 1997, c. 421, Pt. B, §2 (NEW) .]

3. The powers of a community reparations board are limited to requiring the convicted person to:

A. Pay restitution in accordance with chapter 54; [1997, c. 421, Pt. B, §2 (NEW).]

B. Perform community service; [1997, c. 421, Pt. B, §2 (NEW).]

C. Complete a prescribed course of counseling or education; [1997, c. 421, Pt. B, §2 (NEW).]

D. Refrain from frequenting specified places or consorting with specified persons; [1997, c. 421, Pt. B, §2 (NEW).]

E. Comply with reparative sanctions other than restitution, including, but not limited to, writing an apology to the victim and fulfilling crime-impact education measures; and [1997, c. 421, Pt. B, §2 (NEW).]

F. Report to the board regarding compliance with the other requirements of this subsection. [1997, c. 421, Pt. B, §2 (NEW).]

[ 1997, c. 421, Pt. B, §2 (NEW) .]

4. No requirement imposed by a community reparations board may extend longer than 6 months, except to pay restitution.

[ 1997, c. 421, Pt. B, §2 (NEW) .]

5. Failure to abide by the requirements of this section constitutes a violation of probation.

[ 1997, c. 421, Pt. B, §2 (NEW) .]

6.

[ 1999, c. 167, §2 (RP); 1999, c. 790, Pt. A, §54 (AFF) .]

SECTION HISTORY

1997, c. 421, §B2 (NEW). 1999, c. 167, §2 (AMD). 1999, c. 790, §A54 (AFF).



17-A §1205. Commencement of probation revocation proceedings by arrest

1. If a probation officer has probable cause to believe that a person on probation has violated a condition of that person's probation, that officer may arrest the person or cause the person to be arrested for the alleged violation. If the probation officer can not, with due diligence, locate the person, the officer shall file a written notice of this fact with the court that placed the person on probation. Upon the filing of that written notice, the court shall issue a warrant for the arrest of that person.

[ 1999, c. 246, §1 (AMD) .]

2.

[ 1999, c. 246, §1 (RP) .]

3.

[ 1999, c. 246, §1 (RP) .]

4. A person arrested pursuant to subsection 1, with or without a warrant, must be afforded a probable cause hearing as soon as reasonably possible, but not later than on the 5th day after arrest, excluding Saturdays, Sundays and holidays. A probable cause hearing may not be afforded if, within the 5-day period, the person is released from custody or is afforded an opportunity for a court hearing on the alleged violation. A probable cause hearing is not required if the person is charged with or convicted of a new offense and is incarcerated as a result of the pending charge or conviction.

A. Whenever a person arrested pursuant to subsection 1 is entitled to a probable cause hearing pursuant to this subsection, unless the person waives the right to the hearing, that hearing must be afforded at the initial appearance and may be held by either the District Court or the Superior Court located as near to the place where the violation is alleged to have taken place as is reasonable under the circumstances. If it is alleged that the person violated probation because of the commission of a new offense, the probable cause hearing is limited to the issue of identification if probable cause on the new offense has already been found by the District Court or by the Superior Court or the person has been indicted, has waived indictment or has been convicted. [2005, c. 661, §1 (NEW); 2005, c. 661, §9 (AFF).]

B. Evidence presented to establish probable cause may include affidavits and other reliable hearsay evidence as permitted by the court. [2005, c. 661, §1 (NEW); 2005, c. 661, §9 (AFF).]

C. If the court determines that there is not probable cause to believe that the person has violated a condition of probation, the court shall order the person's release. [2005, c. 661, §1 (NEW); 2005, c. 661, §9 (AFF).]

[ 2005, c. 661, §1 (AMD); 2005, c. 661, §9 (AFF) .]

5.

[ 1999, c. 246, §1 (RP) .]

6. Whenever a person is entitled to a probable cause hearing, the failure to hold the hearing within the time period specified in subsection 4 is grounds for the person's release on personal recognizance pending further proceedings.

[ 2005, c. 661, §2 (AMD); 2005, c. 661, §9 (AFF) .]

7.

[ 1999, c. 246, §1 (RP) .]

8.

[ 1999, c. 246, §1 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§111,112 (AMD). 1977, c. 510, §71 (RPR). 1979, c. 701, §28 (AMD). 1987, c. 315, §1 (AMD). 1995, c. 502, §F13 (AMD). 1997, c. 273, §1 (AMD). 1999, c. 246, §1 (AMD). 2005, c. 661, §§1,2 (AMD). 2005, c. 661, §9 (AFF).



17-A §1205-A. Administrative preliminary hearing for arrested probationer (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 510, §72 (NEW). 1995, c. 502, §F14 (AMD). 1999, c. 246, §2 (AMD). 2005, c. 326, §4 (AMD). 2005, c. 326, §5 (AFF). 2005, c. 661, §9 (AFF). 2005, c. 661, §3 (RP).



17-A §1205-B. Commencement of probation revocation proceedings by summons

1. If a probation officer has probable cause to believe that a person on probation has violated a condition of probation, that officer may deliver to that person, or cause to be delivered to that person, a summons ordering that person to appear for a court hearing on the alleged violation.

[ 1999, c. 246, §3 (NEW) .]

2. The summons delivered pursuant to subsection 1 must include the signature of the probation officer; a brief statement of the alleged violation; the time and place of the alleged violation; and the time, place and date the person is to appear in court or a statement that the court will notify the person of the time, place and date to appear. As soon as practical after service of the summons, the probation officer shall file with the court a motion for revocation of probation that sets forth the facts underlying the alleged violation.

[ 1999, c. 246, §3 (NEW) .]

3. A person appearing on a motion to revoke probation pursuant to a summons must be afforded an initial appearance as provided in section 1205-C, subsection 4.

[ 1999, c. 246, §3 (NEW) .]

4. If the person fails to appear in court after having been served with a summons, the court may issue a warrant for the arrest of the person. After arrest, the person must be afforded a probable cause hearing as provided in section 1205, subsection 4 and an initial appearance as provided in section 1205-C, subsection 3.

[ 2005, c. 661, §4 (AMD); 2005, c. 661, §9 (AFF) .]

SECTION HISTORY

1999, c. 246, §3 (NEW). 2005, c. 661, §4 (AMD). 2005, c. 661, §9 (AFF).



17-A §1205-C. Initial proceedings on probation violation; filing of motion; initial appearance

1. A motion for probation revocation, which first must be approved by the prosecuting attorney, must be filed within 3 days, excluding Saturdays, Sundays and holidays, of the arrest of a probationer pursuant to section 1205.

[ 2005, c. 661, §5 (AMD); 2005, c. 661, §9 (AFF) .]

2. The motion must set forth the facts underlying the alleged violation and, unless the person is to be afforded a probable cause hearing at the initial appearance as provided in section 1205, must be accompanied by a copy of the summons delivered to the probationer.

[ 2005, c. 661, §6 (AMD); 2005, c. 661, §9 (AFF) .]

3. Upon receipt of a motion for revocation of probation with respect to a person arrested pursuant to section 1205 or section 1205-B, subsection 4 who is not sooner released, the court shall provide the person with an initial appearance on the revocation of probation within 5 days after the arrest, excluding Saturdays, Sundays and holidays. A copy of the motion must be furnished to the probationer prior to or at the initial appearance.

[ 2005, c. 661, §7 (AMD); 2005, c. 661, §9 (AFF) .]

4. At the initial appearance, the court shall advise the probationer of the contents of the motion, the right to a hearing on the motion, the right to be represented by counsel at a hearing and the right to appointed counsel. If the probationer can not afford counsel, the court shall appoint counsel for the probationer. The court shall call upon the probationer to admit or deny the alleged violation. If the probationer refuses to admit or deny, a denial must be entered. In the case of a denial, the court shall set the motion for hearing and may commit the person, with or without bail, pending hearing.

[ 1999, c. 246, §3 (NEW) .]

5. In deciding whether to set bail under this section and in setting the kind and amount of that bail, the court must be guided by the standards of post-conviction bail in Title 15, section 1051, subsections 2 and 3. Appeal is governed by Title 15, section 1051, subsections 5 and 6. Bail set under this section is also governed by the sureties and other forms of bail provisions in Title 15, chapter 105-A, subchapter IV and the enforcement provisions in Title 15, chapter 105-A, subchapter V, articles 1 and 3, including the appeal provisions in Title 15, section 1099-A, subsection 2.

[ 1999, c. 246, §3 (NEW) .]

6. Failure to comply with the time limits set forth in this section is not grounds for dismissal of a motion for probation revocation but may be grounds for the probationer's release on personal recognizance pending further proceedings.

[ 2003, c. 657, §9 (AMD) .]

SECTION HISTORY

1999, c. 246, §3 (NEW). 2003, c. 657, §9 (AMD). 2005, c. 661, §§5-7 (AMD). 2005, c. 661, §9 (AFF).



17-A §1206. Court hearing on probation revocation

1.

[ 1999, c. 246, §4 (RP) .]

2. The hearing on the motion to revoke probation must be held in the court that sentenced the person to probation in either the county or division in which the person resides or is incarcerated, unless the court orders otherwise in the interests of justice. A motion for revocation of probation need not be heard by the justice or judge who originally imposed probation, but may be heard by any justice or judge.

[ 1993, c. 234, §1 (AMD) .]

3.

[ 1999, c. 246, §5 (RP) .]

4. If a hearing is held, the person on probation must be afforded the opportunity to confront and cross-examine witnesses against the person, to present evidence on that person's own behalf and to be represented by counsel. If the person on probation can not afford counsel, the court shall appoint counsel for the person. Assignment of counsel, to the extent not covered in this subsection, and withdrawal of counsel must be in accordance with the Maine Rules of Criminal Procedure.

[ 1993, c. 234, §1 (AMD) .]

5. When the alleged violation constitutes a crime for which the person on probation has not been convicted, the court may revoke probation if it finds by a preponderance of the evidence that the person on probation committed the crime. If the person is subsequently convicted of the crime, or any other crime or crimes arising out of the same conduct, sentencing shall be subject to the requirements of section 1256. If concurrent terms of imprisonment are imposed and the terms do not commence on the same date, any time served as a result of the probation revocation shall be deducted from the time the person is required to serve as a result of the new conviction.

[ 1983, c. 450, §5 (AMD) .]

6. If the alleged violation does not constitute a crime and the court finds by a preponderance of the evidence that the person has inexcusably failed to comply with a requirement imposed as a condition of probation, it may revoke probation.

[ 1983, c. 450, §6 (AMD) .]

7. If a person on probation is convicted of a new crime during the period of probation, the court may sentence that person for the crime and revoke probation. If the person has been sentenced for the new crime and probation revocation proceedings are subsequently commenced, the court that conducts the revocation hearing may revoke probation. Sentencing for the multiple offenses is subject to section 1256. If concurrent terms of imprisonment are imposed and the terms do not commence on the same date, any time served as a result of the new conviction must be deducted from the time the person is required to serve as a result of the probation revocation.

[ 1993, c. 234, §2 (AMD) .]

7-A. Upon a finding of a violation of probation, the court may vacate all, part or none of the suspension of execution as to imprisonment or fine specified when probation was granted, considering the nature of the violation and the reasons for granting probation. The remaining portion of the sentence for which suspension of execution is not vacated upon the revocation of probation remains suspended and subject to revocation at a later date. During the service of that portion of the sentence imposed for which the suspension of execution was vacated upon revocation, the running of the period of probation must be interrupted and resumes again upon release. If the court finds a violation of probation but vacates none of the suspended sentence, the running of the period of probation resumes upon entry of that final disposition. The court may nevertheless revoke probation and vacate the suspension of execution as to the remainder of the suspended sentence or a portion thereof for any criminal conduct committed during the service of that portion of the sentence for which the suspension of execution was vacated upon revocation.

[ 1999, c. 246, §6 (AMD) .]

7-B.

[ 2015, c. 358, §5 (RP) .]

7-C. The running of the period of probation is tolled upon either the delivery of the summons, the filing of the written notice with the court that the person can not be located or the arrest of the person. If the motion is dismissed or withdrawn, or if the court finds no violation of probation, the running of the period of probation is deemed not to have been tolled. The conditions of probation continue in effect during the tolling of the running of the period of probation, and any violation of a condition subjects the person to a revocation of probation pursuant to the provisions of this chapter.

[ 2005, c. 507, §14 (AMD) .]

7-D. If the attorney for the State and the attorney for the person on probation or the person on probation reach agreement that in return for an admission of a violation of probation the attorney for the State will dismiss other charges; the attorney for the State will not oppose the requested disposition requested by the person on probation; the attorney for the State will recommend a particular disposition; or both sides will recommend a particular disposition; and, if the court at the time of disposition intends to enter a disposition less favorable to the person on probation than that recommended, the court shall on the record:

A. Inform the parties of this intention; [1999, c. 246, §7 (NEW).]

B. Advise the person on probation personally in open court that the court is not bound by the recommendation; [1999, c. 246, §7 (NEW).]

C. Advise the person that if the person does not withdraw the admission, the disposition of the motion will be less favorable to the person than that recommended; and [1999, c. 246, §7 (NEW).]

D. Afford the person the opportunity to withdraw the admission. [1999, c. 246, §7 (NEW).]

The court shall, if possible, inform the person of the intended disposition.

[ 1999, c. 246, §7 (NEW) .]

8. Whenever a person is detained in any state or county institution pending a probation revocation proceeding, and not in execution of any other sentence of confinement, that period of detention must be deducted from the time the person is required to serve under that portion of the sentence for which the suspension of execution was vacated as a result of the probation revocation. A person who is simultaneously detained for conduct for which the person receives a consecutive term of imprisonment is not entitled to receive a day-for-day deduction from the consecutive term of imprisonment for the period of simultaneous detention except for any period of detention that is longer than the prior term of imprisonment.

[ 2005, c. 507, §15 (AMD) .]

9. Whenever a previously suspended sentence of imprisonment for a Class A, Class B or Class C crime is vacated, in whole or in part, as the result of a probation revocation, the court must respecify the place of imprisonment for both the portion required to be served and any remaining suspended portion, if necessary, to carry out the intent of section 1203, subsection 1-A.

[ 1999, c. 788, §6 (AMD) .]

10. If a probation revocation proceeding results in the court vacating a part of the suspension of execution as to imprisonment while the person is in execution of the initial unsuspended portion of the sentence, the portion of imprisonment to be served as a result of the vacating commences only after the initial unsuspended portion of imprisonment has been fully served. If separate probation revocation proceedings result in the vacating of 2 or more parts of the suspension of execution as to imprisonment on the same sentence, the portions to be served must be served successively.

[ 2007, c. 344, §3 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §113 (AMD). 1977, c. 510, §73 (RPR). 1979, c. 512, §§42,43 (AMD). 1983, c. 450, §§5-9 (AMD). 1989, c. 693, §4 (AMD). 1989, c. 728, §1 (AMD). 1993, c. 234, §§1,2 (AMD). 1997, c. 273, §2 (AMD). 1999, c. 246, §§4-7 (AMD). 1999, c. 788, §6 (AMD). 2005, c. 507, §§14,15 (AMD). 2007, c. 344, §3 (AMD). 2015, c. 358, §5 (AMD).



17-A §1207. Review

Review of a revocation of probation pursuant to section 1206 must be by appeal. [1997, c. 273, §3 (RPR).]

1. District Court proceeding. In a probation revocation proceeding in the District Court, a person whose probation is revoked may appeal to the Superior Court under Title 15, section 2111 and the applicable Maine Rules of Criminal Procedure. The determination by the Superior Court is final and no further relief is available.

[ 1999, c. 731, Pt. ZZZ, §25 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Superior Court proceeding. In a probation revocation proceeding in the Superior Court, a person whose probation is revoked may not appeal as of right. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule.

[ 2003, c. 17, §5 (AMD) .]

3. Assignment and withdrawal of counsel. Assignment and withdrawal of counsel must be in accordance with the Maine Rules of Criminal Procedure.

[ 1997, c. 273, §3 (NEW) .]

SECTION HISTORY

1979, c. 701, §29 (NEW). 1981, c. 238, §9 (AMD). 1993, c. 234, §3 (AMD). 1997, c. 273, §3 (RPR). 1999, c. 731, §ZZZ25 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2003, c. 17, §5 (AMD).



17-A §1208. In lieu of probation revocation proceedings

Whenever a probation officer has probable cause to believe that a person under the supervision of the probation officer has violated a condition of probation but the violation does not constitute a crime, the probation officer, instead of commencing probation revocation proceedings under section 1205, may offer to the person on probation the option of adding one or more of the following conditions to the person's probation: [2013, c. 133, §14 (AMD).]

1. Daily reporting program.

[ 2013, c. 133, §14 (RP) .]

2. Public restitution program; treatment program. Participation in a public restitution program or treatment program administered through a Department of Corrections' correctional facility; or

[ 2013, c. 133, §14 (AMD) .]

3. Residing at facility. Residing at a Department of Corrections' correctional facility for a period of time not to exceed 90 days.

[ 2013, c. 133, §14 (AMD) .]

If the person on probation agrees, in writing, to the additional conditions, the conditions must be implemented. If the person on probation does not agree or if the person fails to fulfill the additional conditions to the satisfaction of the probation officer, the probation officer may commence probation revocation proceedings under section 1205 or 1205-B for the violation that the probation officer had probable cause to believe occurred. If the person on probation fulfills the additional conditions to the satisfaction of the probation officer, the probation officer shall so notify the person in writing and the probation officer may not commence probation revocation proceedings for the violation that the probation officer had probable cause to believe occurred. [2013, c. 133, §14 (AMD).]

SECTION HISTORY

1995, c. 368, §R4 (NEW). 2013, c. 133, §14 (AMD).






Chapter 50: SUPERVISED RELEASE FOR SEX OFFENDERS

17-A §1231. Inclusion of period of supervised release after imprisonment

1. The court, in imposing a sentence of a term of imprisonment that does not include probation for a violation of section 253, may include as part of the sentence a requirement that the defendant be placed on a period of supervised release after imprisonment. The period of supervised release commences on the date the person is released from confinement pursuant to section 1254.

[ 1999, c. 788, §7 (NEW) .]

1-A. Notwithstanding subsection 1, the court shall impose as part of the sentence a requirement that a defendant convicted of violating section 253, subsection 1, paragraph C be placed on a period of supervised release after imprisonment. The period of supervised release commences on the date the person is released from confinement pursuant to section 1254 and must include the best available monitoring technology for the duration of the period of supervised release.

[ 2005, c. 673, §1 (NEW) .]

2. The authorized period of supervised release is:

A. Any period of years for a person sentenced as a repeat sexual assault offender pursuant to section 1252, subsection 4-B; [2005, c. 673, §2 (AMD).]

B. For a person not sentenced under section 1252, subsections 4-B or 4-E, a period not to exceed 10 years for a Class A violation of section 253 and a period not to exceed 6 years for a Class B or Class C violation of section 253; and [2005, c. 673, §2 (AMD).]

C. Life for a person sentenced under section 1252, subsection 4-E. [2005, c. 673, §2 (NEW).]

[ 2005, c. 673, §2 (AMD) .]

3. During the period of supervised release specified in the sentence made pursuant to subsections 1 and 2, and upon application of a person on supervised release or the person's probation officer, or upon its own motion, the court may, after a hearing upon notice to the probation officer and the person on supervised release, modify the requirements imposed by the court, add further requirements authorized by section 1232, or relieve the person on supervised release of any requirement imposed by the court that, in its opinion, imposes on the person an unreasonable burden.

Notwithstanding this subsection, the court may grant, ex parte, a motion brought by the probation officer to add further requirements if the requirements are immediately necessary to protect the safety of an individual or the public and if all reasonable efforts have been made to give written or oral notice to the person on supervised release. Any requirements added pursuant to an ex parte motion do not take effect until written notice of the requirements, along with written notice of the scheduled date, time and place when the court will hold a hearing on the added requirements, is given to the person on supervised release.

[ 1999, c. 788, §7 (NEW) .]

4. On application of the probation officer, or of the person on supervised release, or on its own motion, and if warranted by the conduct of the person, the court may terminate a period of supervised release and discharge the convicted person at any time earlier than that provided in the sentence made pursuant to subsections 1 and 2. A termination and discharge may not be ordered unless notice of the motion is given to the probation officer and the attorney for the State. A termination and discharge relieves the person on supervised release of any obligations imposed by the sentence of supervised release.

[ 2005, c. 673, §2 (AMD) .]

5. Any justice, in order to comply with section 1256, subsection 8, may terminate a period of supervised release that would delay commencement of a consecutive unsuspended term of imprisonment. Any judge may also do so if that judge has jurisdiction over each of the sentences involved.

[ 1999, c. 788, §7 (NEW) .]

6. The court may revoke a period of supervised release pursuant to section 1233 for any ground specified in subsection 7. If the court revokes a period of supervised release, the court shall require the person to serve time in prison under the custody of the Department of Corrections. This time in prison may equal all or part of the period of supervised release, without credit for time served on post-release supervision. The remaining portion of the period of supervised release that is not required to be served in prison, if any, may not run during the time in prison and must resume again after the person's release and is subject to revocation at a later date.

[ 2015, c. 358, §6 (AMD) .]

7. The court may revoke a period of supervised release for:

A. A violation of supervised release; [2007, c. 344, §5 (NEW).]

B. Criminal conduct committed during the term of imprisonment; or [2007, c. 344, §5 (NEW).]

C. Refusal during the term of imprisonment to actively participate, when requested to do so by the Department of Corrections, in a sex offender treatment program in accordance with the expectations and judgment of the treatment providers. [2007, c. 344, §5 (NEW).]

[ 2007, c. 344, §5 (NEW) .]

SECTION HISTORY

1999, c. 788, §7 (NEW). 2003, c. 205, §5 (AMD). 2003, c. 711, §B18 (AMD). 2005, c. 673, §2 (AMD). 2007, c. 344, §§4, 5 (AMD). 2015, c. 358, §6 (AMD).



17-A §1232. Conditions of supervised release

If the court imposes a sentence that includes a period of supervised release, it shall set conditions of supervised release. The conditions of release that apply to probation under section 1204 apply to conditions of supervised release. The court may also set conditions of supervised release that it determines to be reasonable and appropriate to manage the person's behavior. [1999, c. 788, §7 (NEW).]

SECTION HISTORY

1999, c. 788, §7 (NEW).



17-A §1233. Revocation procedures

The procedures, rights and responsibilities that apply to probation revocation under sections 1205 to 1208, including bail under section 1205-C, subsections 5 and 6 and appellate review of revocation under section 1207, apply to revocation of supervised release. [2005, c. 207, §3 (AMD).]

SECTION HISTORY

1999, c. 788, §7 (NEW). 2005, c. 207, §3 (AMD).






Chapter 51: SENTENCES OF IMPRISONMENT

17-A §1251. Imprisonment for murder

A person convicted of the crime of murder shall be sentenced to imprisonment for life or for any term of years that is not less than 25. The sentence of the court shall specify the length of the sentence to be served and shall commit the person to the Department of Corrections. [1983, c. 673, §3 (RPR).]

In setting the length of imprisonment, if the victim is a child who had not in fact attained the age of 6 years at the time the crime was committed or if the victim is a woman that the convicted person knew or had reasonable cause to believe to be in fact pregnant at the time the crime was committed, a court shall assign special weight to this objective fact in determining the basic sentence in the first step of the sentencing process. The court shall assign special weight to any subjective victim impact in determining the final sentence in the 2nd and final step in the sentencing process. Nothing in this paragraph may be construed to restrict a court in setting the length of imprisonment from considering the age of the victim in other circumstances when relevant. [2005, c. 88, Pt. B, §1 (AMD).]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§114,115 (AMD). 1977, c. 510, §74 (RPR). 1983, c. 581, §3 (RPR). 1983, c. 673, §3 (RPR). 1999, c. 536, §1 (AMD). 2005, c. 88, §B1 (AMD).



17-A §1252. Imprisonment for crimes other than murder

1. In the case of a person convicted of a crime other than murder, the court may sentence to imprisonment for a definite term as provided for in this section, unless the statute which the person is convicted of violating expressly provides that the fine and imprisonment penalties it authorizes may not be suspended, in which case the convicted person shall be sentenced to imprisonment and required to pay the fine authorized therein. Except as provided in subsection 7, the place of imprisonment must be as follows.

A. For a Class D or Class E crime the court must specify a county jail as the place of imprisonment. [1989, c. 693, §5 (NEW).]

B. For a Class A, Class B or Class C crime the court must:

(1) Specify a county jail as the place of imprisonment if the term of imprisonment is 9 months or less; or

(2) Commit the person to the Department of Corrections if the term of imprisonment is more than 9 months. [1989, c. 693, §5 (NEW).]

C. [1995, c. 425, §2 (RP).]

[ 1995, c. 425, §2 (AMD) .]

2. The court shall set the term of imprisonment as follows:

A. In the case of a Class A crime, the court shall set a definite period not to exceed 30 years; [2003, c. 657, §10 (AMD).]

B. In the case of a Class B crime, the court shall set a definite period not to exceed 10 years; [1975, c. 499, §1 (NEW).]

C. In the case of a Class C crime, the court shall set a definite period not to exceed 5 years; [1975, c. 499, §1 (NEW).]

D. In the case of a Class D crime, the court shall set a definite period of less than one year; or [1975, c. 499, §1 (NEW).]

E. In the case of a Class E crime, the court shall set a definite period not to exceed 6 months. [1975, c. 499, §1 (NEW).]

[ 2003, c. 657, §10 (AMD) .]

2-A.

[ 1977, c. 510, §76 (RP) .]

3. The court may add to the sentence of imprisonment a restitution order as is provided for in chapter 49, section 1204, subsection 2-A, paragraph B. In such cases, it shall be the responsibility of the Department of Corrections to determine whether the order has been complied with and consideration shall be given in the department's administrative decisions concerning the imprisoned person as to whether the order has been complied with.

[ 1983, c. 816, Pt. A, §6 (AMD) .]

3-A. At the request of or with the consent of a convicted person, a sentence of imprisonment under this chapter in a county jail or a sentence of probation involving imprisonment in a county jail under chapter 49 may be ordered to be served intermittently.

[ 1977, c. 196, (NEW) .]

4. If the State pleads and proves that a Class B, C, D or E crime was committed with the use of a dangerous weapon then the sentencing class for such crime is one class higher than it would otherwise be. In the case of a Class A crime committed with the use of a dangerous weapon, such use should be given serious consideration by the court in exercising its sentencing discretion. This subsection does not apply to a violation or an attempted violation of section 208, to any other offenses to which use of a dangerous weapon serves as an element or to any offense for which the sentencing class is otherwise increased because the actor or an accomplice to that actor's or accomplice's knowledge is armed with a firearm or other dangerous weapon.

[ 2005, c. 527, §17 (AMD) .]

4-A. If the State pleads and proves that, at the time any crime, excluding murder, under chapter 9, 11, 13 or 27; section 402-A, subsection 1, paragraph A; or section 752-A or 752-C was committed, the defendant had 2 or more prior convictions under chapter 9, 11, 13 or 27; section 402-A, subsection 1, paragraph A; or section 752-A or 752-C or for engaging in substantially similar conduct in another jurisdiction, the sentencing class for the crime is one class higher than it would otherwise be. In the case of a Class A crime, the sentencing class is not increased, but the prior record must be given serious consideration by the court when imposing a sentence. Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this subsection, for violations under chapter 11, the dates of prior convictions may have occurred at any time. This subsection does not apply to section 210-A if the prior convictions have already served to enhance the sentencing class under section 210-A, subsection 1, paragraph C or any other offense in which prior convictions have already served to enhance the sentencing class.

[ 2007, c. 476, §45 (AMD) .]

4-B. If the State pleads and proves that the defendant is a repeat sexual assault offender, the court, notwithstanding subsection 2, may set a definite period of imprisonment for any term of years.

A. As used in this section, "repeat sexual assault offender" means a person who commits a new gross sexual assault after having been convicted previously and sentenced for any of the following:

(1) Gross sexual assault, formerly denominated as gross sexual misconduct;

(2) Rape;

(3) Attempted murder accompanied by sexual assault;

(4) Murder accompanied by sexual assault; or

(5) Conduct substantially similar to a crime listed in subparagraph (1), (2), (3) or (4) that is a crime under the laws of another jurisdiction.

The date of sentencing is the date of the oral pronouncement of the sentence by the trial court, even if an appeal is taken. [2007, c. 476, §46 (AMD).]

B. "Accompanied by sexual assault" as used with respect to attempted murder, murder and crimes involving substantially similar conduct in another jurisdiction is satisfied if it was definitionally an element of the crime or was pleaded and proved beyond a reasonable doubt at trial by the State or another jurisdiction. [2007, c. 476, §46 (AMD).]

[ 2007, c. 476, §46 (AMD) .]

4-C. If the State pleads and proves that a Class A crime of gross sexual assault was committed by a person who had previously been convicted and sentenced for a Class B or Class C crime of unlawful sexual contact, or an essentially similar crime in another jurisdiction, that prior conviction must be given serious consideration by the court in exercising its sentencing discretion.

[ 2003, c. 711, Pt. B, §20 (NEW) .]

4-D. If the State pleads and proves that a crime under section 282 was committed against a person who had not attained 12 years of age, the court, in exercising its sentencing discretion, shall give the age of the victim serious consideration.

[ 2005, c. 673, §3 (RPR) .]

4-E. If the State pleads and proves that a crime under section 253 was committed against a person who had not yet attained 12 years of age, the court, notwithstanding subsection 2, shall impose a definite term of imprisonment for any term of years. In determining the basic term of imprisonment as the first step in the sentencing process, the court shall select a term of at least 20 years. The court shall also impose as part of the sentence a period of supervised release to immediately follow that definite term of imprisonment as mandated by section 1231.

[ 2015, c. 358, §7 (AMD) .]

5. Notwithstanding any other provision of this code, except as provided in this subsection, if the State pleads and proves that a Class A, B or C crime was committed with the use of a firearm against a person, the minimum sentence of imprisonment, which may not be suspended, is as follows: When the sentencing class for the crime is Class A, the minimum term of imprisonment is 4 years; when the sentencing class for the crime is Class B, the minimum term of imprisonment is 2 years; and when the sentencing class for the crime is Class C, the minimum term of imprisonment is one year. For purposes of this subsection, the applicable sentencing class is determined in accordance with subsection 4. This subsection does not apply if the State pleads and proves criminal threatening or attempted criminal threatening, as defined in section 209, or terrorizing or attempted terrorizing, as defined in section 210, subsection 1, paragraph A.

[ 1995, c. 28, §1 (AMD) .]

5-A. Notwithstanding any other provision of this Code, for a person convicted of violating section 1105-A, 1105-B, 1105-C or 1105-D:

A. Except as otherwise provided in paragraphs B and C, the minimum sentence of imprisonment, which may not be suspended, is as follows: When the sentencing class is Class A, the minimum term of imprisonment is 4 years; when the sentencing class is Class B, the minimum term of imprisonment is 2 years; and, with the exception of a conviction under section 1105-A, 1105-B, 1105-C or 1105-D when the drug that is the basis for the charge is marijuana, when the sentencing class is Class C, the minimum term of imprisonment is one year; [2001, c. 383, §151 (AMD); 2001, c. 383, §156 (AFF).]

B. The court may impose a sentence other than a minimum unsuspended term of imprisonment set forth in paragraph A, if:

(1) The court finds by substantial evidence that:

(a) Imposition of a minimum unsuspended term of imprisonment under paragraph A will result in substantial injustice to the defendant. In making this determination, the court shall consider, among other considerations, whether the defendant did not know and reasonably should not have known that the victim was less than 18 years of age;

(b) Failure to impose a minimum unsuspended term of imprisonment under paragraph A will not have an adverse effect on public safety; and

(c) Failure to impose a minimum unsuspended term of imprisonment under paragraph A will not appreciably impair the effect of paragraph A in deterring others from violating section 1105-A, 1105-B, 1105-C or 1105-D; and

(2) The court finds that:

(c) The defendant's background, attitude and prospects for rehabilitation and the nature of the victim and the offense indicate that imposition of a sentence under paragraph A would frustrate the general purposes of sentencing set forth in section 1151.

If the court imposes a sentence under this paragraph, the court shall state in writing its reasons for its findings and for imposing a sentence under this paragraph rather than under paragraph A; and [2013, c. 133, §15 (AMD).]

C. If the court imposes a sentence under paragraph B, the minimum sentence of imprisonment, which may not be suspended, is as follows: When the sentencing class is Class A, the minimum term of imprisonment is 9 months; when the sentencing is Class B, the minimum term of imprisonment is 6 months; and, with the exception of trafficking or furnishing marijuana under section 1105-A or 1105-C, when the sentencing class is Class C, the minimum term of imprisonment is 3 months. [2001, c. 383, §151 (AMD); 2001, c. 383, §156 (AFF).]

[ 2013, c. 133, §15 (AMD) .]

5-B. In using a sentencing alternative involving a term of imprisonment for a person convicted of the attempted murder, manslaughter, elevated aggravated assault or aggravated assault of a child who had not in fact attained the age of 6 years at the time the crime was committed, a court shall assign special weight to this objective fact in determining the basic term of imprisonment as the first step in the sentencing process. The court shall assign special weight to any subjective victim impact in determining the maximum period of incarceration in the 2nd step in the sentencing process. The court may not suspend that portion of the maximum term of imprisonment based on objective or subjective victim impact in arriving at the final sentence as the 3rd step in the sentencing process. Nothing in this subsection may be construed to restrict a court in setting a sentence from considering the age of the victim in other circumstances when relevant.

[ 1999, c. 536, §2 (NEW) .]

5-C. In using a sentencing alternative involving a term of imprisonment for a person convicted of the attempted murder, manslaughter, elevated aggravated assault or aggravated assault of a woman that the convicted person knew or had reasonable cause to believe to be in fact pregnant at the time the crime was committed, a court shall assign special weight to this objective fact in determining the basic term of imprisonment as the first step in the sentencing process. The court shall assign special weight to any subjective victim impact in determining the maximum period of incarceration in the 2nd step in the sentencing process. The court may not suspend that portion of the maximum term of imprisonment based on objective or subjective victim impact in arriving at the final sentence as the 3rd step in the sentencing process. Nothing in this subsection may be construed to restrict a court in setting a sentence from considering the fact that the victim was pregnant in other circumstances when relevant.

[ 2005, c. 88, Pt. B, §2 (NEW) .]

5-D. In using a sentencing alternative involving a term of imprisonment for a person convicted of a Class C or higher crime, the victim of which was at the time of the commission of the crime in fact being stalked by that person, a court shall assign special weight to this objective fact in determining the basic sentence in the first step of the sentencing process. The court shall assign special weight to any subjective victim impact caused by the stalking in determining the maximum period of incarceration in the 2nd step in the sentencing process.

[ 2007, c. 685, §2 (NEW) .]

6.

[ 1989, c. 693, §6 (RP) .]

7. If a sentence to a term of imprisonment in a county jail is consecutive to or is to be followed by a sentence to a term of imprisonment in the custody of the Department of Corrections, the court imposing either sentence may order that both be served in the custody of the Department of Corrections. If a court imposes consecutive terms of imprisonment for Class D or Class E crimes and the aggregate length of the terms imposed is one year or more, the court may order that they be served in the custody of the Department of Corrections.

[ 1989, c. 693, §7 (NEW) .]

8.

[ 1991, c. 622, Pt. N, §3 (NEW); MRSA T. 17-A, §1252, sub-§8 (RP) .]

9. Subsections in this section that make the sentencing class for a crime one class higher than it would otherwise be when pled and proved may be applied successively if the subsections to be applied successively contain different class enhancement factors.

[ 2005, c. 527, §20 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§116-118, 118A (AMD). 1977, c. 176, (AMD). 1977, c. 196, (AMD). 1977, c. 217, (AMD). 1977, c. 510, §§75-78 (AMD). 1979, c. 701, §30 (AMD). 1983, c. 581, §4 (AMD). 1983, c. 673, §4 (AMD). 1983, c. 816, §A6 (AMD). 1985, c. 821, §§7-10 (AMD). 1987, c. 535, §7 (AMD). 1987, c. 808, §§1, 3 (AMD). 1989, c. 693, §§5-7 (AMD). 1989, c. 925, §11 (AMD). 1991, c. 622, §N3 (NEW). 1995, c. 28, §1 (AMD). 1995, c. 425, §2 (AMD). 1995, c. 473, §1 (AMD). 1997, c. 460, §5 (AMD). 1999, c. 374, §6 (AMD). 1999, c. 536, §2 (AMD). 1999, c. 788, §8 (AMD). 2001, c. 383, §§150, 151 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 439, §OOO4 (AMD). 2001, c. 667, §A39 (AMD). 2001, c. 667, §A40 (AFF). 2003, c. 1, §10 (AMD). 2003, c. 143, §9 (AMD). 2003, c. 232, §1 (AMD). 2003, c. 475, §1 (AMD). 2003, c. 657, §10 (AMD). 2003, c. 688, §A14 (AMD). 2003, c. 711, §§B19,20 (AMD). 2005, c. 88, §B2 (AMD). 2005, c. 447, §1 (AMD). 2005, c. 527, §§17-20 (AMD). 2005, c. 673, §§3, 4 (AMD). 2007, c. 476, §§45, 46 (AMD). 2007, c. 685, §2 (AMD). 2013, c. 133, §15 (AMD). 2015, c. 358, §7 (AMD).



17-A §1252-A. Deductions

Unless otherwise specifically provided by law, deductions for good time and meritorious good time shall be calculated in accordance with the laws in effect on the date the offense was committed. When a judgment of conviction involving a term of imprisonment is vacated or a sentence involving a term of imprisonment is revised or reviewed and a new sentence involving a term of imprisonment is thereafter imposed for the same offense, calculation of good time and meritorious good time shall be in accordance with the laws which governed this calculation on the sentence previously imposed. [1987, c. 361, §5 (NEW).]

SECTION HISTORY

1987, c. 361, §5 (NEW).



17-A §1252-B. Imposition of sentence; consideration of good time and meritorious good time at the time of sentencing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 808, §2 (NEW). 1995, c. 433, §1 (RPR). 2003, c. 143, §14 (AFF). 2003, c. 143, §10 (RP).



17-A §1252-C. Sentencing procedure relating to the imposition of imprisonment

In imposing a sentencing alternative pursuant to section 1152 that includes a term of imprisonment relative to murder, a Class A, Class B or Class C crime, in setting the appropriate length of that term as well as any unsuspended portion of that term accompanied by a period of probation, the court shall employ the following 3-step process: [1995, c. 69, §1 (NEW).]

1. The court shall first determine a basic term of imprisonment by considering the particular nature and seriousness of the offense as committed by the offender.

[ 1995, c. 69, §1 (NEW) .]

2. The court shall next determine the maximum period of imprisonment to be imposed by considering all other relevant sentencing factors, both aggravating and mitigating, appropriate to that case. These sentencing factors include, but are not limited to, the character of the offender and the offender's criminal history, the effect of the offense on the victim and the protection of the public interest.

[ 1995, c. 69, §1 (NEW) .]

3. The court shall finally determine what portion, if any, of the maximum period of imprisonment should be suspended and, if a suspension order is to be entered, determine the appropriate period of probation to accompany that suspension.

[ 1995, c. 69, §1 (NEW) .]

SECTION HISTORY

1995, c. 69, §1 (NEW).



17-A §1253. Calculation of period of imprisonment

1. The sentence of any person committed to the custody of the Department of Corrections shall commence to run on the date on which that person is received into the correctional facility designated as the initial place of confinement by the Commissioner of Corrections pursuant to section 1258. That day is counted as the first full day of the sentence.

The sentence of any person committed to the custody of a sheriff shall commence to run on the date on which that person is received into the county jail specified in the sentence. That day is counted as the first full day of the sentence if the term of imprisonment, or the initial unsuspended portion of a split sentence, is over 30 days; otherwise, credit is accorded only for the portion of that day for which the person is actually in execution of the sentence.

[ 1985, c. 821, §11 (RPR) .]

1-A. When a person is sentenced to a concurrent sentence as authorized by section 1256, subsection 7, the provisions of this section shall apply and shall be administered by the supervisory officer of this State's institution when the person is committed to the custody of the department, or by the sheriff of this State's county jail when the person is committed to the custody of the sheriff. If the person is released from imprisonment under the sentence of the other jurisdiction prior to the termination of this State's sentence, the remainder of this State's sentence shall be served at the appropriate state institution or county jail.

[ 1985, c. 282, §6 (RPR) .]

2. Each person sentenced to imprisonment who has previously been detained for the conduct for which the sentence is imposed in any state facility or county institution or facility or in any local lockup awaiting trial, during trial, post-trial awaiting sentencing or post-sentencing prior to the date on which the sentence commenced to run either to await transportation to the place of imprisonment specified, or pursuant to court order, and not in execution of any other sentence of confinement, is entitled to receive a day-for-day deduction from the total term of imprisonment required under that sentence. Each person is entitled to receive the same deduction for any such period of detention in any federal, state or county institution, local lockup or similar facility in another jurisdiction, including any detention resulting from being a fugitive from justice, as defined by Title 15, section 201, subsection 4, unless the person has simultaneously been detained for non-Maine conduct. A person who has been simultaneously detained for conduct for which the person is sentenced to a consecutive sentence is not entitled to receive a day-for-day deduction from the consecutive sentence for the period of simultaneous detention except for any period of detention that is longer than the total term of imprisonment required under the prior sentence.

For the purpose of calculating the day-for-day deduction specified by this subsection, a "day" means 24 hours, except that for a person who commits a crime on or after October 15, 2011, who has previously been detained for the conduct for which the person is sentenced to a term of imprisonment of 96 hours or less, for the purposes of calculating the day-for-day deduction specified in this subsection, any portion of a day detained short of 24 hours will also be deducted from the total term of imprisonment required under that sentence.

The total term required under the sentence of imprisonment is reduced by the total deduction of this subsection prior to applying any of the other deductions specified in this section or in Title 30-A, section 1606.

The sheriff or other person upon whom the legal duty is imposed to deliver a sentenced person who has been detained as specified in this subsection shall, within 30 days of delivery, furnish to the custodian a statement showing the length of that detention. In addition, the transporter shall furnish to the attorney for the State the same statement. The custodian shall use the statement furnished to determine the day-for-day deduction to which the person is entitled, if any, unless, within 15 days of its receipt, the attorney for the State furnishes a revised statement to the custodian.

A. For any person who commits a crime on or after August 1, 2004, is subsequently sentenced to a term of imprisonment for that crime and is entitled to receive a day-for-day deduction pursuant to this subsection, up to 2 additional days per calendar month may be credited to that deduction if the person's conduct during that period of detention was such that the credit is determined to be warranted in the discretion of the chief administrative officer of the facility in which the person has previously been detained.

Credits under this paragraph must be calculated as follows for partial calendar months:

The sheriff or other person required to furnish a statement showing the length of detention shall also furnish a statement showing the number of days credited pursuant to this paragraph.

Detention awaiting trial, during trial, post-trial awaiting sentencing or post-sentencing prior to the date on which a sentence commences to run is not punishment. [2003, c. 711, Pt. A, §15 (NEW).]

[ 2011, c. 464, §21 (AMD) .]

2-A. For the purpose of calculating the term of imprisonment, when used by a sentencing court, the words "day," "week," "month" and "year" have the following meanings.

A. A "day" means 24 hours. [1985, c. 285, §2 (NEW).]

B. A "week" means 7 days. [1985, c. 285, §2 (NEW).]

C. A "month" means 30 days. [1985, c. 285, §2 (NEW).]

D. A "year" means 365 days. [1985, c. 285, §2 (NEW).]

[ 1985, c. 285, §2 (RPR) .]

3. Beginning October 1, 1983, a person sentenced to imprisonment for more than 6 months is entitled to receive a deduction of 10 days each month for observing all rules of the department and institution. The period from which the deduction is made must be calculated from the first day the person is delivered into the custody of the department and includes the full length of the unsuspended portion of the sentence. This provision does not apply to the suspended portion of the person's sentence pursuant to section 1203. For the purpose of calculating good time under this subsection, a month is 30 days and a year is 12 months.

A. Deductions under this subsection must be calculated as follows for partial months.

[ 2013, c. 133, §16 (AMD) .]

3-A.

[ 1983, c. 456, §4 (RP) .]

3-B. Beginning October 1, 1983, each person sentenced to imprisonment for 6 months or less is entitled to receive a deduction of 3 days per month calculated from the first day of that person's delivery into the custody of the department, to include the full length of the unsuspended portion of that person's sentence, for observing all the rules of the department and institution, except this provision does not apply to the suspended portion of a person's sentence pursuant to split sentences under section 1203. For the purpose of calculating good time under this subsection, a month is 30 days and a year is 12 months.

A. Deductions under this subsection must be calculated as follows for partial months.

[ 1993, c. 518, §2 (AMD) .]

4. Up to an additional 3 days per month may be deducted in the case of those inmates committed to the Department of Corrections who are assigned or participating in work, education or other responsibilities within the institution or program that are determined to be of sufficient importance to warrant those deductions by the institution head in accordance with policy and guidelines established by the Department of Corrections. For the purpose of calculating meritorious good time under this subsection, a month is a calendar month.

A. Deductions made under this subsection must be calculated as follows for partial months.

[ 1993, c. 518, §3 (AMD) .]

5. In addition to the provisions contained in subsection 4, up to 2 days per month may also be deducted in the case of those inmates assigned to and participating in minimum security or community programs administered by the Department of Corrections. These deductions may also apply in the case of those inmates assigned to or participating in minimum security or community programs through agencies providing services to the Department of Corrections. These deductions may be authorized for work and responsibilities, to include public restitution, that are considered to be of sufficient importance to warrant those deductions by the institution head in accordance with the Department of Corrections policy and guidelines. For the purpose of calculating meritorious good time under this subsection, a month is a calendar month.

A. Deductions made under this subsection must be calculated as follows for partial months.

[ 1993, c. 518, §4 (AMD) .]

6. Any portion of the time deducted from the sentence of any person pursuant to subsection 3 or 3-B may be withdrawn by the supervising officer of the institution for the infraction of any rule of the institution, for any misconduct or for the violation of any law of the State. The withdrawal of deductions may be made at the discretion of the institution head, in accordance with policies and guidelines established by the Department of Corrections, who may restore any portion thereof if the person's later conduct and outstanding effort warrant that restoration.

[ 1983, c. 456, §8 (NEW) .]

6-A. When a judgment of conviction involving a term of imprisonment is vacated or a sentence involving a term of imprisonment is revised or reviewed and a new sentence involving a term of imprisonment is thereafter imposed upon the person for the same offense, day-for-day credit must be accorded on the new sentence both for each day the person served in execution of the initial sentence and for all previously earned deductions specified in subsections 4, 5, 8, 9 and 10 and Title 30-A, section 1606. Prior to the day-for-day credit being given on the new sentence, the new sentence must, after first having been reduced by any deductions specified in subsection 2 previously or subsequently received, have applied to it the controlling deduction specified in either subsection 3 or 3-B, if applicable.

[ 2003, c. 711, Pt. A, §16 (AMD) .]

7. Notwithstanding the fact that subsections 3, 3-B and 4 directly address only persons who are committed to the custody of the Department of Corrections, they apply also to persons who are committed to the custody of a sheriff. Subsection 5 and subsection 10, paragraph B do not apply to persons who are committed to the custody of a sheriff.

[ 2003, c. 711, Pt. A, §17 (AMD) .]

8. For any person who commits a crime on or after October 1, 1995 and is subsequently sentenced to a term of imprisonment for that crime, up to 5 days per calendar month may be deducted from that term, calculated from the date of commencement of that term as specified under subsection 1, whose conduct, participation in programs and fulfillment of assigned responsibilities during that month are such that the deduction is determined to be warranted in the discretion of the chief administrative officer of the state facility or the sheriff of the county jail.

A. Deductions under this subsection must be calculated as follows for partial calendar months:

B. Any portion of the time deducted from the sentence of any person pursuant to this subsection may be withdrawn by the chief administrative officer of the state facility for a disciplinary offense or for the violation of any law of the State in accordance with Title 34-A, section 3032 and the rules adopted under that section, or by the sheriff of the county jail in accordance with jail disciplinary procedures. Deductions may be withdrawn for months already served or yet to be served by the person up to and including the maximum authorized for that sentence. [1995, c. 433, §4 (NEW).]

C. The chief administrative officer of the state facility or the sheriff of the county jail may restore any portion of deductions that have been withdrawn if the person's later conduct, participation in programs and fulfillment of assigned responsibilities are such that the restoration is determined to be warranted in the discretion of the chief administrative officer or sheriff. [1995, c. 433, §4 (NEW).]

D. This subsection supersedes subsections 3, 3-B, 4, 5 and 6 for persons who commit offenses on or after October 1, 1995. [1995, c. 433, §4 (NEW).]

[ 1995, c. 433, §4 (NEW) .]

9. Time may be deducted from a term of imprisonment as a result of conduct in accordance with this subsection.

A. For a person who commits a crime, except for a crime set forth in subparagraphs (1) to (6), on or after August 1, 2004 and is subsequently sentenced to a term of imprisonment for that crime, up to 4 days per calendar month may be deducted from that term, calculated from the date of commencement of that term as specified under subsection 1, if that person's conduct during that month is such that the deduction is determined to be warranted in the discretion of the chief administrative officer of the state facility or the sheriff of the county jail. Deductions under this paragraph may not be applied to the sentence of a person who commits:

(1) Murder;

(2) A crime under chapter 11;

(3) A crime under section 556;

(4) A crime under section 854, excluding subsection 1, paragraph A, subparagraph (1);

(5) A crime under chapter 12; or

(6) A crime against a family or household member under chapter 9 or 13 or section 506-B, 554, 555 or 758.

Deductions under this paragraph must be calculated as follows for partial calendar months:

B. Any portion of the time deducted from the sentence of any person pursuant to this subsection may be withdrawn by the chief administrative officer of the state facility for a disciplinary offense or for the violation of any law of the State in accordance with Title 34-A, section 3032 and the rules adopted under that section, or by the sheriff of the county jail in accordance with jail disciplinary procedures. Deductions may be withdrawn for months already served or yet to be served by the person up to and including the maximum authorized for that sentence. [2003, c. 711, Pt. A, §18 (NEW).]

C. The chief administrative officer of the state facility or the sheriff of the county jail may restore any portion of deductions that have been withdrawn under paragraph B if the person's later conduct is such that the restoration is determined to be warranted in the discretion of the chief administrative officer or the sheriff. [2003, c. 711, Pt. A, §18 (NEW).]

[ 2003, c. 711, Pt. A, §18 (NEW) .]

10. Time may be deducted from a term of imprisonment as a result of fulfillment of assigned responsibilities in accordance with this subsection.

A. In addition to the days of deduction provided for in subsection 9, paragraph A, for any person who commits a crime, except for a crime set forth in subparagraphs (1) to (6) on or after August 1, 2004 and is subsequently sentenced to a term of imprisonment for that crime, up to 3 days per calendar month may be deducted from that term, calculated from the date of commencement of that term as specified under subsection 1, if that person's fulfillment of responsibilities assigned in the person's transition plan for work, education or rehabilitation programs during that month is such that the deduction is determined to be warranted in the discretion of the chief administrative officer of the state facility or the sheriff of the county jail. Deductions under this paragraph may not be applied to the sentence of a person who commits:

(1) Murder;

(2) A crime under chapter 11;

(3) A crime under section 556;

(4) A crime under section 854, excluding subsection 1, paragraph A, subparagraph (1);

(5) A crime under chapter 12; or

(6) A crime against a family or household member under chapter 9 or 13 or section 506-B, 554, 555 or 758.

Deductions under this paragraph must be calculated as follows for partial calendar months:

B. In addition to the days of deduction provided for in paragraph A, for any person who commits a crime, except for a crime set forth in subparagraphs (1) to (6), on or after August 1, 2004 and is subsequently sentenced to a term of imprisonment for that crime to a state facility, up to 2 days per calendar month may also be deducted from that term, calculated from the date of commencement of that term as specified under subsection 1, if that person's fulfillment of responsibilities assigned in the person's transition plan for community work, education or rehabilitation programs during that month is such that the deduction is determined to be warranted in the discretion of the chief administrative officer of the state facility. Deductions under this paragraph may not be applied to the sentence of a person who commits:

(1) Murder;

(2) A crime under chapter 11;

(3) A crime under section 556;

(4) A crime under section 854, excluding subsection 1, paragraph A, subparagraph (1);

(5) A crime under chapter 12; or

(6) A crime against a family or household member under chapter 9 or 13 or section 506-B, 554, 555 or 758.

Deductions under this paragraph must be calculated as follows for partial calendar months:

C. Any portion of the time deducted from the sentence of any person pursuant to this subsection may be withdrawn by the chief administrative officer of the state facility for a disciplinary offense or for the violation of any law of the State in accordance with Title 34-A, section 3032 and the rules adopted under that section, or by the sheriff of the county jail in accordance with jail disciplinary procedures. Deductions may be withdrawn for months already served or yet to be served by the person up to and including the maximum authorized for that sentence. [2003, c. 711, Pt. A, §18 (NEW).]

D. The chief administrative officer of the state facility or the sheriff of the county jail may restore any portion of deductions that have been withdrawn under paragraph C if the person's later conduct and fulfillment of responsibilities assigned in the person's transition plan for work, education or rehabilitation programs are such that the restoration is determined to be warranted in the discretion of the chief administrative officer or the sheriff. [2003, c. 711, Pt. A, §18 (NEW).]

[ 2003, c. 711, Pt. A, §18 (NEW) .]

11. As used in this section, "family or household member" has the same meaning as in Title 19-A, section 4002, subsection 4.

[ 2003, c. 711, Pt. A, §18 (NEW) .]

12. Subsections 9 and 10 supersede subsections 3, 3-B, 4, 5, 6 and 8 for a person who commits a crime other than murder and for a person who commits a crime other than under chapter 11 or 12; under section 556; under section 854, excluding subsection 1, paragraph A, subparagraph (1); or against a family or household member under chapter 9 or 13, section 506-B, 554, 555 or 758, on or after August 1, 2004.

[ 2005, c. 207, §4 (AMD) .]

13. If a court imposes a sentencing alternative pursuant to section 1152 that includes a term of imprisonment, in setting the appropriate length of that term, as well as an unsuspended portion of that term, if any, the court may not consider the potential impact of deductions under subsections 2, 3, 3-B, 4, 5, 8, 9 and 10 except in the context of a plea agreement in which both parties are recommending to the court a particular disposition under the Maine Rules of Criminal Procedure, Rule 11-A.

[ 2003, c. 711, Pt. A, §18 (NEW) .]

14. The Commissioner of Corrections or the sheriff of the county jail may establish policy and guidelines for crediting hours of participation in work in excess of 8 hours in a day toward another day for the purpose of calculating deductions from a sentence under subsections 4, 5, 8 and 10.

[ 2007, c. 102, §5 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §§79-81 (AMD). 1977, c. 671, §§30-33 (AMD). 1979, c. 701, §31 (AMD). 1981, c. 317, §§25,26 (AMD). 1981, c. 470, §§B7,7-A (AMD). 1983, c. 450, §10 (AMD). 1983, c. 456, §§1-8 (AMD). 1985, c. 282, §6 (AMD). 1985, c. 285, §§1-3 (AMD). 1985, c. 456, §§1,2 (AMD). 1985, c. 821, §§11,12 (AMD). 1987, c. 737, §§C30,C31, C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 113, §3 (AMD). 1989, c. 693, §§8,9 (AMD). 1991, c. 259, §§1,2 (AMD). 1991, c. 364, §1 (AMD). 1991, c. 737, §1 (AMD). 1993, c. 518, §§1-4 (AMD). 1995, c. 433, §§2-4 (AMD). 1997, c. 464, §4 (AMD). 2003, c. 205, §6 (AMD). 2003, c. 706, §A6 (AMD). 2003, c. 711, §§A15-18 (AMD). 2005, c. 207, §4 (AMD). 2005, c. 507, §16 (AMD). 2007, c. 102, §5 (AMD). 2011, c. 464, §21 (AMD). 2013, c. 133, §16 (AMD).



17-A §1254. Release from imprisonment

1. An imprisoned person shall be unconditionally released and discharged upon the expiration of his sentence, minus the deductions authorized under section 1253, except that, as to a person committed to the custody of the Department of Corrections, if the computation of that person's sentence fixes his release and discharge date on a Saturday, Sunday or legal holiday, that person may be released and discharged on the last regular business day of the correctional facility preceding that Saturday, Sunday or legal holiday.

[ 1985, c. 821, §13 (AMD) .]

2.

[ 1977, c. 510, §82 (RP) .]

2-A. If the length of the unsuspended portion of a prisoner's term of imprisonment is 8 days or more, a prisoner sentenced to a county jail may be released at any time on the final day of imprisonment, in accordance with jail release procedures; otherwise, the prisoner shall not be released until the prisoner has served the full term of hours or days imposed by the court.

[ 1989, c. 215, (NEW) .]

3. All persons in the custody of the Department of Corrections pursuant to a sentence imposed under the law in effect prior to the effective date of this code shall be released and discharged according to the law as it was in force prior to the effective date of this code and such law shall continue in force for this purpose as if this code were not enacted.

[ 1985, c. 456, §3 (AMD) .]

4. Any prisoner convicted of an offense committed prior to the effective date of this code and sentenced under the law then in effect may elect to have his parole eligibility calculated using the good-time and meritorious good-time deductions available to prisoners sentenced under this code. The election shall result in the application in its entirety of the most favorable good-time and meritorious good-time law during the effective dates of each such law to the parole eligibility determination of the electing prisoner. The parole eligibility and good-time and meritorious good-time deductions of a prisoner who does not so elect shall be calculated in accordance with the laws in effect on the date the offense was committed. Nothing in this section may be construed to compel or permit discharge of any prisoner sooner than the discharge would have occurred under the law in effect on the date the offense was committed.

[ 1987, c. 61, (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§119,120 (AMD). 1977, c. 510, §82 (AMD). 1981, c. 493, §3 (AMD). 1985, c. 456, §3 (AMD). 1985, c. 821, §13 (AMD). 1987, c. 61, (AMD). 1989, c. 215, (AMD).



17-A §1255. Sentences in excess of one year deemed tentative (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 324, §33 (NEW). 1983, c. 714, (RP).



17-A §1256. Multiple sentences of imprisonment

1. Other provisions of this section notwithstanding, when a person subject to an undischarged term of imprisonment is convicted of a crime committed while in execution of any term of imprisonment or of an attempt to commit a crime while in execution of any term of imprisonment, the sentence is not concurrent with any undischarged term of imprisonment. The court may order that any undischarged term of imprisonment be tolled and service of the nonconcurrent sentence commence immediately and the court shall so order if any undischarged term of imprisonment is a split sentence. No portion of the nonconcurrent sentence may be suspended. All sentences that the convicted person receives as a result of the crimes mentioned in this subsection must be nonconcurrent with all other sentences.

[ 2005, c. 329, §4 (AMD) .]

1-A. Subsection 1 applies to prisoners on supervised community confinement pursuant to Title 34-A, section 3036-A.

[ 2013, c. 133, §17 (AMD) .]

2. In all other cases, the court shall state in the sentence of imprisonment whether a sentence shall be served concurrently with or consecutively to any other sentence previously imposed or to another sentence imposed on the same date. The sentences shall be concurrent unless, in considering the following factors, the court decides to impose sentences consecutively:

A. That the convictions are for offenses based on different conduct or arising from different criminal episodes; [1981, c. 324, §34 (NEW).]

B. That the defendant was under a previously imposed suspended or unsuspended sentence and was on probation, under incarceration or on a release program at the time the person committed a subsequent offense; [1983, c. 408, §4 (AMD).]

C. That the defendant had been released on bail when that person committed a subsequent offense, either pending trial of a previously committed offense or pending the appeal of previous conviction; or [1983, c. 408, §4 (AMD).]

D. That the seriousness of the criminal conduct involved in either a single criminal episode or in multiple criminal episodes or the seriousness of the criminal record of the convicted person, or both, require a sentence of imprisonment in excess of the maximum available for the most serious offense. [1981, c. 324, §34 (NEW).]

[ 1983, c. 408, §4 (AMD) .]

3. A defendant may not be sentenced to consecutive terms for crimes arising out of the same criminal episode when:

A. One crime is an included crime of the other; [1981, c. 324, §34 (NEW).]

B. One crime consists only of a conspiracy, attempt, solicitation or other form of preparation to commit, or facilitation of, the other; [1981, c. 324, §34 (NEW).]

C. The crimes differ only in that one is defined to prohibit a designated kind of conduct generally, and the other to prohibit a specific instance of that conduct; or [1981, c. 324, §34 (NEW).]

D. Inconsistent findings of fact are required to establish the commission of the crimes. [1981, c. 324, §34 (NEW).]

[ 1981, c. 324, §34 (NEW) .]

4. If the court decides to impose consecutive sentences, it shall state its reasons for doing so on the record or in the sentences.

[ 1981, c. 324, §34 (NEW) .]

5. If a person has been placed on probation pursuant to a previously imposed sentence and the court determines that the previously imposed sentence and a new sentence shall be served consecutively, the court shall revoke probation pursuant to section 1206, subsections 7 and 7-A. The court may order that the sentence which had been suspended to be served at the same institution as that which is specified by the new sentence.

[ 1981, c. 324, §34 (NEW) .]

6. If it is discovered subsequent to the imposition of a sentence of imprisonment that the sentencing court was unaware of a previously imposed sentence of imprisonment which is not fully discharged, the court shall resentence the defendant and shall specify whether the sentences are to be served concurrently or consecutively. The court shall not resentence the defendant if the sentences are consecutive as a matter of law.

[ 1987, c. 361, §6 (AMD) .]

7. When a person who has been previously sentenced in another jurisdiction has not commenced or completed that sentence, the court, subject to subsection 1, may, with consideration of the factors stated in subsection 2, sentence the person to a term of imprisonment which shall be treated as a concurrent sentence from the date of sentencing although the person is incarcerated in an institution of the other jurisdiction. No concurrent sentence pursuant to this subsection may be imposed unless the person being sentenced consents or unless the person being sentenced executes, at the time of sentencing, a written waiver of extradition for his return to this State, upon completion of the sentence of the other jurisdiction, if any portion of this State's sentence remains unserved. In the absence of an order pursuant to this subsection requiring concurrent sentences, any sentence of imprisonment in this State shall commence as provided in section 1253, subsection 1, and shall run consecutively to the sentence of the other jurisdiction.

[ 1985, c. 282, §7 (NEW) .]

8. No court may impose a sentence of imprisonment, not wholly suspended, to be served consecutively to any split sentence, or to any sentence including supervised release under chapter 50, previously imposed or imposed on the same date, if the net result, even with the options made available by subsections 5 and 9 and section 1202, subsection 4, would be to have the person released from physical confinement to be on probation or supervised release for the first sentence and thereafter be required to serve an unsuspended term of imprisonment on the 2nd sentence.

[ 1999, c. 788, §9 (AMD) .]

9. Any justice imposing a sentence of imprisonment to be served consecutively to any other previously imposed sentence that the person has not yet commenced, in order to comply with subsection 8, may rearrange the order in which the sentences are to be served. Any judge may also do so if that judge has jurisdiction over each of the sentences involved.

[ 1989, c. 739, §2 (NEW) .]

SECTION HISTORY

1981, c. 324, §34 (NEW). 1983, c. 408, §§3,4 (AMD). 1985, c. 282, §7 (AMD). 1985, c. 821, §14 (AMD). 1987, c. 361, §6 (AMD). 1989, c. 739, §2 (AMD). 1993, c. 522, §1 (AMD). 1999, c. 458, §1 (AMD). 1999, c. 788, §9 (AMD). 2005, c. 329, §4 (AMD). 2009, c. 142, §8 (AMD). 2013, c. 133, §17 (AMD).



17-A §1257. Victim's right to participate in sentence

1. In any case where a defendant has been convicted of a crime either upon the defendant's plea or after trial, the attorney for the State has the right to be heard at the time of sentence. The attorney for the State may recommend a specific sentence or other disposition. The court shall consider any statements made by the attorney for the State, along with all other appropriate factors, in determining the sentence.

[ 1995, c. 680, §7 (AMD) .]

2. A victim has the right to participate in the sentencing process pursuant to section 1174 and to receive notification of a defendant's release pursuant to section 1175.

[ 1995, c. 680, §8 (RPR) .]

3. Notification of victim.

[ 1995, c. 680, §9 (RP) .]

SECTION HISTORY

1983, c. 352, §2 (NEW). 1983, c. 581, §5 (NEW). 1983, c. 673, §5 (RP). 1995, c. 680, §§7-9 (AMD).



17-A §1257-A. Notification of perpetrator's release (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 266, §1 (NEW). 1989, c. 502, §D14 (AMD). 1995, c. 164, §1 (AMD). 1995, c. 680, §10 (RP).



17-A §1258. Notification of commitments to the Department of Corrections

At the time of sentencing, the sheriff shall notify the Commissioner of Corrections or the commissioner's designee that a person has been committed to the Department of Corrections and shall inquire as to the correctional facility to which the sentenced person must be delivered by the sheriff or the sheriff's deputies. The commissioner or the commissioner's designee has complete discretion to determine the initial place of confinement. In making this determination, the commissioner or the commissioner's designee shall review all relevant information, including any available mental health information. The commissioner or the commissioner's designee shall immediately inform the sheriff of the location of the correctional facility to which the sentenced person must be transported. [2005, c. 488, §6 (AMD).]

SECTION HISTORY

1983, c. 673, §6 (NEW). 2001, c. 458, §1 (AMD). 2005, c. 488, §6 (AMD).



17-A §1259. Commitments to the Department of Corrections of bound-over juveniles who have not attained 18 years of age at the time of sentence imposition

A juvenile who has been bound over, pursuant to Title 15, section 3101, subsection 4, who is subsequently, as to the juvenile crime's adult counterpart, convicted and sentenced to a sentence alternative involving imprisonment and who has not attained 18 years of age at the time of sentence imposition must be committed to a Department of Corrections juvenile correctional facility for an indeterminate period not to extend beyond the juvenile's 18th birthday to serve the term of imprisonment or any unsuspended portion until discharge from the juvenile correctional facility and once discharged must be transferred to a correctional facility in which adult offenders are confined to serve out the remainder of the imprisonment term or unsuspended portion, if any. [2015, c. 291, §1 (AMD).]

SECTION HISTORY

2007, c. 686, §1 (NEW). 2013, c. 28, §9 (AMD). 2015, c. 291, §1 (AMD).






Chapter 52: INTENSIVE SUPERVISION

17-A §1261. Intensive supervision established (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 821, §15 (NEW). 1991, c. 133, §1 (AMD). 2013, c. 133, §18 (RP).



17-A §1262. Sentences of imprisonment with intensive supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 821, §15 (NEW). 1987, c. 672, (AMD). 1989, c. 113, §4 (AMD). 1991, c. 133, §2 (AMD). 1991, c. 344, (AMD). 1991, c. 364, §2 (AMD). 1995, c. 502, §F15 (AMD). 2013, c. 133, §18 (RP).



17-A §1263. Eligibility for imprisonment with intensive supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 821, §15 (NEW). 1989, c. 728, §§2,3 (AMD). 1999, c. 788, §10 (AMD). 1999, c. 788, §10 (AMD). 2013, c. 133, §18 (RP).



17-A §1264. Conditions of imprisonment with intensive supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 821, §15 (NEW). 1991, c. 845, §3 (AMD). 2013, c. 133, §18 (RP).



17-A §1265. Termination of intensive supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 821, §15 (NEW). 2013, c. 133, §18 (RP).



17-A §1266. Sentence for crime committed by prisoner on intensive supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 821, §15 (NEW). 2009, c. 142, §9 (RP).



17-A §1267. Intensive supervision upon revocation of probation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 728, §4 (NEW). 2013, c. 133, §18 (RP).



17-A §1268. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §R5 (NEW). 2013, c. 133, §18 (RP).






Chapter 53: FINES

17-A §1301. Amounts authorized

1.

[ 1989, c. 872, §3 (RP) .]

1-A. A natural person who has been convicted of a Class A, Class B, Class C, Class D or Class E crime may be sentenced to pay a fine, unless the law that the person is convicted of violating expressly provides that the fine and imprisonment penalties it authorizes may not be suspended, in which case the convicted person must be sentenced to the imprisonment and required to pay the fine authorized in that law. Subject to these sentences and to section 1302, the fine may not exceed:

A. $50,000 for a Class A crime; [1991, c. 355, §1 (AMD).]

B. $20,000 for a Class B crime; [1991, c. 355, §1 (AMD).]

C. $5,000 for a Class C crime; [1991, c. 355, §1 (AMD).]

D. $2,000 for a Class D crime; [1991, c. 355, §1 (AMD).]

E. $1,000 for a Class E crime; and [1991, c. 355, §1 (AMD).]

F. Regardless of the classification of the crime, any higher amount that does not exceed twice the pecuniary gain derived from the crime by the defendant. [1989, c. 872, §4 (NEW).]

[ 1991, c. 355, §1 (AMD) .]

2. As used in this section, "pecuniary gain" means the amount of money or the value of property at the time of the commission of the crime derived by the defendant from the commission of the crime, less the amount of money or the value of property returned to the victim of the crime or seized by or surrendered to lawful authority prior to the time sentence is imposed. When the court imposes a fine based on the amount of gain, the court shall make a finding as to the defendant's gain from the crime. If the record does not contain sufficient evidence to support a finding, the court may conduct, in connection with its imposition of sentence, a hearing on this issue.

[ 1975, c. 499, §1 (NEW) .]

3. If the defendant convicted of a crime is an organization and the law that the organization is convicted of violating expressly provides that the fine it authorizes may not be suspended, the organization must be sentenced to pay the fine authorized in that law. Otherwise, the maximum allowable fine that such a defendant may be sentenced to pay is:

A. Any amount for murder; [1981, c. 317, §27 (RPR).]

B. $100,000 for a Class A crime; [1991, c. 355, §2 (AMD).]

C. $40,000 for a Class B crime; [1991, c. 355, §2 (AMD).]

D. $20,000 for a Class C crime; [1991, c. 355, §2 (AMD).]

E. $10,000 for a Class D crime or a Class E crime; and [1991, c. 355, §2 (AMD).]

F. Any higher amount that does not exceed twice the pecuniary gain derived from the crime by the convicted organization. [1991, c. 355, §2 (AMD).]

[ 1991, c. 355, §2 (AMD) .]

4. Whenever a statute makes the possession of a particular item, whether animate or inanimate, a criminal offense, the statute may expressly provide that the fine depends upon the quantity of the item possessed by the defendant. In such case, the fine is as provided for in the statute and is not subject to the maximum limits placed on fines by subsections 1-A and 3.

[ RR 2005, c. 1, §2 (COR) .]

5. Notwithstanding any other provision of this section, any person convicted of a crime under section 1103, 1105-A, 1105-B, 1105-C, 1105-D, 1106 or 1107-A may be sentenced to pay a fine of an amount equal to the value at the time of the offense of the scheduled drug or drugs upon which the conviction is based.

When the court imposes a fine under this subsection, the court shall make a finding as to the value of the scheduled drug or drugs. If the record does not contain sufficient evidence to support a finding, the court may conduct, in connection with its imposition of a sentence, a hearing on this issue.

[ 2001, c. 383, §152 (AMD); 2001, c. 383, §156 (AFF) .]

6. In addition to any other authorized sentencing alternative, the court shall impose a minimum fine of $400, none of which may be suspended, for a person convicted of a crime under section 1103; 1104; 1105-A; 1105-B; 1105-C; 1105-D; 1106; 1107-A; 1108; 1109; 1110; 1111; 1111-A, subsection 4-A; 1116; 1117; or 1118.

[ 2011, c. 464, §22 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§121-123 (AMD). 1977, c. 510, §§83-86 (AMD). 1981, c. 317, §27 (AMD). 1985, c. 699, (AMD). 1989, c. 872, §§3,4 (AMD). 1991, c. 355, §§1,2 (AMD). 2001, c. 383, §152 (AMD). 2001, c. 383, §156 (AFF). RR 2005, c. 1, §2 (COR). 2005, c. 386, §DD2 (AMD). 2011, c. 464, §22 (AMD).



17-A §1301-A. Use of fine relative to natural persons

Except when specifically precluded, in choosing the appropriate punishment for every natural person convicted of a crime, the court shall consider the desirability of imposing a sentencing alternative involving a fine either in conjunction with or in lieu of imprisonment. A sentencing alternative involving imprisonment may not be imposed by a court solely for the reason that the person does not have the present or future financial capacity to pay a fine. [1999, c. 367, §2 (NEW).]

SECTION HISTORY

1999, c. 367, §2 (NEW).



17-A §1302. Criteria for imposing fines

1. In determining the amount of a fine, unless the fine amount is mandatory, and in determining the method of payment of a fine, the court shall take into account the present and future financial capacity of the offender to pay the fine and the nature of the financial burden that payment of the fine will impose on the offender or a dependent of the offender, if any.

[ 2003, c. 143, §11 (AMD) .]

2. An offender who asserts a present or future incapacity to pay a fine or asserts that the fine will cause an excessive financial hardship on the offender or on a dependent of the offender has the burden of proving the incapacity or excessive hardship by a preponderance of the evidence. On appeal of a sentencing alternative involving a fine, the offender has the burden of demonstrating that the incapacity or excessive financial hardship was proven as a matter of law.

[ 1999, c. 367, §3 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1993, c. 103, §4 (AMD). 1999, c. 367, §3 (RPR). 2003, c. 143, §11 (AMD).



17-A §1302-A. Multiple fines

When multiple fines are imposed on a person at the same time or when a fine is imposed on a person already subject to an unpaid or partly unpaid fine, the fines shall be cumulative, unless the court specifies that only the highest single fine shall be paid in the case of offenses based on the same conduct, or arising out of the same criminal episode or for other good cause stated on the record or in the sentences. [1981, c. 324, §35 (NEW).]

SECTION HISTORY

1981, c. 324, §35 (NEW).



17-A §1303. Time and method of payment of fines

1. If a convicted person is sentenced to pay a fine, the court may grant permission for the payment to be made within a specified period of time or in specified installments. If no such permission is embodied in the sentence, the fine shall be payable forthwith to the clerk.

[ 1975, c. 499, §1 (NEW) .]

2. If a convicted person sentenced to pay a fine is also placed on probation, the court may make the payment of the fine a condition of probation. In such cases, the court may order that the fine be paid to the probation officer.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1303-A. Postconviction relief

If, in any judicial proceeding following conviction, a court issues a final judgment invalidating the conviction, the judgment may include an order that a fine payment or any part of a fine payment that the convicted person paid pursuant to the sentence for that conviction be returned to the convicted person. [1999, c. 367, §4 (NEW).]

SECTION HISTORY

1999, c. 367, §4 (NEW).



17-A §1303-B. Modification of payment of fine

A convicted person who has been sentenced to pay a fine shall move the court for a modification of time or method of payment to avoid a default. The court may modify its prior order to allow additional time for payment or to reduce the amount of each installment. [1999, c. 367, §4 (NEW).]

SECTION HISTORY

1999, c. 367, §4 (NEW).



17-A §1304. Default

1. An offender who has been sentenced to pay a fine and has defaulted in payment of that fine must be returned to court for further disposition.

[ 1999, c. 367, §5 (RPR) .]

1-A. For purposes of this section, if an offender is returned to court pursuant to a warrant, both the court located where the warrant is issued and the court located where the warrant is executed are authorized to conduct the default hearing pursuant to subsection 3.

[ 2009, c. 608, §10 (NEW) .]

2. A probation officer having knowledge of a default in payment of a fine by an offender shall report the default to the office of the attorney for the State. An attorney for the State having knowledge of a default in payment of a fine by an offender shall report the default to the court. If the fine was a condition of probation, the attorney for the State may file a motion to enforce payment of the fine or, with the written consent of the probation officer, a motion to revoke probation under section 1205. If the fine was not a condition of probation, the attorney for the State may file a motion to enforce payment of the fine.

[ 1999, c. 367, §5 (RPR) .]

3. Either the attorney for the State or the court may initiate a motion to enforce payment of a fine. Notification for the hearing on the motion must be sent by regular mail to the offender's last known address. If the offender does not appear for the hearing after proper notification has been sent, the court may issue a bench warrant. A court need not bring a motion to enforce payment of a fine nor notify the offender by regular mail of the date of the hearing if at the time of sentence imposition the court's order to pay the fine and accompanying warnings to the offender comply with Title 14, section 3141, subsection 3 or 4 and, if the offender fails to appear as directed by the court's fine order, the court may issue a bench warrant.

A. Unless the offender shows by a preponderance of the evidence that the default was not attributable to an intentional or knowing refusal to obey the court's order or to a failure on the offender's part to make a good faith effort to obtain the funds required for the payment, the court shall find that the default was unexcused and may:

(1) Commit the offender to the custody of the sheriff until all or a specified part of the fine is paid. The length of confinement in a county jail for unexcused default must be specified in the court's order and may not exceed 6 months. An offender committed for nonpayment of a fine is given credit toward the payment of the fine for each day of confinement that the offender is in custody at the rate specified in the court's order, which may not be less than $25 or more than $100 of unpaid fine for each day of confinement. The offender is also given credit for each day that the offender is detained as the result of an arrest warrant issued pursuant to this section. An offender is responsible for paying any fine remaining after receiving credit for confinement and detention. A default on the remaining fine is also governed by this section; or

(2) If the unexcused default relates to a fine imposed for a Class D or Class E crime, as authorized by chapter 53, order the offender to perform community service work, as authorized in chapter 54-C, until all or a specified part of the fine is paid. The number of hours of community service work must be specified in the court's order and the offender must receive a credit against the unpaid fine of no less than $25 for every 8 hours of community service work completed, which may not exceed one hundred 8-hour days. An offender ordered to perform community service work pursuant to this subparagraph is given credit toward the payment of the fine for each 8-hour day of community service work performed at the rate specified in the court's order. The offender is also given credit toward the payment of the fine for each day that the offender is detained as a result of an arrest warrant issued pursuant to this section at a rate specified in the court's order that is up to $100 of unpaid fine per day of confinement. An offender is responsible for paying any fine remaining after receiving credit for any detention and for community service work performed. A default on the remaining fine is also governed by this section. [2011, c. 568, §1 (AMD).]

B. If it appears that the default is excusable, the court may give the offender additional time for payment, may reduce the amount of each installment or may permit the offender to perform community service work at a rate authorized by paragraph A, subparagraph (2), supervised by the sheriff of the county in which the court that assessed the fine is located or by a community confinement monitoring agency with which that sheriff has contracted under Title 30-A, section 1659-A. [2013, c. 266, §8 (AMD).]

C. If the court commits a person to the custody of the sheriff for nonpayment of a fine pursuant to subsection 3, paragraph A, subparagraph (1), the court may authorize, at the time of its order only, participation of the person in a project under Title 30-A, section 1606 with the agreement of the sheriff of the county jail where the person is committed. The person must be given credit according to Title 30-A, section 1606, subsection 2. [2007, c. 517, §2 (AMD).]

D. The confinement ordered under subsection 3, paragraph A, subparagraph (1) must be nonconcurrent with any judgment of conviction involving a term of imprisonment. [2007, c. 517, §3 (AMD).]

[ 2013, c. 266, §8 (AMD) .]

4. Upon any default, execution may be levied and other measures authorized for the collection of unpaid civil judgments may be taken to collect the unpaid fine. A levy of execution does not discharge an offender confined to a county jail or performing community service work under subsection 3 for unexcused default until the full amount of the fine has been collected.

[ 2007, c. 517, §4 (AMD) .]

5. When a fine is imposed on an organization, the person or persons authorized to make disbursements from the assets of the organization shall pay the fine from the organization's assets. Failure to do so may subject the person or persons to court action pursuant to this section.

[ 1999, c. 367, §5 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1987, c. 769, §B4 (AMD). 1987, c. 861, §15 (AMD). 1997, c. 54, §1 (AMD). 1997, c. 135, §3 (AMD). 1997, c. 393, §B8 (AMD). 1999, c. 367, §5 (RPR). 2007, c. 517, §§1-4 (AMD). 2007, c. 518, §7 (AMD). 2009, c. 608, §§10, 11 (AMD). 2011, c. 334, §1 (AMD). 2011, c. 568, §1 (AMD). 2013, c. 266, §8 (AMD).



17-A §1305. Revocation of fines (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1999, c. 367, §6 (RP).






Chapter 54: RESTITUTION

17-A §1321. Purpose

The Legislature finds and declares that the victims of crimes often suffer losses through no fault of their own and for which there is no compensation. It also finds that repayment, in whole or in part, by the offender to the victim of his crime can operate to rehabilitate the offender in certain instances. It is the purpose of this chapter to encourage the compensation of victims by the person most responsible for the loss incurred by the victim, the offender. Restitution by the offender can serve to reinforce the offender's sense of responsibility for the offense, to provide him the opportunity to pay his debt to society and to his victim in a constructive manner, and to ease the burden of the victim as a result of the criminal conduct. [1977, c. 455, §3 (NEW).]

The Legislature recognizes that a crime is an offense against society as a whole, not only against the victim of the crime, and that restitution for victims is therefore ancillary to the central objectives of the criminal law. It intends restitution to be applied only when other purposes of sentencing can be appropriately served. [1977, c. 455, §3 (NEW).]

The Legislature does not intend the use of restitution to result in preferential treatment for offenders with substantial financial resources. [1977, c. 455, §3 (NEW).]

SECTION HISTORY

1977, c. 455, §3 (NEW).



17-A §1322. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1977, c. 455, §3 (NEW).]

1. Collateral source. "Collateral source" means a source of benefits or advantages for economic loss resulting from a crime, which the victim has received, or which is readily available to him from:

A. The Government of the United States or any agency thereof, a state or any of its political subdivisions, or an instrumentality of 2 or more states unless the law providing for the benefits or advantages makes them excess or secondary to benefits under this chapter; [1977, c. 455, §3 (NEW).]

B. Social security, Medicare and Medicaid; [1977, c. 455, §3 (NEW).]

C. Workers' compensation; [1987, c. 769, Pt. A, §56 (AMD).]

D. Wage continuation programs of any employer; [1977, c. 455, §3 (NEW).]

E. Proceeds of a contract of insurance payable to the victim for loss which he sustained because of the criminal conduct; or [1977, c. 455, §3 (NEW).]

F. A contract providing prepaid hospital and other health care services or benefits for disability. [1977, c. 455, §3 (NEW).]

[ 1987, c. 769, Pt. A, §56 (AMD) .]

2. Dependent. "Dependent" means a natural person who is wholly or partially dependent upon the victim for care or support and includes a child of the victim born after his death.

[ 1977, c. 455, §3 (NEW) .]

3. Economic loss. "Economic loss" includes economic detriment consisting of environmental clean-up expense, property loss, allowable expense, work loss, replacement services loss and, if injury causes death, dependent's economic loss and dependent's replacement services loss. Noneconomic detriment is not loss. Economic detriment is loss although caused by pain and suffering or physical impairment. "Economic loss" includes expenses of an emergency response by any public agency and critical investigation expenses.

A. "Allowable expense" means reasonable charges incurred for reasonably needed products, services and accommodations, including those for medical care, rehabilitation, rehabilitative occupational training, counseling services and other remedial treatment and care, and nonmedical remedial care and treatment rendered in accordance with a recognized religious method of healing. The term includes reasonable and customary charges incurred for expenses in any way related to funeral, cremation and burial. It does not include that portion of a charge for a room in a hospital, clinic, convalescent or nursing home, or any other institution engaged in providing nursing care and related services, in excess of a reasonable and customary charge for semiprivate accommodations, unless other accommodations are medically required. [1993, c. 305, §1 (RPR).]

A-1. "Critical investigation expense" means a necessary expense incurred by a government or by a victim while investigating or prosecuting suspected criminal conduct. "Critical investigation expense" is limited to the cost of an audit or other financial analysis when that analysis is necessary to determine whether and to what extent a victim has suffered financial harm from criminal conduct by an employee or other person in a position of trust and the cost of analysis of suspected illegal drugs. [2005, c. 447, §3 (NEW).]

B. "Dependent's economic loss" means loss after a decedent's death of contributions of things of economic value to the decedent's dependents, not including services they would have received from the decedent if the decedent had not suffered the fatal injury, less expenses of the dependents avoided by reason of decedent's death. [1993, c. 305, §1 (RPR).]

C. "Dependent's replacement loss" means loss reasonably incurred by dependents after a decedent's death in obtaining ordinary and necessary services in lieu of those the decedent would have performed for their benefit if the decedent had not suffered the fatal injury, less expenses of the dependents avoided by reason of the decedent's death and not subtracted in calculating dependent's economic loss. [1993, c. 305, §1 (RPR).]

C-1. "Environmental clean-up expense" means any reasonable expense incurred for products and services needed to clean up any harm or damage caused to the environment, including any harm or damage caused by chemicals; to restore the environment to its previous condition prior to any harm or damage; and to properly dispose of chemicals and other materials, including those used in the manufacture of scheduled drugs in violation of chapter 45. [1993, c. 305, §1 (RPR).]

C-2. "Expense of an emergency response" means reasonable costs incurred by a public agency in reasonably making an appropriate emergency response to the incident, including a response to a suspected unlawful methamphetamine laboratory under section 1124, but only includes those costs directly arising because of the response to the particular incident. Reasonable costs include the costs of providing police, firefighting, rescue and emergency medical services at the scene of the incident, as well as the compensation for the personnel, including trained laboratory personnel, responding to the incident. "Public agency" means the State or any county, municipality, district or public authority located, in whole or in part, within this State that provides or may provide laboratory services or police, firefighting, ambulance or other emergency services. [2015, c. 346, §8 (AMD).]

D. "Property loss" means the value of property taken from the victim, or of property destroyed or otherwise broken or harmed. A property loss includes the value of taxes or other obligations due to the government that have not been paid. "Property loss" also includes, in cases involving a violation of chapter 45, the value of money or other consideration given or offered in exchange for scheduled drugs by a law enforcement officer or another at the direction of a law enforcement officer that are not, in fact, recovered by the State at the time of sentencing, regardless of whether other money or items of value are sought, acquired or forfeited pursuant to Title 15, chapter 515. In cases involving a violation of chapter 45, the court must make a finding that the property loss is specifically related to that case. [1993, c. 305, §1 (RPR).]

E. "Replacement services loss" means expenses reasonably incurred in obtaining ordinary and necessary services in lieu of those the injured person would have performed, not for income but for the benefit of the injured person or the injured person's family, if the injured person had not been injured. [1993, c. 305, §1 (RPR).]

F. "Work loss" means loss of income from work the injured person would have performed if the injured person had not been injured and expenses reasonably incurred by the injured person in obtaining services in lieu of those the injured person would have performed for income, reduced by any income for substitute work actually performed by the injured person or by income the injured person would have earned in available appropriate substitute work the injured person was capable of performing but unreasonably failed to undertake. For a victim of a human trafficking offense as defined in Title 5, section 4701, subsection 1, paragraph C, "work loss" includes pay or benefits unfairly or illegally withheld from the victim by the offender or any unfair labor agreement under Title 26, section 629, as defined by rules adopted by the Department of Labor. [2007, c. 684, Pt. D, §1 (AMD); 2007, c. 684, Pt. D, §3 (AFF).]

[ 2015, c. 346, §8 (AMD) .]

4. Noneconomic detriment. "Noneconomic detriment" means pain, suffering, inconvenience, physical impairment and other nonpecuniary damage.

[ 1977, c. 455, §3 (NEW) .]

5. Offender. "Offender" means any natural person or organization convicted of a crime.

[ 1987, c. 157, §3 (AMD) .]

6. Restitution. "Restitution" means:

A. Monetary reimbursement, in whole or in part, for economic loss; [1977, c. 455, §3 (NEW).]

B. Work or service provided to a victim for economic loss; or [1977, c. 455, §3 (NEW).]

C. Any combination of service or monetary reimbursement by an offender to the victim of his crime or to other authorized claimants, either directly or indirectly. [1977, c. 455, §3 (NEW).]

[ 1977, c. 455, §3 (NEW) .]

7. Victim. "Victim" means a government that suffers economic loss or a person who suffers personal injury, death or economic loss as a result of a crime or the good faith effort of any person to prevent a crime.

[ 1987, c. 157, §3 (AMD) .]

SECTION HISTORY

1977, c. 455, §3 (NEW). 1987, c. 157, §3 (AMD). 1987, c. 769, §A56 (AMD). 1989, c. 188, (AMD). 1989, c. 872, §5 (AMD). 1989, c. 924, §13 (AMD). 1991, c. 394, (AMD). 1993, c. 305, §1 (AMD). 2005, c. 447, §§2,3 (AMD). 2007, c. 684, Pt. D, §1 (AMD). 2007, c. 684, Pt. D, §3 (AFF). 2015, c. 346, §8 (AMD).



17-A §1323. Mandatory consideration of restitution

1. Inquiry as to victim's financial loss. The court shall, whenever practicable, inquire of a prosecutor, law enforcement officer or victim with respect to the extent of the victim's financial loss, and shall order restitution when appropriate. The order for restitution shall designate the amount of restitution to be paid and the person or persons to whom the restitution will be paid.

[ 2005, c. 389, §3 (AMD) .]

2. Reasons for not imposing restitution. In any case where the court determines that restitution should not be imposed in accordance with the criteria set forth in section 1325, the court shall state in open court or in writing the reasons for not imposing restitution.

[ 1983, c. 352, §3 (RPR) .]

3. Restitution required. In any prosecution for a crime committed prior to the effective date of this chapter, or any amendment to this chapter, the court may, with the consent of the defendant, require the defendant to make restitution in accordance with this chapter as amended.

[ 1987, c. 157, §4 (NEW) .]

SECTION HISTORY

1977, c. 455, §3 (NEW). 1983, c. 352, §3 (RPR). 1983, c. 793, §1 (AMD). 1987, c. 157, §4 (AMD). 2005, c. 389, §3 (AMD).



17-A §1324. Authorized claimants

Restitution may be authorized for: [1977, c. 455, §3 (NEW).]

1. Victim. The victim or a dependent of a deceased victim;

[ 1977, c. 455, §3 (NEW) .]

2. County. The county where the offense was prosecuted if the victim voluntarily refuses restitution or if the identity of the victim cannot be ascertained;

[ 1977, c. 455, §3 (NEW) .]

3. Person providing recovery. Any person, firm, organization, corporation or government entity which has provided recovery to the victim as a collateral source, but only to the extent that such recovery was actually made; and

[ 1977, c. 455, §3 (NEW) .]

4. Person acting on behalf of victim. Any person legally authorized to act on behalf of the victim.

[ 1977, c. 455, §3 (NEW) .]

SECTION HISTORY

1977, c. 455, §3 (NEW).



17-A §1325. Criteria for restitution

1. Restitution authorized. Restitution may be authorized, in whole or in part, as compensation for economic loss. In determining the amount of restitution authorized, the following shall be considered:

A. The contributory misconduct of the victim; [1977, c. 455, §3 (NEW).]

B. Failure to report the crime to a law enforcement officer within 72 hours after its occurrence, without good cause for failure to report within that time; and [1977, c. 455, §3 (NEW).]

C. The present and future financial capacity of the offender to pay restitution. [1997, c. 413, §1 (AMD).]

[ 1997, c. 413, §1 (AMD) .]

2. Restitution not authorized. Restitution shall not be authorized:

A. To a victim without that victim's consent; [1977, c. 455, §3 (NEW).]

B. To a victim who is an accomplice of the offender; [1977, c. 455, §3 (NEW).]

C. To a victim who has otherwise been compensated from a collateral source, but economic loss in excess of the collateral compensation may be authorized; and [1977, c. 455, §3 (NEW).]

D. When the amount and method of payment of monetary restitution or the performance of service restitution creates an excessive financial hardship on the offender or dependent of the offender. In making this determination, all relevant factors must be considered, including, but not limited to the following:

(1) The number of the offender's dependents;

(2) The minimum living expenses of the offender and the offender's dependents;

(3) The special needs of the offender and the offender's dependents, including necessary travel expense to and from work;

(4) The offender's present income and potential future earning capacity; and

(5) The offender's resources, from whatever source. [1997, c. 413, §2 (AMD).]

[ 1997, c. 413, §2 (AMD) .]

3. Exception. The provisions of subsection 2, paragraph D, do not apply to an offender which is an organization.

[ 1987, c. 157, §5 (NEW) .]

4. Burdens of proof. An offender who asserts a present or future incapacity to pay restitution has the burden of proving the incapacity by a preponderance of the evidence. On appeal of a restitution order, the offender has the burden of demonstrating that the incapacity was proven as a matter of law.

[ 1997, c. 413, §3 (NEW) .]

SECTION HISTORY

1977, c. 455, §3 (NEW). 1987, c. 157, §5 (AMD). 1997, c. 413, §§1-3 (AMD).



17-A §1326. Time and method of restitution (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 455, §3 (NEW). 1991, c. 90, (AMD). 1991, c. 816, §1 (AMD). 1993, c. 147, §1 (AMD). 1995, c. 502, §F16 (AMD). 1999, c. 790, §D6 (RP).



17-A §1326-A. Time and method of restitution

When restitution is authorized, and the offender is not committed to the Department of Corrections and does not receive a sentence that includes a period of probation, the time and method of payment or of the performance of the services must be specified by the court and monetary compensation may be ordered paid to the office of the prosecuting attorney who is prosecuting the case or to the clerk of the court. If the offender is committed to the Department of Corrections or receives a sentence that includes a period of probation, monetary compensation must be paid to the Department of Corrections and the time and method of payment must be determined by the Department of Corrections during the term of commitment or the period of probation unless at the time of sentencing the court has specified the time and method of payment. Once any term of commitment to the Department of Corrections or period of probation is completed and if the restitution ordered has not been paid in full, the offender is subject to the provisions of section 1326-F and, in the event of a default, the provisions of section 1329. The state agency receiving the restitution shall deposit any money received in the account maintained by the Treasurer of State for deposit of state agency funds, from which funds are daily transferred to an investment account and invested. Interest accrued on that money is the property of and accrues to the State for deposit in the General Fund. The agency receiving the restitution shall make the disbursement to the victim or other authorized claimant as soon as possible after the agency receives the money. [2011, c. 464, §23 (AMD).]

SECTION HISTORY

1999, c. 469, §1 (NEW). 2009, c. 94, §3 (AMD). 2009, c. 608, §12 (AMD). 2011, c. 464, §23 (AMD).



17-A §1326-B. Income withholding order

1. When restitution is required of an offender who will not be commencing service of a period of institutional confinement, who does not receive a sentence that includes a period of probation and who is employed, the court shall, at the time of ordering restitution, enter a separate order for income withholding. When restitution is required of an offender who receives a sentence that includes a period of probation and who is employed, upon application of the offender's probation officer, the court shall enter a separate order for income withholding. The withholding order must direct the employer to deduct from all income due and payable to the offender an amount determined pursuant to section 1326-A to meet the offender's restitution obligation. The withholding order must include an instruction to the employer that upon receipt of a copy of the withholding order the employer shall:

A. Immediately begin to withhold the offender's income when the offender is usually paid; [1999, c. 469, §1 (NEW).]

B. Send each amount withheld to the agency to which restitution has been ordered to be paid at the address set forth in the order within 7 business days of the withholding; and [1999, c. 469, §1 (NEW).]

C. Identify each amount sent to the agency by indicating the court's docket number. [1999, c. 469, §1 (NEW).]

[ 2009, c. 608, §13 (AMD) .]

2. The income withholding order is effective as long as the order for restitution upon which it is based is effective, including after a defendant is no longer in the custody or under the supervision of the Department of Corrections and has not paid the restitution in full as described in section 1326-F, or until further order of the court.

[ 2011, c. 464, §24 (AMD) .]

SECTION HISTORY

1999, c. 469, §1 (NEW). 2009, c. 608, §13 (AMD). 2011, c. 464, §24 (AMD).



17-A §1326-C. Deceased victims

An offender's obligation to pay restitution is not affected by the death of the victim to whom the restitution is due. The money collected as restitution must be forwarded to the estate of the victim. [1999, c. 469, §1 (NEW).]

SECTION HISTORY

1999, c. 469, §1 (NEW).



17-A §1326-D. Victim unable to be located

If the location of a victim can not, with due diligence, be ascertained, the money collected as restitution must be forwarded to the Treasurer of State to be handled as unclaimed property. [2003, c. 706, Pt. A, §7 (NEW).]

SECTION HISTORY

2003, c. 706, §A7 (NEW).



17-A §1326-E. Joint and several order

If the victim's financial loss has been caused by more than one offender, the order must designate that the restitution is to be paid on a joint and several basis, unless the court specifically determines that one defendant should not equally share the burden. The agency collecting restitution pursuant to a joint and several order may, after the full amount of restitution has been collected and disbursed to the victim, continue to collect payments from an offender who has not paid an equal share of the restitution and may disburse the money collected to any other offender who has paid more than an equal share of the restitution. [2005, c. 389, §4 (NEW).]

SECTION HISTORY

2005, c. 389, §4 (NEW).



17-A §1326-F. Former Department of Corrections’ clients owing restitution

An offender is responsible for paying any restitution outstanding at the time the term of commitment to the Department of Corrections or period of probation is completed. An offender who has complied with the time and method of payment of monetary compensation determined by the Department of Corrections during the period of probation shall continue to make payments to the Department of Corrections in accordance with that payment schedule unless modified by the court pursuant to section 1328-A or 1329. An offender who has not complied with the time and method of payment of monetary compensation determined by the Department of Corrections during the period of probation must be returned to the court for further disposition pursuant to section 1329. An offender who is unconditionally released and discharged from institutional confinement with the Department of Corrections upon the expiration of the sentence must, upon application of the office of the attorney for the State, be returned to the court for specification by the court of the time and method of payment of monetary compensation, which may be ordered paid to the office of the attorney for the State who prosecuted the case or to the clerk of the court. Prior to the offender's release and discharge, the Department of Corrections shall provide the office of the attorney for the State who prosecuted the case written notice as to the amount of restitution outstanding. An income withholding order issued pursuant to section 1326-B remains effective and enforceable until the restitution is paid in full, even after an offender is no longer in the custody or under the supervision of the Department of Corrections. [2011, c. 464, §25 (AMD).]

SECTION HISTORY

2009, c. 608, §14 (NEW). 2011, c. 464, §25 (AMD).



17-A §1327. Restitution deducted from judgment in civil action

Any restitution ordered and paid shall be deducted from the amount of any judgment awarded in a civil action brought by the victim against the offender based on the same facts. If the restitution ordered and made was work restitution, the reasonable value of the services may be deducted from any such judgment. [1977, c. 455, §3 (NEW).]

SECTION HISTORY

1977, c. 455, §3 (NEW).



17-A §1328. Postconviction relief

If, in any judicial proceeding following conviction, a court issues a final judgment invalidating the conviction, the judgment may include an order that any or all of a restitution payment that the convicted person paid pursuant to the sentence for that conviction be returned to the convicted person. [1997, c. 413, §4 (NEW).]

1. Petition.

[ 1997, c. 413, §4 (RP) .]

2. Final judgment.

[ 1997, c. 413, §4 (RP) .]

SECTION HISTORY

1977, c. 455, §3 (NEW). 1997, c. 413, §4 (RPR).



17-A §1328-A. Modification of restitution

A convicted person who can not make restitution payments in the manner ordered by the court or determined by the Department of Corrections pursuant to section 1326-A shall move the court for a modification of the time or method of payment or service to avoid a default. The court may modify its prior order or the determination of the Department of Corrections to reduce the amount of each installment or to allow additional time for payment or service. [2009, c. 94, §4 (AMD).]

SECTION HISTORY

1997, c. 413, §5 (NEW). 2009, c. 94, §4 (AMD).



17-A §1329. Default

1. Return to court. An offender who has been sentenced to make restitution and has defaulted in payment or service thereof shall be returned to court for further disposition.

[ 1981, c. 360, (NEW) .]

2. Reports. A probation officer having knowledge of a default in restitution by an offender shall report the default to the office of the attorney for the State. An attorney for the State having knowledge of a default in restitution by an offender shall report the default to the court. If the restitution was a condition of probation, the attorney for the State may file a motion to enforce payment of restitution or, with the written consent of the probation officer, a motion to revoke probation under section 1205. If the restitution was not a condition of probation, the attorney for the State may file a motion to enforce payment of restitution.

[ 1997, c. 413, §6 (AMD) .]

3. Motion to enforce payment of restitution. Either the attorney for the State or the court may initiate a motion to enforce payment of restitution. Notification for the hearing on the motion must be sent by regular mail to the offender's last known address. If the offender does not appear for the hearing after proper notification has been sent, the court may issue a bench warrant.

A. Unless the offender shows by a preponderance of the evidence that the default was not attributable to an intentional or knowing refusal to obey the court's order or to a failure on the offender's part to make a good-faith effort to obtain the funds required to make payment, the court shall find that the default was unexcused and may commit the offender to the custody of the sheriff until all or a specified part of the restitution is paid. The length of confinement in a county jail for unexcused default must be specified in the court's order and may not exceed one day for every $5 of unpaid restitution or 6 months, whichever is shorter. An offender committed for nonpayment of restitution is given credit toward the payment of restitution for each day of confinement that the offender is in custody, at the rate specified in the court's order. The offender is also given credit for each day that the offender has been detained as the result of an arrest warrant issued pursuant to this section. An offender is responsible for paying any restitution remaining after receiving credit for confinement and detention. A default on the remaining restitution is also governed by this section. [1997, c. 413, §7 (NEW).]

B. If it appears that the default is excusable, the court may give the offender additional time for payment or may reduce the amount of each installment. [1997, c. 413, §7 (NEW).]

C. The confinement ordered under this subsection must be nonconcurrent with any judgment of conviction involving a term of imprisonment. [1999, c. 367, §7 (NEW).]

[ 1999, c. 367, §7 (AMD) .]

3-A. Forfeiture of bail. When an offender who has been sentenced to make restitution and has defaulted in payment or service of the restitution is declared in forfeiture of bail in the proceeding brought under this section pursuant to Title 15, section 1094, the obligation and sureties of the defendant must be enforced pursuant to Title 15, section 1094 and the district attorney shall use the proceeds to satisfy the offender’s restitution obligation. Any proceeds from the forfeited bail remaining after the offender’s restitution obligation has been satisfied must be used in accordance with Title 15, section 224-A, subsection 2.

[ 2007, c. 31, §3 (NEW) .]

4. Collection. Upon any default, execution may be levied and other measures authorized for the collection of unpaid civil judgments may be taken to collect the unpaid restitution. A levy of execution does not discharge an offender confined to a county jail under subsection 3 for unexcused default until the full amount of the restitution has been collected.

[ 1997, c. 413, §7 (NEW) .]

5. Organizations. When restitution is imposed on an organization, the person or persons authorized to make disbursements from the assets of the organization shall pay the restitution from the organization's assets. Failure to do so may subject the person or persons to court action pursuant to this section.

[ 1997, c. 413, §7 (NEW) .]

6. Payments made pursuant to this section must be made to the same agency to which the restitution was required to be paid under section 1326-A or section 1326-F, except that if the offender is no longer in the custody or under the supervision of the Department of Corrections the payments must be made to the office of the attorney for the State who prosecuted the case or the clerk of the court, as ordered by the court.

[ 2009, c. 608, §15 (NEW) .]

SECTION HISTORY

1981, c. 360, (NEW). 1989, c. 502, §D15 (AMD). 1997, c. 413, §§6,7 (AMD). 1999, c. 367, §7 (AMD). 2007, c. 31, §3 (AMD). 2009, c. 608, §15 (AMD).



17-A §1330. Work program release; restitution

1. Work program; payment of restitution and fines. A prisoner who has been ordered to pay restitution or fines may not be released pursuant to a work program administered by the Department of Corrections under Title 34-A, section 3035, or a sheriff under Title 30-A, section 1605, or participate in an industry program under Title 34-A, section 1403, subsection 9 or any other program administered by the Department of Corrections or a sheriff by which a prisoner is able to generate money, unless the prisoner consents to pay at least 25% of the prisoner's gross weekly wages or other money generated to the victim or the court until such time as full restitution has been made or the fine is paid in full. The chief administrative officer of the correctional facility where the prisoner is incarcerated shall collect and disburse to the victim or victims that portion of the prisoner's wages or other money generated agreed to as payment of restitution. The chief administrative officer of the correctional facility where the prisoner is incarcerated shall also collect and disburse to the court that portion of the prisoner's wages or other money generated agreed to as payment of fines after the restitution is paid in full. If the victim or victims ordered by the court to receive restitution cannot be located, the correctional facility shall inform the court that ordered restitution. The court shall determine the distribution of these funds.

[ 2005, c. 506, §2 (AMD) .]

2. Payment of restitution or fines from other sources. A prisoner, other than one addressed by subsection 1, who receives money, from any source, shall pay 25% of that money to any victim or the court if the court has ordered that restitution or a fine be paid. The chief administrative officer of the correctional facility in which the prisoner is incarcerated shall collect and disburse to the victim or victims that portion of the prisoner's money ordered as restitution. The chief administrative officer of the correctional facility where the prisoner is incarcerated shall also collect and disburse to the court that portion of the prisoner's money ordered as fines after the restitution is paid in full. If the victim or victims ordered by the court to receive restitution can not be located, the correctional facility shall inform the court that ordered restitution. The court shall determine the distribution of these funds. Money received by the prisoner and directly deposited into a telephone call account established by the Department of Corrections for the sole purpose of paying for use of the department's client telephone system is not subject to this subsection, except that 25% of any money received by the prisoner and transferred from the telephone call account to the department's general client account at the time of the prisoner's discharge or transfer to supervised community confinement must be collected and disbursed as provided in this subsection.

[ 2005, c. 506, §3 (AMD) .]

3. Restitution; absolute. The requirements imposed on a prisoner by this section to pay restitution and fines during incarceration apply regardless of whether:

A. The court order to pay restitution or fines constitutes a sentence or is imposed as a condition of probation; [2011, c. 464, §26 (NEW).]

B. Payment has been stayed in the court order; [2011, c. 464, §26 (NEW).]

C. The court has specified a time and method of payment pursuant to section 1303, subsection 1 or section 1326-A; or [2011, c. 464, §26 (NEW).]

D. The person's incarceration resulted from a revocation of probation. [2011, c. 464, §26 (NEW).]

[ 2011, c. 464, §26 (AMD) .]

SECTION HISTORY

1983, c. 352, §4 (NEW). 1983, c. 793, §2 (AMD). 1987, c. 737, §§C32,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 534, §1 (AMD). 1997, c. 358, §§1,2 (AMD). 1997, c. 752, §30 (AMD). 1999, c. 469, §§2,3 (AMD). 2005, c. 506, §§2,3 (AMD). 2011, c. 464, §26 (AMD).



17-A §1330-A. Waiver of issue of excessiveness

If a defendant at the time of sentencing has consented to the imposition by the sentencing court of a specific amount of restitution, the defendant is thereafter precluded from seeking to attack the legality or propriety of the amount of restitution ordered if that amount does not exceed the specific amount consented to by the defendant. [1997, c. 30, §1 (NEW).]

SECTION HISTORY

1997, c. 30, §1 (NEW).



17-A §1330-B. Restitution for benefit of victim

When compensation is awarded from the Victims' Compensation Fund pursuant to Title 5, chapter 316-A, the amount of any restitution ordered to be paid to or for the benefit of the victim and collected as part of a sentence imposed must be paid by the agency collecting the restitution in an amount not to exceed the amount of the payments from the fund, directly to the fund if, when added to the payments from the fund, the restitution exceeds the victim's actual loss. [2003, c. 243, §6 (NEW).]

SECTION HISTORY

2003, c. 243, §6 (NEW).



17-A §1330-C. Civil remedy upon default

Upon the request of the attorney for the State or a person entitled to restitution under an order of restitution, the clerk shall enter the order of restitution in the same manner as a judgment in a civil action. When entered under this section, the order of restitution is deemed to be a money judgment. Upon default, the order to make restitution is enforceable in accordance with Title 14, chapter 502 by any person entitled to restitution under the order. [2015, c. 109, §1 (NEW).]

SECTION HISTORY

2015, c. 109, §1 (NEW).






Chapter 54-A: PROTECTIVE ORDER

17-A §1331. Protective orders in crimes between family members (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§2,7 (NEW). 1979, c. 677, §18 (AMD). 1979, c. 677, §3 (RP). 1983, c. 583, §26 (AMD).






Chapter 54-B: COUNTY JAIL REIMBURSEMENT

17-A §1341. Assessment of reimbursement fee against prisoners

1. Assessment. When a person is sentenced to incarceration in a county jail, the sentencing court shall consider and may assess as part of the sentence a reimbursement fee to help defray the expenses of the offender's room and board. The fee may not exceed the cost of incarcerating the offender or $80 per day, whichever is less. Any reimbursement fee assessed must be collected by the county treasurer of the county in which the offender is incarcerated, paid into the treasury of that county and credited to the county responsible for paying for the incarceration of the offender.

[ 1997, c. 88, §1 (AMD) .]

2. Evidence. The court, in determining whether a reimbursement fee as set out in subsection 1 is to be assessed and in establishing the amount of that fee, shall consider evidence relevant to the offender's ability to pay that fee, including, but not limited to, the factors set forth in section 1325, subsection 2, paragraph D, subparagraphs (1) to (5). The court shall not consider as evidence the following:

A. Joint ownership, if any, that the offender may have in real property; [1985, c. 752, §1 (NEW).]

B. Joint ownership, if any, that the offender may have in any assets, earnings or other sources of income; and [1985, c. 752, §1 (NEW).]

C. The income, assets, earnings or other property, both real and personal, owned by the offender's spouse or family. [1985, c. 752, §1 (NEW).]

[ 1985, c. 752, §1 (NEW) .]

3. Amount of fee. After considering all relevant evidence on the issue of the offender's ability to pay under subsection 2, the court may enter, as part of its sentence, a reimbursement fee that must be paid by the offender for incarceration in the county jail. The fee must bear a reasonable relationship to the offender's ability to pay. Upon petition by the offender, the amount may be modified to reflect any changes in the financial status of the offender.

[ 2005, c. 502, §1 (AMD) .]

4. Timing of fee. If an offender is sentenced to pay a reimbursement fee, the court may grant permission for the payment to be made within a specified time or in specified installments. If such permission is not contained in the sentence, the reimbursement fee is payable immediately.

[ 2005, c. 502, §1 (NEW) .]

5. Default. An offender who has been sentenced to pay a reimbursement fee and who has defaulted in payment of the fee must be returned to court for further disposition.

A probation officer who knows of a default in payment of a reimbursement fee by an offender shall report the default to the office of the attorney for the State or the attorney for the county. If the reimbursement fee was a condition of probation, the attorney for the State or the attorney for the county may file a motion to enforce payment of the reimbursement fee or, with the written consent of the probation officer, a motion to revoke probation under section 1205. If the reimbursement fee was not a condition of probation, the attorney for the State or the attorney for the county may file a motion to enforce payment of the reimbursement fee.

[ 2005, c. 502, §1 (NEW) .]

6. Motion to enforce payment of reimbursement fee. Either the attorney for the State, the attorney for the county or the court may initiate a motion to enforce payment of a reimbursement fee. Notification for the hearing on the motion must be sent by regular mail to the offender's last known address. If the offender does not appear for the hearing after proper notification has been sent, the court may issue a bench warrant.

A. Unless the offender shows by a preponderance of the evidence that the default was not attributable to an intentional or knowing refusal to obey the court's order or to a failure on the offender's part to make a good-faith effort to obtain the funds required to make payment, the court shall find that the default was unexcused and may commit the offender to the custody of the sheriff until all or a specified part of the jail reimbursement fee is paid. The length of confinement in a county jail for unexcused default must be specified in the court's order and may not exceed one day for every $5 of unpaid jail reimbursement fee or 6 months, whichever is shorter. An offender committed for nonpayment of a reimbursement fee is given credit toward the payment of a reimbursement fee for each day of confinement that the offender is in custody, at the rate specified in the court's order. The offender is also given credit for each day that the offender has been detained as the result of an arrest warrant issued pursuant to this section. An offender is responsible for paying any reimbursement fee remaining after receiving credit for confinement and detention. A default on the remaining reimbursement fee is also governed by this section. [2005, c. 502, §1 (NEW).]

B. If it appears that the default is excusable, the court may give the offender additional time for payment or may reduce the amount of each installment. [2005, c. 502, §1 (NEW).]

C. The confinement ordered under this subsection must be nonconcurrent with any judgment of conviction involving a term of imprisonment. [2005, c. 502, §1 (NEW).]

[ 2005, c. 502, §1 (NEW) .]

SECTION HISTORY

1985, c. 752, §1 (NEW). 1989, c. 375, (AMD). 1997, c. 88, §1 (AMD). 2005, c. 502, §1 (AMD).






Chapter 54-C: COMMUNITY SERVICE WORK

17-A §1345. Community service work

1. An offender convicted of a Class D or Class E crime may be sentenced to perform a specified number of hours of community service work for the benefit of the State, a county, a municipality, a school administrative district or other public entity, a charitable institution or other entity approved by the court.

[ 1995, c. 136, §4 (NEW) .]

2. An offender who has been sentenced to perform community service work and fails to complete the work within the time specified by the court must be returned to the court for further disposition.

[ 1995, c. 136, §4 (NEW) .]

3. The Department of Corrections is not responsible for supervision of community service work pursuant to this section.

[ 1995, c. 502, Pt. F, §17 (AMD) .]

SECTION HISTORY

1995, c. 136, §4 (NEW). 1995, c. 502, §F17 (AMD).






Chapter 54-D: UNCONDITIONAL DISCHARGE

17-A §1346. Sentencing alternative of unconditional discharge

A convicted person who is either eligible for the imposition of a sentence alternative that includes a period of probation under section 1201, subsection 1 or is ineligible for the imposition of such a sentence alternative solely by operation of section 1201, subsection 1, paragraph A-1 and for whom a court determines that no other authorized sentencing alternative is appropriate punishment must be sentenced by the court to an unconditional discharge. A sentence of unconditional discharge is for all purposes a final judgment of conviction. [2011, c. 464, §27 (AMD).]

SECTION HISTORY

1999, c. 24, §5 (NEW). 2011, c. 464, §27 (AMD).






Chapter 54-E: VIOLATION OF INTERSTATE COMPACT

17-A §1347. Violation of interstate compact for adult offender supervision (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 158, §1 (NEW). 2003, c. 706, §B2 (RP).






Chapter 54-F: DEFERRED DISPOSITION

17-A §1348. Eligibility for deferred disposition

A person who has pled guilty to a Class C, Class D or Class E crime and who consents to a deferred disposition in writing is eligible for a deferred disposition. [2005, c. 527, §21 (AMD).]

SECTION HISTORY

2003, c. 711, §A19 (NEW). 2005, c. 527, §21 (AMD).



17-A §1348-A. Deferred disposition

1. Following the acceptance of a plea of guilty for a crime for which a person is eligible for a deferred disposition under section 1348, the court may order sentencing deferred to a date certain or determinable and impose requirements upon the person, to be in effect during the period of deferment, considered by the court to be reasonable and appropriate to assist the person to lead a law-abiding life. The court-imposed deferment requirements must include a requirement that the person refrain from criminal conduct and may include a requirement that the person pay to the appropriate county an administrative supervision fee of not more than $50 per month, as determined by the court, for the term of the deferment. In determining the amount of the fee, the court shall take into account the financial resources of the person and the nature of the burden its payment imposes. In exchange for the deferred sentencing, the person shall abide by the court-imposed deferment requirements. Unless the court orders otherwise, the requirements are immediately in effect.

[ 2005, c. 288, §1 (AMD) .]

2. During the period of deferment and upon application of the person granted deferred disposition pursuant to subsection 1 or of the attorney for the State or upon the court's own motion, the court may, after a hearing upon notice to the attorney for the State and the person, modify the requirements imposed by the court, add further requirements or relieve the person of any requirement imposed by the court that, in the court's opinion, imposes an unreasonable burden on the person.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

3. During the period of deferment, if the person cannot meet a deferment requirement imposed by the court, the person shall bring a motion pursuant to subsection 2.

[ 2005, c. 265, §11 (NEW) .]

4. For purposes of a deferred disposition, a person is deemed to have been convicted when the court imposes the sentence. Notwithstanding Title 15, section 1003, subsection 9, prior to sentence imposition, preconviction bail applies to the person.

[ 2013, c. 519, §8 (AMD) .]

SECTION HISTORY

2003, c. 711, §A19 (NEW). 2005, c. 265, §11 (AMD). 2005, c. 288, §1 (AMD). 2009, c. 336, §15 (AMD). 2013, c. 519, §8 (AMD).



17-A §1348-B. Court hearing as to final disposition

1. Unless a court hearing is sooner held under subsection 2, and except as provided in subsection 1-A, at the conclusion of the period of deferment, after notice, a person who was granted deferred disposition pursuant to section 1348-A shall return to court for a hearing on final disposition. If the person demonstrates by a preponderance of the evidence that the person has complied with the court-imposed deferment requirements, the court shall impose a sentencing alternative authorized for the crime to which the person pled guilty and consented to in writing at the time sentencing was deferred or as amended by agreement of the parties in writing prior to sentencing, unless the attorney for the State, prior to sentence imposition, moves the court to allow the person to withdraw the plea of guilty. Except over the objection of the defendant, the court shall grant the State's motion. Following the granting of the State's motion, the attorney for the State shall dismiss the pending charging instrument with prejudice. If the court finds that the person has inexcusably failed to comply with the court-imposed deferment requirements, the court shall impose a sentencing alternative authorized for the crime to which the person pled guilty.

[ 2009, c. 336, §16 (AMD) .]

1-A. Notwithstanding subsection 1, if at the conclusion of the period of deferment and prior to sentence imposition the attorney for the State in writing moves the court to allow the person to withdraw the plea of guilty and the defendant in writing agrees to such withdrawal, the court may, without a hearing on final disposition and in the absence of the person, grant the attorney for the State's motion and allow the person to withdraw the plea. Following such court action, the attorney for the State shall dismiss the pending charging instrument with prejudice.

[ 2009, c. 336, §16 (NEW) .]

2. If during the period of deferment the attorney for the State has probable cause to believe that a person who was granted deferred disposition pursuant to section 1348-A has violated a court-imposed deferment requirement, the attorney for the State may move the court to terminate the remainder of the period of deferment and impose sentence. Following notice and hearing, if the attorney for the State proves by a preponderance of the evidence that the person has inexcusably failed to comply with a court-imposed deferment requirement, the court may continue the running of the period of deferment with the requirements unchanged, modify the requirements, add further requirements or terminate the running of the period of deferment and impose a sentencing alternative authorized for the crime to which the person pled guilty. When a person fails to pay the administrative supervision fee as required under section 1348-A, subsection 1, the court may terminate the running of the period of deferment and impose sentence unless the person shows that failure to pay was not attributable to a willful refusal to pay or to a failure on that person's part to make a good faith effort to obtain the funds required for the payment. If the court finds that the person has not inexcusably failed to comply with a court-imposed deferment requirement, the court may order that the running of the period of deferment continue or, after notice and hearing, take any other action permitted under this chapter.

[ 2005, c. 683, Pt. A, §20 (RPR) .]

3. A hearing under this section or section 1348-A must be held in the court that ordered the deferred disposition. The hearing need not be conducted by the justice or judge who originally ordered the deferred disposition.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

4. The person at a hearing under this section or section 1348-A must be afforded the opportunity to confront and cross-examine witnesses against the person, to present evidence on that person's own behalf and to be represented by counsel. If the person who was granted deferred disposition pursuant to section 1348-A can not afford counsel, the court shall appoint counsel for the person. Assignment of counsel and withdrawal of counsel must be in accordance with the Maine Rules of Criminal Procedure.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

5. A summons may be used to order a person who was granted deferred disposition pursuant to section 1348-A to appear for a hearing under this section. If the person fails to appear after having been served with a summons, the court may issue a warrant for the arrest of the person.

[ 2005, c. 265, §12 (AMD) .]

6.

[ 2005, c. 265, §13 (RP) .]

7. If during the period of deferment the attorney for the State has probable cause to believe that a person who was granted deferred disposition pursuant to section 1348-A has violated a court-imposed deferment requirement, the attorney for the State may apply for a warrant for the arrest of the person or request that a warrantless arrest be made of the person pursuant to section 15, subsection 1, paragraph A, subparagraph (17).

[ 2009, c. 336, §16 (AMD) .]

SECTION HISTORY

2003, c. 711, §A19 (NEW). 2005, c. 265, §§12-14 (AMD). 2005, c. 288, §2 (AMD). 2005, c. 683, §A20 (AMD). 2009, c. 336, §16 (AMD).



17-A §1348-C. Limited review by appeal

A person is precluded from seeking to attack the legality of a deferred disposition, including a final disposition, except that a person who has been determined by a court to have inexcusably failed to comply with a court-imposed deferment requirement and thereafter has been sentenced to an alternative authorized for the crime may appeal to the Law Court, but not as of right. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule. [2003, c. 711, Pt. A, §19 (NEW).]

SECTION HISTORY

2003, c. 711, §A19 (NEW).






Chapter 54-G: ADMINISTRATIVE RELEASE

17-A §1349. Eligibility for sentence alternative that includes period of administrative release

1. A person who has been convicted of a Class D or Class E crime or a Class C crime under Title 29-A, former section 2557, section 2557-A or section 2558 may be sentenced to a sentence alternative under section 1152 that includes a period of administrative release, unless:

A. [2007, c. 344, §6 (RP).]

B. The court sentences the person to a sentencing alternative under section 1152 that includes a period of probation; or [2003, c. 711, Pt. A, §19 (NEW).]

C. The court finds that such a sentence would diminish the gravity of the crime for which that person was convicted. [2003, c. 711, Pt. A, §19 (NEW).]

[ 2007, c. 344, §6 (AMD) .]

SECTION HISTORY

RR 2003, c. 2, §28 (COR). 2003, c. 711, §A19 (NEW). 2005, c. 265, §15 (AMD). 2005, c. 606, §B1 (AMD). 2007, c. 344, §6 (AMD).



17-A §1349-A. Period of administrative release

1. A person who has been convicted of a Class D or Class E crime or the Class C crime under Title 29-A, former section 2557, section 2557-A or section 2558 may be placed on administrative release for a period not to exceed one year.

[ 2007, c. 344, §7 (AMD) .]

2. During the period of administrative release and upon application of a person placed on administrative release or of the attorney for the State or upon the court's own motion, the court may, after a hearing upon notice to the attorney for the State and the person, modify the requirements imposed by the court, add further requirements or release the person of any requirement imposed by the court that, in the court's opinion, imposes on the person an unreasonable burden.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

2-A. During the period of administrative release, if the person cannot meet a requirement of administrative release imposed by the court, the person shall bring a motion pursuant to subsection 2.

[ 2005, c. 265, §16 (NEW) .]

3. On application of the attorney for the State or of the person placed on administrative release or on the court's own motion, the court may terminate a period of administrative release and discharge the convicted person at any time earlier than that provided in the sentence made pursuant to subsection 1 if warranted by the conduct of such person. The court may not order a termination of the period of administrative release and discharge upon the motion of the person placed on administrative release unless notice of the motion is given to the attorney for the State by the person placed on administrative release. The termination of the period of administrative release and discharge relieves the person placed on administrative release of any obligations imposed by the sentence of administrative release.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

4. A justice, in order to comply with section 1256, subsection 8, may terminate a period of administrative release that would delay commencement of a consecutive unsuspended term of imprisonment. A judge may terminate a period of administrative release that would delay commencement of a consecutive unsuspended term of imprisonment if that judge has jurisdiction over each of the sentences involved.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

SECTION HISTORY

2003, c. 711, §A19 (NEW). 2005, c. 265, §16 (AMD). 2007, c. 344, §7 (AMD).



17-A §1349-B. Suspended sentence with administrative release

1. The court may sentence a person to a term of imprisonment not to exceed the maximum term authorized for the Class D or Class E crime or the Class C crime under Title 29-A, former section 2557, section 2557-A or section 2558, suspend the term of imprisonment in whole or in part and accompany the suspension with a period of administrative release not to exceed the one year authorized under section 1349-A, subsection 1.

[ 2005, c. 606, Pt. B, §2 (AMD) .]

2. The court may sentence a person to a fine, not to exceed the maximum fine authorized for the Class D or Class E crime or the Class C crime under Title 29-A, former section 2557, section 2557-A or section 2558, suspend the fine in whole or in part and accompany the suspension with a period of administrative release not to exceed the one year authorized under section 1349-A, subsection 1.

[ 2007, c. 344, §8 (AMD) .]

3. A sentence imposed under subsection 1 or subsection 2 commences on the date the person goes into actual execution of the sentence.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

SECTION HISTORY

2003, c. 711, §A19 (NEW). 2005, c. 265, §17 (AMD). 2005, c. 606, §B2 (AMD). 2007, c. 344, §8 (AMD).



17-A §1349-C. Requirements of administrative release

1. If the court imposes a suspended sentence with administrative release under section 1349-B, the court shall attach requirements of administrative release, as authorized by this section, as the court determines to be reasonable and appropriate to help ensure accountability and rehabilitation of the person. The court-imposed requirements of administrative release must include a requirement that the convicted person refrain from criminal conduct and may include a requirement that the person pay to the appropriate county an administrative supervision fee of not more than $50 per month, as determined by the court, for the term of the administrative release. In determining the amount of the fee, the court shall take into account the financial resources of the person and the nature of the burden its payment imposes. When a person fails to pay the administrative supervision fee, the court may revoke administrative release as provided in sections 1349-D and 1349-E unless the person shows that failure to pay was not attributable to a willful refusal to pay or to a failure on that person's part to make a good faith effort to obtain the funds required for the payment.

[ 2005, c. 288, §3 (AMD) .]

2. In addition to a requirement that the convicted person refrain from criminal conduct and a requirement that the convicted person pay all assessments, surcharges, fees and costs required by law, the court in its sentence may require the convicted person:

A. To pay any fine imposed by the court as part of the sentence; [2003, c. 711, Pt. A, §19 (NEW).]

B. To make any restitution to each victim of the crime imposed by the court; [2003, c. 711, Pt. A, §19 (NEW).]

C. To perform any community service work imposed by the court as part of the sentence; or [2003, c. 711, Pt. A, §19 (NEW).]

D. To satisfy any other requirement reasonably related to helping ensure the accountability and rehabilitation of the person. [2003, c. 711, Pt. A, §19 (NEW).]

[ 2003, c. 711, Pt. A, §19 (NEW) .]

3. The convicted person must be given an opportunity to address the court on the requirements that are proposed to be attached and must, after the sentencing, be given a written statement setting forth the specific requirements on which the person is being administratively released.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

SECTION HISTORY

2003, c. 711, §A19 (NEW). 2005, c. 288, §3 (AMD).



17-A §1349-D. Commencement of administrative release revocation proceeding

1. If during the period of administrative release the attorney for the State has probable cause to believe that the person placed on administrative release has violated a requirement of administrative release, the attorney for the State may file a motion with the court seeking to revoke administrative release. The motion must set forth the facts underlying the alleged violation.

[ 2005, c. 265, §18 (AMD) .]

1-A. A summons may be used to order a person who was placed on administrative release to appear on a motion to revoke that person's administrative release.

[ 2005, c. 265, §18 (NEW) .]

2. A person placed on administrative release appearing on a motion to revoke administrative release pursuant to a summons must be afforded an initial appearance as provided in section 1205-C, subsection 4.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

3. If the person placed on administrative release fails to appear in court after having been served with a summons, the court may issue a warrant for the arrest of the person. After arrest of the person, the court shall afford the person an initial appearance as provided in section 1205-C, subsection 4, and, if retained in custody, section 1205-C, subsection 3 applies.

[ 2005, c. 265, §18 (AMD) .]

4. If during the period of administrative release the attorney for the State has probable cause to believe that the person placed on administrative release has violated a requirement of administrative release, the attorney for the State may apply for a warrant for the arrest of the person or request that a warrantless arrest be made of the person pursuant to section 15, subsection 1, paragraph A, subparagraph (15). Unless sooner released, the court shall provide the person with an initial appearance on the revocation of administrative release within 5 days after arrest. A copy of the motion must be furnished to the person prior to or at the initial appearance. The initial appearance is as provided in section 1205-C, subsection 4. Bail is as provided in section 1205-C, subsections 5 and 6.

[ 2009, c. 336, §17 (AMD) .]

SECTION HISTORY

2003, c. 711, §A19 (NEW). 2005, c. 265, §18 (AMD). 2007, c. 344, §9 (AMD). 2009, c. 336, §17 (AMD).



17-A §1349-E. Court hearing on administrative release revocation

The hearing on a motion to revoke administrative release is as provided under section 1206, except that subsections 7-B and 9 do not apply. [2003, c. 711, Pt. A, §19 (NEW).]

SECTION HISTORY

2003, c. 711, §A19 (NEW).



17-A §1349-F. Review

Review of a revocation of administrative release pursuant to section 1349-E must be by appeal. The appeal is as provided under section 1207. [2003, c. 711, Pt. A, §19 (NEW).]

SECTION HISTORY

2003, c. 711, §A19 (NEW).









Part 4: REVISION OF CRIMINAL LAWS

Chapter 55: CRIMINAL LAW ADVISORY COMMISSION

17-A §1351. Establishment

The Criminal Law Advisory Commission, established by Title 5, section 12004-I, subsection 52, is created for the purpose of conducting a continuing study of the criminal law of Maine. [1989, c. 503, Pt. B, §71 (AMD).]

SECTION HISTORY

1975, c. 740, §124 (NEW). 1983, c. 812, §99 (RPR). 1989, c. 503, §B71 (AMD).



17-A §1352. Membership; terms; vacancies

1. The commission shall be composed of 9 members to be appointed by the Attorney General. The members shall be qualified by reason of their experience in the prosecution or defense of criminal cases or by reason of their knowledge of the criminal law. At least 2 members shall be qualified by reason of their knowledge of juvenile law.

[ 1977, c. 671, §34 (AMD) .]

2. Members of the commission shall serve for a term of 2 years and may be reappointed.

[ 1975, c. 740, §124 (NEW) .]

3. In the event of the death or resignation of a member, the vacancy for the member's unexpired term must be filled by the Attorney General.

[ 2003, c. 143, §12 (AMD) .]

SECTION HISTORY

1975, c. 740, §124 (NEW). 1977, c. 671, §34 (AMD). 2003, c. 143, §12 (AMD).



17-A §1353. Consultants; experts

1. The Senate and House chairs of the joint standing committee of the Legislature having jurisdiction over the Maine Criminal Code and the Maine Juvenile Code, or their designees, serve as consultants to the commission. The Chief Justice of the Supreme Judicial Court shall appoint 4 consultants to the commission, at least one of whom must be an active member of the Superior Court and at least one of whom must be an active member of the District Court.

[ 1995, c. 109, §1 (AMD) .]

2. Whenever it deems it appropriate, the commission shall seek the advice of experts, including representatives of the executive departments, in fields related to its duties.

[ 1975, c. 740, §124 (NEW) .]

SECTION HISTORY

1975, c. 740, §124 (NEW). 1995, c. 109, §1 (AMD).



17-A §1354. Duties

1. It shall be the duty of the commission:

A. To examine the sections of the Revised Statutes outside of the Criminal Code which pertain to the criminal law and to draft such amendments to those sections as the commission deems advisable in light of the Criminal Code; [1975, c. 740, §124 (NEW).]

B. To evaluate the operation of the Criminal Code and to recommend amendments to the code based on such evaluation; [1975, c. 740, §124 (NEW).]

C. To examine the present laws pertaining to criminal pleadings and to consider possible changes, including, but not limited to, the adoption of code pleading and the preparation of pleading forms; [1977, c. 671, §35 (AMD).]

D. To examine any other aspects of Maine's criminal law, including substantive, procedural and administrative matters, which the commission deems relevant; and [1977, c. 671, §35 (AMD).]

E. To evaluate the operation of the Maine Juvenile Code, Title 15, Part 6, and to recommend amendments to that code based on that evaluation. [1977, c. 671, §36 (NEW).]

[ 1977, c. 671, §§35, 36 (AMD) .]

2. The commission shall submit to the Legislature, at the start of each session, such changes in the criminal laws and in related provisions as the commission may determine appropriate. The commission may also make recommendations to the Chief Justice of the Supreme Judicial Court, the Advisory Committee on Criminal Rules and to any other organization or committee whose affairs pertain to the criminal justice system.

[ 1997, c. 134, §10 (AMD) .]

SECTION HISTORY

1975, c. 740, §124 (NEW). 1977, c. 671, §§35,36 (AMD). 1993, c. 184, §1 (AMD). 1997, c. 134, §10 (AMD).



17-A §1355. Organization; staff

1. The Attorney General shall notify all members of the time and place of the first meeting. At that time the commission shall organize, elect a chair, vice-chair and secretary-treasurer and adopt rules as to the administration of the commission and its affairs. The commission shall maintain such financial records as may be required by the State Auditor.

[ 2003, c. 143, §13 (AMD) .]

2. Within the limits of its budget, the commission shall be authorized to contract and employ staff members, who need not be residents of this State, to assist in the legal research and drafting required in connection with the duties of the commission.

[ 1975, c. 740, §124 (NEW) .]

SECTION HISTORY

1975, c. 740, §124 (NEW). 2003, c. 143, §13 (AMD).



17-A §1356. Reimbursement of expenses

The members of the commission shall be compensated according to the provisions of Title 5, chapter 379. [1983, c. 812, §100 (RPR).]

SECTION HISTORY

1975, c. 740, §124 (NEW). 1983, c. 812, §100 (RPR).



17-A §1357. Federal funds

The commission shall be authorized on behalf of the State to accept federal funds and may seek the advice and assistance of the Criminal Justice Planning and Assistance Agency in carrying out its duties. [1975, c. 740, §124 (NEW).]

SECTION HISTORY

1975, c. 740, §124 (NEW).









Part 5: RISK ASSESSMENT OF SEX OFFENDERS

Chapter 57: SEX OFFENDER RISK ASSESSMENT ADVISORY COMMISSION

17-A §1401. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 663, §2 (NEW). 2015, c. 86, §3 (RP).



17-A §1402. Membership; terms; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 663, §2 (NEW). 2015, c. 86, §3 (RP).



17-A §1403. Duties; powers (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 663, §2 (NEW). 2015, c. 86, §3 (RP).



17-A §1404. Organization; meetings (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 663, §2 (NEW). 2015, c. 86, §3 (RP).



17-A §1405. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 663, §2 (NEW). 2015, c. 86, §3 (RP).












TITLE 18: DECEDENTS' ESTATES AND FIDUCIARY RELATIONS

Part 1: WILLS AND PROBATE OF WILLS REPEALED

Chapter 1: WILLS REPEALED

Subchapter 1: GENERAL PROVISIONS REPEALED

18 §1. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §22 (AMD). 1971, c. 598, §§18,20 (AMD). 1979, c. 540, §§24-C (RP).



18 §2. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 451, §§1,9 (AMD). 1979, c. 540, §§24-C (RP).



18 §3. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §5. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §6. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §7. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §8. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §9. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §10. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 2: NUNCUPATIVE WILLS REPEALED

18 §51. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §52. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §53. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §54. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Chapter 3: PROBATE REPEALED

Subchapter 1: GENERAL PROVISIONS REPEALED

18 §101. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §102. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §103. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §104. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §105. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §106. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §107. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §108. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §109. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 2: OUT-OF-STATE WILLS REPEALED

18 §151. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §152. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §153. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §154. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Chapter 5: NOTICES REPEALED

18 §201. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 249, (AMD). 1979, c. 540, §§24-C (RP).



18 §202. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §203. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 7: REGISTERS OF PROBATE REPEALED

18 §251. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 52, (AMD). 1977, c. 67, §1 (AMD). 1979, c. 540, §§24-C (RP).



18 §252. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §253. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §254. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §255. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 451, §§2,9 (AMD). 1979, c. 540, §§24-C (RP).



18 §256. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 67, §2 (AMD). 1979, c. 540, §§24-C (RP).



18 §257. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §258. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §259. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §260. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §261. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 331, (NEW). 1979, c. 540, §§24-C (RP).



18 §262. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 657, §1 (NEW). 1979, c. 540, §§24-C (RP).






Chapter 9: PROBATE BONDS REPEALED

Subchapter 1: GENERAL PROVISIONS REPEALED

18 §301. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §302. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §303. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 2: SUFFICIENCY OF BONDS REPEALED

18 §351. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §352. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §353. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §354. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §355. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 3: ACTIONS ON BONDS REPEALED

18 §401. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §402. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §403. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §404. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §405. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 4: ACTION WITHOUT JUDICIAL AUTHORITY REPEALED

18 §451. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §452. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §453. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §454. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §455. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §456. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 5: ACTION BY JUDICIAL AUTHORITY REPEALED

18 §501. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §502. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §503. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Chapter 11: COSTS AND FEES REPEALED

18 §551. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 748, (RPR). 1979, c. 540, §§24-C (RP).



18 §552. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 522, (AMD). 1969, c. 307, §§1,2 (AMD). 1973, c. 227, §1 (AMD). 1973, c. 451, §§3,4,9 (AMD). 1979, c. 540, §§24-C (RP).



18 §553. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §554. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §555. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §556. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §557. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 235, (AMD). 1979, c. 540, §§24-C (RP).



18 §558. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Part 2: DESCENT AND DISTRIBUTION REPEALED

Chapter 101: ALLOWANCES TO WIDOWS AND OTHERS REPEALED

18 §801. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §802. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §803. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §804. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §805. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §23 (AMD). 1971, c. 598, §19 (AMD). 1979, c. 540, §§24-C (RP).



18 §806. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 103: DESCENT OF PERSONAL PROPERTY REPEALED

18 §851. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §6 (AMD). 1979, c. 127, §129 (AMD). 1979, c. 540, §§24-C (RP).



18 §852. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 451, §§5,9 (AMD). 1979, c. 540, §§24-C (RP).



18 §853. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 105: DISTRIBUTION OF ESTATES OF NONRESIDENTS REPEALED

18 §901. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §902. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §903. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §904. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 107: DISTRIBUTION OF LANDS MORTGAGED OR TAKEN ON EXECUTION REPEALED

18 §951. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §952. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §953. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §954. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 109: DESCENT, OMITTED ISSUE, DECEASED DISTRIBUTEES REPEALED

18 §1001. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1002. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1003. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1004. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 427, §1 (AMD). 1979, c. 540, §§24-C (RP).



18 §1005. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 427, §2 (AMD). 1979, c. 540, §§24-C (RP).



18 §1006. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1007. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1008. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 111: ESTATES IN LIEU OF DOWER AND CURTESY REPEALED

18 §1051. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1052. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1053. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1054. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1055. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1056. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1057. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §11 (AMD). 1979, c. 540, §§24-C (RP).



18 §1058. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1059. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1060. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1061. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 113: SIMULTANEOUS DEATH REPEALED

18 §1101. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1102. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1103. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1104. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1105. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1106. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1107. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1108. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 115: ADVANCEMENTS REPEALED

18 §1151. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1152. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1153. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 118: DISCLAIMERS OF TRANSFERS UNDER NONTESTAMENTARY INSTRUMENTS REPEALED

18 §1251. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1979, c. 540, §§24-C (RP).



18 §1252. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1979, c. 540, §§24-C (RP).



18 §1253. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1975, c. 623, §§18-I (AMD). 1979, c. 540, §§24-C (RP).



18 §1254. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1979, c. 540, §§24-C (RP).



18 §1255. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1979, c. 540, §§24-C (RP).



18 §1256. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1979, c. 540, §§24-C (RP).



18 §1257. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1979, c. 540, §§24-C (RP).



18 §1258. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1979, c. 540, §§24-C (RP).






Chapter 119: DISCLAIMERS OF TRANSFERS BY WILL, INTESTACY OR APPOINTMENT REPEALED

18 §1271. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).



18 §1272. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).



18 §1273. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).



18 §1274. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).



18 §1275. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).



18 §1276. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).



18 §1277. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).



18 §1278. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).









Part 3: ADMINISTRATION AND SETTLEMENT OF DECEDENTS' ESTATES REPEALED

Chapter 201: GENERAL PROVISIONS RELATING TO EXECUTORS AND ADMINISTRATORS REPEALED

18 §1401. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1402. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1403. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1404. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1405. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1406. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1407. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1408. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1409. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1410. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1411. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1412. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1413. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1414. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1415. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1416. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 203: EXECUTORS REPEALED

18 §1501. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1502. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 205: ADMINISTRATORS AND ADMINISTRATION REPEALED

18 §1551. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §24 (AMD). 1971, c. 598, §20 (AMD). 1977, c. 343, (AMD). 1979, c. 540, §§24-C (RP).



18 §1551-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 227, §2 (NEW). 1979, c. 540, §§24-C (RP).



18 §1552. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1553. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1554. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1555. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1556. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1557. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 141, (NEW). 1979, c. 540, §§24-C (RP).






Chapter 207: ADMINISTRATORS WITH WILL ANNEXED AND DE BONIS NON REPEALED

18 §1601. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §25 (AMD). 1971, c. 598, §21 (AMD). 1979, c. 540, §§24-C (RP).



18 §1602. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1603. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1604. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1605. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1606. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1607. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1608. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 209: PUBLIC ADMINISTRATORS

18 §1651. Duties; bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §165 (AMD). 1979, c. 540, §§24-C (RP).



18 §1652. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1653. Conservation of property pending appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1654. Powers revoked (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1655. Distribution of balance (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP). 1979, c. 641, §5 (RPR). 2003, c. 20, §T11 (AMD). 2011, c. 691, Pt. D, §4 (RP).



18 §1656. Notice; audit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1657. Forfeit of balance to State after 20 years (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP). 1979, c. 641, §6 (RP).






Chapter 211: SPECIAL ADMINISTRATORS REPEALED

18 §1701. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1702. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1703. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1704. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1705. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 213: DISCOVERY OF PROPERTY REPEALED

18 §1751. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1752. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1753. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 215: INVENTORY AND APPRAISAL

18 §1801. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1802. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1803. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1804. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 157, (AMD). 1979, c. 540, §§24-C (RP).



18 §1805. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1806. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1807. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 217: PAYMENT AND COLLECTION OF DEBTS

Subchapter 1: DEBTS OF ESTATE

18 §1851. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1852. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1853. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1854. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1855. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1856. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1857. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1858. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 512, §6 (NEW). 1979, c. 540, §§24-C (RP).






Subchapter 2: DEBTS DUE ESTATE REPEALED

18 §1901. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1902. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1903. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Chapter 219: PARTITION OF REAL ESTATE

Subchapter 1: GENERAL PROVISIONS REPEALED

18 §1951. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1952. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1953. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §5 (AMD). 1979, c. 540, §§24-C (RP).



18 §1954. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1955. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1956. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1957. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1958. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1959. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1960. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 2: COMMISSIONERS REPEALED

18 §2001. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2002. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2003. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Chapter 221: LICENSE TO SELL REAL ESTATE REPEALED

18 §2051. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 151, (AMD). 1977, c. 696, §172 (AMD). 1979, c. 540, §§24-C (RP).



18 §2052. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2053. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2054. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2055. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2056. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2057. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2058. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2059. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2060. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2061. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2062. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2101. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2102. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2151. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2152. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2201. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2202. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2203. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2204. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2205. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2206. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2251. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2252. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2253. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 223: ACCOUNTING

18 §2301. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2302. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2303. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2304. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 225: DISPOSAL OF SURPLUS MONEY OR GOODS

18 §2351. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP). 1979, c. 541, §§B23,B24 (AMD).



18 §2352. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2353. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP). 1979, c. 541, §B25 (RP).






Chapter 227: SETTLEMENT OR COMPROMISE OF CLAIMS

18 §2401. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2402. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 623, §19 (AMD). 1979, c. 540, §§24-C (RP).



18 §2403. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2404. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2405. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2406. (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1971, c. 179, §G1 (RP).






Chapter 229: ACTIONS BY OR AGAINST EXECUTORS AND ADMINISTRATORS

18 §2451. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2452. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§C-24 (RP).



18 §2453. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2454. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2455. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2456. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2501. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §21 (AMD). 1979, c. 540, §§24-C (RP).



18 §2502. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2503. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2504. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2505. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2551. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2552. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 255, (AMD). 1967, c. 369, (AMD). 1969, c. 266, (AMD). 1977, c. 192, (RPR). 1977, c. 564, §85 (AMD). 1979, c. 68, §2 (AMD). 1979, c. 540, §§24-C (RP).



18 §2553. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2601. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2651. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2652. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2653. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2654. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2655. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2656. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §96 (AMD). 1979, c. 540, §§24-C (RP).






Chapter 231: MISSING OR ABSENT PERSONS REPEALED

18 §2701. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 437, §1 (RPR). 1979, c. 540, §§24-C (RP).



18 §2702. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2703. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2704. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2751. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2752. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2753. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2754. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2755. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2756. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2757. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2758. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2759. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2760. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2761. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2762. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2763. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2764. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Part 4: INSOLVENT ESTATES REPEALED

Chapter 401: GENERAL PROVISIONS REPEALED

18 §3001. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3002. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3003. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 403: DISTRIBUTION

18 §3051. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3052. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 405: COMMISSIONERS

18 §3101. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3102. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3103. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3104. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3105. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3106. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3107. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 407: CONTINGENT CLAIMS

18 §3151. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3152. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 409: PENDING CLAIMS

18 §3201. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3202. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 411: DECREE OF DISTRIBUTION

18 §3251. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3252. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3253. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 413: APPEALS

18 §3301. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3302. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3303. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3304. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3305. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3306. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3307. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Part 5: FIDUCIARY RELATIONS

Chapter 501: GUARDIAN AND WARD REPEALED

Subchapter 1: GENERAL PROVISIONS REPEALED

18 §3501. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3502. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §26 (AMD). 1971, c. 598, §22 (AMD). 1979, c. 540, §§24-C (RP).



18 §3503. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3504. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3504-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 227, §3 (NEW). 1979, c. 540, §§24-C (RP).



18 §3505. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3506. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3507. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3508. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3509. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §27 (AMD). 1971, c. 598, §23 (AMD). 1975, c. 701, §6 (AMD). 1979, c. 540, §§24-C (RP).



18 §3510. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3511. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3512. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 627, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3551. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3552. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §7 (AMD). 1979, c. 540, §§24-C (RP).



18 §3553. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §28 (AMD). 1971, c. 598, §24 (AMD). 1979, c. 540, §§24-C (RP).



18 §3554. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3601. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §29 (AMD). 1969, c. 437, §2 (AMD). 1971, c. 598, §25 (AMD). 1975, c. 105, §1 (AMD). 1979, c. 540, §§24-C (RP).



18 §3602. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3603. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3604. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3605. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3606. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3607. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §30 (AMD). 1971, c. 598, §26 (AMD). 1979, c. 540, §§24-C (RP).



18 §3621. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1977, c. 502, §1 (AMD). 1977, c. 627, §2 (AMD). 1979, c. 540, §§24-C (RP).



18 §3622. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1977, c. 502, §2 (AMD). 1977, c. 627, §§3,4 (AMD). 1979, c. 540, §§24-C (RP).



18 §3623. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3624. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3625. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1977, c. 627, §5 (AMD). 1979, c. 540, §§24-C (RP).



18 §3626. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1977, c. 627, §6 (AMD). 1979, c. 540, §§24-C (RP).



18 §3627. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1977, c. 627, §7 (AMD). 1979, c. 540, §§24-C (RP).



18 §3628. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1971, c. 544, §57 (AMD). 1977, c. 78, §119 (AMD). 1977, c. 627, §8 (AMD). 1979, c. 540, §§24-C (RP).



18 §3629. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3630. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1977, c. 627, §9 (RPR). 1979, c. 540, §§24-C (RP).



18 §3630-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 627, §10 (NEW). 1979, c. 540, §§24-C (RP).



18 §3631. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3632. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3633. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1977, c. 627, §11 (AMD). 1979, c. 540, §§24-C (RP).



18 §3634. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3635. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1969, c. 590, §22 (AMD). 1971, c. 598, §27 (AMD). 1979, c. 540, §§24-C (RP).



18 §3636. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3637. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3638. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1973, c. 640, §1 (AMD). 1979, c. 540, §§24-C (RP).



18 §3639. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1973, c. 640, §2 (AMD). 1977, c. 528, §1 (AMD). 1977, c. 627, §12 (AMD). 1979, c. 540, §§24-C (RP).



18 §3640. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1977, c. 627, §13 (AMD). 1979, c. 540, §§24-C (RP).



18 §3641. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3642. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1975, c. 105, §2 (AMD). 1977, c. 528, §§2,3 (AMD). 1977, c. 627, §14 (AMD). 1979, c. 540, §§24-C (RP).



18 §3643. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3644.

SECTION HISTORY

1973, c. 631, §1 (NEW). 1973, c. 640, §3 (AMD). 1977, c. 528, §4 (AMD). 1977, c. 627, §15 (AMD). 1979, c. 127, §130 (AMD). 1979, c. 540, §§24-C (RP).



18 §3645. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1977, c. 627, §16 (RPR). 1979, c. 540, §§24-C (RP).



18 §3646. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1977, c. 78, §120 (AMD). 1977, c. 528, §5 (RPR). 1977, c. 696, §173 (RPR). 1979, c. 540, §§24-C (RP).



18 §3647. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3648. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1977, c. 627, §17 (RPR). 1979, c. 127, §131 (AMD). 1979, c. 540, §§24-C (RP).



18 §3648-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 627, §18 (NEW). 1979, c. 540, §§24-C (RP).



18 §3649. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3650. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3650-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3650-B. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1977, c. 627, §§19,20 (AMD). 1979, c. 540, §§24-C (RP).



18 §3650-C. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3650-D. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3650-E. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3651. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3652. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §§22-A (AMD). 1971, c. 544, §58 (AMD). 1979, c. 540, §§24-C (RP).



18 §3653. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3701. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3702. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3751. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3752. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3753. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3801. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3851. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3852. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3853. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3854. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3855. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3856. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3901. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3902. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3903. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Chapter 503: TRUSTS AND TRUSTEES REPEALED

18 §3951. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3952. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3953. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3954. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3955. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 349, (NEW). 1971, c. 365, (NEW). 1971, c. 544, §§59,61 (RP). 1979, c. 540, §§24-C (RP).



18 §3956. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §§60,61 (NEW). 1979, c. 540, §§24-C (RP).



18 §4001. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4002. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4003. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4004. (REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4005. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4006. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4007. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4008. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4009. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4010. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4011. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4012. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4013. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4014. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4015. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4016. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4051. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4052. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4053. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4054. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4055. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4056. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4057. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 505: BANKS AND TRUST COMPANIES

Subchapter 1: COMMON TRUST FUNDS

18 §4101. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 129, (RPR). 1979, c. 540, §§24-C (RP).



18 §4102. Court accountings (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4103. Effective date (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 2: NOMINEES

18 §4151. Investments registered (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4152. Separate records (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4153. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4161. Authorization

A bank or trust company organized and doing business under the laws of any state or territory of the United States of America, including the District of Columbia, and a national bank, duly authorized so to act, may be appointed and may serve in this State as trustee, whether of a corporate or personal trust, executor, administrator, guardian, conservator or committee for an incompetent person, or in any other fiduciary capacity, whether the appointment is by will, deed, court order or decree, or otherwise, when and to the extent that the state, territory or district in which such bank or trust company is organized grants authority to serve in like fiduciary capacities to a bank or trust company organized and doing business under the laws of this State and authorized to serve in like fiduciary capacities. [1979, c. 690, §1 (REEN).]

SECTION HISTORY

1967, c. 127, (NEW). 1979, c. 540, §§24-C (RP). 1979, c. 690, §1 (REEN).



18 §4162. Application

Before qualifying or serving in this State in any fiduciary capacity, as defined in section 4161, the bank or trust company shall file an application for authority with the Secretary of State in the same form and subject to the same fees as required by Title 13-C, chapter 15. The application must be accompanied by a certificate, made within 90 days of filing, from the official having supervision of banks and trust companies where the bank was organized or is domiciled, indicating that it is duly authorized or presently existing, that it has authority to act in the fiduciary capacity for which it is qualifying and that the jurisdiction grants authority to serve in like fiduciary capacities to a bank or trust company organized under the laws of this State and authorized to serve in like fiduciary capacities. If the person supervising banks and trust companies cannot certify to reciprocity, it must be done by the attorney general of its state of domicile. In addition, the application must designate the Secretary of State as the person upon whom all notices and processes issued by or to any court of this State must be served in any action or proceeding relating to any trust, estate or matter within this State in which that bank or trust company is acting in any fiduciary capacity with like effect as personal service on that bank or trust company, the designation is irrevocable as long as any liability remains outstanding against that bank or trust company in this State. Upon receipt of the notice or process, the Secretary of State shall forthwith forward the same by registered mail to that bank or trust company at the address stated in the application. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §36 (COR).]

SECTION HISTORY

1967, c. 127, (NEW). 1971, c. 439, §14 (AMD). 1973, c. 324, (RPR). 1979, c. 540, §§24-C (RP). 1979, c. 690, §1 (REEN). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B36 (COR).



18 §4163. Limitation

Sections 4161, 4162, 4163-A or this section shall not be construed to prohibit, permit or affect in any other way the right of a bank or trust company, organized and doing business under the laws of any other state, territory or district than Maine, including a national bank doing business in any other state, to establish in this State a place of business, branch office or agency for the conduct of business as a fiduciary. [1979, c. 690, §1 (REEN).]

SECTION HISTORY

1967, c. 127, (NEW). 1979, c. 540, §§24-C (RP). 1979, c. 690, §1 (REEN).



18 §4163-A. Corporation; application

Nothing in sections 4161 to 4163 or this section requires any corporation to file an application pursuant to sections 4161 to 4163 or this section if the corporation is deemed not to be doing business in this State under Title 13-C, section 1501 and Title 18-A, section 7-105. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §37 (COR).]

SECTION HISTORY

1979, c. 690, §2 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B37 (COR).



18 §4164. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 127, (NEW). 1979, c. 540, §§24-C (RP).



18 §4165. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 127, (NEW). 1979, c. 540, §§24-C (RP).









Chapter 507: DURATION OF POWER OF ATTORNEY REPEALED

18 §4201. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 34, (NEW). 1979, c. 540, §§24-C (RP).



18 §4202. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 34, (NEW). 1979, c. 540, §§24-C (RP).












TITLE 18-A: PROBATE CODE

Article 1: GENERAL PROVISIONS, DEFINITIONS AND JURISDICTION

Part 1: SHORT TITLE, CONSTRUCTION, GENERAL PROVISIONS

18-A §1-101. Short title

This Act shall be known and may be cited as the Probate Code. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-102. Purposes; rule of construction

(a). This Code shall be liberally construed and applied to promote its underlying purposes and policies.

[ 1979, c. 540, §1 (NEW) .]

(b). The underlying purposes and policies of this Code are:

(1). to simplify and clarify the law concerning the affairs of decedents, missing persons, protected persons, minors and incapacitated persons; [1979, c. 540, §1 (NEW).]

(2). to discover and make effective the intent of a decedent in the distribution of his property; [1979, c. 540, §1 (NEW).]

(3). to promote a speedy and efficient system for liquidating the estate of the decedent and making distribution to his successors; [1979, c. 540, §1 (NEW).]

(4). to facilitate use and enforcement of certain trusts; [1979, c. 540, §1 (NEW).]

(5). to make uniform the law among the various jurisdictions. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-103. Supplementary general principles of law applicable

Unless displaced by the particular provisions of this Code, the principles of law and equity supplement its provisions. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-104. Severability

If any provision of this Code or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the Code which can be given effect without the invalid provision or application, and to this end the provisions of this Code are declared to be severable. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-105. Construction against implied repeal

This Code is a general act intended as a unified coverage of its subject matter and no part of it shall be deemed impliedly repealed by subsequent legislation if it can reasonably be avoided. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-106. Effect of fraud and evasion

Whenever fraud has been perpetrated in connection with any proceeding or in any statement filed under this Code or if fraud is used to avoid or circumvent the provisions or purposes of this Code, any person injured thereby may obtain appropriate relief against the perpetrator of the fraud or restitution from any person, other than a bona fide purchaser, benefitting from the fraud, whether innocent or not. Any proceeding must be commenced within 2 years after the discovery of the fraud, but no proceeding may be brought against one not a perpetrator of the fraud later than 6 years after the time of commission of the fraud. This section has no bearing on remedies relating to fraud practiced on a decedent during his lifetime which affects the succession of his estate. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-107. Evidence as to death or status

In proceedings under this Code the rules of evidence in courts of general jurisdiction including any relating to simultaneous deaths, are applicable unless specifically displaced by the Code or by rules promulgated under section 1-304. In addition, notwithstanding Title 22, section 2707, the following rules relating to determination of death and status are applicable: [1979, c. 540, §1 (NEW).]

(1). a certified or authenticated copy of a death certificate purporting to be issued by an official or agency of the place where the death purportedly occurred is prima facie proof of the fact, place, date and time of death and the identity of the decedent;

[ 1979, c. 540, §1 (NEW) .]

(2). a certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that a person is missing, detained, dead, or alive is prima facie evidence of the status and of the dates, circumstances and places disclosed by the record or report;

[ 1979, c. 540, §1 (NEW) .]

(3). a person who is absent for a continuous period of 5 years, during which he has not been heard from, and whose absence is not satisfactorily explained after diligent search or inquiry is presumed to be dead. His death is presumed to have occurred at the end of the period unless there is sufficient evidence for determining that death occurred earlier.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-108. Acts by holder of general power

For the purpose of granting consent or approval with regard to the acts or accounts of a personal representative or trustee, including relief from liability or penalty for failure to post bond, to register a trust, or to perform other duties, and for purposes of consenting to modification or termination of a trust or to deviation from its terms, the sole holder or all co-holders of a presently exercisable general power of appointment, including one in the form of a power of amendment or revocation, are deemed to act for beneficiaries to the extent their interests, as objects, takers in default, or otherwise, are subject to the power. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-109. Married women's status

The marriage of a woman shall have no effect on her legal capacity, nor on the rights, privileges, authority, duties or obligations of the married woman or of her husband under this Code, except as expressly provided by statute. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-110. Transfer for value

Any recorded instrument described in this Code on which the register of deeds shall note by an appropriate stamp "Maine Real Estate Transfer Tax Paid" shall be prima facie evidence that such transfer was made for value. [1981, c. 367, §1 (NEW).]

SECTION HISTORY

1981, c. 367, §1 (NEW).



18-A §1-111. Powers of fiduciaries relating to compliance with environmental laws

(a). From the inception of the trust or estate, a fiduciary has the following powers, without court authorization, which the fiduciary may use in the fiduciary's sole discretion to comply with environmental law:

(1). To inspect and monitor property held by the fiduciary, including interests in sole proprietorships, partnerships or corporations and any assets owned by any such business enterprise, for the purpose of determining compliance with environmental law affecting the property and to respond to any actual or threatened violation of any environmental law affecting the property held by the fiduciary; [1993, c. 568, §1 (NEW).]

(2). To take, on behalf of the estate or trust, any action necessary to prevent, abate or otherwise remedy any actual or threatened violation of any environmental law affecting property held by the fiduciary, either before or after the initiation of an enforcement action by any governmental body; [1993, c. 568, §1 (NEW).]

(3). To refuse to accept property if the fiduciary determines that any property to be donated to the trust or estate either is contaminated by any hazardous substance or is being used or has been used for any activity directly or indirectly involving any hazardous substance that could result in liability to the trust or estate or otherwise impair the value of the assets held in the trust or estate, except nothing in this paragraph applies to property in the trust or estate at its inception; [1993, c. 568, §1 (NEW).]

(4). To settle or compromise at any time any claims against the trust or estate that may be asserted by any governmental body or private party involving the alleged violation of any environmental law affecting property held in trust or in an estate; [1993, c. 568, §1 (NEW).]

(5). To disclaim any power granted by any document, statute or rule of law that, in the sole discretion of the fiduciary, may cause the fiduciary to incur personal liability under any environmental law; or [1993, c. 568, §1 (NEW).]

(6). To decline to serve or to resign as a fiduciary if the fiduciary reasonably believes that there is or may be a conflict of interest between the fiduciary's fiduciary capacity and the fiduciary's individual capacity because of potential claims or liabilities that may be asserted against the fiduciary on behalf of the trust or estate because of the type or condition of assets held in the trust or estate. [1993, c. 568, §1 (NEW).]

[ 1993, c. 568, §1 (NEW) .]

(b). For purposes of this section, "environmental law" means any federal, state or local law, rule, regulation or ordinance relating to protection of the environment or human health. For purposes of this section, "hazardous substances" has the meaning set forth in Title 38, section 1362, subsection 1.

[ 1993, c. 568, §1 (NEW) .]

(c). The fiduciary may charge the cost of any inspection, review, abatement, response, cleanup or remedial action authorized in this section against the income or principal of the trust or estate. A fiduciary is not personally liable to any beneficiary or other party for any decrease in value of assets in trust or in an estate by reason of the fiduciary's compliance with any environmental law, specifically including any reporting requirement under the law. Neither the acceptance by the fiduciary of property nor a failure by the fiduciary to inspect property creates an inference as to whether there is or may be any liability under any environmental law with respect to the property.

[ 1993, c. 568, §1 (NEW) .]

(d). This section applies to all estates and trusts in existence on and created after July 1, 1994.

[ 1993, c. 568, §1 (NEW) .]

(e). The exercise by a fiduciary of any of the powers granted in this section does not constitute a transaction that is affected by a substantial conflict of interest on the part of the fiduciary.

[ 1993, c. 568, §1 (NEW) .]

SECTION HISTORY

1993, c. 568, §1 (NEW).



18-A §1-112. Guardian ad litem

(a). In any proceeding under this Title for which the court may appoint a guardian ad litem for a child involved in the proceeding, at the time of the appointment, the court shall specify the guardian ad litem's length of appointment, duties and fee arrangements.

[ 2005, c. 360, §1 (NEW) .]

(b). A guardian ad litem appointed on or after October 1, 2005 must meet the qualifications established by the Supreme Judicial Court.

[ 2005, c. 360, §1 (NEW) .]

(c). If, in order to perform the guardian ad litem's duties, the guardian ad litem needs information concerning the child or parents, the court may order the parents to sign an authorization form allowing the release of the necessary information. The guardian ad litem must be allowed access to the child by caretakers of the child, whether the caretakers are individuals, authorized agencies or child care providers.

[ 2005, c. 360, §1 (NEW) .]

(d). The guardian ad litem shall use the standard of the best interest of the child as set forth in Title 19-A, section 1653, subsection 3. The guardian ad litem shall make the wishes of the child known to the court if the child has expressed them, regardless of the recommendation of the guardian ad litem.

[ 2005, c. 360, §1 (NEW) .]

(e). If required by the court, the guardian ad litem shall make a final written report to the parties and the court reasonably in advance of a hearing. The report is admissible as evidence and subject to cross-examination and rebuttal, whether or not objected to by a party.

[ 2005, c. 360, §1 (NEW) .]

(f). A person appointed by the court as a guardian ad litem acts as the court's agent and is entitled to quasi-judicial immunity for acts performed within the scope of the duties of the guardian ad litem.

[ 2005, c. 360, §1 (NEW) .]

(g). A guardian ad litem must be given notice of all civil or criminal hearings and proceedings, including, but not limited to, grand juries, in which the child is a party or a witness. The guardian ad litem shall protect the best interests of the child in those hearings and proceedings, unless otherwise ordered by the court.

[ 2005, c. 360, §1 (NEW) .]

SECTION HISTORY

2005, c. 360, §1 (NEW).






Part 2: DEFINITIONS

18-A §1-201. General definitions

Subject to additional definitions contained in the subsequent Articles which are applicable to specific Articles or parts, and unless the context otherwise requires, in this Code: [1979, c. 540, §1 (NEW).]

(1). "Application" means a written request to the registrar for an order of informal probate or appointment under Part 3 of Article III.

[ 1979, c. 540, §1 (NEW) .]

(2). "Beneficiary", as it relates to trust beneficiaries, includes a person who has any present or future interest, vested or contingent, and also includes the owner of an interest by assignment or other transfer and as it relates to a charitable trust, includes any person entitled to enforce the trust.

[ 1979, c. 540, §1 (NEW) .]

(3). "Child" includes any individual entitled to take as a child under this Code by intestate succession from the parent whose relationship is involved and excludes any person who is only a stepchild, a foster child, a grandchild or any more remote descendant.

[ 1979, c. 540, §1 (NEW) .]

(4). "Claims", in respect to estates of decedents and protected persons, includes liabilities of the decedent or protected person whether arising in contract, in tort or otherwise, and liabilities of the estate which arise at or after the death of the decedent or after the appointment of a conservator, including funeral expenses and expenses of administration. The term does not include estate or inheritance taxes, or demands or disputes regarding title of a decedent or protected person to specific assets alleged to be included in the estate.

[ 1979, c. 540, §1 (NEW) .]

(5). "Court" means any one of the several courts of probate of this State established as provided in Title 4, sections 201 and 202.

[ 1979, c. 540, §1 (NEW) .]

(6). "Conservator" means a person who is appointed by a Court to manage the estate of a protected person.

[ 1979, c. 540, §1 (NEW) .]

(7). "Devise", when used as a noun, means a testamentary disposition of real or personal property and when used as a verb, means to dispose of real or personal property by will.

[ 1979, c. 540, §1 (NEW) .]

(8). "Devisee" means any person designated in a will to receive a devise. In the case of a devise to an existing trust or trustee, or to a trustee on trust described by will, the trust or trustee is the devisee and the beneficiaries are not devisees.

[ 1979, c. 540, §1 (NEW) .]

(9). "Disability" means cause for a protective order as described by section 5-401.

[ 1979, c. 540, §1 (NEW) .]

(10). "Distributee" means any person who has received property of a decedent from his personal representative other than as creditor or purchaser. A testamentary trustee is a distributee only to the extent of distributed assets or increment thereto remaining in his hands. A beneficiary of a testamentary trust to whom the trustee has distributed property received from a personal representative is a distributee of the personal representative. For purposes of this provision, "testamentary trustee" includes a trustee to whom assets are transferred by will, to the extent of the devised assets.

[ 1979, c. 540, §1 (NEW) .]

(10-A). "Domestic partner" means one of 2 unmarried adults who are domiciled together under long-term arrangements that evidence a commitment to remain responsible indefinitely for each other's welfare.

[ 2003, c. 672, §2 (NEW) .]

(11). "Estate" includes the property of the decedent, trust, or other person whose affairs are subject to this Code as originally constituted and as it exists from time to time during administration.

[ 1979, c. 540, §1 (NEW) .]

(12). "Exempt property" means that property of a decedent's estate which is described in section 2-402.

[ 1979, c. 540, §1 (NEW) .]

(13). "Fiduciary" includes personal representative, guardian, conservator and trustee.

[ 1979, c. 540, §1 (NEW) .]

(14). "Foreign personal representative" means a personal representative of another jurisdiction.

[ 1979, c. 540, §1 (NEW) .]

(15). "Formal proceedings" means those within the exclusive jurisdiction of the court conducted before a judge with notice to interested persons.

[ 1979, c. 540, §1 (NEW) .]

(16). "Guardian" means a person who has qualified as a guardian of a minor or incapacitated person pursuant to testamentary or court appointment, but excludes one who is merely a guardian ad litem.

[ 1979, c. 540, §1 (NEW) .]

(17). "Heirs" means those persons, including the surviving spouse or surviving registered domestic partner, who are entitled under the statutes of intestate succession to the property of a decedent.

[ 2003, c. 672, §3 (AMD) .]

(18). "Incapacitated person" is as defined in section 5-101.

[ 1979, c. 540, §1 (NEW) .]

(19). "Informal proceedings" mean those conducted without notice to interested persons by an officer of the Court acting as a registrar for probate of a will or appointment of a personal representative.

[ 1979, c. 540, §1 (NEW) .]

(20). "Interested person" includes heirs, devisees, children, spouses, domestic partners, creditors, beneficiaries and any others having a property right in or claim against a trust estate or the estate of a decedent, ward or protected person that may be affected by the proceeding. It also includes persons having priority for appointment as personal representative, and other fiduciaries representing interested persons. In any proceeding or hearing under Article 5 affecting a trust estate or estate, when the ward or protected person has received benefits from the Veterans Administration within 3 years, the administrator of Veterans Affairs of the United States is an "interested person." The meaning as it relates to particular persons may vary from time to time and must be determined according to the particular purposes of, and matter involved in, any proceeding.

[ 2003, c. 672, §4 (AMD) .]

(21). "Issue" of a person means all his lineal descendants of all generations, with the relationship of parent and child at each generation being determined by the definitions of child and parent contained in this Code.

[ 1979, c. 540, §1 (NEW) .]

(21-A). "Judge" means the judge of any one of the several courts of probate as defined in paragraph (5).

[ 1979, c. 540, §1 (NEW) .]

(22). "Lease" includes an oil, gas, or other mineral lease.

[ 1979, c. 540, §1 (NEW) .]

(23). "Letters" includes letters testamentary, letters of guardianship, letters of administration, and letters of conservatorship.

[ 1979, c. 540, §1 (NEW) .]

(24). "Minor" means a person who is under 18 years of age.

[ 1979, c. 540, §1 (NEW) .]

(25). "Mortgage" means any conveyance, agreement or arrangement in which property is used as security.

[ 1979, c. 540, §1 (NEW) .]

(26). "Nonresident decedent" means a decedent who was domiciled in another jurisdiction at the time of his death.

[ 1979, c. 540, §1 (NEW) .]

(26-A). "Oath" means an oath or affirmation.

[ 1979, c. 663, §§123, 123-A (AMD) .]

(27). "Organization" includes a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, 2 or more persons having a joint or common interest, or any other legal entity.

[ 1979, c. 540, §1 (NEW) .]

(28). "Parent" includes any person entitled to take, or who would be entitled to take if the child died without a will, as a parent under this Code by intestate succession from the child whose relationship is in question and excludes any person who is only a stepparent, foster parent, or grandparent.

[ 1979, c. 540, §1 (NEW) .]

(29). "Person" means an individual, a corporation, an organization, or other legal entity.

[ 1979, c. 540, §1 (NEW) .]

(30). "Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status. "General personal representative" excludes special administrator.

[ 1979, c. 540, §1 (NEW) .]

(31). "Petition" means a written request to the court for an order after notice.

[ 1979, c. 540, §1 (NEW) .]

(32). "Proceeding" includes any civil action in any court of competent jurisdiction.

[ 1979, c. 540, §1 (NEW) .]

(33). "Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

[ 1979, c. 540, §1 (NEW) .]

(34). "Protected person" is as defined in section 5-101.

[ 1979, c. 540, §1 (NEW) .]

(35). "Protective proceeding" is as defined in section 5-101.

[ 1979, c. 540, §1 (NEW) .]

(36). "Register" means the official of the court elected or appointed as provided in section 1-501, or any other person performing the functions of register as provided in section 1-307.

[ 1979, c. 540, §1 (NEW) .]

(36-A). "Registered domestic partners" means domestic partners who are registered in accordance with Title 22, section 2710.

[ 2003, c. 672, §5 (NEW) .]

(37). "Security" includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas or mining title or lease or in payments out of production under such a title or lease, collateral trust certificate, transferable share, voting trust certificate or, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation, any temporary or interim certificate, receipt or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the foregoing. It shall not include an account as defined in section 6-101, paragraph (1).

[ 1979, c. 540, §1 (NEW) .]

(38). "Settlement," in reference to a decedent's estate, includes the full process of administration, distribution and closing.

[ 1979, c. 540, §1 (NEW) .]

(39). "Special administrator" means a personal representative as described by sections 3-614 through 3-618.

[ 1979, c. 540, §1 (NEW) .]

(40). "State" includes any state or the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

[ 1979, c. 540, §1 (NEW) .]

(41). "Successor personal representative" means a personal representative, other than a special administrator, who is appointed to succeed a previously appointed personal representative.

[ 1979, c. 540, §1 (NEW) .]

(42). "Successors" means those persons, other than creditors, who are entitled to property of a decedent under his will or this Code.

[ 1979, c. 540, §1 (NEW) .]

(43). "Supervised administration" refers to the proceedings described in Article III, Part 5.

[ 1979, c. 540, §1 (NEW) .]

(44). "Testacy proceeding" means a proceeding to establish a will or determine intestacy.

[ 1979, c. 540, §1 (NEW) .]

(45). "Trust" includes any express trust, private or charitable, with additions thereto, wherever and however created. It also includes a trust created or determined by judgment or decree under which the trust is to be administered in the manner of an express trust. "Trust" excludes other constructive trusts, and it excludes resulting trusts, conservatorships, personal representatives, trust accounts as defined in Article VI, custodial arrangements pursuant to Title 33, sections 1001 to 1010, or other special custodial arrangements, business trusts provided for certificates to be issued to beneficiaries, common trust funds, voting trusts, security arrangements, liquidation trusts, and trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions, or employee benefits of any kind, and any arrangement under which a person is nominee or escrowee for another.

[ 1979, c. 540, §1 (NEW) .]

(46). "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by court.

[ 1979, c. 540, §1 (NEW) .]

(47). "Ward" is as defined in section 5-101.

[ 1979, c. 540, §1 (NEW) .]

(48). "Will" includes codicil and any testamentary instrument which merely appoints an executor or revokes or revises another will.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 663, §§123,123-A (AMD). 1979, c. 690, §3 (AMD). 2003, c. 672, §§2-5 (AMD).






Part 3: SCOPE, JURISDICTION AND COURTS

18-A §1-301. Territorial application

Except as otherwise provided in this Code, this Code applies to (1) the affairs and estates of decedents, missing persons, and persons to be protected, domiciled in this State, (2) the property of nonresidents located in this State or property coming into the control of a fiduciary who is subject to the laws of this State, (3) incapacitated persons and minors in this State, (4) survivorship and related accounts in this State, and (5) trusts subject to administration in this State. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-302. Subject matter jurisdiction

(a). To the full extent provided in sections 3-105, 5-102 and 5-402, the court has jurisdiction over all subject matter relating to (1) estates of decedents, including construction of wills and determination of heirs and successors of decedents and estates of protected persons; (2) protection of minors and incapacitated persons; and (3) trusts.

[ 2003, c. 618, Pt. B, §4 (AMD); 2003, c. 618, Pt. B, §20 (AFF) .]

(b). The Court has full power to make orders, judgments and decrees and take all other action necessary and proper to administer justice in the matters which come before it.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B4 (AMD). 2003, c. 618, §B20 (AFF).



18-A §1-303. Venue; multiple proceedings; transfer

(a). Where a proceeding under this Code could be maintained in more than one place in this State, the court in which the proceeding is first commenced has the exclusive right to proceed.

[ 1979, c. 540, §1 (NEW) .]

(b). If proceedings concerning the same estate, protected person, ward, or trust are commenced in more than one court of this State, the court in which the proceeding was first commenced shall continue to hear the matter, and the other courts shall hold the matter in abeyance until the question of venue is decided, and if the ruling court determines that venue is properly in another court, it shall transfer the proceeding to the other court.

[ 1979, c. 540, §1 (NEW) .]

(c). If a court finds that in the interest of justice a proceeding or a file should be located in another court of this State, the court making the finding may transfer the proceeding or file to the other court.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-304. Rule-making power

(a). The Supreme Judicial Court shall have the power to prescribe by general rules the forms, practice and procedure, including rules of evidence, to be followed in all proceedings under this Code and all appeals therefrom; provided that the rules shall be consistent with the provisions of this Code and shall not abridge, enlarge or modify any substantive right.

[ 1979, c. 540, §1 (NEW) .]

(b). These rules shall be promulgated to take effect on the effective date of this Code. After their promulgation, the Supreme Judicial Court may repeal, amend, modify or add to them from time to time with or without a waiting period. After the effective date of the rules as promulgated or amended, all laws in conflict therewith shall be of no further force or effect, except that in the event of conflict with a provision of this Code, the Code provision shall prevail.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-305. Records and certified copies; judicial supervision

The register shall maintain records and files and provide copies of documents as provided in sections 1-501 through 1-511 and such further records and copies as the Supreme Judicial Court may by rule provide. The register shall be subject to the supervision and authority of the judge of the court in which such register serves. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-306. No jury trial; removal

(a). The court shall sit without a jury.

[ 1979, c. 540, §1 (NEW) .]

(b). Upon timely demand by any party any proceeding not within the exclusive jurisdiction of the court may be removed for trial to the Superior Court under such procedures as the Supreme Judicial Court may by rule provide.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-307. Register; powers

The register has the power to probate wills and appoint personal representatives as provided in sections 3-302 and 3-307 and to perform other duties as set out in this Title generally. The acts and orders that this Code specifies as performable by the register may also be performed by a judge of the court or by a deputy register appointed under the provisions of section 1-506. [1993, c. 148, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1993, c. 148, §1 (AMD).



18-A §1-308. Appeals

Appeals from all final judgments, orders and decrees of the court shall lie to the Supreme Judicial Court, sitting as the law court, as in other civil actions. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-309. Judges

A judge of the court shall be chosen and serve as provided in Title 4, sections 301 to 311. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-310. Oath or affirmation on filed documents

Except as otherwise specifically provided in this Code or by rule, every document filed with the Court under this Code including applications, petitions, and demands for notice, shall be deemed to include an oath, affirmation, or statement to the effect that its representations are true as far as the person executing or filing it knows or is informed, and penalties for perjury may follow deliberate falsification therein. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 4: NOTICE, PARTIES AND REPRESENTATION IN ESTATE LITIGATION AND OTHER MATTERS

18-A §1-401. Notice

Whenever notice of any proceeding or any hearing is required under this Code, it shall be given to any interested person in such manner as the Supreme Judicial Court shall by rule provide. Each notice shall include notification of any right to contest or appeal and shall be proved by the filing of an affidavit of notice. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-402. Notice; waiver

A person, including a guardian ad litem, conservator, or other fiduciary, may waive notice in such manner as the Supreme Judicial Court shall by rule provide. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-403. Pleadings; when parties bound by others; notice

In formal proceedings involving trusts or estates of decedents, minors, protected persons, or incapacitated persons, and in judicially supervised settlements, the following apply: [1979, c. 540, §1 (NEW).]

(1). Interests to be affected shall be described in pleadings which give reasonable information to owners by name or class, by reference to the instrument creating the interests, or in other appropriate manner.

[ 1979, c. 540, §1 (NEW) .]

(2). Persons are bound by orders binding others in the following cases:

(i). Orders binding the sole holder or all coholders of a power of revocation or a presently exercisable general power of appointment, including one in the form of a power of amendment, bind other persons to the extent their interests, as objects, takers in default, or otherwise, are subject to the power. [1979, c. 540, §1 (NEW).]

(ii). To the extent there is no conflict of interest between them or among persons represented, orders binding a conservator bind the person whose estate he controls; orders binding a guardian bind the ward if no conservator of his estate has been appointed; orders binding a trustee bind beneficiaries of the trust in proceedings to probate a will establishing or adding to a trust, to review the acts or accounts of a prior fiduciary and in proceedings involving creditors or other third parties; and orders binding a personal representative bind persons interested in the undistributed assets of a decedent's estate in actions or proceedings by or against the estate. If there is no conflict of interest and no conservator or guardian has been appointed, a parent may represent his minor child. [1979, c. 540, §1 (NEW).]

(iii). An unborn or unascertained person who is not otherwise represented is bound by an order to the extent his interest is adequately represented by another party having a substantially identical interest in the proceeding. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(3). Notice is required as follows:

(i). Notice as prescribed by section 1-401 shall be given to every interested person or to one who can bind an interested person as described in (2)(i) or (2)(ii) above. Notice may be given both to a person and to another who may bind him. [1979, c. 540, §1 (NEW).]

(ii). Notice is given to unborn or unascertained persons, who are not represented under (2)(i) or (2)(ii) above, by giving notice to all known persons whose interests in the proceedings are substantially identical to those of the unborn or unascertained persons. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(4). At any point in a proceeding, a court may appoint a guardian ad litem to represent the interest of a minor, an incapacitated, unborn, or unascertained person, or a person whose identity or address is unknown, if the court determines that representation of the interest otherwise would be inadequate. If not precluded by conflict of interests, a guardian ad litem may be appointed to represent several persons or interests. The court shall set out its reasons for appointing a guardian ad litem as a part of the record or the proceeding.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 5: REGISTERS OF PROBATE

18-A §1-501. Election; bond; vacancies; salaries; copies

Registers of probate are elected or appointed as provided in the Constitution of Maine. Their election is effected and determined as is provided respecting county commissioners by Title 30-A, chapter 1, subchapter II, and they enter upon the discharge of their duties on the first day of January following their election; but the term of those appointed to fill vacancies commences immediately. All registers, before acting, shall give bond to the treasurer of their county with sufficient sureties in the sum of $2,500, except that this sum must be $10,000 for Cumberland County. Every register, having executed such bond, shall file it in the office of the clerk of the county commissioners of that register's county, to be presented to them at their next meeting for approval. After the bond has been so approved, the clerk shall record it and certify the fact thereon, and retaining a copy thereof, deliver the original to the register, who shall deliver it to the treasurer of the county within 10 days after its approval, to be filed in the treasurer's office. Vacancies caused by death, resignation, removal from the county, permanent incapacity as defined in Title 30-A, section 1, subsection 2-A or any other reason must be filled as provided in the Constitution of Maine. In the case of a vacancy in the term of a register of probate who was nominated by primary election before the general election, the register of probate appointed by the Governor to fill the vacancy until a successor is chosen at election must be enrolled in the same political party as the register of probate whose term is vacant. In making the appointment, the Governor shall choose from any recommendations submitted to the Governor by the county committee of the political party from which the appointment is to be made. [1995, c. 683, §2 (AMD).]

Registers of probate in the several counties are entitled to receive annual salaries as set forth in Title 30-A, section 2. [1995, c. 245, §2 (AMD).]

The salaries of the registers of probate must be in full compensation for the performance of all duties required of registers of probate. They may make copies of wills, accounts, inventories, petitions and decrees and furnish the same to persons calling for them and may charge a reasonable fee for such service, which is considered a fee for the use of the county. Exemplified copies of the record of the probate of wills and the granting of administrations, guardianships and conservatorships, copies of petitions and orders of notice thereon for personal service, appeal copies and the statutory fees for abstracts and copies of the waiver of wills and other copies required to be recorded in the registry of deeds are considered official fees for the use of the county. [1995, c. 245, §2 (AMD).]

This section may not be construed to change or repeal any provisions of law requiring the furnishing of certain copies without charge. [1995, c. 245, §2 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1987, c. 737, §§C33,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 245, §2 (AMD). 1995, c. 683, §2 (AMD).



18-A §1-502. Condition of bond

The condition of such bond shall be to account, according to law, for all fees received by him or payable to him by virtue of his office and to pay the same to the county treasurer by the 15th day of every month following the month in which they were collected, as provided by law; to keep up, seasonably and in good order, the records of the court; to make and keep correct and convenient alphabets of the records and to faithfully discharge all other duties of the office. If such register forfeits his bond, he is thenceforth disqualified from holding said office, and neglect to complete his records for more than 6 months at any time, sickness or extraordinary casualty excepted, shall be adjudged a forfeiture. [1981, c. 40, §2 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 40, §2 (AMD).



18-A §1-503. Duties; records; binding of papers

Registers of probate have the care and custody of all files, papers and books belonging to the probate office and shall duly record all wills probated formally or informally, letters of authority of a personal representative, guardianship or conservatorship issued, bonds approved, accounts filed or allowed, all informal applications and findings, all petitions, decrees, orders or judgments of the judge, including all petitions, decrees or orders relating to adoptions and changes of names and other matters, as the judge directs. Registers of probate shall keep a docket of all probate cases and, under the appropriate heading of each case, make entries of each motion, order, decree and proceeding so that at all times the docket shows the exact condition of each case. Any register may act as an auditor of accounts when requested to do so by the judge and the judge's decision is final unless appeal is taken in the same manner as other probate appeals. The records may be attested by the volume and it is deemed to be a sufficient attestation of those records when each volume bears the attest with the written signature of the register or other person authorized by law to attest those records. The registers of probate may bind in volumes of convenient size original inventories and accounts filed in their respective offices and, when bound and indexed, those inventories and accounts are deemed to be recorded in all cases when the law requires a record to be made and no further record is required. [1993, c. 148, §2 (AMD).]

A facsimile of the signature of the register of probate or deputy register of probate imprinted at his direction upon any instrument, certification or copy which is customarily certified by him or recorded in the probate office, shall have the same validity as his signature. [1981, c. 470, §41 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 470, §A41 (AMD). 1993, c. 148, §2 (AMD).



18-A §1-504. Certification of wills, appointments of personal representatives and elective share petitions involving real estate

Within 30 days after a will has been proved or allowed, or an appointment of a personal representative has been made upon an assumption of intestate status and where the petition for the appointment indicates that the deceased owned real estate, or a petition for an elective share has been filed where the will or the petition upon which appointment of a personal representative has been granted indicates that the deceased owned real estate, the register shall make out and certify to the register of deeds in the county where any affected real estate is situated (1) a true copy of so much of the will as devises real estate, (2) an abstract of the appointment of the personal representative, or (3) a true copy or abstract of the petition for an elective share, as the case may be. Each certification shall include a description of the real estate, so far as it can be furnished from the probated will or the petition upon which the appointment was made, and the name of the decedent and of the devisees or heirs. In the case of a will, the certification shall also set forth the date of the allowance of the will and designate whether it was probated formally or informally. In the case of the formal probate of a will that was previously informally probated, and of an informally probated will that was subsequently denied probate in formal proceedings, the register of probate shall certify such formal probate or formal denial of probate to the register of deeds to which the prior informally probated will was certified, setting forth the date of the formal probate or denial. The register of deeds receiving such copy or certification shall forthwith file the same, minuting thereon the time of the reception thereof, and record it in the same manner as a deed of real estate. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-505. Notice to beneficiaries; furnishing of copies

Registers of probate shall, within 30 days after any will is probated, notify by mail all beneficiaries under that will that devises have been made to them, stating the name of the testator and the name of the personal representative, if one has been appointed at the time this notification is sent. Beneficiaries in a will must, upon application to the register of probate, be furnished with a copy of the probated will upon payment of a fee of $1 per page. [2003, c. 14, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 14, §1 (AMD).



18-A §1-506. Deputy register of probate

Any register of probate in this State may appoint a deputy register of probate for the county, subject to the requirements of Title 30-A, section 501. The deputy may perform any of the duties prescribed by law to be performed by the register of probate. His signature as the deputy shall have the same force and effect as the signature of the register. The deputy shall give bond to the county for the faithful discharge of his duties in such sum and in the same manner as the register of probate. The deputy register shall act as register in the event of a vacancy or absence of the register, until the register resumes his duties or another is qualified as register. The deputy register shall receive an annual salary as established by the register and approved by the county commissioners. [1987, c. 737, Pt. C, §§34, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8,10 (AMD).]

In case of the absence of the register in any county where no deputy has been appointed as above authorized, or a vacancy in the office of register of probate due to death, resignation or any other cause, the judge shall appoint a suitable person to act as register pro tempore until the register resumes his duties or another is qualified as register. He shall be sworn and, if the judge requires it, give bond as in the case of the register. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 394, §1 (AMD). 1987, c. 737, §§C34,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



18-A §1-507. Inspection of register's conduct of office

Every judge of probate shall constantly inspect the conduct of the register with respect to his records and the duties of his office, and give information in writing of any breach of his bond to the treasurer of his county, who shall bring civil action. The money thus recovered shall be applied toward the expenses of completing the records of such register under the direction of said judge and the surplus, if any, shall inure to the county. If it is not sufficient for that purpose, the treasurer may recover the deficiency from the register in a civil action. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-508. Register incapable or neglects duties

When a register is unable to perform his duties or neglects them, the judge shall certify such inability or neglect to the county treasurer, the time of its commencement and termination, and what person has performed the duties for the time. Such person shall be paid by the treasurer in proportion to the time that he has served and the amount shall be deducted from the register's salary. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-509. Records in case of vacancy

When there is a vacancy in the office of register and the records are incomplete, they may be completed and certified by the person appointed to act as register or by the register's successor. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-510. Register or Probate Court employee; prohibited activities

1. Prohibited activities. A register may not:

A. Be an attorney or counselor in or out of court in an action or matter pending in the court of which the register is register or in an appeal in such action or matter; [2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Be administrator, guardian, commissioner of insolvency, appraiser or divider of an estate, in a case within the jurisdiction of the court of which the register is register, except as provided in Title 4, section 307, or be in any manner interested in the fees and emoluments arising from such an estate in that capacity; or [2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Commence or conduct, either personally or by agent or clerk, any matter, petition, process or proceeding in the court of which the register is register, in violation of this section. [2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Assistance in drafting. Except as otherwise provided in this section, a register may not draft or aid in drafting documents or paper that the register is by law required to record in full or in part. A register may aid in drafting applications in informal proceedings, petitions or sworn statements relating to the closing of decedents' estates that have not been contested prior to closing, applications for change of name and petitions for guardians of minors. A register or an employee of the Probate Court may not charge fees or accept anything of value for assisting in the drafting of documents to be used or filed in the court of which the person is the register or an employee.

[ 2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalties. The following penalties apply to violations of this section.

A. A register who violates subsection 1 commits a Class E crime. Violation of subsection 1 is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A register or employee of the Probate Court who violates subsection 2 is subject to a civil penalty of not more than $100, to be recovered by a complainant in a civil action for the complainant's benefit or by indictment for the benefit of the county. [2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 165, (AMD). 1981, c. 470, §A42 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §J1 (RPR).



18-A §1-511. Fees for approved blanks and forms

For all approved blanks, forms or schedule paper required in probate court proceedings, the register shall charge fees which shall be set by the register and approved by the county commissioners, so as not to incur a loss to the county for such services. Such fees shall be payable by the register to the county treasurer for the use and benefit of the county. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 6: COSTS AND FEES

18-A §1-601. Costs in contested cases in probate court

In contested cases in the original or appellate court of probate, costs may be allowed to either party, including reasonable witness fees, cost of depositions, hospital records or medical reports and attorney's fees, to be paid to either or both parties, out of the estate in controversy, as justice requires. In those cases where a will is being contested on the grounds of undue influence or mental capacity, attorney's fees and costs shall not be allowed to the party contesting the will if he is unsuccessful. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-602. Filing and certification fees

The register of probate must receive the following fees for filing or certifying documents: [1997, c. 18, §1 (AMD).]

(1). For making and certifying to the register of deeds copies of devises of real estate, abstracts of petitions for appointment of a personal representative or for an elective share and any other document for which certification is required, $15, plus the fee for recording as provided by Title 33, section 751, except as otherwise expressly provided by law. The fee must be paid by the personal representative, petitioner or other person filing the document to be certified when the copy of the devise, abstract, petition for elective share or other document for which certification is required is requested. The register of probate shall deliver the certified document to the register of deeds together with the fee for recording as provided by Title 33, section 751;

[ 2005, c. 654, §1 (AMD) .]

(2). For receiving and entering each petition or application for all estates, testate and intestate, including foreign estates, and the filing of a notice by a domiciliary foreign personal representative, except for the filing of a successor personal representative, when the value of the estate is:

(i). [1993, c. 148, §4 (RP).]

(i-a). For filing a will for no probate, no charge; [2005, c. 654, §1 (NEW).]

(ii). For filing a will to be probated and without an appointment, $15; [2005, c. 654, §1 (AMD).]

(iii). $10,000 and under, $20; [2005, c. 654, §1 (AMD).]

(iv). $10,001 to $20,000, $40; [2005, c. 654, §1 (AMD).]

(v). $20,001 to $30,000, $60; [2005, c. 654, §1 (AMD).]

(vi). $30,001 to $40,000, $75; [2005, c. 654, §1 (AMD).]

(vii). $40,001 to $50,000, $95; [2005, c. 654, §1 (AMD).]

(viii). $50,001 to $75,000, $125; [2005, c. 654, §1 (AMD).]

(ix). $75,001 to $100,000, $190; [2005, c. 654, §1 (AMD).]

(x). $100,001 to $150,000, $250; [2005, c. 654, §1 (AMD).]

(xi). $150,001 to $200,000, $325; [2005, c. 654, §1 (AMD).]

(xii). $200,001 to $250,000, $375; [2005, c. 654, §1 (AMD).]

(xiii). $250,001 to $300,000, $450; [2005, c. 654, §1 (AMD).]

(xiv). $300,001 to $400,000, $500; [2005, c. 654, §1 (AMD).]

(xv). $400,001 to $500,000, $575; [2005, c. 654, §1 (AMD).]

(xvi). $500,001 to $750,000, $625; [2005, c. 654, §1 (AMD).]

(xvii). $750,001 to $1,000,000, $700; [2005, c. 654, §1 (AMD).]

(xviii). $1,000,001 to $1,500,000, $750; [2005, c. 654, §1 (AMD).]

(xix). $1,500,001 to $2,000,000, $875; or [2005, c. 654, §1 (AMD).]

(xx). More than $2,000,000, $950, and continuing in steps of $100 for every increase in value of $500,000 or part thereof above $2,500,000; [2005, c. 654, §1 (AMD).]

[ 2005, c. 654, §1 (AMD) .]

(3). For making copies from the records of the court, $1 for each page;

[ 2005, c. 654, §1 (AMD) .]

(4). For each certificate, under seal of the court, of the appointment and qualification of a personal representative, guardian, conservator or trustee, $5, and for each double certificate, $10;

[ 2005, c. 654, §1 (AMD) .]

(5). For filing a petition for appointment as guardian, $50;

[ 2005, c. 654, §1 (AMD) .]

(6). For filing application for involuntary hospitalization, $10;

[ 2005, c. 654, §1 (AMD) .]

(7). For filing a joined petition for guardian and conservator, $75;

[ 2005, c. 654, §1 (AMD) .]

(8). For filing any other formal proceeding, $25;

[ 2005, c. 654, §1 (AMD) .]

(9). For filing a petition for appointment of conservator, $50;

[ 2005, c. 654, §1 (AMD) .]

(10). For all other subsequent informal appointments, $25; and

[ 2005, c. 654, §1 (AMD) .]

(11). For filing a petition for elective share, $120.

[ 2005, c. 654, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 719, §§1-3 (AMD). 1981, c. 279, §10 (AMD). 1981, c. 470, §A43 (AMD). 1983, c. 262, §§1,2 (AMD). 1987, c. 392, §§1-4 (AMD). 1993, c. 148, §§3,4 (AMD). 1997, c. 18, §1 (AMD). 2003, c. 383, §1 (AMD). 2005, c. 654, §1 (AMD).



18-A §1-603. Registers to account monthly for fees

Registers of probate shall account for each calendar month under oath to the county treasurers for all fees received by them or payable to them by virtue of the office, specifying the items, and shall pay the whole amount for each calendar month to the treasurers of their respective counties not later than the 15th day of the following month. [1981, c. 40, §3 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 40, §3 (AMD).



18-A §1-604. Expenses of partition

When a partition of real estate is made by order of a judge of probate, the expenses thereof shall be paid by the parties interested in proportion to their interests; but when such expenses accrue prior to the closing order or statement of the personal representative of the deceased owner of such real estate, having in his hands sufficient assets for the purpose, he may pay such expenses and allow the same in his account. In case of neglect or refusal of any person liable to pay such expenses, the judge may issue a warrant of distress against such delinquent for the amount due from him and costs of process. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-605. Compensation of reporters

Reporters appointed under Title 4, sections 751 to 756, shall, if a transcript is requested by the court or a party, file the original transcript with the court and receive the same compensation as provided by law for temporary court reporters, and travel at the rate of 10¢ a mile. [1979, c. 540, §1 (NEW).]

Transcript rates shall be in accordance with Title 4, section 651, for transcript furnished for the files of the court and shall be paid by the county in which the court or examination is held, after the reporter's bill has been allowed by the judge of the court in which the services were rendered. In probate matters, the personal representative, conservator or guardian shall, in each case out of the estate in his hands, pay to the register for the county the amount of the reporter's fees, giving such fees the same priority as provided in section 3-815 for other costs and expenses of administration, or as otherwise provided for in the case of insolvent estates, provided that the court can order payment by the county in case the estate assets are not sufficient. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-606. Reporters to furnish copies

Reporters shall furnish correct typewritten copies of the oral testimony taken at any hearing or examination, to any person calling for the same, upon payment of transcript rates prescribed in Title 4, section 651. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-607. Surcharge for restoration, storage and preservation of records

(1). In addition to any other fees required by law, a register of probate shall collect a surcharge of $10 per petition, application or complaint, except for name changes, filed in the Probate Court.

[ 2005, c. 210, §1 (NEW) .]

(2). The surcharge imposed in subsection (1) must be transferred to the county treasurer, who shall deposit it in a separate, nonlapsing account within 30 days of receipt. Money in the account is not available for use as general revenue of the county. Interest earned on the account must be credited to the account.

[ 2005, c. 210, §1 (NEW) .]

(3). The money in the account established in subsection (2) must be used for the restoration, storage and preservation of the records filed in the office of the register of probate and in Probate Court. No withdrawals from this account may be made without the express written request or approval of the register of probate.

[ 2005, c. 210, §1 (NEW) .]

(4). The judge of probate may waive the surcharge in subsection (1) if the judge believes that it will prove a hardship for the individual filing the petition, application or complaint.

[ 2005, c. 210, §1 (NEW) .]

SECTION HISTORY

2005, c. 210, §1 (NEW).



18-A §1-608. Fees not established in statute

Unless otherwise specifically stated in statute or in the Rules of Probate Procedure as published by the Supreme Judicial Court, the Probate Court shall charge the same fee as charged by the District Court or the Superior Court for similar procedures. [2005, c. 654, §2 (NEW).]

SECTION HISTORY

2005, c. 654, §2 (NEW).






Part 7: CHANGE OF NAME

18-A §1-701. Petition to change name

(a). If a person desires to have that person's name changed, the person may petition the judge of probate in the county where the person resides. If the person is a minor, the person's legal custodian may petition in the person's behalf.

[ 2001, c. 163, §1 (NEW) .]

(b). The judge, after due notice, may change the name of the person. To protect the person's safety, the judge may limit the notice required if the person shows by a preponderance of the evidence that:

(1). The person is a victim of abuse; and [2001, c. 163, §1 (NEW).]

(2). The person is currently in reasonable fear of the person's safety. [2001, c. 163, §1 (NEW).]

[ 2001, c. 163, §1 (NEW) .]

(c). The judge shall make and preserve a record of the name change. If the judge limited the notice required under subsection (b), the judge may seal the records of the name change.

[ 2001, c. 667, Pt. A, §41 (AMD) .]

(d). The fee for filing the name change petition is $40.

[ 2005, c. 654, §3 (AMD) .]

(e). The judge may require the person seeking a name change to undergo one or more of the following background checks: a criminal history record check; a motor vehicle record check; or a credit check. The judge may require the person to pay the cost of each background check required.

[ 2003, c. 538, §1 (NEW) .]

(f). The judge may not change the name of the person if the judge has reason to believe that the person is seeking the name change for purposes of defrauding another person or entity or for purposes otherwise contrary to the public interest.

[ 2003, c. 538, §1 (NEW) .]

SECTION HISTORY

1995, c. 694, §C5 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 18, §2 (AMD). 1997, c. 18, §6 (AFF). 2001, c. 163, §1 (RPR). 2001, c. 667, §A41 (AMD). 2003, c. 538, §1 (AMD). 2005, c. 654, §3 (AMD).






Part 8: PROBATE AND TRUST LAW ADVISORY COMMISSION

18-A §1-801. Commission established

The Probate and Trust Law Advisory Commission, established in Title 5, section 12004-I, subsection 73-B and referred to in this Part as "the commission," is created for the purpose of conducting a continuing study of the probate and trust laws of the State. [2009, c. 262, §2 (NEW).]

1. Membership. The commission is composed of 10 members who have experience in practicing probate and trust law or are knowledgeable about probate and trust law. The membership of the commission must include:

A. Two Probate Court Judges, appointed by the Chief Justice of the Supreme Judicial Court; [2009, c. 262, §2 (NEW).]

B. One Superior Court Justice, appointed by the Chief Justice of the Supreme Judicial Court; [2009, c. 262, §2 (NEW).]

C. Five members of the trusts and estates law section of the Maine State Bar Association, appointed by the Chief Justice of the Supreme Judicial Court; [2009, c. 262, §2 (NEW).]

D. One member representing the interests of older people, appointed by the Governor; and [2009, c. 262, §2 (NEW).]

E. The Attorney General, or the Attorney General's designee. [2009, c. 262, §2 (NEW).]

[ 2009, c. 262, §2 (NEW) .]

2. Terms. A member is appointed for a term of 3 years and may be reappointed.

[ 2009, c. 262, §2 (NEW) .]

3. Vacancies. In the event of the death or resignation of a member, the appointing authority under subsection 1 shall appoint a qualified person for the remainder of the term.

[ 2009, c. 262, §2 (NEW) .]

SECTION HISTORY

2009, c. 262, §2 (NEW).



18-A §1-802. Consultants; experts

Whenever it considers appropriate, the commission shall seek the advice of consultants or experts, including representatives of the legislative and executive branches, in fields related to the commission's duties. [2009, c. 262, §2 (NEW).]

SECTION HISTORY

2009, c. 262, §2 (NEW).



18-A §1-803. Duties

1. Examine, evaluate and recommend. The commission shall:

A. Examine this Title and Title 18-B and draft amendments that the commission considers advisable; [2009, c. 262, §2 (NEW).]

B. Evaluate the operation of this Title and Title 18-B and recommend amendments based on the evaluation; [2009, c. 262, §2 (NEW).]

C. Examine current laws pertaining to probate and trust laws and recommend changes based on the examination; and [2009, c. 262, §2 (NEW).]

D. Examine any other aspects of the State's probate and trust laws, including substantive, procedural and administrative matters, that the commission considers relevant. [2009, c. 262, §2 (NEW).]

[ 2009, c. 262, §2 (NEW) .]

2. Propose changes. The commission may propose to the Legislature, at the start of each session, changes in the probate and trust laws and in related provisions that the commission considers appropriate.

[ 2009, c. 262, §2 (NEW) .]

SECTION HISTORY

2009, c. 262, §2 (NEW).



18-A §1-804. Organization

The Chief Justice of the Supreme Judicial Court shall notify all members of the commission of the time and place of the first meeting of the commission. At that time the commission shall organize, elect a chair, vice-chair and secretary-treasurer from its membership and adopt rules governing the administration of the commission and its affairs. The commission shall maintain financial records as required by the State Auditor. [2009, c. 262, §2 (NEW).]

SECTION HISTORY

2009, c. 262, §2 (NEW).



18-A §1-805. Federal funds

The commission may accept federal funds on behalf of the State. [2009, c. 262, §2 (NEW).]

SECTION HISTORY

2009, c. 262, §2 (NEW).









Article 2: INTESTATE SUCCESSION AND WILLS

Part 1: INTESTATE SUCCESSION

18-A §2-101. Intestate estate

Any part of the estate of a decedent not effectively disposed of by his will passes to his heirs as prescribed in the following sections of this Code. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-102. Share of spouse or registered domestic partner

The intestate share of the surviving spouse or surviving registered domestic partner is: [2003, c. 672, §6 (AMD).]

(1). If there is no surviving issue or parent of the decedent, the entire intestate estate;

[ 2003, c. 672, §6 (AMD) .]

(2). If there is no surviving issue but the decedent is survived by a parent or parents, the first $50,000, plus 1/2 of the balance of the intestate estate;

[ 1979, c. 540, §1 (NEW) .]

(3). If there are surviving issue all of whom are issue of the surviving spouse or surviving registered domestic partner also, the first $50,000, plus 1/2 of the balance of the intestate estate; or

[ 2003, c. 672, §6 (AMD) .]

(4). If there are surviving issue one or more of whom are not issue of the surviving spouse or surviving registered domestic partner, 1/2 of the intestate estate.

[ 2003, c. 672, §6 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 672, §6 (AMD).



18-A §2-103. Share of heirs other than surviving spouse or surviving registered domestic partner

The part of the intestate estate not passing to the surviving spouse or surviving registered domestic partner under section 2-102, or the entire estate if there is no surviving spouse or surviving registered domestic partner, passes as follows: [2003, c. 672, §7 (AMD).]

(1). To the issue of the decedent; to be distributed per capita at each generation as defined in section 2-106;

[ 1979, c. 540, §1 (NEW) .]

(2). If there is no surviving issue, to the decedent's parent or parents equally;

[ 1979, c. 540, §1 (NEW) .]

(3). If there is no surviving issue or parent, to the issue of the parents or either of them to be distributed per capita at each generation as defined in section 2-106;

[ 1979, c. 540, §1 (NEW) .]

(4). If there is no surviving issue, parent or issue of a parent, but the decedent is survived by one or more grandparents or issue of grandparents, half of the estate passes to the paternal grandparents if both survive, or to the surviving paternal grandparent, or to the issue of the paternal grandparents if both are deceased to be distributed per capita at each generation as defined in section 2-106; and the other half passes to the maternal relatives in the same manner; but if there is no surviving grandparent or issue of grandparents on either the paternal or maternal side, the entire estate passes to the relatives on the other side in the same manner as the half; or

[ 2003, c. 672, §7 (AMD) .]

(5). If there is no surviving issue, parent or issue of a parent, grandparent or issue of a grandparent, but the decedent is survived by one or more great-grandparents or issue of great-grandparents, half of the estate passes to the paternal great-grandparents who survive, or to the issue of the paternal great-grandparents if all are deceased, to be distributed per capita at each generation as defined in section 2-106; and the other half passes to the maternal relatives in the same manner; but if there is no surviving great-grandparent or issue of a great-grandparent on either the paternal or maternal side, the entire estate passes to the relatives on the other side in the same manner as the half.

[ 2003, c. 672, §7 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 94, (AMD). 2003, c. 672, §7 (AMD).



18-A §2-104. Requirement that heir survive decedent for 120 hours

Any person who fails to survive the decedent by 120 hours is deemed to have predeceased the decedent for purposes of homestead allowance, exempt property and intestate succession, and the decedent's heirs are determined accordingly. If the time of death of the decedent or of the person who would otherwise be an heir, or the times of death of both, cannot be determined, and it cannot be established that the person who would otherwise be an heir has survived the decedent by 120 hours, it is deemed that the person failed to survive for the required period. This section is not to be applied where its application would result in a taking of intestate estate by the State under section 2-105. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-105. No taker

If there is no taker under the provisions of this Article, the intestate estate passes to the State, except that an amount of funds included in the estate up to the total amount of restitution paid to the decedent pursuant to a court order for a crime of which the decedent was the victim passes to the Elder Victims Restitution Fund established in Title 34-A, section 1214-A. [2011, c. 241, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2011, c. 241, §1 (AMD).



18-A §2-106. Per capita at each generation

If per capita at each generation representation is called for by this Code, the estate is divided into as many shares as there are surviving heirs in the nearest degree of kinship which contains any surviving heirs and deceased persons in the same degree who left issue who survived the decedent. Each surviving heir in the nearest of degree which contains any surviving heir is allocated one share and the remainder of the estate is divided in the same manner as if the heirs already allocated a share and their issue had predeceased the decedent. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-107. Kindred of half blood

Relatives of the half blood inherit the same share they would inherit if they were of the whole blood. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-108. Afterborn heirs

Relatives of the decedent conceived before his death but born thereafter inherit as if they had been born in the lifetime of the decedent. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-109. Meaning of child and related terms

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

If, for purposes of intestate succession, a relationship of parent and child must be established to determine succession by, through, or from a person: [1979, c. 540, §1 (NEW).]

(1). An adopted person is the child of an adopting parent and not of the natural parents except that an adopted child inherits from the natural parents and their respective kin if the adoption decree so provides, and except that adoption of a child by the spouse of a natural parent has no effect on the relationship between the child and either natural parent. If a natural parent wishes an adopted child to inherit from the natural parents and their respective kin, the adoption decree must provide for that status;

[ 1993, c. 686, §1 (AMD); 1993, c. 686, §13 (AFF) .]

(2). (TEXT EFFECTIVE UNTIL 7/1/16) In cases not covered by paragraph (1), a person born out of wedlock is a child of the mother; that person is also a child of the father if:

(i). The natural parents participated in a marriage ceremony before or after the birth of the child, even though the attempted marriage is void; or [1979, c. 540, §1 (NEW).]

(ii). The father adopts the child into his family; or [1979, c. 540, §1 (NEW).]

(iii). The father acknowledges in writing before a notary public that he is the father of the child, or the paternity is established by an adjudication before the death of the father or is established thereafter by clear and convincing proof, but the paternity established under this subparagraph is ineffective to qualify the father or his kindred to inherit from or through the child unless the father has openly treated the child as his and has not refused to support the child. [1987, c. 736, §37 (AMD).]

[ 1987, c. 736, §37 (AMD) .]

(2). (TEXT EFFECTIVE 7/1/16) In cases not covered by subsection (1), legal parentage of a child is determined under Title 19-A, chapter 61.

(i). [2015, c. 296, Pt. C, §3 (RP); 2015, c. 296, Pt. D, §1 (AFF).]

(ii). [2015, c. 296, Pt. C, §3 (RP); 2015, c. 296, Pt. D, §1 (AFF).]

(iii). [2015, c. 296, Pt. C, §3 (RP); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. C, §3 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

(3). A divorce or judicial separation does not bar the issue of the marriage from inheriting.

[ 1995, c. 694, Pt. C, §6 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1987, c. 736, §37 (AMD). 1993, c. 686, §1 (AMD). 1993, c. 686, §13 (AFF). 1995, c. 694, §C6 (AMD). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. C, §3 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



18-A §2-110. Advancements

If a person dies intestate as to all his estate, property which he gave in his lifetime to an heir is treated as an advancement against the latter's share of the estate only if declared in a contemporaneous writing by the decedent or acknowledged in writing by the heir to be an advancement. For this purpose the property advanced is valued as of the time the heir came into possession or enjoyment of the property or as of the time of death of the decedent, whichever first occurs. If a contemporaneous writing by the decedent establishes the value of the property advanced, that value shall apply. If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the intestate share to be received by the recipient's issue, unless the declaration or acknowledgment provides otherwise. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-111. Debts to decedent

A debt owed to the decedent is not charged against the intestate share of any person except the debtor. If the debtor fails to survive the decedent, the debt is not taken into account in computing the intestate share of the debtor's issue. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-112. Alienage

No person is disqualified to take as an heir because he or a person through whom he claims is or has been an alien. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-113. Dower and curtesy abolished

The estates of dower and curtesy are abolished. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-114. Persons related to decedent through 2 lines

A person who is related to the decedent through 2 lines of relationship is entitled to only a single share based on the relationship which would entitle him to the larger share. In cases where such an heir would take equal shares, he shall be entitled to the equivalent of a single share. The court shall equitably apportion the amount equivalent in value to the share denied such heir by the provisions of this section. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 2: ELECTIVE SHARE OF SURVIVING SPOUSE

18-A §2-201. Right to elective share

(a). If a married person domiciled in this State dies, the surviving spouse has a right of election to take an elective share of 1/3 of the augmented estate under the limitations and conditions hereinafter stated.

[ 1979, c. 540, §1 (NEW) .]

(b). If a married person not domiciled in this State dies, the right, if any, of the surviving spouse to take an elective share in property in this State is governed by the law of the decedent's domicile at death; provided that no claim under this subsection shall be made to real property located in this State which was conveyed for value by the decedent during his lifetime.

[ 1983, c. 441, §1 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 441, §1 (AMD).



18-A §2-202. Augmented estate

The augmented estate means the estate reduced by funeral and administration expenses, homestead allowance, family allowances and exemptions, and enforceable claims, to which is added the sum of the following amounts: [1979, c. 540, §1 (NEW).]

(1). The value of property transferred to anyone other than a bona fide purchaser by the decedent at any time during marriage, to or for the benefit of any person other than the surviving spouse, to the extent that the decedent did not receive adequate and full consideration in money or money's worth for the transfer, if the transfer is of any of the following types:

(i). Any transfer under which the decedent retained at the time of his death the possession or enjoyment of, or right to income from, the property; [1979, c. 540, §1 (NEW).]

(ii). Any transfer to the extent that the decedent retained at the time of his death a power, either alone or in conjunction with any other person, to revoke or to consume, invade or dispose of the principal for his own benefit; [1979, c. 540, §1 (NEW).]

(iii). Any transfer whereby property is held at the time of decedent's death by decedent and another with right of survivorship; [1979, c. 540, §1 (NEW).]

(iv). Any transfer made to a donee within two years of death of the decedent to the extent that the aggregate transfers to any one donee in either of the years exceed $3,000. [1979, c. 540, §1 (NEW).]

Any transfer is excluded if made with the written consent or joinder of the surviving spouse. Property is valued as of the decedent's death except that property given irrevocably to a donee during lifetime of the decedent is valued as of the date the donee came into possession or enjoyment if that occurs first. Nothing herein shall cause to be included in the augmented estate any life insurance, accident insurance, joint annuity, or pension payable to a person other than the surviving spouse. [1979, c. 540, §1 (NEW).]

(2). The value of property owned by the surviving spouse at the decedent's death, plus the value of property transferred by the spouse at any time during marriage to any person other than the decedent which would have been includible in the spouse's augmented estate if the surviving spouse had predeceased the decedent to the extent the owned or transferred property is derived from the decedent by any means other than testate or intestate succession without a full consideration in money or money's worth. For purposes of this paragraph:

(i). Property derived from the decedent includes, but is not limited to, any beneficial interest of the surviving spouse in a trust created by the decedent during his lifetime, any property appointed to the spouse by the decedent's exercise of a general or special power of appointment also exercisable in favor of others than the spouse, any proceeds of insurance, including accidental death benefits, on the life of the decedent attributable to premiums paid by him, any lump sum immediately payable and the commuted value of the proceeds of annuity contracts under which the decedent was the primary annuitant attributable to premiums paid by him, the commuted value of amounts payable after the decedent's death under any public or private pension, disability compensation, death benefit or retirement plan, exclusive of the Federal Social Security system, by reason of service performed or disabilities incurred by the decedent, any property held at the time of decedent's death by decedent and the surviving spouse with right of survivorship, any property held by decedent and transferred by contract to the surviving spouse by reason of the decedent's death and the value of the share of the surviving spouse resulting from rights in community property in this or any other state formerly owned with the decedent. Premiums paid by the decedent's employer, his partner, a partnership of which he was a member, or his creditors, are deemed to have been paid by the decedent. [1979, c. 540, §1 (NEW).]

(ii). Property owned by the spouse at the decedent's death is valued as of the date of death. Property transferred by the spouse is valued at the time the transfer became irrevocable, or at the decedent's death, whichever occurred first. Income earned by included property prior to the decedent's death is not treated as property derived from the decedent. [1979, c. 540, §1 (NEW).]

(iii). Property owned by the surviving spouse as of the decedent's death, or previously transferred by the surviving spouse, is presumed to have been derived from the decedent except to the extent that the surviving spouse establishes that it was derived from another source. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(3). For purposes of this section a bona fide purchaser is a purchaser for value in good faith and without notice of any adverse claim. Any recorded instrument on which the register of deeds shall note by an appropriate stamp "Maine Real Estate Transfer Tax Paid" is prima facie evidence that the transfer described was made to a bona fide purchaser.

[ 1983, c. 441, §2 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 441, §2 (AMD).



18-A §2-203. Right of election personal to surviving spouse

The right of election of the surviving spouse may be exercised only during the lifetime of the surviving spouse by: [2009, c. 571, Pt. UU, §2 (AFF); 2009, c. 571, Pt. UU, §1 (RPR).]

(a). The surviving spouse; or

[ 2009, c. 571, Pt. UU, §1 (NEW); 2009, c. 571, Pt. UU, §2 (AFF) .]

(b). If the surviving spouse is a protected person, by order of the court in which protective proceedings for the surviving spouse are pending, after a finding that exercise is necessary to provide adequate support for the surviving spouse during the probable life expectancy of the surviving spouse. In a proceeding under this subsection, the surviving spouse's present or future eligibility for public assistance does not diminish the need for support.

[ 2009, c. 571, Pt. UU, §1 (NEW); 2009, c. 571, Pt. UU, §2 (AFF) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2009, c. 571, Pt. UU, §2 (AFF). 2009, c. 571, Pt. UU, §1 (RPR).



18-A §2-204. Waiver of right to elect and of other rights

The right of election of a surviving spouse and the rights of the surviving spouse to homestead allowance, exempt property and family allowance, or any of them, may be waived, wholly or partially, before or after marriage, by a written contract, agreement or waiver signed by the party waiving after fair disclosure. Unless it provides to the contrary, a waiver of "all rights," or equivalent language, in the property or estate of a present or prospective spouse or a complete property settlement entered into after or in anticipation of separation or divorce is a waiver of all rights to elective share, homestead allowance, exempt property and family allowance by each spouse in the property of the other and a renunciation by each of all benefits which would otherwise pass to him from the other by intestate succession or by virtue of the provisions of any will executed before the waiver or property settlement. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-205. Proceeding for elective share; time limit

(a). The surviving spouse may elect to take his elective share in the augmented estate by filing in the court and mailing or delivering to the personal representative, if any, a petition for the elective share within 9 months after the date of death, or within 6 months after the probate of the decedent's will, whichever limitation last expires. However, that nonprobate transfers, described in section 2-202, paragraph (1), shall not be included within the augmented estate for the purpose of computing the elective share, if the petition is filed later than 9 months after death.

The court may extend the time for election as it sees fit for cause shown by the surviving spouse before the time for election has expired. [1979, c. 540, §1 (NEW).]

(b). The surviving spouse shall give notice of the time and place set for hearing to persons interested in the estate and to the distributees and recipients of portions of the augmented net estate whose interests will be adversely affected by the taking of the elective share.

[ 1979, c. 540, §1 (NEW) .]

(c). The surviving spouse may withdraw his demand for an elective share at any time before entry of a final determination by the court.

[ 1979, c. 540, §1 (NEW) .]

(d). After notice and hearing, the court shall determine the amount of the elective share and shall order its payment from the assets of the augmented net estate or by contribution as appears appropriate under section 2-207. If it appears that a fund or property included in the augmented net estate has not come into the possession of the personal representative, or has been distributed by the personal representative, the court nevertheless shall fix the liability of any person who has any interest in the fund or property or who has possession thereof, whether as trustee or otherwise. The proceeding may be maintained against fewer than all persons against whom relief could be sought, but no person is subject to contribution in any greater amount than he would have been if relief had been secured against all persons subject to contribution.

[ 1979, c. 540, §1 (NEW) .]

(e). The order or judgment of the court may be enforced as necessary in suit for contribution or payment in other courts of this State or other jurisdictions.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-206. Effect of election on benefits provided by statute

A surviving spouse is entitled to homestead allowance, exempt property, and family allowance, whether or not he elects to take an elective share. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-207. Charging spouse with gifts received; liability of others for balance of elective share

(a). In the proceeding for an elective share, values included in the augmented estate which pass or have passed to the surviving spouse, or which would have passed to the spouse but were renounced, are applied first to satisfy the elective share and to reduce any contributions due from other recipients of transfers included in the augmented estate. For purposes of this subsection, the electing spouse's beneficial interest in any life estate or in any trust shall be computed as if worth 1/2 of the total value of the property subject to the life estate, or of the trust estate, unless higher or lower values for these interests are established by proof.

[ 1979, c. 540, §1 (NEW) .]

(b). Remaining property of the augmented estate is so applied that liability for the balance of the elective share of the surviving spouse is equitably apportioned among the recipients of the augmented estate in proportion to the value of their interests therein.

[ 1979, c. 540, §1 (NEW) .]

(c). Only original transferees from, or appointees of, the decedent and their donees, to the extent the donees have the property or its proceeds, are subject to the contribution to make up the elective share of the surviving spouse. A person liable to contribution may choose to give up the property transferred to him or to pay its value as of the time it is considered in computing the augmented estate.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 3: SPOUSE AND CHILDREN UNPROVIDED FOR IN WILLS

18-A §2-301. Omitted spouse

(a). If a testator fails to provide by will for his surviving spouse who married the testator after the execution of the will, the ommitted spouse shall receive the same share of the estate he would have received if the decedent left no will unless it appears from the will that the omission was intentional or the testator provided for the spouse by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by statements of the testator or from the amount of the transfer or other evidence.

[ 1979, c. 540, §1 (NEW) .]

(b). In satisfying a share provided by this section, the devises made by the will abate as provided in section 3-902.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-302. Pretermitted children

(a). If a testator fails to provide in his will for any of his children born or adopted after the execution of his will, the omitted child receives a share in the estate equal in value to that which he would have received if the testator had died intestate unless:

(1). It appears from the will that the omission was intentional; [1979, c. 540, §1 (NEW).]

(2). When the will was executed the testator had one or more children and devised substantially all his estate to the other parent of the omitted child; or [1979, c. 540, §1 (NEW).]

(3). The testator provided for the child by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by statements of the testator or from the amount of the transfer or other evidence. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). If at the time of execution of the will the testator fails to provide in his will for a living child solely because he believes the child to be dead, the child receives a share in the estate equal in value to that which he would have received if the testator had died intestate.

[ 1979, c. 540, §1 (NEW) .]

(c). In satisfying a share provided by this section, the devises made by the will abate as provided in section 3-902.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 4: EXEMPT PROPERTY AND ALLOWANCES

18-A §2-401. Homestead allowance

A surviving spouse of a decedent who was domiciled in this State is entitled to a homestead allowance of $10,000. If there is no surviving spouse, each minor child and each dependent child of the decedent is entitled to a homestead allowance amounting to $10,000 divided by the number of minor and dependent children of the decedent. The homestead allowance is exempt from and has priority over all claims against the estate. Homestead allowance is in addition to any share passing to the surviving spouse or minor or dependent child by the will of the decedent unless otherwise provided, by intestate succession or by way of elective share. The homestead allowance established by this section is the sole exemption available for a decedent's homestead. [2009, c. 150, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 57, §1 (AMD). 2009, c. 150, §1 (AMD).



18-A §2-402. Exempt property

In addition to the homestead allowance, the surviving spouse of a decedent who was domiciled in this State is entitled from the estate to value not exceeding $7,000 in excess of any security interests in the estate in property exempt under Title 14, chapter 507, subchapter II, Article 7, on the date of death of the decedent. If there is no surviving spouse, children of the decedent are entitled jointly to the same value. If encumbered chattels are selected and if the value in excess of security interests, plus that of other exempt property, is less than $7,000, or if there is not $7,000 worth of exempt property in the estate, the spouse or children are entitled to other assets of the estate, if any, to the extent necessary to make up the $7,000 value. Rights to exempt property and assets needed to make up a deficiency of exempt property have priority over all claims against the estate, except that the right to any assets to make up a deficiency of exempt property must abate as necessary to permit prior payment of homestead allowance and family allowance. These rights are in addition to any benefit or share passing to the surviving spouse or children by the will of the decedent unless otherwise provided, by intestate succession, or by way of elective share. [2001, c. 57, §2 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 441, §3 (AMD). 1983, c. 480, §A14 (AMD). 1985, c. 506, §A19 (RPR). 2001, c. 57, §2 (AMD).



18-A §2-403. Family allowance

In addition to the right to homestead allowance and exempt property, if the decedent was domiciled in this State, the surviving spouse and minor children whom the decedent was obligated to support and children who were in fact being supported by him are entitled to a reasonable allowance in money out of the estate for their maintenance, which allowance may not continue for longer than one year if the estate is inadequate to discharge allowed claims. The allowance may be paid as a lump sum or in periodic installments. It is payable to the surviving spouse, if living, for the use of the surviving spouse and minor and dependent children; otherwise to the children, or persons having their care and custody; but in case any minor child or dependent child is not living with the surviving spouse, the allowance may be made partially to the child or his guardian or other person having his care and custody, and partially to the spouse, as their needs may appear. The family allowance is exempt from and has priority over all claims but not over the homestead allowance. [1979, c. 540, §1 (NEW).]

The family allowance is not chargeable against any benefit or share passing to the surviving spouse or children by the will of the decedent unless otherwise provided, by intestate succession, or by way of elective share. The death of any person entitled to family allowance terminates his right to allowance not yet paid. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-404. Source, determination and documentation

If the estate is otherwise sufficient, property specifically devised is not used to satisfy rights to homestead and exempt property. Subject to this restriction, the surviving spouse, the guardians of the minor children, or children who are adults may select property of the estate as homestead allowance and exempt property. The personal representative may make these selections if the surviving spouse, the children or the guardians of the minor children are unable or fail to do so within a reasonable time or if there are no guardians of the minor children. The personal representative may execute an instrument or deed of distribution to establish the ownership of property taken as homestead allowance or exempt property. The personal representative may determine the family allowance in a lump sum not exceeding $12,000 or periodic installments not exceeding $1,000 per month for one year, and may disburse funds of the estate in payment of the family allowance and any part of the homestead allowance payable in cash. The personal representative or any interested person aggrieved by any selection, determination, payment, proposed payment or failure to act under this section may petition the court for appropriate relief, which relief may provide a family allowance larger or smaller than that which the personal representative determined or could have determined. [2001, c. 57, §3 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 57, §3 (AMD).



18-A §2-405. Estate property exempt

Notwithstanding any provisions to the contrary, any personal property included in the decedent's estate that is exempt under Title 14, section 4422, on the date of the decedent's death, is not liable for payment of debts of the decedent or claims against the decedent's estate, except that nothing in this section affects the provisions of sections 2-401 through 2-404. [2009, c. 150, §2 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 480, §A14 (AMD). RR 2003, c. 1, §11 (COR). 2009, c. 150, §2 (AMD).






Part 5: WILLS

18-A §2-501. Who may make a will

Any person 18 or more years of age who is of sound mind may make a will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-502. Execution

Except as provided for holographic wills, writings within section 2-513, and wills within section 2-506, every will shall be in writing signed by the testator or in the testator's name by some other person in the testator's presence and by his direction, and shall be signed by at least 2 persons each of whom witnessed either the signing or the testator's acknowledgment of the signature or of the will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-503. Holographic will

A will which does not comply with section 2-502 is valid as a holographic will, whether or not witnessed, if the signature and the material provisions are in the handwriting of the testator. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-504. Self-proved will

(a). Any will may be simultaneously executed, attested, and made self-proved, by acknowledgment thereof by the testator and affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state where execution occurs and evidenced by the officer's certificate in substantially the following form:

I, ..........................., the testator, on this .......... day of .........., 19.., being first duly sworn, do hereby declare to the undersigned authority that I sign and execute this instrument as my last will and that I sign it willingly (or willingly direct another to sign for me), as my free and voluntary act and that I am eighteen years of age or older, of sound mind, and under no constraint or undue influence.

We, ..........................................., ................................................. the witnesses, being first duly sworn, do hereby declare to the undersigned authority that the testator has signed and executed this instrument as his last will and that he signed it willingly (or willingly directed another to sign for him), and that each of us, in the presence and hearing of the testator, signs this will as witness to the testator's signing, and that to the best of our knowledge the testator is eighteen years of age or older, of sound mind and under no constraint or undue influence.

The State of ...............................

County of ...................................

Subscribed, sworn to and acknowledged before me by .............., the testator and subscribed and sworn to before me by .............., and ..................., witnesses, this ........ day of ..........

[ 1979, c. 540, §1 (NEW) .]

(b). An attested will may at any time subsequent to its execution be made self-proved by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state where the acknowledgment occurs and evidenced by the officer's certificate, attached or annexed to the will in substantially the following form:

The State of ....................................

County of ........................................

We, ......................................, ........................................., and ......................................, the testator and the witnesses, respectively, whose names are signed to the attached or foregoing instrument, being first duly sworn, do hereby declare to the undersigned authority that the testator signed and executed the instrument as his last will and that he had signed willingly (or willingly directed another to sign for him), as his free and voluntary act, and that each of the witnesses, in the presence and hearing of the testator, signed the will as witness and that to the best of his knowledge the testator was at that time eighteen years of age or older, of sound mind and under no constraint or undue influence.

Subscribed, sworn to and acknowledged before me by ..........................., the testator, and subscribed and sworn to before me by ......................., and ....................., witnesses, this ......... day of .................

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-505. Who may witness

(a). Any person generally competent to be a witness may act as a witness to a will.

[ 1979, c. 540, §1 (NEW) .]

(b). A will is not invalid because the will is signed by an interested witness.

[ 1979, c. 540, §1 (NEW) .]

(c).

[ 1979, c. 540, §1 (NEW); 1979, c. 690, §4 (RP) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §4 (AMD).



18-A §2-506. Choice of law as to execution

A written will is valid if executed in compliance with section 2-502 or 2-503 or if its execution complies with the law at the time of execution of the place where the will is executed, or of the law of the place where at the time of execution or at the time of death the testator is domiciled, has a place of abode or is a national or if executed in compliance with 10 United States Code, Section 1044d. [2005, c. 353, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2005, c. 353, §1 (AMD).



18-A §2-507. Revocation by writing or by act

A will or any part thereof is revoked [1979, c. 540, §1 (NEW).]

(1). By a subsequent will which revokes the prior will or part expressly or by inconsistency; or

[ 1979, c. 540, §1 (NEW) .]

(2). By being burned, torn, canceled, obliterated, or destroyed, with the intent and for the purpose of revoking it by the testator or by another person in his presence and by his direction.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-508. Revocation by divorce; no revocation by other changes of circumstances

If after executing a will the testator is divorced or his marriage annulled, the divorce or annulment revokes any disposition or appointment of property made by the will to the former spouse, any provision conferring a general or special power of appointment on the former spouse, and any nomination of the former spouse as executor, trustee, conservator, or guardian, unless the will expressly provides otherwise. Property prevented from passing to a former spouse because of revocation by divorce or annulment passes as if the former spouse failed to survive the decedent, and other provisions conferring some power or office on the former spouse are interpreted as if the spouse failed to survive the decedent. If provisions are revoked solely by this section, they are revived by testator's remarriage to the former spouse. For purposes of this section, divorce or annulment means any divorce or annulment which would exclude the spouse as a surviving spouse within the meaning of section 2-802, subsection (b). A decree of separation which does not terminate the status of husband and wife is not a divorce for purposes of this section. No change of circumstances other than as described in this section revokes a will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-509. Revival of revoked will

(a). If a 2nd will which, had it remained effective at death, would have revoked the first will in whole or in part, is thereafter revoked by acts under section 2-507, the first will is revoked in whole or in part unless it is evident from the circumstances of the revocation of the 2nd will or from testator's contemporary or subsequent declarations that he intended the first will to take effect as executed.

[ 1979, c. 540, §1 (NEW) .]

(b). If a 2nd will which, had it remained effective at death, would have revoked the first will in whole or in part, is thereafter revoked by a 3rd will, the first will is revoked in whole or in part, except to the extent it appears from the terms of the 3rd will that the testator intended the first will to take effect.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-510. Incorporation by reference

Any writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-511. Testamentary additions to trusts

A devise or bequest, the validity of which is determinable by the law of this state, may be made by a will to the trustee of a trust established or to be established by the testator or by the testator and some other person or by some other person, including a funded or unfunded life insurance trust, although the trustor has reserved any or all rights of ownership of the insurance contracts, if the trust is identified in the testator's will and its terms are set forth in a written instrument, other than a will, executed before or concurrently with the execution of the testator's will or in the valid last will of a person who has predeceased the testator, regardless of the existence, size, or character of the corpus of the trust. The devise is not invalid because the trust is amendable or revocable, or because the trust was amended after the execution of the will or after the death of the testator. Unless the testator's will provides otherwise, the property so devised (1) is not deemed to be held under a testamentary trust of the testator but becomes a part of the trust to which it is given and (2) shall be administered and disposed of in accordance with the provisions of the instrument or will setting forth the terms of the trust, including any amendments thereto made before the death of the testator, regardless of whether made before or after the execution of the testator's will, and, if the testator's will so provides, including any amendments to the trust made after the death of the testator. A revocation or termination of the trust before the death of the testator causes the devise to lapse. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-512. Events of independent significance

A will may dispose of property by reference to acts and events which have significance apart from their effect upon the dispositions made by the will, whether they occur before or after the execution of the will or before or after the testator's death. The execution or revocation of a will of another person is such an event. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-513. Separate writing identifying bequest of tangible property

Whether or not the provisions relating to holographic wills apply, a will may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money, evidences of indebtedness, documents of title, and securities, and property used in trade or business. To be admissible under this section as evidence of the intended disposition, the writing must either be in the handwriting of the testator or be signed by him and must describe the items and the devisees with reasonable certainty. The writing may be referred to as one to be in existence at the time of the testator's death; it may be prepared before or after the execution of the will; it may be altered by the testator after its preparation; and it may be a writing which has no significance apart from its effect upon the dispositions made by the will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-514. Statutory wills

(a). Any person may execute a will on the following form and the will shall be presumed to be reasonable. This section does not limit any spousal rights, rights to exempt property or other rights set forth elsewhere in this Code.

Maine Statutory Will

NOTICE TO THE PERSON WHO SIGNS THIS WILL:

1. THIS STATUTORY WILL HAS SERIOUS LEGAL EFFECTS ON YOUR FAMILY AND PROPERTY. IF THERE IS ANYTHING IN THIS WILL THAT YOU DO NOT UNDERSTAND, YOU SHOULD CONSULT A LAWYER AND ASK HIM TO EXPLAIN IT TO YOU.

2. THIS WILL DOES NOT DISPOSE OF PROPERTY WHICH PASSES ON YOUR DEATH TO ANY PERSON BY OPERATION OF LAW OR BY CONTRACT. FOR EXAMPLE, THE WILL DOES NOT DISPOSE OF JOINT TENANCY ASSETS OR YOUR SPOUSE'S ELECTIVE SHARE, AND IT WILL NOT NORMALLY APPLY TO PROCEEDS OF LIFE INSURANCE ON YOUR LIFE OR YOUR RETIREMENT PLAN BENEFITS.

3. THIS WILL IS NOT DESIGNED TO REDUCE DEATH TAXES OR ANY OTHER TAXES. YOU SHOULD DISCUSS THE TAX RESULTS OF YOUR DECISIONS WITH A COMPETENT TAX ADVISOR.

4. YOU CANNOT CHANGE, DELETE, OR ADD WORDS TO THE FACE OF THIS MAINE STATUTORY WILL. YOU SHOULD MARK THROUGH ALL SECTIONS OR PARTS OF SECTIONS WHICH YOU DO NOT COMPLETE. YOU MAY REVOKE THIS MAINE STATUTORY WILL AND YOU MAY AMEND IT BY CODICIL.

5. THIS WILL TREATS ADOPTED CHILDREN AS IF THEY ARE NATURAL CHILDREN.

6. IF YOU MARRY OR DIVORCE AFTER YOU SIGN THIS WILL, YOU SHOULD MAKE AND SIGN A NEW WILL.

7. IF YOU HAVE ANOTHER CHILD AFTER YOU SIGN THIS WILL, YOU SHOULD MAKE AND SIGN A NEW WILL.

8. THIS WILL IS NOT VALID UNLESS IT IS SIGNED BY AT LEAST TWO WITNESSES. YOU SHOULD CAREFULLY READ AND FOLLOW THE WITNESSING PROCEDURE DESCRIBED AT THE END OF THIS WILL.

9. YOU SHOULD KEEP THIS WILL IN YOUR SAFE-DEPOSIT BOX OR OTHER SAFE PLACE.

10. IF YOU HAVE ANY DOUBTS WHETHER OR NOT THIS WILL ADEQUATELY SETS OUT YOUR WISHES FOR THE DISPOSITION OF YOUR PROPERTY, YOU SHOULD CONSULT A LAWYER.

MAINE STATUTORY WILL OF

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

(Print your name)

Article 1. Declaration

This is my will and I revoke any prior wills and codicils.

Article 2. Disposition of my property

2.1 REAL PROPERTY. I give all my real property to my spouse, if living; otherwise it shall be equally divided among my children who survive me; except as specifically provided below: (specific distribution not valid without signature.)

I leave the following specific real property to the person(s) named:

2.2 PERSONAL AND HOUSEHOLD ITEMS. I give all my furniture, furnishings, household items, personal automobiles, and personal items to my spouse, if living; otherwise they shall be equally divided among my children who survive me; except as specifically provided below: (specific distribution not valid without signature.)

I leave the following specific items to the person(s) named:

2.3 CASH GIFT TO CHARITABLE ORGANIZATIONS OR INSTITUTIONS: I make the following cash gift(s) to the named charitable organizations or institutions in the amount stated. If I fail to sign this provision, no gift is made. If the charitable organization or institution does not survive me or accept the gift, then no gift is made

2.4 ALL OTHER ASSETS (MY "RESIDUARY ESTATE"). I adopt only one Property Disposition Clause by placing my initials in the box in front of the letter "A", "B" or "C" signifying which clause I wish to adopt. I place my signature after clause "A" or clause "B", or after each individual distribution in clause "C". If I fail to sign the appropriate distribution(s) or if I sign in more than one clause or if I fail to place my initials in the appropriate box, this paragraph 2.4 will be invalid and I realize that the remainder of my property will be distributed as if I did not make a will.

Property Disposition Clauses. (select one)

___ A. I leave all my remaining property to my spouse, if living. If not living, then in equal shares to my children and the descendants of any deceased child. _________________ (signature).

___ B. I leave the following stated amount to my spouse and the remainder in equal shares to my children and the descendants of any deceased child. If my spouse is not living, that share shall be distributed in equal shares to my children and the descendants of any deceased child. _________________ (signature).

___ C. I leave the following stated amounts to the persons named:

2.5 UNDISTRIBUTED PROPERTY. If I have any property which, for any reason, does not pass under the other parts of this will, all of that property shall be distributed as follows: (Draw a line through any unused space.)

Article 3. Nomination of guardian, conservator and personal representative

3.1 GUARDIAN. (If you have a child under 18 years of age, you may name at least one person to serve as guardian for the child.)

If a guardian is needed for any child of mine, then I nominate the first guardian named below to serve as guardian of that child. If the person does not serve, then the others shall serve in the order I list them. My nomination of a guardian is not valid without my signature.

3.2 CONSERVATOR. (A conservator may be named to manage the property of a minor child. You do not need to name a conservator if you wish the guardian to act as conservator. If you wish to name a conservator in addition to a guardian, complete this paragraph, 3.2. If you do not wish to name a separate conservator, do not complete this paragraph.)

I nominate the first conservator named below to serve as conservator for any minor children of mine. If the first conservator does not serve, then the others shall serve in the order I list them. My nomination of a conservator is not valid without my signature.

3.3 PERSONAL REPRESENTATIVE. (Name at least one.) I nominate the person or institution named as first personal representative below to administer the provisions of this will. If that person or institution does not serve, then I nominate the others to serve in the order I list them. My nomination of a personal representative is not valid without my signature.

I sign my name to this Maine Statutory Will on ______________ (date) at _____________ (city) in the State of _______________

STATEMENT OF WITNESSES (You must have two witnesses.)

Each of us declares that the person who signed above willingly signed this Maine Statutory Will in our presence or willingly directed another to sign it for him or her or that he or she acknowledged that the signature on this Maine Statutory Will is his or hers or that he or she acknowledged that this Maine Statutory Will is his or her will and we sign below as witnesses to that signing.

Signature ________________________

Printed name ____________________

Address ________________________

Signature ________________________

Printed name ____________________

Address ________________________

[ 1983, c. 816, Pt. A, §7 (AMD) .]

(b). Forms for executing a statutory will shall be provided at all Probate Courts for a cost equivalent to the reasonable cost of printing and storing the forms. A statutory will shall be deemed to be valid if the blanks are filled in with a typewriter or in the handwriting of the person making the will. Failure to complete or mark through any section or part of a section in the statutory will shall not invalidate the entire will. Failure to sign any section or part of a section in the statutory will requiring a signature shall only invalidate the part not signed, except as specifically provided in paragraph 2.4.

[ 1983, c. 376, (NEW) .]

SECTION HISTORY

1983, c. 376, (NEW). 1983, c. 816, §A7 (AMD).






Part 6: RULES OF CONSTRUCTION

18-A §2-601. Requirement that devisee survive testator by 120 hours

A devisee who does not survive the testator by 120 hours is treated as if he predeceased the testator, unless the will of decedent contains some language dealing explicitly with simultaneous deaths or deaths in a common disaster, or requiring that the devisee survive the testator or survive the testator for a stated period in order to take under the will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-602. Choice of law as to meaning and effect of wills

The meaning and legal effect of a disposition in a will shall be determined by the local law of a particular state selected by the testator in his instrument unless the application of that law is contrary to the provisions relating to the elective share described in Part 2, the provisions relating to exempt property and allowances described in Part 4 or any other public policy of this State otherwise applicable to the disposition. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-603. Rules of construction and intention

The intention of a testator as expressed in his will controls the legal effect of his dispositions. The rules of construction expressed in the succeeding sections of this Part apply unless a contrary intention is indicated by the will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-604. Construction that will passes all property; after-acquired property

A will is construed to pass all property which the testator owns at his death including property acquired after the execution of the will. A devise of property conveys all the estate of a devisor unless it appears by his will that he intended to convey a lesser estate. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-605. Anti-lapse; deceased devisee; class gifts

If a devisee who is a grandparent or a lineal descendant of a grandparent of the testator is dead at the time of execution of the will, fails to survive the testator, or is treated as if he predeceased the testator, the issue of the deceased devisee who survive the testator by 120 hours take in place of the deceased devisee, and if they are all of the same degree of kinship they take equally, but if of unequal degree then those of more remote degree take by per capita at each generation as provided in section 2-106. One who would have been a devisee under a class gift if he had survived the testator is treated as a devisee for purposes of this section whether his death occurred before or after the execution of the will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-606. Failure of testamentary provision

(a). Except as provided in section 2-605 if a devise other than a residuary devise fails for any reason, it becomes a part of the residue.

[ 1979, c. 540, §1 (NEW) .]

(b). Except as provided in section 2-605 if the residue is devised to 2 or more persons and the share of one of the residuary devisees fails for any reason, his share passes to the other residuary devisee, or to other residuary devisees in proportion to their interests in the residue.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-607. Change in securities; accessions; nonademption

(a). If the will provides for a specific devise of certain securities rather than the equivalent value thereof, the specific devisee is entitled only to:

(1). As much of the devised securities as is a part of the estate at the time of the testator's death; [1979, c. 540, §1 (NEW).]

(2). Any additional or other securities of the same entity owned by the testator that arise from the specifically devised securities by reason of action initiated by the entity excluding any acquired by exercise of purchase options; [1979, c. 540, §1 (NEW).]

(3). Securities of another entity owned by the testator that are received in exchange for the specifically devised securities as a result of a merger, consolidation or reorganization or other similar action initiated by the entity; and [1979, c. 540, §1 (NEW).]

(4). Any additional securities of the entity owned by the testator that arise from the specifically devised securities as a result of a plan of reinvestment if it is a regulated investment company. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). Distributions prior to death with respect to a specifically devised security not provided for in subsection (a) are not part of the specific devise.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-608. Nonademption of specific devises in certain cases; unpaid proceeds of sale, condemnation or insurance; sale by conservator

(a). A specific devisee had the right to the remaining specifically devised property and:

(1). Any balance of the purchase price, together with any security interest, owing from a purchaser to the testator at death by reason of sale of the property; [1979, c. 540, §1 (NEW).]

(2). Any amount of a condemnation award for the taking of the property unpaid at death; [1979, c. 540, §1 (NEW).]

(3). Any proceeds unpaid at death on fire or casualty insurance on the property; and [1979, c. 540, §1 (NEW).]

(4). Property owned by testator at his death as a result of foreclosure, or obtained in lieu of foreclosure, of the security for a specifically devised obligation. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). If specifically devised property is sold by a conservator, or if a condemnation award or insurance proceeds are paid to a conservator as a result of condemnation, fire, or casualty, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the condemnation award, or the insurance proceeds. This subsection does not apply if after the sale, condemnation or casualty, it is adjudicated that the disability of the testator has ceased and the testator survives the adjudication by one year. The right of the specific devisee under this subsection is reduced by any right he has under subsection (a).

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-609. Nonexoneration

A specific devise passes subject to any mortgage interest existing at the date of death, without right of exoneration, regardless of a general directive in the will to pay debts. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-610. Exercise of power of appointment

A general residuary clause in a will, or a will making general disposition of all of the testator's property, does not exercise a power of appointment held by the testator unless specific reference is made to the power or there is some other indication of intention to include the property subject to the power. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-611. Construction of generic terms in wills and trust instruments

Halfbloods, adopted persons and persons born out of wedlock are included in class gift terminology and terms of relationship in wills and in trust instruments in accordance with rules for determining relationships for purposes of intestate succession, but a person born out of wedlock is not treated as the child of the father unless the person is openly and notoriously so treated by the father or is so recognized by the testator or settlor of the trust. [1979, c. 540, §1 (NEW).]

A devise to the issue of a person must be distributed per capita at each generation. [1989, c. 695, (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 695, (AMD).



18-A §2-612. Ademption by satisfaction

Property which a testator gave in his lifetime to a person is treated as a satisfaction of a devise to that person in whole or in part, only if the will provides for deduction of the lifetime gift, or the testator declares in a contemporaneous writing that the gift is to be deducted from the devise or is in satisfaction of the devise, or the devisee acknowledges in writing that the gift is in satisfaction. For purpose of partial satisfaction, property given during lifetime is valued as of the time the devisee came into possession or enjoyment of the property or as of the time of death of the testator, whichever occurs first. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 7: CONTRACTUAL ARRANGEMENTS RELATING TO DEATH SEE ALSO ARTICLE 6

18-A §2-701. Contracts concerning succession

A contract to make a will or devise, or not to revoke a will or devise, or to die intestate, if executed after the effective date of this Act, can be established only by (1) provisions of a will stating material provisions of the contract; (2) an express reference in a will to a contract and extrinsic evidence proving the terms of the contract; or (3) a writing signed by the decedent evidencing the contract. The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 8: GENERAL PROVISIONS

18-A §2-801. Renunciation of property interests

(a). A person, or a person with legal authority to represent an incapacitated or protected person or the estate of a deceased person, to whom an interest in or with respect to property or an interest therein or a power of appointment over such property devolves by whatever means may renounce it in whole or in part by delivering a written renunciation under this section. The right to renounce exists notwithstanding any limitation on the interest of the person renouncing in the nature of a spendthrift provision of similar restriction.

[ 1979, c. 540, §1 (NEW) .]

(b). A renunciation under this section must be an irrevocable and unqualified refusal by a person to accept an interest in property, and must comply with the following requirements:

(1). If the property, interest or power has devolved to the person renouncing under a testamentary instrument or by the laws of intestacy, the renunciation must be received by the personal representative, or other fiduciary, of the decedent or deceased donee of a power of appointment, or by the holder of the legal title to the property to which the interest relates, (i) in the case of a present interest, not later than 9 months after the death of the deceased owner or deceased donee of the power, or (ii) in the case of a future interest, not later than 9 months after the event determining that the taker of the property, interest or power has become finally ascertained and his interest is indefeasibly vested. A copy of the renunciation may be filed in the Registry of Probate of the court in which proceedings for the administration of the deceased owner or deceased donee of the power have been commenced, or if no administration has been commenced, in the court where such proceedings could be commenced. [1979, c. 540, §1 (NEW).]

(2). If the property, interest or power has devolved to the person renouncing under a nontestamentary instrument or contract, the renunciation must be received by the transferor, his legal representative, or the holder of the legal title to the property to which the interest relates (i) in the case of a present interest, not later than 9 months after the effective date of the nontestamentary instrument or contract, or (ii) in the case of a future interest, not later than 9 months after the event determining that the taker of the property, interest or power has become finally ascertained and his interest is indefeasibly vested. If the person entitled to renounce does not have actual knowledge of the existence of his interest, the time limits for receipt of the renunciation shall be extended to not later than 9 months after he has knowledge of the existence of his interest. The effective date of a revocable instrument or contract is the date on which the maker no longer has power to revoke it or to transfer to himself or another the entire legal and equitable ownership of the interest. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(c). A surviving joint tenant may renounce as a separate interest any property or interest therein devolving to him by right of survivorship. A surviving joint tenant may renounce the entire interest in any property or interest therein that is the subject of a joint tenancy devolving to him, if the joint tenancy was created by act of a deceased joint tenant and the survivor did not join in creating the joint tenancy.

[ 1979, c. 540, §1 (NEW) .]

(d). If real property or an interest therein or a power thereover is renounced, a copy of the renunciation may be recorded in the Registry of Deeds of the county in which the property is located, and the recording or lack of recording shall have the same effect for purposes of the recording act as the recording or lack of recording of other instruments under Title 33, section 201.

[ 1979, c. 540, §1 (NEW) .]

(e). A renunciation under this section shall describe the property, interest or power renounced, declare the renunciation and extent thereof, be signed by the person renouncing, and if within the provisions of subsection (b), paragraph (2), declare the date the person renouncing first had actual knowledge of the existence of his interest whenever that date is material under subsection (b), paragraph (2).

[ 1979, c. 540, §1 (NEW) .]

(f). The devolution of any property or interest renounced under this section is governed by the following provisions of this subsection:

(1). If the property or interest devolved to the person renouncing under a testamentary instrument or under the laws of intestacy and the deceased owner or donee of a power of appointment has not provided for another disposition, it devolves as if the person renouncing had predeceased the decedent or, if the person renouncing was designated to take under a power of appointment exercised by a testamentary instrument, it devolves as if the person renouncing had predeceased the donee of the power. Any future interest that takes effect in possession or enjoyment after the termination of the estate or interest renounced, takes effect as if the person renouncing had died before the event determining that the taker of the property or interest had become finally ascertained and his interest is indefeasibly vested. A renunciation relates back for all purposes to the date of death of the decedent, or of the donee of the power, or the determinative event, as the case may be. [1979, c. 540, §1 (NEW).]

(2). If the property or interest devolved to the person renouncing under a nontestamentary instrument or contract and the instrument or contract does not provide for another disposition, it devolves as if the person renouncing had died before the effective date of the instrument or contract. Any future interest that takes effect in possession or enjoyment at or after the termination of the renounced estate or interest, takes effect as if the person renouncing had died before the event determining the taker of the property or interest had become finally ascertained and his interest indefeasibly vested. A renunciation relates back for all purposes to the effective date of the instrument or the date of the determinative event, as the case may be. [1979, c. 540, §1 (NEW).]

(3). The renunciation or the written waiver of the right to disclaim is binding upon the person renouncing or waiving and upon all persons claiming through or under him. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(g). The right to renounce property or an interest therein or a power of appointment is barred by (1) an assignment, conveyance, encumbrance, pledge or transfer of the property or interest, or a contract therefor, (2) a written waiver of the right to renounce, (3) an acceptance of the property or interest or a benefit thereunder, or (4) a sale of the property or interest under judicial sale made before the renunciation is effected.

[ 1979, c. 540, §1 (NEW) .]

(h). This section does not abridge the right of a person to waive, release, disclaim or renounce property or an interest therein or a power of appointment under any other statute.

[ 1979, c. 540, §1 (NEW) .]

(i). An interest in property that exists on the effective date of this section as to which the time for renouncing has not expired under this section, may be renounced by compliance with this section.

[ 1979, c. 540, §1 (NEW) .]

(j). Any renunciation which is effective as a "qualified disclaimer" under section 2518(b) of the Internal Revenue Code is effective as a renunciation under this section, notwithstanding any provisions of this section to the contrary.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-802. Effect of divorce, annulment and decree of separation

(a). A person who is divorced from the decedent or whose marriage to the decedent has been annulled is not a surviving spouse unless, by virtue of a subsequent marriage, he is married to the decedent at the time of death. A decree of separation which does not terminate the status of husband and wife is not a divorce for purposes of this section.

[ 1979, c. 540, §1 (NEW) .]

(b). For purposes of Parts 1, 2, 3 and 4 and of section 3-203, a surviving spouse does not include:

(1). A person who obtains or consents to a final decree or judgment of divorce from the decedent or an annulment of their marriage, which decree or judgment is not recognized as valid in this state, unless they subsequently participate in a marriage ceremony purporting to marry each to the other, or subsequently live together as man and wife; [1979, c. 540, §1 (NEW).]

(2). A person who, following a decree or judgment of divorce or annulment obtained by the decedent, participates in a marriage ceremony with a 3rd person; or [1979, c. 540, §1 (NEW).]

(3). A person who was a party to a valid proceeding concluded by an order purporting to terminate all marital property rights. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-803. Effect of homicide on intestate succession, wills, joint assets, life insurance and beneficiary designations

(a). A surviving spouse, heir or devisee who feloniously and intentionally kills the decedent is not entitled to any benefits under the will or under this Article, and the estate of decedent passes as if the killer had predeceased the decedent. Property appointed by the will of the decedent to or for the benefit of the killer passes as if the killer had predeceased the decedent.

[ 1979, c. 540, §1 (NEW) .]

(b). Any joint tenant who feloniously and intentionally kills another joint tenant thereby effects a severance of the interest of the decedent so that the share of the decedent passes as his property and the killer has no rights by survivorship. This provision applies to joint tenancies in real and personal property, joint and multiple-party accounts in banks, savings and loan associations, credit unions and other institutions, and any other form of coownership with survivorship incidents.

[ 1979, c. 540, §1 (NEW) .]

(c). A named beneficiary of a bond, life insurance policy, or other contractual arrangement who feloniously and intentionally kills the principal obligee or the person upon whose life the policy is issued is not entitled to any benefit under the bond, policy or other contractual arrangement, and it becomes payable as though the killer had predeceased the decedent.

[ 1979, c. 540, §1 (NEW) .]

(d). Any other acquisition of property or interest by the killer shall be treated in accordance with the principles of this section.

[ 1979, c. 540, §1 (NEW) .]

(e). A final judgment of conviction of felonious and intentional killing is conclusive for purposes of this section. In the absence of a conviction of felonious and intentional killing a Court may determine by clear and convincing evidence whether the killing was felonious and intentional for purposes of this section.

[ 1979, c. 540, §1 (NEW) .]

(f). This section does not affect the rights of any person who, before rights under this section have been adjudicated, purchases from the killer for value and without notice property which the killer would have acquired except for this section, but the killer is liable for the amount of the proceeds or the value of the property. Any insurance company, bank, or other obligor making payment according to the terms of its policy or obligation is not liable by reason of this section unless prior to payment it has received at its home office or principal address written notice of a claim under this section.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-804. Actions for wrongful death

(a). Whenever the death of a person shall be caused by a wrongful act, neglect or default, and the act, neglect or default is such as would, if death had not ensued, have entitled the party injured to maintain an action and recover damages in respect thereof, then the person or the corporation that would have been liable if death had not ensued shall be liable for damages as provided in this section, notwithstanding the death of the person injured and although the death shall have been caused under such circumstances as shall amount to a felony.

[ 1979, c. 540, §1 (NEW) .]

(b). Every wrongful death action must be brought by and in the name of the personal representative of the deceased person. The amount recovered in every wrongful death action, except as otherwise provided, is for the exclusive benefit of the surviving spouse if no minor children, of the children if no surviving spouse, one-half for the exclusive benefit of the surviving spouse and one-half for the exclusive benefit of the minor children to be divided equally among them if there are both surviving spouse and minor children and to the deceased's heirs to be distributed as provided in section 2-106 if there is neither surviving spouse nor minor children. The jury may give damages as it determines a fair and just compensation with reference to the pecuniary injuries resulting from the death and in addition shall give such damages that will compensate the estate of the deceased person for reasonable expenses of medical, surgical and hospital care and treatment and for reasonable funeral expenses. In addition, the jury may give damages not exceeding $500,000 for the loss of comfort, society and companionship of the deceased, including any damages for emotional distress arising from the same facts as those constituting the underlying claim, to the persons for whose benefit the action is brought. The jury may also give punitive damages not exceeding $250,000. An action under this section must be commenced within 2 years after the decedent's death. If a claim under this section is settled without an action having been commenced, the amount paid in settlement must be distributed as provided in this subsection. A settlement on behalf of minor children is not valid unless approved by the court, as provided in Title 14, section 1605.

[ 2009, c. 180, §1 (AMD) .]

(c). Whenever death ensues following a period of conscious suffering, as a result of personal injuries due to the wrongful act, neglect or default of any person, the person who caused the personal injuries resulting in such conscious suffering and death shall, in addition to the action at common law and damages recoverable therein, be liable in damages in a separate count in the same action for such death, brought, commenced and determined and subject to the same limitation as to the amount recoverable for such death and exclusively for the beneficiaries in the manner set forth in subsection (b), separately found, but in such cases there shall be only one recovery for the same injury.

[ 1979, c. 540, §1 (NEW) .]

(d). Any action under this section brought against a governmental entity under Title 14, sections 8101 to 8118, shall be limited as provided in those sections.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 213, (AMD). 1989, c. 340, (AMD). 1991, c. 187, (AMD). 1995, c. 577, §1 (AMD). 1999, c. 772, §1 (AMD). 2007, c. 280, §1 (AMD). 2009, c. 180, §1 (AMD).



18-A §2-805. Simultaneous death

(a). This section may be cited as the "Uniform Simultaneous Death Act."

[ 1979, c. 540, §1 (NEW) .]

(b). When the title to property or the devolution thereof depends upon priority of death and there is no sufficient evidence that the persons died otherwise than simultaneously, the property of each person must be disposed of as if that person were the survivor, except as provided otherwise in this part.

[ 1991, c. 824, Pt. A, §26 (AMD) .]

(c). Where a testamentary disposition of property depends upon the priority of death of the designated beneficiaries and there is no sufficient evidence that these beneficiaries died otherwise than simultaneously, the property thus disposed of shall be divided into as many equal portions as there are designated beneficiaries and these portions shall be distributed respectively to those who would take in the event that each designated beneficiary were the survivor.

[ 1979, c. 540, §1 (NEW) .]

(d). Where there is no sufficient evidence that 2 joint tenants died otherwise than simultaneously, the property so held shall be distributed 1/2 as if one had survived and 1/2 as if the other had survived. If there are more than 2 joint tenants and all of them have so died the property thus distributed shall be in the proportion that one bears to the whole number of joint tenants.

[ 1979, c. 540, §1 (NEW) .]

(e). Where the decedents are the insured and the beneficiary respectively in policies of life or accident insurance and there is no sufficient evidence that they died otherwise than simultaneously, the proceeds of each policy shall be distributed as if the person whose life was insured therein survived.

[ 1979, c. 540, §1 (NEW) .]

(f). This section shall not apply to the distribution of the property of any person dying before July 26, 1941, nor to the distribution of the proceeds of any policy of life or accident insurance the effective date of which is prior to that date.

[ 1979, c. 540, §1 (NEW) .]

(g). This section shall not apply in the case of wills, deeds or contracts of insurance wherein provision has been made for distribution different from the provisions of said section.

[ 1979, c. 540, §1 (NEW) .]

(h). This section shall be so construed and interpreted as to effectuate their general purpose to make uniform the law in those states which enact them.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1991, c. 824, §A26 (AMD).



18-A §2-806. Effect of criminal conviction on intestate succession, wills, joint assets, beneficiary designations and other property acquisition when restitution is owed to the decedent

A person who has been convicted of a crime of which the decedent was a victim is not entitled to the following benefits to the extent that the benefits do not exceed the amount of restitution the person owes to the decedent as a result of the sentence for the crime: [2011, c. 241, §2 (NEW).]

(a). Any benefits under the decedent's will or under this Article;

[ 2011, c. 241, §2 (NEW) .]

(b). Any property owned jointly with the decedent;

[ 2011, c. 241, §2 (NEW) .]

(c). Any benefit as a beneficiary of a bond, life insurance policy or other contractual arrangement in which the principal obligee or the person upon whose life the policy is issued is the decedent; and

[ 2011, c. 241, §2 (NEW) .]

(d). Any benefit from any acquisition of property in which the decedent had an interest.

[ 2011, c. 241, §2 (NEW) .]

SECTION HISTORY

2011, c. 241, §2 (NEW).






Part 9: CUSTODY AND DEPOSIT OF WILLS

18-A §2-901. Disposition of will deposited with court

A will deposited for safekeeping with the court in the office of the register of probate before September 19, 1997 may be delivered only to the testator or to a person authorized in writing signed by the testator to receive the will. A conservator may be allowed to examine a deposited will of a protected testator under procedures designed to maintain the confidential character of the document to the extent possible and to ensure that it will be resealed and left on deposit after the examination. Upon being informed of the testator's death, the court shall notify any person designated to receive the will and deliver it to that designated person on request; or the court may deliver the will to the appropriate court. The court may not accept a will for safekeeping after September 19, 1997. [1997, c. 683, Pt. C, §3 (AMD); 1997, c. 683, Pt. C, §4 (AFF).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1997, c. 76, §1 (AMD). 1997, c. 683, §C3 (AMD). 1997, c. 683, §C4 (AFF).



18-A §2-902. Duty of custodian of will; liability

After the death of a testator, any person having custody of a will of the testator shall deliver it with reasonable promptness to a person able to secure its probate and if none is known, to an appropriate court for filing and recording until probate is sought. Any person having custody of a will is not liable, to any person aggrieved, for failure to learn of the death of the testator of that will and the failure, therefore, to deliver that will as required. Any person who willfully fails to deliver a will, or who willfully defaces or destroys any will of a deceased person, is liable to any person aggrieved for the damages, which may be sustained by such failure to deliver, or by such defacement or destruction. Any person who willfully refuses or fails to deliver a will, or who so defaces or destroys it, after being ordered by the court in a proceeding brought for the purpose of compelling delivery is subject to penalty for contempt of court. [1993, c. 148, §5 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 706, (AMD). 1993, c. 148, §5 (AMD).









Article 3: PROBATE OF WILLS AND ADMINISTRATION

Part 1: GENERAL PROVISIONS

18-A §3-101. Devolution of estate at death; restrictions

The power of a person to leave property by will, and the rights of creditors, devisees, and heirs to his property are subject to the restrictions and limitations contained in this Code to facilitate the prompt settlement of estates. Upon the death of a person, his real and personal property devolves to the persons to whom it is devised by his last will or to those indicated as substitutes for them in cases involving lapse, renunciation, or other circumstances affecting the devolution of testate estate, or in the absence of testamentary disposition, to his heirs, or to those indicated as substitutes for them in cases involving renunciation or other circumstances affecting devolution of intestate estates, subject to homestead allowance, exempt property and family allowance, to rights of creditors, elective share of the surviving spouse, and to administration. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-102. Necessity of order of probate for will

Except as provided in section 3-1201, to be effective to prove the transfer of any property or to nominate an executor, a will must be declared to be valid by an order of informal probate by the registers or an adjudication of probate by the judge, except that a duly executed and unrevoked will which has not been probated may be admitted as evidence of a devise if (1) no court proceeding concerning the succession or administration of the estate has occurred, and (2) either the devisee or his successors and assigns possessed the property devised in accordance with the provisions of the will, or the property devised was not possessed or claimed by anyone by virtue of the decedent's title during the time period for testacy proceedings. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-103. Necessity of appointment for administration

Except as otherwise provided in Article IV, to acquire the powers and undertake the duties and liabilities of a personal representative of a decedent, a person must be appointed by order of the judge or registers, qualify and be issued letters. Administration of an estate is commenced by the issuance of letters. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-104. Claims against decedent; necessity of administration

No proceeding to enforce a claim against the estate of a decedent or his successors may be revived or commenced before the appointment of a personal representative. After the appointment and until distribution, all proceedings and actions to enforce a claim against the estate are governed by the procedure prescribed by this Article. After distribution a creditor whose claim has not been barred may recover from the distributees as provided in section 3-1004 or from a former personal representative individually liable as provided in section 3-1005. This section has no application to a proceeding by a secured creditor of the decedent to enforce his right to his security except as to any deficiency judgment which might be sought therein. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-105. Proceedings affecting devolution and administration; jurisdiction of subject matter

Persons interested in decedents' estates may apply to the register for determination in the informal proceedings provided in this Article, and may petition the court for orders in formal proceedings within the court's jurisdiction including but not limited to those described in this Article. The court has exclusive jurisdiction of informal and formal proceedings to determine how decedents' estates subject to the laws of this State are to be administered, expended and distributed. The court has concurrent jurisdiction of any other action or proceeding concerning a succession or to which an estate, through a personal representative, may be a party, including actions to determine title to property alleged to belong to the estate, and of any action or proceeding in which property is distributed by a personal representative or its value is sought to be subjected to rights of creditors or successors of the decedent. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-106. Proceedings within the jurisdiction of court; service; jurisdiction over persons

In proceedings within the exclusive jurisdiction of the court where notice is required by this Code or by rule, and in proceedings to construe probated wills or determine heirs which concern estates that have not been and cannot now be opened for administration, interested persons may be bound by the orders of the court in respect to property in or subject to the laws of this State by notice in conformity with section 1-401. An order is binding as to all who are given notice of the proceeding though less than all interested persons are notified. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-107. Scope of proceedings; proceedings independent; exception

Unless supervised administration as described in Part 5 is involved, (1) each proceeding before the judge or register is independent of any other proceeding involving the same estate; (2) petitions for formal orders of the judge may combine various requests for relief in a single proceeding if the orders sought may be finally granted without delay. Except as required for proceedings which are particularly described by other sections of this Article, no petition is defective because it fails to embrace all matters which might then be the subject of a final order; (3) proceedings for probate of wills or adjudications of no will may be combined with proceedings for appointment of personal representatives; and (4) a proceeding for appointment of a personal representative is concluded by an order making or declining the appointment. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-108. Probate, testacy and appointment proceedings; ultimate time limit

(a). For a decedent dying on or after January 1, 1981, no informal probate or appointment proceeding or formal testacy or appointment proceeding, other than a proceeding to probate a will previously probated at the testator's domicile and appointment proceedings relating to an estate in which there has been a prior appointment, may be commenced more than 3 years after the decedent's death, except:

(1). If a previous proceeding was dismissed because of doubt about the fact of the decedent's death, appropriate probate, appointment or testacy proceedings may be maintained at any time thereafter upon a finding that the decedent's death occurred prior to the initiation of the previous proceeding and the applicant or petitioner has not delayed unduly in initiating the subsequent proceeding; [1983, c. 256, (NEW).]

(2). Appropriate probate, appointment or testacy proceedings may be maintained in relation to the estate of an absent, disappeared or missing person for whose estate a conservator has been appointed, at any time within 3 years after the conservator becomes able to establish the death of the protected person; [2009, c. 368, §1 (AMD).]

(3). A proceeding to contest an informally probated will and to secure appointment of the person with legal priority for appointment in the event the contest is successful may be commenced within the later of 12 months from the informal probate or 3 years from the decedent's death; and [2009, c. 368, §2 (AMD).]

(4). Appropriate probate, appointment or testacy proceedings may be commenced in relation to a claim for personal injury made against the decedent by a person without actual notice of the death of the decedent at any time within 6 years after the cause of action accrues. If the proceedings are commenced more than 3 years after the decedent's death, any recovery is limited to applicable insurance. [2009, c. 368, §3 (NEW).]

These limitations do not apply to proceedings to construe probated wills or determine heirs of an intestate. In cases under paragraph (1) or (2), the date on which a testacy or appointment proceeding is properly commenced is deemed to be the date of the decedent's death for purposes of other limitations provisions of this Code that relate to the date of death.

[ 2009, c. 368, §§1-3 (AMD) .]

(b). For a decedent dying before January 1, 1981, no informal probate or appointment proceeding or formal testacy or appointment proceeding, other than a proceeding to probate a will previously probated at the testator's domicile and appointment proceedings relating to an estate in which there has been a prior appointment, may be commenced more than 20 years after the decedent's death, except:

(1). If a previous proceeding was dismissed because of doubt about the fact of the decedent's death, appropriate probate, appointment or testacy proceedings may be maintained at any time thereafter upon a finding that the decedent's death occurred prior to the initiation of the previous proceeding and the applicant or petitioner has not delayed unduly in initiating the subsequent proceeding; [1983, c. 256, (NEW).]

(2). Appropriate probate, appointment or testacy proceedings may be maintained in relation to the estate of an absent, disappeared or missing person for whose estate a conservator has been appointed at any time within the applicable limitation period, as set forth in this section, which shall begin to run after the conservator becomes able to establish the death of the protected person; and [1983, c. 256, (NEW).]

(3). A proceeding to contest an informally probated will and to secure appointment of the person with legal priority for appointment in the event the contest is successful may be commenced within the later of 12 months from the informal probate or the running of the applicable limitation period. [2005, c. 683, Pt. C, §5 (AMD).]

These limitations do not apply to proceedings to construe probated wills or determine heirs of an intestate. In cases under paragraph (1) or (2), the date on which a testacy or appointment proceeding is properly commenced is deemed to be the date of the decedent's death for purposes of the limitations provisions of this Code that relate to the date of death.

[ 2005, c. 683, Pt. C, §5 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 256, (RPR). 2005, c. 683, §C5 (AMD). 2009, c. 368, §§1-3 (AMD).



18-A §3-109. Statutes of limitation on decedent's cause of action

No statute of limitation running on a cause of action belonging to a decedent which had not been barred as of the date of his death, shall apply to bar a cause of action surviving the decedent's death sooner than 4 months after death. A cause of action which, but for this section, would have been barred less than 4 months after death, is barred after 4 months unless tolled. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-110. Discovery of property

(a). Upon petition by a county attorney, personal representative, heir, devisees, creditor or other person interested in the estate of a decedent, anyone suspected of having concealed, withheld or conveyed away any property of the decedent, or of having fraudulently received any such property, or of aiding others in so doing, may be cited by the judge to appear before him to be examined on oath in relation thereto, and the judge may require him to produce for the inspection of the court and parties all documents within his control relating to the matter under examination. The time for filing such petitions shall be governed by section 1-106.

[ 1979, c. 540, §1 (NEW) .]

(b). If a person duly cited refuses to appear and submit himself to such examination, or to answer all lawful interrogatories, or to produce such documents he shall be subject to contempt of the court and is liable to any injured party in a civil action for all the damages, expenses and charges arising from such refusal.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 2: VENUE FOR PROBATE AND ADMINISTRATION; PRIORITY TO ADMINSTER; DEMAND FOR NOTICE

18-A §3-201. Venue for first and subsequent estate proceedings; location of property

(a). Venue for the first informal or formal testacy or appointment proceedings after a decedent's death is:

(1). In the county where the decedent had his domicile at the time of his death; or [1979, c. 540, §1 (NEW).]

(2). If the decedent was not domiciled in this State, in any county where property was located either at the time of his death or at any time thereafter. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). Venue for all subsequent proceedings within the exclusive jurisdiction of the court is in the place where the initial proceeding occurred, unless the initial proceeding has been transferred as provided in subsection (c) of section 1-303.

[ 1979, c. 540, §1 (NEW) .]

(c). If the first proceeding was informal, on application of an interested person and after notice to the proponent in the first proceeding, the judge, upon finding that venue is elsewhere, may transfer the proceeding and the file to the other court.

[ 1979, c. 540, §1 (NEW) .]

(d). For the purpose of aiding determinations concerning location of assets which may be relevant in cases involving non-domiciliaries, a debt, other than one evidenced by investment or commercial paper or other instrument in favor of a non-domiciliary, is located where the debtor resides or, if the debtor is a person other than an individual, at the place where it has its principal office. Commercial paper, investment paper and other instruments are located where the instrument is. An interest in property held in trust is located where the trustee may be sued.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-202. Appointment or testacy proceedings; conflicting claim of domicile in another state

If conflicting claims as to the domicile of a decedent are made in a formal testacy or appointment proceeding commenced in this State, and in a testacy or appointment proceeding after notice pending at the same time in another state, the court of this State must stay, dismiss, or permit suitable amendment in, the proceeding here unless it is determined that the local proceeding was commenced before the proceeding elsewhere. The determination of domicile in the proceeding first commenced must be accepted as determinative in the proceeding in this State. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-203. Priority among persons seeking appointment as personal representative

(a). Whether the proceedings are formal or informal, persons who are not disqualified have priority for appointment in the following order:

(1). The person with priority as determined by a probated will including a person nominated by a power conferred in a will; [1979, c. 540, §1 (NEW).]

(2). The surviving spouse of the decedent who is a devisee of the decedent; [1979, c. 540, §1 (NEW).]

(3). Other devisees of the decedent; [1979, c. 540, §1 (NEW).]

(4). The surviving spouse of the decedent; [1979, c. 540, §1 (NEW).]

(4-A). The surviving domestic partner of the decedent; [2003, c. 672, §8 (NEW).]

(5). Other heirs of the decedent; [1979, c. 540, §1 (NEW).]

(6). Forty-five days after the death of the decedent, any creditor; [1979, c. 540, §1 (NEW).]

(7). Six months after the death of the decedent if no testacy proceedings have been held or no personal representative has been appointed, the State Tax Assessor upon application by that officer. [1979, c. 540, §1 (NEW).]

[ 2003, c. 672, §8 (AMD) .]

(b). An objection to an appointment can be made only in formal proceeding. In case of objection the priorities stated in (a) apply except that

(1). If the estate appears to be more than adequate to meet exemptions and costs of administration but inadequate to discharge anticipated unsecured claims, the judge, on petition of creditors, may appoint any qualified person; [1979, c. 540, §1 (NEW).]

(2). In case of objection to appointment of a person other than one whose priority is determined by will by an heir or devisee appearing to have a substantial interest in the estate, the judge may appoint a person who is acceptable to heirs and devisees whose interests in the estate appear to be worth in total more than 1/2 of the probable distributable value, or, in default of this accord any suitable person. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(c). A person entitled to letters under subsection (a), paragraphs (2) through (5) may nominate a qualified person to act as personal representative. Any person may renounce his right to nominate or to an appointment by appropriate writing filed with the court. When 2 or more persons share a priority, those of them who do not renounce must concur in nominating another to act for them or in applying for appointment.

[ 1979, c. 540, §1 (NEW) .]

(d). Conservators of the estates of protected persons, or if there is no conservator, any guardian except a guardian ad litem of a minor or incapacitated person, may exercise the same right to nominate, to object to another's appointment, or to participate in determining the preference of a majority in interest of the heirs and devisees that the protected person or ward would have if qualified for appointment.

[ 1979, c. 540, §1 (NEW) .]

(e). Appointment of one who does not have priority may be made only in formal proceedings. Appointment of one who has priority resulting from renunciation or nomination pursuant to subsection (c) may be made in informal proceedings. Before appointing one without priority, the judge shall determine that those having priority, although given notice of the proceedings, have failed to request appointment or to nominate another for appointment and that administration is necessary.

[ 1993, c. 109, §1 (AMD) .]

(f). No person is qualified to serve as a personal representative who is:

(1). Under the age of 18; [1979, c. 540, §1 (NEW).]

(2). A person whom the court finds unsuitable in formal proceedings. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(g). A personal representative appointed by a court of the decedent's domicile has priority over all other persons except where the decedent's will nominates different persons to be personal representative in this State and in the state of domicile. The domiciliary personal representative may nominate another, who shall have the same priority as the domiciliary personal representative.

[ 1979, c. 540, §1 (NEW) .]

(h). This section governs priority for appointment of a successor personal representative but does not apply to the selection of a special administrator.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1993, c. 109, §1 (AMD). 2003, c. 672, §8 (AMD).



18-A §3-204. Demand for notice of order or filing concerning decedent's estate

Any person desiring notice of an order or filing pertaining to a decedent's estate in which he has a financial or property interest may file a demand for notice with the court at any time after the death of the decedent, and may thereupon have notice of such demand given to the personal representative, and shall thereafter receive service of every filing, notice or order to which the demand relates, in such manner and form as the Supreme Judicial Court shall by rule provide. The validity of an order or notice which is issued or a filing which is accepted without compliance with this requirement shall not be affected by the error, but the person receiving the order, giving notice, or making the filing may be liable for any damage caused by the absence of service. The requirement of notice arising from demand under this provision may be waived by the demandant in such manner and form as the Supreme Judicial Court shall by rule provide, and shall cease upon the termination of his interest in the estate. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 3: INFORMAL PROBATE AND APPOINTMENT PROCEEDINGS

18-A §3-301. Informal probate or appointment proceedings; application; contents

(a). Applications for informal probate or informal appointment shall be directed to the register and be verified by the applicant to be accurate and complete to the best of his knowledge and belief and shall contain the following information and such other information as the Supreme Judicial Court may by rule provide:

(1). Every application for informal probate of a will or for informal appointment of a personal representative, other than a special or successor representative, shall contain the following:

(i) A statement of the interest of the applicant;

(ii) The name, and date of death of the decedent, his age, and the county and state of his domicile at the time of death, and the names and addresses of the spouse, children, heirs and devisees and the ages of any who are minors so far as known or ascertainable with reasonable diligence by the applicant;

(iii) If the decedent was not domiciled in the state at the time of his death, a statement showing venue;

(iv) A statement identifying and indicating the address of any personal representative of the decedent appointed in this state or elsewhere whose appointment has not been terminated;

(v) A statement indicating whether the applicant has received a demand for notice, or is aware of any demand for notice of any probate or appointment proceeding concerning the decedent that may have been filed in this state or elsewhere; and

(vi) That the time limit for informal probate or appointment as provided in this Article has not expired either because 3 years or less have passed since the decedent's death, or, if more than 3 years from death have passed, circumstances as described by section 3-108 authorizing tardy probate or appointment have occurred. [1979, c. 540, §1 (NEW).]

(2). An application for informal probate of a will shall state the following in addition to the statements required by paragraph (1):

(i) That the original of the decedent's last will is in the possession of the court, or accompanies the application, or that an authenticated copy of a will probated in another jurisdiction accompanies the application;

(ii) That the applicant, to the best of his knowledge, believes the will to have been validly executed;

(iii) That after the exercise of reasonable diligence, the applicant is unaware of any instrument revoking the will, and that the applicant believes that the instrument which is the subject of the application is the decedent's last will. [1979, c. 540, §1 (NEW).]

(3). An application for informal appointment of a personal representative to administer an estate under a will shall describe the will by date of execution and state the time and place of probate or the pending application or petition for probate. The application for appointment shall adopt the statements in the application or petition for probate and state the name, address and priority for appointment of the person whose appointment is sought. [1979, c. 540, §1 (NEW).]

(4). An application for informal appointment of an administrator in intestacy shall state in addition to the statements required by paragraph (1):

(i) That after the exercise of reasonable diligence, the applicant is unaware of any unrevoked testamentary instrument relating to property having a situs in this State under section 1-301, or, a statement why any such instrument of which he may be aware is not being probated;

(ii) The priority of the person whose appointment is sought and the names of any other persons having a prior or equal right to the appointment under section 3-203. [1979, c. 540, §1 (NEW).]

(5). An application for appointment of a personal representative to succeed a personal representative appointed under a different testacy status shall refer to the order in the most recent testacy proceeding, state the name and address of the person whose appointment is sought and of the person whose appointment will be terminated if the application is granted, and describe the priority of the applicant. [1979, c. 540, §1 (NEW).]

(6). An application for appointment of a personal representative to succeed a personal representative who has tendered a resignation as provided in section 3-610, subsection (c), or whose appointment has been terminated by death or removal, shall adopt the statements in the application or petition which led to the appointment of the person being succeeded except as specifically changed or corrected, state the name and address of the person who seeks appointment as successor, and describe the priority of the applicant. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). By verifying an application for informal probate, or informal appointment, the applicant submits personally to the jurisdiction of the court in any proceeding for relief from fraud relating to the application, or for perjury, that may be instituted against him.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-302. Informal probate; duty of register; effect of informal probate

Upon receipt of an application requesting informal probate of a will, the register upon making the findings required by section 3-303 shall issue a written statement of informal probate if at least 120 hours have elapsed since the decedent's death. Informal probate is conclusive as to all persons until superseded by an order in a formal testacy proceeding. No defect in the application or procedure relating thereto which leads to informal probate of a will renders the probate void. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-303. Informal probate; proof and findings required

(a). In an informal proceeding for original probate of a will, the register shall determine whether:

(1). The application is complete; [1979, c. 540, §1 (NEW).]

(2). The applicant has made oath or affirmation that the statements contained in the application are true to the best of his knowledge and belief; [1979, c. 540, §1 (NEW).]

(3). The applicant appears from the application to be an interested person as defined in section 1-201, paragraph (20); [1979, c. 540, §1 (NEW).]

(4). On the basis of the statements in the application, venue is proper; [1979, c. 540, §1 (NEW).]

(5). An original, duly executed and apparently unrevoked will is in the register's possession; [1979, c. 540, §1 (NEW).]

(6). Any notice required by section 3-204 has been given and that the application is not within section 3-304; and [1979, c. 540, §1 (NEW).]

(7). It appears from the application that the time limit for original probate has not expired. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). The application shall be denied if it indicates that a personal representative has been appointed in another county of this State or except as provided in subsection (d), if it appears that this or another will of the decedent has been the subject of a previous probate order.

[ 1979, c. 540, §1 (NEW) .]

(c). A will which appears to have the required signatures and which contains an attestation clause showing that requirements of execution under sections 2-502, 2-503 or 2-506 have been met shall be probated without further proof. In other cases, the register may assume execution if the will appears to have been properly executed, or he may accept a sworn statement or affidavit of any person having knowledge of the circumstances of execution, whether or not the person was a witness to the will.

[ 1979, c. 540, §1 (NEW) .]

(d). Informal probate of a will which has been previously probated elsewhere may be granted at any time upon written application by any interested person, together with deposit of an authenticated copy of the will and of the statement probating it from the office of court where it was first probated.

[ 1979, c. 540, §1 (NEW) .]

(e). A will from a foreign jurisdiction, including a place that does not require probate of a will after death and which is not eligible for probate under subsection (a), may be probated in this State upon receipt by the register of a duly authenticated copy of the will and a duly authenticated certificate of its legal custodian that the copy filed is a true copy and that the will has been probated in the foreign jurisdiction or has otherwise become operative under the law of that place.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-304. Informal probate; unavailable in certain cases

Applications for informal probate which relate to one or more of a known series of testamentary instruments, other than a will and its codicil, the latest of which does not expressly revoke the earlier, shall be declined. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-305. Informal probate; register not satisfied

If the register is not satisfied that a will is entitled to be probated in informal proceedings because of failure to meet the requirements of sections 3-303 and 3-304 or any other reason, he may decline the application. A declination of informal probate is not an adjudication and does not preclude formal probate proceedings. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-306. Informal probate; notice requirements

The moving party shall give notice as described by section 1-401 of the moving party's application for informal probate to any person demanding notice pursuant to section 3-204, to an heir, devisee or personal representative who has not waived notice in a writing filed with the court and to any personal representative of the decedent whose appointment has not been terminated. If the decedent was 55 years of age or older, the moving party shall give notice as described in section 1-401 to the Department of Health and Human Services. No other notice of informal probate is required. [2005, c. 12, Pt. DDD, §1 (AMD); 2005, c. 12, Pt. DDD, §17 (AFF).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §5 (AMD). 2005, c. 12, §DDD1 (AMD). 2005, c. 12, §DDD17 (AFF).



18-A §3-307. Informal appointment proceedings; delay in order; duty of register; effect of appointment

(a). Upon receipt of an application for informal appointment of a personal representative other than a special administrator as provided in section 3-614, if at least 120 hours have elapsed since the decedent's death, the register, after making the findings required by section 3-308, shall appoint the applicant subject to qualification and acceptance; provided, that if the decedent was a nonresident, the register shall delay the order of appointment until 30 days have elapsed since death unless the personal representative appointed at the decedent's domicile is the applicant, or unless the decedent's will directs that his estate be subject to the laws of this State.

[ 1979, c. 540, §1 (NEW) .]

(b). The status of personal representative and the powers and duties pertaining to the office are fully established by informal appointment. An appointment, and the office of personal representative created thereby, is subject to termination as provided in sections 3-608 through 3-612, but is not subject to retroactive vacation.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-308. Informal appointment proceedings; proof and findings required

(a). In informal appointment proceedings, the register must determine whether:

(1). The application for informal appointment of a personal representative is complete; [1979, c. 540, §1 (NEW).]

(2). The applicant has made oath or affirmation that the statements contained in the application are true to the best of his knowledge and belief; [1979, c. 540, §1 (NEW).]

(3). The applicant appears from the application to be an interested person as defined in section 1-201, paragraph (20); [1979, c. 540, §1 (NEW).]

(4). On the basis of the statements in the application, venue is proper; [1979, c. 540, §1 (NEW).]

(5). Any will to which the requested appointment relates has been formally or informally probated; but this requirement does not apply to the appointment of a special administrator; [1979, c. 540, §1 (NEW).]

(6). Any notice required by section 3-204 has been given; [1979, c. 540, §1 (NEW).]

(7). From the statements in the application, the person whose appointment is sought has priority entitling him to the appointment. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). Unless section 3-612 controls, the application must be denied if it indicates that a personal representative who has not filed a written statement of resignation as provided in section 3-610, subsection (c) has been appointed in this or another county of this State, that, unless the applicant is the domiciliary personal representative or his nominee, the decedent was not domiciled in this State and that a personal representative whose appointment has not been terminated has been appointed by a court in the state of domicile, or that other requirements of this section have not been met.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-309. Informal appointment proceedings; register not satisfied

If the register is not satisfied that a requested informal appointment of a personal representative should be made because of failure to meet the requirements of sections 3-307 and 3-308, or for any other reason, he may decline the application. A declination of informal appointment is not an adjudication and does not preclude appointment in formal proceedings. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-310. Informal appointment proceedings; notice requirements

The moving party shall give notice as described by section 1-401 of the moving party's intention to seek an appointment informally: (1) to any person demanding notice pursuant to section 3-204; (2) to an heir or devisee who has not waived notice in a writing filed with the court; and (3) to any person having a prior or equal right to appointment not waived in writing and filed with the court. If the decedent was 55 years of age or older, the moving party shall give notice as described in section 1-401 to the Department of Health and Human Services. No other notice of an informal appointment proceeding is required. [2005, c. 12, Pt. DDD, §2 (AMD); 2005, c. 12, Pt. DDD, §17 (AFF).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §6 (AMD). 2005, c. 12, §DDD2 (AMD). 2005, c. 12, §DDD17 (AFF).



18-A §3-311. Informal appointment unavailable in certain cases

If an application for informal appointment indicates the existence of a possible unrevoked testamentary instrument which may relate to property subject to the laws of this State, and which is not filed for probate in this court, the register shall decline the application. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 4: FORMAL TESTACY AND APPOINTMENT PROCEEDINGS

18-A §3-401. Formal testacy proceedings; nature; when commenced

A formal testacy proceeding is litigation to determine whether a decedent left a valid will. A formal testacy proceeding may be commenced by an interested person filing a petition as described in section 3-402, subsection (a) in which he requests that the judge, after notice and hearing, enter an order probating a will, or a petition to set aside an informal probate of a will or to prevent informal probate of a will which is the subject of a pending application, or a petition in accordance with section 3-402, subsection (b) for an order that the decedent died intestate. [1979, c. 540, §1 (NEW).]

A petition may seek formal probate of a will without regard to whether the same or a conflicting will has been informally probated. A formal testacy proceeding may, but need not, involve a request for appointment of a personal representative. [1979, c. 540, §1 (NEW).]

During the pendency of a formal testacy proceeding, the register shall not act upon any application for informal probate of any will of the decedent or any application for informal appointment of a personal representative of the decedent. [1979, c. 540, §1 (NEW).]

Unless a petition in a formal testacy proceeding also requests confirmation of the previous informal appointment, a previously appointed personal representative, after receipt of notice of the commencement of a formal probate proceeding, must refrain from exercising his power to make any further distribution of the estate during the pendency of the formal proceeding. A petitioner who seeks the appointment of a different personal representative in a formal proceeding also may request an order restraining the acting personal representative from exercising any of the powers of his office and requesting the appointment of a special administrator. In the absence of a request, or if the request is denied, the commencement of a formal proceeding has no effect on the powers and duties of a previously appointed personal representative other than those relating to distribution. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-402. Formal testacy or appointment proceedings; petition; contents

(a). Petitions for formal probate of a will, or for adjudcation of intestacy with or without request for appointment of a personal representative, must be directed to the judge, request a judicial order after notice and hearing, contain further statements as indicated in this section, and contain such other information and be in such form as the Supreme Judicial Court may by rule provide. A petition for formal probate of a will shall:

(1). Request an order as to the testacy of the decedent in relation to a particular instrument which may or may not have been informally probated and determining the heirs; [1979, c. 540, §1 (NEW).]

(2). Contain the statements required for informal applications as stated in the 6 subparagraphs under section 3-301, subsection (a), paragraph (1), and the statements required by section 3-301, subsection (a), paragraph (2), subparagraphs (ii) and (iii); and [1979, c. 540, §1 (NEW).]

(3). State whether the original of the last will of the decedent is in the possession of the court or accompanies the petition. [1979, c. 540, §1 (NEW).]

If the original will is neither in the possession of the court nor accompanies the petition and no authenticated copy of a will probated in another jurisdiction accompanies the petition, the petition also must state the contents of the will and indicate that it is lost, destroyed or otherwise unavailable. [1979, c. 540, §1 (NEW).]

(b). A petition for adjudication of intestacy and appointment of an administrator in intestacy must request a judicial finding and order that the decedent left no will and determining the heirs, contain the statements required by section 3-301, subsection (a), paragraphs (1) and (4) and indicate whether supervised administration is sought and contain such other information and be in such form as the Supreme Judicial Court may by rule provide. A petition may request an order determining intestacy and heirs without requesting the appointment of an administrator, in which case the statements required by section 3-301, subsection (a), paragraph (4), subparagraph (ii) may be omitted.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-403. Formal testacy proceeding; notice of hearing on petition

(a). Upon commencement of a formal testacy proceeding, the court shall fix a time and place of hearing. Notice must be given in the manner prescribed by section 1-401 by the petitioner to the persons enumerated in this subsection and to any additional person who has filed a demand for notice under section 3-204.

Notice must be given to the following persons: the surviving spouse, children and other heirs of the decedent, the devisees and executors named in any will that is being, or has been, probated or offered for informal or formal probate in the county or that is known by the petitioner to have been probated or offered for informal or formal probate elsewhere and any personal representative of the decedent whose appointment has not been terminated. If the decedent was 55 years of age or older, the petitioner shall give notice as described in section 1-401 to the Department of Health and Human Services. Notice may be given to other persons. In addition, the petitioner shall give notice by publication to all unknown persons and to all known persons whose addresses are unknown who have any interest in the matters being litigated. [2005, c. 12, Pt. DDD, §3 (AMD); 2005, c. 12, Pt. DDD, §17 (AFF).]

(b). If it appears by the petition or otherwise that the fact of the death of the alleged decedent may be in doubt, or on the written demand of any interested person, a copy of the notice of the hearing on said petition shall be sent by registered mail to the alleged decedent at his last known address. The court shall direct the petitioner to report the results of, or make and report back concerning, a reasonably diligent search for the alleged decedent in any manner that may seem advisable, including any or all of the following methods:

(1). By inserting in one or more suitable periodicals a notice requesting information from any person having knowledge of the whereabouts of the alleged decedent; [1979, c. 540, §1 (NEW).]

(2). By notifying law enforcement officials and public welfare agencies in appropriate locations of the disappearance of the alleged decedent; [1979, c. 540, §1 (NEW).]

(3). By engaging the services of an investigator. The costs of any search so directed shall be paid by the petitioner if there is no administration or by the estate of the decedent in case there is administration. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2005, c. 12, §DDD3 (AMD). 2005, c. 12, §DDD17 (AFF).



18-A §3-404. Formal testacy proceedings; written objections to probate

Any party to a formal proceeding who opposes the probate of a will for any reason shall state in that party's pleadings that party's objections to probate of the will. [RR 2013, c. 2, §32 (COR).]

SECTION HISTORY

1979, c. 540, §1 (NEW). RR 2013, c. 2, §32 (COR).



18-A §3-405. Formal testacy proceedings; uncontested cases; hearings and proof

If a petition in a testacy proceeding is unopposed, the court may order probate or intestacy on the strength of the pleadings if satisfied that the conditions of section 3-409 have been met, or conduct a hearing in open court and require proof of the matters necessary to support the order sought. If evidence concerning execution of the will is necessary, the affidavit or testimony of one of any attesting witnesses to the instrument is sufficient. If the affidavit or testimony of an attesting witness is not available, execution of the will may be proved by other evidence or affidavit. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-406. Formal testacy proceedings; contested cases; testimony of attesting witnesses

(a). If evidence concerning execution of an attested will which is not self-proved is necessary in contested cases, the testimony of at least one of the attesting witnesses, if within the State competent and able to testify, is required. Due execution of an attested or unattested will may be proved by other evidence.

[ 1979, c. 540, §1 (NEW) .]

(b). If the will is self-proved, compliance with signature requirements for execution is conclusively presumed and other requirements of execution are presumed subject to rebuttal without the testimony of any witness upon filing the will and the acknowledgment and affidavits annexed or attached thereto, unless there is proof of fraud or forgery affecting the acknowledgment or affidavit.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-407. Formal testacy proceedings; burdens in contested cases

In contested cases, petitioners who seek to establish intestacy have the burden of establishing prima facie proof of death, venue, and heirship. Proponents of a will have the burden of establishing prima facie proof of due execution in all cases, and, if they are also petitioners, prima facie proof of death and venue. Contestants of a will have the burden of establishing lack of testamentary intent or capacity, undue influence, fraud, duress, mistake or revocation. Parties have the ultimate burden of persuasion as to matters with respect to which they have the initial burden of proof. If a will is opposed by the petition for probate of a later will revoking the former, it shall be determined first whether the later will is entitled to probate, and if a will is opposed by a petition for a declaration of intestacy, it shall be determined first whether the will is entitled to probate. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-408. Formal testacy proceedings; will construction; effect of final order in another jurisdiction

A final order of a court of another state determining testacy, the validity or construction of a will, made in a proceeding involving notice to and an opportunity for contest by all interested persons must be accepted as determinative by the courts of this State if it includes, or is based upon, a finding that the decedent was domiciled at his death in the state where the order was made. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-409. Formal testacy proceedings; order; foreign will

After the time required for any notice has expired, upon proof of notice, and after any hearing that may be necessary, if the court finds that the testator is dead, venue is proper and that the proceeding was commenced within the limitation prescribed by section 3-108, it shall determine the decedent's domicile at death, his heirs and his state of testacy. Any will found to be valid and unrevoked shall be formally probated. Termination of any previous informal appointment of a personal representative, which may be appropriate in view of the relief requested and findings, is governed by section 3-612. The petition shall be dismissed or appropriate amendment allowed if the court is not satisfied that the alleged decedent is dead. A will from a foreign jurisdiction, including a place which does not require probate of a will after death, may be proved for probate in this State by a duly authenticated certificate of its legal custodian that the copy introduced is a true copy and that the will has been probated in the foreign jurisdiction or has otherwise become effective under the law of the other place. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-410. Formal testacy proceedings; probate of more than one instrument

If 2 or more instruments are offered for probate before a final order is entered in a formal testacy proceeding, more than one instrument may be probated if neither expressly revokes the other or contains provisions which work a total revocation by implication. If more than one instrument is probated, the order shall indicate what provisions control in respect to the nomination of an executor, if any. The order may, but need not, indicate how any provisions of a particular instrument are affected by the other instrument. After a final order in a testacy proceeding has been entered, no petition for probate of any other instrument of the decedent may be entertained, except incident to a petition to vacate or modify a previous probate order and subject to the time limits of section 3-412. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-411. Formal testacy proceedings; partial intestacy

If it becomes evident in the course of a formal testacy proceeding that, though one or more instruments are entitled to be probated, the decedent's estate is or may be partially intestate, the court shall enter an order to that effect. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-412. Formal testacy proceedings; effect of order; vacation

Subject to appeal and subject to vacation as provided herein and in section 3-413, a formal testacy order under sections 3-409 to 3-411, including an order that the decedent left no valid will and determining heirs, is final as to all persons with respect to all issues concerning the decedent's estate that the court considered or might have considered incident to its rendition relevant to the question of whether the decedent left a valid will, and to the determination of heirs, except that: [1979, c. 540, §1 (NEW).]

(1). The court shall entertain a petition for modification or vacation of its order and probate of another will of the decedent if it is shown that the proponents of the later-offered will were unaware of its existence at the time of the earlier proceeding or were unaware of the earlier proceeding and were given no notice thereof, except by publication.

[ 1979, c. 540, §1 (NEW) .]

(2). If intestacy of all or part of the estate has been ordered, the determination of heirs of the decedent may be reconsidered if it is shown that one or more persons were omitted from the determination and it is also shown that the persons were unaware of their relationship to the decedent, were unaware of his death or were given no notice of any proceeding concerning his estate, except by publication.

[ 1979, c. 540, §1 (NEW) .]

(3). A petition for vacation under either paragraphs (1) or (2) must be filed prior to the earlier of the following time limits:

(i). If a personal representative has been appointed for the estate, the time of entry of any order approving final distribution of the estate, or, if the estate is closed by statement, 6 months after the filing of the closing statement. [1979, c. 540, §1 (NEW).]

(ii). Whether or not a personal representative has been appointed for the estate of the decedent, the time prescribed by section 3-108 when it is no longer possible to initiate an original proceeding to probate a will of the decedent. [1979, c. 540, §1 (NEW).]

(iii). Twelve months after the entry of the order sought to be vacated. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(4). The order originally rendered in the testacy proceeding may be modified or vacated, if appropriate under the circumstances, by the order of probate of the later-offered will or the order redetermining heirs.

[ 1979, c. 540, §1 (NEW) .]

(5). The finding of the fact of death is conclusive as to the alleged decedent only if notice of the hearing on the petition in the formal testacy proceeding was sent by registered or certified mail addressed to the alleged decedent at his last known address and the court finds that a search under section 3-403, subsection (b) was made.

[ 1979, c. 540, §1 (NEW) .]

If the alleged decedent is not dead, even if notice was sent and search was made, he may recover estate assets in the hands of the personal representative. In addition to any remedies available to the alleged decedent by reason of any fraud or intentional wrongdoing, the alleged decedent may recover any estate or its proceeds from distributees that is in their hands, or the value of distributions received by them, to the extent that any recovery from distributees is equitable in view of all of the circumstances. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-413. Formal testacy proceedings; vacation of order for other cause

For good cause shown, an order in a formal testacy proceeding may be modified or vacated within the time allowed for appeal. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-414. Formal proceedings concerning appointment of personal representative

(a). A formal proceeding may be brought for adjudication regarding the priority or qualification of one who is an applicant for appointment as personal representative, or of one who previously has been appointed personal representative in informal proceedings. If an issue concerning the testacy of the decedent is or may be involved, such proceeding is governed by section 3-402, as well as by this section. In other cases, the petition shall contain or adopt the statements required by section 3-301, paragraph (1) and describe the question relating to priority or qualification of the personal representative which is to be resolved. If the proceeding precedes any appointemnt of a personal representative, it shall stay any pending informal appointment proceedings as well as any commenced thereafter. If the proceeding is commenced after appointment, the previously appointed personal representative, after receipt of notice thereof, shall refrain from exercising any power of administration except as necessary to preserve the estate or unless the judge orders otherwise.

[ 1979, c. 540, §1 (NEW) .]

(b). After notice to interested persons, including all persons interested in the administration of the estate as successors under the applicable assumption concerning testacy, any previously appointed personal representative and any person having or claiming priority for appointment as personal representative, the judge shall determine who is entitled to appointment under section 3-203, make a proper appointment and, if appropriate, terminate any prior appointment found to have been improper as provided in cases of removal under section 3-611.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 5: SUPERVISED ADMINISTRATION

18-A §3-501. Supervised administration; nature of proceeding

Supervised administration is a single in rem proceeding to secure complete administration and settlement of a decedent's estate under the continuing authority of the court which extends until entry of an order approving distribution of the estate and discharging the personal representative or other order terminating the proceeding. A supervised personal representative is responsible to the court, as well as to the interested parties, and is subject to directions concerning the estate made by the court on its own motion or on the motion of any interested party. Except as otherwise provided in this Part, or as otherwise ordered by the court, a supervised personal representative has the same duties and powers as a personal representative who is not supervised. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-502. Supervised administration; petition; order

A petition for supervised administration may be filed by any interested person or by a personal representative at any time or the prayer for supervised administration may be joined with a petition in a testacy or appointment proceeding. If the testacy of the decedent and the priority and qualification of any personal representative have not been adjudicated previously, the petition for supervised administration shall include the matters required of a petition in a formal testacy proceeding and the notice requirements and procedures applicable to a formal testacy proceeding apply. If not previously adjudicated, the court shall adjudicate the testacy of the decedent and questions relating to the priority and qualifications of the personal representative in any case involving a request for supervised administration, even though the request for supervised administration may be denied. After notice to interested persons, the court shall order supervised administration of a decedent's estate: (1) if the decedent's will directs supervised administration, it shall be ordered unless the court finds that circumstances bearing on the need for supervised administration have changed since the execution of the will and that there is no necessity for supervised administration; (2) if the decedent's will directs unsupervised administration, supervised administration shall be ordered only upon a finding that it is necessary for protection of persons interested in the estate; or (3) in other cases if the court finds that supervised administration is necessary under the circumstances. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-503. Supervised administration; effect on other proceedings

(a). The pendency of a proceeding for supervised administration of a decedent's estate stays action on any informal application then pending or thereafter filed.

[ 1979, c. 540, §1 (NEW) .]

(b). If a will has been previously probated in informal proceedings, the effect of the filing of a petition for supervised administration is as provided for formal testacy proceedings by section 3-401.

[ 1979, c. 540, §1 (NEW) .]

(c). After he has received notice of the filing of a petition for supervised administration, a personal representative who has been appointed previously shall not exercise his power to distribute any estate. The filing of the petition does not affect his other powers and duties unless the court restricts the exercise of any of them pending full hearing on the petition.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-504. Supervised administration; powers of personal representative

Unless restricted by the court, a supervised personal representative has, without interim orders approving exercise of a power, all powers of personal representatives under this Code, but he shall not exercise his power to make any distribution of the estate without prior order of the court. Any other restriction on the power of a personal representative which may be ordered by the court must be endorsed on his letters of appointment and, unless so endorsed, is ineffective as to persons dealing in good faith with the personal representative. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-505. Supervised administration; interim orders; distribution and closing orders

Unless otherwise ordered by the court, supervised administration is terminated by order in accordance with time restrictions, notices and contents of orders prescribed for proceedings under section 3-1001. Interim orders approving or directing partial distributions or granting other relief may be issued by the court at any time during the pendency of a supervised administration on the application of the personal representative or any interested person. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 6: PERSONAL REPRESENTATIVE: APPOINTMENT, CONTROL AND TERMINATION OF AUTHORITY

18-A §3-601. Qualification

Prior to receiving letters, a personal representative shall qualify by filing with the appointing court any required bond and a statement of acceptance of the duties of the office. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-602. Acceptance of appointment; consent to jurisdiction

By accepting appointment, a personal representative submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person. Notice of any proceeding shall be delivered to the personal representative, or mailed to him by ordinary first class mail at his address as listed in the application or petition for appointment or as thereafter reported to the court and to his address as then known to the petitioner. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-603. Bond not required without court order, exceptions

No bond is required of a personal representative appointed in informal proceedings, except (1) upon the appointment of a special administrator; (2) when an executor or other personal representative is appointed to administer an estate under a will containing an express requirement of bond; or (3) when bond is required under section 3-605. Bond may be required by court order at the time of appointment of a personal representative appointed in any formal proceeding except that bond is not required of a personal representative appointed in formal proceedings if the will relieves the personal representative of bond, unless bond has been requested by an interested party and the court is satisfied that it is desirable, or as provided in section 3-619, subsection (g). Bond required by any will or under this section may be dispensed with informal proceedings upon determination by the court that it is not necessary. No bond is required of any personal representative who, pursuant to statute, has deposited cash or collateral with an agency of this State to secure performance of the personal representative's duties. [RR 1997, c. 2, §41 (COR).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 663, §124 (AMD). 1979, c. 690, §7 (AMD). 1981, c. 268, §1 (AMD). RR 1997, c. 2, §41 (COR).



18-A §3-604. Bond amount; security; procedure; reduction

If bond is required and the provisions of the will or order do not specify the amount, unless stated in his application or petition, the person qualifying shall file a statement under oath with the register indicating his best estimate of the value of the personal estate of the decedent and of the income expected from the personal and real estate during the next year, and he shall execute and file a bond with the registers, or give other suitable security, in an amount not less than the estimate. The register shall determine that the bond is duly executed by a corporate surety, or one or more individual sureties whose performance is secured by pledge of personal property, mortgage on real property or other adequate security. The register may permit the amount of the bond to be reduced by the value of assets of the estate deposited with a domestic financial institution, as defined in section 6-101, in a manner that prevents their unauthorized disposition. On petition of the personal representative or another interested person the judge may excuse a requirement of bond, increase or reduce the amount of the bond, release sureties, or permit the substitution of another bond with the same or different sureties. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-605. Demand for bond by interested person

Any person apparently having an interest in the estate worth in excess of $1,000, or any creditor having a claim in excess of $1,000, may make a written demand that a personal representative give bond. The demand must be filed with the register and a copy mailed to the personal representative, if appointment and qualification have occurred. Thereupon, bond is required, but the requirement ceases if the person demanding bond ceases to be interested in the estate, or if bond is excused as provided in sections 3-603 or 3-604. After he has received notice and until the filing of the bond or cessation of the requirement of bond, the personal representative shall refrain from exercising any powers of his office except as necessary to preserve the estate. Failure of the personal representative to meet a requirement of bond by giving suitable bond within 30 days after receipt of notice is cause for his removal and appointment of a successor personal representative. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-606. Terms and conditions of bonds

(a). The following requirements and provisions apply to any bond required by this Part:

(1). Bonds shall name the judge as obligee for the benefit of the persons interested in the estate and shall be conditioned upon the faithful discharge by the fiduciary of all duties according to law. [1979, c. 540, §1 (NEW).]

(2). Unless otherwise provided by the terms of the approved bond, sureties are jointly and severally liable with the personal representative and with each other. The address of sureties shall be stated in the bond. [1979, c. 540, §1 (NEW).]

(3). By executing an approved bond of a personal representative, the surety consents to the jurisdiction of the court which issued letters to the primary obligor in any proceedings pertaining to the fiduciary duties of the personal representative and naming the surety as a party. Notice of any proceeding shall be delivered to the surety or mailed to him by registered or certified mail at his address as listed with the court where the bond is filed and to his address as then known to the petitioner. [1979, c. 540, §1 (NEW).]

(4). On petition of a successor personal representative, any other personal representative of the same decedent, or any interested person, a proceeding in the court may be initiated against a surety for breach of the obligation of the bond of the personal representative. [1979, c. 540, §1 (NEW).]

(5). The bond of the personal representative is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). No action or proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-607. Order restraining personal representative

On petition of any person who appears to have an interest in the estate, the judge by temporary order may restrain a personal representative from performing specified acts of administration, disbursement, or distribution, or exercise of any powers or discharge of any duties of his office, or make any other order to secure proper performance of his duty, if it appears to the judge that the personal representative otherwise may take some action which would jeopardize unreasonably the interest of the applicant or of some other interested person. Persons with whom the personal representative may transact business may be made parties. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-608. Termination of appointment; general

Termination of appointment of a personal representative occurs as indicated in sections 3-609 to 3-612, inclusive. Termination ends the right and power pertaining to the office of personal representative as conferred by this Code or any will, except that a personal representative, at any time prior to distribution or until restrained or enjoined by court order, may perform acts necessary to protect the estate and may deliver the assets to a successor representative. Termination does not discharge a personal representative from liability for transactions or omissions occurring before termination, or relieve him of the duty to preserve assets subject to his control, to account therefor and to deliver the assets. Termination does not affect the jurisdiction of the court over the personal representative, but terminates his authority to represent the estate in any pending or future proceeding. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-609. Termination of appointment; death or disability

The death of a personal representative or the appointment of a conservator for the estate of a personal representative, terminates his appointment. Until appointment and qualification of a successor or special representative to replace the deceased or protected representative, the representative of the estate of the deceased or protected personal representative, if any, has the duty to protect the estate possessed and being administered by his decedent or ward at the time his appointment terminates, has the power to perform acts necessary for protection and shall account for and deliver the estate assets to a successor or special personal representative upon his appointment and qualification. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-610. Termination of appointment; voluntary

(a). An appointment of a personal representative terminates as provided in section 3-1003, one year after the filing of a closing statement.

[ 1979, c. 540, §1 (NEW) .]

(b). An order closing an estate as provided in section 3-1001 or 3-1002 terminates an appointment of a personal representative.

[ 1979, c. 540, §1 (NEW) .]

(c). A personal representative may resign his position by filing a written statement of resignation with the register after he has given at least 15 days written notice to the persons known to be interested in the estate. If no one applies or petitions for appointment of a successor representative within the time indicated in the notice, the filed statement of resignation is ineffective as a termination of appointment and in any event is effective only upon the appointment and qualification of a successor representative and delivery of the assets to him.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-611. Termination of appointment by removal; cause; procedure

(a). A person interested in the estate may petition for removal of a personal representative for cause at any time. Upon filing of the petition, the court shall fix a time and place for hearing. Notice shall be given by the petitioner to the personal representative, and to other persons as the court may order. Except as otherwise ordered as provided in section 3-607, after receipt of notice of removal proceedings, the personal representative shall not act except to account, to correct maladministration or preserve the estate. If removal is ordered, the court also shall direct by order the disposition of the assets remaing in the name of, or under the control of, the personal representative being removed.

[ 1979, c. 540, §1 (NEW) .]

(b). Cause for removal exists when removal would be in the best interests of the estate, or if it is shown that a personal representative or the person seeking his appointment intentionally misrepresented material facts in the proceedings leading to his appointment, or that the personal representative has disregarded an order of the court, has become incapable of discharging the duties of his office, or has mismanaged the estate or failed to perform any duty pertaining to the office. Unless the decedent's will directs otherwise, a personal representative appointed at the decedent's domicile, incident to securing appointment of himself or his nominee as ancillary personal representative, may obtain removal of another who was appointed personal representative in this State to administer local assets.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-612. Termination of appointment; change of testacy status

Except as otherwise ordered in formal proceedings, the probate of a will subsequent to the appointment of a personal representative in intestacy or under a will which is superseded by formal probate of another will, or the vacation of an informal probate of a will subsequent to the appointment of the personal representative thereunder, does not terminate the appointment of the personal representative although his powers may be reduced as provided in section 3-401. Termination occurs upon appointment in informal or formal appointment proceedings of a person entitled to appointment under the later assumption concerning testacy. If no request for new appointment is made within 30 days after expiration of time for appeal from the order in formal testacy proceedings, or from the informal probate, changing the assumption concerning testacy, the previously appointed personal representative upon request may be appointed personal representative under the subsequently probated will, or as in intestacy as the case may be. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-613. Successor personal representative

Parts 3 and 4 of this Article govern proceedings for appointment of a personal representative to succeed one whose appointment has been terminated. After appointment and qualification, a successor personal representative may be substituted in all actions and proceedings to which the former personal representative was a party, and no notice, process or claim which was given or served upon the former personal representative need be given to or served upon the successor in order to preserve any position or right the person giving the notice or filing the claim may thereby have obtained or preserved with reference to the former personal representative. Except as otherwise ordered by the court, the successor personal representative has the powers and duties in respect to the continued administration which the former personal representative would have had if his appointment had not been terminated. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-614. Special administrator; appointment

A special administrator may be appointed: [1979, c. 540, §1 (NEW).]

(1). Informally by the register on the application of any interested person when necessary to protect the estate of a decedent prior to the appointment of a general personal representative or if a prior appointment has been terminated as provided in section 3-609;

[ 1979, c. 540, §1 (NEW) .]

(2). In a formal proceeding by order of the court on the petition of any interested person and finding, after notice and hearing, that appointment is necessary to preserve the estate or to secure its proper administration including its administration in circumstances where a general personal representative cannot or should not act. If it appears to the court that an emergency exists, appointment may be ordered without notice.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-615. Special administrator; who may be appointed

(a). If a special administrator is to be appointed pending the probate of a will which is the subject of a pending application or petition for probate, the person named executor in the will shall be appointed if available, and qualified.

[ 1979, c. 540, §1 (NEW) .]

(b). In other cases, any proper person may be appointed special administrator.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-616. Special administrator; appointed informally; powers and duties

A special administrator appointed by the register in informal proceedings pursuant to section 3-614, paragraph (1) has the duty to collect and manage the assets of the estate, to preserve them, to account therefor and to deliver them to the general personal representative upon his qualification. The special administrator has the power of a personal representative under the Code necessary to perform his duties. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-617. Special administrator; formal proceedings; power and duties

A special administrator appointed by order of the court in any formal proceeding has the power of a general personal representative except as limited in the appointment and duties as prescribed in the order. The appointment may be for a specified time, to perform particular acts or on other terms as the court may direct. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-618. Termination of appointment; special administrator

The appointment of a special administrator terminates in accordance with the provisions of the order of appointment or on the appointment of a general personal representative. In other cases, the appointment of a special administrator is subject to termination as provided in sections 3-608 through 3-611. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-619. Public administrators

(a). The Governor shall appoint in each county for a term of 4 years, unless sooner removed, a public administrator who shall, upon petition to the court and after notice and hearing, be appointed to administer the estates of persons who die intestate within the county, or who die intestate elsewhere leaving property within the county, and who are not known to have within the state any heirs who can lawfully inherit the estate, and for whom no other administration has been commenced. The public administrator shall have the same powers and duties of a personal representative under supervised administration as provided in section 3-504, and except as provided in subsection (g), shall give bond as provided for other personal representatives in cases of ordinary administration under sections 3-603 through 3-606. If any person entitled to appointment as personal representative under section 3-203 shall, prior to the appointment of the public administrator, file a petition for informal or formal appointment as personal representative, the court shall withhold any appointment of the public administrator pending denial of the petition for the appointment of the private personal representative.

[ 1981, c. 268, §2 (AMD) .]

(b). The public administrator may be allowed fees and compensation for his services as in the case of ordinary administration as provided in sections 3-719, 3-720 and 3-721, except that no fee for his own services shall be paid without prior approval by the court.

[ 1979, c. 540, §1 (NEW) .]

(c). Pending the appointment of the public administrator, and in the absence of any local administration or any administration by a domiciliary foreign personal representative under sections 4-204 and 4-205, the public administrator may proceed to conserve the property of the estate when it appears necessary or expedient.

[ 1979, c. 540, §1 (NEW) .]

(d). If, before the estate of such deceased in the hands of the public administrator is fully settled, any last will and testament of the decedent is granted informal or formal probate, or if any person entitled under section 3-203 to appointment as personal representative is informally or formally appointed, the appointment of the public administrator is terminated as provided in section 3-608, and he shall account for and deliver the assets of the estate to the private personal representative as provided therein, or to the successors under the will as provided by law if no private personal representative has been appointed.

[ 1979, c. 540, §1 (NEW) .]

(e). When there are assets, other than real property, remaining in the hands of such public administrator after the payment of the decedent's debts and all costs of administration and no heirs have been discovered, the public administrator must be ordered by the judge to deposit them with the Treasurer of State, who shall receive them and dispose of them according to Title 33, chapter 41. These assets must, for the purposes of Title 33, chapter 41, be presumed unclaimed when the judge orders the public administrator to deposit them with the Treasurer of State.

[ 2003, c. 20, Pt. T, §12 (AMD) .]

(f). In all cases where a public administrator is appointed, the register shall immediately send to the Treasurer of State a copy of the petition and the decree thereon, and in all cases where the public administrator is ordered to pay the balance of the estate as provided in subsection (e) the judge shall give notice to the county treasurer of the amount and from what estate it is receivable. If the public administrator neglects for 3 months after the order of the judge to deposit the money, the county treasurer shall petition the court for enforcement of the order or bring a civil action upon any bond of the public administrator for the recovery thereof. The records and accounts of the public administrator shall be audited annually by the Office of the State Auditor.

[ 1979, c. 540, §1 (NEW); 2013, c. 16, §10 (REV) .]

(g). Estates administered under this section having a value at the decedent's death not exceeding $200 shall be exempt from all notice and filing costs and from giving bond. The cost of notice shall be paid by the court.

[ 1981, c. 268, §4 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 268, §§2-4 (AMD). 2003, c. 20, Pt. T, §12 (AMD). 2013, c. 16, §10 (REV).






Part 7: DUTIES AND POWERS OF PERSONAL REPRESENTATIVES

18-A §3-701. Time of accrual of duties and powers

The duties and powers of a personal representative commence upon his appointment. The powers of a personal representative relate back in time to give acts by the person appointed which are beneficial to the estate occurring prior to appointment the same effect as those occurring thereafter. Prior to appointment, a person named executor in a will may carry out written instructions of the decedent relating to his body, funeral and burial arrangements. A personal representative may ratify and accept acts on behalf of the estate done by others where the acts would have been proper for a personal representative. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-702. Priority among different letters

A person to whom general letters are issued first has exclusive authority under the letters until his appointment is terminated or modified. If, through error, general letters are afterwards issued to another, the first appointed representative may recover any property of the estate in the hands of the representative subsequently appointed, but the acts of the latter done in good faith before notice of the first letters are not void for want of validity of appointment. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-703. General duties; relation and liability to persons interested in estate; standing to sue

(a). A personal representative is under a duty to settle and distribute the estate of the decedent in accordance with the terms of any probated and effective will and this Code, and as expeditiously and efficiently as is consistent with the best interests of the estate. The personal representative shall use the authority conferred upon the personal representative by this Code, the terms of the will, if any, and any order in proceedings to which the personal representative is party for the best interests of successors to the estate. A personal representative is a fiduciary who shall observe the standards of care applicable to trustees as described in Title 18-B, sections 802, 803, 805, 806 and 807 and Title 18-B, chapter 9, except as follows.

(1). A personal representative, in developing an investment strategy, shall take into account the expected duration of the period reasonably required to effect distribution of the estate's assets. [1995, c. 525, §1 (NEW); 1995, c. 525, §4 (AFF).]

(2). Except as provided in section 3-906, subsection (a), paragraphs (1) and (2), a personal representative may make distribution of an estate's assets in cash or in kind, in accordance with the devisees' best interests, and is not required either to liquidate the estate's assets or to preserve them for distribution. [1997, c. 73, §1 (AMD); 1997, c. 73, §4 (AFF).]

(3). If all devisees whose devises are to be funded from the residue of an estate agree, in a written instrument signed by each of them and presented to the personal representative, on an investment manager to direct the investment of the estate's residuary assets, the personal representative may, but need not, rely on the investment advice of the investment manager so identified or delegate the investment management of the estate's residuary assets to such manager and, in either case, may pay reasonable compensation to the manager from the residue of the estate. A personal representative who relies on the advice of, or delegates management discretion to, an investment manager in accordance with the terms of this section is not liable for the investment performance of the assets invested in the discretion of, or in accordance with the advice of, such investment manager. [1997, c. 73, §4 (AFF); 1997, c. 73, §2 (RPR).]

[ 2005, c. 683, Pt. C, §6 (AMD) .]

(b). A personal representative shall not be surcharged for acts of administration or distribution if the conduct in question was authorized at the time. Subject to other obligations of administration, an informally probated will is authority to administer and distribute the estate according to its terms. An order of appointment of a personal representative, whether issued in informal or formal proceedings, is authority to distribute apparently intestate assets to the heirs of the decedent if, at the time of distribution, the personal representative is not aware of a pending testacy proceeding, a proceeding to vacate an order entered in an earlier testacy proceeding, a formal proceeding questioning his appointment or fitness to continue, or a supervised administration proceeding. Nothing in this section affects the duty of the personal representative to administer and distribute the estate in accordance with the rights of claimants, the surviving spouse, any minor and dependent children and any pretermitted child of the decedent as described elsewhere in this Code.

[ 1979, c. 540, §1 (NEW) .]

(c). Except as to proceedings which do not survive the death of the decedent, a personal representative of a decedent domiciled in this State at his death has the same standing to sue and be sued in the courts of this State and the courts of any other jurisdiction as his decedent had immediately prior to death.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1995, c. 525, §1 (AMD). 1995, c. 525, §4 (AFF). 1997, c. 73, §§1,2 (AMD). 1997, c. 73, §4 (AFF). 2005, c. 683, §C6 (AMD).



18-A §3-704. Personal representative to proceed without court order; exception

A personal representative shall proceed expeditiously with the settlement and distribution of a decedent's estate and, except as otherwise specified or ordered in regard to a supervised personal representative, do so without adjudication, order, or direction of the court, but he may invoke the jurisdiction of the court, in proceedings authorized by this Code, to resolve questions concerning the estate or its administration. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-705. Duty of personal representative; information to heirs and devisees

Not later than 30 days after his appointment every personal representative, except any special administrator, shall give information of his appointment to the heirs and devisees, including, if there has been no formal testacy proceeding and if the personal representative was appointed on the assumption that the decedent died intestate, the devisees in any will mentioned in the application for appointment of a personal representative and, in any case where there has been no formal testacy proceedings, to the devisees in any purported will whose existence and the names of the devisees thereunder are known to the personal representative. The information shall be delivered or sent by ordinary mail to each of the heirs and devisees whose address is reasonably available to the personal representative. The duty does not extend to require information to persons who have been adjudicated in a prior formal testacy proceeding to have no interest in the estate. The information shall include the name and address of the personal representative, indicate that it is being sent to persons who have or may have some interest in the estate being administered, indicate whether bond has been filed, and describe the court where papers relating to the estate are on file. The personal representative's failure to give this information is a breach of his duty to the persons concerned but does not affect the validity of his appointment, his powers or other duties. A personal representative may inform other persons of his appointment by delivery or ordinary first class mail. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-706. Duty of personal representative; inventory and appraisal

Within 3 months after his appointment, a personal representative, who is not a special administrator or a successor to another representative who has previously discharged this duty, shall prepare and file or furnish an inventory of property owned by the decedent at the time of his death, listing it with reasonable detail, and indicating as to each listed item, its fair market value as of the date of the decedent's death, and the type and amount of any encumbrance that may exist with reference to any item. The inventory shall also include a schedule of credits of the decedent, with the names of the obligors, the amounts due, a description of the nature of the obligation, and the amount of all such credits, exclusive of expenses and risk of settlement or collection. [1979, c. 690, §8 (AMD).]

The personal representative shall furnish a copy of the inventory to interested persons who request it. He may also file the original of the inventory with the court. [1979, c. 690, §9 (AMD).]

When an inventory has not been filed or furnished as required under this section and an interested party makes a prima facie case that property that should have been inventoried is now missing, the personal representative has the burden of proving by a preponderance of the evidence that the specific property would properly be excluded from the inventory. [2003, c. 378, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §§8,9 (AMD). 2003, c. 378, §1 (AMD).



18-A §3-707. Employment of appraisers

The personal representative may employ a qualified and disinterested appraiser to assist him in ascertaining the fair market value of all assets as of the date of the decedent's death; but shall employ an appraiser for determining the value of real estate or securities not regularly traded on recognized exchanges. Different persons may be employed to appraise different kinds of assets included in the estate. The names and addresses of any appraiser shall be indicated on the inventory with the item or items he appraised. [1979, c. 690, §10 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §10 (AMD).



18-A §3-708. Duty of personal representative; supplementary inventory

If any property not included in the original inventory comes to the knowledge of a personal representative or if the personal representative learns that the value or description indicated in the original inventory for any item is erroneous or misleading, he shall make a supplementary inventory or appraisement showing the market value as of the date of the decedent's death of the new item or the revised market value or descriptions, and the appraisers or other data relied upon, if any, and file it with the court or furnish copies thereof or information thereof to persons interested in the new information. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-709. Duty of personal representative; possession of estate

Except as otherwise provided by a decedent's will, every personal representative has a right to, and shall take possession or control of, the decedent's property, except that any real property or tangible personal property may be left with or surrendered to the person presumptively entitled thereto unless or until, in the judgment of the personal representative, possession of the property by him will be necessary for purposes of administration. The request by a personal representative for delivery of any property possessed by an heir or devisee is conclusive evidence, in any action against the heir or devisee for possession thereof, that the possession of the property by the personal representative is necessary for purposes of administration. The personal representative shall pay taxes on, and take all steps reasonably necessary for the management, protection and preservation of, the estate in his possession. He may maintain an action to recover possession of property or to determine the title thereto. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-710. Power to avoid transfers

The property liable for the payment of unsecured debts of a decedent includes all property transferred by him by any means which is in law void or voidable as against his creditors, and subject to prior liens, the right to recover this property, so far as necessary for the payment of unsecured debts of the decedent, is exclusively in the personal representative. The personal representative is not required to institute such an action unless requested by creditors, who must pay or secure the cost and expenses of litigation. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-711. Powers of personal representatives; in general

Until termination of his appointment, a personal representative has the same power over the title to property of the estate that an absolute owner would have, in trust however, for the benefit of the creditors and others interested in the estate. This power may be exercised without notice, hearing or order of court, except as limited by this section. The personal representative shall not sell or transfer any interest in real property of the estate without giving notice at least 10 days prior to that sale or transfer to any person succeeding to an interest in that property, unless the personal representative is authorized under the will to sell or transfer real estate without this notice. [1983, c. 583, §9 (RPR).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 583, §9 (RPR).



18-A §3-712. Improper exercise of power; breach of fiduciary duty

If the exercise of power concerning the estate is improper, the personal representative is liable to interested persons for damage or loss resulting from breach of his fiduciary duty to the same extent as a trustee of an express trust. The rights of purchasers and others dealing with a personal representative shall be determined as provided in sections 3-713 and 3-714. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-713. Sale, encumbrance or transaction involving conflict of interest; voidable; exceptions

Any sale or encumbrance to the personal representative, his spouse, agent or attorney, or any corporation or trust in which he has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest on the part of the personal representative, is voidable by any person interested in the estate except one who has consented after fair disclosure, unless [1979, c. 540, §1 (NEW).]

(1). The will or a contract entered into by the decedent expressly authorized the transaction; or

[ 1979, c. 540, §1 (NEW) .]

(2). The transaction is approved by the court after notice to interested persons.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-714. Persons dealing with personal representative; protection

A person who in good faith either assists a personal representative or deals with him for value is protected as if the personal representative properly exercised his power. The fact that a person knowingly deals with a personal representative does not alone require the person to inquire into the existence of a power or the propriety of its exercise. Except for restrictions on powers of supervised personal representatives which are endorsed on letters as provided in section 3-504, no provision in any will or order of court purporting to limit the power of a personal representative is effective except as to persons with actual knowledge thereof. A person is not bound to see to the proper application of estate assets paid or delivered to a personal representative. The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters, including a case in which the alleged decedent is found to be alive. The protection here expressed is not by substitution for that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-715. Transactions authorized for personal representatives; exceptions

Except as restricted or otherwise provided by the will or by an order in a formal proceeding and subject to the priorities stated in section 3-902, a personal representative, acting reasonably for the benefit of the interested persons, may properly: [1979, c. 540, §1 (NEW).]

(1). Retain assets owned by the decedent pending distribution or liquidation including those in which the representative is personally interested or which are otherwise improper for trust investment;

[ 1979, c. 540, §1 (NEW) .]

(2). Receive assets from fiduciaries, or other sources;

[ 1979, c. 540, §1 (NEW) .]

(3). Perform, compromise or refuse performance of the decedent's contracts that continue as obligations of the estate, as he may determine under the circumstances. In performing enforceable contracts by the decedent to convey or lease land, the personal representative, among other possible courses of action, may:

(i). Execute and deliver a deed of conveyance for cash payment of all sums remaining due or the purchaser's note for the sum remaining due secured by a mortgage or deed of trust on the land; or [1979, c. 540, §1 (NEW).]

(ii). Deliver a deed in escrow with directions that the proceeds, when paid in accordance with the escrow agreement, be paid to the successors of the decedent, as designated in the escrow agreement; [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(4). Satisfy written charitable pledges of the decedent irrespective of whether the pledges constituted binding obligations of the decedent or were properly presented as claims, if in the judgment of the personal representative the decedent would have wanted the pledges completed under the circumstances;

[ 1979, c. 540, §1 (NEW) .]

(5). If funds are not needed to meet debts and expenses currently payable and are not immediately distributable, deposit or invest liquid assets of the estate, including moneys received from the sale of other assets, in federally insured interest-bearing accounts, readily marketable secured loan arrangements or other prudent investments which would be reasonable for use by trustees generally;

[ 1979, c. 540, §1 (NEW) .]

(6). Acquire or dispose of an asset, including land in this or another state, for cash or on credit, at public or private sale; and manage, develop, improve, exchange, partition, change the character of, or abandon an estate asset;

[ 1979, c. 540, §1 (NEW) .]

(7). Make ordinary or extraordinary repairs or alterations in buildings or other structures, demolish any improvements, raze existing or erect new party walls or buildings;

[ 1979, c. 540, §1 (NEW) .]

(8). Subdivide, develop or dedicate land to public use; make or obtain the vacation of plats and adjust boundaries; or adjust differences in valuation on exchange or partition by giving or receiving considerations; or dedicate easements to public use without consideration;

[ 1979, c. 540, §1 (NEW) .]

(9). Enter for any purpose into a lease as lessor or lessee, with or without option to purchase or renew, for a term within or extending beyond the period of administration;

[ 1979, c. 540, §1 (NEW) .]

(10). Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

[ 1979, c. 540, §1 (NEW) .]

(11). Abandon property when, in the opinion of the personal representative, it is valueless, or is so encumbered, or is in condition that it is of no benefit to the estate;

[ 1979, c. 540, §1 (NEW) .]

(12). Vote stocks or other securities in person or by general or limited proxy;

[ 1979, c. 540, §1 (NEW) .]

(13). Pay calls, assessments, and other sums chargeable or accruing against or on account of securities, unless barred by the provisions relating to claims;

[ 1979, c. 540, §1 (NEW) .]

(14). Hold a security in the name of a nominee or in other form without disclosure of the interest of the estate but the personal representative is liable for any act of the nominee in connection with the security so held;

[ 1979, c. 540, §1 (NEW) .]

(15). Insure the assets of the estate against damage, loss and liability and himself against liability as to third persons;

[ 1979, c. 540, §1 (NEW) .]

(16). Borrow money with or without security to be repaid from the estate assets or otherwise; and advance money for the protection of the estate;

[ 1979, c. 540, §1 (NEW) .]

(17). Effect a fair and reasonable compromise with any debtor or obligor, or extend, renew or in any manner modify the terms of any obligation owing to the estate. If the personal representative holds a mortgage, pledge or other lien upon property of another person, he may, in lieu of foreclosure, accept a conveyance or transfer of encumbered assets from the owner thereof in satisfaction of the indebtedness secured by lien;

[ 1979, c. 540, §1 (NEW) .]

(18). Pay taxes, assessments, compensation of the personal representative, and other expenses incident to the administration of the estate;

[ 1997, c. 668, §3 (AMD) .]

(19). Sell or exercise stock subscription or conversion rights; consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise;

[ 1979, c. 540, §1 (NEW) .]

(20). Allocate items of income or expense to either estate income or principal, as permitted or provided by law;

[ 1979, c. 540, §1 (NEW) .]

(21). Employ persons, including attorneys, auditors, investment advisors, or agents, even if they are associated with the personal representative, to advise or assist the personal representative in the performance of his administrative duties; act without independent investigation upon their recommendations; and instead of acting personally, employ one or more agents to perform any act of administration, whether or not discretionary;

[ 1979, c. 540, §1 (NEW) .]

(22). Prosecute or defend claims, or proceedings in any jurisdiction for the protection of the estate and of the personal representative in the performance of his duties;

[ 1979, c. 540, §1 (NEW) .]

(23). Sell, mortgage, or lease any real or personal property of the estate or any interest therein for cash, credit, or for part cash and part credit, and with or without security for unpaid balances;

[ 1979, c. 540, §1 (NEW) .]

(24). Continue any unincorporated business or venture in which the decedent was engaged at the time of his death (i) in the same business form for a period of not more than 4 months from the date of appointment of a general personal representative if continuation is a reasonable means of preserving the value of the business including good will, (ii) in the same business form for any additional period of time that may be approved by order of the court in a formal proceeding to which the persons interested in the estate are parties; or (iii) throughout the period of administration if the business is incorporated by the personal representative and if none of the probable distributees of the business who are competent adults object to its incorporation and retention in the estate;

[ 1975, c. 540, §1 (NEW) .]

(25). Incorporate any business or venture in which the decedent was engaged at the time of his death;

[ 1975, c. 540, §1 (NEW) .]

(26). Provide for exoneration of the personal representative from personal liability in any contract entered into on behalf of the estate;

[ 1975, c. 540, §1 (NEW) .]

(27). Satisfy and settle claims and distribute the estate as provided in this Code.

[ 1975, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1997, c. 668, §3 (AMD).



18-A §3-716. Powers and duties of successor personal representative

A successor personal representative has the same power and duty as the original personal representative to complete the administration and distribution of the estate, as expeditiously as possible, but he shall not exercise any power expressly made personal to the executor named in the will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-717. Corepresentatives; when joint action required

If 2 or more persons are appointed corepresentatives and unless the will provides otherwise, the concurrence of all is required on all acts connected with the administration and distribution of the estate. This restriction does not apply when any corepresentative receives and receipts for property due the estate, when the concurrence of all cannot readily be obtained in the time reasonably available for emergency action necessary to preserve the estate, or when a corepresentative has been delegated to act for the others. Persons dealing with a corepresentative if actually unaware that another has been appointed to serve with that corepresentative or if advised by the personal representative with whom they deal that the personal representative has authority to act alone for any of the reasons mentioned herein, are as fully protected as if the person with whom they dealt had been the sole personal representative. [2011, c. 420, Pt. A, §12 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2011, c. 420, Pt. A, §12 (AMD).



18-A §3-718. Powers of surviving personal representative

Unless the terms of the will otherwise provide, every power exercisable by personal corepresentatives may be exercised by the one or more remaining after the appointment of one or more is terminated, and if one of 2 or more nominated as coexecutors is not appointed, those appointed may exercise all the powers incident to the office. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-719. Compensation of personal representative

A personal representative is entitled to reasonable compensation for his services. If a will provides for compensation of the personal representative and there is no contract with the decedent regarding compensation, he may renounce the provision before qualifying and be entitled to reasonable compensation. A personal representative also may renounce his right to all or any part of the compensation. A written renunciation of fee may be filed with the court. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-720. Expenses in estate litigation

If any personal representative or person nominated as personal representative defends or prosecutes any proceeding in good faith, whether successful or not he is entitled to receive from the estate his necessary expenses and disbursements including reasonable attorneys' fees incurred. [1975, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-721. Proceedings for review of employment of agents and compensation of personal representatives and employees of estate

(a). After notice to all interested persons, on petition of an interested person or on appropriate motion if administration is supervised, the propriety of employment of any person by a personal representative, including the employment of any attorney, auditor, investment advisor or other specialized agent or assistant, the reasonableness of the compensation of any person so employed, or the reasonableness of the compensation determined by the personal representative for his own services, may be reviewed by the court. Any person who has received excessive compensation from an estate for services rendered may be ordered to make appropriate refunds.

[ 1979, c. 540, §1 (NEW) .]

(b). Factors to be considered as guides in determining the reasonableness of a fee include the following:

(1). The time and labor required, the novelty and difficulty of the questions involved, and the skill requisite to perform the service properly; [1975, c. 540, §1 (NEW).]

(2). The likelihood, if apparent to the personal representative, that the acceptance of the particular employment will preclude the person employed from other employment; [1975, c. 540, §1 (NEW).]

(3). The fee customarily charged in the locality for similar services; [1975, c. 540, §1 (NEW).]

(4). The amount involved and the results obtained; [1975, c. 540, §1 (NEW).]

(5). The time limitations imposed by the personal representative or by the circumstances; [1975, c. 540, §1 (NEW).]

(6). The experience, reputation and ability of the person performing the services. [1975, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 8: CREDITORS' CLAIMS

18-A §3-801. Notice to creditors

(a). A personal representative upon application for appointment shall pay a fee to the court to permit the register to publish a notice to creditors once a week for 2 successive weeks in a newspaper of general circulation in the county announcing the appointment and the personal representative's address and notifying creditors of the estate to present their claims within 4 months after the date of the first publication of the notice or be forever barred.

[ 2001, c. 559, Pt. X, §1 (AMD) .]

(b). A personal representative may give written notice by mail or other delivery to a creditor, notifying the creditor to present the creditor's claim within 4 months after the published notice, if given as provided in subsection (a), or within 60 days after the mailing or other delivery of the notice, whichever is later, or be forever barred. Written notice must be the notice described in subsection (a) or a similar notice.

[ 1989, c. 661, §2 (NEW) .]

(c). The personal representative is not liable to a creditor or to a successor of the decedent for giving or failing to give notice under this section.

[ 1989, c. 661, §2 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 661, §2 (RPR). 2001, c. 559, §X1 (AMD).



18-A §3-802. Statutes of limitations

(a). Unless an estate is insolvent, the personal representative, with the consent of all successors whose interests would be affected, may waive any defense of limitations available to the estate. If the defense is not waived, no claim which was barred by any statute of limitations at the time of the decedent's death shall be allowed or paid.

[ 1989, c. 661, §2 (NEW) .]

(b). The running of any statute of limitations measured from some other event than death or the giving of notice to creditors is suspended for 4 months after the decedent's death, but resumes thereafter as to claims not barred by other sections.

[ 1989, c. 661, §2 (NEW) .]

(c). For purposes of any statute of limitations, the presentation of a claim pursuant to section 3-804 is equivalent to commencement of a proceeding on the claim.

[ 1989, c. 661, §2 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 661, §2 (RPR).



18-A §3-803. Limitations on presentation of claims

(a). All claims against a decedent's estate which arose before the death of the decedent, including claims of the State and any subdivision of the State, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, if not barred earlier by another statute of limitations or nonclaim statute, are barred against the estate, the personal representative, and the heirs and devisees of the decedent, unless presented within the earlier of the following:

(1). The time provided by section 3-801, subsection (b) for creditors who are given actual notice, and the time provided in section 3-801, subsection (a) for all creditors barred by publication; or [1989, c. 661, §3 (RPR).]

(2). Nine months of the decedent's death. [1989, c. 661, §3 (RPR).]

[ 1989, c. 661, §3 (RPR) .]

(a-1). A claim described in subsection (a) which is barred by the nonclaim statute of the decedent's domicile before the giving of notice to creditors in this State is barred in this State.

[ 1989, c. 661, §4 (NEW) .]

(b). All claims against a decedent's estate which arise at or after the death of the decedent, including claims of the State and any subdivision of the State, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, are barred against the estate, the personal representative, and the heirs and devisees of the decedent, unless presented as follows:

(1). A claim based on a contract with the personal representative, within four months after performance by the personal representative is due; or [1989, c. 661, §5 (AMD).]

(2). Any other claim, within the later of 4 months after it arises, or the time specified in subsection (a), paragraph (2). [1989, c. 661, §5 (AMD).]

[ 1989, c. 661, §5 (AMD) .]

(c). Nothing in this section affects or prevents:

(1). Any proceeding to enforce any mortgage, pledge, or other lien upon property of the estate; [1989, c. 661, §5 (AMD).]

(2). To the limits of the insurance protection only, any proceeding to establish liability of the decedent or the personal representative for which the decedent or the personal representative is protected by liability insurance; [2001, c. 559, Pt. X, §2 (AMD).]

(3). Collection of compensation for services rendered and reimbursement for expenses advanced by the personal representative or by the attorney or accountant for the personal representative of the estate; or [2001, c. 559, Pt. X, §3 (AMD).]

(4). The State from filing and enforcing a claim for Medicaid reimbursement under Title 22, section 14. Notwithstanding subsection (a), paragraph (2), if this claim is filed within 4 months of published or actual notice of creditors, the claim is considered timely filed. [2001, c. 559, Pt. X, §4 (NEW).]

[ 2001, c. 559, Pt. X, §§2-4 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 661, §§3-5 (AMD). 2001, c. 559, §§X2-4 (AMD).



18-A §3-804. Manner of presentation of claims

Claims against a decedent's estate may be presented as follows: [1979, c. 540, §1 (NEW).]

(1). The claimant may deliver or mail to the personal representative a written statement of the claim indicating its basis, the name and address of the claimant, and the amount claimed, or may file a written statement of the claim, in the form prescribed by rule, with the clerk of the court. The claim is deemed presented on the first to occur of receipt of the written statement of claim by the personal representative, or the filing of the claim with the court. If a claim is not yet due, the date when it will become due shall be stated. If the claim is contingent or unliquidated, the nature of the uncertainty shall be stated. If the claim is secured, the security shall be described. Failure to describe correctly the security, the nature of any uncertainty, and the due date of a claim not yet due does not invalidate the presentation made.

[ 1979, c. 540, §1 (NEW) .]

(2). The claimant may commence a proceeding against the personal represensative in any court where the personal representative may be subjected to jurisdiction, to obtain payment of his claim against the estate, but the commencement of the proceeding must occur within the time limited for presenting the claim. No presentation of claim is required in regard to matters claimed in proceedings against the decedent which were pending at the time of his death.

[ 1979, c. 540, §1 (NEW) .]

(3). If a claim is presented under paragraph (1), no proceeding thereon may be commenced more than 60 days after the personal representative has mailed a notice of disallowance; but, in the case of a claim which is not presently due or which is contingent or unliquidated, the personal representative may consent to an extension of the 60-day period, or to avoid injustice the court, on petition, may order an extension of the 60-day period, but in no event shall the extension run beyond the applicable statute of limitations.

[ 1979, c. 540, §1 (NEW) .]

(4). When a decedent's estate has not been commenced at the time a claimant wishes to present a claim, a claim is deemed presented when the claimant files with the clerk of the court a written statement of claim meeting the requirements of subsection (1) and a demand for notice pursuant to section 3-204. The provisions of subsection (3) apply upon the appointment of a personal representative.

[ 1997, c. 321, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1997, c. 321, §1 (AMD).



18-A §3-805. Classification of claims

(a). If the applicable assets of the estate are insufficient to pay all claims in full, the personal representative shall make payment in the following order:

(1). Costs and expenses of administration; [1979, c. 540, §1 (NEW).]

(2). Reasonable funeral expenses; [1979, c. 540, §1 (NEW).]

(3). Debts and taxes with preference under federal law; [1979, c. 540, §1 (NEW).]

(4). Medicaid benefits recoverable under Title 22, section 14, subsection 2-I and reasonable and necessary medical and hospital expenses of the last illness of the decedent, including compensation of persons attending the decedent; [1993, c. 410, Pt. I, §1 (AMD).]

(5). Debts and taxes with preference under other laws of this State; [1979, c. 540, §1 (NEW).]

(6). All other claims. [1979, c. 540, §1 (NEW).]

[ 1993, c. 410, Pt. I, §1 (AMD) .]

(b). No preference shall be given in the payment of any claim over any other claim of the same class, and a claim due and payable shall not be entitled to a preference over claims not due.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 397, §1 (AMD). 1993, c. 410, §I1 (AMD).



18-A §3-806. Allowance of claims

(a). As to claims presented in the manner described in section 3-804 within the time limit prescribed in section 3-803, the personal representative may furnish a notice to any claimant stating that the claim has been disallowed. If, after allowing or disallowing a claim, the personal representative changes his decision concerning the claim, he shall notify the claimant. The personal representative may not change a disallowance of a claim after the time for the claimant to file a petition for allowance or to commence a proceeding on the claim has run and the claim has been barred. Every claim which is disallowed in whole or in part by the personal representative is barred so far as not allowed unless the claimant files a petition for allowance in the court or commences a proceeding against the personal representative not later than 60 days after the mailing of the notice of disallowance or partial allowance if the notice warns the claimant of the impending bar. Failure of the personal representative to furnish notice to a claimant of action on his claim for 60 days after the time for original presentation of the claim has expired has the effect of a notice of allowance.

[ 1979, c. 690, §§11, 12 (AMD) .]

(b). Upon the petition of the personal representative or of a claimant in a proceeding for the purpose, the court may allow in whole or in part any claim or claims presented to the personal representative or filed with the clerk of the court in due time and not barred by subsection (a). Notice in this proceeding shall be given to the claimant, the personal representative and those other persons interested in the estate as the court may direct by order entered at the time the proceeding is commenced.

[ 1979, c. 540, §1 (NEW) .]

(c). A judgment in a proceeding in another court against a personal representative to enforce a claim against a decedent's estate is an allowance of the claim.

[ 1979, c. 540, §1 (NEW) .]

(d). Unless otherwise provided in any judgment in another court entered against the personal representative, allowed claims bear prejudgment interest at the rate specified in Title 14, section 1602-B for the period commencing 60 days after the time for original presentation of the claim has expired unless based on a contract making a provision for interest, in which case they bear interest in accordance with that provision.

(1). Interest may not accrue on any allowed claims, however allowed, against an insolvent estate, except to the extent that insurance coverage or other nonprobate assets are available to pay the claim in full. This paragraph is effective for estates of decedents who die on or after October 1, 1997. [1997, c. 202, §1 (NEW).]

(2). To the extent that an allowed claim against an insolvent estate is secured by property, the value of which, as determined under section 3-809, is greater than the amount of the claim, the holder of the claim may receive interest on the principal amount of the claim and any reasonable fees, costs or charges provided for under an agreement under which the claim arose. This paragraph is effective for estates of decedents who die on or after October 1, 1997. [1997, c. 202, §1 (NEW).]

[ 2003, c. 460, §9 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §§11,12 (AMD). 1997, c. 202, §1 (AMD). 2003, c. 460, §9 (AMD).



18-A §3-807. Payment of claims

(a). Upon the expiration of the earlier of the time limitations provided in section 3-803 for the presentation of claims, the personal representative shall proceed to pay the claims allowed against the estate in the order of priority prescribed, after making provision for homestead, family and support allowances, for claims already presented which have not yet been allowed or whose allowance has been appealed, and for unbarred claims which may yet be presented, including costs and expenses of administration. By petition to the court in a proceeding for the purpose, or by appropriate motion if the administration is supervised, a claimant whose claim has been allowed but not paid as provided may secure an order directing the personal representative to pay the claim to the extent that funds of the estate are available to pay it.

[ 1989, c. 661, §6 (AMD) .]

(b). The personal representative at any time may pay any just claim that has not been barred, with or without formal presentation, but the personal representative is personally liable to any other claimant whose claim is allowed and who is injured by its payment if

(1). Payment was made before the expiration of the time limit stated in subsection (a) and the personal representative failed to require the payee to give adequate security for the refund of any of the payment necessary to pay other claimants; or [1989, c. 661, §6 (AMD).]

(2). Payment was made, due to the negligence or willful fault of the personal representative, in such manner as to deprive the injured claimant of priority. [1989, c. 661, §6 (AMD).]

[ 1989, c. 661, §6 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 661, §6 (AMD).



18-A §3-808. Individual liability of personal representative

(a). Unless otherwise provided in the contract, a personal representative is not individually liable on a contract properly entered into in his fiduciary capacity in the course of administration of the estate unless he fails to reveal his representative capacity and identify the estate in the contract.

[ 1979, c. 540, §1 (NEW) .]

(b). A personal representative is individually liable for obligations arising from ownership or control of the estate or for torts committed in the course of administration of the estate only if he is personally at fault.

[ 1979, c. 540, §1 (NEW) .]

(c). Claims based on contracts entered into by a personal representative in his fiduciary capacity, on obligations arising from ownership or control of the estate or on torts committed in the course of estate administration may be asserted against the estate by proceeding against the personal representative in his fiduciary capacity, whether or not the personal representative is individually liable therefor.

[ 1979, c. 540, §1 (NEW) .]

(d). Issues of liability as between the estate and the personal representative individually may be determined in a proceeding for accounting, surcharge or indemnification or other appropriate proceeding.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-809. Secured claims

Payment of a secured claim is upon the basis of the amount allowed if the creditor surrenders his security; otherwise payment is upon the basis of one of the following: [1979, c. 540, §1 (NEW).]

(1). If the creditor exhausts his security before receiving payment, unless precluded by other law, upon the amount of the claim allowed less the fair value of the security; or

[ 1979, c. 540, §1 (NEW) .]

(2). If the creditor does not have the right to exhaust his security or has not done so, upon the amount of the claim allowed less the value of the security determined by converting it into money according to the terms of the agreement pursuant to which the security was delivered to the creditor, or by the creditor and personal representative by agreement, arbitration, compromise or litigation.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-810. Claims not due and contingent or unliquidated claims

(a). If a claim which will become due at a future time or a contingent or unliquidated claim becomes due or certain before the distribution of the estate, and if the claim has been allowed or established by a proceeding, it is paid in the same manner as presently due and absolute claims of the same class.

[ 1979, c. 540, §1 (NEW) .]

(b). In other cases the personal representative or, on petition of the personal representative or the claimant in a special proceeding for the purpose, the court may provide for payment as follows:

(1). If the claimant consents, he may be paid the present or agreed value of the claim, taking any uncertainty into account; [1979, c. 540, §1 (NEW).]

(2). Arrangement for future payment, or possible payment, on the happening of the contingency or on liquidation may be made by creating a trust, giving a mortgage, obtaining a bond or security from a distributee, or otherwise. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-811. Counterclaims

In allowing a claim the personal representative may deduct any counterclaim which the estate has against the claimant. In determining a claim against an estate a court shall reduce the amount allowed by the amount of any counterclaims and, if the counterclaims exceed the claim, render a judgment against the claimant in the amount of the excess. A counterclaim, liquidated or unliquidated, may arise from a transaction other than that upon which the claim is based. A counterclaim may give rise to relief exceeding in amount or different in kind from that sought in the claim. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-812. Execution and levies prohibited

No execution may issue upon nor may any levy be made against any property of the estate under any judgment against a decedent or a personal representative, but this section shall not be construed to prevent the enforcement of mortgages, pledges or liens upon real or personal property in an appropriate proceeding. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-813. Compromise of claims

When a claim against the estate has been presented in any manner, the personal representative may, if it appears for the best interest of the estate, compromise the claim, whether due or not due, absolute or contingent, liquidated or unliquidated. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-814. Encumbered assets

If any assets of the estate are encumbered by mortgage, pledge, lien, or other security interest, the personal representative may pay the encumbrance or any part thereof, renew or extend any obligation secured by the encumbrance or convey or transfer the assets to the creditor in satisfaction of his lien, in whole or in part, whether or not the holder of the encumbrance has presented a claim, if it appears to be for the best interest of the estate. Payment of an encumbrance does not increase the share of the distributee entitled to the encumbered assets unless the distributee is entitled to exoneration. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-815. Administration in more than one state; duty of personal representative

(a). All assets of estates being administered in this State are subject to all claims, allowances and charges existing or established against the personal representative wherever appointed.

[ 1979, c. 540, §1 (NEW) .]

(b). If the estate either in this State or as a whole is insufficient to cover all family exemptions and allowances determined by the law of the decedent's domicile, prior charges and claims, after satisfaction of the exemptions, allowances and charges, each claimant whose claim has been allowed either in this State or elsewhere in administrations of which the personal representative is aware, is entitled to receive payment of an equal proportion of his claim. If a preference or security in regard to a claim is allowed in another jurisdiction but not in this State, the creditor so benefited is to receive dividends from local assets only upon the balance of his claim after deducting the amount of the benefit.

[ 1979, c. 540, §1 (NEW) .]

(c). In case the family exemptions and allowances, prior charges and claims of the entire estate exceed the total value of the portions of the estate being administered separately and this State is not the state of the decedent's last domicile, the claims allowed in this State shall be paid their proportion if local assets are adequate for the purpose, and the balance of local assets shall be transferred to the domiciliary personal representative. If local assets are not sufficient to pay all claims allowed in this State the amount to which they are entitled, local assets shall be marshalled so that each claim allowed in this State is paid its proportion as far as possible, after taking into account all dividends on claims allowed in this State from assets in other jurisdictions.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-816. Final distribution to domiciliary representative

The estate of a non-resident decedent being administered by a personal representative appointed in this State shall, if there is a personal representative of the decedent's domicile willing to receive it, be distributed to the domiciliary personal representative for the benefit of the successors of the decedent unless (1) by virtue of the decedent's will, if any, and applicable choice of law rules, the successors are identified pursuant to the local law of this State without reference to the local law of the decedent's domicile; (2) the personal representative of this State, after reasonable inquiry, is unaware of the existence or identity of a domiciliary personal representative; or (3) the court orders otherwise in a proceeding for a closing order under section 3-1001 or incident to the closing of a supervised administration. In other cases, distribution of the estate of a decedent shall be made in accordance with the other Parts of this Article. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-817. Survival of actions

(a). No personal action or cause of action is lost by the death of either party, but the same survives for and against the personal representative of the deceased, except that actions or causes of action for the recovery of penalties and forfeitures of money under penal statutes do not survive the death of the defendant. A personal representative may seek relief from a judgment in an action to which the deceased was a party to the same extent that the deceased might have done so.

[ 2001, c. 217, §2 (AMD) .]

(b). When the only plaintiff or defendant dies while an action that survives is pending, or after its commencement and before entry of judgment, his personal representative may appear and enter the action or any appeal that has been made, and suggest on the record the death of the party. If the personal representative does not appear within 90 days after his appointment, he may be cited to appear, and after due notice judgment may be entered against him by dismissal or default if no such appearance is made.

[ 1979, c. 540, §1 (NEW) .]

(c). When either of several plaintiffs or defendants in an action that survives dies, the death may be suggested on the record, and the personal representative of the deceased may appear or be cited to appear as provided in subsection (b). The action may be further prosecuted or defended by the survivors and the personal representative jointly or by either of them. The survivors, if any, on both sides of the action may testify as witnesses.

[ 1979, c. 540, §1 (NEW) .]

(d). When a judgment creditor dies before the first execution issues or before an execution issued in his lifetime is fully satisfied, such execution may be issued or be effective in favor of the deceased judgment creditor's personal representative, but no execution shall issue or be effective beyond the time within which it would have been effective or issued if the party had not died.

[ 1979, c. 540, §1 (NEW) .]

(e). An execution issued under subsection (d) shall set forth the fact that the judgment creditor has died since the rendition of the judgment and that the substituted party is the personal representative of the decedent's estate.

[ 1979, c. 540, §1 (NEW) .]

(f). The personal representative proceeding under this section shall be liable, and shall hold any recovered property or award, in his representative capacity, except as otherwise provided in section 3-808.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 217, §2 (AMD).



18-A §3-818. Damages limited to actual damages

In any tort action against the personal representative of a decedent's estate, in his representative capacity, the plaintiff can recover only the value of the goods taken or damage actually sustained. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 9: SPECIAL PROVISIONS RELATING TO DISTRIBUTION

18-A §3-901. Successors' rights if no administration

In the absence of administration, the heirs and devisees are entitled to the estate in accordance with the terms of a probated will or the laws of intestate succession. Devisees may establish title by the probated will to devised property. Persons entitled to property by homestead allowance, exemption or intestacy may establish title thereto by proof of the decedent's ownership, his death, and their relationship to the decedent. Successors take subject to all charges incident to administration, including the claims of creditors and allowances of surviving spouse and dependent children, and subject to the rights of others resulting from abatement, retainer, advancement, and ademption. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-902. Distribution; order in which assets appropriated; abatement

(a). Except as provided in subsection (b) and except as provided in connection with the share of the surviving spouse who elects to take an elective share, shares of distributees abate, without any preference or priority as between real and personal property, in the following order: (1) property not disposed of by the will; (2) residuary devises; (3) general devises; (4) specific devises. For purposes of abatement, a general devise charged on any specific property or fund is a specific devise to the extent of the value of the property on which it is charged, and upon the failure or insufficiency of the property on which it is charged, a general devise to the extent of the failure or insufficiency. Abatement within each classification is in proportion to the amounts of property each of the beneficiaries would have received if full distribution of the property had been made in accordance with the terms of the will.

[ 1979, c. 540, §1 (NEW) .]

(b). If the will expresses an order of abatement, or if the testamentary plan or the express or implied purpose of the devise would be defeated by the order of abatement stated in subsection (a), the shares of the distributees abate as may be found necessary to give effect to the intention of the testator.

[ 1979, c. 540, §1 (NEW) .]

(c). If the subject of a preferred devise is sold or used incident to administration, abatement shall be achieved by appropriate adjustments in, or contribution from, other interests in the remaining assets.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-903. Right of retainer

The amount of a noncontingent indebtedness of a successor to the estate if due, or its present value if not due, shall be offset against the successor's interest; but the successor has the benefit of any defense which would be available to him in a direct proceeding for recovery of the debt. Such debt constitutes a lien on the successor's interest in favor of the estate, having priority over any attachment or transfer of the interest by the successor. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-904. Interest on general pecuniary devise

General pecuniary devises bear interest at the legal rate of 5% per year beginning one year after the first appointment of a personal representative until payment, unless a contrary intent is indicated in the will or is implicit in light of the unproductive or underproductive nature or decline in value, during the administration of the estate, of the portion of the estate out of which such devise is payable. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-905. Penalty clause for contest

A provision in a will purporting to penalize any interested person for contesting the will or instituting other proceedings relating to the estate is unenforceable if probable cause exists for instituting proceedings. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-906. Distribution in kind; valuation; method

(a). Unless a contrary intention is indicated by the will, the distributable assets of a decedent's estate must be distributed as follows.

(1). A specific devisee must receive the thing devised to that devisee, and a spouse or child who has selected particular assets of an estate as provided in section 2-402 must receive the items selected. [1997, c. 73, §3 (AMD); 1997, c. 73, §4 (AFF).]

(2). Any homestead or family allowance or pecuniary devise may be satisfied by value in kind, in the personal representative's discretion, if:

(i) The person entitled to the payment has not demanded payment in cash;

(ii) The property distributed in kind is valued at fair market value as of the date of its distribution; and

(iii) No residuary devisee has requested that the asset to be distributed remain a part of the residue of the estate or if, a residuary devisee has requested that the asset to be distributed remain a part of the residue of the estate, there are insufficient other assets to which no residuary devisee has made such a request to permit satisfaction of the estate's obligations and funding of all pecuniary devises made under the decendent's will. [1997, c. 73, §3 (AMD); 1997, c. 73, §4 (AFF).]

(3). For the purpose of valuation under paragraph (2), securities regularly traded on recognized exchanges, if distributed in kind, are valued at the price for the last sale of like securities traded on the business day prior to distribution or, if there was no sale on that day, at the median between amounts bid and offered at the close of that day. Assets consisting of sums owed the decedent or the estate by solvent debtors as to which there is no known dispute or defense are valued at the sum due with accrued interest or discounted to the date of distribution. For assets that do not have readily ascertainable values, a valuation as of a date not more than 30 days prior to the date of distribution, if otherwise reasonable, controls. For purposes of facilitating distribution, the personal representative may ascertain the value of the assets as of the time of the proposed distribution in any reasonable way, including the employment of qualified appraisers, even if the assets may have been previously appraised. [1997, c. 73, §3 (AMD); 1997, c. 73, §4 (AFF).]

(4). The residuary estate may be distributed by the personal representative in cash or in kind, in accordance with the best interests of the residuary devisees. Residuary assets may be distributed, at the personal representative's discretion, in pro rata or non pro rata shares; except that residuary assets not distributed pro rata must be valued as of the date on which they are distributed. [1997, c. 73, §3 (AMD); 1997, c. 73, §4 (AFF).]

[ 1997, c. 73, §3 (AMD); 1997, c. 73, §4 (AFF) .]

(b). After the probable charges against the estate are known, the personal representative may mail or deliver a proposal for distribution to all persons who have a right to object to the proposed distribution. The right of any distributee to object to the proposed distribution on the basis of the kind or value of asset he is to receive, if not waived earlier in writing, terminates if he fails to object in writing received by the personal representative within 30 days after mailing or delivery of the proposal.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §§13-16 (AMD). 1993, c. 371, §3 (AMD). 1997, c. 73, §3 (AMD). 1997, c. 73, §4 (AFF).



18-A §3-907. Distribution in kind; evidence

If distribution in kind is made, the personal representative shall execute an instrument or deed of distribution assigning, transferring or releasing the assets to the distributee as evidence of the distributee's title to the property. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-908. Distribution; right or title of distributee

Proof that a distributee has received an instrument or deed of distribution of assets in kind, or payment in distribution, from a personal representative, is conclusive evidence that the distributee has succeeded to the interest of the estate in the distributed assets, as against all persons interested in the estate, except that the personal representative may recover the assets or their value if the distribution was improper. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-909. Improper distribution; liability of distributee

Unless the distribution or payment no longer can be questioned because of adjudication, estoppel, or limitation, a distributee of property improperly distributed or paid, or a claimant who was improperly paid, is liable to return the property improperly received and its income since distribution if he has the property. If he does not have the property, then he is liable to return the value as of the date of disposition of the property improperly received and its income and gain received by him. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-910. Purchasers from distributees protected

If property distributed in kind or a security interest therein is acquired for value by a purchaser from or lender to a distributee who has received an instrument or deed of distribution from the personal representative, or is so acquired by a purchaser from or lender to a transferee from such distributee, the purchaser or lender takes title free of rights of any interested person in the estate and incurs no personal liability to the estate, or to any interested person, whether or not the distribution was proper or supported by court order or the authority of the personal representative was terminated before execution of the instrument or deed. This section protects a purchaser from or lender to a distributee who, as personal representative, has executed a deed of distribution to himself, as well as a purchaser from or lender to any other distributee or his transferee. To be protected under this provision, a purchaser or lender need not inquire whether a personal representative acted properly in making the distribution in kind, even if the personal representative and the distributee are the same person, or whether the authority of the personal representative had terminated before the distribution. Any recorded instrument described in this section on which the register of deeds notes by an appropriate stamp "Maine Real Estate Transfer Tax Paid" shall be prima facie evidence that the transfer was made for value. [1983, c. 441, §4 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 441, §4 (AMD).



18-A §3-911. Partition for purpose of distribution

When 2 or more heirs or devisees are entitled to distribution of undivided interests in any real or personal property of the estate, the personal representative or one or more of the heirs or devisees may petition the court prior to the formal or informal closing of the estate, to make partition. After notice to the interested heirs or devisees, the court shall partition the property in the same manner as provided by the law for civil actions of partition. The court may direct the personal representative to sell any property which cannot be partitioned without prejudice to the owners and which cannot conveniently be allotted to any one party. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-912. Private agreements among successors to decedent binding on personal representative

Subject to the rights of creditors and taxing authorities competent successors may agree among themselves to alter the interests, shares, or amounts to which they are entitled under the will of the decedent, or under the laws of intestacy, in any way that they provide in a written contract executed by all who are affected by its provisions. The personal representative shall abide by the terms of the agreement subject to his obligation to administer the estate for the benefit of creditors, to pay all taxes and costs of administration, and to carry out the responsibilities of his office for the benefit of any successors of the decedent who are not parties. Personal representatives of decedents' estates are not required to see to the performance of trusts if the trustee thereof is another person who is willing to accept the trust. Accordingly, trustees of a testamentary trust are successors for the purposes of this section. Nothing herein relieves trustees of any duties owed to beneficiaries of trust. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-913. Distributions to trustee

(a).

[ 2003, c. 618, Pt. B, §20 (AFF); 2003, c. 618, Pt. B, §5 (RP) .]

(b). If the trust instrument does not excuse the trustee from giving bond, the personal representative may petition the appropriate court to require that the trustee post bond if he apprehends that distribution might jeopardize the interests of persons who are not able to protect themselves, and he may withhold distribution until the court has acted.

[ 1979, c. 540, §1 (NEW) .]

(c). No inference of negligence on the part of the personal representative may be drawn from the personal representative's failure to exercise the authority conferred by subsection (b).

[ 2003, c. 618, Pt. B, §6 (AMD); 2003, c. 618, Pt. B, §20 (AFF) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §§B5,6 (AMD). 2003, c. 618, §B20 (AFF).



18-A §3-914. Disposition of unclaimed assets

(A). If an heir, devisee or claimant can not be found, the personal representative shall distribute the share of the missing person to the person's conservator, if any; otherwise it must be disposed of according to Title 33, chapter 41.

[ 2003, c. 20, Pt. T, §13 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 20, §T13 (AMD).



18-A §3-915. Distribution to person under disability

A personal representative may discharge his obligation to distribute to any person under legal disability by distributing to his conservator, or any other person authorized by this Code or otherwise to give a valid receipt and discharge for the distribution. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-916. Apportionment of estate taxes

(a). For purposes of this section:

(1). "Estate" means the gross estate of a decedent as determined for the purpose of federal estate tax and the estate tax payable to this State; [1979, c. 540, §1 (NEW).]

(2). "Person" means any individual, partnership, association, joint stock company, corporation, government, political subdivision, governmental agency, or local governmental agency; [1979, c. 540, §1 (NEW).]

(3). "Person interested in the estate" means any person entitled to receive, or who has received, from a decedent or by reason of the death of a decedent any property or interest therein included in the decedent's estate. It includes a personal representative, conservator, and trustee; [1979, c. 540, §1 (NEW).]

(4). "State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico; [1979, c. 540, §1 (NEW).]

(5). "Tax" means the federal estate tax, the Maine estate tax whenever it is imposed, and interest and penalties imposed in addition to the tax. [1979, c. 540, §1 (NEW).]

(6). "Fiduciary" means personal representative or trustee. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). Unless the will otherwise provides, the tax shall be apportioned among all persons interested in the estate. The apportionment is to be made in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate. The values used in determining the tax are to be used for that purpose. If the decedent's will directs a method of apportionment of tax different from the method described in this Code, the method described in the will controls.

[ 1979, c. 540, §1 (NEW) .]

(c).

(1). The court in which venue lies for the administration of the estate of a decedent, on petition for the purpose may determine the apportionment of the tax. [1979, c. 540, §1 (NEW).]

(2). If the court finds that it is inequitable to apportion interest and penalties in the manner provided in subsection (b), because of special circumstances, it may direct apportionment thereof in the manner it finds equitable. [1979, c. 540, §1 (NEW).]

(3). If the court finds that the assessment of penalties and interest assessed in relation to the tax is due to delay caused by the negligence of the fiduciary, the court may charge him with the amount of the assessed penalties and interest. [1979, c. 540, §1 (NEW).]

(4). In any action to recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this Code the determination of the court in respect thereto shall be prima facie correct. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(d).

(1). The personal representative or other person in possession of the property of the decedent required to pay the tax may withhold from any property distributable to any person interested in the estate, upon its distribution to him, the amount of tax attributable to his interest. If the property in possession of the personal representative or other person required to pay the tax and distributable to any person interested in the estate is insufficient to satisfy the proportionate amount of the tax determined to be due from the person, the personal representative or other person required to pay the tax may recover the deficiency from the person interested in the estate. If the property is not in the possession of the personal representative or the other person required to pay the tax, the personal representative or the other person required to pay the tax may recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this Act. [1979, c. 540, §1 (NEW).]

(2). If property held by the personal representative is distributed prior to final apportionment of the tax, the distributee shall provide a bond or other security for the apportionment liability in the form and amount prescribed by the personal representative. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(e).

(1). In making an apportionment, allowances shall be made for any exemptions granted, any classification made of persons interested in the estate and for any deductions and credits allowed by the law imposing the tax. [1979, c. 540, §1 (NEW).]

(2). Any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the purposes of the gift inures to the benefit of the person bearing such relationship or receiving the gift; but if an interest is subject to a prior present interest which is not allowable as a deduction, the tax apportionable against the present interest shall be paid from principal. [1979, c. 540, §1 (NEW).]

(3). Any deduction for property previously taxed and any credit for gift taxes or death taxes of a foreign country paid by the decedent or his estate inures to the proportionate benefit of all persons liable to apportionment. [1979, c. 540, §1 (NEW).]

(4). Any credit for inheritance, succession or estate taxes or taxes in the nature thereof applicable to property or interests includable in the estate, inures to the benefit of the persons or interests chargeable with the payment thereof to the extent proportionately that the credit reduces the tax. [1979, c. 540, §1 (NEW).]

(5). To the extent that property passing to or in trust for a surviving spouse or any charitable, public or similar purpose is not an allowable deduction for purposes of the tax solely by reason of an inheritance tax or other death tax imposed upon and deductible from the property, the property is not included in the computation provided for in subsection (b), and to that extent no apportionment is made against the property. The sentence immediately preceding does not apply to any case if the result would be to deprive the estate of a deduction otherwise allowable under Section 2053(d) of the Internal Revenue Code of 1954, as amended, of the United States, relating to deduction for state death taxes on transfers for public, charitable, or religious uses. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(f). No interest in income and no estate for years or for life or other temporary interest in any property or fund is subject to apportionment as between the temporary interest and the remainder. The tax on the temporary interest and the tax, if any, on the remainder is chargeable against the corpus of the property or funds subject to the temporary interest and remainder.

[ 1979, c. 540, §1 (NEW) .]

(g). Neither the personal representative nor other person required to pay the tax is under any duty to institute any action to recover from any person interested in the estate the amount of the tax apportioned to the person until the expiration of the 3 months next following final determination of the tax. A personal representative or other person required to pay the tax who institutes the action within a reasonable time after the 3 months' period is not subject to any liability or surcharge because any portion of the tax apportioned to any person interested in the estate was collectible at a time following the death of the decedent but thereafter became uncollectible. If the personal representative or other person required to pay the tax cannot collect from any person interested in the estate the amount of the tax apportioned to the person, the amount not recoverable shall be equitably apportioned among the other persons interested in the estate who are subject to apportionment.

[ 1979, c. 540, §1 (NEW) .]

(h). A personal representative acting in another state or a person required to pay the tax domiciled in another state may institute an action in the courts of this State and may recover a proportionate amount of the federal estate tax, of an estate tax payable to another state or of a death duty due by a decedent's estate to another state, from a person interested in the estate who is either domiciled in this State or who owns property in this State subject to attachment or execution. For the purposes of the action the determination of apportionment by the court having jurisdiction of the administration of the decedent's estate in the other state is prima facie correct.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 10: CLOSING ESTATES

18-A §3-1001. Formal proceedings terminating administration; testate or intestate; order of general protection

(a). A personal representative or any interested person may petition for an order of complete settlement of the estate. The personal representative may petition at any time, and any other interested person may petition after one year from the appointment of the original personal representative except that no petition under this section may be entertained until the time for presenting claims which arose prior to the death of the decedent has expired. The petition may request the court to determine testacy, if not previously determined, to consider the final account or compel or approve an accounting and distribution, to construe any will or determine heirs and adjudicate the final settlement and distribution of the estate. After notice to all interested persons and hearing the court may enter an order or orders, on appropriate conditions, determining the persons entitled to distribution of the estate, and, as circumstances require, approving settlement and directing or approving distribution of the estate and discharging the personal representative from further claim or demand of any interested person.

[ 1979, c. 540, §1 (NEW) .]

(b). If one or more heirs or devisees were omitted as parties in, or were not given notice of, a previous formal testacy proceeding, the court, on proper petition for an order of complete settlement of the estate under this section, and after notice to the omitted or unnotified persons and other interested parties determined to be interested on the assumption that the previous order concerning testacy is conclusive as to those given notice of the earlier proceeding, may determine testacy as it affects the omitted persons and confirm or alter the previous order of testacy as it affects all interested persons as appropriate in the light of the new proofs. In the absence of objection by an omitted or unnotified person, evidence received in the original testacy proceeding shall constitute prima facie proof of due execution of any will previously admitted to probate, or of the fact that the decedent left no valid will if the prior proceedings determined this fact.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1002. Formal proceedings terminating testate administration; order construing will without adjudicating testacy

A personal representative administering an estate under an informally probated will or any devisee under an informally probated will may petition for an order of settlement of the estate which will not adjudicate the testacy status of the decedent. The personal representative may petition at any time, and a devisee may petition after one year, from the appointment of the original personal representative, except that no petition under this section may be entertained until the time for presenting claims which arose prior to the death of the decedent has expired. The petition may request the court to consider the final account or compel or approve an accounting and distribution, to construe the will and adjudicate final settlement and distribution of the estate. After notice to all devisees and the personal representative and hearing, the court may enter an order or orders, on appropriate conditions, determining the persons entitled to distribution of the estate under the will, and, as circumstances require, approving settlement and directing or approving distribution of the estate and discharging the personal representative from further claim or demand of any devisee who is a party to the proceeding and those he represents. If it appears that a part of the estate is intestate, the proceedings shall be dismissed or amendments made to meet the provisions of section 3-1001. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1003. Closing estates; by sworn statement of personal representative

(a). Unless prohibited by order of the court and except for estates being administered in supervised administration proceedings, a personal representative may close an estate by filing with the court no earlier than 6 months after the date of original appointment of a general personal representative for the estate, a verified statement stating that the personal representative, or a previous personal representative, has:

(1). Determined that the time limited for presentation of creditors' claims has expired; [1989, c. 661, §7 (RPR).]

(2). Fully administered the estate of the decedent by making payment, settlement, or other disposition of all claims that were presented, expenses of administration and estate, inheritance and other death taxes, except as specified in the statement, and that the assets of the estate have been distributed to the persons entitled. If any claims remain undischarged, the statement must state whether the personal representative has distributed the estate subject to possible liability with the agreement of the distributees or it shall state in detail other arrangements which have been made to accommodate outstanding liabilities; and [1989, c. 661, §7 (AMD).]

(3). Sent a copy of the statement to all distributees, to all persons who would have a claim to succession under the testacy status upon which the personal representative is authorized to proceed, and to all creditors or other claimants of whom the personal representative is aware whose claims are neither paid nor barred and has furnished a full account in writing of the personal representative's administration to the distributees whose interests are affected thereby. [1989, c. 661, §7 (AMD).]

[ 1989, c. 661, §7 (AMD) .]

(b). If no proceedings involving the personal representative are pending in the court one year after the closing statement is filed, the appointment of the personal representative terminates.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 661, §7 (AMD).



18-A §3-1004. Liability of distributees to claimants

After assets of an estate have been distributed and subject to section 3-1006, an undischarged claim not barred may be prosecuted in a proceeding against one or more distributees. No distributee shall be liable to claimants for amounts received as exempt property, homestead or family allowances, or for amounts in excess of the value of his distribution as of the time of distribution. As between distributees, each shall bear the cost of satisfaction of unbarred claims as if the claim had been satisfied in the course of administration. Any distributee who shall have failed to notify other distributees of the demand made upon him by the claimant in sufficient time to permit them to join in any proceeding in which the claim was asserted against him loses his right of contribution against other distributees. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1005. Limitations on proceedings against personal representative

Unless previously barred by adjudication and except as provided in the closing statement, the rights of successors and of creditors whose claims have not otherwise been barred against the personal representative for breach of fiduciary duty are barred unless a proceeding to assert the same is commenced within 6 months after the filing of the closing statement. The rights thus barred do not include rights to recover from a personal representative for fraud, misrepresentation, or inadequate disclosure related to the settlement of the decedent's estate. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1006. Limitations on actions and proceedings against distributees

Unless previously adjudicated in a formal testacy proceeding or in a proceeding settling the accounts of a personal representative or otherwise barred, the claim of any claimant to recover from a distributee who is liable to pay the claim, and the right of an heir or devisee, or of a successor personal representative acting in the heir's or devisee's behalf, to recover property improperly distributed or its value from any distributee is forever barred at the later of 3 years after the decedent's death or one year after the time of its distribution, but all claims of creditors of the decedent are barred 9 months after the decedent's death. This section does not bar an action to recover property or value received as the result of fraud. [RR 1991, c. 2, §51 (COR).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 661, §8 (AMD). RR 1991, c. 2, §51 (COR). 1991, c. 188, (AMD).



18-A §3-1007. Certificate discharging liens securing fiduciary performance

After his appointment has terminated, the personal representative, his sureties, or any successor of either, upon the filing of a verified application showing, so far as is known by the applicant, that no action concerning the estate is pending in any court, is entitled to receive a certificate from the Registrar that the personal representative appears to have fully administered the estate in question. The certificate evidences discharge of any lien on any property given to secure the obligation of the personal representative in lieu of bond or any surety, but does not preclude action against the personal representative or the surety. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1008. Subsequent administration

If other property of the estate is discovered after an estate has been settled and the personal representative discharged or after one year after a closing statement has been filed, the court upon petition of any interested person and upon notice as it directs may appoint the same or a successor personal representative to administer the subsequently discovered estate. If a new appointment is made, unless the court orders otherwise, the provisions of this Code apply as appropriate; but no claim previously barred may be asserted in the subsequent administration. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 11: COMPROMISE OF CONTROVERSIES

18-A §3-1101. Effect of approval of agreements involving trusts inalienable interests, or interests or third persons

A compromise of any controversy as to admission to probate of any instrument offered for formal probate as the will of a decedent, the construction, validity, or effect of any probated will, the rights or interests in the estate of the decedent, of any successor, or the administration of the estate, if approved in a formal proceeding in the court for that purpose, is binding on all the parties thereto including those unborn, unascertained or who could not be located. An approved compromise is binding even though it may affect a trust or an inalienable interest. A compromise does not impair the rights of creditors or of taxing authorities who are not parties to it. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1102. Procedure for securing court approval of compromise

The procedure for securing court approval of a compromise is as follows: [1979, c. 540, §1 (NEW).]

(1). The terms of the compromise shall be set forth in an agreement in writing which shall be executed by all competent persons, and parents or legal guardians who have both actual custody and legal responsibility for a minor child acting for any such minor child, who have beneficial interests or claims which will or may be affected by the compromise. Execution is not required by any person whose identity cannot be ascertained or whose whereabouts is unknown and cannot reasonably be ascertained.

[ 1979, c. 540, §1 (NEW) .]

(2). Any interested person, including the personal representative or a trustee, then may submit the agreement to the court for its approval and for execution by the personal representative, the trustee of every affected testamentary trust, and other fiduciaries and representatives.

[ 1979, c. 540, §1 (NEW) .]

(3). After notice to all interested persons or their representatives, including the personal representative of the estate and all affected trustees of trusts, the court, if it finds that the contest or controversy is in good faith and that the effect of the agreement upon the interests of persons represented by fiduciaries or other representatives is just and reasonable, shall make an order approving the agreement and directing all fiduciaries subject to its jurisdiction to execute the agreement. Minor children represented only by their parents may be bound only if their parents join with other competent persons in execution of the compromise. Upon the making of the order and the execution of the agreement, all further disposition of the estate is in accordance with the terms of the agreement.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 12: COLLECTION OF PERSONAL PROPERTY BY AFFIDAVIT AND SUMMARY ADMINISTRATION PROCEDURES FOR SMALL ESTATES

18-A §3-1201. Collection of personal property by affidavit

(a). Thirty days after the death of a decedent, any person indebted to the decedent or having possession of tangible personal property or an instrument evidencing a debt, obligation, stock or chose in action belonging to the decedent shall make payment of the indebtedness or deliver the tangible personal property or an instrument evidencing a debt, obligation, stock or chose in action to a person claiming to be the successor of the decedent upon being presented an affidavit made by or on behalf of the successor stating that:

(1). The value of the entire estate, wherever located, less liens and encumbrances, does not exceed $20,000; [2007, c. 30, §1 (AMD).]

(2). Thirty days have elapsed since the death of the decedent; [1979, c. 540, §1 (NEW).]

(3). No application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction; and [1979, c. 540, §1 (NEW).]

(4). The claiming successor is entitled to payment or delivery of the property. [1979, c. 540, §1 (NEW).]

[ 2007, c. 30, §1 (AMD) .]

(b). A transfer agent of any security shall change the registered ownership on the books of a corporation from the decedent to the successor or successors upon the presentation of an affidavit as provided in subsection (a).

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2007, c. 30, §1 (AMD).



18-A §3-1202. Effect of affidavit

The person paying, delivering, transferring, or issuing personal property or the evidence thereof pursuant to affidavit is discharged and released to the same extent as if he dealt with a personal representative of the decedent. He is not required to see to the application of the personal property or evidence thereof or to inquire into the truth of any statement in the affidavit. If any person to whom an affidavit is delivered refuses to pay, deliver, transfer, or issue any personal property or evidence thereof, it may be recovered or its payment, delivery, transfer, or issuance compelled upon proof of their right in a proceeding brought for the purpose by or on behalf of the persons entitled thereto. Any person to whom payment, delivery, transfer or issuance is made is answerable and accountable therefor to any personal representative of the estate or to any other person having a superior right. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1203. Small estates; summary administrative procedure

If it appears from the inventory and appraisal that the value of the entire estate, less liens and encumbrances, does not exceed homestead allowance, exempt property, family allowance, costs and expenses of administration, reasonable funeral expenses, and reasonable and necessary medical and hospital expenses of the last illness of the decedent, the personal representative, without giving notice to creditors, may immediately disburse and distribute the estate to the persons entitled thereto and file a closing statement as provided in section 3-1204. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1204. Small estates; closing by sworn statement of personal representative

(a). Unless prohibited by order of the court and except for estates being administered by supervised personal representatives, a personal representative may close an estate administered under the summary procedures of section 3-1203 by filing with the court, at any time after disbursement and distribution of the estate, a verified statement stating that:

(1). To the best knowledge of the personal representative, the value of the entire estate, less liens and encumbrances, did not exceed homestead allowance, exempt property, family allowance, costs and expenses of administration, reasonable funeral expenses, and reasonable, necessary medical and hospital expenses of the last illness of the decedent; [1979, c. 540, §1 (NEW).]

(2). The personal representative has fully administered the estate by disbursing and distributing it to the persons entitled thereto; and [1979, c. 540, §1 (NEW).]

(3). The personal representative has sent a copy of the closing statement to all distributees of the estate and to all creditors or other claimants of whom he is aware whose claims are neither paid nor barred and has furnished a full account in writing of his administration to the distributees whose interests are affected. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). If no actions or proceedings involving the personal representative are pending in the court one year after the closing statement is filed, the appointment of the personal representative terminates.

[ 1979, c. 540, §1 (NEW) .]

(c). A closing statement filed under this section has the same effect as one filed under section 3-1003.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1205. Social security payments

If, (1) not less than 30 days after the death of a Maine resident entitled, at the time of his death, to a monthly benefit or benefits under Title II of the Social Security Act, all or part of the amount of such benefit or benefits not in excess of $1,000 is paid by the United States to the surviving spouse, one or more of the deceased's children, or descendants of his deceased children, the deceased's father or mother, or the deceased's brother or sister, preference being given in the order named if more than one request for payment shall have been made by or for such individuals, upon an affidavit made and filed with the Department of Health, Education and Welfare by the surviving spouse or other relative by whom or on whose behalf request for payment is made, and (2) the affidavit shows the date of death of the deceased, the relationship of the affiant to the deceased, that no personal representative for the deceased has been appointed and qualified, and that, to the affiant's knowledge, there exists at the time of filing of the affidavit, no relative of a closer degree of kindred to the deceased than the affiant, then such payment pursuant to the affidavit shall be deemed to be a payment to the legal representative of the decedent and, regardless of the truth or falsity of the statements made therein, shall constitute a full discharge and release of the United States from any further claim for such payment to the same extent as if such payment had been made to the personal representative of the decedent's estate. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).









Article 4: FOREIGN PERSONAL REPRESENTATIVE; ANCILLARY

Part 1: DEFINITIONS

18-A §4-101. Definitions

(1). "Local administration" means administration by a personal representative appointed in this State pursuant to appointment proceedings described in Article III.

[ 1979, c. 540, §1 (NEW) .]

(2). "Local personal representative" includes any personal representative appointed in this State pursuant to appointment proceedings described in Article III and excludes foreign personal representatives who acquire the power of a local personal representative pursuant to section 4-205.

[ 1979, c. 540, §1 (NEW) .]

(3). "Resident creditor" means a person domiciled in, or doing business in this State, who is, or could be, a claimant against an estate of a non-resident decedent.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 2: POWERS OF FOREIGN PERSONAL REPRESENTATIVES

18-A §4-201. Payment of debt and delivery of property to domiciliary foreign personal representative without local administration

At any time after the expiration of 60 days from the death of a nonresident decedent, any person indebted to the estate of the nonresident decedent or having possession or control of personal property, or of an instrument evidencing a debt, obligation, stock or chose in action belonging to the estate of the nonresident decedent may pay the debt, deliver the personal property, or the instrument evidencing the debt, obligation, stock or chose in action, to the domiciliary foreign personal representative of the nonresident decedent upon being presented with proof of his appointment and an affidavit made by or on behalf of the representative stating: [1979, c. 540, §1 (NEW).]

(1). The date of the death of the nonresident decedent,

[ 1979, c. 540, §1 (NEW) .]

(2). That no local administration, or application or petition therefor, is pending in this State,

[ 1979, c. 540, §1 (NEW) .]

(3). That the domiciliary foreign personal representative is entitled to payment or delivery.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §4-202. Payment or delivery discharges

Payment or delivery made in good faith on the basis of the proof of authority and affidavit releases the debtor or person having possession of the personal property to the same extent as if payment or delivery had been made to a local personal representative. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §4-203. Resident creditor notice

Payment or delivery under section 4-201 may not be made if a resident creditor of the nonresident decedent has notified the debtor of the nonresident decedent or the person having possession of the personal property belonging to the nonresident decedent that the debt should not be paid nor the property delivered to the domiciliary foreign personal representative. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §4-204. Proof of authority; bond

If no local administration or application or petition therefor is pending in this State, a domiciliary foreign personal representative may file with a court in this State in a county in which property belonging to the decedent is located, authenticated copies of his appointment, of any official bond he has given and a certificate, dated within 60 days, proving his current authority. [1987, c. 392, §5 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1987, c. 392, §5 (AMD).



18-A §4-205. Powers

A domiciliary foreign personal representative who has complied with section 4-204 may exercise as to assets in this State all powers of a local personal representative and may maintain actions and proceedings in this State subject to any conditions imposed upon nonresident parties generally. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §4-206. Power of representatives in transition

The power of a domiciliary foreign personal representative under section 4-201 or 4-205 shall be exercised only if there is no administration or application therefor pending in this State. An application or petition for local administration of the estate terminates the power of the foreign personal representative to act under section 4-205, but the local court may allow the foreign personal representative to exercise limited powers to preserve the estate. No person who, before receiving actual notice of a pending local administration, has changed his position in reliance upon the powers of a foreign personal representative shall be prejudiced by reason of the application or petition for, or grant of, local administration. The local personal representative is subject to all duties and obligations which have accrued by virtue of the exercise of the powers by the foreign personal representative and may be substituted for him in any action or proceedings in this State. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §4-207. Ancillary and other local administrations; provisions governing

In respect to a nonresident decedent, the provisions of Article III of this Code govern (1) proceedings, if any, in a court of this State for probate of the will, appointment, removal, supervision, and discharge of the local personal representative, and any other order concerning the estate; and (2) the status, powers, duties and liabilities of any local personal representative and the rights of claimants, purchasers, distributees and others in regard to a local administration. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 3: JURISDICTION OVER FOREIGN REPRESENTATIVES

18-A §4-301. Jurisdiction by act of foreign personal representative

A foreign personal representative submits personally to the jurisdiction of the courts of this State in any proceeding relating to the estate by (1) filing authenticated copies of his appointment as provided in section 4-204, (2) receiving payment of money or taking delivery of personal property under section 4-201, or (3) doing any act as a personal representative in this State which would have given the State jurisdiction over him as an individual. Jurisdiciton under (2) is limited to the money or value of personal property collected. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §4-302. Jurisdiction by act of decedent

In addition to jurisdiction conferred by section 4-301, a foreign personal representative is subject to the jurisdiction of the courts of this State to the same extent that his decedent was subject to jurisdiction immediately prior to death. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §4-303. Service on foreign personal representative

Service of process may be made upon the foreign personal representative in such manner as the Supreme Judicial Court shall by rule provide. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 4: JUDGMENTS AND PERSONAL REPRESENTATIVE

18-A §4-401. Effect of adjudication for or against personal representative

An adjudication rendered in any jurisdiction in favor of or against any personal representative of the estate is as binding on the local personal representative as if he were a party to the adjudication. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).









Article 5: PROTECTION OF PERSONS UNDER DISABILITY AND THEIR PROPERTY

Part 1: GENERAL PROVISIONS

18-A §5-101. Definitions and use of terms

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

Unless otherwise apparent from the context, in this Code: [1979, c. 540, §1 (NEW).]

(1). "Incapacitated person" means any person who is impaired by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, or other cause except minority to the extent that he lacks sufficient understanding or capacity to make or communicate responsible decisions concerning his person;

[ 1979, c. 540, §1 (NEW) .]

(1-A). The "best interest of the child" is determined according to this subsection.

(a). In determining the best interest of the child the court shall consider the following factors:

(1) The wishes of the party or parties as to custody;

(2) The reasonable preference of the child, if the court considers the child to be of sufficient age to express preference;

(3) The child's primary caregiver;

(4) The bonding and attachment between each party and the child;

(5) The interaction and interrelationship of the child with a party or parties, siblings and any other person who may significantly affect the child's best interest;

(6) The child's adjustment to home, school and community;

(7) The length of time the child has lived in a stable, satisfactory environment and the desirability of maintaining continuity;

(8) The permanence, as a family unit, of the existing or proposed home;

(9) The mental and physical health of all individuals involved;

(10) The child's cultural background;

(11) The capacity and disposition of the parties to give the child love, affection and guidance and to continue educating and raising the child in the child's culture and religion or creed, if any;

(12) The effect on the child of the actions of an abuser if related to domestic violence that has occurred between the parents or other parties; and

(13) All other factors having a reasonable bearing on the physical and psychological well-being of the child. [2005, c. 371, §1 (NEW).]

(b). The court may not consider any one of the factors set out in paragraph (a) to the exclusion of all others; [2005, c. 371, §1 (NEW).]

[ 2005, c. 371, §1 (NEW) .]

(1-B). "De facto guardian" means an individual with whom, within the 24 months immediately preceding the filing of a petition under section 5-204, subsection (d), a child has resided for the following applicable period and during which period there has been a demonstrated lack of consistent participation by the parent or legal custodian:

(a). If the child at the time of filing the petition is under 3 years of age, 6 months or more, which need not be consecutive; or [2005, c. 371, §1 (NEW).]

(b). If the child at the time of filing the petition is at least 3 years of age, 12 months or more, which need not be consecutive. [2005, c. 371, §1 (NEW).]

"De facto guardian" does not include an individual who has a guardian's powers delegated to the individual by a parent or guardian of a child under section 5-104, adopts a child under Article 9 or has a child placed in the individual's care under Title 22, chapter 1071;

[ 2005, c. 371, §1 (NEW) .]

(1-C). "Demonstrated lack of consistent participation" means refusal or failure to comply with the duties imposed upon a parent by the parent-child relationship, including but not limited to providing the child necessary food, clothing, shelter, health care, education, a nurturing and consistent relationship and other care and control necessary for the child's physical, mental and emotional health and development.

In determining whether there has been a demonstrated lack of consistent participation in the child's life by the parent or legal custodian, the court shall consider at least the following factors:

(a). The intent of the parent, parents or legal custodian in placing the child with the person petitioning as a de facto guardian; [2005, c. 371, §1 (NEW).]

(b). The amount of involvement the parent, parents or legal custodian had with the child during the parent's, parents' or legal custodian's absence; [2005, c. 371, §1 (NEW).]

(c). The facts and circumstances of the parent's, parents' or legal custodian's absence; [2005, c. 371, §1 (NEW).]

(d). The parent's, parents' or legal custodian's refusal to comply with conditions for retaining custody set forth in any previous court orders; and [2005, c. 371, §1 (NEW).]

(e). Whether the nonconsenting parent, parents or legal custodian was previously prevented from participating in the child's life as a result of domestic violence or child abuse or neglect. [2005, c. 371, §1 (NEW).]

Serving as a member of the United States Armed Forces may not be considered demonstration of lack of consistent participation;

[ 2005, c. 371, §1 (NEW) .]

(1-D). (TEXT EFFECTIVE 7/1/16) "Parent" means a person who has established a parent-child relationship with the child under Title 19-A, chapter 61.

[ 2015, c. 296, Pt. C, §4 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

(2). A "protective proceeding" is a proceeding under the provisions of section 5-401 to determine that a person cannot effectively manage or apply his estate to necessary ends, either because he lacks the ability or is otherwise inconvenienced, or because he is a minor, and to secure administration of his estate by a conservator or other appropriate relief;

[ 1979, c. 540, §1 (NEW) .]

(3). A "protected person" is a minor or other person for whom a conservator has been appointed or other protective order has been made;

[ 1979, c. 540, §1 (NEW) .]

(4). A "ward" is a person for whom a guardian has been appointed. A "minor ward" is a minor for whom a guardian has been appointed solely because of minority.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2005, c. 371, §1 (AMD). 2015, c. 296, Pt. C, §4 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



18-A §5-102. Jurisdiction of subject matter; consolidation of proceedings

(a). The court has exclusive jurisdiction over guardianship proceedings and has jurisdiction over protective proceedings to the extent provided in section 5-402.

[ 1979, c. 540, §1 (NEW) .]

(b). When both guardianship and protective proceedings as to the same person are commenced or pending in the same court, the proceedings may be consolidated.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-103. Facility of payment or delivery

Any person under a duty to pay or deliver money or personal property to a minor may perform this duty, in amounts not exceeding $5,000 per year, by paying or delivering the money or property to (1) the minor, if married; (2) any person having the care and custody of the minor with whom the minor resides; (3) a guardian of the minor; or (4) a financial institution incident to a deposit in a federally insured savings account in the sole name of the minor and giving notice of the deposit to the minor. This section does not apply if the person making payment or delivery has actual knowledge that a conservator has been appointed or proceedings for appointment of a conservator of the estate of the minor are pending. Persons who pay or deliver money or property in accordance with the provisions of this section are not responsible for actions taken by another after payment or delivery. The persons, other than the minor or any financial institution under (4) above, receiving money or property for a minor, are obligated to apply the money to the support and education of the minor, but may not pay themselves except by way of reimbursement for out-of-pocket expenses for goods and services necessary for the minor's support. Any excess sums must be preserved for future support of the minor and any balance not so used and any property received for the minor must be turned over to the minor when the minor attains majority. Prior to distribution, the custodian of the money or property shall account to the court and the minor. [1991, c. 641, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1991, c. 641, §1 (AMD).



18-A §5-104. Delegation of powers by parent or guardian

(a). A parent or guardian of a minor or incapacitated person, by a properly executed power of attorney, may delegate to another person, for a period not exceeding 12 months, any of that parent's or guardian's powers regarding care, custody or property of the minor child or ward, except the power to consent to marriage or adoption of a minor ward. A delegation by a court-appointed guardian becomes effective only when the power of attorney is filed with the court.

[ 2011, c. 43, §1 (AMD) .]

(b). Notwithstanding subsection (a), unless otherwise stated in the power of attorney, if the parent or guardian is a member of the National Guard or Reserves of the United States Armed Forces under an order to active duty for a period of more than 30 days, a power of attorney that would otherwise expire is automatically extended until 30 days after the parent or guardian is no longer under those active duty orders or until an order of the court so provides.

This subsection applies only if the parent or guardian's service is in support of:

(1). An operational mission for which members of the reserve components have been ordered to active duty without their consent; or [1997, c. 455, §7 (NEW).]

(2). Forces activated during a period of war declared by Congress or a period of national emergency declared by the President or Congress. [1997, c. 455, §7 (NEW).]

[ 2003, c. 583, §2 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §17 (AMD). 1997, c. 455, §7 (RPR). 2003, c. 583, §2 (AMD). 2011, c. 43, §1 (AMD).



18-A §5-105. Limited guardianships

In any case in which a guardian can be appointed by the court, the judge may appoint a limited guardian with fewer than all of the legal powers and duties of a guardian. The specific duties and powers of a limited guardian shall be enumerated in the decree or court order. A person for whom a limited guardian has been appointed retains all legal and civil rights except those which have been suspended by the decree or order. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 2: GUARDIANS OF MINORS

18-A §5-201. Status of guardian of minor; general

A person becomes a guardian of a minor by acceptance of a testamentary appointment or upon appointment by the court. The guardianship status continues until terminated, without regard to the location from time to time of the guardian and minor ward. This section does not apply to permanency guardians appointed in District Court child protective proceedings. If a minor has a permanency guardian, the court may not appoint another guardian without leave of the District Court in which the child protective proceeding is pending. [2005, c. 372, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2005, c. 372, §1 (AMD).



18-A §5-202. Testamentary appointment of guardian of minor

The parent of a minor may appoint by will a guardian of an unmarried minor. Subject to the right of the minor under section 5-203, a testamentary appointment becomes effective upon filing the guardian's acceptance in the court in which the will is probated, if before acceptance, both parents are dead or the surviving parent is adjudged incapacitated. If both parents are dead, an effective appointment by the parent who died later has priority. This State recognizes a testamentary appointment effected by filing the guardian's acceptance under a will probated in another state which is the testator's domicile. Upon acceptance of appointment, written notice of acceptance must be given by the guardian to the minor and to the person having his care, or to his nearest adult relation. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-203. Objection by minor of 14 or older to testamentary appointment

A minor of 14 or more years may prevent an appointment of his testamentary guardian from becoming effective, or may cause a previously accepted appointment to terminate, by filing with the court in which the will is probated a written objection to the appointment before it is accepted or within 30 days after notice of its acceptance. An objection may be withdrawn. An objection does not preclude appointment by the court in a proper proceeding of the testamentary nominee, or any other suitable person. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-204. Court appointment of guardian of minor; conditions for appointment

The court may appoint a guardian or coguardians for an unmarried minor if: [1995, c. 623, §1 (RPR).]

(a). All parental rights of custody have been terminated or suspended by circumstance or prior court order;

[ 1995, c. 623, §1 (NEW) .]

(b). Each living parent whose parental rights and responsibilities have not been terminated or the person who is the legal custodian of the unmarried minor consents to the guardianship and the court finds that the consent creates a condition that is in the best interest of the child;

[ 2005, c. 371, §2 (AMD) .]

(c). The person or persons whose consent is required under subsection (b) do not consent, but the court finds by clear and convincing evidence that the person or persons have failed to respond to proper notice or a living situation has been created that is at least temporarily intolerable for the child even though the living situation does not rise to the level of jeopardy required for the final termination of parental rights, and that the proposed guardian will provide a living situation that is in the best interest of the child; or

[ 2005, c. 371, §2 (AMD) .]

(d). The person or persons whose consent is required under subsection (b) do not consent, but the court finds by a preponderance of the evidence that there is a de facto guardian and a demonstrated lack of consistent participation by the nonconsenting parent or legal custodian of the unmarried minor. The court may appoint the de facto guardian as guardian if the appointment is in the best interest of the child.

[ 2005, c. 371, §2 (NEW) .]

A guardian appointed by will as provided in section 5-202 whose appointment has not been prevented or nullified under section 5-203 has priority over any guardian who may be appointed by the court but the court may proceed with an appointment upon a finding that the testamentary guardian has failed to accept the testamentary appointment within 30 days after notice of the guardianship proceeding. [1995, c. 623, §1 (NEW).]

If a proceeding is brought under subsection (c) or subsection (d), the nonconsenting parent or legal custodian is entitled to court-appointed legal counsel if indigent. In a contested action, the court may also appoint counsel for any indigent de facto guardian, guardian or petitioner when a parent or legal custodian has counsel. [2005, c. 371, §2 (AMD).]

If a proceeding is brought under subsection (b), subsection (c) or subsection (d), the court may order a parent to pay child support in accordance with Title 19-A, Part 3. When the Department of Health and Human Services provides child support enforcement services, the Commissioner of Health and Human Services may designate employees of the department who are not attorneys to represent the department in court if a hearing is held. The commissioner shall ensure that appropriate training is provided to all employees who are designated to represent the department under this paragraph. [2005, c. 371, §2 (AMD).]

If the court appoints a limited guardian, the court shall specify the duties and powers of the guardian, as required in section 5-105, and the parental rights and responsibilities retained by the parent of the minor. [1995, c. 623, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1995, c. 623, §1 (RPR). 1999, c. 46, §1 (AMD). 2001, c. 554, §2 (AMD). 2003, c. 689, §§B6,7 (REV). 2005, c. 371, §2 (AMD).



18-A §5-205. Court appointment of guardian of minor; venue

The venue for guardianship proceedings for a minor is in the place where the minor resides or is present. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-206. Court appointment of guardian of minor; qualifications; priority of minor's nominee

The court may appoint as guardian any person, or as coguardians more than one person, whose appointment is in the best interest of the minor. The court shall set forth in the order of appointment the basis for determining that the appointment is in the best interest of the minor. The court shall appoint a person nominated by the minor, if the minor is 14 years of age or older, unless the court finds the appointment contrary to the best interest of the minor. The court may not appoint a guardian for a minor child who will be removed from this State for the purpose of adoption. [2005, c. 371, §3 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1993, c. 686, §2 (AMD). 1993, c. 686, §13 (AFF). 2005, c. 371, §3 (AMD).



18-A §5-207. Court appointment of guardian of minor; procedure

(a). Notice of the time and place of hearing of a petition for the appointment of a guardian of a minor is to be given by the petitioner in the manner prescribed by court rule under section 1-401 to:

(1). The minor, if he is 14 or more years of age; [1979, c. 540, §1 (NEW).]

(2). The person who has had the principal care and custody of the minor during the 60 days preceding the date of the petition; and [1979, c. 540, §1 (NEW).]

(3). Any living parent of the minor. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). Upon hearing, if the court finds that a qualified person seeks appointment, venue is proper, the required notices have been given, the requirements of section 5-204 have been met, and the welfare and best interests of the minor will be served by the requested appointment, it shall make the appointment. In other cases the court may dismiss the proceedings, or make any other disposition of the matter that will best serve the interest of the minor.

[ 1979, c. 540, §1 (NEW) .]

(c). If necessary, the court may appoint a temporary guardian, with the status of an ordinary guardian of a minor, but the authority of a temporary guardian may not last longer than 6 months, except as provided in subsection (c-1).

Notice of hearing on the petition for the appointment of a temporary guardian must be served as provided under subsection (a), except that the notice must be given at least 5 days before the hearing, and notice need not be given to any person whose address and present whereabouts are unknown and can not be ascertained by due diligence. Upon a showing of good cause, the court may waive service of the notice of hearing on any person, other than the minor, if the minor is at least 14 years of age.

[ 2003, c. 583, §3 (AMD) .]

(c-1). If one of the parents of a minor is a member of the National Guard or the Reserves of the United States Armed Forces under an order to active duty for a period of more than 30 days, a temporary guardianship that would otherwise expire is automatically extended until 30 days after the parent is no longer under those active duty orders or until an order of the court so provides. This subsection applies only if the parent's service is in support of:

(1). An operational mission for which members of the reserve components have been ordered to active duty without their consent; or [2003, c. 583, §4 (NEW).]

(2). Forces activated during a period of war declared by Congress or a period of national emergency declared by the President or Congress. [2003, c. 583, §4 (NEW).]

[ 2003, c. 583, §4 (NEW) .]

(d). If, at any time in the proceeding, the court determines that the interests of the minor are or may be inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the preference of the minor if the minor is fourteen years of age or older.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1999, c. 303, §1 (AMD). 2003, c. 583, §§3,4 (AMD).



18-A §5-208. Consent to service by acceptance of appointment; notice

By accepting a testamentary or court appointment as guardian, a guardian submits personally to the jurisdiction of the court in any proceeding relating to the guardianship that may be instituted by any interested person. Notice of any proceeding shall be delivered to the guardian, or mailed to him by ordinary mail at his address as listed in the court records and to his address as then known to the petitioner. Letters of guardianship must indicate whether the guardian was appointed by will or by court order. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-209. Powers and duties of guardian of minor

A guardian of a minor has the powers and responsibilities of a parent who has not been deprived of custody of a minor and unemancipated child, except that a guardian is not legally obligated to provide from the guardian's own funds for the ward and is not liable to 3rd persons by reason of the parental relationship for acts of the ward. In particular, and without qualifying the foregoing, a guardian has the following powers and duties. [1993, c. 349, §40 (RPR).]

(a). The guardian must take reasonable care of the ward's personal effects and commence protective proceedings if necessary to protect other property of the ward.

[ 1991, c. 719, §1 (AMD) .]

(b). The guardian may receive money payable for the support of the ward to the ward's parent, guardian or custodian under the terms of any statutory benefit or insurance system, or any private contract, devise, trust, conservatorship or custodianship. The guardian also may receive money or property of the ward paid or delivered by virtue of section 5-103. Any sums so received must be applied to the ward's current needs for support, care and education. The guardian must exercise due care to conserve any excess for the ward's future needs unless a conservator has been appointed for the estate of the ward, in which case excess must be paid over at least annually to the conservator. Sums so received by the guardian may not be used for compensation for the guardian's services except as approved by order of court or as determined by a duly appointed conservator other than the guardian. If there is no conservator, the excess funds must be turned over to the minor when the minor attains majority. A guardian may institute proceedings to compel the performance by any person of a duty to support the ward or to pay sums for the welfare of the ward.

[ 1993, c. 349, §41 (RPR) .]

(c). The guardian is empowered to facilitate the ward's education, social or other activities and to give or withhold consents or approvals related to medical, health or other professional care, counsel, treatment or service for the ward. The guardian is empowered to withhold or withdraw life-sustaining treatment as set forth in section 5-312, subsection (a), paragraph (3). A guardian is not liable by reason of such giving or withholding of consent for injury to the ward resulting from the negligence or acts of 3rd persons unless it would have been illegal for a parent to have so given or withheld consent. A guardian may consent to the marriage or adoption of the ward.

[ 1995, c. 378, Pt. B, §1 (AMD) .]

(d). A guardian must report the condition of the ward and the ward's estate that has been subject to that guardian's possession or control, as ordered by court on petition of any person interested in the minor's welfare or as required by court rule. If the guardian has received any funds pursuant to section 5-103, the guardian shall account to the court and the minor regarding how the funds were expended prior to the termination of that person's responsibilities as guardian.

[ 1993, c. 349, §41 (RPR) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1991, c. 641, §§2,3 (AMD). 1991, c. 719, §1 (AMD). 1993, c. 349, §§40,41 (AMD). 1995, c. 378, §B1 (AMD).



18-A §5-210. Termination of appointment of guardian; general

A guardian's authority and responsibility terminates upon the death, resignation or removal of the guardian or upon the minor's death, adoption, marriage or attainment of majority, but termination does not affect his liability for prior acts, nor his obligation to account for funds and assets of his ward. Resignation of a guardian does not terminate the guardianship until it has been approved by the court. A testamentary appointment under an informally probated will terminates if the will is later denied probate in a formal proceeding. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-211. Proceedings subsequent to appointment; venue

(a). The court where the ward resides has concurrent jurisdiction with the court which appointed the guardian, or in which acceptance of a testamentary appointment was filed, over resignation, removal, accounting and other proceedings relating to the guardianship.

[ 1979, c. 540, §1 (NEW) .]

(b). If the court located where the ward resides is not the court in which acceptance of appointment is filed, the court in which proceedings subsequent to appointment are commenced shall in all appropriate cases notify the other court, in this or another state, and after consultation with that court determine whether to retain jurisdiction or transfer the proceedings to the other court, whichever is in the best interest of the ward. A copy of any order accepting a resignation or removing a guardian must be sent to the court in which acceptance of appointment is filed.

[ 2005, c. 371, §4 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2005, c. 371, §4 (AMD).



18-A §5-212. Resignation or removal proceedings

(a). Any person interested in the welfare of a ward, or the ward, if 14 or more years of age, may petition for removal of a guardian on the ground that removal would be in the best interest of the ward. A guardian may petition for permission to resign. A petition for removal or for permission to resign may, but need not, include a request for appointment of a successor guardian.

[ 1979, c. 540, §1 (NEW) .]

(b). After notice and hearing on a petition for removal or for permission to resign, the court may terminate the guardianship and make any further order that may be appropriate.

[ 1979, c. 540, §1 (NEW) .]

(c). If, at any time in the proceeding, the court determines that the interests of the ward are, or may be, inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the preference of the minor if the minor is 14 or more years of age.

[ 1979, c. 540, §1 (NEW) .]

(d). The court may not terminate the guardianship in the absence of the guardian's consent unless the court finds by a preponderance of the evidence that the termination is in the best interest of the ward. The petitioner has the burden of showing by a preponderance of the evidence that termination of the guardianship is in the best interest of the ward. If the court does not terminate the guardianship, the court may dismiss subsequent petitions for termination of the guardianship unless there has been a substantial change of circumstances.

[ 2005, c. 371, §5 (AMD) .]

(e). In a contested action, the court may appoint counsel for any indigent guardian or petitioner.

[ 2005, c. 371, §6 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1995, c. 623, §2 (NEW). 2005, c. 371, §§5,6 (AMD).



18-A §5-213. Transitional arrangements for minors

In issuing, modifying or terminating an order of guardianship for a minor, the court may enter an order providing for transitional arrangements for the minor if the court determines that such arrangements will assist the minor with a transition of custody and are in the best interest of the child. Orders providing for transitional arrangements may include, but are not limited to, rights of contact, housing, counseling or rehabilitation. [2011, c. 43, §2 (NEW).]

SECTION HISTORY

2011, c. 43, §2 (NEW).






Part 3: GUARDIANS OF INCAPACITATED PERSONS

18-A §5-301. Testamentary appointment of guardian for incapacitated person

(a). The parent of an incapacitated person may by will appoint a guardian of the incapacitated person. A testamentary appointment by a parent becomes effective when, after having given 7 days prior written notice of his intention to do so to the incapacitated person and to the person having his care or to his nearest adult relative, the guardian files acceptance of appointment in the court in which the will is formally or informally probated, if prior thereto both parents are dead or the surviving parent is judged incapacitated, and if the incapacitated person is not under the care of his spouse. If both parents are dead, an effective appointment by the parent who died later has priority unless it is terminated by the denial of probate in formal proceedings.

[ 1979, c. 540, §1 (NEW) .]

(b). The spouse of a married incapacitated person may by will appoint a guardian of the incapacitated person. The appointment becomes effective when, after having given 7 days prior written notice of his intention to do so to the incapacitated person and to the person having his care or to his nearest adult relative, the guardian files acceptance of appointment in the court in which the will is informally or formally probated. An effective appointment by a spouse has priority over an appointment by a parent unless it is terminated by the denial of probate in formal proceedings.

[ 1979, c. 540, §1 (NEW) .]

(c). This State shall recognize a testamentary appointment effected by filing acceptance under a will probated at the testator's domicile in another state.

[ 1979, c. 540, §1 (NEW) .]

(d). On the filing with the court in which the will was probated of written objection to the appointment by the person for whom a testamentary appointment of guardian has been made, the appointment is terminated. An objection does not prevent appointment by the court in a proper proceeding of the testamentary nominee or any other suitable person upon an adjudication of incapacity in proceedings under the succeeding sections of this Part.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-302. Venue

The venue for guardianship proceedings for an incapacitated person is in the place where the incapacitated person resides or is present. If the incapacitated person is admitted to an institution pursuant to order of a court of competent jurisdiction, venue is also in the county in which that court sits. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-303. Procedure for court appointment of a guardian of an incapacitated person

(a). The incapacitated person or any person interested in his welfare may petition for a finding of incapacity and appointment of a guardian. The person nominated to serve as guardian shall file a plan which, where relevant, shall include, but not be limited to, the type of proposed living arrangement for the ward, how the ward's financial needs will be met, how the ward's medical and other remedial needs will be met, how the ward's social needs will be met and a plan for the ward's continuing contact with relatives and friends.

[ 1985, c. 440, §§1, 13 (AMD) .]

(b). Upon the filing of a petition, the court shall set a date for hearing on the issues of incapacity and unless the allegedly incapacitated person is already represented by an attorney, the court shall appoint one or more of the following: a visitor, a guardian ad litem or an attorney to represent the allegedly incapacitated person in the proceeding. If it comes to the court's attention that the allegedly incapacitated person wishes to contest any aspect of the proceeding or to seek any limitation of the proposed guardian's powers, the court shall appoint an attorney to represent the allegedly incapacitated person. The cost of this appointment of the visitor, guardian ad litem or attorney must be paid from the estate of the allegedly incapacitated person if the court is satisfied sufficient funds are available. The person alleged to be incapacitated must be examined by a physician or by a licensed psychologist acceptable to the court who shall submit a report in writing to the court, providing diagnoses, a description of the person's actual mental and functional limitations and prognoses.

[ 1995, c. 203, §1 (AMD) .]

(c). If appointed, the visitor or guardian ad litem shall interview the allegedly incapacitated person and the person who is seeking appointment as guardian, and visit the present place of abode of the person alleged to be incapacitated and the place it is proposed that the person will reside if the requested appointment is made. The visitor or guardian ad litem shall submit a report in writing to the court. The visitor or guardian ad litem shall explain the meaning and possible consequences of the requested appointment to the allegedly incapacitated person and inquire if the person wishes to attend the hearing, to contest any aspect of the proceeding or to seek any limitation of the proposed guardian's powers. If the visitor or guardian ad litem determines that the person wants to contest any issue or seek a limited appointment and that the person does not have counsel of that person's own choice, the visitor or guardian ad litem shall so indicate in the written report to the court. The person alleged to be incapacitated is entitled to be present at the hearing in person, and to see and hear all evidence bearing upon the person's condition. The person alleged to be incapacitated is entitled to be represented by counsel, to present evidence, to cross-examine witnesses, including the physician, the visitor and the guardian ad litem. The issue may be determined at a closed hearing if the person alleged to be incapacitated or the person's counsel so requests.

[ 1995, c. 203, §1 (AMD) .]

(d). Except as otherwise provided by law, all reports and plans required by this section shall be submitted to the court, and all parties of record, at least 10 days before any hearing on the petition.

[ 1985, c. 440, §§1, 13 (NEW) .]

(e). When there has been an allegation of abuse, neglect or exploitation of an allegedly incapacitated person in a petition or other papers filed with the court, the court may hear the testimony of the allegedly incapacitated person in chambers with only the guardian ad litem and counsel present if the statements made are a matter of record.

[ 1989, c. 858, §2 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 176, §A7 (AMD). 1983, c. 241, §1 (AMD). 1983, c. 816, §A8 (AMD). 1985, c. 440, §§1,13 (AMD). 1989, c. 858, §2 (AMD). 1993, c. 652, §1 (AMD). 1995, c. 203, §1 (AMD).



18-A §5-304. Findings; order of appointment

(a). The court shall exercise the authority conferred in Parts 3 and 6 so as to encourage the development of maximum self reliance and independence of the incapacitated person and make appointive and other orders only to the extent necessitated by the incapacitated person's actual mental and adaptive limitations or other conditions warranting the procedure.

[ 1985, c. 440, §§2, 13 (NEW) .]

(b). The court may appoint a guardian or coguardians as requested if the court finds by clear and convincing evidence that the person for whom a guardian is sought is incapacitated and that the appointment is necessary or desirable as a means of providing continuing care and supervision of the incapacitated person.

[ 2009, c. 349, §1 (AMD) .]

(b-1). If the allegedly incapacitated person files voluntary written consent to the appointment of a guardian with the court or appears in court and consents to the appointment, unless the court finds the consent suspect, the court may appoint a guardian or coguardians as requested upon a finding by a preponderance of the evidence that the person for whom a guardian is sought is incapacitated and that the appointment is necessary or desirable as a means of providing continuing care and supervision of the incapacitated person. For the purposes of this subsection, voluntary written consent is valid only if the consent was obtained by a visitor, a guardian ad litem or an attorney representing the allegedly incapacitated person and the allegedly incapacitated person gave the consent outside the presence of the person or persons seeking guardianship.

[ 2009, c. 349, §2 (NEW) .]

(b-2). If the allegedly incapacitated person has not attended the hearing, the court must determine if an inquiry has been made as to whether that person wished to attend the hearing.

[ 2009, c. 349, §3 (NEW) .]

(c). In its order, the court may make separate findings of fact and conclusions of law. If a party requests separate findings and conclusions, within 5 days of notice of the decision, the court shall make them. As an alternative to the appointment of a guardian under subsection (b) or (b-1), the court may dismiss the proceeding or enter any other appropriate order.

[ 2009, c. 349, §4 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §18 (AMD). 1985, c. 440, §§2,13 (RPR). 2003, c. 323, §1 (AMD). 2009, c. 349, §§1-4 (AMD).



18-A §5-305. Acceptance of appointment; consent to jurisdiction

By accepting appointment, a guardian submits personally to the jurisdiction of the court in any proceeding relating to the guardianship that may be instituted by any interested person. Notice of any proceeding shall be delivered to the guardian or mailed to him by ordinary mail at his address as listed in the court records and to his address as then known to the petitioner. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-306. Termination of guardianship for incapacitated person

The authority and responsibility of a guardian for an incapacitated person terminates upon the death of the guardian or ward, the determination of incapacity of the guardian, or upon removal or resignation as provided in section 5-307. Testamentary appointment under an informally probated will terminates if the will is later denied probate in a formal proceeding. Termination does not affect his liability for prior acts nor his obligation to account for funds and assets of his ward. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-307. Removal or resignation of guardian; termination of guardianship

(a). On petition of the ward or any person interested in the ward's welfare, the court may remove a guardian and appoint a successor if in the best interests of the ward. On petition of the guardian, the court may accept the guardian's resignation and make any other order that may be appropriate.

[ 2009, c. 349, §5 (AMD) .]

(b). The ward or any person interested in the ward's welfare may petition for an order that the ward is no longer incapacitated, and for removal or resignation of the guardian. A request for this order may be made by informal letter to the court or judge and any person who knowingly interferes with transmission of this kind of request to the court or judge may be adjudged guilty of contempt of court.

[ 2009, c. 349, §5 (AMD) .]

(c). Before removing a guardian or accepting the resignation of a guardian, the court, following the same procedures to safeguard the rights of the ward as apply to a petition for appointment of a guardian, may send a visitor to the residence of the present guardian and to the place where the ward resides or is detained, to observe conditions and report in writing to the court.

[ 2009, c. 349, §5 (AMD) .]

(d). In an action by the ward, upon presentation by the petitioner of evidence establishing a prima facie case that the ward is not incapacitated or the appointment is no longer necessary or desirable as a means of providing continuing care and supervision of the ward, the court shall order the termination unless the respondent proves by clear and convincing evidence that the ward is incapacitated and guardianship is necessary or desirable as a means of providing continuing care and supervision of the ward.

[ 2009, c. 349, §5 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §19 (AMD). 2009, c. 349, §5 (AMD).



18-A §5-308. Visitor in guardianship proceedings

A visitor is, with respect to guardianship proceedings, a person who is trained in law, nursing, social work, or has other significant qualifications that make him suitable to perform the function, and is an officer, employee or special appointee of the court with no personal interest in the proceedings. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-309. Notices in guardianship proceedings

(a). In a proceeding for the appointment or removal of a guardian of an incapacitated person other than the appointment of a temporary guardian or temporary suspension of a guardian, notice of hearing shall be given to each of the following:

(1). The ward or the person alleged to be incapacitated and the ward's or person's spouse, parents, adult children and any domestic partner known to the court; [2003, c. 672, §9 (AMD).]

(2). Any person who is serving as his guardian, conservator or who has his care and custody; and [1979, c. 540, §1 (NEW).]

(3). In case no other person is notified under paragraph (1), at least one of his closest adult relatives or, if none, an adult friend, if any can be found. [1985, c. 440, §§3, 13 (AMD).]

[ 2003, c. 672, §9 (AMD) .]

(b). Notice shall be served personally on the ward or the allegedly incapacitated person at least 14 days before the date of the hearing. Waiver of notice by the ward or the person alleged to be incapacitated is not effective unless he attends the hearing or his waiver of notice is confirmed by his counsel or by his guardian ad litem or in an interview with the visitor. Representation of the ward or the allegedly incapacitated person by a guardian ad litem is not mandatory. The court may order that the petition and hearing notice be served by the visitor.

[ 1985, c. 656, §1 (RPR) .]

(c). Notice to the spouse, adult children, domestic partner and parents required by subsection (a) must be served by certified mail, with restricted delivery and return receipt requested, at least 14 days before the date of the hearing.

If the certified mail to the spouse or domestic partner is not delivered and that person can be found within the State, notice must be served personally on that person.

If the certified mail to the spouse or domestic partner is not delivered, that person can not be found within the State and the certified mail is not delivered to any adult children, notice must be served personally on an adult child who can be found within the State.

If the certified mail to the spouse or domestic partner and adult children is not delivered, the spouse or domestic partner and all adult children can not be found within the State and the certified mail is not delivered to any parent, notice must be served personally on a parent who can be found within the State.

If no spouse, domestic partner, adult child or parent is served by certified mail or personally, notice to the closest adult relative required by subsection (a) must be served by certified mail, with restricted delivery and return receipt requested. If the certified mail to the adult relative is not delivered and the adult relative can be found within the State, notice must be served personally on the adult relative. If no adult relative is served by certified mail or personally, notice to an adult friend required by subsection (a) must be served by certified mail, with restricted delivery and return receipt requested. If the certified mail to the adult friend is not delivered and the adult friend can be found within the State, notice must be served personally on the adult friend.

Notice required by subsection (a) to any person serving as a guardian or conservator or who has a person's care and custody must be served by certified mail, with restricted delivery and return receipt requested.

Except as otherwise provided in this section, notice must be given as prescribed by court rule under section 1-401.

[ 2003, c. 672, §10 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1985, c. 440, §§3-5,13 (AMD). 1985, c. 656, §§1,2 (AMD). 2003, c. 672, §§9,10 (AMD).



18-A §5-310. Temporary guardians (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 72, (AMD). 1983, c. 620, (AMD). 1993, c. 652, §2 (RP).



18-A §5-310-A. Temporary guardians

(a). When a person alleged to be incapacitated has no guardian and an emergency exists and no other person appears to have authority to act in the circumstances, upon appropriate petition, the court may exercise the power of a guardian or may enter an order, ex parte or otherwise, appointing a temporary guardian in order to prevent serious, immediate and irreparable harm to the health or financial interests of the person alleged to be incapacitated. A petition for temporary guardianship must be accompanied by an affidavit that sets forth the factual basis for the emergency and the specific powers requested by the proposed guardian. In the order and in the letters of temporary guardianship, the court shall specify the powers and duties of the temporary guardian, limiting the powers and duties to those necessary to address the emergency.

(1). Except as otherwise provided in this section, prior to filing a petition under this subsection the petitioner shall provide notice orally or in writing to the following:

(i) The allegedly incapacitated person and the person's spouse, parents, adult children and any domestic partner known to the court;

(ii) Any person who is serving as guardian or conservator or who has care and custody of the allegedly incapacitated person; and

(iii) In case no other person is notified under subparagraph (i), at least one of the closest adult relatives of the allegedly incapacitated person or, if none, an adult friend, if any can be found. [2005, c. 625, §1 (NEW).]

(2). Notice under paragraph (1) must include the following information:

(i) The temporary authority that the petitioner is requesting;

(ii) The location and telephone number of the court in which the petition is being filed; and

(iii) The name of the petitioner and the intended date of filing. [2005, c. 625, §1 (NEW).]

(3). The petitioner shall state in the affidavit required under this subsection the date, time, location and method of providing the required notice under paragraph (1) and to whom the notice was provided. The court shall make a determination as to the adequacy of the method of providing notice and whether the petitioner complied with the notice requirements of this subsection. The requirements of section 5-309 do not apply to this section. [2005, c. 625, §1 (NEW).]

(4). Notice is not required under this subsection in the following circumstances:

(i) Giving notice will place the allegedly incapacitated person at substantial risk of abuse, neglect or exploitation;

(ii) Notice, if provided, would not be effective; or

(iii) Other good cause as determined by the court. [2005, c. 625, §1 (NEW).]

(5). If, prior to filing the petition, the petitioner did not provide notice as required under this subsection, the petitioner must state in the affidavit the reasons for not providing notice. If notice has not been provided, the court shall make a determination as to the sufficiency of the reason for not providing notice before issuing a temporary order. [2005, c. 625, §1 (NEW).]

[ 2005, c. 625, §1 (AMD) .]

(a-1). If the court takes action to exercise the powers of a guardian or to appoint a temporary guardian under subsection (a), then the court, within 2 days, excluding Saturdays, Sundays and legal holidays, of taking the action, shall appoint a visitor or a guardian ad litem to visit the allegedly incapacitated person and make a report to the court within 10 days of the appointment of the visitor or guardian ad litem. The visitor or guardian ad litem shall serve the allegedly incapacitated person with a copy of the order appointing the temporary guardian and shall explain the meaning and consequences of the appointment. The visitor or guardian ad litem shall inquire of the allegedly incapacitated person whether that person wishes to contest any aspect of the temporary guardianship or seek any limitation of the temporary guardian's powers. The visitor or guardian ad litem shall advise the allegedly incapacitated person of that person's right to contest the temporary guardianship by requesting a hearing under subsection (b) and shall advise the allegedly incapacitated person of that person's right to be represented in the proceeding by counsel of that person's own choice or by counsel appointed by the court. The visitor or guardian ad litem shall also interview the temporary guardian, except in cases where the court itself has taken action to exercise the powers of a temporary guardian. In the report to the court, the visitor or guardian ad litem shall inform the court that the allegedly incapacitated person has received a copy of the order appointing the temporary guardian. The visitor or guardian ad litem shall advise the court if circumstances indicate the allegedly incapacitated person wishes to contest any aspect of the temporary guardianship or seek a limitation of the temporary guardian's powers and whether the allegedly incapacitated person is already represented by counsel. The visitor or guardian ad litem shall also advise the court whether any issue exists with respect to whether the appointment of the temporary guardian is in the allegedly incapacitated person's best interest.

[ 2005, c. 625, §2 (AMD) .]

(b). If the court has exercised temporary guardianship powers or has issued an ex parte order under subsection (a), and if it comes to the court's attention, through the report of the visitor or guardian ad litem or otherwise, that the allegedly incapacitated person wishes to contest any aspect of the temporary guardianship or seek a limitation of the temporary guardian's powers, or that an issue exists with respect to whether the temporary guardianship is in the allegedly incapacitated person's best interest, the court shall hold an expedited hearing within 40 days of the entry of the ex parte order under subsection (a). The court may continue the expedited hearing if the petitioner and the attorney for the allegedly incapacitated person, or, if none, the visitor or the guardian ad litem, agree to such a continuance. The court may continue the hearing on its own motion due to circumstances beyond the control of the court and the parties, provided the hearing is held within 60 days of the signing of the ex parte order. If the appointment of a guardian is contested by the allegedly incapacitated person and the person is not already represented by an attorney, the court shall appoint counsel to represent the allegedly incapacitated person in the proceeding. The cost of the appointment of the visitor, guardian ad litem or attorney must be paid from the estate of the allegedly incapacitated person if the court is satisfied that sufficient funds are available. At the hearing, the petitioner has the burden of showing, by a preponderance of the evidence, that temporary guardianship continues to be necessary to provide the person with continuing care, protection or support pending a final hearing. Notice of the expedited hearing must be served as provided in section 5-309, except that the notice must be given at least 5 days before the expedited hearing, and notice need not be served on any person whose address or present whereabouts is unknown and can not be ascertained by due diligence. The court may waive service of the expedited hearing on any person, other than the allegedly incapacitated person, upon a showing of good cause.

[ 1995, c. 203, §3 (AMD) .]

(c). At the expedited hearing, the court may render a judgment authorizing the temporary guardianship to continue for a period not to exceed 6 months from the date of entry of the ex parte order. The temporary guardianship terminates on the date specified in the order or, if no date is specified in the order, 6 months following the date of entry of the ex parte order or at any prior time if the court determines the circumstances leading to the order for temporary guardianship no longer exist or if a judgment has been entered following a hearing pursuant to section 5-303 with findings made pursuant to section 5-304.

[ 2009, c. 349, §6 (AMD) .]

(d). If the court denies the request for an ex parte order pursuant to subsection (a), the court may enter, in its discretion, an order for an expedited hearing pursuant to subsection (b). If the petitioner requests the entry of an order of temporary guardianship pursuant to subsection (a) without requesting an ex parte order, the court may hold an expedited hearing pursuant to subsection (b).

[ 1993, c. 652, §3 (NEW) .]

(e). If an appointed guardian is not effectively performing that guardian's duties and the court finds that the welfare of the incapacitated person requires immediate action, it may appoint, with or without notice, a temporary guardian for the incapacitated person for a specified period not to exceed 6 months.

[ 1993, c. 652, §3 (NEW) .]

(f). A temporary guardian is entitled to the care and custody of the ward and the authority of any permanent guardian previously appointed by the court is suspended as long as a temporary guardian has authority. A temporary guardian may not seek the involuntary hospitalization of this ward in any institution outside the State. A temporary guardian may be removed at any time. A temporary guardian shall make any report the court requires. In other respects, the provisions of this Code concerning guardians apply to temporary guardians.

[ 1993, c. 652, §3 (NEW) .]

(g). A petition for temporary guardianship may be brought before any judge if the judge of the county in which venue properly lies is unavailable. If a judge, other than the judge of the county in which venue properly lies, acts on a petition for temporary guardianship, that judge shall issue a written order and endorse upon it the date and time of the order. The judge shall then immediately transmit or cause to be transmitted that order to the register of the county in which venue properly lies. An order issued by a judge of a county, other than the county in which venue properly lies, is deemed to have been entered in the docket on the date and at the time endorsed upon it.

[ 1993, c. 652, §3 (NEW) .]

SECTION HISTORY

1993, c. 652, §3 (NEW). 1995, c. 203, §§2,3 (AMD). 1997, c. 35, §1 (AMD). 2005, c. 625, §§1,2 (AMD). 2009, c. 349, §6 (AMD).



18-A §5-311. Who may be guardian; priorities

(a). Any competent person or a suitable institution may be appointed guardian of an incapacitated person, except as provided in subsection (c).

[ 1979, c. 540, §1 (NEW) .]

(b). Subject to a determination by the court of the best interests of the incapacitated person, persons who are not disqualified have priority for appointment as guardian in the following order:

(1). The person or institution nominated in writing by the incapacitated person; [1979, c. 540, §1 (NEW).]

(2). The spouse of the incapacitated person; [1979, c. 540, §1 (NEW).]

(2-A). The domestic partner of the incapacitated person; [2003, c. 672, §11 (NEW).]

(3). An adult child of the incapacitated person; [1979, c. 540, §1 (NEW).]

(3-A). A person who served as guardian, permanency guardian or legal custodian of the incapacitated person when the incapacitated person was a child, if the person was actively serving in that capacity immediately before the incapacitated person's 18th birthday; [2007, c. 284, §1 (NEW).]

(4). A parent of the incapacitated person, including a person nominated by will or other writing signed by a deceased parent; [1979, c. 540, §1 (NEW).]

(5). Any relative of the incapacitated person with whom the incapacitated person resided for more than 6 months prior to the filing of the petition; or [2007, c. 284, §2 (AMD).]

(6). A person nominated by the person who is caring for the incapacitated person or paying benefits to the incapacitated person. [2007, c. 284, §3 (AMD).]

[ 2007, c. 284, §§1-3 (AMD) .]

(c). An owner, proprietor, administrator, employee or other person with a substantial financial interest in a facility or institution licensed under Title 22, sections 1817 and 7801 may not act as guardian of an incapacitated person who is a resident, as defined in Title 22, section 7852, subsection 13, unless the person requesting to be appointed guardian is one of the following:

(1). The spouse of the incapacitated person; [1995, c. 51, §1 (NEW).]

(1-A). The domestic partner of the incapacitated person; [2003, c. 672, §12 (NEW).]

(2). An adult child of the incapacitated person; [1995, c. 51, §1 (NEW).]

(2-A). A person who served as guardian, permanency guardian or legal custodian of the incapacitated person when the incapacitated person was a child, if the person was actively serving in that capacity immediately before the incapacitated person's 18th birthday; [2007, c. 284, §4 (NEW).]

(3). A parent of the incapacitated person or a person nominated by the will of a deceased parent; or [1995, c. 51, §1 (NEW).]

(4). A relative of the incapacitated person with whom the incapacitated person has resided for more than 6 months prior to the filing of the petition for appointment. [1995, c. 51, §1 (NEW).]

[ 2007, c. 284, §4 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1985, c. 770, §1 (AMD). 1995, c. 51, §1 (AMD). 2001, c. 596, §B2 (AMD). 2001, c. 596, §B25 (AFF). 2003, c. 672, §§11,12 (AMD). 2007, c. 284, §§1-4 (AMD).



18-A §5-312. General powers and duties of guardian

(a). A guardian of an incapacitated person has the same powers, rights and duties respecting his ward that a parent has respecting his unemancipated minor child, except that a guardian is not legally obligated to provide from his own funds for the ward and is not liable to 3rd persons for acts of the ward solely by reason of the parental relationship. In particular, and without qualifying the foregoing, a guardian has the following powers and duties, except as modified by order of the court:

(1). To the extent that it is consistent with the terms of any order by a court of competent jurisdiction relating to detention or commitment of the ward, he is entitled to custody of the person of his ward and may establish the ward's place of abode within or without this State, and may place the ward in any hospital or other institution for care in the same manner as otherwise provided by law. [1979, c. 540, §1 (NEW).]

(2). If entitled to custody of his ward he shall make provision for the care, comfort and maintenance of his ward and, whenever appropriate, arrange for his training and education. Without regard to custodial rights of the ward's person, he shall take reasonable care of his ward's clothing, furniture, vehicles and other personal effects and commence protective proceedings if other property of his ward is in need of protection. [1979, c. 540, §1 (NEW).]

(3). A guardian may give or withhold consents or approvals related to medical or other professional care, counsel, treatment or service for the ward. Except as authorized by a court of competent jurisdiction, a guardian shall make a health-care decision in accordance with the ward's individual instructions, if any, and other wishes expressed while the ward had capacity to the extent known to the guardian. Otherwise, the guardian shall make the decision in accordance with the guardian's determination of the ward's best interest. In determining the ward's best interest, the guardian shall consider the ward's personal values to the extent known to the guardian. A decision of a guardian to withhold or withdraw life-sustaining treatment is effective without court approval unless the guardian's decision is made against the advice of the ward's primary physician and in the absence of instructions from the ward made while the ward had capacity. [1995, c. 378, Pt. B, §2 (AMD).]

(4). If no conservator for the estate of the ward has been appointed, he may:

(i) Institute proceedings to compel any person under a duty to support the ward or to pay sums for the welfare of the ward to perform his duty;

(ii) Receive money and tangible property deliverable to the ward and apply the money and property for support, care and education of the ward; but, he may not use funds from his ward's estate for room and board which he, his spouse, parent, or child have furnished the ward unless a charge for the service is approved by order of the court made upon notice to at least one of the next of kin of the ward, if notice is possible. He must exercise care to conserve any excess for the ward's needs. [1979, c. 540, §1 (NEW).]

(5). A guardian is required to report the condition of his ward and of the estate which has been subject to his possession or control, as specified by the court at the time of the initial order or at the time of a subsequent order or as provided by court rule.

The court on its own motion, or on the petition of any interested person, may appoint a visitor to review the guardian's report and determine if appropriate provisions for the care, comfort and maintenance of his ward and for the care and protection of his ward's property have been made. The visitor shall report his findings to the court in writing. [1985, c. 440, §§6, 13 (AMD).]

(6). If a conservator has been appointed, all of the ward's estate received by the guardian in excess of those funds expended to meet current expenses for support, care, and education of the ward must be paid to the conservator for management as provided in this code, and the guardian must account to the conservator for funds expended. [1979, c. 540, §1 (NEW).]

[ 1995, c. 378, Pt. B, §2 (AMD) .]

(b). Any guardian of one for whom a conservator also has been appointed shall control the custody and care of the ward, and is entitled to receive reasonable sums for his services and for room and board furnished to the ward as agreed upon between him and the conservator, provided the amounts agreed upon are reasonable under the circumstances. The guardian may request the conservator to expend the ward's estate by payment to 3rd persons or institutions for the ward's care and maintenance.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1985, c. 440, §§6,13 (AMD). 1991, c. 719, §2 (AMD). 1995, c. 378, §B2 (AMD).



18-A §5-313. Proceedings subsequent to appointment; venue

(a). The court where the ward resides has concurrent jurisdiction with the court which appointed the guardian, or in which acceptance of a testamentary appointment was filed, over resignation, removal, accounting and other proceedings relating to the guardianship.

[ 1979, c. 540, §1 (NEW) .]

(b). If the court located where the ward resides is not the court in which acceptance of appointment is filed, the court in which proceedings subsequent to appointment are commenced shall in all appropriate cases notify the other court, in this or another state, and after consultation with that court determine whether to retain jurisdiction or transfer the proceedings to the other court, whichever may be in the best interest of the ward. A copy of any order accepting a resignation or removing a guardian shall be sent to the court in which acceptance of appointment is filed.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 4: PROTECTION OF PROPERTY OF PERSONS UNDER DISABILITY AND MINORS

18-A §5-401. Protective proceedings

Upon petition and after notice and hearing in accordance with the provisions of this Part, the court may appoint a conservator, coconservator or make other protective order for cause as follows. [2003, c. 323, §2 (AMD).]

(1). Appointment of a conservator or other protective order may be made in relation to the estate and affairs of a minor if the court determines that a minor owns money or property that requires management or protection which cannot otherwise be provided, has or may have business affairs which may be jeopardized or prevented by his minority, or that funds are needed for his support and education and that protection is necessary or desirable to obtain or provide funds.

[ 1979, c. 540, §1 (NEW) .]

(2). Appointment of a conservator or other protective order may be made in relation to the estate and affairs of a person if the court determines: by clear and convincing evidence that the person is unable to manage the person's property and affairs effectively for reasons such as mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power, or disappearance; and by a preponderance of the evidence that the person has property that will be wasted or dissipated unless proper management is provided or that funds are needed for the support, care and welfare of the person or those entitled to be supported by the person and that protection is necessary or desirable to obtain or provide funds. If the allegedly incapacitated person files voluntary written consent to the appointment of a conservator with the court or appears in court and consents to the appointment, unless the court finds the consent suspect, the court may appoint a conservator or coconservator as requested upon a finding by a preponderance of the evidence that the person is unable to manage the person's property and affairs effectively for reasons such as mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power or disappearance. For the purposes of this subsection, voluntary written consent is valid only if the consent was obtained by a visitor, a guardian ad litem or an attorney representing the allegedly incapacitated person and the allegedly incapacitated person gave the consent outside the presence of the person or persons seeking conservatorship.

[ 2009, c. 349, §7 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 323, §2 (AMD). 2009, c. 349, §7 (AMD).



18-A §5-402. Protective proceedings; jurisdiction of affairs of protected persons

After the service of notice in a proceeding seeking the appointment of a conservator or other protective order and until termination of the proceeding, the court in which the petition is filed has: [1979, c. 540, §1 (NEW).]

(1). Exclusive jurisdiction to determine the need for a conservator or other protective order until the proceedings are terminated;

[ 1979, c. 540, §1 (NEW) .]

(2). Exclusive jurisdiction to determine how the estate of the protected person which is subject to the laws of this State shall be managed, expended or distributed to or for the use of the protected person or any of his dependents;

[ 1979, c. 540, §1 (NEW) .]

(3). Concurrent jurisdiction to determine the validity of claims against the person or estate of the protected person and his title to any property or claim.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-403. Venue

Venue for proceedings under this Part is: [1979, c. 540, §1 (NEW).]

(1). In the place in this State where the person to be protected resides whether or not a guardian has been appointed in another place; or

[ 1979, c. 540, §1 (NEW) .]

(2). If the person to be protected does not reside in this State, in any place where he has property.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-404. Original petition for appointment or protective order

(a). The person to be protected, any person who is interested in the estate, affairs or welfare of the person to be protected including the parent, guardian, custodian or domestic partner of the person to be protected or any person who would be adversely affected by lack of effective management of the property and affairs of the person to be protected may petition for the appointment of a conservator or for other appropriate protective order.

[ 2003, c. 672, §13 (AMD) .]

(b). The petition shall contain such information and be in such form as the Supreme Judicial Court shall by rule provide.

[ 1979, c. 540, §1 (NEW) .]

(c). A petition for a protective order made under oath may be used to initiate court consideration, accounting and remediation of the actions of any individual responsible for the management of the property or affairs of another. In the case of an emergency, the petition must be given priority scheduling by the court.

(1). The petition must include the following information and may include other information required by rule:

(i) Name, address and telephone number of the petitioner;

(ii) Name, address and telephone number of the principal;

(iii) Name, address and telephone number of the person with actual or apparent authority to manage the property or affairs of the principal;

(iv) Facts concerning the extent and nature of the principal's inability to manage the principal's property or affairs effectively and any facts supporting an allegation that an emergency exists;

(v) Facts concerning the extent and nature of the actual or apparent agent's lack of management of the principal's property or affairs. If applicable, facts describing how the petitioner has already been adversely affected by the lack of management of the principal's property or affairs; and

(vi) Names, addresses and relationships of all persons who are required to receive notice of the petition. [2005, c. 283, §1 (NEW).]

(2). This subsection does not limit any other purpose for the use of a petition for a protective order or any other remedy available to the court. [2005, c. 283, §1 (NEW).]

[ 2005, c. 283, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 672, §13 (AMD). 2005, c. 283, §1 (AMD).



18-A §5-405. Notice

(a). On a petition for appointment of a conservator or other protective order or on a petition under section 5-416, the person to be protected or the protected person must be served personally with notice of the proceeding at least 14 days before the date of the hearing. Waiver by the person to be protected or the protected person is not effective unless he attends the hearing or, unless minority is the reason for the proceeding, waiver is confirmed in an interview with the visitor. The court may order that the petition and hearing notice be served by the visitor.

[ 1985, c. 656, §3 (RPR) .]

(a-1). The spouse or domestic partner and all adult children of the person to be protected or the protected person or, if none, the person's parents or closest adult relative or, if none, a friend must be given notice of the proceeding. Notice under this subsection must be served by certified mail, restricted delivery and return receipt requested, at least 14 days before the date of the hearing.

If the certified mail to the spouse or domestic partner is not delivered and that person can be found within the State, notice must be served personally on that person.

If the certified mail to the spouse or domestic partner is not delivered, that person can not be found within the State and the certified mail is not delivered to any adult children, notice must be served personally on an adult child who can be found within the State.

If notice is served on the person's parents or closest adult relative and the certified mail is not delivered, notice must be served personally on a parent or the adult relative if a parent or adult relative can be found within the State.

If notice is served on the person's friend and the certified mail is not delivered, notice must be served personally on the friend if the friend can be found within the State.

Except as otherwise provided in this subsection and subsection (a), notice must be given as prescribed by court rule under section 1-401.

[ 2003, c. 672, §14 (AMD) .]

(b). Notice of a petition for appointment of a conservator or other initial protective order, and of any subsequent hearing, must be given to any person who has filed a request for notice under section 5-406 and to interested persons and other persons as the court may direct. Except as otherwise provided in subsections (a) and (a-1), notice shall be given as prescribed by court rule under section 1-401.

[ 1985, c. 656, §5 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1985, c. 440, §§7,13 (AMD). 1985, c. 656, §§3-5 (AMD). 2003, c. 672, §14 (AMD).



18-A §5-406. Protective proceedings; request for notice; interested person

Any interested person who desires to receive notice of any filing, hearing or order in a protective proceeding may file a demand for notice with the court, shall thereupon have notice of such demand given to any conservator who has been appointed, and shall thereafter receive notice of every filing, notice or order to which the demand relates, in such manner and form as the Supreme Judicial Court shall by rule provide. Any governmental agency paying or planning to pay benefits to the person to be protected is an interested person in protective proceedings. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-407. Procedure concerning hearing and order on original petition

(a). Upon receipt of a petition for appointment of a conservator or other protective order because of minority, the court shall set a date for hearing on the matters alleged in the petition. If, at any time in the proceeding, the court determines that the interests of the minor are or may be inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the choice of the minor if 14 years of age or older. A lawyer appointed by the court to represent a minor has the powers and duties of a guardian ad litem.

[ 1979, c. 540, §1 (NEW) .]

(b). Upon receipt of a petition for appointment of a conservator or other protective order for reasons other than minority, the court shall set a date for hearing. Unless the person to be protected is already represented by an attorney, the court shall appoint one or more of the following: a visitor; a guardian ad litem or a lawyer to represent the person to be protected in the proceedings. If it comes to the court's attention that the person to be protected wishes to contest any aspect of the proceeding or to seek any limitation of the proposed conservator's powers, the court shall appoint an attorney to represent the person to be protected. The cost of the appointment of the visitor, guardian ad litem or attorney must be paid from the estate of the person to be protected if the court is satisfied sufficient funds are available. If the alleged disability is physical illness or disability, chronic use of drugs, or chronic intoxication, the court may direct that the person to be protected be examined by a physician acceptable to the court, preferably a physician who is not connected with any institution in which the person is a patient or is detained. If the alleged disability is mental illness or mental deficiency, the court may direct that the person to be protected be examined by a physician or by a licensed psychologist acceptable to the court; preferably the physician or psychologist shall not be connected with any institution in which the person is a patient or is detained. The physician or psychologist shall submit a report in writing to the court, providing diagnoses, a description of the person's actual mental and functional limitations and prognoses.

[ 1995, c. 203, §4 (AMD) .]

(b-1). If appointed, the visitor or guardian ad litem shall interview the person to be protected and the person who is seeking appointment as conservator. The visitor or guardian ad litem shall submit a report in writing to the court. The visitor or guardian ad litem shall explain the meaning and possible consequences of the requested appointment to the person to be protected and inquire if the person wishes to attend the hearing, to contest any aspect of the proceedings or to seek any limitation of the proposed conservator's powers. If the visitor or guardian ad litem determines that the person wants to contest any issue or seek a limited appointment and that the person is not already represented by an attorney, the visitor or guardian ad litem shall so indicate in the written report to the court. The person to be protected is entitled to be present at the hearing in person and to see and hear all evidence bearing upon the person's condition. The person to be protected is entitled to be represented by counsel, to present evidence, to cross-examine witnesses, including the physician, the visitor and the guardian ad litem. The issue may be determined at a closed hearing if the person to be protected or the person's counsel so requests.

[ 1995, c. 203, §5 (AMD) .]

(b-2). The person nominated to serve as conservator shall file a plan which, where relevant and to the extent pertinent information is reasonably available to the nominee, shall include, but not be limited to, how the protected person's financial needs will be met, as well as a plan for the management of the protected person's estate.

[ 1985, c. 440, §§ 9, 13 (NEW) .]

(c). After hearing, upon finding that a basis for the appointment of a conservator or other protective order has been established, the court shall make an appointment or other appropriate protective order.

[ 1979, c. 540, §1 (NEW) .]

(d). Except as otherwise provided by law, all reports and plans required by this section shall be submitted to the court and all parties of record at least 10 days before any hearing on the petition.

[ 1985, c. 440, §§ 10, 13 (NEW) .]

(e). When there has been an allegation of abuse, neglect or exploitation of an allegedly incapacitated person in a petition or other papers filed with the court, the court may hear the testimony of the allegedly incapacitated person in chambers with only the guardian ad litem and counsel present if the statements made are a matter of record.

[ 1989, c. 858, §3 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 241, §2 (AMD). 1985, c. 440, §§8-10,13 (AMD). 1989, c. 858, §3 (AMD). 1993, c. 652, §§4,5 (AMD). 1995, c. 203, §§4,5 (AMD).



18-A §5-408. Permissible court orders

The court shall exercise the authority conferred in Parts 4 and 6 to encourage the development of maximum self reliance and independence of the protected person and make protective orders only to the extent necessitated by the protected person's actual mental and adaptive limitations and other conditions warranting the procedure. [1985, c. 440, §§11, 13 (NEW).]

The court has the following powers which may be exercised directly or through a conservator in respect to the estate and affairs of protected persons; [1979, c. 540, §1 (NEW).]

(1). While a petition for appointment of a conservator or other protective order is pending and after preliminary hearing and without notice to others, the court has power to preserve and apply the property of the person to be protected as may be required for the person's benefit or the benefit of the person's dependents, in accordance with the procedures set forth in section 5-408-A.

[ 1993, c. 652, §6 (AMD) .]

(2). After hearing and upon determining that a basis for an appointment or other protective order exists with respect to a minor without other disability, the court has all those powers over the estate and affairs of the minor which are or might be necessary for the best interests of the minor, his family and members of his household.

[ 1979, c. 540, §1 (NEW) .]

(3). After hearing and upon determining that a basis for an appointment or other protective order exists with respect to a person for reasons other than minority, the court has, for the benefit of the person and members of his household, all the powers over his estate and affairs which he could exercise if present and not under disability, except the power to make a will. These powers include, but are not limited to power to make gifts, to convey or release his contingent and expectant interests in property including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entirety, to exercise or release his powers as trustee, personal representative, custodian for minors, conservator, or donee of a power of appointment, to enter into contracts, to create revocable or irrevocable trusts of property of the estate which may extend beyond his disability or life, to exercise options of the disabled person to purchase securities or other property, to exercise his rights to elect options and change beneficiaries under insurance and annuity policies and to surrender the policies for their cash value, to exercise his right to an elective share in the estate of his deceased spouse and to renounce any interest by testate or intestate succession or by inter vivos transfer.

[ 1979, c. 540, §1 (NEW) .]

(4). The court may exercise or direct the exercise of, its authority to exercise or release powers of appointment of which the protected person is donee, to renounce interests, to make gifts in trust or otherwise exceeding 20% of any year's income of the estate or to change beneficiaries under insurance and annuity policies, only if satisfied, after notice and hearing, that it is in the best interests of the protected person, and that he either is incapable of consenting or has consented to the proposed exercise of power.

[ 1979, c. 540, §1 (NEW) .]

(5). An order made pursuant to this section determining that a basis for appointment of a conservator or other protective order exists, has no effect on the capacity of the protected person.

[ 1979, c. 540, §1 (NEW) .]

(6). The court may authorize a gift or other transfer for less than fair market value from the protected person's estate if the court finds:

(a). That the remaining estate assets of the protected person are sufficient for the protected person's care and maintenance for the next 60 months, including due provision for the protected person's established standard of living and for the support of any persons the protected person is legally obligated to support and any dependents of the protected person; and [2011, c. 155, §1 (AMD).]

(b). That the gift or other transfer will not hasten the date of eligibility for MaineCare coverage of the protected person's long-term care expenses during the next 60 months. [2011, c. 155, §1 (AMD).]

If the gift or other transfer is being made to the protected person's spouse or blind or disabled child or to a trust established pursuant to 42 United States Code, Section 1396p(d)(4), or is otherwise specifically allowed without a transfer penalty by law governing the federal Medicaid program under 42 United States Code, the court may authorize the gift or other transfer without making the findings under paragraphs (a) and (b).

[ 2011, c. 155, §1 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1985, c. 440, §§11,13 (AMD). 1993, c. 652, §6 (AMD). 2005, c. 12, §DDD4 (AMD). 2005, c. 12, §DDD17 (AFF). 2011, c. 155, §1 (AMD).



18-A §5-408-A. Temporary conservator

(a). When a person is alleged to be in need of protection and an emergency exists and no other person appears to have authority to act in the circumstances, upon appropriate petition, the court may exercise the power of a conservator or may enter an order, ex parte or otherwise, appointing a temporary conservator in order to prevent serious, immediate and irreparable harm to the health or financial interests of the person alleged to be in need of protection and to preserve and apply the property of the person to be protected as may be required for that person's benefit or the benefit of that person's dependents. The petition must be accompanied by an affidavit that sets forth the factual basis for the emergency and the specific powers requested by the proposed conservator. In the order and in the letters of temporary conservatorship, the court shall specify the powers and duties of the temporary conservator, limiting the powers and duties to those necessary to address the emergency.

(1). Except as otherwise provided in this section, prior to filing a petition under this subsection the petitioner shall provide notice orally or in writing to the following:

(i) The person alleged to be in need of protection and the person's spouse, parents, adult children and any domestic partner known to the court;

(ii) Any person who is serving as guardian or conservator or who has care and custody of the person alleged to be in need of protection; and

(iii) In case no other person is notified under subparagraph (i), at least one of the closest adult relatives of the person alleged to be in need of protection or, if none, an adult friend, if any can be found. [2005, c. 625, §3 (NEW).]

(2). Notice under paragraph (1) must include the following information:

(i) The temporary authority that the petitioner is requesting;

(ii) The location and telephone number of the court in which the petition is being filed; and

(iii) The name of the petitioner and the intended date of filing. [2005, c. 625, §3 (NEW).]

(3). The petitioner shall state in the affidavit required under this subsection the date, time, location and method of providing the required notice under paragraph (1) and to whom the notice was provided. The court shall make a determination as to the adequacy of the method of providing notice and whether the petitioner complied with the notice requirements of this subsection. The requirements of section 5-405 do not apply to this section. [2005, c. 625, §3 (NEW).]

(4). Notice is not required under this subsection in the following circumstances:

(i) Giving notice will place the person alleged to be in need of protection at substantial risk of abuse, neglect or exploitation;

(ii) Notice, if provided, would not be effective; or

(iii) Other good cause as determined by the court. [2005, c. 625, §3 (NEW).]

(5). If, prior to filing the petition, the petitioner did not provide notice as required under this subsection, the petitioner must state in the affidavit the reasons for not providing notice. If notice has not been provided, the court shall make a determination as to the sufficiency of the reason for not providing notice before issuing a temporary order. [2005, c. 625, §3 (NEW).]

[ 2005, c. 625, §3 (AMD) .]

(a-1). If the court takes action to exercise the powers of a conservator or to appoint a temporary conservator under subsection (a), then the court, within 2 days, excluding Saturdays, Sundays and legal holidays, of taking the action, shall appoint a visitor or a guardian ad litem to visit the protected person and make a report to the court within 10 days of the appointment of the visitor or guardian ad litem. The visitor or guardian ad litem shall serve the protected person with a copy of the order appointing the temporary conservator and shall explain the meaning and consequences of the appointment. The visitor or guardian ad litem shall inquire of the protected person whether that person wishes to contest any aspect of the temporary conservatorship or seek any limitation of the temporary conservator's powers. The visitor or guardian ad litem shall advise the protected person of that person's right to contest the temporary conservatorship by requesting an expedited hearing under subsection (b) and shall advise the protected person of that person's right to be represented by counsel of that person's own choice or by counsel appointed by the court. The visitor or guardian ad litem shall also interview the temporary conservator, except in cases where the court itself has taken action to exercise the powers of a temporary conservator. In the report to the court, the visitor or guardian ad litem shall inform the court that the protected person has received a copy of the order appointing the temporary conservator and shall advise the court if circumstances indicate that the protected person wishes to contest any aspect of the temporary conservatorship or seek a limitation of the temporary conservator's powers and whether the protected person is already represented by counsel. The visitor or guardian ad litem shall also advise the court whether any issue exists with respect to whether the appointment of the temporary conservator is in the protected person's best interest.

[ 2005, c. 625, §4 (AMD) .]

(b). If the court has exercised temporary guardianship powers or has issued an ex parte order under subsection (a), and if it comes to the court's attention, through the report of the visitor or guardian ad litem or otherwise, that the protected person wishes to contest any aspect of the temporary conservatorship or to seek a limitation of the temporary conservator's powers, or if it appears that there is an issue with respect to whether the temporary conservatorship is in the protected person's best interest, the court shall hold an expedited hearing within 40 days of the signing of the ex parte order under subsection (a). The court may continue the expedited hearing if the petitioner and the attorney for the protected person, or, if none, the visitor or guardian ad litem, agree to such a continuance. The court may continue the hearing on its own motion due to circumstances beyond the control of the court and the parties, provided the hearing is held within 60 days of the signing of the ex parte order. If the appointment of a conservator is contested by the protected person and the person is not already represented by an attorney, the court shall appoint counsel to represent the person in the proceeding. The cost of the appointment of the visitor, guardian ad litem or attorney must be paid from the estate of the protected person if the court is satisfied that sufficient funds are available. At that hearing, the petitioner has the burden of showing, by a preponderance of the evidence, that temporary conservatorship continues to be necessary to protect and preserve the person's estate pending final hearing. Notice of the expedited hearing must be served as provided in section 5-405, except that the notice must be given at least 5 days before the expedited hearing, and notice need not be served on any person whose address or present whereabouts is unknown and can not be ascertained by due diligence. The court may waive service of the expedited hearing on any person, other than the person to be protected, upon a showing of good cause.

[ 1995, c. 203, §7 (AMD) .]

(c). At the expedited hearing, the court may render a judgment authorizing the temporary conservatorship to continue for a period not to exceed 6 months from the date of entry of the ex parte order. The temporary conservatorship terminates on the date specified in the order or, if no date is specified in the order, 6 months following the date of entry of the ex parte order, or at any prior time if the court determines the circumstances leading to the order for temporary conservatorship no longer exist or if a judgment has been entered following a hearing pursuant to section 5-407 with findings made pursuant to section 5-401.

[ 2009, c. 349, §8 (AMD) .]

(d). If the court denies the request for an ex parte order pursuant to subsection (a), the court may enter, in its discretion, an order for an expedited hearing pursuant to subsection (b). If the petitioner requests the entry of an order of temporary conservatorship pursuant to subsection (a) without requesting an ex parte order, the court may hold an expedited hearing pursuant to subsection (b).

[ 1993, c. 652, §7 (NEW) .]

(e). If an appointed conservator is not effectively performing that conservator's duties and the court finds that an emergency exists that requires the appointment of a temporary successor conservator in order to preserve and apply the property of the protected person for the protected person's benefit or the benefit of the protected person's dependents, it may appoint, with or without notice, a temporary successor conservator for the protected person for a specified period not to exceed 6 months.

[ 1993, c. 652, §7 (NEW) .]

(f). A temporary conservator has all the powers of a permanent conservator provided in this code, unless expressly limited by the court. A temporary successor conservator has the same powers as the previously appointed conservator, unless the court indicates otherwise in the letters of appointment. The authority of a previously appointed conservator is suspended as long as the temporary conservator has authority. A temporary conservator may be removed at any time. A temporary conservator shall account to the court at the termination of the temporary conservatorship.

[ 1993, c. 652, §7 (NEW) .]

(g). A petition for temporary conservatorship may be brought before any judge if the judge of the county in which venue properly lies is unavailable. If a judge other than the judge of the county in which venue properly lies acts on a petition for temporary conservatorship, that judge shall issue a written order and endorse upon it the date and time of the order. The judge shall then immediately transmit or cause to be transmitted that order to the register of the county in which venue properly lies. An order issued by a judge of a county other than the county in which venue properly lies is deemed to have been entered in the docket on the date and at the time endorsed upon it.

[ 1995, c. 203, §8 (NEW) .]

SECTION HISTORY

1993, c. 652, §7 (NEW). 1995, c. 203, §§6-8 (AMD). 1997, c. 35, §2 (AMD). 2005, c. 625, §§3,4 (AMD). 2009, c. 349, §8 (AMD).



18-A §5-409. Protective arrangements and single transactions authorized

(a). If it is established in a proper proceeding that a basis exists as described in section 5-401 for affecting the property and affairs of a person the court, without appointing a conservator, may authorize, direct or ratify any transaction necessary or desirable to achieve any security, service, or care arragement meeting the foreseeable needs of the protected person. Protective arrangements include, but are not limited to, payment, delivery, deposit or retention of funds or property, sale, mortgage, lease or other transfer of property, entry into an annuity contract, a contract for life care, a deposit contract, a contract for training and education, or addition to or establishment of a suitable trust.

[ 1979, c. 540, §1 (NEW) .]

(b). If it has been established in a proper proceeding that a basis exists as described in section 5-401 for affecting the property and affairs of a person, the court, without appointing a conservator, may authorize, direct or ratify any contract, trust or other transaction relating to the protected person's financial affairs or involving the protected person's estate if the court determines that the transaction is in the best interests of the protected person, subject to the provisions of subsection (d).

[ 2005, c. 12, Pt. DDD, §5 (AMD); 2005, c. 12, Pt. DDD, §17 (AFF) .]

(c). Before approving a protective arrangement or other transaction under this section, the court shall consider the interests of creditors and dependents of the protected person and, in view of his disability, whether the protected person needs the continuing protection of a conservator. The court may appoint a special conservator to assist in the accomplishment of any protective arrangement or other transaction authorized under this section who shall have the authority conferred by the order and serve until discharged by order after report to the court of all matters done pursuant to the order of appointment.

[ 1979, c. 540, §1 (NEW) .]

(d). The court may authorize a gift or other transfer for less than fair market value from the protected person's estate if the court finds:

(1). That the remaining estate assets of the protected person are sufficient for the protected person's care and maintenance for the next 60 months, including due provision for the protected person's established standard of living and for the support of any persons the protected person is legally obligated to support and any dependents of the protected person; and [2011, c. 155, §2 (AMD).]

(2). That the gift or other transfer will not hasten the date of eligibility for MaineCare coverage of the protected person's long-term care expenses during the next 60 months. [2011, c. 155, §2 (AMD).]

If the gift or other transfer is being made to the protected person's spouse or blind or disabled child or to a trust established pursuant to 42 United States Code, Section 1396p(d)(4), or is otherwise specifically allowed without a transfer penalty by law governing the federal Medicaid program under 42 United States Code, the court may authorize the gift or other transfer without making the findings under paragraphs (1) and (2).

[ 2011, c. 155, §2 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2005, c. 12, §§DDD5,6 (AMD). 2005, c. 12, §DDD17 (AFF). 2011, c. 155, §2 (AMD).



18-A §5-410. Who may be appointed conservator; priorities

(a). The court may appoint an individual, or a corporation with general power to serve as trustee, as conservator of the estate of a protected person. The following are entitled to consideration for appointment in the order listed:

(1). A conservator, guardian of property or other like fiduciary appointed or recognized by the appropriate court of any other jurisdiction in which the protected person resides; [1979, c. 540, §1 (NEW).]

(2). An individual or corporation nominated by the protected person if he is 14 or more years of age and has, in the opinion of the court, sufficient mental capacity to make an intelligent choice; [1979, c. 540, §1 (NEW).]

(3). The spouse of the protected person; [1979, c. 540, §1 (NEW).]

(3-A). The domestic partner of the protected person; [2003, c. 672, §15 (NEW).]

(4). An adult child of the protected person; [1979, c. 540, §1 (NEW).]

(5). A parent of the protected person, or a person nominated by the will of a deceased parent; [1979, c. 540, §1 (NEW).]

(6). Any relative of the protected person with whom he has resided for more than 6 months prior to the filing of the petition; [1979, c. 540, §1 (NEW).]

(7). A person nominated by the person who is caring for him or paying benefits to him. [1979, c. 540, §1 (NEW).]

[ 2003, c. 672, §15 (AMD) .]

(b). A person in subsection (a), paragraphs (1), (3), (4), (5), or (6) may nominate in writing a person to serve in his stead. With respect to persons having equal priority, the court is to select the one who is best qualified of those willing to serve. The court, for good cause, may pass over a person having priority and appoint a person having less priority or no priority.

[ 1979, c. 540, §1 (NEW) .]

(c). A facility or institution licensed under Title 22, sections 1817 and 7801, or an owner, proprietor, administrator, employee or other person with substantial financial interest in the facility or institution, may not act as conservator of the estate of a resident of that facility or institution, unless he is entitled to appointment under subsection (a), paragraph (3), (4), (5) or (6).

[ 1985, c. 770, §2 (AMD) .]

(d). When appointed by the court, the conservator shall inform the court as to the conservator's residence. If the residence changes, the conservator shall inform the court of that change. If the conservator is a corporation, the corporate offices are considered the conservator's residence for the purposes of this section.

[ 1995, c. 291, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §20 (AMD). 1985, c. 770, §2 (AMD). 1995, c. 291, §1 (AMD). 2003, c. 672, §15 (AMD).



18-A §5-411. Bond

The following provisions govern bonds for conservators. [1997, c. 453, §2 (RPR).]

(a). The Probate Court shall require a conservator of an estate of $25,000 or more to furnish a bond conditioned upon faithful discharge of all duties of the trust according to law, with sureties as it specifies, unless the court makes a specific finding as to why a bond should not be required. With respect to estates of less than $25,000, the court may in its discretion require a bond or other surety. In making a finding as to why a bond is not required, the court shall consider the person's creditworthiness, financial solvency or past financial management.

[ 1997, c. 453, §2 (NEW) .]

(b). A conservator who moves out of State while serving as conservator shall notify the Probate Court regarding the change of residence. The court may require a conservator who moves or locates out of State while serving as conservator to furnish a bond at that time. Unless otherwise directed, the bond must be in the amount of the aggregate capital value of the property of the estate in the conservator's control plus one year's estimated income minus the value of securities deposited under arrangements requiring an order of the court for their removal and the value of any land that the fiduciary, by express limitation of power, lacks power to sell or convey without court authorization. In lieu of sureties on a bond, the court may accept other security for the performance of the bond, including a pledge of securities or a mortgage of land.

[ 1997, c. 453, §2 (NEW) .]

(c). The following persons wishing to serve as conservators are exempt from the bonding requirements of this section:

(1). Spouses; [1997, c. 453, §2 (NEW).]

(2). Financial institutions authorized to do business in this State as defined in Title 9-B, section 131, subsection 17-A, or their employees; and [2009, c. 415, Pt. B, §6 (AMD).]

(3). Persons who are already bonded in their course of business if the bond is sufficient to cover the duties of conservator. [1997, c. 453, §2 (NEW).]

[ 2009, c. 415, Pt. B, §6 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1995, c. 291, §2 (AMD). 1997, c. 453, §2 (RPR). 2009, c. 415, Pt. B, §6 (AMD).



18-A §5-412. Terms and requirements of bonds

(a). The following requirements and provisions apply to any bond required under section 5-411:

(1). Unless otherwise provided by the terms of the approved bond, sureties are jointly and severally liable with the conservator and with each other; [1979, c. 540, §1 (NEW).]

(2). By executing an approved bond of a conservator, the surety consents to the jurisdiction of the court which issued letters to the primary obligor in any proceeding pertaining to the fiduciary duties of the conservator and naming the surety as a party defendant. Notice of any proceeding shall be delivered to the surety or mailed to him by registered or certified mail at his address as listed with the court where the bond is filed and to his address as then known to the petitioner; [1979, c. 540, §1 (NEW).]

(3). On petition of a successor conservator or any interested person, a proceeding may be initiated against a surety for breach of the obligation of the bond of the conservator; [1979, c. 540, §1 (NEW).]

(4). The bond of the conservator is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). No proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-413. Acceptance of appointment; consent to jurisdiction

By accepting appointment, a conservator submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person. Notice of any proceeding shall be delivered to the conservator, or mailed to him by registered or certified mail at his address as listed in the petition for appointment or as thereafter reported to the court and to his address as then known to the petitioner. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-414. Compensation and expenses

If not otherwise compensated for services rendered, any visitor, lawyer, physician, conservator or special conservator appointed in a protective proceeding is entitled to reasonable compensation from the estate. The factors set forth in section 3-721, subsection (b) should be considered as guides in determining the reasonableness of compensation under this section. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-415. Death, resignation or removal of conservator

The court may remove a conservator for good cause, upon notice and hearing, or accept the resignation of a conservator. After his death, resignation or removal, the court may appoint another conservator. A conservator so appointed succeeds to the title and powers of his predecessor. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-416. Petitions for orders subsequent to appointment

(a). Any person interested in the welfare of a person for whom a conservator has been appointed may file a petition in the appointing court for an order (1) requiring bond or security or additional bond or security, or reducing bond, (2) requiring an accounting for the administration of the trust, (3) directing distribution, (4) removing the conservator and appointing a temporary or successor conservator, or (5) granting other appropriate relief.

[ 1979, c. 540, §1 (NEW) .]

(b). A conservator may petition the appointing court for instructions concerning his fiduciary responsibility.

[ 1979, c. 540, §1 (NEW) .]

(c). Upon notice and hearing, the court may give appropriate instructions or make any appropriate order.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-417. General duty of conservator

In the exercise of the conservator's powers, a conservator is to act as a fiduciary and shall observe the standards of care applicable to trustees as described by Title 18-B, sections 802 to 807 and chapter 9. [2003, c. 618, Pt. B, §7 (AMD); 2003, c. 618, Pt. B, §20 (AFF).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B7 (AMD). 2003, c. 618, §B20 (AFF).



18-A §5-418. Inventory and records

(a). Within 90 days following a conservator's appointment, the conservator shall prepare and file with the appointing court a complete inventory of the estate of the protected person together with the conservator's oath or affirmation that it is complete and accurate so far as the conservator is informed. The conservator shall provide a copy of the completed inventory to the protected person if the person can be located, has attained 14 years of age and has sufficient mental capacity to understand these matters, and to any parent or guardian with whom the protected person resides.

[ 2001, c. 280, §1 (NEW) .]

(b). A conservator shall keep suitable records of the conservator's administration and exhibit the same on request of any interested person.

[ 2001, c. 280, §1 (NEW) .]

(c). If a conservator fails without good cause to file an inventory, the court may require the conservator or the conservator's surety to pay to the protected person's estate a minimum of $100 and a maximum of the amount the court determines is just to compensate the estate for any damage resulting from the failure to file the inventory. The payments required by this subsection are in addition to any other award or remedy available at law or in equity for fiduciary misconduct of the conservator.

[ 2001, c. 280, §1 (NEW) .]

(d). If any property not included in the original inventory comes to the knowledge of the conservator or if the conservator or court learns that the value or description indicated in the original inventory for any item is erroneous or misleading, the conservator shall make a supplementary inventory or appraisement showing the market value of the new item or the revised market value or descriptions and the appraisers or other data relied upon, if any, and file it with the court and furnish copies to persons interested in the new information.

[ 2003, c. 377, §1 (NEW) .]

(e). When an inventory has not been filed under this section and an interested party makes a prima facie case that property that should have been inventoried is now missing, the conservator has the burden of proving by a preponderance of the evidence that the specific property would properly be excluded from the inventory.

[ 2003, c. 377, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 280, §1 (RPR). 2003, c. 377, §1 (NEW).



18-A §5-419. Accounts

(a). Every conservator shall account to the court for the administration of the trust as specified by the court at the time of the initial order or at the time of a subsequent order or as provided by court rule and upon resignation or removal. Notwithstanding any other duty to render an accounting, a private conservator appointed after January 1, 2008 shall file an annual account with the court for approval. The court, for good cause shown by a conservator who is the spouse or domestic partner of the protected person, may waive or modify the duty to file an annual account. The annual account must be approved by the court before the conservator's obligation to file the annual account ends.

Prior to the termination of the protected person's minority, the conservator shall account to the court and the protected person. On termination of the protected person's minority or disability, a conservator shall file a final accounting with the court and that accounting must be approved by the court before the conservator's obligation to account ends. The conservator shall provide a copy of the final accounting to the former protected person or that person's personal representative at the time it is filed with the court.

[ 2007, c. 308, §1 (AMD) .]

(b). Subject to appeal or vacation within the time permitted, an order, made upon notice and hearing, allowing an intermediate account of a conservator, adjudicates as to the conservator's liabilities concerning the matters considered in connection therewith; and an order, made upon notice and hearing, allowing a final account adjudicates as to all previously unsettled liabilities of the conservator to the protected person or the protected person's successors relating to the conservatorship. In connection with any account, the court may require a conservator to submit to a physical check of the estate in the conservator's control, to be made in any manner the court may specify.

[ 2001, c. 280, §2 (AMD) .]

(c). The court may appoint a visitor to review the conservator's accounts and determine if appropriate provision for the use, care and protection of the protected person's property has been made. The visitor shall report the findings to the court in writing.

[ 2001, c. 280, §2 (AMD) .]

(d). If the conservator fails without good cause to file the accounting required by the court, the court may require the conservator or the conservator's surety to pay to the protected person's estate a minimum of $100 and a maximum of the amount the court determines is just to compensate the estate for any damage resulting from the failure to file the accounting. The payments required by this subsection are in addition to any other award or remedy available at law or in equity for fiduciary misconduct of the conservator.

[ 2001, c. 280, §2 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1985, c. 440, §§12,13 (RPR). 1991, c. 641, §4 (AMD). 1995, c. 462, §A39 (AMD). 2001, c. 280, §2 (AMD). 2007, c. 308, §1 (AMD).



18-A §5-420. Conservators; title by appointment

The appointment of a conservator vests in him title as trustee to all property of the protected person, presently held or thereafter acquired, including title to any property theretofore held for the protected person by custodians or attorneys in fact. The appointment of a conservator is not a transfer or alienation within the meaning of general provisions of any federal or state statute or regulation, insurance policy, pension plan, contract, will or trust instrument, imposing restrictions upon or penalties for transfer or alienation by the protected person of his rights or interest, but this section does not restrict the ability of persons to make specific provision by contract or dispositive instrument relating to a conservator. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-421. Recording of conservator's letters

Letters of conservatorship are evidence of transfer of all assets of a protected person to the conservator. An order terminating a conservatorship is evidence of transfer of all assets of the estate from the conservator to the protected person, or his successors. Subject to the requirements of general statutes governing the filing or recordation of documents of title to land or other property, letters of conservatorship, and orders terminating conservatorships, may be filed or recorded to give record notice of title as between the conservator and the protected person. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-422. Sale, encumbrance or transaction involving conflict of interest; voidable; exceptions

Any sale or encumbrance to a conservator, his spouse, agent or attorney, or any corporation or trust in which he has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest is voidable unless the transaction is approved by the court after notice to interested persons and others as directed by the court. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-423. Persons dealing with conservators; protection

A person who in good faith either assists a conservator or deals with him for value in any transaction other than those requiring a court order as provided in section 5-408, is protected as if the conservator properly exercised the power. The fact that a person knowingly deals with a conservator does not alone require the person to inquire into the existence of a power or the propriety of its exercise, except that restrictions on powers of conservators which are endorsed on letters as provided in section 5-426 are effective as to third persons. A person is not bound to see to the proper application of estate assets paid or delivered to a conservator. The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters. The protection here expressed is not by substitution for that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-424. Powers of conservator in administration

(a). A conservator has all of the powers conferred herein and any additional powers conferred by law on trustees in this State. In addition, a conservator of the estate of an unmarried minor, as to whom no one has parental rights, has the duties and powers of a guardian of a minor described in section 5-209 until the minor attains the age of 18 or marries, but the parental rights so conferred on a conservator do not preclude appointment of a guardian as provided by Part 2.

[ 1979, c. 540, §1 (NEW) .]

(b). A conservator has power without court authorization or confirmation, to invest and reinvest funds of the estate as would a trustee.

[ 1979, c. 540, §1 (NEW) .]

(b-1). A conservator may remove items of tangible property that are assets of the estate to a location out of this State only with court authorization.

[ 1995, c. 291, §3 (NEW) .]

(c). A conservator, acting reasonably in efforts to accomplish the purpose for which he was appointed, may act without court authorization or confirmation, to

(1). Collect, hold and retain assets of the estate including land in another state, until, in his judgment, disposition of the assets should be made, and the assets may be retained even though they include an asset in which he is personally interested; [1979, c. 540, §1 (NEW).]

(2). Receive additions to the estate; [1979, c. 540, §1 (NEW).]

(3). Continue or participate in the operation of any business or other enterprise; [1979, c. 540, §1 (NEW).]

(4). Acquire an undivided interest in an estate asset in which the conservator, in any fiduciary capacity, holds an undivided interest; [1979, c. 540, §1 (NEW).]

(5). Invest and reinvest estate assets in accordance with subsection (b); [1979, c. 540, §1 (NEW).]

(6). Deposit estate funds in a bank including a bank operated by the conservator; [1979, c. 540, §1 (NEW).]

(7). Acquire or dispose of an estate asset including land in another state for cash or on credit, at public or private sale; and to manage, develop, improve, exchange, partition, change the character of, or abandon an estate asset; [1979, c. 540, §1 (NEW).]

(8). Make ordinary or extraordinary repairs or alterations in buildings or other structures, to demolish any improvements, to raze existing or erect new party walls or buildings; [1979, c. 540, §1 (NEW).]

(9). Subdivide, develop, or dedicate land to public use; to make or obtain the vacation of plats and adjust boundaries; to adjust differences in valuation on exchange or to partition by giving or receiving considerations; and to dedicate easements to public use without consideration; [1979, c. 540, §1 (NEW).]

(10). Enter for any purpose into a lease as lessor or lessee with or without option to purchase or renew for a term within or extending beyond the term of the conservatorship; [1979, c. 540, §1 (NEW).]

(11). Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement; [1979, c. 540, §1 (NEW).]

(12). Grant an option involving disposition of an estate asset, to take an option for the acquisition of any asset; [1979, c. 540, §1 (NEW).]

(13). Vote a security, in person or by general or limited proxy; [1979, c. 540, §1 (NEW).]

(14). Pay calls, assessments, and any other sums chargeable or accruing against or on account of securities; [1979, c. 540, §1 (NEW).]

(15). Sell or exercise stock subscription or conversion rights; to consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise; [1979, c. 540, §1 (NEW).]

(16). Hold a security in the name of a nominee or in other form without disclosure of the conservatorship so that title to the security may pass by delivery, but the conservator is liable for any act of the nominee in connection with the stock so held; [1979, c. 540, §1 (NEW).]

(17). Insure the assets of the estate against damage or loss, and the conservator against liability with respect to third persons; [1979, c. 540, §1 (NEW).]

(18). Borrow money to be repaid from estate assets or otherwise; to advance money for the protection of the estate or the protected person, and for all expenses, losses, and liability sustained in the administration of the estate or because of the holding or ownership of any estate assets and the conservator has a lien on the estate as against the protected person for advances so made; [1979, c. 540, §1 (NEW).]

(19). Pay or contest any claim; to settle a claim by or against the estate or the protected person by compromise, arbitration, or otherwise; and to release, in whole or in part, any claim belonging to the estate to the extent that the claim is uncollectible; [1979, c. 540, §1 (NEW).]

(20). Pay taxes, assessments, compensation of the conservator, and other expenses incurred in the collection, care, administration and protection of the estate; [1979, c. 540, §1 (NEW).]

(21). Allocate items of income or expense to either estate income or principal, as provided by law, including creation of reserves out of income for depreciation, obsolescence, or amortization, or for depletion in mineral or timber properties; [1979, c. 540, §1 (NEW).]

(22). Pay any sum distributable to a protected person or his dependent without liability to the conservator, by paying the sum to the distributee or by paying the sum for the use of the distributee either to his guardian or if none, to a relative or other person with custody of his person; [1979, c. 540, §1 (NEW).]

(23). Employ persons, including attorneys, auditors, investment advisors, or agents, even though they are associated with the conservator to advise or assist him in the performance of his administrative duties; to act upon their recommendation without independent investigation; and instead of acting personally, to employ one or more agents to perform any act of administration, whether or not discretionary; [1979, c. 540, §1 (NEW).]

(24). Prosecute or defend actions, claims or proceedings in any jurisdiction for the protection of estate assets and of the conservator in the performance of his duties; and [1979, c. 540, §1 (NEW).]

(25). Execute and deliver all instruments which will accomplish or facilitate the exercise of the powers vested in the conservator. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1995, c. 291, §3 (AMD).



18-A §5-425. Distributive duties and powers of conservator

(a). A conservator may expend or distribute income or principal of the estate without court authorization or confirmation for the support, education, care or benefit of the protected person and his dependents in accordance with the following principles:

(1). The conservator is to consider recommendations relating to the appropriate standard of support, education and benefit for the protected person made by a parent or guardian, if any. He may not be surcharged for sums paid to persons or organizations actually furnishing support, education or care to the protected person pursuant to the recommendations of a parent or guardian of the protected person unless he knows that the parent or guardian is deriving personal financial benefit therefrom, including relief from any personal duty of support, or unless the recommendations are clearly not in the best interests of the protected person. [1979, c. 540, §1 (NEW).]

(2). The conservator is to expend or distribute sums reasonably necessary for the support, education, care or benefit of the protected person with due regard to (i) the size of the estate, the probable duration of the conservatorship and the likelihood that the protected person, at some future time, may be fully able to manage his affairs and the estate which has been conserved for him; (ii) the accustomed standard of living of the protected person and members of his household; (iii) other funds or sources used for the support of the protected person. [1979, c. 540, §1 (NEW).]

(3). The conservator may expend funds of the estate for the support of persons legally dependent on the protected person and others who are members of the protected person's household who are unable to support themselves, and who are in need of support. [1979, c. 540, §1 (NEW).]

(4). Funds expended under this subsection may be paid by the conservator to any person, including the protected person to reimburse for expenditures which the conservator might have made, or in advance for services to be rendered to the protected person when it is reasonable to expect that they will be performed and where advance payments are customary or reasonably necessary under the circumstances. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). If the estate is ample to provide for the purposes implicit in the distributions authorized by the preceding subsections, a conservator for a protected person other than a minor has power to make gifts to charity and other objects as the protected person might have been expected to make, in amounts that do not exceed in total for any year 20% of the income from the estate, subject to the provisions of subsection (b-1).

[ 2005, c. 12, Pt. DDD, §7 (AMD); 2005, c. 12, Pt. DDD, §17 (AFF) .]

(b-1). The court may authorize a gift or other transfer for less than fair market value from the protected person's estate if the court finds:

(1). That the remaining estate assets of the protected person are sufficient for the protected person's care and maintenance for the next 60 months, including due provision for the protected person's established standard of living and for the support of any persons the protected person is legally obligated to support and any dependents of the protected person; and [2011, c. 155, §3 (AMD).]

(2). That the gift or other transfer will not hasten the date of eligibility for MaineCare coverage of the protected person's long-term care expenses during the next 60 months. [2011, c. 155, §3 (AMD).]

If the gift or other transfer is being made to the protected person's spouse or blind or disabled child or to a trust established pursuant to 42 United States Code, Section 1396p(d)(4), or is otherwise specifically allowed without a transfer penalty by law governing the federal Medicaid program under 42 United States Code, the court may authorize the gift or other transfer without making the findings under paragraphs (1) and (2).

[ 2011, c. 155, §3 (AMD) .]

(c). When a minor who has not been adjudged disabled under section 5-401, paragraph (2) attains his majority, his conservator, after meeting all prior claims and expenses of administration, shall pay over and distribute all funds and properties to the former protected person as soon as possible.

[ 1979, c. 540, §1 (NEW) .]

(d). When the conservator is satisfied that a protected person's disability, other than minority, has ceased, the conservator, after meeting all prior claims and expenses of administration, shall pay over and distribute all funds and properties to the former protected person as soon as possible.

[ 1979, c. 540, §1 (NEW) .]

(e). If a protected person dies, the conservator shall deliver to the court for safekeeping any will of the deceased protected person which may have come into his possession, inform the executor or a beneficiary named therein that he has done so, and retain the estate for delivery to a duly appointed personal representative of the decedent or other persons entitled thereto. If after 40 days from the death of the protected person no other person has been appointed personal representative and no application or petition for appointment is before the court, the conservator may apply to exercise the powers and duties of a personal representative so that he may proceed to administer and distribute the decedent's estate without additional or further appointment. Upon application for an order granting the powers of a personal representative to a conservator, after notice to any person demanding notice under section 3-204 and to any person nominated executor in any will of which the applicant is aware, the court may order the conferral of the power upon determining that there is no objection, and endorse the letters of the conservator to note that the formerly protected person is deceased and that the conservator has acquired all of the powers and duties of a personal representative. The making and entry of an order under this section shall have the effect of an order of appointment of a personal representative as provided in section 3-308 and Parts 6 through 10 of Article III except that estate in the name of the conservator, after administration, may be distributed to the decedent's successors without prior retransfer to the conservator as personal representative.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2005, c. 12, §§DDD7,8 (AMD). 2005, c. 12, §DDD17 (AFF). 2011, c. 155, §3 (AMD).



18-A §5-426. Enlargement or limitation of powers of conservator

Subject to the restrictions in section 5-408, paragraph (4), the court may confer on a conservator at the time of appointment or later, in addition to the powers conferred on him by sections 5-424 and 5-425, any power which the court itself could exercise under sections 5-408, paragraph (2) and 5-408, paragraph (3). The court may, at the time of appointment or later, limit the powers of a conservator otherwise conferred by sections 5-424 and 5-425, or previously conferred by the court, and may at any time relieve him of any limitation. If the court limits any power conferred on the conservator by section 5-424 or section 5-425, the limitation shall be endorsed upon his letters of appointment. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-427. Preservation of estate plan

In investing the estate, and in selecting assets of the estate for distribution under section 5-425, subsections (a) and (b), in utilizing powers of revocation or withdrawal available for the support of the protected person, and exercisable by the conservator or the court, the conservator and the court should take into account any known estate plan of the protected person, including his will, any revocable trust of which he is settlor, and any contract, transfer or joint ownership arrangement with provisions for payment or transfer of benefits or interests at his death to another or others which he may have originated. The conservator may examine the will of the protected person. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-428. Claims against protected person; enforcement

(a). A conservator must pay from the estate all just claims against the estate and against the protected person arising before or after the conservatorship upon their presentation and allowance. A claim may be presented by either of the following methods: (1) the claimant may deliver or mail to the conservator a written statement of the claim indicating its basis, the name and address of the claimant and the amount claimed; (2) the claimant may file a written statement of the claim, in the form prescribed by rule, with the clerk of court and deliver or mail a copy of the statement to the conservator. A claim is deemed presented on the first to occur of receipt of the written statement of claim by the conservator, or the filing of the claim with the court. A presented claim is allowed if it is not disallowed by written statement mailed by the conservator to the claimant within 60 days after its presentation. The presentation of a claim tolls any statute of limitation relating to the claim until thirty days after its disallowance.

[ 1979, c. 540, §1 (NEW) .]

(b). A claimant whose claim has not been paid may petition the court for determination of his claim at any time before it is barred by the applicable statute of limitation, and, upon due proof, procure an order for its allowance and payment from the estate. If a proceeding is pending against a protected person at the time of appointment of a conservator or is initiated against the protected person thereafter, the moving party must give notice of the proceeding to the conservator if the outcome is to constitute a claim against the estate.

[ 1979, c. 540, §1 (NEW) .]

(c). If it appears that the estate in conservatorship is likely to be exhausted before all existing claims are paid, preference is to be given to prior claims for the care, maintenance and education of the protected person or his dependents and existing claims for expenses of administration.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-429. Individual liability of conservator

(a). Unless otherwise provided in the contract, a conservator is not individually liable on a contract properly entered into in his fiduciary capacity in the course of administration of the estate unless he fails to reveal his representative capacity and identify the estate in the contract.

[ 1979, c. 540, §1 (NEW) .]

(b). The conservator is individually liable for obligations arising from ownership or control of property of the estate or for torts committed in the course of administration of the estate only if he is personally at fault.

[ 1979, c. 540, §1 (NEW) .]

(c). Claims based on contracts entered into by a conservator in his fiduciary capacity, on obligations arising from ownership or control of the estate, or on torts committed in the course of administration of the estate may be asserted against the estate by proceeding against the conservator in his fiduciary capacity, whether or not the conservator is individually liable therefor.

[ 1979, c. 540, §1 (NEW) .]

(d). Any question of liability between the estate and the conservator individually may be determined in a proceeding for accounting, surcharge, or indemnification, or other appropriate proceeding or action.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-430. Termination of proceeding

The protected person, the protected person's personal representative, the conservator or any other interested person may petition the court to terminate the conservatorship. In an action to terminate a conservatorship brought by the protected person, upon presentation by the petitioner of evidence establishing a prima facie case that the person is able to manage the person's property and affairs, the court shall order the termination unless the respondent proves by clear and convincing evidence that the person is unable to manage the person's property and affairs effectively for reasons such as mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power or disappearance. The court, upon determining that a conservatorship is no longer necessary, shall terminate the conservatorship upon approval of a final account. Upon termination, title to assets of the estate passes to the former protected person or to the former protected person's successors subject to provision in the order for expenses of administration or to conveyances from the conservator to the former protected person or the former protected person's successors, to evidence the transfer. [2009, c. 349, §9 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2007, c. 308, §2 (AMD). 2009, c. 349, §9 (AMD).



18-A §5-431. Payment of debt and delivery of property to foreign conservator without local proceedings

Any person indebted to a protected person, or having possession of property or of an instrument evidencing a debt, stock, or chose in action belonging to a protected person may pay or deliver to a conservator, guardian of the estate or other like fiduciary appointed by a court of the state of residence of the protected person, upon being presented with proof of his appointment and an affidavit made by him or on his behalf stating: [1979, c. 540, §1 (NEW).]

(1). That no protective proceeding relating to the protected person is pending in this State; and

[ 1979, c. 540, §1 (NEW) .]

(2). That the foreign conservator is entitled to payment or to receive delivery.

[ 1979, c. 540, §1 (NEW) .]

If the person to whom the affidavit is presented is not aware of any protective proceeding pending in this State, payment or delivery in response to the demand and affidavit discharges the debtor or possessor. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-432. Foreign conservator; proof of authority; bond; powers

If no local conservator has been appointed and no petition in a protective proceeding is pending in this State, a domiciliary foreign conservator may file with a court in this State in a county in which property belonging to the protected person is located, authenticated copies of his appointment, of any official bond he has given and a certificate, dated within 60 days, proving his current authority. Thereafter, he may exercise as to assets in this State all powers of a local conservator and may maintain actions and proceedings in this State subject to any conditions imposed upon nonresident parties generally. [1987, c. 392, §6 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1987, c. 392, §6 (AMD).






Part 5: DURABLE POWER OF ATTORNEY

18-A §5-501. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 1985, c. 645, §2 (RPR). 1991, c. 719, §3 (RPR). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-502. Durable power of attorney not affected by disability or incapacity (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 1991, c. 719, §3 (RPR). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-503. Relation of attorney-in-fact to court-appointed fiduciary (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 719, §3 (NEW). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-504. Power of attorney not revoked until notice (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 719, §3 (NEW). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-505. Proof of continuance of durable and other powers of attorney by affidavit (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 719, §3 (NEW). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-506. Durable health care power of attorney (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 719, §3 (NEW). 1995, c. 378, §B3 (AMD). 2003, c. 618, §C1 (AMD). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-508. Durable financial power of attorney (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1997, c. 1, §13 (RNU). 1997, c. 453, §3 (NEW). 1997, c. 683, §C6 (RPR). 1999, c. 66, §1 (AMD). 1999, c. 118, §1 (AMD). 2003, c. 618, §B8 (AMD). 2003, c. 618, §B20 (AFF). 2005, c. 184, §1 (AMD). 2005, c. 284, §§1,2 (AMD). 2005, c. 353, §2 (AMD). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-509. In-person signature required (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 711, §1 (NEW). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-510. Recognition of powers of attorney from other jurisdictions (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 284, §3 (NEW). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).






Part 5-A: UNIFORM ADULT GUARDIANSHIP AND PROTECTIVE PROCEEDINGS JURISDICTION ACT

Subpart 1: GENERAL PROVISIONS

18-A §5-511. Short title

This Part may be known and cited as "the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act." [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-512. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 564, §1 (NEW).]

(a). "Adult" means an individual who has attained 18 years of age.

[ 2011, c. 564, §1 (NEW) .]

(b). "Conservator" means a person appointed by the court to administer the property of an adult, including a person appointed under Part 4.

[ 2011, c. 564, §1 (NEW) .]

(c). "Guardian" means a person appointed by the court to make decisions regarding the person of an adult, including a person appointed under Part 3.

[ 2011, c. 564, §1 (NEW) .]

(d). "Guardianship order" means an order appointing a guardian.

[ 2011, c. 564, §1 (NEW) .]

(e). "Guardianship proceeding" means a judicial proceeding in which an order for the appointment of a guardian is sought or has been issued.

[ 2011, c. 564, §1 (NEW) .]

(f). "Incapacitated person" means an adult for whom a guardian has been appointed or an adult who is an incapacitated person within the meaning of section 5-101, subsection (1).

[ 2011, c. 564, §1 (NEW) .]

(g). "Party" means an interested person within the meaning of section 1-201, subsection (20), including the respondent, petitioner, guardian, conservator or any other person allowed by the court to participate in a guardianship or protective proceeding.

[ 2011, c. 564, §1 (NEW) .]

(h). "Person," except in the term "incapacitated person" or "protected person," means: an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; public corporation; government or governmental subdivision, agency or instrumentality; or any other legal or commercial entity.

[ 2011, c. 564, §1 (NEW) .]

(i). "Protected person" means an adult for whom a protective order has been issued.

[ 2011, c. 564, §1 (NEW) .]

(j). "Protective order" means an order appointing a conservator or other order related to management or disposition of an adult's property.

[ 2011, c. 564, §1 (NEW) .]

(k). "Protective proceeding" means a judicial proceeding in which a protective order is sought or has been issued.

[ 2011, c. 564, §1 (NEW) .]

(l). "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2011, c. 564, §1 (NEW) .]

(m). "Respondent" means an adult for whom a protective order or the appointment of a guardian is sought.

[ 2011, c. 564, §1 (NEW) .]

(n). "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-513. International application of Part

A court of this State may treat a foreign country as if it were a state for the purpose of applying this subpart and subparts 2, 3 and 5. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-514. Communication between courts

(a). A court of this State may communicate with a court in another state concerning a proceeding arising under this Part. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection (b), the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

[ 2011, c. 564, §1 (NEW) .]

(b). Courts may communicate concerning schedules, calendars, court records and other administrative matters without making a record.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-515. Cooperation between courts

(a). In a guardianship or protective proceeding in this State, a court of this State may request the appropriate court of another state to do any of the following:

(1). Hold an evidentiary hearing; [2011, c. 564, §1 (NEW).]

(2). Order a person in that state to produce evidence or give testimony pursuant to procedures of that state; [2011, c. 564, §1 (NEW).]

(3). Order that an evaluation or assessment be made of the respondent; [2011, c. 564, §1 (NEW).]

(4). Order any appropriate investigation of a person involved in a proceeding; [2011, c. 564, §1 (NEW).]

(5). Forward to the court of this State a certified copy of the transcript or other record of a hearing under paragraph (1) or any other proceeding, any evidence otherwise produced under paragraph (2) and any evaluation or assessment prepared in compliance with an order under paragraph (3) or (4); [2011, c. 564, §1 (NEW).]

(6). Issue any order necessary to ensure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incapacitated person or protected person; [2011, c. 564, §1 (NEW).]

(7). Issue an order authorizing the release of medical, financial, criminal or other relevant information in that state, including protected health information as defined in 45 Code of Federal Regulations, Section 160.103, as amended. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(b). If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a), a court of this State has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-516. Taking testimony in another state

(a). In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this State for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

[ 2011, c. 564, §1 (NEW) .]

(b). In a guardianship or protective proceeding, a court in this State may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this State shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

[ 2011, c. 564, §1 (NEW) .]

(c). Documentary evidence transmitted from another state to a court of this State by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the best evidence rule.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).






Subpart 2: JURISDICTION

18-A §5-521. Definitions; significant connection factors

(a). As used in this subpart, unless the context otherwise indicates, the following terms have the following meanings.

(1). "Emergency" means a circumstance that likely will result in substantial harm to a respondent's health, safety or welfare, and for which the appointment of a guardian is necessary. [2011, c. 564, §1 (NEW).]

(2). "Home state" means the state in which the respondent was physically present, including any period of temporary absence, for at least 6 consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian or, if none, the state in which the respondent was physically present, including any period of temporary absence, for at least 6 consecutive months ending within the 6 months prior to the filing of the petition. [2011, c. 564, §1 (NEW).]

(3). "Significant-connection state" means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(b). In determining under section 5-523 and section 5-531, subsection (e) whether a respondent has a significant connection with a particular state, the court shall consider:

(1). The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding; [2011, c. 564, §1 (NEW).]

(2). The length of time the respondent at any time was physically present in the state and the duration of any absence; [2011, c. 564, §1 (NEW).]

(3). The location of the respondent's property; and [2011, c. 564, §1 (NEW).]

(4). The extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship and receipt of services. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-522. Exclusive basis

This subpart provides the exclusive jurisdictional basis for a court of this State to appoint a guardian or issue a protective order for an adult. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-523. Jurisdiction

A court of this State has jurisdiction to appoint a guardian or issue a protective order for a respondent if: [2011, c. 564, §1 (NEW).]

(a). This State is the respondent's home state;

[ 2011, c. 564, §1 (NEW) .]

(b). On the date the petition is filed, this State is a significant-connection state and:

(1). The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this State is a more appropriate forum; [2011, c. 564, §1 (NEW).]

(2). The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state and, before the court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent's home state;

(ii) An objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) The court in this State concludes that it is an appropriate forum under the factors set forth in section 5-526; [2011, c. 564, §1 (NEW).]

(3). This State does not have jurisdiction under either paragraph (1) or (2), the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this State is the more appropriate forum and jurisdiction in this State is consistent with the constitutions of this State and the United States; or [2011, c. 564, §1 (NEW).]

(4). The requirements for special jurisdiction under section 5-524 are met. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-524. Special jurisdiction

(a). If this State is not the respondent's home state and not a significant-connection state, a court of this State has special jurisdiction to do any of the following:

(1). Appoint a guardian in an emergency for a term not exceeding 6 months for a respondent who is physically present in this State; [2011, c. 564, §1 (NEW).]

(2). Issue a protective order with respect to real or tangible personal property located in this State; or [2011, c. 564, §1 (NEW).]

(3). Appoint a guardian or conservator for an incapacitated person or protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to section 5-531. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(b). If a petition for the appointment of a guardian in an emergency is brought in this State and this State was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-525. Exclusive and continuing jurisdiction

Except as otherwise provided in section 5-524, a court that has appointed a guardian or issued a protective order consistent with this Part has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-526. Appropriate forum

(a). A court of this State having jurisdiction under section 5-523 to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

[ 2011, c. 564, §1 (NEW) .]

(b). If a court of this State declines to exercise its jurisdiction under subsection (a), it shall either:

(1). Dismiss or stay the proceeding; or [2011, c. 564, §1 (NEW).]

(2). Impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(c). In determining whether it is an appropriate forum, the court shall consider all relevant factors, which may include:

(1). Any expressed preference of the respondent; [2011, c. 564, §1 (NEW).]

(2). Whether abuse, neglect or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect or exploitation; [2011, c. 564, §1 (NEW).]

(3). The length of time the respondent was physically present in or was a legal resident of this State or another state; [2011, c. 564, §1 (NEW).]

(4). The distance of the respondent from the court in each state; [2011, c. 564, §1 (NEW).]

(5). The financial circumstances of the respondent's estate; [2011, c. 564, §1 (NEW).]

(6). The nature and location of the evidence; [2011, c. 564, §1 (NEW).]

(7). The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence; [2011, c. 564, §1 (NEW).]

(8). The familiarity of the court of each state with the facts and issues in the proceeding; and [2011, c. 564, §1 (NEW).]

(9). If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-527. Jurisdiction declined by reason of conduct

(a). If at any time a court of this State determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the court may:

(1). Decline to exercise jurisdiction; [2011, c. 564, §1 (NEW).]

(2). Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or [2011, c. 564, §1 (NEW).]

(3). Continue to exercise jurisdiction after considering:

(i) The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(ii) Whether it is a more appropriate forum than the court of any other state under the factors set forth in section 5-526, subsection (c); and

(iii) Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of section 5-523. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(b). If a court of this State determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney's fees, investigative fees, court costs, communication expenses, witness fees and expenses and travel expenses. The court may not assess fees, costs or expenses of any kind against this State or a governmental subdivision, agency or instrumentality of this State unless authorized by law other than this Part.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-528. Notice of proceeding

If a petition for the appointment of a guardian or issuance of a protective order is brought in this State and this State was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this State, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this State. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-529. Proceedings in more than one state

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this State under section 5-524, subsection (a), paragraph (1) or (2), if a petition for the appointment of a guardian or issuance of a protective order is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following apply: [2011, c. 564, §1 (NEW).]

(a). If the court in this State has jurisdiction under section 5-523, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to section 5-523 before the appointment or issuance of the order.

[ 2011, c. 564, §1 (NEW) .]

(b). If the court in this State does not have jurisdiction under section 5-523, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this State shall dismiss the petition unless the court in the other state determines that the court in this State is a more appropriate forum.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).






Subpart 3: TRANSFER OF GUARDIANSHIP OR CONSERVATORSHIP

18-A §5-531. Transfer of guardianship or conservatorship to another state

(a). A guardian or conservator appointed in this State may petition the court to transfer the guardianship or conservatorship to another state.

[ 2011, c. 564, §1 (NEW) .]

(b). Notice of a petition under subsection (a) must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

[ 2011, c. 564, §1 (NEW) .]

(c). On the court's own motion or on request of the guardian or conservator, the incapacitated person or protected person or other person required to be notified of the petition, the court shall hold a hearing or provide an opportunity for a hearing to be held on a petition filed pursuant to subsection (a).

[ 2011, c. 564, §1 (NEW) .]

(d). The court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:

(1). The incapacitated person is physically present in or is reasonably expected to move permanently to the other state; [2011, c. 564, §1 (NEW).]

(2). An objection to the transfer has not been made or, if an objection has been made, the objector has not established by a preponderance of the evidence that the transfer would be contrary to the best interests of the incapacitated person; and [2011, c. 564, §1 (NEW).]

(3). Plans for care and services for the incapacitated person in the other state are reasonable and sufficient. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(e). The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(1). The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in section 5-521, subsection (b); [2011, c. 564, §1 (NEW).]

(2). An objection to the transfer has not been made or, if an objection has been made, the objector has not established by a preponderance of the evidence that the transfer would be contrary to the best interests of the protected person; and [2011, c. 564, §1 (NEW).]

(3). Adequate arrangements will be made for management or disposition of the protected person's property. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(f). The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1). A provisional order accepting the proceeding from the court to which the proceeding is to be transferred that is issued under provisions similar to section 5-532; and [2011, c. 564, §1 (NEW).]

(2). The documents required to terminate a guardianship or conservatorship in this State. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-532. Accepting guardianship or conservatorship transferred from another state

(a). To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to section 5-531, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

[ 2011, c. 564, §1 (NEW) .]

(b). Notice of a petition under subsection (a) must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

[ 2011, c. 564, §1 (NEW) .]

(c). On the court's own motion or on request of the guardian or conservator, the incapacitated person or protected person or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to subsection (a).

[ 2011, c. 564, §1 (NEW) .]

(d). The court shall issue an order provisionally granting a petition filed under subsection (a) unless:

(1). An objection is made and the objector establishes by a preponderance of the evidence that transfer of the proceeding would be contrary to the best interests of the incapacitated person or protected person; or [2011, c. 564, §1 (NEW).]

(2). The guardian or conservator is ineligible for appointment in this State. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(e). The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to section 5-531 transferring the proceeding to this State.

[ 2011, c. 564, §1 (NEW) .]

(f). In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacitated person's or protected person's incapacity and the appointment of the guardian or conservator.

[ 2011, c. 564, §1 (NEW) .]

(g). The denial by a court of this State of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Part 3 or 4 if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).






Subpart 4: REGISTRATION AND RECOGNITION OF ORDERS FROM OTHER STATES

18-A §5-541. Registration of guardianship

If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in this State, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in this State by filing as a foreign judgment in a court, in any appropriate county of this State, certified copies of the order and letters of office and the guardian's notification to the appointing court of an intent to register in this State. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-542. Registration of protective orders

If a conservator has been appointed in another state and a petition for a protective order is not pending in this State, the conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the protective order in this State by filing as a foreign judgment in a court of this State, in any county in which property belonging to the protected person is located, certified copies of the order and letters of office, of the conservator's notification to the appointing court of an intent to register in this State and of any bond. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-543. Effect of registration

(a). Upon registration of a guardianship or protective order from another state, the guardian or conservator may exercise in this State all powers authorized in the order of appointment except as prohibited under the laws of this State, including maintaining actions and proceedings in this State and, if the guardian or conservator is not a resident of this State, subject to any conditions imposed upon nonresident parties.

[ 2011, c. 564, §1 (NEW) .]

(b). A court of this State may grant any relief available under this Part and other law of this State to enforce a registered order.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).






Subpart 5: MISCELLANEOUS PROVISIONS

18-A §5-551. Uniformity of application and construction

In applying and construing this Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-552. Relation to Electronic Signatures in Global and National Commerce Act

This Part modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001 et seq., but does not modify, limit or supersede 15 United States Code, Section 7001(c) or authorize electronic delivery of any of the notices described in 15 United States Code, Section 7003(b). [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-553. Transitional provisions

(a). This Part applies to guardianship and protective proceedings begun on or after July 1, 2013.

[ 2011, c. 564, §1 (NEW) .]

(b). Subparts 1, 3 and 4 and sections 5-551 and 5-552 apply to proceedings begun before July 1, 2013, regardless of whether a guardianship or protective order has been issued.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-554. Effective date

This Part takes effect July 1, 2013. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).









Part 6: PUBLIC GUARDIAN AND CONSERVATOR

18-A §5-601. Public guardians and conservators; general

(a). In any case in which a guardian or conservator may be appointed by the court under this Article, the court may appoint a public guardian or conservator as provided in this Part for incapacitated persons as defined in section 5-101, subsection (1) who are in need of protective services.

[ 2011, c. 542, Pt. A, §14 (AMD) .]

(b). The Department of Health and Human Services shall act as the public guardian or conservator for incapacitated persons in need of protective services.

[ 2011, c. 542, Pt. A, §15 (AMD) .]

(c). Except as otherwise provided in this Part, the appointment, termination, rights and duties, and other provisions for guardians and conservators in this Article shall apply to public guardians and conservators.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1993, c. 410, §CCC4 (AMD). 1995, c. 560, §K4 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2005, c. 397, §A12 (AMD). 2011, c. 542, Pt. A, §§14, 15 (AMD).



18-A §5-602. Priority of private guardian or conservator

No public guardian or conservator shall be appointed if the court determines that a suitable private guardian or conservator is available and willing to assume responsibilities for such service. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-603. Exclusiveness of public guardian or conservator

When the court has appointed a public guardian or conservator under this Part, no other guardian or conservator, as the case may be, shall be appointed for the same ward or protected person during the continuation of the public guardianship or public conservatorship. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-604. Nomination of public guardian or conservator

(a). Any person who is eligible to petition for appointment of a guardian under section 5-303, subsection (a), including the commissioner of any state department, the head of any state institution, the overseers of the poor, and the welfare director or health officer of any municipality may nominate the public guardian.

[ 1979, c. 540, §1 (NEW) .]

(b). Any person who is eligible to petition for appointment of a conservator under section 5-404, subsection (a), including the commissioner of any state department, the head of any state institution, the overseer of the poor, and the welfare director or health officer of any municipality may nominate the public conservator.

[ 1979, c. 540, §1 (NEW) .]

(c). Except as supplemented by section 5-605, the proceedings for determining the appointment of a public guardian or conservator shall be governed by the provisions of this Article for the appointment of guardians and conservators generally.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-605. Acceptance by public guardian or conservator; plan

Prior to the appointment of a public guardian or conservator, the appropriate agency nominated shall accept or reject the nomination in writing within 30 days of its receipt of notification that it has been nominated, and if the nomination is accepted shall file a detailed plan which, where relevant, shall include but not be limited to the type of proposed living arrangement for the ward, how the ward's financial needs will be met, how the ward's medical and other remedial needs will be met, how the ward's social needs will be met, and a plan for the ward's continuing contact with relatives and friends, as well as a plan for the management of the ward's or protected person's estate in the case of a public conservatorship. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-606. Officials authorized to act as public guardian or conservator

(a).

[ 2011, c. 542, Pt. A, §16 (RP) .]

(b). When the Department of Health and Human Services is appointed public guardian or conservator of an incapacitated person, the authority of the public guardian or conservator must be exercised by the Commissioner of Health and Human Services and by any persons duly delegated by the commissioner to exercise such authority.

[ 2011, c. 542, Pt. A, §16 (AMD) .]

(c). Persons duly delegated by the officials authorized to act under subsection (b) may include a staff of competent social workers, or competent social workers assigned to the public guardian or conservator by the Department of Health and Human Services. In the event that the delegation is to an individual, such individual must be qualified therefor by reason of education or experience, or both, in administering to the needs of the individual or individuals over whom the individual is to exercise administrative or supervisory authority under the public guardian.

[ 2011, c. 542, Pt. A, §16 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 493, §2 (AMD). 1985, c. 437, §1 (AMD). 1993, c. 410, §CCC5 (AMD). 1995, c. 560, §§K5,82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §29 (COR). 2003, c. 689, §§B6,7 (REV). 2011, c. 542, Pt. A, §16 (AMD).



18-A §5-607. Duties and powers of a public guardian or conservator

A public guardian or conservator has the same powers, rights and duties respecting his ward or the protected person as provided for guardians and conservators by the other parts of this Article except as otherwise specifically provided in this Part, including the following particular provisions: [1979, c. 540, §1 (NEW).]

(1). If a public guardian places his ward in any facility described in Title 22, sections 5 and 1811, such placement shall be made only if the facility is duly licensed. In the event that the license of any such facility is suspended or revoked, the public guardian having any ward placed therein shall remove such ward and effect an appropriate placement of the ward as soon as practicable after knowledge of the suspension or revocation of the license.

[ 1979, c. 540, §1 (NEW) .]

(2). The public guardian or conservator at least annually, and at any time when ordered by the court, shall review the case of every person for whom the public guardian or conservator is acting under this Part. A report of each review shall be filed with the court. Each review shall contain an examination and evaluation of the plan for the ward or protected person and recommendations for a modification thereof, as deemed appropriate or necessary.

[ 1979, c. 540, §1 (NEW) .]

(3). The public guardian or conservator shall keep books of account or other records showing separately the principal amount received, increments thereto and disbursements therefrom for the benefit of the ward or protected person, and such other records as are appropriate for the particular situation, together with the name of the ward or protected person, the source from which the money was received and the purpose for which the money was expended.

[ 1979, c. 540, §1 (NEW) .]

(4). The public guardian, in the absence of available next of kin, may authorize the performance of an autopsy upon the body of the deceased ward. The public guardian, in the absence of available next of kin, or in the event that next of kin refuses to assume responsibility therefor, shall cause any deceased ward to be suitably buried and shall have authority to expend funds of the ward for that purpose, and in the event the ward is without funds at the time of death, the public guardian shall cause him to be suitably buried at public expense, as in the case of the burial of any other deceased indigent person.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-608. Determination of need for guardianship of mentally retarded persons in institutions and residence facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 1995, c. 395, §G6 (AMD). 1995, c. 395, §G20 (AFF). 2011, c. 542, Pt. A, §17 (RP).



18-A §5-609. No change in rights to services

The appointment of a public guardian or conservator in no way enlarges or diminishes the ward's or protected person's right to services made available to all incapacitated persons in the State except for the provision of guardianship or conservatorship services as provided under this Article. [2011, c. 542, Pt. A, §18 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2011, c. 542, Pt. A, §18 (AMD).



18-A §5-610. No change in powers and duties of agency heads and trustees

Nothing in this Article shall abrogate any other powers or duties vested by law in the head of any public institution, or vested by the settlor of a trust in the trustee thereof, for the benefit of any ward or protected person for whom the public guardian or conservator is appointed. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-611. Bond

The public guardian or conservator shall not be required to file bonds in individual guardianships or conservatorships, but shall give a surety bond for the joint benefit of the wards or protected persons placed under the responsibility of the public guardian or conservator and the State of Maine, with a surety company or companies authorized to do business within the State, in an amount not less than the total value of all assets held by the public guardian or conservator, which amount shall be computed at the end of each state fiscal year and approved by the judge of the probate court for Kennebec County. At no time shall the bond of each of the public guardians or conservators be less than $500 respectively. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-612. Compensation

(a). The public guardian or conservator shall receive such reasonable amounts for its expenses as guardian or conservator as the Probate Court may allow. The amounts so allowed shall be allocated to an account from which may be drawn expenses for filing fees, bond premiums, court costs and other expenses required in the administration of the functions of the public guardian or conservator. No amounts thus received may inure to the benefit of any employee of the public guardian or conservator. Any balance in the account at the end of a fiscal year shall not lapse but shall be carried forward from year to year and used for the purposes provided for in this subsection.

[ 1987, c. 295, (AMD) .]

(b). Any personal expenditures made on the ward's or protected person's behalf by the public guardian or conservator shall, when properly evidenced, be reimbursed out of the ward's or protected person's estate. Claims for services rendered by state agencies shall be submitted to the probate judge for approval before payment.

[ 1987, c. 295, (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1987, c. 295, (AMD).



18-A §5-613. Incapacitated persons; guardian ad litem costs

(1). When the following occur, the costs of the guardian ad litem or any other special costs may be paid by the Department of Health and Human Services, within the limits of the department's budget:

(a). An allegedly incapacitated person is in need of protective services and:

(1) A guardian ad litem is appointed under the provisions of this Code; or

(2) A court incurs special costs in a proceeding concerning such a person; and [1995, c. 560, Pt. K, §6 (AMD); 1995, c. 560, Pt. K, §83 (AFF).]

(b). Appointment of a public guardian or conservator is sought or the allegedly incapacitated person, within 3 months prior to the filing of the petition:

(1) Is or has been a client of the Department of Health and Human Services; or

(3) Has received services from a worker from the Department of Health and Human Services. [2005, c. 397, Pt. A, §13 (AMD).]

[ 2005, c. 397, Pt. A, §13 (AMD) .]

(2). Exception. The Department of Health and Human Services is not liable for the costs set out in subsection (1) if the department can demonstrate that the allegedly incapacitated person has assets against which the costs may be assessed or that another more appropriate funding source is available and subject to the court's jurisdiction.

[ 2011, c. 542, Pt. A, §19 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 241, §3 (AMD). 1985, c. 817, (RPR). 1993, c. 410, §CCC6 (AMD). 1995, c. 560, §K6 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 397, §A13 (AMD). 2011, c. 542, Pt. A, §19 (AMD).



18-A §5-614. Limited public guardianships

The provisions of section 5-105 apply to the appointment of public guardians. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 7: LIVING WILLS

18-A §5-701. Short title and definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1991, c. 441, §1 (RPR). 1991, c. 719, §4 (AMD). 1995, c. 378, §B4 (RP).



18-A §5-702. Declaration relating to use of life-sustaining treatment (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1991, c. 191, (AMD). 1991, c. 441, §2 (AMD). 1991, c. 719, §5 (AMD). 1995, c. 378, §B4 (RP).



18-A §5-703. When declaration operative (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1991, c. 719, §6 (AMD). 1995, c. 378, §B4 (RP).



18-A §5-704. Revocation of declaration (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).



18-A §5-705. Recording determination of terminal condition or persistent vegetative state and declaration (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1991, c. 719, §7 (AMD). 1995, c. 378, §B4 (RP).



18-A §5-706. Treatment of qualified patients (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).



18-A §5-707. Consent by others to withdrawal or withholding of treatment (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1991, c. 441, §3 (AMD). 1991, c. 719, §§8,9 (AMD). 1995, c. 378, §B4 (RP).



18-A §5-708. Transfer of patients (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).



18-A §5-709. Immunities (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).



18-A §5-710. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).



18-A §5-711. Miscellaneous provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1991, c. 719, §10 (AMD). 1995, c. 378, §B4 (RP).



18-A §5-712. When health-care provider may presume validity of declaration (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).



18-A §5-713. Recognition of declaration executed in another state (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).



18-A §5-714. Effect of previous declaration (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).






Part 8: UNIFORM HEALTH-CARE DECISIONS ACT

18-A §5-801. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 378, Pt. A, §1 (NEW).]

(a). "Advance health-care directive" means an individual instruction from, or a power of attorney for health care by, an individual with capacity.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). "Agent" means an individual with capacity designated in a power of attorney for health care to make a health-care decision for the individual granting the power.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(c). "Capacity" means the ability to have a basic understanding of the diagnosed condition and to understand the significant benefits, risks and alternatives to the proposed health care and the consequences of foregoing the proposed treatment, the ability to make and communicate a health care decision and the ability to understand the consequences of designating an agent or surrogate to make health-care decisions.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(d). "Guardian" means a judicially appointed guardian or conservator having authority to make a health-care decision for an individual.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(e). "Health care" means any care, treatment, service or procedure to maintain, diagnose or otherwise affect an individual's physical or mental condition.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(f). "Health-care decision" means a decision made by an individual with capacity or by the individual's agent, guardian or surrogate, regarding the individual's health care, including:

(1). Selection and discharge of health-care providers and institutions; [1995, c. 378, Pt. A, §1 (NEW).]

(2). Approval or disapproval of diagnostic tests, surgical procedures, programs of medication and orders not to resuscitate; and [1995, c. 378, Pt. A, §1 (NEW).]

(3). Directions to provide, withhold or withdraw artificial nutrition and hydration and all other forms of health care, including life-sustaining treatment. [1995, c. 378, Pt. A, §1 (NEW).]

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(g). "Health-care institution" means an institution, facility or agency licensed, certified or otherwise authorized or permitted by law to provide health care in the ordinary course of business.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(h). "Health-care provider" means an individual licensed, certified or otherwise authorized or permitted by law to provide health care in the ordinary course of business or practice of a profession.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(i). "Individual instruction" means a direction from an individual with capacity concerning a health-care decision for the individual.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(j). "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(k). "Physician" means an individual authorized to practice medicine under Title 32.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(l). "Power of attorney for health care" means the designation of an agent with capacity to make health-care decisions for the individual granting the power.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(m). "Primary physician" means a physician designated by an individual with capacity or by the individual's agent, guardian or surrogate, to have primary responsibility for the individual's health care or, in the absence of a designation or if the designated physician is not reasonably available, a physician who undertakes the responsibility.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(n). "Reasonably available" means readily able to be contacted without undue effort and willing and able to act in a timely manner considering the urgency of the patient's health-care needs.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(o). "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a territory or insular possession subject to the jurisdiction of the United States.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(p). "Supervising health-care provider" means the primary physician or, if there is no primary physician or the primary physician is not reasonably available, the health-care provider who has undertaken primary responsibility for an individual's health care.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(q). "Surrogate" means an individual with capacity, other than a patient's agent or guardian, authorized under this Part to make health care decisions as provided in section 5-805.

[ 1999, c. 411, §1 (AMD) .]

(r). "Life-sustaining treatment" means any medical procedure or intervention that, when administered to a person without capacity and in either a terminal condition or a persistent vegetative state, will serve only to prolong the process of dying. "Life-sustaining treatment" may include artificially administered nutrition and hydration, which is the provision of nutrients and liquids through the use of tubes, intravenous procedures or similar medical interventions.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(s). "Persistent vegetative state" means a state that occurs after coma in which the patient totally lacks higher cortical and cognitive function, but maintains vegetative brain stem processes, with no realistic possibility of recovery, as diagnosed in accordance with acceptable medical standards.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(t). "Terminal condition" means an incurable and irreversible condition that, without the administration of life-sustaining treatment, in the opinion of the primary physician, will result in death within a relatively short time.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW). 1999, c. 411, §1 (AMD).



18-A §5-802. Advance health-care directives

(a). An adult or emancipated minor with capacity may give an individual instruction. The instruction may be oral or written. The instruction may be limited to take effect only if a specified condition arises. An oral instruction is valid only if made to a health-care provider or to an individual who may serve as a surrogate under section 5-805, subsection (b).

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). An adult or emancipated minor with capacity may execute a power of attorney for health care, which may authorize the agent to make any health-care decision the principal could have made while having capacity. The power must be in writing and signed by the principal and 2 witnesses. Notwithstanding any law validating electronic or digital signatures, signatures of the principal and witnesses must be made in person and not by electronic means. The power remains in effect notwithstanding the principal's later incapacity and may include individual instructions. Unless related to the principal by blood, marriage or adoption, an agent may not be an owner, operator or employee of a residential long-term health-care institution at which the principal is receiving care.

[ 1999, c. 711, §2 (AMD) .]

(c). Unless otherwise specified in a power of attorney for health care, the authority of an agent becomes effective only upon a determination that the principal lacks capacity, and ceases to be effective upon a determination that the principal has recovered capacity.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(d). Unless otherwise specified in a written advance health-care directive, a determination that an individual lacks or has recovered capacity or that another condition exists that affects an individual instruction, the authority of an agent or the validity of an advance health-care directive must be made by the primary physician, by a court of competent jurisdiction or, for an individual who has included a directive authorizing mental health treatment in an advance health-care directive, by a person qualified to conduct an examination pursuant to Title 34-B, section 3863.

[ 1999, c. 423, §1 (AMD) .]

(e). An agent shall make a health-care decision in accordance with the principal's individual instructions, if any, and other wishes to the extent known to the agent. Otherwise, the agent shall make the decision in accordance with the agent's determination of the principal's best interest. In determining the principal's best interest, the agent shall consider the principal's personal values to the extent known to the agent.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(f). A health-care decision made by an agent for a principal is effective without judicial approval.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(g). A written advance health-care directive may include the individual's nomination of a guardian of the person.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(h). An advance health-care directive is valid for purposes of this Part if it complies with this Part, regardless of when or where executed or communicated, or if valid under the laws of the state in which it was executed. An advance health-care directive that is valid where executed or communicated is valid for the purposes of this Part.

[ 2005, c. 284, §4 (AMD) .]

(i). An advance health care directive is valid for purposes of directing mental health treatment. The terms of the directive must be construed in accordance with this Part and Title 34-B, sections 3831 and 3862.

[ 1999, c. 423, §2 (NEW) .]

(j). A surrogate or an agent named in an advance health-care directive has the power and authority to serve as the personal representative of the patient who executed the health care directive for all purposes of the federal Health Insurance Portability and Accountability Act of 1996, 42 United States Code, Section 1320d et seq. and its regulations, 45 Code of Federal Regulations 160-164. The surrogate or agent has all the rights of the patient with respect to the use and disclosure of the individually identifiable health information and other medical records of the patient.

[ 2003, c. 618, Pt. C, §2 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW). 1999, c. 423, §§1,2 (AMD). 1999, c. 711, §2 (AMD). 2003, c. 618, §C2 (AMD). 2005, c. 284, §4 (AMD).



18-A §5-803. Revocation of advance health-care directive

(a). An individual with capacity may revoke the designation of an agent only by a signed writing or by personally informing the supervising health-care provider.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). An individual with capacity may revoke all or part of an advance health-care directive, other than the designation of an agent, at any time and in any manner that communicates an intent to revoke.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(c). A health-care provider, agent, guardian or surrogate who is informed of a revocation by an individual with capacity shall promptly communicate the fact of the revocation to the supervising health-care provider and to any health-care institution at which the patient is receiving care.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(d). A decree of annulment, divorce, dissolution of marriage or legal separation revokes a previous designation of a spouse as agent unless otherwise specified in the decree or in a power of attorney for health care.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(e). An advance health-care directive that conflicts with an earlier advance health-care directive revokes the earlier directive to the extent of the conflict.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-804. Optional form

The following form may, but need not, be used to create an advance health-care directive. The other sections of this Part govern the effect of this or any other writing used to create an advance health-care directive. An individual with capacity may complete or modify all or any part of the following form.

ADVANCE HEALTH-CARE DIRECTIVE

Explanation

[1995, c. 378, Pt. A, §1 (NEW).]

You have the right to give instructions about your own health care. You also have the right to name someone else to make health-care decisions for you. This form lets you do either or both of these things. It also lets you express your wishes regarding donation of organs and the designation of your primary physician. If you use this form, you may complete or modify all or any part of it. You are free to use a different form. [1995, c. 378, Pt. A, §1 (NEW).]

Part 1 of this form is a power of attorney for health care. Part 1 lets you name another individual as agent to make health-care decisions for you if you become incapable of making your own decisions or if you want someone else to make those decisions for you now even though you are still capable. You may also name an alternate agent to act for you if your first choice is not willing, able or reasonably available to make decisions for you. Unless related to you, your agent may not be an owner, operator or employee of a residential long-term health-care institution at which you are receiving care. [1995, c. 378, Pt. A, §1 (NEW).]

Unless the form you sign limits the authority of your agent, your agent may make all health-care decisions for you. This form has a place for you to limit the authority of your agent. You need not limit the authority of your agent if you wish to rely on your agent for all health-care decisions that may have to be made. If you choose not to limit the authority of your agent, your agent will have the right to: [1995, c. 378, Pt. A, §1 (NEW).]

(a). Consent or refuse consent to any care, treatment, service or procedure to maintain, diagnose or otherwise affect a physical or mental condition;

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). Select or discharge health-care providers and institutions;

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(c). Approve or disapprove diagnostic tests, surgical procedures, programs of medication and orders not to resuscitate; and

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(d). Direct the provision, withholding or withdrawal of artificial nutrition and hydration and all other forms of health care, including life-sustaining treatment.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

Part 2 of this form lets you give specific instructions about any aspect of your health care. Choices are provided for you to express your wishes regarding the provision, withholding or withdrawal of treatment to keep you alive, including the provision of artificial nutrition and hydration, as well as the provision of pain relief. Space is also provided for you to add to the choices you have made or for you to write out any additional wishes. [1995, c. 378, Pt. A, §1 (NEW).]

Part 3 of this form lets you express an intention to donate your bodily organs and tissues following your death. [1995, c. 378, Pt. A, §1 (NEW).]

Part 4 of this form lets you designate a physician to have primary responsibility for your health care. [1995, c. 378, Pt. A, §1 (NEW).]

After completing this form, sign and date the form at the end. You must have 2 other individuals sign as witnesses. Give a copy of the signed and completed form to your physician, to any other health-care providers you may have, to any health-care institution at which you are receiving care and to any health-care agents you have named. You should talk to the person you have named as agent to make sure that he or she understands your wishes and is willing to take the responsibility. [1995, c. 378, Pt. A, §1 (NEW).]

You have the right to revoke this advance health-care directive or replace this form at any time. [1995, c. 378, Pt. A, §1 (NEW).]

* * * * * * * * * * * * * * * * * * * *

PART 1

POWER OF ATTORNEY FOR HEALTH CARE

(1) DESIGNATION OF AGENT: I designate the following individual as my agent to make health-care decisions for me:

..........................................................................................................................................

(name of individual you choose as agent)

..........................................................................................................................................

(address) (city) (state) (zip code)

..........................................................................................................................................

(home phone) (work phone)

OPTIONAL: If I revoke my agent's authority or if my agent is not willing, able or reasonably available to make a health-care decision for me, I designate as my first alternate agent:

.....................................................................................................................................

(name of individual you choose as first alternate agent)

.....................................................................................................................................

(address) (city) (state) (zip code)

...................................................................................................................................

(home phone) (work phone)

OPTIONAL: If I revoke the authority of my agent and first alternate agent or if neither is willing, able or reasonably available to make a health-care decision for me, I designate as my second alternate agent:

......................................................................................................................................

(name of individual you choose as second alternate agent)

....................................................................................................................................

(address) (city) (state) (zip code)

......................................................................................................................................

(home phone) (work phone)

(2) AGENT'S AUTHORITY: My agent is authorized to make all health-care decisions for me, including decisions to provide, withhold or withdraw artificial nutrition and hydration and all other forms of health care to keep me alive, except as I state here:

........................................................................................................................................

.......................................................................................................................................

.......................................................................................................................................

(Add additional sheets if needed.)

(3) WHEN AGENT'S AUTHORITY BECOMES EFFECTIVE: My agent's authority becomes effective when my primary physician determines that I am unable to make my own health-care decisions unless I mark the following box. If I mark this box [ ], my agent's authority to make health-care decisions for me takes effect immediately.

(4) AGENT'S OBLIGATION: My agent shall make health-care decisions for me in accordance with this power of attorney for health care, any instructions I give in Part 2 of this form and my other wishes to the extent known to my agent. To the extent my wishes are unknown, my agent shall make health-care decisions for me in accordance with what my agent determines to be in my best interest. In determining my best interest, my agent shall consider my personal values to the extent known to my agent.

(5) NOMINATION OF GUARDIAN: If a guardian of my person needs to be appointed for me by a court, I nominate the agent designated in this form. If that agent is not willing, able or reasonably available to act as guardian, I nominate the alternate agents whom I have named, in the order designated.

[2003, c. 688, Pt. M, §1 (AMD); 2003, c. 688, Pt. M, §2 (AFF).]

PART 2

INSTRUCTIONS FOR HEALTH CARE

If you are satisfied to allow your agent to determine what is best for you in making end-of-life decisions, you need not fill out this part of the form. If you do fill out this part of the form, you may strike any wording you do not want.

(6) END-OF-LIFE DECISIONS: I direct that my health-care providers and others involved in my care provide, withhold or withdraw treatment in accordance with the choice I have marked below:

[ ] (a) Choice Not To Prolong Life

I do not want my life to be prolonged if (i) I have an incurable and irreversible condition that will result in my death within a relatively short time, (ii) I become unconscious and, to a reasonable degree of medical certainty, I will not regain consciousness, or (iii) the likely risks and burdens of treatment would outweigh the expected benefits, OR

[ ] (b) Choice To Prolong Life

I want my life to be prolonged as long as possible within the limits of generally accepted health-care standards.

(7) ARTIFICIAL NUTRITION AND HYDRATION: Artificial nutrition and hydration must be provided, withheld or withdrawn in accordance with the choice I have made in paragraph (6) unless I mark the following box. If I mark this box [ ], artificial nutrition and hydration must be provided regardless of my condition and regardless of the choice I have made in paragraph (6).

(8) RELIEF FROM PAIN: Except as I state in the following space, I direct that treatment for alleviation of pain or discomfort be provided at all times, even if it hastens my death:

..............................................................................................................................................

..............................................................................................................................................

(9) OTHER WISHES: (If you do not agree with any of the optional choices above and wish to write your own, or if you wish to add to the instructions you have given above, you may do so here.) I direct that:

..............................................................................................................................................

..............................................................................................................................................

(Add additional sheets if needed)

[1995, c. 378, Pt. A, §1 (NEW).]

PART 3

DONATION OF ORGANS AT DEATH

(OPTIONAL)

(10) Upon my death (mark applicable box)

[ ] (a) I give any needed organs, tissues or parts, OR

[ ] (b) I give the following organs, tissues or parts only

.........................................................................................................................

(c) My gift is for the following purposes (strike any of the following you do not want)

(i) Transplant

(ii) Therapy

(iii) Research

(iv) Education

[1995, c. 378, Pt. A, §1 (NEW).]

PART 4

PRIMARY PHYSICIAN

(OPTIONAL)

(11) I designate the following physician as my primary physician:

......................................................................................................................................

(name of physician)

....................................................................................................................................

(address) (city) (state) (zip code)

....................................................................................................................................

(phone)

OPTIONAL: If the physician I have designated above is not willing, able or reasonably available to act as my primary physician, I designate the following physician as my primary physician:

...................................................................................................................................

(name of physician)

....................................................................................................................................

(address) (city) (state) (zip code)

....................................................................................................................................

(phone)

* * * * * * * * * * * * * * * * * * * *

(12) EFFECT OF COPY: A copy of this form has the same effect as the original.

(13) SIGNATURES: Sign and date the form here:

.............................. .................................................................................................

(date) (sign your name)

...................................................................................................................................

(address) (print your name)

..................................................................................................................................

(city) (state)

SIGNATURES OF WITNESSES:

First witness Second witness

...................................................................................................................................

(print name) (print name)

..................................................................................................................................

(address) (address)

................................................................................................................................

(city) (state) (city) (state)

...............................................................................................................................

(signature of witness) (signature of witness)

................................................................................................................................

(date) (date)

[1995, c. 625, Pt. B, §4 (AMD).]

SECTION HISTORY

1995, c. 378, §A1 (NEW). 1995, c. 625, §B4 (AMD). 2003, c. 618, §C3 (AMD). 2003, c. 688, §M1 (AMD). 2003, c. 688, §M2 (AFF). 2003, c. 688, Pt. M, §1 (AMD). 2003, c. 688, Pt. M, §2 (AFF).



18-A §5-805. Decisions by surrogate

(a). A surrogate may make a decision to withhold or withdraw life-sustaining treatment for a patient who is an adult or emancipated minor if the patient has been determined by the primary physician to lack capacity, no agent or guardian has been appointed or the agent or guardian is not reasonably available and the patient is in a terminal condition or a persistent vegetative state as determined by the primary physician.

A surrogate also is authorized to make any other health care decision for a patient who is an adult or emancipated minor if the patient has been determined by the primary physician to lack capacity and no agent or guardian exists, except that a surrogate may not deny surgery, procedures or other interventions that are lifesaving and medically necessary.

A medically necessary procedure is one providing the most patient-appropriate intervention or procedure that can be safely and effectively given.

[ 1999, c. 411, §2 (AMD) .]

(b). Any member of the following classes of the patient's family who is reasonably available, in descending order of priority, may act as surrogate:

(1). The spouse, unless legally separated; [1995, c. 378, Pt. A, §1 (NEW).]

(1-A). An adult who shares an emotional, physical and financial relationship with the patient similar to that of a spouse; [1999, c. 411, §3 (NEW).]

(2). An adult child; [1995, c. 378, Pt. A, §1 (NEW).]

(3). A parent; [1995, c. 378, Pt. A, §1 (NEW).]

(4). An adult brother or sister; [1995, c. 378, Pt. A, §1 (NEW).]

(5). An adult grandchild; [1995, c. 378, Pt. A, §1 (NEW).]

(6). An adult niece or nephew, related by blood or adoption; [1995, c. 378, Pt. A, §1 (NEW).]

(7). An adult aunt or uncle, related by blood or adoption; or [1995, c. 378, Pt. A, §1 (NEW).]

(8). Another adult relative of the patient, related by blood or adoption, who is familiar with the patient's personal values and is reasonably available for consultation. [1995, c. 378, Pt. A, §1 (NEW).]

[ 1999, c. 411, §3 (AMD) .]

(c). If none of the individuals eligible to act as surrogate under subsection (b) is reasonably available, an adult who has exhibited special concern for the patient, who is familiar with the patient's personal values and who is reasonably available may act as surrogate.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(d). A surrogate shall communicate the surrogate's assumption of authority as promptly as practicable to the members of the patient's family specified in subsection (b) who can be readily contacted.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(e). If more than one member of a class assumes authority to act as surrogate and they, or members of different classes who are reasonably available, do not agree on a health-care decision and the supervising health-care provider is so informed, the supervising health-care provider may comply with the decision of the class having priority or a majority of the members of that class who have communicated their views to the provider. The health-care provider may refer the members of the class or classes to a neutral 3rd party for assistance in resolving the dispute or to a court of competent jurisdiction. If the class is evenly divided concerning the health-care decision and the supervising health-care provider is so informed, that class and all individuals having lower priority are disqualified from making the decision.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(f). A surrogate shall make a health-care decision in accordance with the patient's individual instructions, if any, and other wishes to the extent known to the surrogate. Otherwise, the surrogate shall make the decision in accordance with the surrogate's determination of the patient's best interest and in good faith. In determining the patient's best interest, the surrogate shall consider the patient's personal values to the extent known to the surrogate. A consent is not valid if it conflicts with the intention of the patient previously expressed to the surrogate.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(g). A health-care decision made by a surrogate for a patient lacking capacity is effective without judicial approval.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(h). An individual with capacity at any time may disqualify another, including a member of the individual's family, from acting as the individual's surrogate by a signed writing or by personally informing the supervising health-care provider of the disqualification.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(i). A surrogate may not be an owner, operator or employee of a residential long-term health-care institution at which the patient is receiving care unless the surrogate is one of the following:

(1). The spouse of the patient; [1995, c. 378, Pt. A, §1 (NEW).]

(2). An adult child of the patient; [1995, c. 378, Pt. A, §1 (NEW).]

(3). A parent of the patient; or [1995, c. 378, Pt. A, §1 (NEW).]

(4). A relative of the patient with whom the patient has resided for more than 6 months prior to the decision. [1995, c. 378, Pt. A, §1 (NEW).]

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(j). A supervising health-care provider may require an individual claiming the right to act as surrogate for a patient to provide a written declaration under penalty of perjury stating facts and circumstances reasonably sufficient to establish the claimed authority.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW). 1999, c. 411, §§2,3 (AMD).



18-A §5-806. Decisions by guardian

(a). Except as authorized by a court of competent jurisdiction, a guardian shall comply with the ward's individual instructions and other wishes, if any, expressed while the ward had capacity and to the extent known to the guardian, and may not revoke the ward's advance health-care directive unless the appointing court expressly so authorizes.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). Absent a court order to the contrary, a health-care decision of an agent takes precedence over that of a guardian.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(c). A health-care decision made by a guardian for the ward is effective without judicial approval, except under the following circumstances:

(1). The guardian's decision is contrary to the ward's individual instructions and other wishes, expressed while the ward had capacity; or [1995, c. 378, Pt. A, §1 (NEW).]

(2). The guardian seeks to withhold or withdraw life-sustaining treatment from the ward, against the advice of the ward's primary physician and in the absence of instructions from the ward, made while the ward had capacity. [1995, c. 378, Pt. A, §1 (NEW).]

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-807. Obligations of health-care provider

(a). Before implementing a health-care decision made for a patient, a supervising health-care provider, if possible, shall promptly communicate to the patient the decision made and the identity of the person making the decision.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). A supervising health-care provider who knows of the existence of an advance health-care directive, a revocation of an advance health-care directive or a designation or disqualification of a surrogate shall promptly record its existence in the patient's health-care record and, if it is in writing, shall request a copy and if one is furnished shall arrange for its maintenance in the health-care record.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(c). A primary physician who makes or is informed of a determination that a patient lacks or has recovered capacity or that another condition exists that affects an individual instruction or the authority of an agent, guardian, or surrogate or the validity of an advance health-care directive shall promptly record the determination in the patient's health-care record and communicate the determination to the patient, if possible, and to any person then authorized to make health-care decisions for the patient.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(d). Except as provided in subsections (e) and (f), a health-care provider or institution providing care to a patient shall:

(1). Comply with an individual instruction of the patient and with a reasonable interpretation of that instruction made by a person then authorized to make health-care decisions for the patient; and [1995, c. 378, Pt. A, §1 (NEW).]

(2). Comply with a health-care decision for the patient made by a person then authorized to make health-care decisions for the patient to the same extent as if the decision had been made by the patient while having capacity. [1995, c. 378, Pt. A, §1 (NEW).]

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(e). A health-care provider may decline to comply with an individual instruction or health-care decision if the instruction or decision appears not to be in compliance with this Act or for reasons of conscience. A health-care institution may decline to comply with an individual instruction or health-care decision if the instruction or decision appears not to be in compliance with this Act or if the instruction or decision is contrary to a policy of the institution that is expressly based on reasons of conscience and if the policy was timely communicated to the patient or to a person then authorized to make health-care decisions for the patient.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(f). A health-care provider or institution may decline to comply with an individual instruction or health-care decision that requires medically ineffective health care or health care contrary to generally accepted health-care standards applicable to the health-care provider or institution.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(g). A health-care provider or institution that declines to comply with an individual instruction or health-care decision shall:

(1). Promptly so inform the patient, if possible, and any person then authorized to make health-care decisions for the patient; [1995, c. 378, Pt. A, §1 (NEW).]

(2). Provide continuing care to the patient until a transfer can be effected or a court of competent jurisdiction issues a final order regarding the decision; and [1995, c. 378, Pt. A, §1 (NEW).]

(3). Unless the patient or person then authorized to make health-care decisions for the patient refuses assistance, immediately make all reasonable efforts to assist in the transfer of the patient to another health-care provider or institution that is willing to comply with the instruction or decision. [1995, c. 378, Pt. A, §1 (NEW).]

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(h). A health-care provider or institution may not require or prohibit the execution or revocation of an advance health-care directive as a condition for providing health care.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-808. Health-care information

Unless otherwise specified in an advance health-care directive, a person then authorized to make health-care decisions for a patient has the same rights as the patient to request, receive, examine, copy and consent to the disclosure of medical or any other health-care information. [1995, c. 378, Pt. A, §1 (NEW).]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-809. Immunities

(a). A health-care provider or institution acting in good faith and in accordance with generally accepted health-care standards applicable to the health-care provider or institution is not subject to civil or criminal liability or to discipline for unprofessional conduct for:

(1). Complying with a health-care decision of a person apparently having authority and capacity to make a health-care decision for a patient, including a decision to withhold or withdraw health care; [1995, c. 378, Pt. A, §1 (NEW).]

(2). Declining to comply with a health-care decision of a person based on a belief that the person then lacked authority or capacity, or that the decision otherwise does not comply with this Act; [1995, c. 378, Pt. A, §1 (NEW).]

(3). Complying with an advance health-care directive and assuming that the directive was valid when made and has not been revoked or terminated; or [1995, c. 378, Pt. A, §1 (NEW).]

(4). Seeking judicial relief from a court of competent jurisdiction. [1995, c. 378, Pt. A, §1 (NEW).]

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). An individual acting as agent, guardian or surrogate under this Part is not subject to civil or criminal liability or to discipline for unprofessional conduct for health-care decisions made in good faith.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-810. Statutory damages

(a). A health-care provider or institution that intentionally violates this Part is subject to liability to the aggrieved individual for damages of $500 or actual damages resulting from the violation, whichever is greater, plus reasonable attorney's fees.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). A person who intentionally falsifies, forges, conceals, defaces or obliterates an individual's advance health-care directive or a revocation of an advance health-care directive without the individual's consent, or who coerces or fraudulently induces an individual to give, revoke or not to give an advance health-care directive, is subject to liability to that individual for damages of $2,500 or actual damages resulting from the action, whichever is greater, plus reasonable attorney's fees.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-811. Capacity

(a). This Part does not affect the right of an individual to make health-care decisions while having capacity to do so.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). An individual is presumed to have capacity to make a health-care decision, to give or revoke an advance health-care directive and to designate or disqualify a surrogate. This presumption may be rebutted by a determination by the individual's primary physician or by a court of competent jurisdiction.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-812. Effect of copy

A copy of a written advance health-care directive, revocation of an advance health-care directive or designation or disqualification of a surrogate has the same effect as the original. [1995, c. 378, Pt. A, §1 (NEW).]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-813. Effect of Part

(a). This Part does not create a presumption concerning the intention of an individual who has not made or who has revoked an advance health-care directive.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). Death resulting from the withholding or withdrawal of health care in accordance with this Part does not for any purpose constitute a suicide or homicide or legally impair or invalidate a policy of insurance or an annuity providing a death benefit, notwithstanding any term of the policy or annuity to the contrary.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(c). This Part does not authorize mercy killing, assisted suicide, euthanasia or the provision, withholding, or withdrawal of health care to the extent prohibited by other statutes of this State.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(d). This Part does not authorize or require a health-care provider or institution to provide health care contrary to generally accepted health-care standards applicable to the health-care provider or institution.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(e). This Part does not authorize an agent or surrogate to consent to the admission of an individual to a mental health-care institution unless the individual's written advance health-care directive expressly so provides.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(f). This Part does not affect other statutes of this State governing treatment for mental illness of an individual involuntarily committed to a mental health-care institution.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-814. Judicial relief

On petition of a patient, the patient's agent, guardian or surrogate, a health-care or social services provider or institution involved with the patient's care, a state agency mandated to provide adult protective services pursuant to Title 22, sections 3472 to 3487, or an adult relative or adult friend of the patient, the court may enjoin or direct a health-care decision or other equitable relief. [1995, c. 378, Pt. A, §1 (NEW).]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-815. Uniformity of application and construction

This Part must be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject matter of this Part among states enacting it. [1995, c. 378, Pt. A, §1 (NEW).]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-816. Short title

This Part may be cited as the Uniform Health-care Decisions Act. [1995, c. 378, Pt. A, §1 (NEW).]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-817. Effective date

This Part takes effect on October 1, 1995. [1995, c. 378, Pt. A, §1 (NEW).]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-818. Military advanced medical directives

A military advanced medical directive executed in accordance with 10 United States Code, Section 1044c is valid in this State. [2005, c. 353, §3 (NEW).]

SECTION HISTORY

2005, c. 353, §3 (NEW).






Part 9: MAINE UNIFORM POWER OF ATTORNEY ACT

Subpart 1: GENERAL PROVISIONS AND DEFINITIONS

18-A §5-901. Short title

This Part may be known and cited as "the Maine Uniform Power of Attorney Act." [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-902. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). "Agent" means a person granted authority to act for a principal under a power of attorney, whether denominated an agent, attorney-in-fact or otherwise. The term includes an original agent, coagent, successor agent and a person to which an agent's authority is delegated.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). "Durable," with respect to a power of attorney, means not terminated by the principal's incapacity.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). "Good faith" means honesty in fact.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). "Incapacity" means inability of an individual to effectively manage property or business affairs because the individual:

(1). Is impaired by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication or other cause to the extent that the individual lacks sufficient understanding, capacity or ability to receive and evaluate information or make or communicate decisions regarding the individual's property or business affairs; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Is:

(i) Missing;

(ii) Detained, including incarcerated in a penal system; or

(iii) Outside the United States and unable to return. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). "Power of attorney" means a writing or other record that grants authority to an agent to act in the place of the principal, whether or not the term "power of attorney" is used.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). "Presently exercisable general power of appointment," with respect to property or a property interest subject to a power of appointment, means power exercisable at the time in question to vest absolute ownership in the principal individually, the principal's estate, the principal's creditors or the creditors of the principal's estate. The term includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard or the passage of a specified period only after the occurrence of the specified event, the satisfaction of the ascertainable standard or the passage of the specified period. The term does not include a power exercisable in a fiduciary capacity or only by will.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(i). "Principal" means an individual who grants authority to an agent in a power of attorney.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(j). "Property" means anything that may be the subject of ownership, whether real or personal, or legal or equitable, or any interest or right therein.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(k). "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(l). "Registered domestic partner" means an individual registered as a domestic partner under Title 22, section 2710, subsection 3.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(m). "Sign" means, with present intent to authenticate or adopt a record:

(1). To execute or adopt a tangible symbol; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). To attach to or logically associate with the record an electronic sound, symbol or process. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(n). "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(o). "Stocks and bonds" means stocks, bonds, mutual funds and all other types of securities and financial instruments, whether held directly, indirectly or in any other manner. The term does not include commodity futures contracts and call or put options on stocks or stock indexes.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-903. Applicability

This Part applies to all powers of attorney except: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). A power to the extent it is coupled with an interest in the subject of the power, including a power given to or for the benefit of a creditor in connection with a credit transaction;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). A power to make health care decisions;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). A proxy or other delegation to exercise voting rights or management rights with respect to an entity; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). A power created on a form prescribed by a government or governmental subdivision, agency or instrumentality for a governmental purpose.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-904. Power of attorney is durable

A power of attorney created under this Part is durable unless it expressly provides that it is terminated by the incapacity of the principal. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-905. Execution of power of attorney; notices

(a). A power of attorney must be signed by the principal or in the principal's conscious presence by another individual directed by the principal to sign the principal's name on the power of attorney. A signature on a power of attorney is presumed to be genuine if the principal acknowledges the signature before a notary public or other individual authorized by law to take acknowledgments. A power of attorney under this Part is not valid unless it is acknowledged before a notary public or other individual authorized by law to take acknowledgments.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). A durable power of attorney under this Part is not valid unless it contains the following notices substantially in the following form:

"Notice to the Principal: As the "Principal" you are using this power of attorney to grant power to another person (called the Agent) to make decisions about your property and to use your property on your behalf. Under this power of attorney you give your Agent broad and sweeping powers to sell or otherwise dispose of your property without notice to you. Under this document your Agent will continue to have these powers after you become incapacitated. The powers that you give your Agent are explained more fully in the Maine Uniform Power of Attorney Act, Maine Revised Statutes, Title 18-A, Article 5, Part 9. You have the right to revoke this power of attorney at any time as long as you are not incapacitated. If there is anything about this power of attorney that you do not understand you should ask a lawyer to explain it to you.

Notice to the Agent: As the "Agent" you are given power under this power of attorney to make decisions about the property belonging to the Principal and to dispose of the Principal's property on the Principal's behalf in accordance with the terms of this power of attorney. This power of attorney is valid only if the Principal is of sound mind when the Principal signs it. When you accept the authority granted under this power of attorney a special legal relationship is created between you and the Principal. This relationship imposes upon you legal duties that continue until you resign or the power of attorney is terminated or revoked. The duties are more fully explained in the Maine Uniform Power of Attorney Act, Maine Revised Statutes, Title 18-A, Article 5, Part 9 and Title 18-B, sections 802 to 807 and Title 18-B, chapter 9. As the Agent, you are generally not entitled to use the Principal's property for your own benefit or to make gifts to yourself or others unless the power of attorney gives you such authority. If you violate your duty under this power of attorney you may be liable for damages and may be subject to criminal prosecution. You must stop acting on behalf of the Principal if you learn of any event that terminates this power of attorney or your authority under this power of attorney. Events of termination are more fully explained in the Maine Uniform Power of Attorney Act and include, but are not limited to, revocation of your authority or of the power of attorney by the Principal, the death of the Principal or the commencement of divorce proceedings between you and the Principal. If there is anything about this power of attorney or your duties under it that you do not understand you should ask a lawyer to explain it to you."

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-906. Validity of power of attorney

(a). A power of attorney executed in this State on or after July 1, 2010 is valid if its execution complies with section 5-905.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). A power of attorney executed in this State before July 1, 2010 is valid if its execution complied with the law of this State as it existed at the time of execution.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). A power of attorney executed other than in this State is valid in this State if, when the power of attorney was executed, the execution complied with:

(1). The law of the jurisdiction that determines the meaning and effect of the power of attorney pursuant to section 5-907; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). The requirements for a military power of attorney pursuant to 10 United States Code, Section 1044b, as amended. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Except as otherwise provided by statute other than this Part, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-907. Meaning and effect of power of attorney

The meaning and effect of a power of attorney is determined by the law of the jurisdiction indicated in the power of attorney and, in the absence of an indication of jurisdiction, by the law of the jurisdiction in which the power of attorney was executed. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-908. Nomination of conservator or guardian; relation of agent to court-appointed fiduciary

(a). In a power of attorney, a principal may nominate a conservator of the principal's estate or guardian of the principal’s person for consideration by the court if protective proceedings for the principal's estate or person are begun after the principal executes the power of attorney. Except for good cause shown or disqualification, the court shall make its appointment in accordance with the principal's most recent nomination.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). If, after a principal executes a power of attorney, a court appoints a conservator of the principal's estate or other fiduciary charged with the management of some or all of the principal's property, the agent is accountable to the fiduciary as well as to the principal. The power of attorney is not terminated and the agent's authority continues unless limited, suspended or terminated by the court.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-909. When power of attorney effective

(a). A power of attorney is effective when executed unless the principal provides in the power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). If a power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the power of attorney, may authorize one or more persons to determine in a writing or other record that the event or contingency has occurred.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). If a power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person to determine whether the principal is incapacitated, or the person authorized is unable or unwilling to make the determination, the power of attorney becomes effective upon a determination in a writing or other record by:

(1). A physician that the principal is incapacitated within the meaning of section 5-902, subsection (e), paragraph (1); or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). An attorney at law, a judge or an appropriate governmental official that the principal is incapacitated within the meaning of section 5-902, subsection (e), paragraph (2). [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). A person authorized by the principal in the power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the federal Health Insurance Portability and Accountability Act of 1996, 42 United States Code, Section 1320d, et seq., as amended, and applicable regulations, to obtain access to the principal's health care information and communicate with the principal's health care provider.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-910. Termination of power of attorney or agent's authority

(a). A power of attorney terminates when:

(1). The principal dies; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). The principal becomes incapacitated, if the power of attorney is not durable; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). The principal revokes the power of attorney; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). The power of attorney provides that it terminates; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). The purpose of the power of attorney is accomplished; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). The principal revokes the agent's authority or the agent dies, becomes incapacitated or resigns and the power of attorney does not provide for another agent to act under the power of attorney. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). An agent's authority terminates:

(1). When the principal revokes the authority; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). When the agent dies, becomes incapacitated or resigns; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). When an action is filed for the termination or annulment of the agent's marriage to the principal or their legal separation, unless the power of attorney otherwise provides; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Upon the sooner to occur of either the marriage of the principal to a person other than the agent if upon or after execution of the power of attorney the principal and the agent are or became registered domestic partners, the filing with the domestic partner registry, in accordance with Title 22, section 2710, subsection 4, of a notice consenting to the termination of a registered domestic partnership of the principal and the agent or upon service, in accordance with Title 22, section 2710, subsection 4, of a notice of intent to terminate the registered domestic partnership of the principal and the agent; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). The power of attorney terminates. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Unless the power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (b), notwithstanding a lapse of time since the execution of the power of attorney.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Termination of an agent's authority or of a power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Incapacity of the principal of a power of attorney that is not durable does not revoke or terminate the power of attorney as to an agent or other person that, without actual knowledge of the incapacity, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). The execution of a power of attorney does not revoke a power of attorney previously executed by the principal unless the subsequent power of attorney provides that the previous power of attorney is revoked or that all other powers of attorney are revoked.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-911. Coagents and successor agents

(a). A principal may designate 2 or more persons to act as coagents. Unless the power of attorney otherwise provides, each coagent may exercise its authority independently.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve or declines to serve. A principal may grant authority to designate one or more successor agents to an agent or other person designated by name, office or function. Unless the power of attorney otherwise provides, a successor agent:

(1). Has the same authority as that granted to the original agent; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve or have declined to serve. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Except as otherwise provided in the power of attorney and subsection (d), an agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). An agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's interests. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-912. Reimbursement and compensation of agent

Unless the power of attorney otherwise provides, an agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal and to compensation that is reasonable under the circumstances. The factors set forth in section 3-721, subsection (b) should be considered as guides in determining the reasonableness of compensation under this section. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-913. Agent's acceptance

Except as otherwise provided in the power of attorney, a person accepts appointment as an agent under a power of attorney by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-914. Agent's duties

(a). Notwithstanding provisions in the power of attorney, an agent that has accepted appointment shall:

(1). Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and otherwise act as a fiduciary under the standards of care applicable to trustees as described under Title 18-B, sections 802 to 807 and Title 18-B, chapter 9; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Act in good faith; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Act only within the scope of authority granted in the power of attorney. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Except as otherwise provided in the power of attorney, an agent that has accepted appointment shall:

(1). Act loyally for the principal's benefit; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Act so as not to create a conflict of interest that impairs the agent's ability to act impartially; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Act with the care, competence and diligence ordinarily exercised by agents in similar circumstances; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Keep a record of all receipts, disbursements and transactions made on behalf of the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). Cooperate with a person that has authority to make health care decisions for the principal to carry out such decisions; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). Attempt to preserve the principal's estate plan, to the extent actually known by the agent, based on all relevant factors, including:

(i) The value and nature of the principal's property;

(ii) The principal's foreseeable obligations and need for maintenance;

(iii) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer and gift taxes; and

(iv) Eligibility for a benefit, a program or assistance under a statute, rule or regulation. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). An agent that acts in good faith is not liable to any beneficiary of the principal's estate plan for failure to preserve the plan.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). An agent that acts with care, competence and diligence for the sole interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). If an agent is selected by the principal because of special skills or expertise possessed by the agent or in reliance on the agent's representation that the agent has special skills or expertise, the special skills or expertise must be considered in determining whether the agent has acted with care, competence and diligence under the circumstances.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Absent a breach of duty to the principal, an agent is not liable if the value of the principal's property declines.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). An agent that exercises authority to delegate to another person the authority granted by the principal or that engages another person on behalf of the principal is not liable for an act, error of judgment or default of that person if the agent exercises care, competence and diligence in selecting and monitoring the person.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). Except as otherwise provided in the power of attorney, an agent is not required to disclose receipts, disbursements or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested, within 30 days the agent shall comply with the request or provide a writing or other record substantiating why additional time is needed and shall comply with the request within an additional 30 days.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-915. Exoneration of agent

A provision in a power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Relieves the agent of liability for breach of duty committed dishonestly, with an improper motive or with reckless indifference to the purposes of the power of attorney; or

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Was inserted as a result of an abuse of a confidential or fiduciary relationship with the principal.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-916. Judicial relief

(a). The following persons may petition the Probate Court or the Superior Court for the county in which either the principal or the agent resides to construe a power of attorney or review the agent's conduct and grant appropriate relief:

(1). The principal or the agent; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). A guardian, conservator or other fiduciary acting for the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). A person authorized to make health care decisions for the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). The principal's spouse, registered domestic partner, parent or descendant; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). An individual who would qualify as a presumptive heir of the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). A person named as a beneficiary to receive any property, benefit or contractual right on the principal's death or as a beneficiary of a trust created by or for the principal that has a financial interest in the principal's estate; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(7). A governmental agency having regulatory authority to protect the welfare of the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(8). The principal's caregiver or another person that demonstrates sufficient interest in the principal's welfare; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(9). A person asked to accept the power of attorney. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Upon motion by the principal, the court shall dismiss a petition filed under this section, unless the court finds that the principal lacks capacity to revoke the agent's authority or the power of attorney.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-917. Agent's liability

An agent that violates this chapter is liable to the principal or the principal's successors in interest for the amount required to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Restore the value of the principal's property to what it would have been had the violation not occurred; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Reimburse the principal or the principal's successors in interest for the attorney's fees and costs paid on the agent's behalf.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-918. Agent's resignation; notice

Unless the power of attorney provides a different method for an agent's resignation, an agent may resign by giving notice to the principal and, if the principal is incapacitated: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). To the conservator or guardian, if one has been appointed for the principal, and a coagent or successor agent; or

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). If there is no person described in subsection (a), to:

(1). The principal's caregiver; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). A governmental agency having authority to protect the welfare of the principal. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-919. Acceptance of and reliance upon acknowledged power of attorney

(a). For purposes of this section and section 5-920, "acknowledged" means purportedly verified before a notary public or other individual authorized to take acknowledgements.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). A person that in good faith accepts an acknowledged power of attorney without actual knowledge that the signature is not genuine may rely upon the presumption under section 5-905 that the signature is genuine.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). A person that in good faith accepts an acknowledged power of attorney without actual knowledge that the power of attorney is void, invalid or terminated, that the purported agent's authority is void, invalid or terminated or that the agent is exceeding or improperly exercising the agent's authority may rely upon the power of attorney as if the power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect and the agent had not exceeded and had properly exercised the authority.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). A person that is asked to accept an acknowledged power of attorney may request, and rely upon, without further investigation:

(1). An agent's certification under penalty of perjury of any factual matter concerning the principal, agent or power of attorney; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). An English translation of the power of attorney if the power of attorney contains, in whole or in part, language other than English; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). An opinion of counsel as to any matter of law concerning the power of attorney if the person making the request provides in a writing or other record the reason for the request. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). An English translation or an opinion of counsel requested under this section must be provided at the principal's expense unless the request is made more than 7 business days after the power of attorney is presented for acceptance.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). For purposes of this section and section 5-920, a person that conducts activities through employees is without actual knowledge of a fact relating to a power of attorney, a principal or an agent if the employee conducting the transaction involving the power of attorney is without actual knowledge of the fact.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-920. Liability for refusal to accept acknowledged power of attorney

(a). Except as otherwise provided in subsection (b):

(1). A person shall either accept an acknowledged power of attorney or request a certification, a translation or an opinion of counsel under section 5-919, subsection (d) no later than 7 business days after presentation of the power of attorney for acceptance; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). If a person requests a certification, a translation or an opinion of counsel under section 5-919, subsection (d), the person shall accept the power of attorney no later than 5 business days after receipt of the certification, translation or opinion of counsel; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). A person may not require an additional or different form of power of attorney for authority granted in the power of attorney presented. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). A person is not required to accept an acknowledged power of attorney if:

(1). The person is not otherwise required to engage in a transaction with the principal in the same circumstances; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with federal law; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). The person has actual knowledge of the termination of the agent's authority or of the power of attorney before exercise of the power; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). A request for a certification, a translation or an opinion of counsel under section 5-919, subsection (d) is refused; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). The person in good faith believes that the power is not valid or that the agent does not have the authority to perform the act requested, whether or not a certification, a translation or an opinion of counsel under section 5-919, subsection (d) has been requested or provided; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). The person has a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation or abandonment by the agent or a person acting for or with the agent and the person makes, or has actual knowledge that another person has made, a report to the Department of Health and Human Services regarding such beliefs. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). A person that refuses in violation of this section to accept an acknowledged power of attorney is subject to:

(1). A court order mandating acceptance of the power of attorney; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Liability for reasonable attorney's fees and costs incurred in any action or proceeding that confirms the validity of the power of attorney or mandates acceptance of the power of attorney. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-921. Principles of law and equity

Unless displaced by a provision of this Part, the principles of law and equity supplement this Part. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-922. Laws applicable to financial institutions and entities

This Part does not supersede any other law applicable to financial institutions or other entities, and the other law controls if inconsistent with this Part. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-923. Remedies under other law

The remedies under this Part are not exclusive and do not abrogate any right or remedy under the law of this State other than this Part. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).






Subpart 2: AUTHORITY

18-A §5-931. Authority that requires specific grant; grant of general authority

(a). An agent under a power of attorney may do the following on behalf of the principal or with the principal's property only if the power of attorney expressly grants the agent the authority and exercise of the authority is not otherwise prohibited by another agreement or instrument to which the authority or property is subject:

(1). Create, amend, revoke or terminate an inter vivos trust; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Make a gift; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Create or change rights of survivorship; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Create or change a beneficiary designation; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). Delegate authority granted under the power of attorney; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). Waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(7). Exercise fiduciary powers that the principal has authority to delegate; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(8). Disclaim property, including a power of appointment. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Notwithstanding a grant of authority to do an act described in subsection (a), unless the power of attorney otherwise provides, an agent that is not an ancestor, spouse, registered domestic partner or descendant of the principal may not exercise authority under a power of attorney to create in the agent, or in an individual to whom the agent owes a legal obligation of support, an interest in the principal’s property, whether by gift, right of survivorship, beneficiary designation, disclaimer or otherwise.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Subject to subsections (a), (b), (d) and (e), if a power of attorney grants to an agent authority to do all acts that a principal could do, the agent has the general authority described in sections 5-934 through 5-946.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Unless the power of attorney otherwise provides, a grant of authority to make a gift is subject to section 5-947.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Subject to subsections (a), (b) and (d), if the subjects over which authority is granted in a power of attorney are similar or overlap, the broadest authority controls.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Authority granted in a power of attorney is exercisable with respect to property that the principal has when the power of attorney is executed or acquires later, whether or not the property is located in this State and whether or not the authority is exercised or the power of attorney is executed in this State.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). An act performed by an agent pursuant to a power of attorney has the same effect and inures to the benefit of and binds the principal and the principal's successors in interest as if the principal had performed the act.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-932. Incorporation of authority

(a). An agent has authority described in this subpart if the power of attorney refers to general authority with respect to the descriptive term for the subjects stated in sections 5-934 through 5-947 or cites the section in which the authority is described.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). A reference in a power of attorney to general authority with respect to the descriptive term for a subject in sections 5-934 through 5-947 or a citation to a section of sections 5-934 through 5-947 incorporates the entire section as if it were set out in full in the power of attorney.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). A principal may modify authority incorporated by reference.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-933. Construction of authority generally

Except as otherwise provided in the power of attorney, by executing a power of attorney that incorporates by reference a subject described in sections 5-934 through 5-947 or that grants to an agent authority to do all acts that a principal could do pursuant to section 5-931, subsection (c), a principal authorizes the agent, with respect to that subject, to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Demand, receive and obtain by litigation or otherwise, money or another thing of value to which the principal is, may become or claims to be entitled and conserve, invest, disburse or use anything so received or obtained for the purposes intended;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction and perform, rescind, cancel, terminate, reform, restate, release or modify the contract or another contract made by or on behalf of the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Execute, acknowledge, seal, deliver, file or record any instrument or communication the agent considers desirable to accomplish a purpose of a transaction, including creating at any time a schedule listing some or all of the principal's property and attaching it to the power of attorney;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to a claim existing in favor of or against the principal or intervene in litigation relating to the claim;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Seek on the principal's behalf the assistance of a court or other governmental agency to carry out an act authorized in the power of attorney;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Engage, compensate and discharge an attorney, accountant, discretionary investment manager, expert witness or other advisor;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). Prepare, execute and file a record, report or other document to safeguard or promote the principal's interest under a statute, rule or regulation;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). Communicate with any representative or employee of a government or governmental subdivision, agency or instrumentality on behalf of the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(i). Access communications intended for and communicate on behalf of the principal, whether by mail, electronic transmission, telephone or other means; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(j). Do any lawful act with respect to the subject and all property related to the subject.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-934. Real property

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to real property authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Demand, buy, lease, receive, accept as a gift or as security for an extension of credit or otherwise acquire or reject an interest in real property or a right incident to real property;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Sell; exchange; convey with or without covenants, representations or warranties; quitclaim; release; surrender; retain title for security; encumber; partition; consent to partitioning; subject to an easement or covenant; subdivide; apply for zoning or other governmental permits; plat or consent to platting; develop; grant an option concerning; lease; sublease; contribute to an entity in exchange for an interest in that entity; or otherwise grant or dispose of an interest in real property or a right incident to real property;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Pledge or mortgage an interest in real property or right incident to real property as security to borrow money or pay, renew or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Release, assign, satisfy or enforce by litigation or otherwise a mortgage, deed of trust, conditional sale contract, encumbrance, lien or other claim to real property that exists or is asserted;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Manage or conserve an interest in real property or a right incident to real property owned or claimed to be owned by the principal, including:

(1). Insuring against liability or casualty or other loss; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Obtaining or regaining possession of or protecting the interest or right by litigation or otherwise; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Paying, assessing, compromising or contesting taxes or assessments or applying for and receiving refunds in connection with them; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Purchasing supplies, hiring assistance or labor and making repairs or alterations to the real property; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Use, develop, alter, replace, remove, erect or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). Participate in a reorganization with respect to real property or an entity that owns an interest in or right incident to real property and receive, hold and act with respect to stocks and bonds or other property received in a plan of reorganization, including:

(1). Selling or otherwise disposing of them; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Exercising or selling an option, right of conversion or similar right with respect to them; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Exercising any voting rights in person or by proxy; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). Change the form of title of an interest in or right incident to real property; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(i). Dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-935. Tangible personal property

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to tangible personal property authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Demand, buy, receive, accept as a gift or as security for an extension of credit or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Sell; exchange; convey with or without covenants, representations or warranties; quitclaim; release; surrender; create a security interest in; grant options concerning; lease; sublease; or otherwise dispose of tangible personal property or an interest in tangible personal property;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Release, assign, satisfy or enforce by litigation or otherwise a security interest, lien or other claim on behalf of the principal with respect to tangible personal property or an interest in tangible personal property;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including:

(1). Insuring against liability or casualty or other loss; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Obtaining or regaining possession of or protecting the property or interest by litigation or otherwise; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Paying, assessing, compromising or contesting taxes or assessments or applying for and receiving refunds in connection with them; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Moving the property from place to place; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). Storing the property for hire or on a gratuitous bailment; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). Using and making repairs, alterations or improvements to the property; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(7). Changing the form of title of an interest in tangible personal property. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-936. Stocks and bonds

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to stocks and bonds authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Buy, sell and exchange stocks and bonds;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Establish, continue, modify or terminate an account with respect to stocks and bonds;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Pledge stocks and bonds as security to borrow, pay, renew or extend the time of payment of a debt of the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Receive certificates and other evidences of ownership with respect to stocks and bonds; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts and consent to limitations on the right to vote.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-937. Commodities and options

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to commodities and options authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Buy, sell, exchange, assign, settle and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Establish, continue, modify and terminate option accounts.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-938. Banks and other financial institutions

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Continue, modify and terminate an account or other banking arrangement made by or on behalf of the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Establish, modify and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm or other financial institution selected by the agent;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Withdraw, by check, order, electronic funds transfer or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Receive statements of account, vouchers, notices and similar documents from a financial institution and act with respect to them;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Enter a safe deposit box or vault and withdraw or add to the contents;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). Make, assign, draw, endorse, discount, guarantee and negotiate promissory notes, checks, drafts and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, transfer money, receive the cash or other proceeds of those transactions and accept a draft drawn by a person upon the principal and pay it when due;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(i). Receive for the principal and act upon a sight draft, warehouse receipt or other document of title, whether tangible or electronic, or other negotiable or nonnegotiable instrument;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(j). Apply for, receive and use letters of credit, credit and debit cards, electronic transaction authorizations and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(k). Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-939. Operation of entity or business

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest, and unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Operate, buy, sell, enlarge, reduce or terminate an ownership interest;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege or option that the principal has, may have or claims to have;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Enforce the terms of an ownership agreement;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege or option the principal has or claims to have as the holder of stocks and bonds;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). With respect to an entity or business owned solely by the principal:

(1). Continue, modify, renegotiate, extend and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the power of attorney; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Determine:

(i) The location of its operation;

(ii) The nature and extent of its business;

(iii) The methods of manufacturing, selling, merchandising, financing, accounting and advertising employed in its operation;

(iv) The amount and types of insurance carried; and

(v) The mode of engaging, compensating and dealing with its employees and accountants, attorneys or other advisors; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Change the name or form of organization under which the entity or business is operated and enter into an ownership agreement with other persons to take over all or part of the operation of the entity or business; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). Put additional capital into an entity or business in which the principal has an interest;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(i). Join in a plan of reorganization, consolidation, conversion, domestication or merger of the entity or business;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(j). Sell or liquidate all or part of an entity or business;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(k). Establish the value of an entity or business under a buy-out agreement to which the principal is a party;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(l). Prepare, sign, file and deliver reports, compilations of information, returns or other papers with respect to an entity or business and make related payments; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(m). Pay, compromise or contest taxes, assessments, fines or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the power of attorney.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-940. Insurance and annuities

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to insurance and annuities authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Continue, pay the premium or make a contribution on, modify, exchange, rescind, release or terminate a contract procured by or on behalf of the principal that insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Procure new, different and additional contracts of insurance and annuities for the principal and the principal's spouse, registered domestic partner, children and other dependents and select the amount, type of insurance or annuity and mode of payment;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Pay the premium or make a contribution on, modify, exchange, rescind, release or terminate a contract of insurance or annuity procured by the agent;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Apply for and receive a loan secured by a contract of insurance or annuity;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Surrender and receive the cash surrender value on a contract of insurance or annuity;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Exercise an election;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). Exercise investment powers available under a contract of insurance or annuity;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). Change the manner of paying premiums on a contract of insurance or annuity;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(i). Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(j). Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(k). Collect, sell, assign, hypothecate, borrow against or pledge the interest of the principal in a contract of insurance or annuity;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(l). Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(m). Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-941. Estates, trusts and other beneficial interests

(a). As used in this section, "estate, trust and other beneficial interest" means a trust, probate estate, guardianship, conservatorship, escrow or custodianship or a fund from which the principal is, may become or claims to be entitled to a share or payment.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to estates, trusts and other beneficial interests authorizes the agent to:

(1). Accept, receive, receipt for, sell, assign, pledge or exchange a share in or payment from the fund; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Demand or obtain money or another thing of value to which the principal is, may become or claims to be entitled by reason of the fund, by litigation or otherwise; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to litigation to ascertain the meaning, validity or effect of a deed, will, declaration of trust or other instrument or transaction affecting the interest of the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). Initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to litigation to remove, substitute or surcharge a fiduciary; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). Conserve, invest, disburse or use anything received for an authorized purpose; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(7). Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities and other property to the trustee of a revocable trust created by the principal as settler. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-942. Claims and litigation

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to claims and litigation authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability or seek an injunction, specific performance or other relief;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Seek an attachment, garnishment, order of arrest or other preliminary, provisional or intermediate relief and use an available procedure to effect or satisfy a judgment, order or decree;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Make or accept a tender, offer of judgment or admission of facts, submit a controversy on an agreed statement of facts, consent to examination and bind the principal in litigation;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Submit to alternative dispute resolution, settle and propose or accept a compromise;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement or other instrument in connection with the prosecution, settlement or defense of a claim or litigation;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership or application for the appointment of a receiver or trustee that affects an interest of the principal in property or other thing of value;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). Pay a judgment, award or order against the principal or a settlement made in connection with a claim or litigation; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(i). Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-943. Personal and family maintenance

(a). Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1). Perform the acts necessary to maintain the customary standard of living of the principal, the principal's spouse or the principal's registered domestic partner and the following individuals, whether living when the power of attorney is executed or later born:

(i) Individuals legally entitled to be supported by the principal; and

(ii) Individuals whom the principal has customarily supported or indicated the intent to support; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Provide living quarters for the individuals described in paragraph (1) by:

(i) Purchase, lease or other contract; or

(ii) Paying the operating costs, including interest, amortization payments, repairs, improvements and taxes, for premises owned by the principal or occupied by those individuals; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Provide normal domestic help, usual vacations and travel expenses and funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (1); [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (1); [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). Act as the principal's personal representative pursuant to the federal Health Insurance Portability and Accountability Act of 1996, 42 United States Code, Section 1320d et seq., as amended, and applicable regulations, in making decisions related to the past, present or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(7). Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring and replacing them, for the individuals described in paragraph (1); [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(8). Maintain credit and debit accounts for the convenience of the individuals described in paragraph (1) and open new accounts; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(9). Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order or other organization or to continue contributions to those organizations. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this Part.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-944. Benefits from governmental programs or civil or military service

(a). As used in this section, "benefit from governmental programs or civil or military service" means any benefit, program or assistance provided under a statute, rule or regulation including Social Security, Medicare and Medicaid.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1). Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in section 5-943, subsection (a), paragraph (1) and for shipment of their household effects; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate or other instrument for that purpose; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Enroll in, apply for, select, reject, change, amend or discontinue, on the principal’s behalf, a benefit or program; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Prepare, file and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute, rule or regulation; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). Initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute, rule or regulation; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). Receive the financial proceeds of a claim described in paragraph (4) and conserve, invest, disburse or use for a lawful purpose anything so received. [2009, c. 652, Pt. A, §18 (AMD).]

[ 2009, c. 652, Pt. A, §18 (AMD) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF). 2009, c. 652, Pt. A, §18 (AMD).



18-A §5-945. Retirement plans

(a). As used in this section, "retirement plan" means a plan or account created by an employer, the principal or another individual to provide retirement benefits or deferred compensation of which the principal is a participant, beneficiary or owner, including a plan or account under the following sections of the federal Internal Revenue Code:

(1). An individual retirement account under 26 United States Code, Section 408, as amended; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). A Roth individual retirement account under 26 United States Code, Section 408A, as amended; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). A deemed individual retirement account under 26 United States Code, Section 408(q), as amended; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). An annuity or mutual fund custodial account under 26 United States Code, Section 403(b), as amended; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). A pension, profit-sharing, stock bonus or other retirement plan qualified under 26 United States Code, Section 401(a), as amended; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). A plan under 26 United States Code, Section 457(b), as amended; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(7). A nonqualified deferred compensation plan under 26 United States Code, Section 409A, as amended. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1). Select the form and timing of payments under a retirement plan and withdraw benefits from a plan; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Establish a retirement plan in the principal's name; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Make contributions to a retirement plan; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). Exercise investment powers available under a retirement plan; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). Borrow from, sell assets to or purchase assets from a retirement plan. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-946. Taxes

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to taxes authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Prepare, sign and file federal, state, local and foreign income, gift, payroll, property, Federal Insurance Contributions Act and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under 26 United States Code, Section 2032A, as amended, closing agreements and any power of attorney required by the federal Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Pay taxes due, collect refunds, post bonds, receive confidential information and contest deficiencies determined by the federal Internal Revenue Service or other taxing authority;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Exercise any election available to the principal under federal, state, local or foreign tax law; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Act for the principal in all tax matters for all periods before the federal Internal Revenue Service or other taxing authority.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-947. Gifts

(a). As used in this section, a gift "for the benefit of" a person includes a gift to a trust, an account under the Maine Uniform Transfers to Minors Act and a tuition savings account or prepaid tuition plan as defined under 26 United States Code, Section 529, as amended.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if known by the agent and, if unknown, as the agent determines is consistent with the principal's objectives based on all relevant factors, including:

(1). The value and nature of the principal's property; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). The principal's foreseeable obligations and need for maintenance; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Minimization of taxes, including income, estate, inheritance, generation-skipping transfer and gift taxes; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Eligibility for a benefit, a program or assistance under a statute, rule or regulation; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). The principal's personal history of making or joining in making gifts. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).






Subpart 3: STATUTORY FORMS

18-A §5-951. Agent's certification

The following optional form may be used by an agent to certify facts concerning a power of attorney.

AGENT'S CERTIFICATION AS TO THE VALIDITY OF POWER OF ATTORNEY AND AGENT'S AUTHORITY

State of .......................................................

County of ....................................................

I, .......................................................................(Name of Agent), certify under penalty of perjury that ....................................................................(Name of Principal) granted me authority as an agent or successor agent in a power of attorney dated .................................... .

I further certify that to my knowledge:

(1) The Principal is alive and has not revoked the Power of Attorney or my authority to act under the Power of Attorney and the Power of Attorney and my authority to act under the Power of Attorney have not terminated;

(2) If the Power of Attorney was drafted to become effective upon the happening of an event or contingency, the event or contingency has occurred;

(3) If I was named as a successor agent, the prior agent is no longer able or willing to serve; and

(4)

................................................................................................................................

................................................................................................................................

................................................................................................................................

................................................................................................................................

(Insert other relevant statements)

SIGNATURE AND ACKNOWLEDGMENT

...................................................................

Agent's Name Printed

...................................................................

Agent's Address

...................................................................

Agent's Telephone Number

This document was acknowledged before me on ..................................................

(Date)

by .......................................................

(name of Agent)

................................................................... (Seal, if any)

Signature of Notary/Attorney

My commission expires: .......................................................

This document prepared by:

................................................................................................................................

[2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).






Subpart 4: MISCELLANEOUS PROVISIONS

18-A §5-961. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-962. Relation to Electronic Signatures in Global and National Commerce Act

This Part modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001 et seq., but does not modify, limit or supersede 15 United States Code, Section 7001(c), or authorize electronic delivery of any of the notices described in 15 United States Code, Section 7003(b). [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-963. Effect on existing powers of attorney

Except as otherwise provided in this Part, on July 1, 2010: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). This Part applies to a power of attorney created before, on or after July 1, 2010;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). This Part applies to a judicial proceeding concerning a power of attorney commenced on or after July 1, 2010; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). This Part applies to a judicial proceeding concerning a power of attorney commenced before July 1, 2010, unless the court finds that application of a provision of this Part would substantially interfere with the effective conduct of the judicial proceeding or prejudice the rights of a party, in which case that provision does not apply and the superseded law applies.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

An act done before July 1, 2010 is not affected by this Part. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-964. Effective date

This Part takes effect July 1, 2010. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).












Article 6: NONPROBATE TRANSFERS

Part 1: MULTIPLE-PARTY ACCOUNTS

18-A §6-101. Definitions

In this Part, unless the context otherwise requires: [1979, c. 540, §1 (NEW).]

(1). "Account" means a contract between a customer and a financial institution in the nature of a deposit of funds primarily to be used in its banking business, whether or not insured, and includes a checking account, savings account, certificate of deposit, share account, repurchase agreement and other like arrangement;

[ 1981, c. 560, (RPR) .]

(2). "Beneficiary" means a person named in a trust account as one for whom a party to the account is named as trustee;

[ 1979, c. 540, §1 (NEW) .]

(3). "Financial institution" means any organization authorized to do business under state or federal laws relating to financial institutions, including, without limitation, banks and trust companies, savings banks, building and loan associations, savings and loan companies or associations, and credit unions;

[ 1979, c. 540, §1 (NEW) .]

(4). "Joint account" means an account payable on request to one or more of 2 or more parties whether or not mention is made of any right of survivorship;

[ 1979, c. 540, §1 (NEW) .]

(5). A "multiple-party account" is any of the following types of account: (i) a joint account, (ii) a P.O.D. account, or (iii) a trust account. It does not include accounts established for deposit of funds of a partnership, joint venture, or other association for business purposes, or accounts controlled by one or more persons as the duly authorized agent or trustee for a corporation, unincorporated association, charitable or civic organization or a regular fiduciary or trust account where the relationship is established other than by deposit agreement;

[ 1979, c. 540, §1 (NEW) .]

(6). "Net contribution" of a party to a joint account as of any given time is the sum of all deposits thereto made by or for him, less all withdrawals made by or for him which have not been paid to or applied to the use of any other party, plus a pro rata share of any interest or dividends included in the current balance. The term includes, in addition, any proceeds of deposit life insurance added to the account by reason of the death of the party whose net contribution is in question;

[ 1979, c. 540, §1 (NEW) .]

(7). "Party" means a person who, by the terms of the account, has a present right, subject to request, to payment from a multiple-party account. A P.O.D. payee or beneficiary of a trust account is a party only after the account becomes payable to him by reason of his surviving the original payee or trustee. Unless the context otherwise requires, it includes a guardian, conservator, personal representative, or assignee, including an attaching creditor, of a party. It also includes a person identified as a trustee of an account for another whether or not a beneficiary is named, but it does not include any named beneficiary unless he has a present right of withdrawal;

[ 1979, c. 540, §1 (NEW) .]

(8). "Payment" of sums on deposit includes withdrawal, payment on check or other directive of a party, and any pledge of sums on deposit by a party and any set-off, or reduction or other disposition of all or part of an account pursuant to a pledge;

[ 1979, c. 540, §1 (NEW) .]

(9). "Proof of death" includes a death certificate or record or report which is prima facie proof of death under section 1-107;

[ 1979, c. 540, §1 (NEW) .]

(10). "P.O.D. account" ["payable on death account"] means an account payable on request to one person during lifetime and on his death to one or more P.O.D. payees, or to one or more persons during their lifetimes and on the death of all of them to one or more P.O.D. payees;

[ 1979, c. 540, §1 (NEW) .]

(11). "P.O.D. payee" ["payable on death payee"] means a person designated on a P.O.D. account as one to whom the account is payable on request after the death of one or more persons;

[ 1979, c. 540, §1 (NEW) .]

(12). "Request" means a proper request for withdrawal, or a check or order for payment, which complies with all conditions of the account, including special requirements concerning necessary signatures and regulations of the financial institution; but if the financial institution conditions withdrawal or payment on advance notice, for purposes of this Part the request for withdrawal or payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for withdrawal;

[ 1979, c. 540, §1 (NEW) .]

(13). "Sums on deposit" means the balance payable on a multiple-party account including interest, dividends, and in addition any deposit life insurance proceeds added to the account by reason of the death of a party;

[ 1979, c. 540, §1 (NEW) .]

(14). "Trust account" means an account in the name of one or more parties as trustee for one or more beneficiaries where the relationship is established by the form of the account and the deposit agreement with the financial institution and there is no subject of the trust other than the sums on deposit in the account; it is not essential that payment to the beneficiary be mentioned in the deposit agreement. A trust account does not include a regular trust account under a testamentary trust or a trust agreement which has significance apart from the account, or a fiduciary account arising from a fiduciary relation such as attorney-client;

[ 1979, c. 540, §1 (NEW) .]

(15). "Withdrawal" includes payment to a 3rd person pursuant to check or other directive of a party.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 560, (AMD).



18-A §6-102. Ownership as between parties, and others; protection of financial institutions

The provisions of sections 6-103 to 6-105 concerning beneficial ownership as between parties, or as between parties and P.O.D. payees or beneficiaries of multiple-party accounts, are relevant only to controversies between these persons and their creditors and other successors, and have no bearing on the power of withdrawal of these persons as determined by the terms of account contracts. The provisions of sections 6-108 to 6-113 govern the liability of financial institutions who make payments pursuant thereto, and their set-off rights. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-103. Ownership during lifetime

(a). A joint account belongs, during the lifetime of all parties, to the parties in proportion to the net contribution by each to the sums on deposit, unless there is clear and convincing evidence of a different intent.

[ 1979, c. 540, (NEW) .]

(b). A P.O.D. account belongs to the original payee during his lifetime and not to the P.O.D. payee or payees; if 2 or more parties are named as original payees, during their lifetimes rights as between them are governed by subsection (a) of this section.

[ 1979, c. 540, §1 (NEW) .]

(c). Unless a contrary intent is manifested by the terms of the account or the deposit agreement or there is other clear and convincing evidence of an irrevocable trust, a trust account belongs beneficially to the trustee during his lifetime, and if 2 or more parties are named as trustee on the account, during their lifetimes beneficial rights as between them are governed by subsection (a) of this section. If there is an irrevocable trust, the account belongs beneficially to the beneficiary.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-104. Right of survivorship

(a). Sums remaining on deposit at the death of a party to a joint account belong to the surviving party or parties as against the estate of the decedent unless there is clear and convincing evidence of a different intention at the time the account is created. If there are 2 or more surviving parties, their respective ownerships during lifetime shall be in proportion to their previous ownership interests under section 6-103 augmented by an equal share for each survivor of any interest the decedent may have owned in the account immediately before his death; and the right of survivorship continues between the surviving parties.

[ 1979, c. 540, §1 (NEW) .]

(b). If the account is a P.O.D. account;

(1). On death of one of 2 or more original payees the rights to any sums remaining on deposit are governed by subsection (a); [1979, c. 540, §1 (NEW).]

(2). On death of the sole original payee or of the survivor of 2 or more original payees, any sums remaining on deposit belong to the P.O.D. payee or payees in equal and undivided shares if surviving, or to the survivor of them if one or more die before the original payee; if 2 or more P.O.D. payees survive, there is no right of survivorship in the event of death of a P.O.D. payee thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(c). If the account is a trust account:

(1). On death of one of 2 or more trustees, the rights to any sums remaining on deposit are governed by subsection (a); [1979, c. 540, §1 (NEW).]

(2). On the death of the sole trustee or the survivor of 2 or more trustees, any sums remaining on deposit belong to the person or persons named as beneficiaries in equal and undivided shares, if surviving, or to the survivor of them if one or more die before the trustee, unless there is clear and convincing evidence of a contrary intent; if 2 or more beneficiaries survive, there is no right of survivorship in event of death of any beneficiary thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(d). In other cases, the death of any party to a multiple-party account has no effect on beneficial ownership of the account other than to transfer the rights of the decedent as part of his estate.

[ 1979, c. 540, §1 (NEW) .]

(e). A right of survivorship arising from the express terms of the account or under this section, a beneficiary designation in a trust account, or a P.O.D. payee designation, cannot be changed by will.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-105. Effect of written notice to financial institution

The provisions of section 6-104 as to rights of survivorship are determined by the form of the account at the death of a party. This form may be altered by written order given by a party to the financial institution to change the form of the account or to stop or vary payment under the terms of the account. The order or request must be signed by a party, received by the financial institution during the party's lifetime, and not countermanded by other written order of the same party during his lifetime. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-106. Accounts and transfers nontestamentary

Any transfers resulting from the application of section 6-104 are effective by reason of the account contracts involved and this statute and are not to be considered as testamentary or subject to Articles I through IV, except as provided in sections 2-201 through 2-207, and except as a consequence of, and to the extent directed by, section 6-107. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-107. Rights of creditors

No multiple-party account will be effective against an estate of a deceased party to transfer to a survivor sums needed to pay debts, taxes, and expenses of administration, including statutory allowances to the surviving spouse, minor children and dependent children, if other assets of the estate are insufficient. A surviving party, P.O.D. payee, or beneficiary who receives payment from a multiple-party account after the death of a deceased party shall be liable to account to his personal representative for amounts the decedent owned beneficially immediately before his death to the extent necessary to discharge the claims and charges mentioned above remaining unpaid after application of the decedent's estate. No proceeding to assert this liability shall be commenced later than 2 years following the death of the decedent. Sums recovered by the personal representative shall be administered as part of the decedent's estate. This section shall not affect the right of a financial institution to make payment on multiple-party accounts according to the terms thereof, or make it liable to the estate of a deceased party unless before payment the institution has been served with process in a proceeding by the personal representative. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-108. Financial institution protection; payment on signature of one party

Financial institutions may enter into multiple-party accounts to the same extent that they may enter into single-party accounts. Any multiple-party account may be paid, on request, to any one or more of the parties. A financial institution shall not be required to inquire as to the source of funds received for deposit to a multiple-party account, or to inquire as to the proposed application of any sum withdrawn from an account, for purposes of establishing net contributions. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-109. Financial institution protection; payment after death or disability; joint account

Any sums in a joint account may be paid, on request, to any party without regard to whether any other party is incapacitated or deceased at the time the payment is demanded; but payment may not be made to the personal representative or heirs of a deceased party unless proofs of death are presented to the financial institution showing that the decedent was the last surviving party or unless there is no right of survivorship under section 6-104. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-110. Financial institution protection; payment of P.O.D. account

Any P.O.D. account may be paid, on request, to any original party to the account. Payment may be made, on request, to the P.O.D. payee or to the personal representative or heirs of a deceased P.O.D. payee upon presentation to the financial institution of proof of death showing that the P.O.D. payee survived all persons named as original payees. Payment may be made to the personal representative or heirs of a deceased original payee if proof of death is presented to the financial institution showing that his decedent was the survivor of all other persons named on the account either as an original payee or as P.O.D. payee. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-111. Financial institution protection; payment of trust account

Any trust account may be paid, on request, to any trustee. Unless the financial institution has received written notice that the beneficiary has a vested interest not dependent upon his surviving the trustee, payment may be made to the personal representative or heirs of a deceased trustee if proof of death is presented to the financial institution showing that his decedent was the survivor of all other persons named on the account either as trustee or beneficiary. Payment may be made, on request, to the beneficiary upon presentation to the financial institution of proof of death showing that the beneficiary or beneficiaries survived all persons named as trustees. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-112. Financial institution protection; discharge

Payment made pursuant to Sections 6-108, 6-109, 6-110 or 6-111 discharges the financial institution from all claims for amounts so paid whether or not the payment is consistent with the beneficial ownership of the account as between parties, P.O.D. payees, or beneficiaries, or their successors. The protection here given does not extend to payments made after a financial institution has received written notice from any party able to request present payment to the effect that withdrawals in accordance with the terms of the account should not be permitted. Unless the notice is withdrawn by the person giving it, the successor of any deceased party must concur in any demand for withdrawal if the financial institution is to be protected under this section. No other notice or any other information shown to have been available to a financial institution shall affect its right to the protection provided here. The protection here provided shall have no bearing on the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of funds in, or withdrawn from, multiple-party accounts. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-113. Financial institution protection; set-off

Without qualifying any other statutory right to set-off or lien and subject to any contractual provision, if a party to a multiple-party account is indebted to a financial institution, the financial institution has a right to set-off against the account in which the party has or had immediately before his death a present right of withdrawal. The amount of the account subject to set-off is that proportion to which the debtor is, or was immediately before his death, beneficially entitled, and in the absence of proof of net contributions, to an equal share with all parties having present rights of withdrawal. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 2: PROVISIONS RELATING TO EFFECT OF DEATH

18-A §6-201. Provisions for payment or transfer at death

(a). Any of the following provisions in an insurance policy, contract of employment, bond, mortgage, promissory note, deposit agreement, pension plan, trust agreement, conveyance or any other written instrument effective as a contract, gift, conveyance, or trust is deemed to be nontestamentary, and this Code does not invalidate the instrument or any provision:

(1). That money or other benefits theretofore due to, controlled or owned by a decedent shall be paid after his death to a person designated by the decedent in either the instrument or a separate writing, including a will, executed at the same time as the instrument or subsequently; [1979, c. 540, §1 (NEW).]

(2). That any money due or to become due under the instrument shall cease to be payable in event of the death of the promisee or the promisor before payment or demand; or [1979, c. 540, §1 (NEW).]

(3). That any property which is the subject of the instrument shall pass to a person designated by the decedent in either the instrument or a separate writing, including a will, executed at the same time as the instrument or subsequently. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). Nothing in this section limits the rights of creditors under other laws of this State.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 3: UNIFORM TRANSFER ON DEATH SECURITY REGISTRATION ACT

18-A §6-301. Short title

This Part may be known and cited as the "Uniform Transfer on Death Security Registration Act." [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-302. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 627, §1 (NEW).]

(a). "Beneficiary form" means a registration of a security that indicates the present owner of the security and the intention of the owner regarding the person who becomes the owner of the security upon the death of the owner.

[ 1997, c. 627, §1 (NEW) .]

(b). "Register," including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

[ 1997, c. 627, §1 (NEW) .]

(c). "Registering entity" means a person who originates or transfers a security title by registration and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

[ 1997, c. 627, §1 (NEW) .]

(d). "Security" means a share, participation or other interest in property, in a business or in an obligation of an enterprise or other issuer and includes a certificated security, an uncertificated security and a security account.

[ 1997, c. 627, §1 (NEW) .]

(e). "Security account" means:

(1). A reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings or dividends earned or declared on a security in an account, a reinvestment account or a brokerage account, whether or not credited to the account before the owner's death; or [1997, c. 627, §1 (NEW).]

(2). A cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death. [1997, c. 627, §1 (NEW).]

[ 1997, c. 627, §1 (NEW) .]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-303. Registration in beneficiary form; sole or joint tenancy ownership

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by 2 or more individuals with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship and not as tenants in common. [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-304. Registration in beneficiary form; applicable law

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law. [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-305. Origination of registration in beneficiary form

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners. [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-306. Form of registration in beneficiary form

Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD" after the name of the registered owner and before the name of a beneficiary. [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-307. Effect of registration in beneficiary form

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary. [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-308. Ownership on death of owner

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners. [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-309. Protection of registering entity

(a). A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this Part.

[ 1997, c. 627, §1 (NEW) .]

(b). By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this Part.

[ 1997, c. 627, §1 (NEW) .]

(c). A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with section 6-308 and does so in good faith reliance on the registration, on this Part and on information provided to it by affidavit of the personal representative of the deceased owner or by the surviving beneficiary or by the surviving beneficiary's representatives or other information available to the registering entity. The protections of this Part do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this Part.

[ 1997, c. 627, §1 (NEW) .]

(d). The protection provided by this Part to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

[ 1997, c. 627, §1 (NEW) .]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-310. Nontestamentary transfer on death

(a). A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this Part and is not testamentary or subject to Articles I through IV, except as provided in sections 2-201 through 2-207, and except as a consequence of, and to the extent directed by, subsection (b).

[ 1997, c. 627, §1 (NEW) .]

(b). A registration in beneficiary form is not effective against an estate of a deceased owner to transfer to a survivor sums needed to pay debts, taxes and expenses of administration, including statutory allowances to the surviving spouse, minor children and dependent children, if other assets of the estate are insufficient. A surviving sole owner or beneficiary who receives a security after the death of a deceased owner is liable to account to the personal representative of the decedent's estate for amounts the decedent owned beneficially immediately before the decedent's death to the extent necessary to discharge the claims and charges mentioned above remaining unpaid after application of the decedent's estate. A proceeding to assert this liability may not be commenced later than 2 years following the death of the decedent. Sums recovered by the personal representative must be administered as part of the decedent's estate.

[ 1997, c. 627, §1 (NEW) .]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-311. Terms, conditions and forms for registration

(a). A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it receives requests for registrations in beneficiary form and for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters PCEG, standing for "per capita at each generation." This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

[ 1997, c. 627, §1 (NEW) .]

(b). The following are illustrations of registrations in beneficiary form that a registering entity may authorize:

(1). Sole owner - sole beneficiary: John S. Brown TOD (or POD) John S. Brown Jr.; [1997, c. 627, §1 (NEW).]

(2). Multiple owners - sole beneficiary: John S. Brown, Mary B. Brown JT TEN TOD John S. Brown Jr.; or [1997, c. 627, §1 (NEW).]

(3). Multiple owners - primary and secondary (substituted) beneficiaries by either:

(i) John S. Brown, Mary B. Brown, JT TEN TOD John S. Brown Jr. SUB BENE Peter Q. Brown; or

(ii) John S. Brown, Mary B. Brown JT TEN TOD John S. Brown Jr. PCEG. [1997, c. 627, §1 (NEW).]

[ 1997, c. 627, §1 (NEW) .]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-312. Cancellation of beneficiary registration by will

Registrations in beneficiary form may be canceled by inclusion in the will of the sole owner or the last to die of multiple owners of a general reference that all such beneficiary forms be canceled or by specific reference to one or more securities or security accounts, but the terms of the revocation are not binding on a registering entity unless the registering entity has received written notice from any claimant to an interest in any security objecting to implementation of a registration in beneficiary form prior to the registering entity reregistering the security. If a beneficiary registration is canceled, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners. [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).









Article 7: TRUST ADMINISTRATION

Part 1: TRUST REGISTRATION

18-A §7-101. Registration of trusts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B9 (RP).



18-A §7-102. Registration procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B9 (RP).



18-A §7-103. Effect of registration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B9 (RP).



18-A §7-104. Principal place of administration; jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B9 (RP).



18-A §7-105. Registration, qualification of foreign trustee

A foreign corporate trustee is required to qualify as a foreign corporation doing business in this State if it maintains the principal place of administration of any trust within the State. A foreign cotrustee is not required to qualify in this State solely because its cotrustee maintains the principal place of administration in this State. Unless otherwise doing business in this State, local qualification by a foreign trustee, corporate or individual, is not required in order for the trustee to receive distribution from a local estate or to hold, invest in, manage or acquire property located in this State, or maintain litigation. Nothing in this section affects a determination of what other acts require qualification as doing business in this State. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 2: JURISDICTION OF COURT CONCERNING TRUSTS

18-A §7-201. Court; jurisdiction over trusts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B10 (RP).



18-A §7-202. Trust proceedings; venue (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B10 (RP).



18-A §7-203. Trust proceedings; dismissal of matters relating to foreign trusts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B10 (RP).



18-A §7-204. Court; concurrent jurisdiction of litigation involving trusts and 3rd parties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B10 (RP).



18-A §7-205. Proceedings for review of employment of agents and review of compensation of trustee and employees of trust (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 1999, c. 571, §1 (AMD). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B10 (RP).



18-A §7-206. Trust proceedings; initiation by notice; necessary parties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B10 (RP).






Part 3: DUTIES AND LIABILITIES OF TRUSTEES

18-A §7-301. General duties not limited (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B11 (RP).



18-A §7-302. Trustee's standard of care and performance; fiduciary investments authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). RR 1993, c. 1, §41 (COR). 1995, c. 525, §4 (AFF). 1995, c. 525, §2 (RPR). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B11 (RP).



18-A §7-303. Duty to inform and account to beneficiaries (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B11 (RP).



18-A §7-304. Duty to provide bond (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B11 (RP).



18-A §7-305. Trustee's duties; appropriate place of administration; deviation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B11 (RP).



18-A §7-306. Personal liability of trustee to 3rd parties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B11 (RP).



18-A §7-307. Limitations on proceedings against trustees after final account (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B11 (RP).






Part 4: POWERS OF TRUSTEES

18-A §7-401. Powers of trustee conferred by trust or by law (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B12 (RP).



18-A §7-402. Powers of trustees conferred by this Part (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 1997, c. 191, §§1,2 (AMD). 2001, c. 544, §1 (AMD). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B13 (RP).



18-A §7-403. Trustee's office not transferable (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B14 (RP).



18-A §7-404. Power of court to permit deviation or to approve transactions involving conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B14 (RP).



18-A §7-405. Powers exercisable by joint trustees; liability (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B14 (RP).



18-A §7-406. Third persons protected in dealing with trustee (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B14 (RP).



18-A §7-407. Prohibitions and requirements applicable to trusts which are private foundations

(a). In the administration of any trust which is a "private foundation" as defined in section 509 of the Internal Revenue Code of 1954, a "charitable trust" as defined in section 4947 (a)(1) of the Internal Revenue Code of 1954, or a "split-interest trust" as defined in section 4947 (a)(2) of the Internal Revenue Code of 1954, the following acts shall be prohibited:

(1). Engaging in any act of "self-dealing" as defined in section 4941 (d) of the Internal Revenue Code of 1954, which would give rise to any liability for the tax imposed by section 4941 (a) of the Internal Revenue Code of 1954; [1979, c. 540, §1 (NEW).]

(2). Retaining any "excess business holdings" as defined in section 4943 (c) of the Internal Revenue Code of 1954, which would give rise to any liability for the tax imposed by section 4943 (a) of the Internal Revenue Code of 1954; [1979, c. 540, §1 (NEW).]

(3). Making any investments which would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of section 4944 of the Internal Revenue Code of 1954, so as to give rise to any liability for the tax imposed by section 4944 (a) of the Internal Revenue Code of 1954; and [1979, c. 540, §1 (NEW).]

(4). Making any "taxable expenditures" as defined in section 4945 (d) of the Internal Revenue Code of 1954, which would give rise to any liability for the tax imposed by section 4945 (a) of the Internal Revenue Code of 1954; [1979, c. 540, §1 (NEW).]

provided that this section shall not apply either to those split-interest trusts or to amounts thereof which are not subject to the prohibitions applicable to private foundations by reason of the provisions of section 4947 of the Internal Revenue Code of 1954.

[ 1979, c. 540, §1 (NEW) .]

(b). In the administration of any trust which is a "private foundation" or "charitable trust" as defined in subsection (a), there shall be distributed, for the purposes specified in the trust instrument, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by section 4942 (a) of the Internal Revenue Code of 1954.

[ 1979, c. 540, §1 (NEW) .]

(c). Subsections (a) and (b) shall not apply to any trust to the extent that a court of competent jurisdiction shall determine that such application would be contrary to the terms of the instrument governing such trust and that the trust instrument may not properly be changed to conform to such subsections.

[ 1979, c. 540, §1 (NEW) .]

(d). Nothing in this section shall impair the rights and powers of the courts or the Attorney General of this State with respect to any trust.

[ 1979, c. 540, §1 (NEW) .]

(e). All references to sections of the Internal Revenue Code of 1954 shall include future amendments to such sections and corresponding provisions of future internal revenue laws.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §7-408. Trustees authorized to invest trust funds in affiliated investments; limitations

1. Authorization. Any association, corporation or financial institution authorized to exercise trust powers in this State while acting as a fiduciary is authorized to purchase for the fiduciary estate, directly from underwriters or distributors or in the secondary market, bonds or other securities underwritten or distributed by that association, corporation or financial institution or an affiliate or by any syndicate that includes that association, corporation or financial institution and securities of any investment company registered under the federal Investment Company Act of 1940 for which that association, corporation or financial institution or any affiliate acts as advisor, distributor, transfer agent, registrar, sponsor, manager, shareholder servicing agent or custodian. Any person acting as a cofiduciary with any association, corporation or financial institution or an affiliate is authorized to consent to the investment in such interests.

[ 1993, c. 213, §1 (NEW) .]

2. Limitations. The authority granted pursuant to subsection 1 may not be exercised:

A. If the investment is prohibited by the instrument, judgment, decree or order creating the fiduciary relationship; or [1997, c. 203, §1 (AMD).]

B. Unless, in the case of cofiduciaries, the association, corporation or financial institution or an affiliate procures the consent of its cofiduciaries to the investment. [1997, c. 203, §1 (AMD).]

C. [1997, c. 203, §2 (RP).]

[ 1997, c. 203, §§1, 2 (AMD) .]

3. Limitations on fees.

[ 1997, c. 203, §3 (RP) .]

4. Disclosures. The disclosures required by this section must be provided by mailing a statement or letter to the last known address of each person to whom statements for the fiduciary estate are provided. The disclosures may be provided separately or as part of other documents of the fiduciary estate. If made part of other documents of the fiduciary estate, the disclosures must be printed clearly and conspicuously on these documents.

A. A trustee purchasing bonds or securities pursuant to this section shall disclose in writing any capacities in which the trustee or an affiliate acts for the issuer of those bonds or securities and that the trustee or an affiliate may have an interest in the underwriting or distribution of those bonds or securities. [1997, c. 203, §4 (NEW).]

B. If the securities purchased are shares of an investment company subject to this section, the trustee shall disclose the services provided and the receipt of compensation for those services before the initial purchase and annually. [1997, c. 203, §4 (NEW).]

[ 1997, c. 203, §4 (NEW) .]

SECTION HISTORY

1993, c. 213, §1 (NEW). 1997, c. 203, §§1-4 (AMD).






Part 5: COMMON TRUST FUNDS

18-A §7-501. Establishment of common trust funds

Any bank or trust company qualified to act as fiduciary in this State may establish and operate common trust funds for the purpose of furnishing investments to itself as fiduciary or to itself and others, as cofiduciaries; and for the purposes of furnishing investments to affiliated banks, within the meaning of section 1504 of the Internal Revenue Code, acting for themselves and others as cofiduciaries; and may, as such fiduciary or cofiduciary or acting for affiliated banks alone or with their cofiduciaries; invest funds which are lawfully held for investment in interests in such common trust funds, if such investment is not prohibited by the instrument, judgment, decree or order creating such fiduciary relationship, and if, in the case of cofiduciaries, the bank or trust company or affiliate procures the consent of its cofiduciaries to such investment. Any person acting as a cofiduciary with any such bank or trust company or affiliate is authorized to consent to the investment in such interests. [1979, c. 540, §1 (NEW).]

As used in this Part, "common trust fund" means any trust or fund maintained by a bank or trust company exclusively for the collective investment or reinvestment of money contributed thereto by the bank or trust company, or an affiliated bank or trust company, as a fiduciary, including a trustee of any trust or fund for the primary purpose of paying employee benefits of any kind. [1989, c. 661, §9 (NEW).]

As used in this Part, "fiduciary" includes trustee, executor, administrator, guardian and custodian under a uniform transfers to minors act. [1989, c. 661, §9 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 661, §9 (AMD).



18-A §7-502. Court accountings

Unless ordered by decree of the Superior Court, the bank or trust company operating such common trust funds is not required to render a court accounting with regard to such funds; but it, as accountant, may by petition to the Superior Court or the probate court, in the county where the accountant has its principal place of business, secure approval of such accounting on such conditions as the court may establish. Whenever a petition for the allowance of such an account is presented, the court having jurisdiction thereof shall assign a time and place for hearing and shall cause public notice thereof to be given, meaning thereby notice published 3 weeks successively in a newspaper published in the county whose court has jurisdiction. In addition thereto said court shall, except to such extent as the several instruments creating the trusts participating in such common trust fund provide otherwise, order personal notice upon all known beneficiaries of the participating trust estates who have a place of residence known to the accountant. Personal notice to known beneficiaries having a place of residence known to the accountant shall denote service by a written notice deposited in the mails addressed to each such known beneficiary at such known place of residence at least 14 days before the time of hearing, or by a written notice either in hand or left at such known place of residence 14 days at least before the time of hearing. The method of service and the form of such notice shall be as the court shall order. "Place of residence known to the accountant" as used in this section shall include only places of residence actually known to the accountant, and shall not include residences which could be discovered upon investigation but which do not in the due course of business come to the actual knowledge of the accountant. The allowance of such an account shall be conclusive as to all matters shown therein upon all persons then or thereafter interested in the funds invested in said common trust funds. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §7-503. Application of Part

This Part shall apply to fiduciary relationships in existence on September 1, 1951 or thereafter established. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 6: BANK AND TRUST COMPANY NOMINEES

18-A §7-601. Registration in name of nominees

Any state or national bank or trust company, when acting in this State as a fiduciary or co-fiduciary with others, may with the consent of its co-fiduciary or co-fiduciaries, if any, who are authorized to give such consent, cause any investment held in any such capacity to be registered and held in the name of a nominee or nominees of such bank or trust company. Such bank or trust company shall be liable for the acts of any such nominee with respect to any investment so registered. The term "fiduciary" as used in this section shall include, but not be limited to, personal representatives, guardians, conservators, trustees, agents, custodians and each of them. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §7-602. Separate records

The records of such bank or trust company shall at all times show the ownership of any such investment, which investment shall be in the possession and control of such bank or trust company and be kept separate and apart from the assets of such bank or trust company. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §7-603. Applicability of provisions

This Part shall govern fiduciaries and cofiduciaries acting under wills, agreements, court orders and other instruments now existing or hereafter made. Nothing contained in this Part shall be construed as authorizing any departure from or variation of the express words or limitations set forth in any will, agreement, court order or other instrument creating or defining the fiduciary's duties and powers. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 7: UNIFORM PRINCIPAL AND INCOME ACT OF 1997

Subpart 1: DEFINITIONS AND FIDUCIARY DUTIES

18-A §7-701. Short title

This Part may be cited as the "Uniform Principal and Income Act of 1997." [2001, c. 544, §2 (NEW).]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-702. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 544, §2 (NEW).]

(a). "Accounting period" means a calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period that begins when an income interest begins or ends when an income interest ends.

[ 2001, c. 544, §2 (NEW) .]

(b). "Beneficiary" includes, in the case of a decedent's estate, an heir and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

[ 2001, c. 544, §2 (NEW) .]

(c). "Fiduciary" means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator and a person performing substantially the same function.

[ 2001, c. 544, §2 (NEW) .]

(d). "Income" means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange or liquidation of a principal asset, to the extent provided in subpart 4.

[ 2001, c. 544, §2 (NEW) .]

(e). "Income beneficiary" means a person to whom net income of a trust is or may be payable.

[ 2001, c. 544, §2 (NEW) .]

(f). "Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

[ 2001, c. 544, §2 (NEW) .]

(g). "Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

[ 2001, c. 544, §2 (NEW) .]

(h). "Net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this Part to or from income during the period.

[ 2001, c. 544, §2 (NEW) .]

(i). "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency or instrumentality; public corporation; or any other legal or commercial entity.

[ 2001, c. 544, §2 (NEW) .]

(j). "Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates.

[ 2001, c. 544, §2 (NEW) .]

(k). "Remainder beneficiary" means a person entitled to receive principal when an income interest ends.

[ 2001, c. 544, §2 (NEW) .]

(l). "Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

[ 2001, c. 544, §2 (NEW) .]

(m). "Trustee" includes an original, additional or successor trustee, whether or not appointed or confirmed by a court.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-703. Fiduciary duties; general principles

(a). In allocating receipts and disbursements to or between principal and income and with respect to any matter within the scope of subparts 2 and 3, a fiduciary:

(1). Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this Part; [2001, c. 544, §2 (NEW).]

(2). May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this Part; [2001, c. 544, §2 (NEW).]

(3). Shall administer a trust or estate in accordance with this Part if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and [2001, c. 544, §2 (NEW).]

(4). Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this Part do not provide a rule for allocating the receipt or disbursement to or between principal and income. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(b). In exercising the power to adjust under section 7-704, subsection (a) or a discretionary power of administration regarding a matter within the scope of this Part, whether granted by the terms of a trust, a will or this Part, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with this Part is presumed to be fair and reasonable to all of the beneficiaries.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-704. Trustee's power to adjust

(a). A trustee may adjust between principal and income by allocating an amount of income to principal or an amount of principal to income to the extent the trustee considers appropriate if the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income and the trustee determines, after applying the rules in section 7-703, subsection (a), that the trustee is unable to comply with section 7-703, subsection (b).

[ 2001, c. 544, §2 (NEW) .]

(b). In deciding whether and to what extent to exercise the power conferred by subsection (a), a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(1). The nature, purpose and expected duration of the trust; [2001, c. 544, §2 (NEW).]

(2). The intent of the settlor; [2001, c. 544, §2 (NEW).]

(3). The identity and circumstances of the beneficiaries and, to the extent reasonably known to the trustee, the needs of the beneficiaries for present and future distributions authorized or required by the terms of the trust; [2001, c. 544, §2 (NEW).]

(4). The needs for liquidity, regularity of income and preservation and appreciation of capital; [2001, c. 544, §2 (NEW).]

(5). The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor; [2001, c. 544, §2 (NEW).]

(6). The net amount allocated to income under the other sections of this Part and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available; [2001, c. 544, §2 (NEW).]

(7). Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income; [2001, c. 544, §2 (NEW).]

(8). The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and [2001, c. 544, §2 (NEW).]

(9). The anticipated tax consequences of an adjustment. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(c). A trustee may not make an adjustment under this section if any of the following applies:

(1). The adjustment would diminish the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment; [2001, c. 544, §2 (NEW).]

(2). The adjustment would reduce the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion; [2001, c. 544, §2 (NEW).]

(3). The adjustment would change the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets; [2001, c. 544, §2 (NEW).]

(4). The adjustment is from any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside; [2001, c. 544, §2 (NEW).]

(5). The trustee's possession or exercise of the power to make an adjustment would cause an individual to be treated as the owner of all or part of the trust for income tax purposes and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment; [2001, c. 544, §2 (NEW).]

(6). The trustee's possession or exercise of the power to make an adjustment would cause all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment; [2001, c. 544, §2 (NEW).]

(7). The trustee is a beneficiary of the trust; or [2001, c. 544, §2 (NEW).]

(8). The trust has been converted to a unitrust under section 7-705. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(d). If subsection (c), paragraph (5), (6) or (7) applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is prohibited by the terms of the trust. Terms of the trust requiring that if there are 2 or more trustees serving they must act by agreement or by any majority or percentage consensus may not be construed to prohibit the remaining trustee or trustees from possessing or exercising the power to make the adjustment.

[ 2001, c. 544, §2 (NEW) .]

(e). A trustee may release the entire power conferred by subsection (a) or may release only the power to adjust from income to principal or the power to adjust from principal to income, if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (c), paragraphs (1) to (6) or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c). The release of the power to adjust may be permanent or for a specified period, including a period measured by the life of an individual.

[ 2001, c. 544, §2 (NEW) .]

(f). Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a).

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-705. Power to convert to unitrust

(a). Unless expressly prohibited by the terms of the trust, a trustee may release the power to adjust under section 7-704 and convert a trust into a unitrust as described in this section if all of the following apply.

(1). The trustee determines that the conversion will improve the ability of the trustee to carry out the intent of the settlor and the purposes of the trust. [2001, c. 544, §2 (NEW).]

(2). The trustee gives written notice of the trustee's intention to release the power to adjust and to convert the trust into a unitrust and of how the unitrust will operate, including what initial decisions the trustee will make under this section, to the following beneficiaries:

(i) All beneficiaries who are currently eligible to receive income from the trust; and

(ii) All beneficiaries who would receive, if no power of appointment were exercised, a distribution of principal if the trust were to terminate immediately prior to the giving of notice. [2001, c. 544, §2 (NEW).]

(3). There is at least one beneficiary eligible to receive income and at least one beneficiary who would receive principal as described in paragraph (2). [2001, c. 544, §2 (NEW).]

(4). No beneficiary objects to the conversion to a unitrust in a writing delivered to the trustee within 60 days of the mailing of the notice required under paragraph (2). [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(b). If a beneficiary timely objects to the conversion to a unitrust or if the requirements of subsection (a), paragraph (3) are not met, the trustee may petition the court to approve the conversion to a unitrust. A beneficiary may request a trustee to convert to a unitrust and, if the trustee does not convert, the beneficiary may petition the court to order the conversion. Upon receipt of a petition by the trustee or a beneficiary, the court shall approve the conversion or direct the requested conversion if the court concludes that the conversion will better enable the trustee to carry out the intent of the settlor and the purposes of the trust.

[ 2001, c. 544, §2 (NEW) .]

(c). In deciding whether to exercise the power conferred by subsection (a), a trustee shall consider the following factors to the extent they are relevant:

(1). The nature, purpose and expected duration of the trust; [2001, c. 544, §2 (NEW).]

(2). The identity and circumstances of the beneficiaries and, to the extent reasonably known to the trustee, the needs of the beneficiaries for present and future distributions authorized or required by the terms of the trust; [2001, c. 544, §2 (NEW).]

(3). The needs for liquidity, regularity of income and preservation and appreciation of capital; [2001, c. 544, §2 (NEW).]

(4). The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property or real property; and the extent to which an asset is used by a beneficiary; [2001, c. 544, §2 (NEW).]

(5). Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income; [2001, c. 544, §2 (NEW).]

(6). The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and [2001, c. 544, §2 (NEW).]

(7). The anticipated tax consequences of the conversion. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(d). After a trust is converted to a unitrust, all of the following apply.

(1). The trustee shall follow an investment policy seeking a total return for the investments held by the trust, whether the return is to be derived from appreciation of capital, from earnings and distributions from capital or from both. [2001, c. 544, §2 (NEW).]

(2). The trustee shall make regular distributions in accordance with the terms of the trust construed in accordance with the provisions of this section. [2001, c. 544, §2 (NEW).]

(3). The term "income" in the terms of the trust means an annual distribution, known as the "unitrust distribution," equal to 4%, known as the "payout percentage," of the net fair market value of the trust's assets, whether such assets would be considered income or principal under other provisions of this Part, averaged over the lesser of the 3 preceding years or the period during which the trust has been in existence. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(e). The trustee may in the trustee's discretion from time to time determine all of the following:

(1). The effective date of a conversion to a unitrust; [2001, c. 544, §2 (NEW).]

(2). The provisions for prorating a unitrust distribution for a short year in which a beneficiary's right to payment commences or ceases; [2001, c. 544, §2 (NEW).]

(3). The frequency of unitrust distributions during the year; [2001, c. 544, §2 (NEW).]

(4). The effect of other payments from or contributions to the trust on the trust's valuation; [2001, c. 544, §2 (NEW).]

(5). Whether to value the trust's assets annually or more frequently; [2001, c. 544, §2 (NEW).]

(6). What valuation dates to use; [2001, c. 544, §2 (NEW).]

(7). How frequently to value nonliquid assets and whether to estimate their value; [2001, c. 544, §2 (NEW).]

(8). Whether to omit from the calculation of the unitrust distribution trust property occupied or possessed by a beneficiary; and [2001, c. 544, §2 (NEW).]

(9). Any other matters necessary for the proper functioning of the unitrust. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(f). After a trust is converted to a unitrust, the following allocation rules apply to the trust.

(1). Expenses that would be deducted from income if the trust were not a unitrust may not be deducted from the unitrust distribution. [2001, c. 544, §2 (NEW).]

(2). Unless otherwise provided by the terms of the trust, the unitrust distribution must be paid from net income, as net income would be determined if the trust were not a unitrust. To the extent net income is insufficient, the unitrust distribution must be paid from net realized short-term capital gains. To the extent net income and net realized short-term capital gains are insufficient, the unitrust distribution must be paid from net realized long-term capital gains. To the extent net income and net realized short-term and long-term capital gains are insufficient, the unitrust distribution must be paid from the principal of the trust. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(g). The trustee or, if the trustee declines to do so, a beneficiary may petition the court to do any of the following:

(1). Select a payout percentage other than 4%; [2001, c. 544, §2 (NEW).]

(2). Provide for a distribution of net income, as would be determined if the trust were not a unitrust, in excess of the unitrust distribution if such distribution is necessary to preserve a tax benefit; [2001, c. 544, §2 (NEW).]

(3). Average the valuation of the trust's net assets over a period other than 3 years; or [2001, c. 544, §2 (NEW).]

(4). Reconvert from a unitrust. Upon a reconversion, the power to adjust under section 7-704 is revived. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(h). A conversion to a unitrust does not affect a provision in the terms of the trust directing or authorizing the trustee to distribute principal or authorizing a beneficiary to withdraw a portion or all of the principal.

[ 2001, c. 544, §2 (NEW) .]

(i). A trustee may not convert a trust into a unitrust if any of the following applies:

(1). Payment of the unitrust distribution would change the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets; [2001, c. 544, §2 (NEW).]

(2). The unitrust distribution would be made from any amount that is permanently set aside for charitable purposes under a will or the terms of the trust unless both income and principal are so set aside; [2001, c. 544, §2 (NEW).]

(3). The trustee's possession or exercise of the power to convert would cause an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to convert; [2001, c. 544, §2 (NEW).]

(4). The trustee's possession or exercise of the power to convert would cause all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to convert; [2001, c. 544, §2 (NEW).]

(5). The conversion would result in the disallowance of an estate tax or gift tax marital deduction that would be allowed if the trustee did not have the power to convert; or [2001, c. 544, §2 (NEW).]

(6). The trustee is a beneficiary of the trust. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(j). If subsection (i), paragraph (3), (4) or (6) applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may convert the trust unless the exercise of the power by the remaining trustee or trustees is prohibited by the terms of the trust. Terms of the trust requiring that if there are 2 or more trustees serving they must act by agreement or by any majority or percentage consensus may not be construed to prohibit the remaining trustee or trustees from exercising the power to convert. If subsection (i), paragraph (3), (4) or (6) applies to all the trustees, the trustees may petition the court to direct a conversion.

[ 2001, c. 544, §2 (NEW) .]

(k). A trustee may release the power conferred by subsection (a) to convert to a unitrust if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (i), paragraph (3), (4) or (5) or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (i). The release of the power to convert to a unitrust may be permanent or for a specified period, including a period measured by the life of an individual.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-706. Judicial review of discretionary powers

(a). A court may not change a fiduciary's decision to exercise or not to exercise a discretionary power conferred by this Part unless it determines that the decision was an abuse of the fiduciary's discretion. A court may not determine that a fiduciary abused the fiduciary's discretion merely because the court would have exercised the discretion in a different manner or would not have exercised the discretion.

[ 2001, c. 544, §2 (NEW) .]

(b). If a court determines that a fiduciary has abused the fiduciary's discretion in exercising a discretionary power conferred by this Part, the remedy is to restore the income and remainder beneficiaries to the positions they would have occupied if the fiduciary had not abused the fiduciary's discretion, according to the following rules.

(1). To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or a distribution that is too small, the court shall require the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position. [2001, c. 544, §2 (NEW).]

(2). To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall restore the beneficiaries or the trust, or both, in whole or in part, to their appropriate positions by requiring the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or requiring that beneficiary or that beneficiary's estate to return some or all of the distribution to the trust, notwithstanding a spendthrift or similar provision. [2001, c. 544, §2 (NEW).]

(3). If the abuse of discretion concerns the power to convert a trust into a unitrust, the court shall require the trustee either to convert the trust to a unitrust or to reconvert from a unitrust. [2001, c. 544, §2 (NEW).]

(4). To the extent that the court is unable, after applying paragraphs (1), (2) and (3), to restore the beneficiaries or the trust, or both, to the positions they would have occupied if the fiduciary had not abused the fiduciary's discretion, the court may require the fiduciary to pay an appropriate amount from the fiduciary's own funds to one or more of the beneficiaries or the trust, or both. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(c). Upon a petition by the fiduciary, a court having jurisdiction over the trust or estate shall determine whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred by this Part will result in an abuse of the fiduciary's discretion. If the petition describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).






Subpart 2: DECENDENT'S ESTATE OR TERMINATING INCOME INTEREST

18-A §7-721. Determination and distribution of net income

After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply. [2001, c. 544, §2 (NEW).]

(a). A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in subparts 3 to 5 that apply to trustees and the rules in subsection (e). The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

[ 2001, c. 544, §2 (NEW) .]

(b). A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in subparts 3 to 5 that apply to trustees and by:

(1). Including in net income all income from property used to discharge liabilities; [2001, c. 544, §2 (NEW).]

(2). Paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants and fiduciaries; court costs and other expenses of administration; and interest on death taxes; but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and [2001, c. 544, §2 (NEW).]

(3). Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, exempt property and allowances distributable pursuant to Article II, Part 4 and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust or applicable law. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(c). A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust or applicable law from net income determined under subsection (b) or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will under section 3-904.

[ 2001, c. 544, §2 (NEW) .]

(d). A fiduciary shall distribute the net income remaining after distributions required by subsection (c) in the manner described in section 7-722 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

[ 2001, c. 544, §2 (NEW) .]

(e). A fiduciary may not reduce principal or income receipts from property described in subsection (a) because of a payment described in section 7-761 or 7-762 to the extent that the will, the terms of the trust or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a 3rd party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-722. Distribution to residuary and remainder beneficiaries

(a). Each beneficiary described in section 7-721, subsection (d) is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

[ 2001, c. 544, §2 (NEW) .]

(b). In determining a beneficiary's share of net income, the following rules apply.

(1). The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations. [2001, c. 544, §2 (NEW).]

(2). The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust. [2001, c. 544, §2 (NEW).]

(3). The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation. [2001, c. 544, §2 (NEW).]

(4). The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(c). If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

[ 2001, c. 544, §2 (NEW) .]

(d). A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).






Subpart 3: APPORTIONMENT AT BEGINNING AND END OF INCOME INTEREST

18-A §7-731. When right to income begins and ends

(a). An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

[ 2001, c. 544, §2 (NEW) .]

(b). An asset becomes subject to a trust:

(1). On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life; [2001, c. 544, §2 (NEW).]

(2). On the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or [2001, c. 544, §2 (NEW).]

(3). On the date of an individual's death in the case of an asset that is transferred to a fiduciary by a 3rd party because of the individual's death. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(c). An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d), even if there is an intervening period of administration to wind up the preceding income interest.

[ 2001, c. 544, §2 (NEW) .]

(d). An income interest ends on the day before an income beneficiary dies or another terminating event occurs or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-732. Apportionment of receipts and disbursements when decedent dies or income interest begins

(a). A trustee shall allocate an income receipt or disbursement other than one to which section 7-721, subsection (a) applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

[ 2001, c. 544, §2 (NEW) .]

(b). A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

[ 2001, c. 544, §2 (NEW) .]

(c). An item of income or an obligation is due on the date the payor is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this Part. Distributions to shareholders or other owners from an entity to which section 7-741 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-733. Apportionment when income interest ends

(a). In this section, "undistributed income" means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

[ 2001, c. 544, §2 (NEW) .]

(b). When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than 5% of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

[ 2001, c. 544, §2 (NEW) .]

(c). When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate or other tax requirements.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).






Subpart 4: ALLOCATION OF RECEIPTS DURING ADMINISTRATION OF TRUST

18-A §7-741. Character of receipts

(a). In this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund or any other organization in which a trustee has an interest other than a trust or estate to which section 7-742 applies, a business or activity to which section 7-743 applies or an asset-backed security to which section 7-755 applies.

[ 2001, c. 544, §2 (NEW) .]

(b). Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

[ 2001, c. 544, §2 (NEW) .]

(c). A trustee shall allocate the following receipts from an entity to principal:

(1). Property other than money; [2001, c. 544, §2 (NEW).]

(2). Money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity; [2001, c. 544, §2 (NEW).]

(3). Money received in total or partial liquidation of the entity; and [2001, c. 544, §2 (NEW).]

(4). Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(d). Money is received in partial liquidation:

(1). To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or [2001, c. 544, §2 (NEW).]

(2). If the total amount of money and property received in a distribution or series of related distributions is greater than 20% of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(e). Money is not received in partial liquidation, nor may it be taken into account under subsection (d), paragraph (2), to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

[ 2001, c. 544, §2 (NEW) .]

(f). A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-742. Distribution from trust or estate

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, section 7-741 or 7-755 applies to a receipt from the trust. [2001, c. 544, §2 (NEW).]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-743. Business and other activities conducted by trustee

(a). If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

[ 2001, c. 544, §2 (NEW) .]

(b). A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

[ 2001, c. 544, §2 (NEW) .]

(c). Activities for which a trustee may maintain separate accounting records include:

(1). Retail, manufacturing, service and other traditional business activities; [2001, c. 544, §2 (NEW).]

(2). Farming; [2001, c. 544, §2 (NEW).]

(3). Raising and selling livestock and other animals; [2001, c. 544, §2 (NEW).]

(4). Management of rental properties; [2001, c. 544, §2 (NEW).]

(5). Extraction of minerals and other natural resources; [2001, c. 544, §2 (NEW).]

(6). Timber operations; and [2001, c. 544, §2 (NEW).]

(7). Activities to which section 7-754 applies. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-744. Principal receipts

A trustee shall allocate to principal: [2001, c. 544, §2 (NEW).]

(a). To the extent not allocated to income under this Part, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest or a payor under a contract naming the trust or its trustee as beneficiary;

[ 2001, c. 544, §2 (NEW) .]

(b). Money or other property received from the sale, exchange, liquidation or change in form of a principal asset, including realized profit, subject to this subpart;

[ 2001, c. 544, §2 (NEW) .]

(c). Amounts recovered from 3rd parties to reimburse the trust because of disbursements described in section 7-762, subsection (a), paragraph (7) or for other reasons to the extent not based on the loss of income;

[ 2001, c. 544, §2 (NEW) .]

(d). Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

[ 2001, c. 544, §2 (NEW) .]

(e). Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

[ 2001, c. 544, §2 (NEW) .]

(f). Other receipts as provided in sections 7-748 to 7-755.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-745. Rental property

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount. [2001, c. 544, §2 (NEW).]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-746. Obligation to pay money

(a). An amount received as interest, whether determined at a fixed, variable or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

[ 2001, c. 544, §2 (NEW) .]

(b). A trustee shall allocate to principal an amount received from the sale, redemption or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

[ 2001, c. 544, §2 (NEW) .]

(c). This section does not apply to an obligation to which section 7-749, 7-750, 7-751, 7-752, 7-754 or 7-755 applies.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-747. Insurance policies and similar contracts

(a). Except as otherwise provided in subsection (b), a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

[ 2001, c. 544, §2 (NEW) .]

(b). A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income or, subject to section 7-743, loss of profits from a business.

[ 2001, c. 544, §2 (NEW) .]

(c). This section does not apply to a contract to which section 7-749 applies.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-748. Insubstantial allocations not required

If a trustee determines that an allocation between principal and income required by section 7-749, 7-750, 7-751, 7-752 or 7-755 is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in section 7-704, subsection (c) applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in section 7-704, subsection (d) and may be released for the reasons and in the manner described in section 7-704, subsection (e). An allocation is presumed to be insubstantial if: [2001, c. 544, §2 (NEW).]

(a). The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10%; or

[ 2001, c. 544, §2 (NEW) .]

(b). The value of the asset producing the receipt for which the allocation would be made is less than 10% of the total value of the trust's assets at the beginning of the accounting period.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-749. Deferred compensation, annuities and similar payments

(a). In this section:

(1). "Payment" means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payor in exchange for future payments. The term includes a payment made in money or property from the payor's general assets or from a separate fund created by the payor. For the purposes of subsections (d), (d-1), (d-2) and (d-3), "payment" also includes any payment from any separate fund, regardless of the reason for the payment; and [2011, c. 256, §1 (NEW); 2011, c. 256, §4 (AFF).]

(2). "Separate fund" includes a private or commercial annuity, an individual retirement account and a pension, profit-sharing, stock-bonus or stock-ownership plan. [2011, c. 256, §1 (NEW); 2011, c. 256, §4 (AFF).]

[ 2011, c. 256, §1 (AMD); 2011, c. 256, §4 (AFF) .]

(b). To the extent that a payment is characterized as interest, a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate the payment to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend or an equivalent payment.

[ 2011, c. 256, §1 (AMD); 2011, c. 256, §4 (AFF) .]

(c). If no part of a payment is characterized as interest, a dividend or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 10% of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made" to the extent that it is made because the trustee exercises a right of withdrawal.

[ 2001, c. 544, §2 (NEW) .]

(d). Except as otherwise provided in subsection (d-1), subsections (d-2) and (d-3) apply and subsections (b) and (c) do not apply in determining the allocation of a payment made from a separate fund to a trust:

(1). That qualifies for the marital deduction under the federal Internal Revenue Code, 26 United States Code, Section 2056(b)(7) (2010), as amended, and for which either such an election has been made for federal purposes or for which an election under the pertinent provisions of the laws of the State to qualify as Maine qualified terminable interest property has been made; or [2011, c. 256, §1 (NEW); 2011, c. 256, §4 (AFF).]

(2). That qualifies for the marital deduction under the federal Internal Revenue Code, 26 United States Code, Section 2056(b)(5) (2010), as amended. [2011, c. 256, §1 (NEW); 2011, c. 256, §4 (AFF).]

[ 2011, c. 256, §1 (AMD); 2011, c. 256, §4 (AFF) .]

(d-1). Subsections (d), (d-2) and (d-3) do not apply if and to the extent that the series of payments would, without the application of subsection (d), qualify for the marital deduction under the federal Internal Revenue Code, 26 United States Code, Section 2056(b)(7)(C) (2010), as amended.

[ 2011, c. 256, §1 (NEW); 2011, c. 256, §4 (AFF) .]

(d-2). A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this Part. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

[ 2011, c. 256, §1 (NEW); 2011, c. 256, §4 (AFF) .]

(d-3). If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal 4% of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under the federal Internal Revenue Code, 26 United States Code, Section 7520 (2010), as amended, for the month preceding the accounting period for which the computation is made.

[ 2011, c. 256, §1 (NEW); 2011, c. 256, §4 (AFF) .]

(e). This section does not apply to a payment to which section 7-750 applies.

[ 2011, c. 256, §1 (AMD); 2011, c. 256, §4 (AFF) .]

SECTION HISTORY

2001, c. 544, §2 (NEW). 2011, c. 256, §1 (AMD). 2011, c. 256, §4 (AFF).



18-A §7-750. Liquidating asset

(a). In this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to section 7-749, resources subject to section 7-751, timber subject to section 7-752, an activity subject to section 7-754, an asset subject to section 7-755, or any asset for which the trustee establishes a reserve for depreciation under section 7-763.

[ 2001, c. 544, §2 (NEW) .]

(b). A trustee shall allocate to income 10% of the receipts from a liquidating asset and the balance to principal.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-751. Minerals, water and other natural resources

(a). To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows.

(1). If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income. [2001, c. 544, §2 (NEW).]

(2). If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal. [2001, c. 544, §2 (NEW).]

(3). If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus or delay rental is more than nominal, 90% must be allocated to principal and the balance to income. [2001, c. 544, §2 (NEW).]

(4). If an amount is received from a working interest or any other interest not provided for in paragraph (1), (2) or (3), 90% of the net amount received must be allocated to principal and the balance to income. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(b). An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 90% of the amount must be allocated to principal and the balance to income.

[ 2001, c. 544, §2 (NEW) .]

(c). This Part applies whether or not a decedent or donor was extracting minerals, water or other natural resources before the interest became subject to the trust.

[ 2001, c. 544, §2 (NEW) .]

(d). If a trust owns an interest in minerals, water or other natural resources on January 1, 2002, the trustee may allocate receipts from the interest as provided in this Part or in the manner used by the trustee before January 1, 2002. If the trust acquires an interest in minerals, water or other natural resources after January 1, 2002, the trustee shall allocate receipts from the interest as provided in this Part.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-752. Timber

(a). To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1). To income to the extent the net receipts do not exceed the product of (i) mean annual growth multiplied by the number of years since the last timber sale, or, if more recent, the date the timber became a part of the trust, multiplied by (ii) the stumpage rates obtained, after netting against the stumpage rates obtained the expenses associated with the conduct of the sale; [2001, c. 544, §2 (NEW).]

(2). To principal to the extent that the proceeds received exceed the amount determined in paragraph (1); [2001, c. 544, §2 (NEW).]

(3). To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (1) and (2); or [2001, c. 544, §2 (NEW).]

(4). To principal to the extent that advance payments, bonuses and other payments are not allocated pursuant to paragraph (1), (2) or (3). [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(b). In determining net receipts to be allocated pursuant to subsection (a), a trustee may deduct and transfer to principal a reasonable amount for depletion.

[ 2001, c. 544, §2 (NEW) .]

(c). This section applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

[ 2001, c. 544, §2 (NEW) .]

(d). If a trust owns an interest in timberland on January 1, 2003, the trustee may allocate net receipts from the sale of timber and related products as provided in this section or in the manner used by the trustee before January 1, 2003. If the trust acquires an interest in timberland after January 1, 2003, the trustee shall allocate net receipts from the sale of timber and related products as provided in this section.

[ 2001, c. 544, §2 (NEW) .]

(e). For purposes of this section, the term "mean annual growth" means, at the trustee's option, either:

(1). The mean annual increment of growth of the timber involved as determined by a licensed professional forester; or [2001, c. 544, §2 (NEW).]

(2). Forty-five hundredths of a cord per acre of woodland. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-753. Property not productive of income

(a). If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under section 7-704 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time or exercise the power conferred by section 7-704, subsection (a). The trustee may decide which action or combination of actions to take.

[ 2001, c. 544, §2 (NEW) .]

(b). In cases not governed by subsection (a), proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-754. Derivatives and options

(a). In this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments that gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates or other market indicator for an asset or a group of assets.

[ 2001, c. 544, §2 (NEW) .]

(b). To the extent that a trustee does not account under section 7-743 for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

[ 2001, c. 544, §2 (NEW) .]

(c). If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-755. Asset-backed securities

(a). In this section, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which section 7-741 or 7-749 applies.

[ 2001, c. 544, §2 (NEW) .]

(b). If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payor identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

[ 2001, c. 544, §2 (NEW) .]

(c). If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 10% of the payment to income and the balance to principal.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).






Subpart 5: ALLOCATION OF DISBURSEMENTS DURING ADMINISTRATION OF TRUST

18-A §7-761. Disbursements from income

A trustee shall make the following disbursements from income to the extent that they are not disbursements to which section 7-721, subsection (b), paragraph (2) or (3) applies: [2001, c. 544, §2 (NEW).]

(a). One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

[ 2001, c. 544, §2 (NEW) .]

(b). One-half of all expenses for accountings, judicial proceedings or other matters that involve both the income and remainder interests;

[ 2001, c. 544, §2 (NEW) .]

(c). All of the other ordinary expenses incurred in connection with the administration, management or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal and expenses of a proceeding or other matter that concerns primarily the income interest; and

[ 2001, c. 544, §2 (NEW) .]

(d). Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-762. Disbursements from principal

(a). A trustee shall make the following disbursements from principal:

(1). The remaining 1/2 of the disbursements described in section 7-761, subsections (a) and (b); [2001, c. 544, §2 (NEW).]

(2). All of the trustee's compensation calculated on principal as a fee for acceptance, distribution or termination and disbursements made to prepare property for sale; [2001, c. 544, §2 (NEW).]

(3). Payments on the principal of a trust debt; [2001, c. 544, §2 (NEW).]

(4). Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property; [2001, c. 544, §2 (NEW).]

(5). Premiums paid on a policy of insurance not described in section 7-761, subsection (d) of which the trust is the owner and beneficiary; [2001, c. 544, §2 (NEW).]

(6). Estate, inheritance and other transfer taxes, including penalties, apportioned to the trust; and [2001, c. 544, §2 (NEW).]

(7). Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by 3rd parties and defending claims based on environmental matters. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(b). If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-763. Transfers from income to principal for depreciation

(a). In this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion or gradual obsolescence of a fixed asset having a useful life of more than one year.

[ 2001, c. 544, §2 (NEW) .]

(b). A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1). Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary; [2001, c. 544, §2 (NEW).]

(2). During the administration of a decedent's estate; or [2001, c. 544, §2 (NEW).]

(3). Under this section if the trustee is accounting under section 7-743 for the business or activity in which the asset is used. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(c). An amount transferred to principal need not be held as a separate fund.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-764. Transfers from income to reimburse principal

(a). If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

[ 2001, c. 544, §2 (NEW) .]

(b). Principal disbursements to which subsection (a) applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a 3rd party:

(1). An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs; [2001, c. 544, §2 (NEW).]

(2). A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments; [2001, c. 544, §2 (NEW).]

(3). Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements and broker's commissions; [2001, c. 544, §2 (NEW).]

(4). Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and [2001, c. 544, §2 (NEW).]

(5). Disbursements described in section 7-762, subsection (a), paragraph (7). [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(c). If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a).

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-765. Income taxes

(a). A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

[ 2001, c. 544, §2 (NEW) .]

(b). A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

[ 2001, c. 544, §2 (NEW) .]

(c). A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:

(1). From income to the extent that receipts from the entity are allocated only to income; [2011, c. 256, §2 (AMD); 2011, c. 256, §4 (AFF).]

(2). From principal to the extent that receipts from the entity are allocated only to principal; [2011, c. 256, §2 (AMD); 2011, c. 256, §4 (AFF).]

(3). Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and [2011, c. 256, §2 (NEW); 2011, c. 256, §4 (AFF).]

(4). From principal to the extent that the tax exceeds the total receipts from the entity. [2011, c. 256, §2 (NEW); 2011, c. 256, §4 (AFF).]

[ 2011, c. 256, §2 (AMD); 2011, c. 256, §4 (AFF) .]

(d).

[ 2011, c. 256, §4 (AFF); 2011, c. 256, §2 (RP) .]

(e). After applying subsections (a) to (c), the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.

[ 2011, c. 256, §2 (NEW); 2011, c. 256, §4 (AFF) .]

SECTION HISTORY

2001, c. 544, §2 (NEW). 2011, c. 256, §2 (AMD). 2011, c. 256, §4 (AFF).



18-A §7-766. Adjustments between principal and income because of taxes

(a). A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries that arise from:

(1). Elections and decisions, other than those described in subsection (b), that the fiduciary makes from time to time regarding tax matters; [2001, c. 544, §2 (NEW).]

(2). An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or [2001, c. 544, §2 (NEW).]

(3). The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust or a beneficiary. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(b). If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust or beneficiary are decreased, each estate, trust or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).






Subpart 6: MISCELLANEOUS PROVISIONS

18-A §7-771. Uniformity of application and construction

In applying and construing the Uniform Principal and Income Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2001, c. 544, §2 (NEW).]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-772. Effective date

This Part takes effect January 1, 2003. [2001, c. 544, §2 (NEW).]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-773. Application of Part to all trusts and estates

This Part applies to every trust or decedent's estate, including those in existence on January 1, 2003, beginning with the first fiscal year of the trust or decedent's estate that begins on or after January 1, 2003, except as otherwise expressly provided in the will or terms of the trust or in this Part. [2001, c. 544, §2 (NEW).]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-774. Transitional matters

Section 7-749 applies to a trust described in section 7-749, subsection (d) on and after the following dates: [2011, c. 256, §3 (NEW); 2011, c. 256, §4 (AFF).]

(1). If the trust is not funded as of January 1, 2012, the date of the decedent's death;

[ 2011, c. 256, §3 (NEW); 2011, c. 256, §4 (AFF) .]

(2). If the trust is initially funded in the calendar year beginning January 1, 2012, the date of the decedent's death; or

[ 2011, c. 256, §3 (NEW); 2011, c. 256, §4 (AFF) .]

(3). If the trust is not described in subsection (1) or (2), January 1, 2012.

[ 2011, c. 256, §3 (NEW); 2011, c. 256, §4 (AFF) .]

SECTION HISTORY

2011, c. 256, §3 (NEW). 2011, c. 256, §4 (AFF).












Article 8: MISCELLANEOUS PROVISIONS

Part 1: RECEIVERSHIPS FOR MISSING AND ABSENT PERSONS

18-A §8-101. Estates of absentees

If a person entitled to or having an interest in property within the jurisdiction of the State has disappeared or absconded from the place within or without the State where he was last known to be, and has no agent in the State, and it is not known where he is, or if such person, having a spouse or minor child dependent to any extent upon him for support, has thus disappeared or absconded without making sufficient provision for such support, and it is not known where he is, or, if it is known that he is without the State, anyone who would under the law of the State be entitled to administer upon the estate of such absentee if he were deceased, may file a petition under oath in the probate court for the county where such property is situated or found, stating the name, age, occupation and last known residence or address of such absentee, the date and circumstances of the disappearing or absconding, and the names and residences of other persons, whether members of such absentee's family or otherwise, of whom inquiry may be made, and containing a schedule of the property, real and personal so far as known, and its location within the State, and praying that such property may be taken possession of, and a receiver thereof appointed under this Part. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-102. Warrant

The court may thereupon issue a warrant, directed to the public administrator in the county where the property or some of it is situated, which may run throughout the State, commanding him to take possession of the property named in said schedule and make return of said warrant as soon as may be with his doings thereon with a schedule of the property so taken. The public administrator shall cause so much of the warrant as relates to land to be recorded in the registry of deeds for the county where the land is located. He shall receive such fees for serving the warrant as the court allows, but not more than those established by law for similar service upon a writ of attachment. Fees and the costs of publishing and serving the notice shall be paid by the petitioner. If a receiver is appointed, said fees shall be repaid by the receiver to the petitioner and allowed the receiver in his account. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-103. Notice

Upon the return of such warrant, the court may issue a notice reciting the substance of the petition, warrant and return, which shall be addressed to such absentee and to all persons who claim an interest in said property, and to all to whom it may concern, citing them to appear at a time and place named and show cause why a receiver of the property named in the schedule should not be appointed and said property held and disposed of under this Part. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-104. Publication

The return day of said notice shall be not less than 30 days nor more than 60 days after its date. The court shall order said notice to be published once in each of 3 successive weeks in one or more newspapers within the said county and a copy to be mailed to the last known address of such absentee. The court may order other and further notice to be given within or without the State. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-105. Hearing

The absentee or any person who claims an interest in any of the property may appear and show cause why the prayer of the petitioner should not be granted. The court may, after hearing, dismiss the petition and order the property in possession of the public administrator to be returned to the person entitled thereto, or it may appoint the person who, under the law of the State, would be entitled to administer upon the estate of such absentee if he were deceased, or if no such person is known or such person declines to serve, then he may appoint the public administrator for said county as receiver of the property which is in the possession of the public administrator and named in his schedule. If a receiver is appointed, the court shall find and record the date of the disappearance or absconding of the absentee and such receiver shall give bond to the judge of probate and his successors in office in such sum and with such condition as the court orders. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-106. Possession by receiver

After the approval of such bond, the court may order the public administrator to transfer and deliver to such receiver the possession of the property under the warrant, and the receiver shall file in the registry of probate a schedule of the property received by him. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-107. Collection of debts

Such receiver shall take possession of any additional property within the State which belongs to such absentee and demand and collect all debts due such absentee from any person within the State and hold the same as if it had been transferred and delivered to him by the public administrator. If he takes any additional real estate, said receiver shall file a certificate describing said real estate with the register of deeds for the county where the real estate is located. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-108. Appointment

If such absentee has left no corporeal property within the State, but there are debts or obligations due or owing to him from persons within the State, a petition may be filed as provided in section 8-101, stating the nature and amount of such debts and obligations so far as known, and praying that a receiver thereof may be appointed. The court may thereupon issue a notice as provided, without issuing a warrant, and may, upon the return of said notice and after a hearing, dismiss the petition or appoint a receiver and authorize and direct him to demand and collect the debts and obligations of said absentee. Said receiver shall give bond as provided in section 8-105, and shall hold the proceeds of such debts and obligations and all property received by him and distribute the same as provided. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-109. Perishable goods

The court may make orders for the care, custody, leasing and investing of all property and its proceeds in the possession of the receiver. If any of the said property consists of live animals or is perishable or cannot be kept without great or disproportionate expense, the court may, after the return of the warrant, order such property to be sold at public or private sale. After the appointment of a receiver, upon his petition, the court may order all or part of said property, including the rights of the absentee in land, to be sold at public or private sale to supply money for payments authorized by this subchapter or for reinvestment approved by the court. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-110. Support of dependents

The court may order said property or its proceeds acquired by mortgage, lease or sale to be applied in payment of charges incurred or that may be incurred in the support and maintenance of the absentee's spouse and dependent children, and to the discharge of such debts and claims for alimony as may be proved against said absentee. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-111. Arbitration of claims

The court may authorize the receiver to adjust by arbitration or compromise any demand in favor of or against the estate of such absentee. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-112. Compensation; cessation of duties

The receiver shall be allowed such compensation and disbursements as the court orders, to be paid out of said property or proceeds. If within 8 years after the date of the disappearance and absconding as found and recorded by the court, such absentee appears, or a personal representative, assignee in insolvency or trustee in bankruptcy of said absentee is appointed, such receiver shall account for, deliver and pay over to him the remainder of said property. If said absentee does not appear and claim said property within said 8 years, all his right, title and interest in said property, real or personal, or the proceeds thereof, shall cease, and no action shall be brought by him on account thereof. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-113. Termination of receivership

If at the expiration of said 8 years said property has not been accounted for, delivered or paid over under section 8-112 the court shall order the distribution of the remainder to the persons to whom, and in the shares and proportions in which, it would have been distributed if said absentee had died intestate within the State on the day 8 years after the date of the disappearance or absconding as found and recorded by the court, except that said receiver shall deduct from the share of each distributee and pay to the State Tax Assessor for the use of the State such amount as said distributee would have paid in an inheritance tax to the State if said distributee had received the property by inheritance from a deceased resident of this State. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-114. Limitations

If such receiver is not appointed within 7 years after the date found by the court under section 8-105, the time limited to accounting for, or fixed for distributing, said property or its proceeds, or for barring actions relative thereto, shall be one year after the date of the appointment of the receiver instead of the 8 years provided in sections 8-112 and 8-113. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 2: ALLOCATION OF PRINCIPAL AND INCOME

18-A §8-201. Bonds and obligations in trust; valuation; amortization (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 544, §3 (RP).



18-A §8-202. Income earned during administration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 544, §3 (RP).



18-A §8-203. Income on general devise of personal property in trust, in trust or for a term (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 544, §3 (RP).



18-A §8-204. Dividends representing capital gains (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 544, §3 (RP).






Part 3: PROCEDURES GOVERNING BONDS

18-A §8-301. Applicability to proceedings on other bonds

Except as otherwise provided by law, and insofar as the provisions of this Part are applicable, like proceedings, judgment and execution shall be had on the bonds given to any judge by personal representatives, guardians, conservators, trustees, surviving partners, assignees of insolvent debtors and others, in the manner provided in this Part. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-302. Surety on bond may cite trust officers for accounting

Whenever any surety on any bond has reason to believe that the trust officer has depleted or is wasting or mismanaging the estate, the surety may cite the trust officer before the judge of probate as provided in section 3-110. If upon hearing the judge is satisfied that the estate held in trust by such officer has been depleted, wasted or mismanaged, he may remove the trust officer and appoint another in his stead. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-303. Agreement with sureties for joint control

It shall be lawful for any party of whom a bond, undertaking or other obligation is required to agree with his surety or sureties for the deposit of any or all moneys and assets for which he and his surety or sureties are or may be held responsible with a national bank, savings banks, safe-deposit or trust company, authorized by law to do business as such in this State, or with other depository approved by the court having jurisdiction over the trust or undertaking for which the bond is required, or a judge thereof, if such deposit is otherwise proper, for the safekeeping thereof, and in such manner as to prevent the withdrawal of such money or assets or any part thereof, without the written consent of such surety or sureties, or an order of such court or judge thereof, made on such notice to such surety or sureties as such court or judge may direct. Such agreement shall not in any manner release from or change the liability of the principal or sureties as established by the terms of the said bond. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-304. Approval of bond by judge

Except as otherwise provided by sections 3-603 to 3-606, 4-204, 4-207, 5-411, 5-412 and 5-432 and Title 18-B, section 702, no bond required to be given to the judge of probate or to be filed in the probate office is sufficient until it has been examined by the judge and the judge's approval has been written thereon. [2003, c. 618, Pt. B, §15 (AMD); 2003, c. 618, Pt. B, §20 (AFF).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B15 (AMD). 2003, c. 618, §B20 (AFF).



18-A §8-305. Insufficient sureties

When the sureties in any such bond are insufficient the judge, on petition of any person interested and with notice to the principal, may require a new bond with sureties approved by him. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-306. Discharge of surety

On application of any surety or principal in such bond, the judge on the due notice to all parties interested may, in his discretion, discharge the surety or sureties from all liability for any subsequent but not for any prior breaches thereof, and may require a new bond of the principal with sureties approved by him. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-307. New bonds or removal of principal

In either case, if the principal does not give the new bond within the time ordered by the judge, he shall be removed and another appointed. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-308. Reduction of penal sum where signed by surety company

If a surety company becomes surety on a bond given to a judge of probate, the court may, upon petition of any party in interest and after due notice to all parties interested, reduce the penal sum in which the principal and surety shall be liable for a violation thereafter of the conditions of said bond. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-309. Actions on bonds

Actions or proceedings on probate bonds of any kind payable to the judge may be commenced by any person interested in the estate or other matter for which the bond was given, either in the probate court in which the bond was filed or in the Superior Court of that county. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-310. Principal made party in action against surety

If the principal in any such bond resides in the State when an action is brought thereon, and is not made a party thereto, or if at the trial thereof, or on proceedings on a judgment against the sureties only, he is in the State, the court, at the request of any such surety, may postpone or continue the action long enough to summon or bring him into court. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-311. Proceedings and judgment

Such surety may thereupon take out a writ, in the form prescribed by the court, to arrest the principal, if liable to arrest, or to attach his estate and summon him to appear and answer as a defendant in the action. If, after 14 days' previous service of such process, he fails thus to appear at the time appointed and judgment is rendered for the plaintiff, it shall be against him and the other defendants as if he had been originally a party, and any attachment made or bail taken on such process is liable to respond to the judgment as if made or taken in the original action. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-312. Limitation of actions on bonds

Except in the case of personal representatives provided for under sections 3-1005 and 3-1007, and insofar as applicable under the provisions of section 8-301, an action on a bond must be commenced within 6 years after the principal has been cited by the court to appear to settle his account or, if not so cited, within 6 years from the time of the breach of his bond, unless the breach is fraudulently concealed by the principal or surety from the persons pecuniarily interested and who are parties to the action, and in such case within 3 years from the time such breach is discovered. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-313. Judicial authorization of actions

The judge of probate may expressly authorize or instruct a personal representative or other fiduciary, at the judge's discretion or on the complaint of any interested person, to commence an action on the bond for the benefit of the estate. Nothing herein may be deemed to limit the power or duty of a successor fiduciary to bring such proceedings as they are authorized to bring without express court authorization under section 3-606, subsection (a), paragraph (4); section 5-412, subsection (a), paragraph (3); Title 18-B, section 702; or as otherwise provided by law. [2003, c. 618, Pt. B, §16 (AMD); 2003, c. 618, Pt. B, §20 (AFF).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B16 (AMD). 2003, c. 618, §B20 (AFF).



18-A §8-314. Forfeiture for failure to account when ordered

When it appears in any action of a bond against a principal that he has been cited to account for such personal property of the estate as he has received, and has not done so, execution shall be awarded against him for the full value thereof, without any allowance for charges of administration or debts paid. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-315. Judgment in trust for all interested

Every judgment and execution in an action on the bond shall be recovered by the judge in trust for all parties interested in the penalty of the bond. The judge shall require the delinquent fiduciary to account for the amount, if still in office, or assign it to his successor to be collected and distributed or otherwise disposed of as assets. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 4: EFFECTIVE DATE

18-A §8-401. Time of taking effect; provisions for transition

(a). This Code takes effect on January 1, 1981.

[ 1979, c. 540, §1 (NEW) .]

(b). Except as provided elsewhere in this Code, on the effective date of this Code:

(1). The Code applies to any wills of decedents dying thereafter; [1979, c. 540, §1 (NEW).]

(2). The Code applies to any proceedings in Court then pending or thereafter commenced regardless of the time of the death of decedent except to the extent that in the opinion of the court the former procedure should be made applicable in a particular case in the interest of justice or because of infeasibility of application of the procedure of this Code; [1979, c. 540, §1 (NEW).]

(3). Every personal representative including a person administering an estate of a minor or incompetent holding an appointment on that date, continues to hold the appointment but has only the powers conferred by this Code and is subject to the duties imposed with respect to any act occurring or done thereafter and a guardian appointed prior to January 1, 1981 shall have the powers conferred by this Code on guardians and conservators, unless otherwise limited by the original order of appointment or subsequent court order under this Code; [1981, c. 127, §1 (AMD).]

(4). An act done before the effective date in any proceeding and any accrued right is not impaired by this Code. If a right is acquired, extinguished or barred upon the expiration of a prescribed period of time which has commenced to run by the provisions of any statute before the effective date, the provisions shall remain in force with respect to that right; [1979, c. 540, §1 (NEW).]

(5). Any rule of construction or presumption provided in this Code applies to instruments executed and multiple party accounts opened before the effective date unless there is a clear indication of a contrary intent; and [1979, c. 540, §1 (NEW).]

(6). For an adoption decree entered before the effective date and not amended after the effective date, the child shall be the child of both the natural and adopting parents for purposes of intestate succession, notwithstanding section 2-109, subsection (1), unless the decree provides otherwise. [1979, c. 540, §1 (NEW).]

[ 1981, c. 127, §1 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 127, §1 (AMD).









Article 9: ADOPTION

Part 1: GENERAL PROVISIONS

18-A §9-101. Short title

This article may be known and cited as "The Adoption Act." [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-102. Definitions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(a). "Adoptee" means a person who will be or who has been adopted, regardless of whether the person is a child or an adult.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). "Adoption services" means services related to adoptions, including but not limited to adoptive home studies, search services and adoption counseling services.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). "Adult" means a person who is 18 years of age or older.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(d). "Child" means a person who is under 18 years of age.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(e). "Consent," used as a noun, means a voluntary agreement to an adoption by a specific petitioner that is executed by a parent or custodian of the adoptee.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(f). "Department" means the Department of Health and Human Services.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

(g). "Licensed child-placing agency" means an agency, person, group of persons, organization, association or society licensed to operate in this State pursuant to Title 22, chapter 1671.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(h). (TEXT EFFECTIVE UNTIL 7/1/16) "Parent" means the legal parent or the legal guardian when no legal parent exists.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(h). (TEXT EFFECTIVE 7/1/16) "Parent" means a person who:

(1). Has established a parent-child relationship with the child under Title 19-A, chapter 61; or [2015, c. 296, Pt. C, §5 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

(2). When no person described in paragraph (1) exists, is the legal guardian of the child. [2015, c. 296, Pt. C, §5 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. C, §5 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

(i). "Petitioner" means a person filing a petition to adopt an adult or child, and includes both petitioners under a joint petition, except as otherwise provided.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(j). "Putative father" means a man who is the alleged biological father of a child but whose paternity has not been legally established.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(k). "Surrender and release," used as a noun, means a voluntary relinquishment of all parental rights to a child to the department or a licensed child-placing agency for the purpose of placement for adoption.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 689, §B6 (REV). 2015, c. 296, Pt. C, §5 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



18-A §9-103. Jurisdiction

(a). The Probate Court has exclusive jurisdiction over the following:

(1). Petitions for adoption; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). Consents and reviews of withholdings of consent by persons other than a parent; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). Surrenders and releases; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). Termination of parental rights proceedings brought pursuant to section 9-204; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(5). Proceedings to determine the rights of putative fathers of children whose adoptions or surrenders and releases are pending before the Probate Court; and [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(6). Reviews conducted pursuant to section 9-205. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). The District Court has jurisdiction to conduct hearings pursuant to section 9-205.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-104. Venue; transfer

(a). If the adoptee is placed by a licensed child-placing agency or the department, the petition for adoption must be filed in the court in the county where:

(1). The petitioner resides; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The adoptee resides or was born; or [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). An office of the agency that placed the adoptee for adoption is located. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). If the adoptee is not placed by a licensed child-placing agency or the department, the petition for adoption must be filed in the county where the adoptee resides or where the petitioners reside.

[ 1997, c. 239, §1 (AMD); 1997, c. 239, §6 (AFF) .]

(c). If, in the interests of justice or for the convenience of the parties, the court finds that the matter should be heard in another probate court, the court may transfer, stay or dismiss the proceeding, subject to any further conditions imposed by the court.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 239, §1 (AMD). 1997, c. 239, §6 (AFF).



18-A §9-105. Rights of adopted persons

Except as otherwise provided by law, an adopted person has all the same rights, including inheritance rights, that a child born to the adoptive parents would have. An adoptee also retains the right to inherit from the adoptee's biological parents if the adoption decree so provides, as specified in section 2-109, subsection (1). [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-106. Legal representation

(a). The biological parents are entitled to an attorney for any hearing held pursuant to this article. If the biological mother or the biological or putative father wants an attorney but is unable to afford one, the biological mother or the biological or putative father may request the court to appoint an attorney. If the court finds either or both of them indigent, the court shall appoint and pay the reasonable costs and expenses of the attorney of the indigent party. The attorney may not be the attorney for the adoptive parents.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). When the adoptee is unrelated to the petitioner, the court shall appoint an attorney who is not the attorney for the adoptive parents to represent a minor indigent biological parent at every stage of the proceedings unless the minor biological parent refuses representation or the court determines that representation is unnecessary.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-107. Indian Child Welfare Act

The Indian Child Welfare Act, United States Code, Title 25, Section 1901 et seq. governs all proceedings under this article that pertain to an Indian child as defined in that Act. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-108. Application of prior laws

The laws in effect on July 31, 1994 apply to proceedings for which any of the following occurred before August 1, 1994: [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(a). The filing of a consent;

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). The filing of a surrender and release;

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). The filing of a waiver of notice by a father or putative father under former Title 19, section 532-C;

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(d). The issuance of an order terminating parental rights; or

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(e). The filing of an adoption petition.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).






Part 2: ESTABLISHMENT OF PATERNAL RIGHTS AND TERMINATION OF PARENTAL RIGHTS

18-A §9-201. Establishment of paternity

(a). When the biological mother of a child born out of wedlock wishes to consent to the adoption of the child or to execute a surrender and release for the purpose of adoption of the child and the putative father has not consented to the adoption of the child or joined in a surrender and release for the purpose of adoption of the child or waived his right to notice, the biological mother must file an affidavit of paternity with the judge of probate so that the judge may determine how to give notice of the proceedings to the putative father of the child.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). If the judge finds from the affidavit of the biological mother that the putative father's whereabouts are known, the judge shall order that notice of the mother's intent to consent to adoption or to execute a surrender and release, or the mother's actual consent or surrender and release, for the purpose of adoption of the child, be served upon the putative father of the child. If the judge finds that the putative father's whereabouts are unknown, then the court shall order notice by publication in accordance with the Maine Rules of Probate Procedure. If the biological mother does not know or refuses to tell the court who the biological father is, the court may order publication in accordance with the Maine Rules of Probate Procedure in a newspaper of general circulation in the area where the petition is filed, where the biological mother became pregnant or where the putative father is most likely to be located. The notice must specify the names of the biological mother and the child.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). A putative father or a legal father who is not the biological father may waive his right to notice in a document acknowledged before a notary public or a judge of probate. The notary public may not be an attorney who represents either the mother or any person who is likely to become the legal guardian, custodian or parent of the child.

(1). The waiver of notice must indicate that the putative father or legal father understands that the waiver of notice operates as a consent to adoption or a surrender and release for the purposes of adoption for any adoption of the child, and that by signing the waiver of notice the putative father or legal father voluntarily gives up any rights to the named child. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The waiver of notice may state that the putative father or legal father neither admits nor denies paternity. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). The legal father shall attach to the waiver of notice an affidavit stating that, although he is the legal father, he is not the biological father. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(d). If, after notice, the putative father of the child wishes to establish parental rights to the child, he must, within 20 days after notice has been given or within a longer period of time as ordered by the judge, petition the judge of probate to grant to him parental rights. The petition must include an allegation that the putative father is in fact the biological father of the child.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(e). Upon receipt of a petition under subsection (d), the judge shall fix a date for a hearing to determine the putative father's parental rights to the child.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(f). The court shall appoint an attorney who is not the attorney for the putative father, the biological mother or the potential transferee agency or a potential adoptive parent to represent the child and to protect the child's interests.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(g). Notice of the hearing must be given to the putative father, the biological mother, the attorney for the child and any other parties the judge determines appropriate. Notice need not be given to a putative father or a legal father who is not the biological father and who has waived his right to notice as provided in subsection (c).

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(h). Upon order of the court, the department or licensed child-placing agency shall furnish studies and reports relevant to the proceedings.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(i). If, after a hearing, the judge finds that the putative father is the biological father, that he is willing and able to protect the child from jeopardy and has not abandoned the child, that he is willing and able to take responsibility for the child and that it is in the best interests of the child, then the judge shall declare the putative father the child's parent with all the attendant rights and responsibilities.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(j). If the judge of probate finds that the putative father of the child has not petitioned or appeared within the period required by this section or has not met the requirements of subsection (i), the judge shall rule that the putative father has no parental rights and that only the biological mother of the child need consent to adoption or a surrender and release.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-202. Surrender and release; consent

(a). With the approval of the judge of probate of any county within the State and after a determination by the judge that a surrender and release or a consent is in the best interest of the child, the parents or surviving parent of a child may at any time after the child's birth:

(1). Surrender and release all parental rights to the child and the custody and control of the child to a licensed child-placing agency or the department to enable the licensed child-placing agency or the department to have the child adopted by a suitable person; or [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). Consent to have the child adopted by a specified petitioner. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

The parents or the surviving parent must execute the surrender and release or the consent in the presence of the judge. The adoptee, if 14 years of age or older, must execute the consent in the presence of the judge. The waiver of notice by the legal father who is not the biological father or putative father is governed by section 9-201, subsection (c).

[ 1997, c. 239, §2 (AMD); 1997, c. 239, §6 (AFF) .]

(b). The court may approve a consent or a surrender and release only if the following conditions are met.

(1). A licensed child-placing agency or the department certifies to the court that counseling was provided or was offered and refused. This requirement does not apply if:

(i) One of the petitioners is a blood relative; or

(ii) The adoptee is an adult. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The court has explained the individual's parental rights and responsibilities, the effects of the consent or the surrender and release, that in all but specific situations the individual has the right to revoke the consent or surrender and release within 3 days and the existence of the adoption registry and the services available under Title 22, section 2706-A. The individual does not have the right to revoke the consent when the individual is a consenting party and also a petitioner. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). The court determines that the consent or the surrender and release has been duly executed and was given freely after the parent was informed of the parent's rights. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). Except when a consenting party is also a petitioner, at least 3 days have elapsed since the parents or parent executed the surrender and release or the consent and the parents or parent did not withdraw or revoke the consent or surrender and release before the judge or, if the judge was not available, before the register. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). The original consent or surrender and release must be filed in the Probate Court where the consent or the surrender and release is executed. An attested copy of the consent or surrender and release must be filed in the Probate Court in which the petition is filed. The court in which the consent or the surrender and release is executed shall provide an attested copy to each consenting or surrendering party and an attested copy to the transferring agency. The copy given to the consenting or surrendering party must contain a statement explaining the importance of keeping the court informed of a current name and address.

[ 1997, c. 239, §3 (AMD); 1997, c. 239, §6 (AFF) .]

(d). A consent or a surrender and release is not valid until 3 days after it has been executed, except that consent by a parent petitioning to adopt that parent's own child with that parent's spouse is valid upon signature.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(e). Consent may be acknowledged before a notary public who is not an attorney for the adopting parents or a partner, associate or employee of an attorney for the adopting parents when consent is given by:

(1). The department or a licensed child-placing agency; or [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). A public agency or a duly licensed private agency to which parental rights have been transferred under the law of another state or country. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(f). Except as provided in subsection (g) and section 9-205, subsection (b), a consent or a surrender and release is final and irrevocable when duly executed.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(g). A consent is final only for the adoption consented to, and, if that adoption petition is withdrawn or dismissed or if the adoption is not finalized within 18 months of the execution of the consent, a review must be held pursuant to section 9-205.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(h). The court shall accept a consent or a surrender and release by a court of comparable jurisdiction in another state if the court receives an affidavit from a member of that state's bar or a certificate from that court of comparable jurisdiction stating that:

(1). The party executing the consent or the surrender and release followed the procedure required to make a consent or a surrender and release valid in the state in which it was executed; and [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The court of comparable jurisdiction advised the person executing the consent or the surrender and release of the consequences of the consent or the surrender and release under the laws of the state in which the consent or the surrender and release was executed. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

The court shall accept a waiver of notice by a putative father or a legal father who is not the biological father that meets the requirements of section 9-201, subsection (c).

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 239, §§2,3 (AMD). 1997, c. 239, §6 (AFF).



18-A §9-203. Duties and responsibilities subsequent to surrender and release

Without notice to the parent or parents, the surrender and release authorized pursuant to section 9-202 may be transferred together with all rights under section 9-202 from the transferee agency to the department or from the department as original transferee to any licensed child-placing agency. If the licensed child-placing agency or the department is unable to find a suitable adoptive home for a child surrendered and released by a parent or parents, then the licensed child-placing agency or the department to whom custody and control of that child have been surrendered and released or transferred shall request a review pursuant to section 9-205. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-204. Termination of parental rights

(a). A petition for termination of parental rights may be brought in Probate Court in which an adoption petition is properly filed as part of that adoption petition except when a child protection proceeding is pending or is subject to review by the District Court.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). Except as otherwise provided by this section, a termination of parental rights petition is subject to the provisions of Title 22, chapter 1071, subchapter VI.

[ 1997, c. 683, Pt. A, §8 (AMD) .]

(c). The court may appoint a guardian ad litem for the child. The appointment must be made as soon as possible after the petition for termination of parental rights is initiated.

(1). The court shall pay reasonable costs and expenses for the guardian ad litem. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The guardian ad litem must be given access to all reports and records relevant to the case. In general, the guardian ad litem shall represent the child. The guardian ad litem may conduct an investigation to ascertain the facts that includes:

(i) Reviewing records of psychiatric, psychological or physical examinations of the child, parents or other persons having or seeking care or custody of the child;

(ii) Interviewing the child with or without other persons present;

(iii) Interviewing, subpoenaing, examining and cross-examining witnesses; and

(iv) Making recommendations to the court. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 683, §A8 (AMD).



18-A §9-205. Review

(a). The court shall conduct a judicial review if:

(1). A child is not adopted within 18 months of execution of a surrender and release; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The adoption is not finalized within 18 months of the consent to an adoption by a parent or parents; or [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). An adoption petition is not finalized within 18 months. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). If the court determines that adoption is still a viable plan for the child, the court shall schedule another judicial review within 2 years. If the court determines that adoption is no longer a viable plan, the court shall attempt to notify the biological parents, who must be given an opportunity to present an acceptable plan for the child. If either or both parents are able and willing to assume physical custody of the child, then the court shall declare the consent or the surrender and release void.

If the biological parents are not notified or are unable or unwilling to assume physical custody of the child or if the court determines that placement of the child with the biological parents would constitute jeopardy as defined by Title 22, section 4002, subsection 6, then the case must be transferred to the District Court for a hearing pursuant to Title 22, section 4038-A.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).






Part 3: ADOPTION PROCEDURES

18-A §9-301. Petition for adoption and change of name; filing fee

A husband and wife jointly or an unmarried person, resident or nonresident of the State, may petition the Probate Court to adopt a person, regardless of age, and to change that person's name. The fee for filing the petition is $65 plus: [2005, c. 654, §4 (AMD).]

(a). The fee for a national criminal history record check for noncriminal justice purposes set by the Federal Bureau of Investigation for each prospective adoptive parent who is not the biological parent of the child; and

[ 2001, c. 52, §1 (NEW) .]

(b). The fee for a state criminal history record check for noncriminal justice purposes established pursuant to Title 25, section 1541, subsection 6 for each prospective adoptive parent who is not the biological parent of the child.

[ 2001, c. 52, §1 (NEW) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 18, §3 (AMD). 1997, c. 18, §6 (AFF). 2001, c. 52, §1 (AMD). 2005, c. 654, §4 (AMD).



18-A §9-302. Consent for adoption

(a). Before an adoption is granted, written consent to the adoption must be given by:

(1). The adoptee, if the adoptee is 14 years of age or older; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). Each of the adoptee's living parents, except as provided in subsection (b); [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). The person or agency having legal custody or guardianship of the child or to whom the child has been surrendered and released, except that the person's or agency's lack of consent, if adjudged unreasonable by a judge of probate, may be overruled by the judge. In order for the judge to find that the person or agency acted unreasonably in withholding consent, the petitioner must prove, by a preponderance of the evidence, that the person or agency acted unreasonably. The court may hold a pretrial conference to determine who will proceed. The court may determine that even though the burden of proof is on the petitioner, the person or agency should proceed if the person or agency has important facts necessary to the petitioner in presenting the petitioner's case. The judge shall consider the following:

(i) Whether the person or agency determined the needs and interests of the child;

(ii) Whether the person or agency determined the ability of the petitioner and other prospective families to meet the child's needs;

(iii) Whether the person or agency made the decision consistent with the facts;

(iv) Whether the harm of removing the child from the child's current placement outweighs any inadequacies of that placement; and

(v) All other factors that have a bearing on a determination of the reasonableness of the person's or agency's decision in withholding consent; and [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). A guardian appointed by the court, if the adoptee is a child, when the child has no living parent, guardian or legal custodian who may consent. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

A petition for adoption must be pending before a consent is executed.

[ 1997, c. 239, §4 (AMD); 1997, c. 239, §6 (AFF) .]

(b). Consent to adoption is not required of:

(1). A putative father or a legal father who is not the biological father if he:

(i) Received notice and failed to respond to the notice within the prescribed time period;

(ii) Waived his right to notice under section 9-201, subsection (c);

(iii) Failed to meet the standards of section 9-201, subsection (i); or

(iv) Holds no parental rights regarding the adoptee under the laws of the foreign jurisdiction in which the adoptee was born; [1999, c. 790, Pt. G, §1 (AMD).]

(2). A parent whose parental rights have been terminated under Title 22, chapter 1071, subchapter VI; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). A parent who has executed a surrender and release pursuant to section 9-202; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). A parent whose parental rights have been voluntarily or judicially terminated and transferred to a public agency or a duly licensed private agency pursuant to the laws of another state or country; or [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(5). The parent of an adoptee who is 18 years of age or older. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1999, c. 790, Pt. G, §1 (AMD) .]

(c). When the department consents to the adoption of a child in its custody, the department shall immediately notify:

(1). The District Court in which the action under Title 22, chapter 1071 is pending; and [1997, c. 715, Pt. C, §1 (NEW).]

(2). The guardian ad litem for the child. [1997, c. 715, Pt. C, §1 (NEW).]

[ 1997, c. 715, Pt. C, §1 (NEW) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 239, §4 (AMD). 1997, c. 239, §6 (AFF). 1997, c. 715, §C1 (NEW). 1999, c. 790, §G1 (AMD).



18-A §9-303. Petition

(a). A petition for adoption must be sworn to by the petitioner and must include:

(1). The full name, age and place of residence of the petitioner and, if married, the place and date of marriage; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The date and place of birth of the adoptee, if known; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). The birth name of the adoptee, any other names by which the adoptee has been known and the adoptee's proposed new name, if any; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). The residence of the adoptee at the time of the filing of the petition; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(5). The petitioner's intention to establish a parent and child relationship between the petitioner and the adoptee and a statement that the petitioner is a fit and proper person able to care and provide for the adoptee's welfare; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(6). The names and addresses of all persons or agencies known to the petitioner that affect the custody, visitation or access to the adoptee; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(7). The relationship, if any, of the petitioner to the adoptee; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(8). The names and addresses of the department and the licensed child-placing agency, if any; [2015, c. 274, §3 (AMD).]

(9). The names and addresses of all persons known to the petitioner at the time of filing from whom consent to the adoption is required; and [2015, c. 274, §3 (AMD).]

(10). A statement that the petitioner acknowledges that after the adoption is finalized, the transfer of the long-term care and custody of the child without a court order is prohibited under Title 17-A, section 553, subsection 1, paragraphs C and D. [2015, c. 274, §3 (NEW).]

[ 2015, c. 274, §3 (AMD) .]

(b). A petitioner shall indicate to the court what information the petitioner is willing to share with the biological parents and under what circumstances and shall provide a mechanism for updating that information.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). The caption of a petition for adoption may be styled "In the Matter of the Adoption Petition of (name of adoptee)." The petitioner must also be designated in the caption.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 274, §3 (AMD).



18-A §9-304. Investigation; guardian ad litem; registry

(a).

[ 2001, c. 52, §2 (RP) .]

(a-1). Upon the filing of a petition for adoption of a minor child, the court shall request a background check and shall direct the department or a licensed child-placing agency to conduct a study and make a report to the court.

(1). The study must include an investigation of the conditions and antecedents of the child to determine whether the child is a proper subject for adoption and whether the proposed home is suitable for the child. The department or licensed child-placing agency shall submit the report to the court within 60 days.

(i) If the court has a report that provides sufficient, current information, the court may waive the requirement of a study and report.

(ii) If the petitioner is a blood relative of the child, the court may waive the requirement of a study and report. [2001, c. 52, §3 (NEW).]

(2). The court shall request a background check for each prospective adoptive parent who is not the biological parent of the child. The background check must include a screening for child abuse cases in the records of the department and criminal history record information obtained from the Maine Criminal Justice Information System and the Federal Bureau of Investigation.

(i) The criminal history record information obtained from the Maine Criminal Justice Information System must include a record of public criminal history record information as defined in Title 16, section 703, subsection 8.

(ii) The criminal history record information obtained from the Federal Bureau of Investigation must include other state and national criminal history record information.

(iii) Each prospective parent who is not the biological parent of the child shall submit to having fingerprints taken. The State Police, upon receipt of the fingerprint card, may charge the court for the expenses incurred in processing state and national criminal history record checks. The State Police shall take or cause to be taken the applicant's fingerprints and shall forward the fingerprints to the State Bureau of Identification so that the bureau can conduct state and national criminal history record checks. Except for the portion of the payment, if any, that constitutes the processing fee charged by the Federal Bureau of Investigation, all money received by the State Police for purposes of this paragraph must be paid over to the Treasurer of State. The money must be applied to the expenses of administration incurred by the Department of Public Safety.

(iv) The subject of a Federal Bureau of Investigation criminal history record check may obtain a copy of the criminal history record check by following the procedures outlined in 28 Code of Federal Regulations, Sections 16.32 and 16.33. The subject of a state criminal history record check may inspect and review the criminal history record information pursuant to Title 16, section 709.

(v) State and federal criminal history record information may be used by the court for the purpose of screening prospective adoptive parents in determining whether the adoption is in the best interests of the child.

(vi) Information obtained pursuant to this paragraph is confidential. The results of background checks received by the court are for official use only and may not be disseminated outside the court except as required under Title 22, section 4011-A.

(vii) The expense of obtaining the information required by this paragraph is incorporated in the adoption filing fee established in section 9-301. The Probate Court shall collect the total fee and transfer the appropriate funds to the Department of Public Safety and the department. [2013, c. 267, Pt. B, §12 (AMD).]

The court may waive the background check of a prospective adoptive parent if a previous background check was completed by a court or by the department under this subsection within a reasonable period of time and the court is satisfied that nothing new that would be included in the background check has transpired since the last background check.

This subsection does not authorize the court to request a background check for the biological parent who is also the current legal parent of the child.

[ 2013, c. 267, Pt. B, §12 (AMD) .]

(a-2). The department may, pursuant to rules adopted by the department, at any time before the filing of the petition for adoption, conduct background checks for each prospective adoptive parent of a minor child in its custody.

(1). The department may request a background check for each prospective adoptive parent who is not the biological parent of the child. The background check must include criminal history record information obtained from the Maine Criminal Justice Information System and the Federal Bureau of Investigation.

(i) The criminal history record information obtained from the Maine Criminal Justice Information System must include a record of public criminal history record information as defined in Title 16, section 703, subsection 8.

(ii) The criminal history record information obtained from the Federal Bureau of Investigation must include other state and national criminal history record information.

(iii) Each prospective parent who is not the biological parent of the child shall submit to having fingerprints taken. The State Police, upon receipt of the fingerprint card, may charge the department for the expenses incurred in processing state and national criminal history record checks. The State Police shall take or cause to be taken the applicant's fingerprints and shall forward the fingerprints to the State Bureau of Identification so that the bureau can conduct state and national criminal history record checks. Except for the portion of the payment, if any, that constitutes the processing fee charged by the Federal Bureau of Investigation, all money received by the State Police for purposes of this paragraph must be paid over to the Treasurer of State. The money must be applied to the expenses of administration incurred by the Department of Public Safety.

(iv) The subject of a Federal Bureau of Investigation criminal history record check may obtain a copy of the criminal history record check by following the procedures outlined in 28 Code of Federal Regulations, Sections 16.32 and 16.33. The subject of a state criminal history record check may inspect and review the criminal history record information pursuant to Title 16, section 709.

(v) State and federal criminal history record information may be used by the department for the purpose of screening prospective adoptive parents in determining whether the adoption is in the best interests of the child.

(vi) Information obtained pursuant to this paragraph is confidential. The results of background checks received by the department are for official use only and may not be disseminated outside the department except to a court considering an adoption petition under subsection (a-1). [2013, c. 267, Pt. B, §13 (AMD).]

(2). Rules adopted by the department pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 575, §2 (NEW).]

[ 2013, c. 267, Pt. B, §13 (AMD) .]

(b). This subsection governs the collection and disclosure of information about the child's background.

(1). The department, the licensed child-placing agency or any other person who acts to place or assist in placing the child for adoption shall obtain medical and genetic information on the biological parents and the child. Specifically, the department, the licensed child-placing agency or other person who acts to place or assist in placing the child for adoption shall attempt to obtain:

(i) A current medical, psychological and developmental history of the child, including an account of the child's prenatal care and medical condition at birth, results of newborn screening, any drug or medication taken by the child's biological mother during pregnancy, any subsequent medical, psychological or psychiatric examination and diagnosis, any physical, sexual or emotional abuse suffered by the child and a record of any immunizations and health care received since birth; and

(ii) Relevant information concerning the medical, psychological and social history of the biological parents, including any known disease or hereditary disposition to disease, the history of use of drugs and alcohol, the health of the biological mother during her pregnancy and the health of the biological parents at the time of the child's birth. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). Prior to the child being placed for adoption, the department, the licensed child-placing agency or other person who acts to place or assist in placing the child for adoption shall provide the information described in paragraph (1) to the prospective adoptive parents. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). If the department, the licensed child-placing agency or other person who acts to place or assists in placing the child for adoption has specific, articulable reasons to question the truth or accuracy of any of the information obtained, those reasons must be disclosed in writing to the prospective adoptive parents. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). The prospective adoptive parents must be informed in writing if any of the information described in this subsection can not be obtained, either because the records are unavailable or because the biological parents are unable or unwilling to consent to its disclosure or to be interviewed. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(5). If, after a child is placed for adoption and either before or after the adoption is final, the child suffers a serious medical or mental illness for which the specific medical, psychological or social history of the biological parents or the child may be useful in diagnosis or treatment, the prospective adoptive or adoptive parents may request that the department, the licensed child-placing agency or other person who placed or assisted to place the child attempt to obtain additional information. The department, licensed child-placing agency or other person shall attempt to obtain the information promptly and shall disclose any information collected to the prospective adoptive or adoptive parents as soon as reasonably possible. The department, the licensed child-placing agency or other person may charge a fee to the prospective adoptive or adoptive parents to cover the cost of obtaining and providing the additional information. Fees collected by the department must be dedicated to defray the costs of obtaining and providing the additional information. Fees may be reduced or waived for low-income prospective adoptive or adoptive parents. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(6). The department, the licensed child-placing agency or other person who acts to place or assist in placing the child for adoption shall file the information collected with the court and, if it appears that the adoption will be granted and this information has not previously been made available to the adoptive parents pursuant to Title 22, section 4008, subsection 3, paragraph G or Title 22, section 8205, the court shall make the information available to the adoptive parents, prior to issuing the decree pursuant to subsection (f), with protection for the identity of persons other than the child. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(7). If the child to be placed for adoption is from a foreign country that has jurisdiction over the child and the prospective adoptive parents are United States citizens, compliance with federal and international adoption laws is deemed to be compliance with this subsection. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b-1). There is a rebuttable presumption that the petitioner would create a situation of jeopardy for the child if the adoption were granted and that the adoption is not in the best interest of the child if the court finds that the petitioner for the adoption of a minor child:

(1). Has been convicted of an offense listed in Title 19-A, section 1653, subsection 6-A, paragraph A in which the victim was a minor at the time of the offense and the petitioner was at least 5 years older than the minor at the time of the offense except that, if the offense was gross sexual assault under Title 17-A, section 253, subsection 1, paragraph B or C, or an offense in another jurisdiction that involves conduct that is substantially similar to that contained in Title 17-A, section 253, subsection 1, paragraph B or C, and the minor victim submitted as a result of compulsion, the presumption applies regardless of the ages of the petitioner and the minor victim at the time of the offense; or [2007, c. 513, §1 (AMD).]

(2). Has been adjudicated in an action under Title 22, chapter 1071 of sexually abusing a person who was a minor at the time of the abuse. [2005, c. 366, §1 (NEW).]

The petitioner may present evidence to rebut the presumption.

[ 2007, c. 513, §1 (AMD) .]

(c). The court may require that the child live for one year in the home of the petitioner before the petition is granted and that the child, during all or part of this probationary period, be under the supervision of the department or a licensed adoption agency.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(d). The court may appoint a guardian ad litem for the child at any time during the proceedings.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(e). Before the adoption is decreed, the court shall ensure that the petitioners are informed of the existence of the adoption registry and the services available under Title 22, section 2706-A.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(f). If the judge is satisfied with the identity and relations of the parties, of the ability of the petitioner to bring up and educate the child properly, considering the condition of the child's biological parents, and of the fitness and propriety of the adoption, the judge shall make a decree setting forth the facts and declaring that from that date the child is the child of the petitioner and that the child's name is changed, without requiring public notice of that change.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(g). A certified copy of the birth record of the child proposed for adoption must be presented with the petition for adoption if the certified copy can be obtained or made available by filing a delayed birth registration. After the adoption has been decreed, the register of probate shall file a certificate of adoption with the State Registrar of Vital Statistics on a form prescribed and furnished by the state registrar.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(h). Before the adoption is decreed, the court shall ensure that the petitioners are informed that the transfer of the long-term care and custody of the child without a court order is prohibited under Title 17-A, section 553, subsection 1, paragraphs C and D.

[ 2015, c. 274, §4 (NEW) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 239, §5 (AMD). 1997, c. 239, §6 (AFF). RR 2001, c. 1, §21 (COR). 2001, c. 52, §§2,3 (AMD). 2001, c. 546, §1 (AMD). 2003, c. 575, §§1,2 (AMD). 2005, c. 366, §1 (AMD). 2007, c. 513, §1 (AMD). 2013, c. 267, Pt. B, §§12, 13 (AMD). 2015, c. 274, §4 (AMD).



18-A §9-305. Evidence; procedure

(a). The judge may interview any adoptee, and shall interview an adoptee who is 12 years of age or older, outside the presence of the prospective adoptive parents to determine the adoptee's attitudes and desires about the adoption and other relevant issues.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). The judge may conduct an inspection in camera of records of relevant child protective proceedings and may disclose only that information necessary for the determination of any issue before the court. Any disclosure of information must be done pursuant to Title 22, section 4008, subsection 3.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). The parties may request a recording of the proceedings. The requesting party shall pay the expense of the recording.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-306. Allowable payments; expenses

(a). Except when one of the petitioners is a blood relative of the adoptee or the adoptee is an adult, only the following expenses may be paid by or on behalf of a petitioner in any proceeding under this article:

(1). The actual cost of legal services related to the consent or the surrender and release and to the adoption process; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). Prenatal and postnatal counseling expenses for the biological mother; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). Prenatal, birthing and other related medical expenses for the biological mother; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). Necessary transportation expenses to obtain the services listed in paragraphs (1), (2) and (3); [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(5). Foster care expenses for the child; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(6). Necessary living expenses for the biological mother and the child; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(7). For the biological father, legal and counseling expenses related to the consent, the surrender and release and the adoption process; and [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(8). Fees to a licensed child-placing agency providing services in connection with the pending adoption. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). Prior to the dispositional hearing pursuant to section 9-308, the petitioner shall file a full accounting of all disbursements of anything of value made or agreed to be made by or on behalf of the petitioner in connection with the adoption. The accounting report must be signed under penalty of perjury and must be submitted to the court on or before the date the final decree is granted. The accounting report must be itemized and show the services related to the adoption or to the placement of the adoptee for adoption that were received by the adoptee's biological parents, by the adoptee or on behalf of the petitioner. The accounting must include the dates of each payment and the names and addresses of each attorney, physician, hospital, licensed child-placing agency or other person or organization who received funds or anything of value from the petitioner in connection with the adoption or the placement of the adoptee with the petitioner or participated in any way in the handling of the funds, either directly or indirectly. This subsection does not apply when one of the petitioners is a blood relative or the adoptee is an adult.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). Payment for expenses allowable under subsection (a), if provided, may not be contingent upon any future decision a biological parent might make pertaining to the child. Other expenses or payments to biological parents are not authorized.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-307. Adoption not granted

If the court determines that it is unable to finalize an adoption to which biological parents have consented, the court shall notify the biological parents that the court has not granted the adoption and shall conduct a review pursuant to section 9-205. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-308. Final decree; dispositional hearing

(a). The court shall grant a final decree of adoption if the petitioner who filed the petition has been heard or has waived hearing and the court is satisfied from the hearing or record that:

(1). All necessary consents, relinquishments or terminations of parental rights have been duly executed and filed with the court; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). An adoption study, when required by section 9-304, has been filed with the court; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). A list of all disbursements as required by section 9-306 has been filed with the court; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). The petitioner is a suitable adopting parent and desires to establish a parent and child relationship with the adoptee; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(5). The best interests of the adoptee are served by the adoption; [2015, c. 274, §5 (AMD).]

(5-A). The petitioner has acknowledged that the petitioner understands that the transfer of the long-term care and custody of the child without a court order is prohibited under Title 17-A, section 553, subsection 1, paragraphs C and D; and [2015, c. 274, §5 (NEW).]

(6). All other requirements of this article have been met. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2015, c. 274, §5 (AMD) .]

(b). In determining the best interests of the adoptee, the court shall consider and evaluate the following factors to give the adoptee a permanent home at the earliest possible date:

(1). The love, affection and other emotional ties existing between the adoptee and the adopting person or persons, the biological parent or biological parents or the putative father; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The capacity and disposition of the adopting person or persons, the biological parent or biological parents or the putative father to educate and give the adoptee love, affection and guidance and to meet the needs of the adoptee. An adoption may not be delayed or denied because the adoptive parent and the child do not share the same race, color or national origin; and [1999, c. 78, §1 (AMD).]

(3). The capacity and disposition of the adopting person or persons, the biological parent or biological parents or the putative father to provide the adoptee with food, clothing and other material needs, education, permanence and medical care or other remedial care recognized and permitted in place of medical care under the laws of this State. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1999, c. 78, §1 (AMD) .]

(c). The court shall enter its findings in a written decree that includes the new name of the adoptee. The final decree must further order that from the date of the decree the adoptee is the child of the petitioner and must be accorded the status set forth in section 9-105. If the court determines that it is in the best interest of the child, the court may require that the names of the child and of the petitioner be kept confidential.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(d). Upon completion of an adoption proceeding, the biological parents who consented to an adoption or who executed a surrender and release must be notified of the completion by regular mail at their last known address. Notice under this subsection is not required to a biological parent who is also a petitioner. When the biological parents' rights have been terminated pursuant to Title 22, section 4055, the notice must be given to the department and the department shall notify the biological parents of the completion by regular mail at their last known address. Actual receipt of the notice is not a precondition of completion and does not affect the rights or responsibilities of adoptees or adoptive parents.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(e). The department shall notify the grandparents of a child when the child is placed for adoption if the department has received notice that the grandparents were granted reasonable rights of visitation or access under Title 19-A, chapter 59 or Title 22, section 4005-E.

[ 2001, c. 696, §9 (AMD) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 78, §1 (AMD). 2001, c. 696, §9 (AMD). 2013, c. 137, §1 (AMD). 2015, c. 274, §5 (AMD).



18-A §9-309. Appeals

(a). Any party may appeal from any order entered under this article to the Supreme Judicial Court sitting as the Law Court, as in other civil actions, but a bond to prosecute an appeal is not required of a child or next friend and costs may not be awarded against either.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). An appeal from any order under this article must be expedited.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). An attorney or guardian ad litem appointed to represent a party in an adoption proceeding in Probate Court continues to represent the interests of that party in any appeal unless otherwise ordered by the court.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-310. Records confidential

Notwithstanding any other provision of law and except as provided in Title 22, section 2768, all Probate Court records relating to any adoption decreed on or after August 8, 1953 are confidential. The Probate Court shall keep records of those adoptions segregated from all other court records. If a judge of probate court determines that examination of records pertaining to a particular adoption is proper, the judge may authorize that examination by specified persons, authorize the register of probate to disclose to specified persons any information contained in the records by letter, certificate or copy of the record or authorize a combination of both examination and disclosure. [2007, c. 409, §1 (AMD); 2007, c. 409, §6 (AFF).]

Any medical or genetic information in the court records relating to an adoption must be made available to the adopted child upon reaching the age of 18 and to the adopted child's descendants, adoptive parents or legal guardian on petition of the court. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 2007, c. 409, §1 (AMD). 2007, c. 409, §6 (AFF).



18-A §9-311. Interstate placements

(a). A person or agency who intends to bring a child to this State from another state for the purpose of adoption must provide to the Probate Court the certification of compliance as required by the department pursuant to Title 22, chapter 1153 or 1154, as applicable.

[ 2007, c. 255, §1 (AMD) .]

(b). A person or agency who intends to remove a child from this State for the purpose of adoption in another state must obtain from the department certification of compliance with Title 22, chapter 1153 or 1154, as applicable, prior to the removal of the child from this State.

[ 2007, c. 255, §1 (AMD) .]

(c). The Probate Court may not grant a petition to adopt a child who has been brought to or will be removed from this State for the purpose of adoption without department certification of compliance with Title 22, chapter 1153 or 1154, as applicable.

[ 2007, c. 255, §1 (AMD) .]

(d). An agency or person who fails to comply with this section commits a civil violation for which a penalty of not less than $100 and not more than $5,000 may be adjudged.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 2007, c. 255, §1 (AMD).



18-A §9-312. Foreign adoptions

If an adoption in a foreign country has been finalized and the adopting parents are seeking an adoption under the laws of this State to give recognition to the foreign adoption, a judge of probate may enter a decree of adoption based solely upon a judgment of adoption in a foreign country and may order a change of name if requested by the adopting parents. The fee for filing the petition is $55. [2005, c. 654, §5 (AMD).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 2005, c. 654, §5 (AMD).



18-A §9-313. Advertisement

1. Definitions. As used in this section, the following terms have the following meanings.

A. "Advertise" means to communicate by any public medium that originates within this State, including by newspaper, periodical, telephone book listing, outdoor advertising sign, radio or television or by any computerized communication system, including by e-mail, website, Internet account or any similar medium of communication provided via the Internet. [2015, c. 274, §6 (NEW).]

B. "Internet account" means an account created within a bounded system established by an Internet-based service that requires a user to input or store access information in an electronic device in order to view, create, use or edit the user's account information, profile, display, communications or stored data. [2015, c. 274, §6 (NEW).]

[ 2015, c. 274, §6 (NEW) .]

2. Advertising prohibited. A person may not:

A. Advertise for the purpose of finding a child to adopt or to otherwise take into permanent physical custody; [2015, c. 274, §6 (NEW).]

B. Advertise that the person will find an adoptive home or any other permanent physical placement for a child or arrange for or assist in the adoption, adoptive placement or any other permanent physical placement of a child; [2015, c. 274, §6 (NEW).]

C. Advertise that the person will place a child for adoption or in any other permanent physical placement; or [2015, c. 274, §6 (NEW).]

D. Advertise for the purpose of finding a person to adopt or otherwise take into permanent custody a particular child. [2015, c. 274, §6 (NEW).]

[ 2015, c. 274, §6 (NEW) .]

3. Exceptions. This section does not prohibit:

A. The department or a child placing agency from advertising in accordance with rules adopted by the department; or [2015, c. 274, §6 (NEW).]

B. An attorney licensed to practice in this State from advertising the attorney's availability to practice or provide services relating to the adoption of children. [2015, c. 274, §6 (NEW).]

[ 2015, c. 274, §6 (NEW) .]

4. Violation. A person who violates subsection 2 commits a civil violation for which a fine of not more than $5,000 may be adjudged.

[ 2015, c. 274, §6 (NEW) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 274, §6 (RPR).



18-A §9-314. Immunity from liability for good faith reporting; proceedings

A person, including an agent of the department, who participates in good faith in reporting violations of this article or participates in a related child protection investigation or proceeding is immune from any criminal or civil liability for reporting or participating in the investigation or proceeding. For purposes of this section, "good faith" does not include instances when a false report is made and the person knows the report is false. [1997, c. 683, Pt. A, §9 (AMD).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 683, §A9 (AMD).



18-A §9-315. Annulment of the adoption decree

(a). A judge of probate may, on petition of 2 or more persons and after notice and hearing, reverse and annul a decree of the Probate Court for one of the following reasons.

(1). The court finds that the adoption was obtained as a result of fraud, duress or illegal procedures. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The court finds other good cause shown consistent with the best interest of the child. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). Notice of a petition to annul must be given to the biological parents, except those whose parental rights were terminated through a proceeding pursuant to Title 22, section 4055, subsection 1, paragraph B, subparagraph (2), and to all parties to the adoption including the adoptive parents, an adoptee who is 14 years of age or older and the agency involved in the adoption.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). After the Probate Court annuls a decree of adoption, the register of probate shall transmit immediately a certified copy of the annulment to the State Registrar of Vital Statistics.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).






Part 4: ADOPTION ASSISTANCE PROGRAM

18-A §9-401. Authorization; special needs children

(a). There is established in the Department of Health and Human Services the Adoption Assistance Program, referred to in this Part as "the program."

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

(b). Subject to rules and regulations adopted by the department and the federal Department of Health and Human Services, the department may provide through the program adoption assistance for special needs children in its care or custody or in the custody of a nonprofit private licensed child-placing agency in this State if those children are legally eligible for adoption and, when reasonable but unsuccessful efforts have been made to place them without adoption assistance, would not otherwise be adopted without the assistance of this program.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). The department shall, subject to rules and regulations adopted by the department and the federal Department of Health and Human Services, reimburse adoptive parents of a special needs child for one-time adoption expenses when reasonable but unsuccessful efforts have been made to place the child without such assistance.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(d). A "special needs child" means a child who:

(1). Has a physical, mental or emotional handicap that makes placement difficult; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). Has a medical condition that makes placement difficult; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). Is a member of a sibling group that includes at least one member who is difficult to place; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). Is difficult to place because of age or race; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(5). Has been a victim of physical, emotional or sexual abuse or neglect that places the child at risk for future emotional difficulties; or [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(6). Has in the family background factors such as severe mental illness, substance abuse, prostitution, genetic or medical conditions or illnesses that place the child at risk for future problems. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(e). For the purposes of this section, the department is authorized to use funds that are appropriated for child welfare services and funds provided under the United States Social Security Act, Titles IV-B and IV-E.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(f). The amount of adoption assistance may vary depending upon the resources of the adoptive parents and the special needs of the child, as well as the availability of other resources, but may not exceed the total cost of caring for the child if the child were to remain in the care or custody of the department, without regard to the source of the funds.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(g). The duration of assistance may continue until the cessation of legal parental responsibility or until the parents are no longer supporting the child, at which time the adoption assistance ceases. However, if the child has need of educational benefits or has a physical, mental or emotional handicap, adoption assistance may continue until the adoptee has attained 21 years of age if the adoptee, the parents and the department agree that the need for care and support exists.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(h). Children who are in the custody of a person or agency in another state who are brought to this State for the purpose of adoption are not eligible for adoption assistance through the program except for reimbursement of nonrecurring expenses if the child meets the requirements of the United States Social Security Act, 42 United States Code, Section 673 (c).

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 689, §B6 (REV).



18-A §9-402. Adoption assistance

(a). Applications for the program may be submitted by the following persons:

(1). Foster parents interested in adopting an eligible child in their care; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). Other persons interested in adopting an eligible child; or [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). Adoptive parents who were not informed of the program or of facts relevant to the child's eligibility when they adopted a child who was at the time of adoption eligible for participation in the program. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). All applicants for the program must meet department standards for adoption except for financial eligibility.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). Assistance may be provided for special needs only and may be varied based on the special needs of the child. Assistance may be provided for a period of time based on the special needs of the child.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-403. Administration

(a). A written agreement between the family entering into the program and the department must precede the final decree of adoption, except that an application may be filed subsequent to the finalization of the adoption if there were facts relevant to the child's eligibility that were not presented at the time of the request for assistance or if the child was eligible for participation in the program at the time of placement and the adoptive parents were not apprised of the program.

Except as provided by section 9-401, subsection (h), once an adoption assistance payment is agreed upon and the agreement signed by the prospective adoptive parents, the department may not reduce the adoption assistance payment amounts.

[ 2013, c. 411, §1 (AMD) .]

(b). If assistance continues for more than one year, the need for assistance must be annually redetermined. Adoption assistance continues regardless of the state in which the adoptive parents reside, or the state to which the adoptive parents move, as long as the family continues to be eligible based on the annual redetermination of need.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). Upon the death of both adoptive parents, adoption assistance may be transferred to the legal guardian as long as the child continues to be eligible for adoption assistance pursuant to the terms of the most recent adoption assistance agreement with the adoptive parents. The department shall enter into a new assistance agreement with the legal guardian.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 2013, c. 411, §1 (AMD).



18-A §9-404. Rules

The department shall adopt rules for the program consistent with this Part. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).












TITLE 18-B: TRUSTS

Part 1: MAINE UNIFORM TRUST CODE

Chapter 1: GENERAL PROVISIONS AND DEFINITIONS

18-B §101. Short title

This Part may be known and cited as "the Maine Uniform Trust Code." [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §102. Scope

This Code applies to express trusts, charitable or noncharitable, and trusts created pursuant to a statute, judgment or decree that requires the trust to be administered in the manner of an express trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §103. Definitions

As used in this Code, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Action. "Action," with respect to an act of a trustee, includes a failure to act.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

1-A. Ascertainable standard. "Ascertainable standard" means an ascertainable standard relating to an individual's health, education, support or maintenance within the meaning of Section 2041(b)(1)(A) or Section 2514(c)(1) of the federal Internal Revenue Code of 1986, as in effect on July 1, 2005.

[ 2005, c. 184, §2 (NEW) .]

2. Beneficiary. "Beneficiary" means a person that:

A. Has a present or future beneficial interest in a trust, vested or contingent; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. In a capacity other than that of trustee, holds a power of appointment over trust property. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Charitable trust. "Charitable trust" means a trust, or portion of a trust, created for a charitable purpose described in section 405, subsection 1.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3-A. Code. "Code" means the Maine Uniform Trust Code.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Conservator. "Conservator" means a person appointed by the court to administer an estate of a minor or adult individual.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4-A. Current beneficiary. "Current beneficiary" means a beneficiary who, on the date the beneficiary's qualification is determined, is a distributee or permissible distributee of trust income or principal.

[ 2011, c. 42, §1 (NEW) .]

5. Environmental law. "Environmental law" means a federal, state or local law, rule, regulation or ordinance relating to protection of the environment.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Guardian. "Guardian" means a person who has qualified pursuant to court appointment to make decisions regarding the support, care, education, health and welfare of a minor or adult individual. The term does not include a guardian ad litem.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

7. Interests of beneficiaries. "Interests of the beneficiaries" means the beneficial interests provided in the terms of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

8. Jurisdiction. "Jurisdiction," with respect to a geographic area, includes a state or country.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

9. Person. "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency or instrumentality; public corporation; or any other legal or commercial entity.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

10. Power of withdrawal. "Power of withdrawal" means a presently exercisable general power of appointment other than a power exercisable by a trustee that is limited by an ascertainable standard, or exercisable by another person only upon consent of the trustee or a person holding an adverse interest.

[ 2005, c. 184, §3 (AMD) .]

11. Property. "Property" means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

12. Qualified beneficiary. "Qualified beneficiary" means a living beneficiary who on the date the beneficiary's qualification is determined:

A. Is a distributee or permissible distributee of trust income or principal; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in paragraph A terminated on that date, but the termination of those interests would not cause the trust to terminate; or [2005, c. 184, §4 (AMD).]

C. Would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

"Qualified beneficiary" does not include a contingent distributee or a contingent permissible distributee of trust income or principal whose interest in the trust is not reasonably expected to vest.

[ 2005, c. 184, §4 (AMD) .]

13. Revocable. "Revocable," as applied to a trust, means revocable by the settlor without the consent of the trustee or a person holding an adverse interest.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

14. Settlor. "Settlor" means a person, including a testator, who creates or contributes property to a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person's contribution except to the extent another person has the power to revoke or withdraw that portion.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

15. Spendthrift provision. "Spendthrift provision" means a term of a trust that restrains both voluntary and involuntary transfer of a beneficiary's interest.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

16. State. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

17. Terms of trust. "Terms of a trust" means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

18. Trust instrument. "Trust instrument" means an instrument executed by the settlor that contains terms of the trust, including any amendments to the instrument.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

19. Trustee. "Trustee" includes an original, additional and successor trustee, and a cotrustee, whether or not appointed or confirmed by a court.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §§2-4 (AMD). 2011, c. 42, §1 (AMD).



18-B §104. Knowledge

1. Person. Subject to subsection 2, a person has knowledge of a fact if the person:

A. Has actual knowledge of it; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Has received a notice or notification of it; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. From all the facts and circumstances known to the person at the time in question, has reason to know it. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Organization. An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the trust would be materially affected by the information.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §105. Default and mandatory rules

1. Code governs. Except as otherwise provided in the terms of the trust, this Code governs the duties and powers of a trustee, relations among trustees and the rights and interests of a beneficiary.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Terms prevail; exceptions. The terms of a trust prevail over any provision of this Code except:

A. The requirements for creating a trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The duty of a trustee to act in good faith and in accordance with the purposes of the trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The requirement that a trust and its terms be for the benefit of its beneficiaries and that the trust have a purpose that is lawful, not contrary to public policy and possible to achieve; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The power of the court to modify or terminate a trust under sections 410 to 416; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. The effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in chapter 5; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

F. The power of the court under section 702 to require, dispense with, modify or terminate a bond; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

G. The power of the court under section 708, subsection 2 to adjust a trustee's compensation specified in the terms of the trust that is unreasonably low or high; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

H. Subject to subsection 3, the duty under section 813, subsection 2, paragraphs B and C to notify current beneficiaries of an irrevocable trust who have attained 25 years of age of the existence of the trust, of the identity of the trustee and of their right to request trustee's reports; [2011, c. 42, §2 (AMD).]

I. Subject to subsection 3, the duty under section 813, subsection 1 to respond to the request of a current beneficiary of an irrevocable trust for trustee's reports and other information reasonably related to the administration of a trust; [2011, c. 42, §3 (AMD).]

J. The effect of an exculpatory term under section 1008; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

K. The rights under sections 1010 to 1013 of a person other than a trustee or beneficiary; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

L. Periods of limitation for commencing a judicial proceeding; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

M. The power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

N. The subject matter jurisdiction of the court and venue for commencing a proceeding as provided in sections 203 and 204. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2011, c. 42, §§2, 3 (AMD) .]

3. Waiver or modification. The settlor, in the trust instrument or in another writing delivered to the trustee, may waive or modify the duties of a trustee under section 813, subsection 1 or 2 to give notice, information and reports to qualified beneficiaries in either or both of the following ways:

A. Waiving or modifying such duties as to all qualified beneficiaries except the settlor's surviving spouse during the lifetime of the settlor or the lifetime of the settlor's surviving spouse; and [2005, c. 184, §6 (NEW).]

B. With respect to one or more of the current beneficiaries as to whom the settlor has waived or modified such duties, designating a person or persons, any of whom may or may not be a beneficiary, to act in good faith to protect the interests of the current beneficiaries who are not receiving notice, information or reports and to receive any notice, information or reports required under section 813, subsection 1 or 2 in lieu of providing such notice, information or reports to the current beneficiaries. The person or persons designated under this paragraph are deemed to be representatives of the current beneficiaries not receiving notice, information or reports for the purposes of the time limitation for a beneficiary to commence an action against the trustee for breach of trust as provided in section 1005, subsection 1. [2011, c. 42, §4 (AMD).]

[ 2011, c. 42, §4 (AMD) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §§5,6 (AMD). 2005, c. 683, §C7 (AMD). 2011, c. 42, §§2-4 (AMD).



18-B §106. Common law of trusts; principles of equity

The common law of trusts and principles of equity supplement this Code, except to the extent modified by this Code or another statute of this State. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §107. Governing law

The meaning and effect of the terms of a trust are determined by: [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Law of jurisdiction designated; exception. The law of the jurisdiction designated in the terms unless the designation of that jurisdiction's law is contrary to a strong public policy of the jurisdiction having the most significant relationship to the matter at issue; or

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Law of jurisdiction with most significant relationship. In the absence of a controlling designation in the terms of the trust, the law of the jurisdiction having the most significant relationship to the matter at issue.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §108. Principal place of administration

1. Terms of trust controlling. Without precluding other means for establishing a sufficient connection with the designated jurisdiction, terms of a trust designating the principal place of administration are valid and controlling if:

A. A trustee's principal place of business is located in or a trustee is a resident of the designated jurisdiction; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. All or part of the administration occurs in the designated jurisdiction. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Duty of trustee. A trustee is under a continuing duty to administer the trust at a place appropriate to its purposes, its administration and the interests of the beneficiaries.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Transfer of place of administration. Without precluding the right of the court to order, approve or disapprove a transfer, the trustee, in furtherance of the duty prescribed by subsection 2, may transfer the trust's principal place of administration to another state or to a jurisdiction outside of the United States.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Notice of transfer of place of administration. The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust's principal place of administration not less than 60 days before initiating the transfer. The notice of proposed transfer must include:

A. The name of the jurisdiction to which the principal place of administration is to be transferred; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The address and telephone number at the new location at which the trustee can be contacted; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. An explanation of the reasons for the proposed transfer; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The date on which the proposed transfer is anticipated to occur; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. The date, which may not be less than 60 days after the giving of the notice, by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Objection to transfer. The authority of a trustee under this section to transfer a trust's principal place of administration terminates if a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Transfer property to successor trustee. In connection with a transfer of the trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to section 704.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §109. Methods and waiver of notice

1. Manner. Notice to a person under this Code or the sending of a document to a person under this Code must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include first-class mail, personal delivery, delivery to the person's last known place of residence or place of business or a properly directed electronic message.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Notice not required. Notice otherwise required under this Code or a document otherwise required to be sent under this Code need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Waiver. Notice under this Code or the sending of a document under this Code may be waived by the person to be notified or sent the document.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Notice of judicial proceeding. Notice of a judicial proceeding must be given as provided in the applicable Maine Rules of Civil Procedure.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §110. Others treated as qualified beneficiaries

1. Charitable organization or person to enforce trust. A charitable organization expressly designated to receive distributions under the terms of a charitable trust has the rights of a qualified beneficiary under this Code if the charitable organization, on the date the charitable organization's qualification is being determined:

A. Is a distributee or permissible distributee of trust income or principal; [2005, c. 184, §7 (NEW).]

B. Would be a distributee or a permissible distributee of trust income or principal upon the termination of the interests of other distributees or permissible distributees then receiving or eligible to receive distributions; or [2005, c. 184, §7 (NEW).]

C. Would be a distributee or permissible distributee of trust income or principal on that date. [2005, c. 184, §7 (NEW).]

A charitable organization whose interest in the trust as a contingent distributee of the trust income or principal is not reasonably expected to vest does not have the rights of a qualified beneficiary.

[ 2005, c. 184, §7 (AMD) .]

1-A. Person appointed to enforce trust. A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in section 408 or 409 has the rights of a qualified beneficiary under this Code.

[ 2005, c. 184, §7 (NEW) .]

2. Attorney General. The Attorney General has the rights provided in Title 5, section 194 with respect to a charitable trust having its principal place of administration in this State, but may not be treated as and does not have the rights of a qualified beneficiary.

[ 2005, c. 184, §7 (AMD) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §7 (AMD).



18-B §111. Nonjudicial settlement agreements

1. Interested persons defined. For purposes of this section, "interested persons" means persons whose consent would be required in order to achieve a binding settlement were the settlement to be approved by the court.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Binding nonjudicial settlement agreement. Except as otherwise provided in subsection 3, interested persons may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Validity of nonjudicial settlement agreement. A nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this Code or other applicable law.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Matters of nonjudicial settlement agreement. Matters that may be resolved by a nonjudicial settlement agreement include:

A. The interpretation or construction of the terms of the trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The approval of a trustee's report or accounting; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The resignation or appointment of a trustee and the determination of a trustee's compensation; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. Transfer of a trust's principal place of administration; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

F. Liability of a trustee for an action relating to the trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Court approval. Any interested person may request the court to approve a nonjudicial settlement agreement, to determine whether the representation as provided in chapter 3 was adequate and to determine whether the agreement contains terms and conditions the court could have properly approved.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §112. Rules of construction

The rules of construction that apply in this State to the interpretation of and disposition of property by will also apply as appropriate to the interpretation of the terms of a trust and the disposition of the trust property. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 2: JUDICIAL PROCEEDINGS

18-B §201. Role of court in administration of trust

1. Intervention. The court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an interested person or as provided by law.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Continuing judicial supervision. A trust is not subject to continuing judicial supervision unless ordered by the court.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Matter involving trust's administration. A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including a request for instructions and an action to declare rights.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §202. Jurisdiction over trustee and beneficiary

1. Trustee. By accepting the trusteeship of a trust having its principal place of administration in this State or by moving the principal place of administration to this State, the trustee submits personally to the jurisdiction of the courts of this State regarding any matter involving the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Beneficiaries; recipients. With respect to their interests in the trust, the beneficiaries of a trust having its principal place of administration in this State are subject to the jurisdiction of the courts of this State regarding any matter involving the trust. By accepting a distribution from such a trust, the recipient submits personally to the jurisdiction of the courts of this State regarding any matter involving the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Not exclusive. This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary or other person receiving property from the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §203. Subject matter jurisdiction

1. Concurrent jurisdiction. The Probate Court and the Superior Court have concurrent jurisdiction of all proceedings in this State involving a trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Alternative dispute resolution not precluded. This section does not preclude judicial or nonjudicial alternative dispute resolution.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §204. Venue

1. Trust. Except as otherwise provided in subsection 2, venue for a judicial proceeding involving a trust is in the county of this State in which the trust's principal place of administration is or will be located and, if the trust is created by will and the estate is not yet closed, in the county in which the decedent's estate is being administered.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Appointment of trustee. If a trust has no trustee, venue for a judicial proceeding for the appointment of a trustee is in a county of this State in which a beneficiary resides, in a county in which any trust property is located and, if the trust is created by will, in the county in which the decedent's estate was or is being administered.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 3: REPRESENTATION

18-B §301. Representation; basic effect

1. Notice. Notice to a person who may represent and bind another person under this chapter has the same effect as if notice were given directly to the other person.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Consent. The consent of a person who may represent and bind another person under this chapter is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Notice and consent on settlor's behalf. Except as otherwise provided in sections 411 and 602, a person who under this chapter may represent a settlor who lacks capacity may receive notice and give a binding consent on the settlor's behalf.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Limitation on representation by settlor. A settlor may not represent and bind a beneficiary under this chapter with respect to termination or modification of a trust under section 411, subsection 1.

[ 2005, c. 184, §8 (NEW) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §8 (AMD).



18-B §302. Representation by holder of general testamentary power of appointment

To the extent there is no conflict of interest between the holder of a general testamentary power of appointment and the persons represented with respect to the particular question or dispute, the holder may represent and bind persons whose interests, as permissible appointees, takers in default or otherwise, are subject to the power. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §303. Representation by fiduciaries and parents

To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute: [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Conservator. A conservator may represent and bind the estate that the conservator controls;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Guardian. A guardian may represent and bind the ward if a conservator of the ward's estate has not been appointed;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Agent. An agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Trustee. A trustee may represent and bind the beneficiaries of the trust;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Personal representative. A personal representative of a decedent's estate may represent and bind persons interested in the estate; and

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Parent. A parent may represent and bind the parent's minor or unborn child if a conservator or guardian for the child has not been appointed.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §304. Representation by person having substantially identical interest

Unless otherwise represented, a minor, an incapacitated or unborn individual or a person whose identity or location is unknown and not reasonably ascertainable may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person represented. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §305. Appointment of representative

1. Interest not represented; representation inadequate. If the court determines that an interest is not represented under this chapter, or that the otherwise available representation might be inadequate, the court may appoint a representative to receive notice, give consent and otherwise represent, bind and act on behalf of a minor, an incapacitated or unborn individual or a person whose identity or location is unknown. A representative may be appointed to represent several persons or interests.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Scope of representation. A representative may act on behalf of the individual represented with respect to any matter arising under this Code, whether or not a judicial proceeding concerning the trust is pending.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Consider general benefit. In making decisions, a representative may consider general benefit accruing to the living members of the individual's family.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 4: CREATION, VALIDITY, MODIFICATION AND TERMINATION OF TRUST

18-B §401. Methods of creating trust

A trust may be created by: [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Transfer of property. Transfer of property to another person as trustee during the settlor's lifetime or by will or other disposition taking effect upon the settlor's death;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Declaration. Declaration by the owner of property that the owner holds identifiable property as trustee; or

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Exercise of power. Exercise of a power of appointment in favor of a trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §402. Requirements for creation

1. Requirements. A trust is created only if:

A. The settlor has capacity to create a trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The settlor indicates an intention to create the trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The trust has a definite beneficiary or is:

(1) A charitable trust;

(2) A trust for the care of an animal, as provided in section 408; or

(3) A trust for a noncharitable purpose, as provided in section 409; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The trustee has duties to perform; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. The same person is not the sole trustee and sole beneficiary. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Definite beneficiary. A beneficiary is definite if the beneficiary can be ascertained now or in the future, subject to any applicable rule against perpetuities.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Power to select beneficiary; failure of power. A power in a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §403. Trusts created in other jurisdictions

A trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed or the law of the jurisdiction in which at the time of creation: [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Settlor. The settlor was domiciled, had a place of abode or was a national;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Trustee. A trustee was domiciled or had a place of business; or

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Trust property. Any trust property was located.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §404. Trust purposes

A trust may be created only to the extent its purposes are lawful, not contrary to public policy and possible to achieve. A trust and its terms must be for the benefit of its beneficiaries. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §405. Charitable purposes; enforcement

1. Purposes. A charitable trust may be created for the relief of poverty; the advancement of education or religion; the promotion of health; governmental or municipal purposes; or other purposes the achievement of which is beneficial to the community.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Selection by court. If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, the court may select one or more charitable purposes or beneficiaries. The selection must be consistent with the settlor's intention to the extent it can be ascertained.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Enforcement. The settlor of a charitable trust, among others, may maintain a proceeding to enforce the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §406. Creation of trust induced by fraud, duress or undue influence

A trust is void to the extent its creation was induced by fraud, duress or undue influence. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §407. Evidence of oral trust

Except as required by a statute other than this Code, a trust need not be evidenced by a trust instrument, but the creation of an oral trust and its terms may be established only by clear and convincing evidence. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §408. Trust for care of animal

1. To provide care for animal; termination. A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one animal alive during the settlor's lifetime, upon the death of the last surviving animal.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Enforcement. A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Intended use of property. Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise, to the settlor's successors in interest.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §409. Noncharitable trust without ascertainable beneficiary

Except as otherwise provided in section 408 or by another statute, the following rules apply. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Noncharitable purpose. A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Enforcement. A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Intended use of property. Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise, to the settlor's successors in interest.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §410. Modification or termination of trust; proceedings for approval or disapproval

1. Termination. In addition to the methods of termination prescribed by sections 411 through 414, a trust terminates to the extent the trust is revoked or expires pursuant to its terms, no purpose of the trust remains to be achieved or the purposes of the trust have become unlawful, contrary to public policy or impossible to achieve.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Modification or termination proceeding. A proceeding to approve or disapprove a proposed modification or termination under sections 411 to 416, or trust combination or division under section 417, may be commenced by a trustee or beneficiary, and a proceeding to approve or disapprove a proposed modification or termination under section 411 may be commenced by the settlor. The settlor of a charitable trust may maintain a proceeding to modify the trust under section 413.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §411. Modification or termination of noncharitable irrevocable trust by consent

1. Consent of settlor and all beneficiaries. If the settlor and all beneficiaries consent to the modification or termination of an irrevocable trust, the court shall enter an order approving the modification or termination even if the modification or termination is inconsistent with a material purpose of the trust, if the court finds that the modification or termination is in the best interests of the beneficiaries. A settlor's power to consent to a trust's modification or termination may be exercised by an agent under a power of attorney only to the extent expressly authorized by the power of attorney or the terms of the trust; by the settlor's conservator with the approval of the court supervising the conservatorship if an agent is not so authorized; or by the settlor's guardian with the approval of the court supervising the guardianship if an agent is not so authorized and a conservator has not been appointed.

[ 2005, c. 184, §9 (AMD) .]

2. Consent of beneficiaries. A noncharitable irrevocable trust may be terminated upon consent of all of the beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust. A noncharitable irrevocable trust may be modified upon consent of all of the beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Spendthrift provision. A spendthrift provision in the terms of the trust is not presumed to constitute a material purpose of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Distribution after termination. Upon termination of a trust under subsection 1 or 2, the trustee shall distribute the trust property as agreed by the beneficiaries.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Court approval without unanimous consent. If not all of the beneficiaries consent to a proposed modification or termination of the trust under subsection 1 or 2, the modification or termination may be approved by the court if the court is satisfied that:

A. If all of the beneficiaries had consented, the trust could have been modified or terminated under this section; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The interests of a beneficiary who does not consent will be adequately protected. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §9 (AMD).



18-B §412. Modification or termination because of unanticipated circumstances or inability to administer trust effectively

1. Modification or termination. The court may modify the administrative or dispositive terms of a trust or terminate the trust if, because of circumstances not anticipated by the settlor, modification or termination will further the purposes of the trust. To the extent practicable, the modification must be made in accordance with the settlor's probable intention.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Modification of administrative terms. The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful or impair the trust's administration.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Distribution after termination. Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §413. Cy pres

1. Charitable purpose becomes unlawful, impracticable, impossible to achieve or wasteful. Except as otherwise provided in subsection 2, if a particular charitable purpose of a trust becomes unlawful, impracticable, impossible to achieve or wasteful:

A. The trust does not fail, in whole or in part; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The trust property does not revert to the settlor or the settlor's successors in interest; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The court may apply cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlor's charitable purposes. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Noncharitable beneficiary. A provision in the terms of a charitable trust that would result in distribution of the trust property to a noncharitable beneficiary prevails over the power of the court under subsection 1 to apply cy pres to modify or terminate the trust only if, when the provision takes effect:

A. The trust property is to revert to the settlor and the settlor is still living; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Fewer than 50 years have elapsed since the date of the trust's creation. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §414. Modification or termination of uneconomic trust

1. Termination by trustee after notice. After notice to the qualified beneficiaries, the trustee of a trust consisting of trust property having a total value less than $100,000 may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Modification, termination, new trustee by court. The court may modify or terminate a trust or remove the trustee and appoint a different trustee if it determines that the value of the trust property is insufficient to justify the cost of administration.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Distribution after termination. Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Easement for conservation or preservation. This section does not apply to an easement for conservation or preservation.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §415. Reformation to correct mistakes

The court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlor's intention if it is proved by clear and convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §416. Modification to achieve settlor's tax objectives

To achieve the settlor's tax objectives, the court may modify the terms of a trust in a manner that is not contrary to the settlor's probable intention. The court may provide that the modification has retroactive effect. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §417. Combination and division of trusts

After notice to the qualified beneficiaries, a trustee may combine 2 or more trusts into a single trust or divide a trust into 2 or more separate trusts, if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 5: CREDITOR'S CLAIMS; SPENDTHRIFT AND DISCRETIONARY TRUSTS

18-B §501. Rights of beneficiary's creditor or assignee

To the extent a beneficiary's interest is not protected by a spendthrift provision, the court may authorize a creditor or assignee of the beneficiary to reach the beneficiary's interest by attachment of present or future distributions to the beneficiary. The court may limit the award to such relief as is appropriate under the circumstances. [2005, c. 184, §10 (AMD).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §10 (AMD).



18-B §502. Spendthrift provision

1. Restrains voluntary and involuntary transfers. A spendthrift provision is valid only if it restrains both voluntary and involuntary transfer of a beneficiary's interest.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Terminology. A term of a trust providing that the interest of a beneficiary is held subject to a "spendthrift trust," or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary's interest.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. No transfer by beneficiary; creditors and assignees. A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision and, except as otherwise provided in this chapter, a creditor or assignee of the beneficiary may not reach the interest or a distribution by the trustee before its receipt by the beneficiary.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §503. Exceptions to spendthrift provision

There are no exceptions to spendthrift provisions except as provided in sections 504, 505 and 506. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §504. Discretionary trusts; effect of standard

1. Creditor may not compel distribution. Whether or not a trust contains a spendthrift provision, a creditor of a beneficiary may not compel a distribution that is subject to the trustee's discretion, even if:

A. The discretion is expressed in the form of a standard of distribution; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The trustee has abused the discretion. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Right of beneficiary not limited. This section does not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for failure to exercise a discretionary power in accordance with the terms and purposes of the trust or for failure to comply with a standard for distribution.

[ 2005, c. 184, §11 (AMD) .]

3. Creditor limited. If a trustee's or cotrustee's discretion to make distributions for the trustee's or cotrustee's own benefit is limited by an ascertainable standard, a creditor may not reach or compel distribution of the beneficial interest except to the extent the interest would be subject to the creditor's claim were the beneficiary not acting as trustee or cotrustee.

[ 2011, c. 42, §5 (RPR) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §§11,12 (AMD). 2011, c. 42, §5 (AMD).



18-B §505. Creditor's claim against settlor

1. Creditor's claims. Whether or not the terms of a trust contain a spendthrift provision, the following rules apply.

A. During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. With respect to an irrevocable trust, a creditor or assignee of the settlor may reach the maximum amount that can be distributed to or for the settlor's benefit. If a trust has more than one settlor, the amount the creditor or assignee of a particular settlor may reach may not exceed the settlor's interest in the portion of the trust attributable to that settlor's contribution. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. After the death of a settlor, and subject to the settlor's right to direct the source from which liabilities will be paid, the property of a trust that was revocable at the settlor's death is subject to claims of the settlor's creditors, costs of administration of the settlor's estate, the expenses of the settlor's funeral and disposal of remains, and statutory allowances to a surviving spouse and children to the extent the settlor's probate estate is inadequate to satisfy those claims, costs, expenses and allowances. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Holder of power. For purposes of this section:

A. During the period the power may be exercised, the holder of a power of withdrawal is treated in the same manner as the settlor of a revocable trust to the extent of the property subject to the power; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Upon the lapse, release or waiver of the power, the holder is treated as the settlor of the trust only to the extent the value of the property affected by the lapse, release, or waiver exceeds the greater of the amount specified in the federal Internal Revenue Code of 1986, Section 2041(b)(2) or 2514(e) or the federal Internal Revenue Code of 1986, Section 2503(b), in each case as in effect on July 1, 2005, or as later amended. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §506. Overdue distribution

1. Definitions. As used in this section, unless the context otherwise indicates, "mandatory distribution" means a distribution of income or principal that a trustee is required to make to a beneficiary under the terms of a trust, including a distribution upon termination of the trust. "Mandatory distribution" does not include a distribution subject to the exercise of the trustee's discretion even if:

A. The discretion is expressed in the form of a standard of distribution; or [2011, c. 42, §6 (NEW).]

B. The terms of the trust authorizing a distribution couple language of discretion with language of direction. [2011, c. 42, §6 (NEW).]

[ 2011, c. 42, §6 (NEW) .]

2. Unreasonable delay in distribution. Whether or not a trust contains a spendthrift provision, a creditor or assignee of a beneficiary may reach a mandatory distribution of income or principal, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the designated distribution date.

[ 2011, c. 42, §6 (NEW) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2011, c. 42, §6 (RPR).



18-B §507. Personal obligations of trustee

Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 6: REVOCABLE TRUSTS

18-B §601. Capacity of settlor of revocable trust

The capacity required to create, amend, revoke or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §602. Revocation or amendment of revocable trust

1. Revocable unless expressly provided. Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust. This subsection does not apply to a trust created under an instrument executed before July 1, 2005.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Revocable trust with more than one settlor. If a revocable trust is created or funded by more than one settlor:

A. To the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. To the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor's contribution; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Upon the revocation or amendment of the trust by fewer than all of the settlors, the trustee shall notify the other settlors of the revocation or amendment. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Revoke or amend. The settlor may revoke or amend a revocable trust:

A. By substantial compliance with a method provided in the terms of the trust; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. If the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by:

(1) A later will or codicil that expressly refers to the trust or specifically devises property that would otherwise have passed according to the terms of the trust; or

(2) Any other method manifesting clear and convincing evidence of the settlor's intent. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Delivery of property after revocation. Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Agent expressly authorized. A settlor's powers with respect to revocation, amendment or distribution of trust property may be exercised by an agent under a power of attorney only to the extent expressly authorized by the terms of the trust or the power.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Conservator or guardian of settlor. A conservator of the settlor or, if no conservator has been appointed, a guardian of the settlor may exercise a settlor's powers with respect to revocation, amendment or distribution of trust property only with the approval of the court supervising the conservatorship or guardianship.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

7. Trustee without knowledge of revocation or amendment. A trustee who does not know that a trust has been revoked or amended is not liable to the settlor or settlor's successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §603. Settlor's powers; powers of withdrawal

1. Revocable trust. While a trust is revocable, rights of the beneficiaries are subject to the control of, and the duties of the trustee are owed exclusively to, the settlor.

[ 2005, c. 184, §13 (AMD) .]

2. Rights of settlor of revocable trust. During the period the power may be exercised, the holder of a power of withdrawal has the rights of a settlor of a revocable trust under this section to the extent of the property subject to the power.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §13 (AMD).



18-B §604. Limitation on action contesting validity of revocable trust; distribution of trust property

1. Revocable trust. A person may commence a judicial proceeding to contest the validity of a trust that was revocable at the settlor's death within the earlier of:

A. Three years after the settlor's death; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. One hundred and twenty days after the trustee sent the person a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address and of the time allowed for commencing a proceeding. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Trustee liability for distributions. Upon the death of the settlor of a trust that was revocable at the settlor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for doing so unless:

A. The trustee knows of a pending judicial proceeding contesting the validity of the trust; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. A potential contestant has notified the trustee of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced within 60 days after the contestant sent the notification. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Beneficiary to return distribution. A beneficiary of a trust that is determined to have been invalid is liable to return any distribution received.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 7: OFFICE OF TRUSTEE

18-B §701. Accepting or declining trusteeship

1. Acceptance. Except as otherwise provided in subsection 3, a person designated as trustee accepts the trusteeship:

A. By substantially complying with a method of acceptance provided in the terms of the trust; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. If the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee or otherwise indicating acceptance of the trusteeship. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Rejection. A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have rejected the trusteeship.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Action without acceptance. A person designated as trustee, without accepting the trusteeship, may:

A. Act to preserve the trust property if, within a reasonable time after acting, the person sends a rejection of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to a qualified beneficiary; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §702. Trustee's bond

1. Bond. A trustee shall give bond to secure performance of the trustee's duties only if the court finds that a bond is needed to protect the interests of the beneficiaries or is required by the terms of the trust and the court has not dispensed with the requirement.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Amount. The court may specify the amount of a bond, its liabilities, and whether sureties are necessary. The court may modify or terminate a bond at any time.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Financial institution. A financial institution qualified to do trust business in this State need not give bond, even if required by the terms of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Cost charged to trust. Unless otherwise directed by the court, the cost of a bond is charged to the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §703. Cotrustees

1. Unanimous decision; majority decision. Cotrustees who are unable to reach a unanimous decision may act by majority decision.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Vacancy. If a vacancy occurs in a cotrusteeship, the remaining cotrustees may act for the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Participation by cotrustee. A cotrustee must participate in the performance of a trustee's function unless the cotrustee is unavailable to perform the function because of absence, illness, disqualification or other temporary incapacity or the cotrustee has properly delegated the performance of the function to another trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Cotrustee unavailable. If a cotrustee is unavailable to perform duties because of absence, illness, disqualification or other temporary incapacity, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Delegation. A trustee may not delegate to a cotrustee the performance of a function the settlor reasonably expected the trustees to perform jointly. Unless a delegation was irrevocable, a trustee may revoke a delegation previously made.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Liability. Except as otherwise provided in subsection 7, a trustee who does not join in an action of another trustee is not liable for the action.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

7. Reasonable care. Each trustee shall exercise reasonable care to:

A. Prevent a cotrustee from committing a serious breach of trust; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Compel a cotrustee to redress a serious breach of trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

8. Dissenting trustee. A dissenting trustee who joins in an action at the direction of the majority of the trustees and who notified in writing any cotrustee of the dissent at or before the time of the action is not liable for the action unless the action is a serious breach of trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §704. Vacancy in trusteeship; appointment of successor

1. Vacancy. A vacancy in a trusteeship occurs if:

A. A person designated as trustee rejects the trusteeship; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. A person designated as trustee can not be identified or does not exist; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. A trustee resigns; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. A trustee is disqualified or removed; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. A trustee dies; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

F. A guardian or conservator is appointed for an individual serving as trustee. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Filling of vacancies. If one or more cotrustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Order of priority; noncharitable trust. A vacancy in a trusteeship of a noncharitable trust that is required to be filled must be filled in the following order of priority:

A. By a person designated in the terms of the trust to act as successor trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. By a person appointed by unanimous agreement of the qualified beneficiaries; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. By a person appointed by the court. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Order of priority; charitable trust. A vacancy in a trusteeship of a charitable trust that is required to be filled must be filled in the following order of priority:

A. By a person designated in the terms of the trust to act as successor trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. By a person appointed by unanimous agreement of the charitable organizations expressly designated to receive distributions under the terms of the trust; or [2005, c. 184, §14 (AMD).]

C. By a person appointed by the court. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2005, c. 184, §14 (AMD) .]

5. Appointment by court. Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §14 (AMD).



18-B §705. Resignation of trustee

1. Resignation. A trustee may resign:

A. Upon at least 30 days' notice to the qualified beneficiaries, the settlor, if living, and all cotrustees; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. With the approval of the court. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Approval by court. In approving a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Liability. Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §706. Removal of trustee

1. Request to remove trustee. The settlor, a cotrustee or a beneficiary may request the court to remove a trustee, or a trustee may be removed by the court on its own initiative.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Removal by court. The court may remove a trustee if:

A. The trustee has committed a serious breach of trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Lack of cooperation among cotrustees substantially impairs the administration of the trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Because of unfitness, unwillingness or persistent failure of the trustee to administer the trust effectively, the court determines that removal of the trustee best serves the interests of the beneficiaries; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. There has been a substantial change of circumstances or removal is requested by all of the qualified beneficiaries, the court finds that removal of the trustee best serves the interests of all of the beneficiaries and is not inconsistent with a material purpose of the trust, and a suitable cotrustee or successor trustee is available. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Appropriate relief. Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief under section 1001, subsection 2 as may be necessary to protect the trust property or the interests of the beneficiaries.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §707. Delivery of property by former trustee

1. Duties of former trustee. Unless a cotrustee remains in office or the court otherwise orders, and until the trust property is delivered to the cotrustee, successor trustee or other person entitled to it, a trustee who has resigned or been removed or disqualified has the duties of a trustee and the powers necessary to protect the trust property.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Expeditious delivery. A trustee who has resigned or been removed or disqualified shall proceed expeditiously to deliver the trust property within the trustee's possession to the cotrustee, successor trustee or other person entitled to it.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §708. Compensation of trustee

1. Reasonable. If the terms of a trust do not specify the trustee's compensation, a trustee is entitled to compensation that is reasonable under the circumstances. A percentage fee is allowable under this section only if the fee is reasonable. Among the factors a court may consider as guides in determining the reasonableness of fees under this section are the following:

A. The time and labor required, the novelty and difficulty of the questions involved and the skill requisite to perform the service properly; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The likelihood, if apparent to the trustee, that the acceptance of the particular employment will preclude the person employed from other employment; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The fee customarily charged in the locality for similar services; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The amounts involved and the results obtained; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. The time limitations imposed by the trustee or by the circumstances; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

F. The experience, reputation and ability of the person performing the services. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

The order of the factors in this subsection does not imply their relative importance.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Terms of trust. If the terms of a trust specify the trustee's compensation, the trustee is entitled to be compensated as specified, but the court may allow more or less compensation if:

A. The duties of the trustees are substantially different from those contemplated when the trust was created; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The compensation specified by the terms of the trust would be unreasonably low or high. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Review; refunds if excessive. On petition of a qualified beneficiary, after notice to all qualified beneficiaries, the court may review the reasonableness of the compensation determined by the trustee for the trustee's services. A trustee who has received excessive compensation from a trust may be ordered to make appropriate refunds.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §709. Reimbursement of expenses

1. Reimbursement. A trustee is entitled to be reimbursed out of the trust property, with interest as appropriate, for:

A. Expenses that were properly incurred in the administration of the trust; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. To the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Advance by trustee. An advance by the trustee of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 8: DUTIES AND POWERS OF TRUSTEE

18-B §801. Duty to administer trust

Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries and in accordance with this Code. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §802. Duty of loyalty

1. Interests of beneficiaries. A trustee shall administer the trust solely in the interests of the beneficiaries.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Voidable transaction; exceptions. Subject to the rights of persons dealing with or assisting the trustee as provided in section 1012, a sale, encumbrance or other transaction involving the investment or management of trust property entered into by the trustee for the trustee's own personal account or that is otherwise affected by a conflict between the trustee's fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

A. The transaction was authorized by the terms of the trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The transaction was approved by the court; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The beneficiary did not commence a judicial proceeding within the time allowed by section 1005; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The beneficiary consented to the trustee's conduct, ratified the transaction, or released the trustee in compliance with section 1009; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. The transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming trustee. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Transaction presumed affected by conflict. A sale, encumbrance or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between personal and fiduciary interests if it is entered into by the trustee with:

A. The trustee's spouse; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The trustee's descendants, siblings or parents, or their spouses; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. An agent or attorney of the trustee; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. A corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trustee's best judgment. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Transaction between trustee and beneficiary. A transaction between a trustee and a beneficiary that does not concern trust property but that occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary and from which the trustee obtains an advantage beyond the normal commercial advantage for such a transaction is voidable by the beneficiary unless the trustee establishes that the transaction was fair to the beneficiary. A transfer or obligation is not voidable under this section against a person who took property from the trustee in good faith for a reasonably equivalent value or against any subsequent transferee or obligee.

[ 2005, c. 184, §15 (AMD) .]

5. Opportunity belonging to trust. A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Investment. An investment by a trustee in securities of an investment company or investment trust to which the trustee, or its affiliate, provides services in a capacity other than as trustee is not presumed to be affected by a conflict between personal and fiduciary interests if the investment otherwise complies with the prudent investor rule of chapter 9. In addition to its compensation for acting as trustee, the trustee may be compensated by the investment company or investment trust for providing those services out of fees charged to the trust. If the trustee receives compensation from the investment company or investment trust for providing investment advisory or investment management services, the trustee at least annually shall notify the persons entitled under section 813 to receive a copy of the trustee's annual report of the rate and method by which that compensation was determined.

[ 2005, c. 184, §15 (AMD) .]

7. Act in best interests of beneficiaries. In voting shares of stock or in exercising powers of control over similar interests in other forms of enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect or appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

8. Transactions not precluded. This section does not preclude the following transactions, if fair to the beneficiaries:

A. An agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Payment of reasonable compensation to the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. A transaction between a trust and another trust or a decedent's estate, a conservatorship or a guardianship of which the trustee is a fiduciary or in which a beneficiary has an interest; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. A deposit of trust money in a regulated financial service institution operated by the trustee; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. An advance by the trustee of money for the protection of the trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

9. Appointment of special fiduciary. The court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §15 (AMD).



18-B §803. Impartiality

If a trust has 2 or more beneficiaries, the trustee shall act impartially in investing, managing and distributing the trust property, giving due regard to the beneficiaries' respective interests. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §804. Prudent administration

A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §805. Costs of administration

In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust and the skills of the trustee. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §806. Trustee's skills

A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, shall use those special skills or expertise. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §807. Delegation by trustee

1. Delegation. A trustee may delegate duties and powers that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill and caution in:

A. Selecting an agent; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Agent's duty to trust. In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Liability of trustee. A trustee who complies with subsection 1 is not liable to the beneficiaries or to the trust for an action of the agent to whom the function was delegated.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Agent submits to jurisdiction. By accepting a delegation of powers or duties from the trustee of a trust that is subject to the law of this State, an agent submits to the jurisdiction of the courts of this State.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Review of agent. Upon petition of a qualified beneficiary, after notice to all qualified beneficiaries, the trustee and the agent of the trustee, the court may review the employment of any agent by the trustee and the reasonableness of the agent's compensation. Any agent who is found to have received excess compensation from a trust may be ordered to make appropriate refunds.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §808. Powers to direct

1. Revocable trust; direction of settlor. While a trust is revocable, the trustee may follow a direction of the settlor that is contrary to the terms of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Directions of person conferred power to direct trustee. If the terms of a trust confer upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, the trustee shall act in accordance with an exercise of the power unless the attempted exercise is manifestly contrary to the terms of the trust or the trustee knows the attempted exercise would constitute a serious breach of a fiduciary duty that the person holding the power owes to the beneficiaries of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Modification or termination. The terms of a trust may confer upon a trustee or other person a power to direct the modification or termination of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Power to direct; fiduciary duty. A person, other than a beneficiary, who holds a power to direct is presumptively a fiduciary who, as such, is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of a fiduciary duty.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §809. Control and protection of trust property

A trustee shall take reasonable steps to take control of and protect the trust property. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §810. Record keeping and identification of trust property

1. Adequate records of administration. A trustee shall keep adequate records of the administration of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Separation of property. A trustee shall keep trust property separate from the trustee's own property.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Interest of trust, records. Except as otherwise provided in subsection 4, a trustee not subject to federal or state banking regulation shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary to whom the trustee has delivered the property.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Two or more trusts. If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of 2 or more separate trusts.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §811. Enforcement and defense of claims

A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §812. Collecting trust property

A trustee shall take reasonable steps: [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Compel delivery. To compel a former trustee or other person to deliver trust property to the trustee; and

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Redress breach. To redress a breach of trust known to the trustee to have been committed by a former trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §813. Duty to inform and report

1. Inform beneficiaries. A trustee shall keep the qualified beneficiaries of the trust reasonably informed about the administration of the trust and of the material facts necessary for them to protect their interests. Unless a request is unreasonable under the circumstances, a trustee shall promptly respond to a qualified beneficiary's request for that trustee's reports and other information reasonably related to the administration of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Information. A trustee:

A. Upon request of a beneficiary, shall promptly furnish to the beneficiary a copy of the trust instrument; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Within 60 days after accepting a trusteeship, shall notify the qualified beneficiaries of the acceptance and of the trustee's name, address and telephone number; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Within 60 days after the date the trustee acquires knowledge of the creation of an irrevocable trust, or the date the trustee acquires knowledge that a formerly revocable trust has become irrevocable, whether by the death of the settlor or otherwise, shall notify the qualified beneficiaries of the trust's existence, of the identity of the settlor or settlors, of the right to request a copy of the trust instrument and of the right to a trustee's report as provided in subsection 3; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. Shall notify the qualified beneficiaries in advance of any change in the method or rate of the trustee's compensation. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Report. A trustee shall send to the distributees or permissible distributees of trust income or principal, and to other qualified beneficiaries who request it, at least annually and at the termination of the trust, a report of the trust property, liabilities, receipts and disbursements, including the source and amount of the trustee's compensation, a listing of the trust assets and, if feasible, their respective market values and tax bases. Upon a vacancy in a trusteeship, unless a cotrustee remains in office, a report must be sent to the qualified beneficiaries by the former trustee. A personal representative of a deceased trustee or a conservator of the estate or, if no conservator has been appointed, a guardian of an incapacitated trustee may send qualified beneficiaries a report on behalf of a deceased or incapacitated trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Waiver. A beneficiary may waive the right to a trustee's report or other information otherwise required to be furnished under this section. A beneficiary, with respect to future reports and other information, may withdraw a waiver previously given.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Applicable date. Subsection 2, paragraphs B and C apply only to a trustee who accepts a trusteeship on or after July 1, 2005, to an irrevocable trust created on or after July 1, 2005 and to a revocable trust that becomes irrevocable on or after July 1, 2005.

[ 2005, c. 184, §16 (NEW) .]

6. Duty to settlor of revocable trust. During the lifetime of the settlor of a revocable trust, whether or not the settlor has capacity to revoke the trust, the trustee's duties under this section are owed exclusively to the settlor. If the settlor lacks capacity to revoke the trust, a trustee may satisfy the trustee's duties under this section by providing information and reports to any one or more of the following in the order of preference listed:

A. The person or persons designated by the settlor in the trust to receive information and reports on the settlor's behalf; [2011, c. 42, §7 (NEW).]

B. The settlor's spouse or registered domestic partner under Title 22, section 2710; [2011, c. 42, §7 (NEW).]

C. The settlor's agent under a durable power of attorney; [2011, c. 42, §7 (NEW).]

D. The settlor's court-appointed conservator; or [2011, c. 42, §7 (NEW).]

E. The settlor's court-appointed guardian. [2011, c. 42, §7 (NEW).]

If the settlor lacks capacity to revoke the trust and there are no persons listed in this subsection to whom the trustee may provide information and reports, the trustee shall satisfy its duties under this section by providing information and reports to the qualified beneficiaries.

[ 2011, c. 42, §7 (NEW) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §16 (AMD). 2011, c. 42, §7 (AMD).



18-B §814. Discretionary powers; tax savings

1. Discretionary power; interests of beneficiaries. Notwithstanding the breadth of discretion granted to a trustee in the terms of the trust, including the use of such terms as "absolute," "sole" or "uncontrolled," the trustee shall exercise a discretionary power in good faith and in accordance with the terms and purposes of the trust. A trustee's power to make distributions is discretionary notwithstanding terms of the trust providing that the trustee "shall" make distributions exercising a discretionary power, with or without standards.

[ 2005, c. 184, §17 (AMD) .]

2. Discretionary distributions. Subject to subsection 4, and unless the terms of the trust expressly indicate that a rule in this subsection does not apply:

A. A person other than a settlor who is a beneficiary and trustee of a trust that confers on the trustee a power to make discretionary distributions to or for the trustee's personal benefit may exercise the power only in accordance with an ascertainable standard; and [2005, c. 184, §18 (AMD).]

B. A trustee may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee personally owes another person. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2005, c. 184, §18 (AMD) .]

3. Cotrustees; special fiduciary. A power whose exercise is limited or prohibited by subsection 2 may be exercised by a majority of the remaining trustees whose exercise of the power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, the court may appoint a special fiduciary with authority to exercise the power.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Exceptions. Subsection 2 does not apply to:

A. A power held by the settlor's spouse who is the trustee of a trust for which a marital deduction, as defined in the federal Internal Revenue Code of 1986, Section 2056(b)(5) or 2523(e), as in effect on July 1, 2005, or as later amended, was previously allowed; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Any trust during any period that the trust may be revoked or amended by its settlor; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. A trust if contributions to the trust qualify for the annual exclusion under the federal Internal Revenue Code of 1986, Section 2503(c) as in effect on July 1, 2005, or as later amended. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §17 (AMD). 2005, c. 184, §18 (AMD).



18-B §815. General powers of trustee

1. General powers. A trustee, without authorization by the court, may exercise:

A. Powers conferred by the terms of the trust; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Except as limited by the terms of the trust:

(1) All powers over the trust property that an unmarried competent owner has over individually owned property;

(2) Any other powers appropriate to achieve the proper investment, management and distribution of the trust property; and

(3) Any other powers conferred by this Code. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Subject to fiduciary duties. The exercise of a power is subject to the fiduciary duties prescribed by this chapter.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §816. Specific powers of trustee

Without limiting the authority conferred by section 815, a trustee may: [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Collect trust property. Collect trust property and accept or reject additions to the trust property from a settlor or any other person;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Acquire or sell property. Acquire or sell property, for cash or on credit, at public or private sale;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Change character of trust property. Exchange, partition or otherwise change the character of trust property;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Deposit trust money. Deposit trust money in an account in a regulated financial service institution;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Borrow money; pledge trust property. Borrow money, with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Continue business or enterprise. With respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, members or property owners, including merging, dissolving or otherwise changing the form of business organization or contributing additional capital;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

7. Exercise rights of owner. With respect to stocks or other securities, exercise the rights of an absolute owner, including the right to:

A. Vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Pay calls, assessments and other sums chargeable or accruing against the securities, and sell or exercise stock subscription or conversion rights; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. Deposit the securities with a depositary or other regulated financial service institution; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

8. Improvements. With respect to an interest in real property, construct or make ordinary or extraordinary repairs to, alterations to or improvements in buildings or other structures, demolish improvements, raze existing or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements and make or vacate plats and adjust boundaries;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

9. Enter into lease. Enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within or extending beyond the duration of the trust;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

10. Grant or acquire option. Grant an option involving a sale, lease or other disposition of trust property or acquire an option for the acquisition of property, including an option exercisable beyond the duration of the trust, and exercise an option so acquired;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

11. Insure. Insure the property of the trust against damage or loss and insure the trustee, the trustee's agents and beneficiaries against liability arising from the administration of the trust;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

12. Abandon or decline administration. Abandon or decline to administer property of no value or of insufficient value to justify its collection or continued administration;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

13. Liability for violation of environmental law. With respect to possible liability for violation of environmental law:

A. Inspect or investigate property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Take action to prevent, abate or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Decline to accept property into trust or disclaim any power with respect to property that is or may be burdened with liability for violation of environmental law; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. Compromise claims against the trust that may be asserted for an alleged violation of environmental law; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. Pay the expense of any inspection, review, abatement or remedial action to comply with environmental law; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

14. Claims against trust. Pay or contest any claim, settle a claim by or against the trust and release, in whole or in part, a claim belonging to the trust;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

15. Pay expenses of administration. Pay taxes, assessments, compensation of the trustee and of employees and agents of the trust and other expenses incurred in the administration of the trust;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

16. Taxes. Exercise elections with respect to federal, state and local taxes;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

17. Trustee compensation and benefits. Select a mode of payment under any employee benefit or retirement plan, annuity or life insurance payable to the trustee; exercise rights under those instruments, including exercise of the right to indemnification for expenses and against liabilities; and take appropriate action to collect the proceeds;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

18. Loans. Make loans out of trust property, including loans to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances; the trustee has a lien on future distributions for repayment of those loans;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

19. Guarantee loans. Pledge trust property to guarantee loans made by others to the beneficiary;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

20. Appoint trustee in another jurisdiction. Appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security and remove any trustee so appointed;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

21. Beneficiary under legal disability or incapacitated. Pay an amount distributable to a beneficiary who is under a legal disability or who the trustee reasonably believes is incapacitated, by paying it directly to the beneficiary or applying it for the beneficiary's benefit, or by:

A. Paying it to the beneficiary's conservator or, if the beneficiary does not have a conservator, the beneficiary's guardian; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Paying it to the beneficiary's custodian under Title 33, chapter 32, which is the Maine Uniform Transfers to Minors Act, or to a custodial trustee under the laws of another state, and, for that purpose, creating a custodianship or custodial trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. If the trustee does not know of a conservator, guardian, custodian or custodial trustee, paying it to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary's behalf; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. Managing it as a separate fund on the beneficiary's behalf, subject to the beneficiary's continuing right to withdraw the distribution; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

22. Distribution, division or termination. On distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes and adjust for resulting differences in valuation;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

23. Resolution of dispute. Resolve a dispute concerning the interpretation of the trust or its administration by mediation, arbitration or other procedure for alternative dispute resolution;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

24. Prosecute or defend. Prosecute or defend an action, claim or judicial proceeding in any jurisdiction to protect trust property and the trustee in the performance of the trustee's duties;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

25. Contracts and other instruments. Sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee's powers; and

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

26. Wind up administration and distribute. On termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to it.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §817. Distribution upon termination

1. Proposed distribution. Upon termination or partial termination of a trust, the trustee may send to the beneficiaries a proposal for distribution. The right of any beneficiary to object to the proposed distribution terminates if the beneficiary does not notify the trustee of an objection within 30 days after the proposal was sent but only if the proposal informed the beneficiary of the right to object and of the time allowed for objection.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Distribution; reasonable reserve. Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses and taxes.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Release from liability invalid. A release by a beneficiary of a trustee from liability for breach of trust is invalid to the extent:

A. It was induced by improper conduct of the trustee; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The beneficiary, at the time of the release, did not know of the beneficiary's rights or of the material facts relating to the breach. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 9: MAINE UNIFORM PRUDENT INVESTOR ACT

18-B §901. Prudent investor rule

1. Duty to comply. Except as otherwise provided in section 902, a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in this chapter.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Altered by provisions of trust. The prudent investor rule may be expanded, restricted, eliminated or otherwise altered by the provisions of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the provisions of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §902. Standard of care; portfolio strategy; risk and return objectives

1. Consideration of purposes, terms, distribution requirements and other circumstances. A trustee shall invest and manage trust assets, as a prudent investor would, by considering the purposes, terms, distribution requirements and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Overall investment strategy. A trustee's investment and management decisions respecting individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Relevant circumstances to consider. Among circumstances that a trustee shall consider in investing and managing trust assets are all of the following that are relevant to the trust or its beneficiaries:

A. General economic conditions; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The possible effect of inflation or deflation; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The expected tax consequences of investment decisions or strategies; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property and real property; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. The expected total return from income and the appreciation of capital; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

F. Other resources of the beneficiaries, to the extent the other resources are known to the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

G. Needs for liquidity, regularity of income and preservation or appreciation of capital; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

H. An asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Reasonable effort to verify facts. A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Kind of property; type of investment. A trustee may invest in any kind of property or type of investment consistent with the standards of this chapter.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §903. Diversification

A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §904. Duties at inception of trusteeship

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements and other circumstances of the trust and with the requirements of this chapter. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §905. Reviewing compliance

Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). RR 2011, c. 1, §22 (COR).



18-B §906. Language invoking standard of chapter

The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under this chapter: "investments permissible by law for investment of trust funds"; "legal investments"; "authorized investments"; "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital"; "prudent man rule"; "prudent trustee rule"; "prudent person rule"; or "prudent investor rule." [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §907. Uniformity of application and construction

This chapter must be applied and construed to effectuate its general purposes to make uniform the law with respect to the subject of the Uniform Prudent Investor Act among the states enacting it. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §908. Short title

This chapter may be known and cited as the "Maine Uniform Prudent Investor Act." [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 10: LIABILITY OF TRUSTEES AND RIGHTS OF PERSONS DEALING WITH TRUSTEE

18-B §1001. Remedies for breach of trust

1. Violation of duty. A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Remedies. To remedy a breach of trust that has occurred or may occur, the court may:

A. Compel the trustee to perform the trustee's duties; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Enjoin the trustee from committing a breach of trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Compel the trustee to redress a breach of trust by paying money, restoring property or other means; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. Order a trustee to account; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. Appoint a special fiduciary to take possession of the trust property and administer the trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

F. Suspend the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

G. Remove the trustee as provided in section 706; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

H. Reduce or deny compensation to the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

I. Subject to section 1012, void an act of the trustee, impose a lien or a constructive trust on trust property or trace trust property wrongfully disposed of and recover the property or its proceeds; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

J. Order any other appropriate relief. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1002. Damages for breach of trust

1. Damages. A trustee who commits a breach of trust is liable to the beneficiaries affected for the greater of:

A. The amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The profit the trustee made by reason of the breach. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Contribution from other trustees. Except as otherwise provided in this subsection, if more than one trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees. A trustee is not entitled to contribution if the trustee was substantially more at fault than another trustee or if the trustee committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1003. Damages in absence of breach

1. Accountable for profit. A trustee is accountable to an affected beneficiary for any profit made by the trustee arising from the administration of the trust, even absent a breach of trust. Nothing in this section limits a trustee's right to reasonable compensation under section 708.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Not accountable for loss, depreciation or no profit. Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1004. Attorney's fees and costs

In a judicial proceeding involving the administration of a trust, the court, as justice and equity may require, may award costs and expenses, including reasonable attorney's fees, to any party, to be paid by another party or from the trust that is the subject of the controversy. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1005. Limitation of action against trustee

1. Report; one-year limitation. A beneficiary may not commence a proceeding against a trustee for breach of trust more than one year after the date the beneficiary or a representative of the beneficiary was sent a report that adequately disclosed the existence of a potential claim for breach of trust and informed the beneficiary of the time allowed for commencing a proceeding.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Disclosure of potential claim. A report adequately discloses the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or representative knows of the potential claim or should have inquired into its existence.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Six years. If subsection 1 does not apply, a judicial proceeding by a beneficiary against a trustee for breach of trust must be commenced within 6 years after the first to occur of:

A. The removal, resignation or death of the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The termination of the beneficiary's interest in the trust; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The termination of the trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1006. Reliance on trust instrument

A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1007. Event affecting administration or distribution

If the happening of an event, including marriage, divorce, performance of educational requirements or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1008. Exculpation of trustee

1. Exculpation unenforceable. A term of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that it:

A. Relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Invalid; proof otherwise. An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless the trustee proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the settlor.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1009. Beneficiary's consent, release or ratification

A trustee is not liable to a beneficiary for breach of trust if the beneficiary consented to the conduct constituting the breach, released the trustee from liability for the breach or ratified the transaction constituting the breach, unless: [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Induced by improper conduct. The consent, release or ratification of the beneficiary was induced by improper conduct of the trustee; or

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Beneficiary did not know rights. At the time of the consent, release or ratification, the beneficiary did not know of the beneficiary's rights or of the material facts relating to the breach.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1010. Limitation on personal liability of trustee

1. Not personally liable on contract; exception. Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administering the trust if the trustee in the contract disclosed the fiduciary capacity.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Personally liable for torts. A trustee is personally liable for torts committed in the course of administering a trust, or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the trustee is personally at fault.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Claim against trustee in fiduciary capacity. A claim based on a contract entered into by a trustee in the trustee's fiduciary capacity, on an obligation arising from ownership or control of trust property or on a tort committed in the course of administering a trust, may be asserted in a judicial proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable for the claim.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1011. Interest as general partner

1. Not personally liable on contract. Except as otherwise provided in subsection 3 or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust's acquisition of the interest if the fiduciary capacity was disclosed in the contract or in a statement previously filed pursuant to the Uniform Partnership Act or the Uniform Limited Partnership Act.

[ 2005, c. 543, Pt. D, §12 (AMD); 2005, c. 543, Pt. D, §18 (AFF) .]

2. Not personally liable for torts. Except as otherwise provided in subsection 3, a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Exceptions to immunity. The immunity provided by this section does not apply if an interest in the partnership is held by the trustee in a capacity other than that of trustee or is held by the trustee's spouse or one or more of the trustee's descendants, siblings or parents or the spouse of any of the trustee's descendants, siblings or parents.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Liability of settlor. If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 543, §D12 (AMD). 2005, c. 543, §D18 (AFF).



18-B §1012. Protection of person dealing with trustee

1. Exceeding or improperly exercising powers. A person other than a beneficiary who in good faith assists a trustee, or who in good faith and for value deals with a trustee, without knowledge that the trustee is exceeding or improperly exercising the trustee's powers is protected from liability as if the trustee properly exercised those powers.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. No duty to inquire. A person other than a beneficiary who in good faith deals with a trustee is not required to inquire into the extent of the trustee's powers or the propriety of their exercise.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. In good faith delivery of assets. A person who in good faith delivers assets to a trustee need not ensure their proper application.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Former trustee. A person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated is protected from liability as if the former trustee were still a trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Other protections prevail. Provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries that are more protective prevail over the protection provided by this section.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1013. Certification of trust

1. Information. Instead of furnishing a copy of the trust instrument to a person other than a beneficiary, the trustee may furnish to the person a certification of trust containing some or all of the following information:

A. That the trust exists and the date the trust instrument was executed; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The identity of the settlor; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The identity and address of the currently acting trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The powers of the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

F. The authority of cotrustees to sign or otherwise authenticate and whether all or fewer than all are required in order to exercise powers of the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

G. The trust's taxpayer identification number; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

H. The manner of taking title to trust property. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Authentication. A certification of trust may be signed or otherwise authenticated by any trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Representations correct. A certification of trust must state that the trust has not been revoked, modified or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Dispositive terms. A certification of trust need not contain the dispositive terms of a trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Excerpts from trust instrument. A recipient of a certification of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and later amendments that designate the trustee and confer upon the trustee the power to act in the pending transaction.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Not liable for reliance on incorrect representations; knowledge. A person who acts in reliance upon a certification of trust without knowledge that the representations contained therein are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying upon the certification.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

7. Enforce transactions. A person who in good faith enters into a transaction in reliance upon a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

8. Demand not in good faith; damages. A person making a demand for the trust instrument in addition to a certification of trust or excerpts is liable for damages if the court determines that the person did not act in good faith in demanding the trust instrument.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

9. Copy in judicial proceeding. This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 11: MISCELLANEOUS PROVISIONS

18-B §1101. Uniformity of application and construction

In applying and construing this Code, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1102. Electronic records and signatures

The provisions of this Code governing the legal effect, validity or enforceability of electronic records or electronic signatures, and of contracts formed or performed with the use of such records or signatures, conform to the requirements of Section 102 of the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7002, and supersede, modify and limit the requirements of the federal Electronic Signatures in Global and National Commerce Act. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1103. Effective date

This Code takes effect on July 1, 2005. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1104. Application to existing relationships

1. Application. Except as otherwise provided in this Code, on July 1, 2005:

A. This Code applies to all trusts created before, on or after July 1, 2005; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. This Code applies to all judicial proceedings concerning trusts commenced on or after July 1, 2005; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. This Code applies to judicial proceedings concerning trusts commenced before July 1, 2005 unless the court finds that application of a particular provision of this Code would substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, in which case the particular provision of this Code does not apply and the superseded law applies; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. Any rule of construction or presumption provided in this Code applies to trust instruments executed before July 1, 2005 unless there is a clear indication of a contrary intent in the terms of the trust; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. An act done before July 1, 2005 is not affected by this Code. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Continued application of statute. If a right is acquired, extinguished or barred upon the expiration of a prescribed period that has commenced to run under any other statute before July 1, 2005, that statute continues to apply to the right even if it has been repealed or superseded.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).












TITLE 19: DOMESTIC RELATIONS (HEADING: REPEALED 10/1/97 BY PL 1995, c. 694, Pt. B, @1 (rp); Pt. E, @2 (aff))

Chapter 1: MARRIAGE

Subchapter 1: GENERAL PROVISIONS

19 §1. Quaker; Baha'i (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 262, (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §2. Copy of record, legal evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 12, (RP).



19 §2-A. Findings and purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 65, §1 (NEW).



19 §3. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 439, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §4. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §31 (NEW). 1971, c. 598, §28 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 2: VOID MARRIAGES

19 §31. Marriage prohibited and permitted within certain degrees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 54, (AMD). 1985, c. 181, (AMD). 1987, c. 126, §1 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §32. Persons under disability (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 402, (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §33. Polygamy (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §34. Same sex marriage prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 65, §1 (NEW).






Subchapter 3: PROCEEDINGS

19 §61. Recording of intentions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 173, (AMD). 1983, c. 686, §1 (AMD). 1987, c. 126, §2 (AMD). 1989, c. 225, §§1,2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §62. Marriage license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §32 (AMD). 1971, c. 330, §1 (AMD). 1971, c. 598, §29 (AMD). 1973, c. 148, (AMD). 1977, c. 11, (AMD). 1983, c. 686, §2 (AMD). 1987, c. 126, §3 (AMD). 1989, c. 225, §3 (RPR). 1989, c. 692, (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §63. -- contents (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 439, §2 (AMD). 1981, c. 456, §A60 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §64. -- out-of-state marriages (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 4, §1 (RP).






Subchapter 4: RESTRICTIONS

19 §91. Marriage out of State to evade law (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §92. Filing of cautions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 14, (AMD). 1977, c. 479, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §93. Certain marriages performed in another state not recognized in this State (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 65, §1 (NEW).






Subchapter 5: PERSONS OFFICIATING

19 §121. Authorization; license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 225, §15 (AMD). 1973, c. 567, §20 (AMD). 1977, c. 694, §§292,293 (AMD). 1979, c. 229, (AMD). 1981, c. 456, §A61 (RPR). 1987, c. 736, §38 (AMD). 1989, c. 225, §4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §122. Lack of jurisdiction or authority (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A62 (AMD). 1987, c. 736, §39 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Chapter 2: UNIFORM PREMARITAL AGREEMENT ACT

19 §141. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §142. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §143. Formalities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §144. Content (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §145. Effect of marriage (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §146. Effect of children (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1993, c. 371, §4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §147. Amendment; revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §148. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §149. Enforcement; void marriage (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §150. Limitation of actions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §151. Application and construction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Chapter 3: RIGHTS OF MARRIED PERSONS

19 §161. Holding and disposing of property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §8 (AMD). 1979, c. 540, §25 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §162. Wife's separate property (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §163. Wife's earnings (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §164. Husband not liable for wife's debts or torts; her property but not body liable as if sole (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 322, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §165. Actions by or against wife; arrest (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §166. Proceedings between husband and wife (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §167. Action for alienation of affections prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 298, (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §167-A. Loss of consortium (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 13, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §168. Property of wife dying intestate; antenuptial agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §26 (RP).






Chapter 5: PARENTS AND CHILDREN

Subchapter 1: GENERAL PROVISIONS

19 §211. Parents joint natural guardians of children (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §212. Actions for loss of services (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 769, §A57 (AMD). 1991, c. 885, §E19 (AMD). 1991, c. 885, §E47 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §213. Either parent dead or guilty of abandonment, rights devolve on other (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §214. Parenting and support decreed when parents live apart (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 19, §6 (AMD). 1973, c. 479, §1 (AMD). 1979, c. 481, §1 (AMD). 1979, c. 578, §§3,7 (AMD). 1979, c. 668, §2 (AMD). 1979, c. 677, §18 (AMD). 1981, c. 174, §1 (AMD). 1983, c. 195, §1 (AMD). 1983, c. 564, §1 (AMD). 1983, c. 813, §1 (RPR). 1983, c. 862, §48 (AMD). 1985, c. 53, §1 (AMD). 1985, c. 652, §§2,3 (AMD). 1985, c. 750, §3 (AMD). 1987, c. 179, §1 (AMD). 1989, c. 156, §1 (AMD). 1989, c. 272, §1 (AMD). 1989, c. 337, §§1,2 (AMD). 1989, c. 834, §B1 (AMD). 1991, c. 75, §§1,2 (AMD). 1991, c. 164, §§1,2 (AMD). 1993, c. 453, §§5,6 (AMD). 1993, c. 472, §1 (AMD). 1995, c. 172, §§1,2 (AMD). 1995, c. 405, §2 (AMD). 1995, c. 694, §A2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 415, §1 (AMD).



19 §215. Vested jurisdiction of courts not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §216. Funds paid to minor without guardian (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §33 (AMD). 1971, c. 598, §30 (AMD). 1975, c. 47, (AMD). 1979, c. 540, §27 (RP).



19 §217. Liability of parents or legal guardians for damage by children (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 15, (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §218. Cruelty to children (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §219. Adult children to care for parents according to ability (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §34 (AMD). 1983, c. 701, §1 (RP).



19 §220. Rights of children born out of wedlock (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§27-A (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §221. Public assistance recipients' rights of privacy (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 179, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 2: BASTARD CHILDREN

19 §251. Accusation and examination (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §252. Warrant (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §253. Bond or commitment; expense of support in jail (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §254. Continuance; surrender of principal (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §255. Declaration filed before trial; form (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §256. Prosecution maintained by complainant (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §257. Proceedings after verdict (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §258. Complainant not to settle if town objects (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §259. Town, failing in action, pays costs (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §260. Discharge of father after 6 months; action to recover sums due (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §261. Complainant dying before trial (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §262. Blood grouping tests (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).






Subchapter 3: PATERNITY

19 §271. Obligations of the father (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1969, c. 436, (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §272. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1985, c. 652, §4 (AMD). 1989, c. 298, §1 (AMD). 1989, c. 834, §B2 (AMD). 1995, c. 694, §A3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §273. Limitation on recovery from the father (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1985, c. 652, §5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §274. Limitations on recovery from father's estate (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §275. Remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §276. Time of trial (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §277. Authority for blood or tissue typing tests (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1985, c. 652, §6 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §278. Selection of experts (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1985, c. 652, §7 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §279. Compensation of expert witnesses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §280. Effect of test results (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1985, c. 652, §8 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §280-A. Rebuttal of presumption (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §9 (NEW). 1989, c. 298, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §280-B. Admissible evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §9 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §280-C. Presumption of legitimacy not applicable (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 673, §1 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §281. Judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1993, c. 357, §1 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §282. Security (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1969, c. 392, (AMD). 1969, c. 590, §§22-B (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §283. Settlement agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §284. Venue (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §285. Uniformity of interpretation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §286. Rules of civil procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1973, c. 625, §97 (AMD). 1993, c. 690, §B1 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §287. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Chapter 7: DESERTION AND NONSUPPORT

Subchapter 1: GENERAL PROVISIONS

19 §301. Spouse's or parent's obligation to support (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 479, §2 (AMD). 1979, c. 668, §3 (RPR). 1985, c. 652, §10 (AMD). 1989, c. 834, §B3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §302. Support of child committed to custodial agency (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 733, §6 (AMD). 1985, c. 652, §11 (AMD). 1989, c. 834, §B4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §303. Support of child by parent not having custody (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 175, (NEW). 1989, c. 156, §2 (RPR). 1989, c. 834, §§B5,6 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §303-A. Guidelines for child support awards (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 293, §5 (AMD). 1975, c. 532, §1 (NEW). 1985, c. 652, §12 (AMD). 1989, c. 365, §1 (RPR). 1989, c. 834, §B7 (RP).



19 §304. Actions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 478, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §305. Enforcement of support obligations; notice to licensing boards and obligor; judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §V4 (NEW). 1993, c. 660, §§1-5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §306. Family financial responsibility (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §V4 (NEW). 1993, c. 660, §§6-11 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §307. Publication of delinquent child support obligors (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §V4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 1-A: CHILD SUPPORT GUIDELINES

19 §311. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1991, c. 840, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 530, §A34 (AMD).



19 §312. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1995, c. 694, §A4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §313. Forms (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §314. Income information and child support worksheets (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1991, c. 673, §2 (AMD). 1991, c. 840, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §315. Rebuttable presumption (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1995, c. 694, §A4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §316. Support guidelines (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1991, c. 840, §3 (AMD). 1995, c. 694, §A5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §317. Deviation from child support guidelines (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §318. Stipulation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §319. Modification of existing support orders (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1991, c. 840, §4 (RPR). 1993, c. 338, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §320. Periodic review of support orders (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 840, §5 (NEW). 1993, c. 607, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 2: UNIFORM RECIPROCAL ENFORCEMENT OF SUPPORT ACT

Article 1: GENERAL PROVISIONS

19 §331. Purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §332. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §1 (AMD). 1979, c. 90, §1 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §333. Remedies additional (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §334. Extent of duties of support (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).






Article 2: CRIMINAL ENFORCEMENT

19 §361. Interstate rendition (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §2 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §362. Conditions of interstate rendition (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §3 (RPR). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).






Article 3: CIVIL ENFORCEMENT

19 §391. Choice of law (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §392. Remedies of State or political subdivision furnishing support (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §4 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §393. How duties of support enforced (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §§5,6 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §394. Contents and filing of petition for support; venue (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §7 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §395. Officials to represent obligee (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §8 (RPR). 1973, c. 567, §20 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §396. Petition for a minor (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §397. Duty of court of this State as initiating state (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §9 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §398. Costs and fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §10 (RPR). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §399. Jurisdiction by arrest (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §10 (RPR). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §400. State information agency (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §10 (RPR). 1973, c. 567, §20 (AMD). 1975, c. 293, §4 (AMD). 1985, c. 652, §§13,14 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §401. Duty of the court and officials of this State as responding state (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §10 (RPR). 1973, c. 567, §20 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §402. Further duties of court and officials in the responding state (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §10 (RPR). 1973, c. 567, §20 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §402-A. Hearing and continuance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §11 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §402-B. Immunity from criminal prosecution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §11 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §402-C. Rules of evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §11 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §403. Order of support (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §12 (AMD). 1979, c. 90, §2 (RPR). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §404. Responding court to transmit copies to initiating court (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §13 (RPR). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §405. Additional powers of responding court (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §14 (AMD). 1985, c. 652, §15 (AMD). 1991, c. 673, §§3-5 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §406. Additional duties of court in this State when acting as responding state (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §14 (AMD). 1979, c. 90, §3 (RPR). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §407. Additional duty of court of this State when acting as initiating state (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §14 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §408. Evidence of husband and wife (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §409. Application of payments (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §15 (RPR). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §410. Effect of participation in proceeding (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §411. Paternity (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §16 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §412. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §16 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).






Article 4: REGISTRATION OF FOREIGN SUPPORT ORDERS

19 §413. Additional remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §414. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §415. Registry of foreign support orders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §416. Official to represent obligee (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1973, c. 567, §20 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §417. Registration procedure; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1973, c. 567, §20 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §418. Effect of registration; enforcement procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §419. Uniformity of interpretation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §420. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).









Subchapter 2-A: UNIFORM INTERSTATE FAMILY SUPPORT ACT

Article 1: GENERAL PROVISIONS

19 §421. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §421-A. Tribunals of this State (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §421-B. Remedies cumulative (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 2: JURISDICTION

article 1: EXTENDED PERSONAL JURISDICTION

19 §422. Bases for jurisdiction over nonresident (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §422-A. Procedure when exercising jurisdiction over nonresident (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






article 2: PROCEEDINGS INVOLVING 2 OR MORE STATES

19 §422-B. Initiating and responding tribunal of this State (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §422-C. Simultaneous proceedings in another state (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §422-D. Continuing, exclusive jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §422-E. Enforcement and modification of support order by tribunal having continuing jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






article 3: RECONCILIATION WITH ORDERS OF OTHER STATES

19 §422-F. Recognition of child support orders (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §422-G. Multiple child support orders for 2 or more obligees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §422-H. Credit for payments (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Article 3: CIVIL PROVISIONS OF GENERAL APPLICATION

19 §423. Proceedings under this Act (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 130, §§1,2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-A. Action by minor parent (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-B. Application of law of this State (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-C. Duties of initiating tribunal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-D. Duties and powers of responding tribunal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-E. Inappropriate tribunal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-F. Duties of support enforcement agency (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 130, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-G. Duty of Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-H. Private counsel (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-I. Duties of state information agency (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-J. Pleadings and accompanying documents (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-K. Nondisclosure of information in exceptional circumstances (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-L. Costs and fees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-M. Limited immunity of petitioner (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-N. Nonparentage as defense (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-O. Special rules of evidence and procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-P. Communications between tribunals (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-Q. Assistance with discovery (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-R. Receipt and disbursement of payments (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 130, §4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 4: ESTABLISHMENT OF SUPPORT ORDER

19 §424. Petition to establish support order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 5: DIRECT ENFORCEMENT OF ORDER OF ANOTHER STATE WITHOUT REGISTRATION

19 §425. Enforcement of income-withholding order of another state (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §425-A. Administrative enforcement of orders (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 6: ENFORCEMENT AND MODIFICATION OF SUPPORT ORDER AFTER REGISTRATION

article 1: REGISTRATION AND ENFORCEMENT OF SUPPORT ORDER

19 §426. Registration of order for enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 130, §5 (RP).



19 §426-A. Procedure to register order for enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 130, §6 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-B. Effect of registration for enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-C. Choice of law (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






article 2: CONTEST OF VALIDITY OR ENFORCEMENT

19 §426-D. Notice of registration of order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 130, §7 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-E. Procedure to contest validity or enforcement of registered order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-F. Contest of registration or enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-G. Confirmed order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






article 3: REGISTRATION AND MODIFICATION OF CHILD SUPPORT ORDER

19 §426-H. Procedure to register child support order of another state for modification (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-I. Effect of registration for modification (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-J. Modification of child support order of another state (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 130, §8 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-K. Recognition of order modified in another state (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Article 7: DETERMINATION OF PARENTAGE

19 §427. Proceeding to determine parentage (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 8: INTERSTATE RENDITION

19 §428. Grounds for rendition (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §428-A. Conditions of rendition (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 9: MICELLANEOUS PROVISIONS

19 §429. Uniformity of application and construction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §429-A. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §429-B. Effective date (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Subchapter 3: UNIFORM CIVIL LIABILITY FOR SUPPORT ACT

19 §441. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §442. Man's duty of support (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 701, §2 (AMD). 1991, c. 376, §29 (RP).



19 §443. Woman's duty of support (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 701, §3 (AMD). 1991, c. 376, §30 (RP).



19 §443-A. Person's duty of support (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 376, §31 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §444. Extent of duties of support (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §445. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §446. Amount of support (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §§A6,B1 (RP).



19 §447. Modification of order (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §448. Enforcement of rights (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §16 (AMD). 1991, c. 528, §X2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §X2 (AMD). 1995, c. 694, §A7 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §448-A. Duty of Department of Human Services to enforce support obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §2 (NEW). 1981, c. 657, §2 (RPR). 1985, c. 652, §§17,18 (AMD). 1991, c. 528, §X3 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §X3 (AMD). 1991, c. 673, §6 (AMD). 1993, c. 410, §§V5-8 (AMD). 1995, c. 419, §§11-13 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 530, §A34 (AMD).



19 §449. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §450. Evidence of husband and wife (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §451. Rights additional to those now existing (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §452. Uniformity of interpretation (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §453. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 4: CRIMINAL LIABILITY

19 §481. Criminal failure to support dependents; penalties; conditions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 147, §1 (RPR). 1973, c. 200, §§1,2 (AMD). 1975, c. 293, §4 (AMD). 1975, c. 740, §125 (AMD). 1989, c. 834, §B8 (AMD). 1993, c. 105, §1 (RP).



19 §482. Misdemeanor (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 147, §2 (RP).



19 §483. Earnings of persons sentenced (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §62 (AMD). 1993, c. 105, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §484. Failure to obey court order for support of children; felony (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 147, §2 (RP).



19 §485. -- Misdemeanor (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 147, §2 (RP).



19 §486. Violation of orders; penalty; payments (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §23 (AMD). 1975, c. 293, §4 (AMD). 1993, c. 105, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §487. Abandonment of child under 6 years (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 5: ALTERNATIVE METHOD OF SUPPORT ENFORCEMENT

Article 1: GENERAL PROVISIONS

19 §491. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1985, c. 652, §19 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §492. Limit on use (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §492-A. Persons subject to jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §20 (NEW). 1993, c. 607, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §493. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 532, §3 (NEW). 1981, c. 657, §3 (AMD). 1985, c. 652, §§21-23 (AMD). 1989, c. 156, §3 (AMD). 1993, c. 607, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §494. Service (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1979, c. 309, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §494-A. Subpoena powers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 139, (NEW). 1977, c. 694, §294 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §494-B. Notices; readability (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 329, §1 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 2: SUPPORT DEBT

19 §495. Creation of debt to department (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1979, c. 309, §2 (RPR). 1981, c. 657, §4 (RPR). 1985, c. 652, §§24,25 (AMD). 1991, c. 673, §§7,8 (AMD). 1993, c. 607, §4 (AMD). 1995, c. 419, §14 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §496. Limitation of debt (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1981, c. 657, §5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §497. Right of support enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §497-A. Expedited administration; establishment of parental support obligation; debt for past necessary support; obligation to provide health insurance coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 607, §5 (NEW). MRSA T.19 ., §497A/10 (RP).



19 §497-B. Administrative establishment of parental support obligation; debt for past necessary support; obligation to provide health insurance coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 607, §5 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §498. Determination of current support obligation, support debt and health insurance and medical expense obligation in absence of court order (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1977, c. 694, §§295,296 (AMD). 1979, c. 259, §§1-2 (AMD). 1979, c. 309, §§3,4 (AMD). 1981, c. 657, §6 (AMD). 1985, c. 652, §26 (AMD). 1989, c. 156, §4 (AMD). 1989, c. 337, §3 (AMD). 1989, c. 711, §1 (AMD). 1991, c. 673, §9 (AMD). 1993, c. 607, §6 (RP).



19 §498-A. Determination of current support obligation and health insurance and medical expense obligation in absence of court order (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §27 (NEW). 1989, c. 156, §5 (AMD). 1989, c. 337, §4 (RPR). 1989, c. 711, §2 (AMD). 1991, c. 673, §§10,11 (AMD). 1993, c. 607, §7 (RP).



19 §498-B. Effect and implementation of health insurance obligations; failure of responsible parent to comply (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 337, §5 (NEW). 1993, c. 410, §V9 (AMD). 1993, c. 607, §8 (AMD). 1995, c. 419, §15 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §498-C. Immediate withholding of earnings (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 877, §A1 (NEW). 1991, c. 13, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §498-D. Discovery of past income (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 673, §12 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §498-E. Health insurance withholding order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §V10 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §499. Right of support enforcement when court order exists (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1979, c. 259, §3 (RPR). 1979, c. 309, §5 (AMD). 1979, c. 663, §125 (RPR). 1981, c. 657, §7 (AMD). 1985, c. 652, §28 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §500. Notice of support debt when court order exists (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1975, c. 770, §84 (AMD). 1977, c. 694, §§297,298 (AMD). 1979, c. 259, §§4-6 (AMD). 1979, c. 309, §§6,7 (AMD). 1979, c. 663, §§126,127 (AMD). 1981, c. 657, §8 (AMD). 1985, c. 652, §§29-31 (AMD). 1995, c. 419, §16 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §500-A. Expeditious procedure during stay (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 259, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §501. Interest of debt due (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1975, c. 770, §85 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §501-A. Notice of requirement of prompt payment (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 329, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 3: COLLECTION OF SUPPORT DEBT

19 §502. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1983, c. 155, §2 (AMD). 1985, c. 652, §32 (RPR). 1991, c. 824, §§A27,28 (AMD). 1991, c. 824, §A28 (AMD). 1993, c. 410, §V11 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §503. Assertion of liens (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1977, c. 694, §299 (AMD). 1979, c. 65, (AMD). 1979, c. 259, §8 (AMD). 1985, c. 652, §33 (AMD). 1993, c. 607, §9 (AMD). 1995, c. 419, §17 (RP).



19 §503-A. Liens (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 419, §18 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §504. Order to withhold and deliver (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1977, c. 694, §300 (AMD). 1979, c. 309, §§8,9 (AMD). 1983, c. 782, §2 (AMD). 1993, c. 607, §10 (AMD). 1995, c. 419, §§19-21 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §504-A. Expedited income withholding (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §34 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §504-B. Setoff of debts against lottery winnings (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 295, §3 (NEW). 1991, c. 295, §4 (AFF). 1995, c. 652, §3 (AMD). 1995, c. 652, §4 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §504-C. Order to appear and disclose (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 419, §22 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §505. Release of excess withheld (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §506. Administrative seizure and disposition of property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1995, c. 419, §23 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §507. Foreclosure on liens (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1985, c. 652, §35 (AMD). 1995, c. 419, §24 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §508. Release of lien or order to withhold (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §509. Employer responsibility and liability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1985, c. 652, §36 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §510. Employee protected (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1979, c. 309, §10 (AMD). 1985, c. 652, §37 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §511. Assignment of earnings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1983, c. 782, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §512. Assignment of right of support enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §512-A. Employer; payor compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §38 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 4: PROCEEDS

19 §513. Distribution of proceeds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1991, c. 673, §13 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §514. Dedicated funds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1981, c. 67, §H (RPR). 1985, c. 63, §F (AMD). 1985, c. 457, §8 (AMD). 1985, c. 814, §D1 (RPR). 1987, c. 816, §I (AMD). 1989, c. 702, §E8 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 530, §A34 (AMD).






Article 5: REVIEW

19 §515. Administrative review (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1975, c. 623, §§19-A (AMD). 1977, c. 694, §301 (AMD). 1979, c. 259, §§9-11 (AMD). 1981, c. 657, §9 (AMD). 1985, c. 652, §§39,40 (AMD). 1989, c. 337, §6 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §515-A. Complaint and inquiry unit (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 724, §1 (NEW). 1991, c. 724, §3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §516. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1983, c. 480, §B26 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Subchapter 6: EXPEDITED PROCESS FOR THE COMMENCEMENT OF PATERNITY ACTIONS

19 §517. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §518. Additional persons subject to jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §519. Limitation on recovery from father (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §520. Service (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §521. Notice of proceeding to commence an action (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §522. Court orders; relief (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1993, c. 357, §2 (AMD). 1995, c. 694, §A8 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 530, §A34 (AMD).



19 §523. Applicability; Maine Rules of Civil Procedure, Rule 5 (b) (REPEALED)

(b) (REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §524. Multiple alleged fathers (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §525. Failure of alleged father to deny paternity (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1993, c. 357, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §526. Blood or tissue typing tests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §527. Refusal of alleged father to submit to blood or tissue tests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). RR 1993, c. 2, §9 (COR). 1993, c. 357, §4 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §528. Procedures after blood tests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §529. Applicability; Maine Rules of Civil Procedure, Rule 12 (b) (REPEALED)

(b) (REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §530. Acknowledgment of paternity (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 2, §52 (COR). 1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Chapter 9: ADOPTION

19 §531. Persons who may adopt (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 432, §1 (AMD). 1969, c. 294, (AMD). 1969, c. 328, (AMD). 1969, c. 433, §35 (AMD). 1969, c. 539, (RPR). 1971, c. 598, §31 (AMD). 1973, c. 451, §§6,9 (AMD). 1979, c. 733, §§7,8 (AMD). 1983, c. 262, §3 (AMD). 1987, c. 102, (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §532. Consent for adoptions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 432, §§2,3 (AMD). 1969, c. 370, (AMD). 1969, c. 437, §§3,4 (AMD). 1973, c. 791, §1 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 515, §1 (AMD). 1979, c. 325, §1 (AMD). 1979, c. 391, (RPR). 1979, c. 733, §9 (AMD). 1981, c. 369, §§1-4 (AMD). 1981, c. 456, §A63 (AMD). 1981, c. 470, §A44 (AMD). 1987, c. 87, (AMD). 1991, c. 369, §§1-3 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §532-A. Surrender and release (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 791, §2 (NEW). 1975, c. 293, §4 (AMD). 1979, c. 325, §2 (AMD). 1989, c. 818, §1 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §532-B. Transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 791, §2 (NEW). 1975, c. 293, §4 (AMD). 1979, c. 325, §3 (AMD). 1979, c. 733, §10 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §532-C. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 791, §2 (NEW). 1975, c. 293, §4 (AMD). 1981, c. 127, §2 (AMD). 1981, c. 369, §§5-7 (AMD). 1981, c. 456, §A64 (AMD). 1983, c. 324, (AMD). 1983, c. 772, §§1,2 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §533. Proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 16, (AMD). 1977, c. 515, §2 (AMD). 1979, c. 733, §11 (AMD). 1981, c. 390, §§1,2 (AMD). 1989, c. 818, §2 (AMD). 1991, c. 630, §1 (RPR). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §533-A. Termination of parental rights (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 369, §8 (NEW). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §534. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 390, §3 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §535. Legal effect; descent of property (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §28 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §536. Appeal to supreme court of probate (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 127, §3 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §537. Allowance to adopted child (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §29 (RP).



19 §537-A. Interstate placements (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 665, (NEW). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §538. Annulment of adoption decree (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).






Chapter 10: ADOPTION SUBSIDY ACT

19 §541. Authorization (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 263, (NEW). 1975, c. 293, §4 (AMD). 1979, c. 507, §1 (AMD). 1981, c. 57, §1 (AMD). 1983, c. 312, (AMD). 1991, c. 710, §1 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §542. Eligibility and terms (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 263, (NEW). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §543. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 263, (NEW). 1975, c. 293, §4 (AMD). 1981, c. 57, §2 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §544. Promulgation of rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 263, (NEW). 1975, c. 293, §4 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).






Chapter 11: JUDICIAL SEPARATION

19 §581. Spouse deserted or living apart (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 118, §§1,2 (AMD). 1979, c. 540, §30 (RPR). 1983, c. 195, §2 (AMD). 1983, c. 813, §2 (RPR). 1983, c. 862, §49 (AMD). 1985, c. 53, §2 (AMD). 1985, c. 652, §§41-43 (AMD). 1985, c. 750, §4 (AMD). 1987, c. 179, §2 (AMD). 1989, c. 156, §6 (AMD). 1989, c. 272, §2 (AMD). 1989, c. 337, §7 (AMD). 1989, c. 834, §B9 (AMD). 1991, c. 75, §§3,4 (AMD). 1991, c. 164, §§3,4 (AMD). 1993, c. 453, §§7,8 (AMD). 1993, c. 472, §2 (AMD). 1995, c. 172, §§3,4 (AMD). 1995, c. 405, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §582. Husband deserted or living apart from wife (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §9 (RPR). 1979, c. 540, §31 (RP).



19 §583. Deserted wife may convey her property as if sole (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §32 (RP).



19 §584. Petition; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 451, §§7,9 (AMD). 1973, c. 479, §3 (AMD). 1979, c. 540, §33 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §585. Marriage settlement or contract not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §34 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §586. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §35 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §587. Certified copy of decree filed in office of registry of deeds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §36 (RP).



19 §588. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §37 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Chapter 13: DIVORCE AND ANNULMENT

Subchapter 1: ANNULMENT

19 §631. Certain marriages void, without process (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §66 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §632. Annulment of illegal marriages (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 479, §4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §633. Legitimacy of issue (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §634. Issue of 2nd marriage legitimate (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §635. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §636. Court authority to order mediation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 813, §3 (NEW). 1985, c. 396, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 2: DIVORCE

Article 1: GENERAL PROVISIONS

19 §661. False swearing as perjury (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 797, §5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §662. Certain divorces validated (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 470, §A45 (RPR). 1981, c. 529, §2 (RPR). 1991, c. 289, (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §663. Out-of-state divorces (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §664. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §665. Court authority to order mediation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 813, §4 (NEW). 1985, c. 396, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 2: GROUNDS AND PROCEDURE

19 §691. Grounds; jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 132, (AMD). 1971, c. 194, (AMD). 1971, c. 195, §§1,2 (AMD). 1973, c. 532, (AMD). 1977, c. 226, §1 (RPR). 1977, c. 465, §§1,2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §692. Attachment or trustee process (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 482, §1 (RP).



19 §692-A. Preliminary injunction, effect; attachment or trustee process (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §22 (COR). 1991, c. 482, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §693. Orders pending divorce (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 118, §3 (AMD). 1977, c. 439, §3 (RPR). 1985, c. 53, §3 (AMD). 1989, c. 834, §B10 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §694. Court may free either spouse from restraint pending divorce (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §10 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §695. Divorce or custody proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 332, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 3: ALIMONY AND PROPERTY RIGHTS

19 §721. Alimony (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 399, §1 (AMD). 1977, c. 564, §86 (RPR). 1979, c. 424, §§1,2 (AMD). 1989, c. 250, §§1,2 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 9, §1 (AMD).



19 §722. Payment of alimony, fees and support (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §5 (AMD). 1973, c. 434, (AMD). 1977, c. 439, §4 (AMD). 1979, c. 668, §4 (RPR). 1985, c. 652, §44 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §722-A. Disposition of property (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 399, §2 (NEW). 1971, c. 622, §§61-B (AMD). 1977, c. 226, §2 (AMD). 1979, c. 72, §1 (AMD). 1989, c. 150, (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §722-B. Order to determine possession (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 399, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §723. Provisions for husband when wife at fault (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 399, §4 (RP).



19 §724. Issue inherit despite divorce (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §38 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §725. Descent of real estate in divorce (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 311, (AMD). 1971, c. 399, §5 (AMD). 1971, c. 622, §§61C-61E (AMD). 1975, c. 488, (RPR). 1975, c. 770, §86 (AMD). 1979, c. 72, §2 (AMD). 1979, c. 663, §128 (AMD). 1983, c. 748, §1 (RPR). 1987, c. 15, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §726. Corroborating witness (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 226, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 4: CUSTODY AND SUPPORT OF CHILDREN

19 §751. Investigation where custody of children involved (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 299, (AMD). 1975, c. 293, §4 (AMD). 1981, c. 132, §§1-4 (AMD). 1981, c. 703, §A3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §752. Parenting of children; change of names; compulsory process; support and maintenance (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 293, §5 (AMD). 1977, c. 118, §4 (AMD). 1979, c. 481, §3 (AMD). 1979, c. 578, §§4,7 (AMD). 1979, c. 668, §5 (AMD). 1979, c. 677, §18 (AMD). 1979, c. 733, §12 (AMD). 1981, c. 132, §5 (AMD). 1981, c. 174, §2 (AMD). 1983, c. 195, §3 (AMD). 1983, c. 480, §A15 (AMD). 1983, c. 564, §2 (AMD). 1983, c. 813, §5 (RPR). 1983, c. 862, §50 (AMD). 1985, c. 53, §4 (AMD). 1985, c. 652, §§45,46 (AMD). 1985, c. 750, §5 (AMD). 1987, c. 57, (AMD). 1987, c. 179, §3 (AMD). 1987, c. 721, (AMD). 1989, c. 156, §7 (AMD). 1989, c. 337, §§8,9 (AMD). 1989, c. 834, §B11 (AMD). 1991, c. 75, §§5,6 (AMD). 1991, c. 164, §§5,6 (AMD). 1991, c. 189, (AMD). 1993, c. 453, §§9,10 (AMD). 1993, c. 472, §3 (AMD). 1995, c. 172, §§5,6 (AMD). 1995, c. 405, §§4-9 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 415, §2 (AMD).



19 §752-A. Contested proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 629, §1 (NEW). 1995, c. 405, §§10-14 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 257, §1 (AMD).



19 §753. Court authority to approve alternative dispute resolution processes (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 484, §1 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).












Chapter 14: PROTECTION FROM ABUSE

19 §761. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §18 (AMD). 1983, c. 583, §26 (AMD). 1989, c. 862, §3 (RP).



19 §761-A. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 862, §4 (NEW). 1993, c. 349, §§42,43 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §762. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §§4,5,18 (AMD). 1981, c. 420, §3 (AMD). 1983, c. 583, §26 (AMD). 1985, c. 557, (AMD). 1989, c. 862, §§5-9 (AMD). 1991, c. 760, §4 (AMD). 1993, c. 469, §3 (AMD). 1993, c. 475, §§7,8 (AMD). 1995, c. 469, §3 (AMD). 1995, c. 650, §10 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §763. Filing of complaint; jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §18 (AMD). 1979, c. 677, §6 (RPR). 1983, c. 583, §26 (AMD). 1991, c. 760, §5 (AMD). 1995, c. 650, §11 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §763-A. Application of other acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 677, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §764. Commencement of proceeding (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §§8,18 (AMD). 1985, c. 495, §11 (AMD). 1989, c. 862, §§10,11 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §765. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §§9-11,18 (AMD). 1981, c. 420, §§4-6 (AMD). 1985, c. 495, §§12,13 (AMD). 1985, c. 546, (AMD). 1989, c. 862, §§12-16 (AMD). 1991, c. 760, §§6-9 (AMD). 1993, c. 475, §9 (AMD). 1995, c. 650, §§12-14 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §766. Relief (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §§12,18 (AMD). 1981, c. 420, §§7-10 (AMD). 1985, c. 495, §14 (AMD). 1989, c. 834, §B12 (AMD). 1989, c. 862, §§17,18 (AMD). 1991, c. 760, §§10,11 (AMD). 1993, c. 475, §10 (AMD). 1995, c. 125, §1 (AMD). 1995, c. 405, §15 (AMD). 1995, c. 650, §15 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §766-A. Confidentiality of plaintiff's address (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 677, §13 (NEW). 1979, c. 677, §18 (AMD). 1985, c. 495, §15 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §767. Notification (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §18 (AMD). 1979, c. 677, §14 (RPR). 1989, c. 372, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §768. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §§15,18 (AMD). 1989, c. 862, §19 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §769. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §§16,18 (AMD). 1989, c. 862, §20 (AMD). 1993, c. 469, §4 (AMD). 1995, c. 469, §4 (AMD). 1995, c. 668, §4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §770. Law enforcement agency responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1981, c. 420, §11 (AMD). 1989, c. 862, §21 (AMD). 1991, c. 824, §A29 (AMD). 1993, c. 469, §5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §770-A. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 470, §A46 (RAL). 1981, c. 554, (RP).



19 §770-B. Maine Commission on Domestic Abuse (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 862, §22 (NEW). 1995, c. 405, §16 (AMD). 1995, c. 519, §5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §770-C. Certification of batterers' intervention programs (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 405, §17 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 292, §1 (AMD).






Chapter 14-A: ALIMONY AND SUPPORT ENFORCEMENT

19 §771. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 668, §6 (NEW). 1979, c. 677, §17 (NEW). 1979, c. 677, §18 (AMD). 1981, c. 470, §A46 (RAL). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §772. Contempt (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 668, §6 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §773. Alimony or support orders (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 668, §6 (NEW). 1981, c. 470, §A47 (AMD). RR 1991, c. 1, §23 (COR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §774. Enforcement of orders (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 668, §6 (NEW). 1981, c. 470, §A48 (AMD). 1983, c. 782, §4 (AMD). 1985, c. 652, §§47,48 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §774-A. Garnishment of military retirement pay (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 259, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §774-B. Order to seize and sell (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 419, §25 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §775. Jail costs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 668, §6 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §776. Orders relating to children receiving public assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 668, §6 (NEW). 1985, c. 652, §49 (AMD). 1989, c. 337, §10 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 530, §A3 (AMD).



19 §777. Income withholding (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §50 (NEW). 1989, c. 877, §A2 (AMD). 1991, c. 824, §A30 (AMD). 1993, c. 190, §1 (AMD). 1993, c. 472, §4 (AMD). MRSA T.19 ., §777/4 (RP).



19 §777-A. Income withholding in department support enforcement cases (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 877, §A3 (NEW). 1991, c. 13, §2 (AMD). 1993, c. 472, §5 (AMD). MRSA T.19 ., §777A/17 (RP).



19 §777-B. Discovery of past income in department support enforcement cases (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 673, §14 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §777-C. Employment information (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 1, §42 (COR). 1993, c. 410, §V12 (NEW). 1993, c. 472, §6 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §777-D. Duty to report (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 1, §42 (RNU). 1993, c. 472, §6 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §777-E. Annual statement (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 419, §26 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §778. Modification of support order (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 337, §11 (NEW). 1989, c. 834, §B13 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §779. Effect and implementation of health insurance obligations; failure of responsible party to comply (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 337, §12 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Chapter 14-B: INCOME WITHHOLDING

19 §780. Income withholding (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-A. Provisions of withholding order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 419, §27 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-B. Administering agency (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-C. Payor duty (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-D. Payor notice (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-E. Past-due support (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-F. Good cause; alternative arrangements (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-G. Service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-H. Duration of withholding (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-I. Priority of order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-J. Notice of termination (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-K. Payor liability (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-L. Payor fee (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-M. Attested copies (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-N. Application for services (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-O. Spousal support (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-P. Payor immunity (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-Q. Other remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-R. Rulemaking (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Chapter 15: CHANGE OF NAME

19 §781. Petition in Probate Court (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 451, §§8,9 (AMD). 1983, c. 262, §4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 18, §4 (AMD). 1997, c. 18, §7 (AFF).






Chapter 16: UNIFORM CHILD CUSTODY JURISDICTION ACT

19 §801. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §802. Purposes of Act; construction of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §803. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §804. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §805. Notice and opportunity to be heard (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §806. Notice to persons outside the State; submission to jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §807. Simultaneous proceedings in other states (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §808. Inconvenient forum (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §809. Jurisdiction declined by reason of conduct (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §810. Information under oath to be submitted to the court (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §811. Additional parties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §812. Appearance of parties and the child (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §813. Binding force and res judicata effect of custody decree (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §814. Recognition of out-of-state custody decrees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §815. Modification of custody decree of another state (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §816. Filing and enforcement of custody decree of another state (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §817. Registry of out-of-state custody decrees and proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §818. Certified copies of custody decree (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §819. Taking testimony in another state (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §820. Hearings and studies in another state; orders to appear (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §821. Assistance to courts of other states (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §822. Preservation of documents for use in other states (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §823. Request for court records of another state (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §824. International application (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §825. Priority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Chapter 18: CONSENT OF MINORS FOR HEALTH SERVICES

19 §901. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 258, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §902. Consent (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 258, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §903. Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 258, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §904. Good faith reliance on consent (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 258, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §905. Confidentiality; notification (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 258, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §906. Financial responsibility (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 258, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Chapter 20: VISITATION RIGHTS OF GRANDPARENTS

19 §1001. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §24 (COR). 1991, c. 414, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1002. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 414, (NEW). 1993, c. 686, §4 (AMD). 1993, c. 686, §13 (AFF). 1995, c. 290, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1003. Petition (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 414, (NEW). 1993, c. 479, §§1,2 (AMD). 1995, c. 14, §§1,2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1003-A. Mediation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 479, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1004. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 414, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1005. Sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 414, (NEW). 1993, c. 479, §4 (RP).






Chapter 21: ADOPTION

Subchapter 1: GENERAL PROVISIONS

19 §1101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1102. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §§1,2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1103. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1104. Venue; transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §§4,5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1105. Rights of adopted persons (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1106. Legal representation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1107. Indian Child Welfare Act (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 412, §6 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1108. Application of prior laws (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 412, §6 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 2: ESTABLISHMENT OF PATERNAL RIGHTS AND TERMINATION OF PATERNAL RIGHTS

19 §1111. Establishment of paternity (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §§7-9 (AMD). 1995, c. 694, §§A9-11 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1112. Surrender and release; consent (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §§10-14 (AMD). 1995, c. 694, §§A12,13 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1113. Duties and responsibilities subsequent to surrender and release (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1114. Termination of parental rights (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §15 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1115. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §16 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 3: ADOPTION PROCEDURES

19 §1121. Petition for adoption and change of name; filing fee (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 18, §5 (AMD). 1997, c. 18, §7 (AFF).



19 §1122. Consent for adoption (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §17 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1123. Petition (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §18 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1124. Notice of petition; service (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §19 (RP).



19 §1125. Investigation; guardian ad litem; registry (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 391, §1 (AMD). 1995, c. 412, §20 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1126. Evidence; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1127. Allowable payments; expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §§21,22 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1128. Adoption not granted (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1129. Final decree; dispositional hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 290, §2 (AMD). 1995, c. 412, §§23-26 (AMD). 1995, c. 694, §A14 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1130. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §27 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1131. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §28 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1132. Interstate placements (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1133. Foreign adoptions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1134. Advertisement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1135. Immunity from liability for good faith reporting; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1136. Annulment of the adoption decree (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §§29,30 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 4: ADOPTION ASSISTANCE PROGRAM

19 §1141. Authorization; special needs children (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1142. Adoption assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 414, §1 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1143. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1144. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Chapter 25: FAMILY LAW ADVISORY COMMISSION

19 §2001. Commission established (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §A15 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §2002. Membership; terms; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §A15 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §2003. Consultants; experts (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §A15 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §2004. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §A15 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 134, §11 (AMD). 1997, c. 134, §13 (AFF).



19 §2005. Organization; staff (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §A15 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §2006. Federal funds (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §A15 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









TITLE 19-A: DOMESTIC RELATIONS (HEADING: PL 1995, c. 694, Pt. B, @2 (new); Pt. E, @2 (aff))

Part 1: GENERAL PROVISIONS

Chapter 1: GENERAL PROVISIONS

19-A §101. Definitions

As used in this Title, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Adult. "Adult" means a person who is 18 years of age or older.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Child. "Child" means a person who has not attained 18 years of age.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Commissioner. "Commissioner" means the Commissioner of Health and Human Services, a designee or an authorized representative.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF); 2003, c. 689, Pt. B, §7 (REV) .]

4. Department. "Department" means the Department of Health and Human Services and its agents and authorized representatives.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

5. Minor or minor child. "Minor" or "minor child" means a person who has not attained the age of 18 years.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Obligee. "Obligee" means any person to whom a duty of support is owed.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Obligor. "Obligor" means any person owing a duty of support.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Parent. "Parent" means the legal parent or the legal guardian when no legal parent exists.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

9. Person. "Person" means an individual, trust, estate, partnership, association, company, corporation, political subdivision of the State, instrumentality of the State or other entity.

[ 1997, c. 537, §11 (AMD); 1997, c. 537, §62 (AFF) .]

10. State. The term "state" means any state, territory or possession of the United States, the Commonwealth of Puerto Rico and the District of Columbia.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §11 (AMD). 1997, c. 537, §62 (AFF). 2003, c. 689, §§B6,7 (REV).



19-A §102. Residency

The right to file a complaint or bring a petition under this Title may not be denied a person for failure to meet a residency requirement if the person is a member of the Armed Forces of the United States on active duty stationed in this State or the spouse of that member or a parent of a child of that member. The member is deemed to be a resident either of the county in which the military installation, or other place at which the member has been stationed, is located or of the county in which the member has sojourned. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §103. Jurisdiction

Except as otherwise expressly provided, the District Court has original jurisdiction of all actions under this Title. [1999, c. 731, Pt. ZZZ, §26 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 731, §ZZZ26 (AMD). 1999, c. 731, §ZZZ42 (AFF).



19-A §104. Appeals

Appeals may be taken from orders under this Title as in other civil actions. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §105. Award and payment of attorney's fees and other fees

1. Attorney's fees and costs. In an action under this Title, including actions to modify or enforce existing orders, the court may, after an opportunity for hearing, order a party, including a party in interest, to pay another party or another party's attorney reasonable attorney's fees, including costs, for participation in the proceedings.

[ 2005, c. 323, §1 (NEW) .]

2. While pending; part of final decision. In appropriate cases, the court may order fees and costs paid while an action is pending, including while on appeal, or may make an order as part of a final decision in a case.

[ 2005, c. 323, §1 (NEW) .]

3. Fees and expenses of 3rd-party participants. The court may order a party to pay reasonable fees and expenses of 3rd-party participants in the proceedings, including guardians ad litem, expert witnesses and providers of services, whether retained by a party or the court.

[ 2005, c. 323, §1 (NEW) .]

4. Interest; means of collection. Awards under this section are subject to the accumulation of statutory interest and may be collected by any means available under law, including, but not limited to, remedies available under Title 14 and Title 36, section 5276-A. Additional fees may be assessed in appropriate cases when additional fees are incurred for prosecuting collection actions.

[ 2005, c. 323, §1 (NEW) .]

SECTION HISTORY

2005, c. 323, §1 (NEW).






Chapter 3: ALTERNATIVE DISPUTE RESOLUTION

19-A §251. Mediation

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Court authority to order mediation. The court may, in any case under this Title, at any time refer the parties to mediation on any issue.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. (TEXT EFFECTIVE UNTIL 7/1/16) Required mediation. Except as provided in paragraph B, prior to a contested hearing under chapter 27, chapter 29, chapter 55 or chapter 63 when there are minor children of the parties, the court shall refer the parties to mediation.

A. For good cause shown, the court, prior to referring the parties to mediation, may hear motions for temporary relief, pending final judgment on an issue or combination of issues for which good cause for temporary relief has been shown. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Upon motion supported by affidavit, the court may, for extraordinary cause shown, waive the mediation requirement under this subsection. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. (TEXT EFFECTIVE 7/1/16) Required mediation. Except as provided in paragraph B, prior to a contested hearing under chapter 27, chapter 29, chapter 55, chapter 61 or chapter 63 when there are minor children of the parties, the court shall refer the parties to mediation.

A. For good cause shown, the court, prior to referring the parties to mediation, may hear motions for temporary relief, pending final judgment on an issue or combination of issues for which good cause for temporary relief has been shown. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Upon motion supported by affidavit, the court may, for extraordinary cause shown, waive the mediation requirement under this subsection. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2015, c. 296, Pt. C, §6 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Mediated agreement. An agreement reached by the parties through mediation on issues must be reduced to writing, signed by the parties and presented to the court for approval as a court order.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. No agreement; good faith effort required. When agreement through mediation is not reached on an issue, the court must determine that the parties made a good faith effort to mediate the issue before proceeding with a hearing. If the court finds that either party failed to make a good faith effort to mediate, the court may order the parties to submit to mediation, may dismiss the action or a part of the action, may render a decision or judgment by default, may assess attorney's fees and costs or may impose any other sanction that is appropriate in the circumstances.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Failure to appear. The court may also impose an appropriate sanction upon a party's failure without good cause to appear for mediation after receiving notice of the scheduled time for mediation.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Waiver of mediation; questions of law. The court may hear motions to waive mediation in cases in which there are no facts at issue and all unresolved issues are questions of law.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. C, §6 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §252. Referees

1. Appointment of referee. The court may appoint a referee in any proceeding for paternity, divorce, judicial separation or modification of existing judgments brought under this Title:

A. When the parties agree the case may be tried before a referee; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Upon motion demonstrating exceptional circumstances that require a referee. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Payment for service. Payment for the services of the referee is the responsibility of the parties, as ordered by the court. If the court finds that either or both of the parties are indigent, the court may pay the reasonable costs and expenses of the referee.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Referee's report. If all parties waive their right to object to acceptance of the referee's report, the court shall immediately enter judgment on the referee's report without a further hearing.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).






Chapter 5: FAMILY LAW ADVISORY COMMISSION

19-A §351. Commission established

The Family Law Advisory Commission, established in Title 5, section 12004-I, subsection 52-A and referred to in this chapter as the "commission," is created for the purpose of conducting a continuing study of the family laws of Maine. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §352. Membership; terms; vacancies

1. Membership. The commission is composed of 11 members appointed by the Chief Justice of the Supreme Judicial Court. The members must have experience in practicing family law or be knowledgeable about family law. The membership of the commission must include:

A. An active Superior Court Justice; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. An active District Court Judge; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B-1. An active family law magistrate; [2007, c. 466, Pt. B, §13 (AMD).]

C. A current Probate Court Judge; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Two members of the family law section of the Maine State Bar Association, or its successor; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. A representative of a legal services organization; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E-1. A representative of the Court Alternative Dispute Resolution Service; [2005, c. 323, §2 (NEW).]

F. A representative of the department; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. Two public members, at least one of whom has experience providing mental health services. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2007, c. 466, Pt. B, §13 (AMD) .]

2. Terms. A member is appointed for a term of 2 years and may be reappointed.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Vacancies. In the event of the death or resignation of a member, the Chief Justice of the Supreme Judicial Court shall appoint a qualified person for the remainder of the term.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2005, c. 323, §2 (AMD). 2007, c. 466, Pt. B, §13 (AMD).



19-A §353. Consultants; experts

Whenever it considers appropriate, the commission shall seek the advice of consultants or experts, including representatives of the legislative and executive branches of State Government, in fields related to its duties. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §354. Duties

1. Examine, evaluate and recommend. It is the duty of the commission:

A. To examine the sections of this Title that pertain to family law and to draft amendments to those sections as the commission considers advisable; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. To evaluate the operation of this Title and to recommend amendments based on the evaluation; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. To examine current laws pertaining to family law pleadings and to recommend changes based on the examination; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. To examine any other aspects of Maine's family law, including substantive, procedural and administrative matters, that the commission considers relevant. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Propose changes. The commission may propose to the Legislature, at the start of each session, changes in the family laws and in related provisions as the commission considers appropriate. The commission may also make recommendations to the Chief Justice of the Supreme Judicial Court, the Advisory Committee on Criminal Rules, the Advisory Committee on Civil Rules and to any other organization or committee whose affairs pertain to family law and its practice in Maine.

[ 1997, c. 134, §12 (AMD); 1997, c. 134, §13 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 134, §12 (AMD). 1997, c. 134, §13 (AFF).



19-A §355. Organization; staff

The Chief Justice of the Supreme Judicial Court shall notify all members of the time and place of the first meeting. At that time the commission shall organize, elect a chair, vice-chair and secretary-treasurer from its membership and adopt rules governing the administration of the commission and its affairs. The commission shall maintain financial records as required by the State Auditor. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §356. Federal funds

The commission may accept federal funds on behalf of the State. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).









Part 2: MARRIED PERSONS

Chapter 21: UNIFORM PREMARITAL AGREEMENT ACT

19-A §601. Short title

This chapter is known and may be cited as the "Uniform Premarital Agreement Act." [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §602. Definitions

As used in this Act, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Premarital agreement. "Premarital agreement" means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Property. "Property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §603. Formalities

A premarital agreement must be in writing and signed by both parties. It is enforceable without consideration. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §604. Content

Parties to a premarital agreement may contract with respect to: [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Rights and obligations of parties. The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Right to buy, sell, use property. The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of or otherwise manage and control property;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Disposition of property. The disposition of property upon separation, marital dissolution, death or the occurrence or nonoccurrence of any other event;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Spousal support. The modification or elimination of spousal support;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Making of will. The making of a will, trust or other arrangement to carry out the provisions of the agreement;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Death benefit. The ownership rights in and disposition of the death benefit from a life insurance policy;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Choice of law. The choice of law governing the construction of the agreement; and

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Other matter. Any other matter, including their personal rights and obligations, not in violation of public policy or a law imposing a criminal penalty.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

The right of a child to receive support may not be adversely affected by a premarital agreement. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §605. Effect of marriage

A premarital agreement becomes effective upon the marriage of the parties. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §606. Effect of children

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(TEXT EFFECTIVE UNTIL 7/1/16) Except as otherwise provided in this section, an effective premarital agreement is void 18 months after the parties to the agreement become biological or adoptive parents or guardians of a minor. The premarital agreement is not void if, within the 18-month period, the parties sign a written amendment to the agreement either stating that the agreement remains in effect or altering the agreement. Sections 607 and 608 apply to any amendment under this section. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(TEXT EFFECTIVE 7/1/16) Except as otherwise provided in this section, an effective premarital agreement is void 18 months after the parties to the agreement become parents or guardians of a minor. The premarital agreement is not void if, within the 18-month period, the parties sign a written amendment to the agreement either stating that the agreement remains in effect or altering the agreement. Sections 607 and 608 apply to any amendment under this section. [2015, c. 296, Pt. C, §7 (AMD); 2015, c. 296, Pt. D, §1 (AFF).]

This section does not apply to premarital agreements executed on or after October 1, 1993. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. C, §7 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §607. Amendment; revocation

After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties. The amended agreement or the revocation is enforceable without consideration. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §608. Enforcement

1. Not enforceable. A premarital agreement is not enforceable if the party against whom enforcement is sought proves that:

A. That party did not execute the agreement voluntarily; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The agreement was unconscionable when it was executed and, before execution of the agreement, that party:

(1) Was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

(2) Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

(3) Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Support required. If a provision of a premarital agreement modifies or eliminates spousal support and that modification or elimination causes one party to the agreement to be eligible for support under a program of public assistance at the time of separation or marital dissolution, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid that eligibility.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Unconscionability. An issue of unconscionability of a premarital agreement must be decided by the court as a matter of law.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §609. Enforcement; void marriage

If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §610. Limitation of actions

A statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. Equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §611. Application and construction

This Act must be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Act among states enacting it. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).






Chapter 23: MARRIAGE

Subchapter 1: GENERAL PROVISIONS

19-A §650. Findings and purposes

All municipal clerks and courts of this State shall have a duty and shall be legally required to construe the provisions of Maine's marriage laws in accordance with the following findings and purposes: [1997, c. 65, §2 (NEW).]

1. Findings. The people of the State of Maine find that:

A. The union of one man and one woman joined in traditional monogamous marriage is of inestimable value to society; the State has a compelling interest to nurture and promote the unique institution of traditional monogamous marriage in the support of harmonious families and the physical and mental health of children; and that the State has the compelling interest in promoting the moral values inherent in traditional monogamous marriage. [1997, c. 65, §2 (NEW).]

[ 1997, c. 65, §2 (NEW) .]

2. Purposes. The purposes of this chapter are:

A. To encourage the traditional monogamous family unit as the basic building block of our society, the foundation of harmonious and enriching family life; [1997, c. 65, §2 (NEW).]

B. To nurture, sustain and protect the traditional monogamous family unit in Maine society, its moral imperatives, its economic function and its unique contribution to the rearing of healthy children; and [1997, c. 65, §2 (NEW).]

C. To support and strengthen traditional monogamous Maine families against improper interference from out-of-state influences or edicts. [1997, c. 65, §2 (NEW).]

[ 1997, c. 65, §2 (NEW) .]

SECTION HISTORY

1997, c. 65, §2 (NEW).



19-A §650-A. Codification of marriage

Marriage is the legally recognized union of 2 people. Gender-specific terms relating to the marital relationship or familial relationships must be construed to be gender-neutral for all purposes throughout the law, whether in the context of statute, administrative or court rule, policy, common law or any other source of civil law. [IB 2011, c. 1, §1 (NEW).]

SECTION HISTORY

IB 2011, c. 1, §1 (NEW).



19-A §650-B. Recognition of marriage licensed and certified in another jurisdiction

A marriage of a same-sex couple that is validly licensed and certified in another jurisdiction is recognized for all purposes under the laws of this State. [IB 2011, c. 1, §2 (NEW).]

SECTION HISTORY

IB 2011, c. 1, §2 (NEW).



19-A §651. Recording of intentions

1. Place of recording. Residents of the State intending to be joined in marriage shall record notice of their intentions in the office of the clerk of the municipality in which at least one of them resides. If only one of the parties resides in the State, the parties shall record notice of their intentions in the office of the clerk of the municipality in which the resident party resides. If there is no clerk in the place of their residence, the notice must be filed with the clerk of an adjoining municipality. If both parties to a marriage reside outside the State, they must file intentions in any municipal office. Once the intentions are filed and the license is issued, the parties are free to marry anywhere within the State.

[ 2001, c. 574, §2 (AMD) .]

2. Application. The parties wishing to record notice of their intentions of marriage shall submit an application for recording notice of their intentions of marriage. The application may be issued to any 2 persons otherwise qualified under this chapter regardless of the sex of each person. The application must include a signed certification that the information recorded on the application is correct and that the applicant is free to marry according to the laws of this State. The applicant's signature must be acknowledged before an official authorized to take oaths. An application recording notice of intention to marry is not open for public inspection for 50 years from the date of the application except that:

A. The names of the parties for whom intentions to marry are filed and the intended date of marriage are public records and open for public inspection; and [2013, c. 424, Pt. B, §5 (RPR).]

B. A person with a researcher identification card under Title 22, section 2706, subsection 8 is permitted to inspect records and may be issued a noncertified copy of an application. [2013, c. 424, Pt. B, §5 (RPR).]

[ 2013, c. 424, Pt. B, §5 (RPR) .]

3. Related parties. If the parties recording notice of their intentions to marry are related as described in section 701, subsection 2, the parties shall submit to the clerk, at the time of recording their intentions to marry, a certificate from a physician stating that the parties have received genetic counseling from the physician. The physician making the certification required by this subsection shall sign the certificate.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Prior marriages. Persons recording notice of intention to marry, either of whom has been previously married, shall submit with the application a certificate or certified copy of the divorce decree or annulment of the last marriage or the death record of the last spouse. If both have been previously married, both shall submit the certificates or certified copies. The clerk shall make a notation on the reverse side of the application under subsection 2 showing the title and location of the courts, the names of the parties to the proceeding for the divorces or annulments and the date when the decrees became absolute. In the case of a death of a former spouse, the clerk shall show the name of the deceased along with the date and place of death.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Recognition of foreign divorces. A record of divorce from another state or foreign country is evidence of divorce. If the record is not in English, the record must be translated into English by a disinterested 3rd person at the parties' expense.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Resident defined. For the purposes of this chapter, "resident" means a person whose habitation is fixed in a place within this State and to which that person, whenever temporarily absent, has the intention to return. A person is a resident of a municipality if the place of habitation is within that particular municipality. The clerk of a municipality shall consider a person who qualifies as a resident under Title 21-A, section 112 for voting purposes a resident for the purposes of this chapter.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §12 (AMD). 1997, c. 537, §62 (AFF). 2001, c. 574, §2 (AMD). IB 2011, c. 1, §3 (AMD). 2011, c. 511, §1 (AMD). 2013, c. 424, Pt. B, §5 (AMD).



19-A §652. Issuance of marriage license

1. Marriage license issued. After the filing of notice of intentions of marriage, except as otherwise provided, the clerk shall deliver to the parties a marriage license specifying the time when the intentions were recorded.

[ 2001, c. 574, §3 (AMD) .]

2. Marriage license to nonresidents.

[ 2001, c. 574, §4 (RP) .]

3. Void after 90 days. The license is void if not used within 90 days from the day the intentions were filed in the offices of the municipal clerks as specified in section 651.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Expedited procedure.

[ 2001, c. 574, §4 (RP) .]

5. Informational brochure. A marriage license may not be issued until a brochure prepared by the Department of Health and Human Services concerning the effects of alcohol and drugs on fetuses has been given to both parties. The department is responsible for making the brochures available to municipal clerks for distribution.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

6. Related parties. A marriage license may not be issued to parties related as described in section 701, subsection 2, unless the clerk has received from the parties the physician's certificate of genetic counseling required by section 651.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Parties under 18 years of age. A marriage license may not be issued to persons under 18 years of age without the written consent of their parents, guardians or persons to whom a court has given custody. In the absence of persons qualified to give consent, the judge of probate in the county where each minor resides may grant consent after notice and opportunity for hearing. When 2 licenses are required and when either or both applicants for a marriage license are under the ages specified in this section, the written consent must be given for the issuance of both licenses in the presence of the clerk issuing the licenses or by acknowledgment under seal filed with that clerk.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Parties under 16 years of age. The clerk may not issue a marriage license to a person under 16 years of age without:

A. The written consent of that minor's parents, guardians or persons to whom a court has given custody; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Notifying the judge of probate in the county in which the minor resides of the filing of this intention; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Receipt of that judge of probate's written consent to issue the license. The judge of probate shall base a decision on whether to issue consent on the best interest of the parties under 16 years of age and shall consider the age of both parties and any criminal record of a party who is 18 years of age or older. The judge of probate, in the interest of public welfare, may order, after notice and opportunity for hearing, that a license not be issued. The judge of probate shall issue a decision within 30 days of receiving the notification under paragraph B. [1997, c. 683, Pt. E, §5 (AMD); 1997, c. 683, Pt. E, §6 (AFF).]

[ 1997, c. 683, Pt. E, §5 (AMD); 1997, c. 683, Pt. E, §6 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 507, §1 (AMD). 1997, c. 507, §4 (AFF). 1997, c. 683, §E5 (AMD). 1997, c. 683, §E6 (AFF). 2001, c. 354, §3 (AMD). 2001, c. 574, §§3,4 (AMD). 2003, c. 689, §B6 (REV).



19-A §653. Filing of cautions

1. Filing; enter notice. A person who believes that parties are about to contract marriage when either of them can not lawfully do so may file a caution and the reasons for the caution in the office of the clerk where notice of their intentions is required to be filed. If either party applies to enter notice of their intentions, the clerk shall withhold the license until the judge of probate from the county involved approves the marriage.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Procedure. Before the judge of probate may approve a marriage, the court must give due notice and an opportunity to be heard to all concerned parties. The judge of probate shall determine whether the parties may lawfully contract marriage within 7 days unless the judge of probate certifies that further time is necessary for that purpose. In that case, a license must be withheld until the expiration of the certified time. The clerk shall deliver or withhold the license in accordance with the final decision of the judge of probate.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Judgment for costs. If the judge of probate determines that the parties may lawfully contract marriage, the judge shall enter judgment against the person filing the caution for costs and issue execution for costs.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §654. Record of marriages

1. Copy. Every person authorized to unite persons in marriage shall make and keep a record of every marriage solemnized by that person in conformity with the forms and instructions prescribed by the State Registrar of Vital Statistics pursuant to Title 22, section 2701.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Return of marriage license. The person who solemnized the marriage shall return the marriage license to the clerk who issued the license within 7 working days following the date on which the marriage is solemnized by that person. The clerk and the State Registrar of Vital Statistics each shall retain a copy of the license.

[ 2011, c. 111, §1 (AMD) .]

3. Statement including officiant and witnesses. The marriage license returned must contain a statement giving the names of the parties united in marriage, place and date of the marriage, the signature of the person by whom the marriage was solemnized and the names of the 2 witnesses. The person who solemnized the marriage shall add the title of the office by virtue of which the marriage was solemnized, the residence of the person who solemnized the marriage and:

A. The date ordained or authorized by a religious faith to perform marriages; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The date the notary public's commission expires; [2011, c. 111, §1 (AMD).]

C. The date the lawyer was admitted to the Maine Bar; or [2011, c. 111, §1 (AMD).]

D. The date the person's temporary registration certificate was issued under section 655, subsection 1-A. [2011, c. 111, §1 (NEW).]

[ 2011, c. 111, §1 (AMD) .]

4. Recorded by clerk. The clerk shall record all marriage licenses returned under this section.

[ 2011, c. 111, §1 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 574, §5 (AMD). 2011, c. 111, §1 (AMD).



19-A §655. Authorization; penalties

1. Persons authorized to solemnize marriages. The following may solemnize marriages in this State:

A. If a resident of this State:

(1) A justice or judge;

(2) A lawyer admitted to the Maine Bar; or

(4) A notary public under Title 4, chapter 19; [2011, c. 111, §2 (AMD).]

B. Whether a resident or nonresident of this State and whether or not a citizen of the United States:

(1) An ordained minister of the gospel;

(2) A cleric engaged in the service of the religious body to which the cleric belongs; or

(3) A person licensed to preach by an association of ministers, religious seminary or ecclesiastical body; and [2011, c. 111, §3 (AMD).]

C. A nonresident of the State who has a temporary registration certificate issued by the Office of Data, Research and Vital Statistics pursuant to subsection 1-A. [2011, c. 111, §4 (NEW).]

[ 2011, c. 111, §§2-4 (AMD) .]

1-A. Temporary registration certificate. The Office of Data, Research and Vital Statistics may issue a temporary registration certificate to solemnize a marriage ceremony to an individual who is a resident of another state and who is authorized under the laws of that state to solemnize marriages.

A. An individual seeking a temporary registration certificate under this subsection must submit to the Office of Data, Research and Vital Statistics:

(1) A copy of a valid commission or other indicia of authority to perform marriage ceremonies in the individual's state of residence as proof of existence of the authority;

(2) A copy of the other state's statute that grants the individual authority to solemnize marriages in that state;

(3) The names and residences of the 2 parties whose marriage the individual proposes to solemnize and the expected date of the marriage ceremony; and

(4) A $100 registration fee. [2011, c. 111, §5 (NEW).]

B. Upon finding that the individual has satisfied the requirements of paragraph A, the Office of Data, Research and Vital Statistics shall issue to the individual a temporary registration certificate authorizing the individual to solemnize the marriage of the parties whose names were provided pursuant to paragraph A, subparagraph (3). The Office of Data, Research and Vital Statistics may decline to issue a temporary registration certificate if complaints filed against the individual for actions in this State have been substantiated or for other good cause, even if the state in which the individual is authorized to solemnize marriages has not taken disciplinary action. [2011, c. 111, §5 (NEW).]

C. A temporary registration certificate does not authorize the individual to solemnize any marriage other than the marriage of the parties provided pursuant to paragraph A, subparagraph (3). [2011, c. 111, §5 (NEW).]

D. A temporary registration certificate under this subsection expires upon the individual's signing the marriage license or 90 days after issuance, whichever occurs first. [2011, c. 111, §5 (NEW).]

E. The Office of Data, Research and Vital Statistics shall keep a permanent record of all temporary registration certificates issued under this subsection. The records must contain the name and residence of each individual to whom a temporary registration certificate is issued. [2011, c. 111, §5 (NEW).]

[ 2011, c. 111, §5 (NEW) .]

2. Enforcement. The State Registrar of Vital Statistics shall enforce this section as far as it comes within the state registrar's power and shall notify the district attorney of the county in which the penalty should be enforced of the facts that have come to the state registrar's knowledge. Upon receipt of this notice, the district attorney shall prosecute the person who violated this section.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Religious exemption. This chapter does not require any member of the clergy to perform or any church, religious denomination or other religious institution to host any marriage in violation of the religious beliefs of that member of the clergy, church, religious denomination or other religious institution. The refusal to perform or host a marriage under this subsection cannot be the basis for a lawsuit or liability and does not affect the tax-exempt status of the church, religious denomination or other religious institution.

[ IB 2011, c. 1, §4 (NEW) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 574, §6 (AMD). IB 2011, c. 1, §4 (AMD). 2011, c. 111, §§2-5 (AMD).



19-A §656. License

1. Contents of license. A marriage license must have conspicuously printed on it the following words: "The laws of Maine provide that only authorized persons may solemnize marriages in this State."

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Completed license; ceremony performed. Each marriage license issued must be completed and the certification statement signed by both parties to the intended marriage. The completed license or licenses must be delivered by the parties to the person solemnizing the marriage. Upon completion of the solemnization, which must be performed in the presence of at least 2 witnesses other than the person officiating, the person officiating and the 2 witnesses shall sign the license or licenses, which are then known as the marriage certificate or certificates.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §657. Lack of jurisdiction or authority

A marriage, solemnized before any known inhabitant of the State professing to be a justice, judge, notary public or an ordained or licensed minister of the gospel, is not void, nor is its validity affected by any want of jurisdiction or authority in the justice, judge, notary or minister or by any omission or informality in entering the intention of marriage, if the marriage is in other respects lawful and consummated with a full belief, on the part of either of the persons married, that they are lawfully married. [2001, c. 574, §7 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 574, §7 (AMD).



19-A §658. Quaker; Baha'i

A marriage solemnized among Quakers or Friends, in the form practiced in their meeting, or solemnized among members of the Baha'i faith according to the rules and principles of the Baha'i faith, is valid and not affected by this subchapter. The clerk or the keeper of the records of the meeting or ceremony in which a marriage is solemnized shall return evidence of the solemnization of the marriage as provided in section 654. A person who willfully neglects or refuses to perform the duty imposed upon that person by this section commits a civil violation for which a forfeiture not to exceed $100 for each offense may be adjudged for the use of the municipality in which the offense occurred. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §659. Penalties

1. Solemnization without authorization. A person who solemnizes a marriage when not authorized to do so under section 655 commits a civil violation for which a forfeiture not to exceed $100 for each offense may be adjudged. Forfeitures collected must be distributed to the municipality in which the offense occurred.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Solemnization contrary to chapter. A person who intentionally or knowingly joins persons in marriage in violation of this chapter commits a civil violation for which a forfeiture of $100 may be adjudged. The person may not join persons in marriage after being adjudicated as violating this subsection.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Violation by party to the marriage. A person who contracts a marriage in violation of this chapter commits a civil violation for which a forfeiture of $100 may be adjudged. A person who makes false representations to obtain a marriage license or to cause the solemnization of marriage in violation of this chapter commits a civil violation for which a forfeiture of $100 may be adjudged.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Violation by clerk. The clerk of a municipality who intentionally violates this chapter or falsely states the residence of either of the parties named in the license or certificate commits a civil violation for which a forfeiture of $20 for each offense may be adjudged.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §660. Late-filed application for certificate of marriage

1. Application. The parties, or the legal representatives of the parties, to a marriage that occurred more than one year previously may apply for a certificate of marriage under this section by submitting to the State Registrar of Vital Statistics the following:

A. The license and certification statement completed in accordance with section 656; [2015, c. 193, §1 (NEW).]

B. The required filing fee; and [2015, c. 193, §1 (NEW).]

C. An application for a certificate of marriage, which must include, if available, a copy of the marriage intentions obtained from the clerk of the municipality where the intentions were filed and other documents specified in rules adopted by the State Registrar of Vital Statistics. [2015, c. 193, §1 (NEW).]

[ 2015, c. 193, §1 (NEW) .]

2. Indication of date of filing. The certificate of marriage issued under this section must be marked "delayed" and must indicate the date that the certificate of marriage was filed.

[ 2015, c. 193, §1 (NEW) .]

3. Rules. The State Registrar of Vital Statistics shall adopt rules to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 193, §1 (NEW) .]

SECTION HISTORY

2015, c. 193, §1 (NEW).






Subchapter 2: RESTRICTIONS

19-A §701. Prohibited marriages; exceptions

1. Marriage out of State to evade law. When residents of this State, with intent to evade this section and to return and reside here, go into another state or country to have their marriage solemnized there and afterwards return and reside here, that marriage is void in this State.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

1-A. Certain marriages performed in another state not recognized in this State. Any marriage performed in another state that would violate any provisions of subsections 2 to 4 if performed in this State is not recognized in this State and is considered void if the parties take up residence in this State.

[ IB 2011, c. 1, §5 (AMD) .]

2. Prohibitions based on degrees of consanguinity; exceptions. This subsection governs marriage between relatives.

A. A man may not marry his mother, grandmother, daughter, granddaughter, sister, brother's daughter, sister's daughter, father's sister, mother's sister, the daughter of his father's brother or sister or the daughter of his mother's brother or sister. A woman may not marry her father, grandfather, son, grandson, brother, brother's son, sister's son, father's brother, mother's brother, the son of her father's brother or sister or the son of her mother's brother or sister. A person may not marry that person's parent, grandparent, child, grandchild, sibling, nephew, niece, aunt or uncle. [IB 2011, c. 1, §5 (AMD).]

B. Notwithstanding paragraph A, a man may marry the daughter of his father's brother or sister or the daughter of his mother's brother or sister, and a woman may marry the son of her father's brother or sister or the son of her mother's brother or sister as long as, pursuant to sections 651 and 652, the man or woman provides the physician's certificate of genetic counseling. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ IB 2011, c. 1, §5 (AMD) .]

3. Persons legally determined to be incapacitated under the law. A person who has been found to be an incapacitated person, as defined in Title 18-A, section 5-101, subsection (1), by a court of competent jurisdiction and for whom a guardian or limited guardian has been appointed may not contract marriage without the approval of the appointed guardian. For persons under limited guardianship, this subsection applies only if the court has granted the specific power to contract for marriage to the guardian.

A. [2011, c. 542, Pt. A, §20 (RP).]

B. [2011, c. 542, Pt. A, §20 (RP).]

[ 2011, c. 542, Pt. A, §20 (AMD) .]

4. Polygamy. A marriage contracted while either party has a living wife or husband from whom the party is not divorced is void.

[ 2007, c. 695, Pt. C, §4 (RPR) .]

5. Same sex marriage prohibited.

[ IB 2011, c. 1, §5 (RP) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 65, §3 (AMD). 2007, c. 695, Pt. C, §4 (AMD). IB 2011, c. 1, §5 (AMD). 2011, c. 542, Pt. A, §20 (AMD).






Subchapter 3: VOID MARRIAGES AND ANNULMENT

19-A §751. Certain marriages void without process

The following marriages are void and dissolved without legal process: [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Solemnized in State. A marriage prohibited in section 701, if solemnized in this State.

[ 2009, c. 96, §1 (AMD) .]

2. Final judgment.

[ 2009, c. 96, §1 (RP) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2009, c. 96, §1 (AMD).



19-A §752. Annulment of illegal marriages

1. Complaint; court order. When the validity of a marriage is doubted, either party may file a complaint for annulment. The court shall order the marriage annulled or affirmed according to the evidence. The court's order does not affect the rights of the defendant unless the defendant was actually notified of the action or answered the complaint.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Parental rights and responsibilities. The court entering an order for annulment may make an order awarding parental rights and responsibilities with respect to a minor child of the parties in accordance with chapter 55.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Name change. Upon the request of either spouse to change that person's own name, the court, when entering judgment for annulment:

A. Shall change the name of that spouse to a former name requested; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. May change the name of that spouse to any other name requested. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Finalization. The trial court may, upon motion for entry of final judgment during the pendency of the appeal period, grant a final judgment of annulment between the parties if the court expressly finds that there is not just cause for delay and entry of judgment will not prejudice the legal or equitable rights of a party during the pendency of an appeal. The filing of a motion under this subsection does not stay an award of child or spousal support or parental rights and responsibilities, except by order of the court under the Maine Rules of Civil Procedure.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Annulment because of prior marriage. When a marriage is annulled due to a prior marriage, and the party who was capable of contracting the 2nd marriage contracted the 2nd marriage in good faith, believing that the prior spouse was dead, the former marriage was void or a divorce had been decreed leaving the party to the former marriage free to marry again, that fact must be stated in the decree of nullity.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §753. Action to void marriage

If, after a marriage has been solemnized, the State Registrar of Vital Statistics determines that the parties are not eligible to be married because the age or other requirements provided in this chapter are not satisfied, the state registrar may file an action in District Court to void the marriage. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).









Chapter 25: RIGHTS OF MARRIED PERSONS

19-A §801. Holding and disposing of property

A married person, widow or widower of any age may own in the person's own right real and personal estate acquired by descent, gift or purchase. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §802. Spouse's separate property

A person having property is not deprived of any part of that property by marriage, and a person acquires no right to any property of that person's spouse. A married person may release to that person's spouse the right to control that person's property or any part of it and to dispose of the income of the property for their mutual benefit, and may in writing revoke that right of control or disposal. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §803. Spouse's earnings

A married person may receive the wages of that person's personal labor not performed for that person's own family, maintain an action for those wages in that person's own name and hold them in that person's own right against that person's spouse or any other person. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §804. No liability for spouse's debts or torts; property subject to execution; partnerships

1. Liability for debts or torts. A married person is not liable for the debts of that person's spouse contracted before marriage nor for those contracted in the spouse's own name for any lawful purpose. A married person is not liable for that person's spouse's torts in which that person takes no part.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Partnerships. This section may not be construed to mean that a person is not liable for the debts, contracted in the name of the partnership, of a partnership between the person and the person's spouse or among the person, the spouse and 3rd persons. This section may not be construed to prohibit or limit the formation of a partnership between a husband and a wife or among a husband, wife and 3rd persons.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §805. Actions by or against spouse; arrest

A married person may prosecute and defend civil actions, either of tort or contract, in that person's own name without the joinder of that person's spouse, for the preservation and protection of that person's property and personal rights or for the redress of that person's injuries, as if unmarried, or may prosecute these actions jointly with that person's spouse. The person's spouse may not settle or discharge any of these actions or causes of action without the written consent of the person. Neither of them can be arrested on a writ of execution arising out of these actions or causes of action, nor may the spouse alone maintain an action respecting the person's property. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §806. Proceedings between husband and wife

1. Civil action against spouse. A wife may bring a civil action against her husband for the recovery, conveyance, transfer, payment or delivery to her of any property, real or personal or both, exceeding $100 in value, standing in his name, or to which he has legal title, or that is in his possession or under his control, that in equity and good conscience belongs to her and that he neglects or refuses to convey, transfer, pay over or deliver to her, and upon proper proof may maintain this action. A husband has the same right to bring and maintain a civil action against his wife for the same purposes, subject to the same limitations.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Marriage not a bar; costs. Marriage is not a bar to the maintenance of a civil action by a wife against her husband or by a husband against his wife brought for the purposes in subsection 1. Costs may not be awarded against either party in these proceedings.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Defrauding creditors; dismissal of action. If it satisfactorily appears to the court on hearing that the party bringing the action has conveyed or transferred any of that party's property, real or personal, to the other party to the action for the purpose of cheating, defrauding, hindering or delaying that party's creditors, the action must be dismissed.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Appeal. An appeal from any final judgment under this section may be taken to the law court as in other civil actions.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. No survival of rights. There is no survival of the right to institute proceedings under this section, and if a wife or husband dies after the commencement of proceedings under this section and before the final determination and disposition of the proceedings, these proceedings must abate.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).






Chapter 27: JUDICIAL SEPARATION

19-A §851. Judicial separation

1. Grounds.

[ 1997, c. 224, §5 (AFF); 1997, c. 224, §1 (RP) .]

1-A. Jurisdiction. The District Court has jurisdiction to enter a separation decree:

A. Upon the petition of a married person who lives apart or who desires to live apart from that person's spouse for a period in excess of 60 continuous days; or [1997, c. 224, §2 (NEW); 1997, c. 224, §5 (AFF).]

B. Upon joint petition of a married couple who live apart or who desire to live apart for a period in excess of 60 continuous days. [1997, c. 224, §2 (NEW); 1997, c. 224, §5 (AFF).]

[ 1999, c. 731, Pt. ZZZ, §27 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Place of filing. The person may file a petition for judicial separation in the county or judicial division in which either of the parties lives, except that if the petitioner has left the county or judicial division in which the parties lived together and the respondent still lives in that county or judicial division, the petitioner must file the petition in that county or judicial division. Notice must be given as the Maine Rules of Civil Procedure provide.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Order.

[ 1997, c. 224, §5 (AFF); 1997, c. 224, §3 (RP) .]

4. Mediation. The court shall order the parties to participate in mediation as provided in chapter 3.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Parental rights and responsibilities. Upon the petition of either spouse, or of the guardian or next friend of one of the parties who may be mentally ill, the court may make an order awarding parental rights and responsibilities with respect to a minor child of the parties in accordance with chapter 55.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Enforcement. The court may enforce obedience to its orders by appropriate process including remedies provided in chapter 65. Nothing in this section may preclude the court from incarcerating a spouse for nonpayment of child support, spousal support or attorney's fees in violation of a court order to do so.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Marriage settlement or contract not affected. An action under this section does not invalidate a marriage settlement or contract between the parties.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Orders pending final separation decree. Pending a final separation decree, the court may:

A. Order either spouse to pay to the other spouse or to the attorney for the other spouse sufficient money for the defense or prosecution of the separation action; [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

B. Make reasonable provision for either spouse's support; [2005, c. 323, §3 (AMD).]

C. Enter a decree for parental rights and responsibilities, including support of minor children in accordance with chapter 55. An order for child support under this section may include an order for the payment of all or part of the medical expenses, hospital expenses and other health care expenses of the children or an order to provide a policy or contract for coverage of those expenses. Availability of public assistance to the family may not affect the decision of the court relating to the responsibility of a parent to provide child support; [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

D. By order, determine the possession of owned or rented real and personal property; and [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

E. Enforce obedience by appropriate processes. [2005, c. 323, §3 (AMD).]

[ 2005, c. 323, §3 (AMD) .]

9. Spousal support. The court may:

A. Order spousal support, which must be determined in accordance with the factors set forth in section 951-A; [1999, c. 634, §1 (AMD).]

B. Order periodic spousal support payments, payments of a specific sum or any combination of both; [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

C. Order either spouse to maintain a policy of health insurance for the benefit of the other spouse and to pay all or a portion of the uninsured health care expenses of the other spouse; [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

D. Order either spouse to maintain a policy of life insurance upon that person for the benefit of the other spouse or the couple's children; [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

E. Order either party to pay the costs and attorney's fees of the other party in the defense or prosecution of a judicial separation; [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

F. At any time, alter or amend an order for spousal support or a specific sum when it appears that justice requires it, except that a court may not increase the spousal support if the original decree prohibits an increase. In making an alteration or amendment, the court shall consider the factors set forth in section 951-A; and [1999, c. 634, §1 (AMD).]

G. Enforce an order for spousal support or attorney's fees and costs in accordance with section 952. [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

This subsection does not limit the court, by full or partial agreement of the parties or otherwise, from awarding spousal support for a limited period, from awarding spousal support that may not be increased regardless of subsequent events or conditions or otherwise limiting or conditioning the spousal support award in any manner or term that the court considers just.

[ 1999, c. 634, §1 (AMD) .]

10. Disposition of property. The court may order the disposition of the parties' property in accordance with section 953. Descent of real estate is governed by section 953.

[ 1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF) .]

11. Freedom from restraint and interference. The court may order either spouse to refrain from imposing any restraint on the personal liberty of the other or interfering with the personal privacy of the other and may order other conditions necessary to ensure the peaceful coexistence of the parties.

[ 1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF) .]

12. Modification and termination of separation decrees. A separation decree may be modified or is terminated as follows.

A. Upon motion by either party served in accordance with the Maine Rules of Civil Procedure, Rule 4, and after notice and hearing, the court may order the modification of a separation decree upon showing of a substantial change of circumstances justifying the modification. However, that portion of the separation decree disposing of the parties' property in accordance with section 953 is not subject to modification and remains in full force. [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

B. Upon the filing of a written declaration signed and acknowledged by both parties stating that they have resumed marital relations, the separation decree terminates. However, that portion of the separation decree disposing of the parties' property in accordance with section 953 is not subject to termination and remains in full force. [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

C. Upon entry of a final judgment of divorce between the parties, the separation agreement terminates. However, that portion of the separation decree disposing of the parties' property in accordance with section 953 is not subject to termination and remains in full force. [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

[ 1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF) .]

13. Joinder with divorce action. If a complaint or counterclaim seeking a divorce pursuant to section 901 is filed in an action in which a complaint or counterclaim seeking a separation decree has also been filed, the court shall order the dismissal of the complaint or counterclaim seeking a separation decree if the court grants a divorce.

[ 1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF) .]

14. Inheritance not barred. A separation decree does not bar the spouses or the issue of the marriage from inheriting.

[ 1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF) .]

15. Fraud. The court may not grant a judicial separation when the parties seek to procure a judicial separation for fraudulent purposes.

[ 1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 224, §§1-4 (AMD). 1997, c. 224, §5 (AFF). 1999, c. 634, §1 (AMD). 1999, c. 731, §ZZZ27 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2005, c. 323, §3 (AMD).



19-A §852. Preliminary injunction, effect; attachment or trustee process

1. Issue of preliminary injunction. In all actions for judicial separation the clerk of the court, pursuant to order of the District Court, shall issue a preliminary injunction in the following manner.

A. The preliminary injunction must bear the signature or facsimile signature of the clerk, be under the seal of the court, contain the name of the court and the names of the parties and state the name and address of the plaintiff's attorney. The preliminary injunction may be obtained in blank from the clerk and must be filled out by the plaintiff's attorney. The plaintiff's attorney is responsible for serving this preliminary injunction, along with the summons and complaint, on the defendant. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The preliminary injunction must be directed to each party to the action and must contain the following orders:

(1) That each party is enjoined from transferring, encumbering, concealing, selling or otherwise disposing of the property of either or both of the parties, except in the usual course of business or for the necessities of life, without the written consent of the parties or the permission of the court;

(2) That each party is enjoined from imposing restraint on the personal liberty of the other party or of a biological or adopted child of either or both of the parties; and

(3) That each party is enjoined from voluntarily removing the other party or a child of the parties from a policy of health insurance that provides coverage for the other party or the child of the parties. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The preliminary injunction must include the following statement:

"Warning

This is an official court order. If you disobey this order the court may find you in contempt of court.

This court order is effective until the earliest of the following:

(1) The court revokes or modifies it;

(2) A final divorce judgment or decree of judicial separation is entered; or

(3) The action is dismissed." [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The preliminary injunction is effective against the plaintiff upon the commencement of the action and against the defendant upon service of a copy of both the complaint and order in accordance with the Maine Rules of Civil Procedure. The plaintiff is deemed to have accepted service of the plaintiff's copy of the preliminary injunction and to have actual notice of its contents by filing or causing the complaint to be served. The plaintiff shall cause a copy of the preliminary injunction to be served upon the defendant with a copy of the summons and complaint. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The preliminary injunction has the force and effect of an order of a Judge of the Probate Court or District Court or Justice of Superior Court and is enforceable by all remedies made available by law, including contempt of court. The order remains in effect until entry of a final decree, until the case is dismissed or until otherwise ordered by the court. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1999, c. 731, Pt. ZZZ, §28 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Revocation or modification. A preliminary injunction may be revoked or modified after hearing for good cause shown. The party seeking to revoke or modify the preliminary injunction shall file a motion together with an affidavit that demonstrates the good cause necessary for revocation or modification.

A. Notwithstanding any law to the contrary, on 7 days' notice to the other party or on shorter notice as the court may order, either party subject to an order may appear and move the dissolution or modification of the order, and in that event the court shall proceed to hear and determine the motion as expeditiously as justice requires. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Mediation is not required before a hearing on a motion to revoke or modify a preliminary injunction except as directed by the court. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. A preliminary injunction does not prejudice the rights of the parties or a child that are to be adjudicated at subsequent hearings in the proceeding and does not limit the power of the court to issue other injunctive relief that may be proper under the circumstances. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. A preliminary injunction terminates when:

(1) The court revokes or modifies it;

(2) A final divorce judgment or decree of judicial separation is entered; or

(3) The action is dismissed. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Remedies. The court may enforce a preliminary injunction issued pursuant to this section:

A. By finding a person who disobeys or resists the injunction in contempt of court; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. By requiring a person who disobeys or resists the injunction to pay the costs and attorney's fees that the other party incurred to enforce the preliminary injunction; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. By appropriate processes as in other actions. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

The remedies provided in this subsection for enforcement of a preliminary injunction are in addition to any other civil or criminal remedies available, including civil contempt of court. The use of one remedy does not prevent the simultaneous or subsequent use of any other remedy.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Mutual order of protection or restraint. Orders issued pursuant to this section do not supersede orders issued pursuant to chapter 101.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Attachment of property; trustee process. Attachment of real or personal property or on trustee process may be used in connection with an action for judicial separation.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 731, §ZZZ28 (AMD). 1999, c. 731, §ZZZ42 (AFF).






Chapter 29: DIVORCE

Subchapter 1: GROUNDS AND PROCEDURES

19-A §901. Action for divorce; procedures

1. Filing of complaint; grounds. A person seeking a divorce may file a complaint for divorce in the District Court if:

A. The plaintiff has resided in good faith in this State for 6 months prior to the commencement of the action; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The plaintiff is a resident of this State and the parties were married in this State; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The plaintiff is a resident of this State and the parties resided in this State when the cause of divorce accrued; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The defendant is a resident of this State. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

The complaint must state one or more grounds listed in section 902, subsection 1.

[ 1999, c. 731, Pt. ZZZ, §29 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Guardian ad litem. If the alleged cause is that one of the parties is an incapacitated person, as provided in section 902, subsection 1, paragraph J, the court shall appoint a guardian ad litem to represent the interests of the incapacitated person.

[ 2005, c. 594, §1 (AMD) .]

3. Exclusion of public. In a divorce action, at the request of either party, personally or through that party's attorney, unless the other party who has entered an appearance objects personally or through that other party's attorney, the court shall exclude the public from the court proceedings.

If the court orders that the public is to be excluded, only the parties, their attorneys, court officers and witnesses may be present.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Corroborating witness not required. When the merits of a divorce action are not contested, whether or not an answer has been filed, there is no requirement that the testimony of the complaining party be corroborated by witnesses.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Fraud. The court may not grant a divorce when the parties seek to procure a divorce for fraudulent purposes.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Attorney's fees and costs. Attorney's fees awarded in the nature of support may be made payable immediately or in installments.

[ 2005, c. 323, §4 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 731, §ZZZ29 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2005, c. 323, §4 (AMD). 2005, c. 594, §1 (AMD).



19-A §902. Grounds; defenses

1. Grounds. A divorce may be granted for one of the following causes:

A. Adultery; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Impotence; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Extreme cruelty; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Utter desertion continued for 3 consecutive years prior to the commencement of the action; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. Gross and confirmed habits of intoxication from the use of liquor or drugs; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. Nonsupport, when one spouse has sufficient ability to provide for the other spouse and grossly, wantonly or cruelly refuses or neglects to provide suitable maintenance for the complaining spouse; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. Cruel and abusive treatment; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

H. Irreconcilable marital differences; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

I. [2005, c. 594, §2 (RP).]

J. A judicial determination has been made that one of the parties is an incapacitated person, as defined in Title 18-A, section 5-101, for whom a guardian with full powers has been appointed, other than a temporary guardian appointed pursuant to Title 18-A, section 5-310-A. [2005, c. 594, §3 (NEW).]

[ 2005, c. 594, §§2, 3 (AMD) .]

2. Irreconcilable differences; counseling. If one party alleges that there are irreconcilable marital differences and the opposing party denies that allegation, the court upon its own motion or upon motion of either party may continue the case and require both parties to receive counseling by a qualified professional counselor to be selected either by agreement of the parties or by the court. The counselor shall give a written report of the counseling to the court and to both parties. The failure or refusal of the party who denies irreconcilable marital differences to submit to counseling without good reason is prima facie evidence that the marital differences are irreconcilable.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Recrimination. Recrimination is a comparative rather than an absolute defense in a divorce action.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Condonation. Condonation of the parties is not an absolute defense to any action for divorce but is discretionary with the court.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2005, c. 594, §§2,3 (AMD).



19-A §903. Preliminary injunction, effect; attachment or trustee process

1. Issue of preliminary injunction. In all actions for divorce or for spousal or child support following divorce by a court that lacked personal jurisdiction over the absent spouse, the clerk of the court, pursuant to order of the District Court, shall issue a preliminary injunction in the following manner.

A. The preliminary injunction must bear the signature or facsimile signature of the clerk, be under the seal of the court, contain the name of the court and the names of the parties and state the name and address of the plaintiff's attorney. The preliminary injunction may be obtained in blank from the clerk and must be filled out by the plaintiff's attorney. The plaintiff's attorney is responsible for serving this preliminary injunction, along with the summons and complaint, on the defendant. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The preliminary injunction must be directed to each party to the action and must contain the following orders:

(1) That each party is enjoined from transferring, encumbering, concealing, selling or otherwise disposing of the property of either or both of the parties, except in the usual course of business or for the necessities of life, without the written consent of the parties or the permission of the court;

(2) That each party is enjoined from imposing restraint on the personal liberty of the other party or of a biological or adopted child of either or both of the parties; and

(3) That each party is enjoined from voluntarily removing the other party or a child of the parties from a policy of health insurance that provides coverage for the other party or the child of the parties. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The preliminary injunction must include the following statement:

"Warning

This is an official court order. If you disobey this order the court may find you in contempt of court.

This court order is effective until the earliest of the following:

(1) The court revokes or modifies it;

(2) A final divorce judgment or decree of judicial separation is entered; or

(3) The action is dismissed." [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The preliminary injunction is effective against the plaintiff upon the commencement of the action and against the defendant upon service of a copy of both the complaint and order in accordance with the Maine Rules of Civil Procedure. The plaintiff is deemed to have accepted service of the plaintiff's copy of the preliminary injunction and to have actual notice of its contents by filing or causing the complaint to be served. The plaintiff shall cause a copy of the preliminary injunction to be served upon the defendant with a copy of the summons and complaint. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The preliminary injunction has the force and effect of an order of a Judge of the Probate Court or District Court or Justice of Superior Court and is enforceable by all remedies made available by law, including contempt of court. The order remains in effect until entry of a final decree, until the case is dismissed or until otherwise ordered by the court. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1999, c. 731, Pt. ZZZ, §30 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Revocation or modification. A preliminary injunction may be revoked or modified after hearing for good cause shown. The party seeking to revoke or modify the preliminary injunction shall file a motion together with an affidavit that demonstrates the good cause necessary for revocation or modification.

A. Notwithstanding any law to the contrary, on 7 days' notice to the other party or on shorter notice as the court may order, either party subject to an order may appear and move the dissolution or modification of the order, and in that event the court shall proceed to hear and determine the motion as expeditiously as justice requires. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Mediation is not required before a hearing on a motion to revoke or modify a preliminary injunction except as directed by the court. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. A preliminary injunction does not prejudice the rights of the parties or a child that are to be adjudicated at subsequent hearings in the proceeding and does not limit the power of the court to issue other injunctive relief that may be proper under the circumstances. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. A preliminary injunction terminates when:

(1) The court revokes or modifies it;

(2) A final divorce judgment or decree of judicial separation is entered; or

(3) The action is dismissed. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Remedies. The court may enforce a preliminary injunction issued pursuant to this section:

A. By finding a person who disobeys or resists the injunction in contempt of court; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. By requiring a person who disobeys or resists the injunction to pay the costs and attorney's fees that the other party incurred to enforce the preliminary injunction; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. By appropriate processes as in other actions. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

The remedies provided in this subsection for enforcement of a preliminary injunction are in addition to any other civil or criminal remedies available, including civil contempt of court. The use of one remedy does not prevent the simultaneous or subsequent use of any other remedy.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Mutual order of protection or restraint. Orders issued pursuant to this section do not supersede orders issued pursuant to chapter 101.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Attachment of property; trustee process. Attachment of real or personal property or on trustee process may be used in connection with an action for divorce or spousal or child support following divorce by a court that lacked personal jurisdiction over the absent spouse.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Application. The injunction authorized in this section does not apply to post-divorce actions.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 731, §ZZZ30 (AMD). 1999, c. 731, §ZZZ42 (AFF).



19-A §904. Orders pending divorce

In accordance with section 251, subsection 2, pending a divorce action, the court may: [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Attorney's fees.

[ 2005, c. 323, §5 (RP) .]

2. Support. Make reasonable provision for either spouse's separate support;

[ 2005, c. 323, §6 (AMD) .]

3. Minor children. Enter an order for the parental rights and responsibilities with respect to the minor children of the parties in accordance with chapter 55;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Enforcement. Enforce obedience by appropriate processes;

[ 2005, c. 323, §6 (AMD) .]

5. Determine possession. Determine the possession of owned or rented real and personal property pending the final divorce decree; or

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Free from restraint. On motion of either spouse, prohibit a spouse from imposing restraint on the moving spouse's personal liberty. This subsection does not preclude the court from incarcerating either spouse for nonpayment of child support, spousal support or attorney's fees in violation of a court order to do so.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2005, c. 323, §§5,6 (AMD).



19-A §905. Investigation when custody of children involved

Whenever in a divorce action the custody of a minor child is involved, the court may request the department to investigate conditions and circumstances of the child and the child's parents. Upon completion of the investigation, the department shall submit a written report to the court and to counsel of record at least 3 days before the date of hearing. The report may not be further copied or distributed by anyone. A person who violates a provision of this section commits a civil violation for which a forfeiture of not more than $500 may be adjudged. Upon request of an interested party, the court shall require the person making the report to testify at the time of hearing. Whoever participates in making a report under this section or participates in a judicial proceeding as a result of the report is immune from civil or criminal liability, unless that person acted in bad faith or with malicious purpose. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

If the court requests an investigation for purposes other than suspected abuse or neglect as defined in Title 22, chapter 1071, the court shall order either or both parties to pay to the department part or all of the costs of services under this chapter, unless the court has made a finding of inability to pay. Revenue from investigations or services provided under this chapter are dedicated to the department to defray the cost of these services. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §906. Certain divorces validated

1. Writ of attachment. All divorces already granted in this State on libels inserted in a writ of attachment, and otherwise valid except for the want of attachment nominal or otherwise upon the writ, are validated.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Pendency of another claim. All judgments or orders already entered granting a divorce, annulment, disposition of property under section 953 or former Title 19, section 722-A or other disposition, award or division of property incident upon a divorce or annulment, and otherwise final except for the pendency of another claim or counterclaim in the same action, are declared final, nonappealable and effective for all purposes as of the date of entry of the judgment or order. This subsection does not apply to any judgment for divorce, annulment or property disposition in which the appeal period, including any extensions, has commenced but has not expired as of June 30, 1981.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Finalization. In an action for divorce under section 902, the trial court may, upon motion for entry of final judgment during the pendency of the appeal period, grant a final judgment of annulment or divorce between the parties if the court expressly finds that there is not just cause for delay and entry of judgment will not prejudice the legal or equitable rights of a party during the pendency of an appeal. The filing of a motion under this subsection does not stay an award of child or spousal support or parental rights and responsibilities, except by order of the court under the Maine Rules of Civil Procedure.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §907. Out-of-state divorces

When residents of the State go out of the State for the purpose of obtaining a divorce for causes that occurred here while the parties lived here or that do not authorize a divorce here, and a divorce is thus obtained, the divorce is void in this State. In all other cases, a divorce decreed out of the State according to the law of the place, by a court having jurisdiction of the cause and of both parties, is valid here. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

The validity of a custody determination contained in or ancillary to a valid divorce decree granted by another state is governed by the Uniform Child Custody Jurisdiction and Enforcement Act. [2013, c. 424, Pt. B, §6 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2013, c. 424, Pt. B, §6 (AMD).



19-A §908. Disclosure and recording of social security numbers

An individual who is a party to a divorce action must disclose that individual's social security number to the court. The social security number of any individual who is subject to a divorce decree must be placed in the court records relating to the decree. The record of an individual's social security number is confidential and is not open to the public. The court shall disclose an individual's social security number to the department for child support enforcement purposes. [1997, c. 537, §13 (NEW); 1997, c. 537, §62 (AFF).]

SECTION HISTORY

1997, c. 537, §13 (NEW). 1997, c. 537, §62 (AFF).






Subchapter 2: SPOUSAL SUPPORT AND PROPERTY RIGHTS

19-A §951. Spousal support (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 9, §2 (AMD). 1997, c. 9, §3 (AFF). 1997, c. 629, §1 (AMD). 1999, c. 634, §2 (RP).



19-A §951-A. Spousal support

1. Statement by court. An order granting, denying or modifying spousal support must state:

A. The type or types of support, if support is awarded; [1999, c. 634, §3 (NEW).]

B. The method or methods of payment, and the term and limitations imposed, if support is awarded; [1999, c. 634, §3 (NEW).]

C. If the support awarded is not, in whole or in part, subject to future modification; and [1999, c. 634, §3 (NEW).]

D. The factors relied upon by the court in arriving at its decision to award or deny spousal support, if the proceeding was contested. [1999, c. 634, §3 (NEW).]

[ 1999, c. 634, §3 (NEW) .]

2. Types of spousal support. The court may, after consideration of all factors set forth in subsection 5, award or modify spousal support for one or more of the following reasons.

A. General support may be awarded to provide financial assistance to a spouse with substantially less income potential than the other spouse so that both spouses can maintain a reasonable standard of living after the divorce.

(1) There is a rebuttable presumption that general support may not be awarded if the parties were married for less than 10 years as of the date of the filing of the action for divorce. There is also a rebuttable presumption that general support may not be awarded for a term exceeding 1/2 the length of the marriage if the parties were married for at least 10 years but not more than 20 years as of the date of the filing of the action for divorce.

(2) If the court finds that a spousal support award based upon a presumption established by this paragraph would be inequitable or unjust, that finding is sufficient to rebut the applicable presumption. [1999, c. 634, §3 (NEW).]

B. Transitional support may be awarded to provide for a spouse's transitional needs, including, but not limited to:

(1) Short-term needs resulting from financial dislocations associated with the dissolution of the marriage; or

(2) Reentry or advancement in the work force, including, but not limited to, physical or emotional rehabilitation services, vocational training and education. [1999, c. 634, §3 (NEW).]

C. Reimbursement support may be awarded to achieve an equitable result in the overall dissolution of the parties' financial relationship in response to exceptional circumstances. Exceptional circumstances include, but are not limited to:

(1) Economic misconduct by a spouse; and

(2) Substantial contributions a spouse made towards the educational or occupational advancement of the other spouse during the marriage.

Reimbursement support may be awarded only if the court determines that the parties' financial circumstances do not permit the court to fully address equitable considerations through its distributive order pursuant to section 953. [1999, c. 634, §3 (NEW).]

D. Nominal support may be awarded to preserve the court's authority to grant spousal support in the future. [1999, c. 634, §3 (NEW).]

E. Interim support may be awarded to provide for a spouse's separate support during the pendency of an action for divorce or judicial separation. [1999, c. 634, §3 (NEW).]

[ 1999, c. 634, §3 (NEW) .]

3. Methods of payment; term and limitations. The order must state the method or methods of payment that the court determines just, including, but not limited to, lump-sum and installment payments. The order must also state the term of and any limitations on the award that the court determines just, including, but not limited to:

A. A limit on any increases or decreases in the amount of support; [1999, c. 634, §3 (NEW).]

B. A limit on any increases or decreases in the term of support; [1999, c. 634, §3 (NEW).]

C. A limit on the method or methods of payment of support; [1999, c. 634, §3 (NEW).]

D. A limit on the payment of support related to the remarriage of the payee; and [1999, c. 634, §3 (NEW).]

E. A limit on the payment of support related to cohabitation by the payee. [1999, c. 634, §3 (NEW).]

[ 1999, c. 634, §3 (NEW) .]

4. Modification. An award of spousal support issued before October 1, 2013 is subject to modification when it appears that justice requires unless and to the extent the order awarding or modifying spousal support expressly states that the award, in whole or in part, is not subject to future modification. An award of spousal support issued on or after October 1, 2013 is subject to modification when it appears that justice requires.

[ 2013, c. 327, §1 (AMD) .]

5. Factors. The court shall consider the following factors when determining an award of spousal support:

A. The length of the marriage; [1999, c. 634, §3 (NEW).]

B. The ability of each party to pay; [1999, c. 634, §3 (NEW).]

C. The age of each party; [1999, c. 634, §3 (NEW).]

D. The employment history and employment potential of each party; [1999, c. 634, §3 (NEW).]

E. The income history and income potential of each party; [1999, c. 634, §3 (NEW).]

F. The education and training of each party; [1999, c. 634, §3 (NEW).]

G. The provisions for retirement and health insurance benefits of each party; [1999, c. 634, §3 (NEW).]

H. The tax consequences of the division of marital property, including the tax consequences of the sale of the marital home, if applicable; [1999, c. 634, §3 (NEW).]

I. The health and disabilities of each party; [1999, c. 634, §3 (NEW).]

J. The tax consequences of a spousal support award; [1999, c. 634, §3 (NEW).]

K. The contributions of either party as homemaker; [1999, c. 634, §3 (NEW).]

L. The contributions of either party to the education or earning potential of the other party; [1999, c. 634, §3 (NEW).]

M. Economic misconduct by either party resulting in the diminution of marital property or income; [1999, c. 634, §3 (NEW).]

N. The standard of living of the parties during the marriage; [1999, c. 634, §3 (NEW).]

O. The ability of the party seeking support to become self-supporting within a reasonable period of time; [1999, c. 634, §3 (NEW).]

P. The effect of the following on a party's need for spousal support or a party's ability to pay spousal support:

(1) Actual or potential income from marital or nonmarital property awarded or set apart to each party as part of the court's distributive order pursuant to section 953; and

(2) Child support for the support of a minor child or children of the marriage pursuant to chapter 63; and [1999, c. 634, §3 (NEW).]

Q. Any other factors the court considers appropriate. [1999, c. 634, §3 (NEW).]

[ 1999, c. 634, §3 (NEW) .]

6. Enforcement. The court may use all necessary legal provisions to enforce its decrees.

[ 1999, c. 634, §3 (NEW) .]

7. Real estate and other property; life insurance and other security. The court may order part of the obligated party's real estate or other property, as well as the rents, profits or income from real estate or other property, to be assigned and set out to the other party for life or for such other period determined to be just. The court may also order the obligated party to maintain life insurance or to otherwise provide security for the payment of spousal support in the event the obligation may survive the obligated party's death.

[ 1999, c. 634, §3 (NEW) .]

8. Cessation upon death of payee or payor. An order awarding, denying or modifying spousal support may provide that the award survives the death of the payee or payor, or both. Unless otherwise stated in the order awarding spousal support, the obligation to make any payment pursuant to this section ceases upon the death of either the payee or the payor with respect to any payment not yet due and owing as of the date of death.

[ 1999, c. 634, §3 (NEW) .]

9. Effect of no award or termination of spousal support. A final judgment that does not award spousal support forever precludes such an award in that action. The complete termination of a spousal support award pursuant to the terms of the award or a final post-judgment order forever precludes the reinstatement of spousal support in that action.

[ 1999, c. 634, §3 (NEW) .]

10. Application. This section applies to:

A. Orders granting or denying spousal support entered on or after September 1, 2000; and [1999, c. 634, §3 (NEW).]

B. The modification, termination and enforcement of orders granting spousal support entered on or after September 1, 2000. [1999, c. 634, §3 (NEW).]

[ 1999, c. 634, §3 (NEW) .]

11. Support while pending. The trial court may make, modify or enforce an award of spousal support under this section while an action is pending, including while on appeal.

[ 2005, c. 594, §4 (NEW) .]

12. Cessation upon cohabitation. When it appears that justice requires, an order awarding spousal support is subject to modification to terminate spousal support when it can be shown that the payee and another person have entered into a mutually supportive relationship that is the functional equivalent of marriage that has existed for at least 12 months of a period of 18 consecutive months.

[ 2013, c. 327, §2 (NEW) .]

SECTION HISTORY

1999, c. 634, §3 (NEW). 2005, c. 594, §4 (AMD). 2013, c. 327, §§1, 2 (AMD).



19-A §952. Payment of spousal support, fees and support

1. Definition. As used in this section, "decree of spousal support, support or costs" means a decree or order:

A. For spousal support or payment of money instead of spousal support; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. For support of children; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. For support pending a divorce action; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. For payment of related attorney's fees; [2005, c. 323, §7 (AMD).]

E. For alteration of an existing decree or order for the custody or support of a child; or [2005, c. 323, §7 (AMD).]

F. For division and disposition of property ancillary to a divorce judgment, including, but not limited to, proceedings to effectuate a qualified domestic relations order; to reach, attach or liquidate property; or to quiet title. [2005, c. 323, §8 (NEW).]

[ 2005, c. 323, §§7, 8 (AMD) .]

2. Order pending petition. Pending a petition to enforce a decree of spousal support, support or costs and after notice and opportunity for a hearing, the court may order either spouse to pay to the other spouse or to the other spouse's attorney sufficient money for the prosecution of or defense against the petition.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Attorney's fees. Attorney's fees awarded in the nature of support may be made payable immediately or in installments.

[ 2005, c. 323, §9 (AMD) .]

4. Enforcement. The court may enforce an order as provided under chapter 65.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2005, c. 323, §§7-9 (AMD).



19-A §953. Disposition of property

1. Disposition. In a proceeding for a divorce, for legal separation or for disposition of property following dissolution of the marriage by a court that lacked personal jurisdiction over the absent spouse or lacked jurisdiction to dispose of the property, the court shall set apart to each spouse the spouse's property and shall divide the marital property in proportions the court considers just after considering all relevant factors, including:

A. The contribution of each spouse to the acquisition of the marital property, including the contribution of a spouse as homemaker; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The value of the property set apart to each spouse; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The economic circumstances of each spouse at the time the division of property is to become effective, including the desirability of awarding the family home or the right to live in the home for reasonable periods to the spouse having custody of the children. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Definition. For purposes of this section, "marital property" means all property acquired by either spouse subsequent to the marriage, except:

A. Property acquired by gift, bequest, devise or descent; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Property acquired in exchange for property acquired prior to the marriage or in exchange for property acquired by gift, bequest, devise or descent; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Property acquired by a spouse after a decree of legal separation; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Property excluded by valid agreement of the parties; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The increase in value of property acquired prior to the marriage and the increase in value of a spouse's nonmarital property as defined in paragraphs A to D.

(1) "Increase in value" includes:

(a) Appreciation resulting from market forces; and

(b) Appreciation resulting from reinvested income and capital gain unless either or both spouses had a substantial active role during the marriage in managing, preserving or improving the property.

(2) "Increase in value" does not include:

(a) Appreciation resulting from the investment of marital funds or property in the nonmarital property;

(b) Appreciation resulting from marital labor; and

(c) Appreciation resulting from reinvested income and capital gain if either or both spouses had a substantial active role during the marriage in managing, preserving or improving the property. [1999, c. 665, §1 (AMD); 1999, c. 665, §2 (AFF).]

[ 1999, c. 665, §1 (AMD); 1999, c. 665, §2 (AFF) .]

3. Acquired subsequent to marriage. All property acquired by either spouse subsequent to the marriage and prior to a decree of legal separation is presumed to be marital property regardless of whether title is held individually or by the spouses in some form of coownership such as joint tenancy, tenancy in common, tenancy by the entirety or community property. The presumption of marital property is overcome by a showing that the property was acquired by a method listed in subsection 2.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Disposition of marital property. If both parties to a divorce action also request the court in writing to order disposition of marital property acquired by either or both of the parties to the divorce prior to January 1, 1972, or nonmarital property owned by the parties to the divorce action, the court shall also order disposition in accordance with subsection 1.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Decree contents. If the final divorce decree disposes of real property, it must name the party or parties responsible for preparing and recording the decree of divorce or abstract of the decree and paying the recording fee after the clerk has prepared or approved the abstract. The decree may name different parties to be responsible for different parcels.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Nonowner spouse claims. Notwithstanding the actual notice provisions of Title 14, section 4455 or any other laws, a claim of a nonowner spouse to real estate as "marital property," as defined in this section, does not affect title to the real estate of the owner spouse until the nonowner spouse records in the appropriate registry of deeds either:

A. A copy of the divorce complaint as filed in court; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. A clerk's certificate of the divorce complaint, as described in Title 14, section 4455, subsection 2; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. A decree or abstract of the decree as described in this section. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

This recording requirement applies to all divorce proceedings in this State or in any other jurisdiction.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6-A. Nonowner spouse interest in certain payments or accounts. After the filing of a divorce complaint under section 901, a nonowner spouse has an inchoate equitable ownership interest, without the need to obtain an attachment, levy or court order, in the individual retirement account or similar plan or contract on account of illness, disability, death, age or length of service of the owner spouse, to the extent the account or plan is either exempt or beyond the reach of an attaching or judgment lien creditor under state or federal law.

[ 2005, c. 298, §1 (NEW) .]

7. Decree or abstract as deed. All rights acquired under former Title 19, section 721 or 723 on or before December 31, 1971 and all rights acquired under this section by a party in the real estate of the other party are effective against a person when the decree of divorce or an abstract of the decree is filed in the registry of deeds for the county or registry district where the real estate is situated. The decree or abstract, at a minimum, must contain:

A. The caption of the case, including the names of the parties, and any changes to the parties' names after the decree; [2003, c. 18, §1 (NEW).]

B. The date the judgment is final and the court that issued the decree; [2003, c. 18, §1 (NEW).]

C. An adequate description of the real estate, such as by reference to the volume and page number of an instrument recorded in the registry of deeds or the probate court record, or an adequate description by metes and bounds or by reference to the volume and page number of the registry of deeds' records of a survey plan of the property; [2003, c. 18, §1 (NEW).]

D. Any provision of the decree intended by the court to constitute an encumbrance against real estate, including any conditions pertaining to the encumbrance, in the verbatim language used by the court. If the abstract does not contain the provision required by this paragraph, an encumbrance may not be considered effective against a 3rd party unless the encumbrance has been memorialized in a separate, duly recorded instrument; and [2003, c. 18, §1 (NEW).]

E. A clear statement of the ownership interest of the parties in the real estate intended by the court to result from that decree. [2003, c. 18, §1 (NEW).]

An inconsequential failure to provide all the details required pursuant to paragraphs A to E does not create an invalid abstract for purposes of this section.

The failure of a party to record the decree or an abstract of the decree within a time period prescribed by former Title 19, section 725 does not affect the rights of that party as against the other party or the other party's heirs or devisees. The recording of the decree or abstract of the decree has the force and effect of a quitclaim deed releasing all interest in the real estate described in the decree or abstract of the decree, whether the interest is in fee or by statute.

[ 2003, c. 18, §1 (RPR) .]

8. Out-of-state divorce decrees. When a divorce has been granted out of the State, the plaintiff, or the plaintiff's attorney, shall cause a duly authenticated copy of the order to be recorded with the register of deeds in each of the counties where the real estate or any part of the real estate is situated. The appropriate recording fee must be paid prior to the recording.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

9. Omitted property. If a final divorce decree fails to set apart or divide marital property over which the court had jurisdiction, the omitted property is deemed held by both parties as tenants in common. On the motion of either party, the court may set aside or divide the omitted property between the parties, as justice may require.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 665, §1 (AMD). 1999, c. 665, §2 (AFF). 2003, c. 18, §1 (AMD). 2005, c. 298, §1 (AMD).



19-A §954. Income withholding

1. Availability and establishment of income withholding. Spousal support orders issued or modified by the courts in this State must have a provision for the withholding of income to ensure that withholding as a means of obtaining spousal support is available if arrearages occur. Except as provided in chapter 65, subchapter IV, income withholding against all spousal support obligations ordered by a court within the State must be implemented as follows.

A. New orders of spousal support must include a provision withholding the amount of spousal support from the income, regardless of the source, of the person obligated to pay the support. If an existing order of alimony or spousal support does not include a withholding order, the obligee may file a motion to amend the spousal support order to include an order for withholding, which the court shall grant. [1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF).]

B. Each order for withholding must provide for a conspicuous notice to the obligor that withholding may result if the obligor fails to make the spousal support payments and that no withholding may be made until the following conditions are met:

(1) Either the obligor requests that income withholding be implemented or the obligee determines that the payments the obligor has failed to make under the spousal support order are at least equal to the amount payable for one month;

(2) The obligee serves written notice of the amount of arrearage upon the obligor and informs the obligor that the obligee has procured a court order for income withholding;

(3) The obligee mails a copy of the determination of arrearage and a copy of the court's withholding order to the payor of funds;

(4) The obligee mails to the Department of Health and Human Services a copy of the determination of arrearage and a copy of the court's withholding order to enable the department to proceed pursuant to subsection 2; and

(5) The obligor has a 20-day period, after receiving the notice pursuant to subparagraph (2), to file a motion for determination of arrearages with respect to the amount of spousal support owed and to simultaneously request an ex parte stay of service on the payor of funds until the motion for determination is heard. Any stay issued by the court under this subsection expires in 60 days and may be reissued only upon a showing by the obligor that the obligor has made reasonable efforts to obtain a hearing on the motion for determination of arrearages during the effective period of the stay. [1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

C. An order modifying the amount of spousal support issued after a hearing on a motion to modify spousal support may provide that payments be made outright by withholding. If so, paragraph B does not apply. [1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF).]

D. Notwithstanding any law to the contrary, the withholding order is binding on the payor of funds once service has been made upon the payor. The payor is liable for any amounts the payor fails to withhold after receiving notice. The payor shall withhold from the income payable to the obligor the amount specified in the order and shall monthly or more frequently remit the amounts withheld to the department. The payor may withhold a $2 processing fee in addition to the amount withheld for support. The amount withheld may not exceed the limitations imposed by section 2356 or by 15 United States Code, Section 1673. An employer who, in contravention of this section, discharges from employment, refuses to employ or takes disciplinary action against any obligor because of the existence of an order and the obligations or additional obligations that it imposes upon the employer is subject to a fine in an amount not to exceed $5,000. [1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF).]

E. When a withholding order is in effect and the obligor's employment is terminated or the periodic payment terminates, the obligor's employer or other payor of funds shall notify the department of the termination within 30 days of the termination date. The notice must include the obligor's home address and the name and address of the obligor's new employer or payor of funds, if known. [1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF).]

F. The order of withholding with regard to a current support obligation must be terminated if:

(1) The department is unable to forward funds to the obligee for 3 months; or

(2) The spousal support obligation has been eliminated by a subsequent court order.

A termination may not occur while an arrearage remains unless other provisions for its repayment have been made. [1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF).]

If the department is unable to forward the funds to the obligee for 3 months the funds must be returned to the obligor and notice must be given to the obligor's employer or other payor to cease withholding.

[ 1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

2. Department designated as administering agency. The department is designated as the agency responsible for adopting and administering procedures to receive, record and disburse all spousal support payments collected pursuant to this section.

[ 1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF) .]

3. Liability of payor to obligee. An obligee may maintain an action for compensatory damages, including attorney's fees and court costs, against a payor who knowingly fails to comply with this section.

[ 1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF) .]

SECTION HISTORY

1997, c. 433, §1 (NEW). 1997, c. 433, §2 (AFF). 2003, c. 689, §B6 (REV).






Subchapter 3: PARENTAL RIGHTS AND RESPONSIBILITIES

19-A §1001. Parental rights and responsibilities

The court entering an order for divorce may make an order awarding parental rights and responsibilities with respect to a minor child of the parties in accordance with chapter 55. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).






Subchapter 4: CHANGE OF NAME

19-A §1051. Name change

Upon the request of either spouse to change that person's own name, the court, when entering judgment for divorce: [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Former name. Shall change the name of that spouse to a former name requested; or

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Any other name requested. May change the name of that spouse to any other name requested.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).












Part 3: PARENTS AND CHILDREN

Chapter 51: GENERAL PROVISIONS

19-A §1501. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Allocated parental rights and responsibilities. "Allocated parental rights and responsibilities" means that responsibilities for the various aspects of a child's welfare are divided between the parents, with the parent allocated a particular responsibility having the right to control that aspect of the child's welfare. Responsibilities may be divided exclusively or proportionately. Aspects of a child's welfare for which responsibility may be divided include primary physical residence, parent-child contact, support, education, medical and dental care, religious upbringing, travel boundaries and expenses and any other aspect of parental rights and responsibilities. A parent allocated responsibility for a certain aspect of a child's welfare may be required to inform the other parent of major changes in that aspect.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Child support. "Child support" means money paid directly to a parent, to another person or agency awarded parental rights and responsibilities with respect to a child or to the department on behalf of a child receiving public assistance and medical or dental insurance coverage provided on behalf of a child pursuant to court order.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Domestic abuse. "Domestic abuse" means abuse as defined in section 4002.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Reasonable cost health insurance.

[ 2009, c. 290, §1 (RP) .]

4-A. Medical support. "Medical support" means an amount ordered to be paid toward the cost of health insurance provided by a public entity or by another parent through employment or otherwise or for other medical costs not covered by insurance.

[ 2009, c. 290, §2 (NEW) .]

4-B. Private health insurance. "Private health insurance" means fee-for-service, health maintenance organization, preferred provider organization and other types of coverage available to either parent under which medical services could be provided to a child. "Private health insurance" does not include insurance that provides coverage only for accidental injury, specified disease, hospital indemnity, Medicare supplement, disability income, long-term care or other limited benefit health insurance policies and contracts.

[ 2009, c. 290, §3 (NEW) .]

4-C. Reasonable cost. "Reasonable cost" means the cost of private health insurance to the parent responsible for providing medical support that does not exceed amounts adopted by the Department of Health and Human Services in a rule implementing a cost-reasonableness standard. "Cost of private health insurance" means the cost of adding the child to existing coverage or the difference between self-only and family coverage, unless that cost is determined to be unjust by a court or the Department of Health and Human Services.

[ 2009, c. 290, §4 (NEW) .]

5. Shared parental rights and responsibilities. "Shared parental rights and responsibilities" means that most or all aspects of a child's welfare remain the joint responsibility and right of both parents, so that both parents retain equal parental rights and responsibilities, and both parents confer and make joint decisions regarding the child's welfare. Matters pertaining to the child's welfare include, but are not limited to, education, religious upbringing, medical, dental and mental health care, travel arrangements, child care arrangements and residence. Parents who share parental rights and responsibilities shall keep one another informed of any major changes affecting the child's welfare and shall consult in advance to the extent practicable on decisions related to the child's welfare.

[ 1997, c. 187, §1 (AMD); 1997, c. 187, §5 (AFF) .]

6. Sole parental rights and responsibilities. "Sole parental rights and responsibilities" means that one parent is granted exclusive parental rights and responsibilities with respect to all aspects of a child's welfare, with the possible exception of the right and responsibility for support.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 187, §1 (AMD). 1997, c. 187, §5 (AFF). 2009, c. 290, §§1-4 (AMD).



19-A §1502. Either parent dead or guilty of abandonment, rights devolve on other

If one of the parents of a minor child is dead or has abandoned the child, all parental rights respecting the child devolve upon the other parent. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1503. Rights of children born out of wedlock (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

A child born out of wedlock is the child of that child's biological parents and is entitled to the same legal rights as a child born in lawful wedlock, except as otherwise expressly provided by statute. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. C, §8 (RP). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1503. Rights of children born out of wedlock (WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. C, §8; Pt. D, §1)

(WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. C, §8; Pt. D, §1)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. C, §8 (RP). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1504. Person's duty of support

A person shall support that person's child and that person's spouse when in need. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1505. Extent of duties of support

An obligor present or resident in this State has the duty of support as defined in this chapter regardless of the presence or residence of the obligee. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1506. Public assistance recipients' rights of privacy

When the department seeks to establish paternity of a dependent child, any inquiry about prior or current sexual activity of a recipient of public assistance must be limited to that necessary to resolve a genuine dispute about the parentage of a child. When a custodial mother has informed the department that a particular man is the father of her child, the department may make no further inquiry into her personal life unless the man so identified has denied that he is the father of that child or he refuses to cooperate. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1507. Appointment of guardian ad litem in contested proceedings

1. Guardian ad litem; appointment. In contested proceedings under sections 904, 1653 and 1803 in which a minor child is involved, the court may appoint a guardian ad litem for the child. The appointment may be made at any time, but the court shall make every effort to make the appointment as soon as possible after the commencement of the proceeding. The court may appoint a guardian ad litem when the court has reason for special concern as to the welfare of a minor child. In determining whether an appointment must be made, the court shall consider:

A. The wishes of the parties; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The age of the child; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The nature of the proceeding, including the contentiousness of the hearing; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The financial resources of the parties; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The extent to which a guardian ad litem may assist in providing information concerning the best interest of the child; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. Whether the family has experienced a history of domestic abuse; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. Abuse of the child by one of the parties; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

H. Other factors the court determines relevant. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

At the time of the appointment, the court shall specify the guardian ad litem's length of appointment, duties and fee arrangements.

[ 2005, c. 360, §2 (AMD) .]

2. Qualifications. A guardian ad litem appointed on or after March 1, 2000 must meet the qualifications established by the Supreme Judicial Court.

[ 1999, c. 251, §1 (AMD) .]

3. Duties. The guardian ad litem has both mandatory and optional duties.

A. A guardian ad litem shall:

(1) Interview the child face-to-face with or without another person present; and

(3) Make a written report of investigations, findings and recommendations as ordered by the court, with copies of the report to each party and the court. [1997, c. 257, §3 (AMD); 1997, c. 257, §6 (AFF).]

B. The court shall specify the optional duties of the guardian ad litem. The optional duties of the guardian ad litem may include:

(1) Interviewing the parents, teachers and other people who have knowledge of the child or family;

(2) Reviewing mental health, medical and school records of the child;

(3) Reviewing mental health and medical records of the parents;

(4) Having qualified people perform medical and mental evaluations of the child;

(5) Having qualified people perform medical and mental evaluations of the parents;

(6) Procuring counseling for the child;

(7) Retaining an attorney to represent the guardian ad litem in the pending proceeding, with approval of the court;

(8) Subpoenaing witnesses and documents and examining and cross-examining witnesses;

(9) Serving as a contact person between the parents and the child; or

(10) Other duties that the court determines necessary, including, but not limited to, filing pleadings. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

If, in order to perform the duties, the guardian ad litem needs information concerning the child or parents, the court may order the parents to sign an authorization form allowing the release of the necessary information. The guardian ad litem must be allowed access to the child by caretakers of the child, whether the caretakers are individuals, authorized agencies or child care providers.

[ 2005, c. 683, Pt. B, §9 (AMD) .]

4. Best interest of the child. The guardian ad litem shall use the standard of the best interest of the child as set forth in section 1653, subsection 3. The guardian ad litem shall make the wishes of the child known to the court if the child has expressed them, regardless of the recommendation of the guardian ad litem.

[ 1997, c. 257, §4 (AMD); 1997, c. 257, §6 (AFF) .]

5. Written report. A guardian ad litem shall make a final written report to the parties and the court reasonably in advance of the hearing. The report is admissible as evidence and subject to cross-examination and rebuttal, whether or not objected to by a party.

[ 2001, c. 253, §3 (RPR) .]

6. Court's agent. A person serving as a guardian ad litem under this section acts as the court's agent and is entitled to quasi-judicial immunity for acts performed within the scope of the duties of the guardian ad litem.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Payment for services. Payment for the services of the guardian ad litem is the responsibility of the parties, as ordered by the court. In determining the responsibility for payment, the court shall consider:

A. The income of the parties; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The marital and nonmarital assets of the parties; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The division of property made as part of the final divorce; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Which party requested appointment of a guardian ad litem; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. Other relevant factors. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Notice. A guardian ad litem must be given notice of all civil or criminal hearings and proceedings, including, but not limited to, grand juries, in which the child is a party or a witness. The guardian ad litem shall protect the best interests of the child in those hearings and proceedings, unless otherwise ordered by the court.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 257, §§2-4 (AMD). 1997, c. 257, §6 (AFF). 1999, c. 251, §1 (AMD). 2001, c. 253, §3 (AMD). 2005, c. 360, §2 (AMD). 2005, c. 683, §B9 (AMD).



19-A §1508. Actions

An action under this Part may be commenced by civil summons without an order of service from the court. The Supreme Judicial Court shall prescribe by general rule the procedure for that civil action. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1509. Locator information; presumption concerning notice

1. Duty of parties to file and update locator information when a support order is issued. Upon entry of a decision, order or judgment, each party to a paternity action or proceeding involving child support shall file with the tribunal that issued the decision, order or judgment and update as the information changes, the party's full name, social security number, residential and mailing addresses, home telephone number, driver's license number and the names, addresses and telephone numbers of the party's employers.

[ 1997, c. 537, §14 (NEW); 1997, c. 537, §62 (AFF) .]

2. Presumption of adequate notice if mailed to last reported address. In any subsequent child support enforcement action or proceeding involving one or more of the parties, upon sufficient showing that diligent effort has been made to ascertain the location of a party and upon delivery of written notice to the most recent residential or employer address filed with the tribunal, the tribunal may deem that the state due process requirements have been met for notice and service of process with respect to the party.

[ 1997, c. 537, §14 (NEW); 1997, c. 537, §62 (AFF) .]

SECTION HISTORY

1997, c. 537, §14 (NEW). 1997, c. 537, §62 (AFF).



19-A §1510. Statewide jurisdiction

In child support and paternity cases, the jurisdiction of the District Court and the department extends to all parts of the State. Once an action has been commenced, a case may be transferred between local jurisdictions in the State without need for an additional filing by the petitioner or service of process on the respondent to retain jurisdiction over the parties. [1999, c. 731, Pt. ZZZ, §31 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

SECTION HISTORY

1997, c. 537, §15 (NEW). 1997, c. 537, §62 (AFF). 1999, c. 731, §ZZZ31 (AMD). 1999, c. 731, §ZZZ42 (AFF).






Chapter 53: PATERNITY

Subchapter 1: PATERNITY

19-A §1551. Short title (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

This subchapter is known and may be cited as the "Uniform Act on Paternity." [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §1 (RP). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1551. Short title (WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. B, §1; Pt. D, §1)

(WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. B, §1; Pt. D, §1)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §1 (RP). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1552. Obligations of father (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

The father of a child who is or may be born out of wedlock is liable to the same extent as the father of a child born in wedlock, whether or not the child is born alive, for the reasonable expense of the mother's pregnancy and confinement and for the education, support and funeral expenses of the child. [2005, c. 323, §10 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2005, c. 323, §10 (AMD). 2015, c. 296, Pt. B, §2 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1552. Obligations of father (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

The father of a child is liable for the reasonable expense of the mother's pregnancy and confinement and for the education, support and funeral expenses of the child. [2015, c. 296, Pt. B, §2 (AMD); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2005, c. 323, §10 (AMD). 2015, c. 296, Pt. B, §2 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1553. Enforcement

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(TEXT EFFECTIVE UNTIL 7/1/16) Paternity may be determined upon the complaint of the mother, the alleged father, the child or the public authority chargeable by law with the support of the child. If paternity has been determined or has been acknowledged according to the laws of this State, the liabilities of the father may be enforced in the same or other proceedings by the mother, the child or the public authority that has furnished or may furnish the reasonable expenses of pregnancy, confinement, education, support or funeral expenses, and by other persons, including private agencies, to the extent that they have furnished the reasonable expenses of pregnancy, confinement, education, support or funeral expenses. Bills and records of expenses paid for pregnancy, child birth and genetic testing are admissible as evidence without requiring 3rd-party foundation testimony and are prima facie evidence of amounts incurred for those services or for testing on behalf of the child. Chapter 63 applies to an award of past support, which is calculated by applying the current child support guidelines to the period for which past support is owed. [1997, c. 537, §16 (AMD); 1997, c. 537, §62 (AFF).]

(TEXT EFFECTIVE 7/1/16) If paternity has been determined or has been acknowledged according to the laws of this State, the liabilities of the father may be enforced in the same or other proceedings by the mother, the child or the public authority that has furnished or may furnish the reasonable expenses of pregnancy, confinement, education, support or funeral expenses, and by other persons, including private agencies, to the extent that they have furnished the reasonable expenses of pregnancy, confinement, education, support or funeral expenses. Bills and records of expenses paid for pregnancy, childbirth and genetic testing are admissible as evidence without requiring 3rd-party foundation testimony and are prima facie evidence of amounts incurred for those services or for testing on behalf of the child. Chapter 63 applies to an award of past support, which is calculated by applying the current child support guidelines to the period for which past support is owed. [2015, c. 296, Pt. B, §3 (AMD); 2015, c. 296, Pt. D, §1 (AFF).]

In execution of the powers given the court under this subchapter, the court may employ any compulsory process that it determines proper, by execution, attachment or other effectual form, on which costs are taxed as in other actions. The court may enforce a support order established under this subchapter as provided in chapter 65. A determination or modification of child support under this section must comply with chapter 63. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §16 (AMD). 1997, c. 537, §62 (AFF). 2015, c. 296, Pt. B, §3 (AMD). 2015, c. 296, Pt. D, §1 (AMD).



19-A §1554. Limitation on recovery from father

The father's liabilities for past education and support are limited to the 6-year period preceding the commencement of an action. [1997, c. 537, §17 (AMD); 1997, c. 537, §62 (AFF).]

A complainant may commence an action at any time prior to the child's 18th birthday. Notwithstanding the effective date of this paragraph, an action may be commenced for the benefit of a child whose paternity has not been established or to establish paternity of a child for whom an action had been commenced but dismissed because a statute of limitations of less than 18 years was then in effect. [1997, c. 537, §17 (AMD); 1997, c. 537, §62 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §17 (AMD). 1997, c. 537, §62 (AFF).



19-A §1555. Limitations on recovery from father's estate

The obligation of the estate of the father for liabilities under this subchapter are limited to amounts accrued prior to his death and sums that may be payable for dependency under other laws. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1556. Remedies (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

The District Court has jurisdiction over an action to determine parentage. There is no right to demand a jury trial in an action to determine parentage. The District Court has jurisdiction for the enforcement of judgments for expenses of pregnancy and confinement for a wife or for education, support or funeral expenses for legitimate children and all remedies for the enforcement of these judgments apply. The court has continuing jurisdiction to modify or revoke a judgment for future education and support. All remedies under the Uniform Interstate Family Support Act are available for enforcement of duties of support under this subchapter. [2001, c. 471, Pt. A, §23 (RPR).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 704, §1 (AMD). 1999, c. 731, §ZZZ32 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2001, c. 471, §A23 (RPR). 2015, c. 296, Pt. B, §4 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1556. Remedies (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

The District Court has jurisdiction for the enforcement of judgments for expenses of pregnancy and confinement for a wife or for education, support or funeral expenses for legitimate children and all remedies for the enforcement of these judgments apply. The court has continuing jurisdiction to modify or revoke a judgment for future education and support. All remedies under the Uniform Interstate Family Support Act are available for enforcement of duties of support under this subchapter. [2015, c. 296, Pt. B, §4 (AMD); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 704, §1 (AMD). 1999, c. 731, §ZZZ32 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2001, c. 471, §A23 (RPR). 2015, c. 296, Pt. B, §4 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1557. Time of trial

If the issue of paternity is raised in an action commenced during the pregnancy of the mother, the trial may not, without the consent of the alleged father, be held until after the birth or miscarriage. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 704, §2 (AMD).



19-A §1558. Authority for blood or tissue-typing tests (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

The court, upon its own initiative or upon suggestion made by or on behalf of a person whose blood or tissue is involved or the mother, may order or, upon motion of a party to the action made at a time so as not to delay the proceedings unduly, shall order the mother, child and alleged father to submit to blood or tissue typing tests, which may include, but are not limited to, tests of red cell antigens, red cell isoenzymes, human leukocyte antigens and serum proteins. If a party refuses to submit to those tests, the court may resolve the question of paternity against that party or may enforce the order, if the rights of others and the interests of justice so require. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §5 (RP). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1558. Authority for blood or tissue-typing tests (WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. B, §5; Pt. D, §1)

(WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. B, §5; Pt. D, §1)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §5 (RP). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1559. Selection of experts (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

The tests required by the court order under section 1558 must be made by experts qualified as examiners of blood or tissue types who are appointed by the court. The experts may be called by the court as witnesses to testify to their findings and may be subject to cross-examination by the parties. A party or person at whose suggestion the tests have been ordered may demand that other experts, qualified as examiners of blood or tissue types, perform independent tests under order of court, the results of which may be offered in evidence. The court shall determine the number and qualifications of those experts. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §6 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1559. Selection of experts (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

The tests required by the court order under chapter 61, subchapter 6 must be made by experts qualified as examiners of blood or tissue types who are appointed by the court. The experts may be called by the court as witnesses to testify to their findings and may be subject to cross-examination by the parties. A party or person at whose suggestion the tests have been ordered may demand that other experts, qualified as examiners of blood or tissue types, perform independent tests under order of court, the results of which may be offered in evidence. The court shall determine the number and qualifications of those experts. [2015, c. 296, Pt. B, §6 (AMD); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §6 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1560. Compensation of expert witnesses (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

The court shall set the compensation of each expert witness appointed by the court at a reasonable amount. The court may order the parties to pay the compensation in appropriate proportions and may order when the payments are to be made. The court may order that, after payment by the parties, all, part or none of the compensation may be taxed as costs in the action. The fee of an expert witness called by a party but not appointed by the court must be paid by the party calling the expert witness and may not be taxed as costs in the action. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §7 (RP). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1560. Compensation of expert witnesses (WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. B, §7; Pt. D, §1)

(WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. B, §7; Pt. D, §1)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §7 (RP). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1561. Effect of test results (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

1. Effect of results. The results of the tests required pursuant to section 1558 are evidence to be used in determining paternity as follows.

A. If the court finds that the conclusion of all the experts, as disclosed by the evidence based upon the tests, is that the alleged father is not the parent of the child, the question of paternity must be resolved accordingly. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. If the experts disagree in their findings or conclusions, the question must be submitted upon all the evidence. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. If the experts conclude that the blood or tissue tests show that the alleged father is not excluded and that the probability of the alleged father's paternity is less than 97%, this evidence must be admitted by the court and weighed with other competent evidence of paternity. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. If the experts conclude that the blood or tissue tests show that the alleged father is not excluded and that the probability of the alleged father's paternity is 97% or higher, the alleged father is presumed to be the father, and this evidence must be admitted. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

The court shall admit as evidence the results of any genetic test that is of a type generally acknowledged as reliable by accreditation bodies designated by the federal Secretary of the Department of Health and Human Services and performed by a laboratory approved by such an accredited body.

[ 1997, c. 537, §18 (AMD); 1997, c. 537, §62 (AFF) .]

2. Chain of custody; evidence. Notarized documentation of the chain of custody of the blood and tissue samples is competent evidence to establish the chain of custody.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Notarized reports; challenges. A notarized report of the blood and tissue tests, prepared by the appointed experts, must be admitted at trial, unless a written challenge to the testing procedure or the results of the blood and tissue tests has been filed with the court and delivered to opposing counsel at least 30 days before a hearing set to determine the issue of paternity. Failure to make that timely challenge constitutes a waiver of the right to have the experts appear in person and is not grounds for a continuance of the hearing to determine paternity.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §18 (AMD). 1997, c. 537, §62 (AFF). 2015, c. 296, Pt. B, §8 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1561. Effect of test results (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Effect of results. The results of the tests required pursuant to chapter 61, subchapter 6 are evidence to be used in determining paternity as follows.

A. [2015, c. 296, Pt. B, §8 (RP); 2015, c. 296, Pt. D, §1 (AFF).]

B. If the experts disagree in their findings or conclusions, the question must be submitted upon all the evidence. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. [2015, c. 296, Pt. B, §8 (RP); 2015, c. 296, Pt. D, §1 (AFF).]

D. [2015, c. 296, Pt. B, §8 (RP); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. B, §8 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Chain of custody; evidence.

[ 2015, c. 296, Pt. B, §8 (RP); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Notarized reports; challenges. A notarized report of the blood and tissue tests, prepared by the appointed experts, must be admitted at trial, unless a written challenge to the testing procedure or the results of the blood and tissue tests has been filed with the court and delivered to opposing counsel at least 30 days before a hearing set to determine the issue of paternity. Failure to make that timely challenge constitutes a waiver of the right to have the experts appear in person and is not grounds for a continuance of the hearing to determine paternity.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §18 (AMD). 1997, c. 537, §62 (AFF). 2015, c. 296, Pt. B, §8 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1562. Rebuttal of presumption (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

An alleged father or a mother may rebut the presumption of paternity contained in section 1561, subsection 1, paragraph D by clear and convincing evidence. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §9 (RP). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1562. Rebuttal of presumption (WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. B, §9; Pt. D, §1)

(WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. B, §9; Pt. D, §1)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §9 (RP). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1563. Admissible evidence

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Evidence of paternity; admissible. In an action brought under this subchapter, evidence relating to paternity may include, but is not limited to:

A. An expert's opinion concerning the time of conception; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Evidence of sexual intercourse between the mother and alleged father at a possible time of conception; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Medical, scientific or genetic evidence relating to the alleged father's paternity of the child based upon tests performed by experts; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The statistical probability of the alleged father's paternity based upon the blood or tissue tests. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. (TEXT EFFECTIVE UNTIL 7/1/16) Inadmissible evidence. Testimony relating to sexual relations or possible sexual relations of the mother at a time other than the probable time of conception of the child is inadmissible in evidence, unless offered by the mother.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. (TEXT REPEALED 7/1/16) Inadmissible evidence.

[ 2015, c. 296, Pt. B, §10 (RP); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §10 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1564. Presumption of legitimacy not applicable (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

1. Presumption not applicable. The presumption of legitimacy provided in the Maine Rules of Evidence, Rule 302 does not apply if:

A. The experts conclude that reliable blood or tissue tests show that the presumed father is not the biological parent of the child; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The experts conclude that reliable blood or tissue tests show that the alleged father is not excluded and that the probability of the alleged father's paternity is 97% or higher. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §11 (RP). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1564. Presumption of legitimacy not applicable (WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. B, §11; Pt. D, §1)

(WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. B, §11; Pt. D, §1)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §11 (RP). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1565. Judgment (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

1. Support. Judgments under this subchapter may be for periodic payments that may vary in amount. The court may order payments to be made to the person to whom the support is owed or to the person, corporation or agency designated to administer payments under the supervision of the court.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Parental rights and responsibilities. The court may order an initial allocation of parental rights and responsibilities. The order of the court must provide notice that if either party objects to the allocation, that party may file a complaint pursuant to section 1654 and that an order from that action supersedes this initial allocation of parental rights and responsibilities. It is within the court's discretion to award or allocate parental rights and responsibilities under this subchapter and the department is not a party to this issue. In resolving parental rights and responsibilities issues, the court may not delay entering a determination of paternity and an initial order concerning child support. After a final paternity order has been entered, the department may file a motion to withdraw. Whether or not the department has withdrawn, a party or a parent may file a motion to modify pursuant to section 1653 or section 2009. A copy of the motion must be served in accordance with the Maine Rules of Civil Procedure on the other parent and the department, if the department has not withdrawn. A showing of substantial change in circumstances is not required if the moving party has not previously appeared in the action.

[ 2007, c. 164, §1 (AMD) .]

3. Temporary support order. Upon motion by a party to a contested paternity action, the court shall issue a temporary child support order if the alleged father is presumed to be the father as a result of genetic testing, as provided by Title 19-A, section 1561, subsection 1, paragraph D. The order must be determined according to the child support guidelines as provided under chapter 63.

[ 1997, c. 537, §19 (NEW); 1997, c. 537, §62 (AFF) .]

4. Disclosure and recording of social security numbers. A person who is a party to a paternity action shall disclose that person's social security number to the court. The social security number of a person who is subject to a judgment of paternity must be placed in the court records relating to the judgment of paternity. The record of a person's social security number is confidential and is not open to the public. The court shall disclose a person's social security number to the department for child support enforcement purposes.

[ 1997, c. 537, §19 (NEW); 1997, c. 537, §62 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §19 (AMD). 1997, c. 537, §62 (AFF). 2007, c. 164, §1 (AMD). 2015, c. 296, Pt. B, §12 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1565. Judgment (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Support. Judgments under this subchapter may be for periodic payments that may vary in amount. The court may order payments to be made to the person to whom the support is owed or to the person, corporation or agency designated to administer payments under the supervision of the court.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Parental rights and responsibilities. The court may order an initial allocation of parental rights and responsibilities. The order of the court must provide notice that if either party objects to the allocation, that party may file a complaint pursuant to section 1654 and that an order from that action supersedes this initial allocation of parental rights and responsibilities. It is within the court's discretion to award or allocate parental rights and responsibilities under this subchapter and the department is not a party to this issue. In resolving parental rights and responsibilities issues, the court may not delay entering a determination of paternity and an initial order concerning child support. After a final paternity order has been entered, the department may file a motion to withdraw. Whether or not the department has withdrawn, a party or a parent may file a motion to modify pursuant to section 1653 or section 2009. A copy of the motion must be served in accordance with the Maine Rules of Civil Procedure on the other parent and the department, if the department has not withdrawn. A showing of substantial change in circumstances is not required if the moving party has not previously appeared in the action.

[ 2007, c. 164, §1 (AMD) .]

2. Parental rights and responsibilities.

[ 2015, c. 296, Pt. B, §12 (RP); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Temporary support order.

[ 2015, c. 296, Pt. B, §12 (RP); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Disclosure and recording of social security numbers.

[ 2015, c. 296, Pt. B, §12 (RP); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §19 (AMD). 1997, c. 537, §62 (AFF). 2007, c. 164, §1 (AMD). 2015, c. 296, Pt. B, §12 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1566. Security

Upon motion of the plaintiff, the court at a time before or after judgment may require the alleged or adjudicated father to give bond or other security for the payment of a judgment that exists or may exist in the future. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1567. Settlement agreements

An agreement of settlement with the alleged father is binding only when approved by the court. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1568. Venue (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

An action under this subchapter may be brought in the county or district where the alleged father is present or has property or in the county or district where the mother or child resides. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §13 (RP). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1568. Venue (WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. B, §13; Pt. D, §1)

(WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. B, §13; Pt. D, §1)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §13 (RP). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1569. Uniformity of interpretation

This subchapter must be interpreted and construed so as to effectuate its general purpose to make uniform the laws of those states that enact it. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1570. Rules of civil procedure (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

1. Procedure. The rules of civil procedure apply to this subchapter in all cases of birth out of wedlock when the birth occurs after October 7, 1967.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Dismissal without prejudice. Dismissals of paternity actions must be without prejudice in all cases except:

A. When an adjudication on the merits has occurred; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. When the department is a party to the action and the department consents to the dismissal with prejudice. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §14 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1570. Dismissals (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Procedure.

[ 2015, c. 296, Pt. B, §14 (RP); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Dismissal without prejudice. Dismissals of paternity actions must be without prejudice in all cases except:

A. When an adjudication on the merits has occurred; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. When the department is a party to the action and the department consents to the dismissal with prejudice. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. B, §14 (AMD). 2015, c. 296, Pt. D, §1 (AFF).






Subchapter 2: EXPEDITED PROCESS FOR THE COMMENCEMENT OF PATERNITY ACTIONS

19-A §1601. Definitions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Alleged father. "Alleged father" means:

A. A man who is alleged to have engaged in sexual intercourse with a child's mother during a possible time of conception of the child; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. (TEXT EFFECTIVE UNTIL 7/1/16) A man who is presumed to be a child's father under the Maine Rules of Evidence, Rule 302. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. (TEXT EFFECTIVE 7/1/16) A man who is presumed to be a child's father under chapter 61. [2015, c. 296, Pt. C, §9 (AMD); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. C, §9 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Blood or tissue-typing tests. "Blood or tissue-typing tests" means tests that demonstrate through examination of genetic markers the paternity of a child.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Paternity proceeding. "Paternity proceeding" means the administrative proceeding provided in this subchapter for the commencement of an action to establish paternity under subchapter I.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. C, §9 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1602. Additional persons subject to jurisdiction

1. Application. To ensure maximum protection to citizens of this State, the department shall apply this section to assert jurisdiction over nonresident alleged fathers to the fullest extent permitted by the due process clause of the United States Constitution, Amendment XIV.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Cause of action. A person who engages in sexual intercourse with a resident of this State in this State submits to the jurisdiction of the department for the purpose of the commencement of a paternity proceeding.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1603. Limitation on recovery from father

An alleged father's liability for past expenses incurred is limited to the 6 years preceding service of the notice under section 1605. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1604. Service

Service of a notice under section 1605 must be made by personal service as provided for personal service of summons by the Maine Rules of Civil Procedure, Rule 4(d). Personal service within the State of a notice under section 1605 may be made by an authorized representative of the commissioner. Personal service outside the State of a notice under section 1605 may be made in the manner provided for personal service of summons outside the State by the Maine Rules of Civil Procedure, Rule 4(e). [2009, c. 290, §5 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2009, c. 290, §5 (AMD).



19-A §1605. Notice of proceeding to commence an action

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Notice of proceeding. The department may commence a paternity proceeding by serving a notice on an alleged father. The department may not serve such a notice unless it has a sworn statement or affirmation under the penalty for unsworn falsification from the child's mother claiming that the alleged father engaged in sexual intercourse with her during a possible time of conception of the child or is a man who is presumed under state law to be the child's father. If the mother is a minor, the sworn statement or affirmation may be that of the guardian or next friend of the mother.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Contents of notice. In addition to conforming with the requirements of Title 5, section 9052, subsection 4, the notice must include:

A. A statement that service of the notice on the alleged father constitutes the commencement of a paternity proceeding for the determination of paternity and any related issues under this chapter; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. A statement identifying any of the following as the reason for filing the record of the proceeding in court.

(1) The alleged father fails to deny paternity.

(2) The alleged father refuses to submit to blood or tissue-typing tests.

(3) The alleged father fails to execute and deliver to the department an acknowledgment of paternity; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. A statement that, if the department files a record of the proceeding, the department may seek relief under section 1606; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The child's name and place and date of birth; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The name of the child's mother and the name of the person or agency having custody of the child, if other than the mother; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. The probable date on or period during which the child was conceived; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. (TEXT EFFECTIVE UNTIL 7/1/16) An allegation that the alleged father engaged in sexual intercourse with the child's mother during a possible time of conception of the child or is a man who is presumed to be the child's father under state law, and that the alleged father is or may be the biological father of the child; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. (TEXT EFFECTIVE 7/1/16) An allegation that the alleged father engaged in sexual intercourse with the child's mother during a possible time of conception of the child or is a man who is presumed to be the child's father under state law, and that the alleged father is or may be the genetic father of the child; [2015, c. 296, Pt. C, §10 (AMD); 2015, c. 296, Pt. D, §1 (AFF).]

H. If applicable, an allegation that the child may have been conceived as a result of sexual intercourse in this State and that the alleged father is subject to personal jurisdiction under section 1602; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

I. A statement that the alleged father may deny the allegation of paternity by filing a written denial of paternity with the department within 20 days after service of the notice; that if the alleged father fails to file a written denial, the proceeding will be filed in a court as a paternity proceeding; and that the question of paternity and any related issues under this chapter may be resolved against him by the court; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

J. (TEXT EFFECTIVE UNTIL 7/1/16) A statement that if the alleged father files a written denial of paternity:

(1) The department will provide an expert examiner of blood or tissue types to conduct blood or tissue-typing tests on the mother, child and alleged father and the tests will be conducted as follows.

(a) The alleged father is required to submit to tests, which may include, but are not limited to, tests of red cell antigens, red cell isoenzymes, human leukocyte antigens and serum proteins.

(b) The department will pay the initial cost of the tests.

(c) An indigent alleged father is not liable for reimbursement of the cost of the tests;

(2) If the alleged father refuses to submit to tests under subparagraph (1), the proceeding will be filed in a court as a paternity proceeding;

(3) If the alleged father is not excluded by the test results and he does not, within 15 days of the ordinary mailing to him of a report and copy of the blood or tissue-typing results, execute and deliver to the department an acknowledgment of paternity of the child in accordance with the laws of the state in which the child was born, the proceeding will be filed in a court as a paternity proceeding; and

(4) If the alleged father is excluded by the test results as the biological father of the child, the proceeding will be filed in a court as a paternity proceeding for disposition under section 1561, subsection 1, paragraph A; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

J. (TEXT EFFECTIVE 7/1/16) A statement that if the alleged father files a written denial of paternity:

(1) The department will provide an expert examiner of blood or tissue types to conduct blood or tissue-typing tests on the mother, child and alleged father and the tests will be conducted as follows.

(a) The alleged father is required to submit to tests, which may include, but are not limited to, tests of red cell antigens, red cell isoenzymes, human leukocyte antigens and serum proteins.

(b) The department will pay the initial cost of the tests.

(c) An indigent alleged father is not liable for reimbursement of the cost of the tests;

(2) If the alleged father refuses to submit to tests under subparagraph (1), the proceeding will be filed in a court as a paternity proceeding;

(3) If the alleged father is not excluded by the test results and he does not, within 15 days of the ordinary mailing to him of a report and copy of the blood or tissue-typing results, execute and deliver to the department an acknowledgment of paternity of the child in accordance with the laws of the state in which the child was born, the proceeding will be filed in a court as a paternity proceeding; and

(4) If the alleged father is excluded by the test results as the genetic father of the child, the proceeding will be filed in a court for disposition under chapter 61; [2015, c. 296, Pt. C, §11 (AMD); 2015, c. 296, Pt. D, §1 (AFF).]

K. A statement that if, prior to the filing in a court, the alleged father executes and delivers to the department and the department accepts an acknowledgment of paternity, the proceeding must terminate and the department may proceed against him under chapter 65, subchapter II, article 3; [2001, c. 554, §3 (AMD).]

L. A statement that the alleged father may, within 25 days after notice has been mailed to him that the record has been filed in a court, assert any defense, in law or fact, if the record is filed because the alleged father:

(1) Refuses to submit to blood or tissue-typing tests; or

(2) Fails to execute and deliver to the department an acknowledgment of paternity; and [2001, c. 554, §3 (AMD).]

M. A statement that the department may require the alleged father to submit to blood or tissue-typing tests prior to accepting an acknowledgment of paternity if it appears that there may be more than one alleged father, and may file the action in court if the alleged father refuses to submit to testing. [2001, c. 554, §4 (NEW).]

[ 2015, c. 296, Pt. C, §§10, 11 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 554, §§3,4 (AMD). 2015, c. 296, Pt. C, §§10, 11 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1606. Court orders; relief

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

The department may request that the court: [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. (TEXT EFFECTIVE UNTIL 7/1/16) Establish as biological father. Establish the alleged father as the biological father of the child;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

1. (TEXT EFFECTIVE 7/1/16) Establish as genetic father. Establish the alleged father as the genetic father of the child;

[ 2015, c. 296, Pt. C, §12 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Child support. Order the alleged father to make child support payments as required under chapter 63;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. To whom payments made. Order the alleged father to make support payments directly to the department whenever the mother is receiving Temporary Assistance for Needy Families benefits from the department for the child or is a support enforcement client of the department and at all other times directly to the mother;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF); 1997, c. 530, Pt. A, §34 (AMD) .]

4. Past support. Order the alleged father to pay past support to the mother or the department or other payor of public assistance, as applicable, for the past support, birth expenses and medical expenses incurred on behalf of the child to the time of trial and grant judgment to the mother or the department or other payor of public assistance, as applicable with execution to issue immediately. A judgment for past support is calculated by applying the current child support guidelines to the period for which past support is owed;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Medical expenses. Order the alleged father to pay all reasonable medical, dental, hospital and optical expenses for the child, to provide medical and health insurance coverage for the child and to provide evidence of that coverage to the department under section 2605;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Attorney's fees.

[ 2005, c. 323, §11 (RP) .]

7. Income withholding period. Order income withholding as available under or required by law; and

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. (TEXT EFFECTIVE UNTIL 7/1/16) Other relief. Grant such other relief as the court determines just and proper, including an initial allocation of parental rights and responsibilities as allowed by section 1565.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. (TEXT EFFECTIVE 7/1/16) Other relief. Grant such other relief as the court determines just and proper, including an initial allocation of parental rights and responsibilities as allowed by section 1840.

[ 2015, c. 296, Pt. C, §13 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 530, §A34 (AMD). 2005, c. 323, §11 (AMD). 2015, c. 296, Pt. C, §§12, 13 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1607. Applicability; Maine Rules of Civil Procedure, Rule 5(b)

The Maine Rules of Civil Procedure, Rule 5(b) applies to a proceeding under this chapter. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1608. Multiple alleged fathers

When it appears to the department that there may be more than one alleged father, the department may maintain proceedings against each alleged father, simultaneously or successively. Failure to serve a notice on an alleged father does not bar the department from maintaining a proceeding under this chapter against any other alleged father. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

When the department initiates proceedings against one alleged father when there may be more than one alleged father, the department may require the parties to submit to blood or tissue-typing tests prior to accepting an acknowledgment of paternity from the alleged father. If the alleged father refuses to participate in testing, the department may file the action in court. [2001, c. 554, §5 (NEW).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 554, §5 (AMD).



19-A §1609. Failure of alleged father to deny paternity

1. Filing of record of proceeding in court. If the alleged father fails to file a written denial of paternity with the department within 20 days after service of notice upon him, the department's attorney may file the record of the proceeding in a court as a paternity action. The filing of the record, along with proof of service pursuant to section 1604, constitutes a filing under the Maine Rules of Civil Procedure, Rule 3(1) and further service is not required.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Failure to file written denial constitutes default. The alleged father's failure to file a written denial with the department constitutes a default under the Maine Rules of Civil Procedure, Rule 55(a). The department shall forward to the alleged father by ordinary mail a copy of any request for a default judgment. The mailing of the request to the alleged father's last known address constitutes adequate notice of the default proceeding and further notice is not required.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1610. Blood or tissue-typing tests

1. Requirement of tests. If the alleged father files a written denial of paternity with the department within 20 days after service of the notice upon him, the department shall schedule blood or tissue-typing tests for the mother, the child and the alleged father, which may include, but are not limited to, tests of red cell antigens, red cell isoenzymes, human leukocyte antigens and serum proteins. The tests must be performed by an expert examiner in a laboratory that is accredited for parentage testing by the American Association of Blood Banks.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Scheduling of tests. The department shall notify the alleged father in writing by ordinary mail of the date, time and place of his blood or tissue-typing tests. The tests must be conducted no earlier than 15 days following the mailing of the department's notice, except with the consent of the alleged father. The tests must be conducted in an office of the department, when practicable. The department shall take into account the alleged father's place of residence or employment in selecting the location of the tests.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Rescheduling of tests. If the alleged father does not submit to the tests, the department shall notify him in writing by ordinary mail that if he does not, within 15 days, request the department to reschedule the tests, his failure to appear constitutes a refusal to submit to the tests. If the alleged father timely requests rescheduling, the department shall reschedule the tests. The rescheduled tests must be conducted no earlier than 15 days following the mailing of the notice of rescheduling. The notice must also advise the alleged father that, if he fails to submit to the rescheduled tests, the failure constitutes a refusal to submit to the tests.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Additional genetic testing. If additional samples are needed to complete genetic testing, the department may require the mother, alleged father and child to submit to additional testing. If a person refuses to submit to additional testing, the court, upon motion by the department, may resolve the question of paternity against that person or order the person to submit to testing. If an original test result is contested, upon request and advance payment by the contestant, the department shall obtain additional test results.

[ 1997, c. 537, §20 (NEW); 1997, c. 537, §62 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §20 (AMD). 1997, c. 537, §62 (AFF).



19-A §1611. Refusal of alleged father to submit to blood or tissue-typing tests (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

1. Filing of record in court. If the alleged father denies paternity and subsequently fails to submit to blood or tissue-typing testing, the record may be filed in court as a paternity action and the department may seek an adjudication of paternity pursuant to section 1558. The alleged father's refusal to submit to a blood or tissue-typing test constitutes a refusal to submit under section 1558. The filing of the record, along with proof of service pursuant to section 1604, constitutes compliance with the Maine Rules of Civil Procedure, Rule 3(1).

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Notice of filing. The department shall send to the alleged father by ordinary mail notice of the filing of the paternity proceeding and a request under section 1558. Within 20 days of the mailing of this notice, the alleged father may assert any defense, in law or fact.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Request for default judgment or order. The department shall forward to the alleged father by ordinary mail a copy of any request for a default judgment or an order pursuant to section 1558. If the alleged father does not notify the court in writing within 20 days of the date the department's request was mailed that he opposes the relief requested by the department, the court may grant the relief requested without a hearing. Any notice mailed must contain the substance of this section.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. C, §14 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1611. Refusal of alleged father to submit to blood or tissue-typing tests (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Filing of record in court. If the alleged father denies paternity and subsequently fails to submit to blood or tissue-typing testing, the record may be filed in court as a paternity action and the department may seek an adjudication of paternity pursuant to section 1914. The alleged father's refusal to submit to a blood or tissue-typing test constitutes a refusal to submit under section 1914. The filing of the record, along with proof of service pursuant to section 1604, constitutes compliance with the Maine Rules of Civil Procedure, Rule 3(1).

[ 2015, c. 296, Pt. C, §14 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Notice of filing. The department shall send to the alleged father by ordinary mail notice of the filing of the paternity proceeding and a request under section 1911. Within 20 days of the mailing of this notice, the alleged father may assert any defense, in law or fact.

[ 2015, c. 296, Pt. C, §14 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Request for default judgment or order. The department shall forward to the alleged father by ordinary mail a copy of any request for a default judgment or an order pursuant to section 1911 or 1914. If the alleged father does not notify the court in writing within 20 days of the date the department's request was mailed that he opposes the relief requested by the department, the court may grant the relief requested without a hearing. Any notice mailed must contain the substance of this section.

[ 2015, c. 296, Pt. C, §14 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. C, §14 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1612. Procedures after blood or tissue-typing tests

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Transmittal of test results. Upon receipt of the results of the tests, the department shall send copies of the results by ordinary mail to the alleged father and to the child's mother or to the mother's guardian or next friend if the mother is a minor.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. (TEXT EFFECTIVE UNTIL 7/1/16) Exclusion of alleged father. If the alleged father is excluded by the test results as the biological father of the child, the department may file the record of the proceeding in a court as a paternity proceeding for disposition under section 1561, subsection 1, paragraph A.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. (TEXT EFFECTIVE 7/1/16) Exclusion of alleged father. If the alleged father is excluded by the test results as the genetic father of the child, the department may file the record of the proceeding in a court for disposition under section 1915.

[ 2015, c. 296, Pt. C, §15 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

3. (TEXT EFFECTIVE UNTIL 7/1/16) Nonexclusion of alleged father. If the alleged father is not excluded by the test results and he does not, within 15 days of the mailing to him of a copy of the blood or tissue-typing test results and report, execute and deliver to the department by ordinary mail an acknowledgment of paternity of the child in accordance with the laws of the state in which the child was born, the department may file the record of the proceeding, including the blood or tissue-typing test results, in a court as a paternity proceeding. Section 1561 applies to the action even though the tests were performed and the results prepared as part of an administrative proceeding. The alleged father's participation in the tests may not prejudice any application by the alleged father under section 1559 for an order appointing an additional examiner of blood or tissue types.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. (TEXT EFFECTIVE 7/1/16) Nonexclusion of alleged father. If the alleged father is not excluded by the test results and he does not, within 15 days of the mailing to him of a copy of the blood or tissue-typing test results and report, execute and deliver to the department by ordinary mail an acknowledgment of paternity of the child in accordance with the laws of the state in which the child was born, the department may file the record of the proceeding, including the blood or tissue-typing test results, in a court as a paternity proceeding. Sections 1903, 1904 and 1913 apply to the action even though the tests were performed and the results prepared as part of an administrative proceeding. The alleged father's participation in the tests may not prejudice any application by the alleged father under section 1906 for an order appointing an additional examiner of blood or tissue types.

[ 2015, c. 296, Pt. C, §15 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. C, §15 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1613. Applicability; Maine Rules of Civil Procedure, Rule 12(b)

If a record of the proceeding is filed under section 1611 or section 1612, subsection 3, the alleged father is not required to file an additional denial of paternity. He may assert any defense, in law or fact. Any defense must be asserted within 25 days after the mailing by ordinary mail of a notice to the alleged father that the record has been filed in court. The notice must contain the substance of this section. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1614. Acknowledgment of paternity

If, prior to the filing in a court, the alleged father executes and delivers to the department an acknowledgment of paternity of the child in accordance with the laws of the state in which the child was born, and if the department does not require the alleged father to participate in blood or tissue-typing tests, the proceeding must be terminated and the department may proceed against the father under chapter 65, subchapter II, article 3 with respect to any remedy provided under that article. [2001, c. 554, §6 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 554, §6 (AMD).



19-A §1615. Representation of department

The commissioner may designate employees of the department who are not attorneys to file the record of proceedings commenced under this subchapter in District Court and to represent the department in court in both those proceedings and proceedings filed by other parties. The commissioner shall ensure that appropriate training is provided to all employees designated to represent the department under this subchapter. [2005, c. 352, §2 (AMD).]

§1615. Voluntary acknowledgment of paternity

(As enacted by PL 1997, c. 537, §21 is REALLOCATED TO TITLE 19-A, SECTION 1616)

SECTION HISTORY

RR 1997, c. 1, §15 (RAL). 1997, c. 466, §3 (NEW). 1997, c. 466, §28 (AFF). 1997, c. 537, §21 (NEW). 1997, c. 537, §62 (AFF). 2005, c. 352, §2 (AMD).



19-A §1616. Voluntary acknowledgment of paternity (REALLOCATED FROM TITLE 19-A, SECTION 1615) (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(REALLOCATED FROM TITLE 19-A, SECTION 1615)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

1. Legal finding of paternity. A signed voluntary acknowledgment of paternity is a legal finding of paternity, subject to the right of a signatory to rescind the acknowledgment within the earlier of 60 days or the date of an administrative or judicial proceeding relating to the child, including a proceeding to establish a support order, in which the signatory is a party. After the right to rescind ends, the acknowledgment may be challenged in court only on the basis of fraud, duress or material mistake of fact with the burden of proof on the challenger and under which the legal responsibilities of a signatory arising from the acknowledgment, including child support obligations, may not be suspended during the challenge except for good cause shown.

[ RR 1997, c. 1, §15 (RAL) .]

2. Notice. Before a mother and putative father may sign an acknowledgment of paternity, the mother and the putative father must be given oral and written notice of the alternatives to, the legal consequences of and the rights and responsibilities that arise from signing the acknowledgment.

[ RR 1997, c. 1, §15 (RAL) .]

3. Full faith and credit. The State shall give full faith and credit to an acknowledgment of paternity signed in any other state according to that state's procedures.

[ RR 1997, c. 1, §15 (RAL) .]

4. Bar on acknowledgment ratification proceedings. Legal proceedings are not required or permitted to ratify an unchallenged acknowledgment of paternity.

[ RR 1997, c. 1, §15 (RAL) .]

SECTION HISTORY

RR 1997, c. 1, §15 (RAL). 2015, c. 296, Pt. C, §16 (RP). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1616. Voluntary acknowledgment of paternity (REALLOCATED FROM TITLE 19-A, SECTION 1615) (WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. C, §16; Pt. D, §1)

(REALLOCATED FROM TITLE 19-A, SECTION 1615)

(WHOLE SECTION TEXT REPEALED 7/1/16 by PL 2015, c. 296, Pt. C, §16; Pt. D, §1)

SECTION HISTORY

RR 1997, c. 1, §15 (RAL). 2015, c. 296, Pt. C, §16 (RP). 2015, c. 296, Pt. D, §1 (AFF).









Chapter 55: RIGHTS AND RESPONSIBILITIES

19-A §1651. Parents joint natural guardians of children (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/16)

The father and mother are the joint natural guardians of their minor children and are jointly entitled to the care, custody, control, services and earnings of their children. Neither parent has any rights paramount to the rights of the other with reference to any matter affecting their children. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. C, §17 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1651. Parents joint natural guardians of children (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

The parents are the joint natural guardians of their minor children and are jointly entitled to the care, custody, control, services and earnings of their children. Neither parent has any rights paramount to the rights of the other with reference to any matter affecting their children. [2015, c. 296, Pt. C, §17 (AMD); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. C, §17 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1652. Spouse's or parent's obligation to support

1. Petition. If a parent, spouse or child resides in this State, a parent, a spouse, a guardian or a state providing maintenance may petition the District Court or Probate Court to order a nonsupporting parent or spouse to contribute to the support of the nonsupporting person's spouse or child. The petition may be brought in the court in the district or county where the parent, spouse or child resides or in the district or county in which the nonsupporting person may be found.

[ 2001, c. 554, §7 (AMD) .]

2. Court action. If the court finds that the nonsupporting person is of sufficient ability or is able to labor and provide for that person's children or spouse, and that the person has willfully and without reasonable cause refused or neglected to so provide, then the court may order the person to contribute to the support of that person's children or spouse in regular amounts that it determines reasonable and just. Child support must be determined or modified in accordance with chapter 63.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Order pending petition. Pending petition, and after notice and an opportunity for a hearing, the court may order a nonsupporting person to pay to the court for the nonsupporting person's spouse or child sufficient money for the prosecution of the petition.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Enforcement. The court may enforce an order as provided in chapter 65.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Appeals. A party aggrieved by an order may appeal in the same manner as provided for appeals from that court in other causes. Continuance of an appeal may not be allowed without consent of the appellant or a showing of legal cause for the continuance to the court to which the order has been appealed.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Order during pending appeal. Pending the determination of an appeal, the order appealed from remains in force and obedience to it may be enforced as if no appeal had been taken.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 731, §ZZZ33 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2001, c. 554, §7 (AMD).



19-A §1653. Parental rights and responsibilities

1. Legislative findings and purpose. The Legislature makes the following findings concerning relationships among family members in determining what is in the best interest of children.

A. The Legislature finds and declares as public policy that encouraging mediated resolutions of disputes between parents is in the best interest of minor children. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The Legislature finds that domestic abuse is a serious crime against the individual and society, producing an unhealthy and dangerous family environment, resulting in a pattern of escalating abuse, including violence, that frequently culminates in intrafamily homicide and creating an atmosphere that is not conducive to healthy childhood development. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The Legislature finds and declares that, except when a court determines that the best interest of a child would not be served, it is the public policy of this State to assure minor children of frequent and continuing contact with both parents after the parents have separated or dissolved their marriage and to encourage parents to share the rights and responsibilities of child rearing in order to effect this policy. [2009, c. 593, §1 (AMD).]

[ 2009, c. 593, §1 (AMD) .]

2. Parental rights and responsibilities; order. This subsection governs parental rights and responsibilities and court orders for parental rights and responsibilities.

A. When the parents have agreed to an award of shared parental rights and responsibilities or so agree in open court, the court shall make that award unless there is substantial evidence that it should not be ordered. The court shall state in its decision the reasons for not ordering a shared parental rights and responsibilities award agreed to by the parents. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The court may award reasonable rights of contact with a minor child to a 3rd person. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The court may award parental rights and responsibilities with respect to the child to a 3rd person, a suitable society or institution for the care and protection of children or the department, upon a finding that awarding parental rights and responsibilities to either or both parents will place the child in jeopardy as defined in Title 22, section 4002, subsection 6. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The order of the court awarding parental rights and responsibilities must include the following:

(1) Allocated parental rights and responsibilities, shared parental rights and responsibilities or sole parental rights and responsibilities, according to the best interest of the child as provided in subsection 3. An award of shared parental rights and responsibilities may include either an allocation of the child's primary residential care to one parent and rights of parent-child contact to the other parent, or a sharing of the child's primary residential care by both parents. If either or both parents request an award of shared primary residential care and the court does not award shared primary residential care of the child, the court shall state in its decision the reasons why shared primary residential care is not in the best interest of the child;

(2) Conditions of parent-child contact in cases involving domestic abuse as provided in subsection 6;

(3) A provision for child support as provided in subsection 8 or a statement of the reasons for not ordering child support;

(4) A statement that each parent must have access to records and information pertaining to a minor child, including, but not limited to, medical, dental and school records and other information on school activities, whether or not the child resides with the parent, unless that access is found not to be in the best interest of the child or that access is found to be sought for the purpose of causing detriment to the other parent. If that access is not ordered, the court shall state in the order its reasons for denying that access;

(5) A statement that violation of the order may result in a finding of contempt and imposition of sanctions as provided in subsection 7;

(6) A statement of the definition of shared parental rights and responsibilities contained in section 1501, subsection 5, if the order of the court awards shared parental rights and responsibilities ; and

(7) If the court appoints a parenting coordinator pursuant to section 1659, a parenting plan defining areas of parental rights and responsibilities within the scope of the parenting coordinator’s authority.

An order modifying a previous order is not required to include provisions of the previous order that are not modified. [2009, c. 345, §1 (AMD).]

E. The order of the court may not include a requirement that the State pay for the defendant to attend a batterers' intervention program unless the program is certified under section 4014. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2009, c. 345, §1 (AMD) .]

3. Best interest of child. The court, in making an award of parental rights and responsibilities with respect to a child, shall apply the standard of the best interest of the child. In making decisions regarding the child's residence and parent-child contact, the court shall consider as primary the safety and well-being of the child. In applying this standard, the court shall consider the following factors:

A. The age of the child; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The relationship of the child with the child's parents and any other persons who may significantly affect the child's welfare; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The preference of the child, if old enough to express a meaningful preference; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The duration and adequacy of the child's current living arrangements and the desirability of maintaining continuity; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The stability of any proposed living arrangements for the child; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. The motivation of the parties involved and their capacities to give the child love, affection and guidance; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. The child's adjustment to the child's present home, school and community; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

H. The capacity of each parent to allow and encourage frequent and continuing contact between the child and the other parent, including physical access; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

I. The capacity of each parent to cooperate or to learn to cooperate in child care; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

J. Methods for assisting parental cooperation and resolving disputes and each parent's willingness to use those methods; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

K. The effect on the child if one parent has sole authority over the child's upbringing; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

L. The existence of domestic abuse between the parents, in the past or currently, and how that abuse affects:

(1) The child emotionally;

(2) The safety of the child; and

(3) The other factors listed in this subsection, which must be considered in light of the presence of past or current domestic abuse; [2009, c. 593, §2 (AMD).]

M. The existence of any history of child abuse by a parent; [1997, c. 187, §3 (AMD); 1997, c. 187, §5 (AFF).]

N. All other factors having a reasonable bearing on the physical and psychological well-being of the child; [1999, c. 702, §1 (AMD).]

O. A parent's prior willful misuse of the protection from abuse process in chapter 101 in order to gain tactical advantage in a proceeding involving the determination of parental rights and responsibilities of a minor child. Such willful misuse may only be considered if established by clear and convincing evidence, and if it is further found by clear and convincing evidence that in the particular circumstances of the parents and child, that willful misuse tends to show that the acting parent will in the future have a lessened ability and willingness to cooperate and work with the other parent in their shared responsibilities for the child. The court shall articulate findings of fact whenever relying upon this factor as part of its determination of a child's best interest. The voluntary dismissal of a protection from abuse petition may not, taken alone, be treated as evidence of the willful misuse of the protection from abuse process; [2001, c. 665, §1 (AMD).]

P. If the child is under one year of age, whether the child is being breast-fed; [2005, c. 567, §1 (AMD).]

Q. The existence of a parent's conviction for a sex offense or a sexually violent offense as those terms are defined in Title 34-A, section 11203; [2009, c. 593, §3 (AMD).]

R. If there is a person residing with a parent, whether that person:

(1) Has been convicted of a crime under Title 17-A, chapter 11 or 12 or a comparable crime in another jurisdiction;

(2) Has been adjudicated of a juvenile offense that, if the person had been an adult at the time of the offense, would have been a violation of Title 17-A, chapter 11 or 12; or

(3) Has been adjudicated in a proceeding, in which the person was a party, under Title 22, chapter 1071 as having committed a sexual offense; and [2009, c. 593, §4 (AMD).]

S. Whether allocation of some or all parental rights and responsibilities would best support the child's safety and well-being. [2009, c. 593, §5 (NEW).]

[ 2009, c. 593, §§2-5 (AMD) .]

4. Equal consideration of parents. The court may not apply a preference for one parent over the other in determining parental rights and responsibilities because of the parent's gender or the child's age or gender.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Departure from family residence. The court may not consider departure from the family residence as a factor in determining parental rights and responsibilities with respect to a minor child when the departing parent has been physically harmed or seriously threatened with physical harm by the other parent and that harm or threat of harm was causally related to the departure, or when one parent has left the family residence by mutual agreement or at the request or insistence of the other parent.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5-A. Effect of protective order. Although the court shall consider the fact that a protective order was issued under chapter 101, the court shall determine the proper award of parental rights and responsibilities and award of rights of contact de novo and may not use as precedent the award of parental rights and responsibilities and rights of contact included in the protective order.

[ 2001, c. 273, §1 (NEW) .]

6. Conditions of parent-child contact in cases involving domestic abuse. The court shall establish conditions of parent-child contact in cases involving domestic abuse as follows.

A. A court may award primary residence of a minor child or parent-child contact with a minor child to a parent who has committed domestic abuse only if the court finds that contact between the parent and child is in the best interest of the child and that adequate provision for the safety of the child and the parent who is a victim of domestic abuse can be made. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. In an order of parental rights and responsibilities, a court may:

(1) Order an exchange of a child to occur in a protected setting;

(2) Order contact to be supervised by another person or agency;

(3) Order the parent who has committed domestic abuse to attend and complete to the satisfaction of the court a domestic abuse intervention program or other designated counseling as a condition of the contact;

(4) Order either parent to abstain from possession or consumption of alcohol or controlled substances, or both, during the visitation and for 24 hours preceding the contact;

(5) Order the parent who has committed domestic abuse to pay a fee to defray the costs of supervised contact;

(6) Prohibit overnight parent-child contact; and

(7) Impose any other condition that is determined necessary to provide for the safety of the child, the victim of domestic abuse or any other family or household member. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The court may require security from the parent who has committed domestic abuse for the return and safety of the child. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The court may order the address of the child and the victim to be kept confidential. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The court may not order a victim of domestic abuse to attend counseling with the parent who has committed domestic abuse. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. If a court allows a family or household member to supervise parent-child contact, the court shall establish conditions to be followed during that contact. Conditions include but are not limited to:

(1) Minimizing circumstances when the family of the parent who has committed domestic abuse would be supervising visits;

(2) Ensuring that contact does not damage the relationship with the parent with whom the child has primary physical residence;

(3) Ensuring the safety and well-being of the child; and

(4) Requiring that supervision is provided by a person who is physically and mentally capable of supervising a visit and who does not have a criminal history or history of abuse or neglect. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. Fees set forth in this subsection incurred by the parent who has committed domestic abuse may not be considered as a mitigating factor reducing that parent's child support obligation. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6-A. Custody and contact limited; convictions for sexual offenses. The award of primary residence and parent-child contact with a person who has been convicted of a child-related sexual offense is governed by this subsection.

A. For the purposes of this section, "child-related sexual offense" means the following sexual offenses if, at the time of the commission of the offense, the victim was under 18 years of age:

(1) Sexual exploitation of a minor, under Title 17-A, section 282;

(2) Gross sexual assault, under Title 17-A, section 253;

(3) Sexual abuse of a minor, under Title 17-A, section 254;

(4) Unlawful sexual contact, under Title 17-A, section 255-A or former section 255;

(5) Visual sexual aggression against a child, under Title 17-A, section 256;

(6) Sexual misconduct with a child under 14 years of age, under Title 17-A, section 258;

(6-A) Solicitation of a child to commit a prohibited act, under Title 17-A, section 259-A; or

(7) An offense in another jurisdiction that involves conduct that is substantially similar to that contained in subparagraph (1), (2), (3), (4), (5), (6) or (6-A). For purposes of this subparagraph, "another jurisdiction" means the Federal Government, the United States military, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam, American Samoa and each of the several states except Maine. "Another jurisdiction" also means the Passamaquoddy Tribe when that tribe has acted pursuant to Title 30, section 6209-A, subsection 1, paragraph A or B and the Penobscot Nation when that tribe has acted pursuant to Title 30, section 6209-B, subsection 1, paragraph A or B. [2011, c. 597, §4 (AMD).]

B. A court may award primary residence of a minor child or parent-child contact with a minor child to a parent who has been convicted of a child-related sexual offense only if the court finds that contact between the parent and child is in the best interest of the child and that adequate provision for the safety of the child can be made. [2001, c. 665, §4 (NEW).]

C. In an order of parental rights and responsibilities, a court may require that parent-child contact between a minor child and a person convicted of a child-related sexual offense may occur only if there is another person or agency present to supervise the contact. If the court allows a family or household member to supervise parent-child contact, the court shall establish conditions to be followed during that contact. Conditions include, but are not limited to, those that:

(1) Minimize circumstances when the family of the parent who is a sex offender or sexually violent predator would be supervising visits;

(2) Ensure that contact does not damage the relationship with the parent with whom the child has primary physical residence;

(3) Ensure the safety and well-being of the child; and

(4) Require that supervision be provided by a person who is physically and mentally capable of supervising a visit and who does not have a criminal history or history of abuse or neglect. [2001, c. 665, §4 (NEW).]

[ 2011, c. 597, §4 (AMD) .]

6-B. Conviction or adjudication for certain sex offenses; presumption. There is a rebuttable presumption that the petitioner would create a situation of jeopardy for the child if any contact were to be permitted and that any contact is not in the best interests of the child if the court finds that the person seeking primary residence or contact with the child:

A. Has been convicted of an offense listed in subsection 6-A, paragraph A in which the victim was a minor at the time of the offense and the person was at least 5 years older than the minor at the time of the offense except that, if the offense was gross sexual assault under Title 17-A, section 253, subsection 1, paragraph B or C, or an offense in another jurisdiction that involves conduct that is substantially similar to that contained in Title 17-A, section 253, subsection 1, paragraph B or C, and the minor victim submitted as a result of compulsion, the presumption applies regardless of the ages of the person and the minor victim at the time of the offense; or [2007, c. 513, §3 (AMD).]

B. Has been adjudicated in an action under Title 22, chapter 1071 of sexually abusing a person who was a minor at the time of the abuse. [2005, c. 366, §3 (NEW).]

The person seeking primary residence or contact with the child may present evidence to rebut the presumption.

[ 2007, c. 513, §3 (AMD) .]

7. Violation of order concerning parental rights and responsibilities and contact. Either parent may petition the court for a hearing on the issue of noncompliance with the order issued under subsection 2. If the court finds that a parent has violated a part of the order, the court may find that parent in contempt and may:

A. Require additional or more specific terms and conditions consistent with the order; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Order that additional visitation be provided for a parent to take the place of visitation that was wrongfully denied; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Order a parent found in contempt to pay a forfeiture of at least $100. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Child support order. The court may order conditions of child support as follows.

A. Either parent of a minor child shall contribute reasonable and just sums as child support payable weekly, biweekly, monthly or quarterly. In an action filed under section 1654, the court may require the child's nonprimary care provider to pay past support. Availability of public welfare benefits to the family may not affect the decision of the court as to the responsibility of a parent to provide child support. The court shall inquire of the parties concerning the existence of a child support order entered pursuant to chapter 65, subchapter 2, article 3. If an order exists, the court shall consider its terms in establishing a child support obligation. A determination or modification of child support under this section and a determination of past support must comply with chapter 63. [2007, c. 142, §1 (AMD).]

B. After January 1, 1990, if the court orders either parent to provide child support, the court order must require that the child support be provided beyond the child's 18th birthday if the child is attending secondary school as defined in Title 20-A, section 1, until the child graduates, withdraws or is expelled from secondary school or attains the age of 19, whichever occurs first. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The court may require the payment of part or all of the medical expenses, hospital expenses and other health care expenses of the child. The court order must include a provision requiring at least one parent to obtain and maintain private health insurance for the child, if private health insurance for the child is available at reasonable cost. The court order must also require the parent providing insurance to furnish proof of coverage to the other parent within 15 days of receipt of a copy of the court order. If private health insurance for the child is not available at reasonable cost at the time of the hearing, the court order must include a provision requiring at least one parent to obtain and maintain private health insurance for the child that must be effective immediately upon private health insurance for the child being available at reasonable cost. [2009, c. 290, §6 (AMD).]

When the department provides support enforcement services, the support order must include a provision that requires the responsible parent to keep the department informed of changes in that parent's current address, the name and address of that parent's current employer and whether the responsible parent has access to reasonable cost health insurance coverage and, if so, the health insurance policy information and any subsequent changes.

[ 2009, c. 290, §6 (AMD) .]

9. Enforcement of child support order. The court may enforce a child support order as provided in chapter 65.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

10. Modification or termination. Upon the petition of one or both of the parents, an order for parental rights and responsibilities with respect to a minor child may be modified or terminated as circumstances require.

A. Modification and termination of child support orders are governed by section 2009. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Modification of and termination orders for parental rights and responsibilities other than child support are governed by section 1657. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

11. Mediation. Prior to a contested hearing under this chapter relating to initial or modified orders, the court shall refer the parties to mediation as provided in chapter 3.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

12. Termination of order. A court order requiring the payment of child support remains in force as to each child until the order is altered by the court or until that child:

A. Attains 18 years of age. For orders issued after January 1, 1990, if the child attains 18 years of age while attending secondary school as defined in Title 20-A, section 1, the order remains in force until the child graduates, withdraws or is expelled from secondary school or attains 19 years of age, whichever occurs first; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Becomes married; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Becomes a member of the armed services. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

13. Automatic adjustments. The order of the court or hearing officer may include automatic adjustments to the amount of money paid for the support of a child when the child attains 12 or 18 years of age; or when the child graduates, withdraws or is expelled from secondary school, attains 19 years of age or is otherwise emancipated, whichever occurs first.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

14. Notice of relocation. The order must require notice of the intended relocation of a child by a parent awarded shared parental rights and responsibilities or allocated parental rights and responsibilities. At least 30 days before the intended relocation of a child by a parent, the parent shall provide notice to the other parent of the intended relocation. If the relocation must occur in fewer than 30 days, the parent who is relocating shall provide notice as soon as possible to the other parent. If the parent who is relocating believes notifying the other parent will cause danger to the relocating parent or the child, the relocating parent shall notify the court of the intended relocation, and the court shall provide appropriate notice to the other parent in a manner determined to provide safety to the relocating parent and child.

[ 1997, c. 403, §1 (NEW); 1997, c. 403, §4 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 187, §§2,3 (AMD). 1997, c. 187, §5 (AFF). 1997, c. 403, §1 (AMD). 1997, c. 403, §4 (AFF). 1997, c. 415, §3 (AMD). 1997, c. 415, §5 (AFF). 1999, c. 702, §§1-3 (AMD). 2001, c. 273, §1 (AMD). 2001, c. 329, §§1,2 (AMD). 2001, c. 665, §§1-4 (AMD). 2003, c. 711, §C1 (AMD). 2005, c. 323, §12 (AMD). 2005, c. 366, §§2,3 (AMD). 2005, c. 567, §§1-3 (AMD). 2007, c. 142, §1 (AMD). 2007, c. 513, §§2, 3 (AMD). 2009, c. 290, §6 (AMD). 2009, c. 345, §1 (AMD). 2009, c. 593, §§1-5 (AMD). 2011, c. 597, §4 (AMD).



19-A §1654. Parenting and support when parents live apart

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(TEXT EFFECTIVE UNTIL 7/1/16) If the father and mother of a minor child are living apart, the Probate Court or District Court in the county or division where either resides, upon complaint of either and after notice to the other as the court may order, may make an order awarding parental rights and responsibilities with respect to the child in accordance with this chapter. [1999, c. 731, Pt. ZZZ, §34 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

(TEXT EFFECTIVE 7/1/16) If the parents of a minor child are living apart, the Probate Court or District Court in the county or division where either resides, upon complaint of either and after notice to the other as the court may order, may make an order awarding parental rights and responsibilities with respect to the child in accordance with this chapter. [2015, c. 296, Pt. C, §18 (AMD); 2015, c. 296, Pt. D, §1 (AFF).]

The jurisdiction granted by this section is limited by the Uniform Child Custody Jurisdiction and Enforcement Act, if another state may have jurisdiction as provided in that Act. [2013, c. 424, Pt. B, §7 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 731, §ZZZ34 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2013, c. 424, Pt. B, §7 (AMD). 2015, c. 296, Pt. C, §18 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1655. Support and maintenance when parental rights and responsibilities or contact awarded to agency or person other than parent

1. Department granted parental rights and responsibilities or contact awarded. When the department has been granted parental rights and responsibilities for a child under this chapter, Title 22, chapter 1071 applies regarding subsequent reviews and governs further rights and responsibilities of the department, the parents, the child and any other party.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Modification of orders. Upon the motion of an agency or person who has been granted parental rights and responsibilities or contact with respect to a child under this chapter, the court may alter its order concerning parental rights and responsibilities or contact with respect to a minor child as circumstances require in accordance with section 1657.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Support of child committed to agency. When a child under 17 years of age is committed by the District Court, or the District Court acting as a Juvenile Court, to custody other than that of the child's parent, that commitment is subject to Title 22, sections 4038, 4061 and 4063. The court may, after giving a parent a reasonable opportunity to be heard, adjudge that the parent shall pay, in a manner as the court may direct, a sum that covers in whole or in part the support of that child. If that parent fails to pay that sum, that parent may be proceeded against as provided in chapter 65. A determination or modification of child support under this section must comply with chapter 63.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1656. Exclusion of public

In an action for parental rights and responsibilities under this chapter, at the request of either party, personally or through that party's attorney, unless the other party who has entered an appearance objects personally or through the other party's attorney, the court shall exclude the public from the court proceedings. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

If the court orders that the public is to be excluded, only the parties, their attorneys, court officers and witnesses may be present. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1657. Modification or termination of orders for parental rights and responsibilities

1. Modification or termination. An order for parental rights and responsibilities may be modified or terminated as circumstances require:

A. Upon the petition of one or both of the parents; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Upon the motion of an agency or person who has been granted parental rights and responsibilities or contact with a child under this chapter. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Change in circumstances. In reviewing a motion for modification or termination filed under chapter 59 or section 1653 or 1655, the following constitute a substantial change in circumstances:

A. The relocation, or intended relocation, of a child resident in this state to another state by a parent, when the other parent is a resident of this State and there exists an award of shared or allocated parental rights and responsibilities concerning the child; [1997, c. 403, §2 (AMD); 1997, c. 403, §4 (AFF).]

A-1. The relocation, or intended relocation, of a child that will disrupt the parent-child contact between the child and the parent who is not relocating, if there exists an award of shared or allocated parental rights and responsibilities concerning the child. Relocating the child more than 60 miles from the residence of the parent who is relocating or more than 60 miles from the residence of the parent who is not relocating is presumed to disrupt the parent-child contact between the child and the parent who is not relocating; [1997, c. 403, §3 (NEW); 1997, c. 403, §4 (AFF).]

A-2. The receipt of notice of the intended relocation of the child as required under section 1653, subsection 14; or [1997, c. 403, §3 (NEW); 1997, c. 403, §4 (AFF).]

B. A finding by the court that domestic or family violence has occurred since the last determination of primary residence. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1997, c. 403, §§2, 3 (AMD); 1997, c. 403, §4 (AFF) .]

3. Uniform Child Custody Jurisdiction and Enforcement Act. The jurisdiction granted by this section to make or alter an order concerning parental rights and responsibilities with respect to a minor child is limited by the Uniform Child Custody Jurisdiction and Enforcement Act, if another state may have jurisdiction as provided in that Act.

[ 1999, c. 486, §1 (AMD); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 403, §§2,3 (AMD). 1997, c. 403, §4 (AFF). 1999, c. 486, §1 (AMD). 1999, c. 486, §6 (AFF).



19-A §1658. Termination of parental rights and responsibilities upon conviction

The parental rights and responsibilities with respect to a specific child of a parent convicted of a crime involving the sexual intercourse that resulted in the conception of that child may be terminated in accordance with this section. [1997, c. 363, §1 (NEW).]

1. Petitioner. The petition for termination may be filed by the other parent or, if the other parent is a minor, the parent or guardian of the other parent.

[ 1997, c. 363, §1 (NEW) .]

2. Petition. The petitioner may file a petition with the District Court that requests the termination of the parental rights and responsibilities of the convicted parent and alleges:

A. That the parent was convicted of a crime involving sexual intercourse; and [1997, c. 363, §1 (NEW).]

B. That the sexual intercourse resulted in the conception of the child. [1997, c. 363, §1 (NEW).]

[ 1997, c. 363, §1 (NEW) .]

3. Termination. Except as provided in subsection 4, if the petitioner proves the allegations in subsection 2, paragraphs A and B by a preponderance of the evidence, the court shall terminate the parental rights and responsibilities of the parent.

[ 1997, c. 363, §1 (NEW) .]

4. Exception. The court is not required to terminate the parental rights and responsibilities of a parent convicted of gross sexual assault under Title 17-A, section 253, subsection 1, paragraph B, that resulted in the conception of the child if:

A. The parent or guardian of the other parent filed the petition; [1997, c. 363, §1 (NEW).]

B. The other parent informs the court that the sexual act was consensual; and [1997, c. 363, §1 (NEW).]

C. The other parent opposes the termination of the parental rights and responsibilities of the parent convicted of the gross sexual assault. [1997, c. 363, §1 (NEW).]

[ 1997, c. 363, §1 (NEW) .]

SECTION HISTORY

1997, c. 363, §1 (NEW).



19-A §1659. Parenting coordination and assistance (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 345, §2 (NEW). MRSA T. 19-A, §1659, sub-§9 (RP).






Chapter 57: UNIFORM CHILD CUSTODY JURISDICTION ACT

19-A §1701. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1702. Purposes of chapter; construction of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1703. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1704. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1705. Notice and opportunity to be heard (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1706. Notice to persons outside the State; submission to jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1707. Simultaneous proceedings in other states (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1708. Inconvenient forum (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1709. Jurisdiction declined by reason of conduct (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1710. Information under oath to be submitted to the court (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1711. Additional parties (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1712. Appearance of parties and the child (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1713. Binding force and res judicata effect of custody decree (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1714. Recognition of out-of-state custody decrees (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1715. Modification of custody decree of another state (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1716. Filing and enforcement of custody decree of another state (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1717. Registry of out-of-state custody decrees and proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1718. Certified copies of custody decree (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1719. Taking testimony in another state (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1720. Hearings and studies in another state; orders to appear (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1721. Assistance to courts of other states (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1722. Preservation of documents for use in other states (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1723. Request for court records of another state (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1724. International application (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).



19-A §1725. Priority (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §6 (AFF). 1999, c. 486, §2 (RP).






Chapter 58: UNIFORM CHILD CUSTODY JURISDICTION AND ENFORCEMENT ACT

Subchapter 1: GENERAL PROVISIONS

19-A §1731. Short title

This chapter may be cited as the Uniform Child Custody Jurisdiction and Enforcement Act. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1732. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

1. Abandoned. "Abandoned" means left without provision for reasonable and necessary care or supervision.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Child. "Child" means an individual who has not attained 18 years of age.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Child custody determination. "Child custody determination" means a judgment, decree or other order of a court providing for the legal custody, physical custody or visitation with respect to a child. The term includes a permanent, temporary, initial and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

4. Child custody proceeding. "Child custody proceeding" means a proceeding in which legal custody, physical custody or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation or enforcement under subchapter III.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

5. Commencement. "Commencement" means the filing of the first pleading in a proceeding.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

6. Court. "Court" means an entity authorized under the law of a state to establish, enforce or modify a child custody determination.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

7. Home state. "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least 6 consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than 6 months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

8. Initial determination. "Initial determination" means the first child custody determination concerning a particular child.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

9. Issuing court. "Issuing court" means the court that makes a child custody determination for which enforcement is sought under this chapter.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

10. Issuing state. "Issuing state" means the state in which a child custody determination is made.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

11. Modification. "Modification" means a child custody determination that changes, replaces, supersedes or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

12. Person. "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency or instrumentality; public corporation; or any other legal or commercial entity.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

13. Person acting as a parent. "Person acting as a parent" means a person, other than a parent, who:

A. Has physical custody of the child or has had physical custody for a period of 6 consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding; and [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. Has been awarded legal custody by a court or claims a right to legal custody under the law of this State. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

14. Physical custody. "Physical custody" means the physical care and supervision of a child.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

15. State. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

16. Tribe. "Tribe" means an Indian tribe or band or an Alaskan Native village recognized by federal law or formally acknowledged by a state.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

17. Warrant. "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1733. Proceedings governed by other law

This chapter does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1734. Application to Indian tribes

1. Proceedings governed by Indian Child Welfare Act. A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 United States Code, Section 1901 et seq., is not subject to this chapter to the extent that it is governed by the Indian Child Welfare Act.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Tribe treated as state. A court of this State shall treat a tribe as if it were a state of the United States for the purpose of applying this subchapter and subchapter II.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Tribal custody determinations. A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under subchapter III.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1735. International application of chapter

1. Foreign country treated as a state. A court of this State shall treat a foreign country as if it were a state of the United States for the purpose of applying this subchapter and subchapter II.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Recognition and enforcement of foreign determination. Except as otherwise provided in subsection 3, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under subchapter III.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Application not required. A court of this State need not apply this chapter if the child custody law of a foreign country violates fundamental principles of human rights.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1736. Effect of child custody determination

A child custody determination made by a court of this State that had jurisdiction under this chapter binds all persons who have been served in accordance with the laws of this State or notified in accordance with section 1738 or who have submitted to the jurisdiction of the court and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1737. Priority

If a question of existence or exercise of jurisdiction under this Act is raised in a child custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1738. Notice to persons outside State

1. Notice given by service of process. Notice required for the exercise of jurisdiction when a person is outside this State may be given in a manner prescribed by the law of this State for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Proof of service. Proof of service may be made in the manner prescribed by the law of this State or by the law of the state in which the service is made.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Notice not required. Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1739. Appearance and limited immunity

1. Not subject to personal jurisdiction for other purpose. A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination is not subject to personal jurisdiction in this State for another proceeding or purpose solely by reason of having participated or of having been physically present for the purpose of participating in the proceeding.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Not immune from service of process if subject to personal jurisdiction. A person who is subject to personal jurisdiction in this State on a basis other than physical presence is not immune from service of process in this State. A party present in this State who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Immunity does not extend to unrelated acts. The immunity granted by subsection 1 does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this chapter committed by an individual while present in this State.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1740. Communication between courts

1. Communication permitted. A court of this State may communicate with a court in another state concerning a proceeding arising under this chapter.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Participation of parties. The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Communication without informing parties; no record required. Communication between courts on schedules, calendars, court records and similar matters may occur without informing the parties. A record need not be made of the communication.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

4. Communication and informing parties; record required. Except as otherwise provided in subsection 3, a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

5. Record. For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1741. Taking testimony in another state

1. Testimony of witnesses in another state. In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this State for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Forms of testimony. A court of this State may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means before a designated court or at another location in that state. A court of this State shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Exclusion of documentary evidence. Documentary evidence transmitted from another state to a court of this State by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1742. Cooperation between courts; preservation of records

1. Request to court of another state. A court of this State may request the appropriate court of another state to:

A. Hold an evidentiary hearing; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. Order a person to produce or give evidence pursuant to procedures of that state; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

C. Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

D. Forward to the court of this State a certified copy of the transcript of the record of the hearing, the evidence otherwise presented and any evaluation prepared in compliance with the request; and [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

E. Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Hearing or order upon request by court of another state. Upon request of a court of another state, a court of this State may hold a hearing or enter an order described in subsection 1.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Assessment of expenses. Travel and other necessary and reasonable expenses incurred under subsections 1 and 2 may be assessed against the parties according to the law of this State.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

4. Preservation of records. A court of this State shall preserve the pleadings, orders, decrees, records of hearings, evaluations and other pertinent records with respect to a child custody proceeding until the child attains 18 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).






Subchapter 2: JURISDICTION

19-A §1745. Initial child custody jurisdiction

1. Jurisdiction over initial determination. Except as otherwise provided in section 1748, a court of this State has jurisdiction to make an initial child custody determination only if:

A. This State is the home state of the child on the date of the commencement of the proceeding or was the home state of the child within 6 months before the commencement of the proceeding and the child is absent from this State but a parent or person acting as a parent continues to live in this State; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. A court of another state does not have jurisdiction under paragraph A or a court of the home state of the child has declined to exercise jurisdiction on the ground that this State is the more appropriate forum under section 1751 or 1752 and:

(1) The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this State other than mere physical presence; and

(2) Substantial evidence is available in this State concerning the child's care, protection, training and personal relationships; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

C. All courts having jurisdiction under paragraph A or B have declined to exercise jurisdiction on the ground that a court of this State is the more appropriate forum to determine the custody of the child under section 1751 or 1752; or [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

D. No court of any other state would have jurisdiction under the criteria specified in paragraph A, B or C. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Exclusive jurisdictional basis. Subsection 1 is the exclusive jurisdictional basis for making a child custody determination by a court of this State.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Physical presence or personal jurisdiction not necessary or sufficient. Physical presence of or personal jurisdiction over a party or a child is not necessary or sufficient to make a child custody determination.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1746. Exclusive, continuing jurisdiction

1. Exclusive, continuing jurisdiction. Except as otherwise provided in section 1748, a court of this State that has made a child custody determination consistent with section 1745 or 1747 has exclusive, continuing jurisdiction over the determination until:

A. A court of this State determines that neither the child, nor the child and one parent, nor the child and a person acting as a parent have a significant connection with this State and that substantial evidence is no longer available in this State concerning the child's care, protection, training and personal relationships; or [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. A court of this State or a court of another state determines that the child, the child's parents and any person acting as a parent do not presently reside in this State. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Modification without exclusive, continuing jurisdiction. A court of this State that has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under section 1745.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1747. Jurisdiction to modify determination

Except as otherwise provided in section 1748, a court of this State may not modify a child custody determination made by a court of another state unless a court of this State has jurisdiction to make an initial determination under section 1745, subsection 1, paragraph A or B and: [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

1. Jurisdiction of other state; more convenient forum. The court of the other state determines it no longer has exclusive, continuing jurisdiction under section 1746 or that a court of this State would be a more convenient forum under section 1751; or

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Not residents of other state. A court of this State or a court of the other state determines that the child, the child's parents and any person acting as a parent do not presently reside in the other state.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1748. Temporary emergency jurisdiction

1. Abandoned child; emergency. A court of this State has temporary emergency jurisdiction if the child is present in this State and the child has been abandoned or it is necessary in an emergency to protect the child because the child or a sibling or parent of the child is subjected to or threatened with mistreatment or abuse.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. No previous determination and no pending proceeding. If there is no previous child custody determination that is entitled to be enforced under this chapter and a child custody proceeding has not been commenced in a court of a state having jurisdiction under sections 1745 to 1747, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under sections 1745 to 1747. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under sections 1745 to 1747, a child custody determination made under this section becomes a final determination, if it so provides, and this State becomes the home state of the child.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Previous determination or pending proceeding. If there is a previous child custody determination that is entitled to be enforced under this chapter or a child custody proceeding has been commenced in a court of a state having jurisdiction under sections 1745 to 1747, any order issued by a court of this State under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under sections 1745 to 1747. The order issued in this State remains in effect until an order is obtained from the other state within the period specified or the period expires.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

4. Communication with court in another state. A court of this State that has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of a state having jurisdiction under sections 1745 to 1747, shall immediately communicate with the other court. A court of this State that is exercising jurisdiction pursuant to sections 1745 to 1747, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child and determine a period for the duration of the temporary order.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1749. Notice; opportunity to be heard; joinder

1. Notice and opportunity to be heard required. Before a child custody determination is made under this chapter, notice and an opportunity to be heard in accordance with the standards of section 1738 must be given to all persons entitled to notice under the law of this State as in child custody proceedings between residents of this State, any parent whose parental rights have not been previously terminated and any person having physical custody of the child.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Enforceability without notice and opportunity to be heard. This chapter does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Joinder and intervention of parties. The obligation to join a party and the right to intervene as a party in a child custody proceeding under this chapter are governed by the law of this State as in child custody proceedings between residents of this State.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1750. Simultaneous proceedings

1. Pending proceeding in another state. Except as otherwise provided in section 1748, a court of this State may not exercise its jurisdiction under this subchapter if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this chapter, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this State is a more convenient forum under section 1751.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Examination of documents; communication with court. Except as otherwise provided in section 1748, a court of this State, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to section 1753. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this chapter, the court of this State shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this chapter does not determine that the court of this State is a more appropriate forum, the court of this State shall dismiss the proceeding.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Modification proceeding; enforcement proceeding in another state. In a proceeding to modify a child custody determination, a court of this State shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

A. Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying or dismissing the proceeding for enforcement; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. Enjoin the parties from continuing with the proceeding for enforcement; or [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

C. Proceed with the modification under conditions it considers appropriate. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1751. Inconvenient forum

1. Court of this State an inconvenient forum. A court of this State that has jurisdiction under this chapter to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion or request of another court.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Factors relevant to determining whether inconvenient forum. Before determining whether it is an inconvenient forum, a court of this State shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

A. Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. The length of time the child has resided outside this State; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

C. The distance between the court in this State and the court in the state that would assume jurisdiction; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

D. The relative financial circumstances of the parties; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

E. Any agreement of the parties as to which state should assume jurisdiction; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

F. The nature and location of the evidence required to resolve the pending litigation, including testimony of the child; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

G. The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

H. The familiarity of the court of each state with the facts and issues in the pending litigation. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Determination of inconvenient forum. If a court of this State determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

4. Divorce or other proceeding. A court of this State may decline to exercise its jurisdiction under this chapter if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1752. Jurisdiction declined by reason of conduct

1. Jurisdiction based on unjustifiable conduct. Except as otherwise provided in section 1748 or by other law of this State, if a court of this State has jurisdiction under this chapter because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

A. The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. A court of the state otherwise having jurisdiction under sections 1745 to 1747 determines that this State is a more appropriate forum under section 1751; or [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

C. No court of any other state would have jurisdiction under the criteria specified in sections 1745 to 1747. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Appropriate remedy. If a court of this State declines to exercise its jurisdiction pursuant to subsection 1, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under sections 1745 to 1747.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Assessment of expenses. If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection 1, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs or expenses against this State unless authorized by law other than this chapter.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1753. Information to be submitted to court

1. Required information. In a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last 5 years and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

A. Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number and the date of the child custody determination, if any; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions and, if so, identify the court, the case number and the nature of the proceeding; and [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

C. Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Stay until information furnished. If the information required by subsection 1 is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Additional information. If the declaration as to any of the items described in subsection 1, paragraphs A to C is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

4. Continuing duty to inform court. Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

5. Confidentiality. Notwithstanding any other provision of law, if a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety or liberty of the party or child and determines that the disclosure is in the interest of justice.

[ 2009, c. 202, §3 (AMD) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF). 2009, c. 202, §3 (AMD).



19-A §1754. Appearance of parties and child

1. Appearance of party or other persons in this State. In a child custody proceeding in this State, the court may order a party to the proceeding who is in this State to appear before the court in person with or without the child. The court may order any person who is in this State and who has physical custody or control of the child to appear in person with the child.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Appearance of party outside this State. If a party to a child custody proceeding whose presence is desired by the court is outside this State, the court may order that a notice given pursuant to section 1738 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Orders to ensure safety. The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

4. Payment of travel and other expenses. If a party to a child custody proceeding who is outside this State is directed to appear under subsection 2 or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).






Subchapter 3: ENFORCEMENT

19-A §1761. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

1. Petitioner. "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Respondent. "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1762. Enforcement under Hague Convention

Under this subchapter a court of this State may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1763. Duty to enforce

1. Recognition and enforcement of determination of another state. A court of this State shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this chapter or the determination was made under factual circumstances meeting the jurisdictional standards of this chapter and the determination has not been modified in accordance with this chapter.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Remedies. A court of this State may utilize any remedy available under other law of this State to enforce a child custody determination made by a court of another state. The remedies provided in this subchapter are cumulative and do not affect the availability of other remedies to enforce a child custody determination.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1764. Temporary visitation

1. Temporary order for enforcement. A court of this State that does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

A. A visitation schedule made by a court of another state; or [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. The visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Duration of order. If a court of this State makes an order under subsection 1, paragraph B, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in subchapter II. The order remains in effect until an order is obtained from the other court or the period expires.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1765. Registration of child custody determination

1. Registration procedure. A child custody determination issued by a court of another state may be registered in this State, with or without a simultaneous request for enforcement, by sending to the appropriate court in this State:

A. A letter or other document requesting registration; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. Two copies, including one certified copy, of the determination sought to be registered and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

C. Except as otherwise provided in section 1753, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Filing and notice. On receipt of the documents required by subsection 1, the registering tribunal shall:

A. Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. Serve notice upon the persons named pursuant to subsection 1, paragraph C and provide them with an opportunity to contest the registration in accordance with this section. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Information in notice. The notice required by subsection 2, paragraph B must state that:

A. A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this State; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. A hearing to contest the validity of the registered determination must be requested within 20 days after service of notice; and [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

C. Failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

4. Hearing to contest. A person seeking to contest the validity of a registered order must request a hearing within 20 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

A. The issuing court did not have jurisdiction under subchapter II; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. The child custody determination sought to be registered has been vacated, stayed or modified by a court having jurisdiction to do so under subchapter II; or [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

C. The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of section 1738, in the proceedings before the court that issued the order for which registration is sought. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

5. Confirmation of registration. If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

6. Further contest precluded. Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1766. Enforcement of registered determination

1. Any relief normally available. A court of this State may grant any relief normally available under the law of this State to enforce a registered child custody determination made by a court of another state.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Recognition and enforcement without modification. A court of this State shall recognize and enforce, but may not modify, except in accordance with subchapter II, a registered child custody determination of a court of another state.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1767. Simultaneous proceedings

If a proceeding for enforcement under this subchapter is commenced in a court of this State and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under subchapter II, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1768. Expedited enforcement of child custody determination

1. Petition for enforcement verified. A petition under this subchapter must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Petition contents. A petition for enforcement of a child custody determination must state:

A. Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. Whether the determination for which enforcement is sought has been vacated, stayed or modified by a court whose decision must be enforced under this chapter and, if so, identify the court, the case number and the nature of the proceeding; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

C. Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions and, if so, identify the court, the case number and the nature of the proceeding; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

D. The present physical address of the child and the respondent, if known; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

E. Whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

F. If the child custody determination has been registered and confirmed under section 1765, the date and place of registration. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Order directing appearance; hearing. Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

4. Contents of order. An order issued under subsection 3 must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs and expenses under section 1772 and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

A. The child custody determination has not been registered and confirmed under section 1765 and that:

(1) The issuing court did not have jurisdiction under subchapter II;

(2) The child custody determination for which enforcement is sought has been vacated, stayed or modified by a court having jurisdiction to do so under subchapter II; or

(3) The respondent was entitled to notice, but notice was not given in accordance with the standards of section 1738, in the proceedings before the court that issued the order for which enforcement is sought; or [1999, c. 790, Pt. A, §21 (AMD).]

B. The child custody determination for which enforcement is sought was registered and confirmed under section 1764, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under subchapter II. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 790, Pt. A, §21 (AMD) .]

5. Military members; expedited enforcement of visitation provisions. Notwithstanding any other provision of law, upon 2 days' notice to a custodial parent or upon such shorter notice as the court may order, a person who is subject to a child custody determination, is a resident of this State, is on active duty serving in the United States Armed Forces or in the National Guard and is either permanently stationed at a military, naval or National Guard post, station or base outside this State or deployed for military or National Guard service may appear and move for enforcement of visitation provisions of a child custody determination and, in that event, the court shall proceed to determine the motion as expeditiously as the ends of justice require.

[ 2015, c. 273, §1 (NEW) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF). 1999, c. 790, §A21 (AMD). 2015, c. 273, §1 (AMD).



19-A §1769. Service of petition and order

Except as otherwise provided in section 1771, the petition and order must be served by any method authorized by the law of this State upon the respondent and any person who has physical custody of the child. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1770. Hearing and order

1. Immediate physical custody of child. Unless the court issues a temporary emergency order pursuant to section 1748, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

A. The child custody determination has not been registered and confirmed under section 1765 and that:

(1) The issuing court did not have jurisdiction under subchapter II;

(2) The child custody determination for which enforcement is sought has been vacated, stayed or modified by a court of a state having jurisdiction to do so under subchapter II; or

(3) The respondent was entitled to notice, but notice was not given in accordance with the standards of section 1738, in the proceedings before the court that issued the order for which enforcement is sought; or [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. The child custody determination for which enforcement is sought was registered and confirmed under section 1765 but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under subchapter II. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Award of fees, costs and expenses. The court shall award the fees, costs and expenses authorized under section 1772 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Refusal to answer. If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

4. Privilege and immunity may not be invoked. A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this subchapter.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1771. Warrant to take physical custody of child

1. Application for warrant. Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this State.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Issuance of warrant; hearing. If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this State, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by section 1768, subsection 2.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

3. Contents of warrant. A warrant to take physical custody of a child must:

A. Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. Direct law enforcement officers to take physical custody of the child immediately; and [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

C. Provide for the placement of the child pending final relief. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

4. Service of petition, warrant, order. The respondent must be served with the petition, warrant and order immediately after the child is taken into physical custody.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

5. Enforcement of warrant. A warrant to take physical custody of a child is enforceable throughout this State. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

6. Conditions to ensure appearance. The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1772. Costs, fees and expenses

1. Award to prevailing party; exception. The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses and child care during the course of the proceedings, unless the court finds that special circumstances make the award of these expenses unjust.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Award against a state. The court may not assess fees, costs or expenses against a state unless authorized by law other than this chapter.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1773. Recognition and enforcement

A court of this State shall accord full faith and credit to an order issued by another state and consistent with this chapter that enforces a child custody determination by a court of another state unless the order has been vacated, stayed or modified by a court having jurisdiction to do so under subchapter II. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1774. Appeals

An appeal may be taken from a final order in a proceeding under this subchapter in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under section 1764, the enforcing court may not stay an order enforcing a child custody determination pending appeal. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1775. Role of prosecutor

1. Action by prosecutor. In a case arising under this chapter or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecutor may take any lawful action, including resorting to a proceeding under this subchapter or any other available civil proceeding to locate a child, obtain the return of a child or enforce a child custody determination if there is:

A. An existing child custody determination; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

B. A request to do so from a court in a pending child custody proceeding; [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

C. A reasonable belief that a criminal statute has been violated; or [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

D. A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

2. Prosecutor acts on behalf of court. A prosecutor acting under this section acts on behalf of the court and may not represent any party.

[ 1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF) .]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1776. Role of law enforcement

At the request of a prosecutor acting under section 1775, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor with responsibilities under section 1775. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1777. Costs and expenses

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor and law enforcement officers under section 1775 or 1776. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).






Subchapter 4: MISCELLANEOUS PROVISIONS

19-A §1781. Application and construction

In applying and construing this uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1782. Effective date

This chapter takes effect January 1, 2000. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).



19-A §1783. Transitional provision

A motion or other request for relief made in a child custody proceeding or to enforce a child custody determination that was commenced before January 1, 2000 is governed by the law in effect at the time the motion or other request was made. [1999, c. 486, §3 (NEW); 1999, c. 486, §6 (AFF).]

SECTION HISTORY

1999, c. 486, §3 (NEW). 1999, c. 486, §6 (AFF).









Chapter 59: VISITATION RIGHTS OF GRANDPARENTS

19-A §1801. Short title

This chapter is known and may be cited as the "Grandparents Visitation Act." [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1802. Definitions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. (TEXT EFFECTIVE UNTIL 7/1/16) Grandparent. "Grandparent" is a biological or adoptive parent of a child's biological or adoptive parent. "Grandparent" includes a biological or adoptive parent of a child's biological or adoptive parent whose parental rights have been terminated pursuant to Title 18-A, section 9-204 or Title 22, chapter 1071, subchapter VI, but only until the child's adoption.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

1. (TEXT EFFECTIVE 7/1/16) Grandparent. "Grandparent" is a parent of a child's parent. "Grandparent" includes a parent of a child's parent whose parental rights have been terminated pursuant to Title 18-A, section 9-204 or Title 22, chapter 1071, subchapter 6, but only until the child's adoption.

[ 2015, c. 296, Pt. C, §19 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2015, c. 296, Pt. C, §19 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1803. Petition

1. Standing to petition for visitation rights. A grandparent of a minor child may petition the court for reasonable rights of visitation or access if:

A. At least one of the child's parents or legal guardians has died; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. There is a sufficient existing relationship between the grandparent and the child; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. When a sufficient existing relationship between the grandparent and the child does not exist, a sufficient effort to establish one has been made. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Procedure. The following procedures apply to petitions for rights of visitation or access under subsection 1, paragraph B or C.

A. The grandparent must file with the petition for rights of visitation or access an affidavit alleging a sufficient existing relationship with the child, or that sufficient efforts have been made to establish a relationship with the child. When the petition and accompanying affidavit are filed with the court, the grandparent shall serve a copy of both on at least one of the parents or legal guardians of the child. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The parent or legal guardian of the child may file an affidavit in response to the grandparent's petition and accompanying affidavit. When the affidavit in response is filed with the court, the parent or legal guardian shall deliver a copy to the grandparent. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The court shall determine on the basis of the petition and the affidavit whether it is more likely than not that there is a sufficient existing relationship or, if a sufficient relationship does not exist, that a sufficient effort to establish one has been made. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. If the court's determination under paragraph C is in the affirmative, the court may appoint a guardian ad litem as provided in section 1507. The court shall hold a hearing on the grandparent's petition for reasonable rights of visitation or access and shall consider any objections the parents or legal guardians may have concerning the award of rights of visitation or access to the grandparent. If the court has appointed a guardian ad litem, the court shall also consider the report of the guardian ad litem. The standard for the award of reasonable rights of visitation or access is provided in subsection 3. [2005, c. 360, §3 (AMD).]

[ 2005, c. 360, §3 (AMD) .]

3. Best interest of the child. The court may grant a grandparent reasonable rights of visitation or access to a minor child upon finding that rights of visitation or access are in the best interest of the child and would not significantly interfere with any parent-child relationship or with the parent's rightful authority over the child. In applying this standard, the court shall consider the following factors:

A. The age of the child; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The relationship of the child with the child's grandparents, including the amount of previous contact; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The preference of the child, if old enough to express a meaningful preference; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The duration and adequacy of the child's current living arrangements and the desirability of maintaining continuity; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The stability of any proposed living arrangements for the child; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. The motivation of the parties involved and their capacities to give the child love, affection and guidance; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. The child's adjustment to the child's present home, school and community; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

H. The capacity of the parent and grandparent to cooperate or to learn to cooperate in child care; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

I. Methods of assisting cooperation and resolving disputes and each person's willingness to use those methods; [2001, c. 665, §5 (AMD).]

J. Any other factor having a reasonable bearing on the physical and psychological well-being of the child; and [2001, c. 665, §5 (AMD).]

K. The existence of a grandparent's conviction for a sex offense or a sexually violent offense as those terms are defined in Title 34-A, section 11203. [2001, c. 665, §6 (NEW).]

[ 2001, c. 665, §§5, 6 (AMD) .]

4. Modification or termination. The court may modify or terminate any rights granted under this section as circumstances require. Modification or termination of rights must be consistent with this section.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Enforcement. The court may issue any orders necessary to enforce orders issued under this section or to protect the rights of parties.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Costs and fees.

[ 2005, c. 323, §13 (RP) .]

7. Supervision required; convictions for sexual offenses. Notwithstanding any other provision of this chapter, the court may award a grandparent who is convicted of a child-related sexual offense visitation with a minor grandchild only if the court finds that contact between the grandparent and the child is in the best interest of the child and that adequate provision for the safety of the child can be made. For purposes of this section, "child-related sexual offense" has the same meaning as in section 1653, subsection 6-A.

The court may require that visitation may occur only if there is another person or agency present to supervise visitation. If the court allows a family or household member to supervise grandparent-child contact, the court shall establish conditions to be followed during that contact. Conditions include, but are not limited to, those that:

A. Minimize circumstances when the family of the grandparent who is a sex offender or sexually violent predator would be supervising visits; [2001, c. 665, §7 (NEW).]

B. Ensure the safety and well-being of the child; and [2001, c. 665, §7 (NEW).]

C. Require that supervision be provided by a person who is physically and mentally capable of supervising a visit and who does not have a criminal history or history of abuse or neglect. [2001, c. 665, §7 (NEW).]

[ 2001, c. 665, §7 (NEW) .]

8. Conviction or adjudication for certain sex offenses; presumption. There is a rebuttable presumption that the grandparent would create a situation of jeopardy for the child if any contact were to be permitted and that contact is not in the best interest of the child if the court finds that the grandparent:

A. Has been convicted of an offense listed in section 1653, subsection 6-A, paragraph A in which the victim was a minor at the time of the offense and the grandparent was at least 5 years older than the minor at the time of the offense except that, if the offense was gross sexual assault under Title 17-A, section 253, subsection 1, paragraph B or C, or an offense in another jurisdiction that involves conduct that is substantially similar to that contained in Title 17-A, section 253, subsection 1, paragraph B or C, and the minor victim submitted as a result of compulsion, the presumption applies regardless of the ages of the grandparent and the minor victim at the time of the offense; or [2007, c. 513, §4 (AMD).]

B. Has been adjudicated in an action under Title 22, chapter 1071 of sexually abusing a person who was a minor at the time of the abuse. [2005, c. 366, §4 (NEW).]

The grandparent seeking contact with the child may present evidence to rebut the presumption.

[ 2007, c. 513, §4 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 665, §§5-7 (AMD). 2005, c. 323, §13 (AMD). 2005, c. 360, §3 (AMD). 2005, c. 366, §4 (AMD). 2007, c. 513, §4 (AMD).



19-A §1804. Mediation

The court may refer the parties to mediation at any time after the petition is filed and may require that the parties have made a good faith effort to mediate the issue before holding a hearing. If the court finds that either party failed to make a good faith effort to mediate, the court may order the parties to submit to mediation, dismiss the action or any part of the action, render a decision or judgment by default, assess attorney's fees and costs or impose any other sanction that is appropriate in the circumstances. The court may also impose an appropriate sanction upon a party's failure without good cause to appear for mediation after receiving notice of the scheduled time for mediation. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

An agreement reached by the parties through mediation on an issue must be reduced to writing, signed by the parties and presented to the court for approval as a court order. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §1805. Jurisdiction

An action may be commenced in the District Court for the district in which the minor child resides. If a child protective proceeding pursuant to Title 22, chapter 1071 that involves the minor child is pending, the court may consolidate the action filed under this chapter with that child protection proceeding. [1999, c. 731, Pt. ZZZ, §35 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

An action must be commenced in accordance with the Maine Rules of Civil Procedure. Proceedings under this chapter are governed by the Maine Rules of Civil Procedure. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 731, §ZZZ35 (AMD). 1999, c. 731, §ZZZ42 (AFF).






Chapter 61: MAINE PARENTAGE ACT

Subchapter 1: SHORT TITLE, SCOPE, DEFINITIONS AND GENERAL PROVISIONS

19-A §1831. Short title (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

This chapter may be known and cited as "the Maine Parentage Act." [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1832. Definitions (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

1. Acknowledged father. "Acknowledged father" means a man who has established parentage under subchapter 3.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Adjudicated parent. "Adjudicated parent" means a person who has been adjudicated by a court of competent jurisdiction to be the parent of a child.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Assisted reproduction. "Assisted reproduction" means a method of causing pregnancy other than sexual intercourse and includes but is not limited to:

A. Intrauterine or vaginal insemination; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Donation of gametes; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. Donation of embryos; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

D. In vitro fertilization and transfer of embryos; and [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

E. Intracytoplasmic sperm injection. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Child. "Child" means an individual of any age whose parentage may be determined under this chapter.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

5. Donor. "Donor" means a person who contributes a gamete or gametes or an embryo or embryos to another person for assisted reproduction or gestation, whether or not for consideration.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

6. Embryo. "Embryo" means a cell or group of cells containing a diploid complement of chromosomes or a group of such cells, not including a gamete, that has the potential to develop into a live born human being if transferred into the body of a woman under conditions in which gestation may be reasonably expected to occur.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

7. Gamete. "Gamete" means a cell containing a haploid complement of deoxyribonucleic acid that has the potential to form an embryo when combined with another gamete. "Gamete" includes:

A. Sperm; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Eggs; and [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. Deoxyribonucleic acid from one human being combined with the cytoplasm, including without limitation cytoplasmic deoxyribonucleic acid, of another human being. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

8. Genetic population group. "Genetic population group" means, for purposes of genetic testing, a recognized group that an individual identifies as all or part of the individual's ancestry or that is so identified by other information.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

9. Genetic testing. "Genetic testing" means an analysis of genetic markers to exclude or identify a man as the genetic father or a woman as the genetic mother of a child. "Genetic testing" includes an analysis of one or a combination of the following:

A. Deoxyribonucleic acid; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Blood group antigens, red cell antigens, human leukocyte antigens, serum enzymes, serum proteins or red cell enzymes; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. Genetic markers other than those in paragraphs A and B. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

10. Gestational carrier. "Gestational carrier" means an adult woman who is not an intended parent and who enters into a gestational carrier agreement to bear a child conceived using the gametes of other persons and not her own, except that a woman who carries a child for a family member using her own gametes and who fulfills the requirements of subchapter 8 is a gestational carrier.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

11. Gestational carrier agreement. "Gestational carrier agreement" means a contract between an intended parent or parents and a gestational carrier intended to result in a live birth.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

12. Intended parent. "Intended parent" means a person, married or unmarried, who manifests the intent to be legally bound as the parent of a child resulting from assisted reproduction or a gestational carrier agreement. In the case of a married couple, any reference to an intended parent includes both spouses for all purposes of this chapter.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

13. Parent. "Parent" means an individual who has established parentage that meets the requirements of this chapter.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

14. Parentage. "Parentage" means the legal relationship between a child and a parent as established in this chapter.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

15. Paternity or maternity index. "Paternity or maternity index" means, with respect to a person who has undergone genetic testing, the likelihood of genetic paternity or maternity calculated by computing the ratio between:

A. The likelihood that the tested person is the genetic father or genetic mother based on the genetic markers of the tested person, birth mother and child and conditioned on the hypothesis that the tested person is the father or mother of the child; and [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. The likelihood that the tested person is not the genetic father or genetic mother based on the genetic markers of the tested person, birth mother and child and conditioned on the hypothesis that the tested person is not the genetic father or genetic mother of the child. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

16. Presumed parent. "Presumed parent" means a person who pursuant to section 1881 is recognized as the parent of a child.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

17. Probability of paternity; probability of maternity. "Probability of paternity" and "probability of maternity" mean the measure, for the genetic population group to which the alleged genetic father or genetic mother belongs, of the probability that the person in question is the genetic father or genetic mother of the child compared with a random, unrelated person of the same genetic population group and expressed as a percentage incorporating the paternity or maternity index and a prior probability.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

18. Record. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

19. Sign. "Sign" means, with the intent to authenticate or adopt a record, to:

A. Execute or adopt a tangible symbol; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Attach to or logically associate with the record an electronic symbol, sound or process. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

20. Signatory. "Signatory" means an individual who signs a record and is bound by its terms.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1833. Scope and application (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Scope. This chapter applies to determination of parentage in this State.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Choice of law. The court shall apply the law of this State to adjudicate parentage. The applicable law does not depend on:

A. The place of birth of the child; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. The past or present residence of the child. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Effect on parental rights. This chapter does not create, enlarge or diminish parental rights or duties under other laws of this State or the equitable powers of the courts, except as provided in this chapter.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1834. Parentage proceeding (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Proceeding authorized. A proceeding to adjudicate the parentage of a child may be maintained in accordance with this chapter and applicable rules of procedure.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Original actions. Original actions to adjudicate parentage may be commenced only in District Court.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Other proceedings. The District Court and the Probate Court are authorized to adjudicate parentage under this chapter when parentage is an issue in any other pending proceeding.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. No right to jury. There is no right to demand a jury trial in an action to determine parentage.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

5. Disclosure of social security numbers. A person who is a party to a parentage action shall disclose that person's social security number to the court. The social security number of a person subject to a parentage adjudication must be placed in the court records relating to the adjudication. The record of a person's social security number is confidential and is not open to the public. The court shall disclose a person's social security number to the department for child support enforcement purposes.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1835. Standing to maintain proceeding (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

Subject to other provisions of this chapter, a proceeding to adjudicate parentage may be maintained by: [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

1. Child. The child;

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Woman giving birth. The woman who gave birth to the child;

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Person whose parentage to be adjudicated. A person whose parentage is to be adjudicated;

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Department of Health and Human Services. The department; or

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

5. Representative of individual. A representative authorized by law to act for an individual who would otherwise be entitled to maintain a proceeding but who is deceased, incapacitated or a minor.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1836. Parties to proceeding (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

In addition to a child whose parentage is to be adjudicated, all parents of the child must be joined as parties in a proceeding to adjudicate parentage. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1837. Personal jurisdiction (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Personal jurisdiction. An individual may not be adjudicated to be a parent unless the court has personal jurisdiction over the individual.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Personal jurisdiction over nonresident. A court of this State having jurisdiction to adjudicate parentage may exercise personal jurisdiction over a nonresident individual, or the guardian or conservator of the individual, if the conditions prescribed in section 2961 are fulfilled.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Adjudication. Lack of jurisdiction over one individual does not preclude the court from making an adjudication of parentage binding on another individual over whom the court has personal jurisdiction.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1838. Venue (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

Venue for a proceeding to adjudicate parentage is in the county or division in which: [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

1. Child. The child resides or is present or, for purposes of subchapter 7 or 8, is or will be born;

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Parent. The parent or intended parent resides;

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Respondent. The respondent resides or is present if the child does not reside in this State;

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Estate proceeding. A proceeding for probate or administration of the parent or alleged parent's estate has been commenced; or

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

5. Child protection proceeding. A child protection proceeding with respect to the child has been commenced.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1839. Joinder of proceedings (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Joinder permitted. Except as otherwise provided in subsection 2, a proceeding to adjudicate parentage may be joined with a proceeding for parental rights and responsibilities, child support, child protection, termination of parental rights, child custody or visitation, divorce, annulment, legal separation, guardianship, probate or administration of an estate or other appropriate proceeding or a challenge or rescission of acknowledgment of paternity.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Joinder not permitted. A respondent may not join a proceeding described in subsection 1 with a proceeding to adjudicate parentage brought as part of an interstate child support enforcement action under chapter 67.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1840. Orders (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Interim order for support. In a proceeding under this subchapter, the court may issue an interim order for support of a child in accordance with the child support guidelines under chapter 63 with respect to a person who is:

A. A presumed, acknowledged or adjudicated parent of the child; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Petitioning to have parentage adjudicated; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. Identified as the genetic parent through genetic testing under subchapter 6; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

D. An alleged parent who has declined to submit to genetic testing; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

E. The woman who gave birth to the child. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Interim order for parental rights and responsibilities. In a proceeding under this subchapter, the court may order an initial allocation of parental rights and responsibilities. The order of the court must provide notice that if either party objects to the allocation, that party may file a complaint pursuant to section 1654 and that an order from that action supersedes this initial allocation of parental rights and responsibilities. In resolving parental rights and responsibilities issues, the court may not delay entering a determination of parentage and an initial order concerning child support.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Final orders. Final orders concerning child support or parental rights and responsibilities are governed by chapters 51 and 55, respectively.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1841. Admission of parentage authorized (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Admission of parentage. A respondent in a proceeding to adjudicate parentage may admit to the parentage of a child by filing a pleading to that effect or by admitting parentage under penalty of perjury when making an appearance or during a hearing.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Order adjudicating parentage. If the court finds that an admission of parentage satisfies the requirements of this section and finds that there is no reason to question the admission, and no other party contests it, the court may issue an order adjudicating the child to be the child of the person admitting parentage.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1842. Order on default (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

The court may issue an order adjudicating the parentage of a person who is in default, as long as: [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

1. Served with notice. The person was served with notice of the proceeding; and

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Found to be parent. The person is found by the court to be the parent of the child.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1843. Order adjudicating parentage (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Issuance of order. In a proceeding under this subchapter, the court shall issue a final order adjudicating whether a person alleged or claiming to be a parent is the parent of a child.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Identify child. A final order under subsection 1 must identify the child by name and date of birth.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Change of name. On request of a party and for good cause shown, the court may order that the name of the child be changed.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Amended birth registration. If the final order under subsection 1 is at variance with the child's birth certificate, the State Registrar of Vital Statistics shall issue an amended birth registration.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1844. Binding effect of determination of parentage (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Determination binding; signatories and parties. Except as otherwise provided in subsection 2, a determination of parentage is binding on:

A. All signatories to an acknowledgment of paternity or denial of parentage as provided in subchapter 3; and [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of section 2961. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Adjudication in proceeding to dissolve marriage. In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of section 2961 and the final order:

A. Expressly identifies a child as a "child of the marriage" or "issue of the marriage" or by similar words indicates that the parties are the parents of the child; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Provides for support of the child by the parent or parents. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Determination a defense. Except as otherwise provided in this chapter, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Challenge to adjudication. A party to an adjudication of parentage may challenge the adjudication only by appeal or in a manner otherwise consistent with the Maine Rules of Civil Procedure.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1845. Full faith and credit (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

A court of this State shall give full faith and credit to a determination of parentage, including but not limited to an acknowledgment of paternity, from another state if the determination is valid and effective in accordance with the law of the other state. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).






Subchapter 2: ESTABLISHMENT OF PARENTAGE

19-A §1851. Establishment of parentage (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

Parentage may be established by: [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

1. Birth. Giving birth to the child, except as otherwise provided in subchapter 8;

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Adoption. Adoption of the child pursuant to Title 18-A, Article 9;

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Acknowledgment. An effective voluntary acknowledgment of paternity under subchapter 3;

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Presumption. An unrebutted presumption of parentage under subchapter 4;

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

5. De facto parentage. An adjudication of de facto parentage, under subchapter 5;

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

6. Genetic parentage. An adjudication of genetic parentage under subchapter 6;

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

7. Assisted reproduction. Consent to assisted reproduction under subchapter 7; and

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

8. Gestational carrier agreement. Consent to a gestational carrier agreement under subchapter 8 by the intended parent or parents.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1852. Nondiscrimination (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

Every child has the same rights under law as any other child without regard to the marital status or gender of the parents or the circumstances of the child's birth. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1853. Consequences of establishment of parentage (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. All purposes. Unless parental rights are terminated, parentage established under this chapter applies for all purposes, except as otherwise specifically provided by other law of this State.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Preservation of parent-child relationship. Consistent with the establishment of parentage under this chapter, a court may determine that a child has more than 2 parents.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1854. Determination of maternity (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

Provisions of this chapter relating to determination of paternity may apply to determination of maternity as needed to determine parentage consistent with this chapter. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1855. No limitation on child (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

Nothing in this subchapter limits the right of a child to bring an action to adjudicate parentage. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).






Subchapter 3: VOLUNTARY ACKNOWLEDGMENT OF PATERNITY

19-A §1861. Acknowledgment of paternity (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

The woman who gives birth to a child and a man, not her spouse, claiming to be the genetic father of the child may sign an acknowledgment of paternity with intent to establish paternity. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1862. Execution of acknowledgment of paternity (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Requirements. An acknowledgment of paternity under section 1861 must:

A. Be in a record; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Be signed, or otherwise authenticated, under penalty of perjury by the woman giving birth and by the man seeking to establish his paternity; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. State that:

(1) There is no other presumed parent of the child or, if there is another presumed parent, state that parent's full name; and

(2) There is no other acknowledged father and no adjudicated parent of the child other than the woman giving birth; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

D. State whether there has been genetic testing and, if so, that the acknowledging man's claim of paternity is consistent with the results of the testing; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

E. State that the man signing the acknowledgment believes himself to be the biological father; and [RR 2015, c. 1, §12 (COR).]

F. State that the signatories understand that the acknowledgment is the equivalent of a court determination of paternity of the child and that a challenge to the acknowledgment is permitted only under limited circumstances and is barred after 2 years. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ RR 2015, c. 1, §12 (COR) .]

2. Notice. Before the woman giving birth or alleged father may sign an acknowledgment of paternity under section 1861, the woman giving birth and the putative father must be given oral and written notice of the alternatives to, the legal consequences of and the rights and responsibilities that arise from signing the acknowledgment.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Acknowledgment voidable. An acknowledgment of paternity under section 1861 is voidable if it:

A. States that another person is a presumed parent, unless a denial of parentage signed or otherwise authenticated by the presumed parent is filed with the State Registrar of Vital Statistics; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. States that another person is an acknowledged father or adjudicated parent; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. Falsely denies the existence of a presumed parent, acknowledged father or adjudicated parent of the child. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Presumed parent. A man who is a presumed parent under section 1881, subsection 3 may sign or otherwise authenticate an acknowledgment of paternity in accordance with the requirements of this subchapter.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

RR 2015, c. 1, §12 (COR). 2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1863. Denial of parentage (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

A person presumed to be a parent under section 1881 may execute a denial of parentage only in the limited circumstances set forth in this section. A denial of parentage is valid only if: [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

1. Acknowledgment. An acknowledgment of paternity signed or otherwise authenticated by another man is filed pursuant to this subchapter;

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Under penalty of perjury. The denial is in a record and is signed or otherwise authenticated under penalty of perjury; and

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Person executing. The person executing the denial has not previously:

A. Acknowledged paternity, unless the previous acknowledgment has been rescinded pursuant to section 1867 or successfully challenged pursuant to section 1868; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Been adjudicated to be the parent of the child. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1864. Filing of an acknowledgment of paternity and related denial of parentage (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Acknowledgment and denial. An acknowledgment of paternity and related denial of parentage under this subchapter must be filed with the State Registrar of Vital Statistics and may be contained in a single document or may be signed in counterparts and may be filed separately or simultaneously. If the acknowledgment and denial are both necessary, neither is valid until both are filed.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Effective date. Subject to subsection 1, an acknowledgment of paternity or denial of parentage takes effect on the filing of the document with the State Registrar of Vital Statistics, whichever occurs later.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Signed by minor. An acknowledgment of paternity or denial of parentage signed by a minor is valid if it is otherwise in compliance with this chapter.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1865. Equivalent to adjudication (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Acknowledgment. Except as otherwise provided in sections 1867 and 1868, a valid acknowledgment of paternity under section 1861 filed with the State Registrar of Vital Statistics is equivalent to an adjudication of parentage of a child and confers upon the acknowledged father all of the rights and duties of a parent.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Denial. Except as otherwise provided in section 1867 and section 1868, subsection 1, a valid denial of parentage under section 1863 filed with the State Registrar of Vital Statistics in conjunction with a valid acknowledgment of paternity under section 1861 is equivalent to an adjudication of the nonparentage of the presumed parent and discharges the presumed parent from all rights and duties of a parent.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1866. No filing fee (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

The State Registrar of Vital Statistics may not charge a fee for filing an acknowledgment of paternity or denial of parentage under section 1864. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1867. Proceeding for rescission (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

A signatory may rescind an acknowledgment of paternity or denial of parentage under this subchapter by commencing a proceeding to rescind before the earlier of: [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

1. Sixty days after effective date. Sixty days after the effective date of the acknowledgment or denial, as provided in section 1864; and

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Date of first hearing. The date of the first hearing, in a proceeding to which the signatory is a party, before a court to adjudicate an issue relating to the child, including a proceeding seeking child support.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1868. Challenge to acknowledgment (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Challenge by signatory. After the period for rescission under section 1867 has expired, a signatory of an acknowledgment of paternity or denial of parentage may commence a proceeding to challenge the acknowledgment or denial only:

A. On the basis of fraud, duress or material mistake of fact; and [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Within 2 years after the acknowledgment or denial is filed with the State Registrar of Vital Statistics. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Challenge by person not a signatory. If an acknowledgment of paternity has been made in accordance with this subchapter, an individual who is neither the child nor a signatory to the acknowledgment of paternity and who seeks to challenge the validity of the acknowledgment and adjudicate parentage must commence a proceeding not later than 2 years after the effective date of the acknowledgment, as provided in section 1864, unless the individual did not know and could not reasonably have known of the individual's potential genetic parentage on account of material misrepresentation or concealment, in which case the proceeding must be commenced no later than 2 years after discovery.

[ RR 2015, c. 1, §13 (COR) .]

3. Burden of proof. A party challenging an acknowledgment of paternity or denial of parentage pursuant to this section has the burden of proof.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

RR 2015, c. 1, §13 (COR). 2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1869. Procedure for rescission or challenge (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Every signatory party. Every signatory to an acknowledgment of paternity and any related denial of parentage under this subchapter must be made a party to a proceeding under section 1867 or 1868 to rescind or challenge the acknowledgment or denial.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Submission to personal jurisdiction. For the purpose of rescission of or challenge to an acknowledgment of paternity or denial of parentage, a signatory submits to personal jurisdiction of this State by signing the acknowledgment or denial, effective upon the filing of the document with the State Registrar of Vital Statistics pursuant to section 1864.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Suspension of legal responsibilities. Except for good cause shown, during the pendency of a proceeding under section 1867 or 1868 to rescind or challenge an acknowledgment of paternity or denial of parentage, the court may not suspend the legal responsibilities of a signatory arising from the acknowledgment, including the duty to pay child support.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Proceeding to rescind or challenge. A proceeding under section 1867 or 1868 to rescind or challenge an acknowledgment of paternity or denial of parentage must be conducted as a proceeding to adjudicate parentage under subchapter 1.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

5. Amendment to birth record. At the conclusion of a proceeding under section 1867 or 1868 to rescind or challenge an acknowledgment of paternity or denial of parentage, the court shall order the State Registrar of Vital Statistics to amend the birth record of the child, if appropriate.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1870. Ratification not permitted (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

A court or administrative agency conducting a judicial or administrative proceeding may not ratify an unchallenged acknowledgment of paternity under section 1861. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1871. Forms for acknowledgment and denial of paternity (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

To facilitate compliance with this subchapter, the State Registrar of Vital Statistics shall prescribe forms for the acknowledgment of paternity and the denial of parentage. A valid acknowledgment of paternity or denial of parentage is not affected by a later modification of the prescribed form. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1872. Release of information (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

The State Registrar of Vital Statistics may release information relating to an acknowledgment of paternity under section 1861 as provided in Title 22, section 2706. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1873. Adoption of rules (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

The State Registrar of Vital Statistics may adopt rules to implement this subchapter. Rules adopted pursuant to this section are routine technical rules for the purposes of Title 5, chapter 375, subchapter 2-A. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).






Subchapter 4: PRESUMED PARENTAGE

19-A §1881. Presumption of parentage (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Marital presumption established. A person is presumed to be the parent of a child if:

A. The person and the woman giving birth to the child are married to each other and the child is born during the marriage; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. The person and the woman giving birth to the child were married to each other and the child is born within 300 days after the marriage is terminated by death, annulment, divorce or declaration of invalidity or after a decree of separation; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. Before the birth of the child, the person and the woman giving birth to the child married each other in apparent compliance with law, even if the attempted marriage is or could be declared invalid, and the child is born during the invalid marriage or within 300 days after its termination by death, annulment, divorce or declaration of invalidity or after a decree of separation. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Equivalent status in other jurisdictions. The marital presumption in subsection 1 applies to a legal relationship that provides substantially the same rights, benefits and responsibilities as marriage and is recognized as valid in the state or jurisdiction in which it was entered.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Nonmarital presumption established. A person is presumed to be a parent of a child if the person resided in the same household with the child and openly held out the child as that person's own from the time the child was born or adopted and for a period of at least 2 years thereafter and assumed personal, financial or custodial responsibilities for the child.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Rebuttal of presumption. A presumption established under this subchapter may be rebutted only by a court determination.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1882. Challenge to presumed parent (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Two-year limitation. Except as provided in subsection 2, a proceeding to challenge the parentage of an individual whose parentage is presumed under section 1881 must be commenced not later than 2 years after the birth of the child; otherwise the presumption cannot be rebutted.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Later than 2 years. A proceeding to challenge the parentage of an individual whose parentage is presumed under section 1881 may be commenced more than 2 years after the birth of the child in the following situations.

A. A presumed parent under section 1881, subsection 1 who is not the genetic parent of a child and who could not reasonably have known about the birth of the child may commence a proceeding under this subsection within 2 years after learning of the child's birth. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. An alleged genetic parent who did not know of the potential genetic parentage of a child, and who could not reasonably have known on account of material misrepresentation or concealment, may commence a proceeding under this subsection within 2 years after discovering the potential genetic parentage. If the individual is adjudicated to be the genetic parent of the child, the court may not disestablish a presumed parent and, consistent with section 1853, subsection 2, the court shall determine parental rights and responsibilities of the parents in accordance with section 1653. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. A mother or a presumed parent under section 1881, subsection 3 disputing the validity of the presumption may commence a proceeding under this subsection at any time. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1883. Multiple presumptions (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

If 2 or more conflicting presumptions arise under this subchapter, the court shall adjudicate parentage and determine parental rights and responsibilities in accordance with section 1653. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).






Subchapter 5: DE FACTO PARENTAGE

19-A §1891. De facto parentage (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. De facto parentage. The court may adjudicate a person to be a de facto parent.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Standing to seek de facto parentage. A person seeking to be adjudicated a de facto parent of a child under this subchapter must establish standing to maintain the action in accordance with the following.

A. A person seeking to be adjudicated a de facto parent of a child shall file with the initial pleadings an affidavit alleging under oath specific facts to support the existence of a de facto parent relationship with the child as set forth in subsection 3. The pleadings and affidavit must be served upon all parents and legal guardians of the child and any other party to the proceeding. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. An adverse party, parent or legal guardian who files a pleading in response to the pleadings in paragraph A shall also file an affidavit in response, serving all parties to the proceeding with a copy. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. The court shall determine on the basis of the pleadings and affidavits under paragraphs A and B whether the person seeking to be adjudicated a de facto parent has presented prima facie evidence of the requirements set forth in subsection 3. The court may in its sole discretion, if necessary and on an expedited basis, hold a hearing to determine disputed facts that are necessary and material to the issue of standing. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

D. If the court's determination under paragraph C is in the affirmative, the party claiming de facto parentage has standing to proceed to adjudication under subsection 3. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Adjudication of de facto parent status. The court shall adjudicate a person to be a de facto parent if the court finds by clear and convincing evidence that the person has fully and completely undertaken a permanent, unequivocal, committed and responsible parental role in the child's life. Such a finding requires a determination by the court that:

A. The person has resided with the child for a significant period of time; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. The person has engaged in consistent caretaking of the child; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. A bonded and dependent relationship has been established between the child and the person, the relationship was fostered or supported by another parent of the child and the person and the other parent have understood, acknowledged or accepted that or behaved as though the person is a parent of the child; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

D. The person has accepted full and permanent responsibilities as a parent of the child without expectation of financial compensation; and [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

E. The continuing relationship between the person and the child is in the best interest of the child. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Orders. The court may enter the following orders as appropriate.

A. The court may enter an interim order concerning contact between a person with standing seeking adjudication under this subchapter as a de facto parent and the child. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Adjudication of a person under this subchapter as a de facto parent establishes parentage, and the court shall determine parental rights and responsibilities in accordance with section 1653. The court shall make appropriate orders for the financial support for the child in accordance with the child support guidelines under chapter 63. An order requiring the payment of support to or from a de facto parent does not relieve any other parent of the obligation to pay child support unless otherwise ordered by a court. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

5. Other parents. The adjudication of a person under this subchapter as a de facto parent does not disestablish the parentage of any other parent.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).






Subchapter 6: GENETIC PARENTAGE

19-A §1901. Scope of subchapter (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

This subchapter governs procedures and requirements of genetic testing and genetic testing results of an individual to determine parentage and adjudication of parentage based on genetic testing, whether the individual voluntarily submits to testing or is tested pursuant to an order of the court or the department. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1902. Requirements for genetic testing (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Type of genetic testing. Genetic testing must be of a type reasonably relied upon by experts in the field of genetic testing and performed in a testing laboratory accredited by:

A. A national association of blood banks approved by the department; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. An accrediting body designated by the federal Secretary of Health and Human Services. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Specimen. A specimen used in genetic testing may consist of one or more samples, or a combination of samples, of blood, buccal cells, bone, hair or other body tissue or fluid. The specimen used in the testing need not be of the same kind for each individual undergoing genetic testing.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Selection of databases; objections. Based on the genetic population group of an individual, a testing laboratory shall determine the databases from which to select frequencies for use in calculation of the probability of genetic parentage. If there is disagreement as to the testing laboratory's choice, the following provisions apply.

A. The court, upon motion, may require the testing laboratory, prior to adjudication, to recalculate the test results using a different database for genetic population groups from that used by the laboratory. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. The individual objecting to the testing laboratory's initial choice shall:

(1) If the frequencies are not available to the testing laboratory for the genetic population groups requested, provide the requested frequencies compiled in a manner recognized by an accrediting body under subsection 1; or

(2) Engage another accredited testing laboratory to perform the calculations. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. The testing laboratory may use its own statistical estimate if there is a question regarding which database for genetic population groups is appropriate. The testing laboratory shall calculate the frequencies using statistics, if available, for any other database requested. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Additional genetic testing. If, after recalculation under subsection 3 using a different database for genetic population groups, genetic testing does not rebuttably identify the genetic parent of a child under section 1904, an individual who has been tested may be required to submit to additional genetic testing.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1903. Report of genetic testing (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Report; self-authenticating. A report of genetic testing must be in a record and signed under penalty of perjury by a designee of the testing laboratory. A report made under the requirements of this subchapter is self-authenticating.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Documentation. Documentation from the testing laboratory of the following information is sufficient to establish a reliable chain of custody that allows the results of genetic testing to be admissible without testimony:

A. The names and photographs of the individuals whose specimens have been taken; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. The names of the individuals who collected the specimens; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. The places and dates the specimens were collected; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

D. The names of the individuals who received the specimens in the testing laboratory; and [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

E. The dates the specimens were received. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1904. Genetic testing results (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Results identify as genetic parent. Under this chapter, a person is rebuttably identified as the genetic parent of a child if the genetic testing of the person complies with this subchapter and the results disclose:

A. In the case of paternity:

(1) That the man has at least a 99% probability of paternity, using a prior probability of 0.50, as calculated by using the paternity index obtained in the testing; and

(2) A paternity index of at least 100 to 1; and [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. In the case of maternity:

(1) That the woman has at least a 99% probability of maternity, using a prior probability of at least 0.50, as calculated by using the maternity index obtained in the testing; and

(2) A maternity index of at least 100 to 1. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Identification of genetic parent. Identification of a genetic parent through genetic testing does not establish parentage absent adjudication under this chapter.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Rebuttal. A person identified under subsection 1 as the genetic father or genetic mother of the child may rebut the genetic testing results only by other genetic testing satisfying the requirements of this subchapter that:

A. Excludes the person as a genetic father or genetic mother of the child; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. In the case of a genetic father, identifies another man as the possible genetic father of the child or, in the case of a genetic mother, identifies another woman as the possible genetic mother of the child. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Further genetic testing. Except as otherwise provided in section 1909, if more than one person is identified by genetic testing as the possible genetic father or genetic mother of the child, the court shall order them to submit to further genetic testing to identify the sole genetic father or genetic mother.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1905. Costs of genetic testing (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Payment for the costs advanced. The payment for the costs, if any, of initial genetic testing must be advanced:

A. By the department in a proceeding in which the department is providing services; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. By the individual who made the request; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. As agreed by the parties; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

D. As ordered by the court. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Reimbursement. In cases in which the payment for the costs of initial genetic testing is advanced pursuant to subsection 1, paragraph A, the department may seek reimbursement from a person who is rebuttably identified through the genetic testing as the genetic father or genetic mother.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1906. Additional genetic testing (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

The court shall order additional genetic testing upon the request of a party who contests the result of the initial testing. If the initial genetic testing identified a person as the genetic father or genetic mother of the child under section 1904, the court or agency may not order additional testing unless the party provides advance payment for the testing. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1907. Genetic testing when specimens not available (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Specimen not available; submission of specimens. Subject to subsection 2, if a genetic testing specimen is not available from a person who may be the genetic father or genetic mother of a child, for good cause and under circumstances the court considers to be just, the court may order the following individuals to submit specimens for genetic testing:

A. The parents of the person; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Brothers and sisters of the person; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. Other children of the person and their mothers; and [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

D. Relatives of the person necessary to complete genetic testing. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Finding required. Issuance of an order under this section requires a finding that a need for genetic testing outweighs the legitimate interests of the individual sought to be tested.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1908. Deceased person (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

For good cause shown, the court may order genetic testing of a deceased person. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1909. Identical sibling (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Genetic testing of sibling. The court may order genetic testing of a sibling of a person if the person is commonly believed to have an identical sibling and evidence suggests that the sibling may be the genetic father or genetic mother of the child.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Nongenetic evidence. If a person and a sibling of the person tested pursuant to subsection 1 satisfy the requirements as the identified genetic father or genetic mother of the child under section 1904 without consideration of another identical sibling being identified as the genetic father or genetic mother of the child, the court may rely on nongenetic evidence to adjudicate parentage under this chapter.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1910. Confidentiality of genetic testing (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Release of report. A report of genetic testing for parentage is confidential and may not be released except as provided in this subchapter.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Intentional release of identifiable specimen. An individual who intentionally releases an identifiable specimen of another individual for any purpose other than that relevant to a proceeding regarding parentage without a court order or the written permission of the individual who furnished the specimen commits a Class E crime.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1911. Court order for testing (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Order to submit to genetic testing. Except as provided in section 1912 or as otherwise provided in this chapter, the court may order a child and other designated individuals to submit to genetic testing if the request for testing is supported by the sworn statement of a party to a proceeding setting forth a reasonable, good faith basis for alleging or denying genetic parentage.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Presumption of genetic maternity. Genetic testing of the woman who gave birth to a child is not required and may not be ordered to prove that she is the genetic mother, unless there is a reasonable, good faith basis to dispute genetic maternity.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. No presumed, acknowledged or adjudicated parent. The department may seek an order for genetic testing only if there is no presumed parent, acknowledged father, adjudicated parent or intended parent who consented to assisted reproduction pursuant to this chapter. Genetic testing may not be ordered if the person who is the subject of the request for order is a donor.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. In utero testing. If a request for genetic testing of a child is made before birth, the court may not order in utero testing.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

5. Concurrent or sequential testing. If 2 or more individuals are subject to court-ordered genetic testing, the testing may be ordered concurrently or sequentially.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1912. Authority to deny requested order for genetic testing or admission of test results (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Grounds for denial. In a proceeding to adjudicate parentage, the court may deny a motion seeking an order for genetic testing or deny admissibility of the test results at trial if the court determines that:

A. The conduct of the parties estops a party from denying parentage; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. It would be an inequitable interference to the relationship between the child and a parent or otherwise contrary to the best interest of the child. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Factors. In determining whether to deny a motion seeking an order for genetic testing under this chapter or a request for admission of such test results at trial, the court shall consider the best interest of the child, including the following factors, if relevant:

A. The length of time between the proceeding to adjudicate parentage and the time that a parent was placed on notice that genetic parentage is at issue; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. The length of time during which the parent has assumed a parental role for the child; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. The facts surrounding discovery that genetic parentage is at issue; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

D. The nature of the relationship between the child and the parent; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

E. The age of the child; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

F. Any adverse effect on the child that may result if parentage is successfully disproved; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

G. The nature of the relationship between the child and any alleged parent; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

H. The extent to which the passage of time reduces the chances of establishing the parentage of another person and a child support obligation in favor of the child; and [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

I. Factors in addition to those in paragraphs A to H that may affect the equities arising from the disruption of the relationship between the child and the parent or the chance of other adverse effect to the child. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Guardian ad litem. In a proceeding involving the application of this section, a minor or incapacitated child may be represented by a guardian ad litem.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Order. In cases involving an acknowledged or presumed parent, if the court denies a motion seeking an order for genetic testing, the court shall issue an order adjudicating the acknowledged or presumed parent to be the parent of the child.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1913. Admissibility of results of genetic testing; expenses (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Record admissible; objection. Except as otherwise provided in subsection 3, a record of a genetic testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects to its admission within 14 days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

A. Voluntarily or pursuant to an order of the court; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Before or after the commencement of the proceeding. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Testimony of experts. A party objecting to the results of genetic testing may call one or more genetic testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert's testifying.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Results inadmissible; exceptions. If a child has a presumed parent, acknowledged father or adjudicated parent, the results of genetic testing are admissible to adjudicate parentage only:

A. With the consent of each person who is a parent of the child under this chapter, unless the court otherwise orders under section 1912; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Pursuant to an order of the court under section 1911. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Copies of bills and records as evidence. Copies of bills and records of expenses paid for prenatal care, childbirth, postnatal care and genetic testing are admissible as evidence without requiring 3rd-party foundation testimony and are prima facie evidence of amounts incurred for those expenses or testing on behalf of the child.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1914. Consequences of declining genetic testing (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Adjudication contrary to position. If an individual whose paternity is being determined under this chapter declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Testing of woman giving birth; unavailable or declines. Genetic testing of the woman who gave birth to a child is not a condition precedent to testing the child and a man whose paternity is being determined under this chapter. If the woman who gave birth is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every person whose genetic parentage is being adjudicated.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1915. Adjudication of parentage based on genetic testing (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Parentage based on genetic testing. If the court adjudicates parentage based on genetic testing, the following apply.

A. Unless the results of genetic testing are admitted to rebut other results of genetic testing:

(1) If genetic testing results pursuant to section 1904 exclude a person as the genetic parent of a child, the court shall find that person is not a genetic parent of the child and may not adjudicate the person as the child's parent on the basis of genetic testing; and

(2) If genetic testing results pursuant to section 1904 identify a person as the genetic parent of a child, the court shall find that person to be the genetic parent and may adjudicate the person as the child's parent, unless otherwise provided by this chapter. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. If the court finds that genetic testing under section 1904 neither identifies nor excludes a person as the genetic parent of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing and other evidence are admissible to adjudicate the issue of parentage. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Inadmissible evidence. Testimony relating to sexual relations or possible sexual relations of the woman giving birth at a time other than the probable time of conception of the child is inadmissible in evidence.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Adjudication consistent with this chapter. An adjudication of parentage based on genetic testing is subject to the requirements and limitations of this chapter.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).






Subchapter 7: PARENTAGE BY ASSISTED REPRODUCTION

19-A §1921. Scope of subchapter (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

This subchapter does not apply to the birth of a child conceived by means other than assisted reproduction. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1922. Parental status of donor (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Donor not a parent. A donor is not a parent of a child conceived through assisted reproduction.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Exceptions. Notwithstanding subsection 1:

A. A person who provides a gamete or gametes or an embryo or embryos to be used for assisted reproduction for the person's spouse is a parent of the resulting child; and [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. A person who provides a gamete or gametes or an embryo or embryos for assisted reproduction is a parent of the resulting child if the person has a written agreement or agreements with the person giving birth and any intended parent that the person will be a parent. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1923. Parentage of child of assisted reproduction (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

A person who provides gametes for and consents to or a person who consents to assisted reproduction by a woman as provided in section 1924 with the intent to be the parent of a resulting child is a parent of the resulting child. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1924. Consent to assisted reproduction (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Written consent. Consent by a person who intends to be a parent of a child born through assisted reproduction must be set forth in a signed record that is executed by each intended parent and provides that the signatories consent to use of assisted reproduction to conceive a child with the intent to parent the child.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Lack of written consent; parentage. Failure of a person to sign a consent required by subsection 1 before or after birth of the child does not preclude a finding of parentage:

A. If consent can be proved by other means and the consenting individual resided with the child after birth and undertook to develop a parental relationship with the child; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. As provided in this chapter. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Consent form. Consent under subsection 1 executed via a consent form adopted by the Office of Data, Research and Vital Statistics must be accepted and relied upon for purposes of issuing a birth record.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1925. Challenge by spouse to consent (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Challenge by spouse to consent. The spouse of a person who gives birth to a child through assisted reproduction may challenge the spouse's own parentage of the child only if:

A. The spouse did not provide gametes or embryos for the assisted reproduction; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. The spouse did not before or after the birth of the child consent to the assisted reproduction by the person who gave birth; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. The spouse and the person who gave birth to the child have not cohabitated since the time of the child's birth; and [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

D. The spouse did not openly hold out the child as the spouse's own. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1926. Effect of dissolution of marriage or withdrawal of consent (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Dissolution of marriage prior to transfer or implantation. If a marriage is dissolved before transfer or implantation of gametes or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a signed record with notice to the other spouse and the woman giving birth that, if assisted reproduction were to occur after a divorce, the former spouse would be a parent of the child.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Withdrawal of consent prior to transfer or implantation. The consent of a person to assisted reproduction under section 1924 may be withdrawn by that person in a signed record with notice to the person giving birth and any other intended parent before transfer or implantation of gametes or embryos. A person who withdraws consent under this subsection is not a parent of the resulting child.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1927. Parent status of deceased person (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

If a person who consented in a signed record under section 1924 to be a parent by assisted reproduction dies before transfer or implantation of gametes or embryos, the deceased person is not a parent of the resulting child unless the deceased person consented in a signed record that, if assisted reproduction were to occur after death, the deceased person would be a parent of the child. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1928. Birth orders (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Proceeding for birth order. Before or after the birth of the resulting child, a party consenting to assisted reproduction, a person who has a written agreement to be a parent pursuant to section 1922, subsection 2, paragraph B, the intended parent or parents or the person giving birth may commence a proceeding in District Court to obtain an order:

A. Declaring that the intended parent or parents are the parent or parents of the resulting child and ordering that parental rights and responsibilities vest exclusively in the intended parent or parents immediately upon the birth of the child; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Sealing the record from the public to protect the privacy of the child and the parties; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. For any relief that the court determines necessary and proper. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. State not a necessary party. Neither this State nor the State Registrar of Vital Statistics is a necessary party to a proceeding under subsection 1.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1929. Laboratory error (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

If due to a laboratory error the resulting child is not genetically related to either of the intended parents, the intended parents are the parents of the child unless otherwise determined by the court. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).






Subchapter 8: GESTATIONAL CARRIER AGREEMENT

19-A §1931. Eligibility to enter gestational carrier agreement (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Eligibility of gestational carrier. In order to execute an agreement to act as a gestational carrier, a woman must:

A. Be at least 21 years of age; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Have previously given birth to at least one child; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. Have completed a medical evaluation that includes a mental health consultation; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

D. Have had independent legal representation of her own choosing and paid for by the intended parent or parents regarding the terms of the gestational carrier agreement and have been advised of the potential legal consequences of the gestational carrier agreement; and [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

E. Not have contributed gametes that will ultimately result in an embryo that she will attempt to carry to term, unless the gestational carrier is entering into an agreement with a family member. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Eligibility of intended parent or parents. Prior to executing a gestational carrier agreement, a person or persons intending to become a parent or parents, whether genetically related to the child or not, must:

A. Complete a medical evaluation and mental health consultation; and [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Retain independent legal representation regarding the terms of the gestational carrier agreement and have been advised of the potential legal consequences of the gestational carrier agreement. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1932. Gestational carrier agreement authorized (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Written agreement. A prospective gestational carrier who is eligible pursuant to section 1931, her spouse if she is married and the intended parent or parents may enter into a written agreement that:

A. The prospective gestational carrier agrees to pregnancy by means of assisted reproduction; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. The prospective gestational carrier and her spouse, if she is married, have no rights and duties as the parents of a child conceived through assisted reproduction; and [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. The intended parent or parents will be the parents of any resulting child. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Intended parents. The intended parent or parents must be parties to a gestational carrier agreement.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Enforceable. A gestational carrier agreement is enforceable only if it meets the following requirements.

A. The agreement must be in writing and signed by all parties. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. The agreement must require no more than a one-year term to achieve pregnancy. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. At least one of the parties must be a legal resident of the State. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

D. The agreement must be executed before the commencement of any medical procedures other than the medical evaluations required by section 1931 and, in every instance, before transfer of embryos. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

E. The gestational carrier and the intended parent or parents must meet the eligibility requirements of section 1931. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

F. If any party is married, the party's spouse also must be required to execute the agreement. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

G. The gestational carrier and the intended parent or parents must be represented by independent legal counsel in all matters concerning the agreement and each counsel shall affirmatively so state in a written declaration attached to the agreement. The declarations must state that the agreement meets the requirements of this chapter and must be solely relied upon by health care providers and staff at the time of birth and by the Office of Data, Research and Vital Statistics for birth registration and certification purposes. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

H. The gestational carrier and each intended parent must sign a written acknowledgment of having received a copy of the agreement. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

I. The signature of each party to the agreement must be notarized, acknowledged or attested by a person authorized to take oaths in accordance with the laws of the jurisdiction where it is executed. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

J. The agreement must expressly provide that:

(1) The gestational carrier:

(a) Must undergo assisted reproduction and attempt to carry and give birth to any resulting child;

(b) Has no claim to parentage of all resulting children to the intended parent or parents immediately upon the birth of the child or children regardless of whether a court order has been issued at the time of birth; and

(c) Must acknowledge the exclusive parentage of the intended parent or parents of all resulting children;

(2) If the gestational carrier is married, her spouse:

(a) Must acknowledge and agree to abide by the obligations imposed on the gestational carrier by the terms of the gestational carrier agreement;

(b) Has no claim to parentage of any resulting children to the intended parent or parents immediately upon the birth of the children regardless of whether a court order has been issued at the time of birth; and

(c) Must acknowledge the exclusive parentage of the intended parent or parents of all resulting children;

(3) The gestational carrier has the right to use the services of a health care provider of her choosing to provide her care during her pregnancy;

(4) The intended parent or parents must:

(a) Be the exclusive parent or parents and accept parental rights and responsibilities of all resulting children immediately upon birth regardless of the number, gender or mental or physical condition of the child or children; and

(b) Assume responsibility for the financial support of all resulting children immediately upon the birth of the children; and

(5) All parties must provide records related to the medical evaluations conducted pursuant to section 1931, subsection 2, paragraph A. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Reasonable expenses. A gestational carrier agreement may provide for payment of reasonable expenses, which, if paid to a prospective gestational carrier, must be negotiated in good faith between the parties.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

5. Decision of gestational carrier. A gestational carrier agreement may not limit the right of the gestational carrier to make decisions to safeguard her health.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1933. Parentage; parental rights and responsibilities (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

If a gestational carrier agreement satisfies the requirements of this chapter: [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

1. Parentage. The intended parent or parents are by operation of law the parent or parents of the resulting child immediately upon the birth of the child, and the resulting child is considered the child of the intended parent or parents immediately upon the birth of the child.

A. Neither the gestational carrier nor her spouse, if any, is the parent of the resulting child. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. A person who is determined to be a parent of the resulting child is obligated to support the child. The breach of the gestational carrier agreement by the intended parent or parents does not relieve the intended parent or parents of the obligation to support the resulting child; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Parental rights and responsibilities. Parental rights and responsibilities vest exclusively in the intended parent or parents immediately upon the birth of the resulting child; and

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Laboratory error. If due to a laboratory error the resulting child is not genetically related to either the intended parent or parents or any donor who donated to the intended parent or parents, the intended parent or parents are considered the parent or parents of the child.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1934. Birth orders (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Action for birth order. Pursuant to a valid gestational carrier agreement under this subchapter, before or after the birth of the resulting child a party to the gestational carrier agreement may commence a proceeding in District Court to obtain an order:

A. Designating the contents of the birth certificate in accordance with Title 22, section 2761 and directing the Office of Data, Research and Vital Statistics to designate the intended parent or parents as the parent or parents of the child. The State Registrar of Vital Statistics may charge a reasonable fee for the issuance of a birth certificate; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

B. Declaring that the intended parent or parents are the parent or parents of the resulting child and ordering that parental rights and responsibilities vest exclusively in the intended parent or parents immediately upon the birth of the child; [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

C. Sealing the record from the public to protect the privacy of the child and the parties; or [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

D. For any relief that the court determines necessary and proper. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. State not a necessary party. Neither this State nor the State Registrar of Vital Statistics is a necessary party to a proceeding under subsection 1.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1935. Exclusive, continuing jurisdiction (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

Subject to the jurisdictional standards of section 1745, the court conducting a proceeding under this subchapter has exclusive, continuing jurisdiction of all matters arising out of the gestational carrier agreement until a child born to the gestational carrier during the period governed by the agreement attains the age of 180 days. [2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF).]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1936. Termination of gestational carrier agreement (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Termination of agreement; parties. A party to a gestational carrier agreement may withdraw consent to any medical procedure and may terminate the gestational carrier agreement at any time prior to any embryo transfer or implantation by giving written notice of termination to all other parties.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Obligations upon termination; no liability to gestational carrier. Upon termination of the gestational carrier agreement under subsection 1, the parties are released from all obligations recited in the agreement except that the intended parent or parents remain responsible for all expenses that are reimbursable under the agreement incurred by the gestational carrier through the date of termination. The gestational carrier is entitled to keep all payments she has received and obtain all payments to which she is entitled. Neither a prospective gestational carrier nor her spouse, if any, is liable to the intended parent or parents for terminating a gestational carrier agreement.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1937. Effect of subsequent marriage (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Agreement valid. The subsequent marriage of the gestational carrier does not affect the validity of a gestational carrier agreement.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Subsequent consent not required. The consent of the subsequent spouse of the gestational carrier to the agreement is not required.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. No marital presumption. The subsequent spouse of the gestational carrier is not presumed to be a parent of the resulting child.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).



19-A §1938. Effect of noncompliance; standard of review; remedies (WHOLE SECTION TEXT EFFECTIVE 7/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 7/1/16)

1. Not enforceable. Except as otherwise provided, a gestational carrier agreement that does not meet the requirements of this subchapter is not enforceable.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

2. Standard of review. In the event of noncompliance with the requirements of this subchapter or with a gestational carrier agreement, a court shall determine the respective rights and obligations of the parties to the gestational carrier agreement, including evidence of the intent of the parties at the time of execution.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Remedies. Except as expressly provided in a gestational carrier agreement and in subsection 4, in the event of a breach of the gestational carrier agreement by the gestational carrier or the intended parent or parents, the gestational carrier or the intended parent or parents are entitled to all remedies available at law or in equity.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Genetic testing. If the parentage of a child born to a gestational carrier is alleged to not be the result of assisted reproduction, and this question is relevant to the determination of parentage, the court may order genetic testing.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

5. Specific performance. Specific performance is not an available remedy for a breach by the gestational carrier of any term in a gestational carrier agreement that requires the gestational carrier to be impregnated or to terminate a pregnancy. Specific performance is an available remedy for a breach by the gestational carrier of any term that prevents the intended parent or parents from exercising the full rights of parentage immediately upon birth of the child.

[ 2015, c. 296, Pt. A, §1 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

2015, c. 296, Pt. A, §1 (NEW). 2015, c. 296, Pt. D, §1 (AFF).









Chapter 63: CHILD SUPPORT GUIDELINES

19-A §2001. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Basic support entitlement. "Basic support entitlement" means the sum derived from the child support table appropriate to the age of each child and the parties' gross income.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Child care costs. "Child care costs" means the actual child care costs incurred by the parties for each child for whom support is being established that are related to that party's employment, education or training and are reasonable or customary in the area in which that party resides.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Child support table. "Child support table" means the schedule that has been adopted by the department under section 2011.

[ 2001, c. 554, §8 (AMD) .]

3-A. Enhanced support entitlement. "Enhanced support entitlement" means the basic support entitlement multiplied by a factor of 1.5.

[ 2003, c. 415, §1 (NEW) .]

4. Extraordinary medical expenses. "Extraordinary medical expenses" means recurring, uninsured medical expenses in excess of $250 per child or group of children per calendar year that can reasonably be predicted by the court or hearing officer at the time of establishment or modification of a support order. Responsibility for nonrecurring or subsequently occurring uninsured medical expenses in excess of $250 in the aggregate per child or group of children supported per calendar year must be divided between the parties in proportion to their adjusted gross incomes. These expenses include, but are not limited to, insurance copayments and deductibles, reasonable and necessary costs for orthodontia, dental treatment, eye care, eyeglasses, prescriptions, asthma treatment, physical therapy, chronic health problems and professional counseling or psychiatric therapy for diagnosed mental disorders.

[ 2001, c. 554, §9 (AMD) .]

5. Gross income. "Gross income" means gross income of a party as follows.

A. Gross income includes income from an ongoing source, including, but not limited to, salaries, wages, commissions, royalties, bonuses, dividends, severance pay, pensions, interest, trust funds, annuities, capital gains, social security benefits, disability insurance benefits, prizes, workers' compensation benefits, spousal support actually received pursuant to a preexisting order from a spouse who is not the parent of the child for whom support is being determined and educational grants, fellowships or subsidies that are available for personal living expenses. Gross income does not include child support or permanency guardianship subsidies received by either party for children other than the child for whom support is being determined. [2007, c. 284, §5 (AMD).]

B. Gross income includes expense reimbursements or in-kind payments received by a party in the course of employment or self-employment or operation of a business if the expense reimbursements or in-kind payments reduce personal living expenses. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Gross income includes gross receipts minus ordinary and necessary expenses when a party is self-employed or derives income from proprietorship of a business, joint ownership of a partnership or a closely held business operation, and rents minus ordinary and necessary expenses. At the discretion of the court, amounts allowable by the United States Internal Revenue Service for the accelerated component of depreciation expenses or investment tax credits may or may not be treated as ordinary and necessary expenses. The court may also determine that other business expenses, including, but not limited to, business losses, are inappropriate for determining gross income for purposes of calculating child support. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Gross income may include the difference between the amount a party is earning and that party's earning capacity when the party voluntarily becomes or remains unemployed or underemployed, if sufficient evidence is introduced concerning a party's current earning capacity. In the absence of evidence in the record to the contrary, a party that is personally providing primary care for a child under the age of 24 months is deemed not available for employment. The court shall consider anticipated child care and other work-related expenses in determining whether to impute income, or how much income to impute, to a party providing primary care to a child between the ages of 24 months and 12 years. A party who is incarcerated in a correctional or penal institution is deemed available only for employment that is available through such institutions. [2015, c. 186, §2 (AMD).]

E. Gross income of an obligor does not include the amount of a preexisting spousal support obligation to a former spouse who is not the parent of the child for whom support is being determined, a preexisting child support obligation pursuant to court or administrative order, or an appropriate amount of preexisting child support being voluntarily paid by a party who has a legal obligation to support that child. [2009, c. 290, §7 (AMD).]

F. [2001, c. 264, §2 (RP).]

G. Gross income does not include the amount of money received from means-tested public assistance programs, including, but not limited to, Temporary Assistance for Needy Families, supplemental security income, food stamps and general assistance. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF); 1997, c. 530, Pt. A, §34 (AMD).]

[ 2015, c. 186, §2 (AMD) .]

5-A. Health plan.

[ 2009, c. 290, §8 (RP) .]

5-B. Medical care costs.

[ 2009, c. 290, §9 (RP) .]

5-C. Medical support.

[ 2009, c. 290, §10 (RP) .]

6. Parental support obligation. "Parental support obligation" means the portion of total basic or enhanced support obligation a party is ordered to pay in money as child support.

[ 2003, c. 415, §2 (AMD) .]

7. Primary residence. "Primary residence" means the residence of a child where that child receives residential care for more than 50% of the time on an annual basis if the parents do not provide substantially equal care as defined in subsection 8-A.

[ 2003, c. 415, §2 (AMD) .]

8. Primary residential care provider. "Primary residential care provider" means the party who provides residential care for a child for more than 50% of the time on an annual basis if the parents do not provide substantially equal care as defined in subsection 8-A.

[ 2003, c. 415, §2 (AMD) .]

8-A. Substantially equal care. "Substantially equal care" means that both parents participate substantially equally in the child's total care, which may include, but is not limited to, the child's residential, educational, recreational, child care and medical, dental and mental health care needs.

[ 2003, c. 415, §3 (NEW) .]

9. Support guidelines. "Support guidelines" means the child support table and the criteria for application of the table set forth in section 2006.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

10. Total basic support obligation. "Total basic support obligation" means the sum of money determined by adding the basic support entitlement, child care costs, extraordinary medical expenses and health insurance premiums.

[ 2003, c. 415, §4 (AMD) .]

10-A. Total enhanced support obligation. "Total enhanced support obligation" means the sum of money determined by calculating the enhanced support entitlement. "Total enhanced support obligation" does not include child care costs, extraordinary medical expenses and health insurance premiums.

[ 2003, c. 415, §5 (NEW) .]

11. Twelve through 17 years; between the ages of 12 and 18 years. The age categories "12 through 17 years" and "between the ages of 12 and 18 years" as used in the child support table and elsewhere in the support guidelines are deemed to include a child between 18 and 19 years of age who is attending a secondary school for whom an obligation of support is established or deemed to remain in force pursuant to Public Law 1989, chapter 156.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 530, §A34 (AMD). 2001, c. 264, §§1,2 (AMD). 2001, c. 554, §§8,9 (AMD). 2003, c. 123, §1 (AMD). 2003, c. 415, §§1-5 (AMD). 2007, c. 284, §5 (AMD). 2007, c. 448, §§1-3 (AMD). 2009, c. 290, §§7-10 (AMD). 2015, c. 186, §2 (AMD).



19-A §2002. Application

Notwithstanding any other provisions of law, this chapter applies to a court action or administrative proceeding in which a child support order is issued or modified under Title 18-A, section 5-204, this Title or Title 22 and to any court action or administrative proceeding in which past support is awarded. [1999, c. 46, §2 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 46, §2 (AMD).



19-A §2003. Forms

For the purposes of this chapter, the Supreme Judicial Court is authorized to prescribe or revise forms by administrative order or rule. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2004. Income information and child support worksheets

1. Court actions. This subsection governs the exchange and filing of income affidavits, child support worksheets and supporting documentation in court actions.

A. In a court action to determine or modify support of a minor child, the plaintiff and defendant shall exchange, prior to mediation, affidavits regarding income and assets. These affidavits must conform with the forms provided by the court and must be accompanied by supporting documentation of current income, such as pay stubs, tax returns, employer statements or, if the plaintiff or defendant is self-employed, receipts and expenses. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The parties shall exchange prior to the commencement of mediation a completed child support worksheet. The worksheet must be completed in accordance with the support guidelines. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. At least 3 days prior to a court hearing, whether contested or uncontested, the parties shall file with the court and exchange, if they have not already done so, the completed affidavits and child support worksheets. The parties are not required to file with the court the supporting documentation. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. If a party fails to comply with this subsection, the court may, in its discretion:

(1) Impose economic sanctions; or

(2) Presume for the purpose of determining a current support obligation that the party has an earning capacity equal to the average weekly wage of a worker in this State as determined by the most recent Department of Labor statistics. A different annual income may be used if there is sufficient reliable evidence to conclude reasonably that the noncomplying party earns a greater or lesser actual income. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The court may admit Department of Labor statistics into evidence for purposes of computing a parental support obligation. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Administrative proceedings. The department shall adopt rules regarding the provision of information necessary to apply the child support guidelines in administrative proceedings.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2005. Rebuttable presumption

In a proceeding to establish or modify child support or to establish an award for past support, there is a rebuttable presumption that the parental support obligation derived from the support guidelines is the amount ordered to be paid, unless support is established under section 2006, subsection 5 or section 2007. The court or hearing officer shall review the adequacy of a child support amount agreed to by the parties with reference to the parental support obligation. [2003, c. 415, §6 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 415, §6 (AMD).



19-A §2006. Support guidelines

1. Determination of basic support entitlement. After the court or hearing officer determines the annual gross income of both parties, the 2 incomes must be added together to provide a combined annual gross income and applied to the child support table to determine the basic support entitlement for each child.

When there is a child within each age category, the court or hearing officer shall refer to the table and locate the figure in the left-hand column that is closest to the parents' combined annual gross income. In each age category the court or hearing officer shall determine the dollar figure for the total number of children for whom support is being determined, multiply the dollar figure in each age category by the number of children in that category and add the 2 products. The resulting dollar amount represents the basic support entitlement.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Past support. This chapter applies to an award of past support. Past support is calculated by applying the current support guidelines to the period for which past support is owed.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Total basic support obligation. The total basic support obligation is determined by adding the child care costs, health insurance premiums and extraordinary medical expenses to the basic support entitlement as follows.

A. When each child is under the age of 12 years, the sums actually being expended for child care costs must be added to the basic support entitlement to determine the total basic support obligation. [2003, c. 415, §7 (AMD).]

B. If a child is incurring extraordinary medical expenses, the future incidence of which is determinable because of the permanent, chronic or recurring nature of the illness or disorder, the sums actually being expended for the medical expenses must be added to the basic support entitlement to determine the total basic support obligation. [2003, c. 415, §7 (AMD).]

C. If private health insurance for the child is available at reasonable cost, the cost of private health insurance must be added to the basic support entitlement to determine the total basic support obligation. For the purposes of this paragraph, "the cost of private health insurance" is the cost of adding the child to existing coverage or the difference between self-only and family coverage. [2009, c. 290, §11 (AMD).]

[ 2009, c. 290, §11 (AMD) .]

4. Computation of parental support obligation. The total basic support obligation must be divided between the parties in proportion to their respective gross incomes. The court or hearing officer shall order the party not providing primary residential care to pay, in money, that party's share of the total basic support obligation to the party providing primary residential care. The primary residential care provider is presumed to spend the primary care provider's share directly on each child. If the court or hearing officer determines that the parties provide substantially equal care for a child for whom support is sought, presumptive support must be calculated in accordance with subsection 5, paragraph D-1. Both parents are responsible for child support if a caretaker relative provides primary residential care for the child. The caretaker relative's income may not be considered in determining the parents' child support obligation.

[ 2005, c. 352, §3 (AMD) .]

5. Special circumstances. The court or hearing officer shall consider the following special circumstances in determining child support.

A. When the parent who is not the primary care provider is legally obligated to support a child in that party's household other than the child for whom a support order is being sought, an adjustment must be made to that party's parental support obligation. The adjustment is made by using the nonprimary residential care provider's annual gross income to compute a theoretical support obligation under the support guidelines for each child in that household. Neither the child support received by nor the financial contributions of the other parent of each child in the household are considered in the theoretical support calculation. The obligation is then subtracted from the annual gross income, and the adjusted income is the amount used to calculate support. The adjustment is used in all appropriate cases. [2015, c. 186, §3 (AMD).]

B. When the parties' combined annual gross income exceeds $400,000, the child support table is not applicable, except that the basic weekly child support entitlement of a child is presumed to be not less than that set forth in the table for a combined annual gross income of $400,000. [2009, c. 290, §12 (AMD).]

C. The subsistence needs of the nonprimary care provider must be taken into account when establishing the parental support obligation. If the annual gross income of the nonprimary care provider is less than the federal poverty guideline, the nonprimary care provider's weekly parental support obligation may not exceed 10% of the nonprimary care provider's weekly gross income, regardless of the amount of the parties' combined annual gross income. The child support table includes a self-support reserve for obligors earning $22,800 or less per year. If, within an age category, the nonprimary care provider's annual gross income, without adjustments, is in the self-support reserve for the total number of children for whom support is being determined, the amount listed in the self-support reserve multiplied by the number of children in the age category is the nonprimary care provider's support obligation for the children in that age category, regardless of the parties' combined annual gross income. The nonprimary care provider's proportional share of childcare, health insurance premiums and extraordinary medical expenses are added to this basic support obligation. This paragraph does not apply if its application would result in a greater support obligation than a support obligation determined without application of this paragraph. [2011, c. 34, §2 (AMD).]

D. When the parties have equal annual gross incomes and provide substantially equal care for each child for whom support is being determined, neither party is required to pay the other a parental support obligation. The parties shall share equally the child care costs, health insurance premiums and uninsured medical expenses. [2003, c. 415, §9 (AMD).]

D-1. When the parties do not have equal annual gross incomes but provide substantially equal care for each child for whom support is being determined, the presumptive parental support obligation must be determined as follows.

(1) The enhanced support entitlement for each child must be determined.

(2) Using the enhanced support entitlement, a parental support obligation for each child must be determined by dividing the total enhanced support obligation between the parties in proportion to their respective gross incomes.

(3) The party with the higher annual gross income has a presumptive obligation to pay the other party the lower of:

(a) The difference between their parental support obligations as calculated in subparagraph (2); and

(b) The presumptive parental support obligation determined for the payor party using the basic support entitlement under the support guidelines as though the other party provided primary residential care of the child.

(4) The parties shall share the child care costs, health insurance premiums and uninsured medical expenses in proportion to their incomes. [2003, c. 415, §10 (NEW).]

E. When each party is the primary residential care provider for at least one of the children involved, a child support obligation must first be computed separately for each party for each child residing primarily with the other party, based on a calculation pursuant to the support guidelines, and using as input in each calculation the number of children in each household, rather than the total number of children. The amounts determined in this manner represent the theoretical support obligation due each party for support of each child for whom the party has primary residential responsibility. Each party's proportionate share of child care costs and health insurance premiums is added to the amounts calculated, and the party owing the greater amount of child support shall pay the difference between the 2 amounts as a parental support obligation. [2001, c. 264, §4 (AMD).]

[ 2015, c. 186, §3 (AMD) .]

6. Prospective child support award. An order establishing a child support award for a child who has attained 10 years of age must also establish an award for the child as if the child were 12 years of age. The prospective award becomes effective on the child's 12th birthday without further order or decision of the court or hearing officer, and the order establishing or modifying the prospective award must state this fact.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Incorporated findings. As part of its current child support order, the court or hearing officer shall make the following findings:

A. The names and dates of birth of each child for whom support is being sought; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The annual gross income of each party and the combined annual income of both parties; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The amount of the basic weekly support entitlement attributable to each child under 12 years of age, as indicated per child per week on the child support table; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The amount of the basic weekly support entitlement attributable to each child 12 years of age and over, as indicated per child per week on the child support table; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The name and date of birth of each child for whom work-related day care expenses are paid and the amount of those expenses; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. The name and date of birth of each child for whom extraordinary medical expenses are paid and the amount of those expenses; [2001, c. 264, §5 (AMD).]

G. The parental support obligation of the party ordered to pay child support; and [2003, c. 415, §11 (AMD).]

H. The name and date of birth of each child for whom health insurance premiums are paid and the amount of those premiums. [2001, c. 264, §6 (NEW).]

These findings are made by incorporating the completed child support worksheet into the order for current support.

[ 2003, c. 415, §11 (AMD) .]

8. Requirements of support provisions. To assist in a formal review proceeding, and to enable the parties to reduce the incidence of formal modification procedures, an order establishing parental support obligation must include:

A. The name of each child; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. A beginning date for the parental support obligation; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. A breakdown of the parental support obligation, including:

(1) The amount for basic support entitlements and the amount for enhanced support entitlements, if applicable;

(2) The amount for child care costs;

(3) The amount for extraordinary medical expenses;

(4) The percentage of the total child care costs and extraordinary medical expenses included in the parental support obligation, if applicable; and

(5) The amount for health insurance premiums; [2003, c. 415, §12 (AMD).]

D. For each child who has attained 10 years of age, a prospective award under subsection 6; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. If each child for whom a parental support obligation is being established has attained 12 years of age, a specific sum to be paid depending on the number of minor children remaining with the primary care provider. Because the support guidelines are based on the actual costs of raising a given number of children in a household, the order must provide a specific dollar amount for every combination of minor children. Except as provided in paragraph G, the court or hearing officer may not apportion support between the parents by determining the parental support obligation amount and dividing by the total number of children; [2005, c. 352, §4 (AMD).]

F. If the court or hearing officer ultimately determines that the order for current support is to be set under section 2007, the written findings of the court or hearing officer in support of the deviation; [2009, c. 290, §14 (AMD).]

G. With regard to any initial or modified child support order that affects more than one child and that was entered before January 18, 2005, unless that order states the manner in which the order must be modified upon the events listed in subparagraphs (1) to (4), that the order be automatically modified pursuant to this paragraph to address any of the following events:

(1) Any child reaches 18 years of age and has graduated from secondary school;

(2) Any child reaches 19 years of age without having graduated from secondary school;

(3) Any child obtains an order of emancipation; or

(4) Any child dies.

As of the date of an event listed in subparagraphs (1) to (4), the total child support amount stated in the order must be decreased by the child support amount assigned to that child in the worksheets accompanying the child support order or as set forth in the order; and [2009, c. 290, §15 (AMD).]

H. A requirement that private health insurance must be provided for the benefit of the child, if private health insurance for the child is available at reasonable cost. If private health insurance for the child is not available at reasonable cost at the time of the hearing, a requirement that private health insurance for the child must be provided effective immediately upon being available at reasonable cost. [2009, c. 290, §16 (NEW).]

[ 2009, c. 290, §§14-16 (AMD) .]

9. Notice of right to review. A judicial order or administrative order issued or modified in this State that includes an order for child support must include a statement that advises parents of the right to request the issuing authority to review and, if appropriate, modify the child support order according to the State's child support guidelines.

[ 1997, c. 537, §22 (AMD); 1997, c. 537, §62 (AFF) .]

10. Disclosure and recording of social security numbers. A person who is a party to an action to establish or modify a support order shall disclose that person's social security number to the court or the department, whichever conducts the proceeding. The social security number of a person who is subject to a support order must be placed in the records relating to the support order. The record of a person's social security number is confidential and is not open to the public. The court shall disclose a person's social security number to the department for child support enforcement purposes.

[ 1997, c. 537, §23 (NEW); 1997, c. 537, §62 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §§22,23 (AMD). 1997, c. 537, §62 (AFF). 2001, c. 264, §§3-7 (AMD). 2001, c. 554, §10 (AMD). 2003, c. 415, §§7-12 (AMD). 2005, c. 352, §§3-5 (AMD). 2009, c. 290, §§11-16 (AMD). 2011, c. 34, §2 (AMD). 2015, c. 186, §3 (AMD).



19-A §2007. Deviation from child support guidelines

1. Rebutting presumption. If the court or hearing officer finds that a child support order based on the support guidelines would be inequitable or unjust due to one or more of the considerations listed under subsection 3, that finding is sufficient to rebut the presumption established in section 2005.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Proposed findings. A party in a court action proposing deviation from the application of the support guidelines shall provide the court with written proposed findings showing that the application of the presumptive amount would be inequitable or unjust.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Criteria for deviating from support guidelines. Criteria that may justify deviation from the support guidelines are as follows:

A. The application of section 2006, subsection 5, paragraph D or D-1 would be unjust, inequitable or not in the child's best interest; [2003, c. 415, §13 (RPR).]

B. The number of children for whom support is being determined is greater than 6; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The interrelation of the total support obligation established under the support guidelines for child support, the division of property and an award of spousal support made in the same proceeding for which a parental support obligation is being determined; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The financial resources of each child; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The financial resources and needs of a party, including nonrecurring income not included in the definition of gross income; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. The standard of living each child would have enjoyed had the marital relationship continued; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. The physical and emotional conditions of each child; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

H. The educational needs of each child; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

I. Inflation with relation to the cost of living; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

J. Available income and financial contributions of the domestic associate or current spouse of each party; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

K. The existence of other persons who are actually financially dependent on either party, including, but not limited to, elderly, disabled or infirm relatives, or adult children pursuing post-secondary education. If the primary care provider is legally responsible for another minor child who resides in the household and if the computation of a theoretical support obligation on behalf of the primary care provider would result in a significantly greater parental support obligation on the part of the nonprimary care provider, that factor may be considered; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

L. The tax consequences if the obligor is awarded any tax benefits. In determining the allocation of tax exemptions for children, the court may consider which party will have the greatest benefit from receiving the allocation; [2001, c. 264, §8 (AMD).]

M. [2001, c. 264, §9 (RP).]

N. The fact that income at a reasonable rate of return may be imputed to nonincome-producing assets with an aggregate fair market value of $10,000 or more, other than an ordinary residence or other asset from which each child derives a substantial benefit; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

O. The existence of special circumstances regarding a child 12 years of age or older, for the child's best interest, requires that the primary residential care provider continue to provide for employment-related day care; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

P. An obligor party's substantial financial obligation regarding the costs of transportation of each child for purposes of parent and child contact. To be considered substantial, the transportation costs must exceed 15% of the yearly support obligation; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

Q. A finding by the court or hearing officer that the application of the support guidelines would be unjust, inappropriate or not in the child's best interest. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2003, c. 415, §13 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 264, §§8,9 (AMD). 2003, c. 415, §13 (AMD).



19-A §2008. Stipulation

A stipulation of the parties establishing child support must be reviewed by the court or hearing officer to determine if the amount stipulated is in substantial compliance with the presumptive application of the guidelines and, if a deviation is proposed, whether it is justified and appropriate under section 2007. The court or hearing officer shall review a proposed order that gives the stipulation effect to determine its compliance with this section. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2009. Modification of existing support orders

1. Motion to modify support. A party, including the department, may file a motion to modify support. The commissioner may designate employees of the department who are not attorneys to represent the department in court proceedings to hear a motion to modify support filed by the department or any other party. Unless a party also files a motion to amend the divorce judgment, a petition to amend under section 1653, subsection 10 or a motion for judicial review under Title 22, section 4038, the child support obligation is the sole issue to be determined by the court on a motion to modify support. The court, in its discretion, may bifurcate the support issue from other issues presented by the party's pleadings.

[ 2005, c. 352, §6 (AMD) .]

1-A. Motion to modify by department. When a parent receives public assistance for the benefit of a dependent child, the department may file a motion to modify support regardless of whether the parent has been allocated the primary residential care of the dependent child pursuant to chapter 55.

[ 2009, c. 290, §17 (NEW) .]

2. Retroactive. Child support orders may be modified retroactively but only from the date that notice of a petition for modification has been served upon the opposing party, pursuant to the Maine Rules of Civil Procedure.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Substantial change of circumstances because of variance. If a child support order varies more than 15% from a parental support obligation determined under section 2006, the court or hearing officer shall consider the variation a substantial change of circumstances and if it has been less than 3 years since the order was issued or modified, the court or hearing officer shall modify the order according to the child support guidelines under chapter 63. If it has been 3 years or longer since the order was issued or modified, the court or hearing officer shall review the order without requiring proof or showing of a change of circumstances and shall modify the order if the amount of the child support award under the order differs from the amount that would be awarded under the guidelines. If a child support order was established under section 2007, a 15% variation between the amount of the order and the parental support obligation determined under section 2006 does not constitute a substantial change of circumstances.

[ 1997, c. 537, §24 (AMD); 1997, c. 537, §62 (AFF) .]

4. Service.

[ 2009, c. 290, §18 (RP) .]

4-A. Service. Except as otherwise provided in this subsection, service of a motion to modify support must be made in the manner provided for service of summons by the Maine Rules of Civil Procedure, Rule 4. For the purpose of this subsection, this service must be deemed to be an action pursuant to Chapter XIII of the Maine Rules of Civil Procedure. When the department is providing child support services, personal service within the State of a motion to modify support may be made by authorized representatives of the commissioner. Service of the motion must be accompanied by:

A. A notice that the court may enter an order without hearing if the party does not request a hearing; [2009, c. 290, §19 (NEW).]

B. A notice of the right to request a hearing; [2009, c. 290, §19 (NEW).]

C. A notice of the requirement of mediation prior to a hearing; [2009, c. 290, §19 (NEW).]

D. The income affidavit of the moving party or the party receiving the assistance of the department, as well as the responding party's affidavit, if available; [2009, c. 290, §19 (NEW).]

E. A proposed order, incorporating the child support worksheet; and [2009, c. 290, §19 (NEW).]

F. Any stipulation entered into by the parties. [2009, c. 290, §19 (NEW).]

[ 2009, c. 290, §19 (NEW) .]

5. Request for hearing. A request for hearing must be made in writing within 30 days of receipt of service and be accompanied by the requesting party's income affidavit and child support worksheet. If a party requests a hearing, the matter must be referred for mediation prior to trial.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Order without hearing. If a party does not request a hearing within 30 days after service, the court may enter an order modifying support without hearing using the proposed order, as long as the proposed modified support obligation is equal to or greater than the obligation resulting from the application of section 2005. If a downward deviation is proposed, the court shall hold a hearing prior to entering an order. The court may apply the presumptions set out in section 2004, subsection 1, paragraph D.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Motion to set aside. An order entered without hearing pursuant to this section may not be set aside except on motion in which the moving party demonstrates good cause for the failure to request a hearing and a meritorious defense to the proposed order. The Chief Justice may establish costs to be paid by a party moving to set aside an order modifying child support after an order has been entered following that party's failure to file a timely written response.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Motions by department. When the department provides child support enforcement services, the commissioner may designate employees of the department who are not attorneys to prepare motions under this section, to file those motions in District Court and to represent the department in court if a hearing is held. The commissioner shall ensure that appropriate training is provided to all employees who are designated to represent the department under this section.

[ 1997, c. 466, §4 (NEW); 1997, c. 466, §28 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 466, §4 (AMD). 1997, c. 466, §28 (AFF). 1997, c. 537, §24 (AMD). 1997, c. 537, §62 (AFF). 2005, c. 352, §6 (AMD). 2009, c. 290, §§17-19 (AMD).



19-A §2010. Periodic review of support orders (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §62 (AFF). 1997, c. 537, §25 (RP).



19-A §2011. Child support table established

The department, in consultation with the Supreme Judicial Court and interested parties, shall adopt rules in accordance with Title 5, chapter 375, establishing a child support table that reflects the percentage of combined gross income that parents living in the same household in this State ordinarily spend on their children. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [2001, c. 554, §11 (NEW).]

SECTION HISTORY

2001, c. 554, §11 (NEW).



19-A §2012. Medical support

The department, after consultation with the Supreme Judicial Court and interested parties, shall adopt rules in accordance with Title 5, chapter 375 establishing medical support. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 448, §4 (NEW).]

SECTION HISTORY

2007, c. 448, §4 (NEW).






Chapter 65: SUPPORT ENFORCEMENT

Subchapter 1: GENERAL PROVISIONS

19-A §2101. Definitions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Board. "Board" means a bureau, board or commission listed in Title 10, section 8001 or 8001-A, other licensor that is affiliated with or is a part of the Department of Professional and Financial Regulation, the Board of Overseers of the Bar or any other state agency or municipality that issues a license authorizing a person to engage in a business, occupation, profession or industry and any state agency, bureau, board, commission or municipality that issues a license or permit to hunt, fish, operate a boat, operate a snowmobile, operate an ATV or engage in any other sporting or recreational activity.

[ 2007, c. 206, §1 (AMD) .]

2. Compliance with a support order. "Compliance with a support order" means that the support obligor has obtained or maintained health insurance coverage if required by a support order and is:

A. No more than 60 days in arrears in making any of the following payments:

(1) Payments in full for current support;

(2) Periodic payments on a support arrearage pursuant to a written agreement with the department; and

(3) Periodic payments as set forth in a support order; and [2003, c. 396, §7 (NEW).]

B. No more than 30 days in arrears in making payments as described in paragraph A if the obligor has been in arrears for more than 30 days in making payments as described in paragraph A at least 2 times within the past 24 months. [2003, c. 396, §7 (NEW).]

[ 2003, c. 396, §7 (RPR) .]

3. (TEXT EFFECTIVE UNTIL 7/1/16) Custodial parent. "Custodial parent" means a natural or adoptive parent, caretaker relative or legal custodian of a dependent child who is the child's primary residential care provider.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. (TEXT EFFECTIVE 7/1/16) Custodial parent. "Custodial parent" means a parent, caretaker relative or legal custodian of a dependent child who is the child's primary residential care provider.

[ 2015, c. 296, Pt. C, §20 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Dependent child. "Dependent child" means any minor child who is not emancipated.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Disposable earnings. "Disposable earnings" means that part of the earnings of any individual remaining after the deduction from those earnings of any amount required by law to be withheld.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Earnings. "Earnings" means compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus or otherwise, and specifically includes periodic payments pursuant to pension or retirement programs, or insurance policies of any type, and all gain derived from capital, from labor or from both combined, including profit gained through sale or conversion of capital assets, and unemployment compensation benefits and workers' compensation benefits.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. License. "License" means a license, certification, registration, permit, approval or other similar document evidencing admission to or granting authority to engage in a profession, occupation, business or industry, and a license or permit to hunt, fish, operate a boat, operate a snowmobile, operate an ATV or engage in any other sporting or recreational activity, but does not mean a registration, permit, approval or similar document evidencing the granting of authority to engage in the business of banking pursuant to Title 9-B.

[ 2007, c. 206, §2 (AMD) .]

8. Licensee. "Licensee" means an individual holding a license, certification, registration, permit, approval or other similar document evidencing admission to or granting authority to engage in a profession, occupation, business or industry except an individual holding a registration, permit, approval or similar document evidencing the granting of authority to engage in the business of banking pursuant to Title 9-B.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

9. Order of support.

[ 1997, c. 466, §28 (AFF); 1997, c. 466, §6 (RP) .]

9. Support order.

[ 1997, c. 683, Pt. B, §9 (RP) .]

10. Order for spousal support; order for support; order for costs; spousal support order.

[ 1997, c. 537, §62 (AFF); 1997, c. 537, §28 (RP) .]

11. Public assistance. "Public assistance" means money payments and medical care furnished to or on behalf of dependent children by the State. It does not include assistance furnished by a political subdivision.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

12. (TEXT EFFECTIVE UNTIL 7/1/16) Responsible parent. "Responsible parent" means the natural or adoptive parent of a dependent child.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

12. (TEXT EFFECTIVE 7/1/16) Responsible parent. "Responsible parent" means the parent of a dependent child.

[ 2015, c. 296, Pt. C, §20 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

13. Support order. "Support order" means a judgment, decree or order, whether temporary, final or subject to modification, issued by a court or an administrative agency of competent jurisdiction for the support and maintenance of a child, including a child who has attained the age of majority under the law of the issuing state, or a child and the parent with whom the child is living, that provides for monetary support, health care, arrearages or reimbursement and may include related costs and fees, interest and penalties, income withholding, attorney's fees and other relief.

[ 1997, c. 466, §7 (NEW); 1997, c. 466, §28 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 466, §§5-7 (AMD). 1997, c. 466, §28 (AFF). 1997, c. 537, §§26-28 (AMD). 1997, c. 537, §62 (AFF). 1997, c. 683, §B9 (AMD). 2003, c. 396, §7 (AMD). 2007, c. 206, §§1, 2 (AMD). 2015, c. 296, Pt. C, §20 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §2102. Enforcement of rights

The obligee may enforce the right of support against the obligor, and the State or any political subdivision of the State may proceed on behalf of the obligee to enforce that right of support against the obligor. When the State or a political subdivision of the State furnishes support to an obligee, it has the same right as the obligee to whom the support was furnished, for the purpose of securing an award for past support and of obtaining continuing support. An award of attorney's fees may be collected by any means available under the law, including, but not limited to, remedies available under Title 14 and Title 36, section 5276-A. [2005, c. 323, §14 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2005, c. 323, §14 (AMD).



19-A §2103. Duty of department to enforce support obligations

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Applicant" means an individual, including a person receiving services under section 2108, state, political subdivision of a state or instrumentality of a state. [1999, c. 704, §3 (AMD).]

B. "Support obligations" means the amount due an obligee for support under an order of support and includes any arrearages of support that have accrued. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1999, c. 704, §3 (AMD) .]

2. Enforcement of support obligations. The department may, for a fee, locate absent parents, defend child support orders, establish support obligations, seek motions to modify support obligations, enforce support obligations and determine paternity on behalf of applicants who are not recipients of public assistance, by actions under an appropriate statute, including, but not limited to, remedies established in subchapter 2, article 3, to establish and enforce the support obligations. The department and the applicant shall sign an agreement in duplicate describing the fee. The department may defer or waive that fee.

[ 2005, c. 352, §7 (AMD) .]

3. Fees and costs. The department shall charge a fee of $2 per pay period to all obligors whose child support payments are made to the department to reduce the department's costs in providing support enforcement services. The department may collect fees owed by the obligor by using any remedies available for collection of child support. The nonfederal share of the fee collected pursuant to this subsection must be deposited as General Fund undedicated revenue. The department shall deposit amounts collected as General Fund undedicated revenue only after the amount owed to the family for the current period is paid. The department shall collect the fee from obligors whose child support is paid to the department under an income withholding order by notifying the payor of income to the obligor to increase withholding by $2 per pay period. The department or any other person is not required to issue a new or amended withholding order to collect the fee, but shall notify the obligor in advance of the increase in withholding.

[ 2011, c. 477, Pt. L, §1 (AMD) .]

3-A. Service fee. In the case of an individual who has never received assistance under a state program and for whom the State has collected at least $500 in child support, the State shall impose an annual $25 fee for each child support enforcement case that is:

A. Retained by the State from child support collected on behalf of the individual after the collected support exceeds $500; [2007, c. 365, §1 (NEW).]

B. Paid by the individual applying for services; [2007, c. 365, §1 (NEW).]

C. Recovered from the noncustodial parent; or [2007, c. 365, §1 (NEW).]

D. Paid by the State out of its own funds. The annual fee may not be considered as an administrative cost of the State for operation of child support enforcement services and must be considered income to the program under which the individual has received child support enforcement services. [2007, c. 365, §1 (NEW).]

The nonfederal share of the annual fee collected pursuant to this subsection must be deposited as General Fund undedicated revenue.

[ 2011, c. 477, Pt. L, §2 (AMD) .]

4. Attorney's fees. The Office of the Attorney General or attorneys acting under Title 5, section 191 may seek appropriate attorney's fees at the prevailing community rate for legal representation of individuals under this section. An award of attorney's fees may be collected by any means available under the laws, including, but not limited to, remedies available under Title 14 and Title 36, section 5276-A.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. State's role in support enforcement cases. In a child support action brought by the department under this Title or Title 22, the department or prosecuting attorney represents solely the interest of the State in providing child support enforcement services under federal law. This section may not be construed to modify statutory mandate, authority or confidentiality required of any governmental agency, nor does representation by a prosecuting attorney create an attorney-client relationship between the attorney and any party, other than the State.

For the purpose of this subsection, "prosecuting attorney" means an assistant attorney general, an assistant district attorney, an attorney under contract or an attorney in the employ of the department.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Obligation established. The current support obligations in cases brought in accordance with this section are established pursuant to chapter 63. An obligation for past support due is established by application of the most current child support scale to the responsible parent's income for the time period in which the applicant was entitled to support payments and may include reimbursement for past medical expenses. In the absence of sufficient reliable information to calculate a responsible parent's past income, it is presumed that the responsible parent had an earning capacity equal to the average weekly wage of a worker within this State as determined by the Department of Labor statistics for the applicable years. A different annual income may be used if there is sufficient reliable evidence to conclude reasonably that the responsible parent earned a greater or lesser actual income. A present disability to pay child support, legal or otherwise, does not bar a determination of past debt due the applicant for any relevant period in which the disability did not exist.

If the responsible parent defaults or otherwise fails to appear, and no order of support has been established, the court or administrative hearing officer shall presume that the responsible parent has an earning capacity equal to the average weekly wage of a worker within this State as determined by the Department of Labor statistics for the applicable years. A different annual income may be used if there is sufficient reliable evidence to conclude reasonably that the responsible parent earned a greater or lesser actual income.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 530, §A34 (AMD). 1999, c. 704, §3 (AMD). 2005, c. 352, §7 (AMD). 2007, c. 365, §1 (AMD). 2011, c. 477, Pt. L, §§1, 2 (AMD).



19-A §2104. State registry of support orders

1. Record of all support orders. On or before October 1, 1998, the department shall maintain a record of each support order established or modified in the State. The record must include standardized data elements, including the names, social security numbers and dates of birth of the parties. The department shall update and monitor the record relating to each support order in all cases in which support rights are assigned to the department or for which the department otherwise provides support enforcement services. The department and the judicial branch shall work cooperatively to develop efficient procedures for implementing the requirements of this subsection.

[ 1997, c. 537, §29 (NEW); 1997, c. 537, §62 (AFF) .]

2. Automated data matching. The department shall compare by automated data processing the record of each support order maintained by the department with the records of the Federal Government, other states and other state agencies for the purposes of matching, receiving and disclosing information as required by 42 United States Code, Chapter 7, Subchapter IV, Part D (1996). All state agencies shall work cooperatively with the department to develop automated procedures for providing the department with information the department is permitted access to for purposes of carrying out its responsibilities under the Social Security Act, Chapter 7, Subchapter IV, Part D.

§2104. Credit for dependent benefits

(As enacted by PL 1997, c. 466, §8 and affected by §28 is REALLOCATED TO TITLE 19-A, SECTION 2107)

[ 1997, c. 537, §29 (NEW); 1997, c. 537, §62 (AFF) .]

SECTION HISTORY

RR 1997, c. 1, §16 (RAL). 1997, c. 466, §8 (NEW). 1997, c. 466, §28 (AFF). 1997, c. 537, §29 (NEW). 1997, c. 537, §62 (AFF).



19-A §2105. Duty of department to recognize and enforce actions of other states

The department shall recognize and enforce the authority of agencies of other states that are responsible for administering the Social Security Act, 42 United States Code, Chapter 7, Subchapter IV (1996) to take actions under Section 325(a)(2) of the Personal Responsibility and Work Opportunity Act of 1996, Public Law 104-193, 110 Stat. 2105. The department shall enforce the actions of other states as necessary by filing a civil action in the District Court. [1997, c. 537, §29 (NEW); 1997, c. 537, §62 (AFF).]

§2105. State child support enforcement services

(As enacted by PL 1997, c. 466, §8 and affected by §28 is REALLOCATED TO TITLE 19-A, SECTION 2108)

SECTION HISTORY

RR 1997, c. 1, §16 (RAL). 1997, c. 466, §8 (NEW). 1997, c. 466, §28 (AFF). 1997, c. 537, §29 (NEW). 1997, c. 537, §62 (AFF).



19-A §2106. Dependent health care coverage

1. Enrollment of dependent children in employer health plans. If a parent is required by a support order to provide private health insurance for a child and the parent is eligible for health insurance through an employer doing business in the State then, upon application by either parent or notice from the court or the department, the employer or plan administrator shall enroll the child, if otherwise eligible, in the employer health plan without regard to any enrollment season restrictions, except as provided by subsection 2. If the employer offers more than one plan, the employer or plan administrator shall enroll the child in the plan in which the employee is enrolled or, if the employee is not enrolled, in the least costly plan otherwise available, if the plan's services are available where the child resides. If the services of the employee's plan or the least costly plan are not available where the child resides, the employer or plan administrator shall enroll the child in the least costly plan that is available where the child resides. If the plan requires that the participant be enrolled in order for the child to be enrolled, and the participant is not currently enrolled, the employer or the plan administrator must enroll both the participant and the child. The enrollments must be without regard to open season restrictions. The court or the department may issue to a parent's employer or other payor of income a medical support notice to enforce a parent's obligation to obtain or maintain health insurance coverage or other health care services for each dependent child of the parent. The format of the medical support notice must be the federal National Medical Support Notice as required by the Child Support Performance and Incentives Act of 1998, Public Law 105-200, 42 United States Code, Section 666(a)(19)(A) and the federal Employee Retirement Income Security Act of 1974, 29 United States Code, Section 1169(a)(5)(C). The employer or other payor of income shall complete Part A of the National Medical Support Notice and the plan administrator shall complete Part B.

[ 2009, c. 290, §20 (AMD) .]

2. Employer duty to withhold premiums from employee and pay insurer. An employer who enrolls a dependent child under this section shall withhold from the employee's compensation the employee's share, if any, of the cost of the health care coverage for the child enrolled and pay that amount to the insurer, except that the amount of compensation withheld by the employer may not exceed the limits provided for in section 2356. If withholding the maximum amount of the employee's disposable earnings under section 2356 does not cover the employee's initial share of the cost, the employer may elect not to enroll the employee's dependent child.

[ 1997, c. 537, §29 (NEW); 1997, c. 537, §62 (AFF) .]

3. Duty to maintain coverage. An employer may not disenroll or eliminate coverage for a child enrolled under this section unless:

A. The employer is provided with satisfactory written evidence that the court or administrative order is no longer in effect; [1997, c. 537, §29 (NEW); 1997, c. 537, §62 (AFF).]

B. The employer is provided with satisfactory written evidence that the child is or will be enrolled in comparable health coverage that will take effect no later than the date when the child is disenrolled; [1997, c. 537, §29 (NEW); 1997, c. 537, §62 (AFF).]

C. The employer has eliminated family health care coverage for all of its employees; or [1997, c. 537, §29 (NEW); 1997, c. 537, §62 (AFF).]

D. The parent who is ordered to provide health care coverage for the child terminates employment. [1997, c. 537, §29 (NEW); 1997, c. 537, §62 (AFF).]

[ 1997, c. 537, §29 (NEW); 1997, c. 537, §62 (AFF) .]

4. Answer. The employer shall respond within 20 days to a parent who requests enrollment or, if a medical support notice has been issued, to the court or the department within 20 days and confirm:

A. That the child has been enrolled in the employer's health plan; [1997, c. 537, §29 (NEW); 1997, c. 537, §62 (AFF).]

B. The date when the child will be enrolled, if enrollment is pending; or [1997, c. 537, §29 (NEW); 1997, c. 537, §62 (AFF).]

C. That coverage can not be provided, stating the reasons why coverage can not be provided. [1997, c. 537, §29 (NEW); 1997, c. 537, §62 (AFF).]

[ 2009, c. 290, §21 (AMD) .]

5. Notice of coverage and plan changes. If a child is enrolled under this section, the employer shall provide information to the custodial parent that includes the name of the insurer and the extent of the coverage provided and make available any necessary claim forms or enrollment membership cards. The employer shall inform the custodial parent of a change in coverage, change in insurer or if the plan is terminated. The employer shall provide the custodial parent with any information about the plan that the employer provides to covered employees.

[ 1997, c. 537, §29 (NEW); 1997, c. 537, §62 (AFF) .]

SECTION HISTORY

1997, c. 537, §29 (NEW). 1997, c. 537, §62 (AFF). 2001, c. 554, §§12,13 (AMD). 2009, c. 290, §§20, 21 (AMD).



19-A §2107. Credit for dependent benefits (REALLOCATED FROM TITLE 19-A, SECTION 2104)

(REALLOCATED FROM TITLE 19-A, SECTION 2104)

If a child receives dependent benefits as a result of the obligor parent's disability, any tribunal establishing, reviewing or modifying the child support obligation or debt shall give the obligor parent credit for the dependent benefits paid to the child. [1999, c. 327, §1 (RPR).]

1. Calculation of child support obligation; order. The tribunal shall calculate the obligor's child support obligation and issue a child support order pursuant to the child support guidelines in chapter 63. The obligation may not be reduced by the dependent benefits paid to the child.

[ 1999, c. 327, §1 (NEW) .]

2. Findings; credit for benefits paid. The tribunal shall make the following findings:

A. That the child currently receives dependent benefits as a result of the obligor parent's disability; [1999, c. 327, §1 (NEW).]

B. That the receipt of these benefits satisfied part or all of the obligation; and [1999, c. 327, §1 (NEW).]

C. That the obligor must receive credit against the established obligation for the benefits received. Credit may not exceed the amount of the current obligation for the period for which the benefits are paid. Credit may not be given toward a past or future obligation for dependent benefits that exceed the current obligation. [1999, c. 327, §1 (NEW).]

[ 1999, c. 327, §1 (NEW) .]

SECTION HISTORY

RR 1997, c. 1, §16 (RAL). 1999, c. 327, §1 (RPR).



19-A §2108. State child support enforcement services (REALLOCATED FROM TITLE 19-A, SECTION 2105)

(REALLOCATED FROM TITLE 19-A, SECTION 2105)

Notwithstanding any other provision of law, upon written authorization by the Secretary of the United States Department of Health and Human Services, the judicial branch and the department shall provide child support enforcement services in accordance with the United States Social Security Act, Title IV-D, without need of an application for services. When a person is seeking or has been awarded child support, the court shall provide written notice to that person that explains the services provided by the State and the right to refuse services if services are not wanted. [RR 1997, c. 1, §16 (RAL).]

SECTION HISTORY

RR 1997, c. 1, §16 (RAL).



19-A §2109. Limitations on collection of child support

A person other than an employee of the department who enters into an agreement with another to collect child support is subject to the following limitations. [2003, c. 562, §1 (NEW).]

1. Fee limitation. In a contingent-fee contract for the collection of child support, the fee may be based only upon the amount of unpaid past child support arrearage calculated as of the date when the contract is signed. A fee may not be based on current or future child support payments and may be assessed only on funds actually received by the child support obligee.

[ 2003, c. 562, §1 (NEW) .]

2. Collection practices limitations. Each person who enters into an agreement with another to collect child support is subject to the provisions of Title 32, chapter 109-A if either the support obligee or the support obligor is a resident of this State.

[ 2003, c. 562, §1 (NEW) .]

3. Requirement for written contract. Each agreement between a person who collects or offers to collect child support and a child support obligee must be in writing, dated and signed by the support obligee. The contract must contain a full and detailed description of the services to be performed for the support obligee and the terms and conditions of payment. The contract may not contain a penalty for termination at any time by the support obligee.

[ 2003, c. 562, §1 (NEW) .]

4. Basis of compensation. A collector of child support obligations may not impose a charge or fee for any child support payments collected primarily through the efforts of a governmental agency.

[ 2003, c. 562, §1 (NEW) .]

SECTION HISTORY

2003, c. 562, §1 (NEW).



19-A §2110. Exempt property of child support obligor

1. Exempt property. The property of a child support obligor that is exempt pursuant to section 2203, subsection 15 from an order to seize and sell is also exempt from any other enforcement and collection action regarding a support order, except to the extent that it has been fraudulently conveyed by the obligor.

[ 2015, c. 212, §1 (NEW) .]

2. Application of law. Title 14, chapter 507, subchapter 2, article 7 exemptions to collection do not apply to enforcement and collection of a support order.

[ 2015, c. 212, §1 (NEW) .]

SECTION HISTORY

2015, c. 212, §1 (NEW).






Subchapter 2: ENFORCEMENT BY DEPARTMENT

Article 1: LOCATION OF PERSONS, INCOME AND OTHER PROPERTY

19-A §2151. Locating those liable for support of dependents

To assist in locating parents who have deserted their children and other persons liable for support of dependents, the department may request information from the records of all departments, boards, bureaus and other agencies of this State and those departments, boards, bureaus and other agencies shall provide the necessary information. Only information directly bearing on the identity and whereabouts of a person owing or asserted to be owing an obligation of support may be requested and used or transmitted by the department pursuant to the authority conferred by this section. The department may make such information available only to public officials and agencies of this State, other states and the political subdivisions of this State and other states seeking to locate parents who have deserted their children and other persons liable for support of dependents for the purpose of enforcing their liability for support. The department may make information available to federal agencies conducting activities under 42 United States Code, Chapter 7, Subchapter IV, Part D (1996). The department must be provided automated access to records it is permitted access to under this section if the records are maintained in an automated data base. [1997, c. 537, §30 (AMD); 1997, c. 537, §62 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §30 (AMD). 1997, c. 537, §62 (AFF).



19-A §2152. Disclosure of information in medical support recoupment and child support cases

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Assets" means any interest in real or personal property. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. "Medicaid recipient" means an individual authorized by the department to receive services under the provisions of the United States Social Security Act, Title XIX and successors to it. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Request for information concerning responsible parents. Except as provided in subsection 5, the department may request of any person information needed to establish, modify or enforce a support order, including a responsible parent's or alleged responsible parent's:

A. Complete name; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Social security number; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Date and place of birth; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Present and past employment status; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. Earnings; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. Current or last known address; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. Assets and liabilities; [1997, c. 537, §31 (AMD); 1997, c. 537, §62 (AFF).]

H. Availability and description of present or previous health insurance coverage for a dependent child; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

I. Health insurance benefits paid or applied for under a policy of health insurance for a dependent child. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1997, c. 537, §31 (AMD); 1997, c. 537, §62 (AFF) .]

3. Request for information concerning present and former Medicaid recipients. The department may request of any person information relating to the following matters concerning a present or former Medicaid recipient:

A. Availability and description of health insurance coverage; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Health insurance benefits paid or applied for under a policy of health insurance. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Demand for information.

[ 1997, c. 537, §62 (AFF); 1997, c. 537, §32 (RP) .]

5. If paternity has not been established. If an alleged responsible parent is a putative father of a child conceived and born out of wedlock, a request for information must be limited to the following matters concerning the alleged responsible parent:

A. Complete name; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Date and place of birth; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Present and past employment status; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Social security number; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. Current or last known address. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1997, c. 537, §33 (AMD); 1997, c. 537, §62 (AFF) .]

5-A. Duty to disclose. All persons, as defined in section 101, subsection 9, shall respond fully and promptly to a request for information made by the department under this section and to a request for similar information made by another state's child support enforcement agency, except that information that is privileged under the Maine Rules of Evidence need not be disclosed.

[ 1997, c. 537, §34 (NEW); 1997, c. 537, §62 (AFF) .]

6. Immunity from liability. A person who discloses information requested by the department under this section or who discloses similar information requested by another state's child support enforcement agency is immune from liability to any other person because of the disclosure, unless the information is privileged under the Maine Rules of Evidence.

[ 1997, c. 537, §62 (AFF); 1997, c. 537, §35 (RPR) .]

7. Affirmation of responses. The department may require that a response to a request for information be affirmed under the penalties for unsworn falsification under Title 17-A, section 453.

[ 1997, c. 537, §36 (AMD); 1997, c. 537, §62 (AFF) .]

8. Facilitation of responses. The department or other requesting agency shall provide a prepaid, preaddressed envelope with each request for information.

[ 1997, c. 537, §62 (AFF); 1997, c. 537, §37 (RPR) .]

9. Notice to responsible parent or alleged responsible parent. When requesting information as provided by this section, the department shall send a copy of the request to the responsible parent or alleged responsible parent by regular mail to the responsible parent or alleged responsible parent's last known address.

[ 1997, c. 537, §62 (AFF); 1997, c. 537, §37 (RPR) .]

10. Penalties for nondisclosure. A person who knowingly fails to respond to a request for information, who knowingly fails to disclose information requested or who knowingly refuses to disclose, commits a civil violation for which a forfeiture not to exceed $1,000 may be adjudged.

A. [1997, c. 537, §62 (AFF); 1997, c. 537, §37 (RP).]

B. [1997, c. 537, §62 (AFF); 1997, c. 537, §37 (RP).]

[ 1997, c. 537, §62 (AFF); 1997, c. 537, §37 (RPR) .]

11. Confidentiality of information; unlawful dissemination; penalty. All information collected in connection with the department's child support enforcement activity and medical support recoupment pursuant to this section is confidential and available only for the use of appropriate departmental personnel and legal counsel for the department in carrying out their functions. A person is guilty of unlawful dissemination if that person knowingly disseminates information in violation of this subsection. Unlawful dissemination is a Class E crime, which, notwithstanding Title 17-A, section 1252, subsection 2, paragraph E, is punishable by a fine of not more than $500 or by imprisonment for not more than 30 days.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

12. Admissible evidence. If a person, in response to a request for information pursuant to this section, provides records or data from regularly conducted business, the information is admissible as a public record pursuant to the Maine Rules of Evidence 803(8)(A) and is not within the investigative report exception found in the Maine Rules of Evidence 803(8)(B) because the information is provided pursuant to a duty imposed by law and is inherently reliable.

[ 2001, c. 264, §10 (NEW) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §§31-37 (AMD). 1997, c. 537, §62 (AFF). 2001, c. 264, §10 (AMD).



19-A §2153. Publication of delinquent child support obligors

1. Publication. The department may publish in the State's newspapers the names of delinquent child support obligors who owe unpaid child support. Publication may include the place of residence and the amount of unpaid child support of each obligor.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Immunity. Newspapers and their employees are immune from any criminal or civil liability as a result of publication under subsection 1, unless publication is a result of negligent or intentional misconduct.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2154. Employment information

1. Employment information; definition. An employer doing business in this State shall report to the department the hiring of a newly hired employee. For the purposes of this section, "newly hired employee" means a person who resides or works in this State to whom the employer anticipates paying earnings and who:

A. [2013, c. 279, §1 (RP).]

B. [2013, c. 279, §1 (RP).]

C. Was previously employed by the employer but who has been separated from that prior employment for at least 60 consecutive days; or [2013, c. 279, §1 (NEW).]

D. Has not previously been employed by the employer. [2013, c. 279, §1 (NEW).]

[ 2013, c. 279, §1 (AMD) .]

2. Exceptions.

[ 1997, c. 669, §3 (RP) .]

3. W-4 form. An employer required to report under subsection 1 may report by mailing the employee's copy of the W-4 form, transmitting a facsimile of the W-4 form, sending magnetic tape in a compatible format or by other means, as mutually agreed to by the employer and the department, that will result in timely reporting.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Report. An employer shall submit a report within 7 days of the date that services for remuneration are first performed by a newly hired employee. The report must contain:

A. The employee's name, address, social security number, date of birth and the most recent date that services for remuneration were first performed by the employee; and [2013, c. 279, §2 (AMD).]

B. The employer's name, address and employment security reference number or unified business identifier number. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2013, c. 279, §2 (AMD) .]

4-A. Independent contractors.

[ 2009, c. 198, §1 (RP) .]

4-B. Independent contractors. An employer who reports under subsection 1 shall also report the contracting for services in this State with an independent contractor when reimbursement for such services is anticipated to equal or exceed $2,500.

A. An employer required to report under this subsection may report by mailing a copy of the employer’s federal Internal Revenue Service 1099-MISC form, transmitting a facsimile of the 1099-MISC form, sending magnetic tape in a compatible format or by other means, as mutually agreed to by the employer and the department, that will result in timely reporting. [2009, c. 198, §2 (NEW).]

B. The employer shall report the information in this paragraph within 7 days of the earlier of first making payments that in the aggregate equal or exceed $2,500 in any year to an independent contractor and entering into a contract or contracts with an independent contractor providing for payments that in the aggregate equal or exceed $2,500 in any year:

(1) The independent contractor’s name, address and social security number;

(2) The employer’s name, business name, address and telephone number;

(3) The employer’s social security number, employment security reference number or unified business identifier number;

(4) The date the contract is executed or, if no contract, the date payments in the aggregate first equal or exceed $2,500; and

(5) The total dollar amount of the contract, if any, and the contract expiration date. [2009, c. 198, §2 (NEW).]

[ 2009, c. 198, §2 (NEW) .]

5. Retention of records.

[ 1997, c. 537, §62 (AFF); 1997, c. 537, §38 (RP) .]

6. Penalties. An employer who knowingly fails to report as required under this section must be given a written warning by the department for the first violation and is subject to a civil penalty of up to $200 per month for each subsequent violation after the warning has been given. All violations within a single month are considered a single violation for purposes of assessing the penalty.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Transmissions to the National Directory of New Hires. Within 3 business days after the date information regarding a newly hired or rehired employee or independent contractor is entered into the department's computer system, the department shall transmit the information to the National Directory of New Hires maintained by the federal Department of Health and Human Services. After obtaining the information from the Department of Labor, the department shall send the National Directory of New Hires quarterly reports of wages and unemployment compensation benefits paid to persons who are reported to the department under this section as specified by federal regulations.

[ 2009, c. 198, §3 (AMD) .]

8. Use of new hire information. The department shall use the information it receives under this section to locate persons and identify sources of income for purposes of:

A. Establishing, enforcing and modifying child support obligations; [1997, c. 537, §39 (NEW); 1997, c. 537, §62 (AFF).]

B. Collecting overpayments of public assistance and overissue of food stamps when benefits are no longer being paid; and [1997, c. 537, §39 (NEW); 1997, c. 537, §62 (AFF).]

C. Determining eligibility and enforcing eligibility rules for cash assistance, food stamps, Medicaid and other benefit programs funded or administered by the department. [1997, c. 537, §39 (NEW); 1997, c. 537, §62 (AFF).]

[ 1997, c. 537, §39 (NEW); 1997, c. 537, §62 (AFF) .]

9. Access to information. The Department of Labor, the Workers' Compensation Board and the State Tax Assessor may have access to the information reported to the department for purposes of program administration.

[ 1997, c. 537, §39 (NEW); 1997, c. 537, §62 (AFF) .]

10. Independent contractor. For purposes of this section, "independent contractor" means an individual who is not an employee of the employer and who receives compensation or executes a contract for services performed for that employer within or without this State. "Independent contractor" does not include a direct seller as defined in 26 United States Code, Section 3508(b)(2).

[ 2009, c. 198, §4 (NEW) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §§38,39 (AMD). 1997, c. 537, §62 (AFF). 1997, c. 669, §§2,3 (AMD). 2003, c. 224, §1 (AMD). 2009, c. 198, §§1-4 (AMD). 2013, c. 279, §§1, 2 (AMD).



19-A §2155. Duty to report

A responsible parent required by law to pay child support to the department shall inform the department of any changes in the responsible parent's current address or employer. Failure to report a change of address or employer to the department within 15 days is a civil violation for which a forfeiture not to exceed $200 may be adjudged for each violation. Each judicial order or administrative decision issued or modified in this State that includes an order for child support must include a statement that advises the responsible parent of the duty to report and the penalty for failure to report. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2156. Annual statement

The department shall send an annual statement of arrearages to all obligors who owe past-due child support that the department is authorized to collect. The statement must include notice to the obligor that the department may collect the amount owed by issuing an order to seize and sell property. The statement may include other notices that the department considers appropriate. The department shall send the statement to the obligor by regular mail to the obligor's last known address. If the obligor disagrees with the department's statement of arrearages, the obligor must immediately notify the department. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2157. Notice of right to have support order reviewed

Not less than once every 3 years, the department shall send written notice to parents who are subject to a support order being enforced by the department of the right to have the order reviewed and, if appropriate, modified according to the applicable child support guidelines. [1997, c. 537, §40 (NEW); 1997, c. 537, §62 (AFF).]

SECTION HISTORY

1997, c. 537, §40 (NEW). 1997, c. 537, §62 (AFF).



19-A §2158. Access to wireless service provider's records of individuals who owe child support

1. Definitions. For the purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Account holder" means an individual who has executed an agreement with a wireless service provider for cellular telephone service. [2005, c. 566, §1 (NEW).]

B. "Match" means an automated comparison by name, date of birth and social security number of a list of obligors provided to a wireless service provider by the department with a list of account holders of the wireless service provider for the purpose of providing the department with a list of addresses of account holders delinquent in support allowing the department to locate and enforce support obligations. [2005, c. 566, §1 (NEW).]

C. "Obligor" means a person who owes a child support obligation. [2005, c. 566, §1 (NEW).]

D. "Wireless service provider" means an entity that provides cellular telephone service. [2005, c. 566, §1 (NEW).]

[ 2005, c. 566, §1 (NEW) .]

2. Match. Upon request from the department to a wireless service provider conducting business in this State, the wireless service provider shall perform a match using the list of obligors' names provided by the department. The department may not request a wireless service provider to perform a match under this section more often than once every calendar quarter.

[ 2005, c. 566, §1 (NEW) .]

3. Compilation of match list. After completing a match under subsection 2, a wireless service provider shall compile for the department a list of those account holders whose names match names on the list of obligors provided by the department. The list must contain the following information, if available to the wireless service provider through its matching procedure, for each account holder identified:

A. The account holder's full name; [2005, c. 566, §1 (NEW).]

B. The account holder's date of birth; [2005, c. 566, §1 (NEW).]

C. The account holder's social security number; [2005, c. 566, §1 (NEW).]

D. The account holder's address; and [2005, c. 566, §1 (NEW).]

E. The account holder's employer. [2005, c. 566, §1 (NEW).]

[ 2005, c. 566, §1 (NEW) .]

4. Notice to department. A wireless service provider that has compiled a match list under subsection 3 shall send the list to the department at the address designated by the department.

[ 2005, c. 566, §1 (NEW) .]

5. Reasonable fee. To cover the costs of carrying out the requirements of this section, a wireless service provider may assess a reasonable fee to the department not to exceed the actual costs incurred by the wireless service provider.

[ 2005, c. 566, §1 (NEW) .]

6. Confidentiality. A list of obligors provided by the department to a wireless service provider under subsection 2 is confidential. The information may be used only for the purpose of carrying out the requirements of this section. Knowing or intentional use of the information, without authorization from the department, is a civil violation for which a fine not to exceed $1,000 may be adjudged.

[ 2005, c. 566, §1 (NEW) .]

7. Immunity from liability; hold harmless. A wireless service provider is immune from any liability for its good faith actions to comply with this section. The department shall defend and hold harmless, including compensation for attorney's fees, a wireless service provider that acts in good faith to carry out the requirements of this section.

[ 2005, c. 566, §1 (NEW) .]

8. Rulemaking. The department shall adopt rules to carry out this section. Rules adopted under this subsection are routine technical rules as provided in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 566, §1 (NEW) .]

SECTION HISTORY

2005, c. 566, §1 (NEW).






Article 2: ENFORCEMENT

19-A §2201. Notice to licensing boards and obligor; judicial review

1. Notice. The notice must include the address and telephone number of the department's support enforcement office that issues the notice and a statement of the need to obtain a written confirmation of compliance from that office as provided in subsection 8. The department shall attach a copy of the obligor's order of support to the notice. Service of the notice must be made in the manner provided for service of summons by the Maine Rules of Civil Procedure, Rule 4. For purposes of this subsection, this must be deemed to be an action pursuant to Chapter XIII of the Maine Rules of Civil Procedure. Personal service within the State of the notice described in this subsection may be made by an authorized representative of the commissioner.

The department may serve notice upon a support obligor who is not in compliance with an order of support that informs the obligor of the department's intention to submit the obligor's name to the appropriate board as a licensee who is not in compliance with an order of support. The notice must inform the obligor that:

A. The obligor may request an administrative hearing to contest the issue of compliance; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. A request for hearing must be made in writing and must be received by the department within 20 days of service; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. If the obligor requests a hearing within 20 days of service, the department shall stay the action to certify the obligor to a board for noncompliance with an order of support pending a decision after hearing; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. If the obligor does not request a hearing within 20 days of service and is not in compliance with an order of support, the department shall certify the obligor to the appropriate board for noncompliance with an order of support; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. If the department certifies the obligor to a board for noncompliance with an order of support, the board must revoke the obligor's license and refuse to issue or reissue a license until the obligor provides the board with a written confirmation of compliance from the department that states the obligor is in compliance with the obligor's order of support. A revocation by an agency or a refusal by an agency to reissue, renew or otherwise extend the license or certificate of authority is deemed a final determination within the meaning of Title 5, section 10002; and [2009, c. 158, §1 (AMD).]

F. [2009, c. 158, §2 (RP).]

G. The obligor can comply with an order of support by:

(1) Paying current support;

(2) Paying all past-due support or, if unable to pay all past-due support and a periodic payment for past-due support has not been ordered by the court, by making periodic payments in accordance with a written payment agreement with the department; and

(3) Meeting the obligor's health insurance obligation. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2009, c. 158, §§1, 2 (AMD); 2009, c. 290, §22 (AMD) .]

1-A. Written agreement to pay past-due support. An obligor who is presently unable to pay all past-due support may come into compliance with the support order by executing a written payment agreement with the department and by complying with that agreement. A condition of a written payment agreement must be that the obligor pay the current child support when due. Before a written payment agreement is executed, the obligor shall:

A. Disclose fully to the department in writing on a form prescribed by the department the obligor's financial circumstances, including income from all sources, assets, liabilities and work history for the past year; and [1997, c. 466, §9 (NEW); 1997, c. 466, §28 (AFF).]

B. Provide documentation to the department concerning the obligor's financial circumstances, including copies of the most recent state and federal income tax returns, both personal and business, a copy of a recent pay stub representative of current income and copies of other records that show the obligor's income and the present value of assets held by the obligor. [1997, c. 466, §9 (NEW); 1997, c. 466, §28 (AFF).]

After full disclosure, the department shall determine the obligor's ability to pay past-due support and request the obligor to execute a written payment agreement consistent with the obligor's ability to pay, not to exceed the limits on income withholding in section 2356.

[ 1997, c. 466, §9 (NEW); 1997, c. 466, §28 (AFF) .]

1-B. Failure to comply with written agreement. Failure to comply with a written payment agreement is grounds for license revocation unless the obligor notifies the department that the obligor is unable to comply with the agreement and provides the department with evidence of the obligor's current financial circumstances to support the claim. The consequences of failing to comply with a written payment agreement and the requirements to avoid license revocation, if the obligor can not comply with the agreement, must be stated in the agreement. If the obligor claims inability to comply with a written payment agreement, the department, upon motion to the District Court, may request the court to determine the obligor's ability to pay past-due support. After notice and an opportunity for hearing, the court may make a finding of money due, render judgment in that amount and order any relief provided under sections 2603 and 2603-A. For purposes of this subsection, the commissioner may designate employees of the department who are not attorneys to represent the department in District Court. The commissioner shall ensure that appropriate training is provided to all employees designated to represent the department under this subsection.

[ 1997, c. 466, §9 (NEW); 1997, c. 466, §28 (AFF) .]

2. Administrative hearing. An obligor may request an administrative hearing upon service of the notice described in subsection 1. The request for hearing must be made in writing and must be received by the department within 20 days of service. The department shall conduct hearings under this subsection in accordance with the requirements of Title 5, chapter 375, subchapter IV. The issues that may be determined at hearing are limited to whether the obligor is required to pay child support under an order of support and whether the obligor is in compliance with an order of support. The obligor may raise additional issues, including the reasonableness of a payment agreement in light of the obligor's current circumstances, to be preserved for appeal.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Decision after hearing. The department shall render a decision after hearing without undue delay as to whether the obligor is in compliance with the obligor's order of support. The decision must be based on the hearing record and rules adopted by the commissioner. The decision must inform the obligor that the obligor may file a petition for judicial review of the decision within 30 days of the date of the decision. The department shall send an attested copy of the decision to the obligor by regular mail to the obligor's most recent address of record.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Appeal to Superior Court. If the obligor appeals the department's decision under subsection 3, the Superior Court may hear and determine issues raised at the hearing, including the reasonableness of a payment agreement in light of the obligor's current circumstances.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Stay. If an obligor timely requests a hearing to contest the issue of compliance, the department may not certify the name of the obligor to a board for noncompliance with an order of support until the department issues a decision after hearing that finds the obligor is not in compliance with an order of support.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Certification of noncompliance. The department may certify in writing to the appropriate board that a support obligor is not in compliance with an order of support if:

A. The obligor does not timely request a hearing upon service of a notice issued under subsection 1 and is not in compliance with an order of support 21 days after service of the notice; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The department issues a decision after a hearing that finds the obligor is not in compliance with an order of support and the obligor has not appealed the decision within the 30-day appeal period provided in subsection 3; [1997, c. 466, §10 (AMD); 1997, c. 466, §28 (AFF).]

C. The court enters a judgment on a petition for judicial review that finds the obligor is not in compliance with a support order; [1997, c. 466, §10 (AMD); 1997, c. 466, §28 (AFF).]

D. The obligor abandons a timely request for a hearing on the department's notice of noncompliance and is not in compliance with the support order; or [1997, c. 466, §11 (NEW); 1997, c. 466, §28 (AFF).]

E. The obligor fails to comply with a written payment agreement, does not notify the department that the obligor is unable to comply with the agreement and does not provide the department with evidence of the obligor's current financial circumstances. [1997, c. 466, §11 (NEW); 1997, c. 466, §28 (AFF).]

The department shall send by regular mail a copy of a certification of noncompliance filed with a board to the obligor at the obligor's most recent address of record.

[ 1997, c. 466, §§10, 11 (AMD); 1997, c. 466, §28 (AFF) .]

7. Notice from board. A board shall notify an obligor certified by the department under subsection 6, without undue delay, that the obligor's application for the issuance or renewal of a license may not be granted or that the obligor's license has been revoked because the obligor's name has been certified by the department as a support obligor who is not in compliance with an order of support.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Written confirmation of compliance. When an obligor who is served notice under subsection 1 subsequently complies with the official order of support, the department shall provide the obligor with written confirmation that the obligor is in compliance with the order of support.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

9. Rules. The department shall adopt rules to implement and enforce the requirements of this section.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

10. Agreements. The department and the various boards shall enter into agreements that are necessary to carry out the requirements of this section, but only to the extent the department determines it is cost-effective.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

11. Motion to modify order of support; stay. This section does not prohibit a support obligor from filing a motion to modify support with the court or from requesting the department to amend a support obligation established by an administrative decision.

[ 2009, c. 158, §3 (AMD) .]

12. Reporting. On or before April 1, 1994, or as soon as economically feasible and at least annually, all boards subject to this section and the Department of Professional and Financial Regulation, Division of Administrative Services shall provide to the department specified information, on magnetic tape or other machine-readable form, according to standards established by the department, about applicants for licensure and all current licensees. The Department of Professional and Financial Regulation, Office of Securities shall provide the specified information for only those current licensees that are residents of this State. The information to be provided must include all of the following information about the licensee:

A. Name; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Address of record; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Federal employer identification number or social security number; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Type of license; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. Effective date of license or renewal; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. Expiration date of license; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. Active or inactive status. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2001, c. 182, §6 (AMD) .]

12-A. Commissioner of Inland Fisheries and Wildlife report. The Commissioner of Inland Fisheries and Wildlife shall provide annually to the department on magnetic tape or other machine-readable form, according to standards established by the department, watercraft, snowmobile and ATV registration information concerning obligors who are residents of this State. The information to be provided must include all of the following information about the registrant:

A. Name; [2007, c. 206, §3 (NEW).]

B. Address of record; [2007, c. 206, §3 (NEW).]

C. Make, model and identification number for each watercraft registered under Title 12, section 13052; each snowmobile registered under Title 12, section 13104; and each ATV registered under Title 12, section 13155; [2007, c. 206, §3 (NEW).]

D. Type of registration; [2007, c. 206, §3 (NEW).]

E. Effective date of registration or registration renewal; and [2007, c. 206, §3 (NEW).]

F. Expiration of registration. [2007, c. 206, §3 (NEW).]

[ 2007, c. 206, §3 (NEW) .]

13. Effect of noncompliance. The department, upon receipt of the licensee information referred to in subsection 12 and registration information referred to in subsection 12-A, shall identify and notify each board and the Department of Professional and Financial Regulation, Division of Administrative Services, of the names of their licensees and registrants who are support obligors subject to this section. The notice must include the social security number and address of the support obligor, the name, address and telephone number of the department's designee for implementing this section and a certification by the department that it has verified that the licensee or registrant is a support obligor subject to this section. When the department notifies a board under this subsection, the department shall provide adequate notice of its action to the obligor. The notice must inform the obligor of the right to request a hearing on the issue of whether the obligor is in compliance with an order of support. The board may not issue or renew a license or registration to a person whose name is on the most recent list from the department until the board receives a copy of the written confirmation of compliance specified in subsection 8.

[ 2007, c. 206, §4 (AMD) .]

14. Subsequent reissuance, renewal or other extension of license or certificate. The board may reissue, renew or otherwise extend the license or certificate of authority in accordance with the board's rules after the board receives a copy of the written confirmation of compliance specified in subsection 8. A board may waive any applicable requirement for reissuance, renewal or other extension if it determines that the imposition of that requirement places an undue burden on the person and that waiver of the requirement is consistent with the public interest.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

15. Program review. In furtherance of the public policy of increasing collection of child support, the department shall report the following to the Legislature and the Governor on January 31, 1999 and biennially thereafter:

A. The number of support obligors identified as licensees subject to this section; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The number of support obligors identified by the department under this section who are not in compliance with a support order; and [2003, c. 396, §8 (AMD).]

C. The number of actions taken by the department under this section and the results of those actions. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2003, c. 396, §8 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 466, §§9-11 (AMD). 1997, c. 466, §28 (AFF). 2001, c. 182, §6 (AMD). 2003, c. 396, §8 (AMD). 2005, c. 352, §8 (AMD). 2007, c. 206, §§3, 4 (AMD). 2009, c. 158, §§1-3 (AMD). 2009, c. 290, §22 (AMD).



19-A §2202. Family financial responsibility

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. (TEXT EFFECTIVE UNTIL 7/1/16) Purpose. The Legislature finds and declares that child support is a basic legal right of the State's parents and children, that mothers and fathers have a legal obligation to provide financial support for their children and that child support payments can have a substantial impact on child poverty and state welfare expenditures. It is therefore the Legislature's intent to encourage payment of child support to decrease overall costs to the State's taxpayers while increasing the amount of financial support collected for the State's children. The department is authorized to initiate action under this section against individuals who are not in compliance with an order of support.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

1. (TEXT EFFECTIVE 7/1/16) Purpose. The Legislature finds and declares that child support is a basic legal right of the State's parents and children, that parents have a legal obligation to provide financial support for their children and that child support payments can have a substantial impact on child poverty and state welfare expenditures. It is therefore the Legislature's intent to encourage payment of child support to decrease overall costs to the State's taxpayers while increasing the amount of financial support collected for the State's children. The department is authorized to initiate action under this section against individuals who are not in compliance with an order of support.

[ 2015, c. 296, Pt. C, §21 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

1-A. Written agreement to pay past-due support. An obligor who is presently unable to pay all past-due support may come into compliance with the support order by executing a written payment agreement with the department and by complying with that agreement. A condition of a written payment agreement must be that the obligor pay the current child support when due. Before a written payment agreement is executed, the obligor shall:

A. Disclose fully to the department in writing on a form prescribed by the department the obligor's financial circumstances, including income from all sources, assets, liabilities and work history for the past year; and [1997, c. 466, §12 (NEW); 1997, c. 466, §28 (AFF).]

B. Provide documentation to the department concerning the obligor's financial circumstances, including copies of the most recent state and federal income tax returns, both personal and business, a copy of a recent pay stub representative of current income and copies of other records that show the obligor's income and the present value of assets held by the obligor. [1997, c. 466, §12 (NEW); 1997, c. 466, §28 (AFF).]

After full disclosure, the department shall determine the obligor's ability to pay past-due support and request the obligor to execute a written payment agreement consistent with the obligor's ability to pay, not to exceed the limits on income withholding in section 2356.

[ 1997, c. 466, §12 (NEW); 1997, c. 466, §28 (AFF) .]

1-B. Failure to comply with written agreement. Failure to comply with a written payment agreement is grounds for license revocation unless the obligor notifies the department that the obligor is unable to comply with the agreement and provides the department with evidence of the obligor's current financial circumstances to support the claim. The consequences of failing to comply with a written payment agreement and the requirements to avoid license revocation, if the obligor can not comply with the agreement, must be stated in the agreement. If the obligor claims inability to comply with a written payment agreement, the department, upon motion to the District Court, may request the court to determine the obligor's ability to pay past-due support. After notice and an opportunity for hearing, the court may make a finding of money due, render judgment in that amount and order any relief provided under sections 2603 and 2603-A. For purposes of this subsection, the commissioner may designate employees of the department who are not attorneys to represent the department in District Court. The commissioner shall ensure that appropriate training is provided to all employees designated to represent the department under this subsection.

[ 1997, c. 466, §12 (NEW); 1997, c. 466, §28 (AFF) .]

2. Notice. The notice must include the address and telephone number of the department's support enforcement office that issues the notice and a statement of the need for the obligor to obtain a written confirmation of compliance from that office as provided in subsection 8. The department shall attach a copy of the obligor's order of support to the notice. The notice must be made in the manner provided for service of summons by the Maine Rules of Civil Procedure, Rule 4. For purposes of this subsection, this notice must be deemed to be an action pursuant to Chapter XIII of the Maine Rules of Civil Procedure. Personal service within the State of the notice described in this subsection may be made by an authorized representative of the commissioner.

The commissioner may serve notice upon a support obligor who is not in compliance with an order of support that informs the obligor of the commissioner's intention to certify the obligor to the Secretary of State as an individual who is not in compliance with an order of support. The notice must inform the obligor that:

A. The obligor may contest the issue of compliance at an administrative hearing; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. A request for hearing must be made in writing and must be received by the department within 20 days of service; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. If the obligor requests a hearing within 20 days of service, the department shall stay the action to certify the obligor to the Secretary of State for noncompliance with an order of support pending a decision after hearing; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. If the obligor does not timely request a hearing to contest the issue of compliance and does not obtain a written confirmation of compliance from the department, the commissioner shall certify the obligor to the Secretary of State for noncompliance with an order of support; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. If the commissioner certifies the obligor to the Secretary of State, the Secretary of State must suspend any motor vehicle operator's licenses that the obligor holds and the obligor's right to apply for or obtain a motor vehicle operator's license; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. If the obligor requests a hearing, the obligor shall direct the request to the department's support enforcement office that is responsible for handling the obligor's case; and [2009, c. 158, §4 (AMD).]

G. [2009, c. 158, §5 (RP).]

H. The obligor can comply with an order of support by:

(1) Paying current support;

(2) Paying all past-due support or, if unable to pay all past-due support and a periodic payment for past-due support has not been ordered by the court, by making periodic payments in accordance with a written payment agreement with the department; and

(3) Meeting the obligor's health insurance obligation. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2009, c. 158, §§4, 5 (AMD); 2009, c. 290, §23 (AMD) .]

3. Administrative hearing. An obligor may request an administrative hearing within 20 days of service of the notice described in subsection 2. The request for hearing must be in writing and must be received by the department within 20 days. The department shall conduct the hearing in accordance with the requirements of Title 5, chapter 375, subchapter IV. The issues that may be determined at hearing are limited to whether the obligor is required to pay child support under an order of support and whether the obligor is in compliance with an order of support, although the obligor may raise additional issues, including the reasonableness of a payment agreement in light of the obligor's current circumstances, to be preserved for appeal.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Decision after hearing. The department shall render a decision after hearing without undue delay as to whether the obligor is in compliance with the obligor's order of support. The decision must be based on the hearing record and rules adopted by the commissioner. The decision must inform the obligor that the obligor may file a petition for judicial review of the decision within 30 days of the date of the decision. The department shall send an attested copy of the decision to the obligor by regular mail to the obligor's most recent address of record.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Appeal to Superior Court. If the obligor appeals the department's decision under subsection 4, the Superior Court may hear and determine issues raised at the hearing, including the reasonableness of a payment agreement in light of the obligor's current circumstances.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Stay. If an obligor timely requests a hearing to contest the issue of compliance, the department may not certify the name of the obligor to the Secretary of State for noncompliance with an order of support until the department issues a decision after hearing that finds the obligor is not in compliance with an order of support.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Certification. The commissioner may certify in writing to the Secretary of State that a support obligor is not in compliance with an order of support if:

A. The obligor does not timely request a hearing upon service of a notice issued under subsection 2 and is not in compliance with an order of support 21 days after service of the notice; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The department issues a decision after a hearing that finds the obligor is not in compliance with an order of support and the obligor has not appealed the decision within the 30-day appeal period provided in subsection 4; [1997, c. 466, §13 (AMD); 1997, c. 466, §28 (AFF).]

C. The court enters a judgment on a petition for judicial review that finds the obligor is not in compliance with a support order; [1997, c. 466, §13 (AMD); 1997, c. 466, §28 (AFF).]

D. The obligor abandons a timely request for a hearing on the department's notice of noncompliance and is not in compliance with the support order; or [1997, c. 466, §14 (NEW); 1997, c. 466, §28 (AFF).]

E. The obligor fails to comply with a written payment agreement, does not notify the department that the obligor is unable to comply with the agreement and does not provide the department with evidence of the obligor's current financial circumstances. [1997, c. 466, §14 (NEW); 1997, c. 466, §28 (AFF).]

The department shall send by regular mail a copy of a certification of noncompliance filed with the Secretary of State to the obligor at the obligor's most recent address of record.

[ 1997, c. 466, §§13, 14 (AMD); 1997, c. 466, §28 (AFF) .]

8. Written confirmation of compliance. When an obligor who is served notice under subsection 2 subsequently complies with the order of support, the department shall provide the obligor with written confirmation that the obligor is in compliance with the order of support.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

9. Rules. The department shall adopt rules to implement and enforce the requirements of this section.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

10. Agreement. The department may enter into an agreement with the Secretary of State to carry out the requirements of this section.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

11. Motion to modify court order of support; stay. This section does not prohibit a support obligor from filing a motion to modify support with the court or from requesting the department to amend a support obligation established by an administrative decision.

[ 2009, c. 158, §6 (AMD) .]

12. Program review. In furtherance of the public policy of increasing collection of child support, the department shall report the following to the Legislature and the Governor on January 31, 1999 and biennially thereafter:

A. The number of notices served upon support obligors by the department under this section; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The number of obligors served notice under this section who request a hearing; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The number of hearings held under this section, the results of the hearings and the number of cases settled without a hearing; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The number of support obligors certified to the Secretary of State for noncompliance with a court order of support under this section; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The costs incurred in the implementation and enforcement of this section and the department's estimate of the amount of child support collected due to the department's actions under this section. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

13. Premium from noncustodial parents. The Department of Health and Human Services, Division of Support Enforcement and Recovery shall collect a premium from noncustodial parents whose children are MaineCare members and who have legally been determined to be responsible for medical care contributions for these children.

This subsection is repealed upon adoption of the final federal rules to implement the premium assistance provisions of the federal Deficit Reduction Act of 2005.

[ 2007, c. 448, §5 (AMD) .]

13-A. Premium from noncustodial parents. The Department of Health and Human Services, Division of Support Enforcement and Recovery shall collect a premium from noncustodial parents whose children are MaineCare members, including those who receive assistance under Title 22, section 3174-T, and from parents who have legally been determined to be responsible for medical care contributions for these children but do not have access to other health insurance that is at a reasonable cost and that is accessible and comprehensive as determined by rules adopted by the department. The department shall adopt rules to establish a sliding scale for premiums required under this section in accordance with the sliding scale that is applied by the department to custodial parents under 42 United States Code, Section 1396o-1 (2007) or 42 Code of Federal Regulations, Section 457.560 (2006). Rules adopted pursuant to this subsection are routine technical rules as described in Title 5, chapter 375, subchapter 2-A. This subsection takes effect upon adoption of the final federal rules to implement the premium assistance provisions of the federal Deficit Reduction Act of 2005.

[ 2007, c. 448, §6 (NEW) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 466, §§12-14 (AMD). 1997, c. 466, §28 (AFF). 2003, c. 20, §K1 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 448, §§5, 6 (AMD). 2009, c. 158, §§4-6 (AMD). 2009, c. 290, §23 (AMD). 2015, c. 296, Pt. C, §21 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §2203. Order to seize and sell

1. Execution of support liens. The department may issue an order to seize and sell to execute a support lien established under former Title 19, section 503 or 503-A or section 2357 or to enforce and collect any money judgment assessed under chapter 51, chapter 53, chapter 55, chapter 63 or this chapter. An order to seize and sell has the same effect as a writ of execution issued by the District Court or the Superior Court.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Issuance of order. An order to seize and sell is an order, under official seal of the department, directed to a county sheriff or a levying officer authorized by law to enforce a District Court or Superior Court judgment. The order must command the recipient of the order to seize and sell specific nonexempt real and personal property of an obligor to satisfy the support lien upon which the order is based. The department must know or have reason to believe the obligor has a substantial ownership interest in the property identified in the order. Before issuing the order, the department must search the records of the applicable registry of deeds for real property and the records of the Secretary of State for personal property to determine if there are other persons who have an ownership interest in the property.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Content of order. An order to seize and sell must be signed by the commissioner or the commissioner's designee. The order must be for the amount of the support lien or the amount of any other money obligation determined under this chapter, plus fees and costs, if any. The order must identify the specific property that is the subject of the order. The order must include notice that tells the obligor and other persons who are known to have an ownership interest in the property how to contest the seizure and sale of the property, including notice of the right to an administrative hearing within 5 business days. The order must list the type and value of property that is exempt as provided in subsection 15.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Order limited. The county sheriff or levying officer may not seize property not specifically identified in the order.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Sheriff or levying officer. An order to seize and sell may be sent by the department to a county sheriff or levying officer. Upon receipt of the order, the sheriff or levying officer shall proceed to execute the order in the same manner as prescribed for execution of a judgment. A sheriff or levying officer shall return the order, along with any funds collected, to the department within 90 days of the receipt of the order. Funds resulting from execution of the order must first be applied to the sheriff's or levying officer's costs, then to any superior liens and then to the support lien or other money obligation and any inferior liens of which the department has notice. Any amounts in excess of this distribution must be paid to the obligor. If the order is returned not fully satisfied, the department has the same remedies to collect the deficiency as are available for any civil judgment.

[ 2009, c. 290, §24 (AMD) .]

6. Right to hearing. At least 20 calendar days before the sale, the department shall serve a copy of the order on the obligor and all other persons that the department knows have an ownership interest in the property identified in the order. Service of an order under this subsection must be made in the manner provided for service of summons by the Maine Rules of Civil Procedure, Rule 4. For purposes of this subsection, this service must be deemed to be an action pursuant to Chapter XIII of the Maine Rules of Civil Procedure. Personal service within the State of a copy of the order may be made by an authorized representative of the commissioner. The obligor and any other persons who claim an ownership interest in the property seized under an order to seize and sell have a right to an administrative hearing to contest the seizure and sale of the property and to establish the value of their relative interest in the property. A request for a hearing must be in writing and must be received by the department within 10 calendar days of service of a copy of the order. Upon receiving a request for a hearing, the department shall notify all persons who the department has reason to believe have an ownership interest in the property of the time, place and nature of the hearing.

A. Anyone requesting a hearing has the right to a preliminary hearing within 5 business days of the hearing request. At the preliminary hearing, if the hearing officer determines that there is reasonable ground to believe the seizure was lawful and that the obligor owes a support debt that could be satisfied in whole or in part by nonexempt property that has been seized, the hearing officer shall require the seizure to remain in force and schedule a final hearing, allowing all parties reasonable time to collect evidence and prepare for the final hearing. If the hearing officer determines that the seizure was not lawful or that the obligor does not owe a support debt that could be satisfied in whole or in part by nonexempt property that has been seized, the hearing officer shall declare the order to seize and sell void. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The department shall notify any person who the department has reason to believe has an ownership interest in the seized property of the time and place of the final hearing. At the final hearing, the hearing officer shall determine:

(1) Whether the obligor owes a support debt;

(2) Whether the support debt could be satisfied in whole or in part by the property seized;

(3) The percentage share of ownership of all persons claiming an ownership interest in the property;

(4) The amount of the debtor's interest in the property that is exempt; and

(5) The value of the interest in the property owned by nonobligor parties with an interest superior to that of the department. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2009, c. 290, §25 (AMD) .]

7. Commercially reasonable sale. The sheriff or levying officer may sell the property seized as a unit or in parcels and at any time and place and on any terms not otherwise prohibited by this section, but every aspect of the disposition including the method, manner, time, place and terms must be commercially reasonable. The property may not be sold for less than the debtor's interest in the property that is exempt. The property may not be sold for less than the full value of the interest in the property owned by the nonobligor parties with an interest superior to that of the department. The department reserves the right to reject any and all bids.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Notice of sale. Within 30 days of receiving notice of a sale from the county sheriff or levying officer, the department shall send by regular mail an accounting and proposed distribution of the net proceeds of the sale to the obligor, all joint owners of the property sold and any known lienholders with an interest in the property. The accounting and proposed distribution must include notice of the right to challenge the proposed distribution at an administrative hearing within 30 days. The department may not distribute the proceeds of the sale until the appeal period has run and all appeals have been decided.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

9. Release. Upon receiving payment in full of the order amount plus fees and costs, if any, the department shall release the order to seize and sell. Upon receiving partial payment of the order amount or if the department determines that a release or partial release of the order will facilitate the collection of the unpaid amount, fees and costs, the department may release or may partially release the order to seize and sell. The department shall release the order if it determines the order is unenforceable.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

10. Right to redeem. An obligor or other person or entity having an interest in real or personal property seized under an order to seize and sell at any time prior to the sale of the property may pay the amount of the support lien or other money obligation and any costs incurred by the county sheriff or levying officer serving the order. Upon payment in full, the property must be restored to the obligor or other person or entity having an interest in that property and all proceedings on the order must cease.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

11. Right to redeem after sale. An obligor or other person or entity having an interest in real property seized and sold by a county sheriff or levying officer pursuant to an order to seize and sell may, within 240 days after the sale of the property, redeem the property by making payment to the purchaser in the amount paid by the purchaser, plus interest at the statutory interest rate payable on judgments recovered in the District Court and the Superior Court.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

12. Release not a bar to other action. At any time after seizure and sale of property under an order to seize and sell, the department may release all or part of the seized property without liability if payment of the support lien or other money obligation is ensured or if the release will facilitate collection of the support lien or money obligation. The release or return of the property does not prevent future action to collect the order amount from that property or other property.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

13. Statute of limitations. The department may issue an order to seize and sell to collect a support lien or other money obligation under chapter 51, chapter 53, chapter 55, chapter 63 or this chapter at any time within the statutory limitation period for enforcing and collecting child support amounts.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

14. Additional remedies. The use of an order to seize and sell is not exclusive and the department may use any other remedy provided by law for the collection of child support.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

15. Exempt property. The following property is exempt from seizure and sale, except to the extent that it has been fraudulently conveyed by the obligor:

A. The obligor's aggregate interest, not to exceed $47,500 in value, in real or personal property that the obligor uses as a residence; [2015, c. 212, §2 (AMD).]

B. The obligor's interest, not to exceed $5,000 in value, in one motor vehicle; [2015, c. 212, §2 (AMD).]

C. The obligor's interest, not to exceed $200 in value in any particular item, in household furnishings, household goods, wearing apparel, appliances, books, animals, crops or musical instruments that are held primarily for the personal, family or household use of the obligor or a dependent of the obligor; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The obligor's aggregate interest, not to exceed $5,000 in value, in any implements, professional books or tools of the trade of the obligor or the trade of a dependent of the obligor, including, but not limited to, power tools, materials and stock designed and procured by the obligor and necessary for carrying on the obligor's trade or business and intended to be used or wrought in that trade or business; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The obligor's interest in the following items held primarily for the personal, family or household use of the obligor or a dependent of the obligor:

(1) One cooking stove;

(2) All furnaces or stoves used for heating; and

(3) All cooking and heating fuel not to exceed 10 cords of wood, 5 tons of coal or 1,000 gallons of petroleum products or the equivalent amount of another type of fuel; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. The obligor's interest in the following items held primarily for the personal, family or household use of the obligor or a dependent of the obligor:

(1) All food provisions, whether raised or purchased, reasonably necessary for 6 months;

(2) All seeds, fertilizers, feed and other material reasonably necessary to raise and harvest food through one growing season; and

(3) All tools and equipment reasonably necessary for raising and harvesting food; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. The obligor's interest in one of every type of farm implement reasonably necessary for the obligor to raise and harvest agricultural products commercially, including any personal property incidental to the maintenance and operation of the farm implements; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

H. The obligor's interest in one boat, not exceeding 5 tons burden, used by the debtor primarily for commercial fishing; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

I. Professionally prescribed health aids for the obligor or a dependent of the obligor. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2015, c. 212, §2 (AMD) .]

16. Repeal.

[ 1997, c. 669, §4 (RP) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 669, §4 (AMD). 2009, c. 290, §§24, 25 (AMD). 2015, c. 212, §2 (AMD).



19-A §2204. Caretaker relative; change of payee

When the department pays cash aid to a caretaker relative who provides primary residential care for a dependent child for whom a support order has been issued, the obligor's obligation under the support order to pay child support and provide medical support continues. The child support is payable to the department for as long as the department pays cash aid for the child. Upon notice to the obligor and the payee named in the support order, the department may redirect payments under the support order to the caretaker relative if the caretaker relative states under penalty of perjury that physical custody of the child was not obtained illegally. The obligor and the payee may contest action to redirect payments at an administrative hearing. The department shall notify the obligor and the payee of the right to a hearing in the notice. If payments are redirected to a caretaker relative, the department may seek to establish an administrative support order against the nonobligated parent. [1997, c. 466, §15 (NEW); 1997, c. 466, §28 (AFF).]

SECTION HISTORY

1997, c. 466, §15 (NEW). 1997, c. 466, §28 (AFF).






Article 3: ALTERNATIVE METHOD OF SUPPORT ENFORCEMENT

article 1: GENERAL PROVISIONS

19-A §2251. Purpose

With this article, the Legislature intends to provide additional remedies for the enforcement of support for dependent children and spouses and former spouses caring for dependent children by establishing an alternative method directed to the real and personal property of the responsible parents. These remedies are in addition to, not in lieu of, existing law. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2252. Limit on use

A support obligation or debt incurred before October 1, 1975 may not be enforced by the methods of this article. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2253. Persons subject to jurisdiction

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Declaration of purpose. It is declared, as a matter of legislative determination, that the public interest demands that the State provide its citizens with an effective means of redress against nonresident persons who, through certain significant minimal contacts with this State, incur obligations to citizens entitled to the State's protection.

This section, to ensure maximum protection to citizens of this State, must be applied so as to assert jurisdiction over nonresident responsible parents to the fullest extent permitted by the due process clause of the United States Constitution, Amendment XIV.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Causes of action. A person who does any of the acts enumerated in this subsection is deemed to have submitted to the jurisdiction of the department for the purpose of enforcing this article as to a cause of action arising from the doing of the following acts:

A. Maintaining a domicile in this State while subject to a marital or family relationship out of which arises a claim for child support or spousal support or the commission in this State of any act giving rise to such a claim; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. (TEXT EFFECTIVE UNTIL 7/1/16) Conception resulting in paternity within the meaning of chapter 53, subchapter I. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. (TEXT EFFECTIVE 7/1/16) Conception resulting in parentage within the meaning of chapter 61. [2015, c. 296, Pt. C, §22 (AMD); 2015, c. 296, Pt. D, §1 (AFF).]

[ 2015, c. 296, Pt. C, §22 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Personal service.

[ 2009, c. 290, §26 (RP) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2009, c. 290, §26 (AMD). 2015, c. 296, Pt. C, §22 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §2254. Service

Service of a notice, order or lien described in this article must be made in the manner provided for service of summons by the Maine Rules of Civil Procedure, Rule 4. For purposes of this section, this service must be deemed to be an action pursuant to Chapter XIII of the Maine Rules of Civil Procedure. Personal service within the State of a notice, order or lien described in this article may be made by an authorized representative of the commissioner. [2009, c. 290, §27 (AMD).]

1. Date of service.

[ 2009, c. 290, §27 (RP) .]

2. Branch banks.

[ 2009, c. 290, §27 (RP) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2009, c. 290, §27 (AMD).



19-A §2255. Subpoena powers

In carrying out the provisions of this article, the department, through a request to the Attorney General or to an assistant attorney general assigned to the department, upon its own motion or upon the request of a party, has the power to subpoena witnesses, compel their attendance and require the production of any papers, books, records or documents that are relevant to determining the support obligation and the responsible parent's ability to pay or earn. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

Subpoenas must be issued in accordance with Title 5, section 9060 and served in accordance with the Maine Rules of Civil Procedure. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2256. Notices; readability

1. Readability score. As notices are revised by the department and as resources permit, all notices provided by the department under this article must have a readability score, as determined by a recognized instrument for measuring adult literacy levels, equivalent to no higher than a 6th-grade reading level.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Report.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF); MRSA T. 19-A, §2256, sub-§2 (RP) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).






article 2: SUPPORT DEBT

19-A §2301. Creation of debt to department

1. Public assistance. Debts due the department for public assistance are as follows.

A. When a support order has not been established, a payment of public assistance for the benefit of the dependent child creates a debt due the department from the responsible parent for past support. The amount of debt due the department is established by application of the most current child support scale to the responsible parent's income for the time period in which the department was entitled to support payments. In the absence of sufficient reliable information to calculate a responsible parent's past income, it is presumed that the responsible parent had an earning capacity equal to the average weekly wage of a worker within this State as determined by the Department of Labor statistics for the applicable years. A different annual income may be used if there is sufficient reliable evidence to conclude reasonably that the responsible parent earned a greater or lesser actual income. A present disability to pay child support, legal or otherwise, does not bar a determination of past debt due the department for any relevant period in which the disability did not exist. When the department establishes a periodic support payment by administrative decision, the debt is limited to the amount stated in the decision. [1997, c. 466, §16 (AMD); 1997, c. 466, §28 (AFF).]

B. When a support order has been established, the debt due the department from the responsible parent is the amount established under that order.

(1) The debt may not be limited by the amount of public assistance paid for the benefit of the dependent child. Amounts collected by the department in excess of public assistance expended must be distributed pursuant to section 2401.

(2) The issuance of a support order does not relieve the responsible parent of any liability for a debt that previously had accrued under paragraph A. [1997, c. 466, §16 (AMD); 1997, c. 466, §28 (AFF).]

[ 1997, c. 466, §16 (AMD); 1997, c. 466, §28 (AFF) .]

2. Failure to pay child or spousal support. For actions initiated pursuant to section 2103, failure to pay support obligations under a support order creates a debt due the applicant. Upon execution of a contract between the department and the applicant, the department may take action to establish, enforce or collect the debt under any appropriate statute, including, but not limited to, remedies contained in this article. The department is subrogated to the rights of the payee as provided in section 2351.

[ 1997, c. 466, §16 (AMD); 1997, c. 466, §28 (AFF) .]

3. Default judgment. If the responsible parent defaults or otherwise fails to appear, and no support order has been established, the court or administrative hearing officer shall presume that the responsible parent has an earning capacity equal to the average weekly wage of a worker within this State as determined by the Department of Labor statistics for the applicable years. A different annual income than the one specified by this subsection may be used if there is sufficient reliable evidence to conclude reasonably that the responsible parent earned a greater or lesser actual income.

[ 1997, c. 466, §16 (AMD); 1997, c. 466, §28 (AFF) .]

4. Interstate cooperation. With the execution of an application for nonwelfare services between a state and a resident of that state, the state may request the department to enforce or collect any unpaid support debt belonging to the applicant. Upon written request by a state to the department, the department may attempt to collect either the welfare or nonwelfare debt by action under any appropriate laws, including, but not limited to, remedies established by this article.

[ 2001, c. 264, §11 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 466, §16 (AMD). 1997, c. 466, §28 (AFF). 2001, c. 264, §11 (AMD).



19-A §2302. Support obligations when obligor receives public assistance

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Assisted obligor" means an obligor under a court or administrative child support order who receives:

(1) Supplemental security income; or

(2) Public assistance for the benefit of a child of that obligor. [2001, c. 255, §1 (NEW).]

B. "Order" means a court or administrative child support order in existence at the time an obligor becomes an assisted obligor. [2001, c. 255, §1 (NEW).]

C. "Public assistance" has the same meaning as set forth in section 2101, subsection 11, except that it does not include medical care only. [2001, c. 255, §1 (NEW).]

[ 2001, c. 255, §1 (NEW) .]

2. Child support obligation during period that obligor is assisted obligor. For the period during which an obligor is an assisted obligor and for 2 weeks thereafter, the assisted obligor's child support obligation is automatically suspended. At the end of the 2 weeks, the obligor's child support obligation resumes automatically at the same level at which it was suspended unless modified by an order entered pursuant to subsection 3.

A debt previously incurred under section 2301 may not be collected from a responsible parent while that parent is an assisted obligor, except that such a debt may be collected from nonrecurring lump sum income, as defined in Title 22, section 3762, subsection 11, paragraph A, of a responsible parent while that parent is an assisted obligor.

[ 2011, c. 550, §1 (AMD) .]

3. Obligee's opportunity for modification. The obligee may seek to modify the effect of subsection 2 by filing a petition for modification with the court or the department, whichever issued the affected order. The court or administrative hearing officer may, by order after hearing, modify the effect of subsection 2. The court or administrative hearing officer, in determining whether to make such a modification, shall consider the suspension in subsection 2 and the child support guidelines under chapter 63. For purposes of the hearing, a substantial change in circumstances is deemed to have occurred.

[ 2001, c. 255, §1 (NEW) .]

4. Department notification responsibilities. As soon as practicable after the department knows that an obligor has become an assisted obligor, the department shall send notices to the obligor and obligee notifying them of:

A. The obligor's status as an assisted obligor; [2001, c. 255, §1 (NEW).]

B. The existence of the suspension in subsection 2; [2001, c. 255, §1 (NEW).]

C. The obligee's opportunity to contest the suspension by seeking a modification as set forth in subsection 3; and [2001, c. 255, §1 (NEW).]

D. The location where forms for modification proceedings can be obtained. [2001, c. 255, §1 (NEW).]

[ 2015, c. 186, §4 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 255, §1 (RPR). 2011, c. 550, §1 (AMD). 2015, c. 186, §4 (AMD).



19-A §2303. Right of support enforcement

If no order of support exists, the department has the right provided in section 2102 to enforce the duty of support. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2304. Administrative establishment of parental support obligation; debt for past support; obligation to provide health insurance coverage

When a support order has not been established, the department may establish the responsible parent's current parental support obligation pursuant to chapter 63, establish the responsible parent's debt for past support, including medical expenses, and establish the responsible parent's obligation to maintain health insurance coverage for each dependent child or to pay a proportionate share of health insurance premiums. The department may proceed on its own behalf or on behalf of another state or another state's instrumentality, an individual or governmental applicant for services under section 2103 or a person entitled by federal law to support enforcement services as a former recipient of public assistance. The department acting on behalf of another state, another state's instrumentality or a person residing in another state constitutes good cause within the meaning of Title 5, section 9057, subsection 5. Notwithstanding any other provision of law, a parental support obligation established under this section continues beyond the child's 18th birthday, if the child is attending secondary school as defined in Title 20-A, section 1, until the child graduates, withdraws, is expelled or attains 19 years of age, whichever occurs first. For purposes of this section, "debt for past support" includes a debt owed to the department under section 2301, subsection 1, paragraph A, a debt owed under section 2103 and a debt that accrues under sections 1504 and 1554. [2001, c. 264, §12 (AMD).]

1. Notice of support order. The department shall serve the responsible parent with a notice that it intends to establish a support order and a blank income affidavit. The notice must state:

A. The names of both parents and the names of each dependent child; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The department's intention to establish a support order, which may include a periodic payment for current support, a debt for past support, including medical expenses, and an obligation to provide health insurance coverage; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. That the responsible parent must submit a completed income affidavit to the department within 30 days; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. That the department calculates a proposed support order based on the State's child support guidelines using all available information and, if there is a lack of sufficient reliable information about a parent's actual earnings for a current or past period, the department presumes for the purpose of establishing a current support obligation or a debt for past support that the responsible parent has or had an earning capacity equal to the average weekly wage as determined by the Department of Labor statistics for the applicable years; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. That the department will send to the responsible parent by regular mail a copy of the proposed support order and the department's child support worksheets; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. That the responsible parent may request a hearing in writing within 30 days of the date of mailing of the proposed support order; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. That, if the department does not receive a timely request for hearing, it will issue a decision that incorporates the findings of the proposed support order and will send a copy of the decision to both parents by regular mail; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

H. That, after a decision is issued, the department may enforce the decision by any lawful means, including immediate income withholding, lien and foreclosure, administrative seizure and disposition, order to withhold and deliver and tax refund intercept; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

I. That, if the department establishes a debt for past support, the department may report the responsible parent and the amount of the debt to a consumer credit reporting agency. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Proposed support order. After serving notice upon the responsible parent in accordance with subsection 1 and after more than 30 days have elapsed, the department shall calculate the responsible parent's parental support obligation and debt for past support pursuant to chapter 63. Based on its calculations under the support guidelines, the department shall issue a proposed support order. The proposed support order must include the department's calculations and state the amount of the responsible parent's current parental support obligation and debt for past support, including medical expenses, and must state the responsible parent's obligation to provide health insurance coverage for each dependent child and to pay a proportionate share of uninsured medical expenses. The department shall send a copy of the proposed support order to the responsible parent by regular mail, along with a copy of the department's child support worksheet. The proposed order must be accompanied by a notice that states:

A. That the responsible parent has the right to request a hearing within 30 days of the date of mailing of the proposed support order and that, if a hearing is requested, the department will send the responsible parent a notice of hearing by regular mail at least 30 days before the date of the hearing, along with a statement of the hearing rights described in subsection 3, paragraph A; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. That, if the department does not receive a timely request for hearing, the department will issue a decision that incorporates the findings of the proposed support order into the department's decision and will send a copy of the decision to both parents by regular mail; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. That, if the department issues a decision that establishes a responsible parent's support obligation, the department may enforce the decision by any lawful means, including immediate income withholding, lien and foreclosure, administrative seizure and disposition, order to withhold and deliver and tax refund intercept; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. That, if the department establishes a debt for past support, the department may report the responsible parent and the amount of that debt to a consumer credit reporting agency. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Hearing. The hearing must be conducted according to rules adopted by the commissioner.

A. At the hearing, the responsible parent may present testimony, cross-examine witnesses and be represented by an attorney or other person. In rendering a decision, the department may not consider evidence that was not presented at the hearing. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. When deciding the amount of the current parental support obligation, the debt for past support and the availability of health insurance coverage, the official conducting the hearing shall consider at least the following criteria:

(1) Each child's needs;

(2) The responsible parent's income and real and personal property;

(3) The responsible parent's ability to borrow;

(4) The responsible parent's ability to earn;

(5) The responsible parent's needs;

(6) Whether the responsible parent has a duty to support other dependents. In any case, each child for whom support is sought must benefit as much as any other dependent from the income and resources of the responsible parent;

(7) Whether the responsible parent has voluntarily incurred subsequent obligations that have reduced that parent's ability to pay support. This condition does not relieve the responsible parent of the duty to provide support;

(8) Whether employer-related or other group health insurance coverage is available to the responsible parent; and

(9) Whether the responsible parent's existing health insurance coverage may be extended to include each dependent child. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Decision. If a hearing is held, the department shall render a decision based on the hearing record and applicable state laws and rulemaking. If a request for hearing is not made in a timely manner or if the responsible parent does not appear at the hearing, the department shall issue a decision that incorporates the findings of the department's proposed support order. The department shall send a copy of the decision to both parents by regular mail. The decision must establish and state:

A. The responsible parent's duty to provide support, the amount of the current parental support obligation, the amount of any debt for past support including medical expenses, the obligation of the responsible parent to maintain health insurance coverage for each dependent child and to pay a proportionate share of uninsured medical expenses and that the responsible parent must provide written proof to the department of health insurance coverage that is required by the decision within 15 days of the responsible parent's receipt of the decision; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. If an obligation for current support is established, an order for immediate income withholding is issued and made a part of the decision; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. That, 30 days after the decision is issued, the department may enforce the decision by any lawful means, including immediate income withholding, lien and foreclosure, administrative seizure and disposition, order to withhold and deliver and tax refund intercept; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. That, if the department establishes a debt for past support, the department may report the responsible parent and the amount of the debt to a consumer credit reporting agency; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. That, if the responsible parent does not maintain health insurance coverage when required to do so by the department, the responsible parent may be held liable for all medical expenditures made by the department or the custodial parent on behalf of each dependent child; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. That the responsible parent may appeal the decision within 30 days of the date of mailing of the decision by requesting the department to hold an administrative appeal hearing. The decision must also state that the resulting appeal hearing must be based on the evidence submitted at the underlying hearing, if any. Evidence not part of the hearing record may be considered at the appeal hearing only if the evidence was offered but incorrectly excluded at the underlying hearing. [2005, c. 352, §9 (AMD).]

[ 2005, c. 352, §9 (AMD) .]

5. Collection action. The department may initiate collection action 30 days after the date of mailing of a decision. If a decision includes an immediate income withholding order, the department may implement the withholding order to collect current support immediately after the decision is issued.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Subsequent order. A decision under this section remains in effect until superseded by a subsequent support order.

[ 1997, c. 466, §18 (AMD); 1997, c. 466, §28 (AFF) .]

7. Request to set aside. Within one year of the mailing of a decision, the responsible parent may request the department to set aside the decision if the responsible parent shows good cause why the responsible parent did not request a hearing or did not appear at a hearing and presents a meritorious defense to the decision.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Amendment. A responsible parent may request an administrative hearing to amend a decision issued under this section prospectively based on a substantial change of circumstances. The department may seek to amend a decision issued under this section prospectively, based on a substantial change of circumstances, by using the same process permitted by this section for establishing a support obligation. When proceeding to amend a decision issued under this section, the department shall state in its notice of hearing that the purpose of the proceeding is to amend the responsible parent's support obligation based on a substantial change of circumstances.

Modification and termination of child support orders are governed by section 2009.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

9. Enforcement. A decision under this section establishes a support obligation for purposes of enforcement under section 2103.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

10. Provisions supplemental. The provisions of this chapter are in addition to other laws and rules that enable the department to establish child support obligations.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 466, §§17,18 (AMD). 1997, c. 466, §28 (AFF). 2001, c. 264, §12 (AMD). 2005, c. 352, §9 (AMD).



19-A §2305. Effect and implementation of health insurance obligations; failure of responsible parent to comply

1. Responsible parent's failure to comply. If a responsible parent fails to obtain health insurance coverage as required by an administrative decision, that parent is liable for any expenses incurred, for each dependent child, that would have been paid by the insurance coverage, regardless of incurred expenses. Incurred liability may be enforced as a child support debt under this article or by judicial action.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Insurer's obligation under authorization. Upon receipt of a written authorization by a responsible parent to make health insurance payments to the department for each dependent child of that parent, whether or not public assistance is being expended for the benefit of each child, an insurer shall make all payments directly to the department until the authorization is withdrawn. Upon receipt of authorization from the responsible parent, the department is subrogated to the rights of the responsible parent under the insurance policy for each child.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Insurer's obligation under order or decision and notice. Upon receipt of a copy of a court order or administrative decision establishing the obligation of a responsible parent to provide health insurance coverage for each dependent child of that parent, and receipt of a copy of a notice from the department that public assistance is being expended for the benefit of each dependent child of the responsible parent or that the department is furnishing support enforcement services to a person with whom each child resides other than the responsible parent, an insurer shall make all health insurance payments for each child directly to the department until otherwise notified by the department. In all such cases, the responsibility of the department is subrogated to the rights of the responsible parent under the insurance policy for each child.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Insurers to provide information. Upon request by the department, a nonprofit hospital or medical service organization authorized under Title 24 or an insurer authorized under Title 24-A shall provide to the department a list of persons who have health insurance coverage with that organization or insurer. The information must be transmitted in a manner prescribed by the department to allow electronic identification of responsible parents who have health insurance coverage.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2306. Immediate withholding of earnings

1. Withholding order. A decision establishing or modifying a child support obligation under section 2304 must conform with this subsection.

A. The decision must provide for the withholding of amounts payable as child support, effective from the date of the decision, from the responsible parent's earnings, regardless of whether support payments by the responsible parent are in arrears. The withholding order must:

(1) Specify the amount of earnings to be withheld. The amount must include $2 per week in addition to the amount to be withheld for child support;

(2) Specify the support enforcement case number; and

(3) Direct that, upon receipt of a copy of the withholding order, a payor of earnings to the responsible parent shall:

(a) Immediately begin to withhold those earnings when earnings are usually paid to the responsible parent; and

(b) Send each amount of earnings withheld to the department at the address set forth in the withholding order within 7 business days after each withholding of earnings. [1997, c. 669, §5 (AMD).]

B. This subsection does not apply if:

(1) A party demonstrates and the hearing officer finds that there is good cause not to require immediate withholding under this section; or

(2) A written agreement between the parties providing an alternative arrangement is filed with the hearing officer. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1997, c. 669, §5 (AMD) .]

2. Priority of order. Notwithstanding any other law, a withholding order under this section has priority over any previously filed attachment, execution, garnishment or assignment of earnings that is not made for the purpose of enforcing or paying a child support obligation.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Obligations of payor of earnings. This subsection governs the obligations of a payor of earnings under this section.

A. Upon receipt of a copy of a withholding order, a payor of earnings to the responsible parent shall:

(1) Immediately begin to withhold earnings of the responsible parent when earnings are usually paid to the responsible parent; and

(2) Send each amount of earnings withheld to the department at the address set forth in the withholding order within 7 business days after each withholding. [1997, c. 537, §41 (AMD); 1997, c. 537, §62 (AFF).]

B. The payor shall include with all remittances of withheld earnings the responsible parent's support enforcement case number set forth in the withholding order. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The payor may combine amounts withheld for transmittal to the department from more than one responsible parent if the portion attributable to each responsible parent is separately designated, except that the payor may not combine amounts if that action would result in a responsible parent's withheld earnings being sent to the department more than 7 business days from the withholding date. [1997, c. 669, §6 (AMD).]

D. The balance of earnings due the responsible parent must be paid to the responsible parent on the day that the responsible parent is usually paid. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1997, c. 669, §6 (AMD) .]

4. Duration of order. A withholding order is binding upon the payor of earnings to the responsible parent until:

A. The order is superseded by another withholding order issued by the department under this subchapter; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The decision establishing the support obligation is superseded by a court order; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The payor has been released from the withholding order in writing by the department; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The child:

(1) If not attending secondary school, as defined in Title 20-A, section 1, becomes 18 years of age; or

(2) If attending secondary school, as defined in Title 20-A, section 1:

(a) Graduates, withdraws or is expelled from secondary school; or

(b) Becomes 19 years of age; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The child is emancipated or adopted. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Payor to be held harmless. A payor of earnings to the responsible parent who honors a withholding order under this section is discharged from any liability or obligation to the responsible parent for earnings withheld in compliance with the order. The department shall defend and hold harmless a payor for honoring the order.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Notice of termination of payor-payee relationship. When the relationship between the payor of earnings and the responsible parent that provides for the payment of earnings to the responsible parent, whether the relationship is that of employer and employee or any other, is terminated, the payor shall, within 15 days of the termination, send the department a written notice of the termination. The notice must include:

A. The responsible parent's name, last known address and social security number; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The support enforcement case number; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The date of termination of the relationship of payor and payee; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. If known, the name and address of any new or other payor of earnings to the responsible parent. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Liability of payor; violations. A payor is liable, after service of the withholding order, for any earnings the payor fails to withhold and send to the department within 7 business days of the day the payee is usually paid. The department may maintain an action against the payor for the earnings the payor did not withhold and send to the department or for the imposition of any of the following civil penalties, or both, plus attorney's fees and court costs.

A. A payor who knowingly fails to withhold earnings on the day earnings are usually paid to the responsible parent commits a civil violation for which a forfeiture of not more than $100 may be adjudged for each failure to withhold. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. A payor who knowingly fails to send withheld earnings to the department within 7 business days of the withholding commits a civil violation for which a forfeiture of not more than $100 may be adjudged for each failure to timely send withheld earnings. [1997, c. 669, §7 (AMD).]

C. A payor who knowingly fails to send the notification required by subsection 6 commits a civil violation for which a forfeiture of not more than $100 may be adjudged. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. A payor who discharges from employment or refuses to employ a responsible parent, or who takes disciplinary action against a responsible parent employed by the payor, or who otherwise discriminates against the responsible parent because of the existence of the withholding order or the obligations imposed upon the payor by the order, is subject to a civil penalty of not more than $5,000, payable to the State, to be recovered in a civil action. The payor is also subject to an action by the responsible parent for compensatory and punitive damages for those actions, plus attorney's fees and court costs. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1997, c. 669, §7 (AMD) .]

8. Other remedies. A withholding order under this section does not bar any judicial or administrative enforcement or collection action otherwise available under federal or state law regarding child or spousal support arrearages or a debt for public assistance under section 2301.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §41 (AMD). 1997, c. 537, §62 (AFF). 1997, c. 669, §§5-7 (AMD).



19-A §2307. Discovery of past income

The responsible parent has an obligation to supply evidence regarding past income in order to calculate the debt owed the department or an applicant for services under section 2103 if the evidence is reasonably available. The responsible parent has 30 days to supply evidence of past income if requested to do so by the department. A request for evidence regarding past income may be made through an administrative form developed by the department. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

Failure to provide the evidence, absent a showing of good cause for failure to do so or notification to the department of good faith attempts to secure the information, allows the administrative hearing officer to draw a reasonable inference from the evidence available, including an inference that the responsible parent had a greater earning capacity than the average weekly wage of a worker within this State as defined by the most recent Department of Labor statistics. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2308. Medical support notice

1. Issuance of notice. The department, on its own behalf, on behalf of a custodial parent who applies for the department's support enforcement services or on behalf of another state's Title IV-D agency, political subdivision or agent, may issue to a parent's employer or other payor of income a medical support notice to enforce a parent's obligation to obtain or maintain health insurance coverage or other health care services for each dependent child of the parent. The medical support notice must be in the format of the federal National Medical Support Notice as required by the Child Support Performance and Incentives Act of 1998, Public Law 105-200, 42 United States Code, Section 666(a)(19)(A) and the federal Employee Retirement Income Security Act of 1974, 29 United States Code, Section 1169(a)(5)(C). The employer or other payor of income shall complete Part A of the National Medical Support Notice and the plan administrator shall complete Part B.

[ 2009, c. 290, §28 (AMD) .]

2. Employer notice. A medical support notice must be accompanied by an employer notice that contains the substance of subsections 3 to 16.

[ 2001, c. 554, §14 (AMD) .]

3. Duty to enroll. An employer or other payor of income served with a medical support notice shall enroll each dependent child of the employee named in the withholding order as a covered person in a group health insurance plan or other similar plan providing health care services or coverage offered by the employer, without regard to any enrollment season restrictions, if the child is eligible for such coverage under the employer's enrollment provisions, and deduct any required premiums from the employee's earnings to pay for the insurance.

[ 2001, c. 554, §14 (AMD) .]

4. Choice of plan. If more than one plan is offered by the employer, the employer or the plan administrator shall enroll each qualified child prospectively in the insurance plan in which the employee is enrolled or, if the employee is not enrolled, in the least costly plan otherwise available, as long as the plan's services are available where the child resides. If the services of the employee's plan or the least costly plan are not available where the child resides, the employer or the plan administrator shall enroll each qualified child prospectively in the least costly plan that is available where the child resides. If the plan requires that the participant be enrolled in order for the child to be enrolled, and the participant is not currently enrolled, the employer or the plan administrator must enroll both the participant and the child. The enrollments must be made without regard to enrollment season restrictions.

[ 2001, c. 554, §14 (AMD) .]

5. Answer. An employer shall respond to a medical support notice in writing within 20 days of service. The employer shall advise the department of the plan in which each child is enrolled or if a child is ineligible for any plan through the employer. The department shall include preprinted answer forms for the employer's and plan administrator's use and shall include the forms and a prepaid, self-addressed envelope with each medical support notice. The plan administrator must complete and return the Part B response within 40 business days of service.

[ 2001, c. 554, §14 (AMD) .]

6. Mistake of fact; affirmative defenses. A parent may claim a mistake of fact or assert affirmative defenses to contest the issuance of a medical support notice. The department shall establish by rule an administrative process for reviewing claims of mistake and investigating affirmative defenses.

[ 2009, c. 290, §29 (AMD) .]

7. Duration of notice. A medical support notice remains in force until the employee terminates employment, the employer or other payor of earnings is released from the order in writing by the department or release is ordered by a court.

[ 2001, c. 554, §14 (AMD) .]

8. Change of plan. After it is initially determined in response to a medical support notice that a child is eligible for coverage, the employer or plan administrator must make subsequent enrollment changes to include the child if the group health insurance plan is changed and provide notices of any changes in coverage to the department.

[ 2001, c. 554, §14 (AMD) .]

9. Fee. The commissioner may establish by rule a fee that an employer may charge an employee for each withholding and for a change of plan.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

10. Failure to honor. Failure of an employer or other payor of earnings or the plan administrator to comply with the requirements of a medical support notice is a civil violation for which the department may recover up to $1,000 in a civil action.

[ 2001, c. 554, §14 (AMD) .]

11. Priority of notice. A medical support notice has priority over any previously filed attachment, execution, garnishment or assignment of earnings that is not for the purpose of enforcing or paying a child support obligation.

[ 2001, c. 554, §14 (AMD) .]

12. Employer protected. The department shall defend and hold harmless any employer or other payor of earnings or plan administrator who honors a medical support notice.

[ 2001, c. 554, §14 (AMD) .]

13. Immunity. The employer or plan administrator may not be held liable for medical expenses incurred on behalf of a dependent child because of the employer's or plan administrator's failure to enroll the dependent child in a health insurance or health care plan after being directed to do so by the department.

[ 2001, c. 554, §14 (AMD) .]

14. Employee protected. An employer who discharges, refuses to employ or takes disciplinary action against a parent, or who otherwise discriminates against a parent because of the existence of the medical support notice or the obligation the medical support notice imposes upon the employer, is subject to a civil penalty of not more than $5,000 payable to the State, to be recovered in a civil action. The employer is also subject to an action by the parent for compensatory and punitive damages, plus attorney's fees and court costs.

[ 2009, c. 290, §30 (AMD) .]

15. Service. A medical support notice must be served on the parent's employer or other payor of earnings. Service must be made in the manner provided for service of summons by the Maine Rules of Civil Procedure, Rule 4. For purposes of this subsection, this service must be deemed to be an action pursuant to Chapter XIII of the Maine Rules of Civil Procedure. Personal service within the State of a copy of the notice may be made by an authorized representative of the commissioner. The department shall send a copy of the medical support notice to the parent at the parent's most recent address of record.

[ 2009, c. 290, §31 (AMD) .]

16. Withholding order and support notice combined. The department may combine a medical support notice with a child support income withholding order issued under section 2306.

[ 2001, c. 554, §14 (AMD) .]

17. Rules. The department shall adopt rules to implement and enforce the requirements of this section.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §§42,43 (AMD). 1997, c. 537, §62 (AFF). 2001, c. 554, §14 (AMD). 2009, c. 290, §§28-31 (AMD).



19-A §2309. Recovery of health care benefits

1. Remedies available. After notice and opportunity for hearing, the department may use any remedies available for collection of child support to recover money from a responsible parent who:

A. Is required by a court or administrative order to provide health care coverage for a dependent child; [1997, c. 537, §44 (NEW); 1997, c. 537, §62 (AFF).]

B. Has received payment from a 3rd party for health care costs incurred by the dependent child and paid for by the custodial parent, the department or another payor of public assistance; and [1997, c. 537, §44 (NEW); 1997, c. 537, §62 (AFF).]

C. Has not reimbursed the custodial parent, department or another payor of public assistance who has paid for the dependent child's care. [1997, c. 537, §44 (NEW); 1997, c. 537, §62 (AFF).]

A claim for current or past-due child support takes priority over a claim under this section.

[ 1997, c. 537, §44 (NEW); 1997, c. 537, §62 (AFF) .]

2. Notice to responsible parent. An action to recover health care benefits under this section may be commenced by serving notice on the responsible parent. The notice must:

A. Explain the nature of the proceeding; [1997, c. 537, §44 (NEW); 1997, c. 537, §62 (AFF).]

B. Explain to the responsible parent that the responsible parent may contest the claim set forth in the notice at a department administrative hearing; [1997, c. 537, §44 (NEW); 1997, c. 537, §62 (AFF).]

C. State the responsible parent's basic hearing rights; [1997, c. 537, §44 (NEW); 1997, c. 537, §62 (AFF).]

D. Inform the responsible parent of what the department may do to collect the claim if the responsible parent does not contest it; and [1997, c. 537, §44 (NEW); 1997, c. 537, §62 (AFF).]

E. Explain to the responsible parent about the stay of collection provided for by subsection 7. [1997, c. 537, §44 (NEW); 1997, c. 537, §62 (AFF).]

[ 1997, c. 537, §44 (NEW); 1997, c. 537, §62 (AFF) .]

3. Service. The department shall attach a copy of the responsible parent's support order to the notice. Service of the notice must be made by certified mail, return receipt requested, or by personal service as specified in the Maine Rules of Civil Procedure, Rule 4. For purposes of this section, authorized representatives of the commissioner may serve the notice.

[ 1997, c. 537, §44 (NEW); 1997, c. 537, §62 (AFF) .]

4. Notice to custodial parent. If the department commences an action under this section for the benefit of a custodial parent, the department shall mail a copy of the notice to the custodial parent by regular mail. The notice to the custodial parent must state the custodial parent's basic hearing rights. If the custodial parent's rights are at issue, the department shall send to the custodial parent by regular mail notice of the date, time and place of the hearing if one is requested.

[ 1997, c. 537, §44 (NEW); 1997, c. 537, §62 (AFF) .]

5. Administrative hearing. A responsible parent may request an administrative hearing upon service of the notice described in subsection 2. The request for hearing must be made in writing and must be received by the department within 20 days of service. The department shall conduct hearings under this subsection in accordance with the requirements of Title 5, chapter 375, subchapter IV. The issues that may be considered at the hearing are limited to whether the responsible parent is required to provide health care coverage for each dependent child, whether the responsible parent has received payment from a 3rd party for health care costs incurred by each dependent child and paid for by the custodial parent, the department or another payor of public assistance and whether the responsible parent has reimbursed the custodial parent, the department or another payor of public assistance for the cost of care provided.

[ 1997, c. 537, §44 (NEW); 1997, c. 537, §62 (AFF) .]

6. Decision after hearing. The department shall issue a decision after hearing without undue delay as to whether the responsible parent is required to provide health care coverage for each dependent child, whether the responsible parent has received payment from a 3rd party for health care costs incurred by each dependent child and paid for by the custodial parent, the department or another payor of public assistance and whether the responsible parent has reimbursed the custodial parent, the department or another payor of public assistance, as applicable, for the cost of care provided. The decision must be based on the hearing record and rules adopted by the commissioner. The responsible parent must be informed of the right to file a petition for judicial review of the decision in Superior Court within 30 days of the date of the decision. The department shall send an attested copy of the decision to the responsible parent by regular mail to the responsible parent's most recent address of record. If the decision affects the rights of the custodial parent, the department shall send the custodial parent a copy of the decision, which must state the custodial parent's right to judicial review.

[ 1997, c. 537, §44 (NEW); 1997, c. 537, §62 (AFF) .]

7. Stay; collection. If a responsible parent requests a hearing in a timely manner, the department may not take collection action until a decision after hearing is issued or until the responsible parent abandons the request for a hearing. If a decision establishes that the custodial parent, the department or another payor of public assistance is entitled to reimbursement by the responsible parent, the department may begin collection 30 days after the decision is mailed to the responsible parent. If a responsible parent who is served notice under subsection 2 does not request a hearing in a timely manner, the department may begin collection of the amount claimed in the notice 30 days after the date of service.

[ 1997, c. 537, §44 (NEW); 1997, c. 537, §62 (AFF) .]

SECTION HISTORY

1997, c. 537, §44 (NEW). 1997, c. 537, §62 (AFF).






article 3: COLLECTION OF SUPPORT DEBT

19-A §2351. Right of support enforcement when order exists

1. Subrogation of support rights. If a support order exists, the department is subrogated to the right of a dependent child or person having custody of the child named in the order to pursue any support action or administrative remedy to secure payment of the debt accrued or accruing under section 2301 and to enforce the order. The department is not required to seek an amendment to the support order to subrogate itself to the rights of the payee. The department is not required to file a motion to intervene or join in any court proceeding to subrogate itself to the rights of the payee and to be treated as a party in any further proceedings regarding the support order. Upon notice to the parties, the department may order an obligor or other payor of child support to redirect payments to the department if payments are owed to the department or another state pursuant to an assignment of support rights or if payments are otherwise required to be made through the department. A person who knowingly violates the department's order commits a civil violation for which the court may adjudge a forfeiture not to exceed $500 plus interest, attorney's fees and costs.

[ 1997, c. 683, Pt. A, §10 (RPR) .]

2. Limits on subrogation. When payment of public assistance for the benefit of a dependent child has ceased, that child, or a person having the custody of the child named in the order, may pursue any support action or administrative remedy to secure payment of any support arrearage that accrued before or after the period of receiving public assistance and that is not part of the debt under section 2301. The department may not be subrogated to this right.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 466, §19 (AMD). 1997, c. 466, §28 (AFF). 1997, c. 537, §45 (AMD). 1997, c. 537, §62 (AFF). 1997, c. 683, §A10 (AMD).



19-A §2352. Notice of support debt when court order exists

When the department is subrogated to a support order or a spousal support order under section 2351, the commissioner may issue to the responsible parent a notice of debt accrued or accruing under section 2301. [1997, c. 466, §20 (AMD); 1997, c. 466, §28 (AFF).]

1. Notice of debt. In addition to conforming with the requirements of Title 5, section 9052, subsection 4, notice of debt must include:

A. A statement of the debt accrued or accruing under section 2301; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. A statement of the terms of the support order, including the names of each dependent child; [1997, c. 466, §21 (AMD); 1997, c. 466, §28 (AFF).]

C. A statement that any property of the debtor is subject to lien and foreclosure, administrative seizure and disposition, order to withhold and deliver or other collection actions and that any debt determined to be owed by the responsible parent may be reported to a consumer reporting agency; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. A demand for payment of the support debt within 20 days of receipt of the notice of debt; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. A statement that the net proceeds of any collection action will be applied to the satisfaction of the support debt; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. A statement that the responsible parent has the right to request a hearing under section 2451, or, in the alternative, to seek relief in a court of proper jurisdiction; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. A statement that at the administrative hearing only the following issues may be considered:

(1) The receipt of public assistance by the responsible parent;

(2) Uncredited cash payments;

(3) The amount of the debt accrued and accruing;

(4) The accuracy of the terms of the support order as stated in the notice of debt; and

(5) The maintenance of any required medical or dental insurance coverage; and [1997, c. 466, §21 (AMD); 1997, c. 466, §28 (AFF).]

H. A statement that the department will stay collection action upon receipt of a request for review under section 2451 or on service of pleadings filed in a court of proper jurisdiction. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1997, c. 466, §21 (AMD); 1997, c. 466, §28 (AFF) .]

2. Commencement of action. Actions to collect any debt accrued or accruing under section 2301 may commence after 20 days after the date of receipt of the notice of debt described in this section.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Demand for immediate payment. If the commissioner finds that the collection of any support debt accrued or accruing under section 2301 is in jeopardy, the commissioner may make demand under subsection 1 for immediate payment of the support debt, and upon failure or refusal immediately to pay, the commissioner may file and serve liens pursuant to section 2357. An action under sections 2358, 2363 and 2364 may not be taken until the notice requirements of subsection 1 are met.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Stay of collection action. If the responsible parent requests review of a notice of debt accrued or accruing under section 2451, or seeks relief in a court of proper jurisdiction, and if the department receives the request or service of pleadings within 21 days after service of the notice of debt, the department shall stay the collection action. The department shall accept ordinary mail service of copies of all pleadings, which must be addressed to the department representative whose name appears on the face of the notice of debt. Service upon the department is in addition to any other service required under the Maine Rules of Civil Procedure.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 466, §§20,21 (AMD). 1997, c. 466, §28 (AFF).



19-A §2353. Expeditious procedure during stay

When a responsible parent has requested a stay under section 2352, subsection 4 and that stay has been granted because the parent seeks relief in a court, the parent shall request, within 30 days of filing the papers with the court, that the court set the matter for hearing on the next available court date. If the responsible parent fails to make the request during that time, the department may remove the stay and proceed with the collection proceeding. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2354. Interest of debt due

Interest of 6% per year on any support debt due or owing to the department under section 2301 may be collected by the commissioner. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2355. Notice of requirement of prompt payment

In any case in which a debt is owed by a responsible parent under section 2301, the department shall notify the responsible parent, on any billing sent for the purpose of child support collection, that payment must be received in the month when due and that failure to make timely payment may result in child support being retained by the department that would otherwise be paid to that parent's child. The notice must have a readability score, as determined by a recognized instrument for measuring adult literacy levels, equivalent to no higher than a 6th-grade reading level. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2356. Exemptions

The following exemptions apply to weekly earnings. The maximum part of the aggregate disposable earnings of a responsible parent for any workweek that is subject to garnishment or income withholding may not exceed: [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Supporting spouse or dependent child. When the individual is supporting that individual's spouse or dependent child, other than a spouse or child with respect to whose support that order is used, 50% of that individual's disposable earnings for that week; or

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Not supporting spouse or dependent child. When the individual is not supporting such a spouse or dependent child described in subsection 1, 60% of that individual's disposable earnings for that week.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

With respect to the disposable earnings of any individual for any workweek, the 50% specified in subsection 1 is deemed to be 55% and the 60% specified in subsection 2 is deemed to be 65% if and to the extent that such earnings are subject to garnishment to enforce a support order with respect to a period that is prior to the 12-week period that ends with the beginning of that workweek. In no event may the amount withheld exceed the limitations imposed by 15 United States Code, Section 1673. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2357. Liens

1. Judgment. Twenty-one days after receipt by a responsible parent of a notice of debt under section 2352 or 30 days after the date of mailing to the responsible parent of a decision of the department that requires the responsible parent to pay child support, the amount stated in the notice of debt or in the decision is a judgment in favor of the department, the obligee, or both. The judgment is a lien against all property of the responsible parent. The lien is separate from and in addition to a lien filed under this section.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Filing. For real property, a lien is perfected when a notice of support lien is filed in the registry of deeds of the county or counties in which the real property is located. For personal property, including motor vehicles or other items for which a certificate of ownership is issued by the Secretary of State, the lien is perfected when a notice of support lien is delivered to the Secretary of State. The Secretary of State shall mark, hold and index the notice of support lien as if it were a financing statement within the meaning of Title 11, section 9-1102, subsection (39). The notice of support lien must state the name and address of the responsible parent, the amount of the child support debt accrued, the date of the decision or notice of debt by which the debt was assessed and the name and address of the authorized agent of the department who issued the notice.

[ 1999, c. 699, Pt. D, §17 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

3. Effect. A person who knows of a support lien may not pay over, release, sell, transfer, encumber or convey property that may be subject to the lien, unless:

A. The commissioner waives or releases the lien in writing; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. A court of competent jurisdiction orders a release. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Order to seize and sell. A lien under this section may be enforced or collected through an order to seize and sell under section 2203.

[ 1997, c. 669, §8 (AMD) .]

5. Notice and hearing prior to disposition. When the department is provided with reliable information that another person, in addition to the responsible parent, has an ownership interest in the property of the responsible parent subject to a support lien, the department shall provide written notice to the other person before the foreclosure or other disposition of the property explaining that:

A. The department has a support lien against the property; and [1997, c. 407, §1 (NEW); 1997, c. 407, §5 (AFF).]

B. The person may request a hearing to establish the value of that person's interest in the property before the foreclosure or other disposition of the property. [1997, c. 407, §1 (NEW); 1997, c. 407, §5 (AFF).]

[ 1997, c. 407, §1 (NEW); 1997, c. 407, §5 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 407, §1 (AMD). 1997, c. 407, §5 (AFF). 1997, c. 669, §8 (AMD). 1999, c. 699, §D17 (AMD). 1999, c. 699, §D30 (AFF).



19-A §2358. Order to withhold and deliver

The commissioner shall proceed as follows with respect to any order to withhold and deliver. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Service of order. The commissioner may serve on any person an order to withhold and deliver any property, including wages, that is due or belongs to the responsible parent when:

A. A lien has been filed pursuant to former Title 19, section 503 or 503-A or section 2357; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Twenty-one days have elapsed from the date of receipt of a notice of debt under section 2352 or 30 days after the date of mailing to a responsible parent of a decision of the department that requires the responsible parent to pay child support. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Notice to responsible parent. When an order is issued, the department shall send a copy of the order to the responsible parent by regular mail at the responsible parent's last known address.

[ 1997, c. 466, §28 (AFF); 1997, c. 466, §22 (RPR) .]

3. Order; contents. The order to withhold and deliver must state the amount of the support debt accrued and accruing and the terms of former Title 19, section 503 or 503-A or sections 2357 and 2366 and demand a listing of property, including wages, that is due or belongs to the responsible parent.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Answer. A person served with an order to withhold and deliver shall answer the order within 20 days of receipt of the order.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Withhold and deliver. A person served with an order to withhold and deliver shall withhold immediately any property, including wages, due to or belonging to the responsible parent. After 20 days from the date of receipt of this order and upon demand of the commissioner, the property of the responsible parent must be delivered to the commissioner. An order to withhold and deliver issued by an out-of-state child support agency or court must be honored by a financial institution authorized to do business in this State as defined in Title 9-B, section 131, subsection 17-A or credit union authorized to do business in this State as defined in Title 9-B, section 131, subsection 12-A.

[ 2005, c. 352, §10 (AMD) .]

6. Delivery of money. If the money is due under an express or implied contract, or if money is held subject to withdrawal by the responsible parent, the money must be delivered by check payable to the Treasurer of State.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Bond as alternative. Instead of the property of the responsible parent, the commissioner may accept a bond conditioned upon final determination of liability.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Effect of honoring order. A person who honors an order to withhold and deliver is discharged from any liability or obligation to the responsible parent for that property. The department warrants that it will defend and hold harmless any such persons for honoring the order.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

9. Term of order. The order to withhold and deliver remains in effect, requiring withholding of each successive earnings disbursement, until the amount of debt stated in the order has been withheld.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

10. Priority of order. Notwithstanding any other provision of law, the order to withhold and deliver has absolute priority over previously filed orders against assets, earnings and assignments of earnings not for the enforcement of a child support obligation.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 466, §22 (AMD). 1997, c. 466, §28 (AFF). 2005, c. 352, §10 (AMD).



19-A §2359. Expedited income withholding

1. Order to withhold; commissioner may serve. The commissioner may direct any person by order to withhold property, including wages, that is due or belongs to the responsible parent when the responsible parent has failed to make payments under a support order and the amount in arrears is at least equal to the support payable for one month. The commissioner shall serve the order on the person directed to withhold.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Notice of order to withhold. Prior to implementation of the order to withhold, the department shall serve a notice of intention to withhold to the responsible parent.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Content of notice. In addition to conforming with the requirements of Title 5, section 9052, subsection 4, the notice of intention to withhold must include the following statements:

A. The amount of the arrearage and the amount of the current support order; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The amount that will be withheld or the formula by which that amount will be determined; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. That the withholding will apply to any current or subsequent period of employment; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. That the responsible parent may contest the withholding by requesting a review pursuant to section 2451; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. That the only basis for contesting the withholding is a mistake of fact; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. That the request for review must be filed within 20 days of receipt of the notice of intention and that failure to request a review within 20 days will result in the department notifying the responsible parent's employer or other person holding property belonging to the responsible parent to begin withholding; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. That at the review hearing the responsible parent will have an opportunity to present the responsible parent's case; that the hearing officer's decision will be based on an evaluation of the facts, including the responsible parent's statement of the responsible parent's case; that the responsible parent will be informed of the decision; if withholding is to occur, the time within which the withholding will begin; and the information to be given to the employer or other payor. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Implementation of order to withhold. Upon receipt of an order to withhold issued by the department, the employer or other payor shall immediately begin withholding from the income of the responsible parent the amount specified in the order. Sums withheld must be remitted to the department within 10 days of the date the responsible parent is paid. A person who honors an order to withhold issued under this section is discharged from any liability or obligation to the responsible parent for such property. The department warrants that it will defend and hold harmless any such persons for honoring the order.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Priority of order. Withholding initiated under this section has priority over any other legal process under state law against the same wages.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Termination of withholding. The withholding must be terminated with regard to a current support obligation if:

A. The department is unable to forward funds to the obligee for 3 months. Funds not forwarded must be returned to the obligor and notice must be given to the obligor's employer or other payor to cease withholding; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The child or spousal support obligation has been eliminated by a subsequent court order; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The child has reached majority or has otherwise been emancipated; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The child has been adopted. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

The withholding may not be terminated while an arrearage remains, unless other provisions acceptable to the department for its repayment have been made.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2360. Setoff of debts against lottery winnings

1. Notice to Bureau of Alcoholic Beverages and Lottery Operations. The department shall periodically notify the Department of Administrative and Financial Services, Bureau of Alcoholic Beverages and Lottery Operations, referred to in this section as the "bureau," of all persons who owe the department a child support debt that has been liquidated by judicial or administrative action. Prior to paying any state lottery winnings that must be paid directly by the bureau, the bureau shall determine whether the lottery winner is on the list of persons who owe a child support debt to the State that has been liquidated by judicial or administrative action. If the winner is on a list of persons who owe child support debts, the bureau shall suspend payment of winnings and notify the winner of its intention to offset the winner's child support debt against the winnings. The bureau shall notify the winner of the winner's right to request a hearing before the department within 15 days of the winner's receipt of that notice. The hearing is limited to the questions of whether the debt is liquidated and whether post-liquidation events have affected the winner's liability. The decision of the department as to the existence of a liquidated debt constitutes final agency action. If, within 90 days of the notice of intended setoff to the winner, the department certifies to the bureau that the winner did not make a timely request for hearing or that a hearing was held and the debt was upheld, the bureau shall offset the liquidated debt against the winnings due to the winner. Any remaining winnings are paid to the winner. If the bureau does not hear from the department within 90 days of the notice of intended setoff to the winner, the bureau shall release all winnings to the winner.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Notice to Tri-state Lotto Commission. The department shall periodically notify the Tri-state Lotto Commission of all persons who owe the department a child support debt that has been liquidated by judicial or administrative action.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2360-A. Lump-sum settlement; workers' compensation claims

On a monthly basis, the department shall notify the Workers' Compensation Board, referred to in this section as the "board," of the names and social security numbers of all persons who owe the department child support debts that have been liquidated by judicial or administrative action. Before approving any lump-sum settlement, the board shall determine whether the person receiving the settlement is on the list of persons who owe to the department child support debts that have been liquidated by judicial or administrative action. If the person is on the list, the board shall notify the department of the pending settlement and inform the person of the notification to the department. [1997, c. 654, §1 (NEW).]

SECTION HISTORY

1997, c. 654, §1 (NEW).



19-A §2361. Order to appear and disclose

1. Order. The commissioner may commence an action under Title 14, chapter 502 by directing a responsible parent to appear before the department to disclose under oath information that relates to the responsible parent's ability to pay child support. The commissioner may require a responsible parent who is directed to appear to provide documents, papers and other evidence about the responsible parent's income and assets for the purpose of enforcing a support order. Notwithstanding section 2254, an order to appear and disclose must be served on the responsible parent by personal service as provided for personal service of summons by the Maine Rules of Civil Procedure, Rule 4(d). Personal service within the State of an order to appear and disclose may be made by an authorized representative of the commissioner. Personal service outside the State of an order to appear and disclose may be made in the manner provided for personal service of summons outside the State by the Maine Rules of Civil Procedure, Rule 4(e).

[ 2009, c. 290, §32 (AMD) .]

2. Venue. The department may commence the action by ordering the obligor to appear at an office of the department, as long as the distance to be travelled by the obligor is no more than 100 miles from the obligor's place of residence. If the department files the action in court, the department shall file the action in the division of the District Court where the obligor resides or in the division that has ordered the obligor to pay child support, if any.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Notice to responsible parent. The department shall include a notice to the responsible parent with each order to appear and disclose. The notice must include the following information:

A. The date, time and place of the disclosure proceeding; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The amount of child support the responsible parent owes; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. That the department may file a record of the proceeding in court to collect the debt; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. That, if the department files a record of the proceeding in court, the court will notify the responsible parent by regular mail of the date, time and place of the court hearing; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. That, if a record of the proceeding is filed in court, the court may issue any lawful order, including a sale or turnover order, an order to seek employment or a civil order of arrest; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. That, if a record of the proceeding is filed in court and the responsible parent is not making regular child support payments, the burden of proof is on the responsible parent to show why regular payments can not be made; [1997, c. 407, §2 (AMD); 1997, c. 407, §5 (AFF); 1997, c. 537, §46 (AMD); 1997, c. 537, §62 (AFF).]

G. The penalties as provided by this section that could be incurred by the responsible parent for failure to appear, failure to provide documents, papers and other evidence as required or intentionally providing false information; [RR 1997, c. 1, §17 (COR).]

H. That the responsible parent must provide to the department the name and last known address of any other person that has an ownership in any property in which the responsible parent has an ownership interest; and [RR 1997, c. 1, §18 (COR).]

I. That failure to comply with the order to appear and disclose may result in revocation of the obligor's driver's license, occupational licenses or other licenses as defined in section 2101, subsection 7. [RR 1997, c. 1, §19 (RAL).]

The notice must be accompanied by a copy of the support order under which the responsible parent owes child support.

[ RR 1997, c. 1, §§17-19 (COR) .]

4. Notice to obligee. The department shall provide notice to the obligee of the time and place of the disclosure proceeding and the nature of the proceeding.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Limitation of action. The department may issue an order to appear and disclose only if the responsible parent owes $500 or more in overdue child support, the amount has been owed for at least 60 days and the responsible parent is not making reasonable, regular payments to reduce the debt.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Continuance. The department may grant a continuance of the proceeding for good cause.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Transcribable record. The department shall prepare an official, transcribable record of all proceedings held under this section.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Failure to appear. If the responsible parent fails to appear after being served with an order to appear and disclose, the department may request a civil order of arrest pursuant to Title 14, sections 3134 and 3135 for violating the order to appear and disclose by filing a copy of the order to appear and disclose, proof of service of the order and an affidavit attesting that the responsible parent failed to appear for the administrative disclosure proceeding.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

9. Court action. The commissioner may file the record of a proceeding in the District Court to ask the court for any appropriate relief under Title 14, chapter 502, including an order requiring the responsible parent to seek employment and report that activity to the department. The record must be accompanied by a motion. The department shall notify the responsible parent by regular mail upon filing the record in court. The notice to the responsible parent must include a copy of the department's motion. The filing of the record, along with proof of service of the order to appear and disclose, constitutes a filing under the Maine Rules of Civil Procedure, Rule 3(1) and further service is not required.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

10. Representation of the department. The commissioner may designate employees of the department who are not attorneys to represent the department in District Court in a proceeding filed under this section. A designated employee may prepare and sign the motion as required under subsection 9. The commissioner shall ensure that appropriate training is provided to all employees designated to represent the department under this subsection.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

11. Employee protection. An employer who discharges, refuses to employ or takes disciplinary action against a responsible parent, or who otherwise discriminates against the parent because the parent must appear before the department pursuant to this section is liable in an action by the responsible parent for compensatory and punitive damages, plus attorney's fees and court costs.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

12. Penalties. Failure to appear before the department, absent good cause, is a civil violation for which a forfeiture not to exceed $1,000 may be adjudged. Failure to provide documents, papers and other evidence as required, absent good cause, is a civil violation for which a forfeiture not to exceed $1,000 may be adjudged. Intentionally providing false information is a civil violation for which a forfeiture not to exceed $1,000 may be adjudged for each violation.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

13. Repeal.

[ 1997, c. 669, §9 (RP) .]

14. License revocation. If an obligor who is served with a support order under subsection 1 fails to appear without good cause or fails to provide documents, papers and other evidence as required by the order without good cause, the department may certify the obligor's noncompliance to the Secretary of State for suspension of the obligor's driver's license and right to operate a motor vehicle and to any board or other entity in the State that issues a license as defined in section 2101, subsection 7. Upon receipt of a certification of noncompliance from the department, the Secretary of State, board or other entity shall cause any licenses held by the obligor to be suspended or revoked and may not issue or renew a license to the obligor until the department issues a written statement that the obligor has complied with the order. A suspension, revocation or refusal by a board or other licensing entity to reissue, renew or otherwise extend a license or permit of an obligor certified by the department is a final determination within the meaning of Title 5, section 10002.

[ 1997, c. 537, §48 (NEW); 1997, c. 537, §62 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). RR 1997, c. 1, §§17-19 (COR). 1997, c. 407, §§2,3 (AMD). 1997, c. 407, §5 (AFF). 1997, c. 466, §23 (AMD). 1997, c. 466, §28 (AFF). 1997, c. 537, §§46-48 (AMD). 1997, c. 537, §62 (AFF). 1997, c. 669, §9 (AMD). 2009, c. 290, §32 (AMD).



19-A §2362. Release of excess withheld

If any person has, subject to an order to withhold and deliver, earnings, deposits, accounts or balances in excess of the amount of the debt claimed by the department plus $100, that person may, without liability under this article, release the excess to the responsible parent. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2363. Administrative seizure and disposition of property

The commissioner shall proceed as follows with respect to administrative seizure and disposition of property. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Seizure and surrender. When a lien has been filed pursuant to former Title 19, section 503 or 503-A or section 2357, the commissioner may collect the debt stated in the lien by seizing, if this can be done without breach of the peace, or demanding surrender of, any property subject to the lien and disposing of that property.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Disposition; notice. The commissioner, as soon as practicable after seizure, shall notify the responsible parent and any person claiming an interest in the property about the seizure and proposed disposition.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Disposition; optional methods. Either of the following methods may be used in the disposition of any property under this section:

A. The property seized may be disposed of in any commercially reasonable manner; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The seized property may be turned over to the recipient of assistance for the express benefit of the dependent child involved, if the commissioner and the responsible parent agree on the value of the property. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Bill of sale or deed. The commissioner may issue a bill of sale or deed to the purchaser. The bill of sale or deed is prima facie evidence of the right of the commissioner to make the sale and conclusive evidence of the regularity of the proceedings and transfers to the purchaser all right, title and interest of the responsible parent in the property.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2364. Foreclosure on liens

The commissioner shall proceed as follows with respect to foreclosures on filed liens. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Liens on real property. Actions to foreclose liens on real property filed under former Title 19, section 503 or 503-A or section 2357 may be brought in the county where the lien is filed pursuant to the procedures of Title 14, chapter 403, subchapter II.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Liens on personal property. Actions to foreclose liens on personal property filed under former Title 19, section 503 or 503-A or section 2357 may be brought in the county where the lien is filed pursuant to the procedures of Title 14, chapter 509, subchapter III.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Liens; hearing to determine ownership interest. Before the foreclosure, the obligor and any other persons who claim an ownership interest in the property subject to the lien have a right to an administrative hearing to establish the value of their relative interest in the property. A request for a hearing must be in writing and must be received by the department within 10 calendar days of the notice of the foreclosure. Upon receiving a request for a hearing, the department shall notify all persons the department has reason to believe have an ownership interest in the property of the time, place and nature of the hearing. At the hearing, the hearing officer shall determine the value of the interests of all persons with an ownership interest in the property.

[ 1997, c. 407, §4 (NEW); 1997, c. 407, §5 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 407, §4 (AMD). 1997, c. 407, §5 (AFF).



19-A §2365. Release of lien or order to withhold

The commissioner may release a support lien or order to withhold and deliver on all or part of the property of the responsible parent or return seized property without liability, if the commissioner considers adequate an assurance of payment or if the collection of the debt will be facilitated. The release or return does not prevent further action to collect from the same or other property. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2366. Employer or holder responsibility and liability

A person who fails to honor an order to withhold and deliver, an order for expedited withholding, or a duly executed assignment of earnings, or fails to surrender property under section 2363, is liable to the department for the greater of $500 or the amount the person was required to remit to the department under a lien, order to withhold and deliver, order for expedited withholding, demand for surrender or assignment of earnings, together with costs, interest and reasonable attorney's fees. [1997, c. 332, §1 (AMD); 1997, c. 332, §2 (AFF).]

When an order to withhold and deliver or assignment of earnings is in effect and the obligor's employment is terminated or the periodic payment terminates, the obligor's employer or other payor of funds shall notify the department of the termination within 30 days of the termination date. The notice must include the obligor's last known home address, the obligor's social security number, the support enforcement case number and the name and address of the obligor's new employer or payor of funds, if known. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 332, §1 (AMD). 1997, c. 332, §2 (AFF).



19-A §2367. Employee protected

An employer may not discharge an employee because a support lien or order to withhold and deliver has been served against the employee's earnings. An aggrieved employee may maintain a civil action against an employer for violation of this section. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

An employer who, in contravention of this section, discharges from employment, refuses to employ or takes disciplinary action against a responsible parent because of the existence of a lien, order to withhold and deliver or assignment of earnings and the obligations or additional obligations that it imposes upon the employer is subject to a fine in an amount not to exceed $5,000. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2368. Assignment of earnings

A person employing a person owing a support debt shall honor a duly executed assignment of earnings presented by the commissioner. This requirement to honor the assignment of earnings and the assignment of earnings itself are applicable whether the earnings are to be paid currently or in the future and continue in force until released in writing by the commissioner. Payment pursuant to an assignment of earnings presented by the commissioner serves as full acquittance under any contract of employment, and the State shall defend and hold harmless any person who honors the assignment of earnings. The commissioner is not liable for improper receipt of money under an assignment of earnings upon return of any money so received. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

Notwithstanding any other provision of law, an assignment of earnings presented by the commissioner has absolute priority over previously filed orders against earnings and assignments of earnings not for the enforcement of a child support obligation. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

An employee may not be discharged by reason of a presentation of an assignment of earnings. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2369. Assignment of right of support enforcement

The receipt of public assistance for a child constitutes an assignment by the recipient to the department of all rights to support for the child and spousal support that accrue during the period that the recipient receives public assistance for the child. [2011, c. 34, §3 (AMD).]

The recipient is deemed to have appointed the commissioner as the recipient's attorney in fact to perform the specific act of endorsing over to the department all drafts, checks, money orders or other negotiable instruments for support of the child. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 264, §13 (AMD). 2011, c. 34, §3 (AMD).



19-A §2370. Employer; payor compensation

The commissioner may by rule establish a processing fee that an employer or individual possessing property belonging to the responsible parent may charge for implementation of an order to withhold and deliver, assignment of earnings or expedited wage withholding. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).






article 4: PROCEEDS

19-A §2401. Distribution of proceeds

1. Pro rata distribution when insufficient funds received. The following provisions apply when a responsible parent is under orders of support for more than one family of children and at least one family of children is either a recipient of public assistance or a beneficiary under section 2103. For purposes of this subsection, a "family of children" consists of all blood-related and adopted children of the responsible parent that reside apart from any other children that the responsible parent is under a court or administrative order to support.

A. If the department fails to receive sufficient funds to meet the responsible parent's current support obligation to all of the children of all of the families, the department shall distribute pro rata the funds received so that each family of children receives the percentage of the funds received that represents that family's share of current support when calculated from the responsible parent's total current support obligation for all families. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. If the responsible parent makes a designation or otherwise directs a distribution to the families of children, the department shall distribute the funds received as provided in paragraph A if the designation or other direction would result in a distribution not in compliance with paragraph A. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The department shall distribute the funds received as provided in paragraph A regardless of the source of the collection of the funds. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The department must be held harmless as to any claim of the responsible parent for its distribution of funds received as provided in paragraph A. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Reduction of debt under section 2301. Any money realized by the department by proceedings under this article reduces the debt of a responsible parent under section 2301 and must be paid to the recipient of assistance for the express benefit of the dependent children to the extent permissible by federal law and regulations.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2402. Dedicated funds

Except as provided in section 2103, subsections 3 and 3-A, all collections, fees and incentive payments received by the department from child support collections must be dedicated to reduce the State's General Fund share of Temporary Assistance for Needy Families and to cover the costs of making such collections. The department may not expend more than $5,500,000 in any fiscal year of incentive payment revenue for the purpose of covering the costs of making child support collections. [2013, c. 595, Pt. P, §1 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 530, §A34 (AMD). 1999, c. 401, §S1 (AMD). 2011, c. 477, Pt. L, §3 (AMD). 2013, c. 595, Pt. P, §1 (AMD).






article 5: REVIEW

19-A §2451. Administrative review

Within 30 days of receiving notice of any action under this article, including an administrative decision establishing an obligation to provide health insurance and payment for other medical expenses, the responsible parent or the department may move for a review of any action under this article by serving a request for review, together with an affidavit stating the grounds upon which the request is based, upon the other party. The department may review any action under this article without proceeding under this section. The department acting on behalf of another state or its instrumentality or a person residing in another state constitutes good cause within the meaning of Title 5, section 9057, subsection 5. [2005, c. 352, §11 (AMD).]

1. Notice of hearing. If the responsible parent moves for a review, within 7 days of receipt of the request for review the department shall send, by registered or certified mail, the responsible parent a notice of hearing setting a hearing date not less than 15 nor more than 30 days from the date of service of the request for review.

If the department moves for a review, the department shall serve along with the request for review a notice of hearing, setting a date not less than 15 nor more than 30 days from the date of service of the notice.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Hearing. The conduct of the hearing and rendering of any decision is as follows.

A. The hearing must be conducted according to rules adopted by the commissioner. Except as provided by section 2304, subsection 4, paragraph F, the rules must provide both the moving and responding parties at least the right to confront and cross-examine witnesses, to present witnesses, to be represented by an attorney or other person and to be notified of these rights in writing. The decision must be limited to evidence presented at the hearing. [2005, c. 352, §12 (AMD).]

B. If the hearing is on a notice of debt issued under section 2352, only the following issues may be considered:

(1) The receipt of public assistance by the responsible parent;

(2) Uncredited cash payments;

(3) The amount of the debt accrued and accruing;

(4) The accuracy of the terms of the court or administrative order as stated in the notice of debt; and

(5) The maintenance of any required medical or dental insurance coverage. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The hearing officer shall render a decision within 30 days of the date on which the hearing was held. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Within 10 days of the decision being rendered, a copy of the decision together with a notice of the right to a judicial review must be sent to the responsible parent by ordinary mail. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2005, c. 352, §12 (AMD) .]

3. Stay. If a pleading is filed in any court that requests modification of an order for support after a final administrative decision under this section is served on the responsible parent, the department's collection action may not be stayed. If a pleading is filed for judicial review of agency action, the collection action may be stayed as provided in Title 5, section 11004.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2005, c. 352, §§11,12 (AMD).



19-A §2452. Complaint and inquiry unit

The department shall maintain a centralized system to receive and respond to complaints and inquiries from persons who are eligible for support enforcement services. The department shall also use the system to identify and eliminate chronic problems within the department's support enforcement program. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2453. Judicial review

A person who is aggrieved by a final action of the commissioner under this article may file an action under the Maine Rules of Civil Procedure, Rule 80C seeking review of that action. Administrative remedies must be exhausted prior to such review. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).












Subchapter 3: ENFORCEMENT BY COURT

19-A §2601. Contempt

Upon a motion to enforce a support order or costs, the court may issue summary process and may find the defaulting person guilty of contempt as provided under Title 14, section 252. [1997, c. 466, §24 (AMD); 1997, c. 466, §28 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 466, §24 (AMD). 1997, c. 466, §28 (AFF).



19-A §2602. Support orders

1. Installment payments. In a support order or costs, the court may include an order to pay specified installment payments as provided under Title 14, sections 3126-A to 3136.

[ 1999, c. 587, §11 (AMD) .]

2. Future obligations. The court may order installment payments for future obligations under the decree. The court may enforce its decree ordering installment payments as provided under Title 14, sections 3126-A to 3136. In enforcement actions under those sections, the person ordered to pay is deemed a judgment debtor and the person entitled to receive the payments a judgment creditor.

[ 1999, c. 587, §12 (AMD) .]

3. Disclosure hearing. The court may make an order under subsection 1 without a separate disclosure hearing, if the court has already determined the person's ability to pay and the person's receipt of money from a source other than a source that is otherwise exempt from trustee process, attachment and execution.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 466, §25 (AMD). 1997, c. 466, §28 (AFF). 1999, c. 587, §§11,12 (AMD).



19-A §2603. Enforcement of orders

Upon a motion to enforce a judgment of spousal support, support or costs, after notice and an opportunity for hearing, the court may make a finding of money due, render judgment for that amount, and order: [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Execution and levy. Execution and levy as provided under Title 14, chapter 403;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Installment payments. Specified installment payments as provided under Title 14, sections 3126-A to 3136, without a separate disclosure hearing, if the court has already determined the judgment debtor's ability to pay and the debtor's receipt of money from a source other than a source that is otherwise exempt from trustee process, attachment and execution;

[ 1999, c. 587, §13 (AMD) .]

3. Order to employer or payor of earnings. The employer or other payor of earnings to make direct payments, if the court has ordered installment payments under section 2602 or otherwise. This order has absolute priority over all previously filed orders against earnings and assignments of earnings not relating to enforcement of spousal support, child support or costs;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Attachment. Attachment as provided under Title 14, chapter 507;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Execution. Execution as provided under Title 14, chapter 509;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Other methods. Any other method of enforcement that may be used in a civil action; or

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Security. The judgment debtor to give security, post a bond or give some other guarantee to secure payment of the judgment.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 587, §13 (AMD).



19-A §2603-A. License revocation for nonpayment of child support

Upon a motion to enforce a support order, after notice and an opportunity for a hearing, the court may make a finding of money due, render judgment for that amount and, to compel payment, order: [1997, c. 466, §26 (NEW); 1997, c. 466, §28 (AFF).]

1. Suspension of driver's license. Suspension of the obligor's driver's license or licenses and right to operate a motor vehicle;

[ 1997, c. 466, §26 (NEW); 1997, c. 466, §28 (AFF) .]

2. Revocation of occupational licenses. Revocation of the obligor's occupational, business, trade or professional licenses; and

[ 1997, c. 466, §26 (NEW); 1997, c. 466, §28 (AFF) .]

3. Revocation of recreational licenses. Revocation of the obligor's hunting, fishing, boating and other recreational or sporting licenses.

[ 1997, c. 466, §26 (NEW); 1997, c. 466, §28 (AFF) .]

The court may issue an order to prevent issuance or renewal of licenses under this section. An order to suspend, revoke or prevent issuance or renewal of licenses must be based on a finding by the court that the obligor has the present ability to pay all or part of the support owed. The court shall specify in its order ways to avoid the loss of licenses and requirements for obtaining licenses that are lost or may not be obtained as a result of an order issued under this section. [1997, c. 466, §26 (NEW); 1997, c. 466, §28 (AFF).]

The court shall notify the Secretary of State of a driver's license suspension ordered pursuant to this section. Upon receipt of such an order, the Secretary of State shall immediately notify the person of the court order of suspension. The Secretary of State may not terminate a suspension issued pursuant to this section until the court orders reinstatement and the person pays a reinstatement fee to the Secretary of State. The court shall immediately notify the Secretary of State when a person complies with a child support order. The court orders of suspension and reinstatement must be on a form acceptable to the Secretary of State. [1997, c. 466, §26 (NEW); 1997, c. 466, §28 (AFF).]

SECTION HISTORY

1997, c. 466, §26 (NEW). 1997, c. 466, §28 (AFF).



19-A §2604. Garnishment of military retirement pay

Spouses and ex-spouses of retired military personnel may garnish by order of the court up to 50% of the disposable retired or retainer pay to satisfy child support orders and spousal support orders. This section applies regardless of the date of the child support order or spousal support order or the residence of the spouse or ex-spouse. For purposes of this section, "disposable retired or retainer pay" means the total monthly retired or retainer pay to which a retired military person is entitled, other than the retired pay of a member retired for disability under 10 United States Code, Chapter 61, less amounts excluded by 10 United States Code, Chapter 71, Section 1408. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2605. Orders relating to the receipt of public assistance or support enforcement services

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Public assistance" means public assistance as provided under Title 22, section 3173, 3271, 3762 or 3790. [1997, c. 530, Pt. A, §4 (AMD).]

B. "Support enforcement services" means the services provided by the department under section 2103. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. "Support order" means a decree or order for support of a child, for support pending a divorce action or for alteration of a custody or support order. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. "Support payments" means money ordered to be paid directly to a parent for the support of a child. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1997, c. 530, Pt. A, §4 (AMD) .]

2. Pleading public assistance or support enforcement services. In an action to establish a support order, enforce a support order, amend a support order or to collect support arrearages, if the child is receiving or has received public assistance in a relevant time period, the party bringing the action shall affirmatively plead that fact. If the party is receiving support enforcement services, the party shall affirmatively plead that fact.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Notice to State. In an action to establish or vacate a paternity order or support order, enforce a support order, amend a support order or to collect support arrearages, if the action relates to a period when the child has received, is receiving or will receive public assistance or the party is receiving support enforcement services pursuant to section 2103, the party bringing the action must send a copy of the motion or petition and all accompanying documents by ordinary mail to the department when the motion or petition is filed with the court. If the party bringing the action fails to comply with this subsection, the court may allow the department additional time to file all necessary pleadings.

[ 2001, c. 554, §15 (AMD) .]

4. Health insurance. If a support order contains an order for a parent to provide health, medical or hospital insurance coverage and if the insured child is receiving public assistance, then the insuring parent shall provide the department with proof of the insurance coverage within 15 days of receipt of a copy of the order and with written notice of any change in that coverage within 15 days of the change.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. State reimbursement. If a child is receiving public assistance, the support order must require that support payments be made to the department for the period of public assistance.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 530, §A4 (AMD). 2001, c. 554, §15 (AMD).



19-A §2606. Discovery of past income in department support enforcement cases

The responsible parent has an obligation to supply evidence regarding past income in order to calculate the debt owed the department or an applicant for services under section 2103 if the evidence is reasonably available. A request for evidence regarding past income may be made through a document request pursuant to the Maine Rules of Civil Procedure, Rule 34. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

Failure to provide the evidence in the time period set forth in the Maine Rules of Civil Procedure, Rule 34, absent a showing of good cause for failure to do so or notification to the department of good faith attempts to secure the information, allows the court to draw any reasonable inference from the evidence available, including an inference that the responsible parent had a greater earning capacity than the average weekly wage of a worker in this State as defined by the most recent Department of Labor statistics. This remedy is in addition to remedies available under rules of discovery. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2607. Modification of support order

Modification of child support orders is governed by section 2009. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2608. Effect and implementation of health insurance obligations; failure of responsible party to comply

1. Failure to obtain insurance. If an obligated parent fails to acquire health insurance coverage as required under section 1653, that parent is liable for any expenses incurred for that parent's dependent children that would have been paid by the insurance coverage, regardless of who has incurred the expenses. Incurred liability may be enforced as a child support debt under chapter 65, subchapter II, article 3 or by judicial action.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Direct payment; parental authorization. Upon receipt of a written authorization from an obligated parent to an insurer to make health insurance payments for that parent's dependent children to the obligee, the insurer shall make all payments directly to the obligee until the authorization is withdrawn. Upon receipt of such authorization from the obligated parent, the obligee is deemed subrogated to the rights of the obligated parent under the insurance policy for the children.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Direct payment; court order. Upon receipt of a copy of the court order establishing the obligation of an obligated parent to provide health insurance coverage for that parent's dependent children, and of a demand in writing for the health insurance coverage from the obligee, the insurer shall make all health insurance payments for the children directly to the obligee until otherwise notified by the obligee. In all such cases, the obligee is deemed subrogated to the rights of the obligated parent under the insurance policy for the children.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2609. Definition

As used in this subchapter, "order of support or costs" or "judgment of spousal support, support or costs" means a judgment or order for spousal support or payment of money instead of spousal support, for support of children, for support pending a divorce action, for payment of related costs and attorney's fees or for alteration of an existing judgment or order for the custody or support of a child. [1997, c. 537, §49 (NEW); 1997, c. 537, §62 (AFF).]

SECTION HISTORY

1997, c. 537, §49 (NEW). 1997, c. 537, §62 (AFF).






Subchapter 4: INCOME WITHHOLDING

19-A §2651. Income withholding

1. Immediate income withholding. Every support order established or modified under this Title or Title 22 is subject to immediate income withholding in accordance with the requirements of this subchapter, unless the court finds good cause or approves an alternative arrangement as provided in section 2657.

[ 2011, c. 528, §1 (AMD) .]

2. Immediate income withholding; modification of orders. Upon the motion of an obligee, an obligor or the department, the court shall modify a support order issued before October 13, 1993 to provide for immediate income withholding.

[ 2011, c. 528, §1 (AMD) .]

3. Immediate income withholding; implementation of orders. Immediate income withholding may be implemented by the department for a recipient of the department's support enforcement services, by a support obligee who does not receive the department's support enforcement services or by a support obligor. Immediate income withholding is implemented by serving an attested copy of the support order, along with the notice required under section 2655, upon the obligor's payor of income. Notwithstanding this subsection, the department may implement immediate income withholding by serving the notice required under section 2655 upon the obligor's payor of income without providing an attested copy of the support order.

[ 2011, c. 528, §1 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2011, c. 528, §1 (AMD).



19-A §2652. Provisions of child support order

Except as provided in section 2657, a child support order must provide that the obligor is subject to immediate income withholding from the obligor's income of amounts payable as child support, effective from the date of the support order, regardless of whether child support payments by the obligor are past due. The support order must include: [2011, c. 528, §2 (AMD).]

1. Amount withheld. The amount of income to be withheld for payment of the obligor's current parental support obligation;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Department member number.

[ 2011, c. 528, §2 (RP) .]

3. Payor instructions.

[ 2011, c. 528, §2 (RP) .]

3-A. Notice about implementing income withholding. Notice that immediate income withholding can only be implemented by serving an attested copy of the support order, along with the notice required under section 2655, upon the obligor's payor of income. Notwithstanding this subsection, the department may implement immediate income withholding by serving the notice required under section 2655 upon the obligor's payor of income without providing an attested copy of the support order;

[ 2011, c. 528, §2 (NEW) .]

3-B. Instructions. Instructions on where to obtain the payor notice required under section 2655;

[ 2011, c. 528, §2 (NEW) .]

4. Notice regarding collection of arrearages. A notice that income withholding may be used to collect arrearages in addition to current support;

[ 2011, c. 528, §2 (AMD) .]

5. Limitation on withholding. A notice that the amount of the withholding may not exceed the limitations imposed by 15 United States Code, Section 1673(b); and

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Fees. A notice to the obligor and payor of income that the payor of income shall withhold and send to the department a fee of $2 per pay period in addition to the amount withheld for child support.

[ 2015, c. 186, §5 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §50 (AMD). 1997, c. 537, §62 (AFF). 2011, c. 528, §2 (AMD). 2015, c. 186, §5 (AMD).



19-A §2653. Administering agency

The department shall adopt and administer procedures to receive, document and distribute all support payments collected pursuant to this subchapter. The commissioner may establish by rule a fee for use of these services. Except as provided in section 2103, subsections 3 and 3-A, the department shall retain all fees and apply them toward the administration of the division of support enforcement and recovery. [2011, c. 477, Pt. L, §4 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2011, c. 477, Pt. L, §4 (AMD).



19-A §2654. Payor duty

A payor of income to an obligor named in a support order subject to immediate withholding issued under this subchapter shall comply with the provisions of the order upon receipt of the notice required under section 2655. The balance of income due an obligor after withholding must be paid to the obligor on the day the obligor is usually paid. A payor may combine amounts withheld for transmittal to the department from more than one obligor if the portion attributable to each obligor is separately designated, except that the payor may not combine amounts if that action would result in an obligor's withheld income being sent to the department more than 7 business days from the date of withholding. [2011, c. 528, §3 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 669, §10 (AMD). 2011, c. 528, §3 (AMD).



19-A §2655. Payor notice

The department shall make available to the court and the public a payor notice, which also constitutes an income withholding order, that conforms to standard formats prescribed by the federal Secretary of Health and Human Services and complies with the requirements of the Social Security Act, Title IV-D and the regulations issued under that Act. [2011, c. 528, §4 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2011, c. 528, §4 (AMD).



19-A §2656. Past-due support

1. Withholding order. Upon meeting the conditions of this section, the department or an obligee may use an income withholding order issued under this subchapter to collect past-due support. Past-due support may be collected in addition to or apart from current support. Notwithstanding the provisions of this section, the court may order payment of past-due support by income withholding upon a determination by the court of the amount past due. If the court so orders, the department or obligee need not proceed in accordance with this section and may issue the withholding order to collect the past-due support immediately.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Collection of past-due support by department. Before the department may implement an income withholding order issued under this section to collect past-due support, the department must establish the amount of support past due, unless the amount has been established by judicial or administrative action, agreement of the parties or by operation of law.

A. If the obligor's debt for past-due support has been established by judicial or administrative action, agreement of the parties or by operation of law, the department shall serve the income withholding order upon the obligor's payor of income to collect the past-due support. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. If the obligor's debt for past-due support is not established, the department may establish the amount past due by proceeding under section 2352, by asking the court to determine the amount past due or by reaching agreement with the obligor as to the amount past due. Once the obligor's debt for past-due support has been established, the department shall serve the income withholding order upon the obligor's payor of income to collect the past-due support. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Collection of past-due support by private action. To collect past-due support by an income withholding order issued under this subchapter, an obligee who does not receive support enforcement services from the department must:

A. Determine that the amounts payable under the support order are equal to or greater than the amount due for 30 days; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Serve written notice of the obligee's determination of past-due support upon the obligor at least 20 days before service of the determination of past-due support and a copy of the income withholding order upon the obligor's payor of income. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

An obligee may serve an income withholding order upon the obligor's payor of income 21 days after service of the obligee's determination of past-due support upon the obligor unless the obligor files a motion for determination of past-due support with the court and an ex parte request for a stay of withholding in accordance with subsection 4. If the obligor does not file a motion for determination of past-due support with the court and request the court to issue an ex parte stay of withholding, the obligee may serve a copy of the obligee's determination of past-due support and a copy of the withholding order upon the obligor's payor of income. The obligee shall send copies of the determination of past-due support and the withholding order served upon the payor of income to the department by regular mail at the time of service. Upon receipt of the copies, the department shall issue a letter to the obligor and obligee that confirms receipt, provides a support enforcement case number to identify payments and explains the department's role as the administering agency.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Stay. The court may grant a stay of the withholding of past-due support claimed upon request of the obligor as long as the obligor timely files a motion for determination of past-due support. A stay issued by the court under this subsection must expire in 60 days and may be reissued only upon a showing by the obligor that the obligor has made reasonable efforts to obtain a hearing on the motion for determination of past-due support during the stay.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2657. Good cause; alternative arrangements

The court may elect not to render a child support order subject to immediate income withholding under this subchapter if: [2011, c. 528, §5 (AMD).]

1. Written agreement. A written agreement between the parties providing an alternative arrangement is filed with and approved by the court; or

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Demonstration of good cause. A party demonstrates and the court finds that there is good cause not to require immediate income withholding. For purposes of this subsection, a finding of good cause by the court must be based on a determination that immediate income withholding would not be in the best interest of the child and a showing by the responsible parent that any previously ordered support was paid timely. The court shall explain the basis for a finding of good cause in the support order.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2011, c. 528, §5 (AMD).



19-A §2658. Service of process

Service under this subchapter must be made in the manner provided for service of summons by the Maine Rules of Civil Procedure, Rule 4. For purposes of this section, this service must be deemed to be an action pursuant to Chapter XIII of the Maine Rules of Civil Procedure. When the department is providing child support services, personal service within the State of an income withholding order may be made by an authorized representative of the commissioner. [2009, c. 290, §33 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2009, c. 290, §33 (AMD).



19-A §2659. Duration of withholding

1. Ended or released. Immediate income withholding under a support order is binding upon an obligor's payor of income until:

A. The court orders withholding ended; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. If the withholding was implemented by the obligee as a private withholding action, the obligee releases the payor from the terms of the order in writing; or [2011, c. 528, §6 (AMD).]

C. The department releases the payor from the terms of the support order in writing. The department shall issue a release to end immediate income withholding if the department is unable to forward funds to the obligee for 3 months, in which case the department shall return the funds to the obligor. [2011, c. 528, §6 (AMD).]

[ 2011, c. 528, §6 (AMD) .]

2. Support paid; refund. The department, or obligee if the obligee implemented the withholding as a private action, shall issue promptly a release of the withholding provisions of the support order in all cases in which there is no longer a current support obligation and all past-due support has been paid. The department or obligee, as applicable, shall refund the obligor amounts withheld improperly because a release is not issued timely. An obligee is liable to the department for amounts received from the department that the obligee is not entitled to receive.

Income withholding ordered under this subchapter may not be released or ended if the obligor has a current parental support obligation or owes a debt for past-due support, unless the court finds good cause or approves an alternative arrangement for payment of support in accordance with section 2657.

[ 2011, c. 528, §6 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2011, c. 528, §6 (AMD).



19-A §2660. Priority of order

Notwithstanding any other provision of law, immediate income withholding ordered under this subchapter has priority over any previously filed attachment, execution, garnishment or assignment of income that is not made for the purpose of enforcing or paying child or spousal support. [2011, c. 528, §7 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2011, c. 528, §7 (AMD).



19-A §2661. Notice of termination

When a payor of income is unable to continue withholding from an obligor's income because the relationship between the payor and obligor ends, the payor shall send the department a written notice of termination within 15 days. The notice must include: [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Obligor's identification. The obligor's name, last known address and social security number;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Department case number. The obligor's department support enforcement case number;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Termination date. The date of termination of the relationship; and

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. New payor. If known, the name and address of a new payor of income to the obligor.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2662. Payor liability

Upon service of the notice required under section 2655, a payor is liable for any income that the payor knowingly fails to withhold and send to the department within 7 business days of the day on which the obligor is usually paid. The department, or obligee if the obligee implemented the withholding as a private action, may maintain a civil action against the payor for the income the payor does not withhold and send to the department as required by the support order and for the imposition of any of the civil penalties provided for in this section, plus attorney's fees and court costs. [2011, c. 528, §8 (AMD).]

1. Failure to withhold. A payor who knowingly fails to withhold income when income is usually paid to the obligor commits a civil violation for which a forfeiture not to exceed $100 for each failure to withhold may be adjudged.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Failure to send income withheld. A payor who knowingly fails to send income withheld to the department within 7 business days of its withholding commits a civil violation for which a forfeiture not to exceed $100 for each failure to timely send income withheld from an obligor may be adjudged.

[ 1997, c. 669, §12 (AMD) .]

3. Failure to notify. A payor who knowingly fails to send the notification required by section 2661 commits a civil violation for which a forfeiture not to exceed $100 may be adjudged.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Discrimination against obligors. A payor who discharges from employment or refuses to employ an obligor or who takes disciplinary action against an obligor employed by the payor or who otherwise discriminates against the obligor because of the existence of a support order or an income withholding order or the obligations imposed upon the payor by an order is subject to a civil penalty not to exceed $5,000, payable to the State, to be recovered in a civil action. The payor is also subject to an action by the obligor for compensatory and punitive damages for those actions, plus attorney's fees and court costs.

[ 2011, c. 528, §9 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 669, §§11,12 (AMD). 2011, c. 528, §§8, 9 (AMD).



19-A §2663. Payor fee

The commissioner may establish by rule a fee for the administrative cost of each withholding that a payor may deduct in addition to the amount withheld for support. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2664. Copies

The clerk of the court shall send to the department a copy of each order in which a child support obligation is established or modified. [2011, c. 528, §10 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2011, c. 528, §10 (AMD).



19-A §2665. Application for services

The department shall furnish and the clerk of the court shall make available to all individuals awarded child support application forms and blank contracts for the department's support enforcement services. The department shall also furnish the clerk with forms that enable an individual to refuse services. The clerk shall send to the department all application forms, contracts and refusal forms submitted together with the attested copies of the orders that the clerk is required to send the department under section 2664. Each individual who is awarded child support by the court must complete either the application form and contract or the form for refusal of services. The court shall inform a person who is awarded child support that that person must complete either the application and contract for services or the form to refuse services and submit them to the clerk. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2666. Spousal support

Awards for spousal support are subject to immediate income withholding under this subchapter if the award is for a period during which child support is awarded. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2667. Payor immunity

A payor of income who honors a child support order subject to income withholding, an income withholding order under this subchapter or a notice under section 2655 may not be held liable by the obligor for income withheld in compliance with the order. [2011, c. 528, §11 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2011, c. 528, §11 (AMD).



19-A §2668. Other remedies

Income withholding ordered under this subchapter is an additional remedy to enforce a support order and does not limit the use of other legal remedies that may be available for collection of child and spousal support. [2011, c. 528, §12 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2011, c. 528, §12 (AMD).



19-A §2669. Rulemaking

The department shall adopt rules to implement its responsibilities under this subchapter. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2670. Income withholding orders issued by other states

1. Use of this State's income withholding law. When a payor receives an income withholding order issued by another state for an obligor whose principal place of employment is in this State, the payor shall apply the provisions of this subchapter when determining:

A. The payor's fee for processing an income withholding order; [1997, c. 537, §51 (NEW); 1997, c. 537, §62 (AFF).]

B. The maximum amount permitted to be withheld from the obligor's income; [1997, c. 537, §51 (NEW); 1997, c. 537, §62 (AFF).]

C. The time in which the payor must implement the income withholding order and forward the child support payment; [1997, c. 537, §51 (NEW); 1997, c. 537, §62 (AFF).]

D. The priorities for withholding and allocating income withheld for multiple child support obligees; and [1997, c. 537, §51 (NEW); 1997, c. 537, §62 (AFF).]

E. Any withholding terms or conditions not specified in the order. [1997, c. 537, §51 (NEW); 1997, c. 537, §62 (AFF).]

[ 2009, c. 290, §34 (AMD) .]

2. Compliance. A payor who complies with an income withholding order or notice that is regular on its face is not subject to civil liability to any individual or agency for conduct in compliance with the order or notice.

[ 1997, c. 537, §51 (NEW); 1997, c. 537, §62 (AFF) .]

SECTION HISTORY

1997, c. 537, §51 (NEW). 1997, c. 537, §62 (AFF). 2009, c. 290, §34 (AMD).



19-A §2671. Standard format of orders and notices (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 537, §52 (NEW). 1997, c. 537, §62 (AFF). 2011, c. 528, §13 (RP).



19-A §2672. Automated issuance of income withholding orders

The department may issue an income withholding order electronically if the payor of income has the ability to receive the order in that manner. [1997, c. 537, §52 (NEW); 1997, c. 537, §62 (AFF).]

SECTION HISTORY

1997, c. 537, §52 (NEW). 1997, c. 537, §62 (AFF).



19-A §2673. Definition of income

For purposes of this subchapter, "income" means any periodic form of payment due to a person, regardless of source, including wages, salaries, commissions, bonuses, workers' compensation, disability benefits, payments pursuant to a pension or retirement program and interest. [1997, c. 537, §52 (NEW); 1997, c. 537, §62 (AFF).]

SECTION HISTORY

1997, c. 537, §52 (NEW). 1997, c. 537, §62 (AFF).



19-A §2674. Maximum amount permitted to be withheld

The maximum amount permitted to be withheld from the obligor's income must be determined in accordance with section 2356. [2009, c. 290, §35 (NEW).]

SECTION HISTORY

2009, c. 290, §35 (NEW).



19-A §2675. Allocating income withheld for multiple child support obligees

A payor of earnings that receives 2 or more withholding orders for the purpose of enforcing or paying a child support obligation with respect to the earnings of the same obligor shall withhold the full amount of all current support obligations before withholding the obligor's support arrears. If the payor is prohibited by section 2356 from withholding the full amount of current support obligations, the payor satisfies the terms of the orders if the payor withholds a pro rata amount of current support pursuant to each order. If the payor is prohibited by this section or section 2356 from withholding the full amount of support arrears, the payor satisfies the terms of the orders if the payor withholds a pro rata amount of support arrears pursuant to each order. [2009, c. 290, §36 (NEW).]

SECTION HISTORY

2009, c. 290, §36 (NEW).









Chapter 67: UNIFORM INTERSTATE FAMILY SUPPORT ACT

Subchapter 1: GENERAL PROVISIONS

19-A §2801. Short title

This chapter may be known and cited as the "Uniform Interstate Family Support Act." [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §2802. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Child. "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Child support order. "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.

[ 2009, c. 95, §1 (AMD); 2009, c. 95, §87 (AFF) .]

2-A. Convention. "Convention" means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance concluded at The Hague on November 23, 2007.

[ 2009, c. 95, §2 (NEW); 2009, c. 95, §87 (AFF) .]

3. Duty of support. "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse or former spouse, including an unsatisfied obligation to provide support.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3-A. Foreign country. "Foreign country" means a country, including a political subdivision thereof, other than the United States, that under its law authorizes the issuance of support orders and:

A. Has been declared under the law of the United States to be a foreign reciprocating country; [2009, c. 95, §3 (NEW); 2009, c. 95, §87 (AFF).]

B. Has established a reciprocal arrangement for child support with this State as provided in section 3008-A; [2009, c. 95, §3 (NEW); 2009, c. 95, §87 (AFF).]

C. Has enacted a law or established procedures for the issuance and enforcement of support orders that are substantially similar to the procedures under this chapter; or [2009, c. 95, §3 (NEW); 2009, c. 95, §87 (AFF).]

D. In which the Convention is in force with respect to the United States. [2009, c. 95, §3 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §3 (NEW); 2009, c. 95, §87 (AFF) .]

3-B. Foreign support order. "Foreign support order" means a support order issued by a foreign tribunal.

[ 2009, c. 95, §4 (NEW); 2009, c. 95, §87 (AFF) .]

3-C. Foreign tribunal. "Foreign tribunal" means a court, administrative agency or quasi-judicial entity of a foreign country authorized to establish, enforce or modify support orders or to determine parentage of a child. "Foreign tribunal" includes a competent authority under the Convention.

[ 2009, c. 95, §5 (NEW); 2009, c. 95, §87 (AFF) .]

4. Home state. "Home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least 6 consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than 6 months old, the state or foreign country in which the child lived from birth with a parent or a person acting as parent. A period of temporary absence of a parent or a person acting as parent is counted as part of the 6-month or other period.

[ 2009, c. 95, §6 (AMD); 2009, c. 95, §87 (AFF) .]

5. Income. "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this State.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Income-withholding order. "Income-withholding order" means an order or other legal process directed to an obligor's employer, as provided by chapter 65, subchapter IV, to withhold support from the income of the obligor.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Initiating state. "Initiating state" means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under this chapter or a law or procedure substantially similar to this chapter.

[ 2003, c. 436, §1 (AMD) .]

8. Initiating tribunal. "Initiating tribunal" means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.

[ 2009, c. 95, §7 (AMD); 2009, c. 95, §87 (AFF) .]

8-A. Issuing foreign country. "Issuing foreign country" means the foreign country in which a tribunal issues a support order or judgment determining parentage.

[ 2009, c. 95, §8 (NEW); 2009, c. 95, §87 (AFF) .]

9. Issuing state. "Issuing state" means the state in which a tribunal issues a support order or a judgment determining parentage of a child.

[ 2009, c. 95, §9 (AMD); 2009, c. 95, §87 (AFF) .]

10. Issuing tribunal. "Issuing tribunal" means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.

[ 2009, c. 95, §10 (AMD); 2009, c. 95, §87 (AFF) .]

11. Law. "Law" includes decisional and statutory law and rules and regulations having the force of law.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

11-A. Outside this State. "Outside this State" means a location in another state or a country other than the United States, whether or not the country meets the definition of "foreign country" under subsection 3-A.

[ 2009, c. 95, §11 (NEW); 2009, c. 95, §87 (AFF) .]

12. Obligee. "Obligee" means:

A. An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued; [2009, c. 95, §12 (AMD); 2009, c. 95, §87 (AFF).]

B. A foreign country or a state or a political subdivision of a state to which the rights under a duty of support or support order have been assigned or that has independent claims based on financial assistance provided to an individual obligee in place of child support; [2009, c. 95, §12 (AMD); 2009, c. 95, §87 (AFF).]

C. An individual seeking a judgment determining parentage of the individual's child; or [2009, c. 95, §12 (AMD); 2009, c. 95, §87 (AFF).]

D. A person that is a creditor in a proceeding subject to subchapter 7-A. [2009, c. 95, §12 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §12 (AMD); 2009, c. 95, §87 (AFF) .]

13. Obligor. "Obligor" means an individual or the estate of a decedent:

A. Who owes or is alleged to owe a duty of support; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Who is alleged but has not been adjudicated to be a parent of a child; [2009, c. 95, §13 (AMD); 2009, c. 95, §87 (AFF).]

C. Who is liable under a support order; or [2009, c. 95, §13 (AMD); 2009, c. 95, §87 (AFF).]

D. Who is a debtor in a proceeding under subchapter 7-A. [2009, c. 95, §13 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §13 (AMD); 2009, c. 95, §87 (AFF) .]

13-A. Person. "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; public corporation; government or governmental subdivision, agency or instrumentality; or any other legal or commercial entity.

[ 2009, c. 95, §14 (AMD); 2009, c. 95, §87 (AFF) .]

13-B. Record. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2003, c. 436, §2 (NEW) .]

14. Register. "Register" means to file in a tribunal of this State a support order or judgment determining parentage of a child issued in another state or foreign country.

[ 2009, c. 95, §15 (AMD); 2009, c. 95, §87 (AFF) .]

15. Registering tribunal. "Registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered.

[ 2009, c. 95, §16 (AMD); 2009, c. 95, §87 (AFF) .]

16. Responding state. "Responding state" means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country.

[ 2009, c. 95, §17 (AMD); 2009, c. 95, §87 (AFF) .]

17. Responding tribunal. "Responding tribunal" means the authorized tribunal in a responding state or foreign country.

[ 2009, c. 95, §18 (AMD); 2009, c. 95, §87 (AFF) .]

18. Spousal support order. "Spousal support order" means a support order for a spouse or former spouse of the obligor.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

19. State. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term "state" includes an Indian nation or tribe.

A. [2009, c. 95, §87 (AFF); 2009, c. 95, §19 (RP).]

B. [2009, c. 95, §87 (AFF); 2009, c. 95, §19 (RP).]

[ 2009, c. 95, §19 (AMD); 2009, c. 95, §87 (AFF) .]

20. State information agency. "State information agency" in this State is the Department of Health and Human Services.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

21. Support enforcement agency. "Support enforcement agency" means a public official or agency authorized to:

A. Seek enforcement of support orders or laws relating to the duty of support; [2009, c. 95, §20 (AMD); 2009, c. 95, §87 (AFF).]

B. Seek establishment or modification of child support; [2009, c. 95, §20 (AMD); 2009, c. 95, §87 (AFF).]

C. Request determination of parentage; [2009, c. 95, §20 (AMD); 2009, c. 95, §87 (AFF).]

D. Attempt to locate obligors or their assets; or [2009, c. 95, §20 (AMD); 2009, c. 95, §87 (AFF).]

E. Request determination of the controlling child support order. [2009, c. 95, §20 (AMD); 2009, c. 95, §87 (AFF).]

The support enforcement agency in this State is the Department of Health and Human Services.

[ 2009, c. 95, §20 (AMD); 2009, c. 95, §87 (AFF) .]

22. Support order. "Support order" means a judgment, decree, order, decision or directive, whether temporary, final or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse or a former spouse, that provides for monetary support, health care, arrearages, retroactive support or reimbursement for financial assistance provided to an individual obligee in place of child support. "Support order" may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney's fees and other relief.

[ 2009, c. 95, §21 (AMD); 2009, c. 95, §87 (AFF) .]

23. Tribunal. "Tribunal" means a court, administrative agency or quasi-judicial entity authorized to establish, enforce or modify support orders or to determine parentage.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

24. Tribunal of this State. A "tribunal of this State" means the District Court or the Department of Health and Human Services.

[ 1999, c. 731, Pt. ZZZ, §36 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 669, §13 (AMD). 1999, c. 731, §ZZZ36 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2003, c. 436, §§1-7 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 95, §§1-21 (AMD). 2009, c. 95, §87 (AFF).



19-A §2802-A. State tribunal and support enforcement agency

1. State tribunals. The District Court and the Department of Health and Human Services are tribunals of this State.

[ 2009, c. 95, §22 (NEW); 2009, c. 95, §87 (AFF) .]

2. State support enforcement agency. The Department of Health and Human Services is the support enforcement agency of this State.

[ 2009, c. 95, §22 (NEW); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2009, c. 95, §22 (NEW). 2009, c. 95, §87 (AFF).



19-A §2803. Remedies cumulative

1. Remedies cumulative. Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law or the recognition of a support order on the basis of comity.

[ 2009, c. 95, §23 (AMD); 2009, c. 95, §87 (AFF) .]

2. Not exclusive method; jurisdiction. This chapter does not:

A. Provide the exclusive method of establishing or enforcing a support order under the laws of this State; or [2003, c. 436, §8 (NEW).]

B. Grant a tribunal of this State jurisdiction to render judgment or issue an order relating to parental rights and responsibilities other than child support in a proceeding under this chapter. [2003, c. 436, §8 (NEW).]

[ 2003, c. 436, §8 (NEW) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §8 (RPR). 2009, c. 95, §23 (AMD). 2009, c. 95, §87 (AFF).



19-A §2804. Application of chapter to resident of foreign country and foreign support proceeding

1. Support proceeding. A tribunal of this State shall apply this subchapter, subchapters 2 to 6 and, as applicable, subchapter 7-A to a support proceeding involving:

A. A foreign support order; [2009, c. 95, §24 (NEW); 2009, c. 95, §87 (AFF).]

B. A foreign tribunal; or [2009, c. 95, §24 (NEW); 2009, c. 95, §87 (AFF).]

C. An obligee, obligor or child residing in a foreign country. [2009, c. 95, §24 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §24 (NEW); 2009, c. 95, §87 (AFF) .]

2. Comity. A tribunal of this State that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of this subchapter and subchapters 2 to 6.

[ 2009, c. 95, §24 (NEW); 2009, c. 95, §87 (AFF) .]

3. Proceeding subject to the Convention. Subchapter 7-A applies only to a support proceeding under the Convention. In such a proceeding, if a provision of subchapter 7-A is inconsistent with a provision of this subchapter or subchapters 2 to 6, subchapter 7-A controls.

[ 2009, c. 95, §24 (NEW); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2009, c. 95, §24 (NEW). 2009, c. 95, §87 (AFF).






Subchapter 2: JURISDICTION

Article 1: EXTENDED PERSONAL JURISDICTION

19-A §2851. Bases for jurisdiction over nonresident (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §9 (RP).



19-A §2852. Procedure when exercising jurisdiction over nonresident (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §9 (RP).






Article 2: PROCEEDINGS INVOLVING 2 OR MORE STATES

19-A §2901. Initiating and responding tribunal of this State (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §9 (RP).



19-A §2902. Simultaneous proceedings in another state (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §9 (RP).



19-A §2903. Continuing, exclusive jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §9 (RP).



19-A §2904. Enforcement and modification of support order by tribunal having continuing jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §9 (RP).






Article 3: RECONCILIATIONS OF MULTIPLE ORDERS

19-A §2951. Recognition of controlling child support orders (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 669, §15 (AMD). 2003, c. 436, §9 (RP).



19-A §2952. Multiple child support orders for 2 or more obligees (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §9 (RP).



19-A §2953. Credit for payments (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §9 (RP).









Subchapter 2-A: JURISDICTION

19-A §2961. Bases for jurisdiction over nonresident

1. Exercise of jurisdiction. In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this State may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

A. The individual is personally served with notice within this State; [2003, c. 436, §10 (NEW).]

B. The individual submits to the jurisdiction of this State by consent in a record, by entering a general appearance or by filing a responsive document having the effect of waiving any contest to personal jurisdiction; [2015, c. 186, §6 (AMD).]

C. The individual resided with the child in this State; [2003, c. 436, §10 (NEW).]

D. The individual resided in this State and provided prenatal expenses or support for the child; [2003, c. 436, §10 (NEW).]

E. The child resides in this State as a result of the acts or directives of the individual; [2003, c. 436, §10 (NEW).]

F. The individual engaged in sexual intercourse in this State and the child may have been conceived by that act of intercourse; or [2003, c. 436, §10 (NEW).]

G. There is any other basis consistent with the Constitution of Maine and the United States Constitution for the exercise of personal jurisdiction. [2003, c. 436, §10 (NEW).]

[ 2015, c. 186, §6 (AMD) .]

2. Use of bases to establish personal jurisdiction. The bases of personal jurisdiction set forth in subsection 1 or in any other law of this State may not be used to acquire personal jurisdiction for a tribunal of this State to modify a child support order of another state unless the requirements of section 3253 are met or, in the case of a foreign support order, unless the requirements of section 3261 are met.

[ 2009, c. 95, §25 (AMD); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2003, c. 436, §10 (NEW). 2009, c. 95, §25 (AMD). 2009, c. 95, §87 (AFF). 2015, c. 186, §6 (AMD).



19-A §2962. Duration of personal jurisdiction

Personal jurisdiction acquired by a tribunal of this State in a proceeding under this chapter or other law of this State relating to a support order continues as long as a tribunal of this State has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by sections 2965, 2966 and 2971. [2003, c. 436, §10 (NEW).]

SECTION HISTORY

2003, c. 436, §10 (NEW).



19-A §2963. Initiating and responding tribunal of this State

Under this chapter, a tribunal of this State may serve as an initiating tribunal to forward proceedings to a tribunal of another state and as a responding tribunal for proceedings initiated in another state or foreign country. [2009, c. 95, §26 (AMD); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

2003, c. 436, §10 (NEW). 2009, c. 95, §26 (AMD). 2009, c. 95, §87 (AFF).



19-A §2964. Simultaneous proceedings

1. Exercise of jurisdiction when filed in another state. A tribunal of this State may exercise jurisdiction to establish a support order when the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state or a foreign country only if:

A. The petition or comparable pleading in this State is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country; [2009, c. 95, §27 (AMD); 2009, c. 95, §87 (AFF).]

B. The contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and [2009, c. 95, §27 (AMD); 2009, c. 95, §87 (AFF).]

C. This State is the home state of the child, if that is a relevant factor. [2009, c. 95, §27 (AMD); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §27 (AMD); 2009, c. 95, §87 (AFF) .]

2. Jurisdiction may not be exercised when filed in another state. A tribunal of this State may not exercise jurisdiction to establish a support order when the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

A. The petition or comparable pleading in the other state or the foreign country is filed before the expiration of the time allowed in this State for filing a responsive pleading challenging the exercise of jurisdiction by this State; [2009, c. 95, §27 (AMD); 2009, c. 95, §87 (AFF).]

B. The contesting party timely challenges the exercise of jurisdiction in this State; and [2003, c. 436, §10 (NEW).]

C. The other state or the foreign country is the home state of the child, if that is a relevant factor. [2009, c. 95, §27 (AMD); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §27 (AMD); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2003, c. 436, §10 (NEW). 2009, c. 95, §27 (AMD). 2009, c. 95, §87 (AFF).



19-A §2965. Continuing, exclusive jurisdiction to modify child support order

1. Tribunal has continuing, exclusive jurisdiction. A tribunal of this State that has issued a support order consistent with the laws of this State has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and:

A. At the time of the filing of a request for modification this State is the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued; or [2003, c. 436, §10 (NEW).]

B. Even if this State is not the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this State may continue to exercise jurisdiction to modify its order. [2003, c. 436, §10 (NEW).]

[ 2003, c. 436, §10 (NEW) .]

2. Tribunal may not exercise continuing, exclusive jurisdiction. A tribunal of this State that has issued a child support order consistent with the laws of this State may not exercise its continuing, exclusive jurisdiction to modify the order if:

A. All of the parties who are individuals file consent in a record with the tribunal of this State that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or [2003, c. 436, §10 (NEW).]

B. The tribunal's order is not the controlling order. [2003, c. 436, §10 (NEW).]

[ 2003, c. 436, §10 (NEW) .]

3. Recognition of jurisdiction of another state's tribunal. If a tribunal of another state that has issued a child support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to this chapter that modifies a child support order of a tribunal of this State, tribunals of this State shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

[ 2003, c. 436, §10 (NEW) .]

4. Initiating tribunal to request modification. A tribunal of this State that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

[ 2003, c. 436, §10 (NEW) .]

5. Temporary support order. A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

[ 2003, c. 436, §10 (NEW) .]

SECTION HISTORY

2003, c. 436, §10 (NEW).



19-A §2966. Continuing jurisdiction to enforce child support order

1. Initiating tribunal to enforce. A tribunal of this State that has issued a child support order consistent with the laws of this State may serve as an initiating tribunal to request a tribunal of another state to enforce:

A. The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or [2003, c. 436, §10 (NEW).]

B. A money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order. [2009, c. 95, §28 (AMD); 2009, c. 95, §87 (AFF).]

[ 2003, c. 436, §10 (NEW); 2009, c. 95, §28 (AMD); 2009, c. 95, §87 (AFF) .]

2. Responding tribunal to enforce. A tribunal of this State having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

[ 2003, c. 436, §10 (NEW) .]

SECTION HISTORY

2003, c. 436, §10 (NEW). 2009, c. 95, §28 (AMD). 2009, c. 95, §87 (AFF).



19-A §2967. Determination of controlling child support orders

1. Recognition of orders; one tribunal. If a proceeding is brought under this chapter and only one tribunal has issued a child support order, the order of that tribunal controls and must be so recognized.

[ 2003, c. 436, §10 (NEW) .]

2. Recognition of orders; 2 or more tribunals. If a proceeding is brought under this chapter and 2 or more child support orders have been issued by tribunals of this State or another state or a foreign country with regard to the same obligor and same child, a tribunal of this State having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized.

A. If only one of the tribunals has continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls. [2009, c. 95, §29 (AMD).]

B. If more than one of the tribunals has continuing, exclusive jurisdiction under this chapter:

(1) An order issued by a tribunal in the current home state of the child controls; or

(2) If an order has not been issued in the current home state of the child, the order most recently issued controls. [2003, c. 436, §10 (NEW).]

C. If none of the tribunals have continuing, exclusive jurisdiction under this chapter, the tribunal of this State shall issue a child support order, which controls. [2003, c. 436, §10 (NEW).]

[ 2009, c. 95, §29 (AMD); 2009, c. 95, §87 (AFF) .]

3. Request for order. If 2 or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this State having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection 2. The request may be filed with a registration for enforcement or registration for modification pursuant to subchapter 6 or may be filed as a separate proceeding.

[ 2009, c. 95, §30 (AMD); 2009, c. 95, §87 (AFF) .]

4. Copy of orders required. A request to determine which is the controlling order must be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

[ 2003, c. 436, §10 (NEW) .]

5. Tribunal having continuing, exclusive jurisdiction. The tribunal that issued the controlling order under subsection 1, 2 or 3 has continuing jurisdiction to the extent provided in section 2965 or 2966.

[ 2003, c. 436, §10 (NEW) .]

6. Basis for order. A tribunal of this State that determines by order which is the controlling order under subsection 2, paragraph A or B or subsection 3, or that issues a new controlling order under subsection 2, paragraph C, shall state in that order:

A. The basis upon which the tribunal made its determination; [2003, c. 436, §10 (NEW).]

B. The amount of prospective support, if any; and [2003, c. 436, §10 (NEW).]

C. The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by section 2969. [2003, c. 436, §10 (NEW).]

[ 2003, c. 436, §10 (NEW) .]

7. Filing certified copy of order. Within 30 days after issuance of an order determining which order is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

[ 2003, c. 436, §10 (NEW) .]

8. Controlling order or judgment must be recognized. An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this chapter.

[ 2003, c. 436, §10 (NEW) .]

SECTION HISTORY

2003, c. 436, §10 (NEW). 2009, c. 95, §§29, 30 (AMD). 2009, c. 95, §87 (AFF).



19-A §2968. Child support orders for 2 or more obligees

In responding to registrations or petitions for enforcement of 2 or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this State shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this State. [2009, c. 95, §31 (AMD); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

2003, c. 436, §10 (NEW). 2009, c. 95, §31 (AMD). 2009, c. 95, §87 (AFF).



19-A §2969. Credit for payments

A tribunal of this State shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this State or another state or a foreign country. [2009, c. 95, §32 (AMD); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

2003, c. 436, §10 (NEW). 2009, c. 95, §32 (AMD). 2009, c. 95, §87 (AFF).



19-A §2970. Application of chapter to nonresident subject to personal jurisdiction

A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this chapter or under other laws of this State relating to a support order or recognizing a foreign support order may receive evidence from outside this State pursuant to section 3016, communicate with a tribunal outside this State pursuant to section 3017 and obtain discovery through a tribunal outside this State pursuant to section 3018. In all other respects, subchapters 3 to 7-A do not apply and the tribunal shall apply the procedural and substantive law of this State. [2009, c. 95, §33 (AMD); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

2003, c. 436, §10 (NEW). 2009, c. 95, §33 (AMD). 2009, c. 95, §87 (AFF).



19-A §2971. Continuing, exclusive jurisdiction to modify spousal support order

1. Tribunal of this State; continuing, exclusive jurisdiction. A tribunal of this State issuing a spousal support order consistent with the law of this State has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

[ 2003, c. 436, §10 (NEW) .]

2. Spousal support issued by another state or foreign country. A tribunal of this State may not modify a spousal support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

[ 2009, c. 95, §34 (AMD); 2009, c. 95, §87 (AFF) .]

3. Tribunal of this State; initiating or responding tribunal. A tribunal of this State that has continuing, exclusive jurisdiction over a spousal support order may serve as:

A. An initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this State; or [2003, c. 436, §10 (NEW).]

B. A responding tribunal to enforce or modify its own spousal support order. [2003, c. 436, §10 (NEW).]

[ 2003, c. 436, §10 (NEW) .]

SECTION HISTORY

2003, c. 436, §10 (NEW). 2009, c. 95, §34 (AMD). 2009, c. 95, §87 (AFF).






Subchapter 3: CIVIL PROVISIONS OF GENERAL APPLICATION

19-A §3001. Proceedings under this chapter

1. Application of subchapter. Except as otherwise provided in this chapter, this subchapter applies to all proceedings under this chapter.

[ 2003, c. 436, §11 (RPR) .]

1-A. Initiation of proceedings. An individual petitioner or a support enforcement agency may initiate a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country that has or can obtain personal jurisdiction over the respondent.

[ 2009, c. 95, §35 (AMD); 2009, c. 95, §87 (AFF) .]

2. Proceedings.

[ 2003, c. 436, §11 (RP) .]

3. Commencement of proceeding.

[ 2003, c. 436, §11 (RP) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §11 (RPR). 2009, c. 95, §35 (AMD). 2009, c. 95, §87 (AFF).



19-A §3002. Proceeding by minor parent

A minor parent or a guardian or other legal representative of a minor parent may maintain a proceeding on behalf of or for the benefit of the minor's child. [2003, c. 436, §12 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §12 (AMD).



19-A §3003. Application of law of this State

Except as otherwise provided in this chapter, a responding tribunal of this State shall: [2003, c. 436, §12 (AMD).]

1. Procedural and substantive law; powers and remedies. Apply the procedural and substantive law generally applicable to similar proceedings originating in this State and may exercise all powers and provide all remedies available in those proceedings; and

[ 2003, c. 436, §12 (AMD) .]

2. Determine duty and amount of support. Determine the duty of support and the amount payable in accordance with the law and support guidelines of this State.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §12 (AMD).



19-A §3004. Duties of initiating tribunal (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §13 (RP).



19-A §3004-A. Duties of initiating tribunal

1. Forward petition and accompanying documents. Upon the filing of a petition authorized by this chapter, an initiating tribunal of this State shall forward the petition and its accompanying documents:

A. To the responding tribunal or appropriate support enforcement agency in the responding state; or [2003, c. 436, §14 (NEW).]

B. If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged. [2003, c. 436, §14 (NEW).]

[ 2003, c. 436, §14 (NEW) .]

2. Issue certificate or document; make findings; specify amount. If requested by the responding tribunal, a tribunal of this State shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of this State shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under the applicable official or market exchange rate as publicly reported and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.

[ 2009, c. 95, §36 (AMD); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2003, c. 436, §14 (NEW). 2009, c. 95, §36 (AMD). 2009, c. 95, §87 (AFF).



19-A §3005. Duties and powers of responding tribunal

1. Duties of responding tribunal. Upon receipt of a petition or comparable pleading from the state information agency, a responding tribunal shall cause the petition or pleading to be filed and notify the petitioner by first class mail where and when it was filed.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Powers of responding tribunal. A responding tribunal of this State, to the extent not prohibited by other law, may:

A. Establish or enforce a support order, modify a child support order, determine the controlling child support order or render a judgment to determine parentage of a child; [2009, c. 95, §37 (AMD); 2009, c. 95, §87 (AFF).]

B. Order an obligor to comply with a support order, specifying the amount and the manner of compliance; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Order income withholding; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Determine the amount of any arrearages and specify a method of payment; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. Enforce orders by civil or criminal contempt, or both; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. Set aside property for satisfaction of the support order; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. Place liens and order execution on the obligor's property; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

H. Order an obligor to keep the tribunal informed of the obligor's current residential address, e-mail address, telephone number, employer, address of employment and telephone number at the place of employment; [2009, c. 95, §38 (AMD); 2009, c. 95, §87 (AFF).]

I. Issue a capias for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the capias in any local and state computer systems for criminal warrants; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

J. Order the obligor to seek appropriate employment by specified methods; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

K. Award reasonable attorney's fees and other fees and costs; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

L. Grant any other available remedy. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2009, c. 95, §§ 37, 38 (AMD); 2009, c. 95, §87 (AFF) .]

3. Calculations included. A responding tribunal of this State shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Support not conditional on visitation. A responding tribunal of this State may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Copies of order. If a responding tribunal of this State issues an order under this chapter, the tribunal shall send a copy of the order by first class mail to the petitioner and the respondent and to the initiating tribunal, if any.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Convert foreign currency amount to dollar amount. If requested to enforce a support order, arrears or judgment or modify a support order stated in a foreign currency, a responding tribunal of this State shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

[ 2003, c. 436, §16 (NEW) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §§15,16 (AMD). 2009, c. 95, §§37, 38 (AMD). 2009, c. 95, §87 (AFF).



19-A §3006. Inappropriate tribunal

If a petition or comparable pleading is received by an inappropriate tribunal of this State, the inappropriate tribunal shall forward the petition or pleading and accompanying documents to an appropriate tribunal or to the state information agency in this State or another state and notify the petitioner where and when the pleading was sent. [1997, c. 669, §16 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 669, §16 (AMD).



19-A §3007. Duties of the department as the support enforcement agency

1. Services to petitioner. The department, upon request, shall provide services to a petitioner in a proceeding under this chapter.

[ 2009, c. 95, §39 (AMD); 2009, c. 95, §87 (AFF) .]

2. Duties. If the department provides services to the petitioner, the department shall:

A. Take all steps necessary to enable an appropriate tribunal of this State or another state or a foreign country to obtain jurisdiction over the respondent; [2009, c. 95, §40 (AMD); 2009, c. 95, §87 (AFF).]

B. Request an appropriate tribunal to set a date, time and place for a hearing; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Within 2 days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written notice in a record from an initiating, responding or registering tribunal, send a copy of the notice to the petitioner; [2003, c. 436, §17 (AMD).]

E. Within 2 days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and [2003, c. 436, §17 (AMD).]

F. Notify the petitioner if jurisdiction over the respondent can not be obtained. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2009, c. 95, §40 (AMD); 2009, c. 95, §87 (AFF) .]

2-A. Registration; reasonable efforts. If the department requests registration of a child support order in this State for enforcement or for modification, the department shall make reasonable efforts:

A. To ensure that the order to be registered is the controlling order; or [2003, c. 436, §18 (NEW).]

B. If 2 or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so. [2003, c. 436, §18 (NEW).]

[ 2003, c. 436, §18 (NEW) .]

2-B. Conversion of amounts to dollars. If the department requests registration and enforcement of a support order, arrears or judgment stated in a foreign currency, the department shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

[ 2003, c. 436, §18 (NEW) .]

2-C. Issuance upon request. The department shall issue or request a tribunal of this State to issue a child support order and an income-withholding order that redirect payment of current support, arrears and interest if requested to do so by a support enforcement agency of another state pursuant to section 3019.

[ 2009, c. 95, §41 (AMD); 2009, c. 95, §87 (AFF) .]

3. No attorney or fiduciary relationship. This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between the department or the attorney for the department and the individual being assisted by the department.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §§17,18 (AMD). 2009, c. 95, §§39-41 (AMD). 2009, c. 95, §87 (AFF).



19-A §3008. Duty of Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 669, §17 (RP).



19-A §3008-A. Duty of commissioner

If the commissioner determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the commissioner may order the agency to perform its duties under this chapter or may otherwise provide those services directly to the individual. [1997, c. 669, §18 (NEW).]

The Attorney General may determine that a foreign country has established a reciprocal arrangement for child support with this State and take appropriate action for notification of the determination. [2009, c. 95, §42 (AMD); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

1997, c. 669, §18 (NEW). 2003, c. 436, §19 (AMD). 2009, c. 95, §42 (AMD). 2009, c. 95, §87 (AFF).



19-A §3009. Private attorney

An individual may employ a private attorney to represent the individual in proceedings authorized by this chapter. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §3010. Duties of the department as the state information agency (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §20 (AMD). 2009, c. 95, §87 (AFF). 2009, c. 95, §43 (RP).



19-A §3010-A. Duties of the department as the state information agency

1. State information agency. The department is the state information agency.

[ 2009, c. 95, §44 (NEW); 2009, c. 95, §87 (AFF) .]

2. Duties. The state information agency shall:

A. Compile and maintain a current list, including addresses, of the tribunals in this State that have jurisdiction under this chapter and the department and transmit a copy to the state information agency of every other state; [2009, c. 95, §44 (NEW); 2009, c. 95, §87 (AFF).]

B. Maintain a register of the names and addresses of tribunals and support enforcement agencies received from other states; [2009, c. 95, §44 (NEW); 2009, c. 95, §87 (AFF).]

C. Forward to the appropriate tribunal in the state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from another state or a foreign country; and [2009, c. 95, §44 (NEW); 2009, c. 95, §87 (AFF).]

D. Obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses and social security. [2009, c. 95, §44 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §44 (NEW); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2009, c. 95, §44 (NEW). 2009, c. 95, §87 (AFF).



19-A §3011. Pleadings and accompanying documents

1. Petition; contents. In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage of a child or to register and modify a support order of a tribunal of another state or a foreign country must file a petition. Unless otherwise ordered under section 3012, the petition or accompanying documents must provide, so far as known, the names, residential addresses and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

[ 2009, c. 95, §45 (AMD); 2009, c. 95, §87 (AFF) .]

2. Specify relief sought. The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §21 (AMD). 2009, c. 95, §45 (AMD). 2009, c. 95, §87 (AFF).



19-A §3012. Nondisclosure of information in exceptional circumstances

If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice. [2003, c. 436, §22 (RPR).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §22 (RPR).



19-A §3013. Costs and fees

1. No fees or costs by petitioner. The petitioner may not be required to pay a filing fee or other costs.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Fees and costs if obligee prevails. If an obligee prevails, a responding tribunal of this State may assess against an obligor filing fees, reasonable attorney's fees, other costs and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs or expenses against the obligee or the support enforcement agency of either the initiating or the responding state or foreign country, except as provided by other law. Attorney's fees may be taxed as costs and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

[ 2009, c. 95, §46 (AMD); 2009, c. 95, §87 (AFF) .]

3. Costs and fees if hearing for delay. The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under subchapter VI, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2009, c. 95, §46 (AMD). 2009, c. 95, §87 (AFF).



19-A §3014. Limited immunity of petitioner

1. Personal jurisdiction in another proceeding. Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney or through services provided by the department, does not confer personal jurisdiction over the petitioner in another proceeding.

[ 2003, c. 436, §23 (AMD) .]

2. Not amenable to service. For the purpose of participating in a proceeding under this chapter, a petitioner is not amenable to service of civil process while physically present in this State.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Not applicable to unrelated acts. The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while present in this State for the purpose of participating in a proceeding under this chapter.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §23 (AMD).



19-A §3015. Nonparentage as defense

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §3016. Special rules of evidence and procedure

1. Physical presence not required. The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement or modification of a support order or the rendition of a judgment determining parentage of a child.

[ 2009, c. 95, §47 (AMD); 2009, c. 95, §87 (AFF) .]

2. Admissible evidence. An affidavit, a document substantially complying with federally mandated forms or a document incorporated by reference in any of them that would not be excluded under the hearsay rule if given in person is admissible in evidence if given under penalty of perjury by a party or witness residing outside this State.

[ 2009, c. 95, §48 (AMD); 2009, c. 95, §87 (AFF) .]

3. Copy of payment record admissible. A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it and is admissible to show whether payments were made.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Copies of bills admissible. Copies of bills for testing for parentage of a child and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least 10 days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

[ 2009, c. 95, §49 (AMD); 2009, c. 95, §87 (AFF) .]

5. No objection based on means of transmission. Documentary evidence transmitted from outside this State to a tribunal of this State by telephone, telecopier or other electronic means that does not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

[ 2009, c. 95, §50 (AMD); 2009, c. 95, §87 (AFF) .]

6. Testimony not in person. In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing outside this State to be deposed or to testify by telephone, audiovisual means or other electronic means at a designated tribunal or other location. A tribunal of this State shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

[ 2009, c. 95, §51 (AMD); 2009, c. 95, §87 (AFF) .]

7. Adverse inference from refusal to answer. If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. No spousal privilege. A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

9. No familial immunity. The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

10. Voluntary acknowledgment admissible. A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

[ 2003, c. 436, §25 (NEW) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §§24,25 (AMD). 2009, c. 95, §§47-51 (AMD). 2009, c. 95, §87 (AFF).



19-A §3017. Communications between tribunals

A tribunal of this State may communicate with a tribunal outside this State in a record, in an e-mail or by telephone or other means to obtain information concerning the laws; the legal effect of a judgment, decree or order of that tribunal; and the status of a proceeding. A tribunal of this State may furnish similar information by similar means to a tribunal outside this State. [2009, c. 95, §52 (AMD); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §26 (AMD). 2009, c. 95, §52 (AMD). 2009, c. 95, §87 (AFF).



19-A §3018. Assistance with discovery

A tribunal of this State may: [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Request a tribunal outside this State. Request a tribunal outside this State to assist in obtaining discovery; and

[ 2009, c. 95, §53 (AMD); 2009, c. 95, §87 (AFF) .]

2. Compel response. Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal outside this State.

[ 2009, c. 95, §53 (AMD); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2009, c. 95, §53 (AMD). 2009, c. 95, §87 (AFF).



19-A §3019. Receipt and disbursement of payments

1. Disburse promptly. The department shall disburse promptly any amounts received pursuant to a support order as directed by the order. The department shall furnish to a requesting party or tribunal of another state or foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

[ 2009, c. 95, §54 (AMD); 2009, c. 95, §87 (AFF) .]

2. Direct payment; issue withholding order or administrative notice. If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the department or the support enforcement agency of another state, the department or a tribunal of this State shall:

A. Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and [2003, c. 436, §27 (NEW).]

B. Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments. [2003, c. 436, §27 (NEW).]

[ 2003, c. 436, §27 (NEW) .]

3. Statement of record of payments. If the department receives redirected payments from another state pursuant to a law similar to subsection 2, the department shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

[ 2003, c. 436, §27 (NEW) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §27 (RPR). 2009, c. 95, §54 (AMD). 2009, c. 95, §87 (AFF).






Subchapter 4: ESTABLISHMENT OF SUPPORT ORDER OR DETERMINATION OF PARENTAGE

19-A §3051. Petition to establish support order

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Responding tribunal may issue support order. If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of this State with personal jurisdiction over the parties may issue a support order if:

A. The individual seeking the order resides outside this State; or [2009, c. 95, §55 (AMD); 2009, c. 95, §87 (AFF).]

B. The support enforcement agency seeking the order is located outside this State. [2009, c. 95, §55 (AMD); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §55 (AMD); 2009, c. 95, §87 (AFF) .]

2. Responding tribunal may issue temporary support order. A responding tribunal of this State may issue a temporary support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

A. The presumed father of the child; [2003, c. 436, §28 (NEW).]

B. Petitioning to have his paternity of the child adjudicated; [2003, c. 436, §28 (NEW).]

C. Identified as the father of the child through genetic testing; [2003, c. 436, §28 (NEW).]

D. An alleged father of the child who has declined to submit to genetic testing; [2003, c. 436, §28 (NEW).]

E. Shown by clear and convincing evidence to be the father of the child; [2003, c. 436, §28 (NEW).]

F. (TEXT EFFECTIVE UNTIL 7/1/16) An acknowledged father of the child as provided in Title 19-A, section 1616; [2003, c. 436, §28 (NEW).]

F. (TEXT EFFECTIVE 7/1/16) An acknowledged father of the child as provided in Title 19-A, chapter 61, subchapter 3; [2015, c. 296, Pt. C, §23 (AMD); 2015, c. 296, Pt. D, §1 (AFF).]

G. The mother of the child; or [2003, c. 436, §28 (NEW).]

H. An individual who has been ordered to pay child support to the child in a previous proceeding and the order has not been reversed or vacated. [2003, c. 436, §28 (NEW).]

[ 2015, c. 296, Pt. C, §23 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Tribunal shall issue support order. Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to section 3005.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §28 (AMD). 2009, c. 95, §55 (AMD). 2009, c. 95, §87 (AFF). 2015, c. 296, Pt. C, §23 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §3052. Proceeding to determine parentage

A tribunal of this State authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under this chapter or a law or procedure substantially similar to this chapter. [2009, c. 95, §56 (NEW); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

2009, c. 95, §56 (NEW). 2009, c. 95, §87 (AFF).






Subchapter 5: ENFORCEMENT OF SUPPORT ORDER WITHOUT REGISTRATION

19-A §3101. Employer's receipt of out-of-state income-withholding order

An income-withholding order issued in another state may be sent by or on behalf of the obligee or by the support enforcement agency to the obligor's employer, described as a payor of income under chapter 65, subchapter 4, without first filing a petition or comparable pleading or registering the order with a tribunal of this State. [2003, c. 436, §29 (AMD).]

1. Income-withholding order.

[ 1997, c. 669, §20 (RP) .]

2. Right to hearing.

[ 1997, c. 669, §20 (RP) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 669, §20 (RPR). 2003, c. 436, §29 (AMD).



19-A §3101-A. Employer's compliance with out-of-state income-withholding order

1. Copy of order to obligor. Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

[ 1997, c. 669, §21 (NEW) .]

2. Recognition of out-of-state order. The employer shall treat an income-withholding order issued in another state that appears regular on its face as if it had been issued by a tribunal of this State.

[ 1997, c. 669, §21 (NEW) .]

3. Employer to withhold and distribute funds. Except as otherwise provided in subsection 4 and section 3101-B, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order that specify:

A. The duration and amount of periodic payments of current child support, stated as an exact sum; [1997, c. 669, §21 (NEW).]

B. The person or support enforcement agency designated to receive payments and the address to which payments are to be forwarded; [1997, c. 669, §21 (NEW).]

C. Medical support, whether in the form of periodic cash payments stated as an exact sum or an order that the obligor provide health insurance coverage for the child under a policy available through the obligor's employment; [1997, c. 669, §21 (NEW).]

D. The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal and the obligee's attorney, stated as exact sums; and [1997, c. 669, §21 (NEW).]

E. The amount of periodic payments of arrearages and interest on arrearages, stated as exact sums. [1997, c. 669, §21 (NEW).]

[ 1997, c. 669, §21 (NEW) .]

4. Compliance with state laws. An employer shall comply with the laws of the state of the obligor's principal place of employment with respect to:

A. The employer's fee for processing an income-withholding order; [1997, c. 669, §21 (NEW).]

B. The maximum amount permitted to be withheld from the obligor's income; and [1997, c. 669, §21 (NEW).]

C. The times within which the employer must implement the income-withholding order and forward the child support payment. [1997, c. 669, §21 (NEW).]

[ 1997, c. 669, §21 (NEW) .]

SECTION HISTORY

1997, c. 669, §21 (NEW).



19-A §3101-B. Employer's compliance with 2 or more income-withholding orders

If an employer receives 2 or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the laws of the state of the obligor's principal place of employment when establishing the priorities for withholding and allocating income withheld for 2 or more child support obligees. [2003, c. 436, §30 (AMD).]

SECTION HISTORY

1997, c. 669, §21 (NEW). 2003, c. 436, §30 (AMD).



19-A §3101-C. Immunity from civil liability

An employer that complies with an income-withholding order issued in another state in accordance with this subchapter is not subject to civil liability to an individual or support enforcement agency with regard to the employer's withholding of child support payments from the obligor's income. [2009, c. 95, §57 (AMD); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

1997, c. 669, §21 (NEW). 2009, c. 95, §57 (AMD). 2009, c. 95, §87 (AFF).



19-A §3101-D. Penalties for noncompliance

An employer that willfully fails to comply with an income-withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this State. [2009, c. 95, §58 (AMD); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

1997, c. 669, §21 (NEW). 2009, c. 95, §58 (AMD). 2009, c. 95, §87 (AFF).



19-A §3101-E. Option to appoint department as payment agent (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 669, §21 (NEW). 2015, c. 186, §7 (RP).



19-A §3101-F. Contest by obligor

1. Contesting the validity or enforcement of an order. An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this State by registering the order in a tribunal of this State and filing a contest to that order as provided in subchapter 6, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this State. Section 3153 applies to the contest.

[ 2003, c. 436, §31 (AMD) .]

2. Notice of the contest. The obligor shall give notice of the contest to:

A. The support enforcement agency providing services to the obligee; [1997, c. 669, §21 (NEW).]

B. Each employer that has directly received an income-withholding order relating to the obligor; and [2003, c. 436, §32 (AMD).]

C. The person designated to receive payments in the income-withholding order or, if a person is not designated, to the obligee. [2003, c. 436, §33 (AMD).]

[ 2003, c. 436, §§32, 33 (AMD) .]

SECTION HISTORY

1997, c. 669, §21 (NEW). 2003, c. 436, §§31-33 (AMD).



19-A §3102. Administrative enforcement of orders

1. Documents to state information agency. A party residing in another state or a support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued in another state or a foreign support order shall send the documents required for registering the order to the department.

[ 2009, c. 95, §59 (AMD); 2009, c. 95, §87 (AFF) .]

2. Consider and enforce. Upon receipt of the documents, the department, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

[ 2009, c. 95, §59 (AMD); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §34 (AMD). 2009, c. 95, §59 (AMD). 2009, c. 95, §87 (AFF).






Subchapter 6: REGISTRATION, ENFORCEMENT AND MODIFICATION OF SUPPORT ORDER

Article 1: REGISTRATION AND ENFORCEMENT OF SUPPORT ORDER

19-A §3150. Registration of order for enforcement

A support order or income-withholding order issued in another state or a foreign country may be registered in this State for enforcement. [2009, c. 95, §60 (NEW); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

2009, c. 95, §60 (NEW). 2009, c. 95, §87 (AFF).



19-A §3151. Procedure to register order for enforcement

1. Required documents and information. Except as otherwise provided in section 3316, a support order or an income-withholding order of another state or a foreign support order may be registered in this State by sending the following records to the appropriate tribunal in this State:

A. A letter of transmittal to the tribunal requesting registration and enforcement; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Two copies, including one certified copy, of the order to be registered, including any modification of an order; [2003, c. 436, §36 (AMD).]

C. A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearages; [2003, c. 436, §36 (AMD).]

D. The name of the obligor and, if known:

(1) The obligor's address and social security number;

(2) The name and address of the obligor's employer and any other source of income of the obligor; and

(3) A description and the location of property of the obligor in this State not exempt from execution; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. Except as otherwise provided in section 3012, the name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted. [2009, c. 95, §61 (AMD); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §61 (AMD); 2009, c. 95, §87 (AFF) .]

2. File as foreign judgment. On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of another state or foreign country, together with one copy of the documents and information, regardless of their form.

[ 2009, c. 95, §62 (AMD); 2009, c. 95, §87 (AFF) .]

3. Additional petition filed at same time. A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this State may be filed at the same time as the request for registration, or later. The pleading must specify the grounds for the remedy sought.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Two or more orders in effect. If 2 or more orders are in effect, the person requesting registration shall:

A. Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section; [2003, c. 436, §36 (NEW).]

B. Specify the order alleged to be the controlling order, if any; and [2003, c. 436, §36 (NEW).]

C. Specify the amount of consolidated arrears, if any. [2003, c. 436, §36 (NEW).]

[ 2003, c. 436, §36 (NEW) .]

5. Request for determination of controlling order. A request for a determination of which order is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

[ 2003, c. 436, §36 (NEW) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §36 (AMD). 2009, c. 95, §§61, 62 (AMD). 2009, c. 95, §87 (AMD).



19-A §3152. Effect of registration for enforcement

1. Registered when filed. A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this State.

[ 2009, c. 95, §63 (AMD); 2009, c. 95, §87 (AFF) .]

2. Enforceability of registered order. A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this State.

[ 2009, c. 95, §63 (AMD); 2009, c. 95, §87 (AFF) .]

3. Recognition and enforcement of registered order; no modification. Except as otherwise provided in this chapter, a tribunal of this State shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.

[ 2009, c. 95, §63 (AMD); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2009, c. 95, §63 (AMD). 2009, c. 95, §87 (AFF).



19-A §3153. Choice of law

1. Current payments, other obligations and arrearages under order. Except as otherwise provided in subsection 4, the law of the issuing state or foreign country governs:

A. The nature, extent, amount and duration of current payments under a registered support order; [2003, c. 436, §37 (NEW).]

B. The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and [2003, c. 436, §37 (NEW).]

C. The existence and satisfaction of other obligations under the support order. [2003, c. 436, §37 (NEW).]

[ 2009, c. 95, §64 (AMD); 2009, c. 95, §87 (AFF) .]

2. Proceeding for arrears. In a proceeding for arrears under a registered support order, the statute of limitation of this State or of the issuing state or foreign country, whichever is for a longer period of time, applies.

[ 2009, c. 95, §64 (AMD); 2009, c. 95, §87 (AFF) .]

3. Procedures and remedies of this State. A responding tribunal of this State shall apply the procedures and remedies of this State to enforce current support and collect arrears and interest due on a support order of another state or a foreign country registered in this State.

[ 2009, c. 95, §64 (AMD); 2009, c. 95, §87 (AFF) .]

4. Application of law of state issuing controlling order. After a tribunal of this State or another state determines which order is the controlling order and issues an order consolidating arrears, if any, a tribunal of this State shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support and on consolidated arrears.

[ 2009, c. 95, §64 (AMD); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §37 (RPR). 2009, c. 95, §64 (AMD). 2009, c. 95, §87 (AFF).






Article 2: CONTEST OF VALIDITY OR ENFORCEMENT

19-A §3201. Notice of registration of order

1. Time and method of notice. When a support order or income-withholding order issued in another state or a foreign support order is registered, the registering tribunal of this State shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

[ 2009, c. 95, §65 (AMD); 2009, c. 95, §87 (AFF) .]

2. Contents of notice. A notice must inform the nonregistering party:

A. That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this State; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after notice unless the registered order is subject to section 3317; [2009, c. 95, §66 (AMD); 2009, c. 95, §87 (AFF).]

C. That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Of the amount of any alleged arrearages. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2009, c. 95, §66 (AMD); 2009, c. 95, §87 (AFF) .]

3. Notice if 2 or more orders. If the registering party asserts that 2 or more orders are in effect, a notice must also:

A. Identify the 2 or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any; [2009, c. 95, §67 (AMD); 2009, c. 95, §87 (AFF).]

B. Notify the nonregistering party of the right to a determination of which order is the controlling order; [2003, c. 436, §38 (NEW).]

C. State that the procedures provided in subsection 2 apply to the determination of which order is the controlling order; and [2003, c. 436, §38 (NEW).]

D. State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order. [2003, c. 436, §38 (NEW).]

[ 2009, c. 95, §67 (AMD); 2009, c. 95, §87 (AFF) .]

4. Notice of income-withholding order. Upon registration of an income-withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to chapter 65, subchapter 4.

[ 2009, c. 95, §68 (AMD); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §38 (AMD). 2009, c. 95, §§65-68 (AMD). 2009, c. 95, §87 (AFF).



19-A §3202. Procedure to contest validity or enforcement of registered order

1. Timing and remedies. A nonregistering party seeking to contest the validity or enforcement of a registered support order in this State shall request a hearing within the time required by section 3201. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order or to contest the remedies being sought or the amount of any alleged arrearages pursuant to section 3203.

[ 2009, c. 95, §69 (AMD); 2009, c. 95, §87 (AFF) .]

2. Order confirmed if contest not timely. If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

[ 2009, c. 95, §70 (AMD); 2009, c. 95, §87 (AFF) .]

3. Notice of hearing to the parties. If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties by first class mail of the date, time and place of the hearing.

[ 2009, c. 95, §71 (AMD); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §39 (AMD). 2009, c. 95, §§69-71 (AMD). 2009, c. 95, §87 (AFF).



19-A §3203. Contest of registration or enforcement

1. Defenses to contest validity or enforcement. A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

A. The issuing tribunal lacked personal jurisdiction over the contesting party; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The order was obtained by fraud; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. Full or partial payment has been made; [2003, c. 436, §40 (AMD).]

G. The statute of limitation under section 3153 precludes enforcement of some or all of the alleged arrearages; or [2003, c. 436, §40 (AMD).]

H. The alleged controlling order is not the controlling order. [2003, c. 436, §41 (NEW).]

[ 2009, c. 95, §72 (AMD); 2009, c. 95, §87 (AFF) .]

2. Full or partial defense. If a party presents evidence establishing a full or partial defense under subsection 1, a tribunal may stay enforcement of the registered support order, continue the proceeding to permit production of additional relevant evidence and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the laws of this State.

[ 2009, c. 95, §72 (AMD); 2009, c. 95, §87 (AFF) .]

3. Confirmation of order. If the contesting party does not establish a defense under subsection 1 to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.

[ 2009, c. 95, §72 (AMD); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §§40,41 (AMD). 2009, c. 95, §72 (AMD). 2009, c. 95, §87 (AFF).



19-A §3204. Confirmed order

Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration. [2009, c. 95, §73 (AMD); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2009, c. 95, §73 (AMD). 2009, c. 95, §87 (AFF).






Article 3: REGISTRATION AND MODIFICATION OF CHILD SUPPORT ORDER OF ANOTHER STATE

19-A §3251. Procedure to register child support order of another state for modification

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this State in the same manner provided in sections 3150 to 3204 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification. [2009, c. 95, §74 (AMD); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2009, c. 95, §74 (AMD). 2009, c. 95, §87 (AFF).



19-A §3252. Effect of registration for modification

A tribunal of this State may enforce a child support order of another state registered for purposes of modification in the same manner as if the order had been issued by a tribunal of this State, but the registered support order may be modified only if the requirements of section 3253 or 3255 have been met. [2009, c. 95, §75 (AMD); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §42 (AMD). 2009, c. 95, §75 (AMD). 2009, c. 95, §87 (AFF).



19-A §3253. Modification of child support order of another state

1. Modification of child support order of another state. If section 3255 does not apply, upon petition a tribunal of this State may modify a child support order issued in another state that has been registered in this State if, after notice and hearing, the tribunal finds that:

A. The following requirements are met:

(1) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(2) A petitioner who is a nonresident of this State seeks modification; and

(3) The respondent is subject to the personal jurisdiction of the tribunal of this State; or [2003, c. 436, §43 (RPR).]

B. This State is the residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction. [2009, c. 95, §76 (AMD); 2009, c. 95, §87 (AFF).]

C. [2003, c. 436, §43 (RP).]

[ 2009, c. 95, §76 (AMD); 2009, c. 95, §87 (AFF) .]

2. Modification; enforcement and satisfaction. Modification of a registered child support order is subject to the same requirements, procedures and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.

[ 2003, c. 436, §43 (RPR) .]

3. No modification. A tribunal of this State may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If 2 or more tribunals have issued child support orders for the same obligor and same child, the order that controls and must be recognized under section 2967 establishes the aspects of the child support order that are nonmodifiable.

[ 2009, c. 95, §77 (AMD); 2009, c. 95, §87 (AFF) .]

3-A. Issuing state's law governs. In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

[ 2003, c. 436, §43 (NEW) .]

4. Modification order; continuing, exclusive jurisdiction. Upon issuance of an order by a tribunal of this State modifying a child support order issued in another state, the tribunal of this State becomes the tribunal of continuing, exclusive jurisdiction.

[ 2003, c. 436, §43 (RPR) .]

5. Filing of modified order.

[ 2003, c. 436, §43 (RP) .]

6. Retained jurisdiction to modify an order issued in this State. Notwithstanding subsections 1 to 4 and section 2961, subsection 2, a tribunal of this State retains jurisdiction to modify an order issued by a tribunal of this State if:

A. One party resides in another state; and [2009, c. 95, §78 (NEW); 2009, c. 95, §87 (AFF).]

B. The other party resides outside the United States. [2009, c. 95, §78 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §78 (NEW); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 669, §22 (AMD). 2003, c. 436, §43 (RPR). 2009, c. 95, §§76-78 (AMD). 2009, c. 95, §87 (AFF).



19-A §3254. Recognition of order modified in another state

If a child support order issued by a tribunal of this State is modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this State: [2015, c. 186, §8 (AMD).]

1. Enforce amounts accruing before modification. May enforce the order that was modified only as to arrears and interest accruing before the modification;

[ 2003, c. 436, §44 (AMD) .]

2. Enforce nonmodifiable aspects.

[ 2003, c. 436, §44 (RP) .]

3. Relief for violations before modification. May provide appropriate relief for violations of its order that occurred before the effective date of the modification; and

[ 2003, c. 436, §44 (AMD) .]

4. Recognize modifying order. Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

[ 2003, c. 436, §44 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §44 (AMD). 2015, c. 186, §8 (AMD).



19-A §3255. Jurisdiction to modify child support order of another state when individual parties reside in State

1. Jurisdiction to modify. If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

[ 2003, c. 436, §45 (NEW) .]

2. Application of laws. A tribunal of this State exercising jurisdiction under this section shall apply the provisions of subchapters 1 and 2-A, this subchapter and the procedural and substantive law of this State to the proceeding for enforcement or modification. Subchapters 3, 4, 5, 7-A and 8 do not apply.

[ 2009, c. 95, §79 (AMD); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2003, c. 436, §45 (NEW). 2009, c. 95, §79 (AMD). 2009, c. 95, §87 (AFF).



19-A §3256. Notice to issuing tribunal of modification

Within 30 days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction. [2003, c. 436, §45 (NEW).]

SECTION HISTORY

2003, c. 436, §45 (NEW).



19-A §3257. Jurisdiction to modify child support order of foreign country or political subdivision (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 436, §45 (NEW). 2009, c. 95, §87 (AFF). 2009, c. 95, §80 (RP).






Article 4: REGISTRATION AND MODIFICATION OF FOREIGN CHILD SUPPORT ORDER

19-A §3261. Jurisdiction to modify child support order of foreign country

1. Assumption of jurisdiction. Except as otherwise provided in section 3321, if a foreign country lacks or refuses to exercise jurisdiction to modify its child support order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether the consent to modification of a child support order otherwise required of the individual pursuant to section 3253 has been given or whether the individual seeking modification is a resident of this State or of the foreign country.

[ 2009, c. 95, §81 (NEW); 2009, c. 95, §87 (AFF) .]

2. Controlling order. An order issued by a tribunal of this State modifying a foreign child support order pursuant to this section is the controlling order.

[ 2009, c. 95, §81 (NEW); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2009, c. 95, §81 (NEW). 2009, c. 95, §87 (AFF).



19-A §3262. Procedure to register child support order of foreign country for modification

A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child support order not under the Convention may register that order in this State as provided in sections 3150 to 3204 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration or at another time. The petition must specify the grounds for modification. [2009, c. 95, §81 (NEW); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

2009, c. 95, §81 (NEW). 2009, c. 95, §87 (AFF).









Subchapter 7: DETERMINATION OF PARENTAGE

19-A §3301. Proceeding to determine parentage (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §46 (AMD). 2009, c. 95, §87 (AFF). 2009, c. 95, §82 (RP).






Subchapter 7-A: SUPPORT PROCEEDINGS SUBJECT TO CONVENTION

19-A §3311. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

1. Application. "Application" means a request under the Convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

2. Central authority. "Central authority" means the entity designated by the United States or a foreign country described in section 2802, subsection 3-A to perform the functions specified in the Convention.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

3. Convention support order. "Convention support order" means a support order of a tribunal of a foreign country described in section 2802, subsection 3-A.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

4. Direct request. "Direct request" means a petition filed by an individual in a tribunal of this State in a proceeding involving an obligee, obligor or child residing outside the United States.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

4-A. Foreign central authority. "Foreign central authority" means the entity designated by a foreign country as defined in section 2802, subsection 3-A to perform the functions specified in the Convention.

[ 2015, c. 186, §9 (NEW) .]

5. Foreign support agreement. "Foreign support agreement" means an agreement for support in a record that:

A. Is enforceable as a support order in the country of origin; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

B. Has been formally drawn up or registered as an authentic instrument by a foreign tribunal or authenticated by or concluded, registered or filed with a foreign tribunal; and [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

C. May be reviewed and modified by a foreign tribunal. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

"Foreign support agreement" includes a maintenance arrangement or authentic instrument under the Convention.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

6. United States central authority. "United States central authority" means the Secretary of the United States Department of Health and Human Services.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2009, c. 95, §83 (NEW). 2009, c. 95, §87 (AFF). 2015, c. 186, §9 (AMD).



19-A §3312. Applicability

This subchapter applies only to a support proceeding under the Convention. In such a proceeding, if a provision of this subchapter is inconsistent with a provision in subchapters 1 to 6, this subchapter controls. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

2009, c. 95, §83 (NEW). 2009, c. 95, §87 (AFF).



19-A §3313. Relationship of the department to United States central authority

The Department of Health and Human Services of this State is recognized as the agency designated by the United States central authority to perform specific functions under the Convention. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

2009, c. 95, §83 (NEW). 2009, c. 95, §87 (AFF).



19-A §3314. Initiation by department of support proceedings

1. Duty of department. In a proceeding pursuant to this subchapter, the department shall:

A. Transmit and receive applications; and [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

B. Initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this State. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

2. Proceedings available to obligee. The following support proceedings are available to an obligee under the Convention:

A. Recognition or recognition and enforcement of a foreign support order; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

B. Enforcement of a support order issued or recognized in this State; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

C. Establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

D. Establishment of a support order if recognition of a foreign support order is refused under section 3318; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

E. Modification of a support order of a tribunal of this State; and [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

F. Modification of a support order of a tribunal of another state or a foreign country. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

3. Proceedings available to obligor. The following support proceedings are available under the Convention to an obligor against whom there is an existing support order:

A. Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this State; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

B. Modification of a support order of a tribunal of this State; and [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

C. Modification of a support order of a tribunal of another state or a foreign country. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

4. Tribunal may not require guarantee of payment of costs and expenses. A tribunal of this State may not require security, bond or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the Convention.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2009, c. 95, §83 (NEW). 2009, c. 95, §87 (AFF).



19-A §3315. Direct request

1. Establishment or modification of support or determination of parentage. A petitioner may file a direct request seeking the establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this State applies.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

2. Recognition and enforcement of support order or agreement. A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, the provisions of sections 3316 to 3323 apply.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

3. Guarantee of payment of costs may not be required; free legal assistance. In a direct request seeking recognition and enforcement of a Convention support order or foreign support agreement:

A. A security, bond or deposit is not required to guarantee the payment of costs and expenses; and [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

B. An obligee or obligor who in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the laws of this State under the same circumstances. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

4. No assistance from the department. A petitioner filing a direct request is not entitled to receive assistance from the department.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

5. Application of laws of this State. This subchapter does not prevent the application of laws of this State that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2009, c. 95, §83 (NEW). 2009, c. 95, §87 (AFF).



19-A §3316. Registration of Convention support order

1. General requirement. Except as otherwise provided in this subchapter, a party who is an individual or a support enforcement agency seeking recognition of a Convention support order shall register the order in this State as provided in subchapter 6.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

2. Additional requirements. Notwithstanding section 3011 and section 3151, subsection 1, a request for registration of a Convention support order must be accompanied by:

A. A complete text of the support order, or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by the Hague Conference on Private International Law; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

B. A record stating that the support order is enforceable in the issuing country; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

C. If the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard, or that the respondent had proper notice of the support order and an opportunity to challenge or appeal it on fact or law before a tribunal; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

D. A record showing the amount of arrears, if any, and the date the amount was calculated; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

E. A record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

F. If necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

3. Recognition and partial enforcement. A request for registration of a Convention support order may seek recognition and partial enforcement of the order.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

4. Refusal to register. A tribunal of this State may vacate the registration of a Convention support order, without the filing of a contest under section 3317, only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

5. Notice. A tribunal of this State shall promptly notify the parties to a foreign support order of the registration or the order vacating the registration of a Convention support order.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2009, c. 95, §83 (NEW). 2009, c. 95, §87 (AFF).



19-A §3317. Contest of registered Convention support order

1. General requirements. Except as otherwise provided in this subchapter, sections 3201 to 3204 apply to a contest of a registered Convention support order.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

2. Additional requirements. A party contesting a registered Convention support order shall file a contest not later than 30 days after notice of the registration, except that if the contesting party does not reside in the United States, the contest must be filed not later than 60 days after notice of the registration.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

3. Enforceable by operation of law. If the nonregistering party fails to contest the registered Convention support order by the time specified in subsection 2, the order is enforceable.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

4. Basis. A contest of a registered convention support order may be based only on grounds set forth in section 3318. The contesting party bears the burden of proof.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

5. Limitations. In a contest of a registered Convention support order, a tribunal of this State:

A. Is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

B. May not review the merits of the support order. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

6. Notice of decision. A tribunal of this State deciding a contest of a registered Convention support order shall promptly notify the parties of its decision.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

7. No stay on appeal. A challenge or appeal, if any, does not stay the enforcement of a Convention support order unless there are exceptional circumstances.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2009, c. 95, §83 (NEW). 2009, c. 95, §87 (AFF).



19-A §3318. Recognition and enforcement of registered Convention support order

1. Recognition and enforcement. Except as otherwise provided in subsection 2, a tribunal of this State shall recognize and enforce a registered Convention support order.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

2. Exceptions. The following grounds are the only grounds on which a tribunal of this State may refuse recognition and enforcement of a registered Convention support order.

A. Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

B. The issuing tribunal lacked personal jurisdiction consistent with section 2961; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

C. The order is not enforceable in the issuing country; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

D. The order was obtained by fraud in connection with a matter of procedure; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

E. A record transmitted in accordance with section 3316 lacks authenticity or integrity; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

F. A proceeding between the same parties and having the same purpose is pending before a tribunal of this State and that proceeding was the first to be filed; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

G. The order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under this chapter in this State; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

H. The payment of arrears, to the extent alleged arrears have been paid in whole or in part; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

I. In a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(1) If the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(2) If the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

J. The order was made in violation of section 3321. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

3. Convention support orders not recognized. If a tribunal of this State does not recognize a Convention support order under subsection 2, paragraph B, D, F or I:

A. The tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new Convention support order; and [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

B. The department shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received under section 3314. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2009, c. 95, §83 (NEW). 2009, c. 95, §87 (AFF).



19-A §3319. Partial enforcement

If a tribunal of this State does not recognize and enforce a Convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a Convention support order. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

2009, c. 95, §83 (NEW). 2009, c. 95, §87 (AFF).



19-A §3320. Foreign support agreement

1. Recognition. Except as provided in subsections 3 and 4, a tribunal of this State shall recognize and enforce a foreign support agreement registered in this State.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

2. Requirements. An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

A. A complete text of the foreign support agreement; and [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

B. A record stating that the foreign support agreement is enforceable as a decision in the issuing foreign country. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

3. Vacate registration. A tribunal of this State may vacate the registration of a foreign support agreement only if, acting on its motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

4. Refusal of recognition and enforcement. In a contest of a foreign support agreement, a tribunal of this State may refuse recognition and enforcement of the agreement if it finds:

A. Recognition and enforcement of the agreement is manifestly incompatible with public policy; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

B. The agreement was obtained by fraud or falsification; [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

C. The agreement is incompatible with a support order involving the same parties and having the same purpose in this State, another state or a foreign country if the support order is entitled to recognition and enforcement under this chapter in this State; or [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

D. The record submitted under subsection 2, paragraph B lacks authenticity or integrity. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

5. Suspension of proceeding. A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2009, c. 95, §83 (NEW). 2009, c. 95, §87 (AFF).



19-A §3321. Modification of child support order subject to Convention

1. Obligee resident of the foreign country. A tribunal of this State may not modify a Convention child support order if the obligee remains a resident of the foreign country where the support order was issued unless:

A. The obligee submits to the jurisdiction of a tribunal of this State, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

B. The foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

2. Application of section 3318. If a tribunal of this State cannot modify the foreign child support order because the order is unable to be recognized in this State, the provisions of section 3318, subsection 3 apply.

[ 2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF) .]

SECTION HISTORY

2009, c. 95, §83 (NEW). 2009, c. 95, §87 (AFF).



19-A §3322. Personal information; limit on use

Personal information gathered or transmitted under this subchapter may be used only for the purposes for which it was gathered or transmitted. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

2009, c. 95, §83 (NEW). 2009, c. 95, §87 (AFF).



19-A §3323. Record in original language; English translation

A record filed with a tribunal of this State under this subchapter must be in the original language and, if not in English, must be accompanied by an English translation. [2009, c. 95, §83 (NEW); 2009, c. 95, §87 (AFF).]

SECTION HISTORY

2009, c. 95, §83 (NEW). 2009, c. 95, §87 (AFF).






Subchapter 8: INTERSTATE RENDITION

19-A §3351. Grounds for rendition

1. Governor. For purposes of this chapter, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this chapter.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Powers of Governor. The Governor may:

A. Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this State with having failed to provide for the support of an obligee; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Upon demand by the governor of another state, surrender an individual found in this State who is charged criminally in the other state with having failed to provide for the support of an obligee. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Application of provision for extradition. A provision for extradition of individuals not inconsistent with this chapter applies to the demand described in subsection 2 even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled from that state.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §3352. Conditions of rendition

1. Proceedings for support as prerequisite. Before making demand that the governor of another state surrender an individual charged criminally in this State with having failed to provide for the support of an obligee, the Governor may require a prosecutor of this State to demonstrate that, at least 60 days previously, the obligee had initiated proceedings for support pursuant to this chapter or that the proceeding would be of no avail.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Criminal charge in another state. If, under this chapter or a law substantially similar to this chapter, the governor of another state makes a demand that the Governor surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

[ 2003, c. 436, §47 (AMD) .]

3. Declination to honor demand. If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §47 (AMD).






Subchapter 9: MISCELLANEOUS PROVISIONS

19-A §3401. Uniformity of application and construction

In applying and construing this Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2003, c. 436, §48 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 436, §48 (AMD).









Chapter 69: UNIFORM CIVIL LIABILITY FOR SUPPORT ACT

19-A §3501. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Child. "Child" means a son or daughter under 21 years of age or a son or daughter who is incapable of earning a living and without sufficient means.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Parent. "Parent" includes either a biological parent or an adoptive parent.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §3502. Jurisdiction

The District Court has jurisdiction over all proceedings brought under this chapter. [1999, c. 731, Pt. ZZZ, §37 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 731, §ZZZ37 (AMD). 1999, c. 731, §ZZZ42 (AFF).



19-A §3503. Modification of order

The court retains jurisdiction to modify or vacate the order of support when justice requires. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §3504. Evidence of husband and wife

Laws attaching a privilege against the disclosure of communications between husband and wife are inapplicable under this chapter. Husband and wife are competent witnesses to testify to any relevant matter, including marriage and parentage. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §3505. Rights additional to those now existing

The rights created by this chapter are in addition to and not in substitution for any other rights. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §3506. Uniformity of interpretation

This chapter must be interpreted and construed as to effectuate its general purpose to make uniform the laws of those states that enact it. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).









Part 4: PROTECTION FROM ABUSE

Chapter 101: PROTECTION FROM ABUSE

19-A §4001. Purposes

The court shall liberally construe and apply this chapter to promote the following underlying purposes: [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Recognition. To recognize domestic abuse as a serious crime against the individual and society, producing an unhealthy and dangerous family environment, resulting in a pattern of escalating abuse, including violence, that frequently culminates in intrafamily homicide and creating an atmosphere that is not conducive to healthy childhood development;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Protection. To allow family and household members who are victims of domestic abuse to obtain expeditious and effective protection against further abuse so that the lives of the nonabusing family or household members are as secure and uninterrupted as possible;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Enforcement. To provide protection by promptly entering and diligently enforcing court orders that prohibit abuse and, when necessary, by reducing the abuser's access to the victim and addressing related issues of parental rights and responsibilities and economic support so that victims are not trapped in abusive situations by fear of retaliation, loss of a child or financial dependence;

[ 2001, c. 273, §2 (AMD) .]

4. Prevention. To expand the power of the justice system to respond effectively to situations of domestic abuse, to clarify the responsibilities and support the efforts of law enforcement officers, prosecutors and judicial officers to provide immediate, effective assistance and protection for victims of abuse and to recognize the crucial role of law enforcement officers in preventing further incidents of abuse and in assisting the victims of abuse;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Data collection. To provide for the collection of data concerning domestic abuse in an effort to develop a comprehensive analysis of the incidence and causes of that abuse; and

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Mutual order. To declare that a mutual order of protection or restraint undermines the purposes of this chapter.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 273, §2 (AMD).



19-A §4002. Definitions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Abuse. "Abuse" means the occurrence of the following acts between family or household members or dating partners or by a family or household member or dating partner upon a minor child of a family or household member or dating partner:

A. Attempting to cause or causing bodily injury or offensive physical contact, including sexual assaults under Title 17-A, chapter 11, except that contact as described in Title 17-A, section 106, subsection 1 is excluded from this definition; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Attempting to place or placing another in fear of bodily injury through any course of conduct, including, but not limited to, threatening, harassing or tormenting behavior; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Compelling a person by force, threat of force or intimidation to engage in conduct from which the person has a right or privilege to abstain or to abstain from conduct in which the person has a right to engage; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Knowingly restricting substantially the movements of another person without that person's consent or other lawful authority by:

(1) Removing that person from that person's residence, place of business or school;

(2) Moving that person a substantial distance from the vicinity where that person was found; or

(3) Confining that person for a substantial period either in the place where the restriction commences or in a place to which that person has been moved; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. Communicating to a person a threat to commit, or to cause to be committed, a crime of violence dangerous to human life against the person to whom the communication is made or another, and the natural and probable consequence of the threat, whether or not that consequence in fact occurs, is to place the person to whom the threat is communicated, or the person against whom the threat is made, in reasonable fear that the crime will be committed; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. Repeatedly and without reasonable cause:

(1) Following the plaintiff; or

(2) Being at or in the vicinity of the plaintiff's home, school, business or place of employment. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2007, c. 340, §2 (AMD) .]

2. Adult. "Adult" means a person 18 years of age or older or a person under 18 years of age who is emancipated pursuant to Title 15, section 3506-A.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Court. "Court" means a District Court and, with regard to section 4011, the tribal court of the Passamaquoddy Tribe or the Penobscot Nation.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3-A. Dating partners. "Dating partners" means individuals currently or formerly involved in dating each other, whether or not the individuals are or were sexual partners.

[ 2007, c. 340, §3 (NEW) .]

4. (TEXT EFFECTIVE UNTIL 7/1/16) Family or household members. "Family or household members" means spouses or domestic partners or former spouses or former domestic partners, individuals presently or formerly living together as spouses, natural parents of the same child, adult household members related by consanguinity or affinity or minor children of a household member when the defendant is an adult household member and, for the purposes of Title 15, section 1023, subsection 4, paragraph B-1 and Title 15, section 1094-B, this chapter and Title 17-A, sections 15, 207-A, 209-A, 210-B, 210-C, 211-A, 1201, 1202 and 1253 only, includes individuals presently or formerly living together and individuals who are or were sexual partners. Holding oneself out to be a spouse is not necessary to constitute "living as spouses." For purposes of this subsection, "domestic partners" means 2 unmarried adults who are domiciled together under long-term arrangements that evidence a commitment to remain responsible indefinitely for each other's welfare.

[ 2013, c. 478, §7 (AMD) .]

4. (TEXT EFFECTIVE 7/1/16) Family or household members. "Family or household members" means spouses or domestic partners or former spouses or former domestic partners, individuals presently or formerly living together as spouses, parents of the same child, adult household members related by consanguinity or affinity or minor children of a household member when the defendant is an adult household member and, for the purposes of Title 15, section 1023, subsection 4, paragraph B-1 and Title 15, section 1094-B, this chapter and Title 17-A, sections 15, 207-A, 209-A, 210-B, 210-C, 211-A, 1201, 1202 and 1253 only, includes individuals presently or formerly living together and individuals who are or were sexual partners. Holding oneself out to be a spouse is not necessary to constitute "living as spouses." For purposes of this subsection, "domestic partners" means 2 unmarried adults who are domiciled together under long-term arrangements that evidence a commitment to remain responsible indefinitely for each other's welfare.

[ 2015, c. 296, Pt. C, §24 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

5. Law enforcement agency. "Law enforcement agency" means the State Police, a sheriff's department or a municipal police department.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Mutual order of protection or restraint. "Mutual order of protection or restraint" means an order that is granted to the defendant in an action under this chapter or the inclusion of language in an order granted to the plaintiff in an action under this chapter that restricts or limits the plaintiff's conduct with regard to the defendant absent the filing of a separate complaint by the defendant, service of the complaint and summons upon the plaintiff and a finding by the court that the plaintiff committed the abuse alleged in the complaint.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 672, §16 (AMD). 2005, c. 265, §19 (AMD). 2007, c. 340, §§2, 3 (AMD). 2007, c. 518, §8 (AMD). 2011, c. 640, Pt. C, §1 (AMD). 2013, c. 478, §7 (AMD). 2015, c. 296, Pt. C, §24 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



19-A §4003. Filing of complaint; jurisdiction

Proceedings under this chapter must be filed, heard and determined in the District Court of the division in which either the plaintiff or the defendant resides. If the plaintiff has left the plaintiff's residence to avoid abuse, the plaintiff may bring an action in the division of the plaintiff's previous residence or new residence. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

The District Court has jurisdiction over protection from abuse petitions. If a District Court Judge is not available in the division in which a complaint requesting a temporary order is to be filed, the complaint may be presented to another District Court Judge or to any Superior Court Justice. A Superior Court Justice has the same authority as a District Court Judge to grant or deny the temporary order. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §4004. Application of other acts

The provisions and limitations of the Uniform Child Custody Jurisdiction and Enforcement Act apply to a proceeding under this chapter regardless of whether it is joined with another proceeding under section 4010, subsection 2. [1999, c. 486, §4 (AMD); 1999, c. 486, §6 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 486, §4 (AMD). 1999, c. 486, §6 (AFF).



19-A §4005. Commencement of proceeding

1. Filing. An adult who has been abused by a family or household member or a dating partner may seek relief by filing a complaint alleging that abuse.

When a minor child in the care or custody of a family or household member or a dating partner has been abused by a family or household member or a dating partner, a person responsible for the child, as defined in Title 22, section 4002, subsection 9, or a representative of the department may seek relief by filing a petition alleging that abuse.

An adult who has been a victim of conduct defined as stalking in Title 17-A, section 210-A or described as sexual assault in Title 17-A, chapter 11 or described as unauthorized dissemination of certain private images in Title 17-A, section 511-A, whether or not the conduct was perpetrated by a family or household member or dating partner, may seek relief by filing a complaint alleging that conduct without regard to whether criminal prosecution has occurred. When a minor has been a victim of such conduct, the minor's parent, other person responsible for the child or a representative of the department may seek relief by filing a petition alleging that conduct.

When an adult who is 60 years of age or older or a dependent adult, as defined in Title 22, section 3472, subsection 6, or an incapacitated adult, as defined in Title 22, section 3472, subsection 10, has been the victim of abuse as defined in section 4002, subsection 1 or Title 22, section 3472, subsection 1 by an extended family member or an unpaid care provider, the adult victim, the adult victim's legal guardian or a representative of the department may seek relief by filing a complaint alleging the abusive conduct. For the purposes of this subsection, "extended family member" includes, but is not limited to: a person who is related to the victim by blood, marriage or adoption, whether or not the person resides or has ever resided with the victim. "Unpaid care provider" includes, but is not limited to, a caretaker who voluntarily provides full, intermittent or occasional personal care to the adult victim in the victim's home similar to the way a family member would provide personal care.

[ 2015, c. 339, §2 (AMD) .]

2. Assistance. The following assistance is available.

A. The court shall provide separate forms and clerical assistance to either party in completing and filing a complaint or other necessary documents. The assistance may not include legal advice or assistance in drafting legal documents. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. If a judge is unavailable to review a request for temporary relief under this chapter, the clerk shall immediately notify the plaintiff of other courts at which a judge or justice is available. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The clerk shall provide the plaintiff written notice of resources from which the plaintiff may receive legal or social service assistance. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Forms. The forms provided by the court must be uniform throughout the State and must include a summons and an affidavit for temporary emergency relief from abuse. The summons must include a section in which to list places where the defendant may be located or available to be served. The clerk shall inquire where the defendant may be located or available to be served and list those locations on the summons or direct the plaintiff to do so.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Fees. A fee may not be charged for forms or for filing a complaint. A plaintiff may apply for leave to proceed in forma pauperis.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Notice. Prior to the plaintiff signing a complaint, the court shall notify the plaintiff, orally or in writing, that it is a crime to make a false statement under oath in a court document.

[ 2003, c. 372, §1 (NEW) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 372, §1 (AMD). 2007, c. 340, §4 (AMD). 2011, c. 201, §1 (AMD). 2015, c. 339, §2 (AMD).



19-A §4006. Hearings

1. Full hearing. Within 21 days of the filing of a complaint, a hearing must be held at which the plaintiff must prove the allegation of abuse by a preponderance of the evidence. If a request for temporary, emergency or interim relief is denied, the hearing must be held as soon as practicable within the 21-day period.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Temporary orders. The court may enter temporary orders authorized under subsection 5 that it considers necessary to protect the plaintiff or minor child from abuse, on good cause shown in an ex parte proceeding, which the court shall hear and determine as expeditiously as practicable after the filing of a complaint. Immediate and present danger of abuse to the plaintiff or minor child constitutes good cause. An order remains in effect pending a hearing pursuant to subsection 1.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2-A. Temporary orders; possession of dangerous weapons. The court may direct the defendant not to possess a firearm, muzzle-loading firearm, bow, crossbow or other dangerous weapon for the duration of the temporary order if the complaint demonstrates:

A. Abuse that involves a firearm, muzzle-loading firearm, bow, crossbow or other dangerous weapon; or [2015, c. 217, §1 (AMD).]

B. A heightened risk of immediate abuse to the plaintiff or a minor child. In determining whether a heightened risk of immediate abuse is present, the court shall consider, but is not limited to consideration of, whether:

(1) The temporary order of protection is not likely to achieve its purpose in the absence of such a condition;

(2) The defendant has violated orders of protection;

(3) Past or present abuse to a victim resulted in injury;

(4) The abuse occurred in public; and

(5) The abuse includes:

(a) Threats of suicide or homicide;

(b) Killing or threatening to kill pets;

(c) An escalation of violence;

(d) Stalking behavior or extreme obsession;

(e) Sexual violence;

(f) Excessive alcohol or drug use; and

(g) Abuse against a pregnant victim. [2003, c. 372, §2 (NEW).]

If the court prohibits the defendant from possessing a firearm, muzzle-loading firearm, bow, crossbow or other dangerous weapon in a temporary order and if the defendant moves for dissolution or modification of an order pursuant to subsection 7, the court must hear and decide the motion as expeditiously as possible and must issue a written decision on the motion within 24 hours after a hearing on that motion.

If the court prohibits the defendant from possessing a dangerous weapon other than a firearm, muzzle-loading firearm, bow or crossbow in a temporary order, the court shall specify the type of weapon the defendant is prohibited from possessing.

If the court prohibits the defendant from possessing a firearm, muzzle-loading firearm, bow, crossbow or other dangerous weapon in a temporary order, the court shall direct the defendant to relinquish, within 24 hours after service of the order on the defendant or such earlier time as the court specifies in the order, all firearms, muzzle-loading firearms, bows, crossbows and specified dangerous weapons in the possession of the defendant to a law enforcement officer or other individual for the duration of the order. If the weapons are relinquished to an individual other than a law enforcement officer, the defendant must file, within 24 hours after such relinquishment, with the court or local law enforcement agency designated in the order a written statement that contains the name and address of the individual holding the weapons and a description of all weapons held by that individual. The court may subsequently issue a search warrant authorizing a law enforcement officer to seize any firearms, muzzle-loading firearms, bows, crossbows and other dangerous weapons at any location if there is probable cause to believe such firearms, muzzle-loading firearms, bows, crossbows or dangerous weapons have not been relinquished by the defendant.

[ 2015, c. 217, §1 (AMD) .]

3. Emergency relief. Emergency relief is available as follows.

A. When there is no judge available in the District Court having venue or the District Court courthouse is closed and no other provision can be made for the shelter of an abused family or household member or minor child, a complaint may be presented to another District Court Judge or Superior Court Justice. Upon a showing of good cause, as defined in subsection 2, the court may enter temporary orders authorized under subsection 5 that it considers necessary to protect the plaintiff or minor child from abuse. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. If a complaint is presented under this subsection, that complaint and any order issued pursuant to it must be forwarded immediately to the clerk of the District Court having venue for filing. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. An order remains in effect pending a hearing pursuant to subsection 1. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Denial of relief. Before a request for temporary, emergency or interim relief is denied, the judge shall:

A. Allow the plaintiff the opportunity to be heard in person to support the complaint. The plaintiff may be accompanied by a person of the plaintiff's choice; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Advise the plaintiff of reasons for the denial. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Interim relief. The court, in an ex parte proceeding, may make an order concerning the parental rights and responsibilities relating to minor children residing in the household and may enjoin the defendant from engaging in the following:

A. Imposing a restraint upon the person or liberty of the plaintiff; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Threatening, assaulting, molesting, harassing, attacking or otherwise disturbing the peace of the plaintiff; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Entering the family residence or the residence of the plaintiff; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Repeatedly and without reasonable cause:

(1) Following the plaintiff; or

(2) Being at or in the vicinity of the plaintiff's home, school, business or place of employment; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. Taking, converting or damaging property in which the plaintiff may have a legal interest; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. Having any direct or indirect contact with the plaintiff. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

If the court enjoins the defendant under this subsection and the enjoined conduct constitutes harassment under Title 17-A, section 506-A, the court shall include in the order a warning in conformity with Title 17-A, section 506-A.

[ 2001, c. 273, §3 (AMD) .]

5-A. Interim relief; care, custody or control of animals. The court may make an order concerning the care, custody or control of any animal owned, possessed, leased, kept or held by either party or a minor child residing in the household and may enjoin the defendant from injuring or threatening to injure any such animal.

[ 2013, c. 109, §1 (NEW) .]

6. Service of order. If the court issues a temporary order or orders emergency or interim relief, the court shall order an appropriate law enforcement agency or, if the defendant is present in the courthouse, a court security officer qualified pursuant to Title 4, section 17, subsection 15 or, if the defendant is in the custody of the Department of Corrections, the Department of Corrections to serve the defendant personally with the order, the complaint and the summons. The court shall cause the order to be delivered to the law enforcement agency, court security officer or the correctional facility in which the defendant is incarcerated as soon as practicable following the issuance of the order and the law enforcement agency, court security officer or chief administrative officer of a correctional facility or the chief administrative officer's designee shall make a good faith effort to serve process expeditiously.

A. Notwithstanding any other provision of law, service of an order may be made pursuant to this section through the use of electronically transmitted printed copies of orders that have been transmitted directly from the court to the law enforcement agency or correctional facility making service. Return of proof of service may be made by electronic transmission of the proof of service directly to the court from the law enforcement officer making service or the chief administrative officer, or the chief administrative officer's designee, of the correctional facility making service. [2009, c. 555, §4 (NEW).]

B. In any subsequent criminal prosecution for violation of this section when the service of an order was made through the use of an electronically transmitted printed copy of the order, with 10 days' advance written notice to the prosecution, the defendant may request that the prosecution call as a witness the law enforcement officer who served the order or the chief administrative officer, or the chief administrative officer's designee, of the correctional facility that served the order. [2009, c. 555, §5 (NEW).]

[ 2009, c. 555, §§4, 5 (AMD) .]

7. Dissolution or modification. Notwithstanding any statutory provision to the contrary, upon 2 days' notice to the plaintiff or upon such shorter notice as the court may order, a person who is subject to an order may appear and move the dissolution or modification of the order and, in that event, the court shall proceed to hear and determine the motion as expeditiously as the ends of justice require. At that hearing, the plaintiff has the burden of justifying a finding in the ex parte order that the defendant has challenged by affidavit. This section may not be construed to abolish or limit any means, otherwise available by law, for obtaining dissolution, modification or discharge of an order.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Extension. If a hearing under subsection 1 is continued, the court may make or extend temporary orders it considers necessary. Notwithstanding any other provision of this section, if a protective order is issued pursuant to section 4007, the temporary protective order issued pursuant to this section remains in effect pending service of the final order.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 67, §1 (AMD). 2001, c. 134, §5 (AMD). 2001, c. 273, §3 (AMD). 2003, c. 372, §2 (AMD). 2009, c. 94, §5 (AMD). 2009, c. 555, §§4, 5 (AMD). 2013, c. 109, §1 (AMD). 2015, c. 217, §1 (AMD).



19-A §4007. Relief

1. Protection order; consent agreement. The court, after a hearing and upon finding that the defendant has committed the alleged abuse or engaged in the alleged conduct described in section 4005, subsection 1, may grant a protective order or, upon making that finding, approve a consent agreement to bring about a cessation of abuse or the alleged conduct. This subsection does not preclude the parties from voluntarily requesting a consent agreement without a finding of abuse. The court may enter a finding that the defendant represents a credible threat to the physical safety of the plaintiff or a minor child residing in the plaintiff's household. Relief granted under this section may include:

A. Directing the defendant to refrain from threatening, assaulting, molesting, harassing, attacking or otherwise abusing the plaintiff and any minor children residing in the household; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

A-1. Directing the defendant not to possess a firearm, muzzle-loading firearm, bow, crossbow or other dangerous weapon for the duration of the order; [2015, c. 217, §2 (AMD).]

A-2. Prohibiting the defendant from the use, attempted use or threatened use of physical force that would reasonably be expected to cause bodily injury against the plaintiff or a minor child residing in the household; [2001, c. 134, §6 (NEW).]

B. Directing the defendant to refrain from going upon the premises of the plaintiff's residence; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Directing the defendant to refrain from repeatedly and without reasonable cause:

(1) Following the plaintiff;

(2) Being at or in the vicinity of the plaintiff's home, school, business or place of employment; or

(3) Engaging in conduct defined as stalking in Title 17-A, section 210-A; [2007, c. 340, §5 (AMD).]

D. Directing the defendant to refrain from having any direct or indirect contact with the plaintiff; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. When the mutual residence or household of the parties is jointly owned or jointly leased or when one party has a duty to support the other or their minor children living in the residence or household and that party is the sole owner or lessee:

(1) Granting or restoring possession of the residence or household to one party, excluding the other; or

(2) A consent agreement, allowing the party with the duty to support to provide suitable alternate housing; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E-1. Directing the defendant to refrain from injuring or threatening to injure any animal owned, possessed, leased, kept or held by either party or a minor child residing in the household; [2013, c. 109, §2 (NEW).]

F. Ordering a division of the personal property and household goods and furnishings of the parties and placing any protective orders considered appropriate by the court, including an order to refrain from taking, converting or damaging property in which the plaintiff has a legal interest; [2007, c. 340, §5 (AMD).]

F-1. Ordering the termination of a life insurance policy or rider under that policy owned by the defendant if the plaintiff is the insured life under the policy or rider. Upon issuance, a copy of the court order must be sent to the insurer that issued the policy; [2003, c. 106, §1 (NEW).]

G. Either awarding some or all temporary parental rights and responsibilities with regard to minor children or awarding temporary rights of contact with regard to minor children, or both, under such conditions that the court finds appropriate as determined in accordance with the best interest of the child pursuant to section 1653, subsections 3 to 6-B. The court's award of parental rights and responsibilities or rights of contact is not binding in any separate action involving an award of parental rights and responsibilities pursuant to chapter 55 or in a similar action brought in another jurisdiction exercising child custody jurisdiction in accordance with the Uniform Child Custody Jurisdiction and Enforcement Act; [2005, c. 366, §5 (AMD).]

H. Requiring the defendant to receive counseling from a social worker, family service agency, mental health center, psychiatrist or any other guidance service that the court considers appropriate. The court may not order and the State may not pay for the defendant to attend a batterers' intervention program unless the program is certified under section 4014; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

I. Ordering the payment of temporary support for the dependent party or for a child in the dependent party's custody in accordance with chapter 63, or both, when there is a legal obligation to support that dependent party or that child, or both; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

J. Ordering the payment of temporary support payments to the State as provided in chapters 63 and 67; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

K. Ordering payment of monetary compensation to the abused person for losses suffered as a direct result of the abuse. Compensatory losses are limited to loss of earnings or support, reasonable expenses incurred for personal injuries or property damage and reasonable moving expenses. Upon the motion of either party, for sufficient cause, the court may set a later hearing on the issue of the amount of damages, if any, to be awarded; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

L. Ordering the defendant to pay court costs or reasonable attorney's fees; [2011, c. 303, §1 (AMD).]

L-1. Ordering the plaintiff to pay court costs or reasonable attorney's fees, or both, only if a judgment is entered against the plaintiff after a hearing in which both the plaintiff and the defendant are present and the court finds that the complaint is frivolous; [2011, c. 303, §2 (NEW).]

M. Entering any other orders determined necessary or appropriate in the discretion of the court; or [2005, c. 510, §11 (AMD).]

N. Directing the care, custody or control of any animal owned, possessed, leased, kept or held by either party or a minor child residing in the household. [2005, c. 510, §12 (NEW).]

If the court enjoins the defendant under this subsection and the enjoined conduct constitutes harassment under Title 17-A, section 506-A, the court shall include in the order a warning in conformity with Title 17-A, section 506-A.

[ 2015, c. 217, §2 (AMD) .]

1-A. No possession of firearm, muzzle-loading firearm, bow or crossbow or dangerous weapons for duration of order. If the court prohibits the defendant from possessing a dangerous weapon other than a firearm, muzzle-loading firearm, bow or crossbow, the court shall specify the type of weapon the defendant is prohibited from possessing.

If the court prohibits the defendant from possessing a firearm, muzzle-loading firearm, bow, crossbow or other dangerous weapon, the court shall direct the defendant to relinquish, within 24 hours after service of the order on the defendant or such earlier time as the court specifies in the order, all firearms, muzzle-loading firearms, bows, crossbows and specified dangerous weapons in the possession of the defendant to a law enforcement officer or other individual for the duration of the order. If the weapons are relinquished to an individual other than a law enforcement officer, the defendant must file, within 24 hours after such relinquishment, with the court or local law enforcement agency designated in the order a written statement that contains the name and address of the individual holding the weapons and a description of all weapons held by that individual. The court may subsequently issue a search warrant authorizing a law enforcement officer to seize any firearms, muzzle-loading firearms, bows, crossbows and other dangerous weapons at any location if there is probable cause to believe such firearms, muzzle-loading firearms, bows, crossbows or dangerous weapons have not been relinquished by the defendant.

[ 2015, c. 217, §3 (AMD) .]

2. Duration. A protective order or approved consent agreement is for a fixed period not to exceed 2 years. At the expiration of that time, the court may extend an order, upon motion of the plaintiff, for such additional time as it determines necessary to protect the plaintiff or minor child from abuse. The court may continue the order in effect until the hearing under section 4006, subsection 1 on the motion to extend. Upon motion by either party, for sufficient cause, the court may modify the order or agreement from time to time as circumstances require.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Consequences of violation. A protective order or approved consent agreement must indicate, in a clear and conspicuous manner, the potential consequences of violation of the order or agreement, as provided in section 4011 and Title 15, section 393, subsection 1, paragraph D, if applicable.

[ 1997, c. 334, §6 (AMD) .]

4. Title to property. An order or agreement may not affect title to any real property.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Bond prohibited. The court may not require the execution of a bond by the plaintiff prior to issuance of an order of protection.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Service of order or consent decree. The court shall order a law enforcement agency; or, if the defendant is present in the courthouse, a court security officer qualified pursuant to Title 4, section 17, subsection 15; or, if the defendant is in the custody of the Department of Corrections, the chief administrative officer or the chief administrative officer's designee at the correctional facility, to serve the defendant personally with a protective order or consent decree.

A. Notwithstanding any other provision of law, service of an order may be made pursuant to this section through the use of electronically transmitted printed copies of orders that have been transmitted directly from the court to the law enforcement agency or correctional facility making service. Return of proof of service may be made by electronic transmission of the proof of service directly to the court from the law enforcement officer making service or the chief administrative officer, or the chief administrative officer's designee, of the correctional facility making service. [2009, c. 555, §6 (NEW).]

B. In any subsequent criminal prosecution for violation of this section when the service of an order was made through the use of an electronically transmitted printed copy of the order, with 10 days' advance written notice to the prosecution, the defendant may request that the prosecution call as a witness the law enforcement officer who served the order or the chief administrative officer, or the chief administrative officer's designee, of the correctional facility that served the order. [2009, c. 555, §7 (NEW).]

[ 2009, c. 555, §§6, 7 (AMD) .]

7. Mutual order of protection or restraint. The court may not issue a mutual order of protection or restraint.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Action by plaintiff. A plaintiff may extinguish or modify an order only by legal process in accordance with the Maine Rules of Civil Procedure. Any other action or inaction on the part of the plaintiff does not alter, diminish or negate the effectiveness of the order. Criminal sanctions may not be imposed upon the plaintiff for violation of a provision of the plaintiff's order for protection.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

9. Financial accounting. In all proceedings under this chapter, the court shall apply the child support guidelines in chapter 63 using the information the plaintiff is able to provide the court. Failure of a party to file an income affidavit may not unnecessarily delay a proceeding and does not preclude the issuance of an order, except that the court shall require the plaintiff to complete and file an income affidavit at a final hearing involving child support even if the defendant does not appear for the hearing.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 187, §4 (AMD). 1997, c. 187, §5 (AFF). 1997, c. 334, §§4-6 (AMD). 1999, c. 67, §2 (AMD). 1999, c. 486, §5 (AMD). 1999, c. 486, §6 (AFF). 2001, c. 134, §6 (AMD). 2001, c. 273, §4 (AMD). 2003, c. 106, §1 (AMD). 2003, c. 372, §3 (AMD). 2005, c. 366, §5 (AMD). 2005, c. 510, §§10-12 (AMD). 2007, c. 340, §5 (AMD). 2009, c. 94, §6 (AMD). 2009, c. 555, §§6, 7 (AMD). 2011, c. 303, §§1, 2 (AMD). 2013, c. 109, §2 (AMD). 2015, c. 217, §§2, 3 (AMD).



19-A §4008. Identifying information sealed

If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed by the clerk and not disclosed to the other party or to the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety or liberty of the party or child and determines that the disclosure is in the interest of justice. [2001, c. 134, §7 (RPR).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 134, §7 (RPR).



19-A §4009. Notification

The clerk shall issue, without fee, a copy of an order, agreement, amendment or revocation to the plaintiff, the defendant and to the law enforcement agencies most likely to enforce it as determined by the court. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §4010. Procedure

1. Civil rules apply. Unless otherwise indicated in this chapter, all proceedings must be in accordance with the Maine Rules of Civil Procedure. Appeals may be taken as provided by the Maine Rules of Civil Procedure. Appeals may be only for error of law or abuse of discretion.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Proceedings independent. All proceedings may be independent of, or joined with, a proceeding for divorce, dissolution of marriage, legal separation or separate maintenance. A proceeding under this chapter is in addition to any other available civil or criminal remedies.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Self-defense. The right to relief under this chapter is not affected by the plaintiff's use of reasonable force in response to abuse by the defendant.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Intoxication. Voluntary intoxication is not a defense to an action under this chapter.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Mediation and referees. The court may not mandate mediation or appointment of referees in actions brought under this chapter. If an action under this chapter is joined with another proceeding pursuant to subsection 2, this subsection does not prohibit the court from mandating mediation or the appointment of a referee on any issue, other than abuse, that is part of the other proceeding.

[ 2001, c. 243, §2 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 243, §2 (AMD).



19-A §4011. Violation

1. Crime committed. Except as provided in subsections 2 and 4, violation of the following is a Class D crime when the defendant has prior actual notice, which may be notice by means other than service in hand, of the order or agreement:

A. A temporary, emergency, interim or final protective order, an order of a tribal court of the Passamaquoddy Tribe or the Penobscot Nation or a similar order issued by a court of the United States or of another state, territory, commonwealth or tribe; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. A court-approved consent agreement. [1997, c. 683, Pt. C, §7 (AMD); 1997, c. 683, Pt. C, §8 (AFF).]

[ 2001, c. 420, §1 (AMD) .]

2. Exception. When the only provision that is violated concerns relief authorized under section 4007, subsection 1, paragraph F or F-1 or section 4007, subsection 1, paragraphs H to N, the violation must be treated as contempt and punished in accordance with law.

[ 2011, c. 178, §1 (AMD) .]

3. Warrantless arrest. Notwithstanding any statutory provision to the contrary, an arrest for criminal violation of an order or consent agreement may be without warrant upon probable cause whether or not the violation is committed in the presence of the law enforcement officer. The law enforcement officer may verify, if necessary, the existence of a protective order by telephone or radio communication with a law enforcement agency with knowledge of the order.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Reckless conduct; assault. A defendant who violates a protective order issued pursuant to section 4007 through conduct that is reckless and that creates a substantial risk of death or serious bodily injury to the plaintiff named in the protective order or who assaults the plaintiff named in the protective order commits a Class C crime.

[ 2001, c. 420, §2 (NEW) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 683, §C7 (AMD). 1997, c. 683, §C8 (AFF). 2001, c. 420, §§1,2 (AMD). 2005, c. 510, §13 (AMD). 2011, c. 178, §1 (AMD).



19-A §4012. Law enforcement agency responsibilities

1. Reports. A law enforcement agency shall report all incidents of abuse by adults of family or household members as required by the State Bureau of Identification under Title 25, section 1544.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Agency procedures. Law enforcement agencies shall establish procedures to ensure that dispatchers and officers at the scene of an alleged incident of abuse or violation of an order of protection are informed of a recorded prior incident of abuse involving the abused party and can verify the effective dates and terms of a recorded order of protection.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Officer training. Law enforcement agencies shall provide officers employed by them with an education and training program designed to inform the officers of the problems of family and household abuse, procedures to deal with these problems, the provisions of this chapter and the services and facilities available to abused family and household members. The amount and degree of officer training, beyond the distribution of information, must be determined by each local law enforcement agency.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Maine Criminal Code enforcement. A law enforcement officer at the scene of an alleged incident of abuse shall use the same standard of enforcing relevant Maine Criminal Code sections when the incident involves family or household members as when it involves strangers.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Arrest in certain situations. When a law enforcement officer has probable cause to believe that there has been a criminal violation under section 4011 of a court-approved consent agreement or a protection order issued pursuant to this chapter or Title 15, chapter 12-A, or that a violation of Title 17-A, section 208 has occurred between members of the same family or household, that enforcement officer shall arrest and take into custody the alleged offender.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Officer responsibilities. When a law enforcement officer has reason to believe that a family or household member has been abused, the officer shall immediately use all reasonable means to prevent further abuse, including:

A. Remaining on the scene as long as the officer reasonably believes there is a danger to the physical safety of that person without the presence of a law enforcement officer, including, but not limited to, staying in the dwelling unit; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Assisting that person in obtaining medical treatment necessitated by an assault, including driving the victim to the emergency room of the nearest hospital; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Giving that person immediate and adequate written notice of that person's rights, which include information summarizing the procedures and relief available to victims of the family or household abuse; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Arresting the abusing party with or without a warrant pursuant to section 4011 and Title 17-A, section 15. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

Beginning no later than January 1, 2015, in addition to the actions specified in this subsection, the law enforcement officer shall make a good faith effort to administer a validated, evidence-based domestic violence risk assessment recommended by the Maine Commission on Domestic and Sexual Abuse, established in Title 5, section 12004-I, subsection 74-C, and approved by the Department of Public Safety. The law enforcement officer administering this assessment shall provide the results of the assessment to the bail commissioner, if appropriate, and the district attorney for the county in which the abuse took place.

[ 2011, c. 680, §3 (AMD) .]

7. Law enforcement agency policy. Every municipal, county and state law enforcement agency with the duty to investigate, prosecute and arrest offenders of this chapter and Title 17-A shall adopt a written policy on the enforcement of this chapter and the handling of domestic abuse cases in general.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. District attorney prosecutorial policy. The Attorney General, in consultation with the prosecutors' association, shall develop a written policy regarding prosecution of domestic abuse cases under the provisions of Title 17-A. The district attorney for each of the several counties within the State shall adopt a written policy regarding prosecution of domestic abuse cases.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

9. Notification of attempted purchase of firearm. When the Department of Public Safety receives notification from a federal agency that a background criminal records check conducted under the system established pursuant to 18 United States Code, Section 922(t) indicates that a potential buyer or transferee is prohibited from receipt or possession of a firearm pursuant to a temporary or final protection from abuse order, the department shall make every reasonable effort to notify as quickly as practicable both the individual intended to be protected by the protection from abuse order and another law enforcement agency with jurisdiction in the municipality in which that individual resides of the information received from the federal agency.

For the purposes of this subsection, notification may be made by the Department of Public Safety to the individual intended to be protected by the protection from abuse order through a law enforcement agency within the county in which the individual resides. When the department makes notification through such a law enforcement agency, that agency then must make reasonable effort to notify as quickly as practicable the individual intended to be protected by the protection from abuse order. If, when notifying a law enforcement agency, the department is informed by that agency that it cannot notify the individual intended to be protected by the protection from abuse order, the department must continue to make a reasonable effort to notify that individual as quickly as practicable, including through a different law enforcement agency within the county in which the individual resides.

[ 2005, c. 671, §1 (NEW) .]

10. Liability for damages. The State, a political subdivision of the State or a law enforcement officer is not liable for damage that may be caused by the failure or inability to inform an individual who is the subject of a protection from abuse order in accordance with subsection 9. This subsection does not prohibit the State or a political subdivision of the State from pursuing legally authorized disciplinary action.

[ 2005, c. 671, §2 (NEW) .]

11. Service of protection from abuse order. Every municipal, county and state law enforcement agency shall adopt a written policy on the service of protection from abuse orders that directs that every order issued under this chapter is served on the subject of the order as quickly as possible. Service of a protection from abuse order that is not in compliance with a policy adopted under this subsection does not affect the validity of the service or the order.

[ 2011, c. 265, §1 (NEW) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2005, c. 671, §§1,2 (AMD). 2011, c. 265, §1 (AMD). 2011, c. 680, §3 (AMD).



19-A §4013. Maine Commission on Domestic and Sexual Abuse

There is created the Maine Commission on Domestic and Sexual Abuse, as established by Title 5, section 12004-I, subsection 74-C, referred to in this section as the "commission." [2001, c. 240, §2 (AMD).]

1. Composition; chair. The commission is composed as follows.

A. The Governor shall name the chair from among the following members:

(1) Two members, appointed by the Governor, who are representatives of the statewide coalition of domestic violence projects;

(1-A) Two members, appointed by the Governor, who are representatives of the statewide coalition of sexual assault centers;

(2) One member, appointed by the Governor, who is a representative of the mental health profession;

(3) One member, appointed by the Governor, who is a representative of victims of domestic violence;

(3-A) One member, appointed by the Governor, who is a representative of victims of sexual assault;

(4) Two members, appointed by the Governor, one of whom has experience representing victims of domestic abuse, who are attorneys with experience in domestic relations cases;

(5) One member, appointed by the Governor, who was a victim of domestic abuse and used the court system;

(5-A) One member, appointed by the Governor, who was a victim of sexual assault and used the court system;

(6) One member, appointed by the Governor, who is a district attorney or assistant district attorney;

(7) One member, appointed by the Governor, who is chief of a municipal police department;

(8) One member, appointed by the Governor, who is a county sheriff;

(8-A) One member, appointed by the Governor, who is the statewide coordinator of a statewide coalition to end domestic violence;

(8-B) One member, appointed by the Governor, who is the executive director of a statewide coalition against sexual assault;

(8-C) The Attorney General or the Attorney General's designee;

(8-D) The Chief of the Maine State Police or the chief's designee;

(9) The Commissioner of Public Safety or the commissioner's designee;

(9-A) The Commissioner of Health and Human Services or the commissioner's designee;

(9-C) The Commissioner of Education or the commissioner's designee;

(9-D) The Commissioner of Labor or the commissioner's designee;

(9-E) The Commissioner of Corrections or the commissioner's designee;

(9-F) One member, appointed by the Governor, who has experience working in batterers' intervention programs;

(10) Up to 6 members-at-large, appointed by the Governor;

(11) Up to 4 members, appointed by the Governor, representing underserved populations; and

(12) One member, appointed by the Governor, who is a tribal member and provides services through a tribal program to tribal members who are victims of domestic or sexual violence. [2009, c. 257, §1 (AMD).]

B. The Chief Justice of the Supreme Judicial Court is requested to appoint one person to serve the commission in an advisory capacity. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2009, c. 257, §1 (AMD) .]

2. Terms of office. The members serve 3-year terms.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Powers and duties. The commission shall advise and assist the executive, legislative and judicial branches of State Government on issues related to domestic and sexual abuse. The commission may make recommendations on legislative and policy actions, including training of the various law enforcement officers, prosecutors and judicial officers responsible for enforcing and carrying out the provisions of this chapter, and may undertake research development and program initiatives consistent with this section. The entire commission shall meet at least 2 times a year. Subcommittees of the commission may meet as necessary. The commission may accept funds from the Federal Government, from a political subdivision of the State or from an individual, foundation or corporation and may expend these funds for purposes that are consistent with this subsection.

[ 2001, c. 240, §2 (AMD) .]

4. Domestic Abuse Homicide Review Panel. The commission shall establish the Domestic Abuse Homicide Review Panel, referred to in this subsection as the "panel," to review the deaths of persons who are killed by family or household members as defined by section 4002.

A. The chair of the commission shall appoint members of the panel who have experience in providing services to victims of domestic and sexual abuse and shall include at least the following: the Chief Medical Examiner, a physician, a nurse, a law enforcement officer, the Commissioner of Health and Human Services, the Commissioner of Corrections, the Commissioner of Public Safety, a judge as assigned by the Chief Justice of the Supreme Judicial Court, a representative of the Maine Prosecutors Association, an assistant attorney general responsible for the prosecution of homicide cases designated by the Attorney General, an assistant attorney general handling child protection cases designated by the Attorney General, a victim-witness advocate, a mental health service provider, a facilitator of a certified batterers' intervention program under section 4014 and 3 persons designated by a statewide coalition for family crisis services. Members who are not state officials serve a 2-year term without compensation, except that of those initially appointed by the chair, 1/2 must be appointed for a one-year term. [2001, c. 240, §2 (AMD); 2003, c. 689, Pt. B, §7 (REV).]

B. The panel shall recommend to state and local agencies methods of improving the system for protecting persons from domestic and sexual abuse, including modifications of laws, rules, policies and procedures following completion of adjudication. [2001, c. 240, §2 (AMD).]

C. The panel shall collect and compile data related to domestic and sexual abuse, including data relating to deaths resulting from domestic abuse when the victim was pregnant at the time of death. [2005, c. 88, Pt. A, §1 (AMD).]

D. In any case subject to review by the panel, upon oral or written request of the panel, any person that possesses information or records that are necessary and relevant to a homicide review shall as soon as practicable provide the panel with the information and records. Persons disclosing or providing information or records upon the request of the panel are not criminally or civilly liable for disclosing or providing information or records in compliance with this paragraph. [1997, c. 507, §3 (NEW); 1997, c. 507, §4 (AFF).]

E. The proceedings and records of the panel are confidential and are not subject to subpoena, discovery or introduction into evidence in a civil or criminal action. The commission shall disclose conclusions of the review panel upon request, but may not disclose information, records or data that are otherwise classified as confidential. [1997, c. 507, §3 (NEW); 1997, c. 507, §4 (AFF).]

The commission shall submit a report on the panel's activities, conclusions and recommendations to the joint standing committee of the Legislature having jurisdiction over judiciary matters by January 30, 2002 and biennially thereafter.

[ 2005, c. 88, Pt. A, §1 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 507, §§2,3 (AMD). 1997, c. 507, §4 (AFF). 2001, c. 240, §2 (AMD). 2003, c. 689, §B7 (REV). 2005, c. 88, §A1 (AMD). 2005, c. 397, §A14 (AMD). 2009, c. 257, §1 (AMD).



19-A §4014. Certification of batterers' intervention programs

1. Rules establishing standards and procedures for certification. The Department of Corrections, referred to in this section as the "department," shall adopt rules pursuant to the Maine Administrative Procedure Act, in consultation with the Maine Commission on Domestic and Sexual Abuse, that establish standards and procedures for certification of batterers' intervention programs. The department, in consultation with the commission, shall review and certify programs that meet the standards. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 424, Pt. B, §8 (AMD) .]

2. Temporary certification of batterers' intervention programs.

[ 2001, c. 386, §4 (RP) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 292, §2 (AMD). 1997, c. 292, §3 (AFF). 2001, c. 240, §3 (AMD). 2001, c. 386, §4 (AMD). 2013, c. 424, Pt. B, §8 (AMD).












TITLE 20: EDUCATION

Part 1: ADMINISTRATION AND ORGANIZATION

Chapter 1: DEPARTMENT OF EDUCATIONAL AND CULTURAL SERVICES

20 §1. Department (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 610, §1 (RPR). 1981, c. 693, §§1,8 (RP).



20 §1-A. Department, commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 492, §§1,3 (NEW). 1971, c. 610, §2 (AMD). 1973, c. 169, §1 (AMD). 1973, c. 260, (AMD). 1975, c. 771, §166 (AMD). 1977, c. 78, §121 (AMD). 1977, c. 674, §§15-A (AMD). 1979, c. 670, §1 (AMD). 1981, c. 693, §§1,8 (RP).



20 §1-B. Department; organization (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 610, §3 (NEW). 1975, c. 771, §§167,168 (AMD). 1977, c. 78, §§122,123 (AMD). 1977, c. 674, §16 (AMD). 1981, c. 693, §§1,8 (RP).



20 §2. Department agency for surplus property (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §§86-A (RP).



20 §3. Department authorized to join educational organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §4. State responsibility for public education (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 299, (NEW). 1981, c. 693, §§1,8 (RP).



20 §5. Local control of public education (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 299, (NEW). 1981, c. 693, §§1,8 (RP).



20 §6. Compliance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 299, (NEW). 1977, c. 694, §§302,303 (AMD). 1981, c. 693, §§1,8 (RP).






Chapter 2: DEPARTMENTAL AND STATE BOARD RULES AND REGULATIONS

20 §21. Adoption of rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §304 (NEW). 1981, c. 693, §§1,8 (RP).



20 §22. Adjudicatory proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §304 (NEW). 1981, c. 693, §§1,8 (RP).



20 §23. Licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §304 (NEW). 1981, c. 693, §§1,8 (RP).






Chapter 3: STATE BOARD OF EDUCATION

20 §51. State Board of Education (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 610, §4 (RPR). 1973, c. 571, §§7-A (AMD). 1975, c. 771, §169 (AMD). 1977, c. 694, §305 (AMD). 1981, c. 363, §1 (AMD). 1981, c. 442, §1 (AMD). 1981, c. 464, §2 (AMD). 1981, c. 693, §§1,8 (RP).



20 §52. Meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §53. Seal (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §54. Records and reports (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §55. Recommendations to Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §56. Personnel and organization (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 610, §5 (RP).



20 §57. Establishment of vocational and technical schools (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 440, §1 (AMD). 1971, c. 530, §1 (AMD). 1971, c. 610, §21 (AMD). 1973, c. 571, §8 (AMD). 1981, c. 693, §§1,8 (RP).



20 §58. Contracts for vocational education programs (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 34, (NEW). 1967, c. 79, §1 (NEW). 1967, c. 544, §44 (RP). 1971, c. 530, §2 (AMD). 1971, c. 610, §21 (AMD). 1973, c. 571, §9 (AMD). 1981, c. 693, §§1,8 (RP).



20 §59. Certification of teachers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §45 (NEW). 1971, c. 610, §21 (AMD). 1973, c. 571, §10 (AMD). 1975, c. 551, §1 (RPR). 1977, c. 694, §§306,307 (AMD). 1981, c. 409, (RPR). 1981, c. 693, §§1,8 (RP).






Chapter 4: POST-SECONDARY EDUCATION COMMISSION OF MAINE

20 §71. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 601, §1 (NEW). 1981, c. 693, §§1,8 (RP).



20 §72. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 601, §1 (NEW). 1981, c. 693, §§1,8 (RP).



20 §73. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 601, §1 (NEW). 1981, c. 693, §§1,8 (RP).



20 §74. Limitations of the authority of PECOM with respect to institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 601, §1 (NEW). 1981, c. 693, §§1,8 (RP).



20 §75. Definition of post-secondary education (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 601, §1 (NEW). 1981, c. 693, §§1,8 (RP).



20 §76. Membership of PECOM (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 601, §1 (NEW). 1975, c. 771, §§170-173 (AMD). 1977, c. 77, §§1-4 (AMD). 1981, c. 693, §§1,8 (RP).



20 §77. Appointment of the chairman and vice-chairman (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 601, §1 (NEW). 1977, c. 77, §5 (RPR). 1981, c. 693, §§1,8 (RP).



20 §78. Meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 601, §1 (NEW). 1977, c. 77, §6 (AMD). 1981, c. 693, §§1,8 (RP).



20 §79. Designation of PECOM as the state agency or state commission for the purposes of certain federal programs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 601, §1 (NEW). 1981, c. 693, §§1,8 (RP).



20 §80. Collection of information (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 601, §1 (NEW). 1981, c. 693, §§1,7 (RP).



20 §81. Staff (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 601, §1 (NEW). 1975, c. 771, §174 (AMD). 1981, c. 693, §§1,8 (RP).






Chapter 5: COMMISSIONER OF EDUCATIONAL AND CULTURAL SERVICES

20 §101. Appointment; salary (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 507, §1 (AMD). 1967, c. 476, §17 (AMD). 1971, c. 610, §6 (RP).



20 §102. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 432, (AMD). 1965, c. 513, §29 (AMD). 1967, c. 75, (AMD). 1967, c. 425, §19 (AMD). 1969, c. 234, §§1,2 (AMD). 1969, c. 504, §26 (AMD). 1971, c. 168, (AMD). 1971, c. 198, (AMD). 1971, c. 530, §§2-A (AMD). 1971, c. 610, §§7,18 (AMD). 1973, c. 70, (AMD). 1973, c. 203, (AMD). 1973, c. 225, (AMD). 1973, c. 571, §§11,12 (AMD). 1973, c. 625, §98 (AMD). 1973, c. 788, §71 (AMD). 1975, c. 746, §§1-A (AMD). 1975, c. 771, §175 (AMD). 1977, c. 26, (AMD). 1977, c. 215, (AMD). 1977, c. 497, §1 (AMD). 1977, c. 674, §17 (AMD). 1977, c. 690, §1 (AMD). 1977, c. 694, §308 (AMD). 1979, c. 49, (AMD). 1979, c. 71, (AMD). 1979, c. 670, §2 (AMD). 1981, c. 693, §§1,8 (RP).



20 §103. Office (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §104. Blanks for school returns (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §105. Appointment of supervisors (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §106. Agricultural education consultant (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 626, §1 (NEW). 1981, c. 693, §§1,8 (RP).






Chapter 7: SUPERVISORY UNITS

20 §151. Units for supervision; supervising principals where union impracticable (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 188, (AMD). 1967, c. 425, §19 (AMD). 1971, c. 610, §21 (AMD). 1973, c. 571, §§13-16 (AMD). 1973, c. 783, §1 (AMD). 1977, c. 25, §§1,2 (AMD). 1981, c. 693, §§1,8 (RP).



20 §152. Supervision in School Administrative Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 746, §2 (AMD). 1981, c. 693, §§1,8 (RP).



20 §153. Meetings; union superintendent removed for cause; salary; tenure (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 51, §1 (AMD). 1967, c. 425, §19 (AMD). 1975, c. 510, §§1,2 (AMD). 1975, c. 746, §§2-A,3 (AMD). 1977, c. 690, §§1-A (AMD). 1981, c. 693, §§1,8 (RP).



20 §154. Annual return; appropriation (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1967, c. 191, §C1 (AMD). 1967, c. 540, §§1,2 (AMD). 1969, c. 440, §1 (AMD). 1971, c. 530, §§2-B (AMD). 1971, c. 610, §§7-A (AMD). 1973, c. 571, §17 (AMD). 1975, c. 510, §3 (AMD). 1981, c. 693, §§1,8 (RP).



20 §155. Municipalities with 75 teachers need not unite; report; removal from existing union (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1969, c. 440, §2 (AMD). 1971, c. 530, §3 (AMD). 1973, c. 571, §18 (AMD). 1975, c. 510, §§4,5 (AMD). 1981, c. 693, §§1,8 (RP).



20 §156. Remote administrative units; agent (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §157. Reimbursements (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 510, §6 (AMD). 1981, c. 693, §§1,8 (RP).



20 §158. Appropriation for superintendent's salary (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 530, §4 (AMD). 1981, c. 693, §§1,8 (RP).



20 §159. Instruction conference (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 571, §19 (AMD). 1981, c. 693, §§1,8 (RP).



20 §160. Regulations for issuance of certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 24, §1 (AMD). 1977, c. 694, §309 (AMD). 1981, c. 693, §§1,8 (RP).



20 §161. Powers and duties of superintendents (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1973, c. 454, §§1,2 (AMD). 1975, c. 723, §§1,2 (AMD). 1977, c. 24, §§2,3 (AMD). 1977, c. 580, §§16,17 (AMD). 1981, c. 658, §1 (AMD). 1981, c. 693, §§1,8 (RP). 1983, c. 147, §1 (AMD). 1983, c. 485, §1 (AMD). 1985, c. 506, §A20 (RP).



20 §162. Misappropriation of funds; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).






Chapter 9: ADMINISTRATIVE DISTRICTS

Subchapter 1: GENERAL PROVISIONS

20 §211. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §212. Powers and duties of State Board of Education (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 148, (AMD). 1965, c. 400, (AMD). 1967, c. 425, §19 (AMD). 1967, c. 425, §1 (AMD). 1971, c. 610, §21 (AMD). 1973, c. 571, §20 (AMD). 1973, c. 571, §71 (AMD). 1977, c. 694, §310 (AMD). 1981, c. 693, §§1,8 (RP).



20 §213. Criteria for districts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 77, (AMD). 1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1981, c. 464, §3 (AMD). 1981, c. 693, §§1,8 (RP).



20 §213-A. District program; secondary facility (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 431, §1 (NEW). 1981, c. 693, §§1,8 (RP).



20 §214. Special secondary school contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1967, c. 482, §1 (AMD). 1979, c. 431, §2 (RP).



20 §215. Formation of district (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 194, §§1,2 (AMD). 1965, c. 513, §§29-A (AMD). 1967, c. 295, §1 (AMD). 1967, c. 425, §19 (AMD). 1967, c. 483, §1 (AMD). 1969, c. 440, §§2-A (AMD). 1973, c. 552, §§1,2 (AMD). 1973, c. 750, §§1,2 (AMD). 1981, c. 470, §A50 (AMD). 1981, c. 693, §§1,8 (RP).



20 §216. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §217. Transfer of property and assets (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §218. Reserve fund for capital outlay purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §§29-B (AMD). 1977, c. 78, §124 (AMD). 1979, c. 127, §132 (AMD). 1981, c. 693, §§1,8 (RP).



20 §219. Application of general law (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §220. Transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §2 (AMD). 1973, c. 556, §2 (AMD). 1973, c. 780, §1 (AMD). 1975, c. 111, (AMD). 1975, c. 272, §1 (AMD). 1975, c. 510, §7 (AMD). 1975, c. 746, §§4,4-A (AMD). 1977, c. 625, §1 (AMD). 1979, c. 431, §3 (RPR). 1979, c. 670, §3 (AMD). 1981, c. 693, §§1,8 (RP).



20 §221. Superintendent of School Administrative District (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 746, §5 (AMD). 1981, c. 693, §§1,8 (RP).



20 §222. Additions, and transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 295, §3 (AMD). 1967, c. 425, §§3-5 (AMD). 1967, c. 482, §§2,3 (AMD). 1967, c. 483, §2 (AMD). 1969, c. 496, §3 (RPR). 1971, c. 180, §1 (AMD). 1971, c. 530, §5 (AMD). 1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1973, c. 625, §99 (AMD). 1973, c. 788, §72 (AMD). 1977, c. 78, §125 (AMD). 1977, c. 690, §2 (AMD). 1981, c. 442, §2 (AMD). 1981, c. 693, §§1,8 (RP).



20 §222-A. Dissolution of a district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 442, §3 (NEW). 1981, c. 693, §§1,8 (RP).



20 §222-B. Reorganization of a School Administrative District as a community school district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 442, §4 (NEW). 1981, c. 693, §§1,8 (RP).



20 §222-C. Withdrawal of a single municipality from a School Administrative District (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 442, §5 (NEW). 1981, c. 690, §1 (RPR). 1981, c. 693, §§1,8 (RP).



20 §222-D. Transfer of a municipality from one School Administrative District to another (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 442, §6 (NEW). 1981, c. 693, §§1,8 (RP).



20 §222-E. Closing an elementary school (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 442, §7 (NEW). 1981, c. 693, §§1,8 (RP).



20 §223. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §§29-C (AMD). 1971, c. 530, §6 (AMD). 1975, c. 510, §8 (AMD). 1977, c. 78, §126 (AMD). 1977, c. 690, §§2-A (AMD). 1977, c. 694, §311 (AMD). 1979, c. 127, §133 (RPR). 1981, c. 470, §A51 (AMD). 1981, c. 693, §§1,8 (RP).



20 §224. Operational date; teachers' and superintendents' contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1981, c. 693, §§1,8 (RP).



20 §225. District meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 493, §1 (AMD). 1967, c. 224, §1 (AMD). 1967, c. 295, §2 (AMD). 1967, c. 482, §§4,5 (AMD). 1967, c. 505, §§1-3 (AMD). 1969, c. 162, §§1,2 (AMD). 1969, c. 440, §§2-B,2-C (AMD). 1969, c. 590, §§24-26 (AMD). 1971, c. 180, §§2,3 (AMD). 1971, c. 196, §§1-3 (AMD). 1971, c. 611, §§1,2 (AMD). 1973, c. 536, §1 (AMD). 1973, c. 571, §§20-A (AMD). 1975, c. 746, §§5-A (AMD). 1975, c. 761, §§1,2 (AMD). 1975, c. 768, §1 (AMD). 1977, c. 78, §127 (AMD). 1977, c. 195, (AMD). 1981, c. 464, §§4,5 (AMD). 1981, c. 690, §§2,3 (AMD). 1981, c. 691, §§1,2 (AMD). 1981, c. 693, §§1,8 (RP).



20 §226. -- budget (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 48, §1 (AMD). 1967, c. 425, §6 (AMD). 1969, c. 103, (AMD). 1971, c. 80, (AMD). 1971, c. 196, §4 (AMD). 1971, c. 611, §§3-5 (AMD). 1973, c. 571, §§20-B,21,22 (AMD). 1973, c. 783, §§2-7 (AMD). 1975, c. 42, §1 (AMD). 1975, c. 197, (AMD). 1975, c. 623, §20 (AMD). 1975, c. 738, §1 (AMD). 1975, c. 746, §6 (AMD). 1977, c. 479, §3 (AMD). 1977, c. 690, §§2-B - 2-D (AMD). 1977, c. 695, §1 (AMD). 1979, c. 127, §134 (AMD). 1981, c. 464, §6 (AMD). 1981, c. 693, §§1,8 (RP).



20 §226-A. Alternative voting procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 695, §2 (NEW). 1979, c. 356, §§1-5 (AMD). 1981, c. 442, §§8-10 (AMD). 1981, c. 655, (AMD). 1981, c. 693, §§1,8 (RP). 1983, c. 1, (AMD). 1983, c. 485, §2 (AMD). 1985, c. 506, §A21 (RP).






Subchapter 2: SCHOOL DIRECTORS

20 §301. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 100, §1 (AMD). 1973, c. 552, §§3,4 (AMD). 1973, c. 743, (AMD). 1973, c. 750, §§3,4,4-A,5 (AMD). 1973, c. 783, §§7-A (AMD). 1977, c. 690, §§3-5 (AMD). 1979, c. 582, (AMD). 1981, c. 690, §§4-6 (AMD). 1981, c. 693, §§1,8 (RP).



20 §301-A. Approval of plans (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 750, §6 (NEW). 1981, c. 693, §§1,8 (RP).



20 §302. Election (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 100, §2 (AMD). 1967, c. 425, §§6-C (AMD). 1967, c. 540, §§2-A (AMD). 1969, c. 140, (AMD). 1969, c. 348, §1 (AMD). 1969, c. 440, §§2-D (AMD). 1973, c. 153, §1 (AMD). 1973, c. 552, §5 (AMD). 1973, c. 783, §§7-B (AMD). 1977, c. 24, §4 (AMD). 1979, c. 670, §§4,5 (AMD). 1981, c. 114, §1 (AMD). 1981, c. 464, §§7,8 (AMD). 1981, c. 693, §§1,8 (RP).



20 §303. Reapportionment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 92, (AMD). 1973, c. 552, §6 (RP).



20 §304. Power to borrow money (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 48, §2 (AMD). 1965, c. 493, §2 (AMD). 1965, c. 513, §§29-D (AMD). 1967, c. 102, (AMD). 1967, c. 224, §§2,3 (AMD). 1967, c. 514, §1 (AMD). 1967, c. 544, §46 (AMD). 1969, c. 373, §1 (AMD). 1969, c. 440, §§2-E,18 (AMD). 1969, c. 511, §§1,2 (AMD). 1969, c. 589, §1 (AMD). 1973, c. 783, §§8,9 (AMD). 1975, c. 510, §§9,10 (AMD). 1975, c. 623, §21 (AMD). 1975, c. 746, §7 (AMD). 1979, c. 691, §1 (AMD). 1981, c. 690, §7 (AMD). 1981, c. 693, §§1,8 (RP).



20 §305. Financing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 48, §3 (AMD). 1967, c. 483, §3 (AMD). 1967, c. 540, §3 (AMD). 1969, c. 440, §§2-F (AMD). 1969, c. 487, (AMD). 1969, c. 589, §§2-4 (AMD). 1971, c. 72, (AMD). 1971, c. 530, §7 (AMD). 1973, c. 571, §23 (AMD). 1973, c. 783, §10 (AMD). 1975, c. 510, §11 (AMD). 1975, c. 746, §§7-A,7-B (AMD). 1977, c. 690, §§5-A (AMD). 1979, c. 634, (AMD). 1979, c. 670, §§6,7 (AMD). 1979, c. 721, §1 (AMD). 1981, c. 68, (AMD). 1981, c. 442, §§11-14 (AMD). 1981, c. 464, §§9,10 (AMD). 1981, c. 693, §§1,8 (RP).



20 §306. Additional powers and duties; quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §§6-A,6-B (AMD). 1973, c. 202, §1 (AMD). 1973, c. 750, §7 (AMD). 1975, c. 293, §4 (AMD). 1975, c. 510, §12 (AMD). 1977, c. 24, §5 (AMD). 1977, c. 78, §128 (AMD). 1981, c. 691, §§3,4 (AMD). 1981, c. 693, §§1,8 (RP).



20 §307. Disposal of property over $1,000; bids; sales to town; procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 530, §8 (AMD). 1981, c. 691, §5 (RP).



20 §308. Authority to accept gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 162, §3 (NEW). 1981, c. 693, §§1,8 (RP).



20 §309. Shared service agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 276, (NEW). 1971, c. 611, §§6,7 (AMD). 1981, c. 442, §15 (RPR). 1981, c. 693, §§1,8 (RP).



20 §309-A. Cooperative agreements funded with nonlocal revenues (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 276, (NEW). 1981, c. 693, §1 (RP).



20 §309-B. Officials and reports (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 276, (NEW). 1981, c. 693, §§1,8 (RP).



20 §309-C. Contracts and bids (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 234, (NEW). 1981, c. 693, §§1,8 (RP).



20 §309-D. Prohibited appointments (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 233, §1 (NEW). 1981, c. 693, §§1,8 (RP).









Chapter 10: MAINE -- NEW HAMPSHIRE INTERSTATE SCHOOL COMPACT

Article 1: GENERAL PROVISIONS

20 §310. Enters (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §311. Statement of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §311-A. Requirement of congressional approval (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §311-B. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1971, c. 610, §22 (AMD). 1981, c. 693, §§1,8 (RP).






Article 2: PROCEDURE FOR FORMATION OF AN INTERSTATE SCHOOL DISTRICT

20 §312. Creation of planning committee (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §312-A. Operating procedures of planning committee (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §312-B. Duties of interstate school district planning committee (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §312-C. Recommendations and preparation of articles of agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §312-D. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §312-E. Approval by state boards (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §312-F. Adoption by member districts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §312-G. Resubmission (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).






Article 3: POWERS OF INTERSTATE SCHOOL DISTRICTS

20 §313. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).






Article 4: DISTRICT MEETINGS

20 §314. General (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §314-A. Eligibility of voters (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §314-B. Warning of meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §314-C. Posting and publication of warrant (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §314-D. Return of warrant (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §314-E. Organization meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §314-F. Annual meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §314-G. Special meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §314-H. Certification of records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §314-I. Method of voting at school district meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).






Article 5: OFFICERS

20 §315. Officers; general (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §315-A. Board of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §315-B. Chairman of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §315-C. Vice-chairman of the board of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §315-D. Secretary of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §315-E. Moderator (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §315-F. Clerk (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §315-G. Treasurer (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §315-H. Auditors (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §315-I. Superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §315-J. Vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).






Article 6: APPROPRIATION AND APPORTIONMENT

20 §316. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §316-A. Appropriation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §316-B. Apportionment of appropriation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §316-C. Share of Maine member district (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §316-D. Share of New Hampshire member district (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).






Article 7: BORROWING

20 §317. Interstate district indebtedness (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §317-A. Temporary borrowing (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §317-B. Borrowing for capital projects (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §317-C. Authorization (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §317-D. Sale of bonds and notes (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §317-E. Proceeds of bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §317-F. State aid programs (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §317-G. Tax exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).






Article 8: TAKING OVER OF EXISTING PROPERTY

20 §318. Power to acquire property of member district (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §318-A. Valuation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §318-B. Reimbursement to member district (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).






Article 9: AMENDMENTS TO ARTICLES OF AGREEMENT

20 §319. Adoption (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).






Article 10: APPLICABILITY OF NEW HAMPSHIRE LAWS

20 §320. General school laws (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §320-A. New Hampshire state aid (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §320-B. Continued existence of New Hampshire member school district (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §320-C. Suit and service of process in New Hampshire (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §320-D. Employment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).






Article 11: APPLICABILITY OF MAINE LAWS

20 §321. General school laws (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §321-A. Maine state aid (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §321-B. Continued existence of Maine school districts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §321-C. Suit and service of process in Maine (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §321-D. Employment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).






Article 12: MISCELLANEOUS PROVISIONS

20 §322. Studies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §322-A. Textbooks (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §322-B. Transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §322-C. Location of schoolhouses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §322-D. Fiscal year (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §322-E. Immunity from tort liability (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §322-F. Administrative agreement between commissioners of education (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §322-G. Amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §322-H. Inconsistency of language (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).



20 §322-I. Separability (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 486, (NEW). 1981, c. 693, §§1,8 (RP).









Chapter 11: COMMUNITY SCHOOL DISTRICTS

20 §351. Formation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 261, §1 (AMD). 1971, c. 567, §1 (AMD). 1973, c. 132, §1 (AMD). 1973, c. 571, §25 (AMD). 1973, c. 783, §11 (AMD). 1975, c. 510, §§13,14 (AMD). 1979, c. 482, §1 (RP).



20 §352. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 571, §§25-A (AMD). 1975, c. 510, §§15,16 (AMD). 1979, c. 482, §1 (RP).



20 §353. Duties of trustees; compensation; treasurer; report (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 202, §2 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 78, §129 (AMD). 1979, c. 482, §1 (RP).



20 §354. Power to borrow money (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 137, (AMD). 1971, c. 567, §2 (AMD). 1973, c. 783, §12 (AMD). 1975, c. 510, §17 (AMD). 1979, c. 482, §1 (RP).



20 §355. Financing of bond obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 783, §13 (AMD). 1975, c. 746, §§7-C (AMD). 1977, c. 690, §§5-B (AMD). 1979, c. 482, §1 (RP).



20 §356. Community school committee; powers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1973, c. 132, §2 (AMD). 1973, c. 783, §§14,15 (AMD). 1979, c. 99, (AMD). 1979, c. 482, §1 (RP). 1981, c. 693, §§1,8 (RP).



20 §357. Application of general law (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 571, §§25-B (AMD). 1979, c. 482, §1 (RP).



20 §358. Transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 556, §3 (AMD). 1973, c. 780, §2 (AMD). 1975, c. 510, §18 (AMD). 1975, c. 660, §1 (AMD). 1975, c. 746, §8 (AMD). 1977, c. 625, §2 (AMD). 1979, c. 482, §1 (RP).



20 §359. Superintendent of schools; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 482, §1 (RP).



20 §360. Participating towns; withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §100 (AMD). 1979, c. 482, §1 (RP).



20 §360-A. New district (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 132, §3 (NEW). 1973, c. 788, §73 (AMD). 1979, c. 482, §1 (RP).



20 §360-B. Trustees chosen and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 132, §3 (NEW). 1979, c. 482, §1 (RP).



20 §360-C. Transfer of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 132, §3 (NEW). 1973, c. 783, §§15-A,16 (AMD). 1979, c. 482, §1 (RP).



20 §361. Sharing costs (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 567, §3 (NEW). 1979, c. 482, §1 (RP).



20 §361-A. Cost sharing based on numbers of pupils and the state valuation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 482, §2 (NEW). 1979, c. 482, §1 (RP).



20 §362. Budget approval (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 567, §3 (NEW). 1973, c. 132, §4 (AMD). 1975, c. 510, §19 (AMD). 1975, c. 738, §2 (AMD). 1977, c. 690, §§5-C (AMD). 1979, c. 482, §1 (RP).



20 §363. Fiscal year (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 567, §3 (NEW). 1979, c. 482, §1 (RP).



20 §364. Combination districts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 567, §3 (NEW). 1979, c. 482, §1 (RP).



20 §365. Assessment of municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 132, §5 (NEW). 1975, c. 746, §§8-A (AMD). 1979, c. 482, §1 (RP).






Chapter 12: COMMUNITY SCHOOL DISTRICTS

20 §371. Formation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 482, §3 (NEW). 1981, c. 693, §§1,8 (RP).



20 §372. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 482, §3 (NEW). 1979, c. 691, §§2,3 (AMD). 1981, c. 464, §11 (AMD). 1981, c. 693, §§1,8 (RP).



20 §373. Community school district's school committee (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 482, §3 (NEW). 1979, c. 691, §4 (AMD). 1981, c. 114, §2 (AMD). 1981, c. 464, §12 (AMD). 1981, c. 656, §§1,2 (AMD). 1981, c. 693, §§1,8 (RP).



20 §374. Transfer of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 482, §3 (NEW). 1981, c. 693, §§1,8 (RP).



20 §374-A. Authority to accept gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 464, §13 (NEW). 1981, c. 693, §§1,8 (RP).



20 §375. Superintendent of schools, powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 482, §3 (NEW). 1981, c. 693, §§1,8 (RP).



20 §376. Financing (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 482, §3 (NEW). 1981, c. 693, §§1,8 (RP).



20 §377. Transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 482, §3 (NEW). 1981, c. 693, §§1,8 (RP).



20 §378. Sharing costs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 482, §3 (NEW). 1979, c. 721, §2 (AMD). 1981, c. 693, §§1,8 (RP).



20 §379. Budget approval (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 482, §3 (NEW). 1981, c. 693, §§1,8 (RP). 1983, c. 485, §3 (AMD). 1985, c. 506, §A22 (RP).



20 §380. District assessments (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 482, §3 (NEW). 1981, c. 693, §§1,8 (RP).



20 §381. Additions to and withdrawal from the district (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 482, §3 (NEW). 1981, c. 442, §16 (RP).



20 §381-A. Additions to, dissolution of and withdrawal from a district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 442, §17 (NEW). 1981, c. 693, §§1,8 (RP).



20 §382. Districts formed by Private and Special Acts of the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 482, §3 (NEW). 1981, c. 693, §§1,8 (RP).






Chapter 13: DISTRICT MEETINGS

20 §411. School district meetings; validating clause (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).






Chapter 15: SCHOOL COMMITTEE

20 §471. Election of members (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1975, c. 746, §9 (AMD). 1981, c. 656, §3 (AMD). 1981, c. 693, §§1,8 (RP).



20 §472. Terms; vacancies; restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1967, c. 425, §§6-D (AMD). 1967, c. 540, §§3-A,3-B (AMD). 1969, c. 348, §2 (AMD). 1973, c. 153, §2 (AMD). 1973, c. 783, §17 (AMD). 1981, c. 114, §3 (AMD). 1981, c. 464, §§14,15 (AMD). 1981, c. 693, §§1,8 (RP).



20 §473. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 315, (AMD). 1967, c. 425, §19 (AMD). 1967, c. 425, §7 (AMD). 1969, c. 74, (AMD). 1969, c. 235, (AMD). 1969, c. 269, (AMD). 1971, c. 554, (AMD). 1973, c. 24, (AMD). 1973, c. 202, §3 (AMD). 1975, c. 746, §10 (AMD). 1977, c. 78, §130 (AMD). 1981, c. 385, (AMD). 1981, c. 693, §§1,8 (RP).



20 §474. Service without pay (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1971, c. 530, §9 (AMD). 1981, c. 693, §§1,8 (RP).



20 §475. Neglect to choose committee (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1981, c. 693, §§1,8 (RP).



20 §476. Applicability of provisions to certain towns or cities (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1979, c. 218, §1 (AMD). 1979, c. 691, §5 (AMD). 1981, c. 687, §1 (AMD). 1981, c. 693, §§1,8 (RP).






Chapter 17: UNION SCHOOLS

20 §521. Establishment; management and authority (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 611, §8 (AMD). 1981, c. 693, §§1,8 (RP).



20 §522. Union schools; apportionment (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1971, c. 611, §9 (AMD). 1981, c. 693, §§1,8 (RP).






Chapter 19: PENAL PROVISIONS

20 §571. Forfeitures; expenditures (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).









Part 2: PUBLIC SCHOOLS

Chapter 101: GENERAL PROVISIONS

20 §801. Holidays; special observances (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 44, (AMD). 1967, c. 425, §19 (AMD). 1969, c. 236, §§4,5 (AMD). 1973, c. 114, §5 (AMD). 1973, c. 328, §2 (AMD). 1973, c. 788, §74 (AMD). 1975, c. 418, §4 (AMD). 1981, c. 693, §§1,8 (RP).



20 §802. Flags in schools (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 440, §§2-G (AMD). 1971, c. 530, §10 (AMD). 1981, c. 693, §§1,8 (RP).



20 §803. Secret societies prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1981, c. 693, §§1,8 (RP).



20 §804. School bus shelters (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1969, c. 590, §§26-A (AMD). 1979, c. 477, §1 (AMD). 1981, c. 693, §§1,8 (RP).



20 §805. Dissemination of information (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 611, §§9-A (NEW). 1975, c. 289, (RPR). 1975, c. 746, §§10-A (RPR). 1979, c. 691, §6 (AMD). 1981, c. 693, §§1,8 (RP).



20 §806. Privileged communication for school counselors (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 484, (NEW). 1975, c. 746, §11 (AMD). 1981, c. 693, §§1,8 (RP).



20 §807. Personnel records (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 320, (NEW). 1979, c. 605, §§1-4 (AMD). 1981, c. 693, §§1,8 (RP). 1983, c. 470, §1 (AMD). 1985, c. 506, §A23 (RP).



20 §808. Personnel file; review (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 320, (NEW). 1981, c. 693, §§1,8 (RP).






Chapter 103: DUTIES OF ADMINISTRATIVE UNITS

20 §851. Administrative unit defined; raising funds; expenditure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 589, §§4-A (AMD). 1971, c. 530, §§10-A (AMD). 1975, c. 510, §20 (AMD). 1981, c. 693, §§1,8 (RP).



20 §852. Expenditures by towns failing to account for permanent school funds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §853. School money paid by towns (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1981, c. 658, §2 (AMD). 1981, c. 693, §§1,8 (RP).



20 §854. School funds withheld from delinquent towns of administrative units (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §176 (AMD). 1981, c. 693, §§1,8 (RP).



20 §855. Equal school privileges for all pupils (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §8 (AMD). 1969, c. 440, §§2-H (AMD). 1971, c. 610, §21 (AMD). 1973, c. 571, §72 (AMD). 1975, c. 746, §§11-A (AMD). 1981, c. 693, §§1,8 (RP).



20 §856. Facilities provided; lease of school facilities school books (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §9 (AMD). 1969, c. 413, (AMD). 1969, c. 440, §3 (AMD). 1971, c. 530, §§11,12 (AMD). 1971, c. 610, §21 (AMD). 1973, c. 571, §72 (AMD). 1975, c. 746, §12 (AMD). 1977, c. 78, §131 (AMD). 1977, c. 103, (AMD). 1977, c. 690, §§5-D (AMD). 1981, c. 693, §§1,8 (RP).



20 §857. Distribution of books and appliances (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §858. Money raised for day and evening schools; adult education (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 288, (AMD). 1967, c. 425, §19 (AMD). 1975, c. 746, §§12-A (AMD). 1977, c. 361, §1 (RP).



20 §859. Persons eligible for a free public education (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 201, §§1,2 (AMD). 1965, c. 338, (AMD). 1967, c. 425, §19 (AMD). 1967, c. 494, §16 (AMD). 1969, c. 433, §36 (AMD). 1969, c. 440, §4 (AMD). 1971, c. 611, §10 (AMD). 1973, c. 571, §§26,27 (AMD). 1975, c. 69, §2 (AMD). 1975, c. 212, (AMD). 1975, c. 732, §1 (AMD). 1975, c. 746, §§12-B (AMD). 1977, c. 28, §§1-3 (AMD). 1977, c. 272, (AMD). 1977, c. 690, §6 (RPR). 1979, c. 346, §1 (AMD). 1981, c. 693, §§1,8 (RP).



20 §860. Scholars at light stations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §37 (AMD). 1981, c. 693, §§1,8 (RP).



20 §861. Temporary residents; schooling; jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §862. -- transportation; board; tuition; residents on state-owned property (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1981, c. 693, §§1,8 (RP).



20 §863. Residency requirement; collective bargaining (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 491, §1 (NEW). 1981, c. 693, §§1,8 (RP).






Chapter 105: ATTENDANCE AND DISCIPLINE

20 §911. Compulsory education; work permits for certain children; 16-year-old pupils (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 272, §§1,2 (AMD). 1967, c. 425, §19 (AMD). 1971, c. 186, (AMD). 1973, c. 537, §21 (AMD). 1973, c. 571, §§28,29 (AMD). 1975, c. 59, §3 (AMD). 1975, c. 510, §21 (AMD). 1977, c. 499, §1 (RPR). 1977, c. 610, §§1-4 (AMD). 1979, c. 449, (AMD). 1979, c. 475, §1 (AMD). 1979, c. 691, §§7,8 (AMD). 1981, c. 391, §1 (AMD). 1981, c. 693, §§1,8 (RP).



20 §912. Attendance in adjoining administrative unit; tuition (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §§10,19 (AMD). 1971, c. 530, §14 (AMD). 1975, c. 746, §12C (AMD). 1975, c. 768, §2 (AMD). 1977, c. 690, §7 (AMD). 1981, c. 464, §16 (AMD). 1981, c. 693, §§1,8 (RP).



20 §913. Attendance officers; vacancies; neglect of duty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 530, §15 (AMD). 1973, c. 537, §22 (AMD). 1973, c. 571, §30 (AMD). 1981, c. 693, §§1,8 (RP).



20 §914. Habitual truant; definition (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 499, §2 (RPR). 1977, c. 610, §5 (RPR). 1981, c. 693, §§1,8 (RP).



20 §915. -- commitment to state institutions; warrants (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §916. Accreditation of elementary schools (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 461, §§1,2 (NEW). 1971, c. 610, §21 (AMD). 1973, c. 571, §31 (AMD). 1977, c. 694, §312 (AMD). 1981, c. 693, §§1,8 (RP).



20 §917. School dropouts and potential dropouts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 599, §1 (NEW). 1975, c. 706, §1 (RP).



20 §918. Civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 619, (NEW). 1981, c. 378, (AMD). 1981, c. 693, §§1,8 (RP).






Chapter 106: DROPOUTS

20 §931. Statement of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 706, §2 (NEW). 1981, c. 693, §§1,8 (RP).



20 §932. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 706, §2 (NEW). 1981, c. 693, §§1,8 (RP).



20 §933. Positive action committee (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 706, §2 (NEW). 1981, c. 693, §§1,8 (RP).



20 §934. Programs for dropouts and truants (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §3 (NEW). 1981, c. 693, §§1,8 (RP).






Chapter 107: STATISTICS AND REGISTRATION

20 §961. School records (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1969, c. 440, §5 (RPR). 1981, c. 693, §§1,8 (RP).



20 §962. Birth certificate on first enrollment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §963. Duties of parents, teachers and superintendents (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §964. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §965. Duties of State Registrar of Vital Statistics (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §966. Annual pupil count; transfer of pupils and state subsidies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 296, (RPR). 1977, c. 499, §3 (AMD). 1977, c. 610, §6 (AMD). 1977, c. 690, §§7-A (AMD). 1977, c. 696, §174 (RPR). 1979, c. 127, §135 (AMD). 1979, c. 346, §2 (AMD). 1981, c. 391, §2 (AMD). 1981, c. 693, §§1,8 (RP).



20 §967. Annual return of statistics (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 35, (AMD). 1969, c. 157, (AMD). 1973, c. 206, (AMD). 1975, c. 746, §13 (AMD). 1981, c. 693, §§1,8 (RP).






Chapter 109: HEALTH, SAFETY AND PHYSICAL EDUCATION

Subchapter 1: GENERAL PROVISIONS

20 §1011. Programs established (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1977, c. 694, §313 (AMD). 1981, c. 693, §§1,8 (RP).



20 §1012. Directors; qualifications; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §1013. Exclusion of pupils on account of filth or disease (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §1014. Duty of parents; neglect (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §1015. Weapons (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 38, (NEW). 1981, c. 693, §§1,9 (RP).






Subchapter 2: SCHOOL LUNCH AND MILK PROGRAM

20 §1051. Acceptance and compliance with federal law (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 440, §6 (AMD). 1973, c. 607, §1 (AMD). 1981, c. 693, §§1,8 (RP).



20 §1052. Acceptance of Child Nutrition Act of 1966 (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §§10-A (AMD). 1969, c. 440, §7 (AMD). 1981, c. 693, §§1,8 (RP).



20 §1053. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 51, §2 (AMD). 1967, c. 425, §§10-B (AMD). 1967, c. 425, §19 (AMD). 1969, c. 178, §1 (RPR). 1971, c. 610, §21 (AMD). 1973, c. 571, §72 (AMD). 1973, c. 607, §2 (AMD). 1975, c. 737, (AMD). 1977, c. 62, (RPR). 1977, c. 694, §314 (AMD). 1979, c. 131, (AMD). 1981, c. 652, §§1,2 (AMD). 1981, c. 693, §§1,8 (RP).



20 §1054. Treasurer of State as custodian (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §§10-C (AMD). 1969, c. 161, (AMD). 1969, c. 440, §8 (AMD). 1977, c. 24, §6 (AMD). 1981, c. 693, §§1,8 (RP).



20 §1055. Accounts, records, reports and operation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §§10-D (AMD). 1967, c. 425, §19 (AMD). 1969, c. 178, §2 (AMD). 1977, c. 694, §315 (AMD). 1979, c. 670, §8 (AMD). 1981, c. 693, §§1,8 (RP).






Subchapter 3: CHEST X RAYS

20 §1091. Tuberculosis control requirements for school personnel (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1975, c. 40, (RPR). 1975, c. 293, §4 (AMD). 1977, c. 694, §316 (AMD). 1981, c. 693, §§1,8 (RP).






Subchapter 4: SCHOOL PHYSICIANS

20 §1131. Appointment; facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1981, c. 693, §§1,8 (RP).



20 §1132. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §1133. Treatment of pupils (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §1134. Examination of pupils after absence on account of sickness (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1981, c. 693, §§1,8 (RP).



20 §1135. Examination of sight and hearing; notice of defect or disability to parent or guardian (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1971, c. 148, §1 (RPR). 1981, c. 693, §§1,8 (RP).



20 §1135-A. Screening for scoliosis and related spinal abnormalities (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 140, (NEW). 1981, c. 693, §§1,8 (RP).



20 §1136. Directions for tests prescribed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 148, §2 (RP).



20 §1137. Expense that may be incurred by city or town (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1971, c. 148, §2 (RP). 1971, c. 530, §17 (AMD). 1971, c. 622, §62 (RP).



20 §1138. Notice of disease or defects (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1981, c. 693, §§1,8 (RP).



20 §1139. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 148, §2 (RP).



20 §1140. School Nurse Coordinator (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 518, §1 (NEW). 1981, c. 693, §§1,8 (RP).






Subchapter 5: SANITARY FACILITIES

20 §1171. Clean and sanitary toilets (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§1,8 (RP).



20 §1172. Construction requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1967, c. 540, §4 (RPR). 1975, c. 195, (AMD). 1975, c. 293, §4 (AMD). 1977, c. 694, §317 (AMD). 1981, c. 693, §§1,8 (RP).



20 §1173. Plans for privies and chemical closets (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1967, c. 540, §5 (RP).



20 §1174. Cleaning vaults and tanks; inspection and reports; money withheld when requirements not met (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1981, c. 693, §§1,8 (RP).






Subchapter 6: IMMUNIZATION OF CHILDREN ENTERING SCHOOL

20 §1191. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 471, (NEW). 1981, c. 35, §§1,2 (AMD). 1981, c. 693, §§1,8 (RP).



20 §1192. Immunization (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 471, (NEW). 1981, c. 35, §3 (AMD). 1981, c. 693, §§1,8 (RP).



20 §1193. Application and admission to school (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 471, (NEW). 1981, c. 35, §§4,5 (AMD). 1981, c. 693, §§1,8 (RP).



20 §1194. Prohibition of attendance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 471, (NEW). 1981, c. 693, §§1,8 (RP).



20 §1195. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 471, (NEW). 1977, c. 694, §318 (AMD). 1981, c. 35, §§6,7 (AMD). 1981, c. 470, §A52 (AMD). 1981, c. 693, §§1,8 (RP).



20 §1196. Effective date (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 471, (NEW). 1981, c. 35, §8 (AMD). 1981, c. 693, §§1,8 (RP).









Chapter 111: RELIGION AND MORALS

20 §1221. Teaching of virtue and morality

Instructors of youth in public or private institutions shall use their best endeavors to impress on the minds of the children and youth committed to their care and instruction the principles of morality and justice and a sacred regard for truth; love of country, humanity and a universal benevolence; the great principles of humanity as illustrated by kindness to birds and animals and regard for all factors which contribute to the well-being of man; industry and frugality; chastity, moderation and temperance; and all other virtues which ornament human society; and to lead those under their care, as their ages and capacities admit, into a particular understanding of the tendency of such virtues to preserve and perfect a republican constitution, secure the blessings of liberty and to promote their future happiness. [1983, c. 767, §1 (AMD).]

SECTION HISTORY

1983, c. 767, §1 (AMD).



20 §1222. Instruction on foundations of American freedom (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§2,8 (RP).



20 §1223. Scripture reading (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 767, §2 (RP).



20 §1224. Moral instruction (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 767, §2 (RP).



20 §1224-A. Release time for religious observance

Public school students who participate in a course of moral instruction or a religious observance at their place of worship or other suitable place may be granted release time for the period actually spent on that instruction or observance, up to a maximum of one hour per week. The granting of release time shall be at the option of the local school unit and shall not result in any additional cost to the local school unit. Release time shall be granted in accordance with policies established by the local school unit. [1983, c. 767, §3 (NEW).]

SECTION HISTORY

1983, c. 767, §3 (NEW).



20 §1225. Survey of religious affiliation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 767, §2 (RP).



20 §1226. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 767, §2 (RP).



20 §1227. Credit for time spent at places of worship (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 767, §2 (RP).



20 §1228. Children to remain in school or attend place of worship (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 767, §2 (RP).



20 §1229. Expense (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 767, §2 (RP).



20 §1230. Provisions as permissive (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 767, §2 (RP).



20 §1231. Temperance Day; commissioner to prepare material (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1232. Armistice Day (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 12, §2 (NEW). 1973, c. 114, §6 (RP).



20 §1233. Period of silence (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 116, (NEW). 1981, c. 693, §§3,8 (RP).






Chapter 113: HIGH SCHOOLS

20 §1281. Requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 51, §3 (AMD). 1965, c. 156, (AMD). 1967, c. 335, §§1,2 (AMD). 1967, c. 455, §1 (AMD). 1967, c. 540, §§5-A (AMD). 1969, c. 361, (AMD). 1969, c. 440, §§9-11 (AMD). 1971, c. 205, (AMD). 1971, c. 610, §§21,22 (AMD). 1973, c. 571, §72 (AMD). 1975, c. 510, §22 (AMD). 1977, c. 24, §7 (AMD). 1977, c. 694, §319 (AMD). 1979, c. 691, §9 (AMD). 1981, c. 464, §17 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1282. Junior high school defined (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 455, §2 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1283. Administrative units not obliged to pay tuition; exception (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 223, §1 (RP).



20 §1284. Schools inspected (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 223, §2 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1285. Transportation; gifts; misapplication of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1971, c. 223, §§3-6 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1286. Course of study; tuition; outside pupils (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1971, c. 223, §§7-9 (AMD). 1977, c. 78, §132 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1287. Subject to school laws; management and supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1971, c. 223, §10 (RP).



20 §1288. Maintained by administrative units (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 223, §11 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1289. Pupils in administrative units without approved secondary schools (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1969, c. 87, (AMD). 1971, c. 223, §12 (AMD). 1971, c. 530, §§17-A,18 (AMD). 1971, c. 622, §63 (AMD). 1979, c. 431, §4 (AMD). 1979, c. 670, §9 (AMD). 1981, c. 464, §18 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1290. State aid (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 223, §13 (RP).



20 §1291. Pupils attending secondary schools not operated by nor contracted for by their administrative unit (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 319, (AMD). 1965, c. 371, §1 (AMD). 1965, c. 440, §2 (AMD). 1967, c. 302, (AMD). 1967, c. 338, §1 (AMD). 1967, c. 425, §19 (AMD). 1967, c. 463, §1 (AMD). 1969, c. 172, (AMD). 1969, c. 589, §§5,6,6-A (AMD). 1971, c. 223, §§14-28 (AMD). 1971, c. 530, §19 (AMD). 1971, c. 610, §22 (AMD). 1971, c. 622, §64 (AMD). 1973, c. 602, (AMD). 1975, c. 399, §1 (AMD). 1975, c. 606, §1 (AMD). 1975, c. 746, §§13-A (AMD). 1977, c. 690, §8 (AMD). 1979, c. 431, §5 (AMD). 1979, c. 633, (RPR). 1981, c. 520, (AMD). 1981, c. 693, §§3,8 (RP).



20 §1292. Reimbursement to administrative units for tuition and board for pupils attending secondary schools (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 371, §2 (AMD). 1965, c. 513, §§29-E (AMD). 1967, c. 229, (AMD). 1967, c. 338, §2 (AMD). 1967, c. 463, §2 (AMD). 1967, c. 544, §47 (AMD). 1969, c. 308, §1 (AMD). 1969, c. 481, (AMD). 1969, c. 589, §§6-B (AMD). 1971, c. 223, §§29-32 (AMD). 1973, c. 571, §§31-A (AMD). 1975, c. 399, §2 (AMD). 1975, c. 746, §14 (AMD). 1975, c. 781, (AMD). 1977, c. 690, §§9,10 (AMD). 1979, c. 682, (AMD). 1981, c. 521, (AMD). 1981, c. 693, §§3,8 (RP).



20 §1292-A. Tuition payments for students in vocational education programs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 310, §1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §1293. Tuition of state wards (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 221, (RPR). 1971, c. 610, §22 (AMD). 1973, c. 556, §9 (RP).



20 §1294. Returns to commissioner of expenditure for free high schools; amounts certified; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 530, §20 (AMD). 1971, c. 622, §65 (AMD). 1973, c. 571, §32 (AMD). 1977, c. 24, §8 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1295. Defrauding State (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).






Chapter 115: ACADEMIES AND SEMINARIES

20 §1341. Conversion to free high schools (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1342. Conveyance of property (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1343. Income of property; qualifications of pupils; nonresident tuition (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1344. Academy defined; approval of instruction; reports (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1345. Regulations of commission (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 571, §33 (AMD). 1977, c. 694, §320 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1346. Audit (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 530, §21 (AMD). 1973, c. 788, §75 (AMD). 1977, c. 78, §133 (AMD). 1977, c. 690, §§10-A (AMD). 1981, c. 693, §§3,8 (RP).



20 §1347. State Auditor or commissioner may cause audit (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1348. Forfeiture of tuition payments (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 530, §22 (AMD). 1981, c. 693, §§3,8 (RP).






Chapter 117: CHILDREN AT PRIVATE TAX-EXEMPT INSTITUTIONS

20 §1391. Attendance at public schools (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §38 (AMD). 1969, c. 440, §12 (AMD). 1969, c. 485, §2 (AMD). 1969, c. 589, §7 (AMD). 1969, c. 590, §27 (RPR). 1971, c. 530, §23 (RPR). 1973, c. 556, §10 (RP).






Chapter 119: UNORGANIZED TERRITORIES

20 §1451. Definitions; school privileges (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §39 (AMD). 1975, c. 771, §177 (AMD). 1977, c. 694, §321 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1452. Children living on Indian reservations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 450, §1 (AMD). 1973, c. 333, §2 (RP). 1973, c. 571, §§33-A (RP).



20 §1453. Elementary schools; attendance at other schools; tuition; transportation and board (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 530, §24 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1454. Tuition in secondary school; board (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 463, §3 (AMD). 1977, c. 24, §9 (AMD). 1977, c. 694, §322 (AMD). 1979, c. 670, §10 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1455. Tuition charges (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1971, c. 530, §25 (AMD). 1973, c. 571, §34 (AMD). 1975, c. 746, §16 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1456. Schools for persons over 16, not at public schools (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1457. Children on government reservations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §178 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1458. Unorganized Territory School Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1459. Disposal of property or equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1460. Census before privileges provided (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §40 (AMD). 1979, c. 670, §11 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1461. School tax rate (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §C10 (AMD). 1977, c. 698, §2 (AMD). 1979, c. 127, §136 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1461-A. Assessments repealed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §2 (NEW). 1981, c. 693, §§3,8 (RP).



20 §1462. Unorganized Territory Capital Working Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1463. -- use (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1464. Assessment for capital outlay (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 295, (AMD). 1973, c. 571, §35 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1465. -- additional (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1466. Assessment basis; validity (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 502, §15 (AMD). 1973, c. 788, §76 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1467. Assessment and collection (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1468. Expenditures for 2 or more units (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1469. Transfer of property or equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1470. Assessment after organization of units (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1471. Gifts and bequests; short-term investments (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 571, §36 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1472. School agents and attendance officers; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1473. Land for schoolhouses; damages (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1474. Payment for school buildings on organization (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 571, §37 (AMD). 1975, c. 771, §179 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1475. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1476. School property taken by State; deorganized towns (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1477. Failure to elect officers; State to take charge (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §41 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1478. Laws applicable (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1479. Assessments repealed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §3 (NEW). 1981, c. 693, §§3,8 (RP).









Part 3: TEACHERS

Chapter 201: TEACHERS' ASSOCIATIONS

20 §1701. Defraying of expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 530, §§25-A (RP).



20 §1702. School suspended during convention (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 530, §§25-A (RP).






Chapter 203: EXAMINATION OF TEACHERS

20 §1751. Certificate; regulation; revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 79, §2 (RPR). 1967, c. 335, §§3,4 (AMD). 1973, c. 571, §38 (AMD). 1975, c. 551, §2 (AMD). 1981, c. 693, §§3,8 (RP). 1983, c. 470, §2 (AMD). 1985, c. 506, §A24 (RP).



20 §1752. List of persons certified; records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 328, (RPR). 1981, c. 693, §§3,8 (RP). 1983, c. 470, §3 (AMD). 1985, c. 506, §A25 (RP).



20 §1753. Certificate necessary for employment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 440, §13 (AMD). 1977, c. 24, §10 (AMD). 1977, c. 694, §323 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1754. Teaching without certificate; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §1755. Grounds for revocation or suspension of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 470, §4 (NEW). 1985, c. 797, §6 (RP).



20 §1756. Reinstatement of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 470, §4 (NEW). 1985, c. 797, §6 (RP).






Chapter 205: REGISTRATION OF TEACHERS

20 §1801. Registration; list furnished; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1975, c. 146, (AMD). 1981, c. 693, §§3,8 (RP).



20 §1802. Clerical assistance; disposition of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).






Chapter 207: EQUAL PAY

20 §1851. Equal pay for women teachers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).






Chapter 209: MINIMUM SALARIES

20 §1901. Minimum salaries for teachers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 186, §3 (AMD). 1965, c. 318, (AMD). 1967, c. 462, (RPR). 1971, c. 530, §26 (AMD). 1971, c. 610, §8 (AMD). 1973, c. 571, §39 (AMD). 1981, c. 693, §§3,8 (RP).



20 §1902. Reimbursement for professional credits (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 177, (AMD). 1971, c. 530, §27 (AMD). 1973, c. 255, (AMD). 1973, c. 571, §40 (AMD). 1975, c. 510, §23 (AMD). 1981, c. 693, §§3,8 (RP).






Chapter 211: SICK LEAVE

20 §1951. Minimum sick leave (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 61, (AMD). 1969, c. 73, (AMD). 1969, c. 211, (AMD). 1973, c. 571, §§40-A,41 (AMD). 1981, c. 693, §§3,8 (RP).






Chapter 213: LEAVE OF ABSENCE AS LEGISLATORS

20 §2001. Leave of absence as Legislators (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 311, (NEW). 1981, c. 693, §§3,8 (RP).






Chapter 215: INTERSTATE AGREEMENT ON QUALIFICATIONS OF EDUCATIONAL PERSONNEL

Subchapter 1: AGREEMENT

20 §2011. Purpose, findings and policy -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 189, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2012. Definitions -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 189, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2013. Interstate educational personnel contracts -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 189, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2014. Accepted and approved programs -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 189, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2015. Interstate cooperation -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 189, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2016. Agreement evaluation -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 189, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2017. -- other arrangements -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 189, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2018. Effect and withdrawal -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 189, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2019. Construction and severability -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 189, (NEW). 1981, c. 693, §§3,8 (RP).






Subchapter 2: PROVISIONS RELATING TO COMPACT

20 §2021. Designated state official (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 189, (NEW). 1971, c. 610, §22 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2022. True copies filed (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 189, (NEW). 1971, c. 610, §22 (AMD). 1981, c. 693, §§3,8 (RP).












Part 4: ADVANCED AND SPECIAL EDUCATION

Chapter 301: GENERAL PROVISIONS

20 §2201. Presidents of colleges; tenure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 504, §27 (RP).



20 §2202. Authority to confer academic degrees; approval of degree-granting institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 393, §§1,2 (RPR). 1971, c. 610, §21 (AMD). 1973, c. 571, §42 (AMD). 1973, c. 571, §71 (AMD). 1977, c. 694, §324 (AMD). 1981, c. 103, §1 (RP).



20 §2202-A. Authority to confer academic degrees; approval of degree-granting institutions; approval of courses of Programs leading to the attainment of a degree (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 103, §2 (NEW). 1981, c. 464, §19 (RPR). 1981, c. 693, §§3,8 (RP).



20 §2203. Records of educational institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 33, (AMD). 1967, c. 393, §§1,2 (RPR). 1981, c. 693, §§3,8 (RP).



20 §2204. Fees for degrees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2204-A. Student hemophiliacs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 192, (NEW). 1981, c. 693, §§3,8 (RP).






Chapter 301-A: NORTH AMERICAN INDIAN SCHOLARSHIPS

20 §2205. Scholarship fund (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1971, c. 179, §H1 (NEW). 1977, c. 380, §B3 (RP). 1977, c. 579, §H1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2206. North American Indians residing in Maine defined (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1971, c. 179, §H1 (NEW). 1977, c. 133, (RPR). 1977, c. 380, §B3 (RP). 1977, c. 579, §H1 (REEN). 1977, c. 712, §G1 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2207. Properly accredited institutions defined (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1971, c. 179, §H1 (NEW). 1977, c. 380, §B3 (RP). 1977, c. 579, §H1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2208. Application (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1971, c. 179, §H1 (NEW). 1977, c. 380, §B3 (RP). 1977, c. 579, §H1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2209. Institutional grant (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1971, c. 179, §H1 (NEW). 1977, c. 380, §B3 (RP). 1977, c. 579, §H1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2210. Committee (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1971, c. 179, §H1 (NEW). 1971, c. 610, §22 (AMD). 1973, c. 571, §72 (AMD). 1975, c. 97, §2 (AMD). 1975, c. 510, §24 (AMD). 1977, c. 380, §B3 (RP). 1977, c. 579, §H1 (REEN). 1977, c. 712, §G2 (AMD). 1979, c. 193, §1 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2211. Grant limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 712, §G3 (NEW). 1979, c. 193, §2 (RPR). 1981, c. 693, §§3,8 (RP).






Chapter 302: STATE SCHOLARSHIPS

20 §2215. Statement of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 443, §1 (NEW). 1971, c. 610, §§9,25 (RP).



20 §2216. State scholarship established (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 443, §1 (NEW). 1971, c. 610, §§9,25 (RP).



20 §2217. State Scholarship Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 443, §1 (NEW). 1971, c. 610, §§9,25 (RP).



20 §2218. State Scholarship Board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 443, §1 (NEW). 1967, c. 425, §11 (AMD). 1969, c. 504, §28 (AMD). 1971, c. 610, §22 (AMD). 1971, c. 610, §§9,25 (RP).



20 §2219. Eligibility for scholarships (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 443, §1 (NEW). 1971, c. 610, §§9,25 (RP).



20 §2220. Issuance of certificate of eligibility for scholarship award; issuance of certificate of award (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 443, §1 (NEW). 1971, c. 610, §22 (AMD). 1971, c. 610, §§9,25 (RP).



20 §2221. Courses of study (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 443, §1 (NEW). 1971, c. 610, §22 (AMD). 1971, c. 610, §§9,25 (RP).



20 §2222. Revocation of scholarship (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 443, §1 (NEW). 1971, c. 610, §22 (AMD). 1971, c. 610, §§9,25 (RP).



20 §2223. Payment of scholarship awards (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 443, §1 (NEW). 1971, c. 610, §22 (AMD). 1971, c. 610, §§9,25 (RP).



20 §2224. Appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 443, §1 (NEW). 1971, c. 610, §22 (AMD). 1971, c. 610, §§9,25 (RP).






Chapter 302-A: STUDENT LOANS

20 §2231. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 520, §1 (NEW). 1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2232. Loan insurance program established (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 520, §1 (NEW). 1971, c. 544, §63 (AMD). 1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1981, c. 464, §20 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2233. Insurance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 520, §1 (NEW). 1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2234. Additions to Insurance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 520, §1 (NEW). 1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1975, c. 771, §180 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2235. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 520, §1 (NEW). 1971, c. 544, §64 (AMD). 1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1977, c. 694, §325 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2236. Loans to minors (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 520, §1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2237. Authorization for Governor to request organizations of corporations to acquire loan notes (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 399, §1 (NEW). 1989, c. 812, §2 (AMD). 1999, c. 728, §21 (AFF). 1999, c. 728, §10 (RP).






Chapter 302-B: LOANS FOR CANDIDATES FOR PRACTICE OF OSTEOPATHIC MEDICINE

20 §2241. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 526, §1 (NEW). 1971, c. 569, §1 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2242. State Osteopathic Loan Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 526, §1 (NEW). 1971, c. 610, §22 (AMD). 1975, c. 296, (AMD). 1981, c. 693, §§3,8 (RP).



20 §2243. Eligibility for loans (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 526, §1 (NEW). 1971, c. 569, §2 (AMD). 1971, c. 610, §22 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2244. Repayment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 526, §1 (NEW). 1973, c. 571, §72 (AMD). 1979, c. 670, §12 (AMD). 1981, c. 316, §O (AMD). 1981, c. 693, §§3,8 (RP).






Chapter 303: UNIVERSITY OF MAINE

20 §2251. Public policy on higher education (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 400, (RPR). 1981, c. 512, §§10,11 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2252. State agency (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A143 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2253. Trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2254. Treasurer; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2255. -- powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §181 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2256. -- report (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 241, (AMD). 1975, c. 771, §182 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2257. Educational opportunities for recipients of Aid to Families with Dependent Children (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 512, §12 (NEW). 1981, c. 693, §§3,8 (RP).






Chapter 303-A: VOCATIONAL-TECHNICAL INSTITUTES

20 §2261. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 602, §3 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2261-A. Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 602, §3 (NEW). 1981, c. 512, §§13,14 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2261-B. Educational opportunities for recipients of Aid to Families with Dependent Children (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 512, §15 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2262. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 602, §3 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2263. Establishment of institutes; general duties and authority of State Board of Education (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 602, §3 (NEW). 1981, c. 1, (AMD). 1981, c. 690, §8 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2264. Appointment of directors; salary range for directors; establishment of job titles and salary range; authority to change job title and salary range (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 602, §3 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2265. Recommendation for funding levels; long range capital construction plan; maintenance repair and capital construction budget (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 602, §3 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2266. Contingent account (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 602, §3 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2267. Operation of courses on grades 13 and 14 levels; administration; tuition charges to students enrolled (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 602, §3 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2268. State scholarships at the vocational-technical institutes (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 602, §3 (NEW). 1981, c. 690, §§9,10 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2268-A. National Guard Scholarship Program (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 516, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2269. Journeymen's examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 602, §3 (NEW). 1981, c. 383, §§1-3 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2270. Policemen at vocational-technical institutes (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 602, §3 (NEW). 1981, c. 693, §§3,8 (RP).






Chapter 304: POSTGRADUATE EDUCATION IN THE FIELD OF MEDICINE, DENTISTRY, OPTOMETRY AND VETERINARY MEDICINE

20 §2271. Legislative intent (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 769, §1 (NEW). 1977, c. 335, §§1,2 (AMD). 1977, c. 703, §2 (RPR). 1981, c. 316, §M1 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2272. Definition of state contract student, residency requirements, primary care and underserved areas (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 769, §1 (NEW). 1977, c. 335, §3 (AMD). 1977, c. 694, §326 (AMD). 1977, c. 703, §2 (RPR). 1979, c. 127, §137 (AMD). 1979, c. 127, §§138,139 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2273. Agreement of state contract student with the State; state capitation payment; tuition grants (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 769, §1 (NEW). 1977, c. 335, §3 (RPR). 1977, c. 579, §L1 (RPR). 1977, c. 703, §3 (RPR). 1979, c. 670, §13 (AMD). 1981, c. 316, §§M2-M4 (AMD). 1981, c. 693, §3 (RP). 1981, c. 705, §§D1,2 (AMD). 1983, c. 816, §A9 (AMD).



20 §2274. Commissioner to secure state contract student positions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 769, §1 (NEW). 1977, c. 335, §5 (AMD). 1977, c. 703, §4 (RPR). 1981, c. 316, §M5 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2275. Contractual agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 769, §1 (NEW). 1977, c. 703, §5 (RP).



20 §2276. Purchase of positions at medical schools (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 335, §6 (NEW). 1977, c. 703, §6 (RPR). 1979, c. 279, (AMD). 1981, c. 316, §M6 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2277. In-state clinical education programs; development of a plan; establishment of an advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 335, §6 (NEW). 1977, c. 703, §6 (RPR). 1979, c. 691, §10 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2278. Nonlapsing fund (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 335, §6 (NEW). 1977, c. 579, §L2 (RPR). 1977, c. 703, §7 (RPR). 1979, c. 691, §11 (AMD). 1981, c. 316, §M7 (RPR). 1981, c. 693, §§3,8 (RP).



20 §2279. Annual review (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 316, §M8 (NEW). 1981, c. 693, §§3,8 (RP).






Chapter 304-A: STUDENT LOAN CORPORATIONS

20 §2281. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 678, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2282. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 678, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2283. Student loan corporations authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 678, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2284. Incorporators (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 678, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2285. Purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 678, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2286. Issuance of bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 678, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2287. Rights of the authority and student loan corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 678, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2288. Bonds of the authority (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 678, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2289. Source of payment of expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 678, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2290. Administration of student loan corporation issued loans; no discrimination (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 678, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2291. Exemption from taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 678, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2292. Bonds declared legal investments (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 678, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2293. Act cumulative; no notice required (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 678, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2294. University of Maine (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 678, (NEW). 1981, c. 693, §§3,8 (RP).






Chapter 305: TEACHERS' COLLEGES

20 §2301. Five teachers' colleges (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 273, §§1,2 (AMD). 1969, c. 504, §29 (RP).



20 §2302. Courses of study (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 273, §3 (AMD). 1969, c. 504, §29 (RP).



20 §2303. Diplomas and degrees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 273, §4 (AMD). 1969, c. 504, §29 (RP).



20 §2304. Applicants for admission, qualifications; tuition (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 273, §5 (AMD). 1969, c. 504, §29 (RP).



20 §2305. Supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 273, §6 (AMD). 1969, c. 504, §29 (RP).



20 §2306. State scholarships (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 273, §7 (AMD). 1969, c. 504, §29 (RP).






Chapter 306: TUITION EQUALIZATION FUND

20 §2311. Tuition equalization fund (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 635, §1 (NEW). 1975, c. 510, §25 (AMD). 1977, c. 524, (AMD). 1981, c. 693, §§3,8 (RP).



20 §2312. Restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 635, §1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2313. Selection (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 635, §1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2314. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 635, §1 (NEW). 1975, c. 746, §§16-A (AMD). 1981, c. 693, §§3,8 (RP).






Chapter 307: VOCATIONAL EDUCATION

20 §2351. Acceptance and compliance with federal law (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 691, §12 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2351-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 513, §1 (NEW). 1977, c. 205, §1 (AMD). 1981, c. 363, §2 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2352. Treasurer of State custodian of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 571, §71 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2353. Cooperation with federal board (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2354. Elementary instruction in forestry (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §63 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §15 (RP).



20 §2355. Schools for practical nursing (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1979, c. 602, §4 (RP).



20 §2355-A. Powers and duties of the State Board of Education (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 363, §3 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2355-B. Procedures for changing existing methods for the delivery of vocational education (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 363, §3 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2356. Powers and duties of state board (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 284, (AMD). 1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1975, c. 513, §2 (AMD). 1979, c. 602, §4 (RP).



20 §2356-A. Vocational centers and satellites (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 440, §3 (NEW). 1969, c. 440, §14 (AMD). 1971, c. 610, §21 (AMD). 1973, c. 571, §§42A - 42D (AMD). 1973, c. 571, §71 (AMD). 1973, c. 605, (AMD). 1973, c. 673, §§1,2 (AMD). 1973, c. 710, §§1,2 (AMD). 1973, c. 783, §§18-23 (AMD). 1975, c. 513, §§3-5 (AMD). 1975, c. 623, §§22-24 (AMD). 1975, c. 746, §§17,18 (AMD). 1977, c. 78, §134 (AMD). 1977, c. 205, §2 (RPR). 1979, c. 691, §§13,14 (AMD). 1981, c. 363, §§4-6 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2356-B. State aid for vocational centers and regions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 440, §3 (NEW). 1965, c. 513, §§29-F (AMD). 1967, c. 540, §20 (AMD). 1969, c. 589, §§7-A (AMD). 1971, c. 1, §§1-3 (AMD). 1971, c. 610, §§21,22 (AMD). 1973, c. 556, §§11,12 (AMD). 1973, c. 571, §71 (AMD). 1973, c. 625, §§101,102 (AMD). 1973, c. 783, §24 (AMD). 1975, c. 513, §6 (RPR). 1977, c. 78, §135 (AMD). 1977, c. 205, §3 (RPR). 1977, c. 361, §§2,3 (AMD). 1977, c. 564, §§86-B (RPR). 1977, c. 690, §§10-B (AMD). 1979, c. 387, §1 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2356-C. Tuition charges to be paid by students who are not residents of Maine (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 440, §3 (NEW). 1967, c. 425, §19 (AMD). 1969, c. 440, §§14-A (AMD). 1975, c. 513, §7 (RPR). 1977, c. 205, §4 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2356-D. Tuition charges paid by an administrative unit credited on foundation program allowance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 440, §3 (NEW). 1967, c. 425, §§11-A (AMD). 1971, c. 530, §28 (AMD). 1973, c. 571, §43 (RP).



20 §2356-E. Operation of vocational courses on grade 13 and 14 levels; tuition for such courses charged to students enrolled (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 440, §3 (NEW). 1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1975, c. 513, §8 (RPR). 1977, c. 205, §5 (AMD). 1979, c. 602, §4 (RP).



20 §2356-F. Persons entitled to attend vocational centers and vocational regions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 440, §3 (NEW). 1975, c. 513, §9 (RPR). 1977, c. 205, §6 (RPR). 1981, c. 693, §§3,8 (RP).



20 §2356-G. Vocational regions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 440, §3 (NEW). 1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1975, c. 513, §10 (RPR). 1975, c. 623, §§24-A (AMD). 1975, c. 746, §§19,19-A,20 (AMD). 1977, c. 78, §136 (AMD). 1977, c. 205, §§7-17 (AMD). 1977, c. 264, §1 (AMD). 1977, c. 310, §§2,6 (AMD). 1977, c. 690, §§11 TO 11-B (AMD). P&SL 1979, c. 35, §§5,7 (AMD). 1979, c. 387, §2 (AMD). 1979, c. 691, §15 (AMD). 1981, c. 39, §1 (AMD). 1981, c. 295, (AMD). 1981, c. 363, §§7-12 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2356-H. Department of Educational and Cultural Services to make biennial estimates of appropriations required; future appropriations authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 440, §3 (NEW). 1971, c. 1, §4 (AMD). 1973, c. 571, §71 (AMD). 1977, c. 690, §§11-C (RPR). 1981, c. 693, §§3,8 (RP).



20 §2356-I. Tuition reimbursement to districts sending students to out-of-state schools (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 380, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2356-J. Tuition payments for students in vocational education programs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 310, §3 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2357. State scholarships Maine vocational-technical institutes (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §12 (AMD). 1969, c. 440, §§14-B (AMD). 1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1979, c. 602, §4 (RP).



20 §2358. Part-time schools for persons over school age (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 571, §44 (AMD). 1977, c. 361, §4 (RP).



20 §2359. Reimbursement from state and federal funds (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 571, §45 (AMD). 1975, c. 771, §183 (AMD). 1977, c. 361, §5 (RP).



20 §2360. Relation to child labor laws (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 361, §6 (RP).



20 §2361. Graduates of vocational-technical institutes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 434, (NEW). 1975, c. 374, §1 (RPR). 1977, c. 356, §1 (AMD). 1979, c. 602, §4 (RP).



20 §2362. Policemen at vocational-technical institutes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 300, (NEW). 1979, c. 602, §4 (RP).






Chapter 308: STUDENT INCENTIVE SCHOLARSHIP PROGRAM

20 §2371. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 538, §1 (NEW). 1979, c. 594, §1 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2372. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 538, §1 (NEW). 1979, c. 594, §§2-6 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2373. Program administration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 538, §1 (NEW). 1977, c. 694, §327 (AMD). 1979, c. 594, §7 (AMD). 1981, c. 316, §L (AMD). 1981, c. 693, §§3,8 (RP).






Chapter 308-A: ADULT EDUCATION

20 §2381. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 361, §§10,11 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2382. Authority to raise money for adult education (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 361, §§10,11 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2383. Authority to operate nonsubsidizable activities (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 361, §§10,11 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2384. Participation in adult education (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 361, §§10,11 (NEW). 1977, c. 625, §4 (RPR). 1979, c. 475, §2 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2385. Reimbursement procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 361, §§10,11 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2386. Reimbursement rates (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 361, §§10,11 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2387. Teacher education reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 361, §1011 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2388. Fees for adult education (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 361, §§10,11 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2389. Adult vocational education authority (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 361, §§10,11 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2390. Program definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 361, §§10,11 (NEW). 1981, c. 693, §§3,8 (RP).






Chapter 309: INDUSTRIAL EDUCATION

20 §2401. Planning of courses (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2402. Courses in state colleges (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §30 (AMD). 1967, c. 425, §13 (AMD). 1969, c. 504, §30 (RP).



20 §2403. State aid for agriculture; industrial arts and home economics (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 530, §29 (RP).



20 §2404. State aid for evening and day schools, adult education; activities without aid (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1969, c. 38, (AMD). 1969, c. 448, (AMD). 1977, c. 361, §7 (RP).



20 §2405. State aid for general industrial schools (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1971, c. 530, §29 (RP). 1973, c. 556, §13 (AMD). 1973, c. 571, §46 (REEN). 1975, c. 771, §184 (AMD). 1977, c. 361, §8 (RP).



20 §2406. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 361, §9 (RP).






Chapter 311: DRIVER EDUCATION

20 §2451. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2452. Educational aid (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 51, §4 (AMD). 1967, c. 289, (AMD). 1967, c. 456, §1 (AMD). 1967, c. 540, §6 (AMD). 1969, c. 440, §15 (AMD). 1971, c. 530, §30 (AMD). 1971, c. 610, §§10,21,25 (AMD). 1973, c. 571, §72 (AMD). 1975, c. 510, §26 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2453. Purchase of vehicle authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2454. School administrative unit fee during school year (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 289, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2455. Temporary driver education teacher certification (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 258, (NEW). 1979, c. 656, (AMD). 1981, c. 693, §§3,8 (RP).






Chapter 313: SUMMER SCHOOLS

20 §2501. Approval of summer schools (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).






Chapter 315: TRAINING OF FIREMEN

20 §2551. Program (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 610, §21 (AMD). 1973, c. 571, §72 (AMD). 1977, c. 216, §1 (RPR). 1979, c. 182, §1 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2552. Advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 571, §47 (AMD). 1977, c. 216, §2 (RPR). 1979, c. 182, §2 (RPR). 1981, c. 693, §§3,8 (RP).



20 §2553. Federal contact agent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 229, (NEW). 1979, c. 691, §16 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2554. State agency for testing and award of competency certificates in certain fire related matters (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 229, (NEW). 1981, c. 693, §§3,8 (RP).






Chapter 317: EDUCATIONAL TELEVISION

20 §2601. Committee; expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 83, §1 (AMD). 1973, c. 174, §1 (AMD). 1975, c. 771, §§185,186 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2602. -- organization; quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2603. -- Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 83, §2 (AMD). 1973, c. 174, §§2,3 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2604. Gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §187 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2605. Construction of state-wide network (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 83, §3 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2606. Political and governmental activities prohibited; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §65 (RP).






Chapter 319: PRIVATELY OWNED CORRESPONDENCE SCHOOLS

20 §2651. Permits for Maine (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 610, §21 (AMD). 1973, c. 571, §72 (AMD). 1981, c. 62, §1 (RP).



20 §2651-A. Certificate of approval; exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 62, §2 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2652. Permits for outside Maine (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 610, §21 (AMD). 1973, c. 571, §48 (AMD). 1973, c. 571, §72 (AMD). 1981, c. 62, §1 (RP).



20 §2652-A. Application form; fee; bond (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 62, §2 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2653. Moral character (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 62, §1 (RP).



20 §2653-A. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 62, §2 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2654. Revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 571, §72 (AMD). 1981, c. 62, §1 (RP).



20 §2654-A. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 62, §2 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2655. Rules and regulations; advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 610, §21 (AMD). 1973, c. 571, §72 (AMD). 1977, c. 694, §328 (AMD). 1981, c. 62, §1 (RP).



20 §2656. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 62, §1 (RP).






Chapter 320: PRIVATELY OWNED BUSINESS, TRADE AND TECHNICAL SCHOOLS

20 §2661. Certificate of approval; exempt institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 451, (NEW). 1971, c. 610, §§21,22 (AMD). 1973, c. 101, §2 (AMD). 1973, c. 448, §1 (AMD). 1973, c. 571, §49 (AMD). 1973, c. 571, §72 (AMD). 1975, c. 547, §5 (AMD). 1981, c. 74, §1 (RPR). 1981, c. 693, §§3,8 (RP).



20 §2662. Application form; fee; bond (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 451, (NEW). 1971, c. 610, §21 (AMD). 1973, c. 571, §72 (AMD). 1981, c. 74, §1 (RPR). 1981, c. 693, §§3,8 (RP).



20 §2663. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 451, (NEW). 1981, c. 74, §1 (RPR). 1981, c. 693, §§3,8 (RP).



20 §2664. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 74, §2 (NEW). 1981, c. 693, §§3,8 (RP).






Chapter 321: NATIONAL DEFENSE EDUCATION PROGRAM

20 §2701. Acceptance of program (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2702. Treasurer of State as custodian of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2703. State Board of Education as state agency (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2704. Appropriation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1981, c. 693, §§3,8 (RP).






Chapter 322: COMPREHENSIVE PLANNING UNDER THE HIGHER EDUCATION FACILITIES ACT OF 1963

20 §2720. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 292, (NEW). 1981, c. 693, §§3,8 (RP).



20 §2721. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 292, (NEW). 1981, c. 693, §§3,8 (RP).






Chapter 323: NEW ENGLAND HIGHER EDUCATION COMPACT

Subchapter 1: COMPACT

20 §2751. Purposes -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2752. Board of Higher Education -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 456, §1 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2753. Entry into force -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2754. Officers; meetings; organization -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 456, §§2,3 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2755. Powers and duties -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2756. Appropriations -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2757. Gifts -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2758. Severability -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2759. Withdrawal -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2760. Defaults; suspension -- Article X (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).






Subchapter 2: PROVISIONS RELATING TO COMPACT

20 §2801. Ratification (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2802. Purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2803. Board established (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 456, §4 (RPR). 1969, c. 504, §31 (AMD). 1969, c. 590, §28 (RPR). 1971, c. 610, §22 (AMD). 1975, c. 771, §188 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2804. Duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §2805. Effective date (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).









Chapter 325: COMPACT FOR EDUCATION

Subchapter 1: COMPACT

20 §2901. Purposes and policy -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 452, §1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2902. State defined -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 452, §1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2903. Commission -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 452, §1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2904. Powers -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 452, §1 (NEW). 1969, c. 440, §16 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2905. Cooperation with Federal Government -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 452, §1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2906. Committees -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 452, §1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2907. Finance -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 452, §1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2908. Eligible parties; entry into and withdrawal -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 452, §1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §2909. Construction and severability -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 452, §1 (NEW). 1981, c. 693, §§3,8 (RP).






Subchapter 2: ADMINISTRATIVE PROVISIONS

20 §2921. Maine Education Council (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 452, §1 (NEW). 1977, c. 564, §87 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2922. Members of Legislature, selection and tenure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 452, §1 (NEW). 1971, c. 611, §11 (AMD). 1981, c. 693, §§3,8 (RP).



20 §2923. Bylaws filed (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 452, §1 (NEW). 1971, c. 610, §21 (AMD). 1981, c. 693, §§3,8 (RP).












Part 5: EDUCATION AND REHABILITATION OF DISABLED, HANDICAPPED, GIFTED AND TALENTED PERSONS

Chapter 401: VOCATIONAL REHABILITATION

20 §3051. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3052. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3053. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3054. Vocational Rehabilitation Division (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3055. Provision of services (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3056. Powers and duties of division (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3057. Cooperation with Federal Government (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3058. Appropriation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3059. Cooperation with other agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3060. Gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3061. State agency designated; federal-state agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3062. Receipt and disbursement of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3063. Maintenance not assignable (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3064. Hearings and judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3065. Misuse of lists and records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3066. Cost of administration (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3067. Saving clause (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §2 (RP).



20 §3111. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 417, §§1,2 (AMD). 1971, c. 530, §§30-A (AMD). 1973, c. 571, §71 (AMD). 1973, c. 609, §2 (RP).



20 §3112. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §2 (RP). 1973, c. 625, §103 (AMD).



20 §3113. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §2 (RP).



20 §3114. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §2 (RP).



20 §3115. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 317, §§1,2 (AMD). 1967, c. 456, §2 (AMD). 1967, c. 540, §§7,9 (AMD). 1969, c. 589, §8 (AMD). 1971, c. 530, §31 (AMD). 1973, c. 609, §2 (RP).



20 §3116. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1967, c. 540, §§8,9 (AMD). 1969, c. 336, §1 (AMD). 1973, c. 609, §2 (RP).



20 §3117. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 540, §10 (AMD). 1969, c. 336, §§1-A (AMD). 1973, c. 571, §72 (AMD). 1973, c. 609, §2 (RP).



20 §3118. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §2 (RP).



20 §3119. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §31 (AMD). 1969, c. 504, §32 (RP).






Chapter 404: EXCEPTIONAL CHILDREN

20 §3121. Policy and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RPR). 1977, c. 358, §1 (RPR). 1981, c. 693, §§3,8 (RP).



20 §3122. Supportive assistance; private schools; state-operated institutions; Governor Baxter School for the Deaf (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RPR). 1977, c. 325, §1 (AMD). 1981, c. 693, §§3,8 (RP). 1983, c. 316, §1 (AMD). 1985, c. 506, §A26 (RP).



20 §3123. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RPR). 1981, c. 693, §§3,8 (RP).



20 §3124. Local responsibility (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1973, c. 788, §77 (AMD). 1975, c. 732, §2 (RPR). 1981, c. 693, §§3,8 (RP).



20 §3125. Methods of providing programs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RPR). 1977, c. 358, §§2,3 (AMD). 1977, c. 436, (AMD). 1977, c. 564, §§87-A,87-B (AMD). 1979, c. 438, (AMD). 1981, c. 260, §1 (AMD). 1981, c. 373, (AMD). 1981, c. 693, §§3,8 (RP).



20 §3126. State aid and review (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RPR). 1981, c. 693, §§3,8 (RP).



20 §3127. Denial of state aid (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RPR). 1977, c. 325, §2 (RPR). 1977, c. 564, §88 (AMD). 1981, c. 693, §§3,8 (RP).



20 §3128. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RPR). 1981, c. 693, §§3,8 (RP).



20 §3129. Facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RPR). 1981, c. 693, §§3,8 (RP).



20 §3130. Tuition computation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RPR). 1977, c. 358, §§4,5 (AMD). 1977, c. 634, (AMD). 1977, c. 690, §§11-D (AMD). 1981, c. 693, §§3,8 (RP). 1983, c. 278, §1 (AMD). 1985, c. 506, §A27 (RP).



20 §3131. Due process; preschool children; contributions; savings provision (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RPR). 1977, c. 325, §3 (AMD). 1977, c. 564, §§89,90 (AMD). 1977, c. 588, (AMD). 1981, c. 248, (AMD). 1981, c. 693, §§3,8 (RP).



20 §3132. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RPR). 1977, c. 694, §329 (RPR). 1981, c. 693, §§3,8 (RP).



20 §3133. Technical assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RP).



20 §3134. In-service education (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RP).



20 §3135. Direct state action (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RP).



20 §3136. State aid to be provided (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1973, c. 783, §25 (AMD). 1975, c. 732, §2 (RP).



20 §3137. Tuition computation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 571, §§49-D (AMD). 1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RP).



20 §3138. Preschool hearing impaired (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RP).



20 §3139. Amounts of aid (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 571, §§49-E (RP). 1973, c. 609, §1 (NEW).



20 §3140. Contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RP).



20 §3141. Savings provision (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 609, §1 (NEW). 1975, c. 732, §2 (RP).






Chapter 405: MENTALLY RETARDED CHILDREN

20 §3161. Teachers; training; reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §3162. Construction or acquisition of school buildings (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 415, (AMD). 1967, c. 353, (AMD). 1967, c. 360, (AMD). 1969, c. 252, (AMD). 1981, c. 693, §§3,8 (RP).






Chapter 406: PRESCHOOL HANDICAPPED CHILDREN

20 §3201. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 727, §1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §3202. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 727, §1 (NEW). 1981, c. 262, (AMD). 1981, c. 693, §§3,8 (RP).



20 §3203. Authorization for expenditure of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 727, §1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §3204. Interdepartmental coordination (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 727, §1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §3205. Early childhood consultant (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 727, §1 (NEW). 1981, c. 693, §§3,8 (RP).






Chapter 407: WAR ORPHANS

20 §3211. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 1, (AMD). 1967, c. 67, §3 (AMD). 1967, c. 457, (AMD). 1967, c. 544, §48 (AMD). 1971, c. 516, §1 (AMD). 1971, c. 530, §32 (AMD). 1971, c. 606, §1 (AMD). 1973, c. 364, §2 (RP).



20 §3212. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 516, §2 (AMD). 1973, c. 364, §2 (RP). 1973, c. 788, §§78,79 (AMD).



20 §3213. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §32 (AMD). 1969, c. 504, §33 (AMD). 1971, c. 516, §3 (AMD). 1971, c. 606, §2 (AMD). 1973, c. 364, §2 (RP).



20 §3214. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 364, §2 (RP).






Chapter 409: GIFTED AND TALENTED CHILDREN

20 §3301. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 706, §2 (NEW). 1981, c. 693, §§3,8 (RP).



20 §3302. Grants to school administrative units (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 706, §2 (NEW). 1981, c. 693, §§3,8 (RP).



20 §3303. Available funds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 691, §17 (NEW). 1981, c. 693, §§3,8 (RP).









Part 6: FINANCING AND SCHOOL PROPERTY

Chapter 501: STATE SCHOOL FUNDS

20 §3451. Permanent School Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 358, (AMD). 1981, c. 693, §§3,8 (RP).



20 §3452. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §14 (AMD). 1967, c. 425, §19 (AMD). 1969, c. 440, §§16-A (AMD). 1971, c. 1, §§5,6 (AMD). 1971, c. 530, §33 (AMD). 1971, c. 622, §66 (AMD). 1973, c. 571, §§49-A (AMD). 1973, c. 637, §§1,2 (AMD). 1973, c. 788, §80 (AMD). 1975, c. 510, §27 (AMD). 1977, c. 24, §11 (AMD). 1977, c. 78, §137 (AMD). 1977, c. 690, §§11-E (AMD). 1977, c. 694, §330 (AMD). 1981, c. 693, §§3,8 (RP).



20 §3453. Unexpended balances (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§3,8 (RP).



20 §3453-A. Municipal school budget (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 651, §1 (NEW). 1981, c. 693, §§3,8 (RP).



20 §3454. Apportionment when return not filed (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §35 (AMD). 1971, c. 530, §34 (AMD). 1973, c. 788, §81 (AMD). 1977, c. 78, §138 (AMD). 1977, c. 690, §§11-F (AMD). 1981, c. 693, §§3,8 (RP).



20 §3455. Apportionments (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1967, c. 191, §C2 (AMD). 1967, c. 544, §§49,50 (AMD). 1969, c. 65, (AMD). 1969, c. 308, §2 (AMD). 1971, c. 610, §21 (AMD). 1973, c. 571, §§50,51 (AMD). 1973, c. 571, §71 (AMD). 1981, c. 693, §§3,8 (RP).



20 §3456. Reorganized districts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 37, (AMD). 1965, c. 513, §33 (AMD). 1967, c. 425, §15 (AMD). 1969, c. 589, §9 (AMD). 1971, c. 530, §35 (AMD). 1973, c. 556, §14 (RPR). 1979, c. 431, §6 (RP).



20 §3457. State aid for school construction

This section shall apply only to school construction projects approved by the State Board of Education prior to July 1, 1977. [1977, c. 563, §3 (NEW).]

To provide further incentive for the establishment of larger School Administrative Districts, the commissioner shall allocate state financial assistance to School Administrative Districts on school construction approved subsequent to the formation of such districts, and on school debts, and Maine School Building Authority leases assumed by the district. The state obligation on assumed debts and Maine School Building Authority leases shall not extend beyond 25 years from the original date of the unit's obligation and shall not apply to school construction projects approved by the commissioner prior to August 28, 1957. No financial assistance shall be paid until the school construction has been completed and a full report of the cost of said construction and other expenses for major capital outlay purposes is made to the commissioner. The report shall be in such form as the commissioner shall determine and shall include, but not be limited to, the following: The amount of money contributed by the district, the amount of money borrowed for major capital outlay purposes, the time within which said borrowed funds are to be repaid and the total amount to be repaid and the amount to be repaid each year, the amount of interest to be paid each year and the rate of interest, the amount of rental due the Maine School Building Authority under lease agreement between the Maine School Building Authority and the district. On the basis of all the reports on file in the office of the commissioner each year, the commissioner shall determine the total amount to be paid to all of the School Administrative Districts and other eligible administrative units, for major capital outlay purposes, and shall apportion out of moneys appropriated for this purpose, when payments are due, to the School Administrative Districts and other eligible administrative units, the same percentage of each administrative unit's expenditures for major capital outlay purposes including principal and interest payments and any rental payments under lease agreements between the administrative units and the Maine School Building Authority as each administrative unit would be entitled to receive based on Table II of this section. In addition, if the district has contributed money to defray all or part of the cost of major capital outlay construction, the commissioner shall determine the amount payable to the district for this expenditure; but the commissioner shall have the discretion to pay the entire amount due in one year or he may determine that payment shall be made over a period not to exceed 5 years. The commissioner, after making a determination as to the payment period, may change the payment period to a shorter period than his original determination, but shall not have the power to extend the payment period after his original determination. [1975, c. 272, §2 (AMD).]

Said apportionment shall apply similarly to payments made for major capital outlay purposes on school construction, approved by the commissioner after August 28, 1957, in administrative units where the April 1st enrollment of resident and tuition pupils in grades 9 through 12 for that year is over 500 pupils, and in all community school districts approved by the State Board of Education which incur debt after April 1, 1965; and in other smaller administrative units when in the judgment of the Legislature, on recommendation of the board, the formation of a School Administrative District by consolidation is not geographically or educationally practical. Any administrative unit qualifying for school construction aid under this section which receives tuition students from surrounding municipalities must render at least 2 years' notice to the sending municipalities before discontinuing such acceptance. Whenever a unit gives a 2-year notice to other units that it will discontinue the acceptance of tuition students, the unit shall file a copy of the notice with the commissioner. If the school committee of a unit refuses to accept tuition students without having given a proper 2-year notice, the commissioner is authorized to withhold school construction aid until the unit complies with the statute up to a maximum of 2 years' construction aid for that unit. Any administrative unit not previously eligible for school construction aid for major capital outlay purposes under this paragraph shall now be eligible for aid for any project authorized by the unit, if school building plans and specifications were approved by the commissioner after July 1, 1969. Construction aid reimbursements on these projects shall be limited to payments made after January 1, 1972. [1975, c. 272, §§ 3, 4 (AMD).]

The percentage of aid to a community school district qualifying under this section shall be determined by dividing the total state valuation of the member towns of the district by the total average resident pupils of the last 2 enrollment reports as reported on April 1st annually by the member towns of the district. The average per pupil valuation thus determined shall be applied to Table II of this section to determine the percentage of construction aid. [1965, c. 475, §2 (NEW).]

1. Approval prior to July 1, 1967.

[ 1965, c. 475, §2 (NEW); 1967, c. 224, §7 (RP) .]

2. Approval by commissioner.

[ 1965, c. 475, §2 (NEW); 1967, c. 224, §7 (RP) .]

3. Reimbursement.

[ 1965, c. 475, §2 (NEW); 1967, c. 224, §7 (RP) .]

The term "community school district" as used in this section shall include any type of school district consisting of more than one administrative unit operating a secondary school except a School Administrative District. [1965, c. 475, §2 (NEW).]

When a municipality having more than 100 resident pupils educated at public expense in grades 9 through 12 has contracted with a School Administrative District to educate all of the pupils in said district in grades 9 through 12, for a period of from 5 to 20 years, said municipality shall, during the life of said contract, be paid out of moneys appropriated and apportioned for the purposes of this section, the percentage of said municipality's expenditures for major capital outlay purposes as it would be entitled to receive in that year based on Table II of this section. [1975, c. 272, §5 (AMD).]

On the basis of information available in the office of the commissioner as provided in returns of educational statistics required by him, the commissioner shall apportion construction subsidies to the school administrative units of the State according to the following plan: [1969, c. 589, §11 (AMD).]

The per pupil valuation of each municipality shall be determined by dividing the latest state valuation by the average number of resident pupils in the latest calendar year. The commissioner shall establish the applicable percentage for each eligible unit from the formula in Table II on January 1st of the year in which the Legislature convenes in regular session. The percentage thus determined shall be applicable for the next 2 fiscal years of the State, July 1st to June 30th. [1977, c. 78, §140 (RPR).]

For each eligible unit the construction subsidy allocation thereafter shall be the applicable percentage of the construction costs as defined in this section obtained from Table II below. Before computing the eligible expenditure of any administrative unit for construction aid, the commissioner shall cause to be deducted all moneys expended on the project which were received from federal sources, except moneys from federal revenue sharing sources. [1973, c. 571, §52 (AMD).]

TABLE II

Each administrative unit shall be reimbursed the sums expended for major capital outlay projects which have been approved in accordance with sections 3457 to 3460, or any projects which have been approved by the commissioner. The unit shall be reimbursed the amount of debt service which has been incurred on all approved school construction projects. Construction reimbursements shall be scheduled so that payments may be made in accordance with the payment schedules established by the administrative units.

[1977, c. 625, §5 (AMD).]

Any unit shall, before becoming eligible for school construction aid, obtain approval from the State Board of Education of the site upon which the school construction project is to be located. Failure to obtain such approval of site will make the unit ineligible for school construction aid. In addition, the board shall require that all projects approved for state aid under this section shall show evidence of the need for such facilities based on obsolescence or inadequacy of present buildings, assurance that existing facilities are receiving maximum use, enrollment projection for at least a 5-year period, financial ability of the unit, utilization studies and other information, including, but not limited to, estimates of operating costs and effectiveness of educational programs related to proposed construction. In addition, projects approved for state aid shall show evidence that spaces within proposed structures shall be assigned a specific educational purpose, or are supportive of the educational program. [1969, c. 391, (NEW).]

Any unit which signs a contract for construction and begins construction before the building plans have been finally approved by the State Board of Education shall become ineligible for school construction aid on that particular project. [1967, c. 488, §1 (NEW).]

Notwithstanding any other provision of this section, the construction aid to School Administrative Districts shall be determined as follows: The total cost of the construction project shall be distributed among the member municipalities of the district in the same ratio as the average number of resident pupils of the member municipalities bears to the total average number of resident pupils in the School Administrative District. Each member municipality shall have its portion of the total construction cost subsidized based upon the percentage table in TABLE II using that member municipality's state valuation per resident pupil as the basis for determining the percentage of aid. The aid thus computed for the member municipalities shall be added together and shall be paid to the School Administrative District. [1967, c. 488, §1 (NEW).]

Notwithstanding any other provision of section 3457, for the year beginning January 1972 through the remainder of the 1971-73 biennium the commissioner is authorized to recompute on January 1, 1972, the construction aid percentages for all units in accordance with the statutes in existence at that time. [1971, c. 530, §36-A (NEW).]

Any administrative unit which has received, or is receiving, state construction aid for major capital outlay purposes shall carry fire insurance and allied coverage upon the completed project in an amount not less than the cost or reconstruction cost of the project. The policy may include as an insured the State of Maine, as its interest may appear. In the event of damage to or destruction of a building, the administrative unit shall first utilize the insurance proceeds to repair or rebuild the building. The State shall pay no subsidy on the insurance proceeds utilized for such repairs or rebuilding. [1975, c. 272, §8 (AMD).]

Units may borrow in anticipation of state aid on buildings approved by the State Board prior to July 1, 1976. Such temporary borrowing shall not affect the legal debt limits and shall be limited to the period preceding the sale of any bonds or notes. [1975, c. 746, §21 (NEW).]

SECTION HISTORY

1965, c. 475, §2 (NEW). 1967, c. 224, §§4-9 (AMD). 1967, c. 365, (AMD). 1967, c. 425, §§15-A (AMD). 1967, c. 488, §§1,3 (AMD). 1969, c. 391, (AMD). 1969, c. 589, §§10,11 (AMD). 1971, c. 500, §§1-3 (AMD). 1971, c. 530, §§35A,36,36A (AMD). 1971, c. 610, §21 (AMD). 1971, c. 611, §12 (AMD). 1973, c. 556, §15 (AMD). 1973, c. 571, §§52,52A,52B (AMD). 1973, c. 571, §71 (AMD). 1973, c. 783, §§26,27 (AMD). 1975, c. 272, §§2-8 (AMD). 1975, c. 746, §21 (AMD). 1977, c. 78, §§139,140 (AMD). 1977, c. 563, §3 (AMD). 1977, c. 625, §5 (AMD).



20 §3458. Approval of projects for school construction aid

This section shall apply only to school construction projects approved by the State Board of Education prior to July 1, 1977. [1977, c. 563, §4 (NEW).]

Any eligible administrative unit qualifying for school construction aid under section 3457 which, after April 27, 1967, has authorized a school construction project and the financing thereof may apply to the State Board of Education for such aid. Such application shall be accompanied by an attested copy of the vote or resolution authorizing such project and financing and by such additional information, drawings, preliminary plans and estimates of cost as the state board may require. Such drawings, plans and specifications shall bear the approval of the Bureau of Public Improvements. [1973, c. 625, §104 (AMD).]

Forthwith upon receipt of such application, the board shall examine the application and any other information required by it relative thereto and shall approve or disapprove the proposed project for such state aid. Before approving the project of any administrative unit for school construction aid, the board shall make the following findings: [1973, c. 571, §71 (AMD).]

1. Eligibility. That the administrative unit and the proposed project are eligible for school construction aid under section 3457;

[ 1967, c. 224, §10 (NEW) .]

2. Interest. That the proposed project and the authorized method of financing it are in the best interest of the State and the administrative unit;

[ 1971, c. 530, §36-B (AMD) .]

3. Estimated cost. The total estimated major capital outlay expenditures of the proposed project as approved by the board;

[ 1975, c. 272, §9 (AMD) .]

4. Percentage of state aid. The percentage of the total major capital outlay expenditures that the administrative unit was qualified to receive in school construction aid for the proposed project at the time when the proposed project and its financing were authorized, as computed in Table II of section 3457 and Title 20-A, section 8351.

[ RR 2011, c. 2, §16 (COR) .]

5. Area needs. Each construction project approved in single-town administrative units shall be approved or disapproved for construction aid by the board on the basis of whether or not the construction project is consistent with the total school construction needs of the area where the unit is located.

[ 1971, c. 610, §21 (AMD) .]

If the board approves the proposed project for school construction aid, it shall issue a certificate of approval, which certificate shall set forth the findings required by this section and otherwise shall be in such form as the board shall determine. No state aid shall be paid to any administrative unit on any project to which this section is applicable until such certificate of approval shall have been issued by the board. [1973, c. 571, §71 (AMD).]

Nothing in this section shall affect any state aid payable with respect to school construction projects authorized prior to April 27, 1967. [1973, c. 625, §105 (AMD).]

SECTION HISTORY

1967, c. 224, §10 (NEW). 1969, c. 589, §§11-A (AMD). 1971, c. 500, §4 (AMD). 1971, c. 530, §§36-B (AMD). 1971, c. 542, §6 (AMD). 1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1973, c. 625, §§104,105 (AMD). 1975, c. 272, §9 (AMD). 1977, c. 563, §4 (AMD). RR 2011, c. 2, §16 (COR).



20 §3459. Limitation

This section shall apply only to school construction projects approved by the State Board of Education prior to July 1, 1977. [1977, c. 563, §5 (NEW).]

Notwithstanding any inconsistent provisions of sections 225, 304, 2356-B, 3457 and 3458, the school directors of any School Administrative District which, between May 11, 1966 and April 27, 1967, has authorized its school directors to borrow funds in anticipation of state aid for school construction under section 225 as then in effect, may borrow such funds pursuant to section 304 as heretofore in effect and may issue temporary notes and renewal notes therefor, which temporary notes and renewal notes shall be legal obligations of said district and may be issued notwithstanding any debt limitation of the district, but shall thereafter be considered in computing the borrowing capacity of the district except with respect to bonds or notes issued to finance the same school project or projects. [1973, c. 625, §106 (AMD).]

On any eligible project heretofore or hereafter approved by the Commissioner of Education, a School Administrative District to which this section is applicable shall be reimbursed the eligible amount of its major capital outlay expenditure upon filing the necessary reports with the commissioner and submitting proof that the project has been completed in accordance with approved plans, provided that the amount of such reimbursement shall not be less than the percentage of the actual major capital outlay expenditure for the project applicable to the district at the time the voters of the district authorized the school directors to borrow in anticipation of state aid for school construction. [1989, c. 700, Pt. A, §42 (AMD).]

Not later than 90 days following the filing of a full report of capital expenditures of said project with the commissioner and the submission of proof showing that the project has been completed in accordance with approved plans, the commissioner shall notify the school directors if funds are not then available from which to pay all or any specified portion of the total amount of state aid to which the district is entitled for the project. Upon receipt of such notification, the school directors may issue bonds or notes of the district pursuant to this section in order to fund temporary notes or renewal notes issued in anticipation of such state aid or as otherwise may be required to complete the financing of the project not exceeding the total amount of such state aid to which the district is entitled for the project as certified by the commissioner, less the amount of such state aid paid or certified to be available for payment to the district. Any such bonds or notes shall be issued not earlier than simultaneously with the issuance of bonds or notes of the same district required to complete the permanent financing of the same school project or projects. The first installment of such bonds or notes shall be payable not later than 2 years after the date of issue and the last installment shall be payable not later than 25 years from such date, provided, that the maturity schedule for such bonds or notes shall first be approved by the Commissioner of Education. Said bonds or notes shall be legal obligations of the district and may be issued notwithstanding any debt limitation otherwise applicable to the district, but shall thereafter be considered in computing the borrowing capacity of the district. Except as otherwise provided, said bonds or notes shall be issued in accordance with the applicable provisions of section 304. If bonds or notes of the district are issued pursuant to this paragraph, the district shall be reimbursed in each year during which such bonds or notes are outstanding, out of moneys appropriated for this purpose, an amount equal to its annual payments of principal and interest on such bonds or notes, which amounts shall be the only state aid for school construction purposes paid or to be paid to the district for said school project or projects, except for any sums which may be paid or payable pursuant to the last 2 sentences of the first paragraph of section 3457 on account of sums contributed by the district for the project or projects, and except for sums paid to the district or certified by the commissioner to be available for payment under this section. [1989, c. 700, Pt. A, §43 (AMD).]

If a district to which this section is applicable shall have issued temporary notes or renewal notes in anticipation of state aid to an amount in excess of the amount of state aid to which the district is entitled for its project, any unexpended balance of the proceeds of such temporary notes or renewal notes shall be used for the repayment thereof and the outstanding balance, if any, of such temporary notes or renewal notes shall be repaid from sums which shall be included in the next annual budget of the district and shall not be subject to change at the district budget meeting. [1967, c. 224, §11 (NEW).]

The commissioner shall pay from funds appropriated for that purpose the principal and interest on bonds or notes that were sold to fund state aid for projects authorized by local units between May 11, 1966 and April 27, 1967. Payments shall be made each month as needed to retire the principal and interest on bonds or notes sold to fund state aid. Any interest paid by a School Administrative District or a municipality, when borrowing in anticipation of state aid on projects authorized between May 11, 1966 and April 27, 1967, shall be reimbursed by the State upon application to the commissioner. [1969, c. 589, §12 (AMD).]

This section shall apply to any School Administrative District which, between May 11, 1966 and April 27, 1967, voted to authorize its school directors to issue bonds or notes in the names of such district for major capital outlay purposes but did not authorize the borrowing of funds in anticipation of state aid for school construction for such purposes, but only if such district has not, as of July 2, 1969 pursuant to which this paragraph is enacted, issued its bonds or notes for the permanent financing of the project or projects for which such bonds or notes were authorized. Any School Administrative District, to which this paragraph would otherwise be applicable which, prior to the aforesaid date, has issued its bonds or notes for the permanent financing of such project or projects, shall be paid state aid for school construction on account of such project or projects pursuant to section 3457 at the percentage applicable to the district at the time the voters authorized the school directors to issue bonds or notes therefor. [1973, c. 625, §107 (AMD).]

SECTION HISTORY

1967, c. 224, §11 (NEW). 1967, c. 514, §3 (AMD). 1967, c. 540, §§11,12 (AMD). 1969, c. 497, §§1,2 (AMD). 1969, c. 589, §§12,12-A (AMD). 1971, c. 610, §22 (AMD). 1973, c. 625, §§106,107 (AMD). 1975, c. 272, §§10,11 (AMD). 1977, c. 563, §5 (AMD). 1989, c. 700, §§A42,43 (AMD).



20 §3460. Alternate method of payment of school construction aid

This section shall apply only to school construction projects approved by the State Board of Education prior to July 1, 1977. [1977, c. 563, §6 (NEW).]

The State Board of Education may authorize the following method of paying school construction aid but shall authorize such method only when funds then have been appropriated in an amount sufficient to meet the total estimated amount of state aid payable on account of the capital project for which such state aid is approved and, if the said board authorizes the alternate method, the certificate of approval of the project issued pursuant to section 3458 shall so state. In the absence of such statement on a certificate, state aid on the project shall be deemed as not authorized under the alternate method. [1973, c. 571, §71 (NEW).]

Advance payments on projects for which the State Board of Education authorized the alternate method of payment under section 3460, as then in effect, are ratified and the local administrative units which have received such payments shall invest that portion of the proceeds of such advances which is not required for immediate disbursement for project expenditures. An amount equal to any interest earned on such investment of the proceeds of an advance payment shall be deducted from any balance of construction aid payable to the unit on the project. [1973, c. 571, §71 (NEW).]

On eligible projects for which the State Board of Education has authorized the alternate method and on which the local administrative unit, subsequent to February 4, 1972, submits evidence that the appropriate local officials have contracted or arranged for the construction of the approved facility or facilities, the financial assistance due the eligible unit shall be paid according to the following schedule.

An amount equal to 10% of the estimated state aid shall be paid immediately upon the submission of evidence that a contract for the construction of the project has been executed.

The eligible unit shall submit to the Commissioner of Education a schedule showing estimates of monthly cash disbursements to be made by the unit for project expenditures. Based upon the estimate of cash requirements, the commissioner, on or about the first of each month, shall pay an amount equal to the state's participation in the estimated project expenditures for that month, which monthly payments shall be continued until the total of all assistance paid equals 95% of the estimated state aid on the project. [1989, c. 700, Pt. A, §44 (AMD).]

Upon completion of the project and the submission to the commissioner of a full report of the major capital outlay expenditures on the project, together with proof that the project was completed in accordance with plans approved by the commissioner and the Bureau of Public Improvements, and upon issuance by the Bureau of Public Improvements of its certificate of acceptance of the completed project, the eligible unit shall be paid the difference between the total amount of aid finally determined to be due under the project and the accumulated amount of all prior payments.

Notwithstanding the provisions of section 3460 in effect at the time, eligible units, which have received an advance payment equal to 1/2 the estimated state aid, shall report to the commissioner at what date the proceeds of the advance payment shall be estimated to have been fully expended and also shall submit a schedule showing estimated monthly cash disbursements for project costs for the period following the date on which the advance payment shall have been fully expended. Based upon the estimate, the commissioner shall make monthly payments thereafter, and the final payment in accordance with the procedure prescribed above for projects on which evidence of contract execution was submitted after February 4, 1972. [1975, c. 272, §12 (AMD).]

The State Board of Education by regulation may prescribe the minimum total state aid on a project which will be subject to monthly payment. On projects in which the estimated state aid is less than such minimum amount, the board may specify that all state assistance shall be paid only upon the completion of the projects and the filing of reports as provided. In such case, the certificate issued by the board pursuant to section 3458 shall so state. [1973, c. 571, §71 (NEW).]

Financing costs incurred by the local administrative unit on any project for which the alternate method has been authorized shall not be included as part of the major capital outlay expenditures of the project; provided that any interest paid by a local administrative unit in borrowing on temporary loans in anticipation of state aid shall be reimbursed by the State upon application of the unit to the commissioner following the receipt of final payment of state assistance on the project, which application shall include evidence that all indebtedness incurred by the local unit in borrowing in anticipation of state aid has been liquidated through payment by the unit. [1975, c. 272, §12 (AMD).]

In accordance with the provision of law that the alternate method may not be authorized by the State Board of Education unless funds then have been appropriated in an amount sufficient to meet the total estimated amount of state aid estimated to be payable on the project, no local unit, without resubmission of the project application to the board, may increase by more than 10% the estimated project costs as submitted to the State Board of Education in the original application for approval of the project. In the absence of such resubmittal and the supplemental approval of the additional project costs, the State shall not be liable for construction aid on that part of the project cost which exceeds by more than 10% the original approved project cost. [1973, c. 571, §12 (NEW).]

It is the intent of the Legislature that such advance payments by the State on school construction aid, as heretofore have been made under section 3460 as then in effect, shall have been, and shall continue to be, expended by the local unit for necessary project costs concurrently with the funds of the local unit in the respective ratios of participation of the State and local unit in project costs, and that the advancement by the State of 1/2 the estimated state aid shall not be used to defer the date on which the local unit shall contribute or disburse its portion of the project funds. In the determination of the final payment of state aid to which the local unit is entitled under the alternate method, the commissioner is directed to insure that funds of the local unit have been made available and used concurrently with funds advanced by the State and shall make appropriate adjustments in the determination of the balance of state aid whenever he finds that the local unit has used funds advanced by the State to defer the provision of local financing of the project costs, has failed to invest amounts advanced by the State which are in excess of the immediate need for the State's portion of project expenditures, or in any way has used the funds advanced for purposes other than meeting the State's proportion of project costs as they became payable.

Whenever a project submitted by a local municipality has been approved by the State Board of Education for assistance and the municipality for which the project was approved, subsequently, but prior to the completion of the project, becomes a member of a School Administrative District, any balance of funds advanced to the municipality under section 3460 as then in effect shall be transferred to the School Administrative District together with interest which has been earned by the municipality in the investment of funds advanced by the State and any temporary investments of excess advanced fund then held by the municipality. The balance of state aid payable on the project shall be paid directly to the School Administrative District. Indebtedness incurred by the municipality in anticipation of the balance of state construction aid shall be assumed by the School Administrative District, which shall become responsible for the final report of project costs and for any application for reimbursement of interest costs incurred in anticipation of state aid throughout the course of construction of the project. The School Administrative District shall reimburse the municipality for any expenditures made by the municipality on loans in anticipation of state aid prior to the date of organization of the district and the municipality thereupon shall have no further claim on the State for reimbursement of such interest charges. [1973, c. 571, §71 (AMD).]

The State Board of Education is authorized to approve construction of certain school buildings, without obligating the State to pay a share of the costs of such buildings, whenever in the judgment of the board certain portions are to be constructed to fulfill a community service need. The board may approve the construction of facilities when gifts have been received by administrative units without obligating the State to pay a share of the costs of such facilities. [1973, c. 783, §28 (NEW).]

Any unit which votes to issue bonds or notes for a school construction project prior to July 1, 1974, shall receive its percentage of school construction aid during the period of construction based upon the percentage of aid that was in effect prior to January 1, 1974. Such aid shall continue until the project is completed in accordance with the established schedule of payments. The unit's share of the cost of the project which is financed by the sale of notes or bonds will be reimbursed to the unit as the notes or bonds and interest become due. [1973, c. 783, §28 (NEW).]

SECTION HISTORY

1969, c. 373, §2 (NEW). 1969, c. 511, §3 (AMD). 1971, c. 530, §37 (AMD). 1971, c. 542, §7 (AMD). 1971, c. 552, (RPR). 1971, c. 610, §21 (AMD). 1973, c. 571, §71 (AMD). 1973, c. 625, §§108,109 (AMD). 1973, c. 783, §28 (AMD). 1975, c. 272, §12 (AMD). 1977, c. 563, §6 (AMD). 1989, c. 700, §A44 (AMD).



20 §3461. State subsidies withheld (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 154, §4 (NEW). 1975, c. 272, §13 (AMD). 1975, c. 510, §28 (RP).






Chapter 502: SCHOOL CONSTRUCTION PROJECTS

20 §3471. School construction projects (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 563, §7 (NEW). 1977, c. 690, §§11-G,12 (AMD). 1979, c. 260, (AMD). 1979, c. 691, §18 (AMD). 1981, c. 209, §§1,2 (AMD). 1981, c. 693, §§4,8 (RP).



20 §3471-A. Suits challenging school bond issues; security required (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 388, (NEW). 1981, c. 693, §§4,8 (RP).



20 §3472. School construction financing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 563, §7 (NEW). 1977, c. 690, §§12-A,12-B (AMD). 1979, c. 670, §14 (AMD). 1981, c. 209, §3 (AMD). 1981, c. 693, §§4,8 (RP).



20 §3473. Construction project reports and applications; withholding aid (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 563, §7 (NEW). 1979, c. 670, §15 (AMD). 1981, c. 693, §§4,8 (RP).



20 §3474. Tuition students; 2 years' notice; withholding aid (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 563, §7 (NEW). 1981, c. 693, §§4,8 (RP).



20 §3475. Community services; conditions of approval (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 563, §7 (NEW). 1981, c. 693, §§4,8 (RP).



20 §3476. Insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 563, §7 (NEW). 1981, c. 693, §§4,8 (RP).



20 §3477. Maintenance of plant (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 563, §7 (NEW). 1977, c. 690, §§12-C (AMD). 1981, c. 693, §§4,8 (RP).






Chapter 502-A: PLANS AND SPECIFICATIONS FOR SCHOOL CONSTRUCTION

20 §3481. Inspection of facility; compliance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 447, §1 (NEW). 1981, c. 693, §§4,8 (RP).



20 §3482. Governing body's approval; building committee (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 447, §1 (NEW). 1981, c. 693, §§4,8 (RP).



20 §3483. Approval of plans and specifications; secondary school construction projects; final report; inspection and compliance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 447, §1 (NEW). 1977, c. 690, §13 (AMD). 1979, c. 670, §16 (AMD). 1981, c. 693, §§4,8 (RP).






Chapter 502-B: CLOSING AND DISPOSITION OF PUBLIC ELEMENTARY AND SECONDARY SCHOOL BUILDINGS

20 §3491. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 691, §6 (NEW). 1981, c. 693, §§4,8 (RP).



20 §3492. Closing of a school building (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 691, §6 (NEW). 1981, c. 693, §§4,8 (RP).



20 §3493. Disposal or other use of real property closed for school purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 691, §6 (NEW). 1981, c. 693, §§4,8 (RP).



20 §3494. Proceeds from sale of school building (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 691, §6 (NEW). 1981, c. 693, §§4,8 (RP).






Chapter 503: SCHOOL BUILDING AUTHORITY

20 §3501. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3502. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3503. State credit not pledged (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 529, §1 (RPR). 1981, c. 693, §§4,8 (RP).



20 §3504. Organization of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 483, §1 (AMD). 1971, c. 610, §§11,22,25 (AMD). 1973, c. 346, §§1-3 (AMD). 1979, c. 533, §§9,10 (AMD). 1981, c. 693, §§4,8 (RP).



20 §3505. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3506. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1969, c. 529, §2 (AMD). 1975, c. 771, §189 (AMD). 1981, c. 693, §§4,8 (RP).



20 §3507. Contracts with administrative units (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3508. Revenue bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 483, §§2,3 (AMD). 1969, c. 529, §3 (AMD). 1969, c. 532, §§1,2 (AMD). 1981, c. 693, §§4,8 (RP).



20 §3508-A. Payment issued by State (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 529, §4 (NEW). 1975, c. 771, §190 (AMD). 1981, c. 693, §§4,8 (RP).



20 §3509. Trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3510. Remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3511. Revenue refunding bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 529, §5 (AMD). 1981, c. 693, §§4,8 (RP).



20 §3512. Transfer to administrative units (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3513. Preliminary expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3514. Bonds eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3515. Additional method (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3516. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3517. Exemption from taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3518. State aid for school construction (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 261, §2 (AMD). 1965, c. 429, §1 (AMD). 1965, c. 475, §1 (RP). 1965, c. 513, §34 (RP).






Chapter 505: LOCATION OF SCHOOLS; CONDEMNATION

20 §3561. School location; closing or suspension; conveyance; board (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1969, c. 336, §2 (AMD). 1969, c. 440, §16-B (AMD). 1973, c. 556, §4 (AMD). 1973, c. 780, §3 (AMD). 1975, c. 510, §29 (AMD). 1975, c. 746, §§22,22-A (AMD). 1977, c. 625, §6 (AMD). 1977, c. 690, §14 (AMD). 1981, c. 691, §7 (AMD). 1981, c. 693, §§4,8 (RP).



20 §3562. Condemnation by municipality (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 241, §1 (RPR). 1981, c. 693, §§4,8 (RP).



20 §3562-A. Condemnation by School Administrative District (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 241, §1 (NEW). 1971, c. 593, §22 (AMD). 1981, c. 693, §§4,8 (RP).



20 §3562-B. Condemnation by community school district (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 241, §1 (NEW). 1979, c. 541, §B26 (RPR). 1981, c. 693, §§4,8 (RP).



20 §3562-C. Reversion (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 241, §1 (NEW). 1979, c. 541, §B26 (RPR). 1981, c. 691, §8 (RP).



20 §3562-D. Fencing (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §B27 (NEW). 1981, c. 693, §§4,8 (RP).



20 §3563. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 241, §2 (RPR). 1981, c. 693, §§4,8 (RP).



20 §3564. School lots; erroneous description (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3565. Notice of appraisement and hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3566. Assessment and collection (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3567. Tender (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3568. Appeal by either party (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3569. Improvements inure to administrative units (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3570. Tax not affected by location error (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).






Chapter 507: PLANS AND SPECIFICATIONS

20 §3621. Plan approved by committee (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1977, c. 447, §2 (RP).



20 §3622. Plans and specifications furnished (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1977, c. 447, §2 (RP).



20 §3623. Heating, lighting and ventilating; readiness for occupancy and specifications; inspection and alterations; liability of administrative unit (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 110, (AMD). 1967, c. 258, (AMD). 1967, c. 425, §19 (AMD). 1971, c. 542, §8 (AMD). 1977, c. 447, §2 (RP).



20 §3624. Proper exits; municipal officers to correct defects (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1977, c. 447, §2 (RP).






Chapter 509: FEDERAL AID

20 §3671. State acceptance of federal construction aid laws; compliance (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3672. State Board of Education as state agency (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 540, §13 (AMD). 1971, c. 610, §12 (AMD). 1981, c. 693, §§4,8 (RP).



20 §3673. State Treasurer as custodian of funds received (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 540, §13 (AMD). 1981, c. 693, §§4,8 (RP).



20 §3674. Appropriations authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §36 (AMD). 1981, c. 693, §§4,8 (RP).






Chapter 510: FUNDING OF PUBLIC SCHOOLS

20 §3710. School Finance Act of 1975 (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 272, §13A (NEW). 1975, c. 660, §4 (RP).



20 §3711. Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1973, c. 627, §1 (AMD). 1975, c. 272, §14 (RPR). 1975, c. 660, §4 (RP).



20 §3712. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1973, c. 783, §§29-31 (AMD). 1975, c. 265, §1 (AMD). 1975, c. 272, §§15-19 (AMD). 1975, c. 660, §4 (RP).



20 §3713. Computation of unit allocations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 556, §1 (NEW). 1973, c. 571, §§52C-52E (AMD). 1973, c. 627, §2 (AMD). 1973, c. 637, §3 (AMD). 1973, c. 748, (AMD). 1973, c. 783, §§32-40 (AMD). 1975, c. 265, §2 (AMD). 1975, c. 272, §§20-31 (AMD). 1975, c. 510, §§30-36 (AMD). 1975, c. 660, §3 (AMD). 1975, c. 660, §4 (RP). 1975, c. 746, §23 (AMD). 1977, c. 78, §141 (AMD).



20 §3714. Bonds, notes, etc. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 637, §4 (NEW). 1975, c. 660, §4 (RP).



20 §3715. Special school districts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 637, §5 (NEW). 1973, c. 783, §41 (RPR). 1975, c. 660, §4 (RP).



20 §3716. School budget (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 783, §42 (NEW). 1975, c. 42, §2 (AMD). 1975, c. 660, §4 (RP).



20 §3717. School budget adoption period extended (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 15, (NEW). 1975, c. 185, (AMD). 1975, c. 272, §44-A (RP). 1975, c. 338, (AMD). 1975, c. 660, §4 (RP). 1975, c. 746, §24 (RP).



20 §3718. School budget adoption period extended (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 660, §4 (RP). 1975, c. 667, (NEW).






Chapter 511: FOUNDATION PROGRAM

20 §3721. Foundation program, defined (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 186, §4 (AMD). 1965, c. 201, §3 (AMD). 1965, c. 266, §§1,2 (AMD). 1965, c. 320, §§1,2 (AMD). 1965, c. 429, §2 (AMD). 1967, c. 425, §16 (AMD). 1969, c. 496, §1 (RP).



20 §3722. -- Allowance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 201, §4 (AMD). 1965, c. 425, §12 (AMD). 1965, c. 429, §§3,4 (AMD). P&SL 1967, c. 191, §§C3,C4 (AMD). 1967, c. 425, §17 (AMD). 1967, c. 456, §§3,5 (AMD). 1967, c. 540, §14 (AMD). 1967, c. 544, §§51,52 (AMD). 1969, c. 496, §1 (RP). 1969, c. 504, §34 (RPR). 1969, c. 590, §29 (RP).



20 §3723. -- State support of (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 201, §5 (AMD). 1965, c. 266, §3 (AMD). 1965, c. 429, §5 (AMD). 1965, c. 493, §3 (AMD). P&SL 1967, c. 191, §§C5-C7 (AMD). 1967, c. 456, §§4,5 (AMD). 1967, c. 488, §§2,3 (AMD). 1967, c. 540, §§15-18 (AMD). 1969, c. 496, §1 (RP).



20 §3724. Closing of private or parochial schools (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 532, (NEW). 1967, c. 540, §21 (NEW). 1969, c. 433, §42 (AMD). 1969, c. 440, §17 (RP). 1969, c. 459, (AMD). 1969, c. 496, §1 (RP). 1969, c. 590, §30 (RP).



20 §3726. Apportionment for 6 months of 1970 (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 308, §3 (NEW). 1971, c. 530, §§37-A (RP).






Chapter 512: GENERAL PURPOSE AID

20 §3731. General purpose aid, defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 496, §2 (NEW). 1971, c. 530, §37-B (AMD). 1971, c. 611, §13 (AMD). 1973, c. 556, §5 (RP). 1973, c. 571, §53 (AMD).



20 §3732. -computation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 496, §2 (NEW). 1969, c. 589, §§13, 13-A, 14 (AMD). 1971, c. 151, §§1,2 (AMD). 1971, c. 512, §§1,2 (AMD). 1971, c. 530, §§37-C,38 (AMD). 1971, c. 611, §14 (AMD). 1973, c. 556, §5 (RP). 1973, c. 571, §§53-A,53-B (AMD). 1973, c. 571, §71 (AMD). 1973, c. 625, §§110,111 (AMD).



20 §3733. Tax effort (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 496, §2 (NEW). 1973, c. 556, §5 (RP).



20 §3734. Unusual school enrollment increases (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 496, §2 (RP). 1971, c. 90, (RPR). 1971, c. 530, §§38-A,38-B (AMD). 1971, c. 551, (AMD). 1973, c. 556, §5 (RP). 1973, c. 571, §71 (AMD).






Chapter 512-A: THE SCHOOL FINANCE ACT OF 1976

20 §3741. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 660, §2 (NEW). 1977, c. 625, §7 (RP).



20 §3742. Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 660, §2 (NEW). IB 1977, c. 1, §1 (AMD). 1977, c. 625, §7 (RP).



20 §3743. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 660, §2 (NEW). 1975, c. 746, §§24-A,24-B (AMD). 1977, c. 310, §4 (AMD). 1977, c. 545, §§1,2 (AMD). 1977, c. 563, §§8-10 (AMD). 1977, c. 625, §7 (RP).



20 §3744. Notification of actual education costs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 660, §2 (NEW). 1975, c. 746, §§24-C,24-D (AMD). 1977, c. 323, §§1, 2 (AMD). 1977, c. 358, §6 (AMD). 1977, c. 545, §§3-5 (AMD). 1977, c. 564, §91 (AMD). 1977, c. 625, §7 (RP).



20 §3745. Commissioner's recommendation for funding levels (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 660, §2 (NEW). 1975, c. 746, §24-E (AMD). 1977, c. 358, §7 (AMD). 1977, c. 545, §6 (AMD). 1977, c. 625, §7 (RP).



20 §3746. Governor's recommendation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 660, §2 (NEW). 1977, c. 545, §7 (AMD). 1977, c. 625, §7 (RP).



20 §3747. Actions by the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 660, §2 (NEW). 1975, c. 746, §24-F (AMD). 1975, c. 754, §§1-3 (AMD). IB 1977, c. 1, §2 (AMD). 1977, c. 48, §1 (AMD). 1977, c. 358, §§8,9 (AMD). 1977, c. 545, §§8,9 (AMD). 1977, c. 563, §11 (AMD). 1977, c. 625, §7 (RP).



20 §3748. Computation and allocation of education subsidies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 660, §2 (NEW). 1975, c. 746, §§24N-24U (AMD). 1975, c. 746, §§24G-24M (AFF). 1975, c. 754, §§4,5 (AMD). 1977, c. 24, §§12-14 (AMD). 1977, c. 98, §§B5,6 (AMD). 1977, c. 181, (AMD). 1977, c. 310, §5 (AMD). 1977, c. 323, §3 (AMD). 1977, c. 358, §§10-13 (AMD). 1977, c. 499, §4 (AMD). 1977, c. 507, (AMD). 1977, c. 530, §1 (AMD). 1977, c. 540, §1 (AMD). 1977, c. 545, §10 (AMD). 1977, c. 563, §§12, 13 (AMD). 1977, c. 564, §§92,93 (AMD). 1977, c. 625, §7 (RP).



20 §3749. Local funds without state participation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 660, §2 (NEW). 1975, c. 746, §24-V (AMD). 1977, c. 323, §4 (AMD). 1977, c. 564, §§94,95 (AMD). 1977, c. 625, §7 (RP).



20 §3750. Construction project approval limit (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 660, §2 (NEW). 1975, c. 746, §24-X (RPR). 1977, c. 563, §14 (RPR). 1977, c. 625, §7 (RP).



20 §3751. Special school districts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 746, §24-Y (NEW). 1977, c. 625, §7 (RP).



20 §3752. School budgets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 738, §§3,4 (NEW). 1975, c. 746, §24-Y (NEW). 1977, c. 78, §12 (RPR). 1977, c. 564, §95-A (AMD). 1977, c. 625, §7 (RP).



20 §3753. Bonds, notes, etc. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 673, (NEW). 1977, c. 625, §7 (RP).



20 §3754. School budget adoption; extension (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 10, (NEW). 1977, c. 48, §2 (AMD). 1977, c. 115, §§1,2 (AMD). 1977, c. 264, §§2,3 (AMD). 1977, c. 625, §7 (RP). 1977, c. 636, (RPR). 1979, c. 127, §140 (RP).



20 §3755. Compliance with federal and state laws and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 380, §B4 (NEW). 1977, c. 625, §7 (RP).






Chapter 513: SCHOOL PROPERTY

20 §3771. Disturbing schools (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3772. Injuries by minor; damages (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3773. Defacing schoolhouses, outbuildings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).



20 §3774. Liability for injury to books or appliances (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§4,8 (RP).






Chapter 515: THE SCHOOL FINANCE ACT OF 1978

20 §4741. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1981, c. 693, §§4,8 (RP).



20 §4742. Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1979, c. 568, §1 (AMD). 1981, c. 693, §§4,8 (RP).



20 §4743. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1979, c. 670, §§17,18 (AMD). 1979, c. 732, §§13,31 (AMD). 1981, c. 464, §21 (AMD). 1981, c. 500, §§1,2 (AMD). 1981, c. 693, §§4,8 (RP).



20 §4744. Notification of actual education costs; other information; unit reports mandatory; audit adjustment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1979, c. 568, §§2,3 (AMD). 1979, c. 670, §§19,20 (AMD). 1981, c. 693, §§4,8 (RP).



20 §4745. Commissioner's recommendation for funding levels; computations; guidelines; (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1981, c. 693, §§4,8 (RP).



20 §4746. Governor's recommendation for funding levels (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1981, c. 693, §§4,8 (RP).



20 §4747. Actions by the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1979, c. 691, §19 (AMD). 1981, c. 223, §1 (AMD). 1981, c. 693, §§4,8 (RP).



20 §4748. Computation of the state-local allocation prior to adjustments (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1979, c. 670, §§21,22 (AMD). 1981, c. 464, §§22,23 (AMD). 1981, c. 693, §§4,8 (RP).



20 §4748-A. Computation allocation and requested funding levels (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1977, c. 690, §§14-A (AMD). 1979, c. 670, §23 (RP).



20 §4749. Adjustments included in state-local allocation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1977, c. 690, §§14-B (AMD). 1979, c. 568, §4 (AMD). 1979, c. 728, (AMD). 1981, c. 464, §§24-26 (AMD). 1981, c. 693, §§4,8 (RP).



20 §4750. Authorization of payment of state allocation; appeals; limitation of use (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1977, c. 690, §§14-C (AMD). 1979, c. 220, §2 (AMD). 1979, c. 670, §24 (AMD). 1981, c. 223, §2 (AMD). 1981, c. 693, §§4,8 (RP).



20 §4751. Local allocation and appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1979, c. 220, §3 (AMD). 1979, c. 246, §§1,2 (AMD). 1979, c. 568, §5 (RPR). 1979, c. 711, §D6 (AMD). 1979, c. 722, (AMD). 1981, c. 316, §C6 (AMD). 1981, c. 464, §27 (AMD). 1981, c. 693, §§4,8 (RP). 1981, c. 702, §D6 (AMD). 1983, c. 485, §4 (AMD). 1985, c. 506, §A28 (RP).



20 §4752. Local funds without state participation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1981, c. 693, §§4,8 (RP).



20 §4753. Municipal assessment paid to district (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1981, c. 693, §§4,8 (RP).



20 §4754. Special school districts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1981, c. 693, §§4,8 (RP).



20 §4755. School budget; budget formats (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1977, c. 696, §367 (AMD). 1981, c. 470, §A53 (AMD). 1981, c. 693, §§4,8 (RP).



20 §4755-A. School budget adoption; extension (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §368 (NEW). 1981, c. 693, §§4,8 (RP).



20 §4756. Reconsideration of budget (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1979, c. 691, §20 (RP).



20 §4756-A. Actions on budget (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 691, §21 (NEW). 1981, c. 693, §§4,8 (RP).



20 §4757. Bonds; notes; etc. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1981, c. 693, §§4,8 (RP).



20 §4758. Compliance with federal and state laws and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 625, §8 (NEW). 1981, c. 693, §§4,8 (RP).












TITLE 20-A: EDUCATION

Part 1: GENERAL PROVISIONS

Chapter 1: GENERAL PROVISIONS

20-A §1. Definitions

As used in this Title, unless the context indicates otherwise, the following terms have the following meanings. [1981, c. 693, §§5, 8 (NEW).]

1. Adult education. "Adult education" means education programs primarily operated for individuals beyond the compulsory school ages and administered by school administrative units.

[ 1981, c. 693, §§5, 8 (NEW) .]

1-A. Agent. "Agent" means an individual appointed to serve in the capacity of a superintendent.

[ 2001, c. 588, §1 (NEW) .]

1-B. Alternative education program. "Alternative education program" means a program in which the primary purpose is to provide at-risk students with curricula and assessment in a setting designed to effectively meet the student’s academic, social and relational needs.

[ 2007, c. 667, §1 (NEW) .]

1-C. Alternative learning. "Alternative learning" means an educational option that a public school or publicly supported program offers at-risk students by offering some combination of the following: alternative education programs; small class size; flexible scheduling; relevant alternative curricula and assessment; mentoring adults; skilled teachers; a focus on social, emotional and relationship skills; collaboration among home, school and social service agencies; and any other measures designed to accommodate the needs of at-risk students.

[ 2007, c. 667, §2 (NEW) .]

2. Approved private school. "Approved private school" means a private school approved for attendance purposes under chapter 117.

[ 1981, c. 693, §§5, 8 (NEW) .]

2-A. At-risk student. "At-risk student" means a student who:

A. Is not meeting the requirements for promotion to the next grade level or graduation from high school; [2007, c. 667, §3 (NEW).]

B. Is at risk for dropping out of school; [2007, c. 667, §3 (NEW).]

C. Is truant; or [2011, c. 614, §2 (AMD).]

D. Is economically disadvantaged as signified by qualification for the National School Lunch Program under 7 Code of Federal Regulations, Part 210 (2007). [2007, c. 667, §3 (NEW).]

[ 2011, c. 614, §2 (AMD) .]

3. Board of directors. "Board of directors" means the governing body with statutory powers and duties for a school administrative district.

[ 1981, c. 693, §§5, 8 (NEW) .]

3-A. Child with a disability. "Child with a disability" has the same meaning as in section 7001.

[ 2005, c. 662, Pt. A, §4 (NEW) .]

4. Commissioner. "Commissioner" means the Commissioner of Education or the commissioner's designee.

[ 1989, c. 700, Pt. A, §45 (AMD) .]

5. Community school district. "Community school district" means a state-approved unit of school administration composed of more than one municipality or school administrative district which may provide public education for any combination of kindergarten through grade 12.

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Cooperative board. "Cooperative board" means the governing body with statutory powers and duties for a career and technical education region.

[ RR 1991, c. 2, §53 (COR); 2003, c. 545, §5 (REV) .]

6-A. Courses of study. "Courses of study" means the courses of study for the elementary and secondary schools that are in alignment with the system of learning results as established in section 6209 and consistent with the requirements of this Title.

[ 2001, c. 588, §2 (NEW) .]

7. Department. "Department" means the Department of Education.

[ 1989, c. 700, Pt. A, §45 (AMD) .]

8. District board of trustees. "District board of trustees" means a body with statutory powers and duties for a community school district.

[ 1981, c. 693, §§5, 8 (NEW) .]

9. District school committee. "District school committee" means the governing body with statutory powers and duties for a community school district.

[ 1981, c. 693, §§5, 8 (NEW) .]

10. Elementary school. "Elementary school" means that portion of a school that provides instruction in any combination of kindergarten through grade 8.

[ 1981, c. 693, §§5, 8 (NEW) .]

11. Elementary student. "Elementary student" means a student enrolled in an elementary school.

[ 1981, c. 693, §§5, 8 (NEW) .]

12. Exceptional student.

[ 2005, c. 662, Pt. A, §5 (RP) .]

13. Financial definitions.

[ 2009, c. 274, §2 (RP) .]

13-A. Homeless student. "Homeless student" means a person eligible to attend elementary or secondary school pursuant to section 5201 who:

A. Lacks a fixed, regular and adequate nighttime residence; [1991, c. 608, §1 (NEW).]

B. [2003, c. 477, §1 (RP).]

B-1. Is a child or a youth:

(1) Who is sharing the housing of other persons due to loss of housing or economic hardship or a similar reason; is living in a motel, hotel, trailer park or camping ground due to the lack of alternative adequate accommodation; is living in an emergency or transitional shelter; is abandoned in a hospital; or is awaiting foster care placement;

(2) Who is living in a car, park or public space or in an abandoned building, substandard housing, bus or train station or similar setting;

(3) Who has a primary nighttime residence that is a public or private place not designed for or ordinarily used as a regular sleeping accommodation for human beings; and

(4) Who is a migratory child, as defined in Section 1309 of the federal Elementary and Secondary Education Act of 1965, who qualifies as homeless for the purpose of this chapter because the child is living in circumstances described in this section. [2003, c. 477, §2 (NEW).]

C. [2003, c. 477, §3 (RP).]

The term "homeless student" does not include a person housed in a correctional facility, jail or detention facility.

[ 2003, c. 477, §§1-3 (AMD) .]

14. Joint committee. "Joint committee" means the governing body with statutory powers and duties for implementing a contract for secondary education under chapter 115.

[ 1981, c. 693, §§5, 8 (NEW) .]

15. Kindergarten. "Kindergarten" means a one-year or 2-year childhood education program, for children at least 5 years of age, immediately prior to grade one.

[ 2007, c. 141, §1 (AMD) .]

16. Local allocation.

[ 2009, c. 274, §3 (RP) .]

17. Major capital costs. "Major capital costs" is defined in section 15672, subsection 18-A.

[ 2005, c. 2, Pt. D, §2 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

18. Minor capital costs. "Minor capital costs" is defined in section 15672, subsection 20-A.

[ 2005, c. 2, Pt. D, §2 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

19. Municipal school unit. "Municipal school unit" means a state-approved unit of school administration composed of a single municipality.

[ 1981, c. 693, §§5, 8 (NEW) .]

19-A. Newly incurred capital outlay and debt service. "Newly incurred capital outlay and debt service" means capital outlay and debt service costs for a school construction project approved for funding by the voters on or after June 1, 1998.

[ 1997, c. 787, §1 (NEW) .]

20. Parent. "Parent" means a parent, guardian or legal guardian.

[ 1981, c. 693, §§5, 8 (NEW) .]

20-A. Previous education unit. "Previous education unit" means a state-approved unit of school administration that was responsible for operating or constructing public schools prior to the reorganization of school administrative units pursuant to chapter 103-A.

[ 2007, c. 240, Pt. XXXX, §1 (NEW) .]

21. Principal. "Principal" means the person who supervises the operation and management of a school and school property as determined necessary by the superintendent under policies established by the school board.

[ 1981, c. 693, §§5, 8 (NEW) .]

22. Private school. "Private school" means an academy, seminary, institute or other private corporation or body formed for educational purposes covering kindergarten through grade 12 or any portion thereof.

[ 1981, c. 693, §§5, 8 (NEW) .]

23. Private school approved for tuition purposes. "Private school approved for tuition purposes" means a private school approved for the receipt of public funds under sections 2951 to 2955.

[ 1981, c. 693, §§5, 8 (NEW) .]

23-A. Public preschool program. "Public preschool program" means a program offered by a public school that provides instruction to children who are 4 years of age.

[ 2007, c. 141, §2 (NEW) .]

23-B. Publicly supported secondary school. "Publicly supported secondary school" means:

A. A public secondary school; or [2007, c. 240, Pt. XXXX, §2 (NEW).]

B. A private secondary school approved for the receipt of public funds under chapter 117, subchapter 2 that enrolls 60% or more publicly funded students. [2007, c. 240, Pt. XXXX, §2 (NEW).]

[ 2007, c. 240, Pt. XXXX, §2 (NEW) .]

24. Public school. "Public school" means a school that is governed by a school board of a school administrative unit and funded primarily with public funds.

[ 1981, c. 693, §§5, 8 (NEW) .]

24-A. Residential placement. "Residential placement" includes the placement in any children's home licensed pursuant to Title 22, chapter 1669, including:

A. An "emergency children's shelter," which is a facility operated by a corporation and licensed for the purpose of providing board and care to no more than 10 children over the age of 12 years, who may be runaways or abused children or whose well-being is jeopardized by some other crisis or emergency, and providing services to a child for not more than 21 consecutive days, except with special permission; [2013, c. 179, §3 (AMD).]

B. A "foster home," which is a private home occupied and operated by the owner and licensed to provide 24-hour care for no more than 6 nonrelated children; [1985, c. 789, §§1, 9 (NEW).]

C. A "specialized children's home," which is a facility licensed to provide care to no more than 4 moderately to severely handicapped children by a caretaker who is specifically educated and trained to provide for the particular needs of each child placed; and [1985, c. 789, §§1, 9 (NEW).]

D. A "children's residential care facility," which provides board and care for one or more children on a regular, 24-hours-a-day, residential basis. A children's residential care facility does not mean family foster home, specialized children's home or an emergency children's shelter. The term includes, but is not limited to:

(1) A "group home," which is a children's residential care facility operated by a corporation and licensed for the purpose of providing board and care for up to 10 children;

(2) A "residential agency," which is a children's residential care facility operated by a corporation and licensed for the purpose of providing board and care to more than 10 children;

(3) A "residential treatment center," which is a children's residential care facility operated by a corporation and licensed for the purpose of providing therapeutically planned, group living situations within which educational, recreational, medical and sociopsychotherapeutic components are integrated for children whose present handicaps preclude community outpatient treatment;

(4) A "residential treatment facility," which is a children's residential care facility operated by a corporation and licensed for the purpose of providing board, care and treatment for more than 10 moderately to severely handicapped children and which does not contain an educational component; and

(5) A "therapeutic group home," which is a children's residential care facility operated by a corporation and licensed for the purpose of providing board, care and treatment for up to 10 moderately to severely handicapped children. [2013, c. 179, §3 (AMD).]

[ 2013, c. 179, §3 (AMD) .]

24-B. Regional school unit. "Regional school unit" means the state-approved unit of school administration as established pursuant to chapter 103-A.

[ 2007, c. 240, Pt. XXXX, §3 (NEW) .]

24-C. Regional school unit board. "Regional school unit board" means the board of directors that is the governing body with statutory powers and duties of a regional school unit.

[ 2007, c. 240, Pt. XXXX, §4 (NEW) .]

25. School administrative district. "School administrative district" means a state-approved unit of school administration, composed of one or more municipalities which must provide public education to all public school students in the district.

[ 1981, c. 693, §§5, 8 (NEW) .]

26. School administrative unit. "School administrative unit" means the state-approved unit of school administration and includes a municipal school unit, school administrative district, community school district, regional school unit or any other municipal or quasi-municipal corporation responsible for operating or constructing public schools, except that it does not include a career and technical education region. Beginning July 1, 2009, “school administrative unit” means the state-approved unit of school administration and includes only the following:

A. A municipal school unit; [2007, c. 668, §1 (NEW).]

B. A regional school unit formed pursuant to chapter 103-A; [2007, c. 668, §1 (NEW).]

C. An alternative organizational structure as approved by the commissioner and approved by the voters; [2009, c. 580, §1 (AMD).]

D. A school administrative district that does not provide public education for the entire span of kindergarten to grade 12 that has not reorganized as a regional school unit pursuant to chapter 103-A; [2007, c. 668, §1 (NEW).]

E. A community school district that has not reorganized as a regional school unit pursuant to chapter 103-A; [2007, c. 668, §1 (NEW).]

F. A municipal or quasi-municipal district responsible for operating public schools that has not reorganized as a regional school unit pursuant to chapter 103-A; [2011, c. 414, §2 (AMD).]

G. A municipal school unit, school administrative district, community school district, regional school unit or any other quasi-municipal district responsible for operating public schools that forms a part of an alternative organizational structure approved by the commissioner; and [2011, c. 414, §3 (AMD).]

H. A public charter school authorized under chapter 112 by an entity other than a local school board. [2011, c. 414, §4 (NEW).]

[ 2011, c. 414, §§2-4 (AMD) .]

27. School agent.

[ 2001, c. 588, §3 (RP) .]

28. School board. "School board" means the governing body with statutory powers and duties for a school administrative unit.

[ 1981, c. 693, §§5, 8 (NEW) .]

29. School committee. "School committee" means the governing body with statutory powers and duties for a municipal school unit.

[ 1981, c. 693, §§5, 8 (NEW) .]

30. School construction project. "School construction project" is defined in section 15901, subsection 4.

[ 1981, c. 693, §§5, 8 (NEW) .]

31. School union. "School union" means a union composed of school administrative units joined for the purpose of providing joint administrative services, including a joint superintendent.

[ 1981, c. 693, §§5, 8 (NEW) .]

32. Secondary school. "Secondary school" means that portion of a school that provides instruction in any combination of grades 9 through 12.

[ 1981, c. 693, §§5, 8 (NEW) .]

33. Secondary student. "Secondary student" means a student enrolled in a secondary school.

[ 1981, c. 693, §§5, 8 (NEW) .]

34. Special school district. "Special school district" means a school district created by private and special law for the purpose of constructing or adding to school buildings, but which does not have the authority or responsibility for operating public schools.

[ 1981, c. 693, §§5, 8 (NEW) .]

34-A. State agency client. "State agency client" means a child of eligible school age who is:

A. In the care or custody, or both, of the Department of Health and Human Services; [RR 2003, c. 2, §30 (COR).]

B. Placed, by a caseworker from the Department of Health and Human Services or an authorized agent of Children's Services, Department of Health and Human Services for reasons other than educational reasons, with a person who is not the child's parent, legal guardian or relative; [1997, c. 326, §1 (AMD); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

C. [1997, c. 326, §1 (RP).]

D. Attending a public or private school while still a resident of a state-operated institution; or [1997, c. 326, §1 (AMD).]

E. In the custody or under the supervision of the Department of Corrections, including, but not limited to, a juvenile on conditional release, an informally adjusted juvenile, a probationer or a juvenile on community reintegration status from the Long Creek Youth Development Center or the Mountain View Youth Development Center and who is placed, for reasons other than educational reasons, pursuant to a court order or with the agreement of an authorized agent of the Department of Corrections, outside the juvenile's home. [2003, c. 706, Pt. A, §8 (AMD).]

Notwithstanding paragraphs A to E, a "state agency client" may in addition be either a child who is under 3 years of age and has a diagnosed, established condition or a biological factor that has a high probability of resulting in developmental delay or a child who is under 6 years of age and in need of early intervention of special education services due to a delay in one or more of the following areas: cognitive development; physical development, including vision and hearing; communication development; social or emotional development; and adaptive development.

[ RR 2003, c. 2, §30 (COR); 2003, c. 689, Pt. B, §6 (REV); 2003, c. 706, Pt. A, §8 (AMD) .]

35. State allocation.

[ 2009, c. 274, §4 (RP) .]

36. State board. "State board" means the State Board of Education.

[ 1981, c. 693, §§5, 8 (NEW) .]

37. State and local allocation.

[ 2009, c. 274, §5 (RP) .]

37-A. State valuation. "State valuation" means the value certified to the Secretary of State as provided in Title 36, section 305, subsection 1.

[ 1985, c. 650, §1 (NEW) .]

38. Subdistrict. "Subdistrict" means a geographic area which is a subdivision of a school administrative district for election purposes.

[ 1981, c. 693, §§5, 8 (NEW) .]

39. Superintendent. "Superintendent" means the person in a school administrative unit or school union appointed and having the authority and responsibility under this Title and other applicable statutes.

[ 1981, c. 693, §§5, 8 (NEW) .]

40. Union committee. "Union committee" means the governing body with statutory powers and duties for a school union.

[ 1981, c. 693, §§5, 8 (NEW) .]

41. Union school.

[ 2011, c. 678, Pt. C, §1 (RP) .]

42. Career and technical education center. "Career and technical education center" is defined in section 8301-A, subsection 3.

[ RR 1991, c. 2, §54 (COR); 2003, c. 545, §5 (REV) .]

43. Career and technical education. "Career and technical education" is defined in section 8301-A, subsection 2-A.

[ RR 2003, c. 2, §31 (COR) .]

44. Career and technical education region. "Career and technical education region" is defined in section 8301-A, subsection 6.

[ RR 1991, c. 2, §56 (COR); 2003, c. 545, §5 (REV) .]

45. Career and technical education satellite program. "Career and technical education satellite program" is defined in section 8301-A, subsection 8.

[ RR 1991, c. 2, §56 (COR); 2003, c. 545, §5 (REV) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 650, §1 (AMD). 1985, c. 789, §§1,2,9 (AMD). 1987, c. 98, §1 (AMD). 1989, c. 502, §B17 (AMD). 1989, c. 700, §A45 (AMD). RR 1991, c. 2, §§53-56 (COR). 1991, c. 608, §1 (AMD). 1991, c. 716, §6 (AMD). RR 1993, c. 1, §44 (COR). 1993, c. 410, §CCC7 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 569, §1 (AMD). 1997, c. 326, §1 (AMD). 1997, c. 787, §1 (AMD). 1999, c. 75, §1 (AMD). 1999, c. 401, §J4 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 439, §G6 (AMD). 2001, c. 588, §§1-3 (AMD). RR 2003, c. 2, §§30,31 (COR). 2003, c. 477, §§1-3 (AMD). 2003, c. 545, §5 (REV). 2003, c. 689, §B6 (REV). 2003, c. 706, §A8 (AMD). 2005, c. 2, §D2 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2005, c. 662, §§A4,5 (AMD). 2007, c. 141, §§1, 2 (AMD). 2007, c. 240, Pt. XXXX, §§1-5 (AMD). 2007, c. 667, §§1-3 (AMD). 2007, c. 668, §1 (AMD). 2009, c. 274, §§2-5 (AMD). 2009, c. 580, §§1, 2 (AMD). 2011, c. 414, §§2-4 (AMD). 2011, c. 614, §2 (AMD). 2011, c. 678, Pt. C, §1 (AMD). 2013, c. 179, §3 (AMD).



20-A §2. Policy on public education

The state policy on public education is as follows. [1981, c. 693, §§5, 8 (NEW).]

1. State responsibility for public education. In accordance with the Constitution of Maine, Article VIII, the Legislature shall enact the laws that are necessary to assure that all school administrative units make suitable provisions for the support and maintenance of the public schools. It is the intent of the Legislature that every person within the age limitations prescribed by state statutes shall be provided an opportunity to receive the benefits of a free public education.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Local control of public education. It is the intent of the Legislature that the control and management of the public schools shall be vested in the legislative and governing bodies of local school administrative units, as long as those units are in compliance with appropriate state statutes.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Mandated programs.

[ 1991, c. 847, §1 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 821, (AMD). 1989, c. 501, §P22 (AMD). 1989, c. 502, §D16 (AMD). 1989, c. 534, §E1 (AMD). 1989, c. 878, §A43 (AMD). 1991, c. 9, §II1 (AMD). 1991, c. 429, §1 (AMD). 1991, c. 528, §III23 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III23 (AMD). 1991, c. 847, §1 (AMD). MRSA T.20A ., §2/3 (AMD).



20-A §2-A. Waiver of state mandates (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 429, §2 (NEW). 1991, c. 847, §§2,3 (AMD).



20-A §3. Administrative procedures

The adopting of rules, conducting of adjudicatory hearings and issuing of licenses by the state board, department or commissioner shall be in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, except as specified in this Title. [1981, c. 693, §§5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §4. Rule of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 737, §C4 (RP).



20-A §5. Funding of state mandates for noneducational services

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Expenditure" means any local appropriation financed by the property tax, motor vehicle excise tax, state-municipal revenue sharing program or any state reimbursement for revenue lost due to property tax exemptions. [1983, c. 80, (NEW).]

B. "Local unit" means any city, town, plantation or school administrative unit. [1983, c. 80, (NEW).]

C. "Noneducational services" means any service which is not an allowable educational cost under chapter 605. [1983, c. 80, (NEW).]

[ 1983, c. 80, (NEW) .]

2. Mandates. The State may not mandate that a school administrative unit implement a new noneducational service after July 1, 1984, unless the State provides sufficient moneys to cover the additional cost of implementing the program.

[ 1983, c. 80, (NEW) .]

SECTION HISTORY

1983, c. 80, (NEW).



20-A §6. Gender equity hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 889, §2 (NEW). 2013, c. 506, §1 (RP).



20-A §7. Property disposal

A school board shall establish a policy for the disposal of personal school property valued at more than $5,000. The policy must include a provision that member municipalities be notified of any planned property disposal under this section. [1991, c. 119, (NEW).]

SECTION HISTORY

1991, c. 119, (NEW).



20-A §8. Restructuring public schools

The commissioner shall encourage school administrative units to pursue an ongoing process of school restructuring as a means of more effectively meeting the learning needs and improving the academic performance of all students. The public and private postsecondary institutions of higher education in the State are urged to cooperate with the department, the state board and school administrative units to provide appropriate and timely professional development programs and other support services to educators employed in public schools engaged in school restructuring efforts. [1991, c. 407, §1 (NEW).]

1. School restructuring. For the purposes of this section, the term "school restructuring" means the process by which schools and communities make significant changes in the existing school structure, including the policies, roles, relationships and schedules that influence teaching and learning in the school. School restructuring recognizes the critical educational role of technology and integrates technology and technological systems in the classroom, in school governance and in school record keeping. School restructuring is based on:

A. The development of comprehensive educational goals establishing community expectations for what all students should know, the skills they should possess, the attitude toward work and learning they should hold upon completing school and the role of the school in the community; [1991, c. 407, §1 (NEW).]

B. A formal appraisal of the basic structures that govern operation of the school; and [1991, c. 407, §1 (NEW).]

C. A commitment to revise the basic school structure to achieve the comprehensive educational goals. [1991, c. 407, §1 (NEW).]

School restructuring, which is most effectively carried out at the local level, depends on community and educator involvement and approval and student participation. School restructuring includes consideration of changing roles for parents, students, teachers, administrators, support staff, postsecondary education institutions and officials, and various segments of the community. It may include a significantly broadened role for schools.

School restructuring may include schools and school administrative units combining efforts to cooperatively pursue restructuring activities. When that occurs, one or more schools or units may be designated as demonstration sites.

[ 1991, c. 407, §1 (NEW) .]

2. Waiver of rules for local schools. A school administrative unit undergoing school restructuring may request that the commissioner waive the application of specific rules to that unit, or to certain schools in that unit, if such action is necessary to achieve school restructuring. The commissioner shall grant a waiver if the requesting unit, as determined by the commissioner, has:

A. Demonstrated that one or more state rules prevent or seriously handicap the unit's pursuit of its restructuring goals; [1991, c. 407, §1 (NEW).]

B. Demonstrated that reasonable steps have been taken to provide the safeguards offered by the rules in question to allow continued educational progress by students and protect the continuity and integrity of the unit and employees of that unit; [1991, c. 407, §1 (NEW).]

C. Provided evidence that the necessary resources and community and staff support are present to ensure that the restructuring changes requiring the waiver stand a reasonable chance of succeeding; [1991, c. 407, §1 (NEW).]

D. Informed any bargaining agent or agents representing affected school employees of the waiver request; and [1991, c. 407, §1 (NEW).]

E. Established a working relationship regarding professional development with an institution of higher education or a professional development service provider. [1991, c. 407, §1 (NEW).]

The request for the waiver must include documentation to substantiate the conditions of this subsection. If the request is denied, the commissioner shall provide the reasons for denying the request to the school unit.

[ 1991, c. 407, §1 (NEW) .]

3. Waiver of rules for educator preparation programs. In order to prepare educators to work in restructuring schools, an educator preparation program may request that the state board waive the application of specific rules governing approval of that program. The state board shall grant waiver requests if, in the board's opinion, the program has:

A. Demonstrated that the rules for which a waiver is requested prevent or seriously handicap the program in its pursuit of a plan to meet the educational needs of its students and the staffing needs of restructuring schools; [1991, c. 407, §1 (NEW).]

B. Demonstrated that reasonable steps have been taken to provide the safeguards offered by the rules in question to allow continued educational progress by students and protect the continuity and integrity of the program and employees of that program; [1991, c. 407, §1 (NEW).]

C. Provided evidence that the necessary resources and support from the governing body and staff of an institution of higher education are present to ensure that the changes requiring the waiver stand a reasonable chance of succeeding; [1991, c. 407, §1 (NEW).]

D. Informed any bargaining agent or agents representing affected program employees of the waiver request; and [1991, c. 407, §1 (NEW).]

E. Developed service, research and teaching relationships with one or more restructuring public schools. [1991, c. 407, §1 (NEW).]

The request for the waiver must include documentation to substantiate the conditions of this subsection. If the request is denied, the state board shall communicate the reasons for denying the request to the petitioning program.

[ 1991, c. 407, §1 (NEW) .]

SECTION HISTORY

1991, c. 407, §1 (NEW).



20-A §9. Public Higher Education Systems Coordinating Committee

1. Committee established. The Public Higher Education Systems Coordinating Committee, referred to in this section as "the committee," is established to promote efficiency, cooperative effort and strategic planning between the University of Maine System and the Maine Community College System, referred to in this section as "the systems."

[ 2015, c. 261, §1 (NEW) .]

2. Membership. The committee consists of the Chancellor of the University of Maine System, the Chair of the Board of Trustees of the University of Maine System, the President of the Maine Community College System and the Chair of the Board of Trustees of the Maine Community College System. The members of the committee may appoint designees to a subcommittee.

[ 2015, c. 261, §1 (NEW) .]

3. Duties. The committee shall seek to achieve greater collaboration and cooperation between the systems in order to address issues including, but not limited to, the following:

A. Improving college affordability; [2015, c. 261, §1 (NEW).]

B. Minimizing or eliminating barriers to student transfer between the systems; [2015, c. 261, §1 (NEW).]

C. Reducing unnecessary duplication of programs between the systems; [2015, c. 261, §1 (NEW).]

D. Identifying opportunities for sharing best practices and individual efficiencies, building cross-system economies of scale and sharing of resources; [2015, c. 261, §1 (NEW).]

E. Recommending changes to state laws that would improve the systems' efficiency or effectiveness; [2015, c. 261, §1 (NEW).]

F. In consultation with the President of the Maine Maritime Academy and the Chair of the Board of Trustees of the Maine Maritime Academy, investigating and pursuing opportunities for collaboration and resource sharing with the Maine Maritime Academy. The committee shall notify the President of the Maine Maritime Academy of committee meetings and agenda items; and [2015, c. 261, §1 (NEW).]

G. In consultation with the commissioner and the chair of the state board, investigating and pursuing opportunities to improve college preparation, transition and completion for Maine's secondary students, including supporting early college opportunities and improving credit transfer between secondary and postsecondary school systems. [2015, c. 261, §1 (NEW).]

[ 2015, c. 261, §1 (NEW) .]

4. Meetings. The committee shall meet at least twice each year and the committee members' designees may meet more frequently. The chancellor shall convene the first meeting of the committee by October 15, 2015. The committee shall establish a meeting schedule, and the initial work must include an accounting of the members' prior and current efforts to promote efficiency, cooperative effort and strategic planning between the systems. The committee shall elect a chair from among its members to serve for a term to be determined by the committee.

[ 2015, c. 261, §1 (NEW) .]

5. Reporting. The committee shall report succinctly on its deliberations and any recommendations to the Governor and the joint standing committee of the Legislature having jurisdiction over education matters by February 15th each year.

[ 2015, c. 261, §1 (NEW) .]

SECTION HISTORY

1995, c. 395, §J1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2013, c. 368, Pt. DDDDD, §1 (AMD). 2015, c. 261, §1 (RPR).



20-A §10. Education Research Institute

The Education Research Institute, referred to in this section as the "institute," is established to collect and analyze education information and perform targeted education research for the Legislature. The institute shall create and maintain an information system that tracks important early care and education data for public preschool programs, kindergarten and grades one to 12. The institute shall also conduct exploratory, long-term research on education issues. [2009, c. 540, §1 (AMD).]

1. Legislature to contract with university. The Legislature, through the joint standing committee of the Legislature having jurisdiction over education matters, shall contract with the University of Maine System to establish and maintain the institute. Personnel coordinating the work of the institute must be appointed by the University of Maine System in consultation with the Legislature and those personnel shall consult with and act on behalf of the Legislature, performing such data collection, analysis and research as the Legislature may require.

[ 1995, c. 395, Pt. J, §1 (NEW) .]

2. Steering committee. The Education Research Institute Steering Committee, referred to in this section as the "steering committee," is established to advise the Legislature and the University of Maine System on all matters related to the institute. Steering committee members must be appointed by the joint standing committee of the Legislature having jurisdiction over education matters for a term of 2 years. The steering committee shall meet at least 4 times each year and must include one member of each of the following:

A. The joint standing committee of the Legislature having jurisdiction over education matters; [1995, c. 395, Pt. J, §1 (NEW).]

B. The Department of Education; [1995, c. 395, Pt. J, §1 (NEW).]

C. The State Board of Education; [1995, c. 395, Pt. J, §1 (NEW).]

D. The University of Maine System; [1995, c. 395, Pt. J, §1 (NEW).]

E. The Maine School Management Association; [1995, c. 395, Pt. J, §1 (NEW).]

F. The Maine Education Association; [1995, c. 395, Pt. J, §1 (NEW).]

G. The Maine Municipal Association; [2009, c. 540, §2 (AMD).]

H. The Maine Principals Association; and [2009, c. 540, §3 (AMD).]

I. The Maine Children's Growth Council. [2009, c. 540, §4 (NEW).]

The steering committee shall elect a chair from among its members to serve a term of 2 years.

[ 2009, c. 540, §§2-4 (AMD) .]

3. Location and access. The education information system and research results gathered pursuant to this section must be maintained by the institute at the University of Maine System. The education information system and research results must be available for use by any interested group or individual in the form available from the institute.

[ 1995, c. 395, Pt. J, §1 (NEW) .]

SECTION HISTORY

1995, c. 395, §J1 (NEW). 2009, c. 540, §§1-4 (AMD).



20-A §11. Science, Technology, Engineering and Mathematics Council

1. Establishment; composition. The Science, Technology, Engineering and Mathematics Council, established in Title 5, section 12004-C, subsection 8 and referred to in this section as "the council," consists of the following 16 members:

A. Five ex officio members:

(1) The Commissioner of Education or the commissioner's designee;

(2) The Chancellor of the University of Maine System or the chancellor's designee;

(3) The President of the Maine Community College System or the president's designee;

(4) The President of the Maine Maritime Academy or the president's designee; and

(5) The Commissioner of Labor or the commissioner's designee; and [2011, c. 346, §2 (NEW).]

B. The following 11 members, appointed by the Governor:

(1) A representative from the University of Maine, Maine Center for Research in STEM Education;

(2) A representative who teaches in elementary or middle school;

(3) A representative who teaches science or mathematics in secondary school;

(4) A representative who teaches in a technical school;

(5) A representative of public and private education partnerships;

(6) A representative of a statewide science, technology, engineering and mathematics collaborative;

(7) Two representatives from the business sector who employ workers with training in science, technology, engineering or mathematics;

(8) A representative employed in an industry related to science, technology, engineering or mathematics;

(9) A representative who teaches in an equivalent instruction program that is approved as an alternative to public school as set forth in section 5001-A, subsection 3; and

(10) A representative from the State Board of Education. [2011, c. 346, §2 (NEW).]

[ 2011, c. 346, §2 (NEW) .]

2. Terms; vacancy. The members of the council appointed pursuant to subsection 1, paragraph B serve for 2-year terms and serve until their successors are appointed and qualified. On the expiration of a term of any member, a successor must be appointed to a 2-year term. A member of the council is eligible for reappointment to the council. A vacancy in the council does not impair the right of a quorum of the members to exercise all the rights and perform all the duties of the council. In the event of a vacancy occurring in the membership, the Governor shall appoint a replacement member for the remainder of the unexpired term in the same manner as the original appointment was made.

[ 2011, c. 346, §2 (NEW) .]

3. Duties. The council shall develop strategies for enhancing science, technology, engineering and mathematics education from prekindergarten through postsecondary education and:

A. Review research that has been conducted on science, technology, engineering and mathematics education in the State and recommend strategic directions for consideration by policymakers as they identify future investments in science, technology, engineering and mathematics; [2011, c. 346, §2 (NEW).]

B. Plan for coordinated state leadership with respect to science, technology, engineering and mathematics education and initiatives; [2011, c. 346, §2 (NEW).]

C. Develop initiatives to promote science, technology, engineering and mathematics education; [2011, c. 346, §2 (NEW).]

D. Devise strategies for promoting career and technical education alignment and supporting early career planning and transition supports from high school to college and to the workforce; and [2011, c. 346, §2 (NEW).]

E. Propose methods for integrating out-of-school programs focused on science, technology, engineering and mathematics with school-based programs, with the goal of inspiring more students to concentrate in the fields of science, technology, engineering and mathematics. [2011, c. 346, §2 (NEW).]

[ 2011, c. 346, §2 (NEW) .]

4. Chair; vice-chair. The council shall elect from its membership a chair and a vice-chair. The chair and vice-chair serve for one-year terms. The chair and vice-chair serve until their successors are elected. The chair calls meetings of the council and presides over meetings. The vice-chair serves as the chair in the absence of the chair.

[ 2011, c. 346, §2 (NEW) .]

5. Meetings; quorum; subcommittees. The council shall meet at least 2 times each year. The chair shall establish the agenda. A quorum of the council is 9 members. The council may establish subcommittees of no fewer than 3 members.

[ 2011, c. 346, §2 (NEW) .]

6. Compensation. Members of the council appointed pursuant to subsection 1, paragraph B are entitled to receive compensation for travel expenses as allowed under Title 5, section 12004-C, subsection 8 while engaged in council activities.

[ 2011, c. 346, §2 (NEW) .]

7. Assistance. The executive director established pursuant to subsection 9, the Department of Education, the University of Maine System, the Maine Community College System and the Maine Maritime Academy shall jointly provide staff support to the council.

[ 2013, c. 410, §1 (AMD) .]

8. Annual report. By January 15th annually, the council shall submit a report of its findings and recommendations to the joint standing committee of the Legislature having jurisdiction over education matters.

[ 2011, c. 346, §2 (NEW) .]

9. Office of executive director. The council shall establish the office of executive director to provide leadership and management expertise to assist the council in meeting its goals. The council may enter into an agreement, to the extent that public and private funds are available, to contract with an executive director to assist the council in the execution of its duties under this section.

[ 2013, c. 410, §2 (NEW) .]

10. Funding. The council may receive and expend funds from public and private sources. Funds must be used to carry out the council's duties and other provisions of this section. State and federal funds received by the council must be held separate and apart from all other money, funds and accounts. Any balance of funds appropriated, allocated or authorized by the Legislature remaining at the end of a fiscal year do not lapse and are carried forward to the next fiscal year to carry out the purposes of this section.

[ 2013, c. 410, §2 (NEW) .]

SECTION HISTORY

2011, c. 346, §2 (NEW). 2013, c. 410, §§1, 2 (AMD).






Chapter 3: DEPARTMENT OF EDUCATION

Subchapter 1: DEPARTMENT ADMINISTRATION

20-A §201. Purpose of the department

The Department of Education is established to: [1989, c. 700, Pt. B, §5 (AMD).]

1. Supervise public education. Supervise, guide and plan for a coordinated system of public education for all citizens of the State based on the system of learning results as established in section 6209;

[ 2001, c. 454, §1 (AMD) .]

2. Interrelation with other programs. Interrelate public education with other social, economic, physical and governmental activities, programs and services; and

[ 1989, c. 700, Pt. B, §6 (AMD) .]

3. Cultural services.

[ 1989, c. 700, Pt. B, §7 (RP) .]

4. Advancement of education. Encourage and stimulate public interest in the advancement of education.

[ 1989, c. 700, Pt. B, §8 (AMD) .]

5. Cultural and historical heritage.

[ 1989, c. 700, Pt. B, §9 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 700, §§B5-9 (AMD). 2001, c. 454, §1 (AMD).



20-A §202. Department organization

The department shall include the following: [1981, c. 693, §§5, 8 (NEW).]

1. State Board of Education. The State Board of Education;

[ 1981, c. 693, §§5, 8 (NEW) .]

1-A. Commissioner of Education. The Commissioner of Education;

[ 1989, c. 700, Pt. B, §10 (AMD) .]

2. Maine Education Council.

[ 1993, c. 252, Pt. C, §2 (RP) .]

3. Maine State Commission for Higher Education Facilities.

[ 2009, c. 274, §6 (RP) .]

4. Maine Representatives to the New England Board of Higher Education. The Maine Representatives to the New England Board of Higher Education;

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Maine School Building Authority. The Maine School Building Authority;

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Governor Baxter School for the Deaf.

[ 1995, c. 676, §13 (AFF); 1995, c. 676, §3 (RP) .]

7. Maine Arts Commission.

[ 1989, c. 700, Pt. B, §11 (RP) .]

8. Arts Bureau.

[ 1989, c. 700, Pt. B, §11 (RP) .]

9. Maine State Museum Commission.

[ 1989, c. 700, Pt. B, §12 (RP) .]

10. Maine State Museum Bureau.

[ 1989, c. 700, Pt. B, §12 (RP) .]

11. State Historian. The State Historian;

[ 1981, c. 693, §§5, 8 (NEW) .]

12. Maine State Library.

[ 1989, c. 700, Pt. B, §12 (RP) .]

13. Maine State Library Bureau.

[ 1989, c. 700, Pt. B, §12 (RP) .]

14. Maine Historic Preservation Commission.

[ 1989, c. 700, Pt. B, §12 (RP) .]

15. Educational bureaus.

[ 1993, c. 410, Pt. F, §1 (RP) .]

16. Other entities. Other entities authorized by the Legislature; and

[ 1981, c. 693, §§ 5, 8 (NEW) .]

17. Other bureaus. Any other bureau the commissioner establishes.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 763, §A74 (AMD). 1985, c. 797, §§7,8 (AMD). 1987, c. 395, §A43 (AMD). 1989, c. 700, §§B10-12 (AMD). 1991, c. 716, §1 (AMD). 1993, c. 252, §C2 (AMD). 1993, c. 410, §F1 (AMD). 1995, c. 676, §3 (AMD). 1995, c. 676, §13 (AFF). 2009, c. 274, §6 (AMD).



20-A §203. Appointments

1. Commissioner's appointments. The following officials are appointed by and serve at the pleasure of the commissioner:

A. Deputy Commissioner; [2011, c. 655, Pt. D, §7 (AMD).]

B. [1997, c. 266, §2 (RP).]

C. [1993, c. 410, Pt. F, §2 (RP).]

D. [1993, c. 410, Pt. F, §2 (RP).]

E. [1993, c. 410, Pt. F, §2 (RP).]

F. Director, Policy and Programs; [2011, c. 655, Pt. D, §8 (AMD).]

G. [2001, c. 344, §4 (RP); 2001, c. 439, Pt. H, §4 (RP).]

H. [1997, c. 266, §2 (RP).]

I. [1995, c. 560, Pt. F, §10 (RP).]

J. [2009, c. 571, Pt. W, §3 (RP).]

K. [2015, c. 267, Pt. NN, §2 (RP).]

L. [2015, c. 267, Pt. NN, §2 (RP).]

M. Director, Communications; and [2013, c. 368, Pt. II, §1 (AMD).]

N. [2015, c. 267, Pt. NN, §2 (RP).]

O. Science, Technology, Engineering and Mathematics Workforce Coordinator. [2015, c. 267, Pt. NN, §2 (NEW).]

[ 2015, c. 267, Pt. NN, §2 (AMD) .]

2. Appointment of directors and others.

[ 1989, c. 700, Pt. B, §13 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 489, §10 (RPR). 1985, c. 763, §A75 (AMD). 1987, c. 395, §A44 (AMD). 1989, c. 414, §3 (AMD). 1989, c. 700, §B13 (AMD). 1991, c. 716, §2 (AMD). 1993, c. 410, §F2 (AMD). 1993, c. 684, §2 (AMD). 1993, c. 708, §J7 (AMD). 1995, c. 560, §F10 (AMD). 1995, c. 560, §F9 (AMD). 1997, c. 266, §2 (AMD). 2001, c. 344, §§3,4 (AMD). 2001, c. 439, §§H3,4 (AMD). 2009, c. 571, Pt. W, §§1-3 (AMD). 2011, c. 380, Pt. PPP, §2 (AMD). 2011, c. 655, Pt. D, §§7-9 (AMD). 2013, c. 1, Pt. S, §2 (AMD). 2013, c. 368, Pt. II, §§1, 2 (AMD). 2015, c. 267, Pt. NN, §2 (AMD).



20-A §204. Rules

A rule authorized or provisionally adopted pursuant to this Title after January 1, 2005 that proposes to regulate private schools is a major substantive rule and subject to legislative review in accordance with Title 5, chapter 375, subchapter 2-A. An amendment to a rule adopted pursuant to this Title prior to January 1, 2005 is considered a major substantive rule when the amendment pertains to private schools, and it is subject to legislative review in accordance with Title 5, chapter 375, subchapter 2-A. [2005, c. 194, §1 (NEW).]

SECTION HISTORY

2005, c. 194, §1 (NEW).






Subchapter 2: COMMISSIONER

20-A §251. Appointment; term

The appointment and term of service of the commissioner shall be as follows. [1981, c. 693, §§5, 8 (NEW).]

1. Appointment. The commissioner shall be appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over education and to confirmation by the Legislature.

A. The Governor shall include the chairman of the State Board of Education in the selection process and shall ensure that the state board has an opportunity to meet and interview the candidate or candidates. [1983, c. 123, (NEW).]

B. Within 10 days of meeting with the candidate or candidates, the state board shall deliver to the Governor its written appraisal of the strengths and weaknesses of the candidate or candidates. [1983, c. 123, (NEW).]

C. The Governor shall consider the appraisal of the state board prior to posting the nomination of a candidate. [1983, c. 123, (NEW).]

[ 1983, c. 123, (RPR) .]

2. Term. The commissioner shall serve at the pleasure of the Governor.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 123, (AMD).



20-A §251-A. Responsibilities of the commissioner

The commissioner is the chief executive officer of the department. In that capacity, the commissioner has primary responsibility for the following: [1987, c. 395, Pt. A, §45 (NEW).]

1. Enforcing regulatory requirements. Enforcing applicable regulatory requirements for school administrative units;

[ 1987, c. 395, Pt. A, §45 (NEW) .]

2. Providing technical assistance. Providing technical assistance to school administrative units; and

[ 1987, c. 395, Pt. A, §45 (NEW) .]

3. Providing educational leadership. Providing educational public leadership for the State.

[ 1987, c. 395, Pt. A, §45 (NEW) .]

SECTION HISTORY

1987, c. 395, §A45 (NEW).



20-A §252. Office

An office shall be provided for the commissioner at the seat of government. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §253. Commissioner's duties

The duties of the commissioner shall be as follows. [1981, c. 693, §§5, 8 (NEW).]

1. General duties. The commissioner shall exercise the powers and perform the duties granted to the department and enforce the requirements of this Title and shall devote full time to the duties of the office.

[ 1989, c. 502, Pt. A, §49 (AMD) .]

2. Hiring. The commissioner may hire personnel deemed necessary to fulfill the duties of the department. These personnel shall be subject to the Civil Service Law, except as provided in section 203.

[ 1985, c. 785, Pt. B, §78 (AMD) .]

3. Delegation. The commissioner may authorize a designee to carry out the assigned duties.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Specific duties. The commissioner also shall:

A. Coordinate, consolidate and prepare a budget for the department; [1981, c. 693, §§5, 8 (NEW).]

B. Transfer personnel within the department to ensure their efficient utilization; [1981, c. 693, §§5, 8 (NEW).]

C. Coordinate the purchase and use of all department equipment; [2001, c. 454, §2 (AMD).]

D. Review the function and operation of the department to ensure that overlapping functions and operations are eliminated; and [2001, c. 454, §2 (AMD).]

E. Provide leadership in the implementation of the system of learning results as established in section 6209. [2001, c. 454, §3 (NEW).]

[ 2001, c. 454, §§2, 3 (AMD) .]

5. Appointment of supervisors. The commissioner may appoint supervisors to assist and direct elementary and secondary teachers to work with school officers and school boards on request and to perform other duties in the field of education. The salary and necessary traveling expenses of these supervisors shall be paid from an appropriation for that purpose.

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Agricultural education consultant. The commissioner shall appoint, subject to the Civil Service Law, an Education Specialist III or higher or agricultural education consultant to be responsible for supervision of agricultural technical education, including agribusiness and agriculture's relation to the environment.

[ 2009, c. 213, Pt. D, §1 (AMD) .]

7. School nurse coordinator.

[ 2011, c. 380, Pt. DD, §1 (RP) .]

8. Statewide support for efficiencies. The commissioner may expend and disburse funds for the statewide support of operational efficiencies for school administrative units.

[ 2007, c. 240, Pt. C, §1 (NEW) .]

9. Transition to standards-based educational system. In order to facilitate the transformation of the public education system to one in which standards are used to guide curriculum and instruction and in which student advancement and graduation are based on student demonstration of proficiency in meeting educational standards, the commissioner may waive or alter any provision of this Title as specified in an approved plan for transitioning to proficiency-based graduation in accordance with section 4722-A as the provision pertains to requiring or prohibiting an action based on the age or grade level of a student. This authority applies to all age-based or grade-based requirements, except that the commissioner may not waive or alter:

A. Requirements imposed by federal law, or imposed by state law in order to comply with federal law, including but not limited to requirements relating to assessment and special education; [2011, c. 669, §1 (NEW).]

B. Compulsory attendance and eligibility to enroll standards; [2011, c. 669, §1 (NEW).]

C. Provisions relating to public funding, including tuition rates; [2011, c. 669, §1 (NEW).]

D. Health-related provisions, if advised by health professionals not to alter the requirements; and [2011, c. 669, §1 (NEW).]

E. Provisions of this Title that are not administered by the commissioner, including but not limited to certain provisions relating to institutions of higher education. [2011, c. 669, §1 (NEW).]

The commissioner shall adopt rules to implement this subsection. Rules adopted pursuant to this subsection before July 1, 2013 are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. Beginning July 1, 2013, rules adopted by the commissioner pursuant to this subsection are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 669, §1 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A1,A25 (AMD). 1985, c. 142, §1 (AMD). 1985, c. 785, §B78 (AMD). 1989, c. 502, §A49 (AMD). 2001, c. 454, §§2,3 (AMD). 2007, c. 240, Pt. C, §1 (AMD). 2009, c. 213, Pt. D, §1 (AMD). 2011, c. 380, Pt. DD, §1 (AMD). 2011, c. 669, §1 (AMD).



20-A §254. Educational duties

The commissioner shall have the following educational duties. [1983, c. 693, §§5, 8 (NEW).]

1. General duty. The commissioner may inspect and have general supervision over all public schools and shall advise and direct superintendents and school boards in the discharge of their duties, by circular letters and personal conferences.

[ 1983, c. 693, §§5, 8 (NEW) .]

2. Training and development. The commissioner shall promote the importance of ongoing training and development and encourage initiatives that prepare school personnel to fully implement the system of learning results as established in section 6209.

[ 2001, c. 454, §4 (AMD) .]

3. Contracts for career and technical educational programs. The commissioner may:

A. Contract with a private school for the conduct of career and technical education courses in accordance with section 3002; and [2011, c. 679, §1 (AMD).]

B. Reimburse the private schools for part of the cost of conducting approved career and technical education courses from funds available from the Federal Government for the purpose of career and technical education. [2011, c. 679, §1 (AMD).]

[ 2011, c. 679, §1 (AMD) .]

4. Superintendent conference. Annually the commissioner shall hold a conference for the instruction of superintendents.

[ 1983, c. 693, §§5, 8 (NEW) .]

5. Medication. The commissioner shall provide for the administration of medication within schools as follows.

A. The commissioner shall adopt rules for the administration of medication in public or approved private schools, including the training of unlicensed personnel to administer medication. The rules for training must describe how the department will provide training at the local level directly to unlicensed personnel in each school administrative unit or approved private school in the State. Rules adopted pursuant to this section are major substantive rules pursuant to Title 5, chapter 375, subchapter II-A. [2001, c. 451, §1 (AMD).]

B. Any public or approved private school shall have a written local policy and procedure for administering medication. The written local policy must include the requirement that all unlicensed personnel who administer medication receive training before receiving authorization to do so. Compliance with the provisions of this subsection is a requirement for basic school approval pursuant to sections 2902 and 4502. [1999, c. 669, §1 (NEW).]

C. A public school or a private school approved pursuant to section 2902 must have a written local policy authorizing students to possess and self-administer emergency medication from an asthma inhaler or an epinephrine pen. The written local policy must include the following requirements.

(1) A student who self-administers an asthma inhaler or an epinephrine pen must have the prior written approval of the student's primary health care provider and, if the student is a minor, the prior written approval of the student's parent or guardian.

(2) The student's parent or guardian must submit written verification to the school from the student's primary health care provider confirming that the student has the knowledge and the skills to safely possess and use an asthma inhaler or an epinephrine pen in school.

(3) The school nurse shall evaluate the student's technique to ensure proper and effective use of an asthma inhaler or an epinephrine pen in school. [2003, c. 531, §1 (NEW).]

[ 2003, c. 531, §1 (AMD) .]

6. Other duties. The commissioner shall carry out all other duties assigned in this Title.

[ 1983, c. 693, §§5, 8 (NEW) .]

7. Clearinghouse for information on nuclear usage.

[ 2013, c. 506, §2 (RP) .]

8. Model hiring procedure.

[ 2013, c. 506, §3 (RP) .]

9. Statewide goal.

[ 2013, c. 506, §3 (RP) .]

10. Gender equity.

[ 2013, c. 506, §4 (RP) .]

11. Statewide standards for behavior. In consultation with organizations representing school boards, school administrators, teachers, parents and other interested local officials and community members, the commissioner shall develop statewide standards for responsible and ethical student behavior. The standards must require annual reporting of incidents of violent and harmful behavior by or against students to the department by school administrative units. The department shall provide forms for reporting.

[ 1999, c. 351, §1 (NEW) .]

11-A. Model policy; reporting. By January 1, 2013, the commissioner shall develop a model policy to address bullying and cyberbullying for use by school administrative units pursuant to section 6554. A copy of the model policy must be sent to each school administrative unit in the State and posted on the publicly accessible portion of the department's website along with any training and instructional materials related to the policy that the commissioner determines necessary.

A. The commissioner shall create a procedure by which school administrative units report substantiated incidents of bullying and cyberbullying to the department on at least an annual basis. These reports may not contain personally identifying information about students or other involved persons, but must delineate the specific nature of the incidents, the consequences and the actions taken. [2011, c. 659, §1 (NEW).]

B. The commissioner may update or revise the model policy and shall post the update or revision on the publicly accessible portion of the department's website and send a copy of the update or revision to each school administrative unit. [2011, c. 659, §1 (NEW).]

[ 2011, c. 659, §1 (NEW) .]

12. Technical assistance and statewide standards for reintegration planning. In consultation with juvenile correctional officials, juvenile community corrections officers, organizations representing school boards, school administrators, teachers and parents and other interested local officials and community members, the commissioner shall develop a program of technical assistance and establish statewide standards for reintegration planning and transition services for juvenile offenders who are discharged from juvenile correctional facilities in the State, who have been enrolled in educational programs or schools for juveniles located in or operated by correctional facilities and who are transferring to schools located within local school administrative units in the State. The technical assistance and standards must include, but may not be limited to:

A. Timely presentation of student educational records pursuant to section 6001-B and other appropriate information, including confidential criminal justice information regarding juveniles pursuant to section 1055, subsections 11 and 12; [2001, c. 452, §3 (NEW).]

B. The level and scope of technical assistance to be provided by the department to local school officials and the level and scope of training that local school administrative units must provide to school personnel who may have access to confidential criminal justice information regarding juveniles pursuant to section 1055, subsections 11 and 12; and [2001, c. 452, §3 (NEW).]

C. Annual reporting to the department by superintendents of the number of juvenile offenders who are released or discharged from juvenile correctional facilities in the State and who enroll in schools located within their local school administrative units. The department shall provide forms for reporting. [2001, c. 452, §3 (NEW).]

[ 2001, c. 452, §3 (NEW) .]

13. Technical assistance; integrated model for instruction in personal finance. The commissioner shall develop a program of technical assistance that promotes the importance of financial literacy and encourages school administrative units to implement an integrated model for instruction in personal finance that may be used in secondary schools as part of the instruction in social studies or mathematics required by section 4722, subsection 2, paragraphs B and C. The commissioner, in consultation with the Finance Authority of Maine, the Office of Securities within the Department of Professional and Financial Regulation, Jobs for Maine's Graduates, organizations representing banks, credit unions and financial professionals and other interested organizations promoting personal finance initiatives, shall prepare and distribute annually, in January, a report to school boards and superintendents that includes strategies and resources available to implement an integrated model for instruction in personal finance for use in secondary schools. The annual report must also be provided to the joint standing committee of the Legislature having jurisdiction over education matters, and the department shall post the report on its publicly accessible website. The commissioner shall identify best practices to support students' financial literacy for those school administrative units that elect to offer financial literacy education pursuant to this subsection.

(Subsection 13 as enacted by PL 2011, c. 348, §2 is REALLOCATED TO TITLE 20-A, SECTION 254, SUBSECTION 14)

(Subsection 13 as enacted by PL 2011, c. 354, §1 is REALLOCATED TO TITLE 20-A, SECTION 254, SUBSECTION 15)

[ 2015, c. 64, §1 (AMD) .]

14. (REALLOCATED FROM T. 20-A, §254, sub-§13) Transitional services for students with disabilities. To provide for an efficient and effective coordinated system of services across state agencies and local and private entities, the commissioner shall plan, coordinate and implement services for students with disabilities who are in transition from school to community in accordance with rules adopted by the department. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ RR 2011, c. 1, §23 (RAL) .]

15. (REALLOCATED FROM T. 20-A, §254, sub-§13) Technical assistance; professional development and training for instruction in digital literacy; clearinghouse for information on use of online learning resources. The commissioner shall develop a program of technical assistance, including professional development and training for instruction in digital literacy and the establishment of a clearinghouse for information on the use of online learning resources that may be made available to all school administrative units, including those schools that participate in the learning through technology program under section 15689-A, subsection 12-A, which provides one-to-one wireless computers for 7th grade, 8th grade and high school students and educators.

The technical assistance must include, but is not limited to:

A. A model for instruction that promotes digital literacy for students; [RR 2011, c. 1, §24 (RAL).]

B. A clearinghouse for information on the use of online learning resources, including best practices in the use of open educational resources and open-source textbooks; and [RR 2011, c. 1, §24 (RAL).]

C. Professional development and training for educators in the effective use of online learning resources, including open educational resources and open-source textbooks. [RR 2011, c. 1, §24 (RAL).]

The program of technical assistance provided by the department may be used by those schools and educators who choose to provide instruction in digital literacy and who choose to use online learning resources, including best practices in the use of open educational resources and open-source textbooks. The program of technical assistance provided by the department must be available to all school administrative units in the State and posted on the department's publicly accessible website.

[ RR 2011, c. 1, §24 (RAL) .]

16. Parental involvement initiatives. The commissioner shall strongly encourage each school board to adopt local procedures for implementing a districtwide parental involvement initiative as school board policy in accordance with section 255, subsection 6.

[ 2011, c. 571, §1 (NEW) .]

17. Model policy for management of concussive and other head injuries. In consultation with organizations representing school principals, school boards, school superintendents, athletic directors, athletic trainers, sports medicine practitioners, the Acquired Brain Injury Advisory Council established in Title 34-B, section 19001 and other interested parties, the commissioner shall develop a model policy on the management of concussive and other head injuries in school activities and athletics.

[ 2011, c. 688, §1 (NEW) .]

18. Model policy; child sexual abuse prevention. The commissioner shall develop a model policy for child sexual abuse prevention education and response that may be used for public preschool programs operated in compliance with chapter 203, subchapter 3 and for all students enrolled in kindergarten to grade 5.

A. No later than July 1, 2016, the commissioner, in consultation with the Department of Health and Human Services, organizations that have expertise in child sexual abuse prevention education and organizations representing school boards, administrators, teachers and parents, shall develop a model policy based on nationally recognized best practices that includes:

(1) Child sexual abuse response and reporting procedures;

(2) Child sexual abuse awareness training and prevention education for school personnel;

(3) Age-appropriate child sexual abuse prevention education for students, aligned to the system of learning results established pursuant to section 6209 and delivered by qualified instructors;

(4) School response and reporting procedures; and

(5) Resources a victim of child sexual abuse or nonoffending caregivers of a victim of child sexual abuse may access for services and support. [2015, c. 292, §1 (NEW).]

B. The department shall offer technical assistance to school administrative units that operate a public preschool program or an elementary school to aid in the establishment of a local child sexual abuse prevention education and response policy that is consistent with the model policy developed under paragraph A. [2015, c. 292, §1 (NEW).]

C. The department shall send a copy of the model policy developed under paragraph A to each school administrative unit in the State and post the model policy on the publicly accessible portion of the department's website along with any related resources that the commissioner determines necessary. [2015, c. 292, §1 (NEW).]

[ 2015, c. 292, §1 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 739, (AMD). 1989, c. 889, §3 (AMD). 1995, c. 625, §A21 (AMD). 1999, c. 351, §1 (AMD). 1999, c. 669, §1 (AMD). 2001, c. 451, §1 (AMD). 2001, c. 452, §3 (AMD). 2001, c. 454, §4 (AMD). 2003, c. 531, §1 (AMD). 2005, c. 397, §D3 (REV). RR 2011, c. 1, §§23, 24 (COR). 2011, c. 154, §1 (AMD). 2011, c. 348, §2 (AMD). 2011, c. 354, §1 (AMD). 2011, c. 571, §1 (AMD). 2011, c. 659, §1 (AMD). 2011, c. 679, §1 (AMD). 2011, c. 688, §1 (AMD). 2013, c. 506, §§2-4 (AMD). 2015, c. 64, §1 (AMD). 2015, c. 292, §1 (AMD).



20-A §255. School administrative unit; reports, records, information

1. Pamphlet of laws. The commissioner shall:

A. Compile the amended school laws of the State in pamphlet form and distribute them to municipal and school officers; and [1981, c. 693, §§5, 8 (NEW).]

B. Prepare and issue biennially, with such content as the commissioner deems appropriate, circulars of information and advice to school officers relating to new school laws. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Record books. The commissioner shall furnish to the school officers of each school administrative unit proper blank books in which they shall keep complete and itemized records of all matters relating to moneys appropriated, received and expended for schools. These books shall remain the property of the State.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Forms. The commissioner shall:

A. Prepare and print forms for all returns required by law or deemed necessary by the commissioner; [1981, c. 693, §§5, 8 (NEW).]

B. On March 1st, forward to each superintendent forms for the annual school return as provided in section 6004; and [1981, c. 693, §§5, 8 (NEW).]

C. On May 1st, forward to each superintendent forms for the returns required by sections 6051 and 6052. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Maintaining records. The commissioner shall preserve all school reports of this State and of other states which the commissioner may receive, the returns from the various municipalities and institutions of learning and books, apparatus, maps, charts, works on education, plans for school buildings, models and other articles of interest to school officers and teachers as may be obtained without expense to the State.

[ 1983, c. 862, §51 (AMD) .]

5. Information. The commissioner shall:

A. Obtain information on school systems in this State and other states and other countries and the condition and progress of public education throughout the world; [RR 2009, c. 2, §41 (COR).]

B. Disseminate this information, with practical hints upon the conduct of schools, improved systems of instruction and the true theory of education by public addresses, circulars and articles prepared for the press; [1981, c. 693, §§5, 8 (NEW).]

C. Disseminate this information by outlines, suggestions and directions concerning the management, discipline and methods employed in teaching to teachers and school officers of the State; and [1981, c. 693, §§5, 8 (NEW).]

D. Do all in the commissioner's power to awaken and sustain an interest in education among the people and to stimulate school officers, teachers and other educational personnel to well directed efforts in their work. [1983, c. 859, Pt. B, §§2, 4 (AMD).]

[ RR 2009, c. 2, §41 (COR) .]

6. Parental involvement initiatives; post. Beginning with the 2013-2014 school year, a school administrative unit that adopts a parental involvement initiative may submit a copy of that initiative to the department, and the commissioner shall post that initiative on the department's publicly accessible website. The commissioner also shall post on the department's publicly accessible website links to the publicly accessible websites of those school administrative units that have chosen to adopt districtwide parental involvement initiatives as school board policy and that have submitted those initiatives to the department.

[ 2011, c. 571, §2 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §§1,2 (AMD). 1983, c. 859, §§B1-B2,B4 (AMD). 1983, c. 862, §51 (AMD). RR 2009, c. 2, §41 (COR). 2011, c. 571, §2 (AMD).



20-A §256. Miscellaneous duties

1. Report to Governor and Legislature. The commissioner shall prepare and deliver to the Governor and Legislature an annual report on the status of public education in the State regarding the implementation of the system of learning results as established in section 6209, including any suggestions and recommendations to improve public education. This annual report must also include a description of the activities and accomplishments of the state board.

The commissioner shall include in the annual report a listing of requests by school districts for affirmative action workshops and an assessment of the department's ability to meet past and projected demand for in-service training related to affirmative action or gender equity.

The commissioner may be invited by the Speaker of the House of Representatives and the President of the Senate annually, in January, to appear before a joint session of the Legislature to address the Legislature on the status of public education in the State and such related matters as the commissioner desires to bring to the Legislature's attention.

[ 2009, c. 274, §7 (AMD) .]

2. Joining educational organizations. The commissioner may authorize the department to join educational organizations and associations, both within and outside the State, when that membership will increase the efficiency or progress of education within the State.

[ 1983, c. 806, §4 (AMD) .]

3. Limit on authority.

[ 1989, c. 700, Pt. B, §14 (RP) .]

4. Control of gift-established schools. The commissioner shall:

A. Assume the control and management of all public schools established and maintained by gifts or bequests, when the gifts or bequests are conditioned on the commissioner assuming that control and management; and [1981, c. 693, §§5, 8 (NEW).]

B. Carry out the provisions on which those gifts or bequests are conditioned, when those conditions are approved by the Governor. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Duties imposed by charters. The commissioner shall perform all duties assigned by charter granted by the Legislature to an educational institution.

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Central information system. The department shall include in the department's annual budget funds necessary to initiate and maintain a central information system on resources for people with disabilities. The system should be community-based and developed with substantial participation by people with disabilities.

[ 1989, c. 518, Pt. A, §1 (NEW) .]

7. Women in administration; data; report.

[ 2013, c. 506, §5 (RP) .]

8. Gifts and donations.

[ 1995, c. 676, §13 (AFF); 1995, c. 676, §4 (RP) .]

9. Collection of fees.

[ 1995, c. 676, §13 (AFF); 1995, c. 676, §4 (RP) .]

10. Telecommunications education access fund. The commissioner or the State Librarian may enter into contracts or order services on behalf of schools and libraries in connection with the telecommunications education access fund pursuant to Title 35-A, section 7104-B. The commissioner or the State Librarian may take advantage of any discounts available pursuant to the federal Telecommunications Act of 1996.

[ 2009, c. 274, §8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §§3,4 (AMD). 1983, c. 859, §§B3,B4 (AMD). 1983, c. 860, §1 (AMD). 1985, c. 505, §1 (AMD). 1985, c. 763, §A76 (AMD). 1987, c. 395, §A46 (AMD). 1989, c. 518, §A1 (AMD). 1989, c. 700, §B14 (AMD). 1989, c. 889, §§4,5 (AMD). 1991, c. 528, §I1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §I1 (AMD). 1995, c. 676, §4 (AMD). 1995, c. 676, §13 (AFF). 2001, c. 454, §5 (AMD). 2009, c. 274, §§7, 8 (AMD). 2013, c. 506, §5 (AMD).



20-A §257. High school equivalency diplomas

1. Issuance of diploma. The commissioner shall issue a high school equivalency diploma to a person who:

A. Is at least 18 years of age, if that person:

(1) Has completed a formal training program approved by the commissioner; and

(2) Has demonstrated, through procedures prescribed by the commissioner, attainment of a general educational development comparable to that of a secondary school graduate; or [1991, c. 662, §1 (RPR).]

B. Is 17 years of age, if that person:

(1) Has not been in attendance for one year or more at a public school or a private school approved by the department pursuant to chapter 117, or has documented an immediate need for a high school equivalency diploma to the superintendent of schools for the school administrative unit in which that person resides, and has received written approval for the issuance of a high school equivalency diploma from the superintendent;

(2) Has completed a formal training program approved by the commissioner; and

(3) Has demonstrated, through procedures prescribed by the commissioner, attainment of a general educational development comparable to that of a secondary school graduate. [1991, c. 662, §1 (RPR).]

The commissioner shall issue a diploma authorized by this subsection upon compliance with the requirements of this subsection or as soon thereafter as possible.

[ 1991, c. 662, §1 (RPR) .]

2. Equivalency diploma status. High school equivalency diplomas have the legal status of high school diplomas.

[ 1991, c. 662, §1 (RPR) .]

3. Fees. A fee may not be charged for the issuance of any high school equivalency diploma to residents of the State.

[ 1991, c. 662, §1 (RPR) .]

4. Department of Education diploma.

[ 2013, c. 439, §1 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 151, (AMD). 1983, c. 806, §5 (AMD). 1985, c. 774, §3 (AMD). 1989, c. 525, §1 (AMD). 1991, c. 662, §1 (RPR). 2007, c. 451, §1 (AMD). 2013, c. 439, §1 (AMD).



20-A §257-A. Department of Education diploma

The commissioner shall issue a Department of Education diploma to a student who qualifies for the diploma pursuant to this section. A Department of Education diploma has the same legal status as a diploma awarded by a school administrative unit. [2013, c. 439, §2 (NEW).]

1. Eligibility to apply for diploma. A student is eligible to apply for a Department of Education diploma if that student is unable to satisfy the requirements for a diploma from a school administrative unit because the student experienced one or more education disruptions, as defined in section 5161, subsection 2-A, during the student's educational history.

[ 2013, c. 439, §2 (NEW) .]

2. Standard for awarding diploma. The commissioner shall issue a diploma under this section only to a student who demonstrates achievement of the content standards of the system of learning results established pursuant to section 6209.

[ 2013, c. 439, §2 (NEW) .]

3. Process. A student who seeks a Department of Education diploma shall submit an application to the commissioner, including such evidence of student achievement and other information as is required by the commissioner. Evidence of student achievement may include, but is not limited to, transcripts, waivers, academic reports and school work recognition plans. The commissioner shall form a review team to review evidence of student achievement and to make a recommendation to the commissioner on the awarding of a diploma under this section. The commissioner shall make the final determination of eligibility for a diploma under this section.

[ 2013, c. 439, §2 (NEW) .]

SECTION HISTORY

2013, c. 439, §2 (NEW).



20-A §258. Inspection of schools (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §6 (AMD). 1983, c. 859, §§A2,A25 (RP). 1985, c. 142, §1 (AMD).



20-A §258-A. Inspection of schools

1. Petition or request. The commissioner shall inspect a school or schools in a school administrative unit and report the findings and recommendations to the school board, addressing the concerns of the petition in light of applicable school approval standards, when:

A. Petitioned by 60% of the parents of the children of one school; [1983, c. 859, Pt. A, §§3, 25 (NEW).]

B. Requested by the school board or superintendent of schools; or [1983, c. 859, Pt. A, §§3, 25 (NEW).]

C. Petitioned by 20% of the registered voters of the unit. [1983, c. 859, Pt. A, §§3, 25 (NEW).]

[ 1983, c. 859, Pt. A, §§3, 25 (NEW) .]

2. Periodic reviews. The commissioner shall periodically review all public schools and all private schools which receive public funds, to determine their compliance with the applicable provisions of this Title.

[ 1983, c. 859, Pt. A, §§3, 25 (NEW) .]

3. Special reviews. The commissioner shall fulfill the monitoring functions required by any state or federal grants to school units or schools.

[ 1983, c. 859, Pt. A, §§3, 25 (NEW) .]

4. Private schools. The commissioner may, as a condition of approval, inspect any private school which applies for approval status.

[ 1983, c. 859, Pt. A, §§3, 25 (NEW) .]

SECTION HISTORY

1983, c. 859, §§A3,A25 (NEW). 1985, c. 142, §1 (AMD).



20-A §258-B. Air quality testing

1. Petition percentage. A request for an inspection of schools to test air quality is subject to the criteria established in section 258-A, except that a petition by 50% of the parents of the children of one school is sufficient to initiate an inspection by the commissioner.

[ 1995, c. 338, §1 (NEW) .]

2. Notify citizens. The commissioner shall direct superintendents to notify any citizen who requests an inspection of school facilities of the petition process for requesting such an inspection under this section and section 258-A.

[ 1995, c. 338, §1 (NEW) .]

SECTION HISTORY

1995, c. 338, §1 (NEW).



20-A §259. Student performance evaluation plan (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§D2,D4 (RP).



20-A §260. Early elementary, kindergarten to grade 3, school assistance program (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§K2,K7 (NEW). 1985, c. 295, §28 (AMD). 1993, c. 252, §E2 (RP).



20-A §261. Schooling privileges

The commissioner may adopt rules regarding tuition charges, accounting, audits, contracts and other aspects of schooling privileges between receiving schools approved for tuition purposes and sending school administrative units. [1985, c. 797, §9 (NEW).]

The commissioner may adopt rules to implement statutory policies regarding student residency, the right of a student to attend school in another administrative unit, homeless students and other exceptions to the general residency rules. Rules adopted by the commissioner pursuant to this section shall take precedence over any inconsistent or conflicting rules adopted by a school board pursuant to section 5201, subsection 4. [1991, c. 608, §2 (AMD).]

SECTION HISTORY

1985, c. 797, §9 (NEW). 1989, c. 415, §2 (AMD). 1991, c. 608, §2 (AMD).



20-A §262. Violence prevention and intervention

The commissioner shall provide technical assistance to school administrative units that request assistance in the provision of violence prevention and intervention training programs for teachers, school staff and students. The assistance must emphasize conflict resolution education, peer mediation and early identification and response to signs of violence. [1999, c. 781, §1 (NEW).]

SECTION HISTORY

1999, c. 781, §1 (NEW).



20-A §263. Response to school bomb threats

1. Prototype guidelines, policies and protocols. The commissioner, in consultation with state and local emergency services officials and representatives of school personnel and school board members, shall develop prototypical guidelines, policies and protocols for school administrative units to present to their communities when those communities are considering implementing local policies that concern prevention of and response to school bomb threats. The prototypical guidelines, policies and protocols developed by the commissioner must be made available to all schools in the State no later than December 31, 2001.

[ 2001, c. 67, §1 (NEW) .]

2. Reporting of school bomb threats. Beginning with the 2001-2002 school year, all public schools and private schools enrolling more than 60% of their students at public expense in the State must report each bomb threat incident to the commissioner. The initial report must be made to the office of the superintendent within the school administrative unit or to the headmaster of the private school. The office of the superintendent or headmaster receiving a report of a bomb threat at a school must report that threat to the commissioner within 2 business days of the occurrence of the bomb threat. The commissioner shall report annually on the nature, frequency and impacts of school bomb threats in the State's schools to the joint standing committee of the Legislature having jurisdiction over education matters.

[ 2001, c. 67, §1 (NEW) .]

SECTION HISTORY

2001, c. 67, §1 (NEW).









Chapter 5: STATE BOARD OF EDUCATION

20-A §401. State Board of Education

The State Board of Education is established by Title 5, section 12004-C, subsection 1. The State Board of Education shall be an autonomous body and shall maintain an office in Augusta. The appointments, terms and expenses of the State Board of Education members shall be as follows. [1989, c. 503, Pt. B, §72 (AMD).]

1. Appointment. The state board consists of 9 members and, beginning in the 2007-2008 school year, 2 nonvoting student members, one junior and one senior in high school. All members are appointed by the Governor. Four members must reside in the State's First Congressional District at the time of appointment, 4 members must reside in the State's Second Congressional District at the time of appointment and one member may reside in either the First Congressional District or the Second Congressional District at the time of appointment. One of the student members must attend school in the State's First Congressional District at the time of appointment and the other student member must attend school in the State's Second Congressional District at the time of appointment. Each appointment is subject to review by the joint standing committee of the Legislature having jurisdiction over education matters and to confirmation by the Senate.

[ 2013, c. 15, §1 (AMD) .]

1-A. Nomination of student members. Each student member of the state board serves for a term of 2 years, except that the senior appointed in the 2007-2008 school year serves for one year. A junior in high school must be added each year to the state board to serve a term of 2 years.

A. The state board shall notify every public high school principal by March 15th of the year in which applications are being accepted for the student member's position. [2007, c. 200, §2 (NEW).]

B. Applications for the student member's position must be submitted to the state board no later than April 15th of the year in which applications are being accepted. [2007, c. 200, §2 (NEW).]

C. A screening committee of the state board shall select 6 semifinalists for the student member's position. [2007, c. 200, §2 (NEW).]

D. The state board shall, by May 1st of the year in which applications are being accepted, select 3 finalists for the Governor's consideration and shall rank the finalists according to its preference. [2007, c. 200, §2 (NEW).]

[ 2007, c. 200, §2 (NEW) .]

1-B. Term of student member. Notwithstanding subsection 4, the term of office of the student member of the state board is 2 years.

[ 2007, c. 200, §3 (NEW) .]

1-C. Qualifications for service as student member. At the time a student member of the state board's term commences, the student must:

A. Be enrolled in good standing in a public high school in the State; [2007, c. 200, §4 (NEW).]

B. Have completed 10th grade prior to the commencement of the term; [2007, c. 200, §4 (NEW).]

C. Provide at least 3 references from teachers in the school that the student attends; and [2007, c. 200, §4 (NEW).]

D. Meet other criteria established by the state board in consultation with students in the State. [2007, c. 200, §4 (NEW).]

[ 2007, c. 200, §4 (NEW) .]

2. Composition. The membership of the state board must be broadly representative of the geographic regions of the State and of municipalities of varying sizes. A person whose income is derived in substantial portion from work as a teacher or as an administrator in an educational institution is not eligible for appointment to or service on the state board. Members must have a strong interest in and knowledge of education.

[ 2007, c. 179, §2 (AMD) .]

3. Expenses. Members of the state board shall be compensated according to the provisions of Title 5, chapter 379; a member shall receive compensation whenever that member fulfills any board duties in accordance with board bylaws.

[ 1987, c. 851, §3 (AMD) .]

4. Term. The term of office of each member is 5 years and the term begins when the member is sworn into office. A person may not serve more than any 2 5-year terms. A vacancy must be filled for the remainder of the unexpired term. If a person appointed to fill a vacancy serves more than 2 1/2 years of an unexpired term, that service counts as one term for purposes of the limitation on terms imposed in this subsection. The state board shall promulgate rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, which establishes the procedure and criteria by which the state board may recommend to the Governor the removal of a member from office prior to completion of the term of appointment for failure to perform the duties of office.

[ 2007, c. 528, §1 (AMD) .]

5. Assistance. The department shall provide staff assistance to the state board in carrying out its functions.

[ 1987, c. 851, §5 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 812, §§101,102 (AMD). 1987, c. 851, §§1-5 (AMD). 1989, c. 503, §B72 (AMD). 2005, c. 16, §1 (AMD). 2007, c. 179, §§1, 2 (AMD). 2007, c. 200, §§1-4 (AMD). 2007, c. 466, Pt. B, §14 (AMD). 2007, c. 466, Pt. B, §15 (AFF). 2007, c. 528, §1 (AMD). 2007, c. 695, Pt. A, §21 (AMD). 2013, c. 15, §1 (AMD).



20-A §401-A. Responsibilities of the State Board of Education

The State Board of Education is intended to act as a body with certain policy-making, administrative and advisory functions. In those capacities, the board has the primary responsibility for the following: [1987, c. 395, Pt. A, §47 (NEW).]

1. Formulating policy. Formulating policy by which the commissioner shall administer certain regulatory tasks;

[ 1987, c. 395, Pt. A, §47 (NEW) .]

2. Advising commissioner. Advising the commissioner in the administration of all the mandated responsibilities of that position; and

[ 1987, c. 395, Pt. A, §47 (NEW) .]

3. Enforcing regulatory requirements. Enforcing regulatory requirements for school administrative units.

[ 1987, c. 395, Pt. A, §47 (AMD) .]

The state board may advise the commissioner and the Legislature on matters concerning state laws relating to public preschool to grade 12 and postsecondary education. [2007, c. 572, Pt. A, §1 (NEW).]

SECTION HISTORY

1987, c. 395, §A47 (NEW). 2007, c. 572, Pt. A, §1 (AMD).



20-A §402. Organization; meetings

The state board shall organize and meet as follows. [1981, c. 693, §§ 5, 8 (NEW).]

1. Organization. The state board shall organize annually by electing one of their members as chairman and one as vice-chairman. They may also elect other officers.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Meetings. Meetings of the state board shall be held at least quarterly on call of the chairman or the commissioner on 5 days' written notice to members. If both the chairman and commissioner are absent, or refuse to call a meeting, any 3 members of the state board may call a meeting by similar notices in writing.

[ 1987, c. 395, Pt. A, §48 (AMD) .]

3. Quorum. A majority of the state board members shall be a quorum.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Rules. The state board may adopt or amend rules for meeting procedures and administration of its duties.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 395, §A48 (AMD).



20-A §403. Seal

The state board shall adopt a seal. The seal may be used by the commissioner to authenticate documents or copies of documents. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §404. Records

The state board shall be responsible for the following records. [1987, c. 395, Pt. A, §49 (AMD).]

1. Records. The state board shall keep a complete record of the minutes of its meetings and other procedures.

[ 1987, c. 851, §6 (AMD) .]

2. Report.

[ 1987, c. 395, Pt. A, §49 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 395, §A49 (AMD). 1987, c. 851, §6 (AMD).



20-A §405. Powers and duties

The state board shall have the following powers and duties. [1981, c. 693, §§5, 8 (NEW).]

1. General authority. The state board shall have only the powers specifically stated in this Title.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Advisory role. The state board shall advise the commissioner concerning matters contained in this Title.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Specific duties. The state board shall have the following specific powers and perform the following duties:

A. Make recommendations to the Legislature for the efficient conduct of the public schools; [1981, c. 693, §§5, 8 (NEW).]

B. Approve the formation of school administrative districts; [1981, c. 693, §§5, 8 (NEW).]

C. [1985, c. 497, §3 (RP).]

D. Review, when necessary, decisions made by the commissioner on applications for additions to, dissolution of, transfers among, withdrawals from and closing of schools in school administrative districts and community school districts; [1987, c. 395, Pt. A, §50 (AMD).]

E. Adopt or amend rules on requirements for approval and accreditation of elementary and secondary schools; [1981, c. 693, §§5, 8 (NEW).]

F. Establish standards for the certification of teachers; [1981, c. 693, §§5, 8 (NEW).]

G. Adjust the subsidy to a school administrative unit when the expenditures for education in the unit show evidence of manipulation to gain an unfair advantage or are adjudged excessive; [1981, c. 693, §§5, 8 (NEW).]

H. Act on articles of agreement for creation of an interstate school district; [1981, c. 693, §§5, 8 (NEW).]

I. Develop and adopt a plan for the establishment of career and technical education centers and regions and act upon applications to alter the delivery of career and technical education within career and technical education regions and center areas; [RR 2003, c. 2, §32 (COR).]

J. Adopt or amend rules on standards for school construction; [1981, c. 693, §§5, 8 (NEW).]

K. Approve projects for state construction aid; [1981, c. 693, §§5, 8 (NEW).]

L. Approve the formation of community school districts; [1981, c. 693, §§5, 8 (NEW).]

M. Approve isolated secondary schools; [1981, c. 693, §§5, 8 (NEW).]

N. Obtain information regarding applications for granting degrees and make a recommendation to the Legislature; [1981, c. 693, §§5, 8 (NEW).]

O. Recommend funds to the Bureau of the Budget for equalization of educational opportunity; [1993, c. 290, §1 (AMD).]

P. [1989, c. 698, §76 (AFF); 1989, c. 698, §12 (RP).]

Q. Serve as state agency for administering federal funds for construction of school facilities and for career and technical education; [RR 2003, c. 2, §33 (COR).]

R. [1985, c. 797, §11 (RP).]

S. Develop long-range education goals and standards for school performance and student performance to improve learning results as established in section 6209 and recommend to the commissioner and to the Legislature a plan for achieving those goals and standards; [2001, c. 454, §6 (AMD).]

T. Establish and maintain a 5-year plan for education that includes goals and policies for the education of children who are 4 years of age in public preschool programs and children in kindergarten and grades one to 12 and that promotes services for public preschool children. The plan must incorporate and build upon the work of the Task Force on Learning Results established in Public Law 1993, chapter 290 and the federal GOALS 2000: Educate America Act; [2013, c. 581, §1 (AMD).]

U. Review the organization of school administrative units statewide to identify current cooperative agreements between school administrative units. Cooperative agreements may include, but are not limited to: purchasing or contract agreements; administrative functions; shared staff and staff training; and technology initiatives. Based on the review, and in consultation with the department, the state board may recommend that school administrative units develop and carry out a plan for a cooperative agreement with one or more other school administrative units. "Cooperative agreement" may include agreements between school administrative units and career and technical education regions and career and technical education centers; [2015, c. 72, §1 (AMD).]

V. Study school administrative unit configuration statewide; and [2015, c. 72, §2 (AMD).]

W. Enter into an interstate reciprocity agreement regarding postsecondary distance education, administer the agreement and approve or disapprove an application to participate in the agreement from a postsecondary institution that has its principal campus in the State. [2015, c. 72, §3 (NEW).]

[ 2015, c. 72, §§1-3 (AMD) .]

4. Review of department decisions.

[ 1987, c. 395, Pt. A, §51 (RP) .]

5. Overseeing school administrative districts.

[ 1987, c. 395, Pt. A, §52 (RP) .]

6. Recommendations to Legislature. The state board shall recommend to the Legislature any new legislation or amendments to existing legislation for the efficient conduct of the public schools and for achieving the education and performance goals and standards and the plan for the public schools developed in accordance with subsection 3, paragraph S.

[ 1993, c. 290, §4 (AMD) .]

7. Federal career and technical education aid. The state board shall administer any federal funds received for the benefit of career and technical education programs in the State. As the designated state agency authorized to administer federal funds, the board shall develop a state plan, approve the State's application for career and technical education funds and disburse federal money as authorized and required by applicable federal law.

[ 1993, c. 349, §44 (AMD); 2003, c. 545, §4 (REV) .]

8. Maine Merchant Marine Day. Maine Merchant Marine Day is May 22nd as established in Title 1, section 127.

[ 1987, c. 140, §2 (NEW) .]

9. Contract for services. The state board may contract for any necessary consultative services or support staff.

[ 1987, c. 851, §7 (NEW) .]

10. Comprehensive school budget approval procedure. The state board shall develop a model comprehensive school budget approval procedure and, working in conjunction with the department, strongly encourage school administrative units to adopt and implement the model as local school board policy. The model procedure must be designed to provide early and continuous collaboration between school officials and municipal officials and to encourage frequent opportunity for public comment in the development of each unit's annual budget.

[ 1999, c. 710, §1 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §7 (AMD). 1985, c. 497, §3 (AMD). 1985, c. 785, §B79 (AMD). 1985, c. 797, §§10-12 (AMD). 1987, c. 140, §2 (AMD). 1987, c. 395, §§A50-A52 (AMD). 1987, c. 851, §7 (AMD). 1989, c. 698, §§11,12 (AMD). 1993, c. 290, §§1-4 (AMD). 1993, c. 349, §44 (AMD). 1995, c. 395, §§J2-4 (AMD). 1999, c. 710, §1 (AMD). 2001, c. 454, §6 (AMD). RR 2003, c. 2, §§32,33 (COR). 2003, c. 545, §§4,5 (REV). 2005, c. 611, §§1,2 (AMD). 2013, c. 581, §1 (AMD). 2015, c. 72, §§1-3 (AMD).



20-A §406. Rules

The state board may adopt rules to carry out its responsibilities under this Title. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Chapter 7: COMPACT FOR EDUCATION

Subchapter 1: COMPACT

20-A §601. Purpose and policy - Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). RR 2009, c. 2, §42 (COR). 2011, c. 344, §20 (RP).



20-A §602. State defined - Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2011, c. 344, §20 (RP).



20-A §603. Commission - Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 812, §103 (AMD). 1989, c. 503, §B73 (AMD). 2011, c. 344, §20 (RP).



20-A §604. Powers - Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2011, c. 344, §20 (RP).



20-A §605. Cooperation with Federal Government - Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2011, c. 344, §20 (RP).



20-A §606. Committees - Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2011, c. 344, §20 (RP).



20-A §607. Finance - Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2011, c. 344, §20 (RP).



20-A §608. Eligible parties; entry into and withdrawal - Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §8 (AMD). 2011, c. 344, §20 (RP).



20-A §609. Construction and severability - Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2011, c. 344, §20 (RP).






Subchapter 2: ADMINISTRATIVE PROVISIONS

20-A §651. Maine Education Council (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 812, §104 (AMD). 1989, c. 503, §B74 (AMD). 1993, c. 252, §C3 (RP).



20-A §652. Members of Legislature, selection and tenure (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §9 (AMD). 2011, c. 344, §20 (RP).



20-A §653. Bylaws filed (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2011, c. 344, §20 (RP).









Chapter 9: PUBLIC BROADCASTING

Subchapter 1: ADVISORY COMMITTEE ON MAINE PUBLIC BROADCASTING

20-A §801. Committee; expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 812, §105 (AMD). 1985, c. 779, §42 (AMD). 1987, c. 735, §11 (RP).



20-A §802. Organization; quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 735, §11 (RP).



20-A §803. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 779, §43 (AMD). 1987, c. 735, §11 (RP).






Subchapter 2: GIFTS, CONSTRUCTION AND PROGRAMMING

20-A §851. Gifts

The Governor may accept a gift of money, real or personal property, from any source, and grants-in-aid from the Federal Government to assist in carrying out the purposes of this chapter. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §852. Construction of statewide network

1. Authority. The University of Maine System may acquire real estate, construct, operate, manage and equip radio, transmission and microwave television facilities and interconnect with any other radio or television network or station within or without this State for the purpose of providing a statewide public broadcasting network for the transmission of public broadcasting to pupils in the schools, colleges, university and adult audiences throughout the State.

[ 1985, c. 779, §44 (AMD) .]

2. Contracts. The University of Maine System may enter into contracts for the construction of those facilities, contracts for personal services necessary for the management and operation of those facilities and any other contracts deemed necessary to carry out the purposes of this chapter.

[ 1985, c. 779, §44 (AMD) .]

3. Transfer of assets and liabilities. The University of Maine System may transfer any assets and liabilities acquired pursuant to this section in order to unify operation in a nonprofit, nonstock private corporation, referred to in this section as "the corporation." The University of Maine System retains a reversionary interest in the university's assets as provided for in the articles of incorporation of that corporation. An annual appropriation for operating, constructing, equipping, maintaining, improving and replacing facilities of the corporation must be made in amounts sufficient to ensure delivery of broadcast sources throughout the State.

[ 2009, c. 62, §1 (AMD) .]

4. Condition of funding. As a condition of receiving an appropriation or allocation of state funds to broadcast throughout the State, the corporation shall continue to operate, equip and maintain facilities used to provide signals identified under paragraphs A and B that were in operation on February 1, 2009 or an equivalent network providing equivalent or expanded broadcast coverage throughout the State:

A. A television broadcast signal originating from stations whose community of license is Presque Isle, Calais, Orono, Augusta and Biddeford; and [2009, c. 62, §2 (NEW).]

B. A radio broadcast signal originating from stations whose community of license is Fort Kent, Presque Isle, Calais, Bangor, Waterville, Camden and Portland. [2009, c. 62, §2 (NEW).]

[ 2009, c. 62, §2 (NEW) .]

5. Failure to meet funding conditions. If the corporation fails to meet the requirements of subsection 4 during any state fiscal year in which an appropriation or allocation has been made, the corporation shall return the full amount of that appropriation or allocation to the Treasurer of State within 15 business days of the beginning of the next state fiscal year.

[ 2009, c. 62, §3 (NEW) .]

6. Exceptions. The corporation does not fail to meet the requirements of subsection 4 if:

A. One or more of the broadcast signals described in subsection 4, paragraphs A and B is off the air for a period of time due to a reason outside of the control of the corporation; or [2009, c. 62, §4 (NEW).]

B. All of the television broadcast signals or all of the radio broadcast signals are off the air for an equal period of time for any reason. [2009, c. 62, §4 (NEW).]

[ 2009, c. 62, §4 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 779, §44 (AMD). 1991, c. 848, §2 (AMD). 2009, c. 62, §§1-4 (AMD).



20-A §853. Commissioner's programs

1. Programs. The commissioner may produce or contract for educational television programs.

[ 1989, c. 702, Pt. E, §9 (NEW) .]

2. Fees. The commissioner may charge a fee from users of the instructional programs offered by an interactive television system.

[ 1989, c. 702, Pt. E, §9 (NEW) .]

3. Dedicated fund. The commissioner may expend all fee payments from a special revenue account to support equipment, development, instructional and production costs incurred by the department in providing interactive television system programs.

[ 1989, c. 702, Pt. E, §9 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 702, §E9 (RPR).









Chapter 11: SCHOOL VOLUNTEER PROGRAM

20-A §901. Creation of program (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 528, §1 (NEW). 1985, c. 470, §1 (AMD). 1995, c. 322, §4 (RP).



20-A §902. Department staff to carry out program (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 528, §1 (NEW). 1985, c. 470, §2 (AMD). 2013, c. 506, §6 (RP).



20-A §903. Space; assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 528, §1 (NEW). 2013, c. 506, §6 (RP).






Chapter 13: THE STUDENT INFORMATION PRIVACY ACT

20-A §951. Short title

This chapter may be known and cited as "the Student Information Privacy Act." [2015, c. 256, §1 (NEW).]

SECTION HISTORY

2015, c. 256, §1 (NEW).



20-A §952. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 256, §1 (NEW).]

1. Aggregate student data. "Aggregate student data" means data that is not personally identifiable and that is collected or reported at the group, cohort or institutional level.

[ 2015, c. 256, §1 (NEW) .]

2. Eligible student. "Eligible student" means a student who has reached 18 years of age or who is attending a postsecondary educational institution.

[ 2015, c. 256, §1 (NEW) .]

3. Kindergarten to grade 12 school purposes. "Kindergarten to grade 12 school purposes" means purposes that take place at the direction of a school administrative unit, a school that provides instruction to any grades from kindergarten to grade 12 or a teacher at such a school or purposes that aid in the administration of school activities, including, but not limited to, instruction in the classroom or at home, administrative activities, preparation for postsecondary education or employment opportunities and collaboration between students, school personnel or parents, or that are for the use and benefit of the school.

[ 2015, c. 256, §1 (NEW) .]

4. Operator. "Operator" means any entity other than the department, school administrative unit or school to the extent that the entity:

A. Operates an Internet website, online service, online application or mobile application with actual knowledge that the website, service or application is used for kindergarten to grade 12 school purposes and was designed and marketed for kindergarten to grade 12 school purposes to the extent that the operator is operating in that capacity; and [2015, c. 256, §1 (NEW).]

B. Collects, maintains or uses student personally identifiable information in a digital or electronic format. [2015, c. 256, §1 (NEW).]

[ 2015, c. 256, §1 (NEW) .]

5. State-assigned student identifier. "State-assigned student identifier" means the unique student identifier assigned by the State to each student, which may not be and may not include the student's social security number in whole or in part.

[ 2015, c. 256, §1 (NEW) .]

6. Student data. "Student data" means information that is collected and maintained at the individual student level in this State, including, but not limited to:

A. Data descriptive of a student in any media or format, including, but not limited to:

(1) The student's first and last names;

(2) The names of the student's parent and other family members;

(3) The physical address, e-mail address, phone number and any other information that allows contact with the student or the student's family;

(4) A student's personal identifier, such as the state-assigned student identifier, when used for identification purposes;

(5) Other indirect identifiers, such as the student's date of birth, place of birth and mother's maiden name;

(6) Results of assessments administered by the State, school administrative unit, school or teacher, including participation information;

(7) Course transcript information, including, but not limited to, courses taken and completed, course grades and grade point average, credits earned and degree, diploma, credential attainment or other school exit information;

(8) Attendance and mobility information between and within school administrative units within the State;

(9) The student's gender, race and ethnicity;

(10) Educational program participation information required by state or federal law;

(11) The student's disability status;

(12) The student's socioeconomic information;

(13) The student's food purchases; and

(14) The student's e-mails, text messages, documents, search activity, photos, voice recordings and geolocation information; and [2015, c. 256, §1 (NEW).]

B. Information that:

(1) Is created by a student or the student's parent or provided to an employee or agent of the school, school administrative unit, the department or an operator in the course of the student's or parent's use of the operator's website, service or application for kindergarten to grade 12 school purposes;

(2) Is created or provided by an employee or agent of the school or school administrative unit, including information provided to an operator in the course of the employee's or agent's use of the operator's website, service or application for kindergarten to grade 12 school purposes; or

(3) Is gathered by an operator through the operation of an operator's website, service or application for kindergarten to grade 12 school purposes. [2015, c. 256, §1 (NEW).]

[ 2015, c. 256, §1 (NEW) .]

7. Student personally identifiable information. "Student personally identifiable information" means student data that, alone or in combination, is linked to a specific student and would allow a reasonable person who does not have knowledge of the relevant circumstances to identify the student.

[ 2015, c. 256, §1 (NEW) .]

8. Targeted advertising. "Targeted advertising" means advertisements presented to a student when the advertisement is selected based on information obtained or inferred from that student's online behavior, usage of applications or student data. "Targeted advertising" includes advertising to a student at an online location based upon a single search query without collection and retention of a student's online activities over time. "Targeted advertising" includes contextual targeted advertising that is based upon factors, including, but not limited to, the central theme of an Internet website, the student's recent browsing history, the student's language and the student's location. "Targeted advertising" does not include advertising to a student at an online location based upon that student's current visit to that location.

[ 2015, c. 256, §1 (NEW) .]

SECTION HISTORY

2015, c. 256, §1 (NEW).



20-A §953. Restrictions on operator's use of student data

1. Prohibitions. An operator may not knowingly engage in any of the following activities with respect to the operator's website, service or application without explicit written or electronic consent from a student's parent or an eligible student:

A. Use student data to engage in targeted advertising on the operator's website, service or application or targeted advertising on any other website, service or application when the targeting of the advertising is based upon any student data and state-assigned student identifiers or other persistent unique identifiers that the operator has acquired because of the use of the operator's website, service or application; [2015, c. 256, §1 (NEW).]

B. Use student data, including state-assigned student identifiers or other persistent unique identifiers, created or gathered by the operator to amass a profile of a student except for kindergarten to grade 12 school purposes. For purposes of this paragraph, "amass a profile" does not include collection and retention of account information that remains under the control of a student, parent or school administrative unit; [2015, c. 256, §1 (NEW).]

C. Sell student data. This prohibition does not apply to the purchase, merger or other type of acquisition of an operator by another entity as long as the operator or successor entity continues to be subject to the provisions of this section with respect to previously acquired student data subject to this chapter. [2015, c. 256, §1 (NEW).]

D. Except as provided in subsection 3, disclose student personally identifiable information, unless the disclosure is made:

(1) To advance the kindergarten to grade 12 school purposes of the website, service or application, as long as the recipient of the student data disclosed:

(a) May not further disclose the student data except to allow or improve operability and functionality of the website, service or application within that student's classroom or school; and

(b) Is legally required to comply with the requirements of this chapter;

(2) To ensure legal or regulatory compliance or protect against liability;

(3) To respond to or participate in judicial process;

(4) To protect the security or integrity of the operator's website, service or application;

(5) To protect the safety of users or others; or

(6) To a service provider, as long as the operator contractually:

(a) Prohibits the service provider from using any student data for any purpose other than providing the contracted service to, or on behalf of, the operator;

(b) Requires the service provider to impose the restrictions of this subsection on its own service providers; and

(c) Requires the service provider to implement and maintain reasonable security procedures and practices as provided in subsection 2. [2015, c. 256, §1 (NEW).]

[ 2015, c. 256, §1 (NEW) .]

2. Security procedures and practices. An operator shall:

A. Implement and maintain reasonable security procedures and practices appropriate to the nature of the student data to protect that data from unauthorized access, destruction, use, modification and disclosure; and [2015, c. 256, §1 (NEW).]

B. Delete student data within 45 days of a school's or school administrative unit's request. [2015, c. 256, §1 (NEW).]

[ 2015, c. 256, §1 (NEW) .]

3. Permitted disclosures. The following provisions apply to disclosure of student data by an operator.

A. Notwithstanding subsection 1, paragraph D, and in accordance with subsection 1, paragraphs A, B and C, an operator may disclose student data under the following circumstances:

(1) If another provision of federal or state law requires the operator to disclose the student data and the operator complies with applicable requirements of federal and state law in protecting and disclosing that information;

(2) For legitimate research purposes:

(a) As required by state or federal law and subject to the restrictions under applicable state and federal law; or

(b) As allowed by state or federal law and under the direction of a school, school administrative unit or the department; or

(3) To a state agency, school administrative unit or school for kindergarten to grade 12 purposes, as permitted by state or federal law. [2015, c. 256, §1 (NEW).]

B. Nothing in this section prohibits an operator from using student data, including student personally identifiable information, as follows:

(1) For maintaining, delivering, developing, supporting, evaluating, improving or diagnosing the operator's website, service or application;

(2) Within other websites, services or applications owned by the operator and intended for school or student use, to evaluate and improve educational products or services intended for school or student use;

(3) For adaptive learning or customized student learning purposes;

(4) For recommendation engines to recommend additional content or services for educational, other learning or job opportunities to students within the operator's website, service or application without the response being determined in whole or in part by payment or other consideration from a 3rd party; or

(5) To ensure legal or regulatory compliance or to retain student data for these purposes. [2015, c. 256, §1 (NEW).]

C. Nothing in this section prohibits an operator from using or sharing aggregate student data or data from which personally identifying information has been removed as follows:

(1) For the development and improvement of the operator's website, service or application or other educational websites, services or applications; or

(2) To demonstrate or market the effectiveness of the operator's products or services. [2015, c. 256, §1 (NEW).]

[ 2015, c. 256, §1 (NEW) .]

4. Construction. The following provisions govern the application and construction of this chapter.

A. This chapter may not be construed to limit the authority of a law enforcement agency to obtain any content or student data from an operator as authorized by law or pursuant to an order of a court of competent jurisdiction. [2015, c. 256, §1 (NEW).]

B. This chapter does not apply to general audience Internet websites, general audience online services, general audience online applications or general audience mobile applications even if login credentials created for an operator's site, service or application may be used to access those general audience sites, services or applications. [2015, c. 256, §1 (NEW).]

C. This chapter may not be construed to restrict Internet service providers from providing Internet connectivity to schools or students and their families. [2015, c. 256, §1 (NEW).]

D. This chapter may not be construed to prohibit an operator from marketing educational products directly to parents so long as the marketing does not result from the use of student data obtained without parental consent by the operator through the provision of services covered under this section. [2015, c. 256, §1 (NEW).]

E. This chapter may not be construed to impose a duty upon a provider of an electronic store, gateway, marketplace or other means of purchasing or downloading software or applications to review or enforce compliance of this section on those applications or software. [2015, c. 256, §1 (NEW).]

F. This chapter may not be construed to impose a duty upon a provider of an interactive computer service, as defined in 47 United States Code, Section 230, to review or enforce compliance with this section by 3rd-party content providers. [2015, c. 256, §1 (NEW).]

G. This chapter may not be construed to impede the ability of a student or a student's parent to download, transfer or otherwise save or maintain student data or documents belonging to the student. [2015, c. 256, §1 (NEW).]

H. Nothing in this chapter prevents this State or a school administrative unit or employee of this State or a school administrative unit from recommending, directly or via a product or service, any educational materials, online content, services or other products to any student or the student's family if this State or a school administrative unit determines that such products will benefit the student and the State or school administrative unit does not receive compensation for developing, enabling or communicating such recommendations. [2015, c. 256, §1 (NEW).]

I. Nothing in this chapter authorizes the dissemination of information in violation of section 6001. [2015, c. 256, §1 (NEW).]

[ 2015, c. 256, §1 (NEW) .]

SECTION HISTORY

2015, c. 256, §1 (NEW).









Part 2: SCHOOL ORGANIZATION

Chapter 101: GENERAL PROVISIONS

Subchapter 1: SCHOOL BOARDS

20-A §1001. Duties of school boards

School boards shall perform the following duties. [1981, c. 693, §§5, 8 (NEW).]

1. General duties. They shall have the duties prescribed to them in this Title.

[ 1981, c. 693, §§5, 8 (NEW) .]

1-A. Adoption of policies. They shall adopt policies that govern the school administrative units.

[ 2001, c. 588, §4 (NEW) .]

2. Management of school property. They are responsible for the management of the schools and shall provide for their custody and care, including repairs and insurance on school buildings and all school property in the school administrative units.

[ 2001, c. 588, §5 (AMD) .]

3. Selection of superintendent. They shall select a superintendent in accordance with section 1051 to carry out the duties specified in section 1055.

[ 2001, c. 588, §5 (AMD) .]

4. No prohibition on use for political activity. The use of school buildings may not be denied to a person solely because use is requested for a political activity.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Insurance premiums and employee benefits. They may:

A. Pay the premiums on life, health, dental, disability, accident, hospitalization, major medical and such other types of insurance as may be provided to employees and their families from time to time; [1989, c. 425, §1 (NEW).]

B. Provide direct reimbursement of the costs incurred by employees and their family members pursuant to a direct reimbursement plan for dental costs, including endodontic, periodontic and orthodontic costs, except that reimbursement of orthodontic costs is limited to 60% of the plan participant's costs.

(1) Prior to the commencement of operation of any such direct reimbursement plan or program, the school board shall adopt guidelines that embody a funding mechanism adequate to the financial needs of the plan or program and shall provide for the fixed costs of operations of the plan for the first prospective fund year. A reasonable amount sufficient to satisfy immediate claims costs must be held in a segregated account to be used solely for this purpose.

(2) The school board or other legal entity establishing a plan or program for the purpose of direct reimbursement pursuant to this paragraph, whether or not a body corporate, may with respect to the plan or program sue or be sued; make contracts; hold and dispose of real property; borrow money, contract debts and pledge assets in the name of the plan; and perform such other actions incidental to this subparagraph as necessary.

(3) The plan or program may be established as a separate legal or administrative entity.

(4) The legal entity that establishes a plan or program that provides coverage for more than one school administrative unit with respect to the benefits authorized in this paragraph shall adopt a plan of management that, at a minimum, provides the following:

(a) The means of establishing and maintaining a governing authority of the program, including the selection of a governing authority, which must be a board of directors or trustees for the plan, a majority of whom must be from the participating school administrative unit or units;

(b) That the governing authority has the responsibility with regard to fixing contributions to the plan, maintaining reserves, levying and collecting assessments for deficiencies, disposing of surplus and administering the plan in the event of its termination, liquidation or insolvency;

(c) The identification of funds and reserves by the type of benefit provided and exposure area;

(d) The basis upon which new members may be admitted to and existing members may leave the plan;

(e) That any member of a group plan or pool established for more than one school administrative unit shall prepay to the plan administrator an initial deposit equal to 25% of the annual contribution before coverage is effective;

(f) Other provisions as necessary or desirable for the operation of the plan;

(g) A provision that if the assets set aside in any group plan for more than one school administrative unit are at any time determined to be insufficient to enable the plan to discharge its legal liabilities and other obligations and to maintain sound reserves for the provision of the employee benefits provided by the plan, the governing authority shall within 90 days satisfy the deficiency or levy a prorated assessment upon the participating school administrative unit or units for the amount needed to satisfy the deficiency. The agreement among school administrative units in the group plan must provide sanctions for failure to comply with a mandatory assessment under this subparagraph;

(5) Prior to the operation of any group or pool plan for more than one school administrative unit, the governing authority shall adopt underwriting guidelines that embody rate charges to prospective members at a level adequate to its financial needs and shall provide for the fixed costs of operations for the first prospective fund year. An amount sufficient to reasonably meet immediate claims costs must be held in a segregated account to be used solely for this purpose. Funds determined to be necessary to fund the program on an ongoing basis must also be held in a segregated account;

(6) Each group plan or pool established for more than one school administrative unit shall file with its members, by the last day of the 6th month following the end of the fiscal year, audited financial statements certified by an independent certified public accountant. The financial statement must include, but is not limited to:

(a) Appropriate reserves for known claims and expenses associated with those claims;

(b) Claims incurred but not reported and expenses associated with those claims;

(c) Unearned contributions; and

(d) Reserve for bad debts.

The audited financial statement must include information concerning the adequacy of the plan. This report must result from a charge by the directors to the plan's actuary and auditor and must address excess insurance, charges for coverage to members, service agents' costs and costs of administration of the program.

Two additional copies of the audited financial statements must be filed with the Superintendent of Insurance.

If a group plan or pool established for more than one school administrative unit fails to provide for the audited financial statements required, the Superintendent of Insurance shall perform or cause to be performed the audit. The group plan or pool shall reimburse the Superintendent of Insurance for the cost of the audit; and

(7) Any reimbursement plan or program for the provision of the employee benefits established and operated pursuant to this paragraph is not an insurance company, reciprocal insurer or insurer under the laws of this State and the development, administration and provision of such plans and programs does not constitute doing an insurance business; [2011, c. 395, §1 (AMD).]

C. Pay premiums on liability insurance for employees and school officials; and [1989, c. 425, §1 (NEW).]

D. Provide such other employee benefits, directly or indirectly, to their employees as any school board determines from time to time, upon such terms and conditions and in such manner as the school board determines, subject to the requirements of all applicable laws. [1989, c. 425, §1 (NEW).]

Nothing in this subsection or subsection 14 prohibits a school board from arranging for and offering a choice of optional health or dental insurance plans to employees and their families that may vary in benefits provided and costs.

[ 2011, c. 395, §1 (AMD) .]

5-A. Public self-funded pools. They may participate in a public self-funded pool created under Title 30-A, chapter 117.

[ 1989, c. 878, Pt. B, §17 (AMD) .]

5-B. Workers' compensation self-insurance. Notwithstanding any other provision of this section, they may participate in or cause their school administrative unit to participate in a self-insurance program or plan for workers' compensation established under and operated in accordance with the Maine Workers' Compensation Act of 1992, Title 39-A, chapter 9.

[ 1991, c. 885, Pt. E, §20 (AMD); 1991, c. 885, Pt. E, §47 (AFF) .]

5-C. Coverage under group health insurance plan for spouse and dependents after death of teacher. If the spouse or other dependents of a teacher as defined in Title 5, section 17001, subsection 42 are covered by a policy of group health insurance provided by the school board and the teacher dies while employed by the board, the board shall provide an opportunity for the spouse or dependent to continue coverage under the group policy after the death of the teacher by making the premium payment for the cost of that coverage. In the case of underage dependent children of the teacher, coverage must be available at least until the dependent children reach 19 years of age.

[ 2001, c. 471, Pt. D, §17 (AMD); 2001, c. 471, Pt. D, §18 (AFF) .]

5-D. Group self-insured options. Notwithstanding any other provision of this section, they may arrange for a group self-insurance program to provide health or dental insurance for employees and their families, including a group self-insurance program established through an interlocal agreement with other school administrative units or municipalities established pursuant to Title 30-A, chapter 115. The following restrictions apply to self-insured group health or dental programs.

A. For purposes of this subsection, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Program" means a group self-insurance health or dental program.

(2) "Program provider" means a school administrative unit that has arranged for a program under this subsection or collectively those school administrative units or municipalities that have entered an interlocal agreement to arrange for a program under this subsection.

(3) "Qualified actuary" means an actuary who is a member of the American Academy of Actuaries qualified as to health reserving methodologies. [2011, c. 395, §2 (NEW).]

B. To the extent the program provider assumes the risk with respect to any program provided under this subsection, the program provider shall maintain a reserve at least equal to the sum of:

(1) An amount estimated to be necessary to pay claims and administrative costs for the assumed risk for 2 1/2 months; and

(2) The amount determined annually by a qualified actuary to be necessary to fund the unpaid portion of ultimate expected losses, including incurred but not reported claims, and related expenses incurred in the provision of benefits for eligible participants, less any credit, as determined by a qualified actuary, for excess or stop-loss insurance.

If the program provider self-insures for more than one program, a reserve meeting the requirements of this paragraph must be maintained for each program. [2011, c. 395, §2 (NEW).]

C. The program provider may purchase excess or stop-loss insurance for any program, with attachment levels and limits as recommended by a qualified actuary. [2011, c. 395, §2 (NEW).]

D. Paragraph B does not apply to a program in the first 2 years after the program is changed from a fully insured program to a fully or partially self-insured program. Before a program may begin its first year of operation:

(1) The reserve fund must contain a reserve at least equal to the amount estimated to be necessary to pay the claims and administrative costs with respect to the assumed risk for one full month; and

(2) The rate structure of the program, as certified by a qualified actuary, must be designed to enable the fund to attain the following reserve levels:

(a) By the end of the first year of the program, the reserve required by paragraph B, subparagraph (2) and an amount estimated to be necessary to pay claims and administrative costs for the assumed risk for 2 full months; and

(b) By the end of the 2nd year of the program, the reserve required by paragraph B, subparagraph (2) and an amount estimated to be necessary to pay claims and administrative costs for the assumed risk for 2 1/2 full months.

If the program provider purchases stop-loss or excess insurance with respect to the risk, the required reserve is reduced by the credit specified in paragraph B. A self-insurance program may not continue if the reserve fund with respect to that program does not contain the amounts set forth in subparagraph (2) by the time limits established. [2011, c. 395, §2 (NEW).]

E. The program provider may not enter into a contract with a 3rd-party administrator that has not demonstrated compliance with all applicable state laws and that is not, at the time of entering into the contract, administering a health plan or providing health care coverage for a total number of lives equal to the number that would be covered by the program provider contract. [2011, c. 395, §2 (NEW).]

F. Every applicant to provide service as a 3rd-party administrator for the program shall file a fidelity bond in favor of the program provider executed by a surety company for the benefit of the program provider or beneficiaries of the program and shall maintain the fidelity bond in force while representing the program. The bond must be continuous in form and in one of the following amounts, up to $1,000,000:

(1) For an administrator that collects contributions and premiums for a program but does not administer or pay claims, the greater of $50,000 and 5% of contributions and premiums projected to be received or collected for the following plan year from the program provider or from persons covered by the program;

(2) For an administrator that administers and pays claims but does not collect premiums and contributions, the greater of $50,000 and 5% of the claims and claim expenses projected to be held for the following year to pay claims and claim expenses for persons covered by the program; or

(3) For an administrator that collects premiums and contributions and administers and pays claims, the greater of the amounts determined under subparagraphs (1) and (2).

This paragraph applies only if no other applicable state law requires bonding of 3rd-party administrators. [2011, c. 395, §2 (NEW).]

G. Any contract entered into by the program provider must provide for coverage that meets the same level of benefits as those that would be required by state law if the coverage were provided by a health insurance plan governed by Title 24 or Title 24-A. [2011, c. 395, §2 (NEW).]

H. If a group self-insurance program is established through an interlocal agreement with other school administrative units or municipalities established pursuant to Title 30-A, chapter 115, the group self-insurance program must be approved by the Superintendent of Insurance as a multiple-employer welfare arrangement pursuant to Title 24-A, chapter 81. [2011, c. 395, §2 (NEW).]

[ 2011, c. 395, §2 (NEW) .]

6. Courses of study. They shall adopt the courses of study in alignment with the system of learning results as established in section 6209 and in accordance with the requirements of this Title.

[ 2001, c. 588, §6 (AMD) .]

7. Tuition payment for attendance by those resident on territory ceded to United States. They shall prescribe the tuition for attendance of persons of the required age, resident in territory the jurisdiction of which has been ceded to the United States, included in or surrounded by the administrative unit.

[ 1981, c. 693, §§5, 8 (NEW) .]

8. Operate public preschool programs, kindergarten and grades one to 12. They shall either operate programs in kindergarten and grades one to 12 or otherwise provide for students to participate in those grades as authorized elsewhere in this Title. To the extent the State provides adequate start-up funding, they may operate public preschool programs or provide for students to participate in such programs in accordance with the requirements of this Title. They shall determine which students attend each school, classify them and transfer them from school to school where more than one school is maintained at the same time.

[ 2013, c. 581, §2 (AMD) .]

8-A. Due process standards for expulsion proceedings. Following a proper investigation of a student's behavior, a school board that intends to consider expulsion shall ensure proceedings include the following due process provisions.

A. Before a hearing on the expulsion, the superintendent shall:

(1) Provide written notice to the parents and the student of:

(a) The date, time and location of the hearing;

(b) A description of the incident or incidents that occasioned the expulsion hearing;

(c) The student's and parents' right to review the school records prior to the hearing;

(d) A description of the hearing process; and

(e) An explanation of the consequences of an expulsion; and

(2) Invite the parents and student to a meeting prior to the expulsion hearing to discuss the procedures of the hearing. [2011, c. 614, §3 (NEW).]

B. At a hearing on the expulsion:

(1) The student has the right to present and cross-examine witnesses;

(2) The student has the right to an attorney or other representation; and

(3) Witnesses must be sworn in and the chair of the hearing has the authority to swear in witnesses. [2011, c. 614, §3 (NEW).]

C. After a hearing on the expulsion, the school board shall provide written notice of its decision to the parents and the student by certified mail. The notice of the school board's written decision may include a reentry plan developed in accordance with subsection 9-C. [2011, c. 614, §3 (NEW).]

[ 2011, c. 614, §3 (NEW) .]

9. Students expelled or suspended. Following a proper investigation of a student's behavior and due process proceedings pursuant to subsection 8-A, if found necessary for the peace and usefulness of the school, a school board shall expel any student:

A. Who is deliberately disobedient or deliberately disorderly; [1993, c. 157, §1 (NEW).]

B. For infractions of violence; [1993, c. 157, §1 (NEW).]

C. Who possesses on school property a firearm as defined in Title 17-A, section 2, subsection 12-A or a dangerous weapon as defined in Title 17-A, section 2, subsection 9 without permission of a school official; [1997, c. 298, §1 (AMD).]

D. Who, with use of any other dangerous weapon as defined in Title 17-A, section 2, subsection 9, paragraph A, intentionally or knowingly causes injury or accompanies use of a weapon with a threat to cause injury; or [1993, c. 157, §1 (NEW).]

E. Who possesses, furnishes or trafficks in any scheduled drug as defined in Title 17-A, chapter 45. [1993, c. 157, §1 (NEW).]

A student may be readmitted on satisfactory evidence that the behavior that was the cause of the student being expelled will not likely recur. The school board may authorize the principal to suspend students up to a maximum of 10 days for infractions of school rules. In addition to other powers and duties under this subsection, the school board may develop a policy requiring a student who is in violation of school substance abuse or possession rules to participate in substance abuse services as provided in section 6606. Nothing in this subsection or subsection 9-C prevents a school board from providing educational services in an alternative setting to a student who has been expelled.

[ 2011, c. 614, §4 (AMD) .]

9-A. Students expelled or suspended under the requirements of the federal Gun-Free Schools Act. The school boards shall adopt a policy for expelling a student who is determined to have brought a firearm, as defined in 18 United States Code, Section 921, to school or to have possessed a firearm at school and for referring the matter to the appropriate local law enforcement agency.

A. A student who is determined to have brought a firearm to school or to have possessed a firearm at school under this subsection must be expelled from school for a period of not less than one year, except that the school board may authorize the superintendent to modify the requirement for expulsion of a student on a case-by-case basis. A decision to change the placement of a student with a disability must be made in accordance with the federal Individuals With Disabilities Education Act, 20 United States Code, Section 1400 et seq. [2009, c. 614, §1 (AMD).]

B. Nothing in this subsection prevents a school board from:

(1) Offering instructional activities related to firearms or from allowing a firearm to be brought to school for instructional activities sanctioned by the school board and for which the school board has adopted appropriate safeguards to ensure student safety; or

(2) Providing educational services in an alternative setting to a student who has been expelled. [2009, c. 614, §1 (AMD).]

C. In accordance with the proper investigation and due process provisions required in subsection 9, a principal may suspend immediately for good cause a student who is determined to have brought a firearm to school or to have possessed a firearm at school under this subsection. [2009, c. 614, §1 (AMD).]

[ 2009, c. 614, §1 (AMD) .]

9-B. Disciplinary sanctions for children with disabilities. They retain the authority to sanction a child with a disability as defined in section 7001, subsection 1-A for misconduct that violates school rules. Notwithstanding the duties of school administrative units as described in section 7202, the school board may authorize the superintendent, principal or assistant principal to enforce this subsection by allowing the superintendent, principal or assistant principal to suspend a child with a disability up to a maximum of 10 days individually or cumulatively for infractions of school rules. When a child with a disability is suspended for 10 days or less individually or cumulatively within a school year for a violation of school rules, the school board is not required to provide a tutor, transportation or any other aspect of the student's special education program. Discipline of children with disabilities must be consistent with the requirements of the federal Individuals with Disabilities Education Act, 20 United States Code, Section 1415(k).

[ 2005, c. 662, Pt. A, §6 (AMD) .]

9-C. Reentry for students after expulsion. Upon making a decision to expel a student in accordance with procedures set forth in subsections 8-A and 9, a school board may exercise one of the following options in expelling a student:

A. The school board may expel the student for a specific period of time not to exceed the total number of instructional days approved by the school board for the current school year; or [2011, c. 614, §5 (NEW).]

B. The school board may expel the student for an unspecified period of time and authorize the superintendent to provide the expelled student with a reentry plan that specifies the conditions that must be met in order for the student to be readmitted to school after the expulsion. If a school board authorizes the superintendent to provide the expelled student with a reentry plan, the school board shall ensure that the student who has been expelled is provided with a reentry plan in accordance with this paragraph.

(1) The reentry plan must be developed by the superintendent or the superintendent's designee in consultation with the student and the student's parents to provide guidance that helps the student understand what the student must do to establish satisfactory evidence that the behavior that resulted in the expulsion will not likely recur.

(2) The superintendent or the superintendent's designee shall send a certified letter, return receipt requested, or hand deliver a letter to the parents of the expelled student giving notice of the date, time and location of a meeting to develop a reentry plan for the student.

(3) If the student and the student's parents do not attend the meeting under subparagraph (2), the reentry plan must be developed by school staff.

(4) The reentry plan must be provided to the parents and the student in writing.

(5) The superintendent shall designate a school employee to review the student's progress with the reentry plan at intervals of one month, 3 months and 6 months after the meeting and at other times as determined necessary by the designated school employee.

(6) The reentry plan may require the student to take reasonable measures determined by the superintendent to be helpful to establish the student's readiness to return to school. Professional services determined to be necessary by the superintendent must be provided at the expense of the student and the student's parents.

(7) The superintendent may, as appropriate, notify an individualized education program team for a child with a disability who has been expelled by a school board.

(8) The superintendent shall annually report data on the number of students who are expelled from school and the number of students who are readmitted to school after expulsion to the commissioner's consultant on truancy, dropouts and alternative education under section 5151. [2011, c. 614, §5 (NEW).]

[ 2011, c. 614, §5 (NEW) .]

9-D. Professional services after expulsion for a child with a disability. Nothing in subsection 9-C may be interpreted to require payment from the parents of an expelled student for professional services determined by the superintendent to be necessary to establish the student's readiness to return to school if:

A. The student is a child with a disability who has been determined to be eligible for a free, appropriate public education in accordance with 34 Code of Federal Regulations, Section 300.530, Paragraph (d); or [2011, c. 614, §6 (NEW).]

B. The school administrative unit did not have knowledge that the student was a child with a disability prior to taking disciplinary measures against the student and, based on a subsequent evaluation, the student is determined to be a child with a disability who is eligible for a free, appropriate public education in accordance with 34 Code of Federal Regulations, Section 300.534, Paragraph (d). [2011, c. 614, §6 (NEW).]

[ 2011, c. 614, §6 (NEW) .]

10. Physiology and hygiene.

[ 1983, c. 859, Pt. C, §§2, 7 (RP) .]

10-A. Educational materials. They shall adopt a policy governing the selection of educational materials and may approve educational materials.

[ 2001, c. 588, §7 (AMD) .]

11. Persons not immunized excluded.

[ 1983, c. 862, §52 (RP) .]

11-A. Exposure to communicable disease. They shall adopt a policy for enforcement by the superintendent to safeguard the health of any student or employee who has contracted or been exposed to a communicable disease, in accordance with sections 6301, 6351-A and 6551, and Title 22, chapter 251.

[ 1983, c. 661, §2 (NEW) .]

12. Salaries of persons absent. They may adjust the salaries of teachers, principals and other persons legally employed by them who are compelled to be absent from their school duties. No reduction in pay may be made if absence is caused by the bona fide observance of designated holidays in the church of their faith. This subsection and section 13604 shall apply only in cases of persons who are employed on yearly contracts or on tenure of service and who hold the legal qualifications necessary for the positions.

[ 1981, c. 693, §§5, 8 (NEW) .]

13. Nondiscriminatory hiring. They shall develop a nondiscriminatory hiring practice for positions requiring administrator certification. That hiring practice must include:

A. Creation or reassessment of job descriptions; [1989, c. 889, §6 (NEW).]

B. Clearly stated criteria for positions; and [1989, c. 889, §6 (NEW).]

C. An interview format that includes questions based on job descriptions and stated criteria. [1989, c. 889, §6 (NEW).]

[ 1989, c. 889, §6 (NEW) .]

14. Insurance purchase by competitive bidding. Except as otherwise provided by waiver, a school board shall oversee the purchasing of insurance by competitive bidding. On each insurance policy, a competitive bid must be sought at least once every 5 years. To take advantage of commercial package policies in the marketplace, a school board shall group qualifying lines of insurance into a single competitive bid process. Each policy secured by competitive bidding must be issued with a 3-year policy term or, if this is not possible, a commitment for 3 one-year policy terms must be secured with an option for 2 additional one-year policy terms, subject to annual review and adjustment.

A. The requirement of competitive bidding may be waived by a school board when:

(1) In the opinion of the school board, an emergency exists that requires the immediate procurement of insurance. The emergency may include the premature cancellation of an existing policy or acquisition of a risk that can not be added to an existing policy, including the signing of a lease. However, at the next renewal of the policy, procurement of insurance is subject to competitive bidding;

(2) After reasonable investigation by the school board, it appears that the required insurance is procurable from only one source;

(3) It appears to be in the best interest of the school board to negotiate for the procurement of an excess insurance line;

(4) The line of insurance is workers' compensation or an employee benefit such as life, disability or health insurance in accordance with subsection 5; or

(5) The school board is in a municipal school unit and school insurance and municipal insurance are purchased as a package through competitive bidding by the municipal government. [1993, c. 423, §1 (NEW).]

B. A registry of bidders must be maintained by the school board. Invitations to bid or proposals must be sent to a registry of bidders on file with the school board. Insurance agents or brokers licensed by the Bureau of Insurance and risk pools authorized under Title 24-A or Title 30-A, chapter 117 desiring to have their names entered on a registry of bidders shall submit to the school board in writing a request for such action. The name of a bidder entered in a registry who fails to submit a bid on 3 consecutive proposals or invitations to bid may be removed from the registry at the discretion of the school board. [1993, c. 423, §1 (NEW).]

C. "Competitive bidding" means the following multistep process.

(1) At least 4 months before the expiration date of the policy for which bids are being solicited, a prequalification questionnaire, referred to in this paragraph as the "questionnaire," must be developed by the school board for the purpose of prequalifying bidders. The questionnaire must contain at a minimum:

(a) Questions on the bidder's insurance knowledge, educational background, licensing, errors and omissions insurance, experience with public entities, experience with school systems and number of years in business. The questionnaire must state that qualified bidders must be insurance agents or brokers licensed by the Bureau of Insurance or duly authorized risk pools under Title 24-A or Title 30-A, chapter 117;

(b) The evaluation criteria and relative scoring weights to be applied in the prequalification evaluation process;

(c) A statement that bidders are subject to prescreening and may not approach an insurer or reinsurer until given permission by the school board to do so since markets are allocated by the school board. The questionnaire must state that failure to comply with this restriction automatically disqualifies the bidder. The questionnaire must state that the school board reserves the option to require a personal interview at any time in the process; and

(d) The address and contact person to which the questionnaire must be submitted and the opening date and time, which may not be less than 3 1/2 months from the expiration date of the policy or policies being sought. The questionnaire must state that: all proposals are publicly opened at the date, time and place noted; a questionnaire received after the date and time specified is rejected, but retained and not evaluated or considered further; and proposals are not available for inspection until after the bid is awarded. The questionnaire must state that the school board reserves the right to reject a questionnaire and does not accept responsibility for costs incurred by a bidder in the preparation of a questionnaire. The questionnaire must state that bidders are notified of the outcome in writing no later than 10 days after the closing date.

(2) In the same time frame, the school board shall approve a request for proposal, referred to in this paragraph as the "proposal." The proposal must contain at a minimum:

(a) The line or lines of insurance for which bids are being solicited and a clear definition of minimum coverage required, minimum limits required, deductibles, policy forms and endorsements required and policy term required. If coverage identical to the expiring coverage is being sought, a copy of the expiring policy or policies and all endorsements may be enclosed to meet this requirement;

(b) Basic underwriting information, such as named insured, mailing address, nature of risk, actual locations, schedules of buildings, business personal property, vehicles or any other property for which insurance is being sought, if applicable;

(c) At least a 3-year and preferably a 5-year company-generated loss run;

(d) A clear definition of the services, if any, required of both the bidder and the insurer;

(e) The minimum A.M. Best rating and financial size category acceptable to the school board;

(f) The evaluation criteria and relative scoring weights to be applied to the proposal. Cost of the insurance coverage must be included in the evaluation criteria and must be given a minimum of 50% of the total weight of all criteria;

(g) The address and contact person to which a bid must be submitted and the bid opening date and time. The proposal must state that: all proposals are publicly opened at the date, time and place noted; bids received after the date and time specified are rejected, but retained and not evaluated or considered further; and proposals are not available for inspection until after the bid is awarded. The proposal must state that the school board reserves the right to reject a bid and does not accept responsibility for costs incurred by a bidder in the preparation of a proposal. The proposal must state that all bidders are notified of the outcome in writing no later than 20 days after the bid closing date;

(h) The name, address and optionally a facsimile number of a school board contact person to whom written questions may be addressed. The proposal must state that the school board will reply to questions submitted in writing before a specified deadline with copies of the questions and answers to be provided in writing to all bidders; and

(i) A statement that the successful bidder must present an insurance binder to the school board within 5 days of the award and no later than the expiration date of the existing policy. Failure to do so disqualifies the award and the award is then made to the next highest-rated bidder who was in compliance with the proposal. The proposal must state that all decisions regarding the award are final.

(3) Each bidder on the registry of bidders must be provided with a questionnaire and proposal 4 months before the expiration of the policy or policies being sought. Each bidder must complete and return the questionnaire before the stated date and time as specified in the questionnaire. In addition, a bidder must state in the order of preference the insurers they prefer to solicit on the school board's behalf. The school board shall then have 3 persons independently review a questionnaire on the basis of the established criteria. The reviewers shall document the scoring and select all qualified bidders, but no more than the 5 highest-rated, to participate further in the process.

(4) The school board shall allocate to each selected bidder at least one insurer from which to solicit a bid. This market allocation must be made on the basis of awarding the bidder's first choice to the bidder. If there is a conflict, an incumbent broker is given preference over the school board's incumbent insurer. Allocation is then made on the basis of highest-qualifying score. Once market allocation is complete, a new bid closing date must be set for 30 days before the policy expiration date for submission of insurer bids.

(5) The school board shall have 3 persons independently review each submitted bid on the basis of the established criteria. The reviewers shall document the scoring and substantive information that supports the scoring and make the award decision. Interviews may be considered within the review. Award must be made to the highest-rated proposal that conforms to the proposal. Tie scores must be resolved on the basis of factors considered by the school board to serve the best interests of the school system. Minor negotiations not affecting the bid price more than 5% after notice of award are allowed and, if agreement can not be reached, the proposal may be rejected and the award made to the next highest-rated bidder who is in compliance with the proposal. Written records must be kept by each person reviewing or ranking proposals. The award of the bid must then be announced publicly. All bidders must be notified in writing no later than 5 days after the award is made. The successful bidder shall submit, in accordance with the proposal, a written binder of insurance within 5 days of the award and no later than the expiration date of the expiring policy. All decisions regarding awards are final. [2001, c. 588, §9 (AMD).]

D. In order to facilitate the competitive bidding process in procuring health insurance for a school administrative unit’s employees under this subsection, the administrator for an individual school plan or for a group plan for a multiple-school group shall seek and obtain competitive bids through a request for proposal process from qualified insurers at least once every 5 years commencing July 1, 2012. The administrator for any such group plan shall make the request for proposal responses available to requesting school administrative units, excluding any portions of the request for proposal responses considered to be confidential proprietary information by the submitting insurers. If any such individual school plan or group plan is subsequently self-insured, in whole or in part, the school board shall compare the overall cost of such a self-insured plan, including projected claims, all administrative expenses and reinsurance expenses, to the cost of insured products at least once every 5 years commencing July 1, 2012. [2011, c. 249, §1 (NEW).]

(Paragraph D as enacted by PL 2011, c. 395, §3 is REALLOCATED TO TITLE 20-A, SECTION 1001, SUBSECTION 14, PARAGRAPH E)

E. (REALLOCATED FROM T. 20-A, §1001, sub-§14, ¶D) In order to facilitate the competitive bidding process in procuring health insurance for a school administrative unit's employees under this subsection, a school administrative unit may request from the insurer providing health insurance coverage to its employees and retirees loss information concerning all of that school administrative unit's employees and retirees and their dependents covered under the school administrative unit's policy or contract pursuant to Title 24-A, section 2803-A. [RR 2011, c. 1, §25 (RAL).]

[ RR 2011, c. 1, §25 (COR); 2011, c. 249, §1 (AMD) .]

15. Adoption of student code of conduct. With input from educators, administrators, parents, students and community members, they shall adopt a district-wide student code of conduct consistent with the statewide standards for student behavior developed under section 254, subsection 11. The student code of conduct must:

A. Define unacceptable student behavior; [1999, c. 351, §2 (NEW).]

B. Establish standards of student responsibility for behavior; [1999, c. 351, §2 (NEW).]

C. Prescribe consequences for violation of the student code of conduct, including first-time violations, when appropriate; [1999, c. 351, §2 (NEW).]

D. Describe appropriate procedures for referring students in need of special services to those services; [1999, c. 351, §2 (NEW).]

E. Establish criteria to determine when further assessment of a current individual education plan is necessary, based on removal of the student from class; [1999, c. 351, §2 (NEW).]

F. Establish policies and procedures concerning the removal of disruptive or violent students or students threatening death or bodily harm to others from a classroom or a school bus, as well as student disciplinary and placement decisions, when appropriate; [2005, c. 307, §1 (AMD).]

G. Establish guidelines and criteria concerning the appropriate circumstances when the superintendent or the superintendent's designee may provide information to the local police or other appropriate law enforcement authorities regarding an offense that involves violence committed by any person on school grounds or other school property; and [2005, c. 307, §2 (AMD).]

H. Establish policies and procedures to address bullying, harassment and sexual harassment as set forth in section 6554. [2011, c. 659, §2 (AMD).]

The school board is responsible for ensuring that school officials inform students, parents and community members of the student code of conduct.

[ 2011, c. 659, §2 (AMD) .]

15-A. School disciplinary policies. When revising the prescribed consequences for violation of the student code of conduct pursuant to subsection 15, paragraph C, a school board shall consider districtwide disciplinary policies that:

A. Focus on positive interventions and expectations and avoid focusing exclusively on unacceptable student behavior. For the purpose of this subsection, "positive interventions" means instructional and environmental supports that are designed to teach students prosocial alternatives to problem behaviors with high rates of positive feedback; [2011, c. 614, §7 (NEW).]

B. Focus on positive and restorative interventions that are consistent with evidence-based practices rather than set punishments for specific behavior and avoid so-called zero-tolerance practices unless specifically required by federal or state laws, rules or regulations. For the purpose of this paragraph, "restorative interventions" means school practices that are designed to strengthen relationships, improve the connection to school and promote a strong sense of accountability and that help students learn from their mistakes, understand the impact of their actions on others and find opportunities to repair the harm they have caused through their misbehavior; [2011, c. 614, §7 (NEW).]

C. Allow administrators to use their discretion to fashion appropriate discipline that examines the circumstances pertinent to the case at hand; and [2011, c. 614, §7 (NEW).]

D. Provide written notice to the parents of a student when a student is suspended from school, regardless of whether the suspension is an in-school or out-of-school suspension. [2011, c. 614, §7 (NEW).]

The school board shall ensure that administrators inform students, parents and school personnel of the districtwide school disciplinary policies.

[ 2011, c. 614, §7 (NEW) .]

16. Comprehensive emergency management plan. Each school board shall annually approve a comprehensive emergency management plan developed by the school unit administration working with school teachers and staff and local, county and state public safety officials, fire-fighting personnel, emergency management officials, mental health officials and law enforcement officials to identify and deal with all hazards and potential hazards that could reasonably be expected to affect a facility or unit under the authority of the school administrative unit. The approval of a comprehensive emergency management plan under this subsection is public information. The following information pertaining to a comprehensive emergency management plan is public information:

A. A description of the scope and purpose of the comprehensive emergency management plan and the process used for developing and updating the plan; [2007, c. 408, §1 (NEW).]

B. General information on auditing for safety and preparedness; [2007, c. 408, §1 (NEW).]

C. Roles and responsibilities of school administrators, teachers and staff and the designated chain of command during an emergency; and [2007, c. 408, §1 (NEW).]

D. Strategies for conveying information to parents and the general public during an emergency. [2007, c. 408, §1 (NEW).]

Except as provided in paragraphs A to D, release of the contents of a comprehensive emergency management plan approved under this subsection is subject to the limitations set forth in Title 1, section 402, subsection 3, paragraph L.

[ 2007, c. 408, §1 (RPR) .]

17. School bomb threat response policies. Beginning with the 2002-2003 school year, each school board in the State must have adopted a school bomb threat policy that is consistent with the prototypical policies developed by the commissioner under section 263.

[ 2001, c. 67, §2 (NEW) .]

18. Bomb threat information in student handbooks. Beginning with the 2002-2003 school year, each school board shall include in its student handbook a section that addresses in detail the school's bomb threat policies and protocols. The section of the handbook must contain an explanation of the portions of the policies and protocols relevant to students and their families and explain to the students the educational and legal consequences of making a bomb threat to a school.

[ 2001, c. 67, §2 (NEW) .]

19. Adoption of policy to manage concussive and other head injuries. Beginning January 1, 2013, the school board of each public school and the governing body of each private school enrolling more than 60% of its students at public expense in this State shall adopt and implement a policy on the management of concussive and other head injuries in school activities and athletics that is consistent with the model policy developed by the commissioner in accordance with section 254, subsection 17.

[ 2011, c. 688, §2 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 661, §§1,2 (AMD). 1983, c. 806, §10 (AMD). 1983, c. 859, §§C1-C3,C7 (AMD). 1983, c. 859, §§K3,K7 (AMD). 1983, c. 862, §52 (AMD). 1985, c. 713, §3 (AMD). 1989, c. 425, §§1,2 (AMD). 1989, c. 708, §1 (AMD). 1989, c. 878, §B17 (AMD). 1989, c. 889, §6 (AMD). 1991, c. 885, §E20 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 157, §1 (AMD). 1993, c. 423, §1 (AMD). 1995, c. 322, §5 (AMD). 1997, c. 298, §1 (AMD). 1997, c. 594, §1 (AMD). 1999, c. 351, §2 (AMD). 1999, c. 424, §A1 (AMD). 2001, c. 67, §2 (AMD). 2001, c. 341, §2 (AMD). 2001, c. 454, §7 (AMD). 2001, c. 471, §D17 (AMD). 2001, c. 471, §D18 (AFF). 2001, c. 588, §§4-10 (AMD). 2001, c. 644, §1 (AMD). 2005, c. 307, §§1-3 (AMD). 2005, c. 662, §A6 (AMD). 2007, c. 408, §1 (AMD). 2009, c. 614, §1 (AMD). RR 2011, c. 1, §25 (COR). 2011, c. 249, §1 (AMD). 2011, c. 395, §§1-3 (AMD). 2011, c. 614, §§3-7 (AMD). 2011, c. 659, §2 (AMD). 2011, c. 688, §2 (AMD). 2013, c. 581, §2 (AMD).



20-A §1002. Prohibited appointments and employment

The following provisions apply to members of a school board. [1981, c. 693, §§5, 8 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Employee" means a person who receives monetary payment or benefits, no matter the amount paid or hours worked, for personal services performed for a school administrative unit. [1999, c. 128, §1 (NEW).]

B. "Volunteer" means a person who performs personal services for a school administrative unit without monetary payment or benefits of any kind or amount. [1999, c. 128, §1 (NEW).]

[ 1999, c. 128, §1 (RPR) .]

2. Employment by school administrative unit, school union, academy. A member of a school board or spouse of a member may not be an employee in a public school within the jurisdiction of the school board to which the member is elected or in a contract high school or academy located within a supervisory union in which the member is a representative on the union committee.

[ 1999, c. 128, §2 (AMD) .]

2-A. Volunteer placement by school administrative unit, school union, academy. A member of a school board or member's spouse may not serve as a volunteer when that volunteer has primary responsibility for a curricular, cocurricular or extracurricular program or activity and reports directly to the superintendent, principal, athletic director or other school administrator in a public school within the jurisdiction of the school board to which the member is elected or in a contract high school or academy located within a supervisory union in which the member is a representative on the school committee. Volunteer activities of a member of a school board or member's spouse, other than in roles that are prohibited by this subsection, may be prescribed by policies developed and approved by the school board of the school administrative unit.

[ 1999, c. 128, §3 (NEW) .]

3. Appointment to civil office and other employment. A school board member may not, during the term for which the member serves on the board and for one year after the member ceases to serve on the board, be appointed to any civil office of profit or employment position, which has been created or the compensation of which has been increased by the action of the school board during the time the member serves on the board.

[ 1991, c. 196, (AMD) .]

4. Employees serving on school boards in school unions. An employee or the spouse of an employee of a school administrative unit may not serve on the school board of another school administrative unit when the 2 school administrative units are members of the same school union and have the same superintendent of schools.

[ 1995, c. 174, §1 (NEW); 1995, c. 174, §2 (AFF) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §11 (AMD). 1991, c. 196, (AMD). 1995, c. 174, §1 (AMD). 1995, c. 174, §2 (AFF). 1999, c. 128, §§1-3 (AMD).



20-A §1003. Commencement of term of office

The term of newly elected school board members shall start: [1981, c. 693, §§ 5, 8 (NEW).]

1. After election. Immediately upon being elected and sworn in; or

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Fixed date. On a fixed date established by the voters on an appropriate article at a properly called town meeting, the date shall be between the municipal election and July 1st.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §1004. Conflict of interest; contracts

A contract made by a school board shall follow the requirement of Title 30-A, section 2605. [1987, c. 737, Pt. C, §§35, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8,10 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 737, §§C35,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 2: SUPERINTENDENTS

20-A §1051. Selection of superintendents

The following provisions shall apply to the selection of superintendents. [1981, c. 693, §§ 5, 8 (NEW).]

1. Eligibility requirements. Only those persons who hold a state certificate of superintendence grade, issued in accordance with chapter 501 or 502, are eligible to become superintendents. Members of the school board are not eligible to become superintendent in the school administrative unit that they represent. Superintendents' certificates must be revoked in accordance with section 13020. Grounds for revocation include, but are not limited to, the employment or retention of uncertified personnel in a school administrative unit in violation of this Title or of any rules adopted pursuant to this Title.

[ 2001, c. 588, §11 (AMD) .]

2. Appointment. The school board shall elect, by majority vote of the full membership, the superintendent. The school board, upon notification by the commissioner, shall meet no later than December 31st of the year preceding the expiration of the superintendent's contract, at a day and place determined by the chair of the school board. When a vacancy occurs, the school board shall meet as soon as possible to choose a superintendent.

[ 2001, c. 588, §12 (AMD) .]

3. Term. The superintendent's term shall be established by the school board.

A. The term may not exceed 5 years. [1981, c. 693, §§ 5, 8 (NEW).]

B. The term shall expire on June 30th of the year of expiration. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Failure to elect. If the school board fails to elect a superintendent by June 30th, the school board may appoint a competent and qualified agent, with the advice and consent of the commissioner, to serve in that capacity until a superintendent is elected.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

5. Notice to the commissioner. Annually and when a new superintendent is chosen, the chairman and secretary of the school board shall certify under oath to the commissioner, on forms provided by the commissioner, all facts relating to the unit's selection of a superintendent.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

6. Election in certain units. The following provisions shall apply to the election of superintendents by certain units.

A. In a school union, the union committee shall perform the functions of a school board. [1981, c. 693, §§ 5, 8 (NEW).]

B. In a school administrative unit governed by a private and special law that provides for the election of a superintendent, the governing board shall elect a superintendent in the manner provided in that law. [1981, c. 693, §§ 5, 8 (NEW).]

C. In a community school district, the district school committee shall elect the superintendent. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 39, §1 (AMD). 1983, c. 485, §5 (AMD). 1983, c. 816, §A10 (AMD). 1991, c. 655, §1 (AMD). 2001, c. 588, §§11,12 (AMD).



20-A §1052. Discharge

A school board may discharge a superintendent before the expiration of the contract term. [1981, c. 693, §§ 5, 8 (NEW).]

1. Requirements. The superintendent may be discharged only:

A. For cause; [1981, c. 693, §§5, 8 (NEW).]

B. After due notice and investigation; and [1981, c. 693, §§5, 8 (NEW).]

C. By a majority vote of the full membership of the school board. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Salary. On discharge, the superintendent's salary shall cease.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Appeal. The superintendent may appeal the school board's decision to the commissioner. The commissioner shall hold a hearing as part of the appeal.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §1053. Allocation of services

1. School unions. The union committee shall establish a policy to guide the relative amount of service to be performed by the superintendent in each unit.

[ 2001, c. 588, §13 (AMD) .]

2. Community school district. In community school districts, the district school committee shall also establish a policy to guide the relative amount of service to be performed by the superintendent in each school administrative unit.

[ 2001, c. 588, §13 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2001, c. 588, §13 (AMD).



20-A §1054. Office and salary

1. Office. The school board or union committee shall provide for an office for the superintendent, office assistants, supplies, utilities and other office expenses.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Salary. The school board or union committee shall fix the superintendent's salary.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §1055. Superintendent; powers and duties

The superintendent is responsible for the ongoing administration of the school administrative unit and for ensuring that the operation of the schools conforms to policies and rules as adopted by the school board and to state laws and rules. The superintendent also is the ex officio secretary of the school board and school building committee chosen by the administrative unit and shall perform duties as the school board or school building committee direct. [2001, c. 588, §14 (AMD).]

1. Records, orders, vouchers. The superintendent is responsible for:

A. Keeping a permanent record of all the votes, orders and proceedings; [2001, c. 588, §15 (AMD).]

B. Placing all orders for materials and supplies purchased by vote of the school building committee or school board; [2001, c. 588, §15 (AMD).]

C. Keeping all financial records and accounts; and [2001, c. 588, §15 (AMD).]

D. Issuing vouchers showing the correctness of bills contracted on account of school appropriations. [2001, c. 588, §15 (AMD).]

[ 2001, c. 588, §15 (AMD) .]

2. Inspect schools; annual report. The superintendent is responsible for:

A. Inspecting the schools and reviewing the operating rules, the discipline and the proficiency of the students; [2001, c. 588, §16 (AMD).]

B. Visiting each school at least the minimum number of times each term required by the school board or union committee as established by the policy adopted under section 1053; and [2001, c. 588, §16 (AMD).]

C. Annually, reporting to the commissioner on the progress of the comprehensive education plan required under section 4502, subsection 6. [2001, c. 588, §16 (AMD).]

[ 2001, c. 588, §16 (AMD) .]

3. Financial and building report. At least annually, the superintendent shall send an accurate account of school finances and an accurate report on the condition of school facilities to each school board member.

[ 2001, c. 588, §16 (AMD) .]

4. Educational materials. The superintendent is responsible for carrying out the policies of the school board established pursuant to section 1001, subsection 10-A for the selection and purchase of all educational materials.

[ 2001, c. 588, §16 (AMD) .]

5. Distribution and accounting of supplies. The superintendent shall ensure that all necessary apparatus and supplies are distributed to each school, accurately accounted for and economically used.

[ 2001, c. 588, §16 (AMD) .]

6. Display of flags. The superintendent shall:

A. Ensure that the United States and Maine flags are displayed from public school buildings every school day and on appropriate occasions; [1985, c. 103, §1 (AMD).]

A-1. Ensure that an American flag is displayed in every classroom in each public school in the unit; and [1985, c. 103, §2 (NEW).]

B. Report annually to the school board the amount necessary to furnish the public schools with suitable flags and flagstaffs. The school administrative unit shall appropriate the necessary funds. [1981, c. 693, §§5, 8 (NEW).]

[ 1985, c. 103, §§1, 2 (AMD) .]

7. Enforce rules of the school board. The superintendent shall enforce or cause to be enforced all rules of the school board.

[ 1981, c. 693, §§5, 8 (NEW) .]

8. Full-time employment. The entire time of a full-time superintendent shall be devoted to superintendence in the school supervisory unit which employs the superintendent. A full-time superintendent may perform educational service outside of the supervisory unit with the approval of the commissioner and with the consent of the school board.

[ 1987, c. 330, §1 (RPR) .]

8-A. Part-time employment. A superintendent who is employed as a part-time superintendent shall perform the duties agreed upon between the superintendent and the employing school board, subject to approval by the commissioner.

[ 1987, c. 330, §2 (NEW) .]

9. Report to the commissioner. The superintendent shall annually report, under oath, to the commissioner before a date established by the commissioner, concerning the operation of the school unit. The report shall contain:

A. The amount appropriated and expended on elementary and secondary education in the preceding fiscal year; [1981, c. 693, §§5, 8 (NEW).]

B. The number of weeks schools were open; [1981, c. 693, §§5, 8 (NEW).]

C. The number of students registered; [1981, c. 693, §§5, 8 (NEW).]

D. The average attendance; [1983, c. 859, §§4, 25 (AMD).]

E. The amount received for tuition; and [1983, c. 859, Pt. A, §§4, 25 (AMD).]

F. Other information required by rule adopted by the commissioner to demonstrate compliance with the requirements of this Title. [1983, c. 859, Pt. A, §§4, 25 (NEW).]

[ 1983, c. 859, Pt. A, §§4, 25 (AMD) .]

10. Supervise school employees. The superintendent is responsible for implementing a performance evaluation and professional growth system for all teachers and principals pursuant to chapter 508 and an evaluation system for all other employees of the school administrative unit. The superintendent shall evaluate probationary teachers during, but not limited to, their 2nd year of employment. The method of evaluation must be determined by the school board, be in compliance with the requirements of chapter 508 and be implemented by the superintendent.

[ 2011, c. 635, Pt. A, §1 (AMD) .]

11. Notification teams. Within 10 days after receiving notice from a district attorney of an alleged juvenile offense or juvenile offense, pursuant to Title 15, section 3308, subsection 7, paragraph E or after receiving notice from a law enforcement officer of credible information that indicates an imminent danger to the safety of students or school personnel pursuant to Title 15, section 3301-A, the superintendent shall convene a notification team. The notification team must consist of the administrator of the school building or the administrator's designee, at least one classroom teacher to whom the student is assigned, a parent or guardian of the student and a guidance counselor. The notification team is entitled to receive the information described in Title 15, section 3308, subsection 7, paragraph E, subparagraphs (1) to (6) and in Title 15, section 3301-A. The notification team shall also determine on the basis of need which school employees are entitled to receive that information.

Confidentiality of this criminal justice information regarding juveniles must be ensured at all times, and the information may be released only under the conditions of this subsection. The superintendent shall ensure that confidentiality training is provided to all school employees who have access to the information.

[ 2003, c. 190, §2 (AMD) .]

12. Reintegration team. Within 10 days after receiving information from the Department of Corrections pursuant to Title 15, section 3009, the superintendent shall convene a reintegration team to carry out reintegration planning pursuant to section 254, subsection 12. The reintegration team must consist of the administrator of the school or the administrator's designee; at least one classroom teacher to whom the student will be assigned or who is involved in the school's student assistance team; a parent, guardian or custodian of the student; and a guidance counselor. The reintegration team is entitled to receive the information described in Title 15, section 3308, subsection 7, paragraph B-1, subparagraph (3) and Title 34-A, section 1216, subsection 1, paragraph F. The reintegration team shall also determine, on the basis of need, which school employees may receive that information.

Confidentiality of the criminal justice information regarding juveniles must be ensured at all times and the information may be released by a member of the reintegration team only under the conditions of this subsection. The superintendent shall ensure that confidentiality training is provided to all school employees who have access to the information.

[ 2003, c. 205, §7 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §1 (AMD). 1983, c. 485, §6 (AMD). 1983, c. 806, §12 (AMD). 1983, c. 859, §§A4,A25 (AMD). 1985, c. 103, §§1,2 (AMD). 1985, c. 797, §13 (AMD). 1987, c. 330, §§1,2 (AMD). 1999, c. 345, §2 (AMD). 2001, c. 452, §4 (AMD). 2001, c. 588, §§14-17 (AMD). 2003, c. 190, §2 (AMD). 2003, c. 205, §7 (AMD). 2011, c. 172, §1 (AMD). 2011, c. 635, Pt. A, §1 (AMD).









Chapter 103: SCHOOL ADMINISTRATIVE DISTRICTS

Subchapter 1: PURPOSE

20-A §1101. Organization of school administrative units

It is declared policy of the State to encourage the development of school administrative units of sufficient size to provide: [1981, c. 693, §§ 5, 8 (NEW).]

1. Opportunity. A more equalized educational opportunity for pupils;

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Programs. Satisfactory school programs;

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Tax rates. A greater uniformity of school tax rates among the units; and

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Public funds. A more effective use of the public funds expended for the support of public schools.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Subchapter 2: ORGANIZATION

20-A §1201. Criteria for establishing a school administrative district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2007, c. 240, Pt. XXXX, §6 (RP).



20-A §1202. Formation of district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 485, §§7,8 (AMD). 1987, c. 402, Pt. A, §118 (AMD). 1987, c. 737, §§C36,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1993, c. 608, §1 (AMD). 2007, c. 240, Pt. XXXX, §7 (RP).



20-A §1203. Issuance of a certificate of organization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2007, c. 240, Pt. XXXX, §8 (RP).



20-A §1204. Transfer of property and assets (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2007, c. 240, Pt. XXXX, §9 (RP).



20-A §1205. Operational date and transfer of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 480, §A16 (AMD). 2001, c. 588, §18 (AMD). 2007, c. 240, Pt. XXXX, §10 (RP).



20-A §1206. Application of general law

Schools operated by legally established school administrative districts shall be the official schools of the participating municipalities. The provisions of general law relating to public education shall apply to these schools. State funds for public schools shall be paid directly to the treasurer of the school administrative district. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Subchapter 3: SCHOOL DIRECTORS

20-A §1251. Board of directors

Provisions for a board of directors shall be as follows. [1981, c. 693, §§ 5, 8 (NEW).]

1. Size. The size shall be determined by the joint meeting under section 1203 or by the reapportionment committee under section 1255, but shall not be less than 5. It shall include at least one director from each municipality or subdistrict.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Term of office. In municipalities with annual elections, directors shall serve a 3-year term. In municipalities with biennial elections, directors shall serve a 4-year term. A director shall serve until a successor is elected and qualified.

[ 1983, c. 806, §13 (AMD) .]

3. Terms of office under district formation. The newly elected directors under a district formation or reapportionment plan shall meet and draw lots for the length of term specified as follows.

A. In municipalities with annual elections, 1/3 of the directors shall serve one-year terms, 1/3 shall serve 2-year terms and 1/3 shall serve 3-year terms. If the number of directors is not evenly divisible by 3, the first remaining director shall serve a 3-year term and the 2nd a 2-year term. [1981, c. 693, §§ 5, 8 (NEW).]

B. In municipalities with biennial elections, 1/2 of the directors shall serve a 4-year term and 1/2 a 2-year term. If the number of directors is not divisible by 2, the remaining director shall serve a 4-year term. [1981, c. 693, §§ 5, 8 (NEW).]

C. The directors shall serve their terms as determined at the organizational meeting and an additional period until the next regular election of the municipalities. Thereafter, the directors' terms of office shall be established in accordance with the provisions of section 1003. [1983, c. 485, §9 (AMD).]

[ 1983, c. 485, §9 (AMD) .]

4. Compensation. Compensation for attendance at a school board meeting shall be between $10 and $25 per meeting. Whenever the directors recommend to increase their compensation, they shall submit their recommendation to the district voters for approval.

A. On notification by the school board, the municipal officers shall, at the next regular or special town meeting or city election, prepare a warrant or ballot for the purpose of voting on the proposed increase.

The question shall be in the following form.

"Should the School Administrative District No. directors be paid compensation at the rate of $ for each meeting which each director attends?"

[1981, c. 693, §§5, 8 (NEW).]

B. No increase in compensation is effective unless approved by a majority of the voters voting on the question. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§ 5, 8 (NEW) .]

5. Secretary and treasurer. The superintendent shall serve as secretary and treasurer of the school board and shall give a bond to the district of a sum and with the sureties as the school board shall determine. The bond shall be deposited with the chairman. The expense of that bond shall be paid by the district. The bond premium, compensation paid directors for attendance at meetings and expenses of the district shall be paid from funds of the district by the treasurer on vouchers presented and certified by the superintendent and approved by a majority of the school board or a finance committee duly elected annually by that board.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

6. Oath of office. Before their first meeting, newly elected directors must take the following oath or affirmation before a dedimus justice or notary public.

"I ................ do swear that I will faithfully discharge to the best of my abilities the duties encumbent on me as a school director of School Administrative District No........ according to the Constitution and laws of this State. So help me God."

A. A director shall take the oath or affirmation and return a certificate documenting that the oath has been taken to the secretary of the district to place in the district records. [1987, c. 736, §40 (AMD).]

B. If a director is conscientiously scrupulous of taking an oath, the word "affirm" may be used instead of "swear" and the words "this I do under the pains and penalty of perjury" instead of the words "so help me God." [1991, c. 655, §2 (AMD).]

[ 1991, c. 655, §2 (AMD) .]

7. Election of officers. The board of directors shall elect a chairman and vice-chairman and other officers as may be necessary.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 485, §9 (AMD). 1983, c. 806, §§13,14 (AMD). 1987, c. 736, §40 (AMD). 1991, c. 655, §2 (AMD).



20-A §1252. Methods of representation

The following are methods of representation. [1981, c. 693, §§5, 8 (NEW).]

1. Method A: Subdistrict representation. Directors shall represent subdistricts.

A. The subdistricts, as far as practicable, shall be whole municipalities. If the municipalities are divided into subdistricts, then they shall be divided into subdistricts of approximately equal size as determined by the latest Federal Decennial Census or Federal Estimated Census. The municipal officers shall provide a separate voting place for each subdistrict of the municipality. [1981, c. 693, §§5, 8 (NEW).]

B. The boundaries of each subdistrict shall be determined by a majority vote of the joint meeting or reapportionment committee. Each subdistrict shall have one director, except that in a municipality comprised of 2 or more subdistricts, the joint meeting may authorize the election of directors-at-large. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Method B: Weighted votes. Directors shall cast weighted votes.

A. The committee shall apportion 1,000 votes among all the members of the board. The ratio of the number of votes cast by the directors representing a municipality in relation to the number 1,000 shall be the same ratio to the nearest whole number as the population of the municipality is in relation to the population of all municipalities in the district, as determined by the latest Federal Decennial Census or Federal Estimated Census. [1981, c. 693, §§5, 8 (NEW).]

B. To assure the use of whole numbers, the 1,000 votes apportioned among the board members may be increased or decreased by not more than 5 votes. [1981, c. 693, §§5, 8 (NEW).]

C. A plan may not permit the voting power of any director to exceed by more than 5% the percentage of voting power the director would have if all 1,000 votes were apportioned equally among the directors. [2011, c. 171, §1 (AMD).]

D. In a municipality served by 2 or more directors, the votes cast by them shall be divided equally among them. The directors shall be elected at large within the municipality unless otherwise provided by municipal charter. [1981, c. 693, §§5, 8 (NEW).]

[ 2011, c. 171, §1 (AMD) .]

3. Method C: At-large voting. Directors shall be elected at large by all of the voters in the district.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Method D: Other. Directors may be elected by any other method that meets the requirements of the one-man, one-vote principle that is not included in Methods A, B or C.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5, 8 (NEW). 1983, c. 806, §15 (AMD). 2011, c. 171, §1 (AMD).



20-A §1253. Election

For the purpose of nominations, school directors shall be considered municipal officials and shall be nominated in accordance with Title 30-A, chapter 121, or with a municipal charter, whichever is applicable. [1987, c. 737, Pt. C, §§37, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8,10 (AMD).]

1. Initial meeting on district formation. On the election of the school directors, the clerk of each municipality within the school administrative district shall forward the names of the directors elected for that municipality to the state board with other data with regard to their election as the state board may require. On receipt of the names of all of the directors, the state board shall set a time, place and date for the first meeting of the directors and give notice to the directors in the manner set forth in section 1202, subsection 3, paragraph A.

[ 1983, c. 480, Pt. A, §17 (AMD) .]

2. Special provisions. In the election for representation under the methods provided in section 1252 the following shall apply.

A. Under Method A:

(1) Within 60 days, but no earlier than 45 days after notification by the board of directors of the approval or reapportionment plan, the municipal officers shall call a special election to elect directors to serve under the plan for the school administrative district;

(2) Nomination papers must be furnished by the secretary of the district at least 10 days before the deadline for filing of nomination papers. Notwithstanding any other section of this Title, directors must be nominated by obtaining a minimum of 25 and a maximum of 50 signatures of registered voters residing within the subdistrict. The secretary shall notify the municipal officers of the names of candidates in each subdistrict;

(3) The ballots must be prepared in accordance with subparagraph (7);

(4) The clerks of each municipality shall forward to the secretary the results of the vote by subdistrict;

(5) The board of directors shall meet and total the votes cast for each candidate within each subdistrict and shall immediately notify the clerks in each municipality, the candidates and the commissioner of the results of the vote;

(6) The terms of the directors elected under the original municipal representation system cease on the date that the newly elected directors are sworn into office; and

(7) Notwithstanding any other provision of statute, directors must be elected by secret ballot. The ballots must be prepared for and distributed to the municipalities or subdistricts by the secretary of the district. [1993, c. 435, §1 (AMD).]

A-1. Under Method B:

(1) Reductions in the number of directors must take place in accordance with section 1255, subsection 1, paragraph B;

(2) Additional directors must be added in accordance with section 1255, subsection 1, paragraph C; and

(3) The term of office of additional directors must be determined in accordance with section 1251, subsection 3. [1993, c. 435, §2 (NEW).]

B. Under Method C:

(1) Nominations for directors shall be made on petitions provided by the district secretary. The petitions shall be signed as provided in Title 30-A, section 2528, subsection 4, or if the candidate is a voting resident in a municipality having less than 200 population, signed by at least 20% of the registered voters of that municipality;

(2) The petitions shall be submitted to the registrar of voters in the respective municipalities for certification of the voting residence of the director nominated and of the voters signing the petition;

(3) The registrar of voters shall return the certified petitions to the district secretary not later than 30 days prior to the date of the annual election to be held in the municipality;

(4) The ballot shall be prepared and distributed by the district secretary. It shall give the number of offices to be filled and list the candidates by municipalities or subdistricts in which they are resident;

(5) Notwithstanding any other provision of law, school directors shall be elected by secret ballot;

(6) If all member municipalities do not conduct the election for directors on the same date, then all ballots cast in the elections shall be impounded by the clerk of each municipality:

(a) After all municipalities have voted, the clerks and one or more election supervisors designated by the municipal officers of each municipality shall meet at an agreed upon location and tally the ballot;

(b) The tally shall be completed within one day of the last member municipality election;

(c) The election supervisors shall select from among their members a chairman who shall supervise the tally of ballots; and

(d) The clerk of each municipality shall as promptly as possible after the election certify to the board of directors the result of the voting in that municipality; and

(7) Any recount petitions shall be filed with the secretary of the board of directors and recounts shall be conducted in each member municipality in accordance with the applicable laws. [1987, c. 737, Pt. C, §§38, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8,10 (AMD).]

[ 1993, c. 435, §§1, 2 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §2 (AMD). 1983, c. 480, §A17 (AMD). 1987, c. 737, §§C37,C38, C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1993, c. 435, §§1,2 (AMD).



20-A §1254. Vacancies

Declaration and filling of vacancies shall be as follows. [1981, c. 693, §§5, 8 (NEW).]

1. Definition of vacancy. A vacancy occurs:

A. When the term of the office of a school director expires; [1981, c. 693, §§5, 8 (NEW).]

B. When a school director changes residency from the municipality or subdistrict from which elected. Evidence that an individual is registered to vote in a municipality is prima facie evidence of that individual's residency; [1981, c. 693, §§5, 8 (NEW).]

C. On the death of a school director; [1987, c. 866, §1 (AMD).]

D. When a school director resigns; or [1987, c. 866, §1 (AMD).]

E. Except in municipalities having a municipal charter, when a director is absent without excuse from 3 consecutive regular board meetings, the board may declare that a vacancy exists. [1987, c. 866, §2 (NEW).]

[ 1987, c. 866, §§1, 2 (AMD) .]

2. School board. The board of directors shall notify the municipal officers of the municipalities within the district before the annual town meeting or before the regular city election of the vacancy.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Filling vacancies. Vacancies shall be filled as follows.

A. The municipal officers of the municipality in which the director resided shall select an interim director for the municipality or subdistrict to serve until the next annual municipal election. The interim director shall serve until a successor is elected and qualified. [1983, c. 806, §16 (AMD).]

B. The municipal officers shall provide at the next municipal or subdistrict election for the election of a director to fill the vacancy. [1981, c. 693, §§5, 8 (NEW).]

[ 1983, c. 806, §16 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §16 (AMD). 1987, c. 866, §§1,2 (AMD).



20-A §1255. Reapportionment

The commissioner shall determine the necessity for reapportionment. [1987, c. 395, Pt. A, §53 (AMD).]

1. Duties of commissioner. The commissioner shall determine if a district is apportioned in accordance with the principles of one person, one vote, if:

A. The commissioner receives a request by the board of directors; [2003, c. 354, §1 (AMD).]

B. The commissioner receives a petition signed by district voters equal to at least 10% of the voters who voted in the last gubernatorial election in the district; or [2003, c. 354, §1 (AMD).]

C. The commissioner determines a district is not apportioned according to the principles of one person, one vote. [2003, c. 354, §1 (AMD).]

The commissioner shall make a determination under paragraph A or B within 30 days of receiving the request or the petition.

[ 2003, c. 354, §1 (AMD) .]

2. Awaiting census results. If the commissioner receives a request within 12 months before a Federal Decennial Census or Federal Estimated Census, he may wait until after the new census figures are available to make a determination.

[ 1987, c. 395, Pt. A, §54 (AMD) .]

3. Findings and order. If the commissioner finds the district's representation is not apportioned in accordance with the principle of one person, one vote, the commissioner shall, within 7 days of that decision, notify the superintendent of the finding and shall order the superintendent to notify the municipal officers in each municipality in the district and the school board to create a reapportionment committee. The superintendent's notification must include the commissioner's notification, the information provided pursuant to subsection 6 and the time and place for the first meeting of the committee, which must be held not later than 20 days after the notification.

[ 2003, c. 354, §1 (AMD) .]

4. Reapportionment committee membership. The reapportionment committee shall consist of one municipal officer and one citizen at large from each member municipality, chosen by the municipal officers, and one director from each municipality, chosen by the board of directors. The appointments shall be made prior to the first meeting of the committee.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Quorum. A majority of the committee shall be a quorum.

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Duties of commissioner. The commissioner shall provide the superintendent with the most recent Federal Decennial Census or Federal Estimated Census figures for each municipality in the district and at least one recommended apportionment plan.

[ 2003, c. 354, §2 (AMD) .]

7. Duties of the reapportionment committee. The committee shall:

A. Elect a chairman and secretary and may adopt suitable rules of procedure; [1981, c. 693, §§5, 8 (NEW).]

B. Consider and by majority vote adopt a plan including the method of representation, total number of directors and number of directors representing each municipality or subdistrict; and [1981, c. 693, §§5, 8 (NEW).]

C. Within 90 days of the first meeting, send a report of their plan to the state board for approval. It may, within the 90-day limit, submit alternative plans for apportionment. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

8. Commissioner approval. The commissioner shall approve or disapprove the committee plan within 30 days of receiving it.

[ 1987, c. 395, Pt. A, §54 (AMD) .]

9. Failure to gain commissioner approval. If a plan has not been adopted by the committee or approved by the commissioner within the time limits, he shall prepare a suitable plan.

[ 1987, c. 395, Pt. A, §54 (AMD) .]

10. Putting the approved plan into effect. On approval of a plan, the commissioner shall send a certified copy to the municipal officers and school directors. The original plan shall be retained in the department files.

A. The approved plan shall be effective immediately. The committee shall determine the terms of the directors who shall be elected at the next annual municipal elections so as to comply with section 1253. [1981, c. 693, §§5, 8 (NEW).]

B. If the approved plan requires a reduction of the number of directors to be elected in a municipality, the reduction must be achieved in accordance with this paragraph.

(1) If possible, the reduction must be achieved by the voluntary resignation of one or more of the directors.

(2) If the reduction can not be achieved in accordance with subparagraph (1) and the plan is approved and filed less than 30 days prior to the annual municipal election, the number of open positions to be filled by the election process must be reduced to the number required by the approved plan.

(3) If the reduction can not be achieved in accordance with subparagraph (1) or (2), or a combination of the 2, all of the remaining existing directors representing the municipality shall choose by lot which directors' terms must terminate. [2003, c. 57, §1 (RPR).]

C. If the approved plan requires that additional directors be elected in a municipality, the municipal officers shall fill the vacancies by appointment. A new director shall serve until a successor is elected and qualified at the next annual municipal election. [1983, c. 806, §17 (AMD).]

D. [1993, c. 435, §3 (RP).]

E. The reapportionment committee shall thereupon be dissolved. [1981, c. 693, §§5, 8 (NEW).]

[ 2003, c. 57, §1 (AMD) .]

11. Duties of present directors during reapportionment. The board of directors, during the reapportionment of its membership, shall serve as legal representatives of the district until the reapportionment is completed. The board shall carry out all business of the district, including the borrowing of necessary funds which may be required during the period of reapportionment.

[ 1981, c. 693, §§5, 8 (NEW) .]

12. State board review of commissioner's decisions. A school administrative district or interested parties may request that the state board reconsider decisions made by the commissioner in this section. The state board shall have the authority to overturn a decision made by the commissioner. In exercising this power, the state board is limited by this section.

[ 1987, c. 395, Pt. A, §56 (NEW) .]

13. Rules. The state board may adopt rules to carry out this section.

[ 1987, c. 395, Pt. A, §56 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 485, §10 (AMD). 1983, c. 806, §17 (AMD). 1987, c. 395, §§A53-A56 (AMD). 1993, c. 435, §3 (AMD). 2003, c. 57, §1 (AMD). 2003, c. 354, §§1,2 (AMD).



20-A §1256. Powers and duties

The board of directors: [1981, c. 693, §§5, 8 (NEW).]

1. School district name. May select an unofficial name for the district;

[ 1983, c. 485, §11 (AMD) .]

2. Finance committee. May elect a finance committee of 3 or more members who must be directors;

[ 2005, c. 496, §1 (AMD) .]

3. Operating schools. May authorize and oversee the operation of elementary schools;

[ 2001, c. 588, §19 (AMD) .]

4. Purchase of land outside the district. May purchase land outside of the geographical limits of the district and erect a school on it if, because of the location of other schools within the school district or transportation difficulties, a school within the district would not be in the best interests of the district;

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Bylaws. Shall adopt bylaws for the regulation of the affairs of the board and the conduct of its business;

[ 1981, c. 693, §§5, 8 (NEW) .]

6.

[ 1983, c. 422, §3 (RP) .]

7. Gifts. May accept and receive money or other property, outright or in trust, for any specified benevolent or educational purpose. The board shall comply with the following in accepting gifts.

A. If the board receives written notice from a prospective donor or a representative of the donor, of a proposed gift, they shall submit the matter to the next regular meeting of the board or shall call a special meeting. The board shall, within 10 days after the meeting, send written notice of its acceptance or rejection. [1983, c. 806, §18 (AMD).]

B. If the gift is in trust, the board shall cause the trust funds to be deposited or invested according to Title 30-A, chapter 223, subchapter III-A.

(1) Unless prohibited by a trust instrument, the district may treat any 2 or more trust funds as a single fund for the purposes of investment.

(2) After deduction for management expenses, any interest earned or capital gains realized must be prorated among the various trust funds.

(3) Property or securities included in the corpus of a trust fund must be retained where the trust instrument so provides.

(4) Unless otherwise specified in the trust instrument, only the annual income from the trust fund may be spent.

(5) If the district fails to comply with the terms of the trust instrument, the trust fund reverts to the donor or the donor's heirs. [2001, c. 588, §20 (AMD).]

C. If the money or other property is a conditional gift for any specified benevolent or educational purpose, the following shall apply.

(1) Prior to the acceptance of a gift the board of directors shall obtain approval of the legislative body of the school administrative district.

(2) When the donor's part of the agreement respecting the execution of the conditional gift has been completed, the district shall perpetually comply with, and may raise money to carry into effect, the conditions upon which it was made.

(3) Unless otherwise specified by its terms, a conditional gift of money shall be deposited or invested according to Title 30-A, chapter 223, subchapter III-A. [1987, c. 737, Pt. C, §§40, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8,10 (AMD).]

[ 2001, c. 588, §20 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §3 (AMD). 1983, c. 485, §11 (AMD). 1983, c. 806, §18 (AMD). 1987, c. 737, §§C39,C40, C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 2001, c. 588, §§19,20 (AMD). 2005, c. 496, §1 (AMD).



20-A §1257. Quorum

At least a majority of the board of directors in number and voting power shall be a quorum. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §1258. Program

A school administrative district shall maintain a program which includes kindergarten to grade 12. [1981, c. 693, §§5, 8 (NEW).]

1. Secondary school. A district shall provide a secondary school facility as follows.

A. A district which enrolls more than 700 pupils in grades 9 to 12 may operate more than one 4-year school. [1981, c. 693, §§5, 8 (NEW).]

B. A district which enrolls less than 700 pupils in grades 9 to 12 shall provide grades 10 to 12 in one facility within 4 years from the date of the district's formation. [1981, c. 693, §§5, 8 (NEW).]

C. Secondary school facilities may be operated as 4-year schools, a 6-year school for grades 7 to 12 or 2 or more 3-year schools, except that students living in an area remote from a public school may be provided for under section 5204. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Contracts for secondary school programs. In addition to the provisions for a secondary school facility set forth in subsection 1, a district may contract with a nearby school administrative unit or with a private school approved for tuition purposes for all or part of its secondary school pupils. The contract may run from a period of 2 to 10 years. The contract shall also comply with section 2703 and may provide for the formation of a joint committee in accordance with section 2704.

[ 1985, c. 797, §14 (RPR) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A5,A25 (AMD). 1985, c. 797, §14 (AMD).






Subchapter 4: FINANCING

20-A §1301. Finances

A school administrative district may raise money for establishing and maintaining public schools, erecting buildings and providing equipment. [1981, c. 693, §§5, 8 (NEW).]

1. Methods of sharing costs. The costs of operating a school administrative district must be shared among all municipalities within the district in one of the following ways.

A. Under a property valuation method, municipalities in a district shall share costs in the same proportion as each municipality's fiscal capacity as defined in section 15672, subsection 23 is to the district's fiscal capacity. [2005, c. 2, Pt. D, §3 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. Under an alternate plan approved by the state board and by a vote of the legislative bodies of the school administrative units forming the district and based on:

(1) The number of resident pupils in each town;

(2) The fiscal capacity of each member municipality as defined in section 15672, subsection 23;

(3) Any combination of subparagraphs (1) and (2); or

(4) Any other factor or combination of factors that may, but need not, include subparagraphs (1) and (2). [2005, c. 2, Pt. D, §4 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. [2001, c. 375, §1 (RP).]

D. Notwithstanding paragraphs A and B, Title 30-A, chapter 208-A or any other provision of law, the state valuation used to calculate the shared cost for each municipality in a district with a municipal incentive development zone must include the increase in equalized just value of all industrial and commercial property located in the zone over the assessed value. [1993, c. 696, §1 (NEW).]

[ 2005, c. 2, Pt. D, §§3, 4 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2. Residents on federal property or state property. For the purposes of this chapter only, a district shall count students residing on land under the control of the Federal Government, on a federal military reservation, or on state property, as residents of the district but not as residents of a municipality.

[ 1985, c. 15, (AMD) .]

3. Amendment of cost-sharing formulas. The cost-sharing formula may be amended as follows.

A. If requested by a written petition of at least 10% of the number of voters voting in the last gubernatorial election within the district, or if approved by a majority of the full board of directors, the board of directors shall hold at least one meeting of municipal representatives to reconsider the method of sharing costs. The district shall give at least 15 days' notice to each municipality comprising the district of any meeting. [2001, c. 375, §2 (AMD).]

B. Each member municipality must be represented at the meeting or meetings by 2 representatives chosen at large by its municipal officers, and one member of the district board of directors chosen by the municipality's directors. [2001, c. 375, §2 (AMD).]

B-1. Prior to the first meeting of municipal representatives pursuant to paragraph A, the district shall engage the services of a facilitator selected from the list maintained by the commissioner under subsection 4, paragraph C, subparagraph 1. The facilitator shall:

(1) At the first meeting, review and present data and information pertaining to sharing of costs within the district. Pertinent information may include, but is not limited to, the following:

(a) A description of the district's cost-sharing method, the elements involved in the calculation of each municipality's costs and a graphic depiction of the current and historic distribution of costs in the district; and

(b) If withdrawal of one or more district members is under consideration, the financial and educational impact of the withdrawal;

(2) Solicit and prepare a balanced summary of the concerns of municipal officials, educators and the public about the current method of cost sharing; and

(3) Develop a plan of action for consideration by the municipal representatives that responds to the information collected and the concerns raised. The plan of action must include a list of expectations for the conduct of the parties, options for proceeding and an assessment of the likely success of those options. [2001, c. 375, §2 (NEW).]

C. A change in the method of sharing costs may only be approved by a majority vote of the municipal representatives present and voting. [2001, c. 375, §2 (AMD).]

C-1. If a majority of the representatives from each municipality meeting pursuant to paragraph A are unable to agree on a recommendation on what the cost-sharing method for the district should be, within 15 days following the last meeting a knowledgeable 3rd party must be selected in accordance with rules adopted pursuant to subsection 4, paragraph C. The district is responsible for compensating the 3rd party. The 3rd party shall:

(1) Prepare a written summary of the process to date, including an assessment of the fairness, accuracy and responsiveness of the recommendations of the facilitator engaged pursuant to paragraph B-1;

(2) Prepare an impartial recommendation regarding changing the method of cost sharing; and

(3) Present the summary and recommendations to the municipal representatives for their consideration. [2001, c. 375, §2 (NEW).]

C-2. At an advertised public hearing, the municipal representatives shall solicit public input on the 3rd party's recommendation for cost sharing required under paragraph C-1 and any alternative method or methods proposed by municipal representatives. [2001, c. 375, §2 (NEW).]

D. If a change in the cost-sharing method is approved by a majority of the municipal representatives meeting pursuant to paragraph A, the change must be submitted to the voters at a district meeting. It becomes effective when approved by a majority vote of the district in a district referendum called and held for this purpose in accordance with sections 1351 to 1354, except that, if the proposed change is an alternative cost-sharing plan under subsection 1, paragraph B, subparagraph 4, the change must be approved by a majority of voters voting in a referendum in each municipality in the district instead of in a district referendum. [2001, c. 375, §2 (AMD).]

E. Assessments made by the school board thereafter must be made in accordance with the new method of sharing costs. [2001, c. 375, §2 (AMD).]

F. The secretary of the district shall notify the state board that the district has voted to change its method of sharing costs. The state board shall issue an amended certificate of organization showing this new method of sharing costs. [1981, c. 693, §§5, 8 (NEW).]

[ 2001, c. 375, §2 (AMD) .]

4. Departmental assistance. The department shall provide the following services relating to changing district cost-sharing methods:

A. The provision of information and data relating to cost sharing, including, but not limited to, a description of a district's method of cost sharing, the total assessment, the per pupil cost and mils raised for education for district members and the calculation of member costs. The information must be district-specific, comprehensive, easily understood by the general public, presented in graphic and spreadsheet format and available over the Internet. Written copies of the information described and additional information requested must be provided by the department upon receipt of a written request from a district school board or the legislative body of any municipality member of a district; [2001, c. 375, §3 (NEW).]

B. The provision of professional evaluation and assistance to districts and member municipalities considering changes in cost-sharing methods; and [2001, c. 375, §3 (NEW).]

C. The establishment and maintenance of lists of qualified, available individuals to assist districts considering changes in cost-sharing methods as follows:

(1) Facilitators as required in subsection 3, paragraph B-1; and

(2) Knowledgeable 3rd parties as required in subsection 3, paragraph C-1.

In establishing the lists, the department shall seek input from the Maine Municipal Association and Maine School Management Association or successor organizations. The department may adopt rules to define the qualifications, responsibilities and selection of individuals on the lists. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 375, §3 (NEW).]

[ 2001, c. 375, §3 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 15, (AMD). 1991, c. 379, (AMD). 1991, c. 802, §1 (AMD). 1993, c. 410, §F3 (AMD). 1993, c. 696, §1 (AMD). 2001, c. 375, §§1-3 (AMD). 2005, c. 2, §§D3,4 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §1302. Budget preparation

The district budget shall be prepared as follows. [1981, c. 693, §§5, 8 (NEW).]

1. Preparation by board. The board of directors shall annually prepare a budget for:

A. Operational costs; [1981, c. 693, §§5, 8 (NEW).]

B. Bonds falling due; [1981, c. 693, §§5, 8 (NEW).]

C. Interest on bonds or other obligations; [1981, c. 693, §§5, 8 (NEW).]

D. Rentals and other charges in a contract; [1981, c. 693, §§5, 8 (NEW).]

E. A lease or agreement with the Maine School Building Authority; and [1981, c. 693, §§5, 8 (NEW).]

F. Temporary loans. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Distribution. At least 7 days before the district budget meeting, the board of directors shall make available to the legislative body responsible for final budget approval and residents of the district, a detailed budget document. It shall include a summary of anticipated revenues and estimated school expenditures.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §1303. Budget meeting

The school board shall hold a district budget meeting at a time it determines. [1981, c. 693, §§5, 8 (NEW).]

1. Warrant. The budget meeting shall be called by a warrant. The warrant shall:

A. Be signed by a majority of the board of directors; [1981, c. 693, §§5, 8 (NEW).]

B. Specify the time and place of the meeting; [1981, c. 693, §§5, 8 (NEW).]

C. Include the proposed school budget and other articles the school board chooses to place before the voters, excluding authorization to borrow money for school construction purposes unless the alternate voting procedures of section 1305 are employed; [1999, c. 81, §1 (AMD).]

D. Specify the state and local shares of the state-local allocation and local leeway and additional expenditures without state participation; and [1981, c. 693, §§5, 8 (NEW).]

E. Be directed to a resident of the district by name ordering the resident to notify all voters within the district to assemble at the time and place appointed. [1981, c. 693, §§5, 8 (NEW).]

[ 1999, c. 81, §1 (AMD) .]

2. Notice. An attested copy of the warrant shall be posted by the person to whom it is directed in some conspicuous public place in each of the municipalities within the district at least 7 days before the meeting. The person who gives notice of the meeting shall make a return of the posting on the warrant stating the manner of notice in each municipality and the time when it was given.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Requested articles. If requested by a written petition of at least 10% of the number of voters voting for the gubernatorial candidates in the last gubernatorial election in each municipality within the district, the board of directors shall place specific articles, not in conflict with existing state statutes, in the warrants for consideration at the next annual district budget meeting. To be included in the warrant a petition shall be received by the board of directors at least 15 days before the date set for the budget meeting. When placed on the warrant, the articles shall be considered before action relating to the appropriation of money for the operation of schools.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1999, c. 81, §1 (AMD).



20-A §1304. Meeting procedures

The following procedures shall be used at a district meeting. [1981, c. 693, §§ 5, 8 (NEW).]

1. Election of moderator. The secretary of the board of directors, or when absent, the chairman of the school board, shall open the meeting and call for the election of a moderator, receive and count votes for moderator and swear in the moderator.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Appointing ballot clerks. The moderator shall appoint from the certified voting list the ballot clerks necessary for the efficient operation of the meeting. The clerks shall be sworn in by the moderator.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Budget consideration. The budget shall be thoroughly explained. The voters shall have an opportunity to be heard. The voters may change only items dealing with:

A. The expenses necessary to operate the school administrative district; [1981, c. 693, §§5, 8 (NEW).]

B. Appropriations for the reserve fund; or [1981, c. 693, §§5, 8 (NEW).]

C. Appropriations for the contingency fund and school construction purposes. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Approval. A majority vote of those voters present and voting shall be necessary for the approval of the annual budget.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Voting lists. Registration of voters for the annual budget meeting shall be held in each member municipality in accordance with Title 21-A, section 122.

A. Prior to the annual budget meeting, the municipal clerks of the member municipalities shall supply to the board of directors a certified corrected copy of the registered voters of their municipality. [1981, c. 693, §§ 5, 8 (NEW).]

B. The lists shall be used in determining the voters who are eligible to vote at the annual budget meeting. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1989, c. 502, Pt. A, §50 (AMD) .]

6. Written ballot. An article must be voted on by written ballot if at least 10% of those present and voting vote to use a written ballot. The department, in consultation with municipal and school officials and with organizations representing those officials, shall develop and distribute guidelines to assist district budget meeting moderators in explaining and implementing this subsection.

[ 1999, c. 710, §2 (RPR) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 770, §1 (AMD). 1989, c. 502, §A50 (AMD). 1999, c. 710, §2 (AMD).



20-A §1305. Alternative voting procedures

If requested before January 31, 2001 by a written petition of at least 10% of the number of voters voting in the last gubernatorial election in the municipalities within the district, the board of directors shall cause the following article to be voted on by the voters of the member municipalities.

"Shall School Administrative District No..... require that the voting at future district budget meetings and special district budget meetings be done by referendum within each member municipality of the district instead of using the district meeting procedure?

Yes No "

[1999, c. 710, §3 (AMD).]

1. Procedure. The procedure for voting on the article shall be as follows.

A. On receipt of a request and if the request complies with the requirement of this section, the board of directors shall immediately notify the municipal officers within the district of the receipt of the request. [1981, c. 693, §§5, 8 (NEW).]

B. The municipal officers of each municipality within the district shall then cause the article to be placed on the ballots for that municipality for the next statewide election occurring at least 45 days after the date on which the municipal officers received the notice. [1983, c. 485, §12 (AMD).]

C. The warrants, notices and voting procedures to be followed within a municipality, including absentee voting procedures, shall be the same as those provided in Title 21-A, except that the duties of the Secretary of State shall be performed by the board of directors. [1989, c. 502, Pt. A, §51 (AMD).]

D. Municipal clerks shall, within 24 hours of the determination of the results of the vote in their municipality, certify to the board of directors the total number of votes cast in the affirmative and in the negative on the article. [1981, c. 693, §§5, 8 (NEW).]

E. As soon as all of the results from all of the municipalities have been returned to the board of directors, the board shall meet and compute the total number of votes cast in the affirmative and in the negative on the article in all of the municipalities within the district. [1981, c. 693, §§5, 8 (NEW).]

F. If the board of directors determines that there were more votes cast in the affirmative than there were in the negative on the article, they shall declare that the article has passed. [1981, c. 693, §§5, 8 (NEW).]

G. If the board of directors determines that the total number of votes cast on the article in the affirmative is equal to or less than those in the negative, they shall declare that the article has not passed. [1981, c. 693, §§5, 8 (NEW).]

H. The board of directors shall enter their declaration and computations in their records and send certified copies of it to the municipal clerk of each municipality within the district. [1981, c. 693, §§5, 8 (NEW).]

[ 1989, c. 502, Pt. A, §51 (AMD) .]

2. Application. Following the board of director's declaration that the article has passed, the board shall cause the voting at all future district budget meetings and to be called within each municipality within the district. The voting must be held in accordance with the procedures set out in sections 1351 to 1354, except that the warrant and absentee ballots for the meeting must be prepared and distributed to the municipal clerks at least 14 days prior to the date of the referendum. The board may hold informational meetings on voting procedure and budget prior to voting. The board shall be responsible for the form of the articles to be voted on in the municipalities, except as otherwise provided by law.

[ 1993, c. 372, §1 (AMD) .]

3. Failure to approve a budget. If the budget or a portion of the budget fails to receive a majority vote at the referendum, the board of directors shall decide in a public proceeding whether subsequent votes on the portion of the budget that was defeated must be conducted in accordance with the referendum procedure in subsection 2 or at a district budget meeting held at a single place in the district in accordance with procedures in sections 1303 and 1304. Subsequent votes conducted in accordance with the referendum procedure in subsection 2 must be held within 45 days. Subsequent votes conducted in accordance with sections 1303 and 1304 must be held within 30 days. These referenda or meetings must be held solely for the purpose of approving an alternative operating school budget to replace the part of the proposed budget that the voters failed to approve. The board may continue in this manner until an alternative budget is adopted.

[ 1993, c. 372, §2 (AMD) .]

4. Reconsideration of alternative voting procedure.

[ 1999, c. 710, §4 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §4 (AMD). 1983, c. 485, §12 (AMD). 1983, c. 639, §§1,2 (AMD). 1983, c. 770, §§2,3 (AMD). 1987, c. 637, §§1,2 (AMD). 1989, c. 502, §A51 (AMD). 1993, c. 372, §§1,2 (AMD). 1999, c. 710, §§3,4 (AMD). 1999, c. 710, §3 (AMD).



20-A §1305-A. Cost center summary alternative budget format (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 710, §5 (NEW). 2005, c. 12, §WW1 (AMD). 2005, c. 683, §A21 (AMD). 2009, c. 571, Pt. E, §1 (RP).



20-A §1305-B. Budget validation referendum (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 710, §5 (NEW). 2005, c. 683, §A22 (AMD). 2009, c. 571, Pt. E, §2 (RP).



20-A §1305-C. Mandatory budget validation and cost center summary budget form

Notwithstanding any other law, school administrative district budgets developed after January 1, 2008 must conform to the format and referendum procedures for regional school units as set forth in sections 1485 and 1486. A school administrative district is deemed to be a regional school unit solely for the purpose of developing a budget pursuant to sections 1485 and 1486. [2007, c. 668, §2 (AMD); 2007, c. 668, §55 (AFF).]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §11 (NEW). 2007, c. 668, §2 (AMD). 2007, c. 668, §55 (AFF).



20-A §1306. Budget format

The board of directors shall determine the budget format unless it is established by the district voters. [1989, c. 414, §4 (AMD).]

1. Petition. An article establishing the budget format may be placed on the next warrant if authorized by a majority vote of the board or if a written petition of at least 10% of the number of voters voting in the last gubernatorial election in the municipalities within the district has been presented to the board.

[ 1989, c. 414, §4 (AMD) .]

2. Meeting. A school budget format may be established by the district voters if the lesser of either 20% of the number of registered voters or 200 registered voters vote on an appropriate warrant article and a majority approve it. The meeting shall be called and held as provided for budget meetings under sections 1303 and 1304 or under sections 1351 to 1354 if the directors so choose or if the voting at district budget meetings is done within each member municipality.

[ 1989, c. 414, §4 (AMD) .]

3. Effective date. A change in budget format shall be voted on at least 90 days prior to the budget year for which that change is to be effective.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 414, §4 (AMD).



20-A §1307. Specific line budgets

If the school budget format requires specific line categories, then in preparing the warrant and conducting the budget meeting, the following shall apply. [1981, c. 693, §§5, 8 (NEW).]

1. Separate articles. Each category shall be included in a separate warrant article.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Transfer. Unless authorized by the voters, the board of directors may not transfer funds between line item categories.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Summary action. To summarize the action taken on the school budget for the purposes of determining state and local cost sharing, the articles prescribed in chapter 606-B must also be voted upon.

[ 2005, c. 2, Pt. D, §5 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

4. Budget explanation. The warrant may include an explanation of the relationship between warrant articles authorizing specific line item expenditures as provided in subsection 1 and the articles prescribed in chapter 606-B summarizing the budget proposal.

[ 2005, c. 2, Pt. D, §6 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 485, §13 (AMD). 1997, c. 68, §§1,2 (AMD). 2005, c. 2, §§D5,6 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §1308. Failure to pass budget

If a budget for the operating of the district is not approved prior to July 1st, the latest budget as submitted by the board of directors is automatically considered the budget for operational expenses for the ensuing year until a final budget is approved, except that, when the school board delays the school budget meeting in accordance with section 15693, subsection 2, paragraph C, the operating budget must be approved within 30 days of the date the commissioner notifies the school board of the amount allocated to the school unit under section 15689-B or the latest budget submitted by the directors becomes the operating budget for the next school year. [2005, c. 2, Pt. D, §7 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 429, §3 (AMD). 1999, c. 710, §6 (AMD). 2005, c. 2, §D7 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §1309. Special budget meeting

The school board may call a special budget meeting when it declares an emergency exists. The voters of the district may authorize the directors at a special district budget meeting to expend additional funds from the district's undesignated fund balance or to pledge the credit of the district to obtain additional money for the operation of schools. The special budget meeting must be held in accordance with sections 1302 to 1307. [1993, c. 372, §3 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §19 (AMD). 1993, c. 372, §3 (AMD).



20-A §1310. District assessments

District assessments shall follow these procedures. [1981, c. 693, §§5, 8 (NEW).]

1. Warrant. In accordance with the budget approved by the voters at an annual budget meeting and in substantially the same form as the warrant of the Treasurer of State for taxes, the board of directors shall issue its warrants to the assessors of each member municipality requiring them to assess upon the taxable estates within the municipality an amount which is that municipality's share of the district's costs.

[ 1983, c. 485, §14 (AMD) .]

2. Commitment. The municipal assessors shall commit the assessment to the constable or collector. Constables and collectors shall have the authority and powers to collect the district's taxes as is vested in them by law to collect state, county and municipal taxes.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Installments. The board of directors shall notify the member municipalities of the monthly installments that will become payable during the fiscal year.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Payment. A municipal treasurer shall pay the amount of the tax assessed in the fiscal year against the municipality to the treasurer of the district. The payments shall be paid in monthly installments on or before the 20th of each month.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Gifts. A municipality may use the proceeds from gifts or trust funds allocated for educational purposes to pay its share of the assessment.

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Enforcement. If a municipal treasurer fails to pay the installment due, or any part, on the dates required, to initiate collection procedures, the treasurer of the school administrative district may notify the municipal treasurer of the failure to pay. Interest accrues on each unpaid installment at the rate established under Title 36, section 186 beginning on the 60th day after the date the installment is due under subsection 4. If payment of an installment is not made within 60 days after the due date, the treasurer of the district may initiate an action in Superior Court to compel payment of the delinquent installment. The court shall determine the amount owed by the municipality to the district and shall order the municipal treasurer to pay all delinquent installments, accrued interest and any court costs and reasonable attorney's fees incurred by the district. To ensure prompt payment of the delinquent installments, the court may require that amounts due to the municipality from the State under Title 30-A, section 5681 and Title 36, sections 578 and 685 be paid to the district until the amount determined by the court is satisfied. The court shall promptly notify the disbursing state agency of the determination and direct the agency to make the required change in payee and the amounts to be paid. If additional funds are needed to satisfy the amount determined by the court to be paid to the district, the court may order the attachment or trustee process and sale of real or personal property owned by the municipality or the attachment of the municipality's bank accounts or require property tax payments to the municipality to be turned over to the court and may pay the amount owed the district from the proceeds and return any excess to the municipality.

[ 2003, c. 212, §1 (RPR) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 485, §14 (AMD). 2003, c. 212, §1 (AMD).



20-A §1311. Power to borrow money

A school administrative district may borrow money as follows. [1981, c. 693, §§5, 8 (NEW).]

1. Board of directors. The board of directors may borrow money to pay for:

A. Current operating expenses of the district if the loans are repaid within 13 months of the date of borrowing and are limited to an amount reasonably required for current operating expenses; [1991, c. 121, Pt. A, §2 (AMD).]

B. School construction projects as defined in section 15901; and [1983, c. 422, §5 (AMD).]

C. Minor capital costs as defined in section 15672, subsection 20-A. [2005, c. 2, Pt. D, §8 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §8 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2. Voter approval. Bonds or notes for school construction purposes shall first be approved by a majority of voters of the district voting at an election called by the board of directors and held as provided in sections 1351 to 1354, except as is otherwise provided in this section.

A. Each bond or note shall have inscribed upon its face the name of the district, the date it was issued, the amount of the bond or note and the annual interest rate, payable semiannually. Each bond or note shall be in the form and be sold in the manner, at public or private sale, as the board of directors shall determine in accordance with state law. Bonds may not be sold for less than par. [1981, c. 693, §§5, 8 (NEW).]

B. Notes or bonds issued by a district shall be signed by the treasurer or assistant superintendent and countersigned by the chairman of the board of directors of the district. If coupon bonds are issued, each coupon shall be attested by a facsimile signature of the treasurer. [1981, c. 693, §§5, 8 (NEW).]

C. Each issue of bonds shall mature in substantially equal annual installments so that the first installment shall be payable not later than 2 years and the last installment not later than 25 years after the date of issue. [1981, c. 693, §§5, 8 (NEW).]

[ 1985, c. 797, §15 (AMD) .]

3. Temporary notes. Prior to issuing authorized school construction bonds or notes, the board of directors may borrow in anticipation of their sale by issuing temporary notes and renewal notes subject to the following.

A. Their total face value amount may not exceed at any one time the authorized outstanding amount of the school construction bonds or notes. [1981, c. 693, §§5, 8 (NEW).]

B. If the proceeds of an issue of bonds are used in whole or in part to fund temporary notes, the period during which the issue of bonds shall be outstanding plus the period of the loan represented by the temporary notes or renewals shall not exceed 25 years. [1981, c. 693, §§5, 8 (NEW).]

C. Temporary notes shall mature not later than 3 years from the date the first temporary note is issued. [1981, c. 693, §§5, 8 (NEW).]

D. Temporary notes and renewal notes shall be legal obligations of the district. [1981, c. 693, §§5, 8 (NEW).]

E. The board of directors of a district which has received a certificate of approval of a school construction project pursuant to Title 20, section 3458 to be paid in accordance with the alternate method prescribed in Title 20, section 3460, may borrow in anticipation of unpaid portions of state aid and may issue temporary and renewal notes. [1981, c. 693, §§5, 8 (NEW).]

F. If the temporary or renewal notes in anticipation of state aid exceed the aggregate amount of state aid actually received by the district, the unexpended balance of those notes shall be used for the repayment. If an outstanding balance remains, it shall be included in the next annual budget and shall not be subject to change at the district budget meeting. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Early redemption. Bonds or notes issued on behalf of a district may be made subject to call for redemption, with or without premium, at the election of the board of directors before the date fixed for final payment of those bonds or notes. When these bonds or notes are issued, they shall contain provisions setting forth the method by which the option to call may be exercised, the procedure for payment in the event of call and the legal effect of making the call.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. District status. Notes and bonds, and loans to pay current operating expenses, contracts, leases and agreements with the Maine School Building Authority, shall be legal obligations of the district. The district shall be a quasi-municipal corporation within the meaning of Title 30-A, section 5701 and all the provisions of that section shall be applicable to them.

[ 1987, c. 737, Pt. C, §§41, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8,10 (AMD) .]

6. Debt limit. The aggregate principal amount of outstanding bonds or notes issued by a district for school construction purposes shall not exceed, at any one time, 10% of the total of the last preceding state valuation of all the municipalities within the district, plus an amount not to exceed 4% of that total district valuation set by the state board at the time of the initial approval of the school construction project.

A. Indebtedness in excess of 10% incurred under the law as it existed prior to April 1, 1974, is validated. [1981, c. 693, §§5, 8 (NEW).]

B. Outstanding school indebtedness assumed by the district shall be included in its limit of indebtedness, excluding contracts, leases or agreements with the Maine School Building Authority and notes in anticipation of state aid issued pursuant to subsection 3. [1981, c. 693, §§5, 8 (NEW).]

C. The percentage limit of the indebtedness for bonds or notes for school construction purposes authorized after April 27, 1967 shall be fixed as of the time of authorization by the voters or, if no district meeting is held to authorize those bonds or notes, upon the expiration of 35 days following passage of a resolution of the board of directors as described in subsection 7. [1981, c. 693, §§5, 8 (NEW).]

D. If the issuance of bonds or notes together with all outstanding indebtedness included within the district's limit of indebtedness would cause the district's indebtedness to exceed 10% of the total of the last preceding state valuation of all the municipalities within the district, the board of directors shall not issue those bonds or notes until they have received a certificate of approval pursuant to Title 20, section 3458. [1981, c. 693, §§5, 8 (NEW).]

E. If a certificate of approval indicates that the state board has authorized state aid to be paid in accordance with the alternate method prescribed by Title 20, section 3460, the total estimated amount of state aid payable on account of the school construction project described in the certificate of approval shall be treated as outstanding school indebtedness for the purpose of computing the borrowing capacity of the district to finance that project by issuing its bonds or notes. State aid shall be determined by applying the applicable percentage of state aid to the total estimated cost of the project, as set forth in the certificate of approval. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

7. Bonds and notes under 1% of valuation. The board of directors may issue bonds or notes not to exceed 1% of the last preceding state valuation of all the municipalities within the district:

A. By calling a district meeting to approve the issuance of those bonds or notes as provided in section 1304; or [1981, c. 693, §§5, 8 (NEW).]

B. By passing a resolution to that effect, setting forth the amount of the proposed issue and the purposes for which the proceeds will be used and meeting the following requirements.

(1) The secretary of the board shall, within 5 days of the date of the passage of the resolution, cause attested copies of the resolution to be posted in 3 public and conspicuous places within each of the municipalities within the district. The secretary shall make a return of the posting stating its time and place. The return shall be kept with the records of the district and a copy of the return shall be mailed to each of the municipal officers of each municipality within the district.

(2) If, within 35 days of the date of the passage of the resolution, petitions with signatures of at least 10% of the residents in the district eligible to vote on the date that the resolution was adopted, are filed with the secretary requesting a vote of the district to approve or disapprove the issuance of the bonds or notes, the secretary shall immediately notify the board. They shall call an election for that purpose as set forth in sections 1351 to 1354.

(3) The board shall not authorize bonds or notes by resolution if the amount of the proposed issue, together with the amount of any other bonds or notes authorized solely by resolution and which are for the same purpose, exceeds 1% of the total of the last state valuation of all the participating municipalities. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §5 (AMD). 1985, c. 797, §15 (AMD). 1987, c. 737, §§C41,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1991, c. 121, §A2 (AMD). 1993, c. 372, §4 (AMD). 2005, c. 2, §D8 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §1312. Reserve fund

School administrative districts may establish a reserve fund as follows. [1989, c. 132, §1 (AMD).]

1. Establishment. A school administrative district may establish a reserve fund for school construction projects, financing the acquisition or reconstruction of a specific or type of capital improvement or financing the acquisition of a specific item or type of capital equipment by including a request in the district budget and receiving voter approval. The board of directors shall be the trustee of the reserve fund. The reserve fund shall be deposited or invested by the treasurer under the direction of the board.

[ 1989, c. 132, §2 (AMD) .]

2. Deposit or investment. All district funds, including reserve funds and trust funds to the extent that the terms of the instrument or vote creating the fund do not prohibit, shall be deposited or invested by the treasurer under the direction of the board of directors according to the requirements for the deposit or investment of municipal funds contained in Title 30-A, chapter 223, subchapter III-A.

[ 1987, c. 737, Pt. C, §§42, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8,10 (AMD) .]

3. Expending moneys from reserve funds. The board of directors may expend the sum in the reserve fund when authorized to do so by a vote of the district at a district meeting or a district budget meeting, when an article for that purpose is set out in the warrant calling the meeting.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 98, §1 (AMD). 1987, c. 737, §§C42,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 132, §§1,2 (AMD).



20-A §1313. Disposal of property (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §6 (RP).



20-A §1314. Bid procedure

The following shall apply to bids. [1981, c. 693, §§ 5, 8 (NEW).]

1. Written bids. Bids shall be in writing, sealed with outside envelope or wrapper plainly marked "Bid, not to be opened until (with appropriate date inserted)," and mailed to or filed with the superintendent of the unit.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Time of opening. A director or employee of the school administrative district may not open a bid until the appointed time.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Public opening. At the time and place stated in the public notice, and open to the public, all bids shall be opened by the superintendent or, in the superintendent's absence or disability, by any director designated for the purpose by the chairman of the board of directors.

[ 1983, c. 806, §20 (AMD) .]

4. Reading. If any citizens who are not school administrative district directors or employees, or if any representatives of the press are present, bids shall at the time either be made available for examination by them or shall be read aloud in a manner to be heard plainly by those in attendance.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

5. Exceptions.

[ 1983, c. 422, §7 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §7 (AMD). 1983, c. 806, §20 (AMD).



20-A §1315. Void contracts

A contract made by the school directors in a school administrative district during the term of a member who is pecuniarily interested in that contract, either directly or indirectly, shall be void, unless the board of directors has advertised for sealed bids for that contract and that advertisement for sealed bids has been published at least 5 days prior to the date set for closing of bids in a newspaper having general circulation within the school administrative unit. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Subchapter 5: DISTRICT REFERENDUM

20-A §1351. District referendum

The school board: [1981, c. 693, §§5, 8 (NEW).]

1. Authority to call a district referendum. Shall initiate a district referendum:

A. To approve the issuance of bonds or notes for school construction projects; [1981, c. 693, §§5, 8 (NEW).]

B. To approve a change in the selection of a school building site; [1981, c. 693, §§5, 8 (NEW).]

C. To approve a change in the method of sharing costs among the member municipalities; [1981, c. 693, §§5, 8 (NEW).]

D. To approve an agreement to add one or more municipalities to the district; [1981, c. 693, §§5, 8 (NEW).]

E. To approve an agreement to transfer a participating municipality to another school administrative district; [1981, c. 693, §§5, 8 (NEW).]

F. To approve an agreement to merge with another school administrative district; [1981, c. 693, §§5, 8 (NEW).]

G. To approve a proposed lease agreement with the Maine School Building Authority; [1981, c. 693, §§5, 8 (NEW).]

H. To authorize the board of directors to contract for the schooling of secondary pupils; [1981, c. 693, §§5, 8 (NEW).]

I. [1983, c. 422, §8 (RP).]

J. To accept or reject a prospective gift; and [1981, c. 693, §§5, 8 (NEW).]

K. To borrow funds for minor capital costs as defined in section 15672, subsection 20-A. [2005, c. 2, Pt. D, §9 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §9 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2. Required district referendum. Shall initiate a district referendum when requested by a written petition of at least 10% of the number of voters voting for the gubernatorial candidates in the last gubernatorial election in the municipalities within the district. At that referendum, the school board shall place before the voters the specific school construction article which has been requested by the petitioners.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §8 (AMD). 1999, c. 75, §2 (AMD). 2005, c. 2, §D9 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §1352. Method of calling a district referendum

A district referendum shall be initiated by a warrant prepared and signed by a majority of the board of directors. The warrant shall be countersigned by the municipal officers in the municipality where the warrants are posted. [1981, c. 693, §§5, 8 (NEW).]

1. Municipal officers. The warrant shall direct the municipal officers within the district to call a referendum on a date and time determined by the board of directors. A warrant shall be prepared and distributed at least 30 days prior to the date of the referendum, except that a warrant for a school district budget referendum held in accordance with section 1305, subsection 2, shall be prepared and distributed at least 14 days prior to the date of the referendum.

A. The warrant shall be directed to a resident of the district by name, ordering the resident to notify the municipal officers of each of the municipalities within the district, to call a town meeting or city election on the date specified by the board of directors. No other date may be used. The person who serves the warrant shall make a return on the warrant stating the manner of services and the time when it was given. [1981, c. 693, §§5, 8 (NEW).]

B. The warrant shall be served on the municipal clerk of each of the municipalities within the district by delivering an attested copy of the warrant in hand within 3 days of the date of the warrant. The municipal clerk, on receipt of the warrant, shall immediately notify the municipal officers within the municipality. The municipal officers shall forthwith meet, countersign and have the warrant posted. [1981, c. 693, §§5, 8 (NEW).]

C. The warrants and other notices for the referendum must be in the same manner as provided in Title 21-A, except that the district board of directors shall hold a public hearing at least 7 days before the referendum vote. At least 7 days before the public hearing, the board of directors shall give notice of the public hearing by having a copy of the proposed referendum, together with the time and place of hearing, posted in the same manner required for posting a warrant under this section. [1999, c. 93, §1 (AMD).]

[ 1999, c. 93, §1 (AMD) .]

2. Content of the warrant. The warrant shall set forth the articles to be acted on in each municipal referendum. The articles shall have the following form.

A. When a referendum is called for the purpose of authorizing the issuance of bonds or notes for capital outlay purposes, the articles shall be substantially as follows.

(1) "Shall the school directors of School Administrative District No....... be authorized to issue bonds or notes in the name of this district for school construction purposes in an amount not to exceed $.......... to construct a ....................................................... (elementary or secondary school) to be located at......................... (specifically defined lot where school is to be erected)

Yes No "

(2) "Shall the school director of School Administrative District No...... be authorized to issue bonds or notes in the name of this district for school construction or minor capital projects in an amount not to exceed $.......... for the purpose of ..................................................... (here state purpose of school construction project)

Yes No "

(3) "Shall the school directors of School Administrative District No........ be authorized to use the bond issue or notes in an amount not to exceed $......... which was voted by the district on ................... (date) to construct a ........................... (elementary or secondary school) to be located at ............................................................................... (specifically define lot where school is to be located)

Yes No "

(4) "Shall the school directors of School Administrative District No. ........ be authorized to construct a .......................................................... (elementary or secondary school) to be located at ................................................................... (specifically defined lot where school is to be located) with the total project cost not to exceed $......... and to issue bonds or notes in the name of this district for school construction purposes in an amount not to exceed $......... with the balance of the total project costs to be derived from ..................................................................... (description of other sources of funds such as initial state share where approved for current fiscal year funding, proceeds from insured losses, money from federal sources, other noneducational funds, etc.)

Yes No "

[1985, c. 506, Pt. B, §§14, 18 (AMD).]

B. When a district votes to change the site of its school construction project using the article in paragraph A, subparagraph (3), the date of authorization of the project is the original date the voters authorized the board of directors to issue bonds or notes for that project. [RR 1991, c. 2, §57 (COR).]

C. When a referendum is called for the purposes of approving the addition of a municipality to the district, the article shall be in the form set forth in section 1401, subsection 2, paragraph A. [1981, c. 693, §§5, 8 (NEW).]

D. When a referendum is called for the purpose of approving a proposed lease agreement with the Maine School Building Authority, the article shall be exactly as is set forth in the proposed lease agreement. [1981, c. 693, §§5, 8 (NEW).]

E. When a referendum is called for the purpose of authorizing the school board to contract for the schooling of secondary pupils, the article shall be as follows.

"Shall the school directors of School Administrative District No...... be authorized to contract in the name of this district with ................................................. (Name of Administrative Unit or Academy) for the schooling of secondary pupils for a term of .................... years?

Yes No "

[1983, c. 485, §15 (AMD).]

F. [1983, c. 422, §9 (RP).]

G. When a referendum is called for the purpose of authorizing a change in the method of sharing costs in the district, the article shall be as follows.

"Shall the method of sharing costs in School Administrative District No....... be changed from the present method ........................... (describe) to the following method: ..................... (describe)

Yes No "

[1981, c. 693, §§5, 8 (NEW).]

H. When a referendum is called for the purposes of accepting or rejecting a prospective gift, the article shall be as follows.

"Shall the school directors of School Administrative District No....... be authorized to accept a prospective gift under the following conditions? ..................................(set forth terms and conditions)

Yes No "

[1981, c. 693, §§5, 8 (NEW).]

I. When a referendum is called for the purpose of approving the agreement to transfer a municipality from one district to another district, the article shall be the form set forth in section 1406. [1981, c. 693, §§5, 8 (NEW).]

[ RR 1991, c. 2, §57 (COR) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §9 (AMD). 1983, c. 485, §15 (AMD). 1985, c. 506, §§B14,18 (AMD). 1989, c. 414, §5 (AMD). RR 1991, c. 2, §57 (COR). 1999, c. 93, §1 (AMD). 1999, c. 93, §1 (AMD).



20-A §1353. Referendum procedures

The following procedures apply to a district referendum. [RR 2009, c. 2, §43 (COR).]

1. Ballots. The board of directors shall prepare and furnish the required number of ballots for carrying out the referendum as posted, including absentee ballots. It shall prepare and furnish all other materials necessary to fulfill the requirements for voting procedures.

[ 1981, c. 693, §§5,8 (NEW) .]

2. Voting. Voting must be held and conducted as follows.

A. The voting at referenda held in towns must be held and conducted in accordance with Title 30-A, sections 2524 and 2528 to 2532, even though the town has not accepted the provisions of Title 30-A, sections 2524 and 2525. The facsimile signature of the clerk under Title 30-A, section 2528, subsection 6, paragraph F must be that of the chair of the board of directors. If a district referendum is called to be held simultaneously with any statewide election, the voting in towns must be held and conducted in accordance with Title 21-A, except that the duties of the Secretary of State must be performed by the board and if the statewide election is a primary election, any registered voter may vote in the referendum. The absentee voting procedure of Title 21-A must be used, except the duties of the Secretary of State must be performed by the board. [1995, c. 168, §1 (AMD).]

B. The voting at referenda in cities must be held and conducted in accordance with Title 21-A, including the absentee voting procedure, except that the duties of the Secretary of State must be performed by the board of directors and if the statewide election is a primary election, any registered voter may vote in the referendum. [1995, c. 168, §1 (AMD).]

[ 1995, c. 168, §1 (AMD) .]

3. Return and counting. The return and counting of votes shall be as follows.

A. The municipal clerk shall, within 24 hours of the determination of the results of the vote in the municipality, certify and send to the board of directors the total number of votes cast in the affirmative and in the negative on each article. [1981, c. 693, §§5,8 (NEW).]

B. As soon as all of the results from all of the municipalities have been returned to the board of directors, the board shall meet and compute the total number of votes cast in all of the municipalities within the district in the affirmative and in the negative on each article. [1981, c. 693, §§5,8 (NEW).]

C. If the board of directors determines that there were more votes cast in the affirmative than in the negative, on a given article, they shall declare that the article has passed. [1981, c. 693, §§5,8 (NEW).]

D. If the board of directors determines that the total number of votes cast on an article in the affirmative is equal to or less than those cast in the negative, they shall declare that the article has not passed. [1981, c. 693, §§5,8 (NEW).]

E. They shall enter their declaration and computations in their records and send certified copies of it to the clerk of each municipality within the district. [1981, c. 693, §§5,8 (NEW).]

F. If the district votes on the question of merging with another district, the secretary shall immediately file a return with the state board of the results of the vote on the question of merger. [1981, c. 693, §§5,8 (NEW).]

[ 1981, c. 693, §§5,8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §10 (AMD). 1985, c. 797, §16 (AMD). 1987, c. 737, §§C43,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 502, §A52 (AMD). 1995, c. 168, §1 (AMD). RR 2009, c. 2, §43 (COR).



20-A §1354. Reconsideration

The procedure to reconsider votes taken at a district referendum shall be as follows. [1981, c. 693, §§ 5, 8 (NEW).]

1. Time limit. The board of directors shall, within 60 days, initiate a new district referendum to reconsider the vote of the previous referendum if, within 7 days of the first referendum, at least 10% of the number of voters voting for the gubernatorial candidates in the last gubernatorial election in the municipalities within the district petition to reconsider a prior district referendum vote.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Required quorum. A reconsideration referendum is not valid unless the number of persons voting in that referendum is at least equal to the number who voted in the prior district referendum.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Bond. If the margin of the vote being reconsidered was between 10% and 25%, the petitioners shall post a bond with the petition equal to the actual and reasonable costs of the new referendum. If the margin of the vote being reconsidered exceeded 25%, the petitioners shall post an additional bond equal to the actual and reasonable costs which may be incurred as a result of the delay of an authorization or approval granted in the prior district referendum. If the petitioners are successful, the bonds shall be canceled.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Subchapter 6: REORGANIZATIONS

20-A §1401. Additions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 395, Pt. A, §57 (AMD). 1987, c. 402, §A119 (AMD). 1987, c. 769, §A58 (AMD). 2007, c. 240, Pt. XXXX, §12 (RP).



20-A §1402. Combining of districts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 395, §A58 (AMD). 2007, c. 240, Pt. XXXX, §12 (RP).



20-A §1403. Dissolution of a district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 364, §1 (AMD). 1987, c. 395, §A59 (AMD). 1987, c. 737, §§C44-C47, C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 2005, c. 683, §A23 (AMD). 2007, c. 240, Pt. XXXX, §12 (RP).



20-A §1404. Reorganization of a school administrative district as a community school district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 364, §2 (AMD). 1983, c. 485, §16 (AMD). 1987, c. 395, §§A60,A61 (AMD). 2007, c. 240, Pt. XXXX, §12 (RP).



20-A §1405. Withdrawal of a single municipality from a school administrative district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 364, §3 (RPR). 1983, c. 422, §11 (RPR). 1983, c. 816, Pt. A, §11 (RP). 1987, c. 395, Pt. A, §§62, 63 (AMD). 2007, c. 240, Pt. XXXX, §12 (RP).



20-A §1406. Transfer of a municipality from one school administrative district to another (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 364, §4 (AMD). 1987, c. 395, §A64 (AMD). 2007, c. 240, Pt. XXXX, §12 (RP).



20-A §1407. Closing an elementary school (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 364, §5 (AMD). 1989, c. 414, §6 (AMD). 1997, c. 266, §3 (AMD). 1999, c. 75, §3 (AMD). 1999, c. 206, §1 (AMD). 2005, c. 2, §D10 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2007, c. 240, Pt. XXXX, §12 (RP).



20-A §1408. State board review of commissioner's decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A65 (NEW). 2007, c. 240, Pt. XXXX, §12 (RP).



20-A §1409. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A65 (NEW). 2007, c. 240, Pt. XXXX, §12 (RP).









Chapter 103-A: REGIONAL SCHOOL UNITS

Subchapter 1: GENERAL PROVISIONS

20-A §1451. Regional school units

It is declared the policy of the State to provide sufficient resources to support the reorganization of school administrative units into regional, state-approved units of school administration to provide: [2007, c. 240, Pt. XXXX, §13 (NEW).]

1. Opportunity. Equitable educational opportunity for all students to demonstrate achievement of the content standards of the State's system of learning results established in section 6209;

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Programs. Rigorous academic programs that meet the requirements of the system of learning results established in section 6209 and that prepare students for college, careers and citizenship;

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Delivery. Uniformity in the delivery of academic programs that meet the requirements of the system of learning results established in section 6209;

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

4. Tax rates . A greater uniformity of tax rates for the support of schools;

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

5. Sustainability. The efficient use of limited resources in order to achieve long-term sustainability and predictability in the support of public schools;

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

6. Public funds. Effective use of the public funds expended for the support of public schools by means of:

A. The creation of cost-efficient organizational structures; and [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. Administrative structures and efficiencies that permit the organized and regular delivery of uniform state-sponsored professional development programs to promote coherence and consistency in the understanding and application of the State's standards-based system for continuous improvement in student achievement; [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

7. School choice. The preservation of opportunities for choice of schools; and

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

8. Services. The maximization of opportunities to deliver services that can more effectively be provided in larger districts than from within smaller units or individual schools.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

Regional school units shall provide kindergarten to grade 12 public education, in accordance with this Title, and shall develop and implement policies that address efficiencies in administration, educational programming and the sharing of community resources for the continuous improvement of student achievement and the preparation of students for college, careers and citizenship. [2007, c. 240, Pt. XXXX, §13 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1452. Application of general law; core functions of a regional school unit

Notwithstanding any provision of law to the contrary, schools operated by the regional school units established in accordance with this chapter are the official schools of the participating municipalities. The provisions of general law relating to public education apply to these schools. State funds for public schools must be paid directly to the treasurer of a regional school unit. The core functions for which a regional school unit is responsible include without limitation: [2007, c. 668, §3 (AMD).]

1. Employment of superintendent. Employment and discharge of a superintendent pursuant to section 1001, subsection 3 and chapter 101, subchapter 2;

[ 2007, c. 668, §3 (NEW) .]

2. Performance of business functions. Administration of accounting, payroll, financial management, purchasing insurance and auditing;

[ 2007, c. 668, §3 (NEW) .]

3. Special education administration. Administration of special education duties of school administrative units under chapter 303;

[ 2007, c. 668, §3 (NEW) .]

4. Transportation. Administration of transportation;

[ 2007, c. 668, §3 (NEW) .]

5. Core curriculum. Adoption of a core curriculum, standardized testing and assessments aligned with the system of learning results established in section 6209;

[ 2007, c. 668, §3 (NEW) .]

6. Budget. Adoption of the regional school unit budget;

[ 2007, c. 668, §3 (NEW) .]

7. Reporting. Reporting required by state or federal law or regulation;

[ 2007, c. 668, §3 (NEW) .]

8. Employment. Functioning as the employer of all employees working within the regional school unit for collective bargaining purposes and for all other purposes, including but not limited to those contained in section 1464, in Title 26, chapter 9-A and in all state and federal laws regulating the rights and duties of employers and employees;

[ 2007, c. 668, §3 (NEW) .]

9. School calendar. Establishment of a common school calendar, subject to local variations permitted by the regional school unit board; and

[ 2007, c. 668, §3 (NEW) .]

10. Adoption of policies. Adoption of policies for all schools in the regional school unit pursuant to section 1001, subsection 1-A, except that the local school committee may adopt policies not in conflict with the regional school unit policies.

[ 2007, c. 668, §3 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW). 2007, c. 668, §3 (AMD).



20-A §1453. Status of regional school unit

For purposes of the Constitution of Maine, Article IX, Section 8, Subsection 3, a regional school unit is a school administrative district. [2007, c. 240, Pt. XXXX, §13 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1454. Rules

The state board may adopt rules to carry out this chapter. Rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 240, Pt. XXXX, §13 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).






Subchapter 2: FORMATION OF REGIONAL SCHOOL UNIT

20-A §1461. Formation of a regional school unit; reorganization planning and approval

The residents of 2 or more school administrative units may form a regional school unit that is a body politic and corporate pursuant to this section. [2007, c. 240, Pt. XXXX, §13 (NEW).]

1. Notice of intent. Each school administrative unit shall file with the commissioner a notice of intent to engage in planning and negotiations with other school administrative units for the purpose of developing a reorganization plan to form a regional school unit under this chapter. The commissioner shall respond to each notice of intent providing information regarding the process and whether the intended action complies with the requirements of this chapter.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Reorganization planning committee. The school administrative units that intend to engage in planning and negotiation to create a regional school unit shall form a reorganization planning committee.

A. For each proposed regional school unit, the commissioner shall provide guidelines for the formation of a reorganization planning committee including representation from the school administrative units included in the notice of intent, member municipalities and members of the general public who are residents of the proposed regional school unit. The guidelines must include roles and responsibilities of the committee, timelines for submission of the plan, the format for reporting the reorganization plan and evaluation criteria for approval of the plan. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. Reorganization planning committees shall hold one or more public meetings to gather input from community members and to determine the sentiment of the public. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Submission of plans. Each school administrative unit shall submit to the commissioner its proposed reorganization plan for consolidation into a regional school unit that meets the requirements of paragraphs A and B.

A. A reorganization plan must include:

(1) The units of school administration to be included in the proposed reorganized regional school unit;

(2) The size, composition and apportionment of the governing body;

(3) The method of voting of the governing body;

(4) The composition, powers and duties of any local school committees to be created;

(5) The disposition of real and personal school property;

(6) The disposition of existing school indebtedness and lease-purchase obligations if the parties elect not to use the provisions of section 1506 regarding the disposition of debt obligations;

(7) The assignment of school personnel contracts, school collective bargaining agreements and other school contractual obligations;

(8) The disposition of existing school funds and existing financial obligations, including undesignated fund balances, trust funds, reserve funds and other funds appropriated for school purposes;

(9) A transition plan that addresses the development of a budget for the first school year of the reorganized unit and interim personnel policies;

(10) Documentation of the public meeting or public meetings held to prepare or review the reorganization plan;

(11) An explanation of how units that approve the reorganization plan will proceed if one or more of the proposed members of the regional school unit fail to approve the plan;

(12) An estimate of the cost savings to be achieved by the formation of a regional school unit and how these savings will be achieved; and

(13) Such other matters as the governing bodies of the school administrative units in existence on the effective date of this chapter may determine to be necessary. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. In order for the plan to be approved by the commissioner, the governing bodies of school administrative units shall work within the following parameters.

(1) The proposed regional school unit must serve not fewer than 2,500 students, including, for purposes of this paragraph, students attending from the unorganized territory, except where circumstances relating to the following factors justify an exception:

(a) Geography, including physical proximity and the size of the current school administrative unit;

(b) Demographics, including student enrollment trends and the composition and nature of communities in the regional school unit;

(c) Economics, including existing collaborations to be preserved or enhanced and opportunities to deliver commodities and services to be maximized;

(d) Transportation;

(e) Population density; or

(f) Other unique circumstances including the need to preserve existing or developing relationships, meet the needs of students, maximize educational opportunities for students and ensure equitable access to rigorous programs for all students.

When circumstances justify an exception to the size requirement set forth in this subparagraph of 2,500 students, the unit must serve as close to 2,500 students as possible and in no case, except for coastal islands and schools operated by tribal school committees, may it serve fewer than 1,200 students, including, for purposes of this paragraph, students attending from the unorganized territory.

(2) The plan must provide comprehensive programming for all students from kindergarten to grade 12 and must include at least one publicly supported secondary school.

(3) The plan must be consistent with the policies set forth in section 1451.

(4) The plan may not displace teachers or students or close any schools existing and operating during the school year immediately preceding reorganization, except as permitted under section 1512.

(5) The plan must address how the school administrative unit will reorganize administrative functions, duties and noninstructional personnel so that the projected expenditures of the reorganized school administrative unit in the first year of operation during the school year immediately following reorganization for system administration, transportation, special education and facilities and maintenance will not have an adverse impact on the instructional program. [2009, c. 580, §3 (AMD).]

C. Notwithstanding paragraph B, subparagraph (1), the commissioner may approve:

(1) A regional school unit to serve fewer than 1,200 students but not less than 1,000 students in an isolated rural community, including, for purposes of this paragraph, students attending from the unorganized territory, if the proposed regional school unit meets at least one of the following criteria:

(a) The proposed regional school unit comprises 3 or more school administrative units in existence prior to July 1, 2008;

(b) The member municipalities of the proposed regional school unit are surrounded by approved regional school units or alternative organizational structures and there are no other school administrative units available to join the proposed regional school unit; or

(c) The member municipalities of the proposed regional school unit include 2 or more isolated small schools that are eligible for an isolated small school adjustment pursuant to section 15683, subsection 1, paragraph F; and

(2) The formation of a regional school unit if the governing body or bodies of the proposed regional school unit demonstrate, in the notice of intent under subsection 1, that all reasonable and practical means of satisfying the requirements of subparagraph (1) and paragraph B, subparagraph (1) have been exhausted, and that approval is warranted based on the unique or particular circumstances of the unit or units.

In considering a request under this paragraph, the commissioner's decision must be based on, but is not limited to, the specific facts presented in the notice of intent and is applicable only to the specific school administrative units the decision concerns. [2011, c. 251, §1 (AMD); 2011, c. 251, §12 (AFF).]

[ 2011, c. 251, §1 (AMD); 2011, c. 251, §12 (AFF) .]

4. Review and approval of plans. If the commissioner finds that a plan for reorganization meets the requirements of this chapter, the commissioner shall notify the municipalities and school administrative units, and they shall proceed with referendum.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

5. Referendum on reorganization plan. The municipal officers of each municipality in a proposed reorganized school administrative unit or alternative organizational structure shall place a warrant article substantially as follows on the ballot of a municipal referendum conducted in accordance with the referendum procedures applicable to the school administrative unit of which the municipality is a member.

"Article: Do you favor approving the school administrative reorganization plan prepared by the (insert name) Reorganization Planning Committee to reorganize (insert names of affected school administrative units) into a regional school unit or alternative organizational structure, with an effective date of (insert date)?

Yes No"

[ 2007, c. 668, §4 (AMD) .]

6. Results of referendum. Each school administrative unit shall report the results of the referendum to the department following the referendum election.

A. A reorganization plan is approved by a kindergarten to grade 12 school administrative district or kindergarten to grade 12 community school district if the majority of votes cast in the district is in favor of approval of the plan. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. A reorganization plan is approved by the member municipalities of a community school district that does not provide public education for the entire span of kindergarten to grade 12 if the majority of votes cast in the member municipalities is in favor of approval of the plan. Approval results in all member municipalities joining the regional school unit for all purposes for kindergarten to grade 12. [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. A municipal school unit, including a municipal school unit that is a member of a school union, approves a reorganization plan if the majority of the votes cast in that municipality is in favor of approval of the plan. [2007, c. 240, Pt. XXXX, §13 (NEW).]

D. If a reorganization plan is approved by all of the affected school administrative units, or by the school administrative units considered sufficient under the proposed units' reorganization plan, the commissioner shall file notice of approval of the unit with the state board. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

7. Certificate of organization. If a plan or revised plan for reorganization has been approved by the commissioner and approved by voters at the referendum, the state board shall issue a certificate of organization to the school administrative units that are reorganized into a regional school unit.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

8. Retention of duties pending referendum. Until the approval of a proposed school administrative reorganization plan at a referendum under subsection 5, each participating school administrative unit retains all authority, duties and obligations of the public employer of the employees of the school administrative unit pursuant to Title 26, chapter 9-A, including but not limited to the authority and duty to negotiate a successor collective bargaining agreement that will take effect on or after the operational date of the proposed regional school unit.

[ 2009, c. 107, §1 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW). 2007, c. 668, §4 (AMD). 2009, c. 107, §1 (AMD). 2009, c. 580, §§3, 4 (AMD). 2011, c. 251, §1 (AMD). 2011, c. 251, §12 (AFF).



20-A §1461-A. Transitional powers and duties of initial regional school unit board

As used in this section, unless the context indicates otherwise, "regional school unit board" means the initial regional school unit board elected pursuant to section 1472-A. From the time of election of the regional school unit board to July 1st of the regional school unit's first operational year, the regional school unit board shall establish interim rules of procedures and shall elect officers who shall serve until officers are elected at a meeting following the operational date of the regional school unit. The regional school unit board's powers and duties during this period are governed by this section. [2007, c. 668, §5 (NEW).]

1. Selection of superintendent. The regional school unit board shall select a superintendent for the regional school unit in accordance with section 1051 to carry out the duties specified in section 1055. During the interim period, the salary, office and other expenses of the superintendent, as well as the costs of the regional school unit board, including insurance, must be allocated to the school administrative units by the cost-sharing formula established in accordance with section 1481-A and included in the reorganization plan for the regional school unit.

[ 2007, c. 668, §5 (NEW) .]

2. Budget preparation and approval. The regional school unit board shall prepare the annual budget for the first operational year of the regional school unit in time for its presentation to and consideration by the regional school unit board in accordance with subchapter 4. Specific duties may be assigned to existing personnel with the approval of the employing school administrative unit. The regional school unit board shall complete the budget development process and recommend a budget for consideration by the legislative body responsible for final budget approval and the residents of the regional school unit. The budget format, approval procedures and assessments for the regional school unit's first operational year budget must be in accordance with this chapter.

[ 2007, c. 668, §5 (NEW) .]

3. Authorization. The regional school unit board is authorized to take all other actions provided under state law to prepare the regional school unit to become operational on July 1st for the first operational year, including the authority to open and maintain accounts, to incur expenses to be allocated among the regional school unit's member school administrative units in accordance with the reorganization plan for the regional school unit and to file applications for school construction projects and revolving renovation fund loans and other available funding.

Prior to the operational date of the regional school unit, the regional school unit board shall take measures necessary to prepare to meet its obligations as a public employer on and after the operational date pursuant to Title 26, chapter 9-A, including but not limited to negotiating a successor collective bargaining agreement that will take effect on or after the operational date. Until the operational date of the regional school unit, each participating school administrative unit retains all other authority, duties and obligations of the public employer of the employees of the school administrative unit pursuant to Title 26, chapter 9-A.

[ 2009, c. 107, §2 (AMD) .]

4. Fiscal agent. The regional school unit board is authorized to expend start-up funds for the regional school unit. A school administrative unit within the regional school unit may serve as a fiscal agent and may expend any start-up funds on behalf of the new regional school unit prior to the regional school unit's operational date without calling for a special meeting of the local legislative body.

[ 2007, c. 668, §5 (NEW) .]

SECTION HISTORY

2007, c. 668, §5 (NEW). 2009, c. 107, §2 (AMD).



20-A §1461-B. Alternative organizational structure

1. Notice of intent. A school administrative unit may file with the commissioner a notice of intent to engage in planning and negotiations with other school administrative units for the purpose of developing a reorganization plan to form an alternative organizational structure in accordance with this section.

[ 2009, c. 580, §5 (NEW) .]

2. Organization; procedures and parameters. An alternative organizational structure must be organized in accordance with the procedures and parameters applicable to regional school units as set forth in section 1461.

[ 2009, c. 580, §5 (NEW) .]

3. Submission, review and approval of plans for an alternative organizational structure. A school administrative unit may submit a reorganization plan to the commissioner to form an alternative organizational structure in order to comply with this chapter.

A. The commissioner may designate a school administrative unit as part of an alternative organizational structure if the commissioner finds that the proposed alternative organizational structure will result in:

(1) Consolidation of system administration;

(2) Consolidation of special education administration, transportation administration and administration of business functions, including accounting, reporting, payroll, financial management, purchasing insurance and auditing;

(3) Adoption of a core curriculum and procedures for standardized testing and assessment aligned with the system of learning results established in section 6209;

(4) Adoption of a plan for both consistent school policies and school calendars; and

(5) Adoption of a plan for consistent collective bargaining agreements. [2009, c. 580, §5 (NEW).]

B. A plan for an alternative organizational structure may include a collaborative agreement under chapter 114 and must include an interlocal agreement under Title 30-A, chapter 115. The plan must include procedures for conducting a kindergarten to grade 12 budget approval pursuant to paragraph C. [2009, c. 580, §5 (NEW).]

C. The budget procedures of member entities of an alternative organizational structure must conform to the format and referendum procedures set forth in sections 1485 and 1486 for regional school units. The budget of the alternative organizational structure must be approved at a meeting of the voters of all of the member entities conducted in accordance with the procedures applicable to a regional school unit budget meeting except as provided in paragraph D. The budget of an alternative organizational structure is not subject to a separate budget validation referendum as described in section 1486. [2011, c. 485, §1 (AMD).]

D. The governing body of an alternative organizational structure, by majority vote, may authorize a change in the alternative organizational structure budget approval procedures in paragraph C to require a budget approval by the governing body of the alternative organizational structure instead of a meeting of the voters of all of the member entities of the alternative organizational structure. The change in procedure must be authorized by a majority of the total number of voters of all of the member entities in the alternative organizational structure at the next regular election or at a special referendum election of the voters called for that purpose by a majority vote of the governing body of the alternative organizational structure. The article to be voted on at the next regular or special election must be in substantially the following form:

"Article: Do you favor changing the (name of alternative organizational structure) budget approval procedure from a meeting of the voters to a vote by the governing body of the alternative organizational structure?

Yes No"

If approved by the voters, the budget approval procedure changes to a majority vote of the governing body of the alternative organizational structure at a budget meeting. This procedure must remain in effect for at least 3 budget years before the alternative organizational structure may return to the requirement that a budget be approved at a meeting of the voters of all of the member entities of the alternative organizational structure.

An article to consider reinstatement of the budget approval procedure in which the budget is approved at a meeting of the voters of all of the member entities may be placed on a warrant for referendum vote by either a majority vote of the governing body of the alternative organizational structure or by a written petition to the governing body of the alternative organizational structure signed by a number of voters of member entities of the alternative organizational structure equal to at least 10% of the voters who voted in the last gubernatorial election in the member entities of the alternative organizational structure. The governing body of the alternative organizational structure shall place the article on the next scheduled warrant or an earlier one if determined appropriate by the governing body of the alternative organizational structure. The article to be voted upon must be in substantially the following form:

"Article: Do you favor changing the (name of alternative organizational structure) budget approval procedure from a vote by the governing body of the alternative organizational structure to a meeting of the voters?

Yes No"

If approved by a majority of the total number of voters of all of the member entities in the alternative organizational structure, the budget approval procedure changes to a meeting of the voters of all of the member entities of the alternative organizational structure beginning in the next budget year or the following budget year if the approval occurs less than 90 days before the start of the next budget year. Once approved by the voters, this procedure may not be changed for at least 3 budget years.

A referendum authorized by this section must be called and conducted in accordance with the procedures for calling and conducting a referendum in a regional school unit under section 1502, but not including subsection 2, and section 1503, except that the duties of the board of directors of the regional school unit must be performed by the governing body of the alternative organizational structure. [2015, c. 286, §1 (AMD).]

Upon the review and approval of the commissioner and the approval of the voters at a referendum, the commissioner may approve a plan to form an alternative organizational structure that meets the requirements set forth in this chapter.

[ 2015, c. 286, §1 (AMD) .]

4. Recognition as discrete school administrative units for subsidy purposes. In fiscal year 2011-12 and subsequent fiscal years, the member entities of an alternative organizational structure are recognized as discrete school administrative units for purposes of chapter 606-B, unless the member entities of the alternative organizational structure include in the reorganization plan under subsection 3 their decision to be recognized by the department as a single school administrative unit for purposes of chapter 606-B.

[ 2009, c. 580, §5 (NEW) .]

5. Recognition as school administrative unit for subsidy purposes; change. This subsection governs the procedure to alter the recognition of a school administrative unit that is an alternative organizational structure for subsidy purposes.

A. Notwithstanding the provisions of a reorganization plan under subsection 3 or interlocal agreement under Title 30-A, chapter 115, the governing body of an alternative organizational structure that began operation on or before June 30, 2010 may vote to have its member entities recognized as discrete school administrative units for purposes of chapter 606-B. Such a vote must be approved by the governing body of the alternative organizational structure and the commissioner prior to June 1st of the year prior to the allocation year. [2009, c. 580, §5 (NEW).]

B. If the member entities of an alternative organizational structure that requested in their reorganization plan to be recognized as a single school administrative unit pursuant to subsection 4 vote to be recognized as discrete school administrative units for purposes of chapter 606-B, such a change must be approved by the governing body of the alternative organizational structure and the commissioner prior to June 1st of the year prior to the allocation year. [2009, c. 580, §5 (NEW).]

[ 2009, c. 580, §5 (NEW) .]

6. Withdrawal of a member entity. Notwithstanding chapter 103-A, subchapter 2, for an alternative organizational structure approved by the commissioner and approved by the voters, the withdrawal provisions for member entities that were adopted as part of the reorganization plan under subsection 3 and interlocal agreement under Title 30-A, chapter 115 govern the withdrawal of a member entity.

A. [2011, c. 251, §12 (AFF); 2011, c. 251, §2 (RP).]

B. [2011, c. 251, §12 (AFF); 2011, c. 251, §3 (RP).]

C. [2011, c. 251, §12 (AFF); 2011, c. 251, §4 (RP).]

[ 2011, c. 251, §§2-4 (AMD); 2011, c. 251, §12 (AFF) .]

SECTION HISTORY

2009, c. 580, §5 (NEW). 2011, c. 251, §§2-4 (AMD). 2011, c. 251, §12 (AFF). 2011, c. 485, §§1, 2 (AMD). 2015, c. 286, §1 (AMD).



20-A §1462. Transfer of property and assets

Upon the formation of a regional school unit pursuant to this subchapter, the transfer of school property and assets is governed by this section. [2007, c. 240, Pt. XXXX, §13 (NEW).]

1. Board of directors. The directors of the board of each regional school unit established in this chapter shall determine what school property of the municipal school units in existence prior to the operational date of the new regional school unit and of the school administrative units in existence prior to the operational date of the new regional school unit is necessary to carry out the functions of the regional school unit and shall request in writing that the board of each such school administrative unit or the municipal officers transfer title of their school property and buildings to the regional school unit board of directors.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Transfer. The municipal officers and boards contacted pursuant to subsection 1 shall make the transfer of property and assets notwithstanding any other provision in the charter of the school administrative unit or municipality. After the operational date of a regional school unit, if a transfer of property by a prior regional school unit, school administrative district or community school district has not occurred in accordance with the reorganization plan, the regional school unit board may act as the successor to the school board of the prior regional school unit, school administrative district or community school district for purposes of transferring the title to the property by deed to the regional school unit or other transferee in accordance with the terms of the reorganization plan.

[ 2011, c. 655, Pt. C, §1 (AMD) .]

3. Financing assumed debts. A regional school unit shall assume the outstanding indebtedness of a school administrative unit in existence prior to the operational date of the new regional school unit for school construction projects approved for subsidy under chapter 609 and pursuant to section 1506. If a regional school unit board of directors has assumed the outstanding indebtedness of a school administrative unit in existence prior to the operational date of the new regional school unit, the directors of the regional school unit board may, notwithstanding any other statute or any provision of any trust agreement, use any sinking fund or other money set aside by the school administrative unit in existence prior to the operational date of the new regional school unit to pay off the indebtedness for which the money was dedicated. A regional school unit board of directors is not required to assume the outstanding indebtedness of a school administrative unit in existence prior to the operational date of the new regional school unit in its regional school unit for nonstate-funded projects pursuant to section 15905-A and pursuant to section 1481.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW). 2011, c. 655, Pt. C, §1 (AMD).



20-A §1463. Operational date and transfer of authority

1. Operational date. A regional school unit board of directors becomes operational on the date set by the state board as provided in this chapter.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Transfer of governing authority. The regional school unit board of directors, on the date established pursuant to subsection 1, shall assume responsibility for the management and control of the public schools and programs within the school administrative units in existence prior to the operational date of the new regional school unit that are within the regional school unit. Those school administrative units in existence prior to the operational date of the new regional school unit on the date established in subsection 1 have no further responsibility for the operation or control of the public schools and programs within the school administrative unit except those pursuant to section 1481.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Transfer of school accounts. Notwithstanding section 15004 or any charter of a municipal school unit, school administrative district, community school district or regional school unit, the balance remaining in the school accounts of the former municipal school unit, school administrative district, community school district or regional school unit within the new regional school unit must be paid to the treasurer of the new regional school unit and verified through the annual audit process pursuant to chapter 221, subchapter 2. The balance from each of the former municipal school unit, school administrative district, community school district or regional school unit must be used to reduce that unit's or district's local contribution to the regional school unit. Payment may be made in equal monthly installments during the implementation year.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

4. Transfer of teachers and employees. Except as limited by paragraph A, all teachers and school employees who are employed by a participating school administrative unit on the day prior to the date established pursuant to subsection 1 must be transferred to and employed by the regional school unit as of the date established pursuant to subsection 1. Except as limited by subsection 2, the regional school unit shall assume all of the legal obligations and duties that the participating school administrative units owed to their employees, including but not limited to those obligations and duties arising under federal law, state law, collective bargaining agreements and individual employment contracts. It is the intent of this chapter to neither decrease nor increase the rights and benefits of transferred employees or the employer. The regional school unit shall also maintain and honor any agreements, contracts or policies regarding the rights and benefits of retirees and former employees created by a participating school administrative unit that is dissolved as a result of its inclusion within a regional school unit.

A. Teachers or other employees whose employment terminates by application of law or contract or by action of a participating school administrative unit before the date in subsection 1 may not be transferred. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. Teachers and other employees who are transferred to the regional school unit prior to the completion of the applicable probationary period for their position have the length of their probationary period calculated from the date of their most recent date of employment by the participating school administrative unit. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

5. Superintendent contracts. The contracts between the superintendents and school administrative units within the regional school unit are transferred on the date established pursuant to subsection 1 to the regional school unit board of directors. The regional school unit board of directors shall determine the superintendents' duties within the regional school unit.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1464. Collective bargaining

1. Assumption of obligations, duties, liabilities and rights. On the operational date established pursuant to section 1463, subsection 1, the regional school unit board of directors shall assume all of the obligations, duties, liabilities and rights of the participating school administrative units for all purposes under Title 26, chapter 9-A. The regional school unit is considered a single employer. Notwithstanding any other provision of law, the responsibilities of the regional school unit include:

A. Continued recognition of all bargaining agents that represented any bargaining units of employees who were employed by a participating school administrative unit, pending completion of merger proceedings described in this section; [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. Assumption and continued observance of all collective bargaining agreements between such bargaining agents and a participating school administrative unit, which agreements continue in effect for the remainder of their unexpired terms unless the bargaining agent and regional school unit mutually agree otherwise; and [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. Collective bargaining for an initial or successor collective bargaining agreement in any bargaining unit in which a collective bargaining agreement is not in effect on the operational date and for any interim agreement that may be required to align expiration dates in a regional school unit-wide bargaining unit, as described in this section. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Structure of bargaining units. As early as possible after reorganization, all bargaining units must be structured on a regional school unit-wide basis. Bargaining units that existed in the participating school administrative units shall merge in accordance with the procedures and criteria in this section. Merger into regional school unit-wide bargaining units is not subject to approval or disapproval of employees.

A. Merger into regional school unit-wide bargaining units must be completed according to the schedule contained in this section and, except as required by paragraph H, no later than the latest expiration date of any collective bargaining agreement that was in effect on the operational date established pursuant to section 1463, subsection 1 that covered any employees in the merged unit. [2007, c. 566, §1 (AMD).]

B. There must be one unit of teachers and, to the extent they are on the effective date of this section included in bargaining units, other certified professional employees, excluding principals and other administrators. [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. Any additional bargaining units in a regional school unit must be structured as follows:

(1) In the initial establishment of such units, units must be structured primarily on the basis of the existing pattern of organization, maintaining the grouping of employee classifications into bargaining units that existed prior to the creation of the regional school unit and avoiding conflicts among different bargaining agents to the extent possible; and

(2) In the event of a dispute regarding the classifications to be included within a regional school unit-wide bargaining unit, the current bargaining agent or agents or the regional school unit may petition the Maine Labor Relations Board to determine the appropriate unit in accordance with this section and Title 26, section 966, subsections 1 and 2. [2007, c. 240, Pt. XXXX, §13 (NEW).]

D. When there is the same bargaining agent in all bargaining units that will be merged into a regional school unit-wide bargaining unit, the units must be merged as of the operational date established pursuant to section 1463, subsection 1, and the regional school unit shall recognize the bargaining agent as the representative of the merged unit. [2007, c. 240, Pt. XXXX, §13 (NEW).]

E. When all bargaining units that will be merged into a regional school unit-wide bargaining unit are represented by separate local affiliates of the same state labor organization, the units must be merged as of the operational date established pursuant to section 1463, subsection 1. The identity of the single affiliate that will be designated the bargaining agent for the merged unit must be selected by the existing bargaining agents and the state labor organization. Upon completion of the merger and designation of the bargaining agent and notification by the state labor organization to the regional school unit, the regional school unit shall recognize the designated bargaining agent as the representative of employees in the merged unit. If necessary, the parties will then execute a written amendment to any collective bargaining agreement then in effect to change the name of the bargaining agent to reflect the merger.

Prior to the operational date of the regional school unit, the single affiliate that is designated as the bargaining agent for the merged unit shall take measures necessary to prepare to meet its obligations as the bargaining agent on and after the operational date pursuant to Title 26, chapter 9-A, including, but not limited to, the authority and duty to negotiate a successor collective bargaining agreement that will take effect on or after the operational date. Until the operational date of the regional school unit, each existing bargaining agent retains all other authority, duties and obligations of the bargaining agent of the employees of the school administrative unit pursuant to Title 26, chapter 9-A. [2009, c. 107, §3 (AMD).]

F. When there are bargaining units that will be merged into a regional school unit-wide bargaining unit in which there are employees who are not represented by any bargaining agent and other employees who are represented either by the same bargaining agent or separate local affiliates of the same state labor organization, the units must be merged as of the operational date pursuant to section 1463, subsection 1 as long as a majority of employees who compose the merged unit were represented by the bargaining agent prior to the merger. The procedures for merger of separate local affiliates of the same state labor organization described in paragraph E must be followed if applicable. If prior to the merger a bargaining agent did not represent a majority of employees who compose the merged unit, a bargaining agent election must be conducted by the Maine Labor Relations Board pursuant to paragraph H, except that the petition for an election must be filed not more than 90 days prior to the expiration date of the agreement having the latest expiration date among the bargaining units that will be merged into the regional school unit-wide bargaining unit. [2007, c. 566, §2 (AMD).]

G. When there are unexpired collective bargaining agreements with different expiration dates in the merged bargaining units described in paragraphs D, E and F, all contracts must be honored to their expiration dates unless mutually agreed to otherwise by the public employer and the bargaining agent. Collective bargaining agreements must be bargained on an interim basis in any merged bargaining unit so that all collective bargaining agreements expire on the same date. [2007, c. 240, Pt. XXXX, §13 (NEW).]

H. When bargaining units with different bargaining agents must be merged into a single regional school unit-wide bargaining unit pursuant to this section, the bargaining agent of the merged bargaining unit must be selected in accordance with Title 26, section 967 except as modified in this section.

(1) A petition for an election to determine the bargaining agent must be filed with the Maine Labor Relations Board by any of the current bargaining agents or the regional school unit.

(2) The petition must be filed not more than 90 days prior to the first August 31st occurring after the 3rd anniversary date of the operational date of the regional school unit established pursuant to section 1463, subsection 1.

(3) The election ballot may contain only the names of the bargaining agents of bargaining units that will be merged into the regional school unit-wide bargaining unit and the choice of "no representative," but no other choices. No showing of interest is required from any such bargaining agent other than its current status as representative.

(4) The obligation to bargain with existing bargaining agents continues from the operational date established pursuant to section 1463, subsection 1 until the determination of the bargaining agent of the regional school unit-wide bargaining unit under this section; but in no event may any collective bargaining agreement that is executed after the operational date extend beyond the first August 31st occurring after the 3rd anniversary date of the operational date of the regional school unit.

(5) The Maine Labor Relations Board shall expedite to the extent practicable all petitions for determination of the bargaining agent in the regional school unit-wide bargaining unit filed pursuant to this section.

(6) The bargaining units must be merged into a regional school unit-wide bargaining unit as of the date of certification of the results of the election by the Maine Labor Relations Board or the expiration of the collective bargaining agreements in the unit, whichever occurs later.

(7) Until the first August 31st occurring after the 3rd anniversary date of the operational date of the regional school unit, existing bargaining agents shall continue to represent the bargaining units that they represented on the day prior to the operational date of the regional school unit. If necessary, each bargaining agent and the regional school unit must negotiate an interim collective bargaining agreement to expire on the first August 31st occurring after the 3rd anniversary date of the operational date of the regional school unit.

(8) When there are 2 or more bargaining units in which there are employees who are represented either by the same bargaining agent or by separate local affiliates of the same state labor organization that will be merged into a regional school unit-wide bargaining unit with one or more other bargaining units pursuant to the election procedures described in this paragraph, the bargaining units that are represented either by the same bargaining agent or by separate local affiliates of the same state labor organization must merge as of the operational date. The procedures for merger of separate local affiliates of the same state labor organization described in paragraph E must be followed if applicable. [2009, c. 580, §6 (AMD).]

[ 2009, c. 580, §6 (AMD) .]

3. Agent to engage in collective bargaining. After the merger of bargaining units into a regional school unit-wide bargaining unit, the bargaining agent of a regional school unit-wide bargaining unit and the regional school unit shall engage in collective bargaining for a collective bargaining agreement for the regional school unit-wide bargaining unit. In the collective bargaining agreement for each regional school unit-wide bargaining unit, the employment relations, policies, practices, salary schedules, hours and working conditions throughout the regional school unit must be made uniform and consistent as soon as practicable.

In the event that the parties are unable to agree upon an initial regional school unit-wide collective bargaining agreement, the parties must use the dispute resolution procedures pursuant to Title 26, section 965 to resolve their differences.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

4. Application of collective bargaining agreements. On or after the operational date of a regional school unit established pursuant to section 1463, subsection 1 but before the completion of negotiations for a single regional school unit-wide collective bargaining agreement for the regional school unit-wide bargaining unit as described in subsection 3, the wages, hours and working conditions of an employee of the regional school unit who is in a bargaining unit and who is reassigned to a different position that is or, upon the completion of the merger of bargaining units, will be included in the same regional school unit-wide bargaining unit are determined by the terms of the existing collective bargaining agreement that applies to the position to which the employee is reassigned, except as provided in this subsection.

A. If the application of the existing collective bargaining agreement would cause a reduction in the employee's wage or salary rate, the employee's wage or salary rate must be maintained at the rate the employee was paid immediately prior to the reassignment until the completion of negotiations for a single regional school unit-wide collective bargaining agreement for the regional school unit-wide bargaining unit as described in subsection 3 or the applicable collective bargaining agreement or any interim successor agreement requires a higher wage or salary rate for the employee, whichever occurs sooner. [2007, c. 668, §6 (NEW).]

B. If the application of the existing collective bargaining agreement would cause a reduction in the amount that is paid by the regional school unit for premiums for health insurance for the employee and the employee's dependents, the regional school unit's payment must be maintained at the amount that was paid immediately prior to the reassignment until the completion of negotiations for a single regional school unit-wide collective bargaining agreement for the regional school unit-wide bargaining unit as described in subsection 3 or the applicable collective bargaining agreement or any interim successor agreement requires a higher payment, whichever occurs sooner. [2007, c. 668, §6 (NEW).]

C. If the application of the existing collective bargaining agreement provides for coverage under a different health insurance plan, the employee may elect to retain coverage under the health insurance plan in which the employee was enrolled immediately prior to reassignment if the eligibility provisions of the plan permit until the completion of negotiations for a single regional school unit-wide collective bargaining agreement for the regional school unit-wide bargaining unit as described in subsection 3. [2007, c. 668, §6 (NEW).]

[ 2007, c. 668, §6 (NEW) .]

5. Bargaining units of employees of school unions. For purposes of section 1463, subsection 4 and this subsection, a school union that employed public employees, within the meaning of Title 26, section 962, subsection 6, who were represented by a bargaining agent on the day prior to the operational date of a regional school unit board of directors is considered to be a school administrative unit.

[ 2009, c. 580, §7 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW). 2007, c. 566, §§1-3 (AMD). 2007, c. 668, §6 (AMD). 2009, c. 107, §§3, 4 (AMD). 2009, c. 580, §§6, 7 (AMD).



20-A §1464-A. Collective bargaining in alternative organizational structures

1. Assumption of obligations, duties, liabilities and rights. On and after the operational date of an alternative organizational structure, teachers and other employees whose positions are transferred from a school administrative unit or school union to the alternative organizational structure and were included in a bargaining unit represented by a bargaining agent continue to be included in the same bargaining unit and represented by the same bargaining agent pending completion of the bargaining agent and bargaining unit merger procedures and bargaining for initial alternative organizational structure collective bargaining agreements covering alternative organizational structure employees, as described in this section. After employees become employees of the alternative organizational structure, the alternative organizational structure has the obligations, duties, liabilities and rights of a public employer pursuant to Title 26, chapter 9-A with respect to those employees.

[ 2009, c. 580, §8 (NEW) .]

2. Structure of bargaining units. All bargaining units of alternative organizational structure employees must be structured on an alternative organizational structure-wide basis. Teachers and other school employees who are employed by the alternative organizational structure to provide consolidated services must be removed from the existing bargaining units of teachers and other employees who are employed by each member school unit and merged into units of alternative organizational structure employees. Merger into alternative organizational structure-wide bargaining units is not subject to approval or disapproval of employees. Formation of alternative organizational structure-wide bargaining units must occur in accordance with this subsection.

A. In each alternative organizational structure, there must be one unit of teachers if any teachers are employed by the alternative organizational structure, and, to the extent they are on the effective date of this paragraph included in bargaining units, other certified professional employees, excluding principals and other administrators. [2009, c. 580, §8 (NEW).]

B. Any additional bargaining units in an alternative organizational structure must be structured as follows.

(1) In the initial establishment of such units, units must be structured primarily on the basis of the existing pattern of organization, maintaining the grouping of employee classifications into bargaining units that existed prior to the creation of the alternative organizational structure and avoiding conflicts among different bargaining agents to the extent possible.

(2) In the event of a dispute regarding the classifications to be included within an alternative organizational structure-wide bargaining unit, the current bargaining agent or agents or the alternative organizational structure may petition the Maine Labor Relations Board to determine the appropriate unit in accordance with this section and Title 26, section 966, subsections 1 and 2. [2009, c. 580, §8 (NEW).]

C. When there is the same bargaining agent in all bargaining units that will be merged into an alternative organizational structure-wide bargaining unit, the units must be separated and merged on the operational date or the date represented employees are transferred to the alternative organizational structure, whichever is applicable, and the alternative organizational structure shall recognize the bargaining agent as the representative of the merged unit. [2009, c. 580, §8 (NEW).]

D. When all bargaining units that will be separated and merged into an alternative organizational structure-wide bargaining unit are represented by separate local affiliates of the same state labor organization, the units must be separated and merged on the operational date or the date represented employees are transferred to the alternative organizational structure, whichever is applicable. The identity of a single affiliate that will be designated the bargaining agent for the merged unit must be selected by the existing bargaining agents and the state labor organization. Upon completion of the merger and designation of the bargaining agent and notification by the state labor organization to the alternative organizational structure, the alternative organizational structure shall recognize the designated bargaining agent as the representative of employees in the merged unit. If necessary, the parties shall then execute a written amendment to any collective bargaining agreement then in effect to change the name of the bargaining agent to reflect the merger. [2009, c. 580, §8 (NEW).]

E. When there are bargaining units that will be separated and merged into an alternative organizational structure-wide bargaining unit in which there are employees who are not represented by any bargaining agent and other employees who are represented either by the same bargaining agent or separate local affiliates of the same state labor organization, the units must be separated and merged on the operational date or the date represented employees are transferred to the alternative organizational structure, whichever is applicable, as long as a majority of employees who compose the merged unit were represented by the bargaining agent prior to the merger. The procedures for separation and merger of separate local affiliates of the same state labor organization described in paragraph D must be followed if applicable. If prior to the merger a bargaining agent did not represent a majority of employees who compose the merged unit, a bargaining agent election must be conducted by the Maine Labor Relations Board pursuant to paragraph F. [2009, c. 580, §8 (NEW).]

F. When bargaining units with different bargaining agents must be merged into a single alternative organizational structure-wide bargaining unit pursuant to this section, the bargaining agent of the merged bargaining unit must be selected in accordance with Title 26, section 967 except as modified in this section.

(1) A petition for an election to determine the bargaining agent must be filed with the Maine Labor Relations Board by any of the current bargaining agents or the alternative organizational structure.

(2) The petition must be filed not more than 90 days prior to the first August 31st occurring after either the 3rd anniversary date of the operational date of the alternative organizational structure or the date on which positions are transferred from member school units to the alternative organizational structure, whichever is later.

(3) The election ballot may contain only the names of the bargaining agents of bargaining units that will be merged into the alternative organizational structure-wide bargaining unit and the choice of "no representative," but no other choices. A showing of interest is not required from any such bargaining agent other than its current status as representative.

(4) The obligation to bargain with existing bargaining agents continues from the operational date of the alternative organizational structure or the date on which positions are transferred from member school units to the alternative organizational structure, whichever is later, until the determination of the bargaining agent of the alternative organizational structure-wide bargaining unit under this section; but in no event may any collective bargaining agreement that is executed after the operational date extend beyond the first August 31st occurring after either the 3rd anniversary date of the operational date of the alternative organizational structure or the date on which positions are transferred from member school units to the alternative organizational structure, whichever is later.

(5) The Maine Labor Relations Board shall expedite to the extent practicable all petitions for determination of the bargaining agent in the alternative organizational structure filed pursuant to this section.

(6) The bargaining units must be merged into an alternative organizational structure-wide bargaining unit as of the date of certification of the results of the election by the Maine Labor Relations Board or the expiration of the collective bargaining agreements in the unit, whichever occurs later.

(7) Until the first August 31st occurring after either the 3rd anniversary date of the operational date of the alternative organizational structure or the date on which positions are transferred from member school units to the alternative organizational structure, whichever is later, existing bargaining agents shall continue to represent the bargaining units that they represented on the day prior to the operational date of the alternative organizational structure. If necessary, each bargaining agent and the alternative organizational structure must negotiate interim collective bargaining agreements to expire the first August 31st occurring after either the 3rd anniversary date of the operational date of the alternative organizational structure or the date on which positions are transferred from member school units to the alternative organizational structure, whichever is later.

(8) When there are 2 or more bargaining units in which there are employees who are represented either by the same bargaining agent or by separate local affiliates of the same state labor organization that will be merged into an alternative organizational structure-wide bargaining unit with one or more other bargaining units pursuant to the election procedures described in this paragraph, the bargaining units that are represented either by the same bargaining agent or by separate local affiliates of the same state labor organization must merge as of the operational date. The procedures for merger of separate local affiliates of the same state labor organization described in paragraph D must be followed if applicable. [2009, c. 580, §8 (NEW).]

[ 2009, c. 580, §8 (NEW) .]

3. Agent to engage in collective bargaining. After the merger of bargaining units in an alternative organizational structure, the bargaining agent of an alternative organizational structure-wide bargaining unit and the alternative organizational structure shall engage in collective bargaining for a collective bargaining agreement for the alternative organizational structure-wide bargaining unit. In the collective bargaining agreement for each alternative organizational structure-wide bargaining unit, the employment relations, policies, practices, salary schedules, hours and working conditions throughout the alternative organizational structure must be made uniform and consistent as soon as practicable. In the event that the parties are unable to agree upon an initial alternative organizational structure-wide collective bargaining agreement, the parties must use the dispute resolution procedures pursuant to Title 26, section 965 to resolve their differences.

[ 2009, c. 580, §8 (NEW) .]

4. Application of collective bargaining agreements. On and after the operational date of an alternative organizational structure, but before the completion of negotiations for a single alternative organizational structure-wide collective bargaining agreement for the alternative organizational structure-wide bargaining unit, the wages, hours and working conditions of an employee of the alternative organizational structure who is in a bargaining unit and who is reassigned to a different position that is in a different bargaining unit but that upon the completion of the merger of bargaining units will be included in the same alternative organizational structure-wide bargaining unit must be determined by the terms of the collective bargaining agreement that applies to the position to which the employee is reassigned, except as provided in this subsection.

A. If the application of the collective bargaining agreement that applies to the position to which the employee is reassigned would cause a reduction in the employee's wage or salary rate, the employee's wage or salary rate must be maintained at the rate the employee was paid immediately prior to the reassignment until the completion of negotiations for a single alternative organizational structure-wide collective bargaining agreement for the alternative organizational structure-wide bargaining unit or the applicable collective bargaining agreement requires a higher wage or salary rate for the employee, whichever occurs sooner. [2009, c. 580, §8 (NEW).]

B. If the application of the existing collective bargaining agreement that applies to the position to which the employee is reassigned would cause a reduction in the amount that is paid by the alternative organizational structure for premiums for health insurance for the employee and the employee's dependents, the alternative organizational structure's payment must be maintained at the amount that was paid immediately prior to the reassignment until the completion of negotiations for a single alternative organizational structure-wide collective bargaining agreement for the alternative organizational structure-wide bargaining unit or the applicable collective bargaining agreement requires a higher payment, whichever occurs sooner. [2009, c. 580, §8 (NEW).]

C. If the application of the existing collective bargaining agreement that applies to the position to which the employee is reassigned provides for coverage under a different health insurance plan, the employee may elect to retain coverage under the health insurance plan in which the employee was enrolled immediately prior to reassignment if the eligibility provisions of the plan permit until the completion of negotiations for a single alternative organizational structure-wide collective bargaining agreement for the alternative organizational structure-wide bargaining unit. [2009, c. 580, §8 (NEW).]

[ 2009, c. 580, §8 (NEW) .]

SECTION HISTORY

2009, c. 580, §8 (NEW).



20-A §1465. Addition of a school administrative unit to an existing regional school unit

A school administrative unit not originally a member of a regional school unit may be included in the regional school unit in accordance with this section. [2007, c. 240, Pt. XXXX, §13 (NEW).]

1. Notice of intent. A school administrative unit shall file with the commissioner a notice of intent to engage in planning and negotiations to join with a regional school unit under this chapter. The commissioner shall respond to each notice of intent and provide information regarding the process and whether the intended action complies with the requirements of this chapter.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Process to join a regional school unit. A school administrative unit may join an existing regional school unit in the same manner required for the formation of a regional school unit under section 1461, except that section 1461, subsections 5, 6 and 7 do not apply.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Referendum for a school administrative unit to join an existing regional school unit. The municipal officers of each municipality that is a member of a school administrative unit that is proposing to join a regional school unit shall place a warrant article substantially as follows on the ballot of a municipal referendum in accordance with the referendum procedures applicable to the school administrative unit of which the municipality is a member.

"Article: Do you favor approving the school reorganization plan prepared by the (insert name) Reorganization Planning Committee for school administrative unit (insert name of affected school administrative unit) to join the regional school unit (name of regional school unit), with an effective date of (insert date)?

Yes No"

[ 2011, c. 691, Pt. D, §6 (AMD) .]

4. Referendum on the admission of an additional school administrative unit to an existing regional school unit. If the vote to join a regional school unit under subsection 3 was in the affirmative, the existing regional school unit shall conduct a regional school unit referendum to vote on the following article.

"Article: Do you favor approving the school reorganization plan prepared by the (insert name) Reorganization Planning Committee for school administrative unit (insert name of affected school administrative unit) to join the regional school unit (name of regional school unit), with an effective date of (insert date)?

Yes No"

[ 2011, c. 691, Pt. D, §8 (AMD) .]

5. Results of referendum. A school administrative unit shall report the results of the referendum to the department following the referendum election.

A. For a referendum conducted pursuant to subsection 3:

(1) A reorganization plan is approved by a kindergarten to grade 12 school administrative district or kindergarten to grade 12 community school district if the majority of votes cast in the district is in favor of approval of the plan;

(2) A reorganization plan is approved by a regional school unit if the majority of votes cast in the regional school unit is in favor of approval of the plan;

(3) A reorganization plan is approved by the member municipalities of a community school district that does not provide public education for the entire span of kindergarten to grade 12 if the majority of votes cast in the member municipalities is in favor of approval of the plan. Approval results in all member municipalities joining the regional school unit for all purposes for kindergarten to grade 12; and

(4) A municipal school unit, including a municipal school unit that is a member of a school union, approves a reorganization plan if the majority of the votes cast in that municipality is in favor of approval of the plan. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. For a referendum conducted pursuant to subsection 4, a reorganization plan is approved by a regional school unit if the majority of votes cast in the regional school unit is in favor of approval of the plan. [2007, c. 240, Pt. XXXX, §13 (NEW).]

If a reorganization plan is approved by the affected school administrative unit, the commissioner shall file notice of approval of the unit with the state board.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

6. Amended certificate of organization. If a plan for reorganization has been approved by the commissioner and approved by voters at the referendum under subsections 3 and 4, the commissioner shall issue an amended certificate of organization to the reorganized regional school unit.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW). 2011, c. 251, §§5, 6 (AMD). 2011, c. 251, §12 (AFF). 2011, c. 691, Pt. D, §§5-8 (AMD).



20-A §1466. Withdrawal of a single municipality from a regional school unit

1. Petition. Beginning January 1, 2012, the residents of a municipality that has been a member of a regional school unit for at least 30 months may petition to withdraw from the regional school unit in accordance with this subsection.

A. Ten percent of the number of voters in the municipality who voted at the last gubernatorial election must sign the petition to withdraw from the regional school unit. [2009, c. 580, §9 (NEW).]

B. At least 10 days before the special election called pursuant to this paragraph, the municipal officers of the municipality within the regional school unit shall hold a posted or otherwise advertised public hearing on the petition. The municipal officers shall call and hold a special election in the manner provided for the calling and holding of town meetings or city elections to vote on the withdrawal from the regional school unit. [2009, c. 580, §9 (NEW).]

C. The petition to withdraw from the regional school unit must be approved by secret ballot by a majority vote of the voters present and voting before it may be presented to the regional school unit board and the commissioner. Voting in towns must be conducted in accordance with Title 30-A, sections 2528 and 2529, even if the towns have not accepted the provisions of Title 30-A, section 2528, and voting in cities must be conducted in accordance with Title 21-A. [2009, c. 580, §9 (NEW).]

For the purposes of this subsection, the 30-month period after which a petition to withdraw may be considered in a member municipality of a school administrative district that was reformulated as a regional school unit pursuant to Public Law 2007, chapter 240, Part XXXX, section 36, subsection 12 is 30 months after the original operational date of the school administrative district; and the 30-month period after which a petition to withdraw may be considered in a member municipality of a school administrative district that did not reformulate as a regional school unit but that became a member entity of an alternative organizational structure is 30 months after the operational date of the alternative organizational structure.

[ 2011, c. 328, §1 (AMD); 2011, c. 328, §2 (AFF) .]

2. Form. The article to be voted upon must be in substantially the following form:

"Article: Do you favor filing a petition for withdrawal with the board of directors of regional school unit (name of regional school unit) and with the Commissioner of Education, authorizing the withdrawal committee to expend $ (insert amount) and authorizing the (municipal officers; i.e., selectpersons, town council, etc.) to issue notes in the name of the (name of the municipality) or otherwise pledge the credit of the (name of the municipality) in an amount not to exceed $ (insert amount) for this purpose?

Yes No"

[ 2009, c. 580, §9 (NEW) .]

3. Notice of vote. If residents of the municipality vote favorably on a petition for withdrawal, the clerk shall immediately give written notice, by registered mail, to the secretary of the regional school unit and the commissioner that must include:

A. The petition adopted by the voters, including the affirmative and negative votes cast; and [2009, c. 580, §9 (NEW).]

B. An explanation by the municipal officers, stating to the best of their knowledge the reason or reasons why the municipality seeks to withdraw from the regional school unit. [2009, c. 580, §9 (NEW).]

[ 2009, c. 580, §9 (NEW) .]

4. Agreement for withdrawal; notice; changes in agreement; final agreement. The agreement for withdrawal must comply with this subsection.

A. The commissioner shall direct the municipal officers of the petitioning municipality to select representatives to a withdrawal committee as follows: one member from the municipal officers, one member from the general public and one member from the group filing the petition. The commissioner shall also direct the directors of the regional school unit board representing the petitioning municipality to select one member of the regional school unit board who represents that municipality to serve on the withdrawal committee. The municipal officer and the member of the regional school unit board serve on the withdrawal committee only so long as they hold their respective offices. Vacancies must be filled by the municipal officers and the regional school unit board. The chair of the regional school unit board shall call a meeting of the withdrawal committee within 30 days of the notice of the vote in subsection 3. The chair of the regional school unit board shall open the meeting by presiding over the election of a chair of the withdrawal committee. The responsibility for the preparation of the agreement rests with the withdrawal committee, subject to the approval of the commissioner. The withdrawal committee may draw upon the resources of the department for information not readily available at the local level and employ competent advisors within the fiscal limit authorized by the voters. The agreement must be submitted to the commissioner within 90 days after the withdrawal committee is formed. Extensions of time may be granted by the commissioner upon the request of the withdrawal committee.

(1) The agreement must contain provisions to provide educational services for all students of the petitioning municipality within the regional school unit. The agreement must provide that during the first year following the withdrawal students may attend the school they would have attended if the petitioning municipality had not withdrawn. The allowable tuition rate for students sent from one municipality to another in the former regional school unit must be determined under section 5805, subsection 1, except that it is not subject to the state per pupil average limitation in section 5805, subsection 2.

(2) The agreement must establish that the withdrawal takes effect at the end of the regional school unit's fiscal year.

(3) The agreement must establish that the withdrawal will not cause a need within 5 years from the effective date of withdrawal for school construction projects that would be eligible for state funds. This limitation does not apply when a need for school construction existed prior to the effective date of the withdrawal or when a need for school construction would have arisen even if the municipality had not withdrawn.

(4) The agreement must establish how transportation services will be provided.

(5) The agreement must provide for administration of the new administrative unit, which should not include the creation of new supervisory units if at all possible.

(6) The agreement must make provision for the distribution of financial commitments arising from outstanding bonds, notes and any other contractual obligations that extend beyond the proposed date of withdrawal.

(7) The agreement must provide appropriately for the distribution of any outstanding financial commitments to the superintendent of the regional school unit.

(8) The agreement must provide for the continuation and assignment of collective bargaining agreements as they apply to the new or reorganized regional school unit for the duration of those agreements and must provide for the continuation of representational rights.

(9) The agreement must provide for the continuation of continuing contract rights under section 13201.

(10) The agreement must provide for the disposition of all real and personal property and other monetary assets.

(11) The agreement must provide for the transition of administration and governance of the schools to properly elected governing bodies of the newly created administrative unit and must provide that the governing body may not be elected simultaneously with the vote on the article to withdraw unless the commissioner finds there are extenuating circumstances that necessitate simultaneous elections. [2009, c. 580, §9 (NEW).]

B. Within 60 days of the receipt of the agreement, the commissioner shall either give it conditional approval or recommend changes. The changes must be based upon the standards set forth in paragraph A and the commissioner's findings of whether the contents of the agreement will provide for appropriate educational and related services to the students of the petitioning municipality and for the orderly transition of assets, governance and other matters related to the petitioning municipality and the regional school unit. [2009, c. 580, §9 (NEW).]

C. If the commissioner gives conditional approval of the agreement, the commissioner shall notify the regional school unit board and the municipal officers by registered mail of the time and place of a public hearing at least 20 days prior to the date set for the hearing to discuss the merits of the proposed agreement of withdrawal. The chair of the regional school unit board shall conduct the hearing.

(1) The regional school unit board shall post a public notice in each municipality of the time and location of the hearing at least 10 days before the hearing.

(2) Within 30 days following the hearing under this paragraph, the withdrawal committee shall forward the final agreement to the commissioner. [2009, c. 580, §9 (NEW).]

D. If the commissioner recommends changes to the agreement, the commissioner shall:

(1) Send the agreement back to the withdrawal committee for necessary corrections;

(2) Establish a maximum time within which to make the corrections; and

(3) Indicate that the corrected agreement must be returned to the commissioner for conditional approval before it goes to public hearing as set forth in paragraph C. [2009, c. 580, §9 (NEW).]

[ 2009, c. 580, §9 (NEW) .]

5. Date of municipal election; notice; warrant; polling hours. The date and time for voting is as set forth in this subsection.

A. The commissioner shall determine the date upon which the voters of the petitioning municipality must vote upon the agreement submitted to them. The election must be held as soon as practicable, and the commissioner shall attempt to set the date of the vote to coincide with a statewide election. [2009, c. 580, §9 (NEW).]

B. At least 35 days before the date set in paragraph A, the commissioner shall give written notice of the date by registered or certified mail to the town clerk or city clerk of the municipality petitioning to withdraw. [2009, c. 580, §9 (NEW).]

C. The town clerk or city clerk shall immediately notify the municipal officers upon receipt of the notice under paragraph B, and the municipal officers shall meet and immediately issue a warrant for a special town meeting or city election, as the case may be, to be held on the date designated by the commissioner. No other date may be used. [2009, c. 580, §9 (NEW).]

D. In a warrant under paragraph C, the municipal officers shall direct that the polls are to be open by 10 a.m. and remain open until 8 p.m. [2013, c. 167, Pt. A, §1 (AMD).]

[ 2013, c. 167, Pt. A, §1 (AMD) .]

6. Public hearing; voting procedures. The following requirements apply to the voting procedures.

A. At least 10 days before the election, the municipal officers shall hold a posted or otherwise advertised public hearing on the withdrawal question. [2009, c. 580, §9 (NEW).]

B. Except as otherwise provided in this section, the voting at the meeting held in a town must be conducted in accordance with Title 30-A, sections 2528 and 2529, even if the town has not accepted the provisions of Title 30-A, section 2528. [2009, c. 580, §9 (NEW).]

C. The voting at the meeting held in a city must be conducted in accordance with Title 21-A. [2009, c. 580, §9 (NEW).]

[ 2009, c. 580, §9 (NEW) .]

7. Article. The article to be voted on must be in the following form.

"Article: Do you favor the withdrawal of the (name of municipality) from the regional school unit (name of regional school unit) subject to the terms and conditions of the withdrawal agreement dated (insert date)?

Yes No"

[ 2009, c. 580, §9 (NEW) .]

8. Ballots; posting of agreement. The withdrawal agreement need not be printed on the ballot. Copies of the agreement must be posted in the municipality in the same manner as specimen ballots are posted under Title 30-A, section 2528.

[ 2009, c. 580, §9 (NEW) .]

9. Required vote. Before the municipality may withdraw from the regional school unit, the withdrawal agreement must be approved by a majority vote of those casting valid votes in the municipality, and the total number of votes cast for and against withdrawal at the municipal vote must equal or exceed 50% of the total number of votes cast in the municipality for Governor at the last gubernatorial election.

[ 2013, c. 461, §1 (AMD) .]

9-A. Required vote; exception for a municipality of a school administrative district that was reformulated as a regional school unit. A 2/3 vote of those casting valid votes in the municipality is required before a municipality that is a member municipality of a school administrative district that was reformulated as a regional school unit pursuant to Public Law 2007, chapter 240, Part XXXX, section 36, subsection 12, as amended by Public Law 2007, chapter 668, section 48, may withdraw from the regional school unit.

[ 2013, c. 461, §2 (AMD) .]

9-B. Required vote.

[ 2013, c. 461, §3 (RP) .]

10. Restriction on withdrawal petitions. A municipality within a regional school unit may not petition for withdrawal within 2 years after the date of:

A. A municipal vote on a petition for withdrawal if the petition received less than 45% of the votes cast; or [2009, c. 580, §9 (NEW).]

B. A municipal vote on a withdrawal agreement if the agreement received less than 45% of the votes cast. [2013, c. 461, §4 (AMD).]

[ 2013, c. 461, §4 (AMD) .]

10-A. Restriction on withdrawal petitions for a municipality of a school administrative district that was reformulated as a regional school unit. A municipality that is part of a school administrative district that was reformulated as a regional school unit pursuant to Public Law 2007, chapter 240, Part XXXX, section 36, subsection 12, as amended by Public Law 2007, chapter 668, section 48, may not petition for withdrawal within 2 years after the date of:

A. A municipal vote on a petition for withdrawal if the petition received less than 45% of the votes cast; or [2013, c. 461, §5 (NEW).]

B. A municipal vote on a withdrawal agreement if the agreement received less than 60% of the votes cast. [2013, c. 461, §5 (NEW).]

[ 2013, c. 461, §5 (NEW) .]

11. Cost of advisors. The expense of employing competent advisors by the municipality petitioning to withdraw must be borne by the municipality, and the expense of employing competent advisors by the regional school unit must be borne by the regional school unit with the municipality bearing its share according to the regional school unit's cost-sharing agreement.

[ 2009, c. 580, §9 (NEW) .]

12. Determination of vote. The town clerk or city clerk shall, within 24 hours of determination of the result of the vote in the municipality, certify the total number of votes cast in the affirmative and the total number of votes cast in the negative on the article to the commissioner.

[ 2009, c. 580, §9 (NEW) .]

13. Determination of results; execution of agreement. Except for a school administrative district that was reformulated as a regional school unit pursuant to Public Law 2007, chapter 240, Part XXXX, section 36, subsection 12, as amended by Public Law 2007, chapter 668, section 48, if the commissioner finds that a majority of the voters voting on the article has voted in the affirmative and the total number of votes cast for and against the article equal or exceed 50% of the total number of votes cast in the municipality for Governor at the last gubernatorial election, the commissioner shall notify the municipal officers and the regional school unit board to take steps for the withdrawal in accordance with the terms of the agreement for withdrawal. For a municipality that is part of a school administrative district that was reformulated as a regional school unit pursuant to Public Law 2007, chapter 240, Part XXXX, section 36, subsection 12, as amended by Public Law 2007, chapter 668, section 48, if the commissioner finds that at least 2/3 of the votes validly cast in the municipality are in the affirmative, the commissioner shall notify the municipal officers and the regional school unit board to take steps for the withdrawal in accordance with the terms of the agreement for withdrawal.

[ 2013, c. 461, §6 (AMD) .]

13-A. Determination of results; execution of agreement; effective date.

[ 2013, c. 461, §7 (RP) .]

14. Recount; checklists and ballots; disputed ballots. This subsection applies to recounts, checklists, ballots and disputed ballots.

A. If, within 7 days of the computation and recording of the results of the voting, the municipality requests to the commissioner in writing a recount of the votes, the commissioner shall immediately cause the checklists and all the ballots cast in the municipality to be collected and kept at the commissioner's office so they may be recounted by the municipality. [2009, c. 580, §9 (NEW).]

B. The town clerk or city clerk of the municipality is authorized to deliver the checklists and ballots to the commissioner, notwithstanding any other provision of law to the contrary. [2009, c. 580, §9 (NEW).]

C. The commissioner shall resolve any question with regard to disputed ballots. [2009, c. 580, §9 (NEW).]

[ 2009, c. 580, §9 (NEW) .]

15. Execution of agreement; certified record; certificate of withdrawal. When the agreement for withdrawal has been put into effect by the municipality, the municipal officers shall notify the commissioner by certified mail that the agreement of withdrawal has been executed. A complete certified record of the transaction involved in the withdrawal must be filed with the commissioner. The commissioner shall immediately issue a certificate of withdrawal to be sent by certified mail for filing with the regional school unit board and shall file a copy in the office of the Secretary of State.

[ 2009, c. 580, §9 (NEW) .]

16. Indebtedness. This subsection applies to outstanding indebtedness.

A. Whenever a municipality withdraws from a regional school unit having outstanding indebtedness, the regional school unit remains intact for the purpose of securing and retiring the indebtedness. The withdrawal agreement may provide for alternate means for retiring outstanding indebtedness. [2009, c. 580, §9 (NEW).]

B. For the purposes of this subsection, "outstanding indebtedness" means bonds or notes issued or assumed by the regional school unit board and lease-purchase agreements issued or assumed by the regional school unit, but does not include any indebtedness of the withdrawing municipality assumed by the regional school unit at the time of formation. [2009, c. 580, §9 (NEW).]

[ 2009, c. 580, §9 (NEW) .]

17. General purpose aid. When a municipality withdraws from a regional school unit, the general purpose aid for the municipality must be computed in accordance with chapter 606-B.

[ 2009, c. 580, §9 (NEW) .]

18. Committee recall. If the commissioner determines that the withdrawal committee has failed to comply with the requirements of this section, the commissioner may authorize the municipal officers to appoint new representatives to the withdrawal committee.

[ 2009, c. 580, §9 (NEW) .]

19. Transfer of property. The regional school unit board may negotiate with the withdrawal committee regarding an equitable division of the regional school unit's property between the regional school unit and the municipality represented by the withdrawal committee and transfer title of the property to the municipality following withdrawal. The regional school unit board shall determine that the regional school unit's educational program will not be disrupted solely because of the transfer of any given property before it may complete the transfer.

[ 2009, c. 580, §9 (NEW) .]

20. Reorganization; penalties.

[ 2011, c. 251, §12 (AFF); 2011, c. 251, §7 (RP) .]

SECTION HISTORY

2009, c. 580, §9 (NEW). 2011, c. 251, §7 (AMD). 2011, c. 251, §12 (AFF). 2011, c. 328, §1 (AMD). 2011, c. 328, §2 (AFF). 2011, c. 678, Pt. J, §§1-5 (AMD). 2013, c. 167, Pt. A, §§1, 2 (AMD). 2013, c. 461, §§1-7 (AMD).



20-A §1467. Transfer of a municipality from one regional school unit to another

1. Petition to commissioner. Two regional school unit boards may petition the commissioner by joint resolution to permit a municipality to transfer from one regional school unit to the other.

[ 2009, c. 580, §10 (NEW) .]

2. Transfer agreement. The 2 regional school unit boards and the municipal officers of the municipality involved shall form a committee to prepare a transfer agreement within 60 days after being authorized by the commissioner to prepare the agreement. Extensions of time may be granted by the commissioner.

A. The committee shall consider the standards set forth in section 1466, subsection 4, paragraph A in preparing the agreement. [2009, c. 580, §10 (NEW).]

B. The approval process for the agreement must follow the steps set forth in section 1466, subsections 4 to 17. [2009, c. 580, §10 (NEW).]

C. The following article must appear on the ballot when the transfer of a municipality is considered under paragraph B.

"Article: Do you favor permitting the (name of municipality) to transfer from regional school unit (name of regional school unit) into regional school unit (name of regional school unit) as a participating municipality of that regional school unit subject to the terms and conditions of the agreement of transfer approved by the Commissioner of Education dated (insert date)?

Yes No"

A copy of the agreement must be posted with each warrant that directs the citizens to vote upon the question. [2009, c. 580, §10 (NEW).]

D. The article must be approved by a majority of votes cast in both regional school units and by a majority of votes cast in the municipality to be transferred before the agreement may take effect. [2009, c. 580, §10 (NEW).]

E. A complete certified record of the transaction involved in the transfer must be filed with the commissioner. The commissioner shall issue immediately a certificate of transfer to the secretaries of the regional school units by registered mail to be filed with the regional school unit boards involved and shall file a copy of the certificate of transfer in the office of the Secretary of State. [2009, c. 580, §10 (NEW).]

[ 2009, c. 580, §10 (NEW) .]

3. Outstanding indebtedness. Whenever a municipality is detached from a regional school unit having outstanding indebtedness, the municipality remains as part of the regional school unit from which it was detached for the purposes of paying its proper portion of the indebtedness until the indebtedness is redeemed. The municipality is not part of the regional school unit from which it was detached for the purpose of any outstanding indebtedness incurred subsequent to the date of the certificate of transfer.

For purposes of this subsection, "outstanding indebtedness" means bonds or notes issued or assumed by the regional school unit board and lease-purchase agreements issued or assumed by the regional school unit, but does not include any indebtedness of the detaching municipality assumed by the regional school unit at the time of formation.

[ 2009, c. 580, §10 (NEW) .]

SECTION HISTORY

2009, c. 580, §10 (NEW).



20-A §1468. State board review of commissioner's decisions

A regional school unit or other interested party may request that the state board reconsider decisions made by the commissioner under this subchapter. The state board has the authority to overturn decisions made by the commissioner. In exercising this power, the state board is limited by this subchapter. [2009, c. 580, §11 (NEW).]

SECTION HISTORY

2009, c. 580, §11 (NEW).






Subchapter 3: SCHOOL GOVERNANCE; PROGRAM

20-A §1471. Regional school unit board

A regional school unit board must be established in accordance with this section. [2007, c. 240, Pt. XXXX, §13 (NEW).]

1. Size. Following the initial certification of a regional school unit, any change in the size, composition or apportionment of the regional school unit board must be determined by a joint meeting of all the municipalities within the regional school unit. Unless determined otherwise pursuant to section 1472, each regional school unit board must include at least one director from each municipality or subdistrict.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Term of office. In municipalities with annual elections, directors serve 3-year terms. In municipalities with biennial elections, directors serve 4-year terms. A director serves until a successor is elected and qualified.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Compensation . Compensation for attendance at a regional school unit board meeting must be between $10 and $25 per meeting for each director. Whenever the directors recommend increasing their compensation, they shall submit their recommendation to the voters in the regional school unit for approval.

A. On notification by the regional school unit board, the municipal officers shall, at the next regular or special town meeting or city election, prepare a warrant or ballot for the purpose of voting on the proposed increase. The question must be in the following form.

"Do you favor paying a member of the regional school unit board of directors compensation at the rate of $.... for each meeting that member attends?" [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. An increase in compensation is not effective unless approved by a majority of the voters voting on the question set out in paragraph A. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

4. Secretary and treasurer . The superintendent serves as secretary and treasurer of the regional school unit board and shall give a bond to the regional school unit board of a sum and with the sureties as the regional school unit determines. The bond must be deposited with the chair of the regional school unit board. The expense of that bond must be paid by the regional school unit. The bond premium, compensation paid directors for attendance at meetings and expenses of the regional school unit must be paid from funds of the regional school unit by the treasurer on vouchers presented and certified by the superintendent and approved by a majority of the regional school unit board or a finance committee duly elected annually by that board.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

5. Oath of office . Before a newly elected director's first regional school unit board meeting, that director must take the following oath or affirmation before a dedimus justice or notary public.

"I ................ do swear that I will faithfully discharge to the best of my abilities the duties incumbent on me as a regional school unit board director of (name of regional school unit) according to the Constitution of Maine and laws of this State, so help me God."

A. A director shall take the oath or affirmation and return a certificate documenting that the oath or affirmation has been taken to the secretary of the regional school unit to place in the regional school unit board records. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. If a director is conscientiously scrupulous of taking an oath, the word "affirm" may be used instead of "swear" and the words "this I do under the pains and penalty of perjury" may be used instead of the words "so help me God." [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

6. Election of officers. The regional school unit board shall elect a chair and vice-chair and other officers as may be necessary.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1472. Methods of apportionment

1. Method A: subdistrict representation. Under the method of representation referred to as "Method A," directors represent subdistricts.

A. The subdistricts, as far as practicable, must be whole municipalities. If the municipalities are divided into subdistricts, then they must be divided into subdistricts of approximately equal size as determined by the latest Federal Decennial Census or Federal Estimated Census. The municipal officers shall provide a separate voting place for each subdistrict of the municipality. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. The boundaries of each subdistrict must be determined by a majority vote of the reapportionment committee under section 1475. Each subdistrict must have one director, except that in a municipality composed of 2 or more subdistricts, the joint meeting may authorize the election of directors-at-large. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Method B: weighted votes. Under the method of representation referred to as "Method B," directors cast weighted votes.

A. The reapportionment committee under section 1475 shall apportion 1,000 votes among all the members of the board. The ratio of the number of votes cast by the directors representing a municipality in relation to the number 1,000 must be the same ratio to the nearest whole number as the population of the municipality is in relation to the population of all municipalities in the regional school unit, as determined by the latest Federal Decennial Census or Federal Estimated Census. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. To ensure the use of whole numbers, the 1,000 votes apportioned among the board members may not be increased or decreased by more than 5 votes. [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. A plan may not permit the voting power of any director to exceed by more than 5% the percentage of voting power the director would have if all 1,000 votes were apportioned equally among the directors. [2007, c. 668, §7 (AMD).]

D. In a municipality served by 2 or more directors, the votes cast by them must be divided equally among them. The directors are elected at large within the municipality unless otherwise provided by municipal charter. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 668, §7 (AMD) .]

3. Method C: at-large voting . Under the method of representation referred to as "Method C," directors are elected at large by all of the voters in the regional school unit.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

4. Method D: other. Under the method of representation referred to as "Method D," directors are elected by any method other than those set forth in subsections 1, 2 and 3 that meets the requirements of the one-person, one-vote principle.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW). 2007, c. 668, §7 (AMD).



20-A §1472-A. Election of initial regional school unit board

1. Election; interim secretary; duties. Within 30 days of the issuance of a certificate of organization for the regional school unit by the state board pursuant to section 1461, subsection 7, the members of the school boards of the school administrative units within the regional school unit shall conduct a joint meeting for the purposes of electing an interim secretary of the regional school unit and determining a date for the election of the initial regional school unit board. The interim secretary shall notify the municipal officers of the member municipalities of the regional school unit of the date of the election. The election must be conducted in accordance with section 1473, subsection 2, except that the election duties of the secretary and the regional school unit board must be performed by the interim secretary. The duties of the interim secretary include:

A. Notifying the municipal officers of the date of the election; [2007, c. 668, §8 (NEW).]

B. Furnishing nomination papers at least 10 days before the deadline for filing nomination papers; [2007, c. 668, §8 (NEW).]

C. Receiving completed nomination papers in accordance with section 1473, subsection 2; [2007, c. 668, §8 (NEW).]

D. Preparing and distributing election ballots in accordance with section 1473, subsection 2; [2007, c. 668, §8 (NEW).]

E. Receiving the town clerk's certification of the results of the voting in each member municipality; [2007, c. 668, §8 (NEW).]

F. Tabulating the town clerk's certification of the results of the voting in each member municipality; [2007, c. 668, §8 (NEW).]

G. Accepting any recount petitions that may have been filed pursuant to section 1473, subsection 2, paragraph C; and [2007, c. 668, §8 (NEW).]

H. Totaling the votes cast for each candidate and notifying the clerk in each municipality, the candidates and the commissioner of the final results of the voting and the names and addresses of the persons elected as directors. [2007, c. 668, §8 (NEW).]

[ 2007, c. 668, §8 (NEW) .]

2. Initial meeting. In accordance with section 1473, subsection 1, the clerk of each municipality within the regional school unit shall forward the names and addresses of the directors elected to represent that municipality to the state board with other data regarding their election as the state board may require. On receipt of the names and addresses of all of the directors, the state board shall set a time, place and date for the first meeting of the directors and give notice to the directors in writing, sent by registered or certified mail, return receipt requested, to the addresses provided by the municipalities.

[ 2007, c. 668, §8 (NEW) .]

SECTION HISTORY

2007, c. 668, §8 (NEW).



20-A §1472-B. Staggered initial terms

Notwithstanding section 1471, subsection 2, the initial directors elected to a regional school unit board shall meet and draw lots for their term lengths as specified in this section. [2007, c. 668, §9 (NEW).]

1. Municipalities with annual elections. In municipalities with annual elections, 1/3 of the directors serve one-year terms, 1/3 of the directors serve 2-year terms and 1/3 of the directors serve 3-year terms. If the number of directors is not evenly divisible by 3, the first remaining director serves a 3-year term and the 2nd remaining director serves a 2-year term.

[ 2007, c. 668, §9 (NEW) .]

2. Municipalities with biennial elections. In municipalities with biennial elections, half of the directors serve 4-year terms and half of the directors serve 2-year terms. If the number of directors is not divisible by 2, the remaining director serves a 4-year term.

[ 2007, c. 668, §9 (NEW) .]

The directors shall serve their terms as determined under this section and any additional period until the next regular election of the municipalities. Thereafter, the directors' terms of office are as established in section 1471. [2007, c. 668, §9 (NEW).]

SECTION HISTORY

2007, c. 668, §9 (NEW).



20-A §1472-C. Term of office for elected directors

Notwithstanding any other provision of this subchapter, a regional school unit board may place an article before the voters in the member municipalities of the regional school unit that would permit the regional school unit board to establish a single common date for beginning the term of office for duly elected directors when the board members are elected at the regular municipal election of the member municipalities and these municipal elections are held at different times. [2009, c. 580, §12 (NEW).]

SECTION HISTORY

2009, c. 580, §12 (NEW).



20-A §1473. Election

For the purpose of nominations, regional school unit board directors are considered municipal officials and must be nominated in accordance with Title 30-A, chapter 121 or with a municipal charter, whichever is applicable. [2007, c. 240, Pt. XXXX, §13 (NEW).]

1. Initial meeting on regional school unit formation. On the election of the regional school unit board of directors, the clerk of each municipality within the regional school unit shall forward the names and addresses of the directors elected for that municipality to the state board with other data with regard to their election as the state board may require. On receipt of the names and addresses of all of the directors, the state board shall set a time, place and date for the first meeting of the directors and give notice to the directors in writing, sent by registered or certified mail, return receipt requested, to the addresses provided by the municipalities.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Special provisions. In the election for representation under the methods provided under section 1472, the provisions of this subsection apply.

A. In an election under Method A pursuant to section 1472, subsection 1:

(1) Within 60 days, but no earlier than 45 days after notification by the regional school unit board of the approval of the reapportionment plan under section 1475, the municipal officers shall call a special election to elect directors to serve under the plan for the regional school unit;

(2) Nomination papers must be furnished by the secretary of the regional school unit at least 10 days before the deadline for filing nomination papers. Notwithstanding any other section of this Title, directors must be nominated by obtaining a minimum of 25 and a maximum of 50 signatures of registered voters residing within a subdistrict. The secretary shall notify the municipal officers of the names of candidates in each subdistrict;

(3) The ballots must be prepared in accordance with subparagraph (7);

(4) The clerks of each municipality shall forward to the secretary of the regional school unit the results of the vote by subdistrict;

(5) The regional school unit board shall meet and total the votes cast for each candidate within each subdistrict and shall immediately notify the clerks in each municipality, the candidates and the commissioner of the results of the vote;

(6) The terms of the directors elected under the original municipal representation system cease on the date that the newly elected directors are sworn into office; and

(7) Notwithstanding any other provision of statute, directors must be elected by secret ballot. The ballots must be prepared for and distributed to the municipalities or subdistricts by the secretary of the regional school unit. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. In an election under Method B pursuant to section 1472, subsection 2, a reduction in the number of directors, the addition of directors and the terms of office of additional directors must be in accordance with this chapter. [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. In an election under Method C pursuant to section 1472, subsection 3:

(1) Nominations for directors must be made on petitions provided by the regional school unit secretary. The petitions must be signed as provided in Title 30-A, section 2528, subsection 4 or, if the candidate is a voting resident in a municipality having a population of less than 200, signed by at least 20% of the registered voters of that municipality;

(2) The petitions must be submitted to the registrar of voters in the respective municipalities for certification of the voting residence of the nominee and of the voters signing the petition;

(3) The registrar of voters must return the certified petitions to the regional school unit secretary not later than 30 days prior to the date of the annual election to be held in the municipality;

(4) The ballots must be prepared and distributed by the regional school unit secretary. It must give the number of offices to be filled and list the candidates by the municipality or subdistrict in which they are resident;

(5) Notwithstanding any other provision of law, regional school unit board directors must be elected by secret ballot;

(6) If member municipalities do not all conduct the election for directors on the same date, then all ballots cast in the elections must be impounded by the clerk of each municipality:

(a) After all municipalities have voted, the clerks and one or more election supervisors designated by the municipal officers of each municipality shall meet at an agreed-upon location and tally the ballots;

(b) The tally must be completed within one day of the last member municipality election;

(c) The election supervisors shall select from among their members a chair, who shall supervise the tally of ballots; and

(d) The clerk of each municipality shall as promptly as possible after the election certify to the regional school unit board the result of the voting in that municipality; and

(7) Any recount petitions must be filed with the secretary of the regional school unit, and recounts must be conducted in each member municipality in accordance with the applicable laws. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1474. Vacancies

1. Definition of vacancy. A vacancy on a regional school unit board occurs:

A. When the term of office of a regional school unit board director expires; [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. When a regional school unit board director changes residency from the municipality or subdistrict from which elected. Evidence that an individual is registered to vote in a municipality is prima facie evidence of that individual's residency; [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. On the death of a regional school unit board director; or [2007, c. 240, Pt. XXXX, §13 (NEW).]

D. When a regional school unit board director resigns. [2007, c. 240, Pt. XXXX, §13 (NEW).]

In addition to paragraphs A, B, C and D, except in municipalities having a municipal charter, when a director is absent without excuse from 3 consecutive regular board meetings, the regional school unit board may declare that a vacancy exists.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Regional school unit board. The regional school unit board shall notify the municipal officers of the municipalities within the regional school unit of a vacancy before the annual town meeting or before the regular municipal election.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Filling vacancies. A vacancy on a regional school unit board must be filled according to this subsection.

A. The municipal officers of the municipality in which the director resided shall select an interim director for the municipality or subdistrict to serve until the next annual municipal election. The interim director shall serve until a successor is elected and qualified. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. The municipal officers shall provide at the next municipal or subdistrict election for the election of a director to fill the vacancy. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1475. Reapportionment

The commissioner shall determine the necessity for reapportionment. [2007, c. 240, Pt. XXXX, §13 (NEW).]

1. Duties of commissioner. The commissioner shall determine if a regional school unit is apportioned in accordance with the one-person, one-vote principle if:

A. The commissioner receives a request by the regional school unit board; or [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. The commissioner receives a petition signed by a number of regional school unit voters equal to at least 10% of the voters who voted in the last gubernatorial election in the regional school unit. [2007, c. 240, Pt. XXXX, §13 (NEW).]

In addition to a determination initiated by a request pursuant to paragraph A or a petition pursuant to paragraph B, the commissioner may, of the commissioner's own accord, determine that a regional school unit is not apportioned according to the one-person, one-vote principle.

The commissioner shall make a determination under paragraph A or B within 30 days of receiving the request or the petition.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Awaiting census results. If the commissioner receives a request within 12 months before a Federal Decennial Census or Federal Estimated Census, the commissioner may wait until after the new census figures are available to make a determination under subsection 1.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Findings and order. If the commissioner finds the regional school unit representation is not apportioned in accordance with the principle of one person, one vote, the commissioner, within 7 days of that decision, shall notify the superintendent of the regional school unit of the finding and order the superintendent to notify the municipal officers in each municipality in the regional school unit and the regional school unit board to create a reapportionment committee. The superintendent's notification must include the commissioner's notification, the information provided pursuant to subsection 6 and the time and place for the first meeting of the committee, which must be held not later than 20 days after the notification.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

4. Reapportionment committee membership. The reapportionment committee consists of one municipal officer and one citizen from each member municipality, chosen by the respective municipal officers, and one director from each municipality, chosen by the board of directors. The appointments must be made prior to the first meeting of the committee.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

5. Quorum. A majority of the reapportionment committee constitutes a quorum.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

6. Duties of commissioner . The commissioner shall provide the superintendent of the regional school unit with the most recent Federal Decennial Census or Federal Estimated Census figures for each municipality in the regional school unit and at least one recommended apportionment plan.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

7. Duties of the reapportionment committee. The reapportionment committee shall:

A. Elect a chair and secretary and may adopt suitable rules of procedure; [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. Consider and by majority vote adopt a reapportionment plan including the method of representation, total number of directors and number of directors representing each municipality or subdistrict; and [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. Within 90 days of the first meeting, send a report of its reapportionment plan to the state board for approval. It may, within the 90-day limit, submit alternative plans for apportionment. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

8. Commissioner approval. The commissioner shall approve or disapprove the reapportionment committee plan under subsection 7 within 30 days of receiving it.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

9. Failure to gain commissioner approval. If a reapportionment plan has not been adopted by the reapportionment committee or approved by the commissioner within the time limits of subsection 7, the commissioner shall prepare a suitable plan.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

10. Putting the approved plan into effect. On approval of a reapportionment plan, the commissioner shall send a certified copy to the municipal officers and regional school unit board. The original reapportionment plan must be retained in the department files.

A. The reapportionment plan takes effect immediately upon approval. The reapportionment committee shall determine the terms of the directors to be elected at the next annual municipal elections so as to comply with this chapter. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. If the approved reapportionment plan requires a reduction of the number of directors to be elected in a municipality, the reduction must be achieved in accordance with this paragraph.

(1) If possible, the reduction must be achieved by the voluntary resignation of one or more of the directors.

(2) If the reduction cannot be achieved in accordance with subparagraph (1) and the plan is approved and filed less than 30 days prior to the annual municipal election, the number of open positions to be filled by the election process must be reduced to the number required by the approved plan.

(3) If the reduction cannot be achieved in accordance with subparagraph (1) or (2), or a combination of the 2, all of the remaining existing directors representing the municipality shall choose by lot which directors' terms must terminate. [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. If the approved reapportionment plan requires that additional directors be elected in a municipality, the municipal officers shall fill the vacancies by appointment. A new director serves until a successor is elected and qualified at the next annual municipal election. [2007, c. 240, Pt. XXXX, §13 (NEW).]

D. The reapportionment committee is dissolved after the approved reapportionment plan is implemented. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

11. Duties of present directors during reapportionment. The regional school unit board, during the reapportionment of its membership, serves as the legal representative of the regional school unit until the reapportionment is completed. The board shall carry out all business of the regional school unit, including the borrowing of funds that may be required during the period of reapportionment.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

12. State board review of commissioner's decisions. A regional school unit board or interested parties may request that the state board reconsider decisions made by the commissioner under this section. The state board has the authority to overturn a decision made by the commissioner. In exercising this power, the state board is limited by this section.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1476. Powers and duties

The regional school unit board: [2007, c. 240, Pt. XXXX, §13 (NEW).]

1. Regional school unit name. May select an unofficial name for the regional school unit;

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Finance committee. May elect a finance committee of 3 or more members, who must be directors;

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Operating schools. Shall authorize and oversee the operation of schools within the regional school unit;

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

4. Purchase land outside the regional school unit. May purchase land outside of the geographical limits of the regional school unit and erect a school on that land if, because of the location of other schools within the regional school unit or transportation difficulties, a school within the geographical limits of the regional school unit would not be in the best interests of the regional school unit community;

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

5. Bylaws. Shall adopt bylaws for the regulation of the affairs of the regional school unit board and the conduct of its business; and

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

6. Gifts. May accept and receive money or other property, outright or in trust, for any specified benevolent or educational purpose. The regional school unit board shall comply with this subsection in accepting gifts.

A. If the regional school unit board receives written notice from a prospective donor or a representative of the donor of a proposed gift, the regional school unit board shall submit the matter to its next regular meeting or shall call a special meeting and shall, within 10 days after the meeting, send written notice to the prospective donor or representative of its acceptance or rejection. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. If the gift is in trust, the regional school unit board shall cause the trust funds to be deposited or invested according to Title 30-A, chapter 223, subchapter 3-A.

(1) Unless prohibited by a trust instrument, the regional school unit may treat any 2 or more trust funds as a single fund for the purposes of investment.

(2) After deduction for management expenses, any interest earned or capital gains realized must be prorated among the various trust funds.

(3) Property or securities included in the corpus of a trust fund must be retained where the trust instrument so provides.

(4) Unless otherwise specified in the trust instrument, only the annual income from the trust fund may be spent.

(5) If the regional school unit fails to comply with the terms of the trust instrument, the trust fund reverts to the donor or the donor's heirs. [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. If the money or other property is a conditional gift for any specified benevolent or educational purpose, this paragraph applies.

(1) Prior to the acceptance of a gift, the regional school unit board must obtain approval of the legislative body of the regional school unit.

(2) When the donor's part of the agreement respecting the execution of the conditional gift has been completed, the regional school unit shall perpetually comply with, and may raise money to carry into effect, the conditions upon which it was made.

(3) Unless otherwise specified by its terms, a conditional gift of money must be deposited or invested according to Title 30-A, chapter 223, subchapter 3-A. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1477. Quorum

A majority of the regional school unit board directors in number and voting power constitutes a quorum. [2007, c. 240, Pt. XXXX, §13 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1478. Local school committees

1. Formation. A reorganization plan under section 1461 or a regional school unit board may authorize the formation of a local school committee for a member municipality established in accordance with chapter 111, subchapter 1.

[ 2007, c. 668, §10 (NEW) .]

2. Delegation of functions. A reorganization plan that has been approved in accordance with subchapter 2 or a regional school unit board may delegate a local school committee to perform any duties, functions and services other than those reserved to the regional school unit under subchapter 1. The core functions provided by a regional school unit pursuant to section 1452 may be supplemented at the expense of any member municipality.

[ 2007, c. 668, §10 (NEW) .]

3. Budget responsibility. A reorganization plan that has been approved in accordance with subchapter 2 or a regional school unit board may authorize a local school committee to present to the board a proposed budget for the local school in a form that is consistent with section 1485. The proposed local school budget must be submitted in time to be included in the budget for the regional school unit. Proposed expenditures that are not included in the regional school unit budget may be separately appropriated by the municipality to be expended by the regional school unit in accordance with the appropriation. Supplemental municipal appropriations for education are not subject to section 1486.

[ 2007, c. 668, §10 (NEW) .]

4. Title to property. School property overseen by a local school committee may be owned either by the municipality or by the regional school unit as long as there is a clear allocation of responsibilities for management of all of the school property in the regional school unit.

[ 2007, c. 668, §10 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW). 2007, c. 668, §10 (RPR).



20-A §1479. Program

A regional school unit shall maintain a program that includes kindergarten to grade 12 except for the school administrative districts that did not operate kindergarten to grade 12 that were reformulated into regional school units in accordance with Public Law 2007, chapter 240, Part XXXX, section 36, subsection 12, as amended by Public Law 2007, chapter 668, section 48. [2011, c. 171, §2 (AMD).]

1. Secondary school. A secondary school facility may be operated as a 4-year school, as a 6-year school for grades 7 to 12 or as 2 or more 3-year schools, except that students living in an area remote from a public school may be provided for under section 5204.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Contracts for secondary school programs. In addition to the provisions for a secondary school facility set forth in subsection 1, a regional school unit may contract with a nearby regional school unit or with a private school approved for tuition purposes for all or some of its secondary school students. The contract may run from a period of 2 to 10 years. The contract must also comply with section 2703 and may provide for the formation of a joint committee in accordance with section 2704. A regional school unit in which a previous education unit has contracted for secondary school programs is bound by the terms of that contract, unless otherwise negotiated by the parties.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Expiration of contract. After July 1, 2008, if a contract between a previous education unit and another previous education unit or a private school approved for tuition purposes expires, and the previous education unit that was the sending unit is a member of a regional school unit under this chapter, the provisions of this subsection apply.

A. If the option of attending a public school in another school administrative unit or a private school approved for tuition purposes subject to chapter 219 was available to students in the previous education unit, that option continues to be available to students who reside in the municipalities that composed the previous education unit after the municipality's inclusion in the regional school unit. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. The regional school unit may negotiate a new contract pursuant to chapter 115. [2007, c. 668, §11 (AMD).]

[ 2007, c. 668, §11 (AMD) .]

4. Absence of contract; maintenance of school choice opportunities. A school administrative unit that neither maintains a school nor contracts for school privileges pursuant to chapter 115 shall continue to pay tuition, in accordance with chapter 219, for a student who resides in the school administrative unit at the public school or the private school approved for tuition purposes of the parent's choice at which the student is accepted, calculated in accordance with subsection 5.

[ 2007, c. 668, §12 (AMD) .]

5. Additional expense. In a regional school unit where some but not all of the students are attending school pursuant to this section, the sending municipality is responsible for the additional expense as calculated in accordance with this subsection.

A. For each secondary school student who attends a public school in another school administrative unit, the sending municipality in a regional school unit is responsible for an amount equal to the difference in tuition in cases when it exceeds the amount of the regional school unit’s tuition rate calculated in accordance with section 5805. [2007, c. 668, §13 (AMD).]

B. For each secondary school student who attends a private school approved for tuition purposes subject to the provisions of chapter 219, the sending municipality in a regional school unit is responsible for an amount equal to the difference in tuition in cases when it exceeds the amount of the regional school unit’s tuition rate calculated in accordance with section 5805. [2007, c. 668, §13 (AMD).]

Municipalities exercising school choice pursuant to this section are responsible for a local contribution in accordance with section 15688 and the additional expense calculated in accordance with this subsection.

[ 2007, c. 668, §13 (AMD) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW). 2007, c. 668, §§11-13 (AMD). 2011, c. 171, §2 (AMD).






Subchapter 4: FINANCING

20-A §1481. Finances (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW). 2007, c. 668, §14 (RP).



20-A §1481-A. Finances

1. Apportionment of costs for regional school unit. A regional school unit may raise money, in addition to the local contribution pursuant to section 15690, subsection 1, for establishing and maintaining public schools, erecting buildings and providing equipment for educational purposes. The additional costs of operating a regional school unit must be shared among all municipalities within the regional school unit by the same local share percentages for each municipality resulting from the determination of the local contribution under section 15688.

[ 2007, c. 668, §15 (NEW) .]

2. Existing cost-sharing agreement. Notwithstanding subsection 1, a cost-sharing agreement in existence on June 7, 2007 that was adopted pursuant to Public Law 2005, chapter 2 or pursuant to a private and special law remains in existence unless the parties to the agreement modify or terminate the agreement:

A. As part of a reorganization to regional school units under this chapter; or [2007, c. 668, §15 (NEW).]

B. As a result of a negotiated agreement between the parties to the cost-sharing agreement. [2007, c. 668, §15 (NEW).]

[ 2007, c. 668, §15 (NEW) .]

2-A. Reformulated school administrative district cost-sharing. For those school administrative districts recreated as regional school units pursuant to Public Law 2007, chapter 240, Part XXXX, section 36, subsection 12 as amended by chapter 668, methods of cost-sharing and amendments of the cost-sharing formula must be in accordance with section 1301.

[ 2009, c. 571, Pt. E, §3 (NEW) .]

3. Method included in reorganization plan. Notwithstanding subsection 1, a regional school unit may use a method of cost sharing that was included in a reorganization plan developed pursuant to section 1461 or Public Law 2007, chapter 240, Part XXXX, section 36 as long as the method complies with this subsection.

A. The costs of operating a regional school unit must be shared among all municipalities within the unit in one of the following ways.

(1) Under a property valuation method, municipalities in a unit shall share costs in the same proportion as each municipality's property fiscal capacity as defined in section 15672, subsection 23 is to the unit's property fiscal capacity.

(2) Under an alternate method of cost sharing, municipalities in a unit shall share costs based on:

(a) The number of resident pupils in each town;

(b) The property fiscal capacity of each member municipality as defined in section 15672, subsection 23;

(c) Any combination of divisions (a) and (b); or

(d) Any other factor or combination of factors that may, but need not, include divisions (a) or (b). [2007, c. 668, §15 (NEW).]

B. A process of amending the cost-sharing formula must be included in the reorganization plan. [2007, c. 668, §15 (NEW).]

[ 2007, c. 668, §15 (NEW) .]

Notwithstanding any provision of law to the contrary, a cost-sharing agreement in existence on June 7, 2007 that was adopted pursuant to Public Law 2005, chapter 2 or pursuant to a private and special law may not be construed to preempt the formation of a regional school unit under this chapter. Notwithstanding any provision of law to the contrary, a cost-sharing agreement between 2 or more municipalities in existence on June 7, 2007 that was adopted prior to June 7, 2007 may not be construed to preempt the formation of a regional school unit under this chapter. [2007, c. 668, §15 (NEW).]

Notwithstanding any provisions of law to the contrary, a municipality within a regional school unit may raise money and direct the spending of the funds to any school within the regional school unit. [2007, c. 668, §15 (NEW).]

SECTION HISTORY

2007, c. 668, §15 (NEW). 2009, c. 571, Pt. E, §3 (AMD).



20-A §1481-B. Application (REPEALED )

(REPEALED )

SECTION HISTORY

2007, c. 668, §16 (NEW). MRSA T. 20-A, §1481-B (RP).



20-A §1482. Budget preparation

1. Preparation by regional school unit board. A regional school unit board shall annually prepare a budget for:

A. Operational costs; [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. Bonds falling due; [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. Interest on bonds or other obligations; [2007, c. 240, Pt. XXXX, §13 (NEW).]

D. Rentals and other charges in a contract; and [2007, c. 240, Pt. XXXX, §13 (NEW).]

E. Temporary loans. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Distribution. At least 7 days before a regional school unit budget meeting, the regional school unit board shall make available to the legislative body responsible for final budget approval and residents of the regional school unit a detailed budget document. The detailed budget document must include a summary of anticipated revenues and estimated school expenditures.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1482-A. Budget meeting

A regional school unit board shall hold a regional school unit budget meeting at a time it determines. [2007, c. 668, §17 (NEW).]

1. Warrant. The budget meeting must be called by a warrant. The warrant must:

A. Be signed by a majority of the regional school unit board; [2007, c. 668, §17 (NEW).]

B. Specify the time and place of the meeting; [2007, c. 668, §17 (NEW).]

C. Include the proposed school budget and other articles the regional school unit board chooses to place before the voters, excluding authorization to borrow money for school construction purposes; [2007, c. 668, §17 (NEW).]

D. Specify the state and local shares of the state-local allocation and local leeway and additional expenditures without state participation; and [2007, c. 668, §17 (NEW).]

E. Be directed to a resident of the regional school unit by name ordering the resident to notify all voters within the regional school unit to assemble at the time and place appointed. [2007, c. 668, §17 (NEW).]

[ 2007, c. 668, §17 (NEW) .]

2. Notice. An attested copy of the warrant must be posted by the person to whom it is directed in some conspicuous public place in each of the municipalities within the regional school unit at least 7 days before the meeting. The person who gives notice of the meeting shall make a return of the posting on the warrant stating the manner of notice in each municipality and the time when it was given.

[ 2007, c. 668, §17 (NEW) .]

3. Requested articles. If requested by a written petition of at least 10% of the number of voters voting for the gubernatorial candidates in the last gubernatorial election in each municipality within the regional school unit, the regional school unit board shall place specific articles, not in conflict with existing state statutes, in the warrants for consideration at the next annual regional school unit budget meeting. To be included in the warrant, a petition must be received by the regional school unit board at least 15 days before the date set for the budget meeting. When placed on the warrant, the articles must be considered before action relating to the appropriation of money for the operation of schools may be taken.

[ 2007, c. 668, §17 (NEW) .]

SECTION HISTORY

2007, c. 668, §17 (NEW).



20-A §1482-B. Annual budget meeting procedures

The following procedures must be used at a regional school unit annual budget meeting. [2007, c. 668, §18 (NEW).]

1. Election of moderator. The secretary of the regional school unit board or the chair of the regional school unit board when the secretary is absent shall open the annual budget meeting and call for the election of a moderator, receive and count votes for the moderator and swear in the moderator.

[ 2007, c. 668, §18 (NEW) .]

2. Appointing ballot clerks. The moderator shall appoint from the certified voting list the ballot clerks necessary for the efficient operation of the annual budget meeting. The moderator shall swear in the clerks.

[ 2007, c. 668, §18 (NEW) .]

3. Budget consideration. The superintendent of the regional school unit shall thoroughly explain the budget. The voters must have an opportunity to be heard. The voters may change only items dealing with:

A. The expenses necessary to operate the regional school unit; [2007, c. 668, §18 (NEW).]

B. Appropriations for the reserve fund; and [2007, c. 668, §18 (NEW).]

C. Appropriations for the contingency fund and school construction purposes. [2007, c. 668, §18 (NEW).]

[ 2007, c. 668, §18 (NEW) .]

4. Approval. A majority vote of those voters present and voting is necessary for the approval of the annual budget.

[ 2007, c. 668, §18 (NEW) .]

5. Voting lists. Registration of voters for the annual budget meeting must be held in each member municipality in accordance with Title 21-A, section 122.

A. Prior to the annual budget meeting, the municipal clerks of the member municipalities shall supply to the regional school unit board certified corrected copies of the registered voters of their municipalities. [2007, c. 668, §18 (NEW).]

B. The certified corrected copies under paragraph A must be used in determining the voters who are eligible to vote at the annual budget meeting. [2007, c. 668, §18 (NEW).]

[ 2007, c. 668, §18 (NEW) .]

6. Written ballot. An article must be voted on by written ballot if at least 10% of those present and voting vote to use a written ballot. The department, in consultation with municipal and school officials and with organizations representing those officials, shall develop and distribute guidelines to assist regional school unit annual budget meeting moderators in explaining and implementing this subsection.

[ 2007, c. 668, §18 (NEW) .]

SECTION HISTORY

2007, c. 668, §18 (NEW).



20-A §1483. Regional school unit budget; budget formats

1. Content. Beginning with the budget for the 2008-2009 school year, a regional school unit shall include in its budget document:

A. The regional school unit's total cost of funding public education from kindergarten to grade 12, its non-state-funded debt service, if any, and any additional expenditures authorized by law; [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. A summary of anticipated revenues and estimated school expenditures for the fiscal year; and [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. The following statement, including the estimated dollar amount of state retirement payments: "This budget does not include the estimated amount of $....... in employer share of teacher retirement costs that is paid directly by the State." [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1484. Checklist required

Beginning with the budget for the 2008-2009 school year, prior to a vote on articles dealing with regional school unit appropriations, the moderator of a regular or special regional school unit budget meeting shall require the clerk or secretary of the regional school unit board to make a checklist of the registered voters present. The number of voters listed on the checklist is conclusive evidence of the number present at the meeting. [2007, c. 240, Pt. XXXX, §13 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1485. Cost center summary budget format

After January 31, 2008, the format of the annual budget of a regional school unit must be in accordance with this section. [2007, c. 240, Pt. XXXX, §13 (NEW).]

1. Cost center summary budget format. The regional school unit budget must consist of the following cost centers and supporting data:

A. Expenditures:

(1) Regular instruction;

(2) Special education;

(3) Career and technical education;

(4) Other instruction, including summer school and extracurricular instruction;

(5) Student and staff support;

(6) System administration;

(7) School administration;

(8) Transportation and buses;

(9) Facilities maintenance;

(10) Debt service and other commitments; and

(11) All other expenditures, including school lunch; [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. Revenue sources:

(1) Total education costs appropriated pursuant to section 15690, subsection 1;

(2) Non-state-funded debt service costs approved pursuant to section 15690, subsection 2, if any; and

(3) Additional local funds, if any, approved pursuant to section 15690, subsection 3, paragraph A; [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. A summary of total regional school unit expenditures; [2007, c. 240, Pt. XXXX, §13 (NEW).]

D. Other optional local data showing the amount and percentage of changes proposed in the state allocation, the local share and the total regional school unit budget and related information determined appropriate by the regional school unit board of directors; [2007, c. 240, Pt. XXXX, §13 (NEW).]

E. Data similar to that provided in paragraph A for a high-performing regional school unit of a size and demographic profile determined by the department that is comparable to the regional school unit; and [2007, c. 240, Pt. XXXX, §13 (NEW).]

F. For fiscal year 2008-09, data documenting state and local savings from the reorganization to regional school units and the resulting mill rate reduction for each municipality. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Budget warrant. The warrant articles presented to the legislative body of the regional school unit for approval of the regional school unit budget must correspond to the categories of the cost center summary budget described in subsection 1. In addition to expenditure and revenue cost center summary totals, the regional school unit board shall provide to voters a reasonably detailed breakdown for each major subcategory within each budget category. The department shall adopt routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A defining and establishing the content of those informational subcategories.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Budget approval. A regional school unit's cost center summary budget must be approved at a regional school unit budget meeting and by a budget validation referendum as provided in section 1486.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

4. Transfer between budget cost center lines. During the year for which the budget is approved using the cost center summary budget format, the regional school unit board may transfer an amount not exceeding 5% of the total appropriation for any cost center to another cost center or among other cost centers without voter approval.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1486. Budget validation referendum

After January 31, 2008, the procedure for approval of the annual budget of a regional school unit must be in accordance with this section and section 1485. [2007, c. 240, Pt. XXXX, §13 (NEW).]

1. Budget validation. Following development of the annual regional school unit budget and approval at a regional school unit budget meeting as provided in section 1485, a referendum must be held in the regional school unit as provided in this section to allow the voters to validate or reject the total budget adopted at the regional school unit budget meeting.

Every 3 years, the voters in a regional school unit shall consider continued use of the budget validation referendum process. The warrant at the budget validation referendum in the 3rd year following adoption or continuation of the referendum process must include an article by which the voters of the school administrative unit may indicate whether they wish to continue the process for another 3 years. The warrant for the referendum to validate the fiscal year 2010-11 budget is deemed the 3rd-year warrant. A vote to continue retains the process for 3 additional years. A vote to discontinue the process ends its use beginning with the following budget year and prohibits its reconsideration for at least 3 years.

An article to consider reinstatement of the budget validation referendum process may be placed on a warrant for a referendum vote by either a majority vote of the regional school unit board or a written petition filed with the regional school unit board by at least 10% of the number of voters voting in the last gubernatorial election in the municipalities in the school administrative unit. The regional school unit board shall place the article on the next scheduled warrant or an earlier one if determined appropriate by the regional school unit board. If adopted by the voters, the budget validation referendum process takes effect beginning in the next budget year or the following budget year if the adoption occurs less than 90 days before the start of the next budget year. Once approved by the voters, the budget validation referendum process may not be changed for 3 years.

[ 2011, c. 171, §3 (AMD) .]

2. Validation referendum procedures. The budget validation referendum must be held on or before the 30th calendar day following the scheduled date of the regional school unit budget meeting. The referendum may not be held on a Sunday or legal holiday. The vote at referendum is for the purpose of approving or rejecting the total regional school unit budget approved at the regional school unit budget meeting. The regional school unit board shall provide printed information to be displayed at polling places to assist voters in voting. That information is limited to the total amounts proposed by the regional school unit board for each cost center summary budget category article, the amount approved at the regional school unit budget meeting, a summary of the total authorized expenditures and, if applicable because of action on an article under section 15690, subsection 3, paragraph A, a statement that the amount approved at the regional school unit budget meeting includes locally raised funds that exceed the maximum state and local spending target pursuant to section 15671-A, subsection 5.

[ 2009, c. 571, Pt. QQQ, §2 (AMD) .]

3. Budget validation referendum voting. The method of calling and voting at a budget validation referendum is as provided in sections 1502 and 1503, except as otherwise provided in this subsection or as is inconsistent with other requirements of this section.

A. A public hearing is not required before the vote. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. [2007, c. 668, §20 (RP).]

C. The warrant and absentee ballots must be delivered to the municipal clerk no later than the day after the date of the regional school unit budget meeting. [2007, c. 668, §20 (AMD).]

D. Absentee ballots received by the municipal clerk may not be processed or counted unless received on the day after the conclusion of the regional school unit budget meeting and before the close of the polls. [2007, c. 668, §20 (AMD).]

E. All envelopes containing absentee ballots received before the day after the conclusion of the regional school unit budget meeting or after the close of the polls must be marked "rejected" by the municipal clerk. [2007, c. 668, §20 (AMD).]

F. The article to be voted on must be in the following form:

(1) "Do you favor approving the (name of regional school unit) budget for the upcoming school year that was adopted at the latest (name of regional school unit) budget meeting?

Yes No"

[2009, c. 415, Pt. B, §7 (RPR).]

G. [2009, c. 415, Pt. B, §8 (RP).]

[ 2009, c. 571, Pt. E, §4 (AMD) .]

4. Failure to approve budget. If the voters do not validate the budget approved in the regional school unit budget meeting at the budget validation referendum vote, the regional school unit board shall hold another regional school unit budget meeting in accordance with this section and section 1485 at least 10 days but no longer than 45 days after the referendum to vote on a budget approved by the regional school unit board. The budget approved at the regional school unit budget meeting must be submitted to the voters for validation at referendum in accordance with this section. The process must be repeated until a budget is approved at a regional school unit budget meeting and validated at referendum. If a budget is not approved and validated before July 1st of each year, section 1487 applies.

[ 2011, c. 678, Pt. B, §1 (AMD) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW). 2007, c. 668, §§19, 20 (AMD). 2007, c. 695, Pt. G, §§1, 2 (AMD). 2009, c. 98, §1 (AMD). 2009, c. 415, Pt. B, §§7, 8 (AMD). 2009, c. 571, Pt. E, §4 (AMD). 2009, c. 571, Pt. QQQ, §§1, 2 (AMD). 2011, c. 171, §3 (AMD). 2011, c. 678, Pt. B, §1 (AMD).



20-A §1487. Failure to pass budget

If a budget for the operation of a regional school unit is not approved prior to July 1st, the latest budget approved at a regional school unit budget meeting and submitted to the voters for validation at a referendum in accordance with section 1486 is automatically considered the budget for operational expenses for the ensuing year until a final budget is approved, except that, when the regional school unit board delays the regional school unit budget meeting, the operating budget must be approved within 30 days of the date the commissioner notifies the regional school unit board of the amount allocated to the regional school unit under section 15689-B, or the latest budget submitted by the regional school unit board becomes the operating budget for the next school year until a budget is approved at a regional school unit budget meeting and validated at a referendum. If the budget of a regional school unit is not approved and validated before July 1st and the officers of any affected municipality determine that the property taxes must be committed in a timely manner to the collector pursuant to Title 36, section 709, the municipal assessor or assessors may commit the property taxes on the basis of the latest budget approved at a regional school unit budget meeting and submitted to the voters for validation at a referendum in accordance with section 1486. [2007, c. 668, §21 (AMD).]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW). 2007, c. 668, §21 (AMD).



20-A §1488. Special budget meeting

The regional school unit board may call a special budget meeting when it declares that an emergency exists. The voters of the regional school unit may authorize the regional school unit board at a special regional school unit budget meeting to expend additional funds from the regional school unit's undesignated fund balance or to pledge the credit of the regional school unit to obtain additional money for the operation of schools. A special budget meeting held on or after July 1, 2008 must be conducted in accordance with sections 1485 and 1486. [2007, c. 240, Pt. XXXX, §13 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1489. Regional school unit assessments

Regional school unit assessments must follow the procedures set out in this section. [2007, c. 240, Pt. XXXX, §13 (NEW).]

1. Warrant. In accordance with the budget approved by the voters at an annual budget meeting and in substantially the same form as the warrant of the Treasurer of State for taxes, the regional school unit board shall issue its warrants to the assessors of each member municipality requiring them to assess upon the taxable estates within the municipality an amount that is that municipality's share of the regional school unit's costs.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Commitment. The municipal assessors shall commit the assessment to the constable or collector. Constables and collectors have the authority and powers to collect the regional school unit's taxes as is vested in them by law to collect state, county and municipal taxes.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Installments. The regional school unit board shall notify the member municipalities of the monthly installments that will become payable during the fiscal year.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

4. Payment. A municipal treasurer shall pay the amount of the tax assessed in the fiscal year against the municipality to the treasurer of the regional school unit. The payments must be paid in monthly installments on or before the 20th of each month.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

5. Gifts. A municipality may use the proceeds from gifts or trust funds allocated for educational purposes to pay its share of the assessment.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

6. Enforcement. If a municipal treasurer fails to pay the installment due, or any part, on the dates required, to initiate collection procedures, the treasurer of the regional school unit may notify the municipal treasurer of the failure to pay. Interest accrues on each unpaid installment at the rate established under Title 36, section 186 beginning on the 60th day after the date the installment is due under subsection 4. If payment of an installment is not made within 60 days after the due date, the treasurer of the regional school unit may initiate an action in Superior Court to compel payment of the delinquent installment. The court shall determine the amount owed by the municipality to the regional school unit and shall order the municipal treasurer to pay all delinquent installments, accrued interest and any court costs and reasonable attorney's fees incurred by the regional school unit. To ensure prompt payment of the delinquent installments, the court may require that amounts due to the municipality from the State under Title 30-A, section 5681 and Title 36, sections 578 and 685 be paid to the regional school unit until the amount determined by the court is satisfied. The court shall promptly notify the disbursing state agency of the determination and direct the agency to make the required change in payee and the amounts to be paid. If additional funds are needed to satisfy the amount determined by the court to be paid to the regional school unit, the court may order the attachment or trustee process and sale of real or personal property owned by the municipality or the attachment of the municipality's bank accounts or require property tax payments to the municipality to be turned over to the court and may pay the amount owed the regional school unit from the proceeds and return any excess to the municipality.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1490. Power to borrow money

1. Regional school unit board. A regional school unit board may borrow money to pay for:

A. Current operating expenses of the regional school unit if the loans are repaid within 13 months of the date of borrowing and are limited to an amount reasonably required for current operating expenses; [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. School construction projects as defined in section 15901; and [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. Minor capital costs as defined in section 15672, subsection 20-A. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Voter approval. Bonds or notes for school construction purposes must first be approved by a majority of voters of the regional school unit voting at an election called by the regional school unit board and held as provided in this chapter, except as is otherwise provided in this section.

A. Each bond or note must have inscribed upon its face the name of the regional school unit, the date it was issued, the amount of the bond or note and the annual interest rate, payable semiannually. Each bond or note must be in the form and be sold in the manner, at public or private sale, as the regional school unit board determines in accordance with state law. Bonds may not be sold for less than par. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. Notes or bonds issued by a regional school unit must be signed by the treasurer or assistant superintendent and countersigned by the chair of the regional school unit board. If coupon bonds are issued, each coupon must be attested by a facsimile signature of the treasurer. [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. Each issue of bonds must mature in substantially equal annual installments so that the first installment is payable not later than 2 years and the last installment not later than 25 years after the date of issue. [2007, c. 240, Pt. XXXX, §13 (NEW).]

D. Notwithstanding paragraph C, bonds issued by a regional school unit for a non-state-funded school construction project under section 15905-A that is 100% locally funded may be repaid using a level debt payment structure only if the payment structure results in lower costs for the regional school unit throughout the life of the issue of the bonds. For purposes of this paragraph, "level debt payment structure" means a debt service structure in which the combined annual principal and interest payments remain approximately the same throughout the life of the issue of the bonds with increasing principal amounts and decreasing interest amounts each year. [2015, c. 181, §1 (NEW).]

[ 2015, c. 181, §1 (AMD) .]

3. Temporary notes. Prior to issuing authorized school construction bonds or notes, the regional school unit board may borrow in anticipation of their sale by issuing temporary notes and renewal notes subject to this subsection.

A. The total face value amount of the temporary notes and renewal notes may not exceed at any one time the authorized outstanding amount of the school construction bonds or notes. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. If the proceeds of an issue of bonds are used in whole or in part to fund temporary notes, the period during which the issue of bonds is outstanding plus the period of the loan represented by the temporary notes or renewal notes may not exceed 25 years. [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. Temporary notes mature not later than 3 years from the date the first temporary note is issued. [2007, c. 240, Pt. XXXX, §13 (NEW).]

D. Temporary notes and renewal notes are legal obligations of the regional school unit. [2007, c. 240, Pt. XXXX, §13 (NEW).]

E. A regional school unit board that has received a certificate of approval of a school construction project pursuant to Title 20, section 3458 to be paid in accordance with the alternate method prescribed in Title 20, section 3460 may borrow in anticipation of unpaid portions of state aid and may issue temporary and renewal notes. [2007, c. 240, Pt. XXXX, §13 (NEW).]

F. If the temporary or renewal notes in anticipation of state aid exceed the aggregate amount of state aid actually received by the regional school unit, the unexpended balance of those notes must be used for the repayment. If an outstanding balance remains, it must be included in the next annual budget and is not subject to change at the regional school unit budget meeting. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

4. Early redemption. Bonds or notes issued on behalf of a regional school unit may be made subject to call for redemption, with or without premium, at the election of the regional school unit board before the date fixed for final payment of those bonds or notes. When these bonds or notes are issued, they must contain provisions setting forth the method by which the option to call may be exercised, the procedure for payment in the event of call and the legal effect of making the call.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

5. Regional school unit status. Notes and bonds, and loans to pay current operating expenses and contracts, are legal obligations of the regional school unit. The regional school unit is a quasi-municipal corporation within the meaning of Title 30-A, section 5701, and all the provisions of that section apply to it.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

6. Debt limit. The aggregate principal amount of outstanding bonds or notes issued by a regional school unit for school construction purposes may not exceed, at any one time, 10% of the total of the last preceding state valuation of all the municipalities within the regional school unit plus an amount not to exceed 4% of that total regional school unit valuation set by the state board at the time of the initial approval of the school construction project.

A. Indebtedness in excess of 10% incurred under the law as it existed prior to April 1, 1974 is validated. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. Outstanding school indebtedness assumed by the regional school unit must be included in its limit of indebtedness, excluding contracts and notes in anticipation of state aid issued pursuant to subsection 3. [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. The percentage limit of the indebtedness for bonds or notes for school construction purposes authorized after April 27, 1967 must be fixed as of the time of authorization by the voters or, if no regional school unit meeting is held to authorize those bonds or notes, upon the expiration of 35 days following passage of a resolution of the regional school unit board as described in subsection 7. [2007, c. 240, Pt. XXXX, §13 (NEW).]

D. If the issuance of bonds or notes together with all outstanding indebtedness included within the regional school unit's limit of indebtedness would cause the regional school unit's indebtedness to exceed 10% of the total of the last preceding state valuation of all the municipalities within the regional school unit, the regional school unit board may not issue those bonds or notes until it has received a certificate of approval pursuant to Title 20, section 3458. [2007, c. 240, Pt. XXXX, §13 (NEW).]

E. If a certificate of approval under Title 20, section 3458 indicates that the state board has authorized state aid to be paid in accordance with the alternate method prescribed by Title 20, section 3460, the total estimated amount of state aid payable on account of the school construction project described in the certificate of approval must be treated as outstanding school indebtedness for the purpose of computing the borrowing capacity of the regional school unit to finance that project by issuing its bonds or notes. State aid is determined by applying the applicable percentage of state aid to the total estimated cost of the project, as set forth in the certificate of approval. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

7. Bonds and notes under 1% of valuation. The regional school unit board may issue bonds or notes not to exceed 1% of the last preceding state valuation of all the municipalities within the regional school unit:

A. By calling a regional school unit meeting to approve the issuance of those bonds or notes; or [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. By passing a resolution to that effect, setting forth the amount of the proposed issue and the purposes for which the proceeds will be used and meeting the following requirements.

(1) The secretary of the regional school unit board shall, within 5 days of the date of the passage of the resolution, cause attested copies of the resolution to be posted in 3 public and conspicuous places within each of the municipalities within the regional school unit. The secretary shall make a return of the posting stating its time and place. The return must be kept with the records of the regional school unit, and a copy of the return must be mailed to each of the municipal officers of each municipality within the regional school unit.

(2) If, within 35 days of the date of the passage of the resolution, petitions with signatures of at least 10% of the residents in the regional school unit eligible to vote on the date that the resolution was adopted are filed with the secretary requesting a vote of the regional school unit to approve or disapprove the issuance of the bonds or notes, the secretary of the regional school unit board shall immediately notify the regional school unit board. The regional school unit board shall call a referendum for that purpose as set forth in this chapter.

(3) The regional school unit board may not authorize bonds or notes by resolution if the amount of the proposed issue, together with the amount of any other bonds or notes authorized solely by resolution and that are for the same purpose, exceeds 1% of the total of the last state valuation of all the participating municipalities. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW). 2015, c. 181, §1 (AMD).



20-A §1491. Reserve fund

1. Establishment. A regional school unit may establish a reserve fund for school construction projects, financing the acquisition or reconstruction of a specific or type of capital improvement or financing the acquisition of a specific item or type of capital equipment by including a request in the regional school unit budget and receiving voter approval. The regional school unit board is the trustee of the reserve fund. The reserve fund must be deposited or invested by the treasurer of the regional school unit under the direction of the regional school unit board.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Deposit or investment. All regional school unit funds, including reserve funds and trust funds to the extent not prohibited by the terms of the instrument or vote creating the fund, must be deposited or invested by the treasurer of the regional school unit under the direction of the regional school unit board according to the requirements for the deposit or investment of municipal funds contained in Title 30-A, chapter 223, subchapter 3-A.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Expending money from reserve funds. The regional school unit board may expend the sum in the reserve fund when authorized to do so by a vote of the regional school unit at a regional school unit meeting or a regional school unit budget meeting when an article for that purpose is set out in the warrant calling the meeting.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1492. Bid procedure

1. Written bids. Bids must be in writing, sealed with the outside envelope or wrapper plainly marked "Bid, not to be opened until (appropriate date)" and mailed to or filed with the superintendent.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Time of opening . A director on the regional school unit board or an employee of the regional school unit may not open a bid until the appointed time.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Public opening. At the time and place stated in the public notice, and open to the public, all bids must be opened by the superintendent or, in the superintendent's absence or disability, by any director designated for the purpose by the chair of the regional school unit board.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

4. Reading. If any citizens who are not directors or employees of the regional school unit are present or if any representatives of the press are present, bids must at the time of opening either be made available for examination by them or must be read aloud in a manner to be heard plainly by those in attendance.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1493. Void contracts

A contract made by the regional school unit board during the term of a member who is pecuniarily interested in that contract, either directly or indirectly, is void, unless the regional school unit board has advertised for sealed bids for that contract and that advertisement for sealed bids has been published at least 5 days prior to the date set for closing of bids in a newspaper having general circulation within the regional school unit. [2007, c. 240, Pt. XXXX, §13 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).






Subchapter 5: REFERENDUM

20-A §1501. Regional school unit referendum

1. Authority to call a regional school unit referendum. The regional school unit board shall initiate a regional school unit referendum:

A. To approve the issuance of bonds or notes for school construction projects; [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. To approve a change in the selection of a school building site; [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. To authorize the regional school unit board to contract for the schooling of secondary pupils; [2007, c. 240, Pt. XXXX, §13 (NEW).]

D. To accept or reject a prospective gift; and [2007, c. 240, Pt. XXXX, §13 (NEW).]

E. To borrow funds for minor capital costs as defined in section 15672, subsection 20-A. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1502. Method of calling a regional school unit referendum

A regional school unit referendum must be initiated by a warrant prepared and signed by a majority of the regional school unit board directors. The warrant must be countersigned by the municipal officers in the municipality where the warrants are posted. [2007, c. 240, Pt. XXXX, §13 (NEW).]

1. Municipal officers. The warrant must direct the municipal officers within the regional school unit to call a referendum on a date and time determined by the regional school unit board. A warrant must be prepared and distributed at least 30 days prior to the date of the referendum, except that a warrant for a regional school unit budget referendum held in accordance with this chapter must be prepared and distributed at least 14 days prior to the date of the referendum.

A. The warrant must be directed to a resident of the regional school unit by name, ordering the resident to notify the municipal officers of each of the municipalities within the regional school unit to call a town meeting or city election on the date specified by the regional school unit board. No other date may be used. The person who serves the warrant shall make a return on the warrant stating the manner of services and the time when it was given. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. The warrant must be served on the municipal clerk of each of the municipalities within the regional school unit by delivery of an attested copy of the warrant in hand within 3 days of the date of the warrant. The municipal clerk, on receipt of the warrant, shall immediately notify the municipal officers within the municipality. The municipal officers shall forthwith meet, countersign and have the warrant posted. [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. The warrants and other notices for the referendum must be in the same manner as provided in Title 21-A, except that the regional school unit board shall hold a public hearing at least 7 days before the referendum vote. At least 7 days before the public hearing, the regional school unit board shall give notice of the public hearing by having a copy of the proposed referendum, together with the time and place of hearing, posted in the same manner required for posting a warrant under this section. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Content of the warrant. The warrant must set forth the articles to be acted on in each municipal referendum. The articles must have the following form.

A. On or after July 1, 2008, when a referendum is called for the purpose of authorizing the issuance of bonds or notes for capital outlay purposes, the articles must be substantially as set out in this paragraph.

(1) "Do you favor authorizing the board of directors of (name of regional school unit) to issue bonds or notes in the name of this regional school unit for school construction purposes in an amount not to exceed $.......... to construct a ....................................................... (elementary or secondary school) to be located at......................... (specifically defined lot where school is to be erected)?

Yes No"

(2) "Do you favor authorizing the board of directors of (name of regional school unit) to issue bonds or notes in the name of this regional school unit for school construction or minor capital projects in an amount not to exceed $.......... for the purpose of ..................................................... (purpose of school construction project)?

Yes No"

(3) "Do you favor authorizing the board of directors of (name of regional school unit) to use the bond issue or notes in an amount not to exceed $........., which was voted by the regional school unit on ................... (date), to construct a ........................... (elementary or secondary school) to be located at ............................................................................... (specifically defined lot where school is to be located)?

Yes No"

(4) "Do you favor authorizing the board of directors of (name of regional school unit) to construct a .......................................................... (elementary or secondary school) to be located at ................................................................... (specifically defined lot where school is to be located) with the total project cost not to exceed $......... and to issue bonds or notes in the name of this regional school unit for school construction purposes in an amount not to exceed $......... with the balance of the total project costs to be derived from ..................................................................... (description of other sources of funds such as initial state share when approved for current fiscal year funding, proceeds from insured losses, money from federal sources, other noneducational funds, etc.)

Yes No"

[2007, c. 240, Pt. XXXX, §13 (NEW).]

B. When a regional school unit votes to change the site of its school construction project using the article in paragraph A, subparagraph (3), the date of authorization of the project is the original date the voters authorized the regional school unit board to issue bonds or notes for that project. [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. On or after July 1, 2008, when a referendum is called for the purpose of authorizing the regional school unit board to contract for the schooling of secondary pupils, the article must be as set out in this paragraph.

(1) "Do you favor authorizing the board of directors of (name of regional school unit) to contract in the name of this regional school unit with (name of regional school unit or private school) for the schooling of secondary pupils for a term of .................... years?

Yes No"

[2007, c. 240, Pt. XXXX, §13 (NEW).]

D. On or after July 1, 2008, when a referendum is called for the purpose of accepting or rejecting a prospective gift, the article must be as set out in this paragraph.

(1) "Do you favor authorizing the board of directors of (name of regional school unit) to accept a prospective gift under the following conditions? ..................................(terms and conditions).

Yes No"

[2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1503. Referendum procedures

1. Ballots. The regional school unit board shall prepare and furnish the required number of ballots for carrying out the referendum as posted, including absentee ballots. The regional school unit board shall prepare and furnish all other materials necessary to fulfill the requirements for voting procedures.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Voting. Voting must be held and conducted in accordance with this subsection.

A. The voting at referenda held in towns must be held and conducted in accordance with Title 30-A, sections 2524 and 2528 to 2532, even though the town has not accepted the provisions of Title 30-A, sections 2524 and 2525. The facsimile signature of the clerk under Title 30-A, section 2528, subsection 6, paragraph F must be that of the chair of the regional school unit board. If a regional school unit referendum is called to be held simultaneously with any statewide election, the voting in towns must be held and conducted in accordance with Title 21-A, except that the duties of the Secretary of State must be performed by the regional school unit board and, if the statewide election is a primary election, any registered voter may vote in the referendum. The absentee voting procedure of Title 21-A must be used, except that the duties of the Secretary of State must be performed by the regional school unit board. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. The voting at referenda in cities must be held and conducted in accordance with Title 21-A, including the absentee voting procedure, except that the duties of the Secretary of State must be performed by the regional school unit board and, if the statewide election is a primary election, any registered voter may vote in the referendum. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Return and counting. The return and counting of votes must be in accordance with this subsection.

A. The municipal clerk shall, within 24 hours of the determination of the results of the vote in the municipality, certify and send to the regional school unit board the total number of votes cast in the affirmative and in the negative on each article. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. As soon as all of the results from all of the municipalities have been returned to the regional school unit board, the regional school unit board shall meet and compute the total number of votes cast in all of the municipalities within the regional school unit in the affirmative and in the negative on each article. [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. If the regional school unit board determines that there were more votes cast in the affirmative than in the negative on a given article, it shall declare that the article has passed. [2007, c. 240, Pt. XXXX, §13 (NEW).]

D. If the regional school unit board determines that the total number of votes cast on an article in the affirmative is equal to or less than those cast in the negative, it shall declare that the article has not passed. [2007, c. 240, Pt. XXXX, §13 (NEW).]

E. The regional school unit board shall enter its declaration and computations in its records and send certified copies to the clerk of each municipality within the regional school unit. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1504. Reconsideration

The procedure to reconsider votes taken at a regional school unit referendum is as set out in this section. [2007, c. 240, Pt. XXXX, §13 (NEW).]

1. Time limit. The regional school unit board shall, within 60 days, initiate a new regional school unit referendum to reconsider the vote of the previous referendum if, within 7 days of the first referendum, at least 10% of the number of voters voting for the gubernatorial candidates in the last gubernatorial election in the municipalities within the regional school unit petition to reconsider a prior regional school unit referendum vote.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Required quorum. A reconsideration referendum is not valid unless the number of persons voting in that referendum is at least equal to the number who voted in the prior regional school unit referendum.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Bond. If the margin of the vote being reconsidered was between 10% and 25%, the petitioners shall post a bond with the petition equal to the actual and reasonable costs of the new referendum. If the margin of the vote being reconsidered exceeded 25%, the petitioners shall post an additional bond equal to the actual and reasonable costs that may be incurred as a result of the delay of an authorization or approval granted in the prior regional school unit referendum. If the petitioners are successful, the bonds must be canceled.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1505. Bonds; notes; other

All bonds, notes or other evidences of indebtedness issued for regional school unit purposes by a regional school unit for major capital expenses, bus purchases or current operating expenses, including tax or other revenue anticipation notes, are general obligations of the regional school unit. [2007, c. 240, Pt. XXXX, §13 (NEW).]

1. Tax assessments. The municipal officers or regional school unit board shall require the sums that are necessary to meet in full the principal of and interest on the bonds, notes or other evidences of indebtedness issued pursuant to this section payable in each year to be assessed and collected in the manner provided by law for the assessment and collection of taxes.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Reduction. The sums to be assessed and collected under subsection 1 must be reduced by the amount of an allocation of funds appropriated by the Legislature to pay the principal and interest owed by the regional school unit in a given year as certified to the regional school unit by the commissioner. The commissioner shall certify the amount due to the regional school unit within 30 days of its appropriation by the Legislature.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Collection. After assessment and reduction under subsection 2, the remaining sum must be paid from ad valorem taxes, which may be levied without limit as to rate or amount upon all the taxable property within the regional school unit.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW).



20-A §1506. Debt liability

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Existing debt" means any bond, note, loan agreement, lease-purchase agreement or other debt instrument issued prior to July 1st of the first operational year of the new unit for the purposes of funding public schools and career and technical education regions, or for refinancing such debt, that remains outstanding at the time of a reorganization pursuant to this chapter. "Existing debt" does not include routine payables or commercial contract obligations. [2007, c. 668, §22 (AMD).]

B. "Original education unit" means:

(1) A previous education unit that has existing debt;

(2) A municipality that has existing debt incurred on behalf of a previous education unit; or

(3) A previous education unit within a career and technical education region as defined by section 8301-A that has existing debt. [2007, c. 668, §23 (AMD).]

C. "New unit" means a regional school unit created or established pursuant to this chapter. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 668, §§22, 23 (AMD) .]

2. Liability remains with original unit. Existing debt held by an original education unit remains the obligation of that original education unit after reorganization pursuant to this chapter. An original education unit may not be finally dissolved while any existing debt held by the original education unit remains outstanding. All aspects of an original education unit's administrative or political organization may be merged into a new unit or otherwise modified to accomplish the purposes of this chapter but its existing debt and its right to secure payment of such debt from income streams that existed at the time of the issuance of such debt may not be affected or altered except as authorized by this section.

A. A new unit may agree to pay the existing debt of an original education unit that is included within the new unit. If the new unit pays the existing debt, the original education unit is relieved of paying that debt, but, in the event that the new unit fails to pay any amount of the existing debt, the original education unit remains responsible for the deficiency. The original education unit shall ensure that timely payments of existing debt are made, regardless of whether the new unit has agreed to make the debt payments. An original education unit may contract with a new unit for the administration of, transfer or delegate to and a new unit may accept and exercise on behalf of the original education unit for the remaining term of any existing debt all those powers and duties reasonable and necessary for the payment of existing debt of the original education unit. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. Notwithstanding any other provision of law or any provision of any trust agreement, a new unit may use any sinking fund or other money set aside by the original education unit to pay an existing debt to pay that debt. [2007, c. 240, Pt. XXXX, §13 (NEW).]

C. A new unit may issue bonds or other debt instruments for the purpose of refinancing or retiring the existing debt of an original education unit. The issuance of such bonds or other debt must be in accordance with applicable procedural requirements, including the procedural requirements of section 1490. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. No impact on state debt subsidies. A change in any administrative or political organization resulting from the creation of a new unit may not affect any state subsidy with respect to existing debt or the relative portion of any such debt paid or reimbursed by the State except as provided in this subsection.

A. The original education unit may continue to pay its existing debt obligations in due course as though no new unit had been created and its choice to do so may not reduce or otherwise affect the level of state assistance or subsidy with respect to that existing debt. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. If the original education unit and the new unit choose to refinance the existing debt, the state subsidy or assistance with respect to the debt must be determined as of the date of the new issuance and must be based on that refinancing and not on any previous subsidy or assistance calculation related to the existing debt. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

4. Debt of original education units. After July 1st of the first operational year of the new unit for each original education unit with existing debt that has reorganized into a new unit, if the new unit has not agreed to assume liability to pay that existing debt, the regional school unit board shall serve as agent for purposes of that existing debt and has full authority to:

A. Sue and be sued in the name of the original education unit with respect to the existing debt; [2011, c. 691, Pt. A, §18 (RPR).]

B. Determine the debt service due each fiscal year on any existing debt; [2011, c. 691, Pt. A, §18 (RPR).]

C. As applicable, allocate to each member of the original education unit the member's share of the annual debt service for the existing debt of the original education unit in addition to each member's share of costs of the new unit; [2011, c. 691, Pt. A, §18 (RPR).]

D. Collect the allocation for debt service on the existing debt from the original education unit or, as applicable, from each member of the original education unit in addition to each member's share of costs of the new unit; [2011, c. 691, Pt. A, §18 (RPR).]

E. Pay the debt service on the existing debt of the original education unit when due; and [2011, c. 691, Pt. A, §18 (RPR).]

F. Take all other actions necessary and proper with respect to the existing debt. [2011, c. 691, Pt. A, §18 (RPR).]

Allocations between members of the original education unit to pay the debt service for the existing debt must be made on the basis of the cost-sharing formula of the original education unit in effect on July 1, 2007, as applied to the year of allocation. In the case of state-subsidized debt service, the provisions of subsection 3 apply. Amounts to pay the debt service on the existing debt of the original education units must be included in the budget that the regional school unit board of a new unit submits for approval. If the original education unit is divided between different new units that have not agreed to assume liability to pay the existing debt, the commissioner shall require that the reorganization plan of one of those new units provide for that new unit to serve as agent for purposes of the existing debt of the original education unit. That new unit, as agent, has the authority provided by this subsection, except that the new unit shall notify the other new units containing members of the original education unit of the amounts they must assess and collect from their members who were members of the original education unit, and those other new units shall perform the functions in paragraphs C and D with respect to their members, and shall pay the appropriate amounts over to the new unit serving as agent.

[ 2011, c. 691, Pt. A, §18 (RPR) .]

5. Bonds to complete school construction and renovation. If the legislative body of an original education unit has authorized the issuance of bonds for a school construction project or a minor capital project, but that original education unit has not yet issued all of the authorized permanent bonds for that project, the board of the new unit that includes all the members of the original education unit shall issue bonds or notes necessary to finance the completion of that project and to refund temporary notes that the original education unit issued in anticipation of permanent bonds for that project. No further action by the legislative body of the new unit is required. The bonds at any time outstanding for the project may not exceed the amount authorized by the legislative body of the original education unit except to the extent necessary to refund temporary notes on a current basis. Bonds or notes issued by the regional school unit board to complete projects of an original education unit and to refund temporary project notes of an original education unit must be issued in the name of the original education unit and otherwise must be in the form and be subject to the procedural requirements provided by section 1490 except as provided by this subsection. Upon issuing debt in accordance with this subsection, the regional school unit board shall serve as agent of the original education unit for purposes of that debt and has the same authority as is provided in subsection 4 for existing debt.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW). 2007, c. 668, §§22-24 (AMD). 2007, c. 695, Pt. A, §22 (AMD). 2011, c. 691, Pt. A, §18 (AMD).






Subchapter 6: SCHOOLS

20-A §1511. Supermajority vote to close school in the regional school unit

A school operated within the regional school unit may not be closed for lack of need unless closure of the school is approved at a regular or special meeting of the regional school unit board by an affirmative vote of 2/3 of the elected membership or voting power of those serving on the regional school unit board at the time of the vote. A regional school unit must proceed in accordance with section 1512 for elementary schools or for secondary schools if the regional school unit has more than one secondary school. For regional school units with only one member municipality, section 1512 does not apply and the regional school unit must proceed in accordance with section 4102, subsection 4, paragraph B-1. [2011, c. 678, Pt. K, §1 (AMD).]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW). 2011, c. 171, §4 (AMD). 2011, c. 678, Pt. K, §1 (AMD).



20-A §1512. Closing school

1. Vote; cost of election. A school in a member municipality of a regional school unit may not be closed unless the voters in the member municipality vote on the article in accordance with the referendum procedure set forth in this chapter.

"Article: Do you favor authorizing the board of directors of (name of regional school unit) to close ............................................. (name of school)?

Yes No

The additional cost of keeping the school open has been estimated by the regional school unit board to be $ ........."

The election must be conducted within that member municipality only, pursuant to department rule, and the costs of the election are borne by the regional school unit.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

2. Expense of keeping the school open. If the voters vote by a majority vote to keep the school open, the member municipality is liable for some additional expense for actual local operating costs and transportation operating costs as defined in section 15672. The determination of costs is subject to the approval of the commissioner. The cost to be borne by the municipality voting to keep a school open is the amount that would be saved if the school were closed. Any additional costs that must be borne by the member municipality must be part of the article presented to the voters at the meeting to determine whether the school should remain open.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

3. Costs and procedures during subsequent years. During any year subsequent to the year during which a school remains open contrary to the regional school unit board's vote to close that school as a result of a municipal referendum, the school will be open without any additional cost to the municipality except as described in paragraphs A and B.

A. If the regional school unit board again votes to close the school and the voters of the member municipality again vote to keep the school open, as described in this subsection, then the school will remain open and the member municipality will be obligated to pay the additional costs as described in subsection 2. [2007, c. 240, Pt. XXXX, §13 (NEW).]

B. If the regional school unit board again votes to close the school and the voters of the member municipality fail to vote to keep the school open, then the school is closed. In this event, the school may be reopened only if the regional school unit board votes to reopen the school. [2007, c. 240, Pt. XXXX, §13 (NEW).]

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

4. Definition of school closing. For purposes of this section, a school closing is any action by the regional school unit board that has the effect of providing no instruction for any students at that school.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

5. Method of payment by liable municipality. If a municipality is liable for additional expenses as determined in subsection 3, paragraph A, then the amount of this additional expense must be subtracted from the regional school unit budget before each member municipality's assessment is computed. This additional expense must be paid by the member municipality that is liable in equal monthly amounts, unless the regional school unit and that member municipality mutually agree to another method of payment.

[ 2007, c. 240, Pt. XXXX, §13 (NEW) .]

6. Multiple municipalities. If a school proposed for closure is a school that serves students from more than one municipality, the article set forth in subsection 1 must be submitted to the voters in each of the municipalities that sent all students from that municipality to the school. If a majority of the voters in each of the municipalities vote to keep the school open, the school is not closed and the municipalities share in the costs under this section in the same proportion as they share the current operating costs of the school.

[ 2009, c. 213, Pt. OOOO, §1 (AMD) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §13 (NEW). 2007, c. 668, §25 (AMD). 2009, c. 213, Pt. OOOO, §1 (AMD).









Chapter 105: COMMUNITY SCHOOL DISTRICT

Subchapter 1: ORGANIZATION

20-A §1601. Definitions

1. Community school district. A community school district means a school administrative unit consisting of the inhabitants of and the territory within 2 or more municipalities. It shall be a body politic and corporate responsible for the operating of kindergarten through grade 12, or any combination thereof. It may include a school administrative district, which does not operate a secondary school, for the secondary school grades of 9 to 12 only. If a school administrative district is included, the board of directors of the school administrative district may be substituted for the words "municipal officers" and school administrative district may be substituted for the word "municipality" in applying the terms of this chapter.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. District board of trustees. The district board of trustees shall perform the duties provided in section 1651.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. District school committee. The school board of a community school district shall be called a district school committee.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §1602. Formation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2007, c. 240, Pt. XXXX, §14 (RP).



20-A §1603. Official school

The community school district shall be the official school of the participating municipalities responsible for the operation of the grades authorized by the commissioner's certificate. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §1604. Transition to new district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2007, c. 240, Pt. XXXX, §15 (RP).






Subchapter 2: DISTRICT BOARD OF TRUSTEES AND DISTRICT SCHOOL COMMITTEE

20-A §1651. District board of trustees

The following provisions shall apply to the community school district board of trustees. [1981, c. 693, §§5, 8 (NEW).]

1. Terms of office. The terms of office of trustees are as follows.

A. When a community school district has been formed the municipal officers of each of the member municipalities shall appoint 3 residents from each municipality to serve on the board of trustees of the community school district. The 3 trustees shall be appointed as follows: One for one year; one for 2 years; and one for 3 years. [1981, c. 693, §§5, 8 (NEW).]

B. Thereafter, one trustee from each municipality shall be elected each year for a term of 3 years by the voters of each of the participating municipalities. The elections shall take place at the annual municipal meetings and the trustees elected, or appointed, shall serve until their successors are elected and qualified. [1981, c. 693, §§5, 8 (NEW).]

C. Vacancies, whether caused by death, by resignation or by being absent from the municipality for more than 90 days, shall be filled by appointment by the municipal officers of the municipality which the former trustee represented until a successor trustee is elected for the unexpired term, if any, at the next annual meeting. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Duties. The district board of trustees shall:

A. Meet on call of one of its members after reasonable notice; [1981, c. 693, §§5, 8 (NEW).]

B. Elect a chairman, treasurer and a secretary. The district board of trustees may authorize the district's superintendent to act as its secretary and treasurer; [1981, c. 693, §§5, 8 (NEW).]

C. Determine the representation of each municipality on the district school committee. The representation of each municipality shall be in approximately the same ratio to the total membership of the district school committee as the municipality's latest Federal Decennial Census is to the latest Federal Decennial Census of all of the member municipalities. Federal Estimated Census figures shall be used if they are more recent than the Federal Decennial Census figures; [1981, c. 693, §§5, 8 (NEW).]

D. Handle requests of petitions for reapportionment in the manner provided for school administrative districts under section 1255; and [1981, c. 693, §§5, 8 (NEW).]

E. Borrow funds as provided in section 1702. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

3. State board return. When the trustees have fulfilled the requirements of subsection 2 they shall file a return to that effect with the state board.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. District school committee to act as district board of trustees. A community school district may vote at any time on the article in section 1602, subsection 1, paragraph C, to see if the district school committee shall be authorized to perform the function of the district board of trustees. If the municipalities vote affirmatively on that article, the district school committee shall perform the duties of the district board of trustees under this chapter.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5, 8 (NEW).



20-A §1652. District school committee

1. Officers, treasurer's fee and bond. The district school committee shall, annually in April, choose by ballot from its membership a chairman, a treasurer and a secretary. It may authorize the district's superintendent to be the treasurer and secretary.

A. The treasurer, if authorized by the district school committee, may receive up to $250 for services. The treasurer shall give a bond to the community school district in the sum and with sureties as the district school committee determines. The bond shall be deposited with the chairman. The expense of the bond shall be paid by the community school district. [1981, c. 693, §§5, 8 (NEW).]

B. Members of the district school committee shall receive only the compensation authorized by the municipalities or school administrative units which they represent. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5, 8 (NEW).



20-A §1653. Election; vacancies

1. Representation on school committees in districts that do not include kindergarten and grades one to 12; districts that include kindergarten and grades one to 12; starting date for term of office. Each member town's representation on the district's school committee, as determined pursuant to section 1651, subsection 2, paragraph C, must be chosen as follows.

A. In a district that does not include kindergarten and grades one to 12, the school committee of each member town shall choose from its membership the representation on the community school district's school committee to which that town is entitled. Membership on the district's committee is coterminous with the member's term of office on the school committee of the town that the member represents. [1991, c. 655, §3 (AMD).]

B. In a district that includes kindergarten and grades one to 12, the member towns shall elect their representatives directly to the district's school committee as follows.

(1) For the purpose of nominations, the members of the school committee are considered municipal officers and must be nominated in accordance with Title 30-A, chapter 121, or in accordance with a municipal charter, whichever is applicable.

(2) Upon the election of the members to the school committee, the clerks of the several municipalities within the district shall forward the names of the members of the committee elected by each municipality to the secretary of the district's school committee.

(3) The terms of office are determined by lot as follows: One third of the members of the school committee serve one-year terms; 1/3 serve 2-year terms; and 1/3 serve 3-year terms. In the event the number of members is not evenly divisible by 3, the terms of the members represented by the integer obtained by dividing the number of members by 3 are determined by the preceding sentence; if one member remains, that member serves a 3-year term; if 2 members remain, one serves a 3-year term; and one serves a 2-year term, to be determined by lot. The members of the school committee serve their terms as determined and an additional period until the next regular election of the municipalities. Thereafter, their terms of office date from the time of each municipality's regular election. In a city where elections are held biennially, the term of each member is for 4 years, dating from the time of the regular city election and, following the initial election, the members choose by lot to see who will serve for 4 years and who will serve for 2 years. Thereafter, each member is elected to serve for 4 years. [1991, c. 655, §3 (AMD).]

C. Notwithstanding paragraphs A and B, the voters of a district may vote on an appropriate article at meetings called by the municipal officers of the respective member towns, in accordance with section 1602, to establish a fixed common date for all newly elected school committee members to assume their terms of office. The common date must be subsequent to the last annual municipal election within the district, but may be no later than July 1st of the next fiscal year. The adoption of such a common date is conditional upon the favorable passage of this article at each of the meetings of the member towns. This paragraph does not apply to commencement of terms of office of members elected to fill vacancies. Vacancies are filled for the remainder of the unexpired term as provided in subsection 2, paragraph A. [1993, c. 668, §1 (AMD).]

[ 1993, c. 668, §1 (AMD) .]

2. Vacancies caused by death or resignation; declaration of vacancy; attendance as nonvoting member. Vacancies caused by death or resignation are filled as follows.

A. A vacancy on a school committee of a district that does not include kindergarten and grades one to 12, whether caused by death, by resignation or by a member having changed residence from the town that the member was elected to represent, must be filled by the school committee of the town in which the vacancy occurs. A similar vacancy on a school committee of a district that includes kindergarten and grades one to 12 must be filled by the municipal officers of the municipality in which the member resided. The municipal officers shall select a new member from the municipality in which the old member resided to serve until the next annual municipal election at which time a replacement must be elected to serve the remainder of the unexpired term. Evidence that an individual is registered to vote in a municipality is prima facie evidence of that individual's residency. [1993, c. 668, §2 (AMD).]

B. If any representative on the school committee in a community school district that does not include kindergarten and grades one to 12 is absent from 3 consecutive regular committee meetings, the committee may declare that a vacancy exists and the school committee in the representative's town may choose from among its members another representative to the community school committee. The new member must be chosen on the basis of seniority.

Except in municipalities having a municipal charter, if any representative on the school committee in a community school district that includes kindergarten and grades one to 12 is absent without excuse from 3 consecutive regular committee meetings, the committee may declare that a vacancy exists. The municipality shall elect another representative to the community school committee in the same manner as provided for original election under subsection 1, paragraph B. The successor serves for the remainder of the unexpired term. [1991, c. 655, §3 (AMD).]

C. If a member of the school committee in a community school district that does not include kindergarten and grades one to 12 is absent from a meeting, the senior nonvoting member is allowed all the rights and privileges of the absent member. This paragraph applies only to a community with only one member on the community school committee. [1991, c. 655, §3 (AMD).]

[ 1993, c. 668, §2 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §12 (RPR). 1983, c. 806, §§21,22 (AMD). 1987, c. 737, §§C48,C106 (AMD). 1987, c. 866, §3 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1991, c. 655, §3 (AMD). 1993, c. 668, §§1,2 (AMD).



20-A §1654. Powers, duties and authority

1. General functions. A district school committee shall have the powers and duties with respect to the community school district as are conferred upon school boards under this Title, except those powers and duties which are expressly reserved for the district board of trustees.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Specific functions. A district school committee:

A. Shall be responsible, as of the start of the school year after organization, for the operation of the authorized grades; [1981, c. 693, §§5, 8 (NEW).]

B. May issue bonds and notes and borrow money as authorized in this Title; [1981, c. 693, §§5, 8 (NEW).]

C. May acquire and hold property for the purpose of operating schools within the authorized grade levels and for other purposes; [1981, c. 693, §§5, 8 (NEW).]

D. Shall share costs in the manner authorized by the voters; and [1981, c. 693, §§5, 8 (NEW).]

E. May acquire, construct and operate related recreational and athletic facilities, which may also meet other community needs. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5, 8 (NEW).






Subchapter 3: FINANCING

20-A §1701. Budget approval

1. Preparation. A district school committee shall annually prepare a budget for the operational and capital expenditures of the community school district.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Articles. The district school committee shall prepare appropriate articles to authorize the budget expenditures and to determine the sums of money that will be assessed to each member municipality.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Time and place. The district school committee shall call an annual budget meeting on or before June 30th at an hour and in a location within the community school district it designates, except that the school committee may delay the annual budget meeting to a date after July 1st in accordance with section 15693, subsection 2, paragraph C.

[ 2005, c. 2, Pt. D, §11 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

4. Warrants. The district school committee shall post warrants in each of the member municipalities calling for an annual budget meeting. It shall follow the procedures that are used by a town for the calling of a regular town meeting.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Voting lists. The following provisions shall govern voting lists.

A. Registration of voters for the annual budget meeting shall be held in each member municipality in accordance with Title 21-A, section 122. [1989, c. 502, Pt. A, §53 (AMD).]

B. Prior to the annual budget meeting, the municipal clerk of each member municipality shall supply to the district school committee a current list of the registered voters of the municipality. The lists shall be used in determining the voters who are eligible to vote at the annual budget meeting. [1981, c. 693, §§5, 8 (NEW).]

[ 1989, c. 502, Pt. A, §53 (AMD) .]

6. Moderator. The chairman of the district school committee, or when absent the secretary, shall open the meeting and shall call for the election of a moderator.

[ 1981, c. 693, §§5, 8 (NEW) .]

7. Majority vote. A majority vote of those voters present and voting shall be necessary for the approval of the annual budget. An article must be voted on by written ballot if at least 10% of those present and voting vote to use a written ballot. The department, in consultation with municipal and school officials and with organizations representing those officials, shall develop and distribute guidelines to assist district budget meeting moderators in explaining and implementing this subsection.

[ 1999, c. 710, §7 (AMD) .]

8. Special budget meeting. The district school committee may call a special budget meeting when in their judgment a financial emergency exists. They shall post warrants in each of the member municipalities following the same procedures that are used for calling the regular annual budget meeting.

A. At the special budget meeting, the voters may authorize the district school committee to borrow funds to obtain additional moneys for the operation of the district's schools because of a financial emergency. [1985, c. 12, (AMD).]

B. If the voters authorize the district school committee to borrow additional money, that amount shall be added to the next annual assessment of the member municipalities. [1981, c. 693, §§5, 8 (NEW).]

[ 1985, c. 12, (AMD) .]

9. Budget format; voter determination. The budget format shall be prescribed by a majority of the district school committee, unless at least 20% of the number of registered voters, as certified by the several municipal clerks to the secretary, vote on an appropriate warrant article prescribing the budget format.

A. The budget format may be determined by the voters of a community school district by adoption of an appropriate warrant article at a properly called election held in accordance with the procedure set forth in section 15693, subsection 6. [2005, c. 2, Pt. D, §12 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. An article dealing with the budget format may be placed before the voters at a properly called election if authorized by a majority vote of the district school committee or if a written petition of at least 10% of the number of voters voting in the last gubernatorial election of each municipality comprising the community school district has been presented to the district school committee. [1983, c. 485, §17 (AMD).]

[ 2005, c. 2, Pt. D, §12 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

10. Change in format. A change in budget format shall be voted at least 90 days prior to the budget year for which that change is to be effective.

[ 1981, c. 693, §§5, 8 (NEW) .]

11. Line item categories; transfer of funds. Line item categories and transfer of funds shall be as follows.

A. If the budget is prepared by specific line categories, each category shall be included in a separate warrant article. [1981, c. 693, §§5, 8 (NEW).]

B. Unless authorized by the voters, the district school committee may not transfer funds between line item categories. [2009, c. 571, Pt. E, §5 (AMD).]

[ 2009, c. 571, Pt. E, §5 (AMD) .]

12. State-local allocations. To summarize the action taken on the budget for the purposes of determining the community school district's state-local allocations, the articles prescribed in chapter 606-B must also be voted on.

[ 2005, c. 2, Pt. D, §13 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 485, §17 (AMD). 1985, c. 12, (AMD). 1989, c. 502, §A53 (AMD). 1991, c. 429, §4 (AMD). 1999, c. 710, §§7-10 (AMD). 2005, c. 2, §§D11-13 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2009, c. 571, Pt. E, §5 (AMD).



20-A §1701-A. Cost center summary alternative budget format (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 710, §11 (NEW). 2005, c. 12, §WW2 (AMD). 2009, c. 571, Pt. E, §6 (RP).



20-A §1701-B. Budget validation referendum (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 710, §11 (NEW). 2005, c. 2, Pt. D, §14 (AMD). 2005, c. 2, Pt. D, §§72, 74 (AFF). 2005, c. 12, Pt. WW, §18 (AFF). 2009, c. 571, Pt. E, §7 (RP).



20-A §1701-C. Mandatory budget validation and cost center summary budget form

Notwithstanding any other law, community school district budgets developed after January 1, 2008 must conform to the format and referendum procedures for regional school units as set forth in sections 1485 and 1486. A community school district is deemed to be a regional school unit solely for the purpose of developing a budget pursuant to sections 1485 and 1486. [2007, c. 668, §26 (AMD); 2007, c. 668, §55 (AFF).]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §16 (NEW). 2007, c. 668, §26 (AMD). 2007, c. 668, §55 (AFF).



20-A §1702. Borrowing

1. Purposes of borrowing. The district board of trustees may borrow funds to pay for:

A. Current operational expenditures of the community school district in an amount not to exceed the gross budget approved by the voters at the annual meeting. These borrowed funds must be repaid within a month of the end of the fiscal year; and [1991, c. 121, Pt. A, §3 (AMD).]

B. Major and minor capital costs, not to exceed in the aggregate, at any one time outstanding, 10% of the total of the last preceding state valuation of all of the participating municipalities. Contracts, leases or agreements with the Maine School Building Authority shall not be debts or liabilities within this section. [1981, c. 693, §§5, 8 (NEW).]

[ 1991, c. 121, Pt. A, §3 (AMD) .]

2. Form of bond or note. Each bond or note shall have the following form.

A. It shall have inscribed on its face the name of the community school district, the date it was issued, the amount of the bond or note and the annual interest rate, payable semiannually. It shall be in the form and be sold in the manner, at public or private sale, as the district school committee determines in accordance with state law. [1983, c. 485, §18 (AMD).]

B. It shall be signed by the treasurer and countersigned by the chairman of the district board of trustees. If coupon bonds are issued, each coupon shall be attested by a facsimile signature of the treasurer. [1981, c. 693, §§5, 8 (NEW).]

[ 1983, c. 485, §18 (AMD) .]

3. Maturity and time limits. The following provisions apply to bonds or notes.

A. Each issue of bonds shall mature in substantially equal annual installments so that the first installment shall be payable not later than 2 years after the date of issue and the last installment not later than 25 years from the date of issue. [1981, c. 693, §§5, 8 (NEW).]

B. If the proceeds of an issue of bonds are used in whole or in part to fund temporary notes of the community school district or renewals thereof, the period during which that issue of bonds shall be outstanding, plus the period of the loan represented by the temporary notes or renewals, shall not exceed 25 years. [1981, c. 693, §§5, 8 (NEW).]

C. Notes shall mature not later than one year from their date of issue but may be renewed. The period of the original note plus that of renewals shall not exceed 2 years. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

4. District obligations. All notes, bonds, contracts and leases and all agreements with the Maine School Building Authority entered into by a community school district shall be the legal obligations of the district.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Status. A community school district shall be a quasi-municipal corporation within the meaning of Title 30-A, section 5701. The provisions of Title 30-A, section 5701, shall be applicable to it.

[ 1987, c. 737, Pt. C, §§49, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8,10 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 485, §18 (AMD). 1987, c. 737, §§C49,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1991, c. 121, §A3 (AMD).



20-A §1703. Community school district assessments

1. Community school district warrant. In accordance with the budget approved by the voters at the annual budget meeting and in substantially the same form as the warrant of the Treasurer of State for taxes, the district school committee shall issue its warrants to the assessors of each member municipality requiring them to assess upon the taxable estates within each municipality an amount that is that municipality's share of the community school district's costs.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Municipality tax collector. The assessors of each member municipality shall commit the assessment to the constable or collector. The constable or collector shall have all the authority and powers to collect the community school district's taxes as are vested in the office by law to collect state, county and municipal taxes.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Monthly installments. The district school committee shall notify the member municipalities of the monthly installments that will become payable during the fiscal year.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Payment. Each municipal treasurer shall pay the amount of the tax assessed to the treasurer of the district. The payments shall be paid in monthly installments and shall be made on or before the 20th of each month.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Gifts. A member municipality may use the proceeds from gifts or trust funds allocated for educational purposes to pay its share of the assessment.

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Enforcement. If a municipal treasurer fails to pay the installment due, or any part, on the dates required, to initiate collection procedures, the treasurer of the community school district may notify the municipal treasurer of the failure to pay. Interest accrues on each unpaid installment at the rate established under Title 36, section 186 beginning on the 60th day after the date the installment is due under subsection 4. If payment of an installment is not made within 60 days after the due date, the treasurer of the district may initiate an action in Superior Court to compel payment of the delinquent installment. The court shall determine the amount owed by the municipality to the district and shall order the municipal treasurer to pay all delinquent installments, accrued interest and any court costs and reasonable attorney's fees incurred by the district. To ensure prompt payment of the delinquent installments, the court may require that amounts due to the municipality from the State under Title 30-A, section 5681 and Title 36, sections 578 and 685 be paid to the district until the amount determined by the court is satisfied. The court shall promptly notify the disbursing state agency of the determination and direct the agency to make the required change in payee and the amounts to be paid. If additional funds are needed to satisfy the amount determined by the court to be paid to the district, the court may order the attachment or trustee process and sale of real or personal property owned by the municipality or the attachment of the municipality's bank accounts or require property tax payments to the municipality to be turned over to the court and may pay the amount owed the district from the proceeds and return any excess to the municipality.

[ 2003, c. 212, §2 (RPR) .]

7. Delinquent payments to the Maine School Building Authority. If a community school district, which has financed school construction through the Maine School Building Authority, is delinquent in its payment to the authority, the department shall make payment to the authority on behalf of the community school district. Payments may be made from any amounts properly payable to the district not exceeding the amount then presently due to the authority or from the department to the community school district.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2003, c. 212, §2 (AMD).



20-A §1704. Sharing costs

The following provisions apply to sharing district costs. [1981, c. 693, §§5, 8 (NEW).]

1. Formula. A community school district shall share its costs among the member municipalities on the basis of:

A. The number of resident pupils in each municipality; [1981, c. 693, §§5, 8 (NEW).]

B. The fiscal capacity of each member municipality as defined in section 15672, subsection 23; [2005, c. 2, Pt. D, §15 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. Any combination of paragraphs A and B; [2001, c. 375, §4 (AMD).]

D. Any other formula authorized by the Legislature; or [2001, c. 375, §4 (AMD).]

E. Any other factor or combination of factors that may, but need not, include paragraphs A and B. [2001, c. 375, §4 (NEW).]

Notwithstanding paragraphs A to D, Title 30-A, chapter 208-A or any other provision of law, the state valuation used to calculate the shared cost for each municipality in a community school district with a municipal incentive development zone must include the increase in equalized just value of all industrial and commercial property located in the zone over the assessed value.

[ 2005, c. 2, Pt. D, §15 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2. Amendment of formula. The procedure for amending the cost-sharing formula is as follows.

A. When requested by a written petition of at least 10% of the number of voters voting for the gubernatorial candidates in the last gubernatorial election in the municipalities comprising the community school district, the district school committee shall give at least 15 days' notice to each member municipality of a meeting or meetings to determine the necessity of reconsidering the method of sharing costs. [2001, c. 375, §5 (AMD).]

B. Each member municipality must be represented by 2 representatives chosen by its municipal officers and one member of the district school committee chosen by the committee members from that municipality at the meeting or meetings to determine the necessity of reconsidering the method of sharing costs. A change in the method of sharing costs must be approved by a vote of a majority of those present and voting. [2001, c. 375, §5 (AMD).]

B-1. Prior to the first meeting of member municipalities pursuant to paragraph A, the district shall engage the services of a facilitator selected from the list maintained by the commissioner under subsection 3, paragraph C. The facilitator shall:

(1) At the first meeting, review and present data and information pertaining to sharing of costs within the district. Pertinent information may include, but is not limited to, the following:

(a) A description of the district's cost-sharing method, the elements involved in the calculation of each municipality's costs and a graphic depiction of the current and historic distribution of costs in the district; and

(b) If withdrawal of one or more district members is under consideration, the financial and educational impact of the withdrawal;

(2) Solicit and prepare a balanced summary of the concerns of municipal officials, educators and the public about the current method of cost sharing; and

(3) Develop a plan of action for consideration by the municipal representatives that responds to the information collected and the concerns raised. The plan of action must include a list of expectations for the conduct of the parties, options for proceeding and an assessment of the likely success of those options. [2001, c. 375, §5 (NEW).]

B-2. If a majority of the representatives from each municipality meeting pursuant to paragraph A are unable to agree on a recommendation on what the cost-sharing method for the district should be, within 15 days following the last meeting a knowledgeable 3rd party must be selected in accordance with rules adopted pursuant to subsection 3, paragraph C. The district is responsible for compensating the 3rd party. The 3rd party shall:

(1) Prepare a written summary of the process to date, including an assessment of the fairness, accuracy and responsiveness of the recommendations of the facilitator engaged pursuant to paragraph B-1;

(2) Prepare an impartial recommendation regarding changing the method of cost sharing; and

(3) Present the summary and recommendations to the municipal representatives for their consideration. [2001, c. 375, §5 (NEW).]

B-3. At an advertised public hearing, the municipal representatives shall solicit public input on the 3rd party's recommendation for cost sharing required under paragraph B-2 and any alternative method or methods proposed by municipal representatives. [2001, c. 375, §5 (NEW).]

C. Municipal approval must be in the same manner as the original formula was adopted when the community school district was formed, except that, if the proposed change is an alternative cost-sharing plan under subsection 1, paragraph E, the change must be approved by a majority of voters voting in a referendum in each municipality. The total vote cast in each of the member municipalities must be at least 20% of the number of votes cast in each of the member municipalities in the last gubernatorial election. [2001, c. 375, §5 (AMD).]

D. A change in the cost-sharing formula is effective at the start of the next fiscal year which starts at least 90 days after the voters have approved it. [2001, c. 375, §5 (AMD).]

[ 2001, c. 375, §5 (AMD) .]

3. Departmental assistance. The department shall provide the following services relating to changing district cost-sharing methods:

A. The provision of information and data relating to cost sharing, including, but not limited to, a description of a district's method of cost sharing, the total assessment, the per pupil cost and mils raised for education for district members and the calculation of member costs. The information must be district-specific, comprehensive, easily understood by the general public, presented in graphic and spreadsheet format and available over the Internet. Written copies of the information described and additional information requested must be provided by the department upon receipt of a written request from a district school board or the legislative body of any municipality member of a district; [2001, c. 375, §6 (NEW).]

B. The provision of professional evaluation and assistance to districts and member municipalities considering changes in cost-sharing methods; and [2001, c. 375, §6 (NEW).]

C. The establishment and maintenance of lists of qualified, available individuals to assist districts considering changes in cost-sharing methods as follows:

(1) Facilitators as required in subsection 2, paragraph B-1; and

(2) Knowledgeable 3rd parties as required in subsection 2, paragraph B-2.

In establishing the lists, the department shall seek input from the Maine Municipal Association and Maine School Management Association or successor organizations. The department may adopt rules to define the qualifications, responsibilities and selection of individuals on the lists. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 375, §6 (NEW).]

[ 2001, c. 375, §6 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 802, §2 (AMD). 1993, c. 410, §F4 (AMD). 1993, c. 696, §2 (AMD). 2001, c. 375, §§4-6 (AMD). 2005, c. 2, §D15 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §1705. Authority to accept gifts

1. Outright or in trust. A community school district may accept and receive money or other property, outright or in trust, for any specified benevolent or educational purpose.

A. When the district school committee receives written notice from a prospective donor or a representative of the donor of a proposed gift, outright or in trust, it shall submit the matter to the next regular meeting of the committee, and shall, within 10 days after the meeting, send written notice of its acceptance or rejection. [1983, c. 806, §23 (AMD).]

B. If the gift is in trust the committee shall either deposit or invest trust funds according to Title 30-A, chapter 223, subchapter III-A. [1987, c. 737, Pt. C, §§50, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8,10 (AMD).]

[ 1987, c. 737, Pt. C, §§50, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8,10 (AMD) .]

2. Conditional. A community school district may accept and receive money or other property as a conditional gift for any specified benevolent or educational purpose. When the district school committee receives written notice from a prospective donor or a representative of the donor of a proposed gift, they shall submit the matter to the next regular meeting of the legislative body or shall call a special meeting for that purpose and shall, within 10 days after the meeting, send written notice of its acceptance or rejection.

[ 1983, c. 806, §24 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §§23,24 (AMD). 1987, c. 737, §§C50,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



20-A §1706. Reserve fund

Community school districts may establish a reserve fund as follows: [1989, c. 132, §3 (NEW).]

1. Establishment. A community school district may establish a reserve fund for school construction projects, financing the acquisition or reconstruction of a specific or type of capital improvement or financing the acquisition of a specific item or type of capital equipment by including a request in the district budget and receiving voter approval.

The district school committee shall be the trustee of the reserve fund. The reserve fund shall be deposited or invested by the treasurer under the direction of the school committee.

[ 1989, c. 132, §3 (NEW) .]

2. Deposit or investment. All district funds, including reserve funds and trust funds to the extent that the terms of the instrument or vote creating the fund do not prohibit, shall be deposited or invested by the treasurer under the direction of the district school committee according to the requirements for the deposit or investment of municipal funds contained in Title 30-A, section 5706.

[ 1989, c. 132, §3 (NEW) .]

3. Expending money from reserve funds. The district school committee may expend the sum in the reserve fund when authorized to do so by a vote of the district at a district meeting or a district budget meeting, when an article for that purpose is set out in the warrant calling the meeting.

[ 1989, c. 132, §3 (NEW) .]

SECTION HISTORY

1989, c. 132, §3 (NEW).






Subchapter 4: REORGANIZATION

20-A §1751. Additions to, dissolution of and withdrawal from a district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1999, c. 206, §2 (AMD). 2007, c. 240, Pt. XXXX, §17 (RP).



20-A §1752. Districts formed by private and special Acts of the Legislature

If the provisions of this chapter conflict with the provisions of any private and special Act of the Legislature which created a community school district, then the provisions of the private and special Act shall control. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).









Chapter 107: SCHOOL UNIONS

20-A §1901. Formation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2007, c. 240, Pt. XXXX, §18 (RP).



20-A §1902. Union committee of school unions

The school boards of the school administrative units comprising a school union shall form a union committee, which shall be, for the purposes of this chapter, the agent of each school administrative unit comprising the school union. [1981, c. 693, §§5, 8 (NEW).]

1. Delegation of authority by member school boards. The school board of a school administrative unit in a school union may authorize one of its members to act for the school board in the meetings of the union committee. The member may cast the votes for the school board.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Method of voting. The method of voting shall be as follows.

A. The votes of the individual members of the union committee shall be cast on a weighted basis in proportion to the population of the unit represented as compared with the total population of the units comprising the union committee. [1981, c. 693, §§5, 8 (NEW).]

B. To become effective, all actions of the union committee shall be approved by a vote representing more than 1/2 of the population comprising the units which make up the union committee. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Duties. The union committee:

A. Shall meet annually in December, at a day and place agreed upon by the chairs of the school boards comprising the union; [1993, c. 131, §1 (AMD).]

B. Shall choose a chair and a secretary; [1993, c. 131, §1 (AMD).]

C. Shall, at its organizational meeting or as soon thereafter as possible and whenever a vacancy occurs, elect a superintendent as provided under section 1051; [1981, c. 693, §§5, 8 (NEW).]

D. Shall apportion the costs for a superintendent under section 1051, among the school administrative units in proportion to the service to be performed and certify to the treasurer of each school administrative unit and to the commissioner the amounts to be paid; [1993, c. 131, §1 (AMD).]

E. May authorize a school administrative unit within the school union to serve as a contractual employer of teachers and other personnel who provide services to more than one unit in the union. Employment is subject to section 13201 and Title 26, chapter 9-A; and [2005, c. 130, §1 (AMD).]

F. May assume additional responsibilities delegated by the school boards of the school administrative units comprising the school union. Except as provided in section 1904, a plan for the delegation of additional responsibilities under this section must be approved by a majority of the members of each school board. The plan must include, but is not limited to, a description of the delegated responsibilities, apportionment of costs among the member school administrative units and consideration of appropriate time limits on contracts for purchases of school supplies. Funds to support additional responsibilities under this section must be budgeted and approved as part of each school administrative unit's budget. [2005, c. 130, §2 (AMD).]

[ 2005, c. 130, §§1, 2 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 131, §1 (AMD). 2005, c. 130, §§1,2 (AMD).



20-A §1903. Appropriation for superintendent's salary

School administrative units shall appropriate for the salary of the superintendent their proportion of the sum paid the superintendent, but not more than the amount certified by the union committee, to the municipal treasurer. The proportion to be paid by a municipality shall be paid out of the appropriation made for the support or maintenance of public schools. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §1904. Fiscal authority

The superintendent of a school union may be designated as the treasurer of the school union and, notwithstanding section 1902, subsection 3, paragraph F, the union committee of a school union may perform the functions of fiscal agent for the school administrative units in the school union if a majority of the voters in each municipality agree to these designations through a referendum or at a town meeting. The article that is placed before the voters in each municipality must state the specific functions to be performed by the fiscal agent, must state that the agreement under which the union committee may perform the functions of fiscal agent may not exceed a period of 3 years and must also include a schedule for regular payment of the warrants approved in each municipality to the union committee. The school union must provide the municipalities with accounting records after an audit has been completed and delivered to the superintendent. An agreement under which the union committee performs the functions of fiscal agent may be renewed for a period not to exceed 3 years. Each renewal may be approved only in accordance with the procedures described in this section. [2005, c. 130, §3 (NEW).]

SECTION HISTORY

2005, c. 130, §3 (NEW).






Chapter 109: UNION SCHOOLS

20-A §2101. Union schools (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2007, c. 240, Pt. XXXX, §§19, 20 (AMD). 2011, c. 678, Pt. C, §2 (RP).



20-A §2102. Financing of union schools (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 135, §§1,2 (AMD). 1989, c. 700, §A46 (AMD). 1991, c. 824, §A31 (AMD). 2011, c. 678, Pt. C, §2 (RP).



20-A §2103. Dissolution of union school (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 864, §1 (NEW). 2011, c. 678, Pt. C, §2 (RP).



20-A §2104. Withdrawal from union school (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 864, §1 (NEW). 2011, c. 678, Pt. C, §2 (RP).






Chapter 111: MUNICIPAL SCHOOLS

Subchapter 1: SCHOOL COMMITTEE

20-A §2301. Applicability of provisions to certain towns or cities

Sections 2302, 2303 and 2305 do not apply to municipalities whose charters specify the methods of selection, recall and term of office of a school committee, nor to municipalities who revise their charters or adopt new charters under the "home rule" provisions of Title 30-A, chapter 111, with specifications for method of selection, recall and term of office of a school committee, nor to municipalities authorized by private and special laws to otherwise choose a school committee. [1987, c. 737, Pt. C, §§51, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 315, (AMD). 1983, c. 422, §13 (AMD). 1983, c. 816, §A12 (RP). 1985, c. 506, §A29 (RPR). 1987, c. 737, §§C51,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



20-A §2302. Election of school committee members

A municipality, not included in a school administrative district or a community school district which operates grades one to 12, shall elect at its annual meeting a school committee of 3 to hold office as provided in section 2305. The municipality shall fill vacancies in that committee at each subsequent annual meeting. [1983, c. 422, §14 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §14 (AMD).



20-A §2303. Additional school committee members

Notwithstanding section 2302, a municipality may vote at its annual meeting to have up to 7 members on the school committee. [2007, c. 668, §27 (AMD).]

1. Vote. The municipality may vote to expand its school committee at:

A. Its annual meeting; or [1981, c. 693, §§ 5, 8 (NEW).]

B. A special town meeting held at least 30 days before the annual meeting, if a municipality has accepted Title 30-A, section 2528, relative to secret ballot. [2007, c. 668, §27 (AMD).]

[ 2007, c. 668, §27 (AMD) .]

2. Election of additional members. The municipality may, at its annual meeting, elect by ballot additional school committee members to serve with the members whose terms have not expired.

[ 2007, c. 668, §27 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 737, §§C52,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 2007, c. 668, §27 (AMD).



20-A §2304. Neglect to choose committee

A municipality failing to elect members of the school committee shall forfeit not less than $30 nor more than $200. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §2305. Terms; vacancies; restrictions

1. Length of term. School committee members shall be elected for staggered 3-year terms or, in municipalities with biennial elections, 4-year terms.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Commencement of term. The term of newly elected school board members shall start as determined under section 1003.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Vacancy. A vacancy on a school committee shall be declared:

A. When the term of office of a member expires; [1981, c. 693, §§5, 8 (NEW).]

B. When a member changes residency from the municipality or subdistrict from which elected. Evidence that an individual is registered to vote in a municipality is prima facie evidence of that individual's residency; [1981, c. 693, §§5, 8 (NEW).]

C. On the death of a member; [1987, c. 866, §4 (AMD).]

D. When a member resigns; or [1987, c. 866, §4 (AMD).]

E. Except in municipalities having a municipal charter, when a member is absent without excuse from 3 consecutive regular committee meetings, the committee may declare that a vacancy exists. [1987, c. 866, §5 (NEW).]

[ 1987, c. 866, §§4, 5 (AMD) .]

4. Filling a vacancy. A vacancy may be filled:

A. By the school committee within 30 days. The term of a member appointed by the school committee to fill a vacancy shall expire at the next annual meeting; or [1983, c. 485, §19 (AMD).]

B. Whenever the remaining members of the school committee fail to appoint a person to fill a vacancy, by election at a town meeting called for the purpose. [1983, c. 806, §25 (AMD).]

[ 1983, c. 806, §25 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5, 8 (NEW). 1983, c. 485, §19 (AMD). 1983, c. 806, §25 (AMD). 1987, c. 866, §§4, 5 (AMD).



20-A §2306. Service without pay

School committee members shall serve without pay, unless otherwise voted by the town. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §2307. School budgets

Notwithstanding any other law, municipal school budgets developed after January 1, 2008 must follow the same school budget requirements as regional school units pursuant to chapter 103-A, except as described in subsections 1 and 2. A municipal school unit is deemed to be a regional school unit solely for the purpose of developing a budget pursuant to chapter 103-A. A municipality has the same authority to commit property taxes as provided in section 1487. [2011, c. 655, Pt. E, §1 (AMD).]

1. Budget meeting. In charter municipalities the budget meeting required by section 1485, subsection 3 must be a meeting of the municipal council or other municipal legislative body established by the charter with authority to approve the budget.

[ 2007, c. 668, §28 (NEW); 2007, c. 668, §55 (AFF) .]

2. Municipal charter. In charter municipalities where the municipal charter confers upon a municipal council or other municipal legislative body the authority to determine the total amount of the school budget and confers upon the school committee or school board the authority to direct the expenditure of those funds for school purposes, the municipal council or other municipal legislative body shall determine the total amount of the school budget to be submitted to a budget validation referendum and the school committee or school board shall determine the allocation of the approved school budget among the cost centers of the cost center summary budget format.

[ 2007, c. 668, §28 (NEW); 2007, c. 668, §55 (AFF) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §21 (NEW). 2007, c. 668, §28 (AMD). 2007, c. 668, §55 (AFF). 2011, c. 655, Pt. E, §1 (AMD).






Subchapter 2: INCORPORATED SCHOOL DISTRICT

20-A §2351. School district meetings

1. District meetings. Where the inhabitants and territory of a single municipality constitute an incorporated school district, and the charter of the district contains no provisions for the calling and holding of meetings of the district, meetings of the school district shall be called by the municipal officers, in the manner provided by law for the calling of town meetings, on written request signed by trustees or other executive officers of the district.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Municipal meetings. A lawfully called meeting of the inhabitants of the municipality shall be a lawful meeting of the school district for the transaction of school district business. If the business of the school district has been transacted at a lawfully called meeting of the inhabitants, the meeting is declared to be a legal and valid meeting of the school district, and all votes passed and all actions taken at that meeting which would have been legal had the meeting been a lawfully called meeting of the school district, are ratified and declared legal.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §2352. School money paid by municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §15 (AMD). 1983, c. 806, §26 (RP).









Chapter 112: PUBLIC CHARTER SCHOOLS

20-A §2401. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 414, §5 (NEW).]

1. At-risk pupil. "At-risk pupil" means a pupil who has an economic or academic disadvantage that requires special services and assistance to enable the student to succeed in educational programs. "At-risk pupil" includes, but is not limited to, pupils who are members of economically disadvantaged families, pupils who are identified as having special educational needs, pupils who are limited in English proficiency, pupils who are at risk of dropping out of high school and pupils who do not meet minimum standards of academic proficiency.

[ 2011, c. 414, §5 (NEW) .]

2. Authorizer. "Authorizer" means an entity empowered under this chapter to review applications, decide whether to approve or reject applications, enter into charter contracts with applicants, oversee and monitor public charter schools and decide whether to renew, not renew or revoke charter contracts.

[ 2011, c. 414, §5 (NEW) .]

2-A. Catchment area. "Catchment area" means the geographic area from which a public charter school expects to draw the majority of its students, which may not be smaller than the combined enrollment areas of the 2 closest noncharter public schools serving students of the same grade levels as the applicant is proposing to serve, or the geographic area within a radius of 20 miles extending from the public charter school, whichever is smaller.

[ 2011, c. 570, §2 (NEW) .]

3. Charter contract. "Charter contract" means a performance-based contract for a fixed term between a public charter school and an authorizer that describes performance expectations, defines operational responsibilities and outlines the autonomy and accountability for each party to the contract.

[ 2011, c. 414, §5 (NEW) .]

4. Conversion public charter school. "Conversion public charter school" means a public charter school that existed as a noncharter public school before becoming a public charter school.

[ 2011, c. 414, §5 (NEW) .]

5. Education service provider. "Education service provider" means an education management organization, charter management organization, school design provider or any other partner entity with whom a public charter school intends to contract for a limited scope of education services and resources, including education design, implementation or management.

[ 2011, c. 414, §5 (NEW) .]

6. Governing board. "Governing board" means the independent board of a public charter school that is party to the charter contract with the authorizer and whose members have been elected or selected pursuant to the school's application.

[ 2011, c. 414, §5 (NEW) .]

7. Local school board. "Local school board" means a school board exercising management and control of a school administrative unit other than a public charter school formed under this chapter.

[ 2011, c. 414, §5 (NEW) .]

8. Noncharter public school. "Noncharter public school" means a public school other than a school formed pursuant to this chapter.

[ 2011, c. 414, §5 (NEW) .]

9. Public charter school. "Public charter school" means a public school formed pursuant to this chapter that:

A. Has autonomy over key decisions, including, but not limited to, decisions concerning finance, personnel, scheduling, curriculum and instruction; [2011, c. 414, §5 (NEW).]

B. Is governed by a board that is independent of a school administrative unit; [2011, c. 414, §5 (NEW).]

C. Is established and operated under the terms of a charter contract between the governing board and its authorizer in accordance with this chapter; [2011, c. 414, §5 (NEW).]

D. Is a school to which parents choose to send their children; [2011, c. 414, §5 (NEW).]

E. Provides a program of education that:

(1) Includes one or more of the following: preschool, prekindergarten and any grade or grades from kindergarten to grade 12;

(2) May include a focus on students with special needs, such as at-risk pupils, English language learners or students involved with the juvenile justice system;

(3) May include a specific academic approach or theme, such as:

(a) Vocational and technical training;

(b) Natural resources and the environment;

(c) Farming, fishing and forestry;

(d) Foreign language and culture;

(e) Visual and performing arts;

(f) Science, mathematics and technology; and

(g) Project-based learning, experiential learning or online instruction; [2011, c. 414, §5 (NEW).]

F. Operates in pursuit of a specific set of educational objectives as defined in its charter contract; and [2011, c. 414, §5 (NEW).]

G. Operates under the oversight of the authorizer from which its charter contract is granted and in accordance with its charter contract. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

10. Start-up public charter school. "Start-up public charter school" means a public charter school that did not exist as a noncharter public school prior to becoming a public charter school.

[ 2011, c. 414, §5 (NEW) .]

11. Virtual public charter school. "Virtual public charter school" means a public charter school that offers education services predominantly through an online program.

[ 2011, c. 414, §5 (NEW) .]

SECTION HISTORY

2011, c. 414, §5 (NEW). 2011, c. 570, §2 (AMD).



20-A §2402. Public charter schools authorized

Charter schools may be established as public schools pursuant to this chapter to improve pupil learning by creating more high-quality schools with high standards for pupil performance; to close achievement gaps between high-performing and low-performing groups of public school students; to increase high-quality educational opportunities within the public education system; to provide alternative learning environments for students who are not thriving in traditional school settings; to create new professional opportunities for teachers and other school personnel; to encourage the use of different, high-quality models of teaching and other aspects of schooling; and to provide students, parents, community members and local entities with expanded opportunities for involvement in the public education system. [2011, c. 414, §5 (NEW).]

SECTION HISTORY

2011, c. 414, §5 (NEW).



20-A §2403. Role of the department; commissioner; rules

1. Information and technical assistance. The department shall disseminate information on how to form and operate a public charter school and on how to enroll in a public charter school once the school is created. The department may provide assistance and guidance to authorizers in developing effective authorization and oversight procedures.

[ 2011, c. 414, §5 (NEW) .]

2. Applications for federal funds. The department may apply for assistance from the federal charter school grant program on behalf of potential and actual public charter schools in the State.

[ 2011, c. 414, §5 (NEW) .]

3. Use of federal funds. If the department receives a grant from the federal charter school grant program on behalf of potential and actual public charter schools, the grant must be used according to the applicable federal law and primarily for planning and start-up grants to public charter school organizers and for such activities as:

A. Providing information and technical assistance to potential and actual public charter school organizers and authorizers; and [2011, c. 414, §5 (NEW).]

B. Allocating funds to support the work of potential and actual authorizers. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

4. Principles and professional standards. The department shall establish policies and practices consistent with nationally recognized principles and professional standards for authorizers of public charter schools, including standards relating to:

A. Organizational capacity and infrastructure; [2011, c. 414, §5 (NEW).]

B. Soliciting and evaluating applications; [2011, c. 414, §5 (NEW).]

C. Performance contracting; [2011, c. 414, §5 (NEW).]

D. Ongoing public charter school oversight and evaluation; and [2011, c. 414, §5 (NEW).]

E. Charter renewal decision making. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

5. Investigation and sanction of authorizers. Consistent with the policies and practices established in subsection 4, the department may investigate and, as appropriate, institute sanctions in response to deficiencies in authorizer performance or legal compliance. In addition to any other sanction instituted, the commissioner may suspend a deficient authorizer's authority to issue new charters or renew existing charters until the commissioner is satisfied that the deficiencies have been corrected.

[ 2011, c. 570, §3 (AMD) .]

6. Rules. The department shall adopt major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A to implement this chapter.

[ 2011, c. 414, §5 (NEW) .]

7. Reports. Four years after public charter schools have been in operation, the commissioner shall issue to the Governor, the Legislature and the public a report on the State's public charter school program, drawing from the annual reports submitted by every authorizer pursuant to section 2405, subsection 4, as well as any additional relevant data compiled by the commissioner up to the school year ending in the preceding calendar year. The report must include an assessment of the public charter school program's successes, challenges and areas for improvement in meeting the purposes of this chapter and any suggested changes in state law or policy necessary to strengthen the public charter school program. The commissioner shall issue a similar report after 8 years of operation of public charter schools.

[ 2011, c. 414, §5 (NEW) .]

SECTION HISTORY

2011, c. 414, §5 (NEW). 2011, c. 570, §3 (AMD).



20-A §2404. Public charter school eligibility; enrollment

1. Eligibility. Any student residing in the State is eligible to apply to a public charter school.

[ 2011, c. 414, §5 (NEW) .]

2. Enrollment. A public charter school shall enroll students in accordance with this subsection.

A. Public charter school organizers shall include all segments of the populations served by the existing noncharter public schools in their area in their recruitment efforts. [2011, c. 414, §5 (NEW).]

B. A public charter school shall enroll all students who wish to attend the school, unless the number of students exceeds the enrollment capacity of a program, class, grade level or building. [2011, c. 414, §5 (NEW).]

C. Except as provided in paragraphs H and I, if capacity is insufficient to enroll all students who wish to attend the school, the public charter school shall select students through a random selection process. A list maintained to fill potential vacancies may be carried over to the succeeding year. [2011, c. 414, §5 (NEW).]

D. For a school administrative unit with an enrollment of 500 or fewer students, a public charter school, unless authorized by a school administrative unit, may not enroll more than 5% of a school administrative unit's noncharter public school students per grade level in each of the first 3 years of the public charter school's operation. [2011, c. 414, §5 (NEW).]

E. For a school administrative unit with an enrollment of more than 500 students, a public charter school, unless authorized by a school administrative unit, may not enroll more than 10% of a school administrative unit's noncharter public school students per grade level in each of the first 3 years of the public charter school's operation. [2011, c. 414, §5 (NEW).]

F. A public charter school may limit enrollment to pupils within a given age group or grade level and may be organized around a special emphasis, theme or concept as stated in the school's application for a charter contract pursuant to section 2407. [2011, c. 414, §5 (NEW).]

G. Any noncharter public school converting partially or entirely to a public charter school shall adopt and maintain a policy that gives enrollment preference to pupils who reside within the former attendance area of that noncharter public school. [2011, c. 414, §5 (NEW).]

H. A public charter school shall give enrollment preference to pupils enrolled in the public charter school the previous school year and to siblings of pupils already enrolled in the public charter school. [2011, c. 414, §5 (NEW).]

I. A public charter school may give enrollment preference to children of a public charter school's founders, governing board members and full-time employees, as long as they constitute no more than 10% of the school's total student population. [2011, c. 414, §5 (NEW).]

J. A public charter school may enroll students from outside the State if space is available. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

3. Discrimination prohibited. A public charter school may not discriminate on the basis of race, ethnicity, national origin, religion, gender, sexual orientation, income level, disabling condition, proficiency in the English language or academic or athletic ability, except that nothing in this subsection may be construed to limit the formation of a public charter school that is dedicated to focusing education services on at-risk pupils, students with disabilities and students who pose such severe disciplinary problems that they warrant a specific education program.

[ 2011, c. 414, §5 (NEW) .]

SECTION HISTORY

2011, c. 414, §5 (NEW).



20-A §2405. Authorizers

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Eligible authorizers. The following groups may become authorizers of public charter schools:

A. A local school board with regard to creating a public charter school within the boundaries of the school administrative unit governed by that local school board; [2011, c. 414, §5 (NEW).]

B. The commission under subsection 8; and [2011, c. 414, §5 (NEW).]

C. A collaborative among local school boards that forms to set up a regional public charter school to be located within the area managed and controlled by those local school boards. [2011, c. 570, §4 (AMD).]

[ 2011, c. 570, §4 (AMD) .]

2. Powers and duties. An authorizer may:

A. Solicit, invite and evaluate applications from organizers of proposed public charter schools; [2011, c. 414, §5 (NEW).]

B. Approve applications that meet identified educational needs; [2011, c. 414, §5 (NEW).]

C. Deny applications that do not meet identified educational needs; [2011, c. 414, §5 (NEW).]

D. Create a framework to guide the development of charter contracts; [2011, c. 414, §5 (NEW).]

E. Negotiate and execute sound charter contracts with each approved public charter school; [2011, c. 414, §5 (NEW).]

F. Monitor the performance and compliance of public charter schools; and [2011, c. 414, §5 (NEW).]

G. Determine whether each charter contract merits renewal or revocation. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

3. Principles and professional standards. An authorizer shall develop and maintain policies and practices consistent with nationally recognized principles and professional standards for authorizing public charter schools, including standards relating to:

A. Organizational capacity and infrastructure; [2011, c. 414, §5 (NEW).]

B. Soliciting and evaluating applications; [2011, c. 414, §5 (NEW).]

C. Performance contracting; [2011, c. 414, §5 (NEW).]

D. Ongoing public charter school oversight and evaluation; and [2011, c. 414, §5 (NEW).]

E. Charter renewal decision making. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

4. Reporting and evaluation. An authorizer shall submit to the commissioner and the Legislature an annual report within 60 days of the end of each school fiscal year summarizing:

A. The authorizer's strategic vision for chartering and progress toward achieving that vision; [2011, c. 414, §5 (NEW).]

B. The performance of all operating public charter schools overseen by the authorizer, according to the performance measures and expectations specified in the charter contracts; [2011, c. 414, §5 (NEW).]

C. The status of the authorizer's public charter school portfolio of approved charter applications, identifying all public charter schools within that portfolio as:

(1) Approved, but not yet open;

(2) Operating;

(3) Renewed;

(4) Transferred;

(5) Terminated;

(6) Closed; or

(7) Never opened; [2011, c. 570, §5 (AMD).]

D. The oversight and services provided by the authorizer to the public charter schools under the authorizer's purview; and [2011, c. 570, §5 (AMD).]

E. The total amount of funds collected from each public charter school the authorizer authorized pursuant to subsection 5, paragraph B and the costs incurred by the authorizer to oversee each public charter school. [2011, c. 570, §6 (NEW).]

[ 2015, c. 54, §1 (AMD) .]

5. Funding of authorizers. To cover costs for overseeing public charter schools in accordance with this chapter, an authorizer may:

A. Expend its own resources, seek grant funds and establish partnerships to support its public charter school office and activities; and [2011, c. 414, §5 (NEW).]

B. Charge up to 3% of annual per-pupil allocations received by each public charter school it authorizes. These funds must be used to cover the costs for an authorizer to oversee its public charter schools. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

6. Conflicts of interest. An employee, trustee, agent or representative of an authorizer may not simultaneously serve as an employee, trustee, agent, representative, vendor or contractor of a public charter school of that authorizer.

[ 2011, c. 414, §5 (NEW) .]

7. Services purchased from authorizer. A public charter school may not be required to purchase services from its authorizer as a condition of charter approval or of executing a charter contract, nor may any such condition be implied.

A. A public charter school may, at its discretion, choose to purchase services from its authorizer. In such event, the public charter school and authorizer shall execute an annual service contract, separate from the charter contract, stating the parties' mutual agreement concerning any services to be provided by the authorizer and any service fees to be charged to the public charter school. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

8. Maine Charter School Commission. The Maine Charter School Commission, established under Title 5, section 12004-G, subsection 10-D, is referred to in this chapter as "the commission."

A. The commission consists of 7 members appointed by the state board for 3-year terms. The commission shall elect a chair and such other officers as may be necessary to conduct its business. Four members constitute a quorum.

(1) Three members must be members of the state board, and those 3 members shall nominate the other 4 members who must be approved by a majority vote of the state board.

(2) Members appointed to the commission must have diverse professional experience in education, social services, youth training, business startup and administration, accounting and finance, strategic planning and nonprofit governance. The following provisions apply to the appointment of the 4 other members nominated and appointed by state board members pursuant to subparagraph (1):

(a) In appointing members to the commission, the state board shall give proper consideration to candidates with experience in a noncharter public school in the State in one of the following positions: school board member, superintendent, teacher and special education director;

(b) The state board shall ensure that the joint standing committee of the Legislature having jurisdiction over education matters has an opportunity to meet and interview the candidate or candidates nominated for the commission;

(c) Within 10 days of meeting with the candidate or candidates, the joint standing committee of the Legislature having jurisdiction over education matters shall deliver to the state board its written appraisal of the strengths and weaknesses of the candidate or candidates; and

(d) The state board shall consider the appraisal of the joint standing committee of the Legislature having jurisdiction over education matters prior to appointing a candidate or candidates to the commission.

(3) A commission member may not serve more than 3 consecutive terms, but may serve again after not serving on the commission for at least one term.

(4) A commission member may receive an amount equal to the legislative per diem and be reimbursed for expenses.

(5) A commission member who is a member of the state board serves on the commission only during that person's membership on the state board. Upon expiration of that person's state board membership, the position on the commission becomes vacant and must be filled in the manner provided for filling vacancies. The term of a member who is approved by the state board and reviewed by the joint standing committee of the Legislature having jurisdiction over education matters ends on June 30th of the final year of the member's term.

(6) A vacancy on the commission must be filled in the same manner as the position in which the vacancy occurs is regularly filled, including, if applicable, a review by the joint standing committee of the Legislature having jurisdiction over education matters. A vacancy is filled for the remainder of the unexpired term. If the person serves more than 1 1/2 years of an unexpired term, that service counts as one term for purposes of the limitation set forth in subparagraph (3).

(7) A member of the commission may be removed for failure to perform the duties of office, as specified in commission rules, by a majority vote of the state board. [2013, c. 368, Pt. JJJJ, §2 (AMD).]

B. The commission shall adopt rules for the organization and operation of the commission and to develop, implement and refine its procedures for authorizing public charter schools in this State. Rules adopted by the commission pursuant to this paragraph before June 30, 2014 are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. Beginning June 30, 2014, rules adopted by the commission pursuant to this paragraph are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A. [2011, c. 570, §7 (AMD).]

C. The commission shall, in keeping with its authorizing responsibilities:

(1) Engage professional and administrative staff, separate from the department;

(2) Convene stakeholder groups and engage experts; and

(3) Seek and receive state, federal and private funds. [2011, c. 414, §5 (NEW).]

D. The commission is the sole authorizer in this State for virtual public charter schools, except that a local school board may authorize a public charter school within its jurisdiction that integrates online and on-site instruction. [2011, c. 414, §5 (NEW).]

[ 2013, c. 368, Pt. JJJJ, §2 (AMD) .]

9. (TEXT EFFECTIVE UNTIL 7/1/22) (TEXT REPEALED 7/1/22) Transition period. The public charter school program set out in this chapter must begin with a 10-year transition period, beginning on the effective date of this chapter. During the transition period, the commissioner shall register the charters approved by all authorizers in chronological order by date of approval under this chapter. During the transition period, only 10 public charter schools may be approved by the commission. Once the cap is reached, the commissioner may not accept further registrations from the commission and only local school boards and collaboratives of local school boards may approve charters until the end of the transition period.

This subsection is repealed July 1, 2022.

[ 2011, c. 570, §8 (AMD) .]

SECTION HISTORY

2011, c. 414, §5 (NEW). 2011, c. 570, §§4-8 (AMD). 2013, c. 368, Pt. JJJJ, §2 (AMD). 2015, c. 54, §1 (AMD).



20-A §2406. Request for proposals

1. Issuance. To invite, solicit, encourage and guide the development of high-quality public charter school applications, an authorizer shall issue and broadly publicize requests for proposals. The content and dissemination of the requests for proposals must be consistent with the purposes and requirements of this chapter.

[ 2011, c. 414, §5 (NEW) .]

2. Content. An authorizer's request for proposals must contain information outlined in this subsection.

A. A request for proposals must present the authorizer's strategic vision for and interests in chartering. [2011, c. 414, §5 (NEW).]

B. Authorizers may give priority to proposals that expand opportunities for children who are not realizing their full potential, who may be disaffected or disengaged in their current education situations and who may be at risk of failure academically, socially, economically or personally. Authorizers may encourage proposals that include a specific academic approach or theme to address the diverse educational needs of communities in the State. A request for proposals must include a clear statement of any priority or preference the authorizer wishes to grant to particular types of applications. Notwithstanding an authorizer’s statement of any priority or preference, an authorizer shall consider each application submitted to it based on the merits of that particular application. [2011, c. 414, §5 (NEW).]

C. A request for proposals must include or otherwise direct applicants to the performance framework that the authorizer has developed for public charter school oversight and evaluation in accordance with section 2409. [2011, c. 414, §5 (NEW).]

D. A request for proposals must include the criteria and standards that will guide the authorizer's decision to approve or deny an application. [2011, c. 414, §5 (NEW).]

E. A request for proposals must state clear, appropriately detailed questions as well as guidelines concerning the format and content essential for applicants to demonstrate the capacities necessary to establish and operate a successful public charter school. [2011, c. 414, §5 (NEW).]

F. A request for proposals must require applications to provide or describe thoroughly, at a minimum, all of the following essential elements of the proposed public charter school plan:

(1) The proposed public charter school's vision, including:

(a) An executive summary;

(b) The mission and vision of the proposed public charter school, including identification of the targeted student population and the community the school hopes to serve; and

(c) Evidence of need and community support for the proposed public charter school, including information on discussions with the school administrative unit where the public charter school will be located concerning recruitment and operations of the public charter school and possible collaboration with nearby school administrative units;

(2) The proposed public charter school's governance plan, including:

(a) Background information on proposed board members and any assurances or certifications required by the authorizer;

(b) Proposed governing bylaws;

(c) An organization chart that clearly presents the school's organizational structure, including lines of authority and reporting between the governing board, staff and any related bodies such as advisory bodies or parent and teacher councils, and any external organizations that will play a role in managing the school;

(d) A clear description of the roles and responsibilities for the governing board, the school's leadership and management team and any other entities shown on the organization chart;

(e) Identification of the proposed founding governing board members and, if identified, the proposed school leader or leaders; and

(f) Background information on the school's leadership and management team, if identified;

(3) The proposed public charter school's plan of organization, including:

(a) The location or geographic area of the school and the proposed catchment area of the school, which may not be designed to exclude areas with high rates of poverty, English language learners, at-risk students or students with disabilities;

(b) The grades to be served each year for the full term of the charter;

(c) Minimum, planned and maximum enrollment per grade per year for the term of the charter;

(d) The school's proposed calendar and sample daily schedule;

(e) Plans and timelines for student recruitment and enrollment, including lottery procedures;

(f) Explanations of any partnerships or contractual relationships central to the school's operations or mission;

(g) The school's proposals for providing transportation, food service and other significant operational or ancillary services;

(h) A facilities plan, including backup or contingency plans if appropriate;

(i) A detailed school start-up plan, identifying tasks, timelines and responsible individuals; and

(j) A closure protocol, outlining orderly plans and timelines for transitioning students and student records to new schools and for appropriately disposing of school funds, property and assets in the event of school closure;

(4) The proposed public charter school's finances, including:

(a) A description of the school's financial plan and policies, including financial controls and audit requirements;

(b) Start-up and 3-year budgets with clearly stated assumptions;

(c) Start-up and first-year cash-flow projections with clearly stated assumptions;

(d) Evidence of anticipated fund-raising contributions, if claimed in the application; and

(e) A description of the insurance coverage the school proposes to obtain;

(5) The proposed public charter school's student policy, including:

(a) The school's plans for identifying and successfully serving students with the wide range of learning needs and styles typically found in noncharter public schools of the sending area;

(b) The school's plans for compliance with applicable laws, rules and regulations; and

(c) The school's student discipline plans and policies, including those for special education students;

(6) The proposed public charter school's academic program, including:

(a) A description of the academic program aligned with the statewide system of learning results under section 6209;

(b) A description of the school's instructional design, including the type of learning environment, such as classroom-based or independent study, class size and structure, curriculum overview, teaching methods and research basis;

(c) The school's plan for using internal and external assessments to measure and report student progress on the measures and metrics of the performance framework developed by the authorizer in accordance with section 2409; and

(d) A description of cocurricular or extracurricular programs and how they will be funded and delivered; and

(7) The proposed public charter school's staff policy, including:

(a) A staffing chart for the school's first year and a staffing plan for the term of the charter;

(b) Plans for recruiting and developing school leadership and staff;

(c) The school's leadership and teacher employment policies, including performance evaluation plans; and

(d) Opportunities and expectations for parent involvement. [2011, c. 570, §9 (AMD).]

G. With respect to the conversion of an existing noncharter public school to public charter school status, in addition to the other requirements of this subsection, the request for proposals must require applicants to demonstrate support for the proposed conversion public charter school by submitting 2 petitions, one signed by a majority of teachers in the existing noncharter public school and the other signed by a majority of parents of students in the existing noncharter public school.

If the school to be converted is the only public school option for students in the school administrative unit, the request for proposals must additionally require that the conversion be approved by voters in that school administrative unit. [2011, c. 414, §5 (NEW).]

H. With respect to a proposed public charter school that intends to contract with an education service provider for a limited scope of education or management services, in addition to the other requirements of this subsection, the request for proposals must require applicants to:

(1) Explain how and why the education service provider was selected;

(2) Provide evidence of the education service provider's success in serving student populations similar to the targeted population, including demonstrated academic achievement as well as successful management of nonacademic school functions if applicable;

(3) Provide information on the proposed duration of the service contract; roles and responsibilities; scope of services and resources to be provided by the education service provider; performance evaluation measures and timelines; compensation structure, including clear identification of all fees to be paid to the education service provider; methods of contract oversight and enforcement; investment disclosure; and conditions for renewal and termination of the contract;

(4) Provide a draft of the proposed service contract;

(5) Explain the relationship between the governing board, the school's leadership and management team and the education service provider, specifying how the governing board and the school's leadership and management team will monitor and evaluate the performance of the education service provider, the internal controls that will guide the relationship and how the governing board and the school's leadership and management team will ensure fulfillment of performance expectations;

(6) Provide a statement of assurance that the governing board and the school's leadership and management team is legally and operationally independent from the education service provider; and

(7) Disclose and explain any existing or potential conflicts of interest between the governing board, the school's leadership and management team and the education service provider or any affiliated business entities.

Nothing in this paragraph prohibits a virtual public charter school from entering into a contract with an education service provider for education design, implementation or comprehensive management of the virtual public charter school program. [2011, c. 414, §5 (NEW).]

[ 2011, c. 570, §9 (AMD) .]

SECTION HISTORY

2011, c. 414, §5 (NEW). 2011, c. 570, §9 (AMD).



20-A §2407. Charter applications

1. Application. An applicant for approval as a public charter school must submit an application as set out in this section. An applicant may submit an application only to an authorizer that has issued a request for proposals in accordance with section 2406. An applicant may submit a proposal for a particular public charter school to no more than one authorizer at a time. The purposes of the application are to present the proposed public charter school's academic and operational vision and plans, demonstrate the applicant's capacities to execute the proposed vision and plans and provide the authorizer a clear basis for assessing the applicant's plans and capacities.

[ 2011, c. 414, §5 (NEW) .]

2. Conversion of existing noncharter public schools. A noncharter public school or public school program may apply to its local school board to become a conversion public charter school.

[ 2011, c. 414, §5 (NEW) .]

3. Start-up schools. An application for a start-up public charter school may be submitted by a nonprofit, nonreligious organization. If the organizers of a start-up public charter school have been affiliated with a previous school or education program, they must form a separate nonprofit organization in this State to be eligible for state and federal grants.

[ 2011, c. 414, §5 (NEW) .]

4. Application review process. In reviewing and evaluating applications, authorizers shall employ procedures, practices, criteria and standards consistent with nationally recognized principles and standards for authorizing high-quality public charter schools.

A. The application review process must include, at a minimum, substantive participation by a team of reviewers who collectively possess appropriate academic expertise and operational experience with public charter schools. [2011, c. 414, §5 (NEW).]

B. The application review process must include a thorough evaluation of each application, an in-person interview with the applicant and a public hearing. [2011, c. 414, §5 (NEW).]

C. In deciding whether to approve applications, authorizers shall:

(1) Grant charters only to applicants that have demonstrated competence in each element of the authorizer's published approval criteria and are likely to open and operate a successful public charter school;

(2) Base decisions on documented evidence collected through the application review process; and

(3) Follow charter-granting policies and practices that are transparent, based on merit and avoid conflicts of interest or any appearance of a conflict of interest. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

5. Approval; denial. No later than 90 days after the deadline set by the authorizer for the filing of applications, an authorizer shall render a decision on each application. The authorizer shall make and announce all charter decisions in a meeting open to the public.

A. An approval decision may include, if appropriate, reasonable conditions that the applicant must meet before a charter contract may be executed. [2011, c. 414, §5 (NEW).]

B. If the authorizer denies an application, the authorizer shall clearly state, for public record, its reasons for denial. An applicant may subsequently reapply to that authorizer or apply to any other authorizer in the State. [2011, c. 414, §5 (NEW).]

C. Within 10 days of rendering a decision on an application, the authorizer shall report to the commissioner and the Legislature the action it has taken. The authorizer shall provide a copy of the report to the applicant at the same time that the report is submitted to the commissioner and the Legislature. [2015, c. 54, §2 (AMD).]

D. The commissioner shall register the charters approved by all chartering authorities in chronological order by date of approval. [2011, c. 414, §5 (NEW).]

E. An approved application may not serve as a school's charter contract. [2013, c. 272, §1 (AMD).]

F. A decision on an application must be conveyed in writing to the applicant. A decision may grant approval or conditional approval or reject the application and must include written reasons for the decisions. [2013, c. 272, §1 (AMD).]

[ 2015, c. 54, §2 (AMD) .]

SECTION HISTORY

2011, c. 414, §5 (NEW). 2013, c. 272, §1 (AMD). 2015, c. 54, §2 (AMD).



20-A §2408. Charter contracts

1. Charter contracts. When an application is approved, a charter contract must be executed in accordance with this section.

A. After approval of an application and no later than 60 days prior to the opening date of the public charter school, the authorizer and the governing board shall execute a charter contract that sets forth:

(1) Performance provisions describing the academic and operational performance expectations and measures by which the public charter school will be judged;

(2) Administrative provisions articulating the administrative relationship between the authorizer and the public charter school, including each party's rights and duties; and

(3) A description of the standards and processes under which the authorizer may pursue revocation of the charter contract. [2011, c. 570, §10 (AMD).]

B. The performance provisions set forth in a charter contract under paragraph A must include but need not be limited to applicable federal and state accountability requirements. [2011, c. 414, §5 (NEW).]

C. The performance provisions set forth in a charter contract under paragraph A may be refined or amended by mutual agreement of the parties to the charter contract after the public charter school is operating and has collected baseline achievement data for its enrolled students. [2011, c. 414, §5 (NEW).]

D. A charter contract must be signed by a designated representative of the authorizer and of the public charter school's governing board. [2011, c. 414, §5 (NEW).]

E. A public charter school may not commence operations without a charter contract executed in accordance with this section and approved in a meeting open to the public. [2011, c. 414, §5 (NEW).]

[ 2011, c. 570, §10 (AMD) .]

2. Virtual public charter schools. The charter contract of a virtual public charter school must require the governing board to:

A. Provide each student enrolled in the virtual public charter school with online courses that meet or exceed state standards and all instructional materials required for the student's participation in the school; [2011, c. 414, §5 (NEW).]

B. Ensure that the persons who operate the virtual public charter school on a day-to-day basis comply with and carry out all applicable requirements, statutes, regulations, rules and policies of the school; [2011, c. 414, §5 (NEW).]

C. Ensure that a parent of each student verifies the number of hours of educational activities completed by the student each school year; and [2011, c. 414, §5 (NEW).]

D. Adopt a plan by which the governing board provides:

(1) Frequent, ongoing monitoring to ensure and verify that each student is participating in the virtual public charter school, including synchronous contact between teachers and students and between teachers and parents to ensure and verify student participation and learning;

(2) Regular instructional opportunities in real time that are directly related to the virtual public charter school's curricular objectives, including, but not limited to, meetings with teachers and educational field trips and outings;

(3) Verification of ongoing student attendance in the virtual public charter school;

(4) Verification of ongoing student progress and performance in each course as documented by ongoing assessments and examples of student course work; and

(5) Administration to all students in a proctored setting of all applicable assessments as required by the State. [2011, c. 414, §5 (NEW).]

Nothing in this subsection prohibits a virtual public charter school from reimbursing families of enrolled students for costs associated with their Internet connection for use in the program.

Only students enrolled in a virtual public charter school as full-time students may be reported in the virtual public charter school's average pupil count to the department for the purposes of receiving local, state and federal funds.

[ 2011, c. 414, §5 (NEW) .]

SECTION HISTORY

2011, c. 414, §5 (NEW). 2011, c. 570, §10 (AMD).



20-A §2409. Public charter school performance framework

1. Performance framework. The performance provisions of a charter contract must be based on a performance framework developed by the authorizer that sets forth the academic and operational performance indicators that will guide the authorizer's evaluations of each public charter school.

[ 2011, c. 414, §5 (NEW) .]

2. Data elements. The performance framework developed under subsection 1 must include, at a minimum, indicators for:

A. Student academic proficiency; [2011, c. 414, §5 (NEW).]

B. Student academic growth; [2011, c. 414, §5 (NEW).]

C. Achievement gaps in both proficiency and growth between major student subgroups; [2011, c. 414, §5 (NEW).]

D. Attendance; [2011, c. 414, §5 (NEW).]

E. Recurrent enrollment from year to year; [2011, c. 414, §5 (NEW).]

F. With respect to high school, postsecondary readiness; [2011, c. 414, §5 (NEW).]

G. Financial performance and sustainability; [2011, c. 414, §5 (NEW).]

H. Governing board performance and stewardship; and [2011, c. 414, §5 (NEW).]

I. Parent and community engagement. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

3. Annual performance targets. Annual performance targets must be set by a public charter school in conjunction with its authorizer and must be designed to help each school meet applicable federal and state requirements and authorizer expectations.

[ 2011, c. 414, §5 (NEW) .]

4. Data disaggregation. The performance framework developed under subsection 1 must require the disaggregation of all student performance data by major student subgroups.

[ 2011, c. 414, §5 (NEW) .]

5. Reports for multiple campuses. With respect to a public charter school that contains multiple campuses operating under a single charter contract or overseen by a single governing board, the performance framework developed under subsection 1 must require the performance of each campus to be reported separately and must hold each campus independently accountable for its performance.

[ 2011, c. 414, §5 (NEW) .]

SECTION HISTORY

2011, c. 414, §5 (NEW).



20-A §2410. Oversight

1. Data collection; monitoring. For each public charter school it oversees, the authorizer is responsible for collecting, analyzing and reporting all data from state assessments in accordance with the performance framework developed under section 2409, subsection 1. An authorizer shall monitor the performance and legal compliance of the public charter schools it oversees, including collecting and analyzing all data to support ongoing evaluation according to the charter contract.

[ 2011, c. 414, §5 (NEW) .]

2. Notification of unsatisfactory performance or compliance. In the event that a public charter school's performance or legal compliance appears unsatisfactory, the authorizer shall promptly provide written notice to the public charter school of perceived problems and provide reasonable opportunity for the school to remedy the problems.

[ 2011, c. 570, §11 (AMD) .]

SECTION HISTORY

2011, c. 414, §5 (NEW). 2011, c. 570, §11 (AMD).



20-A §2411. Charter term and renewal

1. Initial charter term. The term for an initial charter may not commence before July 1, 2012. An initial charter must be granted for a term of 5 operating years. The charter term commences on the public charter school's first day of operation. An approved public charter school may delay its opening for one school year in order to plan and prepare for the school's opening. If the public charter school requires an opening delay of more than one school year, the public charter school must request an extension from its authorizer. The authorizer may grant or deny the extension depending on the particular public charter school's circumstances.

[ 2011, c. 414, §5 (NEW) .]

2. Charter renewal term. A charter may be renewed for successive terms of 5 years, although an authorizer may grant a renewal for a term not to exceed 15 years based on the performance, demonstrated capacities and particular circumstances of each public charter school. If a charter is renewed for more than 5 years, the authorizer shall still issue a public charter school performance report every 5 years as called for by subsection 3. An authorizer may grant renewal with specific conditions for necessary improvements to a public charter school.

[ 2011, c. 414, §5 (NEW) .]

3. Authorizer renewal responsibilities. No later than June 30th of a public charter school's 4th year of operation under each 5-year term of a charter contract, the authorizer shall issue a public charter school performance report. If the charter of the public charter school is expiring, the authorizer shall offer charter renewal application guidance to the school.

A. The performance report required in this subsection must summarize the public charter school's performance record to date, based on the data required by this chapter and the charter contract, and must provide notice of any weaknesses or concerns perceived by the authorizer concerning the school that may jeopardize its position in seeking renewal if not timely rectified. The school must be given the opportunity to respond to the performance report and submit any corrections or clarifications for the report. [2011, c. 414, §5 (NEW).]

B. The renewal application guidance required by this subsection must include or refer explicitly to the criteria and standards that will guide the authorizer's renewal decisions, which must be based on the performance framework under section 2409 set forth in the charter contract and consistent with this chapter. The renewal application guidance must, at a minimum, require and provide an opportunity for the public charter school to:

(1) Present additional evidence, beyond the data contained in the performance report, supporting its case for charter renewal;

(2) Describe improvements undertaken or planned for the school; and

(3) Detail the school's plans for the next charter term. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

4. Renewal application. No later than September 30th of a public charter school's 5th year of operation under a term of a charter contract or September 30th of a public charter school's final authorized year of operation under a term of a charter contract, the governing board of a public charter school seeking renewal shall submit a renewal application to the authorizer pursuant to any renewal application guidance offered by the authorizer under subsection 3.

[ 2011, c. 414, §5 (NEW) .]

5. Renewal decision. An authorizer shall rule by resolution on a renewal application under this section no later than 45 days after the filing of the renewal application. In making charter renewal decisions, every authorizer shall:

A. Ground its decisions in evidence of the public charter school's performance over the term of the charter in accordance with the performance framework under section 2409 set forth in the charter contract; [2011, c. 414, §5 (NEW).]

B. Ensure that data used in making renewal decisions are available to the public charter school and the public; and [2011, c. 414, §5 (NEW).]

C. Provide a public report summarizing the evidence basis for each decision. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

6. Charter revocation and nonrenewal. A decision by an authorizer to revoke or not to renew the charter of a public charter school must be made in accordance with this subsection.

A. A charter may be revoked at any time or not renewed if the authorizer determines that the public charter school failed to comply with the provisions of this chapter or:

(1) Committed a material violation of any of the terms, conditions, standards or procedures required under this chapter or the charter contract;

(2) Failed to meet or make sufficient progress toward the performance expectations set forth in the charter contract;

(3) Failed to meet generally accepted standards of fiscal management; or

(4) Violated any provision of law from which the school was not exempted. [2011, c. 414, §5 (NEW).]

B. If an authorizer revokes or does not renew a charter, the authorizer shall clearly state, in a resolution of its governing entity, the reasons for the revocation or nonrenewal. [2011, c. 414, §5 (NEW).]

C. The authorizer shall include in the charter contract a description of the standards and processes under which the authorizer may pursue revocation of the charter contract. The processes must comply with section 2410, subsection 2 and provide an opportunity for the public charter school to be heard prior to a decision on revocation. [2011, c. 570, §12 (NEW).]

[ 2011, c. 570, §12 (AMD) .]

7. Notification to commissioner and the Legislature. Within 10 days of taking action to renew, not renew or revoke a charter under this section, the authorizer shall report to the commissioner and the Legislature the action taken and shall provide a copy of the report to the public charter school at the same time that the report is submitted to the commissioner and the Legislature. The report must include a copy of the governing entity of the authorizer's resolution setting forth the action taken and reasons for the decision.

[ 2015, c. 54, §3 (AMD) .]

8. School closure and dissolution. If a public charter school closes for any reason:

A. The authorizer shall oversee and work with the closing public charter school to ensure timely notification to parents, orderly transition of students and student records to new schools and proper disposition of school funds, property and assets in accordance with the requirements of this chapter; and [2011, c. 414, §5 (NEW).]

B. The assets of the public charter school must be distributed first to satisfy outstanding payroll obligations for employees of the public charter school and then to creditors of the public charter school. Any remaining funds must be paid to the Treasurer of State to the credit of the General Fund. If the assets of the public charter school are insufficient to pay all parties to whom the public charter school owes compensation, the prioritization of the distribution of assets may be determined by decree of a court of law. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

9. Charter transfers. A charter contract and its oversight may not be transferred from one authorizer to another before the expiration of the charter contract term except by mutual agreement of all parties.

[ 2011, c. 414, §5 (NEW) .]

SECTION HISTORY

2011, c. 414, §5 (NEW). 2011, c. 570, §12 (AMD). 2015, c. 54, §3 (AMD).



20-A §2412. Operations

1. Legal status. Notwithstanding any provision of law to the contrary, to the extent that any provision of this chapter is inconsistent with any other state or local law, rule or regulation, the provisions of this chapter govern and are controlling.

A. A public charter school is subject to all federal laws and authorities, to local law not inconsistent with this chapter and to the charter contract. [2011, c. 414, §5 (NEW).]

B. A charter contract may include one or more schools, to the extent approved by the authorizer and consistent with applicable law. Each public charter school that is part of a charter contract must be separate and distinct from any others. [2011, c. 414, §5 (NEW).]

C. A single governing board may be issued one or more charter contracts. Each public charter school operating under its own contract is a discrete legal entity, separate and distinct from any others. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

2. Local educational agency status. The following provisions govern the status of public charter schools as local educational agencies.

A. In the case of a public charter school authorized by a local school board:

(1) The school administrative unit in which the public charter school is located remains the local educational agency and the public charter school is a school within that local educational agency;

(2) The public charter school receives services, resources and support in the same manner as other school administrative unit noncharter public schools, except that the public charter school is treated as a local educational agency for purposes of applying for competitive federal grants; and

(3) The school administrative unit retains responsibility for special education and serves students in public charter schools in a manner consistent with local educational agency obligations under applicable federal, state and local law and the charter contract. [2011, c. 414, §5 (NEW).]

B. In the case of a public charter school authorized by the commission:

(1) The public charter school functions for all purposes as a local educational agency and is a school administrative unit independent of the school administrative unit in which the school is located. School administrative unit status does not preclude a public charter school from developing links to local school districts for services, resources and programs, by mutual agreement or by formal contract;

(2) To the extent permitted by federal, state or local laws, the public charter school is responsible for meeting the requirements of local educational agencies under applicable federal, state and local laws, including those relating to special education, receipt of funds and compliance with funding requirements; and

(3) To the extent permitted by federal, state or local laws, the public charter school has primary responsibility for special education at the school, including identification and provision of service, and is responsible for meeting the needs of enrolled students with disabilities. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

3. Powers of public charter schools. A public charter school has all the powers necessary for carrying out the terms of its charter contract, including the powers to:

A. Receive and disburse funds for school purposes; [2011, c. 414, §5 (NEW).]

B. Contract or cooperate with noncharter public schools for service for students with special needs, English language learner students and other specialized populations, as well as for mutually agreed administrative services; [2011, c. 414, §5 (NEW).]

C. Secure appropriate insurance and enter into contracts and leases, free from prevailing wage laws; [2011, c. 414, §5 (NEW).]

D. Contract with an education service provider for a limited scope of education services and resources related to the management and operation of the public charter school, as long as the public charter school's governing board retains authority over the oversight and management of the public charter school; [2011, c. 414, §5 (NEW).]

E. Incur debt in reasonable anticipation of the receipt of public or private funds, except that an authorizer is not responsible for any debt incurred by the public charter school; [2011, c. 414, §5 (NEW).]

F. Pledge, assign or encumber its assets to be used as collateral for loans or extensions of credit; [2011, c. 414, §5 (NEW).]

G. Solicit and accept any gifts or grants for public charter school purposes subject to applicable laws and the terms of its charter contract; [2011, c. 414, §5 (NEW).]

H. Acquire real property for use as its facility or facilities from public or private sources; and [2011, c. 414, §5 (NEW).]

I. Sue and be sued in its own name. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

4. General requirements. A public charter school is subject to the general requirements set out in this subsection.

A. A public charter school may not discriminate against any person on the basis of race, color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin or on any other basis that would be unlawful if done by a noncharter public school. [2011, c. 414, §5 (NEW).]

B. A public charter school may not engage in any religious practices in its educational program, admissions or employment policies or operations. [2011, c. 414, §5 (NEW).]

C. A public charter school may not charge tuition and may only charge such fees as may be imposed by other noncharter public schools in the State. A public charter school may charge tuition to an out-of-state student admitted to the school on a space-available basis. [2011, c. 414, §5 (NEW).]

D. A public charter school must have a plan that describes how the school will provide transportation for its students who reside in the school's catchment area and what assistance, if any, it will provide to meet the transportation needs of its students who reside outside the catchment area of the school. [2011, c. 570, §13 (AMD).]

E. The powers, obligations and responsibilities set forth in a charter contract may not be delegated or assigned by either party, except as provided in section 2411, subsection 9. [2011, c. 414, §5 (NEW).]

[ 2011, c. 570, §13 (AMD) .]

5. Applicability of other laws, rules and regulations. The applicability of other laws, rules and regulations to public charter schools is as set out in this subsection.

A. Public charter schools are subject to the same civil rights and health and safety requirements applicable to other noncharter public schools in the State, except as otherwise specifically provided in this chapter. [2011, c. 414, §5 (NEW).]

B. Public charter schools are subject to the same student assessment and accountability requirements applicable to other noncharter public schools in the State, but nothing in this chapter precludes a public charter school from establishing additional student assessment measures that go beyond state requirements if the school's authorizer approves such measures. [2011, c. 414, §5 (NEW).]

C. Governing boards are subject to and must comply with sections 1002 and 1004 in the same manner as school boards and Title 1, chapter 13. [2011, c. 570, §14 (AMD).]

D. Except as provided in this chapter and its charter contract, a public charter school is exempt from all statutes and rules applicable to a noncharter public school, a local school board or a school administrative unit. School administrative units may not interpret this paragraph as reducing their obligation to provide education for their residents. [2011, c. 414, §5 (NEW).]

E. A public charter school is exempt from the restrictions normally associated with any state-funded categorical education funding program. [2011, c. 414, §5 (NEW).]

F. Employees and other public charter school personnel are subject to criminal history record checks and fingerprinting requirements applicable to other noncharter public schools. [2011, c. 414, §5 (NEW).]

G. Public charter schools are subject to the same federal and state laws, regulations and rules regarding special education as noncharter public schools. Notwithstanding any law or rule to the contrary, a public charter school takes over responsibility for special education for a student transferring to the public charter school on the first day of school at the public charter school unless the public charter school and the transferring school agree to an earlier date. [2011, c. 570, §15 (NEW).]

H. A public charter school student's eligibility for and the funding of the student's career and technical education programming are the same as if the student were attending school within that student's resident school administrative unit. If the public charter school is located outside the student's resident school administrative unit, the public charter school is responsible for ensuring that the student is transported to the career and technical education center or to a location from which the student will be transported to the career and technical education center by the resident school administrative unit, the career and technical education region or the career and technical education center. [2011, c. 570, §15 (NEW).]

I. Except as provided in subparagraph (2), the commissioner may grant a public charter school a waiver of one or more requirements applicable to the public charter school upon receipt of an application from the public charter school that includes the basis for the waiver request and a plan to reduce reliance on waivers in subsequent years. A public charter school may submit an application for a waiver to the commissioner only upon receiving prior approval from the public charter school's authorizer of the same waiver request.

(1) Financial hardship is one criterion the commissioner must consider in determining whether to grant a waiver to the public charter school.

(2) A public charter school may not apply to the commissioner for a waiver of any of the following requirements:

(a) Civil rights and health and safety requirements as described in paragraph A;

(b) Student assessment and accountability requirements as described in paragraph B;

(c) Conflict of interest and public records and proceedings requirements as described in paragraph C;

(d) Criminal history record checks and fingerprinting requirements as described in paragraph F; and

(e) Special education requirements as described in paragraph G.

(3) By February 1st of each year, the commissioner shall report the number of waivers requested and the number granted and the reason for each waiver request for the prior year to the joint standing committee of the Legislature having jurisdiction over education matters and post the report on the department's publicly accessible website. [2013, c. 216, §1 (NEW).]

J. Public charter schools are subject to the same proficiency-based diploma standards set forth in section 4722-A and are eligible for the same transition grants as applicable to noncharter public schools in the State pursuant to section 4722-A, subsection 4. [2015, c. 40, §1 (NEW).]

K. A public charter school that operates a public preschool program must comply with department rules for basic school approval standards for public preschool programs in accordance with section 4271, subsection 4 and section 4502, subsection 9. [2015, c. 40, §1 (NEW).]

[ 2015, c. 40, §1 (AMD) .]

6. Teachers. This subsection governs teacher employment in a public charter school.

A. A public charter school must comply with applicable federal laws and regulations regarding the qualification of teachers and other instructional staff. [2011, c. 414, §5 (NEW).]

B. All full-time teachers in a public charter school must either hold an appropriate teaching certificate or become certified within 3 years of the date they are hired, except for those with an advanced degree, professional certification or unique expertise or experience in the curricular area in which they teach. [2011, c. 414, §5 (NEW).]

C. Teachers at a public charter school may choose to bargain collectively in accordance with this paragraph.

(1) Teachers who are employees of the public charter school have the same rights as other teachers in public education to organize and bargain collectively. Bargaining units at the public charter school must be separate from other bargaining units, such as a district bargaining unit. Staff at noncharter public schools converting to public charter schools have a right to employment benefits as stated in applicable collective bargaining agreements or they may vote to be represented in alternative ways.

(3) Teachers who are employees of the public charter school may not be required to be members of any existing collective bargaining agreement between a school administrative unit and its employees. A public charter school may not interfere with civil service laws or other applicable rules protecting the rights of employees to organize and be free from discrimination. [2011, c. 570, §16 (AMD).]

[ 2011, c. 570, §16 (AMD) .]

7. External audit.

[ 2011, c. 570, §17 (RP) .]

SECTION HISTORY

2011, c. 414, §5 (NEW). 2011, c. 570, §§13-17 (AMD). 2013, c. 216, §1 (AMD). 2015, c. 40, §1 (AMD).



20-A §2412-A. Audits

1. External audit. A public charter school shall adhere to generally accepted accounting principles and shall annually engage an external auditor to do an independent audit of the public charter school's finances. The public charter school shall submit the audit to its authorizer and to the department. The audit must include the following:

A. An accounting of all revenues and expenditures; [2011, c. 570, §18 (NEW).]

B. A determination of whether proper budgetary controls are in place; [2011, c. 570, §18 (NEW).]

C. A determination of whether the annual financial data submitted to the authorizer and to the department is correct; [2011, c. 570, §18 (NEW).]

D. An audit of any federal programs in accordance with applicable federal law; and [2011, c. 570, §18 (NEW).]

E. Any other information that the commissioner requires. [2011, c. 570, §18 (NEW).]

[ 2011, c. 570, §18 (NEW) .]

2. Fiscal year. The fiscal year of an audit is from July 1st to June 30th, except that audits of federal programs must conform to federal requirements.

[ 2011, c. 570, §18 (NEW) .]

3. Auditors. Audits must be conducted by qualified certified public accountants or public accountants licensed by the Board of Accountancy.

[ 2011, c. 570, §18 (NEW) .]

4. Initial report to commissioner. On or before November 1st, a public charter school shall provide the commissioner with:

A. A written determination of whether proper budgetary controls are in place; [2011, c. 570, §18 (NEW).]

B. A written determination of whether the annual financial data submitted to the department is correct, including submission of an audited reconciliation of the annual financial data prepared and certified by the external auditor; and [2011, c. 570, §18 (NEW).]

C. A written determination as to whether the public charter school has complied with applicable provisions of the Essential Programs and Services Funding Act. [2011, c. 570, §18 (NEW).]

[ 2011, c. 570, §18 (NEW) .]

5. Records. A public charter school shall keep financial records and accounts for 7 years after the end of the fiscal year and shall make them available to the external auditor and any other person upon request.

[ 2011, c. 570, §18 (NEW) .]

6. Report to commissioner. Within 6 months after the end of an audit under subsection 1, a public charter school shall provide the commissioner with:

A. An audit report; [2011, c. 570, §18 (NEW).]

B. An accounting of all revenues and expenditures; [2011, c. 570, §18 (NEW).]

C. Written assurance that the audit has been conducted in accordance with applicable state and federal laws relating to financial and compliance audits; and [2011, c. 570, §18 (NEW).]

D. Any other information that the commissioner requires. [2011, c. 570, §18 (NEW).]

[ 2011, c. 570, §18 (NEW) .]

7. Corrective action plan. The commissioner shall review the annual audit under subsection 1 of a public charter school and determine if the public charter school should develop a corrective action plan for any audit issues specified in the annual audit. A corrective action plan must address those audit findings and management comments and recommendations that have been identified by the commissioner, and the plan must be filed within the timeline established by the commissioner. The public charter school shall provide assurances to the commissioner that the public charter school has implemented its corrective action plan within the timeline established by the commissioner. If the public charter school has not met the conditions for filing a corrective action plan or providing assurances that the public charter school has implemented the plan, the commissioner may withhold monthly subsidy payments from the public charter school in accordance with section 6801-A.

[ 2011, c. 570, §18 (NEW) .]

SECTION HISTORY

2011, c. 570, §18 (NEW).



20-A §2413. Funding

1. Enrollment count. Students enrolled in and attending public charter schools must be reported to the department, for attendance and funding purposes, as provided in department rules.

[ 2011, c. 414, §5 (NEW) .]

2. Revenue provisions. State and local operating funds follow each student to the public charter school attended by the student, except that the school administrative unit of the student's residence may retain up to 1% of the per-pupil allocation described in this subsection to cover associated administrative costs.

A. For each public charter school student, the school administrative unit in which the student resides must forward the per-pupil allocation to the public charter school attended by the student as follows.

(1) The per-pupil allocation amount is the EPS per-pupil rate for the school administrative unit in which the student resides, as calculated pursuant to section 15676, based on the student’s grade level and adjusted as appropriate for economic disadvantage and limited English proficiency pursuant to section 15675, subsections 1 and 2. Debt service and capital outlays may not be included in the calculation of these per-pupil allocations. The department shall adopt rules governing how to calculate these per-pupil allocations, including those for targeted funds for assessment technology and kindergarten to grade 2 programs.

(2) For students attending public charter schools, the school administrative unit of residence shall forward the per-pupil allocations described in subparagraph (1) directly to the public charter school attended. These per-pupil allocations must be forwarded to each public charter school on a quarterly basis, as follows. For each fiscal year, allocations must be made in quarterly payments on September 1st, December 1st, March 1st and June 1st. The September and December payments must be based on the identity and number of students enrolled or anticipated to be enrolled in the public charter school at the opening of school for that school year. The number of students may not exceed the maximum enrollment approved in the charter contract for that year unless a waiver is obtained from the authorizer. The March and June payments must be based on the identity and number of students enrolled in the public charter school on February 1st.

(3) For transportation expenses, the average per-pupil expense in each school administrative unit of residence must be calculated and an amount equal to a proportion, up to but not more than 100%, of that per-pupil allocation amount must be forwarded to the public charter school attended on the same basis as the per-pupil allocations for operating funds. The percentage of that per-pupil expense must be determined by the authorizer of the public charter school and must be based on the cost of transportation services provided by the public charter school to the student.

(4) The department shall pay to the public charter school any additional allocation assigned to the public charter school for gifted and talented students pursuant to section 15681-A, subsection 5 in the year in which the allocation is assigned.

A school administrative unit is not required to send funds to a public charter school for a student enrolled in the public charter school's preschool or prekindergarten program if the school administrative unit of the student's residence does not offer that program to its own residents. [2013, c. 272, §2 (AMD).]

B. The following provisions govern special education funding.

(1) For each enrolled special education pupil, a public charter school must receive the average additional allocation calculated by the department under section 15681-A, subsection 2 for each school administrative unit for its special education students. These allocations must be paid on the same basis as the per-pupil allocations for operating funds.

(2) The school administrative unit of residence shall pay directly to the public charter school any federal or state aid attributable to a student with a disability attending the public charter school in proportion to the level of services for the student with a disability that the public charter school provides directly or indirectly.

(3) The department shall pay to the public charter school any additional allocation assigned to the public charter school because of a high-cost in-district placement in accordance with section 15681-A, subsection 2, paragraph B in the year in which the allocation is assigned.

(4) The school administrative unit of residence shall pay to the public charter school any additional allocation assigned to the unit because of a high-cost out-of-district placement in accordance with section 15681-A, subsection 2, paragraph C in the year in which the allocation is assigned to the school administrative unit.

(5) If the public charter school in which the student is enrolled was authorized by a local school board or a collaborative of local school boards, the funds under this paragraph must be paid to the local school board that authorized the public charter school or to the designated school board of the collaborative, rather than directly to the public charter school. The local school board or boards that authorized the charter school are responsible for ensuring that special education services are provided to students in that school, pursuant to section 2412, subsection 2, paragraph A. [2011, c. 570, §19 (AMD).]

C. Except as otherwise provided in this chapter, the State shall send applicable federal funds directly to public charter schools attended by eligible students. Public charter schools with students eligible for funds under Title I of the federal Elementary and Secondary Education Act of 1965, 20 United States Code, Section 6301 et seq. must receive and use these funds in accordance with federal and state law. During the first year of operation, a public charter school must receive Title I funds on the basis of an estimated enrollment of eligible students, as agreed with its authorizer. [2011, c. 414, §5 (NEW).]

D. A public charter school may receive gifts and grants from private sources in any manner that is available to a school administrative unit. [2011, c. 414, §5 (NEW).]

E. A public charter school may not levy taxes or issue bonds secured by tax revenues. [2011, c. 414, §5 (NEW).]

F. In the event of the failure of the school administrative unit to make payments required by this section, the Treasurer of State shall deduct from any state funds that become due to the school administrative unit an amount equal to the unpaid obligation. The Treasurer of State shall pay over the amount to the public charter school upon certification by the department. The department shall adopt rules to implement the provisions of this paragraph. [2011, c. 414, §5 (NEW).]

G. Any money received by a public charter school from any source and remaining in the school's accounts at the end of any budget year remains in the school's accounts for use by the school during subsequent budget years and may not revert to the authorizer or to the State. [2011, c. 414, §5 (NEW).]

H. Nothing in this chapter may be construed to prohibit any person or organization from providing funding or other assistance for the establishment or operation of a public charter school. The governing board of a public charter school may accept gifts, donations or grants of any kind made to the school and expend or use such gifts, donations or grants in accordance with the conditions prescribed by the donor except that a gift, donation or grant may not be accepted if subject to a condition that is contrary to any provision of law or term of the charter contract. [2011, c. 414, §5 (NEW).]

I. [2011, c. 570, §19 (RP).]

J. The department may establish a method of transferring funds to public charter schools that is an alternative to the method provided in this subsection. [2011, c. 414, §5 (NEW).]

[ 2013, c. 272, §2 (AMD) .]

3. Funding for public charter schools authorized by the commission. Beginning with fiscal year 2015-16, this section no longer applies to public charter schools authorized by the commission.

[ 2015, c. 54, §4 (NEW) .]

SECTION HISTORY

2011, c. 414, §5 (NEW). 2011, c. 570, §19 (AMD). 2011, c. 679, §2 (AMD). 2013, c. 272, §2 (AMD). 2015, c. 54, §4 (AMD).



20-A §2413-A. Funding for public charter schools authorized by the commission

Beginning with fiscal year 2015-16, this section applies to public charter schools authorized by the commission. [2015, c. 54, §5 (NEW).]

1. Pupil count. Students enrolled in and attending public charter schools must be reported to the department, for attendance and funding purposes, as provided in section 15683-B, subsection 2 and department rules amended or adopted pursuant to this chapter.

[ 2015, c. 54, §5 (NEW) .]

2. Revenue provisions. State allocation funds follow each student to the public charter school attended by the student.

A. For each public charter school, the total allocation must be determined as follows.

(1) The total allocation must be calculated pursuant to section 15683-B, based on the student's grade level and adjusted as appropriate for economically disadvantaged students and limited English proficiency students pursuant to section 15675, subsections 1 and 2. Debt service and capital outlays may not be included in the calculation of these allocations. The department shall adopt rules governing how to calculate per-pupil allocations, including those for targeted funds for assessment, technology and kindergarten to grade 2 programs.

(2) For students attending public charter schools, the payments for public charter schools must be made pursuant to section 15683-B, subsection 6.

(3) For transportation expenses, the transportation operating allocation must be the statewide per-pupil essential programs and services transportation operating allocation multiplied by pupil counts determined under section 15683-B, subsection 2, paragraph A multiplied by the percentage established by the commission for the public charter school based on the cost of transportation services provided by the public charter school to the student, but not to exceed 100%.

(4) The department shall pay to the public charter school any additional allocation assigned to the public charter school for gifted and talented students pursuant to section 15681-A, subsection 5 in the year in which the allocation is assigned. [2015, c. 54, §5 (NEW).]

B. The following provisions govern special education funding.

(1) For each enrolled special education student, a public charter school must receive the average additional allocation calculated by the department under section 15681-A, subsection 2 for its special education students. These allocations must be paid on the same basis as the per-pupil allocations for operating funds.

(2) The department shall pay directly to a public charter school any federal or state aid attributable to a student with a disability attending the public charter school in proportion to the level of services for the student with a disability that the public charter school provides directly or indirectly.

(3) The department shall pay to a public charter school any additional allocation assigned to the public charter school because of a high-cost in-district special education placement in accordance with section 15681-A, subsection 2, paragraph B in the year in which the allocation is assigned as an adjustment to the public charter school's state contribution.

(4) The department shall pay to a public charter school any additional allocation assigned to the school administrative unit because of a high-cost out-of-district special education placement in accordance with section 15681-A, subsection 2, paragraph C in the year in which the allocation is assigned. [2015, c. 54, §5 (NEW).]

C. Except as otherwise provided in this chapter, the State shall send applicable federal funds directly to public charter schools attended by eligible students. Public charter schools with students eligible for funds under Title I of the federal Elementary and Secondary Education Act of 1965, 20 United States Code, Section 6301 et seq. must receive and use these funds in accordance with federal and state law. During the first year of operation, a public charter school must receive Title I funds on the basis of an estimated enrollment of eligible students, as determined by its authorizer. [2015, c. 54, §5 (NEW).]

D. A public charter school may receive gifts and grants from private sources in any manner that is available to a school administrative unit. [2015, c. 54, §5 (NEW).]

E. A public charter school may not levy taxes or issue bonds secured by tax revenues. [2015, c. 54, §5 (NEW).]

F. Any money received by a public charter school from any source and remaining in the school's accounts at the end of any budget year remains in the school's accounts for use by the school during subsequent budget years and may not revert to the authorizer or to the State. [2015, c. 54, §5 (NEW).]

G. Nothing in this chapter may be construed to prohibit any person or organization from providing funding or other assistance for the establishment or operation of a public charter school. The governing board of a public charter school may accept gifts, donations or grants of any kind made to the school and expend or use such gifts, donations or grants in accordance with the conditions prescribed by the donor except that a gift, donation or grant may not be accepted if subject to a condition that is contrary to any provision of law or term of the charter contract. [2015, c. 54, §5 (NEW).]

H. A public charter school may receive payment pursuant to paragraph A for students residing in the unorganized territory based on the state average EPS per-pupil rate as defined in section 15672, subsection 7-A. A special education student residing in the unorganized territory must be treated the same as a resident student from a school administrative unit for special education costs pursuant to paragraph B. The responsibility for providing a free, appropriate public education for a special education student passes to the charter school in which the student enrolls. As with other resident school administrative units in accordance with section 15681-A, subsection 2, paragraph B, the department shall pay for high-cost in-district students. [2015, c. 54, §5 (NEW).]

[ 2015, c. 54, §5 (NEW) .]

SECTION HISTORY

2015, c. 54, §5 (NEW).



20-A §2414. Facilities

1. Facilities; property. A public charter school may acquire facilities and property in accordance with this subsection.

A. A public charter school has a right of first refusal to purchase or lease at or below fair market value a closed noncharter public school facility or property or unused portions of a noncharter public school facility or property located in a school administrative unit from which it draws its students if the school administrative unit decides to sell or lease the noncharter public school facility or property. The school administrative unit may not require purchase or lease payments that exceed the fair market value of the property. [2011, c. 414, §5 (NEW).]

B. A public charter school may negotiate and contract with a school administrative unit, the governing body of a state college or university or public community college or any other public or for-profit or nonprofit private entity for the use of a school building. [2011, c. 414, §5 (NEW).]

C. Library, community service, museum, performing arts, theater, cinema, church, community college, college and university facilities may provide space to public charter schools within their facilities under their preexisting zoning and land use designations. [2011, c. 414, §5 (NEW).]

D. A public charter school may purchase or lease at or below fair market value part or all of any surplus or unused state-owned facility or property located in the State. The state agency in control of the facility may not require purchase or lease payments that exceed the fair market value of the property. [2011, c. 414, §5 (NEW).]

E. The same zoning rules that apply to other noncharter public schools apply to public charter schools. [2011, c. 414, §5 (NEW).]

[ 2011, c. 414, §5 (NEW) .]

2. Inspection; building code. The municipality in which a facility of a public charter school is located is the agency that has jurisdiction for the purposes of inspection of the facility and issuance of a certificate of occupancy for the facility. If the facility is located in an unorganized area of the State, the county has jurisdiction for those purposes. A facility of a public charter school is subject to the same building codes, regulations and fees that apply to other noncharter public schools.

[ 2011, c. 414, §5 (NEW) .]

3. Taxes. A facility, or portion thereof, used to house a public charter school is exempt from property taxes.

[ 2011, c. 414, §5 (NEW) .]

SECTION HISTORY

2011, c. 414, §5 (NEW).



20-A §2415. Miscellaneous

1. Transfer of credits. If a student who was previously enrolled in a public charter school enrolls in another noncharter public school in this State, the school to which the student transfers must accept credits earned by the student in courses or instructional programs at the public charter school in a uniform and consistent manner and according to the same criteria that are used to accept academic credits from other noncharter public schools.

[ 2011, c. 414, §5 (NEW) .]

2. Access to extracurricular and interscholastic activities. A public charter school is eligible for statewide interscholastic leagues, competitions, awards, scholarships and recognition programs for students, educators, administrators and schools to the same extent as are noncharter public schools. If a public charter school applies for and receives written approval from the superintendent of a school administrative unit or the superintendent's designee, who may withhold such approval, the public charter school is eligible for school administrative unit-sponsored interscholastic leagues, competitions, awards, scholarships and recognition programs for students, educators, administrators and schools to the same extent as are noncharter public schools. If a public charter school student applies for and receives written approval from the superintendent of the school administrative unit of the noncharter public school or the superintendent's designee, who may withhold such approval, the public charter school student is eligible to participate in extracurricular activities not offered by the student's public charter school at the noncharter public school within the attendance boundaries of which the student's custodial parent or legal guardian resides or the noncharter public school from which the student withdrew for the purpose of attending a public charter school. The superintendent of the school administrative unit or the superintendent's designee may withhold approval only if the public charter school the student attends provides the same extracurricular or interscholastic activity or if the noncharter public school does not have the capacity to provide the public charter school student with the opportunity to participate in the extracurricular or interscholastic activity. If approval is withheld, the superintendent of the school administrative unit or the superintendent's designee shall provide a written explanation to the public charter school student or the student's parent or guardian stating the reason or reasons for the decision to withhold approval. If a public charter school student is allowed to participate in the noncharter public school's extracurricular activities, the public charter school student is eligible for extracurricular activities at the noncharter public school subject to eligibility standards applied to full-time students of the noncharter public school. A school administrative unit or noncharter public school may not impose additional requirements on a public charter school student to participate in extracurricular activities that are not imposed on full-time students of the noncharter public school. Public charter school students must pay the same fees as other students to participate in extracurricular or cocurricular activities. For each public charter school student who participates in an extracurricular or cocurricular activity at a noncharter public school, the public charter school must pay a reasonable share of the noncharter public school's costs for the activity, as determined through negotiations between the schools involved.

[ 2013, c. 601, §1 (AMD) .]

3. Retirement. A public charter school may establish a retirement plan or plans for employees. If a public charter school chooses to set up a plan with the Maine Public Employees Retirement System, the public charter school may establish a participating local district plan with the Maine Public Employees Retirement System under Title 5, chapter 425.

[ 2011, c. 414, §5 (NEW) .]

SECTION HISTORY

2011, c. 414, §5 (NEW). 2013, c. 601, §1 (AMD).






Chapter 113: SHARED SERVICE AGREEMENTS

20-A §2501. Shared service agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1999, c. 683, §1 (AMD). 2009, c. 154, §1 (RP).






Chapter 113-A: REGIONAL EDUCATION COOPERATIVES

20-A §2511. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 154, §2 (NEW).]

1. Cooperative. "Cooperative" means a regional education cooperative formed pursuant to this chapter.

[ 2009, c. 154, §2 (NEW) .]

2. Cooperative agreement. "Cooperative agreement" means an agreement between school administrative units that form a regional education cooperative to share the responsibility for and cost of the delivery of specified educational functions and support services in a region such as, without limitation:

A. Alternative education programs; [2009, c. 154, §2 (NEW).]

B. Special education programs or support services; [2009, c. 154, §2 (NEW).]

C. Public preschool programs or 2-year kindergartens pursuant to chapter 203; [2009, c. 154, §2 (NEW).]

D. Gifted and talented education programs pursuant to chapter 311; [2009, c. 154, §2 (NEW).]

E. Online learning and distance education programs; [2009, c. 154, §2 (NEW).]

F. Postsecondary education options pursuant to chapter 208-A; [2009, c. 154, §2 (NEW).]

G. Adult education programs pursuant to chapter 315; [2009, c. 154, §2 (NEW).]

H. Purchasing or contracting for goods or services; [2009, c. 154, §2 (NEW).]

I. Staff training or professional development; [2009, c. 154, §2 (NEW).]

J. Technology or technology support services; [2009, c. 154, §2 (NEW).]

K. Accounting, payroll and financial management; [2009, c. 154, §2 (NEW).]

L. Transportation routing and vehicle maintenance; [2009, c. 154, §2 (NEW).]

M. Food service planning and purchasing; and [2009, c. 154, §2 (NEW).]

N. Energy management and facilities maintenance. [2009, c. 154, §2 (NEW).]

[ 2009, c. 154, §2 (NEW) .]

3. Cooperative board. "Cooperative board" means the governing body with the powers and duties set forth in this chapter for a regional education cooperative.

[ 2009, c. 154, §2 (NEW) .]

SECTION HISTORY

2009, c. 154, §2 (NEW).



20-A §2512. Regional education cooperatives

The school boards of 2 or more school administrative units in existence as of July 1, 2009 may file an application to the commissioner for the purpose of entering a cooperative agreement to form a regional education cooperative. A cooperative is governed by a cooperative board formed and operating in accordance with this chapter. The participation of school administrative units in any of the specified educational functions or support services included in the cooperative agreement is voluntary. A cooperative board may designate school administrative unit personnel or service providers to provide the specified educational functions or support services included in the cooperative agreement. The cooperative board must include one school board member from each school administrative unit participating in the cooperative. The voting method established by the cooperative board may not include a method in which the board members cast weighted votes. The application for the cooperative must designate the lead school administrative unit for the cooperative. The superintendent of the lead school unit shall serve as a nonvoting, ex officio member of the cooperative board and shall administer the cooperative agreement and serve as fiscal agent for the cooperative board. [2009, c. 154, §2 (NEW).]

SECTION HISTORY

2009, c. 154, §2 (NEW).



20-A §2513. Application; approval; ratification

1. Application. An application under section 2512 for a cooperative must be in a form and contain such information as required by the commissioner, including, but not limited to:

A. The identification of the school administrative units that are applying to form the cooperative; [2009, c. 154, §2 (NEW).]

B. The identification of the lead school administrative unit; [2009, c. 154, §2 (NEW).]

C. The specified educational functions and support services to be provided by the cooperative, including the identification of the school administrative units that will participate in each specified educational function or support service and the number of students or staff to be served in each school administrative unit that is participating in each specified educational function or support service to be carried out by the cooperative; [2009, c. 154, §2 (NEW).]

D. The duration of the cooperative agreement; [2009, c. 154, §2 (NEW).]

E. The cost estimate or operational budget for the specified educational functions or support services to be carried out; [2009, c. 154, §2 (NEW).]

F. The method of providing the specified educational functions or support services and the designation of school administrative unit personnel or service providers who will provide the specified educational functions or support services; [2009, c. 154, §2 (NEW).]

G. The method of sharing costs among the school administrative units; and [2009, c. 154, §2 (NEW).]

H. The projected cost savings for the cooperative agreement and the method for redistributing cost savings among the school administrative units. [2009, c. 154, §2 (NEW).]

[ 2009, c. 154, §2 (NEW) .]

2. Approval. If the commissioner finds that an application under section 2512 contains the information required to be submitted pursuant to subsection 1, the commissioner shall notify each school administrative unit participating in the cooperative agreement that, pending ratification as set forth in subsection 3, the cooperative is approved pursuant to this chapter. The commissioner shall keep a register of cooperatives that have been approved and ratified pursuant to this chapter.

[ 2009, c. 154, §2 (NEW) .]

3. School board ratification. If the commissioner finds that an application for a cooperative is approved pursuant to subsection 2, the cooperative must be approved by a majority of the members of the school board of each school administrative unit involved in the cooperative before the cooperative becomes effective.

[ 2009, c. 154, §2 (NEW) .]

SECTION HISTORY

2009, c. 154, §2 (NEW).



20-A §2514. Cooperative agreement

1. Duration of cooperative agreement. A cooperative agreement that has been ratified pursuant to section 2513 is valid for the fiscal year beginning July 1st following the ratification vote and ends June 30th of the calendar year that coincides with the expiration date included in the cooperative agreement.

[ 2009, c. 154, §2 (NEW) .]

2. Renewal of cooperative. A cooperative may be renewed only upon ratification by a majority of the members of each school board involved in the cooperative in accordance with this chapter.

[ 2009, c. 154, §2 (NEW) .]

SECTION HISTORY

2009, c. 154, §2 (NEW).



20-A §2515. Finance

1. State-local allocation. Expenses incurred under a cooperative agreement may be reported by the participating school administrative units as per-pupil amounts not related to staffing in addition to the items listed in section 15680.

[ 2009, c. 154, §2 (NEW) .]

2. Administrative costs. Costs for carrying out a cooperative agreement must be shared in accordance with the terms of the cooperative agreement, but costs of administration of the cooperative may not exceed 10% of the total budget of the cooperative agreement.

[ 2009, c. 154, §2 (NEW) .]

3. Cost savings. School administrative units that enter into a cooperative agreement shall share any identified cost savings in accordance with the method for redistributing cost savings set forth in the cooperative agreement. For the purposes of this chapter, the cost savings achieved are those cost savings directly associated with the categories of the specified educational functions and support services carried out in a region in accordance with a cooperative agreement for the delivery of prekindergarten to grade 12 education when comparing the base year costs to the costs in the subsequent fiscal year and adjusting for inflation.

[ 2009, c. 154, §2 (NEW) .]

SECTION HISTORY

2009, c. 154, §2 (NEW).



20-A §2516. Existing agreements

A shared service agreement between 2 or more school administrative units established in accordance with former chapter 113 or an interlocal agreement between 2 or more school administrative units established in accordance with Title 30-A, chapter 115 may remain in effect after July 1, 2009. Notwithstanding any other provision of law to the contrary, a shared service agreement or interlocal agreement in existence on the effective date of this section may be extended or modified by the parties to the agreement. [2009, c. 154, §2 (NEW).]

SECTION HISTORY

2009, c. 154, §2 (NEW).



20-A §2517. Development of interlocal agreements

Nothing contained in this chapter may be construed to prevent a school administrative unit from entering an interlocal agreement in accordance with Title 30-A, chapter 115 with other school administrative units and, whenever possible, with local and county governments and State Government to achieve efficiencies and reduce costs in the delivery of specified educational functions or support services. [2009, c. 154, §2 (NEW).]

SECTION HISTORY

2009, c. 154, §2 (NEW).






Chapter 114: REGIONAL COLLABORATION

20-A §2601. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 240, Pt. XXXX, §22 (NEW).]

1. Administrative, instructional and noninstructional functions. "Administrative, instructional and noninstructional functions" includes, but is not limited to, system administration, school administration, special education, transportation and buses and facilities maintenance.

[ 2007, c. 240, Pt. XXXX, §22 (NEW) .]

2. Collaborative agreement. "Collaborative agreement" means an agreement to share the responsibility for and cost of the delivery of certain administrative, instructional and noninstructional functions. "Collaborative agreements" includes, but is not limited to:

A. Shared purchasing or contract agreements; [2007, c. 240, Pt. XXXX, §22 (NEW).]

B. Agreements for shared staff or staff training, including collaborative programs and support services; [2015, c. 251, §1 (AMD).]

C. Agreements to share technology or technology support; [2007, c. 240, Pt. XXXX, §22 (NEW).]

D. Agreements to provide special education programs and support services; [2007, c. 240, Pt. XXXX, §22 (NEW).]

E. Agreements to share accounting, payroll and financial management services; [2007, c. 240, Pt. XXXX, §22 (NEW).]

F. Agreements to coordinate transportation routing and vehicle maintenance; [2007, c. 240, Pt. XXXX, §22 (NEW).]

G. Agreements to share food service planning and purchasing; and [2007, c. 240, Pt. XXXX, §22 (NEW).]

H. Agreements to coordinate energy and facilities management. [2007, c. 240, Pt. XXXX, §22 (NEW).]

[ 2015, c. 251, §1 (AMD) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §22 (NEW). 2015, c. 251, §1 (AMD).



20-A §2602. Development of collaborative agreements

A school administrative unit may enter into collaborative agreements with other school administrative units and, whenever possible, with local and county governments and State Government or with any public institution of higher education or nonprofit corporation, to achieve efficiencies and reduce costs in the delivery of administrative, instructional and noninstructional functions. [2015, c. 251, §2 (AMD).]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §22 (NEW). 2015, c. 251, §2 (AMD).



20-A §2603. Collaborative agreements between previous education units

A collaborative agreement between 2 or more previous education units may remain in effect after July 1, 2008. Notwithstanding any other provision of law to the contrary, collaborative agreements in existence on the effective date of this section may be extended or modified by the parties to the collaborative agreement. [2007, c. 240, Pt. XXXX, §22 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §22 (NEW).






Chapter 114-A: FUND FOR THE EFFICIENT DELIVERY OF EDUCATIONAL SERVICES

20-A §2651. Fund for the Efficient Delivery of Educational Services

1. Fund created. The Fund for the Efficient Delivery of Educational Services, referred to in this chapter as "the fund" is created to assist in financing the cost of local and regional initiatives to improve educational opportunity and student achievement through more efficient delivery of educational programs and services. The fund is a dedicated, nonlapsing account within the department.

[ 2015, c. 251, §3 (AMD) .]

2. Use of fund. The department shall award grants from the fund to school administrative units, municipalities, counties and groups of 2 or more such entities, including such groups that have entered into a collaborative agreement pursuant to chapter 114, to fund the costs of implementing changes in governance, administrative structures or policies that result in the creation of consolidated school administrative units; purchasing alliances; innovative, autonomous public schools, teacher-led schools, innovative public school districts or innovative public school zones; regional delivery of collaborative programs and educational services; or collaborations of municipal-school service delivery or support systems, with the purpose of improving educational opportunity and student achievement. Grants must be used to implement changes that will be sustained by the school administrative unit, municipality or county without the need for additional grants from the fund or other sources.

[ 2015, c. 251, §4 (AMD) .]

3. Grant criteria. Grants must be awarded on a competitive basis, in accordance with procedures and criteria set forth in rules adopted by the department. The rules must give priority to projects that:

A. Involve 2 or more school administrative units, municipalities, counties or a combination of these entities; [2011, c. 446, §1 (NEW).]

B. Are sufficiently developed to be implemented in a short period of time after the award of the grant; [2011, c. 446, §1 (NEW).]

B-1. Facilitate the transformation of the public education system to one in which standards are used to guide curriculum and instruction and in which student advancement and graduation are based on student demonstration of proficiency in meeting educational standards; [2015, c. 251, §5 (NEW).]

C. Expand access to high-quality professional development initiatives aligned with evidence-based best practices that can be linked to improvements in student learning and expansion of opportunities for professional growth for teachers and principals pursuant to chapter 508; more fully integrate educational technology and expand access to online and digital learning opportunities; improve management and use of data to enhance instruction and increase student achievement; broaden access to opportunities for career and technical education; expand access to early college opportunities for high school students; or increase student choice; or [2015, c. 251, §6 (AMD).]

D. Implement projects that have demonstrated significant and sustainable savings in the cost of delivering educational services and improving student achievement. [2011, c. 446, §1 (NEW).]

[ 2015, c. 251, §§5, 6 (AMD) .]

4. Sources of money. The fund consists of amounts appropriated or allocated by the State and any gifts or grants made to the department for the purpose of deposit in the fund.

[ 2011, c. 446, §1 (NEW) .]

5. Rules. Rules adopted or amended by the department to implement this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 251, §7 (AMD) .]

SECTION HISTORY

2011, c. 446, §1 (NEW). 2013, c. 303, §1 (AMD). 2015, c. 251, §§3-7 (AMD).






Chapter 115: CONTRACTS FOR SCHOOL PRIVILEGES

20-A §2701. Authority to contract for school privileges

The legislative body of a school administrative unit other than a school administrative district, which does not maintain any of the grades from kindergarten to grade 12, may authorize its school board to contract with another school for school privileges for all or a part of its resident students in those grades for a term of 2 to 10 years. [1985, c. 797, §17 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §17 (AMD).



20-A §2702. Acceptance of contract students

The legislative body of any nearby school administrative unit or the board of trustees of a nearby private school approved for tuition purposes may agree to accept contract students. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §2703. Contract

The governing bodies of the sending units and receiving school shall establish a contract. [1981, c. 693, §§5, 8 (NEW).]

1. Specific provisions. The contract:

A. Shall specify the duration of the contract from 2 to 10 years; [1985, c. 797, §18 (AMD).]

B. May include the establishment of a joint committee if the receiving school is a private school; [1981, c. 693, §§5, 8 (NEW).]

C. Shall include other provisions parties deem necessary; [1981, c. 693, §§5, 8 (NEW).]

D. Must be ratified by a majority vote of each of the governing bodies party to the contract; and [RR 2001, c. 1, §22 (COR).]

E. Must meet any additional requirements set forth in rules established by the commissioner and must be filed with the commissioner. Contracts with private schools must be approved by the commissioner. [RR 2001, c. 1, §23 (COR).]

[ RR 2001, c. 1, §§22, 23 (COR) .]

2. Tuition. Tuition shall be determined under chapter 219.

[ 1985, c. 797, §19 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A6,A25 (AMD). 1985, c. 797, §§18,19 (AMD). RR 2001, c. 1, §§22,23 (COR). 2001, c. 454, §§8,9 (AMD).



20-A §2704. Joint committee

A joint committee if established pursuant to section 2703: [1983, c. 806, §27 (AMD).]

1. Membership. Shall have an equal number of school board members and board of trustee members;

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Powers and duties. Shall have the following powers and duties:

A. To select and employ teachers for the private school; [1981, c. 693, §§5, 8 (NEW).]

B. To fix teachers' salaries; [1981, c. 693, §§5, 8 (NEW).]

C. To arrange the course of study; [1981, c. 693, §§5, 8 (NEW).]

D. To supervise the instruction; and [1981, c. 693, §§5, 8 (NEW).]

E. To adopt, amend and enforce rules pertaining to other educational activities of the private school; and [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Secretary ex officio. Shall have the superintendent of the school administrative unit in which the private school is located serve as the secretary ex officio if the school administrative unit in which the private school is located is represented on the joint committee. If the school administrative unit in which the private school is located is not a member of the joint committee, the joint committee shall select a superintendent from one of its participating school administrative units as secretary ex officio.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5, 8 (NEW). 1983, c. 806, §27 (AMD).






Chapter 117: PRIVATE SCHOOLS

Subchapter 1: BASIC SCHOOL APPROVAL

20-A §2901. Requirement for basic school approval

A private school may operate as an approved private school for meeting the requirement of compulsory school attendance under section 5001-A if it: [RR 2005, c. 2, §12 (COR).]

1. Hygiene, health, safety. Meets the standards for hygiene, health and safety established by applicable law and rule; and

[ 1985, c. 797, §20 (AMD) .]

2. Is either:

A. A private school approved for tuition purposes that enrolls at least 60% publicly funded students that is currently accredited by a commission on independent schools of a New England association of schools and colleges in fulfillment of its standards of accreditation and indicators and that also meets the applicable requirements of the system of learning results established in section 6209; or [2015, c. 40, §2 (AMD).]

B. Meets applicable requirements of this Title pertaining to private schools and the department's requirements for approval for attendance purposes adopted under section 2902. [1985, c. 797, §21 (AMD).]

[ 2015, c. 40, §2 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §§20,21 (AMD). RR 2005, c. 2, §12 (COR). 2015, c. 40, §2 (AMD).



20-A §2902. State requirements

Private schools approved for attendance purposes by the department shall: [1981, c. 693, §§5, 8 (NEW).]

1. Immunization. Comply with the immunization provisions under chapter 223, subchapter 2;

[ 2015, c. 329, Pt. A, §3 (AMD) .]

2. Language of instruction. Use English as the language of instruction except as specified under section 4701;

[ 1991, c. 824, Pt. B, §5 (AMD) .]

3. Courses required by law. Provide instruction in elementary schools as specified in sections 4701, 4704, 4706 and 4711 and in secondary schools as specified in sections 4701, 4704, 4706, 4722, 4722-A, 4723 and 4724.

[ 2015, c. 40, §3 (AMD) .]

4. Commissioner's basic curriculum. Provide instruction in the basic curriculum established by rule by the commissioner under section 4704 and in alignment with the system of learning results established in section 6209;

[ 2001, c. 454, §10 (AMD) .]

5. Certified teachers. Employ only certified teachers;

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Secondary schools. For private secondary schools:

A. Meet the requirements of a minimum school year under section 4801; [1981, c. 693, §§5, 8 (NEW).]

B. Provide a school day of sufficient length to allow for the operation of its approved education program; [1981, c. 693, §§5, 8 (NEW).]

C. Have a student-teacher ratio of not more than 30 to one; [1981, c. 693, §§5, 8 (NEW).]

D. Include not less than 2 consecutive grades from 9 to 12; and [1981, c. 693, §§5, 8 (NEW).]

E. Maintain adequate, safely protected records; [1997, c. 266, §4 (AMD).]

[ 1997, c. 266, §4 (AMD) .]

7. Approval rules. Meet the requirements applicable to the approval of private schools for attendance purposes adopted jointly by the state board and the commissioner;

[ 1999, c. 669, §2 (AMD) .]

8. Release of student records. Upon the request of a school unit, release copies of all student records for students transferring from the private school to the school unit;

[ 2001, c. 452, §5 (AMD) .]

9. Medication. Meet the requirements for administering medication under section 254, subsection 5; and

[ 2001, c. 452, §6 (AMD) .]

10. Reintegration planning. Meet the requirements for administering reintegration planning under section 254, subsection 12.

[ 2001, c. 452, §7 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §§22-24 (AMD). 1991, c. 824, §B5 (AMD). 1997, c. 266, §§4-6 (AMD). 1999, c. 669, §§2-4 (AMD). 2001, c. 452, §§5-7 (AMD). 2001, c. 454, §10 (AMD). 2011, c. 669, §2 (AMD). 2015, c. 40, §3 (AMD). 2015, c. 329, Pt. A, §3 (AMD).



20-A §2903. Governing body requirements

Nothing in this subchapter shall restrict the authority of the governing body of a private school to require additional subjects to be taught in their school. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §2904. Removal of basic approval

1. Commissioner may remove basic approval. Notwithstanding any other provision of law, the commissioner may remove basic approval from any private school for failure to meet applicable approval requirements.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Procedural requirements. Whenever a school fails to meet these requirements the commissioner shall:

A. Give due notice; and [1981, c. 693, §§5, 8 (NEW).]

B. Hold a hearing. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Hearing. The hearing on removal of basic approval shall be in accordance with the applicable provisions of the Maine Administrative Procedure Act, Title 5, chapter 375 and rules of the state board adopted pursuant to section 405, subsection 3, paragraph E.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5, 8 (NEW).



20-A §2905. Nonrenewal of basic approval

The decision of the commissioner on nonrenewal of basic approval of any school applying for renewal shall be in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375 and rules adopted by the State Board of Education under section 405, subsection 3, paragraph E. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §2906. Accreditation

Any private school which chooses the accreditation method of approval shall make available to the commissioner on a timely basis all accreditation reports on the school and shall notify the commissioner promptly upon a determination that the school is not accredited or is on probation. [1983, c. 859, Pt. A, §§ 7, 25 (NEW).]

SECTION HISTORY

1983, c. 859, §§A7,A25 (NEW).



20-A §2907. Nontraditional limited purpose school approval

1. Requirements. A nonprofit institution, not otherwise approved under this subchapter, may operate as an approved nontraditional limited purpose school if it demonstrates a commitment to the educational process and to the State's youth by possessing the following:

A. An incorporated council, board of trustees, board of directors or other governing board composed of a cross section of the community served by the school; [1987, c. 250, (NEW).]

B. An established educational plan; [1987, c. 250, (NEW).]

C. A written curriculum with appropriate goals, objectives and instructional strategies; [1987, c. 250, (NEW).]

D. Specific instructional time commensurate with the educational activities planned; [1987, c. 250, (NEW).]

E. Facilities that comply with state health, safety and fire codes; [1987, c. 250, (NEW).]

F. An instructional staff certified by the Department of Education where appropriate and endorsement by professional boards in areas where the State does not have certification standards or professional standards agreed upon by the department and the respective institution; [1989, c. 700, Pt. A, §47 (AMD).]

G. School health services that include a registered nurse in residence when students are in attendance or the appointment of a school or consulting physician; [1987, c. 250, (NEW).]

H. Established written emergency and safety procedures, including periodic fire drills whenever appropriate; [1987, c. 250, (NEW).]

I. The unique up-to-date equipment necessary to the services provided; [1987, c. 250, (NEW).]

J. A demonstrated commitment to work cooperatively with state public schools in an effort to meet the specific aspiration needs of Maine students; and [1987, c. 250, (NEW).]

K. Scholarship assistance to the State's youth. [1987, c. 250, (NEW).]

The commissioner shall promulgate rules, pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, which shall incorporate the requirements set forth in this subsection.

[ 1987, c. 250, (NEW); 1989, c. 700, Pt. A, §47 (AMD) .]

2. Approval. The commissioner shall base approval of a school under this section on the school's ability to meet the requirements set forth in subsection 1 and on an annual on-site review by the department.

[ 1987, c. 250, (NEW) .]

3. Removal of basic approval. Notwithstanding any other provision of law, the commissioner may remove approval from any nontraditional limited purpose school for failure to meet applicable approval requirements.

[ 1987, c. 250, (NEW) .]

4. Ineligible for state subsidy. A school eligible for approval under this section shall not be eligible for state subsidy.

[ 1987, c. 250, (NEW) .]

5. Credit. High school credit for programs completed at a school approved under this section may be granted to students by the school in which they are enrolled full time.

[ 1987, c. 250, (NEW) .]

6. Taxation. Notwithstanding any other provision of law, the commissioner's approval of an institution as a nontraditional, limited purpose school shall not alter that institution's current status for the purpose of state or local taxation.

[ 1987, c. 250, (NEW) .]

SECTION HISTORY

1987, c. 250, (NEW). 1989, c. 700, §A47 (AMD).






Subchapter 2: APPROVAL FOR THE RECEIPT OF PUBLIC FUNDS BY PRIVATE SCHOOLS

20-A §2951. Approval for tuition purposes

A private school may be approved for the receipt of public funds for tuition purposes only if it: [2005, c. 153, §2 (AMD).]

1. Basic approval. Meets the requirements for basic school approval under subchapter I;

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Nonsectarian. Is a nonsectarian school in accordance with the First Amendment of the United States Constitution;

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Incorporated. Is incorporated under the laws of the State of Maine or of the United States;

[ 1985, c. 797, §25 (AMD) .]

4. Reports and audits.

[ 1983, c. 859, Pt. A, §§8, 25 (RP) .]

5. Additional requirements. Complies with the reporting and auditing requirements in sections 2952 and 2953 and the requirements adopted pursuant to section 2954;

[ 1997, c. 266, §7 (AMD) .]

6. Student assessment. Any school that enrolls 60% or more publicly funded students, as determined by the previous year's October and April average enrollment, shall participate in the statewide assessment program to measure and evaluate the academic achievements of students; and

[ 1997, c. 266, §8 (AMD) .]

7. Release of student records. Upon the request of a school unit, release copies of all student records for students transferring from the private school to the school unit.

[ 1997, c. 266, §9 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A8-A9,A25 (AMD). 1985, c. 797, §§25-27 (AMD). 1997, c. 266, §§7-9 (AMD). 2005, c. 153, §2 (AMD).



20-A §2952. Report to commissioner

A private school receiving state funds, either directly or indirectly, and a private school approved for tuition and attendance purposes shall annually, in accordance with time schedules established by the commissioner, report to the commissioner the information the commissioner may require. [2005, c. 153, §3 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §28 (AMD). 2005, c. 153, §3 (AMD).



20-A §2953. Audit

1. Annual audit.

[ 2011, c. 171, §6 (RP) .]

2. Special audit. Audits by the State Auditor may be requested by 3 or more duly elected and qualified officers of the private school. This audit must be conducted at the expense of the requesting school except when the audit is determined necessary by the commissioner.

[ 2005, c. 153, §4 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2005, c. 153, §4 (AMD). 2011, c. 171, §§5, 6 (AMD).



20-A §2954. Rules of commissioner

The commissioner may adopt rules regarding tuition charges, accounting, audits, contracts and other aspects of schooling privileges arranged between a private school and school administrative units. [1985, c. 797, §28 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A10,A25 (AMD). 1985, c. 797, §28 (AMD).



20-A §2955. Penalty for noncompliance

Private schools approved for tuition purposes that have not complied with this chapter may not receive tuition payments from any school administrative unit. [2005, c. 153, §5 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A11,A25 (AMD). 2005, c. 153, §5 (AMD).






Subchapter 3: SPECIFIC EDUCATION PROGRAMS

20-A §3001. Schools for children with disabilities

Private schools that operate programs for children with disabilities shall conform to the applicable provisions of this chapter and chapters 301 and 303. [2005, c. 662, Pt. A, §7 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2005, c. 662, §A7 (AMD).



20-A §3002. Career and technical education

The commissioner may contract with a private school, which is serving one or more municipalities in lieu of a public secondary school, for the conduct of career and technical education courses that meet the same standards for approval as those conducted in public secondary schools. [2011, c. 679, §3 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2005, c. 397, §D3 (REV). 2011, c. 679, §3 (AMD).






Subchapter 4: PRIVATE SCHOOLS SERVING NONRESIDENTS

20-A §3051. Non-Maine students

Schools which enroll only students whose parents are not residents of the State shall meet all health and safety requirements of the State applicable to private schools. [1983, c. 859, Pt. A, §§ 12, 25 (RPR).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A12,A25 (RPR).






Subchapter 5: PUBLICLY SUPPORTED PRIVATE SECONDARY SCHOOL ADVISORY COUNCIL

20-A §3061. Publicly Supported Private Secondary School Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 342, §2 (NEW). 2011, c. 344, §21 (RP).









Chapter 119: UNORGANIZED TERRITORY

Subchapter 1: GENERAL PROVISIONS

20-A §3201. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1981, c. 693, §§ 5, 8 (NEW).]

1. Unorganized territory. "Unorganized territory" means territory not part of a municipality.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Unorganized unit. "Unorganized unit" means an unorganized township, gore, strip, tract, surplus, point, patent, peninsula, island, deorganized town or plantation or any other distinct portion of the unorganized territory.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3202. Rules

The commissioner may adopt rules to carry out this chapter. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Subchapter 2: SCHOOL PRIVILEGES

20-A §3251. School privileges in the unorganized territories

Subject to such reasonable rules as the commissioner may adopt, all persons who have attained the age of 5 years on October 15th and have not reached 20 years of age before the start of the school year and who reside with a parent in the unorganized territory or who are resident emancipated minors or residents at least 18 years old are eligible to attend elementary and secondary schools and to receive appropriate special education and related services without charge to themselves or their parents. Education must be provided in alignment with the system of learning results as established in section 6209 under the direction of the commissioner and must meet the general standards for elementary and secondary schooling and special education established pursuant to this Title. [2001, c. 454, §11 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 490, §2 (AMD). 2001, c. 454, §11 (AMD).



20-A §3252. Elementary pupils

1. Elementary school privileges provided. The commissioner may provide elementary schooling for resident children by establishing and maintaining such elementary schools as may seem advisable or by sending these children as tuition students to elementary schools elsewhere in the State.

[ 1985, c. 490, §3 (RPR) .]

2. Admission by receiving school. Tuition students sent to a public school shall be admitted by the receiving school officials upon receipt of a notice of intention from the commissioner.

[ 1985, c. 490, §3 (RPR) .]

3. Benefits. Tuition students shall be entitled to all privileges and benefits and shall be subject to the same rules as students residing in the receiving school administrative unit.

[ 1985, c. 490, §3 (RPR) .]

4. Tuition. The commissioner shall pay tuition for each tuition student in the amount approved as the receiving administrative unit's official tuition cost pursuant to section 5804 or 7302.

[ 2007, c. 424, §1 (AMD) .]

4-A. Targeted funds.

[ 2011, c. 678, Pt. F, §1 (RP) .]

5. Transportation and board. The costs of transportation or board for students under this section may be paid in full or in part by the commissioner except that the commissioner may not provide or reimburse parents for providing transportation of students over roads that have not been accepted by the county as public roads or do not meet Department of Transportation standards. Beginning with fiscal year 2009-10, the commissioner may not reimburse parents for the transportation of a student.

[ 2007, c. 541, Pt. C, §1 (AMD) .]

6. Studies outside the country. The commissioner may in his discretion make special arrangements for children in the unorganized territory to attend a public school in the adjoining territory of the Province of Quebec and may pay tuition for those students.

[ 1985, c. 490, §3 (RPR) .]

7. Exception.

[ 1985, c. 490, §3 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 490, §3 (RPR). 2005, c. 12, §QQQQ1 (AMD). 2005, c. 635, §1 (AMD). 2007, c. 424, §1 (AMD). 2007, c. 541, Pt. C, §1 (AMD). 2011, c. 678, Pt. F, §1 (AMD).



20-A §3253. Secondary students (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 490, §4 (RP).



20-A §3253-A. Secondary students

1. Tuition student. Any eligible resident student who may be judged by the commissioner to be qualified may attend as a tuition student any secondary school in the State approved for tuition purposes to which he or she may gain entrance.

[ 1985, c. 490, §5 (NEW) .]

2. Benefits. Tuition students shall be entitled to all privileges and benefits and shall be subject to the same rules as resident students of a receiving school administrative unit or other enrolled students of a receiving private school.

[ 1985, c. 490, §5 (NEW) .]

3. Tuition. Notwithstanding section 5805, subsection 2 and section 5809, the commissioner shall pay tuition for each tuition student in an amount equal to the official tuition rate approved pursuant to section 5805, subsection 1 for the receiving school for nonresident students enrolled in secondary schools or special education or career and technical education programs as long as the student maintains a satisfactory standard of deportment and scholarship. The commissioner shall pay tuition for each tuition student in an amount equal to the official tuition rate approved pursuant to section 7302 for the receiving school for nonresident students enrolled in special education programs, as long as the student maintains a satisfactory standard of deportment and scholarship.

[ 2007, c. 424, §2 (RPR) .]

3-A. Targeted funds.

[ 2009, c. 213, Pt. XX, §1 (RP) .]

4. Transportation or board. The costs of transportation or board for students under this section may be paid in full or in part by the commissioner except that the commissioner may not provide or reimburse parents for providing transportation of students over roads that have not been accepted by the county as public roads or do not meet Department of Transportation standards. Beginning with fiscal year 2009-10, the commissioner may not reimburse parents for the transportation of a student.

[ 2007, c. 541, Pt. C, §2 (AMD) .]

SECTION HISTORY

1985, c. 490, §5 (NEW). 1985, c. 603, §1 (AMD). 2005, c. 12, §QQQQ2 (AMD). 2005, c. 397, §D3 (REV). 2005, c. 635, §2 (AMD). 2007, c. 424, §2 (AMD). 2007, c. 541, Pt. C, §2 (AMD). 2009, c. 213, Pt. XX, §1 (AMD).



20-A §3254. Other students (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 490, §6 (RP).



20-A §3254-A. Other educational programs

1. Special education programs. The commissioner shall provide special education and related services to all children with disabilities of the unorganized territory in accordance with the provisions of chapter 303, except that the commissioner shall carry out the duties of school administrative units and superintendents as described in that chapter.

[ 2005, c. 662, Pt. A, §8 (AMD) .]

2. Preschool programs. The commissioner may establish preschool programs for handicapped children between the ages of 3 and 5 years or contract with school administrative units to provide the programs.

[ 1985, c. 490, §7 (NEW) .]

3. Other programs. The commissioner may establish evening schools, day schools, classes and educational programs for persons over 16 years of age residing in the unorganized territory and not attending school. Students in these schools or programs shall be subject to the same conditions and rules as students in other similar schools or programs established pursuant to this Title.

[ 1985, c. 490, §7 (NEW) .]

SECTION HISTORY

1985, c. 490, §7 (NEW). 2005, c. 662, §A8 (AMD).



20-A §3255. Children on government reservations

The commissioner may make special arrangements to provide elementary school privileges in cooperation with the Federal Government for children residing with a parent or legal guardian at a light station, fog warning station, lifesaving station or other place within a United States government reservation. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Subchapter 2-A: COMPULSORY SCHOOL ATTENDANCE

20-A §3271. Compulsory attendance at school

1. Required attendance. Persons residing in the unorganized territory who are at least 7 and under 17 years of age shall attend a public day elementary or secondary school or an approved private school during the time it is in session.

[ 1985, c. 490, §8 (NEW) .]

2. Alternative instruction. Alternative instruction may be substituted for attendance in a day school in the following cases when approved by the school principal.

A. The person is enrolled in an approved special education program. [1985, c. 490, §8 (NEW).]

B. The person obtains equivalent instruction through alternative learning or in any other manner arranged or approved by the commissioner. [2007, c. 667, §4 (AMD).]

C. [1989, c. 415, §3 (RP).]

[ 2007, c. 667, §4 (AMD) .]

3. Exceptions. Attendance at school or an alternative education program is not required of:

A. A person who has graduated from high school before the person's 17th birthday; [2007, c. 667, §5 (AMD).]

B. A person who is at least 15 years old, has completed the 9th grade and has permission to leave school to participate in a suitable program of training or combined work and study from a parent and the commissioner; and [1989, c. 415, §4 (AMD).]

C. A person who has been adjudged a truant and has been excused from attendance pursuant to procedures established by the commissioner. [2011, c. 614, §8 (AMD).]

[ 2011, c. 614, §8 (AMD) .]

SECTION HISTORY

1985, c. 490, §8 (NEW). 1989, c. 415, §§3,4 (AMD). 2007, c. 667, §§4, 5 (AMD). 2011, c. 614, §8 (AMD).



20-A §3272. Truancy; excusable absences

1. Truancy.

[ 2011, c. 614, §9 (RP) .]

2. Truancy. A person is truant if:

A. The person is required to attend school or alternative instruction and has completed grade 6 under this chapter and has the equivalent of 10 full days of unexcused absences or 7 consecutive school days of unexcused absences during a school year; or [2007, c. 304, §1 (NEW).]

B. The person is required to attend school or alternative instruction and is at least 7 years of age and has not completed grade 6 under this chapter and has the equivalent of 7 full days of unexcused absences or 5 consecutive school days of unexcused absences during a school year. [RR 2011, c. 2, §17 (COR).]

[ RR 2011, c. 2, §17 (COR) .]

3. Excusable absence. A person's absence is excused when the absence is for the following reasons:

A. Personal illness; [1985, c. 490, §8 (NEW).]

B. An appointment with a health professional that must be made during the regular school day and the absence has prior approval; [2007, c. 304, §2 (AMD).]

C. Observance of a recognized religious holiday when the observance is required during the regular school day and the absence has prior approval; [2007, c. 304, §2 (AMD).]

D. A family emergency; or [1985, c. 490, §8 (NEW).]

E. A planned absence for a personal or educational purpose that has prior approval. [2007, c. 304, §2 (AMD).]

[ 2007, c. 304, §2 (AMD) .]

4. Adult responsibility. Any adults having a person of compulsory school age under their control shall cause the person to attend school as provided in this section.

[ 1985, c. 490, §8 (NEW) .]

SECTION HISTORY

1985, c. 490, §8 (NEW). 1989, c. 415, §5 (AMD). 2007, c. 304, §§1, 2 (AMD). RR 2011, c. 2, §17 (COR). 2011, c. 614, §§9, 10 (AMD).



20-A §3273. Enforcement

1. Civil violations. A parent who has control of a person who is truant under section 3272, subsection 2 and who is primarily responsible for that person's truancy commits a civil violation under this chapter.

A. [1989, c. 415, §6 (RP).]

B. [1989, c. 415, §6 (RP).]

C. [1989, c. 415, §6 (RP).]

[ 2011, c. 614, §11 (AMD) .]

2. Jurisdiction. The District Court shall have jurisdiction over these violations.

[ 1989, c. 415, §7 (AMD) .]

3. Process. Service of the petition on the parent shall be in accordance with the Maine Rules of Civil Procedure.

[ 1989, c. 415, §8 (RPR) .]

4. Penalties.

[ 1989, c. 415, §9 (RP) .]

5. Disposition. The court may order injunctive relief of one or more of the following actions against any person who commits a civil violation under subsection 1:

A. Ordering the offender to comply with this chapter; [1989, c. 415, §10 (NEW).]

B. Ordering the offender to take specific action to ensure the student's attendance at school; [1989, c. 415, §10 (NEW).]

C. Enjoining the offender from engaging in specific conduct which interferes with or may interfere with the student's attendance at school; or [1989, c. 415, §10 (NEW).]

D. Ordering the offender to undergo counseling by a professional selected by the offender, with the court's approval, or by the court. The counselor shall submit a written evaluation to the court and to the offender. [1989, c. 415, §10 (NEW).]

[ 1989, c. 415, §10 (NEW) .]

6. Fine. For a civil violation under this section, the court may impose a fine not to exceed $250, all or part of which may be suspended upon the offender's compliance with a court order under this section.

[ 2007, c. 304, §4 (NEW) .]

SECTION HISTORY

1985, c. 490, §8 (NEW). 1985, c. 797, §§29,30 (AMD). 1989, c. 415, §§6-10 (AMD). 2007, c. 304, §§3, 4 (AMD). 2011, c. 614, §11 (AMD).






Subchapter 3: COMMISSIONER'S POWERS

20-A §3301. General powers

The commissioner shall have the following general powers. [1981, c. 693, §§5, 8 (NEW).]

1. Agents. The commissioner may appoint agents for the unorganized territory to act as attendance officers and perform such other school duties as are delegated to them by the commissioner.

[ 1985, c. 490, §9 (AMD) .]

2. Special attendance officers. The commissioner may appoint special attendance officers for the unorganized territory.

[ 1985, c. 490, §9 (AMD) .]

3. School buildings.

[ 1985, c. 490, §9 (RP) .]

4. Disposal of property.

[ 1985, c. 490, §9 (RP) .]

5. Employment of personnel. The commissioner shall employ teachers, administrators and other personnel as necessary to provide schooling and to care for the school property in the unorganized territory.

[ 1985, c. 490, §9 (NEW) .]

6. Contracting authority. The commissioner may make all contractual arrangements deemed necessary to provide elementary, secondary, special education and career and technical education outside the unorganized territory in other schools of the State.

[ 1985, c. 490, §9 (NEW); 2005, c. 397, Pt. D, §3 (REV) .]

7. Payment of board. In each case where application for the payment of board for an eligible student is made, the commissioner shall determine if board is necessary. The commissioner shall approve all boarding arrangements prior to making payments. Payments for board shall be made for a period of not less than one school month upon receipt of a satisfactory attendance record for the student from a responsible school official.

[ 1985, c. 490, §9 (NEW) .]

8. Closing school. The commissioner may not close a school in the unorganized territory except in accordance with procedures and standards established by the department by rule. The rules must provide for a public hearing in the area served by a school prior to the date of the proposed closure of the school. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 30, §1 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 490, §9 (AMD). 2005, c. 30, §1 (AMD). 2005, c. 397, §D3 (REV).



20-A §3302. General laws applicable (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 490, §10 (RP).



20-A §3302-A. Care of school property

The commissioner shall have charge of all school property in the unorganized territory. [1985, c. 490, §11 (NEW).]

1. School buildings. The commissioner shall hold and manage the schools of the unorganized territory and provide custody and care, including all necessary repairs, changes and additions to the buildings.

[ 1985, c. 490, §11 (NEW) .]

2. Books and equipment. The commissioner shall furnish each school with the books and equipment necessary for the course of study offered in the schools and shall provide students in each school with school books and necessary apparatus without expense to them or their parents. The commissioner shall assure that all necessary school books, apparatus and supplies are seasonably distributed to each school, accurately accounted for and economically used.

[ 1985, c. 490, §11 (NEW) .]

3. Ownership of school buildings. School buildings not privately owned in the unorganized territory are declared to be the property of the State and held in trust for the unorganized territory.

[ 1985, c. 490, §11 (NEW) .]

4. Use of school property. The commissioner may rent or lease any unused school building or portion of a building for school-related purposes for any purpose which would not interfere with the school programs. The proceeds of the rentals or leases shall be paid to the Unorganized Territory Education and Services Fund established in Title 36, chapter 115.

[ 1985, c. 603, §2 (AMD) .]

5. Disposal of property. The commissioner may sell, transfer or dispose of school property, books or equipment in the unorganized territory. The proceeds of any sale, transfer or disposal shall be paid to the Unorganized Territory Education and Services Fund established in Title 36, chapter 115.

[ 1985, c. 603, §2 (AMD) .]

6. Applicability of general laws relating to illegal conduct. Sections 6804 and 6807 shall apply to the unorganized territory, except that the commissioner shall stand in place of the school administrative unit. To enforce these laws, action may be brought in the District Court or the Superior Court. All forfeitures collected as part of such enforcement actions shall be deposited to the Unorganized Territory School Fund, except that an amount not to exceed the costs of prosecution may be paid, upon court order, to the county treasury.

[ 1985, c. 490, §11 (NEW) .]

SECTION HISTORY

1985, c. 490, §11 (NEW). 1985, c. 603, §2 (AMD).



20-A §3303. Student census

By April 1st of each year, the commissioner shall determine the number, names and ages of all students of eligible age in the unorganized territory who have not graduated from high school. [1985, c. 490, §12 (RPR).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 490, §12 (RPR).



20-A §3304. Tuition students in unorganized units

A school board may, when it seems advantageous and in the best interest of the students concerned, arrange for students who are entitled to school privileges in its school administrative unit, to attend schools maintained by the State in the unorganized territory, subject to the terms and conditions the commissioner may determine. [1981, c. 693, §§5, 8 (NEW).]

1. Charges.

[ 1997, c. 535, §1 (RP) .]

1-A. Charges. The per pupil tuition charge must be an amount equal to the state average expenditure per elementary pupil during the preceding year, as determined annually by the commissioner pursuant to section 5804, or the receiving school administrative unit's actual expenditure per elementary pupil for the preceding year as calculated by the commissioner, whichever is less.

[ 2005, c. 115, §1 (AMD) .]

2. Income credited. The tuition income shall be credited to the Unorganized Territory School and Capital Working Funds for the fiscal year in which it is earned.

[ 1985, c. 490, §13 (AMD) .]

3. Payments. The school board shall pay, prior to June 30th of the school year for which a schooling agreement is made any sums agreed on and shall charge these sums to the appropriations of money raised in that school administrative unit.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 490, §13 (AMD). 1997, c. 535, §§1,2 (AMD). 2005, c. 115, §1 (AMD).



20-A §3305. Taking of land

The following provisions apply to taking land for school purposes in the unorganized territory. [1981, c. 693, §§ 5, 8 (NEW).]

1. Taking. The commissioner may designate, lay out and take a schoolhouse lot not to exceed 3 acres, after 30 days written notice to the owner, if:

A. The owner refuses to sell; [1981, c. 693, §§ 5, 8 (NEW).]

B. The commissioner determines the price is unreasonable; or [1981, c. 693, §§ 5, 8 (NEW).]

C. The owner resides outside the State and has no authorized agent or attorney in the State. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Appraisal and payment. Prior to a taking, the commissioner shall appraise the damages and pay or tender the damages to the owner. If the owner does not reside in the State, the commissioner shall deposit the damages with the Treasurer of State for the owner's use.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Reversion to owner. If the State does not erect a school building on the lot within 3 years from the date of taking, the lot shall revert to the owner, the owner's heirs or assigns.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Enlargement or extension of lot. The commissioner may extend or enlarge a schoolhouse lot by purchase or otherwise, on the terms and conditions and in the manner the commissioner determines proper, or by the exercise of eminent domain or property rights. Using eminent domain, the commissioner may not take more than 25 acres for one project. In using eminent domain, the commissioner is governed by Title 35-A, chapter 65. Land taken may not be within 50 feet of a dwelling.

[ 1993, c. 494, §2 (AMD) .]

5. Fencing. When a schoolhouse lot or playground requires fencing, the commissioner shall fence it.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

6. Appeals. If the owner is aggrieved at the location of the lot or the damages awarded, that owner may apply to the State Tax Assessor within 3 months. The State Tax Assessor may change the location and assess the damages. If the damages are increased or the location changed, the State shall pay the damages and costs, otherwise the costs shall be paid by the applicant.

[ 1983, c. 806, §29 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §29 (AMD). 1993, c. 494, §2 (AMD).






Subchapter 4: FINANCING

20-A §3351. Unorganized Territory School Fund and Unorganized Territory School Contingency Fund

1. Appropriation by the Legislature. The Legislature shall appropriate money to the Unorganized Territory School and Capital Working Funds.

[ 1985, c. 490, §14 (AMD) .]

2. Expenditures by the commissioner. The commissioner may expend amounts necessary to carry out this chapter from the Unorganized Territory School and Capital Working Funds and for a purpose necessary for the schooling of children in the unorganized territory, including:

A. Salaries, board and traveling expenses of teachers, supervisors and other employees; [1985, c. 490, §14 (AMD).]

B. Conferences, training programs and professional improvement of teachers and other employees; [1985, c. 490, §14 (AMD).]

C. Fuel and janitor service; [1981, c. 693, §§5, 8 (NEW).]

D. Tuition, board and transportation of elementary and secondary school students; [1981, c. 693, §§5, 8 (NEW).]

E. Text and reference books, school apparatus and supplies, leases or rentals of lots or school buildings; [1981, c. 693, §§5, 8 (NEW).]

F. Minor repairs to school buildings or equipment; [1981, c. 693, §§5, 8 (NEW).]

G. Services, expenses and fees of agents, attendance officers and clerical assistants; [1981, c. 693, §§5, 8 (NEW).]

H. Office expenses and utility service; [1981, c. 693, §§5, 8 (NEW).]

I. School medical and dental services; [1981, c. 693, §§5, 8 (NEW).]

J. The erection, equipping, major repair, remodeling or alteration of schoolhouses and other requisite buildings; [1981, c. 693, §§5, 8 (NEW).]

K. The purchase of lots or buildings for school purposes or faculty housing; [1981, c. 693, §§5, 8 (NEW).]

L. The purchase, equipment and repair of school buses; and [1985, c. 490, §14 (AMD).]

M. For any other necessary capital expenses for providing schools in the unorganized territory. [1985, c. 603, §3 (AMD).]

[ 1985, c. 603, §3 (AMD) .]

3. Balances.

[ 1985, c. 603, §4 (RP) .]

3-A. Balance carried forward. The commissioner may carry forward any remaining unexpended balance in the accounts established for the purpose of the schooling of children in the unorganized territories from one fiscal year to the next fiscal year.

[ 1991, c. 528, Pt. I, §2 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. I, §2 (NEW) .]

4. Gifts and bequests. The Treasurer of State may accept gifts, bequests and other funds from public or private agencies, subject to any conditions approved by the commissioner, to be credited to the Unorganized Territory Education and Services Fund established by Title 36, chapter 115. A gift, bequest or grant made for a particular designated project shall be credited to the Unorganized Territory Education and Services Fund.

[ 1985, c. 603, §5 (AMD) .]

5. Short-term investments.

[ 1985, c. 603, §6 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 490, §14 (AMD). 1985, c. 603, §§3-6 (AMD). 1991, c. 528, §I2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §I2 (AMD).






Subchapter 5: ORGANIZATION AND DEORGANIZATION

20-A §3401. Organization of unorganized unit

If an unorganized unit becomes organized as a municipality or plantation, it shall, within 5 years of the date of organization, pay to the Treasurer of State for each school building within its limits erected or remodeled prior to August 20, 1951, a sum to be determined by the commissioner from records kept by the commissioner of the cost of these buildings, lots and improvements. The sum shall be credited to the General Fund. A municipality or plantation dissatisfied with the sum determined by the commissioner may, after a vote taken by the municipality or plantation at a regular or special meeting called for the purpose, appeal to the Governor. The Governor's decision shall be final. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3402. Deorganization of an organized unit

If a municipality or plantation becomes deorganized by the Legislature, all school property in that municipality shall become the property of the State and under the charge of the commissioner, as is other school property in the unorganized territory. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3403. Failure of civil organization

1. Failure of organization. If the civil organization of a municipality or plantation becomes defunct, through failure to hold the annual meeting, failure to fill vacancies in necessary offices or in any other manner, and until the municipality or plantation recovers its civil organization or it is deorganized by the Legislature, the commissioner shall:

A. Assume charge of all school property within its area; [1981, c. 693, §§5, 8 (NEW).]

B. Require an accounting of all municipal or plantation school funds; and [1981, c. 693, §§5, 8 (NEW).]

C. Provide schools for children between 5 and 20 years of age whose parents are residents of the municipality or plantation. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

2. School privileges. The commissioner may provide school privileges under the supervision of an agent of the unorganized territory or a special agent appointed for this purpose.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Expenses. The expense of these school privileges shall be paid from the appropriation for schools in the unorganized territory.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Recovery of expenses. If a municipality or plantation recovers its civil organization within 2 years, the expenses paid under subsection 3, on the recommendation of the commissioner, shall be deducted by the Treasurer of State from school funds that may subsequently become payable to the municipality. The Treasurer of State shall credit these deductions to the Unorganized Territory School and Working Capital Funds.

[ 1985, c. 490, §15 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 490, §15 (AMD).









Chapter 121: MAINE-NEW HAMPSHIRE INTERSTATE SCHOOL COMPACT

Article 1: GENERAL PROVISIONS

20-A §3601. Enters

The State of Maine enters into the following compact with the state of New Hampshire subject to the terms and conditions stated in this chapter. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3602. Statement of policy

It is the purpose of this compact to increase the educational opportunities within the states of Maine and New Hampshire by encouraging the formation of interstate school districts which will each be a natural social and economic region with adequate financial resources and a number of pupils sufficient to permit the efficient use of school facilities within the interstate district and to provide improved instruction. The state boards of education of Maine and New Hampshire may formulate and adopt additional standards consistent with this purpose and with these standards; and the formation of any interstate school district and the adoption of its articles of agreement shall be subject to the approval of both state boards as set forth. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3603. Requirement of congressional approval

This compact shall not become effective until approved by the United States Congress. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3604. Definitions

The terms used in this compact shall be construed as follows, unless a different meaning is clearly apparent from the language or context: [1981, c. 693, §§5, 8 (NEW).]

1. Commissioner. "Commissioner" shall refer to the Commissioner of Education.

[ 1989, c. 700, Pt. A, §48 (AMD) .]

2. Elementary school. "Elementary school" shall mean a school which includes all grades from kindergarten or grade one through not less than grade 6 nor more than grade 8.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Interstate board. "Interstate board" shall refer to the board serving an interstate school district.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Interstate school district. "Interstate school district" and "interstate district" shall mean a school district composed of one or more school districts located in the State of Maine associated under this compact with one or more school districts located in the state of New Hampshire and may include either the elementary schools, the secondary schools, or both.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Joint action. "Joint action" where joint action by both state boards is required, each state board shall deliberate and vote by its own majority, but shall separately reach the same result or take the same action as the other state board.

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Maine board. "Maine board" shall refer to the Maine State Board of Education.

[ 1981, c. 693, §§5, 8 (NEW) .]

7. Member school district. "Member school district" and "member district" shall mean a school administrative unit located either in Maine or New Hampshire which is included within the boundaries of a proposed or established interstate school district.

[ 1981, c. 693, §§5, 8 (NEW) .]

8. New Hampshire board. "New Hampshire board" shall refer to the New Hampshire state board of education.

[ 1981, c. 693, §§5, 8 (NEW) .]

9. Professional staff personnel. "Professional staff personnel" and "instructional staff personnel" shall include superintendents, assistant superintendents, administrative assistants, principals, guidance counselors, special education personnel, school nurses, therapists, teachers, and other certificated personnel.

[ 1981, c. 693, §§5, 8 (NEW) .]

10. Secondary school. "Secondary school" shall mean a school which includes all grades beginning no lower than grade 7 and no higher than grade 12.

[ 1981, c. 693, §§5, 8 (NEW) .]

11. Warrant. "Warrant" or "warning" means the same for both states.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 700, §A48 (AMD).






Article 2: PROCEDURE FOR FORMATION OF AN INTERSTATE SCHOOL DISTRICT

20-A §3605. Creation of planning committee

The Maine and New Hampshire commissioners of education shall have the power, acting jointly to constitute and discharge one or more interstate school district planning committees. Each such planning committee shall consist of at least 2 voters from each of a group of 2 or more neighboring member districts. One of the representatives from each member district shall be a member of its school board, whose term on the planning committee shall be concurrent with his term as a school board member. The term of each member of a planning committee who is not also a school board member shall expire on June 30th of the 3rd year following his or her appointment. The existence of any planning committee may be terminated either by vote of a majority of its members or by joint action of the commissioners. In forming and appointing members to an interstate school district planning board, the commissioners shall consider and take into account recommendations and nominations made by school boards of member districts. No member of a planning committee may be disqualified because he or she is at the same time a member of another planning board or committee created under this compact or under any other provisions of law. Any existing informal interstate school planning committee may be reconstituted as a formal planning committee in accordance with the provisions hereof, and its previous deliberations adopted and ratified by the reorganized formal planning committee. Vacancies on a planning committee shall be filled by the commissioners acting jointly. [1983, c. 806, §30 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §30 (AMD).



20-A §3606. Operating procedures of planning committee

Each interstate school district planning committee shall meet in the first instance at the call of any member, and shall organize by the election of a chairman and clerk-treasurer, each of whom shall be a resident of a different state. Subsequent meetings may be called by either officer of the committee. The members of the committee shall serve without pay. The member districts shall appropriate money on an equal basis at each annual meeting to meet the expenses of the committee, including the cost of publication and distribution of reports and advertising. From time to time the commissioners may add additional members and additional member districts to the committee, and may remove members and member districts from the committee. An interstate school district planning committee shall act by majority vote of its membership present and voting. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3607. Duties of interstate school district planning committee

It shall be the duty of an interstate school district planning committee, in consultation with the commissioners and the state departments of education: To study the advisability of establishing an interstate school district in accordance with the standards set forth in section 3602, its organization, operation and control, and the advisability of constructing, maintaining and operating a school or schools to serve the needs of such interstate district; to estimate the construction and operating costs thereof; to investigate the methods of financing such school or schools, and any other matters pertaining to the organization and operation of an interstate school district; and to submit a report or reports of its findings and recommendations to the several member districts. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3608. Recommendations and preparation of articles of agreement

An interstate school district planning committee may recommend that an interstate school district composed of all the member districts represented by its membership, or any specified combination of such member districts, be established. If the planning committee does recommend the establishment of an interstate school district, it shall include in its report such recommendation, and shall prepare and include in its report proposed articles of agreement for the proposed interstate school district, which shall be signed by at least a majority of the membership of the planning committee, which set forth the following: [1981, c. 693, §§5, 8 (NEW).]

1. Name. The name of the interstate school district.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Districts. The member districts which shall be combined to form the proposed interstate school district.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Board. The number, composition, method of selection and terms of office of the interstate school board, provided that:

A. The interstate school board shall consist of an odd number of members, not less than 5 nor more than 15; [1981, c. 693, §§5, 8 (NEW).]

B. The terms of office shall not exceed 3 years; [1981, c. 693, §§5, 8 (NEW).]

C. Each member district shall be entitled to elect at least one member of the interstate school board. Each member district shall either vote separately at the interstate school district meeting by the use of a distinctive ballot, or shall choose its member or members at any other election at which school officials may be chosen; [1981, c. 693, §§5, 8 (NEW).]

D. The method of election shall provide for the filing of candidacies in advance of election and for the use of a printed nonpartisan ballot; [1981, c. 693, §§5, 8 (NEW).]

E. Subject to the foregoing, provision may be made for the election of one or more members at large. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Grades. The grades for which the interstate school district shall be responsible.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Properties and schools. The specific properties of member districts to be acquired initially by the interstate school district and the general location of any proposed new schools to be initially established or constructed by the interstate school district.

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Operating expenses. The method of apportioning the operating expenses of the interstate school district among the several member districts, and the time and manner of payments of such shares.

[ 1981, c. 693, §§5, 8 (NEW) .]

7. Debts. The indebtedness of any member district which the interstate district is to assume.

[ 1981, c. 693, §§5, 8 (NEW) .]

8. Capital expenses. The method of apportioning the capital expenses of the interstate school district among the several member districts, which need not be the same as the method of apportioning operating expenses, and the time and manner of payment of such shares. Capital expenses shall include the cost of acquiring land and buildings for school purposes; the construction, furnishing and equipping of school buildings and facilities; and the payment of the principal and interest of any indebtedness which is incurred to pay for the same.

[ 1981, c. 693, §§5, 8 (NEW) .]

9. State aid. The manner in which state aid, available under the laws of either Maine or New Hampshire, shall be allocated, unless otherwise expressly provided in this compact or by the laws making such aid available.

[ 1981, c. 693, §§5, 8 (NEW) .]

10. Amendments. The method by which the articles of agreement may be amended, which amendments may include the annexation of territory, or an increase or decrease in the number of grades for which the interstate district shall be responsible, provided that no amendment shall be effective until approved by both state boards in the same manner as required for approval of the original articles of agreement.

[ 1981, c. 693, §§5, 8 (NEW) .]

11. Operating responsibilities. The date of operating responsibility of the proposed interstate school district and a proposed program for the assumption of operating responsibility for education by the proposed interstate school district, and any school construction; which the interstate school district shall have the power to vary by vote as circumstances may require.

[ 1981, c. 693, §§5, 8 (NEW) .]

12. Other matters. Any other matters, not incompatible with law, which the interstate school district planning committee may consider appropriate to include in the articles of agreement, including, without limitation:

A. The method of allocating the cost of transportation between the interstate district and member districts: [1981, c. 693, §§5, 8 (NEW).]

B. The nomination of individual school directors to serve until the first annual meeting of the interstate school district. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5, 8 (NEW).



20-A §3609. Hearings

If the planning committee recommends the formation of an interstate school district, it shall hold at least one public hearing on its report and the proposed articles of agreement within the proposed interstate school district in Maine, and at least one public hearing thereon within the proposed interstate school district in New Hampshire. The planning committee shall give such notice thereof as it may determine to be reasonable, provided that such notice shall include at least one publication in a newspaper of general circulation within the proposed interstate school district not less than 15 days, not counting the date of publication and not counting the date of the hearing, before the date of the first hearing. Such hearings may be adjourned from time to time and from place to place. The planning committee may revise the proposed articles of agreement after the date of the hearings. It shall not be required to hold further hearings on the revised articles of agreement but may hold one or more further hearings after notice similar to that required for the first hearings if the planning committee in its sole discretion determines that the revisions are so substantial in nature as to require further presentation to the public before submission to the state boards of education. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3610. Approval by state boards

After the hearings a copy of the proposed articles of agreement, as revised, signed by a majority of the planning committee, shall be submitted by it to each state board. The state boards may if they find that the articles of agreement are in accord with the standards set forth in this compact and in accordance with sound educational policy, approve the same as submitted, or refer them back to the planning committee for further study. The planning committee may make additional revisions to the proposed articles of agreement to conform to the recommendations of the state boards. Further hearings on the proposed articles of agreement shall not be required unless ordered by the state boards in their discretion. In exercising such discretion, the state boards shall take into account whether or not the additional revisions are so substantial in nature as to require further presentation to the public. If both state boards find that the articles of agreement as further revised are in accord with the standards set forth in this compact and in accordance with sound educational policy, they shall approve the same. After approval by both state boards, each state board shall cause the articles of agreement to be submitted to the school boards of the several member districts in each state for acceptance by the member districts as provided in section 3611. At the same time, each state board shall designate the form of warrant, date, time, place, and period of voting for the special meeting of the member district to be held in accordance with the section 3611. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3611. Adoption by member districts

Upon receipt of written notice from the state board in its state of the approval of the articles of agreement by both state boards, the school board of each member district shall cause the articles of agreement to be filed with the member district clerk. Within 10 days after receipt of such notice, the school board shall issue its warrant for a special meeting of the member district, the warrant to be in the form, and the meeting to be held at the time and place and in the manner prescribed by the state board. No approval of the Superior Court shall be required for such special school district meeting in New Hampshire. Voting shall be with the use of the checklist by a ballot substantially in the following form:

"Shall the school district accept the provisions of the Maine and New Hampshire Interstate School Compact providing for the establishment of an interstate school district, together with the school districts of .............. and .............., etc., in accordance with the proposed articles of agreement filed with the school district (town, city or incorporated school district) clerk?"

Yes ( ) No ( )

[1981, c. 693, §§5, 8 (NEW).]

If the articles of agreement included the nomination of individual school directors, those nominated from each member district shall be included in the ballot and voted upon, such election to become effective upon the formation of an interstate school district. [1981, c. 693, §§5, 8 (NEW).]

If a majority of the voters present and voting in a member district vote in the affirmative, the clerk for such member district shall forthwith send to the state board in its state a certified copy of the warrant, certificate of posting, and minutes of the meeting of the district. If the state boards of both states find that a majority of the voters present and voting in each member district have voted in favor of the establishment of the interstate school district, they shall issue a joint certificate to that effect; and such certificate shall be conclusive evidence of the lawful organization and formation of the interstate school district as of its date of issuance. [1981, c. 693, §§5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1981, c. 693, §§5, 8 (NEW). 1981, c. 693, §§5, 8 (NEW).



20-A §3612. Resubmission

If the proposed articles of agreement are adopted by one or more of the member districts but rejected by one or more of the member districts, the state boards may resubmit them, in the same form as previously submitted, to the rejecting member districts, in which case the school boards thereof shall resubmit them to the voters in accordance with section 3611. An affirmative vote in accordance therewith shall have the same effect as though the articles of agreement had been adopted in the first instance. In the alternative, the state boards may either discharge the planning committee, or refer the articles of agreement back for further consideration to the same or a reconstituted planning committee, which shall have all of the powers and duties as the planning committee as originally constituted. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Article 3: POWERS OF INTERSTATE SCHOOL DISTRICTS

20-A §3613. Powers

1. Powers. Each interstate school district shall be a body corporate and politic, with power to:

A. Acquire, construct, extend, improve, staff, operate, manage and govern public schools within its boundaries; [1981, c. 693, §§ 5, 8 (NEW).]

B. Sue and be sued, subject to the limitations of liability hereinafter set forth; [1981, c. 693, §§ 5, 8 (NEW).]

C. Have a seal and alter the same at pleasure; [1981, c. 693, §§ 5, 8 (NEW).]

D. Adopt, maintain and amend bylaws not inconsistent with this compact, and the laws of the 2 states; [1981, c. 693, §§ 5, 8 (NEW).]

E. Acquire by purchase, condemnation, lease or otherwise, real and personal property for the use of its schools; [1981, c. 693, §§ 5, 8 (NEW).]

F. Enter into contracts and incur debts; [1981, c. 693, §§ 5, 8 (NEW).]

G. Borrow money for the purposes set forth, and to issue its bonds or notes therefor; [1981, c. 693, §§ 5, 8 (NEW).]

H. Make contracts with and accept grants and aid from the United States, the State of Maine, the State of New Hampshire, any agency or municipality thereof, and private corporations and individuals for the construction, maintenance, reconstruction, operation and financing of its schools; and to do any and all things necessary in order to avail itself of such aid and coorperation; [1981, c. 693, §§ 5, 8 (NEW).]

I. Employ such assistants, agents, servants and independent contractors as it shall deem necessary or desirable for its purposes; and [1981, c. 693, §§ 5, 8 (NEW).]

J. Take any other action which is necessary or appropriate in order to exercise any of the foregoing powers. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Article 4: DISTRICT MEETINGS

20-A §3614. General

Votes of the district shall be taken at a duly warned meeting held at any place in the district, at which all of the eligible legal voters of the member districts shall be entitled to vote, except as otherwise provided with respect to the election of directors. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3615. Eligibility of voters

Any resident who would be eligible to vote at a meeting of a member district being held at the same time shall be eligible to vote at a meeting of the interstate district. The town clerks in each Maine member district and the supervisors of the checklist of each New Hampshire district shall respectively prepare a checklist of eligible voters for each meeting of the interstate district in the same manner, and they shall have all the same powers and duties with respect to eligibility of voters in their districts as for a meeting of a member district. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3616. Warning of meetings

A meeting shall be warned by a warrant addressed to the residents of the interstate school district qualified to vote in district affairs, stating the time and place of the meeting and the subject matter of the business to be acted upon. The warrant shall be signed by the clerk and by a majority of the directors. Upon written application of 10 or more voters in the district, presented to the directors or to one of them, at least 25 days before the day prescribed for an annual meeting, the directors shall insert in their warrant for such meeting any subject matter specified in such application. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3617. Posting and publication of warrant

The directors shall cause an attested copy of the warrant to be posted at the place of meeting, and a like copy at a public place in each member district at least 20 days, not counting the date of posting and the date of meeting, before the date of the meeting. In addition, the directors shall cause the warrant to be advertised in a newspaper of general circulation on at least one occasion, such publication to occur at least 10 days, not counting the date of publication and not counting the date of the meeting, before the date of the meeting. Although no further notice shall be required, the directors may give such further notice of the meeting as they in their discretion deem appropriate under the circumstances. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3618. Return of warrant

The warrant with a certificate thereon, verified by oath, stating the time and place when and where copies of the warrant were posted and published, shall be given to the clerk of the interstate school district at or before the time of the meeting, and shall be recorded by him or her in the records of the interstate school district. [1983, c. 806, §31 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §31 (AMD).



20-A §3619. Organization meeting

The commissioners, acting jointly, shall fix a time and place for a special meeting of the qualified voters within the interstate school district for the purpose of organization, and shall prepare and issue the warrant for the meeting after consultation with the interstate school district planning board and the members-elect, if any, of the interstate school board of directors. Such meeting shall be held within 60 days after the date of issuance of the certificate of formation, unless the time is further extended by the joint action of the state boards. At the organization meeting the commissioner of education of the state where the meeting is held, or his or her designate, shall preside in the first instance, and the following business shall be transacted: [1983, c. 806, §32 (AMD).]

1. Temporary moderator and clerk. A temporary moderator and a temporary clerk shall be elected from among the qualified voters who shall serve until a moderator and clerk respectively have been elected and qualified.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Officers. A moderator, a clerk, a treasurer and 3 auditors shall be elected to serve until the next annual meeting and thereafter until their successors are elected and qualified. Unless previously elected, a board of school directors shall be elected to serve until their successors are elected and qualified.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Date of annual meeting. The date for the annual meeting shall be established.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Expenses. Provision shall be made for the payment of any organizational or other expense incurred on behalf of the district before the organization meeting, including the cost of architects, surveyors, contractors, attorneys and educational or other consultants or experts.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

5. Other business. Any other business, the subject matter of which has been included in the warrant, and which the voters would have had power to transact at an annual meeting.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §32 (AMD).



20-A §3620. Annual meetings

An annual meeting of the district shall be held between January 15th and June 1st of each year at such time as the interstate district may by vote determine. Once determined, the date of the annual meeting shall remain fixed until changed by vote of the interstate district at a subsequent annual or special meeting. At each annual meeting the following business shall be transacted: [1981, c. 693, §§ 5, 8 (NEW).]

1. Officers. Necessary officers shall be elected.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Appropriation. Money shall be appropriated for the support of the interstate district schools for the fiscal year beginning the following July 1st.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Other business. Such other business as may properly come before the meeting.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3621. Special meetings

A special meeting of the district shall be held whenever, in the opinion of the directors, there is occasion therefor, or whenever written application shall have been made by 5% or more of the voters based on the checklists as prepared for the last preceding meeting, setting forth the subject matter upon which such action is desired. A special meeting may appropriate money without compliance with RSA 338 or RSA 197.3 which would otherwise require the approval of the New Hampshire Superior Court. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3622. Certification of records

The clerk of an interstate school district shall have the power to certify the record of the votes adopted at an interstate school district meeting to the respective commissioners and state boards and, where required, for filing with a secretary of state. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3623. Method of voting at school district meetings

Voting at meetings of interstate school districts shall take place as follows: [1981, c. 693, §§ 5, 8 (NEW).]

1. School directors. A separate ballot shall be prepared for each member district, listing the candidates for interstate school director to represent such member district; and any candidates for interstate school director at large; and the voters of each member district shall register on a separate ballot their choice for the office of school director or directors. In the alternative, the articles of agreement may provide for the election of school directors by one or more of the member districts at an election otherwise held for the choice of school or other municipal officers.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Other votes. Except as otherwise provided in the articles of agreement or this compact, with respect to all other votes, the voters of the interstate school district shall vote as one body irrespective of the member districts in which they are resident, and a simple majority of those present and voting at any duly warned meeting shall carry the vote. Voting for officers to be elected at any meeting, other than school directors, shall be by ballot or voice, as the interstate district may determine, either in its articles of agreement or by a vote of the meeting.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Article 5: OFFICERS

20-A §3624. Officers; general

The officers of an interstate school district shall be a board of school directors, a chairman of the board, a vice-chairman of the board, a secretary of the board, a moderator, a clerk, a treasurer and 3 auditors. Except as otherwise specifically provided, they shall be eligible to take office immediately following their election; they shall serve until the next annual meeting of the interstate district and until their successors are elected and qualified. Each shall take oath for the faithful performance of his or her duties before the moderator, or a notary public or a justice of the peace of the state in which the oath is administered. Their compensation shall be fixed by vote of the district. No person may be eligible to any district office unless he or she is a voter in the district. A custodian, school teacher, principal, superintendent or other employee of an interstate district acting as such shall not be eligible to hold office as a school director. [1983, c. 806, §33 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §33 (AMD).



20-A §3625. Board of directors

1. How chosen. Each member district shall be represented by at least one resident on the board of school directors of an interstate school district. A member district shall be entitled to such further representation on the interstate board of school directors as provided in the articles of agreement as amended from time to time. The articles of agreement as amended from time to time may provide for school directors at large, as set forth. No person may be disqualified to serve as a member of an interstate board because he or she is at the same time a member of the school board of a member district.

[ 1983, c. 806, §34 (AMD) .]

2. Term. Interstate school directors shall be elected for terms in accordance with the articles of agreement.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Duties of board of directors. The board of school directors of an interstate school district shall have and exercise all of the powers of the district not reserved herein to the voters of the district.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Organization. The clerk of the district shall warn a meeting of the board of school directors to be held within 10 days following the date of the annual meeting, for the purpose of organizing the board, including the election of its officers.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §34 (AMD).



20-A §3626. Chairman of the board

The chairman of the board of interstate school directors shall be elected by the interstate board from among its members at its first meeting following the annual meeting. The chairman shall preside at the meetings of the board and shall perform such other duties as the board may assign to him or her. [1983, c. 806, §35 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §35 (AMD).



20-A §3627. Vice-chairman of the board of directors

The vice-chairman of the interstate board shall be elected in the same manner as the chairman. He or she shall represent a member district in a state other than that represented by the chairman. He or she shall preside in the absence of the chairman and shall perform such other duties as may be assigned to him or her by the interstate board. [1983, c. 806, §36 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §36 (AMD).



20-A §3628. Secretary of the board

The secretary of the interstate board shall be elected in the same manner as the chairman. Instead of electing one of its members, the interstate board may appoint the interstate district clerk to serve as secretary of the board in addition to his or her other duties. The secretary of the interstate board, or the interstate district clerk, if so appointed, shall keep the minutes of its meetings, shall certify its records, and perform such other duties as may be assigned to him or her by the board. [1983, c. 806, §37 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §37 (AMD).



20-A §3629. Moderator

The moderator shall preside at the district meetings, regulate the business thereof, decide questions of order, and make a public declaration of every vote passed. He or she may prescribe rules of procedure; but such rules may be altered by the district. He or she may administer oaths to district officers in either state. [1983, c. 806, §38 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §38 (AMD).



20-A §3630. Clerk

The clerk shall keep a true record of all proceedings at each district meeting, shall certify its records, shall make an attested copy of any records of the district for any person upon request and tender of reasonable fees therefor, if so appointed, shall serve as secretary of the board of school directors, and shall perform such other duties as may be required by custom or law. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3631. Treasurer

The treasurer shall have custody of all of the moneys belonging to the district and shall pay out the same only upon the order of the interstate board. He or she shall keep a fair and accurate account of all sums received into and paid from the interstate district treasury, and at the close of each fiscal year he or she shall make a report to the interstate district, giving a particular account of all receipts and payments during the year. He or she shall furnish to the interstate directors, statements from his or her books and submit his or her books and vouchers to them and to the district auditors for examination whenever so requested. He or she shall make all returns called for by laws relating to school districts. Before entering on his or her duties, the treasurer shall give a bond with sufficient sureties and in such sum as the directors may require. The treasurer's term of office is from July 1st to the following June 30th. [1983, c. 806, §39 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §39 (AMD).



20-A §3632. Auditors

At the organization meeting of the district, 3 auditors shall be chosen, one to serve for a term of one year, one to serve for a term of 2 years and one to serve for a term of 3 years. After the expiration of each original term, the successor shall be chosen for a 3-year term. At least one auditor shall be a resident of Maine, and one auditor shall be a resident of New Hampshire. An interstate district may vote to employ a certified public accountant to assist the auditors in the performance of their duties. The auditors shall carefully examine the accounts of the treasurer and the directors at the close of each fiscal year, and at such other times whenever necessary, and report to the district whether the same are correctly cast and properly vouched. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3633. Superintendent

The superintendent of schools shall be selected by a majority vote of the board of school directors of the interstate district with the approval of both commissioners. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3634. Vacancies

Any vacancy among the elected officers of the district shall be filled by the interstate board until the next annual meeting of the district or other election, when a successor shall be elected to serve out the remainder of the unexpired term, if any. Until all vacancies on the interstate board are filled, the remaining members shall have full power to act. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Article 6: APPROPRIATION AND APPORTIONMENT

20-A §3635. Budget

Before each annual meeting, the interstate board shall prepare a report of expenditures for the preceding fiscal year, an estimate of expenditures for the current fiscal year, and a budget for the succeeding fiscal year. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3636. Appropriation

The interstate board of directors shall present the budget report at the annual meeting. The interstate district shall appropriate a sum of money for the support of its schools and for the discharge of its obligations for the ensuing fiscal year. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3637. Apportionment of appropriation

Subject to the provisions of article VII, the interstate board shall first apply against such appropriation any income to which the interstate district is entitled, and shall then apportion the balance among the member districts in accordance with one of the following formulas as determined by the articles of agreement as amended from time to time: [1981, c. 693, §§5, 8 (NEW).]

1. Taxable property. All of such balance to be apportioned on the basis of the ratio that the fair market value of the taxable property in each member district bears to that of the entire interstate district; or

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Resident membership. All of such balance to be apportioned on the basis that the average daily resident membership for the preceding fiscal year of each member district bears to that of the average daily resident membership of the entire interstate school district; or

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Combined formula. A formula based on any combination of the foregoing factors. The term "fair market value of taxable property" shall mean the last locally assessed valuation of a member district in New Hampshire, as last equalized by the New Hampshire state tax commission.

The term "fair market value of taxable property" shall mean the equalized grand list of a Maine member district, as determined by the Maine Bureau of Revenue Services.

Such assessed valuation and grand list may be further adjusted, by elimination of certain types of taxable property from one or the other or otherwise, in accordance with the articles of agreement, in order that the fair market value of taxable property in each state shall be comparable.

"Average daily resident membership" of the interstate district in the first instance shall be the sum of the average daily resident membership of the member districts in the grades involved for the preceding fiscal year where no students were enrolled in the interstate district schools for such preceding fiscal year.

[ 1981, c. 693, §§5, 8 (NEW); 1997, c. 526, §14 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1997, c. 526, §14 (AMD).



20-A §3638. Share of Maine member district

The interstate board shall certify the share of a Maine member district of the total appropriation to the school board of each member district which shall add such sum to the amount appropriated by the member district itself for the ensuing year and raise such sum in the same manner as though the appropriation had been voted at a school district meeting of the member district. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3639. Share of New Hampshire member district

The interstate board shall certify the share of a New Hampshire member district of the total appropriation to the school board of each member district which shall add such sum to the amount appropriated by the member district itself for the ensuing year and raise such sum in the same manner as though the appropriation had been voted at a school district meeting of the member district. The interstate district shall not set up its own capital reserve funds; but a New Hampshire member district may set up a capital reserve fund in accordance with RSA 35, to be turned over to the interstate district in payment of the New Hampshire member district's share of any anticipated obligations. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Article 7: BORROWING

20-A §3640. Interstate district indebtedness

Indebtedness of an interstate district shall be a general obligation of the district and shall be a joint and several general obligation of each member district, except that such obligations of the district and its member districts shall not be deemed indebtedness of any member district for the purposes of determining its borrowing capacity under Maine or New Hampshire law. A member district which withdraws from an interstate district shall remain liable for indebtedness of the interstate district which is outstanding at the time of withdrawal and shall be responsible for paying its share of such indebtedness to the same extent as though it had not withdrawn. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3641. Temporary borrowing

The interstate board may authorize the borrowing of money by the interstate district (1) in anticipation of payments of operating and capital expenses by the member districts to the interstate district and (2) in anticipation of the issue of bonds or notes of the interstate district which have been authorized for the purpose of financing capital projects. Such temporary borrowing shall be evidence by interest bearing or discounted notes of the interstate district. The amount of notes issued in any fiscal year in anticipation of expense payments shall not exceed the amount of such payments received by the interstate district in the preceding fiscal year. Notes issued under this section shall be payable within one year in the case of notes under clause (1) and 3 years in the case of notes under clause (2) from their respective dates, but the principal of and interest on notes issued for a shorter period may be renewed or paid from time to time by the issue of other notes, provided that the period from the date of an original note to the maturity of any note issued to renew or pay the same debt shall not exceed the maximum period permitted for the original loan. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3642. Borrowing for capital projects

An interstate district may incur debt and issue its bonds or notes to finance capital projects. Such projects may consist of the acquisition or improvement of land and buildings for school purposes, the construction, reconstruction, alteration or enlargement of school buildings and related school facilities, the acquisition of equipment of a lasting character and the payment of judgments. No interstate district may authorize indebtedness in excess of 10% of the total fair market value of taxable property in its member districts as defined in article VI. The primary obligation of the interstate district to pay indebtedness of member districts shall not be considered indebtedness of the interstate district for the purpose of determining its borrowing capacity under this section. Bonds or notes issued under this section shall mature in equal or diminishing installments of principal payable at least annually commencing no later than 2 years and ending not later than 30 years after their dates. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3643. Authorization

An interstate district shall authorize the incurring of debts to finance capital projects by a majority vote of the district passed at an annual or special district meeting. Such vote shall be taken by secret ballot after full opportunity for debate, and any such vote shall be subject to reconsideration and further action by the district at the same meeting or at an adjourned session thereof. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3644. Sale of bonds and notes

Bonds and notes which have been authorized under this article may be issued from time to time and shall be sold at not less than par and accrued interest at public or private sale by the chairman of the school board and by the treasurer. Interstate district bonds and notes shall be signed by the said officers, except that either one of the 2 required signatures may be a facsimile. Subject to this compact and the authorizing vote, they shall be in such form, bear such rates of interest and mature at such times as the said officers may determine. Bonds shall, but notes need not, bear the seal of the interstate district, or a facsimile of such seal. Any bonds or notes of the interstate district which are properly executed by the said officers shall be valid and binding according to their terms notwithstanding that before the delivery thereof such officers may have ceased to be officers of the interstate district. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3645. Proceeds of bonds

Any accrued interest received upon delivery of bonds or notes of an interstate district shall be applied to the payment of the first interest which becomes due thereon. The other proceeds of the sale of such bonds or notes, other than temporary notes, including any premiums, may be temporarily invested by the interstate district pending their expenditure; and such proceeds, including any income derived from the temporary investment of such proceeds, shall be used to pay the costs of issuing and marketing the bonds or notes and to meet the operating expenses or capital expenses in accordance with the purposes for which the bonds or notes were issued or, by proceedings taken in the manner required for the authorization of such debt, for other purposes for which such debt could be incurred. No purchaser of any bonds or notes of an interstate district shall be responsible in any way to see to the application of the proceeds thereof. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3646. State aid programs

As used in this section the term "initial aid" shall include Maine and New Hampshire financial assistance with respect to a capital project, or the means of financing a capital project, which is available in connection with construction costs of a capital project or which is available at the time indebtedness is incurred to finance the project. Without limiting the generality of the foregoing definition, initial aid shall specifically include a New Hampshire state guarantee under RSA 195-B with respect to bonds or notes and Maine construction aid under Title 20, section 3457. As used in this section, the term "long-term aid" shall include Maine and New Hampshire financial assistance which is payable periodically in relation to capital costs incurred by an interstate district. Without limiting the generality of the foregoing definition, long-term aid shall specifically include New Hampshire school building aid under RSA 198 and Maine school building aid under Title 20, section 3457. For the purpose of applying for, receiving and expending initial aid and long-term aid an interstate district shall be deemed a native school district by each state, subject to the following provisions. [1981, c. 693, §§ 5, 8 (NEW).]

When an interstate district has appropriated money for a capital project, the amount appropriated shall be divided into a Maine share and a New Hampshire share in accordance with the capital expense apportionment formula in the articles of agreement as though the total amount appropriated for the project was a capital expense requiring apportionment in the year the appropriation is made. New Hampshire initial aid shall be available with respect to the amount of the New Hampshire share as though it were authorized indebtedness of a New Hampshire cooperative school district. In the case of a state guarantee of interstate district bonds or notes under RSA 195-B, the interstate district shall be eligible to apply for and receive an unconditional state guarantee with respect to an amount of its bonds or notes which does not exceed 50% of the amount of the New Hampshire share as determined above. Maine aid shall be available with respect to the amount of the Maine share as though it were funds voted by a Maine school district. Payments of Maine aid shall be made to the interstate district, and the amount of any borrowing authorized to meet the appropriation for the capital project shall be reduced accordingly. New Hampshire and Maine long-term aid shall be payable to the interstate district. The amounts of long-term aid in each year shall be based on the New Hampshire and Maine shares of the amount of indebtedness of the interstate district which is payable in that year and which has been apportioned in accordance with the capital expense apportionment formula in the articles of agreement. The New Hampshire aid shall be payable at the rate of 45% if there are 3 or less New Hampshire members in the interstate district, and otherwise it shall be payable as though the New Hampshire members were a New Hampshire cooperative school district. New Hampshire and Maine long-term aid shall be deducted from the total capital expenses for the fiscal year in which the long-term aid is payable, and the balance of such expenses shall be apportioned among the member districts. Notwithstanding the foregoing provisions, New Hampshire and Maine may at any time change their state school aid programs that are in existence when this compact takes effect and may establish new programs, and any legislation for these purposes may specify how such programs shall be applied with respect to interstate districts. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3647. Tax exemption

Bonds and notes of an interstate school district shall be exempt from local property taxes in both states, and the interest or discount thereon and any profit derived from the disposition thereof shall be exempt from personal income taxes in both states. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Article 8: TAKING OVER OF EXISTING PROPERTY

20-A §3648. Power to acquire property of member district

The articles of agreement, or an amendment thereof, may provide for the acquisition by an interstate district from a member district of all or a part of its existing plant and equipment. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3649. Valuation

The articles of agreement, or the amendment, shall provide for the determination of the value of the property to be acquired in one or more of the following ways: [1981, c. 693, §§ 5, 8 (NEW).]

1. In articles of agreement. A valuation set forth in the articles of agreement or the amendment.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Appraisal. By appraisal, in which case, one appraiser shall be appointed by each commissioner, and a third appraiser appointed by the first 2 appraisers.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3650. Reimbursement to member district

The articles of agreement shall specify the method by which the member district shall be reimbursed by the interstate district for the property taken over, in one or more of the following ways: [1981, c. 693, §§ 5, 8 (NEW).]

1. Lump sum. By one lump sum, appropriated, allocated and raised by the interstate district in the same manner as an appropriation for operating expenses.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Installments. In installments over a period of not more than 20 years, each of which is appropriated, allocated and raised by the interstate district in the same manner as an appropriation for operating expenses.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Agreement. By an agreement to assume or reimburse the member district for all principal and interest on any outstanding indebtedness originally incurred by the member district to finance the acquisition and improvement of the property, each such installment to be appropriated, allocated and raised by the interstate district in the same manner as an appropriation for operating expenses.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

The member district transferring the property shall have the same obligation to pay to the interstate district its share of the cost of such acquisition, but may offset its right to reimbursement. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Article 9: AMENDMENTS TO ARTICLES OF AGREEMENT

20-A §3651. Adoption

Amendments to the articles of agreement may be adopted in the same manner provided for the adoption of the original articles of agreement, except that: [1981, c. 693, §§ 5, 8 (NEW).]

1. Planning committee functions. Unless the amendment calls for the addition of a new member district, the functions of the planning committee shall be carried out by the interstate district board of directors.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Voting. If the amendment proposes the addition of a new member district, the planning committee shall consist of all of the members of the interstate board and all of the members of the school board of the proposed new member district or districts. In such case the amendment shall be submitted to the voters at an interstate district meeting, at which an affirmative vote of 2/3 of those present and voting shall be required. The articles of agreement together with the proposed amendment shall be submitted to the voters of the proposed new member district at a meeting thereof, at which a simple majority of those present and voting shall be required.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. As one body. In all cases an amendment may be adopted on the part of an interstate district upon the affirmative vote of voters thereof at a meeting voting as one body. Except where the amendment proposes the admission of a new member district, a simple majority of those present and voting shall be required for adoption.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Application. No amendment to the articles of agreement may impair the rights of bond or note holders or the power of the interstate district to procure the means for their payment.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Article 10: APPLICABILITY OF NEW HAMPSHIRE LAWS

20-A §3652. General school laws

With respect to the operation and maintenance of any school of the district located in New Hampshire, New Hampshire law shall apply except as otherwise provided in this compact and except that the powers and duties of the school board shall be exercised and discharged by the interstate board and the powers and duties of the union superintendent shall be exercised and discharged by the interstate district superintendent. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3653. New Hampshire state aid

A New Hampshire school district shall be entitled to receive an amount of state aid for operating expenditures as though its share of the interstate district's expenses were the expenses of the New Hampshire member district, and as though the New Hampshire member district pupils attending the interstate school were attending a New Hampshire cooperative school district's school. The state aid shall be paid to the New Hampshire member school district to reduce the sums which would otherwise be required to be raised by taxation within the member district. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3654. Continued existence of New Hampshire member school district

A New Hampshire member school district shall continue in existence, and shall have all of the powers and be subject to all of the obligations imposed by law and not herein delegated to the interstate district. If the interstate district incorporates only a part of the schools in the member school district, then the school board of the member school district shall continue in existence and shall have all of the powers and be subject to all of the obligations imposed by law on it and not herein delegated to the district. However, if all of the schools in the member school district are incorporated into the interstate school district, then the member or members of the interstate board representing the member district shall have all of the powers and be subject to all of the obligations imposed by law on the members of a school board for the member district and not herein delegated to the interstate district. The New Hampshire member school district shall remain liable on its existing indebtedness; and the interstate school district shall not become liable therefor, unless the indebtedness is specifically assumed in accordance with the articles of agreement. Any trust funds or capital reserve funds and any property not taken over by the interstate district shall be retained by the New Hampshire member district and held or disposed of according to law. If all of the schools in a member district are incorporated into an interstate district, then no annual meeting of the member district shall be required unless the members of the interstate board from the member district shall determine that there is occasion for such an annual meeting. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3655. Suit and service of process in New Hampshire

The courts of New Hampshire shall have the same jurisdiction over the district as though a New Hampshire member district were a party instead of the interstate district. The service necessary to institute suit in New Hampshire shall be made on the district by leaving a copy of the writ or other proceedings in hand or at the last and usual place of abode of one of the directors who resides in New Hampshire, and by mailing a like copy to the clerk and to one other director by certified mail with return receipt requested. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3656. Employment

Each employee of an interstate district assigned to a school located in New Hampshire shall be considered an employee of a New Hampshire school district for the purpose of the New Hampshire teachers retirement system, the New Hampshire state employees retirement system, the New Hampshire workers' compensation law and any other law relating to the regulation of employment or the provision of benefits for employees of New Hampshire school districts except as follows: [1987, c. 769, Pt. A, §59 (AMD).]

1. Teachers in New Hampshire member district. A teacher in a New Hampshire member district may elect to remain a member of the New Hampshire teachers retirement system, even though assigned to teach in an interstate school in Maine.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Professional or instructional staff members. Employees of interstate districts designated as professional or instructional staff members, as defined in article I, may elect to participate in the teachers retirement system of either the State of New Hampshire or the State of Maine but in no case will they participate in both retirement systems simultaneously.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Duties of superintendent. It shall be the duty of the superintendent in an interstate district to:

A. Advise teachers and other professional staff employees contracted for the district about the terms of the contract and the policies and procedures of the retirement systems; [1981, c. 693, §§5, 8 (NEW).]

B. See that each teacher or professional staff employee selects the retirement system of his or her choice at the time his or her contract is signed; [1983, c. 806, §40 (AMD).]

C. Provide the commissioners of education in New Hampshire and in Maine with the names and other pertinent information regarding each staff member under his or her jurisdiction so that each may be enrolled in the retirement system of his or her preference. [1983, c. 806, §40 (AMD).]

[ 1983, c. 806, §40 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5, 8 (NEW). 1983, c. 806, §40 (AMD). 1987, c. 769, §A59 (AMD).






Article 11: APPLICABILITY OF MAINE LAWS

20-A §3657. General school laws

With respect to the operation and maintenance of any school of the district located in Maine, the provisions of Maine law shall apply except as otherwise provided in this compact and except that the powers and duties of the school board shall be exercised and discharged by the interstate board and the powers and duties of the superintendent shall be exercised and discharged by the interstate district superintendent. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3658. Maine state aid

A Maine school district shall be entitled to receive such amount of state aid for operating expenditures as though its share of the interstate district's expenses were the expense of the Maine member district, and as though the Maine member district pupils attending the interstate schools were attending a Maine unit. Such state aid shall be paid to the Maine member school district to reduce the sums which would otherwise be required to be raised by taxation within the member district. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3659. Continued existence of Maine school districts

A Maine school district shall continue in existence, and shall have all of the powers and be subject to all of the obligations imposed by law and not herein delegated to the interstate district. If the interstate district incorporates only a part of the schools in the member school district, then the school board of the member school district shall continue in existence and it shall have all of the powers and be subject to all of the obligations imposed by law on it and not herein delegated to the district. However, if all of the schools in the member school district are incorporated into the interstate school district, then the member or members of the interstate board representing the member district shall have all of the powers and be subject to all of the obligations imposed by law on the members of a school board for the member district and not herein delegated to the interstate district. The Maine member school district shall remain liable on its existing indebtedness; and the interstate school district shall not become liable therefor. Any trust funds and any property not taken over shall be retained by the Maine member school district and held or disposed of according to law. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3660. Suit and service of process in Maine

The courts of Maine shall have the same jurisdiction over the districts as though a Maine member district were a party instead of the interstate district. The service necessary to institute suit in Maine shall be made on the district by leaving a copy of the writ or other proceedings in hand or at the last and usual place of abode of one of the directors who resides in Maine, and by mailing a like copy to the clerk and to one other director by certified mail with return receipt requested. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3661. Employment

Each employee of an interstate district assigned to a school located in Maine shall be considered an employee of a Maine school district for the purpose of the Maine Public Employees Retirement System, the Maine workers' compensation law, and any other laws relating to the regulation of employment or the provision of benefits for employees of Maine school districts except as follows: [1987, c. 769, Pt. A, §60 (AMD); 2007, c. 58, §3 (REV).]

1. Teachers in Maine member district. A teacher in a Maine member district may elect to remain a member of the Maine Public Employees Retirement System, even though assigned to teach in an interstate school in New Hampshire.

[ 1981, c. 693, §§5, 8 (NEW); 2007, c. 58, §3 (REV) .]

2. Professional or instructional staff members. Employees of interstate districts designated as professional or instructional staff members, as defined in article I, may elect to participate in the Maine Public Employees Retirement System or the teachers' retirement system of the State of New Hampshire but in no case will they participate in both retirement systems simultaneously.

[ 1981, c. 693, §§5, 8 (NEW); 2007, c. 58, §3 (REV) .]

3. Duties of superintendent. It shall be the duty of the superintendent in an interstate district to:

A. Advise teachers and other professional staff employees contracted for the district about the terms of the contract and the policies and procedures of the retirement system; [1981, c. 693, §§5, 8 (NEW).]

B. See that each teacher or professional staff employee selects the retirement system of his or her choice at the time his or her contract is signed; [1983, c. 806, §41 (AMD).]

C. Provide the commissioners of education in New Hampshire and in Maine with the names and other pertinent information regarding each staff member under his jurisdiction so that each may be enrolled in the retirement system of his preference. [1981, c. 693, §§5, 8 (NEW).]

[ 1983, c. 806, §41 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5, 8 (NEW). 1983, c. 806, §41 (AMD). 1987, c. 769, §A60 (AMD). 2007, c. 58, §3 (REV).






Article 12: MISCELLANEOUS PROVISIONS

20-A §3662. Studies

Insofar as practicable, the studies required by the laws of both states shall be offered in an interstate school district. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3663. Textbooks

Textbooks and scholar's supplies shall be provided at the expense of the interstate district for pupils attending its schools. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3664. Transportation

The allocation of the cost of transportation in an interstate school district, as between the interstate district and the member districts, shall be determined by the articles of agreement. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3665. Location of schoolhouses

In any case where a new schoolhouse or other school facility is to be constructed or acquired, the interstate board shall first determine whether it shall be located in New Hampshire or in Maine. If it is to be located in New Hampshire, RSA 199, relating to schoolhouses, shall apply. If it is to be located in Maine, the Maine law relating to schoolhouses shall apply. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3666. Fiscal year

The fiscal year of each interstate district shall begin on July 1st of each year and end on June 30th of the following year. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3667. Immunity from tort liability

Notwithstanding the fact that an interstate district may derive income from operating profit, fees, rentals and other services, it shall be immune from suit and from liability for injury to persons or property and for other torts caused by it or its agents, servants or independent contractors, except insofar as it may have undertaken such liability under RSA 221:7 relating to workers' compensation, or RSA 412:3 relating to the procurement of liability insurance by a governmental agency and except insofar as it may have undertaken such liability under Maine laws relating to workers' compensation or Maine laws relating to the procurement of liability insurance by a governmental agency. [1987, c. 769, Pt. A, §61 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 769, §A61 (AMD).



20-A §3668. Administrative agreement between commissioners of education

The commissioners of education of New Hampshire and Maine may enter into one or more administrative agreements prescribing the relationship between the interstate districts, member districts, and each of the 2 state departments of education, in which any conflicts between the 2 states in procedure, regulations, and administrative practices may be resolved. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3669. Amendments

Neither state shall amend its legislation or any agreement authorized thereby without the consent of the other in such manner as to substantially adversely affect the rights of the other state or its people hereunder, or as to substantially impair the rights of the holders of any bonds or notes or other evidences of indebtedness then outstanding or the rights of an interstate school district to procure the means for payment thereof. Subject to the foregoing, any reference herein to other statutes of either state shall refer to such statute as it may be amended or revised from time to time. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3670. Inconsistency of language

The validity of this compact shall not be affected by any insubstantial differences in its form or language as adopted by the 2 states. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §3671. Separability

If any of the provisions of this compact or legislation enabling the same shall be held invalid or unconstitutional in relation to any of the applications thereof, such invalidity or unconstitutionality shall not affect other applications thereof or other provisions thereof, and to this end the provisions of this compact are declared to be severable. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).












Part 3: ELEMENTARY AND SECONDARY EDUCATION

Chapter 201: GENERAL PROVISIONS

20-A §4001. Facilities

The following provisions shall apply to school facilities. [1981, c. 693, §§5, 8 (NEW).]

1. Maintenance and repairs. A school administrative unit shall repair, improve and maintain its facilities with funds from its own budget.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Erect buildings. A school administrative unit may raise money to erect and equip school buildings.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Lease. A school administrative unit may lease facilities and other property.

A. The term of a lease must be at least equal to the period during which similar property of the unit is used. A lease may not exceed a term of 10 years. [1999, c. 81, §2 (AMD).]

B. A lease of classroom space shall provide for its exclusive use by the unit during the period of instruction. A lease may provide for the nonexclusive use of other property, but that property may be used for housing only in emergencies. [1983, c. 485, §20 (AMD).]

C. Leased property shall be considered property of the unit in all respects. [1981, c. 693, §§5, 8 (NEW).]

D. A lease may not be eligible for the state school subsidy unless it is approved by the commissioner before it is signed. [1981, c. 693, §§5, 8 (NEW).]

[ 1999, c. 81, §2 (AMD) .]

3-A. Long-term leases authorized. Notwithstanding the provisions of subsection 3, paragraph A, the school committee of the Town of Blue Hill is authorized to lease for school purposes, for one or more terms of up to 99 years each, the existing site of the Blue Hill Consolidated School and up to 20 acres of adjacent land and any buildings located thereon, on terms and conditions as may be approved by the Blue Hill School Committee, and during the term or terms of any leases which may be entered into by the Blue Hill School Committee, the leased premises shall constitute school property for all purposes including, without limitation, school construction projects, provided that any school construction projects on the leased premises shall be subject to the requirements of chapter 609 and its successor provisions.

[ 1989, c. 474, (NEW) .]

4. Financing. School administrative units may, with approval of the legislative body, arrange financing for maintenance of plant and minor remodeling.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Capital reserve fund. School administrative units may establish a capital reserve fund for maintenance of plant and minor remodeling.

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Insurance. School administrative units shall carry fire insurance and allied coverage in the amount of the replacement cost of any school construction project. The commissioner may adjust the amount of coverage required if insurance cannot be obtained at a reasonable cost.

[ 1981, c. 693, §§5, 8 (NEW) .]

7. Maintenance and capital improvement program. A school administrative unit, including the unorganized territories, shall establish and maintain a maintenance and capital improvement program for all school facilities.

[ 2013, c. 506, §7 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 485, §20 (AMD). 1989, c. 474, (AMD). 1997, c. 787, §§2,3 (AMD). 1999, c. 81, §§2,3 (AMD). 2013, c. 506, §7 (AMD).



20-A §4002. Schoolbooks, apparatus and appliances

The following provisions shall apply to schoolbooks, apparatus and appliances. [1981, c. 693, §§ 5, 8 (NEW).]

1. Free schoolbooks. A school administrative unit shall provide its students with schoolbooks and necessary apparatus and appliances at the expense of the school administrative unit.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Purchased textbooks. The parent of a student may buy required textbooks for that student's exclusive use.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Rules. A school board may adopt rules for distributing and preserving schoolbooks, apparatus and appliances provided by the unit.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §4003. Water supply

If a school building of a school administrative unit is supplied by a water supply operated by the school administrative unit and which serves only the school buildings under the control of the school board, the water supply shall not be considered a public water supply under Title 22, sections 2651 and 2652. The school board shall ensure that this water supply meets standards set by the Department of Health and Human Services for private water supplies of schools. [1981, c. 693, §§5, 8 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2003, c. 689, §B6 (REV).



20-A §4003-A. Hazardous chemicals

The commissioner shall establish rules governing the purchase and storage of hazardous chemicals in schools. [2005, c. 2, Pt. D, §16 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

SECTION HISTORY

2005, c. 2, §D16 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §4004. Fencing

Schoolhouse lots and playgrounds that require fencing shall be fenced by the municipality or school administrative unit. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §4005. Gifts

School administrative units may receive and expend gifts for educational purposes. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §4006. Closing schools (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §16 (RP).



20-A §4007. Secret societies prohibited

Secret societies shall be prohibited as follows. [1981, c. 693, §§ 5, 8 (NEW).]

1. Prohibition. Secret fraternities or societies in or associated with public schools shall be prohibited.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Enforcement. School boards shall enforce this section.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Penalty. School boards may expel or otherwise discipline any student for failure or refusal to comply with this section.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §4008. Privileged communications

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Client" means a person who has actively sought or is in the process of seeking professional help from a school counselor or school social worker. [1989, c. 396, §1 (AMD).]

B. "School counselor" means a person who is employed as a school counselor in a school setting and who:

(1) Is certified as a school counselor by the department; or

(2) Possesses a minimum of a master's degree in an approved program in guidance and counseling. [1981, c. 693, §§5, 8 (NEW).]

C. "School social worker" means a person who is employed as a school social worker in a school setting and who:

(1) Is licensed as a social worker by the State Board of Social Worker Licensure; or

(2) Possesses a bachelor's degree and has been granted a conditional license from the State Board of Social Worker Licensure. [1989, c. 396, §2 (NEW).]

[ 1989, c. 396, §§1, 2 (AMD) .]

2. Privileged communication. A school counselor or school social worker may not be required, except as provided by this section, to divulge or release information gathered during a counseling relation with a client or with the parent, guardian or a person or agency having legal custody of a minor client. A counseling relation and the information resulting from it shall be kept confidential consistent with the professional obligations of the counselor or social worker.

[ 1989, c. 396, §3 (AMD) .]

3. Exceptions. This section shall not apply to the extent that disclosure of information is necessary:

A. To comply with Title 22, chapter 1071; and [1983, c. 781, §1 (AMD).]

B. To report to an appropriate authority or to take appropriate emergency measure when:

(1) The client's condition requires others to assume responsibility for the client; or

(2) There is clear and imminent danger to the client or others. [1983, c. 806, §42 (AMD).]

[ 1983, c. 806, §42 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5, 8 (NEW). 1983, c. 485, §21 (AMD). 1983, c. 781, §1 (AMD). 1983, c. 806, §42 (AMD). 1989, c. 396, §§1-3 (AMD).



20-A §4009. Civil liability

The following provisions apply to civil liability. [1981, c. 693, §§5, 8 (NEW).]

1. Reasonable force. A teacher or other person entrusted with the care or supervision of a person for special or limited purposes may not be held civilly liable for the use of a reasonable degree of force against the person who creates a disturbance if the teacher or other person reasonably believes it is necessary to:

A. Control the disturbing behavior; or [1981, c. 693, §§5, 8 (NEW).]

B. Remove the person from the scene of the disturbance. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Exceptions. Subsection 1 shall not apply to the intentional or reckless use of force that creates a substantial risk of death, serious bodily injury or extraordinary pain.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Effect on civil liability. This section may not be construed to increase the scope of potential civil liability of a teacher or other person entrusted with the care or supervision of a person for special or limited purposes.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Emergency medical treatment. Notwithstanding any other provision of any public or private and special law, any nonlicensed agent or employee of a school or school administrative unit who renders first aid, emergency treatment or rescue assistance to a student during a school program may not be held liable for injuries alleged to have been sustained by that student or for the death of that student alleged to have occurred as a result of an act or omission in rendering such aid, treatment or assistance. This subsection does not apply to injuries or death caused willfully, wantonly or recklessly or by gross negligence on the part of the agent or employee.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5, 8 (NEW).



20-A §4010. Pledge of Allegiance

A school administrative unit shall allow every student enrolled in the school administrative unit the opportunity to recite the Pledge of Allegiance at some point during a school day in which students are required to attend. A school administrative unit may not require a student to recite the Pledge of Allegiance. [2011, c. 162, §1 (NEW).]

§4010. Employment reference immunity

(As enacted by PL 2011, c. 397, §1 is REALLOCATED TO TITLE 20-A, SECTION 4011)

SECTION HISTORY

RR 2011, c. 1, §26 (RAL). 2011, c. 162, §1 (NEW). 2011, c. 397, §1 (NEW).



20-A §4011. Employment reference immunity (REALLOCATED FROM TITLE 20-A, SECTION 4010)

(REALLOCATED FROM TITLE 20-A, SECTION 4010)

An employee of a school administrative unit who discloses information about a former employee's job performance or work record to a prospective employer of the former employee is presumed to be acting in good faith and, unless lack of good faith is shown by clear and convincing evidence, is immune from civil liability for such disclosure or its consequences. "Clear and convincing evidence of lack of good faith" means evidence that clearly shows the knowing disclosure, with malicious intent, of false or deliberately misleading information. This section is supplemental to and not in derogation of any claims available to the former employee that exist under state law and any protections that are already afforded employers under state law. [RR 2011, c. 1, §26 (RAL).]

SECTION HISTORY

RR 2011, c. 1, §26 (RAL).



20-A §4012. Uniforms worn by members of military and public safety personnel

A member of the United States Armed Forces, the Maine National Guard or a public safety agency, including but not limited to a firefighter, police officer, emergency medical technician, game warden, forest ranger and park ranger, when visiting a school in that person’s official capacity may not be denied access to a publicly supported secondary school or secondary public charter school solely because that person is wearing a uniform. [2013, c. 450, §1 (NEW).]

SECTION HISTORY

2013, c. 450, §1 (NEW).






Chapter 202: CLOSING AND DISPOSITION OF PUBLIC ELEMENTARY AND SECONDARY SCHOOL BUILDINGS

20-A §4101. Definitions

For the purposes of this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 422, §17 (NEW).]

1. School board. "School board" includes boards of directors within school administrative districts, school committees within other types of school administrative units and cooperative boards within career and technical education regions. It also includes trustees of special school districts, as defined in section 1, subsection 34.

[ 1991, c. 716, §6 (AMD); 2003, c. 545, §5 (REV) .]

2. School building. "School building" means, but is not limited to, any real property or structure used or useful for schools and playgrounds, including facilities for physical education.

[ 1983, c. 422, §17 (NEW) .]

3. School year. "School year" is the fiscal year commencing on July 1st and ending on June 30th.

[ 1983, c. 422, §17 (NEW) .]

SECTION HISTORY

1983, c. 422, §17 (NEW). 1991, c. 716, §6 (AMD). 2003, c. 545, §5 (REV).



20-A §4102. Closing of a school building

The closing of a school building by a school administrative unit may only occur under the following conditions. [1983, c. 422, §17 (AMD).]

1. Replaced by new building. The school building has been replaced by other school buildings as part of a school construction project that has been approved by the state board or the commissioner in accordance with chapter 609.

[ 1999, c. 206, §3 (AMD) .]

2. Condemned. The school building has been condemned and ordered closed by local or state officials for health and safety reasons.

[ 1983, c. 422, §17 (AMD) .]

3. Lack of need. The building has been deemed to be unnecessary or unprofitable to maintain by the governing body of the administrative unit. Before a building may be closed under this subsection, a report shall be filed with the commissioner. The report shall contain, at a minimum, the following:

A. Projection of the number of students in the affected area over the next 5 school years, including a projection of the educational programs which they will need; [1983, c. 422, §17 (NEW).]

B. Manner in which the continuation of the educational programs for the affected students will be provided; [1983, c. 422, §17 (NEW).]

C. Effective date on which the closing will take place; [1983, c. 422, §17 (NEW).]

D. Projection of additional transportation or other related services; [1983, c. 422, §17 (NEW).]

E. Existence of any other outstanding financial commitments, including debt service, related to the school building along with a retirement schedule of payments to meet the commitments; [1983, c. 422, §17 (NEW).]

F. Proposed disposition of the school building; [1983, c. 422, §17 (NEW).]

G. Financial impact of closing the school building; and [1983, c. 422, §17 (NEW).]

H. Statement of reasons why the school building is being closed. [1983, c. 422, §17 (NEW).]

[ 1983, c. 422, §17 (NEW) .]

4. Voter approval. Before a school board may close a school building pursuant to subsection 3, voter approval shall be obtained as follows.

A. Elementary schools in school administrative districts, regional school units and community school districts may only be closed if approved by the voters in accordance with the procedures set out in section 1512 for regional school units. [2011, c. 171, §7 (AMD).]

B. Secondary schools in school administrative districts, regional school units and community school districts may be closed only if approved by the voters in accordance with the procedures set out in section 1512 for regional school units.

[2011, c. 171, §7 (AMD).]

B-1. Elementary or secondary schools in school administrative units that are not school administrative districts, regional school units or community school districts may be closed without voter approval, unless the school board is presented with a written petition, within 30 days of the board's decision to close the school, by 10% of the number of voters in the school administrative unit who voted at the last gubernatorial election, in which case a special referendum must be called pursuant to:

(1) Section 1351 for school administrative districts;

(2) Title 30-A, sections 2528 to 2532, for community school districts, except the school board shall issue a warrant specifying that the municipalities within the district place the petitioned article on the ballot, and shall prepare and furnish the required number of ballots for carrying out the election; and

(3) Title 21-A and Title 30-A, respectively, for cities and towns. [2011, c. 171, §7 (NEW).]

C. The article to be used shall be substantially in the following form:

"Article: Shall the school committee of ........................................................ (name of town) (the board of directors of School Administrative District No. .......) be authorized to close ............................................................. (name of school)?

Yes.................... No....................

The additional cost of keeping the school open has been estimated by the school committee (board of directors) to be $ ......... ." [1983, c. 422, §17 (NEW).]

[ 2011, c. 171, §7 (AMD) .]

SECTION HISTORY

1983, c. 422, §17 (NEW). 1985, c. 161, §2 (AMD). 1987, c. 737, §§C53,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1999, c. 206, §3 (AMD). 2007, c. 240, Pt. XXXX, §23 (AMD). 2007, c. 539, Pt. C, §1 (AMD). 2007, c. 539, Pt. C, §23 (AFF). 2007, c. 599, §1 (AMD). 2007, c. 599, §3 (AFF). 2011, c. 171, §§7, 8 (AMD).



20-A §4103. Disposal or other use of real property closed for school purposes

The following shall control the disposition or other use of school buildings which have been closed pursuant to section 4102. [1983, c. 422, §17 (NEW).]

1. Control. The school building shall remain under the control of the school board.

[ 1983, c. 422, §17 (NEW) .]

2. Lease, use of proceeds. The school board may lease the building for its fair rental value if there is a reasonable likelihood that the building will be needed again for educational purposes.

A. Leases not to exceed 4 years may be entered and may be renewed at the end of any lease period if the school board determines there is still a reasonable likelihood that the building will be needed again for educational purposes. [1983, c. 422, §17 (NEW).]

B. The proceeds from the lease shall be used in the following order:

(1) To cover the maintenance costs on the building;

(2) To reduce any outstanding indebtedness on the building; and

(3) To meet educational expenses which have been approved by the legislative body of the administrative unit in the ordinary budgetary process. [1983, c. 422, §17 (NEW).]

C. Any renovations to a leased building shall be compatible with its reuse as a school building. [1983, c. 422, §17 (NEW).]

[ 1983, c. 422, §17 (NEW) .]

3. Transfer to municipality. The school board may transfer control or ownership of the building which does not have any anticipated use as a school building to the municipal officers or inhabitants of the town or towns.

A. The receiving town or towns, if they accept the transfer, shall be liable for any outstanding indebtedness. [1983, c. 422, §17 (NEW).]

B. If the receiving town or towns are part of a school administrative district or a community school district, then:

(1) If the building had been transferred by the town or towns to the district, the district may require the town or towns to pay the district any debt service expended on the building by the district over the 5 school years prior to the transfer of the building to the town or towns, minus their apportionment of that debt service; or

(2) If the building had been constructed by the district, the district may require the receiving town or towns to pay the district a sum equal to the fair market value of the building, minus the town or town's apportioned share in the building, to be determined in accordance with the cost-sharing formula in effect at the time of the transfer. [1983, c. 422, §17 (NEW).]

C. Notwithstanding any other provision of law, the receiving town or towns may use the building for municipal purposes. [2001, c. 586, §1 (NEW).]

[ 2001, c. 586, §1 (AMD) .]

4. Sale of school building. The school board of the school administrative unit may sell the school building on the open market if it determines that it will have no future use for the building and they have offered to transfer control or ownership to the municipal officers of the town or towns in which the building is located and the municipal officers have not accepted the transfer of control or ownership to the municipal officers or the inhabitants of the town or towns. If the school board is unable to sell the school building on the open market after a reasonable period of time, not to exceed 2 years, then it may attempt to sell the building through sealed bids.

A. Sealed bids shall be solicited a minimum of 60 days prior to being opened. Appropriate notices shall be published in local news media. [1983, c. 422, §17 (NEW).]

B. The proceeds from the sale of the building shall be disbursed in accordance with section 4104. [1983, c. 422, §17 (NEW).]

C. The school board of a school administrative unit may convey title to any and all school buildings, regardless of whether they are held in the names of the inhabitants of a municipality, a school administrative district, a community school district, a career and technical education region or a union school. [RR 1991, c. 2, §58 (COR); 2003, c. 545, §5 (REV).]

[ RR 1991, c. 2, §58 (COR); 2003, c. 545, §5 (REV) .]

5. Demolition of building. If the school committee or board of directors determines that it has no future use for a building, if it determines the property could be better used for other educationally related purposes without the building and if the legislative body of the unit approves, the school committee or board of directors may demolish the building on the site and retain the site. The school board may also demolish the building if it has been condemned by local or state officials for health and safety reasons, regardless of whether the site will be retained or sold.

[ 1983, c. 422, §17 (NEW) .]

SECTION HISTORY

1983, c. 422, §17 (NEW). RR 1991, c. 2, §58 (COR). 2001, c. 586, §1 (AMD). 2003, c. 545, §5 (REV).



20-A §4104. Proceeds from sale of school building

The proceeds from the sale of school buildings, which were not transferred pursuant to section 4103, subsection 3, shall be utilized in the following manner. [1983, c. 422, §17 (NEW).]

1. General. If the school building was built by the administrative unit, then the proceeds shall be used solely for educational purposes as approved by the unit's legislative body in the normal budgetary approval process.

[ 1983, c. 422, §17 (NEW) .]

2. School administrative district and community school district. If the building was transferred by a member town to a school administrative district or a community school district, the proceeds of the sale, minus any expenses related to the sale or any outstanding indebtedness, shall be credited to the town in which the facility is located and shall be used to offset the town's share of the educational expenses for the district. If the school administrative district or the community school district has made major renovations or additions which meet the definition of a school construction project, as set forth in section 15901, subsection 4, the town shall be credited with only those proceeds of the sale which are attributable to the appraised value of the original school building at the time of the sale.

[ 1983, c. 422, §17 (NEW) .]

3. Outstanding indebtedness. If a building has outstanding indebtedness, then the proceeds of its sale shall be used to retire the unit's debt service on the building and the balance of the proceeds shall be placed in a sinking fund to reduce future debt service payments. Any balance of the proceeds after the debt has been retired may be used in accordance with the conditions set forth in subsections 1 and 2.

[ 1983, c. 422, §17 (NEW) .]

4. Part of school construction project. If the school building has been replaced by a new building as part of a school construction project, the proceeds from the sale or lease of the building shall be used to retire the debt service on the new building, unless the property has been transferred pursuant to subsection 2.

[ 1983, c. 422, §17 (NEW) .]

SECTION HISTORY

1983, c. 422, §17 (NEW).






Chapter 203: ELEMENTARY SCHOOLS

Subchapter 1: APPROVAL AND ACCREDITATION

20-A §4201. Approval (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A13,A25 (RP). 1985, c. 142, §1 (AMD).



20-A §4202. Removal of basic approval (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A13,A25 (RP). 1985, c. 142, §1 (AMD).



20-A §4203. Nonrenewal of basic approval (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A13,A25 (RP). 1985, c. 142, §1 (AMD).



20-A §4204. Accreditation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §43 (AMD). 1983, c. 859, §§A14,A25 (RP). 1983, c. 862, §53 (AMD). 1985, c. 142, §1 (AMD). 1985, c. 506, §§A30,31 (RP).



20-A §4205. Private schools (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A15,A25 (RP). 1985, c. 142, §1 (AMD).






Subchapter 2: EARLY CHILDHOOD EDUCATIONAL PLANS FOR CHILDREN IN PRESCHOOL TO GRADE 2

20-A §4251. Intent

The intent of this subchapter is to encourage school administrative units to place an increased emphasis on instruction and curriculum for all children beginning at 4 years of age in public preschool programs to grade 2. This subchapter is not intended as a method of financing existing efforts but as a way of encouraging the development of new or expanded programs. [2015, c. 267, Pt. C, §1 (AMD).]

SECTION HISTORY

1983, c. 576, §1 (NEW). 1989, c. 548, §2 (AMD). 2015, c. 267, Pt. C, §1 (AMD).



20-A §4252. Program

The initiatives local units may elect to develop may include, but not be limited to, one or more of the following: [1983, c. 576, §1 (NEW).]

1. Class size. Reduce the class size in all classrooms;

[ 2015, c. 267, Pt. C, §2 (AMD) .]

2. Teacher training. Provide training programs for teachers in screening, educational diagnosis, program prescription or program development;

[ 1983, c. 576, §1 (NEW) .]

3. Screening. Establish or expand preschool or early childhood screening programs and the development of individualized educational prescription based on the findings of the screening;

[ 1983, c. 576, §1 (NEW) .]

4. Programs for children 4 years of age and 5 years of age. Encourage the development of public preschool programs or 2-year kindergartens in conformity with section 5201, subsection 2, paragraph C and other appropriate programs to address the needs of children 4 years of age and 5 years of age;

[ 2007, c. 141, §3 (AMD) .]

5. Multigrade classrooms. Establish classroom units of more than one grade level;

[ 1989, c. 548, §4 (AMD) .]

6. Learning environment. Develop a learning environment which would encourage each student to learn and progress at that student's own functional level;

[ 1989, c. 548, §4 (AMD) .]

7. Transition. Facilitate the transition of children from preschool programs to public school programs;

[ 2015, c. 183, §1 (AMD) .]

8. Family outreach. Provide family outreach and support programs designed to improve parent-school relations and parenting skills; and

[ 2015, c. 183, §1 (AMD) .]

9. Early childhood statewide assessments. The use of early childhood statewide assessment tools pursuant to chapter 222 to inform instruction and to communicate effectively with parents. An early childhood statewide assessment must avoid inappropriate use of assessment information; specifically, the assessment may not result in labeling children, restricting kindergarten entry or predicting children's future academic and life success.

[ 2015, c. 183, §2 (NEW) .]

SECTION HISTORY

1983, c. 576, §1 (NEW). 1989, c. 548, §§3-5 (AMD). 2007, c. 141, §3 (AMD). 2015, c. 183, §§1, 2 (AMD). 2015, c. 267, Pt. C, §2 (AMD).



20-A §4253. Local early childhood programs (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 576, §1 (NEW). 1989, c. 548, §6 (AMD). 1997, c. 534, §1 (AMD). 2007, c. 141, §4 (RP).



20-A §4253-A. Model program grants (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 548, §7 (NEW). 1997, c. 534, §2 (RP).



20-A §4254. Funding

1. Allowable costs. Allowable costs are the cost of implementing approved plans; these costs may be added to the school unit's subsidizable costs under chapter 606-B.

[ 2005, c. 2, Pt. D, §17 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2. First and 2nd years.

[ 1997, c. 534, §3 (RP) .]

3. Third and subsequent years.

[ 1997, c. 534, §3 (RP) .]

SECTION HISTORY

1983, c. 576, §1 (NEW). 1989, c. 548, §8 (AMD). 1997, c. 534, §3 (AMD). 2005, c. 2, §D17 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §4255. Coordinated early childhood programs for children 4 years of age (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 368, §1 (NEW). 2007, c. 141, §5 (RP).






Subchapter 3: PUBLIC PRESCHOOL PROGRAMS FOR CHILDREN 4 YEARS OF AGE

20-A §4271. Start-up funding for public preschool programs

1. Start-up funding. To the extent the State provides adequate start-up funding, school administrative units may operate public preschool programs or provide for students to participate in such programs in accordance with the requirements of this Title. For the purposes of this subchapter, "start-up funding" means a one-time, start-up grant awarded to a qualified school administrative unit that submits an implementation plan that is approved by the department for the operation of a new or expanded public preschool program.

[ 2013, c. 581, §3 (NEW) .]

2. Allowable costs. Beginning with the 2015-2016 school year and for each subsequent school year, the State may provide start-up funding for the allowable costs to operate public preschool programs for children 4 years of age under this subchapter.

[ 2013, c. 581, §3 (NEW) .]

3. Grant funds. Beginning with the 2015-2016 school year and for each subsequent school year, the commissioner may provide start-up funding to qualified school administrative units to operate public preschool programs for children 4 years of age. Grants provided for allowable costs for approved public preschool programs must be provided from state, federal or private funds appropriated, allocated or authorized by the Legislature for that purpose and must include $4,000,000 annually in revenues distributed from general purpose aid for local schools that the department receives from casino slot machines or casino table games pursuant to section 15671, subsection 5-A. Any balance of funds appropriated, allocated or authorized by the Legislature remaining at the end of a fiscal year do not lapse and are carried forward to the next fiscal year to carry out the purposes of this subchapter.

[ 2013, c. 581, §3 (NEW) .]

4. Qualifications; rules. To qualify for a grant under this section, a school administrative unit must submit an implementation plan to the department for the operation of a new or expanded public preschool program. The qualifications established for implementation plans must contain standards and best practices for public preschool programs and must encourage a school administrative unit to demonstrate coordination with other early childhood programs in the community to maximize resources and provide comprehensive services to meet the needs of children 4 years of age in accordance with this subchapter and rules adopted by the commissioner. In awarding grants under this section, the commissioner shall give priority to a qualified school administrative unit that has a greater percentage of economically disadvantaged students as determined pursuant to section 15675, subsection 2 than other qualified school administrative units under this subsection and in accordance with the following order of preference:

A. The first preference must be to award grant funds to a qualified school administrative unit that does not operate a public preschool program and that submits a plan for the development and operation of a new public preschool program; and [2013, c. 581, §3 (NEW).]

B. The 2nd preference must be to award grant funds to a qualified school administrative unit that operates a public preschool program and that submits a plan for the development and operation of an expanded public preschool program. [2013, c. 581, §3 (NEW).]

The commissioner shall adopt rules that establish criteria for the approval of implementation plans and for the awarding of start-up funds for the allowable costs of operating public preschool programs. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 581, §3 (NEW) .]

5. Application for federal public preschool funds. The department may apply for assistance from the Federal Government for the development of public preschool programs for children 4 years of age on behalf of school administrative units in the State. The department shall administer any federal funds received for the benefit of public preschool programs in the State. As the designated state agency authorized to administer federal funds, the department shall develop a state plan and application for funding public preschool programs and shall disburse federal funds as authorized and required by applicable federal law. Beginning in fiscal year 2015-16, the department shall provide any federal funds received to qualified school administrative units as part of the start-up funding provided for the development and operation of public preschool programs under this section. If federal funds are used as part of the start-up funds to operate new or expanded public preschool programs, the students enrolled in these programs must be considered subsidizable pupils for purposes of state subsidy calculations pursuant to chapter 606-B.

[ 2013, c. 581, §3 (NEW) .]

SECTION HISTORY

2013, c. 581, §3 (NEW).









Chapter 205: SECONDARY SCHOOLS

Subchapter 1: APPROVAL AND ACCREDITATION

20-A §4401. Approval (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A16,A25 (RP). 1985, c. 142, §1 (AMD).



20-A §4402. Removal of basic approval (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §44 (AMD). 1983, c. 859, §§A17,A25 (RP). 1985, c. 142, §1 (AMD).



20-A §4403. Nonrenewal of basic approval (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A18,A25 (RP). 1985, c. 142, §1 (AMD).



20-A §4404. Accreditation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A18,A25 (RP). 1985, c. 142, §1 (AMD).



20-A §4405. Private schools (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A18,A25 (RP). 1985, c. 142, §1 (AMD).



20-A §4406. Junior high school defined (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §45 (AMD). 1983, c. 859, §§A19,A25 (RP). 1983, c. 862, §54 (AMD). 1985, c. 142, §1 (AMD). 1985, c. 506, §§A32,33 (RP).









Chapter 206: ELEMENTARY AND SECONDARY SCHOOLS

Subchapter 1: BASIC SCHOOL APPROVAL

20-A §4501. Duty of school units

In accordance with the policy expressed in section 2, every school administrative unit shall raise annually sufficient funds to maintain or support elementary and secondary schools to provide free education for its resident students at all grade levels. These schools shall meet the requirements of basic school approval. To the extent the State provides adequate start-up funding, a school administrative unit may offer an opportunity for every child 4 years of age residing in the school administrative unit to attend a public preschool program, or a program affiliated with the school administrative unit, meeting the requirements of basic school approval. It is the goal of the State to provide adequate start-up funding to ensure that public preschool programs for children 4 years of age are offered by all school administrative units by the 2018-2019 school year. [2013, c. 581, §4 (AMD).]

1. Assessment. The commissioner shall adopt rules that strongly encourage the use of a uniform common statewide assessment program for kindergarten, which may be used by school administrative units in addition to other quality assessments school administrative units determine to be necessary beginning with the 2016-2017 school year. The uniform common statewide assessment must be designed to measure student comprehension of academic content and mastery of related skills and cover such areas as physical health and motor development; social and emotional development; learning styles; language and literacy; and general cognition. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 581, §4 (NEW) .]

2. Grant funds. Beginning with the 2015-2016 school year, in accordance with this section, the department, if funds are available, shall award grants pursuant to section 4271 to each qualified school administrative unit equal to the school administrative unit's allowable costs to implement the approved plan to develop and operate a new or expanded public preschool program. Grant funds must be used to fund the allowable costs of the implementation plan not otherwise subsidized by the State.

[ 2013, c. 581, §4 (NEW) .]

SECTION HISTORY

1983, c. 859, §§A20,A25 (NEW). 1985, c. 142, §1 (AMD). 1985, c. 797, §31 (AMD). 2007, c. 141, §6 (AMD). 2013, c. 581, §4 (AMD).



20-A §4502. School approval requirements

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. General requirements. Elementary and secondary schools and school administrative units, including an educational program or school located in or operated by a juvenile correctional facility, shall meet all requirements of the system of learning results as established in section 6209 as well as other requirements of this Title and other statutory requirements applicable to the public schools and basic school approval standards. Each school administrative unit shall prepare and implement a comprehensive education plan that is aligned with the system of learning results, focused on the learning of all students and oriented to continuous improvement. The comprehensive education plan must include a plan for transitioning to proficiency-based graduation in accordance with section 4722-A. This plan must also address all other plans required by the department.

[ 2011, c. 669, §3 (AMD) .]

2. Curriculum requirements. Schools must meet all curriculum requirements established in chapter 207-A. Schools that offer public preschool programs shall demonstrate curriculum practice for those programs that implements the Maine early childhood learning guidelines and is appropriate for the age and development level of the children.

[ 2009, c. 313, §1 (AMD) .]

3. School year. Schools shall comply with section 4801.

[ 1983, c. 859, Pt. A, §§20, 25 (NEW) .]

4. Staff qualifications. School boards shall employ only teachers and other educational personnel who are properly certified in accordance with certification rules adopted pursuant to chapter 502 and other professional personnel who hold appropriate professional licenses issued by the State.

[ 1983, c. 859, Pt. A, §§20, 25 (NEW) .]

4-A. Affirmative action plan. Each school administrative unit shall develop an affirmative action plan in accordance with Title 5, chapter 65 as part of the school approval process and update this plan annually as necessary. The affirmative action plan must include a description of the status of the unit's nondiscriminatory hiring practice provided in section 1001, subsection 13 and plans for in-service training programs on gender equity for teachers, administrators and school boards. The unit shall submit any update of the plan annually to the commissioner.

[ 2013, c. 506, §8 (AMD) .]

4-B. Economic discrimination. A school board may consider the economic conditions within its geographical area of jurisdiction in assigning pupils to schools within a school administrative unit or a centralized education program but may not make assignments solely on the basis of economic condition.

[ 1993, c. 644, §1 (NEW) .]

5. Other requirements. The state board and the commissioner shall jointly adopt basic school approval rules governing school administrative units and elementary and secondary schools. These rules must set minimum requirements in the following areas, incorporating such requirements as are established by statute:

A. Instructional time, including a minimum school day and week; [1983, c. 859, Pt. A, §§20, 25 (NEW).]

B. Staffing, including student-teacher ratios that permit maximum student-teacher ratios of 25:1 school-wide for kindergarten to grade 8 and maximum student-teacher ratios of 30:1 school-wide for grades 9 to 12; [2009, c. 313, §2 (AMD).]

C. Physical facilities, incorporating the school construction rules of the state board; [1983, c. 859, Pt. A, §§20, 25 (NEW).]

D. Requirements for equipment and libraries; [2009, c. 313, §2 (AMD).]

E. Minimum school size, but including recognition of geographically isolated schools; [1983, c. 859, Pt. A, §§20, 25 (NEW).]

F. Grade and program organization; [1983, c. 859, Pt. A, §§20, 25 (NEW).]

G. Assessment and evaluation of student performance; [1983, c. 859, Pt. A, §§20, 25 (NEW).]

H. Student personnel services, including guidance and counseling and, notwithstanding any rules adopted by the department, comprehensive guidance plans to be approved by the commissioner; [2009, c. 313, §2 (AMD).]

I. Records, record keeping and reporting requirements; [1983, c. 859, Pt. A, §§20, 25 (NEW).]

J. Health, sanitation and safety requirements, including compliance with section 6302; [1991, c. 181, §1 (AMD).]

K. School improvement; [1997, c. 428, §1 (AMD).]

L. [2001, c. 454, §13 (RP).]

L-1. A plan for training and development of all personnel that is aligned with the system of learning results as established in section 6209; [2001, c. 454, §14 (NEW).]

M. The use of time-out areas, administered in accordance with requirements adopted by the department and with this paragraph. The use of a time-out area is subject to the following:

(1) The time-out area must be well ventilated and sufficiently lighted. The time-out area may not be locked; and

(2) The time-out area must be designed to ensure the safety of the student so that the student is supervised by a professional staff member in the room or can be observed from outside of the time-out area and can be heard by a person supervising the time-out area; [2009, c. 313, §2 (AMD).]

N. Preparation of a written local policy and implementation of training for all unlicensed personnel who administer medication in accordance with the requirements under section 254, subsection 5; [2007, c. 141, §8 (AMD).]

O. Preparation of a written local policy and implementation of training for all guidance counselors and school personnel who administer reintegration planning pursuant to section 254, subsection 12, who participate in a reintegration team and who have access to confidential criminal justice information regarding juveniles pursuant to section 1055, subsection 12; and [2007, c. 141, §9 (AMD).]

P. Provision of family outreach and support programs designed to improve parent-school relations and parenting skills consistent with section 4252, subsection 8. [2007, c. 141, §10 (NEW).]

[ 2009, c. 313, §2 (AMD) .]

5-A. Application.

[ 2009, c. 313, §3 (RP) .]

5-B. Suicide awareness education and training. Each school administrative unit shall develop a plan for suicide prevention awareness education for all school personnel and suicide prevention and intervention training for certain personnel in accordance with this subsection.

A. Beginning in the 2014-2015 school year for high schools and in the 2015-2016 school year for elementary and middle schools, a one-hour to 2-hour in-service training module in suicide prevention awareness must be completed by all school personnel. School personnel shall complete the training module by the commencement of the school year or, for those employees who are newly hired, within 6 months from the beginning of employment. Suicide prevention awareness education must be repeated every 5 years. [2013, c. 53, §1 (NEW).]

B. Beginning in the 2014-2015 school year, a one-day course in suicide prevention and intervention training that will result in at least 2 school personnel trained in suicide prevention and intervention must be implemented by each school administrative unit and by each island, charter and public school that is not in a school administrative unit. Additional trained school personnel above the minimum of 2 must receive the training if the number of students in the school administrative unit is above 1,000 as follows:

(1) For 1,001 to 1,500 students, one additional school employee;

(2) For 1,501 to 2,000 students, 2 additional school personnel;

(3) For 2,001 to 2,500 students, 3 additional school personnel;

(4) For 2,501 to 3,000 students, 4 additional school personnel;

(5) For 3,001 to 3,500 students, 5 additional school personnel;

(6) For 3,501 to 4,000 students, 6 additional school personnel;

(7) For 4,001 to 4,500 students, 7 additional school personnel;

(8) For 4,501 to 5,000 students, 8 additional school personnel;

(9) For 5,001 to 5,500 students, 9 additional school personnel;

(10) For 5,501 to 6,000 students, 10 additional school personnel;

(11) For 6,001 to 6,500 students, 11 additional school personnel;

(12) For 6,501 to 7,000 students, 12 additional school personnel;

(13) For 7,001 to 7,500 students, 13 additional school personnel; and

(14) For 7,501 or more students, 14 additional school personnel.

Suicide prevention and intervention training must be repeated every 5 years. [2013, c. 53, §1 (NEW).]

C. Suicide prevention awareness education and suicide prevention and intervention training under this subsection must conform to national guidelines adopted by organizations that offer best practices, research-based training. [2013, c. 53, §1 (NEW).]

D. Training pursuant to this subsection must count toward satisfaction of professional development requirements for the department and certification requirements for teachers and other professional personnel under chapters 501 and 502. [2013, c. 53, §1 (NEW).]

The department shall adopt rules to implement this subsection. The rules must include, but are not limited to, implementation standards for suicide prevention awareness education and for suicide prevention and intervention training. Standards adopted for suicide prevention awareness education must be made available on the department’s publicly accessible website. Rules adopted pursuant to this subsection before July 1, 2014 are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Beginning July 1, 2014, rules adopted by the department pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 53, §1 (NEW) .]

5-C. Child sexual abuse prevention education and response. Beginning in the 2017-2018 school year, a school administrative unit that operates a public preschool program or an elementary school shall adopt a written local policy for child sexual abuse prevention education and response that is consistent with the model policy developed by the commissioner pursuant to section 254, subsection 18.

[ 2015, c. 292, §2 (NEW) .]

6. Annual report on comprehensive education plan. The superintendent shall make an annual report of progress on the comprehensive education plan, developed pursuant to subsection 1, to the citizens of the school administrative unit. The school board shall annually review and approve the plan. The superintendent shall certify progress on the plan to the commissioner on an annual basis and shall submit to the commissioner a copy of the minutes of the school board meeting at which the school board reviewed and approved the plan.

[ 2011, c. 669, §4 (AMD) .]

7. Juvenile corrections facilities. An educational program or school for juveniles located in or operated by a correctional facility must be reviewed for approval by the department on an annual basis, with special attention paid to alternative educational programming and discharge planning and related transition services provided to juveniles who are released from juvenile correctional facilities and enrolled in public schools in the State. The department shall report to the joint standing committees of the Legislature having jurisdiction over appropriations, criminal justice and education matters on the results of the review by January 15th of each year.

[ 2001, c. 452, §11 (AMD) .]

8. Waivers. The commissioner may grant a school administrative unit a waiver of one or more school approval requirements upon receipt of an application from the school administrative unit that includes the basis for the waiver request and a plan to reduce reliance on waivers in subsequent years.

A. Financial hardship is one criterion the commissioner must consider in determining whether to grant a waiver. [2011, c. 669, §5 (NEW).]

B. (TEXT EFFECTIVE UNTIL 7/1/20) (TEXT REPEALED 7/1/20) A request to waive the requirement for a transition plan to proficiency-based graduation in accordance with section 4722-A by January 1, 2017 must include specific information about the reason for the waiver request and a date by which the proficiency-based graduation requirement will be met. Any waiver granted by the commissioner under this paragraph must require an annual report to the commissioner on the school administrative unit's progress toward meeting the requirements of section 4722-A. This paragraph is repealed July 1, 2020. [2011, c. 669, §5 (NEW).]

C. (TEXT EFFECTIVE UNTIL 7/1/20) (TEXT REPEALED 7/1/20) The commissioner shall provide a report to the joint standing committee of the Legislature having jurisdiction over education matters by February 1st annually on the number of waivers provided pursuant to paragraph B, including the reasons for the waivers granted. The commissioner shall promptly post the annual report submitted pursuant to this paragraph on the department's publicly accessible website.

This paragraph is repealed July 1, 2020. [2011, c. 669, §5 (NEW).]

[ 2011, c. 669, §5 (AMD) .]

9. Public preschool programs for children 4 years of age. To the extent the State provides adequate start-up funding for a public preschool program for children 4 years of age, a school administrative unit that does not have a public preschool program for children 4 years of age may develop a public preschool program implementation plan for children 4 years of age for submission to and approval by the department. Evaluation and approval of the proposal must include consideration of at least the following factors:

A. Demonstrated coordination with other early childhood programs in the community to maximize resources; [2007, c. 141, §11 (NEW).]

B. Consideration of the extended child care needs of working parents; and [2007, c. 141, §11 (NEW).]

C. Provision of public notice regarding the proposal to the community being served, including the extent to which public notice has been disseminated broadly to other early childhood programs in the community. [2007, c. 141, §11 (NEW).]

Beginning with the 2015-2016 school year, the commissioner may provide start-up funding as set forth in section 4271 to school administrative units to implement or expand public preschool programs for children 4 years of age as required under this subsection.

[ 2013, c. 581, §5 (AMD) .]

SECTION HISTORY

1983, c. 859, §§A20,A25 (NEW). 1985, c. 142, §1 (AMD). 1985, c. 774, §§4,11 (AMD). 1989, c. 415, §11 (AMD). 1989, c. 889, §7 (AMD). 1991, c. 9, §II2 (AMD). 1991, c. 181, §1 (AMD). 1991, c. 622, §§X1-3 (AMD). 1991, c. 824, §A32 (AMD). 1993, c. 644, §1 (AMD). 1995, c. 527, §§1-3 (AMD). 1997, c. 428, §§1-3 (AMD). 1997, c. 696, §§1,2 (AMD). 1999, c. 669, §§5-7 (AMD). 1999, c. 770, §§1,2 (AMD). 1999, c. 790, §N1 (AMD). 2001, c. 452, §§8-11 (AMD). 2001, c. 454, §§12-16 (AMD). 2007, c. 141, §§7-11 (AMD). 2009, c. 313, §§1-3 (AMD). 2011, c. 669, §§3-5 (AMD). 2013, c. 53, §1 (AMD). 2013, c. 506, §8 (AMD). 2013, c. 581, §5 (AMD). 2015, c. 292, §2 (AMD).



20-A §4503. Secondary school organizations

1. Two years. A secondary school shall include not fewer than 2 consecutive grades from grades 9 to 12.

[ 1983, c. 859, Pt. A, §§ 20, 25 (NEW) .]

2. Junior high school or middle school. A junior high school or middle school is a school that maintains a diversified program of studies of 2 or more consecutive grades from grades 6 to 9, which meets basic school approval and applicable curriculum requirements. A junior high school or middle school may be maintained in connection with or as part of an approved secondary school.

[ 2009, c. 313, §4 (AMD) .]

SECTION HISTORY

1983, c. 859, §§A20,A25 (NEW). 1985, c. 142, §1 (AMD). 2009, c. 313, §4 (AMD).



20-A §4504. Implementation and enforcement

1. Implementation. The commissioner shall determine which schools and school units are in compliance with the basic school approval standards, in accordance with the procedures of the basic school approval rules and the provisions of this Title.

[ 1983, c. 859, Pt. A, §§20, 25 (NEW) .]

2. Comprehensive review. The commissioner shall conduct a comprehensive review of a school administrative unit in accordance with the school assistance process established in section 6210, based on a review of the school administrative unit's comprehensive education plan and student achievement data, or as part of an inspection in accordance with section 258-A.

[ 2009, c. 313, §5 (AMD) .]

3. Rules. Basic school approval rules shall be adopted and enforced in accordance with section 6801-A and the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1983, c. 859, Pt. A, §§20, 25 (NEW) .]

SECTION HISTORY

1983, c. 859, §§A20,A25 (NEW). 1985, c. 142, §1 (AMD). 1991, c. 622, §X4 (AMD). 1993, c. 435, §4 (AMD). 1993, c. 435, §14 (AFF). 1995, c. 527, §4 (AMD). 1997, c. 696, §3 (AMD). 2001, c. 454, §17 (AMD). 2005, c. 446, §1 (AMD). 2009, c. 313, §5 (AMD).






Subchapter 2: ACCREDITATION

20-A §4511. Accreditation requirements

1. General authorization. The state board and the commissioner shall jointly adopt rules establishing accreditation standards for secondary and elementary schools of the State.

[ 1983, c. 859, Pt. A, §§20, 25 (NEW) .]

2. Intent. Accreditation standards are intended to encourage excellence in school programs. The rules shall include such components as the quality and variety of instructional programs, the credentials, experience and general performance of staff and adequacy of school facilities.

[ 1983, c. 859, Pt. A, §§20, 25 (NEW) .]

3. Specific requirements. In addition to standards that are adopted in subsection 1, accreditation standards shall include, but not be limited to, the following.

A. The school has a clearly written statement reflective of the needs, beliefs and values of the school community. It is supported by stated goals and objectives and is consistent with the district's philosophy. [1987, c. 395, Pt. A, §66 (RPR).]

B. The school is effectively managed and provides leadership that promotes the achievement of educational excellence. [1987, c. 395, Pt. A, §66 (RPR).]

C. The school demonstrates evidence of a well planned and periodically evaluated curriculum which has consistently resulted in exemplary educational programming. [1987, c. 395, Pt. A, §66 (RPR).]

D. The school demonstrates a carefully coordinated effort to provide instructional processes which have consistently resulted in a learning environment which promotes excellence. A variety of instructional techniques is used by a majority of the teachers. [1987, c. 395, Pt. A, §66 (RPR).]

E. The school has a carefully planned staff development program guided by sound educational theory that promotes exemplary practices. [1987, c. 395, Pt. A, §66 (RPR).]

F. The school has a climate which promotes individual self-esteem, high expectations for achievement and a positive attitude toward learning. [1987, c. 395, Pt. A, §66 (RPR).]

G. The school has a collaboratively planned community relations program which promotes close cooperation between the school and the community toward the achievement of the school's goals and objectives. [1987, c. 395, Pt. A, §66 (RPR).]

H. The school facility offers an effective setting for the delivery of high quality programs and services. [1987, c. 395, Pt. A, §66 (RPR).]

I. [1987, c. 395, Pt. A, §66 (RP).]

[ 1987, c. 395, Pt. A, §66 (RPR) .]

SECTION HISTORY

1983, c. 859, §§A20,A25 (NEW). 1985, c. 142, §1 (AMD). 1987, c. 395, §A66 (AMD).



20-A §4512. Implementation

1. Accreditation optional. Any approved school may, through its school board, apply for accreditation.

[ 1983, c. 859, Pt. A, §§ 20, 25 (NEW) .]

2. Implementation. The commissioner shall determine which schools and school units meet the requirements of accreditation, in accordance with adopted rules and this Title.

[ 1983, c. 859, Pt. A, §§ 20, 25 (NEW) .]

3. Comprehensive reviews. The commissioner shall, on a one-year to 5-year cycle, make a comprehensive review of each accredited school to determine whether the school is continuing to meet the accreditation standards.

[ 1983, c. 859, Pt. A, §§ 20, 25 (NEW) .]

4. Rules. Accreditation rules shall be adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1983, c. 859, Pt. A, §§ 20, 25 (NEW) .]

5. Accreditation process. All school administrative units operating a secondary school shall undergo the state accreditation process on a 5-year cycle as established by the commissioner starting in the 1989-90 school year. Upon request from a secondary school, the commissioner shall have the authority to grant a waiver from the accreditation process. The commissioner shall grant a waiver on the basis of extenuating circumstances as defined by rule.

[ 1987, c. 395, Pt. A, §67 (AMD) .]

SECTION HISTORY

1983, c. 859, §§A20,A25 (NEW). 1985, c. 142, §1 (AMD). 1987, c. 395, §A67 (AMD).



20-A §4513. Cooperative effort

The rules may also establish alternate procedures for accreditation of secondary schools jointly with the New England Association of Schools and Colleges or its successor. [1983, c. 859, Pt. A, §§ 20, 25 (NEW).]

SECTION HISTORY

1983, c. 859, §§A20,A25 (NEW). 1985, c. 142, §1 (AMD).



20-A §4514. Costs of accreditation process

The commissioner may require that schools applying for state accreditation pay the direct costs of the advisory committee, such as housing and meals of visiting committees, but these costs may not include the actual costs, salaries or general overhead expenses of the department. [1983, c. 859, Pt. A, §§ 20, 25 (NEW).]

SECTION HISTORY

1983, c. 859, §§A20,A25 (NEW). 1985, c. 142, §1 (AMD).



20-A §4515. Accreditation; evaluation and recommendation

The commissioner shall confer accreditation to those schools which meet established accreditation standards in accordance with the procedures established by rule. [1983, c. 859, Pt. A, §§ 20, 25 (NEW).]

A school may not be accredited until it has been evaluated and recommended for accreditation by an advisory committee of qualified personnel, including persons from outside the department. [1983, c. 859, Pt. A, §§ 20, 25 (NEW).]

SECTION HISTORY

1983, c. 859, §§A20,A25 (NEW). 1985, c. 142, §1 (AMD).



20-A §4516. Rules

1. Adoption of rules. Accreditation rules shall be adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1983, c. 859, Pt. A, §§ 20, 25 (NEW) .]

2. Advisory committee. The commissioner, with the approval of the state board, shall appoint an advisory committee of professional and lay people to advise him in the adoption of accreditation standards.

[ 1983, c. 859, Pt. A, §§ 20, 25 (NEW) .]

SECTION HISTORY

1983, c. 859, §§A20,A25 (NEW). 1985, c. 142, §1 (AMD).



20-A §4517. Waiver of requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §X5 (NEW). 1995, c. 527, §5 (AMD). 1997, c. 696, §4 (AMD). 1999, c. 790, §N2 (AMD). 2009, c. 313, §6 (RP).






Subchapter 3: GUIDANCE AND TECHNICAL ASSISTANCE

20-A §4520. Guidance and technical assistance by the department

The commissioner shall provide guidance and technical assistance to school personnel, consistent with available resources, to aid them in meeting basic school approval requirements and established accreditation standards and to achieve general improvement in such areas as curriculum, school management, teaching and student assessment. This assistance may be given by departmental staff and by school approval specialists employed for limited periods. [1983, c. 859, Pt. A, §§ 20, 25 (NEW).]

SECTION HISTORY

1983, c. 859, §§A20,A25 (NEW).









Chapter 207: CURRICULUM

20-A §4601. Basic curriculum (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §46 (AMD). 1983, c. 859, §§C4,C7 (RP). 1983, c. 862, §55 (AMD). 1985, c. 506, §§A34,35 (AMD).



20-A §4602. Languages of instruction (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §47 (AMD). 1983, c. 859, §§C4,C7 (RP).



20-A §4603. Industrial education (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§C4,C7 (RP).



20-A §4604. Driver education (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§C4,C7 (RP). 1987, c. 216, §1 (AMD). 1989, c. 502, §A54 (AMD).



20-A §4605. Agricultural and natural resource education; curricula and resource materials (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 532, §3 (NEW). 1983, c. 859, §§C4,C7 (RP).






Chapter 207-A: INSTRUCTION

Subchapter 1: GENERAL REQUIREMENTS

20-A §4701. English as language of instruction

The language of instruction in elementary and secondary schools shall meet these requirements. [1983, c. 859, Pt. C, §§ 5, 7 (NEW).]

1. Basic language. The basic language of instruction in all schools shall be the English language.

[ 1983, c. 859, Pt. C, §§ 5, 7 (NEW) .]

2. Exceptions. A school may provide instruction in a language other than English in the following circumstances, subject to approval of the commissioner:

A. Transitional instruction using bilingual techniques may be provided to students of limited proficiency in English; and [1983, c. 859, Pt. C, §§ 5, 7 (NEW).]

B. Schools may also establish bilingual programs for the purpose of providing proficiency in both English and a 2nd language. [1983, c. 859, Pt. C, §§ 5, 7 (NEW).]

[ 1983, c. 859, Pt. C, §§ 5, 7 (NEW) .]

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW).



20-A §4702. Special education

Elementary and secondary schools shall provide special education and related services in accordance with chapters 301 and 303. [1983, c. 859, Pt. C, §§ 5, 7 (NEW).]

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW).



20-A §4703. Instruction for individual students

Elementary and secondary schools shall provide students with opportunities for learning in multiple pathways that may include the following: [2009, c. 313, §7 (AMD).]

1. Career and technical education. Career and technical education;

[ 2009, c. 313, §7 (NEW) .]

2. Alternative education programs. Alternative education programs;

[ 2009, c. 313, §7 (NEW) .]

3. Apprenticeships. Apprenticeships;

[ 2009, c. 313, §7 (NEW) .]

4. Career academies. Career academies;

[ 2009, c. 313, §7 (NEW) .]

5. Advanced placements. Advanced placements;

[ 2009, c. 313, §7 (NEW) .]

6. Online courses. Online courses;

[ 2009, c. 313, §7 (NEW) .]

7. Adult education. Adult education;

[ 2009, c. 313, §7 (NEW) .]

8. Dual enrollment. Dual enrollment; or

[ 2009, c. 313, §7 (NEW) .]

9. Gifted and talented programs. Gifted and talented programs.

[ 2009, c. 313, §7 (NEW) .]

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW). 2009, c. 313, §7 (AMD).



20-A §4704. Courses prescribed by the commissioner

The commissioner shall prescribe by rule the basic courses of study that are in alignment with the system of learning results as established in section 6209 for the elementary and secondary schools, consistent with the requirements of this chapter, and may include minimum time requirements and performance standards. [2001, c. 454, §18 (AMD).]

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW). 2001, c. 454, §18 (AMD).



20-A §4705. Courses prescribed by local boards

The school board of each school administrative unit may prescribe instructional requirements in addition to minimum state requirements, subject to approval by the commissioner. [1983, c. 859, Pt. C, §§ 5, 7 (NEW).]

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW).



20-A §4706. Instruction in American history, Maine studies and Maine Native American history

Instruction in American history, government, citizenship and Maine studies must be aligned with the parameters for essential instruction and graduation requirements established under section 6209. [2009, c. 313, §8 (AMD).]

1. American history. American history, government and citizenship, including the Constitution of the United States, the Declaration of Independence, the importance of voting and the privileges and responsibilities of citizenship, must be taught in and required for graduation from all elementary and secondary schools, both public and private.

[ 2009, c. 313, §9 (AMD) .]

2. Maine studies. Maine history, including the Constitution of Maine, Maine geography and environment and the natural, industrial and economic resources of Maine and Maine's cultural and ethnic heritage, must be taught. A required component of Maine studies is Maine Native American studies, which must be included in the review of content standards and performance indicators of the learning results conducted in accordance with section 6209, subsection 4. The Maine Native American studies must address the following topics:

A. Maine tribal governments and political systems and their relationship with local, state, national and international governments; [2003, c. 510, Pt. B, §5 (RPR).]

B. Maine Native American cultural systems and the experience of Maine tribal people throughout history; [2003, c. 510, Pt. B, §5 (RPR).]

C. Maine Native American territories; and [2003, c. 510, Pt. B, §5 (RPR).]

D. Maine Native American economic systems. [2003, c. 510, Pt. B, §5 (RPR).]

[ 2003, c. 510, Pt. B, §5 (RPR) .]

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW). 1991, c. 655, §4 (AMD). 2001, c. 403, §1 (AMD). 2001, c. 454, §§19,20 (AMD). 2001, c. 667, §A42 (AMD). 2003, c. 510, §B5 (AMD). 2009, c. 313, §§8,9 (AMD).



20-A §4707. Instruction in Braille and Nemeth Code

Schools may offer instruction in Braille and Nemeth Code as part of the school curriculum. When Braille or Nemeth Code courses are offered, schools shall determine appropriate credit for completion of those courses. [1989, c. 80, (NEW).]

SECTION HISTORY

1989, c. 80, (NEW).



20-A §4708. Grades final

When grades are given for any course of instruction offered by a school, the grade awarded to a student is the grade determined by the teacher of the course and the determination of a student's grade by that teacher, in the absence of clerical or mechanical mistake, fraud, bad faith or incompetence, is final. [1991, c. 248, (NEW).]

SECTION HISTORY

RR 1991, c. 1, §25 (COR). 1991, c. 248, (NEW). 1991, c. 292, §1 (NEW).



20-A §4709. Blind students; instruction in Braille

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Braille" means the system of reading and writing through touch, commonly known as standard English Braille. [1991, c. 292, §1 (NEW).]

B. "Student" means any student who is blind or any student eligible for special education services for the visually impaired. [1991, c. 292, §1 (NEW).]

[ 1991, c. 292, §1 (NEW) .]

2. Level of instruction; individualized education plan. Instruction in Braille reading and writing for a student who has been evaluated as needing Braille through the individualized education plan should be sufficient to enable each student to communicate effectively and efficiently at that student's intellectual level. The individualized education plan for each student who has been evaluated as needing Braille must specify:

A. The method of implementation utilizing Braille as a primary mode of learning through integration with normal classroom activities; and [1991, c. 292, §1 (NEW).]

B. The level of competency in Braille reading and writing to be achieved by the end of the period covered by the individualized education plan. [1991, c. 292, §1 (NEW).]

[ 1991, c. 292, §1 (NEW) .]

3. Certification.

[ 2013, c. 506, §9 (RP) .]

SECTION HISTORY

RR 1991, c. 1, §25 (RNU). 1991, c. 292, §1 (NEW). 2013, c. 506, §9 (AMD).



20-A §4710. Kindergarten to grade 12 interventions

By the school year that begins in the fall of 2012 all school administrative units shall develop and implement a system of interventions for kindergarten to grade 12 that provide each student who is not progressing toward meeting the content standards of the parameters for essential instruction and graduation requirements with different learning experiences or assistance to achieve the standard. The interventions must be specific, timely and based upon ongoing formative assessments that continuously monitor student progress. [2009, c. 313, §10 (NEW).]

SECTION HISTORY

2009, c. 313, §10 (NEW).



20-A §4710-A. Agricultural studies

1. Agricultural studies. Agricultural studies may be taught in and infused or integrated into the curriculum of public and private elementary and secondary schools. Agricultural studies may address, but need not be limited to:

A. The importance of agriculture in the State's history and development; [2013, c. 106, §1 (NEW).]

B. The connections between the farm and daily life; [2013, c. 106, §1 (NEW).]

C. The economics of agriculture and its importance to the State's economy; [2013, c. 106, §1 (NEW).]

D. The importance of knowing where food comes from and the ecology of growing food; and [2013, c. 106, §1 (NEW).]

E. The importance of eating healthy food and its role in combating childhood obesity. [2013, c. 106, §1 (NEW).]

A school offering agricultural studies may make use of resources and materials developed and provided by the Commissioner of Agriculture, Conservation and Forestry and the Maine Agriculture in the Classroom Council in accordance with Title 7, chapter 8-D.

[ 2013, c. 106, §1 (NEW) .]

SECTION HISTORY

2013, c. 106, §1 (NEW).



20-A §4710-B. Dyslexia screening

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Alphabet knowledge" means the ability to name, distinguish shapes of, write and identify the sounds of the letters of the alphabet. [2015, c. 338, §1 (NEW).]

B. "Decoding" means the ability to apply knowledge of letter-sound relationships. [2015, c. 338, §1 (NEW).]

C. "Dyslexia" means a condition that is neurological in origin and characterized by difficulties with accurate or fluent word recognition and by poor spelling and decoding abilities that typically result from a deficit in the phonological component of language that is often unexpected in relation to other cognitive abilities and in relation to the provision of effective classroom instruction; the secondary consequences of dyslexia may include problems in reading comprehension and reduced reading experience that can impede growth of vocabulary and background knowledge. [2015, c. 338, §1 (NEW).]

D. "Encoding" means the ability to put ideas into messages to be delivered to and understood by other people. [2015, c. 338, §1 (NEW).]

E. "Phonological and phonemic awareness" means awareness of the phonological structure of words. [2015, c. 338, §1 (NEW).]

F. "Rapid naming" means the ability to connect visual and verbal information by giving appropriate names to common objects, colors, letters and digits. [2015, c. 338, §1 (NEW).]

G. "Sound-symbol recognition" means the ability to understand the relationship between symbols or combinations of symbols and the sounds they make. [2015, c. 338, §1 (NEW).]

[ 2015, c. 338, §1 (NEW) .]

2. Dyslexia screening. Beginning in the 2016-2017 school year, a school administrative unit shall screen for dyslexia students from kindergarten to grade 2 who have difficulty, as identified by a classroom teacher, in an area described in paragraphs A to F. The screening of a student must include an examination of the student's:

A. Phonological and phonemic awareness; [2015, c. 338, §1 (NEW).]

B. Sound-symbol recognition; [2015, c. 338, §1 (NEW).]

C. Alphabet knowledge; [2015, c. 338, §1 (NEW).]

D. Decoding skills; [2015, c. 338, §1 (NEW).]

E. Rapid naming skills; and [2015, c. 338, §1 (NEW).]

F. Encoding skills. [2015, c. 338, §1 (NEW).]

[ 2015, c. 338, §1 (NEW) .]

3. Dyslexia coordinator. There is created within the department the position of dyslexia coordinator to assist the department in complying with the provisions of this section and the general education interventions required in the department's special education rules as they pertain to students struggling with reading or showing early indicators of reading difficulty. The dyslexia coordinator must have a background in reading and language difficulties, including dyslexia, and in language and literacy. The dyslexia coordinator shall develop before March 1, 2016 and update annually thereafter a plan that:

A. Implements dyslexia awareness training for teachers; [2015, c. 338, §1 (NEW).]

B. Implements professional development in evidence-based screening practices; and [2015, c. 338, §1 (NEW).]

C. Identifies needs of school administrative units for implementing evidence-based practices and response to scientific, research-based intervention strategies for reading and language-based learning difficulties. [2015, c. 338, §1 (NEW).]

[ 2015, c. 338, §1 (NEW) .]

SECTION HISTORY

2015, c. 338, §1 (NEW).






Subchapter 2: ELEMENTARY AND JUNIOR HIGH SCHOOLS OR MIDDLE SCHOOLS

20-A §4711. Elementary course of study

The basic course of study for the elementary schools must provide for the instruction of all students in career and education development, English language arts, world languages, health education and physical education, mathematics, science and technology, social studies and visual and performing arts, as described in the parameters for essential instruction and graduation requirements subject to the schedule specified in section 6209. [2009, c. 313, §11 (AMD).]

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW). 2001, c. 454, §21 (AMD). 2009, c. 313, §11 (AMD).



20-A §4712. Junior high school or middle school course of study

The basic course of study for the junior high schools or middle schools must provide for the instruction of all students in career and education development, English language arts, health education and physical education, mathematics, science and technology, social studies, visual and performing arts and world languages, as described in the parameters for essential instruction and graduation requirements subject to the schedule specified in section 6209. [2009, c. 313, §12 (NEW).]

SECTION HISTORY

2009, c. 313, §12 (NEW).






Subchapter 3: SECONDARY SCHOOLS

20-A §4721. General requirement

1. Comprehensive program of instruction. A secondary school shall provide a comprehensive program of instruction of at least 2 years in length, which must meet the requirements of this chapter and the parameters for essential instruction and graduation requirements established under section 6209. The program must include instruction for all students in career and education development, English language arts, health education and physical education, mathematics, science and technology, social studies, visual and performing arts and world languages.

[ 2009, c. 313, §13 (NEW) .]

2. Secondary school organization and delivery of instruction. A secondary school shall provide a structure that allows for student achievement of the parameters for essential instruction and graduation requirements established under section 6209 in multiple pathways as set out under section 4703.

[ 2009, c. 313, §13 (NEW) .]

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW). 2001, c. 454, §22 (AMD). 2009, c. 313, §13 (RPR).



20-A §4722. High school diploma standards (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/20) (WHOLE SECTION TEXT REPEALED 7/1/20)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/20)

(WHOLE SECTION TEXT REPEALED 7/1/20)

A secondary school shall provide a comprehensive program of instruction leading to a high school diploma as set out in section 4721. The commissioner shall develop rules for the transition between the requirements of this section and the parameters for essential instruction and graduation requirements established under section 6209. [2009, c. 313, §14 (AMD).]

1. Minimum instructional requirements. A comprehensive program of instruction must include a minimum 4-year program that meets the curriculum requirements established by this chapter and any other instructional requirements established by the commissioner and the school board.

[ 2009, c. 313, §15 (AMD) .]

2. Required subjects. Courses in the following subjects shall be provided in separate or integrated study programs to all students and required for a high school diploma:

A. English--4 years; [1983, c. 859, Pt. C, §§5, 7 (NEW).]

B. Social studies and history, including American history, government, civics and personal finance--2 years; [2013, c. 244, §1 (AMD).]

C. Mathematics--2 years; [1983, c. 859, Pt. C, §§5, 7 (NEW).]

D. Science, including at least one year of laboratory study--2 years; and [1983, c. 859, Pt. C, §§5, 7 (NEW).]

E. Fine arts, which may include art, music, forensics or drama--one year. [1983, c. 859, Pt. C, §§5, 7 (NEW).]

[ 2013, c. 244, §1 (AMD) .]

2-A. Implementation of multiple pathways and opportunities. Students may demonstrate achievement of the standards through multiple pathways as set out under section 4703 and multiple opportunities. Achievement may be demonstrated by evidence documented by course and learning experiences using multiple measures, such as, but not limited to, examinations, quizzes, portfolios, performances, exhibitions, projects and community service.

[ 2013, c. 176, §1 (AMD) .]

3. Satisfactory completion. A diploma may be awarded to secondary school students who have satisfactorily completed all diploma requirements in accordance with the academic standards of the school administrative unit and this chapter. All secondary school students must achieve the content standards of the parameters for essential instruction and graduation requirements established pursuant to section 6209. Children with disabilities, as defined in section 7001, subsection 1-B, who successfully meet the content standards of the parameters for essential instruction and graduation requirements in addition to any other diploma requirements applicable to all secondary school students, as specified by the goals and objectives of their individualized education plans, may be awarded a high school diploma. Career and technical students may, with the approval of the commissioner, satisfy the requirements of subsection 2 through separate or integrated study within the career and technical school curriculum, including through courses provided pursuant to section 8402 or 8451-A.

[ 2013, c. 439, §3 (AMD) .]

4. Exception. A secondary school student who has satisfactorily completed the freshman year in an accredited degree-granting institution of higher education or a secondary school student who has satisfactorily completed the junior and senior years in a dual enrollment career and technical education program formed pursuant to chapter 229 may be eligible to receive a high school diploma from the secondary school the student last attended, although the student may not meet the graduation requirements of this Title.

[ 2013, c. 318, §1 (AMD) .]

5. Advanced study. Nothing in this chapter may prevent the award of a diploma to a student who has completed all diploma requirements in fewer than 4 years of study.

[ 1983, c. 859, Pt. C, §§5, 7 (NEW) .]

6. Exception for certain veterans. A secondary school may award a high school diploma to a person who meets all of the following requirements. A diploma may be awarded posthumously.

A. The person or the person's family must apply to the secondary school for the diploma. [2001, c. 85, §1 (NEW).]

B. The person must either:

(1) Have attended the secondary school or attended a secondary school in the geographic area now served by the secondary school; or

(2) Currently reside in the geographic area served by the secondary school. [2001, c. 85, §1 (NEW).]

C. The person must have left secondary school:

(1) Before or during World War II to serve in the Armed Forces during World War II;

(2) Before or during the Korean Conflict to serve in the Armed Forces in the Korean Conflict;

(3) Before or during the Vietnam War to serve in the Armed Forces during the Vietnam War era. For purposes of this subparagraph, "Vietnam War era" means the period beginning February 28, 1961 and ending May 7, 1975; or

(4) To serve in the Armed Forces during the period of wartime or peacetime after a period of wartime described in subparagraph (1), (2) or (3). [2013, c. 281, §1 (AMD).]

D. The person did not graduate or receive a high school diploma because of service in the Armed Forces. [2001, c. 85, §1 (NEW).]

E. The person received an honorable discharge or a certificate of honorable service from the Armed Forces. [2001, c. 85, §1 (NEW).]

For purposes of this subsection, "Armed Forces" means the Army, Navy, Air Force, Marine Corps or Coast Guard; and the Merchant Marines only for the period of December 7, 1941 to August 16, 1945.

[ 2013, c. 281, §1 (AMD) .]

7. Applicability of requirements; transition to proficiency-based diploma. Except as provided in section 4722-A, this section applies to the granting of diplomas to secondary school students before January 1, 2017.

[ 2011, c. 669, §6 (NEW) .]

8. Repeal. This section is repealed July 1, 2020.

[ 2011, c. 669, §6 (NEW) .]

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW). 1989, c. 230, (AMD). 1991, c. 716, §7 (AMD). 2001, c. 85, §1 (AMD). 2001, c. 454, §§23,24 (AMD). 2003, c. 545, §6 (REV). 2005, c. 446, §2 (AMD). 2005, c. 662, §A9 (AMD). 2007, c. 451, §2 (AMD). 2009, c. 313, §§14-17 (AMD). 2011, c. 25, §1 (AMD). 2011, c. 294, §1 (AMD). 2011, c. 669, §6 (AMD). 2011, c. 686, §1 (AMD). 2013, c. 176, §1 (AMD). 2013, c. 244, §1 (AMD). 2013, c. 281, §1 (AMD). 2013, c. 318, §1 (AMD). 2013, c. 439, §3 (AMD).



20-A §4722-A. Proficiency-based diploma standards

Beginning January 1, 2017, a diploma indicating graduation from a secondary school must be based on student demonstration of proficiency as described in this section. The commissioner may permit a school administrative unit to award diplomas under this section prior to January 1, 2017 if the commissioner finds that the unit's plan for awarding diplomas meets the criteria for proficiency-based graduation under this section. [2011, c. 669, §7 (NEW).]

1. Requirements for award of diploma. In order to receive a diploma indicating graduation from secondary school, a student must:

A. Demonstrate that the student engaged in educational experiences relating to English language arts, mathematics and science and technology in each year of the student's secondary schooling; [2011, c. 669, §7 (NEW).]

B. Demonstrate proficiency in meeting state standards in all content areas of the system of learning results established under section 6209; [2011, c. 669, §7 (NEW).]

C. Demonstrate proficiency in each of the guiding principles set forth in department rules governing implementation of the system of learning results established pursuant to section 6209; and [2011, c. 669, §7 (NEW).]

D. Meet any other requirements specified by the governing body of the school administrative unit attended by the student. [2011, c. 669, §7 (NEW).]

[ 2011, c. 669, §7 (NEW) .]

2. Method of gaining and demonstrating proficiency. Students must be allowed to gain proficiency through multiple pathways, as described in section 4703, and must be allowed to demonstrate proficiency by presenting multiple types of evidence, including but not limited to teacher-designed or student-designed assessments, portfolios, performance, exhibitions, projects and community service.

[ 2013, c. 176, §2 (AMD) .]

3. Exceptions. Notwithstanding subsection 1, a student may be awarded a diploma indicating graduation from a secondary school in the following circumstances.

A. A child with a disability, as defined in section 7001, subsection 1-B, who achieves proficiency as required in subsection 1, as specified by the goals and objectives of the child's individualized education plan, may be awarded a high school diploma. [2011, c. 669, §7 (NEW).]

B. A student who has satisfactorily completed the freshman year in an accredited degree-granting institution of higher education may be eligible to receive a high school diploma from the school the student last attended. [2011, c. 669, §7 (NEW).]

B-1. A student who has satisfactorily completed the junior and senior years in a dual enrollment career and technical education program formed pursuant to chapter 229 and who successfully demonstrates proficiency as required in subsection 1 may be eligible to receive a high school diploma from the secondary school the student last attended. [2013, c. 318, §2 (NEW).]

C. [2013, c. 439, §4 (RP).]

D. A school administrative unit may award a high school diploma to a student who has met the standards set forth in a waiver request that was approved by the commissioner pursuant to section 4502, subsection 8. [2011, c. 669, §7 (NEW).]

E. A person may be awarded a high school diploma, including a posthumous award, if the person or a family member of the person applies to a secondary school and:

(1) The person:

(a) Attended a secondary school in the geographic area now served by the secondary school from which a diploma is requested; or

(b) Resides at the time of application for a diploma in the geographic area served by the secondary school from which a diploma is requested;

(2) The person did not graduate or receive a diploma from a secondary school because the person left secondary school to serve in the Armed Forces and served during the following periods:

(a) World War II, from December 7, 1941 to August 16, 1945;

(b) The Korean Conflict;

(c) The Vietnam War era, from February 28, 1961 to May 7, 1975; or

(d) The period of wartime or peacetime after a period of wartime described in division (a), (b) or (c); and

(3) The person received an honorable discharge or a certificate of honorable service from the Armed Forces.

For the purposes of this paragraph, "Armed Forces" means the United States Army, Navy, Air Force, Marine Corps, Coast Guard and the Merchant Marines. [2013, c. 281, §2 (AMD).]

[ 2013, c. 439, §4 (AMD) .]

4. Grants; contingent extension of full implementation. During the period of transition to proficiency-based graduation in accordance with this section, the department, if funds are available, shall make annual transition grants to each school administrative unit equal to 1/10 of 1% of the school administrative unit's total cost of education calculated under section 15688, subsection 1 to be used in the manner determined by the school administrative unit to fund the costs of the transition not otherwise subsidized by the State through the 2014-2015 school year. The date for implementation of the awarding of diplomas based on student demonstration of proficiency as described in this section is extended one year for each year for which transition grants are not made available to a school administrative unit or for which levels of general purpose aid for local schools fall below school year 2012-2013 levels. Beginning in the 2015-2016 school year, the department, if funds are available, shall make annual transition grants to each school administrative unit that operates schools equal to 1/9 of 1% of the school administrative unit's total cost of education calculated under section 15688, subsection 1 to be used in the manner determined by the school administrative unit to fund the costs of the transition not otherwise subsidized by the State.

[ 2015, c. 267, Pt. C, §3 (AMD) .]

5. Certificates of content area proficiency. A school administrative unit may award a certificate of content area proficiency to a student for each content area in the system of learning results established under section 6209 in which the student has demonstrated proficiency. A certificate of content area proficiency may be included in the student's permanent academic transcript, and a student may use a certificate of content area proficiency as an official credential of academic achievement for the purposes of employment and postsecondary education. If a school administrative unit awards certificates of content area proficiency, it shall report its issuance of certificates of content area proficiency to the department, and the department may collect and aggregate these data as evidence of intermediate progress towards high school graduation goals.

(Subsection 5 as enacted by PL 2015, c. 367, §1 is REALLOCATED TO TITLE 20-A, SECTION 4722-A, SUBSECTION 6)

[ 2015, c. 342, §1 (NEW) .]

6. (REALLOCATED FROM T. 20-A, §4722-A, sub-§5) Implementation of proficiency-based diplomas. Beginning in the 2015-2016 school year, the department shall annually collect and report data on the progress of public schools and public charter schools towards the implementation of proficiency-based diplomas in relation to the ongoing transition plan required pursuant to section 4502, subsection 1, including the number of students graduating with proficiency-based diplomas and the number of students awarded proficiency in each of the content areas of the system of learning results established under section 6209 and in each of the guiding principles set forth in department rules governing implementation of the system of learning results established pursuant to section 6209. By January 15, 2017, and annually thereafter, the department shall provide an annual report of the data collected for the prior school year to the joint standing committee of the Legislature having jurisdiction over education matters, and the department shall post the annual report on its publicly accessible website.

[ RR 2015, c. 1, §14 (RAL) .]

SECTION HISTORY

2011, c. 669, §7 (NEW). 2013, c. 176, §2 (AMD). 2013, c. 281, §2 (AMD). 2013, c. 318, §2 (AMD). 2013, c. 439, §4 (AMD). RR 2015, c. 1, §14 (COR). 2015, c. 267, Pt. C, §3 (AMD). 2015, c. 342, §1 (AMD). 2015, c. 367, §1 (AMD).



20-A §4723. Health and physical education

The secondary course of study shall include instruction in health, safety and physical education, as prescribed by the commissioner, and physiology and hygiene, with special reference to the effects of alcoholic drinks, stimulants and narcotics upon the human system. [1983, c. 859, Pt. C, §§ 5, 7 (NEW).]

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW).



20-A §4724. Computer instruction

Instruction in the use and application of computer skills shall be available to secondary school students. Each school administrative unit shall develop, with the approval of the commissioner, standards for computer literacy, proficiency and performance levels which shall be required for graduation. [1983, c. 859, Pt. C, §§ 5, 7 (NEW).]

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW).



20-A §4725. Career and technical instruction

Each school administrative unit operating a secondary school shall provide career and technical instruction through a career and technical education center or region in accordance with chapter 313. [RR 1991, c. 2, §59 (COR); 2003, c. 545, §§5,6 (REV).]

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW). RR 1991, c. 2, §59 (COR). 2003, c. 545, §§5,6 (REV).



20-A §4726. World languages

Each school administrative unit: [1985, c. 178, (AMD).]

1. Required to offer. Shall offer one 2-year sequence in a world language; and

[ 2007, c. 259, §1 (AMD) .]

2. Encouraged to offer. Is encouraged to offer one or more additional world languages as part of its secondary school program.

[ 2007, c. 259, §1 (AMD) .]

3. American sign language.

[ 1991, c. 279, §3 (RP) .]

American sign language is a world language and may be offered to fulfill the requirements of this section. [2007, c. 259, §1 (AMD).]

For purposes of this section, "world language" means a language, either ancient or modern, that is used or has been used for written, oral or signed communication in the multilingual and multicultural worldwide community. [2007, c. 259, §1 (NEW).]

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW). 1985, c. 178, (RPR). 1991, c. 279, §3 (AMD). 2007, c. 259, §1 (AMD).



20-A §4727. Additional instruction

Secondary schools may provide additional instruction in career and technical education and other subjects not included within the career and technical education courses of study operating pursuant to chapter 313. [RR 2003, c. 2, §34 (COR).]

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW). 1991, c. 716, §§6,7 (AMD). RR 2003, c. 2, §34 (COR).



20-A §4728. Driver education (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW). 2009, c. 313, §18 (RP).



20-A §4729. Alternative education programs

A school administrative unit may establish one or more alternative education programs that are in alignment with the system of learning results established in section 6209 as alternatives to the regular course of study, including options allowed in sections 5104-A and 8605, to meet the needs of at-risk students. [2007, c. 667, §6 (AMD).]

1. Coordination. These programs shall operate as part of the elementary or secondary school program.

[ 1983, c. 859, Pt. C, §§5, 7 (NEW) .]

2. Alternative schedules. Alternative education programs may allow students to attend school part-time. Alternative education programs may be scheduled apart from the regular school day.

[ 2007, c. 667, §6 (AMD) .]

SECTION HISTORY

1983, c. 859, §§C5,C7 (NEW). 1989, c. 415, §12 (AMD). 2001, c. 454, §25 (AMD). 2007, c. 667, §6 (AMD).









Chapter 208: POST-SECONDARY ENROLLMENT OPTIONS ACT

20-A §4751. Citation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 523, §1 (NEW). 1997, c. 758, §1 (RP).



20-A §4752. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 523, §1 (NEW). 1997, c. 758, §1 (RP).



20-A §4753. Eligibility; notification; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 523, §1 (NEW). 1997, c. 758, §1 (RP).



20-A §4754. Dissemination of information (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 523, §1 (NEW). 1997, c. 758, §1 (RP).



20-A §4755. Credits (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 523, §1 (NEW). 1997, c. 758, §1 (RP).



20-A §4756. Financial arrangement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 523, §1 (NEW). 1997, c. 758, §1 (RP).



20-A §4757. Limit; state obligation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 523, §1 (NEW). 1997, c. 758, §1 (RP).



20-A §4758. Space; assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 523, §1 (NEW). 1997, c. 758, §1 (RP).



20-A §4759. Guidelines; implementation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 523, §1 (NEW). 1997, c. 758, §1 (RP).



20-A §4760. Evaluation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 523, §1 (NEW). 1997, c. 758, §1 (RP).






Chapter 208-A: POSTSECONDARY ENROLLMENT

20-A §4771. Eligible institution and semester; defined

As used in this chapter, unless the context otherwise indicates, "eligible institution" means the institutions of the University of Maine System, the Maine Community College System and the Maine Maritime Academy. "Semester" means the fall, spring or summer term of an academic year. [2007, c. 240, Pt. VVV, §1 (AMD).]

SECTION HISTORY

1997, c. 758, §2 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2007, c. 240, Pt. VVV, §1 (AMD).



20-A §4772. Postsecondary courses; student eligibility

A secondary school student may be eligible to receive state subsidy for postsecondary courses, as specified in section 4775, if the following requirements are satisfied: [1997, c. 758, §2 (NEW).]

1. Availability. The eligible institution has space available for the secondary school student;

[ 1997, c. 758, §2 (NEW) .]

2. Academic standing. Unless granted a waiver by the eligible institution, the student is maintaining a minimum secondary school grade point average of at least 3.0 on a scale of 4.0, or the equivalent of a "B" average, as determined by the school unit;

[ 2005, c. 519, Pt. XX, §1 (AMD) .]

3. Course prerequisites. The eligible institution has determined that the student has satisfactorily completed all course prerequisites;

[ 1997, c. 758, §2 (NEW) .]

4. School approval. The school unit approves;

[ 2005, c. 519, Pt. XX, §2 (AMD) .]

5. Parental approval. The student's parent approves; and

[ 2005, c. 519, Pt. XX, §2 (AMD) .]

6. Recommendation. The student has received a recommendation to take a postsecondary course or courses at an eligible institution from the student's school administration or one of the student's secondary school teachers following an assessment of the student by the school administration.

[ 2005, c. 519, Pt. XX, §3 (NEW) .]

SECTION HISTORY

1997, c. 758, §2 (NEW). 2005, c. 519, §§XX1-3 (AMD).



20-A §4772-A. Student eligibility; exception

A secondary school student who does not meet the requirements of section 4772, subsection 2 is eligible under this chapter if that student: [1999, c. 495, §1 (NEW).]

1. Enrolled as junior. Is enrolled in grade 11 or higher in the student's school unit;

[ RR 1999, c. 1, §25 (COR) .]

2. Recommendation. Has received a recommendation to take a postsecondary course or courses at an eligible institution from the student's school administration or from a teacher at the student's school following an assessment of the student by the school administration; and

[ 2005, c. 519, Pt. XX, §4 (AMD) .]

3. Approval. Has been approved for participation in a course or courses by an eligible institution.

[ 1999, c. 495, §1 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §25 (COR). 1999, c. 495, §1 (NEW). 2005, c. 519, §XX4 (AMD).



20-A §4772-B. Students receiving homeschool instruction

A student is eligible to receive a state subsidy for postsecondary courses, as specified in section 4775, if the student is receiving home instruction in a program that meets the requirements of section 5001-A, subsection 3, paragraph A, subparagraph (4) and the eligible institution: [2013, c. 400, §1 (NEW).]

1. Space available. Has space available for the student;

[ 2013, c. 400, §1 (NEW) .]

2. Course prerequisites. Has determined that the student has satisfactorily completed all course prerequisites; and

[ 2013, c. 400, §1 (NEW) .]

3. Academic fitness. Reviews all requested evidence of the student's academic fitness and gives its approval for the student to take the requested course or courses.

[ 2013, c. 400, §1 (NEW) .]

A student who meets the requirements of this section is eligible to participate in postsecondary courses at an eligible institution under this section, subject to the requirements and conditions of sections 4774 to 4776. Notwithstanding section 15672, subsection 32, a student described in this section is considered to be a subsidizable pupil for purposes of receiving the subsidy provided in this chapter. [2013, c. 400, §1 (NEW).]

SECTION HISTORY

2013, c. 400, §1 (NEW).



20-A §4773. Dissemination of information

School administrative units shall provide general information concerning postsecondary education options available to parents and students. [1997, c. 758, §2 (NEW).]

SECTION HISTORY

1997, c. 758, §2 (NEW).



20-A §4774. Credits

1. High school credit. A school administrative unit may grant academic credit toward a high school diploma to a student who successfully completes a course under this chapter.

[ 1997, c. 758, §2 (NEW) .]

2. Postsecondary credit. The eligible institution shall grant full credit to any student who successfully completes a course at the eligible institution under this chapter. The course must apply to graduation requirements at the eligible institution in which it was taken or be transferable to another eligible institution on an equal basis with a course taken by any other student at the eligible institution.

[ 1997, c. 758, §2 (NEW) .]

SECTION HISTORY

1997, c. 758, §2 (NEW).



20-A §4775. Payment; appropriations

The department shall pay 50% of the in-state tuition for the first 6 credit hours taken each semester by a student at an eligible institution and up to 12 credit hours per academic year. The eligible institution may not make any additional tuition charges for the course but may impose fees and charges, other than tuition, that are ordinarily imposed on students not covered by this chapter. Funds appropriated to the department to carry out the purposes of this chapter must be in addition to the customary and ongoing amounts appropriated for general purpose aid for local schools. [2013, c. 368, Pt. C, §2 (AMD).]

SECTION HISTORY

1997, c. 758, §2 (NEW). 2013, c. 368, Pt. C, §2 (AMD).



20-A §4776. Distribution of available funding

Not more than 10% of the total funding available to the department for postsecondary education, either through a direct appropriation for postsecondary education under this chapter or as part of the ongoing funds included in the appropriation for general purpose aid for local schools, may be used for secondary students to take a postsecondary course during the summer term. [2007, c. 240, Pt. VVV, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. VVV, §2 (NEW).






Chapter 209: SCHOOL DAYS, HOLIDAYS, SPECIAL OBSERVANCES

20-A §4801. School days

The following provisions shall apply to school days. [1981, c. 693, §§5, 8 (NEW).]

1. Number. A school administrative unit shall make provision for the maintenance of all of its schools for at least 180 days a year. At least 175 days shall be used for instruction. In meeting the requirement of a 180-day school year, no more than 5 days may be used for in-service education of teachers, administrative meetings, parent-teacher conferences, records' days and similar activities.

A. The commissioner may reduce or waive the minimum number of days required on application from a school board. The commissioner may authorize an equivalent number of hours to be substituted for days for a limited time period upon application from a school board. The application must be supported in writing with a statement of the reasons for the request. [2009, c. 87, §1 (AMD).]

A-1. [1993, c. 349, §45 (RP).]

B. Notwithstanding any other section of the statutes, school committees, with the approval of the commissioner, may adopt or amend rules necessary to implement an extended school year at the local level. The commissioner may make appropriate adjustments, not to exceed the allowable subsidy, to insure fair and equitable treatment in the distribution of state aid. [1981, c. 693, §§5, 8 (NEW).]

C. Notwithstanding this subsection, the commissioner shall promulgate a rule to provide that local school units may allow secondary school students to graduate up to 5 school days prior to the regular end of the school year. [1985, c. 624, (NEW).]

D. A school administrative unit, operating under a plan approved by the commissioner, may provide for the use of up to 5 of the 175 instructional days required by this section to be used for screening incoming first year students for the purpose of identifying children with disabilities and students at risk of school failure as required by state or federal law. [2005, c. 662, Pt. A, §10 (AMD).]

E. [2013, c. 506, §10 (RP).]

F. A school administrative unit operating under a plan approved by the commissioner may provide for a one-hour extension of the school day for up to 25 days in a school year. Notwithstanding the required number of school days under this subsection, 5 one-hour extensions may be counted as one additional school day. A school administrative unit may, with the approval of the commissioner pursuant to rules adopted in accordance with this subsection, implement extended days pursuant to this paragraph only for the purpose of making up school days missed due to weather or emergency closures. [2015, c. 60, §1 (NEW).]

[ 2015, c. 60, §1 (AMD) .]

2. Equal terms. A school administrative unit shall operate all its schools so that their regular annual sessions are as equal in length as practicable.

[ 1981, c. 693, §§5, 8 (NEW) .]

2-A. Regional school calendars; plan; rules. To be eligible for state subsidy, each school administrative unit and private school approved for tuition purposes shall work with affiliated units, as defined in section 8301-A, subsection 1, in its career and technical education center or school administrative units in its career and technical education region to develop and approve a regional school calendar that aligns the school calendars of sending schools with the school calendars of career and technical education programs in the region. The plan for a regional school calendar must meet the following requirements.

A. There may not be more than 5 instructional days on which one or more of the school calendars of the school administrative units affiliated with a career and technical education center or one or more of the school calendars of the school administrative units within a career and technical education region are not aligned with the regional school calendar. [2011, c. 686, §2 (AMD).]

B. When career and technical education centers or regions overlap, there must be common calendars for each of the schools in those overlapping areas. [2011, c. 686, §2 (AMD).]

C. The authority for approving the regional school calendar must be within the school boards of the local school administrative units. [2003, c. 617, §1 (NEW).]

D. Regional school calendars for Aroostook County may have provisions for waivers of the number of dissimilar days for purposes of agricultural harvesting. [2011, c. 686, §2 (AMD).]

D-1. The commissioner, in accordance with rules adopted pursuant to this subsection, may authorize regional school calendars that do not comply with paragraph A if the commissioner determines that all school administrative units in the region have plans and will implement those plans to ensure compliance with paragraph F, notwithstanding the dissimilar calendar days. [2011, c. 686, §2 (NEW).]

E. Plans for regional school calendars that comply with this subsection must be approved and implemented in time for the 2013-2014 school year. [2011, c. 686, §2 (AMD).]

F. All career and technical education students must be given access to career and technical education programs for the entire instructional time required for those programs by department rules. [2011, c. 686, §2 (NEW).]

The commissioner shall adopt rules to establish requirements for regional school calendars. Rules adopted pursuant to this subsection are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 686, §2 (AMD) .]

3. Noncompliance. A school administrative unit which fails to comply with this section may not receive its state school subsidy until it provides for future compliance.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 624, (AMD). 1989, c. 128, (AMD). 1991, c. 121, §A4 (AMD). 1991, c. 622, §DD2 (AMD). 1993, c. 349, §45 (AMD). 2003, c. 617, §1 (AMD). 2005, c. 662, §A10 (AMD). 2009, c. 87, §1 (AMD). 2011, c. 686, §2 (AMD). 2013, c. 506, §10 (AMD). 2015, c. 60, §1 (AMD).



20-A §4802. Holidays

The following provisions shall apply to school holidays. [1981, c. 693, §§ 5, 8 (NEW).]

1. Unconditional holidays. Public schools shall close on the following days:

A. Patriot's Day, the 3rd Monday in April; [1981, c. 693, §§ 5, 8 (NEW).]

B. Memorial Day, last Monday in May or May 30th if the Federal Government designates that date; [1981, c. 693, §§ 5, 8 (NEW).]

C. Independence Day, July 4th; [1981, c. 693, §§ 5, 8 (NEW).]

D. Labor Day, the first Monday in September; [1981, c. 693, §§ 5, 8 (NEW).]

E. Columbus Day,the 2nd Monday in October; [1981, c. 693, §§ 5, 8 (NEW).]

F. Veteran's Day, November 11th; [1981, c. 693, §§ 5, 8 (NEW).]

G. Thanksgiving Day, as designated by the Governor; [1985, c. 787, §4 (AMD).]

H. Christmas Day, December 25th; and [1985, c. 787, §5 (AMD).]

I. Martin Luther King, Jr. Day, the 3rd Monday in January. [1985, c. 787, §6 (NEW).]

[ 1985, c. 787, §4-6 (AMD) .]

2. Conditional holidays. Public schools shall close on the following days unless the school board votes to keep its schools open and observe the day with special exercises as defined in section 4803:

A. New Years Day, January 1st; and [1981, c. 693, §§ 5, 8 (NEW).]

B. Washington's Birthday, the 3rd Monday in February. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 787, §§4-6 (AMD).



20-A §4803. Special observance days

Days marked by special observances shall be established as follows: [1981, c. 693, §§ 5, 8 (NEW).]

1. January 1st. January 1st, if the school board votes to keep schools open;

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Washington's Birthday. Washington's Birthday, the 3rd Monday in February, if the school board votes to keep schools open. The day shall be observed with appropriate exercises;

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Lincoln's Birthday. Lincoln's Birthday shall be observed by studying the life and character of Abraham Lincoln during part of the school day;

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Arbor Day, as designated by the Governor. Arbor Day shall be observed for the purpose designated by the Governor;

[ 1981, c. 693, §§ 5, 8 (NEW) .]

5. Alcohol Awareness Day. Alcohol Awareness Day, the first Monday in December, shall be observed by studying for at least 45 minutes, a constructive approach toward the use of alcohol and the problems and dangers of alcohol abuse upon the individual, the family and society. The commissioner shall prepare appropriate materials for this observance.

[ 1985, c. 41, §2 (RPR) .]

6. John F. Kennedy Day. John F. Kennedy Day, November 2nd, shall be observed by studying the life and character of John F. Kennedy during part of the school day;

[ 1981, c. 693, §§ 5, 8 (NEW) .]

7. Martin Luther King Day.

[ 1985, c. 787, §7 (RP) .]

8. Statehood Day. Statehood Day, March 15th, as specified in Title 1, section 116; and

[ 1981, c. 693, §§ 5, 8 (NEW) .]

9. Poetry Day. Poetry Day, October 15th, as specified in Title 1, section 112.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 41, §2 (AMD). 1985, c. 787, §7 (AMD).



20-A §4804. Sunday holidays

When a holiday or special observance falls on a Sunday, the following Monday shall be considered the holiday or day of special observance. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §4805. Other special observances

Other special observances shall be as follows. [1981, c. 693, §§5, 8 (NEW).]

1. Flag. It shall be the duty of instructors to impress upon the youth by suitable references and observances the significance of the flag, to teach them the cost, the object and principles of our government, the inestimable sacrifices made by the founders of our Nation, the important contribution made by all who have served in the armed services of our country since its inception and to teach them to love, honor and respect the flag of our country that costs so much and is so dear to every true American citizen.

[ 1985, c. 103, §3 (AMD) .]

2. Period of silence. The school board of a school administrative unit may require, at the commencement of the first class of each day in all grades in all public schools in their unit, that the teacher in charge of the room in which each class is held shall announce that a period of silence shall be observed for reflection or meditation and during that period silence shall be maintained and no activities engaged in.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. American History Month. American History Month is the month of February, in accordance with Title 1, section 113.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Maine Cultural Heritage Week. Maine Cultural Heritage Week is the week containing March 15th, in accordance with Title 1, section 118.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Arbor Week. Arbor Week is the 3rd full week in May, in accordance with Title 1, section 111-A.

[ 1981, c. 693, §§5, 8 (NEW) .]

6. National Women's History Week. National Women's History Week is the week containing March 8th, in accordance with Title 1, section 122.

[ 1983, c. 719, §2 (NEW) .]

7. Maine Business Women's Week. Maine Business Women's Week is the 3rd full week in October in accordance with Title 1, section 124.

[ 1985, c. 31, §2 (NEW) .]

8. Deaf Culture Week. Deaf Culture Week is the last full week in September in accordance with Title 1, section 132.

[ 1991, c. 279, §4 (NEW) .]

9. Religious holidays. A public school may acknowledge religious holidays by conveying a message of pluralism and freedom of belief in some manner or form that does not endorse religion. In determining whether an acknowledgement endorses religion, school officials shall consider the context in which the acknowledgement appears or occurs.

[ 1993, c. 581, §1 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 719, §2 (AMD). 1985, c. 31, §2 (AMD). 1985, c. 103, §3 (AMD). 1991, c. 279, §4 (AMD). 1993, c. 581, §1 (AMD).






Chapter 211: ATTENDANCE

Subchapter 1: ATTENDANCE

20-A §5001. Compulsory attendance (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 485, §22 (AMD). 1983, c. 806, §48 (RP).



20-A §5001-A. Compulsory attendance

Attendance at school shall be required of persons in the State as follows. [1983, c. 806, §49 (NEW).]

1. Requirement. Persons 7 years of age or older and under 17 years shall attend a public day school during the time it is in regular session.

[ 1983, c. 806, §49 (NEW) .]

2. Exceptions. Attendance at school shall not be required of the following:

A. A person who graduates from high school before that person's 17th birthday; [1983, c. 806, §49 (NEW).]

B. A person who has:

(1) Reached the age of 15 years or completed the 9th grade;

(2) Permission to leave school from that person's parent;

(3) Been approved by the principal for a suitable program of work and study or training;

(4) Permission to leave school from the school board or its designee; and

(5) Agreed in writing with that person's parent and the school board or its designee to meet annually until that person's 17th birthday to review that person's educational needs. When the request to be excused from school has been denied pursuant to this paragraph, the student's parent may appeal to the commissioner; [2009, c. 330, §1 (AMD).]

C. [2003, c. 688, Pt. H, §3 (AFF); 2003, c. 688, Pt. H, §2 (RP).]

D. A person who has matriculated and is attending an accredited, post-secondary, degree-granting institution as a full-time student. An exception to attendance in public school under this paragraph must be approved by the commissioner; or [2009, c. 330, §2 (AMD).]

E. A person enrolled in an online learning program or course. [2009, c. 330, §3 (NEW).]

[ 2009, c. 330, §§1-3 (AMD) .]

3. Alternatives to attendance at public day school. Alternatives to attendance at public day school are as follows.

A. Equivalent instruction alternatives are as follows.

(1) A person is excused from attending a public day school if the person obtains equivalent instruction in:

(a) A private school approved for attendance purposes pursuant to section 2901;

(b) A private school recognized by the department as providing equivalent instruction;

(c-1) A home instruction program that complies with the requirements of subparagraph (4); or

(d) Any other manner arranged for by the school board and approved by the commissioner.

(2) A student is credited with attendance at a private school only if a certificate showing the name, residence and attendance of the person at the school, signed by the person or persons in charge of the school, has been filed with the school officials of the administrative unit in which the student resides.

(4) The following provisions govern a home instruction program.

(a) The student's parent or guardian shall provide a written notice of intent to provide home instruction simultaneously to the school officials of the administrative unit in which the student resides and to the commissioner within 10 calendar days of the beginning of home instruction. The notice must contain the following information:

(i) The name, signature and address of the student's parent or guardian;

(ii) The name and age of the student;

(iii) The date the home instruction program will begin;

(iv) A statement of assurance that indicates the home instruction program will provide at least 175 days annually of instruction and will provide instruction in the following subject areas: English and language arts, math, science, social studies, physical education, health education, library skills, fine arts and, in at least one grade from grade 6 to 12, Maine studies. At one grade level from grade 7 to 12, the student will demonstrate proficiency in the use of computers; and

(v) A statement of assurance that indicates that the home instruction program will include an annual assessment of the student's academic progress that includes at least one of the forms of assessment described in division (b).

(b) On or before September 1st of each subsequent year of home instruction, the student's parent or guardian shall file a letter with the school officials of the administrative unit in which the student resides and the commissioner stating the intention to continue providing home instruction and enclose a copy of one of the following forms of annual assessment of the student's academic progress:

(i) A standardized achievement test administered through the administrative unit in which the student resides or through other arrangements approved by the commissioner. If the test is administered through the administrative unit in which the student resides, that administration must be agreed to by the school officials of the administrative unit prior to submission of the written notice of intent to provide home instruction;

(ii) A test developed by the school officials of the administrative unit in which the student resides appropriate to the student's home instruction program, which must be agreed to by the school officials of the administrative unit prior to submission of the written notice of intent to provide home instruction;

(iii) A review and acceptance of the student's progress by an identified individual who holds a current Maine teacher's certificate;

(iv) A review and acceptance of the student's progress based on, but not limited to, a presentation of an educational portfolio of the student to a local area homeschooling support group whose membership for this purpose includes a currently certified Maine teacher or administrator; or

(v) A review and acceptance of the student's progress by a local advisory board selected by the superintendent of the administrative unit in which the student resides that includes one administrative unit employee and 2 home instruction tutors. For the purpose of this subdivision, a "home instruction tutor" means the parent, guardian or other person who acts or will act as a primary teacher of the student in the home instruction program. This provision must be agreed to by the school officials of the administrative unit in which the student resides prior to submission of the written notice of intent to provide home instruction.

(c) Dissemination of any information filed under this subparagraph is governed by the provisions of section 6001; the federal Family Educational Rights and Privacy Act of 1974, 20 United States Code, Section 1232g (2002); and the federal Education for All Handicapped Children Act of 1975, 20 United States Code, Sections 1401 to 1487 (2002), except that "directory information," as defined by the federal Family Educational Rights and Privacy Act of 1974, is confidential and is not subject to public disclosure unless the parent or guardian specifically permits disclosure in writing or a judge orders otherwise. Copies of the information filed under this subparagraph must be maintained by the student's parent or guardian until the home instruction program concludes. The records must be made available to the commissioner upon request.

(d) If the home instruction program is discontinued, students of compulsory school age must be enrolled in a public school or an equivalent instruction alternative as provided for in this paragraph. The receiving school shall determine the placement of the student. At the secondary level, the principal of the receiving school shall determine the value of the prior educational experience toward meeting the standards of the system of learning results as established in section 6209. [2007, c. 111, §1 (AMD).]

B. A person may be excused from attendance at a public day school pursuant to section 5104-A or section 8605. [1989, c. 415, §14 (AMD).]

C. [1991, c. 622, Pt. G, §§4, 31, 33 (AFF); 1991, c. 622, Pt. G, §3 (RP).]

[ 2007, c. 111, §1 (AMD) .]

4. Excusable absence. A person's absence is excused when the absence is for the following reasons:

A. Personal illness; [1983, c. 806, §49 (NEW).]

B. An appointment with a health professional that must be made during the regular school day; [1983, c. 806, §49 (NEW).]

C. Observance of a recognized religious holiday when the observance is required during the regular school day; [1983, c. 806, §49 (NEW).]

D. A family emergency; [2007, c. 451, §3 (AMD).]

E. A planned absence for a personal or educational purpose that has been approved; or [2007, c. 451, §4 (AMD).]

F. Education disruption resulting from homelessness, unplanned psychiatric hospitalization, unplanned hospitalization for a medical emergency, foster care placement, youth development center placement or some other out-of-district placement that is not otherwise authorized by either an individualized education plan or other education plan or a superintendent's agreement developed in accordance with section 5205, subsection 2. This paragraph does not apply to a student who is out of school for 10 or more consecutive school days as a result of a planned absence for a reason such as a family event or a medical absence for planned hospitalization or recovery. [2007, c. 451, §5 (NEW).]

[ 2007, c. 451, §§3-5 (AMD) .]

5. Adult responsibility. An adult having a person of compulsory school age under that adult's control shall cause the person to attend school as provided in this section.

[ 1989, c. 415, §15 (AMD) .]

6. Noncompliance.

[ 1989, c. 415, §16 (RP) .]

7. Purpose. Compulsory education is essential to the preservation of the rights and liberties of the people and the continued prosperity of our society and our nation. Maintaining regular student attendance is necessary to achieve the goal of an educated citizenry. Public schools should ensure the rights of access for all school-age persons to an appropriate educational opportunity and, when necessary, should develop alternatives to regular school curricula for those children and youth at risk of becoming dropouts and those who may have left school.

[ 1989, c. 415, §17 (NEW) .]

SECTION HISTORY

1983, c. 806, §49 (NEW). 1983, c. 862, §56 (AMD). 1985, c. 123, §§1,2 (AMD). 1987, c. 114, (AMD). 1989, c. 415, §§13-17 (AMD). 1989, c. 537, (AMD). 1991, c. 602, §§1,2 (AMD). 1991, c. 602, §4 (AFF). 1991, c. 622, §G3 (AMD). 1991, c. 622, §§G4,31,33 (AFF). 1995, c. 610, §2 (AFF). 2003, c. 181, §1 (AMD). 2003, c. 533, §1 (AMD). 2003, c. 688, §§H1,2 (AMD). 2003, c. 688, §H3 (AFF). 2007, c. 111, §1 (AMD). 2007, c. 451, §§3-5 (AMD). 2009, c. 330, §§1-3 (AMD).



20-A §5002. Alternate programs (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §50 (RPR). 1989, c. 415, §18 (RP).



20-A §5003. Administration

1. School board's responsibility. School boards shall administer this chapter.

[ 1983, c. 806, §51 (AMD) .]

2. Rules. School boards shall adopt rules to carry out this chapter and shall file a copy with the commissioner.

[ 1983, c. 806, §51 (AMD) .]

3. Commissioner's responsibility. The commissioner shall guide school boards in adopting these rules.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §51 (AMD).



20-A §5004. Work permits

Superintendents shall issue and revoke work permits for minor students as provided in Title 26, chapter 7. [1991, c. 655, §5 (NEW).]

SECTION HISTORY

1991, c. 655, §5 (NEW).






Subchapter 1-A: EQUIVALENT INSTRUCTION PROGRAMS

20-A §5021. Standards for participation in public schools by students enrolled in equivalent instruction programs

A school administrative unit shall conform to the following standards in making public school resources and services available to a student enrolled in a home instruction program under section 5001-A, subsection 3, paragraph A, subparagraph (4) for a student otherwise eligible to attend school in that school administrative unit, including a student who resides in the unorganized territory. [2005, c. 151, §1 (AMD).]

1. Participation in regular classes. A student receiving home instruction may enroll in specific day school classes at the appropriate public school if each of the following conditions is met.

A. The student or the student's parent or guardian, on the student's behalf, applies in writing to and receives written approval from the superintendent or the superintendent's designee. Approval may not be unreasonably withheld. [1995, c. 610, §1 (NEW).]

B. The student can demonstrate prior satisfactory academic achievement consistent with school unit policy and procedures applicable to all students. [1995, c. 610, §1 (NEW).]

C. The student shall comply with behavioral, disciplinary, attendance and other classroom rules applicable to all students. If a student fails to comply, the school may withhold credit or terminate participation. [1995, c. 610, §1 (NEW).]

D. Transportation must be provided by the parent or guardian or student. The student may use the same transportation as all other students in the school unit, as long as additional expenses are not incurred. [1995, c. 610, §1 (NEW).]

E. The student shall complete all assignments and tests as required of all students in the class. [1995, c. 610, §1 (NEW).]

F. A home-schooled student may audit a course in accordance with established local policy at the appropriate public school under the following conditions.

(1) The student or the student's parent or guardian, on behalf of the student, applies in writing to and receives written approval from the superintendent or the superintendent's designee to audit a specific course or courses. Participation may not be unreasonably withheld.

(2) The student agrees to meet established behavioral, disciplinary, attendance and other classroom rules applicable to all students. If a student fails to comply, the school may terminate participation. [1995, c. 610, §1 (NEW).]

[ 1995, c. 610, §1 (NEW) .]

2. Academic credit. A student receiving home-school instruction must receive academic credit subject to the following requirements.

A. Academic credit for individual courses must be awarded if the student meets required academic standards applicable to all students enrolled in the same course. [1995, c. 610, §1 (NEW).]

B. Academic credit must be awarded for successful completion of alternative instruction opportunities sponsored by the school and available to all students. [1995, c. 610, §1 (NEW).]

[ 1995, c. 610, §1 (NEW) .]

3. Special education services. A student receiving home-school instruction is eligible for special education services, as provided under federal regulations, in accordance with section 5001-A and relevant department procedures and standards.

[ 1995, c. 610, §1 (NEW) .]

4. Participation in cocurricular activities. A student receiving home-school instruction is eligible to participate in cocurricular activities sponsored by the local school unit provided the following requirements are met.

A. The student or the student's parent or guardian, on behalf of the student, applies in writing to and receives written approval from the principal of the school or the principal's designee. Participation may not be unreasonably withheld. [1995, c. 610, §1 (NEW).]

B. The student agrees to meet established behavioral, disciplinary, attendance and other rules applicable to all students. [1995, c. 610, §1 (NEW).]

[ 1995, c. 610, §1 (NEW) .]

5. Participation in extracurricular activities. Students receiving home-school instruction are eligible to try out for extracurricular activities sponsored by the local school unit, provided the student applies in writing, if the following requirements are satisfied.

A. The student agrees to abide by equivalent rules of participation as are applicable to regularly enrolled students participating in the activity and provides evidence that the rules of participation are being met. [1995, c. 610, §1 (NEW).]

B. The student complies with the same physical examination, immunization, insurance, age and semester eligibility requirements as regularly enrolled students participating in the activity. All required documentation must be made available upon request by the school unit. [1995, c. 610, §1 (NEW).]

C. The student meets equivalent academic standards as those established for regularly enrolled students participating in the activity and provides evidence that the academic standards are being met. [1995, c. 610, §1 (NEW).]

D. The student abides by the same transportation policy as regularly enrolled students participating in the activity. [1995, c. 610, §1 (NEW).]

[ 1995, c. 610, §1 (NEW) .]

6. Use of school facilities and equipment. A student receiving home-school instruction may use public school facilities and equipment on the same basis as regularly enrolled students if the following conditions are met:

A. Use does not disrupt regular school activities; [1995, c. 610, §1 (NEW).]

B. Use is approved by the school principal in accordance with established school policy; [1995, c. 610, §1 (NEW).]

C. Use does not create additional expense to the school unit; [1995, c. 610, §1 (NEW).]

D. Use is directly related to the student's academic program; and [1995, c. 610, §1 (NEW).]

E. Use of potentially hazardous areas, such as shops, laboratories and the gymnasium, is supervised by a qualified employee of the school administrative unit. [1995, c. 610, §1 (NEW).]

[ 1995, c. 610, §1 (NEW) .]

7. Use of school textbooks and library books. Subject to availability, a student receiving home instruction may use school textbooks if the number of particular copies are sufficient and library books owned by the school unit subject to the following conditions:

A. Use does not disrupt regular student, staff or special program functions; [1995, c. 610, §1 (NEW).]

B. The student's sign-out period for a library book is the same as that applicable to regularly enrolled students; [1995, c. 610, §1 (NEW).]

C. The student may sign out a textbook for a period not to exceed one year; and [1995, c. 610, §1 (NEW).]

D. The parent or guardian and student agree to reimburse the school unit for lost, unreturned or damaged library books and textbooks and for consumable supplies used. [1995, c. 610, §1 (NEW).]

[ 1995, c. 610, §1 (NEW) .]

8. Reimbursement for students enrolled in equivalent instruction programs. A school administrative unit is entitled to receive state subsidy for any student who receives instruction through one or more on-site academic courses from a public school but is not a full-time student. A school administrative unit that sends any tuition student to another school administrative unit or to a private school approved pursuant to chapter 219 is also entitled to receive state subsidy under this subsection. The rate of reimbursement must be established in increments of 0.25 full-time equivalent status up to 1.0 full-time equivalent status based on the average amount of time per day that a student receives on-site academic services from a public school. School administrative units shall keep an accurate count of the number of students receiving on-site academic services and shall include the full-time equivalency status of these students in the annual count of students attending school in accordance with section 6004.

[ 1999, c. 439, §1 (NEW) .]

SECTION HISTORY

1995, c. 610, §1 (NEW). 1999, c. 439, §1 (AMD). 2003, c. 181, §2 (AMD). 2005, c. 151, §1 (AMD).



20-A §5021-A. Standards for participation in public schools by students enrolled in equivalent instruction programs in private schools

A school administrative unit shall conform to the following standards in making public school resources and services available to a student enrolled in an equivalent instruction program. For the purposes of this section, "student enrolled in an equivalent instruction program" means a student otherwise eligible to attend school in that school administrative unit, including a student who resides in the unorganized territory, when the student is enrolled in an equivalent instruction program in a private school that is recognized as an equivalent instruction alternative under section 5001-A, subsection 3, paragraph A, subparagraph (1), division (b). [2013, c. 428, §1 (AMD).]

1. Participation in cocurricular activities. A student enrolled in an equivalent instruction program is eligible to participate in cocurricular activities sponsored by the local school unit as long as the following requirements are met.

A. The student or the student's parent or guardian, on behalf of the student, applies in writing to and receives written approval from the principal of the school or the principal's designee. The principal or the principal's designee may withhold approval only if the school does not have the capacity to provide the student with the opportunity to participate in the cocurricular activity. If approval is withheld, the principal or the principal's designee must provide a written explanation to the student or the student's parent or guardian stating the reason or reasons for the decision to withhold approval. [2013, c. 428, §2 (AMD).]

B. The student agrees to meet established behavioral, disciplinary, attendance and other rules applicable to all students. [2011, c. 456, §1 (NEW).]

C. The private school the student attends does not provide the same cocurricular activity. [2013, c. 428, §3 (NEW).]

[ 2013, c. 428, §§2, 3 (AMD) .]

2. Participation in extracurricular and interscholastic activities. A student enrolled in an equivalent instruction program is eligible to try out for extracurricular and interscholastic activities sponsored by the local school unit as long as the following requirements are satisfied.

A. The student applies for and receives written approval from the principal of the school or the principal's designee, who may withhold such approval only if the school does not have the capacity to provide the student with the opportunity to participate in the extracurricular or interscholastic activity. If approval is withheld, the principal or the principal's designee must provide a written explanation to the student or the student's parent or guardian stating the reason or reasons for the decision to withhold approval. [2013, c. 428, §4 (AMD).]

B. The student agrees to abide by rules of participation equivalent to those applicable to regularly enrolled students participating in the activity and provides evidence that the rules of participation are being met. [2011, c. 456, §1 (NEW).]

C. The student complies with the same physical examination, immunization, insurance, age and semester eligibility requirements as regularly enrolled students participating in the activity. All required documentation must be made available upon request by the local school unit. [2011, c. 456, §1 (NEW).]

D. The student meets academic standards equivalent to those established for regularly enrolled students participating in the activity and provides evidence that the academic standards are being met. [2011, c. 456, §1 (NEW).]

E. The student abides by the same transportation policy as regularly enrolled students participating in the activity. [2011, c. 456, §1 (NEW).]

F. The private school the student attends does not provide the same extracurricular or interscholastic activity. [2013, c. 428, §5 (NEW).]

[ 2013, c. 428, §§4, 5 (AMD) .]

SECTION HISTORY

2011, c. 456, §1 (NEW). 2013, c. 428, §§1-5 (AMD).



20-A §5022. Admission to regular program

1. Placement. A student who has been receiving home-school instruction and who seeks admission to the regular school program must be placed in a grade commensurate with the level of the student's academic achievement. Placement must be guided by the following.

A. Grade level placement is determined by the locally designated appropriate school staff, based upon but not limited to such factors as the student's completed curricula and record of achievement, conferencing with the student's parent or guardian and administration of tests, if determined necessary. [1995, c. 610, §1 (NEW).]

B. The final grade level placement decision is based upon local school unit policy and procedures. That decision may be appealed to the school unit superintendent and, if desired, subsequently to the local school board, whose decision is final. [1995, c. 610, §1 (NEW).]

[ 1995, c. 610, §1 (NEW) .]

2. High school course credits and diploma eligibility. The following standards govern the awarding of course credits and a graduation diploma to a student receiving home-school instruction who seeks admission to the public high school.

A. A student shall earn high school credits for satisfactory completion of courses in the public high school pursuant to section 5021, subsection 2, paragraph A. [1995, c. 610, §1 (NEW).]

B. A student may earn credit for course work completed through home-school instruction if the principal determines both in advance and upon completion of the course that the course satisfies the requirements for awarding the credit. The principal may direct that the student undergo a test or tests to assist in making a determination relative to the awarding of credit. [1995, c. 610, §1 (NEW).]

C. Requests for transfer credit for equivalent instruction completed at nonapproved private schools, at private schools that elect not to meet requirements under section 2901 or through other equivalent instruction programs must be evaluated on the merits of the documentation provided. The principal and guidance staff shall conduct these evaluations on request by the student or the student's parent or guardian. The principal may direct that the student undergo a test or tests to assist in making a determination relative to the awarding of credit under this paragraph. [2003, c. 271, §1 (AMD).]

D. Awarding of a high school diploma by the local school is conditioned upon the student's demonstration of having satisfied all course credit and other requirements established by the local school board. The local board of directors may establish resident credit requirements as a precondition for the awarding of a local school unit diploma. [2003, c. 271, §1 (AMD).]

[ 2003, c. 271, §1 (AMD) .]

SECTION HISTORY

1995, c. 610, §1 (NEW). 2003, c. 271, §1 (AMD).



20-A §5023. Standards for participation when tuition payment is required

When the local public school unit does not provide academic instruction for specific grade levels, the following applies for students enrolled in an approved program of equivalent instruction. [1995, c. 610, §1 (NEW).]

1. Class participation. The home-schooled student or the student's parent or guardian shall request authorization from the resident local school unit to apply to another school unit for permission to participate in classes or activities in that other school unit.

[ 1995, c. 610, §1 (NEW) .]

2. Tuition payment. Tuition payments for home-schooled student participation in a local school unit, including attendance at a career and technical education center or a career and technical education region, other than the applicant's resident district is the responsibility of the home-schooled student, the student's parent or guardian or the student's resident school administrative unit, in accordance with local school unit policy. Participation may not be unreasonably withheld.

[ 1995, c. 610, §1 (NEW); 2003, c. 545, §5 (REV) .]

3. Participation eligibility. A tuitioned home-schooled student is subject to the rules relating to eligibility for participation in cocurricular or extracurricular activities as may apply at the receiving school unit.

[ 1995, c. 610, §1 (NEW) .]

4. Interscholastic activities. A tuitioned home-schooled student attending classes in more than one receiving school unit is not eligible for participation in interscholastic activities at any local school unit.

[ 1995, c. 610, §1 (NEW) .]

SECTION HISTORY

1995, c. 610, §1 (NEW). 2003, c. 545, §5 (REV).



20-A §5024. Local school unit policy

Each school administrative unit shall develop and adopt a policy consistent with this subchapter. Establishment and administration of the local school unit policy is subject to the following. [1995, c. 610, §1 (NEW).]

1. Policy. Local school unit policy must be submitted to and placed on file in the department by January 1, 1997.

[ 1995, c. 610, §1 (NEW) .]

2. Implementation. Locally approved policy is implemented and administered by the local school unit.

[ 1995, c. 610, §1 (NEW) .]

3. Provision of information. At the request of the student or the student's parent or guardian, public schools shall make available to home-schooled students, in a form determined by the school, information regarding access to public school resources and services, participation in public school activities and attendance at public schools. This information must include:

A. Requirements regarding initial health and developmental screening for motor skills, vision, hearing and immunization; and [1995, c. 610, §1 (NEW).]

B. Criteria for participation of home-schooled students in curricular, cocurricular and extracurricular activities. [1995, c. 610, §1 (NEW).]

[ 1995, c. 610, §1 (NEW) .]

4. Appeals. Appeals from administration and application of the local school unit policy are heard by the local school unit's school board, whose decision is final and binding.

[ 1995, c. 610, §1 (NEW) .]

SECTION HISTORY

1995, c. 610, §1 (NEW).



20-A §5025. Compliance

Appeals that question the local school unit's policy compliance with this subchapter must be made to the commissioner, whose decision is final and binding. [1995, c. 610, §1 (NEW).]

SECTION HISTORY

1995, c. 610, §1 (NEW).






Subchapter 1-B: HIGH SCHOOL GRADUATION RATE

20-A §5031. High school graduation rate

1. Goal. It is the goal of the State to achieve a graduation rate of 90% by the end of the 2015-2016 school year for each publicly supported secondary school. In addition to calculating the 4-year adjusted cohort graduation rate following the procedures outlined in 34 Code of Federal Regulations, Section 200.19, the department shall also calculate and record for each publicly supported secondary school:

A. Beginning with the graduation rate reported for school year 2011-2012 and for each school year thereafter, the 5-year adjusted cohort graduation rate; [2011, c. 614, §12 (NEW).]

B. Beginning with the graduation rate reported for school year 2012-2013 and for each school year thereafter, the 6-year adjusted cohort graduation rate; and [2011, c. 614, §12 (NEW).]

C. Beginning with the graduation rate reported for school year 2011-2012 and for each school year thereafter, other descriptors of academic success for school-age students on a statewide aggregate basis, including the rates of attainment of a:

(1) Department of Education diploma as described under section 257-A;

(2) High school equivalency diploma as described under section 257; and

(3) High school equivalency diploma obtained through a high school completion course that includes general educational development preparation courses from an adult education program as described in chapter 315. [2013, c. 439, §5 (AMD).]

The department shall adopt rules specifying that the methods used to calculate publicly supported secondary school graduation rates through the 2015-2016 school year must include calculations for 5-year and 6-year adjusted cohort graduation rates under paragraphs A and B and other descriptors of academic success under paragraph C.

[ 2013, c. 439, §5 (AMD) .]

2. Technical assistance. The department shall provide forms to publicly supported secondary schools for reporting graduation rates. The commissioner shall provide technical assistance to publicly supported secondary schools in the State that have not attained a graduation rate of 80% by the end of the 2012-2013 school year. Publicly supported secondary schools that do not meet the 80% graduation rate by the end of the 2012-2013 school year shall provide the commissioner with a copy of the action plan developed under section 5103, subsection 5 no later than December 31, 2013. The action plan may include the steps necessary to achieve a graduation rate of 90% by the end of the 2015-2016 school year.

[ 2009, c. 626, §1 (NEW) .]

3. Rules. The department shall adopt rules specifying the method to be used to calculate publicly supported secondary school graduation rates through 2016 and dates by which graduation rates must be reported to the department. Rules adopted under this section are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A and must be provisionally adopted and submitted to the Legislature for review no later than January 14, 2011.

[ 2009, c. 626, §1 (NEW) .]

SECTION HISTORY

2009, c. 626, §1 (NEW). 2011, c. 614, §12 (AMD). 2013, c. 439, §5 (AMD).






Subchapter 2: TRUANTS

20-A §5051. Habitual truancy (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §§52,53 (AMD). 1989, c. 415, §19 (AMD). 1995, c. 124, §1 (AMD). 1999, c. 198, §§1,2 (AMD). 2003, c. 533, §2 (RP).



20-A §5051-A. Truancy

1. Truant. A student is truant if the student is subject to section 5001-A and:

A. [2007, c. 304, §5 (RP).]

B. Has completed grade 6 and has the equivalent of 10 full days of unexcused absences or 7 consecutive school days of unexcused absences during a school year; or [2007, c. 304, §5 (AMD).]

C. Is at least 7 years of age and has not completed grade 6 and has the equivalent of 7 full days of unexcused absences or 5 consecutive school days of unexcused absences during a school year. [2007, c. 304, §5 (NEW).]

[ 2011, c. 614, §13 (AMD) .]

2. Procedures; written notice; referral. This subsection governs the procedure to be followed when a student is truant.

A. [2011, c. 614, §13 (RP).]

A-1. The principal, upon determining that a student is truant under subsection 1, shall notify the superintendent of the student's truancy within 5 school days of the last unexcused absence. [2011, c. 614, §13 (NEW).]

A-2. A student who is determined truant under subsection 1 must be referred to the school's student assistance team or the school personnel designated by the superintendent in accordance with the school administrative unit's intervention system under section 4710 to determine the cause of the truancy and assess the effect of the student's absences, as well as any future absences for the student. If it is determined that a negative effect exists, the student assistance team or the school personnel designated by the superintendent in accordance with the school administrative unit's intervention system under section 4710 shall develop an intervention plan to address the student's absences and the negative effect of these absences. An intervention plan may include, but is not limited to:

(1) Frequent communication between the teacher and the family;

(2) Changes in the learning environment;

(3) Mentoring;

(4) Student counseling;

(5) Tutoring, including peer tutoring;

(6) Placement into different classes;

(7) Consideration of multiple pathways as described under section 4703;

(8) Attendance contracts;

(9) Referral to other agencies for family services; and

(10) Other interventions, including, but not limited to, referral to the school attendance coordinator, student assistance team or dropout prevention committee.

Failure of the student or the student's parents to appear at scheduled meetings does not preclude the school administrators from implementing an intervention plan to address the student's truancy. [2011, c. 614, §13 (NEW).]

B. [2011, c. 614, §13 (RP).]

B-1. The superintendent shall develop procedures to refer a student who is truant to the student assistance team or the school personnel designated by the superintendent in accordance with the school administrative unit's intervention system under section 4710 in accordance with this section. These procedures may include, but are not limited to:

(1) Identifying school personnel responsible for notifying the student assistance team or the school personnel designated by the superintendent in accordance with the school administrative unit's intervention system when a student is truant;

(2) A process for referral of a student who is truant, including identifying school personnel responsible for inviting the parents and the student to participate in any meeting that results from this referral;

(3) A timeline for setting up a meeting and developing an intervention plan under paragraph A-2;

(4) A plan for dealing with future absences of a student who is truant; and

(5) A plan for reporting of the results of the intervention plan developed pursuant to paragraph A-2. [2011, c. 614, §13 (NEW).]

C. If the intervention plan developed pursuant to paragraph A-2 is unable to correct the truancy of the child, the superintendent shall serve or cause to be served upon the parent in hand or by registered mail a written notice that attendance of the child at school is required by law. The notice must:

(1) State that the student is required to attend school pursuant to section 5001-A;

(2) Explain the parent's right to inspect the student's attendance records, attendance coordinator's reports and principal's reports;

(3) Explain that the failure to send the student to school and maintain the student in regular attendance is a civil violation in accordance with section 5053-A and will jeopardize the student's status in the grade that the student is in;

(4) State that the superintendent may notify the local law enforcement department of a violation of section 5053-A and the Department of Health and Human Services of a violation under subsection 1, paragraph C; and

(5) Outline the plan developed to address the student's truancy and the steps that have been taken to implement that plan. [2011, c. 614, §13 (AMD).]

D. Prior to notifying the local law enforcement department under paragraph E, the superintendent shall schedule at least one meeting as required in paragraph B-1 and may invite a local prosecutor. [2011, c. 614, §13 (AMD).]

E. If, after 3 school days after service of the notice referred to in paragraph C, the student remains truant and the parent and student refuse to attend the meeting scheduled according to paragraph D, the superintendent shall report the facts of the unlawful absence to the local law enforcement department, which may proceed with an action to enforce section 5053-A against the parent unless the student is at once placed in an appropriate school or otherwise meets the requirements under section 5001-A. [2011, c. 614, §13 (AMD).]

F. When a student is determined to be truant and in violation of section 5001-A and the student assistance team or the school personnel designated by the superintendent in accordance with the school administrative unit's intervention system under section 4710 and the superintendent have made a good faith attempt to meet the requirements of paragraph B-1, the superintendent shall notify the school board of the student's truancy. [2011, c. 614, §13 (AMD).]

[ 2011, c. 614, §13 (AMD) .]

3. Reports. This subsection applies to reports of truancy.

A. A superintendent shall submit an annual report to the commissioner before October 1st. The report must:

(1) Identify the number of truants in the school administrative unit in the preceding school year;

(2) Describe the unit's efforts to deal with truancy;

(3) Account for actions brought under this section including the number of truants reported to the student assistance team or the school personnel designated by the superintendent in accordance with the school administrative unit's intervention system under section 4710; and

(4) Include any other information on truancy requested by the commissioner. [2011, c. 614, §13 (AMD).]

B. The commissioner shall submit an annual report to the Governor and the Legislature before January 15th. The report must aggregate the information provided by superintendents under paragraph A and must evaluate the effect of state laws on the incidence of truancy. [2003, c. 533, §3 (NEW).]

[ 2011, c. 614, §13 (AMD) .]

SECTION HISTORY

2003, c. 533, §3 (NEW). 2007, c. 304, §§5-7 (AMD). 2011, c. 614, §13 (AMD).



20-A §5052. Attendance officers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 415, §20 (RP).



20-A §5052-A. Attendance coordinators

The following provisions apply to attendance coordinators. [1989, c. 415, §21 (NEW).]

1. Appointment. The following provisions apply to the appointment of attendance coordinators.

A. A superintendent shall appoint an attendance coordinator or coordinators. [2011, c. 614, §14 (AMD).]

B. Vacancies must be filled as they occur. [2011, c. 614, §14 (AMD).]

[ 2011, c. 614, §14 (AMD) .]

2. Qualifications. An attendance coordinator must be a professionally certified or registered person in the mental health, social welfare or educational system who is qualified to carry out the duties in accordance with rules to be established by the State Board of Education.

[ 2011, c. 614, §14 (AMD) .]

3. Duties. The duties of an attendance coordinator include, but are not limited to, the following:

A. Interviewing a student whose attendance is irregular and meeting with the student and the parents to determine the cause of the irregular attendance and filing a written report with the principal; [2011, c. 614, §14 (AMD).]

B. Filing an annual report with the superintendent summarizing school year activities, findings and recommendations regarding truants; [2007, c. 143, §1 (AMD).]

C. Serving as a member of the dropout prevention committee in accordance with section 5103; and [2007, c. 143, §1 (AMD).]

D. Serving as the liaison between the school and the local law enforcement agency in matters pertaining to student absenteeism under section 5001-A. [2011, c. 614, §14 (AMD).]

[ 2011, c. 614, §14 (AMD) .]

4. Department assistance. The department shall provide technical assistance to school attendance coordinators for carrying out these duties, through the Office of Truancy, Dropout Prevention and Alternative Education.

[ 2011, c. 614, §14 (AMD) .]

SECTION HISTORY

1989, c. 415, §21 (NEW). 2007, c. 143, §1 (AMD). 2011, c. 614, §14 (AMD).



20-A §5053. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §54 (AMD). 1989, c. 415, §§22-25 (AMD). 2003, c. 533, §4 (RP).



20-A §5053-A. Enforcement

1. Civil violation. If a parent has control of a student who is truant under section 5051-A, subsection 1 and that parent is primarily responsible for that truancy, that parent commits a civil violation for which a fine of not more than $250 may be adjudged, all or part of which may be suspended upon the parent's compliance with a court order under subsection 2.

[ 2011, c. 614, §15 (AMD) .]

2. Dispositions. The court may also order a parent adjudicated as violating subsection 1 to take specific action to ensure the child's attendance at school; comply with the intervention plan developed in accordance with section 5051-A, subsection 2, paragraph A-2; participate in a parent-training class; attend school with the child; perform community service hours at the school; or participate in counseling or other services as appropriate.

[ 2011, c. 614, §16 (AMD) .]

3. Notice required. Notice must be provided to the parent pursuant to section 5051-A, subsection 2, paragraph C before a prosecution for violating subsection 1 may be brought against the parent.

[ 2003, c. 533, §5 (NEW) .]

4. Prima facie proof. Evidence that shows that the parent received the notice under section 5051-A, subsection 2 and that the child has accumulated 10 cumulative full days of absences or 5 consecutive school days of absences that are not justified under the established attendance policies of the school administrative unit is prima facie proof that the parent is primarily responsible for the child's truancy or the parent failed to take corrective measures for the child's truancy.

[ 2011, c. 614, §17 (AMD) .]

5. Defense. It is a defense to a prosecution under subsection 1 that the parent has exercised reasonable diligence in attempting to cause a child in the parent's custody to attend school or that the administrators of the child's school did not perform their duties as required by law.

[ 2003, c. 533, §5 (NEW) .]

6. Process. Service of a summons on the parent pursuant to subsection 1 must be in accordance with the Maine Rules of Civil Procedure.

[ 2003, c. 533, §5 (NEW) .]

7. Jurisdiction. The District Court has jurisdiction over violations under subsection 1.

[ 2003, c. 533, §5 (NEW) .]

SECTION HISTORY

2003, c. 533, §5 (NEW). 2007, c. 304, §§8, 9 (AMD). 2011, c. 614, §§15-17 (AMD).



20-A §5054. Employment of truants prohibited

Any firm or corporation, or agent or manager of any firm or corporation, who hires or otherwise engages any student who is truant as defined in this subchapter without a release from the student's supervising superintendent of schools is subject to the penalty provided in Title 26, section 781. [2011, c. 614, §18 (AMD).]

SECTION HISTORY

1989, c. 415, §26 (NEW). 2011, c. 614, §18 (AMD).






Subchapter 3: DROPOUTS

20-A §5101. Statement of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 415, §27 (RP).



20-A §5102. Definitions

As used in this subchapter, unless the context otherwise indicates, a "dropout" means any person who has withdrawn for any reason except death, or been expelled from school before graduation or completion of a program of studies and who has not enrolled in another educational institution or program. [1989, c. 415, §28 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 415, §28 (AMD).



20-A §5103. Dropout prevention committee

The following provisions apply to the dropout prevention committee. [1989, c. 415, §29 (RPR).]

1. Committee. Each superintendent, with school board approval, shall annually establish a separate dropout prevention committee for each individual school unit under the superintendent's supervision.

[ 1989, c. 415, §29 (RPR) .]

2. Membership. The dropout prevention committee shall be composed of the following members:

A. A member of the school board selected by that board; [1989, c. 415, §29 (RPR).]

B. A school administrator selected by the superintendent; [1989, c. 415, §29 (RPR).]

C. A teacher and a school counselor selected by the school administrative unit's teacher organization; [1989, c. 415, §29 (RPR).]

D. A parent selected by the unit's organized parent group, or, if no organized parent group exists, by the school board; [1989, c. 415, §29 (RPR).]

E. A school attendance coordinator from the district selected by the superintendent; [1989, c. 415, §29 (RPR).]

F. A high school student selected by the dropout prevention committee members selected in paragraphs A to E; [1989, c. 415, §29 (RPR).]

G. A dropout selected by the dropout prevention committee members selected in paragraphs A to E; and [1989, c. 415, §29 (RPR).]

H. A community resident of the district selected by the dropout prevention committee members selected in paragraphs A to E. [1989, c. 415, §29 (NEW).]

A dropout prevention committee may increase its membership by majority vote.

[ 1989, c. 415, §29 (RPR) .]

3. Terms and vacancies. Members shall serve in accordance with policy established by the school board.

[ 1989, c. 415, §29 (RPR) .]

4. Chair. The dropout prevention committee shall select a chair from among its members.

[ 1989, c. 415, §29 (RPR) .]

5. Responsibilities. The following provisions apply to responsibilities of the dropout prevention committee.

A. The dropout prevention committee shall:

(1) Study the problem of dropouts and truancy and the need for alternative education programs, kindergarten to grade 12;

(2) Make recommendations for addressing the problems; and

(3) Submit a plan of action to the school board, in accordance with section 4502, subsection 5, paragraph L-1. [2011, c. 614, §19 (AMD).]

B. The dropout prevention committee shall consider the following when developing its plan:

(1) Reasons why students drop out of school;

(2) Maintenance of continuing contacts with recent dropouts in order to extend opportunities for alternative education programs, counseling and referral;

(3) Education of teachers and administrators about the dropout problem;

(4) Use of human services programs to help dropouts;

(5) The school administrative unit's policies on suspension, expulsion and other disciplinary action; and

(6) Discriminatory practices and attitudes within the school administrative unit. [2007, c. 667, §7 (AMD).]

C. [1989, c. 415, §29 (RP).]

[ 2011, c. 614, §19 (AMD) .]

6. Annual report. The dropout prevention committee shall meet at least annually to review its plan and to make recommendations to the school board.

[ 1989, c. 415, §29 (RPR) .]

7. Department assistance. The department shall provide technical assistance to a dropout prevention committee on request to the Office of Truancy, Dropout Prevention and Alternative Education.

[ 1989, c. 415, §29 (RPR) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 415, §29 (RPR). RR 2001, c. 1, §24 (COR). 2007, c. 667, §7 (AMD). 2011, c. 614, §19 (AMD).



20-A §5104. Programs (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 415, §30 (RP).



20-A §5104-A. Alternative education programs outside the school administrative unit

1. Alternative education programs. If the superintendents approve, a school administrative unit may enroll a student in an alternative education program in another school administrative unit or in an approved private alternative education program.

[ 2007, c. 667, §8 (AMD) .]

2. Student count. A student properly approved for enrollment under subsection 1 must be counted as a 1.0 student on school administrative unit counts for each semester, or its equivalent, of alternative education program.

[ 2007, c. 667, §8 (AMD) .]

3. Rules. The commissioner shall adopt rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, to administer this section.

[ 1989, c. 415, §31 (NEW) .]

SECTION HISTORY

1989, c. 415, §31 (NEW). 2007, c. 667, §8 (AMD).






Subchapter 4: TECHNICAL ASSISTANCE

20-A §5151. Technical assistance for truants, dropout prevention and reintegration and alternative education

The commissioner shall provide technical assistance regarding truancy, dropouts and reintegration and alternative education programs. To do this, the commissioner shall employ at least one consultant whose responsibility is to cover the area of truancy, dropouts and alternative education. [2013, c. 368, Pt. KK, §1 (AMD).]

1. Qualifications. Any consultant must be knowledgeable in the problems of truancy, dropouts and reintegration and policies and programs.

[ 2013, c. 368, Pt. KK, §2 (AMD) .]

2. Duties. The consultant shall:

A. Provide technical assistance to school administrative units and private schools approved for tuition purposes to establish alternative education programs; [2007, c. 667, §9 (AMD).]

B. Develop screening tools for early identification of potential dropouts; [1985, c. 774, §5 (NEW).]

C. Act as a clearinghouse for information on alternative education programs in the State, on exemplary programs in other states and on research pertaining to the subject, and promote effective programs; [1985, c. 774, §5 (NEW).]

D. Function as a liaison among the commissioner, department staff, advisory committee and school administrative units and private schools as it pertains to truants, dropouts and reintegration, alternative education programs, alternative learning and adult education; [2007, c. 667, §9 (AMD).]

E. Develop model curricula and programs for alternative education schools and programs; [2007, c. 667, §9 (AMD).]

F. Assess and provide for the evaluation of alternative education programs consistent with the standards established by the commissioner; [2007, c. 667, §9 (AMD).]

G. Develop training programs for superintendents, principals and school attendance officers to improve effectiveness in performance of their duties as pertains to truants, dropouts and reintegration and alternative education programs; [2007, c. 667, §9 (AMD).]

H. Develop and submit a plan on behalf of the commissioner for the joint standing committee of the Legislature having jurisdiction over education and the state board on the prevalence of truancy and dropouts, assess alternative and adult education programs and prepare positive strategies to prevent and remedy the problems identified, including reintegration planning for juvenile offenders who have been released from juvenile facilities and are enrolling in schools in the State; [2007, c. 667, §9 (AMD).]

I. Have the responsibility for preventive programs and alternative education programs; [2007, c. 667, §9 (AMD).]

J. Collect data on the scope of the dropout and truancy problem in the State, including data on the number of students who are expelled from school and the number who are readmitted to school after expulsion; [2011, c. 614, §20 (AMD).]

K. Evaluate the scope of the problem of dropouts and truants and programs and policies directed to meet it, including reintegration planning and aftercare services provided for juvenile offenders who have been released from juvenile facilities and have enrolled in schools in the State; [2001, c. 452, §12 (AMD).]

L. Provide staff services to the advisory committee; and [1985, c. 774, §5 (NEW).]

M. Plan and coordinate programs and grant writing to stimulate programs and research on the problem of dropouts, truants, alternative education, alternative learning and adult education. [2007, c. 667, §9 (AMD).]

[ 2011, c. 614, §20 (AMD) .]

SECTION HISTORY

1985, c. 774, §5 (NEW). 2001, c. 452, §12 (AMD). 2007, c. 667, §9 (AMD). 2011, c. 614, §20 (AMD). 2013, c. 368, Pt. KK, §§1, 2 (AMD).



20-A §5152. Advisory committee

1. Commissioner. The commissioner shall appoint an advisory committee on truancy, dropouts and alternative education.

[ 1985, c. 774, §5 (NEW) .]

2. Duties of the advisory committee, as appointed by the commissioner. The advisory committee shall advise the commissioner on the development and implementation of state and local policies and programs that are needed to deal effectively with the incidence of truancy and dropouts in state schools. The committee should consider its mandate in a broad context to assess the causes of truancy and dropouts, the effectiveness of alternative education and prevention programs and the social and educational programs or changes needed to encourage students to remain in school, including reintegration planning and aftercare services provided for juvenile offenders who have been released from juvenile facilities in the State and have enrolled in schools in the State.

[ 2007, c. 667, §10 (AMD) .]

3. Membership. The advisory committee must have a broad membership reflecting the range of individuals and public and private institutions that are involved or interested in the problem and its solution. It must include representation from each of the following:

A. Teachers; [1985, c. 774, §5 (NEW).]

B. Elementary school principals; [1985, c. 774, §5 (NEW).]

C. Secondary school principals; [1985, c. 774, §5 (NEW).]

D. Guidance counselors; [1985, c. 774, §5 (NEW).]

E. Adult education teachers with experience in high school completion education; [1985, c. 774, §5 (NEW).]

F. Superintendents; [1985, c. 774, §5 (NEW).]

G. Administrators from private schools involved in alternative education programs; [2007, c. 667, §11 (AMD).]

H. Department of Health and Human Services; [2005, c. 397, Pt. A, §15 (AMD).]

I. [2005, c. 397, Pt. A, §16 (RP).]

J. Department of Corrections; [1985, c. 774, §5 (NEW).]

K. Department of Labor; [1985, c. 774, §5 (NEW).]

L. A local positive action committee on truancy, dropout and alternative education programs; [2007, c. 667, §11 (AMD).]

M. Representatives from the business community; and [1985, c. 774, §5 (NEW).]

N. Other individuals who the commissioner feels will contribute to the development of effective policies and programs. [1985, c. 774, §5 (NEW).]

Two of the representatives in paragraphs A to D must be directly involved in alternative education programs. There may be no more than 15 members on the committee.

[ 2007, c. 667, §11 (AMD) .]

4. Term of office. The members of the advisory committee shall serve for 2 years and may be reappointed.

[ 1985, c. 774, §5 (NEW) .]

5. Expenses. Members of the advisory committee shall be reimbursed for expenses only for attending meetings or performing other functions authorized by the committee.

[ 1985, c. 774, §5 (NEW) .]

6. Annual reports. The committee shall report annually by February 1st to the joint standing committee of the Legislature having jurisdiction over education.

[ 1985, c. 774, §5 (NEW) .]

SECTION HISTORY

1985, c. 774, §5 (NEW). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2001, c. 452, §13 (AMD). 2005, c. 397, §§A15,16 (AMD). 2007, c. 667, §§10, 11 (AMD).



20-A §5153. Rules

The commissioner shall establish rules to implement this subchapter by January 1987. [1985, c. 774, §5 (NEW).]

SECTION HISTORY

1985, c. 774, §5 (NEW).






Subchapter 5: STUDENTS EXPERIENCING EDUCATION DISRUPTION

20-A §5161. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 451, §6 (NEW).]

1. Academic programming waiver.

[ 2015, c. 329, Pt. A, §4 (RP) .]

1-A. Academic programming agreement. "Academic programming agreement" means an agreement between an interim program and a responsible school through which the responsible school agrees to accept the academic programming, credits and documentation of achievement of standards completed by a student in the interim program.

[ 2013, c. 439, §6 (NEW) .]

2. Department of Education diploma. "Department of Education diploma" means a diploma awarded under section 257-A.

[ 2013, c. 439, §7 (RPR) .]

2-A. Education disruption. "Education disruption" means disruption of the educational program of an elementary or secondary school student as a result of:

A. Homelessness or foster care placement; [2013, c. 439, §8 (NEW).]

B. Absence for 10 or more consecutive school days due to placement in an interim program; or [2013, c. 439, §8 (NEW).]

C. Enrollment in 3 or more schools or educational programs in a single school year. [2013, c. 439, §8 (NEW).]

"Education disruption" does not include an absence for 10 or more consecutive school days as a result of a planned absence for a reason such as a family event or a medical absence for a planned hospitalization or recovery or pursuant to a superintendent's determination developed in accordance with section 5205, subsection 2.

[ 2013, c. 439, §8 (NEW) .]

3. Interim placement.

[ 2015, c. 329, Pt. A, §4 (RP) .]

3-A. Interim program. "Interim program" means:

A. A youth development center; [2013, c. 439, §9 (NEW).]

B. A hospital or other facility for the purpose of unplanned medical or psychiatric treatment; or [2013, c. 439, §9 (NEW).]

C. Any other program or school approved by the department, except a program or school in which a student is placed pursuant to an individual education plan or a superintendent transfer under section 5205. [2013, c. 439, §9 (NEW).]

[ 2013, c. 439, §9 (NEW) .]

4. Learning results. "Learning results" means the system of learning results established pursuant to section 6209.

[ 2007, c. 451, §6 (NEW) .]

5. Receiving school.

[ 2015, c. 329, Pt. A, §4 (RP) .]

5-A. Responsible school. "Responsible school" means the school responsible for developing or updating a school work recognition plan.

[ 2013, c. 439, §10 (NEW) .]

6. School work recognition plan. "School work recognition plan" means a written plan that outlines how a student who is experiencing, or who has experienced, an education disruption will make and demonstrate progress toward achievement of learning results.

[ 2013, c. 439, §11 (RPR) .]

7. Sending school.

[ 2015, c. 329, Pt. A, §4 (RP) .]

8. Statewide review team.

[ 2015, c. 329, Pt. A, §4 (RP) .]

9. Students who experience education disruption.

[ 2013, c. 439, §12 (RP) .]

10. Student. "Student" means an elementary school or secondary school student.

[ 2013, c. 439, §13 (NEW) .]

SECTION HISTORY

2007, c. 451, §6 (NEW). 2013, c. 439, §§6-13 (AMD). 2015, c. 329, Pt. A, §4 (AMD).



20-A §5162. School work recognition plan (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 451, §6 (NEW). 2013, c. 439, §14 (RP).



20-A §5163. Continuing educational progress during and after education disruption

1. Education disruption due to interim program placement. The responsible school at the time a student is placed in an interim program shall:

A. Within 5 school days of becoming aware of the placement:

(1) Make available to the student individual educational materials such as curricula and assignments designed to enable the student to continue the student's educational programming; or

(2) Sign an academic programming agreement; and [2013, c. 439, §15 (NEW).]

B. Within 10 days of becoming aware of the placement, work with the student, the parent or guardian and others such as juvenile community corrections officers and community case managers to develop or update a school work recognition plan for the student. [2013, c. 439, §15 (NEW).]

[ 2013, c. 439, §15 (NEW) .]

2. Responsibility after placement. The responsible school for a student who is returning to educational programming following placement in an interim program shall:

A. If the responsible school is the same school as the school that was responsible during the placement, update the school work recognition plan at the time of return to educational programming to reflect the actual educational experiences, achievement and credit or recognition granted to the student by the interim program or by the responsible school pursuant to an academic programming agreement; or [2013, c. 439, §15 (NEW).]

B. If the responsible school is a different school from the school that was responsible during the placement, review the student's records and the school work recognition plan developed and updated during the placement and update it to reflect the actual educational experiences, achievement and credit or recognition granted to the student by the placement or by the responsible school pursuant to an academic programming agreement. [2013, c. 439, §15 (NEW).]

[ 2013, c. 439, §15 (NEW) .]

3. Education disruption due to multiple transfers. The responsible school at the time of a 3rd or subsequent educational enrollment in a school year shall:

A. Within 10 school days of the school's or program's becoming aware that the student is enrolling in the 3rd school or program in a school year, work with the student, parent or guardian and staff of other schools and programs in which the student participated to develop or update a school work recognition plan; and [2013, c. 439, §15 (NEW).]

B. Compile for the student the credits or other recognition received by the student to date, identify gaps between that compilation and the credits or recognition typically earned by the student's peers and identify options for the student to close those gaps, if possible. [2013, c. 439, §15 (NEW).]

[ 2013, c. 439, §15 (NEW) .]

4. Education disruption due to homelessness or foster care placement. The responsible school at the time of education disruption due to homelessness or foster care placement shall:

A. Within 5 school days of becoming aware of the education disruption due to homelessness or foster care placement, make available to the student individual educational materials such as curricula and assignments designed to enable the student to continue the student's educational programming; and [2013, c. 439, §15 (NEW).]

B. Within 10 days of becoming aware of the education disruption due to homelessness or foster care placement, work with the student and the parent or guardian to develop or update a school work recognition plan for the student. [2013, c. 439, §15 (NEW).]

[ 2013, c. 439, §15 (NEW) .]

5. Staff assistance. For every student who experiences education disruption due to placement in an interim program, professional staff in the responsible school must be assigned to ensure the complete transfer of all records, grades and credits and all academic material, including an academic programming agreement, if applicable, from the interim program in which the student was placed to the responsible school no later than 5 school days after the student enrolls in the responsible school.

[ 2013, c. 439, §15 (NEW) .]

6. Identification of responsible school. For purposes of implementing this section:

A. The responsible school for a student at the time the student enters an interim program is the school in which the student is enrolled at the time of entrance to the interim program. If the student is not enrolled at the time of entrance to the interim program, the responsible school is the one in which the student would be enrolled pursuant to chapter 213; [2013, c. 439, §15 (NEW).]

B. The responsible school for a student during the placement is the same as the school described in paragraph A; [2013, c. 439, §15 (NEW).]

C. The responsible school for a student at the time the student returns to regular educational programming following placement is the school in which the student is enrolled or is entitled to be enrolled; [2013, c. 439, §15 (NEW).]

D. The responsible school for a student who enrolls in a 3rd or subsequent educational program in a single school year is the school in which the student enrolls; and [2013, c. 439, §15 (NEW).]

E. The responsible school for a student who experiences education disruption due to homelessness or foster care placement is the school in which the student is enrolled or is entitled to be enrolled. [2013, c. 439, §15 (NEW).]

[ 2013, c. 439, §15 (NEW) .]

SECTION HISTORY

2013, c. 439, §15 (NEW).



20-A §5164. Planning for graduation

If the student who experiences education disruption is between 16 years of age and 20 years of age, the school work recognition plan developed or updated following the education disruption must include a description of what the student must do in order to qualify to graduate with the student's peers or within a reasonable time thereafter. [2013, c. 439, §15 (NEW).]

If it is determined by the responsible school and the student that the student cannot meet the school's requirements for graduation, the responsible school shall provide the student information about applying for a Department of Education diploma and shall assist the student in making the application. [2013, c. 439, §15 (NEW).]

SECTION HISTORY

2013, c. 439, §15 (NEW).









Chapter 213: STUDENT ELIGIBILITY

20-A §5201. Age

The following provisions apply to enrollment in public elementary and secondary schools. [1981, c. 693, §§5, 8 (NEW).]

1. Eligibility to enroll; school year. A person meeting the minimum age requirements of subsection 2 or section 7001, subsection 1-B, paragraph B, and who has not reached 20 years of age before the start of the school year may enroll as a full-time or, with the consent of the school board, as a part-time student, in the public elementary and secondary schools where the student resides as defined in section 5202. The school year, for the purpose of this subsection, is defined as starting on July 1st and ending on the following June 30th.

[ 2005, c. 662, Pt. A, §11 (AMD) .]

2. Minimum ages. The following are minimum ages necessary for student enrollment in a school administrative unit.

A. [1993, c. 201, §1 (RP).]

B. A person who will be at least 5 years old on October 15th of the school year may enroll in school. [1993, c. 201, §1 (AMD).]

C. A person who will be at least 4 years of age on October 15th of the school year may enroll in a public preschool program prior to kindergarten if it is offered. [2007, c. 141, §12 (AMD).]

[ 2007, c. 141, §12 (AMD) .]

3. Exceptions. The following are exceptions to this section.

A. War veterans who have not completed high school before their 18th birthday may enroll in the public schools in the school administrative units where they reside until they graduate or until the end of the school year in which they reach the age of 25. [1983, c. 704, §2 (AMD).]

B. A person who has enrolled in a public kindergarten or grade one in another state may enroll in kindergarten or grade one, as the case may be, in the school administrative unit where the parent or guardian become residents. [1981, c. 693, §§5, 8 (NEW).]

C. A person who was enrolled in kindergarten in this State under paragraph B, may enroll in grade one upon satisfactory completion of kindergarten. [1981, c. 693, §§5, 8 (NEW).]

D. A person who was enrolled in a public kindergarten in another state and was promoted to grade one may enroll in grade one in the school administrative unit where the parent or guardian becomes a resident. [1981, c. 693, §§5, 8 (NEW).]

E. The eligibility for a child with a disability is governed by section 7001, subsection 1-A. [2005, c. 662, Pt. A, §12 (AMD).]

F. A person who obtains a waiver from the commissioner pursuant to section 5206 may enroll as a public secondary school student. [2003, c. 688, Pt. B, §4 (AMD).]

[ 2005, c. 662, Pt. A, §12 (AMD) .]

4. Rules. A school board may adopt rules to carry out this chapter.

[ 1983, c. 806, §55 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 704, §§1,2 (AMD). 1983, c. 806, §55 (AMD). 1985, c. 506, §A36 (AMD). 1993, c. 201, §1 (AMD). 2003, c. 116, §1 (AMD). 2003, c. 688, §B4 (AMD). 2005, c. 662, §§A11,12 (AMD). 2007, c. 141, §12 (AMD).



20-A §5202. Residence

1. Definitions. For the purposes of this chapter, "parent" means the parent or guardian with legal custody.

[ 1983, c. 806, §56 (AMD) .]

2. General rule. A person is eligible to attend schools in the school administrative unit where the person's parent resides, where the person resides upon reaching the age of 18 years or upon becoming an emancipated minor. A federal installation shall be considered part of the school administrative unit in which it is located.

[ 1985, c. 789, §§ 3, 9 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §§56,57 (AMD). 1985, c. 789, §§3,9 (AMD).



20-A §5203. Elementary students right to attend school in another administrative unit

The following provisions govern the right of elementary students to attend school in another school administrative unit other than the one in which they are resident. [1981, c. 693, §§ 5, 8 (NEW).]

1. Units with an elementary school. An elementary student may attend an approved private school or a public elementary school in any school administrative unit with the consent of the receiving school's school board. The student's parent or guardian shall pay the cost of tuition and transportation. The receiving school shall notify the superintendent of the school administrative unit where the student's parents reside of the name and grade of the accepted student.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Living remote from public schools in a school administrative unit. Elementary students whose parents live remote from a public school in their school administrative unit may, with the consent of the school board in their unit, attend public school in an adjoining school administrative unit in Maine or a neighboring state if the adjoining unit accepts tuition students. The school administrative unit where the students' parents reside shall pay tuition and transportation.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Contract school. Students whose parents reside in a school administrative unit which contracts for school privileges under section 2701 may attend the contract school. The school administrative unit in which their parents reside shall pay the costs of the contract and transportation.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Exception; no elementary school. A school administrative unit that neither maintains an elementary school nor contracts for elementary school privileges pursuant to chapter 115 shall pay the tuition, in accordance with chapter 219, at the public school or the approved private school of the parent's choice at which the student is accepted.

[ 2007, c. 668, §29 (RPR) .]

5. Units with 10 or fewer students. Elementary students whose parents reside in a school administrative unit with a total April 1st resident student count of 10 or less may attend public school as tuition students in a nearby school administrative unit. The school board of the nearby school administrative unit shall accept the students if requested by the school board of the unit in which the students' parents reside. The school board where the students' parents reside shall pay tuition and transportation.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2007, c. 668, §29 (AMD).



20-A §5204. Secondary students right to attend school in another administrative unit

The following provisions govern the right of secondary students to attend school in another school administrative unit other than the one in which they are resident. [1981, c. 693, §§ 5, 8 (NEW).]

1. Units with a secondary school. A secondary student may attend an approved private school or a public secondary school in any school administrative unit with the consent of the receiving school's school board. The student's parent or guardian shall pay the cost of tuition and transportation. The receiving school shall notify the superintendent of the school administrative unit where the student's parents reside of the name and grade of the accepted student.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Living remote from public schools in a school administrative unit. Secondary students whose parents live remote from a public school in their school administrative unit may, with the consent of the school board in their unit, attend public school in an adjoining school administrative unit in Maine or a neighboring state if the adjoining unit accepts tuition students. The school administrative unit where the students' parents reside shall pay tuition.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Contract school. Students whose parents reside in a school administrative unit which contracts for school privileges under section 2701 may attend the contract school. The school administrative unit in which their parents reside shall pay the cost of the contract.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. No secondary school. A school administrative unit that neither maintains a secondary school nor contracts for secondary school privileges pursuant to chapter 115 shall pay the tuition, in accordance with chapter 219, at the public school or the approved private school of the parent's choice at which the student is accepted.

[ 2007, c. 668, §30 (AMD) .]

5. Units with 10 or fewer students. Secondary students whose parents reside in a school administrative unit with a total April 1st resident student count of 10 or less may attend public school as tuition students in a nearby school administrative unit. The school board of the nearby school administrative unit shall accept the students if requested by the school board of the unit in which the students' parents reside. The school board where the students' parents reside shall pay tuition.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

6. Insufficient courses; time limitations. If the secondary school does not offer 2 approved foreign language courses, then its students may attend another secondary school approved for tuition purposes to take the language courses provided that:

A. The receiving school accepts tuition students; [1981, c. 693, §§ 5, 8 (NEW).]

B. The students meet the qualifications for attending their own secondary school; and [1981, c. 693, §§ 5, 8 (NEW).]

C. The students have notified their own school administrative unit by April 1st, before the start of each school year, that they wish to take the foreign language not being offered by their school administrative unit. Their school administrative unit shall notify them on or before July 15th of that year when the language course will be offered in the next school year. [1983, c. 859, Pt. C, §§ 6, 7 (AMD).]

[ 1983, c. 859, Pt. C, §§ 6, 7 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§C6,C7 (AMD). 1985, c. 797, §32 (AMD). 2007, c. 668, §30 (AMD).



20-A §5205. Other exceptions to the general residency rules

The following exceptions apply in determining a student's right to attend a school in a school administrative unit other than the one in which the student has permanent residence. [1981, c. 693, §§5, 8 (NEW).]

1. State wards. A state ward shall be considered a resident of the unit where placed.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Other students not living at home. A student other than a state ward, a state agency client or a homeless child, residing with another person who is not the student's parent, is considered a resident of the school administrative unit where the student resides if the superintendent of the unit determines that it is in the best interest of the student because that person is residing in the school administrative unit for other than just education purposes and:

A. It is undesirable and impractical for that student to reside with the student's parent; [2011, c. 502, §1 (AMD).]

B. [2011, c. 502, §1 (RP).]

C. There is a safety reason for the student not to reside with the student's parent; or [2011, c. 502, §1 (NEW).]

D. Other extenuating circumstances exist that justify residence in the unit. [2011, c. 502, §1 (NEW).]

If a person who is not the student's parent or legal guardian requests that a student be considered a resident under this subsection, the school administrative unit shall take reasonable steps to attempt to notify a parent or legal guardian of the request.

In determining whether it is in the best interest of the student to enroll in the school administrative unit, the superintendent shall consult with knowledgeable employees of relevant school administrative units that the superintendent considers appropriate.

The superintendent shall send written notice of the enrollment determination to the person making a request within 10 calendar days of receiving the request to enroll a student pursuant to this subsection. If the determination is to deny enrollment because the superintendent determines that enrollment in the school administrative unit is not in the best interest of the student as provided in this subsection, the superintendent shall send to the person who made the request written notice of the denial of enrollment, the reason for the denial and the right to appeal to the commissioner.

The commissioner shall review the superintendent's determination on appeal by the student's parent or legal guardian or the person with whom the student is residing and shall make a decision within 7 calendar days of receiving the appeal. The commissioner's decision is final and binding. Upon request of the superintendent of schools in the unit in which a student is placed in accordance with this subsection, the state share percentage for subsidized educational costs for that student is equivalent to the state share percentage of the unit in which the student's parent or legal guardian resides or the average state share percentage, whichever is greater. If the parent or legal guardian does not reside in the State or can not be located, the subsidy is the state average subsidy.

[ 2011, c. 502, §1 (AMD) .]

3. Students placed by state agencies. A student who is placed by a state agency in a residential placement other than a residential treatment center, as defined in section 1, subsection 24-A, paragraph D, subparagraph 3, is considered a resident of the school administrative unit where the residential placement is located.

A. [1997, c. 326, §2 (RP).]

B. [1997, c. 326, §2 (RP).]

[ 1997, c. 326, §2 (AMD) .]

3-A. Students placed by the Department of Health and Human Services. Notwithstanding subsection 3, a student who is placed by the Department of Health and Human Services with an adult who is not the child's parent or legal guardian in accordance with the educational stability provisions of the federal Fostering Connections to Success and Increasing Adoptions Act of 2008, Public Law 110-351, 122 Stat. 3949 is considered a resident of either the school administrative unit where the student resides during the placement or the school administrative unit where the student resided prior to the placement based on the best interest of the student. The Department of Health and Human Services, in consultation with the department and the school administrative units, shall determine which of the 2 units is appropriate and notify that unit in writing of its determination. The school administrative unit that provides public education for the student shall count the student as a resident student for subsidy purposes.

[ 2009, c. 508, §1 (NEW) .]

4. Students living at light, fog warning or life stations. A student living at any light, fog warning or lifesaving station shall be considered a resident of the school administrative unit where the student chooses to enroll.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Temporary residents. A student who temporarily resides in a school administrative unit shall be considered a resident of that school unit if the student is living with a parent who, because of employment, moves from place to place. This subsection may not be construed to abridge that student's rights in the school administrative unit where the student permanently resides.

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Transfer students. A transfer under this subsection may not be made to a receiving school administrative unit that does not operate a public school that includes the grade level of the student whose parent requests the transfer, unless the superintendents of both the sending and receiving school administrative units approve the transfer.

The following provisions apply to transfers of students from one school administrative unit to another.

A. Two superintendents may approve the transfer of a student from one school administrative unit to another if:

(1) They find that a transfer is in the student's best interest; and

(2) The student's parent approves.

The superintendents shall notify the commissioner of any transfer approved under this paragraph. If either of the superintendents decides not to approve the transfer, that superintendent shall provide to the parent of the student requesting transfer under this paragraph a written description of the basis of that superintendent's determination. [2013, c. 456, §1 (AMD).]

B. On the request of the parent of a student requesting transfer under paragraph A, the commissioner shall review the transfer. The commissioner shall review the superintendents' determinations and communicate with the superintendents and with the parent of the student prior to making a decision. The commissioner may approve or disapprove the transfer and shall provide to the parent of the student and to the superintendents a written decision describing the basis of the commissioner's determination. [2013, c. 456, §2 (AMD).]

C. The superintendents shall annually review any transfer under this subsection. [1981, c. 693, §§5, 8 (NEW).]

D. For purposes of the state school subsidy, a student transferred under this subsection is considered a resident of the school administrative unit to which transferred. Upon request of the superintendent of schools in the unit in which a student is placed in accordance with this subsection, the state share percentage for subsidized educational costs for that student is equivalent to the state share percentage of the unit in which the student's parent or legal guardian resides or the average state share percentage, whichever is greater. If the parent or legal guardian does not reside in the State or can not be located, the subsidy is the state average subsidy. [1991, c. 365, §2 (AMD).]

E. A school administrative unit may not charge tuition for a transfer approved under this subsection. [1981, c. 693, §§5, 8 (NEW).]

F. If dissatisfied with the commissioner's decision, a parent of a student requesting transfer or either superintendent may, within 10 calendar days of the commissioner's decision, request that the state board review the transfer. The state board shall review the superintendents' determinations and communicate with the commissioner, the superintendents and the parent of the student. The state board may approve or disapprove the transfer. The state board shall make a decision within 45 calendar days of receiving the request and shall provide to the parent of the student, the superintendents and the commissioner a written decision describing the basis of the state board's determination. The state board's decision is final and binding. [2013, c. 456, §3 (AMD).]

[ 2013, c. 561, §1 (AMD) .]

6-A. Interdistrict enrollment policies. The school boards of 2 or more school administrative units may adopt mutual policies allowing the transfer of students, with parental approval, among the participating units. The policies must set forth procedures and standards governing the transfers, including but not limited to the school year or years in which the policy applies, application procedures and standards of responsibility for transportation and special education. Each school board adopting a policy under this subsection shall file a copy of the policy with the department prior to the effective date of that policy and shall provide timely notice of the policy to residents of the school administrative unit governed by that school board. For the purposes of chapter 606-B, a student transferred under this subsection is considered a resident of the school administrative unit to which the student transferred.

[ 2011, c. 651, §1 (NEW) .]

7. Homeless students. Pursuant to section 261, the commissioner may adopt rules to ensure that each homeless student has unrestricted access to the free public education afforded by section 2, subsection 1. The rules must implement the requirements and policies of the McKinney-Vento Homeless Education Assistance Improvement Act of 2001, 42 United States Code, Section 11431 et seq., and may be adopted as part of or in conjunction with the required state plan. The rules must include, but are not limited to, provisions for the resolution of disputes regarding the educational placement of homeless students according to the best interest of homeless students, provisions that homeless students receive services comparable to services offered to other students in the schools they attend, provisions to address transportation and health records as a barrier to school admission and other provisions required by United States Code, Title 42, Section 11431.

[ 2003, c. 477, §4 (AMD) .]

8. Students attending Maine School of Science and Mathematics. For purposes of subsidy calculation only, students attending the Maine School of Science and Mathematics are not considered residents of the sending school administrative unit.

[ 1993, c. 706, Pt. A, §3 (NEW) .]

9. Foreign exchange student. A student who is not a resident of the State is considered a resident of the school administrative unit where the student resides if the superintendent has approved the acceptance of the student as a foreign exchange student and the student is attending the school at public expense. For the purposes of this subsection, "foreign exchange student" means a student who has been approved for a J-1 visa to participate in the Exchange Visitor Program for secondary school students pursuant to the provisions of the federal Mutual Educational and Cultural Exchange Program under 22 United States Code, Chapter 33 and 22 Code of Federal Regulations, Section 62.25.

[ 2011, c. 678, Pt. E, §1 (NEW) .]

10. Student who is not a resident. Except for a student accepted as a foreign exchange student pursuant to subsection 9, a student who is not a resident of the State and who while not attending school resides and whose parents reside outside the State is not counted for purposes of essential programs and services under chapter 606-B.

[ 2011, c. 678, Pt. E, §1 (NEW) .]

11. Students attending the Maine School for Marine Science, Technology, Transportation and Engineering. For purposes of subsidy calculation only, students attending the Maine School for Marine Science, Technology, Transportation and Engineering are not considered residents of the sending school administrative unit.

[ 2015, c. 363, §3 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §33 (AMD). 1991, c. 365, §§1,2 (AMD). 1991, c. 608, §3 (AMD). 1993, c. 706, §A2 (AMD). 1997, c. 326, §2 (AMD). 2003, c. 477, §4 (AMD). 2009, c. 508, §1 (AMD). 2011, c. 502, §1 (AMD). 2011, c. 651, §1 (AMD). 2011, c. 678, Pt. E, §1 (AMD). 2013, c. 337, §§1, 2 (AMD). 2013, c. 356, §1 (AMD). 2013, c. 424, Pt. J, §1 (AMD). 2013, c. 456, §§1-3 (AMD). 2013, c. 561, §1 (AMD). 2015, c. 363, §3 (AMD).



20-A §5206. Waiver

The superintendent may request that the commissioner approve on a case-by-case basis waivers of the age requirements under section 5201 to allow a student who has reached 20 years of age before the start of the school year to be enrolled as a public secondary school student. [2003, c. 116, §2 (NEW).]

SECTION HISTORY

2003, c. 116, §2 (NEW).






Chapter 215: TRANSPORTATION

20-A §5401. Transportation

The transportation of public school students shall be governed as follows. [1981, c. 693, §§5, 8 (NEW).]

1. Municipal school units. The superintendent of schools in a municipal school unit shall, with the approval of the school board, provide transportation for elementary school students and public preschool students a part of or the whole distance to and from the nearest suitable elementary school. The municipality may provide transportation for secondary level students.

[ 2007, c. 572, Pt. A, §2 (AMD) .]

2. School administrative district. The superintendent of schools in a school administrative district shall, with the approval of the school board, provide transportation for:

A. Elementary school students and public preschool students a part of or the whole distance to and from the nearest suitable school; and [2007, c. 572, Pt. A, §3 (AMD).]

B. Secondary school students a part of or the whole distance to the district's secondary school or to and from the secondary school in the school administrative unit or units with which the district has contracted for secondary school privileges. The school board may provide transportation for secondary school students attending other secondary schools. [1981, c. 693, §§5, 8 (NEW).]

[ 2007, c. 572, Pt. A, §3 (AMD) .]

3. Community school district. The community school district district school committee shall either:

A. Instruct the superintendent of schools to provide transportation for elementary and secondary school students and public preschool students all or a part of the way to and from the nearest suitable school; or [2007, c. 572, Pt. A, §4 (AMD).]

B. Provide transportation in accordance with a written agreement with the member school administrative units. [1981, c. 693, §§5, 8 (NEW).]

[ 2007, c. 572, Pt. A, §4 (AMD) .]

3-A. Waiver for transportation of public preschool students. The commissioner shall waive the requirement for school administrative units to provide transportation for public preschool students.

[ 2009, c. 213, Pt. C, §1 (NEW) .]

4. Special education students. Special education students shall be provided transportation:

A. As provided by chapter 301; or [1981, c. 693, §§5, 8 (NEW).]

B. To and from classes. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Secondary school students residing on islands. A school administrative unit shall pay transportation charges over regular transportation lines for secondary school students who reside on islands if those islands are:

A. Within the school administrative unit; [1981, c. 693, §§5, 8 (NEW).]

B. Without a secondary school; and [1981, c. 693, §§5, 8 (NEW).]

C. Served by regular transportation lines. [1981, c. 693, §§5, 8 (NEW).]

The charges shall not exceed regular fares. The transportation line and the school board may by agreement establish school fares for these students at less than the regular fare.

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Temporary residents and residents on state-owned property. The commissioner shall reimburse a school administrative unit for approved transportation of students who reside on state-owned property located in towns of less than 100 residents or who are temporary residents, if those students reside more than 2 miles from the school.

A. A superintendent, with the approval of the school board, shall report these students to the commissioner. The report shall include any other information the commissioner requires. [1981, c. 693, §§5, 8 (NEW).]

B. The commissioner may direct the unit to provide transportation or board if transportation is deemed inadvisable. [1981, c. 693, §§5, 8 (NEW).]

C. On receiving a bill of expenses for transportation or board from a school administrative unit, the commissioner shall, in December, reimburse it for those expenses from the department appropriation for that purpose. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

7. Remote location. If a student resides in a location remote from and inaccessible to schools or public highways, the student's parents shall be responsible for providing transportation to a public highway or paying board for the student within walking distance of a school. Failure of the parent to provide transportation or board shall be considered a violation of the truancy law.

[ 1981, c. 693, §§5, 8 (NEW) .]

8. Adult education. A school administrative unit may provide transportation for adults to and from adult education programs as authorized under section 8611.

[ 1981, c. 693, §§5, 8 (NEW) .]

9. Career and technical education. The following provisions apply to transportation for career and technical education.

A. The sending school administrative unit shall provide transportation for its students to and from a career and technical education center or career and technical education satellite program. [RR 2003, c. 2, §35 (COR).]

B. The cooperative board shall provide for the transportation of students to and from career and technical education programs operated by career and technical education regions, centers or satellites.

(1) Transportation may not be provided outside the career and technical education region, unless approved by the commissioner.

(2) State aid for transportation must be computed and paid to the administrative units of the region in the same proportion that the administrative unit contributes to the career and technical educational budget of the region. [RR 2003, c. 2, §35 (COR).]

[ RR 2003, c. 2, §35 (COR) .]

10. Duration. Transportation shall be provided for the number of weeks that the school is open for instruction.

[ 1981, c. 693, §§5, 8 (NEW) .]

11. Minimum distances. A school board may establish the distance from a school that students must reside to receive transportation.

[ 1981, c. 693, §§5, 8 (NEW) .]

12. Safety. Transportation provided shall conserve the comfort, safety and welfare of the students conveyed. A responsible driver shall be in charge of the vehicle and shall have control over the conduct of the students while they are transported.

[ 1981, c. 693, §§5, 8 (NEW) .]

13. Contract. A superintendent may contract for transportation.

A. A contract may not exceed a period of 5 years, except that the commissioner may authorize a one-year extension of a 5-year contract when such an extension would be beneficial to a school administrative unit. [2003, c. 325, §1 (AMD).]

B. Authorization by the unit's governing body shall be required for contracts existing beyond one year. [1983, c. 485, §23 (AMD).]

C. In a school administrative district, the superintendent shall execute the contract with the approval of the board of directors. [1981, c. 693, §§5, 8 (NEW).]

D. The contract shall be submitted for bid in conformity with the procedures outlined in section 5402. [1983, c. 175, §1 (NEW).]

[ 2003, c. 325, §1 (AMD) .]

14. Cost of service and equipment. Transportation services and the purchase of new buses shall be accomplished in the most economical manner consistent with the welfare and safety of students.

[ 1981, c. 693, §§5, 8 (NEW) .]

15. New bus purchases. School bus purchases, contracts or leases shall be subject to approval by the commissioner.

A. The commissioner may not approve, in one year, more than $5,000,000 in expenditures for school bus purchases, excluding bus purchases made in accordance with paragraph C of this subsection. Annually, the Legislature shall review this limitation. [2001, c. 344, §5 (AMD).]

B. The commissioner shall encourage school administrative units, whenever possible, to purchase school buses from current funds rather than from short-term loans. [1981, c. 693, §§5, 8 (NEW).]

C. A school board may obtain a short-term loan or enter into a lease-purchase agreement to acquire school buses if the loan is approved by the unit's legislative body or if funds that can be used for the initial lease-purchase payment have been appropriated by the unit's legislative body. The term of a loan or a lease-purchase agreement may not exceed 5 years. The commissioner shall establish a maximum amount for annual-term purchases in excess of the amount established in paragraph A. Beginning in fiscal year 2005-06, these expenditures must be subsidized in accordance with chapter 606-B. [2005, c. 2, Pt. D, §18 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

D. Expenditures approved for school bus purchases may not be included in expenditure limitations placed on school administrative units under this Title. [1981, c. 693, §§5, 8 (NEW).]

[ 2005, c. 2, Pt. D, §18 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

16. Unorganized territory. Payment of transportation or board costs of eligible students from the unorganized territory shall be made in accordance with chapter 119.

[ 1985, c. 490, §16 (AMD) .]

17. Rules; federal or state requirements for public preschool transportation. The department may adopt rules to implement the provisions of this section. Should the Federal Government or the State require transportation of public preschool children, the department shall develop and adopt rules regarding such transportation, and those rules are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 73, §1 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 175, §1 (AMD). 1983, c. 485, §23 (AMD). 1985, c. 490, §16 (AMD). 1985, c. 781, (AMD). RR 1991, c. 2, §60 (COR). 2001, c. 344, §§5,6 (AMD). 2001, c. 667, §C11 (AMD). RR 2003, c. 2, §35 (COR). 2003, c. 325, §1 (AMD). 2005, c. 2, §D18 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2007, c. 572, Pt. A, §§2-5 (AMD). 2009, c. 213, Pt. C, §1 (AMD). 2015, c. 73, §1 (AMD).



20-A §5402. Bid procedure

The following shall apply to bids. [1983, c. 175, §2 (NEW).]

1. Written bids. Bids shall be in writing, sealed with outside envelope or wrapper plainly marked "Bid, not to be opened until (with appropriate date inserted)," and mailed to or filed with the superintendent of the unit.

[ 1983, c. 175, §2 (NEW) .]

2. Time of opening. A board member or employee of the school administrative unit may not open a bid until the appointed time.

[ 1983, c. 175, §2 (NEW) .]

3. Public opening. At the time and place stated in the public notice, and open to the public, all bids shall be opened by the superintendent or, in the superintendent's absence or disability, by any school board member designated for the purpose by the chairman of the school board.

[ 1983, c. 175, §2 (NEW) .]

4. Reading. If any citizens who are not school board members or employees of the school administrative unit, or if any representatives of the press are present, bids shall at the time either be made available for examination by them or shall be read aloud in a manner to be heard plainly by those in attendance.

[ 1983, c. 175, §2 (NEW) .]

5. Exceptions. The following contracts are exempt from the requirements of this section:

A. Contracts for bus services under $4,000; and [1983, c. 175, §2 (NEW).]

B. Contracts between school administration units. [1983, c. 175, §2 (NEW).]

[ 1983, c. 175, §2 (NEW) .]

SECTION HISTORY

1983, c. 175, §2 (NEW).






Chapter 217: BOARD

20-A §5601. Board

1. Elementary students. In place of transportation, the school board may authorize the boarding of a student. That board:

A. Shall not exceed $40 per week; and [1981, c. 693, §§ 5, 8 (NEW).]

B. Shall be at a suitable place near an established school. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Secondary school students in remote school administrative units. Any remote school administrative unit, including a coastal island which has no highway connection to the mainland, which does not maintain an approved secondary school shall pay for board for a student eligible to attend a secondary school.

A. Board shall not exceed an amount determined by the administrative unit or a prorated amount for a fraction of a week. It shall be paid only if:

(1) The commissioner determines that it is necessary that the student board away from home to attend a secondary school;

(2) The boarding arrangement is approved by the school board; and

(3) The commissioner approves the boarding arrangement in advance on a form provided for the purpose. [1981, c. 693, §§ 5, 8 (NEW).]

B. The Town of Cumberland may pay the tuition, transportation or board of a student whose parent resides on Chebeague Island for attendance at an approved secondary school. [1981, c. 693, §§ 5, 8 (NEW).]

C. Payment for board shall be made on receipt of a satisfactory attendance record at the end of a period no longer than one month. The payment shall be charged to the secondary school transportation account. [1981, c. 693, §§ 5, 8 (NEW).]

D. The superintendent shall, before September 1st annually, make a return for the preceding school year, under oath, to the commissioner on a form provided by the commissioner showing:

(1) The name and residence of each student for which board was paid;

(2) The amount paid; and

(3) The name and location of the school attended. [1983, c. 806, §58 (AMD).]

[ 1983, c. 806, §58 (AMD) .]

3. Unorganized territory. The commissioner may pay the board of students from the unorganized territory as provided in sections 3252 and 3253-A.

[ 1985, c. 797, §34 (RPR) .]

4. Remote locations. Students residing in remote locations shall be provided board in accordance with section 5401, subsection 7.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

5. Temporary residents and residents on state-owned property. The commissioner shall, in accordance with section 5401, subsection 6, reimburse a school administrative unit for approved board of students who reside on state-owned property located in towns of less than 100 residents.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §58 (AMD). 1985, c. 490, §17 (AMD). 1985, c. 797, §34 (AMD).






Chapter 219: TUITION

20-A §5801. Acceptance of tuition students

A school board may decide whether schools in its school administrative unit shall accept tuition students whose parents reside in another school administrative unit. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §5801-A. Acceptance of tuition students; online learning programs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 353, §1 (NEW). MRSA T. 20-A, §5801-A (RP).



20-A §5802. Residents on state-owned property

The commissioner shall, in accordance with procedures established in section 5401, subsection 6, reimburse a school administrative unit for approved tuition for students who reside on state-owned property. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §5802-A. Pilot project for state wards (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 916, §1 (NEW). 2003, c. 689, §B6 (REV). 2013, c. 506, §11 (RP).



20-A §5803. Two years' notice

A school administrative unit which receives tuition students shall give at least 2 years' notice to a sending school administrative unit before discontinuing the acceptance of tuition students. The receiving unit shall file a copy of the notice with the commissioner. If the school board of a receiving unit fails to give a proper 2-year notice, the commissioner may take enforcement action as authorized by section 6801-A. [1985, c. 797, §35 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §35 (AMD).



20-A §5804. Elementary school students

Tuition charged for elementary school students including students who attend public preschool programs must be as follows: [2009, c. 274, §9 (AMD).]

1. Public schools. The maximum tuition payments shall not exceed the receiving school administrative unit's per student cost for the preceding year as calculated by the commissioner. The school board of the sending unit may vote to pay a higher tuition rate.

[ 1983, c. 485, §24 (AMD) .]

2. Private schools. The tuition payment to a private school shall not exceed the average per student cost in all public elementary schools in the State for the previous year as computed by the commissioner.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Debt service factor. Notwithstanding subsection 1, beginning with the 1999-2000 school year, a school administrative unit may charge a debt service factor for newly incurred capital outlay and debt service, as defined in section 1, subsection 19-A. The debt service factor must be an amount agreed upon by both the sending and receiving units, with the approval of the commissioner, and may not exceed 10% of a school's legal tuition rate per student in any one year. The debt service factor adjustment must be limited to a period of time not to exceed the receiving unit's repayment period for newly incurred capital outlay and debt service. The percentage of the debt service factor must be proportional to the cost of the project and the number of tuition students.

[ 1997, c. 787, §4 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 485, §24 (AMD). 1997, c. 787, §4 (AMD). 2009, c. 274, §9 (AMD).



20-A §5805. Secondary school students; public schools

Tuition charges for secondary school students in public schools shall be governed by the following. [1981, c. 693, §§5, 8 (NEW).]

1. Computation of tuition rate. The tuition rate at a public secondary school shall be the sum of all expenditures divided by the number of students. These figures shall be determined as follows.

A. Expenditures shall be all expenditures for public secondary education for the period July 1st to June 30th of the year immediately before the school year for which the tuition charge is computed, except expenditures for:

(1) Special education;

(2) Career and technical education;

(3) Community services;

(4) Major capital outlay;

(5) Debt retirement; and

(6) Tuition and transportation. [1981, c. 693, §§5, 8 (NEW); 2005, c. 397, Pt. D, §3 (REV).]

B. The number of students shall be the average number of public secondary pupils enrolled on October 1st and April 1st of the same year. [1981, c. 693, §§5, 8 (NEW).]

C. The figure obtained by using the figures established in paragraphs A and B shall be divided by the average number of secondary students on October 1st and April 1st of the year immediately prior to the year for which the tuition charge is computed. [1981, c. 693, §§5, 8 (NEW).]

D. The tuition rate thus determined shall be adjusted by the average change in public secondary education costs for the 2 years immediately before the school year for which the tuition charge is computed. This adjustment shall be limited to a 6% increase. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW); 2005, c. 397, Pt. D, §3 (REV) .]

2. Maximum allowable tuition. The maximum allowable tuition charge by a public secondary school is the rate computed under subsection 1 or the state average per public secondary student cost as adjusted, whichever is lower. The school board of the sending unit may vote to pay a higher tuition rate.

[ 1997, c. 266, §10 (AMD) .]

3. Maine School of Science and Mathematics.

[ 1995, c. 368, Pt. LL, §1 (RP) .]

4. Debt service factor. Notwithstanding subsections 1 and 2, beginning with the 1999-2000 school year, a school administrative unit may charge a debt service factor for newly incurred capital outlay and debt service, as defined in section 1, subsection 19-A. The debt service factor must be an amount agreed upon by both the sending and receiving units, with the approval of the commissioner, and may not exceed 10% of a school's legal tuition rate per student in any one year. The debt service factor adjustment must be limited to a period of time not to exceed the receiving unit's repayment period for newly incurred capital outlay and debt service. The percentage of the debt service factor must be proportional to the cost of the project and the number of tuition students.

[ 1997, c. 787, §5 (NEW) .]

5. Online learning program.

[ 2011, c. 353, §2 (NEW); MRSA T. 20-A, §5805, sub-§5 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 706, §A3 (AMD). 1995, c. 368, §LL1 (AMD). 1997, c. 266, §10 (AMD). 1997, c. 787, §5 (AMD). 2005, c. 397, §D3 (REV). 2011, c. 353, §2 (AMD).



20-A §5806. Secondary school students; private schools

Tuition charges for secondary school students in private schools shall be governed by the following. [1981, c. 693, §§ 5, 8 (NEW).]

1. Private schools. Tuition rates for a private school shall be computed as provided under section 5805, subsection 1, except that expenditures and number of students shall be based on the expenditures and students of that school.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Maximum allowable tuition. The maximum allowable tuition charged to a school administrative unit by a private school is the rate established under subsection 1 or the state average per public secondary student cost as adjusted, whichever is lower, plus an insured value factor. The insured value factor is computed by dividing 5% of the insured value of school buildings and equipment by the average number of pupils enrolled in the school on October 1st and April 1st of the year immediately before the school year for which the tuition charge is computed. From school year 2009-2010 to school year 2013-2014, a school administrative unit is not required to pay an insured value factor greater than 5% of the school's tuition rate or $500 per student, whichever is less, unless the legislative body of the school administrative unit votes to authorize its school board to pay a higher insured value factor that is no greater than 10% of the school’s tuition rate per student. For the 2014-2015 school year, a school administrative unit is not required to pay an insured value factor greater than 6% of the school's tuition rate per student, unless the legislative body of the school administrative unit votes to authorize its school board to pay a higher insured value factor that is no greater than 10% of the school's tuition rate per student. Beginning in the 2015-2016 school year, a school administrative unit is not required to pay an insured value factor greater than the amount of the prior school year's insured value factor adjusted by a percentage equal to the percentage change in the state share percentage of the total cost of funding public education in the prior school year as determined by section 15671, subsection 7, paragraph C as compared to the applicable percentage for the current school year. In no case may the insured value factor be less than 6% or greater than 10% of the school's tuition rate per student, unless the legislative body of the school administrative unit votes to authorize its school board to pay an insured value factor that exceeds the amount otherwise permitted by this subsection by no more than 5% of the school's tuition rate per student. For the 2013-2014 school year only, the maximum allowable tuition charged to a school administrative unit by a private school that participates in the Maine Public Employees Retirement System must be increased above the amount otherwise permitted under this section by an amount equal to the calculated normal cost of teacher retirement for that school divided by the number of enrolled students as of October 1, 2012.

[ 2013, c. 497, §1 (RPR) .]

3. Tuition charge above allowable maximum. A private school may charge tuition above the allowable maximum established in subsection 2, to a maximum excess charge of 15% above the otherwise allowable maximum, in those cases when the private school has a tuition contract with a public school unit or in those cases when the student has an alternative choice for attending secondary school at the allowable maximum tuition rate. The amount above the allowable maximum may be paid in whole or in part by the school administrative unit if the legislative body of the administrative unit votes to authorize its school board to pay a higher tuition rate.

[ 1987, c. 816, Pt. KK, §16 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 463, (AMD). 1987, c. 816, §KK16 (AMD). 2007, c. 539, Pt. C, §2 (AMD). 2009, c. 213, Pt. C, §2 (AMD). 2009, c. 571, Pt. E, §8 (AMD). 2013, c. 368, Pt. C, §3 (AMD). 2013, c. 418, §1 (AMD). 2013, c. 497, §1 (AMD).



20-A §5807. Cost of removing architectural barriers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2013, c. 506, §12 (RP).



20-A §5808. Schools outside state

The tuition payment for students educated in whole in another state or country may not exceed the average per pupil cost in all secondary schools of this State. The legislative body of the school unit may vote to authorize its school board to pay a larger tuition rate. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §5809. Students enrolled in career and technical educational programs

Schools receiving tuition students who are enrolled in regular school day career and technical educational programs at career and technical education centers, satellites or career and technical education regions, under chapter 313, may charge a tuition rate up to 2/3 of the maximum tuition rate as computed under sections 5805 or 5806. The career and technical education center, satellite or region may charge a tuition rate of up to 1/3 of the maximum tuition rate as computed under section 5805 or 5806 for the student. [2003, c. 477, §5 (AMD); 2003, c. 545, §§5,6 (REV).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 716, §§6,7 (AMD). 1999, c. 75, §4 (AMD). 2003, c. 477, §5 (AMD). 2003, c. 545, §§5,6 (REV).



20-A §5810. Tuition payments to receiving schools

The following provisions apply to tuition payments. [1981, c. 693, §§5, 8 (NEW).]

1. Payment date. Tuition shall be paid within 30 days of the billing date.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Nonpayment. If tuition is not paid according to subsection 1, the superintendent of the school administrative unit, or the principal of the private school to whom payment is due, shall inform the commissioner. The commissioner shall pay the tuition due and shall deduct that amount from the state school subsidy to the school administrative unit owing tuition.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Online program tuition.

[ 2011, c. 353, §3 (NEW); MRSA T. 20-A, §5810, sub-§3 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2011, c. 353, §3 (AMD).



20-A §5811. Students in unorganized territories (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 490, §18 (RP).



20-A §5812. Summer school

The tuition charge for students enrolled in public summer schools shall be calculated as provided in section 8802. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §5813. Driver education

Students may be charged a fee for driver education as provided under section 4604. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §5814. Students not residing with parent or guardian

Whenever a student is not residing with that student's parents or legal guardians because of a broken home or intolerable home conditions, the unit where the student attends school may apply to the commissioner for a determination regarding which unit shall pay the cost of educating such a student. The determination of the commissioner is binding upon the administrative units concerned. [1991, c. 365, §3 (AMD).]

In cases when the commissioner determines that a school unit must pay the tuition for a student described in this section who attends school in another unit, the student is considered a resident of the unit that pays tuition. If the student is not determined to be a tuition student, the student is considered a resident student in the school unit where the student is placed. If the superintendent of the unit in which the student is placed so requests, the subsidy for that student is equivalent to the state share percentage of the unit in which the student's parent or legal guardian resides or the average state share percentage, whichever is greater. If the parent or legal guardian does not reside in the State or can not be located, the subsidy is the state average subsidy. [1991, c. 365, §3 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 365, §3 (AMD).






Chapter 221: SCHOOL RECORDS, AUDITS AND REPORTS

Subchapter 1: STUDENT RECORDS

20-A §6001. Dissemination of information

1. Federal and state law. The provisions of this section, the United States Family Educational Rights and Privacy Act of 1974, Public Law 93-380, as amended by Public Law 93-568, and the federal Individuals with Disabilities Education Act, 20 United States Code, Section 1400 et seq., as amended, govern the dissemination of education records and personally identifiable information about students in public schools, private schools approved by the department pursuant to chapter 117 and private schools recognized by the department as providing equivalent instruction pursuant to section 5001-A, subsection 3, paragraph A, subparagraph (1), division (b), as well as written notices of intent to provide equivalent instruction through home instruction and all education records of students receiving equivalent instruction through home instruction.

[ 2015, c. 97, §1 (AMD) .]

2. Internet restrictions. A public school may not publish on the Internet or provide for publication on the Internet any personal information about its students without first obtaining the written approval of those students' parents. For the purpose of this section, "personal information" means information that identifies a student, including, but not limited to, the student's full name, photograph, personal biography, e-mail address, home address, date of birth, social security number and parents' names.

[ 1999, c. 595, §2 (NEW) .]

3. Dissemination of education records to criminal justice agencies. A school may disseminate education records as defined in 20 United States Code, Section 1232 g(a)(4) regarding a juvenile if:

A. The juvenile has not been adjudicated as having committed a juvenile crime; [1999, c. 595, §2 (NEW).]

B. The education records are disseminated to:

(1) Criminal justice agencies; or

(2) Agencies that by court order or agreement of the juvenile are responsible for the health or welfare of the juvenile and that have provided the school with a statement describing the purpose of the dissemination; and [1999, c. 595, §2 (NEW).]

C. The education records are relevant to and disseminated for the purpose of creating or maintaining an individualized plan for the juvenile's rehabilitation. [1999, c. 595, §2 (NEW).]

Education records received under this subsection are confidential and may not be further disseminated, except to the court or as otherwise provided by law. The persons to whom the education records are disseminated shall certify in writing to the school that the records will not be disclosed to any other party, except the court or as otherwise provided by law, without the written consent of the juvenile or the juvenile's parent or guardian.

[ 1999, c. 595, §2 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 911, §1 (AMD). 1999, c. 17, §1 (AMD). 1999, c. 595, §2 (RPR). 2003, c. 181, §3 (AMD). 2015, c. 97, §1 (AMD).



20-A §6001-A. Parental access to information on school activities

1. Parental notification. Upon written request by a parent, a school administrative unit may provide written notification of all school activities and programs for which parental participation, involvement, notification or awareness is in the best interest of the student. A noncustodial parent may have access to information on school activities and programs upon written request and with the mutual agreement of the custodial parent and the school administrative unit.

[ 1997, c. 415, §4 (NEW) .]

2. Exemption. This section does not apply to a parent denied parental rights and responsibilities in a court order.

[ 1997, c. 415, §4 (NEW) .]

SECTION HISTORY

1997, c. 415, §4 (NEW).



20-A §6001-B. Transfer of education records

1. Education records must follow students who transfer. Education records must follow students who transfer to a school in another school administrative unit in the State. The education records of students who transfer from educational programs or schools for juveniles located in or operated by correctional facilities or out-of-state schools are also subject to this requirement. For a student who is placed in an interim program, as defined in section 5161, subsection 3-A, the responsible school pursuant to section 5163 shall send or electronically transfer pertinent records, including but not limited to academic and health information records, to the interim program no later than 5 school days after becoming aware that the student has entered the interim program.

[ 2013, c. 439, §16 (AMD) .]

2. Transfer of records. Upon application of a student to transfer to another school administrative unit in this State or to enroll at a school administrative unit in this State from an educational program or school for juveniles located in or operated by a correctional facility or a school outside of the State, and upon the written request of the superintendent of the school administrative unit into which the student seeks admission, school administrators at the school administrative unit from which the student is transferring shall provide all of the student's education records, including disciplinary records, attendance records, health records other than confidential health records for which consent for dissemination has not been obtained and special education records, to school administrators at the school administrative unit to which the student is seeking a transfer. Confidential health records may be provided under this subsection only if the school administrator at the school administrative unit from which the student is transferring receives the authorization or consent necessary for the dissemination of information contained in the following records:

A. Records concerning information on a person's HIV infection status, including the results of an HIV test, as those records are described in Title 5, section 19203-D; [2003, c. 472, §1 (NEW).]

B. Records concerning information on a person's alcohol and other drug abuse treatment as those records are described in Title 5, section 20047; [2003, c. 472, §1 (NEW).]

C. Records concerning information on a person's health care and treatment as those records are described in Title 22, section 1711-C; and [2003, c. 472, §1 (NEW).]

D. Records concerning information on a person's mental health treatment as those records are described in Title 34-B, section 1207. [2003, c. 472, §1 (NEW).]

[ 2003, c. 472, §1 (AMD) .]

3. Determination of disciplinary status of student applying for transfer; discretion of school to accept student. At the request of the superintendent of the school administrative unit into which a student seeks admission, the student's current or former school administrators shall provide, in a timely fashion, an oral or written report to the receiving school administrative unit indicating whether the student has been expelled or suspended or is the subject of an expulsion or suspension proceeding. In the case of a student who has been expelled or suspended or is the subject of an expulsion or suspension proceeding, the receiving school administrative unit may deny admission or participation in public school programs, facilities or activities as part of an equivalent instruction program pursuant to section 5021 until the school administrative unit is satisfied that the conditions of the expulsion or suspension have been met.

[ 1999, c. 351, §3 (NEW) .]

3-A. Determination of status of juvenile applying for admission; discretion of school to accept juvenile. If the receiving school administrative unit receives information under Title 15, section 3308, subsection 7, paragraph B-1, subparagraph (3) and Title 34-A, section 1216, subsection 1, paragraph F that a student is not in compliance with a condition of an individualized plan for the juvenile's rehabilitation and that condition is relevant to the juvenile's reintegration into the school, the receiving school administrative unit may deny admission or participation in public school programs, facilities or activities as part of an equivalent instruction program pursuant to section 5021 until the school administrative unit is satisfied that the condition has been met.

[ 2003, c. 205, §8 (AMD) .]

4. Notice to parents and guardians. Prior to the start of the 2000-01 school year and each school year thereafter, a school administrative unit shall send a written notice to parents or guardians of every student enrolled in the school administrative unit that education records must be sent to a school administrative unit to which a student applies for transfer. Beginning with the 2001-2002 school year, an educational program or school for juveniles located in or operated by a correctional facility shall send a written notice to parents, guardians and custodians of every student enrolled in that educational program or school for juveniles located in or operated by the correctional facility that education records must be sent to a school administrative unit to which a student applies for transfer. The notice provided to parents, guardians and custodians must comply with the standards of the federal Family Education Rights and Privacy Act of 1974, Public Law 93-380, as amended by Public Law 93-568.

[ 2001, c. 452, §14 (AMD) .]

SECTION HISTORY

1999, c. 351, §3 (NEW). 2001, c. 452, §14 (AMD). 2003, c. 205, §8 (AMD). 2003, c. 472, §1 (AMD). 2007, c. 451, §7 (AMD). 2013, c. 439, §16 (AMD).



20-A §6002. Record of birth

The following provisions apply to a student's first enrollment. [1981, c. 693, §§ 5, 8 (NEW).]

1. Duty of students. Students who enroll for the first time in a public school shall provide their teachers with official records of birth within 60 days of enrollment.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Duty of parent or guardian. The following provisions apply to the duties of a parent or guardian.

A. A parent or guardian of a student who enrolls shall provide that student with an official record of birth. [1981, c. 693, §§ 5, 8 (NEW).]

B. A parent who refuses or unreasonably neglects to comply with paragraph A shall be fined not more than $5. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Duties of teachers, superintendents and other public officials. The following are duties of teachers, superintendents and other public officials.

A. A teacher shall inform the superintendent of the school administrative unit of the name of any student who has not complied with subsection 1. [1981, c. 693, §§ 5, 8 (NEW).]

B. A superintendent shall inform the State Registrar of Vital Statistics of the name of a student who has not complied with subsection 1 and the name and address of the parent of that student. [1981, c. 693, §§ 5, 8 (NEW).]

C. The State Registrar of Vital Statistics shall file a complaint with the nearest District Court whenever the registrar believes that a parent has not complied with subsection 2. [1981, c. 693, §§ 5, 8 (NEW).]

D. The State Registrar of Vital Statistics shall provide file copies of any relevant records in the registrar's possession on the request of a parent of a student. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §6003. Student attendance records

1. Duty of school board. A school board shall designate one or more persons to maintain accurate records of all students attending public schools in the unit.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Contents. The attendance records shall contain the following information on each student:

A. Name; [1981, c. 693, §§ 5, 8 (NEW).]

B. Birth date; [1981, c. 693, §§ 5, 8 (NEW).]

C. Dates of entering and leaving school in the unit; [1981, c. 693, §§ 5, 8 (NEW).]

D. The number of days attended; and [1981, c. 693, §§ 5, 8 (NEW).]

E. The number of times late for school. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Access. Attendance records shall be made available to the school board at any time.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Duty of record keeper. The record keeper shall provide the school board with the information they request whenever they request it.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §6004. Student counts

The following provisions apply to the annual counting of students. [1981, c. 693, §§5, 8 (NEW).]

1. Duty of superintendent. In accordance with time schedules established by the commissioner, the superintendent of each school administrative unit and the administrator of each private school shall inform the commissioner, in the format specified by and with the content required by the commissioner, of the number of students attending their schools and in the case of public schools the number of students residing in their school administrative unit. This information must be supplied on forms provided by the commissioner.

[ 2011, c. 171, §9 (AMD) .]

2. Student count. Students must be counted as follows.

A. A student residing in the school administrative unit may be considered in attendance on October 1st and April 1st if the student is attending school on that date. A student must be counted as a resident if the student meets the residence requirement of chapter 213 and must be counted for subsidy if the student meets the definition of "subsidizable pupils" under section 15672, subsection 32.

Excused absences and absences due to illness may not be considered absences under this subsection. [2011, c. 171, §9 (AMD).]

B. Students who attend school under section 5205, subsections 2, 3-A, 4, 5 and 6 must be counted in the school administrative unit in which they attend school. [2009, c. 508, §2 (AMD).]

C. [1989, c. 534, Pt. E, §2 (NEW); 1989, c. 596, Pt. E, §1 (RP).]

D. Private schools may report privately funded students on October 1st. All publicly funded students must be reported on October 1st and April 1st in the specified format and with the specific content and in accordance with the time schedules established by the commissioner. [2011, c. 171, §9 (NEW).]

[ 2011, c. 171, §9 (AMD) .]

3. Online learning program.

[ 2011, c. 353, §4 (NEW); MRSA T. 20-A, §6004, sub-§3 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §59 (AMD). 1983, c. 862, §57 (AMD). 1989, c. 534, §E2 (AMD). 1989, c. 596, §E1 (AMD). 2009, c. 508, §2 (AMD). 2011, c. 171, §9 (AMD). 2011, c. 353, §4 (AMD).



20-A §6005. Maine Statewide Longitudinal Data System

The department shall develop and maintain the Maine Statewide Longitudinal Data System, a continuing program of information management, the purpose of which is to compile, maintain and disseminate information concerning the educational histories, placement, employment and other measures of success of participants in state educational programs. [2011, c. 223, §1 (AMD).]

1. Placement information. A project conducted by the department that requires placement information must use information provided through the Maine Statewide Longitudinal Data System. The department shall implement an automated system that matches former participants in state educational and training programs with information in the files of state and federal agencies that maintain educational, employment and United States armed services records and shall implement procedures to identify the occupations of those former participants.

[ 2011, c. 223, §1 (AMD) .]

2. Dissemination of education records. The Maine Statewide Longitudinal Data System may not make public any information that could identify an individual or the individual's employer. The department must ensure that the purpose of obtaining placement information is to evaluate and improve education programs or to conduct research for the purpose of improving education services. Education records must be managed in compliance with the federal Family Educational Rights and Privacy Act of 1974, 20 United States Code, Section 1232g, referred to in this section as "FERPA." Personally identifiable information in an education record that is not directory information may be released to other agencies within State Government, including postsecondary institutions, only under a signed memorandum of understanding requiring compliance with FERPA.

[ 2009, c. 448, §1 (NEW) .]

3. Notification and consent.

[ 2011, c. 223, §1 (RP) .]

SECTION HISTORY

2009, c. 448, §1 (NEW). 2011, c. 223, §1 (AMD).






Subchapter 2: AUDITS

20-A §6051. School administrative units

1. Audit. A school board shall provide for an annual audit of the school administrative unit. The audit shall include the following:

A. Accountability of all revenues and expenditures; [1985, c. 797, §36 (NEW).]

B. A determination of whether or not proper budgetary controls are in place; [1985, c. 797, §36 (NEW).]

C. A determination of whether or not the annual financial data submitted to the department is correct; [2007, c. 668, §31 (AMD).]

D. An audit of all federal programs in accordance with applicable federal law including a written determination that the audit has been conducted in accordance with applicable federal laws relating to financial and compliance audits as indicated in federal Office of Management and Budget circulars; [2011, c. 678, Pt. A, §1 (AMD).]

E. A determination as to whether the school administrative unit has complied with applicable provisions of the Essential Programs and Services Funding Act; [2009, c. 571, Pt. E, §9 (AMD).]

F. Any other information that the commissioner may require; [2009, c. 571, Pt. E, §10 (AMD).]

G. A determination of whether the school administrative unit has complied with transfer limitations between budget cost centers pursuant to section 1485, subsection 4; [2009, c. 571, Pt. E, §11 (NEW).]

H. A determination of whether the school administrative unit has complied with budget content requirements pursuant to section 15693, subsection 1 and cost center summary budget format requirements pursuant to sections 1305-C, 1485, 1701-C and 2307; [2011, c. 678, Pt. A, §2 (AMD).]

I. A determination of whether the school administrative unit has exceeded its authority to expend funds, as provided by the total budget summary article; [2013, c. 167, Pt. A, §3 (AMD).]

J. A determination of whether the school administrative unit has complied with the applicable provisions of the unexpended balances requirements established under section 15004; and [2013, c. 167, Pt. A, §4 (AMD).]

K. A schedule of expenditures of federal awards. [2013, c. 167, Pt. A, §5 (NEW).]

[ 2013, c. 167, Pt. A, §§3-5 (AMD) .]

2. Fiscal year. The fiscal year of an audit shall be from July 1st to June 30th, except that audits of federal programs shall conform to federal requirements.

[ 1985, c. 797, §36 (RPR) .]

3. Auditors. Audits must be conducted by qualified certified public accountants or public accountants registered by the Board of Accountancy. The auditor shall review the audit with the school board.

[ 2011, c. 678, Pt. A, §5 (AMD) .]

4. Initial report to commissioner. On or before November 1st, the school board shall provide the commissioner with:

A. [2001, c. 344, §8 (RP).]

B. [2001, c. 344, §8 (RP).]

C. Written determination of whether or not proper budgetary controls are in place; [2001, c. 344, §8 (NEW).]

D. A written determination of whether or not the annual financial data submitted to the department is correct, including submission of an audited reconciliation of the annual financial data prepared and certified by the auditor; and [2007, c. 668, §32 (AMD).]

E. A written determination as to whether the school administrative unit has complied with applicable provisions of the Essential Programs and Services Funding Act. [2005, c. 683, Pt. A, §25 (AMD).]

[ 2007, c. 668, §32 (AMD) .]

5. Records. Financial records and accounts shall be kept for 7 years after the end of the fiscal year and shall be available to the auditors and any other upon request.

[ 1985, c. 797, §36 (RPR) .]

6. Report to commissioner. Within 6 months after the end of the audit period, the school board shall provide the commissioner with:

A. A copy of the audit report; [2001, c. 344, §9 (NEW).]

B. Accountability of all revenues and expenditures; [2001, c. 344, §9 (NEW).]

C. Written assurance that the audit has been conducted in accordance with applicable state and federal laws relating to financial and compliance audits; and [2001, c. 344, §9 (NEW).]

D. Any other information that the commissioner may require. [2001, c. 344, §9 (NEW).]

[ 2007, c. 668, §33 (AMD) .]

7. Exception. If a municipal school administrative unit meets all of the following eligibility criteria, then the municipal school administrative unit may file the annual municipal audit or audits in lieu of the annual audit required by this section:

A. The municipal school administrative unit does not operate a school or schools; [2009, c. 571, Pt. E, §14 (NEW).]

B. A school administrative unit audit is not necessary to meet federal audit requirements; and [2011, c. 678, Pt. A, §6 (AMD).]

C. The municipal school administrative unit files the municipal audit or audits that include the fiscal year specified in subsection 2. [2011, c. 678, Pt. A, §6 (AMD).]

D. [2011, c. 678, Pt. A, §7 (RP).]

[ 2011, c. 678, Pt. A, §§6, 7 (AMD) .]

8. Corrective action plan. The commissioner shall review the audits of the school administrative unit and determine if the school administrative unit should develop a corrective action plan for any audit issues specified in the annual audit. The corrective action plan must address those audit findings and management comments and recommendations that have been identified by the commissioner, and the plan must be filed within the timelines established by the commissioner. The school administrative unit shall provide assurances to the commissioner that the school administrative unit has implemented its corrective action plan within the timelines established by the commissioner. If the school administrative unit has not met the conditions for submitting a corrective action plan or providing assurances that the school administrative unit has implemented the plan, the commissioner may withhold monthly subsidy payments from the school administrative unit in accordance with section 6801-A.

[ 2009, c. 571, Pt. E, §15 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §36 (RPR). RR 1993, c. 1, §45 (COR). 2001, c. 344, §§7-9 (AMD). 2005, c. 683, §§A24,25 (AMD). 2007, c. 668, §§31-33 (AMD). 2009, c. 571, Pt. E, §§9-15 (AMD). 2011, c. 678, Pt. A, §§1-7 (AMD). 2013, c. 167, Pt. A, §§3-5 (AMD).



20-A §6052. Federal audits

The following provisions apply to federal audits. [1981, c. 693, §§ 5, 8 (NEW).]

1. A school board of a school administrative unit which accepts federal funds shall hire auditors and pay out of available school funds or from federally allocated sums for any audit of federal programs.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Report to commissioner. The auditor shall provide the commissioner with a copy of the audit.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Use of audit. The commissioner may use these audits to provide the Federal Government with any information it requires.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Subchapter 3: EMPLOYEE AND APPLICANT RECORDS

20-A §6101. Record of directory information

The following provisions apply to employee records. [1981, c. 693, §§5, 8 (NEW).]

1. Contents. A school administrative unit shall maintain a record of directory information on each employee as follows:

A. Name; [1981, c. 693, §§5, 8 (NEW).]

B. Dates of employment; [1981, c. 693, §§5, 8 (NEW).]

C. Regular and extracurricular duties, including all courses taught in that school administrative unit; [1981, c. 693, §§5, 8 (NEW).]

D. Post-secondary educational institutions attended; [1981, c. 693, §§5, 8 (NEW).]

E. Major and minor fields of study recognized by the post-secondary institutions attended; and [1997, c. 452, §1 (AMD).]

F. Degrees received and dates awarded. [1997, c. 452, §1 (AMD).]

G. [1997, c. 452, §2 (RP).]

[ 1997, c. 452, §§1, 2 (AMD) .]

2. Access. The following provisions apply to access of employee records.

A. The record of directory information shall be available for inspection and copying by any person. [1981, c. 693, §§5, 8 (NEW).]

B. Except as provided in paragraph A, information in any form relating to an employee or applicant for employment, or to the employee's immediate family, must be kept confidential if it relates to the following:

(1) All information, working papers and examinations used in the examination or evaluation of all applicants for employment;

(2) Medical information of any kind, including information pertaining to diagnosis or treatment of mental or emotional disorders;

(3) Performance evaluations, personal references and other reports and evaluations reflecting on the quality or adequacy of the employee's work or general character compiled and maintained for employment purposes;

(4) Credit information;

(5) Except as provided by subsection 1, the personal history, general character or conduct of the employee or any member of the employee's immediate family;

(6) Complaints, charges of misconduct, replies to complaints and charges of misconduct and memoranda and other materials pertaining to disciplinary action;

(7) Social security number;

(8) The teacher action plan and support system documents and reports maintained for certification purposes; and

(9) Criminal history record information obtained pursuant to section 6103. [1995, c. 547, §4 (AMD).]

C. Any written record of a decision involving disciplinary action taken with respect to an employee by the governing body of the school administrative unit shall not be included within any category of confidential information set forth in paragraph B. [1981, c. 693, §§5, 8 (NEW).]

[ 1995, c. 547, §4 (AMD) .]

3. Commissioner's review. The commissioner shall have access to any of the records or documents designated as confidential in this section for carrying out the commissioner's duties pursuant to section 13020. Copies of any such records or documents shall simultaneously be provided to the employee.

The commissioner shall also have access to support system documents for carrying out the commissioner's certification and support system approval duties pursuant to chapter 502 and to other confidential employee records for carrying out the commissioner's school approval duties pursuant to chapter 206.

[ 1987, c. 620, §2 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 470, §5 (AMD). 1983, c. 806, §60 (AMD). 1983, c. 862, §58 (AMD). 1985, c. 506, §A37 (AMD). 1987, c. 620, §§1,2 (AMD). 1995, c. 547, §§2-4 (AMD). 1997, c. 452, §§1,2 (AMD).



20-A §6102. Employee review

The following provisions apply to employee review of records. [1981, c. 693, §§ 5, 8 (NEW).]

1. Right to review. An employee or former employee of a school administrative unit, or the employee's representative, is entitled to review the following documents and reports:

A. The employee's teacher action plan and other support system documents and reports maintained for certification purposes upon written request to the custodian designated to maintain those records; [1987, c. 620, §3 (NEW).]

B. The employee's personnel file on written request to the superintendent if the superintendent of schools has a personnel file for the employee; and [1987, c. 620, §3 (NEW).]

C. Any confidential records or documents provided to the commissioner pursuant to section 6101, subsection 3, if the records or documents were not simultaneously provided to the employee. [1987, c. 620, §3 (NEW).]

[ 1987, c. 620, §3 (AMD) .]

2. Time and place. Review of support system documents or a personnel file shall take place where the file is kept during normal school hours.

[ 1987, c. 620, §3 (AMD) .]

3. Contents. For purposes of this section, a "personnel file" includes, but is not limited to:

A. Formal or informal employee work evaluation compiled and maintained for employment purposes; and [1987, c. 620, §3 (AMD).]

B. Reports relating to the employee's character, credit, work habits, compensation and benefits. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1987, c. 620, §3 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 620, §3 (AMD).



20-A §6103. Criminal history record information conviction data

Beginning July 1, 2000, certification, authorization and renewal under chapters 501 and 502 are subject to the provisions of this section. A person who has complied with the requirements of this section is not required to submit to a subsequent national criminal history record check unless that person has not been continuously employed in a position requiring certification or authorization under chapters 501 and 502. A person who has not been continuously employed in such a position is subject to a subsequent national criminal history record check upon renewal. School vacations are not a break in employment. Fingerprinting of immediately affected applicants for certification, authorization or renewal, conducting of the needed state and national criminal history record checks by the State Bureau of Identification and forwarding of the results by the bureau to the department must begin on September 1, 1999. [1999, c. 791, §1 (AMD).]

Beginning September 1, 1999, approval under chapters 501 and 502 is subject to the provisions of this section. A person who has complied with the requirements of this section is not required to submit to a subsequent national criminal history record check unless that person has not been continuously employed in a position requiring approval under chapters 501 and 502. A person who has not been continuously employed in such a position is subject to a subsequent national criminal history record check upon renewal. School vacations are not a break in employment. Fingerprinting of applicants for approval, conducting of the needed state and national criminal history record checks by the State Bureau of Identification and forwarding of the results by the bureau to the department must begin on September 1, 1999. [1999, c. 791, §2 (AMD).]

1. Criminal history record information obtained; reliance. The commissioner shall obtain criminal history record information containing a record of public criminal history record information as defined in Title 16, section 703, subsection 8 from the Maine Criminal Justice Information System for any person applying for certification, authorization, approval or renewal. The commissioner may rely on information provided by the Maine Criminal Justice Information System within 24 months prior to the issuance of a certificate, authorization, approval or renewal.

[ 2013, c. 507, §10 (AMD) .]

2. Issuance restriction. Issuance of a certificate, authorization, approval or renewal to any person whose criminal history record information includes a criminal conviction is subject to the provisions of Title 5, chapter 341 and section 13020.

[ 1997, c. 452, §3 (AMD) .]

3. Confidentiality. Any information obtained pursuant to this section is confidential. The results of criminal history record checks received by the commissioner are for official use only and may not be disseminated outside the department, except that the commissioner may outsource administrative functions of software document management according to federal outsourcing standards as described in 28 Code of Federal Regulations, Section 906.2 (2011) and allow access to these results for that purpose.

[ 2011, c. 521, §1 (AMD) .]

3-A. Fees. The Commissioner of Public Safety shall assess a fee of $55 for each initial criminal history record check and $24 for each renewal criminal history record check required by this section.

[ 2015, c. 267, Pt. SSS, §1 (AMD) .]

3-B. Reimbursement of fee.

[ 2013, c. 506, §13 (RP) .]

4. Expenses.

[ 2005, c. 457, Pt. CC, §2 (RP) .]

4-A. Phase-in plan. The fingerprinting and approval process established by this section for certain classes of individuals must be phased in as follows:

A. The fingerprinting and approval process must be phased in for all persons regularly employed in a school during the 1999-2000 school year who require department approval to continue in their positions and who have not been fingerprinted pursuant to this section prior to enactment of this subsection. The department shall issue each person a temporary approval card valid through a specified year from 2001 to 2004. Prior to July 1st of the year specified on the temporary approval card, the person must meet the requirements of this section. Once a person has met the requirements of this section, an approval card must be issued; [1999, c. 791, §4 (NEW).]

B. A person placed under contract by a school and subject to the requirements of this section, who has not been fingerprinted prior to the effective date of this subsection, must meet these requirements by July 1, 2002; [1999, c. 791, §4 (NEW).]

C. A person employed as a substitute who has not been fingerprinted prior to the effective date of this subsection must meet the requirements by July 1, 2002. Beginning with the 2003-2004 school year, a person employed as a substitute who needs fingerprinting and a criminal history record check pursuant to section 13011, subsection 8 must meet the requirements of this section within 8 weeks of employment by a school administrative unit. A person employed as a substitute who needs fingerprinting and a criminal history record check must be issued a temporary approval card by the department. The temporary approval card is valid for the first 8 weeks of employment, except that, for a person who has been fingerprinted pursuant to this section prior to the 20th day of employment and who has not received the results of the criminal history record check prior to the 9th week of employment, the temporary approval card remains valid until the commissioner determines whether approval is granted or denied based on the criminal history record information obtained from the State Bureau of Identification; and [2003, c. 184, §1 (AMD).]

D. A regular employee subject to the requirements of this section who begins work in a school after the effective date of this subsection must meet these requirements prior to the 20th day of employment. Beginning with the 2003-2004 school year, a regular employee who needs fingerprinting and a criminal history record check pursuant to section 13011, subsection 8 must meet the requirements of this section within 8 weeks of employment by a school administrative unit. A regular employee who needs fingerprinting and a criminal history record check must be issued a temporary approval card by the department. The temporary approval card is valid for the first 8 weeks of employment, except that, for a person who has been fingerprinted pursuant to this section prior to the 20th day of employment and who has not received the results of the criminal history record check prior to the 9th week of employment, the temporary approval card remains valid until the commissioner determines whether approval is granted or denied based on the criminal history record information obtained from the State Bureau of Identification. [2003, c. 184, §1 (AMD).]

[ 2003, c. 184, §1 (AMD) .]

5. Criminal record information obtained from the Federal Bureau of Investigation. The commissioner shall obtain other state and national criminal history record information from the Federal Bureau of Investigation for any person applying for certification, authorization, approval or renewal. The commissioner may rely on information provided by the Federal Bureau of Investigation within 24 months prior to the issuance of a certificate, authorization, approval or renewal.

[ 1997, c. 452, §3 (NEW) .]

6. Fingerprinting. The applicant shall submit to having fingerprints taken. The Maine State Police, upon payment by the applicant or any other entity required by law of the expenses specified in subsection 3-A, shall take or cause to be taken the applicant's fingerprints and shall forward the fingerprints to the State Bureau of Identification so that the bureau can conduct state and national criminal history record checks. Except for the portion of the payment, if any, that constitutes the processing fee charged by the Federal Bureau of Investigation, all money received by the Maine State Police for purposes of this section must be paid over to the Treasurer of State for deposit in the State Police program, Other Special Revenue Funds account in the Department of Public Safety for the purpose of funding the costs of the Department of Public Safety to administer the criminal history record checks under this section.

[ 2015, c. 267, Pt. SSS, §2 (AMD) .]

7. Use of criminal history record. State and federal criminal history record information may be used for the purpose of screening educational personnel applicants by the commissioner in order to determine whether certification, authorization, approval or renewal of educational personnel is granted or maintained.

[ 1997, c. 452, §3 (NEW) .]

8. Applicant's access to criminal history record check. The subject of a Federal Bureau of Investigation criminal history record check may obtain a copy of a criminal history record check by following the procedures outlined in 28 Code of Federal Regulations, Sections 16.32 and 16.33. The subject of a state criminal record check may inspect and review criminal record information pursuant to Title 16, section 709.

[ 2013, c. 267, Pt. B, §15 (AMD) .]

9. Right of applicant and commissioner to remove fingerprints from fingerprint file. Teachers or educational personnel whose certification, authorization or approval has expired and who have not applied for renewal of certification, authorization or approval may request in writing that the State Bureau of Identification remove their fingerprints from the bureau's fingerprint file. In response to a written request, the bureau shall remove the requester's fingerprints from the fingerprint file and provide written confirmation of that removal to the requester.

The commissioner may, without notice to an applicant, remove fingerprints from the fingerprint file maintained by the State Bureau of Identification when an applicant has had no active credential for 7 years. An applicant may renew a credential after that applicant's fingerprints have been removed from the fingerprint file upon submitting again to fingerprinting.

[ 2011, c. 521, §2 (AMD) .]

10. Criminal History Record Check Fund. The Criminal History Record Check Fund is created as a dedicated fund within the Department of Education for the transfer of funds from the Department of Public Safety to cover a portion of the cost of a position that issues certificates. The fund may not lapse, but must be carried forward to carry out the purposes of this chapter.

[ 2015, c. 267, Pt. SSS, §3 (AMD) .]

SECTION HISTORY

1995, c. 547, §5 (NEW). 1997, c. 452, §3 (AMD). 1999, c. 35, §§1,2 (AMD). 1999, c. 110, §§1,2 (AMD). 1999, c. 791, §§1-4 (AMD). 2003, c. 184, §1 (AMD). 2005, c. 457, §§CC1-4 (AMD). 2005, c. 519, §§I1,2 (AMD). 2011, c. 521, §§1, 2 (AMD). 2013, c. 267, Pt. B, §§14, 15 (AMD). 2013, c. 506, §13 (AMD). 2013, c. 507, §10 (AMD). 2015, c. 267, Pt. SSS, §§1-3 (AMD).






Subchapter 4: MISCELLANEOUS

20-A §6151. Annual report

The following provisions apply to annual reports. [1981, c. 693, §§ 5, 8 (NEW).]

1. Duty of superintendent. The superintendent under oath shall, on or before the date established by the commissioner, make an annual report to the commissioner. The report shall contain a full and complete return of all educational statistics required to be reported for the year ending June 30th.

[ 1983, c. 859, Pt. A, §§ 21, 25 (AMD) .]

2. Penalty. A school administrative unit whose superintendent fails to make the report shall be subject to the penalties of section 6801-A.

[ 1989, c. 414, §7 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A21,A25 (AMD). 1989, c. 414, §7 (AMD).



20-A §6152. Rules

The commissioner shall adopt rules, consistent with federal and state laws, to carry out this subchapter which are consistent with federal and state requirements. [1989, c. 414, §8 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A22,A25 (AMD). 1989, c. 414, §8 (AMD).









Chapter 222: STANDARDS AND ASSESSMENT OF STUDENT PERFORMANCE

20-A §6201. Legislative intent

The Legislature finds that all students graduating from high school must be prepared for success in postsecondary education, careers and citizenship and that a statewide educational assessment program must be implemented. [2009, c. 313, §19 (AMD).]

There is a need for assessment information at both state and local levels to measure progress and ensure accountability regarding the implementation of the parameters for essential instruction and graduation requirements under section 6209 and in the department rules implementing that section and other curricular requirements. This must be accomplished through assessments to determine what each student knows and is able to demonstrate regarding the parameters for essential instruction and graduation requirements. [2009, c. 313, §19 (AMD).]

The assessment system must have the following objectives: [2009, c. 313, §19 (AMD).]

1. Statewide assessment. To provide information on the academic achievement and progress of Maine students;

[ 1983, c. 859, Pt. D, §§3, 4 (NEW) .]

2. State goals. To establish a process for a continuing evaluation of the system of learning results established in section 6209 and to aid in the development of educational policies, standards and programs;

[ 2001, c. 454, §28 (AMD) .]

3. Local programs. To provide school officials with information to assess the quality, effectiveness and appropriateness of educational materials and methods and curriculum needs, including remediation, interventions and enrichment in their schools;

[ 2009, c. 313, §19 (AMD) .]

4. Individual students. To provide school staffs with information about the individual students that may be used, with other information, to meet individual and education needs of the student. The statewide assessment program may not be the only criteria for judging student performance;

[ 2009, c. 313, §19 (AMD) .]

5. Trends. To identify year-to-year trends in student achievement; and

[ 1983, c. 859, Pt. D, §§3, 4 (NEW) .]

6. Parents. To provide parents with information about the achievements of their children.

[ 2009, c. 313, §19 (AMD) .]

SECTION HISTORY

1983, c. 859, §§D3,D4 (NEW). 2001, c. 454, §§27,28 (AMD). 2009, c. 313, §19 (AMD).



20-A §6202. State assessment program established; content

The commissioner shall establish a statewide assessment program to measure and evaluate on a continuing basis the academic achievements of students in grades 3 to 12 on the accountability standards set forth in section 6209 and in department rules implementing that section and other curricular requirements. The commissioner may elect to provide for the use of alternative measures of student achievement in grades 9 to 12. This assessment applies to students in the public elementary and secondary schools, in public charter schools, as that term is defined in section 2401, subsection 9, and in all private schools approved for tuition whose school enrollments include at least 60% publicly funded students, as determined by the previous school year's October and April average enrollment. The assessment program must be adapted to meet the needs of children with disabilities as defined in section 7001, subsection 1-A or other students as defined under rules by the commissioner. [2015, c. 40, §4 (AMD).]

1. Assessment in basic subjects.

[ 2001, c. 454, §29 (RP) .]

1-A. Interpretation. The statewide assessment program results may be interpreted in a manner that takes into account the particular role within a school administrative unit of regional special education or regional alternative education programs or schools approved by the commissioner in accordance with chapter 113-A or section 7253. For these programs or schools, the results may be interpreted by assigning the student and the scores of the student to the school in the community where the student resides. The commissioner shall adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 154, §3 (AMD) .]

2. Additional subjects.

[ 2001, c. 454, §29 (RP) .]

SECTION HISTORY

1983, c. 859, §§D3,D4 (NEW). 1985, c. 797, §37 (AMD). 2001, c. 454, §29 (AMD). 2005, c. 118, §1 (AMD). 2005, c. 446, §3 (AMD). 2005, c. 662, §A13 (AMD). 2009, c. 154, §3 (AMD). 2009, c. 313, §20 (AMD). 2015, c. 40, §4 (AMD).



20-A §6202-A. Local assessment system established; content (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 454, §30 (NEW). 2003, c. 712, §2 (AMD). 2005, c. 446, §4 (AMD). 2005, c. 593, §§1,2 (AMD). 2007, c. 259, §2 (RP).



20-A §6202-B. Multiple measures of student achievement

Each school administrative unit shall use multiple assessment methods to measure student achievement of the learning results set forth in section 6209 and in department rules implementing that section and other curricular requirements established in section 6209 to inform instruction and ensure students are making progress toward achieving the learning results set forth in section 6209 and in department rules implementing that section, other curricular requirements and the requirements of a common core course of study. [2007, c. 259, §3 (NEW).]

SECTION HISTORY

2007, c. 259, §3 (NEW).



20-A §6203. Implementation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§D3,D4 (NEW). 1985, c. 295, §29 (AMD). 1993, c. 252, §D2 (RP).



20-A §6204. Reports

1. State profile report. The commissioner shall annually report the results of the state assessment program with regard to the general performance profile of the students of the state's elementary and secondary schools.

A. When a report is made under this subsection for purposes of comparative analysis, the reporting mechanisms and the categories reported shall be uniform for each school. [1987, c. 662, §1 (NEW).]

[ 1987, c. 662, §1 (AMD) .]

2. School profile reports. The commissioner shall also provide each participating school with a profile of student achievement based upon data from the assessment program.

A. Every profile provided under this subsection shall use reporting mechanisms and categories which are uniform for each school. [1987, c. 662, §2 (NEW).]

[ 1987, c. 662, §2 (AMD) .]

3. Teacher evaluation.

[ 2009, c. 646, §1 (RP) .]

SECTION HISTORY

1983, c. 859, Pt. D, §§3, 4 (NEW). 1987, c. 662, §§1, 2 (AMD). 2009, c. 646, §1 (AMD).



20-A §6205. Assessment data

The department shall provide each school with assessment data on individual students. Such assessment data shall become part of the student's educational record and shall be made available to the parents of each student or student of majority age in accordance with local school policies. It shall be held confidential from unauthorized persons in accordance with the confidentiality provisions of this Title and federal law. [1983, c. 859, Pt. D, §§ 3, 4 (NEW).]

SECTION HISTORY

1983, c. 859, §§D3,D4 (NEW).



20-A §6206. Educational costs

Costs relating to the development of the state assessment program, printing, distribution, analysis and dissemination of results for each school administrative unit shall be paid by the department. [1983, c. 859, Pt. D, §§ 3, 4 (NEW).]

SECTION HISTORY

1983, c. 859, §§D3,D4 (NEW).



20-A §6207. Optional participation

Private schools approved for attendance purposes may participate in the assessment program, with the approval of the commissioner and upon payment of a fee established by the commissioner. The fee shall reflect the actual cost of the assessment. [1983, c. 859, Pt. D, §§ 3, 4 (NEW).]

SECTION HISTORY

1983, c. 859, §§D3,D4 (NEW).



20-A §6208. Legislative intent

The Legislature finds that because all children can learn at significantly higher levels, it is essential that the Legislature, the State Board of Education, the Department of Education, school administrative units, educators and parents provide children with schools that reflect high expectations and create conditions where these expectations can be met. Through a shared sense of accountability and a cooperative spirit among State Government, school administrative units, educators, parents, business persons, and the community, school administrative units and educators can develop and teach to high standards that will enable students to become productive and fulfilled members of society. The Legislature further finds that the system of learning results set forth in section 6209 and in department rules implementing that section and other curricular requirements will serve as a foundation for education reform, will promote assessment of student learning, will reinforce accountability and will encourage equity. The Legislature, therefore, encourages the State Board of Education, the Department of Education and school administrative units to employ a high degree of creativity in developing content standards and performance indicators and to explore a wide range of programs and options so that the standards adopted will reflect the highest possible expectations and assessments will be of the highest possible quality. The ultimate goal and intent of the Legislature is to ensure that the State's schools will enable today's students to gain the knowledge and skills necessary for postsecondary education, career and citizenship. [2007, c. 259, §4 (AMD).]

SECTION HISTORY

1995, c. 649, §1 (NEW). 2007, c. 259, §4 (AMD).



20-A §6209. System of learning results established

The department in consultation with the state board shall establish and implement a comprehensive, statewide system of learning results, which may include a core of standards in English language arts and mathematics for kindergarten to grade 12 established in common with the other states, as set forth in this section and in department rules implementing this section and other curricular requirements. The department must establish accountability standards at all grade levels in the areas of mathematics; reading; and science and technology. The department shall establish parameters for essential instruction and graduation requirements in English language arts; mathematics; science and technology; social studies; career and education development; visual and performing arts; health, physical education and wellness; and world languages. Only students in a public school, a public charter school as defined in section 2401, subsection 9 or a private school approved for tuition that enrolls at least 60% publicly funded students, as determined by the previous school year's October and April average enrollment, are required to participate in the system of learning results set forth in this section and in department rules implementing this section and other curricular requirements. The commissioner shall develop accommodation provisions for instances where course content conflicts with sincerely held religious beliefs and practices of a student's parent or guardian. The system must be adapted to accommodate children with disabilities as defined in section 7001, subsection 1-B. [2015, c. 40, §5 (AMD).]

1. Guiding principles.

[ 2007, c. 259, §5 (RP) .]

1-A. Accountability standards. Each student must be assessed by means of a statewide assessment in the following areas:

A. Reading; [2007, c. 259, §5 (NEW).]

B. Mathematics; and [2007, c. 259, §5 (NEW).]

C. Science, in those content areas concerning cells and continuity and change. [2007, c. 259, §5 (NEW).]

[ 2007, c. 259, §5 (NEW) .]

2. Parameters for essential instruction and graduation requirements. Each student shall study and achieve proficiency in the areas of:

A. Career and education development; [2007, c. 259, §5 (AMD).]

B. English language arts; [1995, c. 649, §1 (NEW).]

C. World languages; [2007, c. 259, §5 (AMD).]

D. Health, physical education and wellness; [2007, c. 259, §5 (AMD).]

E. Mathematics; [1995, c. 649, §1 (NEW).]

F. Science and technology; [1995, c. 649, §1 (NEW).]

G. Social studies; and [1995, c. 649, §1 (NEW).]

H. Visual and performing arts. [1995, c. 649, §1 (NEW).]

[ 2007, c. 259, §5 (AMD) .]

3. Career and education development; world languages; visual and performing arts. By the end of the 2007-2008 school year, each local school administrative unit shall implement standards in the areas of career and education development, world languages and visual and performing arts. Notwithstanding any other provision of this chapter, the commissioner is authorized to establish rules for inclusion of some portion of the standards in visual and performing arts for the graduating class of 2011-2012.

[ 2007, c. 259, §5 (AMD) .]

4. Review cycle. The commissioner shall conduct a review of the content standards and performance indicators by content area on a 5-year cycle beginning in the 2015-2016 school year. The review of the content standards and performance indicators for the content area of social studies, including student achievement of proficiency in personal finance, must be included in the commissioner's review during the 2015-2016 school year. Any changes that are recommended must be approved through the same process used for establishment of the system of learning results.

[ 2013, c. 244, §2 (AMD) .]

SECTION HISTORY

1995, c. 649, §1 (NEW). 1999, c. 75, §5 (AMD). 2001, c. 454, §§31,32 (AMD). 2003, c. 712, §3 (AMD). 2005, c. 662, §A14 (AMD). RR 2007, c. 1, §8 (COR). 2007, c. 259, §5 (AMD). 2009, c. 647, §1 (AMD). 2013, c. 244, §2 (AMD). 2015, c. 40, §5 (AMD).



20-A §6209-A. State validation (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 446, §5 (NEW). 2007, c. 259, §6 (AMD). 2013, c. 506, §14 (RP).



20-A §6210. School assistance

The commissioner shall provide assistance to a school administrative unit when student performance in a school in the school administrative unit, or when a review of the comprehensive education plan conducted under section 4504, subsection 2, indicates that assistance is needed. This assistance must be based on a thorough review of the comprehensive education plan, as required in section 4502, subsection 1, and the evidence of student performance provided by the school administrative unit's local assessment system. This may include assignment of an assistance team by the commissioner to work with the school administrative unit over a period of not less than one year. [2007, c. 259, §7 (AMD).]

SECTION HISTORY

2001, c. 454, §33 (NEW). 2005, c. 446, §6 (AMD). 2007, c. 259, §7 (AMD).



20-A §6211. Rulemaking

The commissioner shall develop rules to accomplish the purposes of this chapter. Rules adopted pursuant to this chapter are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 454, §33 (NEW).]

SECTION HISTORY

2001, c. 454, §33 (NEW).



20-A §6212. Innovative, autonomous public schools

A school administrative unit may establish and operate an innovative, autonomous public school. The school board may approve an instruction design, a school calendar, a staff selection process and a method for assessing professional development to be used in an innovative, autonomous public school that exceed or differ from, but do not conflict with, applicable statutory and regulatory requirements. The school board shall propose, receive and allocate funding for an innovative, autonomous public school as part of the budget process for that school administrative unit in accordance with this Title. A school board may request waivers as necessary to implement an instructional model and associated curriculum that meet the standards of this section for innovation and autonomy. [2009, c. 616, §1 (NEW).]

1. Open enrollment. Any resident student in a school administrative unit is eligible to request enrollment in an innovative, autonomous public school. Enrollment may not be limited to a target population of students. A school board shall establish a method for selecting students when requests for enrollment exceed capacity. A school board may establish a process for determining the maximum enrollment from each municipality in the school administrative unit.

[ 2009, c. 616, §1 (NEW) .]

2. More accountability for student achievement. An innovative, autonomous public school must demonstrate a system for accountability for student achievement that exceeds, but is not in conflict with, the State's accountability standards and the State's assessment system.

[ 2009, c. 616, §1 (NEW) .]

SECTION HISTORY

2009, c. 616, §1 (NEW).



20-A §6213. Innovative public school zones and innovative public school districts

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Innovative, autonomous public school" means an innovative, autonomous public school established pursuant to section 6212. [2013, c. 303, §2 (AMD).]

B. "Innovation plan" means a plan for the creation and operation of an innovative, autonomous public school, a teacher-led school or innovative zone or district as described in subsections 2, 3 and 4. [2013, c. 303, §2 (AMD).]

C. "Innovative public school district" or "district" means a school administrative unit in which all schools operated by the school administrative unit are innovative, autonomous public schools or teacher-led schools included in an innovation plan approved pursuant to this section and implemented by the school board. [2013, c. 303, §2 (AMD).]

D. "Innovative public school zone" or "zone" means 2 or more innovative, autonomous public schools or teacher-led schools operated by a school administrative unit that share common interests, such as their geographical location or educational focus, or that sequentially serve classes of students as they progress through elementary and secondary education and in which a school board implements an innovation plan approved pursuant to this section. [2013, c. 303, §2 (AMD).]

E. "Public school" has the same meaning as in section 1, subsection 24. [2011, c. 446, §2 (NEW).]

F. "Teacher-led school" means a public school in which teachers employed at the school are responsible for the decision making and governance of the school. [2013, c. 303, §2 (NEW).]

[ 2013, c. 303, §2 (AMD) .]

2. School-initiated innovation plan. A public school or a group of 2 or more public schools in a school administrative unit may submit to its school board an innovation plan. The school board may approve an instruction design, a school calendar, a staff selection process and a method for assessing professional development to be used in an innovative, autonomous public school or teacher-led school that is not in conflict with applicable statutory and regulatory requirements.

A. A school board shall receive and review each innovation plan submitted pursuant to this subsection. The school board shall either approve or disapprove the innovation plan within 60 days after receiving the plan. [2011, c. 446, §2 (NEW).]

B. If the school board rejects the innovation plan, it shall provide to the public school or public schools that submitted the plan a written explanation of the basis for its decision. A public school or public schools may submit an amended innovation plan at any time. [2011, c. 446, §2 (NEW).]

C. If the school board approves the plan, it shall proceed to seek the commissioner's approval of the public school or public schools as an innovative, autonomous public school, a teacher-led school, an innovative public school zone or an innovative public school district pursuant to subsection 9. [2013, c. 303, §2 (AMD).]

[ 2013, c. 303, §2 (AMD) .]

3. Board-initiated innovation plan. A school board may initiate and collaborate with one or more public schools within the school administrative unit to create one or more innovation plans. In creating an innovation plan, the school board shall ensure that each public school that would be affected by the plan has the opportunity to participate collaboratively in the creation and implementation of the plan.

[ 2011, c. 446, §2 (NEW) .]

4. Innovation plan. An innovation plan must include the following information:

A. A statement of the mission of the school, zone or district and why designation as a school, zone or district would enhance the ability of the school, zone or district to achieve its mission; [2011, c. 446, §2 (NEW).]

B. A description of the innovations the school, zone or district would implement, which may include, but are not limited to, innovations in school staffing, curriculum and assessment; school calendar; use of financial and other resources; and the recruitment, employment, evaluation and compensation of teachers, administrators and other staff employed by the school; [2011, c. 446, §2 (NEW).]

C. An identification of the improvements in academic performance that the school, zone or district expects to achieve in implementing the innovations; [2011, c. 446, §2 (NEW).]

D. A listing of the programs, policies and practices within the school, zone or district that would be affected by the innovations identified by the school, zone or district and the manner in which they would alter current programs, policies and practices. The programs, policies or practices may include, but are not limited to:

(1) A description of any research-based educational program to be implemented;

(2) The length of the school day and the school year;

(3) The student promotion and graduation policies;

(4) The assessment plan;

(5) The budget; and

(6) The staffing plan. [2011, c. 446, §2 (NEW).]

E. A description of any statutory requirements applicable to public schools or school administrative unit policy requirements that would need to be waived for the school, zone or district to implement the identified innovations; [2011, c. 446, §2 (NEW).]

F. An identification of the improvements in academic performance that the school, zone or district expects to achieve in implementing the innovations; [2011, c. 446, §2 (NEW).]

G. An identification of the strategic partnerships, including partnerships with business, industry, postsecondary education institutions, nonprofit educational organizations and other educational entities, that the school, zone or district expects to develop in implementing its identified innovation; [2011, c. 446, §2 (NEW).]

H. An estimate of the cost savings and increased efficiencies, if any, the school, zone or district expects to achieve in implementing the identified innovations; [2011, c. 446, §2 (NEW).]

I. A description of the strategies that the school, zone or district expects to implement in the future to secure and maintain the resources necessary to sustain the identified innovations; [2011, c. 446, §2 (NEW).]

J. A provision for the continuation and assignment of collective bargaining agreements as they apply to the school, zone or district for the duration of those agreements and the continuation of representational rights; [2011, c. 446, §2 (NEW).]

K. A provision for the continuation of continuing contract rights under section 13201; and [2011, c. 446, §2 (NEW).]

L. Any additional information required by the school board. [2011, c. 446, §2 (NEW).]

[ 2011, c. 446, §2 (NEW) .]

5. Additional information. An innovation plan, whether submitted by one or more public schools or created by a school board through collaboration with one or more public schools, must include the following information:

A. A description of how innovations in the schools in the zone or district would be integrated to achieve results that would be less likely to be accomplished by each school working alone; and [2011, c. 446, §2 (NEW).]

B. An estimate of any economies of scale that would be achieved by innovations implemented jointly by the schools within the zone or district. [2011, c. 446, §2 (NEW).]

[ 2011, c. 446, §2 (NEW) .]

6. Prohibited acts. An employee of a public school or school administrative unit may not be discriminated against by the school board, the superintendent or any other administrator of the school administrative unit or by any employee organization, officer of the organization or member of the organization for exercising or not exercising the rights provided for under this section. An employee of a school administrative unit or an officer or member of an employee organization may not impede, restrain or coerce an employee of a public school or school administrative unit to keep that employee from exercising the rights provided for under this section or cause an employer to impede, restrain or coerce an employee to keep that employee from exercising the rights provided for under this section.

A person may not directly or indirectly interfere with, intimidate, restrain, coerce or discriminate against a public employee or a group of public employees in the free exercise of their rights pursuant to Title 26, chapter 9-A to voluntarily join, form and participate in the activities of organizations of their own choosing for the purposes of representation and collective bargaining or in the free exercise of any other right under Title 26.

[ 2011, c. 446, §2 (NEW) .]

7. Innovations. In considering or creating an innovation plan, each school board may consider innovations in the following areas:

A. Curriculum and academic standards and assessments; [2011, c. 446, §2 (NEW).]

B. Accountability measures, including, but not limited to, expanding the use of a variety of accountability measures to more accurately present a complete measure of student learning and accomplishment. The accountability measures adopted may include, but are not limited to:

(1) Use of graduation or exit examinations;

(2) Use of end-of-course examinations;

(3) Use of formative assessments that measure student growth over time;

(4) Use of multiple measures of student achievement;

(5) Measuring the percentage of students continuing on to postsecondary education; and

(6) Measuring the percentage of students simultaneously obtaining a high school diploma and an associate's degree or a career and technical education certificate from a postsecondary educational institution; [2011, c. 446, §2 (NEW).]

C. Provision of services, including, but not limited to, special education services; services for gifted and talented students; services for students with limited English proficiency; educational services for students at risk of academic failure, expulsion or dropping out; and support services provided by the Department of Health and Human Services or the Department of Corrections to a state ward or to a state agency client; [2011, c. 446, §2 (NEW).]

D. Teacher recruitment, training, preparation and professional development; [2011, c. 446, §2 (NEW).]

E. Teacher employment; [2011, c. 446, §2 (NEW).]

F. Performance expectations and evaluation procedures for teachers and principals; [2011, c. 446, §2 (NEW).]

G. Compensation for teachers, principals and other school personnel, including, but not limited to, performance pay plans, total compensation plans and innovations with regard to retirement and other benefits; [2011, c. 446, §2 (NEW).]

H. School governance and the roles, responsibilities and expectations of principals; and [2011, c. 446, §2 (NEW).]

I. Preparation and counseling of students for transition to postsecondary education or the workforce. [2011, c. 446, §2 (NEW).]

[ 2011, c. 446, §2 (NEW) .]

8. Gifts, grants and donations. A school, zone or district may seek and accept public and private gifts, grants and donations to offset the costs of developing and implementing an innovation plan. Any gift, grant or donation received pursuant to this subsection must be approved by the school board prior to the receipt of the gift, grant or donation.

[ 2011, c. 446, §2 (NEW) .]

9. Commissioner's approval. A school board shall submit school, zone or district innovation plans approved pursuant to subsection 4, paragraph J to the commissioner.

A. Within 60 days after receiving an innovation plan for a school, zone or district, the commissioner shall approve the innovation plan unless the commissioner concludes that the plan:

(1) Is likely to result in a decrease in academic achievement in the innovative school, zone or district; or

(2) Is not fiscally feasible. [2011, c. 446, §2 (NEW).]

B. If the commissioner does not approve the innovation plan, the commissioner shall provide to the school board a written explanation of the basis for the decision. The school board may submit an amended innovation plan for the commissioner's approval at any time. [2011, c. 446, §2 (NEW).]

Nothing in this subsection may prevent or may be construed to prevent the commissioner from approving an innovation plan to create an innovative public school district when the innovation plan is created by a school board for a school administrative unit that operates only one innovative, autonomous public school or teacher-led school.

[ 2013, c. 303, §3 (AMD) .]

10. Commissioner's waiver. Upon approval of an innovation plan for a school, zone or district, the commissioner shall waive requirements of any statutes or rules specified in the approved innovation plan as they pertain to the innovative school, zone or district, except that the commissioner may not waive requirements pertaining to:

A. School administrative unit employee participation in the Maine Public Employees Retirement System; [2011, c. 446, §2 (NEW).]

B. The standards established by the school board for awarding a high school diploma as set forth in chapter 207-A, subchapter 3; [2011, c. 446, §2 (NEW).]

C. The statewide assessment program established under this chapter to measure student achievement of the content standards in the system of learning results set forth in this chapter and in department rules implementing this chapter and other curricular requirements established by the school board; [2011, c. 446, §2 (NEW).]

D. The applicable federal statutes and regulations pertaining to student assessment as required by the federal No Child Left Behind Act of 2001, 20 United States Code, Chapter 70; and [2011, c. 446, §2 (NEW).]

E. The legal obligations and duties that a school administrative unit implementing an innovation plan owes to its employees prior to the formation of a district or zone, including but not limited to those obligations and duties arising under federal or state law, collective bargaining agreements and individual employment contracts, including but not limited to:

(1) Continued recognition of all bargaining agents that represent any bargaining units of employees who are employed by a school administrative unit implementing an innovation plan; and

(2) Assumption and continued observance of all collective bargaining agreements between such bargaining agents and a school administrative unit implementing an innovation plan. [2011, c. 446, §2 (NEW).]

Except as otherwise provided in this subsection, the commissioner may not waive any requirements of any law or rule specified in the approved innovation plan for an innovative school, zone or district if the law or rule relates to the implementation of or requirements for any program or grant for which the school administrative unit is receiving funds appropriated or allocated for the support of public school activities. The commissioner may waive any requirements of any law or rule that relates to the implementation of or requirements for any program or grant only if the funding for the program or grant is no longer allocated to the school administrative unit.

[ 2011, c. 446, §2 (NEW) .]

11. State subsidy. Designation as a school, zone or district may not affect the allocation of state subsidy for the school administrative unit as calculated pursuant to chapter 606-B.

[ 2011, c. 446, §2 (NEW) .]

12. Revisions to innovation plan; changes to waivers. If the school board, in collaboration with one or more public schools pursuant to subsection 3, revises an innovation plan as provided in subsection 9, paragraph B, the school board may request additional waivers or changes to existing waivers of the requirements of laws and rules as necessary to accommodate the revisions to the innovation plan, and the commissioner shall grant the request unless the commissioner concludes that the waivers or changes to existing waivers would be likely to result in a decrease in academic achievement in the school, zone or district, or would not be fiscally feasible.

A. In requesting a new waiver or a change to an existing waiver, the school board must demonstrate the consent of a majority of the teachers and a majority of the administrators employed at each school that is affected by the new or changed waiver. [2011, c. 446, §2 (NEW).]

B. Except as otherwise provided in this section, a waiver from the requirements of a law or rule that is granted pursuant to this section continues to apply to a school, zone or district as long as the school, zone or district continues to be designated as a school, zone or district. [2011, c. 446, §2 (NEW).]

[ 2011, c. 446, §2 (NEW) .]

13. Exemption from school district reorganization requirements. Notwithstanding chapter 103-A, a school administrative unit that has been approved by the commissioner as an innovative public school district is exempt from the requirements to reorganize as a regional school unit or as a member entity of an alternative organizational structure and may not be assessed a penalty as a nonconforming school administrative unit pursuant to section 15696.

[ 2011, c. 446, §2 (NEW) .]

14. Performance review. Three years after the commissioner approves an innovation plan for a school, zone or district, and every 3 years thereafter, the school board shall review the level of performance of the school, zone or district and determine whether the school, zone or district is achieving or making adequate progress toward achieving the academic performance results identified in the innovation plan of the school, zone or district. The school board, in collaboration with the school, zone or district, may revise the innovation plan as necessary to improve or continue to improve academic performance at the school, zone or district. Any revisions to the innovation plan require the consent of a majority of the teachers and a majority of the administrators employed at each affected school.

A. Following review of a school's performance, if the school board finds that the academic performance of students enrolled in the school is not improving at a sufficient rate, the school board may revoke the designation of the school as an innovative, autonomous public school or teacher-led school. [2013, c. 303, §4 (AMD).]

B. Following review of the performance of a zone or district, if a school board finds that the academic performance of students enrolled in one or more of the schools included in the zone or district is not improving at a sufficient rate, the school board may remove the underperforming school or schools from the zone or district or may revoke the designation of the zone or district as an innovative public school zone or innovative public school district. [2011, c. 446, §2 (NEW).]

[ 2013, c. 303, §4 (AMD) .]

15. Annual report. By March 1, 2012, and each year thereafter, the commissioner shall submit to the Governor and to the joint standing committee of the Legislature having jurisdiction over education matters a report concerning the schools, zones and districts. At a minimum, the report must include:

A. The number of school administrative units designated as innovative districts in the preceding academic year and the total number of innovative districts in the State; [2011, c. 446, §2 (NEW).]

B. The number of innovative, autonomous public schools, the number of teacher-led schools and the number of innovative public school zones and innovative public school districts, including the number of schools in each zone and district and the number of students served in the schools and zones, expressed as a total number and as a percentage of the students enrolled in the district; [2013, c. 303, §5 (AMD).]

C. An overview of the innovations implemented in each school, zone and district; [2011, c. 446, §2 (NEW).]

D. An overview of the academic performance of the students served in schools, zones and districts, including a comparison between the academic performance of the students before and after implementation of the innovations; [2011, c. 446, §2 (NEW).]

E. Any recommendations for legislative changes based on the innovations implemented or to further enhance the ability of school administrative units and school boards to implement innovations; and [2011, c. 446, §2 (NEW).]

F. Any information requested by the Governor or a member of the joint standing committee of the Legislature having jurisdiction over education matters. [2011, c. 446, §2 (NEW).]

The commissioner shall promptly post the annual report submitted pursuant to this section on the department's publicly accessible website.

[ 2013, c. 303, §5 (AMD) .]

SECTION HISTORY

2011, c. 446, §2 (NEW). 2013, c. 303, §§2-5 (AMD).






Chapter 223: HEALTH, NUTRITION AND SAFETY

Subchapter 1: STUDENT HEALTH

20-A §6301. Student health

The following provisions apply to student health. [1981, c. 693, §§5, 8 (NEW).]

1. Duty of teacher. A teacher who has reason to believe that a student is a public health threat as a result of being infested with parasites, or having a communicable disease of the skin, mouth or eyes, shall inform the superintendent.

[ 1989, c. 414, §9 (RPR) .]

2. Duty of superintendent. A superintendent informed by a teacher under subsection 1 may:

A. Inform the student's parent:

(1) To cleanse the clothing and bodies of their children; and

(2) To furnish their children with the required home or medical treatment for the relief of their trouble so defined in subsection 1; [1983, c. 661, §4 (AMD).]

B. Exclude the student from the public schools until the student is no longer a public health threat; and [1989, c. 414, §10 (AMD).]

C. Exclude the student from public school as soon as safe and proper transportation home is available. [1983, c. 661, §4 (NEW).]

[ 1989, c. 414, §10 (AMD) .]

3. Duty of parent. A parent informed by a superintendent under subsection 2 shall promptly do what is reasonably necessary to ensure that the student is no longer offensive or dangerous.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Penalty. Any parent who fails to comply with subsection 3 shall be fined not more than $5 for the first offense or $10 for subsequent offenses.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Exclusion.

[ 1983, c. 661, §5 (RP) .]

5-A. Notification. The superintendent shall cause notice of the communicable disease to be given to the Department of Health and Human Services, in accordance with the requirements of Title 22, chapters 250 and 251, and rules issued under those chapters.

[ 2007, c. 598, §1 (AMD) .]

6. Authority and duties of the Department of Health and Human Services. The Department of Health and Human Services has the authority and duties prescribed in Title 22, chapters 250 and 251 with respect to the control of notifiable diseases and conditions and communicable diseases.

[ 2007, c. 598, §2 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 661, §§3-6 (AMD). 1989, c. 414, §§9,10 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 598, §§1, 2 (AMD).



20-A §6302. School building ventilation

1. Applicability. This section applies to school buildings subject to basic school approval under section 4502 in which the heating, ventilation and air-conditioning system is mechanically driven.

[ 1991, c. 181, §2 (NEW) .]

2. Operation. Each school administrative unit shall ensure that the heating, ventilation and air-conditioning system is:

A. Maintained and operated to provide at least the quantity of outdoor air required by the state building standards code in effect at the time the building permit was issued or the heating, ventilation and air-conditioning system was installed, whichever is later; and [1991, c. 181, §2 (NEW).]

B. Operated continuously during school activity hours except:

(1) During scheduled maintenance and emergency repairs; and

(2) During periods for which school officials can demonstrate to the commissioner's satisfaction that the quantity of outdoor air supplied by an air supply system that is not mechanically driven and by infiltration meets the outdoor air supply rate required by paragraph A. [1991, c. 181, §2 (NEW).]

[ 1991, c. 181, §2 (NEW) .]

3. Inspection and record. Each school administrative unit is responsible for:

A. Inspection of the heating, ventilation and air-conditioning system at least annually and correction of any problems within a reasonable time; and [1991, c. 181, §2 (NEW).]

B. Maintaining written records of heating, ventilation and air-conditioning system inspection and maintenance for at least 5 years. The superintendent shall make these records available for examination upon request. [1991, c. 181, §2 (NEW).]

[ 1991, c. 181, §2 (NEW) .]

SECTION HISTORY

1991, c. 181, §2 (NEW).



20-A §6303. Medicaid for health and human services

A school administrative unit may receive funds from the Medicaid program pursuant to the United States Social Security Act, 42 United States Code, for the provision of preventive health, health, habilitation, rehabilitation and social services to eligible students. [2005, c. 2, Pt. D, §19 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

SECTION HISTORY

1995, c. 427, §1 (NEW). 2005, c. 2, §D19 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §6304. Automated external defibrillators and cardiopulmonary resuscitation

School boards may place automated external defibrillators in occupied school buildings and at school athletic events. School personnel and members of the public may receive training on how to perform cardiopulmonary resuscitation and use automated external defibrillators in order to acquire the skills and confidence to respond to emergencies. In accordance with rules adopted by the department, public schools shall offer training to students on how to perform cardiopulmonary resuscitation and use automated external defibrillators. Rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2015, c. 140, §1 (AMD).]

SECTION HISTORY

2007, c. 267, §1 (NEW). 2015, c. 140, §1 (AMD).



20-A §6305. Epinephrine autoinjectors; guidelines; emergency administration

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Collaborative practice agreement" means a written and signed agreement between a physician licensed in this State or a school health advisor under section 6402-A and a school nurse under section 6403-A that provides for the prescription of epinephrine autoinjectors by the physician or school health advisor and administration of epinephrine autoinjectors by a school nurse or designated school personnel to students during school or a school-sponsored activity under emergency circumstances involving anaphylaxis. [2013, c. 526, §1 (NEW).]

B. "Designated school personnel" means those employees, agents or volunteers of a school administrative unit or an approved private school designated by a collaborative practice agreement between a physician licensed in this State or a school health advisor under section 6402-A and a school nurse under section 6403-A who have completed the training required by rule to provide or administer an epinephrine autoinjector to a student. [2013, c. 526, §1 (NEW).]

C. "Epinephrine autoinjector" means a device that automatically injects a premeasured dose of epinephrine. [2013, c. 526, §1 (NEW).]

D. "School" means a public or approved private school. [2013, c. 526, §1 (NEW).]

[ 2013, c. 526, §1 (NEW) .]

2. Collaborative practice agreement; adoption authorized. A school administrative unit or an approved private school may authorize adoption of a collaborative practice agreement for the purposes of stocking and administering epinephrine autoinjectors as provided under this section. The administration of an epinephrine autoinjector in accordance with this section is not the practice of medicine.

[ 2013, c. 526, §1 (NEW) .]

3. Collaborative practice agreement; authority. A collaborative practice agreement permits a physician licensed in this State or school health advisor under section 6402-A to prescribe an epinephrine autoinjector and direct a school nurse under section 6403-A to administer an epinephrine autoinjector in good faith to any student experiencing anaphylaxis during school or a school-sponsored activity. Pursuant to a collaborative practice agreement, a physician licensed in this State or school health advisor under section 6402-A may authorize the school nurse under section 6403-A during school or a school-sponsored activity to designate other school personnel with training required by rule to administer an epinephrine autoinjector if the school nurse is not present when a student experiences anaphylaxis.

[ 2013, c. 526, §1 (NEW) .]

4. Collaborative practice agreement; terms and provisions. A collaborative practice agreement must include the following information:

A. Name and physical address of the school; [2013, c. 526, §1 (NEW).]

B. Identification and signatures of the physician or school health advisor under section 6402-A and school nurse under section 6403-A who are parties to the collaborative practice agreement, the dates the agreement is signed by each party and the beginning and end dates of the period of time within which the agreement is in effect; and [2013, c. 526, §1 (NEW).]

C. Any other information considered appropriate by the physician or school health advisor under section 6402-A and school nurse under section 6403-A. [2013, c. 526, §1 (NEW).]

[ 2013, c. 526, §1 (NEW) .]

5. Use of epinephrine autoinjectors without a collaborative practice agreement. The governing body of a school administrative unit or an approved private school may authorize a school nurse under section 6403-A and designated school personnel to administer an epinephrine autoinjector to a student in accordance with a prescription specific to the student on file with the school nurse and in accordance with section 254, subsection 5. The administration of an epinephrine autoinjector in accordance with this subsection is not the practice of medicine.

[ 2013, c. 526, §1 (NEW) .]

6. Manufacturer or supplier arrangement. A school administrative unit or an approved private school may enter into an arrangement with a manufacturer of epinephrine autoinjectors or a 3rd-party supplier of epinephrine autoinjectors to obtain epinephrine autoinjectors at fair market prices or reduced prices or for free.

[ 2013, c. 526, §1 (NEW) .]

7. Purchase from licensed pharmacies. A collaborative practice agreement under this section may provide that a school administrative unit or an approved private school may purchase epinephrine autoinjectors from a pharmacy licensed in this State.

[ 2013, c. 526, §1 (NEW) .]

8. Guidelines. By December 1, 2015 and as needed after that date, the department in consultation with the Department of Health and Human Services shall develop and make available to all schools guidelines for the management of students with life-threatening allergies. The guidelines must include, but are not limited to:

A. Guidelines regarding education and training for school personnel on the management of students with life-threatening allergies, including training related to the administration of an epinephrine autoinjector; [2013, c. 526, §1 (NEW).]

B. Procedures for responding to life-threatening allergic reactions; [2013, c. 526, §1 (NEW).]

C. A process for the development of individualized health care and allergy action plans for students with known life-threatening allergies; and [2013, c. 526, §1 (NEW).]

D. Protocols to prevent exposure to allergens. [2013, c. 526, §1 (NEW).]

[ 2013, c. 526, §1 (NEW) .]

9. Plan. By September 1, 2016 and as needed after that date, the governing body of a school administrative unit or an approved private school shall:

A. Implement a protocol based on the guidelines developed pursuant to subsection 8 for the management of students with life-threatening allergies enrolled in the schools under its jurisdiction; and [2013, c. 526, §1 (NEW).]

B. Make the protocol under paragraph A available on the governing body's publicly accessible website or the publicly accessible website of each school under the governing body's jurisdiction or, if those websites do not exist, make the protocol publicly available through other means as determined by the governing body. [2013, c. 526, §1 (NEW).]

The governing body of the school administrative unit or the approved private school shall annually attest to the department that the schools under its jurisdiction are implementing the protocol in accordance with the provisions of this subsection.

[ 2013, c. 526, §1 (NEW) .]

SECTION HISTORY

2013, c. 526, §1 (NEW).



20-A §6306. Eligibility to attend school

A child who holds a written certification for the medical use of marijuana under Title 22, section 2423-B may not be denied eligibility to attend school solely because the child requires medical marijuana in a nonsmokeable form as a reasonable accommodation necessary for the child to attend school. [2015, c. 369, §1 (NEW).]

SECTION HISTORY

2015, c. 369, §1 (NEW).






Subchapter 2: IMMUNIZATION

20-A §6351. Immunization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 661, §7 (RP). 1983, c. 806, §61 (AMD). 1983, c. 862, §59 (AMD).



20-A §6352. Immunization

To assure a safe and healthful school environment, the Legislature intends that the provisions of this subchapter on immunization shall apply in the schools of the State. [1983, c. 661, §8 (NEW).]

SECTION HISTORY

1983, c. 661, §8 (NEW).



20-A §6353. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 661, §8 (NEW).]

1. Certificate of immunization. "Certificate of immunization" means a written statement from a physician, nurse or health official who has administered an immunizing agent to a child, specifying the dosage administered and the date it was administered.

[ 1983, c. 661, §8 (NEW) .]

2. Child. "Child" means and includes every child entering school.

[ 1983, c. 661, §8 (NEW) .]

3. Disease. "Disease" means those conditions that are preventable by immunizing agent, as specified in rules.

[ 2001, c. 326, §1 (AMD) .]

4. Immunizing agent. "Immunizing agent" means a vaccine, antitoxin or other substances used to increase an individual's immunity to a disease.

[ 1983, c. 661, §8 (NEW) .]

5. Parent. "Parent" means a child's parent, legal guardian or custodian. A person shall be regarded as a child's custodian if that person is an adult and has assumed legal charge and care of the child.

[ 1983, c. 661, §8 (NEW) .]

6. Public health official. "Public health official" means a local health officer, the Director of the Bureau of Health, Department of Health and Human Services, or any designated employee or agent of the Department of Health and Human Services.

[ 1983, c. 661, §8 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

7. School. "School" means any public or private elementary or secondary school in the State.

[ 1983, c. 661, §8 (NEW) .]

8. Superintendent. "Superintendent" means the superintendent of schools of a school administrative unit, or a person designated by the superintendent, and the chief administrative officer of a private school.

[ 1983, c. 661, §8 (NEW) .]

SECTION HISTORY

1983, c. 661, §8 (NEW). 2001, c. 326, §1 (AMD). 2003, c. 689, §B6 (REV).



20-A §6354. Immunization

1. Immunization required. Except as otherwise provided under this subchapter, every parent shall cause to be administered to his child an adequate dosage of an immunizing agent against each disease.

[ 1983, c. 661, §8 (NEW) .]

2. Immunizing agent to meet standards. Any such immunizing agent shall meet standards for such biological products, approved by the United States Public Health Service and the dosage requirement specified by the Department of Health and Human Services.

[ 1983, c. 661, §8 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1983, c. 661, §8 (NEW). 2003, c. 689, §B6 (REV).



20-A §6355. Enrollment in school

A superintendent may not permit any child to be enrolled in or to attend school without a certificate of immunization for each disease or other acceptable evidence of required immunization or immunity against the disease, except as follows. [2001, c. 326, §2 (AMD).]

1. Written assurance. The parent provides a written assurance the child will be immunized within 90 days by private effort or provides, where applicable, a written consent to the child's immunization by a health officer, physician, nurse or other authorized person in public or private employ.

[ 1983, c. 661, §8 (NEW) .]

2. Medical exemption. The parent or the child provides a physician's written statement that immunization against one or more of the diseases may be medically inadvisable.

[ 2001, c. 326, §2 (AMD) .]

3. Philosophical or religious exemption. The parent states in writing a sincere religious belief that is contrary to the immunization requirement of this subchapter or an opposition to the immunization for philosophical reasons.

[ 2001, c. 326, §2 (AMD) .]

SECTION HISTORY

1983, c. 661, §8 (NEW). 2001, c. 326, §2 (AMD).



20-A §6356. Exclusion from school

1. Public health official action. When a public health official has reason to believe that the continued presence in a school of a child who has not been immunized against one or more diseases presents a clear danger to the health of others, the public health official shall notify the Department of Health and Human Services, Maine Center for Disease Control and Prevention and the superintendent of the school. The superintendent shall cause the child to be excluded from school during the period of danger or until the child receives the necessary immunizing agent.

Whenever, as a result of this section, a child is absent from the public school for more than 10 days, the superintendent shall make arrangements to meet the educational needs of the child.

[ 2007, c. 598, §3 (AMD) .]

2. Superintendent's action. Notwithstanding the provisions of this subchapter on immunization against specified diseases, a superintendent may exclude from the public schools any child who is a public health threat, in accordance with section 6301, and the superintendent shall exclude from school any child or employee who has contracted or has been exposed to a communicable disease as directed by a physician after consultation with the Bureau of Health.

[ 1989, c. 414, §11 (AMD) .]

SECTION HISTORY

1983, c. 661, §8 (NEW). 1989, c. 414, §11 (AMD). 2007, c. 598, §3 (AMD).



20-A §6357. Records; report

1. Record keeping. Each superintendent shall keep uniform records of the immunizations and immunization status of each child based on the certificate of immunization, other acceptable evidence and other available documents. The records shall be part of the child's permanent education records. These records shall be confidential, except that state and local health personnel shall have access to them in connection with an emergency, as provided by the United States Family Educational Rights and Privacy Act of 1974, Public Law 93-380, United States Code, Title 20, Section 1232g(b) (1) (I) and regulations adopted under that Act.

[ 1983, c. 661, §8 (NEW) .]

2. Annual report of immunization status. By December 15th of each year, each superintendent shall submit to the Director of the Bureau of Health, Department of Health and Human Services, and to the commissioner a summary report of immunization status of the children entering school, as prescribed by rule.

[ 1983, c. 661, §8 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1983, c. 661, §8 (NEW). 2003, c. 689, §B6 (REV).



20-A §6358. Rules; requirements; reports

1. Rules authorized. The commissioner and the Director of the Bureau of Health, Department of Health and Human Services, shall jointly issue rules necessary for the effective implementation of this subchapter, including, but not limited to, rules specifying those diseases for which immunization is required and establishing school record keeping and reporting requirements or guidelines and procedures for the exclusion of nonimmunized children from school. Rules adopted pursuant to this subchapter specifying the diseases for which immunization is required are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 326, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Local requirements authorized. Immunization requirements more stringent than the provisions of this subchapter may be adopted by ordinance enacted by a municipality, by regulation of a school board or by policy of a private school's governing board.

[ 1983, c. 661, §8 (NEW) .]

SECTION HISTORY

1983, c. 661, §8 (NEW). 2001, c. 326, §3 (AMD). 2003, c. 689, §B6 (REV).



20-A §6359. Immunization of students

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Certificate of immunization" means a written statement from a physician, nurse or public health official who has administered an immunizing agent to a student, specifying the dosage administered and the date it was administered. [1991, c. 146, §1 (AMD).]

B. "Chief administrative officer" means the person designated by the legal governing authority as president, administrator or director of a public or private post-secondary school. [1985, c. 771, §§2, 7 (NEW).]

C. "Disease" means those conditions that are preventable by immunizing agent, as specified in rules. [2001, c. 326, §4 (AMD).]

D. "Immunizing agent" means a vaccine, toxoid or other substance used to increase an individual's immunity to a disease. [1991, c. 146, §1 (AMD).]

E. "Parent" means a student's parent, legal guardian or custodian. A person shall be regarded as a student's custodian if that person is an adult and has assumed legal charge and care of the student. [1985, c. 771, §§2, 7 (NEW).]

F. "Public health official" means the Director of the Bureau of Health or any designated employee or agent of the Department of Health and Human Services. [1991, c. 146, §1 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

G. "School" means any public or private, post-secondary school in the State including, but not limited to colleges, universities, community colleges and schools for the health professions. [1989, c. 443, §22 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

G-1. "School health provider" means a physician, physician's assistant, registered nurse or nurse practitioner licensed to practice by the State and appointed by the chief administrative officer to provide health care to the student population. [1991, c. 146, §2 (NEW).]

H. "Student" means any person born after 1956 who attends school full time or who is a candidate for a degree, diploma or graduate certificate. [1987, c. 71, (RPR).]

[ 2001, c. 326, §4 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

2. Immunization. Except as otherwise provided under this section, every student shall have administered an adequate dosage of an immunizing agent against each disease as specified by rule.

Any such immunizing agent shall meet standards for the biological products, approved by the United States Public Health Service and the dosage requirement specified by the Department of Health and Human Services.

[ 2001, c. 326, §5 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

3. Enrollment of school. No chief administrative officer may permit any student to be enrolled in or to attend school without a certificate of immunization for each disease or other acceptable evidence of required immunization or immunity against the disease, except as follows.

A. The parent or the student provides a physician's written statement or a written statement from a school health provider that immunization against one or more of the diseases may be medically inadvisable. [1991, c. 146, §3 (AMD).]

B. The student or the parent, if the student is a minor, states in writing a sincere religious belief, which is contrary to the immunization requirement of this subchapter or an opposition to the immunization for philosophical reasons. [2001, c. 326, §6 (AMD).]

[ 2001, c. 326, §6 (AMD) .]

4. Exclusion from school. When a public health official has reason to believe that the continued presence in a school of a student who has not been immunized against one or more diseases presents a clear danger to the health of others, the public health official shall notify the chief administrative officer of the school. The chief administrative officer shall cause the student to be excluded from school during the period of danger or until the student receives the necessary immunizing agent.

[ 1985, c. 771, §§2, 7 (NEW) .]

5. Records; report. Each chief administrative officer shall keep uniform records of the immunizations and immunization status of each student, based on the certificate of immunization, other acceptable evidence and other available documents. The records shall be part of the student's permanent records.

By December 15th of each year, each chief administrative officer shall submit to the Director of the Bureau of Health a summary report of immunization status of the students entering school, as prescribed by rule. A blank summary report form will be provided to each chief administrative officer by the Bureau of Health.

[ 1985, c. 771, §§2, 7 (NEW) .]

6. Rules; requirements; reports. The Director of the Bureau of Health shall adopt rules necessary for the effective implementation of this subchapter, including, but not limited to, rules establishing immunization requirements and medical exceptions to receiving vaccines or toxoids for each disease, school record keeping and reporting requirements or guidelines and procedures for the exclusion of nonimmunized students from school.

Immunization requirements more stringent than the provisions of this subchapter may be adopted by a school board or by policy of a private school's governing board.

[ 1991, c. 146, §4 (AMD) .]

A student who is enrolled in a distance education program offered by a school and who does not physically attend any classes or programs at a school facility, including a campus, center or site of that school, or at a school facility, including a campus, center or site of any other school, is exempt from the provisions of this section. [2001, c. 87, §1 (NEW).]

SECTION HISTORY

1985, c. 771, §§2,7 (NEW). 1987, c. 71, (AMD). 1989, c. 443, §22 (AMD). 1991, c. 146, §§1-4 (AMD). 2001, c. 87, §1 (AMD). 2001, c. 326, §§4-6 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 689, §B6 (REV).






Subchapter 3: SCHOOL HEALTH SERVICES

20-A §6401. School Nurse Coordinator (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §38 (AMD). 1989, c. 700, §A49 (AMD). P&SL 1993, c. 67, §1 (AMD). 1995, c. 322, §6 (RP).



20-A §6401-A. School nurse consultant position

1. Establishment. The position of school nurse consultant is established within the department. The Policy Director of Special Services within the department shall supervise the school nurse consultant.

[ 2011, c. 380, Pt. DD, §2 (NEW) .]

2. Qualifications. The school nurse consultant must be licensed as a registered professional nurse in the State and have a master's degree in nursing or a related field and experience in school health care or community nursing.

[ 2011, c. 380, Pt. DD, §2 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. DD, §2 (NEW).



20-A §6401-B. Duties

The school nurse consultant under section 6401-A shall provide statewide nursing leadership, consultation and direction for coordinated school health care programs. The school nurse consultant shall: [2011, c. 380, Pt. DD, §3 (NEW).]

1. Liaison. Serve as a liaison and resource expert in school nursing and school health care program areas for local, regional, state and national school health care provider and policy-setting groups;

[ 2011, c. 380, Pt. DD, §3 (NEW) .]

2. Information. Monitor, interpret, synthesize and disseminate relevant information related to school health care trends, school nursing practice, health-related policy changes, legal issues in school nursing and school health care program implementation and professional development;

[ 2011, c. 380, Pt. DD, §3 (NEW) .]

3. Staff development. Foster and promote staff development for school nurses by planning and providing orientation, educational offerings and networking with universities and other providers of continuing education to meet identified needs; and

[ 2011, c. 380, Pt. DD, §3 (NEW) .]

4. Standards. Gather and analyze data relevant to the school health care program and monitor standards to promote school nursing excellence and optimal health of school children.

[ 2011, c. 380, Pt. DD, §3 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. DD, §3 (NEW).



20-A §6402. School physicians (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 258, §1 (RP).



20-A §6402-A. School health advisor

Each school board shall appoint one or more physicians or family or pediatric nurse practitioners to act as school health advisor. [2013, c. 78, §1 (AMD).]

1. Duties. The school health advisor shall advise the administrative unit on school health issues, policies and practices and may also perform any other health-related functions assigned by the board.

[ 2013, c. 78, §1 (AMD) .]

2. Other functions. A school health advisor may perform other medical and health-related duties assigned by the school board, which may include all or some of the following:

A. Examine and diagnose students referred by teachers and other school employees to protect against the outbreak of contagious diseases in the schools; [1985, c. 258, §2 (NEW).]

B. Examine students for participation in physical education and athletic activities; [1985, c. 258, §2 (NEW).]

C. Advise and serve as medical consultant to the school nurse; or [1985, c. 258, §2 (NEW).]

D. Examine school employees and property if the school health advisor believes it is necessary to protect the health of students. [2013, c. 78, §1 (AMD).]

[ 2013, c. 78, §1 (AMD) .]

3. Prohibition. A school health advisor may not treat any student examined under this subchapter unless the school health advisor is also the student's personal health care provider. A school health advisor that advises a school board pursuant to subsection 1 or performs other functions under subsection 2 may not act outside the scope of practice of the physician or nurse practitioner who functions as a school health advisor as established by law or rule of the applicable licensing board.

[ 2013, c. 78, §1 (AMD) .]

4. Appointment. Appointment is on a yearly basis.

[ 2013, c. 78, §1 (AMD) .]

SECTION HISTORY

1985, c. 258, §2 (NEW). 2013, c. 78, §1 (AMD).



20-A §6403. Referral for examination (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 258, §3 (RP).



20-A §6403-A. School nurse

Each school board shall appoint at least one school nurse for the school administrative unit. [1985, c. 258, §4 (NEW).]

1. Duties. The school nurse shall supervise and coordinate the health services and health-related activities required by this Title.

[ 1985, c. 258, §4 (NEW) .]

2. Other functions. The school nurse shall also perform such other health-related activities as are assigned by the school board.

[ 1985, c. 258, §4 (NEW) .]

3. Appointment. To fulfill the role of school nurse, the school board shall appoint a registered professional nurse who meets any additional certification requirements established by the state board.

[ 1985, c. 258, §4 (NEW) .]

4. Special contract for services. The school board may provide school nurse services through special agreements with a public health agency. All nurses who serve as school nurses under those agreements shall be registered professional nurses who meet applicable certification requirements.

[ 1985, c. 258, §4 (NEW) .]

5. Guidelines. The commissioner shall issue guidelines on the provision of school health services and health-related activities.

[ 1985, c. 258, §4 (NEW) .]

SECTION HISTORY

1985, c. 258, §4 (NEW).






Subchapter 4: HEALTH SCREENING

20-A §6451. Health screening

1. Student right to screening for sight and hearing defects. Each student shall be screened periodically to determine whether they have sight or hearing defects.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Commissioner's duties. The commissioner shall:

A. After consultation with the Commissioner of Health and Human Services, adopt rules and provide school administrative units with assistance and materials to carry out this subsection; [1981, c. 693, §§5, 8 (NEW); 2003, c. 689, Pt. B, §7 (REV).]

B. Furnish to the administrators of the school administrative units the prescribed directions for the tests of sight and hearing; and [1981, c. 693, §§5, 8 (NEW).]

C. Furnish test cards, record and report forms and other useful materials for carrying out the purpose of this section. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

3. Exempt students. A student whose parent objects in writing to screening or religious grounds shall not be screened unless a sight or hearing defect is reasonably apparent.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2003, c. 689, §B7 (REV).



20-A §6452. Screening for scoliosis and related spinal abnormalities (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 700, §A50 (AMD). 1989, c. 730, (AMD). 2003, c. 689, §§B6,7 (REV). 2009, c. 147, §1 (RP).



20-A §6453. Notice to parents of result of screening

The school board shall inform the parent of a student suffering from a disease or defect. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §6454. Oral health assessments

The commissioner shall cooperate with the Commissioner of Health and Human Services in implementing a grant program developed in accordance with Title 22, section 2128 to increase the provision of oral health assessments for children entering elementary school. A child whose parent objects in writing to an oral health assessment on religious grounds may not be assessed. [2005, c. 653, §1 (NEW).]

SECTION HISTORY

2005, c. 653, §1 (NEW).



20-A §6455. Body mass index data

1. Collection of data. A school nurse or trained screener shall collect body mass index data from students in the school administrative unit in accordance with rules of the Department of Health and Human Services. Data may not be collected from a student whose parent or guardian objects on religious or philosophical grounds.

[ 2009, c. 407, §1 (NEW) .]

2. Confidentiality. Except as provided in subsection 3, body mass index data collected pursuant to subsection 1 are confidential and are not subject to disclosure pursuant to Title 1, chapter 13.

[ 2009, c. 407, §1 (NEW) .]

3. Reporting of data. A school nurse shall report the data collected under subsection 1 to the Department of Health and Human Services, Maine Center for Disease Control and Prevention. Data reported pursuant to this subsection may be reported in the aggregate only and may not identify an individual student.

[ 2009, c. 407, §1 (NEW) .]

4. Funding. In the event federal funds are not available for collecting and reporting data pursuant to this section, the State, municipality or school administrative unit is under no obligation to use any state, municipal or school administrative unit funds to carry out the purposes of this section.

[ 2009, c. 407, §1 (NEW) .]

5. Rules. The Department of Health and Human Services shall adopt routine technical rules in accordance with Title 5, chapter 375, subchapter 2-A to implement this section. The rules must at a minimum:

A. Establish a schedule and protocol for the collection of data from students; and [2009, c. 407, §1 (NEW).]

B. Provide a method for uniform reporting of the collected data to the Maine Center for Disease Control and Prevention. [2009, c. 407, §1 (NEW).]

[ 2009, c. 407, §1 (NEW) .]

SECTION HISTORY

2009, c. 407, §1 (NEW).






Subchapter 5: SANITARY FACILITIES

20-A §6501. Sanitary facilities

Sanitary facilities shall be provided as follows. [1981, c. 693, §§5, 8 (NEW).]

1. Toilets. A school administrative unit shall provide clean toilets in all school buildings, which shall be:

A. Of the flush water closet type and connected to a sewer, filter bed or septic tank, or of another design approved by the Department of Health and Human Services; [1981, c. 693, §§5, 8 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

B. Separated according to sex and accessible only by separate entrances and exits; [1981, c. 693, §§5, 8 (NEW).]

C. Installed so that privacy, cleanliness and supervision are assured; and [1981, c. 693, §§5, 8 (NEW).]

D. Free from all obscene markings. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Maintenance. Each school administrative unit shall provide for the cleaning and repair of its toilet facilities.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Inspection. The school board shall annually cause an inspection of the sanitary conditions of the school administrative unit's school buildings to insure compliance with this section.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Rules. The state board may adopt or amend rules to implement this section.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Penalty. Failure to comply with this section is subject to penalties under section 6801-A.

[ 1991, c. 548, Pt. A, §12 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 548, §A12 (AMD). 2003, c. 689, §B6 (REV).






Subchapter 6: SAFETY

20-A §6551. Tuberculosis controls (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 258, §§5-10 (AMD). 1989, c. 414, §12 (RP).



20-A §6552. Firearms

1. Prohibition. A person may not possess a firearm on public school property or the property of an approved private school or discharge a firearm within 500 feet of public school property or the property of an approved private school.

[ 2009, c. 614, §2 (AMD) .]

2. Exceptions. The provisions under subsection 1 do not apply to the following.

A. The prohibition on the possession and discharge of a firearm does not apply to law enforcement officials. [2009, c. 614, §3 (RPR).]

B. The prohibition on the possession of a firearm does not apply to the following persons, if the possession is authorized by a written policy adopted by the school board:

(1) A person who possesses an unloaded firearm for use in a supervised educational program approved and authorized by the school board and for which the school board has adopted appropriate safeguards to ensure student safety; and

(2) A person who possesses an unloaded firearm that is stored inside a locked vehicle in a closed container, a zipped case or a locked firearms rack while the person is attending a hunter's breakfast or similar event that:

(a) Is held during an open firearm season established under Title 12, Part 13 for any species of wild bird or wild animal;

(b) Takes place outside of regular school hours; and

(c) Is authorized by the school board. [2009, c. 614, §3 (RPR).]

C. The prohibition on possession and discharge of a firearm does not apply to a person possessing a firearm at a school-operated gun range or a person discharging a firearm as part of a school-sanctioned program at a school-operated gun range if the gun range and the program are authorized by a written policy adopted by the school's governing body. [2009, c. 614, §3 (NEW).]

[ 2009, c. 614, §3 (RPR) .]

3. Penalty. A person who violates this section is guilty of a Class E crime.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 414, §13 (AMD). 2007, c. 67, §1 (AMD). 2009, c. 614, §§2, 3 (AMD).



20-A §6553. Prohibition of hazing

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Injurious hazing" means any action or situation, including harassing behavior, that recklessly or intentionally endangers the mental or physical health of any school personnel or a student enrolled in a public school. [1999, c. 351, §4 (AMD).]

B. "Violator" means any person or any organization which engages in injurious hazing. [1989, c. 531, (NEW).]

[ 1999, c. 351, §4 (AMD) .]

2. Adoption of policy. The school board shall adopt a policy which establishes that "injurious hazing," either on or off school property, by any student, staff member, group or organization affiliated with the public school is prohibited.

[ 1989, c. 531, (NEW) .]

3. Penalties. The school board shall establish penalties for violation of the rules established in subsection 2. The penalties shall include, but not be limited to, provisions for:

A. In the case of a person not associated with the public school, the ejection of the violator from school property; [1989, c. 531, (NEW).]

B. In the case of a student, administrator or staff violator, the individual's suspension, expulsion or other appropriate disciplinary action; and [1989, c. 531, (NEW).]

C. In the case of an organization affiliated with the public school which authorizes hazing, rescission of permission for that organization to operate on school property or receive any other benefit of affiliation with the public school. [1989, c. 531, (NEW).]

These penalties shall be in addition to any other civil or criminal penalty to which the violator or organization may be subject.

[ 1989, c. 531, (NEW) .]

4. Administrative responsibility. The school board shall assign responsibility for administering the policy to the superintendent of schools and establish procedures for appealing the action or lack of action of the superintendent.

[ 1989, c. 531, (NEW) .]

5. Dissemination. The school board shall clearly set forth the policy and penalties adopted and shall distribute copies of them to all students enrolled in the public school.

[ 1989, c. 531, (NEW) .]

SECTION HISTORY

1989, c. 531, (NEW). 1999, c. 351, §4 (AMD).



20-A §6554. Prohibition on bullying in public schools

1. Findings. All students have the right to attend public schools that are safe, secure and peaceful environments. The Legislature finds that bullying and cyberbullying have a negative effect on the school environment and student learning and well-being. These behaviors must be addressed to ensure student safety and an inclusive learning environment. Bullying may be motivated by a student's actual or perceived race; color; religion; national origin; ancestry or ethnicity; sexual orientation; socioeconomic status; age; physical, mental, emotional or learning disability; gender; gender identity and expression; physical appearance; weight; family status; or other distinguishing personal characteristics or may be based on association with another person identified with such a characteristic. Nothing in this section may be interpreted as inconsistent with the existing protection, in accordance with the First Amendment of the United States Constitution, for the expression of religious, political and philosophical views in a school setting.

[ 2011, c. 659, §3 (NEW) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Alternative discipline" means disciplinary action other than suspension or expulsion from school that is designed to correct and address the root causes of a student's specific misbehavior while retaining the student in class or school, or restorative school practices to repair the harm done to relationships and persons from the student's misbehavior. "Alternative discipline" includes, but is not limited to:

(1) Meeting with the student and the student's parents;

(2) Reflective activities, such as requiring the student to write an essay about the student's misbehavior;

(3) Mediation when there is mutual conflict between peers, rather than one-way negative behavior, and when both parties freely choose to meet;

(4) Counseling;

(5) Anger management;

(6) Health counseling or intervention;

(7) Mental health counseling;

(8) Participation in skills building and resolution activities, such as social-emotional cognitive skills building, resolution circles and restorative conferencing;

(9) Community service; and

(10) In-school detention or suspension, which may take place during lunchtime, after school or on weekends. [2011, c. 659, §3 (NEW).]

B. "Bullying" includes, but is not limited to, a written, oral or electronic expression or a physical act or gesture or any combination thereof directed at a student or students that:

(1) Has, or a reasonable person would expect it to have, the effect of:

(a) Physically harming a student or damaging a student's property; or

(b) Placing a student in reasonable fear of physical harm or damage to the student's property;

(2) Interferes with the rights of a student by:

(a) Creating an intimidating or hostile educational environment for the student; or

(b) Interfering with the student's academic performance or ability to participate in or benefit from the services, activities or privileges provided by a school; or

(3) Is based on a student's actual or perceived characteristics identified in Title 5, section 4602 or 4684-A, or is based on a student's association with a person with one or more of these actual or perceived characteristics or any other distinguishing characteristics and that has the effect described in subparagraph (1) or (2).

"Bullying" includes cyberbullying. [2011, c. 659, §3 (NEW).]

C. "Cyberbullying" means bullying through the use of technology or any electronic communication, including, but not limited to, a transfer of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted by the use of any electronic device, including, but not limited to, a computer, telephone, cellular telephone, text messaging device and personal digital assistant. [2011, c. 659, §3 (NEW).]

D. "Retaliation" means an act or gesture against a student for asserting or alleging an act of bullying. "Retaliation" also includes reporting that is not made in good faith on an act of bullying. [2011, c. 659, §3 (NEW).]

E. "School grounds" means a school building; property on which a school building or facility is located; and property that is owned, leased or used by a school for a school-sponsored activity, function, program, instruction or training. "School grounds" also includes school-related transportation vehicles. [2011, c. 659, §3 (NEW).]

[ 2011, c. 659, §3 (NEW) .]

3. Prohibition. A person may not engage in bullying on school grounds. This section does not modify or eliminate a school's obligation to comply with state and federal constitutional protections and civil rights laws applicable to schools.

[ 2011, c. 659, §3 (NEW) .]

4. Scope. This section applies to bullying that:

A. Takes place at school or on school grounds, at any school-sponsored or school-related activity or event or while students are being transported to or from school or school-sponsored activities or events; or [2011, c. 659, §3 (NEW).]

B. Takes place elsewhere or through the use of technology, but only if the bullying also infringes on the rights of the student at school as set forth in subsection 2, paragraph B. [2011, c. 659, §3 (NEW).]

[ 2011, c. 659, §3 (NEW) .]

5. Adoption of policy. When revising the policies and procedures it has established to address bullying pursuant to section 1001, subsection 15, paragraph H, a school board shall ensure that its policies and procedures are consistent with the model policy developed or revised by the commissioner pursuant to section 254, subsection 11-A. The policies and procedures must include, but are not limited to:

A. A provision identifying the responsibility of students and others on school grounds to comply with the policies; [2011, c. 659, §3 (NEW).]

B. A clear statement that bullying, harassment and sexual harassment and retaliation for reporting incidents of such behavior are prohibited; [2011, c. 659, §3 (NEW).]

C. A provision outlining the responsibility of a superintendent to implement and enforce the bullying policies required by this section, including:

(1) A requirement that the superintendent designate a school principal or other school personnel to administer the policies at the school level; and

(2) A procedure for publicly identifying the superintendent's designee or designees for administering the policies at the school level; [2011, c. 659, §3 (NEW).]

D. A requirement that school staff members, coaches and advisors for extracurricular and cocurricular activities report incidents of bullying to the school principal or other school personnel designated by the superintendent pursuant to paragraph C; [2011, c. 659, §3 (NEW).]

E. Procedures for students, school staff members, parents and others to report incidents of bullying. The procedures must permit reports of bullying to be made anonymously; [2011, c. 659, §3 (NEW).]

F. A procedure for promptly investigating and responding to incidents of bullying, including written documentation of reported incidents and the outcome of the investigations; [2011, c. 659, §3 (NEW).]

G. A clear statement that any person who engages in bullying, who is determined to have knowingly and falsely accused another of bullying or who engages in acts of retaliation against a person who reports a suspected incident of bullying is subject to disciplinary actions, which actions may include but are not limited to imposing a series of graduated consequences that include alternative discipline; [2011, c. 659, §3 (NEW).]

H. A procedure for a person to appeal a decision of a school principal or a superintendent's designee related to taking or not taking disciplinary action in accordance with the policies adopted pursuant to this subsection. The appeals procedure must be consistent with other appeals procedures established by the school board and may include an appeal to the superintendent; [2011, c. 659, §3 (NEW).]

I. A procedure to remediate any substantiated incident of bullying to counter the negative impact of the bullying and reduce the risk of future bullying incidents, which may include referring the victim, perpetrator or other involved persons to counseling or other appropriate services; [2011, c. 659, §3 (NEW).]

J. A process for the school to communicate to the parent of a student who has been bullied the measures being taken to ensure the safety of the student who has been bullied and to prevent further acts of bullying; and [2011, c. 659, §3 (NEW).]

K. A procedure for communicating with a local or state law enforcement agency if the school principal or the superintendent's designee believes that the pursuit of criminal charges or a civil action under the Maine Civil Rights Act is appropriate. [2011, c. 659, §3 (NEW).]

School boards may combine the policies and procedures required by this subsection with nondiscrimination, harassment and sexual harassment policies and grievance procedures.

[ 2011, c. 659, §3 (NEW) .]

6. Dissemination of policy. Each school board shall annually provide the written policies and procedures adopted pursuant to subsection 5 to students, parents, volunteers, administrators, teachers and school staff. The policies and procedures must be posted on the school administrative unit's publicly accessible website. Each school board shall include in its student handbook a section that addresses in detail the policies and procedures adopted pursuant to subsection 5.

[ 2011, c. 659, §3 (NEW) .]

7. Application. A superintendent or the superintendent's designee shall ensure that every substantiated incident of bullying is addressed.

A. The prohibition on bullying and retaliation and the attendant consequences apply to any student, school employee, contractor, visitor or volunteer who engages in conduct that constitutes bullying or retaliation. [2011, c. 659, §3 (NEW).]

B. Any contractor, visitor or volunteer who engages in bullying must be barred from school grounds until the superintendent is assured that the person will comply with this section and the policies of the school board. [2011, c. 659, §3 (NEW).]

C. Any organization affiliated with the school that authorizes or engages in bullying or retaliation forfeits permission for that organization to operate on school grounds or receive any other benefit of affiliation with the school. [2011, c. 659, §3 (NEW).]

[ 2011, c. 659, §3 (NEW) .]

8. Transparency and monitoring. Each school administrative unit shall file its policies to address bullying and cyberbullying with the department.

[ 2011, c. 659, §3 (NEW) .]

9. Staff training. A school administrative unit shall provide professional development and staff training in the best approaches to implementing this section.

[ 2011, c. 659, §3 (NEW) .]

SECTION HISTORY

2011, c. 659, §3 (NEW).






Subchapter 7: SCHOOL LUNCH AND MILK PROGRAM

20-A §6601. Acceptance of federal law

The State shall comply with the following laws in consideration of the receipt of benefits under them: [1981, c. 693, §§ 5, 8 (NEW).]

1. The National School Lunch Program Act. The National School Lunch Program Act, enacted June 4, 1946, and applicable amendments;

[ 2011, c. 379, §1 (AMD) .]

2. The Child Nutrition Act. The Child Nutrition Act, enacted October 11, 1966, and applicable amendments; and

[ 2011, c. 379, §2 (AMD) .]

3. Summer food service program for children. The federal summer food service program for children, as established by 42 United States Code, Section 1761.

[ 2011, c. 379, §3 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2011, c. 379, §§1-3 (AMD).



20-A §6602. School food service programs

Public schools shall provide nonprofit school food service programs as follows. [1981, c. 693, §§5, 8 (NEW).]

1. Participation. A public school shall participate in food service programs.

A. A public school shall participate in the National School Lunch Program in accordance with 7 Code of Federal Regulations, Part 210 (2007) and provide Type A meals as determined by the United States Department of Agriculture. [2007, c. 539, Pt. IIII, §1 (NEW).]

B. A public school that serves breakfast shall provide all students who are eligible for free and reduced-price meals under paragraph A a meal that meets the requirements of the federal School Breakfast Program set forth in 7 Code of Federal Regulations, Part 220 (2007) at no cost to the student. The State shall provide funding equal to the difference between the federal reimbursement for a free breakfast and the federal reimbursement for a reduced-price breakfast for each student eligible for a reduced-price breakfast and receiving breakfast. [2007, c. 539, Pt. IIII, §1 (NEW).]

C. A school administrative unit shall participate in the federal summer food service program for children established in 42 United States Code, Section 1761 as required under this paragraph. The commissioner shall assist school administrative units subject to the requirements of this paragraph in developing a plan to participate in the federal summer food service program for children and in obtaining federal, state and private funds to pay for this program. Beginning with the 2013-2014 school year, a school administrative unit with at least one public school in which at least 50% of students qualified for a free or reduced-price lunch during the preceding school year shall participate in the federal summer food service program for children in accordance with 42 United States Code, Section 1761 during the following summer vacation, subject to the provisions of this paragraph.

A school administrative unit with a public school in which at least 50% of students qualified for a free or reduced-price lunch during the preceding school year shall operate a federal summer food service program in the area served by that public school during the following summer vacation if that public school operates a summer educational or recreational program. The school administrative unit is required to operate the federal summer food service program only on days that the public school operates the summer educational or recreational program. The school administrative unit may collaborate with a service institution to operate the federal summer food service program.

A school administrative unit with a public school in which at least 50% of students qualified for a free or reduced-price lunch during the preceding school year that does not operate a summer educational or recreational program shall collaborate with a service institution to operate a federal summer food service program if there is a service institution that provides food service to children in the summer in the area served by the public school.

Notwithstanding this paragraph, a school administrative unit that is required to operate a federal summer food service program may choose not to operate such a program if it determines by a vote of the governing body of the school administrative unit after notice and a public hearing that operating such a program would be financially or logistically impracticable.

For purposes of this paragraph, "service institution" means a public or private nonprofit school, a municipal or county government, a public or private nonprofit higher education institution or a private nonprofit summer camp. [2013, c. 445, §1 (AMD).]

[ 2013, c. 445, §1 (AMD) .]

2. Exceptions. The following are exempt from subsection 1, paragraphs A and B:

A. All secondary schools limited to students in grades 9, 10, 11 and 12; and [1981, c. 693, §§5, 8 (NEW).]

B. A school administrative unit authorized by the commissioner under subsection 9 to postpone the establishment of the program. [1981, c. 693, §§5, 8 (NEW).]

[ 2011, c. 379, §5 (AMD) .]

3. Administration. The school board shall administer and operate the food service programs. The school board:

A. Shall make all contracts to provide material, personnel and equipment necessary to carry out section 6601; and [1981, c. 693, §§5, 8 (NEW).]

B. Shall hire the necessary employees to manage and operate their school food service programs. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Funds. The following shall be used to pay for the administration and operation of food service programs:

A. State funds, gifts and appropriations for school food service programs; and [1981, c. 693, §§5, 8 (NEW).]

B. Receipts from the sale of meals under food service programs. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Rules. The commissioner shall adopt or amend, with the state board's approval, rules under this subchapter, including rules about the qualifications of food service programs' personnel and rules to implement the federal summer food service program for children under subsection 1, paragraph C.

[ 2011, c. 379, §6 (AMD) .]

6. Nutrition report. The commissioner may assess the nutritional benefits of school lunch programs and school breakfast programs and report to the state board.

[ 2007, c. 539, Pt. IIII, §2 (AMD) .]

7. Technical assistance. The commissioner may give technical assistance to a school board concerning a food service program and may assist in training food service program personnel.

[ 1981, c. 693, §§5, 8 (NEW) .]

8. Application for postponement. An administrative unit, which had been authorized by the commissioner to postpone the establishment of a National School Lunch Program, may apply to the commissioner for a renewal of the postponement. The commissioner may grant the requested postponement provided that:

A. The school board has held a public hearing on its proposed application; and [1981, c. 693, §§5, 8 (NEW).]

B. One of the following conditions is met:

(1) It has been documented to the commissioner's satisfaction that the administrative unit lacks space for the program and there is no appropriate alternative source of meals for the students;

(2) It is impossible for the administrative unit to contract for or to otherwise procure Type A meals for its students; or

(3) The lack of need for the program, as determined by the school board is documented to the commissioner's satisfaction and was evident at the public hearing. [1983, c. 422, §18 (AMD).]

If the postponement is granted for the conditions in paragraph B, subparagraphs (1) and (2), it shall be for 3 years. If the postponement is granted for the condition in paragraph B, subparagraph (3), it shall be for 4 years.

[ 1987, c. 395, Pt. A, §68 (AMD) .]

8-A. State board review of commissioner's decisions. A school administrative unit or interested parties may request that the state board reconsider decisions made by the commissioner in subsection 8. The state board shall have the authority to overturn decisions made by the commissioner. In exercising this power, the state board is limited by this section.

[ 1987, c. 395, Pt. A, §69 (NEW) .]

9. Annual review of postponement. The commissioner shall annually review the conditions in the school administrative units which have been granted a postponement. On finding that the conditions in a unit have changed so that a postponement is no longer warranted, the commissioner may require that the unit establish a National School Lunch Program at the start of the next school year.

[ 1981, c. 693, §§5, 8 (NEW) .]

10. Petition by 1% of residential unit. Whenever petitioned by 1% of the residents of a unit, the commissioner shall call a public hearing on the postponement prior to the next annual review.

[ 1981, c. 693, §§5, 8 (NEW) .]

11. The state may administer. The state may administer the programs under the United States Child Nutrition Act, Public Law 89-642 in nonprofit, private schools, provided that the State shall not be required to appropriate or distribute state funds for meals served in private schools to those private schools.

[ 1983, c. 276, (NEW) .]

12. Local Produce Fund. The Local Produce Fund is established within the department. The fund is authorized to receive revenue from public and private sources. The fund must be held separate and apart from all other money, funds and accounts. Any balance remaining in the fund at the end of the fiscal year must be carried forward to the next fiscal year. The fund must be used to match $1 for every $3 a school administrative unit pays for produce or minimally processed foods purchased directly from a farmer, farmers' cooperative or local food hub in the State, to a maximum state contribution of $1,000 or $2,000 if funding is received and the school administrative unit sends a food service employee to local foods training administered by the department under subsection 13. At the end of the fiscal year, the school administrative unit may provide the department with receipts documenting purchases pursuant to this subsection during that year. For purposes of this subsection, "minimally processed" means only the washing, cleaning, trimming, drying, sorting and packaging of food items or a combination of those activities. Reimbursement or partial reimbursement to school administrative units may only be made up to the amount available in the fund. Failure to reimburse does not constitute an obligation on behalf of the State to a school administrative unit. The department shall apply for federal grant funding to provide state contributions in excess of $1,000 pursuant to this subsection if applicable grant funding is available. The department may accept grant funding from hospitals and other sources to provide state contributions in excess of $1,000 pursuant to this subsection.

[ 2015, c. 267, Pt. OOO, §1 (AMD) .]

13. Local foods training. The department shall administer a program to encourage and expand the use of local foods in school food service programs. As used in this subsection, unless the context otherwise indicates, "local food" means food produced or harvested by a Maine food producer as defined by Title 7, section 212, subsection 2, and "food hub" means any business or organization that locates and obtains food from local growers and fisheries and is able to handle the logistics of supplying and delivering local foods to schools. The program must:

A. Provide competitive grants for a training program to be conducted in up to 6 regions to provide training throughout the State without cost for local school food service programs to encourage and expand the use of local foods in school food service programs. The training program must emphasize practical training for food preparers, including creative and effective cooking skills using local fresh foods and local food procurement skills. The training program must also inform participants about practical supply chain solutions, including local food hubs and cooperatives within and across each region of the State; [2015, c. 267, Pt. OOO, §2 (NEW).]

B. Foster collaboration between school food service programs throughout the State; [2015, c. 267, Pt. OOO, §2 (NEW).]

C. Facilitate and encourage the use of local food hubs; and [2015, c. 267, Pt. OOO, §2 (NEW).]

D. Provide guidance to schools in the use of local food products and the nutritional attributes of local foods and provide strategies for encouraging maximum knowledge and acceptance of the nutritional value of locally produced food by students and communities. [2015, c. 267, Pt. OOO, §2 (NEW).]

The department shall apply for federal grant funding to implement this subsection. The department may implement this subsection only if the department receives funding covering the costs of the program under this subsection.

[ 2015, c. 267, Pt. OOO, §2 (NEW) .]

14. Food service program personnel; position description. The department shall develop and post a model position description for school food service program personnel on its publicly accessible website. The position description must meet the federal guidelines established under the Nutrition Education and Training Program and Team Nutrition initiative of the National School Lunch Program under 7 Code of Federal Regulations, Part 210.

[ 2015, c. 267, Pt. OOO, §2 (NEW) .]

15. Food service recognition. The department shall provide for the development of an annual competitive skill-oriented school food service recognition based on criteria developed by the department emphasizing creative and effective use of local food products to attract students to eat healthier meals and snacks and promoting community interest in good nutrition and other factors determined by the department.

[ 2015, c. 267, Pt. OOO, §2 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 276, (AMD). 1983, c. 422, §18 (AMD). 1985, c. 263, (AMD). 1987, c. 395, §§A68,A69 (AMD). 1989, c. 875, §G1 (AMD). 1991, c. 9, §II3 (AMD). 2001, c. 447, §1 (AMD). 2007, c. 539, Pt. IIII, §§1, 2 (AMD). 2011, c. 379, §§4-6 (AMD). 2013, c. 445, §1 (AMD). 2015, c. 267, Pt. OOO, §§1, 2 (AMD).



20-A §6603. Federal funds

The Treasurer of State shall receive and disburse all federal funds received under this subchapter. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Subchapter 7-A: SCHOOL SUBSTANCE ABUSE SERVICES

20-A §6604. Substance abuse programs

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings:

A. "Chemical health coordinator" means a person who serves as the coordinator of a local school administrative unit's chemical primary and secondary prevention and education program. [1987, c. 395, Pt. A, §70 (NEW).]

[ 1987, c. 395, Pt. A, §70 (NEW) .]

2. Local programs. School units may institute special programs to address health and related problems.

[ 1987, c. 395, Pt. A, §70 (NEW) .]

To further these objectives, school units may employ specialized personnel such as chemical health coordinators and others knowledgeable in the field of substance abuse and may cooperate with public and private agencies in substance abuse education, prevention, early intervention, rehabilitation referral and related programs. [1987, c. 395, Pt. A, §70 (NEW).]

SECTION HISTORY

1987, c. 395, §A70 (NEW).



20-A §6605. Department role

1. Personnel. The commissioner shall appoint, subject to the Civil Service Law, supervisors and consultants knowledgeable in the area of substance abuse.

[ 1987, c. 395, Pt. A, §70 (NEW) .]

2. Technical assistance. The department, through its supervisors and consultants, shall offer technical assistance to public and approved private schools and cooperating community-based organizations to aid in the establishment and implementation of school-based substance abuse programs and health education curricula.

[ 1987, c. 395, Pt. A, §70 (NEW) .]

3. Cooperation; coordination. The department shall carry out its planning activities related to alcohol and drug education and prevention subject to coordination with the Alcohol and Drug Abuse Planning Committee.

[ 1987, c. 395, Pt. A, §70 (NEW) .]

4. Information collection and sharing. The Department of Education shall be authorized to gather information about substance abuse prevention and intervention programs initiated by state or federal agencies whose efforts are directed toward private and public schools of the State, for the purpose of sharing that information with school administrative units.

[ 1989, c. 700, Pt. A, §51 (AMD) .]

SECTION HISTORY

1987, c. 395, §A70 (NEW). 1989, c. 700, §A51 (AMD).



20-A §6606. Participation in substance abuse services

In compliance with written school policy adopted by a school board, the school board may require that a student who has been determined to be in violation of school rules governing substance abuse or alcohol or drug possession participate in a substance abuse assessment, education or support group service offered by the school. The school board shall provide for notice to the parents or legal guardian of a student required to participate in such services. If the school board elects to do so, it may request a parent or legal guardian to participate in the services. [1989, c. 708, §3 (NEW).]

SECTION HISTORY

1989, c. 708, §3 (NEW).






Subchapter 7-B: PERFORMANCE-ENHANCING SUBSTANCES

20-A §6621. Performance-enhancing substances

1. List of banned substances. The Commissioner of Health and Human Services shall develop a list of banned performance-enhancing substances. The list must include, but is not limited to, the following:

A. Ephedrine; [2005, c. 674, §3 (NEW).]

B. Synephrine, also known as bitter orange; [2005, c. 674, §3 (NEW).]

C. Dehydroepiandrosterone; [2005, c. 674, §3 (NEW).]

D. All dietary supplements as defined by 21 United States Code, Section 321, Subsection (ff) that are on a banned substance list maintained by the National Collegiate Athletic Association or the World Anti-Doping Agency or their successor organizations; and [2005, c. 674, §3 (NEW).]

E. All other substances that are on a banned substance list maintained by the National Collegiate Athletic Association or the World Anti-Doping Agency or their successor organizations except for:

(1) A substance that is otherwise illegal in this State; or

(2) A substance the use of which by minors is illegal in this State. [2005, c. 674, §3 (NEW).]

[ 2011, c. 657, Pt. AA, §57 (AMD) .]

2. Amendments to list. The Commissioner of Health and Human Services shall amend the banned substances list each time a dietary supplement or other substance referenced in subsection 1, paragraph D or E is added to the list of banned substances maintained by the National Collegiate Athletic Association or the World Anti-Doping Agency or their successor organizations. For a substance to be prohibited under section 6624 in a particular school year, the substance must be added to the banned substances list maintained under this section no later than July 1st preceding that school year.

[ 2011, c. 657, Pt. AA, §57 (AMD) .]

3. Notification. The Commissioner of Health and Human Services shall notify the department, the Maine School Management Association and the Maine Principals' Association or their successor organizations when the initial list of banned substances is complete and of any subsequent changes to the list. The department shall notify all school administrative units that have students who participate in sports of the availability of the list. The Commissioner of Health and Human Services shall post the list on the publicly accessible website of the Department of Health and Human Services.

[ 2011, c. 657, Pt. AA, §57 (AMD) .]

SECTION HISTORY

2005, c. 674, §3 (NEW). 2011, c. 657, Pt. AA, §57 (AMD).



20-A §6622. Awareness

The department shall request assistance from a statewide organization of principals in distributing information regarding the dangers associated with performance-enhancing substances. Each school administrative unit shall review its drug and alcohol policies and update such policies to address the use of performance-enhancing substances. [2005, c. 674, §3 (NEW).]

SECTION HISTORY

2005, c. 674, §3 (NEW).



20-A §6623. Marketing

A teacher, athletic director, sports coach or other school official or employee may not sell, distribute or promote a performance-enhancing substance on the list of banned substances developed and maintained under section 6621. A school may not accept a sponsorship from a manufacturer of a performance-enhancing substance on the list of banned substances. A person who violates this section is subject to sanctions as determined by the governing body with statutory powers and duties for the school administrative unit in which that person is employed or serving in a coaching or other official capacity. [2005, c. 674, §3 (NEW).]

SECTION HISTORY

2005, c. 674, §3 (NEW).



20-A §6624. Prohibition on use

A student participating in interscholastic sports may not use a performance-enhancing substance on the list of banned substances developed and maintained under section 6621. A student who violates this section is subject to sanctions as determined by the governing body with statutory powers and duties for the school administrative unit in which that student is enrolled. [2005, c. 674, §3 (NEW).]

SECTION HISTORY

2005, c. 674, §3 (NEW).






Subchapter 7-C: ELEMENTARY SCHOOL PHYSICAL EDUCATION

20-A §6631. Obesity and Chronic Disease Fund

1. Fund established. The Obesity and Chronic Disease Fund, referred to in this section as "the fund," is established as an interest-bearing account administered by the department and the Department of Health and Human Services.

[ 2011, c. 108, §1 (AMD) .]

2. Revenue. Any private or public funds appropriated, allocated or dedicated to the fund must be deposited into the fund as well as income from any other source directed to the fund. All interest earned by the fund becomes part of the fund. Any balance remaining in the fund at the end of the fiscal year does not lapse but is carried forward into subsequent fiscal years.

[ 2009, c. 264, §1 (NEW) .]

3. Use of fund; health and physical fitness. Balances in the fund may be used for the necessary expenses of the department and the Department of Health and Human Services in the administration of the fund. Balances in the fund may be used to pay for new equipment, new staff training, new personnel, new administrative costs and other expenses not related to an existing physical education program and for the implementation of a new physical education program for elementary schools.

[ 2011, c. 108, §2 (AMD) .]

SECTION HISTORY

2009, c. 264, §1 (NEW). 2011, c. 108, §§1, 2 (AMD).






Subchapter 8: CHILD CARE SERVICES AND PARENTING EDUCATION

20-A §6651. Child care services

School administrative units may develop school-based child care services. [1987, c. 767, §1 (NEW).]

Private secondary schools, approved by the department in section 2951 for tuition, and whose school enrollments include at least 60% publicly funded students as determined by the previous school year's October and April average enrollment as reflected in records on file in the department, may also develop school-based child care services. The sending school administrative unit shall not be liable for any costs except those costs that have been approved by the school board of the sending school administrative unit. [1989, c. 414, §14 (NEW).]

1. Purpose. The purpose of the school-based child care services is to:

A. Make it possible for student parents to continue attending or return to school; [1987, c. 767, §1 (NEW).]

B. Provide parenting education and training in child development for teenage parents; and [1987, c. 767, §1 (NEW).]

C. Aid teacher recruitment. [1987, c. 767, §1 (NEW).]

[ 1987, c. 767, §1 (NEW) .]

2. Program. School-based child care services shall:

A. Be developmentally based; [1987, c. 767, §1 (NEW).]

B. Be available on a priority basis first to children of students in the school administrative unit or private school and 2nd to children of teachers or other employees in the unit or private school; and [1989, c. 414, §15 (AMD).]

C. Include training in parenting and child development for the student parents of the children in the program. [1987, c. 767, §1 (NEW).]

[ 1989, c. 414, §15 (AMD) .]

3. Subsidizable costs for school administrative units under the School Finance Act of 1985.

[ 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §20 (RP); 2005, c. 12, Pt. WW, §18 (AFF) .]

4. Cost to teachers and other employees. A school administrative unit or private school may offer school-based child care services to teachers and other employees of the unit or private school in accordance with a policy established by the local school board that establishes the basis for participation. The school administrative unit or private school shall charge a fee for provision of such services.

[ 2005, c. 683, Pt. B, §10 (AMD) .]

5. Costs to students. There shall be no cost to the student for enrolling a child in a child care service offered by a school administrative unit or private school if the student has an educational plan, approved by the school unit or private school, leading to academic progress and the attainment of reasonable educational goals.

[ 1989, c. 414, §16 (AMD) .]

6. Subsidizable cost of operating programs in private secondary schools.

[ 2009, c. 571, Pt. V, §1 (RP) .]

SECTION HISTORY

1987, c. 767, §1 (NEW). 1989, c. 414, §§14-17 (AMD). 2005, c. 2, §D20 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2005, c. 683, §§A26,B10 (AMD). 2009, c. 571, Pt. V, §1 (AMD).



20-A §6652. Parenting and training in child development

A school administrative unit or private secondary school which provides child care services under section 6651 shall offer a one-semester course in parenting and child development to secondary school students. [1989, c. 414, §18 (AMD).]

SECTION HISTORY

1987, c. 767, §1 (NEW). 1989, c. 414, §18 (AMD).



20-A §6653. Rules

The department may adopt rules governing this subchapter pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375. [1987, c. 767, §1 (NEW).]

SECTION HISTORY

1987, c. 767, §1 (NEW).



20-A §6654. School-based child care grants

The department and the Department of Health and Human Services are authorized to provide assistance to school administrative units to assist the units in establishing school-based child care services. [2005, c. 2, Pt. D, §21 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

SECTION HISTORY

1989, c. 551, §1 (NEW). 1991, c. 550, (AMD). 2003, c. 689, §B6 (REV). 2005, c. 2, §D21 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).






Subchapter 9: NUTRITION EDUCATION

20-A §6661. Nutrition education

The department shall work with public schools to encourage nutrition education for students and for teachers and staff as part of coordinated school health programs and school food service programs and in accordance with chapter 222. The department shall work with public schools to encourage an outreach component for students' parents and guardians as part of a coordinated school health program. The department may adopt rules to implement the purposes of this section. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 435, §1 (NEW).]

SECTION HISTORY

2005, c. 435, §1 (NEW).



20-A §6662. Foods outside school meal program

1. Nutritional information. After August 31, 2008, food service programs must post caloric information for prepackaged a la carte menu items at the point-of-decision.

[ 2005, c. 435, §1 (NEW) .]

2. Food and beverages outside school lunch programs. The department shall adopt rules to establish standards for food and beverages sold or distributed on school grounds but outside of school meal programs. These standards must include maximum portion sizes, except for portion sizes for milk, that are consistent with federal school nutrition standards. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

Rules adopted pursuant to this subsection do not apply to food and beverages sold or offered at community events or fund-raisers held outside the hours of the normal school day and to products prepared in culinary arts programs provided by career and technical schools and programs.

[ 2011, c. 224, §1 (AMD) .]

3. Food and beverage advertising. Brand-specific advertising of food or beverages is prohibited in school buildings or on school grounds except for food and beverages meeting standards for sale or distribution on school grounds in accordance with rules adopted under subsection 2.

For the purposes of this subsection, "advertising" does not include advertising on broadcast media or in print media such as newspapers and magazines, clothing with brand images worn on school grounds or advertising on product packaging.

[ 2007, c. 156, §1 (NEW) .]

SECTION HISTORY

2005, c. 435, §1 (NEW). 2007, c. 156, §1 (AMD). 2011, c. 224, §1 (AMD).



20-A §6663. Commission To End Student Hunger

The Commission To End Student Hunger, as established in Title 5, section 12004-I, subsection 12-B and referred to in this section as "the commission," is established within the department as set forth in this section. [2015, c. 267, Pt. CCC, §2 (NEW).]

1. Commission membership. The commission consists of 11 members as follows:

A. One member of the Senate appointed by the President of the Senate, from the party holding the largest number of seats in the Legislature; [2015, c. 267, Pt. CCC, §2 (NEW).]

B. One member of the House of Representatives appointed by the Speaker of the House, from a party other than the party holding the largest number of seats in the Legislature; [2015, c. 267, Pt. CCC, §2 (NEW).]

C. Three public members appointed by the President of the Senate, chosen from 3 of the following options:

(1) One member from a statewide organization dedicated to food security;

(2) One member from a statewide or regional organization dedicated to alleviating child hunger;

(3) One member from a statewide or regional organization that runs a food pantry; and

(4) One member who is a food service director in a municipality or school administrative unit that uses the United States Department of Agriculture community eligibility provision, as provided in 42 United States Code, Section 1759a(a)(1)(F); [2015, c. 267, Pt. CCC, §2 (NEW).]

D. Three public members appointed by the Speaker of the House, chosen from 3 of the following options:

(1) One member from a statewide or regional farm organization;

(2) One member from a statewide or regional organization that runs a school food program for students in at-risk areas;

(3) One member who is a superintendent of a school administrative unit; and

(4) One member who is an elected official in a municipality that participates in the United States Department of Agriculture community eligibility provision, as provided in 42 United States Code, Section 1759a(a)(1)(F); [2015, c. 267, Pt. CCC, §2 (NEW).]

E. One public member appointed by the Governor who is a parent of a child who has used or is using free or reduced-price student meal programs; [2015, c. 267, Pt. CCC, §2 (NEW).]

F. The commissioner or the commissioner's designee; and [2015, c. 267, Pt. CCC, §2 (NEW).]

G. The Commissioner of Health and Human Services or the commissioner's designee. [2015, c. 267, Pt. CCC, §2 (NEW).]

[ 2015, c. 267, Pt. CCC, §2 (NEW) .]

2. Chairs. For the first 2 years of the commission, the Senate member is the Senate chair and the House of Representatives member is the House chair. In subsequent years, the chair of the commission must be elected by the members of the commission at the first meeting of each year.

[ 2015, c. 267, Pt. CCC, §2 (NEW) .]

3. Appointments; vacancies; quorum. A nonlegislative member of the commission must be appointed for a 2-year term. A member may continue to serve until the member's replacement is appointed. When a vacancy exists, the appointing authority shall appoint a new member from the same category as the member vacating the commission. A quorum consists of 6 members.

[ 2015, c. 267, Pt. CCC, §2 (NEW) .]

4. Duties; funding. The commission shall meet at least 2 and no more than 4 times per year. The commission shall work to implement the 5-year plan to end student hunger developed by the Task Force To End Student Hunger in Maine pursuant to Resolve 2013, chapter 107, shall monitor the plan and shall update it if necessary. In addition, the commission may conduct public meetings throughout the State to highlight the issue of student hunger. Every one or 2 years the commission may conduct a statewide summit of state leaders regarding ending student hunger. The commission shall provide advice regarding the responsibilities of and supervision of the hunger coordinators in their working across the State and performing the following functions within school administrative units and communities:

A. Compile and analyze data to identify opportunities to increase food security and the progress made in decreasing student hunger; [2015, c. 267, Pt. CCC, §2 (NEW).]

B. Raise awareness of food insecurity and of opportunities and best practices to decrease food insecurity; [2015, c. 267, Pt. CCC, §2 (NEW).]

C. Assist school board and school food service directors and community leaders in understanding, applying for and complying with the requirements of the child nutrition programs offered by the United States Department of Agriculture and understanding the effect of the programs on students, schools and communities; and [2015, c. 267, Pt. CCC, §2 (NEW).]

D. Report by November 15th each year to the commission on food insecurity in communities and school administrative units and the progress made in decreasing student hunger. [2015, c. 267, Pt. CCC, §2 (NEW).]

[ 2015, c. 267, Pt. CCC, §2 (NEW) .]

5. Staff assistance. The department shall provide necessary staffing services to the commission.

[ 2015, c. 267, Pt. CCC, §2 (NEW) .]

6. Report; legislation. By January 10th each year, the commission shall submit to the joint standing committee of the Legislature having jurisdiction over education matters a report that includes findings and recommendations for action to eliminate student hunger. The commission is authorized to submit to the Legislature legislation as the commission may determine to be appropriate.

[ 2015, c. 267, Pt. CCC, §2 (NEW) .]

SECTION HISTORY

2015, c. 267, Pt. CCC, §2 (NEW).









Chapter 225: PENALTIES

20-A §6801. Compliance (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§A23,A25 (RP).



20-A §6801-A. Compliance with requirements

The commissioner shall enforce the requirements of this Title as follows. [1983, c. 859, Pt. A, §§ 24, 25 (NEW).]

1. Authority to withhold state subsidy. If, after giving due notice and an opportunity for a hearing, the commissioner finds that a school administrative unit is not in compliance with the reporting, program or other requirements of this Title, the commissioner may withhold state subsidy from that unit. The withholding shall continue only as long as necessary to achieve compliance.

[ 1983, c. 859, Pt. A, §§24, 25 (NEW) .]

2. Authority to withhold state subsidy until reports are received. Notwithstanding any other provision of law, if a school administrative unit has failed to file the reports required by this Title in the format and within the time periods specified, the commissioner may withhold state subsidy payments until these reports are received.

[ 1989, c. 414, §19 (AMD); 1989, c. 910, §1 (AMD) .]

3. Action by Attorney General. If compliance cannot be achieved by withholding subsidy payment, or if withholding would be an inappropriate or unavailable remedy, or if a school or school unit which is not eligible for state subsidy is out of compliance with this Title, the commissioner may refer the matter to the Attorney General for action. The Attorney General may seek injunctive relief to enjoin activities not in compliance with the governing law or seek any other remedy authorized by law.

[ 1989, c. 414, §19 (AMD) .]

4. Other penalties. Nothing in this section precludes the commissioner from employing other penalties authorized in this Title or authorized or required by federal law.

[ 1989, c. 414, §19 (AMD) .]

5. Complaint process. A complaint that alleges that a school administrative unit is not in compliance with the requirements of this Title or of rules adopted by the department shall be filed pursuant to the requirements for a petition under section 258-A.

[ 1985, c. 797, §39 (AMD) .]

SECTION HISTORY

1983, c. 859, §§A24,A25 (NEW). 1985, c. 797, §39 (AMD). 1989, c. 414, §19 (AMD). 1989, c. 910, §1 (AMD).



20-A §6802. Forfeiture

A forfeiture under this Title may be recovered in a civil action. Unless specifically provided for, it shall be disbursed as follows. [1981, c. 693, §§5, 8 (NEW).]

1. School purposes. It shall be paid into the treasury of the school administrative unit where the offense occurred, for use for school purposes.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Prosecution costs. An amount equal to the cost of prosecution shall be paid into the county treasury.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Forfeiture. A school administrative unit shall forfeit the money it received to a person bringing civil suit, if the unit has not expended that money within one year of receiving it.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §6803. Fraud; false certification

Any school officer, employee or agent who makes a written false statement on a report or document submitted to the department pursuant to this Title shall, upon conviction in a criminal proceeding, be subject to the applicable penalties in Title 17-A. [1985, c. 797, §40 (RPR).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §40 (RPR).



20-A §6804. Disturbing schools

A person who enters the property of a public or private school or another place of instruction during or out of school hours, while the teacher or student is present, and willfully interrupts or disturbs the teacher or student by loud speaking, rude or indecent behavior, signs or gestures, or engages in hostile, aggressive or threatening behavior toward a student, teacher, administrator or other staff member, or willfully interrupts a school by prowling about the building, making noises, throwing missiles at the schoolhouse or disturbing the school, commits a civil offense and shall forfeit not less than $200 nor more than $500. [2001, c. 189, §1 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2001, c. 189, §1 (AMD).



20-A §6805. Injuries by minor; damages

If a minor injures or aids in injuring a schoolhouse or school outbuildings, utensils or appurtenances; defaces the walls, benches, seats or other parts of school buildings by marks, cuts or otherwise; or injures or destroys school property belonging to a school administrative unit, the unit may recover from the minor's parent, in a civil action, double the damage. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §6806. Defacing schoolhouses; outbuildings

A person who defaces, damages or destroys the walls, benches, seats, blackboards or other parts of a schoolhouse or school outbuildings, commits a civil offense and shall pay double the damages. [2001, c. 189, §1 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2001, c. 189, §1 (AMD).



20-A §6807. Liability for injury to books or appliances

If a public school student loses, destroys or unnecessarily injures a schoolbook or appliance furnished to the student at the expense of the school administrative unit, the student's parent must be notified. If the loss or damage is not made good to the satisfaction of the school board within 45 working days, the board shall report the case to the assessors of the municipality in which the student resides. The municipal assessors shall include in the next municipal tax of the delinquent parent the replacement costs of the book or appliance, to be assessed and collected as other municipal taxes, and the money collected must go the municipality. [2001, c. 189, §2 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §62 (AMD). 2001, c. 189, §2 (AMD).



20-A §6808. Misappropriation of funds; penalty

If any part of the money raised by a school administrative unit, or paid to them by the State for superintendence, is expended for any other purposes, then each person misappropriating that money shall forfeit double the sum so misapplied. The money may be recovered in a civil action in the name and to the use of the school administrative unit by any of its residents. A school administrative unit or school union may not receive further aid from the State for superintendence until the amount so misapplied has been raised and expended for superintendence by that unit or school union. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §6809. Excessive expenditures

After providing an opportunity for a hearing, the commissioner may adjust the state subsidy to an administrative unit when the expenditures for education in such unit show evidence of manipulation to gain an unfair advantage or are adjudged excessive. Any interested party aggrieved by a decision of the commissioner may appeal to the state board pursuant to section 3. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §6810. Truancy

The penalty for truancy is outlined in section 5053-A. [2003, c. 533, §6 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2003, c. 533, §6 (AMD).






Chapter 226: JOB FOR MAINE'S GRADUATES

20-A §6901. Establishment

Jobs for Maine's Graduates, referred to in this chapter as the "corporation," is established to extend necessary dropout prevention and school-to-work transition services to schools and students throughout the State. The corporation shall carry out its purposes in coordination with the education and job training activities of the private sector, community and regional agencies and State Government. [1993, c. 348, §1 (NEW).]

The corporation is a private, nonprofit corporation with a public purpose under the United States Internal Revenue Code, Section 501(c)(3) and the exercise by the corporation of the powers conferred by this chapter is held to be an essential government function. [1993, c. 348, §1 (NEW).]

SECTION HISTORY

1993, c. 348, §1 (NEW).



20-A §6902. Duties

Jobs for Maine's Graduates is authorized and directed to provide services to the State and to quasi-public, public and private entities and to assist students in making the transition from school to work. The corporation shall: [1993, c. 348, §1 (NEW).]

1. Graduation. Help keep students in high school through graduation;

[ 1993, c. 348, §1 (NEW) .]

2. Quality jobs. Render 9 months of intensive assistance and follow-up activities to assure student placement in quality jobs with ample career opportunities;

[ 1993, c. 348, §1 (NEW) .]

3. Postsecondary education. Encourage students to pursue postsecondary education by assisting in securing appropriate part-time work to accompany that education;

[ 1993, c. 348, §1 (NEW) .]

4. Lifelong learning. Encourage lifelong learning by introducing students to the importance of skills training and demonstrating how learning is relevant to skills necessary in the workplace;

[ 1993, c. 348, §1 (NEW) .]

5. Youth apprenticeship. Assist schools and private sector corporations in the development of youth apprenticeship systems to connect more closely schools and the workplace; and

[ 1993, c. 348, §1 (NEW) .]

6. Other. Engage in other activities designed by its board of directors and consistent with this chapter.

[ 1993, c. 348, §1 (NEW) .]

SECTION HISTORY

1993, c. 348, §1 (NEW).



20-A §6903. Board of directors and officers

The Board of Directors of Jobs for Maine's Graduates consists of 17 private sector directors representing private businesses and labor organizations in the State; 14 public sector directors, representing public or quasi-public educational entities; and 2 ex officio directors, representing the Commissioner of Labor and the Commissioner of Education. The membership of the board must be representative of geographic diversity and gender balance. Each voting director is entitled to one vote. In addition, the executive director shall attend and participate in board meetings but is not entitled to a vote. [1993, c. 348, §1 (NEW).]

1. Chair; vice-chair; treasurer. The chair and vice-chair of the board of directors and the treasurer of the corporation must be chosen from among the members. The chair must be elected from among the private sector board members.

[ 1993, c. 348, §1 (NEW) .]

2. Executive director. The board of directors shall appoint the Executive Director of Jobs for Maine's Graduates, who is a nonvoting member of the board of directors. The executive director may not be appointed from among the other directors. The executive director serves as the director of the corporation and may be removed by the board for cause.

[ 1993, c. 348, §1 (NEW) .]

3. Terms of membership. The Governor shall appoint the initial board of directors. Members of the board of directors serve for a term of 4 years, except that no more than 8 members' terms may expire in any one calendar year. To comply with this limitation, the Governor shall make appointments to the initial board for terms of fewer than 4 years.

As terms of board members expire, the board of directors, except for the ex officio members, shall elect new members who serve at the pleasure of the Governor. Upon expiration of a member's term the member serves until a successor is qualified and appointed. A vacancy in the board must be filled by appointment of a person, qualified in the same way as the board member being replaced, to complete the unexpired term of that board member.

[ 1993, c. 348, §1 (NEW) .]

4. Meetings; quorum. The board of directors shall meet at least twice a year at the call of the chair to conduct its business and elect its officers. Additional meetings may be held as necessary to conduct the business of the board of directors and may be convened at the call of the chair or a majority of the board members. Sixteen members of the board constitute a quorum for all purposes.

[ 1993, c. 348, §1 (NEW) .]

SECTION HISTORY

1993, c. 348, §1 (NEW).



20-A §6904. General powers

Jobs for Maine's Graduates is empowered to: [1993, c. 348, §1 (NEW).]

1. Suit. Sue or be sued in its own name;

[ 1993, c. 348, §1 (NEW) .]

2. Application for and receipt of funds. Apply for and receive funds from any private source, foundation or governmental entity, whether by way of grant, donation, loan or any other manner;

[ 1993, c. 348, §1 (NEW) .]

3. Educational and school-to-work transition services; fees. Provide services to public or private entities to assist in job training and education efforts in the development of school-to-work transition services in the State and to charge fees for those services as it determines appropriate.

[ 1993, c. 348, §1 (NEW) .]

4. Real and personal property. Purchase, receive, hold, lease, acquire by foreclosure, operate, manage, license, sell, convey, transfer, grant or lease real and personal property together with those rights and privileges that may be incidental and appurtenant thereto and the use thereof, including, but not restricted to, any real or personal property acquired by the corporation from time to time in the satisfaction of debts or enforcement of obligations;

[ 1993, c. 348, §1 (NEW) .]

5. Expenditures and obligations regarding real and personal property. Make all expenditures and incur any obligations reasonably required in the exercise of sound business principles to secure possession of, preserve, maintain, insure and improve real and personal property and interests in that property acquired by the corporation;

[ 1993, c. 348, §1 (NEW) .]

6. Securities. Acquire, subscribe for, own, hold, sell, assign, transfer, mortgage or pledge the stock, shares, bonds, debentures, notes or other securities and evidences of interest in or indebtedness of any person, firm, corporation, joint stock company, partnership, association or trust, and, while the owner and holder thereof, exercise all the rights, powers and privileges of ownership, including the right to vote thereon;

[ 1993, c. 348, §1 (NEW) .]

7. Encumbrance of property. Mortgage, pledge or otherwise encumber any property right or thing of value acquired pursuant to the powers contained in subsection 4, 5 or 6 as security for the payment of any part of the purchase price of the property right or thing of value;

[ 1993, c. 348, §1 (NEW) .]

8. Contracts and liabilities. Make contracts, including contracts for services, and incur liabilities for any of the purposes authorized in those contracts;

[ 1993, c. 348, §1 (NEW) .]

9. Debt. Borrow money for any of the purposes authorized in this chapter, incur debt, including the power to issue its bonds, debentures, notes or other evidences of indebtedness, whether secured or unsecured; and secure the same by mortgage, pledge, deed of trust or other lien on its property, rights and privileges of every kind and nature, or any part thereof, or interest therein; and

[ 1993, c. 348, §1 (NEW) .]

10. Cooperation with agencies and organizations. Cooperate with governmental agencies, the University of Maine System and the Maine Community College System; and cooperate, assist and otherwise encourage organizations, local or regional, private or public, in the communities of the State in the promotion, assistance and development of school-to-work transition systems, youth apprenticeship and job training systems in communities and the State.

[ 1993, c. 348, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1993, c. 348, §1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



20-A §6905. Adoption of bylaws

The corporation shall adopt bylaws consistent with this chapter for the governance of its affairs and has the general powers accorded corporations under Title 13-C, section 302. The corporation shall do all things necessary or convenient to carry out the lawful purposes of the corporation under this chapter. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §38 (COR).]

SECTION HISTORY

1993, c. 348, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B38 (COR).



20-A §6906. Limitation of powers

The corporation may not enter into contracts, obligations or commitments of any kind on behalf of the State or any of its agencies, nor may it have the power of eminent domain or any other power not provided to business corporations generally. Bonds, notes and other evidences of indebtedness of the corporation may not in any way be a debt or liability of the State or constitute a pledge of the faith and credit of the State. [1993, c. 348, §1 (NEW).]

SECTION HISTORY

1993, c. 348, §1 (NEW).



20-A §6907. Liability of officers, directors and employees

All officers, directors, employees and other agents of the corporation entrusted with the custody of the securities of the corporation or authorized to disburse the funds of the corporation must be bonded, either by a blanket bond or by individual bonds, with a surety bond or bonds with a minimum limitation of $100,000 coverage for each person covered, conditioned upon the faithful performance of duties, the premiums for which are paid out of the assets of the corporation. [1993, c. 348, §1 (NEW).]

SECTION HISTORY

1993, c. 348, §1 (NEW).



20-A §6908. Prohibited interests of officers, directors and employees

Officers, directors or employees of the corporation or their spouses or dependent children may not receive any direct personal benefit from the activities of the corporation in assisting any private entity. This provision does not prohibit corporations or other entities with which an officer or director is associated by reasons of ownership or employment from participating in school-to-work transition activities of the corporation, provided that the ownership or employment is made known to the board of directors and, if applicable, the officer or director abstains from voting on matters relating to that participation. [1993, c. 348, §1 (NEW).]

SECTION HISTORY

1993, c. 348, §1 (NEW).



20-A §6909. Donations to the State

The State, through the Office of the Governor, may accept donations, bequests, devises, grants or other interests of any nature on behalf of Jobs for Maine's Graduates and transfer those funds, property or other interests to the corporation. [1993, c. 348, §1 (NEW).]

SECTION HISTORY

1993, c. 348, §1 (NEW).



20-A §6910. Annual report

The corporation shall provide an annual report of its activities to the Governor; to the joint standing committees of the Legislature having jurisdiction over education and labor and skills training matters; to the commissioner; and to the schools participating in the program. The corporation shall provide an annual financial audit conducted by an independent auditor to the Governor; to the joint standing committees of the Legislature having jurisdiction over education and labor and skills training matters; and to the commissioner at the expense of the State. [2009, c. 213, Pt. YY, §1 (AMD).]

SECTION HISTORY

1993, c. 348, §1 (NEW). 2009, c. 213, Pt. YY, §1 (AMD).



20-A §6911. General conditions; dissolution

The Jobs for Maine's Graduates shall operate as a nonprofit organization consistent with its composition and broad public purposes. The following conditions apply to the operation or dissolution of the corporation. [1993, c. 348, §1 (NEW).]

1. Net earnings. No part of the net earnings of the corporation may inure to the benefit of any officer, director or employee except that the corporation may pay reasonable compensation for services rendered and otherwise hold, manage and dispose of its property in furtherance of the purposes of the corporation.

[ 1993, c. 348, §1 (NEW) .]

2. Dissolution. Upon dissolution of the corporation, the dissolved corporation shall transfer all unexpended General Fund appropriations to the State before paying or making provision for the payment of all other liabilities.

[ 1993, c. 348, §1 (NEW) .]

SECTION HISTORY

1993, c. 348, §1 (NEW).



20-A §6912. Liberal construction

This chapter may be construed liberally to effect the interest and purpose of the corporation for an improved and expanded school-to-work and skills training system in the State and may be broadly interpreted to effect the corporation's intent and purpose and not as a limitation of powers. [1993, c. 348, §1 (NEW).]

SECTION HISTORY

1993, c. 348, §1 (NEW).






Chapter 227: CENTER OF EXCELLENCE FOR AT-RISK STUDENTS

20-A §6951. Center establishment

1. Center established. The Center of Excellence for At-risk Students is established.

[ 2009, c. 296, §1 (NEW) .]

2. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "At-risk student" means an elementary student or secondary student who is at risk of failing or dropping out of a regular public school program. [2009, c. 296, §1 (NEW).]

B. "Center" means the Center of Excellence for At-risk Students established in subsection 1. [2009, c. 296, §1 (NEW).]

[ 2009, c. 296, §1 (NEW) .]

3. Center requirements. The center shall provide a comprehensive residential and nonresidential program for educating at-risk students. The center shall also provide information and resources for other schools serving at-risk students. The center may be administered by a private, nonprofit charitable corporation with a public purpose that meets the requirements of section 2951. The commissioner may grant a waiver from any requirements of sections 2901, 2902 and 2951 that the commissioner determines appropriate in consideration of the special characteristics of the center.

[ 2009, c. 296, §1 (NEW) .]

SECTION HISTORY

2009, c. 296, §1 (NEW).



20-A §6952. Center criteria

To qualify for support, approval and funding under this chapter, the center must provide services to at-risk students who are or have been enrolled in one or more of grades 7 to 12. The admission of an at-risk student to the center is subject to approval by the center based upon criteria of the center approved by the commissioner. The center shall provide residential and nonresidential instruction that is approved pursuant to section 6951 and designed to effect positive, sustainable change in the lives of at-risk students through comprehensive on-site education services in 4 major areas, including high-quality scholastic, career and technical and behavioral health education; training and support for families of students; training and support for public school teachers in dealing with students who are at risk of failing or dropping out of school; and providing an environment conducive to research aiding the improvement of education for at-risk students. [2011, c. 679, §4 (AMD).]

The center shall collaborate with the department, public school administrators and other public and private organizations with an interest in the support and education of at-risk students. [2009, c. 296, §1 (NEW).]

SECTION HISTORY

2009, c. 296, §1 (NEW). 2011, c. 679, §4 (AMD).



20-A §6953. Transfers

Students in school administrative units may be transferred to and become students of the center by agreement between the school administrative unit responsible for the student and the chief executive officer of the corporation administering the center. [2009, c. 296, §1 (NEW).]

SECTION HISTORY

2009, c. 296, §1 (NEW).



20-A §6954. Rules

The department may adopt rules to carry out the purposes of this chapter. Rules adopted pursuant to this section are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A. [2009, c. 296, §1 (NEW).]

SECTION HISTORY

2009, c. 296, §1 (NEW).






Chapter 229: DUAL ENROLLMENT CAREER AND TECHNICAL EDUCATION PROGRAMS

20-A §6971. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 318, §3 (NEW).]

1. Collaborative agreement. "Collaborative agreement" means an agreement between a secondary school, a career and technical education program and one or more public postsecondary educational institutions in the State to form a collaborative partnership that articulates a credit transfer agreement between the publicly supported educational institutions and that specifies each institution's responsibility for and cost of the delivery of specified secondary and postsecondary educational functions and support services over a 3-year period for a cohort-based program that provides secondary school students with the opportunity to take postsecondary education courses and earn credits toward an associate degree while participating in a career and technical education program that integrates secondary education and postsecondary education courses.

[ 2013, c. 318, §3 (NEW) .]

2. Collaborative board. "Collaborative board" means the governing body composed of representatives of the publicly supported educational institutions participating in the collaborative partnership and the department. The collaborative board has direct oversight over all collaborative agreements.

[ 2013, c. 318, §3 (NEW) .]

3. Collaborative partnership. "Collaborative partnership" means a dual enrollment career and technical education collaborative partnership formed pursuant to this chapter to provide a cohort-based learning pathway for career and technical education students that provides those students with the opportunity to take postsecondary education courses and earn credits toward an associate degree while participating in a career and technical education program that integrates secondary education and postsecondary education courses.

[ 2013, c. 318, §3 (NEW) .]

4. Dual enrollment career and technical education program. "Dual enrollment career and technical education program" means a nonduplicative learning pathway for a specific career and technical education program that provides secondary school students with the opportunity to take postsecondary education courses and earn credits toward an associate degree while participating in a career and technical education program that:

A. Provides a cohort-based experience for secondary school students to acquire technical skills and proficiencies through enrollment in a career and technical education program in their junior and senior years and earn concurrent credits toward a high school diploma and a postsecondary education degree through dual enrollment in integrated secondary and postsecondary education courses over a 3-year period that:

(1) Begins with the student's junior year in secondary school;

(2) Includes up to 3 years of summer career academies;

(3) Includes a college freshman seminar experience;

(4) Meets national concurrent enrollment standards;

(5) Concludes at the end of summer following the student's senior year in secondary school; and

(6) Includes college course work that provides the opportunity to earn a general associate’s degree allowing students of many diverse interests the opportunity to transfer credits earned to postsecondary education programs of their individual choosing; and [2013, c. 318, §3 (NEW).]

B. Includes individual learning plans, academic and career assessment, college and career advising, career exploration and job-shadowing opportunities matched to achieve the student's individual academic and career goals. [2013, c. 318, §3 (NEW).]

[ 2013, c. 318, §3 (NEW) .]

5. Eligible agencies for funding. "Eligible agencies for funding" means career and technical education centers and regions as defined in chapter 313.

[ 2013, c. 318, §3 (NEW) .]

6. Publicly supported educational institution. "Publicly supported educational institution" means a publicly supported secondary school, a career and technical education program and a public postsecondary education institution in the State.

[ 2013, c. 318, §3 (NEW) .]

SECTION HISTORY

2013, c. 318, §3 (NEW).



20-A §6972. Dual enrollment career and technical education program

1. Application. Representatives of the governing bodies of publicly supported educational institutions may file an application with the commissioner for the purpose of entering into a collaborative agreement. A collaborative partnership is governed by a collaborative board formed and operating in accordance with this chapter. The participation of publicly supported educational institutions in any of the specified educational functions or support services included in the collaborative agreement is voluntary. A collaborative board may designate personnel of the publicly supported educational institutions or service providers to provide the specified educational functions or support services included in the collaborative agreement. The collaborative board must include one representative from each publicly supported educational institution participating in the collaborative partnership.

[ 2013, c. 318, §3 (NEW) .]

2. Contract. The career and technical education center or region may enter into a contract with a service provider that operates as a nonprofit organization to provide technical assistance in developing and implementing the initial phase of the dual enrollment program. The service provider selected must meet the specified educational functions, support services and all other requirements of the grant application as required by the department to facilitate the development and implementation of the dual enrollment career and technical education program.

[ 2013, c. 318, §3 (NEW) .]

SECTION HISTORY

2013, c. 318, §3 (NEW).



20-A §6973. Application; approval; ratification

1. Application. An application under section 6972 for a collaborative partnership must be in a form and contain such information as required by the commissioner, including, but not limited to:

A. The identification of the publicly supported educational institutions that are applying to form the collaborative partnership; [2013, c. 318, §3 (NEW).]

B. The specified educational functions and support services to be provided by the collaborative partnership, including the identification of the publicly supported educational institution that will participate in each specified educational function or support service and the number of students or staff to be served in each publicly supported educational institution that is participating in each specified educational function or support service to be carried out by the collaborative partnership; [2013, c. 318, §3 (NEW).]

C. The duration of the collaborative agreement; [2013, c. 318, §3 (NEW).]

D. The cost estimate or operational budget for the specified educational functions or support services to be carried out; [2013, c. 318, §3 (NEW).]

E. The method of providing the specified educational functions or support services and the designation of publicly supported educational institution personnel or service providers who will provide the specified educational functions or support services; [2013, c. 318, §3 (NEW).]

F. The method of sharing costs among the publicly supported educational institutions; and [2013, c. 318, §3 (NEW).]

G. The identity of the service provider, if any, with which a career and technical center or region plans to contract pursuant to section 6972, subsection 2. [RR 2013, c. 1, §34 (COR).]

[ RR 2013, c. 1, §34 (COR) .]

2. Approval. If the commissioner finds that an application under section 6972 contains the information required to be submitted pursuant to subsection 1, the commissioner shall notify each publicly supported educational institution participating in the collaborative agreement that, pending ratification as set forth in subsection 3, the collaborative partnership is approved. The commissioner shall keep a register of collaborative partnerships that have been approved and ratified pursuant to this chapter.

[ 2013, c. 318, §3 (NEW) .]

3. Governing body ratification. If the commissioner approves an application for a collaborative partnership pursuant to subsection 2, the collaborative partnership must be ratified by a majority of the members of the governing body of each publicly supported educational institution involved in the collaborative partnership before the collaborative partnership becomes effective.

[ 2013, c. 318, §3 (NEW) .]

SECTION HISTORY

RR 2013, c. 1, §34 (COR). 2013, c. 318, §3 (NEW).



20-A §6974. Collaborative agreement

1. Duration of collaborative agreement. A collaborative agreement that has been ratified pursuant to section 6973 is valid for the fiscal year beginning July 1st following the ratification vote and ends June 30th of the calendar year that coincides with the expiration date included in the collaborative agreement.

[ 2013, c. 318, §3 (NEW) .]

2. Renewal of collaborative partnership. A collaborative partnership may be renewed only upon ratification by a majority of the members of the governing body of each publicly supported educational institution involved in the collaborative partnership in accordance with this chapter.

[ 2013, c. 318, §3 (NEW) .]

SECTION HISTORY

2013, c. 318, §3 (NEW).



20-A §6975. Student eligibility

A secondary school student is eligible to participate in secondary and postsecondary courses offered by a collaborative partnership formed pursuant to this chapter if the student is a full-time student at a public secondary school and enrolled in a career and technical education program at a career and technical education center or a career and technical education region. [2013, c. 318, §3 (NEW).]

SECTION HISTORY

2013, c. 318, §3 (NEW).









Part 4: SPECIFIC EDUCATION PROGRAMS

Subpart 1: SPECIAL EDUCATION

Chapter 301: GENERAL PROVISIONS

20-A §7001. Definitions

As used in this subpart, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 693, §§5, 8 (NEW).]

1. Agency. "Agency" means an agency, school, organization, facility or institution.

[ 1981, c. 693, §§5, 8 (NEW) .]

1-A. Child Development Services System. "Child Development Services System" means the state intermediate educational unit under section 7209, subsection 3, and any regional sites it chooses to establish and maintain, to ensure the provision of child find activities, early intervention services and free, appropriate public education services to eligible children.

[ 2011, c. 655, Pt. OO, §1 (AMD) .]

1-B. Child with a disability. "Child with a disability" means:

A. For children from birth to under 3 years of age:

(1) A child who needs early intervention services because the child has a significant developmental delay, as measured by both diagnostically appropriate instruments and procedures, in one or more of the following areas: cognitive development; physical development, including vision and hearing; communication development; social or emotional development; and adaptive development; or

(2) A child with a diagnosed physical or mental condition that has a high probability of resulting in a developmental delay, with the condition being such that the child needs early intervention services; or [2005, c. 662, Pt. A, §15 (NEW).]

B. For children at least 3 years of age and under 20 years of age evaluated in accordance with the federal Individuals with Disabilities Education Act, 20 United States Code, Section 1414, subsections (a) to (c) as measured by both standardized, norm-referenced diagnostic instruments and appropriate procedures with delays or impairments such that the children need special education:

(1) A child at least 3 years of age and under 6 years of age with a significant developmental delay, at the discretion of the intermediate educational unit or school administrative unit, as defined in rules adopted by the department, in one or more of the following areas: cognitive development; physical development, including vision and hearing; communication development; social or emotional development; adaptive development; or

(2) A child with at least one of the following:

(a) Intellectual disability;

(b) Hearing impairment, including deafness;

(c) Speech or language impairment;

(d) Visual impairment, including blindness;

(e) Serious emotional disturbance;

(f) Orthopedic impairment;

(g) Autism;

(h) Traumatic brain injury;

(i) Other health impairment;

(j) Specific learning disabilities;

(k) Deafness and blindness; and

(l) Multiple disabilities. [2011, c. 542, Pt. A, §21 (AMD).]

[ 2011, c. 542, Pt. A, §21 (AMD) .]

1-C. Early intervention services. "Early intervention services" means developmental services that are provided under public supervision; are provided at no cost except where federal or state law provides for a system of payments by families, including a schedule of sliding fees; are designed to meet the developmental needs of a child with a disability, as identified by the individualized family service plan team, in one or more areas including physical development, cognitive development, communication development, social or emotional development and adaptive development; meet the standards of the State; are provided by qualified personnel; to the maximum extent appropriate, are provided in natural environments, including the home, and community settings in which children without disabilities participate; and are provided in conformity with an individualized family service plan.

[ 2005, c. 662, Pt. A, §15 (NEW) .]

2. Exceptional student.

[ 2005, c. 662, Pt. A, §15 (RP) .]

2-A. Free, appropriate public education. "Free, appropriate public education" means special education and related services that are provided at public expense, under public supervision and direction and without charge; meet the standards of the department; include an appropriate preschool, elementary school or secondary school education in the State; and are provided in conformity with the individualized family service plan or individualized education program. The Child Development Services System shall provide free, appropriate public education to a preschool child with disabilities who reaches 5 years of age between July 1st and October 15th if that child is already receiving free, appropriate public education through the Child Development Services System and the child's individualized education program team determines, in accordance with rules adopted by the commissioner, that it is in the best interest of the child not to enroll that child in kindergarten until the start of the following school year.

[ 2011, c. 477, Pt. F, §1 (AMD) .]

2-B. Intermediate educational unit. "Intermediate educational unit" means an entity that meets the definition of intermediate educational unit in the federal Individuals with Disabilities Education Act, 20 United States Code, Section 1402, (23) as in effect prior to June 4, 1997 and that is a public authority, other than a local educational agency, under the general supervision of the department, that is established for the purpose of providing free public education on a regional basis and that provides special education and related services to children with disabilities within the State. An intermediate educational unit is considered a local educational agency under federal law. In this State, a local educational agency is a school administrative unit. For purposes of this chapter all references to school administrative units include intermediate educational units.

[ 2011, c. 655, Pt. OO, §2 (AMD) .]

2-C. Individualized education program team. "Individualized education program team" means the group of individuals composed in accordance with Part B of the federal Individuals with Disabilities Education Act, 20 United States Code, Section 1414(d)(1)(B) to determine the individualized education program for a child with a disability.

[ 2011, c. 678, Pt. I, §1 (AMD) .]

3. Mentally retarded.

[ 1999, c. 424, Pt. A, §3 (RP) .]

4. Preschool handicapped child.

[ 2005, c. 662, Pt. A, §15 (RP) .]

4-A. Regional site.

[ 2011, c. 655, Pt. OO, §3 (RP) .]

4-B. Related services. "Related services" means special education transportation and such developmental, corrective and other related services, as defined by the commissioner, as are required to assist children with disabilities to benefit from their special education programs.

[ 2005, c. 662, Pt. A, §15 (NEW) .]

5. Special education. "Special education" means specially designed instruction, at no cost to parents, to meet the unique needs of children with disabilities, as defined by the commissioner, including:

A. Instruction conducted in the classroom, in the home, in hospitals and institutions and in other settings; and [2005, c. 662, Pt. A, §15 (NEW).]

B. Instruction in physical education. [2005, c. 662, Pt. A, §15 (NEW).]

[ 2005, c. 662, Pt. A, §15 (AMD) .]

6. Special education facility. "Special education facility" means a public or private school, or portion of a public or private school, intended for use in meeting the educational and related needs of children with disabilities.

[ 2005, c. 662, Pt. A, §15 (AMD) .]

7. State licensed agency. "State licensed agency" means an institution or facility licensed by the State to provide education, emotional or mental health services, alcohol or drug rehabilitation, boarding care or other child care services to a person between the ages of 5 and 20 years. It includes:

A. Facilities under Title 22, chapter 1661; and [2005, c. 662, Pt. A, §15 (AMD).]

B. Community mental health services under Title 34-B, chapter 3, subchapter 3. [2005, c. 662, Pt. A, §15 (AMD).]

C. [2005, c. 662, Pt. A, §15 (RP).]

D. [2005, c. 662, Pt. A, §15 (RP).]

[ 2005, c. 662, Pt. A, §15 (AMD) .]

8. Children's residential care facility. " Children's residential care facility" is a facility defined in Title 22, section 8101, subsection 4.

[ 2013, c. 179, §4 (AMD) .]

9. Special education program. A "special education program" is a full-time or part-time educational program designed to provide an equal educational opportunity to children with disabilities through the delivery of special education services by qualified individuals.

[ 2005, c. 662, Pt. A, §15 (AMD) .]

10. Special education services. "Special education services" are educational services provided by qualified individuals as defined by the commissioner. Special education services must be provided by qualified individuals employed or contracted by the school administrative unit.

[ 2005, c. 662, Pt. A, §15 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 624, §1 (AMD). 1987, c. 395, §A71 (AMD). 1999, c. 424, §§A2-4 (AMD). 1999, c. 721, §§1,2 (AMD). 1999, c. 721, §4 (AFF). 2003, c. 477, §6 (AMD). 2003, c. 676, §§1,2 (AMD). 2005, c. 662, §A15 (AMD). 2007, c. 430, §1 (AMD). 2011, c. 348, §3 (AMD). 2011, c. 477, Pt. F, §1 (AMD). 2011, c. 542, Pt. A, §21 (AMD). 2011, c. 655, Pt. OO, §§1-3 (AMD). 2011, c. 678, Pt. I, §1 (AMD). 2013, c. 179, §4 (AMD).



20-A §7002. Cooperation with federal programs (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2005, c. 662, §A16 (RP).



20-A §7003. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2005, c. 662, §A17 (RP).



20-A §7004. Cost-benefit analysis (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1997, c. 1, §20 (RAL). 1997, c. 308, §1 (NEW). 1997, c. 338, §1 (NEW). 2005, c. 662, §A18 (RP).



20-A §7005. Special education

(REALLOCATED FROM TITLE 20-A, SECTION 7004)

1. Rulemaking. The commissioner is authorized to adopt rules necessary for the administration of this chapter and chapters 303 and 305. These rules are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. The department shall identify in its regulatory agenda, when feasible, a proposed rule or provision of a proposed rule that is anticipated to be more stringent than the federal statute or regulation, if an applicable federal statute or regulation exists.

During the consideration of any proposed rule, when feasible, and using information available to it, the department shall identify provisions of the proposed rule that the department believes would impose a regulatory burden more stringent than the burden imposed by the corresponding federal statute or regulation, if such a federal statute or regulation exists, and explain in a separate section of the basis statement the justification for the difference between the agency rule and the federal statute or regulation.

[ 2005, c. 662, Pt. A, §19 (AMD) .]

SECTION HISTORY

RR 1997, c. 1, §20 (RAL). 2005, c. 662, §A19 (AMD).



20-A §7006. Responsibility

The Department of Education is designated as the state education agency responsible for carrying out the State's obligations under the federal Individuals with Disabilities Education Act, 20 United States Code, Section 1400 et seq., as amended. The department and every school administrative unit, intermediate educational unit, public school or other public agency that receives federal or state funds to provide early intervention or free, appropriate public education services to children with disabilities shall comply with the federal Individuals with Disabilities Education Act, as amended, and all federal regulations adopted under the Act. [2005, c. 662, Pt. A, §20 (NEW).]

SECTION HISTORY

2005, c. 662, §A20 (NEW).



20-A §7007. Related services

Related services must be provided by qualified individuals employed or contracted by the school administrative unit in accordance with rules adopted by the department pursuant to section 7005. [2011, c. 19, §1 (NEW).]

SECTION HISTORY

2011, c. 19, §1 (NEW).






Chapter 303: CHILDREN WITH DISABILITIES

Subchapter 1: GENERAL PROVISIONS

20-A §7201. Policy and purpose

The policy of the State for the education of children with disabilities is as follows. [2005, c. 662, Pt. A, §22 (AMD).]

1. Equal educational opportunities. All students must be provided with equal educational opportunities and all school administrative units shall provide equal educational opportunities for all children with disabilities.

[ 2005, c. 662, Pt. A, §22 (AMD) .]

2. Least restrictive education alternative.

[ 2005, c. 662, Pt. A, §22 (RP) .]

2-A. Natural or least restrictive environment. To the maximum extent appropriate:

A. Early intervention services must be provided in natural environments, including the home, and community settings in which children from birth to under 3 years of age without disabilities participate; and [2005, c. 662, Pt. A, §22 (NEW).]

B. Children with disabilities at least 3 years of age and under 20 years of age, including children in public or private institutions or other care facilities, must be educated with children without disabilities. Special classes, separate schooling or other removal of children with disabilities from the regular educational environment may occur only when the nature or severity of the disability of a child is such that education in regular classes with the use of supplementary aids and services cannot be achieved satisfactorily. [2005, c. 662, Pt. A, §22 (NEW).]

[ 2005, c. 662, Pt. A, §22 (NEW) .]

3. Students diagnosed as deaf. A student diagnosed as deaf must be educated with students without disabilities whenever possible and must be educated under the principle of the least restrictive educational environment as set forth in state laws and rules and federal laws and regulations.

[ 2005, c. 662, Pt. A, §22 (AMD) .]

4. Parent's right to be a member of the team. Parents, surrogate parents or guardians have the right to be a member of the team that will carry out duties and responsibilities in accordance with rules established by the commissioner.

[ 2005, c. 662, Pt. A, §22 (AMD) .]

5. Accessible instructional materials; visual impairment including blindness; Braille instruction. All students must have access to accessible instructional materials and may receive instruction in Braille as part of their individualized family service plans or individualized education programs. A student may not be denied the opportunity of instruction in Braille solely because the student has some remaining vision. If Braille is not provided to a child who is blind, the reason for not incorporating Braille in the individualized family service plan or individualized education program must be documented in the individualized family service plan or individualized education program. Accessible instructional materials and provisions for the accessibility of online learning programs for individuals with disabilities must be in alignment with the accessible instructional materials provisions of the federal Individuals with Disabilities Education Improvement Act of 2004, Public Law 108-446, 118 Stat. 2647 and in alignment with the universal design provisions of the 1998 amendments to the federal Higher Education Act of 1965, 20 United States Code, Chapter 28 contained in the federal Higher Education Amendments of 1998, Public Law 105-244, 112 Stat. 1581.

[ 2009, c. 508, §3 (AMD) .]

6. Participation in cocurricular activities. Eligibility for a child with a disability to participate in cocurricular activities may not be denied solely because the student is enrolled in a reduced course load when the reduced course load is due to the student's disability, as long as the student is satisfactorily completing the requirements of the educational components of an individualized family service plan or individualized education program and is otherwise in compliance with the program. If the student is not satisfactorily completing the educational components of an individualized family service plan or individualized education program or is not otherwise in compliance with the program, the student's eligibility may be determined in the same manner as the eligibility of a child without disabilities who is not satisfying the applicable academic standards.

[ 2007, c. 466, Pt. C, §7 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 292, §2 (AMD). 1995, c. 95, §1 (AMD). RR 2005, c. 2, §13 (COR). 2005, c. 662, §A22 (AMD). 2007, c. 466, Pt. C, §7 (AMD). 2009, c. 508, §3 (AMD).



20-A §7202. Duties of school administrative units

Each school administrative unit operating schools shall: [1981, c. 693, §§5, 8 (NEW).]

1. Identification. Identify all children within its jurisdiction who require special education;

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Records. Make and keep current records of children with disabilities within its jurisdiction, as required by rules established by the commissioner and institute procedures that guarantee the confidentiality of these records in accordance with state and federal law;

[ 2005, c. 662, Pt. A, §23 (AMD) .]

2-A. Assist advocates for developmentally disabled. Assist the advocacy agency designated under Title 5, section 19502 in conducting an investigation, pursuant to Title 5, section 19505, subsection 4, by providing access to relevant case records, notifying parents or guardians of these investigations and requesting parental consent for access to case records by the agency. Parents or guardians may refuse to consent to the examination of these records;

[ 2005, c. 662, Pt. A, §23 (AMD) .]

3. Diagnosis and evaluation. Provide the evaluations and assessments required by the federal Individuals with Disabilities Education Act, 20 United States Code, Section 1400 et seq., as amended, to plan and implement a special education program for children with disabilities at least 3 years of age and under 20 years of age within its jurisdiction;

[ 2005, c. 662, Pt. A, §23 (AMD) .]

4. Plan. Submit a plan for its special education programs to the commissioner for approval in accordance with rules established by the commissioner;

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Special education and early intervention services. Provide special education for each eligible child with a disability within its jurisdiction;

[ 2005, c. 662, Pt. A, §23 (AMD) .]

5-A. Diploma requirements. Award a high school diploma to each child with a disability who successfully meets the content standards of the system of learning results, in addition to any other diploma requirements applicable to all secondary school students pursuant to section 4722, as specified by the goals and objectives of the child's individualized education program;

[ 2005, c. 662, Pt. A, §23 (AMD) .]

6. Compliance. Provide the commissioner with the information the commissioner may require to determine compliance with this chapter;

[ 1983, c. 806, §63 (AMD) .]

7. Notice of parent's right to be a member of the team. Notify in writing the parent, surrogate parent or guardian of the child with a disability of that person's right to be a member of the team and place a copy of the notice in the student's permanent records;

[ 2005, c. 662, Pt. A, §23 (AMD) .]

8. Facility construction, renovation and repair. Seek approval in advance from the commissioner for construction, renovation or repair, with or aided by public funds, of facilities intended for the education of children with disabilities, or give assurances that other facilities in the school administrative unit are adequate to meet the needs of those students;

[ 2005, c. 662, Pt. A, §23 (AMD) .]

9. Securing parental permission. For the agency conducting studies pursuant to Title 5, chapter 511:

A. Assist the agency in its studies; and [1983, c. 327, §2 (NEW).]

B. Facilitate access to relevant case records by:

(1) Notifying parents or guardians of the study; and

(2) Requesting parental consent for the agency to have access to case records; [2011, c. 348, §4 (AMD); 2011, c. 363, §1 (AMD).]

[ 2011, c. 348, §4 (AMD); 2011, c. 363, §1 (AMD) .]

10. Department of Health and Human Services; authority to request convening of individualized education program team meeting. Notify in writing the individual designated by the Department of Health and Human Services that the Department of Health and Human Services has the authority to request the school administrative unit to convene an individualized education program team meeting and to attend and participate in any individualized education program team meetings concerning a child with a disability who is a state ward. The written notice must indicate the time and place of the individualized education program team meeting and a copy of the notice must be placed in the child's permanent record;

[ RR 2011, c. 1, §27 (COR) .]

11. Transitional services for students with disabilities. Plan, coordinate and implement services for students with disabilities who are in transition from school to community in accordance with rules adopted by the department. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A; and

(Subsection 11 as enacted by PL 2011, c. 363, §3 is REALLOCATED TO TITLE 20-A, SECTION 7202, SUBSECTION 12)

[ RR 2011, c. 1, §28 (COR) .]

12. (REALLOCATED FROM T. 20-A, §7202, sub-§11) Attorney's presence at team meeting. Provide that the school administrative unit may not have an attorney present at an individualized education program team meeting unless the school administrative unit has provided the parents of a child with a disability at least 7 days' written notice prior to the individualized education program team meeting that the school administrative unit will have an attorney present at the individualized education program team meeting. If the parent of a child with a disability has an attorney present at the individualized education program team meeting, the school administrative unit may have an attorney present without providing prior written notice.

[ RR 2011, c. 1, §29 (RAL) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 327, §§1,2 (AMD). 1983, c. 539, §1 (AMD). 1983, c. 806, §63 (AMD). 1989, c. 857, §§53-55 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 446, §7 (AMD). 2005, c. 662, §A23 (AMD). RR 2011, c. 1, §§27-29 (COR). 2011, c. 348, §§4-6 (AMD). 2011, c. 363, §§1-3 (AMD).



20-A §7203. Medical examination or treatment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2005, c. 662, §A24 (RP).



20-A §7204. Duties of the commissioner

The commissioner: [1981, c. 693, §§5, 8 (NEW).]

1. Related services. Shall provide, or cause to be provided by administrative units operating schools, all related services, as defined in rules the commissioner establishes, required by a child with a disability so that the child may benefit from equal educational opportunities;

[ 2005, c. 662, Pt. A, §25 (AMD) .]

2. State plan. Shall make and annually review a state plan for education of all children with disabilities in the State. The State's plan may not require services that exceed minimum federal requirements. The plan must be available to the public on request. The department is the entity responsible for assigning financial responsibility among appropriate agencies as required under Part C of the federal Individuals with Disabilities Education Act, 20 United States Code, Section 1401 (8), Section 1412 (a)(12)(A,B,C) and Section 1435 (a)(10)(C) and continues to serve pursuant to Section 1435 (a)(10) as the single line of responsibility for carrying out the general administration and supervision of programs and activities receiving assistance under Part C of the federal Individuals with Disabilities Education Act and the monitoring of programs and activities used to carry out that Part;

[ 2005, c. 662, Pt. A, §25 (AMD) .]

3. School year. May approve special education programs for:

A. The usual public school year as defined in section 4801, subsection 1; [1981, c. 693, §§5, 8 (NEW).]

B. An extended school year; or [1981, c. 693, §§5, 8 (NEW).]

C. Other periods the commissioner determines appropriate; [1983, c. 806, §64 (AMD).]

[ 1983, c. 806, §64 (AMD) .]

4. Program approval. Shall approve plans for all early intervention and special education programs. The criteria for approval must include:

A. Requirements for admission; [1981, c. 693, §§5, 8 (NEW).]

B. Qualification or certification of staff; [1981, c. 693, §§5, 8 (NEW).]

C. Plan of instruction; [1981, c. 693, §§5, 8 (NEW).]

D. Adequacy of facilities; [1981, c. 693, §§5, 8 (NEW).]

E. Adequacy of supportive services; [1981, c. 693, §§5, 8 (NEW).]

F. Professional supervision; and [1981, c. 693, §§5, 8 (NEW).]

G. Teacher-student ratio; [2005, c. 662, Pt. A, §25 (AMD).]

[ 2005, c. 662, Pt. A, §25 (AMD) .]

5. Due process. Shall:

A. Adopt or amend rules to assure and protect the rights of due process for children with disabilities; and [2005, c. 662, Pt. A, §25 (AMD).]

B. Inform and train each school administrative unit on the rights of children with disabilities to due process under state laws and rules and federal law and regulations; and [2005, c. 662, Pt. A, §25 (AMD).]

[ 2005, c. 662, Pt. A, §25 (AMD) .]

6. Technical assistance. May, on the request of a school administrative unit, provide technical assistance in the formulation of a plan or subsequent report required of all administrative units. Assistance may not be designed to transfer the responsibility for or actual development of the plan or report.

[ 2005, c. 662, Pt. A, §25 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §64 (AMD). 2005, c. 662, §A25 (AMD).



20-A §7205. Review and assistance

It is the intent of the Legislature that a representative of the commissioner visit special education programs for the purpose of review and assistance and as necessary to comply with federal general supervision requirements. Nothing in this section prohibits a school administrative unit from requesting that a representative of the commissioner visit a particular special education program for the purpose of review and assistance whenever necessary. The commissioner shall comply with each request in a timely fashion. [2009, c. 508, §4 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 395, §A72 (AMD). 2009, c. 508, §4 (AMD).



20-A §7206. Investigation of noncompliance

The following provisions apply to an investigation of noncompliance with this chapter. [1981, c. 693, §§5, 8 (NEW).]

1. Complaint. An interested party may file with the commissioner a written complaint alleging that a school administrative unit or private school serving children with disabilities has failed to comply with this chapter. The complaint must allege a violation that occurred not more than one year prior to the date that the complaint is received or the complaint must request compensatory services for a violation that occurred not more than 2 years prior to the date the complaint is received.

[ 2009, c. 571, Pt. U, §1 (AMD) .]

1-A. Determination of jurisdiction.

[ 1993, c. 483, §1 (RP) .]

1-B. Notification.

[ 1993, c. 483, §1 (RP) .]

2. Investigation; written report. The commissioner shall initiate, and complete within 60 days, an investigation and a written report.

A. [1993, c. 483, §2 (RP).]

B. [1993, c. 483, §2 (RP).]

[ 1993, c. 483, §2 (AMD) .]

3. Post-investigation procedure.

[ 1993, c. 483, §3 (RP) .]

4. Appeal.

[ 2005, c. 70, §1 (RP) .]

5. Enforcement. If the unit fails to comply with the commissioner's order, the commissioner:

A. May withhold financial aid from the school administrative unit until it complies with the commissioner's order; and [1983, c. 862, §60 (AMD).]

B. Shall refer the matter to the Attorney General, who shall take appropriate action to bring the school administrative unit into compliance. [1981, c. 693, §§5, 8 (NEW).]

[ 1983, c. 862, §60 (AMD) .]

6. Additional remedies. The remedies provided in this section are in addition to any other remedy in law or equity.

[ 1981, c. 693, §§5, 8 (NEW) .]

7. Complaint investigators; immunity. The State shall train complaint investigators. For the purposes of this section, while carrying out their official duties, complaint investigators are considered state employees and are entitled to the immunity provided state employees under the Maine Tort Claims Act.

[ 1999, c. 424, Pt. A, §7 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 130, §§1,2 (AMD). 1983, c. 806, §§65,66 (AMD). 1983, c. 862, §60 (AMD). 1989, c. 69, §§1-4 (AMD). 1993, c. 483, §§1-4 (AMD). 1999, c. 424, §§A5-7 (AMD). 2005, c. 70, §1 (AMD). 2005, c. 662, §A26 (AMD). 2009, c. 571, Pt. U, §1 (AMD).



20-A §7207. Hearing procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 318, §2 (RP).



20-A §7207-A. Surrogate parents

1. Rules. The commissioner shall adopt rules to determine when a surrogate parent is needed and the criteria for selection of a surrogate parent.

[ 1989, c. 857, §56 (NEW) .]

2. Objection to appointments. When a child with a disability is a state ward and the Department of Health and Human Services has notified the school administrative unit and the Department of Education that the Department of Health and Human Services objects to the appointment of the foster parent as the surrogate parent, the foster parent may not be automatically appointed to serve as surrogate parent for the child with a disability. When a child with a disability is a state ward and the Department of Health and Human Services objects to the appointment of the foster parent as the surrogate parent, the Department of Health and Human Services shall recommend to the Department of Education an individual to serve as surrogate parent.

[ 2005, c. 662, Pt. A, §27 (AMD) .]

SECTION HISTORY

1985, c. 318, §3 (NEW). 1989, c. 700, §B46 (AMD). 1989, c. 857, §56 (RPR). 2003, c. 689, §B6 (REV). 2005, c. 662, §A27 (AMD).



20-A §7207-B. Due process hearings

The following provisions apply to due process hearings. [1985, c. 318, §3 (NEW).]

1. Rules. The commissioner shall adopt rules governing the procedures for conducting due process hearings. The rules shall include:

A. A maximum period within which a parent, surrogate parent, guardian or administrative unit may exercise the rights listed in subsection 2; [1985, c. 318, §3 (NEW).]

B. A maximum time within which a final decision must be issued by the hearing officer; [1985, c. 318, §3 (NEW).]

C. The use of mediation; [1999, c. 424, Pt. A, §8 (AMD).]

D. The procedures for conducting the hearings; and [1999, c. 424, Pt. A, §8 (AMD).]

E. The procedures for determining the award of attorney's fees consistent with the requirements of the federal Individuals with Disabilities Education Act. [1999, c. 424, Pt. A, §9 (NEW).]

[ 1999, c. 424, Pt. A, §§8, 9 (AMD) .]

2. Request for hearing. The parent, surrogate parent, guardian or administrative unit may:

A. Request the commissioner to appoint an impartial hearing officer who shall conduct a hearing regarding the identification, evaluation and educational program of the student and shall make findings of fact and issue a decision; and [1985, c. 318, §3 (NEW).]

B. Appeal the decision of the hearing officer to the Superior Court or to a United States District Court. [1985, c. 318, §3 (NEW).]

[ 1985, c. 318, §3 (NEW) .]

3. Subpoenas. The commissioner may issue subpoenas in the name of the department to require the attendance and testimony of the witnesses and the production of any evidence relating to any issue or fact in the due process hearing as requested by any party to the hearing. Any fees for attendance and travel required by the witnesses shall be the responsibility of the party seeking the subpoena. The issuance of subpoenas shall conform in all other ways to the requirements of the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV.

[ 1989, c. 502, Pt. A, §56 (AMD) .]

3-A. Notice to local school units.

[ 2005, c. 662, Pt. A, §28 (RP) .]

4. Hearing officers, immunity. The State shall ensure that impartial hearing officers meet the criteria contained in the federal Individuals with Disabilities Education Act, 20 United States Code, Section 1400 et seq., as amended. For purposes of the Maine Tort Claims Act only, Title 14, chapter 741, hearing officers, while they are carrying out their official duties as hearing officers, are considered state employees and are entitled to the immunity provided state employees under the Maine Tort Claims Act.

[ 2005, c. 662, Pt. A, §29 (AMD) .]

SECTION HISTORY

1985, c. 318, §3 (NEW). 1985, c. 797, §41 (AMD). 1989, c. 502, §A56 (AMD). 1997, c. 441, §1 (AMD). 1999, c. 424, §§A8,9 (AMD). 2005, c. 662, §§A28,29 (AMD).



20-A §7207-C. Mediations

The following provisions apply to mediations. [1999, c. 424, Pt. A, §10 (NEW).]

1. Rules. The commissioner shall adopt rules governing the procedures for conducting mediations. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 424, Pt. A, §10 (NEW) .]

2. Request for mediation. A parent, surrogate parent, guardian or school administrative unit may request the appointment of a mediator to conduct a mediation to resolve a dispute between the parent, surrogate parent or guardian and the school.

[ 1999, c. 424, Pt. A, §10 (NEW) .]

3. Mediators; immunity. The State shall train impartial mediators. For the purposes of this section, while carrying out their official duties, mediators are considered state employees and are entitled to the immunity provided state employees under the Maine Tort Claims Act.

[ 1999, c. 424, Pt. A, §10 (NEW) .]

SECTION HISTORY

1999, c. 424, §A10 (NEW).



20-A §7208. Savings provision

Nothing contained in this chapter shall be construed to prevent or impair the administration or enforcement of any other law of the State. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §7209. General administration and supervision

1. Department of Education. The department shall serve as the lead agency for the statewide system pursuant to 20 United States Code, Section 1435, including the identification and coordination of all available resources within the State for services to eligible children from birth to under 3 years of age, and shall exercise general supervisory authority over child find as provided in 20 United States Code, Section 1412 (a) (3) and the provision of a free, appropriate public education to children at least 3 years of age and under 6 years of age.

A. The commissioner is responsible for developing and adopting rules necessary to carry out the provisions of the federal Individuals with Disabilities Education Act, Part B, Section 619 and Part C, 20 United States Code, Section 1400 et seq. [2011, c. 655, Pt. OO, §4 (AMD).]

B. [2007, c. 307, §1 (AMD); MRSA T. 20-A, §7209, sub-§1, ¶B (RP).]

B-1. The commissioner or the commissioner's designee is responsible for developing and implementing a funding mechanism for the operation of the state intermediate educational unit established pursuant to subsection 3 and the delivery of services to eligible children with disabilities from birth to under 6 years of age. [2011, c. 655, Pt. OO, §4 (NEW).]

C. The commissioner or the commissioner's designee is responsible for ensuring legal and policy compliance throughout the early childhood special education program by reviewing or performing regular audits of program records. [2005, c. 662, Pt. A, §30 (NEW).]

D. The commissioner or the commissioner's designee is responsible for ensuring fiscal compliance throughout the early childhood special education program by reviewing or performing regular audits of program records. [2005, c. 662, Pt. A, §30 (NEW).]

E. The department shall develop a corrective action plan with timelines to achieve compliance with federal or state law. The department shall report at least quarterly to the state interagency coordinating council described in 20 United States Code, Section 1441, to the state advisory panel described in 34 Code of Federal Regulations, Sections 300.167 to 300.169 and to other advisory bodies that may be appropriate about individual regional sites that are under a corrective action plan. These reports must describe any progress or slippage by individual regional sites in meeting compliance requirements. For an individual regional site under a corrective action plan, the reports must describe how long the department expects the regional site to remain under a corrective action plan. [2011, c. 655, Pt. OO, §4 (AMD).]

[ 2011, c. 655, Pt. OO, §4 (AMD) .]

2. State-level advisory committee.

[ 2007, c. 307, §2 (AMD); MRSA T. 20-A, §7209, sub-§2 (RP) .]

3. State intermediate educational unit establishment; administrative functions. The commissioner shall establish and supervise the state intermediate educational unit. The state intermediate educational unit is established as a body corporate and politic and as a public instrumentality of the State for the purpose of conducting child find activities as provided in 20 United States Code, Section 1412 (a) (3) for children from birth to under 6 years of age, ensuring the provision of early intervention services for eligible children from birth to under 3 years of age and ensuring a free, appropriate public education for eligible children at least 3 years of age and under 6 years of age. The state intermediate educational unit shall perform the following statewide coordination and administration functions:

A. Establish standard policies and procedures for a statewide salary and benefits administration system, including personnel classifications, position descriptions and salary ranges, and a standard package of health, retirement and other fringe benefits for Child Development Services System personnel, beginning in fiscal year 2006-07; [2011, c. 655, Pt. OO, §4 (AMD).]

B. Develop a statewide salary and benefits administration system and perform the payroll functions for Child Development Services System personnel; [2005, c. 662, Pt. A, §30 (NEW).]

B-1. Bargain collectively under Title 26, chapter 9-A if the employees of the regional sites choose to be represented by an agent for purposes of collective bargaining. In such circumstances, the state intermediate educational unit must be considered the public employer for purposes of collective bargaining; [2007, c. 307, §3 (NEW).]

C. Establish a centralized system for statewide fiscal administration to be implemented by September 1, 2006. The state intermediate educational unit shall establish internal controls and implement accounting policies and procedures in accordance with standards set forth by the State Controller; [2005, c. 662, Pt. A, §30 (NEW).]

D. Develop and implement a centralized data management system to be fully operational beginning July 1, 2007; [2005, c. 662, Pt. A, §30 (NEW).]

E. Establish a standard, statewide template for regional site contracts with therapeutic service providers, including policies and procedures for the review of contracts, beginning in fiscal year 2006-07; [2011, c. 655, Pt. OO, §4 (AMD).]

F. Refine program accountability standards for compliance with federal mandates, including the development of a performance review system to monitor and improve regional site performance through the use of efficiency ratings aligned with the accountability standards and through a compliance plan that requires the regional site to address the unmet needs of eligible children in accordance with specific targets and time frames; [2011, c. 655, Pt. OO, §4 (AMD).]

G. Design and implement a statewide plan to provide professional development and training to Child Development Services System personnel; [2007, c. 307, §3 (AMD).]

H. Employ professional and other personnel at the state level and at the regional sites, including those necessary to ensure the implementation of the centralized fiscal and data management systems. All state intermediate educational unit employees are employees for the purposes of the Maine Tort Claims Act; and [2011, c. 655, Pt. OO, §4 (AMD).]

I. Enter into contracts, leases and agreements and any other instruments and arrangements that are necessary, incidental or convenient to the performance of its duties and the execution of its powers under this chapter. [2007, c. 307, §3 (NEW).]

[ 2011, c. 655, Pt. OO, §4 (AMD) .]

3-A. State intermediate educational unit; program functions. The state intermediate educational unit established pursuant to subsection 3, through a network of regional sites as appropriate, shall:

A. Engage in child find activities as required by the federal Individuals with Disabilities Education Act, 20 United States Code, Section 1400 et seq.; [2011, c. 655, Pt. OO, §4 (NEW).]

B. Engage in child count activities as required by the federal Individuals with Disabilities Education Act, 20 United States Code, Section 1400 et seq.; [2011, c. 655, Pt. OO, §4 (NEW).]

C. Engage in appropriate data collection, training, staff development and direct service provision to eligible children with disabilities, from birth to under 3 years of age, in accordance with Part C of the federal Individuals with Disabilities Education Act, 20 United States Code, Section 1400 et seq.; [2011, c. 655, Pt. OO, §4 (NEW).]

D. Ensure that eligible children with disabilities, from birth to under 3 years of age, receive early intervention services, in accordance with the payment provisions established by the State; [2011, c. 655, Pt. OO, §4 (NEW).]

E. Ensure that eligible children with disabilities, from 3 years of age to under 6 years of age, receive free, appropriate public education services; [2011, c. 655, Pt. OO, §4 (NEW).]

F. Coordinate with eligible families the development of individualized family service plans for children with disabilities from birth to 2 years of age or coordinate an individualized education program for a child 3 years of age to under 6 years of age; and [2011, c. 655, Pt. OO, §4 (NEW).]

G. Ensure that children from birth until 6 years of age who are referred to the Child Development Services System also receive appropriate referrals for support outside of the system, including appropriate public and private programmatic resources, regardless of a child's eligibility for early intervention or free, appropriate public education. [2011, c. 655, Pt. OO, §4 (NEW).]

[ 2011, c. 655, Pt. OO, §4 (NEW) .]

4. Director of early childhood special education. The commissioner shall appoint and supervise a director of early childhood special education. The director has the following powers and duties:

A. To administer the state intermediate educational unit established under subsection 3 and programs established pursuant to subsection 3-A. The director shall develop operating policies and establish organizational and operational procedures that include supervision, monitoring, data and accountability structures; [2013, c. 338, §1 (AMD).]

A-1. To oversee the operation of the regional sites; [2011, c. 655, Pt. OO, §4 (NEW).]

B. To develop statewide policies and procedures for carrying out federal and state laws and rules relating to child find, early intervention services and the provision of a free, appropriate public education to children from birth to under 6 years of age; [2007, c. 450, Pt. A, §1 (AMD).]

C. To provide training in federal and state laws, regulations, rules and policies relating to child find as provided in 20 United States Code, Section 1412 (a) (3), early intervention services and the provision of a free, appropriate public education to children from birth to under 6 years of age and to conduct regular file reviews to determine compliance with federal and state laws, regulations, rules and policies and conduct training and provide technical assistance where deficiencies are found; [2013, c. 338, §1 (AMD).]

D. [2013, c. 338, §1 (RP).]

E. To report annually by February 15th to the joint standing committee of the Legislature having jurisdiction over education and cultural affairs, the joint standing committee of the Legislature having jurisdiction over health and human services matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs on the performance of the Child Development Services System. This report must be posted on the publicly accessible website of the department. The report must include:

(1) The following financial information for the Child Development Services System in total and separately for the services provided to eligible children from birth to under 3 years of age and at least 3 years of age and under 6 years of age when the information can be separated for these age categories:

(a) Actual expenditures compared to the budget for each of the last 3 fiscal years for each regional site, the central office and the total Child Development Services System by function, including case management, direct services and administration;

(b) Actual expenditures compared to the budget for each of the last 3 fiscal years for each regional site, the central office and the total Child Development Services System by expense type, including salaries, benefits, contracted services and transportation;

(c) Actual revenues received compared to the budget for each of the last 3 fiscal years by revenue source; and

(d) The total dollar value of MaineCare claims paid through the Department of Health and Human Services for each of the last 3 fiscal years for services provided pursuant to children's individualized education programs or individualized family service plans that were billed directly to the MaineCare program by contracted service providers;

(2) The following data for the Child Development Services System in total and separately for the services provided to eligible children from birth to under 3 years of age and at least 3 years of age and under 6 years of age, including descriptions of any notable variations in these data among regional sites and any notable year-to-year trends over the past 5 years:

(a) The number of children referred to the Child Development Services System in the prior year by referral source, including the screening programs in Title 22, sections 1532, 8824 and 8943, and the percentage of children referred found eligible for services;

(b) The number of children who entered the Child Development Services System in the prior year, categorized by primary disability;

(c) The number of children who exited the Child Development Services System in the prior year, categorized by primary disability and the reason for exit;

(d) The number of children who transitioned in the prior year from early intervention services for children from birth to under 3 years of age to special education and related services for children at least 3 years of age and under 6 years of age;

(e) The unduplicated count of children who received direct services as of December 1st in the prior year;

(f) The number of children who received direct services in the prior year by regional site and in total for the Child Development Services System, categorized by primary disability;

(g) For each primary disability category, the number of children who received, in the prior year, each primary type of therapy or service;

(h) The percentage of children who received direct services in the prior year who had MaineCare coverage for all or some of the services specified in their individualized education programs or individualized family service plans and the percentage of children who received direct services in the prior year who had private insurance coverage for all or some of the services specified in their individualized education programs or individualized family service plans;

(i) Beginning January 1, 2015, the number of children who received direct services in the prior year who were born in the State and the number of children who received direct services in the prior year who were born in the State and who were delivered at home;

(j) Beginning January 1, 2015, the total number of children who were referred in the prior year for support outside of the Child Development Services System under subsection 3-A, paragraph G and the number of children who received direct services in the prior year who were referred for support outside of the Child Development Services System under subsection 3-A, paragraph G; and

(k) Beginning January 1, 2015, the number of children who received direct services in the prior year who received all of the services in their individualized family service plan or individualized education program and the number of children who received direct services in the prior year who received less than 90% of the services in their individualized family service plan or individualized education program;

(3) A listing of the regional sites and their locations and the following data for the Child Development Services System in total and by regional site, including descriptions of any notable variations in these statistics among regional sites and any notable year-to-year trends over the past 5 fiscal years:

(a) The total number of employees by function and the number of new employees hired in the prior fiscal year by function;

(b) The number of private providers that contracted with the Child Development Services System to provide direct services, including transportation services, and the number of contracted providers delivering each type of service in the prior fiscal year;

(c) The number of children who received direct services provided by Child Development Services System employees in the prior fiscal year and the number of children who received direct services provided by contracted private providers in the prior fiscal year;

(d) The number of preschool or day care programs operated by each regional site, the average enrollment in each program, the percentage of enrollees that are children receiving services under individualized education programs or individualized family service plans and expenses and revenues for the prior fiscal year associated with the programs in each site; and

(e) The number of children who received direct services in the prior fiscal year while placed in preschool programs operated by public school systems;

(4) Statistics and analysis of the following Child Development Services System performance measures for the prior fiscal year, including descriptions of any notable variations in these measures among regional sites and any notable year-to-year trends over the past 5 fiscal years:

(a) Measures of compliance with key federal requirements related to timeliness, quality and effectiveness of service as set out in required annual federal reporting under the federal Individuals with Disabilities Education Act;

(b) Measures of compliance with key state requirements related to timeliness, quality and effectiveness of service as set out in statute and rules;

(c) Measures of productivity for Child Development Services System employees providing case management and direct services to children;

(d) Measures of per unit costs, including the average cost of delivered services per child by primary disability type, the average cost per unit of each type of therapy or service delivered by Child Development Services System staff and the average cost per unit of each type of therapy or service delivered by contracted providers;

(e) Beginning January 1, 2015, the average age, both in aggregate and by primary disability type, at which children who were born in the State began receiving services from the Child Development Services System and the average age, both in aggregate and by primary disability type, at which children who were born in the State and who were delivered at home began receiving services from the Child Development Services System; and

(f) Any other performance goals and measures established by the Child Development Services System to monitor effectiveness, efficiency and the cost of the Child Development Services System, which may include results of surveys of parents and guardians on the quality and effectiveness of services;

(5) Beginning January 1, 2015, a report by each regional site in the Child Development Services System demonstrating trends of Child Development Services System employee costs and the results of coordination, utilization and development of services with a broad base of community resources, including private providers and public schools, midwives, resources from other agencies and other resources serving families and children from birth to under 6 years of age, consistent with the provisions of Title 22, section 3571, subsection 3; and

(6) A description of current and emerging trends and challenges that are having an effect on or are expected to have an effect on costs, services or service delivery methods of the Child Development Services System; and [2013, c. 338, §1 (NEW).]

F. To provide the following data by the 20th day of each month to the Office of Fiscal and Program Review, either in a monthly report or by providing the office electronic access to the computer systems and applications by which the raw data are stored, for each regional site and the central office:

(1) Monthly actual and budgeted revenue by funding source for the prior month; and

(2) Monthly actual and budgeted expenditures by funding source and by expenditure category for the prior month. [2013, c. 338, §1 (NEW).]

For the purposes of this subsection, "direct services" includes evaluations; therapies; special instruction; the use of specially designed materials for instruction, screening and testing; the use of assistive technology devices; and transportation and use of physical space associated with providing other direct services.

[ 2013, c. 338, §1 (AMD) .]

5. Regional site board of directors.

[ 2011, c. 655, Pt. OO, §4 (RP) .]

6. Regional site board of directors; annual entitlement plan; site budget approval.

[ 2011, c. 655, Pt. OO, §4 (RP) .]

7. Regional site; administration.

[ 2011, c. 655, Pt. OO, §4 (RP) .]

8. Regional site; duties and obligations.

[ 2011, c. 655, Pt. OO, §4 (RP) .]

SECTION HISTORY

2005, c. 662, §A30 (NEW). RR 2007, c. 1, §9 (COR). 2007, c. 307, §§1-7 (AMD). 2007, c. 450, Pt. A, §§1-6 (AMD). 2007, c. 530, §1 (AMD). 2007, c. 572, Pt. B, §§1-4 (AMD). 2011, c. 655, Pt. OO, §4 (AMD). 2013, c. 338, §1 (AMD).



20-A §7210. Conflict of interest

Notwithstanding Title 5, section 18, subsection 1, paragraph B, all members of the state-level advisory committee established under section 7209, subsection 2 and all employees, contractors, agents and other representatives of the state intermediate educational unit are deemed executive employees solely for purposes of Title 5, section 18. The department shall provide training to participants to ensure compliance with conflict of interest requirements. [2005, c. 662, Pt. A, §30 (NEW).]

SECTION HISTORY

2005, c. 662, §A30 (NEW).






Subchapter 2: PROGRAMS

20-A §7251. Local special education programs

A school administrative unit may establish an appropriate special education program. [1987, c. 395, Pt. A, §73 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 395, §A73 (AMD).



20-A §7251-A. Local special education services; related services

A school administrative unit may offer or contract for special education services. A school administrative unit may also offer or contract for related services in accordance with rules adopted by the department pursuant to section 7005. [2011, c. 19, §2 (AMD).]

SECTION HISTORY

1987, c. 395, §A74 (NEW). 2011, c. 19, §2 (AMD).



20-A §7252. Contractual programs; approval (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 395, §A75 (RP).



20-A §7252-A. Early intervention; special education programs; approval

Early intervention and special education programs may be established for the delivery of early intervention and special education services to children with disabilities in accordance with section 7204, subsection 4. An early intervention program may be provided by an intermediate educational unit, an approved private school or a state licensed agency. A special education program may be offered by a school administrative unit, an approved private school or a state licensed agency. All early intervention and special education programs offered by approved private schools or state licensed agencies must: [2005, c. 662, Pt. A, §31 (AMD).]

1. Supervision. Be provided under the supervision of the school administrative unit responsible for the education of the child with a disability enrolled in the program;

[ 2005, c. 662, Pt. A, §31 (AMD) .]

2. Description. Be described in a master contractual agreement between the agency or private school and the commissioner; and

[ 1987, c. 395, Pt. A, §76 (NEW) .]

3. Approval. Be approved in advance of the enrollment of any child with a disability.

[ 2005, c. 662, Pt. A, §31 (AMD) .]

SECTION HISTORY

1987, c. 395, §A76 (NEW). 2005, c. 662, §A31 (AMD).



20-A §7252-B. Early intervention; special education services; approval

The commissioner shall adopt or amend rules to define allowable early intervention and special education services and the qualifications of individuals who provide early intervention or special education services. Each intermediate educational unit, approved private school or state licensed agency providing early intervention services shall submit a report at such time and in such form as the commissioner may require. Each school administrative unit, approved private school or state licensed agency providing special education services shall submit a report at such time and in such form as the commissioner may require. [2005, c. 662, Pt. A, §32 (AMD).]

SECTION HISTORY

1987, c. 395, §A76 (NEW). 2005, c. 662, §A32 (AMD).



20-A §7253. Regional programs; approval

Two or more school administrative units may enter into cooperative agreement to provide regional special education programs and support services. [1981, c. 693, §§ 5, 8 (NEW).]

1. General criteria. Programs and services established through this agreement shall meet the requirements set forth in section 7204, subsection 4.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Special provisions. A program shall specify that:

A. One of the school administrative units shall serve as fiscal agent; [1981, c. 693, §§ 5, 8 (NEW).]

B. No requirement exists for separate budget approval and taxation; and [1981, c. 693, §§ 5, 8 (NEW).]

C. School construction may not be proposed for special education purposes. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Plan. A plan for a regional program shall be subject to approval by the commissioner prior to its implementation. The plan shall specify:

A. The objectives and functions to be performed by the regional program; [1981, c. 693, §§ 5, 8 (NEW).]

B. The method of fiscal operation and cost sharing; [1981, c. 693, §§ 5, 8 (NEW).]

C. The method of entering into and withdrawing from the agreement; [1981, c. 693, §§ 5, 8 (NEW).]

D. The method of administering the regional program; [1981, c. 693, §§ 5, 8 (NEW).]

E. The method of involving parent and community participation; and [1981, c. 693, §§ 5, 8 (NEW).]

F. The school administrative unit that shall act as fiscal agent for the regional program. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Funding. The regional program shall be supported by funds included in the special education appropriations of each of the member school administrative units.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §7254. Contractual programs for nonresident children

Another state, subdivision or private person, firm or agency may contract with a private school in this State to provide special education for children who are not residents of this State. A program for these nonresident children shall be subject to approval by the commissioner only with respect to the requirements of section 7204, subsection 4. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §7255. Other programs

In addition to, or in place of, those methods listed in this chapter, a school administrative unit may make other provisions, subject to approval in advance by the commissioner, to ensure the education of all children with disabilities. [2005, c. 662, Pt. A, §33 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2005, c. 662, §A33 (AMD).



20-A §7256. State licensed agencies

A special education facility may be operated in conjunction with or as a part of a state licensed agency. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §7257. General supervision

All educational programs for children with disabilities within the State, including all such programs administered by any other state or local agency, are under the general supervision of the commissioner. [2005, c. 662, Pt. A, §34 (AMD).]

SECTION HISTORY

1983, c. 64, (NEW). 2005, c. 662, §A34 (AMD).



20-A §7258. Transition to adult services

1. Attendance at pupil evaluation team meetings. Annually, representatives from appropriate state service agencies, as determined by the pupil evaluation team of the school administrative unit, and in accordance with special education rules, shall designate a transition contact person to participate in transition planning for students with disabilities. The transition contact person shall attend pupil evaluation team meetings or provide relevant information to the pupil evaluation team for transition planning purposes. This requirement applies to students with disabilities who have attained 16 years of age, or 14 years of age when determined by the pupil evaluation team to be appropriate.

[ 1997, c. 345, §1 (NEW) .]

1-A. Care manager. Within 2 years before the date that a student with an intellectual disability, serious emotional disturbance or other developmental disabilities will graduate or finish school, the Department of Health and Human Services, in consultation with the pupil evaluation team of the school administrative unit, shall designate a case manager to participate in transition planning for that student. The case manager shall convene an adult services transition team, ensure interagency coordination and access to adult services, serve as a single contact person for the student transitioning into the adult services and attend pupil evaluation team meetings or provide relevant information to the pupil evaluation team for transition planning purposes.

[ 2011, c. 542, Pt. A, §22 (AMD) .]

1-B. Annual report. Beginning January 1, 1999 and annually thereafter, the department, in conjunction with the Department of Health and Human Services, shall report to the joint standing committee of the Legislature having jurisdiction over health and human services matters and to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs regarding transition planning for the adult services system and the number of persons 16 years of age or older on waiting lists for services for persons with autism or intellectual disabilities provided by or under the authority of the department and the Department of Health and Human Services.

[ 2011, c. 542, Pt. A, §22 (AMD) .]

2. Documentation. Annually, the transition planning team shall complete documentation that estimates the amount and type of anticipated services the pupil will require upon aging out or graduation and submit this annual documentation to the Department of Education. The department shall transmit the data to the appropriate state service agency.

[ 1997, c. 345, §1 (NEW) .]

3. Budget. State service agencies shall show evidence of having used the documentation completed pursuant to subsection 2 to develop their biennial budget beginning with the biennium ending June 30, 1999.

[ 1997, c. 345, §1 (NEW) .]

SECTION HISTORY

1997, c. 345, §1 (NEW). 1997, c. 778, §1 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 542, Pt. A, §22 (AMD).






Subchapter 3: FINANCES

20-A §7301. State aid

1. State aid. The State shall provide financial aid to school administrative units for special education programs.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Contributions. The commissioner may receive contributions and donations to be used with appropriations to carry out this chapter.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §7302. Tuition rates

Tuition rates for school administrative units, private special education programs, private general purpose facilities and nonresident children shall be as follows. [1981, c. 693, §§5, 8 (NEW).]

1. School administrative units. A school administrative unit operating a full-time special education program and accepting students on a tuition basis shall compute a tuition rate. The tuition rate shall not exceed the actual per student cost incurred in operation of the special education program. The commissioner shall adopt or amend rules to define allowable expenditures used to determine the per student cost.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Private special education facilities; private general purpose agencies. Private agencies that operate facilities that exclusively serve children with disabilities and private general purpose agencies that receive state aid for special education programs shall comply with the following in computing tuition rates.

A. All tuition rates are subject to approval by the commissioner. [2005, c. 153, §6 (AMD).]

B. The tuition rates may not exceed the actual per student cost incurred in the operation during the preceding school year. [2005, c. 153, §6 (AMD).]

C. The commissioner shall adopt or amend rules to define allowable expenditures used to determine per student costs. [1981, c. 693, §§5, 8 (NEW).]

D. An agency shall file an annual financial report detailing the allowable expenditures and the computation of the tuition rate at such time and in the form the commissioner may require. [1983, c. 278, §2 (AMD).]

E. Increases in the tuition rate from one year to the next may not exceed the tuition rate established through negotiation unless evidence is presented to the commissioner that a hardship will exist if a higher rate of increase is not approved, and this evidence is determined sufficient by the commissioner. [2005, c. 153, §6 (AMD).]

F. The commissioner shall establish a tuition rate for new special education programs in special purpose private schools and private general purpose agencies based on the estimated allowable costs of these schools. [2005, c. 153, §6 (AMD).]

[ 2005, c. 662, Pt. A, §35 (AMD) .]

3. Private general purpose facilities.

[ 2005, c. 153, §7 (RP) .]

4. Exempted private agencies. This section shall not apply to and the commissioner shall have no authority over tuition rates charged for special education programs by private agencies where the tuition is not paid, reimbursed or otherwise funded in whole or in part by this State.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 278, §2 (AMD). 1997, c. 736, §1 (AMD). 2005, c. 153, §§6,7 (AMD). 2005, c. 662, §A35 (AMD).









Chapter 304: MAINE EDUCATIONAL CENTER FOR THE DEAF AND HARD OF HEARING AND THE GOVERNOR BAXTER SCHOOL FOR THE DEAF

20-A §7401. School established

The Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf is established as a public school pursuant to this chapter for the purpose of educating deaf and hard-of-hearing students. The school is a body politic and corporate and is an instrumentality and agency of the State. The exercise by the school of the powers conferred by this chapter is the performance of an essential public function by and on behalf of the State. [2005, c. 279, §6 (AMD).]

SECTION HISTORY

1995, c. 676, §5 (NEW). 1995, c. 676, §13 (AFF). 1999, c. 775, §1 (AMD). 2005, c. 279, §6 (AMD).



20-A §7402. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 676, §5 (NEW); 1995, c. 676, §13 (AFF).]

1. School. "School" means the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf established under this chapter, including the center school located at Mackworth Island known as the Governor Baxter School for the Deaf, the center preschool and any satellite school within the State that may be operated under a contracted services agreement.

[ 2011, c. 683, §1 (AMD) .]

2. School board. "School board" means the School Board of the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf.

[ 2005, c. 279, §7 (AMD) .]

3. Sending school. "Sending school" means any school administrative unit that has a student in attendance at the center school or at a satellite school.

[ 2005, c. 279, §7 (AMD) .]

4. Executive director. "Executive director" means the Executive Director of the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf.

[ 2011, c. 683, §1 (AMD) .]

5. Center school. "Center school" means the kindergarten to grade 12 programs established and operated by the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf at the Governor Baxter School for the Deaf located at Mackworth Island or at a location determined by the school board in accordance with section 7407, subsection 17.

[ 2011, c. 683, §1 (AMD) .]

6. Satellite school. "Satellite school" means the programs, including a residential program, day school programs, early childhood programs and outreach programs, that are located near the population centers of deaf and hard-of-hearing students within the State established by the School Board of the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf.

[ 2005, c. 279, §7 (AMD) .]

7. Statewide educational services or outreach. "Statewide educational services" or "outreach" means consultation services provided to families of children from birth to 5 years of age who are deaf or hard-of-hearing students and consulting services to school administrative units that serve school-age deaf or hard-of-hearing children.

[ 2011, c. 683, §1 (AMD) .]

8. Statewide resource center. "Statewide resource center" means the information and referral services provided by the library at the center school and the distance education program and the community education program offered at the center school.

[ 2005, c. 279, §7 (NEW) .]

9. Center preschool. "Center preschool" means the preschool program established and operated by the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf at the Governor Baxter School for the Deaf.

[ 2011, c. 683, §1 (NEW) .]

SECTION HISTORY

1995, c. 676, §5 (NEW). 1995, c. 676, §13 (AFF). 1999, c. 775, §§2,3 (AMD). 1999, c. 775, §3 (AMD). 2005, c. 279, §7 (AMD). 2011, c. 683, §1 (AMD).



20-A §7403. Responsibility; location; geographic access

The center school programs are operated by the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf located on Mackworth Island or at a location determined by the school board in accordance with section 7407, subsection 17. Satellite school programs, including a residential program in accordance with section 7407, subsection 17, may be located near the population centers of deaf and hard-of-hearing students within the State. [2013, c. 552, §1 (AMD).]

1. Responsibility; repeal.

[ 2013, c. 552, §1 (NEW); MRSA T. 20-A, §7403, sub-§1 (RP) .]

SECTION HISTORY

1995, c. 676, §5 (NEW). 1995, c. 676, §13 (AFF). 1999, c. 775, §4 (AMD). 2011, c. 683, §2 (AMD). 2013, c. 552, §1 (AMD).



20-A §7404. Funding; tuition

The following provisions apply to funding for and tuition to the school. [1995, c. 676, §5 (NEW); 1995, c. 676, §13 (AFF).]

1. Funding. Students from this State may attend the center school free of tuition and room and board expense. Funding for these students is provided by legislative appropriation based on the services necessary, including room and board, to satisfy the individualized education programs of the students enrolled in the center school. Funding must support maintenance of the center school and that portion of the island used by the center school, security, outreach services, adult education, access to the education network of Maine and operations of the center school, including the residential program, parent-infant program, preschool program and communication garden program. Funding must also support maintenance and operations of any satellite school.

[ 2011, c. 683, §3 (AMD) .]

2. Out-of-state tuition. Students from other states and countries may attend the school on a space-available basis by paying the cost of tuition, fees and room and board as established by the school board.

[ 1995, c. 676, §5 (NEW); 1995, c. 676, §13 (AFF) .]

SECTION HISTORY

1995, c. 676, §5 (NEW). 1995, c. 676, §13 (AFF). 1999, c. 775, §5 (AMD). 2007, c. 111, §2 (AMD). 2011, c. 683, §3 (AMD).



20-A §7405. Enrollment; state and federal educational services requirements; technical assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 676, §5 (NEW). 1995, c. 676, §13 (AFF). 1999, c. 775, §6 (AMD). 2003, c. 533, §7 (AMD). 2011, c. 683, §§4, 5 (AMD). 2013, c. 552, §2 (AMD). MRSA T. 20-A, §7405, sub-§4 (RP).



20-A §7405-A. Placement; state and federal educational services requirements; technical assistance

Beginning July 1, 2015, the following provisions apply to student placement, state and federal educational services requirements and technical assistance. [2013, c. 552, §3 (NEW).]

1. Placement. The school administrative unit in which a deaf or hard-of-hearing student resides is responsible for providing a free, appropriate public education pursuant to chapter 301 for a student placed in the center school or in one of the satellite school programs. An individualized education program team for a school administrative unit in which a deaf or hard-of-hearing student resides is responsible for the placement decision of that student and, when the center school or one of the satellite school programs is being considered as a placement for the student, shall invite a representative of the center school or the satellite school to attend the individualized education program team meeting at which this placement is being considered. The Maine Educational Center for the Deaf and Hard of Hearing is responsible for the sums necessary to ensure that the services required to meet the individualized education program for each student placed in the center school or in one of the satellite school programs are provided, including:

A. The cost of tuition; and [2013, c. 552, §3 (NEW).]

B. The costs of transportation and other related services as defined by section 7001, subsection 4-B, including the following related services:

(1) Speech-language therapy;

(2) Audiology in conjunction with the student’s primary audiologist;

(3) Occupational therapy;

(4) Transportation;

(5) Interpreting services;

(6) Extended school year services;

(7) Frequency modulation systems;

(8) Evaluation for the following services:

(a) Occupational therapy;

(b) Speech-language therapy;

(c) American Sign Language;

(d) Psychoeducational assessment for placement; and

(e) Academic achievement; and

(9) Behavioral supports and planning.

Beginning July 1, 2015, the costs of related services not listed in this paragraph are the responsibility of the school administrative unit in which a deaf or hard-of-hearing student resides for those students attending the center school or in one of the satellite school programs operated by the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf beginning in the 2015-2016 school year. [2013, c. 552, §3 (NEW).]

The school board shall pay the room and board costs for each student placed in a residential program in the center school or in one of the satellite school programs through funds appropriated by the State.

[ 2013, c. 552, §3 (NEW) .]

2. State and federal educational services requirements. The center school, center preschool and any satellite school shall comply with all standards for state public schools and shall comply with all federal and state laws and department rules for the provision of educational services to children with disabilities.

[ 2013, c. 552, §3 (NEW) .]

3. Technical assistance. A school administrative unit may request technical assistance from the school in matters relating to the education of deaf and hard-of-hearing students.

[ 2013, c. 552, §3 (NEW) .]

SECTION HISTORY

2013, c. 552, §3 (NEW).



20-A §7406. School board

The School Board of the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf is established as the policy-making authority and the governing body of the school. [2005, c. 279, §8 (AMD).]

1. Membership. In appointing members to the school board, the Governor shall give proper consideration to achieving statewide geographical representation, cultural equity and gender equity. In appointing voting members to the school board, the Governor shall select nominees with experience or special knowledge in one or more of the following areas: law, finance, organizational issues, management, education, human resources and collective bargaining. The school board and interested parties may submit a list of recommended candidates to the Governor to aid in making appointments of voting and nonvoting members. The appointments of voting members made by the Governor are subject to review by the joint standing committee of the Legislature having jurisdiction over education matters and subject to confirmation by the Legislature. The appointments of nonvoting members made by the Governor are not subject to review by the joint standing committee of the Legislature having jurisdiction over education matters or subject to confirmation by the Legislature. The Governor shall appoint the school board consisting of 15 voting members and 2 nonvoting members as follows:

A. Four parents of students who are deaf or hard-of-hearing, including a minimum of one parent with a child enrolled in the residential program and one parent with a child receiving service from the school's outreach program; [1999, c. 775, §7 (AMD).]

B. Three deaf representatives of the State's deaf community; [1995, c. 676, §5 (NEW).]

C. Eight members of the general public, at least 2 of whom must have expertise in deaf education; and [1999, c. 775, §7 (AMD).]

D. [1999, c. 775, §7 (RP).]

E. [1999, c. 775, §7 (RP).]

F. Two students, one who attends the school and one who receives outreach services, both of whom are nonvoting members and who may not participate as board members in executive sessions or receive materials as board members from executive sessions. [1999, c. 775, §7 (AMD).]

[ 2003, c. 115, §1 (AMD) .]

2. Chair. The school board shall choose annually one of its members to serve as chair.

[ 1995, c. 676, §5 (NEW) .]

3. Meetings. The school board shall meet at regular intervals.

[ 1995, c. 676, §5 (NEW) .]

4. Quorum. Each voting member of the school board is entitled to one vote. A majority of voting members of the school board constitutes a quorum for the transaction of any official business.

[ 1999, c. 775, §7 (AMD) .]

5. Terms of voting members. The terms of the voting members of the school board are for 3 years, unless otherwise designated, and are staggered with 1/3 of the voting members appointed each year. Members may be appointed for consecutive terms.

[ 1999, c. 775, §7 (AMD) .]

6. Terms of nonvoting members. The terms of the nonvoting student members, pursuant to subsection 1, paragraph F, must be determined by the school board.

[ 1999, c. 775, §7 (AMD) .]

7. Expenses. Voting members of the school board must be compensated according to the provisions of Title 5, chapter 379.

[ 1995, c. 676, §5 (NEW) .]

8. Appointments.

[ 1999, c. 775, §7 (RP) .]

SECTION HISTORY

1995, c. 676, §5 (NEW). 1999, c. 775, §7 (AMD). 2003, c. 115, §1 (AMD). 2005, c. 279, §8 (AMD).



20-A §7407. Powers and duties of school board

The powers and duties of the school board include the following. [1995, c. 676, §5 (NEW); 1995, c. 676, §13 (AFF).]

1. Policies. The school board shall develop and adopt policies and rules necessary for the operation of the school.

[ 1995, c. 676, §5 (NEW); 1995, c. 676, §13 (AFF) .]

2. Selection of executive director. The school board shall hire an executive director.

[ 2011, c. 683, §6 (AMD) .]

3. Administration. The school board shall oversee the administration of the center school and any satellite school, including the hiring of academic, residential, outreach and support staff of the center school.

[ 1999, c. 775, §8 (AMD) .]

3-A. Employee retirement plan. Employees of the school are state employees for purposes of Title 5, chapters 421 and 423, unless a decision is made pursuant to a collective bargaining agreement or is otherwise made consistent with applicable law other than Title 5, section 18201 to provide for retirement coverage in some way other than as state employees in the Maine Public Employees Retirement System regular retirement plan. The school board shall consult with the Executive Director of the Maine Public Employees Retirement System in proposing any change to the Maine Public Employees Retirement System retirement status of school employees. The school board shall provide certification to the Maine Public Employees Retirement System of any decision to provide retirement coverage in some way other than as state employees at least 60 days prior to any change in retirement coverage. Any decision that removes school employees from the definition of "state employee" as provided in Title 5, section 17001, subsection 40 is irrevocable unless changed by law.

[ 2001, c. 239, §3 (NEW); 2001, c. 239, §5 (AFF); 2007, c. 58, §3 (REV) .]

4. Budget development.

[ 1999, c. 775, §16 (AFF); 1999, c. 775, §9 (RP) .]

4-A. Budget development. The school board shall, with the aid of the executive director and staff, prepare an annual budget for the operation of the school and exercise budgetary responsibility. The school board shall allocate for expenditure by the school and programs under its jurisdiction all the resources available for the operation of the school and its programs.

[ 2011, c. 683, §7 (AMD) .]

4-B. Budget presentation. Annually, not later than January 1st, in addition to complying with the provisions of Title 5, sections 1665 and 1666, the school board shall present the budget for the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf to the Governor and the Legislature for review by the commissioner and the joint standing committee of the Legislature having jurisdiction over education matters. Beginning for fiscal year 2013-14, the budget must be presented in a cost center summary budget format pursuant to section 1485, subsection 1, paragraph A and must include specific budget information, including revenues and expenditures, for the center school, the center preschool and statewide educational services or outreach. Revenue sources must include revenue received through state appropriation pursuant to section 7404, as well as fees and other revenues collected from school administrative units. The school board shall provide a detailed accounting of the fees and other revenue collected from each school administrative unit and the services provided to each unit. A liability or obligation may not be incurred under this chapter beyond the amount approved in the administrative operating budget. The school board may make expenditures only in accordance with allocations approved by the Legislature. Any balance of an allocation or subdivision of an allocation made by the Legislature for the school that at the time is not required for the purpose named in the allocation or subdivision may be transferred prior to the closing of the books for the fiscal year to any other allocation or subdivision of any allocation made by the Legislature for the use of the school for the same fiscal year. The transfer is subject to review by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. Financial statements describing the transfer must be submitted by the school board to the Office of Fiscal and Program Review 30 days before the transfer is implemented. In case of extraordinary emergency transfers, the 30-day prior submission requirement may be waived by vote of the committee. These financial statements must include information specifying the accounts that are affected, the amounts to be transferred, a description of the transfer and a detailed explanation of the reason the transfer is needed.

[ 2011, c. 683, §8 (NEW) .]

5. Financial management. The school board may accept donations, bequests or other forms of financial assistance for any educational purpose from a public or private source and shall comply with rules and regulations governing grants from the Federal Government or from any other source.

[ 1995, c. 676, §5 (NEW); 1995, c. 676, §13 (AFF) .]

6. Collection of fees. The school board may charge service and rental fees for use of facilities of the school. Except as provided in subsection 12-A, any funds received for service and rental fees must be retained by the school.

[ 2005, c. 600, §1 (AMD) .]

7. Indemnification. The school board shall indemnify the employees and other agents of the school and purchase and maintain insurance to indemnify those persons to the extent provided in Title 13-B, section 714. The school board may indemnify members of the school board.

[ 1995, c. 676, §5 (NEW); 1995, c. 676, §13 (AFF) .]

8. Bonds. The school board shall require security for the faithful performance of duties by employees and other agents of the school who are entrusted with the custody of the school securities or authorized to disburse the funds of the school. The security must consist of a bond, either a blanket bond or individual bond with a surety bond, or bonds having a minimum limitation of $100,000 coverage for each insured person. The expense of a bond is assumed by the school.

[ 1995, c. 676, §5 (NEW); 1995, c. 676, §13 (AFF) .]

9. Property management. The school board may acquire by purchase any property, lands, buildings, structures, facilities or equipment and make improvements to facilities necessary to fulfill the purposes of this chapter. The State retains ownership of Mackworth Island and the school facilities. Notwithstanding section 7403, the school board may make alternative plans regarding the location of the school.

[ 1995, c. 676, §5 (NEW); 1995, c. 676, §13 (AFF) .]

10. Island access. The school board shall consult annually with the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands on public access and management of that portion of Mackworth Island under the jurisdiction of that bureau.

[ 1999, c. 775, §11 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

11. Certificates and diplomas. The school board shall offer courses of study and grant diplomas and certificates on completion of courses of study. This granting of diplomas and certificates may be done in cooperation with the sending school.

[ 1995, c. 676, §5 (NEW); 1995, c. 676, §13 (AFF) .]

12. Contracts and agreements. The school board may enter into any contracts and agreements, to the extent that funds are available, in the execution of its powers under this chapter.

[ 1995, c. 676, §5 (NEW); 1995, c. 676, §13 (AFF) .]

12-A. Lease of school property. The Department of Administrative and Financial Services may enter into lease agreements consistent with the deed of gift from Governor Percival Baxter and in accordance with state law and policy on the lease of state-owned facilities, including but not limited to the provisions of Title 5, chapter 154. Any funds received pursuant to this subsection must first be applied in accordance with Title 5, section 1784. Any excess revenue above the requirements of Title 5, section 1784 may be retained by the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf to be applied to statutorily authorized programs.

[ 2005, c. 600, §2 (NEW) .]

13. Delegation. The school board may delegate duties and responsibilities as necessary for the efficient operation of this chapter.

[ 1995, c. 676, §5 (NEW); 1995, c. 676, §13 (AFF) .]

14. Criteria for enrollment. The school board shall establish and disseminate to school administrative units the criteria to be used in determining eligibility of applicants for enrollment in the center school.

[ 2011, c. 683, §9 (AMD) .]

15. Student conduct. The school board shall prepare and adopt procedures and rules to ensure the smooth operation of student conduct standards.

[ 1995, c. 676, §5 (NEW); 1995, c. 676, §13 (AFF) .]

16. Individualized education programs, standards and measurements. The school board shall ensure that services required to meet the individualized education program for each student are provided by the school. The school board shall establish standards and methods of measuring progress in the levels of academic achievement for students who participate in the school in accordance with the statewide system of learning results established under section 6209. The school board shall also establish standards and methods of measuring progress in the professional development of teachers who participate in school programs. The school board shall assess students and teachers according to those standards and measurements.

[ 1999, c. 775, §11 (AMD) .]

17. School programs. The school board may create, maintain and expand center school programs and programs for children and families that may be served by the school at any satellite school, through statewide educational services and through the statewide resource center. For the 2000-01 and 2001-02 school years only, the residential program at the Governor Baxter School for the Deaf located on Mackworth Island is limited to enrolling up to 20 students who are deaf or hard-of-hearing. The superintendent may request that the commissioner approve a waiver of the residential enrollment limit and establish additional placements for students in the residential program at the Governor Baxter School for the Deaf located on Mackworth Island; the commissioner may approve those placements on a case-by-case basis and only if the individual education plan of the prospective student who is deaf or hard-of-hearing requires placement in a residential program. Beginning with the 2002-03 school year, the school board shall establish a satellite school program that offers an array of educational programs that provide students who are deaf or hard-of-hearing with geographically convenient access to placement options that may be required by their individualized education program.

[ 2005, c. 279, §10 (AMD) .]

18. Fees and charges. The school board shall establish and collect necessary fees and set policies relating to other appropriate charges for students. The school board shall annually submit a schedule of fees to be charged to school administrative units for each service provided by the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf to the Governor. A detailed accounting of fees collected from each unit and the services provided, including statewide educational services or outreach, must be included in the presentation of the budget pursuant to subsection 4-B.

[ 2011, c. 683, §9 (AMD) .]

19. Report. The school board shall report annually to the Governor, the joint standing committee of the Legislature having jurisdiction over education matters and the commissioner on the general status of the finances and operations of the school, including the center school programs and any satellite school programs, the status of the professional qualifications of the school board members and the results of the assessments required by subsection 16 and the general status of the school and shall provide an annual financial audit conducted by an independent auditor.

[ 2009, c. 213, Pt. ZZ, §1 (AMD) .]

SECTION HISTORY

1995, c. 676, §5 (NEW). 1995, c. 676, §13 (AFF). 1999, c. 775, §§8-11 (AMD). 1999, c. 775, §16 (AFF). 1999, c. 790, §L1 (AMD). 1999, c. 790, §L2 (AFF). 2001, c. 239, §3 (AMD). 2001, c. 239, §5 (AFF). 2005, c. 279, §§9,10 (AMD). 2005, c. 600, §§1,2 (AMD). 2007, c. 58, §3 (REV). 2009, c. 213, Pt. ZZ, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2011, c. 683, §§6-9 (AMD). 2013, c. 405, Pt. A, §24 (REV).



20-A §7408. Powers and duties of executive director

The powers and duties of the executive director include the following. [2011, c. 683, §10 (AMD).]

1. Staff and administration. The executive director shall hire staff and administer school operations.

[ 2011, c. 683, §10 (AMD) .]

2. Enrollment. The executive director shall work with superintendents from other school administrative units, pursuant to section 7405, subsection 1, to enroll students.

[ 2011, c. 683, §10 (AMD) .]

SECTION HISTORY

1995, c. 676, §5 (NEW). 1995, c. 676, §13 (AFF). 2011, c. 683, §10 (AMD).



20-A §7409. School year

The school must operate on a calendar year that meets or exceeds the minimum number of statewide student instructional days. [1995, c. 676, §5 (NEW); 1995, c. 676, §13 (AFF).]

SECTION HISTORY

1995, c. 676, §5 (NEW). 1995, c. 676, §13 (AFF).



20-A §7410. Department assistance; limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 676, §5 (NEW). 1995, c. 676, §13 (AFF). 1999, c. 775, §12 (AMD). MRSA T. 20-A, §7410, sub-§3 (RP).



20-A §7411. Emergency power

Notwithstanding any other provision of law, the commissioner may assume and exercise the authority of the school board if the commissioner declares an emergency exists such that the health, safety or welfare of students in academic, extracurricular or residential programs is in jeopardy or the school is in substantial and persistent violation of federal and state law. The commissioner's declaration of an emergency is not reviewable, but the commissioner shall exercise this emergency authority for a period not to exceed 3 months unless the commissioner again declares that an emergency continues. [1999, c. 401, Pt. JJJ, §1 (NEW).]

SECTION HISTORY

1999, c. 401, §JJJ1 (NEW).



20-A §7412. Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf Student Trust Fund established

1. Fund established. Notwithstanding the provisions of Title 5, section 135-A, the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf Student Trust Fund, referred to in this section as the "fund," is established.

[ 2005, c. 279, §11 (AMD) .]

2. Investment of funds. The money in the fund may be invested by the Treasurer of State with the assistance of one or more fiduciaries or registered investment advisors. The duties and expenses of the fiduciaries or registered investment advisors must be handled in a manner consistent with Title 5, section 17108, subsections 2 and 3. All earnings must be credited to the fund.

[ RR 1999, c. 2, §21 (COR) .]

3. Nonlapsing fund; transfer to General Fund. Until July 1, 2007, any unexpended funds remaining in the fund may not lapse but must be carried forward for the benefit of the fund. On July 1, 2007, any unexpended funds remaining in the fund must be transferred to the General Fund.

[ 2001, c. 439, Pt. T, §6 (AMD) .]

4. Expenditures from the fund.

[ 2001, c. 439, Pt. T, §7 (RP) .]

SECTION HISTORY

RR 1999, c. 2, §21 (COR). 1999, c. 731, §PPP1 (NEW). 2001, c. 439, §§T6,7 (AMD). 2005, c. 279, §11 (AMD).






Chapter 304-A: BAXTER COMPENSATION AUTHORITY RECORDS

20-A §7451. Baxter Compensation Authority records confidential

1. Application. This section governs all records of the former Baxter Compensation Authority, as established under former Title 5, section 22002, referred to in this section as "the authority." These records may be released only with the approval of the Attorney General as authorized in this section.

[ 2007, c. 597, §14 (NEW); 2007, c. 597, §15 (AFF) .]

2. Designation of information. All records of the authority that are in any way related to a claimant or a claimant's family are confidential, except that the following information is a public record:

A. The claimant's name; [2007, c. 597, §14 (NEW); 2007, c. 597, §15 (AFF).]

B. The claimant's eligibility for compensation; [2007, c. 597, §14 (NEW); 2007, c. 597, §15 (AFF).]

C. The amount of the compensation award, if any; and [2007, c. 597, §14 (NEW); 2007, c. 597, §15 (AFF).]

D. A summary of the compensation panel's rationale in deciding eligibility and the compensation award amount. [2007, c. 597, §14 (NEW); 2007, c. 597, §15 (AFF).]

All information other than that described in paragraphs A to D supporting or corroborating a claim continues to be confidential until those records are destroyed. This confidential information may be released only to the Attorney General, the Governor and the chairs of the joint standing committee of the Legislature having jurisdiction over judiciary matters and remains confidential in their custody.

[ 2007, c. 597, §14 (NEW); 2007, c. 597, §15 (AFF) .]

SECTION HISTORY

2007, c. 597, §14 (NEW). 2007, c. 597, §15 (AFF).






Chapter 305: PRIVATE AND STATE OPERATED SCHOOLS

20-A §7501. Private schools

The commissioner may require that special education programs in an approved private school or agency receiving state funds comply with rules for the conduct of programs within public schools. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §7502. State institutions

The director of a state institution shall apply to the superintendent of the school administrative unit in which the institution is located, or in any adjoining unit, for children in the institution to attend that unit's schools. These children with disabilities are entitled to attend under the same conditions as apply to students residing in the school administrative unit and under the rules of the department relating to special education. [2005, c. 662, Pt. A, §36 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 655, §6 (AMD). 2005, c. 662, §A36 (AMD).



20-A §7503. Governor Baxter School for the Deaf (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 316, §2 (AMD). 1983, c. 485, §25 (AMD). 1985, c. 295, §30 (AMD). 1985, c. 785, §B80 (AMD). 1987, c. 395, §A77 (AMD). 1995, c. 676, §13 (AFF). 1995, c. 676, §6 (RP).



20-A §7504. Residential child care facilities

"Residential child care facilities" shall be licensed in accordance with Title 22, section 8104. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Chapter 307: INFANTS AND CHILDREN, AGES 0 TO 5, WITH DISABILITIES

Subchapter 1: PRESCHOOL COORDINATION PROJECTS

20-A §7701. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 499, §1 (AMD). 1991, c. 622, §G33 (AFF). 1991, c. 622, §G6 (RPR). 1991, c. 843, §2 (RP).



20-A §7702. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 499, §2 (RPR). 1989, c. 700, §A52 (AMD). 1989, c. 878, §A44 (AMD). 1989, c. 932, §§3,4 (AMD). 1991, c. 622, §§G7-19 (AMD). 1991, c. 622, §G33 (AFF). 1991, c. 843, §2 (RP).



20-A §7703. Authorization for expenditure of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 137, (AMD). 1983, c. 624, §2 (AMD). 1989, c. 499, §3 (RPR). 1991, c. 622, §§G20,21 (AMD). 1991, c. 622, §G33 (AFF). 1991, c. 843, §2 (RP).



20-A §7704. Interdepartmental coordination (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 295, §31 (AMD). 1989, c. 499, §4 (RPR). 1989, c. 700, §A53 (AMD). 1989, c. 932, §5 (AMD). 1991, c. 622, §G33 (AFF). 1991, c. 622, §G22 (RPR). 1991, c. 843, §2 (RP).



20-A §7704-A. Conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 932, §6 (NEW). 1991, c. 622, §G23 (AMD). 1991, c. 622, §G33 (AFF). 1991, c. 843, §2 (RP).



20-A §7705. Early childhood consultant (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 499, §5 (AMD). 1991, c. 622, §G24 (AMD). 1991, c. 622, §G33 (AFF). 1991, c. 843, §2 (RP).



20-A §7706. Additional program (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 487, §2 (RP).



20-A §7707. Child Development Services System (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 721, §3 (NEW). 1989, c. 499, §6 (AMD). 1991, c. 622, §G25 (AMD). 1991, c. 622, §G33 (AFF). 1991, c. 843, §2 (RP).



20-A §7708. Governance of the Child Development Services System (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 721, §3 (NEW). 1989, c. 499, §7 (RPR). 1989, c. 932, §7 (AMD). 1991, c. 622, §G33 (AFF). 1991, c. 622, §G26 (RP). 1991, c. 843, §2 (RP).



20-A §7709. Preschool Handicapped Coordination Services Council retirement package (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 721, §3 (NEW). 1989, c. 499, §8 (RP).



20-A §7710. System duties, powers and obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 499, §9 (NEW). 1989, c. 932, §§8,9 (AMD). 1991, c. 622, §G33 (AFF). 1991, c. 622, §G27 (RP). 1991, c. 843, §2 (RP).



20-A §7710-A. Child Development Services; duties, powers and obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §G28 (NEW). 1991, c. 622, §G33 (AFF). 1991, c. 843, §2 (RP).



20-A §7711. Implementation of special education services (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 932, §10 (NEW). 1991, c. 622, §G33 (AFF). 1991, c. 622, §G29 (RPR). 1991, c. 843, §2 (RP).



20-A §7712. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 932, §10 (NEW). 1991, c. 622, §G30 (AMD). 1991, c. 622, §G33 (AFF). 1991, c. 843, §2 (RP).






Subchapter 2: ADDITIONAL PROGRAMS

20-A §7721. Additional speech and language programs (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 487, §3 (NEW). 1989, c. 499, §10 (AMD). 1991, c. 843, §2 (RP).



20-A §7722. Preschool services to handicapped children (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 487, §3 (NEW). 1989, c. 499, §11 (AMD). 1991, c. 655, §7 (AMD). 1991, c. 843, §2 (RP).









Chapter 307-A: INFANTS AND CHILDREN, FROM BIRTH TO UNDER AGE 6, WITH DISABILITIES

20-A §7724. System (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 843, §3 (NEW). 1993, c. 625, §2 (AMD). 1997, c. 534, §4 (AMD). 1999, c. 668, §83 (AMD). 2001, c. 471, §C2 (AMD). 2001, c. 471, §C10 (AFF). 2005, c. 662, §A44 (AFF). 2005, c. 662, §A37 (RP).



20-A §7725. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 843, §3 (NEW). 1993, c. 625, §3 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 534, §§5,6 (AMD). 1999, c. 296, §§1,2 (AMD). 1999, c. 668, §84 (AMD). 2001, c. 471, §C3 (AMD). 2001, c. 471, §C10 (AFF). 2003, c. 676, §3 (AMD). 2005, c. 662, §A44 (AFF). 2005, c. 662, §A37 (RP).



20-A §7727. Department of Education (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 843, §3 (NEW). 1993, c. 625, §3 (AMD). 1995, c. 662, §1 (AMD). 1997, c. 534, §§7,8 (AMD). 1999, c. 296, §§3-5 (AMD). 1999, c. 621, §1 (AMD). 1999, c. 668, §§85,86 (AMD). 2001, c. 471, §§C4,5 (AMD). 2001, c. 471, §C10 (AFF). 2001, c. 510, §1 (AMD). 2003, c. 676, §§4,5 (AMD). 2005, c. 662, §A44 (AFF). 2005, c. 662, §A37 (RP).



20-A §7728. State intermediate education unit; establishment; powers; duties and obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 843, §3 (NEW). RR 1993, c. 1, §46 (COR). 1993, c. 625, §§4-6 (AMD). 1997, c. 534, §9 (AMD). 2005, c. 662, §A44 (AFF). 2005, c. 662, §A37 (RP).



20-A §7729. Regional site governance; choice (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 843, §3 (NEW). 1993, c. 625, §7 (AMD). 2005, c. 662, §A44 (AFF). 2005, c. 662, §A37 (RP).



20-A §7730. Regional site board of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 843, §3 (NEW). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 662, §2 (AMD). 1997, c. 534, §10 (AMD). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §36 (COR). 2005, c. 662, §A44 (AFF). 2005, c. 662, §A37 (RP).



20-A §7730-A. Completion of term (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 662, §3 (NEW). 2005, c. 662, §A44 (AFF). 2005, c. 662, §A37 (RP).



20-A §7731. Regional site; administration (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 843, §3 (NEW). 1993, c. 625, §8 (AMD). 1995, c. 662, §4 (AMD). 1997, c. 534, §11 (AMD). 1999, c. 296, §§6,7 (AMD). 1999, c. 621, §2 (AMD). 1999, c. 668, §87 (AMD). 2001, c. 471, §C6 (AMD). 2001, c. 471, §C10 (AFF). 2005, c. 662, §A44 (AFF). 2005, c. 662, §A37 (RP).



20-A §7732. Regional site; duties and obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 843, §3 (NEW). 1993, c. 625, §9 (RP).



20-A §7732-A. Regional site; duties and obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 625, §10 (NEW). 1995, c. 662, §§5,6 (AMD). 1997, c. 534, §§12,13 (AMD). 1999, c. 296, §§8,9 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 662, §A44 (AFF). 2005, c. 662, §A37 (RP).



20-A §7733. Interdepartmental coordination (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 843, §3 (NEW). 1993, c. 625, §§11-14 (AMD). 1995, c. 662, §7 (AMD). 1997, c. 534, §§14,15 (AMD). 1999, c. 668, §88 (RP). 2001, c. 471, §C10 (AFF). 2001, c. 471, §C7 (REEN). 2005, c. 662, §A44 (AFF). 2005, c. 662, §A37 (RP).



20-A §7734. Allocation of federal and state funds for fiscal year 1992-93 (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 843, §3 (NEW). RR 1993, c. 1, §47 (COR). 1993, c. 625, §15 (RP).



20-A §7734-A. Distribution of funds to school administrative units (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 625, §16 (NEW). 1997, c. 534, §§16,17 (AMD). 1999, c. 296, §10 (AMD). 2005, c. 2, §D22 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2005, c. 662, §A44 (AFF). 2005, c. 662, §A37 (RP).



20-A §7734-B. Annual recommendation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 625, §16 (NEW). 1997, c. 534, §18 (RP).



20-A §7734-C. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 625, §16 (NEW). 1997, c. 534, §19 (AMD). 1999, c. 668, §89 (RP). 2001, c. 471, §C10 (AFF). 2001, c. 471, §C8 (REEN). 2005, c. 662, §A44 (AFF). 2005, c. 662, §A37 (RP).



20-A §7735. Conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 843, §3 (NEW). 1999, c. 668, §90 (RP). 2001, c. 471, §C10 (AFF). 2001, c. 471, §C9 (REEN). 2005, c. 662, §A44 (AFF). 2005, c. 662, §A37 (RP).



20-A §7736. Insurer or 3rd-party obligation (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 843, §3 (NEW). 2005, c. 662, §A44 (AFF). 2005, c. 662, §A37 (RP).






Chapter 308: TRANSITIONAL SERVICES COORDINATION PROJECTS FOR STUDENTS WITH DISABILITIES

20-A §7801. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 768, §1 (NEW). 1989, c. 700, §A54 (AMD). 1989, c. 899, §2 (AMD). 1993, c. 349, §46 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §37 (COR). 2007, c. 539, Pt. JJJJ, §§1, 2 (AMD). 2009, c. 147, §2 (AMD). 2011, c. 348, §7 (RP).



20-A §7802. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 768, §1 (NEW). 1989, c. 899, §§3,4 (AMD). RR 1995, c. 2, §34 (COR). 1999, c. 668, §91 (AMD). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §38 (COR). 2007, c. 539, Pt. JJJJ, §§3-5 (AMD). 2009, c. 147, §§3, 4 (AMD). 2011, c. 344, §22 (AMD). 2011, c. 348, §7 (RP).



20-A §7803. Interdepartmental Committee on Transition (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 768, §1 (NEW). 1989, c. 700, §A55 (AMD). 1989, c. 899, §5 (AMD). 1993, c. 349, §47 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1999, c. 668, §92 (AMD). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §39 (COR). 2007, c. 539, Pt. JJJJ, §6 (AMD). 2011, c. 344, §23 (RP). 2011, c. 348, §7 (RP).



20-A §7803-A. Transition services (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 180, (NEW). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §40 (COR). 2007, c. 539, Pt. JJJJ, §7 (AMD). 2009, c. 147, §5 (AMD). 2011, c. 348, §7 (RP).



20-A §7804. Authorization for expenditure of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 768, §1 (NEW). 1989, c. 899, §§6-9 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1999, c. 668, §93 (AMD). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §41 (COR). 2007, c. 539, Pt. JJJJ, §8 (AMD). 2009, c. 147, §§6, 7 (AMD). 2011, c. 344, §24 (RP). 2011, c. 348, §7 (RP).



20-A §7805. Transitional services coordinator (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 768, §1 (NEW). 1987, c. 395, §A78 (AMD). 1989, c. 700, §A56 (AMD). 1991, c. 716, §1 (AMD). 2003, c. 545, §2 (REV). 2007, c. 539, Pt. JJJJ, §9 (RP).






Chapter 309: MENTAL RETARDATION

20-A §7901. Teacher education programs (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 318, §4 (RP).



20-A §7902. Facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 318, §4 (RP).






Chapter 311: GIFTED AND TALENTED STUDENTS

20-A §8101. Purpose

The Legislature recognizes that gifted and talented students, who comprise approximately 3% to 5% of Maine's students, require differentiated education programs that are aligned with the system of learning results as established in section 6209, beyond those normally provided by the regular school program in order to realize their educational potential and contribution to themselves and to society. [2001, c. 454, §34 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2001, c. 454, §34 (AMD).



20-A §8101-A. Gifted and talented education programs

1. Implementation. Each school administrative unit shall implement a gifted and talented education program. The commissioner may provide technical assistance to a school administrative unit in planning and implementing its gifted and talented education program.

[ 2011, c. 678, Pt. H, §1 (NEW) .]

2. Costs; approval. Costs of gifted and talented education programs approved by the department are subsidizable costs under the Essential Programs and Services Funding Act.

[ 2011, c. 678, Pt. H, §1 (NEW) .]

3. Waivers. Beginning with the 2012-2013 school year, a school administrative unit that did not operate a gifted and talented program in the 2011-2012 school year may apply to the commissioner for a one-year waiver of this requirement if full implementation of this requirement presents an undue burden. The commissioner may grant a school administrative unit a waiver upon receipt of an application from the school administrative unit that includes the basis for the waiver request. Financial hardship is one criterion the commissioner must consider in determining whether to grant a waiver. The rules amended or adopted by the department under subsection 4 must establish requirements applicable to the commissioner's authority to grant a one-year waiver to a school administrative unit and must provide requirements for an extension of a one-year waiver granted to a school administrative unit, including provisions that require that any additional request for extensions must be submitted and reviewed on an annual basis.

[ 2011, c. 678, Pt. H, §1 (NEW) .]

4. Rules. The department shall amend or adopt routine technical rules as defined in Title 5, chapter 375, subchapter 2-A establishing procedures and criteria for approval of gifted and talented education programs under this chapter.

[ 2011, c. 678, Pt. H, §1 (NEW) .]

SECTION HISTORY

2011, c. 678, Pt. H, §1 (NEW).



20-A §8102. Grants to school administrative units (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2003, c. 477, §§7,8 (AMD). 2009, c. 147, §8 (AMD). 2011, c. 678, Pt. H, §2 (RP).



20-A §8103. Available funds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2003, c. 477, §9 (AMD). 2011, c. 678, Pt. H, §3 (RP).



20-A §8104. School administrative units to establish programs (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 463, §1 (NEW). 1991, c. 9, §II4 (AMD). 1991, c. 622, §X6 (AMD). 1995, c. 527, §6 (AMD). 1997, c. 696, §5 (AMD). 1999, c. 790, §N3 (AMD). 2003, c. 477, §§10,11 (AMD). 2009, c. 147, §9 (RP).



20-A §8105. Rules

The commissioner may adopt or amend rules to implement this chapter, including the identification of students, needs and resource assessment and program planning, development and implementation. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. [2009, c. 147, §10 (NEW).]

SECTION HISTORY

2009, c. 147, §10 (NEW).









Subpart 2: APPLIED TECHNOLOGY EDUCATION

Chapter 312: MAINE SCHOOL OF SCIENCE AND MATHEMATICS

20-A §8201. School established

The Maine School of Science and Mathematics is established as a public magnet school pursuant to this chapter for the purpose of providing certain high-achieving high school students with a challenging educational experience. The school is a body politic and corporate and is an instrumentality and agency of the State. The exercise by the school of the powers conferred by this chapter is the performance of an essential public function by and on behalf of the State. [2011, c. 473, §1 (AMD).]

SECTION HISTORY

1993, c. 706, §A4 (NEW). 1995, c. 485, §1 (AMD). 2011, c. 473, §1 (AMD).



20-A §8202. Intent; funding

The school is established as a public, residential school located in Limestone and the following provisions apply. [1993, c. 706, Pt. A, §4 (NEW).]

1. Curriculum. The school's curriculum is designed to exceed existing state educational standards in the content areas of the system of learning results established in section 6209.

[ 2001, c. 454, §35 (AMD) .]

2. Tuition; room and board; funding. Students from this State may attend the school free of tuition charges. Additional funding for students from this State may be provided within amounts appropriated for that purpose as follows.

A. The amount must be paid in 4 equal quarterly payments during the year of attendance. The first payment must be made by July 31st. The amount of tuition and other costs paid for all students is limited to the amount appropriated for this purpose. To be eligible for state funding under this paragraph, a student must have resided in Maine with a parent, other relative or guardian for at least 6 months immediately preceding application to the school. [1995, c. 665, Pt. FF, §1 (AMD).]

B. Except as otherwise provided in this paragraph, effective July 1, 1996, the student or the student's parent or guardian shall pay to the school the cost of room and board for the school year. In the case of financial need, the State shall pay to the school the difference between the cost of room and board and the student's or the student's family's ability to pay that cost. The board of trustees shall adopt rules governing the determination of financial need and the cost and schedule of payment of room and board under this paragraph. The determination of financial need must be based on a nationally recognized public or private school financial needs assessment system. A student may use scholarship funds in place of payment for all or part of the cost of room and board and any other fees or expenses incurred as a result of that student's enrollment at the school. [2009, c. 486, §1 (AMD).]

C. [1995, c. 665, Pt. FF, §1 (RP).]

[ 2009, c. 486, §1 (AMD) .]

3. Out-of-state tuition. Students from other states and countries and students pursuing a postgraduate high school year of education may attend the school on a space-available basis by paying the cost of tuition, fees and room and board as established by the board of trustees.

[ 2009, c. 486, §2 (AMD) .]

4. Scholarship fund. The school must demonstrate its ability to raise private funds to support a scholarship fund. Based on this ability, the Legislature may provide General Fund appropriations to the scholarship fund. Funds available in the scholarship fund may not be used to offset, reduce or eliminate the appropriation of state funds described in subsection 2. The existence of the scholarship fund may not reduce or eliminate the State's funding obligations described in subsection 2.

[ 2009, c. 486, §3 (AMD) .]

5. Educational enhancement fund. The school may raise private funds to support an educational enhancement fund to enrich the educational experience of students enrolled at the school. The Legislature may provide General Fund appropriations to the educational enhancement fund. Funds available in the educational enhancement fund may not be used to offset, reduce or eliminate the appropriation of state funds described in subsection 2. The existence of the educational enhancement fund may not reduce or eliminate the State's funding obligations described in subsection 2.

[ 2009, c. 486, §4 (NEW) .]

SECTION HISTORY

1993, c. 706, §A4 (NEW). 1995, c. 368, §LL2 (AMD). 1995, c. 665, §§FF1,2 (AMD). 2001, c. 454, §35 (AMD). 2009, c. 486, §§1-4 (AMD).



20-A §8203. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 706, Pt. A, §4 (NEW).]

1. Board of trustees. "Board of trustees" means the Board of Trustees of the Maine School of Science and Mathematics.

[ 1993, c. 706, Pt. A, §4 (NEW) .]

2. Magnet school. "Magnet school" means that the school may establish rules and regulations that delete, modify or add to current rules and regulations of the department.

[ 2011, c. 473, §2 (AMD) .]

3. School. "School" means the Maine School of Science and Mathematics.

[ 1993, c. 706, Pt. A, §4 (NEW) .]

4. Sending school. "Sending school" means any school administrative unit that has a student in attendance at the Maine School of Science and Mathematics.

[ 1993, c. 706, Pt. A, §4 (NEW) .]

5. Trustee. "Trustee" means a member of the Board of Trustees of the Maine School of Science and Mathematics.

[ 1993, c. 706, Pt. A, §4 (NEW) .]

SECTION HISTORY

1993, c. 706, §A4 (NEW). 2011, c. 473, §2 (AMD).



20-A §8204. Board of trustees

The board of trustees as established in Title 5, section 12004-C, subsection 6 is the policy-making authority and the governing body of the school. [1993, c. 706, Pt. A, §4 (NEW).]

1. Membership. In appointing members to the board of trustees, the Governor shall give proper consideration to achieving statewide geographical representation and gender equity. The board of trustees consists of 17 voting members and 2 nonvoting members as follows:

A. The Commissioner of Education or the commissioner's designee; [1993, c. 706, Pt. A, §4 (NEW).]

B. The Chancellor of the University of Maine System or the chancellor's designee; [1993, c. 706, Pt. A, §4 (NEW).]

C. A member of the regional school unit board of the regional school unit in which the school is located, who must be from the community in which the school is located, or the member's designee; [2009, c. 486, §5 (RPR).]

D. One member who is a citizen of Limestone and has an active interest in education, appointed by the Governor; [1993, c. 706, Pt. A, §4 (NEW).]

E. [2005, c. 129, §1 (RP).]

F. Three members who are teachers, one of whom is a full-time teacher at the school who is a nonvoting member and is annually elected by members of the school's faculty and 2 of whom are teachers in the State representing different geographic regions of the State, appointed by the Governor. Both full-time and part-time teachers at the school may vote in the election of a faculty member to serve on the board of trustees, and the election must be by secret ballot;

G. Ten members of the general public appointed by the Governor, at least 4 of whom must be scientists, engineers or mathematicians employed within the business or industrial community, one of whom must be a graduate of the Maine School of Science and Mathematics and one of whom must be a parent of a student or of a graduate who graduated within 5 years prior to the parent's appointment to the board of trustees. All appointments under this paragraph are subject to review by the joint standing committee of the Legislature having jurisdiction over education matters and subject to confirmation by the Legislature; [2005, c. 129, §2 (AMD).]

H. [2005, c. 129, §3 (RP).]

I. One student member who is a voting member and has been elected as the presiding officer of the student body. The student member may not participate as a board member in executive sessions and may not vote in a public proceeding on any matter that was discussed or considered during an executive session; and [2009, c. 486, §7 (AMD).]

J. The executive director of the school, who serves as the clerk of the board of trustees and is a nonvoting member. [2011, c. 473, §3 (AMD).]

[ 2011, c. 473, §3 (AMD) .]

2. Chair. The board of trustees shall choose annually one of its members to serve as chair.

[ 1993, c. 706, Pt. A, §4 (NEW) .]

3. Meetings. The board of trustees shall meet at least 4 times a year at regular intervals.

[ 1993, c. 706, Pt. A, §4 (NEW) .]

4. Quorum. A quorum for the transaction of business is constituted by the attendance of 1/3 of all voting members and all official actions of the board of trustees require a majority vote of those members present and voting.

[ 2009, c. 486, §8 (AMD) .]

5. Compensation. Members are compensated pursuant to Title 5, section 12004-C, subsection 6.

[ 1993, c. 706, Pt. A, §4 (NEW) .]

6. Terms. The terms of the members of the board of trustees who are appointed by the Governor are for 4-year terms unless otherwise designated. The terms of the 2 teachers appointed by the Governor are staggered. Of the initial appointees, one is appointed for a term of 2 years and one is appointed for a term of 4 years.

The 10 members of the general public serve 4-year staggered terms. Members may be appointed for consecutive terms.

[ 2005, c. 129, §4 (AMD) .]

7. Conflict of interest. A board of trustees member shall attempt to avoid conflicts of interest by disclosure or by abstention.

[ 2009, c. 486, §9 (NEW) .]

SECTION HISTORY

1993, c. 706, §A4 (NEW). 2003, c. 4, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 129, §§1-4 (AMD). 2009, c. 486, §§5-9 (AMD). 2011, c. 473, §3 (AMD).



20-A §8205. Powers and duties of the board of trustees

The powers and duties of the board of trustees include the following: [1993, c. 706, Pt. A, §4 (NEW).]

1. Policies and bylaws. To develop and adopt policies and rules, including bylaws, necessary or useful for the operation of the school;

[ 1995, c. 485, §2 (AMD) .]

2. Administration. To oversee the administration of the school, including the hiring of teachers and administrative support staff;

[ 1993, c. 706, Pt. A, §4 (NEW) .]

3. Financial management. To appoint a treasurer, who need not be a member of the board of trustees, and to accept donations, bequests or other forms of financial assistance for any educational purpose from a public or private person or agency and to comply with rules and regulations governing grants from the Federal Government or from any other person or agency;

[ 1995, c. 485, §2 (AMD) .]

4. Budget development. To prepare and adopt an annual budget for the operation of the school and to exercise budgetary responsibility and allocate for expenditure by the school and programs under its jurisdiction all the resources available for the operation of the school and its programs;

[ 1993, c. 706, Pt. A, §4 (NEW) .]

5. Indemnification. To indemnify the trustees, officers, teaching staff and employees affiliated with the school and to purchase and maintain insurance to indemnify any such person to the extent provided in Title 13-B, section 714;

[ 1993, c. 706, Pt. A, §4 (NEW) .]

6. Bonds. To require security for the faithful performance of duties by the officers, trustees, employees and other agents of the school who are entrusted with the custody of the school securities or authorized to disburse the funds of the school. The security must consist of a bond, either a blanket bond or individual bond with a surety bond, or bonds having a minimum limitation of $100,000 coverage for each insured person. The expense of a bond is assumed by the school;

[ 1993, c. 706, Pt. A, §4 (NEW) .]

7. Property management. To lease and to acquire by purchase any property, lands, buildings, structures, facilities or equipment and make improvements to facilities necessary to fulfill the purposes of this chapter. Any lease or lease-purchase agreement must have a term not to exceed 10 years and must be subject to annual appropriation of funds. The Eastern Aroostook Regional School Unit retains ownership of the Limestone Elementary School and the Limestone Junior Senior High School and shares those facilities with the school;

[ 2009, c. 486, §10 (AMD) .]

8. Certificates and diplomas. To offer courses of study and grant diplomas and certificates on completion of courses of study. This may be done in cooperation with the sending school;

[ 1993, c. 706, Pt. A, §4 (NEW) .]

9. Contracts and agreements. To enter into any contracts and agreements, to the extent that funds are available, in the execution of its powers under this chapter;

[ 1993, c. 706, Pt. A, §4 (NEW) .]

10. Delegation. To delegate duties and responsibilities as necessary for the efficient operation of this chapter;

[ 1993, c. 706, Pt. A, §4 (NEW) .]

11. Criteria for enrollment. To establish criteria to be used in determining eligibility of applicants for enrollment. The criteria must include methods of ensuring gender equity for students selected;

[ 1993, c. 706, Pt. A, §4 (NEW) .]

12. Student conduct. To prepare and adopt procedures, rules and regulations to ensure the smooth operation of student conduct standards;

[ 1993, c. 706, Pt. A, §4 (NEW) .]

13. Geographical basis. To develop and adopt an admissions policy to ensure that students from all over the State have an equal opportunity to attend the school;

[ 1993, c. 706, Pt. A, §4 (NEW) .]

14. Fees and charges. To establish and collect necessary fees and to set policies relating to other appropriate charges for students;

[ 1993, c. 706, Pt. A, §4 (NEW) .]

15. Benchmarks and assessments. To establish benchmarks and methods of assessing progress in the levels of academic achievement in mathematics and science for students who participate in school programs and to establish benchmarks and methods of assessing progress in the professional development of teachers who participate in school programs;

[ 1995, c. 485, §2 (AMD) .]

16. Report. To report annually to the Governor, the joint standing committee of the Legislature having jurisdiction over education matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs on the results of the assessment in subsection 15 and the general status of the school and to provide a financial audit of the school conducted by an independent auditor;

[ 1997, c. 760, §1 (AMD) .]

16-A. Quarterly financial statements. To submit quarterly financial statements to the Governor, the joint standing committee of the Legislature having jurisdiction over education matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs;

[ 1997, c. 760, §2 (NEW) .]

17. Sue or be sued. To sue or be sued in the name of the school; and

[ 1995, c. 485, §3 (NEW) .]

18. Other. To do any other act necessary or useful for carrying out its powers, duties or purposes.

[ 1995, c. 485, §3 (NEW) .]

SECTION HISTORY

1993, c. 706, §A4 (NEW). 1995, c. 368, §LL3 (AMD). 1995, c. 485, §§2,3 (AMD). 1995, c. 625, §A22 (AMD). 1997, c. 760, §§1,2 (AMD). 1997, c. 772, §1 (AMD). 2009, c. 486, §10 (AMD).



20-A §8206. Programs and operations

The programs and operations of the school include: [1993, c. 706, Pt. A, §4 (NEW).]

1. School year. Operating on a calendar year that meets or exceeds the minimum number of statewide student instructional days;

[ 1993, c. 706, Pt. A, §4 (NEW) .]

2. Courses of study; programs; plan. By February 15, 1995, a plan must be submitted to the joint standing committee of the Legislature having jurisdiction over education matters that outlines the statewide education programs provided by the school and guarantees opportunities and access to students and educators not residing full time at the school.

The plan, to be implemented in September 1995, must include, but is not limited to, offering short courses, workshops, seminars, weekend instructional programs, distance learning and various other programs of short duration for teachers and students. The plan may include other innovative programs that meet the purpose of the school and assist in the professional development of the State's science and mathematics teachers.

[ 1993, c. 706, Pt. A, §4 (NEW) .]

3. School admission. Admittance of high school students and students pursuing a postgraduate high school year of education based on the enrollment criteria established by the board of trustees as provided in section 8205, subsection 11. Students who apply and are accepted by the school are allowed to attend as provided in section 5205, subsection 6;

[ 2009, c. 486, §11 (AMD) .]

4. Extracurricular activities. Participation in all extracurricular activities offered at Limestone Junior Senior High School; and

[ 1993, c. 706, Pt. A, §4 (NEW) .]

5. Telecommunications. Utilization of distance learning technologies to allow transmission of certain specialty courses conducted at the school for the benefit of high-achieving students attending school units throughout the State.

[ 2009, c. 486, §12 (AMD) .]

SECTION HISTORY

1993, c. 706, §A4 (NEW). 2009, c. 486, §§11, 12 (AMD).



20-A §8207. Financing authority

The board of trustees may borrow funds, issue bonds and negotiate notes and other evidences of indebtedness or obligations of the school for renovation and construction purposes to pay for costs as defined in Title 22, section 2053, subsection 3 and may issue temporary notes and renewal notes to pay for those costs. Bonds, notes or other evidences of indebtedness or obligations of the school are legal obligations of the school on behalf of the State and are payable solely from the school's revenues and other sources of funds, including funds obtained pursuant to Title 22, section 2053, subsection 4-B, paragraph B and these borrowings by the school do not constitute debts or liabilities of, and are not includable in, any debt limitation of the State or any municipality or political subdivision of the State. The board of trustees has the discretion to fix the date, maturities, denomination, interest rate, place of payment, form and other details of the bonds or notes of the school. Unless otherwise provided in the vote authorizing their issuance, bonds or notes of the school are signed by the treasurer and countersigned by the chair of the board of trustees. The aggregate principal amount of outstanding bonds, notes or other evidences of indebtedness of the school may not exceed $3,000,000 at any one time, excluding temporary notes and renewal notes. The board of trustees may pledge or assign its revenues, including any funds that have been or may be appropriated to the school by the Town of Limestone, and the proceeds of those revenues and its other property as security toward its bonds, notes, other evidences of indebtedness or other obligations of the school. The proceeds of bonds, notes or other evidences of indebtedness may be invested in accordance with Title 30-A, sections 5706 and 5712. Bonds, notes and other evidences of indebtedness issued under this section are not debts of the State, nor a pledge of the credit of the State, but are payable solely from the funds of the school. The board of trustees may also borrow funds in anticipation of revenues for current operating expenses for a term not exceeding 13 months. Indebtedness incurred and evidences of indebtedness issued under this chapter are deemed to constitute a proper public purpose and all income derived is exempt from taxation in the State. The net earnings of the school may not inure to the benefit of any private person. If the school is dissolved, the distribution of all property owned by the school must be determined by the Legislature in accordance with this chapter and may not inure to the benefit of any private person. [1997, c. 772, §2 (AMD).]

SECTION HISTORY

1995, c. 485, §4 (NEW). 1997, c. 562, §E1 (AMD). 1997, c. 772, §2 (AMD).






Chapter 312-A: MAINE SCHOOL FOR MARINE SCIENCE, TECHNOLOGY, TRANSPORTATION AND ENGINEERING

20-A §8231. School established

The Maine School for Marine Science, Technology, Transportation and Engineering is established as a public magnet school pursuant to this chapter for the purpose of providing certain high-achieving high school students with a challenging educational experience focused on marine-related science, technology, engineering and mathematics. The school is a body politic and corporate and is an instrumentality and agency of the State. The exercise by the school of the powers conferred by this chapter is the performance of an essential public function by and on behalf of the State. [2015, c. 363, §4 (NEW).]

SECTION HISTORY

2015, c. 363, §4 (NEW).



20-A §8232. Intent; funding

The school is established as a public, residential school located in the Town of Searsport and the following provisions apply. [2015, c. 363, §4 (NEW).]

1. Curriculum. The school shall provide a curriculum designed to exceed existing state educational standards in the content areas of the system of learning results established in section 6209.

[ 2015, c. 363, §4 (NEW) .]

2. Tuition; room and board; funding. Students from this State may attend the school free of tuition charges. Additional funding for students from this State may be provided within amounts appropriated for that purpose as follows.

A. The amount must be paid in 4 equal quarterly payments during the year of attendance. The first payment must be made by July 31st. The amount of tuition and other costs paid for all students is limited to the amount appropriated for this purpose. To be eligible for state funding under this paragraph, a student must have resided in Maine with a parent, other relative or guardian for at least 6 months immediately preceding application to the school. [2015, c. 363, §4 (NEW).]

B. Except as otherwise provided in this paragraph, effective July 1, 2018, the student or the student's parent or guardian shall pay to the school the cost of room and board for the school year. In the case of financial need, the State shall pay to the school the difference between the cost of room and board and the student's or the student's family's ability to pay that cost. The board of trustees shall establish rules governing the determination of financial need and the cost and schedule of payment of room and board under this paragraph. The determination of financial need must be based on a nationally recognized public or private school financial needs assessment system. A student may use scholarship funds in place of payment for all or part of the cost of room and board and any other fees or expenses incurred as a result of that student's enrollment at the school. [2015, c. 363, §4 (NEW).]

[ 2015, c. 363, §4 (NEW) .]

3. Out-of-state tuition. Students from other states and countries and students pursuing a postgraduate high school year of education may attend the school on a space-available basis by paying the cost of tuition, fees and room and board as established by the board of trustees.

[ 2015, c. 363, §4 (NEW) .]

4. Scholarship fund. The school must demonstrate its ability to raise private funds to support a scholarship fund. Based on this ability, the Legislature may provide General Fund appropriations to the scholarship fund. Funds available in the scholarship fund may not be used to offset, reduce or eliminate the appropriation of state funds described in subsection 2. The existence of the scholarship fund may not reduce or eliminate the State's funding obligations described in subsection 2.

[ 2015, c. 363, §4 (NEW) .]

5. Educational enhancement fund. The school may raise private funds to support an educational enhancement fund to enrich the educational experience of students enrolled at the school. The Legislature may provide General Fund appropriations to the educational enhancement fund. Funds available in the educational enhancement fund may not be used to offset, reduce or eliminate the appropriation of state funds described in subsection 2. The existence of the educational enhancement fund may not reduce or eliminate the State's funding obligations described in subsection 2.

[ 2015, c. 363, §4 (NEW) .]

SECTION HISTORY

2015, c. 363, §4 (NEW).



20-A §8233. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 363, §4 (NEW).]

1. Board of trustees. "Board of trustees" means the Board of Trustees of the Maine School for Marine Science, Technology, Transportation and Engineering.

[ 2015, c. 363, §4 (NEW) .]

2. School. "School" means the Maine School for Marine Science, Technology, Transportation and Engineering.

[ 2015, c. 363, §4 (NEW) .]

3. Sending school. "Sending school" means any school administrative unit that has a student in attendance at the Maine School for Marine Science, Technology, Transportation and Engineering.

[ 2015, c. 363, §4 (NEW) .]

4. Trustee. "Trustee" means a member of the Board of Trustees of the Maine School for Marine Science, Technology, Transportation and Engineering.

[ 2015, c. 363, §4 (NEW) .]

SECTION HISTORY

2015, c. 363, §4 (NEW).



20-A §8234. Board of trustees

The board of trustees as established in Title 5, section 12004-C, subsection 9 is the policy-making authority and the governing body of the school. [2015, c. 363, §4 (NEW).]

1. Membership. In appointing members to the board of trustees, the Governor shall give proper consideration to achieving statewide geographical representation and gender equity. The board of trustees consists of 17 voting members and 2 nonvoting members as follows:

A. The Commissioner of Education or the commissioner's designee; [2015, c. 363, §4 (NEW).]

B. The Chancellor of the University of Maine System or the chancellor's designee; [2015, c. 363, §4 (NEW).]

C. A member of the regional school unit board of the regional school unit in which the school is located, who must be from the community in which the school is located, or the member's designee, selected by that board; [2015, c. 363, §4 (NEW).]

D. One member who is a citizen of the Town of Searsport and has an active interest in education, appointed by the Governor; [2015, c. 363, §4 (NEW).]

E. Three members who are teachers, one of whom is a full-time teacher at the school who is a nonvoting member and is annually elected by members of the school's faculty and 2 of whom are teachers in the State representing different geographic regions of the State, appointed by the Governor. Both full-time and part-time teachers at the school may vote in the election of a faculty member to serve on the board of trustees, and the election must be by secret ballot; [2015, c. 363, §4 (NEW).]

F. Ten members of the general public appointed by the Governor, at least 4 of whom must be scientists, engineers or mathematicians and be employed within the marine business or industrial marine community and one of whom must be a parent of a student. All appointments under this paragraph are subject to review by the joint standing committee of the Legislature having jurisdiction over education matters and subject to confirmation by the Legislature; [2015, c. 363, §4 (NEW).]

G. One student member who has been elected as the presiding officer of the student body of the school. The student member is a voting member, except that the student member may not participate as a board member in executive sessions and may not vote in a public proceeding on any matter that was discussed or considered during an executive session; and [2015, c. 363, §4 (NEW).]

H. The executive director of the school, who serves as the clerk of the board of trustees and is a nonvoting member. [2015, c. 363, §4 (NEW).]

[ 2015, c. 363, §4 (NEW) .]

2. Chair. The board of trustees shall choose annually one of its members to serve as chair.

[ 2015, c. 363, §4 (NEW) .]

3. Meetings. The board of trustees shall meet at least 4 times a year at regular intervals.

[ 2015, c. 363, §4 (NEW) .]

4. Quorum. A quorum for the transaction of business is constituted by the attendance of 5 voting members, and all official actions of the board of trustees require a majority vote of those members present and voting.

[ 2015, c. 363, §4 (NEW) .]

5. Compensation. Members are compensated pursuant to Title 5, section 12004-C, subsection 9.

[ 2015, c. 363, §4 (NEW) .]

6. Terms. The terms of the members of the board of trustees who are appointed by the Governor are for 4 years unless otherwise designated. The terms of the 2 teachers appointed by the Governor and the 10 members of the general public are staggered. Members may be appointed for consecutive terms.

[ 2015, c. 363, §4 (NEW) .]

7. Conflict of interest. A board of trustees member shall attempt to avoid conflicts of interest by disclosure or by abstention.

[ 2015, c. 363, §4 (NEW) .]

SECTION HISTORY

2015, c. 363, §4 (NEW).



20-A §8235. Powers and duties of the board of trustees

The powers and duties of the board of trustees include the following: [2015, c. 363, §4 (NEW).]

1. Policies and bylaws. To develop and establish policies and rules, including bylaws, necessary or useful for the operation of the school;

[ 2015, c. 363, §4 (NEW) .]

2. Administration. To oversee the administration of the school, including the hiring of teachers and administrative support staff;

[ 2015, c. 363, §4 (NEW) .]

3. Financial management. To appoint a treasurer, who need not be a member of the board of trustees, and to accept donations, bequests or other forms of financial assistance for any educational purpose from a public or private person or agency and to comply with rules and regulations governing grants from the Federal Government or from any other person or agency;

[ 2015, c. 363, §4 (NEW) .]

4. Budget development. To prepare and adopt an annual budget for the operation of the school and to exercise budgetary responsibility and allocate for expenditure by the school and programs under its jurisdiction all the resources available for the operation of the school and its programs;

[ 2015, c. 363, §4 (NEW) .]

5. Indemnification. To indemnify the trustees, officers, teaching staff and employees affiliated with the school and to purchase and maintain insurance to indemnify any such person to the extent provided in Title 13-B, section 714;

[ 2015, c. 363, §4 (NEW) .]

6. Bonds. To require security for the faithful performance of duties by the officers, trustees, employees and other agents of the school who are entrusted with the custody of the school securities or authorized to disburse the funds of the school. The security must consist of a bond, either a blanket bond or individual bond with a surety bond, or bonds having a minimum limitation of $100,000 coverage for each insured person. The expense of a bond is assumed by the school;

[ 2015, c. 363, §4 (NEW) .]

7. Property management. To lease and to acquire by purchase any property, lands, buildings, structures, facilities or equipment and make improvements to facilities necessary to fulfill the purposes of this chapter. Any lease or lease-purchase agreement must have a term not to exceed 10 years and must be subject to annual appropriation of funds. The regional school unit that includes the Town of Searsport retains ownership of the Searsport high school and shares those facilities with the school;

[ 2015, c. 363, §4 (NEW) .]

8. Certificates and diplomas. To offer courses of study and grant diplomas and certificates on completion of courses of study. This may be done in cooperation with the sending school;

[ 2015, c. 363, §4 (NEW) .]

9. Contracts and agreements. To enter into any contracts and agreements, to the extent that funds are available, in the execution of its powers under this chapter;

[ 2015, c. 363, §4 (NEW) .]

10. Delegation. To delegate duties and responsibilities as necessary for the efficient operation of this chapter;

[ 2015, c. 363, §4 (NEW) .]

11. Criteria for enrollment. To establish criteria to be used in determining eligibility of applicants for enrollment. The criteria must include methods of ensuring gender equity for students selected;

[ 2015, c. 363, §4 (NEW) .]

12. Student conduct. To prepare and adopt procedures and rules to ensure the smooth operation of student conduct standards;

[ 2015, c. 363, §4 (NEW) .]

13. Geographical basis. To develop and adopt an admissions policy to ensure that students from all over the State have an equal opportunity to attend the school;

[ 2015, c. 363, §4 (NEW) .]

14. Fees and charges. To establish and collect necessary fees and to set policies relating to other appropriate charges for students;

[ 2015, c. 363, §4 (NEW) .]

15. Benchmarks and assessments. To establish benchmarks and methods of assessing progress in the levels of academic achievement in marine science, technology, transportation and engineering for students who participate in school programs and to establish benchmarks and methods of assessing progress in the professional development of teachers who participate in school programs;

[ 2015, c. 363, §4 (NEW) .]

16. Report. To report annually to the Governor, the joint standing committee of the Legislature having jurisdiction over education matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs on the results of the assessment in subsection 15 and the general status of the school and to provide a financial audit of the school conducted by an independent auditor;

[ 2015, c. 363, §4 (NEW) .]

17. Quarterly financial statements. To submit quarterly financial statements to the Governor, the joint standing committee of the Legislature having jurisdiction over education matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs;

[ 2015, c. 363, §4 (NEW) .]

18. Sue or be sued. To sue or be sued in the name of the school; and

[ 2015, c. 363, §4 (NEW) .]

19. Other. To do any other act necessary or useful for carrying out its powers, duties or purposes.

[ 2015, c. 363, §4 (NEW) .]

Notwithstanding any other provision of this Title, rules established by the board pursuant to this section may differ from rules adopted by the department. [2015, c. 363, §4 (NEW).]

SECTION HISTORY

2015, c. 363, §4 (NEW).



20-A §8236. Programs and operations

The programs and operations of the school must include: [2015, c. 363, §4 (NEW).]

1. School year. Operating on a calendar year that meets or exceeds the minimum number of statewide student instructional days;

[ 2015, c. 363, §4 (NEW) .]

2. Courses of study; programs; plan. A plan that outlines the statewide education programs provided by the school and guarantees opportunities and access to students and educators not residing full time at the school. The plan must include, but is not limited to, offering short courses, workshops, seminars, weekend instructional programs, distance learning and various other programs of short duration for teachers and students. The plan may include other innovative programs that meet the purpose of the school and assist in the professional development of the State's marine science, technology, transportation and engineering teachers;

[ 2015, c. 363, §4 (NEW) .]

3. School admission. Admittance of high school students and students pursuing a postgraduate high school year of education based on the enrollment criteria established by the board of trustees as provided in section 8235, subsection 11. Students who apply and are accepted by the school are allowed to attend as provided in section 5205, subsection 6;

[ 2015, c. 363, §4 (NEW) .]

4. Extracurricular activities. Participation in all extracurricular activities offered at the middle school and high school serving the Town of Searsport; and

[ 2015, c. 363, §4 (NEW) .]

5. Telecommunications. Utilization of distance learning technologies to allow transmission of certain specialty courses conducted at the school for the benefit of high-achieving students attending school units throughout the State.

[ 2015, c. 363, §4 (NEW) .]

SECTION HISTORY

2015, c. 363, §4 (NEW).



20-A §8237. Financing authority

The board of trustees may borrow funds, issue bonds and negotiate notes and other evidences of indebtedness or obligations of the school for renovation and construction purposes to pay for costs as defined in Title 22, section 2053, subsection 3 and may issue temporary notes and renewal notes to pay for those costs. Bonds, notes or other evidences of indebtedness or obligations of the school are legal obligations of the school on behalf of the State and are payable solely from the school's revenues and other sources of funds, including funds obtained pursuant to Title 22, section 2053, subsection 4-B, paragraph C, and these borrowings by the school do not constitute debts or liabilities of, and are not includable in, any debt limitation of the State or any municipality or political subdivision of the State. The board of trustees has the discretion to fix the date, maturities, denomination, interest rate, place of payment, form and other details of the bonds or notes of the school. Unless otherwise provided in the vote authorizing their issuance, bonds or notes of the school are signed by the treasurer and countersigned by the chair of the board of trustees. The aggregate principal amount of outstanding bonds, notes or other evidences of indebtedness of the school may not exceed $3,000,000 at any one time, excluding temporary notes and renewal notes. The board of trustees may pledge or assign its revenues, including any funds that have been or may be appropriated to the school by the Town of Searsport, and the proceeds of those revenues and its other property as security toward its bonds, notes, other evidences of indebtedness or other obligations of the school. The proceeds of bonds, notes or other evidences of indebtedness may be invested in accordance with Title 30-A, sections 5706 and 5712. Bonds, notes and other evidences of indebtedness issued under this section are not debts of the State, nor a pledge of the credit of the State, but are payable solely from the funds of the school. The board of trustees may also borrow funds in anticipation of revenues for current operating expenses for a term not exceeding 13 months. Indebtedness incurred and evidences of indebtedness issued under this chapter are deemed to constitute a proper public purpose, and all income derived is exempt from taxation in the State. The net earnings of the school may not inure to the benefit of any private person. If the school is dissolved, the distribution of all property owned by the school must be determined by the Legislature in accordance with this chapter and may not inure to the benefit of any private person. [2015, c. 363, §4 (NEW).]

SECTION HISTORY

2015, c. 363, §4 (NEW).



20-A §8238. Implementation; limited authorization

The school may implement the plan established for the statewide education programs pursuant to section 8236, subsection 2 during the 2017-2018 school year. [2015, c. 363, §4 (NEW).]

Notwithstanding any other provision of law, all powers, duties and authority of the school under this chapter and under any other law terminate 90 days after the adjournment of the First Regular Session of the 129th Legislature. [2015, c. 363, §4 (NEW).]

SECTION HISTORY

2015, c. 363, §4 (NEW).






Chapter 313: CAREER AND TECHNICAL EDUCATION

Subchapter 1: GENERAL PROVISIONS

20-A §8301. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 485, §26 (AMD). 1987, c. 98, §2 (AMD). 1991, c. 518, §1 (RP).



20-A §8301-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 518, §2 (NEW).]

1. Affiliated unit. "Affiliated unit" means a school administrative unit that is affiliated with another school administrative unit that operates a center. An affiliated school administrative unit may have its secondary students served by a center operated by a school administrative unit with which it is affiliated. An affiliated school administrative unit may also operate career and technical education satellite programs.

[ 2003, c. 545, §1 (AMD) .]

1-A. Articulation agreement. "Articulation agreement" means an agreement between a center or region and a postsecondary institution that:

A. Sets forth a nonduplicative learning pathway for a specific program by which students have an opportunity to acquire a technical skill proficiency, a credential, a certificate or a degree; and [2011, c. 679, §5 (NEW).]

B. Includes a credit transfer agreement between the 2 institutions. [2011, c. 679, §5 (NEW).]

[ 2011, c. 679, §5 (NEW) .]

2. Budget failure. "Budget failure" means the failure of a region, by August 1st of any fiscal year, to approve a budget for the region that is at least equal to the sum of the total allocations for career and technical education of the member school administrative units in the region.

[ 2003, c. 545, §1 (AMD) .]

2-A. Career and technical education. "Career and technical education" means a course or program of education designed to create or improve job-related skills that is part of a secondary school curriculum and approved by the commissioner according to this chapter. A school administrative unit shall make career and technical education available to persons residing in the school administrative unit who are eligible to receive free public secondary education.

[ 2003, c. 545, §1 (NEW) .]

3. Center. "Center" means an administrative entity established pursuant to this chapter that provides career and technical education to secondary students. Unless otherwise specifically provided for by this chapter, a center is governed, operated and administered by a single school administrative unit. A center shall make its programs available to serve secondary students from school administrative units with which it is affiliated. A center may include within its administrative structure career and technical education satellite programs operated by school administrative units with which it is affiliated.

[ 2003, c. 545, §1 (AMD) .]

4. Municipality. "Municipality" has the same meaning as in section 15672, subsection 21.

[ 2005, c. 2, Pt. D, §23 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

5. Parent.

[ 2011, c. 679, §6 (RP) .]

6. Region. "Region" means a quasi-municipal corporation established by the Legislature to provide career and technical education to secondary students that is comprised of all the school administrative units within the geographical boundaries set forth for each career and technical education region in section 8451. A region is governed by a cooperative board formed and operating in accordance with this chapter.

[ 2003, c. 545, §1 (AMD) .]

7. Residence. "Residence" means, with reference to a person's eligibility to receive career and technical education, the school administrative unit in which is located the legal residence of the person's parent if the person has not reached 18 years of age, the legal residence of the person after the person reaches 18 years of age or the legal residence of the person after the person becomes an emancipated minor. A federal reservation is considered part of the school administrative unit in which it is located.

[ RR 2003, c. 2, §42 (COR) .]

8. Satellite program. "Satellite program" means a program providing career and technical education to secondary students that is operated, under section 8403-A, by a school administrative unit affiliated with a center.

[ 2003, c. 545, §1 (AMD) .]

9. State subsidy. "State subsidy" has the same meaning as in section 15672, subsection 31-A.

[ 2005, c. 2, Pt. D, §23 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

10. Unit. "Unit" means a school administrative unit.

[ 1991, c. 518, §2 (NEW) .]

11. Vocational education.

[ 2003, c. 545, §1 (RP) .]

SECTION HISTORY

RR 1991, c. 2, §61 (COR). 1991, c. 518, §2 (NEW). RR 2003, c. 2, §42 (COR). 2003, c. 545, §1 (AMD). 2005, c. 2, §D23 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2011, c. 679, §§5, 6 (AMD).



20-A §8302. Acceptance and compliance with federal law (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §42 (RP).



20-A §8303. Federal funds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §42 (RP).



20-A §8304. Role of the state board in federal programs (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §42 (RP).



20-A §8305. Eligibility requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §3 (RP).



20-A §8305-A. Eligibility

1. General right. A person eligible to receive free public secondary education may, consistent with this section and department rules:

A. Receive career and technical education from a center, satellite program or region that serves the person's residence; or [RR 2003, c. 2, §43 (COR).]

B. Receive career and technical education from a center, satellite program or region outside of the geographical area that serves the person's residence, subject to the approval of the governing bodies of the sending unit and receiving center, satellite program or region. [2011, c. 679, §7 (AMD).]

[ 2011, c. 679, §7 (AMD) .]

2. Admission standards. A region, center or satellite program shall determine, in accordance with its published admission standards, whether to admit a person to such a region, center or satellite program. Unless otherwise specifically provided for in this chapter, priority to enroll in any career and technical education course of study offered by a region, center or satellite program must be given first to persons eligible to receive a free public secondary education who are residents of municipalities served by that region, center or satellite program.

[ RR 2003, c. 2, §43 (COR) .]

3. Adult participation in career and technical education courses. Persons who are 20 years of age or older or who have graduated from a secondary school and who otherwise comply with the requirements of this section may receive career and technical education in a career and technical education course if, after all other eligible persons have been enrolled in that course, space exists to accommodate participation by persons who are 20 years of age or older or who have graduated from a secondary school. A region, center or satellite program may charge reasonable fees to persons who receive career and technical education pursuant to this subsection.

[ 2011, c. 679, §8 (AMD) .]

SECTION HISTORY

RR 1991, c. 2, §62 (COR). 1991, c. 518, §4 (NEW). RR 2003, c. 2, §43 (COR). 2011, c. 679, §§7, 8 (AMD).



20-A §8306. Powers and duties of State Board of Education

1. State plan. The state board shall approve and update as it determines necessary a state plan for career and technical education, in compliance with the requirements of applicable state and federal laws, rules and regulations. The state plan must be prepared by the commissioner.

[ RR 2003, c. 2, §44 (COR) .]

2. Center and region plans. The state board shall approve a plan for the provision of career and technical education by each center or region. The plans must be prepared by each center or region at the time of its organization or reorganization, approved by the school board or cooperative board governing each center or region respectively, and include:

A. A survey of the career and technical education needs nationally, statewide and in the geographic area served by the center or region; [RR 2003, c. 2, §44 (COR).]

B. A survey of employment opportunities nationally, statewide and in the geographic area served by the center or region; [1991, c. 518, §5 (AMD).]

C. A description of the programs to be offered by the center or region; [1991, c. 518, §5 (AMD).]

C-1. A description of the manner in which academic courses will be used to augment trade-oriented skill courses for career and technical education students at the center or region; [RR 2003, c. 2, §44 (COR).]

D. A description of each geographic area served by the center or region and the location of each career and technical education program to serve those areas; and [RR 2003, c. 2, §44 (COR).]

E. A description of the manner in which the career and technical education programs offered by the center or region address the career and technical education needs in the geographic area served by the center or region and employment opportunities nationally, statewide and in the geographic area served by the center or region. [RR 2003, c. 2, §44 (COR).]

[ RR 2003, c. 2, §44 (COR) .]

3. Plans for vocational satellite programs.

[ 1991, c. 518, §5 (RP) .]

4. Boundaries of centers and regions.

[ 1991, c. 518, §5 (RP) .]

5. Reorganizing centers and regions. The state board may, in compliance with section 8307:

A. Change existing boundaries of centers and regions; [1991, c. 518, §5 (NEW).]

B. Change the status of a center to a region or a region to a center; [1991, c. 518, §5 (NEW).]

C. Dissolve existing regions or centers; [1991, c. 518, §5 (NEW).]

D. Create new regions or centers; or [1991, c. 518, §5 (NEW).]

E. Create alternative organizational methods of delivering career and technical education. [RR 2003, c. 2, §45 (COR).]

[ RR 2003, c. 2, §45 (COR) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §5 (AMD). RR 2003, c. 2, §§44,45 (COR).



20-A §8306-A. Rules; approval of career and technical education programs and courses (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 518, §6 (NEW). 2001, c. 454, §36 (AMD). RR 2003, c. 2, §46 (COR). 2011, c. 679, §9 (RP).



20-A §8306-B. Approval of programs and courses; industry standards

1. Rules. The commissioner may adopt rules to establish requirements for career and technical education programs and courses in alignment with the system of learning results established in section 6209, to establish procedures for approving career and technical education programs and courses and to otherwise carry out the purposes of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 679, §10 (NEW) .]

2. Approval required. A career and technical education program must be approved by the commissioner, in accordance with this chapter, in order to:

A. Be offered by a career and technical education center, region or affiliated unit; [2011, c. 679, §10 (NEW).]

B. Receive state subsidy; or [2011, c. 679, §10 (NEW).]

C. Receive approval for federal funding, except that the commissioner may approve federal funding for new and emerging industry programs prior to granting approval for the career and technical education program. [2011, c. 679, §10 (NEW).]

[ 2011, c. 679, §10 (NEW) .]

3. Industry standards. An approved career and technical education program must be designed to enable a student to meet industry standards applicable to the program.

A. The commissioner shall establish an industry stakeholder group to recommend industry standards to be met in each program offered by a career and technical education region, center or affiliated unit. [2011, c. 679, §10 (NEW).]

B. The industry stakeholder group under paragraph A shall recommend national industry standards for each program, unless there are no relevant, applicable national industry standards or the group determines that the national industry standards do not meet the needs of students and employers in this State. [2011, c. 679, §10 (NEW).]

C. If the industry stakeholder group under paragraph A does not recommend a national industry standard for a program, the commissioner shall convene one or more stakeholder groups to adopt or create state industry standards for that program. [2011, c. 679, §10 (NEW).]

D. The commissioner shall accept or reject the industry stakeholder group's recommendations under this subsection. If the commissioner accepts the recommendations, those industry standards become the applicable industry standards for the program. If the commissioner rejects the recommendations, the commissioner shall either designate alternative standards or ask the stakeholder group to make other recommendations. [2011, c. 679, §10 (NEW).]

[ 2011, c. 679, §10 (NEW) .]

4. Learning pathways and articulation agreements with postsecondary institutions; collaborative agreements. To the greatest extent possible, a career and technical education program offered at a center or region must provide students the opportunity to take advantage of any applicable learning pathways, including learning pathways set forth in an articulation agreement with a postsecondary institution or in a collaborative agreement with publicly supported secondary and postsecondary educational institutions that form a dual enrollment career and technical education program pursuant to chapter 229.

[ 2013, c. 318, §4 (AMD) .]

5. Application. A statewide career and technical education program seeking approval from the commissioner after the effective date of this section must meet the requirements of this section. A program approved by the commissioner prior to the effective date of this section must certify to the commissioner not later than July 1, 2013 that the program meets industry standards.

[ 2011, c. 679, §10 (NEW) .]

SECTION HISTORY

2011, c. 679, §10 (NEW). 2013, c. 318, §4 (AMD).



20-A §8307. Procedures; development of a plan (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 161, §3 (AMD). 1987, c. 737, §§C54,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1991, c. 518, §7 (RP).



20-A §8307-A. Reorganization procedures

The governing body of one or more units, or the commissioner, may prepare a plan for reorganizing the provision of career and technical education in or among existing regions or geographic areas served by existing centers and present the reorganization plan to the state board for its approval. A unit may prepare a reorganization plan only for a region or center that serves or is proposed to serve the unit. [RR 2003, c. 2, §47 (COR).]

1. Contents of reorganization plan. The reorganization plan must:

A. Describe the deficiencies in the current method of providing career and technical education in a region or geographic area served by a center that require reorganizing the provision of career and technical education in that region or geographic area; [RR 2003, c. 2, §48 (COR).]

B. Present an alternative organizational method of providing career and technical education in a region or geographic area served by a center; [RR 2003, c. 2, §48 (COR).]

C. Present a method for assigning title to and obligations for property and indebtedness respectively of any region or center affected by a reorganization plan; [1991, c. 518, §8 (NEW).]

D. Contain the applicable plan required by section 8306; and [1991, c. 518, §8 (NEW).]

E. Present any other information requested by the state board. [1991, c. 518, §8 (NEW).]

[ RR 2003, c. 2, §48 (COR) .]

2. Assessment by the commissioner. The commissioner shall:

A. Assess the impact of the reorganization plan on the provision of career and technical education in any region or geographic area served by a center that is affected by the reorganization plan; [RR 2003, c. 2, §49 (COR).]

B. Assess the fiscal impact of the reorganization plan on the State; and [1991, c. 518, §8 (NEW).]

C. Submit a written report of findings to the state board. In the report, the commissioner may suggest revisions to the reorganization plan as submitted or the commissioner may propose an alternative reorganization plan. In the report, the commissioner shall specifically recommend approval or disapproval by the state board of the reorganization plan as submitted, as revised or in alternative form. [1991, c. 518, §8 (NEW).]

[ RR 2003, c. 2, §49 (COR) .]

3. Affected entities. For purposes of this section, the following entities are deemed affected by a reorganization plan:

A. A unit that is served, or is proposed to be served, by a region or center that is reorganized under a reorganization plan; and [1991, c. 518, §8 (NEW).]

B. A region or center that is reorganized under a reorganization plan. [1991, c. 518, §8 (NEW).]

For purposes of this subsection a "region or center that is reorganized under a reorganization plan" means a region or center that, as a result of a reorganization plan, undergoes a change in the units served by it or a change in the organizational structure by which it serves those units.

[ 1991, c. 518, §8 (NEW) .]

4. Additional information requested by state board. As part of the commissioner's assessment of a reorganization plan, or as part of its own consideration of such a plan, the state board may request additional information from any region, center, unit or affiliated unit affected by such a plan.

[ 1991, c. 518, §8 (NEW) .]

5. State board approval. The state board may approve or disapprove the reorganization plan, based on the reorganization plan submitted to the state board, the assessment undertaken by the commissioner, any additional information requested by the state board and any public comments received by the state board in connection with that reorganization plan.

[ 1991, c. 518, §8 (NEW) .]

6. Local public hearings. If the reorganization plan is approved by the state board, the unit or units that prepared the reorganization plan shall hold at least one public hearing in each such unit or units and at least one public hearing in another unit affected by the reorganization plan and selected by the governing body of each center or region affected by the reorganization plan to present the plan to the voters residing in those units affected by the plan. If the reorganization plan is prepared by the commissioner and approved by the state board, the commissioner shall hold at least one public hearing in a unit affected by the reorganization plan and selected by the commissioner and at least one public hearing in another unit affected by the reorganization plan and selected by the governing body of each center or region affected by the reorganization plan to present the plan to the voters residing in units affected by the plan. The career and technical education director and the cooperative board of any region affected by a reorganization plan, and the career and technical education director, advisory committee and governing body of any center affected by a reorganization plan, must be invited to participate at the public hearings.

[ RR 2003, c. 2, §50 (COR) .]

7. Local referendum. After the public hearings required by subsection 6, the school board of the unit or units that prepared the reorganization plan, or the commissioner if the commissioner prepared the reorganization plan, shall submit the proposal contained in that plan to the voters of each unit affected by the reorganization plan in accordance with the provisions for holding referendum elections under sections 1351 to 1354 and in Title 21-A and Title 30-A. The state board must approve the form of the question to be presented to the voters prior to its submission.

[ 1991, c. 518, §8 (NEW) .]

8. Local voter approval; issuance of certificate of approval by state board. If the referendum required by subsection 7 is approved by 2/3 or greater of the votes cast in a majority of the units affected by the reorganization plan, the state board shall issue a certificate of approval making effective the provisions of the reorganization plan. A reorganization plan that proposes creation of a new center or region must also comply with the requirements of subchapters III and IV respectively prior to receiving a certificate of approval from the state board.

[ 1991, c. 518, §8 (NEW) .]

SECTION HISTORY

1991, c. 518, §8 (NEW). 1991, c. 716, §7 (AMD). RR 2003, c. 2, §§47-50 (COR).






Subchapter 2: FINANCING

20-A §8351. State aid for career and technical education centers and career and technical education regions

State aid for centers and regions must be administered in accordance with chapters 606-B and 609 and Title 20, section 3457. [2005, c. 2, Pt. D, §24 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §9 (AMD). 1991, c. 716, §6 (AMD). 2003, c. 545, §5 (REV). 2005, c. 2, §D24 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §8352. Department budget recommendations

1. Budget recommendation. Prior to December 15th of each year, the commissioner, with the approval of the state board, shall certify to the Governor and to the Bureau of the Budget the funding levels the commissioner recommends to carry out the purposes of this subchapter and subchapters III and IV. The commissioner shall include these funding levels in the department's request to the Legislature for appropriations from the General Fund to carry out the purposes of this chapter.

[ 1991, c. 518, §9 (AMD) .]

2. Budget limitation. This section does not apply to construction grants made under chapter 609 and Title 20, section 3460.

[ 1991, c. 518, §9 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §9 (AMD).



20-A §8353. Tuition for students sent out of state

If a unit that serves a student's residence determines that that student would be better served by receiving career and technical education, on a tuition basis, at an out-of-state secondary level career and technical school that is located closer to that student's residence than a Maine center, satellite program or region serving that student's residence, the State shall subsidize the unit the same amount for that student as would have been incurred by such a center, satellite program or region providing the same or similar career and technical education to the student. [RR 2003, c. 2, §51 (COR).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §9 (AMD). RR 2003, c. 2, §51 (COR).



20-A §8354. Tuition computation for out-of-state students

The tuition charge for each out-of-state student receiving career and technical education at a center, satellite program or region is determined as follows. [RR 2003, c. 2, §52 (COR).]

1. Primary method. The per student tuition charge is determined by:

A. Adding the amounts paid by the center, satellite program or region during the previous fiscal year for:

(1) Teachers' salaries;

(2) Fuel;

(3) Janitorial services;

(4) Textbooks;

(5) Reference books;

(6) School supplies for desk and laboratory use;

(7) Public utility services;

(8) Replacement of instructional equipment;

(9) Insurance;

(10) Compensation for the career and technical education director and the career and technical education director's assistants;

(11) Employee fringe benefits; and

(12) Electricity services provided by competitive electricity providers or other entities authorized by the Public Utilities Commission to provide electricity services; [RR 2003, c. 2, §53 (COR).]

B. Adjusting the amounts in paragraph A by the allowable percentages set forth in section 5805, subsection 1, paragraph D; and [1981, c. 693, §§5, 8 (NEW).]

C. Dividing this sum by the average number of all regularly enrolled students at the center, satellite program or region on October 1st and April 1st of the previous fiscal year. [1991, c. 518, §10 (AMD).]

[ RR 2003, c. 2, §53 (COR) .]

2. Alternate method. When the cost of fuel, janitorial services, public utility services, electricity services or insurance for facilities used to provide career and technical education can not be separated from similar costs for other facilities not used to provide career and technical education, the costs of facilities used to provide career and technical education are determined by prorating the square footage of floor space used to provide career and technical education to the total amount of floor space at the facilities.

[ RR 2003, c. 2, §54 (COR) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §67 (AMD). 1991, c. 518, §10 (AMD). 1991, c. 716, §7 (AMD). 1999, c. 657, §§9,10 (AMD). RR 2003, c. 2, §§52-54 (COR).






Subchapter 3: CAREER AND TECHNICAL EDUCATION CENTERS

20-A §8401. Career and technical education centers

1. Centers established. A career and technical education center must be operated in the following school administrative units and must serve its affiliated units:

A. Augusta; [2011, c. 679, §11 (NEW).]

B. Biddeford; [2011, c. 679, §11 (NEW).]

C. Calais; [2011, c. 679, §11 (NEW).]

D. Lewiston; [2011, c. 679, §11 (NEW).]

E. Machias; [2011, c. 679, §11 (NEW).]

F. Portland; [2011, c. 679, §11 (NEW).]

G. Sanford; [2011, c. 679, §11 (NEW).]

H. Waterville; [2011, c. 679, §11 (NEW).]

I. Westbrook; [2011, c. 679, §11 (NEW).]

J. School Administrative District No. 46 (Dexter, Exeter, Garland and Ripley); [2011, c. 679, §11 (NEW).]

K. Regional School Unit No. 1 (Arrowsic, Bath, Phippsburg, West Bath and Woolwich); [2011, c. 679, §11 (NEW).]

L. Regional School Unit No. 9 doing business as School Administrative District No. 9 (Chesterville, Farmington, Industry, New Sharon, New Vineyard, Temple, Vienna, Weld and Wilton); [2011, c. 679, §11 (NEW).]

M. Regional School Unit No. 24 (Eastbrook, Ellsworth, Franklin, Gouldsboro, Hancock, Lamoine, Mariaville, Sorrento, Steuben, Sullivan, Waltham and Winter Harbor); [2011, c. 679, §11 (NEW).]

N. Regional School Unit No. 39 (Caribou, Limestone and Stockholm); [2011, c. 679, §11 (NEW).]

O. Regional School Unit No. 54 doing business as School Administrative District No. 54 (Canaan, Cornville, Mercer, Norridgewock, Skowhegan and Smithfield); [2011, c. 679, §11 (NEW).]

P. Regional School Unit No. 61 doing business as School Administrative District No. 61 (Bridgton, Casco, Naples and Sebago); [2011, c. 679, §11 (NEW).]

Q. Regional School Unit No. 79 doing business as School Administrative District No. 1 (Castle Hill, Chapman, Mapleton, Presque Isle and Westfield); [2011, c. 679, §11 (NEW).]

R. Regional School Unit No. 88 doing business as School Administrative District No. 24 (Cyr Plantation, Hamlin and Van Buren); and [2011, c. 679, §11 (NEW).]

S. St. John Valley for Alternative Organizational Structure 62 (Madawaska and Grand Isle), School Administrative District No. 10 (Allagash), School Administrative District No. 27 (Eagle Lake, Fort Kent, New Canada, St. Francis, St. John Plantation, Wallagrass and Winterville Plantation) and Regional School Unit No. 33 doing business as School Administrative District No. 33 (Frenchville and St. Agatha). [2011, c. 679, §11 (NEW).]

[ 2011, c. 679, §11 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 744, §1 (AMD). 1989, c. 540, §1 (AMD). 1991, c. 518, §11 (AMD). 1991, c. 655, §8 (AMD). 2011, c. 679, §11 (RPR).



20-A §8402. Programs

A center shall provide programs of career and technical education. Programs of career and technical education are eligible to receive state subsidy pursuant to chapters 606-B and 609. All programs of career and technical education offered by a center must be approved by the commissioner pursuant to section 8306-B, including programs previously approved under former section 8306-A. The programs must offer a sequence of courses that are directly related to the preparation of individuals for employment in current or emerging occupations and may include training and education in academic and business skills preparing students to further their education at the community college or other college level or allowing students to use trade and occupational skills on other than an employee basis. A center may also provide courses described in section 4722, subsection 2, the successful completion of which satisfies the diploma requirements set forth in section 4722. [2013, c. 424, Pt. A, §8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §12 (AMD). 1999, c. 683, §2 (AMD). RR 2003, c. 2, §55 (COR). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 2, §D25 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2007, c. 667, §12 (AMD). 2011, c. 679, §12 (AMD). 2011, c. 686, §3 (AMD). 2013, c. 424, Pt. A, §8 (RPR).



20-A §8403. Vocational satellite programs (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 485, §§27,28 (AMD). 1991, c. 518, §13 (RP).



20-A §8403-A. Satellite programs

1. Authority for career and technical education satellite programs. An affiliated unit may operate a career and technical education satellite program with the approval of the commissioner pursuant to subsection 2.

[ RR 2003, c. 2, §56 (COR) .]

2. Procedure for authorizing career and technical education satellite programs. Any affiliated unit that wishes to operate a career and technical education satellite program shall submit a written request to operate such a satellite program to the governing body of the center with which the unit is affiliated. The request must fully document the perceived need for the operation of a satellite program. The governing body of the center with which the unit is affiliated shall consider the request and forward its recommendation to the commissioner concerning whether that request should be approved. The commissioner shall act on the request pursuant to section 8306-B.

[ 2011, c. 679, §13 (AMD) .]

3. Financial responsibility for satellite programs. A unit operating a satellite program shall assume full financial responsibility for paying the operating costs of that program and the unit is entitled to receive the state subsidy and tuition income for the program.

[ 1991, c. 518, §14 (NEW) .]

4. Facilities and equipment; school construction aid. A unit that operates a satellite program:

A. Shall furnish the necessary facilities and equipment for the satellite program; and [1991, c. 518, §14 (NEW).]

B. Is eligible for school construction aid if new facilities for the satellite program are required and approved. [1991, c. 518, §14 (NEW).]

[ 1991, c. 518, §14 (NEW) .]

5. Employment of teachers. The superintendent of a unit operating a satellite program shall, in consultation with the career and technical education director of the center with which the unit is affiliated, employ teachers for that satellite program in accordance with the procedures established by section 13201.

[ RR 2003, c. 2, §57 (COR) .]

6. Supervision. The superintendent of a unit operating a satellite program shall, in consultation with the career and technical education director of the center with which the unit is affiliated, supervise personnel working for that satellite program.

[ RR 2003, c. 2, §57 (COR) .]

7. Part-time instructors. A unit operating a satellite program may employ part-time instructors for such a program. A part-time instructor may be employed at separate satellite programs operated by different units. Such a part-time instructor employed at separate satellite programs operated by different units may be employed separately by each unit or employed solely by one unit under a reimbursement arrangement, approved by the commissioner, involving all units where that instructor is employed.

[ 1991, c. 518, §14 (NEW) .]

8. Access. A unit that operates a satellite program shall allow access by students from units affiliated with the career and technical education center or region.

[ 2011, c. 679, §14 (NEW) .]

SECTION HISTORY

1991, c. 518, §14 (NEW). 1991, c. 716, §7 (AMD). RR 2003, c. 2, §§56,57 (COR). 2011, c. 679, §§13, 14 (AMD).



20-A §8404. Center advisory committee

Each center must have an advisory committee responsible for advising the career and technical education director concerning the provision of career and technical education by the center. [RR 2003, c. 2, §58 (COR).]

1. Membership. Membership on the advisory committee consists of:

A. The superintendent of each unit governing or affiliated with the center or the superintendent's designee; [1991, c. 518, §15 (AMD).]

B. A member of the school board for each unit governing or affiliated with the center, chosen by that school board; and [1991, c. 518, §15 (AMD).]

C. If approved by the school board of each unit governing or affiliated with the center, representatives, on either a voting or nonvoting basis, of private secondary schools approved for tuition purposes and served by the center. [1991, c. 518, §15 (NEW).]

[ 1991, c. 518, §15 (AMD) .]

2. Meetings. The advisory committee shall meet at least 6 times per calendar year.

[ 1991, c. 518, §15 (AMD) .]

3. Duties. The advisory committee:

A. Shall advise and assist the center and its satellite programs in the preparation and submission of an annual report on the center and satellite programs to the commissioner and to each municipality served by the center or satellite programs; [1991, c. 518, §15 (AMD).]

B. Shall develop a cooperative agreement delineating the duties and powers of the advisory committee. A cooperative agreement or any amendment to the agreement must be ratified by the school board of each unit or affiliated unit served by the center. A cooperative agreement must be reviewed annually by the advisory committee and submitted by the center and its affiliated units to the commissioner; and [2011, c. 679, §15 (AMD).]

C. [2011, c. 679, §15 (RP).]

D. May devise a formula for sharing costs of the center among the member units served by that center. Such a formula or any amendment to the formula must be ratified by the school board of each unit or affiliated unit served by the center. Any such unit may withdraw, subject to obligations incurred by the unit for any debt issued previously by or for the benefit of the center, from such a cost-sharing formula at the end of any fiscal year following one year's written notice to all other units served by the center. Following withdrawal by such a unit, the center shall, if the unit wishes, continue to serve that unit under a financial arrangement approved by the center that does not assess the unit a per pupil assessment that exceeds the per pupil assessments of the other participating units. [2011, c. 679, §15 (AMD).]

E. [2011, c. 679, §15 (RP).]

F. [2011, c. 679, §15 (RP).]

G. [2011, c. 679, §15 (RP).]

H. [2011, c. 679, §15 (RP).]

[ 2011, c. 679, §15 (AMD) .]

4. Cost-sharing agreement; amend. The commissioner may approve an amendment to the cost-sharing agreement of a career and technical education center, adopted by the participating school units, that provides that the costs of the career and technical education center must be reallocated among the participating school units for the purposes of calculating the state subsidy to those units for not more than 2 years in order to ease the transition to a new cost-sharing agreement.

[ 1999, c. 226, §4 (NEW); 2003, c. 545, §5 (REV) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 414, §20 (AMD). 1989, c. 540, §§2,3 (AMD). 1989, c. 878, §A45 (AMD). 1991, c. 518, §15 (AMD). 1991, c. 716, §§6,7 (AMD). 1999, c. 226, §§1-4 (AMD). RR 2003, c. 2, §§58,59 (COR). 2003, c. 545, §§4,5 (REV). 2005, c. 2, §D26 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2011, c. 679, §15 (AMD).



20-A §8405. Director

A unit operating a center shall employ a certified career and technical education director. [2011, c. 679, §16 (AMD).]

1. Qualifications. The career and technical education director must meet the qualifications prescribed by the state board in accordance with section 13011, subsection 5.

[ 2011, c. 679, §16 (AMD) .]

2. Administrative status. The career and technical education director shall serve as chief administrative officer of the center and has the authority of a principal in the unit operating the center.

[ 2011, c. 679, §16 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §16 (AMD). 1991, c. 716, §7 (REV). 2003, c. 545, §6 (REV). 2011, c. 679, §16 (AMD).






Subchapter 4: CAREER AND TECHNICAL EDUCATION REGIONS

20-A §8451. Career and technical education regions

1. Legislative intent. It is the intent of the Legislature that each career and technical education region shall provide career and technical education in accordance with this chapter and shall function as an extension of the secondary schools located within the region's boundaries.

[ RR 2003, c. 2, §60 (COR) .]

2. Boundaries. The career and technical education regions have boundaries as follows.

A. [1985, c. 744, §§2, 6 (RP).]

B. Region 2. SOUTHERN AROOSTOOK COUNTY. Units located in this region include:

(2) Benedicta Township;

(3) Orient;

(4) Regional School Unit No. 29 doing business as School Administrative District No. 29 (Hammond, Houlton, Littleton and Monticello);

(5) Regional School Unit No. 50 (Crystal, Dyer Brook, Hersey, Island Falls, Merrill, Moro Plantation, Mount Chase, Oakfield, Patten, Sherman, Smyrna and Stacyville);

(6) Regional School Unit No. 70 doing business as School Administrative District No. 70 (Amity, Cary Plantation, Haynesville and Hodgdon) and Linneus, Ludlow and New Limerick; and

(7) Regional School Unit No. 84 doing business as School Administrative District No. 14 (Danforth and Weston). [2013, c. 390, Pt. A, §1 (AMD); 2013, c. 390, Pt. A, §2 (AFF).]

C. Region 3. NORTHERN PENOBSCOT COUNTY. Units located in this region include:

(1) Carroll Plantation;

(2) Drew Plantation;

(3) East Millinocket;

(4) Glenwood Plantation;

(5) Lakeville;

(6) Lambert Lake Township;

(7) Lowell;

(8) Macwahoc Plantation;

(9) Medford;

(10) Medway;

(11) Millinocket;

(12) Prentiss Township;

(13) Reed Plantation;

(14) Seboeis Plantation;

(15) Vanceboro;

(16) Woodville;

(17) Regional School Unit No. 30 doing business as School Administrative District No. 30 (Lee, Springfield, Webster Plantation and Winn);

(18) Regional School Unit No. 31 doing business as School Administrative District No. 31 (Burlington, Edinburg, Enfield, Howland, Maxfield and Passadumkeag);

(19) Regional School Unit No. 67 (Chester, Lincoln and Mattawamkeag); and

(20) East Range Community School District (Codyville Plantation and Topsfield). [2011, c. 679, §17 (RPR).]

D. Region 4. SOUTHERN PENOBSCOT COUNTY. Units located in this region include:

(1) Bangor;

(2) Brewer;

(3) Dedham;

(4) Grand Falls Township;

(5) Greenbush;

(6) Greenfield Township;

(7) Hermon;

(8) Indian Island, Penobscot Indian Reservation;

(9) Milford;

(10) Orrington;

(11) Regional School Unit No. 22 doing business as School Administrative District No. 22 (Hampden, Newburgh and Winterport);

(12) Regional School Unit No. 26 (Glenburn, Orono and Veazie);

(13) Regional School Unit No. 34 (Alton, Bradley and Old Town);

(14) Regional School Unit No. 63 doing business as School Administrative District No. 63 (Clifton, Eddington and Holden);

(15) Regional School Unit No. 64 doing business as School Administrative District No. 64 (Bradford, Corinth, Hudson, Kenduskeag and Stetson);

(16) Regional School Unit No. 87 doing business as School Administrative District No. 23 (Carmel and Levant); and

(17) Airline Community School District (Amherst, Aurora, Great Pond and Osborn). [2011, c. 679, §17 (RPR).]

E. [1985, c. 565, §1 (RP).]

F. Region 7. WALDO COUNTY. Units located in this region include:

(1) Regional School Unit No. 3 doing business as School Administrative District No. 3 (Brooks, Freedom, Jackson, Knox, Liberty, Monroe, Montville, Thorndike, Troy, Unity and Waldo); and

(2) Regional School Unit No. 20 (Belfast, Belmont, Frankfort, Morrill, Northport, Searsmont, Searsport, Stockton Springs and Swanville). [2011, c. 679, §17 (RPR).]

G. Region 8. KNOX COUNTY. Units located in this region include:

(1) Islesboro;

(2) Monhegan Island Plantation;

(3) Regional School Unit No. 7 doing business as School Administrative District No. 7 (North Haven);

(4) Regional School Unit No. 8 doing business as School Administrative District No. 8 (Vinalhaven);

(5) Regional School Unit No. 13 (Cushing, Owls Head, Rockland, St. George, South Thomaston and Thomaston);

(6) Regional School Unit No. 40 doing business as School Administrative District No. 40 (Friendship, Union, Waldoboro, Warren and Washington);

(7) Regional School Unit No. 65 doing business as School Administrative District No. 65 (Matinicus Isle Plantation); and

(8) Five Town Community School District (Appleton, Camden, Hope, Lincolnville and Rockport). [2011, c. 679, §17 (RPR).]

H. Region 9. NORTHERN OXFORD COUNTY. Units located in this region include:

(1) Albany Township;

(2) Gilead;

(3) Mason Township;

(4) Milton Township;

(5) Riley Township;

(6) Upton, as long as it sends its secondary students to schools operated by administrative units within the region;

(7) The portion of Regional School Unit No. 10 comprising the municipalities in the former units of Hanover, Peru, School Administrative District No. 21 (Canton, Carthage and Dixfield) and School Administrative District No. 43 (Byron, Mexico, Roxbury and Rumford); and

(8) Regional School Unit No. 44 doing business as School Administrative District No. 44 (Andover, Bethel, Greenwood, Newry and Woodstock). [2011, c. 679, §17 (RPR).]

I. Region 10. EASTERN CUMBERLAND-SAGADAHOC COUNTY. Units located in this region include:

(1) Brunswick;

(2) Regional School Unit No. 5 (Durham, Freeport and Pownal); and

(3) Regional School Unit No. 75 doing business as School Administrative District No. 75 (Bowdoin, Bowdoinham, Harpswell and Topsham). [2011, c. 679, §17 (RPR).]

J. Region 11. SOUTHERN OXFORD COUNTY. Units located in this region include:

(1) The portion of Regional School Unit No. 10 comprising the municipalities in the former School Administrative Unit No. 39 (Buckfield, Hartford and Sumner); and

(2) Regional School Unit No. 17 doing business as School Administrative District No. 17 (Harrison, Hebron, Norway, Otisfield, Oxford, Paris, Waterford and West Paris). [2011, c. 679, §17 (RPR).]

[ 2013, c. 390, Pt. A, §1 (AMD); 2013, c. 390, Pt. A, §2 (AFF) .]

3. Central Aroostook County. Central Aroostook County is also a region.

A. Public secondary schools located at: Ashland; Caribou; Easton; Fort Fairfield; Limestone; Mars Hill; Presque Isle; and Washburn are served by centers located in Presque Isle and Caribou. [1991, c. 518, §17 (AMD).]

B. Notwithstanding provisions of sections 8452 to 8459, these centers are governed by the school boards of the units operating such centers, but have an advisory committee, as defined in section 8404, responsible for coordinating career and technical education for the Central Aroostook County region. [RR 2003, c. 2, §60 (COR).]

[ RR 2003, c. 2, §60 (COR) .]

4. Validation. Each career and technical education region authorized and organized under Public Law 1973, chapter 605, is hereby validated, confirmed, approved and declared legal in all respects, notwithstanding any defect or irregularity which may have occurred in the organization of the region or in the selection of the cooperative board of that region.

[ 1991, c. 716, §6 (AMD); 2003, c. 545, §5 (REV) .]

5. Northern Aroostook County. Northern Aroostook County is also a region.

A. Public secondary schools located in the school administrative units of Madawaska, School Administrative District No. 10 (Allagash), School Administrative District No. 27 (Eagle Lake, Fort Kent, New Canada, St. Francis, St. John Plantation, Wallagrass and Winterville Plantation) and Regional School Unit No. 33 doing business as School Administrative District No. 33 (Frenchville and St. Agatha) are served by a center located in Frenchville (St. John Valley Technology Center), as long as the school boards of former School Administrative District No. 27 (Eagle Lake, Fort Kent, New Canada, St. Francis, St. John Plantation, Wallagrass and Winterville Plantation), former School Administrative District No. 33 (Frenchville and St. Agatha) and Madawaska enter into a cooperative agreement pursuant to section 8401. Career and technical education students from Regional School Unit No. 88 doing business as School Administrative District No. 24 (Cyr Plantation, Hamlin and Van Buren) must be permitted to attend that center on a tuition basis to the extent that there are unused slots available in the career and technical education programs at the center. [2011, c. 679, §18 (AMD).]

B. Notwithstanding sections 8452 to 8459, the centers under paragraph A are governed by the school boards of the units operating the centers but have an advisory committee, as defined in section 8404, for the Northern Aroostook County region, except that, in the event that the school boards of School Administrative District No. 27, Regional School Unit No. 33 doing business as School Administrative District No. 33 and the Madawaska school administrative unit enter into a cooperative agreement pursuant to section 8401, the Northern Aroostook County advisory committee must be made up of representatives of those 3 administrative units and the advisory committee has authority to review applications for employment and personnel records relating to the career and technical education director and teachers in the career and technical education programs of the center in order for the advisory committee to make employment recommendations to the Superintendent of Schools of Regional School Unit No. 33 doing business as School Administrative District No. 33. [2011, c. 679, §18 (AMD).]

C. [2011, c. 679, §18 (RP).]

D. [2011, c. 679, §18 (RP).]

E. [2011, c. 679, §18 (RP).]

F. Section 8301-A, subsection 6 and sections 8452 to 8467 do not apply to the region established for Northern Aroostook County under this section. [1991, c. 518, §17 (AMD).]

[ 2011, c. 679, §18 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 640, §1 (AMD). 1985, c. 565, §§1,3 (AMD). 1985, c. 744, §§2,3,6 (AMD). 1989, c. 540, §4 (AMD). 1989, c. 700, §A57 (AMD). 1991, c. 518, §17 (AMD). 1991, c. 548, §A13 (AMD). 1991, c. 716, §§5-7 (AMD). 1993, c. 79, §1 (AMD). 1993, c. 79, §7 (AFF). 1993, c. 349, §48 (AMD). 1999, c. 39, §1 (AMD). RR 2003, c. 2, §60 (COR). 2003, c. 545, §§4,5 (REV). 2011, c. 679, §§17, 18 (AMD). 2013, c. 390, Pt. A, §1 (AMD). 2013, c. 390, Pt. A, §2 (AFF).



20-A §8451-A. Programs

A region shall provide programs of career and technical education. Programs of career and technical education are eligible to receive state subsidy pursuant to chapters 606-B and 609. All programs of career and technical education offered by a region must be approved by the commissioner pursuant to section 8306-B. The programs must offer a sequence of courses that are directly related to the preparation of individuals for employment in current or emerging occupations and may include training and education in academic and business skills preparing students to further their education at the community college or college level or allowing students to use trade and occupational skills on other than an employee basis. A region may also provide courses described in section 4722, subsection 2, the successful completion of which satisfies the diploma requirements set forth in section 4722. [2013, c. 424, Pt. A, §9 (NEW).]

SECTION HISTORY

1991, c. 518, §18 (NEW). 1999, c. 683, §3 (AMD). RR 2003, c. 2, §61 (COR). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 2, §D27 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2007, c. 667, §13 (AMD). 2011, c. 679, §19 (AMD). 2011, c. 686, §4 (AMD). 2013, c. 424, Pt. A, §9 (RPR).



20-A §8452. Cooperative board; formation

Each career and technical education region is administered by a cooperative board organized as follows. [1991, c. 716, §6 (AMD); 2003, c. 545, §5 (REV).]

1. Structure of cooperative board. The school boards of the units located in a region, at a joint meeting called by the commissioner, shall decide for the region by majority vote:

A. The size of the cooperative board; [1981, c. 693, §§5, 8 (NEW).]

B. The number of members of the cooperative board to represent each unit or group of units; [1991, c. 518, §19 (AMD).]

C. The method of selecting members of the cooperative board to represent each unit or group of units; and [1991, c. 518, §19 (AMD).]

D. The method of sharing costs of career and technical education among the units in the region. [RR 2003, c. 2, §62 (COR).]

E. [1991, c. 518, §19 (RP).]

[ RR 2003, c. 2, §62 (COR) .]

2. Role of municipal officers. The municipal officers of each unit in the region must be invited to the joint meeting to present testimony on cooperative board membership and on the methods of sharing costs among the units in the region.

[ 1991, c. 518, §19 (AMD) .]

3. Voting. The school board of each unit shall caucus with the municipal officers of that unit. Thereafter, in the joint meeting, each school board shall cast its votes on the issues identified in subsection 1 in accordance with the majority vote of the caucus of the school board and municipal officers. Each school board has one vote on each of the issues identified in subsection 1.

[ 1991, c. 518, §19 (AMD) .]

4. Process of appeal. Within 30 days of the date of the joint meeting, a school board may appeal to the state board any decision reached at the joint meeting on an issue identified in subsection 1. The state board decision is final and binding on the school administrative units within the region.

[ 1991, c. 518, §19 (AMD) .]

5. Appointment of cooperative board members. After the school boards of the units in a region have decided the issues identified in subsection 1, the superintendent of each unit in the region shall call a meeting of the school board for the unit. At that meeting the school board shall appoint its authorized number of members to the cooperative board.

[ 1991, c. 518, §19 (AMD) .]

6. Organization of the cooperative board. The cooperative board is organized as follows.

A. The superintendents of the units within the region shall call a meeting of the cooperative board members appointed pursuant to subsection 5. [1991, c. 518, §19 (AMD).]

B. The cooperative board members shall:

(1) Elect a chair and vice-chair;

(2) Elect a secretary, who need not be a member of the cooperative board;

(3) Adopt a constitution or bylaws; and

(4) Elect a treasurer, who need not be a member of the cooperative board. The treasurer shall give a bond to the cooperative board with the sum and sureties established by the cooperative board. This bond must be deposited with the chair. The expense of the bond must be paid by the cooperative board. [1991, c. 518, §19 (AMD).]

[ 1991, c. 518, §19 (AMD) .]

7. Filing return with state board. The secretary of the cooperative board shall immediately file a return with the state board identifying the names of the members and officers of the cooperative board and certifying that the cooperative board has been properly organized.

[ 1991, c. 518, §19 (AMD) .]

8. Issuance of certificate of approval. In response to a return filed pursuant to subsection 7, the state board shall issue a certificate of approval for the organization of the region. The issuance of the certificate is conclusive evidence of the lawful organization of the region. The original certificate must be kept on file with the secretary of the region, and copies must be placed on file in the office of the commissioner.

[ 1991, c. 518, §19 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §19 (AMD). 1991, c. 716, §6 (AMD). RR 2003, c. 2, §62 (COR). 2003, c. 545, §5 (REV).



20-A §8453. Membership on cooperative board (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 80, (AMD). 1991, c. 518, §20 (RP).



20-A §8453-A. Membership on cooperative board

1. Requirements. Each member of a cooperative board must:

A. Represent a unit or group of units within the region; [1991, c. 518, §21 (NEW).]

B. Represent a unit in which the member resides; and [1991, c. 518, §21 (NEW).]

C. Represent approximately the same number of persons residing within the region as each other member of the cooperative board or, by means of weighted voting, cast a vote on the cooperative board that is approximately equal to the number of persons in the region represented by the member relative to the number of persons in the region as a whole. [1991, c. 518, §21 (NEW).]

[ 1991, c. 518, §21 (NEW) .]

2. Appointments by school boards. A person appointed to a cooperative board is not required to be a member of a school board that appoints that member to that cooperative board.

[ 1991, c. 518, §21 (NEW) .]

3. Conflicts of interest. A member of a cooperative board may not:

A. Hold any office the duties of which are incompatible with those of a member of the cooperative board; [1991, c. 518, §21 (NEW).]

B. During the term for which that member serves on the cooperative board and for one year thereafter, be appointed to any civil office of profit or employment position that is created or the compensation of which is increased by the action of the cooperative board during that term; or [1991, c. 518, §21 (NEW).]

C. Be employed as a full-time employee of the region governed by the cooperative board to which the member has been appointed, nor may the spouse of a member be so employed. For purposes of this subsection, "full-time employee" means a person regularly employed on a weekly basis regardless of remuneration or the number of hours worked. [1991, c. 518, §21 (NEW).]

A contract made by a cooperative board must comply with the requirements of Title 30-A, section 2605.

[ 1991, c. 518, §21 (NEW) .]

SECTION HISTORY

1991, c. 518, §21 (NEW).



20-A §8454. Oath of office

1. Oath. Before taking any official action, a newly appointed member of a cooperative board shall take the following oath or affirmation before a dedimus justice or notary public.

"I (name) do swear that I will faithfully discharge to the best of my abilities the duties incumbent on me as a member of the cooperative board of Career and Technical Education Region No. according to the Constitution of Maine and laws of this State, so help me God."

[ RR 2003, c. 2, §63 (COR) .]

2. Certificate. A member of a cooperative board shall make a certificate documenting that the member has taken the oath or affirmation and return it to the secretary of the cooperative board who shall keep it on file at the office of the cooperative board.

[ 1991, c. 518, §22 (NEW) .]

3. Alternative language. If a member is conscientiously scrupulous of taking an oath, the word "affirm" must be used instead of the word "swear" and the words "this I do under the pains and penalty of perjury" must be used instead of the words "so help me God."

[ 1991, c. 518, §22 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §22 (RPR). 1991, c. 716, §7 (AMD). RR 2003, c. 2, §63 (COR). 2003, c. 545, §4 (REV).



20-A §8455. Career and technical education region considered a political subdivision

A career and technical education region is a political subdivision within the meaning of Title 5, section 19002, subsection 6, and a quasi-municipal corporation within the meaning of Title 30-A, section 5701, and all the provisions of those sections apply to it. [RR 1991, c. 2, §63 (COR); 2003, c. 545, §5 (REV).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 737, §§C55,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). RR 1991, c. 2, §63 (COR). 1991, c. 518, §23 (AMD). 2003, c. 545, §5 (REV).



20-A §8456. Voter approval of cooperative board articles

A region shall vote on articles submitted by the cooperative board using the procedures set forth in sections 1351 to 1354. For such purposes, references in those sections to "school administrative district" or "district" mean career and technical education region; references in those sections to "board of directors," "board," "school board," "school directors" or "school director" mean cooperative board; and references in those sections to "they" mean either, as appropriate in the context, cooperative board or members of the cooperative board. [1991, c. 716, §6 (AMD); 2003, c. 545, §5 (REV).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §24 (AMD). 1991, c. 716, §6 (AMD). 2003, c. 545, §5 (REV).



20-A §8457. Cooperative board authority

1. General powers and duties. A cooperative board has all of the powers and duties of a school board as provided in section 1001, subsections 1, 2, 4 to 7, 11-A and 12; section 1002; section 1256, subsections 1, 2 and 4 to 7; section 1257; sections 1313 to 1315; section 4801; section 13201; and section 13202. For such purposes, references in those sections to "school administrative unit," "administrative unit," "school unit," "unit," "school administrative district," "district," "regional school unit," "RSU," "alternative organizational structure" or "AOS" mean career and technical education region; references in those sections to "school board," "school committee," "board," "board of directors" or "directors" mean cooperative board; references in those sections to "director" mean a member of a cooperative board; and references in those sections to "they" mean either, as appropriate in the context, cooperative board or members of the cooperative board.

[ 2011, c. 679, §20 (AMD) .]

2. Cooperative agreement. The cooperative board shall adopt a cooperative agreement incorporating at a minimum each of the items listed under section 8452, subsection 1. The cooperative board, with the superintendents' advisory committee, shall annually review the cooperative agreement. The cooperative board may amend the agreement, subject to approval by a majority of the school boards of the units served by the region. A copy of the cooperative agreement and any amendments to the agreement must be filed with the commissioner.

[ 1991, c. 518, §25 (AMD) .]

3. Authority to borrow, expend and accept funds. A cooperative board may:

A. Borrow funds in anticipation of a member unit's payment of its share of the regional budget. Such borrowing:

(1) Must be repaid within one year; and

(2) May not at any time exceed 3/4 of the region's annual approved budget; [1991, c. 518, §25 (AMD).]

B. Expend available funds to pay debt service, security and maintenance costs; and [1991, c. 518, §25 (AMD).]

C. Accept and expend special grants from state and federal sources. [1981, c. 693, §§5, 8 (NEW).]

[ 1991, c. 518, §25 (AMD) .]

4. Compensation. A cooperative board member may be paid up to $20 for each meeting of the cooperative board or its subcommittees that the member attends.

[ 2013, c. 583, §1 (AMD) .]

5. Meetings. A cooperative board shall meet at least 6 times per calendar year.

[ 1991, c. 518, §25 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §43 (AMD). 1987, c. 98, §3 (AMD). 1991, c. 518, §25 (AMD). 1991, c. 716, §6 (AMD). 2003, c. 545, §5 (REV). 2009, c. 154, §4 (AMD). 2011, c. 679, §20 (AMD). 2013, c. 583, §1 (AMD).



20-A §8458. Career and technical education director; chief administrative officer

1. Employment of career and technical education director. The cooperative board shall employ a certified career and technical education director who shall administer, in compliance with this section, the provision of career and technical education in the region.

A. [1991, c. 518, §26 (RP).]

B. [1991, c. 518, §26 (RP).]

[ RR 2003, c. 2, §64 (COR) .]

2. Duties.

[ 1991, c. 518, §26 (RP) .]

3. Ex officio administrative officer.

[ 1991, c. 518, §26 (RP) .]

4. Appointment of chief administrative officer. The cooperative board shall appoint a chief administrative officer who shall administer the region in compliance with policy set by the cooperative board, nominate teachers and other employees for employment by the region and perform such other duties as are assigned to the chief administrative officer by the cooperative board. The cooperative board shall appoint as the chief administrative officer either:

A. The career and technical education director; or [RR 2003, c. 2, §64 (COR).]

B. The superintendent of a unit in the region. [1991, c. 518, §26 (NEW).]

[ RR 2003, c. 2, §64 (COR) .]

5. Appointment of treasurer and secretary. The cooperative board may appoint the career and technical education director or the chief administrative officer as treasurer or secretary, or both, of the cooperative board.

[ RR 2003, c. 2, §64 (COR) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §26 (AMD). 1991, c. 716, §7 (AMD). RR 2003, c. 2, §64 (COR).



20-A §8459. Superintendents' advisory committee

The superintendents of the units within each region shall serve as an advisory committee to the cooperative board. This committee: [1991, c. 518, §26 (AMD).]

1. Right to attend cooperative board meetings. Must receive notice of and must be invited to attend all meetings of the cooperative board; and

[ 1991, c. 518, §26 (AMD) .]

2. Meeting with career and technical education director. Shall meet with the career and technical education director of the region at least 4 times each calendar year to review current and proposed programs, budgets and issues relating to career and technical education in the region.

[ 2011, c. 679, §21 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §26 (AMD). 2005, c. 397, §D3 (REV). 2011, c. 679, §21 (AMD).



20-A §8460. Budget

Each region's budget must be prepared and approved as follows. [1991, c. 518, §26 (AMD).]

1. Duties of the cooperative board. The cooperative board shall:

A. Prepare and approve a budget for the region; [1991, c. 518, §26 (AMD).]

B. Hold a public hearing in each of 2 separate municipalities in the region, prior to submitting the budget for approval by the region's voters in accordance with one of the methods of voting set forth in subsection 2; [1991, c. 518, §26 (AMD).]

C. Prepare articles, or orders for municipal council meetings, in substantially the form set forth in subparagraphs (1) and (2):

(1) "Shall the regional career and technical education operating budget as approved by the cooperative board for the year be approved in the amount of $ ?"; and

(2) "Shall the career and technical education region approve a budget for adult education in the amount of $ for the year ?"; [RR 2003, c. 2, §65 (COR).]

D. Select the method of submitting the articles or orders for budget approval from those set forth in subsection 2; and [1991, c. 518, §26 (AMD).]

E. Select the date of the budget vote, if the regional budget meeting method is used. [1991, c. 518, §26 (AMD).]

[ RR 2003, c. 2, §65 (COR) .]

2. Methods of budget approval. The cooperative board shall submit the budget for approval by the voters in a region as follows:

A. The articles, or orders, for the career and technical education operating budget and adult education budget for the region must be submitted for approval by one of the following methods prior to July 1st:

(1) The school administrative unit method described in section 8461;

(2) The referendum method described in sections 1351 to 1354; or

(3) The regional budget meeting method described in section 8462; and [RR 2003, c. 2, §66 (COR).]

B. For the purpose of approving money to repay bonds issued by the region, each school administrative unit within the region shall include as part of the debt service portion of its regular school budget an amount sufficient to pay such school administrative unit's share of the region's debt service. [1991, c. 518, §26 (AMD).]

[ RR 2003, c. 2, §66 (COR) .]

3. Budget reconsideration. If the articles or orders are not approved pursuant to subsection 2, the cooperative board shall:

A. Prepare a revised budget and budget articles; and [1981, c. 693, §§5, 8 (NEW).]

B. Submit the revised budget articles for voter approval under the regional budget meeting method before August 1st. [1981, c. 693, §§5, 8 (NEW).]

[ 1991, c. 518, §26 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §26 (AMD). 1991, c. 716, §§6,7 (AMD). RR 2003, c. 2, §§65,66 (COR).



20-A §8461. School administrative unit method

1. Role of the school administrative unit. The legislative body of each unit in a region shall vote on the articles submitted by the cooperative board.

A. The vote on the budget articles by each unit must occur at the same time as the vote on the unit's regular school budget. [1991, c. 518, §27 (AMD).]

B. The vote on each budget article must be to accept or reject each such article as appearing in the budget warrant. No portion of a warrant may be amended. [1991, c. 518, §27 (AMD).]

C. Following the vote on the budget articles by a unit, the clerk of the unit shall notify, in writing, the member or members of the cooperative board that represent the unit of the results of the vote. [1991, c. 518, §27 (AMD).]

[ 1991, c. 518, §27 (AMD) .]

2. Role of the cooperative board. The role of the cooperative board is as follows.

A. Within 5 days after the last unit in the region has voted on the budget, the chair of the cooperative board shall call a meeting of the cooperative board to tally the results of the votes of the units in the region. [1991, c. 518, §27 (AMD).]

B. Each cooperative board member shall report in writing the number of units represented by the member that voted on the budget articles in the affirmative or in the negative and shall cast a vote in accordance with the vote of the majority of the school administrative units represented by that member. [1991, c. 518, §27 (AMD).]

C. The chair shall tally these votes of the cooperative board members and the cooperative board shall make a finding of fact and enter in its records the number of members that voted in the affirmative and the number of members that voted in the negative.

(1) If the number of members that voted in the affirmative exceeds the number of members that voted in the negative, the cooperative board shall declare that the region's budget has been approved.

(2) If any article fails to be approved by a majority of the members on the cooperative board, or if a special budget meeting is called to pledge the credit of the region after the cooperative board has declared that an emergency exists, the cooperative board may prepare a new budget or special budget and submit the necessary articles to a regional budget meeting called in the manner described in section 8462. [1991, c. 518, §27 (AMD).]

[ 1991, c. 518, §27 (AMD) .]

3. School administrative districts and community school districts. A municipality that is a member of a secondary community school district or a school administrative district in a region shall appropriate the costs of career and technical education allocable to the municipality under the approved budget for the region as part of the municipality's secondary school budget.

[ 1991, c. 518, §27 (AMD); 2005, c. 397, Pt. D, §3 (REV) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §44 (AMD). 1991, c. 518, §27 (AMD). 2005, c. 397, §D3 (REV).



20-A §8462. Regional budget meeting approval method

1. Method of notice. A regional budget meeting must be called by a warrant. The warrant must be signed by a majority of the cooperative board. The following procedures apply to the warrant.

A. The warrant must specify the time and place of the regional budget meeting. [1991, c. 518, §28 (AMD).]

B. The warrant must be directed by name to any resident within the region ordering the resident to notify all voters within the region to assemble at the time and place specified for the regional budget meeting. [1991, c. 518, §28 (AMD).]

C. The warrant must include the budget articles that the cooperative board considers necessary to place before the voters. [1991, c. 518, §28 (AMD).]

D. An attested copy of the warrant must be posted by the person to whom it is directed in some conspicuous public place in each municipality within the region at least 7 days before the regional budget meeting. [1991, c. 518, §28 (AMD).]

E. The person who gives notice of the regional budget meeting by posting the warrant shall complete the return on the warrant stating the manner of notice and location and time of posting in each municipality within the region. [1991, c. 518, §28 (AMD).]

F. A detailed supportive budget document must accompany the warrant and be made available in sufficient quantities to the legislative body of each municipality in the region and to the voters present at the regional budget meeting. The supportive document must contain a summary of estimated revenues and estimated expenditures for the fiscal year that is the subject of the budget. [1991, c. 518, §28 (AMD).]

[ 1991, c. 518, §28 (AMD) .]

2. Procedure. The procedure at and immediately prior to a regional budget meeting must be as follows.

A. The cooperative board shall appoint a resident of a municipality within the region to act as the registration clerk for the regional budget meeting. [1991, c. 518, §28 (AMD).]

B. The registration clerk shall make and keep a voting list of all residents in the region eligible to vote. The clerk shall compile the voting list from the voting lists of all the municipalities within the region. [1981, c. 693, §§5, 8 (NEW).]

C. Each municipal clerk within the region shall deliver to the registration clerk, 5 business days prior to the regional budget meeting, a certified copy of the voting list of the municipality. Additions to or deletions from the list may not be made during the 5 business days prior to the regional budget meeting. Only the persons whose names appear on the voting list may vote at the regional budget meeting on the budget articles presented by the cooperative board. [1991, c. 518, §28 (AMD).]

D. The chair of the cooperative board or, if the chair is absent, the chair's designee, shall open the regional budget meeting by calling for the election of a moderator, by receiving and counting the votes for each person nominated to such position and by swearing in the person receiving a plurality of the votes cast. [1991, c. 518, §28 (AMD).]

E. The moderator shall preside over the regional budget meeting. [1991, c. 518, §28 (AMD).]

F. A career and technical education budget article may be approved only by a majority vote of those present and voting. The vote on each budget article must be to accept or reject each such article as appearing in the budget warrant, or as amended by vote of the regional budget meeting. [1991, c. 518, §28 (AMD); 2005, c. 397, Pt. D, §3 (REV).]

G. The moderator shall appoint from those persons whose names appear on the certified voting lists as many ballot clerks as necessary for the efficient operation of the regional budget meeting. The ballot clerks must be sworn in by the moderator. [1991, c. 518, §28 (AMD).]

H. The secretary of the cooperative board, or, if the secretary is absent, the secretary's designee, shall record accurately all the votes of the regional budget meeting. [1991, c. 518, §28 (AMD).]

I. The cooperative board shall, immediately upon the approval of a budget, compute the share to be paid by each municipality within the region and notify each unit within the region to include its share of the region's budget in the unit's annual school budget. A region's budget must be approved by the method described in this section on or before August 1st. [1991, c. 518, §28 (AMD).]

J. The school officials of each unit in the region shall place on the school warrant for payment the first of each month a sum equal to 1/12 of the unit's share of the region's budget. [1991, c. 518, §28 (AMD).]

[ 1991, c. 518, §28 (AMD); 2005, c. 397, Pt. D, §3 (REV) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §§68,69 (AMD). 1983, c. 862, §61 (AMD). 1991, c. 518, §28 (AMD). 2005, c. 397, §D3 (REV).



20-A §8463. Assessment and appropriation of municipal funds

Municipal funds must be assessed and appropriated for a region's budget as follows. [1991, c. 518, §29 (AMD).]

1. Operating, construction and debt service costs. Each region shall, in accordance with the region's written agreement for sharing costs adopted pursuant to section 8457, assess each unit within the region that unit's share of the region's annual budget for the operating and construction costs for region programs as may be required by this subsection and sections 8460 and 8465.

[ 1991, c. 518, §29 (AMD) .]

2. Deduction of federal grants. Anticipated grants from federal sources to be received by the cooperative board must be deducted from the region's annual budget prior to making the assessments to the municipalities within the region pursuant to subsection 1.

[ 1991, c. 518, §29 (AMD) .]

3. Raising and appropriating local municipal funds. Each municipality within a region shall raise and appropriate sufficient funds to pay for its share of the region's annual budget assessed pursuant to subsection 1.

[ 1991, c. 518, §29 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §29 (AMD).



20-A §8463-A. Enforcement of payment of assessment

1. School warrant; monthly installment. Following the assessment of each unit pursuant to section 8463, the school officials of each unit in the region shall place on the school warrant for payment the first of each month an installment equal to 1/12 of the unit's share of the region's budget.

[ 2011, c. 489, §1 (NEW) .]

2. Notification of failure to pay. If a unit fails to pay the monthly installment or any portion of the installment set forth in the school warrant in accordance with subsection 1, in order to initiate collection procedures pursuant to subsection 4, the career and technical education director of the region shall notify the superintendent of the unit of the unit’s failure to pay.

[ 2011, c. 489, §1 (NEW) .]

3. Interest. Interest accrues on each installment under subsection 1 that is not paid at the rate established under Title 36, section 186 beginning on the 60th day after the date the installment is due under subsection 1.

[ 2011, c. 489, §1 (NEW) .]

4. Judicial enforcement. If payment of an installment under subsection 1 to a region is not made within 60 days after the date the installment is due, the career and technical education director of the region may initiate an action in Superior Court to compel payment of the delinquent installment. The court shall determine the amount owed by the unit to the region and shall order the superintendent of the unit to pay all delinquent installments, accrued interest and any court costs and reasonable attorney's fees incurred by the region. To ensure prompt payment of the delinquent installments, the court may require that amounts due to the unit from the State or a member municipality be paid to the region until the amount determined by the court is satisfied. The court shall promptly notify the disbursing agency or municipality of the determination and direct the agency or municipality to make the required change in payee and the amounts to be paid. If additional funds are needed to satisfy the amount determined by the court to be paid to the region, the court may order the attachment or trustee process and sale of real or personal property owned by the unit or the attachment of the unit's bank accounts and may pay the amount owed the region from the proceeds and return any excess to the unit.

[ 2011, c. 489, §1 (NEW) .]

SECTION HISTORY

2011, c. 489, §1 (NEW).



20-A §8464. Budget failure

The following applies in the event of a budget failure as defined in section 8301-A. [1991, c. 518, §29 (AMD).]

1. Submission of a contingency plan. If a budget failure exists after August 1st of any fiscal year, the cooperative board shall submit to the state board a financial statement with an operational plan indicating how the cooperative board intends to reorganize or terminate the region's career and technical education programs.

[ 1991, c. 518, §29 (AMD); 2005, c. 397, Pt. D, §3 (REV) .]

2. Payment of the state subsidy to the cooperative board. If a budget failure exists, the State shall pay directly to the cooperative board each unit's state subsidy for career and technical education within the region.

[ 1991, c. 518, §29 (AMD); 2005, c. 397, Pt. D, §3 (REV) .]

3. Expenditure of available funds. If a budget failure exists after June 30th, the cooperative board may expend balances and available revenues until the region is reorganized or terminated or until a budget is approved pursuant to this chapter.

[ 1991, c. 518, §29 (AMD) .]

4. Anticipatory borrowing. The cooperative board may borrow funds not to exceed 50% of the state subsidy anticipated to be received in the fiscal year by units in the region. Such borrowing must be repaid within the same fiscal year.

[ 1991, c. 518, §29 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §29 (AMD). 2005, c. 397, §D3 (REV).



20-A §8465. Bonding authority

A region may issue bonds and notes for school construction purposes. For purposes of this section, school construction purposes include minor capital costs relating to maintenance of plant. The cooperative board shall decide whether the issuance of bonds or notes by the region for school construction purposes is necessary. The cooperative board shall administer the process of determining whether the issuance of bonds or notes is authorized, and, if so, it shall issue the bonds or notes and administer the proceeds of, and the payment of principal of and interest on, those bonds or notes after issuance. A region may issue bonds and notes for school construction purposes only under the following provisions. [1993, c. 742, §1 (AMD).]

1. Regional referendum. If the cooperative board decides that issuance of bonds or notes by the region for school construction purposes is necessary:

A. The cooperative board shall call a regional referendum using the procedures set forth in sections 1351 to 1354 to authorize issuance of the bonds or notes. For such purposes, references in those sections to "school administrative district" or "district" mean career and technical education region; and references in those sections to "board of directors," "board," "school board," "school directors," or "school director" mean cooperative board and references in those sections to "they" mean either, as appropriate in the context, cooperative board or members of the cooperative board; [1991, c. 716, §6 (AMD); 2003, c. 545, §5 (REV).]

B. The results of the referendum vote in each municipality must be reported immediately to the secretary of the cooperative board; and [1991, c. 518, §30 (AMD).]

C. The cooperative board shall meet and make the determinations and declarations of fact required by section 1353, subsection 3. [1991, c. 518, §30 (AMD).]

[ 1991, c. 716, §6 (AMD); 2003, c. 545, §5 (REV) .]

2. Bond resolutions. If the cooperative board determines from the regional referendum vote that bonds or notes are authorized to be issued for school construction purposes, then the following applies.

A. The cooperative board shall pass a resolution stating that bonds or notes for school construction purposes have been authorized and stating the dollar amount and purposes of the bonds or notes authorized. [1991, c. 518, §30 (AMD).]

B. Bonds or notes must be issued in the manner described in section 1311, except that any reference therein to "school administrative district" or "district" means career and technical education region, and reference therein to "board of directors" or "board" means cooperative board and any reference therein to "assistant superintendent" means secretary of the cooperative board. [1991, c. 716, §6 (AMD); 2003, c. 545, §5 (REV).]

C. Indebtedness of a region for school construction purposes may not exceed 4% of the total state valuation of all the municipalities in the region. That indebtedness is outside the debt limitations of the individual municipalities in the region. [1991, c. 518, §30 (AMD).]

[ 1991, c. 716, §6 (AMD); 2003, c. 545, §5 (REV) .]

3. Prior bonds and notes. All actions taken in connection with bonds and notes for school construction purposes by career and technical education regions and their officers prior to October 1, 1975 continue to be valid.

[ 1991, c. 716, §6 (AMD); 2003, c. 545, §5 (REV) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 98, §4 (AMD). 1991, c. 518, §30 (AMD). 1991, c. 716, §6 (AMD). 1993, c. 742, §1 (AMD). 2003, c. 545, §5 (REV).



20-A §8466. Transfer or lease of school property to a career and technical education region

1. Authority. A unit within a region may transfer or lease unused property of the unit to the region for career and technical education purposes.

[ 1991, c. 518, §31 (AMD); 2005, c. 397, Pt. D, §3 (REV) .]

2. Definitions. For purposes of this section, "unit" includes a special school district.

[ 2011, c. 679, §22 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §31 (AMD). 2005, c. 397, §D3 (REV). 2011, c. 679, §22 (AMD).



20-A §8467. Sale of career and technical education region capital assets

1. Sale of capital assets. A region may sell any of its buildings, equipment or other capital assets if the sale is in compliance with the conditions of any indebtedness issued to finance such assets and if the sale is approved by the state board.

[ 1991, c. 518, §31 (AMD) .]

2. Use of proceeds of sale. The proceeds of a sale authorized by subsection 1 must be used as follows:

A. The proceeds of the sale must first be used to pay or assure payment of outstanding indebtedness on the capital asset; [1991, c. 518, §31 (AMD).]

B. Any remaining proceeds must then be used to meet outstanding obligations of the region; and [1991, c. 518, §31 (AMD).]

C. Any remaining proceeds must then be paid to the department. [1991, c. 518, §31 (AMD).]

[ 1991, c. 518, §31 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §31 (AMD). 1991, c. 716, §6 (AMD). 2003, c. 545, §5 (REV).



20-A §8468. Reserve fund

1. Establishment. A career and technical education region may establish a reserve fund for a school construction project, the acquisition or reconstruction of a specific item or type of capital improvement or the acquisition of a specific item or type of capital equipment by establishing such a reserve fund in the region budget pursuant to this chapter. The cooperative board is the trustee of such a reserve fund.

[ RR 1991, c. 2, §64 (COR); 2003, c. 545, §5 (REV) .]

2. Deposit or investment. All region funds, including reserve funds and trust funds to the extent that the terms of the instrument or vote creating the fund do not prohibit, must be deposited or invested by the treasurer of the cooperative board under the direction of the cooperative board according to the requirements for the deposit or investment of municipal funds contained in Title 30-A, section 5706.

[ 1991, c. 518, §32 (AMD) .]

3. Expending money from a reserve fund. The cooperative board may expend a sum in a reserve fund if permitted by the conditions of any indebtedness secured by the reserve fund and if approved in the region budget. A separate article for that purpose must be included in the region budget proposal.

[ 1991, c. 518, §32 (AMD) .]

SECTION HISTORY

1989, c. 132, §4 (NEW). RR 1991, c. 2, §64 (COR). 1991, c. 518, §32 (AMD). 2003, c. 545, §5 (REV).












Subpart 3: OTHER PROGRAMS

Chapter 315: ADULT EDUCATION

20-A §8601. Purpose

Since education is a lifelong process, it is declared to be the policy of the State to provide and encourage the growth of educational opportunities and, where applicable, to ensure career, citizenship and college readiness for all adults. [2007, c. 131, §1 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2007, c. 131, §1 (AMD).



20-A §8601-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 518, §33 (NEW).]

1. Adult education. "Adult education" means an education program primarily operated for individuals beyond the compulsory school age that is administered by school administrative units through a career pathways and service system and that, except as provided in section 8602-B, includes intake, assessment, advising, instruction and individual learning plans; is guided by data management and analysis, annual monitoring and annual professional development plans; uses appropriately certified staff; is designed to meet identified local needs; makes use of partnerships and alignment with workforce development, postsecondary institutions and support services; and offers at least 3 of the following:

A. Basic literacy instruction or instruction in English as a Second Language; [2011, c. 517, §1 (NEW).]

B. High school completion courses; [2011, c. 517, §1 (NEW).]

C. College transition courses; [2011, c. 517, §1 (NEW).]

D. [2013, c. 167, Pt. C, §1 (RP).]

E. Enrichment courses; [2013, c. 167, Pt. C, §1 (AMD).]

F. Adult workforce training and retraining; and [2013, c. 167, Pt. C, §1 (NEW).]

G. Adult career and technical education. [2013, c. 167, Pt. C, §1 (NEW).]

[ 2013, c. 167, Pt. C, §1 (AMD) .]

2. Adult education program costs. "Adult education program costs" means those costs identified in section 8607-A.

[ 1991, c. 518, §33 (NEW) .]

2-A. Career and technical education.

[ 2011, c. 517, §2 (RP) .]

3. Center. "Center" has the same meaning as in section 8301-A, subsection 3, applicable to career and technical education for secondary students.

[ 2007, c. 131, §2 (AMD) .]

4. Foundation year.

[ 2007, c. 131, §2 (RP) .]

5. Maximum allowable expenditures. "Maximum allowable expenditures" means, for state subsidy purposes, an amount not to exceed the sum of funds appropriated through taxation and expended in accordance with section 8607-A in the base year, plus the amount of subsidy paid by the State during the base year.

[ 2007, c. 131, §2 (AMD) .]

6. Municipality. "Municipality" has the same meaning as in section 15672, subsection 21.

[ 2005, c. 2, Pt. D, §28 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

7. Parent. "Parent" means a parent, as defined in section 1, subsection 20, with legal custody of a minor child, except that "parent" of a child with disabilities means a parent as defined in the federal Individuals with Disabilities Act, 20 United States Code, Section 1401(23).

[ 2007, c. 131, §2 (AMD) .]

8. Region. "Region" has the same meaning as in section 8301-A, subsection 6, applicable to career and technical education for secondary students.

[ 2007, c. 131, §2 (AMD) .]

9. Residence. "Residence" means, with reference to a person's eligibility to receive adult education, the school administrative unit in which is located the legal residence of the person's parent if the person has not reached 18 years of age, the legal residence of the person after the person reaches 18 years of age or the legal residence of the person after the person becomes an emancipated minor. A federal reservation or installation is considered part of the school administrative unit in which it is located.

[ 2007, c. 131, §2 (AMD) .]

10. Unit. "Unit" means a school administrative unit.

[ 1991, c. 518, §33 (NEW) .]

11. Vocational education.

[ 2005, c. 397, Pt. D, §2 (RP) .]

12. Adult career and technical education. "Adult career and technical education" means organized educational activities, eligible for federal or state funding, that:

A. Offer a sequence of courses that provide individuals with the academic and technical knowledge and skills the individuals need to prepare for further education and for careers, other than careers requiring a baccalaureate, master's or doctoral degree, in current or emerging employment sectors; and [2007, c. 131, §2 (NEW).]

B. Include competency-based applied learning that contributes to the academic knowledge, higher-order reasoning and problem-solving skills, work attitudes, general employability skills, technical skills and occupation-specific skills of an individual. [2007, c. 131, §2 (NEW).]

[ 2011, c. 517, §3 (AMD) .]

13. Adult learners with disabilities. "Adult learners with disabilities" means individuals who have been determined eligible as students with disabilities under the federal Individuals with Disabilities Education Act who are 16 years of age or older and under 21 years of age and who have neither received a regular high school diploma nor turned 20 years of age during the prior school year; individuals who are eligible under Section 504 of the Rehabilitation Act of 1973 and individuals who are eligible under the federal Americans with Disabilities Act of 1990.

[ 2011, c. 517, §4 (AMD) .]

14. Adult workforce training and retraining. "Adult workforce training and retraining" means courses or activities eligible for state funding that serve any of the following adult learners:

A. Preparatory learners, who are adults learning new skills in preparation for employment in a job or occupation that is new to them; [2007, c. 131, §2 (NEW).]

B. Supplemental learners, who are adults pursuing courses or activities that are related, in a clear and applicable manner, to current full-time or part-time employment or wage-earning activities; and [2013, c. 167, Pt. C, §2 (AMD).]

C. Certificate learners, who are adults participating in a sequence of courses that provide individuals with the academic and technical knowledge and skills that individuals need to prepare for further education and careers in current or emerging employment sectors, including the skills and training and work credential programs conducted under the auspices of the boards of the local workforce investment areas designated pursuant to the federal Workforce Investment Act of 1998, Public Law 105-220, and the department. [2013, c. 167, Pt. C, §2 (AMD).]

D. [2013, c. 167, Pt. C, §3 (RP).]

[ 2013, c. 167, Pt. C, §§2, 3 (AMD) .]

15. Base year. "Base year" has the same meaning as in section 15672, subsection 1-B.

[ 2007, c. 131, §2 (NEW) .]

16. Basic literacy instruction. "Basic literacy instruction" means instruction, based on individual needs and goals, for adults whose skills in reading, writing, numeracy, speaking or listening are below the grade 12 level. It includes adult basic education and English as a Second Language instruction described in the State’s plan for the implementation of the federal adult education program and adult literacy and English as a Second Language instruction provided with state and local funding.

[ 2007, c. 131, §2 (NEW) .]

17. College transition course. "College transition course" means a course to support adults with high school diplomas who are not academically prepared to take college courses.

[ 2007, c. 131, §2 (NEW) .]

18. Enrichment course. "Enrichment course" means a noncredit course provided under the supervision of an instructor and in accordance with a course outline identifying instructional goals for its participants. "Enrichment course" does not include offerings for the sole purpose of recreation.

[ 2007, c. 131, §2 (NEW) .]

19. High school completion course. "High school completion course" means a course that is aligned with the system of learning results established in accordance with section 6209 and includes general educational development preparation courses for the Maine high school equivalency diploma.

[ 2007, c. 131, §2 (NEW) .]

20. Instructional supplies. "Instructional supplies" means those supplies that fulfill the purpose of a specific instructional program and, during the teaching process, are actually consumed or worn out through use, or lose their identity through fabrication or incorporation into different or more complete units or substances. Instructional supplies do not include those items that result in a product or service for the student for which lab or materials fees may be assessed, or those items that result in a product or service for the unit, region or center.

[ 2007, c. 131, §2 (NEW) .]

21. Student with disabilities. "Student with disabilities" has the same meaning as "child with a disability" as defined in section 7001, and any such students are included under the federal Individuals with Disabilities Education Act, 20 United States Code, Section 1400, et seq.

[ 2007, c. 131, §2 (NEW) .]

22. Career pathways services.

[ 2013, c. 167, Pt. C, §4 (RP) .]

SECTION HISTORY

1991, c. 518, §33 (NEW). 2005, c. 2, §D28 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2005, c. 397, §§D1,2 (AMD). 2005, c. 397, §D3 (REV). 2005, c. 519, §I3 (AMD). 2007, c. 131, §2 (AMD). 2011, c. 517, §§1-6 (AMD). 2013, c. 167, Pt. C, §§1-4 (AMD).



20-A §8602. Rules

The commissioner may adopt rules to establish requirements for adult education courses, to establish procedures for approving adult education courses offered by units, regions or centers and to otherwise carry out the purposes of this chapter. [1991, c. 518, §34 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §34 (AMD).



20-A §8602-A. Courses; approval

Adult education courses may be offered by units, regions or centers with the approval of the commissioner. [1991, c. 518, §35 (NEW).]

SECTION HISTORY

1991, c. 518, §35 (NEW).



20-A §8602-B. Regions

Notwithstanding the other provisions of this chapter, a region may be reimbursed under section 8607-A, subsection 2 if it offers adult career and technical education courses and may be reimbursed under section 8607-A, subsection 9 if it offers adult workforce training and retraining courses. To be eligible for reimbursement for courses offered under section 8607-A, subsection 2 or 9, a region must perform intake and data management functions in the same manner as a school administrative unit as provided under section 8601-A, subsection 1. [2013, c. 167, Pt. C, §5 (NEW).]

SECTION HISTORY

2013, c. 167, Pt. C, §5 (NEW).



20-A §8603. Authority to raise, appropriate, receive and expend money

A unit may: [1991, c. 518, §36 (AMD).]

1. Fund adult education and educational activities. Raise, appropriate, receive and expend money for adult education and educational activities. Adult education and educational activities are under the direction and supervision of the school board; and

[ 1991, c. 518, §36 (AMD) .]

2. Fund tuition costs. Raise, appropriate, receive and expend money to pay tuition charged to any resident of a municipality served by the unit who attends an adult education course offered by another unit, if the adult education course is not offered by the unit that serves the person's residence.

[ 1991, c. 518, §36 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §36 (AMD).



20-A §8603-A. Warrant to raise, appropriate, receive and expend money

1. Warrant language. In order to fund adult education and educational activities and tuition costs under section 8603, a school administrative unit must use the following warrant language at a duly called special or regular meeting or city election:

"Article .......: To see if (the school administrative unit) will appropriate $............ for adult education and raise $............ as the local share; with authorization to expend any additional, incidental or miscellaneous receipts in the interest and for the well-being of the adult education program."

[ 2007, c. 599, §2 (AMD) .]

2. Approval. Approval of the warrant must be by majority vote of those voting in the school administrative unit's legislative body budget meeting or election.

[ 2007, c. 599, §2 (AMD) .]

3. Effect on multiple school administrative units. If more than one school administrative unit is participating in the adult education program, the appropriation line must be the total adult education budget for all the units participating and the amount to be raised must be that specific school administrative unit's share of the total amount to be raised by local taxation.

[ 2007, c. 599, §2 (AMD) .]

SECTION HISTORY

2007, c. 131, §3 (NEW). 2007, c. 599, §2 (AMD).



20-A §8604. Authority to operate programs not receiving state subsidy

A unit, region or center may make available facilities for adults for day and evening educational and recreational activities not reimbursable by the State. These courses and activities may be financed by tuition fees, by funds made available by the unit, by funds from other sources or by a combination of these. [2007, c. 131, §4 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §36 (AMD). 2007, c. 131, §4 (AMD).



20-A §8605. Eligibility

1. General right. The following persons may attend adult education courses offered by a unit, region or center in accordance with that entity's published program criteria and admission standards:

A. A person who is not yet 17 years of age who has withdrawn from school under the provisions of section 5001-A, subsection 2, paragraph B; [1991, c. 518, §37 (AMD).]

A-1. A person who is 17 years of age or older and who is not attending a public school; or [1991, c. 518, §37 (NEW).]

B. [1991, c. 518, §37 (RP).]

C. A secondary school student enrolled in a public day school program, if that student's attendance at an adult education course is designed to supplement the student's regular day school program and if attendance is in accordance with rules adopted by the commissioner. [1991, c. 518, §37 (AMD).]

Notwithstanding paragraphs A and A-1, a person who is not yet 18 years of age may be issued a state high school equivalency diploma only in compliance with the requirements established for such persons by section 257.

Priority to enroll in any adult education course offered by a unit, region or center must be given first to residents of municipalities served by that unit, region or center.

[ 1991, c. 518, §37 (AMD) .]

2. Secondary school age person count; subsidy; tuition. A secondary school age person who is not attending a public school and who is enrolled in an adult education course must be treated for state subsidy and tuition purposes as follows.

A. Such a person who enrolls in a semester adult education course, is counted as .1 of a student for each such course. [1991, c. 518, §37 (AMD).]

B. The unit in which such a person resides must be reimbursed in accordance with chapter 606-B. [2005, c. 2, Pt. D, §29 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. If a unit in which a person resides does not offer an adult education course appropriate for such a person, the person may enroll in an adult education course offered by another unit or private school, subject to the approval of the sending unit's superintendent. The sending unit shall pay tuition to the receiving unit in an amount no greater than .1 of the present per student subsidy allocation for secondary students in the sending unit. [1991, c. 518, §37 (AMD).]

[ 2005, c. 2, Pt. D, §29 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

3. Transfer student. The following provisions apply to the transfer of a student who has not attained 20 years of age from one school administrative unit to another for the purposes of state subsidy when the student is not attending a public school and is enrolled in an adult education course.

A. The transferor superintendent and the transferee superintendent may approve the transfer of a student from one school administrative unit to another if they find that the transfer is in the student's best interest and the student is in agreement with that finding. If the student has not attained 18 years of age and is not an emancipated minor, the student's parent must approve of the transfer. [2005, c. 151, §2 (NEW).]

B. When a student has been denied a transfer under paragraph A, the student or the parent of a student who has not attained 18 years of age may request from the commissioner a review of the denial. The commissioner shall review the decision and may approve or disapprove the transfer. The commissioner's decision is final and binding. [2005, c. 151, §2 (NEW).]

C. A superintendent shall review annually any transfers made into or out of that superintendent's school administrative unit under this subsection. [2005, c. 151, §2 (NEW).]

D. For purposes of state subsidy, a student transferred under this subsection is considered a resident of the school administrative unit to which the student is transferred. The superintendent of the receiving unit shall certify to the commissioner any transfer approved under this subsection when reporting to the department the number of adult education students who have not attained 20 years of age. [2005, c. 151, §2 (NEW).]

[ 2005, c. 151, §2 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §70 (AMD). 1989, c. 415, §32 (AMD). 1991, c. 518, §37 (AMD). 1995, c. 665, §J1 (AMD). 2005, c. 2, §D29 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2005, c. 151, §2 (AMD).



20-A §8606. Reimbursement procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 395, §A79 (RP). 1987, c. 496, §1 (RP).



20-A §8606-A. Reimbursement procedures

1. Definitions.

[ 1991, c. 518, §38 (RP) .]

2. Budget recommendation. Prior to December 15th of each year, the commissioner shall certify to the Governor and to the Bureau of the Budget the funding levels for the various program categories in adult education for payment in the next fiscal year. The commissioner shall include these funding levels in the department's request to the Legislature for appropriations from the General Fund to carry out the purposes of this chapter.

A. The recommended funding level must include funds in an amount that is sufficient to provide for state administration of adult education programs including funds for the cost of general educational development tests and administration; supporting volunteer literacy programs; state-sponsored professional development; state-level data collection, including the required software for units, regions or centers providing adult education programs; and reimbursement of the costs listed in section 8607-A at the rates established in that section. The recommended funding level may not exceed the maximum allowable expenditures in the base year, adjusted pursuant to paragraph C. [2011, c. 517, §7 (AMD).]

B. A unit, region or center shall provide the commissioner with information requested by the commissioner to carry out the purpose of this chapter. The commissioner may withhold state subsidy payment or a portion of the state subsidy payment from a unit, region or center if the unit, region or center does not provide requested information to the commissioner in compliance with the specified format, content and time schedule established by the commissioner. [2007, c. 131, §5 (AMD).]

C. The recommendation in the commissioner's funding level certification must include local adult education program cost adjustment to the equivalent of the year prior to the year of allocation. This adjustment is calculated according to the same guidelines established, for purposes of chapter 606-B, by section 15689-C, subsection 3. [2005, c. 12, Pt. D, §1 (AMD).]

[ 2011, c. 517, §7 (AMD) .]

3. State reimbursement. State reimbursement for expenditures on adult education programs must be based on each unit's, region's or center's actual adult education program costs in the base year.

A. The state reimbursement must be based on the unit's, region's or center's expenditures for the base year in accordance with the maximum allowable expenditures and the local program cost adjustment to the equivalent of the year prior to the year of the allocation. [2007, c. 131, §5 (AMD).]

B. State reimbursement must be paid to each eligible unit, region or center during the 2nd quarter of the State's fiscal year. [2007, c. 131, §5 (AMD).]

[ 2011, c. 517, §8 (AMD) .]

4. Action by Legislature. The Legislature shall appropriate the necessary funds to meet the State's obligation for reimbursement of adult education program costs as provided in this section.

[ 1991, c. 518, §38 (AMD) .]

5. Rule-making authority.

[ 1991, c. 518, §38 (RP) .]

6. State administration.

[ 2007, c. 131, §5 (RP) .]

SECTION HISTORY

1987, c. 395, §A80 (NEW). 1987, c. 496, §2 (NEW). 1987, c. 769, §A62 (RPR). 1991, c. 518, §38 (AMD). 1991, c. 528, §I3 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §I3 (AMD). 1993, c. 349, §49 (AMD). 1995, c. 368, §C1 (AMD). 2005, c. 2, §D30 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §D1 (AMD). 2005, c. 12, §WW18 (AFF). 2007, c. 131, §5 (AMD). 2011, c. 517, §§7, 8 (AMD).



20-A §8607. Reimbursement rates (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 496, §3 (RP).



20-A §8607-A. Reimbursement rates

Reimbursement for the following costs are made in the year following the incurring of those costs, and the rates are as follows. [2007, c. 131, §6 (AMD).]

1. Administrative costs. Administrative costs for all adult education courses and educational activities listed in section 8601-A, subsection 1 are reimbursed at the rate of 70% of the costs, so long as at least one basic literacy, high school completion or college transition course is offered. Administrative costs include administrative, supervisory and clerical salaries and fringe benefits as required for salaried positions; the costs of maintaining and operating citizens' advisory committees; administrative travel to state meetings related to administering adult education courses and educational activities; the costs of operating and maintaining a state-approved data collection system; and the costs of administering state-approved assessments other than the general educational development tests.

[ 2007, c. 131, §6 (AMD) .]

2. Adult career and technical education courses. Adult career and technical education courses provided in compliance with this chapter, if state-funded, are reimbursed at the rate of 75% of the cost of required instructional salaries and fringe benefits for those courses and 50% of the cost of instructional supplies and textbooks used in those courses.

[ 2007, c. 131, §6 (AMD) .]

3. Courses for students with disabilities and adult learners with disabilities. Courses for students with disabilities and adult learners with disabilities are reimbursed at the rate of 75% of the cost of required instructional salaries and fringe benefits for those courses and 50% of the cost of instructional supplies and textbooks used in those courses.

[ 2007, c. 131, §6 (AMD) .]

4. High school completion courses that are aligned with the system of learning results. High school completion courses that are aligned with the system of learning results established in accordance with section 6209 are reimbursed at the rate of 75% of the cost of required instructional salaries and fringe benefits for those courses and 50% of the cost of instructional supplies and textbooks used in those courses.

[ 2007, c. 131, §6 (AMD) .]

5. Basic literacy instruction. Basic literacy instruction is reimbursed at the rate of 75% of the cost of required instructional salaries and fringe benefits for those courses and 50% of the cost of instructional supplies and textbooks used in those courses.

[ 2007, c. 131, §6 (AMD) .]

6. General adult courses.

[ 1991, c. 591, Pt. I, §4 (RP) .]

7. Other administrative costs. Other administrative costs, including program promotion and related publicity, mailing and postage and telephone expenses for courses and programs described in subsections 2 to 5, 8 and 9, are reimbursed at the rate of 50% of these costs. The cost of interpreters for deaf students and deaf adult learners and the cost of translators for students and adult learners with limited English proficiency are reimbursed at the rate of 75% of these costs but only as a payment of last resort after the otherwise valid obligations of insurers or other 3rd parties to provide or pay for these services have been exhausted.

[ 2013, c. 167, Pt. C, §6 (AMD) .]

8. College transition courses. College transition courses are reimbursed at a rate of 75% of the cost of required instructional salaries and fringe benefits for those courses and 50% of the cost of instructional supplies and textbooks used in those courses.

[ 2007, c. 131, §6 (AMD) .]

9. Adult workforce training and retraining courses. Adult workforce training and retraining courses are reimbursed at the rate of 75% of the costs of required instructional salaries and fringe benefits for those courses and 50% of the cost of instructional supplies and textbooks used in those courses.

[ 2007, c. 131, §6 (NEW) .]

10. Career and academic advising and counseling. Career and academic advising and counseling services costs are reimbursed at the rate of 75% of the costs of required salaries and fringe benefits for those services.

[ 2013, c. 460, §1 (NEW) .]

SECTION HISTORY

1987, c. 496, §4 (NEW). 1991, c. 518, §39 (AMD). 1991, c. 528, §I4 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §I4 (AMD). 2005, c. 397, §D3 (REV). 2005, c. 519, §I4 (AMD). RR 2007, c. 1, §10 (COR). 2007, c. 131, §6 (AMD). 2013, c. 167, Pt. C, §6 (AMD). 2013, c. 460, §1 (AMD).



20-A §8608. Teacher education reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §71 (AMD). 1991, c. 518, §40 (AMD). 2007, c. 131, §7 (RP).



20-A §8609. Fees for adult education

Fees for adult education are as follows. [1991, c. 518, §41 (AMD).]

1. Registration fee. A unit, region or center shall establish a registration fee schedule for adult education courses and determine the use of those registration fees.

[ 2007, c. 131, §8 (AMD) .]

2. Laboratory and materials fees. A unit, region or center may charge a person attending an adult education course a fee to cover the cost of laboratory supplies and materials used in such a course.

[ 2007, c. 131, §8 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §41 (AMD). 2007, c. 131, §8 (AMD).



20-A §8610. Adult vocational education authority (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §72 (AMD). 1991, c. 518, §42 (RP).



20-A §8611. Transportation

A unit, region or center may provide transportation for adults to and from adult education courses. [2007, c. 131, §9 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 518, §43 (AMD). 2007, c. 131, §9 (AMD).



20-A §8612. Other supports

A unit, region or center that provides adult education shall ensure that adult education students are provided, when applicable, information regarding and referral to other state departments and agencies that provide support to adult education students, including, but not limited to, the Department of Health and Human Services and the Department of Labor. [2007, c. 131, §10 (NEW).]

Nothing in this section relieves a school administrative unit of its legal responsibility for the education of students with disabilities. [2007, c. 131, §10 (NEW).]

SECTION HISTORY

2007, c. 131, §10 (NEW).






Chapter 316: DRIVER EDUCATION

20-A §8701. Driver education

Public secondary schools, approved private secondary schools, career and technical education centers, career and technical education regions and adult education programs conducted pursuant to chapter 315 may offer courses in driver education. [1991, c. 716, §6 (AMD); 2003, c. 545, §5 (REV).]

SECTION HISTORY

1985, c. 797, §45 (NEW). 1989, c. 179, §1 (RPR). 1991, c. 716, §6 (AMD). 2003, c. 545, §5 (REV).



20-A §8702. Curriculum

A driver education course offered in accordance with section 8701 must meet the curriculum requirements prescribed by the Secretary of State, include both classroom instruction and practice driving and be approved by the Secretary of State. Any state subsidy, state reimbursement for expenditures on adult education programs or state reimbursement for adult career and technical education programs may not be paid with respect to any driver education course that has not been approved by the Secretary of State. [1995, c. 505, §22 (AFF); 1995, c. 505, §5 (RPR); 2003, c. 545, §4 (REV).]

SECTION HISTORY

1985, c. 797, §45 (NEW). 1989, c. 179, §2 (AMD). 1989, c. 721, §1 (AMD). 1995, c. 402, §A47 (AMD). 1995, c. 505, §22 (AFF). 1995, c. 505, §5 (RPR). 2003, c. 545, §4 (REV).



20-A §8703. Driver education teachers

A driver education teacher must hold a license to teach driver education. [1995, c. 505, §6 (AMD); 1995, c. 505, §22 (AFF).]

1. Licensing. Only a person licensed by the Secretary of State as a driver education teacher may be employed by a public secondary school, approved private secondary school, a career and technical education center, career and technical education region or adult education program, conducted pursuant to chapter 315, to teach driver education. The Secretary of State shall establish instructor qualification requirements for persons licensed to teach driver education.

[ 1997, c. 393, Pt. A, §19 (AFF); 1997, c. 393, Pt. A, §18 (RPR); 2003, c. 545, §5 (REV) .]

2. Temporary license. If a licensed driver education teacher is not available to teach driver education and the school board, cooperative board or private school requests, the Secretary of State shall grant a temporary license to any person who holds a Class A instructor's license issued by the Secretary of State in accordance with Title 29-A, section 1354.

[ 1997, c. 393, Pt. A, §19 (AFF); 1997, c. 393, Pt. A, §18 (RPR) .]

3. Contracts. A public secondary school, approved private secondary school, a career and technical education center, career and technical education region or adult education program conducted pursuant to chapter 315 may contract with a commercial driver education school to provide driver education as part of the secondary school curriculum if the instructor is properly licensed.

[ 1995, c. 505, §6 (AMD); 1995, c. 505, §22 (AFF); 2003, c. 545, §5 (REV) .]

SECTION HISTORY

1985, c. 797, §45 (NEW). 1989, c. 179, §2 (AMD). RR 1991, c. 2, §65 (COR). 1995, c. 402, §A47 (AMD). 1995, c. 505, §6 (AMD). 1995, c. 505, §22 (AFF). 1997, c. 393, §A18 (AMD). 1997, c. 393, §A19 (AFF). 2003, c. 545, §5 (REV).



20-A §8703-A. Use of seatbelts

The instructor and students are required to use seat belts during the behind-the-wheel instruction portion of the course. [1989, c. 502, Pt. A, §55 (NEW).]

SECTION HISTORY

1989, c. 502, §A55 (NEW).



20-A §8704. Fee charged

A public secondary school may provide driver education after the regular school day during the school year as part of its secondary course of study and may charge a fee based upon per pupil costs, but may not allow credit toward a high school diploma for that paid instruction. [1985, c. 797, §45 (NEW).]

SECTION HISTORY

1985, c. 797, §45 (NEW). P&SL 1987, c. 105, (AMD).



20-A §8705. Departmental personnel

The Secretary of State shall employ necessary personnel, subject to the terms of the Civil Service Law, to implement this chapter. [1995, c. 505, §7 (AMD); 1995, c. 505, §22 (AFF).]

SECTION HISTORY

1985, c. 797, §45 (NEW). RR 1993, c. 1, §49 (COR). 1995, c. 505, §7 (AMD). 1995, c. 505, §22 (AFF).



20-A §8706. Rules

The Secretary of State shall adopt rules to implement this chapter. [1995, c. 505, §8 (AMD); 1995, c. 505, §22 (AFF).]

SECTION HISTORY

1985, c. 797, §45 (NEW). 1995, c. 505, §8 (AMD). 1995, c. 505, §22 (AFF).






Chapter 317: SUMMER SCHOOLS

20-A §8801. Summer schools; standards; approval

Standards for summer schools shall be as follows. [1981, c. 693, §§ 5 (NEW).]

1. Standards. The state board and the commissioner shall jointly adopt rules to establish standards consistent with basic school approval requirements for summer schools offering credit toward graduation from a Maine elementary or secondary school.

[ 1985, c. 797, §46 (AMD) .]

2. Approval. The commissioner may inspect any summer school after which the commissioner may approve and grant a certificate to a school that maintains approval standards. The expense of inspection shall be paid by the department.

[ 1985, c. 797, §46 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §73 (AMD). 1985, c. 797, §46 (AMD).



20-A §8802. Summer school tuition

The following provisions apply to summer school tuition. [1981, c. 693, §§ 5, 8 (NEW).]

1. Tuition. A school administrative unit may charge the students a tuition for enrollment in a summer school.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Maximum amount. Tuition may not exceed the following:

A. In the first summer of its operation, an estimated cost for each student based on estimated costs to operate the summer school program divided by the estimated number of students expected to attend the summer school program; [2011, c. 678, Pt. G, §1 (AMD).]

B. When a summer school is operated for 2 or more school administrative units and is operated alternately by a different unit each summer, the cost for each student for the preceding summer; and [1981, c. 693, §§ 5, 8 (NEW).]

C. In all other cases, the cost for each student for the preceding summer. [1981, c. 693, §§ 5, 8 (NEW).]

[ 2011, c. 678, Pt. G, §1 (AMD) .]

3. Equality. Tuition in a summer school shall be the same for all students who are Maine residents.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Rules.

[ 2011, c. 678, Pt. G, §2 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2011, c. 678, Pt. G, §§1, 2 (AMD).






Chapter 318: AFTER-SCHOOL PROGRAMS

20-A §8901. After-school Program Fund; standards; approval

The After-school Program Fund, referred to in this chapter as "the program fund," is established to encourage the facilitation of high-quality after-school programs in school administrative units throughout the State. The commissioner shall administer the program fund within the department. Standards and approval for the allocation and use of program fund money are as follows. [2005, c. 657, §1 (NEW).]

1. Standards. The commissioner shall establish standards consistent with the basic school approval requirements for after-school programs offered at elementary or secondary schools in the State. In establishing standards for after-school programs, the commissioner may also consider the requirements of the 21st Century Communities Learning Centers program authorized under Title IV, Part B of the federal Elementary and Secondary Education Act of 1965, as amended by the federal No Child Left Behind Act of 2001, 20 United States Code, Chapter 70.

[ 2005, c. 657, §1 (NEW) .]

2. Approval. An after-school program may be offered by a school administrative unit with the approval of the commissioner. The commissioner may inspect an after-school program, after which the commissioner shall approve and grant a certificate to a school that maintains approval standards. The expense of inspection must be paid by the department.

[ 2005, c. 657, §1 (NEW) .]

SECTION HISTORY

2005, c. 657, §1 (NEW).



20-A §8902. Program fund grants; eligibility; calculation

1. Eligibility. To receive program fund money calculated pursuant to subsection 2, the school administrative unit must be in compliance with any applicable standards and program requirements for after-school programs established by the commissioner pursuant to section 8901.

[ 2005, c. 657, §1 (NEW) .]

2. Program fund grants; calculation. The commissioner shall calculate one amount of the program fund money that may be made available as a grant to the elementary school level and middle school level and another amount of program fund money that may be made available as a grant to the high school level in accordance with the following.

A. For fiscal year 2006-07, the commissioner shall establish a per-pupil amount for program fund grants. [2005, c. 657, §1 (NEW).]

B. For fiscal year 2007-08 and each subsequent year, the commissioner shall recalculate the per-pupil amount by using the amount calculated under paragraph A as a base and adjusting for appropriate trends in the Consumer Price Index or other comparable index. [2005, c. 657, §1 (NEW).]

[ 2005, c. 657, §1 (NEW) .]

3. Budget recommendation. Beginning in fiscal year 2006-07 and prior to December 15th of each year, the commissioner shall recommend to the Governor and to the Department of Administrative and Financial Services, Bureau of the Budget the funding levels for the program fund for payment in the next fiscal year. The commissioner shall include these funding levels in the department's request to the Legislature for appropriations from the General Fund to carry out the purposes of this chapter.

[ 2005, c. 657, §1 (NEW) .]

4. Appropriations. The commissioner shall allocate funds appropriated by the Legislature to carry out the purposes of this chapter as grants to eligible school administrative units.

[ 2005, c. 657, §1 (NEW) .]

SECTION HISTORY

2005, c. 657, §1 (NEW).



20-A §8903. Report

The department shall report by June 30, 2007 and annually thereafter to the joint standing committee of the Legislature having jurisdiction over education and cultural affairs on the number of school administrative units participating in an after-school program, the nature of the after-school programs receiving money, the amount of money distributed and the number of children participating in an after-school program. [2005, c. 657, §1 (NEW).]

SECTION HISTORY

2005, c. 657, §1 (NEW).



20-A §8904. Rules

The commissioner shall adopt rules for the standards, approval and administration of the program fund, including the establishment of program fund requirements and specifications and procedures for the application and distribution of available funds, and to otherwise carry out the purpose of this chapter. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. [2005, c. 657, §1 (NEW).]

SECTION HISTORY

2005, c. 657, §1 (NEW).






Chapter 319: MAINE FIRE TRAINING AND EDUCATION

20-A §9000. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 124, §2 (NEW).]

1. President. "President" means the president of the system.

[ 1987, c. 124, §2 (NEW); 1989, c. 878, Pt. I, §12 (AMD) .]

2. System. "System" means the Maine Community College System, established by chapter 431.

[ 1989, c. 443, §23 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1987, c. 124, §2 (NEW). 1989, c. 443, §23 (AMD). 1989, c. 878, §I12 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



20-A §9001. Program

The president may conduct programs to provide fire training and education for members of municipal fire departments, incorporated volunteer fire departments, industrial fire brigades, institutional fire brigades and the general public, to be known as the Maine Fire Service Institute. [2011, c. 166, §1 (AMD).]

1. Voluntary participation. The president may not require participation in these programs by a member of a municipal fire department, incorporated volunteer fire department, industrial fire brigades, institutional fire brigades or the general public nor use participation in Maine fire training and education programs as a condition of eligibility to receive funds for training and education programs.

[ 1987, c. 124, §3 (NEW); 1989, c. 878, Pt. I, §12 (AMD) .]

2. Fees. The president may charge a fee for the training and education of private industrial fire brigades. The amount of the fee shall reflect, but not be limited to, instructional, material and administrative costs.

[ 1987, c. 124, §3 (NEW); 1989, c. 878, Pt. I, §12 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 68, (AMD). 1987, c. 124, §3 (RPR). 1989, c. 878, §I12 (AMD). 2011, c. 166, §1 (AMD).



20-A §9002. Advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 812, §§106,107 (AMD). 1987, c. 124, §4 (AMD). 1989, c. 443, §24 (AMD). 1989, c. 503, §B75 (AMD). 1993, c. 252, §B2 (RP).



20-A §9003. State agents for federal programs

The following provisions shall apply to federal fire programs in the State. [1981, c. 693, §§ 5, 8 (NEW).]

1. President; state agent. The president shall be the state agent to be contacted by the United States Fire Administration about matters dealing with the Federal Fire Prevention and Control Act of 1974, Public Law 93-498.

[ 1987, c. 124, §5 (AMD); 1989, c. 878, Pt. I, §12 (AMD) .]

2. System; testing; certification. The system shall be the state testing agency for the National Professional Qualification Board of the Joint Council of Fire Services Organizations. The president may award certificates to personnel of municipal and incorporated volunteer fire departments using competency standards established by the Joint Council of Fire Services Organizations.

[ 1987, c. 124, §5 (AMD); 1989, c. 878, Pt. I, §12 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 124, §5 (AMD). 1989, c. 878, §I12 (AMD).






Chapter 321: CORRESPONDENCE SCHOOLS

20-A §9201. Certificate of approval; exemptions

1. Requirement for certificate of approval. Any privately owned post-secondary correspondence school located within the State or outside the State but having a solicitor or agent in this State to recruit students or promote the school and its program must obtain a certificate of approval from the commissioner before soliciting or selling in this State any correspondence course or collecting any tuition, fee or other charge. In addition, each correspondence school shall supply a listing of solicitors authorized by that school to recruit in this State.

[ 1991, c. 131, §1 (AMD) .]

1-A. Residence component. A privately owned correspondence school offering courses or programs that require a residence component must be classified as a proprietary school and is subject to the licensing provisions of sections 9501 to 9504.

[ 1991, c. 131, §1 (NEW) .]

2. Exemptions. Public institutions that are exempt from property taxation under state laws and courses or programs of instruction conducted under contract with an employer for employees exclusively are exempt from the requirements of this chapter.

[ 1991, c. 131, §1 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 131, §1 (AMD).



20-A §9202. Application form; fee; bond

1. Application requirements; certification period; bonding and revocation of certificate. The application for a certificate of approval required in section 9201 must be made on forms furnished by the commissioner and be accompanied by a fee of $100 and a surety bond in the penal sum of $10,000.

A. A certificate is valid for the calendar year in which it is issued. [1991, c. 131, §2 (AMD).]

B. The bond must be continuous and provide indemnification to any student suffering loss as a result of any fraud or misrepresentation by the school. The bond must provide for written notification by the surety to the department in the event of cancellation. Cancellation of the bond by the surety results in the revocation of the certificate of approval. [1991, c. 131, §2 (AMD).]

[ 1991, c. 131, §2 (AMD) .]

2. Renewal. A fee of $50 is charged for the renewal of a certificate.

[ 1991, c. 131, §3 (AMD) .]

3. General Fund. All fees collected for the issuance or renewal of a certificate shall be deposited in the State Treasury.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 651, §1 (AMD). 1991, c. 131, §§2,3 (AMD).



20-A §9203. Penalty

Any firm, association or corporation, operating or conducting a private correspondence school, except by authority of a valid certificate of approval as required by this chapter, is guilty of a civil violation for which a forfeiture of not more than $1,000 may be adjudged. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §9204. Rules

The commissioner is authorized to adopt rules for the administration and enforcement of this chapter. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Chapter 323: PRIVATE BUSINESS, TRADE AND TECHNICAL SCHOOLS

20-A §9501. License; exemptions; definitions

1. Requirement of license. Any person located either within or outside the State shall obtain a license from the commissioner before operating or maintaining any proprietary school or before collecting any tuition, fee or other charge for operating or maintaining or soliciting for any proprietary school within the State.

[ 1983, c. 841, §2 (AMD) .]

2. Exemptions. Educational programs related to the real estate professions that are subject to approval under Title 32, chapter 59, commercial driver education schools subject to approval by the Secretary of State under Title 29-A, chapter 11, subchapter 3, schools of barbering and schools of cosmetology subject to approval by the Director of the Office of Professional and Occupational Regulation under Title 32, chapter 126, educational programs offered by any Maine nonprofit corporation, any educational programs offered by any professional or trade association primarily for the benefit of its own members and any educational institution authorized by the laws of this State to grant a degree are exempt from the requirements of this chapter.

[ 2009, c. 369, Pt. A, §29 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

3. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Person" includes a person, partnership, association or corporation, but does not include any public agency. [1983, c. 841, §2 (NEW).]

B. "Proprietary school" means a school as defined in the rules of the commissioner, but means, at a minimum, any school maintained or course of instruction conducted for the purpose of teaching any trade or any industrial, occupational, career and technical, business or technical skill, except as exempt under subsection 2. [1991, c. 716, §7 (AMD); 2003, c. 545, §6 (REV).]

[ 1991, c. 716, §7 (AMD); 2003, c. 545, §6 (REV) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 140, §1 (AMD). 1983, c. 841, §2 (AMD). 1991, c. 716, §7 (AMD). 1995, c. 402, §A47 (AMD). 1995, c. 505, §9 (AMD). 1995, c. 505, §22 (AFF). 1997, c. 266, §11 (AMD). 2003, c. 545, §6 (REV). 2009, c. 369, Pt. A, §29 (AMD). 2011, c. 286, Pt. B, §5 (REV).



20-A §9502. Application form; fee; bond

1. Application requirements; licensing; bonding and revocation of license. The application for a license required by this chapter must be made on forms furnished by the commissioner and be accompanied by a fee of $100 and a surety bond. For applicants that participate in state or federal financial aid programs, except the Federal Direct Student Loan Program under the federal Higher Education Act of 1965, 20 United States Code, Section 1087a et seq., the bond must be in favor of the Finance Authority of Maine. For all other applicants, the bond must be in favor of the department. The amount of the bond for a new applicant is $20,000. For renewal applicants, the amount of the bond must be equal to the greater of 10% of the applicant's gross receipts from tuition in the 12 months prior to the application for renewal or $20,000.

A. A license is valid for the calendar year in which it is issued. [1983, c. 862, §62 (RPR).]

B. The bond must be continuous and must provide indemnification to any student suffering loss as a result of any fraud, misrepresentation, violation of this chapter or rules adopted under this chapter or breach of contract. The bond must provide for written notification by the surety to the commissioner in the event of cancellation. Cancellation of the bond by the surety, or of payment under the bond by the surety to the department or the Finance Authority of Maine, results in the revocation of the license. The bond must specifically provide that proceeds are available to pay tuition refunds to students or to student loan lenders on behalf of students eligible for those refunds pursuant to the policies of the school or state or federal law, rule or regulation. [1997, c. 771, §1 (AMD).]

C. If one or more students notify the department or the Finance Authority of Maine of a claim the student has against the school for fraud, misrepresentation, breach of contract or refund due, or that the school has violated the provisions of this chapter or applicable rules, or if any such event is discovered by the department or the Finance Authority of Maine from other sources and the holder of the bond has reason to believe the claim is valid, the holder may make a claim against the bond on behalf of the student or students affected, or on behalf of the department. The department and the Finance Authority of Maine have the concurrent right at any time to review the school's operations and all its records to determine if the school is in compliance with this chapter and rules adopted under this chapter, or to determine if any claim of a student against the school is valid. [1997, c. 771, §1 (NEW).]

[ 1997, c. 771, §1 (AMD) .]

2. Renewal fee and requirements. A fee of $50 is charged for the renewal of a license. Each submission for a license renewal must include the school's most recent financial audit conducted by a certified public accountant unaffiliated with the school. When a school does not participate in federal or state financial aid programs, internally prepared financial statements signed by the applicant are acceptable. Every renewal application must include a bond in the required amount. The commissioner shall provide copies of the audit or financial statements and, when the bond is not in favor of the department, the original bond to the Finance Authority of Maine and may provide financial information regarding the school to other state agencies with an interest in the operation of the school. When a school applies for renewal of a license, the school must certify that:

A. The school has included information in all school brochures and handbooks provided to students and has posted information in a location in the school frequented by students advising students of their rights to receive refunds and where to direct any complaints the students have concerning their education; and [1997, c. 771, §1 (NEW).]

B. The school is in compliance with all applicable federal and state laws and regulations. [1997, c. 771, §1 (NEW).]

[ 1997, c. 771, §1 (AMD) .]

3. General Fund. All fees collected for the issuance or renewal of a license shall be deposited in the State Treasury.

[ 1983, c. 862, §62 (RPR) .]

4. Definitions. As used in this section, the term "bond" means a bond, letter of credit or cash equivalent acceptable to the holder, in its discretion.

[ 1997, c. 771, §2 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 651, §2 (AMD). 1983, c. 841, §3 (AMD). 1983, c. 862, §62 (RPR). 1997, c. 266, §12 (AMD). 1997, c. 771, §§1,2 (AMD).



20-A §9502-A. Complaints; license; refusal to renew; suspension; revocation

The commissioner may investigate complaints involving a school including any allegation of noncompliance with or violation of this chapter and applicable rules. The commissioner shall promptly notify the Finance Authority of Maine of any complaints involving student financial assistance. After a hearing in conformance with Title 5, chapter 375, subchapter IV, the commissioner may amend or modify a license and may suspend or refuse to renew a license as provided in Title 5, section 10004. [1997, c. 771, §3 (NEW).]

The District Court may suspend or revoke the license of any person, partnership, association or corporation in violation of this chapter or any lawful order or rule issued by the department. [1997, c. 771, §3 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1997, c. 771, §3 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



20-A §9503. Penalties

1. Fines. Any person, who operates or maintains a proprietary school in violation of this chapter, or represents itself as operating and maintaining such a school, is subject to a civil penalty of not more than $5,000, payable to the State, to be recovered in a civil act.

[ 1983, c. 841, §4 (NEW) .]

2. Enforcement actions. The State may bring an action in Superior Court to enjoin any person from violating this chapter, regardless of whether proceedings have been or may be instituted in the District Court or whether criminal proceedings have been or may be instituted. A violation of the provisions of this chapter or any rules adopted under this chapter is prima facie evidence of a violation of the Maine Unfair Trade Practices Act. Responsible owners, officers and employees of licensees are personally liable to any person harmed by intentional violations of this chapter or applicable rules, including violations of rules regarding refunds, for the amount of damage caused by the violation.

[ 1997, c. 771, §4 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 841, §4 (RPR). 1997, c. 771, §4 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



20-A §9504. Rules

The commissioner shall adopt rules for the administration and enforcement of this chapter. The rules must establish requirements relating to advertising, records and record keeping, health and sanitation, safety, personnel, tuition, fees, contracts and other matters that protect the public and consumer interests and must establish requirements for payment of refunds, and notices and information to be provided to students. Rules adopted pursuant to this chapter are routine technical rules pursuant to Title 5, chapter 375, subchapter II A. [1997, c. 771, §5 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 841, §5 (AMD). 1997, c. 771, §5 (AMD).



20-A §9505. Regulation of schools of barbering and schools of cosmetology (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 841, §6 (NEW). 1997, c. 266, §13 (RP).



20-A §9506. License; refusal to renew; suspension; revocation

The commissioner may investigate complaints involving a school, including any allegation of noncompliance with or violation of this chapter and applicable rules. The commissioner may, after a hearing in conformance with Title 5, chapter 375, subchapter IV, to the extent applicable, amend, modify or refuse to renew any license and may revoke, suspend or refuse to renew a license as provided in Title 5, section 10004. [1983, c. 841, §6 (NEW).]

The District Court may suspend or revoke the license of any person found to have violated any provision of this chapter or any lawful order or rule issued by the commissioner. [1983, c. 841, §6 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1983, c. 841, §6 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



20-A §9507. Hearings

The commissioner shall not refuse to renew a license for any reason other than failure to pay the required fee, unless the licensee has been given an opportunity for a hearing. [1983, c. 841, §6 (NEW).]

Hearings may also be conducted by the commissioner, at the commissioner's discretion, to assist with investigations of complaints, to determine whether grounds exist for suspension, revocation, denial or nonrenewal of any license, or as otherwise deemed necessary to fulfill the responsibilities under this chapter. [1983, c. 841, §6 (NEW).]

The commissioner may subpoena witnesses, records and documents in any hearing conducted pursuant to this chapter. [1983, c. 841, §6 (NEW).]

SECTION HISTORY

1983, c. 841, §6 (NEW).



20-A §9508. Actions on behalf of students

In addition to other powers or remedies under this chapter, the State may bring one or more actions in any state or federal court having jurisdiction on behalf of students harmed by fraud, misrepresentation, violation of this chapter or applicable rules, breach of contract or failure to pay refunds of tuition due from the school or its owners or employees. The Finance Authority of Maine has concurrent power to bring one or more actions in any state or federal court having jurisdiction on behalf of students harmed by failure to pay refunds of tuition due from the school or its owners or employees. [1997, c. 771, §6 (NEW).]

SECTION HISTORY

1997, c. 771, §6 (NEW).






Chapter 325: CONSERVATION AND ENVIRONMENTAL EDUCATION

20-A §9511. Maine Conservation School (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §12 (NEW). 1989, c. 700, §A58 (AMD). 1999, c. 706, §3 (RP).






Chapter 327: STUDENTS IN LONG-TERM DRUG TREATMENT CENTERS

20-A §9701. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 827, §1 (NEW).]

1. Drug treatment center. "Drug treatment center" means a facility as defined in Title 22, section 8001, which provides drug and alcohol abuse treatment.

[ 1987, c. 827, §1 (NEW) .]

2. Eligible student. "Eligible student" means any resident of the State between the ages of 5 and 20 years who is otherwise eligible for public schooling under this Title.

[ 1987, c. 827, §1 (NEW) .]

3. Long-term treatment. "Long-term treatment" means treatment in a drug treatment center designed to provide treatment for a period in excess of 60 days.

[ 1987, c. 827, §1 (NEW) .]

SECTION HISTORY

1987, c. 827, §1 (NEW).



20-A §9702. Program responsibility

A school administrative unit in which a licensed drug treatment center is located or a nearby school administrative unit shall provide an educational program, as prescribed by the commissioner, for each eligible student residing in the center, notwithstanding the student's legal residence within the State. The selection of the school administrative unit to provide that program shall be made by the commissioner pursuant to rules adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. The rules shall take into account the educational needs of students, the ability of a school administrative unit to meet those needs, the proximity of school administrative units to the facility, the expressed wishes of officials representing school administrative units and other appropriate considerations. The decision of the commissioner may be appealed to the State Board of Education. The decision of the board shall be final. [1987, c. 827, §1 (NEW).]

SECTION HISTORY

1987, c. 827, §1 (NEW).



20-A §9703. Initial program approval

Each such school unit shall submit a program plan for educational services to be approved by the commissioner. The program plan shall include the following components: [1987, c. 827, §1 (NEW).]

1. Planning; approved. Evidence of collaborative planning with officials and staff of the center and approval of the center's governing board;

[ 1987, c. 827, §1 (NEW) .]

2. Licensure. Proof that the facility is licensed by the Department of Health and Human Services and complies with the rules adopted by that department;

[ 1987, c. 827, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

3. Educational activities. Educational activities and an evaluation component suitable to the age and educational needs of the eligible students;

[ 1987, c. 827, §1 (NEW) .]

4. Accounting. An accounting of all eligible students who will be provided educational services by the program and a plan for continued accurate accounting of the students; and

[ 1987, c. 827, §1 (NEW) .]

5. Line-item budget. A line-item budget submitted no later than 90 days prior to the fiscal year in which the program will operate. The proposed budget request may not exceed the number of students in the approved program plan, on a per student basis, based on the state average tuition rate as provided in sections 5804, 5805 and 15689.

[ 2009, c. 213, Pt. AAA, §1 (AMD) .]

The commissioner or a designee shall approve the program plan in a timely manner in order that appropriate budgeting may occur before the start of the school unit's fiscal year. Approval shall include a payment schedule for disbursement of program funds to the school unit in the fiscal year of the program's operation. [1987, c. 827, §1 (NEW).]

SECTION HISTORY

1987, c. 827, §1 (NEW). 1989, c. 911, §2 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 683, §A27 (AMD). 2009, c. 213, Pt. AAA, §1 (AMD).



20-A §9704. Appeal process

A school unit required to offer an educational program or a drug treatment center which treats eligible students may appeal to the commissioner in the event agreement cannot be reached between them. The commissioner's decision on the program in such an appeal shall be rendered within 60 days and shall be final. [1987, c. 827, §1 (NEW).]

SECTION HISTORY

1987, c. 827, §1 (NEW).



20-A §9705. Renewal of program approval

Each school unit operating an educational program for eligible students at drug treatment centers shall file an annual report, a proposed budget for the ensuing fiscal year and an application for renewal of program approval as prescribed by the commissioner. [1987, c. 827, §1 (NEW).]

SECTION HISTORY

1987, c. 827, §1 (NEW).



20-A §9706. Rule-making authority

The commissioner shall adopt rules to implement this chapter and the funding scheme under the Essential Programs and Services Funding Act. [2005, c. 683, Pt. A, §28 (AMD).]

SECTION HISTORY

1987, c. 827, §1 (NEW). RR 1993, c. 1, §50 (COR). 2005, c. 683, §A28 (AMD).






Chapter 329: GLOBAL AND GEOGRAPHIC EDUCATION

20-A §9801. Maine Committee for Global and Geographic Education (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 430, §2 (NEW). 1995, c. 648, §8 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 643, §7 (RP).



20-A §9802. Duties of committee (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 430, §2 (NEW). 1995, c. 648, §8 (AMD). 2003, c. 643, §7 (RP).



20-A §9803. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 430, §2 (NEW). 2003, c. 643, §7 (RP).






Chapter 331: MAINE MENTORING PARTNERSHIP GRANT PROGRAM

20-A §9901. Maine Mentoring Partnership Grant Program (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 639, §1 (NEW). 2009, c. 147, §11 (RP).






Chapter 333: COMMUNITY SCHOOLS

20-A §9921. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 267, Pt. GGG, §1 (NEW).]

1. Community partner. "Community partner" means a provider of one or more of the following services to students, families or community members:

A. Primary medical or dental care; [2015, c. 267, Pt. GGG, §1 (NEW).]

B. Nurse home visitation services; [2015, c. 267, Pt. GGG, §1 (NEW).]

C. Mental health treatment and counseling services; [2015, c. 267, Pt. GGG, §1 (NEW).]

D. Developmentally appropriate physical education activities; [2015, c. 267, Pt. GGG, §1 (NEW).]

E. Academic enrichment activities; [2015, c. 267, Pt. GGG, §1 (NEW).]

F. Specialized instructional support services; [2015, c. 267, Pt. GGG, §1 (NEW).]

G. Teacher home visits; [2015, c. 267, Pt. GGG, §1 (NEW).]

H. Programs designed to improve student attendance at school, including programs that provide assistance to students who are truant or who have been suspended or expelled; [2015, c. 267, Pt. GGG, §1 (NEW).]

I. Mentoring and other youth development programs, including peer mentoring and conflict mediation; [2015, c. 267, Pt. GGG, §1 (NEW).]

J. Community service and service-learning opportunities; [2015, c. 267, Pt. GGG, §1 (NEW).]

K. Early childhood education; [2015, c. 267, Pt. GGG, §1 (NEW).]

L. Programs that promote parental involvement and family literacy; [2015, c. 267, Pt. GGG, §1 (NEW).]

M. Parenting education activities; [2015, c. 267, Pt. GGG, §1 (NEW).]

N. Parenting leadership development activities; [2015, c. 267, Pt. GGG, §1 (NEW).]

O. Child care services; [2015, c. 267, Pt. GGG, §1 (NEW).]

P. Youth and adult job training, internship opportunities and career counseling services; [2015, c. 267, Pt. GGG, §1 (NEW).]

Q. Nutrition education; [2015, c. 267, Pt. GGG, §1 (NEW).]

R. Adult education, including instruction in English as a second language; [2015, c. 267, Pt. GGG, §1 (NEW).]

S. Remedial education and enrichment activities, including expanded learning time; [2015, c. 267, Pt. GGG, §1 (NEW).]

T. Summer or after-school enrichment and learning experiences; [2015, c. 267, Pt. GGG, §1 (NEW).]

U. Legal services; [2015, c. 267, Pt. GGG, §1 (NEW).]

V. Juvenile crime prevention and rehabilitation programs; [2015, c. 267, Pt. GGG, §1 (NEW).]

W. Homelessness prevention services; or [2015, c. 267, Pt. GGG, §1 (NEW).]

X. Any appropriate services and programs authorized by a community school that are consistent with the services and programs specified in paragraphs A to W. [2015, c. 267, Pt. GGG, §1 (NEW).]

[ 2015, c. 267, Pt. GGG, §1 (NEW) .]

2. Community school. "Community school" means a public elementary or secondary school that:

A. Participates in a community-based effort to coordinate and integrate educational, developmental, family, health and other comprehensive services through community-based organizations and public and private partnerships; and [2015, c. 267, Pt. GGG, §1 (NEW).]

B. Provides access to services under paragraph A to students, families and the community, such as access during the school year to services before school hours, after school hours and during the weekend, as well as access to such services during the summer. [2015, c. 267, Pt. GGG, §1 (NEW).]

[ 2015, c. 267, Pt. GGG, §1 (NEW) .]

SECTION HISTORY

2015, c. 267, Pt. GGG, §1 (NEW).



20-A §9922. Establishment of a community school

Beginning October 1, 2015, a school board may designate an existing school or establish a new school as a community school. [2015, c. 267, Pt. GGG, §1 (NEW).]

1. Community school plan goals. A community school shall collaborate with community partners to provide services to students, families and community members that promote student success while addressing the needs of the whole student. A school board may designate or establish a community school as long as the community school plan developed by the school board is consistent with the following goals:

A. Improving student learning and development by providing support for students to enable them to graduate college-ready and career-ready; [2015, c. 267, Pt. GGG, §1 (NEW).]

B. Improving the coordination and integration, accessibility and effectiveness of services for children and families, particularly for students attending high-poverty schools, including high-poverty rural schools; [2015, c. 267, Pt. GGG, §1 (NEW).]

C. Enabling educators and school personnel to complement and enrich efforts to improve academic achievement and other results related to student learning and development; [2015, c. 267, Pt. GGG, §1 (NEW).]

D. Ensuring that children have the physical, social and emotional well-being to come to school ready to engage in the learning process every day; [2015, c. 267, Pt. GGG, §1 (NEW).]

E. Promoting and enabling family and community engagement in the education of children; [2015, c. 267, Pt. GGG, §1 (NEW).]

F. Enabling more efficient use of federal, state, local and private sector resources that serve children and families; [2015, c. 267, Pt. GGG, §1 (NEW).]

G. Facilitating the coordination and integration of programs and services operated by community-based organizations, nonprofit organizations and state, local and tribal governments; [2015, c. 267, Pt. GGG, §1 (NEW).]

H. Engaging students as resources for their communities; and [2015, c. 267, Pt. GGG, §1 (NEW).]

I. Engaging the business community and other community organizations as partners. [2015, c. 267, Pt. GGG, §1 (NEW).]

[ 2015, c. 267, Pt. GGG, §1 (NEW) .]

2. Audit. Following the designation or establishment of a community school, but prior to the opening of a community school, a school board shall conduct:

A. A community needs audit to identify the academic, physical, social, emotional, health, mental health and civic needs of students and their families that may affect student learning and academic achievement; [2015, c. 267, Pt. GGG, §1 (NEW).]

B. A community resource assessment of potential resources, services and opportunities available within or near the community that students, families and community members may access and integrate into the community school; and [2015, c. 267, Pt. GGG, §1 (NEW).]

C. For an existing school that has been designated as a community school, an operations and instructional audit. [2015, c. 267, Pt. GGG, §1 (NEW).]

[ 2015, c. 267, Pt. GGG, §1 (NEW) .]

3. Plan. A school board shall develop a community school plan for each school designated or established as a community school.

A. When developing a community school plan for the establishment of a new community school, the school board shall use the results of the community resource assessment under subsection 2, paragraph B to address the specific needs identified in the community needs audit under subsection 2, paragraph A. [2015, c. 267, Pt. GGG, §1 (NEW).]

B. When developing a community school plan for the designation of an existing school as a community school, the school board shall use the results of the community resource assessment under subsection 2, paragraph B to address the specific needs identified in the community needs audit under subsection 2, paragraph A and the operations and instructional audit under subsection 2, paragraph C. [2015, c. 267, Pt. GGG, §1 (NEW).]

C. A community school plan must coordinate, integrate and enhance services for students, families and community members at the community school to improve the academic achievement of students and increase family and community involvement in education. [2015, c. 267, Pt. GGG, §1 (NEW).]

D. A community school plan must include cost estimates or an operational budget for the specified educational, developmental, family, health and other comprehensive services to be provided by the community school. [2015, c. 267, Pt. GGG, §1 (NEW).]

E. When developing a community school plan for the establishment of a new community school, a school board shall designate a community school coordinator to manage the partnerships with community partners participating in the community school plan. [2015, c. 267, Pt. GGG, §1 (NEW).]

[ 2015, c. 267, Pt. GGG, §1 (NEW) .]

4. Funding. The commissioner may provide state funding to the school administrative units in which community schools are located pursuant to section 15689-A, subsection 25. In providing funds under this subsection, the commissioner shall give priority to a qualified school administrative unit in which at least 40% of the students are economically disadvantaged students as determined pursuant to section 15675, subsection 2 and that has more economically disadvantaged students than other qualified school administrative units under this subsection.

[ 2015, c. 267, Pt. GGG, §1 (NEW) .]

5. Gifts, grants and donations. A school administrative unit may seek and accept public and private gifts, grants and donations to offset the costs of developing and implementing a community school plan under subsection 3. A gift, grant or donation received pursuant to this subsection must be approved by the school board prior to the receipt of the gift, grant or donation.

[ 2015, c. 267, Pt. GGG, §1 (NEW) .]

SECTION HISTORY

2015, c. 267, Pt. GGG, §1 (NEW).



20-A §9923. Pilot project for community schools (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/21) (WHOLE SECTION TEXT REPEALED 7/1/21)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/21)

(WHOLE SECTION TEXT REPEALED 7/1/21)

The department is authorized to designate 3 community schools established in accordance with this chapter as part of a 5-year pilot project beginning in the 2016-2017 school year. The commissioner shall provide state funding to the school administrative units in which the designated community schools are located and may employ a state community school coordinator to implement this pilot project. Annual state allocations for this pilot project may not exceed $150,000. [2015, c. 267, Pt. GGG, §1 (NEW).]

This section is repealed July 1, 2021. [2015, c. 267, Pt. GGG, §1 (NEW).]

SECTION HISTORY

2015, c. 267, Pt. GGG, §1 (NEW).












Part 5: POST-SECONDARY EDUCATION

Chapter 401: GENERAL PROVISIONS

20-A §10001. Hemophiliacs

1. Participation in physical activity. A post-secondary institution may not require a hemophiliac to participate in physical activity hazardous to his or her physical health, as a condition or requirement for a degree, unless the physical activity is approved by the state board as an essential prerequisite to that degree.

[ 1983, c. 806, §74 (AMD) .]

2. Admission. A post-secondary institution may not refuse admission to a hemophiliac solely because of his or her condition as a hemophiliac, unless that condition would prevent participation in required courses of study of physical activity.

[ 1983, c. 806, §74 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §74 (AMD).



20-A §10002. Records of educational institutions

1. Preservation of records. The trustees or officers of a post-secondary institution, on going out of existence or ceasing to function as an educational institution, shall turn over records of attendance and academic achievements by its students to the department. The department shall preserve these records.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Duty of the commissioner. The commissioner shall collect all attendance and academic records of post-secondary institutions within the State which are now extinct and deposit the records in a place of safety and accessibility for preservation and future use.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Preparation of transcript. When requested, the commissioner shall prepare transcripts of grade records from these records of extinct institutions, when they are needed by the former student for:

A. Further scholastic work at another institution of learning; or [1981, c. 693, §§ 5, 8 (NEW).]

B. Certification for teaching or for other professional positions. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Copy as best evidence. When a transcript is made from the original and certified by the commissioner, it shall be considered and accepted as legal evidence and, for all other purposes, as if it was the original.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

5. Fee. The department shall charge a nominal fee for the actual cost of preparing those transcripts.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §10003. Fees for degrees

An officer of a post-secondary institution may not receive as prerequisite a fee for a degree granted by the institute. Fees of this type shall be paid into the institution treasury. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §10004. Prohibition of hazing

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Injurious hazing" means any action or situation which recklessly or intentionally endangers the mental or physical health of a student enrolled at an institution in this State. [1983, c. 159, (NEW).]

B. "Institution" means any post-secondary institution incorporated or chartered under the laws of this State. [1983, c. 159, (NEW).]

C. "Trustees" means trustees or the governing board of every post-secondary institution incorporated or chartered under the laws of this State. [1983, c. 159, (NEW).]

D. "Violator" means any person or any organization which engages in hazing. [1983, c. 159, (NEW).]

[ 1983, c. 159, (NEW) .]

2. Adoption of rules. The trustees shall adopt rules:

A. For the maintenance of public order; and [1983, c. 159, (NEW).]

B. Prohibiting injurious hazing by any student, faculty member, group or organization affiliated with the institution, either on or off campus. [1983, c. 159, (NEW).]

[ 1983, c. 159, (NEW) .]

3. Penalties. The trustees shall establish penalties for violation of the rules established in subsection 2. The penalties shall include, but not be limited to, provisions for:

A. In the case of a person not associated with the institution, the ejection of the violator from the campus or institution property; [1983, c. 159, (NEW).]

B. In the case of a student, administrator or faculty violator, the individual's suspension, expulsion or other appropriate disciplinary action; and [1983, c. 159, (NEW).]

C. In the case of an organization affiliated with the institution which authorizes hazing, recision of permission for that organization to operate on campus property or receive any other benefit of affiliation with the institution. [1983, c. 159, (NEW).]

These penalties shall be in addition to any other civil or criminal penalty to which the violator or organization may be subject.

[ 1983, c. 159, (NEW) .]

4. Administrative responsibility. The trustees shall assign responsibility for administering the rules to an administrative officer of the institution and establish procedures for appealing the action or lack of action of the officer.

[ 1983, c. 159, (NEW) .]

5. Dissemination. The trustees shall clearly set forth the rules and penalties and shall give a copy of them to all students enrolled in the institution.

[ 1983, c. 159, (NEW) .]

6. Bylaws of organizations. The rules shall be part of the bylaws of all organizations affiliated with the institution.

[ 1983, c. 159, (NEW) .]

SECTION HISTORY

1983, c. 159, (NEW).



20-A §10005. State postsecondary review entity

1. Department as state postsecondary review entity. The department is designated as the state postsecondary review entity for the purpose of carrying out the program integrity triad of the Higher Education Act of 1965, 20 United States Code, Sections 1099a to 1099a-3, as amended.

[ 1993, c. 493, §1 (NEW) .]

2. Rule-making authority. The commissioner has rule-making authority to implement the program integrity triad of the Higher Education Act of 1965, 20 United States Code, Sections 1099a to 1099a-3, as amended, concerning the conduct of the activities of the state postsecondary review entity.

[ 1993, c. 493, §1 (NEW) .]

SECTION HISTORY

1993, c. 493, §1 (NEW).



20-A §10006. Endowment incentives

1. Endowment Incentive Fund; nonlapsing fund. The Endowment Incentive Fund, referred to in this section as the "endowment fund," is created to provide an incentive for private donations for endowment purposes to and for the benefit of the University of Maine System, the Maine Community College System and the Maine Maritime Academy, referred to in this section as "postsecondary entities," by providing matching state funds for certain private donations for specified purposes. Any funds appropriated by the Legislature to carry out the purposes of this section may not lapse and must be carried forward for continued use in the fund.

[ 1999, c. 511, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Treasurer of State authority for deposit of state funds; interest earned on the endowment fund; disbursement of endowment funds. The Treasurer of State is responsible for the custodial care of the endowment fund and may deposit state funds pursuant to Title 5, section 135. Interest earned on the investment of the endowment fund must be credited to the respective postsecondary entity or its qualified institutionally related foundation. The Treasurer of State is responsible for disbursement of the endowment fund, upon certification by the Chancellor of the University of Maine System, the President of the Maine Community College System and the President of the Maine Maritime Academy that the criteria established in subsection 3 are met.

[ RR 1999, c. 1, §26 (COR); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Administration of endowment fund; boards of trustees; boards of visitors; academic purposes. The respective boards of trustees of the postsecondary entities shall adopt criteria establishing qualifications for private gifts and grants to be matched from the endowment fund. For each university in the University of Maine System, the respective university president must recommend qualifications for that institution's endowment fund criteria to the Board of Trustees of the University of Maine System. Each university president may direct that university's board of visitors to review the institution's unique fund-raising needs and advise the president on the board of visitors' final recommendations to the Board of Trustees of the University of Maine System. The endowment fund criteria must provide that only private donations for academic purposes may qualify for matching. For the administration of this endowment fund, "academic purposes" means scholarships, professorships or other endowed faculty positions. These endowment fund criteria must:

A. Set standards for those types of gifts that qualify for matching; [1999, c. 511, §1 (NEW).]

B. Establish minimum and maximum amounts for gifts to be matched from the endowment fund; and [1999, c. 511, §1 (NEW).]

C. Establish any other qualifications determined by the respective boards of trustees to provide the greatest incentive for encouraging private endowment gifts for academic purposes. [1999, c. 511, §1 (NEW).]

[ 1999, c. 511, §1 (NEW) .]

4. Qualified recipients; institutionally related foundations; management of endowment funds. Qualified recipients of private donations eligible for matching funds are the University of Maine System and each of its universities, the Maine Community College System and each of its colleges and the Maine Maritime Academy, as well as institutionally related foundations qualified under the Internal Revenue Code, Section 501(c)(3). Qualified institutionally related foundations may receive and manage the investment of matching funds, and may, at their discretion, hold funds allocated to them. In the absence of any conditions or restrictions to the contrary made by the donor, qualified recipients of private donations eligible for matching funds may combine, pool or merge these funds with other similar gift and endowment funds.

[ 1999, c. 511, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

5. Matching funds available to postsecondary entities. Upon determination that the criteria established in subsection 3 have been met, the State Treasurer shall provide that matching funds be available to the 3 entities as follows:

A. For an appropriated amount of more than $10,000,000:

(1) University of Maine System 70%;

(2) Maine Community College System 25%; and

(3) Maine Maritime Academy 5%; and [2003, c. 688, Pt. A, §15 (AMD).]

B. For an appropriated amount of $10,000,000 or less:

(1) University of Maine System 75%;

(2) Maine Community College System 20%; and

(3) Maine Maritime Academy 5%. [1999, c. 511, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

[ 2003, c. 688, Pt. A, §15 (AMD) .]

6. University of Maine System; distribution formula. The Board of Trustees of the University of Maine System shall ensure that money from the endowment fund distributed to the University of Maine System is allocated to each of the universities in proportion to the respective amounts of education funds and funds appropriated to the General Fund allocated to the various universities.

[ 1999, c. 511, §1 (NEW) .]

7. Reduction prohibited. Appropriations to the fund must be in addition to any other funds appropriated to the University of Maine System, the Maine Community College System and the Maine Maritime Academy and may not be used to reduce appropriations for other purposes.

[ 1999, c. 511, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

RR 1999, c. 1, §26 (COR). 1999, c. 511, §1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 688, §A15 (AMD).



20-A §10007. Limitation on receipt of gifts, grants or donations; trustee policy and review

In furtherance of the provisions of section 10902, subsection 2, paragraph B, the Board of Trustees of the Maine Maritime Academy, the Board of Trustees of the University of Maine System and the Board of Trustees of the Maine Community College System shall each adopt a policy that ensures that each public system, its respective campus and any foundation related to each public system or its campus is prohibited from accepting funds from any source that would interfere with or otherwise restrict the academic freedoms typically accorded to the faculty of public higher educational institutions in teaching, research and expression of opinions. Policies adopted or amended by the trustees of each public system must include the establishment of a process for reviewing gifts, grants or donations of funds to ensure that the gifts, grants or donations of funds do not include restrictions that would interfere with or otherwise restrict the academic freedom of the faculty of each public system. This section may not be construed in such a way as to prohibit a donor from designating funds for a particular purpose or use, including, but not limited to, research, scholarships, construction or development. [2001, c. 86, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

SECTION HISTORY

2001, c. 86, §1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



20-A §10008. Information on meningococcal disease and vaccine

1. Provision of information; report of vaccination. Each postsecondary educational institution incorporated, chartered or established under the laws of the State that has a residential campus shall provide information on meningococcal disease and the meningococcal vaccine to each newly entering student who plans to live on the residential campus. This information must include any recommendations issued by the national Centers for Disease Control and Prevention regarding meningococcal disease and the meningococcal vaccine. The information must be accompanied by a statement directing the student to share the information with the student's parents or legal guardians.

[ 2003, c. 581, §1 (NEW) .]

2. Construction. This section may not be construed to require a postsecondary educational institution to provide the meningococcal vaccine to students.

[ 2003, c. 581, §1 (NEW) .]

3. Review; repeal.

[ 2003, c. 581, §1 (NEW); MRSA T.20-A, §10008, sub-§3 (RP) .]

SECTION HISTORY

2003, c. 581, §1 (NEW).



20-A §10009. Regulation of public safety on college and university campuses

1. Definition. As used in this section the following terms have the following meanings.

A. "College or university" means any postsecondary educational institution, including:

(1) Any degree-granting educational institution regulated under chapter 409;

(2) Any university in the University of Maine System;

(3) Any college in the Maine Community College System; and

(4) The Maine Maritime Academy. [2009, c. 170, §1 (NEW).]

[ 2009, c. 170, §1 (NEW) .]

2. Power to regulate. Nothing in Title 25, section 2011 limits the power of any college or university to regulate the possession of firearms on the property of the college or university.

[ 2009, c. 170, §1 (NEW) .]

SECTION HISTORY

2009, c. 170, §1 (NEW).



20-A §10010. Current members and veterans of the United States Armed Forces

If a current member of the United States Armed Forces or a veteran of the United States Armed Forces who has been honorably discharged is enrolled in a program of education at any campus of the University of Maine System, the Maine Community College System or the Maine Maritime Academy, that member or veteran is eligible for in-state tuition rates, regardless of the member's or veteran's state of residence. [2013, c. 488, §1 (RPR).]

SECTION HISTORY

2009, c. 443, §1 (NEW). 2009, c. 463, §1 (AMD). 2013, c. 311, §2 (AMD). 2013, c. 488, §1 (RPR).



20-A §10011. Retention and graduation rates

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Graduation rate" means the percentage of the students who enrolled at the start of a postsecondary educational degree program who completed the program and graduated. [2011, c. 232, §1 (NEW).]

B. "Peer institutions" means those postsecondary institutions selected to provide a basis for comparison of retention rates and graduation rates against similar postsecondary institutions in this State. The categories of peer institutions selected for comparison include, but are not limited to:

(1) Public sector institutions that offer a bachelor's degree or other 4-year degree;

(2) Public sector institutions that offer an associate degree or other 2-year degree;

(3) Private sector institutions that offer a bachelor's degree or other 4-year degree; and

(4) Private sector institutions that offer an associate degree or other 2-year degree. [2011, c. 232, §1 (NEW).]

C. "Postsecondary institution" means an educational institution that offers an accredited postsecondary educational degree program. "Postsecondary institution" includes an institution that offers an accredited postsecondary educational degree program on the Internet. [2011, c. 232, §1 (NEW).]

D. "Retention rate" means the percentage of the students who enrolled at the start of a postsecondary educational degree program who, not having completed the program at the end of a school year, continue enrollment in that program at the start of the next school year. [2011, c. 232, §1 (NEW).]

[ 2011, c. 232, §1 (NEW) .]

2. Retention and graduation rates. Using information received annually from a postsecondary institution pursuant to federal law, the department shall annually compile the data so as to demonstrate:

A. The retention rates for the previous year for the institution, including the first-to-2nd-year retention rate and the retention rate for first-time students; [2011, c. 232, §1 (NEW).]

B. For a postsecondary institution that offers an associate degree program or other 2-year program, the graduation rates for students who began their studies within the past 4 years; and [2011, c. 232, §1 (NEW).]

C. For a postsecondary institution that offers a bachelor's degree or other 4-year degree program, the graduation rates for students who began their studies within the past 6 years. [2011, c. 232, §1 (NEW).]

[ 2011, c. 232, §1 (NEW) .]

3. Report. The department shall report the information compiled under subsection 2, including national comparisons of retention rates and graduation rates for peer institutions, annually to the joint standing committee of the Legislature having jurisdiction over education and cultural affairs and publish the report on the department's publicly accessible website.

[ 2011, c. 232, §1 (NEW) .]

4. Rules. The department may adopt rules to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules under Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 232, §1 (NEW) .]

SECTION HISTORY

2011, c. 232, §1 (NEW).



20-A §10012. High school graduates data; remedial courses (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See T. 20-A, §10012, sub-§4) (WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See T. 20-A, §10012, sub-§4)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See T. 20-A, §10012, sub-§4)

(WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See T. 20-A, §10012, sub-§4)

1. Remedial courses. Using information that is already collected by the Maine Community College System, the University of Maine System and the Maine Maritime Academy as part of the admissions and academic placement process, the President of the Maine Community College System, the Chancellor of the University of Maine System and the President of the Maine Maritime Academy shall annually compile the data so as to demonstrate:

A. The total number of traditional students who are enrolled in remedial courses in English language arts and mathematics, which must be disaggregated by campus and by subject area; [2011, c. 615, §1 (NEW).]

B. The name of each secondary school in the State from which a traditional student enrolled in a remedial course received a high school diploma and the number of those students from each of those schools; and [2011, c. 615, §1 (NEW).]

C. The retention and graduation rates for traditional students who were enrolled in remedial courses in English language arts and mathematics, which must be disaggregated by campus. [2011, c. 615, §1 (NEW).]

For the purposes of this subsection and subsection 2, "traditional student" means a student who has attended any accredited public school or private school in the State and received a high school diploma from a secondary school in the State or who has participated in a home instruction program pursuant to section 5001-A, subsection 3, paragraph A and who in the following academic year matriculates in the Maine Community College System, in the University of Maine System or at the Maine Maritime Academy.

[ 2011, c. 615, §1 (NEW) .]

2. Personally identifiable information. In reporting pursuant to subsection 3 the information compiled under subsection 1, the Maine Community College System, the University of Maine System and the Maine Maritime Academy shall manage education records in compliance with the federal Family Educational Rights and Privacy Act of 1974, 20 United States Code, Section 1232g. Those public institutions of higher education may not make public any information that could identify an individual student and shall ensure that the purpose of reporting disaggregated data for students enrolled in remedial courses is to conduct research for the purpose of evaluating and improving education programs. To ensure that personally identifiable information that would make a student's identity easily traceable is not disclosed, the public institutions of higher education may not report disaggregated information compiled under subsection 1 if the total number of traditional students who received high school diplomas from the same secondary school and enrolled in the same remedial course at the same campus is 5 or fewer.

[ 2011, c. 615, §1 (NEW) .]

3. Report. Beginning with the 2012-2013 academic year, the President of the Maine Community College System, the Chancellor of the University of Maine System and the President of the Maine Maritime Academy shall each report the information compiled under subsection 1, including recommendations for strategies that may result in fewer students enrolling in remedial courses at postsecondary educational institutions and strategies for improving the retention and graduation rates for students who were enrolled in remedial courses. The reports must be submitted by January 1st of each year to the Commissioner of Education and to the joint standing committee of the Legislature having jurisdiction over education and cultural affairs. The Maine Community College System, the University of Maine System and the Maine Maritime Academy shall publish the annual reports on their publicly accessible websites.

[ 2011, c. 615, §1 (NEW) .]

4. Contingent repeal. This section is repealed July 1, 2016 unless the Commissioner of Education certifies to the Secretary of State, the Secretary of the Senate, the Clerk of the House of Representatives and the Revisor of Statutes before that date that the United States Congress has enacted legislation requiring public institutions of higher education to compile and report substantially the same data.

[ 2011, c. 615, §1 (NEW) .]

SECTION HISTORY

2011, c. 615, §1 (NEW).



20-A §10013. Report on first-generation students

1. Data and strategies. By January 15, 2014, and annually thereafter, the Board of Trustees of the University of Maine System, the Board of Trustees of the Maine Community College System and the Board of Trustees of the Maine Maritime Academy shall each submit to the joint standing committee of the Legislature having jurisdiction over education matters a report that includes the following information regarding first-generation college students, as defined by the trustees of the respective institutions:

A. Data regarding enrollment of first-generation college students and educational outcomes, including graduation rates for first-generation college students compared with other college students; [2013, c. 166, §1 (NEW).]

B. A summary of strategies used and activities undertaken to increase enrollment and graduation rates of first-generation college students and any available data indicating the effect of those strategies and activities; and [2013, c. 166, §1 (NEW).]

C. Plans for or recommendations regarding new strategies or actions designed to increase enrollment and graduation rates of first-generation college students. [2013, c. 166, §1 (NEW).]

After receiving a report under this section, the committee may submit legislation relating to the subject matter of the report.

[ 2013, c. 166, §1 (NEW) .]

SECTION HISTORY

2013, c. 166, §1 (NEW).






Chapter 403: VOCATIONAL-TECHNICAL INSTITUTES

20-A §10101. Purpose and intent (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 532, §4 (AMD). 1983, c. 806, §§75,76 (AMD). 1985, c. 497, §4 (RP).



20-A §10102. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 497, §4 (RP).



20-A §10103. Establishment of institutes (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 497, §4 (RP).



20-A §10104. State board's general duties and authority; establishment of additional institutes (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §19 (AMD). 1985, c. 110, §§1,2 (AMD). 1985, c. 497, §4 (RP). 1987, c. 402, §A120 (AMD).



20-A §10105. Directors of institutes (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 497, §4 (RP).



20-A §10106. Funding levels; capital construction plan; budget (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 497, §4 (RP).



20-A §10107. Contingent account (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 497, §4 (RP).



20-A §10108. Operation of courses at a secondary vocational, facility; administration; tuition charges (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 497, §4 (RP).



20-A §10109. State scholarships at the vocational- technical institutes (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §20 (AMD). 1985, c. 497, §4 (RP).



20-A §10110. Journeyman's examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 468, §1 (AMD). 1983, c. 806, §77 (AMD). 1985, c. 389, §8 (AMD). 1985, c. 497, §4 (RP).



20-A §10111. Police officer at institutes (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 497, §4 (RP).



20-A §10112. Educational opportunities for recipients of Aid to Families with Dependent Children (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 806, §78 (NEW). 1985, c. 497, §4 (RP).






Chapter 404: ENERGY TESTING LABORATORY OF MAINE

20-A §10201. Establishment

The Energy Testing Laboratory of Maine, referred to in this chapter as "ETLM," is established. [1997, c. 607, §1 (AMD).]

SECTION HISTORY

1983, c. 320, §2 (NEW). 1989, c. 443, §25 (AMD). 1989, c. 700, §A59 (AMD). 1997, c. 607, §1 (AMD).



20-A §10202. Goals and objectives

The goals and objectives of ETLM are to provide those services that, among others, must meet the safety needs of industry and the public regarding the quality of construction of products tested by ETLM, the maintenance of high standards for testing conducted by ETLM and the provision of consultant services. [1997, c. 607, §2 (AMD).]

SECTION HISTORY

1983, c. 320, §2 (NEW). 1991, c. 824, §A33 (AMD). 1997, c. 607, §2 (AMD).



20-A §10203. Authority

ETLM may, among other things, conduct tests, list products, supply labels, make reports, provide consultant services and provide other services consistent with the overall goals and objectives of ETLM as set forth in section 10202. [1997, c. 607, §2 (AMD).]

SECTION HISTORY

1983, c. 320, §2 (NEW). 1991, c. 824, §A33 (AMD). 1997, c. 607, §2 (AMD).



20-A §10204. Fees

1. Payment of fees. Persons, corporations and all other bodies seeking services from ETLM shall pay all fees and charges set by ETLM for those services. All fees and charges shall be paid to ETLM in accordance with arrangements made by and between ETLM and those receiving the services.

[ 1983, c. 320, §2 (NEW) .]

2. Dedicated account. All fees received by ETLM shall be paid to the Treasurer of State to be placed in a separate, dedicated, nonlapsing income-earning or interest-earning account and shall be used solely for fulfilling the purposes of this chapter.

[ 1983, c. 320, §2 (NEW) .]

SECTION HISTORY

1983, c. 320, §2 (NEW).



20-A §10205. Records

ETLM shall keep records of all tests conducted and of all moneys received and disbursed by it. [1983, c. 320, §2 (NEW).]

SECTION HISTORY

1983, c. 320, §2 (NEW).



20-A §10206. Exemptions

The following exemptions shall apply to ETLM: [1983, c. 320, §2 (NEW).]

1. Rulemaking. ETLM shall not be subject to the requirements of the Maine Administrative Procedure Act, Title 5, chapter 375, before it may adopt standards or policies to be utilized in carrying out its duties under this chapter, nor in establishing and setting fees to be charged for services provided by ETLM.

[ 1983, c. 320, §2 (NEW) .]

2. Freedom of access. Records maintained by ETLM relative to services provided to persons, corporations or any other body in accordance with this chapter are not public records as that term is defined in Title 1, section 402, subsection 3, except for the fiscal records maintained by ETLM.

[ 1983, c. 320, §2 (NEW) .]

SECTION HISTORY

1983, c. 320, §2 (NEW).






Chapter 405: POST-SECONDARY EDUCATION COMMISSION OF MAINE

20-A §10301. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 799, §1 (RP). 1983, c. 812, §108 (AMD). 1983, c. 862, §63 (RP).



20-A §10302. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 799, §1 (RP).



20-A §10303. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 799, §1 (RP).



20-A §10304. Membership of commission (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 799, §1 (RP). 1983, c. 812, §109 (AMD). 1983, c. 862, §64 (AMD).



20-A §10305. Appointment of the chairman and vice-chairman (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 799, §1 (RP).



20-A §10306. Meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 799, §1 (RP).



20-A §10307. Staff (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 799, §1 (RP).



20-A §10308. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 799, §1 (RP).



20-A §10309. Collection of information (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 799, §1 (RP).



20-A §10310. Limitations of the authority of commission (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 799, §1 (RP).



20-A §10311. Designation of PECOM as the state agency (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 799, §1 (RP).






Chapter 406: MAINE HIGHER EDUCATIONAL ATTAINMENT COUNCIL

20-A §10401. Maine Higher Educational Attainment Council established (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 658, §2 (NEW). 2001, c. 658, §5 (AFF). 2001, c. 714, §§LL3,4 (AFF). 2007, c. 395, §24 (RP).



20-A §10402. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 658, §2 (NEW). 2001, c. 658, §5 (AFF). 2001, c. 714, §LL1 (AMD). 2001, c. 714, §§LL3,4 (AFF). 2007, c. 395, §24 (RP).






Chapter 407: THE MAINE STATE COMMISSION FOR HIGHER EDUCATION FACILITIES

20-A §10501. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2007, c. 572, Pt. A, §6 (RP).



20-A §10502. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2007, c. 572, Pt. A, §6 (RP).






Chapter 409: DEGREE-GRANTING INSTITUTIONS

20-A §10701. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 693, §§5, 8 (NEW).]

1. Academic credit. "Academic credit" means credit hours or some equivalent measure which may be awarded and which are applicable toward a degree.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Degree. "Degree" means a document of achievement at the associate level or higher conferred by a postsecondary educational institution authorized to confer that degree in its home state. It includes educational, academic, literary and professional degrees. It also includes associate, baccalaureate, master's, first professional and doctoral degrees and certificates of advanced graduate studies.

[ 2009, c. 274, §10 (AMD) .]

3. Educational institution. "Educational institution" means any person, partnership, board, association, institution or corporation other than the University of Maine System, the Maine Community College System and the Maine Maritime Academy that offers academic, educational, literary or professional courses or programs.

[ 2007, c. 572, Pt. A, §8 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 563, §3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2007, c. 572, Pt. A, §§7, 8 (AMD). 2009, c. 274, §10 (AMD).



20-A §10702. Use of name "community college," "college" or "university"

An educational institution may use the term "community college," "college" or "university" in connection with its operation or use any other name, title or descriptive matter that might tend to indicate that it is an institution of higher learning with the authority to confer degrees, only if it: [2007, c. 572, Pt. A, §9 (AMD).]

1. Temporary approval. Is operating under a license or certificate of temporary approval from the state board in accordance with section 10703; or

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Authorization. Has authorization to confer degrees in accordance with sections 10704 and 10704-A.

[ 1987, c. 395, Pt. A, §81 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 395, §A81 (AMD). 2007, c. 572, Pt. A, §9 (AMD).



20-A §10703. Temporary approval to use the name "community college," "college" or "university"

1. Power. The state board may grant an applicant a certificate of temporary approval, permitting use of the term "community college," "college" or "university" in its name until the earlier of:

A. The expiration of the academic year; or [1981, c. 693, §§ 5, 8 (NEW).]

B. The applicant is authorized by the Legislature to grant degrees in accordance with section 10704. [1981, c. 693, §§ 5, 8 (NEW).]

[ 2007, c. 572, Pt. A, §10 (AMD) .]

2. Extensions and renewals. The state board may extend or renew a certificate of temporary approval for not more than 2 years.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2007, c. 572, Pt. A, §10 (AMD).



20-A §10704. Initial authority to confer certain degrees

An educational institution may confer certain degrees if it has been granted initial authority under an Act of the Legislature. [1987, c. 395, Pt. A, §82 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 395, §A82 (AMD).



20-A §10704-A. Authority to confer additional degrees

An educational institution initially authorized by the Legislature to offer certain degrees under section 10704 may offer additional degrees with the approval of the state board. [1987, c. 395, Pt. A, §83 (NEW).]

SECTION HISTORY

1987, c. 395, §A83 (NEW).



20-A §10705. Courses for credit

An educational institution may offer courses or programs for academic credit leading to degree-completion requirements only if: [2007, c. 572, Pt. A, §11 (AMD).]

1. Authority. It has been authorized under sections 10704 and 10704-A to grant degrees;

[ 1987, c. 395, Pt. A, §84 (AMD) .]

2. State board authority. It has been given temporary authority by the state board to use the name "community college," "college" or "university";

[ 2009, c. 274, §11 (AMD) .]

3. Out-of-state institution. It is:

A. Located outside the State; and [2007, c. 572, Pt. A, §11 (AMD).]

B. Authorized by the state board to offer courses for academic credit leading to degree-completion requirements; or [2009, c. 274, §11 (AMD).]

[ 2009, c. 274, §11 (AMD) .]

4. Coordinated programs. It is offering courses or programs in coordination with an educational institution in the State that is authorized to grant degrees and the state board has approved the coordination.

[ 2009, c. 274, §11 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 395, §A84 (AMD). 2007, c. 572, Pt. A, §11 (AMD). 2009, c. 274, §11 (AMD).



20-A §10706. Coordinated programs

An educational institution may offer programs for academic credit that are coordinated with a Maine degree-granting educational institution and that have been approved by the state board. [2007, c. 572, Pt. A, §12 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2007, c. 572, Pt. A, §12 (AMD).



20-A §10707. Applications

1. Degree-granting authority. Applications for authority to grant degrees shall be made on application to the state board on forms provided by the commissioner.

[ 1987, c. 395, Pt. A, §85 (AMD) .]

2. Temporary use of name. Applications for temporary state board authority to use the name "community college," "college" or "university" must be made to the state board on forms provided by the commissioner.

[ 2007, c. 572, Pt. A, §13 (AMD) .]

3. Courses for academic credit. Applications by out-of-state educational institutions to offer courses for academic credit shall be made to the state board on forms provided by the commissioner.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Coordinated programs. Applications to offer coordinated programs shall be made to the state board on forms provided by the commissioner.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

5. Exempt status. Applications for exempt status under section 10708, subsection 2, shall be made to the commissioner.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 395, §A85 (AMD). 2007, c. 572, Pt. A, §13 (AMD).



20-A §10708. Exemptions

This chapter does not apply to educational institutions which: [1981, c. 693, §§5, 8 (NEW).]

1. Prior to September 18, 1981. Had been authorized by the Legislature or the state board to grant undergraduate or graduate degrees prior to September 18, 1981 and are offering additional or different degrees at the same level;

[ 2009, c. 274, §12 (AMD) .]

2. Federal reservations. Offer programs or courses that are conducted solely on a federal reservation over which the Federal Government has exclusive jurisdiction. The commissioner shall authorize exempt status under this subsection;

[ 2005, c. 85, §1 (AMD) .]

3. Noncredit courses. Offer courses or programs that are not for academic credit; and

[ 2005, c. 85, §1 (AMD) .]

4. Religious, nonpublic, educational institution. Meet the following criteria.

A. The educational institution must be substantially owned, operated or supported by a bona fide church or religious organization. [2005, c. 85, §2 (NEW).]

B. The educational programs of the educational institution must be primarily designed for, aimed at and attended by persons who seek to learn the particular religious faith or beliefs of the church or religious organization under paragraph A. [2005, c. 85, §2 (NEW).]

C. The programs under paragraph B must be intended to prepare students to assume leadership positions in, or enter into some other vocation closely related to, the particular faith of the church or religious organization under paragraph A. [2005, c. 85, §2 (NEW).]

The exemption under this subsection does not apply to any educational institution that represents to any student or prospective student that the major purpose of its program is to prepare the student for a vocation not closely related to the particular religious faith of the educational institution or to provide the student with a general educational program substantially equivalent to the educational programs offered by schools or departments or branches of schools that are not exempt from this section. Any educational institution receiving an exemption under this subsection must inform all applicants of its exempt status in writing and must prominently display the following statement on all written materials, including, but not limited to, any electronic materials, made available to potential applicants or to the general public: "Pursuant to the Maine Revised Statutes, Title 20-A, section 10708, subsection 4, this institution is not required to obtain authorization from either the State Board of Education or the Maine State Legislature in order to: (1) use the name "junior college," "college" or "university," (2) offer courses or programs for academic credit or (3) confer degrees."

[ 2005, c. 85, §2 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2005, c. 85, §§1,2 (AMD). 2009, c. 274, §12 (AMD).



20-A §10709. Penalties

Any educational institution conferring degrees within the State or offering courses or programs within the State that carry academic credit without being authorized or approved to do so in accordance with this chapter is subject to a civil penalty of not more than $5,000, payable to the State, to be recovered in a civil action. [1991, c. 548, Pt. A, §14 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 548, §A14 (AMD).



20-A §10710. Rules

The state board shall, in accordance with section 3, adopt rules necessary to carry out the purposes of this chapter. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §10711. Prohibition

The authority of an educational institution to confer degrees may not be sold, transferred, assigned or given as collateral. Any purported sale, transfer, assignment or encumbrance of this authority is void. [1991, c. 563, §4 (NEW).]

SECTION HISTORY

1991, c. 563, §4 (NEW).



20-A §10712. Termination of degree-granting authority

The authority of an educational institution to confer degrees terminates upon determination by the state board that any of the following has occurred: [1991, c. 563, §4 (NEW).]

1. Discontinuance of instruction. The substantial discontinuance of instruction by the educational institution;

[ 1991, c. 563, §4 (NEW) .]

2. Sale of stock. The sale, exchange or other transfer of all or a substantial part of the voting stock of an educational institution;

[ 1991, c. 563, §4 (NEW) .]

3. Sale or lease of assets. The sale, exchange, lease or other transfer of all or a substantial part of the assets of an educational institution; or

[ 1991, c. 563, §4 (NEW) .]

4. Merger; consolidation; reorganization. The merger or consolidation of the educational institution with an external entity, or the reorganization of the educational institution, including, but not limited to, reorganization in bankruptcy. This subsection does not apply and authority to confer degrees is not terminated if degree programs are consolidated or reorganized within an educational institution and are at the same level as those authorized by the Legislature or the state board prior to the consolidation or reorganization.

[ 2009, c. 274, §13 (AMD) .]

Upon termination of its degree-granting authority pursuant to this section, an educational institution may apply to the state board pursuant to section 10703 for a certificate of temporary approval to use the term "community college," "college" or "university" in its name. [2007, c. 572, Pt. A, §14 (AMD).]

SECTION HISTORY

1991, c. 563, §4 (NEW). 2007, c. 572, Pt. A, §14 (AMD). 2009, c. 274, §13 (AMD).



20-A §10713. Investigations; hearings

1. Investigations. Whenever the state board believes that an event, transaction or condition within the scope of section 10712 may have occurred or may exist, it may conduct an investigation, which may include, but is not limited to, an examination of the educational institution by a visiting committee convened by the state board for that purpose. As part of an investigation conducted under this subsection, the state board has the power to subpoena and examine under oath educational institutions, their trustees, directors, officers and employees, lenders, creditors and investors, together with their records, books and accounts. The state board may also require the educational institution to provide other written information relevant to the subject matter of the investigation in the format prescribed by the state board. The Superior Court has jurisdiction upon complaint filed by the state board to enforce any subpoena or request for other written information issued under this subsection.

[ 2007, c. 572, Pt. A, §15 (AMD) .]

2. Hearings. Before making any of the determinations authorized by section 10712, the state board shall give the educational institution an opportunity for a hearing pursuant to Title 5, chapter 375, subchapter IV.

[ 1991, c. 563, §4 (NEW) .]

SECTION HISTORY

1991, c. 563, §4 (NEW). 2007, c. 572, Pt. A, §15 (AMD).



20-A §10714. Application; retroactivity

1. Application. Sections 10711 to 10713 apply to all educational institutions having degree-granting authority on or after the effective date of those sections, except that sections 10711 to 10713 do not apply to any educational institution if the action taken under those sections constitutes an impairment of contract that violates the United States Constitution, Article 1, Section 10, Clause 1.

[ 1991, c. 563, §4 (NEW) .]

2. Retroactivity. Any transaction described in section 10711 or 10712 occurring on or after December 4, 1990, is subject to sections 10711 to 10713.

[ 1991, c. 563, §4 (NEW) .]

SECTION HISTORY

1991, c. 563, §4 (NEW).






Chapter 410: FALSE ACADEMIC DEGREES OR CERTIFICATES

20-A §10801. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 429, §1 (NEW).]

1. Accreditation. "Accreditation" means a formal status granted by an accrediting agency to an institution meeting or exceeding the educational quality criteria as stated in the accrediting agency's publication in order to assess and enhance the educational quality of an institution, ensure consistency in institutional operations, promote institutional improvement and provide for public accountability.

[ 2005, c. 429, §1 (NEW) .]

2. Accreditation mill. "Accreditation mill" means an entity that is created to give the appearance that certain substandard schools or institutions of higher education are legitimately accredited organizations, that is not recognized by any authorized state, professional or national agency and that has few, if any, standards for quality.

[ 2005, c. 429, §1 (NEW) .]

3. Diploma mill. "Diploma mill" means an institution of higher education operating without accreditation or supervision of a state or a nationally recognized professional agency and granting diplomas that are either fraudulent or, because of lack of proper standards, worthless.

[ 2005, c. 429, §1 (NEW) .]

4. Degree mill. "Degree mill" means a school or institution of higher education without accreditation that meets any one of the following conditions:

A. Issues degrees without requiring any student academic work; [2005, c. 429, §1 (NEW).]

B. Issues degrees based solely on the student's life experience or portfolio without requiring any college-level work submitted to and evaluated by faculty with appropriate academic degrees from standard accredited institutions; or [2005, c. 429, §1 (NEW).]

C. Issues degrees basing more than 50% of required credits on the student's life experience. [2005, c. 429, §1 (NEW).]

[ 2005, c. 429, §1 (NEW) .]

5. Duly authorized institution of higher learning. "Duly authorized institution of higher learning" means an institution that:

A. Has accreditation recognized by the United States Secretary of Education or has the foreign equivalent of such accreditation; [2005, c. 429, §1 (NEW).]

B. Has an authorization to operate under the laws of this State; or [2005, c. 429, §1 (NEW).]

C. Does not operate in this State and is:

(1) Licensed by the appropriate agency of another state; and

(2) An active applicant for accreditation by an accrediting body recognized by the United States Secretary of Education. [2005, c. 429, §1 (NEW).]

[ 2005, c. 429, §1 (NEW) .]

6. False academic degree. "False academic degree" means a document such as a degree or certification of completion of a degree, course work or academic credit, including a transcript, that provides evidence or demonstrates completion of a course of instruction or course work that results in the issuance of an associate or more advanced degree by an institution that is not a duly authorized institution of higher learning.

[ 2005, c. 429, §1 (NEW) .]

7. Substandard school or institution of higher education. "Substandard school or institution of higher education" means an entity without accreditation that offers credentials purported to be degrees without requiring the type and level of academic work typically needed to earn a degree and that:

A. Issues degrees without requiring any substantial student academic work; [2005, c. 429, §1 (NEW).]

B. Issues degrees based solely on the student's life experience or portfolio without requiring any college-level work submitted to and evaluated by faculty with appropriate academic degrees from accredited institutions; [2005, c. 429, §1 (NEW).]

C. Issues degrees without requiring that at least 80% of the student work for which credit is given be college-level work appropriate for the degree; [2005, c. 429, §1 (NEW).]

D. Issues degrees using more than 20% of required credits based on the student's life experience; [2005, c. 429, §1 (NEW).]

E. Issues degrees using more than 20% of credits transferred from an unaccredited school or institution of higher education; or [2005, c. 429, §1 (NEW).]

F. Issues degrees without at least 80% of student work for credit being evaluated by faculty with accredited degrees or issues degrees based on a nationally recognized college-level examination such as College Level Examination Program, Advanced Placement or New York Regents. [2005, c. 429, §1 (NEW).]

[ 2005, c. 429, §1 (NEW) .]

SECTION HISTORY

2005, c. 429, §1 (NEW).



20-A §10802. Unlawful to issue, manufacture, or use false academic degrees; penalty

1. False academic degree. A person may not issue or manufacture a false academic degree. A person who violates this subsection commits a Class C crime.

[ 2005, c. 429, §1 (NEW) .]

2. Use of false academic degree. A person may not use a false academic degree:

A. To obtain employment; [2005, c. 429, §1 (NEW).]

B. To obtain a promotion or higher compensation in employment; [2005, c. 429, §1 (NEW).]

C. To obtain admission to an institution of higher learning; or [2005, c. 429, §1 (NEW).]

D. In connection with any business, trade, profession or occupation. [2005, c. 429, §1 (NEW).]

A person who violates this subsection commits a Class D crime.

[ 2005, c. 429, §1 (NEW) .]

SECTION HISTORY

2005, c. 429, §1 (NEW).



20-A §10803. Unlawful to use degree or certificate when course work not completed; penalty

1. Unlawful use of degree. A person may not knowingly use a degree, certificate, diploma, transcript or other document purporting to indicate that the person has completed an organized program of study or completed courses when the person has not completed the organized program of study or the courses as indicated on the degree, certificate, diploma, transcript or document:

A. To obtain employment; [2005, c. 429, §1 (NEW).]

B. To obtain a promotion or higher compensation in employment; [2005, c. 429, §1 (NEW).]

C. To obtain admission to an institution of higher learning; or [2005, c. 429, §1 (NEW).]

D. In connection with any business, trade, profession or occupation. [2005, c. 429, §1 (NEW).]

[ 2005, c. 429, §1 (NEW) .]

2. Penalty. A person who violates this section commits a Class D crime.

[ 2005, c. 429, §1 (NEW) .]

SECTION HISTORY

2005, c. 429, §1 (NEW).



20-A §10804. Consumer protection

The department shall provide, via publicly accessible sites on the Internet, information to protect students, businesses and others from persons, institutions or entities that issue, manufacture or use false academic degrees. This information must include the names of known state, national and international diploma mills, degree mills, accreditation mills and substandard schools or institutions of higher education. [2005, c. 429, §1 (NEW).]

SECTION HISTORY

2005, c. 429, §1 (NEW).






Chapter 411: UNIVERSITY OF MAINE

20-A §10901. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 693, §§ 5, 8 (NEW).]

1. Trustees. "Trustees" means the Trustees of the University of Maine System.

[ 1985, c. 779, §46 (AMD) .]

2. University. "University" means the University of Maine System.

[ 1985, c. 779, §46 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 779, §46 (AMD).



20-A §10901-A. University of Maine System

The University of Maine System is made up of 7 universities. [2005, c. 12, Pt. UUU, §1 (NEW).]

1. Campuses. The universities of the University of Maine System are located and named as follows:

A. Orono - University of Maine; [2005, c. 12, Pt. UUU, §1 (NEW).]

B. Augusta - University of Maine at Augusta; [2005, c. 12, Pt. UUU, §1 (NEW).]

C. Farmington - University of Maine at Farmington; [2005, c. 12, Pt. UUU, §1 (NEW).]

D. Fort Kent - University of Maine at Fort Kent; [2005, c. 12, Pt. UUU, §1 (NEW).]

E. Machias - University of Maine at Machias; [2005, c. 12, Pt. UUU, §1 (NEW).]

F. Presque Isle - University of Maine at Presque Isle; and [2005, c. 12, Pt. UUU, §1 (NEW).]

G. Portland and Gorham - University of Southern Maine. [2005, c. 12, Pt. UUU, §1 (NEW).]

[ 2005, c. 12, Pt. UUU, §1 (NEW) .]

SECTION HISTORY

2005, c. 12, §UUU1 (NEW).



20-A §10902. Public policy on higher education

The following shall be the fundamental policies adhered to in the state's public higher educational planning: [1981, c. 693, §§5, 8 (NEW).]

1. Recognition. To recognize higher education as an organized program of instruction, research and service:

A. Primarily concerned with the field of organized knowledge, related theory and associated practice; [1981, c. 693, §§5, 8 (NEW).]

B. Offered by a collegiate institution, not necessarily of 4 years, authorized to award academic degrees; and [1981, c. 693, §§5, 8 (NEW).]

C. Administered and systematically pursued on a full-time or part-time basis by persons who have completed secondary school or who demonstrate equivalent competence; [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Principles. To support the principles that each higher educational institution in the State, public and private:

A. Shall have control over its educational program and related activities, within its board of control; [1981, c. 693, §§5, 8 (NEW).]

B. That its faculty shall enjoy the freedom traditionally accorded to the faculty of higher educational institutions in teaching, research and expression of opinions; and [1981, c. 693, §§5, 8 (NEW).]

C. That the faculty shall be consulted in the formulation of academic policies pertaining to it; [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Cohesive system. To develop, maintain and support a structure of public higher education in the State which will assure the most cohesive system possible for planning, action and service in providing higher educational opportunities, to which the highest priority for fiscal support shall be assigned;

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Programs. To provide in its public higher educational institutions, or through cooperative arrangements with private institutions or institutions outside the State, the programs of study, research or experimentation that its citizens may require;

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Encourage growth. To encourage the growth and development of existing or new private higher educational institutions within the State where studies justify their continuation or establishment;

[ 1981, c. 693, §§5, 8 (NEW) .]

6. All citizens eligible. To recognize that all citizens shall be considered eligible for the benefits of appropriate higher education, whether they are high school graduates or the equivalent, or those seeking retraining or training for new careers;

[ 1981, c. 693, §§5, 8 (NEW) .]

7. Public funds. To assign continually a high priority in the allocation of public funds to the development of services, programs and institutions designed to provide opportunities for those who do not now share equitably in the advantages of higher education, because of limiting economic, social, educational and cultural factors;

[ 1981, c. 693, §§5, 8 (NEW) .]

8. Financial support. To support financially the programs of public higher educational institutions through appropriations, grants and loans, based on comprehensive plans and budgets, both short-term and long-term;

[ 1981, c. 693, §§5, 8 (NEW) .]

9. Public accountability. To expect appropriate public accountability for this support;

[ 1981, c. 693, §§5, 8 (NEW) .]

10. Federal funds. To encourage all institutions, public and private, to make maximum use of federal funds available for the support of higher educational programs and activities, the State to provide matching funds, where necessary, initially and on a continuing basis;

[ 1981, c. 693, §§5, 8 (NEW) .]

11. Cooperative undertakings. To expect and request cooperative undertakings among the higher educational institutions, public and private, and between them and the business, industrial and labor interests, to further the development of quality and quantity in educational programs and services and the advancement of the state's economy;

[ 1981, c. 693, §§5, 8 (NEW) .]

12. Evaluation and research. To encourage a continuing program of evaluation and research with respect to higher educational opportunities in the State through financial support and the expectation of annual reporting;

[ 1981, c. 693, §§5, 8 (NEW) .]

13. Master plan. To give a high priority to the provisions of the master plan for higher education through legislative action and appropriate publicity;

[ 1983, c. 97, §1 (AMD) .]

14. Commuter education. To make the most effective use possible of the financial resources allocated to public higher education by maximum emphasis on commuter facilities.

[ 1981, c. 693, §§5, 8 (NEW) .]

15. Transfer of credits. To provide for a uniform system of transferring credits for equivalent courses between the various units of the University of Maine System;

[ 1985, c. 779, §47 (AMD) .]

16. Uniform course numbering. To provide for a uniform system of the numbering of courses for equivalent courses between the various units of the University of Maine System;

[ 1985, c. 779, §48 (AMD) .]

17. Uniform course descriptions. To provide for a uniform system of course descriptions for equivalent courses between the various units of the University of Maine System;

[ 1991, c. 407, §2 (AMD) .]

18. Temporary Assistance for Needy Families recipients. To develop programs with the goal of enabling recipients of Temporary Assistance for Needy Families to achieve educational and skill levels that will assist them to compete for employment; and

[ 1991, c. 407, §3 (AMD); 1997, c. 530, Pt. A, §34 (AMD) .]

19. Public school restructuring. To encourage the public and private postsecondary education institutions in the State to cooperate with the commissioner, the state board and school administrative units to provide appropriate and timely professional development programs and other support services to educators in public schools engaged in school restructuring efforts.

[ 1991, c. 407, §4 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 97, §§1,2 (AMD). 1983, c. 806, §§79,80 (AMD). 1985, c. 779, §§47,48 (AMD). 1987, c. 402, §A121 (AMD). 1991, c. 407, §§2-4 (AMD). 1997, c. 530, §A34 (AMD).



20-A §10902-A. Report by trustees

The trustees, or their board representative, shall appear annually, in January, before the Joint Standing Committee on Education to report on efforts by the University of Maine System to comply with the state public policy on higher education established by section 10902. That report shall include, but need not be limited to, the following: [1985, c. 779, §49 (AMD).]

1. Planning. Efforts of the trustees to assure a cohesive system of planning for a delivery of higher educational opportunities; and

[ 1983, c. 799, §2 (NEW) .]

2. Accounting. An accounting of the prior year's funding.

[ 1983, c. 799, §2 (NEW) .]

SECTION HISTORY

1983, c. 799, §2 (NEW). 1985, c. 779, §49 (AMD).



20-A §10902-B. Report by chancellor

The Chancellor of the University of Maine System shall be invited by the Speaker of the House of Representatives and the President of the Senate annually, in January, to appear before a joint session of the Legislature to address the Legislature on the state of the university system and such other matters as the chancellor desires to bring to the Legislature's attention. [1985, c. 779, §50 (AMD).]

SECTION HISTORY

1983, c. 799, §3 (NEW). 1985, c. 779, §50 (AMD).



20-A §10903. State agency

The university shall be an instrumentality and agency of the State for the purpose for which it was established and for which it has been managed and maintained under Private and Special Law 1865, chapter 532, and related supplementary legislation. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §10904. Trust funds

1. Accounting. Endowment, trust and other nonexpendable funds for investment held by the trustees, which have been or may be created and established by private donors for the benefit of the university or for any purpose directly related to the activities of the university, shall be preserved in their several separate identities in the books of account of the university and administered according to the terms of the gifts.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Management of individual funds. For the purpose of investment only, and in order to afford to each fund the advantage of a diversification of risk wider than can be obtained by preserving the investment unity of each fund, and in the absence of any conditions or restrictions to the contrary made by the donor, the trustees may combine, pool and merge these funds with other similar funds. The trustees shall account for profits, losses and income to each individual fund in the proportion which its value bears to the total value of the merged fund as of the date of merger.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Valuation of individual funds. If a new fund is merged into an existing combination of funds, the proportionate shares shall be determined by calculating the assets of the existing combination of funds at the then market value, and calculating the future shares of each individual fund in proportion to its value to the whole of the new combination.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §10904-A. Maintenance fund

The treasurer of the university shall establish and maintain a fund for maintenance of building space constructed with proceeds of any bond issued pursuant to an Act of the Legislature that requires such an account. The trustees shall acquire sufficient private and other non-General Fund contributions to maintain the space for the expected duration of its use. [1997, c. 718, Pt. A, §10 (AFF); 1997, c. 718, Pt. B, §1 (NEW); 1997, c. 718, Pt. B, §2 (AFF).]

SECTION HISTORY

1997, c. 718, §B1 (NEW). 1997, c. 718, §§A10,B2 (AFF).



20-A §10905. Treasurer; compensation

The trustees shall appoint a full-time treasurer of the university. The treasurer shall give bond for the faithful performance of the duties of the office in an amount and with such conditions and sureties as the trustees may determine. The compensation of the treasurer shall be set by the trustees. [1983, c. 862, §65 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §81 (AMD). 1983, c. 862, §65 (AMD).



20-A §10906. Powers and duties of treasurer

1. Receipt and custody of moneys, expenditures, authority to contract. The treasurer shall:

A. Receive and have custody of all moneys received for the university; [1981, c. 693, §§ 5, 8 (NEW).]

B. Make all expenditures upon vouchers authenticated and approved in a manner designated by the trustees; and [1981, c. 693, §§ 5, 8 (NEW).]

C. Have no authority to contract debts and obligations or borrow money except:

(1) Loans in anticipation of assured revenues when approved by vote of the trustees; and

(2) Other loans when directed by vote of the trustees and duly and properly authorized by the Governor.

All such loans shall be effected in accordance with the provisions of chapter 412. [1987, c. 735, §13 (AMD).]

[ 1987, c. 735, §13 (AMD) .]

2. Report of treasurer. The treasurer shall prepare a complete report for the period ending on June 30th of each year and forward a copy of the report to the Governor, the board of trustees and the members of the Legislature.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 735, §13 (AMD).



20-A §10907. Transfer of credits; uniform course numbering; uniform course description; committee

1. Formation. The Chancellor of the University of Maine System shall form a committee composed of:

A. The Dean of Academic Affairs or designee from each campus of the University of Maine System; [1985, c. 779, §51 (AMD).]

B. One faculty member selected by the faculty from each campus of the University of Maine System; [1985, c. 779, §51 (AMD).]

C. One student representative selected by the student body of each campus of the University of Maine System; [1985, c. 779, §51 (AMD).]

D. The Vice-Chancellor of Academic Affairs of the University of Maine System to serve as an ex officio member; and [1985, c. 779, §51 (AMD).]

E. One member of the joint standing committee of the Legislature having jurisdiction over education to serve as an ex officio member and to be selected by the chairmen of the joint standing committee of the Legislature having jurisdiction over education. [1983, c. 97, §3 (NEW).]

[ 1985, c. 779, §51 (AMD) .]

2. Chairman. The committee shall elect one of its members as chairman.

[ 1983, c. 97, §3 (NEW) .]

3. Meetings. The committee shall be selected as soon as reasonably possible after the effective date of this section. The Vice-Chancellor of Academic Affairs shall notify all members of the time and place of the first meeting. At that time, the committee shall organize and adopt rules as to the administration of its affairs. The members shall serve without compensation, but shall be reimbursed by the chancellor for travel expenses.

[ 1983, c. 97, §3 (NEW) .]

4. Duties. The committee shall establish:

A. A uniform system to facilitate the transfer of credits for equivalent courses between the various units of the University of Maine System; [1985, c. 779, §51 (AMD).]

B. Development of a uniform course numbering system; and [1983, c. 97, §3 (NEW).]

C. Development of uniform course descriptions to provide an easy comparison of courses offered between the various units of the University of Maine System. [1985, c. 779, §51 (AMD).]

[ 1985, c. 779, §51 (AMD) .]

5. Report and implementation. The committee shall report the results of its deliberations and its recommendations to the Board of Trustees of the University of Maine System no later than one year from the effective date of this subsection, as amended. The trustees shall implement the recommendations no later than the beginning of the fall semester of 1985.

[ 1985, c. 779, §51 (AMD) .]

SECTION HISTORY

1983, c. 97, §3 (NEW). 1985, c. 779, §51 (AMD).



20-A §10907-A. Transfer of postsecondary credits; award of degree

A person who earns an associate degree from the Maine Community College System must be allowed to transfer credits earned at a community college in this State to the University of Maine System for use toward a baccalaureate degree from the University of Maine System in accordance with agreements developed between the University of Maine System and the Maine Community College System. A student who earns credits at the University of Maine System, but who does not earn a degree, must be allowed to transfer those credits to the Maine Community College System for use toward an associate degree. [2013, c. 368, Pt. EEEEE, §1 (NEW).]

SECTION HISTORY

2013, c. 368, Pt. EEEEE, §1 (NEW).



20-A §10908. Educational opportunities for recipients of Temporary Assistance for Needy Families

In conjunction with the Maine Temporary Assistance for Needy Families Advisory Council established pursuant to Title 22, section 3789-D, the University of Maine System: [1997, c. 530, Pt. A, §5 (AMD).]

1. Placement. Shall promote opportunities for educational placement for recipients of Temporary Assistance for Needy Families who meet applicable admissions requirements; and

[ 1983, c. 806, §82 (NEW); 1997, c. 530, Pt. A, §34 (AMD) .]

2. Supportive services. Within the limits of available funds for supportive services, shall make available to Temporary Assistance for Needy Families recipients admitted as students opportunities for supportive services which may include, but are not limited to, remedial educational courses, day care services, counseling services and other programs and services consistent with the policy and intent of Title 22, chapter 1054.

[ 1983, c. 806, §82 (NEW); 1997, c. 530, Pt. A, §34 (AMD) .]

SECTION HISTORY

1983, c. 806, §82 (NEW). 1985, c. 779, §52 (AMD). 1993, c. 360, §C2 (AMD). 1997, c. 530, §A5 (AMD). 1997, c. 530, Pt. A, §34 (AMD).



20-A §10909. University of Maine System Scholarship Fund

The University of Maine System Scholarship Fund is created and established as a nonlapsing fund under the jurisdiction and control of the Board of Trustees of the University of Maine System. All revenues credited to this fund must be distributed as need-based scholarships for students attending the University of Maine System. These scholarships may be awarded only to those students who are residents of the State. The fund may not be used for the costs of administering the scholarships. Fees credited from the University of Maine System registration plate pursuant to Title 29-A, section 456 may not be distributed as scholarships to students attending the University of Maine. [2005, c. 109, §2 (NEW).]

SECTION HISTORY

2005, c. 109, §2 (NEW).






Chapter 411-A: DISPLACED HOMEMAKERS

20-A §10921. Displaced homemaker

As used in this chapter, "displaced homemaker" means an individual who: [2013, c. 368, Pt. AAAA, §2 (NEW).]

1. Former worker in home. Has worked in the home for a substantial number of years providing unpaid household services for members of the individual's family;

[ 2013, c. 368, Pt. AAAA, §2 (NEW) .]

2. No gainful employment. Is not gainfully employed or is not employed in a position offering reasonable opportunities for advancement;

[ 2013, c. 368, Pt. AAAA, §2 (NEW) .]

3. Difficulty in getting employment. Has had or would have difficulty securing employment; and

[ 2013, c. 368, Pt. AAAA, §2 (NEW) .]

4. Former dependency. Has been dependent on the income of another family member, but is no longer supported by such income, or has been dependent on federal assistance, but is no longer eligible for such assistance, or is supported as the parent of minor children by government assistance or spousal support, but whose children are within one year of reaching majority.

[ 2013, c. 368, Pt. AAAA, §2 (NEW) .]

SECTION HISTORY

2013, c. 368, Pt. AAAA, §2 (NEW).



20-A §10922. Displaced homemaker program

The Chancellor of the University of Maine System shall maintain a program to provide job counseling, job training, job placement and referral services to displaced homemakers in cooperation with existing displaced homemaker programs. [2013, c. 368, Pt. AAAA, §2 (NEW).]

SECTION HISTORY

2013, c. 368, Pt. AAAA, §2 (NEW).



20-A §10923. Chancellor

1. Powers. The Chancellor of the University of Maine System is responsible for the administration of displaced homemaker programs. The chancellor shall implement these programs by contracting with the existing displaced homemaker program to deliver services statewide.

[ 2013, c. 368, Pt. AAAA, §2 (NEW) .]

2. Rules. The Chancellor of the University of Maine System shall adopt rules and procedures necessary to carry out the purposes of this chapter.

[ 2013, c. 368, Pt. AAAA, §2 (NEW) .]

SECTION HISTORY

2013, c. 368, Pt. AAAA, §2 (NEW).



20-A §10924. Displaced Homemakers Advisory Council

1. Membership. The Displaced Homemakers Advisory Council, established by Title 5, section 12004-I, subsection 54, and in this chapter referred to as "the council," is composed of the following individuals:

A. The Chancellor of the University of Maine System or the chancellor's designee; and [2013, c. 368, Pt. AAAA, §2 (NEW).]

B. Fifteen individuals appointed by the Governor who have experience with the problems of displaced homemakers entering, reentering or retraining for the paid workforce or starting a small business. The council shall elect a chair from among its members. [2013, c. 368, Pt. AAAA, §2 (NEW).]

[ 2013, c. 368, Pt. AAAA, §2 (NEW) .]

2. Responsibility. The council shall advise the Chancellor of the University of Maine System on formulating policies related to the administration of this chapter.

[ 2013, c. 368, Pt. AAAA, §2 (NEW) .]

SECTION HISTORY

2013, c. 368, Pt. AAAA, §2 (NEW).



20-A §10925. Annual report

The Chancellor of the University of Maine System shall report to the joint standing committee of the Legislature having jurisdiction over labor matters on an annual basis regarding services provided pursuant to this chapter. [2013, c. 368, Pt. AAAA, §2 (NEW).]

SECTION HISTORY

2013, c. 368, Pt. AAAA, §2 (NEW).






Chapter 412: TAX EXEMPT BORROWING AUTHORITY FOR THE UNIVERSITY OF MAINE SYSTEM

20-A §10950. Legislative findings of fact

The purpose of this chapter is to promote the welfare and prosperity of the people of the State and the continuation and improvement of their educational opportunities through enabling the University of Maine System to borrow money and enter into financing transactions in its own name, on behalf of the State, to provide money for the financing of acquisition, construction, reconstruction, improvement and equipping of facilities, structures and related systems in furtherance of the purposes of the University of Maine System, all to the public benefit and good, and the exercise of the powers, to the extent and manner provided in this chapter, is declared to be for a public purpose and to be the exercise of an essential governmental function. [1987, c. 735, §14 (NEW).]

SECTION HISTORY

1987, c. 735, §14 (NEW).



20-A §10951. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 735, §14 (NEW).]

1. Assured revenues. "Assured revenues," as used in this chapter and in chapter 411, means revenues to be received from grants, subsidies, contracts, leases or other; agreements made by or with the Federal Government, the State or any political subdivision, agency or instrumentality of the Federal Government or the State, or others; or revenues to be received from existing projects, from projects under construction or from projects for which the university has entered into a binding commitment for the acquisition, construction or accomplishment of the project, anticipated by the trustees to produce annual revenues in an amount not less than the anticipated annual cost of operation, maintenance and repair of such project, including aggregate annual debt service payments on any financing for the project, during the term of any financing effected under this chapter for the project, as determined by the trustees.

[ 1987, c. 735, §14 (NEW) .]

2. Cost. "Cost" as applied to a project or any portion of the project, includes, but is not limited to: The purchase price or acquisition cost of any such project; the cost of construction, building, alteration, enlargement, reconstruction, renovation, improvement, equipping and remodeling; the cost of all labor, materials, building systems, machinery and equipment; the cost of all lands, structures, real or personal property, rights, easements and franchises acquired; the cost of all utility extensions, access roads, site development, financing charges, premium for insurance, interest prior to and during construction and for 6 months thereafter; the cost of working capital related to the project; the cost of plans and specifications, surveys and estimates of cost and of revenues; the cost of engineering, feasibility studies, legal and other professional services; the cost of reserves for payment of future debt service related to the financing transaction and for improvements; the cost of all other expenses necessary or incident to determining the feasibility or practicability of such construction; and administrative and operating expenses and such other expenses as may be necessary or incident to the financing authorized.

[ 1987, c. 735, §14 (NEW) .]

3. Evidences of indebtedness. "Evidences of indebtedness" means any notes, long-term or short-term, or other evidences of indebtedness issued pursuant to this chapter.

[ 1987, c. 735, §14 (NEW) .]

4. Financing documents. "Financing documents" means any evidences of indebtedness, loan agreements, credit agreements, financing leases, lease-purchase agreements, trust agreements, indentures, resolutions, mortgages, security agreements, pledge agreements or other contracts, agreements or documents executed and delivered by the university in connection with a financing transaction under this chapter.

[ 1987, c. 735, §14 (NEW) .]

5. Financing transaction. "Financing transaction" means the borrowing of money by the university on behalf of the State pursuant to this chapter.

[ 1987, c. 735, §14 (NEW) .]

6. Project. "Project" means any structure designed for use as a dormitory or other housing facility, dining facility, student union, academic building, administrative facility, library, classroom building, research facility, faculty facility, office facility, athletic facility, health care facility, laboratory, maintenance, storage or utility facility or other building or structure essential, necessary or useful for instruction in a program of education provided by the university; or any multipurpose structure designed to combine 2 or more of the functions performed by the types of structures enumerated in this subsection, including, without limitation, improvements, reconstruction, additions and equipment acquired in connection with the project or in connection with operation of any such currently existing facilities. "Project" includes all real and personal property, lands, improvements, driveways, roads, approaches, pedestrian access roads, parking lots, parking facilities, rights-of-way, utilities, easements and other interests in land, machinery and equipment, and all appurtenances and facilities either on, above or under the ground that are used or usable in connection with any of the structures mentioned in this subsection. "Project" also includes landscaping, site preparation, furniture, machinery, equipment and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended, but does not include such items as books, fuel, supplies or other items that are customarily considered as a current operating charge.

[ RR 1991, c. 2, §66 (COR) .]

7. State. "State" means the State of Maine.

[ 1987, c. 735, §14 (NEW) .]

8. University. "University" means the body politic and corporate, established by Private and Special Law 1865, chapter 532, under the name of the "Trustees of the State College of Agriculture and Mechanic Arts," its name having been changed to the "University of Maine" by Private and Special Law 1897, chapter 551, and which is an instrumentality and agency of the State for the purpose for which it was established and for which it has been managed and maintained under Private and Special Law 1865, chapter 532, and supplementary legislation relating thereto, including section 10903; Private and Special Law 1967, chapter 229; Private and Special Law 1969, chapter 238; and Public Law 1985, chapter 779.

[ 1987, c. 735, §14 (NEW) .]

SECTION HISTORY

1987, c. 735, §14 (NEW). RR 1991, c. 2, §66 (COR).



20-A §10952. Powers

In order to carry out the purposes of this chapter, the university shall have the following powers, which shall be in addition to any other powers that the university may have pursuant to laws of the State: [1987, c. 735, §14 (NEW).]

1. Body politic and corporate. To have perpetual succession as a body politic and corporate and an instrumentality and agency of the State;

[ 1987, c. 735, §14 (NEW) .]

2. Sue and be sued. To sue and be sued in its own name;

[ 1987, c. 735, §14 (NEW) .]

3. Official seal. To adopt and have an official seal and alter it at pleasure;

[ 1987, c. 735, §14 (NEW) .]

4. Project ownership. To acquire, construct, reconstruct, improve, equip, own, operate and maintain any project or projects, or any combination of project;

[ 1987, c. 735, §14 (NEW) .]

5. Acquisition of property. To acquire by purchase, contract, lease, long-term lease or gift, and hold or dispose of, real or personal property or rights or interests in any such property;

[ 1987, c. 735, §14 (NEW) .]

6. Grants; subsidies; loans. To accept grants, subsidies or loans of money from the Federal Government or a federal agency or instrumentality, or others, upon such terms and conditions as may be imposed, and to pledge the proceeds of grants, subsidies or loans of money received or to be received from the Federal Government or any federal agency or instrumentality, or others, pursuant to agreements entered into between the university and the Federal Government or any federal agency or instrumentality, or others;

[ 1987, c. 735, §14 (NEW) .]

7. Borrow money. To borrow money pursuant to this chapter and issue evidences of indebtedness to finance the acquisition, construction, reconstruction, improvement or equipping of any one project, or more than one, or any combination of projects, or to refund evidences of indebtedness hereafter issued or to refund general obligation debt of the State, or to refund any such refunding evidences of indebtedness or for any one, or more than one, or all of those purposes, or any combination of those purposes, and to provide for the security and payment of those evidences of indebtedness and for the rights of the holders of them, except that any borrowing pursuant to this chapter, exclusive of borrowing to refund evidences of indebtedness, to refund general obligation debt of the State, or to fund issuance costs or necessary reserves, may not exceed in the aggregate principal amount outstanding at any time $220,000,000, and except that no borrowing may be effected pursuant to this chapter unless the amount of the borrowing and the project or projects are submitted to the legislative Office of Fiscal and Program Review for review by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs at least 30 days before closing on such borrowing for the project or projects is to be initiated;

[ 2005, c. 386, Pt. U, §1 (AMD) .]

8. Execute contracts. To make, enter into, execute, deliver and amend any and all contracts, agreements, leases, instruments and documents and perform all acts and do all things necessary or convenient to acquire, construct, reconstruct, improve, equip, finance, maintain and operate projects and to carry out the powers granted to this chapter, or reasonably implied from those powers; and

[ 1987, c. 735, §14 (NEW) .]

9. Maintain treasury. To retain in its treasury:

A. All money received from the sale of all evidences of indebtedness issued under this chapter; [1987, c. 735, §14 (NEW).]

B. All fees, tuitions, rentals and other charges from students, faculty, staff members and others using or being served by, or having the right to use or the right to be served by, or to operate, any project; [1987, c. 735, §14 (NEW).]

C. All fees for student activities, student services and all other fees, tuitions and charges collected from students matriculated, registered or otherwise enrolled at and attending the university, pledged under the terms of any resolution authorizing financing transactions pursuant to this chapter; and [1987, c. 735, §14 (NEW).]

D. All rentals from any facility or building leased to the Federal Government or any other 3rd party; [1987, c. 735, §14 (NEW).]

[ 1987, c. 735, §14 (NEW) .]

Any and all powers granted to the university under this chapter may be exercised by majority vote of the trustees and may be delegated to any officer, official or trustee of the university by majority vote of the trustees. [1987, c. 735, §14 (NEW).]

SECTION HISTORY

1987, c. 735, §14 (NEW). 1989, c. 578, §1 (AMD). 1991, c. 9, §E13 (AMD). 1993, c. 2, §1 (AMD). 1997, c. 24, §R1 (AMD). 2001, c. 449, §1 (AMD). 2003, c. 451, §NN1 (AMD). 2005, c. 386, §U1 (AMD).



20-A §10953. Assured revenues financing transactions

In furtherance of the provisions of section 10906, subsection 1, paragraph C, subparagraph (1), the university may, when directed by vote of the trustees, borrow money and enter into financing transactions in anticipation of assured revenues in the name of the university, on behalf of the State, and issue evidences of indebtedness in connection with such financing transactions: [1987, c. 735, §14 (NEW).]

1. Cost of project. To finance the cost of any one project, or more than one, or any combination of projects;

[ 1987, c. 735, §14 (NEW) .]

2. Finance temporary deficit. To finance any temporary cash flow deficit or temporary operating deficit that the trustees anticipate will be fully paid with the proceeds of assured revenues dedicated to that purpose.

[ 1987, c. 735, §14 (NEW) .]

3. Refund evidences of indebtedness. To refund evidences of indebtedness issued pursuant to this chapter or to refund general obligation debt of the State; or

[ 1993, c. 2, §2 (AMD) .]

4. Refund refunding borrowings. To refund any such refunding borrowings.

[ 1987, c. 735, §14 (NEW) .]

All evidences of indebtedness issued in connection with assured revenues financing transactions entered into pursuant to this section shall be authorized by majority vote of the trustees. [1987, c. 735, §14 (NEW).]

SECTION HISTORY

1987, c. 735, §14 (NEW). 1989, c. 578, §2 (AMD). 1993, c. 2, §2 (AMD).



20-A §10954. Other financing transactions

In furtherance of the provisions of section 10906, subsection 1, paragraph C, subparagraph (1), the university may, when directed by vote of the trustees and duly and properly authorized by the Governor, borrow money and enter into financing transactions in the name of the university, on behalf of the State, and issue evidences of indebtedness in connection with such financing transactions: [1987, c. 735, §14 (NEW).]

1. Finance. To finance the cost of any one project, or more than one, or any combination of projects;

[ 1987, c. 735, §14 (NEW) .]

2. Refund evidences of indebtedness. To refund evidences of indebtedness issued and to finance the cost of any project or projects as provided in this chapter or to refund general obligation debt of the State; or

[ 1993, c. 2, §3 (AMD) .]

3. Refund refunding borrowings. To refund any such refunding borrowings.

[ 1987, c. 735, §14 (NEW) .]

All evidences of indebtedness issued in connection with financing transactions entered into pursuant to this section shall be authorized by majority vote of the trustees and approved by the Governor upon submission by the trustees of the vote so passed. [1987, c. 735, §14 (NEW).]

SECTION HISTORY

1987, c. 735, §14 (NEW). 1989, c. 578, §3 (AMD). 1993, c. 2, §3 (AMD).



20-A §10955. Terms of financing transactions

1. Form; terms; manner of sale. All evidences of indebtedness issued in connection with the financing transactions pursuant to this chapter may be in serial form; may bear such date or dates; may mature at such time or times, and in such amount or amounts; may bear interest at such rate or rates, including variable or adjustable; may be payable in such form and at such time or times and at such place or places; and may include such redemption and conversion privileges as those votes may provide. All evidences of indebtedness shall be issued and sold under such terms and conditions as the trustees determine. The votes shall provide that the treasurer shall manually sign evidences of indebtedness and other related financing documents and the votes may provide for counter-signature of those evidences of indebtedness and related documents by another officer, either manually or in facsimile form. All such evidences of indebtedness shall be deemed to be negotiable instruments under the Uniform Commercial Code, Title 11, Article 8.

[ 1989, c. 502, Pt. A, §57 (AMD) .]

2. Presumption of lawful authorization. After issuance, all evidences of indebtedness of the university shall be conclusively presumed to be fully and duly authorized and issued under the laws of the State, and any person or governmental unit shall be stopped from questioning their authorization, sale, issuance, execution or delivery by the university.

[ 1987, c. 735, §14 (NEW) .]

3. Voting power. The power to fix the date of sale or issuance of any evidences of indebtedness, receive bids or proposals, award and sell any evidences of indebtedness, set the terms and provisions of any evidences of indebtedness and take all other action necessary to borrow money under this chapter and sell and deliver any evidences of indebtedness in connection with this chapter may be delegated to any officer, official or trustee of the university by a majority vote of the trustees.

[ RR 2009, c. 2, §44 (COR) .]

4. No state debt. Money borrowed pursuant to this chapter and evidences of indebtedness issued in connection with this chapter shall not constitute any debt or liability of the State or of any municipality or any political subdivision of the State, but shall be payable solely from the revenues of the university or any project for which they are issued, and all such evidences of indebtedness shall contain on their face a statement to that effect. The borrowing of money pursuant to this chapter and the issuance of evidence of indebtedness under this chapter shall not directly or indirectly or contingently obligate the State or any municipality or political subdivision to levy or to pledge any form of taxation or to make any appropriation for their payment and such evidences of indebtedness shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

[ 1987, c. 735, §14 (NEW) .]

SECTION HISTORY

1987, c. 735, §14 (NEW). 1989, c. 502, §A57 (AMD). RR 2009, c. 2, §44 (COR).



20-A §10956. Security for indebtedness; trust agreement

To secure the payment of any indebtedness established or issued pursuant to this chapter, the university may mortgage any project or any part of the project and create a lien upon any or all of the revenues of any project or projects or upon any or all of the real or personal property constituting a part of any project or projects or upon any interests the university may hold in connection with a project or projects. Any trust agreement, financing document or resolution may contain such other provisions as the university determines reasonable and proper for the security of the holders of evidences of indebtedness. [1987, c. 735, §14 (NEW).]

A trust agreement or financing document containing a mortgage in respect of a project or projects or any part of a project, may authorize the trustee or mortgagee, as the case may be, in the event of a default as defined in respect to the evidences of indebtedness issued to provide for the costs of such project or projects or any part of a project, to take possession of all or any part of the mortgaged property constituting the project or projects or any part of a project, to hold, operate and manage the property and, with or without such taking of possession, to sell or from time to time to lease the property. Remedies provided under this chapter are not exclusive and these remedies shall be in addition to every other remedy existing at law, in equity. Upon satisfaction at any time of the obligations secured by the mortgage in respect of a project, projects or any part of a project, which shall be deemed to include all applicable fees and expenses, any surplus proceeds from such operation, sale or lease of such project or projects or any part of a project shall be paid to the mortgagor of a project, projects or any part of a project or to those claiming under the mortgagor, and subject to any sale or lease under this paragraph, the mortgaged property in respect of the project shall revert or be returned to the mortgagor or to those claiming under the mortgagor. [1987, c. 735, §14 (NEW).]

In the discretion of the university, any evidences of indebtedness issued under this chapter may be secured by a trust agreement by and between the university and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. Such a trust agreement or the resolution providing for the issuance of such evidences of indebtedness may pledge or assign all or any portion of the revenues of any project or projects or any other assets of a project or projects and may contain such provisions for protecting and enforcing the rights and remedies of the holders of evidences of indebtedness as may be reasonable and proper and not in violation of law. The provisions may include covenants setting forth the duties of the university in relation to the acquisition of property and the construction, reconstruction, renewal, replacement and insurance of any project in connection with which such evidences of indebtedness shall have been authorized, the fees, tuition, charges, or rents to be charged or other payments to be made for the use of the property or payment for the property, and the custody, safeguarding and application of all money. Any such trust agreement may set forth the rights and remedies of the holders of evidences of indebtedness and of the trustee, and may restrict the individual right of action by holders of evidences of indebtedness. [1987, c. 735, §14 (NEW).]

All expenses incurred in carrying out the trust agreement, financing document or resolution may be treated as a part of the cost of the operation of a project. All pledges of revenues under this chapter are valid and binding from the time when the pledge is made. All such revenues so pledged and received by the university must immediately be subject to the lien of the pledges without any physical delivery of them or further action under the Uniform Commercial Code, Title 11, or otherwise. The lien of those pledges is valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the university irrespective of whether the parties have notice of the liens, and the liens are automatically, without further action, perfected and have the same status as a security interest perfected under the Uniform Commercial Code, Title 11, Article 9-A. [1999, c. 699, Pt. D, §18 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

SECTION HISTORY

1987, c. 735, §14 (NEW). 1989, c. 502, §A58 (AMD). 1999, c. 699, §D18 (AMD). 1999, c. 699, §D30 (AFF).



20-A §10957. Trust funds

All money received pursuant to the authority of this chapter shall be deemed to be trust funds, to be held and applied solely as provided in this chapter and in the resolution of the trustees authorizing the financing transaction. Any officer to whom, or any bank, trust company or other fiscal agent or trustee to which that money shall be paid shall act as trustee of that money and shall hold and apply the money for that purpose, subject to such regulations as this chapter and the resolution or trust agreement may provide. [1987, c. 735, §14 (NEW).]

SECTION HISTORY

1987, c. 735, §14 (NEW).



20-A §10958. Remedies

Any holder of evidences of indebtedness issued under this chapter or of any of the coupons appertaining to this chapter, and the trustee under any resolution or trust agreement, except to the extent the rights given may be restricted by the resolution authorizing the issuance of evidences of indebtedness or a trust agreement or applicable financing document, may, by action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the State or granted under this chapter or under the resolution, financing documents or trust agreement, including the appointment of a receiver of pledged amounts or a project, and may enforce and compel the performance of all duties required by this chapter or by the resolution, financing document or trust agreement to be performed by the university, including the collecting of rates, rents, fees and charges for the use of any or all of its facilities or projects. Any such suit, action or proceeding shall be brought for the benefit of all the holders of evidences of indebtedness and coupons. [1987, c. 735, §14 (NEW).]

SECTION HISTORY

1987, c. 735, §14 (NEW).



20-A §10959. Refunding indebtedness

Pursuant to sections 10953 to 10955, the university may enter into financing transactions and issue evidences of indebtedness for the purpose of refinancing obligations or evidences of indebtedness issued under this chapter or to refund general obligation debt of the State, including the payment of any redemption premium on the evidences of indebtedness or general obligation debt of the State and any interest accrued or to accrue to the date of redemption of those obligations, and if deemed advisable by the university for the additional purpose of construction or enabling the construction of improvements, extensions, enlargements or additions of the project or projects in connection with which the obligations to be refunded have been issued. The university's refunding authority includes authority to borrow and issue evidences of indebtedness for the combined purpose of refunding any evidences of indebtedness issued under this chapter then outstanding or refunding general obligation debt of the State, including the payment of any redemption premium on the evidences of indebtedness or general obligation debt of the State and any interest accrued or to accrue to the date of redemption of those obligations, and paying all or any part of the cost of acquiring or constructing or enabling the acquisition or construction of any additional project or projects or part of a project, or any improvements, extensions, enlargements or additions of any project or projects. The incurring of indebtedness for refunding purposes and the issuance of evidences of indebtedness in connection with the indebtedness, the maturities and other details, the rights and remedies of the holders and the rights, powers, privileges, duties and obligations of the university with respect to the indebtedness are governed by this chapter insofar as the chapter may be applicable. In the event the university refunds general obligation debt of the State not previously issued to finance any project or projects, the Treasurer of State is authorized to discharge the university from an amount of its obligations to reimburse the State for debt service on general obligation debt of the State issued to finance any project or projects that is equivalent to the general obligation debt of the State actually being refunded by the issuance of bonds under this chapter. Equivalent amounts must be determined on the basis of the discounted present value of all such obligations. [1993, c. 2, §4 (AMD).]

SECTION HISTORY

1987, c. 735, §14 (NEW). 1989, c. 578, §4 (AMD). 1993, c. 2, §4 (AMD).



20-A §10960. Tax exemption

Indebtedness incurred under this chapter and evidences of indebtedness issued in connection with the indebtedness shall be deemed to constitute a proper public purpose and the evidences of indebtedness issued, their transfer and the income from them, including any profits made on the sale of the evidences of indebtedness, shall at all times be exempt from taxation within the State. [1987, c. 735, §14 (NEW).]

SECTION HISTORY

1987, c. 735, §14 (NEW).



20-A §10961. Governmental functions

The carrying out by the university of the powers and duties conferred upon it by this chapter shall be deemed to be the performance of an essential governmental function. Nothing contained in this chapter may in any way limit or restrict the powers and duties of the university that are granted to it, and nothing contained in this chapter may be construed to imply that the university did not possess any of the powers and duties granted under this chapter prior to the enactment of this chapter. This chapter shall in no way limit or restrict the power and authority of the State to borrow money for the benefit of the university. [1987, c. 735, §14 (NEW).]

SECTION HISTORY

1987, c. 735, §14 (NEW).



20-A §10962. Liberal construction

This chapter being necessary for the welfare of the State and its inhabitants, shall be liberally construed to effect the purposes of this chapter. To the extent of any conflict between this chapter and any other law, this chapter shall prevail, but the power and authority granted by this chapter is deemed to be in addition to and not in derogation of power and authority granted by any other law. [1987, c. 735, §14 (NEW).]

SECTION HISTORY

1987, c. 735, §14 (NEW).



20-A §10963. Evidences of indebtedness

The evidences of indebtedness of the university shall be legal investments in which all public officers and public bodies of the State, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking associations, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may be authorized to invest in securities of the State, may properly and legally invest funds, including capital, in their control, or belonging to them. Those evidences of indebtedness are also made securities which may properly and legally be deposited with and received by all public officers and bodies of the State or any agency or political subdivision and all municipalities and public corporations for any purpose for which the deposit of securities of the State is now or may be authorized by law. [1987, c. 735, §14 (NEW).]

SECTION HISTORY

1987, c. 735, §14 (NEW).



20-A §10964. Actions against university

Neither any trustee of the university nor any officer, employee or agent of the university, while acting within the scope of the authority of this chapter, may be subject to any personal liability resulting from the exercise or carrying out of any of the university's purposes or powers. [1987, c. 735, §14 (NEW).]

SECTION HISTORY

1987, c. 735, §14 (NEW).



20-A §10965. Validity of evidences of indebtedness

Evidences of indebtedness bearing duly authorized signatures of officers or officials holding office on the date of signing shall be valid and binding obligations, notwithstanding that before the delivery of and payment for the obligation any or all persons whose signatures appear on the evidences of indebtedness shall have ceased to be such officers or officials. The validity of evidences of indebtedness shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed with the proceeds of evidences of indebtedness, or to refund outstanding evidences of indebtedness, or otherwise taken in connection with the financing transaction. [1987, c. 735, §14 (NEW).]

SECTION HISTORY

1987, c. 735, §14 (NEW).






Chapter 412-A: MAINE BLACK BEARS SCHOLARSHIP FUND

20-A §10971. Maine Black Bears Scholarship Fund

The Maine Black Bears Scholarship Fund is created and established as a nonlapsing fund administered by the University of Maine. All revenues credited to this fund must be distributed as need-based scholarships for students attending the University of Maine. Scholarships distributed under this section may be awarded only to students who demonstrate financial need. The University of Maine shall award the scholarships and adopt rules for determining eligibility, terms and conditions for scholarships. The fund may not be used for the costs of administering the scholarships. [2001, c. 623, §2 (NEW).]

SECTION HISTORY

2001, c. 623, §2 (NEW).






Chapter 413: NEW ENGLAND HIGHER EDUCATION COMPACT

Subchapter 1: COMPACT

20-A §11001. Purposes - Article I

The purposes of the New England Higher Education Compact shall be to provide greater educational opportunities and services through the establishment and maintenance of a coordinated educational program for the persons residing in the several states of New England parties to this compact, with the aim of furthering higher education in the fields of medicine, dentistry, veterinary medicine, public health and in professional, technical, scientific, literary and other fields. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §11002. Board of Higher Education - Article II

1. Creation. The New England Board of Higher Education, established by Title 5, section 12004-K, subsection 2, and referred to as the "board," shall be an agency of each state party to the compact.

[ 1989, c. 503, Pt. B, §76 (AMD) .]

2. Powers. The board shall be a body corporate and politic, having the powers, duties and jurisdiction enumerated and such other and additional powers as shall be conferred upon it by the concurrent act or acts of the compacting states.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Composition. The board shall consist of 8 resident members from each compacting state, at least 2 of whom shall be members of the Legislature, chosen in the manner and for the terms provided by law of the several states parties to this compact.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 812, §110 (AMD). 1989, c. 503, §B76 (AMD).



20-A §11003. Entry into force - Article III

This compact shall become operative immediately as to those states executing it whenever any 2 or more of the States of Maine, Vermont, New Hampshire, Massachusetts, Rhode Island and Connecticut have executed it in the form which is in accordance with the laws of the respective compacting states. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §11004. Officers; meetings; organization - Article IV

1. Officers. The board shall annually elect from its members a chairperson and vice-chairperson and shall appoint and at its pleasure remove or discharge said officers.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Employees. It may appoint and employ an executive secretary and may employ such stenographic, clerical, technical or legal personnel as shall be necessary and at its pleasure remove or discharge such personnel.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Rules. It shall adopt a seal and suitable bylaws and shall promulgate any and all rules which may be necessary for the conduct of its business.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Office. It may maintain an office or offices within the territory of the compacting states.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

5. Meetings. It may meet at any time or place. Meetings shall be held at least once each year. A majority of the members shall constitute a quorum for the transaction of business, but no action of the board imposing any obligation on any compacting state shall be binding unless a majority of the members from the compacting state shall have voted in favor thereof. Where meetings are planned to discuss matters relevant to problems of education affecting only certain of the compacting states, the board may vote to authorize special meetings of the board members of such states.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

6. Accounts. The board shall keep accurate accounts of all receipts and disbursements and shall make an annual report to the governor and the legislature of each compacting state, setting forth in detail the operations and transactions conducted by it pursuant to this compact, and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the compacting states which may be necessary to carry out the intent and purpose of this compact.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

7. Credit. The board shall not pledge the credit of any compacting state without the consent of the Legislature thereof given pursuant to the constitutional processes of said state. The board may meet any of its obligations in whole or in part with funds available to it under Article VII of this compact; provided that board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under Article VII, the board shall not incur any obligations for salaries, office, administrative, traveling or other expenses prior to the allotment of funds by the compacting states adequate to meet the same.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

8. Audit. Each compacting state reserves the right to provide hereafter by law for the examination and audit of the accounts of the board.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

9. Disbursements. The board shall appoint a treasurer and assistant treasurer who may be empowered to perform any and all duties of the treasurer. Fiscal disbursements of the board should be valid only when authorized by any 2 persons from among those authorized by the board to execute this authority, and when substantiated by vouchers signed and countersigned by any 2 members from among those authorized by the board to execute this authority.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

10. Records. The executive secretary shall be custodian of the records of the board with authority to attest to and certify such records or copies thereof.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §11005. Powers and duties - Article V

The board may: [1981, c. 693, §§ 5, 8 (NEW).]

1. Data reports. Collect, correlate and evaluate data in the fields of its interest under this compact; publish reports, bulletins and other documents making available the results of its research; and, in its discretion, charge fees for those reports, bulletins and documents;

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Contractual agreements or arrangements. Enter into such contractual agreements or arrangements with any of the compacting states or agencies thereof and with educational institutions and agencies as may be required in the judgment of the board to provide adequate services and facilities in educational fields covered by this compact. It shall be the policy of the board in the negotiation of its agreements to serve increased numbers of students from the compacting states through arrangements with then existing institutions, whenever in the judgment of the board adequate service can be so secured in the New England region. Each of the compacting states shall contribute funds to carry out the contracts of the board on the basis of the number of students from such state for whom the board may contract.

Contributions shall be at the rate determined by the board in each educational field. Except in those instances where the board by specific action allocates funds available to it under Article VII, the board's authority to enter into such contracts shall be only upon appropriation of funds by the compacting states. Any contract entered into shall be in accordance with rules and regulations promulgated by the board and in accordance with the laws of the compacting states.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §11006. Appropriations - Article VI

Each state agrees that, when authorized by the legislature pursuant to the constitutional processes, it will from time to time make available to the board such funds as may be required for the expenses of the board as authorized under the terms of this compact. The contribution of each state for this purpose shall be in the proportion that its population bears to the total combined population of the states who are parties hereto as shown from time to time by the most recent official published report of the Bureau of the Census of the United States, unless the board shall adopt another basis in making its recommendation for appropriation to the compacting states. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §11007. Gifts - Article VII

The board for the purposes of this compact may receive grants, devises, gifts and bequests which the board may agree to accept and administer. The board shall administer property held in accordance with special trusts, grants and bequests, and shall also administer grants and devises of land and gifts or bequests of personal property made to the board for special uses, and shall execute said trusts, investing the proceeds thereof in notes or bonds secured by sufficient mortgages or other securities. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §11008. Severability - Article VIII

The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any compacting state or of the United States the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact is held to be contrary to the constitution of any compacting state the compact shall remain in full force and effect as to all other compacting states. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §11009. Withdrawal - Article IX

This compact shall continue in force and remain binding upon a compacting state until the legislature or the governor of such state, as the laws of such state shall provide, takes action to withdraw therefrom. Such action shall not be effective until 2 years after notice thereof has been sent by the governor of the state desiring to withdraw to the governors of all other states then parties to the compact. Such withdrawal shall not relieve the withdrawing state from its obligations accruing prior to the effective date of withdrawal. Any state so withdrawing, unless reinstated, shall cease to have any claim to or ownership of any of the property held by or vested in the board or to any of the funds of the board held under the terms of the compact. Thereafter, the withdrawing state may be reinstated by application after appropriate legislation is enacted by such state, upon approval by a majority vote of the board. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §11010. Defaults; suspension - Article X

If any compacting state shall at any time default in the performance of any of its obligations assumed or imposed in accordance with this compact, all rights and privileges and benefits conferred by this compact or agreement hereunder shall be suspended from the effective date of such default as fixed by the board. Unless such default shall be remedied within a period of 2 years following the effective date of such default, this compact may be terminated with respect to such defaulting state by affirmative vote of 3/4 of the other member states. Any such defaulting state may be reinstated by: [1981, c. 693, §§ 5, 8 (NEW).]

1. Performance. Performing all acts and obligations upon which it has heretofore defaulted; and

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Approval. Application to and approved by a majority vote of the board.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Subchapter 2: PROVISIONS RELATING TO COMPACT

20-A §11051. Ratification

The Governor, on behalf of this State, may enter into a compact, substantially in the form provided in this chapter, with any one or more of the States of Connecticut, Massachusetts, New Hampshire, Rhode Island and Vermont, that compact to be effective upon the filing of a copy thereof in the office of the Secretary of State. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §11052. Purposes

The several New England states cooperatively deem it feasible to provide needed, acceptable, efficient, educational facilities to meet the needs of New England in the fields of medicine, dentistry, veterinary medicine and other fields of technical, professional and graduate training. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §11053. Board

1. Membership. Of the 8 members who shall represent this State:

A. One shall be the current Chancellor of the University of Maine System, ex officio; [1985, c. 779, §53 (AMD).]

B. One shall be the commissioner, ex officio; [1981, c. 693, §§ 5, 8 (NEW).]

C. Four shall be named by the Governor for 2-year terms; [1981, c. 693, §§ 5, 8 (NEW).]

D. One shall be a member of the Senate appointed by the President of the Senate; and [1981, c. 693, §§ 5, 8 (NEW).]

E. One shall be a member of the House of Representatives appointed by the Speaker of the House. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1985, c. 779, §53 (AMD) .]

2. Expenses. All members shall receive their actual expenses incurred in the performance of their official duties.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 779, §53 (AMD).



20-A §11054. Duties of board

The board on the part of the State shall obtain accurate accounts of all the board's receipts and disbursements and shall report to the Governor and the Commissioner of Administrative and Financial Services annually on or before the 15th day of September, setting forth in such detail as the commissioner may require the transactions of the board for the fiscal year ending on the preceding June 30th. They shall include in such report recommendations for any legislation as may be necessary or desirable to carry out the intent and purposes of the New England Higher Education Compact among the states joining. [1991, c. 780, Pt. Y, §117 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 785, §A91 (AMD). 1991, c. 780, §Y117 (AMD).



20-A §11055. Effective date

When the Governor shall have executed this compact on behalf of this State, and shall have caused a verified copy thereof to be filed with the Secretary of State, and when the compact shall have been ratified by one or more of the states named in section 11051 then this compact shall become operative and effective as between this State and such other state or states. The Governor shall take such action as may be necessary to complete the exchange and filing of official documents as between this State and any other state ratifying the compact, and to take such steps as may be necessary to secure the consent of the Congress of the United States to the compact. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).









Chapter 415: TUITION EQUALIZATION FUND

20-A §11201. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 318, §5 (RP).



20-A §11202. Tuition equalization fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 318, §5 (RP).



20-A §11203. Selection (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 318, §5 (RP).






Chapter 417: FEDERAL FINANCIAL ASSISTANCE PROGRAMS

Subchapter 1: LOAN INSURANCE PROGRAMS

20-A §11401. General provisions

1. Purpose. The purpose of this subchapter is to allow the authority to continue a student loan insurance program, meeting certain federal requirements, in order to secure loans to students attending institutions of higher education, including career and technical education training institutions, and to parents of these students, in accordance with the Constitution of Maine, Article VIII, Part First, Section 2.

[ RR 2003, c. 2, §67 (COR) .]

2. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Authority" means the Finance Authority of Maine. [1989, c. 698, §13 (NEW); 1989, c. 698, §76 (AFF).]

B. "Chief executive officer" means the Chief Executive Officer of the Finance Authority of Maine. [1989, c. 698, §13 (NEW); 1989, c. 698, §76 (AFF).]

[ 1989, c. 698, §13 (NEW); 1989, c. 698, §76 (AFF) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §47 (AMD). 1989, c. 698, §13 (RPR). 1991, c. 716, §7 (AMD). RR 2003, c. 2, §67 (COR).



20-A §11402. Loan programs administered

In accordance with the federal Higher Education Act of 1965, 20 United States Code, Chapter 28, Subchapter IV, Part B, as amended, the Finance Authority of Maine shall administer the Robert T. Stafford Loan Program, the Parent Loans to Undergraduate Students Program and the Supplemental Loans for Students Program. To this end, the faith and credit of the State is pledged consistent with the terms and limitations of the Constitution of Maine, Article VIII, Part First, Section 2. [1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 698, §13 (RPR).



20-A §11403. Student Loan Insurance Fund

1. Establishment. There is established the Student Loan Insurance Fund, to be used by the authority as a nonlapsing, revolving fund for carrying out this subchapter.

[ 1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR) .]

2. Fund; charges and credits. Charges and credits are as follows.

A. All expenses of the authority for its operations under this subchapter, including interest and principal payments required by loan defaults, may be charged to the fund. [1989, c. 698, §13 (RPR).]

B. All amounts received by the authority under this subchapter must be credited to the fund. [1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR).]

[ 1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR) .]

3. Excess money. Money in the fund not needed currently to meet the obligations of the authority as an insurer is deposited with the authority to the credit of the fund, or may be invested as provided by law.

[ 1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 698, §13 (RPR).



20-A §11404. Additions to Student Loan Insurance Fund

1. Request of authority. The authority may, in writing, request the Governor to provide additional funds to add to the Student Loan Insurance Fund to meet its obligations.

[ 1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR) .]

2. Transfer of funds. The Governor shall transfer to the fund sufficient money for the requested purpose from the State Contingent Account or from the proceeds of bonds issued as provided in this section.

[ 1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR) .]

3. Bonds. Bonds must be issued as follows.

A. The Governor shall order the Treasurer of State to issue bonds in the amount requested, but not exceeding in the aggregate outstanding at any one time the amount set forth in the Constitution of Maine, Article VIII, Part First, Section 2. [1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR).]

B. Bonds mature serially or run for such periods as the Governor may determine, but not for a term of more than 20 years. [1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR).]

C. The Governor shall determine the rates of interest and the terms and conditions of the bonds. [1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR).]

D. The bonds are deemed to be a pledge of the full faith and credit of the State. [1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR).]

[ 1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 698, §13 (RPR).



20-A §11405. Powers and duties

Under this subchapter, the chief executive officer may: [1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR).]

1. Agent. Choose a suitable agent or agents to administer in whole or in part the affairs and activities required by this subchapter or by applicable federal provisions; and

[ 1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR) .]

2. Agreements. Enter into agreements with the United States Secretary of Education relating to federal, state and private programs of low-interest insured loans to students in institutions of higher education, within the federal Higher Education Act of 1965, 20 United States Code, Chapter 28, Title IV, Part B, as amended.

[ 1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR) .]

3. Agreements.

[ 1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 698, §13 (RPR).



20-A §11406. Loans to minors

Notwithstanding any other law, if the borrower on a loan insured under this program is a minor, an otherwise valid note or other written agreement executed by the borrower for the purpose of the loan creates a binding obligation. [1989, c. 698, §76 (AFF); 1989, c. 698, §13 (RPR).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §83 (AMD). 1989, c. 698, §13 (RPR).



20-A §11407. Authorization for Governor to request organizations to acquire loan notes

To the extent and for the purposes contemplated by the federal Internal Revenue Code of 1954, Section 103(e), as amended, and successor provisions thereto, including without limitation the federal Internal Revenue Code of 1986, Section 150(d), as amended, the Governor may on behalf of the State request the organization of one or more nonprofit corporations to operate exclusively for the purpose of acquiring student loan notes incurred under the federal Higher Education Act of 1965, 20 United States Code, Chapter 28, Title IV, Part B, as amended. The Governor may request on behalf of the State that one or more state agencies acquire student loan notes incurred under the federal Higher Education Act of 1965, 20 United States Code, Chapter 28, Title IV, Part B, as amended. [2003, c. 112, §4 (AMD).]

1. Origination of loans. Any entity acquiring student loan notes may not originate federally guaranteed loans, except as authorized in chapter 417-F. The entity may not discriminate against any financial institution or credit union authorized to do business in this State or any other entity with respect to the acquisition of loans. The entity shall adopt policies regarding conflict of interest.

[ 2009, c. 83, §1 (AMD) .]

2. Loan guarantee. All education loan notes incurred under the federal Higher Education Act of 1965, 20 United States Code, Chapter 28 that are acquired with proceeds of tax-exempt bonds using a portion of the state ceiling on private activity bonds must be guaranteed by the state agency designated as administrator of federal guaranteed student loan programs pursuant to chapter 417, subchapter 1, provided that this requirement does not apply to serial loans of a borrower that are guaranteed by a different guarantee agency and acquired or financed with tax-exempt bond proceeds prior to the effective date of this paragraph. The state agency designated as administrator of federal guaranteed student loan programs pursuant to chapter 417, subchapter 1 shall use its best efforts to provide competitive rates for the guarantee function.

[ 2003, c. 112, §4 (AMD) .]

3. Board of directors. The board of directors of a nonprofit corporation formed under this section consists of 7 members. Four members representing the public with full voting rights must be appointed by the Governor, subject to review and approval by the joint standing committee of the Legislature having jurisdiction over business and economic development matters and confirmation by the Legislature. The terms of the initial members must be staggered: 2 members must be appointed to 2-year terms and 2 members must be appointed to 3-year terms. On the expiration of a term of any member, a successor must be appointed to a 3-year term. A member serves until a successor is appointed and qualified. A member is eligible for reappointment. If a member is appointed to fill a vacancy in an unexpired term, that member may serve only for the remainder of that term until a successor is appointed. An officer, director or employee of a nonprofit corporation formed under this section may not at the same time serve as an officer, director or employee of the Finance Authority of Maine, of the state agency designated as administrator of federal guaranteed student loan programs pursuant to chapter 417, subchapter 1 or of any entity that has a contract to provide a significant level of administrative services to a nonprofit corporation formed under this section or to the state agency designated as administrator of federal guaranteed student loan programs pursuant to chapter 417, subchapter 1.

[ 2015, c. 170, §7 (AMD); 2015, c. 170, §30 (AFF) .]

4. Public meetings and records. Except for records containing specific and identifiable personal information acquired from applicants for or recipients of financial assistance, the books and records of a nonprofit corporation formed under this section are public records and the meetings of such a corporation are public proceedings within the meaning of Title 1, chapter 13, subchapter 1.

[ 2003, c. 112, §4 (AMD) .]

5. Use of competitive bidding. An entity designated under this section may enter into contracts for loan administration, loan servicing and other substantial operating contracts related to loan purchase activities through an open competitive bidding process in accordance with this subsection. The entity shall adopt rules requiring that loan administration or servicing contracts may not be entered into without prior public notice and opportunity for interested persons to make proposals, and the entity may not adopt the rules until after providing public notice and opportunity for public comment on the proposed rules. In adopting those rules, the entity shall consider to the extent possible the rules and procedures with respect to the competitive bidding process set forth in Title 5, chapter 155, subchapter 1-A. Any loan administration or servicing contract must be approved by the board after review of the contract and an accompanying fairness opinion prepared by an independent 3rd party.

[ 2003, c. 112, §4 (AMD) .]

6. Annual report. An entity designated under this section shall report annually on its activities during the previous fiscal year to the joint standing committees of the Legislature having jurisdiction over business and economic development matters, appropriations matters and education matters. The report must include a listing of the current directors and officers; a summary of the purchases of loans in the secondary market during the previous fiscal year; a listing of the institutions from which loans were purchased during the previous fiscal year; and a complete financial statement of the entity's operations related to loan purchases during the previous fiscal year, including a breakdown of income and costs, the administrative and operating costs, the assets and liabilities, the total excess revenues over expenditures for the previous fiscal year and the total accumulation of these revenues, the total income derived from investments during the previous fiscal year, the disposition and use of excess revenues, the proceeds from investments and the geographic distribution and distribution between institutions of higher learning of its student loans among residents of this State. The report must demonstrate that all revenues, including reserves, that are acquired with proceeds of tax-exempt bonds using a portion of the state ceiling on private activity bonds are being used in a manner consistent with the public purpose for which the bonds are issued. The report must include similar information on all affiliated entities and must be provided annually in writing to the joint standing committees of the Legislature having jurisdiction over business and economic development matters, appropriations matters and education matters by December 1st. An entity designated under this section shall also file copies of the entity's Internal Revenue Code forms and returns with the Attorney General and the joint standing committee of the Legislature having jurisdiction over business and economic development matters.

[ 2003, c. 112, §4 (AMD) .]

SECTION HISTORY

1983, c. 399, §2 (NEW). 1989, c. 698, §13 (RPR). 1989, c. 812, §3 (AMD). 1999, c. 443, §5 (AMD). 1999, c. 728, §11 (AMD). 1999, c. 728, §§20,21 (AFF). 2003, c. 112, §4 (AMD). 2009, c. 83, §1 (AMD). 2015, c. 170, §7 (AMD). 2015, c. 170, §30 (AFF).






Subchapter 2: OTHER FEDERAL EDUCATIONAL FINANCIAL ASSISTANCE PROGRAMS

20-A §11410. Authorization

In accordance with the federal Higher Education Act of 1965, 20 United States Code, Chapter 28, Subchapter IV, Part A, Subparts 3 and 6; and Subchapter V, Part D, Subpart 1, as amended, the Finance Authority of Maine shall administer the State Student Incentive Grant Program the Robert C. Byrd Honors Scholarship Program and the Paul Douglas Teacher Scholarship Program. [1989, c. 698, §13 (RPR).]

SECTION HISTORY

1989, c. 698, §13 (NEW).









Chapter 417-A: MAINE EDUCATIONAL LOAN PROGRAM

20-A §11411. Maine Educational Loan Program

There is established the Maine Educational Loan Program, referred to in this chapter as "the program" and administered by the Finance Authority of Maine, to carry out the purposes of this chapter. [2015, c. 170, §8 (NEW); 2015, c. 170, §30 (AFF).]

SECTION HISTORY

1987, c. 807, §3 (NEW). 2015, c. 170, §30 (AFF). 2015, c. 170, §8 (RPR).



20-A §11412. Declaration of necessity and purpose

The Legislature declares that there is a need to provide additional assistance for higher education for residents and inhabitants of this State; the cost of higher education is increasing; assistance to higher education, including recipients and providers of higher education, will benefit the people of this State, enhance their welfare and increase their commerce and economic prosperity; it is the purpose of this chapter to provide assistance to students or the families of students who are residents of this State attending institutions of higher education within or outside of this State, to students and the families of students attending institutions of higher education within this State and to institutions of higher education within this State; the assistance provided by this chapter is intended in part to supplement federal guaranteed higher education loan programs, other student loan programs, grant programs, scholarship programs, programs assisting institutions of higher education and other means of assisting students, families of students and institutions of higher education; and the exercise of the powers to the extent and in the manner provided in this chapter is the exercise of an essential governmental function. [1987, c. 807, §3 (NEW).]

SECTION HISTORY

1987, c. 807, §3 (NEW).



20-A §11413. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 807, §3 (NEW).]

1. Authority. "Authority" means the Finance Authority of Maine, including in its capacity as successor to the Maine Educational Loan Authority and the Finance Authority of Maine's successors or assigns.

[ 2015, c. 170, §9 (AMD); 2015, c. 170, §30 (AFF) .]

2. Authority loans. "Authority loans" means loans made under this chapter by the authority to institutions of higher education, students or other persons for the purpose of funding, financing or acquiring education loans.

[ 2015, c. 170, §9 (AMD); 2015, c. 170, §30 (AFF) .]

3. Bonds. "Bonds" includes bonds, notes, refunding bonds, commercial paper, pass-through instruments or any other evidences of obligations of the authority issued under this chapter.

[ 1987, c. 807, §3 (NEW) .]

4. Borrower. "Borrower" means a student who has received an education loan or any parent who has received or agreed to repay an education loan under this chapter.

[ 2015, c. 170, §9 (AMD); 2015, c. 170, §30 (AFF) .]

5. Code. "Code" means the United States Internal Revenue Code of 1986, as amended, and the regulations to that Code.

[ 1987, c. 807, §3 (NEW) .]

6. Cost of attendance. "Cost of attendance" means the tuition and fees applicable to a student, together with an estimate of other expenses reasonably related to cost of attendance at an institution, including, without limitation, the cost of room and board, transportation, books and supplies.

[ 1989, c. 502, Pt. A, §59 (AMD) .]

7. Default insurance. "Default insurance" means insurance that insures authority loans or bonds made or issued under this chapter against default.

[ 2015, c. 170, §10 (AMD); 2015, c. 170, §30 (AFF) .]

8. Default Reserve Fund. "Default Reserve Fund" means a fund established by the authority for the purpose of securing authority loans or bonds made or issued under this chapter.

[ 2015, c. 170, §10 (AMD); 2015, c. 170, §30 (AFF) .]

9. Education loan. "Education loan" means a loan made under this chapter that is made by the authority or by, or on behalf of, an institution to a student or to parents of a student, or both, in amounts not in excess of the maximum amounts specified by the authority to finance a part or all of the student's cost of attendance at an institution. An education loan constitutes an authority loan.

[ 2015, c. 170, §11 (AMD); 2015, c. 170, §30 (AFF) .]

10. Education loan series portfolio. "Education loan series portfolio" means all education loans made by a specific institution that are funded from or acquired by the proceeds of an authority loan to the institution of higher education out of the proceeds of a related specific bond issue through the authority under this chapter.

[ 2015, c. 170, §12 (AMD); 2015, c. 170, §30 (AFF) .]

11. Institution. "Institution" or "institution of higher education" means any public or private nonprofit educational institution within the State, any public or private nonprofit educational institution outside of the State which is attended by residents of the State, any proprietary educational institution within the State for which loan guarantee services are readily and conveniently available to the authority or any proprietary educational institution outside of the State which is attended by residents of the State and for which loan guarantee services are readily and conveniently available to the authority, which:

A. Provides a program of education beyond the high school level; [1987, c. 807, §3 (NEW).]

B. Awards an associate, bachelor or advanced degree; and [1987, c. 807, §3 (NEW).]

C. Meets the conditions of applicable rules. [1987, c. 807, §3 (NEW).]

[ 1989, c. 222, (AMD) .]

12. Loan funding deposit. "Loan funding deposit" means money or other property deposited by an institution with the authority or a trustee or custodian, in amounts the authority determines necessary as a condition for an institution's participation in the authority's programs under this chapter, to:

A. Provide security for bonds; [1987, c. 807, §3 (NEW).]

B. Fund a default reserve fund; [1987, c. 807, §3 (NEW).]

C. Acquire default insurance; or [1987, c. 807, §3 (NEW).]

D. Defray costs of the authority. [1987, c. 807, §3 (NEW).]

[ 2015, c. 170, §12 (AMD); 2015, c. 170, §30 (AFF) .]

13. Parent. "Parent" means any parent or guardian of a student at an institution of higher education.

[ 1987, c. 807, §3 (NEW) .]

14. Rule. "Rule" means a rule adopted by the authority pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II.

[ 1987, c. 807, §3 (NEW) .]

15. Secondary market. "Secondary market" means the entity created pursuant to section 11407 prior to the enactment of this chapter.

[ 1987, c. 807, §3 (NEW) .]

16. Supplemental loan. "Supplemental loan" means a loan to a student or to a parent to finance the costs of higher education other than a loan guaranteed pursuant to the federal Higher Education Act of 1965, 20 United States Code, Chapter 28.

[ 1999, c. 728, §12 (NEW) .]

SECTION HISTORY

1987, c. 807, §3 (NEW). 1989, c. 222, (AMD). 1989, c. 502, §A59 (AMD). 1999, c. 728, §12 (AMD). 2015, c. 170, §§9-12 (AMD). 2015, c. 170, §30 (AFF).



20-A §11414. Finance Authority of Maine; successor

The Finance Authority of Maine is the successor to the Maine Educational Loan Authority. All properties, rights in land, buildings and equipment and any funds, moneys, revenues and receipts or assets of the Maine Educational Loan Authority, including funds previously appropriated by the State for the Maine Educational Loan Authority, belong to the Finance Authority of Maine as successor, subject to all liens and pledges thereon made by the Maine Educational Loan Authority. All liabilities of the Maine Educational Loan Authority are liabilities of the Finance Authority of Maine. All contracts and undertakings of the Maine Educational Loan Authority are contracts of the Finance Authority of Maine. Any resolution with respect to the making of loans or issuance of bonds by the Maine Educational Loan Authority and any other action taken by them with respect to assistance provided under this chapter must be a resolution of the Finance Authority of Maine or an action taken by the Finance Authority of Maine. All bond obligations of the Maine Educational Loan Authority and all contracts, agreements, obligations, certifications and undertakings of the Maine Educational Loan Authority are obligations, contracts, agreements, certifications and undertakings of the Finance Authority of Maine, except that nothing in this section may be construed to make any obligation of the Maine Educational Loan Authority that is not a general obligation of the Maine Educational Loan Authority a general obligation of the Finance Authority of Maine, and any limitations on these obligations of the Maine Educational Loan Authority, whether by contract or indenture, are limitations on the obligations of the Finance Authority of Maine as successor. Notwithstanding this section, the Finance Authority of Maine shall administer and carry out, as obligations of the Finance Authority of Maine, all obligations of the Maine Educational Loan Authority. [2015, c. 170, §30 (AFF); 2015, c. 170, §13 (RPR).]

SECTION HISTORY

1987, c. 807, §3 (NEW). 2015, c. 170, §30 (AFF). 2015, c. 170, §13 (RPR).



20-A §11415. Members (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 807, §3 (NEW). 1995, c. 519, §6 (AMD). 1999, c. 443, §6 (AMD). 1999, c. 728, §13 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 385, §2 (AMD). 2005, c. 397, §C12 (AMD). 2015, c. 170, §30 (AFF). 2015, c. 170, §14 (RP).



20-A §11416. Officers; quorum; effective actions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 807, §3 (NEW). 2015, c. 170, §30 (AFF). 2015, c. 170, §15 (RP).



20-A §11417. Supplemental powers and functions

1. General. In addition to the powers given to the authority under Title 10, section 969-A, for the purposes of carrying out the purposes of this chapter, the authority may, subject to any limitation of this chapter:

A. Borrow money or otherwise obtain credit in its own name; [1987, c. 807, §3 (NEW).]

B. Lend money or otherwise extend credit to any person and exercise all powers of a lender or creditor; [1987, c. 807, §3 (NEW).]

C. Insure or guarantee performance of any loan agreement or other obligation; [1987, c. 807, §3 (NEW).]

D. Acquire, use, manage, improve or dispose of any interest in, or type of, real or personal property, including grant, purchase, sale, borrow, loan, lease, foreclosure, mortgage, assignment or other lawful means, with or without public bidding and also including the assessment of fees, the forgiveness of indebtedness, the receipt of reimbursements for expenses incurred in carrying out its purposes and the expenditure or investment of its funds; [1987, c. 807, §3 (NEW).]

E. Purchase, sell, service, pledge, invest in, hold, trade, accept as collateral or otherwise deal in, acquire or transfer, on such terms and conditions as the authority may specify, any loan, loan pass-through certificate, pledge, including any pledge of loan revenue, loan participation certificate or other loan-backed or loan-related security; [1987, c. 807, §3 (NEW).]

F. Obtain, develop or disseminate any information useful or convenient for carrying out any purpose or power of the authority. The authority may conduct hearings, hear testimony under oath, administer oaths, issue subpoenas requiring the attendance of witnesses or the production of records or other things and may issue commissions for the examination of witnesses who are outside of the State, unable to attend or are excused from attendance; [1987, c. 807, §3 (NEW).]

G. Procure insurance in aid of any of its corporate purposes; [1987, c. 807, §3 (NEW).]

H. [1999, c. 728, §14 (AMD); MRSA T. 20-A, §11417, sub-1,¶H (RP).]

I. Obtain any certification, warranty, affidavit or other representation necessary or useful for carrying out any of its powers or duties; [1987, c. 807, §3 (NEW).]

J. Employ persons, including private legal counsel and financial experts, on either a temporary or permanent basis, in order to carry out any of its powers and duties. Employees of the authority are not subject to Title 5, chapters 71 and 372, subchapter 2; [2015, c. 170, §16 (AMD); 2015, c. 170, §30 (AFF).]

K. Sue or initiate or appear in any proceeding. The authority may be sued on its written contracts or in accordance with Title 1, section 409; Title 5, chapter 375; or Title 14, chapter 741; [1987, c. 807, §3 (NEW).]

L. [2015, c. 170, §30 (AFF); 2015, c. 170, §16 (RP).]

M. [2015, c. 170, §30 (AFF); 2015, c. 170, §16 (RP).]

N. Pursuant to Title 5, chapter 375, subchapter 2, adopt any rules, including its bylaws, necessary or useful for carrying out any of its powers or duties, which are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A; [2015, c. 170, §16 (AMD); 2015, c. 170, §30 (AFF).]

O. Make, modify and carry out any agreement, including issuing any bond, necessary or useful for carrying out any of its powers, duties or purposes; and [1987, c. 807, §3 (NEW).]

[ 2015, c. 170, §16 (AMD); 2015, c. 170, §30 (AFF) .]

2. Programs. Without limiting the generality of this chapter, the authority is authorized to carry out one or more programs making financial and other assistance available to borrowers, institutions, or both, to finance costs of attendance. The authority is further authorized to issue its bonds, lend the proceeds of the bonds and exercise any other power set forth in this chapter for these purposes.

[ 1987, c. 807, §3 (NEW) .]

3. Policies. The members of the authority have the power and duty to establish and revise, from time to time, rules pertaining to participation in the program, issuing bonds and borrowing money by the authority for the program, a process for allocation and carry-forward of that portion of the state ceiling on issuance of tax-exempt bonds allocated to the authority for the program pursuant to Title 10, chapter 9 and servicing and collection of loans made pursuant to the program. In addition, the members of the authority may, by resolution of the members, determine that the authority may borrow money for the program in accordance with any such resolution. The authority, by rule, may delegate certain powers to its chief executive officer, and in such cases, the chief executive officer shall carry out such powers and duties in accordance with this chapter and the rules of the authority.

[ 2015, c. 170, §16 (AMD); 2015, c. 170, §30 (AFF) .]

4. Administration.

[ 2015, c. 170, §30 (AFF); 2015, c. 170, §16 (RP) .]

5. Loan origination. The powers of the authority set forth in subsection 1, paragraph B and in subsection 2 are limited as set forth in this subsection. The authority is authorized to originate supplemental loans.

[ 1999, c. 728, §16 (NEW) .]

6. Business plan.

[ 2015, c. 170, §30 (AFF); 2015, c. 170, §16 (RP) .]

7. Operating contracts. In carrying out its powers under this chapter, the authority may enter into loan origination, servicing and other substantial operating contracts, in compliance with its procurement policies and any applicable authority rule.

[ 2015, c. 170, §16 (AMD); 2015, c. 170, §30 (AFF) .]

SECTION HISTORY

1987, c. 807, §3 (NEW). 1989, c. 502, §A60 (AMD). 1999, c. 728, §§14-16 (AMD). 2015, c. 170, §16 (AMD). 2015, c. 170, §30 (AFF).



20-A §11418. Records confidential

1. Confidential information. Records containing any information acquired by the authority or a member, officer, employee or agent of the authority from applicants for or recipients of financial assistance provided pursuant to the program are confidential for purposes of Title 1, section 402, subsection 3, paragraph A.

[ 2015, c. 170, §17 (AMD); 2015, c. 170, §30 (AFF) .]

2. Wrongful disclosure prohibited. No member, officer, employee, agent, other representative of the authority or other person may knowingly divulge or disclose records declared confidential by this section, except that the authority may, in its discretion, make or authorize any disclosure of information of the following types or under the following circumstances:

A. Impersonal, statistical or general information; [1987, c. 807, §3 (NEW).]

B. If necessary in connection with processing any application for, obtaining or maintaining financial assistance for any person or in connection with acquiring, maintaining or disposing of property; [1987, c. 807, §3 (NEW).]

C. To a financial institution or credit reporting service; [1987, c. 807, §3 (NEW).]

D. Information necessary to comply with any federal or state law or rule or with any agreement pertaining to financial assistance; [1987, c. 807, §3 (NEW).]

E. Information to the extent the authority deems the disclosure necessary to the sale or transfer of its bonds; [1987, c. 807, §3 (NEW).]

F. If necessary to assure collection of any obligation in which it has or may have an interest; [1987, c. 807, §3 (NEW).]

G. In any litigation or proceeding in which the authority has appeared, introduction for the record of any information obtained from records declared confidential by this section; and [1987, c. 807, §3 (NEW).]

H. Pursuant to a subpoena, request for production of documents, warrant or other order by competent authority, provided that any such order appears to have first been served on the person to whom confidential information sought pertains or belongs and provided that any such order appears on its face or otherwise to have been issued or made upon lawful authority. [1987, c. 807, §3 (NEW).]

[ 1987, c. 807, §3 (NEW) .]

SECTION HISTORY

1987, c. 807, §3 (NEW). 2015, c. 170, §17 (AMD). 2015, c. 170, §30 (AFF).



20-A §11419. Conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 807, §3 (NEW). 2015, c. 170, §30 (AFF). 2015, c. 170, §18 (RP).



20-A §11420. Bonds

1. Issuance; purpose; payment; authorization; interim receipts or certificates. The authority may, at any time and from time to time, issue bonds for the purpose of making authority loans to institutions participating in the program for the purpose of providing education loans, for acquiring existing portfolios of education loans from institutions or for financing or funding education loans directly or indirectly to borrowers. The bonds of each issue must be payable from sources specified in the agreement with bondholders, including without limitation, principal and interest on loans; payments by institutions, banks, insurance companies or others pursuant to letters of credit or purchase agreements; investment earnings from funds or accounts maintained pursuant to a trust agreement or other document; insurance proceeds; loan funding deposits; proceeds of sales of education loans; proceeds of refunding bonds; and other fees, charges or revenues of the authority if so specified.

Bonds must be authorized by the authority and must:

A. Bear the date or dates, and mature at a time or times, whether as serial bonds or as term bonds, or both, determined by the authority; [1987, c. 807, §3 (NEW).]

B. Bear interest at a rate or rates determined by the authority, including, but not limited to, fixed, variable, floating or adjustable interest rates; [1987, c. 807, §3 (NEW).]

C. Be payable at a time or times, in the denominations and form, either coupon or registered or both, and carry the registration and privileges as to conversion and for the replacement of mutilated, lost or destroyed bonds as the authority may establish; [1987, c. 807, §3 (NEW).]

D. Be negotiable and be payable in lawful money of the United States at a designated place or be payable in another form of currency if the authority so designates; [1987, c. 807, §3 (NEW).]

E. Be subject to redemption in accordance with the agreement with bondholders; [1987, c. 807, §3 (NEW).]

F. Be executed by the manual or facsimile signatures of the officers or designees of the authority; [1987, c. 807, §3 (NEW).]

G. Be sold in the manner and upon the terms determined by the authority at public or private sale, with or without public bidding; [1987, c. 807, §3 (NEW).]

H. Be conclusively presumed to be fully and duly authorized and issued under the laws of the State and any person or governmental unit must be estopped from questioning their authorization, sale, issuance, execution or delivery by the authority; and [2015, c. 170, §19 (AMD); 2015, c. 170, §30 (AFF).]

I. Be deemed to be negotiable instruments issued under the laws of the State. [1987, c. 807, §3 (NEW).]

Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates, which must be exchanged for such definitive bonds.

Bonds issued under this chapter do not constitute or create any debt or debts, liability or liabilities on behalf of the State or of any political subdivision of the State, other than the authority, or a loan of the credit of the State or a pledge of the faith and credit of the State or of any such political subdivision, other than the authority, but are payable solely from the funds provided. All such bonds must contain on the face of the bonds a statement to the effect that neither the State nor any political subdivision of the State is obligated to pay the same or the interest on the bonds, except from revenues derived pursuant to one or more agreements, and that neither the faith and credit nor the taxing power of the State or of any political subdivision of the State is pledged to the payment of the principal of, premium, if any, or the interest on such bonds. The issuance of bonds under this chapter must not directly or indirectly or contingently obligate the State or any political subdivision of the State to levy or to pledge any form of taxation whatever or to make any appropriation for their payment. Nothing in this section contained may prevent nor be construed to prevent the authority from pledging its full faith and credit or the full faith and credit of an institution to the payment of bonds or issue of bonds authorized pursuant to this chapter.

[ 2015, c. 170, §19 (AMD); 2015, c. 170, §30 (AFF) .]

2. Provisions in bond resolution or other document. Any bond resolution or other document may contain provisions, which must be a part of the contract with the holders of the bonds to be authorized under this chapter, as to:

A. Pledging or assigning the revenues derived from authority loans, education loans or other sources with respect to which the bonds are to be issued; [1987, c. 807, §3 (NEW).]

B. The fees and other charges to be collected and the sums to be raised in each year, and the use, investment and disposition of such sums; [1987, c. 807, §3 (NEW).]

C. The setting aside of loan funding deposits, debt service reserves, capitalized interest accounts, cost of issuance accounts and sinking funds, and the regulation, investment and disposition; [1987, c. 807, §3 (NEW).]

D. Limitations on the use of proceeds of loans; [1987, c. 807, §3 (NEW).]

E. Limitations on the purpose to which or the investments in which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied; [1987, c. 807, §3 (NEW).]

F. Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to, other bonds; [1987, c. 807, §3 (NEW).]

G. The refunding or refinancing of outstanding bonds; [1987, c. 807, §3 (NEW).]

H. The procedure, if any, by which the terms of any contract with bondholders may be altered or amended and the amount of bonds the holders of which must consent thereto, and the manner in which consent must be given; [2015, c. 170, §19 (AMD); 2015, c. 170, §30 (AFF).]

I. Defining the acts or omissions that constitute a default in the duties of the authority to holders of its obligations and providing the rights or remedies of such holders in the event of a default; [2015, c. 170, §19 (AMD); 2015, c. 170, §30 (AFF).]

J. Providing for guarantees, pledges of endowments, letters of credit, property or other security, or insurance for the benefit of the holders of the bonds; and [1987, c. 807, §3 (NEW).]

K. Any other matter relating to the bonds that the authority determines appropriate. [2015, c. 170, §19 (AMD); 2015, c. 170, §30 (AFF).]

[ 2015, c. 170, §19 (AMD); 2015, c. 170, §30 (AFF) .]

3. Liability. No member or employee of the authority nor any person executing the bonds issued under this chapter may be liable personally on the bonds or subject to any personal liability by reason of the issuance of the bonds.

[ 2015, c. 170, §19 (AMD); 2015, c. 170, §30 (AFF) .]

4. Purchasing, refunding or refinancing by authority. The authority may purchase its bonds issued under this chapter out of any available funds and may hold, pledge, cancel or resell the bonds subject to and in accordance with agreements with bondholders.

The authority may refund or refinance any of its bonds issued under this chapter.

[ 2015, c. 170, §19 (AMD); 2015, c. 170, §30 (AFF) .]

5. Security for series or issue of bonds. The authority may pledge the repayments of authority loans as security for a series or issue of bonds issued under this chapter. Notwithstanding any other provision contained in this chapter, the authority may commingle and pledge as security for a series or issue of such bonds, with the consent of all of the institutions that are participating in the series or issue; the education loan series portfolios and some or all future education loan series portfolios of the institutions; and the loan funding deposits of the institutions if education loan series portfolios and other security and money set aside in any fund or funds pledged for any series or issue of such bonds are held for the sole benefit of the series or issue separate and apart from education loan series portfolios and other security and money pledged for any other series or issue of such bonds of the authority.

[ 2015, c. 170, §19 (AMD); 2015, c. 170, §30 (AFF) .]

The authority may provide for transfer of registration of its registered bonds issued under this chapter by book entry on the records of the entity designated for that purpose and may enter into any agreement it considers necessary to accomplish these purposes. [2015, c. 170, §19 (AMD); 2015, c. 170, §30 (AFF).]

SECTION HISTORY

1987, c. 807, §3 (NEW). 2015, c. 170, §19 (AMD). 2015, c. 170, §30 (AFF).



20-A §11421. Refunding bonds

The authority may provide for issuance of refunding bonds of the authority to refund any outstanding bonds issued under this chapter, including the payment of any redemption premium and any interest accrued or to accrue to the date of redemption. The authority may provide for the issuance of bonds of the authority for the combined purpose of refunding any outstanding bonds, including refunding bonds issued under this chapter. The issuance of the bonds, the maturities and other details, the rights and remedies of the holders and the rights, powers, privileges, duties and obligations of the authority are governed by the provisions of this chapter insofar as they are applicable. [2015, c. 170, §20 (AMD); 2015, c. 170, §30 (AFF).]

SECTION HISTORY

1987, c. 807, §3 (NEW). 2015, c. 170, §20 (AMD). 2015, c. 170, §30 (AFF).



20-A §11422. Loan transactions

In furtherance of the purposes of this chapter, the authority may purchase, sell, service, pledge, invest in, hold, trade, accept as collateral or otherwise deal in, acquire or transfer, all on such terms and conditions as the authority may specify, any loan, loan pass-through certificate, pledge, including any pledge of loan revenue, loan participation certificate or other loan-backed or loan-related security. Any such transaction may be conducted by public or private offering, with or without public bidding. In connection with such purchase or sale of a loan or of a beneficial interest or participation in a loan, the authority may enter into one or more agreements providing for the custody, control and administration of the loan. Any such agreement may provide that the authority, a financial institution or other person shall act as trustor, trustee or custodian under the agreement. Any such agreement may provide that, with respect to loans governed by the agreement, title to a loan, or to a beneficial interest or participation in a loan, must be deemed to have been transferred on terms and to the extent specified in that agreement and that the effect of a sale of a beneficial interest or participation in a loan is the same as a sale of a loan. In furtherance of the purposes of this chapter, the authority may also issue or cause to be issued certificates or other instruments evidencing the holder's fractional interest in a pool of loans, which interest may be undivided or limited to one or more specific loans. Whether or not the certificates or instruments are of such form or character as to be negotiable instruments under Title 11, Article 8, the certificates or instruments must be and are made negotiable instruments within the meaning of and for all purposes of Title 11, Article 8, subject only to such registration requirements as the authority may establish. [2015, c. 170, §20 (AMD); 2015, c. 170, §30 (AFF).]

SECTION HISTORY

1987, c. 807, §3 (NEW). 2015, c. 170, §20 (AMD). 2015, c. 170, §30 (AFF).



20-A §11423. Trust agreement; pledge

1. Trust agreement. Any bonds issued under this chapter may be secured by a trust agreement by and between any or all of the following: The authority, a participating institution and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the State.

[ 1987, c. 807, §3 (NEW) .]

2. Pledge. Any trust agreement entered into pursuant to a bond issue under this chapter may pledge or assign any revenues to be received by the authority or proceeds or benefits of any contract and may serve to convey or mortgage or otherwise secure any property or property rights, contain provisions for protecting and enforcing the rights and remedies of bondholders, restrict the individual right of action by bondholders and contain such other provisions as the authority deems appropriate, including the right to the appointment of a receiver and the right to the issuance of an order of specific performance by a court of competent jurisdiction.

[ 2015, c. 170, §21 (AMD); 2015, c. 170, §30 (AFF) .]

3. Education loan program. Any expense incurred in carrying out the trust agreement entered into pursuant to a bond issue under this chapter may be treated as a part of the cost of the operation of an education loan program.

[ 2015, c. 170, §21 (AMD); 2015, c. 170, §30 (AFF) .]

4. Valid and binding. A pledge by the authority of revenues as security for an issue of bonds issued under this chapter is valid and binding from the time when the pledge is made.

The revenues pledged are immediately subject to the lien of the pledge without any physical delivery, recording of any instrument or further act and the lien of any pledge is valid and binding against any person having any claim of any kind in tort, contract or otherwise against the authority or any participating institution or borrower, irrespective of whether the person has notice.

No bond resolution, trust agreement or financing statement, continuation statement or other instrument adopted or entered into by the authority under this chapter need be filed or recorded in any public record other than the records of the authority in order to perfect the lien against 3rd persons, regardless of any contrary provision of law.

[ 2015, c. 170, §21 (AMD); 2015, c. 170, §30 (AFF) .]

5. Trust funds. All money received by or on behalf of the authority under this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter.

Any officer with whom, or any bank or trust company with which, that money is deposited shall act as trustee of the money and shall hold and apply it for the purposes provided in the chapter and any applicable bond resolution or trust agreement.

[ 1987, c. 807, §3 (NEW) .]

SECTION HISTORY

1987, c. 807, §3 (NEW). 2015, c. 170, §21 (AMD). 2015, c. 170, §30 (AFF).



20-A §11424. Capital reserve funds; obligation of the State

1. Capital reserve fund. In connection with bonds issued under this chapter, the authority may create and establish one or more capital reserve funds and may pay into any such capital reserve fund any money appropriated and made available by the State for the purposes of any such fund, any proceeds of the sale by the authority of bonds to the extent determined by the authority and any other money available to the authority.

[ 2015, c. 170, §22 (AMD); 2015, c. 170, §30 (AFF) .]

2. Application. Money held in any capital reserve fund created in connection with bonds issued under this chapter, except as provided in this section, must be used solely with respect to bonds, repayment of which is secured by any such fund and solely for the payment of principal of bonds, the purchase or redemption of those bonds, including any fees or premiums and the payment of interest on those bonds. In addition, if the authority obtains a letter of credit, insurance contract, surety bond or similar financial undertaking to establish and fund a capital reserve fund under this section, money in that capital reserve fund may be used to pay, as and when due, all reimbursement obligations of the authority established in connection with that letter of credit, insurance contract, surety bond or similar financial undertaking, including, but not limited to, all fees, expenses, indemnities and commissions. Money in excess of the reserve requirement set forth in subsection 3 may be transferred to other funds and accounts of the authority.

[ 2015, c. 170, §23 (AMD); 2015, c. 170, §30 (AFF) .]

3. Reserve requirement. The authority may provide that money in any such fund shall not be withdrawn at any time in such amount as would reduce the amount of any such fund to less than the maximum amount of principal and interest becoming due by reason of maturity or a required sinking fund payment in the next succeeding 12-month period within which any such maturity occurs or any such payment is required, the amount being referred to as the "capital reserve requirement," except for the purpose of paying the amount due at any such maturity or the sinking fund payment with respect to bonds, repayment of which is secured by any such fund.

[ 1987, c. 807, §3 (NEW) .]

4. Issuance limit. The authority may provide that it will not issue bonds under this chapter if the capital reserve requirement with respect to bonds outstanding and then to be issued and secured by any such fund will exceed the amount of any such fund at the time of issuance, unless the authority, at the time of issuance of the bonds, deposits in any such fund from proceeds of the bonds to be issued, or from other sources, an amount that, together with the amount then in any such fund, will not be less than the capital reserve requirement.

[ 2015, c. 170, §24 (AMD); 2015, c. 170, §30 (AFF) .]

5. Appropriation. On or before December 1st, annually, the authority shall certify to the Governor the amount, if any, necessary to restore the amount in any capital reserve fund, to which this subsection is stated in the trust agreement or other document to apply, to the capital reserve requirement. The Governor shall pay directly from the Contingent Account to any such fund as much of the amount as is available in the Contingent Account and shall transmit directly to the Legislature that certification and a statement of the amount, if any, remaining to be paid and the amount certified shall be appropriated and paid to the authority during the current state fiscal year.

[ 1987, c. 807, §3 (NEW) .]

6. Bonds outstanding. The authority may not have at any one time outstanding bonds to which subsection 5 is stated in the trust agreement or other document to apply in principal amount exceeding $225,000,000. The amount of bonds issued to refund bonds previously issued may not be taken into account in determining the principal amount of the bonds outstanding, as long as the proceeds of the refunding bonds are applied as promptly as possible to the refunding of the previously issued bonds. In computing the total amount of bonds of the authority that may at any time be outstanding for any purpose, the amount of the outstanding bonds that have been issued as capital appreciation bonds or as similar instruments must be valued as of any date of calculation at their current accreted value rather than their face value.

[ 2011, c. 401, §2 (AMD) .]

SECTION HISTORY

1987, c. 807, §3 (NEW). 2009, c. 40, §§1-3 (AMD). 2011, c. 401, §§1, 2 (AMD). 2015, c. 170, §§22-24 (AMD). 2015, c. 170, §30 (AFF).



20-A §11425. Enforcement of rights and duties

Except to the extent that the rights are restricted by any applicable bond resolution or trust or other agreement, any holder of bonds issued under this chapter or a trustee under a trust agreement entered into under this chapter may, by any suitable form of legal proceedings, protect and enforce any rights granted under the laws of the State or by any applicable bond resolution or trust or other agreement. [1987, c. 807, §3 (NEW).]

SECTION HISTORY

1987, c. 807, §3 (NEW).



20-A §11426. Bonds as legal investments

Bonds issued by the authority under this chapter are hereby made securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies and associations and other persons carrying on an insurance business, trust companies, banks, bankers, banking associations, savings banks and savings associations, including savings and loan associations, financial institutions, credit unions, building and loan associations, investment companies, executors, administrators, trustees and other fiduciaries, pension, profit-sharing, retirement funds and other persons carrying on a banking business and all other persons whatsoever, may properly and legally invest funds, including capital in their control or belonging to them. These bonds are hereby made securities which may properly and legally be deposited with and received by any state, municipal or public officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law. [1987, c. 807, §3 (NEW).]

SECTION HISTORY

1987, c. 807, §3 (NEW).



20-A §11427. Accounts and reports

The authority shall keep full and accurate accounts of its activities and operations under this chapter and shall, within 120 days after the end of each of its fiscal years, make and deliver a report to the Governor, the Speaker of the House, the President of the Senate and the joint standing committee of the Legislature having jurisdiction over education. The report must cover the preceding fiscal year and must include a complete operating and financial statement for that year and a breakdown showing the geographic distribution and distribution between institutions of higher learning of its student loans among residents of this State. The report must demonstrate that all revenues, including reserves, that are acquired with proceeds of tax-exempt bonds issued under this chapter using a portion of the state ceiling on private activity bonds, are being used in a manner consistent with the public purpose for which the bonds are issued. The authority shall cause an audit of its books and accounts related to its operations under this chapter to be made at least once each year by independent certified public accountants. The audit may be combined with audits of other activities of the authority. The cost of the audit may be paid by the authority from funds available to it pursuant to this chapter. [2015, c. 170, §25 (AMD); 2015, c. 170, §30 (AFF).]

SECTION HISTORY

1987, c. 807, §3 (NEW). 1999, c. 728, §17 (AMD). 2015, c. 170, §25 (AMD). 2015, c. 170, §30 (AFF).



20-A §11428. Chapter additional and supplemental

1. In general. This chapter provides a complete, additional and alternative method for carrying out the functions authorized and shall be regarded as supplemental and additional to, and the limitations imposed by this chapter do not limit or otherwise affect powers or rights conferred by other laws and the issuance of bonds and refunding bonds under this chapter need not comply with the requirements of any other law applicable to the issuance of bonds.

[ 1987, c. 807, §3 (NEW) .]

2. Institutions of higher education. Notwithstanding any other provision of law or charter, institutions of higher education may borrow money from the authority, make education loans and take all other actions necessary or convenient to consummate the transactions contemplated under this chapter. The authority may establish, contract for, charge and collect any amount or rate of interest or compensation with respect to authority loans and participating institutions of higher education may contract for, charge and collect any amount or rate of interest or compensation with respect to education loans. Neither the authority nor any institution of higher education participating in a loan program under this chapter may be subject to any licensing provisions relating to financial institutions or any credit regulations of the State.

[ 1987, c. 807, §3 (NEW) .]

SECTION HISTORY

1987, c. 807, §3 (NEW).



20-A §11429. Tax exemption

The exercise of the powers granted by this chapter must be in all respects for the benefit of the people of the State, for the increase of their commerce, welfare and prosperity and for the improvement of their health and living conditions and constitutes the performance of an essential governmental function. Neither the authority nor any of its agents may be required to pay any taxes or assessments upon or in respect of education loans or any property acquired, used by the authority or any of its agents or under the jurisdiction, control, possession or supervision of, or upon the activities of, the authority or any of its agents in the operation of any program under this chapter, or upon income or other revenues received and any bonds issued under this chapter, the transfer and the income from the bonds, including any profit made on the sale of the bonds, as well as the income and property of the authority derived under this chapter, are at all times exempt from taxation of every kind by the State and by the municipalities and all other political subdivisions of the State. [2015, c. 170, §26 (AMD); 2015, c. 170, §30 (AFF).]

SECTION HISTORY

1987, c. 807, §3 (NEW). 2015, c. 170, §26 (AMD). 2015, c. 170, §30 (AFF).



20-A §11430. Taxable bond option

With respect to all or any portion of any issue of any bonds or any series of bonds which the authority may issue in accordance with the limitations and restrictions of this chapter, the authority may covenant, elect and consent that the interest on the bonds shall be includable, under the code or any subsequent corresponding internal revenue law of the United States, in the gross income of the holders of the bonds to the same extent and in the same manner that the interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders under the code or any subsequent law. Bonds issued pursuant to this section shall not be subject to any limitations or restrictions of any law which may limit the authority's power to issue those bonds. The foregoing grant of power shall not be construed as limiting the inherent power of the State or its agencies under any other provision of law to issue debt, the interest on which is includable in the gross income of the holders under the code or any subsequent law. [1987, c. 807, §3 (NEW).]

SECTION HISTORY

1987, c. 807, §3 (NEW).



20-A §11431. Agreement of the State

The State hereby pledges to and agrees with the holders of any bonds issued under this chapter and with those parties who may enter into any contract with the authority pursuant to this chapter that the State will not limit, alter, restrict or impair the rights vested in the authority and the participating institutions under this chapter until the bonds, together with interest, including interest on any unpaid installment of interest and all costs and expenses in connection with any actions or proceedings by or on behalf of the bondholders, are fully met and discharged and such contracts are fully performed on the part of the authority. Nothing in this chapter precludes that limitation or alteration if and when adequate provision is made by law for the protection of the holders of bonds of the authority issued under this chapter or those entering into contracts with the authority pursuant to this chapter. The authority is authorized to include this pledge and undertaking for the State in those bonds or contracts. [2015, c. 170, §26 (AMD); 2015, c. 170, §30 (AFF).]

SECTION HISTORY

1987, c. 807, §3 (NEW). 2015, c. 170, §26 (AMD). 2015, c. 170, §30 (AFF).



20-A §11432. Termination of existence of authority

A law terminating the existence of the authority may not take effect as long as any bonds of the authority issued under this chapter are outstanding and unpaid without adequate provision for payment having been made. [2015, c. 170, §26 (AMD); 2015, c. 170, §30 (AFF).]

SECTION HISTORY

1987, c. 807, §3 (NEW). 2015, c. 170, §26 (AMD). 2015, c. 170, §30 (AFF).



20-A §11433. Chapter cumulative; no notice required

Neither this chapter nor anything contained in this chapter may be construed as a restriction or limitation upon any powers that the authority might otherwise have under any laws of this State and this chapter is cumulative of any such powers. Neither the making of contracts nor the issuance of bonds pursuant to this chapter need comply with the requirements of any other state law applicable to the making of contracts, the issuance of bonds or the construction, acquisition or management of any project undertaken pursuant to this chapter. No proceedings, notice or approval is required for the issuance of any bonds or any instrument as security therefor under this chapter, except as is provided in this chapter or in the code, if applicable. [2015, c. 170, §26 (AMD); 2015, c. 170, §30 (AFF).]

SECTION HISTORY

1987, c. 807, §3 (NEW). 2015, c. 170, §26 (AMD). 2015, c. 170, §30 (AFF).



20-A §11434. Chapter liberally construed

This chapter being necessary for the welfare of the State and its inhabitants must be liberally construed so as to effect its purposes. [2015, c. 170, §26 (AMD); 2015, c. 170, §30 (AFF).]

SECTION HISTORY

1987, c. 807, §3 (NEW). 2015, c. 170, §26 (AMD). 2015, c. 170, §30 (AFF).



20-A §11435. Review of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 807, §3 (NEW). 2005, c. 397, §B4 (AMD). 2015, c. 170, §30 (AFF). 2015, c. 170, §27 (RP).






Chapter 417-B: SUPPLEMENTAL LOAN PROGRAM

20-A §11441. Program established

There is established the Student Financial Aid Supplemental Loan Program to provide assistance to students or the families of students who are residents of this State attending institutions of higher education within or outside of this State and to students attending institutions of higher education within this State and their families. The assistance provided by this chapter is intended to supplement federal guaranteed higher education loan programs, other student loan programs, grant programs, scholarship programs, programs assisting institutions of higher education and other means of assisting students and families of students. [1991, c. 603, §6 (NEW).]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11442. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 603, §6 (NEW).]

1. Authority. "Authority" means the Finance Authority of Maine established in Title 10, section 961 and its successors or assigns.

[ 1991, c. 603, §6 (NEW) .]

2. Authority loans. "Authority loans" means loans by the authority to institutions of higher education, students or other persons for the purpose of funding, financing or acquiring education loans.

[ 1991, c. 603, §6 (NEW) .]

3. Bonds. "Bonds" includes bonds, notes, refunding bonds, commercial paper, pass-through instruments or any other evidences of obligations of the authority issued under this chapter.

[ 1991, c. 603, §6 (NEW) .]

4. Borrower. "Borrower" means a student who has received an education loan or any parent who has received or agreed to repay an education loan.

[ 1991, c. 603, §6 (NEW) .]

5. Code. "Code" means the United States Internal Revenue Code of 1986, as amended.

[ 1991, c. 603, §6 (NEW) .]

6. Cost of attendance. "Cost of attendance" means the tuition and fees applicable to a student, together with an estimate of other expenses reasonably related to cost of attendance at an institution, including, without limitation, the cost of room and board, transportation, books and supplies.

[ 1991, c. 603, §6 (NEW) .]

7. Default insurance. "Default insurance" means insurance that insures authority loans or bonds against default.

[ 1991, c. 603, §6 (NEW) .]

8. Default reserve fund. "Default reserve fund" means a fund established by the authority for the purpose of securing authority loans or bonds.

[ 1991, c. 603, §6 (NEW) .]

9. Education loan. "Education loan" means a loan made by the authority or by or on behalf of an institution to a student or to parents of a student, or both, in amounts not in excess of the maximum amounts specified by the authority to finance a part or all of the student's cost of attendance at an institution. An education loan is an authority loan.

[ 1991, c. 603, §6 (NEW) .]

10. Education loan series portfolio. "Education loan series portfolio" means all education loans made by a specific institution that are funded from or acquired by the proceeds of an authority loan to the institution of higher education out of the proceeds of a related specific bond issue through the authority.

[ 1991, c. 603, §6 (NEW) .]

11. Institution. "Institution" or "institution of higher education" means any public or private nonprofit educational institution within the State, any public or private nonprofit educational institution outside of the State attended by residents of the State, any proprietary educational institution within the State for which loan guarantee services are readily and conveniently available to the authority or any proprietary educational institution outside of the State attended by residents of the State and for which loan guarantee services are readily and conveniently available to the authority, that:

A. Provides a program of education beyond the high school level; [1991, c. 603, §6 (NEW).]

B. Awards an associate, baccalaureate or advanced degree; and [1991, c. 603, §6 (NEW).]

C. Meets the other conditions established by rules of the authority. [1991, c. 603, §6 (NEW).]

[ 1991, c. 603, §6 (NEW) .]

12. Loan funding deposit. "Loan funding deposit" means money or other property deposited by an institution with the authority or a trustee or custodian, in amounts the authority determines necessary as a condition for an institution's participation in the authority's programs to:

A. Provide security for bonds; [1991, c. 603, §6 (NEW).]

B. Fund a default reserve fund; [1991, c. 603, §6 (NEW).]

C. Acquire default insurance; or [1991, c. 603, §6 (NEW).]

D. Defray costs of the authority. [1991, c. 603, §6 (NEW).]

[ 1991, c. 603, §6 (NEW) .]

13. Parent. "Parent" means any parent or guardian of a student at an institution of higher education.

[ 1991, c. 603, §6 (NEW) .]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11443. Supplemental loans

1. Programs. The authority is authorized to carry out one or more programs making financial and other assistance available to borrowers or institutions to finance the cost of attendance. The authority is further authorized to issue bonds, lend the proceeds of the bonds and exercise any other power set forth in this chapter for these purposes.

[ 1991, c. 603, §6 (NEW) .]

2. Policies. The authority shall establish rules pertaining to participation in the Student Financial Aid Supplemental Loan Program, issuing bonds and borrowing money by the authority, a process for allocation and carry-forward of that portion of the state ceiling on issuance of tax exempt bonds allocated to the authority pursuant to Title 10, chapter 9, servicing and collection of loans made pursuant to programs of the authority and other policies governing the operation of the authority.

[ 1991, c. 603, §6 (NEW) .]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11444. Records confidential

1. Confidential information. Records containing any information acquired by the authority or a member, employee or agent of the authority from applicants for or recipients of financial assistance provided by the Student Financial Aid Supplemental Loan Program are confidential for purposes of Title 1, section 402, subsection 3, paragraph A.

[ 1991, c. 603, §6 (NEW) .]

2. Wrongful disclosure prohibited. No member, employee, agent, other representative of the authority or other person may knowingly divulge or disclose records declared confidential by this section, except that the authority may, in its discretion, make or authorize any disclosure of information of the following types or under the following circumstances:

A. Impersonal, statistical or general information; [1991, c. 603, §6 (NEW).]

B. If necessary in connection with processing any application for, obtaining or maintaining financial assistance for any person or in connection with acquiring, maintaining or disposing of property; [1991, c. 603, §6 (NEW).]

C. To a financial institution or credit reporting service; [1991, c. 603, §6 (NEW).]

D. Information necessary to comply with any federal or state law or rule or with any agreement pertaining to financial assistance; [1991, c. 603, §6 (NEW).]

E. Information to the extent the authority determines the disclosure necessary to the sale or transfer of its bonds; [1991, c. 603, §6 (NEW).]

F. If necessary to ensure collection of any obligation in which it has or may have an interest; [1991, c. 603, §6 (NEW).]

G. In any litigation or proceeding in which the authority has appeared, introduction for the record of any information obtained from records declared confidential by this section; and [1991, c. 603, §6 (NEW).]

H. Pursuant to a subpoena, request for production of documents, warrant or other order by competent authority, provided that any such order appears to have first been served on the person to whom confidential information sought pertains or belongs and provided that any such order appears on its face or otherwise to have been issued or made upon lawful authority. [1991, c. 603, §6 (NEW).]

[ 1991, c. 603, §6 (NEW) .]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11445. Bonds

1. Issuance; purpose; payment; authorization; interim receipts or certificates. The authority may issue bonds without limitation for the purpose of making authority loans to institutions participating in a program of the authority for the purpose of providing education loans, for acquiring existing portfolios of education loans from institutions or for financing or funding education loans directly or indirectly to borrowers. The bonds of each issue must be payable from sources specified in the agreement with bondholders, including without limitation, principal and interest on loans; payments by institutions, banks, insurance companies or others pursuant to letters of credit or purchase agreements; investment earnings from funds or accounts maintained pursuant to a trust agreement or other document; insurance proceeds; loan funding deposits; proceeds of sales of education loans; proceeds of refunding bonds; and other fees, charges or revenues of the authority.

Bonds must be authorized by the authority and must:

A. Bear the date or dates, and mature at a time or times, whether as serial bonds or as term bonds, or both, determined by the authority; [1991, c. 603, §6 (NEW).]

B. Bear interest at a rate or rates determined by the authority, including, but not limited to, fixed, variable, floating or adjustable interest rates; [1991, c. 603, §6 (NEW).]

C. Be payable at a time or times, in the denominations and form, either coupon or registered or both, and carry the registration and privileges as to conversion and for the replacement of mutilated, lost or destroyed bonds as the authority may establish; [1991, c. 603, §6 (NEW).]

D. Be negotiable and payable in lawful money of the United States at a designated place or be payable in another form of currency if the authority so designates; [1991, c. 603, §6 (NEW).]

E. Be subject to redemption in accordance with the agreement with bondholders; [1991, c. 603, §6 (NEW).]

F. Be executed by the manual or facsimile signatures of the officers or designees of the authority; [1991, c. 603, §6 (NEW).]

G. Be sold in the manner and upon the terms determined by the authority at public or private sale, with or without public bidding; [1991, c. 603, §6 (NEW).]

H. Be conclusively presumed to be fully and duly authorized and issued under the laws of the State and any person or governmental unit is estopped from questioning their authorization, sale, issuance, execution or delivery by the authority; and [1991, c. 603, §6 (NEW).]

I. Be considered to be negotiable instruments issued under the laws of the State. [1991, c. 603, §6 (NEW).]

Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates that must be exchanged for such definitive bonds.

Bonds issued under this chapter do not constitute or create any debt or debts, liability or liabilities on behalf of the State or of any political subdivision of the State other than the authority, or a loan of the credit of the State or a pledge of the faith and credit of the State or of any such political subdivision other than the authority, but are payable solely from the funds provided. All the bonds must contain on the face of the bonds a statement to the effect that neither the State nor any political subdivision of the State is obligated to pay the same or the interest on the bonds, except from revenues derived pursuant to one or more agreements and that neither the faith and credit nor the taxing power of the State or of any political subdivision of the State is pledged to the payment of the principal of, premium, if any, or the interest on such bonds. The issuance of bonds under this chapter does not directly or indirectly or contingently obligate the State or any political subdivision of the State to levy or to pledge any form of taxation whatever or to make any appropriation for their payment. Nothing contained in this section may prevent or be construed to prevent the authority from pledging its full faith and credit or the full faith and credit of an institution to the payment of bonds or issue of bonds authorized pursuant to this chapter.

[ 1991, c. 603, §6 (NEW) .]

2. Provisions in bond resolution or other document. Any bond resolution or other document may contain provisions, which are a part of the contract with the holders of the bonds to be authorized, as to:

A. Pledging or assigning the revenues derived from authority loans, education loans or other sources with respect to which the bonds are issued; [1991, c. 603, §6 (NEW).]

B. The fees and other charges collected and the sums raised in each year, and the use, investment and disposition of such sums; [1991, c. 603, §6 (NEW).]

C. The setting aside of loan funding deposits, debt service reserves, capitalized interest accounts, cost of issuance accounts and sinking funds, and their regulation, investment and disposition; [1991, c. 603, §6 (NEW).]

D. Limitations on the use of proceeds of loans; [1991, c. 603, §6 (NEW).]

E. Limitations on the purpose to which or on the investments in which the proceeds of sale of any issue of bonds then or thereafter issued may be applied; [1991, c. 603, §6 (NEW).]

F. Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to, other bonds; [1991, c. 603, §6 (NEW).]

G. The refunding or refinancing of outstanding bonds; [1991, c. 603, §6 (NEW).]

H. The procedure, if any, by which the terms of any contract with bondholders may be altered or amended and the amount of bonds the holders of which must consent thereto, and the manner in which consent is given; [1991, c. 603, §6 (NEW).]

I. Defining the acts or omissions that constitute a default in the duties of the authority to holders of its obligations and providing the rights or remedies of such holders in the event of a default; [1991, c. 603, §6 (NEW).]

J. Providing for guarantees, pledges of endowments, letters of credit, property or other security, or insurance for the benefit of the holders of the bonds; and [1991, c. 603, §6 (NEW).]

K. Any other matter relating to the bonds that the authority determines appropriate. [1991, c. 603, §6 (NEW).]

[ 1991, c. 603, §6 (NEW) .]

3. Liability. No member or employee of the authority nor any person executing the bonds may be liable personally on the bonds or subject to any personal liability by reason of the issuance of the bonds.

[ 1991, c. 603, §6 (NEW) .]

4. Purchasing, refunding or refinancing by authority. The authority may purchase its bonds out of any available funds and may hold, pledge, cancel or resell the bonds subject to and in accordance with agreements with bondholders. The authority may refund or refinance any of its bonds.

[ 1991, c. 603, §6 (NEW) .]

5. Security for series or issue of bonds. The authority may pledge the repayments of authority loans as security for a series or issue of bonds. Notwithstanding any other provision of this chapter, the authority may commingle and pledge as security for a series or issue of bonds, with the consent of all of the institutions that are participating in the series or issue, the education loan series portfolios and some or all future education loan series portfolios of the institutions and the loan funding deposits of the institutions, if education loan series portfolios and other security and money set aside in any fund or funds pledged for any series or issue of bonds are held for the sole benefit of the series or issue separate and apart from education loan series portfolios, and other security and money pledged for any other series or issue of bonds of the authority.

[ 1991, c. 603, §6 (NEW) .]

The authority may provide for transfer of registration of its registered bonds by book entry on the records of the entity designated for that purpose and may enter into any agreement that it considers necessary to accomplish these purposes. [1991, c. 603, §6 (NEW).]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11446. Refunding bonds

The authority may provide for issuance of refunding bonds of the authority to refund any outstanding bonds issued under this chapter, including the payment of any redemption premium and any interest accrued or to accrue to the date of redemption, and, if considered advisable by the authority, for any other purpose of the authority. The authority may provide for the issuance of bonds of the authority for the combined purpose of refunding any outstanding bonds, including refunding bonds issued under this chapter. The issuance of the bonds, the maturities and other details, the rights and remedies of the holders and the rights, powers, privileges, duties and obligations of the authority are governed by the provisions of this chapter insofar as they are applicable. [1991, c. 603, §6 (NEW).]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11447. Loan transactions

The authority may purchase, sell, service, pledge, invest in, hold, trade, accept as collateral or otherwise deal in, acquire or transfer, all on such terms and conditions as the authority may specify, any loan, loan pass-through certificate, pledge, including any pledge of loan revenue, loan participation certificate or other loan-backed or loan-related security. Any such transaction may be conducted by public or private offering, with or without public bidding. In connection with the purchase or sale of a loan or of a beneficial interest or participation in a loan, the authority may enter into one or more agreements providing for the custody, control and administration of the loan. Any such agreement may provide that the authority, a financial institution or other person act as trustor, trustee or custodian under the agreement. Any such agreement may provide that, with respect to loans governed by the agreement, title to a loan, or to a beneficial interest or participation in a loan, is deemed to have been transferred on terms and to the extent specified in that agreement and that the effect of a sale of a beneficial interest or participation in a loan is the same as a sale of a loan. The authority may issue or cause to be issued certificates or other instruments evidencing the holder's fractional interest in a pool of loans, which interest may be undivided or limited to one or more specific loans. Whether or not the certificates or instruments are of such form or character as to be negotiable instruments under Title 11, Article 8, the certificates or instruments are made negotiable instruments within the meaning of and for all purposes of Title 11, Article 8, subject only to such registration requirements as the authority may establish. [1991, c. 603, §6 (NEW).]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11448. Trust agreement; pledge

1. Trust agreement. Any bonds issued under this chapter may be secured by a trust agreement by and between any or all of the following: the authority, a participating institution and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the State.

[ 1991, c. 603, §6 (NEW) .]

2. Pledge. Any trust agreement may pledge or assign any revenues to be received by the authority or proceeds or benefits of any contract, may serve to convey or mortgage or otherwise secure any property or property rights, may contain provisions for protecting and enforcing the rights and remedies of bondholders, may restrict the individual right of action by bondholders and may contain such other provisions as the authority determines appropriate, including the right to the appointment of a receiver and the right to the issuance of an order of specific performance by a court of competent jurisdiction.

[ 1991, c. 603, §6 (NEW) .]

3. Education loan program. Any expense incurred in carrying out the trust agreement may be treated as a part of the cost of the operation of an education loan program.

[ 1991, c. 603, §6 (NEW) .]

4. Valid and binding. A pledge by the authority of revenues as security for an issue of bonds is valid and binding from the time when the pledge is made.

The revenues pledged are immediately subject to the lien of the pledge without any physical delivery, recording of any instrument or further act and the lien of any pledge is valid and binding against any person having any claim of any kind in tort, contract or otherwise against the authority or any participating institution or borrower, irrespective of whether the person has notice.

No bond resolution, trust agreement or financing statement, continuation statement or other instrument adopted or entered into by the authority need be filed or recorded in any public record other than the records of the authority in order to perfect the lien against 3rd persons, regardless of any contrary provision of law.

[ 1991, c. 603, §6 (NEW) .]

5. Trust funds. All money received by or on behalf of the authority under this chapter, whether as proceeds from the sale of bonds or as revenues, is deemed to be trust funds to be held and applied solely as provided in this chapter.

Any officer with whom, or any bank or trust company with which, that money is deposited shall act as trustee of the money and shall hold and apply it for the purposes provided in the chapter and any applicable bond resolution or trust agreement.

[ 1991, c. 603, §6 (NEW) .]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11449. Capital reserve funds; obligation of the State

1. Capital reserve fund. The authority may create and establish one or more capital reserve funds and may pay into any capital reserve fund any money appropriated and made available by the State for the purposes of any such fund, any proceeds of the sale by the authority of bonds to the extent determined by the authority and any other money available to the authority.

[ 1991, c. 603, §6 (NEW) .]

2. Application. Money held in any capital reserve fund, except as provided in this section, must be used solely with respect to bonds repayment of which is secured by any such fund and solely for the payment of principal of bonds, the purchase or redemption of those bonds, including any fees or premiums, and the payment of interest on those bonds. Money in excess of the reserve requirement set forth in subsection 3 may be transferred to other funds and accounts of the authority.

[ 1991, c. 603, §6 (NEW) .]

3. Reserve requirement. The authority may provide that money in any capital reserve fund may not be withdrawn at any time in such amount as would reduce the amount of any fund to less than the maximum amount of principal and interest becoming due by reason of maturity or a required sinking fund payment in the next succeeding 12-month period within which any such maturity occurs or any such payment is required, the amount being referred to as the "capital reserve requirement," except for the purpose of paying the amount due at any such maturity or the sinking fund payment with respect to bonds, repayment of which is secured by any such fund.

[ 1991, c. 603, §6 (NEW) .]

4. Issuance limit. The authority may provide that it may not issue bonds if the capital reserve requirement described in subsection 3 with respect to bonds outstanding and then to be issued and secured by any capital reserve fund will exceed the amount of any such fund at the time of issuance, unless the authority, at the time of issuance of the bonds, deposits in any such fund from proceeds of the bonds to be issued, or from other sources, an amount which, together with the amount then in any such fund, is not less than the capital reserve requirement.

[ 1991, c. 603, §6 (NEW) .]

5. Appropriation. On or before December 1st, annually, the authority shall certify to the Governor the amount, if any, necessary to restore the amount in any capital reserve fund to which this subsection applies according to the trust agreement or other document to the capital reserve requirement. The Governor shall pay directly from the contingent account to any such fund as much of the amount as is available in the contingent account and shall transmit directly to the Legislature that certification and a statement of the amount, if any, remaining to be paid and the amount certified must be appropriated and paid to the authority during the current state fiscal year.

[ 1991, c. 603, §6 (NEW) .]

6. Bonds outstanding. The authority may not have at any one time outstanding bonds to which subsection 5 applies according to the trust agreement or other document in principal amount exceeding $50,000,000. The amount of bonds issued to refund bonds previously issued may not be taken into account in determining the principal amount of the bonds outstanding, provided that the proceeds of the refunding bonds are applied as promptly as possible to the refunding of the previously issued bonds. In computing the total amount of bonds of the authority that may at any time be outstanding for any purpose, the amount of the outstanding bonds that have been issued as capital appreciation bonds or as similar instruments are valued as of any date of calculation at their current accreted value rather than their face value.

[ 1991, c. 603, §6 (NEW) .]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11450. Enforcement of rights and duties

Except to the extent that the rights are restricted by any applicable bond resolution or trust or other agreement, any holder of bonds issued under this chapter or a trustee under a trust agreement entered into under this chapter may, by any suitable form of legal proceedings, protect and enforce any rights granted under the laws of the State or by any applicable bond resolution or trust or other agreement. [1991, c. 603, §6 (NEW).]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11451. Bonds as legal investments

Bonds issued by the authority under this chapter are hereby made securities in which all public officers and public bodies of the State and its political subdivisions; insurance companies and associations and other persons carrying on an insurance business; trust companies, banks, bankers, banking associations, savings banks and savings associations, including savings and loan associations; financial institutions; credit unions; building and loan associations; investment companies; executors, administrators, trustees and other fiduciaries; pension, retirement funds and profit-sharing; other persons carrying on a banking business; and all other persons may properly and legally invest funds, including capital in their control or belonging to them. These bonds are hereby made securities that may properly and legally be deposited with and received by any state, municipal or public officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law. [1991, c. 603, §6 (NEW).]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11452. Chapter additional and supplemental

1. In general. This chapter provides a complete, additional and alternative method for carrying out the functions authorized and is supplemental and additional to, and the limitations imposed by this chapter do not limit or otherwise affect powers or rights conferred by other laws. The issuance of bonds and refunding bonds under this chapter need not comply with the requirements of any other law applicable to the issuance of bonds.

[ 1991, c. 603, §6 (NEW) .]

2. Institutions of higher education. Notwithstanding any other provision of law or charter, institutions of higher education may borrow money from the authority, make education loans and take all other actions necessary or convenient to consummate the transactions contemplated under this chapter. The authority may establish, contract for, charge and collect any amount or rate of interest or compensation with respect to authority loans. Participating institutions of higher education may contract for, charge and collect any amount or rate of interest or compensation with respect to education loans. Neither the authority nor any institution of higher education participating in a loan program under this chapter may be subject to any licensing provisions relating to financial institutions or any credit regulations of the State.

[ 1991, c. 603, §6 (NEW) .]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11453. Taxable bond option

With respect to all or any portion of any issue of any bonds or any series of bonds that the authority may issue in accordance with the limitations and restrictions of this chapter, the authority may covenant, elect and consent that the interest on the bonds be includable under the code or any subsequent corresponding internal revenue law of the United States in the gross income of the holders of the bonds to the same extent and in the same manner that the interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders under the code or any subsequent law. Bonds issued pursuant to this section are not subject to any limitations or restrictions of any law that may limit the authority's power to issue those bonds. The foregoing grant of power may not be construed as limiting the inherent power of the State or its agencies under any other provision of law to issue debt, the interest on which is includable in the gross income of the holders under the code or any subsequent law. [1991, c. 603, §6 (NEW).]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11454. Agreement of the State

The State hereby pledges to and agrees with the holders of any bonds issued under this chapter and with those parties who may enter into any contract with the authority pursuant to this chapter that the State will not limit, alter, restrict or impair the rights vested in the authority and the participating institutions until the bonds, together with interest, including interest on any unpaid installment of interest and all costs and expenses in connection with any actions or proceedings by or on behalf of the bondholders, are fully met and discharged and such contracts are fully performed on the part of the authority. Nothing in this chapter precludes that limitation or alteration if and when adequate provision is made by law for the protection of the holders of bonds of the authority or those entering into contracts with the authority. The authority is authorized to include this pledge and undertaking for the State in those bonds or contracts. [1991, c. 603, §6 (NEW).]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11455. Termination of existence of authority

No law terminating the Student Financial Aid Supplemental Loan Program may take effect as long as any bonds of the program are outstanding and unpaid without adequate provision for payment having been made. [1991, c. 6033, §6 (NEW).]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11456. Act cumulative; no notice required

Nothing in this chapter may be construed as a restriction or limitation upon any powers that the authority might otherwise have under any laws of this State and this chapter is cumulative of any such powers. Neither the making of contracts nor the issuance of bonds pursuant to this chapter need comply with the requirements of any other state law applicable to the making of contracts, the issuance of bonds or the construction, acquisition or management of any project undertaken pursuant to this chapter. No proceedings, notice or approval is required for the issuance of any bonds or any instrument as security therefor, except as is provided in this chapter or in the code, if applicable. [1991, c. 603, §6 (NEW).]

SECTION HISTORY

1991, c. 603, §6 (NEW).



20-A §11457. Act liberally construed

This chapter being necessary for the welfare of the State and its inhabitants must be liberally construed so as to effect its purposes. [1991, c. 603, §6 (NEW).]

SECTION HISTORY

1991, c. 603, §6 (NEW).






Chapter 417-B: HIGHER EDUCATION LOAN PROGRAM

20-A §11441. Program established (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 612, §3 (NEW). 1991, c. 824, Pt. A, §34 (RP).



20-A §11442. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 612, §3 (NEW). 1991, c. 824, Pt. A, §34 (RP).



20-A §11443. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 612, §3 (NEW). 1991, c. 824, Pt. A, §34 (RP).



20-A §11444. Higher Education Loan Program Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 612, §3 (NEW). 1991, c. 824, Pt. A, §34 (RP).



20-A §11445. Loans to minors (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 612, §3 (NEW). 1991, c. 824, Pt. A, §34 (RP).






Chapter 417-C: HIGHER EDUCATION LOAN AND LOAN INSURANCE PROGRAM

20-A §11458. Program established

There is established the Higher Education Loan and Loan Insurance Program, administered by the Finance Authority of Maine, to carry out the purposes of this chapter. [2013, c. 34, §4 (AMD).]

SECTION HISTORY

1991, c. 824, §A35 (NEW). 2013, c. 34, §4 (AMD).



20-A §11459. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 824, Pt. A, §35 (NEW).]

1. Authority. "Authority" means the Finance Authority of Maine.

[ 1991, c. 824, Pt. A, §35 (NEW) .]

1-A. Consolidation loan. "Consolidation loan" means a loan under this chapter to or for the benefit of an individual made for the purpose of refinancing education loans that, when made, were made to or for the benefit of a student then enrolled in an eligible program of study at an institution of higher education that meets the other requirements of this chapter.

[ 2015, c. 103, §1 (NEW) .]

1-B. Education loan. "Education loan" means a loan made by the Federal Government under the federal Higher Education Act of 1965, 20 United States Code, Chapter 28, Title IV, Part B, as amended, or a loan made by a regulated financial institution for the express purpose of financing the costs of higher education under a program designed solely for such purposes.

[ 2015, c. 103, §1 (NEW) .]

2. Eligible program of study. "Eligible program of study" means a certificate program of at least one year, an associate degree program, a baccalaureate degree program or a graduate degree program.

[ 1991, c. 824, Pt. A, §35 (NEW) .]

3. Institution of higher education. "Institution of higher education" means an accredited institution of higher education located within the United States.

[ 1991, c. 824, Pt. A, §35 (NEW) .]

3-A. Student loan. "Student loan" means a loan under this chapter to or for the benefit of a student enrolled or to be enrolled in an eligible program of study at an institution of higher education that meets the other requirements of this chapter.

[ 2015, c. 103, §1 (NEW) .]

4. Unmet need. "Unmet need" means the difference between the total cost of attendance for an academic year at an institution of higher education and the total of all sources of financial assistance, including loans, grants, work-study programs and all other available sources, as determined by the authority by rules adopted in accordance with Title 5, chapter 375.

[ 1991, c. 824, Pt. A, §35 (NEW) .]

SECTION HISTORY

1991, c. 824, §A35 (NEW). 2015, c. 103, §1 (AMD).



20-A §11460. Eligibility

Loans made or insured under this chapter must be either student loans or consolidation loans. Loans made or insured under this chapter are available only to or for the benefit of a resident of the State or an individual attending an institution of higher education in the State who: [2015, c. 103, §2 (AMD).]

1. Graduated. For a student loan, has graduated from an approved secondary school, matriculated at a postsecondary school prior to high school graduation or successfully completed a high school equivalency diploma or its equivalent;

[ 2015, c. 103, §2 (AMD) .]

2. Accepted. For a student loan, has been accepted for enrollment as an undergraduate or graduate student or is in good standing as an undergraduate or graduate student at an institution of higher education in an eligible program of study;

[ 2015, c. 103, §2 (AMD) .]

3. Application. Has applied for a loan under the program and has provided or caused to be provided all information determined necessary by the authority in order to determine eligibility;

[ 2013, c. 34, §5 (AMD) .]

4. Unmet need. For a student loan, has been determined by the authority to have an unmet need for financial assistance that, if not met, will prevent the student from attending the institution of higher education of that student's choice;

[ 2015, c. 103, §2 (AMD) .]

5. Residency. Meets the state residency or, for a student loan, school attendance requirements that may be established by the authority by rule;

[ 2015, c. 103, §2 (AMD) .]

6. Loan repayment. Has been determined by the authority to have a reasonable prospect of being able to repay the loan. In appropriate cases, the authority may allow repayments to be deferred and subordinated to repayment of other student loans for such period of time as may be necessary for the borrower to be able to afford to repay the loan; and

[ 1991, c. 824, Pt. A, §35 (NEW) .]

7. Minimum academic progress. For a student loan, is making satisfactory academic progress in accordance with the standards of that institution of higher education.

[ 2015, c. 103, §2 (AMD) .]

SECTION HISTORY

1991, c. 824, §A35 (NEW). 2013, c. 34, §5 (AMD). 2015, c. 103, §2 (AMD).



20-A §11461. Higher Education Loan and Loan Insurance Program Fund

1. Establishment. The Higher Education Loan and Loan Insurance Program Fund is established to be used by the authority as a nonlapsing, revolving fund for carrying out this chapter. In its discretion, the authority may combine this fund with other funds of the authority for accounting purposes and may establish separate accounts for loans and for a reserve for loan default payments. Money in the fund currently not needed to meet the obligations of the authority as lender or insurer is deposited with the authority to the credit of the fund or may be invested as provided by law.

[ 2013, c. 34, §6 (AMD) .]

2. Charges and credits. All amounts received or allocated by the authority for deposit to the fund pursuant to this chapter or otherwise must be deposited in the fund. All expenses of the authority in carrying out this chapter, including interest, principal and fee payments required by loan defaults, must be charged to the fund. The authority's liability for those expenses is limited to the fund.

[ 2013, c. 34, §6 (AMD) .]

SECTION HISTORY

1991, c. 824, §A35 (NEW). 2013, c. 34, §6 (AMD).



20-A §11462. Loans to minors

Notwithstanding any other law, if the borrower on a loan made or insured under this program is a minor, an otherwise valid note or other written agreement executed by the borrower for the purpose of the loan creates a binding obligation. [1991, c. 824, Pt. A, §35 (NEW).]

SECTION HISTORY

1991, c. 824, §A35 (NEW).



20-A §11463. Insure student loan payments

The authority may make commitments and agreements to insure student loan payments. [2013, c. 34, §7 (NEW).]

1. Loan serviced. A loan insured by the authority must be serviced as required by the authority.

[ 2013, c. 34, §7 (NEW) .]

2. Compliance. A loan insured by the authority must be in compliance with the student loan insurance credit policy of the authority.

[ 2013, c. 34, §7 (NEW) .]

3. Other terms. A loan insured by the authority may be subject to terms other than those specified in subsections 1 and 2 as may be required by law or by rule of the authority.

[ 2013, c. 34, §7 (NEW) .]

4. Financial education. Prior to obtaining a loan insured by the authority, an applicant must satisfy financial education requirements established or approved by the authority.

[ 2013, c. 34, §7 (NEW) .]

SECTION HISTORY

2013, c. 34, §7 (NEW).






Chapter 417-E: MAINE COLLEGE SAVINGS PROGRAM

20-A §11471. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 732, §4 (NEW).]

1. Advisory committee. "Advisory committee" means the Advisory Committee on College Savings established in this chapter.

[ 1997, c. 732, §4 (NEW) .]

2. Authority. "Authority" means the Finance Authority of Maine, which serves as administrator of the Maine College Savings Program.

[ 1997, c. 732, §4 (NEW) .]

3. Beneficiary. "Beneficiary" means any person designated by a participation agreement to benefit from payments for higher education expenses at an institution of higher education.

[ 1997, c. 732, §4 (NEW) .]

4. Benefits. "Benefits" means the payment of higher education expenses on behalf of a beneficiary by the Maine College Savings Program during the beneficiary's attendance at an institution of higher education.

[ 1997, c. 732, §4 (NEW) .]

5. Board. "Board" means the board of directors of the Finance Authority of Maine.

[ 1997, c. 732, §4 (NEW) .]

6. Contributions. "Contributions" means amounts deposited by a participant to an account within the program fund.

[ 1997, c. 732, §4 (NEW) .]

7. Higher education expenses. "Higher education expenses" means the certified expenses for attendance at an institution of higher education as those expenses are defined by rule of the authority consistent with applicable provisions of the Internal Revenue Code and its regulations addressing qualified state tuition programs.

[ 1997, c. 732, §4 (NEW) .]

8. Institution of higher education. "Institution of higher education" means an institution of higher education that meets the requirements established by rule of the authority consistent with applicable provisions of the Internal Revenue Code and its regulations addressing qualified state tuition programs.

[ 1997, c. 732, §4 (NEW) .]

9. Participant. "Participant" means any person who has entered into a participation agreement pursuant to this chapter.

[ 1997, c. 732, §4 (NEW) .]

10. Participation agreement. "Participation agreement" means an agreement between a participant and the authority providing for the establishment by the participant of one or more accounts within the program fund and for the administration of those accounts for the benefit of the participant and of one or more beneficiaries.

[ 1997, c. 732, §4 (NEW) .]

11. Program earnings. "Program earnings" means all interest, dividends, premiums, fees, profits upon disposition of assets and other revenue actually received by or on behalf of the program with respect to any assets held within the program fund to which that asset may be credited, less all administrative costs of the program and the program fund, as periodically determined by the authority.

[ 1997, c. 732, §4 (NEW) .]

12. Tuition. "Tuition" means the charges imposed to attend an institution of higher education and required as a condition of enrollment.

[ 1997, c. 732, §4 (NEW) .]

SECTION HISTORY

1997, c. 732, §4 (NEW).



20-A §11472. Maine College Savings Program

The Maine College Savings Program, referred to in this chapter as the "program," is established to encourage the investment of funds to be used for higher education expenses at institutions of higher education. The authority shall administer the program and act as administrator of the program fund. [1997, c. 732, §4 (NEW).]

SECTION HISTORY

1997, c. 732, §4 (NEW).



20-A §11473. Maine College Savings Program Fund

1. Creation. The Maine College Savings Program Fund, referred to in this chapter as "the program fund," is established as a nonlapsing fund to be held, directed and administered by the authority. The authority shall keep the program fund segregated from all other funds held by the authority and shall invest and reinvest, or cause to be invested and reinvested, the program fund for the benefit of the program under the direction of and with the advice of the advisory committee. The program fund so administered is a fund held on behalf of participants and beneficiaries who are deemed specifically named persons for the purposes of Title 5, section 135-A.

[ 2011, c. 150, §1 (AMD); 2011, c. 150, §9 (AFF) .]

2. Sources of money. The following sources of money must be paid into the program fund:

A. All money appropriated for inclusion in the program fund; [1997, c. 732, §4 (NEW).]

B. All interest, dividends or other pecuniary gains from investment of money in the program fund; [1997, c. 732, §4 (NEW).]

C. All money received pursuant to participation agreements; [1997, c. 732, §4 (NEW).]

D. Any grants, gifts and other money from the State and from any unit of federal, state or local government or from any person, firm, partnership or corporation for deposit to the program fund. Contributions may be limited in application to specified classes of beneficiaries; and [1997, c. 732, §4 (NEW).]

E. Any other money available to the authority and directed by the authority to be paid into the program fund. [1997, c. 732, §4 (NEW).]

[ 1997, c. 732, §4 (NEW) .]

3. Application of program fund. Money in the program fund may be applied to carry out any power of the authority under or in connection with this chapter. All money in the program fund must be continuously applied by the authority to carry out this chapter and for no other purpose. Assets of the program fund must at all times be preserved, invested and expended only for the purposes of the program and must be held for the benefit of the participants and beneficiaries, including the refunding of fees paid by participants or any class of participants, the matching of contributions made by participants or any class of participants or the use of funds to provide scholarships to program account beneficiaries who attend institutions of higher education whether or not in the State. Assets may not be transferred or used by the State or the authority for any purposes other than the purposes of the program. Notwithstanding the requirements of this subsection regarding the permissible uses of the money in the program fund, all amounts in the program fund, except for contributions and program earnings that have been credited to an account, may be used by the authority to pay the administrative costs of the program and program fund as well as costs associated with providing financial education for the benefit of students and families, as determined by the authority.

[ 2013, c. 4, §1 (AMD) .]

4. Accounts within program fund. The authority may divide the program fund into separate accounts for any purpose it determines necessary or convenient for carrying out the purposes of this chapter, including, without limitation, the establishment of appropriate reserve funds for investment and operating expenses.

[ 1997, c. 732, §4 (NEW) .]

5. Common investment of funds. The authority may commingle, or cause or allow to be commingled, amounts credited to some or all accounts for investment purposes and may provide for the application of program earnings to pay any administrative costs of the program fund prior to crediting program earnings to participants' accounts.

[ 2011, c. 150, §2 (AMD); 2011, c. 150, §9 (AFF) .]

SECTION HISTORY

1997, c. 732, §4 (NEW). 2001, c. 380, §1 (AMD). 2011, c. 150, §§1, 2 (AMD). 2011, c. 150, §9 (AFF). 2013, c. 4, §1 (AMD).



20-A §11474. Powers of the authority

The authority, in the capacity as administrator of the program fund, in addition to all of the powers set out in Title 10, section 969-A, may: [1997, c. 732, §4 (NEW).]

1. Enter into contracts. Make and enter into contracts necessary for the administration of the program fund, including, without limitation, agreements with any financial institution or institution of higher education or with the State or any federal or state agency or any other entity;

[ 1997, c. 732, §4 (NEW) .]

2. Invest funds. With the advice of the advisory committee, invest and reinvest, or cause to be invested and reinvested, money in the program fund in any investments determined by the authority to be appropriate, notwithstanding any general statutory limitations on investments of public funds specifically determined to be inapplicable to the program fund. The authority must invest, or cause to be invested, money from the program fund in financial institutions located in the State to the extent determined reasonable by the authority;

[ 2011, c. 150, §3 (AMD); 2011, c. 150, §9 (AFF) .]

3. Participation agreements. Enter into participation agreements with participants in accordance with the requirements of section 11475;

[ 1997, c. 732, §4 (NEW) .]

4. Make payments. Make payments to beneficiaries and to institutions of higher education on behalf of beneficiaries;

[ 1997, c. 732, §4 (NEW) .]

5. Make refunds. Make refunds to participants on the termination of participation agreements pursuant to the provisions, limitations and restrictions set forth in this chapter;

[ 1997, c. 732, §4 (NEW) .]

6. Appoint a program administrator. Appoint a program administrator and other employees necessary to carry out the duties of this chapter;

[ 1997, c. 732, §4 (NEW) .]

7. Carry out studies. Carry out studies and projections to advise participants regarding present and future estimated higher education expenses and levels of financial participation in the program required to enable participants to achieve their educational funding objectives;

[ 1997, c. 732, §4 (NEW) .]

8. Participate in programs. Participate in any federal, state or local governmental program for the benefit of the program or the program fund, including, without limitation, soliciting, establishing and participating in a program providing limits on future increases in the costs of education at participating institutions of higher education on those terms and conditions that the authority may negotiate with the institutions;

[ 1997, c. 732, §4 (NEW) .]

9. Procure insurance. Procure insurance against any loss in connection with the property or assets or activities of the program or the program fund;

[ 1997, c. 732, §4 (NEW) .]

10. Administer the program fund. Administer the program fund;

[ 1997, c. 732, §4 (NEW) .]

11. Borrow money. Borrow money the authority determines necessary and prudent to the administration of the program and the program fund. Loans may be obtained from any source, including other funds of the authority;

[ 1997, c. 732, §4 (NEW) .]

12. Transfer investments. Sell, assign, transfer and dispose of any of the securities and investments of the program. All investments must be clearly marked to indicate designation to the program fund and, to the extent possible, must be registered in the name of the program. All interest derived from investments and any gains from the sale or exchange of investments must be credited by the authority to the account of the program;

[ 1997, c. 732, §4 (NEW) .]

13. Employ investment managers and consultants. Contract for goods and services and engage personnel and consultants, including investment advisors and managers, actuaries, managers, counsel, marketing consultants, fiduciaries and auditors, and evaluation services or other services as determined necessary by the authority for the effective and efficient operation of the program. Directly or through an investment consultant, the authority may contract to provide services that are a part of the comprehensive investment plan or as determined necessary by the authority or the consultant, including, but not limited to, providing consolidated billing, individual and collective record keeping and accounting and asset purchase, control and safekeeping; and

[ 1997, c. 732, §4 (NEW) .]

14. Fund costs and expenses. Fund all costs and expenses incurred in connection with the exercise of its powers under this chapter as administrative costs of the program and the program fund. The authority may not assess the program fund a fee in excess of 1% of the balance in the fund in any year for the administrative costs and expenses of the program.

[ 1997, c. 732, §4 (NEW) .]

SECTION HISTORY

1997, c. 732, §4 (NEW). 2011, c. 150, §3 (AMD). 2011, c. 150, §9 (AFF).



20-A §11475. Participation agreement

The authority may enter into a participation agreement with a participant on behalf of a beneficiary pursuant to the following terms and conditions. [1997, c. 732, §4 (NEW).]

1. Periodic payments. A participation agreement may require or permit a participant to invest a specific amount of money in the program fund for a specific period of time for the benefit of a specific beneficiary. Periodic deposits may be made through a payroll deduction plan or an automatic deposit plan or through assignment of state tax refunds. A participation agreement establishing such a periodic deposit plan may include provisions to adjust scheduled deposits on the basis of change in a participant's economic circumstances or a beneficiary's educational plans and may provide for penalties on a participant's failure to make deposits as scheduled. A participation agreement establishing such a plan must provide for the limitation of scheduled deposits by the authority as necessary to ensure that a participant's account does not exceed the amount necessary to pay the beneficiary's projected higher education expenses.

[ 1997, c. 732, §4 (NEW) .]

2. Lump-sum payments. A participation agreement may permit a participant to make one or more lump-sum deposits to an account for the benefit of a specific beneficiary.

[ 2015, c. 267, Pt. DD, §1 (AMD); 2015, c. 267, Pt. DD, §34 (AFF) .]

3. Designation of beneficiaries. Except for accounts opened by a state or local governmental entity or charitable organization, an application or participation agreement must designate the name and date of birth of the beneficiary.

[ 2001, c. 380, §2 (AMD) .]

4. Change of beneficiary. A beneficiary may be changed as permitted by rule of the authority upon written request of the participant, provided that the substitute beneficiary is eligible.

[ 1997, c. 732, §4 (NEW) .]

5. Amendment. A participation agreement may be freely amended throughout its term to enable a participant to increase or decrease the level of participation, change the designation of a beneficiary and carry out similar matters.

[ 1997, c. 732, §4 (NEW) .]

6. Enrollment fee. The authority may not charge an enrollment fee for participation in the program.

[ 1997, c. 732, §4 (NEW) .]

7. Cancellation. A participation agreement must provide that the participation agreement may be canceled upon the terms and conditions of the agreement and upon payment of the fees, expenses and penalties set forth in rules adopted by the authority.

[ 1997, c. 732, §4 (NEW) .]

8. Separate accounts. A participation agreement must require that the authority maintain each participant's account separately, subject to commingling for investment purposes, and report the status of each participant's account to the participant on a periodic basis, as established by rule of the authority.

[ 1997, c. 732, §4 (NEW) .]

9. Rights and obligations. A participation agreement must include any other rights and obligations of the participant, the beneficiary and the authority.

[ 1997, c. 732, §4 (NEW) .]

10. Terms and conditions. A participation agreement may include other terms and conditions the authority determines necessary, including a limitation on liability of the authority to the extent funds are disbursed in good faith.

[ 1997, c. 732, §4 (NEW) .]

11. No guaranty of admission. The execution of a participation agreement by the authority does not guarantee in any way that higher education expenses will be equal to projections and estimates provided by the authority or that the beneficiary named in any participation agreement will:

A. Be admitted to an institution of higher education; [1997, c. 732, §4 (NEW).]

B. Be allowed to continue attendance at the institution of higher education following admission; or [1997, c. 732, §4 (NEW).]

C. Graduate from the institution of higher education. [1997, c. 732, §4 (NEW).]

[ 1997, c. 732, §4 (NEW) .]

SECTION HISTORY

1997, c. 732, §4 (NEW). 2001, c. 380, §2 (AMD). 2015, c. 267, Pt. DD, §1 (AMD). 2015, c. 267, Pt. DD, §34 (AFF).



20-A §11476. Investment options and parameters

The authority, with the advice of the advisory committee, may provide investment options for a participant within the program fund to the extent permitted by Internal Revenue Code provisions addressing qualified state tuition programs. The authority, with the advice of the advisory committee, shall invest, or cause to be invested, the amounts on deposit in the program fund in a reasonable manner to achieve the objectives of each fund, exercising the discretion and care of a prudent person in similar circumstances with similar objectives. A participant or designated beneficiary may not direct the investment of any amounts on deposit in the program fund, except to the extent allowed pursuant to provisions of the Internal Revenue Code addressing qualified state tuition programs. The authority shall give due consideration to rate of return, term or maturity, diversification and liquidity of investments within the program fund or any account in the program fund pertaining to the projected disbursements and expenditures from the program fund and the expected payments, deposits, contributions and gifts to be received. [2011, c. 150, §4 (AMD); 2011, c. 150, §9 (AFF).]

SECTION HISTORY

1997, c. 732, §4 (NEW). 2011, c. 150, §4 (AMD). 2011, c. 150, §9 (AFF).



20-A §11477. Early termination or overfunding of participation agreement

1. Cancellation. The authority may by rule establish fees and penalties applicable to early termination, overfunding of accounts or failure to use the program fund for an eligible purpose.

[ 1997, c. 732, §4 (NEW) .]

2. Death or disability. The authority may not levy or assess an administration refund fee or penalty upon a participant's termination of a participation agreement under the following circumstances:

A. Death of the beneficiary; [1997, c. 732, §4 (NEW).]

B. Permanent disability or mental incapacity of the beneficiary; or [1997, c. 732, §4 (NEW).]

C. Receipt by the beneficiary of a scholarship or educational funding, identified by rule of the authority, resulting in an excess of funds in the account not needed to pay higher education expenses. [1997, c. 732, §4 (NEW).]

[ 1997, c. 732, §4 (NEW) .]

SECTION HISTORY

1997, c. 732, §4 (NEW).



20-A §11478. Ownership of account; transfer of ownership rights

For all purposes of the laws of the State, the following provisions apply. [1997, c. 732, §4 (NEW).]

1. Participant retains ownership. The participant retains ownership of all contributions and all program earnings credited to a participant's account under a participation agreement up to the date of utilization for payment of higher education expenses for the beneficiary and, notwithstanding any other provision of law, an amount credited to any account is not susceptible to levy, execution, judgment or other operation of law, garnishment or other judicial enforcement and the amount is not an asset or property of either the participant or the beneficiary for purposes of any state insolvency laws. Notwithstanding this subsection, an amount credited to the participant's account may not be included in any gross estate of the participant for purposes of state tax law, except to the extent that the amount may be includable in any gross estate for purposes of federal tax law.

[ 1997, c. 732, §4 (NEW) .]

2. Institution of higher education is owner upon payment. The institution of higher education obtains ownership of the amounts disbursed from an account to the institution of higher education with respect to the higher education expenses paid to the institution at the time each disbursement is made to the institution, subject to any applicable refund policy or other policies of the institution.

[ 1997, c. 732, §4 (NEW) .]

3. Transfer of ownership. A participant may transfer ownership rights to another eligible participant, including, but not limited to, a gift of the ownership rights to a minor beneficiary pursuant to Title 33, chapter 32; except that, notwithstanding any provision of Title 33, chapter 32, the transfer must be effected and the property distributed in accordance with rules adopted by the authority or the terms of the participation agreement.

[ 1997, c. 732, §4 (NEW) .]

3-A. Successor participants. A participant may designate another person as successor owner of the account in the event of the death or disability of the participant.

[ 2001, c. 380, §3 (NEW) .]

4. Jurisdictional effect. A person may not be deemed a resident of the State or be deemed as present in the State for jurisdictional purposes solely by reason of being a beneficiary or participant of an account.

[ 1997, c. 732, §4 (NEW) .]

5. Not security. A person may not pledge any interest in an account as security for a loan or other debt.

[ 1997, c. 732, §4 (NEW) .]

SECTION HISTORY

1997, c. 732, §4 (NEW). 2001, c. 380, §3 (AMD).



20-A §11479. Tax exemption

The assets of the program fund, all program earnings and any income from operations are exempt from all taxation by the State or any of its political subdivisions. A deposit to any account, transfer of that account to a successor participant, designation of a successor beneficiary of that account, credit of program earnings to that account or distribution from that account used for the purpose of paying higher education expenses of the designated beneficiary of that account pursuant to this chapter does not subject that participant, the estate of that participant or any beneficiary to any state income or estate tax liability. In the event of cancellation or termination of a participation agreement and distribution of funds to a participant, the increase in value over the amount deposited in the program fund by that participant may be taxable to that participant in the year distributed. [1997, c. 732, §4 (NEW).]

SECTION HISTORY

1997, c. 732, §4 (NEW).



20-A §11480. Rights of participants and beneficiaries to assets of the authority

Participants and beneficiaries do not have access or rights to any assets of the authority other than program fund assets credited to the account of that participant or beneficiary. An account may not be deemed a debt or obligation of the authority or of the State. [1997, c. 732, §4 (NEW).]

SECTION HISTORY

1997, c. 732, §4 (NEW).



20-A §11481. Release of information

Notwithstanding any other provision of law, including, without limitation, Title 1, chapter 13, subchapter I and Title 10, section 975-A, the authority may provide information regarding individual participation accounts as required by federal law and laws of the state of residence of any participant or beneficiary. [1997, c. 732, §4 (NEW).]

SECTION HISTORY

1997, c. 732, §4 (NEW).



20-A §11482. Exemption from registration

A participation agreement offered pursuant to this chapter is not a security as defined in Title 32, section 16102, subsection 28. The authority may obtain written advice of legal counsel or written advice from the United States Securities and Exchange Commission, or both, that the offering of a participation agreement is not subject to federal securities laws but is in compliance with those laws and is not in violation of other applicable laws. [2005, c. 65, Pt. C, §9 (AMD).]

SECTION HISTORY

1997, c. 732, §4 (NEW). 2005, c. 65, §C9 (AMD).



20-A §11483. Compliance with federal law

The authority may take any action necessary to ensure that the program complies with the federal Internal Revenue Code of 1986, Section 529, as amended, and any successor provisions and other applicable laws, rules and regulations adopted pursuant to that provision to the extent necessary for the program fund to constitute a qualified state tuition program with the benefits of eligibility under provisions of the federal Internal Revenue Code addressing qualified state tuition programs. [1997, c. 732, §4 (NEW).]

SECTION HISTORY

1997, c. 732, §4 (NEW).



20-A §11484. Advisory Committee on College Savings

The Advisory Committee on College Savings, referred to in this chapter as the "advisory committee," is created to provide advice to the authority on the operation of the program and investment of the program fund. [1997, c. 732, §4 (NEW).]

1. Membership. The advisory committee consists of 7 members as follows:

A. The Treasurer of State, who serves as the chair of the advisory committee; [1997, c. 732, §4 (NEW).]

B. [2001, c. 417, §18 (RP).]

B-1. [2011, c. 420, Pt. G, §9 (AFF); 2011, c. 420, Pt. G, §1 (RP).]

B-2. Two members appointed by the Governor from at large; [2011, c. 420, Pt. G, §2 (AMD); 2011, c. 420, Pt. G, §9 (AFF).]

C. Two members appointed by the Governor with experience in and knowledge of institutional investment of funds; [2011, c. 420, Pt. G, §3 (AMD); 2011, c. 420, Pt. G, §9 (AFF).]

D. [2011, c. 420, Pt. G, §9 (AFF); 2011, c. 420, Pt. G, §4 (RP).]

E. One member appointed by the Governor with experience in and knowledge of institutional investment of funds; and [2011, c. 420, Pt. G, §5 (NEW); 2011, c. 420, Pt. G, §9 (AFF).]

F. One member appointed by the chair of the board who is a member of the board other than the Treasurer of State. [2011, c. 420, Pt. G, §5 (NEW); 2011, c. 420, Pt. G, §9 (AFF).]

[ 2011, c. 420, Pt. G, §§1-5 (AMD); 2011, c. 420, Pt. G, §9 (AFF) .]

2. Terms. Members must be appointed for terms of 4 years. Members may be removed for cause. The member appointed by the Governor under subsection 1, paragraph B-1 must be appointed for an initial term of 3 years. The member appointed by the Governor under subsection 1, paragraph B-2 must be appointed for an initial term of 4 years.

A. [2001, c. 417, §20 (RP).]

B. [2001, c. 417, §20 (RP).]

[ 2001, c. 417, §20 (RPR) .]

3. Compensation. Members of the advisory committee are compensated in accordance with Title 5, chapter 379.

[ 1997, c. 732, §4 (NEW) .]

SECTION HISTORY

1997, c. 732, §4 (NEW). 2001, c. 417, §§18-20 (AMD). 2011, c. 420, Pt. G, §§1-5 (AMD). 2011, c. 420, Pt. G, §9 (AFF).



20-A §11485. Rulemaking

The authority must establish rules for the implementation of the program established by this chapter, including rules establishing fees and penalties and rules necessary to ensure treatment as a qualified state tuition program for federal tax purposes. Rules adopted pursuant to this section, including those setting fees and penalties, are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. The authority shall submit a report to the joint standing committee of the Legislature having jurisdiction over education and cultural affairs by January 30, 1999 on the rules and rule-making process to implement a program providing limits on future increases in the costs of education of participating institutions of higher education pursuant to section 11474, subsection 8. [1997, c. 732, §4 (NEW).]

SECTION HISTORY

1997, c. 732, §4 (NEW).



20-A §11486. Liberal construction

This chapter must be construed liberally in order to effectuate its legislative intent. [1997, c. 732, §4 (NEW).]

SECTION HISTORY

1997, c. 732, §4 (NEW).






Chapter 417-F: HIGHER EDUCATION LOAN PURCHASE PROGRAM HEADER: PL 2003, C. 455, §2 (NEW)

20-A §11491. Purpose; program established

The Legislature finds and declares that the provision of a higher education for all residents of this State and for nonresidents attending institutions of higher education within this State who desire a higher education and are properly qualified is important to the welfare and security of this State and consequently is an important public purpose. Many qualified students are deterred by financial considerations from completing their education, with a consequent irreparable loss to the State of talents vital to the welfare of the State and its citizens. Accordingly, there is established the Higher Education Loan Purchase Program to provide greater access to federal loan program loans at a lower cost, enabling all residents of this State as well as nonresidents attending an institution of higher education in this State to attend the institutions of higher education of their choice. [2003, c. 455, §2 (NEW).]

SECTION HISTORY

2003, c. 455, §2 (NEW).



20-A §11492. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 455, §2 (NEW).]

1. Authority. "Authority" means the Finance Authority of Maine established in Title 10, section 961 and its successors or assigns.

[ 2003, c. 455, §2 (NEW) .]

2. Bonds. "Bonds" includes bonds, notes, commercial paper, pass-through instruments or any other evidences of indebtedness the authority issues under this chapter.

[ 2003, c. 455, §2 (NEW) .]

3. Borrower. "Borrower" means a person who is obligated as a borrower to make payment of an eligible loan.

[ 2003, c. 455, §2 (NEW) .]

4. Eligible lender. "Eligible lender" means the authority and the Federal Government and any financial institution, credit union or institution of higher education that is an eligible lender under the federal Higher Education Act of 1965, Public Law 89-329, 79 Stat. 1219, Title IV, as amended, or under the federal Health Professions Educational Assistance Act of 1976, Public Law 94-484, 90 Stat. 2243, as amended, as applicable or, in each case, any successor provision, that is approved by the authority for participation in the program.

[ 2003, c. 455, §2 (NEW) .]

5. Eligible loan or loan. "Eligible loan" or "loan" means a loan originated under the federal Higher Education Act of 1965, Public Law 89-329, 79 Stat. 1219, Title IV, as amended, or under the federal Health Professions Educational Assistance Act of 1976, Public Law 94-484, 90 Stat. 2243, as amended, in each case along with any successor provision, by an eligible lender to a borrower, or under any student loan program administered by the authority.

[ 2003, c. 455, §2 (NEW) .]

6. Finance. "Finance" means the origination, acquisition or refinancing of eligible loans, including through loans to eligible lenders.

[ 2007, c. 520, §3 (AMD) .]

7. Program. "Program" means the Higher Education Loan Purchase Program established by this chapter.

[ 2003, c. 455, §2 (NEW) .]

SECTION HISTORY

2003, c. 455, §2 (NEW). 2007, c. 520, §3 (AMD).



20-A §11493. Higher Education Loan Purchase Program

1. Program. The authority is authorized to carry out the program by issuing bonds for the purpose of financing eligible loans and may use any net earnings on those bonds to administer the program, to pay or further secure the bonds and to make eligible loans.

[ 2007, c. 520, §4 (AMD) .]

2. Authorization.

[ 2007, c. 520, §5 (RP) .]

3. Rules. The authority shall adopt rules to implement and administer the program. All rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 455, §2 (NEW) .]

SECTION HISTORY

2003, c. 455, §2 (NEW). 2007, c. 520, §§4, 5 (AMD).



20-A §11494. Records confidential

1. Confidential information. Records containing any information acquired by the authority or a member, employee or agent of the authority from borrowers whose loans are financed by the authority are confidential for purposes of Title 1, section 402, subsection 3, paragraph A.

[ 2003, c. 455, §2 (NEW) .]

2. Wrongful disclosure prohibited. A member, employee, agent, other representative of the authority or other person may not knowingly divulge or disclose records declared confidential by this section, except that the authority may, in its discretion, make or authorize any disclosure of information of the following types:

A. Impersonal, statistical or general information; [2003, c. 455, §2 (NEW).]

B. Information to an eligible lender or credit reporting service; [2003, c. 455, §2 (NEW).]

C. Information necessary to comply with the federal Higher Education Act of 1965, Public Law 89-329, 79 Stat. 1219, Title IV, as amended, or the federal Health Professions Educational Assistance Act of 1976, Public Law 94-484, 90 Stat. 2243, as amended, in each case along with any successor provision, or any administrative requirement under either of those Acts or of any other federal or state law or rule or with any agreement pertaining to financial assistance; [2003, c. 455, §2 (NEW).]

D. Information, the disclosure of which the authority determines is necessary or convenient to the sale or transfer of its bonds or loans; [2003, c. 455, §2 (NEW).]

E. Information necessary to ensure collection of any obligation in which the authority has or may have an interest; [2003, c. 455, §2 (NEW).]

F. In any litigation or proceeding in which the authority has appeared, any information obtained from records declared confidential by this section; and [2003, c. 455, §2 (NEW).]

G. Information required pursuant to a subpoena, request for production of documents, warrant or other order by competent authority, provided that any such order appears to have first been served on the person to whom confidential information sought pertains or belongs and provided that any such order appears on its face or otherwise to have been issued or made upon lawful authority. [2003, c. 455, §2 (NEW).]

[ 2003, c. 455, §2 (NEW) .]

SECTION HISTORY

2003, c. 455, §2 (NEW).



20-A §11495. Bonds

1. Issuance; purpose; payment; authorization; interim receipts or certificates. The authority may issue bonds for the purposes of this chapter, including financing eligible loans, which may include originating eligible loans, including consolidation loans, financing loans to eligible lenders to fund the origination of eligible loans and acquiring existing portfolios of eligible loans from eligible lenders. The bonds of each issue must be authorized by the authority and be payable only from such sources specified in the agreement with bondholders, which may include, without limitation, payments on or with respect to eligible loans from any source, including sale proceeds; reserves established by the authority for the bonds; payments pursuant to agreements with financial institutions, credit unions, educational institutions or any governmental entity; payments pursuant to interest rate exchange agreements; investment earnings from funds or accounts maintained pursuant to a trust agreement or other document; proceeds of refunding bonds; and other fees, charges or revenues of the authority.

Bonds issued by the authority for the purposes of this chapter, the resolution authorizing the issuance of such bonds or any trust agreement securing such bonds may include such provisions, which may be part of the contract with the holders of the bonds of such issue and with any 3rd-party credit or liquidity provider or counterparties to interest rate exchange agreements, as the authority considers necessary or convenient to the security or issuance of the bonds, including without limitation:

A. Specifying the terms of bonds, including the basis upon which interest accrues on those bonds, which may be fixed, variable, auction-based or adjustable; the date from which interest begins to accrue; the time and manner of principal payment upon scheduled maturity or redemption; the denominations and form, which may include coupon, registered, coupon and registered or book entry; and such privileges as to conversion and for the replacement of mutilated, lost or destroyed bonds as the authority may establish; [2003, c. 455, §2 (NEW).]

B. Providing that bonds be payable in lawful money of the United States at a designated place or be payable in another form of currency if the authority so designates and be considered to be negotiable instruments issued under the laws of the State within the meaning and for all purposes of Title 11, Article 3-A, whether or not of the form or character to so qualify under the terms of Title 11, Article 3-A, subject only to the applicable provisions of any trust agreement; [2003, c. 455, §2 (NEW).]

C. Providing that bonds be executed by the manual or facsimile signatures of the officers or designees of the authority; [2003, c. 455, §2 (NEW).]

D. Providing that bonds be sold in the manner and upon the terms determined by the authority at public or private sale, with or without public bidding; [2003, c. 455, §2 (NEW).]

E. Pledging or assigning revenues, contractual rights and other assets to secure the bonds; [2003, c. 455, §2 (NEW).]

F. Establishing loan funding deposits, debt service reserves, capitalized interest accounts, cost of issuance accounts and sinking funds and other accounts and their regulation, investment and disposition; [2003, c. 455, §2 (NEW).]

G. Providing for the issuance of additional bonds and refunding bonds; [2003, c. 455, §2 (NEW).]

H. Defining the acts or omissions that constitute a default in the duties of the authority or its obligations to bondholders and providing the rights or remedies of such bondholders in the event of a default; [2003, c. 455, §2 (NEW).]

I. Providing for guarantees, letters of credit, lines of credit, insurance policies, surety bonds, purchase agreements or similar instruments or other security for the benefit of the bondholders; [2003, c. 455, §2 (NEW).]

J. Providing for interest rate or exchange agreements; and [2003, c. 455, §2 (NEW).]

K. Any other matter relating to the bonds that the authority determines appropriate. [2003, c. 455, §2 (NEW).]

[ 2007, c. 520, §6 (AMD) .]

2. Credit not pledged. Bonds issued under this chapter do not constitute or create any debt or liability on behalf of the State, of any political subdivision of the State or the authority, a loan of the credit of the State or a pledge of the faith and credit of the State, of any political subdivision of the State or the authority, but are payable solely from the funds provided for the payment of those bonds. All the bonds issued under this chapter must contain a statement to the effect that the State, any political subdivision of the State or the authority is not obligated to pay the bonds or the interest on the bonds, except from funds provided for the payment of those bonds pursuant to one or more agreements, and that neither the faith and credit nor the taxing power of the State or of any political subdivision of the State is pledged to the payment of the principal of, premium, if any, or the interest on such bonds. The issuance of bonds under this chapter does not directly or indirectly or contingently obligate the State or any political subdivision of the State to levy or to pledge any form of taxation whatever or to make any appropriation for the bonds' payment.

[ 2003, c. 455, §2 (NEW) .]

3. Liability of members. A member or employee of the authority or any person executing the bonds may not be held liable personally on the bonds or subject to any personal liability by reason of the issuance of the bonds.

[ 2003, c. 455, §2 (NEW) .]

4. Interest rate exchange agreements. In connection with, or incidental to, the issuance or carrying of bonds issued under this chapter or carrying of any investment, the authority may enter into agreements with financial institutions or credit unions that the authority determines to be necessary or appropriate to place the obligation or investment of the authority, in whole or in part, on the interest rate, cash flow or other basis as determined by the authority.

[ 2003, c. 455, §2 (NEW) .]

5. Purchasing, refunding or refinancing by authority. The authority may purchase its bonds out of any available funds and may hold, pledge, cancel or resell the bonds subject to and in accordance with agreements with bondholders. The authority may refund or refinance any of its bonds.

[ 2003, c. 455, §2 (NEW) .]

6. Conclusive authorization. All bonds of the authority are conclusively presumed to be fully authorized and issued under the laws of the State, and any person or governmental unit is estopped from questioning their authorization, sale, issuance, execution or delivery by the authority.

[ 2003, c. 455, §2 (NEW) .]

SECTION HISTORY

2003, c. 455, §2 (NEW). 2007, c. 520, §6 (AMD).



20-A §11496. Trust agreement; pledge of security

1. Trust agreement. Any bonds issued under this chapter may be secured by a trust agreement by and between any or all of the following: the authority, a financial institution, a credit union and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the State.

[ 2003, c. 455, §2 (NEW) .]

2. Pledge of security. This subsection governs a pledge of security pursuant to this chapter.

A. All money received by the authority or received on behalf of the authority by any eligible lender, servicer, trustee, custodian or collection agent, pursuant to any resolution, trust agreement or any other agreement authorized by this chapter and pledged pursuant to a resolution, trust agreement or other agreement for the benefit of the bondholders, whether as proceeds from the sale of bonds or as revenues, is deemed to be trust funds to be held and applied solely as provided in such resolution, trust agreement or other agreement. Subject to the provisions of any such resolution, trust agreement or other agreement, any such money may be invested in such investments and investment agreements as may be approved by resolution of the authority. Any eligible lender, servicer, custodian or collection agent with which such money is deposited is deemed to be holding such money in trust for the benefit of the authority or the bondholders, as specified in the applicable resolution, trust agreement or other agreement and shall apply such money solely for the purposes of this chapter, subject to such restrictions as this chapter, the applicable resolution, trust agreement or other agreement may provide. [2003, c. 455, §2 (NEW).]

B. Any pledge made by the authority of income, revenues or other property is valid and binding from the time the pledge is made. The income, revenue or other property so pledged and received after being pledged by the authority, or received on behalf of the authority by any eligible lender, servicer, trustee, custodian or collection agent, pursuant to any resolution, trust agreement or other agreement that is authorized by this chapter and pledged pursuant to a resolution, trust agreement or other agreement for the benefit of the bondholders, is immediately subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, or such other recipient on behalf of the authority, irrespective of whether such parties have notice of that lien. Notwithstanding any other provision of law, neither possession nor the filing of any financing or continuation statement is necessary with respect to any such income, revenues or other property to establish or evidence the lien of any such pledge, including the creation, perfection, priority or enforcement of such lien, with respect thereto. A resolution authorizing bonds, a trust agreement or other agreement described in this section or any other instrument by which such a pledge is created does not need to be recorded. [2003, c. 455, §2 (NEW).]

[ 2003, c. 455, §2 (NEW) .]

SECTION HISTORY

2003, c. 455, §2 (NEW).



20-A §11496-A. Capital reserve funds; obligation of the State

1. Capital reserve fund. The authority may create and establish one or more capital reserve funds and may pay into any capital reserve fund any money appropriated and made available by the State for the purposes of any such fund, any proceeds of the sale by the authority of bonds to the extent determined by the authority and any other money available to the authority. The authority may not create or establish any capital reserve fund under this subsection after June 30, 2010.

[ 2009, c. 83, §2 (AMD) .]

2. Application. Money held in any capital reserve fund established pursuant to subsection 1, except as provided in this subsection, must be used solely with respect to bonds, the repayment of which is secured by any such fund, and solely for the payment of principal of the securities, the purchase or redemption of the securities, including any fees or premiums, or the payment of interest on the securities. In addition, if the authority obtains a letter of credit, insurance contract, surety bond or similar financial undertaking to establish and fund a capital reserve fund under subsection 1, money in that capital reserve fund may be used to pay, as and when due, all reimbursement obligations of the authority established in connection with that letter of credit, insurance contract, surety bond or similar financial undertaking, including, but not limited to, all fees, expenses, indemnities and commissions. Money in excess of the reserve requirement established pursuant to subsection 3 may be transferred to other funds and accounts of the authority.

[ 2007, c. 665, §1 (NEW) .]

3. Capital reserve requirement. For purposes of this section, the capital reserve requirement applicable to a capital reserve fund established pursuant to subsection 1 is:

A. The amount stated in the applicable trust agreement or other document used to establish the capital reserve fund, with respect to any capital reserve fund established before June 30, 2010; or [2009, c. 83, §3 (AMD).]

B. If paragraph A does not apply, the amount of principal of the bonds directly secured by that capital reserve fund becoming due by reason of maturity or a required sinking fund payment, and interest on bonds directly secured by that capital reserve fund, in any succeeding 12-month period. [2007, c. 665, §1 (NEW).]

[ 2009, c. 83, §3 (AMD) .]

4. Withdrawals from capital reserve fund. Money in any capital reserve fund may not be withdrawn at any time in an amount that would reduce the amount of that capital reserve fund to less than the applicable capital reserve requirement under subsection 3, except for the purposes of:

A. Paying the amounts of principal and interest due on bonds directly secured by that capital reserve fund:

(1) At a maturity or sinking fund payment date of those bonds;

(2) On any date on which accelerated principal payment is required pursuant to a credit facility or liquidity facility applicable to those bonds; or

(3) On any interest payment date with respect to those bonds; or [2007, c. 665, §1 (NEW).]

B. Paying any other amount expressly permitted by subsection 2. [2007, c. 665, §1 (NEW).]

[ 2007, c. 665, §1 (NEW) .]

5. Issuance limit. The authority may provide in the applicable trust agreement or other document used to establish a capital reserve fund pursuant to subsection 1 that it may not issue bonds directly secured by the capital reserve requirement under subsection 3 with respect to bonds outstanding and then to be issued that are or will be directly secured by that capital reserve fund that will exceed the amount of that fund at the time of issuance, unless the authority, at the time of issuance of the bonds, deposits in that fund from proceeds of the bonds to be issued, or from other sources, an amount that, together with the amount then in that fund, is not less than the capital reserve requirement.

[ 2007, c. 665, §1 (NEW) .]

6. Appropriation. On or before December 1st, annually, the authority shall certify to the Governor the amount, if any, necessary to restore the amount in any capital reserve fund established pursuant to subsection 1, in accordance with the trust agreement or other document pursuant to which bonds secured by the capital reserve fund were issued, to the capital reserve requirement under subsection 3. The Governor shall transmit directly to the Legislature that certification and a statement of the amount, if any, remaining to be paid. The amount certified must be appropriated and paid to the authority during that state fiscal year.

[ 2007, c. 665, §1 (NEW) .]

7. Maturity of bonds. Notwithstanding Title 10, section 1044, subsection 5, a series of bonds that is directly secured by a capital reserve fund described in this section must mature no more than 50 years from its issue date.

[ 2007, c. 665, §1 (NEW) .]

SECTION HISTORY

2007, c. 665, §1 (NEW). 2009, c. 83, §§2, 3 (AMD).



20-A §11497. Loan transactions

The authority may finance, sell, service, pledge, invest in, hold, trade, accept as collateral or otherwise deal in, acquire or transfer, all on such terms and conditions as the authority may specify, any eligible loan or portfolio of loans or loan pass-through certificate, pledge, including any pledge of loan revenue, loan participation certificate or other loan-backed or loan-related security. Any such transaction may be conducted by public or private offering. In connection with the financing or sale of an eligible loan or of a beneficial interest or participation in an eligible loan or portfolio of eligible loans, or other interest in eligible loans, the authority may enter into one or more agreements providing for the origination, guarantee, financing, purchase, sale, servicing, custody, control and administration of such eligible loan or portfolio of eligible loans. Any such agreement may provide that the authority, any other eligible lender, a financial institution, a credit union or other person may act as trustor, trustee or custodian under the agreement. Any such agreement may provide that, with respect to loans governed by the agreement, title to such eligible loans or portfolio of eligible loans or other interest in eligible loans is deemed to have been transferred on terms and to the extent specified in that agreement and that the effect of a sale of an interest in a loan is the same as a sale of a loan. The authority may issue or cause to be issued certificates or other instruments evidencing the holder's fractional interest in a pool of loans, which interest may be undivided or limited to one or more specific loans. Whether or not the certificates or instruments are of such form or character as to be negotiable instruments under Title 11, Article 3-A, the certificates or instruments are made negotiable instruments within the meaning of and for all purposes of Title 11, Article 3-A, subject only to such registration requirements as the authority may establish. [2007, c. 520, §7 (AMD).]

SECTION HISTORY

2003, c. 455, §2 (NEW). 2007, c. 520, §7 (AMD).



20-A §11498. Tax exemption

Bonds issued under this chapter constitute a proper public purpose and the securities, their transfer and the income from them, including any profits made on their sale, are at all times exempt from taxation within the State, whether or not those securities, their transfer or the income from them, including any profits made on their sale, are subject to federal taxation. [2003, c. 455, §2 (NEW).]

SECTION HISTORY

2003, c. 455, §2 (NEW).



20-A §11499. Bonds as legal investments

Bonds issued by the authority under this chapter are securities in which all public officers and public bodies of the State and its political subdivisions; insurance companies and associations and other persons carrying on an insurance business; trust companies, banks, bankers, banking associations, savings banks and savings associations, including savings and loan associations; financial institutions; credit unions; building and loan associations; investment companies; executors, administrators, trustees and other fiduciaries; pension, retirement funds and profit-sharing plans; other persons carrying on a banking business; and all other persons may properly and legally invest funds, including capital in their control or belonging to them. These bonds are made securities that may properly and legally be deposited with and received by any state, municipal or public officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law. [2003, c. 455, §2 (NEW).]

SECTION HISTORY

2003, c. 455, §2 (NEW).



20-A §11499-A. Taxable bond option

With respect to all or any portion of any issue of any bonds or any series of bonds that the authority may issue in accordance with the limitations and restrictions of this chapter, the authority may covenant, elect and consent that the interest on the bonds be includable under the federal Internal Revenue Code or any subsequent corresponding internal revenue law of the United States in the gross income of the holders of the bonds to the same extent and in the same manner that the interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders under the federal Internal Revenue Code or any subsequent law. Bonds issued pursuant to this section are not subject to any limitations or restrictions of any law that may limit the authority's power to issue those bonds. The grant of power in this section may not be construed as limiting the inherent power of the State or its agencies under any other provision of law to issue debt, the interest on which is includable in the gross income of the holders under the federal Internal Revenue Code or any subsequent law. [2003, c. 455, §2 (NEW).]

SECTION HISTORY

2003, c. 455, §2 (NEW).



20-A §11499-B. Agreement of the State

The State pledges to and agrees with the holders of any bonds issued under this chapter and with those parties who may enter into any contract with the authority pursuant to this chapter that the State will not limit, alter, restrict or impair the rights vested by this chapter in the authority until the bonds issued pursuant to this chapter, together with interest, including interest on any unpaid installment of interest and all costs and expenses in connection with any actions or proceedings by or on behalf of the bondholders, are fully met and discharged and such contracts are fully performed on the part of the authority. Nothing in this chapter precludes that limitation or alteration if and when adequate provision is made by law for the protection of the holders of such bonds and of those parties entering into contracts with the authority. The authority is authorized to include this pledge and undertaking for the State in those bonds or contracts. [2003, c. 455, §2 (NEW).]

SECTION HISTORY

2003, c. 455, §2 (NEW).



20-A §11499-C. Chapter cumulative; no notice required

This chapter may not be construed as a restriction or limitation upon any powers that the authority might otherwise have under any laws of this State and this chapter is cumulative of any such powers. Neither the making of contracts nor the issuance of bonds pursuant to this chapter need comply with the requirements of any other state law applicable to the making of contracts, the issuance of bonds or the construction, acquisition or management of any project undertaken pursuant to this chapter. No proceedings, notice or approval is required for the issuance of any bonds or any instrument as security for those bonds, except as is provided in this chapter or in the federal Internal Revenue Code, if applicable. [2003, c. 455, §2 (NEW).]

SECTION HISTORY

2003, c. 455, §2 (NEW).



20-A §11499-D. Chapter liberally construed

This chapter being necessary for the welfare of the State and its inhabitants must be liberally construed so as to effect its purposes. [2003, c. 455, §2 (NEW).]

SECTION HISTORY

2003, c. 455, §2 (NEW).






Chapter 418: STUDENT LOAN CORPORATIONS

20-A §11501. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 422, §21 (NEW). 2011, c. 595, §1 (RP).



20-A §11502. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 422, §21 (NEW). 1985, c. 779, §54 (AMD). 2011, c. 595, §1 (RP).



20-A §11503. Student loan corporations authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 422, §21 (NEW). 2011, c. 595, §1 (RP).



20-A §11504. Incorporators (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 422, §21 (NEW). 2011, c. 595, §1 (RP).



20-A §11505. Purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 422, §21 (NEW). 2011, c. 595, §1 (RP).



20-A §11506. Issuance of bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 422, §21 (NEW). 2011, c. 595, §1 (RP).



20-A §11507. Rights of the authority and student loan corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 422, §21 (NEW). 2011, c. 595, §1 (RP).



20-A §11508. Bonds of the authority (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 422, §21 (NEW). 2011, c. 595, §1 (RP).



20-A §11509. Source of payment of expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 422, §21 (NEW). 2011, c. 595, §1 (RP).



20-A §11510. Administration of student loan corporation issued loans; no discrimination (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 422, §21 (NEW). 2011, c. 595, §1 (RP).



20-A §11511. Exemption from taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 422, §21 (NEW). 2011, c. 595, §1 (RP).



20-A §11512. Bonds declared legal investments (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 422, §21 (NEW). 2011, c. 595, §1 (RP).



20-A §11513. Act cumulative; no notice required (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 422, §21 (NEW). 2011, c. 595, §1 (RP).



20-A §11514. University of Maine System (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 422, §21 (NEW). 1985, c. 779, §55 (AMD). 2011, c. 595, §1 (RP).






Chapter 419: STUDENT INCENTIVE SCHOLARSHIP PROGRAM

20-A §11601. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §84 (AMD). 1989, c. 559, §9 (RP).



20-A §11602. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 559, §9 (RP).



20-A §11603. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 559, §9 (RP).



20-A §11604. Determination of need (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 559, §9 (RP).



20-A §11605. Determination of grants (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 559, §9 (RP).



20-A §11606. Schedule of reductions in grants (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 559, §9 (RP).



20-A §11607. Length of grant; period of study (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 559, §9 (RP).



20-A §11608. Program administration (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 228, (AMD). 1985, c. 779, §56 (AMD). 1987, c. 795, (AMD). 1989, c. 443, §26 (AMD). 1989, c. 559, §9 (RP). 1989, c. 911, §3 (AMD).



20-A §11609. Nonlapsing fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 796, (NEW). 1989, c. 559, §9 (RP).






Chapter 419-A: MAINE STATE GRANT PROGRAM

20-A §11611. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 559, §10 (NEW).]

1. Academic year and in attendance. "Academic year" and "in attendance" have the same meanings as in the definitions of these terms contained in the Higher Education Act of 1965, Section 1201, as amended, United States Code, Title 20, Section 1141; and the Higher Education Act of 1965, Section 491, as amended, United States Code, Title 20, Section 1088; and the regulations, guidelines and procedures promulgated by the Secretary of Education and published in the Federal Register pursuant to these sections of federal law.

[ 1989, c. 559, §10 (NEW) .]

2. Authority. The "authority" means the Finance Authority of Maine.

[ 1989, c. 559, §10 (NEW) .]

3. Eligible program of study. "Eligible program of study" means a certificate program of at least one year, an associate degree program or a baccalaureate degree program.

[ 1989, c. 559, §10 (NEW) .]

4. Expected family contribution. "Expected family contribution" means the amount which the family of a student may be reasonably expected to contribute toward postsecondary education for the academic year for which the student is seeking a Maine State Grant.

[ 2001, c. 70, §3 (AMD) .]

4-A. Grant. "Grant" means a grant under the Maine State Grant Program authorized under this chapter.

[ 2001, c. 70, §4 (NEW) .]

5. Institution of higher education. "Institution of higher education" means an institution of higher education located within this State that meets the requirements of and conforms to the definitions contained in the federal Higher Education Act of 1965, Section 1201, as amended, United States Code, Title 20, Section 1141; and the federal Higher Education Act of 1965, Section 491, as amended, United States Code, Title 20, Section 1088; and the regulations, guidelines and procedures promulgated by the Secretary of Education and published in the Federal Register pursuant to these sections of law.

[ 2011, c. 642, §1 (AMD) .]

6. Portability.

[ 2011, c. 642, §2 (RP) .]

SECTION HISTORY

1989, c. 559, §10 (NEW). 1991, c. 582, §§1,2 (AMD). 1991, c. 582, §3 (AFF). 2001, c. 70, §§3,4 (AMD). 2011, c. 642, §§1, 2 (AMD).



20-A §11612. Eligibility

The Maine State Grant Program is established. Under the program, grants may be given only to residents of the State who: [2001, c. 70, §5 (AMD).]

1. Graduated. Have graduated from an approved secondary school or matriculated at a post-secondary school prior to high school graduation, or have successfully completed a general educational development examination or its equivalent;

[ 1989, c. 559, §10 (NEW) .]

2. Accepted as undergraduate. Have been accepted for enrollment as undergraduates or are in good standing as undergraduates at institutions of higher education in an eligible program of study and have not received a previous baccalaureate degree;

[ 1989, c. 559, §10 (NEW) .]

3. Applied for grants. Have applied for a Maine State Grant according to schedules and procedures and on forms developed by the authority;

[ 2001, c. 70, §6 (AMD) .]

4. Demonstrate financial need. Have been determined by the authority to have a financial need according to the criteria set forth in section 11613; and

[ 1989, c. 559, §10 (NEW) .]

5. State residency requirements. Meet the state residency requirements that may be established by rules adopted by the authority in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1989, c. 559, §10 (NEW) .]

SECTION HISTORY

1989, c. 559, §10 (NEW). 1991, c. 573, §1 (AMD). 2001, c. 70, §§5,6 (AMD).



20-A §11613. Determination of need

The authority shall establish the need of a student for a Maine State Grant for an academic year for which the student applies. A student is considered to have a need to qualify for a grant if the total of the cost of attendance of the student, minus the expected family contribution for the student, minus estimated student financial assistance not received under this program, is greater than zero. The total of the expected family contribution, together with any other student financial assistance received by the student, may not exceed the cost of attendance at the institution the student attends. [2003, c. 103, §1 (AMD).]

1. Rules. The authority shall establish standard methods by rules adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, to determine:

A. The parental contribution; and [1989, c. 559, §10 (NEW).]

B. The student and spouse contribution. [1989, c. 559, §10 (NEW).]

These standard methods shall consider all income, assets and any other resources available to the parents, student and spouse.

[ 1989, c. 559, §10 (NEW) .]

2. Expected family contribution. The expected family contribution is the sum of the parental contribution and the student and spouse contribution. The method of determining the expected family contribution shall be established by rule of the authority adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, and shall be uniformly applied to all students.

[ 1989, c. 559, §10 (NEW) .]

3. Cost of attendance. In determining the cost of attendance to determine eligibility under this chapter, the authority shall include the following:

A. Tuition and required fees charged to all full-time students; [1989, c. 559, §10 (NEW).]

B. Standard room and board costs charged by the University of Maine to calculate room and board costs of applicants; and [1989, c. 559, §10 (NEW).]

C. Books and personal expenses or other amounts determined by the authority to be appropriate. [1989, c. 559, §10 (NEW).]

[ 1989, c. 559, §10 (NEW) .]

SECTION HISTORY

1989, c. 559, §10 (NEW). 1991, c. 612, §4 (AMD). 2001, c. 70, §7 (AMD). 2001, c. 480, §1 (AMD). 2003, c. 103, §1 (AMD).



20-A §11614. Determination of grants

Grants to eligible students must be determined as follows, subject to the limitations set forth in section 11613. [2001, c. 70, §8 (AMD).]

1. Priority for awards of grants. Students with the lowest expected family contributions must be given priority over all other eligible students for the awards of grants.

[ 2001, c. 70, §8 (AMD) .]

2. Minimum amount. It is the intent of the Legislature that grants awarded under this chapter, except as provided in subsections 4, 5 and 6, may not be less than $1,000. The authority may establish by rule increased grant amounts for students attending their 2nd, 3rd and 4th years, or the equivalents thereof, at institutions of higher education. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 642, §3 (AMD) .]

3. Scholarships for students attending private institutions.

[ 1997, c. 643, Pt. HH, §2 (RP) .]

4. Prorated grants. A grant recipient whose course load is reduced from full time is entitled to receive a grant prorated for that term of the recipient's enrollment.

[ 2001, c. 70, §8 (AMD) .]

5. Withdrawal. If a recipient of a grant withdraws from an institution and the student is entitled to a refund of tuition, fees or other charges, the institution shall make a refund payment directly to the authority in accordance with the institution's refund policy.

[ 2001, c. 70, §8 (AMD) .]

6. Safety net. Notwithstanding the provisions of this section, the authority may not allocate less in grants under this chapter for students attending the University of Maine System, the Maine Maritime Academy, the Maine Community College System and private postsecondary institutions than was allocated for students in each of those institutions or groups of institutions of higher education in 1988-89.

[ 2001, c. 70, §8 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

7. Part-time students. The authority may allocate grants to eligible part-time students. The authority must establish eligibility criteria by rulemaking pursuant to the Maine Administrative Procedure Act.

[ 2011, c. 642, §4 (AMD) .]

8. Exception for certain public institutions outside the State. The authority may adopt rules establishing criteria and an application process for making grant awards to students who wish to pursue a course of study available only at a public institution outside the State as part of the New England regional student program offered by the New England Board of Higher Education established by Title 5, section 12004-K, subsection 2. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 642, §5 (NEW) .]

SECTION HISTORY

1989, c. 559, §10 (NEW). 1991, c. 573, §2 (AMD). 1991, c. 832, §3 (AMD). 1997, c. 643, §§HH1,2 (AMD). 1999, c. 233, §1 (AMD). 2001, c. 70, §8 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2011, c. 642, §§3-5 (AMD).



20-A §11615. Publication of grant amounts

Prior to March 1st of each year, the authority shall publish grant amounts for the succeeding academic year. [2001, c. 70, §9 (AMD).]

SECTION HISTORY

1989, c. 559, §10 (NEW). 2001, c. 70, §9 (AMD).



20-A §11616. Length of grant; period of study

1. Length of grant. A grant is for a period not to exceed one academic year. A student may apply for a new grant for each year during the period required for completion of an eligible program of study being pursued by that student. A grant recipient who remains eligible must be considered in the succeeding award year.

[ 2001, c. 70, §9 (AMD) .]

2. Period of study. An eligible full-time or part-time student may receive a grant for a period not to exceed 10 semesters or the equivalent thereof at the institution that the student is attending.

A. [2001, c. 70, §9 (RP).]

B. [2001, c. 70, §9 (RP).]

[ 2011, c. 642, §6 (AMD) .]

SECTION HISTORY

1989, c. 559, §10 (NEW). 2001, c. 70, §9 (AMD). 2011, c. 642, §6 (AMD).



20-A §11617. Program administration

1. Responsibility of authority. The authority shall administer the Maine State Grant Program, including establishing and maintaining fund accounting and control procedures as required by state law or as necessary for the State to be eligible to receive federal assistance under the Federal Student Assistance Program, Higher Education Act of 1965, Title IV, Part A, Subpart 3, as amended, United States Code, Title 20, Sections 1070c-1, 1070c-2 and 1070c-3.

[ 2001, c. 70, §10 (AMD) .]

2. Guidelines and rules. The following provisions shall apply to the program.

A. The authority shall develop rules, procedures, schedules and forms necessary to carry out the purposes of this program, including the adoption of reciprocal agreements with other states. [1989, c. 559, §10 (NEW).]

B. To the maximum extent possible consistent with the need for state control of this program, the authority shall use the guidelines, rules, regulations, procedures, forms and schedules set forth by the Secretary of Education for the administration of the Federal Student Assistance Program, Higher Education Act of 1965, Title IV, Part A, Subpart 1, as amended, United States Code, Title 20, Section 1070c. [1989, c. 559, §10 (NEW).]

[ 1989, c. 559, §10 (NEW) .]

3. Decennial review. The authority shall, by January 1, 2021, and every 10 years thereafter, conduct a review of the Maine State Grant Program. The authority shall establish a stakeholder group, through a partnership with other appropriate entities, to work together on the review. The review must include, but is not limited to, the following:

A. A review of the history and efficacy of the program and any necessary changes to the program; [2011, c. 642, §7 (NEW).]

B. Ideas to enhance the program in light of current and future higher education trends and needs; [2011, c. 642, §7 (NEW).]

C. Any recommendations on state funding for the program in light of trends in higher education costs and federal and private sector funding for student financial aid; and [2011, c. 642, §7 (NEW).]

D. Current and future grant and financial aid needs of students and families in the State. [2011, c. 642, §7 (NEW).]

The authority shall submit a written report of the findings of the decennial review by the January 1st the decennial review is due, along with any proposed legislation, to the joint standing committee of the Legislature having jurisdiction over education and cultural affairs.

[ 2011, c. 642, §7 (NEW) .]

SECTION HISTORY

1989, c. 559, §10 (NEW). 2001, c. 70, §10 (AMD). 2011, c. 642, §7 (AMD).



20-A §11618. Nonlapsing fund

Any unexpended funds appropriated by the Legislature to carry out the purposes of this program shall not lapse, but shall be carried forward for continued use in the program. [1989, c. 559, §10 (NEW).]

SECTION HISTORY

1989, c. 559, §10 (NEW).



20-A §11619. Reduction of institutional or other grant aid (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 70, §11 (NEW). 2001, c. 70, §13 (AFF). MRSA T. 20-A, §11619 (RP).



20-A §11619-A. Reduction of institutional or other grant aid

Effective July 1, 2004, a grant received by a student under this chapter may be applied to reduce institutional or other grant aid to that student only if that institutional or grant aid is subsequently granted to a student with demonstrated financial need. [RR 2003, c. 2, §68 (COR).]

SECTION HISTORY

RR 2003, c. 2, §68 (COR). 2003, c. 673, §QQ2 (NEW). 2003, c. 673, §QQ4 (AFF).



20-A §11620. Reduction of institutional or other grant aid (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 70, §11 (NEW). 2003, c. 673, §QQ4 (AFF). 2003, c. 673, §QQ3 (RP).






Chapter 419-B: UNIVERSITY OF MAINE SYSTEM SCHOLARSHIP FUND

20-A §11631. University of Maine System Scholarship Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 465, §1 (NEW). 2001, c. 70, §12 (AMD). 2001, c. 623, §3 (AMD). 2005, c. 109, §3 (RP).






Chapter 419-C: SCHOLARSHIPS FOR MAINE FUND

20-A §11651. Scholarships for Maine Fund

The Scholarships for Maine Fund is created and established as a nonlapsing fund under the jurisdiction and control of the Finance Authority of Maine. All revenues credited to this fund must be distributed as scholarships based on need for residents of the State who are enrolled in an accredited postsecondary education program of at least one year. The Finance Authority of Maine shall award scholarships and adopt rules for determining eligibility, terms and conditions of grants. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. Interest earned on amounts in the fund may be used for the costs of administering the grants. [1997, c. 97, §5 (NEW).]

SECTION HISTORY

1997, c. 97, §5 (NEW).



20-A §11652. Finance Authority of Maine sponsored credit card

1. Finance Authority of Maine sponsored credit card. The Finance Authority of Maine may enter into an agreement with a financial institution, as defined in Title 9-B, section 131, subsection 17-A or a credit union, as defined in Title 9-B, section 131, subsection 12-A, or other credit card issuer to issue a credit card for the benefit of the Scholarships for Maine Fund.

[ 1997, c. 97, §5 (NEW) .]

2. Agreement. If the Finance Authority of Maine enters into an agreement with a financial institution, credit union or other credit card issuer in accordance with subsection 1, the Finance Authority of Maine shall negotiate the most favorable agreement for the Finance Authority of Maine, considering such factors as:

A. The rate of the fee by a credit card issuer; [1997, c. 97, §5 (NEW).]

B. The ability of a financial institution, credit union or other credit card issuer to market the card successfully; and [1997, c. 97, §5 (NEW).]

C. Customer service offered by the financial institution, credit union or other credit card issuer. [1997, c. 97, §5 (NEW).]

[ 1997, c. 97, §5 (NEW) .]

3. Distribution of proceeds. Funds received by the Finance Authority of Maine under the agreement with the financial institution, credit union or other credit card issuer must be deposited into the Scholarships for Maine Fund.

[ 1997, c. 97, §5 (NEW) .]

SECTION HISTORY

1997, c. 97, §5 (NEW).






Chapter 419-D: QUALITY CHILD CARE EDUCATION SCHOLARSHIP FUND

20-A §11670. Quality Child Care Education Scholarship fund

The Quality Child Care Education Scholarship Fund is created and established as a nonlapsing fund under the jurisdiction and control of the Finance Authority of Maine. All revenues credited to this fund must be distributed as scholarships based on financial need for residents of the State who are enrolled in one or more courses related to early childhood education or child development at accredited institutions of higher education or at course-offering institutions that have articulated agreements with accredited institutions of higher education. The Finance Authority of Maine shall award scholarships and adopt rules for determining eligibility, amounts, terms and conditions of scholarships. Interest earned on amounts in the fund may be used for the costs of administering the scholarships. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [1999, c. 783, §1 (AMD).]

SECTION HISTORY

1999, c. 401, §OOO5 (NEW). 1999, c. 783, §1 (AMD).






Chapter 421: POSTGRADUATE EDUCATION IN THE FIELD OF MEDICINE

20-A §11801. Legislative intent

1. Admission of Maine residents to educational institutions. It is the intent of the Legislature to assure, to the greatest extent possible, the admission of qualified Maine residents to educational institutions providing programs of instruction leading to doctoral degrees in allopathic medicine, dentistry, optometry and veterinary medicine.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Responsibility for program. It is the intent of the Legislature, consistent with the purposes of this chapter, that the Chief Executive Officer of the Finance Authority of Maine shall administer the program and develop a plan that ensures, to the extent practicable, that Maine contract students, or a similar number of out-of-state medical school graduates, return to practice their profession within the State, in underserved areas.

[ 1989, c. 698, §14 (AMD); 1989, c. 698, §76 (AFF) .]

3. Advisory committee. The Advisory Committee on Medical Education, established by Title 5, section 12004-I, subsection 7, shall assist the chief executive officer in planning and administration of the professional health program and particularly in the development of clinical education sites and continuing education, which are funded primarily by sources other than patient charges.

[ 1989, c. 698, §15 (AMD); 1989, c. 698, §76 (AFF) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 812, §111 (AMD). 1985, c. 455, §§1,11 (AMD). 1989, c. 503, §B77 (AMD). 1989, c. 698, §§14,15 (AMD).



20-A §11802. Definitions

For the purposes of this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 693, §§5, 8 (NEW).]

1. Clinical education site. "Clinical education site" includes both clinical clerkship sites and preceptorship sites.

A. "Clinical clerkship site" means an on-location teaching environment in conjunction with residency training. [1981, c. 693, §§5, 8 (NEW).]

B. "Preceptorship site" means a training site ranging from a one-to-one training site between a physician and medical student to a training site in a health clinic or hospital without a residency program. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

1-A. Authority. "Authority" means the Finance Authority of Maine.

[ 1989, c. 698, §16 (NEW); 1989, c. 698, §76 (AFF) .]

1-B. Chief executive officer. "Chief executive officer" means the Chief Executive Officer of the Finance Authority of Maine.

[ 1989, c. 698, §16 (NEW); 1989, c. 698, §76 (AFF) .]

2. Final determination of residency. "Final determination of residency" means the decision on residency made subject to rules of the department. Criteria for these rules shall include length of residence, secondary school attended, legal residence of parent, voting registration and place where taxes are paid.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Primary care. "Primary care" means the practice of general or family medicine, internal medicine, pediatrics, obstetrics and gynecology.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. State capitation payment. "State capitation payment" means the amount agreed on between the State and the institution for the purchase of the student space.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. State contract student. A "state contract student" means a Maine resident who is enrolled in an educational program at an educational institution for which program the State:

A. Has entered into a contractual arrangement with the institution; and [1981, c. 693, §§5, 8 (NEW).]

B. Expends funds under this arrangement in return for a guarantee on the part of the institution that student positions will be made available to Maine residents. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Underserved area. "Underserved area" means an underserved geographic area, underserved specialty area, underserved population group or any combination of these in the State.

[ 1985, c. 455, §§2, 11 (RPR) .]

7. Obligated national service. "Obligated national service" means:

A. An Armed Forces service obligation incurred in return for financial assistance provided during undergraduate and graduate education; [1985, c. 455, §§3, 11 (NEW).]

B. An obligation incurred for internship or residency training in the Armed Forces of the United States; or [1985, c. 455, §§3, 11 (NEW).]

C. An obligation for compulsory national service required by Act of Congress. [1985, c. 455, §§3, 11 (NEW).]

[ 1985, c. 455, §§3, 11 (NEW) .]

8. Nonresident tuition. "Nonresident tuition" means tuition charged persons who do not hold residency in the State where the institution is located. If no distinction is made at the institution between the tuition charged resident and nonresident students, then nonresident tuition means the tuition charged all students.

[ 1985, c. 455, §§3, 11 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 455, §§2,3,11 (AMD). 1989, c. 698, §16 (AMD).



20-A §11803. Agreement of state contract student

1. Agreement. State contract students commencing their professional education between September 1, 1977, and June 30, 1981, shall, as a condition precedent to the commencement of that education, enter into an agreement with the State under which the student shall agree:

A. To pay tuition to the institution; [1981, c. 693, §§5, 8 (NEW).]

B. That, on the conclusion of the student's professional education, including internship, residency and obligated public health service and Armed Forces' service, the student shall pay the State or authority an amount of money equal to the state capitation payment for the student position that the student occupied. The authority may adopt or amend rules to define the conclusion of professional education; and [1989, c. 698, §17 (AMD); 1989, c. 698, §76 (AFF).]

C. The payments are payable at 6% simple annual interest over a period not to exceed 10 years; however, students may extend the repayment period by one to 10 years with the approval of the chief executive officer for a total repayment period not to exceed 20 years. [1989, c. 698, §17 (AMD); 1989, c. 698, §76 (AFF).]

[ 1989, c. 698, §17 (AMD); 1989, c. 698, §76 (AFF) .]

2. Forgiveness of indebtedness. The agreement must provide that 1/4 of the indebtedness is forgiven for each year in which the state contract student practices the student's profession within the State in primary care or other specialized areas as determined by the chief executive officer, with the advice of the Advisory Committee on Medical Education. For other state contract students returning to practice their profession in Maine, 1/4 of their indebtedness is forgiven for each of the first 2 years of practice.

[ 1989, c. 698, §17 (AMD); 1989, c. 698, §76 (AFF) .]

3. Deferment. Contract students under this section who, during the repayment period, either return to a Maine practice and then leave the State or who initially remain outside the State and then return to a Maine practice may seek a deferment of the annual principal and interest payments while outside the State for a period of time not to exceed 3 years. Interest must be assessed during this time and the student's total debt to the State, including principal and interest, must be repaid either through return service or cash payments as established by the chief executive officer. Requests for deferments must be made to the chief executive officer who shall make a determination on a case-by-case basis. The decision of the chief executive officer is final.

[ 1989, c. 698, §17 (AMD); 1989, c. 698, §76 (AFF) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §§85,86 (AMD). 1985, c. 286, §1 (AMD). 1989, c. 698, §17 (AMD).



20-A §11804. Agreement for contract students after July 1, 1981 (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §22 (AMD). 1983, c. 806, §87 (AMD). 1983, c. 816, §A13 (RPR). 1983, c. 862, §66 (RP). 1985, c. 286, §2 (AMD). 1985, c. 737, §§A42,A43 (AMD). 1987, c. 402, §A122 (AMD).



20-A §11804-A. Agreement for contract students after July 1, 1981 and prior to January 1, 1993

1. Agreement. Any state contract student commencing professional education on or after July 1, 1981 and prior to January 1, 1993 shall, as a condition precedent to the commencement of the education, enter into an agreement with the State under which the student shall agree:

A. To pay tuition to the institution; and [1983, c. 862, §67 (NEW).]

B. Upon the conclusion of professional education, including internship, residency, fellowship, obligated public health service and obligated national service, to pay the State an amount of money equal to the difference between the nonresident tuition at the institution being attended by the state contract student and the tuition charged the state contract student.

(1) This amount is payable at 9% simple annual interest over a period not to exceed 10 years; however, students may extend the repayment period by one to 10 years with the approval of the chief executive officer for a total repayment period not to exceed 20 years.

(2) These installment payments commence upon conclusion of the state contract student's professional education under rules adopted by the authority. [1991, c. 832, §4 (AMD).]

After March 16, 1990, the agreement provided for in this subsection must be entered into by the student and the authority.

[ 1991, c. 832, §4 (AMD) .]

2. Forgiveness. Any student who, upon the conclusion of the student's professional education, including, if applicable, internship, residency, fellowship, obligated public health service and obligated national service, elects to serve as a practitioner of allopathic medicine, dentistry, optometry or veterinary medicine in a designated, underserved area in the State is forgiven 25% of the original outstanding indebtedness for each year of that practice.

A. Any student electing to complete an entire residency at any family practice residency program in the State is forgiven 50% of the original outstanding indebtedness upon completion. [1991, c. 612, §5 (NEW).]

B. Any student electing to serve as a practitioner of allopathic medicine or any other underserved specialty area established by rule under this chapter who practices in an underserved geographic area is forgiven the larger of 25% of the original outstanding indebtedness or $10,000 for each year of that practice. [1991, c. 612, §5 (NEW).]

Any student who elects to practice in the State and receives the benefits of these provisions shall provide a reasonable level of service to all patients regardless of their ability to pay, including Medicare and Medicaid patients, and participate in public health clinics where necessary.

This subsection applies to all contract students commencing their professional education on or after July 1, 1981 and prior to January 1, 1993.

[ 1991, c. 832, §4 (AMD) .]

3. Determination. The Commissioner of Health and Human Services shall determine underserved areas for the practice of allopathic medicine, dentistry and optometry.

The Commissioner of Agriculture, Food and Rural Resources shall determine underserved areas for the practice of veterinary medicine.

[ 1985, c. 455, §6, 11 (RPR); 2003, c. 689, Pt. B, §7 (REV) .]

4. Deferment. Contract students under this section who, during the repayment period, either return to a Maine practice and then leave the State or initially remain outside the State and then return to a Maine practice may seek a deferment of the annual principal and interest payments while outside the State for a period of time not to exceed 3 years. Interest must be assessed during this time and the student's total debt to the authority, including principal and interest, must be repaid either through return service or cash payments as established by the chief executive officer. Requests for deferments must be made to the chief executive officer, who shall make a determination on a case-by-case basis. The decision of the chief executive officer is final.

[ 1991, c. 832, §4 (AMD) .]

SECTION HISTORY

1983, c. 862, §67 (NEW). 1985, c. 455, §§4-6,11 (AMD). 1985, c. 737, §A44 (AMD). 1987, c. 402, §A123 (AMD). 1989, c. 698, §§18,19 (AMD). 1991, c. 612, §5 (AMD). 1991, c. 832, §4 (AMD). 2003, c. 689, §B7 (REV).



20-A §11805. Positions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 698, §20 (AMD). 1989, c. 700, §A60 (AMD). 1991, c. 572, (AMD). 1991, c. 612, §6 (AMD). 1991, c. 824, §A36 (AMD). 1991, c. 832, §§13,14 (AFF). 1991, c. 832, §5 (RP). 2005, c. 683, §B11 (RP).



20-A §11806. Instate clinical education programs; development of a plan

1. Return to practice in Maine. The chief executive officer shall develop a plan that ensures, to the extent practicable, that contract students, or a similar number of out-of-state medical school graduates, return to practice their profession within the State, particularly in underserved areas of the State. This plan must be completed and presented to the Legislature and the Governor before February 1st each year.

[ 1989, c. 698, §21 (AMD); 1989, c. 698, §76 (AFF) .]

2. Plan.

[ 1991, c. 832, §14 (AFF); 1991, c. 832, §6 (RP) .]

3. Coordination.

[ 1991, c. 832, §14 (AFF); 1991, c. 832, §7 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 455, §§7,8,11 (AMD). 1989, c. 698, §§21,22 (AMD). 1991, c. 832, §§6,7 (AMD). 1991, c. 832, §14 (AFF).



20-A §11807. Advisory Committee on Medical Education (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 698, §23 (AMD). 1991, c. 832, §14 (AFF). 1991, c. 832, §8 (RP).



20-A §11808. Nonlapsing fund

There is created under the jurisdiction of the authority a nonlapsing, interest-earning, revolving fund to carry out the purposes of this chapter. Any unexpended balance in the fund carries over for continued use under this chapter. The authority may receive, invest and expend, on behalf of the fund, money from gifts, grants, bequests and donations, in addition to money appropriated or allocated by the State. Loan repayments under this section or other repayments to the authority must be invested by the authority, as provided by law, with the earned income to be added to the fund. Money received by the authority on behalf of the fund, except interest income, must be used for the designated purpose; interest income may be used for the designated purpose or to pay student financial assistance administrative costs incurred by the authority as determined appropriate by the authority. [1991, c. 612, §7 (RPR).]

The authority may allocate a portion of the annual loan repayments for the purpose of recruiting primary care physicians to designated underserved geographic areas of the State. Such portion may be used: [1991, c. 612, §7 (NEW).]

1. Generation of funds. To generate additional matching funds for recruitment of physicians to designated underserved geographic areas; or

[ 1991, c. 612, §7 (NEW) .]

2. Criteria established. In accordance with criteria established by the authority, to encourage primary care physicians to practice medicine in designated underserved areas.

[ 1991, c. 612, §7 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 455, §§9,11 (AMD). 1989, c. 698, §24 (RPR). 1991, c. 612, §7 (RPR).



20-A §11809. Annual review

The legislative committee having jurisdiction over appropriations and financial affairs shall annually review the program established under this chapter. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §11810. Rules

The authority shall establish all rules necessary to carry out the purposes of this chapter, except that the Commissioner of Health and Human Services shall develop rules for determining underserved areas for the practice of allopathic medicine, dentistry and optometry and the Commissioner of Agriculture, Food and Rural Resources shall develop rules for the determination of underserved areas for the practice of veterinary medicine. The rules authorized by this section are adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II. [1991, c. 612, §8 (RPR); 2003, c. 689, Pt. B, §7 (REV).]

SECTION HISTORY

1985, c. 455, §§10,11 (NEW). 1989, c. 698, §25 (AMD). 1989, c. 700, §A61 (AMD). 1991, c. 612, §8 (RPR). 2003, c. 689, §B7 (REV).



20-A §11811. Curriculum improvements

The authority may allocate a portion of the fund established in section 11808 to support improvements in the curricula of primary care residency programs offered in this State. In accordance with criteria established by rules adopted pursuant to section 11810, the chief executive officer may disburse funds allocated under this section to hospitals that provide primary care residency programs in the amounts necessary to make improvements in the curricula offered in those programs. [1991, c. 830, §3 (NEW).]

SECTION HISTORY

1991, c. 830, §3 (NEW).






Chapter 423: LOANS FOR CANDIDATES FOR PRACTICE OF OSTEOPATHIC MEDICINE

20-A §12001. Purpose

1. Purpose. The purpose of this chapter is to provide for persons who desire to practice osteopathic medicine in this State.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Findings. The provision of financial assistance in securing this type of higher education is an important public purpose. Many qualified youth are deterred by financial considerations from securing this type of higher education resulting in irreparable loss to the State in maintaining the health of its residents.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §12001-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 698, §26 (NEW); 1989, c. 698, §76 (AFF).]

1. Authority. "Authority" means the Finance Authority of Maine.

[ 1989, c. 698, §26 (NEW); 1989, c. 698, §76 (AFF) .]

2. Chief executive officer. "Chief executive officer" means the Chief Executive Officer of the Finance Authority of Maine.

[ 1989, c. 76, (AFF); 1989, c. 698, §26 (NEW) .]

SECTION HISTORY

1989, c. 698, §26 (NEW).



20-A §12002. State Osteopathic Loan Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §88 (AMD). 1989, c. 698, §27 (RP).



20-A §12002-A. State Osteopathic Loan Fund

The State Osteopathic Loan Fund is created under the jurisdiction of the authority as a nonlapsing, interest-earning, revolving fund to carry out the purposes of this chapter. Any unexpended balance in the fund carries over for continued use under this chapter. The authority may receive, invest and expend, on behalf of the fund, money from gifts, grants, bequests and donations, in addition to money appropriated or allocated by the State. Loan repayments under this section or other repayments to the authority must be invested by the authority, as provided by law, with the earned income to be added to the fund. Money received by the authority on behalf of the fund, except interest income, must be used for the designated purpose; interest income may be used for the designated purpose or to pay student financial assistance administrative costs incurred by the authority as determined appropriate by the authority. [1991, c. 612, §9 (RPR).]

The authority may allocate a portion of the annual loan repayments for the purpose of recruiting primary care physicians to designated underserved geographic areas of the State. That portion may be used: [1991, c. 612, §9 (NEW).]

1. Generate funds. To generate additional matching funds for recruitment of physicians to designated underserved geographic areas; or

[ 1991, c. 612, §9 (NEW) .]

2. Criteria established. In accordance with criteria established by the authority, to encourage primary care physicians to practice medicine in a designated underserved area.

[ 1991, c. 612, §9 (NEW) .]

The chief executive officer shall include in the authority's biennial budget an appropriate request adequate to fund the loan program. [1991, c. 612, §9 (NEW).]

SECTION HISTORY

1989, c. 698, §28 (NEW). 1991, c. 612, §9 (RPR).



20-A §12003. Eligibility for loans

An applicant shall be eligible for a loan under this chapter when the chief executive officer, after consultation with the executive committee of the Maine Osteopathic Association, finds that the applicant: [1989, c. 698, §29 (AMD); 1989, c. 698, §76 (AFF).]

1. Residency. Has been a resident of this State for a minimum of 3 years at any time prior to application;

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Qualifications. Is attending or will immediately attend an osteopathic college or university accredited by the American Osteopathic Association;

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Financial resources. Will, in the absence of a loan, be deterred by financial considerations from beginning or completing a course of study at an osteopathic college or university; and

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Return to Maine. Shows a genuine interest in returning to this State to practice osteopathic medicine.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 698, §29 (AMD).



20-A §12004. Repayment for pre-June 30, 1981 students

1. Agreement. A student commencing professional education between September 1, 1971 and June 30, 1981, as a condition of receiving a loan, shall enter into an agreement with the State that the student, after the completion of an internship, residency, obligated public health service or Armed Forces' service, shall enter in the practice of osteopathic medicine in this State and continue in that practice for a period of one year for each $2,000 of the loan utilized.

[ 1985, c. 797, §48 (AMD) .]

2. Initial interest. The loan shall be granted to the applicant with no interest or principal payments until one year after he or she has ended his or her attendance at that osteopathic college or university.

[ 1983, c. 806, §89 (AMD) .]

3. Breach of contract. If a recipient of a loan fails to comply with the terms of the agreement with the State for reasons other than death, the recipient shall immediately be liable to the State for all loan payments received plus interest on each payment at the rate of 6% each year compounded semiannually.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Repayment process. If a recipient of a loan practices osteopathic medicine in a community in this State for only a part of the total compensatory practice agreed upon, the recipient shall be liable to the State only for the amount granted under the loan plus interest at the rate of 6% each year compounded semiannually. This amount shall be reduced by a credit at the rate of $2,000 plus interest for each year the recipient has actually practiced in the State. The loan shall be repaid within 12 years of graduation.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §89 (AMD). 1985, c. 797, §48 (AMD).



20-A §12005. Agreement for osteopathic loan students after July 1, 1981 and prior to January 1, 1993

1. Agreement. Any osteopathic loan student commencing professional education on or after July 1, 1981 and prior to January 1, 1993 shall, as a condition precedent to receiving the loan, enter into an agreement with the authority stating that following completion of professional education including internship, residency, fellowship, obligated public health service or obligated national service the student will pay the State an amount of money equal to the loan received.

[ 1991, c. 832, §9 (AMD) .]

2. Repayment. This amount is payable at 9% simple annual interest over a period not to exceed 10 years; however, students may extend the repayment period by one to 10 years with the approval of the chief executive officer for a total repayment period not to exceed 20 years. These payments commence at such time as the student concludes professional education under rules adopted by the authority.

[ 1991, c. 832, §9 (AMD) .]

3. Deferment. Any student who has received a loan under this section who, during the repayment period, either returns to a Maine practice and then leaves the State or initially remains out of state and then returns to a Maine practice may seek a deferment of the annual principal and interest payments while outside the State for a period of time not to exceed 3 years. Interest must be assessed during this time and the student's total debt to the authority, including principal and interest, must be repaid either through return service or cash payments within 10 years from the date that marks the beginning of the repayment period. Requests for deferments must be made to the chief executive officer, who shall make a determination on a case-by-case basis. The decision of the chief executive officer is final.

[ 1991, c. 832, §9 (AMD) .]

4. Forgiveness. Any student who, upon the conclusion of the student's professional education, including, if applicable, internship, residency, fellowship, obligated public health service and obligated national service as defined in section 11802, subsection 7, elects to serve as a practitioner of osteopathic medicine in a designated, underserved area, as determined by the Commissioner of Health and Human Services and as defined in section 11802, subsection 6, in the State is forgiven 25% of the original outstanding indebtedness for each year of that practice.

A. Any student electing to complete an entire residency at any family practice residency program in the State is forgiven 50% of the original outstanding indebtedness upon completion. [1991, c. 612, §11 (NEW).]

B. Any student who practices osteopathic medicine in an underserved geographic area is forgiven the larger of 25% of the original outstanding indebtedness or $10,000 for each year of that practice. [1991, c. 612, §11 (NEW).]

Any student who elects to practice in the State and receive the benefits of these provisions shall provide a reasonable level of service to all patients regardless of their ability to pay, including Medicare and Medicaid patients, and participate in public health clinics where necessary.

[ 1991, c. 832, §9 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 756, §§1-3 (AMD). 1989, c. 698, §30 (AMD). 1989, c. 700, §A62 (AMD). 1991, c. 612, §§10,11 (AMD). 1991, c. 832, §9 (AMD). 2003, c. 689, §B7 (REV).



20-A §12006. Rules

The authority shall establish rules necessary to carry out the purposes of this chapter, except that the Commissioner of Health and Human Services shall develop rules for determining underserved areas for the practice of osteopathic medicine. [1991, c. 612, §12 (RPR); 2003, c. 689, Pt. B, §7 (REV).]

SECTION HISTORY

1985, c. 756, §4 (NEW). 1989, c. 698, §31 (AMD). 1989, c. 700, §A63 (AMD). 1991, c. 612, §12 (RPR). 2003, c. 689, §B7 (REV).






Chapter 424: MEDICAL EDUCATION AND RECRUITMENT

20-A §12101. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW).]

1. Authority. "Authority" means the Finance Authority of Maine.

[ 1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW) .]

2. Chief executive officer. "Chief executive officer" means the Chief Executive Officer of the Finance Authority of Maine.

[ 1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW) .]

3. Clinical education. "Clinical education" means any on-location teaching environment ranging from a one-to-one training between a physician and a medical student to a training in a health clinic or hospital with or without a residency program.

[ 1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW) .]

4. Health professional shortage area. "Health professional shortage area" means an area in the State lacking in medical professionals as designated by the Commissioner of Health and Human Services.

[ 1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

5. Insufficient veterinary services. "Insufficient veterinary services" means an insufficient number of practitioners of veterinary medicine in either a veterinary specialty or a geographic area, as determined by the Commissioner of Agriculture, Conservation and Forestry.

[ 1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

6. Maine resident. "Maine resident" means a person who has been a resident of the State for a minimum of one year as determined by rule of the authority who shall consider:

A. Length of residence in Maine for other than tuition purposes; [1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW).]

B. Secondary school attended; [1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW).]

C. Legal residence of parents; [1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW).]

D. Place of voting registration, if registered to vote; [1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW).]

E. Place where taxes are paid; and [1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW).]

F. Other indicators established by the authority. [1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW).]

[ 1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW) .]

7. Nonresident tuition. "Nonresident tuition" means tuition charged to persons who are not residents in the state where an institution of allopathic or osteopathic medical education with which the authority has a contract is located. If the institution makes no distinction between the tuition charged resident and nonresident students, then "nonresident tuition" means the tuition charged all students.

[ 1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW) .]

8. Primary health care. "Primary health care" means general or family practice of medicine, general internal medicine, general pediatrics, general dentistry and obstetrics and gynecology.

[ 1995, c. 117, Pt. D, §1 (AMD); 1995, c. 117, Pt. D, §3 (AFF) .]

8-A. Qualifying Maine-based medical school program. "Qualifying Maine-based medical school program" means an allopathic or osteopathic medical school program affiliated with a medical school accredited by the Liaison Committee on Medical Education or its successor or the American Osteopathic Association or its successor in which:

A. An educational or health care institution located in this State participates in curriculum development and the selection of students for admission; [2009, c. 410, §1 (NEW).]

B. No fewer than 10 students per class year are enrolled and in which these students are required to complete not less than one academic year of the medical school curriculum at facilities located in this State; [2009, c. 410, §1 (NEW).]

C. Funds are raised through philanthropic resources and the private sector to match 100% of those funds appropriated or allocated by the State for scholarships under section 12103; and [2009, c. 410, §1 (NEW).]

D. The program curriculum includes required clerkship experiences in and training and course completion in rural health care and primary care. [2009, c. 410, §1 (NEW).]

[ 2009, c. 410, §1 (NEW) .]

9. Underserved group. "Underserved group" means a population group in the State receiving insufficient primary health care, as determined by the Commissioner of Health and Human Services.

[ 1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

10. Underserved specialty. "Underserved specialty" means a medical specialty in which there are insufficient practitioners either throughout the State or within a designated geographic area of the State, as determined by rule of the Commissioner of Health and Human Services.

[ 1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

SECTION HISTORY

1991, c. 830, §4 (NEW). 1991, c. 832, §10 (NEW). 1995, c. 117, §D1 (AMD). 1995, c. 117, §D3 (AFF). 2003, c. 689, §B7 (REV). 2009, c. 410, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV).



20-A §12102. Comprehensive programs

The chief executive officer shall administer the comprehensive programs established in this chapter and chapter 424-A to address the shortage of primary health care professionals and veterinarians in the State. With the assistance of the Advisory Committee on Medical Education, established by Title 5, section 12004-I, subsection 7, the chief executive officer shall plan, evaluate and update the programs to ensure that Maine residents have access to medical education and veterinary education and that Maine residents have access to primary health care and to veterinary care for their animals. [2009, c. 488, §1 (AMD).]

SECTION HISTORY

1991, c. 830, §4 (NEW). 1991, c. 832, §10 (NEW). 2009, c. 488, §1 (AMD).



20-A §12103. Access to Medical Education Program

1. Positions. The Access to Medical Education Program is established under this section. Under this program, the chief executive officer shall secure up to 21 positions annually for Maine students at schools of allopathic, osteopathic or veterinary medical education up to an aggregate of 84 positions. Five positions are for students of osteopathic medicine, 15 positions are for students of allopathic medicine and one position is for students of veterinary medicine. If there is an insufficient number of qualified applicants for positions in either allopathic or osteopathic medicine, the chief executive officer may increase or decrease the number of positions available in either discipline. The allopathic and osteopathic medicine positions are available only to eligible students commencing professional education on or after January 1, 1993 and on or before September 30, 2009. The veterinary medicine positions are available only to eligible students commencing professional education on or after January 1, 1999 and on or before September 30, 2010. Commencing January 1, 2010, the chief executive officer may not secure any new positions for students at schools of allopathic or osteopathic medicine and shall secure only the number of positions necessary to allow students already occupying such positions as of January 1, 2010 to complete their remaining medical education, up to 3 years, at the institution. Commencing January 1, 2011, the chief executive officer may not secure a new position for a student at a school of veterinary medicine and shall secure only the number of positions necessary to allow students occupying such positions as of January 1, 2011 to complete their remaining medical education, up to 3 years, at the institution. Commencing July 1, 2013, the chief executive officer may not secure any further positions at schools of allopathic or osteopathic medicine under this section. Commencing July 1, 2014, the chief executive officer may not secure any further positions at a school of veterinary medicine under this section.

[ 2009, c. 488, §2 (AMD) .]

2. Application process. Students shall apply directly to an institution of allopathic, osteopathic or veterinary medical education with which the authority has a contract to secure positions.

[ 1997, c. 765, §1 (AMD) .]

3. Requirements. Each student obtaining a position in an institution of allopathic or osteopathic medical education shall enter into an agreement with the authority by which the student agrees during the student's medical education to complete clinical education in rural areas and health professional shortage areas of this State as provided in the contract between the institutions of medical education and the authority. Each student obtaining a position in an institution of veterinary medical education shall enter into an agreement with the authority by which the student agrees during the student's medical education to complete clinical education in an area determined to have insufficient veterinary services as provided in the contract between the institutions of veterinary medicine and the authority.

[ 1997, c. 765, §1 (AMD) .]

4. Repayment of tuition differential. A student receiving a position secured by the authority shall enter into an agreement with the authority promising to pay back to the authority any amounts expended by the authority that reduce the nonresident tuition to be paid by the student. Such an agreement must be on the same terms and conditions as the agreement required by section 12104.

[ 1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW) .]

SECTION HISTORY

1991, c. 830, §4 (NEW). 1991, c. 832, §10 (NEW). 1997, c. 765, §1 (AMD). 2009, c. 410, §2 (AMD). 2009, c. 488, §2 (AMD).



20-A §12103-A. Doctors for Maine's Future Scholarship Program

There is established the Doctors for Maine's Future Scholarship Program, referred to in this section as "the scholarship program," to provide a tuition subsidy of 50% of the cost of attendance annually, up to a maximum of $25,000 per student annually, for eligible students who enter qualifying Maine-based medical school programs for the purpose of increasing the number of physicians in this State who practice in primary care, underserved specialties or underserved areas of the State. For the purposes of this section, "cost of attendance" means the tuition and fees applicable to an eligible student, together with estimated other expenses reasonably related to cost of attendance at a qualifying Maine-based medical school program. [2009, c. 410, §3 (NEW).]

1. Eligibility. For purposes of this section, "eligible student" means a student who meets eligibility requirements set by the authority by rule that include at least the following:

A. The student is or will be enrolled in a qualifying Maine-based medical school program; and [2009, c. 410, §3 (NEW).]

B. The student has a substantial connection to the State as evidenced by factors such as prior education in this State, parental residence in this State and at least one year of non-education-related residence in this State. [2009, c. 410, §3 (NEW).]

[ 2009, c. 410, §3 (NEW) .]

2. Priority. In awarding scholarships, the authority shall give priority to an eligible student who meets at least 2 of the following provisions:

A. The student has received a high school diploma, or its equivalent, in this State; [2009, c. 410, §3 (NEW).]

B. The student has received a baccalaureate degree from a 4-year college or university in this State; and [2009, c. 410, §3 (NEW).]

C. The legal residence of a parent of the student is in this State. [2009, c. 410, §3 (NEW).]

[ 2009, c. 410, §3 (NEW) .]

3. Allocation. The total number of scholarships available under the scholarship program must be allocated equally among qualifying Maine-based medical school programs, except that a program may not be allocated more than the number of scholarships for which the program has raised matching funds as of January 1st immediately preceding the scholarship award.

[ 2009, c. 410, §3 (NEW) .]

4. Matching funds. Commencing January 1, 2013, if a qualifying Maine-based medical school program raises matching funds in an amount less than the amount of scholarship funds allocable to it under this section from the State for a given year or does not have a sufficient number of qualified applicants to fill the number of scholarships allocable to it, the number of scholarships allocated to that program must be reduced accordingly and scholarships must be reallocated for that year to students of other qualifying Maine-based medical school programs. Qualifying Maine-based medical school programs must use funds raised through philanthropic and private medical education fundraising to increase the number of scholarships available to eligible students and must use matching funds to provide no fewer than the number of scholarships allocated to the program by the State in a given academic year.

[ 2009, c. 410, §3 (NEW) .]

5. Notification. For each student receiving a scholarship under this section, the student's qualifying Maine-based medical school program must notify the authority of the location of the student's medical residency, specialty and place of employment for each of the 8 years after the student's graduation from the school.

[ 2009, c. 410, §3 (NEW) .]

6. Doctors for Maine's Future Scholarship Fund created. A nonlapsing, interest-earning, revolving fund under the jurisdiction of the authority, known as the Doctors for Maine's Future Scholarship Fund, and referred to in this subsection as "the fund," is created to carry out the purposes of this section. Any unexpended balance in the fund carries over for continued use under this section. The authority may receive, invest and expend on behalf of the fund money from gifts, grants, bequests and donations or other sources in addition to money appropriated or allocated by the State. Money in the fund must be invested by the authority, as provided by law, with the earned income to be added to the fund. Money received by the authority on behalf of the fund, except interest income, must be used for the purposes of this section; interest income may be used for such purposes or to pay student financial assistance administrative costs incurred by the authority.

[ 2009, c. 410, §3 (NEW) .]

SECTION HISTORY

2009, c. 410, §3 (NEW).



20-A §12104. Loans for medical education

The Health Professions Loan Program, referred to in this section as the "program," is established and is administered by the authority. [1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW).]

1. Eligibility. Loans are available to Maine residents pursuing allopathic, osteopathic, veterinary and dentistry education and to Maine residents obtaining a first loan under this section for the pursuit of an education in optometry prior to January 1, 2011. To be eligible for a loan under this section, a person must meet eligibility criteria, established by rule of the authority, which at a minimum must require:

A. That the student show financial need for a loan; and [1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW).]

B. That priority be given to students:

(1) Who have previously received a loan pursuant to this section and who exhibit financial need as determined by the authority;

(2) Who are participants in the Access to Medical Education Program established in section 12103; or

(3) Who are participants in the Maine Veterinary Medicine Loan Program established in chapter 424-A. [2009, c. 488, §3 (AMD).]

[ 2009, c. 488, §3 (AMD) .]

2. State contract students.

[ 2009, c. 488, §4 (RP) .]

2-A. Access to Medical Education Program students. As long as the student is otherwise eligible, a student occupying a position at a school of allopathic or osteopathic medicine pursuant to section 12103 that was secured by the chief executive officer on or before January 1, 2010 continues to be eligible for loans under the program under this section through June 30, 2013. As long as the student is otherwise eligible, a student occupying a position at a school of veterinary medicine pursuant to section 12103 that was secured by the chief executive officer on or before January 1, 2011 continues to be eligible for loans under the program under this section through June 30, 2014.

[ 2009, c. 488, §5 (AMD) .]

3. Maximum loan amount. The chief executive officer may establish the maximum loan amount and may provide for a different maximum loan amount for applicants in different categories.

[ 1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW) .]

4. Allocation of loan fund.

[ 2009, c. 488, §6 (RP) .]

5. Loan agreement for students obtaining first program loans prior to January 1, 2010 or January 1, 2011. This subsection applies to allopathic and osteopathic students under section 12103 who obtained their first program loan prior to January 1, 2010 and to all other students who obtained their first program loan prior to January 1, 2011. The student shall enter into a loan agreement that provides for the following.

A. Upon completion of professional education the student shall repay the loan in accordance with the following schedule.

(1) A loan recipient who does not obtain loan forgiveness pursuant to this section shall repay the entire principal portion of the loan plus simple interest at a rate to be determined by rule of the authority. Interest does not begin to accrue until the loan recipient completes medical education, including residency and internship. The authority may establish differing interest rates to encourage loan recipients to practice primary health care medicine in the State.

(2) Primary health care physicians and dentists practicing in a designated health professional shortage area, any physician practicing in an underserved specialty or any physician providing services to a designated underserved group are forgiven the larger of 25% of the original outstanding indebtedness plus any accrued interest or $7,500 for each year of practice.

Primary health care physicians and dentists practicing in the State, but not practicing in a designated health professional shortage area, are forgiven the larger of 12.5% of the original outstanding indebtedness plus any accrued interest or $3,750 for each year of practice.

(3) Veterinarians providing services to Maine residents with insufficient veterinary services are forgiven the larger of 25% of the original outstanding indebtedness plus any accrued interest or $7,500 for each year of practice.

(4) Any student completing an entire residency at any primary health care residency program in the State is forgiven 50% of the original outstanding indebtedness for each year of practice in a designated health professional shortage area, as a physician practicing in an underserved specialty or as a physician providing services to an underserved group or 25% of the original outstanding indebtedness for each year of primary health care practice in the State. [1995, c. 117, Pt. D, §2 (AMD); 1995, c. 117, Pt. D, §3 (AFF).]

B. Loans must be repaid over a term no greater than 10 years, except that the chief executive officer may extend an individual's term as necessary to ensure repayment of the loan. Repayment must commence when the loan recipient completes, withdraws from or otherwise fails to continue medical education. [1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW).]

C. The Department of Health and Human Services may require a loan recipient requesting forgiveness or an interest rate benefit under this section, excluding veterinarians, to report annually to the Department of Health and Human Services, office of rural health and primary care the following:

(1) The number of Medicaid patients served by the loan recipient and the percentage of the loan recipient's overall service provided to Medicaid patients;

(2) The number of instances in which a loan recipient accepted a Medicare assignment and the number of and basis for any rejections during the period of the report; and

(3) The amount of time devoted by the loan recipient to practice in a public health clinic during the period of the report.

If the office of rural health and primary care determines that the level of service provided was not reasonable or if the loan recipient fails to provide the report by the date required, the loan recipient is not entitled to any loan forgiveness or interest rate benefit under this section for the year of the report. [2009, c. 488, §7 (AMD).]

[ 2009, c. 488, §7 (AMD) .]

5-A. Loan agreement for students obtaining first program loans after January 1, 2010 or January 1, 2011. This subsection applies to students who are not eligible for loan agreements under subsection 5. The student shall enter into a loan agreement that provides for the following.

A. Upon completion of professional education the student shall repay the entire principal portion of the loan plus simple interest at a rate that may range from 0% up to a maximum to be determined by rule of the authority and depending upon the type and location of medical practice undertaken by the loan recipient. Interest does not begin to accrue until the loan recipient completes medical education, including residency and internship. The authority may establish differing interest rates to encourage loan recipients to provide primary health care or dentistry in certain areas of the State, or to certain underserved groups, to practice in underserved specialties or to provide veterinary services in areas of the State with insufficient veterinary services as defined in chapter 424-A. [2009, c. 488, §8 (NEW).]

B. Loans must be repaid over a term no greater than 10 years, except that the chief executive officer may extend an individual's term as necessary to ensure repayment of the loan. Repayment must commence when the loan recipient completes, withdraws from or otherwise fails to continue medical education. [2009, c. 488, §8 (NEW).]

C. The Department of Health and Human Services may require a loan recipient requesting an interest rate benefit under this section, excluding veterinarians, to report annually to the Department of Health and Human Services, office of rural health and primary care the following:

(1) The number of Medicaid patients served by the loan recipient and the percentage of the loan recipient's overall service provided to Medicaid patients;

(2) The number of instances in which a loan recipient accepted a Medicare assignment and the number of and basis for any rejections during the period of the report; and

(3) The amount of time devoted by the loan recipient to practice in a public health clinic during the period of the report. [2009, c. 488, §8 (NEW).]

If the Department of Health and Human Services, office of rural health and primary care determines that the level of service provided was not reasonable or if the loan recipient fails to provide the report by the date required, the loan recipient is not entitled to any interest rate benefit under this section for the year of the report.

[ 2009, c. 488, §8 (NEW) .]

6. Deferments. Deferments may be granted for causes established by rule of the authority. Interest at a rate to be determined by rule of the authority must be assessed during the deferment. The student's total debt to the authority, including principal and interest, must be repaid either through return service, if eligible, or cash payments. The chief executive officer shall make determinations of deferment on a case-by-case basis. The decision of the chief executive officer is final.

[ 2009, c. 488, §9 (AMD) .]

SECTION HISTORY

1991, c. 830, §4 (NEW). 1991, c. 832, §10 (NEW). 1995, c. 117, §D2 (AMD). 1995, c. 117, §D3 (AFF). 2003, c. 689, §B6 (REV). 2009, c. 410, §4 (AMD). 2009, c. 488, §§3-9 (AMD).



20-A §12105. Nonlapsing fund

1. Fund created. A nonlapsing, interest-earning, revolving fund under the jurisdiction of the authority is created to carry out the purposes of this chapter and chapter 424-A. The fund may be used only for the following purposes:

A. Prior to July 1, 2013, to secure positions under section 12103 and make loans under section 12104 for allopathic and osteopathic medical students; [2009, c. 488, §10 (NEW).]

B. Prior to July 1, 2014, to secure positions under section 12103 and make loans under section 12104 for veterinary students; [2009, c. 488, §10 (NEW).]

C. Beginning January 1, 2011, to make loans under the Maine Veterinary Medicine Loan Program established in chapter 424-A; [2009, c. 488, §10 (NEW).]

D. Prior to July 1, 2014, to make loans under section 12104 to students who are not occupying positions secured under section 12103 and who obtain their first loan under section 12104 prior to January 1, 2011; and [2009, c. 488, §10 (NEW).]

E. Beginning January 1, 2011, to make loans under section 12104 to students who have not received a loan under section 12104 prior to January 1, 2011. [2009, c. 488, §10 (NEW).]

Beginning July 1, 2009, the authority shall use any unexpended balance of funds previously designated for the purchase of positions of allopathic or osteopathic medicine under section 12103 to fund scholarships awarded under section 12103-A. Any unexpended balance in the fund after the unused portion is redesignated to support the scholarships described in section 12103-A carries over for use under section 12104.

The authority may receive, invest and expend, on behalf of the fund, money from gifts, grants, bequests and donations, or other sources in addition to money appropriated or allocated by the State. Loan repayments under this chapter or chapter 424-A or other repayments to the authority under section 12103 or 12104 must be invested by the authority, as provided by law, with the earned income to be added to the fund. Money received by the authority on behalf of the fund, except interest income, must be used for such purposes; interest income may be used for such purposes or to pay student financial assistance administrative costs incurred by the authority.

[ 2009, c. 488, §10 (RPR) .]

2. Separate account authorized. The authority may divide each of the funds under subsection 1 and section 12103-A, subsection 6 into separate accounts it determines necessary or convenient for implementing this chapter or chapter 424-A, including, but not limited to, accounts reserved for the purchase of positions and accounts reserved for loans under this chapter or chapter 424-A and accounts reserved for scholarships under this chapter.

[ 2009, c. 488, §11 (AMD) .]

3. Allocation of repayments. The authority may allocate a portion of the annual loan repayments received under section 12104 for the purpose of recruiting primary health care physicians for designated health professional shortage areas and a portion of any loan repayments received under chapter 424-A for the purpose of recruiting veterinarians to areas of the State with insufficient veterinary services as defined in chapter 424-A. Those portions may be used:

A. To generate additional matching funds for recruitment of physicians for designated health professional shortage areas or veterinarians to areas with insufficient veterinary services as defined in chapter 424-A; or [2009, c. 488, §12 (AMD).]

B. In accordance with criteria established by the authority, to encourage primary health care physicians to practice medicine in health professional shortage areas or to encourage veterinarians to practice in areas of the State with insufficient veterinary services as defined in chapter 424-A, as applicable. [2009, c. 488, §12 (AMD).]

[ 2009, c. 488, §12 (AMD) .]

4. Borrowing permitted. The authority may borrow funds pursuant to chapter 417-B for application to the fund established in subsection 1 and may pledge all or part of the fund or any assets or revenues of the fund in connection with any such borrowing.

[ 2001, c. 479, §2 (AMD) .]

SECTION HISTORY

1991, c. 830, §4 (NEW). 1991, c. 832, §10 (NEW). 1993, c. 410, §EEEE3 (AMD). 2001, c. 479, §§1-2 (AMD). 2009, c. 410, §§5-7 (AMD). 2009, c. 488, §§10-12 (AMD).



20-A §12106. Advisory Committee on Medical Education

1. Committee. The Advisory Committee on Medical Education, established pursuant to Title 5, section 12004-I, subsection 7, shall assist the chief executive officer in evaluating and improving the programs established by this chapter.

[ 1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW) .]

2. Members. The Advisory Committee on Medical Education consists of the following members:

A. Nine members appointed by the chief executive officer and subject to approval by the joint standing committee of the Legislature having jurisdiction over education matters. Of these members:

(1) One must be a representative of a major statewide agency representing allopathic physicians;

(2) One must be a representative of a major statewide agency representing osteopathic physicians;

(3) One must be a representative of a major statewide agency representing family physicians;

(4) One must be a member of the major statewide agency representing hospitals;

(5) One must be a representative of the major statewide agency representing community health centers;

(7) One must be a representative of an association of commercial health insurance companies doing business in the State;

(8) One must be a representative of a statewide area health education center program; and

(9) Two must be at-large members; [2001, c. 417, §22 (AMD).]

B. The Commissioner of Health and Human Services or the commissioner's designee; [1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW); 2003, c. 689, Pt. B, §7 (REV).]

C. [2001, c. 417, §23 (RP).]

D. Three at-large members from areas of the State lacking reasonable access to health care: one appointed by the Governor; one appointed by the President of the Senate; and one appointed by the Speaker of the House of Representatives, all of whom are subject to approval by the joint standing committee of the Legislature having jurisdiction over education matters; and [1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW).]

E. The following members appointed by the chief executive officer and subject to approval by the joint standing committee of the Legislature having jurisdiction over education matters:

(1) A chief executive of a family practice residency in the State;

(4) A Maine student, resident or practicing physician who has obtained a position secured by the authority at an institution of allopathic medical education under section 12103 or who has obtained a scholarship under section 12103-A;

(5) A Maine student, resident or practicing physician who has obtained a position secured by the authority at an institution of osteopathic medical education under section 12103 or who has obtained a scholarship under section 12103-A; and

(6) A representative of each qualifying Maine-based medical school program with students receiving scholarships under section 12103-A. [2009, c. 488, §13 (AMD).]

[ 2009, c. 488, §13 (AMD) .]

3. Vacancies. In the case of vacancies or resignations, appointments must be made as for a new member to fill the vacancies until the expiration of the terms.

[ 1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW) .]

4. Terms. The terms of office for all appointees is 2 years.

[ 1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW) .]

SECTION HISTORY

1991, c. 830, §4 (NEW). 1991, c. 832, §10 (NEW). 2001, c. 417, §§21-24 (AMD). 2003, c. 689, §B7 (REV). 2009, c. 488, §13 (AMD).



20-A §12107. Rules

The authority shall establish rules necessary to implement this chapter. The Commissioner of Health and Human Services shall develop rules for determining health professional shortage areas for the practice of primary health care medicine and dentistry, for determining the reasonableness of the service provided by loan recipients to Medicaid and Medicare patients and participation by loan recipients in public health clinics, for determining underserved groups and for determining underserved specialties. The Commissioner of Agriculture, Conservation and Forestry shall develop rules for the determination of insufficient veterinary services. The rules authorized by this section must be adopted in accordance with Title 5, chapter 375, subchapter II. [1991, c. 830, §4 (NEW); 1991, c. 832, §10 (NEW); 2003, c. 689, Pt. B, §7 (REV); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1991, c. 830, §4 (NEW). 1991, c. 832, §10 (NEW). 2003, c. 689, §B7 (REV). 2011, c. 657, Pt. W, §6 (REV).






Chapter 424-A: MAINE VETERINARY MEDICINE LOAN PROGRAM

20-A §12121. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 488, §14 (NEW).]

1. Authority. "Authority" means the Finance Authority of Maine.

[ 2009, c. 488, §14 (NEW) .]

2. Chief executive officer. "Chief executive officer" means the Chief Executive Officer of the Finance Authority of Maine.

[ 2009, c. 488, §14 (NEW) .]

3. Insufficient veterinary services. "Insufficient veterinary services" means an insufficient number of practitioners of veterinary medicine in a veterinary specialty related to livestock, as determined by the Commissioner of Agriculture, Conservation and Forestry.

[ 2009, c. 488, §14 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

4. Maine resident. "Maine resident" means a person who has been a resident of the State for a minimum of 2 years for purposes other than education at the time of the person's entry to a school of veterinary medicine as determined by rule of the authority. In determining residency, the authority shall consider:

A. Length of residence in the State for other than tuition purposes; [2009, c. 488, §14 (NEW).]

B. Secondary school attended; [2009, c. 488, §14 (NEW).]

C. Legal residence of parents; [2009, c. 488, §14 (NEW).]

D. Place of voting registration, if registered to vote; [2009, c. 488, §14 (NEW).]

E. Place where taxes are paid; and [2009, c. 488, §14 (NEW).]

F. Other indicators established by the authority. [2009, c. 488, §14 (NEW).]

[ 2009, c. 488, §14 (NEW) .]

5. Program. "Program" means the Maine Veterinary Medicine Loan Program established under section 12122.

[ 2009, c. 488, §14 (NEW) .]

SECTION HISTORY

2009, c. 488, §14 (NEW). 2011, c. 657, Pt. W, §6 (REV).



20-A §12122. Maine Veterinary Medicine Loan Program

1. Establishment. The Maine Veterinary Medicine Loan Program is established. The authority shall administer the program. Beginning January 1, 2011, the chief executive officer shall, as resources allow, award up to 2 loans annually up to an aggregate of 8. Loans are available to Maine residents enrolled in a school of veterinary medicine.

[ 2009, c. 488, §14 (NEW) .]

2. Application process. Application for participation in the program must be made directly to the authority.

[ 2009, c. 488, §14 (NEW) .]

3. Eligibility. To be eligible to participate in the program, a person must be a Maine resident, be enrolled in a school of veterinary medicine and meet additional eligibility criteria established in rules adopted under section 12124. In selecting recipients, priority must be given to a student who:

A. Previously received a loan pursuant to this section; [2009, c. 488, §14 (NEW).]

B. Exhibits financial need; and [2009, c. 488, §14 (NEW).]

C. Demonstrates an interest in practicing in an area of the State with insufficient veterinary services. [2009, c. 488, §14 (NEW).]

[ 2009, c. 488, §14 (NEW) .]

4. Maximum amount. The maximum loan amount available under the program to each participant is $25,000 per year for a period of up to 4 years.

[ 2009, c. 488, §14 (NEW) .]

5. Loan agreement; forgiveness. A student selected as a loan recipient shall enter into a loan agreement as set out in this subsection.

A. Upon completion of professional education, the loan recipient shall repay the loan in accordance with this paragraph.

(1) A loan recipient who does not obtain loan forgiveness pursuant to subparagraph (2) shall repay the entire principal of the loan plus simple interest at a rate to be determined by rule of the authority. Interest does not begin to accrue until the loan recipient completes veterinary medical education.

(2) A loan recipient who, upon conclusion of the loan recipient's professional education, including any fellowships, elects to serve as a veterinarian in an area of the State with insufficient veterinary services is forgiven 25% of the original outstanding indebtedness for each year of that practice. A loan recipient who practices in an area of the State with insufficient veterinary services less than full time may receive prorated loan forgiveness. A loan recipient who devotes less than 50% of the recipient's practice to the care of livestock may receive prorated loan forgiveness.

(3) A loan recipient must make a commitment to undertake specific training, including clinical experiences in livestock medicine. [2009, c. 488, §14 (NEW).]

B. Loans must be repaid over a term no longer than 10 years, except that the chief executive officer may extend an individual's term as necessary to ensure repayment of the loan. Repayment must commence within 6 months of when the loan recipient completes, withdraws from or otherwise fails to continue veterinary medical education. [2009, c. 488, §14 (NEW).]

C. A veterinarian requesting forgiveness or an interest rate benefit under this section shall report annually to the Department of Agriculture, Conservation and Forestry on the portion of the veterinarian's practice dedicated to livestock. [2009, c. 488, §14 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

[ 2009, c. 488, §14 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

6. Default. A loan recipient under the program who agrees to practice in an area of the State with insufficient veterinary services and who fails to complete the period of service required to pay off the loan is liable to the authority for an amount equal to the sum of the total amount paid by or on behalf of the authority to or on behalf of the recipient under the agreement plus interest at a rate determined by the authority. Credit for practicing in an area with insufficient veterinary services is awarded for each consecutive 12-month period served. Exceptions may be made by the authority in accordance with subsection 7.

[ 2009, c. 488, §14 (NEW) .]

7. Deferments. Deferments on the repayment of a loan under the program may be granted for causes established by rule of the authority. Interest at a rate to be determined by rule of the authority must be assessed during the deferment. The loan recipient's total debt to the authority, including principal and interest, must be repaid either through return service or cash payments. The chief executive officer shall make determinations of deferment on a case-by-case basis. The decision of the chief executive officer is final.

[ 2009, c. 488, §14 (NEW) .]

SECTION HISTORY

2009, c. 488, §14 (NEW). 2011, c. 657, Pt. W, §5 (REV).



20-A §12123. Selection committee for students of veterinary medicine

The chief executive officer shall annually convene a selection committee of not fewer than 3 members to advise the authority in developing application materials designed to identify students likely to practice livestock veterinary medicine in the State and to make recommendations to the authority regarding the priority of applicants for loans to students of veterinary medicine. The selection committee must include the state veterinarian and a representative of a statewide association of veterinarians. [2009, c. 488, §14 (NEW).]

SECTION HISTORY

2009, c. 488, §14 (NEW).



20-A §12124. Rules

The authority shall establish rules necessary to implement this chapter. The Commissioner of Agriculture, Conservation and Forestry shall adopt rules to establish criteria for determining areas of insufficient veterinary services for livestock, a definition of livestock and a method for determining the percent of a practice that is devoted to livestock. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 488, §14 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

2009, c. 488, §14 (NEW). 2011, c. 657, Pt. W, §6 (REV).






Chapter 425: NATIONAL DEFENSE EDUCATION PROGRAM

20-A §12201. Acceptance of program (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 318, §6 (RP).



20-A §12202. Custodian of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 318, §6 (RP).



20-A §12203. State agency (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 318, §6 (RP).



20-A §12204. Appropriation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 318, §6 (RP).






Chapter 426: MAINE DENTAL EDUCATION AND RECRUITMENT

20-A §12301. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW).]

1. Authority. "Authority" means the Finance Authority of Maine.

[ 1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW) .]

2. Chief executive officer. "Chief executive officer" means the Chief Executive Officer of the Finance Authority of Maine.

[ 1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW) .]

3. Maine resident. "Maine resident" means a person who has been a resident of the State for a minimum of 2 years at the time of the person's entry to dental school for purposes other than education, as determined by rule of the authority. In determining residency, the authority shall consider:

A. Length of residence in the State for other than tuition purposes; [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW).]

B. Secondary school attended; [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW).]

C. Legal residence of parents; [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW).]

D. Place of voting registration, if registered to vote; [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW).]

E. Place where taxes are paid; and [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW).]

F. Other indicators established by the authority. [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW).]

[ 1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW) .]

4. Underserved population area. "Underserved population area" means a population group or geographical area receiving insufficient oral health care, as determined by the Commissioner of Health and Human Services and as defined in rules adopted by the Department of Health and Human Services pursuant to section 12305. The rules must take into consideration factors that include, but are not limited to, family income levels, availability of dental care and percentage of families qualifying for Medicaid coverage.

[ 2001, c. 471, Pt. B, §11 (RPR); 2003, c. 689, Pt. B, §§6,7 (REV) .]

SECTION HISTORY

1999, c. 401, §NN2 (NEW). 1999, c. 401, §NN4 (AFF). 1999, c. 496, §2 (NEW). 2001, c. 471, §B11 (AMD). 2003, c. 689, §§B6,7 (REV).



20-A §12302. Maine Dental Education Loan Program

1. Establishment. The Maine Dental Education Loan Program, referred to in this chapter as "the program," is established. The authority shall administer the program. Under this program, beginning in fiscal year 2000-01 and ending in fiscal year 2007-08, the chief executive officer shall award up to 3 loans or loan repayment agreements annually up to an aggregate of 12. Beginning in fiscal year 2008-09, the chief executive officer shall award up to 3 loans or loan repayment agreements annually and may award additional loans or loan repayment agreements annually as funds permit. As provided in subsection 3:

A. Loans are available to Maine residents enrolled in a dental school; or [2003, c. 510, Pt. E, §1 (RPR).]

B. A loan repayment agreement is available to a person who is eligible for licensure as a doctor of dental medicine in Maine and who has outstanding dental education loans. [2003, c. 510, Pt. E, §1 (RPR).]

[ 2009, c. 8, §1 (AMD) .]

2. Application process. Application must be made directly to the authority.

[ 1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW) .]

3. Eligibility. The following persons are eligible to participate in the program:

A. Applicants under subsection 1, paragraph A who meet eligibility criteria established by rule of the authority, which at a minimum must require:

(1) That the student be a Maine resident;

(2) That the student be enrolled in a dental school; and

(3) That priority be given to a student:

(a) Who previously received a loan pursuant to this section;

(b) Who exhibits financial need; and

(c) Who demonstrates an interest in serving an underserved population area; and [2005, c. 397, Pt. A, §17 (RPR).]

B. Applicants under subsection 1, paragraph B who meet eligibility criteria established by rule of the authority, which at a minimum must require:

(1) That the applicant be eligible for licensure to practice dental medicine in Maine;

(2) That the applicant have outstanding dental education loans; and

(3) That the applicant be willing to serve an underserved population area. [2005, c. 397, Pt. A, §17 (RPR).]

[ 2005, c. 397, Pt. A, §17 (AMD) .]

4. Maximum amount. The maximum loan or loan repayment amount available to each participant is $20,000 per year for a period of up to 4 years.

[ 1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW) .]

5. Loan agreement; forgiveness. A student applying under subsection 1, paragraph A shall enter into a loan agreement as set out in this subsection.

A. Upon completion of professional education, the student shall repay the loan in accordance with this paragraph.

(1) A loan recipient who does not obtain loan forgiveness pursuant to subparagraph (2) shall repay the entire principal of the loan plus simple interest at a rate to be determined by rule of the authority.

Interest does not begin to accrue until the loan recipient completes dental education.

(2) A loan recipient who, upon conclusion of the recipient's professional education, including any fellowships, elects to serve as a practitioner of dental medicine in an underserved population area is forgiven 25% of the original outstanding indebtedness for each year of that practice. [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW).]

B. Loans must be repaid over a term no longer than 10 years, except that the chief executive officer may extend an individual's term as necessary to ensure repayment of the loan. Repayment must commence when the loan recipient completes, withdraws from or otherwise fails to continue dental education. [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW).]

C. A loan recipient serving an underserved population area pursuant to paragraph A, subparagraph (2) must serve all patients regardless of ability to pay through insurance or other payment source. [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW).]

[ 1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW) .]

6. Loan repayment agreement. An applicant under subsection 1, paragraph B shall enter into a loan repayment agreement as set out in this subsection.

A. An applicant will receive payment from the authority on the applicant's outstanding indebtedness for dental education at a rate of $20,000 per year of service for up to 4 years as long as the applicant continues to serve as a practitioner of dental medicine in an underserved population area. [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW).]

B. A person receiving loan repayment payments under this subsection must serve all patients regardless of ability to pay through insurance or other payment source. [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW).]

[ 1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW) .]

7. Default. A loan recipient who agrees to practice in an underserved population area and who fails to complete the period of service required to pay off the loan is liable to the authority for an amount equal to the sum of the total amount paid by or on behalf of the authority to or on behalf of the recipient under the contract plus interest at a rate determined by the authority. Credit for practice in an underserved population area will be awarded for each consecutive 12-month period served. Exceptions may be made by the authority in accordance with subsection 8.

A loan recipient may be granted permission to default without penalty from an agreement to serve in an underserved population area by petitioning the authority. Grounds for permission to default without penalty include, but are not limited to, catastrophic circumstances that prevent the recipient from remaining in an underserved population area for the required period of time. The recipient receives credit for the number of months served and the remaining financial obligation plus interest must be repaid to the authority in cash under the terms of the original agreement.

[ 1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW) .]

8. Deferments. Deferments on the repayment of a loan under the program may be granted for causes established by rule of the authority. Interest at a rate to be determined by rule of the authority must be assessed during the deferment. The student's total debt to the authority, including principal and interest, must be repaid either through return service or cash payments. The chief executive officer shall make determinations of deferment on a case-by-case basis. The decision of the chief executive officer is final.

[ 1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW) .]

SECTION HISTORY

1999, c. 401, §NN2 (NEW). 1999, c. 401, §NN4 (AFF). 1999, c. 496, §2 (NEW). 2003, c. 510, §E1 (AMD). 2005, c. 397, §A17 (AMD). 2009, c. 8, §1 (AMD).



20-A §12303. Nonlapsing fund

1. Fund created. A nonlapsing, interest-earning, revolving fund under the jurisdiction of the authority is created to carry out the purposes of this chapter. Any unexpended balance in the fund carries over for continued use under this chapter. The authority may receive, invest and expend, on behalf of the fund, money from gifts, grants, bequests and donations in addition to money appropriated or allocated by the State. Loan repayments under this chapter or other repayments to the authority must be invested by the authority, as provided by law, with the earned income to be added to the fund. Money received by the authority on behalf of the fund, except interest income, must be used for the designated purpose; interest income may be used for the designated purpose or to pay student financial assistance administrative costs incurred by the authority for the operation of the program.

[ 1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW) .]

2. Allocation of repayments. The authority may reallocate a portion of the annual loan repayments for the purpose of recruiting dentists for underserved population areas. That portion may be used:

A. In accordance with criteria established by the authority, to encourage dentists to practice in underserved population areas; or [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW).]

B. To repay education loans for the dental education of licensed dentists to enable the dentists to practice in underserved population areas. [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW).]

[ 1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW) .]

SECTION HISTORY

1999, c. 401, §NN2 (NEW). 1999, c. 401, §NN4 (AFF). 1999, c. 496, §2 (NEW).



20-A §12304. Advisory Committee on Dental Education

1. Committee. The Advisory Committee on Dental Education, established pursuant to Title 5, section 12004-I, subsection 7-C, shall assist the chief executive officer in evaluating and improving the program.

[ 1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW) .]

2. Members. The Advisory Committee on Dental Education consists of:

A. Ten voting members appointed by the President of the Senate and the Speaker of the House as follows:

(1) One member appointed by the Speaker who represents a major statewide organization representing dentists;

(2) One member appointed by the Speaker who represents a major statewide coalition dedicated to issues concerning ambulatory care;

(3) One member appointed by the Speaker who represents a major statewide alliance dedicated to children's issues;

(4) One member appointed by the Speaker who represents the Department of Health and Human Services, Bureau of Health, Oral Health Program;

(5) Two members of the House of Representatives appointed by the Speaker;

(6) One member appointed by the President who represents a major statewide organization of consumers dedicated to the cause of affordable health care;

(7) One member appointed by the President who represents a major statewide organization dedicated to ensuring equal justice;

(8) One member appointed by the President who represents the Department of Health and Human Services, Bureau of Medical Services; and

(9) One Senator appointed by the President.

The chief executive officer may submit recommendations for appointees under this paragraph to the President of the Senate and the Speaker of the House; and [2001, c. 471, Pt. B, §12 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

B. Two nonvoting members, one of whom represents the authority, appointed by the Speaker, and one of whom represents an office of primary health care appointed by the President. [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW).]

[ 2001, c. 471, Pt. B, §12 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

3. Vacancies. In the case of a vacancy or resignation, an appointment must be made as for a new member to fill the vacancy until the expiration of the term.

[ 1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW) .]

4. Terms. The term of office for all appointees is 2 years.

[ 1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW) .]

SECTION HISTORY

1999, c. 401, §NN2 (NEW). 1999, c. 401, §NN4 (AFF). 1999, c. 496, §2 (NEW). 2001, c. 471, §B12 (AMD). 2003, c. 689, §B6 (REV).



20-A §12305. Rules

The authority shall establish rules necessary to implement this chapter. The Commissioner of Health and Human Services shall develop rules for determining underserved population areas. These rules must include a process for ensuring guaranteed access to dental care through technical assistance and site visits to participating providers. The rules authorized by this section must be adopted in accordance with Title 5, chapter 375, subchapter II. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1999, c. 401, Pt. NN, §2 (NEW); 1999, c. 401, Pt. NN, §4 (AFF); 1999, c. 496, §2 (NEW); 2003, c. 689, Pt. B, §7 (REV).]

SECTION HISTORY

1999, c. 401, §NN2 (NEW). 1999, c. 401, §NN4 (AFF). 1999, c. 496, §2 (NEW). 2003, c. 689, §B7 (REV).






Chapter 427: NORTH AMERICAN INDIAN SCHOLARSHIPS

20-A §12401. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 318, §7 (RP).



20-A §12402. Scholarship fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 318, §7 (RP).



20-A §12403. Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 812, §112 (AMD). 1985, c. 318, §7 (RP).



20-A §12404. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §90 (AMD). 1985, c. 318, §7 (RP).



20-A §12405. Institutional grant (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 318, §7 (RP).



20-A §12406. Grant limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 318, §7 (RP).






Chapter 428: EDUCATORS FOR MAINE PROGRAM

20-A §12501. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§F1,F2 (NEW). 1987, c. 611, §1 (AMD). 1989, c. 414, §§21,22 (AMD). 1989, c. 596, §M (AMD). 1989, c. 698, §32 (AMD). 1989, c. 911, §§4-6 (AMD). 1991, c. 553, §§1,2 (AMD). 1991, c. 612, §§13,14 (AMD). 1995, c. 117, §§E2-4 (AMD). 1995, c. 117, §E13 (AFF). 1999, c. 441, §§2-5 (AMD). 1999, c. 783, §2 (AMD). 2003, c. 427, §1 (RP).



20-A §12501-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 427, §2 (NEW).]

1. Academic achievement. "Academic achievement" means earning a grade point average of 3.0 or more, based on a 4.0 grade point system, or the equivalent, based upon the most recent cumulative grade point average.

[ 2003, c. 427, §2 (NEW) .]

2. Authority. "Authority" means the Finance Authority of Maine.

[ 2003, c. 427, §2 (NEW) .]

3. Chief executive officer. "Chief executive officer" means the chief executive officer of the Finance Authority of Maine.

[ 2003, c. 427, §2 (NEW) .]

4. Child care. "Child care" means a regular service of care and protection provided for compensation for any part of a day less than 24 hours to a child or children under 13 years of age whose parents work outside the home, attend an educational program or are otherwise unable to care for their children.

[ 2003, c. 427, §2 (NEW) .]

5. Child care facility. "Child care facility" means a child care center or a family child care provider as defined in Title 22, section 8301-A.

[ 2005, c. 530, §1 (AMD) .]

6. Child care provider qualifications. "Child care provider qualifications" means a degree or certificate in child development or a related area as determined by rule of the authority.

[ 2003, c. 427, §2 (NEW) .]

7. Cost of attendance. "Cost of attendance" has the same meaning as in 20 United States Code, Section 1087ll and the regulations, guidelines and procedures promulgated under that section except, for students attending less than half-time, cost of attendance is determined on the same basis as for students attending half-time.

[ 2003, c. 427, §2 (NEW) .]

8. Duly enrolled. "Duly enrolled" means, for an undergraduate, enrolled full-time and, for a graduate student, enrolled at least part-time at an institution of higher education, as evidenced in a form satisfactory to the authority.

[ 2003, c. 427, §2 (NEW) .]

9. Eligible individual. "Eligible individual" means a student who meets the eligibility requirements of section 12505.

[ 2003, c. 427, §2 (NEW) .]

10. Graduating high school senior. "Graduating high school senior" means a student who is a resident of the State, who graduates from a secondary school approved pursuant to section 2901 and who is entering that student's first year in an institution of higher education at the beginning of the next academic year. An academic year for graduating high school seniors is considered to be from September to June.

[ 2003, c. 427, §2 (NEW) .]

11. Institution of higher education. "Institution of higher education" means an institution of higher education located within this State, another state or a foreign country that meets the requirements of and conforms to the definitions contained in the federal Higher Education Act of 1965, as amended, 20 United States Code, Section 1001(a) and the regulations, guidelines and procedures promulgated by the Secretary of Education pursuant to these sections of the law.

[ 2003, c. 427, §2 (NEW) .]

12. Return service. "Return service" means service in public elementary or secondary school or private school in this State approved for tuition purposes for a full school year as a certified teacher or a speech pathologist, service as a Jobs for Maine's Graduates specialist with similar teacher certification or service for a 12-month period in a child care facility by an individual who has attained child care provider qualifications.

[ 2013, c. 7, §1 (AMD) .]

13. Student pursuing postbaccalaureate certification. "Student pursuing postbaccalaureate certification" means a student who has earned a baccalaureate degree or its equivalent and is pursuing a program of study leading to certification as a teacher or speech pathologist or to the attainment of child care provider qualifications.

[ 2003, c. 427, §2 (NEW) .]

14. Undergraduate. "Undergraduate" means an individual who has not been awarded any baccalaureate degree and who is currently enrolled or accepted for enrollment as a full-time student at an institution of higher education, including a graduating high school senior.

[ 2003, c. 427, §2 (NEW) .]

15. Underserved subject areas. "Underserved subject areas" means those subjects or programs, required or authorized to be taught in the public schools, for which there is an insufficient supply of teachers or speech pathologists as determined by the chief executive officer in consultation with the commissioner.

[ 2003, c. 427, §2 (NEW) .]

SECTION HISTORY

2003, c. 427, §2 (NEW). 2005, c. 530, §1 (AMD). 2013, c. 7, §1 (AMD).



20-A §12502. Educators for Maine Program

There is established the Educators for Maine Program to provide financial assistance for postsecondary education to undergraduate students and students pursuing postbaccalaureate certification who demonstrate academic achievement and an interest in pursuing a career in teaching, speech pathology or child care in this State. The chief executive officer shall administer the program and shall establish pursuant to rules of the authority the rates of interest or fees to be charged. [2003, c. 427, §3 (AMD).]

SECTION HISTORY

1983, c. 859, §§F1,F2 (NEW). 1987, c. 611, §2 (AMD). 1989, c. 698, §33 (AMD). 1989, c. 911, §7 (AMD). 1991, c. 553, §3 (RPR). 1991, c. 612, §15 (RPR). 1991, c. 664, §1 (RPR). 1995, c. 117, §E5 (AMD). 1995, c. 117, §E13 (AFF). 1999, c. 401, §OOO6 (AMD). 1999, c. 441, §6 (AMD). 1999, c. 783, §3 (RPR). 2003, c. 427, §3 (AMD).



20-A §12503. Educators for Maine loan recipients

Each year graduating high school seniors, undergraduates and students pursuing postbaccalaureate certification who show evidence of academic achievement may be considered for recognition as Educators for Maine loan recipients. Applications must be submitted to the chief executive officer at a time and in a format to be determined by rule of the authority. In determining loan recipients, the chief executive officer shall consider candidates in 3 categories: graduating high school seniors; undergraduates, other than graduating high school seniors; and students pursuing postbaccalaureate certification. [2003, c. 427, §4 (AMD).]

The Governor, after consultation with the chief executive officer, shall announce the names of those individuals selected by the chief executive officer to be Educators for Maine loan recipients. [1999, c. 441, §7 (AMD).]

SECTION HISTORY

1983, c. 859, §§F1,F2 (NEW). 1987, c. 611, §3 (AMD). 1989, c. 698, §34 (AMD). 1991, c. 553, §4 (AMD). 1995, c. 117, §E6 (AMD). 1995, c. 117, §E13 (AFF). 1999, c. 441, §7 (AMD). 2003, c. 427, §4 (AMD).



20-A §12504. Allocation of funds

The authority shall establish by rule the allocation of funds available under this chapter. [2003, c. 427, §5 (AMD).]

Loans of up to $2,000 per academic year or $8,000 total may be made to students pursuing postbaccalaureate certification. Loans of up to $3,000 per academic year or $12,000 total may be made to eligible undergraduate students. An individual who has received an Educators for Maine loan as an undergraduate may also receive a loan for students pursuing postbaccalaureate certification. In no event may an individual receive more than $20,000 in total Educators for Maine loans. Loans are for one academic year and are renewable if the recipient maintains a grade point average of at least 2.5 based on a 4.0 grade point system or the equivalent and submits a complete renewal application by the deadline annually. [2003, c. 427, §5 (AMD).]

SECTION HISTORY

1983, c. 859, §§F1,F2 (NEW). 1991, c. 553, §5 (AMD). 1995, c. 117, §E7 (AMD). 1995, c. 117, §E13 (AFF). 1997, c. 24, §G1 (AMD). 1999, c. 441, §8 (AMD). 1999, c. 783, §4 (AMD). 2001, c. 417, §25 (AMD). 2003, c. 427, §5 (AMD).



20-A §12505. Eligibility requirements

1. Eligibility for loans for undergraduate education. An Educators for Maine loan recipient must be an undergraduate at an institution of higher education. Preference must be given to students enrolled in a program that has been determined to be an underserved subject area.

[ 2003, c. 427, §6 (AMD) .]

2. Eligibility for graduate study or continuing education loans.

[ 2003, c. 427, §7 (RP) .]

3. Eligibility for postbaccalaureate certification. A loan to a student pursuing postbaccalaureate certification may be given only to a resident of the State who has shown academic achievement, who has a baccalaureate degree, who is pursuing a course of study that will lead to certification as a teacher, to licensure as a speech pathologist or to attainment of child care provider qualifications and who has met other eligibility criteria established by rule of the authority.

[ 2003, c. 427, §8 (AMD) .]

SECTION HISTORY

1983, c. 859, §§F1,F2 (NEW). 1989, c. 414, §23 (AMD). 1989, c. 698, §35 (AMD). 1991, c. 553, §6 (AMD). 1995, c. 117, §E8 (AMD). 1995, c. 117, §E13 (AFF). 1999, c. 441, §9 (AMD). 2003, c. 427, §§6-8 (AMD).



20-A §12506. Payment provisions

Payment of loans shall be made directly to the institution for credit to the student's account and be made within 60 days following evidence that the student has become duly enrolled at the post-secondary institution. [1983, c. 859, Pt. F, §§1, 2 (NEW).]

These loans must only be used to substitute or replace the family contribution or interest-accruing loans. A loan recipient may not receive student financial assistance in excess of the cost of attendance. [2003, c. 427, §9 (AMD).]

If a recipient of a loan withdraws from an institution and if the student is entitled to a refund of tuition, fees or other charges, the institution shall pay directly to the authority from that refund a sum which represents the portion of the loan paid to the student for the portion of the academic year that the student did not complete. [1989, c. 698, §36 (AMD).]

SECTION HISTORY

1983, c. 859, §§F1,F2 (NEW). 1989, c. 7, §O5 (AMD). 1989, c. 698, §36 (AMD). 2003, c. 427, §9 (AMD).



20-A §12507. Repayment and return service provisions

Each student who receives a loan may cancel the total amount of the loan by completing one year of return service in the public schools or private schools approved for tuition purposes in the State for each year the individual receives a loan. An individual who received that individual's first program loan after January 1, 2000 may also cancel the total amount of the loan by completing one year of return service by working in a child care facility. The return service requirement is one year for every 2 years or less that the individual receives a loan if return service is performed in an underserved subject area. Return service for this purpose must be performed within 5 years of graduation from the institution of higher education. If the chief executive officer grants a deferment, the time period for performance of return service may be extended for the same period as the deferment. Return service may not be credited for the same semester for which an individual receives a loan pursuant to this chapter. Pro rata loan forgiveness may be granted for part-time return service as determined by rule of the authority. Failure to fulfill the return service option necessitates repayment to the authority as follows. [2003, c. 427, §10 (AMD).]

1. Debt calculation. The debt must include the total amount of the loan and interest at the rate established by rule of the authority, less the amount, if any, that has been cancelled by return service.

[ 1997, c. 489, §8 (AMD) .]

2. Time for repayment. The total debt must be repaid to the authority within 11 years of graduation from the institution of higher education according to a schedule established by the chief executive officer. Due dates for repayments are set by the chief executive officer and may be extended for the same period of any deferment granted by the chief executive officer.

[ 2003, c. 427, §10 (AMD) .]

3. Deferment. A recipient of a loan may seek a deferment of the annual payments for a period or periods as established by rule of the authority. A request for deferment must be made to the chief executive officer who shall make a determination on a case-by-case basis. The chief executive officer may grant a deferment in the event that a recipient of a loan evidences intent to teach and inability to secure employment necessary to obtain forgiveness of the loan at the time the deferment is sought. The chief executive officer shall require certification of the intent annually and grant a deferment for each successful request for deferment for a period not to exceed one year. The chief executive officer may establish limits to the number of deferments that may be granted to any recipient by rule of the authority.

[ 2003, c. 427, §10 (AMD) .]

4. Child development students.

[ 2003, c. 427, §10 (RP) .]

5. Death or disability. The authority may forgive loans of loan recipients who have died or who have become permanently disabled, as determined by the chief executive officer.

[ 2003, c. 427, §10 (NEW) .]

SECTION HISTORY

1983, c. 859, §§F1,F2 (NEW). 1985, c. 819, §C2 (AMD). 1989, c. 698, §§37-39 (AMD). 1991, c. 612, §16 (AMD). 1991, c. 664, §2 (AMD). 1995, c. 117, §E9 (AMD). 1995, c. 117, §E13 (AFF). 1997, c. 489, §8 (AMD). 1999, c. 441, §10 (AMD). 1999, c. 783, §5 (AMD). 2003, c. 427, §10 (AMD).



20-A §12508. Repayment and return service provisions - loans for teachers and speech pathologists and students pursuing postbaccalaureate certification (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§F1,F2 (NEW). 1989, c. 698, §§40,41 (AMD). 1991, c. 553, §7 (AMD). 1991, c. 664, §3 (AMD). 1995, c. 117, §E10 (AMD). 1995, c. 117, §E13 (AFF). 1997, c. 24, §G2 (AMD). 1999, c. 441, §11 (AMD). 2003, c. 427, §11 (RP).



20-A §12509. Nonlapsing revolving fund

The Educators for Maine fund is created under the jurisdiction of the authority as a nonlapsing, interest-earning, revolving fund to carry out the purposes of this chapter. Any unexpended balance in the Educators for Maine fund carries over for continued use under this chapter. The authority may receive, invest and expend, on behalf of the funds, money from gifts, grants, bequests, loans, including loans obtained pursuant to chapter 417-B, and donations, in addition to money appropriated or allocated by the State. Loan repayments under this section or other repayments to the authority must be invested by the authority, as provided by law, with the earned income to be added to the fund. Money received by the authority on behalf of the fund, except interest income, must be used for the designated purpose; interest income may be used for the designated purpose or to pay student financial assistance administrative costs incurred by the authority as determined appropriate by the authority. [1999, c. 441, §12 (AMD).]

SECTION HISTORY

1983, c. 859, §§F1,F2 (NEW). 1989, c. 698, §42 (RPR). 1993, c. 410, §EEEE4 (AMD). 1995, c. 117, §E11 (AMD). 1995, c. 117, §§E12,13 (AFF). 1999, c. 441, §12 (AMD).



20-A §12510. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§F1,F2 (NEW). 1989, c. 698, §43 (RP).



20-A §12511. Rules

Rules adopted by the authority pursuant to this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 427, §12 (NEW).]

SECTION HISTORY

2003, c. 427, §12 (NEW).






Chapter 428-A: MAINE ENGINEERS RECRUITMENT AND RETENTION PROGRAM

20-A §12521. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 710, §2 (NEW).]

1. Authority. "Authority" means the Finance Authority of Maine.

[ 2003, c. 710, §2 (NEW) .]

2. Chief executive officer. "Chief executive officer" means the Chief Executive Officer of the Finance Authority of Maine.

[ 2003, c. 710, §2 (NEW) .]

3. Eligible employer. "Eligible employer" means a business in the State that employs engineers and that demonstrates a need to fill an eligible employment position.

[ 2003, c. 710, §2 (NEW) .]

4. Eligible employment position. "Eligible employment position" means a full-time position of employment with an employer located in this State, a requirement of which is a bachelor's degree in an engineering discipline.

[ 2003, c. 710, §2 (NEW) .]

5. Eligible individual. "Eligible individual" means a person who:

A. Holds a bachelor's degree from a college of engineering within the University of Maine System; or [2003, c. 710, §2 (NEW).]

B. Received a high school diploma, or its equivalent, in this State and holds a bachelor's degree from a college of engineering in a state other than this State. [2003, c. 710, §2 (NEW).]

[ 2003, c. 710, §2 (NEW) .]

6. Program. "Program" means the Maine Engineers Recruitment and Retention Program established in section 12522.

[ 2003, c. 710, §2 (NEW) .]

SECTION HISTORY

2003, c. 710, §2 (NEW).



20-A §12522. Maine Engineers Recruitment and Retention Program

The Maine Engineers Recruitment and Retention Program is established to provide assistance to eligible employers seeking to recruit engineers for full-time employment in this State by providing financial assistance to eligible individuals who fill such positions. [2003, c. 710, §2 (NEW).]

SECTION HISTORY

2003, c. 710, §2 (NEW).



20-A §12523. Maine Engineers Recruitment and Retention Advisory Committee established (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 710, §2 (NEW). 2009, c. 369, Pt. A, §30 (RP).



20-A §12524. Loan repayment agreement application

Beginning July 1, 2007, an eligible employer seeking to fill an eligible employment position with an eligible individual who has outstanding student loans from financial institutions may apply on behalf of that individual to obtain one or more program loan repayment agreements under section 12526. Applications must be submitted to the authority at a time and in a format to be determined by the authority. [2003, c. 710, §2 (NEW).]

SECTION HISTORY

2003, c. 710, §2 (NEW).



20-A §12525. Maximum loan repayment; participation

The maximum program loan repayment amount available to each eligible individual, excluding the employer's match under section 12526, is $2,500 per year, for a maximum of 4 years. No more than 10 program loan repayment agreements may be awarded in any year. The authority may not award more than 40% of the program loan repayment agreements in any one year to individuals who are eligible under the provisions of section 12521, subsection 5, paragraph B. [2003, c. 710, §2 (NEW).]

SECTION HISTORY

2003, c. 710, §2 (NEW).



20-A §12526. Eligibility requirements

1. Program loan repayment agreement. A program loan repayment agreement may be given only to an individual who is employed in this State in an eligible employment position and who has met other eligibility criteria established by rules of the authority.

[ 2003, c. 710, §2 (NEW) .]

2. Matching funds. An eligible employer must provide funds to match the amount provided by the authority for program loan repayments under this section. The employer's match must be paid to the authority for payment to the financial institution holding the employee's student loan and must be in an amount equal to the amount of the program loan repayment to be provided by the authority.

[ 2003, c. 710, §2 (NEW) .]

SECTION HISTORY

2003, c. 710, §2 (NEW).



20-A §12527. Payment provisions

The authority shall enter into a program loan repayment agreement with an eligible individual on terms and conditions that are acceptable to the authority and that at a minimum must require the eligible individual and the eligible individual's employer to certify annually, before payment of any installment by the authority under the program loan agreement, that the eligible individual has been employed in an eligible employment position for the preceding 12-month period. Payment of any installment by the authority, including matching funds provided to the authority by the employer, must be made directly for credit to the eligible individual's account at the financial institution certified by the eligible individual as responsible for administration of that person's student loans. [2003, c. 710, §2 (NEW).]

SECTION HISTORY

2003, c. 710, §2 (NEW).



20-A §12528. Nonlapsing revolving fund

1. Creation of fund. The Maine Engineers Recruitment and Retention Program Fund, referred to in this section as "the fund," is created as a nonlapsing, interest-earning, revolving fund to carry out the purposes of this chapter. The fund must be deposited with, maintained and administered by the authority. Any unexpended balance in the fund carries over for continued use under this chapter. The authority may receive, invest and expend on behalf of the fund money from gifts, grants, bequests, loans and donations in addition to money appropriated or allocated by the State. Money received by the authority on behalf of the fund, except interest income, must be used for the purposes of this chapter; interest income may be used for the purposes of this chapter or to pay administrative costs incurred by the authority, as determined appropriate by the authority.

[ 2003, c. 710, §2 (NEW) .]

2. Administrative expenses. Costs and expenses of maintaining, servicing and administering the fund and administering the program may be paid out of amounts in the fund.

[ 2003, c. 710, §2 (NEW) .]

SECTION HISTORY

2003, c. 710, §2 (NEW).



20-A §12529. Rules

The authority shall adopt rules to implement this chapter. Rules adopted by the authority pursuant to this chapter are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2003, c. 710, §2 (NEW).]

SECTION HISTORY

2003, c. 710, §2 (NEW).






Chapter 428-B: FUTURE FOR YOUTH IN MAINE LOAN REPAYMENT PROGRAM

20-A §12531. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 427, §1 (NEW).]

1. Authority. "Authority" means the Finance Authority of Maine.

[ 2005, c. 427, §1 (NEW) .]

2. Eligible employment position. "Eligible employment position" means a full-time position within the State as the founder or employee of a statewide recognized economic development entity.

[ 2009, c. 369, Pt. A, §31 (AMD) .]

SECTION HISTORY

2005, c. 427, §1 (NEW). 2009, c. 369, Pt. A, §31 (AMD).



20-A §12532. Future for Youth in Maine Loan Repayment Program

1. Establishment; administration. There is established the Future for Youth in Maine Loan Repayment Program, referred to in this chapter as "the program." The program is established to recruit and retain college graduates in the State to start new technology-based businesses. The authority shall administer the program.

[ 2005, c. 427, §1 (NEW) .]

2. Eligibility requirements. Eligibility requirements must be established by rule of the authority in consultation with the Governor and, at a minimum, must include:

A. That the applicant has received a bachelor's degree or graduate degree within 2 years of the date of application; [2005, c. 427, §1 (NEW).]

B. That the applicant has outstanding education loans; and [2005, c. 427, §1 (NEW).]

C. That the applicant is willing to accept and maintain employment in an eligible employment position. [2005, c. 427, §1 (NEW).]

[ 2005, c. 427, §1 (NEW) .]

3. Application. An application to the program must be made directly to the authority at a time and in a format to be determined by the authority.

[ 2005, c. 427, §1 (NEW) .]

4. Maximum loan repayment. The maximum loan repayment amount available to a participant in the program is $5,000 per year for a maximum of 4 years.

[ 2005, c. 427, §1 (NEW) .]

5. Loan repayment agreement; provisions. The authority shall enter into loan repayment agreements with participants in the program on terms and conditions acceptable to the authority, which at a minimum must require the participant and the participant's employer to certify annually, before any payment by the authority under the loan repayment agreement may be made, that the participant has been employed in an eligible employment position for the preceding 12-month period.

[ 2005, c. 427, §1 (NEW) .]

SECTION HISTORY

2005, c. 427, §1 (NEW).



20-A §12533. Nonlapsing fund

A nonlapsing, interest-earning, revolving fund under the jurisdiction of the authority is created to carry out the purposes of this chapter. The authority may receive, invest and expend, on behalf of the fund, money from gifts, grants, bequests and donations in addition to money appropriated or allocated by the State. Money received by the authority under this chapter must be invested by the authority, as provided by law, with the earned income to be added to the fund. Money in the fund must be used for the designated purposes of the fund and for the payment of administrative costs incurred by the authority for the operation of the program. [2005, c. 427, §1 (NEW).]

SECTION HISTORY

2005, c. 427, §1 (NEW).



20-A §12534. Rules

The authority shall establish rules necessary to implement this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 427, §1 (NEW).]

SECTION HISTORY

2005, c. 427, §1 (NEW).



20-A §12535. Report

The authority shall report on the program to the Department of Economic and Community Development, to the joint standing committee of the Legislature having jurisdiction over education matters and to the joint standing committee of the Legislature having jurisdiction over business matters no later than January 15, 2007 and annually thereafter. [2005, c. 427, §1 (NEW).]

SECTION HISTORY

2005, c. 427, §1 (NEW).






Chapter 428-C: JOB CREATION THROUGH EDUCATIONAL OPPORTUNITY PROGRAM

20-A §12541. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 469, Pt. A, §1 (NEW).]

1. Accredited Maine community college, college or university. "Accredited Maine community college, college or university" means an institution that is accredited by a regional accrediting association or by one of the specialized accrediting agencies recognized by the United States Secretary of Education and is:

A. Any campus of the Maine Community College System; [2007, c. 469, Pt. A, §1 (NEW).]

B. Any campus of the University of Maine System; [2007, c. 469, Pt. A, §1 (NEW).]

C. The Maine Maritime Academy; [2007, c. 469, Pt. A, §1 (NEW).]

D. Any educational institution that is located in this State and has authorization to confer an associate degree or a bachelor's degree, in accordance with sections 10704 and 10704-A; [2007, c. 469, Pt. A, §1 (NEW).]

E. Any educational institution that is located in this State and is exempted from chapter 409 under section 10708, subsections 1 and 2; and [2007, c. 469, Pt. A, §1 (NEW).]

F. Any educational institution that is located in this State and is operating under a certificate of temporary approval from the state board under section 10703, to the extent that a student is ultimately able either to obtain an associate or a bachelor's degree at that institution or to transfer to and obtain a degree from an institution described in paragraphs A to E. [2007, c. 469, Pt. A, §1 (NEW).]

[ 2009, c. 553, Pt. A, §1 (AMD) .]

1-A. Accredited non-Maine community college, college or university. "Accredited non-Maine community college, college or university" means an institution located outside the State that is accredited by a regional accrediting association or by one of the specialized accrediting agencies recognized by the United States Secretary of Education.

[ 2011, c. 665, §1 (NEW) .]

2. Benchmark loan payment.

[ 2013, c. 525, §1 (RP) .]

2-A. Educational cost-of-living adjustment.

[ 2013, c. 525, §2 (RP) .]

3. Educational institution. "Educational institution" has the same meaning as in section 10701, subsection 3.

[ 2007, c. 469, Pt. A, §1 (NEW) .]

4. Educational opportunity tax credit. "Educational opportunity tax credit" means the tax credit provided for in Title 36, section 5217-D.

[ 2007, c. 469, Pt. A, §1 (NEW) .]

4-A. Financial aid package. "Financial aid package" means financial aid obtained by a student for attendance at an accredited Maine community college, college or university. For purposes of a qualified individual claiming an educational opportunity tax credit for tax years beginning on or after January 1, 2013, "financial aid package" may include financial aid obtained for up to 30 credit hours of course work at an accredited non-Maine community college, college or university earned prior to transfer to an accredited Maine community college, college or university, if the 30 credit hours were earned after December 31, 2007 and the transfer occurred after December 31, 2012. For purposes of an employer claiming an educational opportunity tax credit for tax years beginning on or after January 1, 2013, "financial aid package" may include financial aid obtained by a qualified employee for attendance at an accredited non-Maine community college, college or university. The financial aid package may include private loans or less than the full amount of loans under federal programs, depending on the practices of the accredited Maine or non-Maine community college, college or university. Loans are includable in the financial aid package only if entered into prior to July 1, 2023.

[ 2015, c. 300, Pt. A, §4 (AMD) .]

5. Maine resident. "Maine resident" means an individual who qualifies for Maine residence under Title 21-A, section 112. An individual is a Maine resident if, at the time the individual commences the relevant degree program, the individual is registered to vote in the State or occupies a dwelling in the State and continues to occupy a dwelling in the State during the school year, except periods when it is reasonably necessary for the individual to live elsewhere as part of an accredited Maine community college, college or university's academic programs.

[ 2009, c. 553, Pt. A, §5 (AMD) .]

6. Opportunity contract.

[ 2009, c. 553, Pt. A, §6 (RP) .]

7. Principal cap.

[ 2013, c. 525, §4 (RP) .]

8. Qualified employee. "Qualified employee" has the same meaning as in Title 36, section 5217-D, subsection 1, paragraph E.

[ 2013, c. 525, §5 (NEW) .]

9. Qualified individual. "Qualified individual" has the same meaning as in Title 36, section 5217-D, subsection 1, paragraph G.

[ 2013, c. 525, §6 (NEW) .]

SECTION HISTORY

2007, c. 469, Pt. A, §1 (NEW). 2009, c. 553, Pt. A, §§1-7 (AMD). 2011, c. 665, §1 (AMD). 2013, c. 525, §§1-6 (AMD). 2015, c. 300, Pt. A, §4 (AMD).



20-A §12542. Program established

1. Program created; goals. The Job Creation Through Educational Opportunity Program, referred to in this chapter as "the program," is created to provide an educational opportunity tax credit to Maine residents who obtain an associate degree or a bachelor's degree in this State, and live, work and pay taxes in this State thereafter. The program is designed to achieve the following goals:

A. Promote economic opportunity for people in this State by ensuring access to the training and higher education that higher-paying jobs require; [2007, c. 469, Pt. A, §1 (NEW).]

B. Bring more and higher-paying jobs to this State by increasing the skill level of this State's workforce; [2007, c. 469, Pt. A, §1 (NEW).]

C. Offer educational opportunity and retraining to individuals impacted by job loss, workplace injury, disability or other hardship; [2007, c. 469, Pt. A, §1 (NEW).]

D. Keep young people in this State through incentives for educational opportunity and creation of more high-paying jobs; and [2007, c. 469, Pt. A, §1 (NEW).]

E. Accomplish all of the goals in this subsection with as little bureaucracy as possible. [2007, c. 469, Pt. A, §1 (NEW).]

[ 2013, c. 525, §7 (AMD) .]

2. Principal cap.

[ 2009, c. 553, Pt. A, §8 (RP) .]

2-A. Principal cap.

[ 2013, c. 525, §8 (RP) .]

3. Eligibility for the program.

[ 2013, c. 525, §9 (RP) .]

3-A. Educational loans.

[ 2013, c. 525, §10 (RP) .]

4. Administration.

[ 2009, c. 553, Pt. A, §12 (RP) .]

4-A. Administration. The program must be administered as described in this subsection.

A. The department, in consultation with the State Tax Assessor, shall make information about the program available on the department's publicly accessible website. The department shall refer any questions regarding the program to the relevant accredited Maine community college, college or university's financial aid office. The assessor shall provide to an accredited Maine community college, college or university information that is necessary to document a student's eligibility for the educational opportunity tax credit. [2009, c. 553, Pt. A, §13 (NEW).]

B. A Maine resident who enrolls in an accredited Maine community college, college or university who receives financial aid in the form of loans must have the opportunity to participate in the program. An accredited Maine community college, college or university shall, at a minimum, provide information about the program in financial aid award materials, entrance interviews, exit interviews, materials listing financial aid resources and, as appropriate, any promotional materials provided by state agencies, to the extent such contacts with students are already part of the accredited Maine community college, college or university's procedures. [2009, c. 553, Pt. A, §13 (NEW).]

C. An accredited Maine community college, college or university must document for the student information required for purposes of the educational opportunity tax credit, including, once the student has earned the degree, the total principal of loans the student received as part of that student's financial aid package related to course work completed at the accredited Maine community college, college or university. The accredited Maine community college, college or university shall provide an original or certified copy to the student and shall retain a copy of the documentation in its files for at least 10 years after the student graduates. [2013, c. 525, §11 (AMD).]

D. [2013, c. 525, §12 (RP).]

[ 2013, c. 525, §§11, 12 (AMD) .]

5. Effective date; participation by individual already enrolled in degree program. The program must commence for the first semester that begins after the effective date of this chapter. A Maine resident who when the program commences is enrolled in an associate or a bachelor's degree program at an accredited Maine community college, college or university may participate, subject to the same essential terms as other program participants.

[ 2013, c. 525, §13 (AMD) .]

6. Promotion by state agencies. The department, the Finance Authority of Maine, the Department of Economic and Community Development and any other agency engaging in education-related outreach shall integrate promotion of the program into existing educational opportunity outreach efforts to the extent possible in a manner consistent with the scope of the program and its centrality to the State's efforts to raise educational attainment.

A. The department shall notify superintendents about the program annually and encourage the superintendents to publicize the availability of the program among students, parents and school staff. [2013, c. 417, §1 (NEW).]

B. The Department of Labor shall require that publicly funded workforce development programs, including state and local workforce investment boards and the Competitive Skills Scholarship Program established in Title 26, section 2033, include within their plans and programs efforts to promote and increase awareness of the program. [2013, c. 417, §1 (NEW).]

[ 2013, c. 417, §1 (AMD) .]

7. Promotion by institutions. Public higher education institutions identified in section 12541, subsection 1, paragraphs A to C shall make reasonable efforts to inform students about the program.

[ 2013, c. 417, §2 (NEW) .]

8. Publicity. To assist institutions of higher education to promote the program, the Finance Authority of Maine shall contract with a private nonprofit corporation in the amount of at least $20,000 annually to market the program throughout the State, targeting high schools, postsecondary educational institutions and organizations of parents, teachers and other relevant audiences. Marketing efforts must include printed materials, online information and in-person promotional efforts.

[ 2013, c. 417, §2 (NEW) .]

SECTION HISTORY

2007, c. 469, Pt. A, §1 (NEW). 2009, c. 553, Pt. A, §§8-15 (AMD). 2011, c. 548, §7 (AMD). 2011, c. 665, §§2-4 (AMD). 2013, c. 417, §§1, 2 (AMD). 2013, c. 525, §§7-13 (AMD).



20-A §12543. Effect on funding of higher education

It is the intent of the Legislature that neither the existence of the program nor the benefits provided under the educational opportunity tax credit serve as justification to decrease other funds appropriated or allocated to accredited Maine community colleges, colleges or universities, including institutions in the Maine Community College System and the University of Maine System, or to other higher education programs. [2009, c. 553, Pt. A, §16 (AMD).]

SECTION HISTORY

2007, c. 469, Pt. A, §1 (NEW). 2009, c. 553, Pt. A, §16 (AMD).



20-A §12544. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 469, Pt. A, §1 (NEW). 2009, c. 553, Pt. A, §17 (RP).



20-A §12545. Report

By February 1, 2021, each accredited Maine community college, college and university, as defined in section 12541, subsection 1, shall report to the department on efforts to promote the program and to train admissions and financial aid staff about the program. By March 1, 2021, the department shall report findings and recommendations regarding the program to the joint standing committee of the Legislature having jurisdiction over education and cultural affairs and the joint standing committee of the Legislature having jurisdiction over taxation matters. By March 1, 2021, the Department of Administrative and Financial Services, Bureau of Revenue Services, Office of Tax Policy shall report on implementation of the educational opportunity tax credit, including statistics on credits claimed, to the joint standing committee of the Legislature having jurisdiction over education and cultural affairs and the joint standing committee of the Legislature having jurisdiction over taxation matters. The Office of Tax Policy, in conjunction with the State Economist and the Department of Labor, shall include in its report an analysis of the costs of the credits claimed and the impact of the program on the State's labor force. After receipt and review of the information required under this section, the joint standing committee of the Legislature having jurisdiction over education and cultural affairs or the joint standing committee of the Legislature having jurisdiction over taxation matters may report out to the Legislature a bill regarding the program. [2015, c. 328, §1 (AMD).]

SECTION HISTORY

2011, c. 665, §5 (NEW). 2015, c. 328, §1 (AMD).






Chapter 429: TUITION WAIVER AT STATE POST-SECONDARY EDUCATIONAL INSTITUTIONS

20-A §12551. Purpose

In recognition of the indispensable public service role that firefighters, law enforcement officers and emergency medical services persons play in the well-being of the people of this State, it is the purpose of this chapter to provide for assistance to the children and spouses of firefighters, law enforcement officers and emergency medical services persons who are killed in the line of duty so that these children and spouses may have the opportunity to pursue a degree at one of the state postsecondary educational institutions. [1999, c. 234, §1 (AMD).]

SECTION HISTORY

1985, c. 472, (NEW). 1985, c. 497, §5 (NEW). 1985, c. 695, §10 (RP). 1989, c. 502, §A61 (AMD). 1997, c. 160, §1 (AMD). 1999, c. 234, §1 (AMD).



20-A §12552. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 472, (NEW).]

1. Firefighter. "Firefighter" means a person who is an active member of a municipal fire department in this State or a volunteer firefighters' association in this State and who aids in the extinquishing of fires, regardless of whether he has administrative or other duties as a member of the department or association.

[ 1985, c. 472, (NEW) .]

1-A. Authority. "Authority" means the Finance Authority of Maine.

[ 1989, c. 698, §44 (NEW); 1989, c. 698, §76 (AFF) .]

1-B. Emergency medical service. "Emergency medical service" means a nonprofit, incorporated ambulance service or nontransporting emergency medical service licensed under Title 32, chapter 2-B receiving full or partial financial support from or officially recognized by the State, a municipality or county or an entity created under Title 30-A, chapter 115 or 119 except when the emergency medical service is acting outside the scope of activities expressly authorized by the State, municipality, county or entity created under Title 30-A, chapter 115 or 119.

[ 1999, c. 234, §2 (NEW) .]

1-C. Emergency medical services person. "Emergency medical services person" means a person who is licensed to provide emergency medical treatment under Title 32, chapter 2-B and is serving a public agency in an official capacity as an officially recognized or designated employee or member of a rescue squad or ambulance crew, with or without compensation, or who is an employee of an emergency medical service as defined in subsection 1-B.

[ 1999, c. 234, §2 (NEW) .]

2. Law enforcement officer. "Law enforcement officer" means an active state police officer, municipal police officer, county sheriff or deputy sheriff in this State. "Law enforcement officer" also means an active game warden, fire marshal, forest ranger, Baxter State Park ranger, detective employed by the Office of the Attorney General pursuant to Title 5, section 202, person employed by the Department of Corrections as an investigative officer as defined in Title 34-A, section 1001, subsection 10-A, juvenile community corrections officer as described in Title 34-A, section 5602, probation officer, security officer appointed by the Commissioner of Public Safety pursuant to Title 25, section 2908, motor vehicle investigator or supervisor appointed by the Secretary of State pursuant to Title 29-A, section 152, military security police officer appointed by the Adjutant General, University of Maine System police officer or marine patrol officer, if employed on a full-time basis in that position in this State.

[ 2009, c. 421, §1 (AMD) .]

2-A. Public agency. "Public agency" means a governmental entity as defined in Title 14, section 8102, subsection 2 or a political subdivision as defined in Title 14, section 8102, subsection 3.

[ 1999, c. 234, §3 (NEW) .]

3. State post-secondary educational institution. "Post-secondary educational institution" means the University of Maine System, the Maine Maritime Academy and the community colleges.

[ 1989, c. 443, §27 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1985, c. 472, (NEW). 1985, c. 497, §5 (NEW). 1985, c. 695, §10 (RP). 1985, c. 779, §57 (AMD). 1989, c. 443, §27 (AMD). 1989, c. 698, §44 (AMD). 1997, c. 160, §2 (AMD). 1999, c. 234, §§2,3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2009, c. 421, §1 (AMD).



20-A §12553. Tuition waiver

The child or spouse of a firefighter, law enforcement officer or emergency medical services person who has been killed or who has received an injury during the performance of that firefighter's, law enforcement officer's or emergency medical services person's duties, which results in death, may attend, as provided in this section, any state postsecondary educational institution free of tuition charges. [1999, c. 234, §4 (AMD).]

1. Eligibility of a child. The child of a firefighter, law enforcement officer or emergency medical services person is eligible for tuition waiver under this chapter if the child is:

A. The natural or legally adopted child of a firefighter, law enforcement officer or emergency medical services person; [1999, c. 234, §5 (AMD).]

B. Is less than 21 years old at the time of the death of the parent who is a firefighter, law enforcement officer or emergency medical services person; [1999, c. 234, §5 (AMD).]

C. A Maine resident; [1985, c. 472, (NEW).]

D. A high school graduate or has attained equivalent certification; and [1987, c. 402, Pt. A, §124 (RPR).]

E. Accepted for admission to a state postsecondary educational institution. [1997, c. 160, §3 (AMD).]

[ 1999, c. 234, §5 (AMD) .]

1-A. Eligibility of a spouse. The spouse of a firefighter, law enforcement officer or emergency medical services person is eligible for tuition waiver under this chapter if the spouse is:

A. Legally married to the firefighter, law enforcement officer or emergency medical services person at the time of the firefighter's, law enforcement officer's or emergency medical services person's death; [1999, c. 234, §6 (AMD).]

B. A Maine resident; [1997, c. 160, §3 (NEW).]

C. A high school graduate or has attained equivalent certification; and [1997, c. 160, §3 (NEW).]

D. Accepted for admission to a state postsecondary educational institution. [1997, c. 160, §3 (NEW).]

[ 1999, c. 234, §6 (AMD) .]

2. Limitation. The tuition waiver provided by this chapter is limited to undergraduate degree programs and is limited to not more than 5 years of full-time enrollment or its equivalent.

[ 1997, c. 160, §3 (AMD) .]

3. Continuation. The tuition waiver provided by this chapter is awarded on a yearly basis and continues to be available, if the child or spouse is otherwise eligible under this section, as long as the child or spouse remains in good academic standing at a state institution.

[ 1997, c. 160, §3 (AMD) .]

SECTION HISTORY

1985, c. 472, (NEW). 1985, c. 497, §5 (NEW). 1985, c. 695, §10 (RP). 1985, c. 779, §58 (AMD). 1987, c. 402, §A124 (AMD). 1997, c. 160, §3 (AMD). 1999, c. 234, §§4-6 (AMD).



20-A §12554. Administration

1. Application. A person desiring tuition waiver under this chapter may apply to the authority for determination of eligibility. Application must be on forms and in a manner prescribed by rule of the authority.

[ 1991, c. 612, §17 (RPR) .]

2. Decision. The authority shall determine whether an applicant is eligible and notify the applicant. The authority shall also notify the state post-secondary educational institution at which the person is accepted of the eligibility of that child for tuition waiver. Unless notified by the authority of a change in the student's eligibility, the institution may not bill an eligible student for tuition during that school year.

[ 1989, c. 698, §45 (AMD); 1989, c. 698, §76 (AFF) .]

3. Rules.

[ 1989, c. 698, §76 (AFF); 1989, c. 698, §45 (RP) .]

SECTION HISTORY

1985, c. 472, (NEW). 1985, c. 497, §5 (NEW). 1985, c. 695, §10 (RP). 1989, c. 698, §45 (AMD). 1989, c. 700, §A64 (AMD). 1991, c. 612, §17 (AMD).






Chapter 429: ADMINISTRATION OF THE MAINE VOCATIONAL-TECHNICAL INSTITUTES SECTIONS 12551 TO 12564 ARE REPEALED BY PL 1985, C. 695, §10

20-A §12555. Duties and responsibilities of the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 497, §5 (NEW). 1985, c. 695, §10 (RP). 1985, c. 779, §59 (AMD). 1987, c. 402, §A125 (AMD).



20-A §12556. Directors of institutes (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 497, §5 (NEW). 1985, c. 695, §10 (RP).



20-A §12557. Name and program of vocational-technical institutes (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 497, §5 (NEW). 1985, c. 695, §10 (RP).



20-A §12557-A. Operation of courses at a secondary (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 497, §5 (NEW). 1985, c. 695, §10 (RP).



20-A §12558. Accreditation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 497, §5 (NEW). 1985, c. 695, §10 (RP).



20-A §12559. State scholarships at the vocational-technical institute (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 497, §5 (NEW). 1985, c. 695, §10 (RP).



20-A §12560. Loan fund revolving accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 497, §5 (NEW). 1985, c. 695, §10 (RP).



20-A §12561. Instructional Projects Revolving Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 497, §5 (NEW). 1985, c. 695, §10 (RP).



20-A §12562. Journeyman's examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 497, §5 (NEW). 1985, c. 695, §10 (RP).



20-A §12563. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 497, §5 (NEW). 1985, c. 695, §10 (RP).



20-A §12564. Repayment of bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 497, §5 (NEW). 1985, c. 695, §10 (RP).






Chapter 429-A: TUITION WAIVER AT STATE POSTSECONDARY EDUCATIONAL INSTITUTIONS FOR PERSONS WHO HAVE RESIDED IN FOSTER CARE

20-A §12571. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 216, §1 (NEW).]

1. Authority. "Authority" means the Finance Authority of Maine.

[ 1999, c. 216, §1 (NEW) .]

2. Family foster home. "Family foster home" means the same as defined in Title 22, section 8101, subsection 3.

[ 1999, c. 216, §1 (NEW) .]

2-A. Permanency guardian. "Permanency guardian" means the person described in Title 22, section 4038-C.

[ 2005, c. 471, §1 (NEW) .]

3. State postsecondary educational institution. "Postsecondary educational institution" means the University of Maine System, the Maine Maritime Academy and the Maine Community College System.

[ 1999, c. 216, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

4. Unmet need.

[ 1999, c. 774, §1 (RP) .]

SECTION HISTORY

1999, c. 216, §1 (NEW). 1999, c. 774, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 471, §1 (AMD).



20-A §12572. Tuition waiver

Any person who was in the custody of the Department of Health and Human Services and resided in foster care or subsidized adoptive care or was a minor ward of a subsidized permanency guardian as provided in Title 22, section 4038-D at the time that person graduated from high school or successfully completed a general educational development examination or its equivalent under section 257 may attend, as provided in this section, any state postsecondary educational institution free of tuition charges. [2005, c. 471, §2 (AMD).]

1. Eligibility of person. A person is eligible for a tuition waiver under this chapter if the person is:

A. A Maine resident; [1999, c. 216, §1 (NEW).]

B. A high school graduate or has attained a high school equivalency diploma as described under section 257; and [1999, c. 216, §1 (NEW).]

C. Accepted for admission to a state postsecondary educational institution. [1999, c. 216, §1 (NEW).]

[ 1999, c. 216, §1 (NEW) .]

2. Limitation. The tuition waiver provided by this chapter is limited to:

A. Persons participating in undergraduate degree programs or certificate programs of at least one year; [1999, c. 216, §1 (NEW).]

B. Persons who have not been enrolled full time for more than 5 years or the equivalent; and [1999, c. 774, §2 (AMD).]

C. Persons who have completed an application for federal student financial aid programs for which they may be eligible. [1999, c. 774, §2 (AMD).]

D. [1999, c. 774, §2 (RP).]

[ 1999, c. 774, §2 (AMD) .]

3. Continuation. The tuition waiver provided by this chapter is awarded on a yearly basis and continues to be available, if the person is otherwise eligible under this section, as long as the person remains in good academic standing at a state postsecondary educational institution.

[ 1999, c. 216, §1 (NEW) .]

4. Revenue reduction. A state postsecondary educational institution shall absorb the reduction in tuition revenues that results from providing a tuition waiver to an eligible person under this chapter. The institution may not request additional General Fund appropriations from the Legislature to offset the reduction in tuition revenues.

[ 1999, c. 774, §3 (NEW) .]

SECTION HISTORY

1999, c. 216, §1 (NEW). 1999, c. 774, §§2,3 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 471, §2 (AMD).



20-A §12573. Administration

1. Application. A person desiring a tuition waiver under this chapter may apply to the authority for determination of eligibility. Application must be on forms and in a manner prescribed by rule of the authority. Rules adopted pursuant to this chapter are routine technical rules as defined in the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II-A.

[ 1999, c. 216, §1 (NEW) .]

2. Decision. The authority shall determine whether an applicant is eligible and notify the applicant. The authority shall also notify the state postsecondary educational institution at which the person is accepted of the eligibility of that person for a tuition waiver. Unless notified by the authority of a change in the student's eligibility, the institution may not bill an eligible student for tuition during that school year.

[ 1999, c. 216, §1 (NEW) .]

3. Limitation. Tuition waivers to eligible persons are limited to 30 new students per year in each year at state postsecondary educational institutions as follows:

A. The first 25 tuition waivers must be available to eligible persons at the University of Maine System, the Maine Maritime Academy and the Maine Community College System; and [2003, c. 187, §1 (NEW).]

B. Of the 5 remaining tuition waivers, 3 must be available to eligible persons at the University of Maine System and 2 must be available to eligible persons at the Maine Community College System. [2003, c. 187, §1 (NEW).]

[ 2003, c. 187, §1 (AMD) .]

SECTION HISTORY

1999, c. 216, §1 (NEW). 1999, c. 774, §4 (AMD). 2003, c. 187, §1 (AMD).






Chapter 430: STUDENT EDUCATIONAL ENHANCEMENT DEPOSIT ACT

20-A §12601. Student Educational Enhancement Deposit Act (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1991, c. 603, §7 (RP).



20-A §12602. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1989, c. 698, §§46,47 (AMD). 1991, c. 603, §7 (RP).



20-A §12603. Student Educational Enhancement Deposit Plan (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1989, c. 698, §48 (AMD). 1991, c. 603, §7 (RP).



20-A §12604. Advance tuition payment contract (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1989, c. 443, §28 (AMD). 1989, c. 698, §49 (AMD). 1991, c. 603, §7 (RP).



20-A §12605. Contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1991, c. 603, §7 (RP).



20-A §12606. Authorized termination (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1989, c. 443, §29 (AMD). 1991, c. 603, §7 (RP).



20-A §12607. Settlement sum (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1989, c. 443, §30 (AMD). 1991, c. 603, §7 (RP).



20-A §12608. Direct payment of the settlement sum (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1989, c. 443, §31 (AMD). 1991, c. 603, §7 (RP).



20-A §12609. Advance Tuition Payment Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1989, c. 698, §§50,51 (AMD). 1991, c. 603, §7 (RP).



20-A §12610. Board established (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1989, c. 698, §52 (RP).



20-A §12611. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1989, c. 698, §§53-55 (AMD). 1991, c. 603, §7 (RP).



20-A §12611-A. Amendments; alternative plans (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 881, (NEW). 1989, c. 698, §56 (AMD). 1991, c. 603, §7 (RP).



20-A §12612. Annual accounting (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1989, c. 698, §57 (AMD). 1991, c. 603, §7 (RP).



20-A §12613. Administering and accounting of plan (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1989, c. 698, §58 (AMD). 1991, c. 603, §7 (RP).



20-A §12614. Enforcement of Act (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1991, c. 603, §7 (RP).



20-A §12615. Exempt from taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1991, c. 603, §7 (RP).



20-A §12616. Contract for services (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1989, c. 698, §59 (AMD). 1991, c. 603, §7 (RP).



20-A §12617. Assets used; investing in bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1989, c. 698, §60 (AMD). 1991, c. 603, §7 (RP).



20-A §12618. No guarantee of admittance (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1989, c. 698, §60 (AMD). 1991, c. 603, §7 (RP).



20-A §12619. Exempt from the Revised Maine Securities Act (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 527, §2 (NEW). 1989, c. 698, §61 (AMD). 1991, c. 603, §7 (RP).






Chapter 430-A: MAINE CHOICE PROGRAM

20-A §12651. Maine Choice Program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 579, §2 (NEW). 1989, c. 698, §62 (AMD). 1993, c. 252, §A2 (RP).



20-A §12651-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 698, §63 (NEW). 1993, c. 252, §A2 (RP).



20-A §12652. Maine Choice Scholars (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 579, §2 (NEW). 1989, c. 698, §64 (AMD). 1993, c. 252, §A2 (RP).



20-A §12653. Allocation of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 579, §2 (NEW). 1989, c. 698, §65 (AMD). 1993, c. 252, §A2 (RP).



20-A §12654. Eligibility requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 579, §2 (NEW). 1989, c. 698, §66 (AMD). 1993, c. 252, §A2 (RP).



20-A §12655. Payment provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 579, §2 (NEW). 1989, c. 698, §67 (AMD). 1993, c. 252, §A2 (RP).



20-A §12656. Repayment provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 579, §2 (NEW). 1989, c. 698, §68 (AMD). 1993, c. 252, §A2 (RP).



20-A §12657. Nonlapsing revolving fund (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 579, §2 (NEW). 1989, c. 698, §69 (RPR). 1993, c. 252, §A2 (RP).



20-A §12658. Maine Choice Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 579, §2 (NEW). 1989, c. 698, §70 (AMD). 1989, c. 700, §A65 (AMD). 1991, c. 612, §18 (AMD). 1993, c. 252, §A2 (RP).



20-A §12659. Future appropriation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 579, §2 (NEW). 1989, c. 698, §71 (AMD). 1993, c. 252, §A2 (RP).



20-A §12660. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 579, §2 (NEW). 1989, c. 698, §72 (RP).






Chapter 430-B: FINANCIAL AID AND CAREER COUNSELING

20-A §12671. Program Established

The Finance Authority of Maine shall administer an outreach program of post-secondary education information services as provided in this chapter. [1989, c. 698, §73 (NEW); 1989, c. 698, §76 (AFF).]

1. Duties. The authority shall implement a program that:

A. Provides middle school and high school students, the parents of these students and adults seeking to acquire a post-secondary education with career and financial aid counseling; [1989, c. 698, §73 (NEW); 1989, c. 698, §76 (AFF).]

B. Provides, to the extent of available resources, counseling services throughout the State in accessible locations to assist eligible participants; and [1989, c. 698, §73 (NEW); 1989, c. 698, §76 (AFF).]

C. Provides to eligible participants information concerning career options, educational programs and post-secondary schools. [1989, c. 698, §73 (NEW); 1989, c. 698, §76 (AFF).]

[ 1989, c. 698, §73 (NEW); 1989, c. 698, §76 (AFF) .]

2. Nonlapsing fund. There is created under the jurisdiction of the authority a nonlapsing, interest-earning, revolving fund to carry out the purposes of this chapter. Any unexpended balance in the fund carries over for continued use under this chapter. The authority may receive, invest and expend, on behalf of the fund, money from gifts, grants, bequests and donations, in addition to money appropriated or allocated by the State. Loan repayments under this section or other repayments to the authority must be invested by the authority, as provided by law, with the earned income to be added to the fund. Money received by the authority on behalf of the fund, except interest income, must be used for the designated purpose; interest income may be used for the designated purpose or to pay student financial assistance administrative costs incurred by the authority as determined appropriate by the authority.

[ 1989, c. 698, §73 (NEW); 1989, c. 698, §76 (AFF) .]

SECTION HISTORY

1989, c. 698, §73 (NEW).






Chapter 431: MAINE COMMUNITY COLLEGE SYSTEM

20-A §12701. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 695, §11 (NEW).]

1. Administrative council. "Administrative council" means the administrative council of the system as established in section 12713.

[ 1985, c. 695, §11 (NEW) .]

2. Board of trustees. "Board of trustees" means the board of trustees of the system.

[ 1985, c. 695, §11 (NEW) .]

3. President. "President" means the president of a community college.

[ 1989, c. 443, §32 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

4. President of the system. "President of the system" means the President of the Maine Community College System.

[ 1989, c. 878, Pt. I, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

5. College. "College" means a community college as established in section 12714.

[ 1989, c. 443, §32 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

6. System. "System" means the Maine Community College System.

[ 1989, c. 443, §32 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

7. Maine Community College System Office. "Maine Community College System Office" means the office of the president of the system, together with the offices of supporting staff, as established in section 12710.

[ 1989, c. 878, Pt. I, §2 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1987, c. 532, §1 (AMD). 1989, c. 443, §§32,33 (AMD). 1989, c. 878, §§I1,2 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



20-A §12702. System established

There is established the Maine Community College System which shall be a body corporate and politic and a public instrumentality of the State and the exercise of the powers conferred by this chapter shall be deemed and held to be the performance of essential governmental functions. The system shall consist of the board of trustees, the Community College Support Office and the community colleges. [1989, c. 443, §34 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1989, c. 443, §34 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



20-A §12703. Mission and goals

The basic mission of the Maine Community College System is to provide associate degree, diploma and certificate programs directed at the educational, career and technical needs of the State's citizens and the workforce needs of the State's employers. [2011, c. 679, §23 (AMD).]

The primary goals of postsecondary career and technical education and the Maine Community College System are to create an educated, skilled and adaptable labor force that is responsive to the changing needs of the economy of the State and to promote local, regional and statewide economic development. [2011, c. 679, §23 (AMD).]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1989, c. 443, §35 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2011, c. 679, §23 (AMD).



20-A §12704. Tasks

The tasks of the system shall include, but not be limited to: [1985, c. 695, §11 (NEW).]

1. Long-term and short-term training. Providing, in close cooperation with the private sector, both the long-term education and training required for certain career and technical occupations, including occupational health and safety aspects of those occupations, and the short-term training necessary to meet specific private sector and economic development needs;

[ 2011, c. 679, §24 (AMD) .]

2. Statewide and regional planning and coordination. Coordinating, on a statewide and regional basis, the planning and operation of the post-secondary career and technical education programs offered by the institutes with the planning and operation of:

A. The college and university programs offered by the several other institutions of higher learning in the State; [1985, c. 695, §11 (NEW).]

B. The adult, continuing and community education programs overseen by the Department of Education, Division of Adult and Community Education, or its successor; [1989, c. 700, Pt. A, §66 (AMD).]

C. The secondary occupational and career and technical education programs overseen by the Department of Education, Division of Career and Technical Education, or its successor; [1991, c. 716, §§3, 6 (AMD); 2003, c. 545, §§3, 6 (REV).]

D. The employment and training programs funded under the federal Workforce Investment Act of 1998, Public Law 105-220, or its successor, and overseen by the Department of Labor, Bureau of Employment Services, or its successor; and [2003, c. 114, §3 (AMD).]

E. The economic development programs overseen by the Department of Economic and Community Development, or its successor, and other economic development programs and agencies throughout the State; [1987, c. 534, Pt. B, §§11, 23 (AMD).]

[ RR 2003, c. 2, §69 (COR) .]

3. Job skills and flexibility. Providing each college student with the opportunity to obtain job skills and an understanding of how to adapt these skills to the requirements of an evolving technology and a changing economy;

[ 1989, c. 443, §36 (AMD) .]

4. General and related education. Offering each college student a general education designed to complement specific career and technical skills and offering courses and curricula designed to teach students to think clearly, logically and analytically and to comprehend the multiple dimensions and facets of public and private issues and problems;

[ 2011, c. 679, §25 (AMD) .]

5. Adult training and retraining. Providing supplementary education programs designed to upgrade the skills of persons already employed or retrain persons for new employment opportunities;

[ 1985, c. 695, §11 (NEW) .]

6. Special training and education. Provide, directly or through contractual or other arrangements, remedial and special training and education programs for disadvantaged and handicapped persons, designed to enable them to make maximum use of their aptitudes and abilities and achieve meaningful employment and economic self-sufficiency; and

[ 1985, c. 695, §11 (NEW) .]

7. Temporary Assistance for Needy Families Program. In cooperation with the Department of Health and Human Services, Division of Welfare Employment, provide, directly or through contractual or other arrangements, preparatory, educational and training programs for recipients of Temporary Assistance for Needy Families, designed to enable them to achieve meaningful employment and economic self-sufficiency.

[ 1985, c. 695, §11 (NEW); 1997, c. 530, Pt. A, §34 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1987, c. 534, §§B11,B23 (AMD). 1989, c. 443, §36 (AMD). 1989, c. 700, §A66 (AMD). 1991, c. 615, §A1 (AMD). 1991, c. 716, §§3,6 (AMD). 1995, c. 560, §G5 (AMD). 1995, c. 560, §G29 (AFF). 1997, c. 530, §A34 (AMD). RR 2003, c. 2, §69 (COR). 2003, c. 114, §3 (AMD). 2003, c. 545, §§3,6 (REV). 2003, c. 689, §B6 (REV). 2011, c. 679, §§24, 25 (AMD).



20-A §12705. Board of trustees

The board of trustees is the policy-making authority of the system. [1991, c. 140, §1 (AMD).]

1. Membership. The board of trustees consists of 13 appointed voting members, one ex officio voting member and 1 ex officio, nonvoting member as follows:

A. [1991, c. 140, §2 (RP).]

B. [1991, c. 140, §2 (RP).]

C. Twelve from the field of business and industry, the field of labor, the field of education and the general public; [1993, c. 111, §1 (AMD).]

D. The Commissioner of Education, or the commissioner's successor, who serves as an ex officio voting member; [1995, c. 688, §11 (AMD).]

E. [2005, c. 425, §25 (RP).]

F. The Commissioner of Labor, or the commissioner's successor, who serves as an ex officio nonvoting member; and [1995, c. 688, §11 (AMD).]

G. One member who is from the student body of one of the community college campuses at the time of appointment and who is a permanent resident of the State. To be eligible for appointment as a student member, a student must be enrolled for a minimum of 12 credit hours per semester.

The student member is a full voting member of the board of trustees and serves for a 2-year term and until a successor is qualified. By January 1st of every 2nd year, the president of the system shall solicit a list of 6 eligible students from the student governments from 6 of the campuses within the Maine Community College System, the 7th campus being excluded in accordance with this subsection. The Governor shall then nominate a student trustee chosen from the list within 30 days of receiving the list of names. The nomination is subject to review by the joint standing committee of the Legislature having jurisdiction over education matters and to confirmation by the Legislature. The student trustee may not come from the same campus in any 2 consecutive terms. In the event that the student trustee transfers from one campus to another during the student's term of appointment, the student's original campus of enrollment is the campus excluded when the next student trustee is appointed. [1995, c. 688, §11 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

[ 2005, c. 425, §25 (AMD) .]

2. Appointment; terms. Members of the board of trustees are appointed by the Governor to 4-year terms of office, subject to review by the joint standing committee of the Legislature having jurisdiction over education and to confirmation by the Legislature. In appointing members to the board, the Governor shall give proper consideration to achieving statewide geographical representation and gender equity. No classified or unclassified employee of the State or person who holds elected state office may serve on the board of trustees, with the exception of the ex officio members.

[ 1991, c. 140, §3 (AMD) .]

3. Vacancies. Vacancies on the board of trustees shall be filled for the unexpired term only. A member shall serve until a successor has been appointed and qualified.

[ 1985, c. 695, §11 (NEW) .]

4. Compensation. Members shall be compensated for their expenses according to Title 5, chapter 379.

[ 1985, c. 695, §11 (NEW) .]

5. Chairman. From among the appointed members, the board of trustees shall elect a chairman and a vice-chairman. The terms for the chairman and vice-chairman shall be established in the bylaws adopted by the board of trustees.

[ 1985, c. 695, §11 (NEW) .]

6. Meetings. The board of trustees shall meet at least 6 times each year and at the call of the chair or at the request of a majority of the members.

[ 1991, c. 376, §32 (AMD) .]

7. Quorum. A quorum consists of a majority of the voting members of the board of trustees. No action may be taken without the affirmative vote of a majority of the members present and voting.

[ 1995, c. 688, §12 (AMD) .]

8. Secretary. The president of the system shall serve as the secretary of the board of trustees.

[ 1989, c. 878, Pt. I, §3 (AMD) .]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1987, c. 402, §A126 (AMD). 1987, c. 532, §2 (AMD). 1987, c. 534, §§B12,B23 (AMD). 1987, c. 693, (AMD). 1987, c. 769, §A63 (AMD). 1989, c. 502, §A62 (AMD). 1989, c. 700, §A67 (AMD). 1989, c. 878, §I3 (AMD). 1991, c. 20, §1 (AMD). 1991, c. 20, §2 (AFF). 1991, c. 140, §§1-3 (AMD). 1991, c. 376, §32 (AMD). 1993, c. 111, §1 (AMD). 1995, c. 688, §§11,12 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 425, §25 (AMD).



20-A §12706. Powers and duties of the board of trustees

The powers and duties of the board of trustees shall include the following: [1985, c. 695, §11 (NEW).]

1. Policies. To develop and adopt policies for the operation of the system, the Maine Community College System Office and the colleges; establish the administrative council; and approve programs and policies recommended by the president of the system and the administrative council;

[ 1989, c. 878, Pt. I, §4 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Administration. To oversee the administration of the system;

[ 1985, c. 695, §11 (NEW) .]

3. Bylaws and seal. To develop and adopt bylaws for the regulation of its affairs and the conduct of its business and develop and adopt an official seal and alter it as necessary or convenient;

[ 1985, c. 695, §11 (NEW) .]

4. Budget development. To prepare and adopt a biennial, line-category, operating budget for presentation to the Governor and the Legislature, incorporating all projected expenditures and all resources expected or proposed to be made available to fund the operations of the system. The budget is to be used in support of any requests to the Legislature for General Fund appropriations that the board of trustees may deem appropriate and necessary to supplement other resources available to the system and shall also serve as the foundation for an annual fiscal management plan for the system;

[ 1985, c. 695, §11 (NEW) .]

4-A. Public improvements budgetary submission. To prepare and adopt a biennial capital improvements budget for presentation to the Governor and the Legislature, incorporating all projected expenditures and all resources expected or proposed to be made available to fund public improvements, as defined by Title 5, section 1741, for the system. In accordance with Title 5, section 1742-C, subsection 3, the system's public improvements budget must be developed with the advice and assistance of the Bureau of General Services and must represent the capital improvement priorities within the system;

[ 2013, c. 368, Pt. R, §4 (AMD) .]

5. Fiscal management. To receive, expend, allocate and transfer funds within the system, as necessary to fulfill the purposes of this chapter, in accordance with the biennial, line-category, operating budget;

[ 1991, c. 376, §34 (AMD) .]

6. Loans and grants. To receive and accept, from any source, loans, aid or contributions of money, property, labor or other things of value to be held, used or applied to carry out the purposes of this chapter, subject to the conditions upon which the loans, grants and contributions may be made, including, but not limited to, loans, grants or gifts from any federal agency or governmental subdivision or the State and its agencies;

[ 1985, c. 695, §11 (NEW) .]

7. Fees and charges. To establish and collect room and board fees and tuition and to set policies relating to other charges, including fees for the reasonable use of the colleges' facilities by others, as determined necessary by the board of trustees for the efficient administration of this chapter, to be credited to a separate fund and used for the purposes of this chapter;

[ 1991, c. 376, §35 (AMD) .]

8. Investments. Except as otherwise provided in this chapter, to invest any funds not needed for immediate use, including any funds held in reserve, in property and securities in which fiduciaries in the State may legally invest funds;

[ 1985, c. 695, §11 (NEW) .]

9. Contracts and agreements. To enter into any contracts, leases and agreements and any other instruments and arrangements that are necessary, incidental or convenient to the performance of its duties and the execution of its powers under this chapter;

[ 1985, c. 695, §11 (NEW) .]

10. Legal affairs. To sue and be sued in its own name. Services of process in any action shall be made by service upon the president of the system, either in hand or by leaving a copy of the process at the Maine Community College System Office;

[ 1989, c. 878, Pt. I, §5 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

11. Personnel policies. To develop and adopt personnel policies and procedures for the system. The board of trustees, subject to applicable collective bargaining agreements, shall determine the qualifications, duties and compensation of its employees and shall allocate and transfer personnel within the system as necessary to fulfill the purposes of this chapter. The board of trustees shall appoint the president of the system and the presidents of the colleges. The provisions of the Civil Service Law, as defined by Title 5, section 7039, do not apply to the system, except that the same protections for personnel records provided in Title 5, section 7070 to state employees apply to the personnel records of system employees;

[ 2007, c. 67, §2 (AMD) .]

12. Purchasing. To acquire consumable supplies, materials and incidental services, through cash purchase, sole-source purchase orders, bids or contract, as necessary or convenient to fulfill the purposes of this chapter;

[ 1985, c. 695, §11 (NEW) .]

13. Property management. To acquire by purchase, gift, lease or rent any property, lands, buildings, structures, facilities or equipment necessary to fulfill the purposes of this chapter. The board of trustees shall manage, rent, lease, sell and dispose of property, including lands, buildings, structures, equipment and facilities, and license dormitory rooms for occupancy by students. The purchase and installation of faucets, shower heads, toilets and urinals is subject to Title 5, section 1762-A. If the board of trustees proposes to sell or permanently transfer any interest in real estate, the transaction must be approved by the Legislature before the interest is transferred. Any revenues derived from these uses are to be credited to a separate fund to be used for the purposes of this chapter. Notwithstanding any other provision of law, the board of trustees may grant or otherwise transfer utility easements without legislative approval;

[ 2007, c. 67, §3 (AMD) .]

14. Facilities management; construction and renovation. To authorize the construction, maintenance, renovation, reconstruction or other necessary improvements of buildings, structures and facilities;

[ 1985, c. 695, §11 (NEW) .]

15. Courses of study and degrees. To offer courses of study, grant diplomas and certificates on completion of courses of study, confer associate degrees based on 2 years of instruction and establish qualifications for admission; to offer short-term and on-site training, to meet the needs of the private and public sectors and economic development and employment training programs; and to offer adult education and continuing educational opportunities to meet the needs of nontraditional students and of adults who need training or retraining in response to changes in technology or the needs of the economy;

[ 1985, c. 695, §11 (NEW) .]

16. Employment training coordination.

[ 1991, c. 376, §37 (RP) .]

17. Apprenticeship education.

[ 1997, c. 522, §1 (RP) .]

18. Delegation; other powers. To delegate duties and responsibilities as necessary for the efficient operation of this chapter and to do any other acts or things necessary or convenient to carry out the powers expressly granted or reasonably implied in this chapter;

[ 2001, c. 590, §1 (AMD) .]

19. Advisory committees. To appoint or identify advisory committees to advise the board of trustees with respect to career and technical education and training policies and programs, to procedures for modifying the programs of the colleges to meet the needs of the State's economy and the changing job market and to the efficient operation of the colleges and the Maine Community College System Office. These committees may include, but need not be limited to, the Maine Council on Vocational Education, authorized under the United States Carl D. Perkins Vocational Education Act, Section 112, Public Law 98-524, or its successor; and

[ 2001, c. 590, §2 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF); 2005, c. 397, Pt. D, §3 (REV) .]

20. Debt. To borrow funds, issue bonds and negotiate notes and other evidences of indebtedness or obligations of the system for renovation, public improvements, land acquisition and construction purposes to pay for costs as defined in Title 22, section 2053, subsection 3. The board of trustees may issue temporary notes and renewal notes to pay for those costs. Bonds, notes or other evidences of indebtedness or obligations of the system are legal obligations of the system on behalf of the State and are payable solely from the system's revenues and other sources of funds, including funds obtained pursuant to Title 22, section 2053, subsection 4-B, paragraph A. These borrowings by the system do not constitute debts or liabilities of, and are not includable in, any debt obligation of the State. The board of trustees has the discretion to fix the date, maturities, denomination, interest rate, place of payment, form and other details of the bonds or notes of the system. Unless otherwise provided in the vote authorizing their issuance, bonds or notes of the system must be signed by the president of the system and countersigned by the chair of the board of trustees. The aggregate principal amount of outstanding bonds, notes or other evidences of indebtedness of the system may not exceed $35,000,000 at any one time, excluding temporary notes and renewal notes. The bonds may be issued through the Maine Health and Higher Education Facilities Authority. The board of trustees may pledge or assign its revenues, including any funds that have been or may be appropriated to the system, and the proceeds of those revenues and its other property as security toward its bonds, notes, other evidences of indebtedness or other obligations of the system. The proceeds of bonds, notes or other evidences of indebtedness may be invested in accordance with subsection 8. Bonds, notes and other evidences of indebtedness issued under this subsection are not debts of the State, nor a pledge of the credit of the State, but are payable solely from the funds of the system. Indebtedness incurred and evidences of indebtedness issued under this chapter constitute a proper public purpose, and all income derived is exempt from taxation in the State. The net earnings of the system may not inure to the benefit of any private person, and no borrowing may be effected pursuant to this chapter unless the amount of the borrowing and the project or projects are submitted to the Office of Fiscal and Program Review for review by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs at least 60 days before closing on such borrowing for the project or projects is to be initiated.

[ 2001, c. 590, §3 (NEW) .]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1987, c. 402, §A127 (AMD). 1987, c. 532, §3 (AMD). 1989, c. 443, §§37-39 (AMD). 1989, c. 761, (AMD). 1989, c. 878, §§I4-6 (AMD). 1991, c. 246, §10 (AMD). 1991, c. 376, §§33-37 (AMD). 1995, c. 96, §1 (AMD). 1997, c. 522, §1 (AMD). 2001, c. 590, §§1-3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 397, §D3 (REV). 2007, c. 67, §§2, 3 (AMD). 2011, c. 691, Pt. B, §20 (AMD). 2013, c. 368, Pt. R, §4 (AMD).



20-A §12707. Occupational information (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 695, §11 (NEW). 1989, c. 443, §40 (AMD). 1991, c. 716, §7 (AMD). 1997, c. 410, §4 (RP).



20-A §12708. President of the community college system

The board of trustees shall appoint the president of the system who must be qualified by education and experience and shall serve at the pleasure of the board of trustees. [1989, c. 878, Pt. I, §7 (AMD).]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1989, c. 878, §I7 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



20-A §12709. Powers and duties of the President of the community college system

The president of the system shall implement the policies of the board of trustees and be responsible for the operation of the system. The powers and duties of the president of the system include: [1989, c. 878, Pt. I, §8 (AMD).]

1. Leadership. To develop policies, goals and objectives with respect to the operation of the colleges, to be reviewed and, when necessary, approved by the board of trustees. The president of the system shall meet regularly with the administrative council to develop these policies and goals;

[ 1991, c. 376, §38 (AMD) .]

2. Maine Community College System Office staff appointment. Under procedures and standards developed by the board of trustees, to appoint the staff of the Maine Community College System Office, including professional and nonprofessional personnel and including, but not limited to, private legal counsel and financial experts;

[ 1989, c. 443, §42 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Nomination of presidents. To nominate the presidents for appointment by the board of trustees;

[ 1989, c. 443, §43 (AMD) .]

4. Staff oversight. To oversee the staff of the Maine Community College System Office and the presidents of the colleges;

[ 1989, c. 443, §44 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

5. Personnel evaluation. Under policies and standards developed by the board of trustees, to evaluate the performance of the Maine Community College System Office staff and of the presidents of the colleges and to make personnel recommendations to the board of trustees;

[ 1989, c. 443, §44 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

6. Perkins allocations. As the representative of the board of trustees, to meet and confer with representatives of the State Board of Education regarding the distribution or allocation of federal money for career and technical education in the State under the United States Carl D. Perkins Vocational Education Act, Public Law 98-524, or its successor, and report the results to the board of trustees;

[ 1985, c. 695, §11 (NEW); 2005, c. 397, Pt. D, §3 (REV) .]

7. Budget preparation. To assist the board of trustees in the preparation of the biennial operating budget for the system, as provided in section 12706, subsection 4;

[ 1985, c. 695, §11 (NEW) .]

8. Accounting system and procedures. To provide for an accounting system and procedures that reflect and identify all appropriations, allocations, income and revenues and all expenditures of each college and the Maine Community College System Office;

[ 1989, c. 878, Pt. I, §8 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

9. Long-range planning and research. In cooperation with the administrative council, to undertake long-range planning and research, including planning for construction, renovation and reconstruction projects and report findings and recommendations to the board of trustees;

[ 1985, c. 695, §11 (NEW) .]

10. Intercampus cooperation and coordination. To promote cooperation among the community colleges and prepare plans for approval by the board of trustees with respect to the coordination of programs, activities and personnel;

[ 1989, c. 443, §45 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

11. Interagency cooperation and communication. To promote cooperation and communication with the Department of Education and the Bureau of Employment Services, or their successors, with the University of Maine System and with other public and private educational and training institutions;

[ 1995, c. 560, Pt. G, §6 (AMD); 1995, c. 560, Pt. G, §29 (AFF) .]

11-A. Memorandum of understanding with career and technical education system. To enter into a memorandum of understanding with the Department of Education that establishes a process by which the Maine Community College System will review programs of the career and technical education centers and career and technical education regions established in chapter 313 that are using national industry or state certification standards to determine the nature and amount of college credit that must be awarded upon successful completion of an approved secondary school program. College credits must be awarded upon completion of a program directly to the student regardless of whether the student has matriculated in the college awarding the credit. The awarding of college credits to a secondary career and technical education student does not entitle the student to acceptance into the community college awarding the credits.

[ 2011, c. 686, §5 (NEW) .]

12. Coordination with the public sector. To work closely with other state and local agencies that have an impact upon career and technical education, to promote consistent and coordinated policies, procedures and programs;

[ 1985, c. 695, §11 (NEW); 2005, c. 397, Pt. D, §3 (REV) .]

13. Coordination with the private sector. To work closely with the private sector in order to ensure that the colleges respond expeditiously to the needs of the private sector and the State's economy, particularly with respect to changing technology, industries and job training needs;

[ 1989, c. 443, §45 (AMD) .]

14. Delegated duties. To undertake other duties as delegated by the board of trustees;

[ 1985, c. 695, §11 (NEW) .]

15. Delegate responsibility. To delegate duties and responsibilities as necessary to administer this chapter; and

[ 1985, c. 695, §11 (NEW) .]

16. Fulfillment of mission and goals. To implement the mission and goals set forth in section 12703.

[ 1987, c. 695, §11 (NEW) .]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1987, c. 402, §A128 (AMD). 1987, c. 532, §4 (AMD). 1989, c. 443, §§41-45 (AMD). 1989, c. 700, §A68 (AMD). 1989, c. 878, §I8 (AMD). 1991, c. 376, §38 (AMD). 1995, c. 560, §G6 (AMD). 1995, c. 560, §G29 (AFF). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 397, §D3 (REV). 2011, c. 686, §5 (AMD).



20-A §12710. Maine Community College System Office

The Maine Community College System Office shall implement the policies of the board of trustees and shall provide staff and technical assistance to each college and state-level coordination and leadership to the system. [1989, c. 443, §46 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1987, c. 532, §5 (AMD). 1989, c. 443, §46 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



20-A §12711. Presidents of the colleges

The president of the system shall nominate the presidents for appointment by the board of trustees. The presidents must be qualified by education and experience and shall serve at the pleasure of the board of trustees. [1989, c. 443, §47 (AMD); 1989, c. 878, Pt. I, §9 (AMD).]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1989, c. 443, §47 (AMD). 1989, c. 878, §I9 (AMD).



20-A §12712. Powers and duties of the presidents of the colleges

The presidents shall implement the policies of the board of trustees and be responsible for the day-to-day operation of the colleges. The powers and duties of the presidents shall include the following. [1989, c. 443, §48 (AMD).]

1. Administration of the colleges. The presidents are responsible for the administration of the colleges. The presidents shall cooperate to provide career and technical education and training that best meets the needs of students, the private sector and the changing economy of the State. The presidents shall administer the colleges in a manner consistent with the mission and goals set forth in section 12703.

[ RR 2003, c. 2, §70 (COR) .]

2. College staff appointment. Under procedures and standards developed by the board of trustees, the presidents shall appoint vice-presidents, deans, directors of finance and the faculty and staff of the colleges, including professional and nonprofessional personnel.

[ 1991, c. 376, §39 (AMD) .]

3. Nomination of vice-presidents.

[ 1991, c. 376, §40 (RP) .]

4. Staff oversight. The presidents shall oversee the administrators, faculty and staff of the colleges.

[ 1989, c. 443, §48 (AMD) .]

5. Personnel evaluation. Under policies and standards developed by the board of trustees, the presidents shall evaluate the performance of the administrators, faculty and staff of the colleges and make personnel recommendations to the president of the system and the board of trustees.

[ 1989, c. 443, §48 (AMD); 1989, c. 878, Pt. I, §10 (AMD) .]

6. Assist in preparation of the budget. The presidents shall assist the board of trustees and the president of the system in the preparation of the budget for the system. Each president shall prepare a proposed line-item budget for the college that each president represents. A copy of the proposed budget of each college must be provided to the board of trustees and the president of the system for their examination. Nothing in this subsection may be construed to mean that the presidents have approval authority for the budgets of the colleges.

[ 1989, c. 443, §48 (AMD); 1989, c. 878, Pt. I, §10 (AMD) .]

7. Appointment of police officers. The presidents may appoint persons to act as police officers who, while within the limits of the property owned by or under control of the colleges, possess all the powers of police officers in criminal cases.

A. Each president may make rules for the control, movement and parking of vehicles within the limits of the property owned by or under the control of the college. These rules may include special provisions for employees of the system and college students. A president's rule has the same force and effect as a municipal ordinance. District courts may impose governing penalties and fines, and a college may impose appropriate discipline, for each violation of these rules. [2007, c. 67, §4 (AMD).]

B. Each president may adopt the provisions of Title 30-A, section 3009, subsection 1, paragraph C, relating to prima facie evidence and the establishment of a waiver of court action by payment of specified fees. [1991, c. 376, §41 (AMD).]

[ 2007, c. 67, §4 (AMD) .]

8. Advisory committees. Each president shall appoint advisory committees to advise on the development and operation of the educational programs at the colleges.

[ 1989, c. 443, §48 (AMD) .]

9. Delegated duties. Each president shall undertake other duties as delegated by the board of trustees and the president of the system.

[ 1989, c. 443, §48 (AMD); 1989, c. 878, Pt. I, §10 (AMD) .]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1987, c. 737, §§C56,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 443, §48 (AMD). 1989, c. 878, §I10 (AMD). 1991, c. 376, §§39-41 (AMD). 1991, c. 716, §7 (AMD). RR 2003, c. 2, §70 (COR). 2007, c. 67, §4 (AMD).



20-A §12713. Administrative council

The administrative council shall be a nonvoting, advisory council composed of the presidents of the colleges to advise the board of trustees and the president of the system. The administrative council shall advise the president of the system in the performance of the duties assigned under this chapter and shall make recommendations to the president of the system and the board of trustees with respect to the administration of the colleges, courses of study, educational programs, curricula, coordination of programs between the colleges, coordination with other institutions of higher learning and other educational and training institutions and other matters as requested by the president of the system or the board of trustees. [1989, c. 443, §49 (AMD); 1989, c. 878, Pt. I, §11 (AMD).]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1989, c. 443, §49 (AMD). 1989, c. 878, §I11 (AMD).



20-A §12714. Name and program of the community colleges

The program of the community colleges shall be designed to educate, train and prepare high school graduates, or the equivalent, for possible employment as technicians or technologists, including health technicians and technologists, engineering assistants, business and office administrators or workers, mechanics or repairers, craft workers, construction workers or precision production workers or other skilled workers, in accordance with the mission and goals set forth in section 12703. Unless and until the board of trustees deems it necessary to adopt other nomenclature to fulfill the purposes of this chapter, the names of the colleges shall be: [1989, c. 443, §50 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

1. Central Maine. Central Maine Community College;

[ 1989, c. 443, §50 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Eastern Maine. Eastern Maine Community College;

[ 1989, c. 443, §50 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Kennebec Valley. Kennebec Valley Community College;

[ 1989, c. 443, §50 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

4. Northern Maine. Northern Maine Community College;

[ 1989, c. 443, §50 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

5. Southern Maine. Southern Maine Community College;

[ 1993, c. 707, Pt. O, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

6. Washington County. Washington County Community College; and

[ 1993, c. 707, Pt. O, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

7. York County. York County Community College.

[ 1993, c. 707, Pt. O, §2 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1989, c. 443, §50 (AMD). 1993, c. 707, §§O1,2 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



20-A §12715. Accreditation

The colleges may seek and maintain membership in the appropriate regional accrediting association and shall strive to satisfy the requirements necessary to achieve and maintain accreditation as community colleges and to meet the requirements necessary to receive federal aid. Whenever feasible and appropriate, programs of study offered by the colleges shall meet the requirements of the corresponding occupations for licensing, certification or registration. As provided in Title 32, college graduates with appropriate training and experience shall be eligible for licensure as journeyman workers in certain specified occupations upon passage of the journeyman's examination. [1989, c. 443, §51 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1989, c. 443, §51 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



20-A §12716. Financial aid

1. State scholarships. The board of trustees shall develop and administer a program of scholarships for college students. Awards shall be based on evidence of individual need and worth.

Students selected to receive a scholarship shall fulfill the following qualifications:

A. Show evidence of the qualifications necessary to complete a course of study successfully and to become a competent technical or craft worker in an industrial, administrative or trade pursuit; [1985, c. 695, §11 (NEW).]

B. Show demonstrated ability and willingness to support the expenses of education and training; and [1985, c. 695, §11 (NEW).]

C. Show demonstrated need of financial assistance to help pay the cost of college attendance. [1989, c. 443, §52 (AMD).]

[ 1989, c. 443, §52 (AMD) .]

2. National Guard Scholarship Program. Members of the Maine National Guard with over 10 years of continuous service may be awarded scholarships on the basis of their guard membership, not to exceed 3 credit hours or the equivalent each semester. The guard shall select those who are to receive scholarships from among those members eligible for admission to a college. The program shall be administered by the board of trustees.

[ 1989, c. 443, §52 (AMD) .]

3. Loan fund revolving accounts. In compliance with federal regulations, the board of trustees may establish and administer loan fund revolving accounts to provide effective and efficient student loan programs for the colleges. The board of trustees shall adopt rules governing the giving of loans to college students in need of financial aid, repayment plans and other aspects of the loan programs. Each loan fund revolving account authorized and the specific funds associated with it shall be kept in a separate special account and any repayment of loans made from one of these separate special accounts shall be credited to that separate special account for continued use as a loan fund.

[ 1989, c. 443, §52 (AMD) .]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1989, c. 443, §52 (AMD).



20-A §12717. Instructional Projects Revolving Fund

The board of trustees shall establish and administer an Instructional Projects Revolving Fund to aid instruction at the colleges. The fund shall be used to pay necessary costs of projects which are carried out as part of the instructional program. No project may be undertaken unless the fund contains enough money to cover its proposed budget. All money generated through the operation of any project shall be placed into the fund for use in other instructional projects. [1989, c. 443, §53 (AMD).]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1989, c. 443, §53 (AMD).



20-A §12718. Annual report by trustees

The board of trustees shall prepare an annual report by January 1st of each year, to be submitted to the Governor and joint standing committees of the Legislature having jurisdiction over education and over appropriations and financial affairs. This report must include: [1991, c. 376, §42 (AMD).]

1. Budget expenditures. Budget expenditures for the last complete fiscal year and projected expenditures for the fiscal year in which the report is submitted;

[ 1985, c. 695, §11 (NEW) .]

2. Current enrollments. Current enrollments by program at each college;

[ 1989, c. 443, §54 (AMD) .]

3. Description of new courses or curricula. A description of any new college courses or curricula;

[ 1989, c. 443, §54 (AMD) .]

4. Description of activities. A description of activities undertaken to coordinate postsecondary career and technical training and education throughout the State with secondary career and technical education, adult career and technical education, employment training programs, other employment-related training and other institutions of higher learning;

[ 1991, c. 376, §42 (AMD); 2005, c. 397, Pt. D, §3 (REV) .]

5. Analysis.

[ 1991, c. 376, §42 (RP) .]

6. List. A list of needs, in order of priority, of the colleges; and

[ 1989, c. 443, §54 (AMD) .]

7. Other information. Any other information deemed significant by the board of trustees.

[ 1985, c. 695, §11 (NEW) .]

SECTION HISTORY

1985, c. 695, §11 (NEW). 1989, c. 443, §54 (AMD). 1991, c. 376, §42 (AMD). 2005, c. 397, §D3 (REV).



20-A §12719. Driver education (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 179, §3 (NEW). 1991, c. 376, §43 (RP).



20-A §12720. Report by system president

The President of the Senate and the Speaker of the House of Representatives may invite the system president to appear in January of each year before a joint session of the Legislature to address the Legislature on the status of the system and such other matters as the system president desires to bring to the attention of the Legislature. [1991, c. 376, §44 (NEW).]

SECTION HISTORY

1991, c. 376, §44 (NEW).



20-A §12721. Distribution of strategic plans

Upon the development of any system-wide strategic planning document that has been approved by the board of trustees, the system shall distribute copies of that plan to each member of the Legislature. [1991, c. 376, §44 (NEW).]

SECTION HISTORY

1991, c. 376, §44 (NEW).



20-A §12722. Defined contribution retirement plan

1. Eligibility; plan contents. Subject to applicable bargaining agreements, the board of trustees may authorize persons employed in the faculty and instructors and the administrative staff bargaining units to participate in a defined contribution retirement plan offered by the board of trustees instead of any plan offered by the Maine Public Employees Retirement System. The defined contribution retirement plan must include the requirement that any disbursement of the accumulated assets in a person's defined contribution plan account or accounts must include pay out of at least 40% of the assets as a life annuity. The defined contributions retirement plan must also offer an option providing a life annuity pay out to a surviving spouse.

[ 1997, c. 763, §4 (NEW); 1997, c. 763, §7 (AFF); 2007, c. 58, §3 (REV) .]

2. Election periods. An eligible person is considered to be a participant in the defined contribution plan offered by the board of trustees unless that person makes a one-time irrevocable election to participate in the Maine Public Employees Retirement System. The election must be made in writing no later than 30 days after the date of hire in an eligible position, and notice of the election must be filed with the administrative officer of the employing institution. The employing institution shall notify the Maine Public Employees Retirement System of the election in accordance with procedures established by the Executive Director of the Maine Public Employees Retirement System. Participation in the Maine Public Employees Retirement System pursuant to an election under this subsection is effective as of the date of hire, and the system shall remit all required contributions to the Maine Public Employees Retirement System retroactively to the date of hire.

A. [2009, c. 474, §45 (RP).]

B. [2009, c. 474, §45 (RP).]

[ 2009, c. 474, §45 (RPR) .]

3. Maine Public Employees Retirement System members.

[ 2009, c. 474, §46 (RP) .]

4. No service credit for defined contribution plan participation. At no time may an employee who participates in the defined contribution plan offered by the board of trustees pay contributions or pick-up contributions to the Maine Public Employees Retirement System or receive Maine Public Employees Retirement System service credit for any time during which the employee participated in the defined contribution plan.

[ 1997, c. 763, §4 (NEW); 1997, c. 763, §7 (AFF); 2007, c. 58, §3 (REV) .]

5. Retiree health benefits. For purposes of Title 5, section 285, subsection 7, participants in the defined contribution plan offered by the board of trustees must be treated as persons who were previously eligible pursuant to Title 5, section 285, subsection 1, paragraph A if those persons have terminated employment with the system, its colleges and subsidiaries, if that employment represents the last place of employment in which those persons are eligible for health insurance coverage under Title 5, section 285 and if those persons are at least 60 years of age, except for termination due to disability when those persons are receiving disability benefits under a disability benefit program provided by the board of trustees under subsection 6. The board of trustees is responsible for payment of the State's share of health plan premiums under Title 5, section 285, subsection 7 for defined contribution plan participants if the requirements of this subsection are met.

[ 1997, c. 763, §4 (NEW); 1997, c. 763, §7 (AFF) .]

6. Disability benefits. For employees covered under the defined contribution plan, the board of trustees shall provide a disability benefit program, the cost of which must be paid by the board of trustees. At a minimum, that program must establish eligibility criteria, provide coverage for physical and mental disabilities and provide a level of benefits at least equal to 60% of the employee's annual compensation.

[ 1997, c. 763, §4 (NEW); 1997, c. 763, §7 (AFF) .]

7. Administration. The board of trustees and the Maine Public Employees Retirement System shall administer this section as follows.

A. The board of trustees is responsible for providing an employee with information as to membership under the Maine Public Employees Retirement System and as to coverage under the defined contribution plan offered by the board of trustees to assist the employee in making an election decision. The Maine Public Employees Retirement System shall provide the board of trustees with information as to membership in the Maine Public Employees Retirement System. [1997, c. 763, §4 (NEW); 1997, c. 763, §7 (AFF); 2007, c. 58, §3 (REV).]

B. The board of trustees is responsible for determining eligibility and providing procedures for making an election under this section, for maintaining all records relevant to the election process and an individual employee's election, for informing the Maine Public Employees Retirement System as to employee elections in accordance with procedures established by the Executive Director of the Maine Public Employees Retirement System and for making all administrative decisions, including the final administrative decision, in any dispute related to an employee's election or to any issue as to the plan offered by the board of trustees. Neither the Maine Public Employees Retirement System nor the Board of Trustees of the Maine Public Employees Retirement System has responsibility or jurisdiction to make the final administrative decision with respect to any of these matters. The Maine Public Employees Retirement System is responsible only to ensure that its records accurately reflect the information provided by the board of trustees, the board of trustees' decision as to any of these matters and the legally recognized outcome of any dispute related to any of these matters. [1997, c. 763, §4 (NEW); 1997, c. 763, §7 (AFF); 2007, c. 58, §3 (REV).]

C. With respect to matters related to participation and membership in the Maine Public Employees Retirement System other than those specified in paragraph B, the Maine Public Employees Retirement System and the Board of Trustees of the Maine Public Employees Retirement System retain responsibility and authority according to applicable retirement system law and rules as to the system and its employees to whom this section applies, including the authority to make final administrative decisions. [1997, c. 763, §4 (NEW); 1997, c. 763, §7 (AFF); 2007, c. 58, §3 (REV).]

[ 1997, c. 763, §4 (NEW); 1997, c. 763, §7 (AFF); 2007, c. 58, §3 (REV) .]

8. Participation in Maine Public Employees Retirement System.

[ 2009, c. 474, §47 (RP) .]

SECTION HISTORY

1997, c. 763, §4 (NEW). 1997, c. 763, §7 (AFF). 1999, c. 614, §1 (AMD). 2001, c. 442, §4 (AMD). 2001, c. 545, §1 (AMD). 2001, c. 710, §7 (AMD). 2001, c. 710, §8 (AFF). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2007, c. 58, §3 (REV). 2007, c. 137, §25 (AMD). 2009, c. 236, §3 (AMD). 2009, c. 474, §§45-47 (AMD).






Chapter 431-A: MAINE QUALITY CENTERS

20-A §12725. Establishment

There are established, under the Maine Community College System, the Maine Quality Centers, in this chapter referred to as the "centers." The mission of the centers is to meet the workforce education and training needs of new and expanding businesses in the State and provide new employment and career advancement opportunities for Maine people. The centers shall fulfill their mission by working in close coordination with state and regional economic development agencies. [1993, c. 707, Pt. CC, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

SECTION HISTORY

1993, c. 707, §CC1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



20-A §12726. Purpose

The primary purposes of the Maine Quality Centers are as follows: [1993, c. 707, Pt. CC, §1 (NEW).]

1. Job creation. To encourage and facilitate the creation of new jobs in the State by offering customized education and training programs at the community colleges free of charge to businesses that are seeking to create new jobs in the State. The eligibility criteria for free customized education and training programs and other policies and terms governing the centers are established by the Maine Community College System Board of Trustees;

[ 1993, c. 707, Pt. CC, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Workforce preparation. To offer education and training opportunities for unemployed Maine people to allow them to prepare for future jobs in new or expanding businesses in the State, and for underemployed Maine people seeking to upgrade their education, skills and credentials in order to facilitate career advancement and enhance job security; and

[ 1993, c. 707, Pt. CC, §1 (NEW) .]

3. Partnerships. To establish and maintain long-term partnerships with prospective and established businesses with the goal of creating and maintaining a skilled, adaptable and competitive workforce.

[ 1993, c. 707, Pt. CC, §1 (NEW) .]

SECTION HISTORY

1993, c. 707, §CC1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



20-A §12727. Maine Quality Centers

1. State and regional delivery. The centers are located at the Maine Community College System Office and the community colleges. Staff of the centers shall work in close coordination with the Department of Economic and Community Development, the Office of the Governor and other state and local education and economic development agencies.

[ 1993, c. 707, Pt. CC, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Recruitment and screening. Recruitment of trainees and preliminary screening and testing for programs developed through the centers must be conducted by the community colleges in conjunction with the Bureau of Employment Services, state job training providers, human service offices and other referring agencies.

[ 1995, c. 560, Pt. G, §7 (AMD); 1995, c. 560, Pt. G, §29 (AFF); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Eligibility for enrollment. To be considered eligible for programs developed under this chapter, applicants must meet community college and program admissions standards. Students who have enrolled in such programs must maintain satisfactory academic performance and meet all requirements in order to continue enrollment in the program.

[ 1993, c. 707, Pt. CC, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

4. Cost to trainees. Education and training programs developed through the centers must be offered to trainees free of charge.

[ 1993, c. 707, Pt. CC, §1 (NEW) .]

5. Certification of competencies. Upon completion of a program, trainees are issued certification from the community college providing the training that delineates the education or skill competencies obtained through the program.

[ 1993, c. 707, Pt. CC, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

6. Training guarantee. If the employer of the trainee finds that the trainee fails to meet any of the competencies listed on the certification, the community college providing the training must retrain the employee at no cost to the employer or trainee.

[ 1993, c. 707, Pt. CC, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

7. Placement of trainees. Placement of trainees in jobs with the employer for which a program has been provided is not guaranteed. Final determination of hire rests with the employer.

[ 1993, c. 707, Pt. CC, §1 (NEW) .]

SECTION HISTORY

1993, c. 707, §CC1 (NEW). 1995, c. 560, §G7 (AMD). 1995, c. 560, §G29 (AFF). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



20-A §12728. Coordination with education providers

If an education or training requirement can not be delivered directly by a community college, staff of the centers shall work with other education and training providers to develop and deliver the program. [1993, c. 707, Pt. CC, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

SECTION HISTORY

1993, c. 707, §CC1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



20-A §12729. Report

The President of the Maine Community College System shall provide to the joint standing committee of the Legislature having jurisdiction over economic development matters an annual report that must include the following for each business assisted under this chapter: the name and location of the business; the number of employees trained or retrained; the dollar amount expended; and, where applicable, the number of new jobs created. [1993, c. 707, Pt. CC, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

SECTION HISTORY

1993, c. 707, §CC1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



20-A §12730. Put ME to Work Program

1. Establishment; purpose. The Put ME to Work Program, referred to in this section as "the program," is established within the centers. The program must facilitate the establishment of job training programs at community colleges in this State by working with private businesses and community colleges.

[ 2015, c. 267, Pt. AAAA, §1 (NEW) .]

2. Job training programs; criteria. The job training programs in the program must provide training to prepare workers for jobs in high-demand fields. The centers shall work with private businesses and trade associations to determine the demand for jobs and the skills needed for those jobs in those industries and with community colleges to determine the ability of those institutions to provide the appropriate education and training, including teaching faculty and any necessary infrastructure. A qualified job training program must meet the following criteria:

A. Support of at least 50% of the start-up costs for the job training program must be provided by a business or group of businesses or an industry partnership that chooses to participate in a job training program. The support may be provided through funds or through an in-kind contribution, such as equipment or teaching faculty; [2015, c. 267, Pt. AAAA, §1 (NEW).]

B. The job training program must provide education or training for employment in a trade or industry with a significant demand for skilled labor either statewide or in a region that has been identified by the Center for Workforce Research and Information within the Department of Labor as providing employment for high-compensation jobs or in an industry in which technology or work practices have significantly changed to require training to assist new workers to acquire needed skills or incumbent workers to remain current and competitive; [2015, c. 267, Pt. AAAA, §1 (NEW).]

C. A person who successfully completes the job training program must be awarded a certificate, degree or similar credential that is universally recognized by the trade or industry that meets the requirements of paragraph B in which the person intends to seek employment; and [2015, c. 267, Pt. AAAA, §1 (NEW).]

D. In order to participate, a business must agree to hire a person who successfully completes the job training program at a post-training wage that is at least $2.50 per hour more than the minimum hourly wage rate established in state law and to provide successful incumbent worker trainees with an increase in the hourly wage to meet or exceed the median wage for that occupation in the State as identified by the Center for Workforce Research and Information within the Department of Labor. [2015, c. 267, Pt. AAAA, §1 (NEW).]

[ 2015, c. 267, Pt. AAAA, §1 (NEW) .]

3. Financial aid; funding. The centers shall make available needs-based scholarships, grants and other financial aid to persons participating in a qualified job training program. If the job training program includes academic credit, the program may coordinate with the financial aid office of the sponsoring postsecondary education institution to deliver an award to an individual student; the award must be used to assist with all or partial unmet expenses for tuition, fees or books after any existing financial aid resources are used. The centers may accept funding from private businesses and other interests for this purpose.

[ 2015, c. 267, Pt. AAAA, §1 (NEW) .]

4. Rules. The Board of Trustees of the Maine Community College System shall amend or adopt as necessary the centers’ operational policies and procedures in order to implement the provisions of this section. In selecting awardees for the program, the board of trustees shall consider:

A. Whether the business or industry partnership provides fringe benefits and what those fringe benefits are; [2015, c. 267, Pt. AAAA, §1 (NEW).]

B. Economic impacts to the local or regional economy; [2015, c. 267, Pt. AAAA, §1 (NEW).]

C. The ability of the business or industry partnership to leverage other resources both in the short term and the long term; [2015, c. 267, Pt. AAAA, §1 (NEW).]

D. The record of the business or industry partnership in training individuals who have historically faced barriers to employment and individuals who are unemployed or underemployed; [2015, c. 267, Pt. AAAA, §1 (NEW).]

E. Occupational outcomes of individuals who have been trained by the business or industry partnership; and [2015, c. 267, Pt. AAAA, §1 (NEW).]

F. Factors determined appropriate by the board of trustees. [2015, c. 267, Pt. AAAA, §1 (NEW).]

Recruitment of prospective trainees and preliminary screening and testing for funded partnerships must be done in conjunction with the Department of Labor’s career centers, as well as with state job training providers, industry partners and other referring organizations as appropriate and consistent with the program.

To be considered eligible for training under this program, applicants must meet the specific training program’s related academic and admissions standards. Individuals that do not meet threshold academic standards may be referred to available community remediation services. Individuals enrolled in the program must maintain satisfactory academic performance and meet all requirements in order to continue enrollment in the program.

[ 2015, c. 267, Pt. AAAA, §1 (NEW) .]

SECTION HISTORY

2015, c. 267, Pt. AAAA, §1 (NEW).






Chapter 432: MAINE CAREER ADVANTAGE

20-A §12731. Administration and purpose

The Maine Community College System in cooperation with the Department of Education is authorized to provide comprehensive administrative and financial services to the Maine Career Advantage program, to assist high school students in making a successful transition from secondary school to college and careers through a combination of scholarships, college transition assistance, career exploration and planning services and internships. The purpose of the Maine Career Advantage program, referred to in this chapter as "the program," is to assist the Maine Community College System, public secondary schools and other publicly supported educational institutions in the State by providing additional resources and support for students who have not traditionally gone on to higher education and who may need assistance in developing educational and career goals and in pursuing those goals. [2005, c. 178, §2 (AMD).]

The Maine Community College System is authorized to receive and administer on behalf of the program any grants, fees, charges, appropriations and other funds from whatever source. The program shall retain its name unless and until the Board of Trustees of the Maine Community College System authorizes a change in the program name. [2005, c. 178, §2 (AMD).]

SECTION HISTORY

1993, c. 392, §2 (NEW). 1995, c. 515, §2 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 178, §2 (AMD).



20-A §12732. Goals

The goals of the program as delineated by its articles of incorporation and bylaws are: [1993, c. 392, §2 (NEW).]

1. Education and training. To provide higher education and training opportunities for youth in this State to become highly skilled and productive members of the work force;

[ 2005, c. 178, §3 (AMD) .]

2. Skilled work force. To provide a skilled and educated work force for businesses in the State to increase their competitiveness in the global economy; and

[ 1993, c. 392, §2 (NEW) .]

3. Economic future. To enhance the economic future of the State and improve its productivity and competitive position in a world economy by creating a skilled and educated work force.

[ 1993, c. 392, §2 (NEW) .]

SECTION HISTORY

1993, c. 392, §2 (NEW). 2005, c. 178, §3 (AMD).



20-A §12733. Activities

To assist the State in increasing higher education attainment and developing a skilled workforce, the program shall provide career and college transition services to young adults who are not currently enrolling in higher education and who could benefit from enrolling in a community college. These services may include scholarships, internships and other work-based learning experiences; career exploration and planning; assistance in completing the community college application and financial aid processes; academic planning; and information related to continuing higher education beyond the certificate, diploma and associate degree levels, consistent with the student's educational and career objectives. These services must be provided either directly by the program or through referrals to other programs and services available within the Maine Community College System or by other education and service providers. To participate in any of these services, young adults must be enrolled in a public secondary school or a state community college or have recently completed a public secondary education program. The program shall provide those activities and services that best serve the goals of the program as defined in this chapter and the needs of students and the State and that are consistent with the Maine Community College System's goals and resources. [2005, c. 683, Pt. A, §29 (RPR).]

SECTION HISTORY

1993, c. 392, §2 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 178, §4 (RPR). 2005, c. 294, §21 (AMD). 2005, c. 683, §A29 (RPR).



20-A §12734. Skill Standards Board (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 392, §2 (NEW). 1995, c. 515, §3 (AMD). 2005, c. 178, §5 (RP). 2005, c. 294, §22 (RP).






Chapter 432-A: HEALTH CARE TRAINING

20-A §12741. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 439, Pt. HHHH, §1 (NEW).]

1. President of the system. "President of the system" means the President of the Maine Community College System.

[ 2001, c. 439, Pt. HHHH, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. System. "System" means the Maine Community College System.

[ 2001, c. 439, Pt. HHHH, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

2001, c. 439, §HHHH1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



20-A §12742. Health Workforce Retraining Program

The president of the system shall establish the Health Workforce Retraining Program for the purpose of making these education and training programs available to eligible businesses and organizations, including, but not limited to, hospitals, long-term care facilities and other health care facilities, to support the training and retraining of health care employees to address changes in the health care workforce. The education and training programs must be established on the basis of need for workers in a particular area of health care. [2001, c. 439, Pt. HHHH, §1 (NEW).]

1. Rules established. The president of the system shall adopt rules to establish:

A. Criteria for eligible health care businesses and organizations; [2001, c. 439, Pt. HHHH, §1 (NEW).]

B. Guidelines for the establishment of education and training programs through a request-for-proposal procedure; and [2001, c. 439, Pt. HHHH, §1 (NEW).]

C. Procedures for establishing a matching grant program allowing state funds to match contributions from the private sector. [2001, c. 439, Pt. HHHH, §1 (NEW).]

[ 2001, c. 439, Pt. HHHH, §1 (NEW) .]

2. Program lapses. The Health Workforce Retraining Program under subsection 1 is based on a 50-50 partnership between the State and the private sector. If, by June 30, 2003, there are no funds from the private sector to be matched by state funds, the program expires and all state funds lapse to the General Fund.

[ 2001, c. 439, Pt. HHHH, §1 (NEW) .]

SECTION HISTORY

2001, c. 439, §HHHH1 (NEW).



20-A §12743. Health Care Training Fund

1. Establishment. The Health Care Training Fund, referred to in this section as the "program fund," is established as a dedicated fund to be directed and administered by the president of the system and held by the Treasurer of State. The Treasurer of State shall keep the program fund segregated from all other funds held by the Treasurer of State and shall invest and reinvest the program fund for the benefit of the Health Workforce Retraining Program.

[ 2001, c. 439, Pt. HHHH, §1 (NEW) .]

2. Sources of money. The following sources of money must be paid into the program fund:

A. All money appropriated for inclusion in the program fund; [2001, c. 439, Pt. HHHH, §1 (NEW).]

B. All interest, dividends or other pecuniary gains from investment of money in the program fund; [2001, c. 439, Pt. HHHH, §1 (NEW).]

C. All money received pursuant to participation agreements; and [2001, c. 439, Pt. HHHH, §1 (NEW).]

D. Any grants, gifts and other money from the State and from any unit of federal, state or local government or from any person, firm, partnership or corporation for deposit to the program fund. [2001, c. 439, Pt. HHHH, §1 (NEW).]

[ 2001, c. 439, Pt. HHHH, §1 (NEW) .]

3. Application of program fund. Money in the program fund must be continuously applied by the president of the system to carry out this section and may not be used for any other purpose.

[ 2001, c. 439, Pt. HHHH, §1 (NEW) .]

SECTION HISTORY

2001, c. 439, §HHHH1 (NEW).



20-A §12744. Rulemaking

The president of the system shall adopt rules to implement this chapter. Rules adopted pursuant to this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 439, Pt. HHHH, §1 (NEW).]

SECTION HISTORY

2001, c. 439, §HHHH1 (NEW).






Chapter 433: PERSONS FAILING TO REGISTER UNDER UNITED STATES MILITARY SELECTIVE SERVICES ACT

20-A §12801. Disqualification for state financial assistance

Any person who is required to present himself and submit to registration under the United States Military Selective Services Act, 50 United States Code, Section 451, et seq., and who fails to do so is ineligible to receive any state funded grant, scholarship or loan made available to persons enrolled in post-secondary educational programs. [1987, c. 142, (NEW).]

The officials who administer those financial assistance programs may require an applicant to submit written proof of registration prior to the award of a post-secondary educational grant, loan or scholarship. [1987, c. 142, (NEW).]

SECTION HISTORY

1987, c. 142, (NEW).






Chapter 435: MAINE AREA HEALTH EDUCATION CENTERS SYSTEM

20-A §12851. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 372, §2 (NEW).]

1. Center. "Center" means a community-based area health education center that is designated in accordance with section 12857 or that exists on the effective date of this chapter and contracts with the system.

[ 1991, c. 372, §2 (NEW) .]

2. Committee.

[ 2001, c. 352, §7 (RP) .]

3. System. "System" means the Maine Area Health Education Centers System.

[ 1991, c. 372, §2 (NEW) .]

SECTION HISTORY

1991, c. 372, §2 (NEW). 2001, c. 352, §7 (AMD).



20-A §12852. System designation

The Area Health Education Center at the University of New England is designated as the system. The system operates statewide and consists of a program office at the University of New England College of Osteopathic Medicine and centers. The statewide consortium for health professions education and any regional area health education center that exists on the effective date of this chapter or any merged or successor entities of those agencies that meet federal area health education center requirements may become part of the system by contractual agreement. [2001, c. 352, §8 (AMD).]

SECTION HISTORY

1991, c. 372, §2 (NEW). 2001, c. 352, §8 (AMD).



20-A §12853. Mission

The mission of the system is to improve the distribution, supply, quality, utilization and efficiency of health personnel in underserved geographical, cultural or medical specialty areas of the State by encouraging the regionalization and decentralization of educational responsibilities, and to develop culturally appropriate clinical curriculums at participating health professions schools. The system shall implement educational system incentives to attract and retain health care personnel in underserved areas and for underserved cultural groups through the: [1991, c. 372, §2 (NEW).]

1. Preceptorships. Development and implementation of preceptorships and other education programs in underserved areas and with underserved cultural groups;

[ 1991, c. 372, §2 (NEW) .]

2. Recruitment. Development and implementation of strategies to recruit representatives from underserved geographical and cultural areas into the health professions;

[ 1991, c. 372, §2 (NEW) .]

3. Retention. Development and implementation of strategies to encourage health professionals to practice and to remain in practice in underserved geographical, cultural and medical specialty areas; and

[ 1991, c. 372, §2 (NEW) .]

4. Linkage. Development and implementation of strategies to link cultural and educational resources of communities to the educational resources of participating health professions schools.

[ 1991, c. 372, §2 (NEW) .]

SECTION HISTORY

1991, c. 372, §2 (NEW).



20-A §12854. System responsibilities

The system shall: [1991, c. 372, §2 (NEW).]

1. Recruitment and retention. Develop and implement strategies that support the efforts of state and private agencies to enhance recruitment and retention of health professionals in inadequately served geographical, cultural and medical speciality areas of the State;

[ 1991, c. 372, §2 (NEW) .]

2. Recruitment of state residents. Develop and implement strategies for enhancing the recruitment of state residents into health professions, especially those residents who are disadvantaged or members of insufficiently represented populations;

[ 1991, c. 372, §2 (NEW) .]

3. Needs assessment. Conduct studies, establish data management mechanisms and undertake any other activities that improve the State's ability to assess the need for health professionals and health profession education;

[ 1991, c. 372, §2 (NEW) .]

4. Clinical and continuing education. Develop and implement strategies for conducting clinical and continuing education programs for health professionals that use community-based and culturally appropriate curricula;

[ 1991, c. 372, §2 (NEW) .]

5. Contracts. Establish contractual relationships to carry out system plans with health profession education programs, the statewide consortium for health professions education, and centers;

[ 1991, c. 372, §2 (NEW) .]

6. Assistance to centers. Provide technical and administrative services to the centers and the statewide consortium for health professions education;

[ 1991, c. 372, §2 (NEW) .]

7. System funds. Manage system funds in accordance with policies developed under this chapter and develop and implement plans to raise public and private funds to promote the goals of the system;

[ 1991, c. 372, §2 (NEW) .]

8. Coordination. Coordinate the efforts of the system with state and federal health and education initiatives; and

[ 1991, c. 372, §2 (NEW) .]

9. Annual report. Beginning in 1992, submit a written report on or before November 15th of each year to the Governor, the President of the Senate and the Speaker of the House of Representatives. The report must include the following:

A. The fiscal status of the system and the status of contracts with regional centers and other system contractors; [1991, c. 372, §2 (NEW).]

B. Information regarding education, outreach and training programs; [1991, c. 372, §2 (NEW).]

C. Information regarding placement of health care personnel in inadequately served areas; [1991, c. 372, §2 (NEW).]

D. An assessment of system accomplishments; and [1991, c. 372, §2 (NEW).]

E. Recommended legislation. [1991, c. 372, §2 (NEW).]

[ 1991, c. 372, §2 (NEW) .]

SECTION HISTORY

1991, c. 372, §2 (NEW).



20-A §12855. Director

The University of New England shall appoint a system director who meets federal area health education center requirements. The director is responsible for the administration of the system in accordance with policies established under this chapter. [2001, c. 352, §9 (AMD).]

SECTION HISTORY

1991, c. 372, §2 (NEW). 2001, c. 352, §9 (AMD).



20-A §12856. Maine Area Health Education Centers Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 372, §2 (NEW). 2001, c. 352, §10 (RP).



20-A §12857. Area health education centers; statewide consortium for health professions education

Each center is an autonomous unit of the system. Each center must be exempt from federal income taxation under the United States Internal Revenue Code of 1986, Section 501(a), pursuant to the United States Internal Revenue Code of 1986, Section 501(c)(3). Each center must have a governing board that includes a balance of health care providers or health profession educators and individuals who reflect the ethnic, cultural and geographical characteristics of the center's service area. [1991, c. 372, §2 (NEW).]

Centers and the statewide consortium for health professions education are responsible to the system only for the programs and initiatives they agree to provide through contracts with the system and may develop initiatives, programs and contracts with other public and private agencies and educational institutions. [1991, c. 372, §2 (NEW).]

SECTION HISTORY

1991, c. 372, §2 (NEW). 2001, c. 352, §11 (AMD).



20-A §12858. Relationship of Maine Area Health Education Centers System to state health profession scholarship and loan programs

The system shall cooperate with health profession students and programs that receive state support through the Finance Authority of Maine or other state entities. The system may provide clinical training and other support to those students and programs as appropriate. [1991, c. 372, §2 (NEW).]

SECTION HISTORY

1991, c. 372, §2 (NEW).



20-A §12859. Relationship of the Maine Area Health Education Centers System to other area health education center systems

This chapter does not prohibit an existing or proposed area health education center program from operating in the State separate from the system. [1991, c. 372, §2 (NEW).]

SECTION HISTORY

1991, c. 372, §2 (NEW).






Chapter 437: STATE EDUCATION AND EMPLOYMENT OUTCOMES TASK FORCE

20-A §12901. State Education and Employment Outcomes Task Force

1. Task force established. The State Education and Employment Outcomes Task Force, established in Title 5, section 12004-G, subsection 10-E and referred to in this chapter as "the task force," is established to develop procedures to maintain and disseminate information and data from the Department of Labor's educational outcome database, referred to in this chapter as "the database," including but not limited to information and data on education results, program completion, graduation, credentials earned and employment and earnings outcomes for graduates of postsecondary educational institutions in the State over time.

[ 2013, c. 593, §2 (NEW) .]

2. Membership. The task force consists of 15 members as follows:

A. Four members appointed by the President of the Senate as follows:

(1) Two members of the Senate, one from each of the 2 parties holding the largest number of seats in the Legislature;

(2) A representative from the University of Maine System; and

(3) A representative from the Maine School Management Association or a successor organization; [2013, c. 593, §2 (NEW).]

B. Three members appointed by the Speaker of the House as follows:

(1) Two members of the House of Representatives, one from each of the 2 parties holding the largest number of seats in the Legislature; and

(2) A representative from the Maine Community College System; [2013, c. 593, §2 (NEW).]

C. Four members appointed by the Governor as follows:

(1) A representative from the Maine Maritime Academy;

(2) A representative from a private postsecondary educational institution in the State;

(3) A representative from the Maine State Chamber of Commerce or a successor organization; and

(4) A person with expertise in state and national higher education policy; [2013, c. 593, §2 (NEW).]

D. The Commissioner of Education or the commissioner's designee; [2013, c. 593, §2 (NEW).]

E. The Commissioner of Labor or the commissioner's designee; [2013, c. 593, §2 (NEW).]

F. The administrator of the database or the administrator's designee; and [2013, c. 593, §2 (NEW).]

G. The Chief Executive Officer of the Finance Authority of Maine or the chief executive officer's designee. [2013, c. 593, §2 (NEW).]

[ 2013, c. 593, §2 (NEW) .]

3. Meetings. The task force may meet no more than 4 times per calendar year.

[ 2013, c. 593, §2 (NEW) .]

4. Chairs. The first-named Senate member is the Senate chair and the first-named House of Representatives member is the House chair of the task force.

[ 2013, c. 593, §2 (NEW) .]

5. Terms of appointment. Nonlegislative appointed members of the task force are appointed for terms of 3 years and may serve beyond their designated terms until their successors are appointed. Terms of appointment of Legislators coincide with their respective legislative terms of office.

[ 2013, c. 593, §2 (NEW) .]

6. Staffing. The Legislative Council shall provide staff support to the task force, except that the Legislative Council staff support is not authorized when the Legislature is in regular or special session. The Department of Education and the Department of Labor shall provide assistance and information to the task force as is consistent with the departments' current federal grants related to the work of the task force and to the extent time and funding allow as determined by the departments.

[ 2013, c. 593, §2 (NEW) .]

7. Duties. The task force shall:

A. Review procedures to maintain and disseminate information regarding the employment and earnings of graduates of postsecondary educational institutions in the State based on the database; [2013, c. 593, §2 (NEW).]

B. Advise on the use of the information provided in the database by state agencies, higher education organizations that have partnerships with the task force, local school systems and the public; [2013, c. 593, §2 (NEW).]

C. Make recommendations regarding the design and content of a website jointly hosted by the Department of Education and the Department of Labor that provides maximum information to the public regarding higher education and employment; [2013, c. 593, §2 (NEW).]

D. Identify a viable long-term funding method to maintain the database; [2013, c. 593, §2 (NEW).]

E. Produce recommendations for the Department of Education regarding how to provide relevant, timely information to secondary school students who are making higher education decisions; [2013, c. 593, §2 (NEW).]

F. Address any issues that may arise from the use or impact of the database; and [2013, c. 593, §2 (NEW).]

G. Explore the feasibility of and possible methods for including data from the Department of Professional and Financial Regulation, Office of Professional and Occupational Regulation regarding licensure, as well as data covering other workforce credentials, into the database. [2013, c. 593, §2 (NEW).]

[ 2013, c. 593, §2 (NEW) .]

8. Reports; legislation. The task force shall report to the joint standing committee of the Legislature having jurisdiction over education matters, the joint standing committee of the Legislature having jurisdiction over labor matters and the joint select or joint standing committee of the Legislature having jurisdiction over workforce training matters by November 1st each year on the status of the database. The reports must describe funding sources for the database and the sustainability of that funding, how the website under subsection 7, paragraph C is used, including by whom and how frequently they use it, efforts to incorporate its use into secondary schools and any other issues the task force determines necessary. The task force shall as part of its report recommend whether the task force should continue its work, or if its work could best be handled by another entity. If the task force recommends that the task force should continue its work, it shall recommend any suggested changes in the membership and size of the task force. The task force may submit with the reports legislation required to implement its recommendations.

[ 2013, c. 593, §2 (NEW) .]

SECTION HISTORY

2013, c. 593, §2 (NEW).









Part 6: TEACHERS

Chapter 501: CERTIFICATION AND REGISTRATION OF TEACHERS

20-A §13001. Duties of the state board (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 470, §§6-10 (AMD). 1983, c. 845, §1 (RP).



20-A §13002. Duties of the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 845, §2 (RP).



20-A §13003. Mandatory certification; penalty

1. Certification. A person must be certified by the commissioner under this chapter or chapter 502 in order to:

A. Teach in any public elementary or secondary school in the State; or [1981, c. 693, §§ 5, 8 (NEW).]

B. Teach in any private school receiving basic approval under section 2901. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1983, c. 845, §3 (AMD) .]

2. Penalty. A person not certified under section 13001 is barred from receiving any salary or fringe benefits if he or she teaches or performs any other professional function in a public school and:

A. He or she has never held the required certificate; or [1983, c. 806, §91 (AMD).]

B. He or she knew or should have known that his or her certificate had expired. Prima facie evidence of that knowledge would be records on file in either the department or the employing school administrative unit that he or she was notified that his or her certificate had lapsed or that it would be lapsing on a given date. [1983, c. 806, §91 (AMD).]

The person shall forfeit to the employing school administrative unit any salary or fringe benefits received in violation of this subsection.

[ 1983, c. 806, §91 (AMD) .]

3. Exception. This section does not apply to teachers in secondary schools approved under section 2901, subsection 2, paragraph A.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Rules. The state board may adopt rules to carry out this section.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 39, §2 (AMD). 1983, c. 806, §91 (AMD). 1983, c. 845, §3 (AMD).



20-A §13004. List of persons certified; records confidential

1. Records. The commissioner shall keep a list of certified teachers. This list shall be a public record. The commissioner shall send copies of the list to school boards and superintendents on their request.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Records confidential. Transcripts, recommendations and other documents submitted in support of an application for certification or collected by the department for verification of certification records and maintained in the office of the commissioner shall be confidential. They may only be made available to the following:

A. School boards and superintendents; [1981, c. 693, §§5, 8 (NEW).]

B. Authorized personnel of the department in fulfilling assigned duties; and [1981, c. 693, §§5, 8 (NEW).]

C. Individuals and their representatives who request to examine their own records. [1981, c. 693, §§5, 8 (NEW).]

[ 1983, c. 806, §92 (AMD) .]

2-A. Confidentiality. The provisions of this subsection govern confidentiality. For the purposes of this subsection, the term "certification" means certification, authorization or approval under this chapter and chapter 502.

A. Complaints and responses pursuant to section 13020 and any other information or materials that may result in an action to deny, revoke or suspend certification are confidential, except when submitted in court proceedings to revoke or suspend certification. [2009, c. 331, §1 (NEW).]

B. Except for information designated confidential under section 6101 or section 6103, information designated confidential under paragraph A may be released or used by the department as necessary to:

(1) Complete its own investigations;

(2) Provide information to a national association of state directors of teacher education and certification to which the State belongs;

(3) Assist other public authorities to investigate the same teacher's certification in another jurisdiction;

(4) Report or prevent criminal misconduct or assist law enforcement agencies in their investigations; or

(5) Report child abuse or neglect under Title 22, section 4011-A. [2009, c. 331, §1 (NEW).]

C. The department may publish and release as public information statistical summaries of complaints and dispositions as long as the release of such information does not jeopardize the confidentiality of individually identifiable information. [2009, c. 331, §1 (NEW).]

D. Notwithstanding paragraph A, the following information concerning final written decisions relating to disciplinary action taken by the commissioner against a person holding certification is a public record:

(1) The name of the person;

(2) The type of action taken, consisting of denial, revocation, suspension, surrender or reinstatement;

(3) The grounds for the action taken;

(4) The relevant dates of the action;

(5) The type of certification and endorsements held, including relevant dates;

(6) The schools where the person was or is employed; and

(7) The dates of employment. [2009, c. 567, §10 (NEW).]

[ 2009, c. 567, §10 (AMD) .]

2-B. Teacher addresses. Home addresses held by the department of teachers certified to teach in the State may be made available in response to the following:

A. Formal request from a commissioner or chief executive officer of other state agencies, including the judicial branch when access to that information may be necessary in carrying out an official function; and [1987, c. 395, Pt. A, §86 (NEW).]

B. Formal request by majority vote of any joint standing committee of the Legislature when access to that information may be necessary in carrying out an official function. [1987, c. 395, Pt. A, §86 (NEW).]

The use of these addresses by any other agency or department of government to which they may be furnished shall be limited to the purposes for which they are furnished and by the law under which they may be furnished. It shall be unlawful for any person to solicit, disclose, receive, make use of or authorize, knowingly permit, participate in or acquiesce in the use of, any list of or names of, or any information concerning, persons applying for or receiving assistance, directly or indirectly, derived from the records, papers, files or communications of the State or subdivisions or agencies, or acquired in the course of the performance of official duties. Any person violating this subsection shall be punished by a fine of not more than $500 or by imprisonment for not more than 11 months, or by both.

[ 1987, c. 395, Pt. A, §86 (NEW) .]

3. Duplication costs. Individuals requesting copies of their records shall bear the costs of copying them.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Rules. The state board may adopt rules to carry out this section.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 470, §11 (AMD). 1983, c. 806, §92 (AMD). 1987, c. 395, §A86 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 666, §1 (AMD). 2009, c. 331, §1 (AMD). 2009, c. 567, §10 (AMD).



20-A §13005. Registration; list furnished; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1997, c. 266, §14 (RP).



20-A §13006. Clerical assistance; disposition of fees

1. Rules. The commissioner may adopt or amend rules for carrying out section 13004 and for obtaining information required as to the experience, qualifications and character of persons seeking employment as teachers. A teacher may be eligible for consideration for employment only so long as the teacher complies with these rules.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Accounting. The commissioner shall:

A. Collect and give a receipt for all registration fees; and [1981, c. 693, §§ 5, 8 (NEW).]

B. Report and pay these fees to the Treasurer of State. These fees shall be credited to the General Fund. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Clerical assistants. The commissioner may employ clerical and other assistants, subject to the Civil Service Law. They shall perform their duties under the general supervision of the commissioner.

[ 1985, c. 785, Pt. B, §81 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 785, §B81 (AMD).



20-A §13007. Certification fee; disposition of fees

1. Fees. The commissioner shall assess fees for initial and renewal of teacher, education specialist and administrator certificates. The fee is $100 for the initial certification process for those teachers and education specialists found eligible and those found ineligible. A renewal fee of $100 must be assessed for each active and inactive teacher and education specialist. The fee is $200 for the initial certification process for those administrators found eligible and those found ineligible. A renewal fee of $200 must be assessed for each active and inactive administrator. The commissioner shall assess a $35 fee for each additional evaluation of teacher endorsements beyond the initial endorsement. A fee of $15 must be assessed for duplicate certificates. A fee of $300 must be assessed for administrative portfolios.

[ 2005, c. 457, Pt. FF, §1 (AMD) .]

2. Accounting. The commissioner shall:

A. Collect and account for all certificate fees; [2011, c. 702, §1 (AMD).]

B. Report and pay fees collected pursuant to subsection 1, except those fees collected and credited to the National Board Certification Scholarship Fund pursuant to paragraph C and the National Board Certification Salary Supplement Fund pursuant to paragraph D, to the Treasurer of State to be credited to the General Fund; [2011, c. 702, §1 (AMD).]

C. Report and pay $50,000 in fiscal year 2012-13 and $75,000 in fiscal year 2013-14 and each fiscal year thereafter from fees collected pursuant to subsection 1 to the Treasurer of State to be credited to the National Board Certification Scholarship Fund, Other Special Revenue Funds account within the Department of Education; and [2011, c. 702, §1 (NEW).]

D. Report and pay no more than $150,000 in fiscal year 2012-13, no more than $240,000 in fiscal year 2013-14 and no more than $335,000 in fiscal year 2014-15 from fees collected pursuant to subsection 1 to the Treasurer of State to be credited to the National Board Certification Salary Supplement Fund, Other Special Revenue Funds account within the Department of Education. [2011, c. 702, §1 (NEW).]

[ 2011, c. 702, §1 (AMD) .]

SECTION HISTORY

1991, c. 528, §I5 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §I5 (NEW). 2005, c. 457, §FF1 (AMD). 2011, c. 702, §1 (AMD).



20-A §13008. Educator preparation program data

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Educator preparation program" means a public or private baccalaureate-level or postbaccalaureate-level program approved by the state board to recommend graduates for certification pursuant to chapter 502 as prekindergarten to grade 12 teachers, educational specialists or school leaders. [2011, c. 635, Pt. B, §1 (NEW).]

B. "Program completer" means a person who, by successfully completing all of an educator preparation program's requirements, has qualified for a recommendation for certification as a prekindergarten to grade 12 teacher, an educational specialist or a school leader. [2011, c. 635, Pt. B, §1 (NEW).]

[ 2011, c. 635, Pt. B, §1 (NEW) .]

2. Data collection. The department shall collect data relating to educator preparation programs, including but not limited to the following information with respect to each educator preparation program:

A. The number of program completers; [2011, c. 635, Pt. B, §1 (NEW).]

B. The number of program completers who pass certification tests and the number of those who attain provisional licensure in the State; [2011, c. 635, Pt. B, §1 (NEW).]

C. The number of program completers who proceed from provisional licensure to professional licensure; and [2011, c. 635, Pt. B, §1 (NEW).]

D. The number of program completers who are teaching in schools in this State 3 and 5 years after they complete that educator preparation program. [2011, c. 635, Pt. B, §1 (NEW).]

[ 2011, c. 635, Pt. B, §1 (NEW) .]

3. Report. The department shall annually report the data collected under this section to the Governor, the state board and the joint standing committee of the Legislature having jurisdiction over education matters.

[ 2011, c. 635, Pt. B, §1 (NEW) .]

SECTION HISTORY

2011, c. 635, Pt. B, §1 (NEW).






Chapter 502: CERTIFICATION OF EDUCATIONAL PERSONNEL

20-A §13011. General authorization of state board

1. Certification and revocation rules. All certificates issued or revoked after June 30, 1988, are in accordance with this chapter. The state board shall adopt rules to carry out the purposes of this chapter under which the commissioner shall:

A. Certify teachers and other professional personnel for service in a public school or in an approved private school, except that certification is not required for a person holding a valid license as a speech-language pathologist under Title 32, section 17301 who has received approval pursuant to section 13024 to provide speech-language pathology services in a public school or approved private school; [2011, c. 49, §1 (AMD).]

B. Certify adult education teachers and other teaching and professional personnel in publicly supported educational programs other than postsecondary school institutions, colleges and universities; [1995, c. 207, §1 (AMD).]

C. Authorize educational technicians for service in schools and approve the employment of other semiprofessional personnel; [1997, c. 553, §1 (RPR).]

D. Seek a revocation of a certificate or authorization in the District Court; [1997, c. 683, Pt. A, §11 (RPR); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

E. Certify or authorize personnel who provide early childhood educational programs or developmental therapy to children from birth to 5 years of age in the home, in community-based special purpose and integrated programs and in public schools; and [2005, c. 152, §1 (AMD).]

F. Approve all individuals for whom certification or authorization is not required prior to being hired or being placed under contract by a public school or a private school that enrolls 60% or more publicly funded students. [1999, c. 791, §5 (RPR).]

[ 2011, c. 49, §1 (AMD) .]

2. Moral character. Rules adopted by the state board under this chapter must require that an applicant for certification furnish evidence of:

A. Good moral character. [2005, c. 152, §2 (AMD).]

B. [2005, c. 152, §2 (RP).]

[ 2005, c. 152, §2 (AMD) .]

3. Teacher certificates. The state board rules shall recognize at least 3 categories of teacher certificates as identified in sections 13012 to 13014.

[ 1983, c. 845, §4 (NEW) .]

4. Appeal. An applicant who has been denied the issuance or renewal of a certificate or authorization by the commissioner under this chapter may appeal that denial in accordance with rules established by the state board and consistent with the provisions of the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1997, c. 553, §3 (AMD) .]

5. Administrator certificates. The state board rules shall establish qualifications for certifying superintendents of schools, principals and directors of career and technical education and shall also establish qualifications for such other certificates for administrators as may be determined to be necessary and beneficial for the efficient operation of the schools.

[ 1985, c. 287, §1 (NEW); 2005, c. 397, Pt. D, §3 (REV) .]

6. Alternative pathways to certification. The state board shall develop and adopt rules providing a method for a person who has not completed an approved educator preparation program as defined under section 13008 to obtain provisional educator certification through an alternative pathway that:

A. Is designed for candidates who can demonstrate subject matter competency that is directly related to the certificate endorsement being sought and obtained through prior academic achievement or work experience; [2011, c. 635, Pt. B, §2 (NEW).]

B. May feature an accelerated program of preparation; [2011, c. 635, Pt. B, §2 (NEW).]

C. Uses mentorship programs that partner teacher candidates with mentor teachers; and [2011, c. 635, Pt. B, §2 (NEW).]

D. Includes accountability provisions to ensure that teacher candidates demonstrate the knowledge and skills established pursuant to section 13012, subsection 2-B prior to issuance of a provisional teacher certificate. [2011, c. 635, Pt. B, §2 (NEW).]

[ 2011, c. 635, Pt. B, §2 (RPR) .]

7. Certification waiver. Under rules adopted by the state board, the commissioner may grant a waiver for an appropriate period of time to an individual seeking the issuance or renewal of a certificate. The commissioner may grant a waiver to an individual who:

A. Receives allegedly inaccurate, incomplete or untimely information or action from the department, the local support system or a regional support system. The waiver must be for a reasonable period of time to permit the applicant to complete certification requirements; or [1995, c. 321, §1 (AMD).]

B. Demonstrates compliance with certification requirements by professional alternative methods, including the following:

(1) Scores on Graduate Record Examinations demonstrating content area proficiency equal to approved course work, with passing scores established under rules adopted by the state board;

(2) Examinations accepted by state-approved programs in lieu of course work, with passing scores established under rules adopted by the state board;

(3) Examinations from professional testing corporations demonstrating content area proficiency equal to approved course work, with professional testing corporations approved by the state board and passing scores established under rules adopted by the state board; and

(4) Work experience equivalent to outcomes for approved course work and a formal recommendation from the state professional organization in that content area. The professional organizations are established under rules adopted by the state board. The waiver is for the duration of the certificate or endorsement sought. [1995, c. 321, §1 (AMD).]

[ 1995, c. 321, §1 (AMD) .]

8. Criminal history record checks. Criminal history record checks of an applicant for certification, authorization, approval or renewal must be conducted in accordance with this section, section 6103 and pursuant to rules adopted by the state board. Rules adopted pursuant to this subsection are minor technical rules in accordance with Title 5, chapter 375, subchapter II-A.

[ 1997, c. 452, §7 (NEW) .]

9. Targeted need area certificate; exception. The state board shall adopt rules that establish criteria under which a targeted need area certificate may be issued. This certificate may be issued only to a person holding a bachelor's degree and teaching in a teacher shortage area. The teacher shortage area is determined by the commissioner. Rules adopted pursuant to this subsection are major substantive rules in accordance with Title 5, chapter 375, subchapter 2-A. Any amendment to the rules adopted pursuant to this subsection that revises the qualifications for a targeted need area certificate does not apply to a person who was issued a targeted need area certificate prior to or during the school year preceding the adoption of revisions to the original rules as long as the holder of the targeted need area certificate annually completes the required course work and testing as determined by the department for the school year preceding the adoption of revised rules.

[ 2003, c. 445, §1 (AMD) .]

10. Conditional certificate; transitional endorsement; exception. A conditional certificate is a certificate for teachers and educational specialists who have not met all of the requirements for a provisional or professional certificate. A school administrative unit may employ a conditionally certified teacher or educational specialist who is in the process of becoming professionally certified notwithstanding the availability of provisionally or professionally certified teachers or educational specialists. Any amendment to the rules adopted pursuant to this chapter that revises the qualifications for a conditional certificate or transitional endorsement does not apply to a person who was issued a conditional certificate or transitional endorsement prior to or during the school year preceding the adoption of revisions to the rules as long as the holder of the conditional certificate or transitional endorsement annually completes the required course work and testing as determined by the department for the school year preceding the adoption of revised rules.

[ 2011, c. 635, Pt. B, §3 (AMD) .]

SECTION HISTORY

1983, c. 845, §4 (NEW). 1985, c. 287, §1 (AMD). 1989, c. 889, §8 (AMD). 1993, c. 200, §1 (AMD). 1995, c. 207, §1 (AMD). 1995, c. 321, §1 (AMD). 1997, c. 452, §§4-7 (AMD). 1997, c. 553, §§1-3 (AMD). 1997, c. 683, §A11 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 673, §1 (AMD). 1999, c. 791, §5 (AMD). 2003, c. 445, §§1, 2 (AMD). 2005, c. 152, §§1,2 (AMD). 2005, c. 397, §D3 (REV). 2011, c. 49, §1 (AMD). 2011, c. 635, Pt. B, §§2, 3 (AMD).



20-A §13012. Provisional teacher certificate

1. Definition. A provisional teacher certificate is the entry level certificate issued to an individual who has not taught previously in the State, except as provided in section 13013, subsection 2-A, paragraphs B and D.

[ 1997, c. 266, §15 (AMD) .]

2. Qualifications.

[ 2001, c. 534, §1 (RP) .]

2-A. Qualifications. State board rules governing the qualifications for a provisional teacher certificate must require that a certificate may only be issued to an applicant who meets the requirements of subsection 2-B, has successfully completed a student teaching experience of at least 15 weeks and:

A. For elementary school, has met academic and preprofessional requirements established by the state board for teaching at the elementary school level and has graduated from an accredited, degree-granting educational institution upon completion of:

(1) A bachelor's degree from a 4-year accredited college or university;

(2) A 4-year program in liberal arts and sciences; or

(3) An approved 4-year teacher preparation program and has majored in the subject area to be taught or an interdisciplinary program in liberal arts; [2001, c. 534, §2 (NEW).]

B. For secondary school, has met academic and preprofessional requirements established by the state board for teaching at the secondary school level and has graduated from an accredited, degree-granting educational institution upon completion of:

(1) A bachelor's degree from a 4-year accredited college or university;

(2) A 4-year program in liberal arts and sciences; or

(3) An approved 4-year teacher preparation program and has majored in the subject area to be taught; [2001, c. 534, §2 (NEW).]

C. Is otherwise qualified by having met separate educational criteria for specialized teaching areas, including, but not limited to, special education, home economics, agriculture, career and technical education, art, music, business education, physical education and industrial arts, as established by the state board for teaching in these specialized areas; or [2001, c. 534, §2 (NEW); 2005, c. 397, Pt. D, §3 (REV).]

D. Has completed 6 credit hours of approved study within 5 years prior to application, has met entry-level standards and has held either a professional teacher certificate that expired more than 5 years prior to the application date or a provisional teacher certificate issued prior to July 1, 1988 that expired more than 5 years prior to the application date. [2001, c. 534, §2 (NEW).]

[ 2011, c. 635, Pt. B, §4 (AMD) .]

2-B. Learning results. In order to help students achieve learning results as established in section 6209, a provisional teacher certificate may be issued only if the applicant:

A. Demonstrates knowledge of the central concepts, tools of inquiry and structures of the discipline that the applicant teaches and can create learning experiences that make these aspects of the subject matter meaningful to students; [2001, c. 534, §2 (NEW).]

B. Demonstrates the ability to integrate the concepts, tools of inquiry and structures among the disciplines that the applicant teaches; [2001, c. 534, §2 (NEW).]

C. Demonstrates a knowledge of the diverse ways in which students learn and develop by providing learning opportunities that support their intellectual, physical, emotional and social development; [2001, c. 534, §2 (NEW).]

D. Plans instruction based upon knowledge of subject matter, students and curriculum goals; [2001, c. 534, §2 (NEW).]

E. Understands and uses a variety of instructional strategies and appropriate technologies; [2001, c. 534, §2 (NEW).]

F. Creates and maintains a classroom environment that supports and encourages learning; [2001, c. 534, §2 (NEW).]

G. Demonstrates the ability to support students' learning and well-being by engaging students and their homes, school, colleagues and community; [2001, c. 534, §2 (NEW).]

H. Understands and uses a variety of formal and informal assessment strategies to evaluate and support the development of the student; [2001, c. 534, §2 (NEW).]

I. Demonstrates an awareness of and commitment to the ethical and legal responsibilities of a teacher; and [2001, c. 534, §2 (NEW).]

J. Demonstrates a strong professional ethic and a desire to contribute to the education profession. [2001, c. 534, §2 (NEW).]

[ 2001, c. 534, §2 (NEW) .]

3. Endorsements. The provisional teacher certificate shall be issued with an endorsement which specifies the grades and subject area which the teacher is deemed qualified to teach. The state board shall by rule establish the criteria for assessing teacher proficiency and subject matter competency for the provisional certificate. A holder of a provisional teacher certificate may not teach outside his or her area of endorsement unless he or she has received a waiver from the commissioner in accordance with state board rules. These endorsements shall not apply to teachers in private schools approved for attendance purposes only.

[ 1983, c. 845, §4 (NEW) .]

4. Two-year limit. The provisional teacher certificate may be issued for a 2-year period and may only be renewed in accordance with section 13016.

[ 1985, c. 287, §§2,8 (AMD) .]

5. Qualifying examinations. The provisional teacher certificate shall only be issued to those applicants who have taken the teacher qualifying examinations set forth in chapter 502-A.

[ 1983, c. 859, Pt. I, §1 (NEW) .]

6. Rulemaking. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 534, §3 (NEW) .]

SECTION HISTORY

1983, c. 845, §4 (NEW). 1983, c. 859, §I1 (AMD). 1985, c. 287, §§2,8 (AMD). 1991, c. 682, §1 (AMD). 1995, c. 320, §§1,2 (AMD). 1997, c. 266, §15 (AMD). 2001, c. 534, §§1-3 (AMD). 2005, c. 397, §D3 (REV). 2011, c. 635, Pt. B, §4 (AMD).



20-A §13013. Professional teacher certificate

1. Definition. A professional teacher certificate is a renewable certificate issued to an individual who has held a provisional certificate and has met the qualifications of this section, except as provided in subsection 2-A, paragraphs B and D.

[ 1997, c. 266, §16 (AMD) .]

2. Qualifications.

[ 1991, c. 682, §3 (RP) .]

2-A. Qualifications. State board rules governing the qualifications for a professional teacher certificate must require that the certificate may only be issued to an applicant who, at a minimum, either:

A. Holds a provisional teacher certificate and has taught in a classroom for 2 academic years or has held a professional teacher certificate that has lapsed within the last 5 years. In this case, an applicant must receive a recommendation to the commissioner by an approved support system pursuant to section 13015; [1997, c. 266, §17 (AMD).]

B. Is a teacher with 5 or more years of experience teaching within the 7 years prior to application in the State under a valid certificate in another state and who has graduated from a state-approved preparation program that utilizes the standards of a national association of state directors of teacher education and certification or a national council for accreditation of teacher education or a national board certificate issued by the National Board for Professional Teaching Standards, or its successor organization, or, with the exception of the national teachers exam, meets entry-level standards for the endorsement; [1999, c. 75, §6 (AMD).]

C. Holds a provisional teacher certificate issued pursuant to section 13012, subsection 2-A, paragraph D and has taught for at least one year under a provisional teacher certificate; or [2001, c. 534, §4 (AMD).]

D. Is seeking to hold only adult education or from birth to under age 6 endorsements. [1997, c. 266, §17 (NEW).]

[ 2001, c. 534, §4 (AMD) .]

3. Endorsements. The professional teacher certificate shall be issued with an endorsement which specifies the grades and subject area which the teacher is deemed qualified to teach. A holder of a professional teacher certificate may not teach outside his or her area of endorsement unless he or she has received a waiver from the commissioner in accordance with state board rules.

[ 1983, c. 845, §4 (NEW) .]

4. Five-year certificate. A professional teacher certificate shall be issued for a 5-year period and may be renewed in accordance with section 13016.

[ 1983, c. 845, §4 (NEW) .]

SECTION HISTORY

1983, c. 845, §4 (NEW). 1991, c. 682, §§2-4 (AMD). 1993, c. 435, §5 (AMD). 1995, c. 320, §§3,4 (AMD). 1997, c. 266, §§16,17 (AMD). 1999, c. 75, §6 (AMD). 2001, c. 534, §4 (AMD).



20-A §13013-A. Salary supplements for national board-certified teachers

1. Department of Education salary supplement. Notwithstanding any other provision of law, the Department of Education shall provide a public school teacher or a teacher in a publicly supported secondary school who has attained certification from the National Board for Professional Teaching Standards, or its successor organization, with an annual national board certification salary supplement for the life of the certificate. The salary supplement must be added to the teacher's base salary and must be considered in the calculation for contributions to the Maine Public Employees Retirement System. If a nationally certified teacher is no longer employed as a teacher, the supplement ceases. The amount of the salary supplement is:

A. For fiscal year 2012-13, $2,500; [2011, c. 702, §2 (NEW).]

B. For fiscal year 2013-14, $2,750; and [2011, c. 702, §2 (NEW).]

C. For fiscal year 2014-15 and succeeding years, $3,000. [2011, c. 702, §2 (NEW).]

[ 2011, c. 702, §2 (AMD) .]

1-A. Funding revenue. The National Board Certification Salary Supplement Fund is established as a nonlapsing dedicated fund within the Department of Education beginning in fiscal year 2012-13. The salary supplement under subsection 1 must be funded from fees collected by the department pursuant to section 13007, subsection 1.

[ 2011, c. 702, §2 (NEW) .]

2. Local filing; certification. On or before October 15th annually, the superintendent of schools of a school administrative unit or the chief administrative officer of a publicly supported secondary school or a career and technical education region shall file with the commissioner a certified list of national board-certified teachers eligible to receive the salary supplement pursuant to subsection 1.

[ 2011, c. 702, §2 (AMD) .]

3. Payment. The department shall provide the salary supplement to school administrative units and publicly supported secondary schools for eligible teachers no later than February 15th of each year.

[ 2011, c. 702, §2 (AMD) .]

4. Expend funds. A school administrative unit or a publicly supported secondary school may expend funds received through the salary supplement under subsection 1 without calling for a special meeting of the local legislative body.

[ 2011, c. 702, §2 (AMD) .]

5. Scholarship fund. The National Board Certification Scholarship Fund is established as a nonlapsing dedicated fund, referred to in this subsection as "the scholarship fund," within the Department of Education to encourage teachers to apply to and enroll in the certification program offered by the National Board for Professional Teaching Standards or its successor organization, referred to in this subsection and subsection 6 as "the certification program." A school administrative unit or a publicly supported secondary school may request scholarship funds on behalf of its teachers who meet the requirements set forth in subsection 6. The department shall award funds according to this subsection.

A. In fiscal year 2012-13, the department shall allocate $50,000 from fees collected by the department pursuant to section 13007, subsection 1 to the scholarship fund. The department shall award an amount equal to the cost of the certification program less any other funds received by the applicant on a first-come first-served basis for the first 20 teachers accepted into the certification program annually. [2011, c. 702, §2 (NEW).]

B. Beginning in fiscal year 2013-14, the department shall allocate $75,000 from fees collected by the department pursuant to section 13007, subsection 1 each fiscal year to the scholarship fund. The department shall award an amount equal to the cost of enrollment in the certification program less any other funds received by the applicant to not more than 30 teachers accepted into the program annually. [2011, c. 702, §2 (NEW).]

[ 2011, c. 702, §2 (NEW) .]

6. Eligibility requirements. In order to receive scholarship funds according to subsection 5 on behalf of a teacher, the school administrative unit or a publicly supported secondary school must certify to the department that the teacher:

A. Is currently employed by a school administrative unit or a publicly supported secondary school; [2011, c. 702, §2 (NEW).]

B. Has completed at least 3 years of teaching in the State; [2011, c. 702, §2 (NEW).]

C. Has agreed to mentor at least one other teacher employed in the State through the national board certification process to apply to and enroll in the certification program; [2011, c. 702, §2 (NEW).]

D. Has provided documentation of acceptance into the certification program; and [2011, c. 702, §2 (NEW).]

E. Has disclosed any other funds received to cover the cost of the certification program. [2011, c. 702, §2 (NEW).]

[ 2011, c. 702, §2 (NEW) .]

7. Nonlapsing funds. Any unencumbered balance of the National Board Certification Scholarship Fund under subsection 5 remaining at the end of a fiscal year may not lapse but must be carried forward to be used for the same purpose.

[ 2011, c. 702, §2 (NEW) .]

SECTION HISTORY

2005, c. 519, §AAAA1 (NEW). 2005, c. 683, §H1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 240, Pt. D, §§1, 2 (AMD). 2011, c. 702, §2 (AMD).



20-A §13014. Master teacher certificate

1. Definition. A master teacher certificate is a renewable certificate issued to an individual who has achieved additional professional standards in accordance with this section.

[ 1983, c. 845, §4 (NEW) .]

2. Qualifications. State board rules governing the qualifications for a master teacher certificate shall require that the certificate may only be issued to an applicant who, at a minimum:

A. Possesses a professional teacher certificate; [1983, c. 845, §4 (NEW).]

B. Has demonstrated exemplary professional skills in classroom instruction and who may have additionally contributed to the profession in such areas as:

(1) Curriculum development;

(2) Teacher in-service training and effective staff development; or

(3) Student-teacher supervision; and [1983, c. 845, §4 (NEW).]

C. Has obtained the support system's positive recommendation based on the contents of a teacher action plan pursuant to section 13015. [1983, c. 845, §4 (NEW).]

[ 1983, c. 845, §4 (NEW) .]

3. Endorsements. The holder of a master teacher certificate shall possess, at a minimum, the endorsements held under the professional certificate.

[ 1983, c. 845, §4 (NEW) .]

4. Five-year certificate. A master teacher certificate may be issued for a 5-year period and may be renewed in accordance with section 13016.

[ 1983, c. 845, §4 (NEW) .]

5. Effective date. Notwithstanding the July 1, 1988, reference in section 13011, the state board shall establish as a target date, September 1, 1987, to adopt rules governing the issuance of master teacher certificates. Following the effective date of these rules, eligible teachers may apply to qualify for a master teacher certificate. Master teacher certificates may be issued starting in July 1988.

[ 1985, c. 797, §49 (RPR) .]

SECTION HISTORY

1983, c. 845, §4 (NEW). 1985, c. 797, §49 (AMD).



20-A §13015. Support system

1. Employment. No public school or private school approved for tuition purposes under section 2901, subsection 2, paragraph B may employ a provisional teacher unless it has an approved, locally designed, support system or has received specific authorization from the commissioner in accordance with state board rules.

[ 1983, c. 845, §4 (NEW) .]

2. Purpose. The purpose of an approved support system is to:

A. Provide strong support services for developing good teaching and classroom management skills to teachers with provisional certificates; [1983, c. 845, §4 (NEW).]

B. Provide assistance and review to all individuals who are candidates for a higher level certificate or who are teaching under a waiver of the requirement to be certified under this chapter; and [1999, c. 238, §1 (AMD).]

C. Assist all teachers in becoming better teachers. [1983, c. 845, §4 (NEW).]

This support system is separate from local practices and procedures regarding the supervision and evaluation of a teacher for retention by an administrative unit.

[ 1999, c. 238, §1 (AMD) .]

3. Approval. Each administrative unit's support system is subject to approval by the commissioner in accordance with state board rules which shall require, at a minimum, that an approved support system contains the following:

A. A majority of classroom teachers, including a master teacher, if available, and other personnel such as administrators, personnel from the Department of Education or institutions of higher education and other outside consultants as the commissioner may approve. The approved support system may consist of as few as 2 teachers and one administrator. For the purposes of this paragraph, the state board shall establish by rule the definition of classroom teacher; [1991, c. 622, Pt. X, §7 (AMD).]

B. A description of the duties and responsibilities of the support system in the preparation of a teacher action plan for both provisional teachers and applicants for master teacher certification; [1983, c. 845, §4 (NEW).]

C. A description of the duties of the master teacher responsible for the design and coordination of a teacher action plan; and [1983, c. 845, §4 (NEW).]

D. A description of any current or planned linkages the support system has or will have with institutions of higher education, department personnel and members of the public in the operation of its support system. [1983, c. 845, §4 (NEW).]

[ 1991, c. 622, Pt. X, §7 (AMD) .]

4. Teacher action plan. A teacher action plan is developed by the support system in consultation with the teacher who is the subject of the plan. The teacher action plan shall describe the specific skills which must be developed and improved by the teacher, as well as any other requirements, which may include additional professional graduate and advanced study, in order to achieve a positive recommendation to receive a higher level of certificate. A teacher action plan shall contain the basis for the positive or negative recommendation of a support system as to whether a teacher should be granted a professional teacher certificate or a master teacher certificate, as applicable.

[ 1983, c. 845, §4 (NEW) .]

5. Records confidential. A teacher action plan shall be considered an employee record and shall be kept confidential in accordance with sections 6101 and 6102.

[ 1983, c. 845, §4 (NEW) .]

SECTION HISTORY

1983, c. 845, §4 (NEW). 1989, c. 700, §A69 (AMD). 1991, c. 622, §X7 (AMD). 1999, c. 238, §1 (AMD).



20-A §13016. Renewal of teacher certificates

Teacher certificates issued in accordance with this chapter may be renewed pursuant to state board rules which shall include, but not be limited to, the following. [1983, c. 845, §4 (NEW).]

1. Provisional teacher certificates. A provisional teacher certificate is not renewable except for the following:

A. Teachers employed in private schools approved for attendance purposes only; [1983, c. 845, §4 (NEW).]

B. Unemployed teachers who apply to renew their certificates during periods of unemployment so long as they have been employed for less than 2 consecutive school years while holding a preliminary certificate; [1983, c. 845, §4 (NEW).]

C. Notwithstanding paragraphs A and B, the commissioner may grant an extension for not more than 2 years based on:

(1) The recommendation of the superintendent;

(2) The recommendation of the support system that includes a Teacher Action Plan describing the goals to be met by the teacher to achieve a professional certificate, specific steps needed to achieve those goals, and criteria for measuring whether those steps have been successfully completed;

(3) If there is an inconsistency between the recommendations in subparagraphs (1) and (2), the commissioner may hold a fact-finding hearing in the school administrative unit where the teacher is employed. At the hearing, the Teacher Action Plan, superintendent's recommendations and support system recommendations must be presented. With the consent of the teacher the hearing may be open to the public; and [1991, c. 824, Pt. C, §3 (AMD).]

D. Notwithstanding paragraphs A, B and C on a case-by-case basis to be determined by the commissioner on the basis of documented hardship or other extraordinary circumstances as set forth in state board rules. [1983, c. 845, §4 (NEW).]

[ 1991, c. 824, Pt. C, §3 (AMD) .]

2. Professional teacher certificates. A professional teacher certificate may be renewed for 5-year periods in accordance with state board rules, which must require, at a minimum, that the teacher complete at least 6 hours of professional or academic study, or in-service training designed to improve the performance of the teacher in the field for which the teacher holds an endorsement, or in a related subject area, or to improve the teacher's knowledge of, and skill in, standards-based education. Teachers who desire to qualify for a master teacher certificate must coordinate their continuing professional education with the requirements of an applicable teacher action plan.

[ 2011, c. 669, §8 (AMD) .]

3. Master teacher certificate. A master teacher certificate may be renewed for 5-year periods in accordance with state board rules which shall require, at a minimum, that the master teacher has obtained a recommendation of the support system that the master teacher has maintained a high level of professional teacher skills. If the holder of a master teacher certificate fails to maintain master teacher skills or chooses not to seek a renewal of the master teacher certificate, the teacher will be deemed to hold a professional teacher certificate and shall meet the requirements for its renewal.

[ 1983, c. 845, §4 (NEW) .]

4. Renewal of nonteacher, professional certificates.

[ 1985, c. 287, §3 (RP) .]

SECTION HISTORY

1983, c. 845, §4 (NEW). 1985, c. 287, §3 (AMD). 1991, c. 622, §X8 (AMD). 1991, c. 824, §C3 (AMD). 2011, c. 669, §8 (AMD).



20-A §13017. Interstate agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 845, §4 (NEW). 1993, c. 200, §2 (RP).



20-A §13017-A. Professional certificate with experience

Notwithstanding any other requirements of this chapter, a teacher or educational specialist who holds a provisional certificate, has taught for fewer than 2 years in this State under a provisional certificate and who has taught for a minimum of 2 years in the same content area may be awarded a professional certificate if recommended by the administrative unit's support system and if otherwise determined eligible by the commissioner. [1993, c. 200, §3 (NEW).]

SECTION HISTORY

1993, c. 200, §3 (NEW).



20-A §13018. Recertification of 5-year and 10-year teacher certificates

Teachers, who hold certificates issued in accordance with chapter 501, shall continue to hold those certificates until their termination dates. All certificates issued after June 30, 1988, shall be issued in accordance with this chapter. Teachers who held 5-year or 10-year certificates prior to June 30, 1988, shall be considered to have held professional teacher certificates for the purpose of recertification under this chapter. [1985, c. 287, §4 (AMD).]

SECTION HISTORY

1983, c. 845, §4 (NEW). 1985, c. 287, §4 (AMD).



20-A §13019. Visiting teacher permit

1. Definition. A visiting teacher permit is designed to allow those who do not intend to enter the teaching profession full time to offer their special expertise to schools. The visiting teacher shall act as an adjunct to existing staff and shall not be used to avoid the hiring of professional, certified teachers.

[ 1983, c. 845, §4 (NEW) .]

2. Qualifications. A visiting teacher permit shall be issued for a limited period in accordance with state board rules.

[ 1983, c. 845, §4 (NEW) .]

SECTION HISTORY

1983, c. 845, §4 (NEW).



20-A §13019-A. Superintendent certificate

1. Initial certification. A superintendent's certificate is the certificate required for employment as a superintendent of a school administrative unit in the State. State board rules shall require that qualifications for such a certificate include the following:

A. Evidence of at least 3 years of satisfactory teaching experience or an equivalent experience; [1985, c. 287, §5 (NEW).]

B. Evidence of previous administrative experience in schools or equivalent experience; [1985, c. 287, §5 (NEW).]

C. Academic and professional knowledge as demonstrated through the completion of required graduate or undergraduate courses or programs, performance in examinations or completion of specialized programs approved for this purpose; [1985, c. 287, §5 (NEW).]

D. A basic level of knowledge in competency areas determined by the state board; and [2001, c. 534, §5 (AMD).]

E. Satisfactory completion of an approved internship or practicum relating to the duties of a superintendent. [1985, c. 287, §5 (NEW).]

[ 2001, c. 534, §5 (AMD) .]

2. Certificate renewal. A superintendent's certificate is limited to 5 years in duration and may be renewed based on further approved study or demonstrated professional growth and improvement through an approved administrator action plan in accordance with state board rules.

[ 1985, c. 287, §5 (NEW) .]

3. Rulemaking. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 534, §6 (NEW) .]

SECTION HISTORY

1985, c. 287, §5 (NEW). 1989, c. 889, §9 (AMD). 2001, c. 534, §§5,6 (AMD).



20-A §13019-B. Principal certificate

1. Initial certificate. A principal's certificate is the certificate required for employment as principal of a public school and as chief administrator of a private school approved for attendance purposes pursuant to section 2901, subsection 2, paragraph B. State board rules shall require that qualifications for such a certificate include the following:

A. Three years of satisfactory teaching experience or an equivalent relevant experience; [1985, c. 287, §5 (NEW).]

B. Academic and professional knowledge as demonstrated through the completion of graduate or undergraduate courses or programs, performance in examinations or completion of specialized programs approved for this purpose; [1985, c. 287, §5 (NEW).]

C. A basic level of knowledge in competency areas determined by the state board; and [2001, c. 534, §7 (AMD).]

D. Satisfactory completion of an approved internship or practicum in the duties of a principal. [1985, c. 287, §5 (NEW).]

[ 2001, c. 534, §7 (AMD) .]

2. Certificate renewal. A principal's certificate is limited to 5 years in duration and may be renewed based on further approved study or demonstrated professional growth and improvement through an approved administrator action plan in accordance with state board rules.

[ 1985, c. 287, §5 (NEW) .]

3. Rulemaking. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 534, §8 (NEW) .]

SECTION HISTORY

1985, c. 287, §5 (NEW). 1989, c. 889, §10 (AMD). 2001, c. 534, §§7,8 (AMD).



20-A §13019-C. Director of career and technical education certificate

1. Initial certificate. A director of career and technical education certificate is required of each director of a career and technical education region or center established pursuant to this Title and of a career and technical education program in an approved school. State board rules must require that qualifications for such a certificate include the following:

A. Three years of satisfactory experience in teaching or career and technical education training or equivalent experience; [2011, c. 679, §26 (AMD).]

B. Academic and professional knowledge as demonstrated through completion of graduate or undergraduate courses or programs, performance in examinations or completion of specialized programs approved for this purpose; [1989, c. 878, Pt. B, §18 (RPR).]

C. A basic level of knowledge in competency areas determined by the state board; and [2001, c. 534, §9 (AMD).]

D. Satisfactory completion of an approved internship or practicum relating to the duties of a director of career and technical education. [1989, c. 878, Pt. B, §18 (RPR); 2005, c. 397, Pt. D, §3 (REV).]

[ 2011, c. 679, §26 (AMD) .]

2. Certificate renewal. A certificate issued under this section is limited to 5 years in duration and may be renewed based on further graduate study or demonstrated professional growth and improvement through an approved administrator action plan in accordance with state board rules.

[ 1989, c. 878, Pt. B, §18 (RPR) .]

3. Rulemaking. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 534, §10 (NEW) .]

SECTION HISTORY

1985, c. 287, §5 (NEW). 1989, c. 878, §B18 (RPR). 2001, c. 534, §§9,10 (AMD). 2005, c. 397, §D3 (REV). 2011, c. 679, §26 (AMD).



20-A §13019-D. Recertification of administrators

Administrators who hold certificates issued in accordance with chapter 501 continue to hold those certificates until their termination dates. Renewal of administrator certificates issued in accordance with chapter 501 that are granted after September 19, 1985 and before July 1, 1988 are valid for 5 years. All certificates issued after June 30, 1988 must be issued in accordance with this chapter. [RR 1991, c. 2, §67 (COR).]

SECTION HISTORY

1985, c. 287, §5 (NEW). RR 1991, c. 2, §67 (COR).



20-A §13019-E. Recertification of other professional personnel

Professional personnel other than teachers and administrators who hold certificates issued pursuant to chapter 501 of this Title shall continue to hold those certificates until their termination dates. All certificates issued after June 30, 1988, shall be issued and renewed in accordance with rules of the state board adopted pursuant to this chapter. [1985, c. 287, §5 (NEW).]

SECTION HISTORY

1985, c. 287, §5 (NEW).



20-A §13019-F. One-year conditional certificates for administrators

An individual may be granted a maximum of 2 one-year conditional administrator certificates in a specific capacity if the individual: [2005, c. 152, §3 (AMD).]

1. Conditional administrator certificate. Will be employed in this State under that one-year conditional administrator certificate;

[ 2005, c. 152, §4 (AMD) .]

2. Basic level knowledge areas. Meets a majority of the basic level knowledge areas described in sections 13019-A, 13019-B and 13019-C; and

[ 1995, c. 282, §1 (NEW) .]

3. Other requirements. Meets other requirements in accordance with state board rules that are adopted pursuant to this section.

[ 1995, c. 282, §1 (NEW) .]

SECTION HISTORY

1995, c. 282, §1 (NEW). 2005, c. 152, §§3,4 (AMD).



20-A §13020. Revocation or suspension of a certificate

1. General. The state board's rules adopted under this chapter shall specify the procedure to be followed by the commissioner in seeking the revocation or suspension of a certificate in the District Court and shall authorize the commissioner to enter into a consent agreement with any certificated person in lieu of initiating or completing a proceeding in the District Court.

[ 1983, c. 845, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Grounds for revocation or suspension of a certificate. The following are grounds for revocation or suspension of a certificate issued under this Title:

A. Evidence that a person has injured the health or welfare of a child through physical or sexual abuse or exploitation shall be grounds for revocation or suspension of a certificate. Notwithstanding Title 5, chapter 341, a certified court record that a person certificated under this Title was convicted in any state or federal court of a criminal offense involving the physical or sexual abuse or exploitation of a child within the previous 5 years shall be sufficient grounds for revocation or suspension of that person's certificate; and [1983, c. 845, §4 (NEW).]

B. Other grounds as may be established by the state board in its rules relating to criminal offenses not inconsistent with Title 5, chapter 341, fraud or gross incompetence. [1983, c. 845, §4 (NEW).]

[ 1983, c. 845, §4 (NEW) .]

3. Denial of certificate for prior immoral conduct. Evidence that an applicant for initial certification or renewal has injured the health or welfare of a child through physical or sexual abuse or exploitation is grounds for a denial of a certificate. Notwithstanding Title 5, chapter 341, every person, who, within 5 years of the application for initial certification or renewal, has been convicted in any state or federal court of a criminal offense involving the physical or sexual abuse or exploitation of a child, may be presumed by the commissioner to lack good moral character for the purposes of this chapter. This presumption shall be a rebuttable presumption. Notwithstanding Title 5, chapter 341, the commissioner shall be entitled to consider all records of prior criminal convictions involving child abuse or exploitation in determining an applicant's eligibility for a certificate.

[ 1983, c. 845, §4 (NEW) .]

4. Reinstatement of certificate. Revoked certificates may only be reinstated in accordance with state board rules. The following provisions govern the reinstatement of any certificate revoked for reasons of child abuse or exploitation.

A. Notwithstanding Title 5, chapter 341, no certificate revoked for reasons of child abuse or exploitation may be reinstated within 5 years of the revocation and in no case less than 3 years from the expiration of probation or parole or discharge from imprisonment for a criminal conviction involving child abuse or exploitation. [1983, c. 845, §4 (NEW).]

B. In determining whether a certificate may be reinstated, the commissioner shall determine whether the applicant has been sufficiently rehabilitated to warrant the public trust. The applicant shall be required to demonstrate sufficient evidence of rehabilitation, notwithstanding Title 5, chapter 341, and the commissioner shall state in writing the basis for any decision which denies reinstatement of a certificate. [1983, c. 845, §4 (NEW).]

C. Denial of reinstatement pursuant to paragraph B may be appealed to the Superior Court. [1983, c. 845, §4 (NEW).]

[ 1983, c. 845, §4 (NEW) .]

SECTION HISTORY

1983, c. 845, §4 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



20-A §13021. Periodic review

The state board shall review teacher and administrator certificate standards every 6 years and report the results of its review to the Legislature, along with any proposed legislation. The first report to the Legislature shall be due starting with the legislative session beginning in December 1990. [1985, c. 287, §6 (AMD).]

SECTION HISTORY

1983, c. 845, §4 (NEW). 1985, c. 287, §6 (AMD).



20-A §13022. School psychologists

1. Definitions. For purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "School psychologist" means a professional certified by the department as a school psychologist who provides school psychological services consistent with the national standards articulated by the most current Model for Comprehensive and Integrated School Psychological Services as published by the National Association of School Psychologists. "School psychologist" includes a school psychologist - doctoral and a school psychologist - specialist. [2011, c. 386, §2 (NEW).]

B. "School psychologist - doctoral" means a professional who meets the qualifications established in subsection 3 and holds a doctoral degree in psychology or a related field as determined by the advisory committee established in subsection 7. [2011, c. 386, §2 (NEW).]

C. "School psychologist - specialist" means a professional who meets the qualifications established in subsection 3 and holds a master's degree or specialist-level degree. [2011, c. 386, §2 (NEW).]

[ 2011, c. 386, §2 (AMD) .]

1-A. Scope of services. A school psychologist delivers services to children from birth to grade 12 who are eligible to be enrolled in educational and intermediate educational units, special education programs and approved private schools. The services delivered are the services articulated under the domains of practice in the current Model for Comprehensive and Integrated School Psychological Services developed and published by the National Association of School Psychologists.

[ 2011, c. 386, §2 (NEW) .]

2. Certification by commissioner. The commissioner shall certify school psychologists pursuant to rules adopted by the state board. The rules must include practice standards for certified school psychologists that follow national standards set forth by the National Association of School Psychologists or a successor organization and ethics standards set forth by the National Association of School Psychologists or a successor organization and the American Psychological Association or a successor organization, violation of which constitutes grounds for suspension or revocation of the certification.

[ 2011, c. 386, §2 (AMD) .]

3. Qualifications. State board rules governing the qualifications for a school psychologist certificate must require that a certificate be issued only to an applicant who has met the academic and preprofessional requirements established by the state board for the provision of school psychological services and who, at a minimum:

A. Holds a graduate degree from an accredited program in school psychology that was approved by the National Association of School Psychologists/National Council for Accreditation of Teacher Education or the American Psychological Association in School Psychology at the time the degree was awarded; [1993, c. 207, §3 (NEW).]

B. Has completed graduate work that is determined by the commissioner to be substantially similar to the programs referred to in paragraph A; or [1993, c. 207, §3 (NEW).]

C. Holds a valid license from the State Board of Examiners of Psychologists with demonstrated competency in the area of school psychology as established by the state board. [1993, c. 207, §3 (NEW).]

[ 2011, c. 386, §2 (AMD) .]

4. Term of issuance. The commissioner shall issue a school psychologist certificate for a term of years consistent with rules adopted by the state board. The length of the term may vary among certificate holders so as to be coterminous with any other professional license or certificate held by the school psychologist. The school psychologist certificate may be renewed in accordance with academic and professional requirements established by the state board. A certificate holder must be supervised for the first year following initial certification at no additional cost to the school administrative unit or the department. The state board shall require evidence of supervision prior to renewing a first-year certificate. Supervision of the first-year school psychologist must be in accordance with supervision standards established by the National Association of School Psychologists or a successor organization and provided by a person who is certified as a school psychologist under subsection 2 and is:

A. A member of the Maine Association of School Psychology or a successor organization; or [2011, c. 386, §2 (NEW).]

B. Employed by or under contract with a school administrative unit. [2011, c. 386, §2 (NEW).]

[ 2011, c. 386, §2 (AMD) .]

5. Exclusive regulatory authority. The provisions of Title 32, chapter 56 do not apply to persons certified as school psychologists under this section except to the extent that the persons are also licensed or seek licensure under that chapter, engage in the practice of psychology beyond the scope of this section or hold themselves out as psychologists or psychological examiners.

[ 2011, c. 386, §2 (AMD) .]

6. Designation. Persons certified under this section may hold themselves out as school psychologists but must include the word "school" in the designation, or as nationally certified school psychologists if they hold the credentials as designated by the National Association of School Psychologists or a successor organization. Persons certified under this section may not hold themselves out as psychologists, psychological examiners or any business name incorporating variations of those titles other than school psychologists or nationally certified school psychologists unless they are appropriately licensed under Title 32, chapter 56.

[ 2011, c. 386, §2 (AMD) .]

7. Advisory committee. There is established within the department, in accordance with Title 5, section 12004-I, the Advisory Committee on School Psychologists, referred to in this subsection as "the committee."

A. The duties of the committee are:

(1) To advise the state board in the adoption of rules and a code of ethics and practice standards for school psychologists; and

(2) To assist the commissioner in:

(i) Certifying school psychologists;

(ii) Investigating alleged violations of the code of ethics and practice standards adopted by the state board; and

(iii) Investigating alleged violations of section 13020 and certification rules governing school psychologists. [2011, c. 386, §2 (AMD).]

B. The committee consists of 9 members appointed by the commissioner. The membership consists of 2 certified school psychologists, 2 licensed psychologists, one faculty member from a graduate program in school psychology, one educator from a public school or approved private school and 3 parents or guardians of students. [2011, c. 386, §2 (AMD).]

C. Three members of the committee must be initially appointed for a term of one year, 3 for a term of 2 years and 3 for a term of 3 years. All appointments must be for a term of 3 years thereafter. Any member may serve beyond the expiration date of that member's term until a successor has been appointed and qualified. Any vacancy on the committee must be filled for the unexpired portion of the term. The committee shall elect its own chair. [1993, c. 207, §3 (NEW).]

D. Members of the committee are entitled to receive compensation according to the provisions of Title 5, chapter 379. [1993, c. 207, §3 (NEW).]

[ 2011, c. 386, §2 (AMD) .]

8. Transition. Persons certified as school psychological service providers and school psychological examiners on or after October 13, 1993 may continue to provide the services authorized by their respective certificates until the scheduled expiration of those certificates. The state board's rules must contain a schedule affording all certified school psychological service providers a reasonable amount of time to meet the requirements of the certificate authorized by subsection 2.

[ 2011, c. 386, §2 (AMD) .]

SECTION HISTORY

1993, c. 207, §3 (NEW). 2011, c. 386, §2 (AMD).



20-A §13023. Educational technician authorization

1. Authorization. The educational technician authorization is a renewable authorization issued to paraprofessional personnel who have achieved minimum educational standards and to those personnel who have been grandfathered into their current positions for work in schools.

[ 1997, c. 553, §4 (NEW) .]

2. Qualifications. The commissioner shall adopt rules to define the function, preparation and supervision for the different levels of educational technician authorization. The rules must recognize applicable work experience credits earned by educational technicians through completion of work apprenticeship programs offered by the Department of Labor. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 2001, c. 98, §1 (AMD) .]

3. Five-year authorization. An educational technician authorization is issued for a 5-year period and may be renewed upon presentation of documentation that the educational technician has completed at least 3 credit hours of professional or academic study or in-service training that is new learning and related to the occupation of educational technicians. Nothing in this section requires a school administrative unit to pay for the cost of the professional or academic study or in-service training of an educational technician.

[ 1997, c. 553, §4 (NEW) .]

4. Upgrade of authorization. An educational technician may at any time apply for and receive an upgraded authorization so long as the educational technician presents evidence of meeting the educational preparation requirements for that authorization.

[ 1997, c. 553, §4 (NEW) .]

5. Optional local authorization. A school administrative unit may develop and operate an optional local educational technician authorization system under rules adopted by the commissioner. These rules are routine technical rules under Title 5, chapter 375, subchapter II-A.

[ 1997, c. 553, §4 (NEW) .]

6. Fees. The commissioner shall assess fees for authorization under this section. The fee for each initial educational technician authorization and for renewal of an educational technician authorization is $25.

[ 2005, c. 457, Pt. FF, §2 (NEW) .]

SECTION HISTORY

1997, c. 553, §4 (NEW). 2001, c. 98, §1 (AMD). 2005, c. 457, §FF2 (AMD).



20-A §13024. Approval for person paid to work in school

1. Approval. A person paid to work in a school in a position that does not require certification or authorization must be issued an approval by the department. This section applies to:

A. Personnel employed in a public school or an approved private school as regular or substitute employees; [2005, c. 457, Pt. FF, §3 (NEW).]

B. Personnel in a private school that enrolls more than 60% of its students at public expense; [2005, c. 457, Pt. FF, §3 (NEW).]

C. Personnel employed by or serving the school administrative unit as contracted service providers; and [2005, c. 662, Pt. A, §38 (AMD).]

D. Personnel for whom certification or authorization is not required prior to being hired or being placed under contract by a public school or an intermediate educational unit. [2005, c. 662, Pt. A, §39 (RPR).]

E. [2005, c. 662, Pt. A, §40 (RP).]

[ 2005, c. 662, Pt. A, §§38-40 (AMD) .]

2. Qualifications. The commissioner shall adopt rules to define the function, eligibility, term and renewal of the approval under subsection 1. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 457, Pt. FF, §3 (NEW) .]

3. Fees. The commissioner shall assess fees for approvals under subsection 1. The fee is $15 for the initial approval and for renewal.

[ 2005, c. 457, Pt. FF, §3 (NEW) .]

SECTION HISTORY

2005, c. 457, §FF3 (NEW). 2005, c. 662, §§A38-40 (AMD).



20-A §13025. Investigations

When conducting an investigation relating to the certification of teachers and other professional personnel under this chapter and rules of the state board, the commissioner may issue subpoenas for education records relevant to that investigation. [2013, c. 167, Pt. D, §1 (NEW).]

SECTION HISTORY

2013, c. 167, Pt. D, §1 (NEW).






Chapter 502-A: QUALIFYING EXAMINATIONS FOR INITIAL TEACHERS

20-A §13031. Purpose

The Legislature declares that the purpose of this chapter is to establish standardized qualifying examinations for those persons seeking provisional teacher certificates to teach in the State. [1983, c. 859, Pt. I, §§ 2, 3 (NEW).]

SECTION HISTORY

1983, c. 859, §§I2,I3 (NEW).



20-A §13032. Qualifying examination

The provisional teacher certificate may only be issued to those applicants who have taken the teacher qualifying examination. The examination may be administered in separate parts and may be taken by applicants for provisional teacher certificates at any time after completion of the sophomore year of attendance at a post-secondary higher education institution. The examination must test the applicant in the following area: [1999, c. 569, §1 (AMD); 1999, c. 569, §6 (AFF).]

1. Communication skills.

[ 1999, c. 569, §6 (AFF); 1999, c. 569, §1 (RP) .]

2. General knowledge.

[ 1999, c. 569, §6 (AFF); 1999, c. 569, §1 (RP) .]

3. Professional knowledge.

[ 1999, c. 569, §6 (AFF); 1999, c. 569, §1 (RP) .]

4. Basic skills. Basic skills, which include reading, writing and mathematics.

[ 2001, c. 471, Pt. A, §24 (AMD) .]

The applicant is responsible for the costs associated with taking the teacher qualifying examination. [1999, c. 569, §1 (AMD); 1999, c. 569, §6 (AFF).]

SECTION HISTORY

1983, c. 859, §§I2,I3 (NEW). 1999, c. 569, §1 (AMD). 1999, c. 569, §6 (AFF). 2001, c. 471, §A24 (AMD).



20-A §13033. Transitional period and study (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§I2,I3 (NEW). 1989, c. 700, §A70 (AMD). 1991, c. 682, §5 (RP).



20-A §13034. Certification records

The score on the teacher qualifying examinations shall become part of a teacher's certification records. These records shall be confidential to the extent authorized under section 13004. [1983, c. 859, Pt. I, §§ 2, 3 (NEW).]

SECTION HISTORY

1983, c. 859, §§I2,I3 (NEW).



20-A §13035. Qualifying scores (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§I2,I3 (NEW). 1999, c. 569, §6 (AFF). 1999, c. 569, §2 (RP).



20-A §13035-A. Qualifying scores

1. Basic skills scores. Beginning September 1, 2000, in order to be eligible for a provisional teacher certificate, an applicant must achieve the minimum qualifying scores on the teacher qualifying examination in basic skills pursuant to section 13032, subsection 4.

[ 1999, c. 569, §3 (NEW); 1999, c. 569, §6 (AFF) .]

2. Core battery scores. Until September 1, 2004, notwithstanding subsection 1, an applicant that has taken and achieved minimum qualifying scores under former section 13035 on the communications skills and general knowledge sections of the core battery of a national teachers examination taken on or after November 1, 1982 and before September 1, 2000 is eligible for a provisional teacher certificate.

[ 1999, c. 569, §3 (NEW); 1999, c. 569, §6 (AFF) .]

SECTION HISTORY

1999, c. 569, §3 (NEW). 1999, c. 569, §6 (AFF).



20-A §13036. Applicant rights

An applicant shall be informed of the results of the qualifying examinations and have the right to retake the qualifying examinations, in whole or in part. [1983, c. 859, Pt. I, §§ 2, 3 (NEW).]

SECTION HISTORY

1983, c. 859, §§I2,I3 (NEW).



20-A §13037. One-year, nonrenewable certificate

An individual who has failed to achieve the minimum qualifying scores of this State on qualifying examinations taken pursuant to section 13035 on or after July 1, 1988 may be issued on or after September 1, 2000 a one-year, nonrenewable certificate as long as other criteria as required by the State Board of Education have been met. [1999, c. 569, §4 (NEW); 1999, c. 569, §6 (AFF).]

SECTION HISTORY

1999, c. 569, §4 (NEW). 1999, c. 569, §6 (AFF).



20-A §13038. Rulemaking

The State Board of Education may adopt rules to implement sections 13031 to 13036. Rules adopted pursuant to these sections are routine technical rules in accordance with Title 5, chapter 375, subchapter II-A. [1999, c. 569, §4 (NEW); 1999, c. 569, §6 (AFF).]

SECTION HISTORY

1999, c. 569, §4 (NEW). 1999, c. 569, §6 (AFF).






Chapter 502-B: PROFESSIONAL STANDARDS BOARD

20-A §13101. Professional Standards Board

1. Board established. There is established the Professional Standards Board, referred to in this chapter as "the board," to advise the state board regarding professional growth, certification, endorsement, authorization and governance of the education profession in this State. The board consists of the following 22 members and 2 ex officio members:

A. Two elementary school teachers; [2005, c. 457, Pt. GG, §1 (NEW).]

B. Two middle school teachers; [2005, c. 457, Pt. GG, §1 (NEW).]

C. Two high school teachers; [2005, c. 457, Pt. GG, §1 (NEW).]

D. Two educational specialists; [2005, c. 457, Pt. GG, §1 (NEW).]

E. Two special education teachers; [2005, c. 457, Pt. GG, §1 (NEW).]

F. Two education technicians; [2005, c. 457, Pt. GG, §1 (NEW).]

G. Three building administrators, one from an elementary school, one from a middle school and one from a high school; [2005, c. 457, Pt. GG, §1 (NEW).]

H. One special education director; [2005, c. 457, Pt. GG, §1 (NEW).]

I. One curriculum coordinator; [2005, c. 457, Pt. GG, §1 (NEW).]

J. Two district-level administrators; [2005, c. 457, Pt. GG, §1 (NEW).]

K. Two faculty members teaching in an approved teacher preparation program; [2005, c. 457, Pt. GG, §1 (NEW).]

L. One member of the public; [2005, c. 457, Pt. GG, §1 (NEW).]

M. One member, ex officio, of the state board; and [2005, c. 457, Pt. GG, §1 (NEW).]

N. The commissioner, or the commissioner's designee, serving as an ex officio, nonvoting member of the board.

The board shall consider the commissioner's or the designee's recommendations. [2005, c. 457, Pt. GG, §1 (NEW).]

A member whose employment status changes during that member's term on the board remains on the board for the duration of the term for which that member was appointed.

[ 2005, c. 457, Pt. GG, §1 (NEW) .]

2. Appointments. The Governor shall appoint the 23 members of the board specified in subsection 1, paragraphs A to M from nominations submitted by the education profession and interested persons. Members representing practitioner groups must be active practitioners and are appointed from a list of nominees presented by the largest organization in the State representing education paraprofessionals, elementary and secondary teachers, university faculty and each administrator specialty.

[ 2005, c. 683, Pt. E, §1 (AMD) .]

3. Terms. The appointed members of the board serve for 3-year terms and may not serve more than 2 full terms.

[ 2005, c. 457, Pt. GG, §1 (NEW) .]

4. Compensation. The appointed members of the board serve without compensation and are entitled to reimbursement by the state board for mileage and expenses incurred in performing required duties. The state board shall furnish the board with materials, secretarial assistance and meeting facilities.

[ 2005, c. 457, Pt. GG, §1 (NEW) .]

5. Chair; duties. The members of the board shall annually elect a chair from among their membership. The chair shall present budget requests to the state board.

[ 2005, c. 457, Pt. GG, §1 (NEW) .]

6. Powers and duties. The board has the following powers and duties.

A. The board shall make recommendations to the state board, including, but not limited to, preservice education, continuing education, professional growth, initial certification, recertification and paraprofessional training and certification, and shall advise the department on rule-making procedures. [2005, c. 457, Pt. GG, §1 (NEW).]

B. The board shall monitor the impact of the policies adopted pursuant to paragraph A on the education profession in making recommendations and reports to the commissioner and the state board. [2005, c. 457, Pt. GG, §1 (NEW).]

C. In making policy recommendations on the certification process, the board shall consider complaints received by the department regarding the certification or certification approval process. [2005, c. 457, Pt. GG, §1 (NEW).]

D. The board shall meet 5 times annually. [2005, c. 457, Pt. GG, §1 (NEW).]

E. The board shall maintain records and minutes of its meetings and shall file them in the certification office within the department. [2005, c. 457, Pt. GG, §1 (NEW).]

[ 2005, c. 457, Pt. GG, §1 (NEW) .]

SECTION HISTORY

2005, c. 457, §GG1 (NEW). 2005, c. 683, §E1 (AMD).



20-A §13102. Work plan and annual report

The board shall develop an annual work plan in consultation with the commissioner and the state board that includes ongoing work and new issues for study. The annual work plan must be set by September 1st of each year. [2005, c. 457, Pt. GG, §1 (NEW).]

The board shall submit a report by June 30th of each year to the commissioner and the state board with its recommendations. [2005, c. 457, Pt. GG, §1 (NEW).]

SECTION HISTORY

2005, c. 457, §GG1 (NEW).



20-A §13103. Recommendations to State Board of Education

The state board shall act on standards definitions or other recommendations within 60 days of presentation to the state board by the board. [2005, c. 457, Pt. GG, §1 (NEW).]

SECTION HISTORY

2005, c. 457, §GG1 (NEW).



20-A §13104. Rulemaking

The state board may adopt rules to implement this chapter. Rules adopted pursuant to this chapter are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2005, c. 457, Pt. GG, §1 (NEW).]

SECTION HISTORY

2005, c. 457, §GG1 (NEW).






Chapter 503: TEACHER EMPLOYMENT

20-A §13201. Nomination and election of teachers; teacher contracts

The superintendent shall nominate all teachers, subject to such regulations governing salaries and the qualifications of teachers as the school board makes. Upon the approval of nominations by the school board, the superintendent may employ teachers so nominated and approved for such terms as the superintendent determines proper, subject to the approval of the school board. The superintendent, subject to the approval of the school board, shall implement a program to support probationary teachers pursuant to section 13015. Prior to May 15th before the expiration of a first, 2nd or 3rd year probationary teacher's contract, the superintendent shall notify the teacher in writing of the superintendent's decision to nominate or not nominate that teacher for another teaching contract. If, after receiving a complaint from a teacher, the commissioner finds that the superintendent has failed to notify a teacher of a decision not to nominate that teacher, the school administrative unit shall pay a forfeiture to the teacher. The amount of that forfeiture must be equal to the teacher's per diem salary rate times the number of days between the notification deadline and the date on which notification is made or on which the complaint is filed, whichever occurs first. In case the superintendent of schools and the school board fail to legally elect a teacher, the commissioner has the authority to appoint a substitute teacher who serves until such election is made. [2011, c. 172, §2 (AMD); 2011, c. 172, §4 (AFF).]

After a probationary period of 3 years, subsequent contracts of duly certified teachers must be for not less than 2 years. Unless a duly certified teacher receives written notice to the contrary at least 6 months before the terminal date of the contract, the contract must be extended automatically for one year and similarly in subsequent years, except for duly certified teachers who received a summative effectiveness rating indicating ineffectiveness pursuant to chapter 508 for the preceding school year. The right to an extension for a longer period of time through a new contract is specifically reserved to the contracting parties. Unless a duly certified teacher who received a summative effectiveness rating indicating ineffectiveness pursuant to chapter 508 for the preceding school year receives written notice to the contrary from the superintendent not later than May 15th, the contract must be extended automatically for one year. [2015, c. 65, §1 (AMD).]

Just cause for dismissal or nonrenewal is a negotiable item in accordance with the procedure set forth in Title 26, chapter 9-A for teachers who have served beyond the probationary period. [2011, c. 172, §2 (AMD); 2011, c. 172, §4 (AFF).]

After a probationary period of 3 years, any teacher who receives notice in accordance with this section that the teacher's contract is not going to be renewed may during the 15 days following such notification request a hearing with the school board. The teacher may request reasons. The hearing must be private except by mutual consent and except that either or both parties may be represented by counsel. That hearing must be granted within 30 days of the receipt of the teacher's request. [2011, c. 172, §2 (AMD); 2011, c. 172, §4 (AFF).]

The right to terminate a contract, after due notice of 90 days, is reserved to the school board when changes in local conditions warrant the elimination of the teaching position for which the contract was made. The order of layoff and recall is a negotiable item in accordance with the procedures set forth in Title 26, chapter 9-A. In any negotiated agreement, the criteria negotiated by the school board and the bargaining agent to establish the order of layoff and recall must include the teacher's effectiveness rating pursuant to chapter 508 as a factor and may also include, but may not be limited to, seniority. [2011, c. 635, Pt. A, §2 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 147, §2 (AMD). 1983, c. 371, (AMD). 1983, c. 806, §93 (AMD). 1985, c. 797, §§50,51 (AMD). 1989, c. 285, (AMD). 2011, c. 172, §2 (AMD). 2011, c. 172, §4 (AFF). 2011, c. 420, Pt. F, §1 (AMD). 2011, c. 420, Pt. F, §2 (AFF). 2011, c. 635, Pt. A, §2 (AMD). 2015, c. 65, §1 (AMD).



20-A §13202. Teacher dismissal

A school board, after investigation, due notice of hearing and hearing thereon, shall dismiss any teacher, although having the requisite certificate, who proves unfit to teach or whose services the board deems unprofitable to the school; and give to that teacher a certificate of dismissal and of the reasons for the dismissal, a copy of which the board shall retain. That dismissal shall not deprive the teacher of compensation for previous services. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Chapter 504: EMPLOYMENT OF PRINCIPALS

20-A §13301. Definition

For the purposes of this chapter, "principal" means any person certified as a principal in accordance with chapter 501 or 502 who is employed as a supervising principal for more than 50% of the time in any public elementary or secondary school in the State. [1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF).]

SECTION HISTORY

1991, c. 556, §1 (NEW). 1991, c. 556, §2 (AFF).



20-A §13302. Nomination and approval; contracts

1. Employment of principals. The superintendent shall nominate principals for employment, subject to regulations established by the school board governing salaries and qualifications and the requirements of section 1001, subsection 13. If the school board approves the nomination, the superintendent may employ a principal for a term not to exceed 3 years as determined by the school board.

[ 1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF) .]

2. Written contract. Employment of principals must be by written contract that includes, but is not limited to:

A. The identification of the parties to the contract; [1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF).]

B. The responsibilities of the position; [1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF).]

C. The renewal or extension provisions; and [1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF).]

D. The salary and benefits for the position.

[ 1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF) .]

SECTION HISTORY

1991, c. 556, §1 (NEW). 1991, c. 556, §2 (AFF).



20-A §13303. Contract renewal

1. Notice. A school board shall provide notice of the renewal or nonrenewal of a principal's employment contract as follows.

A. Notwithstanding any contract provision to the contrary and no later than March 1st of the year the contract expires, the school board shall notify a principal who has been employed by the board for more than 2 years of its decision to renew the principal's contract for a period not to exceed 3 years or not to renew the principal's contract. Notice of a principal's nonrenewal of contract must be in writing. Upon written request, the school board shall provide a written statement of the reasons for nonrenewal to a principal. [1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF).]

B. Notwithstanding any contract provision to the contrary and no later than April 1st of the year the contract expires, the school board shall notify a principal who has been employed by the board for 2 years or less of its decision to renew the principal's contract for a period not to exceed 3 years or not to renew the principal's contract. Notice of nonrenewal of a principal's contract must be in writing. [1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF).]

[ 1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF) .]

2. Failure to give notice. If the board fails to notify the principal in accordance with subsection 1, the following provisions apply.

A. A principal may request in writing within 15 days of the March 1st or April 1st notice deadline, as applicable, a meeting with the school board to discuss contract renewal issues. The board shall hold that meeting within 30 days of receipt of the principal's request. [1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF).]

B. A school administrative unit shall pay a forfeiture to the principal. The amount of that forfeiture is equal to the sum of 1/260th of the principal's present annual salary rate multiplied by the number of days between the notification deadline and the date on which notification is made or a complaint is filed in accordance with this paragraph. A principal who believes notice has not been provided as required in subsection 1 may file a complaint with the commissioner. Following the filing of a complaint, the commissioner shall make a determination of whether the school board has failed to notify the principal as required by subsection 1 and of the amount of forfeiture due. If a complaint is not filed within 30 days after the termination of the principal's contract, the right to a forfeiture is no longer available. [1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF).]

[ 1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF) .]

3. Hearing. Within 15 days of receipt of notice of nonrenewal of a contract by a principal who has been employed for more than 2 years, the principal may request in writing a hearing with the school board on the decision not to renew the contract. The board shall hold the hearing within 30 days of receipt of the principal's request and either or both parties may be represented by counsel.

[ 1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF) .]

4. Meeting. Within 15 days of receipt of notice of nonrenewal of a contract by a principal who has been employed for 2 years or less, the principal may request in writing a meeting with the school board to discuss contract renewal issues. The board shall hold the meeting within 30 days of receipt of the principal's request and either or both parties may be represented by counsel.

[ 1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF) .]

SECTION HISTORY

1991, c. 556, §1 (NEW). 1991, c. 556, §2 (AFF).



20-A §13304. Dismissal

In accordance with this section, a school board may dismiss a principal before the expiration of the contract term. [1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF).]

1. Requirements. The principal may be dismissed only:

A. After consideration of a recommendation of the superintendent; [1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF).]

B. For cause; [1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF).]

C. After due notice and investigation; [1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF).]

D. After a hearing before the school board, if requested; and [1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF).]

E. By a majority vote of the school board. [1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF).]

[ 1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF) .]

2. Salary. Upon dismissal, the principal's salary ceases.

[ 1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF) .]

SECTION HISTORY

1991, c. 556, §1 (NEW). 1991, c. 556, §2 (AFF).



20-A §13305. Elimination of principal's position

The right to terminate a contract, after due notice of 90 days, is reserved to the school board when changes in local conditions warrant the elimination of the principal's position for which the contract was made. [1991, c. 556, §1 (NEW); 1991, c. 556, §2 (AFF).]

SECTION HISTORY

1991, c. 556, §1 (NEW). 1991, c. 556, §2 (AFF).






Chapter 505: TEACHERS' SALARIES

20-A §13401. Equal pay

In assigning salaries to teachers of public schools, discrimination may not be made between male and female teachers with the same training and experience employed in the same grade or performing the same kinds of duties. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §13402. Minimum salaries

1. Minimum salary schedule.

[ 1985, c. 505, §2 (RP) .]

2. Increase.

[ 2005, c. 635, §3 (RP) .]

3. Substitute teachers. Substitute teachers must be compensated at the rate of not less than $30 for each day of service. Any substitute teacher under contract with the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf is deemed for the purposes of civil liability to be an employee of a governmental entity under the Maine Tort Claims Act.

[ 2005, c. 279, §12 (AMD) .]

4. Annuity contract premiums. Money paid by a school administrative unit as a premium for an annuity contract for the benefit of an employee shall, for purposes of minimum salaries for teachers, be considered part of that employee's salary.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Reimbursement for additional professional training. When a certified teacher completes, within any 2-year period, 6 credit hours of additional professional work approved by the superintendent, the school administrative unit shall pay that teacher not less than $100.

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Permits or special licenses. If the employment of teachers under permit or other special license is authorized by the commissioner, the commissioner may prescribe minimum salaries and other rules for this class of teachers.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 520, (AMD). 1985, c. 505, §2 (AMD). 1995, c. 676, §7 (AMD). 1995, c. 676, §13 (AFF). 2005, c. 279, §12 (AMD). 2005, c. 635, §3 (AMD).



20-A §13403. Recommended minimum salaries for 1986-87 (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 505, §3 (NEW). 2005, c. 635, §4 (RP).



20-A §13404. Minimum salaries for 1987-88 (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 505, §3 (NEW). 2005, c. 635, §4 (RP).



20-A §13405. Minimum salaries for 2006-2007 (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 635, §5 (NEW). 2013, c. 506, §15 (RP).



20-A §13406. Minimum salaries beginning in 2007-2008

Each school administrative unit shall establish a minimum salary of $30,000 for certified teachers for the school year starting after June 30, 2007 and in each subsequent school year. [2005, c. 635, §6 (NEW).]

SECTION HISTORY

2005, c. 635, §6 (NEW).






Chapter 505-A: RETIRED TEACHERS' HEALTH INSURANCE

20-A §13451. Group accident and sickness or health insurance for retired teachers

Group accident and sickness or health insurance must be available to retired and certain inactive teachers as defined in Title 5, section 17001, subsection 42, subject to the following. [1997, c. 652, §3 (AMD); 1997, c. 652, §4 (AFF).]

1. Access to a group plan. The group accident and sickness and health insurance plan that is in effect for active teachers in a public school system or school unit must be made available to all teachers eligible under subsection 2 who retired under the Maine Public Employees Retirement System when they left that system or school unit or who terminated employment without retiring as provided in subsection 2-B. The rate for the insurance coverage must be the same as the rate provided for active teachers in that school system or school unit.

[ 1997, c. 652, §3 (AMD); 1997, c. 652, §4 (AFF); 2007, c. 58, §3 (REV) .]

2. Eligible for membership prior to July 1, 2011; retired teacher members. A retired teacher who receives a retirement benefit from and who became eligible for membership in the State Employee and Teacher Retirement System before July 1, 2011 is eligible for group accident and sickness or health insurance, as long as the retired teacher has a minimum of 5 years creditable service and also meets the eligibility requirements for participation imposed by the group plan that governed the teacher last as an active teacher and participated in the plan for one year immediately prior to retirement or October 1, 1987, whichever comes last. Retired teachers may not be required to maintain a dues-paying membership in any organization as a requirement for participation in a group health insurance plan under this subsection.

[ 2011, c. 380, Pt. W, §1 (AMD); 2011, c. 380, Pt. W, §5 (AFF) .]

2-A. Access to group plan; retired teachers who serve as Legislators or are employed by the Legislature. Any retired teacher eligible for group accident and sickness or health insurance under subsection 2, or terminated teacher who does not retire but who elects group accident and sickness or health insurance under subsection 2-B, who becomes a member of the Legislature or who becomes employed by the Legislature must be permitted to reenroll in the teachers' group plan within 90 days of the date the retired teacher ceases to be a Legislator or terminates employment with the Legislature. The retired or terminated teacher seeking to reenroll must show that continuous insurance coverage was maintained from at least one year immediately prior to retirement from the school district to within 90 days of the date of reenrollment.

[ 2001, c. 559, Pt. QQ, §1 (AMD) .]

2-B. Eligibility; teachers who terminate employment but do not retire. Any teacher who terminates employment but does not retire at that time, who has 25 years of creditable service under Title 5, chapter 423, subchapter IV and remains a member of the Maine Public Employees Retirement System after termination, who makes a one-time election to continue coverage from the date of termination until retirement and who pays the cost of the coverage plus the cost incurred by the association or organization offering the plan in administering coverage under the plan is eligible to participate in the teacher group plan. If a terminated teacher who elects coverage under this subsection fails to pay the cost of coverage and any administrative costs in the amount and manner determined by the division, the coverage may be cancelled in accordance with the requirements of Title 24 and Title 24-A. Regardless of election of coverage or cancellation of coverage under this paragraph, a teacher terminating employment as provided in this subsection may elect coverage upon retirement under subsection 2-C.

[ 1997, c. 652, §3 (NEW); 1997, c. 652, §4 (AFF); 2007, c. 58, §3 (REV) .]

2-C. Eligibility; teachers who retire following break in employment. A teacher who retires but who is not in service immediately prior to retirement and who has at least 25 years of creditable service under Title 5, chapter 423, subchapter 4 may make a one-time election at retirement to rejoin the teacher group plan. If previous service terminated due to the elimination of the teacher's position as a result of closure of a school in School Administrative District Number 10 where the teacher was employed, the teacher may make one additional election to rejoin the plan, which election may be exercised at any time after retirement. Coverage of preexisting conditions upon rejoining the plan under this subsection is governed by Title 24-A, chapter 36. The payment provisions of subsection 3 apply to retirees exercising an option under this subsection.

[ 2005, c. 666, §1 (AMD) .]

2-D. Eligible for membership on or after July 1, 2011; retired teacher members. A retired teacher who receives a retirement benefit from and who became eligible for membership in the State Employee and Teacher Retirement System on or after July 1, 2011 is eligible for group accident and sickness or health insurance, as long as the retired teacher has a minimum of 10 years creditable service and also meets the eligibility requirement for participation imposed by the group plan that governed the teacher last as an active teacher and participated in the plan for one year immediately prior to retirement. Retired teachers may not be required to maintain a dues-paying membership in any organization as a requirement for participation in a group health insurance plan under this subsection.

[ 2011, c. 380, Pt. W, §2 (NEW); 2011, c. 380, Pt. W, §5 (AFF) .]

3. Payment by State. The State shall pay a percentage of the retired teacher members' share of this insurance according to the following schedule:

A. Thirty percent until July 1, 2002; [2001, c. 559, Pt. N, §1 (NEW).]

B. Thirty-five percent from July 1, 2002 to July 31, 2003; [2005, c. 12, Pt. X, §1 (AMD).]

C. Forty percent from August 1, 2003 to December 31, 2005; and [2005, c. 457, Pt. TT, §1 (AMD).]

D. Forty-five percent after December 31, 2005. [2005, c. 457, Pt. TT, §2 (AMD).]

Except for individuals who are receiving or who have received retirement benefits under Title 5, section 17907 or 17929, for a teacher who retires after July 1, 2012, the State shall begin paying the percentage of the retired teacher member's share pursuant to this subsection when the retiree reaches normal retirement age.

For the fiscal years ending June 30, 2012, June 30, 2013, June 30, 2014 and June 30, 2015, the State's total cost for retired teachers' health insurance premiums is budgeted at the fiscal year 2010-11 funding level adjusted for projected membership growth. The increase in the State's total cost for retired teachers' health insurance premiums for fiscal years ending after June 30, 2015 is budgeted at no more than any percentage increase in the Consumer Price Index as defined in Title 5, section 17001, subsection 9 plus 3%. A provider of a health insurance benefit plan for retired teachers must make available data related to the provider's premium costs and any related data as requested by the Executive Director of Health Insurance within the Department of Administrative and Financial Services.

[ 2013, c. 368, Pt. H, §3 (AMD) .]

3-A. School units that change plans. If a school unit changes its group health insurance plan or provider, the school unit at the time that it transfers active teachers to the new plan or provider shall also transfer all retired teachers, and terminated teachers who do not retire and who elect coverage under the teacher group plan under subsection 2-B, from that school unit to the new plan or provider and shall inform each retired and terminated teacher in writing that, unless the school receives written notice from an individual retired or terminated teacher to the contrary, each retired or terminated teacher will be transferred automatically to the new plan or provider. The school unit shall also provide each retired or terminated teacher a description of the benefits and costs of the new plan or provider. A retired or terminated teacher may decline to participate with the new plan or provider upon written notice to the school unit. If any retired or terminated teacher so elects, there is no obligation or responsibility on the part of the replaced group plan or provider beyond conversion or continuity options provided for in Title 24, chapter 19 or Title 24-A, chapters 35 and 36. If any retired or terminated teacher declines to participate with the new plan or provider, there is no obligation or responsibility on the part of the replaced group plan or provider.

[ 1997, c. 652, §3 (AMD); 1997, c. 652, §4 (AFF) .]

3-B. Plan experience.

[ 2005, c. 457, Pt. UU, §1 (RP) .]

4. Master policy certificates. The insurance company or companies or nonprofit organizations, or both, shall furnish the usual master policy and certificates. The original master policy and certificate must be held by the organization offering the insurance plan and the Commissioner of Administrative and Financial Services shall hold a certified copy. Each insured retired or terminated teacher-member must receive a certificate setting forth the benefits to which entitled, to whom payable, to whom claims must be submitted and summarizing the provisions of the policy principally affecting the retired or terminated teacher-member.

[ 1997, c. 652, §3 (AMD); 1997, c. 652, §4 (AFF) .]

5. Payment by State.

[ 1991, c. 447, §4 (RP) .]

SECTION HISTORY

1987, c. 450, §§2,3 (NEW). 1987, c. 816, §KK17 (AMD). 1989, c. 501, §P23 (AMD). 1989, c. 875, §§E25,26 (AMD). 1989, c. 878, §A46 (RPR). 1991, c. 447, §§1-4 (AMD). 1991, c. 780, §Y118 (AMD). 1993, c. 43, §1 (AMD). 1995, c. 368, §G14 (AMD). 1997, c. 643, §OO1 (AMD). 1997, c. 643, §OO3 (AFF). 1997, c. 652, §3 (AMD). 1997, c. 652, §4 (AFF). 2001, c. 439, §§PP1,2 (AMD). 2001, c. 559, §§N1,QQ1 (AMD). 2001, c. 714, §EE1 (AMD). 2003, c. 20, §C1 (AMD). 2003, c. 451, §OO1 (AMD). 2005, c. 12, §§X1-3 (AMD). 2005, c. 457, §§TT1,2,UU1 (AMD). 2005, c. 666, §1 (AMD). 2007, c. 58, §3 (REV). 2011, c. 380, Pt. W, §§1-3 (AMD). 2011, c. 380, Pt. W, §5 (AFF). 2011, c. 540, §2 (AMD). 2011, c. 540, §3 (AFF). 2013, c. 368, Pt. H, §3 (AMD).



20-A §13461. Eligibility for group plan (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 324, (NEW). 1989, c. 878, §A46 (RP).






Chapter 506: TEACHER RECOGNITION GRANTS

20-A §13501. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§J2,J7 (NEW). 2009, c. 274, §14 (RP).



20-A §13502. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§J2,J7 (NEW). 1989, c. 700, §A71 (AMD). 1995, c. 676, §8 (AMD). 1995, c. 676, §13 (AFF). 2009, c. 274, §14 (RP).



20-A §13503-A. Teacher recognition grants (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 505, §5 (NEW). 2009, c. 274, §14 (RP).



20-A §13504. Schedule of payment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§J2,J7 (NEW). 2009, c. 274, §14 (RP).



20-A §13505. Local filing; certification (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§J2,J7 (NEW). 1985, c. 505, §6 (AMD). 2009, c. 274, §14 (RP).



20-A §13506. Responsibility of the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§J2,J7 (NEW). 1985, c. 505, §7 (AMD). 1985, c. 785, §A92 (AMD). RR 1993, c. 1, §51 (COR). 2005, c. 683, §A30 (AMD). 2007, c. 466, Pt. A, §38 (AMD). 2009, c. 274, §14 (RP).



20-A §13507. Local collective bargaining (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§J2,J7 (NEW). 1985, c. 505, §8 (RPR). 2009, c. 274, §14 (RP).



20-A §13507-A. State collective bargaining (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 797, §52 (NEW). 1987, c. 524, (AMD). 2007, c. 466, Pt. A, §39 (AMD). 2009, c. 274, §14 (RP).



20-A §13508. Future appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§J2,J7 (NEW). 1985, c. 505, §9 (AMD). 2009, c. 274, §14 (RP).



20-A §13509. Payments (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§J2,J7 (NEW). 1985, c. 505, §10 (RPR). 1991, c. 716, §6 (AMD). 2003, c. 545, §5 (REV). 2009, c. 274, §14 (RP).






Chapter 507: LEAVES OF ABSENCE

20-A §13601. Sick leave

1. Minimum annual sick leave. A school administrative unit shall grant all certified teachers, except substitute teachers as defined by the commissioner, a minimum annual sick leave of 10 school days, cumulative to a minimum of 90 school days, without loss of salary.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Transferrance of sick leave. A school administrative unit which employs certified teachers who have accumulated sick leave in the teacher's immediately previous position in a public school system within the State shall accept up to 20 days of that sick leave for transfer to the employing school administrative unit. This sick leave shall be credited and made effective upon achieving continuing contract status in the employing unit, provided that:

A. There shall have been no break in service in that teacher's public school employment within the State; and [1981, c. 693, §§ 5, 8 (NEW).]

B. The teacher was eligible to receive sick leave in his or her previous position at the time of his or her termination of employment. [1983, c. 806, §94 (AMD).]

[ 1983, c. 806, §94 (AMD) .]

3. Alternate sick leave plans. The commissioner may approve another plan of sick leave which provides at least equal benefits to those of subsections 1 and 2.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Teachers' assistants and aides. Full-time teachers' assistants and teachers' aides shall be granted minimum annual sick leave of 10 school days.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §94 (AMD).



20-A §13602. Leave of absence as Legislators

A school administrative unit shall grant a certified teacher, except a substitute teacher as defined by the commissioner, leave of absence without pay and without forfeiture of continuing contract status and other accumulated benefits to fulfill the duties of a Legislator, provided that the teacher provides a written notice of intent to become a candidate for the Legislature at the time teacher contracts are issued. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §13603. Military leave of absence of teachers

Teachers who are members of the National Guard or the Reserves of the United States Armed Forces are entitled to take a military leave of absence from their respective duties, without loss of pay or time when engaged in military training not to exceed 17 calendar days in any calendar year, provided that the teachers have made a reasonable effort to perform their military training during the period when school is not in session. [2001, c. 662, §10 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2001, c. 662, §10 (AMD).



20-A §13604. Leaves of absence

1. Leaves of absence granted by school board. To increase the efficiency of the public schools and to permit teachers, principals or other persons to pursue a further course of study or to travel to be better qualified by education and culture for the position they hold in the schools, a school board may grant a leave of absence to any teacher, principal or other person regularly employed by the school board.

[ 1989, c. 901, §1 (NEW); 1989, c. 901, §2 (AFF) .]

2. Maximum length; years of service. A leave of absence may not exceed one year and may be granted only after 7 years of service.

[ 1989, c. 901, §1 (NEW); 1989, c. 901, §2 (AFF) .]

3. Other terms and conditions. All other terms and conditions of a leave of absence, including, but not limited to, compensation during a leave of absence, may be determined by a collective bargaining agreement negotiated under Title 26, chapter 9-A. In the absence of or to the extent not inconsistent with any applicable collective bargaining agreement, the school board may establish these terms and conditions.

[ 1989, c. 901, §1 (NEW); 1989, c. 901, §2 (AFF) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 901, §§1,2 (RPR).






Chapter 508: EDUCATOR EFFECTIVENESS

20-A §13701. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 635, Pt. A, §3 (NEW).]

1. Educator. "Educator" means a teacher or a principal.

[ 2011, c. 635, Pt. A, §3 (NEW) .]

2. Effectiveness rating. "Effectiveness rating" means the level of effectiveness of an educator derived through implementation of a performance evaluation and professional growth system.

[ 2011, c. 635, Pt. A, §3 (NEW) .]

3. Performance evaluation and professional growth system. "Performance evaluation and professional growth system" or "system" means a method developed in compliance with this chapter by which educators are evaluated, rated on the basis of effectiveness and provided opportunities for professional growth.

[ 2011, c. 635, Pt. A, §3 (NEW) .]

4. Professional improvement plan. "Professional improvement plan" means a written plan developed by a school or district administrator with input from an educator that outlines the steps to be taken over the coming year to improve the effectiveness of the educator. The plan must include but need not be limited to appropriate professional development opportunities.

[ 2011, c. 635, Pt. A, §3 (NEW) .]

5. Summative effectiveness rating. "Summative effectiveness rating" means the effectiveness rating of an educator that is assigned at the end of an evaluation period. Ratings or comments provided to the educator during the evaluation period for the purpose of providing feedback, prior to assignment of a final effectiveness rating, are not summative effectiveness ratings.

[ 2011, c. 635, Pt. A, §3 (NEW) .]

SECTION HISTORY

2011, c. 635, Pt. A, §3 (NEW).



20-A §13702. Local development and implementation of system

Each school administrative unit shall develop and implement a performance evaluation and professional growth system for educators. The system must meet the criteria set forth in this chapter and rules adopted pursuant to this chapter and must be approved by the department. [2011, c. 635, Pt. A, §3 (NEW).]

SECTION HISTORY

2011, c. 635, Pt. A, §3 (NEW).



20-A §13703. Use of effectiveness rating; grievance

A superintendent shall use effectiveness ratings of educators to inform strategic human capital decision making, including, but not limited to, decision making regarding recruitment, selection, induction, mentoring, professional development, compensation, assignment and dismissal. [2011, c. 635, Pt. A, §3 (NEW).]

Receipt of summative effectiveness ratings indicating that a teacher is ineffective for 2 consecutive years constitutes just cause for nonrenewal of a teacher's contract unless the ratings are the result of bad faith. [2011, c. 635, Pt. A, §3 (NEW).]

Any appeal of, or grievance relating to, an evaluation conducted pursuant to this chapter or an effectiveness rating resulting from implementation of a system is limited to matters relating to the implementation of the system or the existence of bad faith in an evaluation or the assignment of a rating. The professional judgment involved in an evaluation or implementation of the system is not subject to appeal or grievance. [2011, c. 635, Pt. A, §3 (NEW).]

SECTION HISTORY

2011, c. 635, Pt. A, §3 (NEW).



20-A §13704. Elements of system

A performance evaluation and professional growth system consists of the following elements: [2011, c. 635, Pt. A, §3 (NEW).]

1. Standards of professional practice. Standards of professional practice by which the performance of educators must be evaluated.

A. The department shall provide, by rule, a set of standards of professional practice or a set of criteria for determining acceptable locally determined standards for teachers and a set of standards of professional practice or a set of criteria for determining acceptable locally determined standards for principals; [2011, c. 635, Pt. A, §3 (NEW).]

[ 2011, c. 635, Pt. A, §3 (NEW) .]

2. Multiple measures of effectiveness. Multiple measures of educator effectiveness, other than standards of professional practice, including but not limited to student learning and growth;

[ 2011, c. 635, Pt. A, §3 (NEW) .]

3. Rating scale. A rating scale consisting of 4 levels of effectiveness.

A. The rating must be based on standards of professional practice and measures of educator effectiveness. The proportionate weight of the standards and the measures is a local decision, but measurements of student learning and growth must be a significant factor in the determination of the rating of an educator. School administrative units shall use state assessment growth data for English language arts, literacy and mathematics as at least one measure of the performance of English language arts and mathematics teachers in tested grades and as a measure for the performance of principals.

An educator whose summative effectiveness rating indicates ineffectiveness must receive an annual summative effectiveness evaluation and rating until the rating improves.

An individualized education plan may not be used to measure student growth for the purposes of teacher and principal evaluation, but an individualized education plan may be a source of evidence from which learning objectives and learning targets may be developed. [2015, c. 3, §1 (AMD).]

B. The rating scale must set forth the professional growth opportunities and the employment consequences tied to each level. [2011, c. 635, Pt. A, §3 (NEW).]

C. At least 2 of the levels must represent effectiveness, and at least one level must represent ineffectiveness; [2011, c. 635, Pt. A, §3 (NEW).]

[ 2015, c. 3, §1 (AMD) .]

4. Professional development. A process for using information from the evaluation process to inform professional development;

[ 2011, c. 635, Pt. A, §3 (NEW) .]

5. Implementation procedures. Implementation procedures that include the following:

A. Evaluation of educators on a regular basis, performed by one or more trained evaluators. The frequency of evaluations may vary depending on the effectiveness level at which the educator is performing, but observations of professional practice, formative feedback and continuous improvement conversations must occur throughout the year for all educators; [2011, c. 635, Pt. A, §3 (NEW).]

B. Ongoing training on implementation of the system to ensure that all educators and evaluators understand the system and have the knowledge and skills needed to participate in a meaningful way; [2011, c. 635, Pt. A, §3 (NEW).]

C. A peer review component to the evaluation and professional growth system and opportunities for educators to share, learn and continually improve their practice; and [2011, c. 635, Pt. A, §3 (NEW).]

D. Formation of a steering committee composed of teachers, administrators and other school administrative unit staff that regularly reviews and refines the performance evaluation and professional growth system to ensure that it is aligned with school administrative unit goals and priorities; and [2011, c. 635, Pt. A, §3 (NEW).]

[ 2011, c. 635, Pt. A, §3 (NEW) .]

6. Professional improvement plan. The opportunity for an educator who receives a summative effectiveness rating indicating ineffectiveness in any given year to implement a professional improvement plan.

[ RR 2011, c. 2, §18 (COR) .]

SECTION HISTORY

RR 2011, c. 2, §18 (COR). 2011, c. 635, Pt. A, §3 (NEW). 2015, c. 3, §1 (AMD).



20-A §13705. Phase-in of requirements

The requirements of this chapter apply to all school administrative units beginning in the 2016-2017 school year. In the 2014-2015 school year, each unit shall develop a system that meets the standards of this chapter, in collaboration with teachers, principals, administrators, school board members, parents and other members of the public. In the 2015-2016 school year, each unit shall operate as a pilot project the system developed in the prior year by applying it in one or more of the schools in the unit or by applying it without using results in any official manner or shall employ other means to provide information to enable the unit to adjust the system prior to the first year of full implementation. Nothing in this section prohibits a unit from fully implementing the system earlier than the 2016-2017 school year. [2015, c. 18, §1 (AMD).]

SECTION HISTORY

2011, c. 635, Pt. A, §3 (NEW). 2015, c. 18, §1 (AMD).



20-A §13706. Rules

The department shall adopt rules to implement this chapter, including but not limited to a rule relating to the method of identifying the educator or educators whose effectiveness ratings are affected by the measurement of learning or growth of a particular student. The department shall also adopt rules pertaining to the approval of performance evaluation and professional growth systems pursuant to section 13702. The department shall also adopt rules pertaining to the ongoing monitoring of the implementation and results of district performance evaluation and professional growth systems. Rules adopted pursuant to this section are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A. [2015, c. 3, §2 (AMD).]

SECTION HISTORY

2011, c. 635, Pt. A, §3 (NEW). 2015, c. 3, §2 (AMD).






Chapter 509: MISCELLANEOUS

20-A §13801. Residency requirement; collective bargaining

If an administrative unit engages in collective bargaining as required in Title 26, then it shall not enact any ordinance which requires employees to reside within the boundaries of the unit as a condition for employment. A collective bargaining agreement may include a residency requirement for persons not yet employed at the time the agreement becomes effective. If an administrative unit does not engage in collective bargaining as required in Title 26, then any ordinance it enacts which requires employees to reside within the boundaries of the unit shall not apply to persons already employees at the time the regulation becomes effective. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §13802. Teacher and principal evaluation models

1. Department to propose models. The department shall propose models for evaluation of the professional performance of teachers and principals employed in a school administrative unit within the State. The models must include multiple measures.

[ 2011, c. 36, §1 (AMD) .]

2. Use of models. Each school administrative unit within the State may select and incorporate one or more of the models proposed pursuant to subsection 1 for the evaluation of the professional performance of a teacher or principal employed by that school administrative unit. Nothing in this section prevents a school administrative unit from developing and adopting its own models for teacher and principal evaluation.

[ 2011, c. 36, §2 (AMD) .]

SECTION HISTORY

1985, c. 173, (NEW). 2009, c. 646, §2 (AMD). 2011, c. 36, §§1, 2 (AMD).






Chapter 511: INTERSTATE AGREEMENT ON QUALIFICATIONS OF EDUCATIONAL PERSONNEL

Subchapter 1: AGREEMENT

20-A §13901. Purpose, findings and policy - Article I

1. Purpose. The states party to this agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of cooperation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education and of the teaching profession. It is the purpose of this agreement to provide for the development and execution of such programs of cooperation as will facilitate the movement of teachers and other professional educational personnel among the states party to it, and to authorize specific interstate educational personnel contracts to achieve that end.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Findings. The party states find that included in the large movement of population among all sections of the nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience in their new locations. Variations from state to state in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other states. As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems. Facilitating the employment of qualified educational personnel, without reference to their states of origin, can increase the available educational resources. Participation in this agreement can increase the availability of educational manpower.

[ RR 1991, c. 2, §68 (COR) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). RR 1991, c. 2, §68 (COR).



20-A §13902. Definitions - Article II

As used in this agreement and contracts made pursuant to it, unless the context clearly requires otherwise: [1981, c. 693, §§ 5, 8 (NEW).]

1. Accept. "Accept," or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Designated state official. "Designated state official" means the education official of a state selected by that state to negotiate and enter into, on behalf of his or her state, contracts pursuant to this agreement.

[ 1983, c. 806, §95 (AMD) .]

3. Educational personnel. "Educational personnel" means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Originating state. "Originating state" means a state, and the subdivision thereof, if any, whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to Article III.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

5. Receiving state. "Receiving state" means a state, and the subdivisions thereof, which accept educational personnel in accordance with the terms of a contract made pursuant to Article III.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

6. State. "State" means a state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §95 (AMD).



20-A §13903. Interstate educational personnel contracts - Article III

1. Contracts. The designated state official of a party state may make one or more contracts on behalf of that state with one or more other party states providing for the acceptance of educational personnel. Any such contract for the period of its duration is applicable to and binding on the state whose designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this agreement. A designated state official may enter into a contract pursuant to this Article only with states in which the official finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in that official's own state.

[ RR 2009, c. 2, §45 (COR) .]

2. Provisions. Any such contract shall provide for:

A. Its duration; [1981, c. 693, §§ 5, 8 (NEW).]

B. The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state; [1981, c. 693, §§ 5, 8 (NEW).]

C. Such waivers, substitutions and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards; [1981, c. 693, §§ 5, 8 (NEW).]

D. Any other necessary matters. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Term. No contract made pursuant to this agreement shall be for a term longer than 5 years but any such contract may be renewed for like or lesser periods.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Acceptance. Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred. No contract made pursuant to this agreement shall require acceptance by a receiving state of any persons qualified because of successful completion of a program prior to January 1, 1954.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

5. Revocation or suspension. The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated. However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving state.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

6. Review. A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting states.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). RR 2009, c. 2, §45 (COR).



20-A §13904. Accepted and approved programs - Article IV

1. Training requirements. To the extent that contracts made pursuant to this agreement deal with the academic or other educational training requirements for the proper qualification of educational personnel, the principles set forth in this Article shall govern.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Effect of approval. The approval, by the appropriate state or local authorities pursuant to the laws of a sending state, of a program of educational training shall have such effect on the qualification of educational personnel within that state as its laws provide.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Acceptance. Acceptance of a program of educational preparation or training for purposes of this agreement shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §13905. Interstate cooperation - Article V

The party states agree that: [1981, c. 693, §§ 5, 8 (NEW).]

1. Multi-lateral contracts. They will, so far as practicable, prefer the making of multi-lateral contracts pursuant to Article III of this agreement.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Cooperation. They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations and associations interested in certification and other elements of educational personnel qualification.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §13906. Agreement evaluation - Article VI

The designated state officials of any party state may meet from time to time as a group to evaluate progress under the agreement, and to formulate recommendations for changes. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §13907. -other arrangements - Article VII

Nothing in this agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §13908. Effect and withdrawal - Article VIII

1. Effective. This agreement shall become effective when enacted into law by 2 states. Thereafter it shall become effective as to any state upon its enactment of this agreement.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Withdrawal. Any party state may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Obligations. No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §13909. Construction and severability - Article IX

This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the Constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the Constitution of any state participating therein, the agreement shall remain in full force and effect as to the state affected as to all severable matters. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Subchapter 2: PROVISIONS RELATING TO AGREEMENT

20-A §13951. Designated state official

The commissioner shall be the "designated state official" for this State and may enter into contracts pursuant to Article III of the agreement only with the approval of the specific text thereof by the state board. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §13952. True copies files

True copies of all contracts made on behalf of this State pursuant to the agreement shall be kept on file in the office of the Commissioner of Education and in the office of the Secretary of State. The Commissioner of Education shall publish all such contracts in convenient form. [1989, c. 700, Pt. A, §72 (AMD).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 700, §A72 (AMD).












Part 7: SCHOOL FINANCE

Chapter 601: GENERAL PROVISIONS

20-A §15001. Definitions

As used in this Title and Title 20, unless the context indicates otherwise, the following terms have the following meanings. [1981, c. 693, §§5, 8 (NEW).]

1. Aggregate attendance. "Aggregate attendance" means the total number of days of attendance for one school year in elementary and secondary schools of each regularly enrolled pupil resident of the municipality.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Membership. "Membership" means active participation in the program of a school from the date of enrollment to the time the student withdraws or is absent from the school for 10 consecutive days for reasons other than illness.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Teaching positions.

[ 2009, c. 274, §15 (RP) .]

4. Pupil. "Pupil" means elementary or secondary school student.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2005, c. 397, Pt. D, §3 (REV). 2009, c. 274, §15 (AMD).



20-A §15002. Permanent school fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 774, §6 (RP).



20-A §15002-A. Permanent School Fund

The Treasurer of State shall keep a separate account of all money received from sales of lands appropriated for the support of schools or from notes taken therefor and of any other money appropriated for the same purpose. Those sums constitute the Permanent School Fund, which must be invested in such securities as are legal investments for savings banks under Title 9. The income from these investments must be placed in a dedicated revenue, interest-bearing account and must be available to be used for: [2007, c. 667, §14 (AMD).]

1. Alternative education, school dropouts and truants. Financing the department's obligation to provide services to encourage the development of alternative education programs, including high school completion programs through adult education programs and must address other needs of school dropouts and truants as more specifically set forth in sections 5151 to 5153; and

[ 2007, c. 667, §14 (AMD) .]

2. Allocation to school units. Allocations to school administrative units for the purpose of surveying school systems and developing school plans. The allocations may not in any case exceed the unit's local share percentage determined under chapter 606-A times the cost of those surveys or plans.

[ 2007, c. 667, §14 (AMD) .]

3. Fees for equivalency certificates.

[ 1989, c. 525, §2 (RP) .]

SECTION HISTORY

1985, c. 774, §7 (NEW). 1989, c. 525, §2 (AMD). 2007, c. 667, §14 (AMD).



20-A §15003. School fiscal year

Notwithstanding any statute or charter provision to the contrary, a school administrative unit shall annually adopt a school budget for a period beginning on July 1st and ending on June 30th. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §15004. Unexpended balances

The unexpended balance of all money raised by a school administrative unit, received from the State for general-purpose aid or for other educational programs; from the Federal Government directly or from the Federal Government through the State; from tuition payments made by other units, the State, or by individuals; and other receipts for school purposes shall be carried forward and credited to the unit for educational programs for the ensuing year. [1989, c. 425, §3 (AMD).]

Funds which are set aside for direct reimbursement programs or for workers' compensation self-insurance programs, established pursuant to section 1001, shall not be considered unexpended balances. These funds shall be carried forward to be used only for the reimbursement or self-insurance program for which they were originally dedicated. [1989, c. 425, §3 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1989, c. 425, §3 (AMD).



20-A §15005. Apportionments

1. Apportionments. Apportionments to school administrative units and private schools, unless specifically directed by statute, must be made annually commencing in July in the following manner. An amount not to exceed 1/12 of the subsidy must be paid each month no later than the last day of the month. Any balance must be paid within 7 days after the end of the fiscal year. If the balance of state subsidy for a fiscal year is paid after the end of the fiscal year, the final payment may be recorded as an account receivable due from the State in that fiscal year.

[ 1991, c. 824, Pt. A, §37 (RPR) .]

2. Career and technical education centers. Payments may be made to career and technical education centers at the times and in the amounts as the commissioner may authorize.

[ 1991, c. 716, §6 (AMD); 2003, c. 545, §5 (REV) .]

3. Return required. An apportionment provided in this chapter, chapters 505 and 606-B, and section 13601, and Title 20, section 3457, may not be paid to a school administrative unit by the Treasurer of State until returns required by law have been filed with the commissioner.

[ 2011, c. 678, Pt. C, §3 (AMD) .]

4. Failure to file return. When the information required by the chapters and sections listed in subsection 3 is not available because of the failure of the school administrative unit, through its officers, to make the returns required by law, or because of the loss or destruction of the school records of the unit, the commissioner may use a basis for apportionment numbers on which the apportionment for the unit was made for the preceding year less 10%.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1991, c. 429, §5 (AMD). 1991, c. 528, §I6 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §I6 (AMD). 1991, c. 716, §6 (AMD). 1991, c. 824, §A37 (AMD). 2003, c. 545, §5 (REV). 2009, c. 571, Pt. E, §16 (AMD). 2011, c. 678, Pt. C, §3 (AMD).



20-A §15006. School money; finance committees

1. Municipal schools. Money appropriated for public schools for educational purposes may be paid from the treasury of a municipality by the treasurer of the municipality in the following circumstances:

A. Upon written order of the municipal officers following receipt of a bill of items certified by the superintendent of schools and approved by a majority of the school board or by a finance committee appointed or duly elected by the school board; or [1993, c. 96, §1 (NEW).]

B. Upon presentation of a disbursement warrant as provided in Title 30-A, section 5603, subsection 2, paragraph A, subparagraph (2). [1993, c. 96, §1 (NEW).]

[ 1993, c. 96, §1 (RPR) .]

2. Quasi-municipal corporations. No money appropriated for public school or educational purposes may be paid out by a school administrative unit other than a municipality, except upon written order of its treasurer. No such order may be drawn by the treasurer, except upon presentation of a properly avouched bill of items which has first been certified as to correctness by the superintendent of schools and approved by a majority of the school board or by a financial committee appointed or otherwise duly elected by the school board.

[ 1987, c. 402, Pt. A, §130 (RPR) .]

3. Finance committees. School boards which do not otherwise have authority to appoint a finance committee under this Title may appoint 2 or more members of the board and the superintendent to act as the finance committee of the administrative unit.

[ 1987, c. 402, Pt. A, §130 (RPR) .]

SECTION HISTORY

1985, c. 774, §8 (NEW). 1985, c. 797, §53 (NEW). 1987, c. 402, §A130 (RPR). 1993, c. 96, §1 (AMD).



20-A §15007. Ministerial and school lands

All income derived from ministerial and school lands within a municipality and from rents and profits of real and personal estate held under Title 13, section 3166, shall be annually applied to the support of public schools in the municipality or the schooling of resident students and expended like other school money. [1985, c. 797, §53 (NEW).]

SECTION HISTORY

1985, c. 797, §53 (NEW).



20-A §15008. Fuel cost stabilization fund

A school administrative unit may establish and expend a fuel cost stabilization fund as provided in this section. [2009, c. 104, §1 (NEW).]

1. Establishment and funding. The voters or other legislative body of a school administrative unit may establish a fuel cost stabilization fund and may raise and appropriate funds for that purpose in addition to the school operating budget. A separate warrant article for that purpose must be approved at the budget meeting and at the budget validation referendum. If a school administrative unit has discontinued the budget validation referendum process, the article must be approved by the voters or other legislative body using the same process as for approval of the school budget. If a school administrative unit has available fund balances at the end of a fiscal year, the transfer of those funds to the fuel cost stabilization fund may be authorized at a budget meeting or other meeting of the voters or other legislative body. An article authorizing an appropriation or transfer to the fuel cost stabilization fund must be accompanied by a statement that includes the balance in the fuel cost stabilization fund before and after the proposed appropriation or transfer, the amounts expended from the fund in each of the 2 prior fiscal years and, in the case of a transfer, the amount expended from the fund in the current fiscal year.

[ 2009, c. 104, §1 (NEW) .]

2. Fund limit. An appropriation or transfer may not cause the aggregate amount in the fuel cost stabilization fund to exceed the school administrative unit's highest annual total cost for heating and transportation fuel in the 3 completed fiscal years prior to the authorization of that proposed funding amount. During the first 3 years of operation of a new or reorganized school administrative unit, the fuel costs of the original school administrative units may be aggregated for purposes of determining the total amount that may not be exceeded due to an appropriation or transfer.

[ 2009, c. 104, §1 (NEW) .]

3. Expenditures. In addition to its approved operating budget, a school board may expend funds in the fuel cost stabilization fund to offset fuel costs for heating and transportation that exceed budgeted amounts. A school board may transfer funds from the fuel cost stabilization fund for another purpose only when authorized to do so at a budget meeting or other meeting of the voters or other legislative body.

[ 2009, c. 104, §1 (NEW) .]

4. Investment. The money in the fuel cost stabilization fund may be invested as provided by law for school reserve funds with the earnings to be credited to that fund.

[ 2009, c. 104, §1 (NEW) .]

5. Fund not to lapse. A balance in the fuel cost stabilization fund at the end of a fiscal year does not lapse.

[ 2009, c. 104, §1 (NEW) .]

SECTION HISTORY

2009, c. 104, §1 (NEW).






Chapter 603: FEDERAL AID

20-A §15301. State acceptance of federal constructions aid laws (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §54 (RP).



20-A §15302. State board as state agency (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §54 (RP).



20-A §15303. Treasurer of State as custodian (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §54 (RP).



20-A §15304. Appropriations authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 797, §54 (RP).






Chapter 603-A: FEDERAL AID

20-A §15401. Administration of federal aid

1. Authorization to administer funds. The department may administer all allotments of federal funds pertaining to schools, educational programs and institutions of higher education. The commissioner shall act for the department except where otherwise specified in the law.

[ 1985, c. 797, §55 (NEW) .]

2. Award of subgrants. The department may award subgrants to school administrative units, private schools, nonprofit corporations, institutions of higher learning or other persons for purposes related to education out of federal grant funds when those subgrants are permitted by the terms under which the federal funds are available. Those subgrants shall be made in conformity with applicable federal requirements and with appropriate state accounting requirements and in accordance with rules of the department.

[ 1985, c. 797, §55 (NEW) .]

3. Rulemaking. The department may adopt rules to implement this section.

[ 1985, c. 797, §55 (NEW) .]

SECTION HISTORY

1985, c. 797, §55 (NEW).






Chapter 605: THE SCHOOL FINANCE ACT

20-A §15501. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§G1,G4 (RP).



20-A §15502. Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§G1,G4 (RP).



20-A §15503. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 426, §1 (AMD). 1983, c. 576, §§2-6 (AMD). 1983, c. 806, §96 (AMD). 1983, c. 859, §§G1,G4 (RP).



20-A §15504. Notification of actual education costs (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 576, §§7,8 (AMD). 1983, c. 859, §§G1,G4 (RP).



20-A §15505. Commissioner's recommendation for funding (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 576, §9 (AMD). 1983, c. 859, §§G1,G4 (RP).



20-A §15506. Governor's recommendation for funding levels (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 576, §10 (AMD). 1983, c. 859, §§G1,G4 (RP).



20-A §15507. Actions by the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§G1,G4 (RP).



20-A §15508. Computation of the state-local allocation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 426, §2 (AMD). 1983, c. 859, §§G1,G4 (RP).



20-A §15509. Adjustments included in state-local allocation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§K4-K5,K7 (AMD). 1983, c. 859, §§G1,G4 (RP). 1985, c. 506, §§A38,39 (RP).



20-A §15510. Schedules of payment of state allocation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 39, §3 (AMD). 1983, c. 806, §97 (AMD). 1983, c. 859, §§G1,G4 (RP).



20-A §15511. Local allocation and appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 110, §§C-6 (AMD). 1983, c. 422, §23 (AMD). 1983, c. 485, §29 (AMD). 1983, c. 824, §J6 (AMD). 1983, c. 859, §§G1,G4 (RP).



20-A §15512. Local funds without state participation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§G1,G4 (RP).



20-A §15513. Municipal assessment paid to district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§G1,G4 (RP).



20-A §15514. Special school districts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§G1,G4 (RP).



20-A §15515. School budget; budget formats (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§G1,G4 (RP).



20-A §15516. Actions on budget (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§G1,G4 (RP).



20-A §15517. Bonds; notes; other (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§G1,G4 (RP).



20-A §15518. Compliance with federal and state laws (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 859, §§G1,G4 (RP).



20-A §15519. Approval to expend school funds by municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 806, §98 (NEW).






Chapter 606: SCHOOL FINANCE ACT OF 1985

20-A §15601. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). MRSA T. 20-A, §15622 (RP).



20-A §15602. Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). 1985, c. 505, §12 (AMD). 1987, c. 848, §1 (AMD). 1989, c. 875, §E27 (AMD). RR 1991, c. 2, §70 (COR). 1991, c. 528, §I7 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §I7 (AMD). 1991, c. 625, §1 (AMD). 1991, c. 625, §5 (AFF). 1991, c. 802, §3 (AMD). 1993, c. 410, §F5 (AMD). 1993, c. 684, §3 (AMD). 1995, c. 368, §Y1 (AMD). 1997, c. 469, §1 (AMD). 1997, c. 643, §D1 (AMD). 1999, c. 401, §GG1 (AMD). 1999, c. 731, §D1 (AMD). 2001, c. 358, §U1 (AMD). 2001, c. 559, §D1 (AMD). 2001, c. 714, §FF1 (AMD). 2003, c. 20, §C2 (AMD). 2003, c. 504, §§B2-15 (AMD). 2003, c. 688, §§A16,17 (AMD). MRSA T. 20-A, §15622 (RP).



20-A §15603. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). 1985, c. 248, §1 (AMD). 1985, c. 463, §2 (AMD). 1985, c. 487, §§4,5 (AMD). 1985, c. 737, §A45 (AMD). 1985, c. 797, §§56,57 (AMD). 1987, c. 523, §§2-4 (AMD). 1987, c. 767, §§2-4 (AMD). 1987, c. 848, §§2-5 (AMD). 1987, c. 850, §§1,5 (AMD). 1989, c. 209, §§1,2 (AMD). 1989, c. 414, §24 (AMD). 1989, c. 466, §§1-3 (AMD). 1989, c. 600, §§B2-4 (AMD). 1989, c. 885, (AMD). 1991, c. 268, §§1-3 (AMD). 1991, c. 528, §§E14,15 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§E14,15 (AMD). 1991, c. 655, §9 (AMD). 1993, c. 410, §§F6-16 (AMD). 1993, c. 625, §17 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 665, §J2 (AMD). 1997, c. 787, §§6-9 (AMD). 1999, c. 81, §§4,5 (AMD). 1999, c. 127, §A34 (AMD). 1999, c. 401, §§GG2,JJ1 (AMD). 2001, c. 344, §10 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 314, §1 (AMD). 2003, c. 477, §12 (AMD). 2003, c. 504, §B16 (AMD). 2003, c. 688, §C5 (AMD). 2003, c. 689, §B6 (REV). 2003, c. 712, §4 (AMD). 2005, c. 397, §D3 (REV). MRSA T. 20-A, §15622 (RP).



20-A §15604. Notification of actual educational costs; other information; mandatory reports; audit adjustments (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). 1997, c. 326, §3 (AMD). 2003, c. 688, §A18 (AMD). 2005, c. 397, §D3 (REV). MRSA T. 20-A, §15622 (RP).



20-A §15605. Commissioner's recommendation for funding levels; computations; guidelines (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). 1985, c. 797, §58 (AMD). 1987, c. 848, §6 (AMD). 1989, c. 466, §4 (AMD). 1991, c. 528, §E16 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E16 (AMD). 1993, c. 410, §KKK1 (AMD). 1997, c. 643, §D2 (AMD). 1997, c. 724, §1 (AMD). MRSA T. 20-A, §15622 (RP).



20-A §15606. Governor's recommendation for funding levels (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). MRSA T. 20-A, §15622 (RP).



20-A §15607. Actions by the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). 1987, c. 850, §§2,3,5 (AMD). 1989, c. 502, §§C7,C8 (AMD). 1989, c. 875, §E28 (AMD). 1995, c. 98, §1 (AMD). 1997, c. 326, §4 (AMD). 1999, c. 401, §GG3 (RPR). 1999, c. 731, §YY2 (AMD). 2003, c. 688, §A19 (AMD). MRSA T. 20-A, §15622 (RP).



20-A §15607-A. Actions by the department (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §GG4 (NEW). MRSA T. 20-A, §15622 (RP).



20-A §15608. Computation of the maximum state-local allocation prior to adjustments (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). 1985, c. 797, §59 (AMD). 2005, c. 397, §D3 (REV). MRSA T. 20-A, §15622 (RP).



20-A §15609. Computation of maximum local share of the foundation allocation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). 1987, c. 848, §7 (AMD). 1993, c. 410, §F17 (AMD). 2003, c. 712, §5 (AMD). MRSA T. 20-A, §15622 (RP).



20-A §15610. Computation of state share of the foundation allocation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). 1989, c. 875, §E29 (AMD). 1991, c. 528, §I8 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §I8 (AMD). 1991, c. 625, §2 (AMD). 1991, c. 625, §5 (AFF). 2003, c. 688, §A20 (AMD). 2003, c. 712, §6 (AMD). MRSA T. 20-A, §15622 (RP).



20-A §15611. Computation of local and state shares for debt service (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). 1987, c. 848, §8 (AMD). 1993, c. 410, §F18 (AMD). 2003, c. 712, §7 (AMD). MRSA T. 20-A, §15622 (RP).



20-A §15612. Adjustments to the state share of the foundation allocation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). 1983, c. 859, §§K6,K7 (AMD). 1985, c. 487, §6 (AMD). 1985, c. 583, (AMD). 1985, c. 797, §60 (AMD). 1987, c. 603, (AMD). 1987, c. 827, §2 (AMD). 1987, c. 850, §§4,5 (AMD). 1987, c. 853, §§1,2 (AMD). 1987, c. 861, §§16,17 (AMD). 1989, c. 502, §§B19-21 (AMD). 1989, c. 534, §E3 (AMD). 1989, c. 554, §§1-3 (AMD). 1989, c. 596, §E2 (AMD). 1989, c. 697, §§1-3,5 (AMD). 1989, c. 702, §E10 (AMD). 1989, c. 875, §§E30-32 (AMD). 1989, c. 878, §D7 (AMD). 1989, c. 910, §2 (AMD). 1989, c. 911, §8 (AMD). 1991, c. 528, §I9 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §I9 (AMD). 1991, c. 625, §3 (AMD). 1991, c. 625, §5 (AFF). 1993, c. 410, §DDDD1 (AMD). 1995, c. 303, §1 (AMD). 1997, c. 736, §2 (AMD). 1999, c. 401, §§JJ2,3 (AMD). 2003, c. 504, §§B17-24 (AMD). 2003, c. 688, §B5 (AMD). MRSA T. 20-A, §15622 (RP).



20-A §15613. Authorization and schedules of payment of state subsidy; appeals; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). 1985, c. 789, §§4,9 (AMD). 1985, c. 797, §61 (AMD). 1987, c. 737, §§C57,C106 (AMD). 1987, c. 848, §§9,10 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 414, §25 (AMD). 1989, c. 524, §§1-3 (AMD). 1989, c. 560, (AMD). 1989, c. 700, §A73 (AMD). 1989, c. 875, §E33 (AMD). 1991, c. 71, (AMD). 1993, c. 410, §F19 (AMD). 1995, c. 427, §2 (AMD). 1997, c. 326, §5 (AMD). 1997, c. 395, §R1 (AMD). 2001, c. 127, §1 (AMD). 2001, c. 559, §D2 (AMD). 2003, c. 712, §8 (AMD). MRSA T. 20-A, §15622 (RP).



20-A §15614. Local appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). 1999, c. 710, §12 (AMD). 2003, c. 474, §§1-3 (AMD). MRSA T. 20-A, §15622 (RP).



20-A §15615. Municipal assessment paid to district (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). MRSA T. 20-A, §15622 (RP).



20-A §15616. Special school districts (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). MRSA T. 20-A, §15622 (RP).



20-A §15617. School budget; budget formats (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). 1987, c. 737, §§C58,C59, C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1991, c. 429, §6 (AMD). 1991, c. 716, §6 (AMD). 1993, c. 435, §6 (AMD). 1993, c. 435, §7 (AMD). 2003, c. 545, §5 (REV). MRSA T. 20-A, §15622 (RP).



20-A §15618. Actions on budget (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). 1991, c. 824, §A38 (AMD). MRSA T. 20-A, §15622 (RP).



20-A §15618-A. Annual report on educational budgets (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 669, (NEW). 1989, c. 615, §§1,2 (AMD). 1999, c. 710, §§13,14 (AMD). 2001, c. 471, §A25 (RP).



20-A §15619. Bonds; notes; other (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§G2,G4 (NEW). 2001, c. 471, §D19 (AMD). MRSA T. 20-A, §15622 (RP).



20-A §15620. State allocation payments for school bus purchases (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 659, (NEW). MRSA T. 20-A, §15622 (RP).



20-A §15621. Rulemaking (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 414, §26 (NEW). 1991, c. 268, §4 (AMD). 1993, c. 324, §2 (AMD). MRSA T. 20-A, §15622 (RP).



20-A §15622. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 2, §D31 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). MRSA T. 20-A, §15622 (RP).






Chapter 606-A: SCHOOL FINANCE ACT OF 1995

20-A §15651. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §Z1 (NEW). 1995, c. 368, §Z2 (AFF). MRSA T. 20-A, §15660 (RP).



20-A §15652. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §Z1 (NEW). 1995, c. 368, §Z2 (AFF). 1997, c. 643, §D3 (AMD). 1999, c. 401, §GG5 (AMD). 2003, c. 504, §A1 (AMD). MRSA T. 20-A, §15660 (RP).



20-A §15653. Per pupil guarantee; statewide features (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §Z1 (NEW). 1995, c. 368, §Z2 (AFF). 1997, c. 643, §D4 (AMD). 1997, c. 724, §2 (AMD). 1999, c. 401, §§GG6,7 (AMD). 1999, c. 731, §§D2,3 (AMD). 2001, c. 358, §§U2,3 (AMD). 2001, c. 559, §D3 (AMD). 2003, c. 20, §C3 (AMD). 2003, c. 673, §N1 (AMD). MRSA T. 20-A, §15660 (RP).



20-A §15654. School administrative unit state and local contributions to the per pupil guarantee (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §Z1 (NEW). 1995, c. 368, §Z2 (AFF). MRSA T. 20-A, §15660 (RP).



20-A §15655. Allocation for per pupil guarantee (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §Z1 (NEW). 1995, c. 368, §Z2 (AFF). MRSA T. 20-A, §15660 (RP).



20-A §15656. Pupil counts (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §Z1 (NEW). 1995, c. 368, §Z2 (AFF). 1999, c. 401, §GG8 (RPR). 2003, c. 504, §A2 (AMD). MRSA T. 20-A, §15660 (RP).



20-A §15657. Weighted relative property fiscal capacity (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §Z1 (NEW). 1995, c. 368, §Z2 (AFF). 1997, c. 643, §D5 (AMD). 1999, c. 401, §GG9 (AMD). MRSA T. 20-A, §15660 (RP).



20-A §15658. Relationship to the School Finance Act of 1985 (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §Z1 (NEW). 1995, c. 368, §Z2 (AFF). MRSA T. 20-A, §15660 (RP).



20-A §15659. Hardship cushion (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §Z1 (NEW). 1995, c. 368, §Z2 (AFF). MRSA T. 20-A, §15660 (RP).



20-A §15660. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 504, §A3 (NEW). MRSA T. 20-A, §15660 (RP).






Chapter 606-B: ESSENTIAL PROGRAMS AND SERVICES

20-A §15670. Short title

This chapter may be known and cited as "the Essential Programs and Services Funding Act." [2003, c. 504, Pt. A, §4 (NEW).]

SECTION HISTORY

2003, c. 504, §A4 (NEW).



20-A §15671. Essential programs and services

Essential programs and services are those educational resources that are identified in this chapter for all students to meet the standards in the 8 content standard subject areas of the system of learning results established in chapter 222. In order to achieve this system of learning results, school funding based on essential programs and services must be available in all schools on an equitable basis. Essential programs and services utilize resources including federal funds that are currently provided or could be adapted to implement a system of learning results, as well as additional resources that are also needed to ensure that these programs and services are available to all students. These essential programs and services must provide the basis for the system of school funding no later than 2007-08. School funding must be adequate to fully provide for all of the staffing and other material resource needs of the essential programs and services identified by the Legislature. [2001, c. 660, §1 (NEW).]

1. State and local partnership. The State and each local school administrative unit are jointly responsible for contributing to the cost of the components of essential programs and services described in this chapter. Except as otherwise provided in this subsection, for each fiscal year, the total cost of the components of essential programs and services may not exceed the prior fiscal year's costs multiplied by one plus the average personal income growth rate as defined in Title 5, section 1665, subsection 1. The Legislature, by an affirmative vote of each House, may exceed the limitations on increases in the total cost of the components of essential programs and services provided in this subsection, as long as that vote is taken upon legislation stating that it is the Legislature's intent to override the limitation for that fiscal year. The state contribution to the cost of the components of essential programs and services, exclusive of federal funds that are provided and accounted for in the cost of the components of essential programs and services, must be made in accordance with this subsection:

A. The level of the state share of funding attributable to the cost of the components of essential programs and services must be at least 50% of eligible state and local General Fund education costs statewide, no later than fiscal year 2006-07; and [2005, c. 2, Pt. D, §32 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. By fiscal year 2008-09 the state share of the total cost of funding public education from kindergarten to grade 12, as described by essential programs and services, must be 55%. Beginning in fiscal year 2005-06 and in each fiscal year until fiscal year 2008-09, the state share of essential programs and services described costs must increase toward the 55% level required in fiscal year 2008-09. [2005, c. 2, Pt. D, §32 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

Beginning in fiscal year 2005-06 and in each fiscal year thereafter, the commissioner shall use the funding level determined in accordance with this section as the basis for a recommended funding level for the state share of the cost of the components of essential programs and services.

[ 2015, c. 267, Pt. L, §10 (AMD) .]

1-A. State funding for kindergarten to grade 12 public education. Beginning in fiscal year 2016-17 and in each fiscal year thereafter until the state share percentage of the total cost of funding public education from kindergarten to grade 12 reaches 55% pursuant to subsection 7, paragraph B, the State shall increase the state share percentage of the funding for the cost of essential programs and services by at least one percentage point per year over the percentage of the previous year and the department, in allocating funds, shall make this increase in funding a priority. For those fiscal years that the funding appropriated or allocated for the cost of essential programs and services is not sufficient to increase the state share percentage of the total cost of funding public education from kindergarten to grade 12 by at least one percentage point, no new programs or initiatives may be established for kindergarten to grade 12 public education within the department that would divert funds that would otherwise be distributed as general purpose aid for local schools pursuant to subsection 5.

[ 2015, c. 267, Pt. C, §4 (AMD) .]

2. Per-pupil rate amounts. A per-pupil rate represents an amount of funds that is to be made available for each subsidizable pupil. Per-pupil rates are determined pursuant to section 15676.

A. [2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §33 (RP); 2005, c. 12, Pt. WW, §18 (AFF).]

B. [2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §33 (RP); 2005, c. 12, Pt. WW, §18 (AFF).]

C. [2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §33 (RP); 2005, c. 12, Pt. WW, §18 (AFF).]

D. [2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §33 (RP); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §33 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

3. Specialized student populations. In recognition that educational needs can be more costly for some student populations than for others, special student populations are specifically addressed in sections 15675 and 15681-A, subsection 2.

A. [2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §33 (RP); 2005, c. 12, Pt. WW, §18 (AFF).]

B. [2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §33 (RP); 2005, c. 12, Pt. WW, §18 (AFF).]

C. [2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §33 (RP); 2005, c. 12, Pt. WW, §18 (AFF).]

D. [2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §33 (RP); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §33 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

4. Educational cost components outside the per-pupil rate. A per-pupil rate is not a suitable method for allocation of all educational cost components. These components may include, but are not limited to, debt service, transportation, bus purchases, career and technical education, small school adjustments, teacher educational attainment and longevity of service and adjustments to general purpose aid. The funding methodology of these educational cost components must be established based on available research.

[ 2005, c. 2, Pt. D, §33 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF); 2005, c. 397, Pt. D, §3 (REV) .]

5. Local control of expenditures. Except for those components that are targeted funds, funds provided for the essential programs and services described in this section must be distributed as general purpose aid for local schools, and each school administrative unit shall make its own determination regarding the configuration of resources best suited for its pupils and how to allocate available funds for these resources.

[ 2001, c. 660, §1 (NEW) .]

5-A. Funds from casino slot machines or table games. Revenues received by the department from casino slot machines or casino table games pursuant to Title 8, section 1036, subsection 2-A, paragraph A or Title 8, section 1036, subsection 2-B, paragraph A must be distributed until the end of fiscal year 2014-15 as general purpose aid for local schools, and each school administrative unit shall make its own determination as to how to allocate these resources. Beginning in fiscal year 2017-18, $4,000,000 in revenues must be distributed by the department to provide start-up funds for approved public preschool programs for children 4 years of age in accordance with chapter 203, subchapter 3. Neither the Governor nor the Legislature may divert the revenues payable to the department to any other fund or for any other use. Any proposal to enact or amend a law to allow distribution of the revenues paid to the department from casino slot machines or casino table games for another purpose must be submitted to the Legislative Council and to the joint standing committee of the Legislature having jurisdiction over education matters at least 30 days prior to any vote or public hearing on the proposal.

[ 2015, c. 267, Pt. C, §5 (AMD) .]

6. Targeted funds. Funds for technology, implementation of a standards-based system and the costs of additional investments in educating children in kindergarten to grade 2 as described in section 15681 must be provided as targeted allocations. School administrative units shall submit a plan for the use of these funds and receive funding based on approval of the plan by the commissioner.

[ 2005, c. 519, Pt. LL, §1 (AMD) .]

7. Transition; annual targets. To achieve the system of school funding based on essential programs and services required by this section, the following annual targets are established.

A. The base total calculated pursuant to section 15683, subsection 2 is subject to the following annual targets.

(1) For fiscal year 2005-06, the target is 84%.

(2) For fiscal year 2006-07, the target is 90%.

(3) For fiscal year 2007-08, the target is 95%.

(4) For fiscal year 2008-09, the target is 97%.

(5) For fiscal year 2009-10, the target is 97%.

(6) For fiscal year 2010-11, the target is 97%.

(7) For fiscal year 2011-12, the target is 97%.

(8) For fiscal year 2012-13, the target is 97%.

(9) For fiscal year 2013-14 and succeeding years, the target is 97%. [2013, c. 368, Pt. C, §6 (AMD).]

B. The annual targets for the state share percentage of the statewide adjusted total cost of the components of essential programs and services are as follows.

(1) For fiscal year 2005-06, the target is 52.6%.

(2) For fiscal year 2006-07, the target is 53.86%.

(3) For fiscal year 2007-08, the target is 53.51%.

(4) For fiscal year 2008-09, the target is 52.52%.

(5) For fiscal year 2009-10, the target is 48.93%.

(6) For fiscal year 2010-11, the target is 45.84%.

(7) For fiscal year 2011-12, the target is 46.02%.

(8) For fiscal year 2012-13, the target is 45.87%.

(9) For fiscal year 2013-14, the target is 47.29%.

(10) For fiscal year 2014-15, the target is 46.80%.

(11) For fiscal year 2015-16, the target is 47.54%. [2015, c. 267, Pt. C, §6 (AMD).]

C. Beginning in fiscal year 2011-12, the annual targets for the state share percentage of the total cost of funding public education from kindergarten to grade 12 including the cost of the components of essential programs and services plus the state contributions to teacher retirement, retired teachers' health insurance and retired teachers' life insurance are as follows.

(1) For fiscal year 2011-12, the target is 49.47%.

(2) For fiscal year 2012-13, the target is 49.35%.

(3) For fiscal year 2013-14, the target is 50.44%.

(4) For fiscal year 2014-15, the target is 50.13%.

(5) For fiscal year 2015-16, the target is 50.08%.

(6) For fiscal year 2016-17 and succeeding years, the target is 55%. [2015, c. 267, Pt. C, §7 (AMD).]

[ 2015, c. 267, Pt. C, §§6, 7 (AMD) .]

SECTION HISTORY

2001, c. 660, §1 (NEW). 2003, c. 504, §A5 (AMD). 2003, c. 712, §§9,10 (AMD). 2005, c. 2, §§D32-34 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §UU1 (AMD). 2005, c. 12, §§UU12,13,WW 18 (AFF). 2005, c. 397, §D3 (REV). 2005, c. 519, §LL1 (AMD). 2007, c. 240, Pt. C, §2 (AMD). 2007, c. 539, Pt. C, §§3, 4 (AMD). 2009, c. 1, Pt. C, §1 (AMD). 2009, c. 213, Pt. C, §§3, 4 (AMD). 2009, c. 571, Pt. E, §§17, 18 (AMD). 2011, c. 1, Pt. C, §1 (AMD). 2011, c. 380, Pt. C, §§1-3 (AMD). 2011, c. 477, Pt. C, §§1, 2 (AMD). 2011, c. 655, Pt. C, §§2-4 (AMD). 2013, c. 1, Pt. C, §§1, 2 (AMD). 2013, c. 368, Pt. C, §§4-8 (AMD). 2013, c. 581, §6 (AMD). 2013, c. 595, Pt. C, §§1, 2 (AMD). 2015, c. 267, Pt. C, §§4-7 (AMD). 2015, c. 267, Pt. L, §10 (AMD).



20-A §15671-A. Property tax contribution to public education

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Funding public education from kindergarten to grade 12" means providing the cost of funding the essential programs and services described in this chapter, including the total allocations for other subsidizable costs, debt service costs and adjustments. [2005, c. 2, Pt. D, §35 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. "Local cost share expectation" means the maximum amount of money for funding public education from kindergarten to grade 12 that may be derived from property tax for the required local contribution established in section 15688, subsection 3-A. [2005, c. 2, Pt. D, §35 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. "Statewide total local share" means the local share, calculated on a statewide basis, of the statewide total cost of the components of essential programs and services as adjusted pursuant to section 15671, subsection 7 to reflect the application of the transition targets to the base total component. [2005, c. 2, Pt. D, §35 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

D. "Statewide valuation" means the certified total state valuation for the year prior to the most recently certified total state valuation for all municipalities statewide. [2005, c. 2, Pt. D, §35 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §35 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2. Local cost share expectation. This subsection establishes full-value education mill rates that limit a municipality's required local contribution pursuant to section 15688, subsection 3-A. The full-value mill rates represent rates that, if applied to the statewide valuation, would produce the statewide total local share. Notwithstanding any other provision of law, with respect to the assessment of any property taxes for property tax years beginning on or after April 1, 2005, a municipality's required local contribution determined pursuant to section 15688, subsection 3-A establishes the local cost share expectation for that municipality.

A. The commissioner shall annually by February 1st notify each school administrative unit of its local cost share expectation. Each superintendent shall report to the municipal officers whenever a school administrative unit is notified of the local cost share expectation or a change made in the local cost share expectation resulting from an adjustment. [2005, c. 2, Pt. D, §35 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. For property tax years beginning on or after April 1, 2005, the commissioner shall calculate the full-value education mill rate that is required to raise the statewide total local share. The full-value education mill rate is calculated for each fiscal year by dividing the applicable statewide total local share by the applicable statewide valuation. The full-value education mill rate must decline over the period from fiscal year 2005-06 to fiscal year 2008-09 and may not exceed 9.0 mills in fiscal year 2005-06 and may not exceed 8.0 mills in fiscal year 2008-09. The full-value education mill rate must be applied according to section 15688, subsection 3-A, paragraph A to determine a municipality's local cost share expectation. Full-value education mill rates must be derived according to the following schedule.

(1) For the 2005 property tax year, the full-value education mill rate is the amount necessary to result in a 47.4% statewide total local share in fiscal year 2005-06.

(2) For the 2006 property tax year, the full-value education mill rate is the amount necessary to result in a 46.14% statewide total local share in fiscal year 2006-07.

(3) For the 2007 property tax year, the full-value education mill rate is the amount necessary to result in a 46.49% statewide total local share in fiscal year 2007-08.

(4) For the 2008 property tax year, the full-value education mill rate is the amount necessary to result in a 47.48% statewide total local share in fiscal year 2008-09.

(4-A) For the 2009 property tax year, the full-value education mill rate is the amount necessary to result in a 51.07% statewide total local share in fiscal year 2009-10.

(4-B) For the 2010 property tax year, the full-value education mill rate is the amount necessary to result in a 54.16% statewide total local share in fiscal year 2010-11.

(4-C) For the 2011 property tax year, the full-value education mill rate is the amount necessary to result in a 53.98% statewide total local share in fiscal year 2011-12.

(5) For the 2012 property tax year, the full-value education mill rate is the amount necessary to result in a 54.13% statewide total local share in fiscal year 2012-13.

(6) For the 2013 property tax year, the full-value education mill rate is the amount necessary to result in a 52.71% statewide total local share in fiscal year 2013-14.

(7) For the 2014 property tax year, the full-value education mill rate is the amount necessary to result in a 53.20% statewide total local share in fiscal year 2014-15.

(8) For the 2015 property tax year, the full-value education mill rate is the amount necessary to result in a 52.46% statewide total local share in fiscal year 2015-16.

(9) For the 2016 property tax year and subsequent tax years, the full-value education mill rate is the amount necessary to result in a 45% statewide total local share in fiscal year 2016-17 and after. [2015, c. 267, Pt. C, §8 (AMD).]

[ 2015, c. 267, Pt. C, §8 (AMD) .]

3. Exceeding maximum local cost share expectations; separate article. Beginning with the 2005-2006 school budget, the legislative body of a school administrative unit may adopt an additional local appropriation that exceeds the local cost share expectation established by section 15688, subsection 3-A, paragraph A only if that action is approved in a separate article by a vote of the school administrative unit's legislative body through the same process that the school budget is approved in that school administrative unit and in accordance with section 15690. If that additional appropriation causes the school administrative unit to exceed the maximum state and local spending target described in subsection 4, the requirements of subsection 5 apply.

[ 2005, c. 2, Pt. D, §35 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

4. Maximum state and local spending target. The maximum state and local spending target for a school administrative unit is the sum of the following costs calculated by the commissioner for the unit:

A. The base total calculated pursuant to section 15683, subsection 1 without the adjustment for transition targets under section 15671, subsection 7, paragraph A; [2005, c. 2, Pt. D, §35 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. Other subsidizable costs described in section 15681-A; and [2005, c. 2, Pt. D, §35 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. The debt service allocation pursuant to section 15683-A. [2005, c. 2, Pt. D, §35 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

The commissioner shall annually notify each school administrative unit of its maximum state and local spending target.

[ 2005, c. 2, Pt. D, §35 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

5. Exceeding maximum state and local spending target. If the sum of a school administrative unit's required local contribution determined pursuant to section 15688, subsection 3-A plus the state contribution as calculated pursuant to section 15688, subsection 3-A, paragraph D, plus any state funds resulting from a transition adjustment pursuant to section 15686, plus any additional local amount proposed to be raised pursuant to section 15690, subsection 3 exceeds the school administrative unit's maximum state and local spending target established pursuant to subsection 4, the following provisions govern approval of that additional amount.

A. The article approving the additional amount must conform to the requirements of section 15690, subsection 3, paragraph B. Notwithstanding section 1304, subsection 6; section 1701, subsection 7; Title 30-A, section 2528, subsection 5, or any other provision of law, municipal charter provision or ordinance, voter approval of the article, whether in town meeting, district meeting or other voting process established by law, municipal charter or ordinance, including, but not limited to, any vote on the article initiated by voter petition, must be by referendum or written ballot. [2005, c. 2, Pt. D, §35 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. In a municipality where the responsibility for final adoption of the school budget is vested by the municipal charter in a council, this paragraph applies, except that the petition and referendum provisions apply only if the municipal charter does not otherwise provide for or prohibit a petition and referendum process with respect to the matters described in this paragraph.

(1) A majority of the entire membership of the school board or committee must approve the additional amount in a regular budget meeting.

(2) An article approving the additional amount must conform to the requirements of section 15690, subsection 3, paragraph B and be approved by a majority of the entire membership of the council in a vote taken in accordance with section 15690, subsection 5 or, if the council votes not to approve the article, by a majority of voters voting in a referendum called pursuant to subparagraph (4).

(3) If an article is approved by the council pursuant to subparagraph (2), the voters may petition for a referendum vote on the same article in accordance with subparagraph (4). If a petition is filed in accordance with subparagraph (4), the vote of the council is suspended pending the outcome of the referendum vote. Upon approval of the article by a majority of the voters voting in that referendum, the article takes effect. If the article is not approved by a majority of the voters voting in that referendum, the article does not take effect. Subsequent to the vote, the school committee or board may again propose an additional amount, subject to the requirements of this section.

(4) If a written petition, signed by at least 10% of the number of voters voting in the last gubernatorial election in the municipality, requesting a vote on the additional amount is submitted to the municipal officers within 30 days of the council's vote pursuant to subparagraph (2), the article voted on by the council must be submitted to the legal voters in the next regular election or a special election called for the purpose. The election must be held within 45 days of the submission of the petition. The election must be called, advertised and conducted according to the law relating to municipal elections, except that the registrar of voters is not required to prepare or the clerk to post a new list of voters and absentee ballots must be prepared and made available at least 14 days prior to the date of the referendum. For the purpose of registration of voters, the registrar of voters must be in session the secular day preceding the election. The voters shall indicate by a cross or check mark placed against the word "Yes" or "No" their opinion on the article. The results must be declared by the municipal officers and entered upon the municipal records. [2005, c. 12, Pt. WW, §3 (AMD); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 519, Pt. AAAA, §2 (AMD) .]

SECTION HISTORY

2003, c. 712, §11 (NEW). 2005, c. 2, §D35 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW3 (AMD). 2005, c. 12, §WW18 (AFF). 2005, c. 519, §AAAA2 (AMD). 2007, c. 240, Pt. XXXX, §24 (AMD). 2007, c. 539, Pt. C, §5 (AMD). 2007, c. 668, §34 (AMD). 2009, c. 213, Pt. C, §5 (AMD). 2009, c. 571, Pt. E, §19 (AMD). 2011, c. 1, Pt. C, §2 (AMD). 2011, c. 380, Pt. C, §4 (AMD). 2011, c. 477, Pt. C, §3 (AMD). 2011, c. 655, Pt. C, §5 (AMD). 2013, c. 1, Pt. C, §3 (AMD). 2013, c. 368, Pt. C, §9 (AMD). 2013, c. 595, Pt. C, §3 (AMD). 2015, c. 267, Pt. C, §8 (AMD).



20-A §15672. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 504, Pt. A, §6 (NEW).]

1. Allocation year. "Allocation year" means the year that subsidy is distributed to school administrative units.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

1-A. Adjusted total cost of components of essential programs and services. "Adjusted total cost of the components of essential programs and services" means the total cost of the components of essential programs and services adjusted to reflect the application of the transition targets to the base total component as specified in section 15671, subsection 7, paragraph A.

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

1-B. Base year. "Base year" means the 2nd year prior to the allocation year.

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

1-C. Bus purchase costs. "Bus purchase costs" includes expenditures for bus purchase payments approved by the commissioner and made during the year prior to the allocation year. For bus purchases approved in fiscal year 2004-05 only, 50% of first year approved payments must be allocated in fiscal year 2006-07 and 50% of first year approved payments must be allocated in fiscal year 2007-08.

[ 2005, c. 519, Pt. J, §1 (AMD) .]

1-D. Career and technical education costs. "Career and technical education costs" for subsidy purposes means all costs incurred by the career and technical education regions, centers or satellites in providing approved secondary school career and technical education programs, excluding transportation, capital costs and debt service.

[ 2011, c. 679, §27 (NEW) .]

2. Clerical staff. "Clerical staff" means full-time equivalent public school secretaries, as documented in the department's database.

[ 2005, c. 2, Pt. D, §36 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2-A. Debt service costs. "Debt service costs," for subsidy purposes, includes:

A. Principal and interest costs for approved major capital projects in the allocation year, excluding payments made with funds from state and local government accounts established under the federal Internal Revenue Code and regulations for disposition of excess, unneeded proceeds of bonds issued for a school project and excluding any principal and interest costs attributable to a school closed for lack of need pursuant to chapter 202; [2013, c. 167, Pt. B, §1 (AMD).]

B. Lease costs for school buildings when the leases, including leases under which the school administrative unit may apply the lease payments to the purchase of portable, temporary classroom space, have been approved by the commissioner for the year prior to the allocation year. Lease costs include costs for leasing:

(1) Administrative space. A school administrative unit engaged in a state-approved lease-purchase agreement for administrative space is eligible for state support until July 1, 2008;

(2) Temporary and interim instructional space. Temporary space is instructional space consisting of one or more mobile or modular buildings that are portable, that are constructed on- or off-site and that can be disassembled and moved economically to a new location. Interim instructional space is fixed instructional space that a school administrative unit rents for a defined period of time and then vacates at the end of the lease.

(a) A school administrative unit with state-approved need for instructional space may lease temporary or interim space, with state support, for a maximum of 5 years. A school administrative unit may appeal to the commissioner if this limitation presents an undue burden. When making a determination on a school administrative unit's request for relief based on undue burden, the commissioner may consider, but is not limited to considering, the following:

(i) Fiscal capacity;

(ii) Enrollment demographics; and

(iii) Unforeseen circumstances not within the control of the appealing school administrative unit.

An extension granted by the commissioner beyond the 5-year maximum for state support is limited to a period of one year. Any additional request for extensions must be submitted and reviewed on an annual basis. The commissioner's decision is final.

(b) A school administrative unit with state-approved need for instructional space may engage in a lease-purchase agreement for temporary or interim instructional space with state support for a maximum of 5 years; and

(3) Permanent small instructional space that replaces existing approved leased temporary or interim instructional space. Permanent small instructional space consists of new buildings or additions to existing buildings that are secured to a permanent foundation. Once an existing leased temporary or interim instructional space has been replaced by a permanent small instructional space through an approved financing agreement, that space is eligible for state support for a maximum of 10 years.

The department shall adopt rules necessary to implement this paragraph. Rules adopted by the department to implement this paragraph are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A; and [2007, c. 111, §3 (AMD).]

C. The portion of the tuition costs applicable to the insured value factor for the base year computed under section 5806 . [2007, c. 111, §4 (AMD).]

D. [2007, c. 111, §5 (RP).]

[ 2013, c. 167, Pt. B, §1 (AMD) .]

2-B. Debt service adjustment mill rate. "Debt service adjustment mill rate" is the mill rate derived by dividing 45% of the debt service costs by the property fiscal capacity for all school administrative units.

[ 2005, c. 519, Pt. AAAA, §3 (NEW) .]

3. Economically disadvantaged students. "Economically disadvantaged students" means students who are included in the department's count of students who are eligible for free or reduced-price meals or free milk or both.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

4. Education technician. "Education technician" means a full-time equivalent public teacher aide or education technician I, associate teacher or education technician II or assistant teacher or education technician III but not a special education technician I, II or III, as documented in the department's database.

[ 2005, c. 2, Pt. D, §36 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

5. Elementary free or reduced-price meals percentage. "Elementary free or reduced-price meals percentage" means the percentage, as determined by the commissioner, that reflects either:

A. The actual percentage of elementary students in a school administrative unit who are eligible to receive free or reduced-price meals or free milk or both; or [2003, c. 504, Pt. A, §6 (NEW).]

B. The commissioner's estimated percentage of elementary students in a school administrative unit who are eligible to receive free or reduced-price meals or free milk or both. [2003, c. 504, Pt. A, §6 (NEW).]

[ 2003, c. 504, Pt. A, §6 (NEW) .]

6. Elementary grades. "Elementary grades" means public preschool programs to grade 8.

[ 2007, c. 141, §13 (AMD) .]

7. Elementary school level. "Elementary school level" means the grades from public preschool programs to grade 5.

[ 2007, c. 141, §14 (AMD) .]

7-A. EPS per-pupil rate. "EPS per-pupil rate" means the rate calculated under section 15676 or 15676-A, as applicable.

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

8. Essential programs and services. "Essential programs and services" means those educational resources that are identified in this chapter that enable all students to meet the standards in the 8 content standard subject areas of the system of learning results established in chapter 222.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

9. Essential programs and services transition percentage. "Essential programs and services transition percentage" means the percentage of the base total calculated pursuant to section 15671, subsection 7, paragraph A.

[ 2005, c. 2, Pt. D, §36 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

9-A. Gifted and talented costs. "Gifted and talented costs" means the cost of programs for gifted and talented students that have been approved by the commissioner.

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

10. Grade 9 to 12 portion. "Grade 9 to 12 portion" means those pupils in the secondary grades or high school level.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

11. Guidance staff. "Guidance staff" means full-time equivalent public guidance counselors, directors of guidance or school social workers, as documented in the department's database.

[ 2005, c. 2, Pt. D, §36 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

12. Health staff. "Health staff" means full-time equivalent public school nurses, as documented in the department's database.

[ 2005, c. 2, Pt. D, §36 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

13. High school level. "High school level" means grade 9 to grade 12.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

13-A. Institutional resident. "Institutional resident" means a person between 5 years of age and 20 years of age who is attending a public school of the school administrative unit and who is committed or otherwise legally admitted to and residing at a state-operated institution. "Institutional resident" does not include students attending private facilities, regardless of the means of placement.

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

14. Income weight.

[ 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §36 (RP); 2005, c. 12, Pt. WW, §18 (AFF) .]

15. Kindergarten to grade 8 portion. "Kindergarten to grade 8 portion" means those pupils in the elementary grades or a combination of the elementary school level and middle school level.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

16. Kindergarten to grade 2 student. "Kindergarten to grade 2 student" means a student in any grade from prekindergarten to grade 2 who is at least 4 years old on October 15th of the school year.

[ 2005, c. 2, Pt. D, §36 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

17. Librarian. "Librarian" means a full-time equivalent public librarian or media specialist, as documented in the department's database.

[ 2005, c. 2, Pt. D, §36 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

18. Limited English proficiency student. "Limited English proficiency student" means a student who was not born in the United States or whose native language is a language other than English and who satisfies the definition of a limited English proficient student under the federal No Child Left Behind Act of 2001, 20 United States Code, Chapter 70.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

18-A. Major capital costs. "Major capital costs" means costs relating to school construction projects, as defined in section 15901.

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

19. Media assistant. "Media assistant" means a full-time equivalent public librarian aide or library technician I, librarian assistant or library technician II or librarian associate or library technician III, as documented in the department's database.

[ 2005, c. 2, Pt. D, §36 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

20. Middle school level. "Middle school level" means grade 6 to grade 8.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

20-A. Minor capital costs. "Minor capital costs" means costs relating to plant maintenance, minor remodeling, site development or the purchase of land not in conjunction with a construction project.

A. "Minor capital costs" does not include construction of new buildings or the purchase of land in conjunction with a school construction project. [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. Expenditures to repay funds borrowed for minor capital expenditures must be considered minor capital costs in the year in which these funds are repaid. [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. Purchase of land made in accordance with this subsection must be approved:

(1) By the legislative body of the school administrative unit; and

(2) By the commissioner, under rules adopted for this purpose. [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

21. Municipality. "Municipality" means a city, town or organized plantation.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

21-A. Other subsidizable costs. "Other subsidizable costs" means those costs identified in section 15681-A. These costs are part of the total operating allocation under section 15683.

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

21-B. Portable, temporary classroom space. "Portable, temporary classroom space" means one or more mobile or modular buildings that are at least partially constructed off site and that are designed to be moved to other sites with a minimum of disassembly and reassembly.

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

22. Per-pupil guarantee.

[ 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §36 (RP); 2005, c. 12, Pt. WW, §18 (AFF) .]

22-A. Predicted per-pupil transportation costs. "Predicted per-pupil transportation costs" means the greater of:

A. A pupil density model based on the net cost per resident pupil for each school administrative unit that is predicted by pupil density per mile of Class 1 to Class 5 roads in the school administrative unit and approved adjustments; and [2005, c. 519, Pt. AAAA, §4 (NEW).]

B. The average of the pupil density model under paragraph A and an odometer miles model based on the gross cost per pupil conveyed for each school administrative unit that is predicted by the odometer miles traveled per pupil conveyed by the school administrative unit. [2005, c. 519, Pt. AAAA, §4 (NEW).]

Approved adjustments include a per-mile rate equal to the state average gross transportation operating costs per mile driven for transportation associated with out-of-district special education programs, up to 2 round trips per day to each facility for transportation associated with career and technical education programs, and adjustments for expenditures for ferry services within a school administrative unit, transportation of homeless children in accordance with section 5205 and transportation costs of island school administrative units.

[ 2005, c. 519, Pt. AAAA, §4 (RPR) .]

23. Property fiscal capacity. "Property fiscal capacity" means:

A. Prior to fiscal year 2014-15, the certified state valuation for the year prior to the most recently certified state valuation; [2013, c. 203, §1 (NEW).]

B. For fiscal year 2014-15, the average of the certified state valuations for the 2 most recent years prior to the most recently certified state valuation; and [2013, c. 203, §1 (NEW).]

C. For fiscal year 2015-16 and each subsequent fiscal year, the average of the certified state valuations for the 3 most recent years prior to the most recently certified state valuation. [2013, c. 203, §1 (NEW).]

[ 2013, c. 203, §1 (RPR) .]

24. Property weight.

[ 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §36 (RP); 2005, c. 12, Pt. WW, §18 (AFF) .]

25. School administrative staff. "School administrative staff" means full-time equivalent public school principals and assistant principals, as documented in the department's database.

[ 2005, c. 2, Pt. D, §36 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

25-A. School administrative unit. "School administrative unit" means a school administrative unit as defined by section 1, subsection 26, paragraphs A to G.

[ 2011, c. 655, Pt. C, §6 (AMD) .]

26. School administrative unit's local contribution to EPS per-pupil rate. "School administrative unit's local contribution to the EPS per-pupil rate" means the funds that a school administrative unit provides for each subsidizable pupil who resides in that unit.

[ 2005, c. 2, Pt. D, §36 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

27. School administrative unit's state contribution to EPS per-pupil rate. "School administrative unit's state contribution to the EPS per-pupil rate" means the funds that the State provides to a school administrative unit for each subsidizable pupil who resides in that unit.

[ 2005, c. 2, Pt. D, §36 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

28. School level. "School level" means elementary level, middle school level and high school level.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

29. School level teaching staff. "School level teaching staff" means full-time equivalent public classroom teachers, itinerant classroom teachers and special teachers of reading or literacy specialists excluding special education teachers and career and technical education teachers, as documented in the department's database.

[ 2005, c. 2, Pt. D, §36 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF); 2005, c. 397, Pt. D, §3 (REV) .]

30. Secondary grades. "Secondary grades" means grade 9 to grade 12.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

30-A. Special education costs. "Special education costs" for subsidy purposes includes:

A. The salary and benefit costs of certified professionals, assistants and aides or costs of persons contracted to perform a special education service; [2005, c. 12, Pt. WW, §4 (AMD); 2005, c. 12, Pt. WW, §18 (AFF).]

B. The costs of tuition and board to other schools for programs that have been approved by the commissioner and not paid directly by the State. Medical costs are not allowable as part of a tuition charge; [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. The following preschool handicapped services:

(1) The salary and benefit costs of certified professionals, assistants and aides or persons contracted to perform preschool handicapped services that have been approved by the commissioner; and

(2) The cost of tuition to other schools for programs that have been approved by the commissioner; and [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

D. Special education costs that are the costs of educational services provided to students who are temporarily unable to participate in regular school programs. Students who may be included are pregnant students, hospitalized students or those confined to their homes for illness or injury, students involved in substance abuse programs within hospital settings or in residential rehabilitation facilities licensed by the Department of Health and Human Services, Office of Alcoholism and Drug Abuse Prevention for less than 6 weeks duration or students suffering from other temporary conditions that prohibit their attendance at school. Students served under this paragraph may not be counted as children with disabilities for federal reporting purposes. [2005, c. 662, Pt. A, §41 (AMD).]

[ 2005, c. 662, Pt. A, §41 (AMD) .]

30-B. State-operated institution. "State-operated institution" means any residential facility or institution that is operated by the Department of Health and Human Services or a school operated by the Department of Education.

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

31. State share percentage. "State share percentage" means the percentage of the state contribution determined under section 15688, subsection 3-A, paragraph D divided by the total cost determined in section 15688, subsection 1.

A. [2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §36 (RP); 2005, c. 12, Pt. WW, §18 (AFF).]

B. [2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §36 (RP); 2005, c. 12, Pt. WW, §18 (AFF).]

C. [2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §36 (RP); 2005, c. 12, Pt. WW, §18 (AFF).]

D. [2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §36 (RP); 2005, c. 12, Pt. WW, §18 (AFF).]

[ RR 2005, c. 1, §3 (COR) .]

31-A. State subsidy. "State subsidy" means the total of the state contribution determined under section 15688, subsection 3-A, paragraph B and any applicable adjustment under section 15689.

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

31-B. Subsidizable costs. "Subsidizable costs" includes the costs described in paragraphs A to C and used to calculate the total allocation amount:

A. The total operating allocation under section 15683; [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. Debt service cost; and [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. Adjustments and miscellaneous costs under sections 15689 and 15689-A including special education tuition and board, excluding medical costs. For purposes of this paragraph, "special education tuition and board" means:

(1) Tuition and board for pupils placed directly by the State in accordance with rules adopted or amended by the commissioner; and

(2) Special education tuition and other tuition for institutional residents of state-operated institutions attending programs in school administrative units or private schools in accordance with rules adopted or amended by the commissioner. [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

32. Subsidizable pupils. "Subsidizable pupils" means all school level pupils who reside in a school administrative unit and who are educated at public expense at a public school or at a private school approved for tuition purposes.

[ 2005, c. 2, Pt. D, §36 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

32-A. Total allocation. "Total allocation" means the total of the operating allocation as described in section 15683 and the debt service allocation as described in section 15683-A.

Nonsubsidizable costs are not considered in the calculation of the total allocation. "Nonsubsidizable costs" includes the following:

A. Community service costs; [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. Major capital costs; [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. Expenditures from all federal revenue sources, except for amounts received under United States Public Law 81-874; [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

D. Transportation costs not associated with transporting students from home to school and back home each day; and [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

E. Costs payable to the Maine Public Employees Retirement System under Title 5, section 17154, subsections 10 and 11. [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF); 2007, c. 58, §3 (REV).]

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF); 2007, c. 58, §3 (REV) .]

32-B. Total cost of components of essential programs and services. "Total cost of the components of essential programs and services" means the total of the following components:

A. The base total determined pursuant to section 15683, subsection 1; [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. Other subsidizable costs identified in section 15681-A; [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. Debt service costs; [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

D. Adjustments determined pursuant to section 15689; and [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

E. Miscellaneous costs appropriated pursuant to section 15689-A. [2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

32-C. Transportation operating costs. "Transportation operating costs" means all costs incurred in the transportation of pupils in kindergarten to grade 12, including lease costs for bus garage and maintenance facilities and lease-purchase costs that the school administrative unit may apply to the purchase of bus garage and maintenance facilities, when the leases and lease-purchase agreements have been approved by the commissioner, but excluding the costs of bus purchases and excluding all costs not associated with transporting students from home to school and back home each day. The amount includable for determining the subsidy for a school administrative unit for lease-purchase of bus garage and maintenance facilities may not exceed the amount for the lease of a comparable facility.

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

32-D. Vocational education costs.

[ 2011, c. 679, §28 (RP) .]

32-E. Year. "Year" means a fiscal year starting July 1st and ending June 30th of the succeeding year.

[ 2005, c. 2, Pt. D, §36 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

33. Year of funding. "Year of funding" means the fiscal year during which state subsidies are disbursed to school administrative units, except as specified in section 15005, subsection 1.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

SECTION HISTORY

2003, c. 504, §A6 (NEW). 2003, c. 712, §12 (AMD). RR 2005, c. 1, §3 (COR). 2005, c. 2, §D36 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW4 (AMD). 2005, c. 12, §WW18 (AFF). 2005, c. 397, §D3 (REV). 2005, c. 519, §§J1,AAAA3,4 (AMD). 2005, c. 662, §A41 (AMD). 2007, c. 58, §3 (REV). 2007, c. 111, §§3-5 (AMD). 2007, c. 141, §§13, 14 (AMD). 2007, c. 668, §35 (AMD). 2011, c. 655, Pt. C, §6 (AMD). 2011, c. 679, §§27, 28 (AMD). 2013, c. 167, Pt. B, §1 (AMD). 2013, c. 203, §1 (AMD).



20-A §15673. Relationship to School Finance Act of 1985 (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 504, §A6 (NEW). 2003, c. 712, §13 (RPR). 2005, c. 2, §§D72,74 (AFF). 2005, c. 2, §D37 (RP). 2005, c. 12, §WW18 (AFF).



20-A §15674. Pupil counts

1. Pupil counts used for determination of operating costs. In addition to the additional weighted counts authorized under section 15675 and except as provided in subsection 2, the pupil count used for operating costs in this Act is the sum of:

A. The average number of secondary school-age persons enrolled in an adult education course counted during the most recent calendar year counted pursuant to section 8605, subsection 2; [2003, c. 504, Pt. A, §6 (NEW).]

B. The average number of students in equivalent instruction programs during the most recent calendar year, as reported pursuant to section 5021, subsection 8; and [2003, c. 504, Pt. A, §6 (NEW).]

C. The greater of:

(1) The average of the 2 pupil counts for April 1st and October 1st of the most recent calendar year prior to the year of funding, reported in accordance with section 6004, including the counts of students enrolled in an alternative education program made in accordance with section 5104-A; and

(2) The average of the 6 pupil counts for April 1st and October 1st of the 3 most recent calendar years prior to the year of funding, reported in accordance with section 6004, including the counts of students enrolled in an alternative education program and counted in accordance with section 5104-A. [2007, c. 667, §15 (AMD).]

[ 2007, c. 667, §15 (AMD) .]

2. Exception. Notwithstanding subsection 1, paragraph C, the pupil count identified in subsection 1, paragraph C, subparagraph (1) must be used for:

A. Elementary school level and middle school level students for school administrative units that send all their elementary school level and middle school level students as tuition students to schools elsewhere in the State; [2003, c. 504, Pt. A, §6 (NEW).]

B. High school level students for school administrative units that send all their high school level students as tuition students to schools elsewhere in the State; and [2003, c. 504, Pt. A, §6 (NEW).]

C. School level students for school administrative units that send all their school level students to schools elsewhere in the State. [2003, c. 504, Pt. A, §6 (NEW).]

[ 2003, c. 504, Pt. A, §6 (NEW) .]

3. Pupil count for public preschool programs. Beginning with funding for the 2015-2016 school year, the pupil count for students 4 years of age and students 5 years of age attending public preschool programs must be based on the most recent October 1st count prior to the year of funding.

[ 2013, c. 581, §7 (NEW) .]

SECTION HISTORY

2003, c. 504, §A6 (NEW). 2007, c. 667, §15 (AMD). 2013, c. 581, §7 (AMD).



20-A §15675. Specialized student populations; additional weights

For the purpose of calculating the total operating allocation under this chapter pursuant to section 15683, the following additional weights must be added to the per-pupil count calculated under section 15674, subsection 1, paragraph C, subparagraph (1). [2003, c. 504, Pt. A, §6 (NEW).]

1. Limited English proficiency students. The additional weights for school administrative units with limited English proficiency students are as follows:

A. For a school administrative unit with 15 or fewer limited English proficiency students, the unit receives an additional weight of .70 per student; [2007, c. 539, Pt. C, §6 (AMD).]

B. For a school administrative unit with more than 15 and fewer than 251 limited English proficiency students, the unit receives an additional weight of .50 per student; [2007, c. 539, Pt. C, §7 (AMD).]

C. For a school administrative unit with 251 or more limited English proficiency students, the unit receives an additional weight of .525 per student; and [2007, c. 539, Pt. C, §8 (AMD).]

Eligibility for state funds under this subsection is limited to school administrative units that are providing services to limited English proficiency students through programs approved by the department.

[ 2007, c. 539, Pt. C, §§6-8 (AMD) .]

2. Economically disadvantaged students. For each economically disadvantaged student, a school administrative unit receives an additional weight of .15. The number of economically disadvantaged students for each unit is determined by multiplying the number of resident pupils in the most recent calendar year by the most recent available elementary free or reduced-price meals percentage. The elementary free or reduced-price meals percentage may be applied to determine the number of economically disadvantaged students in the unit's secondary grades.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

3. Public preschool program to grade 2 students. If a school administrative unit is eligible to receive targeted funds for its public preschool to grade 2 program under section 15681, then for each public preschool program to grade 2 student the unit receives an additional weight of .10.

A. For purposes of the additional weight under this subsection, the count of public preschool program to grade 2 students is calculated based on the number of resident pupils in the most recent calendar year. Beginning with funding for the 2015-2016 school year, the pupil count for students 4 years of age and students 5 years of age attending public preschool programs must be based on the most recent October 1st count prior to the allocation year. [2013, c. 581, §8 (AMD).]

B. Only school administrative units with public preschool to grade 2 programs approved by the department are eligible for funds pursuant to this subsection or other comparable index. [2007, c. 141, §15 (AMD).]

C. Funds provided pursuant to this subsection may be expended only on behalf of public preschool program to grade 2 students. [2007, c. 141, §15 (AMD).]

[ 2013, c. 581, §8 (AMD) .]

SECTION HISTORY

2003, c. 504, §A6 (NEW). 2005, c. 2, §D38 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §UU2 (AMD). 2005, c. 12, §§UU12,13,WW 18 (AFF). 2005, c. 519, §AAAA5 (AMD). 2007, c. 141, §15 (AMD). 2007, c. 539, Pt. C, §§6-8 (AMD). 2013, c. 581, §8 (AMD).



20-A §15676. EPS per-pupil rate

For each school administrative unit, the commissioner shall calculate the unit's EPS per-pupil rate for each year as the sum of: [2005, c. 2, Pt. D, §39 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

1. Teaching staff costs. The salary and benefit costs for school level teaching staff that are necessary to carry out this Act, calculated in accordance with section 15678, adjusted by the regional adjustment under section 15682 and reduced by the amount of funds received by the school administrative unit during the most recent fiscal year under Title I of the federal Elementary and Secondary Education Act of 1965, 20 United States Code, Section 6301 et seq.;

[ RR 2011, c. 2, §19 (COR) .]

2. Other staff costs. The salary and benefit costs for school-level staff who are not teachers, but including substitute teachers, that are necessary to carry out this Act, calculated in accordance with section 15679, adjusted by the regional adjustment under section 15682 and reduced by the amount of funds received by the school administrative unit during the most recent fiscal year under Title I of the federal Elementary and Secondary Education Act of 1965, 20 United States Code, Section 6301 et seq.; and

[ RR 2011, c. 2, §19 (COR) .]

3. Additional costs. The per-pupil amounts not related to staffing, calculated in accordance with section 15680.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

The EPS per-pupil rate is calculated on the basis of which schools students attend. For school administrative units that do not operate their own schools, the EPS per-pupil rate is calculated under section 15676-A. [2005, c. 2, Pt. D, §39 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

SECTION HISTORY

2003, c. 504, §A6 (NEW). 2005, c. 2, §D39 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). RR 2011, c. 2, §19 (COR).



20-A §15676-A. EPS per-pupil rate for units that do not operate schools

1. Definitions. For purposes of this section, the following terms have the following meanings.

A. "Receiving unit" means the school administrative unit to which students are sent by the sending unit. [2005, c. 2, Pt. D, §40 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. "Receiving unit cost" means the amount arrived at by multiplying the receiving unit's EPS rate by the number of students sent to that unit by the sending unit. [2005, c. 2, Pt. D, §40 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. "Sending unit" means the school administrative unit sending students to other school administrative units. [2005, c. 2, Pt. D, §40 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §40 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2. Calculation of EPS per-pupil rate. For school administrative units that do not operate certain types of schools, the commissioner shall calculate that unit's EPS per-pupil rate for each year as follows.

A. For units that do not operate elementary grade schools, the EPS per-pupil rate for elementary grades is calculated by multiplying the number of students sent by the sending unit to an elementary grade receiving unit multiplied by the receiving unit's EPS per-pupil rate for elementary grades and the result divided by the number of students sent by the sending unit to that elementary grade receiving unit. If the sending unit sends students to more than one elementary grade receiving unit, then the elementary grade receiving unit cost for each student sent by the sending unit is added and the result divided by the total number of students sent to elementary grade receiving units by the sending unit. The result is the average elementary grade EPS per-pupil rate for the sending unit.

The EPS per-pupil rate for private schools approved for tuition purposes under chapter 117 is the statewide average EPS per-pupil rate for elementary grades. The elementary attending student count is the most recent October 1st count prior to the allocation year. [2005, c. 2, Pt. D, §40 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. For units that do not operate secondary grade schools, the EPS per-pupil rate for secondary grades is calculated by multiplying the number of students sent by the sending unit to a secondary grade receiving unit multiplied by the receiving unit's EPS per-pupil rate for secondary grades and the result divided by the number of students sent by the sending unit to that secondary grade receiving unit. If the sending unit sends students to more than one secondary grade receiving unit, then the secondary grade receiving unit cost for each student sent by the sending unit is added and the result divided by the total number of students sent to secondary grade receiving units by the sending unit. The result is the average secondary grade EPS per-pupil rate for the sending unit.

The EPS per-pupil rate for private schools approved for tuition purposes under chapter 117 is the statewide average EPS per-pupil rate for secondary grades. The secondary attending student count is the most recent October 1st count prior to the allocation year. [2005, c. 2, Pt. D, §40 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §40 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

SECTION HISTORY

2005, c. 2, §D40 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §15677. Salary matrix

1. Salary matrix defined. For purposes of this section, "salary matrix" means the relationships on a statewide basis between average staff salaries and:

A. Years of staff experience; and [2003, c. 504, Pt. A, §6 (NEW).]

B. Levels of staff education. [2003, c. 504, Pt. A, §6 (NEW).]

[ 2003, c. 504, Pt. A, §6 (NEW) .]

2. Determination of matrix. The salary matrix must be determined in accordance with the following.

A. For fiscal year 2005-06, the commissioner, using information provided by a statewide education policy research institute, shall establish the salary matrix based on the most recently available relevant data and appropriate trends in the Consumer Price Index or other comparable index. [2003, c. 504, Pt. A, §6 (NEW).]

B. For fiscal year 2006-07 and each subsequent year, the commissioner shall update the previous year's salary matrix to reflect appropriate trends in the Consumer Price Index or other comparable index. [2003, c. 504, Pt. A, §6 (NEW).]

[ 2003, c. 504, Pt. A, §6 (NEW) .]

SECTION HISTORY

2003, c. 504, §A6 (NEW).



20-A §15678. Calculation of salary and benefit costs; school level teaching staff

1. Salary and benefit costs; teaching positions. The commissioner shall annually determine, for each school administrative unit, the salary and benefit costs of all school level teaching positions that are necessary to carry out this Act.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

2. Ratios. In calculating the salary and benefit costs pursuant to this section, the commissioner shall utilize the following student-to-teacher ratios.

A. For the elementary school level, the student-to-teacher ratio is 17:1. [2003, c. 504, Pt. A, §6 (NEW).]

B. For the middle school level, the student-to-teacher ratio is 16:1. [2003, c. 504, Pt. A, §6 (NEW).]

C. For the high school level, the student-to-teacher ratio is 15:1. [2003, c. 504, Pt. A, §6 (NEW).]

[ 2003, c. 504, Pt. A, §6 (NEW) .]

3. Number of teaching positions required. The commissioner shall identify for each school administrative unit, using the pupil count arrived at under section 15674, subsection 1, paragraph C, subparagraph (1), the number of school level teaching positions that are required in order to achieve the student-to-teacher ratios set forth in subsection 2.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

4. Estimated salary costs. The commissioner shall determine the estimated salary cost for the number of school level teaching positions required under subsection 3. In order to calculate this amount, the commissioner shall use the salary matrix pursuant to section 15677 for all school level teaching positions in each category.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

5. Total salary and benefit costs for school level teaching staff. The total salary and benefit costs for school level teaching staff are equal to the sum of:

A. The amount identified pursuant to subsection 4; and [2003, c. 504, Pt. A, §6 (NEW).]

B. The amount, as determined by the commissioner, that equals the statewide percentage of salary costs that represents the statewide average benefit costs. [2005, c. 2, Pt. D, §41 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §41 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

SECTION HISTORY

2003, c. 504, §A6 (NEW). 2005, c. 2, §D41 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §15679. Calculation of salary and benefit costs; other school level staff

1. Salary and benefit costs; other school level positions. The commissioner shall annually determine, for each school administrative unit, the salary and benefit costs of all school level positions other than teaching positions, referred to in this section as "staff," that are necessary to carry out this Act.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

2. Students-to-staff ratios. In calculating the salary and benefit costs pursuant to this section, the commissioner shall utilize the student-to-staff ratios specified in paragraphs A and B and adjusted as provided in paragraph C.

A. For the elementary school level and the middle school level:

(1) The student-to-education technician ratio is 100:1;

(2) The student-to-guidance staff ratio is 350:1;

(3) The student-to-librarian ratio is 800:1;

(4) The student-to-media assistant ratio is 500:1;

(5) The student-to-health staff ratio is 800:1;

(6) The student-to-school administrative staff ratio is 305:1; and

(7) The student-to-clerical staff ratio is 200:1. [2003, c. 504, Pt. A, §6 (NEW).]

B. For the high school level:

(1) The student-to-education technician ratio is 250:1;

(2) The student-to-guidance staff ratio is 250:1;

(3) The student-to-librarian ratio is 800:1;

(4) The student-to-media assistant ratio is 500:1;

(5) The student-to-health staff ratio is 800:1;

(6) The student-to-school administrative staff ratio is 315:1; and

(7) The student-to-clerical staff ratio is 200:1. [2003, c. 504, Pt. A, §6 (NEW).]

C. Beginning in fiscal year 2012-13, and for each subsequent fiscal year, if the total attending student population for a school administrative unit is less than 1,200 students, the commissioner shall reduce the ratios set forth in paragraphs A and B by 10%. [2011, c. 419, §1 (NEW).]

[ 2011, c. 419, §1 (AMD) .]

3. Number of staff positions required. The commissioner shall identify for each school administrative unit, using the pupil count arrived at under section 15674, subsection 1, paragraph C, subparagraph (1), the number of staff positions that are required in order to achieve the student-to-staff ratios set forth in subsection 2.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

4. Estimated salary costs. The commissioner shall determine the estimated salary costs for the number of staff positions required under subsection 3. In order to calculate this amount, the commissioner, where appropriate, shall use the salary matrix pursuant to section 15677 for all staff positions in each category.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

5. Salary costs for substitute teachers. The commissioner shall calculate the additional salary costs for substitute teachers for each school administrative unit using the pupil count arrived at under section 15674, subsection 1, paragraph C, subparagraph (1). In order to calculate this amount, the commissioner shall establish a per-pupil rate for the cost of a substitute teacher for 1/2 day.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

6. Total salary and benefit costs for staff. The total salary and benefit costs for staff is equal to the sum of:

A. The estimated salary costs determined pursuant to subsection 4; [2003, c. 504, Pt. A, §6 (NEW).]

B. The amount, as determined by the commissioner, that equals the statewide percentage of estimated salary costs determined pursuant to subsection 4 that represents the statewide benefit costs; and [2003, c. 504, Pt. A, §6 (NEW).]

C. The substitute teacher salary costs determined pursuant to subsection 5. [2003, c. 504, Pt. A, §6 (NEW).]

[ 2003, c. 504, Pt. A, §6 (NEW) .]

SECTION HISTORY

2003, c. 504, §A6 (NEW). 2011, c. 419, §1 (AMD).



20-A §15680. Per-pupil amounts not related to staffing

1. Additional cost components. The commissioner shall calculate one set of per-pupil amounts for each of the following cost categories to be applied to the elementary school level and middle school level and shall calculate another set of per-pupil amounts for each of the following cost categories to be applied to the high school level:

A. System administration. The per-pupil amount for "system administration" is the actual system administration expenditures, as defined in the State's accounting handbook for local school systems, for the most recent year available excluding expenditures for leases and the purchase of land and buildings, less revenues to system administration for services to other governments and refunds from a statewide school management association, divided by the average October and April enrollment counts for that fiscal year and then inflated to an estimated allocation year level by a 10-year average increase in the Consumer Price Index or other comparable index. Beginning in school year 2008-2009, this per-pupil amount must be based on school year 2005-2006 system administration expenditures then reduced by 50% and inflated to an estimated allocation year level by a 10-year average increase in the Consumer Price Index or other comparable index; [2007, c. 240, Pt. XXXX, §25 (AMD).]

B. Operation and maintenance of plant. The per-pupil amount for "operation and maintenance of plant" is the actual operation and maintenance of plant expenditures, as defined in the State's accounting handbook for local school systems, for the most recent year available excluding expenditures for leases and the purchase of land and buildings, divided by the average October and April enrollment counts for that fiscal year and then inflated to an estimated allocation year level by a 10-year average increase in the Consumer Price Index or other comparable index. For school year 2008-2009, the resulting per-pupil amount must be reduced by 5%; [2007, c. 240, Pt. XXXX, §26 (AMD).]

C. Supplies and equipment; [2003, c. 504, Pt. A, §6 (NEW).]

D. Cocurricular and extracurricular activities; [2003, c. 504, Pt. A, §6 (NEW).]

E. Professional development; and [2003, c. 504, Pt. A, §6 (NEW).]

F. Instructional leadership support. [2003, c. 504, Pt. A, §6 (NEW).]

[ 2007, c. 240, Pt. XXXX, §§25, 26 (AMD) .]

2. Fiscal year 2005-06. For fiscal year 2005-06, the commissioner shall submit the per-pupil amounts for additional cost components under subsection 1 to the state board for approval.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

3. Fiscal year 2006-07 and beyond. For fiscal year 2006-07 and for each subsequent year, the commissioner shall recalculate the per-pupil amounts for additional cost components under subsection 1 using the amounts approved by the state board under subsection 2 as a base and appropriate trends in the Consumer Price Index or other comparable index.

[ 2003, c. 504, Pt. A, §6 (NEW) .]

4. Review; approval.

[ 2005, c. 519, Pt. AAAA, §6 (RP) .]

SECTION HISTORY

2003, c. 504, §A6 (NEW). 2005, c. 519, §AAAA6 (AMD). 2007, c. 240, Pt. XXXX, §§25, 26 (AMD).



20-A §15681. Targeted funds

1. Eligibility. In order for a school administrative unit to receive targeted funds under this section, the school administrative unit must meet the following eligibility criteria.

A. To receive targeted student assessment funds calculated pursuant to subsection 2, a school administrative unit must be in compliance with applicable state statutes and department rules regarding local assessment systems for the system of learning results established in section 6209 and be in compliance with applicable federal statutes and regulations pertaining to student assessment as required by the federal No Child Left Behind Act of 2001, 20 United States Code, Chapter 70. [2003, c. 504, Pt. A, §6 (NEW).]

B. To receive targeted technology resource funds calculated pursuant to subsection 3, a school administrative unit must be in compliance with the technology components of the unit's comprehensive education plan as required under section 4502, subsection 1. [2003, c. 504, Pt. A, §6 (NEW).]

C. To receive targeted public preschool program to grade 2 funds calculated pursuant to subsection 4, the school administrative unit must be in compliance with any applicable reporting requirements for local early childhood programs. Any program must be in compliance with chapter 203, subchapter 2 or 3. [2013, c. 581, §9 (AMD).]

D. To receive targeted educator evaluation funds, a school administrative unit must have or be in the process of developing a performance evaluation and professional growth system pursuant to chapter 508 and the rules adopted pursuant to that chapter. [2011, c. 635, Pt. A, §4 (NEW).]

[ 2013, c. 581, §9 (AMD) .]

2. Targeted student assessment funds.

[ 2005, c. 519, Pt. LL, §2 (RP) .]

2-A. Targeted funds to implement a standards-based system. For targeted funds to implement a standards-based system, the commissioner shall:

A. [2013, c. 506, §16 (RP).]

B. For fiscal year 2007-08 and every subsequent year, calculate an amount to be made available to address the components of a standards-based system. [2005, c. 635, §7 (NEW).]

[ 2013, c. 506, §16 (AMD) .]

3. Targeted technology resource funds. For targeted technology resource funds, the commissioner shall calculate one amount that may be made available to the elementary school level and middle school level and another amount that may be made available to the high school level in accordance with the following.

A. For fiscal year 2005-06, the commissioner shall establish a per-pupil amount for targeted technology resource funds. [2003, c. 504, Pt. A, §6 (NEW).]

B. For fiscal year 2006-07 and each subsequent year, the commissioner shall recalculate the per-pupil amount by using the amount calculated under paragraph A as a base and appropriate trends in the Consumer Price Index or other comparable index. [2003, c. 504, Pt. A, §6 (NEW).]

[ 2003, c. 504, Pt. A, §6 (NEW) .]

4. Public preschool program to grade 2 funds. For targeted public preschool program to grade 2 funds, the commissioner shall calculate the amount that may be made available to eligible school administrative units as follows.

A. For fiscal year 2005-06, the amount equals the product of the per-pupil guarantee calculated pursuant to section 15676 multiplied by the additional weight calculated pursuant to section 15675, subsection 3. [2003, c. 504, Pt. A, §6 (NEW).]

B. For fiscal year 2006-07 and each subsequent year, the commissioner shall recalculate the amount by using the amount calculated under paragraph A as a base and appropriate trends in the Consumer Price Index or other comparable index. [2003, c. 504, Pt. A, §6 (NEW).]

[ 2007, c. 141, §17 (AMD) .]

5. Review; approval.

[ 2005, c. 519, Pt. AAAA, §7 (RP) .]

6. Targeted funds for educator evaluation. For educator evaluation funds beginning with the 2013-2014 school year, the commissioner shall calculate the amount available to assist school administrative units in developing and implementing performance evaluation and professional growth systems pursuant to chapter 508.

[ 2011, c. 635, Pt. A, §5 (NEW) .]

SECTION HISTORY

2003, c. 504, §A6 (NEW). 2005, c. 12, §D2 (AMD). 2005, c. 519, §§LL2,3,AAAA 7 (AMD). 2005, c. 635, §7 (AMD). 2007, c. 141, §§16, 17 (AMD). 2011, c. 635, Pt. A, §§4, 5 (AMD). 2013, c. 506, §16 (AMD). 2013, c. 581, §9 (AMD).



20-A §15681-A. Other subsidizable costs

The following are other subsidizable costs: [2005, c. 2, Pt. D, §44 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

1. Bus purchases. Bus purchase costs;

[ 2005, c. 2, Pt. D, §44 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2. Special education costs. Beginning in fiscal year 2005-06, a school administrative unit receives an additional weight of at least 1.20 but not greater than 1.40 for each special education student identified on the annual December 1st child count as required by the federal Individuals with Disabilities Education Act for the most recent year, up to a maximum of 15% of the school administrative unit's resident pupils as determined under section 15674, subsection 1, paragraph C, subparagraph (1). For those school administrative units in which the annual December 1st child count for the most recent year is less than 15% of the school administrative unit's resident pupils as determined under section 15674, subsection 1, paragraph C, subparagraph (1), the special education child count percentage may not increase more than 0.5% in any given year, up to a maximum of 1.0% in any given 3-year period. For each special education student above the 15% maximum, the unit receives an additional weight of .38. In addition, each school administrative unit must receive additional funds:

A. For lower staff-student ratios and expenditures for related services for school administrative units with fewer than 20 special education students identified on the annual December 1st child count as required by the federal Individuals with Disabilities Education Act for the most recent year; [2005, c. 2, Pt. D, §44 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. For high-cost in-district special education placements. Additional funds must be allocated for each student estimated to cost 3 times the statewide special education EPS per-pupil rate. The additional funds for each student must equal the amount by which that student's estimated costs exceed 3 times the statewide special education EPS per-pupil rate; [2005, c. 2, Pt. D, §44 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. For high-cost out-of-district special education placements. Additional funds must be allocated for each student estimated to cost 4 times the statewide special education EPS per-pupil rate. The additional funds for each student must equal the amount by which that student's estimated costs exceed 4 times the statewide special education EPS per-pupil rate; and [2005, c. 2, Pt. D, §44 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

D. To ensure the school administrative unit meets the federal maintenance of effort requirement for receiving federal Individuals with Disabilities Education Act funds. [2005, c. 2, Pt. D, §44 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

The commissioner shall develop an appeals procedure for calculated special education costs for school administrative units;

[ 2005, c. 2, Pt. D, §44 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2-A. Reduction for fiscal year 2008-09. For fiscal year 2008-09, the commissioner shall reduce by 5% the allocation for special education costs as described in subsection 2. These calculated special education costs for school administrative units for fiscal year 2008-09 are subject to the appeals procedure described in subsection 2.

[ 2007, c. 240, Pt. XXXX, §27 (NEW) .]

3. Transportation costs. For fiscal year 2006-07, the commissioner, using information provided by a statewide education policy research institute, shall establish for each school administrative unit a predicted per-pupil transportation cost as defined in section 15672, subsection 22-A. The established predicted per-pupil transportation cost multiplied by the number of the school administrative unit's resident students for each school administrative unit must be no less than 90% of the most recent year's reported net transportation expenditures. Beginning in fiscal year 2007-08, and for each subsequent fiscal year, the per-pupil transportation costs for each school administrative unit are its predicted per-pupil transportation cost for the most recent year adjusted by the Consumer Price Index or other comparable index, except that the established predicted per-pupil transportation cost multiplied by the number of the school administrative unit's resident students for each school administrative unit must be no less than 90% of the most recent year's reported net transportation expenditures. The commissioner shall develop an appeals procedure for established per-pupil transportation costs for school administrative units;

[ 2005, c. 519, Pt. AAAA, §8 (RPR) .]

3-A. Reduction for fiscal year 2008-09. For fiscal year 2008-09, the commissioner shall reduce by 5% the allocation for transportation costs as described in subsection 3. These calculated transportation costs for school administrative units for fiscal year 2008-09 are subject to the appeals procedure described in subsection 3.

[ 2007, c. 240, Pt. XXXX, §28 (NEW) .]

4. Career and technical education costs. Career and technical education costs in the base year adjusted to the year prior to the allocation year. This subsection does not apply to the 2017-18 funding year and thereafter; and

[ 2015, c. 267, Pt. C, §9 (AMD) .]

5. Gifted and talented education costs. Gifted and talented education costs in the base year adjusted to the year prior to the allocation year.

[ 2005, c. 2, Pt. D, §44 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

SECTION HISTORY

2005, c. 2, §D44 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §UU3 (AMD). 2005, c. 12, §§UU12,13,WW 18 (AFF). 2005, c. 397, §D3 (REV). 2005, c. 519, §AAAA8 (AMD). 2007, c. 240, Pt. XXXX, §§27, 28 (AMD). 2013, c. 368, Pt. C, §10 (AMD). 2013, c. 595, Pt. C, §4 (AMD). 2015, c. 267, Pt. C, §9 (AMD).



20-A §15682. Regional adjustment

The commissioner shall make a regional adjustment in the total operating allocation for each school administrative unit determined pursuant to section 15683. The regional adjustment must be based on the regional differences in teacher salary costs, for labor market areas in which the school administrative unit is located, as computed by a statewide education policy research institute, and must be applied only to appropriate teacher salary and benefits costs as calculated under section 15678 and salary and benefit costs of other school-level staff who are not teachers as calculated under section 15679. Beginning in fiscal year 2012-13, and for each subsequent fiscal year, the commissioner shall make a regional adjustment in the total operating allocation for each school administrative unit determined pursuant to section 15683. The regional adjustment must be based on the regional differences in teacher salary costs, for labor market areas in which the school administrative unit is located, as computed by a statewide education policy research institute, and must be applied only to appropriate teacher salary costs as calculated under section 15678 and salary costs of other school-level staff who are not teachers as calculated under section 15679. [2011, c. 419, §2 (AMD).]

SECTION HISTORY

2003, c. 504, §A6 (NEW). 2005, c. 2, §D46 (AMD). 2005, c. 2, §D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2005, c. 519, §AAAA9 (AMD). 2009, c. 213, Pt. C, §6 (AMD). 2011, c. 419, §2 (AMD).



20-A §15683. Total operating allocation

For each school administrative unit, that unit's total operating allocation is the base total set forth in subsection 1 as adjusted in accordance with subsection 2 and including the total amount of other subsidizable costs as described in section 15681-A. [2005, c. 2, Pt. D, §47 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

1. Base total. The base total of a school administrative unit's total operating allocation is the sum of:

A. The product of the school administrative unit's kindergarten to grade 8 EPS per-pupil rate multiplied by the total of the kindergarten to grade 8 portions of the following pupil counts:

(1) The pupil count set forth in section 15674, subsection 1, paragraph C;

(2) The additional weight for limited English proficiency students calculated pursuant to section 15675, subsection 1; and

(3) The additional weight for economically disadvantaged students calculated pursuant to section 15675, subsection 2; [2005, c. 2, Pt. D, §47 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. The product of the school administrative unit's grade 9 to 12 EPS per-pupil rate multiplied by the total of the grade 9 to 12 portion of the following pupil counts:

(1) The pupil count set forth in section 15674, subsection 1, paragraphs A, B and C;

(2) The additional weight for limited English proficiency students calculated pursuant to section 15675, subsection 1; and

(3) The additional weight for economically disadvantaged students calculated pursuant to section 15675, subsection 2; [2005, c. 2, Pt. D, §47 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. If the school administrative unit is eligible for targeted funds for the implementation of a standards-based system pursuant to section 15681, subsection 1, the sum of:

(1) The product of the elementary school level and middle school level per-pupil amount for targeted funds for the implementation of a standards-based system calculated pursuant to section 15681, subsection 2 multiplied by the kindergarten to grade 8 portion of the pupil count calculated pursuant to section 15674, subsection 1, paragraph C, subparagraph (1); and

(2) The product of the high school level per-pupil amount for targeted funds for the implementation of a standards-based system calculated pursuant to section 15681, subsection 2 multiplied by the grade 9 to 12 portion of the pupil count calculated pursuant to section 15674, subsection 1, paragraph C, subparagraph (1); [2005, c. 635, §8 (AMD).]

D. If the school administrative unit is eligible for targeted technology resource funds pursuant to section 15681, subsection 1, the sum of:

(1) The product of the elementary school level and middle school level per-pupil amount for targeted technology resource funds calculated pursuant to section 15681, subsection 3 multiplied by the kindergarten to grade 8 portion of the pupil count calculated pursuant to section 15674, subsection 1, paragraph C, subparagraph (1); and

(2) The product of the high school level per-pupil amount for targeted technology resource funds calculated pursuant of section 15681, subsection 3 multiplied by the grade 9 to 12 portion of the pupil count calculated pursuant to section 15674, subsection 1, paragraph C, subparagraph (1); [2005, c. 2, Pt. D, §47 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

E. If the school administrative unit is eligible for targeted kindergarten to grade 2 funds pursuant to section 15681, subsection 1, the product of the EPS per-pupil rate multiplied by the additional weight for kindergarten to grade 2 calculated pursuant to section 15675, subsection 3; and [2005, c. 2, Pt. D, §47 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

F. An isolated small unit adjustment. A school administrative unit is eligible for an isolated small school adjustment when the unit meets the size and distance criteria as established by the commissioner. The amount of the adjustment is the result of adjusting the necessary student-to-staff ratios determined in section 15679, subsection 2, the per-pupil amount for operation and maintenance of plant in section 15680, subsection 1, paragraph B or other essential programs and services components in chapter 606-B, as recommended by the commissioner. The isolated small school adjustment must be applied to discrete school buildings that meet the criteria for the adjustment. The adjustment is not applicable to sections, wings or other parts of a building that are dedicated to certain grade spans. [2009, c. 571, Pt. E, §20 (AMD).]

[ 2009, c. 571, Pt. E, §20 (AMD) .]

2. Adjustments. The base total calculated pursuant to subsection 1 must be adjusted by multiplying it by the appropriate transition percentage in accordance with section 15671, subsection 7, paragraph A.

A. [2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §47 (RP); 2005, c. 12, Pt. WW, §18 (AFF).]

B. [2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §47 (RP); 2005, c. 12, Pt. WW, §18 (AFF).]

C. [2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §47 (RP); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §47 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

SECTION HISTORY

IB 2003, c. 2, §1 (NEW). 2003, c. 504, §A6 (NEW). 2003, c. 712, §14 (AMD). 2005, c. 2, §D47 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 2, §D48 (RP). 2005, c. 12, §WW18 (AFF). 2005, c. 519, §AAAA10 (AMD). 2005, c. 635, §8 (AMD). 2009, c. 571, Pt. E, §20 (AMD).



20-A §15683-A. Total debt service allocation

For each school administrative unit, that unit's total debt service allocation is that unit's debt service costs as defined in section 15672, subsection 2-A. Each school administrative unit's total debt service allocation must include the portion of the tuition cost applicable to the insured value factor for the base year computed under section 5806. Beginning in school year 2014-2015, each school administrative unit's total debt service allocation must include the portion of the tuition cost applicable to the insured value factor for the base year computed under section 5806 limited to an insured value factor no greater than the percentage established in section 5806, excluding any higher percentage authorized by local school boards, for each eligible student for the base year. [2013, c. 418, §2 (AMD).]

SECTION HISTORY

2005, c. 2, §D49 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2007, c. 539, Pt. C, §9 (AMD). 2009, c. 213, Pt. C, §7 (AMD). 2011, c. 655, Pt. C, §7 (AMD). 2013, c. 418, §2 (AMD).



20-A §15683-B. Public charter schools; calculation of total allocation and state contribution

Beginning with fiscal year 2015-16, this section applies to public charter schools authorized by the Maine Charter School Commission, established under Title 5, section 12004-G, subsection 10-D, in accordance with the funding provisions established in section 2413-A. [2015, c. 54, §6 (NEW).]

1. Calculation of EPS per-pupil rates. If there is only one school administrative unit sending students to a public charter school in a school year, the commissioner shall use that resident school administrative unit's EPS per-pupil rate. If there is more than one school administrative unit sending students to the public charter school, the commissioner shall calculate a public charter school's EPS per-pupil rate for each year as follows.

A. When there are elementary students from outside of a single resident school administrative unit sending students to an elementary public charter school, the EPS per-pupil rate for elementary grades is calculated by multiplying the number of students from a resident school administrative unit attending the public charter school by that resident school administrative unit's elementary EPS per-pupil rate to find the total cost for elementary students enrolled in the public charter school in that resident school administrative unit, then adding the total cost for elementary students enrolled in the public charter school from each resident school administrative unit. The result is divided by the total number of elementary students in the public charter school. [2015, c. 54, §6 (NEW).]

B. When there are secondary students from outside of a single resident school administrative unit sending students to a secondary public charter school, the EPS per-pupil rate for secondary grades is calculated by multiplying the number of students from a resident school administrative unit attending the public charter school by that resident school administrative unit's secondary EPS per-pupil rate to find the total cost for secondary students enrolled in the public charter school in that resident school administrative unit, then adding the total cost for secondary students enrolled in the public charter school from each resident school administrative unit. The result is divided by the total number of secondary students in the public charter school. [2015, c. 54, §6 (NEW).]

[ 2015, c. 54, §6 (NEW) .]

2. Pupil counts. Notwithstanding section 15674, the commissioner shall determine a public charter school's student counts for each year as follows.

A. The basic student count for a public charter school is the pupil count for October 1st of the most recent calendar year prior to the year of funding. [2015, c. 54, §6 (NEW).]

B. The number of economically disadvantaged students for each public charter school is determined by multiplying the number of students at the public charter school by the most recent available elementary free or reduced-price meals percentage for that public charter school. The elementary free or reduced-price meals percentage may be applied to determine the number of economically disadvantaged students in the public charter school secondary grades. If the public charter school does not operate elementary grades, the most recent available secondary free or reduced-price meals percentage must be used in place of the elementary free or reduced-price meals percentage. [2015, c. 54, §6 (NEW).]

C. The number of limited English proficiency students for each public charter school is the number of limited English proficiency students from the most recent October count prior to the year of funding. [2015, c. 54, §6 (NEW).]

D. The number of special education students for each public charter school is the number of special education students from the most recent October count prior to the year of funding. [2015, c. 54, §6 (NEW).]

[ 2015, c. 54, §6 (NEW) .]

3. Operating allocation. The commissioner shall determine a public charter school's operating allocation for each year as the sum of:

A. The base allocation, which is the pupil count pursuant to subsection 2, paragraph A multiplied by the public charter school's EPS per-pupil rates calculated pursuant to subsection 1; [2015, c. 54, §6 (NEW).]

B. The economically disadvantaged student allocation, which is the pupil count determined pursuant to subsection 2, paragraph B multiplied by the additional weight for each economically disadvantaged student pursuant to section 15675, subsection 2; [2015, c. 54, §6 (NEW).]

C. The limited English proficiency student allocation, which is the pupil count pursuant to subsection 2, paragraph C multiplied by the additional weight for each limited English proficiency student pursuant to section 15675, subsection 1; [2015, c. 54, §6 (NEW).]

D. The targeted funds for standards-based system allocation, which is based on the per-pupil amount pursuant to section 15683, subsection 1, paragraph C multiplied by the pupil count pursuant to subsection 2, paragraph A; [2015, c. 54, §6 (NEW).]

E. The targeted funds for technology resource allocation, which is based on the per-pupil amount pursuant to section 15683, subsection 1, paragraph D multiplied by the pupil count in subsection 2, paragraph A; and [2015, c. 54, §6 (NEW).]

F. The targeted funds for public preschool to grade 2 student allocation, which is based on the preschool to grade 2 pupil count pursuant to subsection 2, paragraph A multiplied by the public charter school's elementary EPS per-pupil rates in subsection 1. [2015, c. 54, §6 (NEW).]

The operating allocation calculated pursuant to this subsection must be adjusted by multiplying it by the appropriate transition percentage in accordance with section 15671, subsection 7.

[ 2015, c. 54, §6 (NEW) .]

4. Other subsidizable costs allocation. The commissioner shall determine a public charter school's other subsidizable costs allocation for each year as the sum of:

A. The gifted and talented allocation pursuant to section 2413-A, subsection 2, paragraph A, subparagraph (4); [2015, c. 54, §6 (NEW).]

B. The special education allocation pursuant to section 2413-A, subsection 2, paragraph B. The special education allocation may not be less than 90% of the public charter school base year expenditures for special education; and [2015, c. 54, §6 (NEW).]

C. The transportation operating allocation, which is the statewide per-pupil essential programs and services transportation operating allocation multiplied by a percentage established by the Maine Charter School Commission for that public charter school based on the cost of transportation services provided by the public charter school to the student but not to exceed 100% multiplied by the pupil count in subsection 2, paragraph A. [2015, c. 54, §6 (NEW).]

A public charter school is not entitled to career and technical education funding. The school administrative unit in which the public charter school student resides must pay the cost of attendance for the student at a career and technical education program.

[ 2015, c. 54, §6 (NEW) .]

5. Total allocation and state contribution. The commissioner shall determine a public charter school's total allocation as the sum of the school's operating allocation under subsection 3 and other subsidizable costs allocation under subsection 4. That total allocation is the state contribution, except that up to 3% of this amount must be withheld in accordance with section 2405, subsection 5, paragraph B and transferred to the Maine Charter School Commission.

[ 2015, c. 54, §6 (NEW) .]

6. Payment of state contribution. The commissioner shall authorize state subsidy payments to be made to public charter schools in accordance with the same schedule of payments for school administrative units pursuant to section 15689-B.

[ 2015, c. 54, §6 (NEW) .]

7. MaineCare seed. The commissioner may deduct from a public charter school's state subsidy and pay on behalf of the public charter school allowable school-based costs that represent the public charter school's portion of MaineCare payments. A transfer of payment by the department to the Department of Health and Human Services must be made pursuant to a schedule agreed upon by the Department of Health and Human Services and the department and based on documentation of payments made from MaineCare funds.

[ 2015, c. 54, §6 (NEW) .]

8. Curtailment adjustment. In any funding year, if general purpose aid for local schools funding is curtailed, then the public charter school state contribution under this chapter must be curtailed by the proportional percentage that school administrative units have been curtailed.

[ 2015, c. 54, §6 (NEW) .]

9. Phase-in procedures for new or newly expanded public charter schools. For new or newly expanded public charter schools, the commissioner shall make a preliminary calculation of total allocation based on the following:

A. Estimated student counts not to exceed the enrollment limit established by the Maine Charter School Commission; [2015, c. 54, §6 (NEW).]

B. Estimated rates and weights based on statewide averages; and [2015, c. 54, §6 (NEW).]

C. The preliminary calculation of total allocation, which must be replaced with actual student data once students have been enrolled for the new school year. The new or newly expanded public charter school shall enroll new students no later than August 1st in a student information system maintained by the department. [2015, c. 54, §6 (NEW).]

[ 2015, c. 54, §6 (NEW) .]

SECTION HISTORY

2015, c. 54, §6 (NEW).



20-A §15684. School administrative unit contributions to total operating allocation (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 504, §A6 (NEW). 2003, c. 712, §15 (AMD). MRSA T. 20-A, §15684, sub-§3 (RP).



20-A §15685. Weighted relative property fiscal capacity (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 504, §A6 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 2, §D51 (RP). 2005, c. 12, §WW18 (AFF).



20-A §15686. Transition adjustment

For each of the fiscal years described in section 15671, subsection 7, the commissioner shall establish a transition adjustment calculated to minimize the adverse fiscal impact that may be experienced by some municipalities as a result of the phase-in of this Act. The transition adjustment for a municipality must be directly related to the phase-in of essential programs and services and the local cost share expectation method under section 15671-A of determining the local contribution to the cost of funding essential programs and services. The amount of this adjustment must decline with each successive fiscal year, and the adjustments must end no later than fiscal year 2008-09. [2005, c. 2, Pt. D, §52 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

1. Adjustment in fiscal year 2005-06. A school administrative unit is eligible for a transition adjustment in fiscal year 2005-06 according to the provisions of this subsection.

A. A school administrative unit is eligible to receive a transition adjustment in fiscal year 2005-06 if the school administrative unit's state share of the total allocation, including the debt service adjustment pursuant to section 15689, subsection 2, and the minimum state share of its total allocation pursuant to section 15689, subsection 1 is less than the fiscal year 2004-05 state share of its total allocation, including the minimum state share of its total allocation pursuant to former section 15689, subsection 1 and the adjustment for geographic isolation pursuant to section 15612, subsection 2. The state share adjustment is an amount equal to that difference less the losses due to reduced expenditures for buses, debt service, special education, gifted and talented education and career and technical education.

(1) A school administrative unit that meets the criteria under this paragraph is eligible to receive no less than a 5% transition adjustment in fiscal year 2005-06 if the school administrative unit operates an elementary or secondary school and also has a student count of less than 1,000.

(2) A school administrative unit that meets the criteria under this paragraph is eligible to receive no less than a 2.5% transition adjustment in fiscal year 2005-06 if the school administrative unit operates an elementary or secondary school and also has a student count of 1,000 or more. [2005, c. 12, Pt. UU, §§12, 13 (AFF); 2005, c. 12, Pt. UU, §4 (RPR); 2005, c. 12, Pt. WW, §18 (AFF); 2005, c. 397, Pt. D, §3 (REV).]

B. A small school administrative unit is eligible to receive a transition adjustment in fiscal year 2005-06 if the school administrative unit operates an elementary or secondary school, raises the maximum local cost share expectation pursuant to section 15671-A and also has a student count of less than 500. A school administrative unit that meets these criteria is eligible to receive 86% instead of 84% of the base total calculated pursuant to section 15683, subsection 2 in fiscal year 2005-06. [2005, c. 12, Pt. UU, §4 (NEW); 2005, c. 12, Pt. UU, §§12, 13 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 12, Pt. UU, §§12, 13 (AFF); 2005, c. 12, Pt. UU, §4 (RPR); 2005, c. 12, Pt. WW, §18 (AFF); 2005, c. 397, Pt. D, §3 (REV) .]

2. Adjustment in fiscal year 2006-07. A school administrative unit is eligible for a transition adjustment in fiscal year 2006-07 to mitigate a significant increase in state-certified property valuation according to the provisions of this subsection.

A. A school admistrative unit is eligible under this subsection if it meets the following tier 1 criteria:

(1) The school administrative unit's state subsidy for fiscal year 2006-07, including the transition adjustment under this section, is less than the state subsidy the school administrative unit received in fiscal year 2005-06, including transition adjustments and adjustments for the decline in debt service; and

(2) The school administrative unit's state-certified valuation's increase from 2004 to 2005 is greater than the increase in statewide state-certified valuation during the same period.

School administrative units meeting the criteria in subparagraphs (1) and (2) are eligible to receive a transition adjustment amount equal to the result of the unit's valuation over the state average increase in valuation up to 4% multiplied by the statewide mill expectation established for fiscal year 2006-07 that may not result in a state share greater than the unit received in fiscal year 2005-06, including transition adjustments and adjustments for the decline in debt service. [2005, c. 519, Pt. AAAA, §11 (NEW).]

B. A school administrative unit is eligible under this subsection if it meets the following tier 2 criteria:

(1) The school administrative unit's state subsidy in fiscal year 2006-07, including the transition adjustment under this section, is less than the state subsidy the school administrative unit received in fiscal year 2005-06, including transition adjustments and adjustments for the decline in debt service;

(2) The school administrative unit's adjusted mill expectation is below the statewide mill expectation established for fiscal year 2006-07;

(3) The school administrative unit's state subsidy in fiscal year 2006-07, including the transition adjustment under this section, is less than the school administrative unit's fiscal year 2004-05 state share of its total allocation, including the minimum state share of its total allocation pursuant to section 15689, subsection 1 and the adjustment for geographic isolation pursuant to former section 15612, subsection 2 and including the adjustment due to reduced expenditures for buses, debt service, special education, gifted and talented education and career and technical education;

(4) The school administrative unit's state subsidy in fiscal year 2005-06 did not include a transition adjustment; and

(5) The school administrative unit operates an elementary or secondary school.

School administrative units meeting all the criteria in this paragraph are eligible to receive a transition adjustment in an amount equal to the difference between the following: the school administrative unit's state subsidy in fiscal year 2006-07, including the transition adjustment under this section; and the fiscal year 2004-05 state share of the school administrative unit's total allocation, including the minimum state share of its total allocation pursuant to section 15689, subsection 1 and the adjustment for geographic isolation pursuant to former section 15612, subsection 2 and including the adjustment due to reduced expenditures for buses, debt service, special education, gifted and talented education and career and technical education plus 5%. [2005, c. 519, Pt. AAAA, §11 (NEW).]

[ 2005, c. 519, Pt. AAAA, §11 (NEW) .]

SECTION HISTORY

2003, c. 504, §A6 (NEW). 2003, c. 712, §16 (AMD). 2005, c. 2, §D52 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §UU4 (AMD). 2005, c. 12, §§UU12,13 (AFF). 2005, c. 12, §WW18 (AFF). 2005, c. 397, §D3 (REV). 2005, c. 519, §AAAA11 (AMD).



20-A §15686-A. Review of essential programs and services components

1. Components to be reviewed beginning in fiscal year 2006-07. Beginning in fiscal year 2006-07, and at least every 3 years thereafter, the commissioner, using information provided by a statewide education policy research institute, shall review the essential programs and services student-to-staff ratios, salary and benefits matrices, transportation, small schools adjustments, labor markets and gifted and talented components under this chapter and shall submit to the joint standing committee of the Legislature having jurisdiction over education matters any recommended changes for legislative action.

[ 2005, c. 519, Pt. AAAA, §12 (NEW) .]

2. Components to be reviewed beginning in fiscal year 2007-08. Beginning in fiscal year 2007-08, and at least every 3 years thereafter, the commissioner, using information provided by a statewide education policy research institute, shall review the essential programs and services career and technical education, special education, specialized student populations, system administration and operations and maintenance components under this chapter and shall submit to the joint standing committee of the Legislature having jurisdiction over education matters any recommended changes for legislative action.

[ 2005, c. 519, Pt. AAAA, §12 (NEW) .]

3. Components to be reviewed beginning in fiscal year 2008-09. Beginning in fiscal year 2008-09, and at least every 3 years thereafter, the commissioner, using information provided by a statewide education policy research institute, shall review the essential programs and services professional development, student assessment, technology, leadership support, cocurricular and extra-curricular activities and supplies and equipment components under this chapter and shall submit to the joint standing committee of the Legislature having jurisdiction over education matters any recommended changes for legislative action.

[ 2005, c. 519, Pt. AAAA, §12 (NEW) .]

SECTION HISTORY

2005, c. 519, §AAAA12 (NEW).



20-A §15687. Rules

The commissioner shall adopt rules to implement this Act. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 504, Pt. A, §6 (NEW).]

SECTION HISTORY

2003, c. 504, §A6 (NEW).



20-A §15688. School administrative unit contribution to total cost of funding public education from kindergarten to grade 12

1. School administrative unit; total cost. For each school administrative unit, the commissioner shall annually determine the school administrative unit's total cost of education. A school administrative unit's total cost of education must include:

A. The school administrative unit's base total calculated pursuant to section 15683, subsection 1, adjusted pursuant to the transition targets described in section 15671, subsection 7, paragraph A; [2005, c. 2, Pt. D, §53 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. The other subsidizable costs described in section 15681-A; [2013, c. 368, Pt. C, §11 (AMD).]

C. The total debt service allocation described in section 15683-A; and [2013, c. 368, Pt. C, §11 (AMD).]

D. Beginning in the 2013-14 funding year, the normal cost of retirement for a teacher pursuant to Title 5, section 17154, subsection 6. [2013, c. 368, Pt. C, §11 (NEW).]

[ 2013, c. 368, Pt. C, §11 (AMD) .]

2. Member municipalities in school administrative districts, community school districts, regional school units; total costs. For each municipality that is a member of a school administrative district, community school district or regional school unit, the commissioner shall annually determine each municipality's total cost of education. A municipality's total cost of education is the school administrative district's, community school district's or regional school unit's total cost of education multiplied by the percentage that the municipality's most recent calendar year average pupil count is to the school administrative district's, community school district's or regional school unit's most recent calendar year average pupil count.

[ 2007, c. 240, Pt. XXXX, §29 (AMD) .]

3. School administrative unit; contribution.

[ 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 2, Pt. D, §55 (RP); 2005, c. 12, Pt. WW, §18 (AFF) .]

3-A. School administrative unit; contribution. For each school administrative unit, the commissioner shall annually determine the school administrative unit's required contribution, the required contribution of each municipality that is a member of the unit, if the unit has more than one member, and the State's contribution to the unit's total cost of education in accordance with the following.

A. For a school administrative unit composed of only one municipality, the contribution of the unit and the municipality is the same and is the lesser of:

(1) The total cost described in subsection 1; and

(2) The total of the full-value education mill rate calculated in section 15671-A, subsection 2 multiplied by the property fiscal capacity of the municipality. [2005, c. 2, Pt. D, §56 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. Except as provided in paragraph B-1, for a school administrative district , community school district or regional school unit composed of more than one municipality, each municipality's contribution to the total cost of education is the lesser of:

(1) The municipality's total cost as described in subsection 2; and

(2) The total of the full-value education mill rate calculated in section 15671-A, subsection 2 multiplied by the property fiscal capacity of the municipality. [2007, c. 240, Pt. XXXX, §30 (AMD).]

B-1. [2007, c. 668, §36 (RP).]

C. For a school administrative district, community school district or regional school unit composed of more than one municipality, the unit's contribution to the total cost of education is the lesser of:

(1) The total cost as described in subsection 1; and

(2) The sum of the totals calculated for each member municipality pursuant to paragraph B, subparagraph (2). [2007, c. 668, §37 (AMD).]

D. The state contribution to the school administrative unit's total cost of education is the total cost of education calculated pursuant to subsection 1 less the school administrative unit's contribution calculated pursuant to paragraph A or C, as applicable. The state contribution is subject to reduction in accordance with section 15690, subsection 1, paragraph C. [2005, c. 2, Pt. D, §56 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2007, c. 668, §§36, 37 (AMD) .]

4. Method of cost sharing; exception. For the purpose of local cost sharing, the provisions of subsection 3-A do not apply to municipalities that are members of a school administrative district or a community school district whose cost sharing formula was established pursuant to private and special law prior to January 1, 2004. For each municipality that is a member of a school administrative district or a community school district whose cost sharing formula was established pursuant to private and special law prior to January 1, 2004, the cost sharing formula established pursuant to private and special law determines each municipality's local cost of education.

[ 2005, c. 2, Pt. D, §57 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

5. Effective date. This section takes effect July 1, 2005.

[ 2003, c. 712, §17 (NEW) .]

SECTION HISTORY

2003, c. 712, §17 (NEW). 2005, c. 2, §§D53-57 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2007, c. 240, Pt. XXXX, §§29, 30 (AMD). 2007, c. 668, §§36, 37 (AMD). 2013, c. 368, Pt. C, §11 (AMD).



20-A §15688-A. Enhancing student performance and opportunity; costs

Beginning in fiscal year 2013-14, the commissioner may expend and disburse funds to meet the purposes of this section to the appropriate school administrative unit or institution or to meet contractual obligations. [2013, c. 368, Pt. C, §12 (NEW).]

1. Career and technical education costs. Beginning in fiscal year 2017-18, the allocation for career and technical education must be based upon a program-driven model that considers components for direct instruction, central administration, supplies, operation and maintenance of plant, other student and staff support and equipment. Monthly payments must be made directly to school administrative units with career and technical education centers and directly to career and technical education regions. If a school administrative unit with a career and technical education center or a career and technical education region has any unexpended funds at the end of the fiscal year, these funds must be carried forward for the purposes of career and technical education.

[ 2015, c. 267, Pt. C, §10 (AMD) .]

2. College transitions programs. The commissioner may expend and disburse funds to provide for expanded access to programs designed to provide college transitions programs through the State's adult education system.

[ 2013, c. 368, Pt. C, §12 (NEW) .]

3. Transition to proficiency-based diplomas. The commissioner may expend and disburse funds to support the transition to proficiency-based diplomas pursuant to section 4722-A, subsection 4.

[ 2013, c. 368, Pt. C, §12 (NEW) .]

4. New or expanded public preschool programs for children 4 years of age. Beginning in fiscal year 2015-16 and for each subsequent fiscal year, the commissioner may expend and disburse one-time, start-up funds to provide grants for expanded access to public preschool programs for children 4 years of age pursuant to chapter 203, subchapter 3. The amounts of the grant funding provided to qualified school administrative units pursuant to chapter 203, subchapter 3 are limited to the amounts appropriated, allocated or authorized by the Legislature for the operation of public preschool programs. Any balance of funds appropriated, allocated or authorized by the Legislature remaining at the end of a fiscal year do not lapse and are carried forward to the next fiscal year to carry out the purposes of chapter 203, subchapter 3.

[ 2013, c. 581, §10 (NEW) .]

5. School improvement and support. The commissioner may expend and disburse funds to support school improvement activities in accordance with chapter 222.

[ 2015, c. 267, Pt. C, §11 (NEW) .]

6. National industry standards for career and technical education. The commissioner may expend and disburse funds to support enhancements to career and technical education programs that align those programs with national industry standards, in accordance with chapter 313.

[ 2015, c. 267, Pt. C, §11 (NEW) .]

7. Educator effectiveness. The commissioner may expend and disburse funds to support the implementation of performance evaluation and professional growth systems in accordance with chapter 508.

[ 2015, c. 267, Pt. C, §11 (NEW) .]

SECTION HISTORY

2013, c. 368, Pt. C, §12 (NEW). 2013, c. 581, §10 (AMD). 2013, c. 595, Pt. C, §5 (AMD). 2015, c. 267, Pt. C, §§10, 11 (AMD).



20-A §15689. Adjustments to state share of total allocation

Beginning July 1, 2005, adjustments to the state share of the total allocation must be made as set out in this section. [2003, c. 712, §17 (NEW).]

1. Minimum state allocation. Each school administrative unit must be guaranteed a minimum state share of its total allocation that is an amount equal to the greater of the following:

A. The sum of the following calculations:

(1) Multiplying 5% of each school administrative unit's essential programs and services per-pupil elementary rate by the average number of resident kindergarten to grade 8 pupils as determined under section 15674, subsection 1, paragraph C, subparagraph (1); and

(2) Multiplying 5% of each school administrative unit's essential programs and services per-pupil secondary rate by the average number of resident grade 9 to grade 12 pupils as determined under section 15674, subsection 1, paragraph C, subparagraph (1).

The 5% factor in subparagraphs (1) and (2) must be replaced by: 4% for the 2009-10 funding year including funds provided under Title XIV of the State Fiscal Stabilization Fund of the American Recovery and Reinvestment Act of 2009; 3% for the 2010-11 funding year including funds provided under Title XIV of the State Fiscal Stabilization Fund of the American Recovery and Reinvestment Act of 2009; 3% for the 2011-12 funding year; and 3% for the 2012-13 funding year and subsequent years; and [2013, c. 1, Pt. C, §4 (AMD).]

B. The school administrative unit's special education costs as calculated pursuant to section 15681-A, subsection 2 multiplied by the following transition percentages:

(1) In fiscal year 2005-06, 84%;

(2) In fiscal year 2006-07, 84%;

(3) In fiscal year 2007-08, 84%;

(4) In fiscal year 2008-09, 45%;

(5) In fiscal year 2009-10, 40% including funds provided under Title XIV of the State Fiscal Stabilization Fund of the American Recovery and Reinvestment Act of 2009;

(6) In fiscal year 2010-11, 35% including funds provided under Title XIV of the State Fiscal Stabilization Fund of the American Recovery and Reinvestment Act of 2009;

(7) In fiscal year 2011-12, 30%;

(8) In fiscal year 2012-13, 30%;

(9) In fiscal year 2013-14, 35%; and

(10) In fiscal year 2014-15 and succeeding years, 30%. [2013, c. 368, Pt. C, §13 (AMD).]

These funds must be an adjustment to the school administrative unit's state and local allocation after the state and local allocation has been adjusted for debt service pursuant to subsection 2. Beginning July 1, 2007, these funds must be an adjustment to the school administrative unit's state and local allocation in addition to the state and local allocation that has been adjusted for debt service pursuant to subsection 2.

[ 2013, c. 368, Pt. C, §13 (AMD) .]

1-A. Adjustments to state contributions to member municipalities in certain school districts.

[ 2011, c. 380, Pt. C, §5 (RP) .]

1-B. Adjustments to state contributions to member municipalities in regional school units or alternative organizational structure. The minimum state allocation provisions of subsection 1, paragraph B are applicable for each case in which the school administrative units in existence prior to the operational date of the new regional school unit or alternative organizational structure received an adjustment under subsection 1, paragraph B for fiscal year 2007-08 or fiscal year 2008-09. For each regional school unit or alternative organizational structure eligible under this subsection, the minimum state allocation provisions of subsection 1, paragraph B are applicable for each member municipality that was a member of the eligible school administrative units in existence prior to the operational date of the new regional school unit or alternative organizational structure.

[ 2007, c. 668, §38 (NEW) .]

2. Adjustment for debt service. Each school administrative unit may receive an adjustment for a debt service determined as follows.

A. A school administrative unit is eligible for this adjustment under the following conditions.

(1) The school administrative unit's local share results in a full-value education mill rate less than the local cost share expectation as described in section 15671-A through the 2009-10 fiscal year. Beginning in fiscal year 2010-11 and in subsequent fiscal years, the school administrative unit's debt service allocation must include principal and interest payments as defined in section 15672, subsection 2-A, paragraph A.

(2) The school administrative unit has debt service costs defined under section 15672, subsection 2-A that have been placed on the state board's priority list by January 2005.

(3) Beginning in fiscal year 2010-11 and in subsequent years, the school administrative unit's total debt service costs less the local share amount in paragraph B, subparagraph (2), division (b) is greater than the current state share of the total allocation. [2009, c. 571, Pt. E, §23 (AMD).]

B. The amount of the adjustment is the difference, but not less than zero, between the state share of the total allocation under this chapter and the amount computed as follows.

(2) Beginning July 1, 2007, the school administrative unit's state share of the total allocation if the local share was the sum of the following:

(a) The local share amount for the school administrative unit calculated as the lesser of the total allocation excluding debt service costs and the school administrative unit's fiscal capacity multiplied by the mill rate expectation established in section 15671-A less the debt service adjustment mill rate defined in section 15672, subsection 2-B; and

(b) The local share amount for the school administrative unit calculated as the lesser of the debt service costs and the school administrative unit's fiscal capacity multiplied by the debt service adjustment mill rate defined in section 15672, subsection 2-B. [2005, c. 519, Pt. AAAA, §15 (AMD).]

C. Beginning in fiscal year 2016-17, the debt service adjustment in this subsection must be applied to each member municipality of a school administrative district, community school district and regional school unit. [2015, c. 267, Pt. C, §12 (NEW).]

[ 2015, c. 267, Pt. C, §12 (AMD) .]

3. Adjustment limitations. The amounts of the adjustments paid to school administrative units or municipalities pursuant to this section are limited to the amounts appropriated by the Legislature for these adjustments.

[ 2005, c. 2, Pt. D, §59 (AMD); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

4. Audit adjustments. The following provisions apply to audit adjustments.

A. If errors are revealed by audit and by the commissioner, the school administrative unit's state subsidy must be adjusted to include corrections. [2005, c. 2, Pt. D, §60 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. If audit adjustments are discovered after the funding level is certified by the commissioner and the state board on December 15th pursuant to section 15689-C, the department may request the necessary additional funds, if any, to pay for these adjustments. These amounts, if any, are in addition to the audit adjustment amount certified by the commissioner and state board on the prior December 15th. [2005, c. 2, Pt. D, §60 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §60 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

5. Adjustment for cost of educating eligible students in long-term drug treatment centers. A school administrative unit that operates an educational program approved pursuant to chapter 327 to serve eligible students in licensed drug treatment centers must be reimbursed in the year in which costs are incurred as follows.

A. Reimbursements must be limited to the state average tuition rate for the number of students in the approved program plan. [2009, c. 213, Pt. AAA, §2 (AMD).]

B. The rate of reimbursement per student may not exceed the state average tuition rates in effect during the year of placement as computed under sections 5804 and 5805. The tuition rates must be computed based on the state average secondary tuition rate and may be adjusted if the program is approved to operate beyond the 180-day school year. [2005, c. 2, Pt. D, §60 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2009, c. 213, Pt. AAA, §2 (AMD) .]

6. Adjustment for uncertified personnel. The commissioner shall reduce the state share of the total allocation to a school administrative unit in the current year or following year by an amount that represents the state share of expenditures for salaries and benefits paid to uncertified personnel.

[ 2005, c. 2, Pt. D, §60 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

7. Adjustment for minimum teacher salary.

[ 2011, c. 477, Pt. D, §3 (AFF); 2011, c. 477, Pt. D, §1 (RP) .]

8. Payments for minimum salary adjustments.

[ 2011, c. 477, Pt. D, §3 (AFF); 2011, c. 477, Pt. D, §2 (RP) .]

9. Regionalization, consolidation and efficiency assistance adjustment. The commissioner may expend and disburse funds limited to the amount appropriated by the Legislature to carry out the purposes of promoting regionalization, consolidation and efficiency. These funds must be an adjustment to the qualifying school administrative unit's state allocation.

[ 2007, c. 240, Pt. D, §6 (NEW) .]

10. Innovative school construction project adjustment. For any fiscal year, if the appropriation for the state share of debt service exceeds the annual payments, the commissioner may expend and disburse the balance of funds to carry out the purposes of innovative school construction.

[ 2009, c. 213, Pt. C, §9 (NEW) .]

11. Minimum economically disadvantaged student adjustment. Beginning in fiscal year 2012-13, and for each subsequent fiscal year, each school administrative unit may receive an adjustment for economically disadvantaged students determined as follows.

A. A school administrative unit is eligible for the adjustment for economically disadvantaged students under the following conditions:

(1) The school administrative unit receives an adjustment for the minimum state allocation pursuant to subsection 1;

(2) The school administrative unit's percentage of economically disadvantaged students as determined pursuant to section 15675, subsection 2 is greater than the state average percentage of economically disadvantaged students; and

(3) The school administrative unit operates a school. [2011, c. 419, §3 (NEW).]

B. The amount of the adjustment for economically disadvantaged students is the difference, but not less than zero, between the state share of the total allocation under this chapter and the amount computed as the school administrative unit's total allocation for economically disadvantaged students, multiplied by the relevant percentage in subsection 1, paragraph B. For the 2012-13 funding year, this adjustment is reduced to 98% of the amount otherwise calculated under this paragraph. [2013, c. 1, Pt. C, §5 (AMD).]

[ 2013, c. 1, Pt. C, §5 (AMD) .]

12. Adjustment of subsidy for statewide contract purchases. The commissioner may expend and disburse funds on behalf of school administrative units for purchases of items available on statewide contracts. The school administrative unit's available state subsidy must be reduced based on the cost of the items purchased and upon prior agreement with the school administrative unit. If sufficient state subsidy funds are not available in the fiscal year in which the items were purchased, the reduction to the school administrative unit's available state subsidy may occur in the following fiscal year's state subsidy.

(Subsection 12 as enacted by PL 2011, c. 655, Pt. F, §1 is REALLOCATED TO TITLE 20-A, SECTION 15689, SUBSECTION 13)

[ 2011, c. 655, Pt. C, §10 (NEW) .]

13. (REALLOCATED FROM T. 20-A, §15689, sub-§12) Bus refurbishing program. Beginning in fiscal year 2012-13 and in each subsequent year, the commissioner may increase the state share of the total allocation to a qualifying school administrative unit for the approved refurbishing of a bus.

A. Approval of bus refurbishing must be based on eligibility requirements established by the commissioner, including, but not limited to, the age, mileage and expected useful life of the bus. [RR 2011, c. 2, §20 (RAL).]

B. Adjustment to the state share of the total allocation under this subsection must occur in the fiscal year following the school administrative unit's expenditure and be based on the total amount approved by the commissioner, or the actual expenditure by a school administrative unit if less, for bus refurbishing, multiplied by the school administrative unit's state share percentage except that if a school administrative unit's state share percentage is less than 30% the multiplication factor is 30% and if a school administrative unit's state share percentage is greater than 70% the multiplication factor is 70%. [RR 2011, c. 2, §20 (RAL).]

[ RR 2011, c. 2, §20 (RAL) .]

SECTION HISTORY

2003, c. 712, §17 (NEW). 2005, c. 2, §§D58-60 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2005, c. 457, §I1 (AMD). 2005, c. 519, §§AAAA13-15 (AMD). 2005, c. 635, §9 (AMD). 2005, c. 683, §H2 (AMD). 2007, c. 58, §3 (REV). 2007, c. 240, Pt. C, §3 (AMD). 2007, c. 240, Pt. D, §§3-6 (AMD). 2007, c. 466, Pt. B, §16 (AMD). 2007, c. 539, Pt. C, §10 (AMD). 2007, c. 668, §38 (AMD). 2009, c. 1, Pt. C, §2 (AMD). 2009, c. 213, Pt. AAA, §2 (AMD). 2009, c. 213, Pt. C, §§8, 9 (AMD). 2009, c. 571, Pt. E, §§21-23 (AMD). RR 2011, c. 2, §20 (COR). 2011, c. 380, Pt. C, §5 (AMD). 2011, c. 419, §3 (AMD). 2011, c. 477, Pt. D, §§1, 2 (AMD). 2011, c. 477, Pt. D, §3 (AFF). 2011, c. 655, Pt. C, §§8-10 (AMD). 2011, c. 655, Pt. F, §1 (AMD). 2013, c. 1, Pt. C, §§4, 5 (AMD). 2013, c. 368, Pt. C, §13 (AMD). 2015, c. 267, Pt. C, §12 (AMD).



20-A §15689-A. Authorization of payment of miscellaneous costs

1. Payment of state agency client costs. State agency client costs are payable pursuant to this subsection. As used in this subsection, "state agency client" has the same meaning as defined in section 1, subsection 34-A.

A. The commissioner shall approve special education costs and supportive services, including transportation, for all state agency clients placed in residential placements by an authorized agent of a state agency. [2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. Special education costs authorized by this subsection for state agency clients must be paid by the department in the allocation year at 100% of actual costs. [2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. The commissioner shall pay only approved special education costs and supportive services, including transportation, authorized by this subsection for state agency clients and may not allocate for those special education costs and supportive services, including transportation, incurred by the school administrative unit for state agency clients in the base years starting July 1, 1985, and every base year thereafter. [2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

D. Transportation costs for state agency clients, when provided in accordance with rules established by the commissioner under section 7204, must be paid by the department in the allocation year at 100% of actual costs. [2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2. Education of institutional residents. The commissioner may pay tuition to school administrative units or private schools for institutional residents within the limits of the allocation made under this section.

[ 2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

3. Essential programs and services components contract. The commissioner may contract for the updating of the essential programs and services component with a statewide education research institute.

[ 2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

4. Learning results implementation, assessment and accountability. The commissioner may expend and disburse funds limited to the amount appropriated by the Legislature to carry out the purposes of Public Law 1995, chapter 649, sections 5 and 8.

[ 2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

5. Regionalization, consolidation and efficiency assistance.

[ 2007, c. 240, Pt. D, §7 (RP) .]

6. Education research contract. The commissioner may contract for the compilation and analysis of education data with a statewide education research institute.

[ 2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

7. Disbursement limitations. The funds disbursed in accordance with this section are limited to the amounts appropriated by the Legislature for these purposes.

[ 2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

8. Laptop program. The commissioner may pay costs attributed to the contracted support services and annual payments for a program that provides laptop computers to middle school students.

[ 2005, c. 12, Pt. D, §3 (NEW) .]

9. Emergency bus loan. The commissioner may pay annual payments for an emergency bus loan.

[ 2005, c. 12, Pt. D, §3 (NEW) .]

10. Data management and support services for essential programs and services. The commissioner may pay costs attributed to system maintenance and staff support consisting of 11 positions that provide professional and administrative support to general purpose aid for local schools necessary to implement the requirements of the Essential Programs and Services Funding Act.

[ 2009, c. 213, Pt. C, §10 (AMD) .]

11. Courses for credit at eligible postsecondary institutions. The commissioner may pay costs for secondary students to take postsecondary courses at eligible institutions. For the purposes of this subsection, "secondary student" includes a student in a home instruction program pursuant to section 5001-A, subsection 3, paragraph A, subparagraph (4) but does not include a student that is not a resident of the State pursuant to section 5205, subsection 10.

[ 2013, c. 368, Pt. C, §14 (AMD) .]

12. National board certification salary supplement. The commissioner may pay annual salary supplement payments to school administrative units or a publicly supported secondary school for payment to school teachers who have attained certification from the National Board for Professional Teaching Standards or its successor organization pursuant to section 13013-A.

[ 2011, c. 702, §3 (AMD) .]

12-A. Learning through technology. The commissioner may pay costs attributed to staff support consisting of one Education Team and Policy Director position, 2 Education Specialist III positions, one Planning and Research Associate I position, one Director of Special Projects position and 2 Education Specialist II positions, professional development and training in the use of open educational resources and open-source textbooks and system maintenance for a program that promotes learning through technology. A transfer of All Other funds from the General Purpose Aid for Local Schools account to the All Other line category in the Learning Through Technology General Fund nonlapsing account sufficient to support the All Other costs and the agreement that provides one-to-one wireless computers for 7th grade, 8th grade and high school students and educators may occur annually by financial order upon recommendation of the State Budget Officer and approval of the Governor.

[ 2011, c. 354, §2 (AMD) .]

13. Jobs for Maine's Graduates. The commissioner may expend and disburse funds for the Jobs for Maine's Graduates in accordance with the provisions of chapter 226.

[ 2007, c. 240, Pt. C, §4 (NEW) .]

14. Maine School of Science and Mathematics. The commissioner may expend and disburse funds for the Maine School of Science and Mathematics in accordance with the provisions of chapter 312.

[ 2007, c. 240, Pt. C, §5 (NEW) .]

15. Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf. The commissioner may expend and disburse funds for the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf in accordance with provisions of chapter 304.

[ 2007, c. 240, Pt. C, §6 (NEW) .]

16. Transportation administration. The commissioner may pay costs attributed to one Education Specialist III position and system maintenance necessary to implement the transportation requirements of this chapter and chapter 215.

(Subsection 16 as enacted by PL 2007, c. 539, Pt. W, §2 is REALLOCATED TO TITLE 20-A, SECTION 15689-A, SUBSECTION 18)

[ 2009, c. 213, Pt. C, §12 (AMD) .]

17. Special education for juvenile offenders. The commissioner may pay certain costs attributed to staff support and associated operating costs for providing special education to juvenile offenders at youth development centers in Charleston and South Portland. A transfer of All Other funds from the General Purpose Aid for Local Schools account to the Personal Services and All Other line categories in the Long Creek Youth Development Center General Fund account within the Department of Corrections, sufficient to support 2 Teacher positions, and to the Mountain View Youth Development Center General Fund account within the Department of Corrections, sufficient to support one Teacher position, may occur annually by financial order upon recommendation of the State Budget Officer and approval of the Governor.

[ 2007, c. 539, Pt. W, §3 (NEW) .]

18. (REALLOCATED FROM T. 20-A, §15689-A, sub-§16) Coordination of services for juvenile offenders. The commissioner may pay certain costs attributed to staff support and associated operating costs for providing coordination of education, treatment and other services for juvenile offenders at youth development centers in Charleston and South Portland. A transfer of All Other funds from the General Purpose Aid for Local Schools account to the Personal Services and All Other line categories in the Long Creek Youth Development Center, General Fund account within the Department of Corrections sufficient to support one Education Specialist II position and one Office Associate II position and to the Mountain View Youth Development Center, General Fund account within the Department of Corrections sufficient to support one Education Specialist II position and one Office Associate II position may occur annually by financial order upon recommendation of the State Budget Officer and approval of the Governor.

[ 2015, c. 267, Pt. C, §13 (AMD) .]

19. Miscellaneous costs limitations. The amounts of the miscellaneous costs pursuant to this section are limited to the amounts appropriated by the Legislature for these costs.

[ 2009, c. 213, Pt. C, §14 (NEW) .]

20. Center of Excellence for At-risk Students. The commissioner may expend and disburse funds for the Center of Excellence for At-risk Students in accordance with the provisions of chapter 227.

[ 2011, c. 380, Pt. C, §6 (NEW) .]

21. Fund for the Efficient Delivery of Educational Services. The commissioner may expend and disburse funds from the Fund for the Efficient Delivery of Educational Services in accordance with the provisions of chapter 114-A.

[ 2011, c. 655, Pt. C, §11 (NEW) .]

22. MaineCare seed for school administrative units. The commissioner may deduct from a school administrative unit's state subsidy and pay on behalf of the school administrative unit allowable school-based costs that represent the school administrative unit's portion of MaineCare payments. A transfer of payment by the department to the Department of Health and Human Services must be made pursuant to a schedule agreed upon by the Department of Health and Human Services and the department and in a manner that remains in compliance with federal intergovernmental transfer requirements. No later than 90 days after the incurrence of allowable school-based payments to schools, the Department of Health and Human Services shall provide the detailed payment information to the department. The department shall make this information available and apply the adjustment to the appropriate school administrative units within 30 days of receipt of the detailed payment information from the Department of Health and Human Services.

[ 2015, c. 63, §1 (AMD) .]

23. Comprehensive early college programs. The commissioner may expend and disburse funds to support early college programs that:

A. Provide secondary students with the opportunity to graduate from high school in 4 years with a high school diploma and at least 30 regionally accredited transferable postsecondary credits allowing for completion of an associate degree within one additional year of postsecondary schooling; [2013, c. 368, Pt. C, §15 (NEW).]

B. Involve a high school, a career and technical education center or region and one or more institutions of higher education; [2013, c. 368, Pt. C, §15 (NEW).]

C. Organize students into cohort groups and provide them with extensive additional guidance and support throughout the program with the goals of raising aspirations, increasing employability and encouraging postsecondary degree attainment; and [2013, c. 368, Pt. C, §15 (NEW).]

D. Maintain a focus on serving students who might not otherwise pursue a postsecondary education. [2013, c. 368, Pt. C, §15 (NEW).]

[ 2013, c. 595, Pt. C, §6 (AMD) .]

24. Postsecondary education attainment in Androscoggin County. The commissioner shall expend and disburse $75,000 in fiscal year 2015-16 and $75,000 in fiscal year 2016-17 to support postsecondary education attainment in Androscoggin County.

[ 2015, c. 267, Pt. C, §14 (AMD) .]

25. Community schools. The commissioner may expend and disburse funds for the establishment of community schools in accordance with the provisions of chapter 333.

(Subsection 25 as enacted by PL 2015, c. 363, §5 is REALLOCATED TO TITLE 20-A, SECTION 15689-A, SUBSECTION 26)

[ 2015, c. 267, Pt. GGG, §2 (NEW) .]

26. (REALLOCATED FROM T. 20-A, §15689-A, sub-§25) Maine School for Marine Science, Technology, Transportation and Engineering. The commissioner may expend and disburse funds for the Maine School for Marine Science, Technology, Transportation and Engineering in accordance with the provisions of chapter 312-A.

[ RR 2015, c. 1, §15 (RAL) .]

SECTION HISTORY

2005, c. 2, §D61 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §D3 (AMD). 2005, c. 12, §WW18 (AFF). 2005, c. 519, §§J2,XX5,AAAA16 (AMD). RR 2007, c. 2, §6 (RAL). 2007, c. 240, Pt. C, §§4-6 (AMD). 2007, c. 240, Pt. D, §§7-9 (AMD). 2007, c. 539, Pt. C, §§11, 12 (AMD). 2007, c. 539, Pt. W, §§1-3 (AMD). 2009, c. 213, Pt. C, §§10-14 (AMD). 2011, c. 354, §2 (AMD). 2011, c. 380, Pt. C, §6 (AMD). 2011, c. 655, Pt. C, §11 (AMD). 2011, c. 702, §3 (AMD). 2013, c. 368, Pt. C, §§14, 15 (AMD). 2013, c. 595, Pt. C, §6 (AMD). RR 2015, c. 1, §15 (COR). 2015, c. 63, §1 (AMD). 2015, c. 267, Pt. C, §§13, 14 (AMD). 2015, c. 267, Pt. GGG, §2 (AMD). 2015, c. 363, §5 (AMD).



20-A §15689-B. Authorization and schedules of payment of state subsidy; appeals

1. Schedules of payment of unit allocation. The commissioner shall authorize state subsidy payments to the school administrative units to be made in accordance with time schedules set forth in sections 15005, 15689-D and 15901 to 15910.

[ 2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2. Notification of allocation; commissioner's duty; superintendent's duty. The following provisions apply to notification of allocation by the commissioner and each superintendent.

A. The commissioner shall annually, prior to February 1st, notify each school board of the estimated amount to be allocated to the school administrative unit. [2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. Each superintendent shall report to the municipal officers whenever the school administrative unit is notified of the allocation or a change is made in the allocation resulting from an adjustment. [2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2-A. Notification of state contribution to public charter schools. The commissioner shall annually, prior to February 1st, notify the governing board of each public charter school of the estimated amount of state contribution to be allocated to the public charter school pursuant to section 15683-B and post these estimated contributions on the department's publicly accessible website.

[ 2015, c. 54, §7 (NEW) .]

3. Payments of state subsidy to unit's treasurer; basis. State subsidy payments must be made directly to the treasurer of each school administrative unit. The payments must be based on audited financial reports submitted by school administrative units.

[ 2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

4. Appeals. A school board may appeal the computation of state subsidy for the school administrative unit to the state board in writing within 30 days of the date of the initial notification of the computed amount of the component that is the subject of this appeal. The state board shall review the appeal and make an adjustment if in its judgment an adjustment is justified. The state board's decision is final as to facts supported by the record of the appeal.

[ 2009, c. 571, Pt. E, §24 (AMD) .]

5. School purpose expense requirement. Notwithstanding any other law, money allocated for school purposes may be expended only for school purposes.

[ 2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

6. Balance of allocations. Notwithstanding any other law, general operating fund balances at the end of a school administrative unit's fiscal year must be carried forward to meet the unit's needs in the next year or over a period not to exceed 3 years. Unallocated balances in excess of 3% of the previous fiscal year's school budget must be used to reduce the state and local share of the total allocation for the purpose of computing state subsidy. School boards may carry forward unallocated balances in excess of 3% of the previous year's school budget and disburse these funds in the next year or over a period not to exceed 3 years. For fiscal years 2008-09, 2009-10, 2010-11, 2011-12, 2012-13, 2013-14 and 2014-15 only, the carry-forward of a school administrative unit's unallocated balances is not limited to 3% of the previous fiscal year's school budget.

[ 2009, c. 571, Pt. XXX, §1 (AMD) .]

7. Required data; subsidy payments withheld. A school administrative unit shall provide the commissioner with information that the commissioner requests to carry out the purposes of this chapter, according to time schedules that the commissioner establishes. The commissioner may withhold monthly subsidy payments from a school administrative unit when information is not filed in the specified format and with specific content and within the specified time schedules. If the school administrative unit files the information in the specified format, the department shall include the payment of the withheld subsidy in the next regularly scheduled monthly subsidy payment.

[ 2011, c. 223, §2 (AMD) .]

7-A. Penalty for late submission of required data. Notwithstanding any other provision of this Title, the commissioner may implement the following subsidy penalty for a school administrative unit that is not in compliance with subsection 7. If a school administrative unit has not filed the required data pursuant to subsection 7 within 3 months of the due date, a penalty equal to 1% of that unit's monthly subsidy check times the number of months past due is assessed.

[ 2007, c. 539, Pt. C, §14 (NEW) .]

8. Unobligated balances. Unobligated balances from amounts appropriated for general purpose aid for local schools may not lapse but must be carried forward to the next fiscal year.

[ 2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

SECTION HISTORY

2005, c. 2, §D61 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2007, c. 539, Pt. C, §§13, 14 (AMD). 2009, c. 213, Pt. C, §15 (AMD). 2009, c. 448, §2 (AMD). 2009, c. 571, Pt. E, §24 (AMD). 2009, c. 571, Pt. XXX, §1 (AMD). 2011, c. 223, §2 (AMD). 2015, c. 54, §7 (AMD).



20-A §15689-C. Commissioner's recommendation for funding levels; computations

1. Annual recommendation. Prior to December 15th of each year, the commissioner, with the approval of the state board, shall recommend to the Governor and the Department of Administrative and Financial Services, Bureau of the Budget the funding levels that the commissioner recommends for the purposes of this chapter. Beginning with the recommendations due in 2009, the commissioner’s annual recommendations must be in the form and manner described in subsection 4.

[ 2009, c. 275, §1 (AMD) .]

2. Funding level computations. The following are the funding level computations that support the commissioner's funding level recommendations:

A. The requested funding levels for the operating allocation under sections 15683 and 15683-B; [2015, c. 54, §8 (AMD).]

B. The requested funding levels for debt service under section 15683-A, which are as follows:

(1) The known obligations and estimates of anticipated principal and interest costs for the allocation year;

(2) The expenditures for the insured value factor for the base year;

(3) The level of lease payments and lease-purchase payments pursuant to section 15672, subsection 2-A for the year prior to the allocation year; and

(4) Funds allocated by the state board for new school construction projects funded in the current fiscal year; [2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. The requested funding levels for adjustments under section 15689, which must be computed by estimating costs for the allocation year; [2013, c. 368, Pt. C, §16 (AMD).]

D. The requested funding levels for miscellaneous costs under section 15689-A; [2013, c. 368, Pt. C, §16 (AMD).]

E. The requested funding levels for the costs of enhancing student performance and opportunity under section 15688-A; and [2013, c. 368, Pt. C, §17 (NEW).]

F. The normal costs of teacher retirement pursuant to Title 5, section 17154, subsection 6. [2013, c. 368, Pt. C, §17 (NEW).]

[ 2015, c. 54, §8 (AMD) .]

3. Guidelines for updating other subsidizable costs. The commissioner's recommendation for updating percentages to bring base year actual costs to the equivalent of one-year-old costs may not exceed the average of the 2 most recent percentages of annual increase in the Consumer Price Index.

[ 2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

4. Guidelines for updating adjustments and miscellaneous costs. The commissioner's recommendations regarding the adjustments and miscellaneous costs components as set forth in subsection 2 also must delineate each amount that is recommended for each subsection and paragraph under sections 15689 and 15689-A and the purposes for each cost in these sections. For each amount shown in the commissioner's recommendations, the commissioner's recommendation must also show the amount for the same component or purpose that is included in the most recently approved state budget, the differences between the amounts in the most recently approved state budget and the commissioner's recommendations and the reasons for the changes.

[ 2009, c. 275, §2 (NEW) .]

SECTION HISTORY

2005, c. 2, §D61 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2009, c. 275, §§1, 2 (AMD). 2013, c. 368, Pt. C, §§16, 17 (AMD). 2015, c. 54, §8 (AMD).



20-A §15689-D. Governor's recommendation for funding levels

1. Annual recommendations. The Department of Administrative and Financial Services, Bureau of the Budget shall annually certify to the Legislature the funding levels that the Governor recommends under sections 15683, 15683-A, 15683-B, 15688-A, 15689 and 15689-A and the amount for any other components of the total cost of funding public education from kindergarten to grade 12 pursuant to this chapter. The Governor's recommendations must be transmitted to the Legislature within the time schedules set forth in Title 5, section 1666 and in the form and manner described in subsection 2 and these recommendations must be posted on the department's publicly accessible website. The commissioner may adjust, consistent with the Governor's recommendation for funding levels, per-pupil amounts not related to staffing pursuant to section 15680 and targeted funds pursuant to section 15681.

[ 2015, c. 54, §9 (AMD) .]

2. Funding level computations. The Governor’s recommendations under subsection 1 must specify the amounts that are recommended for the total operating allocations pursuant to section 15683 including the total allocation pursuant to section 15683-B, the total of other subsidizable costs pursuant to section 15681-A, the total debt service allocation pursuant to section 15683-A, the total costs of enhancing student performance and opportunity pursuant to section 15688-A, the total adjustments pursuant to section 15689, the total miscellaneous costs pursuant to section 15689-A, the amount for any other components of the total cost of funding public education from kindergarten to grade 12 and the total cost of funding public education from kindergarten to grade 12 pursuant to this chapter. The Governor’s recommendations regarding the adjustments and miscellaneous costs components also must delineate each amount that is recommended for each subsection and paragraph under sections 15689 and 15689-A and the purposes for each cost in these sections. For each amount shown in the Governor’s recommendations, the Governor’s recommendations must also show the amount for the same component or purpose that is included in the most recently approved state budget, the differences between the amounts in the most recently approved state budget and the Governor’s recommendations and the reasons for the changes. These computations must be posted on the department's publicly accessible website.

[ 2015, c. 54, §9 (AMD) .]

SECTION HISTORY

2005, c. 2, §D61 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2007, c. 240, Pt. C, §7 (AMD). 2009, c. 275, §3 (RPR). 2013, c. 368, Pt. C, §18 (AMD). 2015, c. 54, §9 (AMD).



20-A §15689-E. Actions by Legislature

The Legislature shall annually, prior to March 15th, enact legislation to: [2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

1. Appropriation for state share of adjustments, debt service and operating; single account. Appropriate the necessary funds for the State's share for general purpose aid for local schools with a separate amount for each of the following components:

A. Adjustments and miscellaneous costs described in sections 15689 and 15689-A, including an appropriation for special education pupils placed directly by the State, for:

(1) Tuition and board for pupils placed directly by the State in accordance with rules adopted or amended by the commissioner; and

(2) Special education tuition and other tuition for residents of state-operated institutions attending programs in school administrative units or private schools in accordance with rules adopted or amended by the commissioner; [2013, c. 368, Pt. C, §19 (AMD).]

B. The state share of the total operating allocation and the total debt service allocation described in sections 15683, 15683-A and 15683-B; [2015, c. 54, §10 (AMD).]

C. The state share of the total costs of enhancing student performance and opportunity described in section 15688-A; and [2013, c. 368, Pt. C, §19 (NEW).]

D. The state share of the total normal cost of teacher retirement pursuant to Title 5, section 17154, subsection 6; and [2013, c. 368, Pt. C, §19 (NEW).]

[ 2015, c. 54, §10 (AMD) .]

2. Local cost share expectation. Establish the local cost share expectation described in section 15671-A.

[ 2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

Funds for appropriations under this section must be placed in a single account. [2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

SECTION HISTORY

2005, c. 2, §D61 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2013, c. 368, Pt. C, §19 (AMD). 2015, c. 54, §10 (AMD).



20-A §15689-F. Actions by department

Within the annual appropriations, the department shall follow the procedures described in this section. [2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

1. State's obligation. If the State's continued obligation for any program provided by one of the appropriated amounts under section 15689-E exceeds the appropriated amount, any unexpended balance from another of those appropriated amounts may be applied by the commissioner toward the obligation for that program.

[ 2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2. Cash flow. For the purpose of cash flow, the commissioner may pay the full state and local share of the payment amounts due on bond issues for school construction from that school administrative unit's state subsidy, excluding payments on non-state-funded projects. This subsection does not apply if a school administrative unit has less subsidy than the total principal and interest payment on bonds.

[ 2005, c. 2, Pt. D, §61 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

3. Casino revenues. If the annual funding for public education for children in public preschool programs and for children in kindergarten and grades one to 12 is supported by casino revenues credited to the department pursuant to Title 8, section 1036, the department shall journal expenditures from the General Purpose Aid for Local Schools, General Fund account to the K-12 Essential Programs and Services, Other Special Revenue Funds account to meet financial obligations and for purposes of cash flow.

[ 2013, c. 581, §11 (AMD) .]

SECTION HISTORY

2005, c. 2, §D61 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2013, c. 368, Pt. C, §20 (AMD). 2013, c. 581, §11 (AMD).



20-A §15690. Local appropriations

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

Beginning with the budget for the 2005-2006 school year, the following provisions apply to local appropriations for school purposes. [2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

1. School administrative unit contribution to total cost of funding public education from kindergarten to grade 12. The legislative body of each school administrative unit may vote to raise and appropriate an amount up to its required contribution to the total cost of education as described in section 15688, except that funds provided under Title XIV of the State Fiscal Stabilization Fund of the federal American Recovery and Reinvestment Act of 2009 as part of the amount restored to a school administrative unit’s fiscal years 2008-09, 2009-10 and 2010-11 share of general purpose aid as determined under this chapter must be used to lower the school administrative unit’s required contribution to the total cost of education.

A. For a municipal school unit, an article in substantially the following form must be used when a single municipal school administrative unit is considering the appropriation of an amount up to its required contribution to the total cost of education as described in section 15688.

(1) "Article.....: To see what sum the municipality will appropriate for the total cost of funding public education from kindergarten to grade 12 as described in the Essential Programs and Services Funding Act (Recommend $......) and to see what sum the municipality will raise as the municipality's contribution to the total cost of funding public education from kindergarten to grade 12 as described in the Essential Programs and Services Funding Act in accordance with the Maine Revised Statutes, Title 20-A, section 15688. (Recommend $......)"

(2) The following statement must accompany the article in subparagraph (1). "Explanation: The school administrative unit's contribution to the total cost of funding public education from kindergarten to grade 12 as described in the Essential Programs and Services Funding Act is the amount of money determined by state law to be the minimum amount that a municipality must raise in order to receive the full amount of state dollars." [2005, c. 12, Pt. WW, §5 (AMD); 2005, c. 12, Pt. WW, §18 (AFF).]

B. For a school administrative district, a community school district or a regional school unit, an article in substantially the following form must be used when the school administrative district, community school district or regional school unit is considering the appropriation of an amount up to its required contribution to the total cost of education as described in section 15688.

(1) "Article ....: To see what sum the district will appropriate for the total cost of funding public education from kindergarten to grade 12 as described in the Essential Programs and Services Funding Act and to see what sum the district will raise and assess as each municipality's contribution to the total cost of funding public education from kindergarten to grade 12 as described in the Essential Programs and Services Funding Act in accordance with the Maine Revised Statutes, Title 20-A, section 15688 (Recommend amount set forth below):

(2) The following statement must accompany the article in subparagraph (1). "Explanation: The school administrative unit's contribution to the total cost of funding public education from kindergarten to grade 12 as described in the Essential Programs and Services Funding Act is the amount of money determined by state law to be the minimum amount that the district must raise and assess in order to receive the full amount of state dollars." [2007, c. 240, Pt. XXXX, §31 (AMD).]

C. The state share of the total cost of funding public education from kindergarten to grade 12 as described in section 15688, excluding state-funded debt service for each school administrative unit, is limited to the same proportion as the local school administrative unit raises of its required contribution to the total cost of education as described in section 15688, excluding state-funded debt service costs. For school administrative units that annually demonstrate savings by purchasing supplies using an electronic bidding forum, the commissioner may suspend all or a portion of any adjustment to the unit's state contribution pursuant to this paragraph. [2007, c. 539, Pt. C, §15 (AMD).]

D. (TEXT EFFECTIVE UNTIL 6/30/16) (TEXT REPEALED 6/30/16) In any fiscal year in which the sum of the State's contribution toward the cost of the components of essential programs and services, exclusive of federal funds that are provided and accounted for in the cost of the components of essential programs and services, falls below the State's target of 55% of the cost of the components of essential programs and services, the commissioner shall calculate the percentage of the State's 55% share that is funded by state appropriations and, notwithstanding any other provision of this paragraph, a school administrative unit may not have the amount of its state subsidy limited or reduced under paragraph C if the school administrative unit:

(1) In fiscal year 2013-14, raises at least the same percentage of its required local contribution to the total cost of funding public education from kindergarten to grade 12, including state-funded debt service, as the State's contribution toward its 55% share of the cost of the components of essential programs and services;

(2) In fiscal year 2014-15, raises the same percentage of its required local contribution to the total cost of funding public education from kindergarten to grade 12, including state-funded debt service, as the State's contribution toward its 55% share of the cost of the components of essential programs and services plus 33% of the difference between that percentage and 100% of its required local contribution; and

(3) In fiscal year 2015-16, raises the same percentage of its required local contribution to the total cost of funding public education from kindergarten to grade 12, including state-funded debt service, as the State's contribution toward its 55% share of the cost of the components of essential programs and services plus 66% of the difference between that percentage and 100% of its required local contribution.

This paragraph is repealed June 30, 2016. [2013, c. 171, §1 (RPR).]

[ 2013, c. 171, §1 (AMD) .]

2. Non-state-funded debt service. For a school administrative unit's indebtedness previously approved by its legislative body for non-state-funded major capital school construction projects or non-state-funded portions of major capital school construction projects, the legislative body of each school administrative unit may vote to raise and appropriate an amount up to the municipality's or district's annual payments for non-state-funded debt service.

A. An article in substantially the following form must be used when a school administrative unit is considering the appropriation for debt service allocation for non-state-funded school construction projects or non-state-funded portions of school construction projects.

(1) "Article ....: To see what sum the (municipality or district) will raise and appropriate for the annual payments on debt service previously approved by the legislative body for non-state-funded school construction projects or non-state-funded portions of school construction projects in addition to the funds appropriated as the local share of the school administrative unit's contribution to the total cost of funding public education from kindergarten to grade 12. (Recommend $......)"

(2) The following statement must accompany the article in subparagraph (1). "Explanation: Non-state-funded debt service is the amount of money needed for the annual payments on the (municipality's or district's) long-term debt for major capital school construction projects that are not approved for state subsidy. The bonding of this long-term debt was previously approved by the voters or other legislative body." [2009, c. 571, Pt. E, §26 (AMD).]

[ 2009, c. 571, Pt. E, §26 (AMD) .]

3. Additional local appropriation. A school administrative unit may raise and expend funds for educational purposes in addition to the funds under subsections 1 and 2.

A. If the amount of the additional funds does not result in the unit's exceeding its maximum state and local spending target established pursuant to section 15671-A, subsection 4, an article in substantially the following form must be used when a school administrative unit is considering the appropriation of additional local funds:

(1) "Article ....: To see what sum the (municipality or district) will raise and to appropriate the sum of (Recommend $.....) in additional local funds for school purposes under the Maine Revised Statutes, Title 20-A, section 15690. (Recommend $......)"

(2) The following statement must accompany the article in subparagraph (1). "Explanation: The additional local funds are those locally raised funds over and above the school administrative unit's local contribution to the total cost of funding public education from kindergarten to grade 12 as described in the Essential Programs and Services Funding Act and local amounts raised for the annual payment on non-state-funded debt service that will help achieve the (municipality's or district's) budget for educational programs." [2005, c. 519, Pt. AAAA, §17 (AMD).]

B. If the amount exceeds the unit's maximum state and local spending target established pursuant to section 15671-A, subsection 4, an article in substantially the following form must be used when a school administrative unit is considering an appropriation of additional local funds.

(1) "Article ....: Shall (name of municipality or district) raise and appropriate $....... in additional local funds, which exceeds the State's Essential Programs and Services allocation model by $...... as required to fund the budget recommended by the (school committee or board of directors)?"

The (school committee or board of directors) recommends $......... for additional local funds and gives the following reasons for exceeding the State's Essential Programs and Services funding model by $........:

(2) The following statement must accompany the article in subparagraph (1). "Explanation: The additional local funds are those locally raised funds over and above the school administrative unit's local contribution to the total cost of funding public education from kindergarten to grade 12 as described in the Essential Programs and Services Funding Act and local amounts raised for the annual payment on non-state-funded debt service that will help achieve the (municipality's or district's) budget for educational programs." [2005, c. 519, Pt. AAAA, §18 (AMD).]

[ 2005, c. 519, Pt. AAAA, §§17, 18 (AMD) .]

4. Total budget article. A school administrative unit must include a summary article indicating the total annual budget for funding public education from kindergarten to grade 12 in the school administrative unit. The amount recommended must be the gross budget of the school system. This article does not provide money unless the other articles are approved.

A. "Article ....: To see what sum the (municipality or district) will authorize the school committee to expend for the fiscal year beginning (July 1, ....) and ending (June 30, ....) from the school administrative unit's contribution to the total cost of funding public education from kindergarten to grade 12 as described in the Essential Programs and Services Funding Act, non-state-funded school construction projects, additional local funds for school purposes under the Maine Revised Statutes, Title 20-A, section 15690, unexpended balances, tuition receipts, state subsidy and other receipts for the support of schools. (Recommend $......)" [2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

5. Vote. Actions taken pursuant to subsections 1 to 4 must be taken by a recorded vote.

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

6. Administrative costs for units with no pupils. If a school administrative unit is required to pay administrative costs and has no allocation of state or local funds, that unit may raise and expend funds for administrative costs.

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

SECTION HISTORY

2005, c. 2, §D62 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §§WW5-7 (AMD). 2005, c. 12, §WW18 (AFF). 2005, c. 519, §§AAAA17,18 (AMD). 2007, c. 240, Pt. XXXX, §31 (AMD). 2007, c. 539, Pt. C, §15 (AMD). 2009, c. 213, Pt. C, §16 (AMD). 2009, c. 571, Pt. E, §§25, 26 (AMD). 2011, c. 655, Pt. C, §12 (AMD). 2013, c. 1, Pt. C, §6 (AMD). 2013, c. 171, §1 (AMD).



20-A §15691. Municipal assessment paid to district

1. Presentation of assessment schedule. The assessment schedule based on the budget approved at a community school district or school administrative district budget meeting must be presented to the treasurer of each municipality that is a member of the district.

The assessment schedule must include each member municipality's share of the school administrative unit's contribution to the total cost of funding public education from kindergarten to grade 12 as described in section 15688, the school administrative unit's contribution to debt service for non-state-funded school construction projects and additional local funds for school purposes under section 15690.

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2. Municipal treasurer's payment schedule. The treasurer of the member municipality, after being presented with the assessment schedule, shall forward 1/12 of that member municipality's share to the treasurer of the district on or before the 20th day of each month of the fiscal year beginning in July.

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

SECTION HISTORY

2005, c. 2, §D62 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §15691-A. Municipal assessment paid to a regional school unit

Beginning with the 2008-2009 school year, this section applies to municipal assessments paid to a regional school unit. [2007, c. 240, Pt. XXXX, §32 (NEW).]

1. Presentation of assessment schedule. The assessment schedule based on the budget approved at a regional school unit budget meeting must be presented to the treasurer of each municipality that is a member of the regional school unit. The assessment schedule must include each member municipality's share of the school administrative unit's contribution to the total cost of funding public education from kindergarten to grade 12 as described in section 15688 and the school administrative unit's contribution to debt service for non-state-funded school construction projects and additional local funds for school purposes under section 15690.

[ 2007, c. 240, Pt. XXXX, §32 (NEW) .]

2. Municipal treasurer's payment schedule. The treasurer of the member municipality, after being presented with the assessment schedule under subsection 1, shall forward 1/12 of that member municipality's share to the treasurer of the regional school unit on or before the 20th day of each month of the fiscal year.

[ 2007, c. 240, Pt. XXXX, §32 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. XXXX, §32 (NEW).



20-A §15692. Special school districts

1. School administrative unit. For the purposes of section 15695 and Title 20, sections 3457 to 3460, a special school district is deemed to be a school administrative unit.

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2. Debt service. Debt service on bonds or notes issued by a special school district must be included in the school budget of the school administrative unit that operates the schools constructed by that district. The school board for the school administrative unit that operates the special district's schools shall pay to the special school district all sums necessary to meet the payments of principal and interest on bonds or notes when due and to cover maintenance or other costs for which the special school district is responsible.

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

SECTION HISTORY

2005, c. 2, §D62 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §15693. School budget; budget formats

1. Content. A school administrative unit shall include in its school budget document:

A. The school administrative unit's total cost of funding public education from kindergarten to grade 12, its non-state-funded debt service, if any, and any additional expenditures authorized by law; [2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. A summary of anticipated revenues and estimated school expenditures for the fiscal year; and [2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. The following statement, including the estimated dollar amount of state retirement payments: "This budget does not include the estimated amount of $....... in employer share of teacher retirement costs that is paid directly by the State." [2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2. Budget deadlines. The following time limitations apply to adoption of a school budget under this section.

A. At least 7 days before the initial meeting of the legislative body responsible for adopting a budget, the school administrative unit shall provide a detailed budget document to that legislative body and to any person who requests one and resides within the geographic area served by the school administrative unit. [2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. Notwithstanding a provision of law or charter to the contrary, school administrative units may adopt an annual budget prior to June 30th. The school budgets for career and technical education regions must be adopted on or before August 1st. [2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. Notwithstanding any municipal charter provision, ordinance or other law to the contrary, if the level of state subsidy for the next school year is not finalized in accordance with this chapter before June 1st, the school board may delay a school budget meeting otherwise required to be held before July 1st to a date after July 1st. If a school board elects to delay a school budget meeting under this paragraph, the meeting must be held and the budget approved within 30 days of the date the commissioner notifies the school board of the amount allocated to the school administrative unit under section 15689-B. When a school budget meeting is delayed under this paragraph, the school administrative unit may continue operation of the unit at the same budget levels as were approved for the previous year. Continued operation under the budget for the previous year is limited to the time between July 1st and the date the new budget goes into effect. [2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

3. Budget format. The following provisions apply to a budget format.

A. Except as provided in subsection 4, the budget format is that prescribed by a majority of the school board until an article prescribing the school budget format is approved by a majority of voters in an election in which the total vote is at least 20% of the number of votes cast in the municipality in the last gubernatorial election, or 200, whichever is less. [2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. The format of the school budget may be determined in accordance with section 1485. [2009, c. 571, Pt. E, §27 (AMD).]

C. It is the intent of the Legislature that a school board shall attempt to obtain public participation in the development of the school budget format. [2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2009, c. 571, Pt. E, §27 (AMD) .]

4. Budget format; town or city charter. In a municipality where the responsibility for final adoption of the school budget is vested by municipal charter in a council, the school budget format may be changed through amendment of the charter under the home rule procedures of Title 30-A, chapter 111, except that the amendment must be approved by a majority of voters in an election in which the total vote is at least 20% of the number of votes cast in the municipality in the last gubernatorial election.

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

5. Budget format; town meeting. When the final budget authority is vested in a town meeting operating under the general enabling procedures of Title 30-A, the format of the school budget may be determined by the town meeting or under the procedures of Title 30-A, section 2522 or 2528.

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

6. Budget format; community school district. The following provisions apply to the budget format of a community school district.

A. An article containing the district's proposed budget format must be placed on the next warrant issued or ballot printed if:

(1) A majority of the district school committee votes to place it on the warrant or ballot; or

(2) A written petition signed by at least 10% of the number of voters voting in the last gubernatorial election in each municipality within the community school district requests it to be on the warrant or ballot. [2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

B. The article containing the budget format may be voted on by secret ballot at an election conducted in accordance with Title 30-A, sections 2528 to 2532. [2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

C. The district school committee shall:

(1) Issue a warrant specifying that the municipal officers of the municipalities within the community school district shall place the budget format article on the secret ballot; and

(2) Prepare and furnish the required number of ballots for carrying out the election, including absentee ballots. [2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

7. Budget format; articles. The articles prescribed in this chapter must be included in the budget format and be voted on in the adoption of the budget in order to determine state and local cost sharing.

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

8. Change in budget format. Any change in the budget format must be voted on at least 90 days prior to the budget year for which that change is to be effective.

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

SECTION HISTORY

2005, c. 2, §D62 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2009, c. 571, Pt. E, §27 (AMD).



20-A §15694. Actions on budget

The following provisions apply to approving a school budget under this chapter. [2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

1. Checklist required. Prior to a vote on articles dealing with school appropriations, the clerk or secretary shall make a checklist of the registered voters. The number of voters listed on the checklist is conclusive evidence of the number participating in the vote.

[ 2009, c. 571, Pt. E, §28 (AMD) .]

2. Reconsideration. Notwithstanding any law to the contrary, in school administrative units where the school budget is finally approved by the voters, a special budget vote to reconsider action taken on the budget may be called only as follows.

A. The reconsideration vote must be held within 30 days of the regular budget vote at which the budget was finally approved in accordance with section 2307 or chapter 103-A. [2009, c. 571, Pt. E, §28 (AMD).]

B. In a regional school unit, school administrative district or community school district, the reconsideration vote must be called by the school board or as follows.

(1) A petition containing a number of signatures of legal voters in the member municipalities of the school administrative unit equalling at least 10% of the number of voters who voted in the last gubernatorial election in member municipalities of the school administrative unit, or 100 voters, whichever is less, and specifying the article or articles to be reconsidered must be presented to the school board within 15 days of the regular budget vote at which the budget was finally approved in accordance with chapter 103-A.

(2) On receiving the petition, the school board shall call the special budget reconsideration vote, which must be held within 15 days of the date the petition was received. [2009, c. 571, Pt. E, §28 (AMD).]

C. In a municipality, the meeting to reconsider the vote must be called by the municipal officers:

(1) Within 15 days after receipt of a request from the school board, if the request is received within 15 days of the budget vote at which the budget was finally approved in accordance with section 2307 and it specifies the article or articles to be reconsidered; or

(2) Within 15 days after receipt of a written application presented in accordance with Title 30-A, section 2532, if the application is received within 15 days of the budget vote at which the budget was finally approved in accordance with section 2307 and it specifies the article or articles to be reconsidered. [2009, c. 571, Pt. E, §28 (AMD).]

[ 2009, c. 571, Pt. E, §28 (AMD) .]

3. Invalidation of action of special budget meeting to reconsider the vote. If a special budget vote is called to reconsider action taken at a regular budget vote, the vote is invalid if the number of voters at the special budget vote is less than the number of voters at the regular budget vote.

[ 2009, c. 571, Pt. E, §28 (AMD) .]

4. Line-item transfers. Votes requested by a school board for the purpose of transferring funds from one category or line item to another must be posted for voter or council action within 15 days of the date of the request.

[ 2009, c. 571, Pt. E, §28 (AMD) .]

SECTION HISTORY

2005, c. 2, §D62 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2009, c. 571, Pt. E, §28 (AMD).



20-A §15695. Bonds; notes; other

All bonds, notes or other evidences of indebtedness issued for school purposes by a school administrative unit for major capital expenses, bus purchases or current operating expenses, including tax or other revenue anticipation notes, are general obligations of the unit. [2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

1. Tax assessments. The municipal officers or school board shall require the sums that are necessary to meet in full the principal of and interest on the bonds, notes or other evidences of indebtedness issued pursuant to this section payable in each year to be assessed and collected in the manner provided by law for the assessment and collection of taxes.

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

2. Reduction. The sums to be assessed and collected under subsection 1 must be reduced by the amount of an allocation of funds appropriated by the Legislature to pay the principal and interest owed by the school administrative unit in a given year as certified to the unit by the commissioner. The commissioner shall certify the amount due to the unit within 30 days of its appropriation by the Legislature.

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

3. Collection. After assessment and reduction under subsection 2, the remaining sum must be paid from ad valorem taxes, which may be levied without limit as to rate or amount upon all the taxable property within the school administrative unit.

[ 2005, c. 2, Pt. D, §62 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF) .]

SECTION HISTORY

2005, c. 2, §D62 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §15695-A. Bondholders of school administrative units

1. Rights of bondholders of school administrative units. If legislation, including a ballot measure approved at referendum, becomes effective that dissolves a school administrative unit that has issued outstanding general obligation bonds or notes or repeals the laws pursuant to which such a school administrative unit is organized and exists, the rights of the holders of the outstanding bonds and notes issued by that school administrative unit are not impaired and the underlying indebtedness of any such outstanding general obligation bonds or notes is deemed to survive, whether or not replacement or successor school administrative units are organized or established, and any state subsidy with respect to those outstanding obligations or the relative portion of those outstanding obligations to be paid or reimbursed by the State is not affected.

[ 2009, c. 445, §1 (NEW) .]

2. Power to tax. Until one or more school administrative units are organized or established to replace or succeed a former school administrative unit as described in subsection 1 and assume the outstanding bonds or notes issued by such former school administrative unit, all taxable property located in the municipalities that were members of that former school administrative unit is subject to ad valorem taxation to pay the underlying indebtedness of the bonds or notes issued by the former school administrative unit to the same extent as that taxable property was subject to ad valorem taxation in the former school administrative unit and as if such bonds or notes remained outstanding. Taxes to pay the underlying indebtedness of the outstanding bonds or notes of the former school administrative unit as described in subsection 1 must be levied and collected by the municipalities located in the former school administrative unit in the same manner as the taxes of the municipalities. If one or more school administrative units are organized or established to replace or succeed a former school administrative unit as described in subsection 1, all taxable property located in the municipalities that were members of the former school administrative unit and that are located within the replacement or successor school administrative unit or school administrative units is subject to ad valorem taxation to pay the underlying indebtedness of the bonds or notes of the former school administrative unit to the same extent as that taxable property was subject to ad valorem taxation in the former school administrative unit. Taxes to pay the underlying indebtedness of the outstanding bonds or notes of the former school administrative unit as described in subsection 1 must be levied and collected by the replacement or successor school administrative unit in the same manner as the taxes of the replacement or successor school administrative unit.

[ 2009, c. 445, §1 (NEW) .]

3. Power to levy. The holders of bonds and notes as described in subsection 1 retain the right to levy on taxable property located in the former school administrative unit and that taxable property is subject to Title 30-A, section 5701.

[ 2009, c. 445, §1 (NEW) .]

4. Payment responsibility. Until one or more school administrative units are organized or established to replace or succeed a former school administrative unit as described in subsection 1, the municipalities that were members of the former school administrative unit shall pay the underlying indebtedness of the bonds or notes of the former school administrative unit in accordance with their terms. As between the municipalities that were members of the former school administrative unit, payment responsibility for the underlying indebtedness of the bonds or notes of the former school administrative unit must be allocated in proportion to the most recent state valuations of those municipalities.

A school administrative unit or school administrative units organized or established to replace or succeed a former school administrative unit as described in subsection 1 shall pay the underlying indebtedness of the bonds and notes of the former school administrative unit in accordance with their terms. As between replacement or successor school administrative units of a former school administrative unit, payment responsibility for the underlying indebtedness of the bonds or notes must be allocated based upon the most recent state valuations of the municipalities that are located in each of the replacement or successor school administrative units and that were members of the former school administrative unit.

Nothing contained in this subsection may be construed to prohibit the organization or establishment of a school administrative unit or school administrative units that replace or succeed a former school administrative unit from employing a different method of allocating payment responsibility for the underlying indebtedness of the bonds or notes described in subsection 1.

[ 2009, c. 445, §1 (NEW) .]

SECTION HISTORY

2009, c. 445, §1 (NEW).



20-A §15696. Penalties for nonconforming school administrative units (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 240, Pt. XXXX, §33 (NEW). 2007, c. 668, §§39-41 (AMD). 2007, c. 695, Pt. A, §23 (AMD). 2009, c. 455, §1 (AMD). 2011, c. 251, §12 (AFF). 2011, c. 251, §8 (RP).






Chapter 606-C: SCHOOL FINANCE ACT OF 2003

20-A §15681. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 2, §1 (NEW). 2005, c. 2, §D43 (RP). 2005, c. 2, §D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §15682. Mandated legislative appropriations for kindergarten to grade 12 education (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 2, §1 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 2, §D45 (RP). 2005, c. 12, §WW18 (AFF).



20-A §15683. Mandated legislative appropriations for special education (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 2, §1 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 2, §D48 (RP). 2005, c. 12, §WW18 (AFF).



20-A §15684. Fund for the Efficient Delivery of Educational Services (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 2, §1 (NEW). 2003, c. 712, §15 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 2, §D50 (RP). 2005, c. 12, §WW18 (AFF).



20-A §15685. Entitlement (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 2, §1 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 2, §D51 (RP). 2005, c. 12, §WW18 (AFF).






Chapter 607: MAINE SCHOOL BUILDING AUTHORITY

20-A §15701. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 494, §3 (RP).



20-A §15702. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 494, §3 (RP).



20-A §15703. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 494, §3 (RP).



20-A §15704. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §99 (AMD). 1983, c. 812, §§113,114 (AMD). 1987, c. 403, §3 (AMD). 1989, c. 503, §B78 (AMD). 1993, c. 494, §3 (RP).



20-A §15705. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1987, c. 141, §B15 (AMD). 1993, c. 494, §3 (RP).



20-A §15706. Contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 494, §3 (RP).



20-A §15707. Revenue bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §100 (AMD). 1993, c. 494, §3 (RP).



20-A §15708. State credit (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 585, §1 (AMD). 1993, c. 494, §3 (RP).



20-A §15709. Trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 494, §3 (RP).



20-A §15710. Revenue refunding bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 494, §3 (RP).



20-A §15711. Transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 494, §3 (RP).



20-A §15712. Investment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 494, §3 (RP).



20-A §15713. Other bonding authority (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 494, §3 (RP).



20-A §15714. Remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §101 (AMD). 1993, c. 494, §3 (RP).



20-A §15715. Preliminary expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 494, §3 (RP).



20-A §15716. Direct payment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 494, §3 (RP).



20-A §15717. Exemption from taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 494, §3 (RP).



20-A §15718. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 494, §3 (RP).






Chapter 608: SCHOOL FINANCE ACT OF 2003

20-A §15751. Short title

This chapter may be known and cited as "the School Finance Act of 2003." [2005, c. 2, Pt. D, §63 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

SECTION HISTORY

2005, c. 2, §D63 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §15752. Mandated legislative appropriations for kindergarten to grade 12 education

In accordance with the phase-in schedule provided in chapter 606-B, beginning in fiscal year 2008-09, the Legislature each year shall provide at least 55% of the cost of the total allocation for kindergarten to grade 12 education from General Fund revenue sources. [2005, c. 2, Pt. D, §63 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

For the purposes of this chapter, and until such time as the Legislature may implement an alternative school funding system, "total allocation" means the foundation allocation for a year, the debt service allocation for that year, the sum of all adjustments for that year and the total of the additional local appropriations for the prior year. In the event the Legislature implements an alternative school funding model that alters the meaning of the terms used in this Title or otherwise makes obsolete the system of allocations and local appropriations established by this Title, the term "total allocation" as it applies to the mandatory appropriation required by this section means the amount reasonably calculated as the equivalent of this definition. [2005, c. 2, Pt. D, §63 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

SECTION HISTORY

2005, c. 2, §D63 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §15753. Mandated legislative appropriations for special education

Except as provided in section 15689, subsection 1, but notwithstanding any other provision of chapter 606-B, the Legislature shall provide 100% of a school administrative unit's special education costs as calculated pursuant to section 15681-A, subsection 2. [2005, c. 2, Pt. D, §63 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

For the purposes of the mandatory appropriation required by this section, and in accordance with the essential programs and services school funding allocation system established in chapter 606-B, the commissioner shall identify and provide in the commissioner's recommendation pursuant to section 15689-C the total special education costs required to be funded pursuant to this section. In addition to any appropriations required by section 15689-E, the Legislature shall appropriate and ensure the accurate distribution of the total amount identified by the commissioner, adjusted by the federal reimbursements for the costs of special education services mandated by federal or state law, rule or regulation that will be provided to the individual school administrative units for that same school year. [2005, c. 2, Pt. D, §63 (NEW); 2005, c. 2, Pt. D, §§72, 74 (AFF); 2005, c. 12, Pt. WW, §18 (AFF).]

SECTION HISTORY

2005, c. 2, §D63 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF).



20-A §15754. Fund for the Efficient Delivery of Educational Services (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 2, §D63 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2005, c. 386, §E1 (AMD). 2007, c. 240, Pt. E, §1 (RP).



20-A §15755. Entitlement (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 2, §D63 (NEW). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2007, c. 240, Pt. XXXX, §34 (RP).






Chapter 609: SCHOOL CONSTRUCTION

20-A §15901. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 693, §§5, 8 (NEW).]

1. Concept approval. "Concept approval" means the initial approval of a school construction project by the state board which indicates:

A. Acknowledgment of the local need; [1981, c. 693, §§5, 8 (NEW).]

B. Approval of the preliminary design; [1981, c. 693, §§5, 8 (NEW).]

C. Approval of estimated costs; and [1981, c. 693, §§5, 8 (NEW).]

D. The state board's intent to issue design and funding approval subject to a favorable local vote and approval of final cost estimates. [2013, c. 167, Pt. B, §2 (AMD).]

[ 2013, c. 167, Pt. B, §2 (AMD) .]

1-A. Design and funding approval. "Design and funding approval" means approval by the state board indicating that a school construction project's drawings and specifications have been developed to 100% completion, the project has gained the recommendations of the department and the school administrative unit is authorized to seek bids for the work.

[ 2013, c. 167, Pt. B, §3 (NEW) .]

2. Maintenance of plant. "Maintenance of plant" means those activities concerned with keeping the grounds, buildings and equipment at their original condition of completeness or efficiency either through repairs or by replacement of property.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Major capital cost. "Major capital cost" means school construction projects and may include the cost for equipment approved under a school construction project.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. School construction project. "School construction project" means:

A. On-site additions to existing schools; [1981, c. 693, §§5, 8 (NEW).]

B. New schools; [1981, c. 693, §§5, 8 (NEW).]

C. The cost of land acquired in conjunction with projects otherwise defined by this subsection; [1983, c. 612, (AMD).]

D. The building of or acquisition of other facilities related to the operation of school administrative units; [1981, c. 693, §§5, 8 (NEW).]

E. The complete restoration of existing school buildings in lieu of replacement when in the judgment of the commissioner the action is in the best interest of the State and local unit; and [1983, c. 613, (RPR).]

F. Off-site construction only if, in the judgment of the commissioner, it is economically in the best interests of the State or there is no other practical way to complete a project. [2005, c. 683, Pt. B, §12 (AMD).]

"School construction project" does not mean the purchase, lease-purchase or construction of portable temporary classroom space, as defined in section 15672, subsection 21-B, the lease-purchase of bus garage and maintenance facilities or a permanent space lease-purchase project as defined in section 15901, subsection 4-B.

[ 2005, c. 683, Pt. B, §12 (AMD) .]

4-A. Small scale school construction project. "Small scale school construction project" means a project that will not be eligible for state subsidy and is limited to:

A. New buildings not exceeding 600 square feet in gross area to be utilized solely for storage or custodial work, or both; or [1985, c. 248, §2 (NEW).]

B. On-site additions to existing school buildings not exceeding 600 square feet in gross area. [1985, c. 248, §2 (NEW).]

"Small scale school construction project" does not mean the purchase, lease-purchase or construction of portable temporary classroom space, as defined in section 15672, subsection 21-B, or the lease-purchase of bus garage and maintenance facilities.

[ 2005, c. 683, Pt. B, §13 (AMD) .]

4-B. Permanent space lease-purchase project. "Permanent space lease-purchase project" means the lease-purchase of permanent administrative space or permanent small nonadministrative or instructional space whose costs are wholly or partially eligible as debt service costs for subsidy purposes under section 15672, subsection 2-A, paragraph B, subparagraph (1) or subparagraph (3). "Permanent space lease-purchase project" does not mean the purchase, lease-purchase or construction of portable temporary classroom space, as defined in section 15672, subsection 21-B, or the lease-purchase of bus garage and maintenance facilities.

[ 2005, c. 683, Pt. B, §14 (AMD) .]

5. Total cost of school construction projects. "Total costs of school construction projects" means all costs related to or incidental to the project, except financing costs and proceeds from insured losses.

[ 1981, c. 693, §§5, 8 (NEW) .]

6. School administrative unit. "School administrative unit" means a school administrative unit as defined by section 1, subsection 26 and a career and technical education region as defined by section 8301-A, subsection 6, except that in section 15907, the reference to "unit" or "school administrative unit" means a unit within a career and technical education region.

[ RR 1991, c. 2, §71 (COR); 2003, c. 545, §5 (REV) .]

7. School board. "School board" means a school board as defined in section 1, subsection 28 and the cooperative board of a career and technical education region.

[ RR 1991, c. 2, §71 (COR); 2003, c. 545, §5 (REV) .]

8. Superintendent. "Superintendent" means a superintendent as defined by section 1, subsection 39, and the director of a career and technical education region, if that person had been appointed to serve as administrative officer of the region, or the superintendent who has been appointed to serve as ex officio administrative officer.

[ RR 1991, c. 2, §71 (COR); 2003, c. 545, §5 (REV) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 612, (AMD). 1983, c. 613, (AMD). 1985, c. 248, §2 (AMD). 1987, c. 98, §5 (AMD). 1989, c. 466, §§5,6 (AMD). RR 1991, c. 2, §71 (COR). 1991, c. 268, §§5,6 (AMD). 1999, c. 81, §§6,7 (AMD). 2003, c. 545, §5 (REV). 2005, c. 683, §§B12-14 (AMD). 2013, c. 167, Pt. B, §§2, 3 (AMD).



20-A §15902. Administrative units

1. Building committee. The legislative body of a school administrative unit may establish a special building committee at a regular or specially called meeting held prior to a school construction project receiving the concept approval provided in section 15901. If the legislative body does not establish a special building committee, the school board shall act as the building committee and may delegate the powers and duties of the building committee to the superintendent. If a vacancy occurs in the membership of a special building committee established under this subsection by the legislative body, the legislative body may fill that vacancy. The powers and duties of the building committee must be determined at the time of its establishment by the legislative body of the school administrative unit, or by the school board when it acts as the building committee and delegates those powers and duties to the superintendent. Powers and duties not assigned to the building committee that are not specifically delegated to other entities in this section remain with the school board.

[ 1993, c. 197, §1 (AMD) .]

2. School board approval. A plan for a school construction project voted for by a school administrative unit shall be approved by the school board.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Authority to sell bonds. A school administrative unit may sell bonds to raise the local share of project costs.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Final report to commissioner. On the completion of a school construction project or a permanent space lease-purchase project, the building committee shall certify to the commissioner that the construction project has been completed in conformity with the approved plans and specifications.

[ 1999, c. 81, §8 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 197, §1 (AMD). 1999, c. 81, §8 (AMD).



20-A §15903. Approval of plans and specifications

1. Application. A school construction project, permanent space lease-purchase project or the minor capital costs of a project with an estimated cost of more than $50,000 must meet the requirements of this section.

[ 1999, c. 81, §9 (AMD) .]

2. Requirements. The plans and specifications shall contain suitable provision for the health, welfare and safety of persons who will utilize the project.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Approval. Before acceptance by a school board, the plans and specifications shall be approved by the following:

A. The Bureau of General Services, Department of Administrative and Financial Services; [2011, c. 691, Pt. B, §21 (AMD).]

B. The department; [1981, c. 693, §§5, 8 (NEW).]

C. The Department of Health and Human Services; and [1981, c. 693, §§5, 8 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

D. The State Fire Marshal. [1981, c. 693, §§5, 8 (NEW).]

[ 2011, c. 691, Pt. B, §21 (AMD) .]

4. Changes. Changes in the plans and specifications shall be approved by the department.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Inspection and compliance. Review and inspection of school construction projects and permanent space lease-purchase projects for compliance with approved plans and specifications must be provided in accordance with this subsection.

A. If it appears to the commissioner that the school construction project or permanent space lease-purchase project has not been completed in conformity with the approved plans and specifications, the commissioner may cause an inspection of the project to take place. [1999, c. 81, §10 (AMD).]

B. Upon receipt by the commissioner of a written petition from one or more residents of the school administrative unit where the school construction project or permanent space lease-purchase project is located claiming that the project has not been completed in conformity with the approved plans and specifications, the commissioner shall cause an inspection of the project to be made or shall issue a written explanation to the petitioner or petitioners explaining the commissioner's refusal to do so. The petitioner or petitioners shall certify as part of the petition that the claim of nonconformance has been brought to the attention of the superintendent of the school administrative unit in which the school construction project or permanent space lease-purchase project is located and that the superintendent has failed to respond in a satisfactory manner to that claim. [1999, c. 81, §10 (AMD).]

C. If an investigation is held, the commissioner shall notify the building committee, or legislative body of the school administrative unit when no building committee exists, of the findings of the investigation and of any changes required. The building committee or legislative body of the school administrative unit shall make the changes within a reasonable period of time. Failure to do so shall render the school administrative unit liable to the penalties provided in section 6801-A. [1987, c. 379, (NEW).]

[ 1999, c. 81, §10 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 35, (AMD). 1985, c. 785, §A93 (AMD). 1987, c. 379, (AMD). 1999, c. 81, §§9,10 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 691, Pt. B, §21 (AMD).



20-A §15904. Local vote

Prior to design and funding approval by the state board, a school construction project, except a small scale school construction project as defined in section 15901, subsection 4-A, must receive a favorable vote conducted in accordance with the following. [2013, c. 167, Pt. B, §4 (AMD).]

1. Municipal schools. In a municipality where the responsibility for final adoption of the school budget is vested in a municipal council by municipal charter or in a town meeting, the vote shall be by referendum in accordance with the appropriate provisions set forth in Title 21-A and Title 30-A, except that the filing requirement contained in Title 30-A, section 2528, subsection 5, does not apply.

[ 1987, c. 737, Pt. C, §§60, 106 (RPR); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. School administrative districts. In a school administrative district the vote must be conducted in accordance with section 1305 or sections 1351 to 1354.

[ 1999, c. 81, §11 (AMD) .]

3. Community school districts. In a community school district, the vote shall be conducted in accordance with Title 30-A, sections 2528 to 2532. The return and counting of votes shall be conducted in accordance with the procedures established in section 1353, subsection 3. The district school committee shall:

A. Issue a warrant ordering the municipalities within the district to place the school construction article on the ballot; and [1981, c. 693, §§5, 8 (NEW).]

B. Prepare and furnish the required number of ballots for carrying out the vote. [1981, c. 693, §§5, 8 (NEW).]

[ 1987, c. 737, Pt. C, §§61, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3-A. Regional school units. In a regional school unit, the vote must be conducted in accordance with chapter 103-A.

[ 2007, c. 240, Pt. XXXX, §35 (NEW) .]

4. Form. The article shall indicate:

A. [1985, c. 248, §5 (RP).]

B. [1985, c. 248, §5 (RP).]

C. [2005, c. 12, Pt. WW, §8 (RP).]

D. The estimated amount of the additional operating costs during each of the first 2 years; and [1981, c. 693, §§5, 8 (NEW).]

E. The school administrative unit is responsible for the local share of annual principal and interest payments for this school construction project included in the total cost of education appropriated pursuant to section 15690, subsection 1, if any, and for the annual principal and interest payments for the non-state-funded portion of this school construction project. [2005, c. 12, Pt. WW, §9 (AMD).]

[ 2005, c. 12, Pt. WW, §§8, 9 (AMD) .]

5. Career and technical education regions. In a career and technical education region, the vote must be conducted in accordance with sections 1351 to 1354 and section 8465. References in sections 1351 to 1354 to school administrative unit and board of directors mean "career and technical education region" and "cooperative board," respectively.

[ RR 1991, c. 2, §72 (COR); 2003, c. 545, §5 (REV) .]

6. Permanent space lease-purchase projects. A permanent space lease-purchase project, as defined in section 15901, subsection 4-B, whose costs are wholly eligible as debt service costs for subsidy purposes under section 15672, subsection 2-A, paragraph B must receive a favorable vote of the legislative body of the school administrative unit. A permanent space lease-purchase project whose lease-purchase costs are not eligible as debt service costs for subsidy purposes under section 15672, subsection 2-A, paragraph B must receive a favorable vote of the legislative body conducted in accordance with this section, except that subsection 4 does not apply. The vote may authorize the school board or school committee to enter into a mortgage, security interest or other encumbrance on the permanent space lease-purchase project determined to be necessary for the permanent space lease-purchase project.

[ 2005, c. 683, Pt. B, §15 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1985, c. 161, §4 (AMD). 1985, c. 248, §§3-5 (AMD). 1985, c. 506, §§B15,16,18 (AMD). 1985, c. 570, §§1,2 (AMD). 1985, c. 737, §A46 (AMD). 1987, c. 98, §§6,7 (AMD). 1987, c. 402, §A131 (AMD). 1987, c. 737, §§C60,C61, C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). RR 1991, c. 2, §72 (COR). 1999, c. 81, §§11,12 (AMD). 2003, c. 545, §5 (REV). 2005, c. 12, §§WW8,9 (AMD). 2005, c. 683, §B15 (AMD). 2007, c. 240, Pt. XXXX, §35 (AMD). 2013, c. 167, Pt. B, §4 (AMD).



20-A §15905. State board

1. Approval authority. The state board must approve each school construction project, unless it is a small scale school construction project as defined in section 15901, subsection 4-A, a nonstate funded project as defined in section 15905-A or a permanent space lease-purchase project.

A. The state board may approve projects as long as no project approval will cause debt service costs, as defined in section 15672, subsection 2-A, paragraph A and pursuant to Resolve 2007, chapter 223, section 4, to exceed the maximum limits specified in Table 1 in subsequent fiscal years.

A-1. Beginning with the second regular session of the Legislature in fiscal year 1990 and every other year thereafter, on or before March 1st, the commissioner shall recommend to the Legislature and the Legislature shall establish maximum debt service limits for the next 2 biennia for which debt service limits have not been set for major capital and integrated, consolidated secondary and postsecondary projects. [2011, c. 1, Pt. E, §1 (AMD).]

B. Nonstate funded projects, such as school construction projects or portions of projects financed by proceeds from insured losses, money from federal sources, other noneducational funds or local funds that are not eligible for inclusion in an administrative unit's state-local allocation, are outside the total cost limitations set by the Legislature. [1999, c. 81, §13 (AMD).]

[ 2015, c. 267, Pt. C, §15 (AMD) .]

2. Secondary school construction project limitations. The state board may approve a secondary school construction project designed to accommodate fewer than 300 pupils only if the state board has determined that the school will have an adequate educational program. The board may not approve a secondary school construction project if fewer than 10 full-time teachers will be employed at the school, unless the location of the school would be geographically isolated.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Certificate of approval. A certificate of approval must be issued by the commissioner for each project for which design and funding approval has been given by the state board. The certificate must bear the amount approved for subsidy and other stipulations or conditions. The certificate must be signed by the commissioner and is conclusive evidence of the facts stated on it.

[ 2013, c. 167, Pt. B, §5 (AMD) .]

4. Rules. The state board may adopt or amend rules relating to the approval of school construction projects. Rules adopted pursuant to this subsection relating to the approval of major capital school construction projects under this chapter are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A.

The state board is encouraged to review school construction rules regarding costs per square foot, consider other measures for containing building costs and report on these efforts to the joint standing committee of the Legislature having jurisdiction over education matters during the First Regular Session of the 115th Legislature. On or before February 1, 1994 the state board shall adopt rules for approving movable equipment costs for school construction.

[ 2005, c. 683, Pt. J, §1 (AMD); 2005, c. 683, Pt. J, §2 (AFF) .]

5. Approval criteria. In approving school construction projects, the state board shall ensure that school administrative units have made efficient use of existing school facilities within the unit and have explored and when feasible developed agreements for sharing facilities with neighboring school administrative units.

[ 1993, c. 410, Pt. ZZZ, §1 (NEW) .]

6. Facility maintenance plan required. The state board shall require a school administrative unit applying for state funds for a school construction project to establish a facility maintenance plan for the projected life cycle of the proposed school building.

[ 2013, c. 506, §17 (AMD) .]

7. Interest-only interim local financing. Notwithstanding any provision of law or rule to the contrary, the state board may accelerate the dates on which it grants concept approval and funding approval for a school construction project that has been placed on the special priority list of the state board on the condition that the school administrative unit provide interest-only interim local financing for the project in accordance with this subsection. The period of interest-only interim local financing must be determined by the state board at the time concept approval is granted for a project and must be based on the time difference between the date that final funding approval is expected to be granted on an accelerated basis and the date that final funding approval would have been expected to be granted in the normal course. The period of interim local financing for a project may not exceed 5 years.

Notwithstanding any provision of law or rule to the contrary, a school administrative unit, including a school administrative unit established by private and special law, authorized to issue securities for school construction purposes may issue its securities for school construction purposes on an interest-only basis during a period of interest-only interim local financing approved by the state board in accordance with this subsection. The period of interest-only interim local financing must precede, and be in addition to, the periods for interest payments and principal payments otherwise established pursuant to the school construction rules of the state board. The length of the period of interest-only interim local financing and the length of the debt service schedule otherwise established must be clearly stated on the face of the securities.

The interest-only payments made by a school administrative unit during the period of interim financing must be paid from local funds without state participation and may not be included in the unit's debt service costs for state subsidy purposes under section 15672, subsection 2-A. Such interest-only payments during the period of interim local financing may not be considered debt service costs as defined in section 15672, subsection 2-A for purposes of calculating amounts subject to the debt service limit established by this section.

The referendum question that is submitted to the voters for a project subject to interest-only interim local financing under this subsection must include, in addition to the information required by section 15904, an informational statement that sets forth the length of the period of interest-only interim financing established by the state board, an estimate of the annual interest cost during the period of interest-only interim local financing and a statement that the interest-only payments during the period of interim local financing is not eligible for inclusion in the debt service allocation of the school administrative unit for purposes of calculating state school construction subsidy to the unit.

The maximum period that securities for a school construction project may be outstanding under any applicable statute or rule must be extended by the length of the period of interest-only interim local financing approved by the state board under this subsection.

If the voters of a school administrative unit do not vote to approve a school construction project subject to interest-only interim local financing under this subsection, the unit's school construction project remains eligible for concept and funding approval from the state board at the time that the project would be eligible for such approval without interest-only interim location funding.

[ 2005, c. 683, Pt. B, §16 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 426, §3 (AMD). 1983, c. 859, §§L1,L3 (AMD). 1985, c. 248, §6 (AMD). 1985, c. 469, (AMD). 1985, c. 737, §A47 (AMD). 1985, c. 780, §1 (AMD). 1987, c. 395, §B1 (AMD). 1987, c. 402, §A132 (AMD). 1987, c. 803, §§1,2,5 (AMD). 1989, c. 911, §§9,10 (AMD). 1991, c. 875, (AMD). 1993, c. 324, §3 (AMD). 1993, c. 410, §§F20,ZZZ1 (AMD). 1993, c. 693, §1 (AMD). 1995, c. 632, §§1,2 (AMD). 1997, c. 397, §1 (AMD). 1997, c. 469, §2 (AMD). 1999, c. 81, §13 (AMD). 1999, c. 731, §§YY3,4 (AMD). 2001, c. 439, §OOOO1 (AMD). 2003, c. 673, §N2 (AMD). 2005, c. 519, §J3 (AMD). 2005, c. 595, §1 (AMD). 2005, c. 595, §2 (AFF). 2005, c. 683, §§B16,J1 (AMD). 2005, c. 683, §J2 (AFF). 2007, c. 539, Pt. C, §16 (AMD). 2011, c. 1, Pt. E, §1 (AMD). 2011, c. 678, Pt. D, §1 (AMD). 2013, c. 44, §1 (AMD). 2013, c. 167, Pt. B, §5 (AMD). 2013, c. 506, §17 (AMD). 2015, c. 267, Pt. C, §15 (AMD).



20-A §15905-A. Approval of nonstate funded projects

1. Approval authority. The commissioner must approve each nonstate funded project.

[ 1987, c. 395, Pt. A, §87 (NEW) .]

2. Rules. The commissioner may adopt or amend rules relating to the approval of nonstate funded projects.

[ 1987, c. 395, Pt. A, §87 (NEW) .]

3. Local vote. Prior to approval by the commissioner, each nonstate funded project, except a municipal school construction project pursuant to subsection 4, must receive a favorable vote in accordance with section 15904, except that section 15904, subsection 4 does not apply.

[ 1999, c. 95, §1 (AMD) .]

4. Municipal schools. In a municipal school unit where the responsibility for final adoption of the school budget is vested in the municipal council by municipal charter, a nonstate funded project may be approved without a referendum vote if the charter does not require a referendum.

[ 1999, c. 95, §2 (NEW) .]

SECTION HISTORY

1987, c. 395, §A87 (NEW). 1991, c. 655, §10 (AMD). 1999, c. 95, §§1,2 (AMD).



20-A §15906. Suits challenging school bond issues, security required

In any action challenging the validity of the issuance of bonds for a school construction project authorized and approved under this chapter, or seeking to enjoin the commencement, construction or completion of any such school construction project, the following shall apply. [1981, c. 693, §§ 5, 8 (NEW).]

1. The plaintiff to provide security. If the court has granted a motion to dismiss or has granted summary judgment against the plaintiff, the court may require the plaintiff to provide security during the period of any appeal from that judgment to cover any costs or damages as may be incurred or suffered by any party resulting from delay of the project, including any loss of purchasing power during the period of delay.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. The amount of security. In determining the amount of security to be required, the court shall consider a recognized index of building costs, the consumer price index and other relevant evidence concerning the cost of the project and the estimated period of delay during the appeal.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §15907. Payment

1. Payment of State's share. The state allocation for debt service costs must be paid by the commissioner to each unit according to that unit's debt retirement schedule and rules adopted pursuant to this chapter.

A. For all current and future debt service costs payable by a school administrative unit to the Maine Municipal Bond Bank, the state allocation for debt service costs must be paid by the commissioner to the bond bank or its designated trustee one business day prior to the date of the unit's next debt service cost payment as outlined in the unit's debt retirement schedule and in accordance with rules adopted pursuant to this chapter. If the payment date falls on a Monday, payment must be made to the bond bank on the preceding Friday. [1997, c. 787, §10 (NEW).]

B. At least 60 days prior to the date of the school administrative unit's next debt service cost as outlined in the unit's debt retirement schedule, the commissioner shall inform the bond bank as to the unit's state share of debt service for its next debt service payment. [1997, c. 787, §10 (NEW).]

[ 1997, c. 787, §10 (AMD) .]

2. Payment of local share. A school administrative unit shall pay the local share of their project costs.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Local funds not included in state-local allocation.

[ 1985, c. 248, §7 (RP) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 426, §4 (AMD). 1985, c. 248, §7 (AMD). 1997, c. 787, §10 (AMD).



20-A §15908. Design limits

1. Technical assistance. In order to provide the technical assistance required by the state board in assessing proposed school construction projects, the Bureau of General Services may contract for the services of a professional engineer whenever the bureau is not employing qualified personnel on a full-time basis.

[ 2011, c. 691, Pt. B, §22 (AMD) .]

2. Energy conservation standards. The state board shall approve only those projects which have been designed in accordance with rigorous standards for the conservation of energy.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Life-cycle costs. The department and the Bureau of General Services may not approve the plans and specifications of a project that does not meet the requirements of Title 5, chapter 153, subchapter 1-A.

[ 2011, c. 691, Pt. B, §22 (AMD) .]

4. Consistent siting. The state board shall adopt criteria governing applications under this chapter to direct construction projects for new schools to areas determined suitable under the provisions of Title 30-A, chapter 187, subchapter II, by the municipality within which the project will be located. The board may not require a minimum contiguous parcel size for the project as a condition of approval.

[ 1993, c. 721, Pt. B, §1 (NEW); 1993, c. 721, Pt. H, §1 (AFF) .]

5. Backup energy generators. In the case of a school construction project in which the school is expected to be used as a community shelter, the state board may approve only those projects designed to accommodate backup energy generators.

[ 2005, c. 634, §9 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1993, c. 721, §B1 (AMD). 1993, c. 721, §H1 (AFF). 2005, c. 634, §9 (AMD). 2011, c. 691, Pt. B, §22 (AMD).



20-A §15908-A. School energy efficiency standards rules

1. Definition. For purposes of this section, "substantially renovated" means any renovation for which the cost exceeds 50% of the building's current value prior to renovation.

[ 2003, c. 497, §2 (NEW); 2003, c. 497, §5 (AFF) .]

2. Rules. The state board, in consultation with the Department of Administrative and Financial Services and the Public Utilities Commission, shall by rule require as a condition for state funding for construction that, except as provided in subsection 4, all planning and design for new or substantially renovated schools or school buildings subject to state board approval:

A. Involve consideration of architectural designs and energy systems that show the greatest net benefit over the life of the building by minimizing long-term energy and operating costs; [2003, c. 497, §2 (NEW); 2003, c. 497, §5 (AFF).]

B. Include an energy-use target that exceeds by at least 20% the energy efficiency standards in effect for commercial and institutional buildings pursuant to Title 10, section 1415-D; and [2003, c. 497, §2 (NEW); 2003, c. 497, §5 (AFF).]

C. Include a life-cycle cost analysis that explicitly considers cost and benefits over a minimum of 30 years and that explicitly includes the public health and environmental benefits associated with energy-efficient building design and construction, to the extent they can be reasonably quantified. [2003, c. 497, §2 (NEW); 2003, c. 497, §5 (AFF).]

The state board shall adopt rules pursuant to this section by July 1, 2004. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 578, §1 (AMD) .]

3. Requirements for approval. Except as provided in subsection 4, the state board shall withhold approval of a state-funded new or substantially renovated school or school building if the local school authority proposing the project can not show that it has duly considered the most energy-efficient and environmentally efficient designs suitable in accordance with rules adopted pursuant to this section.

[ 2007, c. 578, §1 (AMD) .]

4. Renovation of historic school buildings; waiver. The state board may, in consultation with the Public Utilities Commission and the Executive Director of the State Historic Preservation Commission, grant a waiver from the requirements of this section on a case-by-case basis for instances of substantial renovation of a historic school building. For the purposes of this subsection, "historic school building" means a school building that is on the National Register of Historic Places, eligible for nomination to the national register or designated as a historic building by a certified municipal historic preservation ordinance.

A. The state board shall grant a waiver request if, in the board's opinion, the local school authority proposing the renovation project has demonstrated that renovation of the historic school building would not compromise the public health and safety requirements of this chapter and that 2 or more of the following circumstances exist:

(1) Renovation of the historic school building is in substantial compliance with the energy efficiency standards required under this section as determined by the Public Utilities Commission;

(2) Renovation of the historic school building provides substantial energy efficiency as determined by the Public Utilities Commission and also provides education, social or environmental benefits as determined by the department over alternative proposals, including, but not limited to, any proposals to construct a new school on an alternative site; and

(3) Adherence to the energy building standards would result in irreparable damage to the historic character of a historic school building as determined by the Executive Director of the State Historic Preservation Commission. [2007, c. 578, §1 (NEW).]

B. An application for a waiver from the requirements of this section must be submitted to the state board in accordance with requirements established by the state board by rule pursuant to paragraph D. The waiver application must include documentation to substantiate the conditions of this subsection. If the request is denied, the state board shall communicate the reasons for denying the request to the applicant. [2007, c. 578, §1 (NEW).]

C. The state board shall render a decision on an application for a waiver from the requirements of this section within 60 days of the receipt by the state board of a complete application for a waiver. In rendering a decision, the state board may place conditions upon the granting of a waiver. Failure on the part of the state board to render a decision within the 60-day period constitutes approval of the request for the waiver. [2007, c. 578, §1 (NEW).]

D. The state board shall adopt or amend rules to implement the requirements of this subsection. Rules adopted under this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 578, §1 (NEW).]

[ 2007, c. 578, §1 (NEW) .]

SECTION HISTORY

2003, c. 497, §2 (NEW). 2003, c. 497, §5 (AFF). 2007, c. 578, §1 (AMD).



20-A §15909. Financing

1. Rate of construction aid.

[ 2011, c. 678, Pt. C, §4 (RP) .]

2. Bonds. A school administrative unit shall sell bonds in its name for the total cost of a school construction project minus the amounts listed in paragraph A. Bond sales must be consistent with rules adopted or amended by the state board.

A. The amount to be bonded must be determined as follows. The total cost of the project must be reduced by:

(2) Proceeds from insured losses;

(3) Money from federal sources; and

(4) Other noneducational funds, except gifts and money from federal revenue sharing sources. [2011, c. 678, Pt. C, §5 (AMD).]

B. A school administrative unit may borrow money for projects in anticipation of bond sales. Borrowing must be consistent with rules adopted or amended by the state board. [2011, c. 678, Pt. C, §5 (AMD).]

[ 2011, c. 678, Pt. C, §5 (AMD) .]

3. Deductions; cost of project. Proceeds from insured losses, money from federal sources and other noneducational funds must be deducted from the total cost of a school construction project to determine the amount on which the state's share must be calculated. Proceeds from gifts or moneys from federal revenue sharing sources must be treated as local appropriations.

[ 2011, c. 678, Pt. C, §6 (AMD) .]

4. Construction projects approved in fiscal year 1984-85.

[ 2011, c. 678, Pt. C, §7 (RP) .]

5. Records. All records for a school construction project must be kept for 7 years after the final compliance review.

[ 2013, c. 167, Pt. B, §6 (AMD) .]

6. Compliance review. All records for state-funded school construction projects must be reviewed for compliance by department staff or certified public accountants under contract with the department.

[ 2013, c. 167, Pt. B, §6 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 426, §§5,6 (AMD). 1985, c. 248, §§8-10 (AMD). 1985, c. 506, §§B17,18 (AMD). 1987, c. 402, §A133 (AMD). 1987, c. 803, §§3,5 (AMD). 2011, c. 678, Pt. A, §8 (AMD). 2011, c. 678, Pt. C, §§4-7 (AMD). 2013, c. 167, Pt. B, §6 (AMD).



20-A §15910. Requirements

The following requirements shall apply to a school construction project. [1981, c. 693, §§5, 8 (NEW).]

1. Applications. An application for approval of a project shall include the information required by the state board.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Reports. A school administrative unit shall file:

A. A copy of the debt retirement schedule with the commissioner as soon as bonds are sold; and [1981, c. 693, §§5, 8 (NEW).]

B. A final report on a project to include any information the commissioner may require. This report shall be made within the time specified by rule by the commissioner. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Penalty. Failure to submit accurate reports within specified times shall be deemed sufficient cause for withholding school construction aid until the school administrative unit complies.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Time of signing. A school administrative unit may not sign a contract for construction or begin construction until the final plans and specifications have been approved by the commissioner, the Bureau of General Services, the Department of Health and Human Services and the State Fire Marshal.

[ 2011, c. 691, Pt. B, §23 (AMD) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 2003, c. 689, §B6 (REV). 2011, c. 691, Pt. B, §23 (AMD).



20-A §15911. Community services; conditions of approval

The state board may approve construction of school buildings without obligating the State to pay a share of the costs of those buildings, if those portions are to be constructed to fulfill a community service need. [1981, c. 693, §§ 5, 8 (NEW).]

1. Community service. "Community service" means a service which does not fulfill an educational purpose or which is not restricted to a school-age population.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Breakdown of costs. If construction of facilities to meet a community service need occurs in conjunction with a school construction project, the board shall:

A. Require a breakdown of costs for the entire project; and [1981, c. 693, §§ 5, 8 (NEW).]

B. Approve a plan as to how operating costs, including repairs, shall be shared by agreement between the municipal officers and the school board. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Findings. The state board's finding shall become a part of the certificate of approval and shall be the basis on which all costs shall be apportioned between the municipality and the school administrative unit for as long as that portion of the project shall:

A. Continue to serve that community need; and [1981, c. 693, §§ 5, 8 (NEW).]

B. Remain under the control of persons other than the school board. [1981, c. 693, §§ 5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Application. An application from a school administrative unit for approval of a school construction project shall include evidence that approval will result in meeting or helping to meet the total construction and program needs of the area to be served.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §15912. Inspection of facility; compliance

If it appears that a school administrative unit has failed to maintain a school facility which protects the health, welfare and safety of the persons utilizing the facility, the commissioner may cause an inspection to be made. The commissioner shall notify the school administrative unit of the findings of the investigation and of any changes to be made. The school administrative unit shall make the changes promptly. If it fails to make the changes, it shall be liable to the penalties provided in section 6801. [1981, c. 693, §§ 5, 8 (NEW).]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §15913. School bus shelters

1. Placement. School bus shelters for school children, when approved by the school board of the unit in which they are located, may be placed or maintained outside the right-of-way and at least 33 feet from the center line of a highway.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Requirement. A shelter shall be:

A. Constructed of steel or other durable material with concrete floor raised above ground level; [1981, c. 693, §§ 5, 8 (NEW).]

B. Kept clean, well painted or otherwise suitably maintained at all times; and [1981, c. 693, §§ 5, 8 (NEW).]

C. Kept free from snow. [1981, c. 693, §§ 5, 8 (NEW).]

3. Removal. The school board may order its removal if it does not meet these requirements.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §15914. Current fiscal year funding (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 426, §7 (NEW). 1985, c. 248, §§11,12 (AMD). 1987, c. 803, §§4,5 (RP).



20-A §15915. Energy service companies and 3rd-party financing

1. Initial agreement for energy conservation improvements. A school administrative unit may enter into an agreement of up to 20 years with an energy services company. For the purposes of this section, "energy services company" means a company or 3rd-party financing company that provides design, installation, operation, maintenance and financing of energy conservation or combined energy conservation and related air quality improvements at existing school administrative unit facilities. The school administrative unit's costs to enter into such an agreement are not applicable to the unit's school construction project costs, the debt service on which is eligible for subsidy purposes under section 15907. Such an agreement is deemed to be a professional service, which is not subject to the competitive bidding requirements of Title 5, section 1743-A, if the agreement:

A. Provides for operation or maintenance of the improvement for at least 5 years or the entire term of the financing agreement if longer than 5 years; [2011, c. 279, §1 (RPR).]

B. Requires a guaranty by the contractor that the improvement will meet performance criteria set forth in the agreement for at least 5 years or for the entire term of the financing agreement if longer than 5 years; and [2011, c. 279, §1 (RPR).]

C. Has a total contract cost, excluding private or federal grant funds, interest and operating and maintenance costs, of less than $2,500,000 for any school building. [2011, c. 279, §1 (RPR).]

A school administrative unit may select an energy services company on the basis of a request for qualifications or a request for proposals, and it is not required to use a competitive method set forth in this chapter and Title 5, section 1743-A and Private and Special Law 1999, chapter 79. The selection process must include at a minimum a request for qualifications or a request for proposals that is advertised in a newspaper of general circulation in the school administrative unit and a newspaper of general circulation in the City of Augusta. The deadline for receipt of requests for qualifications or requests for proposals may not be less than 15 days from the last day the advertisement was published. The school administrative unit shall establish an interview committee, which must include the superintendent of the school administrative unit and at least one school board member. The interview committee shall interview not fewer than 3 energy services companies unless a smaller number of energy services companies responds to the request for qualifications or request for proposals. A request for qualifications or a request for proposals may not contain terms that require an energy services company to have more than 3 years of experience in the energy conservation field, a minimum number of prior projects or project references or membership in or accreditation from a regional, national or international association of energy services companies or to use equipment that is not generally available to energy services companies or terms that are otherwise included for the purpose of bias or favoritism toward a particular energy services company.

Objections to the terms of a request for qualifications or a request for proposals under this subsection are deemed waived if not delivered in writing to the office of the superintendent of schools in that school administrative unit within 7 days of the last publication of the newspaper advertisement. If an objection is received, the school board shall conduct a hearing on the objection within 14 days of its receipt. The school board shall allow interested energy services companies to speak at the hearing and shall issue a decision to either validate or invalidate the request for qualifications or the request for proposals within 7 days of the close of the hearing. A decision by the school board in response to an objection is a final government action subject to appeal to the Superior Court.

[ 2011, c. 279, §1 (RPR) .]

1-A. Performance criteria. An agreement under this section between a school administrative unit and an energy services company must include performance criteria that guarantee:

A. Energy savings; [2011, c. 279, §2 (NEW).]

B. A maximum price, including operation, maintenance and financing costs; [2011, c. 279, §2 (NEW).]

C. That the project will meet local, state and federal codes; [2011, c. 279, §2 (NEW).]

D. That measurement and verification of energy savings are determined using the international performance measurement and verification protocol published by the United States Department of Energy, Office of Scientific and Technical Information; and [2011, c. 279, §2 (NEW).]

E. An annual reconciliation of energy savings based on the measurement and verification process under this section. [2011, c. 279, §2 (NEW).]

Prior to entering into an agreement, a school administrative unit may request that the Department of Administrative and Financial Services, Bureau of General Services review the performance criteria in the agreement for conformance with this subsection. The Bureau of General Services shall review and advise school administrative units to the extent resources allow.

[ 2011, c. 279, §2 (NEW) .]

2. Future operation. Any school administrative unit, at the termination of the agreement with the private party pursuant to this section, may acquire, operate and maintain the improvement, may renew the agreement with the private party or may make an agreement with another private party to operate and maintain the improvement.

[ 1987, c. 402, Pt. A, §134 (RPR) .]

SECTION HISTORY

1985, c. 621, §1 (NEW). 1985, c. 797, §62 (NEW). 1987, c. 402, §A134 (RPR). 2001, c. 376, §1 (AMD). 2005, c. 499, §1 (AMD). 2011, c. 279, §§1, 2 (AMD).



20-A §15915-A. Telecommunications service agreements

1. Service agreements. The governing bodies of school administrative units and career and technical education regions are authorized to enter into agreements for not more than 10 years with private entities such as telecommunications service providers to purchase telecommunications services, including services for interactive audio and visual communication and transmission of data for educational purposes.

[ 1997, c. 664, §1 (NEW); 2003, c. 545, §5 (REV) .]

2. Interlocal agreements. The governing bodies of school administrative units and career and technical education regions are authorized to enter into interlocal agreements in accordance with Title 30-A, chapter 115 and may organize or cause to be organized joint boards and legal entities including public nonprofit corporations under Title 13, chapter 81 and Title 13-B to purchase telecommunications services and to acquire customer premise telecommunications, as defined by the Public Utilities Commission, and related technology equipment.

[ 1997, c. 664, §1 (NEW); 2003, c. 545, §5 (REV) .]

3. Legal and tax status. The interlocal agreement must provide for appointment or election of each member of a joint board or governing body of a legal entity formed under this section by the governing body of one or more of the constituent members of the interlocal agreement. The joint board or governing body of the legal entity formed may purchase telecommunications services and acquire, purchase, lease and lease-purchase customer premise telecommunications and related technology equipment on behalf of the constituent members of the interlocal agreement. Customer premise telecommunications and related technology equipment acquired by the joint board or governing board of the legal entity formed are deemed to be public school property for all purposes. A lease-purchase agreement for customer premise telecommunications and related technology equipment constitutes a proper public purpose and the interest or interest component of income derived from the lease-purchase agreement is exempt from taxation in this State. The net earnings of the joint board or governing body of the legal entity formed may not inure to the benefit of any private person. If the joint board or legal entity formed is dissolved, the distribution of all property owned by the joint board or legal entity formed must be determined by the joint board or governing body of the legal entity formed and may not inure to the benefit of any private person.

[ 1997, c. 664, §1 (NEW) .]

SECTION HISTORY

1997, c. 664, §1 (NEW). 2003, c. 545, §5 (REV).



20-A §15916. Federal construction aid

The state board shall be the designated agency to administer any federal funds made available to assist in the construction of facilities for schools, educational programs or institutions of higher education. [1987, c. 402, Pt. A, §135 (NEW).]

SECTION HISTORY

1987, c. 402, §A135 (NEW).



20-A §15917. School facilities inventory

1. Inventory.

[ 2011, c. 171, §10 (RP) .]

2. Data base established. The department shall establish and maintain a school facilities data base. The data base must be available for inclusion in the education information system maintained by the Education Research Institute and established in section 10.

[ 1995, c. 632, §3 (NEW) .]

3. Inventory updated. The department shall update information from the inventory at least every 3 years.

[ 1995, c. 632, §3 (NEW) .]

SECTION HISTORY

1995, c. 632, §3 (NEW). 2011, c. 171, §10 (AMD).



20-A §15918. Maintenance and capital improvement plan assistance

The department, within existing resources, shall support facility maintenance and capital planning training for school administrative units. [2013, c. 506, §18 (NEW).]

SECTION HISTORY

1997, c. 787, §11 (NEW). 2013, c. 506, §18 (RPR).






Chapter 611: CONDEMNATION

20-A §16101. Authority for condemnation

1. Conditions. A school administrative unit may condemn land for the construction or enlargement of school buildings and playgrounds when:

A. The owner of the property refuses to sell; [1981, c. 693, §§5, 8 (NEW).]

B. The parties are unable to agree on a price within 60 days of the first offer; or [1981, c. 693, §§5, 8 (NEW).]

C. The owner of the property resides outside the State and has no authorized agent or attorney within the State. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

2. School administrative units. The following school administrative units may condemn land for school construction:

A. Municipalities; [1981, c. 693, §§5, 8 (NEW).]

B. School administrative districts; and [1981, c. 693, §§5, 8 (NEW).]

C. Community school districts. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Restrictions. A school administrative unit may not condemn lots exceeding 25 acres for one project.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §16102. Procedures

1. Authority to condemn. When the location of a school lot has been legally determined by a school administrative unit, the land may be condemned:

A. In a municipality by the municipal officer; [1981, c. 693, §§5, 8 (NEW).]

B. In a school administrative district by a school board; and [1981, c. 693, §§5, 8 (NEW).]

C. In a community school district by the district board of trustees. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Appraisal. Damages for condemnation shall be determined:

A. As provided for laying out town ways for municipalities; or [1981, c. 693, §§5, 8 (NEW).]

B. As provided for laying out county ways in Title 23, sections 2052 and 2054, for school administrative districts and community school districts, except that notice need not be given to the Department of Transportation. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Payment of damages. The school board may take lots for school construction after payment of these damages. If the owner of the condemned property resides outside the State the damages shall be deposited in the municipal treasury for municipalities and in the county treasury for other school administrative units.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Description. The school board shall cause a plan and description of the lots, as they have laid them out, to be recorded in the registry of deeds where the land lies, within 30 days of payment or deposit of damages.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Notice. The school board shall serve on the owner a certified copy of the vote directing the condemnation. This notice shall be served according to the Maine Rules of Civil Procedure.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).



20-A §16103. Reversion (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 422, §24 (RP).



20-A §16104. Appeals

If the owner is aggrieved at the damages awarded him or her under this chapter, he or she may appeal to the Superior Court of the county in which the land or any part of it lies. [1983, c. 806, §102 (AMD).]

1. Procedure. The owner shall file a complaint in the court and serve the school administrative unit with a copy within 90 days of the date of recording of the description of the lot in the registry of deeds. The complaint shall set forth substantially the facts, but shall not state the amount of the damages previously awarded to the owner.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

2. Determination of damages. The damages may be determined in the Superior Court by a committee of reference if the parties so agree, or by a jury verdict.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

3. Costs. If the damages are increased, the school administrative unit shall pay the damages and costs; otherwise, the costs shall be paid by the appellant.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

4. Committee of reference compensation. A committee of reference shall be allowed a reasonable compensation for its services. This compensation shall be fixed by the court upon the presentation of its report and paid from the county treasury upon the certificate of the clerk of courts.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

5. Further appeal. An appeal may be taken by a party from the judgment of the court to the Supreme Judicial Court.

[ 1981, c. 693, §§ 5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW). 1983, c. 806, §102 (AMD).



20-A §16105. School lots; erroneous description

1. Reappraisal. If a school administrative unit has designated, located and described a lot upon which to construct or enlarge a school and by mistake or omission has failed to comply with the law whereby the location has been rendered invalid, 3 legal voters and taxpayers of that unit may apply in writing to the school board and have the lot, so designated or described, reappraised by them.

[ 1981, c. 693, §§5, 8 (NEW) .]

2. Notice. The school board to whom an application has been made shall give not less than 7 nor more than 20 days' notice to the municipal clerks and to the person owning or having charge of the real estate. The notice shall contain the time and place for the hearing. After examination and hearing of all interested, the school board shall appraise and affix a fair value to the lot as set out, exclusive of improvements made by the school administrative unit. As soon as practicable, the school board shall notify the municipal clerks and the person owning or having charge of the real estate of the appraisal.

[ 1981, c. 693, §§5, 8 (NEW) .]

3. Assessment and collection. The sum fixed as the value of the lot shall be assessed, collected and paid over as other school money.

[ 1981, c. 693, §§5, 8 (NEW) .]

4. Tender. A sum which has been tendered and is in the hands or under the control of the persons owning or having charge of the land shall be allowed in payment of the appraisal.

[ 1981, c. 693, §§5, 8 (NEW) .]

5. Appeal by either party. The school board or the person owning or having charge of the land reappraised may appeal within 10 days if they are dissatisfied with the reappraisal.

A. The claim for appeal shall be submitted to the county commissioners of the county in which the land lies, and shall include a copy of the proceedings. [1981, c. 693, §§5, 8 (NEW).]

B. The determination of the appeal shall be by a majority of the commissioners who are not residents of the school administrative unit. [1981, c. 693, §§5, 8 (NEW).]

C. The determination may be appealed by an aggrieved party to the Superior Court as provided under section 16104. [1981, c. 693, §§5, 8 (NEW).]

[ 1981, c. 693, §§5, 8 (NEW) .]

6. Improvements inure to units. If a school administrative unit has erected or moved a building on or improved a lot, the improvement shall inure to the benefit of the school administrative unit. The building or improvements may be as completely occupied and controlled by the school administrative unit as it would have been if the location had been in strict conformity to law.

[ 1981, c. 693, §§5, 8 (NEW) .]

7. Tax not affected. The legality of a tax assessed to build, repair or remove a school building and to pay for a lot shall not be affected by a mistake or error in designation or location of a lot.

[ 1981, c. 693, §§5, 8 (NEW) .]

SECTION HISTORY

1981, c. 693, §§5,8 (NEW).






Chapter 612: INNOVATIVE EDUCATIONAL GRANTS

20-A §17101. Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§E1,E2 (NEW). 1989, c. 700, §A74 (AMD). 1995, c. 79, §1 (AMD). 2009, c. 274, §16 (RP).



20-A §17102. Classroom-based projects (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§E1,E2 (NEW). 1985, c. 760, (AMD). 2009, c. 274, §16 (RP).



20-A §17103. School-based innovative projects (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§E1,E2 (NEW). 1989, c. 548, §9 (AMD). 1991, c. 290, (RPR). 2009, c. 274, §16 (RP).



20-A §17104. Grant proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 859, §§E1,E2 (NEW). 2009, c. 274, §16 (RP).









Part 8: REHABILITATION SERVICES

Chapter 701: REHABILITATION ACT

20-A §18001. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18002. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18003. Rehabilitation services unit created (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18004. Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18005. Powers and duties of department (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18006. Acceptance of federal provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18007. Receipt and disbursement of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18008. Gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18009. Maintenance not assignable (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18010. Hearings and judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18011. Misuse of lists and records (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18012. Employees not to engage in political activities (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18013. Continuing study of rehabilitation needs (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18014. Office of Rehabilitation Services (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18015. Provision of rehabilitation services (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18016. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §A1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18017. Adoption of a grievance procedure concerning discrimination on the basis of disability (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 318, §1 (NEW). 1995, c. 560, §F11 (RP).






Chapter 703: DIVISION OF DEAFNESS

20-A §18021. Division of Deafness (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §B1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18022. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §B1 (NEW). 1995, c. 322, §§7-11 (AMD). 1995, c. 560, §F11 (RP).



20-A §18023. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §B1 (NEW). 1995, c. 322, §12 (AMD). 1995, c. 560, §F11 (RP).



20-A §18024. Advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §B1 (NEW). 1995, c. 322, §12 (AMD). 1995, c. 560, §F11 (RP).



20-A §18025. Advisory committee; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §B1 (NEW). 1995, c. 322, §13 (AMD). 1995, c. 560, §F11 (RP).



20-A §18026. Director of the Division of Deafness (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §B1 (NEW). 1995, c. 322, §14 (AMD). 1995, c. 560, §F11 (RP).






Chapter 705: INDEPENDENT LIVING SERVICES FOR PEOPLE WITH DISABILITIES

20-A §18031. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §C1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18032. Grants (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §C1 (NEW). 1995, c. 560, §F11 (RP).






Chapter 707: ASSISTANCE TO PEOPLE WITH SEVERE PHYSICAL DIABILITIES TO ENABLE THEM TO WORK

20-A §18041. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §D1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18042. Subsidy (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §D1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18043. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §D1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18044. Evaluation team report (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §D1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18045. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §D1 (NEW). 1995, c. 560, §F11 (RP).






Chapter 709: ADVISORY COMMITTEE ON IMPROVING OUTDOOR RECREATIONAL OPPORTUNITIES FOR PERSONS WITH DISABILITIES

20-A §18051. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §E3 (NEW). 1995, c. 560, §F11 (RP).



20-A §18052. Advisory Committee on Improving Outdoor Recreational Opportunities for Persons with Disabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §E3 (NEW). 1995, c. 560, §F11 (RP).



20-A §18053. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §E3 (NEW). 1995, c. 560, §F11 (RP).






Chapter 711: REHABILITATION SERVICES

20-A §18065. Rehabilitation services (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §F1 (NEW). 1995, c. 560, §F11 (RP).






Chapter 713: SERVICES FOR BLIND AND VISUALLY IMPAIRED INDIVIDUALS

20-A §18070. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §G1 (NEW). 1995, c. 322, §15 (AMD). 1995, c. 560, §F11 (RP).



20-A §18071. Division for the Blind and Visually Impaired (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §G1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18072. Jurisdiction of director, defined (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §G1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18073. Program established (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §G1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18074. Education of blind children (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §G1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18075. Mandatory report of blindness (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §G1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18076. Business Enterprise Program (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §G1 (NEW). 1995, c. 322, §16 (AMD). 1995, c. 560, §F11 (RP).



20-A §18077. Preference (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §G1 (NEW). 1995, c. 322, §16 (AMD). 1995, c. 560, §F11 (RP).



20-A §18078. Powers and duties of the division (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §G1 (NEW). 1995, c. 322, §§17,18 (AMD). 1995, c. 560, §F11 (RP).



20-A §18079. Construction, remodeling; planning for vending facility (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §G1 (NEW). 1995, c. 322, §19 (AMD). 1995, c. 560, §F11 (RP).



20-A §18080. Construction of buildings (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §G1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18081. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §G1 (NEW). 1995, c. 322, §20 (AMD). 1995, c. 560, §F11 (RP). 1995, c. 563, §1 (RPR). 1997, c. 393, §A20 (RP).



20-A §18082. Correctional, mental and certain educational institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §G1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18083. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §G1 (NEW). 1995, c. 560, §F11 (RP).






Chapter 715: DEAF AND HARD-OF-HEARING PERSONS

Subchapter 1: GENERAL PROVISIONS

20-A §18091. General provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §H1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18092. Telecommunication equipment for deaf, hard-of-hearing and speech-impaired persons (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §H1 (NEW). 1995, c. 560, §F11 (RP).






Subchapter 2: RIGHTS OF DEAF AND HARD-OF-HEARING PERSONS

20-A §18101. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §H1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18102. Rights (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §H1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18103. Motor vehicle drivers (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §H1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18104. Penalty; misrepresentation of hearing dog (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §H1 (NEW). 1995, c. 560, §F11 (RP).









Chapter 717: PERSONAL CARE ASSISTANCE SERVICES FOR ADULTS WITH SEVERE PHYSICAL DISABILITIES

20-A §18111. Program established (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §I1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18112. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §I1 (NEW). 1995, c. 560, §F11 (RP).



20-A §18113. Evaluation teams (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 708, §I1 (NEW). 1995, c. 560, §F11 (RP).









Part 9: LEARNING TECHNOLOGY

Chapter 801: MAINE LEARNING TECHNOLOGY FUND

20-A §19101. Establishment of the Maine Learning Technology Fund; source of funds

The Maine Learning Technology Fund, referred to in this chapter as the "fund," is established. The fund consists of certain funds dedicated by the Legislature and by other private and public sources for the advancement of learning technology for kindergarten to grade 12 in Maine. [2001, c. 358, Pt. II, §2 (AMD); 2003, c. 20, Pt. TT, §1 (AMD).]

SECTION HISTORY

1999, c. 731, §FFF1 (NEW). 2001, c. 358, §II2 (AMD). 2003, c. 20, §TT1 (AMD).



20-A §19102. Fund purpose and plan

1. Purpose. The fund must be used to enable the full integration of appropriate learning technologies into teaching and learning for the State's elementary and secondary students. The fund must be managed and governed in a manner that provides for the financially sustainable support, use and integration of learning technology in Maine schools as determined by the Legislature.

[ 2001, c. 358, Pt. II, §3 (AMD); 2003, c. 20, Pt. TT, §1 (AMD) .]

2. Learning technology plan. The use of the fund must be based on a learning technology plan, referred to in this section as the "plan," developed annually beginning for school year 2002-03 by the commissioner and adopted by the Legislature. The annual plan must be designed to achieve the goal of preparing students for a future economy that relies on technology and innovation.

The plan developed annually by the commissioner must include, but is not limited to, consideration of the following:

A. The appropriate structure, governance and oversight of the fund; [2001, c. 358, Pt. II, §3 (NEW); 2003, c. 20, Pt. TT, §1 (AMD).]

B. The current use of learning technology in classrooms in the State; [2001, c. 358, Pt. II, §3 (NEW).]

C. The current readiness of faculty to use technology in teaching; [2001, c. 358, Pt. II, §3 (NEW).]

D. The professional development needed to integrate technology into classroom teaching; [2001, c. 358, Pt. II, §3 (NEW).]

E. Assessment of the strategy and goals for improving and equalizing access to and the use of learning technology in all schools; [2001, c. 358, Pt. II, §3 (NEW).]

F. A plan for implementing the plan in several phases, with Phase I implementing the plan for all schools, students and teachers at the 7th and 8th grade levels; [2001, c. 358, Pt. II, §3 (NEW).]

G. Strategies that coordinate the resources and goals of the fund and the plan with a network of schools and libraries in the State administered by the Public Utilities Commission and the telecommunications education access fund; [2001, c. 358, Pt. II, §3 (NEW); 2003, c. 20, Pt. TT, §1 (AMD).]

H. Strategies that coordinate learning technology in kindergarten to grade 12 education with initiatives and resources of the State's postsecondary education institutions; and [2001, c. 358, Pt. II, §3 (NEW).]

I. Data tracking and assessment of the progress of implementing the goals of the fund and the plan. [2001, c. 358, Pt. II, §3 (NEW); 2003, c. 20, Pt. TT, §1 (AMD).]

[ 2013, c. 533, §14 (AMD) .]

3. Guiding principles for plan. The plan must be consistent with the following guiding principles:

A. Equity. The plan must promote equal opportunity for and provide meaningful access to learning technology resources for students who are economically disadvantaged or have special needs; [2001, c. 358, Pt. II, §3 (NEW).]

B. Integration with the system of learning results established in section 6209. The plan must support student achievement of the system of learning results through the integration of learning technologies that are content-focused and that add value to existing instructional methods; [2001, c. 358, Pt. II, §3 (NEW).]

C. Sustainability and avoidance of obsolescence. The plan must provide future sustainability of learning technology resources to adapt to future educational needs and to avoid obsolescence of learning technology resources; [2001, c. 358, Pt. II, §3 (NEW).]

D. Teacher preparation and professional development. The plan must provide effective preparation, professional development and training programs for teachers and other educators in the use and integration of learning technology tools in curriculum development, instructional methods and student assessment systems; and [2001, c. 358, Pt. II, §3 (NEW).]

E. Economic development. The plan must foster economic development across all regions of the State and the preparation of students for an economy that is dependent upon technology. [2001, c. 358, Pt. II, §3 (NEW).]

[ 2001, c. 358, Pt. II, §3 (NEW) .]

4. Learning technology program; evaluation for implementation in grades 7 to 12. Notwithstanding any other provision of law, the commissioner shall conduct an annual comprehensive review of the learning technology program and report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over education matters on the progress and results of the comprehensive review by February 15th annually. In conducting the comprehensive review, the commissioner shall:

A. Through a competitive bidding process consistent with Title 5, chapter 155, subchapter 1-A contract with an education policy research institute to assess the effect of the laptop program on student performance in achieving the content standards and performance indicators established by the statewide system of learning results established in section 6209 using valid, standardized assessment measures; [2011, c. 380, Pt. CC, §1 (NEW).]

B. Identify high-need areas for improvements in students' learning and skills; [2011, c. 380, Pt. CC, §1 (NEW).]

C. Provide targeted training and professional development of teachers from the 7th to 12th grade who participate in the laptop program; and [2011, c. 380, Pt. CC, §1 (NEW).]

D. Contract with an education policy research institute to conduct a biennial audit including an evaluation of the costs, effectiveness and achievement outcomes of the learning technology program. [2011, c. 380, Pt. CC, §1 (NEW).]

The commissioner shall submit a report that includes findings and recommendations, including suggested legislation to revise and update chapter 606-B and this chapter, for presentation to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over education matters by January 31st annually.

[ 2013, c. 533, §15 (AMD) .]

SECTION HISTORY

1999, c. 731, §FFF1 (NEW). 2001, c. 358, §II3 (AMD). 2003, c. 20, §TT1 (AMD). 2011, c. 380, Pt. CC, §1 (AMD). 2013, c. 533, §§14, 15 (AMD).



20-A §19103. Finances of the fund

1. Fund assets. The fund includes all assets, funds and holdings held in the name of, on behalf of or for the benefit of the fund. This is a nonlapsing fund the sources of which include all appropriations and allocations by the Legislature to the fund; cash, stocks, cash equivalents or the equivalent value of goods and services that are consistent with the guiding principles established under section 19102, subsection 3 from any other source, whether public or private, designated for deposit into or credited to the fund; and interest or other income or assets of the fund.

[ 2001, c. 358, Pt. II, §4 (NEW); 2003, c. 20, Pt. TT, §1 (AMD) .]

2. Fundraising plan. The commissioner and the Commissioner of Administrative and Financial Services shall, for the duration of the fund, identify and submit grant and fundraising proposals in support of the priorities of the learning technology plan established pursuant to section 19102 to federal, corporate, foundation or other 3rd-party sources as appropriate.

The commissioner and the Commissioner of Administrative and Financial Services shall develop a plan for fundraising and identifying grant sources that is designed to raise sufficient funds to enable the learning technology plan to expand to the secondary school level. The fundraising plan must identify specific funding sources, as appropriate, timelines and an assessment of the probability of success.

In order to preserve the integrity of the educational purposes of the learning technology plan, all fundraising and grant proposals must be consistent with the goals and terms of the learning technology plan. The commissioner and the Commissioner of Administrative and Financial Services shall develop any necessary guidelines for fundraising and grant proposals in order to carry out this requirement.

[ 2013, c. 533, §16 (AMD) .]

SECTION HISTORY

1999, c. 731, §FFF1 (NEW). 2001, c. 358, §II4 (RPR). 2003, c. 20, §TT1 (AMD). 2013, c. 533, §16 (AMD).



20-A §19104. Fiduciary roles and responsibilities

The Commissioner of Administrative and Financial Services, referred to in this section as the "commissioner," shall act as fiduciary and fiscal agent with respect to the management and administration of the fund. The commissioner may accept donations to the fund consistent with the guiding principles established under section 19102, subsection 3. The commissioner shall ensure that donations to the fund are segregated from other state assets, separately accounted for and held in trust on behalf of the State for the purposes specified in this chapter and for no other purpose. The commissioner shall enter into and administer an investment contract for the investment of fund funds by an appropriate entity, including, but not limited to, the Board of Trustees of the Maine Public Employees Retirement System or another entity approved by the commissioner. The Treasurer of State shall review the proposed investment contract to ensure that the proposed investment management fees are reasonable for the investment management services provided. [2001, c. 358, Pt. II, §5 (RPR); 2003, c. 20, Pt. TT, §1 (AMD); 2007, c. 58, §3 (REV).]

1. Investment of fund. If the commissioner determines that the Board of Trustees of the Maine Public Employees Retirement System is the appropriate entity to provide for the investment of fund funds, the following provisions apply.

A. The Board of Trustees of the Maine Public Employees Retirement System shall invest the fund in the same manner and according to the same investment policy and practices by which the board invests the assets of the Maine State Retirement System. [2001, c. 358, Pt. II, §5 (NEW); 2003, c. 20, Pt. TT, §1 (AMD); 2007, c. 58, §3 (REV).]

B. The Board of Trustees of the Maine Public Employees Retirement System shall treat the fund as held in trust on behalf of the State for the purposes specified in this chapter and no other and shall separately account for the fund as investment assets, attributing to the fund its proportional share of investment returns and of investment management costs and expenses, including costs and expenses of the retirement system arising because of its investment of the fund. [2001, c. 358, Pt. II, §5 (NEW); 2003, c. 20, Pt. TT, §1 (AMD); 2007, c. 58, §3 (REV).]

C. The commissioner and the Board of Trustees of the Maine Public Employees Retirement System shall develop jointly a memorandum of understanding, setting out their mutual understanding of the investment of the fund, the related investment accounting and investment return and expense attribution. [2001, c. 358, Pt. II, §5 (NEW); 2003, c. 20, Pt. TT, §1 (AMD); 2007, c. 58, §3 (REV).]

[ 2001, c. 358, Pt. II, §5 (RPR); 2003, c. 20, Pt. TT, §1 (AMD); 2007, c. 58, §3 (REV) .]

2. Audit of fund. The commissioner shall ensure adequate audit of the investment management of the fund and the expenditures of the fund each state fiscal year. If the investment of the fund is managed by the Board of Trustees of the Maine Public Employees Retirement System, the audit must be conducted within the scope of the annual audit of the Maine Public Employees Retirement System or through separate audit as considered appropriate by the Board of Trustees of the Maine Public Employees Retirement System. Any separate audit must be reported to the Governor, the Legislature, the commissioner and the State Controller in as timely a manner as possible after the close of each state fiscal year.

[ 2001, c. 358, Pt. II, §5 (RPR); 2003, c. 20, Pt. TT, §1 (AMD); 2007, c. 58, §3 (REV) .]

3. Use of fund. In addition to the budgeting guidelines pursuant to section 19105, in accordance with the annual learning technology plan established pursuant to section 19102, the income from the fund may be used for necessary audit services, legal expenses, investment management fees and services and general administrative expenses related to the management and administration of the fund. The principal and income of the fund may not be used to implement the fundraising plan required pursuant to section 19103, subsection 2.

[ 2001, c. 358, Pt. II, §5 (RPR); 2003, c. 20, Pt. TT, §1 (AMD) .]

4. Fund term. The commissioner shall manage the fund as follows:

A. Prior to January 8, 2003 the commissioner shall take all reasonable and prudent steps to manage the investment, expenditures and cash flow of the fund to ensure that the initial principal of the fund, consisting of General Fund money appropriated by the State, is maximized and, to the greatest extent feasible, not diminished; and [2001, c. 358, Pt. II, §5 (NEW); 2003, c. 20, Pt. TT, §1 (AMD).]

B. After January 7, 2003:

(1) If contributions consistent with the guiding principles established under section 19102, subsection 3 totaling $15,000,000 are received or pledged from other sources by January 7, 2003, the commissioner shall operate the fund in a manner consistent with the learning technology plan in order to maintain in perpetuity any balances remaining at the close of the 2006-2007 school year. The commissioner shall take all reasonable and prudent steps to manage the investment, expenditures and cash flow of the fund to ensure that the initial principal of the fund is maximized and, to the greatest extent feasible, not diminished; or

(2) If the $15,000,000 goal established in subparagraph (1) is not achieved by January 7, 2003, the fund ceases to operate as a fund and the commissioner shall manage the assets of the former fund, including the use of the principal, in a manner that implements the learning technology plan through at least June 30, 2006. [2001, c. 358, Pt. II, §5 (NEW); 2003, c. 20, Pt. TT, §1 (AMD).]

In the annual learning technology plan submitted in the Second Regular Session of the 120th Legislature pursuant to section 19102, subsection 2, the commissioner shall provide to the Governor and the Legislature the status of efforts to raise necessary contributions and recommendations concerning the management of the fund.

For purposes of this subsection, the term "contributions" means, without limitation, cash, stocks, cash equivalents or the equivalent value of goods and services but does not include funds from the General Fund, the Telecommunications Education Access Fund, the Maine Schools and Libraries Network account or the standard federal E-rate program. In the event that the $15,000,000 contribution goal is not achieved by January 7, 2003, the balance of any and all contributions to the fund must be dedicated to the learning technology plan unless a contributor expressly provides otherwise in a written instrument at the time of a contribution.

[ 2001, c. 358, Pt. II, §5 (NEW); 2003, c. 20, Pt. TT, §1 (AMD) .]

SECTION HISTORY

1999, c. 731, §FFF1 (NEW). 2001, c. 358, §II5 (RPR). 2003, c. 20, §TT1 (AMD). 2007, c. 58, §3 (REV).



20-A §19105. Commissioner's recommendation for annual learning technology plan; guidelines and funding level

1. Annual plan recommendation. Prior to December 15th of each year, the commissioner, after consultation with the Commissioner of Administrative and Financial Services and after receiving the approval of the state board, shall recommend to the Governor and the Department of Administrative and Financial Services, Bureau of the Budget the funding level for implementing the annual learning technology plan.

[ 2013, c. 533, §17 (AMD) .]

2. Budget development. The commissioner, with the assistance of the Commissioner of Administrative and Financial Services, shall prepare an annual budget for the implementation of the annual learning technology plan and exercise budgetary responsibility to carry out the plan. Annually, by January 1st, beginning on January 1, 2002, in addition to complying with the provisions of Title 5, sections 1665 and 1666, the commissioner shall present the operating budget for the fund to the Governor and the Legislature for review by the joint standing committee of the Legislature having jurisdiction over education matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. The commissioner may make expenditures only in accordance with an allocation approved by the Legislature, and any liability or obligation may not be incurred under this chapter beyond the amount allocated by the Legislature.

[ 2001, c. 358, Pt. II, §6 (NEW); 2003, c. 20, Pt. TT, §1 (AMD) .]

3. Guidelines. The recommended funding level for the annual learning technology plan must include the known obligations and estimates of the following:

A. The level of expenditure for purchases of portable computing devices or the anticipated principal and interest costs for the year of allocation for leases and other appropriate financing arrangements, including leases under which the learning technology plan may apply the lease payments to the purchase of those devices; [2001, c. 358, Pt. II, §6 (NEW).]

B. The level of expenditures for software and services such as technical support and education intranet services; [2001, c. 358, Pt. II, §6 (NEW).]

C. Funds designated by the commissioner for professional development programs and services; [2001, c. 358, Pt. II, §6 (NEW).]

D. Funds designated by the commissioner for the expenditures for the alternative equivalent value factor. For purposes of this paragraph, "alternative equivalent value factor" means the ratio of funding provided to school administrative units that choose to provide an alternative equivalent learning technology plan that meets the guiding principles described in section 19102, subsection 3; [2001, c. 358, Pt. II, §6 (NEW).]

E. Funds designated by the commissioner for the purchase of kindergarten to grade 12 educational materials, including library databases; and [2001, c. 358, Pt. II, §6 (NEW).]

F. Funds designated by the commissioner for the purpose of making adjustments to the cash flow of revenues generated from the fund. [2001, c. 358, Pt. II, §6 (NEW); 2003, c. 20, Pt. TT, §1 (AMD).]

[ 2001, c. 358, Pt. II, §6 (NEW); 2003, c. 20, Pt. TT, §1 (AMD) .]

4. Funding level. The Governor shall include in the Governor's biennial or supplemental budget submission, as applicable, an allocation from the fund necessary to implement the learning technology plan.

[ 2001, c. 358, Pt. II, §6 (NEW); 2003, c. 20, Pt. TT, §1 (AMD) .]

SECTION HISTORY

2001, c. 358, §II6 (NEW). 2003, c. 20, §TT1 (AMD). 2013, c. 533, §17 (AMD).



20-A §19106. Governor's funding level recommendation

The Department of Administrative and Financial Services, Bureau of the Budget shall annually certify to the Legislature the funding level that the Governor recommends for the annual learning technology plan. The Governor's recommendations must be transmitted to the Legislature within the time schedules set forth by Title 5, section 1666. [2001, c. 358, Pt. II, §6 (NEW).]

SECTION HISTORY

2001, c. 358, §II6 (NEW).



20-A §19107. Actions by Legislature

The Legislature annually, prior to March 15th, shall enact legislation to allocate the funding level necessary to implement the annual learning technology plan. The Legislature may allocate for expenditure by the commissioner for eligible kindergarten to grade 12 schools and eligible programs under the commissioner's jurisdiction all the resources available for the programs involved in the annual learning technology plan. [2001, c. 358, Pt. II, §6 (NEW).]

SECTION HISTORY

2001, c. 358, §II6 (NEW).



20-A §19108. Actions by department

Within the annual allocation, the department shall follow the procedures established under this section. [2001, c. 358, Pt. II, §6 (NEW).]

1. Cash flow. For the purpose of cash flow, the commissioner may pay the full payment amounts due on leases under which the learning technology plan may apply the lease payments to the purchase of portable computing devices, and the required amount to offset the payments may be transferred to the debt service portion of the account from other operating accounts.

[ 2001, c. 358, Pt. II, §6 (NEW) .]

2. Report by commissioner.

[ 2013, c. 533, §18 (RP) .]

SECTION HISTORY

2001, c. 358, §II6 (NEW). 2013, c. 533, §18 (AMD).



20-A §19109. Advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 358, §II6 (NEW). 2003, c. 20, §TT1 (AMD). 2013, c. 533, §19 (RP).



20-A §19110. Powers and duties of advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 358, §II6 (NEW). 2013, c. 533, §20 (RP).






Chapter 802: MAINE ONLINE LEARNING PROGRAM

20-A §19151. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 330, §4 (NEW).]

1. Online learning program or course. "Online learning program or course" means an interactive course or program that:

A. Is taught by a certified teacher and is delivered primarily electronically using the Internet or other computer-based methods in which a student enrolled in a course may have access to the teacher synchronously or asynchronously; [2009, c. 330, §4 (NEW).]

B. May be delivered to students at school as part of the regularly scheduled school day or may be delivered to students, in whole or in part, independently from a regular classroom schedule; [2009, c. 330, §4 (NEW).]

C. Is combined with other traditional delivery methods that include frequent student assessment and may include actual teacher contact time; and [2009, c. 330, §4 (NEW).]

D. Meets or exceeds the accountability standards and parameters for essential instruction established as part of the statewide system of learning results as set forth in section 6209. [2009, c. 330, §4 (NEW).]

[ 2009, c. 330, §4 (NEW) .]

2. Online learning provider. "Online learning provider" means a private organization that is approved by the department to provide online learning programs or courses to one or more school administrative units for kindergarten to grade 12 students.

[ 2009, c. 330, §4 (NEW) .]

3. Proctored environment. "Proctored environment" means an environment directly monitored by a teacher or administrative staff employed by an online learning provider or by an adult authorized by the program.

[ 2009, c. 330, §4 (NEW) .]

SECTION HISTORY

2009, c. 330, §4 (NEW).



20-A §19152. Program established

The Maine Online Learning Program, referred to in this chapter as "the program," is established to provide high-quality educational options for kindergarten to grade 12 students in this State using online learning programs and courses. The goals of the program are to: [2009, c. 330, §4 (NEW).]

1. Create opportunity. Create educational opportunities for students in this State that may not exist without such technology;

[ 2009, c. 330, §4 (NEW) .]

2. Close achievement gap. Close the achievement gap between high-performing and low-performing students, including the gap between minority and nonminority students and between economically disadvantaged students and their more advantaged peers;

[ 2009, c. 330, §4 (NEW) .]

3. Educational options. Use existing educational resources, along with technology, to provide parents a broader range of educational options and to help students in the State improve their academic achievement;

[ 2011, c. 353, §5 (AMD) .]

4. Public school educational opportunities. Increase the capacity of school administrative units to provide public school educational opportunities for students whose educational needs are not being met in the regular public school program; and

[ 2011, c. 353, §6 (AMD) .]

5. Nonresident tuition students.

[ 2011, c. 353, §7 (NEW); MRSA T. 20-A, §19152, sub-§5 (RP) .]

SECTION HISTORY

2009, c. 330, §4 (NEW). 2011, c. 353, §§5-7 (AMD).



20-A §19153. Approval of online learning providers

No later than June 30, 2010, the department shall provide school administrative units with a list of providers approved to offer full-time and part-time online learning programs and courses available for kindergarten to grade 12 students in the State. The department, in consultation with the state board, shall develop approval criteria and a process for approving online learning providers to implement online learning programs and courses. [2009, c. 330, §4 (NEW).]

1. Approval of online learning providers. The department shall approve online learning providers on the basis of the online learning providers’ demonstrated experience in the operation and management of online learning programs and courses, including the number of students served and proven academic success as measured by student performance and state assessment results, as appropriate, and an online learning provider's ability to satisfy the requirements under subsection 2.

[ 2009, c. 330, §4 (NEW) .]

2. Requirements. To be approved by the department, an online learning provider must demonstrate and thereafter annually document that it meets all of the following requirements.

A. The online learning provider must be nonsectarian in its programs, admission policies, employment practices and operations. [2009, c. 330, §4 (NEW).]

B. Each course offered for a unit of credit must correlate with applicable state-adopted academic standards prior to being offered. All courses must include assessments. [2009, c. 330, §4 (NEW).]

C. A teacher employed by the online learning provider and providing instruction to students must hold a valid teaching certificate in each content area being taught or receive approval from the commissioner to teach the course. [2009, c. 330, §4 (NEW).]

D. A teacher employed by the online learning provider must receive appropriate preservice and in-service training pertaining to the organization of the online classroom, programs and courses, the technical aspects of online education, the monitoring of student assessment and other pertinent training. [2009, c. 330, §4 (NEW).]

E. The online learning provider must verify ongoing student attendance and progress and performance in each course as documented by ongoing assessments in a proctored environment and provide examples of student course work. [2009, c. 330, §4 (NEW).]

F. Administrators, teachers and other educational staff employed by the online learning provider must comply with the fingerprinting and national criminal history record check requirements as set forth in section 6103. [2009, c. 330, §4 (NEW).]

G. The online learning program must comply with the State's information technology accessibility policies and standards. [2009, c. 330, §4 (NEW).]

[ 2009, c. 330, §4 (NEW) .]

SECTION HISTORY

2009, c. 330, §4 (NEW).



20-A §19154. Enrollment and eligibility

Full-time students enrolled in an online learning program are considered to have met the compulsory attendance requirement set forth in section 5001-A, subsection 2, paragraph E. The following provisions apply for enrollment and eligibility. [2009, c. 330, §4 (NEW).]

1. Full-time or part-time. School administrative units may enroll students in an online learning program or course on a full-time and part-time basis. If a program is oversubscribed, a school district shall use a random lottery to select enrolled students, subject to any statutorily imposed enrollment preferences.

[ 2009, c. 330, §4 (NEW) .]

2. Eligibility. A kindergarten to grade 12 student enrolled in a public school residing in the State who is 20 years of age or younger is eligible to enroll in the program.

[ 2009, c. 330, §4 (NEW) .]

3. Agreements to access programs and courses. School administrative units may develop agreements to access online learning courses and programs offered by other school administrative units.

[ 2009, c. 330, §4 (NEW) .]

4. Assessment. Students enrolled in an online learning program or course for a unit of credit shall participate in any applicable final exams, grade-level assessments and state assessments in a proctored environment.

[ 2009, c. 330, §4 (NEW) .]

SECTION HISTORY

2009, c. 330, §4 (NEW).



20-A §19155. Report

The department shall provide the Legislature annually with a report that includes, but is not limited to, the following information: [2009, c. 330, §4 (NEW).]

1. Programs and courses. A list of programs and courses offered through the program;

[ 2009, c. 330, §4 (NEW) .]

2. Students. The number of students participating in the program, including the number of full-time students, part-time students and full-time equivalent students enrolled;

[ 2009, c. 330, §4 (NEW) .]

3. Student performance. Student performance for students enrolled in online learning programs or courses, including the academic achievement of students enrolled in each course offered through the program;

[ 2009, c. 330, §4 (NEW) .]

4. Expenditures. Expenditures of state and nonstate funds made for online learning programs and courses; and

[ 2009, c. 330, §4 (NEW) .]

5. Limitation. The number of students who were unable to enroll in an online learning program or course because of space limitation.

[ 2009, c. 330, §4 (NEW) .]

SECTION HISTORY

2009, c. 330, §4 (NEW).



20-A §19156. Applicable laws (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 353, §8 (NEW). MRSA T. 20-A, §19156 (RP).






Chapter 803: DIGITAL LITERACY AND ONLINE LEARNING RESOURCES

20-A §19251. Digital Literacy Fund

1. Fund established. The Digital Literacy Fund, referred to in this section as "the fund," is established as an interest-bearing account administered by the department.

[ 2011, c. 354, §3 (NEW) .]

2. Revenue. Any private or public funds appropriated, allocated or dedicated to the fund must be deposited into the fund as well as income from any other source directed to the fund. All interest earned by the fund becomes part of the fund. Any balance remaining in the fund at the end of the fiscal year does not lapse but is carried forward into subsequent fiscal years.

[ 2011, c. 354, §3 (NEW) .]

3. Use of fund; technical assistance. Balances in the fund may be used for the necessary expenses of the department in the administration of the fund. Balances in the fund may be used to pay for the development of a program of technical assistance pursuant to section 254, subsection 15 that designs instructional materials that promote digital literacy, teacher professional development and training on the use of online learning resources, new administrative costs and other expenses not related to a learning through technology program funded under section 15689-A, subsection 12-A and for the implementation of a new clearinghouse for information on the use of online learning resources, including best practices in the use of open educational resources and open-source textbooks for elementary schools, middle schools and high schools.

[ RR 2011, c. 1, §30 (COR) .]

SECTION HISTORY

RR 2011, c. 1, §30 (COR). 2011, c. 354, §3 (NEW).






Chapter 805: DIGITAL CONTENT LIBRARY FOR EDUCATION

20-A §19301. Digital content library

1. Digital content library established. The commissioner shall establish a digital content library to house a collection of high-quality digital educational content and learning resources aligned with the State's educational initiatives, delivered electronically by school administrative units, private schools, public and private postsecondary institutions and nonprofit or for-profit content providers for sharing with other school administrative units, private schools, public and private postsecondary institutions and individuals.

[ 2015, c. 372, §1 (NEW) .]

2. Content. Content included in the digital content library established pursuant to subsection 1 must further the State's educational initiatives, including learning through technology, proficiency-based diploma standards, college and career readiness and student achievement in the system of standards and assessment established under chapter 222.

[ 2015, c. 372, §1 (NEW) .]

3. Administration. The commissioner shall establish administrative specifications for the digital content library established pursuant to subsection 1, including:

A. Specifications and criteria in at least the following areas regarding digital educational content and learning resources to be included in the digital content library:

(1) Alignment with the system of learning results established under section 6209;

(2) Development of greater student depth of knowledge or complex reasoning;

(3) Integration of technology;

(4) Relevance to community involvement and employment in the State;

(5) Level of interest to students; and

(6) Quality of instruction; [2015, c. 372, §1 (NEW).]

B. A method for involving educators, educational organizations and institutions, school administrative units, private schools, public and private postsecondary institutions and nonprofit or for-profit content providers to create content for possible inclusion in the digital content library; [2015, c. 372, §1 (NEW).]

C. A method for reviewing digital educational content and learning resources to determine whether digital educational content and learning resources should be included in the digital content library; [2015, c. 372, §1 (NEW).]

D. A method for curating digital educational content and learning resources included in the digital content library to provide for continuous review of currency and consistency with the specifications and criteria adopted under this section; and [2015, c. 372, §1 (NEW).]

E. Technical specifications in at least the following areas:

(1) Cataloguing available content, with information regarding each item of digital educational content or learning resource that includes:

(a) Identification of appropriate grade level;

(b) Subject area;

(c) Brief descriptions, including descriptions of the type of digital educational content or learning resource;

(d) Links to the digital educational content or learning resource; and

(e) Number of instructional hours required to complete the digital educational content or learning resource;

(2) A rating and recommendation system for students and educators to provide feedback on digital educational content and learning resources included in the digital content library;

(3) Tracking use of specific digital educational content or learning resources; and

(4) Accessibility of the digital content library from any device with Internet connectivity. [2015, c. 372, §1 (NEW).]

[ 2015, c. 372, §1 (NEW) .]

4. Review. The commissioner may convene an advisory group consisting of, at a minimum, a representative from the department, a public school educator from the State and a representative from a statewide educational association or organization to review and suggest modifications and updates to the digital content library established pursuant to subsection 1. The commissioner shall review and may approve or modify the recommendations of the advisory group regarding the requirements set forth in this section.

[ 2015, c. 372, §1 (NEW) .]

5. Training. The commissioner may provide professional development and training on the use of the digital content library.

[ 2015, c. 372, §1 (NEW) .]

6. Power to contract. The commissioner may enter into a contract with an entity to implement any recommendations of the advisory group under subsection 4.

[ 2015, c. 372, §1 (NEW) .]

7. Report. The commissioner shall report annually by January 15th to the joint standing committee of the Legislature having jurisdiction over education and cultural affairs regarding the digital content library established pursuant to subsection 1, and specifically the items in this section.

[ 2015, c. 372, §1 (NEW) .]

SECTION HISTORY

2015, c. 372, §1 (NEW).









Part 10: INTERSTATE COMPACT ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

Chapter 901: INTERSTATE COMPACT ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

20-A §20101. Short title - Article 1

This chapter may be known and cited as "the Interstate Compact on Educational Opportunity for Military Children," which is referred to in this chapter as "the compact." [2009, c. 409, §1 (NEW).]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20102. Definitions - Article 2

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 409, §1 (NEW).]

1. Active duty. "Active duty" means full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 United States Code, Sections 1209 and 1211.

[ 2009, c. 409, §1 (NEW) .]

2. Child of a military family. "Child of a military family" means a school-aged child enrolled in kindergarten to grade 12 in the household of an active duty member.

[ 2009, c. 409, §1 (NEW) .]

3. Compact. "Compact" means the Interstate Compact on Educational Opportunity for Military Children.

[ 2009, c. 409, §1 (NEW) .]

4. Compact commissioner. "Compact commissioner" means the voting representative of each member state appointed pursuant to section 20109.

[ 2009, c. 409, §1 (NEW) .]

5. Deployment. "Deployment" means the period one month prior to a service member's departure from the service member's home station on military orders to 6 months after return to the service member's home station.

[ 2009, c. 409, §1 (NEW) .]

6. Educational records. "Educational records" means those official records, files and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the child’s cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols and individualized education programs.

[ 2009, c. 409, §1 (NEW) .]

7. Extracurricular activities. "Extracurricular activities" means voluntary activities sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays and club activities.

[ 2009, c. 409, §1 (NEW) .]

8. Interstate commission. "Interstate commission" means the Interstate Commission on Educational Opportunity for Military Children established under section 20109.

[ 2009, c. 409, §1 (NEW) .]

9. Local education agency. "Local education agency" means a public authority legally constituted by a member state as an administrative agency to provide control of and direction for kindergarten to grade 12 public educational institutions.

[ 2009, c. 409, §1 (NEW) .]

10. Member state. "Member state" means a state that has enacted the compact.

[ 2009, c. 409, §1 (NEW) .]

11. Military installation. "Military installation" means a base, camp, post, station, yard, center or homeport facility for any ship, or other activity under the jurisdiction of the federal Department of Defense, including any leased facility, that is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other United States territory. "Military installation" does not include any facility used primarily for civil works, rivers and harbors projects or flood control projects.

[ 2009, c. 409, §1 (NEW) .]

12. Nonmember state. "Nonmember state" means a state that has not enacted the compact.

[ 2009, c. 409, §1 (NEW) .]

13. Receiving state. "Receiving state" means the state to which a child of a military family is sent, brought or caused to be sent or brought.

[ 2009, c. 409, §1 (NEW) .]

14. Rule. "Rule" means a written statement by the interstate commission adopted pursuant to section 20112 that is of general applicability; implements, interprets or prescribes a policy or provision of the compact or an organizational, procedural or practice requirement of the interstate commission; has the force and effect of statutory law in a member state; and includes the amendment, repeal or suspension of an existing rule.

[ 2009, c. 409, §1 (NEW) .]

15. Sending state. "Sending state" means the state from which a child of a military family is sent, brought or caused to be sent or brought.

[ 2009, c. 409, §1 (NEW) .]

16. State. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other United States territory.

[ 2009, c. 409, §1 (NEW) .]

17. State council. "State council" means the state council on educational opportunity for military children established in section 20108.

[ 2009, c. 409, §1 (NEW) .]

18. Student. "Student" means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten to grade 12.

[ 2009, c. 409, §1 (NEW) .]

19. Transition. "Transition" means:

A. The formal and physical process of transferring from school to school; or [2009, c. 409, §1 (NEW).]

B. The period of time in which a student moves from one school in the sending state to another school in the receiving state. [2009, c. 409, §1 (NEW).]

[ 2009, c. 409, §1 (NEW) .]

20. Uniformed service. "Uniformed service" means the Army, the Navy, the Air Force, the Marine Corps, the Coast Guard, the National Oceanic and Atmospheric Administration Commissioned Corps or the United States Public Health Service Commissioned Corps.

[ 2009, c. 409, §1 (NEW) .]

21. Veteran. "Veteran" means a person who served in the uniformed services and who was discharged or released therefrom under conditions other than dishonorable.

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20103. Applicability - Article 3

1. Application to children. Except as otherwise provided in subsection 2, this chapter applies to the children of:

A. Active duty members of the uniformed services; [2009, c. 409, §1 (NEW).]

B. Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one year after medical discharge or retirement; and [2009, c. 409, §1 (NEW).]

C. Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one year after death. [2009, c. 409, §1 (NEW).]

[ 2009, c. 409, §1 (NEW) .]

2. Application to local education agencies. This chapter applies to local education agencies.

[ 2009, c. 409, §1 (NEW) .]

3. Exemption. This chapter does not apply to children of:

A. Inactive members of the national guard and military reserves; [2009, c. 409, §1 (NEW).]

B. Members of the uniformed services now retired, except as provided in subsection 1; [2009, c. 409, §1 (NEW).]

C. Veterans of the uniformed services, except as provided in subsection 1; and [2009, c. 409, §1 (NEW).]

D. Other federal Department of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services. [2009, c. 409, §1 (NEW).]

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20104. Educational records and enrollment - Article 4

This section applies to the transition of students subject to this chapter pursuant to section 20103. [2009, c. 409, §1 (NEW).]

1. Unofficial educational records. If official educational records cannot be released to the parent or parents of the transitioning student, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the interstate commission. Upon receipt of the unofficial educational records by a school in the receiving state, the school in the receiving state, as quickly as possible, shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records.

[ 2009, c. 409, §1 (NEW) .]

2. Official educational records. Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student’s official educational record from the school in the sending state. Upon receipt of this request, the school in the sending state shall process and furnish the official educational records to the school in the receiving state within 10 days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

[ 2009, c. 409, §1 (NEW) .]

3. Immunizations. A member state shall give 30 days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the interstate commission for students to obtain any immunizations required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within 30 days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

[ 2009, c. 409, §1 (NEW) .]

4. Kindergarten and first grade entrance age. A student must be allowed to continue enrollment at grade level in the receiving state commensurate with that student’s grade level from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state is eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state must enter the school in the receiving state on that student's validated level from an accredited school in the sending state.

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20105. Placement and attendance - Article 5

1. Course placement. When a student transfers before or during the school year, the school in the receiving state shall initially honor placement of the student in educational courses based on the student’s enrollment in the school in the sending state and any educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to courses designated as "honors," "international baccalaureate," "advanced placement," "vocational," "technical" and "career pathways" courses. Continuing a student’s academic program from a previous school and promoting placement in academically and career challenging courses is paramount when considering placement. Nothing in this subsection precludes the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in a course.

[ 2009, c. 409, §1 (NEW) .]

2. Educational program placement. A school in a receiving state shall initially honor placement of a student in educational programs based on current educational assessments conducted at the school in the sending state or participation or placement in like programs in the sending state, including but not limited to gifted and talented programs and English as a Second Language programs. Nothing in this subsection precludes the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

[ 2009, c. 409, §1 (NEW) .]

3. Special education services. In compliance with:

A. The requirements of the federal Individuals with Disabilities Education Act, 20 United States Code, Chapter 33, the receiving state shall initially provide comparable services to a student with disabilities based on the student's current individualized education program; and [2009, c. 409, §1 (NEW).]

B. The requirements of Section 504 of the Rehabilitation Act, 29 United States Code, Section 794, and with Title II of the Americans with Disabilities Act, 42 United States Code, Sections 12131 to 12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing plan under Section 504 of the Rehabilitation Act and the Americans with Disabilities Act or a federal Title II plan, to provide the student with equal access to education. Nothing in this subsection precludes the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student. [2009, c. 409, §1 (NEW).]

[ 2009, c. 409, §1 (NEW) .]

4. Placement flexibility. Local education agency administrative officials may waive course or program prerequisites or other preconditions for placement in courses or programs offered under the jurisdiction of the local education agency.

[ 2009, c. 409, §1 (NEW) .]

5. Absence as related to deployment activities. A student whose parent or legal guardian is an active duty member of the uniformed services, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, must be granted additional excused absences at the discretion of the local education agency superintendent to visit with the student's parent or legal guardian relative to such leave or deployment of the parent or legal guardian.

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20106. Eligibility for enrollment, extracurricular activities - Article 6

1. Eligibility for enrollment. Eligibility for enrollment is governed by this subsection.

A. Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law, is sufficient for the purposes of enrollment and all other actions requiring parental participation and consent. [2009, c. 409, §1 (NEW).]

B. A local education agency may not charge local tuition to a transitioning child of a military family placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent. [2009, c. 409, §1 (NEW).]

C. A transitioning child of a military family, placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which the child was enrolled while residing with the custodial parent. [2009, c. 409, §1 (NEW).]

[ 2009, c. 409, §1 (NEW) .]

2. Eligibility for extracurricular participation. State and local education agencies shall facilitate the opportunity for inclusion of a transitioning child of a military family in extracurricular activities, regardless of application deadlines, to the extent that child is otherwise qualified.

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20107. Graduation - Article 7

In order to facilitate the on-time graduation of a child of a military family, states and local education agencies shall incorporate the procedures set forth in this section. [2009, c. 409, §1 (NEW).]

1. Waiver requirements. Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. If a waiver is not granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required course work so that graduation may occur on time.

[ 2009, c. 409, §1 (NEW) .]

2. Exit examinations. States shall accept, in lieu of testing requirements for graduation in the receiving state:

A. Exit or end-of-course examinations required for graduation from the sending state; [2009, c. 409, §1 (NEW).]

B. National norm-referenced achievement tests; or [2009, c. 409, §1 (NEW).]

C. Alternative testing. [2009, c. 409, §1 (NEW).]

If the alternatives set forth in paragraphs A to C cannot be accommodated by the receiving state for a student transferring in the student's senior year of high school, then the provisions of subsection 3 apply.

[ 2009, c. 409, §1 (NEW) .]

3. Transfers during senior year of high school. If a student transferring at the beginning or during the student's senior year of high school is ineligible to graduate from the receiving local education agency after all alternatives set forth in subsection 2 have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of the compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with subsections 1 and 2.

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20108. State coordination - Article 8

1. Establishment or designation of board; state council. Each member state shall, through the creation of a state council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and interstate commission activities. While each member state may determine the membership of its own state council, its membership must include at least:

A. The state superintendent of education; [2009, c. 409, §1 (NEW).]

B. The superintendent of a school district with a high concentration of military children. A member state that does not have a school district considered to contain a high concentration of children of military families may appoint a superintendent from another school district to represent local education agencies on the state council; [2009, c. 409, §1 (NEW).]

C. One representative from a military installation; [2009, c. 409, §1 (NEW).]

D. One representative each from the legislative and executive branches of government; and [2009, c. 409, §1 (NEW).]

E. Other offices and stakeholder groups the state council determines appropriate. [2009, c. 409, §1 (NEW).]

[ 2009, c. 409, §1 (NEW) .]

2. Military family education liaison. The state council shall appoint a military family education liaison to assist military families and the state in facilitating the implementation of this chapter. The state council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

[ 2009, c. 409, §1 (NEW) .]

3. Compact commissioner. The compact commissioner responsible for the administration and management of the state's participation in the compact must be appointed by the Governor or as otherwise determined by each member state.

[ 2009, c. 409, §1 (NEW) .]

4. Ex officio members. The military family education liaison appointed pursuant to subsection 2 and the compact commissioner appointed pursuant to subsection 3 serve as ex officio members of the state council, unless either is already a full voting member of the state council.

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20109. Interstate Commission on Educational Opportunity for Military Children - Article 9

The member states hereby create the Interstate Commission on Educational Opportunity for Military Children. The activities of the interstate commission are the formation of public policy and are a discretionary state function. The interstate commission: [2009, c. 409, §1 (NEW).]

1. Body corporate. Is a body corporate and joint agency of the member states and has all the responsibilities, powers and duties set forth in this section and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact;

[ 2009, c. 409, §1 (NEW) .]

2. Voting representative. Consists of one interstate commission voting representative from each member state who is that state's compact commissioner.

A. Each member state represented at a meeting of the interstate commission is entitled to one vote. [2009, c. 409, §1 (NEW).]

B. A majority of the total member states constitutes a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission. [2009, c. 409, §1 (NEW).]

C. A representative may not delegate a vote to another member state. If the compact commissioner is unable to attend a meeting of the interstate commission, the Governor or state council may delegate voting authority to another person from its state for a specified meeting. [2009, c. 409, §1 (NEW).]

D. The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or electronic communication; [2009, c. 409, §1 (NEW).]

[ 2009, c. 409, §1 (NEW) .]

3. Ex officio representatives. Consists of ex officio, nonvoting representatives who are members of interested organizations. These ex officio members, as defined in the bylaws, may include but are not limited to:

A. Members of the representative organizations of military family advocates; [2009, c. 409, §1 (NEW).]

B. Local education agency officials; [2009, c. 409, §1 (NEW).]

C. Parent and teacher groups; [2009, c. 409, §1 (NEW).]

D. The United States Department of Defense; [2009, c. 409, §1 (NEW).]

E. A national education commission dedicated to helping states develop effective policy and practice for public education by providing data, research, analysis and leadership; and [2009, c. 409, §1 (NEW).]

F. Representatives from parties to interstate agreements on qualification of educational personnel and other interstate compacts affecting the education of children of military members; [2009, c. 409, §1 (NEW).]

[ 2009, c. 409, §1 (NEW) .]

4. Meetings. Meets at least once each calendar year. The chair may call additional meetings and, upon the request of a simple majority of the member states, must call additional meetings;

[ 2009, c. 409, §1 (NEW) .]

5. Executive committee. Shall establish an executive committee whose members include the officers of the interstate commission and such other members of the interstate commission as determined by the bylaws. Members of the executive committee serve one-year terms. Members of the executive committee are entitled to one vote each. The executive committee has the power to act on behalf of the interstate commission, with the exception of rulemaking, during periods when the interstate commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact, including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as considered necessary. The United States Department of Defense serves as an ex officio, nonvoting member of the executive committee;

[ 2009, c. 409, §1 (NEW) .]

6. Bylaws; rules. Shall establish bylaws and rules that provide for conditions and procedures under which the interstate commission makes its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests;

[ 2009, c. 409, §1 (NEW) .]

7. Public notice. Shall give public notice of all meetings, and all meetings must be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and its committees may close a meeting, or portion of a meeting, when it determines by a 2/3 vote that an open meeting would be likely to:

A. Relate solely to the interstate commission's internal personnel practices and procedures; [2009, c. 409, §1 (NEW).]

B. Disclose matters specifically exempted from disclosure by federal and state law; [2009, c. 409, §1 (NEW).]

C. Disclose trade secrets or commercial or financial information that is privileged or confidential; [2009, c. 409, §1 (NEW).]

D. Involve accusing a person of a crime or formally censuring a person; [2009, c. 409, §1 (NEW).]

E. Disclose information of a personal nature when disclosure would constitute a clearly unwarranted invasion of personal privacy; [2009, c. 409, §1 (NEW).]

F. Disclose investigative records compiled for law enforcement purposes; or [2009, c. 409, §1 (NEW).]

G. Specifically relate to the interstate commission's participation in a civil action or other legal proceeding. [2009, c. 409, §1 (NEW).]

For a meeting, or portion of a meeting, closed pursuant to this subsection, the interstate commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemptible provision. The interstate commission shall keep minutes that must fully and clearly describe all matters discussed in a meeting and provide a full and accurate summary of actions taken and the reasons for the actions, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action must be identified in such minutes. All minutes and documents of a closed meeting must remain under seal, subject to release by a majority vote of the interstate commission;

[ 2009, c. 409, §1 (NEW) .]

8. Data collection. Shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through the interstate commission's rules, which must specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting must, insofar as is reasonably possible, conform to current technology and coordinate the interstate commission's information functions with the appropriate custodian of records as identified in the bylaws and rules; and

[ 2009, c. 409, §1 (NEW) .]

9. Violations. Shall create a process that permits military officials, education officials and parents to inform the interstate commission if and when there are alleged violations of the compact or the interstate commission's rules or when issues subject to the jurisdiction of the compact or the interstate commission's rules are not addressed by the member state or local education agency. This section may not be construed to create a private right of action against the Interstate Commission or any member state.

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20110. Powers of the interstate commission - Article 10

The interstate commission may: [2009, c. 409, §1 (NEW).]

1. Dispute resolution. Provide for dispute resolution among member states;

[ 2009, c. 409, §1 (NEW) .]

2. Rules. Promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules have the force and effect of law and are binding in the member states to the extent and in the manner provided in this compact;

[ 2009, c. 409, §1 (NEW) .]

3. Advisory opinions. Issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact and its bylaws, rules and actions;

[ 2009, c. 409, §1 (NEW) .]

4. Enforce compliance. Enforce compliance with the compact provisions, the rules promulgated by the interstate commission and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process;

[ 2009, c. 409, §1 (NEW) .]

5. Offices. Establish and maintain offices located within one or more of the member states;

[ 2009, c. 409, §1 (NEW) .]

6. Insurance; bonds. Purchase and maintain insurance and bonds;

[ 2009, c. 409, §1 (NEW) .]

7. Personnel. Borrow, accept, hire or contract for services of personnel;

[ 2009, c. 409, §1 (NEW) .]

8. Committees. Establish and appoint committees, including, but not limited to, an executive committee as required by section 20109, subsection 5, which may act on behalf of the interstate commission in carrying out the commission’s powers and duties;

[ 2009, c. 409, §1 (NEW) .]

9. Elect; appoint. Elect or appoint officers, attorneys, employees, agents or consultants, and fix their compensation, define their duties and determine their qualifications; and establish the interstate commission's personnel policies and programs relating to conflicts of interest, rates of compensation and qualifications of personnel;

[ 2009, c. 409, §1 (NEW) .]

10. Donations; grants. Accept, receive, use and dispose of donations and grants of money, equipment, supplies, materials and services;

[ 2009, c. 409, §1 (NEW) .]

11. Acquire property. Lease, purchase or accept contributions or donations of or otherwise own, hold, improve or use any property, real, personal or mixed;

[ 2009, c. 409, §1 (NEW) .]

12. Dispose of property. Sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

[ 2009, c. 409, §1 (NEW) .]

13. Budget. Establish a budget and make expenditures;

[ 2009, c. 409, §1 (NEW) .]

14. Seal. Adopt a seal and bylaws governing the management and operation of the interstate commission;

[ 2009, c. 409, §1 (NEW) .]

15. Report. Report annually to the legislatures, governors, judiciaries and state councils of the member states concerning the activities of the interstate commission during the preceding year. These reports must also include any recommendations that may have been adopted by the interstate commission;

[ 2009, c. 409, §1 (NEW) .]

16. Education. Coordinate education, training and public awareness regarding the compact and its implementation and operation for officials and parents and legal guardians affected by the compact;

[ 2009, c. 409, §1 (NEW) .]

17. Data. Establish uniform standards for the reporting, collecting and exchanging of data;

[ 2009, c. 409, §1 (NEW) .]

18. Corporate books and records. Maintain corporate books and records in accordance with the bylaws;

[ 2009, c. 409, §1 (NEW) .]

19. Additional functions. Perform such functions as may be necessary or appropriate to achieve the purposes of the compact; and

[ 2009, c. 409, §1 (NEW) .]

20. Information. Provide for the uniform collection and sharing of information between and among member states, schools and military families under the compact.

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20111. Organization and operation of the interstate commission - Article 11

1. Bylaws. The interstate commission shall, by a majority of the members present and voting, within 12 months after the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

A. Establishing the fiscal year of the interstate commission; [2009, c. 409, §1 (NEW).]

B. Establishing an executive committee and such other committees as may be necessary; [2009, c. 409, §1 (NEW).]

C. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the interstate commission; [2009, c. 409, §1 (NEW).]

D. Providing reasonable procedures for calling and conducting meetings of the interstate commission and ensuring reasonable notice of each meeting; [2009, c. 409, §1 (NEW).]

E. Establishing the titles and responsibilities of the officers and staff of the interstate commission; [2009, c. 409, §1 (NEW).]

F. Providing a mechanism for concluding the operations of the interstate commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations; and [2009, c. 409, §1 (NEW).]

G. Providing rules for initial administration of the compact. [2009, c. 409, §1 (NEW).]

[ 2009, c. 409, §1 (NEW) .]

2. Elect officers. The interstate commission shall, by a majority vote of the members, elect annually from among its members a chair, a vice-chair and a treasurer, each of whom has such authority and duties as may be specified in the bylaws. The chair or, in the chair’s absence or disability, the vice-chair shall preside at all meetings of the interstate commission. The elected officers serve without compensation or remuneration from the interstate commission except that subject to the availability of budgeted funds, the officers may be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the interstate commission.

[ 2009, c. 409, §1 (NEW) .]

3. Executive committee; powers and duties. The executive committee has those powers and duties set forth in the bylaws, including but not limited to:

A. Managing the affairs of the interstate commission in a manner consistent with the bylaws and purposes of the interstate commission; [2009, c. 409, §1 (NEW).]

B. Overseeing an organizational structure within, and appropriate procedures for, the interstate commission to provide for the creation of rules, operating procedures and administrative and technical support functions; and [2009, c. 409, §1 (NEW).]

C. Planning, implementing and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the interstate commission. [2009, c. 409, §1 (NEW).]

[ 2009, c. 409, §1 (NEW) .]

4. Executive director. Subject to the approval of the interstate commission, the executive committee may appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the interstate commission may consider appropriate. The executive director serves as secretary to the interstate commission, but is not a member of the interstate commission. The executive director shall hire and supervise such other persons as may be authorized by the interstate commission.

[ 2009, c. 409, §1 (NEW) .]

5. Immunity. The interstate commission's executive director and its employees and interstate commission representatives are immune from suit and liability in accordance with this subsection.

A. The interstate commission's executive director and its employees are immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of interstate commission employment, duties or responsibilities except that the interstate commission's executive director and its employees are not protected from suit or liability for damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of such person. [2009, c. 409, §1 (NEW).]

B. The liability of the interstate commission's executive director and employees or interstate commission representatives, acting within the scope of such person's employment or duties, for acts, errors or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees and agents. The interstate commission is considered to be an instrumentality of the states for the purposes of any such action. This subsection may not be construed to protect the interstate commission's executive director and employees or interstate commission representatives from suit or liability for damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of such person. [2009, c. 409, §1 (NEW).]

C. The interstate commission shall defend the executive director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an interstate commission representative, shall defend such interstate commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, as long as the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of such person. [2009, c. 409, §1 (NEW).]

D. To the extent not covered by the state involved, member state or interstate commission, the representatives or employees of the interstate commission must be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against the representatives or employees of the interstate commission arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, as long as the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of such persons. [2009, c. 409, §1 (NEW).]

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20112. Rule-making functions of the interstate commission - Article 12

1. Authority. The interstate commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of the compact; however, if the interstate commission exercises its rule-making authority in a manner that is beyond the scope of the purposes of this chapter or the powers granted under this chapter, then such an action by the interstate commission is invalid and has no force or effect.

[ 2009, c. 409, §1 (NEW) .]

2. Procedure. Rules must be promulgated pursuant to a rule-making process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000) as amended, as may be appropriate to the operations of the interstate commission.

[ 2009, c. 409, §1 (NEW) .]

3. Judicial review. Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule. The filing of a petition pursuant to this subsection does not stay or otherwise prevent the rule from taking effect unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the interstate commission consistent with applicable law and may not find the rule to be unlawful if the rule represents a reasonable exercise of the interstate commission's authority.

[ 2009, c. 409, §1 (NEW) .]

4. Rejection by a majority of states. If a majority of the legislatures of the compacting states rejects a rule by enactment of a law or resolution in the same manner used to adopt the compact, then that rule has no further force and effect in any member state.

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20113. Oversight, enforcement and dispute resolution - Article 13

1. Oversight. The executive, legislative and judicial branches of state government in each member state shall enforce the compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of the compact and the rules promulgated under this chapter have standing as statutory law.

All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of the compact that may affect the powers, responsibilities or actions of the interstate commission. The interstate commission is entitled to receive all service of process in any such proceeding and has standing to intervene in the proceeding for all purposes. Failure to provide service of process to the interstate commission renders a judgment or order void as to the interstate commission, the compact or promulgated rules.

[ 2009, c. 409, §1 (NEW) .]

2. Default. If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under the compact or the bylaws or promulgated rules, the interstate commission shall:

A. Provide written notice to the defaulting state and other member states of the nature of the default, the means of curing the default and any action taken by the interstate commission. The interstate commission shall specify the conditions by which the defaulting state must cure its default; and [2009, c. 409, §1 (NEW).]

B. Provide remedial training and specific technical assistance regarding the default. [2009, c. 409, §1 (NEW).]

[ 2009, c. 409, §1 (NEW) .]

3. Failure to cure. If the defaulting state fails to cure the default, the defaulting state must be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by the compact must be terminated from the effective date of termination.

[ 2009, c. 409, §1 (NEW) .]

4. Cure; obligations or liabilities incurred during default. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

[ 2009, c. 409, §1 (NEW) .]

5. Suspension; termination. Suspension or termination of membership in the compact may be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate must be given by the interstate commission to the governor, the majority and minority leaders of the defaulting state's legislature and each of the member states.

[ 2009, c. 409, §1 (NEW) .]

6. Responsibility after suspension; termination. The member state that has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

[ 2009, c. 409, §1 (NEW) .]

7. Responsibility of commission. The interstate commission does not bear any costs relating to any state that has been found to be in default or that has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

[ 2009, c. 409, §1 (NEW) .]

8. Appeal. The defaulting state may appeal the action of the interstate commission by petitioning the United States District Court for the District of Columbia or the federal district where the interstate commission has its principal offices. The prevailing party must be awarded all costs of such litigation including reasonable attorney's fees.

[ 2009, c. 409, §1 (NEW) .]

9. Dispute resolution; rules. The interstate commission shall attempt, upon the request of a member state, to resolve disputes that are subject to the compact and that may arise among member states and between member and nonmember states.

The interstate commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

[ 2009, c. 409, §1 (NEW) .]

10. Enforcement. The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

The interstate commission may by majority vote of the members initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its principal offices, to enforce compliance with the provisions of the compact and its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party may be awarded all costs of such litigation including reasonable attorney's fees. The remedies set forth in this subsection are not the exclusive remedies of the interstate commission. The interstate commission may avail itself of any other remedies available under state law or the regulation of a profession.

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20114. Financing of the interstate commission - Article 14

1. Payment for reasonable expenses. The interstate commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization and ongoing activities.

[ 2009, c. 409, §1 (NEW) .]

2. Assessment. The interstate commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the interstate commission and its staff that must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount must be allocated based upon a formula to be determined by the interstate commission, which shall promulgate a rule binding upon all member states.

[ 2009, c. 409, §1 (NEW) .]

3. Incur obligations. The interstate commission may not incur obligations of any kind prior to securing the funds adequate to meet the same and may not pledge the credit of any of the member states, except by and with the authority of the member state.

[ 2009, c. 409, §1 (NEW) .]

4. Accounts. The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission are subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the interstate commission must be audited yearly by a certified or licensed public accountant, and the report of the audit must be included in and become part of the annual report of the interstate commission.

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20115. Member states, effective date and amendment - Article 15

1. Eligibility. Any state is eligible to become a member state.

[ 2009, c. 409, §1 (NEW) .]

2. Effective date. The compact becomes effective and binding upon legislative enactment of the compact into law by no fewer than 10 of the states. The effective date may be no earlier than December 1, 2007; thereafter, it becomes effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees are invited to participate in the activities of the interstate commission on a nonvoting basis prior to adoption of the compact by all states.

[ 2009, c. 409, §1 (NEW) .]

3. Amendments. The interstate commission may propose amendments to the compact for enactment by the member states. An amendment is not effective and binding upon the interstate commission and the member states until it is enacted into law by unanimous consent of the member states.

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20116. Withdrawal and dissolution - Article 16

1. Withdrawal. Withdrawal from the compact is governed by this subsection.

A. Once effective, the compact continues in force and remains binding upon each member state except that a member state may withdraw from the compact by specifically repealing the statute that enacted the compact into law. [2009, c. 409, §1 (NEW).]

B. The enactment by a member state of a law repealing the statute that enacted the compact does not take effect until one year after the effective date of that law and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other member state. [2009, c. 409, §1 (NEW).]

C. The withdrawing state shall immediately notify the chair of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt of notification from the withdrawing state. [2009, c. 409, §1 (NEW).]

D. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal. [2009, c. 409, §1 (NEW).]

E. Reinstatement following withdrawal of a member state occurs upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission. [2009, c. 409, §1 (NEW).]

[ 2009, c. 409, §1 (NEW) .]

2. Dissolution of compact. This compact dissolves effective upon the date of the withdrawal or default of the member state that reduces the membership in the compact to one member state.

[ 2009, c. 409, §1 (NEW) .]

3. Conclusion of affairs. Upon the dissolution of this compact, the compact becomes void and is of no further effect. The business and affairs of the interstate commission must be concluded, and surplus funds must be distributed in accordance with the bylaws.

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20117. Severability and construction - Article 17

1. Severability. The provisions of this compact are severable, and if any phrase, clause, sentence or provision is unenforceable, the remaining provisions of the compact are enforceable.

[ 2009, c. 409, §1 (NEW) .]

2. Construction. The provisions of this compact must be liberally construed to effectuate its purposes. Nothing in this compact may be construed to prohibit the applicability of other interstate compacts to which the states are members.

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).



20-A §20118. Binding effect of compact and other laws - Article 18

1. Other laws. Nothing in this chapter prevents the enforcement of any other law of a member state that is not inconsistent with this chapter. All member states' laws conflicting with this compact are superseded to the extent of the conflict.

[ 2009, c. 409, §1 (NEW) .]

2. Binding effect of the compact. All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the member states. All agreements between the interstate commission and the member states are binding in accordance with their terms. In the event any provision of the compact exceeds the constitutional limits imposed on the legislature of any member state, the provision is ineffective to the extent of the conflict with the constitutional provision in question in that member state.

[ 2009, c. 409, §1 (NEW) .]

SECTION HISTORY

2009, c. 409, §1 (NEW).












TITLE 21: ELECTIONS

Chapter 1: DEFINITIONS AND CONSTRUCTION

21 §1. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 35, §1 (AMD). 1971, c. 65, §§1,2,3 (AMD). 1973, c. 414, §§1,2 (AMD). 1973, c. 591, §2 (AMD). 1973, c. 782, §1 (AMD). 1975, c. 623, §§24-A (AMD). 1975, c. 752, §1 (AMD). 1975, c. 761, §§3,4 (AMD). 1977, c. 496, §§1-3 (AMD). 1977, c. 575, §1 (AMD). 1979, c. 177, (AMD). 1981, c. 256, §1 (AMD). 1983, c. 425, §1 (AMD). 1985, c. 161, §5 (RP).



21 §2. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 222, (AMD). 1985, c. 161, §5 (RP).



21 §3. Date falling on holiday (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §4. Town clerk to perform ward clerk's duties (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §5. Application to plantations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §6. Ditto marks (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 107, (NEW). 1985, c. 161, §5 (RP).






Chapter 3: REGISTRATION OF VOTERS

Subchapter 1: REGISTRAR OF VOTERS; BOARD OF REGISTRATION

21 §41. Registrar (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §43 (AMD). 1971, c. 598, §32 (AMD). 1971, c. 622, §§66-A (AMD). 1985, c. 161, §5 (RP).



21 §42. Deputy registrar (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 496, §4 (AMD). 1985, c. 161, §5 (RP).



21 §43. Board of registration in certain cities (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 398, §3 (AMD). 1969, c. 35, §2 (AMD). 1971, c. 18, (AMD). 1973, c. 414, §§3,4 (AMD). 1973, c. 782, §§1-A (AMD). 1975, c. 771, §§191,192, 192A, (AMD). 1979, c. 416, (AMD). 1983, c. 294, §§1,2 (AMD). 1985, c. 161, §5 (RP).






Subchapter 2: REGISTRATION AND ENROLLMENT

Article 1: PROVISIONS COMMON TO REGISTRATION AND ENROLLMENT

21 §71. Acceptance of applications by clerk (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 451, §1 (AMD). 1977, c. 496, §§4-A (AMD). 1985, c. 161, §5 (RP).



21 §72. Registration and enrollment of disabled person (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 761, §§5-7 (AMD). 1985, c. 161, §5 (RP).






Article 2: REGISTRATION

21 §101. Exclusive power of registrar (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §102. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §13 (AMD). 1973, c. 68, (AMD). 1975, c. 761, §8 (AMD). 1977, c. 265, (AMD). 1977, c. 496, §5 (AMD). 1983, c. 143, (AMD). 1985, c. 161, §5 (RP).



21 §102-A. Additional procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 154, (NEW). 1973, c. 131, §§1,2 (AMD). 1973, c. 414, §5 (AMD). 1975, c. 163, (AMD). 1975, c. 761, §9 (AMD). 1977, c. 496, §6 (AMD). 1977, c. 564, §96 (AMD). 1981, c. 456, §A65 (AMD). 1983, c. 169, §§1-3 (AMD). 1983, c. 425, §2 (AMD). 1983, c. 480, §§A-19 (AMD). 1985, c. 161, §5 (RP).



21 §103. Advance registration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 334, §1 (NEW). 1977, c. 496, §7 (NEW). 1977, c. 696, §176 (RAL). 1983, c. 425, §4 (AMD). 1983, c. 583, §10 (AMD). 1985, c. 161, §5 (RP).



21 §103-A. Overseas registration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 496, §17 (NEW). 1977, c. 696, §176 (RAL). 1983, c. 169, §4 (AMD). 1983, c. 425, §3 (AMD). 1983, c. 583, §11 (AMD). 1983, c. 816, §A14 (RPR). 1985, c. 161, §5 (RP).



21 §104. Applications before notaries public (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 339, (NEW). 1981, c. 456, §A66 (AMD). 1983, c. 280, §1 (AMD). 1985, c. 161, §5 (RP).






Article 3: ENROLLMENT

21 §131. Mention of enrollment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 169, §5 (AMD). 1985, c. 161, §5 (RP).



21 §132. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §133. Permitted at any election (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 761, §10 (AMD). 1985, c. 161, §5 (RP).



21 §134. Change of enrollment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 451, §2 (AMD). 1971, c. 3, §§1,2 (AMD). 1975, c. 340, §§1,2 (AMD). 1985, c. 161, §5 (RP).



21 §135. Withdrawal of enrollment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 3, §3 (AMD). 1979, c. 359, §1 (AMD). 1985, c. 161, §5 (RP).












Chapter 5: VOTING LIST AND GENERAL REGISTER

Subchapter 1: VOTING LISTS

21 §171. Powers and duties of registrar (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 109, §1 (AMD). 1973, c. 414, §§5-A (AMD). 1973, c. 782, §3 (AMD). 1975, c. 761, §§11,12 (AMD). 1983, c. 360, §1 (AMD). 1983, c. 480, §§A-20 (AMD). 1985, c. 161, §5 (RP).



21 §172. Notice of removal from list (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 172, (AMD). 1967, c. 544, §53 (AMD). 1975, c. 761, §13 (RPR). 1985, c. 161, §5 (RP).



21 §173. Declaration of rights; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §174. Enrollment records (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §175. Copies of list available (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 185, (AMD). 1973, c. 414, §6 (AMD). 1985, c. 161, §5 (RP).



21 §176. Updated voting lists furnished to candidates (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 348, (NEW). 1985, c. 161, §5 (RP).






Subchapter 2: GENERAL REGISTER OF VOTERS

21 §201. Preparation and contents (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 109, §2 (AMD). 1975, c. 761, §14 (AMD). 1977, c. 496, §§7-A,8 (AMD). 1977, c. 564, §§96-A (AMD). 1983, c. 480, §§A-21 (AMD). 1985, c. 161, §5 (RP).









Chapter 7: ELIGIBILITY OF VOTERS

21 §241. General qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 65, §§4,5 (AMD). 1971, c. 622, §67 (AMD). 1973, c. 414, §7 (RPR). 1985, c. 161, §5 (RP).



21 §242. Residence (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 48, (AMD). 1971, c. 24, (AMD). 1971, c. 65, §§6,7 (AMD). 1971, c. 622, §68 (AMD). 1973, c. 414, §8 (RPR). 1985, c. 161, §5 (RP).



21 §243. Right survives change of residence (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 65, §8 (AMD). 1973, c. 414, §9 (AMD). 1985, c. 161, §5 (RP).



21 §244. Division of municipality, effect (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §245. Restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §37 (AMD). 1975, c. 165, §1 (AMD). 1977, c. 496, §9 (AMD). 1985, c. 161, §5 (RP).



21 §246. Special provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §10 (AMD). 1977, c. 496, §10 (RPR). 1983, c. 717, §1 (AMD). 1985, c. 161, §5 (RP).



21 §247. Restrictions on persons convicted of felonies (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 782, §§1-B (NEW). 1975, c. 225, (RP). 1985, c. 161, §5 (RP).






Chapter 9: NEW RESIDENTS IN PRESIDENTIAL ELECTIONS

21 §281. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §11 (RP).



21 §282. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §11 (RP).



21 §283. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §11 (RP).



21 §284. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 153, §1 (AMD). 1973, c. 414, §11 (RP).



21 §285. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §11 (RP).



21 §286. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §11 (RP).



21 §287. (REPEALED)

(REPEALED)



21 §288. (REPEALED)

(REPEALED)



21 §289. (REPEALED)

(REPEALED)



21 §290. (REPEALED)

(REPEALED)



21 §291. (REPEALED)

(REPEALED)



21 §292. (REPEALED)

(REPEALED)



21 §293. (REPEALED)

(REPEALED)



21 §294. (REPEALED)

(REPEALED)



21 §295. (REPEALED)

(REPEALED)



21 §296. (REPEALED)

(REPEALED)



21 §297. (REPEALED)

(REPEALED)



21 §298. (REPEALED)

(REPEALED)



21 §299. (REPEALED)

(REPEALED)



21 §300. (REPEALED)

(REPEALED)



21 §301. (REPEALED)

(REPEALED)



21 §302. (REPEALED)

(REPEALED)



21 §303. (REPEALED)

(REPEALED)



21 §304. (REPEALED)

(REPEALED)



21 §305. (REPEALED)

(REPEALED)



21 §306. (REPEALED)

(REPEALED)



21 §307. (REPEALED)

(REPEALED)



21 §308. (REPEALED)

(REPEALED)



21 §309. (REPEALED)

(REPEALED)



21 §310. (REPEALED)

(REPEALED)



21 §311. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 153, §2 (AMD). 1973, c. 414, §11 (RP).



21 §312. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 153, §3 (AMD). 1973, c. 414, §11 (RP).



21 §313. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 153, §7 (RP).



21 §314. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 153, §7 (RP).



21 §315. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 153, §4 (RPR). 1973, c. 414, §11 (RP).



21 §316. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 153, §7 (RP).



21 §317. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 153, §5 (AMD). 1973, c. 414, §11 (RP).



21 §318. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 153, §7 (RP).



21 §319. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §11 (RP).



21 §320. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 153, §6 (NEW). 1973, c. 414, §11 (RP).






Chapter 10: PARTIES

21 §321. Qualified parties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 752, §2 (NEW). 1985, c. 161, §5 (RP).



21 §322. Formation of new party; organization about a candidate (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 752, §2 (NEW). 1985, c. 161, §5 (RP).



21 §323. Formation of new party; organization by petition (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 752, §2 (NEW). 1985, c. 161, §5 (RP).



21 §324. Disqualification of parties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 752, §2 (NEW). 1985, c. 161, §5 (RP).



21 §325. Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 752, §2 (NEW). 1985, c. 161, §5 (RP).



21 §326. Enrolled voters (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 752, §2 (NEW). 1985, c. 161, §5 (RP).



21 §327. Party designation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 752, §2 (NEW). 1985, c. 161, §5 (RP).






Chapter 11: MUNICIPAL CAUCUS

21 §361. Rules governing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 403, (AMD). 1973, c. 414, §12 (AMD). 1973, c. 681, §4 (AMD). 1973, c. 782, §2 (AMD). 1983, c. 317, (AMD). 1985, c. 161, §5 (RP).



21 §362. Voting list (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 225, §1 (AMD). 1975, c. 761, §15 (RPR). 1983, c. 425, §5 (AMD). 1985, c. 161, §5 (RP).



21 §363. Voting procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §364. Challenges (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §§68-A (AMD). 1985, c. 161, §5 (RP).



21 §365. Party members to govern political committees (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).






Chapter 13: CONVENTIONS

21 §401. Time and place; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §13 (AMD). 1977, c. 564, §97 (AMD). 1985, c. 161, §5 (RP).



21 §402. Committee functions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 303, (AMD). 1973, c. 100, (AMD). 1983, c. 757, (AMD). 1985, c. 161, §5 (RP).






Chapter 15: NOMINATION BY PRIMARY ELECTION

21 §441. Primary required (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 65, §9 (AMD). 1971, c. 178, §1 (AMD). 1973, c. 414, §§14,15 (AMD). 1975, c. 770, §87 (AMD). 1977, c. 425, §1 (RPR). 1985, c. 161, §5 (RP).



21 §442. When nomination vacated (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 425, §1 (RPR). 1985, c. 161, §5 (RP).



21 §443. Qualification for state and county office (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 225, §2 (AMD). 1971, c. 41, (AMD). 1973, c. 414, §16 (AMD). 1977, c. 425, §1 (RPR). 1983, c. 425, §6 (AMD). 1985, c. 161, §5 (RP).



21 §444. Qualification of candidate for primary nomination (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 89, (AMD). 1971, c. 579, §1 (AMD). 1975, c. 340, §3 (AMD). 1977, c. 425, §1 (RPR). 1985, c. 161, §5 (RP).



21 §445. Petition requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 65, §10 (AMD). 1973, c. 414, §17 (AMD). 1973, c. 720, §1 (AMD). 1973, c. 782, §4 (AMD). 1975, c. 761, §§16,17 (AMD). 1977, c. 425, §1 (RPR). 1977, c. 696, §369 (AMD). 1981, c. 456, §A67 (AMD). 1985, c. 161, §5 (RP).



21 §446. Consent of candidate to be filed (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §18 (AMD). 1977, c. 425, §1 (RPR). 1985, c. 161, §5 (RP).



21 §447. Review and challenge of petitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 65, §11 (AMD). 1977, c. 425, §1 (RPR). 1983, c. 360, §2 (AMD). 1985, c. 161, §5 (RP).



21 §448. Time of election (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 133, (AMD). 1977, c. 425, §1 (RPR). 1985, c. 161, §5 (RP).



21 §449. Primary as separate election (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 425, §1 (RPR). 1985, c. 161, §5 (RP).



21 §450. Write-in candidates (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 425, §1 (RPR). 1985, c. 161, §5 (RP).



21 §451. Candidates certified by the Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 425, §1 (RPR). 1985, c. 161, §5 (RP).






Chapter 17: NOMINATION BY PETITION

21 §491. Nomination authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 65, §12 (AMD). 1971, c. 178, §2 (AMD). 1971, c. 263, (AMD). 1973, c. 414, §§19,20 (AMD). 1975, c. 752, §3 (RPR). 1975, c. 770, §88 (AMD). 1977, c. 78, §143 (RPR). 1977, c. 425, §2 (RPR). 1981, c. 301, §1 (AMD). 1985, c. 161, §5 (RP).



21 §492. Qualification for state and county office (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 35, §§3,4 (AMD). 1971, c. 65, §§13,14 (AMD). 1971, c. 178, §3 (AMD). 1971, c. 544, §§66-68 (AMD). 1973, c. 720, §2 (AMD). 1973, c. 782, §5 (AMD). 1975, c. 520, §§1-3 (AMD). 1975, c. 752, §4 (AMD). 1975, c. 761, §§18-22 (AMD). 1977, c. 425, §2 (RPR). 1977, c. 442, (AMD). 1977, c. 564, §98 (AMD). 1983, c. 425, §7 (AMD). 1985, c. 161, §5 (RP).



21 §493. Qualification of candidate for nomination by petition (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 425, §2 (RPR). 1979, c. 359, §2 (RPR). 1985, c. 161, §5 (RP).



21 §494. Petition requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 35, §5 (AMD). 1971, c. 65, §§15,16 (AMD). 1971, c. 544, §§70-72 (AMD). 1975, c. 761, §§23,24 (AMD). 1977, c. 425, §2 (RPR). 1979, c. 276, (AMD). 1979, c. 359, §3 (AMD). 1981, c. 301, §§2-4 (AMD). 1981, c. 456, §A68 (AMD). 1983, c. 360, §§3,4,5 (AMD). 1985, c. 161, §5 (RP).



21 §495. Consent of candidate to be filed (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 425, §2 (NEW). 1985, c. 161, §5 (RP).



21 §496. Review and challenge of petitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 425, §2 (NEW). 1981, c. 301, §5 (AMD). 1981, c. 470, §§B8,8A (AMD). 1983, c. 360, §§6,7 (AMD). 1985, c. 161, §5 (RP).



21 §497. Candidates certified by the Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 425, §2 (NEW). 1985, c. 161, §5 (RP).






Chapter 19: ELECTION OFFICIALS

21 §531. Wardens and ward clerks (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 451, §3 (AMD). 1967, c. 225, §3 (AMD). 1975, c. 353, (RPR). 1985, c. 161, §5 (RP).



21 §531-A. Duties and vacancies -- ward clerk (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 225, §4 (NEW). 1985, c. 161, §5 (RP).



21 §532. Election clerks (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 451, §4 (AMD). 1967, c. 225, §§5-7 (AMD). 1975, c. 761, §25 (AMD). 1981, c. 87, (AMD). 1983, c. 61, §§1,2 (AMD). 1985, c. 161, §5 (RP).



21 §533. Persons ineligible to serve (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 52, (AMD). 1973, c. 414, §21 (AMD). 1985, c. 161, §5 (RP).






Chapter 21: DUTIES AND PROCEDURES BEFORE ELECTION DAY

Subchapter 1: INSTRUCTIONS

21 §571. Secretary of State to furnish instructions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §572. Instruction posters for voters (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 309, §1 (AMD). 1985, c. 161, §5 (RP).






Subchapter 2: MATERIALS AND ARRANGEMENT

21 §601. Materials furnished (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 35, §10 (AMD). 1973, c. 414, §22 (AMD). 1973, c. 782, §6 (AMD). 1979, c. 534, §3 (AMD). 1983, c. 385, §1 (AMD). 1985, c. 161, §5 (RP).



21 §602. Arrangement of voting place (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 218, (AMD). 1973, c. 782, §7 (AMD). 1985, c. 161, §5 (RP).



21 §603. Voting booths (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §§23,24 (AMD). 1977, c. 309, §2 (AMD). 1977, c. 468, (AMD). 1983, c. 391, §1 (AMD). 1985, c. 161, §5 (RP).



21 §604. Alternative accessible voting places for the physically handicapped and the elderly (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 165, §2 (NEW). 1975, c. 761, §26 (AMD). 1977, c. 233, §§1,2 (AMD). 1979, c. 219, (AMD). 1983, c. 488, §§1-3 (AMD). 1985, c. 161, §5 (RP).






Subchapter 3: REGISTRATION

21 §631. Schedule; regular election (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 225, §§8,9 (AMD). 1973, c. 414, §§25,26 (AMD). 1973, c. 782, §8 (AMD). 1977, c. 430, §1 (RPR). 1983, c. 280, §2 (AMD). 1985, c. 161, §5 (RP).



21 §632. Schedule; special elections (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 225, §10 (AMD). 1973, c. 414, §§27,28 (AMD). 1977, c. 430, §2 (RPR). 1983, c. 280, §3 (AMD). 1985, c. 161, §5 (RP).



21 §633. -- change of (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §29 (AMD). 1975, c. 761, §27 (AMD). 1985, c. 161, §5 (RP).



21 §634. -- notice of (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 761, §28 (AMD). 1985, c. 161, §5 (RP).



21 §635. -- combined regular and special elections (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §636. Time for closing registrations not rigid (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §637. Registrar to check records (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 173, (AMD). 1977, c. 430, §3 (AMD). 1985, c. 161, §5 (RP).



21 §638. Change of name or address (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 225, §11 (AMD). 1985, c. 161, §5 (RP).



21 §639. Municipal caucus (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 106, (NEW). 1985, c. 161, §5 (RP).






Subchapter 4: NOTICE OF ELECTION

21 §671. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §672. Warrant (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §§68-B (AMD). 1973, c. 782, §9 (AMD). 1985, c. 161, §5 (RP).



21 §673. Officer's return on warrant (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).






Subchapter 5: BALLOTS AND BALLOT BOXES

21 §701. Primary ballot (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §§13-A (AMD). 1967, c. 225, §12 (AMD). 1969, c. 194, §1 (AMD). 1971, c. 65, §17 (AMD). 1973, c. 160, §§1-3 (AMD). 1973, c. 414, §§30,31 (AMD). 1973, c. 720, §3 (AMD). 1975, c. 761, §29 (AMD). 1979, c. 263, §1 (AMD). 1983, c. 425, §8 (AMD). 1983, c. 480, §§A22-A24 (AMD). 1985, c. 161, §5 (RP).



21 §702. General election ballot (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §§13-B (AMD). 1967, c. 225, §13 (AMD). 1969, c. 194, §2 (AMD). IB 1971, §§1-4 (AMD). 1971, c. 65, §18 (AMD). 1971, c. 147, (AMD). 1973, c. 160, §§4-7 (AMD). 1973, c. 414, §§32-34 (AMD). 1973, c. 720, §4 (AMD). 1975, c. 730, §1 (AMD). 1975, c. 761, §30 (AMD). 1979, c. 263, §2 (AMD). 1983, c. 425, §9 (AMD). 1983, c. 480, §§A25-A28 (AMD). 1985, c. 161, §5 (RP).



21 §702-A. Ballot items requiring voter approval (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 410, §1 (NEW). 1985, c. 161, §5 (RP).



21 §703. Number of ballots furnished (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §704. Specimens (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 65, §19 (AMD). 1975, c. 371, (AMD). 1975, c. 761, §31 (AMD). 1977, c. 309, §3 (AMD). 1977, c. 496, §11 (AMD). 1985, c. 161, §5 (RP).



21 §705. Emergency ballot procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §706. Official ballot box (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 60, (AMD). 1975, c. 761, §32 (AMD). 1985, c. 161, §5 (RP).



21 §707. Care and custody of ballot box (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 496, §12 (AMD). 1985, c. 161, §5 (RP).






Subchapter 6: POLLING TIME

21 §741. Opening and closing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 108, (AMD). 1973, c. 414, §35 (AMD). 1985, c. 161, §5 (RP).






Subchapter 7: VOTING LISTS

21 §761. Posting of (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 225, §14 (AMD). 1969, c. 35, §6 (AMD). 1973, c. 414, §36 (AMD). 1985, c. 161, §5 (RP).



21 §762. Delivery of (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).









Chapter 23: DUTIES AND PROCEDURES ON ELECTION DAY

Subchapter 1: MATERIALS

21 §801. Furnishing and distribution (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 225, §15 (AMD). 1973, c. 414, §37 (AMD). 1973, c. 782, §10 (AMD). 1975, c. 761, §33 (AMD). 1979, c. 534, §4 (AMD). 1983, c. 385, §2 (AMD). 1985, c. 161, §5 (RP).



21 §802. Certified voting list and official ballot box (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 761, §34 (RPR). 1985, c. 161, §5 (RP).






Subchapter 2: POWERS AND DUTIES OF OFFICIALS

21 §831. Registrar (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 451, §5 (AMD). 1971, c. 622, §69 (AMD). 1973, c. 414, §38 (AMD). 1973, c. 782, §11 (AMD). 1977, c. 496, §13 (AMD). 1985, c. 161, §5 (RP).



21 §832. Warden (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 496, §14 (AMD). 1985, c. 161, §5 (RP).



21 §833. Emergency ballot box procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).






Subchapter 3: VOTING AND CHALLENGES

21 §861. Voting procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 242, §§1,2 (AMD). 1977, c. 40, §§1,2 (AMD). 1983, c. 61, §3 (AMD). 1983, c. 728, §1 (AMD). 1985, c. 161, §5 (RP).



21 §862. Assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 761, §35 (RPR). 1979, c. 332, §1 (AMD). 1985, c. 161, §5 (RP).



21 §863. Challenges (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).






Subchapter 4: RESTRICTIONS

21 §891. Positions at polling place (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 225, §16 (AMD). 1983, c. 138, (AMD). 1985, c. 161, §5 (RP).



21 §892. Political activities (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 250, (AMD). 1985, c. 161, §5 (RP).






Subchapter 5: MARKING, COUNTING AND HANDLING OF BALLOTS

21 §921. Marking ballots; primary election (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 65, §20 (AMD). 1973, c. 414, §39 (AMD). 1983, c. 480, §A29 (AMD). 1985, c. 161, §5 (RP).



21 §922. General election (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 398, §1 (AMD). 1971, c. 65, §21 (AMD). 1973, c. 414, §40 (AMD). 1977, c. 173, §1 (AMD). 1977, c. 496, §15 (AMD). 1983, c. 480, §A30 (AMD). 1985, c. 161, §5 (RP).



21 §923. Spoiled ballots (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 35, §7 (AMD). 1977, c. 496, §16 (AMD). 1985, c. 161, §5 (RP).



21 §924. Counting of ballots (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 398, §2 (AMD). 1967, c. 60, §1 (AMD). 1977, c. 235, (AMD). 1985, c. 161, §5 (RP).



21 §925. Challenged, defective or void ballots (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 230, (AMD). 1975, c. 502, (AMD). 1975, c. 621, §4 (AMD). 1975, c. 771, §§192-B (AMD). 1977, c. 78, §144 (AMD). 1977, c. 173, §§2-4 (AMD). 1977, c. 496, §§17-20 (AMD). 1985, c. 161, §5 (RP).



21 §925-A. Disqualification of ballots (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §41 (NEW). 1973, c. 782, §12 (AMD). 1985, c. 161, §5 (RP).



21 §926. Packaging and return of ballots and lists (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 164, (AMD). 1973, c. 414, §42 (AMD). 1977, c. 496, §§21,22 (AMD). 1985, c. 161, §5 (RP).



21 §927. Sealing of ballot container (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).






Subchapter 6: RETURNS

21 §961. Preparation of (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 60, §2 (AMD). 1985, c. 161, §5 (RP).



21 §962. Lost or not delivered (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).






Subchapter 7: MISCELLANEOUS

21 §991. Time for closing polls not to prevent voting (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §992. Voting list becomes checklist (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §993. Election expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).









Chapter 25: VOTING MACHINES

21 §1031. Obtaining and using (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §43 (AMD). 1983, c. 391, §2 (AMD). 1985, c. 161, §5 (RP).



21 §1032. Requirements for machines (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §§193,430 (AMD). 1985, c. 161, §5 (RP).



21 §1033. Bond required (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §12 (AMD). 1983, c. 425, §10 (RP).



21 §1034. Regulations of Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §§194,430 (AMD). 1985, c. 161, §5 (RP).



21 §1035. Custody (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1036. Expense of storage and maintenance (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1037. Operating instructions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1038. Ballot labels (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §45 (AMD). 1985, c. 161, §5 (RP).



21 §1039. Arrangement of voting place (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1040. Secrecy preserved (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1041. Warden to post specimen ballots or labels (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 225, §17 (RPR). 1985, c. 161, §5 (RP).



21 §1042. Delivery (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1043. Preparation for voting (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 451, §6 (AMD). 1985, c. 161, §5 (RP).



21 §1044. Directions for voting (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1045. Challenge of right to vote (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 425, §11 (AMD). 1985, c. 161, §5 (RP).



21 §1046. Activation of machines (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1047. Procedure for tabulating votes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 451, §7 (AMD). 1985, c. 161, §5 (RP).



21 §1048. Procedure after election (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 425, §12 (AMD). 1985, c. 161, §5 (RP).



21 §1049. Security for keys (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1050. Application of provisions to voting by machine (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).






Chapter 26: ELECTRONIC VOTING SYSTEMS

21 §1061. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1979, c. 541, §A144 (AMD). 1985, c. 161, §5 (RP).



21 §1062. Obtaining and using (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1975, c. 761, §36 (AMD). 1983, c. 391, §3 (AMD). 1985, c. 161, §5 (RP).



21 §1063. Requirements for devices (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1975, c. 771, §§195,430 (AMD). 1985, c. 161, §5 (RP).



21 §1064. Bond required (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1973, c. 585, §12 (AMD). 1979, c. 639, (RP).



21 §1065. Regulations of Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1975, c. 771, §§196,430 (AMD). 1985, c. 161, §5 (RP).



21 §1066. Custody (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1985, c. 161, §5 (RP).



21 §1067. Expense of storage and maintenance (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1985, c. 161, §5 (RP).



21 §1068. Operating instructions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1985, c. 161, §5 (RP).



21 §1069. Ballot labels (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). IB 1971, §6 (AMD). 1985, c. 161, §5 (RP).



21 §1070. Arrangement of voting place (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1985, c. 161, §5 (RP).



21 §1071. Secrecy preserved (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1985, c. 161, §5 (RP).



21 §1072. Preparation for elections (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1985, c. 161, §5 (RP).



21 §1073. Procedure at the polling place (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1967, c. 508, (AMD). 1985, c. 161, §5 (RP).



21 §1074. Delivery of ballots or ballot cards to the counting center (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1985, c. 161, §5 (RP).



21 §1075. Test of automatic tabulating equipment; programs and voted ballot cards to be retained under seal (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1985, c. 161, §5 (RP).



21 §1076. Proceedings at the counting center (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1985, c. 161, §5 (RP).



21 §1077. Official returns (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1985, c. 161, §5 (RP).



21 §1078. Manual counting authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1985, c. 161, §5 (RP).



21 §1079. Absentee votes (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1983, c. 768, (AMD). 1985, c. 161, §5 (RP).



21 §1080. Recounts (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1985, c. 161, §5 (RP).



21 §1081. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1975, c. 761, §37 (AMD). 1985, c. 161, §5 (RP).



21 §1082. Application of provisions to voting by electronic voting system (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 464, (NEW). 1985, c. 161, §5 (RP).






Chapter 27: DUTIES AND PROCEDURES AFTER ELECTION

Subchapter 1: TABULATION AND RESULTS

21 §1091. Reports of registration and enrollment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 2, (AMD). 1985, c. 161, §5 (RP).



21 §1092. Secretary of State to tabulate and print results (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §§197,430 (AMD). 1977, c. 496, §23 (AMD). 1985, c. 161, §5 (RP).



21 §1093. Determination of election (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1094. Hearing and review by Governor and Council (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §5 (RP). 1985, c. 161, §5 (RP).



21 §1095. Election certificate issued (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §6 (AMD). 1975, c. 771, §§198,430 (AMD). 1977, c. 400, §1 (AMD). 1985, c. 161, §5 (RP).






Subchapter 2: TIE VOTES

21 §1121. Tie defined (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1122. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 338, §1 (AMD). 1985, c. 161, §5 (RP).






Subchapter 3: INSPECTION AND RECOUNT

21 §1151. Candidate's inspection of ballot and checklist (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 35, §8 (AMD). 1969, c. 204, §1 (AMD). 1985, c. 161, §5 (RP).



21 §1152. Recount (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 204, §2 (AMD). 1975, c. 771, §§199-202, 430 (AMD). 1977, c. 400, §2 (AMD). 1985, c. 161, §5 (RP).



21 §1153. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §7 (RPR). 1985, c. 161, §5 (RP).



21 §1154. Statewide referendum ballots (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §14 (AMD). 1975, c. 621, §8 (AMD). 1975, c. 771, §§203,430 (AMD). 1977, c. 496, §24 (RPR). 1985, c. 161, §5 (RP).






Subchapter 4: PRESIDENTIAL ELECTORS

21 §1181. Election (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 360, §8 (AMD). 1985, c. 161, §5 (RP).



21 §1181-A. Representation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 131, §1 (NEW). 1985, c. 161, §5 (RP).



21 §1182. Duties of Governor (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1183. Meeting in convention (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1184. Convention duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 93, (AMD). 1969, c. 131, §2 (AMD). 1969, c. 504, §§34-A (AMD). 1983, c. 360, §9 (AMD). 1985, c. 161, §5 (RP).



21 §1185. Compensation of electors and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).






Subchapter 5: MISCELLANEOUS

21 §1211. Ballots and checklists available for inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 199, §1 (AMD). 1975, c. 761, §38 (AMD). 1975, c. 771, §§204,430 (AMD). 1985, c. 161, §5 (RP).



21 §1212. Determination of title to office where dispute exists (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1213. Commencement of term of office (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).









Chapter 29: ABSENTEE VOTING

21 §1251. Proper at any election (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1252. Materials furnished (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 718, (AMD). 1975, c. 387, §1 (AMD). 1975, c. 623, §§24-C (AMD). 1981, c. 436, §§2-4 (AMD). 1983, c. 431, §1 (AMD). 1985, c. 161, §5 (RP).



21 §1253. Procedure for obtaining (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 451, §8 (AMD). 1967, c. 161, §1 (AMD). 1971, c. 174, (AMD). 1973, c. 414, §§46,47 (AMD). 1973, c. 625, §112 (AMD). 1975, c. 387, §§2-4 (AMD). 1975, c. 623, §§24-D (AMD). 1975, c. 684, (AMD). 1975, c. 761, §§39,40,65 (AMD). 1977, c. 210, §§1,2 (AMD). 1977, c. 334, §2 (AMD). 1977, c. 496, §§25,26 (AMD). 1977, c. 500, §§1,2 (AMD). 1977, c. 696, §177 (AMD). 1979, c. 332, §2 (AMD). 1981, c. 436, §5 (AMD). 1983, c. 289, (AMD). 1985, c. 161, §5 (RP).



21 §1254. Method of voting (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 451, §9 (AMD). 1967, c. 163, (AMD). 1973, c. 32, (AMD). 1975, c. 761, §§41-43 (AMD). 1977, c. 496, §27 (AMD). 1979, c. 332, §3 (AMD). 1979, c. 395, (AMD). 1981, c. 456, §A69 (AMD). 1983, c. 431, §§2,3 (AMD). 1985, c. 161, §5 (RP).



21 §1255. Deadline (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 225, §18 (RPR). 1969, c. 154, (AMD). 1971, c. 65, §22 (AMD). 1973, c. 414, §48 (AMD). 1985, c. 161, §5 (RP).



21 §1256. Procedure on receipt (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 225, §19 (AMD). 1971, c. 65, §23 (AMD). 1973, c. 414, §§49,50 (AMD). 1973, c. 625, §113 (AMD). 1973, c. 782, §13 (AMD). 1975, c. 761, §§44-48 (AMD). 1977, c. 496, §§28,29 (AMD). 1985, c. 161, §5 (RP).



21 §1257. Challenges (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1258. Personal vote required when possible (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 256, §2 (AMD). 1985, c. 161, §5 (RP).



21 §1259. Counting procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 225, §20 (AMD). 1975, c. 761, §§49,50 (AMD). 1977, c. 496, §30 (AMD). 1985, c. 161, §5 (RP).



21 §1259-A. Procedures when counting to be by the clerk (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §51 (NEW). 1975, c. 761, §51 (AMD). 1985, c. 161, §5 (RP).



21 §1260. Deceased voter; ballot rejected (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1261. Irregularities disregarded (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 270, (AMD). 1975, c. 761, §52 (AMD). 1985, c. 161, §5 (RP).



21 §1262. Return of election materials (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 225, §21 (AMD). 1975, c. 761, §53 (AMD). 1985, c. 161, §5 (RP).



21 §1263. Applications and envelopes as public records (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 412, §1 (NEW). 1985, c. 161, §5 (RP).






Chapter 31: VOTING BY MEMBERS OF THE ARMED FORCES

21 §1301. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1302. Methods of registration (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1303. Duty of registrar (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1304. Enrollment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1305. Name may be added at any time (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1306. Absentee ballots; application (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 431, §4 (AMD). 1985, c. 161, §5 (RP).



21 §1307. -- procedure on receipt (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 431, §5 (AMD). 1985, c. 161, §5 (RP).



21 §1308. -- procedure on return (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1309. -- acceptance by clerk (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 225, §22 (AMD). 1973, c. 782, §14 (AMD). 1985, c. 161, §5 (RP).



21 §1310. -- procedure on election day (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1311. -- irregularities waived (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1312. Authority of Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).






Chapter 33: INITIATIVE AND REFERENDUM

21 §1351. Petitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 451, §10 (AMD). 1975, c. 682, §2 (AMD). 1977, c. 496, §31 (AMD). 1983, c. 410, §2 (AMD). 1985, c. 161, §5 (RP).



21 §1352. -- verification and certification (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1353. -- instructions to be printed on (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 65, §24 (AMD). 1985, c. 161, §5 (RP).



21 §1354. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 682, §3 (NEW). 1985, c. 161, §5 (RP).



21 §1355. Review of initiative and referendum petitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 682, §3 (NEW). 1985, c. 161, §5 (RP).






Chapter 35: CAMPAIGN REPORTS AND FINANCES

21 §1391. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 756, §1 (RPR). 1975, c. 621, §9 (RPR). 1975, c. 759, §1 (RPR). 1985, c. 161, §5 (RP).



21 §1391-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 591, §1 (NEW). 1975, c. 621, §9 (RP).



21 §1392. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §9 (RPR). 1975, c. 759, §1 (RPR). 1977, c. 575, §§2-5 (AMD). 1985, c. 161, §5 (RP).



21 §1393. Treasurer; political committees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §9 (RPR). 1975, c. 759, §1 (RPR). 1977, c. 575, §6 (AMD). 1979, c. 479, §1 (AMD). 1985, c. 161, §5 (RP).



21 §1393-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 215, §1 (NEW).



21 §1394. Publication or distribution of political statements (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §9 (RPR). 1975, c. 759, §1 (RPR). 1977, c. 575, §7 (RPR). 1979, c. 638, §1 (AMD). 1985, c. 161, §5 (RP).



21 §1395. Limitations on contributions and expenditures (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 207, (AMD). 1971, c. 544, §§74-77 (AMD). 1971, c. 579, §2 (AMD). 1973, c. 414, §§52-55 (AMD). 1973, c. 756, §§2-7 (AMD). 1975, c. 621, §9 (RPR). 1975, c. 759, §1 (RPR). 1977, c. 575, §§8-11 (AMD). 1985, c. 161, §5 (RP).



21 §1396. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §9 (RPR). 1975, c. 759, §1 (RPR). 1977, c. 575, §12 (AMD). 1979, c. 434, §1 (AMD). 1985, c. 161, §5 (RP).



21 §1397. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 75, §1 (AMD). 1973, c. 402, §1 (AMD). 1973, c. 756, §§8,9 (AMD). 1973, c. 782, §15 (AMD). 1975, c. 621, §9 (RPR). 1975, c. 759, §1 (RPR). 1977, c. 564, §99 (AMD). 1977, c. 575, §13 (RPR). 1977, c. 589, §§1-3 (AMD). 1979, c. 256, §§1,2 (AMD). 1979, c. 434, §§2-5 (AMD). 1979, c. 479, §§2,3 (AMD). 1979, c. 663, §129 (AMD). 1983, c. 360, §§10,11 (AMD). 1985, c. 161, §5 (RP).



21 §1398. Failure to file report on time (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §9 (RPR). 1975, c. 759, §1 (RPR). 1977, c. 575, §14 (RPR). 1979, c. 479, §§4,5 (AMD). 1981, c. 351, (AMD). 1983, c. 360, §12 (AMD). 1985, c. 161, §5 (RP).



21 §1399. Meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §9 (RPR). 1975, c. 759, §1 (RPR). 1977, c. 575, §15 (RPR). 1985, c. 161, §5 (RP).



21 §1400. Investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 75, §2 (AMD). 1975, c. 621, §9 (RPR). 1975, c. 759, §1 (RPR). 1977, c. 575, §16 (AMD). 1985, c. 161, §5 (RP).



21 §1401. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §9 (RPR). 1975, c. 759, §1 (RPR). 1985, c. 161, §5 (RP).



21 §1402. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §9 (NEW). 1975, c. 759, §1 (RPR). 1985, c. 161, §5 (RP).






Chapter 35-A: REPORTS ON REFERENDUM CAMPAIGNS

21 §1411. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 575, §17 (NEW). 1985, c. 161, §5 (RP).



21 §1412. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 575, §17 (NEW). 1977, c. 589, §4 (AMD). 1985, c. 161, §5 (RP).



21 §1413. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 575, §17 (NEW). 1977, c. 589, §§5-9 (AMD). 1979, c. 479, §6 (AMD). 1985, c. 161, §5 (RP).



21 §1414. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 575, §17 (NEW). 1977, c. 589, §10 (AMD). 1985, c. 161, §5 (RP).



21 §1415. Committees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 575, §17 (NEW). 1985, c. 161, §5 (RP).



21 §1416. Publication or distribution of statements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 575, §17 (NEW). 1979, c. 638, §2 (AMD). 1985, c. 161, §5 (RP).



21 §1417. Failure to file report on time (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 575, §17 (NEW). 1979, c. 479, §7 (AMD). 1983, c. 242, (AMD). 1985, c. 161, §5 (RP).



21 §1418. Investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 575, §17 (NEW). 1985, c. 161, §5 (RP).



21 §1419. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 575, §17 (NEW). 1985, c. 161, §5 (RP).



21 §1420. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 575, §17 (NEW). 1985, c. 161, §5 (RP).






Chapter 36: ELECTION PRACTICES -- RECOUNT OF ELECTIONS

21 §1421. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §10 (NEW). 1975, c. 759, §2 (RPR). 1985, c. 161, §5 (RP).



21 §1422. Appeal to commission (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §10 (NEW). 1975, c. 759, §3 (RPR). 1977, c. 496, §32 (AMD). 1985, c. 161, §5 (RP).



21 §1422-A. Investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 337, §2 (NEW). 1985, c. 161, §5 (RP).



21 §1423. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §10 (NEW). 1975, c. 759, §4 (AMD). 1977, c. 54, (AMD). 1977, c. 337, §3 (AMD). 1977, c. 575, §18 (AMD). 1985, c. 161, §5 (RP).



21 §1424. Questions of law (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §10 (NEW). 1977, c. 496, §33 (RPR). 1977, c. 575, §19 (RPR). 1977, c. 696, §178 (RPR). 1985, c. 161, §5 (RP).



21 §1425. Referendum ballots (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §10 (NEW). 1977, c. 496, §34 (RP). 1977, c. 575, §20 (AMD).






Chapter 37: VACANCIES

Subchapter 1: GENERAL PROVISIONS

21 §1441. Vacancy defined (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 338, §2 (AMD). 1985, c. 161, §5 (RP).



21 §1442. Political committee; choosing candidates and nominees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 517, §1 (AMD). 1985, c. 161, §5 (RP).



21 §1442-A. Candidacy by nomination petition (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 496, §35 (NEW). 1983, c. 425, §13 (AMD). 1985, c. 161, §5 (RP).



21 §1443. -- jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 517, §2 (AMD). 1975, c. 761, §54 (AMD). 1985, c. 161, §5 (RP).



21 §1444. Special elections (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 425, §14 (AMD). 1985, c. 161, §5 (RP).






Subchapter 2: CANDIDATES AND NOMINEES

21 §1471. Candidates for nomination (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 414, §56 (AMD). 1985, c. 161, §5 (RP).



21 §1472. Nominees; 60 days before election (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 425, §15 (AMD). 1985, c. 161, §5 (RP).



21 §1473. -- less than 60 days before election (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 425, §16 (AMD). 1985, c. 161, §5 (RP).



21 §1474. -- certain nominees at any time (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 425, §17 (AMD). 1985, c. 161, §5 (RP).



21 §1475. New candidate or nominee to file campaign report (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 761, §55 (AMD). 1979, c. 479, §8 (RPR). 1985, c. 161, §5 (RP).



21 §1475-A. Presidential and vice-presidential candidates chosen by petition (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 360, §13 (NEW). 1983, c. 698, (AMD). 1985, c. 161, §5 (RP).



21 §1476. Withdrawal of candidates or nominees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 386, (NEW). 1985, c. 161, §5 (RP).






Subchapter 3: LOCAL AND STATE OFFICIALS

21 §1501. State Senators (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 517, §3 (AMD). 1985, c. 161, §5 (RP).



21 §1502. Representative to Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1503. Political committees (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1504. Election officials (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).






Subchapter 4: FEDERAL OFFICIALS

21 §1531. United States Senators (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §§204-A (AMD). 1985, c. 161, §5 (RP).



21 §1532. Representatives to Congress (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1533. Presidential Electors (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).









Chapter 38: REPORTS BY POLITICAL ACTION COMMITTEES

21 §1551. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1985, c. 161, §5 (RP).



21 §1552. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1983, c. 725, §1 (AMD). 1985, c. 161, §5 (RP).



21 §1553. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1983, c. 725, §§2,3 (AMD). 1985, c. 161, §5 (RP).



21 §1554. Appointment of treasurer (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1985, c. 161, §5 (RP).



21 §1555. Reports, qualifications for filing (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1983, c. 725, §4 (AMD). 1985, c. 161, §5 (RP).



21 §1556. Quarterly and annual reports-filing dates (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1983, c. 725, §5 (RP).



21 §1556-A. Reports; filing requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 725, §6 (NEW). 1985, c. 161, §5 (RP).



21 §1557. Filing periods (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1983, c. 725, §5 (RP). 1985, c. 161, §5 (RP).



21 §1558. Content of reports (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1983, c. 725, §7 (AMD). 1983, c. 816, §B5 (AMD). 1985, c. 161, §5 (RP).



21 §1559. Expenditure limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1985, c. 161, §5 (RP).



21 §1560. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1983, c. 725, §§8,9 (AMD). 1985, c. 161, §5 (RP).



21 §1561. Dissolution of committees (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1985, c. 161, §5 (RP).



21 §1562. Publication or distribution of statements (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1985, c. 161, §5 (RP).



21 §1563. Failure to file report on time (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1983, c. 725, §§10,11 (AMD). 1985, c. 161, §5 (RP).



21 §1564. Investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1985, c. 161, §5 (RP).



21 §1565. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1983, c. 725, §12 (AMD). 1983, c. 816, §B6 (AMD). 1985, c. 161, §5 (RP).



21 §1566. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 365, (NEW). 1985, c. 161, §5 (RP).






Chapter 39: MISCELLANEOUS PROVISIONS

21 §1571. Congressional districts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 410, §1 (RP).



21 §1571-A. Congressional districts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 410, §2 (NEW). 1983, c. 93, §4 (RP).



21 §1571-B. Apportionment of the Maine State, Maine House of Representatives and Maine congressional districts (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 93, §5 (NEW). 1983, c. 583, §§12,13 (AMD). 1983, c. 794, §§1-13 (AMD). 1983, c. 862, §68 (AMD). 1985, c. 116, (AMD). 1985, c. 161, §5 (RP). 1985, c. 425, (AMD). 1985, c. 614, §1 (RP).



21 §1572. Voting districts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 451, §11 (AMD). 1973, c. 414, §57 (AMD). 1973, c. 782, §16 (AMD). 1981, c. 250, (AMD). 1983, c. 728, §2 (AMD). 1985, c. 161, §5 (RP).



21 §1573. Separate voting places; reimbursement of election expense (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 774, §1 (RPR). 1983, c. 717, §2 (RPR). 1985, c. 161, §5 (RP).



21 §1573-A. Kingman to have separate voting place (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 12, §1 (NEW). 1975, c. 774, §2 (RP).



21 §1573-B. Sinclair, T17, R4, to have separate voting place (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §§69-A (NEW). 1973, c. 625, §115 (AMD). 1975, c. 774, §3 (RP).



21 §1573-C. Reimbursement of election expense (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 605, §1 (NEW). 1975, c. 774, §4 (RP).



21 §1574. Newspaper publication to be reasonably noticeable (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §5 (RP).



21 §1575. Identification of political advertisements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 215, §2 (AMD). 1975, c. 759, §5 (RP).



21 §1575-A. Political advertisements on state property (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 7, (NEW). 1985, c. 161, §5 (RP).



21 §1576. Form and content of documents (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 402, §2 (RPR). 1973, c. 782, §17 (AMD). 1985, c. 161, §5 (RP).



21 §1577. Records and documents are public (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 199, §2 (AMD). 1975, c. 761, §56 (AMD). 1977, c. 412, §2 (AMD). 1985, c. 161, §5 (RP).



21 §1578. Preservation and destruction of records (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §54 (AMD). 1971, c. 26, (AMD). 1975, c. 621, §§11,12 (AMD). 1977, c. 496, §§36,37 (AMD). 1983, c. 425, §18 (AMD). 1985, c. 161, §5 (RP).



21 §1579. Class E crimes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 103, (AMD). 1965, c. 451, §12 (AMD). 1967, c. 225, §23 (AMD). 1969, c. 72, §1 (AMD). 1969, c. 215, §3 (AMD). 1971, c. 65, §25 (AMD). 1973, c. 414, §§58,59 (AMD). 1975, c. 592, (AMD). 1975, c. 759, §6 (AMD). 1975, c. 761, §57 (AMD). 1977, c. 496, §38 (RPR). 1977, c. 500, §3 (AMD). 1977, c. 696, §§179,180 (AMD). 1981, c. 256, §3 (AMD). 1985, c. 161, §5 (RP).



21 §1580. Class D crimes (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 161, §2 (AMD). 1969, c. 72, §2 (AMD). 1973, c. 549, (AMD). 1975, c. 761, §58 (AMD). 1977, c. 496, §§38-A (RPR). 1985, c. 161, §5 (RP).



21 §1581. Field examiner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 761, §59 (NEW). 1985, c. 161, §5 (RP).






Chapter 41: SPECIAL PROVISIONS FOR THE INDIAN VOTING DISTRICTS

21 §1621. Indian voting districts (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 422, (AMD). 1979, c. 732, §§14,31 (RP).



21 §1622. -- election procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 494, §§16-A (AMD). 1973, c. 128, §§1,2 (AMD). 1975, c. 761, §60 (AMD). 1975, c. 771, §§205,206 (AMD). 1979, c. 732, §§15,31 (RP).









TITLE 21-A: ELECTIONS

Chapter 1: GENERAL PROVISIONS

Subchapter 1: DEFINITIONS, CONSTRUCTION AND APPLICATION

21-A §1. Definitions

As used in this Title, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 161, §6 (NEW).]

1. Absentee voter. "Absentee voter" means a person who qualifies under section 751 to cast an absentee ballot.

[ 1997, c. 436, §1 (AMD) .]

1-A. Affidavit. "Affidavit" with respect to an absentee ballot envelope means the portion of the envelope that includes the voter's signature, the aide certificate and the witness certificate.

[ 2003, c. 447, §1 (NEW) .]

2. Any election. "Any election" means primary and general elections and referenda, whether regular or special.

[ 1985, c. 161, §6 (NEW) .]

2-A. Armed Forces members; members of the Armed Forces.

[ 2003, c. 407, §1 (RP) .]

3. Ballot label. "Ballot label" means that portion of the cardboard, paper or other material to be placed within the ballot frames of a voting machine containing the items required of a paper ballot.

[ 1985, c. 161, §6 (NEW) .]

4. Business day. "Business day" means any day of the calendar year other than a Saturday, Sunday or legal holiday.

[ 1985, c. 161, §6 (NEW) .]

5. Candidate. "Candidate" means any person who has filed a petition under either sections 335 and 336 or sections 354 and 355 and has qualified as a candidate by either procedure, or any person who has received contributions or made expenditures or has given his consent for any other person to receive contributions or make expenditures with the intent of qualifying as a candidate.

[ 1985, c. 161, §6 (NEW) .]

6. Caucus. "Caucus" means a meeting of a political party or committee.

[ 1985, c. 161, §6 (NEW) .]

6-A. Central voter registration system. "Central voter registration system" means a single electronic information system and database for voter registration information maintained by the Secretary of State and used by all municipal jurisdictions in the State.

[ 2005, c. 453, §1 (AMD) .]

7. Challenged ballot. "Challenged ballot" means a ballot cast by one whose eligibility to vote has been questioned during election day.

[ 2003, c. 447, §2 (AMD) .]

8. Circulate. "Circulate" means the presenting of a petition to a voter with an accompanying request that the voter sign it.

[ 1985, c. 161, §6 (NEW) .]

9. Clerk; municipal clerk. "Clerk" or "municipal clerk" means the clerk, deputy clerk or assistant clerk, where directed by the clerk to carry out duties under this Title, of a municipality.

[ 1985, c. 161, §6 (NEW); 1985, c. 357, §1 (AMD) .]

10. Closed period. "Closed period" means that time period when the registrar may accept only those voter registration applications presented in person.

[ 1985, c. 161, §6 (NEW) .]

11. County office. "County office" means the office of judge of probate, register of probate, county treasurer, register of deeds, sheriff, district attorney or county commissioner.

[ 1985, c. 161, §6 (NEW) .]

11-A. Declared write-in candidate. "Declared write-in candidate" means a write-in candidate who has filed a declaration to be a write-in candidate pursuant to section 722-A.

[ 2009, c. 253, §1 (NEW) .]

12. Disputed ballot. "Disputed ballot" means a ballot whose validity has been questioned during the recount process.

[ 1985, c. 161, §6 (NEW) .]

13. Distinguishing mark. "Distinguishing mark" means a mark on a ballot of a type or in a place not specifically permitted by this Title, which indicates the apparent intent of the voter to make the voter's ballot distinguishable in a manner that is fraudulent or inconsistent with an honest purpose. A stray mark on the ballot or mark made on or in the voting indicator or near the candidate's name or space for a write-in candidate that differs from the instructions at the top of the ballot is not a distinguishing mark unless it is of such a character or is made in such a manner that it manifests an intent to make the ballot distinguishable for a fraudulent or dishonest purpose. Marking the write-in space on a ballot with the name of a fictitious person, a deceased person or a person from outside the State who could not be a candidate for that office is not a distinguishing mark unless it is made in such a manner that manifests an intent to make the ballot distinguishable for a fraudulent or dishonest purpose.

[ 2005, c. 404, §1 (AMD) .]

13-A. Domestic partner. "Domestic partner" means the partner of a voter who:

A. Has been legally domiciled with the voter for at least 12 months; [2007, c. 122, §1 (NEW).]

B. Is not legally married to or legally separated from another individual; [2007, c. 122, §1 (NEW).]

C. Is the sole partner of the voter and expects to remain so; and [2007, c. 122, §1 (NEW).]

D. Is jointly responsible with the voter for each other's common welfare as evidenced by joint living arrangements, joint financial arrangements or joint ownership of real or personal property. [2007, c. 122, §1 (NEW).]

[ 2007, c. 122, §1 (NEW) .]

14. Election official. "Election official" means a warden, ward clerk, deputy warden or election clerk.

[ 1997, c. 436, §2 (AMD) .]

15. Election year. "Election year" means the calendar year within which a particular election is held.

[ 1985, c. 161, §6 (NEW) .]

16. Electoral division. "Electoral division" means an area set off for election purposes. It may include the entire State.

[ 1985, c. 161, §6 (NEW) .]

17. Enroll. "Enroll" means to enlist as a member of a political party.

[ 1985, c. 161, §6 (NEW) .]

18. Federal office. "Federal office" means the office of the United States Senator or Representative to Congress.

[ 1985, c. 161, §6 (NEW) .]

19. General election. "General election" means the regular election of state and county officials occurring biennially in November.

[ 1985, c. 161, §6 (NEW) .]

20. Immediate family. "Immediate family" means a person's spouse, parent, grandparent, child, grandchild, sister, half-sister, brother, half-brother, stepparent, stepgrandparent, stepchild, stepgrandchild, stepsister, stepbrother, mother-in-law, father-in-law, brother-in-law, sister-in-law, son-in-law, daughter-in-law, guardian, former guardian, domestic partner, the half-brother or half-sister of a person's spouse, or the spouse of a person's half-brother or half-sister.

[ 2009, c. 253, §2 (AMD) .]

21. Incoming voting list. "Incoming voting list" means the printed list of all of the voters in a municipality that is used by election officials at a voting place to record which voters have been issued a ballot at an election. The list must include the following information for each voter and may not include any other information: name; year of birth; residence address; enrollment status; electoral district; voter status, active or inactive; voter record number; designations regarding challenged ballots, absentee ballots or whether a voter needs to show identification before voting; and any special designations indicating uniformed service voters, overseas voters or township voters. The portion of the incoming voting list relating to Address Confidentiality Program participants must be kept under seal and excluded from public inspection. The residence address for any voter whose address has been made confidential pursuant to section 22, subsection 3, paragraph B may not be printed on the incoming voting list, and the words "address is confidential" must be printed on the list instead.

[ 2011, c. 342, §4 (AMD) .]

22. Major party. "Major party" means a political party polling the greatest or the next greatest number of votes cast for Governor at the last gubernatorial election.

[ 1985, c. 161, §6 (NEW) .]

23. Members of the Armed Forces.

[ 1985, c. 614, §3 (RP) .]

23-A. Member of the merchant marine. "Member of the merchant marine" means a person, other than a member of a uniformed service or a person employed, enrolled or maintained on the Great Lakes or the inland waterways, who is:

A. Employed as an officer or crew member of a vessel documented under the laws of the United States, a vessel owned by the United States or a vessel of foreign-flag registry under charter to or control of the United States; or [2003, c. 407, §2 (NEW).]

B. Enrolled with the United States for employment or training for employment, or maintained by the United States for emergency relief service, as an officer or crew member of a vessel described in paragraph A. [2003, c. 407, §2 (NEW).]

[ 2003, c. 407, §2 (NEW) .]

24. Minor party. "Minor party" means a political party other than a major party.

[ 1985, c. 161, §6 (NEW) .]

25. Municipal committee. "Municipal committee" means a city, town or ward committee of a political party.

[ 1985, c. 161, §6 (NEW) .]

26. Municipal officers. "Municipal officers" means the mayor and aldermen or councillors of a city, the selectmen or councillors of a town and the assessors of a plantation.

[ 1985, c. 161, §6 (NEW) .]

27. Municipality. "Municipality" means a city, town or plantation.

[ 1985, c. 161, §6 (NEW) .]

27-A. Official tally tape. "Official tally tape" means the first tape produced by an electronic tabulating machine that tallies the final vote totals at the conclusion of voting and that is attached to the zero tape produced by the machine prior to the start of voting.

[ 2001, c. 310, §2 (NEW) .]

27-B. Overseas voter. "Overseas voter" means:

A. A person who resides outside the United States and who was qualified to vote in the last place in which the person was domiciled in the State before leaving the United States; or [2003, c. 407, §3 (NEW).]

B. A person who resides outside the United States and, except for such residence, would be qualified to vote in the last place in which the person was domiciled in the State before leaving the United States. [2003, c. 407, §3 (NEW).]

[ 2003, c. 407, §3 (NEW) .]

28. Party. "Party" means a political organization which has qualified to participate in a primary or general election under chapter 5.

[ 1985, c. 161, §6 (NEW) .]

29. Peace officer. "Peace officer" means state police officer, local police officer, sheriff, deputy sheriff or constable.

[ 1985, c. 161, §6 (NEW) .]

30. Political committee. "Political committee" means 2 or more persons associated for the purpose of promoting or defeating a candidate, party or principle.

[ 1985, c. 161, §6 (NEW) .]

30-A. Pollwatcher. "Pollwatcher" means a party worker who remains in the voting place outside the guardrail enclosure for the purpose of viewing the voting process, keeping track of the voters who have voted or challenging voters whose qualifications appear to be in question.

[ 2001, c. 310, §2 (NEW) .]

31. Population. "Population" means the population determined by the last Decennial Census of the United States.

[ 1985, c. 161, §6 (NEW) .]

32. Primary election. "Primary election" means the regular election for the election of nominees of a party for the general election.

[ 1987, c. 423, §1 (AMD) .]

33. Protective counter.

[ 2009, c. 253, §3 (RP) .]

33-A. Public counter. "Public counter" means a separate counter built into a voting device that records the total number of ballots cast or tabulated on the voting device for an election.

[ 2009, c. 253, §4 (NEW) .]

34. Public official. "Public official" means a person elected or appointed to serve the people.

[ 1985, c. 161, §6 (NEW) .]

35. Question. "Question" means any proposition submitted to the voters.

[ 1985, c. 161, §6 (NEW) .]

36. Referendum. "Referendum" means an election for the determination of a question.

[ 1985, c. 161, §6 (NEW) .]

37. Register. "Register" means to enlist as a voter.

[ 1985, c. 161, §6 (NEW) .]

38. Registrar. "Registrar" means the registrar or deputy registrar of voters of a municipality.

[ 1997, c. 436, §4 (AMD) .]

39. Regular election. "Regular election" means an election or a referendum held at a regular time prescribed by statute.

[ 1985, c. 161, §6 (NEW) .]

40. Residence. "Residence" means that place where the person has established a fixed and principal home to which the person, whenever temporarily absent, intends to return.

[ 1997, c. 436, §5 (AMD) .]

40-A. Signature. "Signature" includes a signature stamp and a signature written by another registered voter on behalf of an individual in accordance with the procedure set forth in section 153-A and, for an individual who is unable to sign that individual's own name, a mark.

[ 2005, c. 196, §1 (NEW) .]

40-B. Residence address. "Residence address" means the street and number or other designation indicating the physical location of a person's residence.

[ 2005, c. 453, §2 (NEW) .]

41. Special election. "Special election" means an election other than a regular election.

[ 1985, c. 161, §6 (NEW) .]

42. State office. "State office" means the office of Governor, State Senator, Representative to the State Legislature or presidential elector.

[ 1985, c. 161, §6 (NEW) .]

43. Street address.

[ 2005, c. 453, §3 (RP) .]

43-A. Third person or 3rd person. "Third person" or "3rd person," with respect to an absentee ballot, means a person, other than the clerk or an immediate family member of a voter, who delivers an absentee ballot to a voter.

[ 1999, c. 645, §1 (NEW) .]

44. Township. "Township" means unorganized territory.

[ 1985, c. 161, §6 (NEW) .]

45. Treasurer. "Treasurer" means a person appointed by a candidate or a political committee to accept or disburse money to promote or defeat a candidate, party or principle. A person who collects money to be transferred to the treasurer of a candidate or committee is not a treasurer.

[ 1985, c. 161, §6 (NEW) .]

45-A. Undeclared write-in candidate. "Undeclared write-in candidate" means a write-in candidate who has not filed a declaration pursuant to section 722-A.

[ 2009, c. 253, §5 (NEW) .]

46. Uncontested office. "Uncontested office" means an office where, as of the final date for filing primary nomination petitions, either:

A. Only members of one party have filed as candidates for nomination for that office; or [1985, c. 161, §6 (NEW).]

B. Only one unenrolled nominee has filed as a candidate for that office. [1985, c. 161, §6 (NEW).]

[ 1985, c. 161, §6 (NEW) .]

46-A. Uniformed service. "Uniformed service" means the United States Army, Navy, Air Force, Marine Corps and Coast Guard, the commissioned corps of the United States Public Health Service and the commissioned corps of the National Oceanic and Atmospheric Administration.

[ 2003, c. 407, §4 (NEW) .]

46-B. Uniformed service voter. "Uniformed service voter" means:

A. A member of a uniformed service on active duty who, by reason of active duty or service, is absent from the place of residence in the State where the member is otherwise qualified to vote; [2003, c. 407, §4 (NEW).]

B. A member of the merchant marine who, by reason of service in the merchant marine, is absent from the place of residence where the member is otherwise qualified to vote; or [2003, c. 407, §4 (NEW).]

C. A spouse or dependent of a member referred to in paragraph A or B who, by reason of the active duty or service of the member, is absent from the place of residence where the spouse or dependent is otherwise qualified to vote. [2003, c. 407, §4 (NEW).]

[ 2003, c. 407, §4 (NEW) .]

47. Voter. "Voter" means a person registered to vote.

[ 1985, c. 161, §6 (NEW) .]

47-A. Voter participation history. "Voter participation history" means the indication in the central voter registration system of whether a voter has cast a ballot in a certain election, as reflected on the incoming voting list for that election.

[ 2005, c. 453, §4 (NEW) .]

47-B. Voting booth or voting station. "Voting booth" or "voting station" means the location within a voting place where voters may mark their ballots or record their votes screened from the observation of others. "Voting booth" or "voting station" includes the area, location, booth, table or enclosure where voting takes place and includes any voting machine, voting device or accessible voting system placed in the voting booth or voting station.

[ 2007, c. 455, §1 (NEW) .]

48. Voting district. "Voting district" means an area set off from another in the same municipality for voting purposes. It includes wards and precincts. In a municipality that has only one voting district, it means the entire municipality. The first breakdown of a municipality is a ward. Further breakdowns of a municipality are precincts.

[ 1997, c. 436, §6 (AMD) .]

48-A. Voting indicator. "Voting indicator" means the space provided for marking a vote in accordance with a particular type of ballot.

[ 2003, c. 447, §3 (NEW) .]

49. Voting place. "Voting place" means the building in which ballots are cast at an election.

[ 1985, c. 161, §6 (NEW) .]

50. Warden. "Warden" means the presiding officer at a voting place.

[ 1985, c. 161, §6 (NEW) .]

51. Write-in candidate. "Write-in candidate" means a person whose name does not appear on the ballot under the office designation to which a voter may wish to elect the candidate.

[ 2009, c. 253, §6 (AMD) .]

52. Write-in indicator. "Write-in indicator" means the space provided, in accordance with a particular type of ballot, for marking a write-in vote.

[ 1997, c. 436, §7 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 357, §§1,19 (AMD). 1985, c. 614, §§2,3 (AMD). 1987, c. 423, §1 (AMD). 1993, c. 447, §1 (AMD). 1995, c. 459, §1 (AMD). 1997, c. 436, §§1-7 (AMD). 1999, c. 426, §1 (AMD). 1999, c. 645, §1 (AMD). 2001, c. 310, §§1,2 (AMD). 2001, c. 637, §1 (AMD). 2003, c. 407, §§1-4 (AMD). 2003, c. 447, §§1-3 (AMD). 2005, c. 196, §1 (AMD). 2005, c. 364, §1 (AMD). 2005, c. 404, §1 (AMD). 2005, c. 453, §§1-4 (AMD). 2005, c. 568, §1 (AMD). 2007, c. 122, §§1, 2 (AMD). 2007, c. 455, §1 (AMD). 2007, c. 515, §2 (AMD). 2009, c. 253, §§1-6 (AMD). 2011, c. 342, §4 (AMD).



21-A §2. Delegation of authority

When this Title requires the performance of a duty by an official, he may delegate the duty to another under his supervision, if it is ministerial. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §3. Signatures and names

When this Title requires a name or signature on a document, immaterial irregularities do not invalidate the name or signature if the identity of the person named is clear to the public official charged with reviewing that document. [2009, c. 538, §2 (AMD).]

1. Immaterial irregularities. Immaterial irregularities include, but are not limited to, misspelling, inclusion or omission of initials and substitution of initials or nicknames for given names.

[ 1997, c. 436, §8 (AMD) .]

2. Application. This policy applies to circumstances including, but not limited to, the following:

A. Absentee ballot applications; [1985, c. 161, §6 (NEW).]

B. Absentee ballot affidavits; [1985, c. 161, §6 (NEW).]

C. Signatures on petitions; and [1985, c. 161, §6 (NEW).]

D. Names appearing for write-in candidates on ballots. [1985, c. 161, §6 (NEW).]

[ 2009, c. 538, §2 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §8 (AMD). 2009, c. 538, §2 (AMD).



21-A §4. Town clerk to perform ward clerk's duties (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §9 (RP).



21-A §5. Application to plantations

The provisions of this Title pertaining to towns apply equally to plantations. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §6. Date falling on holiday

When the date on which an act must be performed or an event must take place falls on a Saturday, Sunday or legal holiday, the act shall be performed or the event shall take place on the next following business day. [1989, c. 166, §1 (NEW).]

SECTION HISTORY

1989, c. 166, §1 (NEW).



21-A §7. Use of words

When used in this Title, the words "shall" and "must" are used in a mandatory sense to impose an obligation to act in the manner specified by the context. The word "may," when used in this Title, is used in a permissive sense to grant authority or permission, but not to create duty, to act in the manner specified by the context. When used in this Title, the term "may not" indicates a lack of authority or permission to act or refrain from acting in the manner specified by the context. [2009, c. 538, §3 (AMD).]

SECTION HISTORY

1989, c. 166, §1 (NEW). 2009, c. 538, §3 (AMD).






Subchapter 2: RECORDS AND DOCUMENTS

21-A §21. Form and content of documents

The Secretary of State may establish the form and content of all forms, lists, documents and records required by or necessary to the efficient operation of this Title. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §22. Records and documents are public; exception for ballots and voter address

1. Public records. All lists, books, documents and records required to be prepared by or filed with a public official are public records, except as otherwise provided in this Title. Public records are open to public inspection during regular business hours under proper protective regulations made by the official charged with their custody.

[ 2005, c. 453, §5 (AMD) .]

2. Ballots. Ballots are not public records and may be inspected only in accordance with this Title.

[ 1997, c. 248, §1 (NEW) .]

3. Confidential information. Notwithstanding subsection 1 and Title 1, section 408-A, if a registered voter meets certain conditions, the voter's information must be kept confidential as provided in this subsection.

A. For a voter who is certified by the Secretary of State as a program participant in the Address Confidentiality Program pursuant to Title 5, section 90-B, all records maintained by the registrar pertaining to that voter must be kept confidential and must be excluded from public inspection. [2005, c. 568, §2 (NEW).]

B. For a voter who submits to the registrar a signed statement that the voter has a good reason to believe that the physical safety of the voter or a member of the voter's immediate family residing with the voter would be jeopardized if the voter's residence address were open to public inspection, that voter's residence address and mailing address, if the mailing address is the same as or discloses the voter's residence address, must be kept confidential and must be excluded from public inspection. The remainder of the information in that voter's record that is designated as public information in section 196-A remains a public record and may be made available to the public according to the use and distribution requirements provided in that section. The voter's signed statement is also a public record. A voter's address that is excluded from public inspection under this paragraph may be made available free of charge to a law enforcement officer or law enforcement agency that makes a written request to use the information for a bona fide law enforcement purpose or to a person identified by a court order if directed by that order. [2009, c. 564, §1 (AMD).]

[ 2011, c. 662, §11 (AMD) .]

4. Disclosure of address.

[ 2005, c. 364, §3 (RP) .]

5. Signature and identification number of registered voter. Notwithstanding subsection 1 and Title 1, section 408-A, the voter's signature and identification number on the voter registration application and associated records in electronic format are designated as nonpublic records and the registrar shall exclude those items from public inspection. Voter signatures on voter registration applications and associated records in a printed hard-copy format are public records in accordance with subsection 1 and Title 1, section 408-A.

[ 2011, c. 662, §12 (AMD) .]

6. Disclosure of voter's signature and identification number electronically. A voter's signature and identification number in electronic format that are excluded from public inspection pursuant to subsection 5 and associated records may be made available for inspection only to the voter of record, to municipal and state election officials, to a law enforcement agency that makes a written request to use the information for a bona fide law enforcement purpose or to a person identified by a court order if directed by that order.

[ 2003, c. 584, §1 (NEW) .]

7. Incoming voting list. After the incoming voting list is unsealed following the election, the list must be made available for public inspection and copying in accordance with Title 1, section 408-A.

[ 2011, c. 662, §13 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 248, §1 (RPR). 2003, c. 584, §1 (AMD). 2005, c. 364, §§2,3 (AMD). 2005, c. 453, §5 (AMD). 2005, c. 568, §2 (AMD). 2009, c. 564, §1 (AMD). 2011, c. 342, §5 (AMD). 2011, c. 662, §§11-13 (AMD).



21-A §23. Preservation and destruction of records

The preservation and destruction of records and other materials required by this Title are governed by the following provisions. [1985, c. 161, §6 (NEW).]

1. Registration and enrollment applications. The registrar shall keep registration and enrollment applications and requests and all documentation of changes in registration and enrollment as part of each active or inactive voter's permanent registration record. Records must be kept only 2 years for a voter whose registration has been cancelled or for an applicant whose registration application has been rejected.

[ 2005, c. 453, §6 (AMD) .]

2. Convention certificates. The Secretary of State shall keep the certificates required by section 322 in his office for 2 years.

[ 1985, c. 161, §6 (NEW) .]

3. Primary and nomination petitions. The Secretary of State shall keep primary petitions, nomination petitions and consents in the office of the Secretary of State through the end of the calendar year in which the petition was filed.

[ 2013, c. 131, §2 (AMD) .]

3-A. Direct initiative of legislation and people's veto petitions. The Secretary of State shall keep direct initiative of legislation and people's veto petitions in the Office of the Secretary of State for 6 months after any appeal period has passed.

[ 2009, c. 253, §7 (NEW) .]

3-B. Party formation documents. The Secretary of State shall keep party formation declarations of intent and certification forms filed pursuant to section 303 in the office of the Secretary of State for 6 months after any appeal period has passed.

[ 2013, c. 131, §3 (NEW) .]

4. Receipts for ballots. The Secretary of State and each clerk shall keep a record of receipts for ballots issued and received under sections 606 and 651 in their respective offices for 6 months.

[ 2013, c. 457, §1 (AMD) .]

5. Receipt of incoming voting list. The registrar shall keep the receipt for certified copies of the incoming voting list required by section 624, subsection 2, in the registrar's office for one year.

[ 2005, c. 453, §7 (AMD) .]

6. Election tabulations. The Secretary of State shall keep election tabulations in his office for 10 years.

[ 1985, c. 161, §6 (NEW) .]

7. Ballots and other election materials. For 22 months following an election in which a candidate for a federal office is on the ballot, the clerk shall keep the ballots, tabulation materials related to those ballots and challenge certificates, if any, in the clerk's office or other secure location under the control of the clerk, unless sooner released to the Secretary of State or required by the Secretary of State to be kept longer. Once released to the Secretary of State, they must be kept by the Secretary of State until any appeal period bearing on the validity of the election has expired. Notwithstanding this subsection, ballots used for municipal elections conducted under this Title, referenda elections or special legislative elections must be kept for 2 months.

[ 2011, c. 534, §1 (AMD) .]

7-A. Incoming voting lists. For 5 years following any election, the clerk shall keep the incoming voting lists in the clerk's office or other secure location under the control of the clerk.

[ 2011, c. 534, §2 (AMD) .]

7-B. Absentee envelopes and applications. For 2 years following any election, the clerk shall keep the absentee ballot envelopes, including the unopened envelopes containing rejected absentee ballots, the applications for absentee ballots and the list of voters who were issued absentee ballots in the clerk's office or other secure location under the control of the clerk.

[ 2011, c. 534, §3 (NEW) .]

8. Certificate of presidential electors. The Secretary of State shall keep the certificate of the votes of the presidential electors, delivered to him under section 805, in his office for one year.

[ 1985, c. 161, §6 (NEW) .]

9. Registration of treasurer. The Commission on Governmental Ethics and Election Practices shall keep the registration of a treasurer under section 1013 in its office for 2 years.

[ 1985, c. 161, §6 (NEW) .]

10. Records and campaign finances. Each treasurer and each candidate shall keep the records required by section 1016 for 2 years following the election to which they pertain.

[ 1985, c. 161, §6 (NEW) .]

11. Campaign reports. The Commission on Governmental Ethics and Election Practices shall keep the campaign reports or report data in its office for at least 8 years.

[ IB 1995, c. 1, §10 (AMD) .]

12. Certificate of appointment. The Secretary of State shall keep a certificate of appointment to fill a vacancy under section 363 in his office for 2 years.

[ 1985, c. 161, §6 (NEW) .]

12-A. Informational filings. The Secretary of State shall keep a copy of the election-specific informational filings and reports received from the municipal clerks and registrars in the office of the Secretary of State for 6 months after the election to which they pertain, except that the return of votes cast report must be kept for 2 years.

[ 2013, c. 131, §5 (NEW) .]

13. Miscellaneous. The official charged with the custody of any record not specifically provided for in this section shall keep it in his office for 2 years.

[ 1985, c. 161, §6 (NEW) .]

14. Destruction of records. After the records and other materials have been kept for the required period, they may be destroyed. Posted notices, sample ballots and instruction posters may be destroyed as soon as the election to which they pertain is past. Ballots must be destroyed using a method that makes the contents unreadable.

[ 2003, c. 447, §4 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 383, §1 (AMD). IB 1995, c. 1, §10 (AMD). 1995, c. 459, §2 (AMD). 1997, c. 436, §§10,11 (AMD). 2001, c. 310, §3 (AMD). 2003, c. 447, §4 (AMD). 2003, c. 584, §2 (AMD). 2005, c. 453, §§6,7 (AMD). 2009, c. 253, §7 (AMD). 2011, c. 342, §§6, 7 (AMD). 2011, c. 534, §§1-3 (AMD). 2013, c. 131, §§2-5 (AMD). 2013, c. 457, §1 (AMD).



21-A §24. Newspaper publication to be reasonably noticeable

When publication in a newspaper is required by this Title, the item published must be set in such a size and location as to be reasonably noticeable. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §25. Ditto marks

Ditto marks may be used, wherever practicable, in the preparation of lists required under this Title. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).






Subchapter 3: GENERAL PENALTIES

21-A §31. Class E crimes (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §46 (AFF). 1993, c. 473, §1 (RP).



21-A §32. Violations and penalties

1. Class E crime. A person commits a Class E crime if that person:

A. Knowingly violates a provision of this Title for which no penalty has been provided; or [1993, c. 473, §2 (NEW); 1993, c. 473, §46 (AFF).]

B. Knowingly displays or distributes political advertisements in or on state-owned or state-leased property.

This paragraph does not apply to acts on state highways or to displays on motor vehicles not owned by the State while temporarily parked in parking areas on land maintained by the State. This paragraph does not apply to acts in or on a state-owned or state-leased building for a period beginning 48 hours before and ending 48 hours after that building is used by a political party to conduct a political activity within the building. [1993, c. 473, §2 (NEW); 1993, c. 473, §46 (AFF).]

[ 1993, c. 473, §2 (NEW); 1993, c. 473, §46 (AFF) .]

2. Class D crime. A person commits a Class D crime if that person:

A. Is a public official and knowingly fails or refuses to perform a duty required of that official under this Title. [1993, c. 473, §2 (NEW); 1993, c. 473, §46 (AFF).]

[ 1993, c. 473, §2 (NEW); 1993, c. 473, §46 (AFF) .]

3. Class C crime. A person commits a Class C crime if that person misuses a state government computer system. For purposes of this subsection, a person is guilty of misuse of a state government computer system if that person knowingly uses a computer system operated by a state department or agency, the Judicial Department or the Legislature:

A. To prepare materials with the intent to expressly advocate, to those eligible to vote, for the election or defeat of any candidate for a federal office, a constitutional office or elective municipal, county or state office, including leadership positions in the State Senate and the State House of Representatives; or [2003, c. 176, §3 (NEW).]

B. With the intent to solicit contributions reportable under chapter 13. [2003, c. 176, §3 (NEW).]

For purposes of this subsection, "computer system" has the same meaning as in Title 17-A, section 431 and "leadership positions" means the presiding officers of each House of the Legislature, party leaders, the Clerk of the House, the Assistant Clerk of the House, the Secretary of the Senate and the Assistant Secretary of the Senate.

This subsection may not be construed to prohibit a public employer from deducting dues or other funds from an employee's pay, as authorized by the employee and provided through a collective bargaining agreement, and remitting those funds to an account or fund owned by the employee's collective bargaining agent, even if the funds might be used for political or legislative purposes.

[ 2009, c. 144, §1 (AMD) .]

SECTION HISTORY

1993, c. 473, §2 (NEW). 1993, c. 473, §46 (AFF). 2003, c. 176, §3 (AMD). 2009, c. 144, §1 (AMD).



21-A §33. Prosecution of violations

The Attorney General shall designate a Deputy Attorney General or an Assistant Attorney General to investigate and prosecute alleged violations of the election laws. This section does not preclude a district attorney from investigating and prosecuting election law violations. [1993, c. 473, §2 (NEW); 1993, c. 473, §46 (AFF).]

SECTION HISTORY

1993, c. 473, §2 (NEW). 1993, c. 473, §46 (AFF).









Chapter 3: VOTER REGISTRATION

Subchapter 1: REGISTRAR OF VOTERS

21-A §101. Registrar

1. Qualifications. The registrar must be a citizen of the United States, a resident of the State and at least 18 years of age. The registrar may not be an employee of a party or candidate or be an officer of a municipal, county or state party committee. In the electoral division in which the registrar is appointed, the registrar may not:

A. Hold or be a candidate for any state or county office; [2009, c. 538, §4 (NEW).]

B. Be a treasurer for a candidate; or [2009, c. 538, §4 (NEW).]

C. Be a municipal officer as defined by Title 30-A, section 2001. [2009, c. 538, §4 (NEW).]

[ 2009, c. 538, §4 (RPR) .]

2. Appointment. The municipal officers of each municipality shall appoint in writing a qualified registrar of voters by January 1st of each odd-numbered year. The registrar shall serve for 2 years and until a successor is appointed and sworn. The municipal clerk may be appointed to serve as registrar, but the term of the clerk has no effect on the term of the registrar. If the clerk is not appointed to serve as registrar, the clerk must be appointed by the registrar to serve as a deputy registrar and has the same authority as the registrar to make determinations of voter eligibility and to perform the duties of voter registration as provided in this Title.

[ 2005, c. 568, §3 (AMD) .]

3. Oath required. Before assuming the duties of office, the registrar must be sworn and the oath recorded as provided in Title 30-A, section 2526, subsection 9.

[ 1997, c. 436, §16 (AMD) .]

4. Secretary of State notified. The clerk shall notify the Secretary of State of the name of the registrar within 10 days after the registrar is appointed and sworn by revising the election official's information listing within the central voter registration system.

[ 2005, c. 453, §8 (AMD) .]

5. Compensation. The municipal officers shall determine the compensation of the registrar.

[ 1985, c. 161, §6 (NEW) .]

6. Office hours. The municipal officers shall establish reasonable office hours for the registrar consistent with the requirements of the municipality.

[ 1985, c. 161, §6 (NEW) .]

7. Office space, expenses and clerical help. Each municipality shall provide a suitable place in which the registrar may perform his duties, and shall pay reasonable expenses for necessary office supplies purchased and clerical help engaged by the registrar.

[ 1985, c. 161, §6 (NEW) .]

8. Vacancy. When there is a vacancy in the office of registrar, the municipal officers shall appoint a qualified person to fill the vacancy for the remainder of the term of office. If the municipal officers fail to appoint a registrar to fill the vacancy within 15 days after the municipal officers receive notification of the vacancy, the municipal clerk shall appoint a qualified person to fill the vacancy for the remainder of the term of office.

[ 1997, c. 436, §18 (AMD) .]

9. Training. The registrar must attend a training session that is approved by the Secretary of State at least once every 2 years in regard to the conduct of voter registration.

[ 2001, c. 415, §1 (NEW); 2001, c. 415, §5 (AFF) .]

10. Ineligible to serve. When a member of the registrar's immediate family becomes a candidate for state, local or county office in the electoral division in which the registrar is appointed, the registrar may not serve as registrar during the period beginning when the candidate files a petition to be a candidate or is nominated to be a replacement candidate until the time of election. The registrar shall instead appoint a deputy to whom the municipality shall pay all associated costs for the duration of the deputy's temporary employment in that capacity.

[ 2007, c. 455, §3 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 737, §§C62,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1991, c. 466, §1 (AMD). 1997, c. 436, §§13-18 (AMD). 1999, c. 426, §§2,3 (AMD). 2001, c. 415, §1 (AMD). 2001, c. 415, §5 (AFF). 2005, c. 453, §8 (AMD). 2005, c. 568, §3 (AMD). 2007, c. 455, §§2, 3 (AMD). 2009, c. 253, §8 (AMD). 2009, c. 538, §4 (AMD).



21-A §102. Deputy registrar

The registrar may appoint one or more deputies, except that if the registrar does not also serve as the clerk, the registrar shall appoint the clerk to serve as a deputy registrar. [2005, c. 568, §4 (AMD).]

1. Qualifications and compensation. Section 101, subsections 1, 3 and 5, apply to a deputy registrar.

[ 1985, c. 161, §6 (NEW) .]

2. Term of office. A deputy registrar serves at the will of the registrar, except that if the clerk is a deputy registrar and the registrar leaves office, the clerk becomes the registrar pro tem until a new registrar is appointed and sworn, at which point the clerk must be appointed as a deputy to the new registrar.

[ 2005, c. 568, §5 (AMD) .]

3. Duties. He may perform any of the duties of office prescribed by the registrar.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §3 (AMD). 2005, c. 568, §§4,5 (AMD).



21-A §103. Registration appeals board

In a city or town that has a population of 5,000 or more, if a person is aggrieved by the decision of the registrar of voters to cancel that person's registration in the central voter registration system or to reject that person's voter registration application, that person may appeal in writing to the registration appeals board. [2005, c. 453, §9 (AMD).]

1. Population of 5,000 or over. The registration appeals board consists of 3 members who must be appointed as follows: The municipal committee of each of the major political parties shall nominate one member, who must be enrolled in the party of the municipal committee that nominates the member, and the municipal officers shall appoint the persons nominated by the municipal committees and the 3rd member must be nominated by the clerk of the municipality and appointed by the municipal officers. The clerk of the municipality may give the municipal committees of the political parties a list of qualifications necessary for a person to fulfill the duties of the registration appeals board, and the municipal committees shall take those qualifications into consideration when nominating members to the board. The 2 members of the board nominated by the municipal committees of the major political parties may be members of the municipal committee nominating them and of the county or state committees of the political party that nominates them and may be members of a state or county delegation to a political convention. When a municipal committee nominates a member to the registration appeals board, it shall also nominate an alternate board member, who serves if the member nominated by the municipal committee is or becomes unable to serve. The municipal clerk may not serve as a member or alternate member of the registration appeals board.

[ 1997, c. 436, §19 (AMD) .]

2. Population of 4,000 to 5,000.

[ 1999, c. 426, §4 (RP) .]

3. Term of office. Each member nominated by the municipal committees of the major political parties and appointed to the board shall serve for 3 years and until the member's successor is appointed and sworn. The member nominated by the clerk of the municipality and appointed to the board shall serve for 4 years and until that member's successor is appointed and sworn.

[ 1995, c. 459, §8 (AMD) .]

4. Chairman of the board. The member nominated by the clerk of the municipality is chairman of the board.

[ 1985, c. 161, §6 (NEW) .]

5. Vacancy. When there is a vacancy on the board, the alternate board member nominated by the municipal committee of the political party of the former incumbent shall serve. If an alternate is not available, the municipal officers shall appoint a qualified person nominated by the municipal committee of the party of the former incumbent to fill the vacancy. If the vacancy is in the office of the chair of the board, the municipal officers shall appoint a qualified person nominated by the clerk of the municipality to fill the vacancy. Vacancies must be filled for the remainder of the term of office.

[ 1991, c. 466, §2 (AMD) .]

6. Appeal hearing. Upon receipt of a complaint by a person aggrieved by the decision of the registrar, the chair of the registration appeals board shall immediately fix a time and place for the board to meet for a prompt hearing. The voter must be given written notice of the hearing at least 20 days in advance and must have the opportunity to testify and to present witnesses and other evidence at the hearing. The hearing is de novo. After hearing, the board may affirm, modify or reverse the decision of the registrar of voters. The board shall issue the decision to the voter in writing and shall provide information on how the voter may appeal the decision. The aggrieved person may appeal the decision of the board to the Superior Court in accordance with Rule 80B of the Rules of Civil Procedure.

[ 2009, c. 253, §9 (AMD) .]

7. Actions of the registration appeals board. A registration appeals board may only act by unanimous or majority action.

[ 1995, c. 459, §10 (RPR) .]

8. Removal from office. A member of the board may be removed from office at any time during the member's term by the appointing authority if the appropriate nominating authority nominates a replacement. Any replacement member shall serve out the remainder of the replaced member's term.

[ 1995, c. 459, §11 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §4 (AMD). 1991, c. 466, §§2,3 (AMD). 1991, c. 862, §§1,2 (AMD). 1995, c. 56, §§1,2 (AMD). 1995, c. 56, §3 (AFF). 1995, c. 459, §§4-11 (AMD). 1997, c. 436, §19 (AMD). 1999, c. 426, §§4,5 (AMD). 2005, c. 453, §9 (AMD). 2007, c. 455, §4 (AMD). 2009, c. 253, §9 (AMD).



21-A §104. Deputies for boards of registration (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §12 (RP).






Subchapter 2: VOTER ELIGIBILITY

21-A §111. General qualifications

A person who meets the following requirements may vote in any election in a municipality, including a biennial municipal caucus held pursuant to section 311. [2005, c. 387, §1 (AMD).]

1. Citizenship. The person must be a citizen of the United States.

[ 2005, c. 387, §1 (AMD) .]

2. Age. The person must be at least 18 years of age, except that, to vote in a political party's primary election or municipal caucus, the person must be at least 18 years of age as of the date of the next general election.

[ 2005, c. 387, §1 (AMD) .]

3. Residence. The person must have established and maintain a voting residence in that municipality.

[ 2005, c. 387, §1 (AMD) .]

4. Registration. The person must be registered to vote in that municipality.

[ 2005, c. 387, §1 (AMD) .]

5. Enrollment. The person must be enrolled in a party in that municipality to vote at that party's caucus, convention or primary election, unless otherwise permitted by the party pursuant to section 340.

[ 2005, c. 387, §1 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 188, §1 (AMD). 1987, c. 423, §2 (AMD). 2005, c. 387, §1 (AMD).



21-A §111-A. Voting age qualification for primary elections

A person who has not yet reached 18 years of age but will be 18 years of age at the time of a general election and meets all other qualifications in order to vote in a primary election may vote in the primary election for the selection of candidates to be on the ballot at that general election. [2005, c. 387, §2 (AMD).]

SECTION HISTORY

2003, c. 577, §1 (NEW). 2005, c. 387, §2 (AMD).



21-A §112. Residence for voting purposes

Voting residence is governed by the following provisions. [1985, c. 161, §6 (NEW).]

1. Residence. The residence of a person is that place where the person has established a fixed and principal home to which the person, whenever temporarily absent, intends to return.

A. The following factors may be offered by an applicant and considered by a registrar in determining a person's residence under this section. The registrar need not find all of these factors to be present in order to conclude that an applicant qualifies to register to vote in the municipality:

(1) A direct statement of intention by the person pursuant to section 121, subsection 1;

(2) The location of any dwelling currently occupied by the person;

(6) The place where any motor vehicle owned by the person is registered;

(8) The residence address, not a post office box, shown on a current income tax return;

(9) The residence address, not a post office box, at which the person's mail is received;

(10) The residence address, not a post office box, shown on any current resident hunting or fishing licenses held by the person;

(12) The residence address, not a post office box, shown on any motor vehicle operator's license held by the person;

(14) The receipt of any public benefit conditioned upon residency, defined substantially as provided in this subsection; or

(16) Any other objective facts tending to indicate a person's place of residence. [2009, c. 253, §10 (AMD).]

B. [1993, c. 695, §2 (RP).]

[ 2009, c. 253, §10 (AMD) .]

2. Change. A change of residence is made only by the act of removal, joined with the intent to remain in another place. A person can have only one residence at any given time.

[ 1985, c. 161, §6 (NEW) .]

3. Residence retained. A person does not lose the person's residence if the person temporarily leaves home and goes to another country, state or place in this State with the intent of returning.

[ 1993, c. 695, §3 (AMD) .]

4. Separate residence. The place where a person's family resides is presumed to be the person's place of residence, but a person may acquire a separate residence if the person takes another abode with the intention of remaining there. This subsection does not apply to uniformed service voters, students and others covered by subsection 7.

[ 2003, c. 407, §5 (AMD) .]

5. Spouse may have separate residence. A married person may be considered to have a residence separate from that of the person's spouse for the purposes of voting or holding office. For those purposes, residence is determined as if the person were single.

[ 1993, c. 695, §3 (AMD) .]

6. Voting in another state. A person loses the person's voting residence in this State if the person registers to vote in another state or votes in another state's election, either in person or by absentee ballot. That person is not eligible to register or vote in this State until the person again qualifies under section 111.

[ 2007, c. 455, §5 (AMD) .]

7. Uniformed service voters, students, institutional patients, Indians. A person does not gain or lose a residence solely because of the person's presence or absence while employed in the uniformed service or the merchant marine of the United States, while a student in any institution of learning, while kept in any institution at public expense or while residing upon any Indian or military reservations. This subsection may not be construed to prevent a student at any institution of learning from qualifying as a voter in the municipality where the student resides while attending that institution.

[ 2003, c. 407, §5 (AMD) .]

8. Voting residence retained. A person who has gained a voting residence in a municipality retains it, if the person so desires, when the person becomes a patient at a federal institution or an employee of a federal agency where the person is required to reside on land ceded to the Federal Government by the State. This subsection applies to a member of the uniformed service, merchant marine or the National Guard who is required to be in a place other than that in which the person has gained a voting residence.

[ 2003, c. 407, §5 (AMD) .]

9. Federal property. A person residing on federal property, except as stated in subsection 5, is eligible to register and vote in the voting district in which the federal property is located.

[ 1985, c. 161, §6 (NEW) .]

10. Becoming 18 on federal property. A person who becomes 18 years of age while residing on federal property as a patient at a federal institution or an employee of a federal agency, or while in the uniformed service, is considered to have gained a voting residence in the municipality in which the person resided at the time the person became such a patient, employee or member of the uniformed service.

[ 2003, c. 407, §6 (AMD) .]

11. Spouse of member of uniformed service or merchant marine. A person may have the same voting residence as that person's spouse who is a member of the uniformed service or merchant marine. A member of the uniformed service or merchant marine on active duty, whose spouse has a place of residence in this State, may establish a residence in the place of residence of the spouse by filing an affidavit with the registrar declaring an intention to reside in that place upon severance from the uniformed service or merchant marine.

[ 2003, c. 407, §6 (AMD) .]

12. Spouse may have separate residence.

[ 1985, c. 614, §5 (RP) .]

13. Voting in another state.

[ 1985, c. 614, §5 (RP) .]

14. Persons incarcerated in correctional facilities. The residence of a person incarcerated in a correctional facility, as defined in Title 34-A, section 1001, or in a county jail does not include the municipality where a person is incarcerated unless the person had resided in that municipality prior to incarceration.

A person incarcerated in a correctional facility may apply to register to vote in any municipality where that person has previously established a fixed and principal home to which the person intends to return.

[ 1997, c. 436, §21 (AMD) .]

15. Nontraditional residence. A person may have a nontraditional residence, including, but not limited to a shelter, park or underpass. A person's residency is not subject to challenge on the sole basis that the person has a nontraditional residence.

[ 1993, c. 473, §5 (NEW); 1993, c. 473, §46 (AFF) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §5 (AMD). 1987, c. 93, (AMD). 1993, c. 473, §§3-5 (AMD). 1993, c. 473, §46 (AFF). 1993, c. 695, §§2-4 (AMD). 1997, c. 436, §§20,21 (AMD). 2003, c. 407, §§5,6 (AMD). 2007, c. 455, §5 (AMD). 2009, c. 253, §10 (AMD).



21-A §112-A. Proof of identity for voting purposes

Any of the following forms of documentation may be offered by an applicant and considered by a registrar in verifying the identity of an applicant who is registering to vote under this chapter and whose name does not already appear in the central voter registration system as a registered voter. The registrar need not request or consider all of these forms of documentation in order to verify an applicant's identity. [2009, c. 253, §11 (NEW).]

1. Government-issued photograph identification document or credential. A government-issued photograph identification document or credential, including, but not limited to, a current and valid United States passport, military identification, driver's license or state identification;

[ 2009, c. 253, §11 (NEW) .]

2. Other government-issued identification document. A government-issued identification document without a photograph, including, but not limited to, a certified birth certificate or a signed social security card;

[ 2009, c. 253, §11 (NEW) .]

3. Other official documents. An official document, including, but not limited to, a document confirming eligibility determinations for public benefits, a utility bill, a bank statement, a government check, a paycheck or other government document that shows the name and address of the voter; or

[ 2009, c. 253, §11 (NEW) .]

4. Verified unique identifier for new voters. A verified unique identifier for new voters, including the voter's Maine driver's license number, Maine identification number or the last 4 digits of the voter's social security number that are successfully verified through the central voter registration system verification.

[ 2009, c. 253, §11 (NEW) .]

SECTION HISTORY

2009, c. 253, §11 (NEW).



21-A §113. Right survives change of residence

A registered voter who moves to another state within 60 days before a presidential election may not be removed from the incoming voting list and the voter's registration may not be cancelled in the central voter registration system until after the election unless the registrar has received confirmation of the voter's registration in another state. The voter may vote at that presidential election in person or by absentee ballot. [2009, c. 253, §12 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2005, c. 453, §10 (AMD). 2009, c. 253, §12 (AMD).



21-A §114. Division of municipality, effect

When any territory is set off from one municipality and annexed to another, the act establishing the new boundaries must indicate where and for which offices the voters in the territory may vote. If this provision is omitted from the act, the voters may vote for all offices in the municipality to which the territory is annexed. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §115. Restrictions

1. Certain persons may not register or vote.

[ 2001, c. 516, §1 (RP) .]

2. Voting restricted to district. In a municipality that has voting districts, a voter may vote using only the ballot or ballots for the district in which the voter resides on election day.

[ 2003, c. 447, §5 (AMD) .]

3. Correct name and address on incoming voting list. A person whose name, or residence address in a municipality that has voting districts, does not appear correctly on the incoming voting list on election day may not vote at any election until it is corrected as provided in section 661.

[ 2005, c. 453, §11 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 188, §2 (AMD). 1995, c. 459, §13 (AMD). 2001, c. 516, §1 (AMD). 2003, c. 447, §5 (AMD). 2005, c. 453, §11 (AMD).






Subchapter 3: REGISTRATION AND ENROLLMENT

Article 1: REGISTRATION

21-A §121. Exclusive power of registrar

The registrar has the exclusive power, subject to section 163, to determine whether a person who applies for registration as a voter meets the qualifications prescribed by this Title. [1985, c. 161, §6 (NEW).]

1. Oath may be required. In making this determination, the registrar may require any person who testifies before him concerning his qualifications or those of another to swear to the truth of his statements.

[ 1985, c. 161, §6 (NEW) .]

1-A. Identification and proof. Registration applications taken by outside agencies must be transferred to the Secretary of State within 5 days of receipt. An applicant who attempts to register within 30 days of an election must be advised that the registrar might not receive the application before the deadline for mail or 3rd-person registration set forth in section 121-A, but that the applicant may register in person no later than the deadline for in-person registration set forth in section 121-A.

Registration applications received by the Secretary of State from outside agencies 30 days or more before an election must be transferred to the appropriate registrar's office within 7 business days of receipt. Registration applications received by the Secretary of State from outside agencies less than 30 days before an election must be transferred to the appropriate registrar's office within 5 business days of receipt. Registration applications by mail or by a 3rd person must be received in the registrar's office by the close of business on the 21st day before election day in order for persons' names to appear on the incoming voting list for that election. The 20-day period before the election is the closed period for outside registrations. The registrar shall send the notice required by section 122 to all voters whose applications were received by mail or a 3rd person by the 21st day before election day no later than the 18th day before election day.

A person who registers in person shall show proof of identity and residency. If satisfactory proof of identity and residency can not be provided to the registrar or deputy, the person's name is entered into the central voter registration system and placed on the incoming voting list and the person casts a challenged ballot. If the person shows satisfactory proof of identity and residency prior to voting on election day, the person's ballot is not challenged.

[ 2011, c. 534, §4 (AMD) .]

2. Political party not a qualification. The registrar shall be impartial as to the political party of the applicant in determining the applicant's voting qualifications.

[ 1989, c. 313, §1 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 313, §1 (AMD). 1993, c. 473, §6 (AMD). 1993, c. 473, §46 (AFF). 1993, c. 695, §5 (AMD). 1997, c. 436, §22 (AMD). 1999, c. 426, §6 (AMD). 2005, c. 453, §12 (AMD). 2011, c. 534, §4 (AMD).



21-A §121-A. Deadline for registration

The deadline for receipt of voter registration applications submitted by mail or by a 3rd person is the close of business on the 21st day before election day. The deadline for in-person registration is the close of the polls on election day. [2011, c. 534, §5 (NEW).]

SECTION HISTORY

2011, c. 534, §5 (NEW).



21-A §122. Registration procedure

A person may register to vote in person by appearing before the registrar by the registration deadline in section 121-A, proving that the person meets the qualifications of section 111, subsections 1 to 3, and completing and filing an application provided by the registrar containing the information required by section 152 or 154, if applicable. Township residents may register as provided in section 156. [2013, c. 131, §6 (AMD).]

1. Entry into central voter registration system. The registrar shall enter the name and other information from the voter registration application of the applicant into the central voter registration system as expeditiously as possible after receipt of a voter registration application. The registrar shall register a person by first name, middle name or initial and last name, by first name or initial, middle and last name or by first name and last name.

[ 2007, c. 455, §6 (AMD) .]

2. Notice of disposition. The registrar shall notify the applicant whether the application for registration is accepted or rejected by providing the applicant with a written acknowledgement notice, in the form prescribed by the Secretary of State, as expeditiously as possible after the voter's information has been entered into the central voter registration system. If a mailed notice of acceptance is returned as undeliverable within 15 days after it is sent, the registrar must reject the application and provide a new acknowledgement notice to the applicant indicating the rejection. If a mailed notice of acceptance is not returned as undeliverable within 15 days after it is sent, the voter is automatically designated as active in the central voter registration system.

[ 2005, c. 453, §14 (AMD) .]

3. Notice of new registration. When an applicant states in the application that the applicant last voted in another state, the registrar shall immediately send a notice of the applicant's new registration to the registrar of that jurisdiction. The notice must contain the following:

A. The voter's name; [1985, c. 614, §6 (NEW).]

B. The name under which registered, if changed; [1985, c. 614, §6 (NEW).]

C. Date of birth; and [1985, c. 614, §6 (NEW).]

D. Former residence and mailing address. [2005, c. 453, §15 (AMD).]

The Secretary of State may facilitate the delivery of such notices electronically using the central voter registration system.

[ 2005, c. 453, §15 (AMD) .]

4. Election day registration. The registrar shall accept registrations of applicants who appear in person on election day. The registrar shall issue to each of these applicants a certificate entitling the applicant to be placed on the incoming voting list at the voting place. Only one certificate may be issued to a person. An applicant whose address has changed since the applicant last voted must vote using the ballot or ballots for the new polling place, if applicable, on election day.

[ 2005, c. 453, §16 (AMD) .]

5. Alternative registration schedule for absentee voters. If the clerk receives a properly completed absentee ballot application that is signed by a person who is not a registered voter in the municipality, a presumption of the person's qualification as a voter is established. The clerk shall send an absentee ballot to the voter at the address indicated, along with a voter registration application under section 152. The completed registration application must be returned to the clerk by the close of the polls on election day in order for the ballot to be counted and may not be sealed with the voted absentee ballot. If the application is received during the closed period and the registrar is not satisfied as to the person's qualification as a voter, the registrar shall follow the requirements of section 121, subsection 1-A to place the person's name on the incoming voting list and challenge the absentee ballot. An application by telephone under section 753-A, subsection 4 or an application by electronic means under section 753-A, subsection 6 does not establish a presumption of qualification under this section and the requestor must submit a properly completed voter registration application before the clerk may issue an absentee ballot.

[ 2013, c. 131, §7 (AMD) .]

6. Schedule for acceptance of registrations. Except as provided in paragraph A, the registrar shall accept registrations on any business day or other day that the clerk's office is open. The names and other information from the voter registration applications of any persons registering must be entered into the central voter registration system and must be placed on the incoming voting list.

A. The registrar may accept only the registrations of applicants who appear in person as follows:

(1) In a municipality with a population of 2,500 or fewer, on the last business day that the clerk's office is open before election day during the hours that the clerk's office is open;

(2) In a municipality with a population of more than 2,500, on the last 5 business days that the clerk's office is open before election day during the hours that the clerk's office is open and for 2 hours in the evening between 5 p.m. and 9 p.m. on at least one of these days; and

(3) The names of voters registering during these periods must be recorded as provided under subsection 7. [2005, c. 453, §18 (AMD).]

[ 2005, c. 453, §18 (AMD) .]

7. Record of names. The names of voters who register by appearing in person before the registrar during the business days before election day under subsection 6 must be recorded as provided in either paragraph A or B:

A. The registrar shall, after finding an applicant qualified, issue a certificate requiring the voter's name and other required information to be written on the original or any supplemental incoming voting list at the voting place on election day. The certificate must be attached to, or included with, the incoming voting list and sealed as provided in section 698. Only one certificate may be recorded for any voter at an election; or [2005, c. 453, §19 (AMD).]

B. The registrar shall, after finding the applicant qualified, enter the voter's name and other information from the voter registration application into the central voter registration system and add it to the incoming voting list or a supplemental incoming voting list. Before the polls are opened, the registrar shall deliver the incoming voting list and any supplemental incoming voting list or lists to the clerk. The inclusion of a person's name on these lists will entitle the applicant to vote on election day. All references in this Title to the use of the incoming voting list before, during and after election day are considered to include the supplemental incoming voting list or lists as provided in this paragraph. [2005, c. 453, §19 (AMD).]

[ 2005, c. 453, §19 (AMD) .]

8. Change of schedule. The hourly schedule established by this section may be changed by the municipal officers according to the needs of the municipality.

[ 1985, c. 307, §1 (NEW) .]

9. Regulation of registration monitors. Anyone who wishes to monitor the names and addresses of persons who are registering at the registrar's office or the clerk's office shall inform the registrar or clerk of that intent. Anyone who wishes to monitor the names and addresses of persons who are registering at the polling place shall inform the registrar or clerk of that intent by submitting a written, signed statement containing the proposed monitor's name, address and intent. The registrar or clerk may designate a place where a person monitoring registrations may stand. The registrar or clerk shall then announce the name and address of individuals registering to vote in a loud and clear voice. A person monitoring registrations shall direct any questions the person has to the registrar or clerk. These questions must be limited to information pertinent to the qualifications of an individual to register. A person monitoring registrations may not ask questions of individuals waiting to register concerning their eligibility to vote. A polling place registration monitor may not handle or inspect registration cards, files or other materials used by the registrar or clerk except as provided in section 22. A monitor may not inhibit the work of the registrar or clerk. If the work of a registrar or clerk appears to be inhibited, the warden may request a reduction in the number of monitors present in the polling place. A registrar or clerk may require a person monitoring registrations who violates the provisions of this subsection to leave the building.

[ 2003, c. 395, §1 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 307, §1 (AMD). 1985, c. 614, §6 (AMD). 1991, c. 466, §4 (AMD). 1993, c. 695, §§6,7 (AMD). RR 1995, c. 1, §8 (COR). 1995, c. 459, §14 (AMD). 1997, c. 436, §23 (AMD). 2001, c. 310, §4 (AMD). 2003, c. 395, §1 (AMD). 2003, c. 407, §7 (AMD). 2003, c. 447, §§6,7 (AMD). 2003, c. 584, §3 (AMD). 2005, c. 453, §§13-19 (AMD). 2007, c. 455, §6 (AMD). 2007, c. 515, §3 (AMD). 2011, c. 534, §6 (AMD). 2013, c. 131, §§6, 7 (AMD).



21-A §122-A. Alternative registration procedure for participants in Address Confidentiality Program

Notwithstanding sections 122 and 152, a person who is certified by the Secretary of State as a program participant in the Address Confidentiality Program pursuant to Title 5, section 90-B may register to vote using the designated address and voter code assigned to that person pursuant to rules adopted to implement the program. To register to vote, a voter must present the registrar with that voter's authorization card assigned to the voter pursuant to rules adopted by the Secretary of State showing that voter's name, voter code, designated address and certification expiration date. The registrar may contact the Address Confidentiality Program administrator in the Secretary of State's office to determine the voter's eligibility to register in the municipality and to verify the electoral district in which the voter is voting for purposes of issuing an absentee ballot to the voter pursuant to section 753-C. All registration records for such voters must be designated as confidential and kept sealed in the registrar's office. The name of any voter certified as a program participant in the Address Confidentiality Program may not be placed on any voter list that is available for public inspection or copying. [2005, c. 364, §4 (NEW).]

SECTION HISTORY

2005, c. 364, §4 (NEW).



21-A §123. Schedule; regular election (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 307, §2 (RP).



21-A §124. Schedule; special elections (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 307, §2 (RP).



21-A §125. Notice of schedule

The registrar shall publish the schedule established under section 122, subsection 6 or as changed by the municipal officers under subsection 8 in a newspaper having general circulation in the municipality 10 to 15 business days before election day, except that, in municipalities with a population of 2,500 or fewer, publication of the time schedule may be done by another means the registrar considers sufficient to provide adequate notice to the residents of the municipality. [2011, c. 534, §7 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §7 (AMD). 1997, c. 436, §24 (AMD). 2011, c. 534, §7 (AMD).



21-A §126. Combined regular and special elections (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §8 (RP).



21-A §127. Persons present at time for closing registrations

The registrar shall allow all persons to register who are present at the registrar's office at closing time. [1991, c. 466, §5 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1991, c. 466, §5 (AMD).



21-A §128. Registrar to check records

Before printing the final incoming voting list prior to any election, the registrar shall update the central voter registration system as follows: [2005, c. 453, §20 (AMD).]

1. Registrar shall review records. The registrar shall review the records of marriage, death, change of name and change of address in the office of the clerk or the assessors or as provided by the Department of Health and Human Services, Office of Vital Records or the Department of the Secretary of State, Bureau of Motor Vehicles and shall revise the central voter registration system accordingly;

[ 2005, c. 453, §20 (AMD) .]

2. Clerk provides list. The clerk shall, if requested, provide the registrar with a list, certified by the clerk to be true, of the marriages, deaths and changes that took place since the last update of the central voter registration system. The registrar shall use this list to update the central voter registration system accordingly; or

[ 2005, c. 453, §20 (AMD) .]

3. Marriage; notice of inquiry. If the registrar determines that a voter has married, the registrar may not for that reason alone cancel a voter's registration in the central voter registration system. The registrar may send a notice inquiring whether, as a result of marriage, that voter's name or address has been changed. Nothing in this subsection relieves a voter of the duty to give the registrar written notice of a change of name or address in accordance with section 129.

[ 2005, c. 453, §20 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 379, (AMD). 1993, c. 695, §8 (AMD). 1997, c. 436, §§25,26 (AMD). 2005, c. 453, §20 (AMD).



21-A §129. Change of name or address

When a voter's name is changed by marriage or other process of law, or when the voter moves within a municipality, the following provisions apply. [2011, c. 399, §11 (AMD).]

1. Notice. The voter must give written notice to the registrar of his new and former names or addresses before the close of registrations prior to election day.

[ 1985, c. 161, §6 (NEW) .]

2. Correction of name or address. The registrar shall correct the voter's name or address in the central voter registration system and on the incoming voting list, and the voter must then vote under the voter's new name or in the new district on election day.

A. In a municipality that has more than one voting district, if a voter has changed the voter's address and votes absentee after the close of registration, the voter must send a written notice of the voter's new address along with the voter's absentee application notifying the registrar of the voter's new address. A certificate containing the voter's name and new address must be directed to the warden of the voter's new voting place to be attached to the incoming voting list on election day. [1999, c. 426, §7 (AMD).]

[ 2005, c. 453, §21 (AMD) .]

3. Failure to notify. If a voter fails to notify the registrar of a change of name or change of address before election day, the voter must appear before the registrar on election day and follow the procedure outlined in section 661 if the voter wishes to vote, unless the registrar has already made the correction in following the procedure prescribed by section 128. If the voter wishes to exercise the right to vote, the voter must vote using the ballot or ballots for the new polling place, if applicable, on election day.

[ 2011, c. 534, §8 (AMD) .]

4. Publication of substance.

[ 1997, c. 436, §28 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 383, §2 (AMD). 1993, c. 695, §9 (AMD). 1995, c. 459, §15 (AMD). 1997, c. 436, §§27,28 (AMD). 1999, c. 426, §7 (AMD). 2005, c. 453, §21 (AMD). 2011, c. 399, §11 (AMD). 2011, c. 534, §8 (AMD).



21-A §130. Applications for voter registration

A person who completes a voter registration application, as provided in section 152, may mail the application or have the application delivered to the registrar in the person's municipality of residence before the deadline for mail or 3rd-person registrations in section 121-A, to be entered into the central voter registration system and placed on the incoming voting list prior to the next election; except that applications completed under section 122, subsection 5 may be delivered during the closed period for immediate placement on the incoming voting list. [2011, c. 534, §9 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §9 (AMD). 1989, c. 694, §1 (AMD). 2005, c. 453, §22 (AMD). 2011, c. 534, §9 (AMD).






Article 2: ENROLLMENT

21-A §141. Enrollment

When a person registers, the registrar shall ask whether or not the person wishes to enroll in a political party. If the answer is in the affirmative, the registrar shall ask in which party the person wishes to enroll. If the answer is in the negative, the registrar shall note on the enrollment portion of the application that the person chose not to enroll in a political party. Nothing in this section may be construed to require a person to enroll in a political party. [1989, c. 313, §2 (AMD).]

1. Influence prohibited. The registrar may not attempt to influence an applicant in any aspect of the enrollment procedure and may not allow anyone else present to do so.

[ 2009, c. 538, §5 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 313, §2 (AMD). 2009, c. 538, §5 (AMD).



21-A §142. Enrollment procedure

A voter who had initially chosen not to enroll in a particular party may later enroll in a party by filing an application with the registrar personally, by mail or otherwise, at any time, except that on election day a voter must enroll in person. [1989, c. 313, §3 (AMD).]

1. Content of application. The application must contain the following information: Name of applicant, date of birth, residence address, voting district, name of party in which enrollment is requested, signature of the applicant and the date of application.

[ 2005, c. 453, §23 (AMD) .]

2. Party designation. On receipt of the application, the registrar shall enter the party designation of the applicant into the central voter registration system and file the application.

[ 2005, c. 453, §24 (AMD) .]

3. Length of time in party. Once a voter has enrolled in a party, the voter must remain in that party for 3 months before the voter can file an application for either a withdrawal or a change in enrollment.

[ 2001, c. 310, §5 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 313, §3 (AMD). 1997, c. 436, §29 (AMD). 2001, c. 310, §5 (AMD). 2005, c. 453, §§23,24 (AMD).



21-A §143. Permitted at any election

A voter who is not enrolled in a party may enroll at any election by personally filing the application required by section 142 with the election clerk in charge of the ballots, after which the applicant may vote. If the applicant votes by absentee ballot, the applicant may enroll by filing the enrollment application with the absentee ballot, except that the enrollment application may not be sealed in the absentee ballot envelope. [2001, c. 310, §6 (AMD).]

1. Application delivered to warden. The election clerk who receives the completed application shall initial it and deliver it to the warden, who shall have it delivered to the registrar after the polls are closed.

[ 1985, c. 161, §6 (NEW) .]

2. Party designation entered. On receipt of the application, the registrar shall enter the party designation of the applicant into the central voter registration system and file the application.

[ 2005, c. 453, §25 (AMD) .]

3. Applications furnished by registrar. The registrar shall furnish a reasonable number of enrollment applications to the warden at each voting place. If there are not enough applications at the voting place, the applicant may write the information required by section 142 on a blank piece of paper.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §30 (AMD). 2001, c. 310, §6 (AMD). 2005, c. 453, §25 (AMD).



21-A §144. Change of enrollment

A voter may change the voter's enrollment anytime after 3 months from the date on which the voter enrolled by filing an application with the registrar personally, by mail or otherwise. [2001, c. 310, §7 (AMD).]

1. Content of application. The application must contain the following information: Name of applicant, the date of birth, residence address, voting district, name of party in which enrolled, name of party in which enrollment is requested, signature of the applicant and the date of application.

[ 2005, c. 453, §26 (AMD) .]

2. Party designation removed. On receipt of the application, the registrar shall remove the party designation of the applicant from the central voter registration system. The registrar shall indicate in the central voter registration system that the applicant is ineligible to vote at a caucus or primary election for 15 days by designating the party enrollment field with the letter "X." Fifteen days after receiving the application, the registrar shall enroll the applicant in the party requested and enter the new party designation in the party enrollment field.

This subsection does not apply in the case of a voter who changes enrollment under subsection 4.

[ 2005, c. 453, §27 (AMD) .]

3. Restrictions during change of enrollment. Except as provided in subsection 4, a voter may not vote at a caucus, convention or primary election for 15 days after filing an application to change enrollment. A voter may sign a primary nomination petition during the 15-day period after filing an application to change enrollment, and the voter’s signature must be counted as valid, as long as the 15-day period has elapsed by the time the petition is certified pursuant to section 335, subsection 7 and the voter otherwise is qualified to sign a petition for that office. Notwithstanding subsection 4, a voter must file an application to change enrollment prior to January 1st to be eligible to file a petition as a candidate in that election year.

[ 2013, c. 457, §2 (RPR) .]

4. Change of residence. When a voter changes residence from one municipality to another and establishes a new voting residence there, that voter may enroll in any party and vote at a caucus, convention or primary election, regardless of that voter's previous enrollment.

[ 2013, c. 173, §2 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 330, §1 (AMD). 1995, c. 459, §16 (AMD). 1997, c. 436, §31 (AMD). 2001, c. 310, §§7,8 (AMD). 2005, c. 453, §§26,27 (AMD). 2013, c. 131, §8 (AMD). 2013, c. 173, §§1, 2 (AMD). 2013, c. 457, §2 (AMD).



21-A §145. Withdrawal of enrollment

A voter may withdraw his enrollment anytime after 3 months from the date on which he enrolled by filing a written request with the registrar. [1985, c. 161, §6 (NEW).]

1. Candidates for nomination by nomination petition. If enrolled, candidates for nomination by nomination petition must withdraw their enrollment on or before March 1st of that election year.

[ 1999, c. 426, §8 (AMD) .]

2. Reenrollment after withdrawal. A voter may not enroll in a different party but may enroll in the same party within 15 days after filing a written request for withdrawal from a party.

[ 2001, c. 310, §9 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §§32,33 (AMD). 1999, c. 426, §8 (AMD). 2001, c. 310, §9 (AMD).






Article 3: PROVISIONS COMMON TO REGISTRATION AND ENROLLMENT PROCEDURES

21-A §151. Same form

An individual shall register to vote and indicate enrollment status at the same time and on the same form. If an individual chooses to enroll in a political party, the registrar shall indicate the party chosen on the registration form. The registrar shall indicate on the registration form if an individual chooses not to enroll in a political party. [1989, c. 313, §4 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 313, §4 (AMD).



21-A §152. Registration and enrollment procedure

1. Application. In addition to the procedure provided by section 122, a person may register to vote or enroll in a political party, or both, by completing an application that is designed by the Secretary of State. The application must include, but is not limited to:

A. First name, middle name or initial and last name, first name or initial, middle name and last name or first name and last name; [2007, c. 455, §7 (AMD).]

B. Residence address, including street, street number, apartment number, town and zip code; [1991, c. 466, §6 (AMD).]

C. Mailing address; [1985, c. 161, §6 (NEW).]

D. Date of birth; [1985, c. 161, §6 (NEW).]

E. [1993, c. 695, §10 (RP).]

F. Most recent prior residence where registered to vote, including the name under which registered, if changed, legal address and mailing address; [1985, c. 161, §6 (NEW).]

G. [1993, c. 695, §11 (RP).]

H. Notification that failure to complete the entire application may prevent registration; [1985, c. 161, §6 (NEW).]

I. [2003, c. 407, §8 (RP).]

J. Date of application; [1997, c. 436, §34 (AMD).]

K. Signature of applicant; [2003, c. 407, §8 (AMD).]

L. Choice of political party if the applicant desires to enroll in a political party or an indication that the applicant chose not to enroll in a party; [2003, c. 407, §8 (AMD).]

M. A place for the person's current, valid Maine driver's license number, if applicable; or, if the applicant has no driver's license number, the last 4 digits of the person's social security number, if applicable; or, if the applicant has neither number, a place to put "none" or "not applicable"; and [2003, c. 407, §8 (NEW).]

N. A place for the applicant to respond to the questions concerning the voter's qualifications as required by the federal Help America Vote Act of 2002, Public Law 107-252. [2003, c. 407, §8 (NEW).]

[ 2007, c. 455, §7 (AMD) .]

2. Entry into central voter registration system. Upon receipt of the application by the registrar of voters, the applicant's name and other information from the voter registration application must be entered into the central voter registration system as expeditiously as possible. The registrar shall provide the voter with a notice of disposition as required by section 122.

[ 2005, c. 453, §28 (AMD) .]

3. Failure to qualify. The registrar of voters may investigate any application under this section and reject the voter's application for failure to meet a voting qualification under this Title, after written notice to the voter to the last known address provided by the voter.

[ 2005, c. 453, §29 (AMD) .]

4. Persons born United States citizens in foreign countries. Any person born a United States citizen in a foreign country may register under this section in the same manner as a person who was born a United States citizen within the territory of the United States.

[ 1985, c. 161, §6 (NEW) .]

5. Design of application. The Secretary of State shall design the application. The Secretary of State may design an application that can be completed electronically and that substantially meets the requirements of this section.

[ 2003, c. 407, §9 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 383, §3 (AMD). 1987, c. 145, (AMD). 1989, c. 313, §5 (AMD). 1989, c. 694, §2 (AMD). 1991, c. 466, §6 (AMD). 1993, c. 695, §§10-12 (AMD). 1997, c. 436, §§34,35 (AMD). 2001, c. 310, §§10,11 (AMD). 2003, c. 407, §§8,9 (AMD). 2005, c. 453, §§28,29 (AMD). 2007, c. 455, §7 (AMD).



21-A §153. Registration and enrollment of disabled person (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §10 (AMD). 2005, c. 196, §2 (RP).



21-A §153-A. Alternative registration procedure for voters with disabilities

1. Alternative application for voter who is unable to sign. An applicant who is unable to sign that applicant's name because of a physical disability may use a signature stamp or authorize another person to sign on behalf of the applicant on an application to register to vote or to enroll or make any changes to the applicant's voter registration status, as provided by this Title. The individual assisting the applicant shall prepare and sign the registration application or form, along with an alternative registration signature statement, at the applicant's direction, in the presence of the applicant and one corroborating witness. The individual assisting the applicant and the corroborating witness must be registered to vote in the State, but neither may be a candidate, the applicant's employer or an agent of that employer or an officer or agent of the applicant's union. The alternative registration signature statement form must be designed by the Secretary of State and must indicate that:

A. The applicant is unable to sign the applicant's name because of a physical disability; [2005, c. 196, §3 (NEW).]

B. The applicant meets all the qualifications to become a registered voter in the State or to make the requested changes to the voter's registration; and [2005, c. 196, §3 (NEW).]

C. The information supplied on the form concerning the applicant is true. [2005, c. 196, §3 (NEW).]

[ 2005, c. 196, §3 (NEW) .]

2. Alternative application for voter who becomes unable to sign after being registered. A voter who becomes unable to sign that voter's name because of a physical disability after being registered to vote and who wishes to change the voter's registration or enrollment status may do so by using a signature stamp or by authorizing another registered voter to sign on the voter's behalf if the voter files with the voter registration application or form an alternative registration signature statement prepared in accordance with subsection 1.

[ 2005, c. 196, §3 (NEW) .]

3. Signing petitions. Once an alternative registration signature statement is on file with the registrar, the voter may authorize any other Maine-registered voter to sign candidate petitions and any Maine Clean Election Act forms requiring a voter's signature in the presence and at the direction of the voter, except that the individual assisting the voter may not be a candidate, the circulator of the petition or form, the voter's employer or an agent of that employer or an officer or agent of the voter's union. In addition to using the voter's signature stamp or signing for the voter, the individual assisting the voter must print and sign the individual's own name and residence address on the petition or form and attest that the individual is signing on the voter's behalf. This method of signing satisfies the requirements in this Title that voters personally sign candidate petitions.

[ 2005, c. 568, §6 (AMD) .]

4. Registrar assistance. An applicant or voter described in subsection 1 or 2 who does not have another registered voter available to assist the applicant or voter may request the registrar to provide that assistance. If the applicant or voter is unable to appear at the office of the registrar, the registrar shall visit the individual to provide that assistance, upon request and with reasonable notice. The municipality shall pay the registrar travel expenses at the same rate paid other municipal employees.

[ 2005, c. 196, §3 (NEW) .]

SECTION HISTORY

2005, c. 196, §3 (NEW). 2005, c. 568, §6 (AMD).



21-A §154. Registration and enrollment for citizens outside the United States

1. Application. A person qualified to register under section 111, subsections 1 and 2 and who resides outside the United States and does not maintain a fixed and principal home or other address in the State may register at the last residence address immediately before leaving the United States and enroll by filing a federal postcard application or an application designed by the Secretary of State. If a citizen of the United States who resides outside the United States and has never lived in the United States has a parent who is a qualified elector, that person is eligible to register and vote where that parent is a qualified elector. The state application must include, but is not limited to:

A. First name, middle name or initial and last name, first name or initial, middle name and last name or first name and last name; [2007, c. 455, §8 (AMD).]

B. Last residence address immediately before departing from the United States, including street, street number, apartment number, town and zip code; [1995, c. 459, §17 (AMD).]

C. Mailing address; [1985, c. 161, §6 (NEW).]

D. Date of birth; [1985, c. 161, §6 (NEW).]

E. [1995, c. 459, §17 (RP).]

F. [1995, c. 459, §17 (RP).]

G. [1993, c. 695, §13 (RP).]

H. Notification that failure to complete the entire application may prevent registration; [1985, c. 161, §6 (NEW).]

I. [1997, c. 436, §36 (RP).]

J. Signature of applicant; [1997, c. 436, §36 (AMD).]

K. [2003, c. 407, §10 (RP).]

L. Date of application; [2003, c. 407, §10 (AMD).]

M. [1997, c. 436, §36 (RP).]

N. Choice of political party if the registrant wishes to enroll in a political party or an indication that the applicant chose not to enroll in a party; [2003, c. 407, §10 (AMD).]

O. A place for the person's current, valid Maine driver's license number, if applicable; or, if the applicant has no driver's license number, the last 4 digits of the person's social security number, if applicable; or, if the applicant has neither number, a place to put "none" or "not applicable"; and [2003, c. 407, §10 (NEW).]

P. A place for the applicant to respond to the questions concerning the voter's qualifications as required by the federal Help America Vote Act of 2002, Public Law 107-252. [2003, c. 407, §10 (NEW).]

[ 2009, c. 253, §13 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 383, §4 (AMD). 1987, c. 188, §3 (AMD). 1989, c. 313, §6 (AMD). 1989, c. 694, §3 (AMD). 1991, c. 466, §§7,8 (AMD). 1993, c. 695, §§13,14 (AMD). 1995, c. 459, §17 (AMD). 1997, c. 436, §36 (AMD). 2003, c. 407, §10 (AMD). 2007, c. 455, §8 (AMD). 2009, c. 253, §13 (AMD).



21-A §155. Advance registration and enrollment

The registrar shall conditionally accept the registration and enrollment of any person who is 17 years of age and who is otherwise qualified to be a voter. The conditional registration automatically becomes effective on the person's 18th birthday and the registrant then is eligible to vote. [2011, c. 342, §8 (AMD).]

A person who has registered under this section and who has not attained 18 years of age may vote by absentee ballot at any election if that person attains 18 years of age on or before the date of the election and is otherwise eligible to vote by absentee ballot. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1991, c. 399, §1 (AMD). 2003, c. 407, §11 (AMD). 2005, c. 453, §30 (AMD). 2011, c. 342, §8 (AMD).



21-A §156. Special provisions for township residents

In addition to section 632, registration, enrollment and voting by the resident of a township are governed by the following provisions. [1985, c. 161, §6 (NEW).]

1. Registration and enrollment. A township resident who lives in a township for which the county commissioners have not established a voting place as provided in section 632 may register and enroll in any municipality within the applicant's representative district or, if the applicant lives in a portion of a township not easily accessible to a municipality within the representative district, the township resident may register and enroll in a more convenient municipality within or outside the county. The township resident may register and enroll on election day. The registrar shall designate the applicant as a township voter with the letter "T" in the central voter registration system and on the incoming voting list.

[ 2005, c. 568, §7 (AMD) .]

2. Voting. The township voter may vote in the town in which the voter is registered in any election for offices of or questions concerning the unorganized territory in which the voter resides. The voter may not vote at a municipal election or on a liquor option question. If the voter registers in a town outside the voter's state representative district, state senatorial district, county or county commissioner district, the voter may vote for the offices of Representative to the Legislature, State Senator or any county office by using a ballot provided under section 606-A.

[ 2011, c. 534, §10 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 363, §1 (AMD). 2001, c. 310, §12 (AMD). 2005, c. 453, §31 (AMD). 2005, c. 568, §7 (AMD). 2011, c. 534, §10 (AMD).



21-A §157. Acceptance of applications by clerk (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §11 (AMD). 1985, c. 819, §§A20,21 (AMD). 1991, c. 466, §9 (AMD). 1997, c. 436, §37 (AMD). 2005, c. 568, §8 (RP).



21-A §158. Municipal caucus

During the gubernatorial election year, the registrar shall attend the biennial municipal caucus of each qualified party for at least 30 minutes preceding the commencement of the caucus at the location where the caucus is being held . During the presidential election year, the registrar shall attend the biennial municipal caucus of each qualified party for at least one hour preceding the commencement of the caucus at the location where the caucus is being held. The registrar shall accept the registrations and enrollments of all qualified voters who attempt to register and enroll, and all persons so registered and enrolled may participate in their party caucus. The registrar shall allow all persons to register or enroll who are present at the caucus at the end of the 30-minute or one-hour registration period. [2009, c. 253, §14 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §12 (AMD). 1993, c. 447, §2 (AMD). 1997, c. 436, §38 (AMD). 2001, c. 102, §1 (AMD). 2009, c. 253, §14 (AMD).



21-A §159. Violations and penalties

1. False statement or false oath. A person who makes a false statement or who takes a false oath before an official concerning the qualifications of any person for registration or enrollment and who does not believe the statement to be true commits a Class D crime.

[ 1993, c. 473, §7 (AMD); 1993, c. 473, §46 (AFF) .]

2. Dual registration. A person who, having registered in one voting district or municipality within this State, or in another state, knowingly registers in another voting district or municipality within this State without revealing his prior registration to the registrar is guilty of a Class D crime.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §7 (AMD). 1993, c. 473, §46 (AFF).









Subchapter 4: VOTING LIST

21-A §161. Responsibilities of registrar

1. List prepared.

[ 2005, c. 453, §32 (RP) .]

2. List current.

[ 2005, c. 453, §32 (RP) .]

2-A. Maintenance of voter registration information. The registrar in each municipality shall keep the central voter registration system current at all times for the voters in the registrar's municipality. The Secretary of State is authorized to conduct maintenance of the central voter registration system. The Secretary of State shall adopt rules for conducting voter list maintenance required by the National Voter Registration Act of 1993. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. A registrar may not cancel a voter's registration in the central voter registration system solely because the registered voter did not vote in previous elections. A voter’s registration record in the central voter registration system must be cancelled by either the registrar for the voter’s municipality or by the Secretary of State as follows:

A. When it is determined that a voter has registered to vote in another jurisdiction in the State, the voter registration record from the former jurisdiction must be cancelled; and [2009, c. 370, §1 (NEW).]

B. When it is determined that the voter has registered to vote in another jurisdiction outside of the State, the voter registration record in the State must be cancelled. [2009, c. 370, §1 (NEW).]

[ 2013, c. 131, §9 (AMD) .]

3. List of deceased residents.

[ 2005, c. 453, §32 (RP) .]

4. Proof of qualification is requested. If the registrar is in doubt as to the qualifications of a person to vote, the registrar shall fix a reasonable time and place for a hearing and give written notice of the hearing to the voter at the last known address provided by the voter at least 20 days in advance. The voter must have the opportunity to testify and to present witnesses and other evidence at the hearing. The voter may respond in person or in writing with proof of qualifications prior to the date of the hearing. After the hearing, the registrar shall determine whether the voter has met the voting qualifications and shall act accordingly. If the voter offers satisfactory proof of qualifications to the registrar, either prior to or at the hearing, the registrar may not cancel the voter's registration in the central voter registration system. If the voter fails to offer satisfactory proof of qualifications to the registrar, either prior to or at the hearing, the registrar may cancel the voter's registration in the central voter registration system. If the voter fails to appear at the hearing and the registrar has proof that the voter does not meet the qualifications, the registrar may cancel the voter's registration in the central voter registration system. The registrar shall notify the voter, in writing, of the action taken and advise the voter of the appropriate appeal authority as specified in this Title. If the registrar decides to cancel the voter's registration in the central voter registration system after the hearing and a municipal or state election occurs before the cancelled voter has exhausted all appeals, then the voter remains in the central voter registration system for the election and may cast a challenged ballot.

[ 2007, c. 455, §9 (AMD) .]

5. Record of names added and cancelled. The registrar shall keep a record of the names added to or the registrations cancelled in the central voter registration system and the date when the action was taken.

[ 2005, c. 453, §32 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 273, §§1,3 (AMD). 1991, c. 466, §10 (AMD). 1993, c. 473, §8 (AMD). 1993, c. 473, §46 (AFF). 1993, c. 695, §15 (AMD). 1995, c. 459, §18 (AMD). 1997, c. 436, §39 (AMD). 2001, c. 310, §13 (AMD). 2005, c. 453, §32 (AMD). 2007, c. 455, §9 (AMD). 2009, c. 370, §1 (AMD). 2013, c. 131, §9 (AMD).



21-A §162. Notice of removal from list (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 695, §16 (RP).



21-A §162-A. Change of address confirmation notice

The following provisions govern the change of address confirmation notice and procedures for updating a voter's status in the central voter registration system. [2005, c. 453, §33 (AMD).]

1. Change of address confirmation notice. Except as provided in section 122, subsection 3, a registrar, or the Secretary of State when conducting maintenance of the central voter registration system, shall send by forwardable mail a change of address confirmation notice, with a postage prepaid and preaddressed return notice, to the last known place of residence of each person the registrar or the Secretary of State has identified as having a change of address. If a registrant has moved within the municipality's jurisdiction, a registrar shall change the voter's record to reflect the new address before sending the change of address confirmation notice. If a registrant has moved outside the municipality's jurisdiction, a registrar shall also include information on voter registration procedures in the new jurisdiction.

[ 2009, c. 370, §2 (AMD) .]

2. Change of voter's status. A voter's registration may be cancelled in the central voter registration system if the voter confirms that the voter has moved from the municipality's jurisdiction. If a voter fails to respond to the change of address confirmation notice, the voter must be designated on the incoming voting list and in the central voter registration system as inactive. A voter who has been designated as inactive and fails to vote for the next 2 general elections must be cancelled in the central voter registration system. If a voter who is designated as inactive votes at any election prior to cancellation in the central voter registration system, the inactive designation of the voter must be changed to active. Address verification may be requested at the polls before allowing a voter designated as inactive to vote. Cancellation of a voter’s registration record in the central voter registration system pursuant to this subsection may be performed by either the registrar for the voter’s municipality or the Secretary of State.

[ 2009, c. 370, §3 (AMD) .]

3. Rule making.

[ 2001, c. 310, §14 (RP) .]

3-A. Determine; approve. The Secretary of State shall determine or approve the design and contents of the notices required by this section.

[ 2001, c. 310, §15 (NEW) .]

SECTION HISTORY

1993, c. 695, §17 (NEW). 2001, c. 310, §§14,15 (AMD). 2005, c. 453, §33 (AMD). 2009, c. 370, §§2, 3 (AMD).



21-A §163. Appeal

In a municipality that does not have a registration appeals board, if a person is aggrieved by the decision of the registrar of voters to cancel that person's registration in the central voter registration system or to reject that person's registration application, the person may appeal in writing to the municipal officers by filing a complaint. The municipal officers shall immediately fix a time and place for a prompt hearing. The voter must be given written notice of the hearing at least 20 days in advance and must have the opportunity to testify and to present witnesses and other evidence at the hearing. The hearing is de novo. After hearing, the municipal officers may affirm, modify or reverse the decision of the registrar of voters. The municipal officers shall issue the decision to the voter in writing and shall provide information on how the voter may appeal the decision. The aggrieved person may appeal the decision of the municipal officers to the Superior Court in accordance with Rule 80B of the Rules of Civil Procedure. [2009, c. 253, §15 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §19 (AMD). 1999, c. 426, §9 (AMD). 2005, c. 453, §34 (AMD). 2007, c. 455, §10 (AMD). 2009, c. 253, §15 (AMD).



21-A §164. Enrollment records

The registrar shall designate each voter's enrollment status in the central voter registration system using the symbols prescribed by the Secretary of State. The registrar shall keep the voters' enrollment status current at all times, and shall keep a record of the enrollments added, changed or withdrawn and the date when the action was taken. [2005, c. 453, §35 (RPR).]

1. Records current.

[ 2005, c. 453, §35 (RP) .]

2. Record of names added and removed.

[ 2005, c. 453, §35 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 273, §§2,3 (AMD). 2005, c. 453, §35 (RPR).



21-A §165. Copies of list available (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 383, §5 (AMD). 2005, c. 453, §36 (RP).



21-A §166. Updated voting lists furnished to candidates (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 2005, c. 453, §37 (RP).



21-A §167. Violation and penalty

A person who adds, deletes, alters or cancels a voter registration record in the central voter registration system or the voter registration file, knowing that person has no legal right to do so, commits a Class C crime. [2005, c. 453, §38 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §9 (AMD). 1993, c. 473, §46 (AFF). 2005, c. 453, §38 (AMD).






Subchapter 5: REGISTER OF VOTERS

21-A §171. Preparation and contents (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 383, §6 (AMD). 1985, c. 614, §13 (AMD). 1989, c. 313, §§7,8 (AMD). 1991, c. 466, §§11,12 (AMD). 1993, c. 695, §§18,19 (AMD). 1997, c. 436, §40 (AMD). 2003, c. 407, §12 (RP).



21-A §172. Voter registration file

The registrar shall prepare and keep a voter registration file containing the voter registration documents for each voter in the central voter registration system, arranged alphabetically by the last name of each voter, except that any voter certified by the Secretary of State as a program participant in the Address Confidentiality Program pursuant to Title 5, section 90-B must be listed on voter registration documents only by the voter code assigned to that voter under the program and these documents must be placed at the end of the alphabetized voter file. The file must contain an original, signed voter registration application for each voter, with associated applications containing changes of name, address or enrollment and any documentation concerning these applications or the qualifications for these voters. Information in the file pertaining to any voter certified by the Secretary of State as a program participant in the Address Confidentiality Program must be kept under seal and excluded from public inspection. When a voter's registration is cancelled from the central voter registration system, the registrar shall indicate on the voter's registration documents the date that the voter's registration was cancelled and retain the documents for the time period specified in section 23, either in the same file, or in a separate file. The registrar must retain the voter registration documents for each rejected voter in a separate file for the time period specified in section 23. [2005, c. 568, §9 (AMD).]

SECTION HISTORY

2003, c. 407, §13 (NEW). 2005, c. 364, §5 (AMD). 2005, c. 568, §9 (AMD).






Subchapter 6: NATIONAL VOTER REGISTRATION ACT

21-A §180. State coordinator

The Secretary of State is the coordinator of state responsibilities under the National Voter Registration Act of 1993, referred to in this subchapter as "NVRA." [1993, c. 695, §20 (NEW).]

SECTION HISTORY

1993, c. 695, §20 (NEW).



21-A §181. Designated agencies

1. Designated voter registration agencies. The designated voter registration agencies pursuant to NVRA include, but are not limited to:

A. Inside agencies that include the Department of the Secretary of State, Bureau of Corporations, Elections and Commissions and Bureau of Motor Vehicles; and [1993, c. 695, §20 (NEW).]

B. Outside agencies that include the following:

(1) The Department of Health and Human Services, Bureau of Family Independence, Bureau of Health and Bureau of Rehabilitation;

(2) The uniformed service recruitment offices;

(3) The public high schools; and

(4) The offices of municipal clerks and registrars. [2003, c. 407, §14 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

[ 2003, c. 407, §14 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Voter registration. The agencies designated in subsection 1 shall provide voter registration by January 1, 1995.

[ 1993, c. 695, §20 (NEW) .]

SECTION HISTORY

1993, c. 695, §20 (NEW). 1995, c. 418, §A39 (AMD). 2003, c. 407, §14 (AMD). 2003, c. 689, §B6 (REV).



21-A §182. Forms and notices

The design and contents of all application forms used for voter registration must be approved by the Secretary of State. [1993, c. 695, §20 (NEW).]

SECTION HISTORY

1993, c. 695, §20 (NEW).






Subchapter 7: CENTRAL VOTER REGISTRATION

21-A §191. Central voter registration system implemented (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 637, §2 (NEW). 2005, c. 364, §6 (AMD). 2005, c. 453, §40 (AMD). 2005, c. 683, §§A31,32 (AMD). 2009, c. 564, §2 (RP).



21-A §192. Central Voter Registration Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 637, §2 (NEW). 2005, c. 12, §SS21 (AMD). 2005, c. 453, §41 (AMD). 2009, c. 564, §3 (RP).



21-A §193. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 637, §2 (NEW). 2005, c. 453, §42 (AMD). 2009, c. 564, §4 (RP).



21-A §194. Rules

The Secretary of State may adopt rules regarding administration of a central voter registration system to determine the pricing, accessibility and availability of information contained in the database and the appropriate use and resale of that information and to identify additional system features or voter information to be included in the system or provide for the confidentiality of certain personal information or limitations on the use and distribution of that information. [2009, c. 564, §5 (AMD).]

Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 564, §5 (AMD).]

SECTION HISTORY

2001, c. 637, §2 (NEW). 2005, c. 453, §43 (AMD). 2009, c. 564, §5 (AMD).



21-A §195. Report

The Secretary of State shall report annually, by January 15th, to the joint standing committee of the Legislature having jurisdiction over voter registration matters on the administration of the central voter registration system. The report may address issues of public access to the information from the central voter registration system, taking into consideration the compelling state interests to prevent voter fraud and the potential disenfranchisement of voters and to ensure that voters are not discouraged from participating in the voting process. The report may include suggested legislation necessary to administer the central voter registration system. The committee may report out legislation regarding the central voter registration system to the Legislature. [2009, c. 564, §6 (AMD).]

SECTION HISTORY

2001, c. 637, §2 (NEW). 2005, c. 453, §44 (AMD). 2007, c. 397, §1 (AMD). 2009, c. 564, §6 (AMD).



21-A §196. Use and distribution of central voter registration information (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 404, §2 (NEW). 2005, c. 568, §10 (AMD). RR 2007, c. 1, §11 (COR). 2007, c. 397, §2 (AMD). 2007, c. 455, §§11, 12 (AMD). 2007, c. 695, Pt. C, §5 (AMD). 2009, c. 370, §§ 4, 5 (AMD). 2009, c. 564, §7 (RP).



21-A §196-A. Use and distribution of central voter registration system information

1. Access to data from the central voter registration system. For the purposes of Title 1, section 402, information contained electronically in the central voter registration system and any information or reports generated by the system are confidential and may be accessed only by municipal and state election officials for the purposes of election and voter registration administration, and by others only as provided in this section.

A. An individual voter may obtain any information contained in that voter's record within the central voter registration system either from the registrar in the voter's municipality of residence or from the Secretary of State. The individual voter information must be made available to that voter upon request and free of charge. The Secretary of State may design a report to facilitate providing information to an individual voter. [2009, c. 564, §8 (NEW).]

B. A political party, or an individual or organization engaged in so-called "get out the vote" efforts or activities directly related to a campaign, or an individual who has been elected or appointed to and is currently serving in a municipal, county, state or federal office, may purchase a list or report of certain voter information from the central voter registration system by making a request to the Secretary of State or to a registrar if the information requested concerns voters in that municipality. The Secretary of State or the registrar shall make available the following voter record information, subject to the fees set forth in subsection 2: the voter's name, residence address, mailing address, year of birth, enrollment status, electoral districts, voter status, date of registration, date of change of the voter record if applicable, voter participation history, voter record number and any special designations indicating uniformed service voters, overseas voters or township voters. Any person obtaining, either directly or indirectly, information from the central voter registration system under this paragraph may not sell, distribute or use the data for any purpose that is not directly related to activities of a political party, "get out the vote" efforts or activities directly related to a campaign. This paragraph does not prohibit political parties, party committees, candidate committees, political action committees or any other organizations that have purchased information from the central voter registration system from providing access to such information to their members for purposes directly related to party activities, "get out the vote" efforts or a campaign. For purposes of this paragraph, "campaign" has the same meaning as in section 1052, subsection 1. [2013, c. 330, §1 (AMD).]

C. The registrar shall make available, in electronic form and free of charge, upon the request of any person authorized under section 312 to obtain a municipal caucus list, the following voter record information for each voter in the municipality: the voter's name, residence address, mailing address, enrollment status, electoral districts, voter status, voter record number and any special designation indicating whether the voter is a uniformed service voter, overseas voter or township voter. The Secretary of State also shall make available the statewide caucus list, in electronic form and free of charge, to the state committee of each political party. [2009, c. 564, §8 (NEW).]

D. A municipal clerk or registrar shall make available to any person upon request and free of charge an electronic list of voters who requested or were furnished absentee ballots for their municipality for a specified election. The Secretary of State may make available free of charge the statewide absentee voter list in electronic form. The electronic list must include the information provided in section 753-B, subsection 6, paragraph A, except that the voter's record number must be provided instead of the voter's name and residence address. In addition, a municipal clerk or registrar shall make available upon request, subject to the fees set forth in subsection 2, paragraph A, the printed list, created and maintained pursuant to section 753-B, of voters who requested or were furnished absentee ballots. [2009, c. 564, §8 (NEW).]

E. The Secretary of State or a registrar may make available, upon the request of any other governmental or quasi-governmental entity, certain voter information for that entity's authorized use only. The following information may be provided in electronic form and free of charge: the voter's name, year of birth, residence address, mailing address, electoral districts, voter status, date of registration or date of change of the voter record if applicable, voter record number and any special designations indicating uniformed service voters, overseas voters or township voters. Data made available under this paragraph may not be used for solicitation or for purposes other than the governmental or quasi-governmental entity's authorized activities and may not be redistributed.

Authorized uses of the data by the Legislature include providing voter information to a Legislator for purposes of communicating with the Legislator's constituents and conducting legislative business. [2011, c. 534, §11 (AMD).]

F. The Secretary of State shall make available to any person upon request and free of charge the following voter record information in electronic form: either the voter's first name or last name, but not both names in the same report; year of birth; enrollment status; electoral districts to include congressional district and county only; voter status; date of registration or date of change of the voter record if applicable; date of the last statewide election in which the voter voted; and any special designations indicating uniformed service voters, overseas voters or township voters. The Secretary of State or the registrar also may make available to any person upon request and free of charge any report or statistical information that does not contain the names, dates of birth, voter record numbers or addresses of individual voters. [2009, c. 564, §8 (NEW).]

G. The Secretary of State or a registrar shall make available free of charge any information pertaining to individual voters, other than participants in the Address Confidentiality Program established in Title 5, section 90-B, that is contained in the central voter registration system to a law enforcement officer or law enforcement agency that makes a written request to use the information for a bona fide law enforcement purpose or to a person identified by a court order if directed by that order. Information pertaining to individual voters who are Address Confidentiality Program participants that is contained in the central voter registration system may be made available for inspection to a law enforcement agency that is authorized by the Secretary of State pursuant to Title 5, section 90-B to obtain Address Confidentiality Program information. Data made available under this paragraph may not be used for purposes other than law enforcement or as directed in the court order. [2009, c. 564, §8 (NEW).]

H. When responding to a request about a specific voter registered in a specific municipality, the registrar of that municipality or the Secretary of State may use information contained in the central voter registration system to provide the registration status, enrollment status and electoral districts for that voter. [2009, c. 564, §8 (NEW).]

I. The Secretary of State shall make available free of charge to the federal or state court system the voter registration information for voters, other than participants in the Address Confidentiality Program established in Title 5, section 90-B, statewide or by district as requested for the purpose of jury selection or other bona fide court purposes. [2013, c. 131, §10 (NEW).]

[ 2013, c. 131, §10 (AMD); 2013, c. 330, §1 (AMD) .]

2. Fees. For the purpose of calculating fees pursuant to this section, a record includes the information on one individual voter. Fees paid to the Secretary of State must be deposited into a dedicated fund for the purpose of offsetting the cost of providing the information and maintaining the central voter registration system and other authorized costs relating to compliance with the federal Help America Vote Act of 2002, Public Law 107-252, 116 Stat. 1666. A municipality may keep the fees paid to the municipality. The fees for information provided pursuant to this section are as follows:

A. The fee for information provided in printed form is $1 for the first page and 25¢ per page for all additional pages, except that the fee for additional pages of mailing labels is 75¢ per page; and [2009, c. 564, §8 (NEW).]

B. The fee for information provided in electronic form is based on the number of records requested. The fee entitles the requestor to receive the initial electronic report or file and, upon request, up to 11 updates free of charge during the subsequent 12-month period, except that no more than one free update may be requested during any 30-day period. The fee schedule is as follows:

(1) For 900,001 or more voter records, $2,200;

(2) For 600,001 to 900,000 voter records, $1,650;

(3) For 400,001 to 600,000 voter records, $1,100;

(4) For 250,001 to 400,000 voter records, $825;

(5) For 150,001 to 250,000 voter records, $550;

(6) For 100,001 to 150,000 voter records, $275;

(7) For 75,001 to 100,000 voter records, $220;

(8) For 50,001 to 75,000 voter records, $182;

(9) For 35,001 to 50,000 voter records, $138;

(10) For 25,001 to 35,000 voter records, $83;

(11) For 15,001 to 25,000 voter records, $55;

(12) For 7,501 to 15,000 voter records, $33;

(13) For 1,001 to 7,500 voter records, $22; or

(14) For 1 to 1,000 voter records, $11. [2009, c. 564, §8 (NEW).]

[ 2009, c. 564, §8 (NEW) .]

3. Response to requests. Municipal clerks, registrars and the Secretary of State's office shall respond to all requests for information from the central voter registration system pursuant to this section within 5 business days of receipt of a written request and upon payment of any applicable fee. A municipal clerk or registrar may provide only information concerning voters registered within that municipal jurisdiction. The Secretary of State may design a form to be used for all requests for information or lists from the central voter registration system.

[ 2009, c. 564, §8 (NEW) .]

SECTION HISTORY

2009, c. 564, §8 (NEW). 2011, c. 534, §11 (AMD). 2013, c. 131, §10 (AMD). 2013, c. 330, §1 (AMD).






Subchapter 8: HELP AMERICA VOTE ACT

21-A §221. State coordinator

The Secretary of State is the coordinator of the State's responsibilities under the federal Help America Vote Act of 2002, Public Law 107-252. [2003, c. 407, §15 (NEW).]

SECTION HISTORY

2003, c. 407, §15 (NEW).



21-A §222. Rule-making authority

The Secretary of State is authorized to adopt rules establishing an administrative procedure for handling complaints relating to compliance with the provisions of Title III of the federal Help America Vote Act of 2002. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 407, §16 (NEW).]

SECTION HISTORY

2003, c. 407, §16 (NEW).









Chapter 5: NOMINATIONS

Subchapter 1: BY POLITICAL PARTIES

Article 1: PARTY QUALIFICATION

21-A §301. Qualified parties

1. Primary election. A party qualifies to participate in a primary election if its designation was listed on the ballot of either of the 2 preceding general elections and if:

A. The party held municipal caucuses as prescribed by Article 2 in at least one municipality in a minimum of 14 counties in the State during the election year in which the designation was listed on the ballot and any interim election year and fulfills this same requirement during the year of the primary election; [2011, c. 227, §1 (AMD).]

B. The party held a state convention as prescribed by Article III during the election year in which the designation was listed on the ballot and any interim election year; and [1999, c. 450, §1 (AMD).]

C. [2009, c. 426, §1 (RP).]

D. [1999, c. 450, §1 (RP).]

E. At least 10,000 voters enrolled in the party voted in the last general election. [2009, c. 426, §2 (NEW).]

Each state party committee must file a statement with the Secretary of State on or before March 20th certifying that the party has held the municipal caucuses required by paragraph A. The statement must be signed by the party chair or the chair's designated agent.

[ 2011, c. 227, §1 (AMD) .]

2. General election. A party which qualifies under subsection 1 to participate in a primary election must, in that same year, hold a state convention as prescribed by Article III in order to have the party designation of its candidates printed on the ballot in the general election of that year.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §41 (AMD). 1999, c. 450, §1 (AMD). 2009, c. 426, §§1, 2 (AMD). 2011, c. 227, §1 (AMD).



21-A §302. Formation of new party; organization about a candidate

A party whose designation was not listed on the general election ballot in the last preceding general election qualifies to participate in a primary election, if it meets the requirements of subsections 1 and 2. [1999, c. 450, §2 (AMD).]

1. Declaration of intent. A voter or a group of voters not enrolled in a party qualified under section 301 must file a declaration of intent to form a party with the Secretary of State before 5 p.m. on the 180th day preceding the next primary election. The declaration of intent must be on a form designed by the Secretary of State and must include:

A. The designation of the proposed party; [1985, c. 161, §6 (NEW).]

B. The name of a candidate for Governor or for President in the last preceding general election who was nominated by petition under subchapter II and who received 5% or more of the total vote cast in the State for Governor or for President in that election; [1999, c. 450, §3 (AMD).]

C. The signed consent of that candidate; and [1985, c. 161, §6 (NEW).]

D. The name, address, telephone number, if published, and signature of the voter or one of the group of voters who files the declaration of intent. [1997, c. 436, §42 (AMD).]

[ 1999, c. 450, §3 (AMD) .]

2. Enrollment of voters. After filing the declaration described in subsection 1, the voter or voters proposing to form the party may then enroll voters in the proposed party under sections 141 to 145.

[ 1985, c. 161, §6 (NEW) .]

3. Municipal caucuses. A party that has qualified under subsections 1 and 2 to participate in a primary election must conduct municipal caucuses in at least one municipality in each of the 16 counties during that election year as prescribed in Article II. The chair of the municipal committee or a resident voter in the municipality must file a copy of the notice required by section 311, subsection 3 with the Secretary of State before 5 p.m. on March 20th.

[ 1999, c. 450, §4 (AMD) .]

4. Convention. A party that has qualified under subsections 1 and 2 to participate in a primary election must in that same year conduct the municipal caucuses under subsection 3 and hold a state convention as prescribed by Article III in order to have the party designation of its candidates printed on the ballot in the general election of that year. The voter or group of voters who files the declaration of intent may perform the duties of the state committee under section 321, subsection 1 for the party's initial convention.

[ 1999, c. 450, §5 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §§42,43 (AMD). 1999, c. 450, §§2-5 (AMD).



21-A §303. Formation of new party; organization by party enrollment

In addition to the procedure under section 302, a party whose designation was not listed on the general election ballot in the last preceding general election qualifies to participate in a primary election if it meets the requirements of subsections 1 and 2. [2013, c. 131, §11 (AMD).]

1. Declaration of intent. Ten or more voters who are not enrolled in a party qualified under section 301 must file a declaration of intent to form a party with the Secretary of State between December 1st and December 30th of an even-numbered year. The declaration of intent must be on a form designed by the Secretary of State and must include:

A. The designation of the proposed party; and [1985, c. 161, §6 (NEW).]

B. The names, addresses, telephone numbers, if published, and signatures of the voters who file the declaration of intent. [1997, c. 436, §44 (AMD).]

[ 2013, c. 131, §11 (AMD) .]

2. Enrollment of voters. Within 5 business days after the declaration of intent required in subsection 1 is filed, the Secretary of State shall certify whether the application meets the requirements of subsection 1 and notify the applicants that they may enroll voters in the proposed party under sections 141 to 145. On or before December 1st of the odd-numbered year following the filing of the application under subsection 1, the applicants must file a certification with the Secretary of State, on a form designed by the Secretary of State, that they have at least 5,000 voters enrolled in the proposed party. The Secretary of State shall verify the proposed party’s enrollment figures within 5 business days of receiving the proposed party’s certification and notify the applicants whether the proposed party has met the requirements to participate in a primary election in the subsequent even-numbered year.

[ 2013, c. 131, §11 (AMD) .]

3. Petition.

[ 2013, c. 131, §11 (RP) .]

4. Municipal caucuses. A party that has qualified under subsections 1 and 2 to participate in a primary election must conduct municipal caucuses in at least one municipality in each of the 16 counties during that election year as prescribed in Article 2. The chair of the municipal committee or a resident voter in the municipality must file a copy of the notice required by section 311, subsection 3 with the Secretary of State before 5 p.m. on March 20th.

[ 2013, c. 131, §11 (AMD) .]

5. Convention. A party that has qualified under subsections 1 and 2 to participate in a primary election must in that same year conduct the municipal caucuses under subsection 4 and hold a state convention as prescribed by Article 3, in order to have the party designation of its candidates printed on the ballot in the general election of that year. The voters who file the declaration of intent may perform the duties of the state committee under section 321, subsection 1 for the party's initial convention.

[ 2013, c. 131, §11 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1991, c. 466, §13 (AMD). 1991, c. 862, §3 (AMD). 1995, c. 459, §20 (AMD). 1997, c. 436, §44 (AMD). 1997, c. 581, §1 (AMD). 1999, c. 426, §10 (AMD). 1999, c. 450, §§6-9 (AMD). 1999, c. 790, §A22 (AMD). 2001, c. 310, §16 (AMD). 2013, c. 131, §11 (AMD).



21-A §304. Disqualification of parties

A party that does not meet the requirements of section 301 is not qualified to participate in a subsequent election. [1999, c. 450, §10 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1999, c. 450, §10 (AMD).



21-A §305. Secretary of State

The Secretary of State shall determine whether or not a party has met the requirements of sections 301, 302 and 303. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §306. Enrolled voters

A voter who is enrolled in a party which failed to meet the requirements of section 302 or 303, or which is disqualified under section 304, is considered an unenrolled voter for all purposes. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §307. Party designation

A voter or group of voters seeking to participate as a party in a primary election under section 302 or 303 must choose a party designation that does not: [1985, c. 161, §6 (NEW).]

1. Length. Exceed 3 words in length;

[ 1985, c. 161, §6 (NEW) .]

2. Use state name. Incorporate the name or an abbreviation of the name of the State;

[ 1999, c. 450, §11 (AMD) .]

3. Use established party's designation. Incorporate the designation or an abbreviation of the designation of a party that is qualified to participate in a primary or general election under section 301;

[ 2003, c. 447, §8 (AMD) .]

4. Use independent designation. Consist of the word "independent" without another descriptive word or words. The designation "independent," without another descriptive word or words, is reserved for use by candidates that are not enrolled in any qualified or proposed party; and

[ 2003, c. 447, §9 (AMD) .]

5. Use obscene designation. Consist of or comprise language that is obscene, contemptuous, profane or prejudicial, promotes abusive or unlawful activity or violates any other provision of the laws of this State with respect to names.

[ 2007, c. 455, §13 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1999, c. 450, §§11,12 (AMD). 2003, c. 447, §§8-10 (AMD). 2007, c. 455, §13 (AMD).






Article 2: BIENNIAL MUNICIPAL CAUCUS

21-A §311. Rules governing

A biennial municipal caucus may be held by any political party for the purpose of electing delegates to a state convention and for any other business governed by the following provisions. [2005, c. 387, §3 (AMD).]

1. Call. The caucus may be called by the chair or a majority of the members of the municipal committee of a political party. If the municipal committee fails to call a caucus, the county committee may call the caucus. At the request of that committee municipal officers shall provide available space in a public building for a caucus. A municipality may hold its caucus outside the municipality if several municipalities elect to meet on a consolidated basis or if the committee calling the caucus determines that a facility outside the municipality is more suitable.

[ 2005, c. 387, §3 (AMD) .]

2. Time. A biennial municipal caucus of any party must be held during the general election year before March 20th.

[ 2005, c. 387, §3 (AMD) .]

3. Notice. The secretary of the committee shall have a notice of the caucus published in a newspaper having general circulation in the municipality at least 3 and not more than 7 days before it is to be held, or shall post a notice in a conspicuous, public place in each voting district in the municipality at least 7 days before the caucus. The notice must contain the name of the party, the time and place of the caucus and the name of the person calling it.

A. If the notice is not published as required by this subsection, the caucus is void if challenged by any voter eligible to participate in the caucus who was prejudiced by the failure to publish notice. [2005, c. 387, §3 (AMD).]

B. The secretary of the committee shall file a copy of the notice with the clerk who shall record it. [2005, c. 387, §3 (AMD).]

[ 2005, c. 387, §3 (AMD) .]

4. Procedure. The chair of the municipal committee shall open the caucus. In the chair's absence, the secretary or any resident voter enrolled in the party may open the caucus. The caucus shall elect a secretary and a chair in that order. The chair of the caucus shall then preside over the caucus and the secretary shall record the proceeding of the caucus. The caucus shall determine its own parliamentary procedure.

[ 2005, c. 387, §3 (AMD) .]

5. If no municipal committee. If there is no municipal committee, any resident voter enrolled in the party may call a special caucus for the purpose of electing the committee following the notice procedure of subsection 3.

[ 2005, c. 387, §3 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §45 (AMD). 2001, c. 310, §17 (AMD). 2005, c. 387, §3 (AMD).



21-A §312. Municipal caucus list

The chair or secretary of the municipal committee or the person or persons calling a biennial municipal caucus, including any resident voter pursuant to section 311, subsection 5, may request a list of registered voters pursuant to section 196-A, subsection 1 for use by the municipal committee once each biennial election cycle beginning January 1st in an election year. [2009, c. 564, §9 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1999, c. 450, §13 (RPR). 2001, c. 310, §18 (AMD). 2005, c. 453, §45 (AMD). 2009, c. 564, §9 (AMD).



21-A §313. Voting procedure

The following provisions apply to voting at a municipal caucus. [1985, c. 161, §6 (NEW).]

1. Vote by list. The caucus may order voting to be done by checking each voter's name on the municipal caucus list of registered voters from the central voter registration system pursuant to section 312.

[ 2005, c. 453, §46 (AMD) .]

2. Secret ballot. The caucus may order voting to be done by secret ballot which may be printed, or written on plain paper.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2005, c. 453, §46 (AMD).



21-A §314. Challenges

An enrolled voter of a municipality may challenge the right of another to vote at a municipal caucus. The person challenged may vote at the caucus after he has taken the following oath administered by the chairman of the caucus. [1985, c. 161, §6 (NEW).]

1. Oath. "I, (name of challenged person), swear that I am a registered and enrolled voter in this voting district, that I am a member of the party holding this caucus, and that I have not been enrolled in any other party in this municipality within the last 15 days."

[ 1993, c. 695, §21 (AMD) .]

2. Oath recorded and copy sent to registrar. The secretary of the caucus shall record the administration of the oath and shall send a copy of the record to the registrar.

[ 1985, c. 161, §6 (NEW) .]

3. Registrar to compare records. On receipt of the copy of the record, the registrar shall compare it with the voting and enrollment records. If the oath is false, the person who swore to it is guilty of a Class E crime.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 695, §21 (AMD).



21-A §315. Party members to govern political committees

The members of a party within a municipality shall determine the method of election, the terms of office and the duties of their political committees. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).






Article 3: CONVENTIONS

21-A §321. Time and place; procedure

Each party shall hold a state convention between March 1st and August 1st biennially during each general election year. [2005, c. 387, §4 (AMD).]

1. Time, place and representation. The party's state committee shall determine the time, place and basis of representation for the convention. Delegates must be qualified to vote in the party's primary election unless otherwise permitted by party rules.

[ 2005, c. 387, §4 (AMD) .]

2. Proceedings at convention. The convention shall do the following:

A. Elect a secretary and a chair of the convention in that order; [2005, c. 387, §4 (AMD).]

B. Adopt a platform for the next general election; [1985, c. 161, §6 (NEW).]

C. Nominate the number of presidential electors to which the State is entitled; [1985, c. 161, §6 (NEW).]

D. Determine the size of the state, district and county committees and the method of their election; [2005, c. 387, §4 (AMD).]

E. Elect a district committee for each congressional district; and [1985, c. 161, §6 (NEW).]

F. Elect a county committee for each county from persons nominated at municipal caucuses held in the county, unless party rules provide for county committee members to be elected directly by their respective municipalities. If a municipality entitled to nominate a person for election to the county committee fails to do so, the convention may elect any resident of that municipality to the county committee. [2005, c. 387, §4 (AMD).]

[ 2005, c. 387, §4 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2005, c. 387, §4 (AMD).



21-A §322. Committee functions

State, congressional district and county committees of qualified political parties are governed by the following provisions. [2005, c. 387, §5 (AMD).]

1. Committees to organize and report. The secretary of each committee shall notify the state committee of the name and residence of its chair and secretary within 10 days after their election. The state committee shall hold an organizational meeting within 30 days after the convention.

[ 2005, c. 387, §5 (AMD) .]

2. State committee to report organization. The chair and the secretary of the state committee shall certify to the Secretary of State the names of the party's candidates for presidential elector within 30 days after the convention. The chair or the secretary of the state committee shall provide upon request by the Secretary of State the name, residence and contact information of the chair and secretary of any committee and of any committee member.

[ 2005, c. 568, §11 (AMD) .]

3. Term of office and duties of committees. The committees and their officers shall hold office as prescribed in their bylaws and shall perform the duties imposed upon them by the convention and their bylaws.

[ 1985, c. 161, §6 (NEW) .]

4. Certain officers of state committee. The chair, vice-chair, treasurer and finance chair of the state committee may be chosen from outside the membership of the state committee.

[ 2005, c. 387, §5 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §46 (AMD). 2005, c. 387, §5 (AMD). 2005, c. 568, §11 (AMD).






Article 4: NOMINATION BY PRIMARY ELECTION

21-A §331. Primary required

1. Nomination by primary election. A party's nomination of a candidate for any federal, state or county office shall be made by primary election, as provided in this Article.

[ 1985, c. 161, §6 (NEW) .]

2. Exceptions. This Article does not apply to:

A. Nominations for presidential electors; [1985, c. 161, §6 (NEW).]

B. Nominations to fill vacancies under subchapter III; and [1985, c. 161, §6 (NEW).]

C. Nominations by petition under subchapter II. [1985, c. 161, §6 (NEW).]

[ 1985, c. 161, §6 (NEW) .]

3. Limitations to candidacy. The following limitations apply to all candidates for nominations.

A. A person may not file, whether by primary election or nomination petition, as a candidate for more than one federal, state or county office at any election, except for a candidate for membership in a county charter commission or a candidate for presidential elector under section 351, subsection 3. [1997, c. 436, §47 (AMD).]

B. A person may file as a candidate for any federal, state or county office either by primary election or nomination petition but not by both, except for a candidate for membership in a county charter commission under section 351, subsection 3. [1985, c. 161, §6 (NEW).]

[ 1997, c. 436, §47 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §47 (AMD).



21-A §332. When nomination vacated

When a person already nominated for any federal, state or county office accepts nomination to fill a vacancy, the first nomination is vacated by that acceptance. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §333. Qualification for county office

A candidate for any county office must be a resident of and a voter in the electoral division he seeks to represent on the date established for filing primary petitions in the year he seeks election. He must maintain a voting residence in that electoral division during his term of office. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §334. Qualification of candidate for primary nomination

A candidate for nomination by primary election must file a primary petition and consent under sections 335 and 336. The candidate must be enrolled, on or before March 15th, in the party named in the petition and must be eligible to file a petition as a candidate for nomination by primary election under section 144, subsection 3. The registrar in the candidate's municipality of residence must certify to that fact on a form designed by the Secretary of State. [2009, c. 253, §16 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §21 (AMD). 2009, c. 253, §16 (AMD).



21-A §335. Petition requirements

A primary petition shall be on a form provided by the Secretary of State and is governed by the following provisions. [1985, c. 161, §6 (NEW).]

1. Content. A primary petition must contain the name of only one candidate, his place of residence, his party, the office sought and electoral division. A primary petition may contain as many separate papers as necessary and may contain the candidate's consent required by section 336.

A. When 2 United States Senators or 2 county commissioners are to be nominated, the primary petition must contain the term of office sought by the candidate. [1985, c. 161, §6 (NEW).]

[ 1985, c. 161, §6 (NEW) .]

2. By whom signed. A primary petition may be signed only by voters of the electoral division which is to make the nomination and who are enrolled in the party named in the petition. Other signatures are void.

[ 1985, c. 161, §6 (NEW) .]

3. How signed. The voter must personally sign his name in such a manner as to satisfy the registrar of his municipality that he is a registered voter and enrolled in the party named on the petition. Either the voter or the circulator of the petition must print the voter's name.

[ 1985, c. 161, §6 (NEW) .]

4. Residence. The voter or the circulator of the petition must write or print the voter's residence address and municipality of registration. Ditto marks are permitted for residence address and municipality of registration only.

[ 2005, c. 453, §47 (AMD) .]

5. Number of signatures required. Petitions must be signed by the following numbers of voters:

A. For candidate for Governor, at least 2,000 and not more than 3,000 voters; [1985, c. 161, §6 (NEW).]

B. For a candidate for United States Senator, at least 2,000 and not more than 3,000 voters; [1985, c. 161, §6 (NEW).]

B-1. [1995, c. 154, §1 (RP).]

C. For a candidate for Representative to Congress, at least 1,000 and not more than 1,500 voters; [1985, c. 161, §6 (NEW).]

D. For a candidate for county office other than county commissioner, at least 150 and not more than 200 voters; [1991, c. 362, §1 (AMD).]

E. For a candidate for county commissioner, at least 50 and not more than 75 voters; [1991, c. 362, §1 (AMD).]

F. For a candidate for State Senator, at least 100 and not more than 150 voters; and [1985, c. 161, §6 (NEW).]

G. For a candidate for State Representative, at least 25 and not more than 40 voters. [1985, c. 161, §6 (NEW).]

[ 1995, c. 154, §1 (AMD) .]

6. When signed. A petition may not be signed before January 1st of the election year in which it is to be used.

[ 1985, c. 161, §6 (NEW) .]

7. Certification of petition. A primary petition shall be verified and certified as follows.

A. The circulator of a primary petition shall verify by oath or affirmation before a notary public or other person authorized by law to administer oaths or affirmations that the circulator personally witnessed all of the signatures to the petition and that to the best of the circulator's knowledge and belief each signature is the signature of the person whose name it purports to be; each signature authorized under section 153-A was made by the authorized signer in the presence and at the direction of the voter; and each person is enrolled in the party named in the petition and is a resident of the electoral division named in the petition. [2009, c. 253, §17 (AMD).]

B. The registrar, or clerk at the request or upon the absence of the registrar, of each municipality concerned shall certify which names on a petition appear in the central voter registration system as registered and enrolled voters in that municipality and may not certify any names that do not satisfy subsection 3. [2005, c. 453, §48 (AMD).]

[ 2009, c. 253, §17 (AMD) .]

8. When filed. A primary petition must be filed in the office of the Secretary of State before 5 p.m. on March 15th of the election year in which it is to be used.

[ 1995, c. 459, §23 (AMD) .]

9. Petition validity. For a candidate to qualify for the ballot, a nomination petition must meet all of the requirements of this section. If the circulator swears an oath or affirmation in accordance with subsection 7, paragraph A that the circulator reasonably believes to be true and accurate at the time the oath or affirmation is sworn and there is no proof of fraud or a knowingly false statement by the circulator, then the voters' signatures that do not meet the requirements of subsection 7, paragraph A may not be counted, but the petition is otherwise valid.

[ 2009, c. 253, §18 (RPR) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 797, §1 (AMD). 1991, c. 362, §1 (AMD). 1993, c. 334, §1 (AMD). 1995, c. 154, §1 (AMD). 1995, c. 459, §§22,23 (AMD). 1997, c. 436, §48 (AMD). 2005, c. 196, §4 (AMD). 2005, c. 453, §§47,48 (AMD). 2009, c. 253, §§17, 18 (AMD).



21-A §336. Consent of candidate to be filed

The written consent of each candidate must be filed with his primary petition. [1985, c. 161, §6 (NEW).]

1. Consent. The consent must contain a statement signed by the candidate that the candidate will accept the nomination of the primary election. The Secretary of State shall provide a form on which the consent of the candidate is made that must include a list of the statutory and constitutional requirements of the office sought by the candidate. The statement may be printed as a part of the primary petition.

[ 2011, c. 239, §1 (AMD) .]

2. Single filing sufficient. A candidate need file only one consent. This consent is valid even though it may be part of a primary petition which is void.

[ 1985, c. 161, §6 (NEW) .]

3. Residence and party declared. The consent must contain a declaration of the candidate's place of residence and party designation and a statement that the candidate meets the qualifications of the office the candidate seeks, which the candidate must verify by oath or affirmation before a notary public or other person authorized by law to administer oaths or affirmations that the declaration is true. If, pursuant to the challenge procedures in section 337, any part of the declaration is found to be false by the Secretary of State, the consent and the primary petition are void.

[ 1995, c. 459, §24 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 214, §1 (AMD). 1995, c. 459, §24 (AMD). 2011, c. 239, §1 (AMD).



21-A §337. Review and challenge of petitions

1. Review. When presented with a primary petition, the Secretary of State shall review it and, if the petition contains the required number of certified names and is properly completed, shall accept and file it.

[ 1985, c. 161, §6 (NEW) .]

2. Challenges. The procedure for challenging the validity of a primary petition or of names upon a petition is as follows.

A. Only a registered voter residing in the electoral division of the candidate concerned may file a challenge. The challenge must be in writing and must set forth the reasons for the challenge. The challenge must be filed in the office of the Secretary of State before 5 p.m. on the 5th business day after the final date for filing petitions under section 335, subsection 8. [1989, c. 166, §2 (AMD).]

B. Within 7 days after the final date for filing challenges and after due notice of the hearing to the candidate and to the challenger, the Secretary of State shall hold a public hearing on any challenge properly filed. The challenger has the burden of providing sufficient evidence to invalidate the petitions or any names upon the petitions. [1985, c. 161, §6 (NEW).]

C. The Secretary of State shall rule on the validity of any challenge within 5 days after the completion of the hearing described in paragraph B. [1985, c. 161, §6 (NEW).]

D. A challenger or a candidate may appeal the decision of the Secretary of State by commencing an action in the Superior Court. This action must be conducted in accordance with the Maine Rules of Civil Procedure, Rule 80C, except as modified by this section. This action must be commenced within 5 days of the date of the decision of the Secretary of State. Upon timely application, anyone may intervene in this action when the applicant claims an interest relating to the subject matter of the petitions, unless the applicant's interest is adequately represented by existing parties. The court shall issue a written decision containing its findings of fact and conclusions of law and setting forth the reasons for its decision within 20 days of the date of the decision of the Secretary of State. [2011, c. 342, §9 (AMD).]

E. Any aggrieved party may appeal the decision of the Superior Court, on questions of law, by filing a notice of appeal within 3 days of that decision. The record on appeal must be transmitted to the Law Court within 3 days after notice of appeal is filed. After filing notice of appeal, the parties have 4 days to file briefs and appendices with the clerk of courts. As soon as the record and briefs have been filed, the court shall immediately consider the case. The court shall issue its decision within 14 days of the date of the decision of the Superior Court. [1985, c. 161, §6 (NEW).]

[ 2011, c. 342, §9 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 166, §2 (AMD). 2003, c. 447, §11 (AMD). 2011, c. 342, §9 (AMD).



21-A §338. Write-in candidates

A person whose name will not appear on the printed primary ballot because he did not file a petition and consent under sections 335 and 336, but who fulfills the other qualifications under section 334, may be nominated at the primary election as a write-in candidate in accordance with section 723, subsection 1. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §339. Time and nature of election

The primary election shall be held on the 2nd Tuesday of June of each general election year and is considered to be a separate election for each party which takes part in it. This includes the duties of public officials in announcing the election, providing forms and ballots, keeping records and any other matter necessary to effect the purpose of a primary election. A primary election shall be conducted the same as the general election, as nearly as practicable, for each party. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §340. Notice of parties of qualified primary voters

1. Notice to Secretary of State. No later than February 1st of the election year, each political party eligible to participate in a primary election shall notify the Secretary of State of the enrollment qualifications, subject to the restrictions in section 144, for voters eligible to vote in that party's primary. If no notice is received by that date, only voters enrolled in a political party may vote in that party's primary.

[ 1987, c. 423, §3 (NEW) .]

2. Notice to municipal clerks. The Secretary of State shall inform all municipal clerks of the qualifications necessary for voters to participate in each party's primary. The clerks shall establish procedures to ensure that all qualified primary voters are offered ballots for each party in which primary election the voters are qualified to vote.

[ 1987, c. 423, §3 (NEW) .]

SECTION HISTORY

1987, c. 423, §3 (NEW).









Subchapter 2: BY PETITION

21-A §351. Nomination authorized

The nomination of a candidate, other than by a party, for any federal, state or county office must be made by petition, as provided in this subchapter. [1985, c. 161, §6 (NEW).]

1. Limited to one office. A person may not file, whether by primary election or nomination petition, as a candidate for more than one federal, state or county office at any election, except as provided in subsection 3.

[ 1985, c. 161, §6 (NEW) .]

2. Limited to one method. A person may file as a candidate for any federal, state or county office either by primary election or nomination petition, except as provided in subsection 3, but not by both methods.

[ 1985, c. 161, §6 (NEW) .]

3. Exception. A candidate for membership in a county charter commission must be nominated by petition, and may file as a candidate for one additional federal, state or county office at that same election. A candidate for presidential elector may also file as a candidate for one additional federal, state or county office at that same election.

[ 1997, c. 436, §49 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §49 (AMD).



21-A §352. Qualification for presidential elector and county office

A candidate for the office of presidential elector or any county office must be a resident of and a voter in the electoral division he seeks to represent on the date established for filing nomination petitions in the year he seeks election. He must maintain a voting residence in that electoral division during his term of office. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §353. Qualification of candidate for nomination by petition

A person who seeks nomination by petition qualifies by filing a nomination petition and consent as provided in sections 354 and 355. If enrolled, the person must also withdraw enrollment in a party on or before March 1st to be eligible to file a petition as a candidate in that election year, as provided in section 145. The registrar in the candidate's municipality of residence must certify to that fact on a form designed by the Secretary of State. [2009, c. 253, §19 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §25 (AMD). 1999, c. 426, §11 (AMD). 2009, c. 253, §19 (AMD).



21-A §354. Petition requirements

A nomination petition shall be on a form provided by the Secretary of State and is governed by the following provisions. [1985, c. 161, §6 (NEW).]

1. Content. A nomination petition must contain the name of only one candidate, the candidate's place of residence, the office sought and electoral division. A nomination petition may contain as many separate papers as necessary and may contain the candidate's consent required by section 355. It may also contain the candidate's political designation. This designation may not exceed 3 words in length, may not incorporate the candidate's name or the designation or an abbreviation of the designation of a party that is qualified to nominate candidates by primary election and may not consist of or comprise language that is obscene, contemptuous, profane or prejudicial, promotes abusive or unlawful activity or violates any other provision of the laws of this State with respect to names. A candidate who intends to form a new party about that person's candidacy must use the proposed party's designation.

A. When 2 United States Senators or 2 county commissioners are to be nominated, the nomination petition must contain the term of office sought by the candidate. [1985, c. 161, §6 (NEW).]

B. The names of presidential electors must be placed on the petition as a slate. The names of the candidates for President and Vice President must be placed on a petition for the nomination of presidential electors. [1985, c. 161, §6 (NEW).]

[ 2007, c. 455, §14 (AMD) .]

2. By whom signed. A nomination petition may be signed only by voters of the electoral division which is to make the nomination, except that nomination petitions for presidential electors may be signed by any Maine voter. Other signatures are void.

[ 1985, c. 161, §6 (NEW) .]

3. How signed. The voter must personally sign his name in such a manner as to satisfy the registrar of his municipality that he is a registered voter. Either the voter or the circulator of the petition must print the voter's name.

[ 1985, c. 161, §6 (NEW) .]

4. Residence. The voter or the circulator of the petition must write or print the voter's residence address and municipality of registration. Ditto marks are permitted for residence address and municipality of registration only.

[ 2005, c. 453, §49 (AMD) .]

5. Number of signatures required. Nomination petitions must be signed by the following numbers of voters:

A. For a slate of candidates for the office of presidential elector, at least 4,000 and not more than 6,000 voters; [1985, c. 161, §6 (NEW).]

B. For a candidate for Governor, at least 4,000 and not more than 6,000 voters; [1985, c. 161, §6 (NEW).]

C. For a candidate for United States Senator, at least 4,000 and not more than 6,000 voters; [1985, c. 161, §6 (NEW).]

D. For a candidate for United States Representative, at least 2,000 and not more than 3,000 voters; [1985, c. 161, §6 (NEW).]

E. For a candidate for county office other than county commissioner or county charter commission member, at least 300 and not more than 400 voters; [1991, c. 362, §2 (AMD).]

E-1. For a candidate for county commissioner, at least 100 and not more than 150 voters; [1991, c. 362, §3 (NEW).]

F. For a candidate for State Senator, at least 200 and not more than 300 voters; [1985, c. 161, §6 (NEW).]

G. For a candidate for State Representative, at least 50 and not more than 80 voters; and [1985, c. 161, §6 (NEW).]

H. For a candidate for county charter commission member, at least 50 and not more than 80 voters. [1985, c. 161, §6 (NEW).]

[ 1991, c. 362, §§2, 3 (AMD) .]

6. When signed. A nomination petition may not be signed before January 1st of the election year in which it is to be used.

[ 1985, c. 161, §6 (NEW) .]

7. Certification of petitions. A nomination petition shall be verified and certified as follows.

A. The circulator of a nomination petition shall verify by oath or affirmation before a notary public or other person authorized by law to administer oaths or affirmations that the circulator personally witnessed all of the signatures to the petition and that to the best of the circulator's knowledge and belief each signature is the signature of the person whose name it purports to be; each signature authorized under section 153-A was made by the authorized signer in the presence and at the direction of the voter; and each person is a resident of the electoral division named in the petition. [2009, c. 253, §20 (AMD).]

B. Petitions must be delivered to the registrar, or clerk at the request or upon the absence of the registrar, for certification by 5 p.m. on May 25th in the election year in which the petitions are to be used, except that petitions for a slate of candidates for the office of presidential elector must be delivered for certification by 5 p.m. on July 25th in the election year in which the petitions are to be used. [2013, c. 131, §12 (AMD).]

C. The registrar, or clerk at the request or upon the absence of the registrar, of each municipality concerned shall certify which names on a petition appear in the central voter registration system as registered voters in that municipality and may not certify any names that do not satisfy subsection 3. [2005, c. 453, §50 (AMD).]

[ 2013, c. 131, §12 (AMD) .]

8. Filed with the Secretary of State.

[ 1985, c. 383, §7 (RP) .]

8-A. Filed with the Secretary of State. A nomination petition must be filed in the office of the Secretary of State by 5 p.m. on June 1st in the election year in which it is to be used, except that petitions for a slate of candidates for the office of presidential elector must be filed in the office of the Secretary of State by 5 p.m. on August 1st in the election year in which the petitions are to be used.

[ 2013, c. 131, §13 (AMD) .]

9. Petition validity. For a candidate to qualify for the ballot, a nomination petition must meet all of the requirements of this section. If the circulator swears an oath or affirmation in accordance with subsection 7, paragraph A that the circulator reasonably believes to be true and accurate at the time the oath or affirmation is sworn and there is no proof of fraud or a knowingly false statement by the circulator, then the voters' signatures that do not meet the requirements of subsection 7, paragraph A may not be counted, but the petition is otherwise valid.

[ 2009, c. 253, §21 (RPR) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 383, §§7,8 (AMD). 1985, c. 614, §§14,15 (AMD). 1991, c. 362, §§2,3 (AMD). 1995, c. 459, §§26-28 (AMD). 1997, c. 436, §50 (AMD). 1999, c. 264, §§1,2 (AMD). 2003, c. 447, §12 (AMD). 2005, c. 196, §5 (AMD). 2005, c. 453, §§49,50 (AMD). 2007, c. 455, §14 (AMD). 2009, c. 253, §§ 20, 21 (AMD). 2013, c. 131, §§12, 13 (AMD).



21-A §355. Consent of candidate to be filed

The written consent of each candidate must be filed with his nomination petition. [1985, c. 161, §6 (NEW).]

1. Consent. The consent must contain a statement signed by the candidate that the candidate will accept the nomination of the general election. The Secretary of State shall provide a form on which the consent of the candidate is made that must include a list of the statutory and constitutional requirements of the office sought by the candidate. The statement may be printed as a part of the nomination petition.

[ 2011, c. 534, §12 (AMD) .]

2. Single filing sufficient. A candidate need file only one consent. The consent is valid even though it may be part of a nomination petition which is void.

[ 1985, c. 161, §6 (NEW) .]

3. Qualifications declared. The consent must contain a declaration of the candidate's place of residence and the fact that the candidate has not been enrolled in a party qualified to participate in a primary or general election after March 1st of that election year and that the candidate meets the qualifications of the office the candidate seeks. The candidate must verify by oath or affirmation before a notary public or other person authorized by law to administer oaths or affirmations that the declaration is true. If, pursuant to the challenge procedures in section 356, any part of the declaration is found to be false by the Secretary of State, the consent and the nomination petition are void.

A. Candidates for the office of county charter commission need not verify by oath or affirmation that they are not enrolled in a party. [1989, c. 166, §3 (AMD).]

[ 1999, c. 645, §2 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 214, §2 (AMD). 1989, c. 166, §3 (AMD). 1995, c. 459, §29 (AMD). 1997, c. 436, §51 (AMD). 1999, c. 426, §12 (AMD). 1999, c. 645, §2 (AMD). 2011, c. 239, §2 (AMD). 2011, c. 534, §12 (AMD).



21-A §356. Review and challenge of petitions

1. Review. When presented with a nomination petition, the Secretary of State shall review it and, if the petition contains the required number of certified names and is properly completed, shall accept and file it.

[ 1985, c. 161, §6 (NEW) .]

2. Challenges. The procedure for challenging the validity of a nomination petition or of names upon a petition is as follows.

A. Only a registered voter residing in the electoral division of the candidate concerned may file a challenge. The challenge must be in writing and must set forth the reasons for the challenge. The challenge must be filed in the office of the Secretary of State by 5 p.m. on the 5th business day after the final date for filing petitions under section 354, subsection 8-A. [1989, c. 166, §4 (AMD); 1989, c. 502, Pt. D, §17 (AMD).]

B. Within 7 days after the final date for filing challenges and after due notice of the hearing to the candidate and to the challenger, the Secretary of State shall hold a public hearing on any challenge properly filed. The challenger has the burden of providing evidence to invalidate the petitions or any names upon the petitions. [1985, c. 161, §6 (NEW).]

C. The Secretary of State shall rule on a challenge within 5 days after the completion of the hearing described in paragraph B. [1985, c. 161, §6 (NEW).]

D. A challenger or a candidate may appeal the decision of the Secretary of State by commencing an action in the Superior Court. This action must be conducted in accordance with the Maine Rules of Civil Procedure, Rule 80C, except as modified by this section. This action must be commenced within 5 days of the date of the decision of the Secretary of State. Upon timely application, anyone may intervene in this action when the applicant claims an interest relating to the subject matter of the petition, unless the applicant's interest is adequately represented by existing parties. The court shall issue its written decision containing its findings of fact and conclusions of law and setting forth the reasons for its decision within 20 days of the date of the decision of the Secretary of State. [2011, c. 342, §10 (AMD).]

E. Any aggrieved party may appeal the decision of the Superior Court, on questions of law, by filing a notice of appeal within 3 days of that decision. The record on appeal must be transmitted to the Law Court within 3 days after notice of appeal is filed. After filing notice of appeal, the parties have 4 days to file briefs and appendices with the clerk of courts. As soon as the record and briefs have been filed, the court shall immediately consider the case. The court shall issue its decision within 14 days of the date of the decision of the Superior Court. [1985, c. 161, §6 (NEW).]

F. Only a voter of the county establishing a charter commission may challenge the nomination petition for county charter commission member. The challenge must be in writing and must set forth the reasons for the challenge. The challenge must be filed in the office of the Secretary of State before 5 p.m. on the 55th day following the order of the county officers under Title 30-A, section 1321, subsection 1, or the receipt of a certificate of sufficiency under Title 30-A, section 1321, subsection 4. [1987, c. 737, Pt. C, §§63, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2011, c. 342, §10 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 737, §§C63,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 166, §4 (AMD). 1989, c. 502, §D17 (AMD). 2009, c. 253, §22 (AMD). 2011, c. 342, §10 (AMD).



21-A §357. Candidates certified by the Secretary of State

The Secretary of State shall immediately certify by mail the nomination of each person nominated by petition. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).






Subchapter 3: VACANCIES

Article 1: GENERAL PROVISIONS

21-A §361. Vacancy defined

A vacancy in any federal, state or county office, in the office of an election official, or in any political committee occurs when the incumbent dies, resigns, becomes disqualified or changes his residence to an electoral division other than that from which he was elected or when the person elected fails to qualify. [1985, c. 161, §6 (NEW).]

1. Filled for unexpired term. A vacancy in any office shall be filled for an unexpired term, except where it is specifically provided to the contrary.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §362. Governor's proclamation for political committee meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §52 (AMD). 2001, c. 310, §19 (RP).



21-A §362-A. Secretary of State declares vacancy

When required by this subchapter, the Secretary of State shall declare a vacancy and notify the appropriate political committee of the deadline for filling the vacancy. [2007, c. 515, §4 (AMD).]

SECTION HISTORY

2001, c. 310, §20 (NEW). 2007, c. 515, §4 (AMD).



21-A §363. Political committee; choosing candidates and nominees

The meeting of a political committee as required by sections 371, 373, 374-A, 381, 382 and 393 is governed by the following provisions. [1993, c. 447, §3 (AMD).]

1. Time and place of meeting. The committee shall meet at the time and place chosen by the committee.

[ 1997, c. 436, §53 (AMD) .]

2. Duties of committee. The committee shall choose a qualified person to fill the vacancy. The secretary of the committee shall immediately deliver a certificate to the Secretary of State containing the name of the person chosen, his residence, his political party, title of the office sought, and the method by which he was chosen. The certificate must be signed by the chairman of the committee and attested to by the secretary.

A. In an electoral division consisting of more than one municipality, the municipal committee of each municipality shall meet jointly, elect a secretary and a chairman for the meeting and then fill the vacancy. [1985, c. 161, §6 (NEW).]

[ 1985, c. 161, §6 (NEW) .]

3. Acceptance filed. A person chosen under this section must file a written acceptance containing a statement that the person meets the qualifications of the office sought and declaring the person's residence and party enrollment with the Secretary of State. The Secretary of State shall provide a form on which the statement is made by the candidate that must include a list of the statutory and constitutional requirements of the office sought by the candidate.

[ 2011, c. 239, §3 (AMD) .]

4. Changes in ballot. The Secretary of State shall make the necessary changes in the ballot.

[ 1985, c. 161, §6 (NEW) .]

5. Caucus. Following the proclamation of the Governor pursuant to section 382, a municipality that has not held a biennial caucus has 15 days to hold a caucus to nominate or elect a person to fill a vacancy under section 382.

[ 2011, c. 409, §1 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 447, §3 (AMD). 1995, c. 459, §30 (AMD). 1997, c. 436, §53 (AMD). 2011, c. 239, §3 (AMD). 2011, c. 409, §1 (AMD).



21-A §364. Candidacy by nomination petition

The nomination of a candidate, other than by party, to fill a vacancy must be made by nomination petition. The nomination process is in the same manner as provided by subchapter II, except that all petitions must be filed by 5 p.m. on the deadline for filling the vacancy set by the Secretary of State pursuant to section 362-A. [2001, c. 310, §21 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §54 (AMD). 2001, c. 310, §21 (AMD).



21-A §365. Jurisdiction

The political committee that has jurisdiction over the choice of a candidate for nomination or a nominee to fill a vacancy under sections 371, 373, 374-A, 381 and 382 is as follows. [2003, c. 510, Pt. A, §13 (AMD).]

1. Municipal committee. Choices for Representative to the Legislature must be made by a municipal committee when a representative district consists of one municipality, by a joint meeting of municipal committees when a representative district consists of 2 or more municipalities or by members of a municipal committee or committees residing within a representative district when the representative district includes a part of a municipality or parts of different municipalities.

[ 1985, c. 161, §6 (NEW) .]

2. County committee. A county committee makes choices for all county offices and committee members residing within senatorial districts make choices for State Senator.

[ 1985, c. 161, §6 (NEW) .]

3. District committee. A district committee makes choices for Representative to Congress.

[ 1985, c. 161, §6 (NEW) .]

4. State committee. A state committee makes choices for Governor, United States Senator and presidential elector.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2003, c. 510, §A13 (AMD).



21-A §366. Special elections

The proclamation of a special election must specify the time and place it must be held as well as any necessary filing, posting, publishing and reporting dates. A special election must be publicized and conducted like its regular counterpart, as nearly as practicable. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §367. Candidate withdrawal

A candidate who wishes to withdraw from an elective race shall notify the Secretary of State in writing of the candidate's intent to withdraw. This notice must be signed by the candidate. If the reason for the withdrawal is catastrophic illness, the procedures set forth in section 374-A, subsection 1, paragraph B must be complied with if the candidate is to be replaced. [1995, c. 459, §31 (AMD).]

SECTION HISTORY

1991, c. 466, §14 (NEW). 1995, c. 459, §31 (AMD).






Article 2: CANDIDATES AND NOMINEES

21-A §371. Candidates for nomination; vacancy

If a candidate for nomination dies, withdraws at least 60 days before the primary or becomes disqualified after having filed the candidate's primary petition, so that a party has fewer candidates than there are offices to be filled, the vacancy may be filled by a political committee pursuant to section 363. The Secretary of State shall declare the vacancy pursuant to section 362-A. Less than 60 days before the primary election, a candidate may withdraw from the primary by providing a written notice to the Secretary of State that the candidate is withdrawing and will not serve if elected. The candidate's name will not be removed from the ballot, but upon receipt of the notice of late withdrawal, the Secretary of State shall instruct the local election officials in the candidate's electoral district to distribute notices with absentee ballots requested after that date and to post a notice at each voting place in the district informing voters that the candidate has withdrawn and that a vote for that candidate will not be counted. Notice of the late withdrawal must also be posted on the Secretary of State's publicly accessible website. [2011, c. 342, §11 (AMD).]

1. Primary petition if time.

[ 1999, c. 426, §14 (RP) .]

2. Chosen by committee if not time.

[ 1999, c. 426, §14 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1999, c. 426, §§13,14 (AMD). 2001, c. 310, §22 (AMD). 2007, c. 455, §15 (AMD). 2011, c. 342, §11 (AMD).



21-A §372. Nominees; 60 days or more before election

If a person nominated for United States Senator, Representative to Congress or Governor at a primary election dies, withdraws or becomes disqualified at least 60 days before the general election, the Governor shall issue a proclamation declaring the vacancy and ordering a special primary election under section 366. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §373. Nominees; less than 60 days before election

If a person nominated for United States Senator, Representative to Congress or Governor at a primary election or by a political committee dies, withdraws or becomes disqualified less than 60 days before the general election, the Secretary of State shall declare the vacancy under section 362-A. [2001, c. 310, §23 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2001, c. 310, §23 (AMD).



21-A §374. Certain nominees at any time (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 341, §1 (RP).



21-A §374-A. Withdrawal of candidates for certain state offices

1. Withdrawal and replacement of nominees. The Secretary of State shall declare the vacancy as provided in section 362-A and a political committee may make a replacement nomination following a candidate's withdrawal only if a person nominated for an office, other than United States Senator, Representative to Congress or Governor, at a primary election or by a political committee:

A. Withdraws on or before 5 p.m. of the 2nd Monday in July preceding the general election in accordance with section 367; [2011, c. 342, §12 (AMD).]

B. Withdraws because of a catastrophic illness that has permanently and continuously incapacitated the candidate and would prevent performance of the duties of the office sought, provided the candidate or a member of the candidate's immediate family files with the Secretary of State a certificate accompanying the withdrawal request, which describes the illness and is signed by at least 2 licensed physicians; or [1989, c. 341, §2 (NEW).]

C. Dies prior to the general election. [1989, c. 341, §2 (NEW).]

[ 2011, c. 342, §12 (AMD) .]

2. Deadline for replacement of nominee. A political committee may make a replacement nomination:

A. No later than 5 p.m. of the 4th Monday in July preceding the general election for a candidate who has withdrawn in accordance with subsection 1, paragraph A; or [1993, c. 447, §5 (AMD).]

B. As soon as practicable for a candidate who withdraws or is withdrawn in accordance with subsection 1, paragraph B or C. [1989, c. 341, §2 (NEW).]

[ 1993, c. 447, §5 (AMD) .]

3. Deadline for withdrawal. A candidate for an office on the general election ballot must withdraw at least 60 days before the general election in order for the candidate's name to be removed from the ballot. Less than 60 days before the general election, a candidate may withdraw from the election by providing a written notice to the Secretary of State that the candidate is withdrawing and will not serve if elected. The candidate's name will not be removed from the ballot, but upon receipt of the notice of late withdrawal, the Secretary of State shall instruct the local election officials in the candidate's electoral district to distribute notices with absentee ballots requested after that date and to post a notice at each voting place in the district informing voters that the candidate has withdrawn and that a vote for that candidate will not be counted. Notice of the late withdrawal must also be posted on the Secretary of State's publicly accessible website.

[ 2011, c. 342, §13 (AMD) .]

SECTION HISTORY

1989, c. 341, §2 (NEW). 1993, c. 447, §§4,5 (AMD). 2001, c. 310, §24 (AMD). 2007, c. 455, §16 (AMD). 2011, c. 342, §§12, 13 (AMD).



21-A §375. Presidential and vice-presidential candidates chosen by petition

1. Candidate for President; death; withdrawal; disqualification. If a candidate for President who has been nominated by petition under section 354, subsection 1, paragraph B, dies, withdraws or becomes disqualified, the nomination of the presidential, vice-presidential and presidential electoral candidates is terminated.

[ 1985, c. 161, §6 (NEW) .]

2. Candidate for Vice President; death; withdrawal; disqualification. If a candidate for Vice President who has been nominated by petition under section 354, subsection 1, paragraph B, dies, withdraws at least 60 days before the election or becomes disqualified, the vacancy may be filled by a new vice-presidential candidate, if the following conditions are met:

A. Written resignation is filed with the Secretary of State by the previous vice-presidential candidate, if the mental and physical condition of the candidate allows; [1985, c. 161, §6 (NEW).]

B. Written consent is filed with the Secretary of State by the new vice-presidential candidate; [1985, c. 161, §6 (NEW).]

C. Written acceptance of the new vice-presidential candidate is filed with the Secretary of State by the presidential candidate; and [1985, c. 161, §6 (NEW).]

D. Written acceptance of the new vice-presidential candidate is filed with the Secretary of State by each of the presidential electors. [1985, c. 161, §6 (NEW).]

[ 1999, c. 426, §15 (AMD) .]

3. Candidate for presidential elector; death; withdrawal; disqualification. If a presidential elector, who has been nominated by petition under section 354, subsection 1, paragraph B, dies, withdraws or becomes disqualified, the vacancy may be filled by a new presidential elector, if the following conditions are met:

A. Written resignation is filed with the Secretary of State by the previous presidential elector, if the mental and physical condition of the elector allows; [1985, c. 161, §6 (NEW).]

B. Written consent is filed with the Secretary of State by the new presidential elector; and [1985, c. 161, §6 (NEW).]

C. Written acceptance of the new presidential elector is filed with the Secretary of State by the presidential candidate. [1985, c. 161, §6 (NEW).]

This subsection does not apply to a vacancy as described in section 804.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1999, c. 426, §15 (AMD).



21-A §376. Production of new ballots

1. Federal or gubernatorial office. If a candidate or nominee for a federal or gubernatorial office withdraws less than 60 days before any election, the Secretary of State is not required to produce new ballots.

[ 1997, c. 436, §55 (AMD) .]

2. Certain state offices. The Secretary of State is required to produce new ballots only if a candidate for an office, other than United States Senator, Representative to Congress or Governor, withdraws in accordance with section 374-A, subsection 1, paragraph A, B or C, a replacement candidate is nominated and a notification is filed with the Secretary of State by the appropriate committee of the political party making the nomination no later than 60 days before the election.

[ 1997, c. 436, §55 (AMD) .]

3. List of candidates. Immediately after the last day for withdrawal, the Secretary of State shall list all names to be placed on the ballot for the general election.

[ 1989, c. 341, §3 (RPR) .]

4. Last day for withdrawal.

[ 1989, c. 341, §3 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 341, §3 (RPR). 1991, c. 466, §15 (AMD). 1997, c. 436, §55 (AMD).






Article 3: LOCAL AND STATE OFFICIALS

21-A §381. State Senators

When there is a vacancy in the office of State Senator, the Governor shall issue a proclamation declaring the vacancy and ordering a special election under section 366. [1985, c. 161, §6 (NEW).]

1. Nominees chosen. The Governor shall order the appropriate political committees to meet and shall set the deadline for choosing nominees. The political committees shall follow the procedure outlined in section 363.

[ 1997, c. 436, §56 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §56 (AMD).



21-A §382. Representative to Legislature

When there is a vacancy in the office of Representative to the Legislature, the municipal officers of any municipality affected by the vacancy may inform the Governor if there is a need to fill the vacancy before the next general election, and the Governor shall issue a proclamation declaring the vacancy and ordering a special election under section 366. [1985, c. 161, §6 (NEW).]

1. Nominees chosen. The Governor shall order the appropriate political committees to meet and shall set the deadline for choosing nominees, which may not be less than 15 days following the Governor's proclamation declaring a vacancy. The committees shall follow the procedure outlined in section 363.

[ 2011, c. 409, §2 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §57 (AMD). 2011, c. 409, §2 (AMD).



21-A §383. Political committees

A political committee shall fill a vacancy in its membership. [1985, c. 161, §6 (NEW).]

1. Secretary of State notified.

[ 2007, c. 455, §17 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2007, c. 455, §17 (AMD).



21-A §384. Election officials

The municipal officers may appoint a qualified person to fill a vacancy in the office of any election official. [1993, c. 447, §6 (AMD).]

1. Limitation.

[ 1999, c. 426, §16 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 447, §6 (AMD). 1999, c. 426, §16 (AMD).






Article 4: FEDERAL OFFICIALS

21-A §391. United States Senators

A vacancy in the office of United States Senator is governed by the following provisions. [1985, c. 161, §6 (NEW).]

1. Interim appointment. Within a reasonable time after the vacancy occurs, the Governor shall appoint a qualified person to fill the vacancy until his successor is elected and qualified.

[ 1985, c. 161, §6 (NEW) .]

2. Vacancy 60 days before primary. If the vacancy occurs 60 days or more before a regular primary election, nominees must be chosen at the primary and a successor elected for the remainder of the term at the general election.

[ 1985, c. 161, §6 (NEW) .]

3. Vacancy less than 60 days before primary. If the vacancy occurs less than 60 days before a regular primary election, nominees must be chosen at the next regular primary following the one in question, and a successor elected for the remainder of the term at the general election.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §392. Representatives to Congress

When there is a vacancy in the office of Representative to Congress, the Governor shall issue a proclamation declaring the vacancy and ordering a special primary election followed by a special election to fill the vacancy as provided in section 366. [1985, c. 161, §6 (NEW).]

1. Congress in session. If Congress is in session, the elections must be held as soon as reasonably possible. If Congress is not in session, the elections must be held before the next regular or called session.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §393. Presidential electors

Except as provided in section 804, when there is a vacancy in the office of presidential elector, the Secretary of State shall declare the vacancy under section 362-A and notify the appropriate state committee of the deadline for choosing a qualified person to fill the vacancy. The procedure outlined in section 363 must be followed. [2001, c. 310, §25 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §58 (AMD). 2001, c. 310, §25 (AMD).









Subchapter 4: PRESIDENTIAL PRIMARY ELECTIONS

21-A §401. Determination and date of primary (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 797, §2 (NEW). MRSA T. 21-A , §408 (RP).



21-A §402. Party certification (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 797, §2 (NEW). 1991, c. 466, §16 (AMD). MRSA T. 21-A , §408 (RP).



21-A §403. Petitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 797, §2 (NEW). MRSA T. 21-A, §408 (RP).



21-A §404. Ballot preparation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 797, §2 (NEW). MRSA T. 21-A, §408 (RP).



21-A §405. Candidate eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 797, §2 (NEW). MRSA T. 21-A, §408 (RP).



21-A §406. Selection of delegates (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 797, §2 (NEW). 1993, c. 447, §7 (AMD). MRSA T. 21-A, §408 (RP).



21-A §407. Cost (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 797, §2 (NEW). 1991, c. 466, §17 (AMD). MRSA T. 21-A, §408 (RP).



21-A §408. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 334, §2 (NEW). MRSA T. 21-A, §408 (RP).






Subchapter 5: PRESIDENTIAL PREFERENCE PRIMARY ELECTIONS

21-A §411. Determination and date of primary (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 334, §3 (NEW). 1995, c. 154, §§2-4 (AMD). 1997, c. 436, §§59,60 (AMD). 2001, c. 516, §2 (AMD). 2003, c. 470, §1 (RP).



21-A §411-A. Party certification (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 154, §5 (NEW). 1997, c. 436, §§61,62 (AMD). 2001, c. 516, §3 (AMD). 2003, c. 470, §1 (RP).



21-A §412. Petitions or filing fees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 334, §3 (NEW). 1995, c. 154, §6 (AMD). 1997, c. 436, §63 (AMD). 2003, c. 470, §1 (RP).



21-A §413. Ballot preparation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 334, §3 (NEW). 2001, c. 310, §26 (AMD). 2003, c. 470, §1 (RP).



21-A §414. Candidate eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 334, §3 (NEW). 1993, c. 695, §22 (AMD). 1993, c. 695, §§23,37 (AFF). 1995, c. 154, §7 (AMD). 2003, c. 470, §1 (RP).



21-A §415. Selection of delegates (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 334, §3 (NEW). 1995, c. 154, §8 (RPR). 1997, c. 436, §64 (AMD). 2001, c. 516, §4 (AMD). 2003, c. 470, §1 (RP).



21-A §416. Effective date (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 334, §3 (NEW). 2003, c. 470, §1 (RP).






Subchapter 6: CANDIDATES FOR THE UNITED STATES CONGRESS: THE UNITED STATES HOUSE OF REPRESENTATIVES AND THE UNITED STATES SENATE

21-A §421. Limitations on candidates for Congress: the United States House of Representatives and the United States Senate (REPEALED)

(REPEALED)

SECTION HISTORY

IB 1993, c. 2, §1 (NEW). IB 1993, c. 2, §2 (AFF). 2001, c. 516, §5 (RP).









Chapter 7: ELECTION OFFICIALS

21-A §501. Wardens and ward clerks

1. In a city. In a city, the selection, term of office, compensation and partial duties of wardens and ward clerks are determined by the city charter. Additional duties are prescribed by this Title.

[ 1987, c. 188, §4 (AMD) .]

2. In a town. In a town, with the approval of the municipal officers, the clerk of the municipality shall appoint a warden and may appoint one or more deputy wardens to assist in the duties on election day. If the clerk appoints another person as warden, the clerk may serve as deputy warden. It does not constitute an incompatibility of office for the clerk to serve as warden or deputy warden. The warden and deputy warden are entitled to a reasonable compensation as determined by the municipal officers.

[ 1995, c. 459, §32 (AMD) .]

3. Provisions applicable to both towns and cities. A warden, ward clerk or any deputy warden may not be an officer of a municipal committee of a political party. Ward clerks or deputy wardens shall perform the duties of the warden when necessary and may not replace election clerks prescribed by this Title. The warden, ward clerk and deputy wardens must be registered voters of the municipality, except when a nonresident clerk is acting as either warden, ward clerk or deputy warden. When there is a vacancy in the office of warden, ward clerk or deputy warden, a person who is a resident of the county may serve as a replacement on a per election basis until the end of the vacated term. Before assuming the duties of office, the warden is sworn by the municipal clerk, and the ward clerk or deputy warden is sworn by the municipal clerk or by the warden.

[ 2009, c. 538, §6 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 188, §4 (AMD). 1995, c. 459, §32 (AMD). 1997, c. 436, §65 (AMD). 2001, c. 310, §27 (AMD). 2009, c. 538, §6 (AMD).



21-A §502. Duties and vacancies -- warden and ward clerk

In the event of a vacancy in the office of warden or in the absence or incapacity of the warden, the ward clerk may perform the duties of the warden. A vacancy in the office of ward clerk may be filled by an election clerk appointed by the warden. When a ward clerk is elected in a partisan election, an election clerk appointed by the warden must be enrolled in the same political party as the ward clerk and shall serve as ward clerk pro tem. [1997, c. 436, §66 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 447, §8 (AMD). 1997, c. 436, §66 (AMD).



21-A §503. Election clerks

Election clerks are governed by the following provisions. [1995, c. 459, §33 (RPR).]

1. Qualifications; appointment; compensation. Election clerks must be at least 18 years of age, registered to vote and residents of the municipality, except that, if the municipal officers, after providing timely notice to state and local chairs of political parties of the lack of available election clerks, are unable to appoint a sufficient number of election clerks who are residents of the municipality, the municipal clerk may appoint election clerks who are not residents of the municipality but who are residents of the county and are otherwise qualified to fill the vacancies. The municipal officers of each municipality shall appoint election clerks no later than May 1st of each general election year to serve at each voting place during the time the polls are open and as counters after the polls close. A list of the election clerks appointed under this subsection must be posted at each voting place. Election clerks are entitled to a reasonable compensation as determined by the municipal officers.

[ 2007, c. 422, §1 (AMD) .]

1-A. Student election clerks.

[ 1995, c. 459, §33 (RP) .]

2. Representation of parties. The municipal officers shall consider the following for appointment as election clerks.

A. The municipal officers shall consider persons nominated by the municipal, county or state committees of the major parties to serve as election clerks. The municipal officers shall appoint at least one election clerk from each of the major parties to serve at each voting place during the time the polls are open. The municipal officers shall also appoint a sufficient number of election clerks to serve as counters after the polls close. The election clerks must be selected so that the number of election clerks from one major party does not exceed the number of election clerks from another major party by more than one. [2007, c. 422, §2 (AMD).]

B. The municipal officers shall appoint at least one election clerk nominated by the municipal committee of a qualified minor party represented on the last general election ballot for each voting place at the committee's request. [1995, c. 459, §33 (RPR).]

C. Notwithstanding subsection 1, the municipal officers may also consider persons who are 17 years of age to serve as student election clerks for a specific election. A student election clerk may perform all the functions of an election clerk as prescribed by this Title. [2003, c. 584, §4 (AMD).]

All nominations for election clerks must be submitted to the municipal officers no later than April 1st of each general election year. If a municipal committee of a major party fails to submit a list of nominees to serve as election clerks, the municipal officers may appoint registered voters enrolled in that party to serve as election clerks.

If the municipal officers are unable to appoint a sufficient number of election clerks as set forth in paragraphs A, B and C, they may appoint any other registered voter, as long as the balance between major political parties is maintained.

[ 2013, c. 131, §14 (AMD) .]

3. Number appointed to serve each voting place. The municipal officers shall appoint at least 2 election clerks as provided by subsection 2, paragraph A to serve at each voting place during the time the polls are open. If required to do so by subsection 2, paragraph B, they shall also appoint one election clerk to serve at each voting place during the time the polls are open. Additional election clerks may be appointed as needed. In the event of a vacancy in the election clerks appointed under this subsection, the municipal officers shall appoint alternate election clerks who may be called into service.

[ 1995, c. 459, §33 (RPR) .]

4. Number appointed to serve as counters. The municipal officers shall appoint election clerks in the same manner as in subsection 3 to serve as counters after the polls close.

[ 1995, c. 459, §33 (RPR) .]

5. Vacancies. If a sufficient number of election clerks is not available to serve on election day, the municipal clerk or the warden may appoint the necessary number of election clerks to fill the vacancies. When filling a vacancy, the municipal clerk or the warden shall first draw from the list of alternates appointed under subsection 3 and make every attempt to appoint a person with the same enrollment status as the person who vacated the position.

[ 1995, c. 459, §33 (RPR) .]

6. Oath of office. Before assuming the duties of office, election clerks are sworn by the municipal clerk or the warden and the oath is recorded.

[ 1995, c. 459, §33 (RPR) .]

7. Term of office. An election clerk holds office for 2 years from the date of appointment and until a successor is appointed and qualified, except that an election clerk who is appointed to represent a qualified minor party represented on the last general election ballot holds office only for 2 years from the date of appointment.

[ 1995, c. 459, §33 (RPR) .]

8. Duties. Election clerks shall attend the voting places for which they are appointed at each election during the time the polls are open or during the counting of the ballots after the polls close, as required by the terms of their appointment. They are under the direction of the warden and shall assist the warden as requested.

[ 1995, c. 459, §33 (RPR) .]

9. Application of city charter. This section does not affect a city charter that provides for the election of 2 persons to assist the warden in receiving, sorting and counting ballots. The persons elected under the authority of the charter are considered to be election clerks and each must represent a different major party.

[ 1995, c. 459, §33 (NEW) .]

10. Training.

[ 2001, c. 415, §5 (AFF); 2001, c. 415, §2 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 314, (AMD). 1991, c. 399, §2 (AMD). 1991, c. 466, §18 (AMD). 1993, c. 473, §10 (AMD). 1993, c. 473, §46 (AFF). 1995, c. 459, §33 (RPR). 1999, c. 450, §14 (AMD). 2001, c. 310, §28 (AMD). 2001, c. 415, §2 (AMD). 2001, c. 415, §5 (AFF). 2003, c. 584, §4 (AMD). 2007, c. 422, §§1, 2 (AMD). 2013, c. 131, §14 (AMD).



21-A §504. Persons ineligible to serve

The following may not serve as election officials: [1985, c. 161, §6 (NEW).]

1. Certain employees. An employee of a party or candidate;

[ 1985, c. 161, §6 (NEW) .]

2. Direct pecuniary interest. A person having a direct pecuniary interest in the result of a referendum question; or

[ 1985, c. 161, §6 (NEW) .]

3. Candidate and certain relatives. A candidate or member of his immediate family, in the electoral division from which the candidate seeks election.

A. This subsection does not apply to a candidate for warden or ward clerk or the immediate family of the candidate for warden or ward clerk. [1993, c. 447, §9 (AMD).]

B. This subsection does not apply to municipalities with a population of less than 500. [1985, c. 161, §6 (NEW).]

[ 1993, c. 447, §9 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 447, §9 (AMD).



21-A §505. Municipal clerk

The clerk of the municipality is the supervisor of all elections and is entitled to a reasonable compensation as determined by the municipal officers and has the following duties: [1995, c. 459, §34 (NEW).]

1. Absentee voting. Administer the absentee voting procedures;

[ 1995, c. 459, §34 (NEW) .]

2. Instruction. Instruct election officials on election laws and procedures prior to election day;

[ 1995, c. 459, §34 (NEW) .]

3. Election officials. Coordinate and schedule election officials to work at the polls on election day;

[ 1995, c. 459, §34 (NEW) .]

4. Poll watchers and others. Make arrangements in advance of election day for poll watchers, petition circulators and others who request to be present at the polls;

[ 1995, c. 459, §34 (NEW) .]

5. Election materials and equipment. Prepare and deliver to and from the polls all election equipment and materials, including the ballots;

[ 1995, c. 459, §34 (NEW) .]

6. Advise warden. Advise the warden on election laws and procedures on election day;

[ 1995, c. 459, §34 (NEW) .]

7. Report to the Secretary of State. Report the return of votes cast and other voter registration or election information to the Secretary of State upon request or as otherwise required by this Title. The clerk shall notify the Secretary of State of the name of the clerk and any deputy or assistant clerks within 10 days after the official is elected or appointed and sworn by revising the election official's information listing within the central voter registration system;

[ 2005, c. 568, §12 (AMD) .]

7-A. Training. Attend a training session that is approved by the Secretary of State at least once every 2 years in regard to the conduct of elections. The Secretary of State shall offer training sessions regionally at least once every 2 years at no fee. The Secretary of State shall encourage municipalities to provide training biennially to all election officials; and

[ 2001, c. 415, §4 (NEW); 2001, c. 415, §5 (AFF) .]

8. Other duties. Perform any other duties required for conducting an election.

[ 1995, c. 459, §34 (NEW) .]

SECTION HISTORY

1995, c. 459, §34 (NEW). 2001, c. 415, §§3,4 (AMD). 2001, c. 415, §5 (AFF). 2005, c. 568, §12 (AMD).






Chapter 8: LIMITATION OF TERMS

21-A §551. Short title

This chapter may be known and cited as the "Term Limitation Act of 1993." [IB 1993, c. 1, §1 (NEW); IB 1993, c. 1, §2 (AFF).]

SECTION HISTORY

IB 1993, c. 1, §1 (NEW). IB 1993, c. 1, §2 (AFF).



21-A §552. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [IB 1993, c. 1, §1 (NEW); IB 1993, c. 1, §2 (AFF).]

1. Responsible electoral official. "Responsible electoral official" means a public official who is responsible for accepting a nomination or nomination petition for an elected office and also means a public official who is responsible for placing the name of a person nominated for public office on a ballot, ballot label, calendar or other similar instrument.

[ IB 1993, c. 1, §1 (NEW); IB 1993, c. 1, §2 (AFF) .]

2. Term. "Term" means a full term or any portion of a term served by an elected official in an office subject to the provisions of this chapter.

[ IB 1993, c. 1, §1 (NEW); IB 1993, c. 1, §2 (AFF) .]

SECTION HISTORY

IB 1993, c. 1, §1 (NEW). IB 1993, c. 1, §2 (AFF).



21-A §553. Limitations on terms

Notwithstanding any other provision of law, consecutive terms in office are limited as follows. [IB 1993, c. 1, §1 (NEW); IB 1993, c. 1, §2 (AFF).]

1. State Senate. A person may not serve more than 4 consecutive terms as a state Senator.

[ IB 1993, c. 1, §1 (NEW); IB 1993, c. 1, §2 (AFF) .]

2. State Representative. A person may not serve more than 4 consecutive terms as a member of the state House of Representatives.

[ IB 1993, c. 1, §1 (NEW); IB 1993, c. 1, §2 (AFF) .]

3. Secretary of State. A person may not serve more than 4 consecutive terms as Secretary of State.

[ IB 1993, c. 1, §1 (NEW); IB 1993, c. 1, §2 (AFF) .]

4. Treasurer of State. A person may not serve more than 4 consecutive terms as Treasurer of State.

[ IB 1993, c. 1, §1 (NEW); IB 1993, c. 1, §2 (AFF) .]

5. Attorney General. A person may not serve more than 4 consecutive terms as Attorney General.

[ IB 1993, c. 1, §1 (NEW); IB 1993, c. 1, §2 (AFF) .]

6. State Auditor. A person may not serve more than 2 consecutive terms as State Auditor.

[ IB 1993, c. 1, §1 (NEW); IB 1993, c. 1, §2 (AFF) .]

This section applies to terms of office that begin on or after December 3, 1996. [IB 1993, c. 1, §1 (NEW); IB 1993, c. 1, §2 (AFF).]

SECTION HISTORY

IB 1993, c. 1, §1 (NEW). IB 1993, c. 1, §2 (AFF).



21-A §554. Exclusion from nomination, election and service

Notwithstanding any other provision of law, a person who is prohibited from service in an office as set forth in section 553 may not be nominated for or elected to that office. A responsible electoral official may not accept or certify such a person's nomination or nomination petition for an office subject to this chapter. A responsible electoral official may not print or cause to be printed such a person's name on a ballot, ballot label, calendar or other similar instrument for election to an office subject to this chapter. This section applies to nominations occurring and ballots printed after January 1, 1996. [IB 1993, c. 1, §1 (NEW); IB 1993, c. 1, §2 (AFF).]

SECTION HISTORY

IB 1993, c. 1, §1 (NEW). IB 1993, c. 1, §2 (AFF).






Chapter 9: CONDUCT OF ELECTIONS

Subchapter 1: PREELECTION PROCEDURE

Article 1: SECRETARY OF STATE'S RESPONSIBILITIES

21-A §601. Ballot preparation

The Secretary of State shall prepare the election ballots according to the following provisions. [2001, c. 310, §29 (AMD).]

1. Arrangement. The ballots must be arranged in a manner that is as consistent and uniform as possible throughout the State.

[ 1993, c. 473, §11 (AMD); 1993, c. 473, §46 (AFF) .]

2. Content. The ballot must contain the items listed in this section.

A. Instructions must be printed on the ballot informing the voter how to designate the voter's choice on the ballot. [2013, c. 131, §15 (AMD).]

B. The ballot must contain the legal name of each candidate, without any title, and municipality or township of residence of each candidate, arranged alphabetically with the last name first, under the proper office designation. Municipality of residence is not required to be printed for candidates for President and Vice President of the United States. The initial letters of the last names of the candidates must be printed directly beneath each other in a vertical line. The names of candidates for any one office may not be split into more than one column regardless of number. The name of each candidate may be printed on the ballot in only one space. For the general election ballot, the party or political designation of each candidate must be printed with each candidate's name. The party or political designation may be abbreviated. [2013, c. 131, §16 (AMD).]

B-1. The candidate's name listed on the ballot must be the one approved by the Probate Court, pursuant to Title 18-A, section 1-701, or, in the absence of an applicable court order, the name consistently used by the candidate during the past 2 years in filings with governmental agencies and in the transaction of public business, including without limitation transactions relating to voter registration; motor vehicle registrations; driver licenses; a passport; professional licenses; local, state or federal permits of any kind; public benefit programs; and veterans' benefits and social security. If requested by the Secretary of State when there is a question concerning which name should be listed on the ballot, it is the obligation of the candidate to provide documentation to demonstrate consistent use of a particular name. [2007, c. 455, §18 (NEW).]

C. When 2 United States Senators are to be nominated, the term of office sought by each candidate must be specified on the ballot. [2001, c. 310, §29 (AMD).]

D. At the end of the list of candidates for each office, there must be left as many blank spaces as there are vacancies to be filled. These spaces may be used by a voter to write in the name of a person for whom the voter desires to vote, as provided in section 691, subsection 2 for a primary election or section 692, subsection 2 for a general election. [2009, c. 253, §24 (AMD).]

E. Words of explanation such as, "Vote for one" or "Vote for not more than 2" must be printed on the ballot to assist the voter in voting correctly. [1985, c. 161, §6 (NEW).]

F. There must be a place on the ballot for the voter to designate the voter's choice. [1993, c. 473, §46 (AFF); 1993, c. 473, §13 (RPR).]

G. There must be a heading on the ballot that contains the title of the election, the name of the voting district or districts for which the ballot was prepared, the date of the election and a facsimile of the state seal. For each party's primary ballot, the ballot heading must contain the name of the political party participating in the primary. [2007, c. 455, §18 (AMD).]

H. The name of each nominee must appear on the ballot as follows: last name first followed by the first name and middle name or initial; last name first followed by the first name or the first initial and the middle name; or last name first followed by the first name. [2007, c. 455, §18 (AMD).]

I. For ballots that are double sided, each side of the ballot must include a clearly printed message at the bottom of the ballot reminding the voter to mark both sides of the ballot. [2001, c. 310, §29 (NEW).]

[ 2013, c. 131, §§15, 16 (AMD) .]

3. Order of offices. The order of offices on the ballot is as follows: President, United States Senator, Governor, Representative to Congress, State Senator and Representative to the Legislature, and the county offices in the following order: judge of probate, register of probate, county treasurer, register of deeds, sheriff, district attorney and county commissioner.

[ 2007, c. 455, §19 (AMD) .]

4. Distinctively colored. When possible, election ballots must be printed on white paper. Each political party participating in a primary election must have a separate ballot. The paper for each party's primary ballot must be printed or distinguished with a different color marking as determined by the Secretary of State. For municipalities that include more than one single member district of the State Senate or the House of Representatives, or parts of more than one single member district, the Secretary of State may prepare ballots with one or more distinctive color markings for each single member district or part of a single member district within the municipality.

[ 2001, c. 310, §29 (AMD) .]

5. Size. The Secretary of State shall determine the size of the ballots. With the permission of the Secretary of State, the clerk may make a reasonable number of enlarged ballots in order to assist voters who are visually impaired. The clerk may also make a reasonable number of enlarged instruction posters and enlarged sample ballots at the clerk's own discretion. A voter who is visually impaired may request of the clerk an enlarged ballot or an enlarged sample ballot to assist the voter. The clerk shall record and report to the Secretary of State the number of enlarged ballots made for visually impaired voters.

[ 2001, c. 310, §29 (NEW) .]

6. Contents concealed. The ballots may be folded uniformly so that the interior contents are concealed, except in municipalities using electronic tabulating systems.

[ 2001, c. 310, §29 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §§11-13 (AMD). 1993, c. 473, §46 (AFF). 1997, c. 436, §§67,68 (AMD). 1999, c. 426, §17 (AMD). 2001, c. 310, §29 (AMD). 2003, c. 584, §§5,6 (AMD). 2007, c. 455, §§18, 19 (AMD). 2009, c. 253, §§ 23, 24 (AMD). 2013, c. 131, §§15, 16 (AMD).



21-A §601-A. Presidential preference primary ballot (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 797, §3 (NEW). 1993, c. 334, §4 (AMD). 1993, c. 473, §14 (AMD). 1993, c. 473, §46 (AFF). 1995, c. 154, §9 (AMD). 1997, c. 436, §§69-71 (AMD). 1999, c. 426, §18 (AMD). 2001, c. 310, §30 (RP).



21-A §602. General election ballot (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 255, §§1,2 (AMD). 1993, c. 473, §§15,16 (AMD). 1993, c. 473, §46 (AFF). 1993, c. 695, §§24,25 (AMD). 1995, c. 459, §§35,36 (AMD). 1997, c. 436, §§72-76 (AMD). 2001, c. 310, §31 (RP).



21-A §603. Sample ballots

Sample ballots are governed by the following provisions. [1997, c. 436, §77 (AMD).]

1. Secretary of State to prepare. The Secretary of State shall prepare the sample ballots.

A. The words "SAMPLE BALLOT" in bold type, the title and date of the election, and the name of the voting district must be printed at the top of the ballot. The facsimile of the state seal may not be printed on it. It must be printed flat. Otherwise, it must be printed substantially the same as a regular ballot. [2007, c. 455, §20 (AMD).]

B. The ballot must be printed on paper of a distinctive color. [1985, c. 161, §6 (NEW).]

[ 2007, c. 455, §20 (AMD) .]

2. When furnished. The Secretary of State shall send a reasonable number of sample ballots to the clerk for posting as provided in section 625 and for voter information.

[ 2007, c. 455, §21 (AMD) .]

3. Available for publication. Within a reasonable time before the election, the Secretary of State shall make sample ballots available for publication in all newspapers having general circulation in the area to which the ballots pertain. A single sample ballot so published may carry the name of each candidate for State Senator and Representative to the Legislature in the area covered by the circulation of the newspaper. The name of the voting district need not be printed on the published sample ballot.

[ 1997, c. 436, §77 (AMD) .]

4. Candidate or nominee to fill vacancy.

[ 1995, c. 459, §38 (RP) .]

4-A. Clerk to review sample ballots. Upon receipt, the clerk shall review the sample ballots for accuracy and must immediately notify the Secretary of State of any errors.

[ 1997, c. 436, §77 (AMD) .]

4-B. Duplication of sample ballots. Sample ballots may be duplicated as needed at the clerk's own discretion.

[ 1997, c. 436, §77 (AMD) .]

5. Sample ballot instructions printed in French language. The Secretary of State shall prepare ballot instructions in the French language, to be printed on a separate sheet of paper that may conveniently be attached to sample ballots. The Secretary of State shall furnish these ballot instruction sheets upon request by the clerk of a municipality.

[ 1997, c. 436, §77 (AMD) .]

6. Violation; unofficial specimen ballot.

[ 1985, c. 383, §9 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 383, §9 (AMD). 1995, c. 459, §§37-39 (AMD). 1997, c. 436, §77 (AMD). 2007, c. 455, §§20, 21 (AMD).



21-A §604. Emergency ballot procedure

In an emergency as described in subsection 2, the Secretary of State may prepare new ballots, amend those already printed or procure ballots from another municipality or voting district. He may authorize any clerk to do the same. [1985, c. 161, §6 (NEW).]

1. Ballots amended. Ballots already printed may be amended by having corrective stickers added, or by some other means, as directed by the Secretary of State.

[ 1997, c. 436, §78 (AMD) .]

2. Emergency described. An emergency may exist as follows:

A. If there is a shortage of ballots; [1985, c. 161, §6 (NEW).]

B. If the ballots are not delivered in time for the election; [1985, c. 161, §6 (NEW).]

C. If the ballots are missing, defaced or destroyed; or [1985, c. 161, §6 (NEW).]

D. If replacement of a vacancy or the correction of an error in the ballot requires its amendment. [1985, c. 161, §6 (NEW).]

[ 1985, c. 161, §6 (NEW) .]

3. Candidate or nominee to fill vacancy. When a candidate for nomination or a nominee is chosen to fill a vacancy, the Secretary of State and the clerk of each interested municipality shall perform the duties required by this section as promptly as possible.

[ 1995, c. 459, §40 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §40 (AMD). 1997, c. 436, §78 (AMD).



21-A §604-A. Flexibility for combining election ballots

Notwithstanding any other provision of this Title, the Secretary of State may make suitable arrangement for the printing of candidate, referendum and municipal election ballots on a single ballot or ballot card used in conjunction with electronic voting systems or for the printing of candidate and referendum ballots on a single ballot for paper ballot voting systems. The Secretary of State may only allow such a combination if the Secretary of State finds that it is in the interest of the election process and that it will not contribute to voter confusion or unreasonable administrative difficulties. [1997, c. 436, §79 (AMD).]

SECTION HISTORY

1987, c. 188, §5 (NEW). 1997, c. 436, §79 (AMD).



21-A §605. Instructions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §17 (AMD). 1993, c. 473, §46 (AFF). 2001, c. 310, §32 (AMD). 2001, c. 516, §6 (AMD). 2007, c. 455, §22 (AMD). 2011, c. 342, §14 (RP).



21-A §605-A. Instructions

1. For election officials. The Secretary of State shall provide the clerk, registrar and election officials of each municipality with printed instructions and information to assist them in performing the requirements of this Title.

[ 2011, c. 342, §15 (NEW) .]

2. For voters. The Secretary of State shall prepare instructional materials and posters and provide them to each municipality to assist voters in registering to vote and in voting.

A. The voting instruction poster must include information on how to mark the ballot, including how to mark a write-in vote; how to replace the ballot if the voter makes a mistake; and how to receive assistance in marking the ballot. It may include other voting information. [2011, c. 342, §15 (NEW).]

B. The voting rights poster or notice must contain information advising prospective registrants and voters of their voting rights. [2011, c. 342, §15 (NEW).]

C. The election penalty poster or notice must contain information regarding penalties for voting law violations. [2011, c. 342, §15 (NEW).]

D. The Treasurer's Statement must be prepared according to Title 5, section 152 to accompany ballots containing any statewide bond issues. The Secretary of State shall supply written instructions to each municipality, which may be provided to an absentee voter to indicate where the voter may view the Treasurer's Statement on the Secretary of State's publicly accessible website. [2011, c. 534, §13 (AMD).]

E. For each referendum ballot, a citizen's guide to the referendum election must be prepared and include the full text of each measure; the Attorney General's explanatory statement prepared under Title 1, section 353; the Treasurer's Statement prepared under Title 5, section 152; the Office of Fiscal and Program Review's estimate of the fiscal impact prepared under Title 1, section 353; and any public comment submitted pursuant to Title 1, section 354. The Secretary of State must post a citizen's guide to the referendum election on the Secretary of State's publicly accessible website and provide a printed copy to each municipality and to each public library in the State. [2011, c. 342, §15 (NEW).]

Each municipality must post the voter instructional materials as described in section 651.

[ 2011, c. 534, §13 (AMD) .]

SECTION HISTORY

2011, c. 342, §15 (NEW). 2011, c. 534, §13 (AMD).



21-A §606. Official ballots

The Secretary of State shall furnish each municipality with official ballots to be used for absentee voting and for voting on election day. [2013, c. 131, §17 (AMD).]

1. Number of ballots furnished. The Secretary of State shall review the number of votes cast at the last election of that type as well as current registration and enrollment statistics in each voting district when determining the number of ballots to be furnished to each municipality. If the clerk believes that extra ballots will be needed, the clerk must request them from the Secretary of State a reasonable time before the election and provide a written justification for the request. The Secretary of State may send the requested number to the clerk and may furnish as many additional ballots as the Secretary of State believes necessary.

[ 2011, c. 342, §16 (RPR) .]

2. How packaged. The ballots must be bundled and sealed in units as determined by the Secretary of State. Each package to be shipped must be labeled on the outside with the name of the municipality for which it is intended and indicate that it contains state ballots. If the municipality has more than one voting place or voting district, then each package of ballots for election day must be labeled on the outside to indicate the voting place or voting district for which it is intended.

[ 2011, c. 342, §16 (RPR) .]

3. Receipt issued; inspection of ballots by the clerk. Upon receipt of one or more packages of official ballots for an election, the clerk shall use the following process to inspect and verify the contents of the packages.

A. Upon receipt of absentee ballots or blank absentee ballots, the clerk shall open each sealed package and verify that the ballots do not have any errors and that the correct amount of ballots has been received. The clerk shall immediately complete and return the receipt form provided by the Secretary of State, confirming receipt and noting any discrepancies in the type or amount of ballots received. The clerk shall then proceed to issue absentee ballots or blank absentee ballots in response to pending requests. [2011, c. 342, §16 (NEW).]

B. Upon receipt of regular ballots to be used on election day, the clerk shall open, in the presence of one or more witnesses, each sealed package and verify that the ballots do not have any errors and that the correct amount of ballots has been received. The clerk shall immediately complete and return the receipt form provided by the Secretary of State, confirming receipt and noting any discrepancies in the type or amount of ballots received. The clerk may remove ballots to be used for testing electronic tabulating systems or other voting devices and mark them as provided by section 854. The clerk shall complete the clerk's portion of the warden's receipt of ballots and shall then reseal each package of regular ballots and secure each package until election day when it is delivered to the warden at the voting place. [2011, c. 342, §16 (NEW).]

[ 2011, c. 342, §16 (RPR) .]

4. Records kept. The Secretary of State shall keep a record of the time when and the manner in which the ballots were furnished to each municipality.

[ 2011, c. 342, §16 (RPR) .]

5. Reproducing official ballots. It is unlawful for a person to copy or reproduce an unmarked official ballot without the express authorization of the Secretary of State.

[ 2011, c. 342, §16 (RPR) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 558, §§1,2 (AMD). 1991, c. 347, §§1,2 (AMD). 1991, c. 780, §U24 (AMD). 1991, c. 862, §4 (AMD). 1993, c. 447, §§10-13 (AMD). 1993, c. 695, §§26-28 (AMD). 1995, c. 459, §§41-44 (AMD). 1997, c. 436, §80 (AMD). 2001, c. 516, §7 (AMD). 2001, c. 667, §B11 (AMD). 2001, c. 667, §B12 (AFF). 2005, c. 568, §13 (AMD). 2007, c. 455, §23 (AMD). 2011, c. 342, §16 (RPR). 2013, c. 131, §17 (AMD).



21-A §606-A. Special provisions for out-of-district voters

A voter who registers and votes under section 156 in a municipality outside the voter's state representative district, state senatorial district, county or county commissioner district may vote for the offices of Representative to the Legislature, State Senator or any county office by using a ballot obtained under this section. [2011, c. 534, §14 (AMD).]

1. Clerk to notify. The clerk of a municipality in which voters have registered or enrolled under section 156 since the last statewide election shall notify the Secretary of State of those registrations and enrollments at least 60 days before the next statewide election. For registrations and enrollments that occur less than 60 days before a statewide election, the clerk shall notify the Secretary of State immediately.

[ 2011, c. 534, §14 (AMD) .]

2. Secretary of State to furnish ballots. The Secretary of State shall review the number of votes cast at the last election of that type by persons registered and enrolled under section 156 when determining the number of ballots to be furnished to each municipality. These ballots must contain the names of the nominees or candidates for offices in the electoral divisions in which the voters registered under section 156 reside. After receiving notification from the clerk of township voter registrations or enrollments that occur less than 60 days before a statewide election, the Secretary of State shall furnish additional ballots to the municipality as needed. If there is not sufficient time to provide the municipality with the correct ballot style for a township voter, the Secretary of State shall instruct the clerk to provide a ballot to the voter in the manner prescribed by section 604.

[ 2011, c. 534, §14 (AMD) .]

3. Voter to use proper ballot. The election clerk in charge of the ballots at each voting place shall ensure that each voter registered in that municipality under section 156 who resides in a different electoral division obtains and uses the proper ballot provided under this section or a ballot provided in the manner prescribed by section 604.

[ 2011, c. 534, §14 (AMD) .]

4. How furnished. Ballots provided under this section must be furnished to voting places in accordance with section 606.

[ 2011, c. 534, §14 (AMD) .]

5. County referendum. If a township resident registers under section 156 in a municipality outside the resident's county in the case of a county referendum, the commissioners of the resident's county shall perform the duties of the Secretary of State under this section and section 752, subsection 1, paragraph B. The clerk of a municipality in which these voters have registered or enrolled under section 156 shall notify the county commissioners of those registrations and enrollments before any election for the determination of a county referendum question in the same manner as the notification to the Secretary of State under subsection 1.

[ 2011, c. 534, §14 (AMD) .]

SECTION HISTORY

1985, c. 363, §2 (NEW). 1995, c. 459, §45 (AMD). 2011, c. 534, §14 (AMD).



21-A §607. Official ballot box

An official ballot box is governed by the following provisions. [1985, c. 161, §6 (NEW).]

1. Furnished by Secretary of State. The Secretary of State shall furnish an official ballot box for each voting district.

[ 1985, c. 161, §6 (NEW) .]

2. Described. The boxes must be of uniform design. Each box must be equipped with a suitable lock and key. In the top of the box there must be an opening large enough to allow a single, folded ballot to be inserted, and no larger, with a slide device by which the opening may be covered or uncovered. The box must be large enough to receive the ballots deposited in it at any election.

[ 1985, c. 161, §6 (NEW) .]

3. Municipality may provide. A municipality may provide ballot boxes at its own expense. Each box may contain a mechanical device for counting and endorsing the ballots deposited in it but it may not be equipped to record any distinguishing mark or number on a ballot. Each box must meet the requirements of this section. Once approved by the Secretary of State, each box becomes an official ballot box.

[ 1985, c. 161, §6 (NEW) .]

4. Official ballot box required. Only an official ballot box may be used to receive official ballots cast at any election.

[ 1985, c. 161, §6 (NEW) .]

5. Separate ballot box for constitutional amendments and referenda. A municipality having 5,000 or more inhabitants, except where the municipality uses voting machines or electronic voting systems, shall, and a municipality with fewer inhabitants may, by vote of its municipal officers, use separate ballot boxes at elections for the deposit of votes on constitutional amendments and referenda. The municipal officers must notify the Secretary of State of this action before the date of the election at which the separate ballot boxes are to be used. These ballot boxes are subject to all the provisions relating to official ballot boxes under this section.

[ 1997, c. 436, §81 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §81 (AMD).



21-A §608. Field examiner

The Secretary of State may appoint a field examiner who shall instruct and assist municipal election officials in their administration of this Title. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §609. Ballot security materials

The Secretary of State shall furnish each municipality with tamper-proof ballot security containers and locks, which must be used for securing used ballots and other election materials for statewide elections conducted under this Title. If a state-supplied container or lock becomes defective, lost or destroyed, the clerk must apply in writing to the Secretary of State for a replacement. The Secretary of State shall supply or approve a replacement at the expense of the municipality. If a municipality wishes to use a tamper-proof ballot security container to seal municipal election ballots and materials, that municipality must obtain the container and lock at its own expense. For each election, the Secretary of State also must furnish uniquely numbered seals to be used to secure the containers. [2011, c. 342, §17 (NEW).]

SECTION HISTORY

2011, c. 342, §17 (NEW).






Article 2: LOCAL OFFICIALS' RESPONSIBILITIES

21-A §621. Announcing an election (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1991, c. 837, §A46 (AMD). 1991, c. 862, §5 (AMD). 1995, c. 459, §46 (AMD). 1997, c. 436, §82 (RP).



21-A §621-A. Announcing an election

The Secretary of State shall send a notice of election to the municipal clerk, who shall announce the election as follows. [1997, c. 436, §83 (NEW).]

1. Notice posted. The clerk shall post or have posted a notice of election, attested by the clerk, in a conspicuous public place in each voting district in the municipality at least 7 days immediately before election day and at each voting place on election day.

[ 2003, c. 584, §7 (AMD) .]

2. Notice recorded. The clerk shall record a copy of the notice along with the times and places of posting.

[ 1997, c. 436, §83 (NEW) .]

SECTION HISTORY

1997, c. 436, §83 (NEW). 2003, c. 584, §7 (AMD).



21-A §622. Warrant (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §16 (AMD). 1985, c. 819, §§A22,23 (AMD). 1995, c. 459, §47 (AMD). 1997, c. 436, §84 (RP).



21-A §622-A. Notice of election

The notice of election must contain the following items: a heading that states "Notice of Election" in bold type, the day, date and title of the election, the voting district designation, if any, the name and location of the voting place, the opening and closing times of the polls and a list of the offices and referendum questions for that election. The clerk may add times for processing absentee ballots pursuant to section 759, subsection 7. [1997, c. 436, §85 (NEW).]

SECTION HISTORY

1997, c. 436, §85 (NEW).



21-A §623. Officer's return on warrant (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §48 (AMD). 1997, c. 436, §86 (RP).



21-A §624. Incoming voting lists; voter lists

1. Posting of. The registrar shall post a certified copy of a current voter list for each voting district at the usual voting place in that district before the polls are opened on election day. The voter list produced for purposes of this subsection must include the following information for each voter and may not include any other information: name; residence address; enrollment status; electoral district; voter status, active or inactive; voter record number; and any special designations indicating uniformed service voters, overseas voters or township voters. The portion of the voter list produced for purposes of this subsection relating to Address Confidentiality Program participants must be kept under seal and excluded from public inspection. The residence address for any voter whose address has been made confidential pursuant to section 22, subsection 3, paragraph B may not be printed on the voter list, and the words "address is confidential" must be printed on the list instead. The Secretary of State shall designate the form of the voter list produced for purposes of this subsection.

[ 2007, c. 515, §5 (AMD) .]

2. Delivery of. The registrar shall deliver the necessary number of certified copies of the posted voter list described in subsection 1 and the incoming voting list to the clerk by 5 p.m. on the last business day before election day. The clerk shall give the registrar a receipt for the copies.

[ 2007, c. 515, §5 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2005, c. 453, §51 (AMD). 2007, c. 515, §5 (AMD).



21-A §625. Posting of sample ballots

At least 7 days before an election, the clerk shall post a sample ballot, furnished to the clerk under section 603, in a conspicuous, public place in each voting district. [2009, c. 538, §7 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §87 (AMD). 2009, c. 341, §2 (AMD). 2009, c. 538, §7 (AMD).



21-A §626. Polling times

The following provisions apply to polling times at any election. [1985, c. 161, §6 (NEW).]

1. Opening time flexible. The polls must be opened no earlier than 6 a.m. and no later than 8 a.m. on election day, except that in municipalities with a population of less than 500, the polls must be opened no later than 10:00 a.m. The municipal officers of each municipality shall determine the time of opening the polls within these limits. The municipal clerk shall notify the Secretary of State of the poll opening times at least 30 days before each election conducted under this Title.

[ 2011, c. 342, §18 (AMD) .]

2. Closing time fixed. The polls must be closed at 8 p.m. on election day, except in municipalities of population less than 100 which may close the polls after all registered voters have voted.

A. The warden shall give all voters present at the voting place at closing time the opportunity to vote. Any person who arrives at the voting place after the time for closing the polls has passed may not vote. [1985, c. 161, §6 (NEW).]

[ 1985, c. 161, §6 (NEW); 1985, c. 277, (AMD) .]

3. Polling times in election notice. The municipal clerk shall state the times of opening and closing the polls in the notice of the election.

[ 1997, c. 436, §89 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 277, (AMD). 1985, c. 580, (AMD). 1997, c. 436, §§88,89 (AMD). 2011, c. 342, §18 (AMD).



21-A §627. Arrangement of voting place

The arrangement of a voting place is governed by the following provisions. [1985, c. 161, §6 (NEW).]

1. General layout. The voting place must be arranged so that the ballot box is within view of persons present. Each voting booth must be arranged so that those outside the guardrail enclosure can see who enters and leaves it.

[ 1985, c. 161, §6 (NEW) .]

2. Guardrail. A guardrail must be constructed so that only those inside its enclosure can approach within 6 feet of the ballot box and the voting booths.

[ 1985, c. 161, §6 (NEW) .]

3. Flag displayed. An American flag must be displayed in each voting place at any election.

[ 1985, c. 161, §6 (NEW) .]

4. Minimum size of polling place; complaint to Secretary of State. Municipalities must provide a polling place large enough to allow at least one worker from each political party to remain outside the guardrail enclosure as a pollwatcher. If the municipality uses an incoming voting list for a polling place that is divided into separate segments by voting district or by the alphabetic listing of voters' names, then the municipality must allow at least one worker from each political party to remain outside the guardrail enclosure as a pollwatcher at each separate segment of the voting list. Additional party workers and others are allowed if there is sufficient space at the polling place. If the space at the polling place is so limited that the presence of the additional party workers and others would interfere with the election process, the warden shall prohibit their presence. If the chair of any party's state committee submits a written complaint to the Secretary of State at least 60 days before an election, the Secretary of State shall authorize an inspection of the polling place considered to be too small to allow party workers access. If the Secretary of State finds a polling place to be too small to allow party workers access, the Secretary of State shall instruct the municipal officers to change the location of the polling place to one of a suitable size. The municipal officers shall advertise the change of the polling place at least 3 times in the daily or weekly newspaper, or both, that covers the area.

[ 2007, c. 455, §24 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §49 (AMD). 2001, c. 310, §33 (AMD). 2007, c. 455, §24 (AMD).



21-A §628. Care and custody of ballot box

The care and custody of an official ballot box are governed by the following provisions. [1985, c. 161, §6 (NEW).]

1. Custody during election. The ballot box is in the custody of the warden of each voting place during an election. He is responsible for requiring that it is attended constantly. He shall return it to the clerk at the close of the election.

[ 1985, c. 161, §6 (NEW) .]

2. Custody at other times. At other times, the ballot box is in the custody of the clerk. He shall keep it in good repair and shall provide safe storage for it at the expense of the municipality, subject to the supervision of the Secretary of State.

[ 1985, c. 161, §6 (NEW) .]

3. Defective, lost or destroyed. If a ballot box becomes defective, lost or destroyed, the clerk must notify the Secretary of State in writing and the Secretary of State shall approve a replacement at the expense of the municipality.

[ 1999, c. 426, §19 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §50 (AMD). 1999, c. 426, §19 (AMD).



21-A §629. Voting booths

Voting booths are governed by the following provisions. [1985, c. 161, §6 (NEW).]

1. Provided by municipality. The municipal officers of each municipality shall provide a sufficient number of voting booths for each election. Those municipalities using voting machines must comply with section 811, subsection 4.

A. In a general election, the municipal officers in each municipality must provide at least one voting booth for each 200, or fraction exceeding 1/2 of that number, of the qualified voters in each voting place. For purposes of this paragraph, "qualified voters" does not include voters who have been designated as inactive as a result of voter list maintenance procedures. [2003, c. 407, §17 (AMD).]

A-1. In every election, the municipal officers shall provide at least one voting booth in each voting place that is accessible for persons with disabilities. The accessible voting booth may be used to meet the minimum requirements under paragraph A, except that it may not be the only voting booth used at the polling place. [2007, c. 455, §25 (AMD).]

B. In other than a general election, the municipal officers may provide fewer voting booths than required by paragraph A when circumstances indicate that fewer booths will be adequate to provide for an orderly flow of voters on election day. [1985, c. 161, §6 (NEW).]

C. In any election, the municipal officers may provide more than the number of voting booths required by paragraph A. [1985, c. 161, §6 (NEW).]

D. A reasonable time before a general election, the Secretary of State shall notify the clerk of each municipality of the requirements of this subsection. The clerk shall calculate the number of voting booths required at each voting place based on the number of voters registered at that time. Within 10 days after receiving the notice, the clerk shall certify in writing to the Secretary of State the number of voters registered at each voting place and the number of voting booths the municipality will provide at each voting place for the election. [1985, c. 161, §6 (NEW).]

D-1. [2011, c. 342, §19 (RP).]

E. The Secretary of State may arrange for inspections to ensure that municipalities comply with this subsection. [1985, c. 161, §6 (NEW).]

[ 2011, c. 342, §19 (AMD) .]

2. Voting machines. In municipalities which have voting machines, the municipal officers must also provide sufficient voting booths and paper ballots to ensure adequate voting facilities.

[ 1985, c. 161, §6 (NEW) .]

3. Described. Each booth must have within it a pencil or marker without an eraser and a shelf on which a voter may mark a ballot conveniently. An instruction poster provided under section 605-A, subsection 2 must be securely placed above the shelf to assist the voter. Each booth must have back and side panels large enough to screen the voter from the observation of others.

[ 2011, c. 342, §20 (AMD) .]

4. Booth for the visually impaired. The clerk shall equip at least one of the voting booths at the voting place with an enlarged instruction poster, a magnifying device and an adjustable lamp for improved lighting. The clerk may also equip the voting booth with an enlarged sample ballot at the clerk's own discretion. The voting station provided by the State along with the accessible voting device may be used to meet the requirements of this subsection. The voting station may not be used at the polling place for purposes other than voting.

[ 2007, c. 455, §26 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 315, (AMD). 1993, c. 255, §3 (AMD). 1993, c. 447, §14 (AMD). 1993, c. 695, §29 (AMD). RR 1995, c. 1, §9 (COR). 1995, c. 459, §§51,52 (AMD). 1997, c. 436, §90 (AMD). 2003, c. 407, §§17,18 (AMD). 2007, c. 455, §§25, 26 (AMD). 2009, c. 341, §3 (AMD). 2009, c. 538, §8 (AMD). 2011, c. 342, §§19, 20 (AMD).



21-A §630. Accessible voting places for the physically handicapped

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings:

A. "Accessible voting place" means a voting place in a building in which the part of the building set aside for voting meets the requirements for accessible routes described in Title 5, chapter 337, subchapter 5. [2011, c. 613, §24 (AMD); 2011, c. 613, §29 (AFF).]

B. [1999, c. 252, §1 (RP).]

[ 2011, c. 613, §24 (AMD); 2011, c. 613, §29 (AFF) .]

2. Voting places. By April 1, 2000, all publicly owned buildings that are used as voting places must be accessible as defined in subsection 1. By July 1, 2001, each municipality shall ensure that all privately owned facilities used by the municipality as voting places are accessible as defined in subsection 1.

A. [1995, c. 459, §53 (RP).]

B. [1999, c. 252, §1 (RP).]

[ 1999, c. 252, §1 (AMD) .]

3. Alternative paper ballots.

[ 1999, c. 252, §1 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 383, §10 (AMD). 1989, c. 502, §A63 (AMD). 1995, c. 459, §53 (AMD). 1997, c. 436, §91 (AMD). 1999, c. 252, §1 (AMD). 2011, c. 613, §24 (AMD). 2011, c. 613, §29 (AFF).



21-A §631. Voting districts

A municipality may be divided into voting districts as follows. [1985, c. 161, §6 (NEW).]

1. Procedure. The municipal officers may divide a town or ward into convenient voting districts after public notice and hearing held at least 90 days before an election. After the hearing, the municipal officers shall prepare a certificate defining the limits of each district. The municipal officers shall file the certificate with the clerk who shall record it. The clerk shall immediately file an attested copy of the certificate with the Secretary of State. The clerk shall post an attested copy of the certificate in a conspicuous, public place in the town or ward, and shall publish it in at least one newspaper having general circulation in the municipality at least 30 days before election day. Voting districts, once established, may be consolidated into a lesser number of districts by following the same procedure. Voting districts may be established or consolidated under this section for all or only certain classes of elections.

[ 2007, c. 455, §27 (AMD) .]

2. Division terminates office. The division of a town or ward terminates the office of election officials previously elected or appointed from it.

[ 1985, c. 161, §6 (NEW) .]

3. Appointment of wardens and ward clerks. At least 10 days before the election, the municipal officers shall appoint a warden, a ward clerk in a city and at least 2 election clerks for each voting place created by the division. Election clerks must be nominated as provided in section 503.

[ 1985, c. 161, §6 (NEW) .]

4. Officials sworn. Before assuming the duties of office, the officials appointed under this section must be sworn by the clerk who shall record the fact of their having been sworn.

[ 1985, c. 161, §6 (NEW) .]

5. Term and duties. The appointed election officials shall perform the same duties at elections as those regularly chosen and shall hold office for the same term.

[ 1985, c. 161, §6 (NEW) .]

6. Voting districts. Voting districts are defined as wards that may be further divided into precincts.

[ 1995, c. 459, §54 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §54 (AMD). 1999, c. 426, §20 (AMD). 2007, c. 455, §27 (AMD).



21-A §631-A. Voting places

1. Establishing suitable voting places. If the municipal officers determine that there is no building within a voting district that is suitable for a voting place, as described in section 627, the municipal officers may, subject to the approval of the Secretary of State, establish a voting place outside the voting district in a suitable building that is as close as possible to the voting district and as convenient as possible to the voters of the voting district.

[ 2007, c. 455, §28 (NEW) .]

2. Consolidating voting places. The municipal officers may, after public notice and hearing held at least 90 days before an election, and subject to the approval of the Secretary of State, consolidate voting places so that more than one voting district votes in the same voting place. When voting places are consolidated under this process, the voters from the different voting districts may vote in the same or separate guardrail enclosures in the building.

[ 2007, c. 455, §28 (NEW) .]

3. Change of voting place. If the municipal officers wish to change the location of a voting place, they must apply to the Secretary of State at least 60 days before the next statewide election, unless an emergency exists. The Secretary of State shall design the application form. The Secretary of State must approve the application before the voting place may be changed.

[ 2011, c. 342, §21 (NEW) .]

SECTION HISTORY

2007, c. 455, §28 (NEW). 2011, c. 342, §21 (AMD).



21-A §632. Separate voting places; reimbursement of election expense

1. Voting places in unorganized townships. The procedure for establishing a voting place in unorganized townships is as follows.

A. The commissioners of each county may provide or contract with a municipality to provide a voting place in any unorganized township in their county, for all state and national elections, including primary elections, where all residents of unorganized places entitled to vote in municipalities near the township, under section 156, may cast their ballots under conditions provided in this section. [1985, c. 161, §6 (NEW).]

B. The registrar of the contracting municipality shall designate the voters as township voters, pursuant to section 156, in the central voter registration system and shall include their names on the incoming voting list for the contracting municipality. [2005, c. 453, §52 (AMD).]

C. The conduct of elections at that voting place shall be the same as in municipalities and all provisions of the Revised Statutes with respect to voting districts are applicable to that voting place. The powers and duties of the municipal officers in such case are conferred upon the commissioners or the municipal officers of the contracting municipality. [1985, c. 161, §6 (NEW).]

D. Upon receipt of a petition signed by at least 10 persons qualified to vote under section 156, the commissioners shall provide or contract with a municipality to provide a voting place in the unorganized township provided in the petition. [1985, c. 161, §6 (NEW).]

[ 2005, c. 453, §52 (AMD) .]

2. Reimbursement of election expense. The county commissioners shall reimburse the municipality for those expenses incurred in the conduct of elections held under this section.

[ 1985, c. 161, §6 (NEW) .]

3. Notice to Secretary of State. The county commissioners shall notify the Secretary of State of all unorganized territories for which voting places are contracted or provided. They shall also notify the Secretary of State of those unorganized territories for which provision of voting places has been discontinued. Notification must be made at least 120 days before the election in which it will be effective.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2005, c. 453, §52 (AMD).



21-A §633. Election expenses

Except for the added expenses incurred by a municipality under section 632, each municipality shall pay for the expense it incurs in calling, holding and reporting the results of an election. The State shall pay for other election expenses incurred as a result of the performance by state officials of their duties under this Title. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).









Subchapter 1-A: CONGRESSIONAL TERM LIMITS ACT OF 1996

21-A §641. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

IB 1995, c. 2, §1 (NEW). 2001, c. 516, §8 (RP).



21-A §642. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

IB 1995, c. 2, §1 (NEW). 2001, c. 516, §8 (RP).



21-A §643. Ballot for incumbent Legislator (REPEALED)

(REPEALED)

SECTION HISTORY

IB 1995, c. 2, §1 (NEW). 2001, c. 516, §8 (RP).



21-A §644. Ballot for incumbent Governor (REPEALED)

(REPEALED)

SECTION HISTORY

IB 1995, c. 2, §1 (NEW). 2001, c. 516, §8 (RP).



21-A §645. Ballot for incumbent members of Congress (REPEALED)

(REPEALED)

SECTION HISTORY

IB 1995, c. 2, §1 (NEW). 2001, c. 516, §8 (RP).



21-A §646. Pledge to support term limits (REPEALED)

(REPEALED)

SECTION HISTORY

IB 1995, c. 2, §1 (NEW). 2001, c. 516, §8 (RP).






Subchapter 2: ELECTION PROCEDURE

Article 1: MATERIALS

21-A §651. Furnishing and distribution

The following procedure shall be observed on election day. [1985, c. 161, §6 (NEW).]

1. Election materials sent to voting place. Before the polls are opened, the clerk shall deliver or have delivered the election materials marked for each voting place to the warden at that voting place. The warden shall give the clerk a receipt noting the number of ballots received after the election officials have opened the boxes of ballots and verified the contents.

A. Notwithstanding section 606, subsection 3, in a municipality that has an island voting district, the clerk may deliver the ballots and other election materials to that district on the day before the election and leave them in the protective custody of the warden or ward clerk. [2001, c. 516, §9 (AMD).]

[ 2001, c. 516, §9 (AMD) .]

2. Election materials distributed and posted. At any time after the materials are received and before the polls are open, the clerk may open the packages or boxes of election materials, break the seals on the packages not marked "ballots," and use the materials for instructional purposes. On election day, the clerk or the election officials must post the voter instructional materials described in section 605-A, if applicable to the election, as follows:

A. In each voting booth: one voting instruction poster prepared under section 605-A; and [2011, c. 342, §22 (NEW).]

B. Outside the guardrail enclosure at each voting place:

(1) At least one voting instruction poster prepared under section 605-A;

(2) One set of sample ballots for each ballot style being used in that voting place;

(3) A list of any declared write-in candidates for that voting district, with the office sought, next to the sample ballots;

(4) One voting rights poster or notice prepared under section 605-A;

(5) One election penalty poster or notice prepared under section 605-A;

(6) One Treasurer's Statement prepared under Title 5, section 152;

(7) One citizen's guide to the referendum election prepared under section 605-A; and

(8) One copy of the Office of Fiscal and Program Review's estimate of the fiscal impact prepared under Title 1, section 353. [2011, c. 342, §22 (NEW).]

[ 2011, c. 342, §22 (AMD) .]

2-A. Testing electronic voting systems.

[ 1995, c. 459, §55 (RP) .]

2-B. Opening of ballot packages. No more than one hour before the opening of the polls, the warden shall break the seals on the packages containing the ballots and distribute the ballots to the election clerks in charge of them. The breaking of the seals on the packages containing the ballots is a public proceeding and any member of the public may be present.

[ 2003, c. 584, §8 (AMD) .]

3. Ballot box examined. Before opening the ballots, the warden shall open the official ballot box, examine it and show publicly that it is empty. Immediately after examination, the warden shall lock the box and deliver the key to the ward clerk who shall keep it until the polls are closed. After the box has been locked, it may not be moved until the polls are closed.

[ 1997, c. 436, §94 (AMD) .]

4. Voting starts. As soon as the duties required by subsections 1 to 3 have been performed, the warden shall permit voting to start.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 272, (AMD). 1991, c. 347, §§3,4 (AMD). 1995, c. 459, §55 (AMD). 1997, c. 436, §§92-94 (AMD). 2001, c. 310, §34 (AMD). 2001, c. 516, §9 (AMD). 2003, c. 584, §8 (AMD). 2009, c. 253, §25 (AMD). 2011, c. 342, §22 (AMD).



21-A §652. Certified incoming voting list and official ballot box

The certified copies of the incoming voting list provided by the registrar and official ballot boxes must be used exclusively at each voting place. If it becomes impossible to use the official ballot box, the warden shall direct the method by which voting is to proceed. The warden shall record the reason why the ballot box was not used and shall place an attested copy of this record in the package with the ballots cast. [2005, c. 453, §53 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §56 (AMD). 2005, c. 453, §53 (AMD).






Article 2: POWERS AND DUTIES OF OFFICIALS

21-A §661. Registrar

The registrar shall hold office hours as long as the polls are open on any election day for the following purposes. [1985, c. 161, §6 (NEW).]

1. Error in incoming voting list. The registrar shall correct any error in the incoming voting list or central voter registration system that might otherwise deprive a voter of the voter's franchise.

A. A voter who is prevented from voting because the voter's name or address does not appear correctly on the incoming voting list may request the registrar to correct it. [2005, c. 453, §54 (AMD).]

B. If the name or address of the voter was omitted by error from or placed incorrectly on the incoming voting list, the registrar shall issue a certificate to the voter containing the voter's correct name and address and directed to the warden of the appropriate voting place. The registrar shall correct the name and address on the incoming voting list and in the central voter registration system. [2005, c. 453, §54 (AMD).]

C. On receipt of the certificate, the warden shall allow the person named in it to vote, check the voter's name on the certificate as having voted and attach the certificate securely to the incoming voting list. [2005, c. 453, §54 (AMD).]

[ 2005, c. 453, §54 (AMD) .]

2. Change of name or address. The registrar shall change a name or address on the incoming voting list.

A. A voter whose name or address has changed as provided in section 129 may request the registrar to change it on the incoming voting list and in the central voter registration system. [2005, c. 453, §54 (AMD).]

B. The registrar shall issue a certificate to the voter, who may vote as provided in subsection 1. [2005, c. 453, §54 (AMD).]

[ 2005, c. 453, §54 (AMD) .]

3. Registration and enrollment. The registrar shall accept registrations under section 122 and shall accept the enrollment of any voter under section 143.

[ 2005, c. 453, §54 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §17 (AMD). 2005, c. 453, §54 (AMD).



21-A §662. Warden

A warden has the following powers and duties. [1985, c. 161, §6 (NEW).]

1. Enforcement of election law. He shall enforce the law governing voting and counting procedures at the voting place over which he has jurisdiction on election day.

[ 1985, c. 161, §6 (NEW) .]

2. Order at voting place. He shall keep order at all times in and around the voting place. He shall direct that any person who creates a disturbance or otherwise violates the law at the voting place be removed from it and, if necessary, confined until the polls are closed.

A. On request of the warden, a peace officer shall remove, confine or arrest a person who creates a disturbance or otherwise violates the law at a voting place. [1985, c. 161, §6 (NEW).]

[ 1985, c. 161, §6 (NEW) .]

3. Control of election clerk. The election clerks at the voting place are under the supervision and control of the warden. He may assign their duties for convenience and efficiency and may delegate his ministerial duties to them.

[ 1985, c. 161, §6 (NEW) .]

4. Collection of signatures. The warden may select and designate a specific location at the voting place, accessible and observable by the voters, where the collection of signatures may take place. Persons collecting signatures at the polls may make arrangements with the clerk prior to election day and with the warden on election day. The warden may limit the number of persons collecting signatures to one for each specific question, candidate or issue. Persons collecting signatures may not solicit a voter's signature until the voter has completed voting. The warden may direct the removal, under subsection 2, paragraph A, of any person collecting signatures who does not comply with the requirements of this subsection.

[ 1995, c. 459, §57 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 225, (AMD). 1995, c. 459, §57 (AMD).



21-A §663. Authority of Secretary of State during emergencies

The Secretary of State may act administratively to facilitate voting by civilian registered voters of this State who live in an area within the United States that is affected by a natural disaster or other occurrence for which the governor of that state has declared a state of emergency covering that area, or for registered voters of this State who are emergency workers, utility workers or others responding to and offering assistance to the area in which a state of emergency has been declared. These administrative actions may include, but are not limited to, central issuance and receipt of absentee ballots for federal and state elections using the systems and procedures developed for uniformed service voters and overseas voters. [2013, c. 131, §18 (NEW).]

SECTION HISTORY

2013, c. 131, §18 (NEW).






Article 3: VOTING AND CHALLENGES

21-A §671. Voting procedure

The voting procedure is as follows. [1985, c. 161, §6 (NEW).]

1. Name announced. A voter who wishes to vote must state the voter's name and, upon request, residence address to an election clerk who shall announce the name in a loud, clear voice.

[ 2005, c. 453, §55 (AMD) .]

2. Enters guardrail enclosure. The election clerk in charge of the incoming voting list shall place a check mark or a horizontal line, in red ink, on the list beside the voter's name and allow the voter to enter the area enclosed by the guardrail.

[ 2003, c. 584, §9 (AMD) .]

3. Ballot issued. The election clerk in charge of the ballots shall give the voter one ballot of each kind to which the voter is entitled. The election clerk in charge of the ballots may not give a voter voting with the accessible voting system an official ballot, but may give the voter a sample ballot to use as a visual aid. An election official shall escort the voter to the voting station containing the accessible voting system, instruct the voter on its proper use and provide the voter with access to all ballots to which the voter is entitled. The voter shall cast the voter's ballot using the accessible voting system.

[ 2009, c. 253, §26 (AMD) .]

4. Retires to voting booth. After receiving the ballot or ballots, the voter shall retire to a voting booth and mark the ballot or ballots without delay and leave the voting booth. No ballot, marked or unmarked, may be left in the voting booth by the voter.

[ 1997, c. 436, §95 (AMD) .]

5. Ballot deposited. When the voter leaves the voting booth, the voter shall proceed to the ballot box. The clerk shall require the voter to deposit in the ballot box all ballots, marked or unmarked, issued to the voter under subsection 3, and the voter shall then leave the area enclosed by the guardrail. The voter may not leave the guardrail enclosure until the voter has deposited all ballots that were issued to the voter. The voter may permit a family member or an assistant under section 672 to deposit the ballots for the voter.

A. [2001, c. 310, §35 (RP).]

[ 2001, c. 310, §35 (AMD) .]

6. Reentry prohibited. A voter who has once left the area enclosed by the guardrail may not reenter.

[ 1985, c. 161, §6 (NEW) .]

7. Ballot box opening covered. The election clerk in charge of the ballot box shall keep the opening covered except when receiving a ballot.

[ 1985, c. 161, §6 (NEW) .]

8. Secrecy preserved. The warden at each voting place may not remain or allow any other person to remain where the warden or that person can see how a voter votes, except that a proper official may remain when the official's assistance has been requested by a voter.

[ 1999, c. 645, §3 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §58 (AMD). 1997, c. 436, §95 (AMD). 1999, c. 645, §3 (AMD). 2001, c. 310, §35 (AMD). 2003, c. 584, §9 (AMD). 2005, c. 453, §55 (AMD). 2007, c. 455, §29 (AMD). 2009, c. 253, §26 (AMD).



21-A §672. Assistance

A voter who is unable to read or mark the ballot because of physical disability, illiteracy or religious faith may request another person, other than the voter's employer or agent of that employer or officer or agent of the voter's union, to assist the voter in reading the ballot or marking the ballot according to the voter's wishes. When assisting a voter, the aide may not tell the voter how to make the voter's choices or otherwise influence the voter in violation of section 682. [2007, c. 455, §30 (AMD).]

1. Assistance by election officials. The voter may request one or more election officials to assist.

[ 1985, c. 614, §18 (NEW) .]

2. Assistance by persons not voters. The assistant need not be a voter or of voting age.

[ 1985, c. 614, §18 (NEW) .]

3. Assistance in reading the ballot.

[ 2007, c. 455, §30 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §18 (RPR). 1993, c. 255, §4 (AMD). 2007, c. 455, §30 (AMD).



21-A §673. Challenges

A voter of a municipality or an election official may challenge the right of another to vote at an election in that municipality. [2007, c. 455, §31 (AMD).]

1. How made. The challenge must be made to the warden. The challenger must state in the form of a signed affidavit setting forth, under oath administered by the warden, the challenger's name, address, party affiliation, status as a registered voter in the municipality, the name of the voter challenged, the reason the particular individual being challenged may be ineligible to vote, the specific source of the information or personal knowledge upon which the challenge of the particular individual is based and a statement that the challenger understands that making a false statement on the affidavit is punishable under penalties of perjury.

A. A voter or an election official may challenge another voter only upon personal knowledge or a reasonably supported belief that the challenged voter is unqualified. Only the following reasons for challenges may be accepted by the warden. The challenged person:

(2) Is not enrolled in the proper party, if voting in a primary election;

(3) Is not qualified to be a registered voter because the challenged person:

(a) Does not meet the age requirements as specified in section 111, subsection 2 and section 111-A;

(b) Is not a citizen of the United States; or

(c) Is not a resident of the municipality or appropriate electoral district within the municipality;

(4) Registered to vote during the closed period or on election day and did not provide satisfactory proof of identity and residency to the registrar pursuant to section 121, subsection 1-A, except that only an election official may challenge for this reason;

(5) Did not properly apply for an absentee ballot;

(6) Did not properly complete the affidavit on the absentee return envelope;

(7) Did not cast the ballot or complete the affidavit before the appropriate witness;

(8) Communicated with someone as prohibited by section 754-A, subsection 1, paragraph B or subsection 3, paragraph B or D;

(9) Did not have the ballot returned to the clerk by the time prescribed;

(10) Voted using the name of another;

(11) Committed any other specified violation of this Title; or

(12) Voted using the wrong ballot for the appropriate electoral district or political party, if applicable. [RR 2011, c. 2, §21 (COR).]

B. A challenge made must be made at the time the voter being challenged is checking in with the election clerk in charge of the incoming voting list in accordance with section 671 but before that voter enters the voting booth, except that the registrar or clerk may complete a challenge affidavit under oath to the warden before or during election day. [2003, c. 395, §2 (NEW).]

C. A challenge must be made against an absentee ballot after the name of the absentee voter is announced by the warden or clerk in accordance with section 759 and before the ballot is placed into the ballot box or voting machine. [2003, c. 395, §2 (NEW).]

D. The merits of a challenge may not be decided at the time the challenge is made, but only after the election consistent with the provisions of section 696. [2003, c. 395, §2 (NEW).]

[ RR 2011, c. 2, §21 (COR) .]

2. Voting list marked. As soon as the challenge has been made, the election clerk in charge of the incoming voting list shall write "Challenged" beside the voter's name on the list, and give a ballot to the warden.

[ 1985, c. 161, §6 (NEW) .]

3. Ballot marked. The warden shall write a number on the outside of the ballot. The warden shall also complete a certificate on which appears the word "Challenged," the name of the voter challenged and the reason for the challenge. The challenger and the warden shall sign the certificate. After the challenger has signed the certificate, the warden shall place the number that was written on the ballot in a conspicuous place on the certificate. Only the warden and the challenged voter may know the ballot number. The warden shall place the challenge certificate and the signed affidavit under subsection 1 in a sealed envelope marked "Challenge Certificate #(certificate number)" and shall retain the envelope until it is sealed with the ballot materials pursuant to section 698.

[ 2003, c. 395, §3 (AMD) .]

3-A. List of challenged ballots. The warden shall maintain a list of all challenges made. The list must include the name of the voter challenged, the name of the challenger and the reason for the challenge. The list may not include the unique number assigned to the ballot of the challenged voter. The list must be made available for public inspection after the polls close.

[ 1997, c. 436, §98 (NEW) .]

4. Proceed to vote. The challenged voter shall then proceed to vote in the usual way using the marked ballot.

[ 1985, c. 161, §6 (NEW) .]

5. Regulation of challengers and challenges. A person challenging the right of another person to vote may not create a disturbance or obstruction and may not interfere with or delay the challenged voter's exercise of the right to vote once the challenge affidavit has been completed. A challenger other than a registrar, clerk or other election official may not handle or inspect registration cards or files or other materials used by the registrar or clerk except as provided in section 22.

[ 2003, c. 395, §4 (NEW) .]

5. (REALLOCATED TO TITLE 21-A, §673, sub-§6) Challenged ballots relating to court order.

[ RR 2003, c. 1, §12 (RAL); 2003, c. 407, §19 (NEW) .]

6. (REALLOCATED FROM TITLE 21-A, §673, sub-§5) Challenged ballots relating to court order. In an election for federal office, if a federal or state court has issued an order extending the time established for closing the polls, any ballots cast during the period of that extension must be challenged according to this section, segregated and counted separately from all regular and challenged ballots cast during the normal polling hours.

[ RR 2003, c. 1, §12 (RAL) .]

7. Hearing held. After the election at which a voter has been challenged, the registrar shall hold a hearing to confirm the qualifications of the challenged voter pursuant to section 161, subsection 4. The qualifications of the voter must be resolved within a reasonable time after the election and the voter's name either retained or cancelled from the central voter registration system.

[ 2007, c. 455, §33 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 357, §§2,3,19 (AMD). 1991, c. 466, §19 (AMD). 1995, c. 459, §§59,60 (AMD). 1997, c. 436, §§96-98 (AMD). RR 2003, c. 1, §12 (COR). 2003, c. 395, §§2-4 (AMD). 2003, c. 407, §19 (AMD). 2003, c. 447, §13 (AMD). 2003, c. 688, §B6 (AMD). 2007, c. 455, §§31-33 (AMD). RR 2011, c. 2, §21 (COR). 2011, c. 534, §15 (AMD).



21-A §674. Violations and penalties

1. Class E crime. A person commits a Class E crime if that person:

A. Knowingly removes a ballot from a voting place on election day except as authorized by this Title; [1993, c. 473, §46 (AFF); 1993, c. 473, §18 (RPR).]

B. Interferes with a voter attempting to cast a vote; [2003, c. 447, §14 (AMD).]

B-1. Interferes with a voter in marking that voter's ballot; [2003, c. 447, §15 (NEW).]

B-2. Attempts to influence a voter in marking that voter's ballot; [2003, c. 447, §15 (NEW).]

C. Assists or offers to assist another person at the voting place in marking that other person's ballot, unless the person has been requested to do so by the warden or ward clerk; or [1993, c. 473, §46 (AFF); 1993, c. 473, §18 (RPR).]

D. [2011, c. 342, §23 (RP).]

E. [1993, c. 473, §46 (AFF); 1993, c. 473, §18 (RP).]

F. [1993, c. 473, §46 (AFF); 1993, c. 473, §18 (RP).]

G. Having been entrusted with another voter's marked ballot, intentionally or knowingly discloses the content of that ballot to another person. [2011, c. 342, §24 (NEW).]

[ 2011, c. 342, §§23, 24 (AMD) .]

2. Class D crime. A person commits a Class D crime if that person:

A. Assists another person in voting, knowing that the other person is not eligible to vote. [2003, c. 447, §16 (AMD).]

B. [2003, c. 474, §17 (RP).]

C. [1993, c. 473, §46 (AFF); 1993, c. 473, §18 (RP).]

D. [1993, c. 473, §46 (AFF); 1993, c. 473, §18 (RP).]

[ 2003, c. 447, §§16, 17 (AMD) .]

3. Class C crime. A person commits a Class C crime if that person:

A. Knowingly causes a delay in the registration or enrollment of another or knowingly causes a delay in the delivery of an absentee ballot or absentee ballot application with the intent to prevent a person from voting or to render that person's vote ineffective; [1993, c. 473, §18 (NEW); 1993, c. 473, §46 (AFF).]

B. Votes knowing that the person is not eligible to do so; [2003, c. 447, §18 (AMD).]

B-1. Attempts to vote knowing that the person is not eligible to do so; [2003, c. 447, §19 (NEW).]

B-2. Having once voted, whether within or outside this State, again votes at the same election; [2003, c. 447, §19 (NEW).]

B-3. Having once voted, whether within or outside this State, attempts to vote at the same election; [2003, c. 447, §19 (NEW).]

C. Votes by using the name of another; or [2003, c. 447, §20 (AMD).]

D. Attempts to vote by using the name of another. [2003, c. 447, §21 (NEW).]

[ 2003, c. 447, §§18-21 (AMD) .]

4. Class B crime. A person commits a Class B crime if that person:

A. Tampers with ballots or voting lists or opens or breaks a seal of a sealed box or packages of ballots or voting lists with the intent of changing the outcome of any election, except as permitted by this Title. [1993, c. 473, §18 (NEW); 1993, c. 473, §46 (AFF).]

[ 1993, c. 473, §18 (NEW); 1993, c. 473, §46 (AFF) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §46 (AFF). 1993, c. 473, §18 (RPR). 2003, c. 447, §§14-21 (AMD). 2011, c. 342, §§23, 24 (AMD).






Article 4: RESTRICTIONS

21-A §681. Positions at polling place

The guardrail area is governed by the following provisions. [1985, c. 161, §6 (NEW).]

1. Within the guardrail enclosure. The clerk, election officials and not more than 2 voters in excess of the number of voting booths may be within the guardrail enclosure. The warden may permit peace officers to be within the enclosure to enforce the law. All other persons must remain outside of the enclosure.

[ 1985, c. 161, §6 (NEW) .]

2. Limited time within guardrail enclosure. After entering the guardrail enclosure, the voter shall proceed to vote as soon as a voting booth is available and may not linger within the voting booth or guardrail enclosure once the voter has completed voting and deposited all ballots into the ballot box.

[ 2001, c. 310, §36 (RPR) .]

3. Voting booth. Except as provided in paragraphs A and B, no one may enter a voting booth with a voter.

A. If the voter requests assistance under section 672, an election official designated by the warden or an aide requested by the voter may enter the voting booth with the voter. [2007, c. 455, §34 (AMD).]

B. If a voter is accompanied by a person of 17 years of age or younger, the person may enter the voting booth with the voter. [1999, c. 426, §21 (AMD).]

[ 2007, c. 455, §34 (AMD) .]

4. Outside the guardrail enclosure. If sufficient space exists, party workers and others, in addition to the pollwatchers allowed pursuant to section 627, may remain in the voting place outside the guardrail enclosure as long as they do not attempt to influence voters or interfere with their free passage. If a person attempts to influence voters or interfere with their free passage, the warden shall have the person removed from the voting place.

[ 2007, c. 455, §35 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 33, §1 (AMD). 1999, c. 426, §21 (AMD). 2001, c. 310, §36 (AMD). 2007, c. 455, §§34, 35 (AMD).



21-A §682. Political activities

Certain activities are prohibited on election day. [2003, c. 447, §22 (RPR).]

1. Instruction limited. Within the voting place, a person may not instruct another in the method of marking the ballot, except as provided in section 672.

[ 2003, c. 447, §22 (RPR) .]

2. Influence prohibited. On public property within 250 feet of the entrance to the voting place as well as within the voting place itself, a person may not:

A. Influence another person's decision regarding a candidate or question that is on the ballot for the election that day; or [2005, c. 568, §14 (AMD).]

B. Attempt to influence another person's decision regarding a candidate or question that is on the ballot for the election that day. [2005, c. 568, §14 (AMD).]

C. [2003, c. 447, §22 (RP).]

These limitations do not prohibit a candidate from attending the voting place and orally communicating with voters as long as the candidate does not attempt to influence their vote. A candidate may not state the name of the office sought or request a person's vote.

[ 2005, c. 568, §14 (AMD) .]

2-A. Application. This subsection governs the application of subsection 2.

A. Subsection 2 does not apply to pollwatchers, who may remain in the voting place outside the guardrail enclosure as long as they do not attempt to influence voters or interfere with their free passage. [2003, c. 447, §22 (NEW).]

B. Subsection 2 does not prohibit media representatives from conducting an exit poll, as long as they do not solicit voters until after the voters have voted and do not orally communicate with voters in a way that influences a voter's vote. [2003, c. 447, §22 (NEW).]

C. If a person attempts to influence voters or interfere with their free passage, the warden shall have that person removed from the voting place. [2003, c. 447, §22 (NEW).]

[ 2003, c. 447, §22 (NEW) .]

3. Advertising prohibited. A person may not display advertising material; operate an advertising medium, including a sound amplification device; or distribute campaign literature, posters, palm cards, buttons, badges or stickers containing a candidate's name or otherwise intending to influence the opinion of any voter regarding a candidate or question that is on the ballot for the election that day on any public property located within 250 feet of the entrance to either the voting place or the building in which the registrar's office is located. The term "sound amplification device" includes, but is not limited to, sound trucks, loudspeakers and blowhorns.

A. This subsection does not apply to advertising material on automobiles traveling to and from the voting place for the purposes of voting. It does not prohibit a person who is at the polls solely for the purpose of voting from wearing a campaign button when the longest dimension of the button does not exceed 3 inches. [2009, c. 253, §27 (AMD).]

B. Nonpolitical charitable activities and other nonpolitical advertising may be allowed at the discretion of the clerk if arrangements are made prior to election day. If arrangements are not made in advance of the election day, the warden may, at the warden's discretion, either allow or prohibit nonpolitical charitable activities and other nonpolitical advertising. [2003, c. 447, §22 (RPR).]

C. [2003, c. 447, §22 (RP).]

[ 2009, c. 253, §27 (AMD) .]

4. Devices for audible communication. Party workers or others may not use cellular phones, voice pagers or similar devices to make audible voice communication within the voting place that is in violation of subsection 2.

[ 2003, c. 447, §22 (NEW) .]

5. Violation. A person who knowingly engages in activities prohibited by this section commits a Class E crime.

[ 2003, c. 447, §22 (NEW) .]

6. Public property limited. For purposes of this section, "public property" does not include a public right-of-way across privately owned property if it is an easement right-of-way.

[ 2009, c. 253, §28 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 383, §11 (AMD). 1991, c. 466, §20 (AMD). 1993, c. 473, §§19,20 (AMD). 1993, c. 473, §46 (AFF). 1995, c. 459, §§61,62 (AMD). 2001, c. 310, §37 (AMD). 2003, c. 447, §22 (RPR). 2005, c. 568, §§14,15 (AMD). 2009, c. 253, §§ 27, 28 (AMD).






Article 5: MARKING, COUNTING AND HANDLING OF BALLOTS

21-A §691. Marking ballots; primary election

A voter shall mark the ballot at a primary election as instructed in the directions on the ballot. [1993, c. 473, §21 (AMD); 1993, c. 473, §46 (AFF).]

1. Individual candidate method. The voter must mark the ballot as instructed in the directions on the ballot to indicate the name of each candidate for nomination for whom the voter wishes to vote.

[ 1993, c. 473, §21 (AMD); 1993, c. 473, §46 (AFF) .]

2. Write-in vote. If the voter wishes to vote for a write-in candidate, the voter must write the name of the candidate in the blank space provided at the end of the list of candidates for nomination to the office in question. The voter must then mark the ballot as instructed in the directions on the ballot to indicate a vote for the write-in candidate. A sticker may not be used to vote for a write-in candidate.

[ 2009, c. 253, §29 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §21 (AMD). 1993, c. 473, §46 (AFF). 2007, c. 455, §36 (AMD). 2009, c. 253, §29 (AMD).



21-A §692. General election

A voter shall mark the ballot at a general election as instructed in the directions on the ballot. [1993, c. 473, §22 (AMD); 1993, c. 473, §46 (AFF).]

1. Individual candidate method. The voter must mark the ballot as instructed in the directions on the ballot to indicate a vote for the name of each nominee for whom the voter wishes to vote, regardless of political designation, but must follow directions as to the number of nominees to be elected to each office.

[ 1993, c. 473, §22 (AMD); 1993, c. 473, §46 (AFF) .]

2. Write-in vote. If the voter wishes to vote for a write-in candidate, the voter must write the name of the candidate in the blank space provided at the end of the list of nominees for the office in question. The voter must then mark the ballot as instructed in the directions on the ballot. A sticker may not be used to vote for a write-in candidate.

[ 2009, c. 253, §30 (AMD) .]

3. Referendum question. In voting on a referendum question, the voter shall mark the ballot as instructed in the directions on the ballot.

[ 1993, c. 473, §22 (AMD); 1993, c. 473, §46 (AFF) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §22 (AMD). 1993, c. 473, §46 (AFF). 2009, c. 253, §30 (AMD).



21-A §693. Spoiled ballots

If a voter spoils a ballot, the voter may obtain a replacement, not more than twice, by returning the spoiled ballot to the election clerk in charge of issuing ballots. The warden, ward clerk or deputy warden shall write "Spoiled by voter" on the spoiled ballot and sign it. If a replacement ballot is issued to the voter, the warden, ward clerk or deputy warden shall also mark "Replacement ballot issued" on the spoiled ballot. The election official shall then segregate the spoiled ballot with any other spoiled ballots in an envelope labeled "Spoiled ballots" and shall package and return the envelope of segregated ballots in accordance with section 698. The Secretary of State shall provide the clerk of each municipality with either a label and instructions on proper handling of spoiled ballots or a special envelope printed with this label and instructions. [2003, c. 298, §1 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §63 (AMD). 1997, c. 436, §99 (AMD). 2003, c. 298, §1 (AMD).



21-A §694. Voting list signed (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 447, §15 (AMD). 2001, c. 310, §38 (RP).



21-A §695. Counting of ballots

The election clerks shall count the ballots under the supervision of the warden as soon as the polls are closed, except that if, in the opinion of the municipal clerk the public interests will best be served, referendum ballots may be counted on the day immediately following the election, as long as the count is completed within 24 hours after the polls are closed. If referendum ballots are counted under this exception, the municipal clerk is responsible for the security and safekeeping of the ballots until the count has been completed. [2001, c. 516, §10 (AMD).]

1. Counted in public. The ballots must be counted publicly so that those present may observe the proceedings.

[ 1985, c. 161, §6 (NEW) .]

2. Separated into lots. In counting the ballots, the election clerks shall form into counting teams of 2 election clerks, each of whom has a different party affiliation. The counting teams shall separate the ballots into distinct lots. Each of these lots must consist of 50 ballots, except for one lot, which may have less than 50 ballots. Each counting team shall use one of the approved counting methods prescribed by the Secretary of State to produce 2 tally sheets for each lot that are in complete agreement as to the count for each candidate and question choice. They shall place with each lot one of the tally sheets for that lot that is signed by the election clerks who made the count. They shall wrap the tally sheet around the outside of the applicable lot of ballots. The 2nd tally sheet for each lot must be provided to the warden for use in completing a total tally of each office and question and for completing the election return.

[ 2009, c. 253, §31 (AMD) .]

3. Results declared. As soon as the ballots are counted, the warden shall declare the results publicly at the voting place.

[ 1985, c. 161, §6 (NEW) .]

4. Instructions. The Secretary of State may issue to each warden instructions on opening the ballot boxes, separating various types of ballots and giving priority in counting various types of ballots.

[ 1985, c. 161, §6 (NEW) .]

5. Uniformity. The Secretary of State shall design and print uniform tabulation sheets to be used by the workers at the polls. The Secretary of State shall write, print and distribute to wardens instructions on the use of that material and require the use of a uniform system of counting and tabulation.

[ 1985, c. 161, §6 (NEW) .]

6. Stickers.

[ 2013, c. 131, §19 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 383, §12 (AMD). 2001, c. 516, §10 (AMD). 2007, c. 455, §37 (AMD). 2009, c. 253, §31 (AMD). 2013, c. 131, §19 (AMD).



21-A §696. Challenged, defective or void ballots

The counting of ballots is governed by the following provisions. [1985, c. 161, §6 (NEW).]

1. Challenged ballot. A challenged ballot must be counted the same as a regular ballot. The validity of a challenged ballot need not be determined unless it affects the results of an election.

If the challenged ballot affects the result of an election, the envelope containing the challenge certificate and the signed affidavit under section 673, subsection 1 must be submitted to the Supreme Judicial Court and its validity must be determined, except when final determination of the election of a candidate is governed by the United States Constitution.

[ 2003, c. 395, §5 (AMD) .]

2. Invalid vote. A vote for an office, candidate or question held to be invalid by the warden, ward clerk or deputy warden may not be counted for that office, candidate or question as follows.

A. If a voter marks more names for an office than there are vacancies to be filled or more choices for a question than are permitted, the voter's vote for that office or question may not be counted. [2009, c. 253, §32 (AMD).]

B. If a voter marks the voter's ballot in such a manner that it is impossible to determine the voter's choice, the voter's vote for the office or question concerned may not be counted. [1997, c. 436, §101 (AMD).]

C. If a voter marks a write-in indicator for an office, but does not write the name of a declared write-in candidate in the blank space provided to the right of the write-in indicator, that vote for that office may not be counted, unless a determination of choice under subsection 4 is possible. [2009, c. 253, §32 (AMD).]

D. If a voter writes in the name of a declared write-in candidate in the write-in space pursuant to section 691, but does not mark the write-in indicator, that vote for that office may not be counted. [2009, c. 253, §32 (AMD).]

E. If a voter writes in a write-in space the name of a person who has not filed a declaration of write-in candidacy as provided by section 722-A, the vote for that office may not be counted except in accordance with section 737-A, subsection 2-A. [2009, c. 253, §32 (AMD).]

F. The warden, ward clerk or deputy warden shall write "Invalid vote" on the ballot and the reason the vote is invalid beside the office, candidate or question for which it is invalid and shall sign it and replace the ballot with the other ballots, to be counted for other offices or questions. [2001, c. 310, §39 (AMD).]

[ 2009, c. 253, §32 (AMD) .]

3. Defective ballots. A ballot held to be defective by the warden, ward clerk or deputy warden may not be counted.

A. A ballot that is not prepared in accordance with the requirements of this Title is defective. [2001, c. 310, §40 (AMD).]

B. The warden, ward clerk or deputy warden shall write "Defective ballot" and the reason that the ballot is defective on the ballot and shall sign it. The election official shall then segregate the defective ballot with any other defective ballots in an envelope labeled "Defective ballots" and shall package and return the envelope of segregated ballots in accordance with section 698. The Secretary of State shall provide the clerk of each municipality with either a label and instructions on proper handling of defective ballots or a special envelope printed with this label and instructions. [2003, c. 298, §2 (AMD).]

C. A ballot is not defective if the Secretary of State has given prior approval for its use at the election. [2005, c. 404, §4 (NEW).]

[ 2005, c. 404, §4 (AMD) .]

4. Determination of choice possible. If a voter marks the voter's ballot in a manner that differs from the instructions at the top of the ballot but in such a manner that it is possible to determine the voter's choice, then the vote for the office or question concerned must be counted.

A. [2001, c. 310, §41 (RP).]

[ 2005, c. 404, §5 (AMD) .]

5. Void ballots. A ballot held to be void by the warden, ward clerk or deputy warden may not be counted.

A. A ballot on which a voter has made a distinguishing mark is void. [2005, c. 404, §6 (AMD).]

B. The warden, ward clerk or deputy warden shall write "Void ballot" and the reason that the ballot is void on the ballot and shall sign it. The election official shall then segregate the void ballot with any other void ballots in an envelope labeled "Void ballots" and shall package and return the envelope of segregated ballots in accordance with section 698. The Secretary of State shall provide the clerk of each municipality with either a label and instructions on proper handling of void ballots or a special envelope printed with this label and instructions. [2003, c. 298, §3 (AMD).]

[ 2005, c. 404, §6 (AMD) .]

6. Rules. The Secretary of State is authorized to adopt rules pursuant to Title 5, chapter 375, subchapter 2-A for determining voter intent based on relevant case law and provisions of this Title. These rules must be used by election officials in tabulating the results of state and local elections and in all recounts conducted pursuant to this Title. A copy of the rules must be included with the instructional materials provided to the clerk, registrar and election officials in each municipality pursuant to section 605-A, subsection 1 and must be used by the Secretary of State in the training of election officials pursuant to section 505. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 342, §25 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 357, §§4,19 (AMD). 1993, c. 473, §23 (AMD). 1993, c. 473, §46 (AFF). 1995, c. 459, §64 (AMD). 1997, c. 436, §§100-102 (AMD). 2001, c. 310, §§39-42 (AMD). 2003, c. 298, §§2,3 (AMD). 2003, c. 395, §5 (AMD). 2005, c. 404, §§3-7 (AMD). 2005, c. 568, §16 (AMD). 2007, c. 455, §38 (AMD). 2009, c. 253, §§32, 33 (AMD). 2011, c. 342, §25 (AMD).



21-A §697. Use of red pens by election officials

An election official must use pens or pencils containing only red ink or red lead during the conduct of official election business on election day. [2001, c. 310, §43 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 447, §15 (AMD). 1995, c. 459, §65 (AMD). 2001, c. 310, §43 (AMD).



21-A §698. Packaging and return of ballots and lists

As soon as the election return has been prepared, the election officials shall perform the following duties. [1985, c. 161, §6 (NEW).]

1. Paper ballots wrapped. The election clerks shall wrap the tabulation of the count for each lot of ballots around that lot and secure it. Referendum ballots must be wrapped separately with their own tabulations unless the referendum ballot is combined with the candidate ballot. The tabulations must be signed by the 2 election clerks who counted that ballot lot.

A. [1997, c. 436, §103 (RP).]

[ 2013, c. 131, §20 (AMD) .]

2. Ballots replaced in containers.

[ 1993, c. 473, §46 (AFF); 1993, c. 473, §24 (RP) .]

2-A. Used ballots secured. The election officials shall use the tamper-proof ballot security containers described in section 609 to seal the used state ballots, wrapped with their tabulations if hand counted or loose if machine tabulated; spoiled ballots; defective ballots; void ballots; envelopes containing challenge certificates; and the official tally tape from the electronic tabulating system. The containers must be further secured as follows.

A. Each tamper-proof ballot security container must be locked with a state-supplied lock and sealed with a uniquely numbered seal before leaving the voting place. The lock and seal numbers must correlate with a certificate identifying the person sealing the container and the time of the sealing. [2011, c. 342, §26 (RPR).]

B. Ballots and election materials for municipal elections conducted at the same time as a state election must be sealed separately from state ballots and other state election materials and may not be sealed in the state-supplied tamper-proof ballot security containers. If municipalities wish to use tamper-proof ballot security containers to seal municipal election materials, they must obtain the containers and locks at their own expense. [2011, c. 342, §26 (NEW).]

The sealed tamper-proof ballot security containers of used ballots must remain sealed for at least 2 months after the election, unless the Secretary of State authorizes the clerk to open the containers prior to that date. After 2 months, the clerk shall open the containers in the presence of one or more witnesses and transfer the ballots to other containers for the remainder of the retention period described in section 23. The new containers must be securely sealed.

[ 2013, c. 131, §21 (AMD) .]

2-B. Unused ballots placed in containers. At the close of the polls, all unused, unsealed absentee and regular ballots must be canceled by a physical mark unless all ballots are used in the course of the election. All sealed ballots must remain sealed. All unused ballots, including both the unsealed and the sealed ballots, must be placed in the containers in which the regular ballots were delivered. The containers containing the unused ballots must be clearly marked to indicate that the containers contain unused ballots. These ballots must be stored separately from the used ballots.

[ 2001, c. 310, §46 (AMD) .]

3. Incoming voting lists packed separately. The warden and one election clerk from each of the major parties shall sign the incoming voting list certification as soon as the names of all persons who have voted, including persons who have voted by absentee ballot, have been checked off. The election clerks shall place the incoming voting list in a separate package outside the containers of used and unused ballots and seal the package with the signed incoming voting list certification. The incoming voting list includes any certificates entitling voters to be placed on the incoming voting list and any supplemental incoming voting list, where applicable, pursuant to section 122, subsection 7. The municipal clerk shall keep these incoming voting lists sealed for 5 business days after the election or until the time for any recount conducted under section 737-A, contested election or appeal has passed, whichever is longer. At the end of the 5th business day after the election, if the municipal clerk verifies that a recount has not been requested, the municipal clerk shall unseal the incoming voting list and keep it in the clerk's office as a public record for the time required pursuant to section 23.

[ 2007, c. 515, §6 (AMD) .]

3-A. Absentee envelopes sealed in separate containers. The election officials shall seal the used absentee envelopes from which the voted ballots have been removed and counted, with the applicable applications attached, and shall also seal the unopened envelopes containing rejected absentee ballots in one or more tamper-proof ballot security containers or other containers separate from the containers with the used or unused ballots. The municipal clerk shall keep these containers of used absentee envelopes and unopened envelopes sealed for 5 business days after the election or until the time for any recount conducted under section 737-A, contested election or appeal has passed, whichever is longer. At the end of the 5th business day after the election, if the municipal clerk verifies that a recount has not been requested, the municipal clerk shall unseal the containers of used absentee envelopes and unopened envelopes and keep them in the clerk's office as a public record for the time required for retention of ballots under section 23.

[ 2013, c. 131, §22 (AMD) .]

4. Ballots and lists returned. The warden shall deliver the ballots and lists to the clerk immediately upon conclusion of the ballot count. In a municipality that has an island voting district, the warden must deliver the ballots and lists within 24 hours after the polls have closed.

[ 1999, c. 426, §22 (AMD) .]

5. Two or more voting districts. In municipalities having 2 or more voting districts where absentee ballots are counted at a place other than the voting district, all absentee ballots, applications and envelopes may be packed together in the same container, which shall then be sealed publicly.

A. The portions of subsections 2-A and 2-B that deal with absentee ballots do not apply to municipalities with 2 or more voting districts where absentee ballots are counted separately. [2003, c. 584, §10 (AMD).]

[ 2003, c. 584, §10 (AMD) .]

6. Ballot security. The municipal clerk shall take appropriate measures to ensure the safety and security of all ballots before, during and after the election. Ballots and voting equipment must be secured in an area that is accessible only by the clerk or the clerk's designee.

[ 2003, c. 447, §24 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 357, §§5,19 (AMD). 1985, c. 614, §19 (AMD). 1987, c. 188, §6 (AMD). 1993, c. 473, §§24-26 (AMD). 1993, c. 473, §46 (AFF). 1995, c. 459, §66 (AMD). 1997, c. 436, §103 (AMD). 1999, c. 426, §22 (AMD). 2001, c. 310, §§44-47 (AMD). 2001, c. 516, §11 (AMD). 2003, c. 447, §§23,24 (AMD). 2003, c. 584, §10 (AMD). 2005, c. 453, §56 (AMD). 2005, c. 568, §17 (AMD). 2007, c. 515, §6 (AMD). 2011, c. 342, §§26, 27 (AMD). 2013, c. 131, §§20-22 (AMD).



21-A §699. Sealing of ballot container

When a container is required to be sealed, it shall be done so that the seal on the container must be broken before its contents can be examined. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §700. Posting unofficial results

As soon as practicable after the election return is prepared under section 711, if a secure place is available at the voting place or municipal office where the public may view a paper copy of the unofficial election results even when the voting place or municipal office is closed, an election official shall post a paper copy of the unofficial results of the election. [2015, c. 146, §1 (NEW).]

SECTION HISTORY

2015, c. 146, §1 (NEW).






Article 6: RETURNS

21-A §711. Preparation of returns

As soon as the results of the election have been declared, the election return must be prepared. The warden at each ward or precinct shall fill out the election return form provided by the Secretary of State, showing the number of votes cast for each candidate or question and recording the total number of state ballots cast in that ward or precinct. The warden and one other election official shall sign the return and immediately deliver it to the municipal clerk. The form provided by the Secretary of State must include the names of all candidates, including declared write-in candidates as determined by section 722-A. [2009, c. 253, §34 (AMD).]

1. Single district municipality. In a municipality with a single voting district, the municipal clerk shall make an attested copy of the municipality return and immediately send it to the Secretary of State.

[ 2001, c. 310, §48 (RPR) .]

2. Multidistrict municipality. In a municipality with multiple voting districts, the municipal clerk shall total the voting district returns and complete the total municipality return form provided by the Secretary of State. The clerk shall make an attested copy of each of the voting district returns and the total municipality return and immediately send them to the Secretary of State.

[ 2001, c. 310, §48 (RPR) .]

2-A. Clerk to correct obvious errors. In making the attested copies of either the voting district returns or the municipality return, the clerk shall correct any errors in either the tabulating or recording of the count that are obvious based on the tally sheets or copies of the tally tapes available to the clerk. The clerk may not change the totals recorded on the precinct return prepared by the warden but shall make the correction to the attested copy with a notation of the basis for the correction.

[ 2001, c. 310, §48 (NEW) .]

3. Clerk to record. The clerk shall record the attested copies of the election return with the Secretary of State within 3 business days after election day.

[ 2007, c. 455, §39 (AMD) .]

4. Authority to open tamper-proof ballot security containers. After giving notice to the state chair of each political party, the Secretary of State may authorize the municipal clerk, in the presence of one or more witnesses from each of the major parties, to open the sealed tamper-proof ballot security containers as described in section 609 holding used ballots to retrieve the incoming voting list or a copy of any election return forms that were improperly sealed in the containers. If there is a recount requested for a local election that was held at the same time as a state election, the Secretary of State may authorize these election officials to open the sealed tamper-proof ballot security containers to remove any local ballots that were sealed in the containers of state ballots, except that any requested state recount must be held prior to such authorization. The Secretary of State also may authorize these election officials to review and make copies of tabulation sheets that would assist in properly reporting or correcting the results recorded on election night, as well as to review machine-tabulated ballots that were hand counted because they were not read by the tabulator or because they contained write-in votes, and to correct errors in the hand tabulation. The clerk must reseal the containers and secure them for the remainder of the time required for retention of ballots under section 23.

[ 2011, c. 534, §16 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 226, (AMD). 1991, c. 466, §21 (AMD). 2001, c. 310, §48 (RPR). 2001, c. 516, §12 (AMD). 2007, c. 455, §39 (AMD). 2009, c. 253, §34 (AMD). 2011, c. 342, §28 (AMD). 2011, c. 534, §16 (AMD).



21-A §712. Return not delivered

If an election return is not delivered to the Secretary of State within 3 business days after an election, the Secretary of State shall send a messenger to the municipality concerned, and the clerk shall give that messenger a certified copy of the return. [1993, c. 473, §27 (AMD); 1993, c. 473, §46 (AFF).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §27 (AMD). 1993, c. 473, §46 (AFF).









Subchapter 3: POST ELECTION PROCEDURE

Article 1: TABULATION AND RESULTS

21-A §721. Reports of registration and enrollment

Within 10 business days after any statewide election, the registrar shall update all information in the central voter registration system for all voters in the municipality to reflect any voter registration activity after the incoming voting list was printed for that election and up until the close of the polls on election day. The registrar shall also enter any designations of challenged ballots in the applicable voter records in the central voter registration system. The registrar shall notify the Secretary of State as soon as these tasks are complete. [2005, c. 453, §57 (AMD).]

After the registrar has completed the update of the central voter registration system, as required by this section, and no later than 20 business days after the election, unless a recount has been requested pursuant to section 737-A, the clerk shall update the central voter registration system by entering voter participation history for that election. The clerk shall notify the Secretary of State as soon as this task is completed. [2005, c. 453, §57 (NEW).]

In a municipality in which a recount has been requested pursuant to section 737-A, the clerk shall update the central voter registration system by entering voter participation history for that election within 10 business days after receiving the incoming voting list that has been returned by the Secretary of State after the recount. The clerk shall notify the Secretary of State as soon as this task is completed. [2009, c. 253, §35 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1991, c. 466, §22 (AMD). 1993, c. 447, §16 (AMD). 2005, c. 453, §57 (AMD). 2009, c. 253, §35 (AMD).



21-A §722. Secretary of State to tabulate and print results

Within 20 days after an election, the Secretary of State shall tabulate the election returns and submit the tabulation to the Governor. [1985, c. 161, §6 (NEW).]

1. How tabulated. The Secretary of State shall tabulate all votes that appear by an election return to have been cast for each question or candidate whose name appeared on the ballot. The Secretary of State shall tabulate the votes that appear by an election return to have been cast for a declared write-in candidate and shall tabulate the votes that appear to have been cast for an undeclared write-in candidate based on a recount requested and conducted pursuant to section 737-A, subsection 2-A.

[ 2009, c. 253, §36 (AMD) .]

1-A. Form of tabulation. The tabulation must include the total votes for each question choice or candidate whose name appeared on the ballot. The tabulation also must include the total votes for any write-in candidates who qualified to have their votes tabulated under subsection 1 as follows.

A. For a write-in candidate who receives 5% or more of the votes cast for that office, the Secretary of State shall report the votes under the candidate's name. [2009, c. 253, §36 (NEW).]

B. For a write-in candidate who receives less than 5% of the votes cast for that office, the Secretary of State shall report the votes under the designation "others." [2009, c. 253, §36 (NEW).]

[ 2009, c. 253, §36 (NEW) .]

2. Correction of return. If it appears that an election return does not agree with the record of the vote at any voting place, the Secretary of State shall correct the tabulation by obtaining a certified copy of the record from the clerk.

[ 1985, c. 161, §6 (NEW) .]

3. Tabulation printed. The Secretary of State shall have copies of the tabulation printed and made available to the public.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 695, §30 (AMD). 1997, c. 436, §104 (AMD). 1999, c. 426, §23 (AMD). 2001, c. 516, §13 (AMD). 2009, c. 253, §36 (AMD).



21-A §722-A. Determination of declared write-in candidate

To be considered a declared write-in candidate, a person must file a declaration of write-in candidacy with the Secretary of State, on a form approved by the Secretary of State, on or before 5 p.m. on the 45th day prior to the election. The candidate must meet all the other qualifications for that office. [2009, c. 253, §37 (AMD).]

SECTION HISTORY

1999, c. 426, §24 (NEW). 2007, c. 455, §40 (AMD). 2009, c. 253, §37 (AMD).



21-A §723. Determination of election

The determination of an election or referendum question is governed by the following provisions. [1985, c. 161, §6 (NEW).]

1. Primary election. In a primary election, the person who receives a plurality of the votes cast for nomination to any office, as long as there is at least one vote cast for that office, is nominated for that office, except for write-in candidates under paragraph A.

A. A write-in candidate who complies with either section 722-A or section 737-A, subsection 2-A and who fulfills the other qualifications under section 334, may be nominated at the primary election if that person receives a number of valid write-in votes equal to at least twice the minimum number of signatures required under section 335, subsection 5, on a primary petition for a candidate for that office. [2009, c. 253, §38 (AMD).]

B. The Secretary of State shall immediately certify by mail the nomination of each person nominated by the primary election. [1985, c. 161, §6 (NEW).]

[ 2009, c. 253, §38 (AMD) .]

2. Other elections. In any other election, the person who receives a plurality of the votes cast for election to any office, as long as there is at least one vote cast for that office, is elected to that office, except that a write-in candidate must also comply with either section 722-A or section 737-A, subsection 2-A.

[ 2009, c. 253, §39 (AMD) .]

3. More than one vacancy. In any election, if there is more than one vacancy in an office, as many persons are nominated or elected as there are vacancies to be filled in decreasing order of the plurality of votes received by them.

[ 1985, c. 161, §6 (NEW) .]

4. Referendum question. A referendum question is determined by majority vote.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 146, (AMD). 1991, c. 244, (AMD). 1999, c. 426, §§25,26 (AMD). 2001, c. 310, §49 (AMD). 2001, c. 516, §§14,15 (AMD). 2009, c. 253, §§38, 39 (AMD).



21-A §724. Election certificate issued

Within a reasonable time after an election, the Governor shall issue an election certificate, in accordance with Title 5, section 84, or a notice of apparent election to each person elected to office, according to the tabulation under section 722. The Governor may not issue a certificate while the election is contested before the court. If the court finds that a candidate has been apparently elected, the court shall immediately notify the Governor of that apparent election. The Governor shall issue a notice of apparent election to the person apparently elected, according to the findings of the court. [1993, c. 473, §28 (AMD); 1993, c. 473, §46 (AFF).]

1. Ineligible person.

[ 2009, c. 253, §40 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §28 (AMD). 1993, c. 473, §46 (AFF). 2009, c. 253, §40 (AMD).



21-A §724-A. Written notice to Legislature

At the time the Governor publicly proclaims the result of the vote on any measure referred to the people for approval under the Constitution of Maine, Article IV, Part Third, Section 17 or 18, he shall also provide written notice of the result of that vote to the President of the Senate, the Speaker of the House and the Revisor of Statutes. [1987, c. 188, §7 (NEW).]

SECTION HISTORY

1987, c. 188, §7 (NEW).



21-A §725. Commencement of term of office

County officials elected at the general election take office on January 1st directly following election day. The terms of other officials commence on the day provided in the Constitution of the State of Maine or the Constitution of the United States. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).






Article 2: TIE VOTES

21-A §731. Tie defined

There is a tie vote when 2 or more persons receive an equal number of votes, which number would entitle each one to nomination or election, except for the tie. There is a tie vote in a referendum, when a question receives an equal number of affirmative and negative votes. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §732. Procedure

When there is a tie vote, the following provisions apply. [1985, c. 161, §6 (NEW).]

1. Primary election. In a primary election, the Secretary of State shall notify each person involved in the tie to be present at his office at a certain time. At that time, the Secretary of State shall select the nominee publicly by lot.

[ 1985, c. 161, §6 (NEW) .]

2. Other elections. In any other election, the Governor shall issue a proclamation under section 366 declaring the tie and ordering a special election between the persons tied.

A. If there is a tie vote for presidential electors, the Governor shall convene the Legislature by proclamation. The Legislature by joint ballot of the members assembled in convention shall determine which are elected. [1985, c. 161, §6 (NEW).]

B. This subsection does not apply to the election of the following offices which are governed by the Constitution of the State of Maine or the Constitution of the United States: United States Senator, Representative to Congress, Governor and members of the Legislature. [1985, c. 161, §6 (NEW).]

C. If there is a tie vote for State Senator or Representative to the Legislature as finally determined by the proper House under the Constitution of Maine, Article IV, Part Third, Section 3, the Governor shall issue a proclamation under section 366 declaring the tie and ordering a special election between the persons tied. [1985, c. 161, §6 (NEW).]

[ 1985, c. 161, §6 (NEW) .]

3. Referendum. In a referendum, other than on a liquor local option question, the negative vote prevails.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW).






Article 3: INSPECTION AND RECOUNT

21-A §736. Candidate's inspection of ballots and incoming voting list (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 188, §8 (AMD). 1987, c. 258, §§1,2 (AMD). 1993, c. 473, §46 (AFF). 1993, c. 473, §29 (RP).



21-A §737. Recount (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 383, §13 (AMD). 1987, c. 188, §9 (AMD). 1987, c. 258, §3 (AMD). 1991, c. 466, §23 (AMD). 1993, c. 473, §46 (AFF). 1993, c. 473, §30 (RP).



21-A §737-A. Recount

Once a recount is requested, the Secretary of State shall notify the State Police, who shall take physical control of all ballots and related materials involved in the recount as soon as possible. [2007, c. 515, §8 (AMD).]

The State Police shall store and maintain exclusive control over the ballots and other materials pending and during the recount except when the counting is being conducted by the Secretary of State. [1993, c. 473, §31 (NEW); 1993, c. 473, §46 (AFF).]

A candidate who is the apparent loser and who desires a recount must file with the Secretary of State a written request for a recount within 5 business days after the election. The recount is held under the supervision of the Secretary of State, who shall allow the candidate's representatives or counsel to recount the ballots. The candidate may not act as a counter of ballots. [2007, c. 515, §9 (AMD).]

If, after the official tabulation is submitted to the Governor, the apparent winner is determined the losing candidate, that candidate may request another recount within 3 business days after the date the Governor receives the tabulation. [1993, c. 473, §31 (NEW); 1993, c. 473, §46 (AFF).]

1. Deposit for recount. All deposits required by this section must be made with the Secretary of State when a recount is requested by a losing candidate or an undeclared write-in candidate. Once the State Police have taken custody of the ballots and other election materials from the municipalities, the deposit made by the candidate requesting the recount is forfeited to the State if the resulting count fails to change the outcome of the election. If the recount reverses the election, the deposit must be returned to the candidate requesting the recount. The amount of the deposit is calculated as follows.

A. If the percentage difference shown by the official tabulation between the leading candidate and the requesting candidate is 2% or less of the total votes cast for that office, a deposit is not required. [2003, c. 447, §25 (AMD).]

B. If the percentage difference shown by the official tabulation between the leading candidate and the requesting candidate is more than 2% and less than or equal to 4% of the total votes cast for that office, the deposit is $500. [2003, c. 447, §25 (AMD).]

C. If the percentage difference shown by the official tabulation between the leading candidate and the requesting candidate is more than 4% and less than or equal to 6% of the total votes cast for that office, the deposit is $1,000. [2003, c. 447, §25 (AMD).]

D. If the percentage difference shown by the official tabulation between the leading candidate and the requesting candidate is more than 6% and less than or equal to 8% of the total votes cast for that office, the deposit is $2,500. [2003, c. 447, §25 (NEW).]

E. If the percentage difference shown by the official tabulation between the leading candidate and the requesting candidate is more than 8% and less than or equal to 10% of the total votes cast for that office, the deposit is $5,000. [2003, c. 447, §25 (NEW).]

F. If the percentage difference shown by the official tabulation between the leading candidate and the requesting candidate is more than 10% of the total votes cast for that office, the deposit is $10,000. [2003, c. 447, §25 (NEW).]

[ 2009, c. 253, §42 (AMD) .]

2. Recount request. If a ballot contains the names of state and local candidates or questions, the Secretary of State shall determine which requests for recount must be honored first when more than one request is presented.

[ 1993, c. 473, §31 (NEW); 1993, c. 473, §46 (AFF) .]

2-A. Recount for write-in candidates. For the purposes of this section, a declared write-in candidate who has complied with the requirements of section 722-A is treated the same as any candidate whose name is printed on the ballot. An undeclared write-in candidate also may request a recount and be treated as a designated recount candidate, but only upon first submitting a written request for a recount that must contain a statement signed by the candidate that the candidate will accept the nomination. The consent must contain a declaration of the candidate's place of residence and party designation and a statement that the candidate meets the qualifications of the office the write-in candidate seeks, which the candidate must verify by oath or affirmation before a notary public or other person authorized by law to administer oaths or affirmations that the declaration is true. The undeclared write-in candidate must submit a $10,000 deposit. If the recount fails to reverse the outcome of the election, the undeclared candidate must also pay the actual cost of the recount, as determined by the Secretary of State.

[ 2009, c. 253, §43 (NEW) .]

3. Notice of recount. The Secretary of State shall send written notice of a recount to the candidates for the office in question, stating the time and place of the recount.

[ 1993, c. 473, §31 (NEW); 1993, c. 473, §46 (AFF) .]

4. Time of recount and designated recount candidates. The recount must be held as soon as reasonably possible at a time and place that affords the designated recount candidates a reasonable opportunity to be present. For purposes of this section, "the designated recount candidates" means the leading candidate and each candidate who has requested a recount and paid the applicable fee in accordance with this section. The recount involves a new count of the results for the designated recount candidates only. Once a candidate has requested a recount, the other candidates for that elective office must be notified of the request as soon as possible. Candidates for that elective office whose vote totals fall between the totals of the leading candidate and the requesting candidate must be provided with an opportunity to be included in the recount as a designated recount candidate by making a written request to join the recount and paying the applicable fee, either within 5 business days after the election or, if the recount request is made on the last day of that period, by the close of business on the next business day. Candidates for that elective office other than the designated recount candidates may be present to observe the recount but are not included in the recount, and their vote totals remain as indicated in the official results reported by the municipalities.

[ 2003, c. 447, §26 (AMD) .]

5. Persons prohibited from working at recount. Confidential state employees, employees of the Legislature, candidates and elected state officials may not participate in ballot recounts in any capacity. This subsection does not prohibit employees within the Department of the Secretary of State, election officials and staff of the Department of the Attorney General and the Judicial Department from performing their duties with respect to a recount.

[ 1993, c. 473, §31 (NEW); 1993, c. 473, §46 (AFF) .]

6. List of recount personnel. The Secretary of State shall maintain a list of recount personnel for 2 years after the recount.

[ 1993, c. 473, §31 (NEW); 1993, c. 473, §46 (AFF) .]

7. Disputed ballots segregated. At the recount, the Secretary of State shall segregate disputed ballots. Disputed ballots that are not resolved must be photocopied by a representative of the Secretary of State. The photocopy of the ballot is not a public record and must be kept separate from the original ballots.

When a recount is requested by a write-in candidate who did not receive the minimum number of votes required, if the write-in candidate is the only candidate at the recount and it appears from the recount that a sufficient number of votes for that candidate has been received at the election, then all ballots from that election are considered "disputed."

[ 1993, c. 473, §31 (NEW); 1993, c. 473, §46 (AFF) .]

8. Mistake in ballot count. If it is found that a mistake was made in counting the ballots on election day, or if the recount results show that an undeclared write-in candidate received votes for a particular office, the Secretary of State shall submit a corrected tabulation to the Governor.

[ 2009, c. 253, §44 (AMD) .]

9. Package resealed and marked. After a recount, if the election remains in dispute, the Secretary of State shall copy the incoming voting list, before proceeding to reseal the packages of ballots and incoming voting lists, noting the fact and date of the recount on the packages. The Secretary of State shall immediately send or deliver the copy of the incoming voting list to the clerk for the purpose of updating voter participation history in the central voter registration system. The clerk shall immediately send a receipt to the Secretary of State noting the date and time of delivery of the copy. All challenged and disputed ballots must be packaged separately. The challenged and disputed ballots must be kept until released to the court or to the Senate or the House of Representatives, if applicable, in case of an appeal.

[ 2009, c. 253, §45 (AMD) .]

10. Appeals. For all elections, except for the Senate and the House of Representatives, if there are enough challenged or disputed ballots to affect the result of an election, the Secretary of State shall forward the ballots and related records for that election to the clerk of the Supreme Judicial Court. The Supreme Judicial Court shall determine the result of the election pursuant to procedures adopted by court rule. The decision of the Supreme Judicial Court is final and must be certified to the Governor by the Chief Justice.

For all elections to the Senate and the House of Representatives, each House shall establish procedures for recount appeals.

[ 1993, c. 473, §31 (NEW); 1993, c. 473, §46 (AFF) .]

11. Withdrawal from recount. A candidate who requests and receives a recount may withdraw from the recount at any time while the recount shows that candidate to be the loser. If, during the recount, the candidate requesting the recount overtakes and passes the candidate who initially appeared to win the election, the candidate requesting the recount may not withdraw the request and the recount must be completed.

[ 1993, c. 473, §31 (NEW); 1993, c. 473, §46 (AFF) .]

12. Authority to adopt rules. The Secretary of State is authorized to adopt rules governing the conduct and procedures for a recount. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 253, §46 (NEW) .]

SECTION HISTORY

1993, c. 473, §31 (NEW). 1993, c. 473, §46 (AFF). 1995, c. 459, §§67,68 (AMD). 1999, c. 426, §§27,28 (AMD). 2003, c. 447, §§25-27 (AMD). 2005, c. 453, §58 (AMD). 2007, c. 515, §§7-9 (AMD). 2009, c. 253, §§41-46 (AMD).



21-A §738. Statewide referendum ballots

Except as otherwise provided in this section, the method of conducting a referendum recount is governed by section 737-A. [1995, c. 506, §1 (NEW); 1995, c. 506, §3 (AFF).]

On petition signed by 100 or more affected voters, a recount may be held on any referendum question by applying to the Secretary of State within the deadline provided in section 737-A. A deposit is required if the percentage difference between the yes and no votes falls within the requirements of section 737-A, subsection 1. Appeal of challenged or disputed ballots is to the Supreme Judicial Court. [1993, c. 473, §32 (AMD); 1993, c. 473, §46 (AFF).]

If a ballot contains state and local candidates or questions, the Secretary of State shall determine which requests for recount must be honored first when more than one request is presented. [1993, c. 473, §32 (AMD); 1993, c. 473, §46 (AFF).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 188, §10 (AMD). 1993, c. 473, §32 (AMD). 1993, c. 473, §46 (AFF). 1995, c. 506, §1 (AMD). 1995, c. 506, §3 (AFF).



21-A §739. Ballots and incoming voting lists available for inspection

On request, a municipal clerk or the Secretary of State, or both, shall produce any ballots or incoming voting lists in their custody before the Governor, either branch of the Legislature, any legislative committee or a court of competent jurisdiction. If there is an unresolved disputed ballot for an election to the State House of Representatives or the State Senate arising from a recount conducted pursuant to section 737-A, the Secretary of State shall make a copy of that ballot available for inspection by the public. A copy of a ballot that is made available for public inspection pursuant to this section must be made available in a manner that preserves the voter's anonymity. Copies of disputed ballots made available for public inspection under this section must be retained by the Secretary of State for a period of 2 years after the outcome of the election is finally determined. [2011, c. 258, §1 (AMD).]

After the time for completion of recounts following any election has elapsed, and on request of any person, the clerk of any municipality or the Secretary of State, or both, shall produce any incoming voting lists in the clerk's or Secretary of State's custody. [2011, c. 258, §1 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §33 (AMD). 1993, c. 473, §46 (AFF). 2011, c. 258, §1 (AMD).






Article 4: DETERMINATION OF DISPUTED ELECTIONS

21-A §741. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §46 (AFF). 1993, c. 473, §34 (RP).



21-A §742. Appeal to commission (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §46 (AFF). 1993, c. 473, §34 (RP).



21-A §743. Investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §46 (AFF). 1993, c. 473, §34 (RP).



21-A §744. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §46 (AFF). 1993, c. 473, §34 (RP).



21-A §745. Questions of law (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §46 (AFF). 1993, c. 473, §34 (RP).



21-A §746. Judicial determination of disputed county office (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §46 (AFF). 1993, c. 473, §34 (RP).









Subchapter 4: ABSENTEE VOTING

Article 1: REGULAR ABSENTEE VOTING

21-A §751. Proper at any election

Absentee ballots may be cast at any election by any voter who requests an absentee ballot as provided under this subchapter. The voter need not specify a reason to receive an absentee ballot. [1999, c. 645, §4 (RPR).]

1. Absence.

[ 1999, c. 645, §4 (RP) .]

2. Incapacity.

[ 1999, c. 645, §4 (RP) .]

3. Religious belief.

[ 1999, c. 645, §4 (RP) .]

4. Confinement.

[ 1999, c. 645, §4 (RP) .]

5. Distance from polls.

[ 1999, c. 645, §4 (RP) .]

6. At registrar's office.

[ 1985, c. 357, §6 (RP) .]

6-A. Working when polls are open.

[ 1999, c. 645, §4 (RP) .]

7. Residence in certain facilities.

[ 1999, c. 645, §4 (RP) .]

8. Citizens outside the United States.

[ 1999, c. 645, §4 (RP) .]

9. Marginal literacy.

[ 1999, c. 645, §4 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 357, §§6,7,19 (AMD). 1987, c. 188, §§11-13 (AMD). 1991, c. 466, §§24,25 (AMD). 1995, c. 459, §69 (AMD). 1995, c. 670, §A1 (AMD). 1995, c. 670, §D5 (AFF). 1997, c. 436, §105 (AMD). 1999, c. 426, §29 (AMD). 1999, c. 645, §4 (RPR).



21-A §752. Materials furnished

At least 3 months before any election, the Secretary of State shall furnish each municipality with a reasonable number of dated absentee ballot applications. A reasonable time, not less than 30 days unless an emergency exists, before any election, the Secretary of State shall furnish each municipality with a reasonable number of absentee ballots and return envelopes. [1985, c. 357, §8 (AMD).]

1. Absentee ballots to be identical. Absentee ballots must be identical to the regular ballots used at an election, except as provided in paragraph A for uniformed service voters or overseas voters.

A. At least 3 months before the election to which they pertain, the Secretary of State shall furnish each municipality with a reasonable number of blank write-in absentee ballots for use by uniformed service voters or overseas voters who have met the qualifications in section 751. These ballots must be similar to regular ballots, except that no candidate names may be printed. The Secretary of State shall prepare a ballot listing all offices to be selected with a space after each office to write in the voter's preference. The Secretary of State shall design the form of the ballot, including any instructions to the voters in marking the ballot. [2003, c. 407, §20 (AMD).]

B. The Secretary of State shall provide a reasonable number of absentee ballots for township residents who are registered or enrolled in a municipality outside their electoral divisions under section 156. These ballots must contain the names of the nominees or candidates for offices in the electoral divisions in which the voters reside. [1991, c. 466, §26 (AMD).]

[ 2003, c. 407, §20 (AMD) .]

2. Content of application. The Secretary of State shall design or approve the form of the application to be used to request an absentee ballot.

[ 2001, c. 310, §50 (RPR) .]

3. Form of envelope. The Secretary of State shall design or approve the form of the absentee ballot envelope.

[ 2001, c. 310, §51 (RPR) .]

4. Delivery of materials; insufficient quantity. The Secretary of State shall send the voting materials to the clerk of each municipality. If the clerk believes that a larger number should be furnished, the clerk must notify the Secretary of State who shall determine whether the additional materials are needed and, if so, shall furnish them as promptly as possible.

[ 2003, c. 407, §21 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 357, §§8,9,19 (AMD). 1985, c. 363, §3 (AMD). 1987, c. 188, §14 (AMD). 1989, c. 166, §5 (AMD). 1991, c. 466, §§26-28 (AMD). 1995, c. 459, §§70,71 (AMD). 1997, c. 436, §106 (AMD). 2001, c. 310, §§50,51 (AMD). 2003, c. 407, §§20,21 (AMD).



21-A §752-A. Federal absentee ballot

The federal write-in absentee ballot may be used in primary, general and special elections for state and federal offices by uniformed service voters or overseas voters who are qualified pursuant to section 751. [2003, c. 407, §22 (AMD).]

SECTION HISTORY

2001, c. 516, §16 (NEW). 2003, c. 407, §22 (AMD).



21-A §753. Procedure for obtaining (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 357, §§10,19 (AMD). 1985, c. 614, §20 (AMD). 1987, c. 62, §§1,2 (AMD). 1987, c. 188, §15 (AMD). 1991, c. 466, §29 (AMD). 1991, c. 862, §6 (AMD). 1993, c. 473, §§35,36 (AMD). 1993, c. 473, §46 (AFF). 1993, c. 695, §31 (AMD). 1995, c. 459, §§72-74 (AMD). 1995, c. 670, §A2 (AMD). 1995, c. 670, §D5 (AFF). 1997, c. 120, §1 (AMD). 1997, c. 436, §§107-111 (AMD). 1999, c. 426, §30 (AMD). 1999, c. 645, §5 (RP).



21-A §753-A. Procedure for requesting an absentee ballot

1. Applications available. On request, the clerk shall furnish a reasonable number of absentee ballot applications to any person, except that an application may not be furnished more than 3 months before the election for which the application will be used. This subsection does not apply to a uniformed service voter or an overseas voter who requests an absentee ballot under this subchapter.

[ 2003, c. 407, §23 (AMD) .]

2. Application for state and municipal ballots at same time. If a municipal election is to be held on the same date as a statewide election, absentee ballots for the municipal and statewide election may be issued in response to the same application unless the municipal ballots are not ready to be issued at the time the statewide ballot is available. The clerk may not delay the issuance of a statewide absentee ballot in order to include a municipal ballot pursuant to this subsection.

[ 1999, c. 645, §6 (NEW) .]

3. Request in writing. A voter may complete an application or make a written request for the voter's own ballot by mail, in person or by facsimile. The voter may designate an immediate family member or a 3rd person to deliver the ballot on the voter's behalf. An immediate family member of a voter may also make an application or written request for an absentee ballot for the voter.

A. An application or a written request for an absentee ballot must be accepted by the clerk if it contains the following information:

(1) The voter's name;

(2) The voter's residence address or other address sufficient to identify the voter;

(3) The signature of the voter or the voter's immediate family member who is making the application or written request. If an immediate family member is either making the application or written request or is designated in the application or written request to deliver or return the ballot to the voter, then the family relationship to the voter must also be provided; and

(4) If applicable, a different address to which the applicant requests the ballot be sent or delivered. [2003, c. 447, §28 (NEW).]

B. If the voter needs assistance pursuant to subsection 5, then in addition to the information required in paragraph A, the following information must be provided in order for the application or written request to be accepted by the clerk:

(1) The printed name and signature of the person who helped the voter; and

(2) A statement that the aide helped the voter by either reading or signing the application, or both. [2003, c. 447, §28 (NEW).]

C. If the voter wishes to have the ballot delivered or returned by a 3rd person, then in addition to the information required in paragraph A, the following information must be provided in order for the application or written request to be accepted by the clerk:

(1) The name of the 3rd person whom the voter has designated. A 3rd person may only be designated in an application or written request that is signed by the voter. [2003, c. 447, §28 (NEW).]

[ 2003, c. 447, §28 (AMD) .]

4. Application by telephone. A voter may make a telephone application for the voter's own ballot. In this case, the voter may not designate an immediate family member or a 3rd person to deliver the ballot on the voter's behalf. The clerk shall ask the voter for the information required and complete the application, with the exception of the voter's signature, and shall write "telephone request" on the application. The clerk shall also obtain the voter's birth date and write it on the application. The clerk shall verify that it is the voter who is requesting the ballot by confirming the voter's residence address and birth date with the information in the voter's record. A telephone application must be accepted by the clerk if it contains the voter's name, the voter's date of birth, the voter's residence address or other address sufficient to identify the voter and, if applicable, a different address to which the applicant requests the ballot be sent or delivered.

[ 2003, c. 447, §29 (AMD) .]

5. Assistance to certain voters. A voter who is unable to read, sign or complete an application because of physical disability, illiteracy or religious faith may request another person, other than the voter's employer or agent of that employer or an officer or agent of the voter's union, to assist the voter in reading, signing or completing the application. If an aide assists a voter by reading or signing the application, the aide shall complete and sign the certificate on the application stating that the aide has assisted the voter.

[ 1999, c. 645, §6 (NEW) .]

6. Application by electronic means. A municipal clerk shall accept absentee ballot applications by the electronic means authorized by the Secretary of State. The Secretary of State shall design or approve the form of the absentee ballot application to be submitted by electronic means.

A voter may make an application for the voter's own ballot by electronic means using the form designed or approved by the Secretary of State. The voter may not designate an immediate family member or a 3rd person to deliver the ballot on the voter's behalf. The clerk shall verify that it is the voter who is requesting the ballot by confirming the voter's residence address and birth date with the information in the voter's record. The clerk shall print the electronically submitted application and write "electronic request" on the application.

[ 2009, c. 563, §1 (AMD) .]

SECTION HISTORY

1999, c. 645, §6 (NEW). 2003, c. 407, §23 (AMD). 2003, c. 447, §§28,29 (AMD). 2007, c. 515, §10 (AMD). 2009, c. 253, §47 (AMD). 2009, c. 563, §1 (AMD).



21-A §753-B. Procedure for issuing absentee ballot

1. Application or written request received. Upon receipt of an application or written request for an absentee ballot that is accepted pursuant to section 753-A, the clerk shall immediately issue an absentee ballot and return envelope by mail or in person to the applicant or to the immediate family member or to a 3rd person designated in a written application or request made by the voter, except as provided in subsection 2. The clerk shall type or write in ink the name and the residence address of the voter in the designated section of the return envelope.

[ 2011, c. 399, §22 (AMD) .]

2. Restrictions on issuing ballot. The clerk may not issue an absentee ballot:

A. To any 3rd person who is a candidate or a member of a candidate's immediate family; [2011, c. 399, §23 (NEW).]

B. To an immediate family member or to a 3rd person if the absentee ballot was requested by telephone or by electronic means; [2011, c. 534, §17 (AMD).]

C. To a 3rd person who already has been issued 5 absentee ballots for voters in the municipality, until the 3rd person has returned one of those ballots; or [2011, c. 399, §23 (NEW).]

D. To any voter, immediate family member or 3rd person whose request was received in the municipal office after the 3rd business day before election day, unless the voter signs an application, designed by the Secretary of State, stating one of the following reasons for requesting an absentee ballot after the deadline:

(1) Unexpected absence from the municipality during the entire time the polls are open on election day;

(2) Physical disability;

(3) Inability to travel to the polls if the voter is a resident of a coastal island ward or precinct; or

(4) An incapacity or illness that has resulted in the voter's being unable to leave home or a treatment facility. [2011, c. 534, §18 (AMD).]

[ 2011, c. 534, §§17, 18 (AMD) .]

3. Return of ballot by 3rd person. A 3rd person shall, unless good cause is shown, return an absentee ballot to the clerk's office within 2 business days of the date that ballot was provided to the 3rd person or by the close of the polls on election day, whichever is earlier. The clerk shall inform the 3rd person of the deadline for the return of the ballot.

[ 2001, c. 310, §52 (AMD) .]

4. Duplicate ballot. The clerk may issue a duplicate state absentee ballot to an applicant if the initially issued ballot has not already been marked and returned to the clerk, the applicant requests one by an acceptable method outlined in this subchapter and:

A. The applicant states good cause, including, but not limited to, loss of, spoiling of or damage to the first absentee ballot. Good cause does not include an applicant's decision to change the applicant's vote after the applicant has returned the ballot to the clerk; or [2011, c. 40, §1 (AMD).]

B. An absentee ballot for the applicant that was furnished to a designated 3rd person was not returned to the clerk's office within the time limit provided in subsection 3. If a ballot for an applicant is not returned to the clerk within that time limit, the clerk shall mail or hand deliver a ballot to that applicant and may not issue another ballot to the applicant except for good cause as provided in this subsection. This paragraph does not affect the deadline for delivery of absentee ballots under section 755. [2003, c. 447, §31 (AMD).]

The clerk may issue a 2nd state absentee ballot to a voter from whom the clerk has received a return envelope apparently containing a state absentee ballot when the State has provided the clerk with replacement ballots to reflect the removal of a candidate's name or the addition of a new candidate's name or the correction of an error or when the absentee ballot envelope has a defect in the affidavit that would cause the ballot to be rejected. When a 2nd state absentee ballot is issued to a voter under this section, the clerk must write the words "second ballot issued" on the return envelope.

[ 2011, c. 534, §19 (AMD) .]

5. Alternate method of balloting by residents of certain licensed facilities. The municipal clerk shall designate one or more times during the 30-day period prior to an election during which the municipal clerk shall be present in each licensed nursing home subject to the provisions of Title 22, chapter 405; licensed residential care facility subject to the provisions of Title 22, chapter 1664; and assisted housing program subject to the provisions of Title 22, chapter 1664, in the municipality for the purpose of conducting absentee voting by residents of these facilities. The licensed residential care facilities or assisted housing programs referred to in this subsection are those that are licensed to have 6 or more beds. The clerk shall designate which areas in these facilities constitute the voting place, the voting booth and the guardrail enclosure. Sections 681 and 682 apply to voting in these facilities within the areas designated by the clerk.

[ 2011, c. 534, §20 (AMD) .]

6. Clerk to keep list of absentee voters. The clerk shall create and maintain, in the central voter registration system, an alphabetical list, by district, of the persons who requested or were furnished absentee ballots, including the persons who voted in the presence of the clerk under subsection 8 and the persons whose ballots were issued to a 3rd person under subsection 1. The clerk shall maintain a copy of the lists required under this subsection for a period of 2 years as a public record.

A. The list of absentee voters must include each voter's name, residence address, voting district and party affiliation; the date and manner by which the ballot was requested, issued and received; and a notation of whether the application and the ballot were accepted or rejected. The clerk must also indicate on the list when the absentee voter is a uniformed service voter, overseas voter or township voter. By the time that all absentee ballots have been processed on election day, the clerk must update the central voter registration system or annotate the printed list of absentee voters to reflect all ballots that were received by the close of the polls on election day, including a notation of whether the ballots were accepted or rejected and the reasons for such rejections. This list, reflecting all absentee ballots received by the close of the polls, must be made available for public inspection. Any absentee voter certified as a participant in the Address Confidentiality Program pursuant to Title 5, section 90-B must be listed by the voter code assigned to that individual under the program instead of by the voter's name and reflect the Address Confidentiality Program address assigned to the voter. The list of absentee voters must be sorted so that the program participants appear at the end of the list and must be printed on a separate page of the list. The portion of the list of absentee voters relating to Address Confidentiality Program participants must be kept under seal and excluded from public inspection. [2013, c. 457, §3 (AMD).]

B. The clerk creates the list of absentee voters as required in paragraph A by marking the records of registered voters in the central voter registration system. The clerk must sign and date each official printed copy of the list of absentee voters that is created for public inspection, certifying that the list is a true and accurate list of absentee voters for the applicable election. No additional certification is required by the registrar of voters. [2005, c. 568, §18 (RPR).]

C. The clerk shall also keep a list of the 3rd persons designated in applications or written requests to whom absentee ballots are sent or delivered under subsection 1 and of the number of absentee ballots sent or delivered to them. This list of 3rd person ballot carriers must include telephone numbers for contacting the 3rd persons. [2001, c. 310, §54 (NEW).]

D. [2005, c. 364, §7 (RP).]

E. Within 5 business days after each election, the clerk shall update the central voter registration system to include the changes required by paragraph A. The clerk also must update the central voter registration system to reflect any absentee ballots received after the polls have closed on election day by changing the rejection reason. When all updates have been made in the central voter registration system, the clerk shall certify this to the Secretary of State and make a final list of absentee ballots available for public inspection. [2007, c. 515, §11 (AMD).]

[ 2013, c. 457, §3 (AMD) .]

7. Registration verified. If the applicant is registered and enrolled when necessary, the ballot must be sent to the applicant. If the applicant has registered and enrolled when necessary under section 155 and will attain 18 years of age on or before the date of the election, the registrar or clerk shall so certify on the application. If not, the registrar or clerk shall write "not registered" or "not enrolled" on the face of the application and sign the registrar's or clerk's name. Whenever an application for an absentee ballot is denied, the municipal clerk shall immediately notify the applicant in writing of the reason for the denial.

[ 1999, c. 645, §6 (NEW) .]

8. Absentee voting in presence of clerk. A person who wishes to vote by absentee ballot may, without completing an application, vote by absentee ballot in the presence of the clerk, except as provided in subsection 2. The method of voting is otherwise as prescribed in this article. After the person has voted, the clerk shall sign the affidavit on the return envelope as a witness, indicate on the envelope that the voter voted in the presence of a clerk and ensure that the affidavit on the return envelope is properly completed by the voter. For the 45 days preceding an election, during the hours when the clerk's office is open and may be conducting absentee voting, the display or distribution of any advertising material intended to influence a voter's decision regarding a candidate or question on the ballot for that election is prohibited within the clerk's office and on public property within 250 feet of the entrance to the building in which the clerk's office is located.

This subsection does not apply to the display or distribution of any campaign advertising material on private property that is within 250 feet of the entrance to the building in which the clerk's office is located. For purposes of this section, "private property" includes privately owned property subject to a public right-of-way that is an easement right-of-way.

This subsection does not apply to campaign advertising material on automobiles traveling to and from the municipal office or parked on municipal property while the occupants are visiting the municipal office to conduct municipal business. It does not prohibit a person who is at the municipal office for the purpose of conducting municipal business or for absentee voting from wearing a campaign button when the longest dimension of the button does not exceed 3 inches.

[ 2011, c. 399, §24 (AMD) .]

9. Restrictions on absentee voting in presence of clerk. Except as allowed by subsection 5, a municipal clerk may not remove absentee ballots from the municipal office for the purpose of conducting absentee voting in the presence of the clerk except upon receipt of an application or written request from the voter. The clerk may not be assisted in delivering or providing an absentee ballot by any person who is a candidate or a member of a candidate's immediate family. Assistance includes, but is not limited to, providing transportation to a clerk who is delivering absentee ballots to a voter who is not marking the absentee ballot in the municipal clerk's office.

[ 2011, c. 342, §29 (NEW) .]

SECTION HISTORY

1999, c. 645, §6 (NEW). RR 2001, c. 2, §A28 (COR). 2001, c. 310, §§52-54 (AMD). 2003, c. 407, §§24,25 (AMD). 2003, c. 447, §§30,31 (AMD). 2005, c. 364, §7 (AMD). 2005, c. 568, §§18,19 (AMD). 2007, c. 455, §41 (AMD). 2007, c. 515, §11 (AMD). 2009, c. 253, §48 (AMD). 2009, c. 563, §2 (AMD). 2011, c. 40, §1 (AMD). 2011, c. 342, §29 (AMD). 2011, c. 399, §§22-24 (AMD). 2011, c. 534, §§17-20 (AMD). 2013, c. 457, §3 (AMD).



21-A §753-C. Absentee ballots for program participants in Address Confidentiality Program

Any registered voter who is certified by the Secretary of State as a program participant in the Address Confidentiality Program pursuant to Title 5, section 90-B is entitled to receive an absentee ballot for every election during the period of the voter's participation in the program. The clerk shall mail the absentee ballot to the voter at the voter's designated address as soon as possible after the regular ballots are available in the municipality. The voter shall mark the absentee ballot in accordance with the procedures set forth in section 754-A and shall return the ballot to the registrar in the manner provided in section 754-A, except that the voter may sign the voter's voter code under the Address Confidentiality Program on the absentee ballot envelope instead of the voter's name. [2005, c. 364, §8 (NEW).]

SECTION HISTORY

2005, c. 364, §8 (NEW).



21-A §754. Method of voting (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 357, §§11,19 (RP).



21-A §754-A. Method of voting

Except as provided in section 753-B, subsection 8 and section 753-C, the method of voting by absentee ballot is as follows. [2005, c. 364, §9 (AMD).]

1. Ballot delivered to voter or immediate family member. When a voter or an immediate family member of a voter obtains a ballot from the clerk in person or by mail and returns that ballot to the clerk in person or by mail and receives no assistance in marking the ballot, the following procedures apply.

A. The voter shall mark that ballot according to section 691 or 692 so that it is impossible for anyone present at the time to see how the voter voted. [1997, c. 436, §112 (AMD).]

B. While the voter is marking the ballot, there may be no communication between the voter and any other individual as to the person or question for which the voter is to vote. [1985, c. 357, §§12, 19 (NEW).]

C. After the voter has completed marking the ballot, the voter shall then seal the ballot in its return envelope and complete the affidavit on the envelope. A notary or witness certification is not required unless the voter is assisted pursuant to subsection 3. [2009, c. 253, §49 (AMD).]

D. The voter or an immediate family member of the voter shall then mail or deliver in person the sealed envelope containing the voted ballot to the clerk of the municipality of which the voter is a resident. The voter shall send a completed voter registration or absentee ballot application, if necessary, in a separate envelope. [1999, c. 645, §7 (AMD).]

E. If an immediate family member of the voter returns an absentee ballot that was requested by the voter or another immediate family member of the voter, in writing or in person, the clerk shall accept the ballot. The clerk shall have the immediate family member who returned the ballot sign the application or written request and shall indicate that the ballot was returned by that person. [1999, c. 645, §7 (NEW).]

[ 2009, c. 253, §49 (AMD) .]

2. Ballot delivered by 3rd person or returned by 3rd person. When a ballot is delivered to the voter by a person other than the clerk or an immediate family member of the voter or is returned to the clerk by a person other than the voter, the clerk or an immediate family member of the voter and the voter receives no assistance in marking the ballot, the following procedures apply.

A. The voter must mark the ballot in the presence of the following witness or witnesses: One notary public, clerk of a municipality or clerk of courts or 2 other individuals. The voter, before marking the ballot, must show it to the witness or witnesses who must examine it to be certain it is unmarked. [1999, c. 645, §7 (AMD).]

B. While the voter is marking the ballot, there may be no communication between the voter and any other individual as to the person or question for which the voter is to vote. [1985, c. 357, §§12, 19 (NEW).]

C. The voter must mark the ballot according to section 691 or 692 so that it is impossible for anyone present at the time to see how the voter voted. The voter must then seal the ballot in its return envelope and complete the affidavit on the envelope in the presence of the witness or witnesses, who shall sign the witness certification. [1999, c. 645, §7 (AMD).]

D. The voter must then complete the address on the envelope and mail or deliver it personally or by the 3rd person who was designated in the application to the clerk of the municipality of which the voter is a resident. The voter must send a completed voter registration or absentee ballot application, if necessary, in a separate envelope. [1999, c. 645, §7 (AMD).]

[ 1999, c. 645, §7 (AMD) .]

3. Assistance in reading or marking ballot. A voter who is unable to read or mark the ballot because of the voter's physical disability, illiteracy or religious faith must vote according to the procedures in this subsection instead of the procedures in subsection 1 or 2.

A. A voter who needs assistance may request another person, other than the voter's employer or agent of that employer or officer or agent of the voter's union, to assist the voter in reading or marking the ballot. [1985, c. 357, §§12, 19 (NEW).]

B. The voter or the aide must mark the ballot in the presence of one of the following witnesses: Notary public, clerk of a municipality, clerk of courts or another individual. [1987, c. 736, §42 (AMD).]

C. The voter or the aide, before marking the ballot, must show it to the witness who must examine it to be certain it is unmarked. [1985, c. 357, §§12, 19 (NEW).]

D. While the voter or the aide is marking the ballot, there may be no communication between the voter and any individual, other than the aide who must mark the ballot as the voter indicates, as to the person or question for which the voter is to vote. [1985, c. 357, §§12, 19 (NEW).]

E. The voter or the aide must mark the ballot according to section 691 or 692 so that it is impossible for anyone else present to see how the voter voted, then seal the ballot in its return envelope. The voter, or the aide at the voter's request, shall complete and sign the affidavit in the presence of the witness, who shall sign the witness certification. The aide must complete and sign the certification for aides on the outside of the envelope. [1985, c. 357, §§12, 19 (NEW).]

F. The voter or the aide must then complete the address on the envelope and mail or deliver it personally or by the 3rd person who was designated in the application to the clerk of the municipality of which the voter is a resident. The voter must send a completed voter registration or absentee ballot application, if necessary, in a separate envelope. [1999, c. 645, §7 (AMD).]

[ 1999, c. 645, §7 (AMD) .]

SECTION HISTORY

1985, c. 357, §§12,19 (NEW). 1987, c. 736, §§41,42 (AMD). 1997, c. 436, §112 (AMD). 1999, c. 645, §7 (AMD). 2005, c. 364, §9 (AMD). 2009, c. 253, §49 (AMD).



21-A §755. Deadline

In order to be valid, an absentee ballot must be delivered to the municipal clerk at any time before the polls are closed. [1991, c. 622, Pt. X, §9 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 624, (AMD). 1991, c. 622, §X9 (AMD).



21-A §756. Procedure on receipt

When the clerk receives a return envelope apparently containing an absentee ballot, the clerk shall observe the following procedures. [2009, c. 538, §9 (AMD).]

1. Time of receipt noted. The clerk shall note the date and time of delivery on each return envelope. On request, the clerk shall give the person who delivers the ballot a receipt, stating the exact time of delivery.

[ 2009, c. 538, §9 (AMD) .]

2. Clerk to examine signatures and affidavit. The clerk shall compare the signature of the voter on the application, where required, with that on the corresponding return envelope. The clerk shall examine the affidavit on the return envelope. If the signatures appear to have been made by the same person and if the affidavit is properly completed, the clerk shall write "OK" and the clerk's initials on the return envelope. Otherwise, the clerk shall note any discrepancy on the return envelope.

A. If the signatures do not appear to have been made by the same person, but this discrepancy is apparently the result of the voter's having properly obtained assistance under either section 753-A, subsection 5, or section 754-A, subsection 3, or both, then the clerk shall note the discrepancy on the return envelope, but shall also write "OK" and the clerk's initials on the return envelope. [1999, c. 645, §8 (AMD).]

[ 2009, c. 538, §9 (AMD) .]

3. Application attached. The clerk shall attach each application, where required, to the corresponding envelope. The clerk may not open any return envelope.

[ 2009, c. 538, §9 (AMD) .]

4. Lists prepared.

[ 2001, c. 310, §55 (RP) .]

5. Envelopes and lists delivered. On election day, the clerk shall deliver or have delivered the return envelopes prescribed by section 752, subsection 3, with the applications, when required, attached and a copy of the list required by section 753-B, subsection 6, to the warden of the voting district in which the voter is registered, except in those municipalities where the clerk or the clerk's designee processes the absentee ballots centrally. In those municipalities where the absentee ballots are processed centrally, the clerk shall deliver or have delivered the materials described in this subsection to the person authorized by the clerk to process absentee ballots at the designated central location. After processing the absentee ballots, the warden or the clerk shall attach the copy of the list of absentee voters to the incoming voting list and seal it as provided in section 698.

[ 2003, c. 447, §32 (AMD) .]

6. Procedure when duplicate envelopes received from same voter. If more than one return envelope is received from the same voter who was authorized to receive a 2nd state absentee ballot pursuant to section 753-B, then the clerk or warden shall process and count the ballot from the envelope marked "second ballot issued" or bearing the latest date and time and shall reject and keep sealed the first absentee envelope. If more than one return envelope is received from the same voter who was not authorized to receive a 2nd state absentee ballot pursuant to section 753-B, then the clerk or warden shall process and count the ballot from the envelope bearing the earliest date and time. If only one return envelope is received from a voter who was authorized to receive a 2nd state absentee ballot pursuant to section 753-B, then the clerk or warden shall process and count that ballot for all offices or questions for which the voter was entitled to vote.

[ 2003, c. 447, §33 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 357, §§13,14,19 (AMD). 1999, c. 645, §8 (AMD). 2001, c. 310, §§55,56 (AMD). 2003, c. 447, §§32,33 (AMD). 2009, c. 538, §9 (AMD).



21-A §757. Challenges

An absentee ballot may be challenged the same as a regular ballot under section 673. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §758. Personal vote required when possible (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 357, §§15,19 (AMD). 1991, c. 466, §30 (RP).



21-A §759. Counting procedure

The following counting procedure must be observed at each voting place. [1995, c. 459, §75 (AMD).]

1. Warden to review notes of clerk. Unless a request to inspect applications and envelopes is made pursuant to subsection 8, the warden shall review the notes of the clerk on each return envelope according to the schedule posted under subsection 7.

[ 1995, c. 459, §76 (AMD) .]

2. Accepted if correct. If the warden finds that the affidavit is properly completed, that the clerk has verified that the signature on the envelope matches the signature on the application where applicable, that the person is registered and enrolled where necessary, the warden shall then examine the incoming voting list to determine whether the voter voted in person at the election. The warden shall then announce the name of each absentee voter who has not voted at the election and remove each ballot from its envelope without destroying the envelope or unfolding the ballot. After having an election clerk from a political party different from that of the warden mark the letters "AV" beside the name of each absentee voter on the incoming voting lists and place a check mark or horizontal line in red ink on the list beside the voter's name, the warden shall accept the ballot.

[ 2007, c. 455, §42 (AMD) .]

3. Rejected if incorrect. The warden may not open the envelope and shall write "Rejected" on it, the reason why and the warden's initials if the warden finds that:

A. The signatures do not appear to have been made by the same person and the discrepancy is not the result of the voter's having obtained assistance under section 753-A, subsection 5 or section 754-A, subsection 3, in cases where an application is required; [1999, c. 645, §9 (AMD).]

B. The affidavit is not properly completed; [1985, c. 161, §6 (NEW).]

C. The person is not registered or enrolled where necessary; [1985, c. 161, §6 (NEW).]

D. The voter has voted in person; or [1985, c. 161, §6 (NEW).]

E. The ballot was received by the clerk after the deadline. [1985, c. 161, §6 (NEW).]

[ 2009, c. 538, §10 (AMD) .]

4. Warden to check absentee ballot for correct party or district. At a primary election when the warden removes a ballot from its envelope, the warden shall check its color to be sure it is the ballot of the party in which the voter is enrolled. If it is not, the warden shall immediately replace it in its envelope, reseal the envelope and write "Rejected" on it, the reason why and the warden's initials. At a primary or general election, in a municipality that has more than one voting district, when the warden removes a ballot from its envelope, the warden shall check its color to be sure it is the ballot of the district in which the voter is registered. If it is not, the warden shall challenge the ballot according to section 673.

[ 2007, c. 455, §43 (AMD) .]

5. Rejected ballots separate. The warden shall place the return envelopes containing rejected ballots in an envelope marked "Rejected ballots." Rejected ballots may not be counted.

[ 1995, c. 459, §78 (AMD) .]

6. Ballots counted. As soon as the absentee ballots are processed, they are counted the same as regular ballots.

[ 1995, c. 459, §78 (AMD) .]

7. Processing before close of polls. A notice signed by the municipal clerk must be posted at least 7 days before election day in the same manner as posting the notice of election, under section 621-A, stating each specific time that the clerk intends to begin processing absentee ballots on election day. The warden shall follow the procedures required by subsections 1 to 6 to process absentee ballots before the close of the polls. The clerk shall notify the chairs of each political party of the municipality, in writing, that this procedure is to occur. This notice must be considered sufficient as long as it is mailed to the last address of each municipal chair that is known to the clerk.

[ 1997, c. 436, §113 (AMD) .]

8. Inspection of absentee envelopes before processing. If a member of the public notifies the clerk before 5 p.m. on the day before election day that the person wishes to inspect absentee ballot applications and envelopes before they are processed, the warden or clerk shall allow the requestor to inspect the applications and envelopes of ballots before they are processed or for 30 minutes after the time specified in the notice for processing on election day. The warden may immediately proceed to process the ballots after the person has completed the review.

If the municipality processes absentee ballots only after the polls close on election day, then a member of the public who wishes to inspect absentee materials must notify the warden by 5 p.m. on election day that the person wishes to inspect absentee ballot applications and envelopes after the polls close. The warden shall allow the requestor to inspect the applications and envelopes for 30 minutes after the polls close. The warden may immediately proceed to process the ballots after the person has completed the review.

[ 2009, c. 538, §11 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 357, §§16,17,19 (AMD). 1991, c. 466, §§31,32 (AMD). 1991, c. 862, §7 (AMD). 1993, c. 447, §17 (AMD). 1993, c. 583, §§1,2 (AMD). 1995, c. 459, §§75-80 (AMD). 1997, c. 436, §§113,114 (AMD). 1999, c. 645, §§9,10 (AMD). 2007, c. 455, §§42, 43 (AMD). 2009, c. 538, §10, 11 (AMD).



21-A §760. Procedures when counting to be by the clerk (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 313, (AMD). 1995, c. 459, §81 (RP).



21-A §760-A. Procedures when clerk processes absentee ballots centrally

The clerk shall use the following procedure when processing the absentee ballots at a central location. [1995, c. 459, §82 (NEW).]

1. Envelopes retained. The clerk shall retain possession of return absentee envelopes with the applications attached, where required, and the list required by section 753-B, subsection 6.

[ 2001, c. 310, §57 (AMD) .]

2. Ballot boxes provided. The municipality shall provide an official ballot box to be used by the clerk in all state elections.

[ 1995, c. 459, §82 (NEW) .]

3. Incoming voting list to be marked. The clerk shall have the incoming voting list marked to denote absentee voters prior to processing the absentee ballots.

A. The municipal clerk shall use one of the following procedures to mark the incoming voting list for absentee ballots received prior to election day, except that a clerk who is in a contested election for the office of clerk must follow the procedures specified in subparagraph (2) when marking the incoming voting list for absentee ballots received prior to election day.

(1) On the day immediately preceding, the municipal clerk shall mark the incoming voting list with an "AV" beside the name of each voter who has voted by absentee ballot as of that date. The municipal clerk shall keep the marked list and shall send a copy of the marked list to the polls with the incoming voting list; or

(2) On election day, at or prior to the times the municipal clerk has designated under section 759, subsection 7 for processing absentee ballots, the municipal clerk shall make a separate list, by voting place, of all absentee ballots received to date. The clerk shall deliver each list, in duplicate, to the warden at the appropriate voting place. The warden and an election clerk shall compare the list of absentee voters with the incoming voting list and shall mark the incoming voting list with an "AV" beside the name of each voter who has voted by absentee ballot.

The warden and the election clerk shall then certify on each copy of the absentee voting list that they marked the incoming voting list as described in this paragraph. The warden shall then retain one copy of the absentee voter list with the incoming voting list and deliver the 2nd copy to the municipal clerk. The municipal clerk shall follow this process on election day as often as needed to mark the incoming voting lists to account for all absentee ballots. [1995, c. 459, §82 (NEW).]

B. In a municipality that has an island voting district, the municipal clerk may communicate the information required to process the absentee ballots by telephone to the island warden and notify the island warden of the names of the absentee voters so that the incoming voting list may be marked in accordance with this subchapter. [2005, c. 453, §59 (AMD).]

[ 2005, c. 453, §59 (AMD) .]

4. Counting procedure. After the incoming voting list has been marked according to the procedures in subsection 3, the municipal clerk shall then proceed to process the absentee ballots using the procedures set forth in sections 759 and 762 at the next time scheduled under section 759, subsection 7. The ballots must be processed publicly so that all those present may observe the proceedings.

[ 2007, c. 455, §44 (AMD) .]

SECTION HISTORY

1995, c. 459, §82 (NEW). 2001, c. 310, §57 (AMD). 2005, c. 453, §59 (AMD). 2007, c. 455, §44 (AMD).



21-A §760-B. Procedures when clerk processes absentee ballots prior to election day

Any municipality or jurisdiction that conducts its own elections may opt to process absentee ballots on the day immediately prior to election day. The clerk shall use the following procedure when processing the absentee ballots during this time. [2007, c. 455, §45 (NEW).]

1. Time for processing. In a municipality that has opted to process absentee ballots on the day immediately prior to election day, the municipal clerk or the clerk's designees may process absentee ballots at the times designated by the clerk, between the hours of 9:00 a.m. and 9:00 p.m., except that if an inspection is requested pursuant to subsection 3, processing may not begin until after the inspection period has concluded.

[ 2009, c. 253, §50 (AMD) .]

2. Notice of early processing. The clerk must give notice of the municipality's intent to process absentee ballots prior to election day using the notice of election under section 621-A, stating the time that the clerk intends to begin processing absentee ballots and the inspection period provided in subsection 3. At least 60 days before election day, the clerk shall provide a copy of the notice of election to the Secretary of State and the chairs of each political party of the municipality indicating that early processing of absentee ballots will occur. The notice to the political parties must be considered sufficient as long as it is mailed to the last address of each municipal chair that is known to the clerk. The notice to the Secretary of State may be delivered by mail or facsimile or as a scanned attachment to an e-mail address established by the Secretary of State. If the notice is not received by the Secretary of State by 5:00 p.m. on the 60th day before election day, the municipality may not process absentee ballots prior to election day.

[ 2013, c. 457, §4 (AMD) .]

3. Inspection of absentee envelopes before processing. A member of the public may make a written request of the clerk to inspect absentee ballot applications and envelopes before they are processed if the request is made by 9:00 a.m. on the day immediately prior to election day. The clerk shall make the absentee ballot applications and envelopes received by that time available for public inspection for one hour before the starting time specified in the notice of election for processing the absentee ballots. The clerk may immediately proceed to process the ballots after the one-hour inspection time has elapsed.

[ 2009, c. 538, §12 (AMD) .]

4. Processing and other procedures. The clerk shall use the procedure described in this section when processing the absentee ballots during the designated times. Procedures for handling full ballot boxes, pollwatching and challenging ballots are conducted in the same manner as election day or as close as practicable.

[ 2009, c. 538, §13 (AMD) .]

5. Counting and results prohibited before the polls close. The absentee ballots may not be counted, voter intent may not be determined and election results may not be obtained or released until after the polls have closed on election day, and all election day ballots have been cast and all absentee ballots have been processed.

[ 2007, c. 455, §45 (NEW) .]

6. Security of processed ballots and tabulating equipment. At the conclusion of absentee ballot processing on the day immediately prior to election day, the clerk shall ensure that the early processed absentee ballots are locked and sealed in the ballot box, automatic tabulating equipment ballot box or tamper-proof containers provided by the Secretary of State and secured in a vault or other locked secure location, until the voting resumes on election day or until the ballots are counted after the polls close. The Secretary of State shall publish uniform guidelines for securing ballots and other materials under this section.

[ 2007, c. 455, §45 (NEW) .]

SECTION HISTORY

2007, c. 455, §45 (NEW). 2009, c. 253, §§50, 51 (AMD). 2009, c. 538, §§12, 13 (AMD). 2013, c. 131, §23 (AMD). 2013, c. 457, §4 (AMD).



21-A §761. Deceased voter; ballot rejected (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 2007, c. 455, §46 (RP).



21-A §762. Irregularities disregarded

An absentee ballot may not be rejected for any immaterial irregularity in completing the application or affidavit on the return envelope. The following information must be on the envelope for the ballot to be accepted: [1985, c. 161, §6 (NEW).]

1. Name and address. The voter's name and residence address typed or written in ink by the clerk in the designated section of the return envelope;

[ 2007, c. 455, §47 (AMD) .]

2. Signature. The voter's signature; and

[ 1991, c. 466, §33 (AMD) .]

3. Reason.

[ 1991, c. 466, §34 (RP) .]

4. Witness signatures. The witness or other certifying official's signature, when required.

[ 1995, c. 459, §83 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1991, c. 466, §§33,34 (AMD). 1995, c. 459, §83 (AMD). 2007, c. 455, §47 (AMD).



21-A §763. Return of election materials

As soon as the ballots have been counted, the applications, where required, absentee ballots, return envelopes, lists required by sections 753-B and 756 and other election materials must be repacked, in accordance with section 698, and returned to the clerk. The clerk shall keep them in the clerk's office for the time required by section 23. [1999, c. 645, §11 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §21 (RPR). 1999, c. 645, §11 (AMD).



21-A §764. Applications and envelopes as public records

Absentee ballot applications and absentee ballot return envelopes are public records until the close of voting on election day, or until the ballots have been processed on election day, if the municipality processes absentee ballots before 8:00 p.m. After that time, except as provided in section 759, subsection 8, the applications and envelopes are not public records and may be inspected only in accordance with this Title. [1997, c. 436, §115 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1991, c. 466, §35 (AMD). 1997, c. 436, §115 (AMD).






Article 2: VOTING BY MEMBERS OF THE ARMED FORCES

21-A §776. Applicability of provisions

This article applies to uniformed service voters or overseas voters who are covered by the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 United States Code, Section 1973ff (2001). The Secretary of State is responsible for carrying out the State's duties under that Act. [2003, c. 407, §26 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2003, c. 407, §26 (AMD).



21-A §777. Methods of registration and enrollment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 695, §32 (AMD). 2003, c. 407, §27 (RP).



21-A §777-A. Registration and enrollment

Notwithstanding the registration deadline in section 121-A, uniformed service voters or overseas voters may register or enroll at any time by completing a federal or state voter registration application form and filing it with the registrar or the Secretary of State in person, by mail or by electronic means authorized by the Secretary of State. [2011, c. 534, §21 (AMD).]

SECTION HISTORY

2003, c. 407, §28 (NEW). 2009, c. 563, §3 (AMD). 2011, c. 534, §21 (AMD).



21-A §778. Duty of registrar

On receipt of an application under section 777-A, the registrar or the Secretary of State in consultation with the registrar shall register the applicant, unless it appears that the applicant is not qualified. If the applicant is not qualified, the registrar or the Secretary of State shall notify the applicant of the reason for rejection of the application. [2009, c. 563, §4 (AMD).]

1. Member specially designated. The registrar or the Secretary of State shall designate a uniformed service voter in the central voter registration system with the letter "S".

[ 2009, c. 563, §4 (AMD) .]

2. Overseas voter specially designated. The registrar or the Secretary of State shall designate an overseas voter in the central voter registration system with the letter "O".

[ 2009, c. 563, §4 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2003, c. 407, §29 (AMD). 2005, c. 453, §§60,61 (AMD). 2009, c. 563, §4 (AMD).



21-A §779. Name may be added at any time (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 2003, c. 407, §30 (RP).



21-A §780. Absentee ballots; application

A uniformed service voter or an overseas voter may request an absentee ballot as provided in section 753-A or by submitting a federal application or form requesting an absentee ballot as provided in section 783. With respect to any election for federal office, a clerk or the Secretary of State may not refuse to accept or process any otherwise valid voter registration application or absentee ballot application submitted by a uniformed service voter or an overseas voter on the grounds that the voter submitted the application more than 3 months before the election for which the application will be used. An application or request for an absentee ballot for a uniformed service voter or overseas voter that is accepted pursuant to section 753-A or section 783 remains valid for 18 months from the date of receipt of the application and entitles the voter to receive absentee ballots for all federal and state elections during that period. [2013, c. 131, §24 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2003, c. 407, §31 (RPR). 2009, c. 563, §5 (AMD). 2013, c. 131, §24 (AMD).



21-A §780-A. Use of blank write-in absentee ballot

Prior to the time when regular absentee ballots are available, if an applicant requests a blank write-in absentee ballot or indicates that it takes more than 6 weeks to receive and return mail to the applicant's location, the Secretary of State shall send a blank write-in absentee ballot to the voter or shall transmit the regular absentee ballot by an authorized electronic means if the voter has designated that the voter wishes to receive that ballot by that means. [2009, c. 563, §6 (AMD).]

SECTION HISTORY

2003, c. 407, §32 (NEW). 2009, c. 563, §6 (AMD).



21-A §781. Absentee ballots; procedure on receipt (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 2003, c. 407, §33 (RP).



21-A §781-A. Absentee ballot application; procedure on receipt

Notwithstanding the absentee ballot application deadline in section 753-B, subsection 2, paragraph D, upon receipt of an application or written request for an absentee ballot from a uniformed service voter or overseas voter that is accepted pursuant to section 753-A or section 783, the clerk or the Secretary of State shall immediately issue an absentee ballot and return envelope by the authorized means designated by the voter in the application. If the ballot is to be transmitted to the voter by mail, the clerk or the Secretary of State shall type or write in ink the name and the residence address of the voter in the designated section of the return envelope. The Secretary of State shall provide a return envelope that moves free of postage under federal law. [2011, c. 534, §22 (AMD).]

SECTION HISTORY

2003, c. 407, §34 (NEW). 2009, c. 563, §7 (AMD). 2011, c. 534, §22 (AMD).



21-A §782. Absentee ballots; procedure on return

On receipt of a return envelope apparently containing an absentee ballot, the clerk or the Secretary of State shall follow the procedures for regular absentee voting under this subchapter. [2009, c. 563, §8 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2003, c. 407, §35 (AMD). 2009, c. 563, §8 (AMD).



21-A §783. Authority of Secretary of State

The Secretary of State may act administratively to facilitate voting by uniformed service voters and overseas voters and may use federal or other facilities available for this purpose. These administrative actions may include, but are not limited to: [2009, c. 563, §9 (AMD).]

1. Central issuance of absentee ballots. Issuing absentee ballots to uniformed service voters and overseas voters from a central location in order to ensure expedited delivery of absentee ballots;

[ 2009, c. 563, §9 (NEW) .]

2. Central receipt of absentee ballots. Receiving absentee ballots from uniformed service voters and overseas voters at a central location in order to ensure that the ballots are received by the statutory deadline;

[ 2009, c. 563, §9 (NEW) .]

3. Central counting of absentee ballots. Counting absentee ballots from uniformed service voters and overseas voters at a central location and including the count of these votes in the statewide tabulation of the vote;

[ 2009, c. 563, §9 (NEW) .]

4. Electronic transmission of absentee ballots. Authorizing the electronic transmission of absentee ballots to uniformed service voters or overseas voters; and

[ 2009, c. 563, §9 (NEW) .]

5. Electronic receipt of absentee ballots. Authorizing the electronic receipt of voted absentee ballots from uniformed service voters or overseas voters by a method authorized by the Secretary of State.

[ 2015, c. 350, §1 (AMD) .]

The Secretary of State shall adopt rules to administer the central issuance and processing of absentee ballots, including rules that provide for the examination, counting and storage of ballots in the same manner as regular absentee ballots. Rules adopted in accordance with this section are routine technical rules as described by Title 5, chapter 375, subchapter 2-A. [2009, c. 563, §9 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2003, c. 407, §35 (AMD). 2009, c. 563, §9 (AMD). 2015, c. 350, §1 (AMD).






Article 3: VIOLATIONS AND PENALTIES

21-A §791. Violations and penalties

1. Class E crime. The commission of any act described as follows in this subsection is a Class E crime:

A. [1991, c. 466, §36 (RP).]

B. A municipal clerk who, when a person has voted by absentee ballot in the clerk's presence under section 753-B, subsection 8, signs the clerk's name to an affidavit on the absentee ballot return envelope when the affidavit is not properly completed; or [1999, c. 645, §12 (AMD).]

C. A 3rd person, designated in an application or request for an absentee ballot, who receives an absentee ballot from the clerk in accordance with that application or request, and who, without good cause, fails to return that absentee ballot to the clerk's office within the time limit provided in section 755. [1985, c. 161, §6 (NEW).]

[ 1999, c. 645, §12 (AMD) .]

2. Class D crime. A person commits a Class D crime if that person:

A. Delivers, receives, accepts, notarizes or witnesses an absentee ballot for any compensation. This paragraph does not apply to a governmental employee handling ballots in the course of that employee's official duties or a person who handles absentee ballots before the unvoted ballots are delivered to the municipality or after the voted ballots are returned to the clerk. [1993, c. 473, §46 (AFF); 1993, c. 473, §37 (RPR).]

B. [1993, c. 473, §46 (AFF); 1993, c. 473, §37 (RP).]

C. [1993, c. 473, §46 (AFF); 1993, c. 473, §37 (RP).]

[ 1993, c. 473, §46 (AFF); 1993, c. 473, §37 (RPR) .]

3. Class C crime. A person commits a Class C crime if that person:

A. Forges the name of another on an absentee ballot, the return envelope or the application for an absentee ballot; or [1993, c. 473, §38 (NEW); 1993, c. 473, §46 (AFF).]

B. Is a candidate who, notwithstanding this subchapter, delivers, receives, accepts, notarizes, assists or witnesses an absentee ballot, other than the candidate's own absentee ballot, furnished by the clerk of a municipality in this State. This paragraph does not apply to an elected municipal clerk who is a candidate for reelection to the office of municipal clerk, where there is no other candidate for that office. In a contested election for the office of clerk, a clerk may not be exempted from the provisions of this paragraph but shall instead appoint a deputy or an assistant to whom the municipality shall pay all associated costs for the duration of the deputy's or assistant's temporary employment in that capacity. [2009, c. 253, §52 (AMD).]

[ 2009, c. 253, §52 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 357, §§18,19 (AMD). 1987, c. 364, (AMD). 1987, c. 572, (AMD). 1991, c. 466, §36 (AMD). 1993, c. 473, §§37,38 (AMD). 1993, c. 473, §46 (AFF). 1999, c. 645, §12 (AMD). 2009, c. 253, §52 (AMD).









Subchapter 5: PRESIDENTIAL ELECTORS

21-A §801. Election

In a presidential election year, the presidential electors shall be chosen at the general election. [1985, c. 161, §6 (NEW).]

1. Vote for presidential candidate construed. A vote for the candidate for President is a vote for the presidential electors nominated by the candidate's political party or by petition.

[ 2001, c. 516, §17 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2001, c. 516, §17 (AMD).



21-A §802. Representation

One presidential elector shall be chosen from each congressional district and 2 at large. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §803. Duties of Governor

As soon as possible after the presidential electors are chosen, the Governor shall send a certificate of the determination of the electors to the Archivist of the United States under the state seal. The certificate shall state the names of the electors and the number of votes which each received. The Governor shall deliver 6 certificates under the state seal to the electors on or before the first Monday after the 2nd Wednesday of December, following their election. [1989, c. 166, §6 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 166, §6 (AMD).



21-A §804. Meeting in convention

The presidential electors shall convene in the House Chamber in Augusta at 2 p.m. on the first Monday after the 2nd Wednesday of December following their election. If any electors are not present, the electors present shall fill the vacancy by majority vote. [1993, c. 447, §18 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 447, §18 (AMD).



21-A §805. Convention duties

The duties of the presidential electors in convention are as follows. [1985, c. 161, §6 (NEW).]

1. Separate ballots. When convened as required by section 804, the presidential electors shall each cast separate ballots for President and Vice President, at least one of whom must not be a resident of this State.

[ 1985, c. 161, §6 (NEW) .]

2. Presidential electors. The presidential electors at large shall cast their ballots for the presidential and vice-presidential candidates who received the largest number of votes in the State. The presidential electors of each congressional district shall cast their ballots for the presidential and vice-presidential candidates who received the largest number of votes in each respective congressional district.

[ 1985, c. 161, §6 (NEW) .]

3. Certificate prepared and sent. The presidential electors shall make and subscribe to 6 certificates containing the number of votes cast separately for President and Vice President. They shall attach one of the lists of electors furnished them by the Governor to each certificate. They shall seal each certificate and attached list in an envelope stating that a certificate of the votes of this State for President and Vice President is contained inside.

[ 1985, c. 161, §6 (NEW) .]

4. Envelope sent immediately.

[ 1989, c. 166, §7 (RP) .]

4-A. Certificates sent immediately. The presidential electors shall send immediately by registered mail one certificate to the President of the Senate of the United States and 2 certificates to the Archivist of the United States in Washington, D.C. The presidential electors shall deliver 2 certificates to the Secretary of State, who shall hold one of them subject to the order of the President of the Senate of the United States and shall retain the other for public inspection for one year. The presidential electors shall deliver one certificate to the Chief Judge of the United States District Court for the District of Maine.

[ 1989, c. 166, §8 (NEW) .]

5. Envelope sent next day.

[ 1989, c. 166, §9 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 166, §§7-9 (AMD).



21-A §806. Compensation of electors and employees

The presidential electors shall be paid $10 a day for each day actually and necessarily employed in the performance of their duties and necessary expenses, including travel expenses, at the same rate as that paid to members of the Legislature. The presidential electors may hire necessary clerical employees who shall be paid a reasonable compensation established by the electors. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).






Subchapter 6: VOTING DEVICES

21-A §808. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 347, §5 (NEW).]

1. Automatic tabulating equipment. "Automatic tabulating equipment" means any apparatus that automatically examines and counts votes recorded on paper ballots and tabulates the results.

[ 2001, c. 310, §58 (AMD) .]

1-A. Accessible voting system. "Accessible voting system" means a voting system that is accessible for individuals with disabilities, including nonvisual accessibility for the blind and visually impaired, in a manner that provides the same opportunity for access and participation, including privacy and independence, as for other voters.

[ 2007, c. 455, §48 (NEW) .]

2. Ballot or paper ballot. "Ballot" or "paper ballot" means the printed paper ballot on which votes may be recorded in the layout and format required to conform to the electronic voting system in use.

[ 1991, c. 347, §5 (NEW) .]

3. Ballot card.

[ 2001, c. 310, §59 (RP) .]

4. Ballot labels. "Ballot labels" means the pages, cards or other material containing the names of offices and candidates and the referendum questions to be voted on that are placed on the voting device to conform with the voting system in use.

[ 1991, c. 347, §5 (NEW) .]

5. Counting center. "Counting center" means one or more locations selected by the municipal officers for the automatic counting of ballots.

[ 1991, c. 347, §5 (NEW) .]

5-A. Direct recording electronic voting machine. "Direct recording electronic voting machine" means a system that records votes by means of a ballot display provided with mechanical, electro-optical or electro-audio components that can be activated by the voter, that processes data by means of a computer program and that records voting data in memory components. A direct recording electronic voting machine produces a tabulation of the voting data stored in a removable memory component and on a printed copy.

[ 2003, c. 651, §1 (NEW) .]

6. Electronic tabulating system. "Electronic tabulating system" means a mark-sense voting system where the paper ballots are subsequently counted and tabulated by an electronic tabulating device at one or more counting centers. "Electronic tabulating system" includes all the software and firmware required to program and control the equipment in the respective system.

[ 2001, c. 310, §60 (AMD) .]

7. Marking device. "Marking device" means any special marking implements or fluorescent or opaque inks that are required for marking paper ballots, depending on the type of system in use.

[ 2001, c. 310, §61 (AMD) .]

8. Mark-sense voting system. "Mark-sense voting system" means a system in which votes are recorded on paper ballots by making marks in special voting response locations using a marking device. The votes on the paper ballots are subsequently counted and tabulated by an electronic tabulating device at one or more counting centers.

[ 1995, c. 459, §84 (AMD) .]

8-A. Mechanical lever voting machine. "Mechanical lever voting machine" means a machine that directly records a voter's choices via mechanical lever-actuated controls into a counting mechanism that tallies the votes without using a physical ballot.

[ 2003, c. 651, §2 (NEW) .]

8-B. Punch card voting machine. "Punch card voting machine" means a machine that transmits a voter's choices onto either a prescored or unscored ballot via mechanically punched holes that are then read and tallied by the machine.

[ 2003, c. 651, §2 (NEW) .]

9. Punch card voting system.

[ 2001, c. 310, §62 (RP) .]

10. Voting device. "Voting device" means the voting machine or electronic tabulating system apparatus that the voters use to record their votes on paper ballots or on a tabulating card.

[ 1995, c. 459, §84 (AMD) .]

11. Voting machine. "Voting machine" means an apparatus on which voters cast their votes that records each vote by means of mechanical or electronic counters and furnishes a total of the number of votes cast for each candidate and for and against each referendum measure.

[ 2001, c. 310, §63 (AMD) .]

12. Voting system. "Voting system" means the total combination of mechanical, electromechanical or electronic equipment, including the software, firmware and documentation required to program, control and support the equipment, that is used to define or produce ballots, to cast and count votes, to report or display election results and to maintain and produce any audit trail information.

[ 2007, c. 455, §49 (NEW) .]

SECTION HISTORY

1991, c. 347, §5 (NEW). 1995, c. 459, §84 (AMD). 2001, c. 310, §§58-63 (AMD). 2003, c. 651, §§1,2 (AMD). 2007, c. 455, §§48, 49 (AMD).



21-A §809. Approval of voting devices

1. Rules. The Secretary of State and the Attorney General together may adopt rules governing approval of voting machines under section 813 and electronic tabulating systems under section 844. The Secretary of State may adopt rules requiring independent testing of voting machines and electronic tabulating systems in use or proposed for use in the State and indicating which voting machines and electronic tabulating systems are approved for use by municipalities.

[ 1995, c. 459, §85 (AMD) .]

2. Use of approved voting machines and systems. Voting machines and systems approved and recommended pursuant to rules adopted under subsection 1 may be used by any municipality in a state election. Voting machines and electronic tabulating systems that have not been approved for use may not be used by any municipality.

[ 1995, c. 459, §85 (AMD) .]

3. Publication of list.

[ 1995, c. 459, §86 (RP) .]

3-A. Proscribed voting machines. The following types of voting machines may not be used in the conduct of state elections:

A. Mechanical lever voting machines; and [2003, c. 651, §3 (NEW).]

B. Punch card voting machines. [2003, c. 651, §3 (NEW).]

[ 2003, c. 651, §3 (NEW) .]

4. Application. This section applies only to those voting devices in use by the municipality after October 1, 1987.

[ 1991, c. 347, §5 (NEW) .]

SECTION HISTORY

1991, c. 347, §5 (NEW). 1995, c. 459, §§85,86 (AMD). 2003, c. 651, §3 (AMD).



21-A §809-A. Certain electronic connections and Internet voting prohibited

1. Electronic connections prohibited. Connections of any voting devices, as defined by section 808, via the Internet to centralized vote collection equipment may not be employed by election officials of the State. Networking of voting machines, Internet-enabled or otherwise, is prohibited.

[ 2003, c. 651, §4 (NEW) .]

1-A. Prohibition not applicable. For the purpose of providing a voting system equipped for individuals with disabilities as required by section 812-A, subsection 1 and the federal Help America Vote Act of 2002, Public Law 107-252, the prohibition in subsection 1 does not apply to the connection of individual voting devices to a central server when the central server is operated or managed by the Secretary of State.

[ 2015, c. 350, §2 (AMD) .]

2. Electronic returns. A vote total that is transmitted electronically is not considered an official return. The official return of votes cast must be prepared in accordance with section 711. Nothing in this section may be construed to prevent the electronic filing of unofficial returns.

[ 2003, c. 651, §4 (NEW) .]

3. Internet voting. Use of the Internet for the casting of votes online is prohibited. This subsection does not apply to a ballot-marking system or software that is used for voters with disabilities, uniformed service voters or overseas voters to mark a ballot online and securely transmit the marked ballot to a central server operated or managed by the Secretary of State, as long as the system does not tabulate the votes marked on those ballots.

[ 2015, c. 350, §3 (AMD) .]

SECTION HISTORY

2003, c. 651, §4 (NEW). 2005, c. 683, §L1 (AMD). 2007, c. 455, §50 (AMD). 2015, c. 350, §§2, 3 (AMD).



Article 1: VOTING MACHINES

21-A §810. Approval of voting devices (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 96, §1 (NEW). 1991, c. 347, §6 (RP).



21-A §811. Obtaining and using

A municipality may obtain and use voting machines according to the following provisions. [1985, c. 161, §6 (NEW).]

1. Purchased or rented. The municipality may either purchase or rent voting machines.

[ 1985, c. 161, §6 (NEW) .]

2. Use authorized. The voting machines shall be used at each type of election authorized by the legislative body of the municipality. Once authorization has been given for use of the machines at any type of election, that authorization continues until specifically revoked by the legislative body.

[ 1985, c. 161, §6 (NEW) .]

3. Use in one or more districts. A municipality which has more than one voting district may use voting machines in one or more of the districts as determined by its legislative body.

[ 1985, c. 161, §6 (NEW) .]

4. Provided by municipality. In those municipal voting districts using voting machines, the municipal officers of each municipality must provide at least one voting machine for each 450, or fraction exceeding 1/2 of that number, of the voters qualified to vote at each voting place.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §812. Requirements for machines

A voting machine used in the conduct of state elections must meet the following requirements. [2003, c. 651, §5 (AMD).]

1. Secrecy. It must be constructed so that each voter may vote in secrecy.

[ 1985, c. 161, §6 (NEW) .]

2. Voting limited. It must permit a voter to vote once and only once for each candidate and each question for whom or on which he is entitled to vote. It must prevent a voter from voting for more persons for an office than there are offices to be filled.

[ 1985, c. 161, §6 (NEW) .]

3. Write-in vote. It must permit a voter to vote for a write-in candidate.

[ 1985, c. 161, §6 (NEW) .]

4. Form and content of ballot label. The titles of offices may be arranged horizontally with the names of candidates for an office arranged vertically under the title of the office, or the titles of offices may be arranged vertically with the names of candidates for an office arranged horizontally opposite the title of the office, or the titles of offices and the names of candidates for an office may be arranged in any horizontal and vertical combination as may be determined advisable by the Secretary of State.

The names of candidates must be printed in the order provided by law and, in general elections, the party designation of each candidate, which may be abbreviated, must be printed following the candidate's name. If there are more candidates for an office than can be printed in one column or on one ballot page, the ballot label must be clearly marked that the list of candidates is continued on the following column or page and, so far as possible, the same number of names must be printed on each column or page. Arrows may be used to indicate the place to vote for each candidate and on each measure.

[ 1995, c. 459, §87 (AMD) .]

4-A. Ballot labels for separate elections.

[ 2003, c. 651, §6 (RP) .]

5. Voting restricted at primary. It must prevent a voter from voting for the nomination of candidates of more than one party at a primary election.

[ 1985, c. 161, §6 (NEW) .]

6. Unauthorized voting prohibited. It must prevent a voter from voting for any office or upon any question for whom or on which he is not entitled to vote.

[ 1985, c. 161, §6 (NEW) .]

7. Change of vote permitted. It must permit a voter to change or retract a vote he has attempted to cast for any person, or on any question, before his vote has been completed and registered.

[ 1985, c. 161, §6 (NEW) .]

8. Device for printing or photographing candidate or question counters. It may be provided with a device or devices for printing and photographing candidate and question counters which will provide a record before the polls open and after the polls close.

[ 1985, c. 161, §6 (NEW) .]

9. Official approval required. It must be of an identical type approved by the Secretary of State and the Attorney General.

[ 1985, c. 161, §6 (NEW) .]

10. Paper audit trail. Except for an accessible voting system that must be provided by 2006 in compliance with the federal Help America Vote Act of 2002 as provided in section 812-A, subsection 1, it must produce or employ permanent paper records of the votes cast that are able to be verified by individual voters before their votes are cast and that provide a manual audit capacity for the machine. In the case of direct recording electronic voting machines, those records must also identify the individual machines that produced them without revealing the identities of the voters who cast the ballots. In all cases, these records must be reviewed in the event of a recount and considered in conjunction with the machine-produced tally.

[ 2007, c. 455, §51 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §§87,88 (AMD). 2003, c. 651, §§5-7 (AMD). 2005, c. 445, §1 (AMD). 2007, c. 455, §51 (AMD).



21-A §812-A. Accessible voting system

1. Accessible voting system at each polling place. The Secretary of State, in compliance with the voting accessibility requirements of the federal Help America Vote Act of 2002, shall provide one direct recording electronic voting machine, or other accessible voting system equipped for individuals with disabilities, for use at each polling place used in the conduct of state elections. Such machines must produce permanent paper records that provide a manual audit capacity for the machines and must also provide voters with audio functions that enable the voters to verify their ballots aurally before the votes are cast, and all such machines must meet the requirements of section 812, subsection 10 unless the Secretary of State is unable to procure machines that the Secretary of State determines are adequate to meet the requirements of this section and section 812 in time to comply with the Help America Vote Act of 2002.

Additional accessible voting machines may be used in the conduct of state elections, but those machines must meet the requirements set forth in section 812.

[ 2007, c. 455, §52 (AMD) .]

2. Moratorium.

[ 2003, c. 651, §8 (NEW); MRSA T. 21-A, §812-A, sub-§2 (RP) .]

3. Accessible feature for casting write-in vote. As an accommodation for persons with disabilities, the audio ballot for the accessible voting system under subsection 1 may be programmed to provide an aural presentation of the names of any declared write-in candidates at the end of the list of candidates whose names were listed on the printed ballot so that the voter may cast a vote for a declared write-in candidate in the same manner as voting for a listed candidate. If there is no declared write-in candidate for an office, the audio ballot may provide aural instructions to that effect.

[ 2009, c. 253, §53 (NEW) .]

SECTION HISTORY

2003, c. 651, §8 (NEW). 2005, c. 445, §2 (AMD). 2007, c. 455, §52 (AMD). 2009, c. 253, §53 (AMD).



21-A §813. Rules on use

The Secretary of State may make reasonable rules governing the use of voting machines in accordance with the Maine Administrative Procedure Act. [1991, c. 347, §7 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1991, c. 347, §7 (AMD).



21-A §814. Custody

The municipal clerk has custody of a voting machine used by the municipality. [1985, c. 161, §6 (NEW).]

1. Storage and maintenance. He is responsible for the proper storage and maintenance of each machine.

A. He shall have each machine locked, sealed and stored in a safe, dry building. [1985, c. 161, §6 (NEW).]

B. He shall have each machine kept in proper operating condition. [1985, c. 161, §6 (NEW).]

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §815. Expense of storage and maintenance

The municipality shall pay reasonable expenses for the storage and maintenance of the machines as authorized by the clerk. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §816. Operating instructions

The clerk must hold a meeting before an election whenever it is necessary to instruct election officials in the operation of voting machines. [1985, c. 161, §6 (NEW).]

1. Permission to use machines refused. The clerk may not permit a voting machine to be used at any voting place, unless he is satisfied that the election officials at that voting place know how to operate the machine properly and how to instruct a voter in operating it.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §817. Ballot labels

The Secretary of State shall furnish the ballot labels for all except municipal elections. [1985, c. 161, §6 (NEW).]

1. Content of label. The ballot label must contain the names of the candidates or nominees of each political party arranged as nearly as practicable in accordance with the requirements for paper ballots, except that the voting square shall be in the position required by the construction of the machine and subject to section 812, subsection 4.

[ 1985, c. 161, §6 (NEW) .]

2. Referendum question. A referendum question must be arranged so that the voter may vote for or against it.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §817-A. Test of voting machines

The clerk shall test the voting machines using a sample of the ballot cards furnished by the Secretary of State in the same manner as set forth in section 854 regarding the testing of electronic tabulating equipment. [1995, c. 459, §89 (NEW).]

SECTION HISTORY

1995, c. 459, §89 (NEW).



21-A §818. Arrangement of voting place

The municipal officers shall arrange each voting place in compliance with section 627, except that voting booths need not be furnished. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §819. Secrecy preserved (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1999, c. 645, §13 (RP).



21-A §820. Warden to post specimen ballots or labels (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 436, §116 (RP).



21-A §821. Delivery

The municipal clerk shall perform the following duties concerning the delivery of voting machines. [1985, c. 161, §6 (NEW).]

1. Delivery. The municipal clerk shall have the voting machines delivered to each voting place at least 12 hours before the polls are opened on election day. At the time of delivery, the ballot labels must be in place on each machine.

[ 1995, c. 459, §90 (AMD) .]

2. Arrangements of machines. The clerk shall arrange each voting machine so that each ballot label, when not in use, and the exterior of the machine are completely visible to the election officials.

[ 1985, c. 161, §6 (NEW) .]

3. Machines locked. After the voting machines have been placed in the proper position at the voting place, the clerk shall make certain that each machine is ready for use when the polls open and he shall then lock each machine.

[ 1985, c. 161, §6 (NEW) .]

4. Keys to voting machines. At least 1/2 hour before the polls are opened on election day, the clerk shall deliver the keys to each machine in a sealed envelope to the warden at the voting place.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §90 (AMD).



21-A §822. Preparation for voting

When it is time for the polls to open, the warden shall open the envelope containing the keys to the voting machines in the presence of an election clerk from a political party other than that of the warden. The warden shall ensure that the correct ballot labels were delivered by comparing them with the sample ballot. [1997, c. 436, §117 (AMD).]

1. Counters exposed. If the number on the seal agrees with the number on the envelope, the warden shall open the doors concealing the counters, inspect the machine and sign a certificate provided by the Secretary of State showing that all counters are set at "000," that the number of the public counter agrees with the number on the envelope and that all parts of the machine and the ballot labels are in proper condition for voting.

A. If the machine is provided with a device or devices for printing or photographing candidate and question counters, it is not necessary to open the door concealing the counters. The warden and the election clerk shall proceed to operate the mechanism provided to produce one "before election inspection record" showing whether the candidate and question counters register "000" and sign the certificate as prescribed by the Secretary of State. [1985, c. 161, §6 (NEW).]

[ 2009, c. 253, §54 (AMD) .]

2. Machine satisfactory. If the machine is in satisfactory condition for voting, the warden shall immediately permit its use, after closing the doors concealing the counters.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §91 (AMD). 1997, c. 436, §117 (AMD). 2009, c. 253, §54 (AMD).



21-A §823. Directions for voting

A voter must follow the same procedure before voting as if paper ballots were being used. He is entitled to the same assistance in voting by machine as by paper ballot. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §824. Challenge of right to vote

A voter who is challenged in a voting precinct where voting machines are used may not use the voting machine for casting his vote, but must use an official paper ballot. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §825. Activation of machines

The voting machines shall be activated by the warden or an election clerk designated by him. [1985, c. 161, §6 (NEW).]

1. Primary election. In a primary election, the warden or, in his absence, a designated election clerk must activate each voting machine so that a voter can vote only for the candidates of the political party in which he is enrolled.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §826. Procedure for tabulating votes

The following regulations outline the procedure for tabulating votes at an election in which voting machines are used. [1985, c. 161, §6 (NEW).]

1. Counters exposed. As soon as the polls are closed, the warden shall unlock each machine to prevent further voting. He shall then open the counters on each voting machine so that anyone present can see the totals. If the machine is provided with a device for printing or photographing candidate and question counters, it is not necessary to open the door concealing the counters. The warden and an election clerk from a political party other than that of the warden shall proceed to operate the mechanism provided to produce a record of the votes cast on the candidate and question counters. This record may be considered an official statement or certificate of returns for that machine and may be endorsed, delivered and filed as required by the Secretary of State.

[ 1985, c. 161, §6 (NEW) .]

2. Totals announced. The warden shall announce the total for each candidate in the order shown on the ballot label, for each referendum question and for each declared write-in candidate. As each total is read, it must be recorded by an election clerk from a political party other than that of the warden.

[ 2009, c. 253, §55 (AMD) .]

3. Totals checked. When all the totals for a voting machine have been read and recorded, the election clerk shall check the totals recorded by him with those appearing on the machine. If the totals do not agree, the election clerk shall record the number of the machine at the top of the column of totals recorded from it.

[ 1985, c. 161, §6 (NEW) .]

4. Machine locked. After allowing any person to compare the record with the totals shown on the machine, the warden shall close and lock it with the totals remaining on it and proceed to tabulate the next machine in the same manner.

[ 1985, c. 161, §6 (NEW) .]

5. Paper ballots counted. After the totals for all voting machines have been recorded and checked, all absentee and other official paper ballots shall be counted.

[ 1985, c. 161, §6 (NEW) .]

6. Total announced. As soon as the paper ballots have been counted, the total vote for each candidate and on each referendum question shall be tabulated and the result announced by the warden.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2009, c. 253, §55 (AMD).



21-A §827. Procedure after election

The following procedure shall be observed after an election at which voting machines are used. [1985, c. 161, §6 (NEW).]

1. Keys sealed in envelope. In the presence of an election clerk from a political party other than that of the warden, the warden shall enclose the keys to each voting machine in separate envelopes furnished by the municipal clerk. The warden shall write the number of each machine, the location of the voting place in which it was used, the number on the seal and the numbers registered on the public counter on the outside of each envelope.

[ 2009, c. 253, §56 (AMD) .]

2. Envelopes signed. After sealing each envelope securely, the warden and the election clerk shall sign their names on it and the warden shall have it immediately returned to the municipal clerk.

[ 1985, c. 161, §6 (NEW) .]

3. Counter totals preserved. The totals shown on the counters of a voting machine must be retained for 22 months after the election at which the machine is used.

A. If the occurrence of another election requires the removal of the counter totals within 22 months after an election, the municipal clerk must have them photographed in his presence and in the presence of the warden and an election clerk of a party other than that of the warden. The warden must make a statement showing the number and counter totals of each machine as it is photographed. He must sign the statement, have it attested and deliver it to the municipal clerk who shall record it. As soon as the photographs are printed legibly, the municipal clerk shall remove the totals and retain the photographs for the balance of the 22-month period. If the machines were equipped with a device or devices which had produced a printed or photographed record of the vote shown on the candidate and question counters, the municipal clerk shall remove the totals and retain the printed or photographed record for the balance of the 22-month period.

Notwithstanding the requirements of this paragraph, counter totals for municipal elections conducted under this Title, referenda elections or special legislative elections shall be kept for 2 months. [1985, c. 614, §22 (AMD).]

[ 1985, c. 614, §22 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §22 (AMD). 2009, c. 253, §56 (AMD).



21-A §828. Security for keys

The municipal clerk shall keep the keys to each voting machine in a vault or safe that is kept securely locked when the keys are not being removed from or replaced in it. The municipal clerk may not allow any unauthorized person to have possession of the keys to any voting machine. [2009, c. 538, §14 (AMD).]

1. Keys returned. A person who is authorized to have possession of the keys to a voting machine must return them to the clerk when the person no longer needs them for the authorized purpose.

[ 2009, c. 538, §14 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2009, c. 538, §14 (AMD).



21-A §829. Violation and penalty

1. Altering voting machine. A person may not alter, adjust, operate, move, unlock or unseal a voting machine or any part of a voting machine with the intent of changing the outcome of any election.

[ 2003, c. 447, §34 (NEW) .]

2. Attempting to alter voting machine. A person may not attempt to alter, adjust, operate, move, unlock or unseal a voting machine or any part of a voting machine with the intent of changing the outcome of an election.

[ 2003, c. 447, §34 (NEW) .]

3. Penalty. A person who violates this section commits a Class B crime.

[ 2003, c. 447, §34 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §39 (AMD). 1993, c. 473, §46 (AFF). 2003, c. 447, §34 (RPR).



21-A §830. Application of provisions to voting by machine

The provisions of this Title which are not inconsistent with this Article apply to all elections where voting machines are used. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).






Article 2: ELECTRONIC TABULATING SYSTEMS

21-A §841. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 96, §2 (AMD). 1991, c. 347, §8 (RP).



21-A §842. Obtaining and using

A municipality may obtain and use electronic tabulating systems according to the following provisions. [1995, c. 459, §93 (AMD).]

1. Purchased or rented. The municipality may either purchase or rent voting devices.

[ 1985, c. 161, §6 (NEW) .]

2. Use authorized. The voting devices may be used at each type of election authorized by the legislative body of the municipality. Once authorization has been given for use of the devices at any type of election, that authorization continues until specifically revoked by the legislative body.

[ 1985, c. 161, §6 (NEW) .]

3. Use in one or more districts. A municipality which has more than one voting district may use voting devices in one or more of the districts as determined by its legislative body.

[ 1985, c. 161, §6 (NEW) .]

4. Provided by municipality.

[ 1995, c. 459, §94 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §§93,94 (AMD).



21-A §843. Requirements for devices

An electronic tabulating system purchased or rented by a municipality must meet the following requirements. [1995, c. 459, §95 (AMD).]

1. Secrecy. It must be used so that each voter may vote in secrecy.

[ 1985, c. 161, §6 (NEW) .]

2. Voting limited. It must permit each voter to vote at any election for all persons and offices for whom and for which the voter is entitled to vote; to vote for as many persons for an office as the voter is entitled to vote for; to vote for or against any question upon which the voter is entitled to vote; and the electronic tabulating equipment must reject choices recorded on the voter's ballot, if the number of choices exceeds the number for which the voter is entitled to vote for the office or on the measure.

[ 1995, c. 459, §96 (AMD) .]

3. Write-in vote. It must permit a voter to vote for a write-in candidate.

[ 1985, c. 161, §6 (NEW) .]

4. Voting restricted at primary. It must prevent a voter from voting for the nomination of candidates of more than one party at a primary election.

[ 1985, c. 161, §6 (NEW) .]

5. Unauthorized voting prohibited. It must prevent a voter from voting for any office or upon any question for whom or on which he is not entitled to vote.

[ 1985, c. 161, §6 (NEW) .]

6. Change of vote permitted. It must permit a voter to change or retract a vote the voter has attempted to cast, in accordance with section 693, before the voter's ballot has been deposited in the electronic tabulating device.

[ 1995, c. 459, §96 (AMD) .]

7. Official approval required. It must be of an identical type approved by the Secretary of State and the Attorney General.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §§95,96 (AMD).



21-A §844. Regulations of Secretary of State

The Secretary of State may make reasonable rules governing the use of electronic tabulating systems in accordance with the Maine Administrative Procedure Act. [1995, c. 459, §97 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1991, c. 347, §9 (AMD). 1995, c. 459, §97 (AMD).



21-A §845. Custody

The municipal clerk has custody of voting devices used by the municipality. [1985, c. 161, §6 (NEW).]

1. Storage and maintenance. The municipal clerk is responsible for the proper storage and maintenance of each device.

A. The municipal clerk shall store each device in a safe, dry building. [1995, c. 459, §98 (AMD).]

B. The municipal clerk shall keep each device in proper operating condition. [1995, c. 459, §98 (AMD).]

[ 1995, c. 459, §98 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §98 (AMD).



21-A §846. Expense of storage and maintenance

The municipality shall pay reasonable expenses for the storage and maintenance of the devices as authorized by the clerk. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §847. Operating instructions

The clerk must hold a meeting before an election whenever it is necessary to instruct election officials in the operation of voting devices. [1985, c. 161, §6 (NEW).]

1. Permission to use devices refused. The clerk may not permit a voting device to be used at any voting place unless he is satisfied that the election officials at that voting place know how to operate the device properly and how to instruct a voter in operating it.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §848. Ballot format for electronic tabulating systems

The Secretary of State shall furnish all ballot materials for all elections conducted under this Title. Ballots furnished for use with electronic tabulating systems must be arranged as nearly as practicable in accordance with the requirements for candidate ballots under section 601 and for referendum ballots under section 906. For ballots that are double sided, each side of the ballot must include a clearly printed message at the bottom of the ballot reminding the voter to mark both sides of the ballot. [2001, c. 310, §64 (RPR).]

1. Ballot format.

[ 2001, c. 310, §64 (RP) .]

2. Content of label.

[ 1995, c. 459, §101 (RP) .]

3. Ballot labels for separate elections.

[ 1995, c. 459, §101 (RP) .]

4. Referendum question.

[ 2001, c. 310, §64 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §§99-101 (AMD). 2001, c. 84, §1 (AMD). 2001, c. 310, §64 (RPR).



21-A §849. Arrangement of voting place

The municipal officers shall arrange each voting place in compliance with section 627. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §850. Secrecy preserved

The warden at each voting place may not remain or allow any other person to remain where the warden or person can see how anyone votes, except that a proper official may remain when the official's assistance has been requested by a voter. [2009, c. 538, §15 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2009, c. 538, §15 (AMD).



21-A §851. Preparation for elections

The municipal clerk shall perform the following duties in preparing for an election. [1985, c. 161, §6 (NEW).]

1. Ballots and supplies. The municipal clerk shall have the electronic tabulating devices prepared for the election and shall deliver the tabulating devices, voting booths, tamper-proof ballot boxes, ballots, secrecy ballot envelopes, marking devices and other records and supplies as required to conform with the tabulating system in use and applicable laws.

[ 1995, c. 459, §102 (AMD) .]

2. Ballot cards.

[ 1995, c. 459, §103 (RP) .]

3. Write-in ballots.

[ 1995, c. 459, §103 (RP) .]

4. Voting booths.

[ 1995, c. 459, §103 (RP) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §§102,103 (AMD).



21-A §852. Procedure at the polling place

The following governs the procedure for the conduct of elections in which an electronic tabulating system is used. [1995, c. 459, §104 (AMD).]

1. Preparation for voting. Before the polls are opened, the election officials shall arrive at the polling place and place the voting devices in position for voting. The officials shall ensure that the devices are in proper working order and that the correct ballots were delivered. They shall open and check the ballots, supplies, records and forms and post the sample ballots and instructions to voters.

[ 1997, c. 436, §118 (AMD) .]

2. Instruction of voters. If requested, election officials shall instruct a voter on how to operate the electronic tabulating system before the voter enters the voting booth. If the voter needs additional instruction after entering the voting booth, election officials may, if necessary, enter the booth and give the voter additional instructions in accordance with section 672.

[ 1995, c. 459, §104 (AMD) .]

3. Depositing ballots in electronic voting device. After the voter has marked the ballot, the voter may place the ballot inside the secrecy envelope provided to maintain the voter's confidentiality and deposit the ballot in the electronic tabulating device. A voter may request the assistance of an election official if the voter has difficulty placing the ballot into the electronic tabulating device.

[ 1995, c. 459, §104 (AMD) .]

4. Spoiled ballots. If a voter spoils a ballot, the procedures set forth in section 693 must be followed.

[ 1995, c. 459, §104 (AMD) .]

5. Closing of polls. As soon as the polls have closed and the last qualified voter has voted, the warden shall proceed to supervise the counting of the ballots under the observation of the public. The warden shall run the official tally tape from each electronic tabulating device and shall record the total votes from the tape on the tally sheet provided by the Secretary of State. The official tally tape must be signed by the warden and one election clerk from each of the major parties and must be packed in a tamper-proof ballot box with the other election materials pursuant to section 698, subsection 2-A. The warden shall run an additional copy of the tally tape to provide to the clerk with the tally sheets and the return of votes cast and may run additional copies of the tally tape to post for public review. All unused ballots must be packaged and sealed pursuant to section 698, subsection 2-B for return to the municipal clerk. The ballot box for the electronic voting device must be opened at the polling place. The regular counted ballots are placed in the tamper-proof ballot boxes and all unread or red-lined ballots requiring hand counting or ballots containing write-in votes that must be recorded on a write-in tally sheet are counted by the election clerks. The election clerks count in teams of 2, consisting of one election clerk from each of the major parties. If it appears that any ballot is damaged so that it can not be properly counted by the electronic tabulating device, the ballot must be counted manually. Once all of the hand counting has been completed, the election clerks shall complete the tally sheets. The tabulations must be signed by the warden and the 2 election clerks who counted the ballots. The election officials shall complete and sign the other election forms as provided in this Title, and shall return the ballots and other materials to the clerk packed pursuant to section 698, subsections 2-A and 2-B and the incoming voting list packed pursuant to section 698, subsection 3.

[ 2001, c. 516, §18 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §104 (AMD). 1997, c. 436, §118 (AMD). 2001, c. 310, §65 (AMD). 2001, c. 516, §18 (AMD).



21-A §853. Delivery of ballots or ballot cards to the counting center (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §105 (RP).



21-A §854. Test of electronic tabulating equipment

The clerk shall have the electronic tabulating equipment tested prior to the polls opening to ascertain that it accurately counts the votes cast for all offices and on all measures. The test must be conducted by processing a preaudited group of ballots marked to record a predetermined number of valid votes for each candidate and on each measure. In the presence of one or more witnesses, the clerk shall clearly mark each ballot used for testing with the word "TEST" across the front side of the ballot in black or blue indelible ink. The test must include one or more ballots that have votes for each office in excess of the number allowed by law in order to test the ability of the electronic tabulating equipment to reject those votes. In this test, valid votes must be assigned to each candidate for an office and for and against each measure. If any error is detected, the cause for the error must be ascertained and corrected and an errorless count must be made and certified by the clerk before the polls open on election day. The test ballots, the hand tally and the tapes generated as a result of the tests must be packed and sealed in a container labeled "Test Ballots." The container must remain sealed for at least 2 months after the election, unless needed for recount purposes. The tests provided for in this section must be open to the public. [2011, c. 342, §30 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §106 (AMD). 2011, c. 342, §30 (AMD).



21-A §855. Proceedings at the counting center (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §107 (RP).



21-A §855-A. Proceedings after the close of the polls (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 459, §108 (NEW). 2001, c. 310, §66 (RP).



21-A §856. Official returns

Copies of the election results must be open to the public as soon as the count is completed. The warden shall prepare the official return pursuant to section 711. The official return of each voting district is derived from the totals from the official tally tape, the totals from the hand-tallies of all red-lined or unread ballots and the tally sheets used to record all valid write-in votes. Once the clerk has made the attested copies of the precinct returns, if applicable, and the total municipality return and filed these attested copies with the Secretary of State, the return becomes the official return for that municipality. [2001, c. 310, §67 (RPR).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §109 (AMD). 2001, c. 310, §67 (RPR).



21-A §857. Manual counting authorized

If for any reason it becomes impracticable to count all or a part of the ballots with electronic tabulating equipment, the clerk shall have them counted manually following the provisions governing the counting of paper ballots. [1995, c. 459, §109 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §109 (AMD).



21-A §858. Absentee votes (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 447, §19 (RP).



21-A §858-A. Counting procedure for absentee ballots

The procedure for processing absentee ballots for use with electronic voting systems is the same as for processing absentee ballots as provided in section 759. [1995, c. 459, §110 (NEW).]

1. Warden to review notes of clerk.

[ 1995, c. 459, §110 (RP) .]

2. Accepted if correct.

[ 1995, c. 459, §110 (RP) .]

3. Rejected if incorrect.

[ 1995, c. 459, §110 (RP) .]

4. Primary election provisions.

[ 1995, c. 459, §110 (RP) .]

5. Rejected ballots separate.

[ 1995, c. 459, §110 (RP) .]

6. Ballots counted.

[ 1995, c. 459, §110 (RP) .]

7. Processing before close of polls.

[ 1995, c. 459, §110 (RP) .]

8. Inspection after polls close.

[ 1995, c. 459, §110 (RP) .]

SECTION HISTORY

1993, c. 447, §20 (NEW). 1995, c. 459, §110 (RPR).



21-A §859. Recounts (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 459, §111 (RP).



21-A §860. Violation and penalty

1. Tampering with voting device. Before, during or after an election, a person may not intentionally or knowingly:

A. Tamper with or injure a voting device, ballot or other record or equipment used in the election or interfere with the correct operation of such a device or equipment or the secrecy of voting; or [2003, c. 447, §35 (NEW).]

B. Attempt to interfere with the correct operation of a voting device or equipment or the secrecy of voting. [2003, c. 447, §35 (NEW).]

[ 2003, c. 447, §35 (NEW) .]

2. Penalty. A person who violates subsection 1 commits a Class B crime.

[ 2003, c. 447, §35 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 473, §40 (AMD). 1993, c. 473, §46 (AFF). 1995, c. 459, §112 (AMD). 2003, c. 447, §35 (RPR).



21-A §861. Application of provisions to voting by electronic voting system

The provisions of this Title which are not inconsistent with this Article apply to all elections where an electronic voting system is used. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §862. Punch card voting systems (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 459, §113 (NEW). 1999, c. 645, §14 (RP).












Chapter 11: BALLOT QUESTIONS

21-A §901. Petitions

To initiate proceedings for a people's veto referendum or the direct initiative of legislation, provided in the Constitution of Maine, Article IV, Part Third, Sections 17 and 18, a voter shall submit a written application to the Department of the Secretary of State on a form designed by the Secretary of State. The application must contain the names, addresses and signatures of 5 voters, in addition to the applicant, who are designated to receive any notices in proceedings under this chapter. For a direct initiative, the application must contain the full text of the proposed law and a summary that explains the purpose and intent of the direct initiative. The voter submitting the application shall sign the application in the presence of the Secretary of State, the Secretary of State's designee or a notary public. [2009, c. 253, §57 (AMD).]

On receipt, the Secretary of State or the Secretary of State's designee shall review the application and determine the form of the petition to be submitted to the voters. The date the approved form of the petition is provided to the voter submitting the application is the date of issuance for the purposes of this chapter. [1993, c. 695, §34 (AMD).]

1. Limitation on petitions. An application for a people's veto referendum petition must be filed in the Department of the Secretary of State within 10 business days after adjournment of the legislative session at which the Act in question was passed. A direct initiative of legislation must meet the filing deadlines specified in the Constitution of Maine, Article IV, Part Third, Section 18.

[ 1997, c. 581, §2 (AMD) .]

2. Furnished within 10 days.

[ 1993, c. 352, §1 (RP) .]

3. Forms printed by voters.

[ 1993, c. 352, §1 (RP) .]

3-A. Review for proper form. The Secretary of State shall review the proposed law for a direct initiative of legislation within 15 business days after receipt of the application and either reject the application or provide a first revised draft of the initiative legislation to the applicant within that time. The Secretary of State may reject the application if the Secretary of State determines that the proposed law:

A. Does not conform to the form prescribed by the Secretary of State; or [1993, c. 352, §1 (NEW).]

B. Does not conform to the essential aspects of the drafting conventions established for the Maine Revised Statutes. The drafting conventions include but are not limited to:

(1) Correct allocation to the statutes and correct integration with existing statutes;

(2) Bill titles and statute section headnotes that objectively reflect the content of the bill, section or sections to which they apply;

(3) Conformity to the statutory numbering system; and

(4) Ensuring that bills enacting statutes do not contain provisions that describe intent or make testimonial statements without creating a legal requirement or duty. [1993, c. 352, §1 (NEW).]

By consent of the applicant the proposed law may be modified to conform with the requirements of this section. The Secretary of State may request assistance from the Revisor of Statutes in reviewing the proposed law.

The applicant shall submit each subsequent draft of the legislation to the Secretary of State for review following the same process. The Secretary of State shall review each subsequent draft from the applicant and provide a revised draft or written response suggesting how the proposed law may be modified to conform to the requirements of this section within 10 business days. The applicant must give written consent to the final language of the proposed law to the Secretary of State before the petition form is designed by the Secretary of State.

[ 2009, c. 253, §58 (AMD) .]

3-B. Approved petitions printed by voters. A voter must print the petitions in the form approved by the Secretary of State.

[ 1993, c. 352, §1 (NEW) .]

4. Ballot question. The ballot question for an initiative or a people's veto referendum must be drafted by the Secretary of State in accordance with section 906 and rules adopted in accordance with the Maine Administrative Procedure Act. The Secretary of State shall provide the ballot question to the applicant for a people's veto referendum within 10 business days after receipt of a properly completed application. If an initiative is filed with the Secretary of State and certified pursuant to the Constitution of Maine, Article IV, Part Third, Section 18 as having a sufficient number of signatures and is not enacted without change by the Legislature at the session at which it is presented, then the Secretary of State shall propose a ballot question to be submitted for public comment as provided in section 905-A.

[ 2007, c. 234, §2 (AMD) .]

5. Summary of proposal. For a direct initiative, the Secretary of State shall request the Revisor of Statutes to recommend a concise summary that objectively describes the content of the proposed law. The Secretary of State shall approve or amend the summary, and the summary and the fiscal impact statement required by Title 1, section 353 must be printed on the petition form immediately following the statements required by section 901-A.

[ 2009, c. 341, §4 (AMD) .]

6. Rejection. If the Secretary of State rejects an application under this section, the Secretary of State shall provide a written statement of the reasons for the decision.

[ 1993, c. 352, §1 (NEW) .]

7. Court review. A voter named in the application under this section may appeal any decision made by the Secretary of State under this section using the procedures for court review provided for in section 905, subsections 2 and 3.

[ 1993, c. 352, §1 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1991, c. 862, §8 (AMD). 1993, c. 352, §1 (AMD). 1993, c. 695, §§33,34 (AMD). 1997, c. 581, §§2-4 (AMD). 2007, c. 234, §§1-3 (AMD). 2009, c. 253, §§57, 58 (AMD). 2009, c. 341, §4 (AMD).



21-A §901-A. Petition requirements for direct initiatives of legislation

The following provisions apply to direct initiatives of legislation under the Constitution of Maine, Article IV, Part Third, Section 18. [2005, c. 356, §1 (NEW).]

1. Opportunity to read direct initiative summary. A person circulating a petition must provide the voter the opportunity to read the proposed direct initiative summary and fiscal impact statement required by section 901 prior to that voter signing the petition. The summary presented to the voter must be as it appears on a publicly accessible website established by the Secretary of State.

[ 2009, c. 341, §5 (AMD) .]

2. Required statements; placement of information. On each page of a petition that contains space intended for voter signatures, the Secretary of State shall include a space at the top right or left corner of each such page to be submitted to the voters, which must be filled in with the name of the circulator collecting signatures on that petition and a unique identifying number, and include the fiscal impact of the initiative as described in Title 1, section 353 directly below the following statement at the top of the petition in a type size of no less than 16 points:

"Freedom of Citizen Information: Before a registered voter signs any initiative petition, signature gatherers must offer the voter the opportunity to read the proposed initiative summary and fiscal impact statement prepared by the Secretary of State."

[ 2009, c. 611, §1 (AMD) .]

SECTION HISTORY

2005, c. 356, §1 (NEW). 2007, c. 234, §4 (AMD). 2009, c. 341, §5 (AMD). 2009, c. 611, §1 (AMD).



21-A §902. Verification and certification

The verification and certification of the petition as required by the Constitution of Maine, Article IV, Part Third, Section 20, must be worded so that a single verification or certification may cover one or more pages fastened together as a single petition. [1985, c. 161, §6 (NEW).]

The petitions must be signed, verified and certified in the same manner as are nonparty nomination petitions under section 354, subsections 3 and 4 and subsection 7, paragraphs A and C. The circulator of a petition must sign the petition and verify the petition by oath or affirmation as described in section 354, subsection 7, paragraph A prior to submitting the petition to the registrar. If the petitions submitted to the registrar are not signed and verified in accordance with this paragraph, the registrar may not certify the petitions and is required only to return the petitions. The clerk or registrar shall keep a log of petitions submitted to the municipal office for verification. The log must contain the title of the petition, the name of the person submitting the petition, the date of submission, the number of petition forms submitted and the date and manner by which the petitions were returned. [2011, c. 342, §31 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1997, c. 581, §5 (AMD). 2009, c. 611, §2 (AMD). 2011, c. 342, §31 (AMD).



21-A §902-A. Copies of petitions required

If the registrar or clerk suspects that a petition was submitted in violation of any provision of this chapter, the registrar or clerk shall immediately notify the Secretary of State and provide a copy of the petition to the Secretary of State. [2009, c. 611, §3 (NEW).]

SECTION HISTORY

2009, c. 611, §3 (NEW).



21-A §903. Instructions to be printed on

The Secretary of State shall prepare complete instructions to inform the clerk and the signer or circulator of a petition of the statutory and constitutional requirements. The instructions must specify the conditions which have been held to invalidate either individual signatures or complete petitions. The instructions must be printed in bold type or capital letters on the petition. [1985, c. 161, §6 (NEW).]

SECTION HISTORY

1985, c. 161, §6 (NEW).



21-A §903-A. Circulation

Petitions issued under this chapter may be circulated by any Maine resident who is a registered voter acting as a circulator of a petition. A circulator of a petition solicits signatures for the petition by presenting the petition to the voter, asking the voter to sign the petition and personally witnessing the voter affixing the voter's signature to the petition. The circulator of the petition must comply with the provisions of section 902. [2015, c. 99, §1 (AMD).]

1. Filing.

[ 2007, c. 234, §5 (RP) .]

2. Invalid petition.

[ 2007, c. 234, §5 (RP) .]

3. Information to circulators. An applicant for a direct initiative or a people's veto referendum pursuant to section 901 shall provide to each person who will be circulating petitions a copy of the laws and rules governing the circulation of petitions for a direct initiative or people's veto as provided by the Secretary of State. The Secretary of State shall provide a copy of the laws and rules governing the circulation of petitions for a direct initiative or people's veto when an approved petition form is provided to an applicant for a direct initiative or people's veto referendum. The copy of the laws and rules provided by the Secretary of State may also include comments that may aid in the comprehension of those laws and rules.

[ 2005, c. 575, §1 (NEW) .]

SECTION HISTORY

1989, c. 92, §1 (NEW). 1993, c. 695, §35 (AMD). 1993, c. 695, §38 (AFF). 1997, c. 637, §1 (AMD). 2005, c. 575, §1 (AMD). 2007, c. 234, §5 (AMD). 2015, c. 99, §1 (AMD).



21-A §903-C. Direct initiative and people's veto petition organization required to be registered

A petition organization shall register with the Secretary of State in accordance with this section. For the purposes of this section, "petition organization" means a business entity that receives compensation for organizing, supervising or managing the circulation of petitions for a direct initiative of legislation or a people's veto referendum. [2009, c. 611, §4 (NEW).]

1. Registration. Prior to organizing, supervising or managing the circulation of petitions for a direct initiative of legislation or a people's veto referendum, a petition organization, in addition to meeting any other requirement to transact business in this State, shall register with the Secretary of State on a form prescribed by the Secretary of State. The registration form must include the following:

A. The ballot question or title of each direct initiative of legislation or people's veto referendum for which the petition organization will receive compensation; [2009, c. 611, §4 (NEW).]

B. Contact information for the petition organization, including the name of the petition organization, street address or post office box, telephone number and e-mail address; [2015, c. 99, §2 (AMD).]

C. The name and signature of a designated agent for the petition organization; and [2015, c. 99, §2 (AMD).]

D. A list containing the names of all individuals hired by the petition organization to assist in circulating petitions or in organizing, supervising or managing the circulation. The list must be updated and resubmitted to the Secretary of State when the petitions are filed pursuant to the Constitution of Maine, Article IV, Part Third, Section 17 or 18. [2015, c. 99, §2 (NEW).]

The information contained in the registration form must be made available for public inspection and must be posted on the publicly accessible website of the Secretary of State.

[ 2015, c. 99, §2 (AMD) .]

SECTION HISTORY

2009, c. 611, §4 (NEW). 2015, c. 99, §2 (AMD).



21-A §904. Violations and penalties

A person commits a Class E crime if that person: [2007, c. 455, §53 (RPR).]

1. False swearing; signature. Circulates an initiative or referendum petition and swears that a signature is that of a person whose name it purports to be when the circulator knows that the signature is not that of the person;

[ 2007, c. 455, §53 (RPR) .]

2. False acknowledgement of oath. Is authorized by law to administer oaths and willfully and falsely acknowledges the oath of a circulator of an initiative or referendum petition when that oath was not made in the presence of that person;

[ 2007, c. 455, §53 (RPR) .]

3. False signature. Knowingly signs an initiative or referendum petition with a name other than the person's own name;

[ 2007, c. 455, §53 (RPR) .]

4. Duplicate signature. Knowingly signs the person's name more than once on initiative or referendum petitions for the same measure; or

[ 2007, c. 455, §53 (RPR) .]

5. False swearing; signature made in circulator's presence. Circulates an initiative or referendum petition and willfully swears that a signature to the petition was made in the circulator's presence when it was not.

[ 2007, c. 455, §53 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2007, c. 455, §53 (RPR).



21-A §904-A. Payment per signature; prohibition (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 599, §1 (NEW). 1997, c. 61, §1 (AMD). 2001, c. 516, §19 (RP).



21-A §904-B. Payment for signature; prohibition

A circulator of an initiative or a referendum petition or a person who causes the circulation of an initiative or referendum petition may not pay or offer to pay any compensation to a person for the person's signature on the initiative or referendum petition. [1993, c. 599, §2 (NEW).]

SECTION HISTORY

1993, c. 599, §2 (NEW).



21-A §905. Review of initiative and referendum petitions

1. Secretary of State. The Secretary of State shall review all petitions filed in the Department of the Secretary of State for a people's veto referendum under the Constitution of Maine, Article IV, Part Third, Section 17, or for a direct initiative under the Constitution of Maine, Article IV, Part Third, Section 18.

The Secretary of State shall determine the validity of the petition and issue a written decision stating the reasons for the decision within 30 days from the date of filing of a written petition in the Department of the Secretary of State under the Constitution of Maine, Article IV, Part Third, Section 17 or 18.

[ 2009, c. 611, §5 (AMD) .]

2. Superior Court. Any voter named in the application under section 901, or any person who has validly signed the petitions, if these petitions are determined to be invalid, or any other voter, if these petitions are determined to be valid, may appeal the decision of the Secretary of State by commencing an action in the Superior Court. This action must be conducted in accordance with the Maine Rules of Civil Procedure, Rule 80C, except as modified by this section. In reviewing the decision of the Secretary of State, the court shall determine whether the description of the subject matter is understandable to a reasonable voter reading the question for the first time and will not mislead a reasonable voter who understands the proposed legislation into voting contrary to that voter's wishes. This action must be commenced within 10 days of the date of the decision of the Secretary of State. Upon timely application, anyone may intervene in this action when the applicant claims an interest relating to the subject matter of the petitions, unless the applicant's interest is adequately represented by existing parties. The court shall issue its written decision containing its findings of fact and stating the reasons for its decision within 40 days of the date of the decision of the Secretary of State.

[ 2009, c. 611, §6 (AMD) .]

3. Supreme Judicial Court. Any aggrieved party may appeal the decision of the Superior Court, on questions of law, by filing a notice of appeal within 3 days of that decision. The appellant must file the required number of copies of the record with the clerk within 3 days after filing notice of appeal. After a notice of appeal is filed, the parties have 10 days to file briefs with the clerk of courts. As soon as the record and briefs have been filed, the court shall immediately consider the case. The standard of review shall be the same as for the Superior Court. The court shall issue its decision within 30 days of the date of the decision of the Superior Court.

[ 1987, c. 119, §1 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 119, §1 (AMD). 1993, c. 352, §2 (AMD). 2009, c. 611, §5, 6 (AMD).



21-A §905-A. Public comment on initiative questions

No later than 10 business days after the Legislature adjourns sine die, the Secretary of State shall give public notice of a proposed ballot question for any initiative that will be submitted to the voters at the next statewide election or special election by posting all proposed ballot questions on the Secretary of State's publicly accessible website. The Secretary of State may also publish notice for one day in newspapers having general circulation in the State. After giving public notice of a proposed ballot question in accordance with this section, the Secretary of State shall provide a 30-day public comment period for the purpose of receiving comments on the content and form of proposed questions to be placed on the ballot for any pending initiatives. No later than 10 days after receiving public comments in accordance with this section and after review of those comments, the Secretary of State shall write the ballot question for any pending initiative. [2007, c. 234, §6 (NEW).]

SECTION HISTORY

2007, c. 234, §6 (NEW).



21-A §906. Form of ballot

The Secretary of State shall prepare the ballots for referendum questions according to the following provisions, subject to the authority contained in section 604-A. [1987, c. 188, §16 (AMD).]

1. Referendum questions on separate ballot.

[ 1997, c. 581, §6 (RP) .]

1-A. Referendum questions on same ballot. Referendum questions may be printed on the same ballot used for the election of state candidates or municipal elections, as determined by the Secretary of State in accordance with section 604-A. There must be a place on the ballot for the voter to designate the voter's choice. A referendum question must be arranged so that the voter may vote for or against it.

[ 2001, c. 310, §68 (AMD) .]

2. Bond issues; total interest.

[ 2009, c. 253, §59 (RP) .]

3. Distinctively colored.

[ 2013, c. 457, §5 (RP) .]

4. Size. The Secretary of State shall determine the size of the ballots.

[ 1985, c. 161, §6 (NEW) .]

5. Contents concealed.

[ 1997, c. 581, §9 (RP) .]

6. Wording of ballots for people's veto and direct initiative referenda. Ballots for a statewide vote on a people's veto referendum or a direct initiative must set out the question or questions to be voted on as set forth in this subsection.

A. The Secretary of State shall advise petitioners that the proper suggested format for an initiative question is a separate question for each issue. In determining whether there is more than one issue, each requiring a separate question, considerations include whether:

(1) A voter would reasonably have different opinions on the different issues;

(2) Having more than one question would help voters to better understand the subject matter; and

(3) The questions are severable and can be enacted or rejected separately without negating the intent of the petitioners. [1993, c. 352, §3 (RPR).]

B. The Secretary of State shall write the question in a simple, clear, concise and direct manner that describes the subject matter of the people's veto or direct initiative. [1993, c. 352, §3 (RPR).]

C. The question must be phrased so that an affirmative vote is in favor of the people's veto or direct initiative. [1993, c. 352, §3 (RPR).]

D. If the Legislature adopts a competing measure, the ballot must clearly designate the competing question and legislation as a competing measure and allow voters to indicate whether they support the direct initiative, support the competing measure or reject both. [1993, c. 352, §3 (RPR).]

E. If there is more than one direct initiative referendum on the same general subject, the Secretary of State shall write the questions in a manner that describes the differences between the initiatives. [1993, c. 352, §3 (RPR).]

[ 1993, c. 352, §3 (RPR) .]

6-A. Wording of referendum questions enacted by the Legislature. The proper format for a statutory referendum enacted by the Legislature is a separate question for each issue. In determining whether there is more than one issue, each requiring a separate question, considerations include whether:

A. A voter would reasonably have different opinions on the different issues; [1993, c. 352, §4 (NEW).]

B. Having more than one question would help voters to better understand the subject matter; and [1993, c. 352, §4 (NEW).]

C. The Legislature determines the questions are severable and can be enacted or rejected separately without negating the intent of the Legislature. [1993, c. 352, §4 (NEW).]

[ 1993, c. 352, §4 (NEW) .]

7. Order of questions on the ballot. The Secretary of State shall arrange questions on the ballot in the following order: carry-over measures from a previous election; people's veto questions; initiated measures; bond issues; constitutional amendments; and other legislatively proposed referenda. Within each group, questions must be arranged in a random order determined by a selection process conducted in public. All ballot questions must be numbered sequentially.

[ 1997, c. 581, §10 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 119, §2 (AMD). 1987, c. 188, §16 (AMD). 1993, c. 352, §§3,4 (AMD). 1993, c. 473, §41 (AMD). 1993, c. 473, §46 (AFF). 1995, c. 459, §114 (AMD). 1997, c. 581, §§6-10 (AMD). 2001, c. 310, §68 (AMD). 2009, c. 253, §59 (AMD). 2013, c. 457, §5 (AMD).






Chapter 13: CAMPAIGN REPORTS AND FINANCES

Subchapter 1: GENERAL PROVISIONS

21-A §1001. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 161, §6 (NEW).]

1. Commission. "Commission" means the Commission on Governmental Ethics and Election Practices established under Title 1, section 1002.

[ 1985, c. 161, §6 (NEW) .]

2. Election. "Election" means any primary, general or special election for state, county or municipal offices as defined in Title 30-A, section 2502, subsection 1.

[ 1995, c. 483, §1 (AMD) .]

3. Person. "Person" means an individual, committee, firm, partnership, corporation, association or organization.

[ 2007, c. 443, Pt. A, §1 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 483, §1 (AMD). 2007, c. 443, Pt. A, §1 (AMD).



21-A §1002. Meetings of commission

1. Meeting schedule. The commission shall meet in Augusta for the purposes of this chapter at least once per month in any year in which primary and general elections are held. In the 28 days preceding an election, the commission shall meet in Augusta within 2 business days of the filing of any complaint with the commission, unless the complainant and respondent agree otherwise. Regardless of whether the complainant or respondent agree, the commission may defer until after the election considering complaints determined by the chair to involve allegations of minor violations of this chapter or chapter 14, such as disclaimer statements omitted from campaign signs or transactions of less than $100 omitted from campaign finance reports.

[ 2011, c. 389, §2 (AMD) .]

2. Telephone meetings. The commission may hold meetings over the telephone if necessary, as long as the commission provides notice to all affected parties in accordance with the rules of the commission and the commission’s office remains open for attendance by complainants, witnesses, the press and other members of the public. Notwithstanding Title 1, chapter 13, telephone meetings of the commission are permitted:

A. During the 28 days prior to an election when the commission is required to meet within 2 business days of the filing of any complaint with the commission; or [2011, c. 389, §2 (AMD).]

B. To address procedural or logistical issues before a monthly meeting, such as the scheduling of meetings, deadlines for parties’ submission of written materials, setting of meeting agenda, requests to postpone or reschedule agenda items, issuing subpoenas for documents or witnesses and recusal of commission members. [2007, c. 571, §5 (NEW).]

[ 2011, c. 389, §2 (AMD) .]

3. Other meetings. The commission shall meet at other times on the call of the Secretary of State, the President of the Senate, the Speaker of the House or the chair or a majority of the members of the commission, as long as all members are notified of the time, place and purpose of the meeting at least 24 hours in advance.

[ 2007, c. 571, §5 (NEW) .]

4. Office hours before election. The commission office must be open with adequate staff resources available to respond to inquiries and receive complaints from 8 a.m. until at least 5:30 p.m. on the Saturday, Sunday and Monday immediately preceding an election.

[ 2011, c. 389, §2 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2001, c. 430, §7 (AMD). 2001, c. 470, §4 (AMD). 2001, c. 667, §A43 (RPR). 2007, c. 571, §5 (RPR). 2011, c. 389, §2 (AMD).



21-A §1003. Investigations by commission

1. Investigations. The commission may undertake audits and investigations to determine whether a person has violated this chapter, chapter 14 or the rules of the commission. For this purpose, the commission may subpoena witnesses and records whether located within or without the State and take evidence under oath. A person or entity that fails to obey the lawful subpoena of the commission or to testify before it under oath must be punished by the Superior Court for contempt upon application by the Attorney General on behalf of the commission. The Attorney General may apply on behalf of the commission to the Superior Court or to a court of another state to enforce compliance with a subpoena issued to a nonresident person. Service of any subpoena issued by the commission may be accomplished by:

A. Delivering a duly executed copy of the notice to the person to be served or to a partner or to any officer or agent authorized by appointment or by law to receive service of process on behalf of that person; [2013, c. 162, §1 (NEW).]

B. Delivering a duly executed copy of the notice to the principal place of business in this State of the person to be served; or [2013, c. 162, §1 (NEW).]

C. Mailing by registered or certified mail a duly executed copy of the notice, addressed to the person to be served, to the person's principal place of business. [2013, c. 162, §1 (NEW).]

[ 2013, c. 162, §1 (AMD) .]

2. Investigations requested. A person may apply in writing to the commission requesting an investigation as described in subsection 1. The commission shall review the application and shall make the investigation if the reasons stated for the request show sufficient grounds for believing that a violation may have occurred.

[ 2011, c. 389, §4 (AMD) .]

2-A. Confidentiality.

[ 2001, c. 535, §1 (RP) .]

3. State Auditor. The State Auditor shall assist the commission in making investigations and in other phases of the commission's duties under this chapter, as requested by the commission, and has all necessary powers to carry out these responsibilities.

[ 1999, c. 426, §31 (AMD) .]

3-A. Confidential records. Investigative working papers of the commission are confidential, except that the commission may disclose them to the subject of the audit or investigation, other entities as necessary for the conduct of an audit or investigation and law enforcement and other agencies for purposes of reporting, investigating or prosecuting a criminal or civil violation. For purposes of this subsection, "investigative working papers" means documents, records and other printed or electronic information in the following limited categories that are acquired, prepared or maintained by the commission during the conduct of an audit, investigation or other enforcement matter:

A. Financial information not normally available to the public; [2007, c. 571, §6 (NEW).]

B. Information that, if disclosed, would reveal sensitive political or campaign information belonging to a party committee, political action committee, ballot question committee, candidate or candidate's political committee, or other person who is the subject of an audit, investigation or other enforcement matter, even if the information is in the possession of a vendor or 3rd party; [2013, c. 470, §1 (AMD).]

C. Information or records subject to a privilege against discovery or use as evidence; and [2007, c. 571, §6 (NEW).]

D. Intra-agency or interagency communications related to an audit or investigation, including any record of an interview, meeting or examination. [2013, c. 470, §1 (AMD).]

The commission may disclose investigative working papers or discuss them at a public meeting, except for the information or records subject to a privilege against discovery or use as evidence, if the information or record is materially relevant to a finding of fact, violation or other decision by the commission concerning an audit, investigation or other enforcement matter.

[ 2013, c. 470, §1 (AMD) .]

4. Attorney General. Upon the request of the commission, the Attorney General shall aid in any investigation, provide advice, examine any witnesses before the commission or otherwise assist the commission in the performance of its duties. The commission shall refer any apparent violations of this chapter to the Attorney General for prosecution.

[ 2001, c. 470, §5 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 504, §§1,31 (AMD). 1991, c. 839, §1 (AMD). 1991, c. 839, §34 (AFF). 1999, c. 426, §31 (AMD). 2001, c. 237, §1 (AMD). 2001, c. 470, §5 (AMD). 2001, c. 535, §1 (AMD). 2005, c. 301, §5 (AMD). 2007, c. 571, §6 (AMD). 2009, c. 524, §4 (AMD). 2011, c. 389, §§3, 4 (AMD). 2013, c. 162, §1 (AMD). 2013, c. 470, §1 (AMD).



21-A §1004. Violations

The violation of any of the following subsections is a Class E crime. [1985, c. 161, §6 (NEW).]

1. Contributions and expenditures. A person, candidate, treasurer, political committee or political action committee may not knowingly make or accept any contribution or make any expenditure in violation of this chapter.

[ 1991, c. 839, §2 (AMD); 1991, c. 839, §34 (AFF) .]

2. False statements. A person, candidate, treasurer or political action committee may not make a false statement in a report required by this chapter.

[ 2003, c. 447, §36 (AMD) .]

3. Contributions in another's name. A person may not knowingly:

A. Make a contribution in the name of another person; [2003, c. 447, §37 (NEW).]

B. Permit the person's name to be used to accomplish a contribution in violation of paragraph A; or [2003, c. 447, §37 (NEW).]

C. Accept a contribution made by one person in the name of another person. [2003, c. 447, §37 (NEW).]

[ 2003, c. 447, §37 (RPR) .]

4. Registration; political action committees. A political action committee or ballot question committee required to be registered under section 1052-A or 1056-B may not operate in this State unless it is so registered.

[ 2013, c. 334, §1 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 504, §§2,31 (AMD). 1991, c. 839, §2 (AMD). 1991, c. 839, §34 (AFF). 2003, c. 447, §§36-38 (AMD). 2013, c. 334, §1 (AMD).



21-A §1004-A. Penalties

The commission may assess the following penalties in addition to the other monetary sanctions authorized in this chapter. [2003, c. 628, Pt. A, §1 (NEW).]

1. Late campaign finance report. A person that files a late campaign finance report containing no contributions or expenditures may be assessed a penalty of no more than $100.

[ 2003, c. 628, Pt. A, §1 (NEW) .]

2. Contribution in excess of limitations. A person that accepts or makes a contribution that exceeds the limitations set out in section 1015, subsections 1 and 2 may be assessed a penalty of no more than the amount by which the contribution exceeded the limitation.

[ 2003, c. 628, Pt. A, §1 (NEW) .]

3. Contribution in name of another person. A person that makes a contribution in the name of another person, or that knowingly accepts a contribution made by one person in the name of another person, may be assessed a penalty not to exceed $5,000.

[ 2003, c. 628, Pt. A, §1 (NEW) .]

4. Substantial misreporting. A person that files a campaign finance report that substantially misreports contributions, expenditures or other campaign activity may be assessed a penalty not to exceed $5,000.

[ 2003, c. 628, Pt. A, §1 (NEW) .]

5. Material false statements. A person that makes a material false statement or that makes a statement that includes a material misrepresentation in a document that is required to be submitted to the commission, or that is submitted in response to a request by the commission, may be assessed a penalty not to exceed $5,000.

[ 2005, c. 301, §6 (AMD) .]

When the commission has reason to believe that a violation has occurred, the commission shall provide written notice to the candidate, party committee, political action committee, committee treasurer or other respondent and shall afford them an opportunity to appear before the commission before assessing any penalty. In determining any penalty under subsections 3, 4 and 5, the commission shall consider, among other things, the level of intent to mislead, the penalty necessary to deter similar misconduct in the future and the harm suffered by the public from the incorrect disclosure. A final determination by the commission may be appealed to the Superior Court in accordance with Title 5, chapter 375, subchapter 7 and the Maine Rules of Civil Procedure Rule 80C. [2009, c. 302, §1 (AMD).]

Penalties assessed pursuant to this section that have not been paid in full within 30 days after issuance of a notice of the final determination may be enforced in accordance with section 1004-B. [2009, c. 302, §2 (NEW).]

SECTION HISTORY

2003, c. 628, §A1 (NEW). 2005, c. 301, §6 (AMD). 2007, c. 443, Pt. A, §2 (AMD). 2009, c. 302, §§1, 2 (AMD).



21-A §1004-B. Enforcement of penalties assessed by the commission

The commission staff shall collect the full amount of any penalty and the return of Maine Clean Election Act funds required by the commission to be returned for a violation of the statutes or rules administered by the commission and has all necessary powers to carry out these duties. Failure to pay the full amount of any penalty assessed by the commission or return of Maine Clean Election Act funds is a civil violation by the candidate, treasurer, party committee, political action committee or other person. Thirty days after issuing the notice of penalty or order for the return of funds, the commission shall report to the Attorney General the name of any person who has failed to pay the full amount of any penalty or to return Maine Clean Election Act funds unless the commission has provided an extended deadline for payment. The Attorney General shall enforce the violation in a civil action to collect the full outstanding amount of the penalty or order for the return of Maine Clean Election Act funds. This action must be brought in the Superior Court for Kennebec County or the District Court, 7th District, Division of Southern Kennebec. [2009, c. 302, §3 (NEW).]

SECTION HISTORY

2009, c. 302, §3 (NEW).



21-A §1005. Restrictions on commercial use of contributor information

Information concerning contributors contained in campaign finance reports filed by candidates, political action committees and party committees and reports filed under section 1056-B may not be used for any commercial purpose, including, but not limited to, the sales and marketing of products and services, or for solicitations of any kind not directly related to activities of a political party, so-called "get out the vote" efforts or activities directly related to a campaign as defined in section 1052. Any person obtaining contributor information from the reports is prohibited from selling or distributing it to others to use for commercial purposes and also is prohibited from making publicly available the mailing addresses of contributors. This section does not prohibit a political party, party committee, candidate committee, political action committee or any other organization that has obtained contributor information from the commission from providing access to such information to its members for purposes directly related to party activities, so-called "get out the vote" efforts or a campaign as defined in section 1052. A person who violates this section is subject to a fine of up to $5,000. A person who knowingly violates this section commits a Class E crime. [2007, c. 571, §7 (NEW).]

SECTION HISTORY

2007, c. 571, §7 (NEW).






Subchapter 2: REPORTS ON CAMPAIGNS FOR OFFICE

21-A §1011. Application

This subchapter applies to candidates for all state and county offices and to campaigns for their nomination and election. Candidates for municipal office as described in Title 30-A, section 2502, subsection 1 are also governed by this subchapter. The commission does not have jurisdiction over financial activities to influence the nomination or election of candidates for federal office. [2013, c. 334, §2 (AMD).]

1. Role of the municipal clerk; commission.

[ 2009, c. 366, §12 (AFF); 2009, c. 366, §1 (RP) .]

2. Exemptions.

[ 2009, c. 366, §12 (AFF); 2009, c. 366, §1 (RP) .]

3. Role of the municipal clerk; commission. For candidates for municipal office, the municipal clerk is responsible for any duty assigned to the commission in this subchapter related to the registration of candidates, receipt of reports and distribution of information or forms, unless otherwise provided. Notwithstanding any other deadline set forth in this chapter, candidates shall file their reports by the close of business on the day of the filing deadline established for the office of the municipal clerk. The commission retains the sole authority to prescribe the content of all reporting forms. The commission does not have responsibility to oversee the filing of registrations or campaign finance reports relating to municipal campaigns, except that the commission has the discretion to conduct investigations and assess penalties under subsection 3-A.

[ 2013, c. 334, §2 (AMD) .]

3-A. Enforcement by the commission. If a clerk of a town or city that is governed by this chapter pursuant to Title 30-A, section 2502 becomes aware of a potential violation of this chapter that the clerk considers to be substantial, the clerk may refer the matter to the commission for enforcement. Substantial violations include, but are not limited to, accepting contributions in excess of the limitations of section 1015 and failing to file a report that substantially complies with the disclosure requirements of section 1017. The commission has the discretion to conduct an investigation if the information referred by the municipal clerk shows sufficient grounds for believing that a violation may have occurred. After conducting the investigation, if the commission determines that a violation of this chapter has occurred, the commission may assess penalties provided in this chapter.

[ 2013, c. 334, §2 (NEW) .]

4. Exemptions. Exemptions for municipal candidates from the reporting requirements of this subchapter are governed by this subsection.

A. At the time a municipal candidate registers under section 1013-A, the candidate may notify the municipal clerk in writing that the candidate will not accept contributions, make expenditures or incur financial obligations associated with that person's candidacy. A candidate who provides this written notice is not required to appoint a treasurer or to meet the filing requirements of this section as long as the candidate complies with the commitment. [2011, c. 389, §5 (NEW); 2011, c. 389, §62 (AFF).]

B. The notice provided to the municipal clerk in paragraph A may be revoked. A written revocation must be presented to the municipal clerk before the candidate may accept contributions, make expenditures or incur obligations associated with that person's candidacy. A candidate who has filed a notice with the municipal clerk under paragraph A and accepts contributions, makes expenditures or incurs obligations associated with that person's candidacy prior to filing a revocation may be assessed a penalty of $10 for each business day that the revocation is late, up to a maximum of $500. This penalty may be imposed in addition to the penalties assessed under other sections of this Title. [2011, c. 389, §5 (NEW); 2011, c. 389, §62 (AFF).]

[ 2011, c. 389, §5 (NEW); 2011, c. 389, §62 (AFF) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1995, c. 483, §2 (AMD). 2001, c. 430, §8 (AMD). 2007, c. 571, §8 (AMD). 2009, c. 190, Pt. A, §1 (AMD). 2009, c. 366, §1 (AMD). 2009, c. 366, §12 (AFF). 2009, c. 652, Pt. A, §19 (AMD). 2011, c. 389, §5 (AMD). 2011, c. 389, §62 (AFF). 2013, c. 334, §2 (AMD).



21-A §1012. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 161, §6 (NEW).]

1. Clearly identified. "Clearly identified," with respect to a candidate, means that:

A. The name of the candidate appears; [1985, c. 161, §6 (NEW).]

B. A photograph or drawing of the candidate appears; or [1985, c. 161, §6 (NEW).]

C. The identity of the candidate is apparent by unambiguous reference. [1985, c. 161, §6 (NEW).]

[ 1985, c. 161, §6 (NEW) .]

2. Contribution. The term "contribution:"

A. Includes:

(1) A gift, subscription, loan, advance or deposit of money or anything of value made for the purpose of influencing the nomination or election of any person to state, county or municipal office or for the purpose of liquidating any campaign deficit of a candidate, except that a loan of money to a candidate by a financial institution in this State made in accordance with applicable banking laws and regulations and in the ordinary course of business is not included;

(2) A contract, promise or agreement, express or implied, whether or not legally enforceable, to make a contribution for such purposes;

(3) Funds received by a candidate or a political committee that are transferred to the candidate or committee from another political committee or other source; and

(4) The payment, by any person other than a candidate or a political committee, of compensation for the personal services of other persons that are provided to the candidate or political committee without charge for any such purpose; and [1995, c. 483, §3 (AMD).]

B. Does not include:

(1) The value of services provided without compensation by individuals who volunteer a portion or all of their time on behalf of a candidate or political committee;

(2) The use of real or personal property and the cost of invitations, food and beverages, voluntarily provided by an individual to a candidate in rendering voluntary personal services for candidate-related activities, if the cumulative value of these activities by the individual on behalf of any candidate does not exceed $250 with respect to any election;

(3) The sale of any food or beverage by a vendor for use in a candidate's campaign at a charge less than the normal comparable charge, if the charge to the candidate is at least equal to the cost of the food or beverages to the vendor and if the cumulative value of the food or beverages does not exceed $100 with respect to any election;

(4) Any unreimbursed travel expenses incurred by an individual in the course of providing voluntary personal services to a candidate and paid for by that individual, if the cumulative amount of these expenses does not exceed $350 with respect to any election;

(4-A) Any unreimbursed campaign-related travel expenses incurred and paid for by the candidate or the candidate's spouse or domestic partner;

(5) The payment by a party's state, district, county or municipal committee of the costs of preparation, display or mailing or other distribution of a party candidate listing;

(6) Documents, in printed or electronic form, including party platforms, single copies of issue papers, information pertaining to the requirements of this Title, lists of registered voters and voter identification information, created, obtained or maintained by a political party for the general purpose of party building and provided to a candidate who is a member of that party;

(7) Compensation paid by a state party committee to its employees for the following purposes:

(a) Providing no more than a total of 40 hours of assistance from its employees to a candidate in any election;

(b) Recruiting and overseeing volunteers for campaign activities involving 3 or more candidates; or

(c) Coordinating campaign events involving 3 or more candidates;

(8) Campaign training sessions provided to 3 or more candidates;

(8-A) Costs paid for by a party committee in connection with a campaign event at which 3 or more candidates are present;

(8-B) Wood or other materials used for political signs that are found or contributed if not originally obtained by the candidate or contributor for campaign purposes;

(8-C) The use or distribution of any communication, as described in section 1014, obtained by the candidate for a previous election and fully paid for during that election;

(9) The use of offices, telephones, computers and similar equipment when that use does not result in additional cost to the provider;

(10) Activity or communication designed to encourage individuals to register to vote or to vote if that activity or communication does not mention a clearly identified candidate; or

(11) A purchase of apparel from a commercial vendor with a total cost of $25 or less by an individual when the vendor has received a graphic or design from the candidate or the candidate's authorized committee. [2013, c. 334, §3 (AMD).]

[ 2013, c. 334, §3 (AMD) .]

3. Expenditure. The term "expenditure:"

A. Includes:

(1) A purchase, payment, distribution, loan, advance, deposit or gift of money or anything of value made for the purpose of influencing the nomination or election of any person to state, county or municipal office, except that a loan of money to a candidate by a financial institution in this State made in accordance with applicable banking laws and regulations and in the ordinary course of business is not included;

(2) A contract, promise or agreement, expressed or implied, whether or not legally enforceable, to make any expenditure;

(3) The transfer of funds by a candidate or a political committee to another candidate or political committee; and

(4) A payment or promise of payment to a person contracted with for the purpose of influencing any campaign as defined in section 1052, subsection 1; and [2013, c. 334, §4 (AMD).]

B. Does not include:

(1) Any news story, commentary or editorial distributed through the facilities of any broadcasting station, cable television system, newspaper, magazine or other periodical publication, unless the facilities are owned or controlled by any political party, political committee, candidate or spouse or domestic partner of a candidate;

(1-A) Any communication distributed through a public access television channel on a cable television system if the communication complies with the laws and rules governing the channel and all candidates in the race have an equal opportunity to promote their candidacies through the channel;

(2) Activity or communication designed to encourage individuals to register to vote or to vote if that activity or communication does not mention a clearly identified candidate;

(3) Any communication by any membership organization or corporation to its members or stockholders, if that membership organization or corporation is not organized primarily for the purpose of influencing the nomination or election of any person to state or county office;

(4) The use of real or personal property and the cost of invitations, food and beverages, voluntarily provided by an individual to a candidate in rendering voluntary personal services for candidate-related activities, if the cumulative value of these activities does not exceed $250 with respect to any election;

(5) Any unreimbursed travel expenses incurred by an individual in the course of providing voluntary personal services to a candidate and paid for by that individual, if the cumulative amount of these expenses does not exceed $350 with respect to any election;

(5-A) Any unreimbursed campaign-related travel expenses incurred and paid for by the candidate or the candidate's spouse or domestic partner;

(6) Any communication by any person that is not made for the purpose of influencing the nomination for election, or election, of any person to state, county or municipal office;

(7) The payment by a party's state, district, county or municipal committee of the costs of preparation, display or mailing or other distribution of a party candidate listing;

(8) The use or distribution of any communication, as described in section 1014, obtained by the candidate for a previous election and fully paid for during that election campaign;

(9) Documents, in printed or electronic form, including party platforms, single copies of issue papers, information pertaining to the requirements of this Title, lists of registered voters and voter identification information, created or maintained by a political party for the general purpose of party building and provided to a candidate who is a member of that party;

(10) Compensation paid by a state party committee to its employees for the following purposes:

(a) Providing no more than a total of 40 hours of assistance from its employees to a candidate in any election;

(b) Recruiting and overseeing volunteers for campaign activities involving 3 or more candidates; or

(c) Coordinating campaign events involving 3 or more candidates;

(10-A) Costs paid for by a party committee in connection with a campaign event at which 3 or more candidates are present;

(11) Campaign training sessions provided to 3 or more candidates;

(11-A) Wood or other materials used for political signs that are found or contributed if not originally obtained by the candidate or contributor for campaign purposes;

(12) The use of offices, telephones, computers and similar equipment when that use does not result in additional cost to the provider; or

(13) A purchase of apparel from a commercial vendor with a total cost of $25 or less by an individual when the vendor has received a graphic or design from the candidate or the candidate's authorized committee. [2013, c. 334, §4 (AMD).]

[ 2013, c. 334, §4 (AMD) .]

4. Exploratory committee.

[ 1991, c. 839, §34 (AFF); 1991, c. 839, §3 (RP) .]

4-A. Influence. "Influence" means to promote, support, oppose or defeat.

[ 2011, c. 389, §8 (NEW) .]

5. Party candidate listing. "Party candidate listing" means any communication that meets the following criteria.

A. The communication lists the names of at least 3 candidates for election to public office. [2005, c. 301, §9 (NEW).]

B. The communication is distributed through public advertising such as broadcast stations, cable television, newspapers and similar media, and through direct mail, telephone, electronic mail, publicly accessible sites on the Internet or personal delivery. [2005, c. 301, §9 (NEW).]

C. The treatment of all candidates in the communication is substantially similar, except for any requirement under federal law applicable to communications regarding federal candidates. [2007, c. 443, Pt. A, §5 (AMD).]

D. The content of the communication is limited to:

(1) The identification of each candidate, with which pictures may be used;

(2) The offices sought;

(3) The offices currently held by the candidates;

(4) The party affiliation of the candidates and a brief statement, including campaign slogans, about the party's or the candidates' positions, philosophy, goals, accomplishments or biographies;

(5) Encouragement to vote for the candidates identified;

(6) Information about voting, such as voting hours and locations; and

(7) Campaign or party logos.

If the communication contains language outside the categories of this paragraph, it does not qualify as a party candidate listing. [2007, c. 443, Pt. A, §6 (AMD).]

[ 2007, c. 443, Pt. A, §§5, 6 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 160, §1 (AMD). 1991, c. 839, §3 (AMD). 1991, c. 839, §34 (AFF). 1995, c. 483, §3 (AMD). 1999, c. 432, §§1,2 (AMD). 2003, c. 615, §1 (AMD). 2005, c. 301, §§7-9 (AMD). 2005, c. 575, §2 (AMD). 2007, c. 443, Pt. A, §§3-6 (AMD). 2011, c. 389, §§6-8 (AMD). 2013, c. 334, §§3, 4 (AMD).



21-A §1013. Treasurer; political committees (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 160, §§2,3 (AMD). 1989, c. 504, §§3,31 (RP).



21-A §1013-A. Registration

1. Candidates, their treasurers and political committees. A candidate shall register the candidate's name and the name of a treasurer with the commission at least once in each legislative biennium, as provided in this section. A candidate may have only one treasurer, who must be appointed pursuant to paragraph A or B. For purposes of this section, "legislative biennium" means the term of office a person is elected to serve in the Legislature.

A. No later than 10 days after becoming a candidate and before accepting contributions, making expenditures or incurring obligations, a candidate for state or county office or a candidate for municipal office who has not filed a written notice in accordance with section 1011, subsection 4, paragraph A shall appoint a treasurer. The candidate may serve as treasurer, except that a participating candidate, as defined in section 1122, subsection 6, or a candidate certified in accordance with section 1125 may not serve as treasurer, except that the candidate may serve as treasurer or deputy treasurer for up to 14 days after declaring an intention to qualify for campaign financing under chapter 14 until the candidate identifies another person to serve as treasurer. The candidate may have only one treasurer, who is responsible for the filing of campaign finance reports under this chapter. A candidate shall register the candidate's name and address and the name and address of the treasurer appointed under this section no later than 10 days after the appointment of the treasurer. A candidate may accept contributions personally or make or authorize expenditures personally, as long as the candidate reports all contributions and expenditures to the treasurer. The treasurer shall make a consolidated report of all income and expenditures and provide this report to the commission.

(1) A candidate may appoint a deputy treasurer to act in the absence of the treasurer. The deputy treasurer, when acting in the absence of the treasurer, has the same powers and responsibilities as the treasurer. A candidate certified in accordance with section 1125 may not serve as deputy treasurer. When a treasurer dies or resigns, the deputy treasurer may not assume the position of treasurer unless the candidate appoints the deputy treasurer to the position of treasurer. The candidate shall report the name and address of the deputy treasurer to the commission no later than 10 days after the deputy treasurer has been appointed. [2011, c. 389, §9 (AMD); 2011, c. 389, §62 (AFF).]

B. A candidate may authorize one political committee to promote the candidate's election. No later than 10 days after appointing a political committee and before accepting contributions, making expenditures or incurring obligations, a candidate for state, county or municipal office shall appoint a treasurer of the political committee. The treasurer of the political committee is responsible for filing campaign finance reports under this chapter. No later than 10 days after appointing a political committee, the candidate shall register with the commission the following information regarding the political committee:

(1) The name of the committee;

(2) The name and address of the committee's treasurer;

(3) The name of the candidate who authorized the committee; and

(4) The names and addresses of the committee's officers. [1995, c. 483, §4 (AMD).]

C. No later than 10 days after becoming a candidate, as defined in section 1, subsection 5, a candidate for the office of State House of Representatives or Senate may file in writing a statement declaring that the candidate agrees to accept voluntary limits on political expenditures or that the candidate does not agree to accept voluntary limits on political expenditures, as specified in section 1015, subsections 7 to 9. A candidate who has filed a declaration of intent to become certified as a candidate under the Maine Clean Election Act is not required to file the written statement described in this paragraph.

The statement filed by a candidate who voluntarily agrees to limit spending must state that the candidate knows the voluntary expenditure limitations as set out in section 1015, subsection 8 and that the candidate is voluntarily agreeing to limit the candidate's political expenditures and those made on behalf of the candidate by the candidate's political committee or committees, the candidate's party and the candidate's immediate family to the amount set by law. The statement must further state that the candidate does not condone and will not solicit any independent expenditures made on behalf of the candidate.

The statement filed by a candidate who does not agree to voluntarily limit political expenditures must state that the candidate does not accept the voluntary expenditure limits as set out in section 1015, subsection 8. [2015, c. 350, §4 (AMD).]

[ 2015, c. 350, §4 (AMD) .]

2. Authorized political committees.

[ 1991, c. 839, §34 (AFF); 1991, c. 839, §5 (RP) .]

3. Party committees. The state, district and county committees of parties shall submit to the commission the names and addresses of all their officers and of their treasurers and the name and address of the principal paid employee, if any, within 30 days after the appointment, election or hiring of these persons. Municipal committees must file copies of the same information with the commission and the municipal clerk. District, county and municipal committees that provide their state party committees with the information required by this subsection to be submitted to the commission have met that requirement. No later than the 2nd Monday in April of each year in which a general election is scheduled, the state committee of a party shall submit a consolidated report, including the information required under this subsection, for the district, county and municipal committees of that party.

[ 1995, c. 483, §5 (AMD) .]

4. Reporting by registered treasurers. Any contribution accepted and any expenditure made or authorized by or on behalf of a candidate registered under this section or qualified under sections 335 and 336 or sections 354 and 355 must be recorded and reported as provided in sections 1016 and 1017.

[ 1991, c. 839, §6 (AMD); 1991, c. 839, §34 (AFF) .]

5. Changes in registration information. Every change in information required by this section to be reported to the commission shall be reported within 10 days of the date of the change.

[ 1989, c. 504, §§4, 31 (NEW) .]

SECTION HISTORY

1989, c. 504, §§4,31 (NEW). 1989, c. 833, §1 (AMD). 1991, c. 839, §§4-6 (AMD). 1991, c. 839, §34 (AFF). RR 1995, c. 2, §35 (COR). 1995, c. 384, §1 (AMD). 1995, c. 483, §§4,5 (AMD). 1999, c. 729, §1 (AMD). 2007, c. 443, Pt. A, §7 (AMD). 2007, c. 642, §9 (AMD). 2007, c. 642, §14 (AFF). 2009, c. 366, §2 (AMD). 2009, c. 366, §12 (AFF). 2011, c. 389, §9 (AMD). 2011, c. 389, §62 (AFF). 2015, c. 350, §4 (AMD).



21-A §1013-B. Removal of treasurer; filling vacancy of treasurer; substantiation of records of treasurer; notification to commission

A candidate may remove any treasurer that the candidate has appointed. In case of a vacancy in the position of treasurer of a candidate or treasurer of a political committee before the obligations of the treasurer have been performed, the candidate shall serve as treasurer from the date of the vacancy until the candidate appoints a successor and reports the name and address of the successor to the commission. The candidate shall file a written statement of resignation of a treasurer of a candidate or a treasurer of a political committee and until that statement has been filed, the resignation is not effective. An individual who vacates the position of treasurer by reason of removal or resignation shall certify in writing the accuracy of the treasurer's records to the succeeding treasurer. A succeeding treasurer may not be held responsible for the accuracy of the predecessor's records. [2007, c. 443, Pt. A, §8 (AMD).]

SECTION HISTORY

1991, c. 839, §7 (NEW). 1991, c. 839, §34 (AFF). 2007, c. 443, Pt. A, §8 (AMD).



21-A §1014. Publication or distribution of political communications

1. Authorized by candidate. Whenever a person makes an expenditure to finance a communication expressly advocating the election or defeat of a clearly identified candidate through broadcasting stations, cable television systems, newspapers, magazines, campaign signs or other outdoor advertising facilities, publicly accessible sites on the Internet, direct mails or other similar types of general public political advertising or through flyers, handbills, bumper stickers and other nonperiodical publications, the communication, if authorized by a candidate, a candidate's authorized political committee or their agents, must clearly and conspicuously state that the communication has been so authorized and must clearly state the name and address of the person who made or financed the expenditure for the communication. A communication financed by a candidate or the candidate's committee is not required to state the address of the candidate or committee that financed the communication. If a communication that is financed by someone other than the candidate or the candidate's authorized committee is broadcast by radio, only the city and state of the address of the person who financed the communication must be stated.

[ 2013, c. 494, §1 (AMD) .]

2. Not authorized by candidate. If the communication described in subsection 1 is not authorized by a candidate, a candidate's authorized political committee or their agents, the communication must clearly and conspicuously state that the communication is not authorized by any candidate and state the name and address of the person who made or financed the expenditure for the communication, except that a communication broadcast by radio is only required to state the city and state of the address of the person that financed the communication. If the communication is in written form, the communication must contain at the bottom of the communication in print that is no smaller in size than 12-point bold print, Times New Roman font, the words "NOT PAID FOR OR AUTHORIZED BY ANY CANDIDATE."

[ 2013, c. 362, §2 (AMD) .]

2-A. Other communications. Whenever a person makes an expenditure to finance a communication that names or depicts a clearly identified candidate and that is disseminated during the 21 days before a primary election or 35 days before a general election through the media described in subsection 1, the communication must state the name and address of the person who made or financed the communication and a statement that the communication was or was not authorized by the candidate, except that a communication broadcast by radio is only required to state the city and state of the address of the person that financed the communication. The disclosure is not required if the communication was not made for the purpose of influencing the candidate's nomination for election or election.

[ 2013, c. 362, §3 (AMD) .]

3. Broadcasting prohibited without disclosure. No person operating a broadcasting station or cable television system within this State may broadcast any communication, as described in subsections 1 to 2-A, without an oral or written visual announcement of the disclosure required by this section.

[ 2011, c. 389, §11 (AMD) .]

3-A. In-kind contributions of printed materials. A candidate, political committee or political action committee shall report on the campaign finance report as a contribution to the candidate, political committee or political action committee any contributions of in-kind printed materials to be used in the support of a candidate or in the support or defeat of a ballot question. Any in-kind contributions of printed materials used or distributed by a candidate, political committee or political action committee must include the name or title of that candidate, political committee or political action committee as the authorizing agent for the printing and distribution of the in-kind contribution.

[ 2009, c. 190, Pt. A, §3 (AMD) .]

3-B. Newspapers. A newspaper may not publish a communication described in subsections 1 to 2-A without including the disclosure required by this section. For purposes of this subsection, "newspaper" includes any printed material intended for general circulation or to be read by the general public, including a version of the newspaper displayed on a website owned or operated by the newspaper. When necessary, a newspaper may seek the advice of the commission regarding whether or not the communication requires the disclosure.

[ 2007, c. 443, Pt. A, §9 (AMD) .]

4. Enforcement. A violation of this section may result in a civil penalty of no more than $5,000, except that an expenditure for yard signs lacking the required information may result in a maximum civil penalty of $200. In assessing a civil penalty, the commission shall consider, among other things, how widely the communication was disseminated, whether the violation was intentional, whether the violation occurred as the result of an error by a printer or other paid vendor and whether the communication conceals or misrepresents the identity of the person who financed it. If the person who financed the communication or who committed the violation corrects the violation within 10 days after receiving notification of the violation from the commission by adding the missing information to the communication, the commission may decide to assess no civil penalty.

[ 2011, c. 389, §12 (AMD) .]

5. Telephone calls. Prerecorded automated telephone calls and scripted live telephone communications that name a clearly identified candidate during the 21 days before a primary election or the 35 days before a general election must clearly state the name of the person who made or financed the expenditure for the communication, except for prerecorded automated telephone calls paid for by the candidate that use the candidate's voice in the telephone call and that are made in support of that candidate. Telephone calls made for the purposes of researching the views of voters are not required to include the disclosure.

[ 2007, c. 443, Pt. A, §9 (AMD) .]

6. Exclusions. The requirements of this section do not apply to:

A. Handbills or other literature produced and distributed at a cost not exceeding $100 and prepared by one or more individuals who are not required to register or file campaign finance reports with the commission and who are acting independently of and without authorization by a candidate, candidate's authorized campaign committee, party committee, political action committee or ballot question committee or an agent of a candidate, candidate's authorized campaign committee, party committee, political action committee or ballot question committee; [2011, c. 389, §13 (NEW).]

B. Campaign signs produced and distributed at a cost not exceeding $100, paid for by one or more individuals who are not required to register or file campaign finance reports with the commission and who are acting independently of and without authorization by a candidate, candidate's authorized campaign committee, party committee, political action committee or ballot question committee or an agent of a candidate, candidate's authorized campaign committee, party committee, political action committee or ballot question committee; [2013, c. 494, §2 (AMD).]

C. Internet and e-mail activities costing less than $100, as excluded by rule of the commission, paid for by one or more individuals who are not required to register or file campaign finance reports with the commission and who are acting independently of and without authorization by a candidate, candidate's authorized campaign committee, party committee, political action committee or ballot question committee or an agent of a candidate, candidate's authorized campaign committee, party committee, political action committee or ballot question committee; [2013, c. 494, §2 (AMD).]

D. Communications in which the name or address of the person who made or authorized the expenditure for the communication would be so small as to be illegible or infeasible, including communications on items such as ashtrays, badges and badge holders, balloons, campaign buttons, clothing, coasters, combs, emery boards, envelopes, erasers, glasses, key rings, letter openers, matchbooks, nail files, noisemakers, paper and plastic cups, pencils, pens, plastic tableware, 12-inch or shorter rulers, swizzle sticks, tickets to fund-raisers and similar items determined by the commission to be too small and unnecessary for the disclosures required by this section and in electronic media advertisements where compliance with this section would be impractical due to size or character limitations; and [2013, c. 494, §3 (NEW).]

E. Campaign signs that are financed by the candidate or candidate's authorized committee and that clearly identify the name of the candidate and are lettered or printed individually by hand. [2013, c. 494, §3 (NEW).]

[ 2013, c. 494, §§2, 3 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 188, §17 (AMD). 1989, c. 504, §§5,6,31 (AMD). 1991, c. 466, §37 (AMD). 1991, c. 839, §§8-10 (AMD). 1995, c. 483, §6 (AMD). 2003, c. 302, §1 (AMD). 2003, c. 510, §F1 (AMD). 2003, c. 510, §F2 (AFF). 2003, c. 599, §15 (AFF). 2005, c. 301, §§10-12 (AMD). 2005, c. 308, §1 (AMD). 2005, c. 542, §1 (AMD). 2007, c. 443, Pt. A, §9 (AMD). 2009, c. 183, §1 (AMD). 2009, c. 190, Pt. A, §§2, 3 (AMD). 2009, c. 652, Pt. A, §20 (AMD). 2011, c. 360, §1 (AMD). 2011, c. 389, §§10-13 (AMD). 2013, c. 362, §§1-3 (AMD). 2013, c. 494, §§1-3 (AMD).



21-A §1014-A. Endorsements of political candidates (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 43, §1 (NEW). 2009, c. 190, Pt. A, §4 (RP).



21-A §1014-B. Push polling

1. Push poll defined. For purposes of this section, "push poll" means any paid telephone survey or series of telephone surveys that are similar in nature that reference a candidate or group of candidates other than in a basic preference question, and when:

A. A list or directory is used, exclusively or in part, to select respondents belonging to a particular subset or combination of subsets of the population, based on demographic or political characteristics such as race, sex, age, ethnicity, party affiliation or like characteristics; [2001, c. 416, §1 (NEW).]

B. The survey fails to make demographic inquiries on factors such as age, household income or status as a likely voter sufficient to allow for the tabulation of results based on a relevant subset of the population consistent with standard polling industry practices; [2001, c. 416, §1 (NEW).]

C. The pollster or polling organization does not collect or tabulate survey results; [2001, c. 416, §1 (NEW).]

D. The survey prefaces a question regarding support for a candidate on the basis of an untrue statement; and [2001, c. 416, §1 (NEW).]

E. The survey is primarily for the purpose of suppressing or changing the voting position of the call recipient. [2001, c. 416, §1 (NEW).]

"Push poll" does not include any survey supporting a particular candidate that fails to reference another candidate or candidates other than in a basic preference question.

[ 2001, c. 416, §1 (NEW) .]

2. Push polls; political telephone solicitations; requirements. Push polling must be conducted in accordance with this subsection.

A. A person may not authorize, commission, conduct or administer a push poll by telephone or telephonic device unless, during each call, the caller identifies the person or organization sponsoring or authorizing the call by stating "This is a paid political advertisement by (name of persons or organizations)," and identifies the organization making the call, if different from the sponsor, by stating "This call is conducted by (name of organization)." [2001, c. 416, §1 (NEW).]

B. If any person identified as either sponsoring or authorizing the call is not required to file any document with election officials pursuant to this Title, a valid, current, publicly listed telephone number and address for the person or organization must be disclosed during each call. [2001, c. 416, §1 (NEW).]

C. If any person sponsoring or authorizing the call is affiliated with a candidate, the candidate's name and the office sought by that candidate must be disclosed during each call. [2001, c. 416, §1 (NEW).]

D. If the call is an independent expenditure, as defined in section 1019-B, that a candidate has not approved the call must be disclosed during each call. [2003, c. 448, §1 (AMD).]

It is not a violation of this subsection if the respondent voluntarily terminates the call or asks to be called back before the required disclosures are made, unless the respondent is in any way encouraged to do so by the person initiating the call.

A person may not state or imply false or fictitious names or telephone numbers when providing the disclosures required under this subsection.

All oral disclosures required by this subsection must be made in a clear and intelligible manner and must be repeated in that fashion upon request of the call respondent. Disclosures made by any telephonic device must offer respondents a procedure to have the disclosures repeated.

This subsection does not apply to a push poll or political telephone solicitation or contact if the individuals participating in the call know each other prior to the call.

A person who violates this subsection may be assessed a forfeiture of $500 by the commission.

[ 2003, c. 448, §1 (AMD) .]

3. Registered agents; requirements; registration. Persons conducting push polling shall register and comply with the requirements of this subsection.

A. A person who conducts a paid push poll or political telephone solicitation or contact, prior to conducting that poll, solicitation or contact, must have and continuously maintain for at least 180 days following the cessation of business activities in this State a designated agent for the purpose of service of process, notice or demand required or permitted by law, and shall file with the commission identification of that designated agent. Conducting business in this State includes both placing telephone calls from a location in this State and calls from other states or nations to individuals located within this State. The designated agent must be an individual resident of this State, a domestic corporation or a foreign corporation authorized to do business in this State. This paragraph does not apply to any entity already lawfully registered to conduct business in this State. [2001, c. 416, §1 (NEW).]

B. The commission shall create and maintain forms for the designation of agents required pursuant to paragraph A and require, at a minimum, the following information:

(1) The name, address and telephone number of the designated agent; and

(2) The name, address and telephone number of the person conducting business in this State. [2001, c. 416, §1 (NEW).]

C. The person conducting push polling shall notify the commission of any changes in the designated agent and the information required by paragraph B. [2001, c. 416, §1 (NEW).]

D. A person who violates this subsection may be assessed a forfeiture of $500 by the commission. [2001, c. 416, §1 (NEW).]

[ 2001, c. 416, §1 (NEW) .]

4. Permitted practices. This section does not prohibit legitimate election practices, including but not limited to:

A. Voter identification; [2001, c. 416, §1 (NEW).]

B. Voter facilitation activities; or [2001, c. 416, §1 (NEW).]

C. Generally accepted scientific polling research. [2001, c. 416, §1 (NEW).]

[ 2001, c. 416, §1 (NEW) .]

SECTION HISTORY

2001, c. 416, §1 (NEW). 2003, c. 448, §1 (AMD).



21-A §1015. Limitations on contributions and expenditures

1. Individuals. An individual may not make contributions to a candidate in support of the candidacy of one person aggregating more than $1,500 in any election for a gubernatorial candidate, more than $350 for a legislative candidate, more than $350 for a candidate for municipal office and beginning January 1, 2012 more than $750 for a candidate for municipal office or more than $750 in any election for any other candidate. This limitation does not apply to contributions in support of a candidate by that candidate or that candidate's spouse or domestic partner. Beginning December 1, 2010, contribution limits in accordance with this subsection are adjusted every 2 years based on the Consumer Price Index as reported by the United States Department of Labor, Bureau of Labor Statistics and rounded to the nearest amount divisible by $25. The commission shall post the current contribution limit and the amount of the next adjustment and the date that it will become effective on its publicly accessible website and include this information with any publication to be used as a guide for candidates.

[ 2011, c. 382, §1 (AMD) .]

2. Committees; corporations; associations. A political committee, political action committee, other committee, firm, partnership, corporation, association or organization may not make contributions to a candidate in support of the candidacy of one person aggregating more than $1,500 in any election for a gubernatorial candidate, more than $350 for a legislative candidate, more than $350 for a candidate for municipal office and beginning January 1, 2012 more than $750 for a candidate for municipal office or more than $750 in any election for any other candidate. Beginning December 1, 2010, contribution limits in accordance with this subsection are adjusted every 2 years based on the Consumer Price Index as reported by the United States Department of Labor, Bureau of Labor Statistics and rounded to the nearest amount divisible by $25. The commission shall post the current contribution limit and the amount of the next adjustment and the date that it will become effective on its publicly accessible website and include this information with any publication to be used as a guide for candidates.

[ 2011, c. 382, §2 (AMD) .]

3. Aggregate contributions. No individual may make contributions to candidates aggregating more than $25,000 in any calendar year. This limitation does not apply to contributions in support of a candidate by that candidate or that candidate's spouse or domestic partner.

[ 2007, c. 443, Pt. A, §12 (AMD) .]

4. Political committees; intermediaries. For the purpose of the limitations imposed by this section, contributions made to any political committee authorized by a candidate to accept contributions on the candidate's behalf are considered to be contributions made to that candidate. If the campaign activities of a political action committee within a calendar year primarily promote or support the nomination or election of a single candidate, contributions to the committee that were solicited by the candidate are considered to be contributions made to the candidate for purposes of the limitations in this section. For purposes of this subsection, solicitation of contributions includes but is not limited to the candidate's appearing at a fundraising event organized by or on behalf of the political action committee or suggesting that a donor make a contribution to that committee.

For the purposes of the limitations imposed by this section, all contributions made by a person, either directly or indirectly, on behalf of a particular candidate, that are in any way earmarked or otherwise directed through an intermediary or conduit to the candidate are considered to be contributions from that person to the candidate. The intermediary or conduit shall report the original source and the intended recipient of the contribution to the commission and to the intended recipient.

[ 2011, c. 389, §14 (AMD) .]

5. Other contributions and expenditures. Any expenditure made by any person in cooperation, consultation or concert with, or at the request or suggestion of, a candidate, a candidate's political committee or their agents is considered to be a contribution to that candidate.

The financing by any person of the dissemination, distribution or republication, in whole or in part, of any broadcast or any written or other campaign materials prepared by the candidate, the candidate's political committee or committees or their authorized agents is considered to be a contribution to that candidate.

[ 1989, c. 504, §§7, 31 (AMD) .]

6. Prohibited expenditures. A candidate, a treasurer, a political committee, a party or party committee, a person required to file a report under this subchapter or their authorized agents may not make any expenditures for liquor to be distributed to or consumed by voters while the polls are open on election day.

[ 1991, c. 839, §11 (AMD); 1991, c. 839, §34 (AFF) .]

7. Voluntary limitations on political expenditures. A candidate may voluntarily agree to limit the total expenditures made on behalf of that candidate's campaign as specified in section 1013-A, subsection 1, paragraph C and subsections 8 and 9.

[ 1995, c. 384, §2 (NEW) .]

8. Political expenditure limitation amounts. Total expenditures in any election for legislative office by a candidate who voluntarily agrees to limit campaign expenditures as provided in subsection 7 are as follows:

A. For State Senator, $25,000; and [2007, c. 443, Pt. A, §14 (AMD).]

B. For State Representative, $5,000. [2007, c. 443, Pt. A, §14 (AMD).]

C. [2007, c. 443, Pt. A, §14 (RP).]

Expenditure limits are per election and may not be carried forward from one election to another. For calculation and reporting purposes, the reporting periods established in section 1017 apply.

[ 2007, c. 443, Pt. A, §14 (AMD) .]

9. Publication of list. The commission shall publish a list of the candidates for State Representative and State Senator who have agreed to voluntarily limit total expenditures for their campaigns as provided in section 1013-A, subsection 1, paragraph C.

For the purposes of subsections 7 and 8 and this subsection, "total expenditures" means the sum of all expenditures made to influence a single election that are made by a candidate or made on the candidate's behalf by the candidate's political committee or committees, the candidate's party or the candidate's immediate family.

[ 1995, c. 384, §2 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 504, §§7,31 (AMD). 1991, c. 839, §11 (AMD). 1991, c. 839, §34 (AFF). IB 1995, c. 1, §11 (AMD). 1995, c. 384, §2 (AMD). 1999, c. 729, §§2,3 (AMD). 2007, c. 443, Pt. A, §§10-14 (AMD). 2009, c. 286, §§2, 3 (AMD). 2011, c. 382, §§1, 2 (AMD). 2011, c. 389, §14 (AMD).



21-A §1015-A. Corporate contributions

Contributions made by a for-profit or a nonprofit corporation including a parent, subsidiary, branch, division, department or local unit of a corporation, and contributions made by a political committee or political action committee whose contribution or expenditure activities are financed, maintained or controlled by a corporation are considered to be made by that corporation, political committee or political action committee. [1991, c. 839, §12 (NEW).]

1. Single entities. Two or more entities are treated as a single entity if the entities:

A. Share the majority of members of their boards of directors; [1991, c. 839, §12 (NEW).]

B. Share 2 or more officers; [1991, c. 839, §12 (NEW).]

C. Are owned or controlled by the same majority shareholder or shareholders; [2013, c. 334, §5 (AMD).]

C-1. Are limited liability companies that are owned or controlled by the same majority member or members; or [2013, c. 334, §6 (NEW).]

D. Are in a parent-subsidiary relationship. [1991, c. 839, §12 (NEW).]

[ 2013, c. 334, §§5, 6 (AMD) .]

2. Sole proprietorships. A sole proprietorship and its owner are treated as a single entity.

[ 2007, c. 443, Pt. A, §15 (NEW) .]

SECTION HISTORY

1991, c. 839, §12 (NEW). 2007, c. 443, Pt. A, §15 (AMD). 2013, c. 334, §§5, 6 (AMD).



21-A §1015-B. Donations to an individual considering whether to become a candidate

If an individual receives funds, goods or services for the purpose of deciding whether to become a candidate, the funds, goods or services may not exceed the limitations in section 1015, subsections 1 and 2. The individual shall keep an account of such funds, goods or services received and all payments and obligations incurred in deciding whether to become a candidate. If the individual becomes a candidate, the funds, goods and services received are contributions and the payments and obligations are expenditures. The candidate shall disclose the contributions and expenditures in the first report filed by the candidate or the candidate's authorized campaign committee, in accordance with the commission's procedures. [2013, c. 334, §7 (NEW).]

SECTION HISTORY

2013, c. 334, §7 (NEW).



21-A §1016. Records

The candidate or treasurer shall keep detailed records of all contributions received and of each expenditure that the treasurer or candidate makes or authorizes, as provided in this section. The treasurer shall certify the completeness and accuracy of the information in any report of contributions and expenditures filed with the commission as required by section 1017. [2013, c. 334, §8 (AMD).]

1. Segregated funds. All funds of a political committee and campaign funds of a candidate must be segregated from, and may not be commingled with, any personal funds of the candidate, treasurer or other officers, members or associates of the committee. Personal funds of the candidate used to support the candidacy must be recorded and reported to the treasurer as contributions to the political committee, or the candidate if the candidate has not authorized a political committee.

[ 1991, c. 839, §13 (AMD); 1991, c. 839, §34 (AFF) .]

2. Report of contributions and expenditures. A person who receives a contribution or makes an expenditure for a candidate or political committee shall report the contribution or expenditure to the candidate or treasurer within 5 days of the receipt of the contribution or the making of the expenditure. A person who receives a contribution in excess of $10 for a candidate or a political committee shall report to the candidate or treasurer the amount of the contribution, the name and address of the person making the contribution and the date on which the contribution was received.

[ 2013, c. 334, §8 (AMD) .]

3. Record keeping. The candidate or treasurer shall keep a detailed and exact account of:

A. All contributions made to or for the candidate or committee, including any contributions by the candidate; [1989, c. 504, §§10, 31 (AMD).]

B. The name and address of every person making a contribution in excess of $10, the date and amount of that contribution and, if a person's contributions in any report filing period aggregate more than $50, the account must include the contributor's occupation and principal place of business, if any. If the contributor is the candidate or a member of the candidate's immediate family, the account must also state the relationship. For purposes of this paragraph, "filing period" is as provided in section 1017, subsections 2 and 3-A; [1991, c. 839, §13 (AMD).]

C. All expenditures made by or on behalf of the committee or candidate; and [1985, c. 161, §6 (NEW).]

D. The name and address of every person to whom any expenditure is made and the date and amount of the expenditure. [1985, c. 161, §6 (NEW).]

[ 2013, c. 334, §8 (AMD) .]

4. Receipts preservation. The candidate or treasurer shall obtain and keep a receipted bill, stating the particulars, for every expenditure in excess of $50 made by or on behalf of a political committee or a candidate and for any such expenditure in a lesser amount if the aggregate amount of those expenditures to the same person in any election exceeds $50. The candidate or treasurer shall preserve all receipted bills and accounts required to be kept by this section for 2 years following the final report required to be filed for the election to which they pertain, unless otherwise ordered by the commission or a court.

[ 2013, c. 334, §8 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 504, §§8-10,31 (AMD). 1989, c. 878, §§A47,48 (AMD). 1991, c. 839, §13 (AMD). 1991, c. 839, §34 (AFF). 2013, c. 334, §8 (AMD).



21-A §1016-A. Duties and liability of the candidate and treasurer

1. Keeping required records. The candidate or treasurer shall keep records of contributions and expenditures as required by section 1016, chapter 14 and the commission's rules. If the candidate keeps the records, the candidate shall provide the treasurer or deputy treasurer with access to the records for the purpose of filing complete and accurate campaign finance reports. The candidate and treasurer are jointly responsible for ensuring that the campaign keeps all records required by law.

[ 2013, c. 334, §9 (NEW) .]

2. Filing campaign finance reports. The treasurer shall file complete and accurate campaign finance reports as required by section 1017. The treasurer may delegate the filing of the reports to the deputy treasurer.

[ 2013, c. 334, §9 (NEW) .]

3. Liability for violations. The commission may hold the candidate and treasurer jointly and severally liable for any penalties assessed for violations of the financial reporting or record-keeping requirements of this chapter, chapter 14 and the commission's rules. If the deputy treasurer files reports for the campaign, the commission may hold the deputy treasurer jointly and severally liable for any penalties related to reports filed by the deputy treasurer.

[ 2013, c. 334, §9 (NEW) .]

SECTION HISTORY

2013, c. 334, §9 (NEW).



21-A §1017. Reports by candidates

1. Federal candidates.

[ 2007, c. 443, Pt. A, §16 (RP) .]

2. Gubernatorial candidates. A treasurer of a candidate for the office of Governor shall file reports with the commission as follows. Once the first required report has been filed, each subsequent report must cover the period from the end date of the prior report filed.

A. In any calendar year, other than a gubernatorial election year, in which the candidate or the candidate's political committee has received contributions in excess of $1,000 or made or authorized expenditures in excess of $1,000, reports must be filed no later than 11:59 p.m. on July 15th of that year and January 15th of the following calendar year. These reports must include all contributions made to and all expenditures made or authorized by or on behalf of the candidate or the candidate's treasurer as of the end of the preceding month, except those covered by a previous report. [2007, c. 443, Pt. A, §16 (AMD).]

B. Reports must be filed no later than 11:59 p.m. on the 42nd day before the date on which an election is held and must be complete as of the 49th day before that date. If a report was not filed under paragraph A, the report required under this paragraph must cover all contributions and expenditures through the 49th day before the election. [2007, c. 443, Pt. A, §16 (AMD).]

C. Reports must be filed no later than 11:59 p.m. on the 11th day before the date on which an election is held and must be complete as of the 14th day before that date. [2007, c. 443, Pt. A, §16 (AMD).]

D. Any single contribution of $1,000 or more received or any single expenditure of $1,000 or more made after the 14th day before the election and more than 24 hours before 11:59 p.m. on the day of the election must be reported within 24 hours of that contribution or expenditure. The candidate or treasurer is not required to include in this report expenditures for overhead expenses or compensation paid to an employee or other member of the campaign staff who has received payments at regular intervals that have been disclosed in previously filed campaign finance reports. As used in this paragraph, "overhead expenses" includes, but is not limited to, rent, utility payments, taxes, insurance premiums or similar administrative expenses. [2013, c. 334, §10 (AMD).]

E. Reports must be filed no later than 11:59 p.m. on the 42nd day after the date on which an election is held and must be complete for the filing period as of the 35th day after that date. [2007, c. 443, Pt. A, §16 (AMD).]

F. Unless further reports will be filed in relation to a later election in the same calendar year, the disposition of any surplus or deficit in excess of $100 shown in the reports described in paragraph E must be reported as provided in this paragraph. The treasurer of a candidate or political committee with a surplus or deficit in excess of $100 shall file reports semiannually with the commission within 15 days following the end of the 2nd and 4th quarters of the State's fiscal year, complete as of the last day of the quarter, until the surplus is disposed of or the deficit is liquidated. The first report under this paragraph is not required until the 15th day of the period beginning at least 90 days from the date of the election. The reports will be considered timely if filed electronically or in person with the commission on that date or postmarked on that date. The reports must set forth any contributions for the purpose of liquidating the deficit, in the same manner as contributions are set forth in other reports required in this section. [2007, c. 443, Pt. A, §16 (AMD).]

G. Unless otherwise specified in this subsection, reports must be complete back to the end date of the previous report filing period. The reports described in paragraph E, if filed with respect to a primary election, are considered previous reports in relation to reports concerning a general election. [2007, c. 443, Pt. A, §16 (AMD).]

H. Reports with respect to a candidate who seeks nomination by petition for the office of Governor must be filed on the same dates that reports must be filed with respect to a candidate who seeks that nomination by primary election. [1991, c. 839, §14 (AMD); 1991, c. 839, §34 (AFF).]

[ 2013, c. 334, §10 (AMD) .]

3. Other candidates.

[ 1989, c. 504, §§13, 31 (RP) .]

3-A. Other candidates. A treasurer of a candidate for state or county office other than the office of Governor shall file reports with the commission and municipal candidates shall file reports with the municipal clerk as follows. Once the first required report has been filed, each subsequent report must cover the period from the end date of the prior report filed.

A. In any calendar year in which an election for the candidate's particular office is not scheduled, when any candidate or candidate's political committee has received contributions in excess of $500 or made or authorized expenditures in excess of $500, reports must be filed no later than 11:59 p.m. on July 15th of that year and January 15th of the following calendar year. These reports must include all contributions made to and all expenditures made or authorized by or on behalf of the candidate or the treasurer of the candidate as of the end of the preceding month, except those covered by a previous report. [2007, c. 443, Pt. A, §16 (AMD).]

B. Reports must be filed no later than 11:59 p.m. on the 11th day before the date on which an election is held and must be complete as of the 14th day before that date. If a report was not filed under paragraph A, the report required under this paragraph must cover all contributions and expenditures through the 14th day before the election. [2007, c. 443, Pt. A, §16 (AMD).]

C. Any single contribution of $1,000 or more received or any single expenditure of $1,000 or more made after the 14th day before any election and more than 24 hours before 11:59 p.m. on the day of any election must be reported within 24 hours that contribution or expenditure. The candidate or treasurer is not required to include in this report expenditures for overhead expenses or compensation paid to an employee or other member of the campaign staff who has received payments at regular intervals that have been disclosed in previously filed campaign finance reports. As used in this paragraph, "overhead expenses" includes, but is not limited to, rent, utility payments, taxes, insurance premiums or similar administrative expenses. [2013, c. 334, §11 (AMD).]

D. Reports must be filed no later than 11:59 p.m. on the 42nd day after the date on which an election is held and must be complete for the filing period as of the 35th day after that date. [2007, c. 443, Pt. A, §16 (AMD).]

D-1. Reports must be filed no later than 11:59 p.m. on the 42nd day before the date on which a general election is held and must be complete as of the 49th day before that date, except that this report is not required for candidates for municipal office. [2009, c. 190, Pt. A, §5 (AMD).]

E. Unless further reports will be filed in relation to a later election in the same calendar year, the disposition of any surplus or deficit in excess of $100 shown in the reports described in paragraph D must be reported as provided by this paragraph. The treasurer of a candidate with a surplus or deficit in excess of $100 shall file reports semiannually with the commission within 15 days following the end of the 2nd and 4th quarters of the State's fiscal year, complete as of the last day of the quarter, until the surplus is disposed of or the deficit is liquidated. The first report under this paragraph is not required until the 15th day of the period beginning at least 90 days from the date of the election. The reports will be considered timely if filed electronically or in person with the commission on that date or postmarked on that date. The reports must set forth any contributions for the purpose of liquidating the deficit, in the same manner as contributions are set forth in other reports required in this section. [2007, c. 443, Pt. A, §16 (AMD).]

F. Reports with respect to a candidate who seeks nomination by petition must be filed on the same dates that reports must be filed by a candidate for the same office who seeks that nomination by primary election. [1991, c. 839, §15 (AMD); 1991, c. 839, §34 (AFF).]

[ 2013, c. 334, §11 (AMD) .]

3-B. Accelerated reporting schedule.

[ 2011, c. 558, §1 (RP) .]

4. New candidate or nominee. A candidate for nomination or a nominee chosen to fill a vacancy under chapter 5, subchapter 3 is subject to section 1013-A, subsection 1, except that the candidate shall register the name of a treasurer or political committee and all other information required in section 1013-A, subsection 1, paragraphs A and B within 7 days after the candidate's appointment or at least 6 days before the election, whichever is earlier. The commission shall send notification of this registration requirement and report forms and schedules to the candidate and the candidate's treasurer immediately upon notice of the candidate's and treasurer's appointments.

[ 2007, c. 443, Pt. A, §16 (AMD) .]

5. Content. A report required under this section must contain the itemized accounts of contributions received during that report filing period, including the date a contribution was received, and the name, address, occupation, principal place of business, if any, and the amount of the contribution of each person who has made a contribution or contributions aggregating in excess of $50. The report must contain the itemized expenditures made or authorized during the report filing period, the date and purpose of each expenditure and the name of each payee and creditor and any refund that a payee has made to the candidate or an agent of the candidate. If the payee is a member of the candidate's household or immediate family, the candidate must disclose the candidate's relationship to the payee in a manner prescribed by the commission. The report must contain a statement of any loan to a candidate by a financial institution in connection with that candidate's candidacy that is made during the period covered by the report, whether or not the loan is defined as a contribution under section 1012, subsection 2, paragraph A. The candidate and the treasurer are jointly and severally responsible for the timely and accurate filing of each required report.

[ 2011, c. 522, §1 (AMD) .]

5-A. Valuation of contributions sold at auction. Any contribution received by a candidate that is later sold at auction must be reported in the following manner.

A. If the contribution is sold at auction before the commencement of the appropriate reporting period specified in subsections 2 to 4, or during that period, the value of the contribution is deemed to be the amount of the purchase price paid at auction. [2007, c. 443, Pt. A, §16 (AMD).]

B. If the contribution is sold after the termination of the appropriate reporting period specified in subsections 2 to 4, the value of the contribution is the difference between the value of the contribution as originally reported by the treasurer and the amount of the purchase price paid at auction. Unless further reports are filed in relation to a later election in the same calendar year, the disposition of any net surplus or deficit in excess of $100 resulting from the difference between the auction price and the original contribution value must be reported in the same manner as provided in subsection 2, paragraph F or subsection 3-A, paragraph E, as appropriate. [2009, c. 190, Pt. A, §7 (AMD).]

[ 2009, c. 190, Pt. A, §7 (AMD) .]

6. Forms. Reports required by this section not filed electronically must be on forms prescribed, prepared and sent by the commission to the treasurer of each registered candidate at least 7 days before the filing date for the report. Establishment of or amendments to the campaign report filing forms required by this section must be by rule. Persons filing reports may use additional pages if necessary, but the pages must be the same size as the pages of the form. Although the commission mails the forms for required reports to candidates who are exempt from filing electronically, failure to receive forms by mail does not excuse treasurers, committees and other persons who must file reports from otherwise obtaining the forms or from late filing penalties.

Rules of the commission establishing campaign report filing forms for candidates are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 443, Pt. A, §16 (AMD) .]

7. Reporting exemption.

[ 1991, c. 839, §34 (AFF); 1991, c. 839, §20 (RP) .]

7-A. Reporting exemption. A candidate seeking election to a county or municipal office or a legislative candidate seeking the nomination of a party in an uncontested primary election is exempt from reporting as provided by this subsection.

A. A candidate seeking election to a county or municipal office may, at the time the candidate registers under section 1013-A, notify the commission that the candidate and the candidate's agents, if any, will not personally accept contributions, make expenditures or incur obligations associated with that candidate's candidacy. The notification must be sworn and notarized. A candidate who provides this notice to the commission is not required to appoint a treasurer and is not subject to the filing requirements of this subchapter if the statement is true. [2009, c. 138, §1 (AMD).]

A-1. A legislative candidate seeking the nomination of a party in an uncontested primary election may, at the time the candidate registers under section 1013-A, notify the commission that the candidate and the candidate's agents, if any, will not personally accept contributions, make expenditures or incur obligations associated with that candidate's candidacy through the 35th day after the primary election. The notification must be sworn and notarized. A candidate who provides this notice to the commission is not required to appoint a treasurer or to file the campaign finance reports under subsection 3-A, paragraphs B and D with respect to the primary election. [2015, c. 350, §5 (NEW).]

B. The notice provided to the commission under paragraph A or A-1 may be revoked. Prior to revocation, the candidate must appoint a treasurer. The candidate may not accept contributions, make expenditures or incur obligations before the appointment of a treasurer and the filing of a revocation notice are accomplished. A revocation notice must be in the form of an amended registration, which must be filed with the commission no later than 10 days after the appointment of a treasurer. The candidate and the candidate's treasurer, as of the date the revocation notice is filed with the commission, may accept contributions, make expenditures and incur obligations associated with the candidate's candidacy. Any candidate who fails to file a timely revocation notice is subject to the penalties prescribed in section 1020-A, subsection 4-A, up to a maximum of $5,000. Lateness is calculated from the day a contribution is received, an expenditure is made or an obligation is incurred, whichever is earliest. [2015, c. 350, §5 (AMD).]

[ 2015, c. 350, §5 (AMD) .]

8. Disposition of surplus. A treasurer of a candidate registered under section 1013-A or qualified under sections 335 and 336 or sections 354 and 355 must dispose of a surplus exceeding $100 within 4 years of the election for which the contributions were received by:

A. Returning contributions to the candidate's or candidate's authorized political committee's contributors, as long as no contributor receives more than the amount contributed; [2005, c. 301, §16 (AMD).]

B. A gift to a qualified political party within the State, including any county or municipal subdivision of such a party; [1991, c. 839, §21 (AMD); 1991, c. 839, §34 (AFF).]

C. An unrestricted gift to the State. A candidate for municipal office may dispose of a surplus by making a restricted or unrestricted gift to the municipality; [2005, c. 542, §2 (AMD).]

D. Carrying forward the surplus balance to a political committee established to promote the same candidate for a subsequent election; [1989, c. 504, §§17, 31 (NEW).]

D-1. Carrying forward the surplus balance for use by the candidate for a subsequent election; [1989, c. 833, §7 (NEW).]

E. Transferring the surplus balance to one or more other candidates registered under section 1013-A or qualified under sections 335 and 336 or sections 354 and 355, or to political committees established to promote the election of those candidates, provided that the amount transferred does not exceed the contribution limits established by section 1015; [1991, c. 839, §21 (AMD); 1991, c. 839, §34 (AFF).]

F. Repaying any loans or retiring any other debts incurred to defray campaign expenses of the candidate; [1995, c. 193, §1 (AMD).]

G. Paying for any expense incurred in the proper performance of the office to which the candidate is elected, as long as each expenditure is itemized on expenditure reports; and [1995, c. 193, §2 (AMD).]

H. A gift to a charitable or educational organization that is not prohibited, for tax reasons, from receiving such a gift. [1995, c. 193, §3 (NEW).]

The choice must be made by the candidate for whose benefit the contributions were made.

[ 2007, c. 443, Pt. A, §16 (AMD) .]

9. Campaign termination report forms. The commission shall provide each candidate required to report campaign contributions and expenditures with a campaign termination report form. A candidate shall file the campaign termination report with the commission as required in this subsection. The campaign termination report must be complete as of June 30th of the year following the campaign of the previous year. This form must show any deficits or surpluses to be carried over to the next campaign. Funds not carried forward to the next campaign must be disposed of as provided in subsection 8. Campaign reporting is as follows.

A. Candidates with surplus campaign funds following an election shall file termination reports no later than July 15th of the year following the campaign of the previous year. [1991, c. 839, §22 (NEW).]

B. Candidates with a campaign deficit following an election shall file termination reports no later than July 15th of the year following the campaign of the previous year. [1991, c. 839, §22 (NEW).]

C. Candidates with a deficit who will not participate in the next election for the same office shall file semiannual reports until the deficit is liquidated. [1991, c. 839, §22 (NEW).]

D. Candidates who collect funds subsequent to an election for purposes other than retiring campaign debt shall register with the commission pursuant to section 1013-A. [1991, c. 839, §22 (NEW).]

[ 2007, c. 443, Pt. A, §16 (AMD) .]

10. Electronic filing. The treasurer of a candidate or committee that has receipts or expects to have receipts of more than $1,500 shall file each report required by this section through an electronic filing system developed by the commission. The commission may make an exception to this electronic filing requirement if a candidate or committee submits a written request that states that the candidate or committee lacks access to the technology or the technological ability to file reports electronically. The request for an exception must be submitted by April 15th of the election year, except that a candidate registered according to subsection 4 has 10 business days from the date of registration to submit a request to the commission. The commission shall grant all reasonable requests for exceptions.

[ 2007, c. 443, Pt. A, §16 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 383, §14 (AMD). 1985, c. 566, §§1,2 (AMD). 1987, c. 726, §§1,2 (AMD). 1989, c. 166, §10 (AMD). 1989, c. 504, §§11-17,31 (AMD). 1989, c. 833, §§2-7,21 (AMD). 1989, c. 878, §§A49,50 (AMD). 1991, c. 839, §§14-22 (AMD). 1991, c. 839, §34 (AFF). IB 1995, c. 1, §12 (AMD). RR 1995, c. 2, §36 (COR). 1995, c. 193, §§1-3 (AMD). 1995, c. 483, §§7,8 (AMD). 1999, c. 157, §1 (AMD). 1999, c. 729, §4 (AMD). RR 2001, c. 1, §25 (COR). 2001, c. 470, §6 (AMD). 2001, c. 589, §§1,2 (AMD). 2003, c. 628, §§B1-3 (AMD). 2005, c. 301, §§13-17 (AMD). 2005, c. 542, §2 (AMD). 2007, c. 443, Pt. A, §16 (AMD). 2007, c. 567, §1 (AMD). 2007, c. 642, §10 (AMD). RR 2009, c. 2, §46 (COR). 2009, c. 138, §1 (AMD). 2009, c. 190, Pt. A, §§5-7 (AMD). 2009, c. 302, §4 (AMD). 2009, c. 366, §3 (AMD). 2009, c. 366, §12 (AFF). 2009, c. 524, §5 (AMD). 2011, c. 389, §15 (AMD). 2011, c. 389, §62 (AFF). 2011, c. 522, §1 (AMD). 2011, c. 558, §1 (AMD). 2013, c. 334, §§10, 11 (AMD). 2015, c. 350, §5 (AMD).



21-A §1017-A. Reports of contributions and expenditures by party committees

1. Contributions. A party committee shall report all contributions in cash or in kind from a single contributor that in the aggregate total more than $200. The party committee shall report the name, mailing address, occupation and place of business of each contributor. Contributions of $200 or less must be reported, and these contributions may be reported as a lump sum.

[ 2009, c. 190, Pt. A, §8 (AMD) .]

2. Expenditures to influence a campaign. A party committee shall report all expenditures made to influence a campaign, as defined in section 1052, subsection 1. The party committee shall report:

A. The name of each candidate, political committee, political action committee or party committee; [2007, c. 443, Pt. A, §17 (AMD).]

B. The office sought by a candidate and the district that the candidate seeks to represent; and [1991, c. 839, §23 (NEW); 1991, c. 839, §33 (AFF).]

C. The date, amount and purpose of each expenditure. [2007, c. 443, Pt. A, §17 (AMD).]

[ 2011, c. 389, §16 (AMD) .]

3. Other expenditures. Operational expenses and other expenditures that are not made to influence a campaign, as defined in section 1052, subsection 1 must be reported separately. The party committee shall report:

A. The name and address of each payee; [2009, c. 190, Pt. A, §10 (AMD).]

B. The purpose for the expenditure; and [2007, c. 443, Pt. A, §17 (AMD).]

C. The date and amount of each expenditure. [1993, c. 715, §2 (NEW).]

[ 2011, c. 389, §17 (AMD) .]

4. Filing schedule.

[ 2003, c. 302, §2 (RP) .]

4-A. Filing schedule. A state party committee shall file its reports according to the following schedule.

A. Quarterly reports must be filed by 11:59 p.m.:

(1) On January 15th and must be complete up to December 31st;

(2) On April 10th and must be complete up to March 31st;

(3) On July 15th and must be complete up to June 30th; and

(4) On October 5th and must be complete up to September 30th. [2011, c. 367, §1 (AMD).]

B. General and primary election reports must be filed by 11:59 p.m.:

(1) On the 11th day before the date on which the election is held and must be complete up to the 14th day before that date; and

(2) On the 42nd day after the date on which the election is held and must be complete up to the 35th day after that date. [2007, c. 443, Pt. A, §17 (AMD).]

C. Preelection and post-election reports for special elections, referenda, initiatives, bond issues or constitutional amendments must be filed by 11:59 p.m.:

(1) On the 11th day before the date on which the election is held and must be complete up to the 14th day before that date; and

(2) On the 42nd day after the date on which the election is held and must be complete up to the 35th day after that date. [2011, c. 389, §18 (AMD).]

D. A state party committee that files an election report under paragraph B or C is not required to file a quarterly report under paragraph A when the deadline for that quarterly report falls within 10 days of the filing deadline established in paragraph B or C. [2003, c. 302, §3 (NEW).]

E. A state party committee shall report any single contribution of $5,000 or more received or any single expenditure of $1,000 or more made after the 14th day before the election and more than 24 hours before 5:00 p.m. on the day of the election within 24 hours of that contribution or expenditure. The committee is not required to include in this report expenditures for overhead expenses or compensation paid to an employee or other member of the campaign staff who has received payments at regular intervals that have been disclosed in previously filed campaign finance reports. As used in this paragraph, "overhead expenses" includes, but is not limited to, rent, utility payments, taxes, insurance premiums or similar administrative expenses. [2013, c. 334, §12 (AMD).]

[ 2013, c. 334, §12 (AMD) .]

4-B. Filing schedule for municipal, district and county party committees. Municipal, district and county party committees shall file reports according to the following schedule.

A. Reports filed during an election year must be filed with the commission by 11:59 p.m. on:

(1) July 15th and be complete as of June 30th;

(2) The 11th day before the date on which the general election is held and must be complete up to the 14th day before that date; and

(3) January 15th and be complete as of December 31st. [2009, c. 190, Pt. A, §12 (AMD).]

B. Reports filed during a nonelection year must be filed by 11:59 p.m. on:

(1) July 15th and be complete as of June 30th; and

(2) January 15th and be complete as of December 31st. [2007, c. 443, Pt. A, §17 (AMD).]

C. A committee shall report any single contribution of $5,000 or more received or any expenditure of $1,000 or more made after the 14th day before any election and more than 24 hours before 11:59 p.m. on the day of the election within 24 hours of that contribution or expenditure. The committee is not required to include in this report expenditures for overhead expenses or compensation paid to an employee or other member of the campaign staff who has received payments at regular intervals that have been disclosed in previously filed campaign finance reports. As used in this paragraph, "overhead expenses" includes, but is not limited to, rent, utility payments, taxes, insurance premiums or similar administrative expenses. [2013, c. 334, §13 (AMD).]

[ 2013, c. 334, §13 (AMD) .]

4-C. Electronic filing. State party committees shall file each report required by this section through an electronic filing system developed by the commission. The commission may make an exception to this electronic filing requirement if a party committee submits a written request that states that the party committee lacks access to the technology or the technological ability to file reports electronically. The request for an exception must be submitted by March 1st of the election year. The commission shall grant all reasonable requests for exceptions.

[ 2007, c. 443, Pt. A, §17 (AMD) .]

5. Penalties. A party committee is subject to the penalties in section 1020-A, subsection 4-A.

[ RR 2003, c. 1, §13 (COR) .]

6. Notice; forms. A state party committee shall notify all county, district and municipal party committees of the same political party of the party committee reporting requirements. The party committees shall obtain the necessary forms from the commission to complete the filing requirements.

[ 1991, c. 839, §23 (NEW); 1991, c. 839, §33 (AFF) .]

7. Exemption. Any party committee receiving and expending less than $1,500 in one calendar year is exempt from the reporting requirements of this section for that year.

[ 1991, c. 839, §23 (NEW); 1991, c. 839, §33 (AFF) .]

8. Municipal elections. When a party committee makes contributions or expenditures on behalf of a candidate for municipal office subject to this subchapter, it shall file a copy of the reports required by this section with the clerk in that candidate's municipality.

[ 2011, c. 389, §19 (AMD); 2011, c. 389, §62 (AFF) .]

SECTION HISTORY

1991, c. 839, §23 (NEW). 1991, c. 839, §33 (AFF). 1993, c. 228, §1 (AMD). 1993, c. 680, §C2 (AMD). 1993, c. 715, §§1,2 (AMD). RR 1995, c. 2, §37 (COR). 1995, c. 228, §1 (AMD). 1995, c. 483, §§9,10 (AMD). RR 2003, c. 1, §13 (COR). 2003, c. 302, §§2,3 (AMD). 2003, c. 628, §§A2,B4 (AMD). 2005, c. 301, §§18-20 (AMD). 2007, c. 443, Pt. A, §17 (AMD). 2009, c. 190, Pt. A, §§8-12 (AMD). 2009, c. 366, §4 (AMD). 2009, c. 366, §12 (AFF). 2011, c. 367, §1 (AMD). 2011, c. 389, §§16-19 (AMD). 2011, c. 389, §62 (AFF). 2013, c. 334, §§12, 13 (AMD).



21-A §1017-B. Records

Any party committee that makes expenditures that aggregate in excess of $50 to any one or more candidates, committees or campaigns in this State shall keep records as provided in this section. Records required to be kept under this section must be retained by the party committee until 10 days after the next election following the election to which the records pertain. [2007, c. 443, Pt. A, §18 (NEW).]

1. Details of records. The treasurer of a party committee shall record a detailed account of:

A. All expenditures made to or on behalf of a candidate, campaign or committee; [2007, c. 443, Pt. A, §18 (NEW).]

B. The identity and address of each candidate, campaign or committee; [2007, c. 443, Pt. A, §18 (NEW).]

C. The office sought by a candidate and the district the candidate seeks to represent, for candidates that a party committee has made an expenditure to or on behalf of; and [2007, c. 443, Pt. A, §18 (NEW).]

D. The date of each expenditure. [2007, c. 443, Pt. A, §18 (NEW).]

[ 2007, c. 443, Pt. A, §18 (NEW) .]

2. Receipts. The treasurer of a party committee shall retain a vendor invoice or receipt stating the particular goods or services purchased for every expenditure in excess of $50.

[ 2007, c. 443, Pt. A, §18 (NEW) .]

3. Record of contributions. The treasurer of a party committee shall keep a record of all contributions to the committee, by name and mailing address, of each donor and the amount and date of the contribution. This subsection does not apply to aggregate contributions from a single donor of $50 or less in an election. When any donor's contributions to a party committee exceed $50, the record must include the aggregate amount of all contributions from that donor.

[ 2007, c. 443, Pt. A, §18 (NEW) .]

SECTION HISTORY

2007, c. 443, Pt. A, §18 (NEW).



21-A §1018. Reports by party committees (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 504, §§18,31 (AMD). 1989, c. 833, §§8,21 (AMD). IB 1995, c. 1, §13 (AMD). 1995, c. 483, §11 (AMD). 2007, c. 443, Pt. A, §19 (AMD). 2007, c. 695, Pt. A, §24 (RP).



21-A §1018-B. Recounts of elections

1. Reporting. Candidates who are involved in a recount of an election shall file a report 90 days after the election containing itemized accounts of cash, goods and services received for the recount and payments made by the candidate for the recount. The reports must be made on forms prepared and sent by the commission. Persons donating services to the candidate are required to provide the candidate with an estimate of the value of the services donated. Political action committees and party committees making expenditures for a candidate's recount shall identify on their regularly filed reports that the expenditures were made for the purposes of a recount.

[ 2005, c. 301, §21 (NEW) .]

2. Limitations. After an election, candidates may receive donations for purposes of a recount. The donations must be within the limitations of section 1015, except that no limitation applies to donations from party committees and caucus campaign committees and from attorneys, consultants and their firms that are donating their services without reimbursement. Candidates may not spend revenues received under chapter 14 for recount expenditures.

[ 2013, c. 334, §14 (AMD) .]

SECTION HISTORY

2005, c. 301, §21 (NEW). 2013, c. 334, §14 (AMD).



21-A §1019. Reports of independent expenditures (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 504, §§19,31 (AMD). 1989, c. 833, §§9,10,21 (AMD). IB 1995, c. 1, §14 (RPR). 1995, c. 483, §§12,13 (AMD). 2001, c. 465, §1 (AMD). 2003, c. 448, §2 (RP).



21-A §1019-A. Reports of membership communications

Any membership organization or corporation that makes a communication to its members or stockholders expressly advocating the election or defeat of a clearly identified candidate shall report any expenses related to such communications aggregating in excess of $50 in any one candidate's election race, notwithstanding the fact that such communications are not expenditures under section 1012, subsection 3, paragraph A. Reports required by this section must be filed with the commission on forms prescribed and prepared by the commission and according to a reporting schedule that the commission shall establish by rule. [2001, c. 465, §2 (NEW).]

SECTION HISTORY

2001, c. 465, §2 (NEW).



21-A §1019-B. Reports of independent expenditures

1. Independent expenditures; definition. For the purposes of this section, an "independent expenditure":

A. Is any expenditure made by a person, party committee, political committee or political action committee, other than by contribution to a candidate or a candidate's authorized political committee, for any communication that expressly advocates the election or defeat of a clearly identified candidate; and [2003, c. 448, §3 (NEW).]

B. Is presumed to be any expenditure made to design, produce or disseminate a communication that names or depicts a clearly identified candidate and is disseminated during the 21 days, including election day, before a primary election; or the 35 days, including election day, before a general or special election. [2013, c. 334, §15 (AMD).]

[ 2013, c. 334, §15 (AMD) .]

2. Rebutting presumption. A person presumed under this section to have made an independent expenditure may rebut the presumption by filing a signed written statement with the commission within 48 hours of making the expenditure stating that the cost was not incurred with the intent to influence the nomination, election or defeat of a candidate, supported by any additional evidence the person chooses to submit. The commission may gather any additional evidence it deems relevant and material and must determine by a preponderance of the evidence whether the cost was incurred with intent to influence the nomination, election or defeat of a candidate.

[ 2003, c. 448, §3 (NEW) .]

3. Report required; content; rules.

[ 2009, c. 524, §6 (RPR); MRSA T. 21-A, §1019-B, sub-§3 (RP) .]

4. Report required; content; rules. A person, party committee, political committee or political action committee that makes any independent expenditure in excess of $250 during any one candidate's election shall file a report with the commission. In the case of a municipal election, the report must be filed with the municipal clerk.

A. A report required by this subsection must be filed with the commission according to a reporting schedule that the commission shall establish by rule that takes into consideration existing campaign finance reporting requirements. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 558, §2 (AMD).]

B. A report required by this subsection must contain an itemized account of each expenditure in excess of $250 in any one candidate's election, the date and purpose of each expenditure and the name of each payee or creditor. The report must state whether the expenditure is in support of or in opposition to the candidate and must include, under penalty of perjury, as provided in Title 17-A, section 451, a statement under oath or affirmation whether the expenditure is made in cooperation, consultation or concert with, or at the request or suggestion of, the candidate or an authorized committee or agent of the candidate. [2015, c. 350, §6 (AMD).]

C. A report required by this subsection must be on a form prescribed and prepared by the commission. A person filing this report may use additional pages if necessary, but the pages must be the same size as the pages of the form. The commission may adopt procedures requiring the electronic filing of an independent expenditure report, as long as the commission receives the statement made under oath or affirmation set out in paragraph B by the filing deadline and the commission adopts an exception for persons who lack access to the required technology or the technological ability to file reports electronically. The commission may adopt procedures allowing for the signed statement to be provisionally filed by facsimile or electronic mail, as long as the report is not considered complete without the filing of the original signed statement. [2013, c. 334, §16 (AMD).]

This subsection takes effect August 1, 2011.

[ 2015, c. 350, §6 (AMD) .]

5. Exclusions. An independent expenditure does not include:

A. An expenditure made by a person in cooperation, consultation or concert with, or at the request or suggestion of, a candidate, a candidate's political committee or their agents; [2011, c. 389, §21 (NEW).]

B. A telephone survey that meets generally accepted standards for polling research and that is not conducted for the purpose of changing the voting position of the call recipients or discouraging them from voting; [2011, c. 389, §21 (NEW).]

C. A telephone call naming a clearly identified candidate that identifies an individual's position on a candidate, ballot question or political party for the purpose of encouraging the individual to vote, as long as the call contains no advocacy for or against any candidate; and [2011, c. 389, §21 (NEW).]

D. A voter guide that consists primarily of candidates' responses to surveys and questionnaires and that contains no advocacy for or against any candidate. [2011, c. 389, §21 (NEW).]

[ 2011, c. 389, §21 (NEW) .]

SECTION HISTORY

2003, c. 448, §3 (NEW). 2007, c. 443, Pt. A, §20 (AMD). 2009, c. 366, §5 (AMD). 2009, c. 366, §12 (AFF). 2009, c. 524, §§6, 7 (AMD). 2011, c. 389, §§20, 21 (AMD). 2011, c. 389, §62 (AFF). 2011, c. 558, §2 (AMD). 2013, c. 334, §§15, 16 (AMD). 2015, c. 350, §6 (AMD).



21-A §1020. Failure to file on time (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 504, §§20,31 (RPR). 1989, c. 833, §§11,21 (AMD). 1991, c. 839, §§24,25 (AMD). 1995, c. 228, §2 (AMD). 1995, c. 483, §14 (RP).



21-A §1020-A. Failure to file on time

1. Registration. A candidate that fails to register the name of a candidate, treasurer or political committee with the commission within the time allowed by section 1013-A, subsection 1 may be assessed a forfeiture of $10. The commission shall determine whether a registration satisfies the requirements for timely filing under section 1013-A, subsection 1.

[ 1995, c. 483, §15 (NEW) .]

2. Campaign finance reports. A campaign finance report is not timely filed unless a properly signed or electronically submitted copy of the report, substantially conforming to the disclosure requirements of this subchapter, is received by the commission by 11:59 p.m. on the date it is due. Except as provided in subsection 7, the commission shall determine whether a report satisfies the requirements for timely filing. The commission may waive a penalty in whole or in part if the commission determines that the penalty is disproportionate to the size of the candidate's campaign, the level of experience of the candidate, treasurer or campaign staff or the harm suffered by the public from the late disclosure. The commission may waive the penalty in whole or in part if the commission determines the failure to file a timely report was due to mitigating circumstances. For purposes of this section, "mitigating circumstances" means:

A. A valid emergency determined by the commission, in the interest of the sound administration of justice, to warrant the waiver of the penalty in whole or in part; [1999, c. 729, §5 (AMD).]

B. An error by the commission staff; [1999, c. 729, §5 (AMD).]

C. Failure to receive notice of the filing deadline; or [1999, c. 729, §5 (AMD).]

D. Other circumstances determined by the commission that warrant mitigation of the penalty, based upon relevant evidence presented that a bona fide effort was made to file the report in accordance with the statutory requirements, including, but not limited to, unexplained delays in postal service or interruptions in Internet service. [2009, c. 190, Pt. A, §13 (AMD).]

[ 2009, c. 190, Pt. A, §13 (AMD) .]

3. Municipal campaign finance reports. Municipal campaign finance reports must be filed, subject to all the provisions of this subchapter, with the municipal clerk on forms prescribed by the Commission on Governmental Ethics and Election Practices. The municipal clerk shall send any notice of lateness required by subsection 6 and shall notify the commission of any late reports subject to a penalty.

[ 2011, c. 389, §22 (AMD); 2011, c. 389, §62 (AFF) .]

4. Basis for penalties.

[ 2001, c. 470, §7 (AMD); MRSA T. 21-A, §1020-A, sub-§4 (RP) .]

4-A. Basis for penalties. The penalty for late filing of a report required under this subchapter is a percentage of the total contributions or expenditures for the filing period, whichever is greater, multiplied by the number of calendar days late, as follows:

A. For the first violation, 1%; [2001, c. 714, Pt. PP, §1 (NEW); 2001, c. 714, Pt. PP, §2 (AFF).]

B. For the 2nd violation, 3%; and [2001, c. 714, Pt. PP, §1 (NEW); 2001, c. 714, Pt. PP, §2 (AFF).]

C. For the 3rd and subsequent violations, 5%. [2001, c. 714, Pt. PP, §1 (NEW); 2001, c. 714, Pt. PP, §2 (AFF).]

Any penalty of less than $10 is waived.

Violations accumulate on reports with filing deadlines in a 2-year period that begins on January 1st of each even-numbered year. Waiver of a penalty does not nullify the finding of a violation.

A report required to be filed under this subchapter that is sent by certified or registered United States mail and postmarked at least 2 days before the deadline is not subject to penalty.

A registration or report may be provisionally filed by transmission of a facsimile copy of the duly executed report to the commission, as long as the facsimile copy is filed by the applicable deadline and an original of the same report is received by the commission within 5 calendar days thereafter.

[ 2011, c. 558, §3 (AMD) .]

5. Maximum penalties.

[ 2001, c. 470, §8 (AMD); MRSA T. 21-A, §1020-A, sub-§5 (RP) .]

5-A. Maximum penalties. Penalties assessed under this subchapter may not exceed:

A. Five thousand dollars for reports required under section 1017, subsection 2, paragraph B, C, D, E or H; section 1017, subsection 3-A, paragraph B, C, D, D-1 or F; and section 1017, subsection 4; [2011, c. 389, §23 (AMD).]

A-1. Five thousand dollars for reports required under section 1019-B, subsection 4, except that if the financial activity reported late exceeds $50,000, the maximum penalty is 1/5 of the amount reported late; [2011, c. 389, §24 (NEW).]

B. Five thousand dollars for state party committee reports required under section 1017-A, subsection 4-A, paragraphs A, B, C and E, except that if the financial activity reported late exceeds $50,000, the maximum penalty is 1/5 of the amount reported late; [2011, c. 389, §25 (AMD).]

C. One thousand dollars for reports required under section 1017, subsection 2, paragraphs A and F and section 1017, subsection 3-A, paragraphs A and E; or [2011, c. 558, §4 (AMD).]

D. Five hundred dollars for municipal, district and county committees for reports required under section 1017-A, subsection 4-B. [2011, c. 558, §4 (AMD).]

E. [2011, c. 558, §5 (RP).]

[ 2011, c. 558, §§4, 5 (AMD) .]

6. Request for a commission determination. If the commission staff finds that a candidate or political committee has failed to file a report required under this subchapter, the commission staff shall mail a notice to the candidate or political committee within 3 business days following the filing deadline informing the candidate or political committee that a report was not received. If a candidate or a political committee files a report required under this subchapter late, a notice of preliminary penalty must be sent to the candidate or political committee whose registration or campaign finance report was not received by 11:59 p.m. on the deadline date, informing the candidate or political committee of the staff finding of violation and preliminary penalty calculated under subsection 4-A and providing the candidate or political committee with an opportunity to request a determination by the commission. Any request for a determination must be made within 14 calendar days of receipt of the commission's notice. A candidate or political committee requesting a determination may either appear in person or designate a representative to appear on the candidate's or political committee's behalf or submit a sworn statement explaining the mitigating circumstances for consideration by the commission. A final determination by the commission may be appealed to the Superior Court in accordance with Title 5, chapter 375, subchapter 7 and the Maine Rules of Civil Procedure, Rule 80C.

[ 2013, c. 334, §17 (AMD) .]

7. Final notice of penalty. If a determination has been requested by the candidate or political committee and made by the commission, notice of the commission's final determination and the penalty, if any, imposed pursuant to this subchapter must be sent to the candidate and the political committee.

If a determination is not requested, the preliminary penalty calculated by the commission staff is final. The commission staff shall mail final notice of the penalty to the candidate and treasurer. A detailed summary of all notices must be provided to the commission.

[ 2009, c. 302, §6 (AMD) .]

8. Failure to file report. The commission shall notify a candidate who has failed to file a report required by this subchapter, in writing, informing the candidate of the requirement to file a report. The notice must be sent by certified mail. If a candidate fails to file a report after 2 notices have been sent by the commission, the commission shall send a final notice by certified mail informing the candidate of the requirement to file and that the matter may be referred to the Attorney General for criminal prosecution. A candidate who fails to file a report as required by this subchapter after the commission has sent the notices required by this subsection is guilty of a Class E crime.

[ 2007, c. 443, Pt. A, §25 (AMD) .]

8-A. Penalties for failure to file report. The penalty for failure to file a report required under this subchapter may not exceed the maximum penalties as provided in subsection 5-A.

[ 2003, c. 628, Pt. A, §6 (NEW) .]

9. List of late-filing candidates. The commission shall prepare a list of the names of candidates who are late in filing a report required under section 1017, subsection 2, paragraph C or D or section 1017, subsection 3-A, paragraph B or C within 30 days of the date of the election and shall make that list available for public inspection.

[ 1995, c. 483, §15 (NEW) .]

10. Enforcement. A penalty assessed pursuant to this section that has not been paid in full within 30 days after issuance of a notice of the final determination may be enforced in accordance with section 1004-B.

[ 2009, c. 302, §7 (RPR) .]

SECTION HISTORY

IB 1995, c. 1, §15 (AMD). RR 1995, c. 1, §10 (COR). RR 1995, c. 2, §38 (COR). 1995, c. 483, §15 (NEW). 1995, c. 625, §B5 (AMD). 1999, c. 426, §§32,33 (AMD). 1999, c. 729, §5 (AMD). 2001, c. 470, §§7,8 (AMD). 2001, c. 470, §11 (AFF). 2001, c. 714, §PP1 (AMD). 2001, c. 714, §PP2 (AFF). RR 2003, c. 1, §14 (COR). 2003, c. 302, §4 (AMD). 2003, c. 448, §4 (AMD). 2003, c. 628, §§A3-6 (AMD). 2007, c. 443, Pt. A, §§21-25 (AMD). 2009, c. 190, Pt. A, §§13, 14 (AMD). 2009, c. 302, §§5-7 (AMD). 2009, c. 366, §6 (AMD). 2009, c. 366, §12 (AFF). 2011, c. 389, §§22-25 (AMD). 2011, c. 389, §62 (AFF). 2011, c. 558, §§3-5 (AMD). 2013, c. 334, §17 (AMD).






Subchapter 3: REPORTS ON REFERENDUM CAMPAIGNS

21-A §1031. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §24 (RP).



21-A §1032. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §24 (RP).



21-A §1033. Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §24 (RP).



21-A §1034. Publication or distribution of statements (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §24 (RP).



21-A §1035. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §24 (RP).



21-A §1036. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 383, §15 (AMD). 1985, c. 614, §24 (RP).



21-A §1037. Failure to file report on time (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §24 (RP).






Subchapter 4: REPORTS BY POLITICAL ACTION COMMITTEES

21-A §1051. Application

This subchapter applies to the activities of political action committees organized in and outside this State that accept contributions, incur obligations or make expenditures for the election of state, county or municipal officers, or for the support or defeat of any campaign, as defined in this subchapter. [2007, c. 477, §1 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1987, c. 280, (AMD). 1989, c. 833, §12 (AMD). 1991, c. 839, §26 (AMD). 1991, c. 839, §33 (AFF). 1995, c. 483, §16 (AMD). 2007, c. 443, Pt. A, §26 (AMD). 2007, c. 477, §1 (AMD). 2009, c. 190, Pt. A, §15 (AMD).



21-A §1052. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 161, §6 (NEW).]

1. Campaign. "Campaign" means any course of activities to influence the nomination or election of a candidate or to initiate or influence any of the following ballot measures:

A. A people's veto referendum under the Constitution of Maine, Article IV, Part Third, Section 17; [2011, c. 389, §26 (AMD).]

B. A direct initiative of legislation under the Constitution of Maine, Article IV, Part Third, Section 18; [2011, c. 389, §26 (AMD).]

C. An amendment to the Constitution of Maine under Article X, Section 4; [1985, c. 161, §6 (NEW).]

D. A referendum vote on a measure enacted by the Legislature and expressly conditioned upon ratification by a referendum vote under the Constitution of Maine, Article IV, Part Third, Section 19; [2011, c. 389, §26 (AMD).]

E. The ratification of the issue of bonds by the State or any agency thereof; and [1989, c. 504, §§21, 31 (AMD).]

F. Any county or municipal referendum. [1995, c. 483, §17 (AMD).]

[ 2011, c. 389, §26 (AMD) .]

2. Committee. "Committee" means any political action committee, as defined in this subchapter, and includes any agent of a political action committee.

[ 2007, c. 443, Pt. A, §27 (AMD) .]

3. Contribution. "Contribution" includes:

A. A gift, subscription, loan, advance or deposit of money or anything of value made to a political action committee, except that a loan of money by a financial institution made in accordance with applicable banking laws and regulations and in the ordinary course of business is not included; [1985, c. 161, §6 (NEW).]

B. A contract, promise or agreement, expressed or implied whether or not legally enforceable, to make a contribution to a political action committee; [1985, c. 161, §6 (NEW).]

C. Any funds received by a political action committee that are to be transferred to any candidate, committee, campaign or organization for the purpose of initiating or influencing a campaign; or [2011, c. 389, §27 (AMD).]

D. The payment, by any person or organization, of compensation for the personal services of other persons provided to a political action committee that is used by the political action committee to initiate or influence a campaign. [2011, c. 389, §28 (AMD).]

[ 2011, c. 389, §§27, 28 (AMD) .]

4. Expenditure. The term "expenditure:"

A. Includes:

(1) A purchase, payment, distribution, loan, advance, deposit or gift of money or anything of value, made for the purpose of initiating or influencing a campaign;

(2) A contract, promise or agreement, expressed or implied, whether or not legally enforceable, to make any expenditure for the purposes set forth in this paragraph; and

(3) The transfer of funds by a political action committee to another candidate or political committee; and [2011, c. 389, §29 (AMD).]

B. Does not include:

(1) Any news story, commentary or editorial distributed through the facilities of any broadcasting station, cable television system, newspaper, magazine or other periodical publication, unless these facilities are owned or controlled by any political party, political committee, candidate or the spouse or domestic partner of a candidate;

(2) Activity designed to encourage individuals to register to vote or to vote, if that activity or communication does not mention a clearly identified candidate;

(3) Any communication by any membership organization or corporation to its members or stockholders, if that membership organization or corporation is not organized primarily for the purpose of influencing the nomination or election of any person to state or county office;

(4) The use of real or personal property and the cost of invitations, food and beverages, voluntarily provided by a political action committee in rendering voluntary personal services for candidate-related activities, if the cumulative value of these activities by the political action committee on behalf of any candidate does not exceed $250 with respect to any election;

(5) Any unreimbursed travel expenses incurred and paid for by a political action committee that volunteers personal services to a candidate, if the cumulative amount of these expenses does not exceed $100 with respect to any election; and

(6) Any communication by any political action committee member that is not made for the purpose of influencing the nomination or election of any person to state or county office. [2013, c. 334, §18 (AMD).]

[ 2013, c. 334, §18 (AMD) .]

4-A. Influence. "Influence" means to promote, support, oppose or defeat.

[ 2011, c. 389, §30 (NEW) .]

4-B. Initiate. "Initiate" includes the collection of signatures and related activities to qualify a state or local initiative or referendum for the ballot.

[ 2011, c. 389, §31 (NEW) .]

5. Political action committee. The term "political action committee:"

A. Includes:

(1) Any separate or segregated fund established by any corporation, membership organization, cooperative or labor or other organization whose purpose is to initiate or influence a campaign;

(4) Any organization, including any corporation or association, that has as its major purpose initiating or influencing a campaign and that receives contributions or makes expenditures aggregating more than $1,500 in a calendar year for that purpose; and

(5) Any organization that does not have as its major purpose influencing candidate elections but that receives contributions or makes expenditures aggregating more than $5,000 in a calendar year for the purpose of influencing the nomination or election of any candidate to political office; and [2011, c. 389, §32 (AMD).]

B. Does not include:

(1) A candidate or a candidate's treasurer under section 1013-A, subsection 1;

(2) A candidate's authorized political committee under section 1013-A, subsection 1, paragraph B;

(3) A party committee under section 1013-A, subsection 3; or

(4) An organization whose only payments of money in the prior 2 years for the purpose of influencing a campaign in this State are contributions to candidates, party committees, political action committees or ballot question committees registered with the commission or a municipality and that has not raised and accepted any contributions during the calendar year for the purpose of influencing a campaign in this State. [2011, c. 389, §32 (AMD).]

[ 2011, c. 389, §32 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 614, §23 (AMD). 1989, c. 504, §§21-23,31 (AMD). 1989, c. 833, §§13,21 (AMD). 1991, c. 839, §27 (AMD). 1991, c. 839, §33 (AFF). 1995, c. 483, §17 (AMD). 1997, c. 683, §A12 (AMD). 1999, c. 729, §6 (AMD). RR 2005, c. 2, §14 (COR). 2005, c. 301, §22 (AMD). 2005, c. 575, §§3-5 (AMD). 2007, c. 443, Pt. A, §§27, 28 (AMD). 2007, c. 477, §2 (AMD). 2009, c. 190, Pt. A, §16 (AMD). 2011, c. 389, §§26-32 (AMD). 2013, c. 334, §18 (AMD).



21-A §1052-A. Registration

A political action committee shall register with the commission and amend its registration as required by this section. A registration is not timely filed unless it contains all the information required in this section. [2013, c. 334, §19 (NEW).]

1. Deadlines to file and amend registrations. A political action committee shall register and file amendments with the commission according to the following schedule.

A. A political action committee as defined under section 1052, subsection 5, paragraph A, subparagraph (1) or (4) that makes expenditures in the aggregate in excess of $1,500 and a political action committee as defined under section 1052, subsection 5, paragraph A, subparagraph (5) that makes expenditures in the aggregate in excess of $5,000 shall register with the commission within 7 days of exceeding the applicable amount. [2013, c. 588, Pt. A, §23 (AMD).]

B. A committee shall amend the registration within 10 days of a change in the information that committees are required to disclose under this section. [2013, c. 334, §19 (NEW).]

C. A committee shall file an updated registration form between January 1st and March 1st of each year in which a general election is held. The commission may waive the updated registration requirement for a newly registered political action committee or other registered political action committee if the commission determines that the requirement would cause an administrative burden disproportionate to the public benefit of the updated information. [2013, c. 334, §19 (NEW).]

[ 2013, c. 588, Pt. A, §23 (AMD) .]

2. Disclosure of treasurer and officers. A committee must have a treasurer and a principal officer. The same individual may not serve in both positions. The committee's registration must contain the names and addresses of the following individuals:

A. The treasurer of the committee; [2013, c. 334, §19 (NEW).]

B. A principal officer of the committee; [2013, c. 334, §19 (NEW).]

C. Any other individuals who are primarily responsible for making decisions for the committee; [2013, c. 334, §19 (NEW).]

D. The individuals who are primarily responsible for raising contributions for the committee; and [2013, c. 334, §19 (NEW).]

E. The names of any other candidates or Legislators who have a significant role in fund-raising or decision-making for the committee. [2013, c. 334, §19 (NEW).]

[ 2013, c. 334, §19 (NEW) .]

3. Other disclosure requirements. A committee's registration must also include the following information:

A. A statement indicating the specific candidates, categories of candidates or campaigns that the committee expects to support or oppose; [2013, c. 334, §19 (NEW).]

B. If the committee is formed to influence the election of a single candidate, the name of that candidate; [2013, c. 334, §19 (NEW).]

C. The form or structure of the organization, such as a voluntary association, membership organization, corporation or any other structure by which the committee functions, and the date of origin or incorporation of the organization; [2013, c. 334, §19 (NEW).]

D. If the committee has been formed by one or more for-profit or nonprofit corporations or other organizations for the purpose of initiating or influencing a campaign, the names and addresses of the corporations or organizations; [2013, c. 334, §19 (NEW).]

E. The name of the account that the committee will use to deposit contributions and make expenditures pursuant to section 1054, and the name and address of the financial institution at which the account is established; and [2013, c. 334, §19 (NEW).]

F. Any additional information reasonably required by the commission to monitor the activities of political action committees in this State under this subchapter. [2013, c. 334, §19 (NEW).]

[ 2013, c. 334, §19 (NEW) .]

4. Acknowledgment of responsibilities. The treasurer, principal officer and any other individuals who are primarily responsible for making decisions for the committee shall submit a signed statement acknowledging their responsibilities on a form prescribed by the commission within 10 days of registering the committee. The signed acknowledgment statement serves as notification of the responsibilities of the committee to comply with the financial reporting, record-keeping and other requirements of this chapter and the potential personal liability of the treasurer and principal officer for civil penalties assessed against the committee. The commission shall notify the committee of any individual who has failed to submit the acknowledgment statement. Failure to return the acknowledgment statement is a violation of this subchapter for which a fine of $100 may be assessed against the committee. This section also applies to individuals named in an updated or amended registration required by this subsection who have not previously submitted an acknowledgment statement for the committee with the commission.

[ 2013, c. 334, §19 (NEW) .]

5. Resignation and removal. An individual who resigns as the treasurer, principal officer or primary decision-maker of a committee shall submit a written resignation statement to the commission. An individual's resignation is not effective until the commission receives the written resignation statement from the individual. If an individual is involuntarily removed from the position of treasurer, principal officer or primary decision-maker by the committee, the committee shall notify the commission in writing that the individual has been removed from the position. The commission may prescribe forms for these purposes.

[ 2013, c. 334, §19 (NEW) .]

SECTION HISTORY

2013, c. 334, §19 (NEW). 2013, c. 588, Pt. A, §23 (AMD).



21-A §1053. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 504, §§24,25,31 (AMD). 1989, c. 833, §14 (AMD). 1995, c. 167, §1 (AMD). 1999, c. 729, §7 (AMD). 2005, c. 301, §§23,24 (AMD). 2005, c. 575, §6 (AMD). 2007, c. 443, Pt. A, §29 (AMD). 2007, c. 477, §3 (AMD). 2009, c. 190, Pt. A, §17 (AMD). 2011, c. 389, §§33, 34 (AMD). 2013, c. 334, §20 (RP).



21-A §1053-A. Municipal elections

Organizations that qualify as political action committees under section 1052, subsection 5 and that receive contributions or make expenditures to influence a municipal campaign in towns or cities with a population of 15,000 or more shall register and file reports with the municipal clerk as required by Title 30-A, section 2502. The reports must be filed in accordance with the reporting schedule in section 1059 and must contain the information listed in section 1060. A political action committee registered with the commission and that receives contributions or makes expenditures relating to a municipal election shall file a copy of the report containing such contributions or expenditures with the clerk in the subject municipality. The commission retains the sole authority to prescribe the content of all reporting forms. The commission does not have responsibility to oversee the filing of registrations or campaign finance reports relating to municipal campaigns, except that the commission shall enforce late-filing penalties under section 1020-A, subsection 3 upon the request of a municipal clerk. [2011, c. 389, §35 (AMD).]

SECTION HISTORY

2009, c. 190, Pt. A, §18 (NEW). 2011, c. 389, §35 (AMD).



21-A §1053-B. Out-of-state political action committees

An organization that is registered as a political action committee or political committee with the Federal Election Commission or a jurisdiction outside of this State shall register and file reports with the commission in accordance with this subchapter upon receiving contributions or making expenditures to initiate or influence a campaign in the State in excess of the amounts that would require registration under section 1052-A. The committee is not required to register and file reports if the committee’s only financial activity within the State is to make contributions to candidates, party committees, political action committees or ballot question committees registered with the commission or a municipality and the committee has not raised and accepted any contributions during the calendar year to influence a campaign in this State. [2013, c. 334, §21 (AMD).]

SECTION HISTORY

2009, c. 190, Pt. A, §19 (NEW). 2011, c. 389, §36 (AMD). 2013, c. 334, §21 (AMD).



21-A §1054. Appointment of treasurer; depository

Any political action committee required to register under section 1052-A must appoint a treasurer before registering with the commission. A registered political action committee shall deposit all funds contributed to or received by the committee for the purpose of influencing a campaign in a single account in a financial institution and shall finance all of the committee’s expenditures to influence the election through the account. If the political action committee was formed by another organization, that other organization may pay its employees for their campaign-related activities on behalf of the committee through its own treasury, rather than through the single account established by the political action committee and used for campaign expenditures. [2013, c. 334, §22 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 2007, c. 443, Pt. A, §30 (AMD). 2013, c. 334, §22 (AMD).



21-A §1054-A. Duties and liabilities of the treasurer, principal officer and primary decision maker

1. Duties of the treasurer. The treasurer of the committee shall ensure that the committee files and amends the committee's registration, files complete and accurate financial reports with the commission and maintains the committee's records as required by this chapter and the commission's rules. The treasurer is responsible for the committee's performance of these duties regardless of whether the treasurer has delegated administrative tasks related to these duties to another individual.

[ 2013, c. 334, §23 (NEW) .]

2. Joint responsibilities of the treasurer and principal officer. The treasurer and the principal officer are jointly responsible for the committee's compliance with the requirements of this chapter and the commission's rules. The treasurer and principal officer are responsible for accepting and responding to notices and correspondence from the commission on behalf of the committee.

[ 2013, c. 334, §23 (NEW) .]

3. Participation in spending decisions. An individual who is the treasurer, principal officer or primary decision maker of the committee and who has signed the acknowledgment statement required by section 1052-A, subsection 4 is deemed to have participated in the spending decisions of the committee until the commission receives the individual's resignation statement or a notice of the individual's involuntary removal from the committee.

[ 2013, c. 334, §23 (NEW) .]

4. Financial liability. The commission may hold the treasurer and principal officer jointly and severally liable with the committee for any fines assessed against the committee for violations of this chapter and chapter 14. In addition, the commission may assess all or part of a fine against any other agent of the committee who is directly responsible for a violation, including individuals who have resigned or have been removed involuntarily from the committee. In deciding whether to assess a penalty against a treasurer, principal officer or any other individual, the commission may consider, among other things, whether the individual had actual knowledge of the action that constituted the violation or had authorized that action and whether the violation was intentional or caused by an error by a vendor or someone outside the control of the committee.

[ 2013, c. 334, §23 (NEW) .]

SECTION HISTORY

2013, c. 334, §23 (NEW).



21-A §1055. Publication or distribution of political communications

A political action committee that makes an expenditure to finance a communication expressly advocating the election or defeat of a candidate or that names or depicts a clearly identified candidate is subject to the requirements of section 1014. [2007, c. 443, Pt. A, §31 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 504, §§26,31 (AMD). 1993, c. 352, §5 (AMD). 1995, c. 483, §18 (AMD). 1997, c. 436, §119 (AMD). 2001, c. 430, §9 (AMD). 2003, c. 615, §2 (AMD). 2005, c. 308, §2 (AMD). 2007, c. 443, Pt. A, §31 (AMD).



21-A §1055-A. Political communications to influence a ballot question

1. Communications to influence ballot question elections. Whenever a person makes an expenditure exceeding $500 expressly advocating through broadcasting stations, cable television systems, newspapers, magazines, campaign signs or other outdoor advertising facilities, publicly accessible sites on the Internet, direct mails or other similar types of general public political advertising or through flyers, handbills, bumper stickers and other nonperiodical publications, for or against an initiative or referendum that is on the ballot, the communication must clearly and conspicuously state the name and address of the person who made or financed the expenditure for the communication.

[ 2013, c. 334, §24 (NEW) .]

2. Exceptions. The following forms of political communication do not require the name and address of the person who made or financed the expenditure for the communication because the name or address would be so small as to be illegible or infeasible: clothing, envelopes and stationery, small promotional items, tickets to fundraisers and electronic media advertisements where compliance with this section would be impracticable due to size or character limitations and similar items determined by the commission to be too small and unnecessary for the disclosures required by this section. "Small promotional items" includes but is not limited to ashtrays, badges and badge holders, balloons, campaign buttons, coasters, combs, emery boards, erasers, glasses, key rings, letter openers, matchbooks, nail files, noisemakers, paper and plastic cups, pencils, pens, plastic tableware, 12-inch or shorter rulers and swizzle sticks.

[ 2013, c. 334, §24 (NEW) .]

SECTION HISTORY

2013, c. 334, §24 (NEW).



21-A §1056. Expenditure limitations

Any committee required to register under this chapter shall comply with the following expenditure limitations. [1985, c. 161, §6 (NEW).]

1. Aggregate expenditures. A committee may not make contributions in support of the candidacy of one person aggregating more than the contribution limits established by the commission pursuant to section 1015.

[ 2011, c. 389, §37 (AMD) .]

2. Prohibited expenditures. No committee may make any expenditure for liquor to be distributed to or consumed by voters while the polls are open on election day.

[ 1985, c. 161, §6 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). IB 1995, c. 1, §16 (AMD). 2001, c. 430, §10 (AMD). 2011, c. 389, §37 (AMD).



21-A §1056-A. Expenditures by political action committees

A political action committee shall report all expenditures in cash or in kind made by the committee. [1993, c. 715, §3 (NEW).]

SECTION HISTORY

1993, c. 715, §3 (NEW).



21-A §1056-B. Ballot question committees

A person not defined as a political action committee who receives contributions or makes expenditures, other than by contribution to a political action committee, aggregating in excess of $5,000 for the purpose of initiating or influencing a campaign as defined by section 1052, subsection 1, shall file reports with the commission in accordance with this section. For the purposes of this section, "campaign" does not include activities to influence the nomination or election of a candidate. Within 7 days of receiving contributions or making expenditures that exceed $5,000, the person shall register with the commission as a ballot question committee. For the purposes of this section, expenditures include paid staff time spent for the purpose of initiating or influencing a campaign. The commission must prescribe forms for the registration, and the forms must include specification of a treasurer for the committee, any other principal officers and all individuals who are the primary fund-raisers and decision makers for the committee. [2011, c. 389, §38 (AMD); 2011, c. 389, §62 (AFF).]

1. Filing requirements. A report required by this section must be filed with the commission according to the reporting schedule in section 1059. After completing all financial activity, the committee shall terminate its campaign finance reporting in the same manner provided in section 1061. The committee shall file each report required by this section through an electronic filing system developed by the commission unless granted a waiver under section 1059, subsection 5.

[ 2009, c. 190, Pt. A, §20 (AMD) .]

2. Content. A report must contain an itemized account of each expenditure made to and contribution received from a single source aggregating in excess of $100 in any election; the date of each contribution; the date and purpose of each expenditure; the name and address of each contributor, payee or creditor; and the occupation and principal place of business, if any, for any person who has made contributions exceeding $100 in the aggregate. The filer is required to report only those contributions made to the filer for the purpose of initiating or influencing a campaign and only those expenditures made for those purposes. The definitions of "contribution" and "expenditure" in section 1052, subsections 3 and 4, respectively, apply to persons required to file ballot question reports.

[ 2011, c. 389, §39 (AMD) .]

2-A. Contributions. For the purposes of this section, "contribution" includes, but is not limited to:

A. Funds that the contributor specified were given in connection with a campaign; [2009, c. 524, §10 (AMD).]

B. Funds provided in response to a solicitation that would lead the contributor to believe that the funds would be used specifically for the purpose of initiating or influencing a campaign; [2011, c. 389, §40 (AMD).]

C. Funds that can reasonably be determined to have been provided by the contributor for the purpose of initiating or influencing a campaign when viewed in the context of the contribution and the recipient's activities regarding a campaign; and [2011, c. 389, §41 (AMD).]

D. Funds or transfers from the general treasury of an organization filing a ballot question report. [2007, c. 477, §4 (NEW).]

[ 2011, c. 389, §§40, 41 (AMD) .]

3. Forms. A report required by this section must be on a form prescribed and prepared by the commission. A person filing this report may use additional pages if necessary, but the pages must be the same size as the pages of the form.

[ 1999, c. 729, §8 (NEW) .]

4. Records. A person filing a report required by this section shall keep records as required by this subsection for 4 years following the election to which the records pertain.

A. The filer shall keep a detailed account of all contributions made to the filer for the purpose of initiating or influencing a campaign and all expenditures made for those purposes. [2011, c. 389, §42 (AMD).]

B. The filer shall retain a vendor invoice or receipt stating the particular goods or services purchased for every expenditure in excess of $50. [2007, c. 477, §4 (NEW).]

[ 2011, c. 389, §42 (AMD) .]

SECTION HISTORY

1999, c. 729, §8 (NEW). 2007, c. 477, §4 (AMD). 2009, c. 190, Pt. A, §20 (AMD). 2009, c. 366, §7 (AMD). 2009, c. 366, §12 (AFF). 2009, c. 524, §8-13 (AMD). 2011, c. 389, §§38-42 (AMD). 2011, c. 389, §62 (AFF).



21-A §1057. Records

Any political action committee that is required to register under section 1052-A or 1053-B shall keep records as provided in this section for 4 years following the election to which the records pertain. [2013, c. 334, §25 (AMD).]

1. Details of records. The treasurer of a political action committee shall record a detailed account of:

A. All expenditures made to or in behalf of a candidate, campaign or committee; [1985, c. 161, §6 (NEW).]

B. The identity and address of each candidate, campaign or committee; [1985, c. 161, §6 (NEW).]

C. The office sought by a candidate and the district he seeks to represent, for candidates which a political action committee has made an expenditure to or in behalf of; and [1985, c. 161, §6 (NEW).]

D. The date of each expenditure. [1985, c. 161, §6 (NEW).]

[ 2013, c. 334, §25 (AMD) .]

2. Receipts. The treasurer of a political action committee shall retain a vendor invoice or receipt stating the particular goods or services purchased for every expenditure in excess of $50.

[ 2013, c. 334, §25 (AMD) .]

3. Record of contributions. The treasurer of a political action committee shall keep a record of all contributions to the committee, by name and mailing address, of each donor and the amount and date of the contribution. This provision does not apply to aggregate contributions from a single donor of $50 or less for an election or referendum campaign. When any donor's contributions to a political action committee exceed $50, the record must include the aggregate amount of all contributions from that donor.

[ 2013, c. 334, §25 (AMD) .]

4. Account statements. The treasurer of a political action committee shall keep account statements relating to the deposit of funds of the committee required by section 1054.

[ 2013, c. 334, §25 (NEW) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 504, §§27,31 (AMD). 2007, c. 443, Pt. A, §§32, 33 (AMD). 2009, c. 190, Pt. A, §21 (AMD). 2013, c. 334, §25 (AMD).



21-A §1058. Reports; qualifications for filing

A political action committee that is required to register under section 1052-A or 1053-B shall file reports with the commission on forms prescribed by the commission according to the schedule in section 1059. [2013, c. 334, §26 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 833, §15 (AMD). 1991, c. 839, §28 (AMD). 1993, c. 715, §4 (AMD). 1995, c. 483, §19 (AMD). 1997, c. 567, §1 (AMD). 2005, c. 575, §7 (AMD). 2007, c. 443, Pt. A, §34 (AMD). 2007, c. 477, §5 (AMD). 2009, c. 190, Pt. A, §22 (AMD). 2009, c. 366, §8 (AMD). 2009, c. 366, §12 (AFF). 2009, c. 652, Pt. A, §21 (RPR). 2013, c. 334, §26 (AMD).



21-A §1059. Report; filing requirements

Committees required to register under section 1052-A, 1053-B or 1056-B shall file an initial campaign finance report at the time of registration and thereafter shall file reports in compliance with this section. All reports must be filed by 11:59 p.m. on the day of the filing deadline, except that reports submitted to a municipal clerk must be filed by the close of business on the day of the filing deadline. [2013, c. 334, §27 (AMD).]

1. Contents; quarterly reports and election year reports.

[ 2007, c. 443, Pt. A, §35 (RP) .]

2. Reporting schedule. Committees shall file reports according to the following schedule.

A. All committees shall file quarterly reports:

(1) On January 15th, and the report must be complete as of December 31st;

(2) On April 10th, and the report must be complete as of March 31st;

(3) On July 15th, and the report must be complete as of June 30th; and

(4) On October 5th, and the report must be complete as of September 30th. [2011, c. 691, Pt. A, §19 (RPR).]

B. General and primary election reports must be filed:

(1) On the 11th day before the date on which the election is held and must be complete as of the 14th day before that date; and

(2) On the 42nd day after the date on which the election is held and must be complete as of the 35th day after that date. [2007, c. 443, Pt. A, §35 (AMD).]

C. Preelection and post-election reports for special elections or ballot measure campaigns must be filed:

(1) On the 11th day before the date on which the election is held and must be complete as of the 14th day before that date; and

(2) On the 42nd day after the date on which the election is held and must be complete as of the 35th day after that date. [2011, c. 389, §45 (AMD).]

D. A committee that files an election report under paragraph B or C is not required to file a quarterly report when the deadline for that quarterly report falls within 10 days of the filing deadline established in paragraph B or C. [1991, c. 839, §29 (RPR).]

E. A committee shall report any single contribution of $5,000 or more received or single expenditure of $1,000 or more made after the 14th day before the election and more than 24 hours before 5:00 p.m. on the day of the election within 24 hours of that contribution or expenditure. The treasurer is not required to include in this report expenditures for overhead expenses or compensation paid to an employee or other member of the campaign staff who has received payments at regular intervals that have been disclosed in previously filed campaign finance reports. As used in this paragraph, "overhead expenses" includes, but is not limited to, rent, utility payments, taxes, insurance premiums or similar administrative expenses. [2013, c. 334, §28 (AMD).]

[ 2013, c. 334, §28 (AMD) .]

3. Report of expenditures made after the 11th day and more than 48 hours before any election.

[ 1989, c. 504, §§28, 31 (RP) .]

4. Special election reports.

[ 1989, c. 504, §§28, 31 (RP) .]

5. Electronic filing. Committees shall file each report required by this section through an electronic filing system developed by the commission. The commission may make an exception to this electronic filing requirement if a committee submits a written request that states that the committee lacks access to the technology or the technological ability to file reports electronically. The request for an exception must be submitted within 30 days of the registration of the committee. The commission shall grant all reasonable requests for exceptions.

[ 2007, c. 443, Pt. A, §35 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 7, §O6 (AMD). 1989, c. 504, §§28,31 (RPR). 1989, c. 833, §§16-20 (AMD). 1991, c. 839, §29 (AMD). 2003, c. 628, §B5 (AMD). 2005, c. 301, §§25,26 (AMD). 2007, c. 443, Pt. A, §35 (AMD). 2007, c. 571, §9 (AMD). 2009, c. 190, Pt. A, §§23, 24 (AMD). 2009, c. 366, §9 (AMD). 2009, c. 366, §12 (AFF). 2009, c. 652, Pt. A, §22 (AMD). 2011, c. 367, §2 (AMD). 2011, c. 389, §§43-45 (AMD). 2011, c. 389, §62 (AFF). 2011, c. 691, Pt. A, §19 (AMD). 2013, c. 334, §§27, 28 (AMD).



21-A §1060. Content of reports

The reports must contain the following information and any additional information required by the commission to monitor the activities of political action committees: [1985, c. 161, §6 (NEW).]

1. Identification of candidates. The names of and offices sought by all candidates whom the committee supports, intends to support or seeks to defeat;

[ 2007, c. 443, Pt. A, §36 (AMD) .]

2. Identification of committees; parties. The names of all political committees or party committees supported in any way by the committee;

[ 2007, c. 443, Pt. A, §36 (AMD) .]

3. Identification of referendum or initiated petition. The referenda or initiated petitions that the committee supports or opposes;

[ 2007, c. 443, Pt. A, §36 (AMD) .]

4. Itemized expenditures. An itemization of each expenditure made to initiate or influence any campaign, including the date, payee and purpose of the expenditure; the name of each candidate, campaign, political committee, political action committee or party committee supported or opposed; and each referendum or initiated petition supported or opposed by the expenditure. If expenditures were made to a person described in section 1012, subsection 3, paragraph A, subparagraph (4), the report must contain the name of the person; the amount spent by that person on behalf of the candidate, campaign, political committee, political action committee, party committee, referendum or initiated petition, including, but not limited to, expenditures made during the signature gathering phase; the reason for the expenditure; and the date of the expenditure. The commission may specify the categories of expenditures that are to be reported to enable the commission to closely monitor the activities of political action committees;

[ 2011, c. 389, §46 (AMD) .]

5. Aggregate expenditures. An aggregation of expenditures and cumulative aggregation of expenditures to a candidate, campaign, political committee, political action committee, party committee, referendum or initiated petition;

[ 2007, c. 443, Pt. A, §36 (AMD) .]

6. Identification of contributions. Names, occupations, places of business and mailing addresses of contributors who have given more than $50 to the political action committee in the reporting period and the amount and date of each contribution, except that an organization qualifying as a political action committee under section 1052, subsection 5, paragraph A, subparagraph (5) is required to report only those contributions made to the organization for the purpose of influencing a ballot question or the nomination or election of a candidate to political office and all transfers to or funds used to support the political action committee from the general treasury of the organization; and

[ 2011, c. 389, §47 (AMD) .]

7. Other expenditures. Operational expenses and other expenditures that are not made on behalf of a candidate, committee or campaign, except that an organization qualifying as a political action committee under section 1052, subsection 5, paragraph A, subparagraph (5) is required to report only those expenditures made for the purpose of influencing a ballot question or the nomination or election of a candidate to political office.

[ 2011, c. 389, §48 (AMD) .]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1991, c. 839, §§30,31 (AMD). 1991, c. 839, §33 (AFF). 2003, c. 615, §§3,4 (AMD). 2005, c. 301, §27 (AMD). 2005, c. 575, §8 (AMD). 2007, c. 443, Pt. A, §36 (AMD). 2007, c. 477, §§6, 7 (AMD). 2009, c. 190, Pt. A, §§25, 26 (AMD). 2011, c. 389, §§46-48 (AMD).



21-A §1061. Dissolution of committees

Whenever any political action committee determines that it will no longer accept any contributions or make any expenditures, the committee shall file a termination report that includes all financial activity from the end date of the previous reporting period through the date of termination with the commission. The committee shall dispose of any surplus prior to termination. In the termination report, the committee shall report any outstanding loan, debt or obligation in the manner prescribed by the commission. [2013, c. 334, §29 (AMD).]

SECTION HISTORY

1985, c. 161, §6 (NEW). 1993, c. 695, §36 (AMD). 2007, c. 443, Pt. A, §37 (AMD). 2009, c. 190, Pt. A, §27 (AMD). 2013, c. 334, §29 (AMD).



21-A §1062. Failure to file on time (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1989, c. 504, §§29,31 (RPR). 1991, c. 839, §32 (AMD). 1995, c. 228, §3 (AMD). 1995, c. 483, §20 (RP).



21-A §1062-A. Failure to file on time

1. Registration. A political action committee required to register under section 1052-A or 1053-B or a ballot question committee required to register under section 1056-B that fails to do so or that fails to provide the information required by the commission for registration may be assessed a fine of no more than $2,500. In assessing a fine, the commission shall consider, among other things, whether the violation was intentional, the amount of campaign and financial activity that occurred before the committee registered, whether the committee intended to conceal its campaign or financial activity and the level of experience of the committee's volunteers and staff.

[ 2013, c. 334, §30 (AMD) .]

2. Campaign finance reports. A campaign finance report is not timely filed unless a properly signed or electronically submitted copy of the report, substantially conforming to the disclosure requirements of this subchapter, is received by the commission by 11:59 p.m. on the date it is due. Except as provided in subsection 6, the commission shall determine whether a required report satisfies the requirements for timely filing. The commission may waive a penalty in whole or in part if it is disproportionate to the level of experience of the person filing the report or to the harm suffered by the public from the late disclosure. The commission may waive the penalty in whole or in part if the commission determines the failure to file a timely report was due to mitigating circumstances. For purposes of this section, "mitigating circumstances" means:

A. A valid emergency of the committee treasurer determined by the commission, in the interest of the sound administration of justice, to warrant the waiver of the penalty in whole or in part; [1999, c. 729, §9 (AMD).]

B. An error by the commission staff; or [1999, c. 729, §9 (AMD).]

C. Other circumstances determined by the commission that warrant mitigation of the penalty, based upon relevant evidence presented that a bona fide effort was made to file the report in accordance with the statutory requirements, including, but not limited to, unexplained delays in postal service or interruptions in Internet service. [2007, c. 443, Pt. A, §38 (AMD).]

[ 2009, c. 190, Pt. A, §29 (AMD) .]

3. Basis for penalties. The penalty for late filing of a report required under this subchapter is a percentage of the total contributions or expenditures for the filing period, whichever is greater, multiplied by the number of calendar days late, as follows:

A. For the first violation, 1%; [1995, c. 483, §21 (NEW).]

B. For the 2nd violation, 3%; and [1995, c. 483, §21 (NEW).]

C. For the 3rd and subsequent violations, 5%. [1995, c. 483, §21 (NEW).]

Any penalty of less than $10 is waived.

Violations accumulate on reports with filing deadlines in a 2-year period that begins on January 1st of each even-numbered calendar year. Waiver of a penalty does not nullify the finding of a violation.

A report required to be filed under this subchapter that is sent by certified or registered United States mail and postmarked at least 2 days before the deadline is not subject to penalty.

A required report may be provisionally filed by transmission of a facsimile copy of the duly executed report to the commission, as long as an original of the same report is received by the commission within 5 calendar days thereafter.

[ 2007, c. 443, Pt. A, §39 (AMD) .]

4. Maximum penalties. The maximum penalty under this subchapter is $10,000 for reports required under section 1056-B or section 1059, except that if the financial activity reported late exceeds $50,000, the maximum penalty is 1/5 of the amount reported late.

[ 2011, c. 389, §49 (AMD) .]

5. Request for a commission determination. If the commission staff finds that a political action committee has failed to file a report required under this subchapter, the commission staff shall mail a notice to the treasurer of the political action committee within 3 business days following the filing deadline informing the treasurer that a report was not received. If a political action committee files a report required under this subchapter late, a notice of preliminary penalty must be forwarded to the treasurer of the political action committee whose report is not received by 11:59 p.m. on the deadline date, informing the treasurer of the commission staff finding of violation and preliminary penalty calculated under subsection 3 and providing the treasurer with an opportunity to request a determination by the commission. A request for determination must be made within 14 calendar days of receipt of the commission's notice. A principal officer or treasurer requesting a determination may either appear in person or designate a representative to appear on the principal officer's or treasurer's behalf or submit a sworn statement explaining the mitigating circumstances for consideration by the commission. A final determination by the commission may be appealed to the Superior Court in accordance with Title 5, chapter 375, subchapter 7 and the Maine Rules of Civil Procedure, Rule 80C.

[ 2013, c. 334, §31 (AMD) .]

6. Final notice of penalty. After a commission meeting, notice of the final determination of the commission and the penalty, if any, imposed pursuant to this subchapter must be sent to the principal officer and the treasurer of the political action committee.

If a determination is not requested, the preliminary penalty calculated by the commission staff is final. The commission staff shall mail final notice of the penalty to the principal officer and to the treasurer of the political action committee. A detailed summary of all notices must be provided to the commission.

[ 2009, c. 302, §9 (AMD) .]

7. List of late-filing committees. The commission shall prepare a list of the names of political action committees that are late in filing a report required under section 1059, subsection 2, paragraph B, subparagraph (1) or section 1059, subsection 2, paragraph C or D within 30 days of the date of the election and shall make that list available for public inspection.

[ 2007, c. 443, Pt. A, §41 (AMD) .]

8. Failure to file. A person who fails to file a report as required by this subchapter within 30 days of the filing deadline is guilty of a Class E crime, except that, if a penalty pursuant to subsection 8-A is assessed and collected by the commission, the State may not prosecute a violation under this subsection.

[ 2003, c. 628, Pt. A, §8 (AMD) .]

8-A. Penalties for failure to file report. The commission may assess a civil penalty for failure to file a report required by this subchapter. The maximum penalty for failure to file a report required under section 1056-B or section 1059 is $10,000.

[ 2009, c. 190, Pt. A, §31 (AMD) .]

9. Enforcement. A penalty assessed pursuant to this section that has not been paid in full within 30 days after issuance of a notice of the final determination may be enforced in accordance with section 1004-B.

[ 2009, c. 302, §10 (RPR) .]

SECTION HISTORY

1995, c. 483, §21 (NEW). 1999, c. 426, §34 (AMD). 1999, c. 729, §9 (AMD). 2003, c. 628, §§A7-9 (AMD). 2007, c. 443, Pt. A, §§38-41 (AMD). 2009, c. 190, Pt. A, §§28-31 (AMD). 2009, c. 302, §§8-10 (AMD). 2011, c. 389, §49 (AMD). 2013, c. 334, §§30, 31 (AMD).



21-A §1062-B. Failure to keep records

A committee that fails to keep records required by this chapter may be assessed a fine of up to $2,500. In assessing a fine, the commission shall consider, among other things, whether the violation was intentional, whether the violation occurred as the result of an error by someone outside the control of the committee, whether the committee intended to conceal its financial activity, the amount of financial activity that was not documented and the level of experience of the committee's volunteers and staff. [2013, c. 334, §32 (NEW).]

SECTION HISTORY

2013, c. 334, §32 (NEW).



21-A §1063. Constitutional officers and State Auditor

The Secretary of State, the Treasurer of State, the Attorney General, the State Auditor, or any individual running for these offices, may not form a political action committee or be involved in decision making for or solicit contributions to a political action committee. [1995, c. 167, §2 (NEW).]

SECTION HISTORY

1995, c. 167, §2 (NEW).






Subchapter 5: MAINE CODE OF FAIR CAMPAIGN PRACTICES

21-A §1101. Maine Code of Fair Campaign Practices

1. Distribution to candidates. At the time a candidate for the office of Governor, the Senate or the House of Representatives registers with the commission as required under section 1013-A, the commission shall give the candidate a form containing a copy of the Maine Code of Fair Campaign Practices established in this subchapter. The commission shall, at that time, inform the candidate that subscription to the code is voluntary. For the purposes of this subchapter, "code" means the Maine Code of Fair Campaign Practices.

[ 1989, c. 802, §1 (NEW) .]

2. The code form. The code, printed on the form provided to candidates under subsection 1, must read as follows:

"Maine Code of Fair Campaign Practices

I shall conduct my campaign and, to the extent reasonably possible, insist that my supporters conduct themselves, in a manner consistent with the best Maine and American traditions, discussing the issues and presenting my record and policies with sincerity and candor.

I shall uphold the right of every qualified voter to free and equal participation in the election process.

I shall not participate in and I shall condemn defamation of and other attacks on any opposing candidate or party that I do not believe to be truthful, provable and relevant to my campaign.

I shall not use or authorize and I shall condemn material relating to my campaign that falsifies, misrepresents or distorts the facts, including, but not limited to, malicious or unfounded accusations creating or exploiting doubts as to the morality, patriotism or motivations of any party or candidate.

I shall not appeal to and I shall condemn appeals to prejudices based on race, creed, sex or national origin.

I shall not practice and I shall condemn practices that tend to corrupt or undermine the system of free election or that hamper or prevent the free expression of the will of the voters.

I shall promptly and publicly repudiate the support of any individual or group that resorts, on behalf of my candidacy or in opposition to that of an opponent, to methods in violation of the letter or spirit of this code.

I, the undersigned, candidate for election to public office in the State of Maine, hereby voluntarily endorse, subscribe to and solemnly pledge to conduct my campaign in accordance with the above principles and practices.

______________________

Candidate for Public Office"

[ 1989, c. 802, §1 (NEW) .]

SECTION HISTORY

1989, c. 802, §1 (NEW).



21-A §1102. Printing of code forms

The commission shall print, or cause to be printed, copies of the code for distribution to registered candidates. [1989, c. 802, §1 (NEW).]

SECTION HISTORY

1989, c. 802, §1 (NEW).



21-A §1103. Acceptance of completed forms

The commission shall accept, at all times prior to the election, completed code forms that are properly subscribed to by a candidate. [1989, c. 802, §1 (NEW).]

SECTION HISTORY

1989, c. 802, §1 (NEW).



21-A §1104. Public records

The commission shall retain for public inspection all completed code forms accepted by the commission under section 1103. A code subscribed to by a candidate is a public record under Title 1, section 408-A. [2011, c. 662, §14 (AMD).]

SECTION HISTORY

1989, c. 802, §1 (NEW). 2011, c. 662, §14 (AMD).



21-A §1105. Subscription to code voluntary

In no event may a candidate be required to subscribe to or endorse the code. [1989, c. 802, §1 (NEW).]

SECTION HISTORY

1989, c. 802, §1 (NEW).









Chapter 14: THE MAINE CLEAN ELECTION ACT

21-A §1121. Short title

This chapter may be known and cited as the "Maine Clean Election Act." [IB 1995, c. 1, §17 (NEW).]

SECTION HISTORY

IB 1995, c. 1, §17 (NEW).



21-A §1122. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [IB 1995, c. 1, §17 (NEW).]

1. Certified candidate. "Certified candidate" means a candidate running for Governor, State Senator or State Representative who chooses to participate in the Maine Clean Election Act and who is certified as a Maine Clean Election Act candidate under section 1125, subsection 5.

[ IB 1995, c. 1, §17 (NEW) .]

2. Commission. "Commission" means the Commission on Governmental Ethics and Election Practices established by Title 5, section 12004-G, subsection 33.

[ IB 1995, c. 1, §17 (NEW) .]

3. Contribution. "Contribution" has the same meaning as in section 1012, subsection 2.

[ IB 1995, c. 1, §17 (NEW) .]

4. Fund. "Fund" means the Maine Clean Election Fund established in section 1124.

[ IB 1995, c. 1, §17 (NEW) .]

4-A. Immediate family. "Immediate family" has the same meaning as in section 1, subsection 20 and includes a candidate's domestic partner and the immediate family of the candidate's domestic partner.

[ 2007, c. 443, Pt. B, §1 (NEW) .]

5. Nonparticipating candidate. "Nonparticipating candidate" means a candidate running for Governor, State Senator or State Representative who does not choose to participate in the Maine Clean Election Act and who is not seeking to be certified as a Maine Clean Election Act candidate under section 1125, subsection 5.

[ IB 1995, c. 1, §17 (NEW) .]

6. Participating candidate. "Participating candidate" means a candidate who is running for Governor, State Senator or State Representative who is seeking to be certified as a Maine Clean Election Act candidate under section 1125, subsection 5.

[ IB 1995, c. 1, §17 (NEW) .]

7. Qualifying contribution. "Qualifying contribution" means a donation:

A. Of $5 or more in the form of a check or a money order payable to the fund and signed by the contributor in support of a candidate or made over the Internet in support of a candidate according to the procedure established by the commission; [2009, c. 286, §4 (AMD).]

B. Made by a registered voter within the electoral division for the office a candidate is seeking and whose voter registration has been verified according to procedures established by the commission; [2009, c. 190, Pt. B, §1 (AMD).]

C. Made during the designated qualifying period; and [2007, c. 443, Pt. B, §2 (AMD).]

D. That the contributor acknowledges was made with the contributor's personal funds and in support of the candidate and was not given in exchange for anything of value and that the candidate acknowledges was obtained with the candidate's knowledge and approval and that nothing of value was given in exchange for the contribution, on forms provided by the commission. [2007, c. 443, Pt. B, §2 (AMD).]

[ 2009, c. 286, §4 (AMD) .]

8. Qualifying period. "Qualifying period" means the following.

A. For a gubernatorial participating candidate, the qualifying period begins October 15th immediately preceding the election year and ends at 5:00 p.m. on April 1st of the election year. [2009, c. 363, §1 (AMD).]

B. For State Senate or State House of Representatives participating candidates, the qualifying period begins January 1st of the election year and ends at 5:00 p.m. on April 20th of that election year or the next business day following April 20th if the office of the commission is closed on April 20th. [2009, c. 286, §5 (AMD).]

[ 2009, c. 286, §5 (AMD); 2009, c. 363, §1 (AMD) .]

9. Seed money contribution. "Seed money contribution" means a contribution of no more than $100 per individual made to a participating candidate, including the candidate or the candidate's spouse or domestic partner.

[ 2007, c. 571, §10 (AMD) .]

SECTION HISTORY

IB 1995, c. 1, §17 (NEW). 2001, c. 465, §3 (AMD). 2005, c. 301, §28 (AMD). 2007, c. 443, Pt. B, §§1-3 (AMD). 2007, c. 571, §10 (AMD). 2009, c. 190, Pt. B, §1 (AMD). 2009, c. 286, §§4, 5 (AMD). 2009, c. 363, §1 (AMD).



21-A §1123. Alternative campaign financing option

This chapter establishes an alternative campaign financing option available to candidates running for Governor, State Senator and State Representative. This alternative campaign financing option is available to candidates for elections to be held beginning in the year 2000. The commission shall administer this Act and the fund. Candidates participating in the Maine Clean Election Act must also comply with all other applicable election and campaign laws and regulations. [IB 1995, c. 1, §17 (NEW).]

SECTION HISTORY

IB 1995, c. 1, §17 (NEW).



21-A §1124. The Maine Clean Election Fund established; sources of funding

1. Established. The Maine Clean Election Fund is established to finance the election campaigns of certified Maine Clean Election Act candidates running for Governor, State Senator and State Representative and to pay administrative and enforcement costs of the commission related to this Act. The fund is a special, dedicated, nonlapsing fund and any interest generated by the fund is credited to the fund. The commission shall administer the fund.

[ IB 1995, c. 1, §17 (NEW) .]

2. Sources of funding. The following must be deposited in the fund:

A. The qualifying contributions required under section 1125 when those contributions are submitted to the commission; [IB 1995, c. 1, §17 (NEW).]

B. Two million dollars of the revenues from the taxes imposed under Title 36, Parts 3 and 8 and credited to the General Fund, transferred to the fund by the State Controller on or before January 1st of each year, beginning January 1, 1999. These revenues must be offset in an equitable manner by an equivalent reduction within the administrative divisions of the legislative branch and executive branch agencies. This section may not affect the funds distributed to the Local Government Fund under Title 30-A, section 5681. [2007, c. 443, Pt. B, §4 (AMD).]

C. Revenue from a tax checkoff program allowing a resident of the State who files a tax return with the State Tax Assessor to designate that $3 be paid into the fund. If a husband and wife file a joint return, each spouse may designate that $3 be paid. The State Tax Assessor shall report annually the amounts designated for the fund to the State Controller, who shall transfer that amount to the fund; [1999, c. 4, Pt. H, §1 (AMD).]

D. Seed money contributions remaining unspent after a candidate has been certified as a Maine Clean Election Act candidate; [IB 1995, c. 1, §17 (NEW).]

E. Fund revenues that were distributed to a Maine Clean Election Act candidate and that remain unspent after the candidate has lost a primary election or after all general elections; [IB 1995, c. 1, §17 (NEW).]

F. Other unspent fund revenues distributed to any Maine Clean Election Act candidate who does not remain a candidate throughout a primary or general election cycle; [IB 1995, c. 1, §17 (NEW).]

G. Voluntary donations made directly to the fund; and [IB 1995, c. 1, §17 (NEW).]

H. Fines collected under section 1020-A, subsection 4-A and section 1127. [2011, c. 389, §50 (AMD).]

[ 2011, c. 389, §50 (AMD) .]

3. Determination of fund amount. If the commission determines that the fund will not have sufficient revenues to cover the likely demand for funds from the Maine Clean Election Fund in an upcoming election, by January 1st the commission shall provide a report of its projections of the balances in the Maine Clean Election Fund to the Legislature and the Governor. The commission may submit legislation to request additional funding or an advance on revenues to be transferred pursuant to subsection 2, paragraph B.

[ RR 2007, c. 1, §12 (COR) .]

SECTION HISTORY

IB 1995, c. 1, §17 (NEW). 1999, c. 4, §H1 (AMD). 2001, c. 559, §OO1 (AMD). 2001, c. 714, §RR1 (AMD). 2003, c. 673, §EE1 (AMD). RR 2007, c. 1, §12 (COR). 2007, c. 443, Pt. B, §§4, 5 (AMD). 2011, c. 389, §50 (AMD).



21-A §1125. Terms of participation

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Declaration of intent. A participating candidate must file a declaration of intent to seek certification as a Maine Clean Election Act candidate and to comply with the requirements of this chapter. The declaration of intent must be filed with the commission prior to or during the qualifying period, except as provided in subsection 11, according to forms and procedures developed by the commission. Qualifying contributions collected more than 5 business days before the declaration of intent has been filed will not be counted toward the eligibility requirement in subsection 3.

[ 2011, c. 389, §51 (AMD) .]

2. Contribution limits for participating candidates. Subsequent to becoming a candidate as defined by section 1, subsection 5 and prior to certification, a participating candidate may not accept contributions, except for seed money contributions. A participating candidate must limit the candidate's total seed money contributions to the following amounts:

A. Two hundred thousand dollars for a gubernatorial candidate; [2009, c. 363, §2 (AMD).]

B. One thousand five hundred dollars for a candidate for the State Senate; or [IB 1995, c. 1, §17 (NEW).]

C. Five hundred dollars for a candidate for the State House of Representatives. [IB 1995, c. 1, §17 (NEW).]

The commission may, by rule, revise these amounts to ensure the effective implementation of this chapter.

[ 2009, c. 363, §2 (AMD) .]

2-A. Seed money restrictions. To be eligible for certification, a participating candidate may collect and spend only seed money contributions subsequent to becoming a candidate and prior to certification. A participating candidate may not solicit, accept or collect seed money contributions after certification as a Maine Clean Election Act candidate.

A. All goods and services received prior to certification must be paid for with seed money contributions, except for goods and services that are excluded from the definition of contribution in section 1012, subsection 2, paragraph B. It is a violation of this chapter for a participating candidate to use fund revenues received after certification to pay for goods and services received prior to certification. [2007, c. 443, Pt. B, §6 (NEW).]

B. Prior to certification, a participating candidate may obligate an amount greater than the seed money collected, but may only receive that portion of goods and services that has been paid for or will be paid for with seed money. A participating candidate who has accepted contributions or made expenditures that do not comply with the seed money restrictions under this chapter may petition the commission to remain eligible for certification as a Maine Clean Election Act candidate in accordance with rules of the commission, if the failure to comply was unintentional and does not constitute a significant infraction of these restrictions. [2007, c. 443, Pt. B, §6 (NEW).]

C. Upon requesting certification, a participating candidate shall file a report of all seed money contributions and expenditures. If the candidate is certified, any unspent seed money will be deducted from the amount distributed to the candidate as provided in subsection 8-A. [2009, c. 302, §11 (AMD); 2009, c. 302, §24 (AFF).]

[ 2009, c. 302, §11 (AMD); 2009, c. 302, §24 (AFF) .]

2-B. Seed money required for gubernatorial candidates; documentation. For seed money contributions that a candidate for Governor collects to satisfy the requirement in subsection 5, paragraph C-1, the candidate shall obtain the contributor’s name, residence address, mailing address, telephone number if provided by the contributor and other information required for reporting under section 1017, subsection 5. For these contributions, the candidate shall submit to the commission during the qualifying period:

A. A contribution acknowledgment form as determined by the commission, to be completed by each person that contributes seed money, that includes the name, residence address, mailing address, optional telephone number and signature of the person making the seed money contribution acknowledging that the contribution was made with the person’s personal funds and will not be reimbursed by any source; [2009, c. 363, §3 (NEW).]

B. A list of the seed money contributions in a format determined by the commission that includes the name and mailing address of the contributor; [2009, c. 363, §3 (NEW).]

C. For seed money contributions received by check or money order, photocopies of the check or money order; and [2009, c. 363, §3 (NEW).]

D. For seed money contributions received by debit or credit card, a bank or merchant account statement that contains the cardholder’s name and that otherwise meets the requirements specified by the commission in order to verify compliance with subsection 5, paragraph C-1. [2009, c. 363, §3 (NEW).]

The commission may permit the submission of an online or electronic acknowledgment form as required by paragraph A for seed money contributions made via the Internet. The telephone numbers, e-mail addresses and bank account and credit card information of contributors that candidates have submitted to the commission pursuant to this subsection are confidential, except that the commission may disclose this information in a final audit or investigation report or determination if the information or record is materially relevant to a finding of fact or violation.

[ 2009, c. 524, §14 (AMD) .]

3. Qualifying contributions. Participating candidates must obtain qualifying contributions during the qualifying period as follows:

A. For a gubernatorial candidate, at least 3,250 verified registered voters of this State must support the candidacy by providing a qualifying contribution to that candidate; [2007, c. 240, Pt. F, §1 (AMD); 2007, c. 443, Pt. B, §6 (AMD).]

B. For a candidate for the State Senate, at least 175 verified registered voters from the candidate's electoral division must support the candidacy by providing a qualifying contribution to that candidate; or [2009, c. 286, §6 (AMD).]

C. For a candidate for the State House of Representatives, at least 60 verified registered voters from the candidate's electoral division must support the candidacy by providing a qualifying contribution to that candidate. [2009, c. 286, §7 (AMD).]

A payment, gift or anything of value may not be given in exchange for a qualifying contribution. A candidate may pay the fee for a money order that is a qualifying contribution in the amount of $5 as long as the donor making the qualifying contribution pays the $5 amount reflected on the money order. Any money order fees paid by a participating candidate must be paid for with seed money and reported in accordance with commission rules. A money order must be signed by the contributor to be a valid qualifying contribution. The commission may establish by routine technical rule, adopted in accordance with Title 5, chapter 375, subchapter 2-A, a procedure for a qualifying contribution to be made by a credit or debit transaction and by electronic funds transfer over the Internet. Records containing information provided by individuals who have made qualifying contributions over the Internet are confidential, except for the name of the individual making the contribution, the date of the contribution, the individual's residential address and the name and office sought of the candidate in whose support the contribution was made.

It is a violation of this chapter for a participating candidate or an agent of the participating candidate to misrepresent the purpose of soliciting qualifying contributions and obtaining the contributor's signed acknowledgement.

[ 2009, c. 286, §§6, 7 (AMD) .]

4. Filing with commission. A participating candidate must submit qualifying contributions, receipt and acknowledgement forms, proof of verification of voter registration and a seed money report to the commission during the qualifying period according to procedures developed by the commission, except as provided under subsection 11.

[ 2009, c. 363, §4 (AMD) .]

5. Certification of Maine Clean Election Act candidates. Upon receipt of a final submittal of qualifying contributions by a participating candidate, the executive director of the commission shall determine whether the candidate has:

A. Signed and filed a declaration of intent to participate in this Act; [IB 1995, c. 1, §17 (NEW).]

B. Submitted the appropriate number of valid qualifying contributions; [IB 1995, c. 1, §17 (NEW).]

C. Qualified as a candidate by petition or other means no later than 5 business days after the end of the qualifying period; [2011, c. 389, §52 (AMD).]

C-1. As a gubernatorial candidate, collected at least $40,000 in seed money contributions from registered voters in the State; [2009, c. 363, §5 (NEW).]

D. Not accepted contributions, except for seed money contributions, and otherwise complied with seed money restrictions; [2003, c. 270, §1 (AMD).]

D-1. Not run for the same office as a nonparticipating candidate in a primary election in the same election year; [2007, c. 443, Pt. B, §6 (AMD).]

D-2. Not been found to have made a material false statement in a report or other document submitted to the commission; [2007, c. 443, Pt. B, §6 (NEW).]

D-3. Not otherwise substantially violated the provisions of this chapter or chapter 13; [2009, c. 190, Pt. B, §2 (AMD).]

D-4. Not failed to pay any civil penalty assessed by the commission under this Title, except that a candidate has 3 business days from the date of the request for certification to pay the outstanding penalty and remain eligible for certification; [2011, c. 389, §52 (AMD).]

D-5. Not submitted any fraudulent qualifying contributions or any falsified acknowledgement forms for qualifying contributions or seed money contributions; and [2011, c. 389, §52 (NEW).]

E. Otherwise met the requirements for participation in this Act. [IB 1995, c. 1, §17 (NEW).]

The executive director shall certify a candidate complying with the requirements of this section as a Maine Clean Election Act candidate as soon as possible after final submittal of qualifying contributions and other supporting documents required under subsection 4 but no later than 3 business days for legislative candidates and 5 business days for gubernatorial candidates. The executive director may take additional time if further investigation is necessary to verify compliance with this Act as long as the commission notifies the candidate regarding the anticipated schedule for conclusion of the investigation. A candidate or other interested person may appeal the decision of the executive director to the members of the commission in accordance with subsection 14.

A certified candidate must comply with all requirements of this Act after certification and throughout the primary and general election periods. Failure to do so is a violation of this chapter.

[ 2011, c. 389, §52 (AMD) .]

5-A. Revocation of certification. The certification of a participating candidate may be revoked at any time if the commission determines that the candidate or an agent of the candidate:

A. Did not submit the required number of valid qualifying contributions; [2007, c. 443, Pt. B, §6 (NEW).]

B. Failed to qualify as a candidate by petition or other means; [2007, c. 443, Pt. B, §6 (NEW).]

C. Submitted any fraudulent qualifying contributions or qualifying contributions that were not made by the named contributor; [2007, c. 443, Pt. B, §6 (NEW).]

D. Misrepresented to a contributor the purpose of the qualifying contribution or obtaining the contributor's signature on the receipt and acknowledgement form; [2007, c. 443, Pt. B, §6 (NEW).]

E. Failed to fully comply with the seed money restrictions; [2007, c. 443, Pt. B, §6 (NEW).]

F. Knowingly accepted any contributions, including any in-kind contributions, or used funds other than fund revenues distributed under this chapter to make campaign-related expenditures without the permission of the commission; [2007, c. 443, Pt. B, §6 (NEW).]

G. Knowingly made a false statement or material misrepresentation in any report or other document required to be filed under this chapter or chapter 13; [2009, c. 363, §6 (AMD).]

H. Otherwise substantially violated the provisions of this chapter or chapter 13; or [2009, c. 363, §6 (AMD).]

I. As a gubernatorial candidate, failed to properly report seed money contributions as required by this section. [2009, c. 363, §6 (NEW).]

The determination to revoke the certification of a candidate must be made by a vote of the members of the commission after an opportunity for a hearing. A candidate whose certification is revoked shall return all unspent funds to the commission within 3 days of the commission's decision and may be required to return all funds distributed to the candidate. In addition to the requirement to return funds, the candidate may be subject to a civil penalty under section 1127. The candidate may appeal the commission's decision to revoke certification in the same manner provided in subsection 14, paragraph C.

[ 2009, c. 363, §6 (AMD) .]

5-B. Restrictions on serving as treasurer. A participating or certified candidate may not serve as a treasurer or deputy treasurer for that candidate's campaign, except that the candidate may serve as treasurer or deputy treasurer for up to 14 days after declaring an intention to qualify for campaign financing under this chapter until the candidate identifies another person to serve as treasurer.

[ 2011, c. 389, §53 (AMD) .]

6. Restrictions on contributions and expenditures for certified candidates. After certification, a candidate must limit the candidate's campaign expenditures and obligations, including outstanding obligations, to the revenues distributed to the candidate from the fund and may not accept any contributions unless specifically authorized by the commission. Candidates may also accept and spend interest earned on fund revenues in campaign bank accounts. All revenues distributed to a certified candidate from the fund must be used for campaign-related purposes. The candidate, the treasurer, the candidate's committee authorized pursuant to section 1013-A, subsection 1 or any agent of the candidate and committee may not use these revenues for any but campaign-related purposes. The commission shall publish guidelines outlining permissible campaign-related expenditures.

[ 2011, c. 389, §54 (AMD) .]

6-A. Assisting a person to become an opponent. A candidate or a person who later becomes a candidate and who is seeking certification under subsection 5, or an agent of that candidate, may not assist another person in qualifying as a candidate for the same office if such a candidacy would result in the distribution of revenues under subsections 7 and 8-A for certified candidates in a contested election.

[ 2009, c. 302, §12 (AMD); 2009, c. 302, §24 (AFF) .]

6-B. Expenditures as payment to household members.

[ 2009, c. 302, §13 (RP) .]

6-C. Expenditures to the candidate or family or household members. Expenditures to the candidate or immediate family member or household member of the candidate are governed by this subsection.

A. The candidate may not use fund revenues to compensate the candidate or a sole proprietorship of the candidate for campaign-related services. [2009, c. 302, §14 (NEW).]

B. A candidate may not make expenditures using fund revenues to pay a member of the candidate’s immediate family or household, a business entity in which the candidate or a member of the candidate’s immediate family or household holds a significant proprietary or financial interest or a nonprofit entity in which the candidate or a member of the candidate’s immediate family or household is a director, officer, executive director or chief financial officer, unless the expenditure is made:

(1) For a legitimate campaign-related purpose;

(2) To an individual or business that provides the goods or services being purchased in the normal course of the individual's occupation or the business; and

(3) In an amount that is reasonable taking into consideration current market value and other factors the commission may choose to consider.

For the purpose of this paragraph, "business entity" means a corporation, limited liability company, limited partnership, limited liability partnership and general partnership.

If a candidate uses fund revenues for an expenditure covered by this paragraph, the candidate shall submit evidence demonstrating that the expenditure complies with the requirements of this paragraph if requested by the commission. [2009, c. 302, §14 (NEW).]

This subsection does not prohibit reimbursement to the candidate or a member of a candidate's household or immediate family when made in accordance with this chapter and rules adopted by the commission.

[ 2009, c. 302, §14 (NEW) .]

6-E. Expenditures for television advertising. A candidate must include closed-captioning within any television advertisement that the candidate provides to a broadcasting or cable television station for broadcast to the public, except for an advertisement aired in the final 4 days before an election if inclusion of closed-captioning during that period is impractical or would materially affect the timing of the candidate’s advertisement.

[ 2011, c. 389, §55 (NEW) .]

6-F. (TEXT EFFECTIVE 1/1/16) Participation in political action committees. A participating candidate or a certified candidate may not establish a political action committee for which the candidate is a treasurer or principal officer or for which the candidate is primarily responsible for fund-raising or decision making. This prohibition applies between April 1st immediately preceding a general election through:

A. The date on which the candidate withdraws from a race; [2015, c. 116, §1 (NEW); 2015, c. 116, §2 (AFF).]

B. The date of the primary election or general election for a candidate who loses either election; or [2015, c. 116, §1 (NEW); 2015, c. 116, §2 (AFF).]

C. January 1st immediately preceding the next general election for a candidate who wins the general election. [2015, c. 116, §1 (NEW); 2015, c. 116, §2 (AFF).]

This prohibition also applies to a participating candidate or certified candidate in a special election, except that the prohibition begins on the date of the candidate's nomination. This subsection does not prohibit a participating candidate or certified candidate, including a certified candidate who wins a general or special election, from engaging in fund-raising or decision making for a party caucus political action committee, a ballot question committee or a political action committee formed for the purpose of promoting or opposing a ballot question. This prohibition applies to a participating candidate or certified candidate regardless of the date on which the political action committee was established.

[ 2015, c. 116, §1 (NEW); 2015, c. 116, §2 (AFF) .]

7. Timing of fund distribution. The commission shall distribute to certified candidates revenues from the fund in amounts determined under subsection 8-A in the following manner.

A. Within 3 days after certification, for candidates certified prior to March 15th of the election year, revenues from the fund must be distributed as if the candidates are in an uncontested primary election. [2001, c. 465, §4 (AMD).]

B. Within 3 days after certification, for all candidates certified between March 15th and the end of the qualifying period of the election year, revenues from the fund must be distributed according to whether the candidate is in a contested or uncontested primary election. [2009, c. 363, §7 (AMD).]

B-1. For candidates in contested primary elections receiving a distribution under paragraph A, additional revenues from the fund must be distributed within 3 days of March 15th of the election year. [2001, c. 465, §4 (NEW).]

C. No later than 3 days after the primary election results are certified, for general election certified candidates, revenues from the fund must be distributed according to whether the candidate is in a contested or uncontested general election. [2007, c. 443, Pt. B, §6 (AMD).]

Funds may be distributed to certified candidates under this section by any mechanism that is expeditious, ensures accountability and safeguards the integrity of the fund.

[ 2009, c. 302, §15 (AMD); 2009, c. 302, §24 (AFF); 2009, c. 363, §7 (AMD) .]

7-A. Deposit into account; release of bank records. A candidate or a committee authorized pursuant to section 1013-A, subsection 1 shall deposit all revenues from the fund and all seed money contributions in an account, referred to in this subsection as a "campaign account," with a bank or other financial institution. The campaign funds must be segregated from, and may not be commingled with, any other funds.

A. A participating candidate shall provide to the commission a signed written authorization allowing the bank or other financial institution administering a campaign account to release to the commission all records held by that bank or institution pertaining to the campaign account, including, but not limited to, campaign account statements, records of payments or transfers from the campaign account and deposits of funds to the campaign account. [2011, c. 522, §2 (NEW); 2011, c. 522, §4 (AFF).]

B. The executive director of the commission or its auditor, during an audit or during an investigation authorized by the commission or the chair of the commission of potential noncompliance with the requirements of this chapter, chapter 13 or a rule of the commission, may request that a candidate provide the records of a campaign account. If the candidate fails to comply with the request within 30 days of receiving it, the executive director or auditor may use the authorization obtained pursuant to paragraph A to obtain the records directly from the bank or other financial institution. [2011, c. 522, §2 (NEW); 2011, c. 522, §4 (AFF).]

[ 2011, c. 522, §4 (AFF); 2011, c. 522, §2 (RPR) .]

8. Amount of fund distribution.

[ 2009, c. 652, Pt. A, §24 (AFF); 2009, c. 652, Pt. A, §23 (RP) .]

8-A. Amount of fund distribution. By September 1, 2011, and at least every 2 years after that date, the commission shall determine the amount of funds to be distributed to participating candidates in legislative elections based on the type of election and office. In making this determination, the commission may take into consideration any relevant information, including but not limited to:

A. The range of campaign spending by candidates for that office in the 2 preceding elections; and [2011, c. 558, §6 (AMD).]

B. The Consumer Price Index published monthly by the United States Department of Labor, Bureau of Labor Statistics and any other significant changes in the costs of campaigning such as postage or fuel. [2011, c. 558, §6 (AMD).]

C. [2011, c. 558, §7 (RP).]

Before making any determination, the commission shall provide notice of the determination and an opportunity to comment to the President of the Senate, the Speaker of the House of Representatives, all floor leaders, the members of the joint standing committee of the Legislature having jurisdiction over legal affairs and persons who have expressed interest in receiving notices of opportunities to comment on the commission's rules and policies. The commission shall present at a public meeting the basis for the commission's final determination.

For contested gubernatorial primary elections, the amount of revenues distributed is $400,000 per candidate in a primary election. For uncontested gubernatorial primary elections the amount of revenues distributed is $200,000. For contested and uncontested gubernatorial general elections, the amount of revenues distributed is $600,000 per candidate in the general election.

[ 2011, c. 558, §§6, 7 (AMD) .]

9. Matching funds.

[ 2011, c. 558, §8 (RP) .]

10. Candidate not enrolled in a party. An unenrolled candidate for the Legislature who submits the required number of qualifying contributions and other required documents under subsection 4 by 5:00 p.m. on April 20th preceding the primary election and who is certified is eligible for revenues from the fund in the same amounts and at the same time as an uncontested primary election candidate and a general election candidate as specified in subsections 7 and 8-A. Revenues for the general election must be distributed to the candidate no later than 3 days after certification. An unenrolled candidate for Governor who submits the required number of qualifying contributions and other required documents under subsections 2-B and 4 by 5:00 p.m. on April 1st preceding the primary election and who is certified is eligible for revenues from the fund in the same amounts and at the same time as an uncontested primary election gubernatorial candidate and a general election gubernatorial candidate as specified in subsections 7 and 8-A. Revenues for the general election must be distributed to the candidate for Governor no later than 3 days after the primary election results are certified.

[ 2011, c. 389, §56 (AMD); 2011, c. 389, §62 (AFF) .]

11. Other procedures. The commission shall establish by rule procedures for qualification, certification, disbursement of fund revenues and return of unspent fund revenues for races involving special elections, recounts, vacancies, withdrawals or replacement candidates.

[ IB 1995, c. 1, §17 (NEW) .]

12. Reporting; unspent revenue. Notwithstanding any other provision of law, the treasurer or deputy treasurer of participating and certified candidates shall report any money collected, all campaign expenditures, obligations, refunds received by a candidate or agent of that candidate and related activities to the commission according to procedures developed by the commission. If a certified candidate pays fund revenues to a member of the candidate's immediate family or household or a business or nonprofit entity affiliated with a member of the candidate's immediate family or household, the treasurer or deputy treasurer must disclose the candidate's relationship to the payee in a manner prescribed by the commission. In developing these procedures, the commission shall utilize existing campaign reporting procedures whenever practicable. The commission shall ensure timely public access to campaign finance data and may utilize electronic means of reporting and storing information. Upon the filing of a final report for any primary election in which the candidate was defeated and for all general elections, that candidate shall return all unspent fund revenues to the commission. If the candidate or agent of the candidate receives a refund of an expenditure made for the campaign after filing the final report, the candidate shall return those funds to the fund within 14 days of receiving the refund.

[ 2013, c. 334, §33 (AMD) .]

12-A. Required records. The candidate or treasurer shall obtain and keep:

A. Bank or other account statements for the campaign account covering the duration of the campaign; [2005, c. 542, §5 (NEW).]

B. A vendor invoice stating the particular goods or services purchased for every expenditure in excess of $50; [2013, c. 334, §34 (AMD).]

C. A record proving that a vendor received payment for every expenditure in excess of $50 in the form of a cancelled check, cash receipt from the vendor or bank or credit card statement identifying the vendor as the payee; and [2013, c. 334, §34 (AMD).]

D. [2009, c. 524, §15 (RP).]

E. A contemporaneous document such as an invoice, contract or timesheet that specifies in detail the services provided by a vendor who was paid in excess of $500 for the election cycle for providing campaign staff or consulting services to a candidate. [2013, c. 334, §34 (AMD).]

The candidate or treasurer shall preserve the records for 3 years following the candidate's final campaign finance report for the election cycle. The candidate and treasurer shall submit photocopies of the records to the commission upon its request.

[ 2013, c. 334, §34 (AMD) .]

12-B. Audit requirements for candidates for Governor. The commission shall audit the campaigns of candidates for Governor who receive funds under this chapter to verify compliance with election and campaign laws and rules. Within one month of declaring an intention to qualify for public financing, a candidate for Governor, the campaign's treasurer and any other relevant campaign staff shall meet with the staff of the commission to discuss audit standards, expenditure guidelines and record-keeping requirements.

[ 2007, c. 443, Pt. B, §6 (NEW) .]

12-C. Payments to political committees. If a certified candidate makes a payment of fund revenues to a political action committee or party committee, the candidate shall include in reports required under this section a detailed explanation of the goods or services purchased according to forms and procedures developed by the commission that is sufficient to demonstrate that the payment was made solely to promote the candidate's election.

[ 2009, c. 286, §9 (NEW) .]

12-D. Duties of the campaign treasurer and deputy treasurer. The treasurer shall file all campaign finance reports required by section 1017, this chapter and commission rules, unless the treasurer delegates the filing of reports to the deputy treasurer designated on the candidate's registration. A candidate may enter financial transactions in an electronic reporting system or on paper forms of the commission, but the report must be filed by the treasurer or deputy treasurer. The treasurer is jointly responsible with the candidate for ensuring that the campaign keeps all records required by section 1016, this chapter and commission rules. If the candidate keeps the records, the candidate shall provide the treasurer or deputy treasurer with access to the records for the purpose of filing complete and accurate campaign finance reports. The commission may hold the candidate and treasurer jointly and severally liable for any penalties assessed for violations of the financial reporting or record-keeping requirements of this chapter, chapter 13 and commission rules. If the deputy treasurer files reports for the campaign, the commission may hold the deputy treasurer jointly and severally liable for any penalties related to reports filed by the deputy treasurer.

[ 2013, c. 334, §35 (NEW) .]

13. Distributions not to exceed amount in fund.

[ 2009, c. 524, §17 (RPR); MRSA T. 21-A, §1125, sub-§13 (RP) .]

13-A. Distributions not to exceed amount in fund. The commission may not distribute revenues to certified candidates in excess of the total amount of money deposited in the fund as set forth in section 1124. Notwithstanding any other provisions of this chapter, if the commission determines that the revenues in the fund are insufficient to meet distributions under subsection 8-A, the commission may permit certified candidates to accept and spend contributions, reduced by any seed money contributions, aggregating no more than the applicable contribution limits established by the commission pursuant to section 1015, up to the applicable amounts set forth in subsection 8-A according to rules adopted by the commission.

This subsection takes effect September 1, 2011.

[ 2011, c. 558, §9 (AMD) .]

14. Appeals. A candidate who has been denied certification as a Maine Clean Election Act candidate by the commission's executive director, the opponent of a candidate who has been granted certification as a Maine Clean Election Act candidate or other interested persons may challenge a certification decision by the executive director as follows.

A. A challenger may appeal to the commission within 7 days of the certification decision. The appeal must be in writing and must set forth the reasons for the appeal. [2011, c. 389, §59 (AMD).]

B. Within 5 days after an appeal is properly made and after notice is given to the challenger and any opponent, the commission shall hold a hearing, except that the commission may extend this period upon agreement of the challenger and the candidate whose certification is the subject of the appeal, or in response to the request of either party upon a showing of good cause. The appellant has the burden of proving that the certification decision was in error as a matter of law or was based on factual error. The commission must rule on the appeal within 5 business days after the completion of the hearing. [2007, c. 443, Pt. B, §6 (AMD).]

C. A challenger may appeal the decision of the commission in paragraph B by commencing an action in Superior Court within 5 days of the date of the commission's decision. The action must be conducted in accordance with Rule 80C of the Maine Rules of Civil Procedure, except that the court shall issue its written decision within 20 days of the date of the commission's decision. Any aggrieved party may appeal the decision of the Superior Court by filing a notice of appeal within 3 days of that decision. The record on appeal must be transmitted to the Law Court within 3 days after the notice of appeal is filed. After filing the notice of appeal, the parties have 4 days to file briefs and appendices with the clerk of the court. The court shall consider the case as soon as possible after the record and briefs have been filed and shall issue its decision within 14 days of the decision of the Superior Court. [2007, c. 443, Pt. B, §6 (AMD).]

D. A candidate whose certification as a Maine Clean Election Act candidate is reversed on appeal must return to the commission any unspent revenues distributed from the fund. If the commission or court finds that an appeal was made frivolously or to cause delay or hardship, the commission or court may require the moving party to pay costs of the commission, court and opposing parties, if any. [2007, c. 443, Pt. B, §6 (AMD).]

[ 2011, c. 389, §59 (AMD) .]

SECTION HISTORY

IB 1995, c. 1, §17 (NEW). 2001, c. 465, §§4-6 (AMD). 2003, c. 270, §§1,2 (AMD). 2003, c. 448, §5 (AMD). 2003, c. 453, §§1,2 (AMD). 2003, c. 688, §§A21,22 (AMD). 2005, c. 301, §§29-32 (AMD). 2005, c. 542, §§3-5 (AMD). 2007, c. 240, Pt. F, §1 (AMD). 2007, c. 443, Pt. B, §6 (AMD). 2007, c. 567, §2 (AMD). 2007, c. 571, §§11, 12 (AMD). 2007, c. 642, §11 (AMD). 2009, c. 105, §1 (AMD). 2009, c. 190, Pt. B, §2 (AMD). 2009, c. 286, §§6-9 (AMD). 2009, c. 302, §§11-22 (AMD). 2009, c. 302, §24 (AFF). 2009, c. 363, §§2-11 (AMD). 2009, c. 524, §§14-18 (AMD). 2009, c. 652, Pt. A, §25 (AMD). 2009, c. 652, Pt. A, §27 (AMD). 2009, c. 652, Pt. A, §23 (AMD). 2009, c. 652, Pt. A, §24 (AFF). 2009, c. 652, Pt. A, §28 (AFF). 2009, c. 652, Pt. A, §26 (AFF). 2011, c. 389, §§51-59 (AMD). 2011, c. 389, §62 (AFF). 2011, c. 522, §§2, 3 (AMD). 2011, c. 522, §4 (AFF). 2011, c. 558, §§6-9 (AMD). 2013, c. 334, §§33-35 (AMD). 2015, c. 116, §1 (AMD). 2015, c. 116, §2 (AFF).



21-A §1126. Commission to adopt rules

The commission shall adopt rules to ensure effective administration of this chapter. These rules must include but must not be limited to procedures for obtaining qualifying contributions, certification as a Maine Clean Election Act candidate, circumstances involving special elections, vacancies, recounts, withdrawals or replacements, collection of revenues for the fund, distribution of fund revenue to certified candidates, return of unspent fund disbursements, disposition of equipment purchased with clean election funds and compliance with the Maine Clean Election Act. Rules of the commission required by this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 465, §7 (AMD).]

SECTION HISTORY

IB 1995, c. 1, §17 (NEW). 2001, c. 465, §7 (AMD).



21-A §1127. Violations

1. Civil fine. In addition to any other penalties that may be applicable, a person who violates any provision of this chapter or rules of the commission adopted pursuant to section 1126 is subject to a fine not to exceed $10,000 per violation payable to the fund. In addition to any fine, for good cause shown, a candidate, treasurer, consultant or other agent of the candidate or the political committee authorized by the candidate pursuant to section 1013-A, subsection 1 found in violation of this chapter or rules of the commission may be required to return to the fund all amounts distributed to the candidate from the fund or any funds not used for campaign-related purposes. If the commission makes a determination that a violation of this chapter or rules of the commission has occurred, the commission shall assess a fine or transmit the finding to the Attorney General for prosecution. A final determination by the commission may be appealed to Superior Court in accordance with Title 5, chapter 375, subchapter 7 and the Maine Rules of Civil Procedure, Rule 80C. Fines assessed or orders for return of funds issued by the commission pursuant to this subsection that are not paid in full within 30 days after issuance of a notice of the final determination may be enforced in accordance with section 1004-B. Fines paid under this section must be deposited in the fund. In determining whether or not a candidate is in violation of the expenditure limits of this chapter, the commission may consider as a mitigating factor any circumstances out of the candidate's control.

[ 2011, c. 558, §10 (AMD) .]

2. Class E crime. A person who willfully or knowingly violates this chapter or rules of the commission or who willfully or knowingly makes a false statement in any report required by this chapter commits a Class E crime and, if certified as a Maine Clean Election Act candidate, must return to the fund all amounts distributed to the candidate.

[ IB 1995, c. 1, §17 (NEW) .]

SECTION HISTORY

IB 1995, c. 1, §17 (NEW). 2003, c. 81, §1 (AMD). 2005, c. 301, §33 (AMD). 2005, c. 542, §6 (AMD). 2009, c. 302, §23 (AMD). 2011, c. 558, §10 (AMD).



21-A §1128. Study report

By March 15, 2011 and every 4 years after that date, the commission shall prepare for the joint standing committee of the Legislature having jurisdiction over legal affairs a report documenting, evaluating and making recommendations relating to the administration, implementation and enforcement of the Maine Clean Election Act and Maine Clean Election Fund. [2009, c. 190, Pt. B, §3 (AMD).]

SECTION HISTORY

IB 1995, c. 1, §17 (NEW). 2009, c. 190, Pt. B, §3 (AMD).






Chapter 15: APPORTIONMENT

21-A §1201. Apportionment of the Maine Senate, Maine House of Representatives and Maine congressional districts (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §6 (NEW). 1985, c. 506, §A40 (AMD). 1985, c. 614, §25 (AMD). 1993, c. 7, §1 (AMD). 1993, c. 628, §1 (RP).



21-A §1202. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 628, §2 (NEW).]

1. Block. "Block" means an area defined as a block in the United States Census for 1990. A block is the smallest census unit used in this document.

[ 1993, c. 628, §2 (NEW) .]

2. Block group. "Block group" means an area comprising all of the blocks within a tract or BNA whose census data labels begin with the same digit. There are one to 9 block groups in a tract or BNA.

[ 1993, c. 628, §2 (NEW) .]

3. Block numbering area. "Block numbering area" or "BNA" means that area composed of blocks or block groups that is defined as a block numbering area in the United States Census for 1990.

[ 1993, c. 628, §2 (NEW) .]

4. Census unit. "Census unit" means a block, block group, BNA or tract.

[ 1993, c. 628, §2 (NEW) .]

5. Tract. "Tract" means that area composed of blocks or block groups that is defined as a tract in the United States Census for 1990.

[ 1993, c. 628, §2 (NEW) .]

6. United States Census for 1990. "United States Census for 1990" means the population counts published in both printed and electronic media in March 1991 by the United States Census Bureau as the data for the State of Maine collected pursuant to Public Law 94-171.

[ 1993, c. 628, §2 (NEW) .]

SECTION HISTORY

1993, c. 628, §2 (NEW).



21-A §1203. State Senate districts (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 628, §2 (NEW). 1995, c. 285, §§1,2 (AMD). 2003, c. 62, §1 (AMD). 2003, c. 62, §§5,6 (AFF). 2005, c. 13, §3 (AFF). 2005, c. 13, §1 (RP).



21-A §1203-A. State Senate districts (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 13, §2 (NEW). 2005, c. 13, §3 (AFF). 2013, c. 270, Pt. A, §1 (AMD). MRSA T. 21-A, §1203-A (RP).



21-A §1203-B. State Senate districts

For Legislatures beginning with the 127th Legislature, the State Senate consists of 35 Senators, with one Senator elected from each of the following districts. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

1. Senate District 1. Senate District 1 consists of:

A. In Aroostook County, the minor civil divisions and unorganized territories of Allagash; Ashland; Caribou; Castle Hill; Caswell; Connor Township; Cyr; Eagle Lake; Fort Kent; Frenchville; Garfield; Grand Isle; Hamlin; Limestone; Madawaska; Mapleton; Masardis; Nashville; New Canada; New Sweden; Northwest Aroostook; Oxbow; Perham; Portage Lake; Square Lake; St. Agatha; St. Francis; St. John; Stockholm; Van Buren; Wade; Wallagrass; Washburn; Westmanland; Winterville; and Woodland. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

2. Senate District 2. Senate District 2 consists of:

A. In Aroostook County, the minor civil divisions and unorganized territories of Amity; Bancroft; Blaine; Bridgewater; Cary; Central Aroostook; Chapman; Crystal; Dyer Brook; Easton; Fort Fairfield; Glenwood; Hammond; Haynesville; Hersey; Hodgdon; Houlton; Island Falls; Linneus; Littleton; Ludlow; Macwahoc; Mars Hill; Merrill; Monticello; Moro; New Limerick; Oakfield; Orient; Presque Isle; Reed; Sherman; Smyrna; South Aroostook; Westfield; and Weston; and the following census units of the Penobscot River: Block 4293 of Tract 952900; and [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

B. In Penobscot County, the minor civil divisions and unorganized territories of Carroll; Drew; Kingman Township; Lakeville; Lee; Mount Chase; Patten; Prentiss Township; Springfield; Stacyville; Twombly Ridge Township, T3R1 NBPP; Webster; Whitney (Pukakon) Township, T5R1 NBPP; and Winn; and the following census units in North Penobscot: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1312, 1320, 1321, 1324, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1413, 1414, 1415, 1416, 1417, 1418, 1421, 1739, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1758, 1760, 1761, 1762, 1763, 1764, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1787, 1790, 1791, 1793, 1794, 1809, 1810, 1811, 1812, 1814, 1815, 1816, 1817, 1818 and 1819 of Tract 029000. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

3. Senate District 3. Senate District 3 consists of:

A. In Kennebec County, the minor civil division of Rome; and [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

B. In Somerset County, the minor civil divisions and unorganized territories of Anson; Bingham; Canaan; Caratunk; Central Somerset; Cornville; Dennistown; Embden; Highland; Jackman; Madison; Mercer; Moose River; Moscow; New Portland; Norridgewock; Northeast Somerset; Northwest Somerset; Pittsfield; Pleasant Ridge; Seboomook Lake; Skowhegan; Smithfield; Solon; Starks; The Forks; and West Forks. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

4. Senate District 4. Senate District 4 consists of:

A. In Penobscot County, the minor civil divisions of Alton; Bradford; Charleston; Dexter; Garland; and Lagrange; [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

B. Piscataquis County; and [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

C. In Somerset County, the minor civil divisions of Athens; Brighton; Cambridge; Detroit; Harmony; Hartland; Palmyra; Ripley; and St. Albans. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

5. Senate District 5. Senate District 5 consists of:

A. In Penobscot County, the minor civil divisions and unorganized territories of Argyle Township; Chester; East Millinocket; Edinburg; Enfield; Greenbush; Howland; Mattawamkeag; Maxfield; Medway; Milford; Millinocket; Old Town; Orono; Passadumkeag; Penobscot Indian Island; Seboeis; Veazie; and Woodville; and the following census units in North Penobscot: Blocks 1290, 1318, 1319, 1322, 1323, 1335, 1346, 1347, 1348, 1349, 1350, 1351, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1407, 1408, 1409, 1410, 1411, 1412, 1419, 1420, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1740, 1756, 1757, 1759, 1765, 1766, 1786, 1788, 1789, 1792, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808 and 1813 of Tract 029000; and Block 1058 of Tract 031000. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

6. Senate District 6. Senate District 6 consists of:

A. In Hancock County, the minor civil divisions and unorganized territories of Gouldsboro; Sullivan; and Winter Harbor; and the following census units in East Hancock: Blocks 1370, 1376, 1377, 1378, 1379, 1380, 1381, 1386, 1390, 1391, 1392, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406 and 1430 of Tract 965100; and [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

B. Washington County. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

7. Senate District 7. Senate District 7 consists of:

A. In Hancock County, the minor civil divisions and unorganized territories of Amherst; Aurora; Bar Harbor; Blue Hill; Brooklin; Brooksville; Central Hancock; Cranberry Isles; Deer Isle; Eastbrook; Ellsworth; Franklin; Frenchboro; Hancock; Lamoine; Mariaville; Marshall Island; Mount Desert; Osborn; Otis; Sedgwick; Sorrento; Southwest Harbor; Stonington; Surry; Swans Island; Tremont; Trenton; and Waltham; and the following census units in East Hancock: Blocks 1131, 1132, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1150, 1151, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1203, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1371, 1372, 1373, 1374, 1375, 1382, 1383, 1384, 1387, 1388, 1389, 1410, 1423, 1426, 1431 and 1434 of Tract 965100. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

8. Senate District 8. Senate District 8 consists of:

A. In Hancock County, the minor civil divisions and unorganized territories of Bucksport; Castine; Dedham; Great Pond; Northwest Hancock, T32 MD; Orland; Penobscot; and Verona Island; and the following census units in East Hancock: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1133, 1134, 1135, 1145, 1146, 1147, 1148, 1149, 1152, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1204, 1205, 1206, 1207, 1385, 1393, 1394, 1395, 1396, 1397, 1398, 1407, 1408, 1409, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1424, 1425, 1427, 1428, 1429, 1432, 1433, 1435, 1436 and 1437 of Tract 965100; and [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

B. In Penobscot County, the minor civil divisions and unorganized territories of Bradley; Brewer; Burlington; Clifton; East Central Penobscot; Eddington; Holden; Lincoln; Lowell; and Orrington. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

9. Senate District 9. Senate District 9 consists of:

A. In Penobscot County, the minor civil divisions of Bangor and Hermon. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

10. Senate District 10. Senate District 10 consists of:

A. In Penobscot County, the minor civil divisions of Carmel; Corinna; Corinth; Dixmont; Etna; Exeter; Glenburn; Hampden; Hudson; Kenduskeag; Levant; Newburgh; Newport; Plymouth; and Stetson. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

11. Senate District 11. Senate District 11 consists of:

A. Waldo County. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

12. Senate District 12. Senate District 12 consists of:

A. In Knox County, the minor civil divisions and unorganized territories of Appleton; Camden; Criehaven; Cushing; Friendship; Hope; Isle au Haut; Matinicus Isle; Muscle Ridge Islands; North Haven; Owls Head; Rockland; Rockport; South Thomaston; St. George; Thomaston; Union; Vinalhaven; and Warren. [2013, c. 457, §6 (AMD).]

[ 2013, c. 457, §6 (AMD) .]

13. Senate District 13. Senate District 13 consists of:

A. In Kennebec County, the minor civil division of Windsor; [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

B. In Knox County, the minor civil division of Washington; and [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

C. In Lincoln County, the minor civil divisions and unorganized territories of Alna; Boothbay; Boothbay Harbor; Bremen; Bristol; Damariscotta; Edgecomb; Hibberts Gore; Jefferson; Louds Island; Monhegan; Newcastle; Nobleboro; Somerville; South Bristol; Southport; Waldoboro; Westport Island; Whitefield; and Wiscasset. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

14. Senate District 14. Senate District 14 consists of:

A. In Kennebec County, the minor civil divisions of Chelsea; Farmingdale; Gardiner; Hallowell; Manchester; Monmouth; Pittston; Randolph; Readfield; West Gardiner; and Winthrop. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

15. Senate District 15. Senate District 15 consists of:

A. In Kennebec County, the minor civil divisions of Augusta; China; Oakland; Sidney; and Vassalboro. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

16. Senate District 16. Senate District 16 consists of:

A. In Kennebec County, the minor civil divisions and unorganized territories of Albion; Benton; Clinton; Unity Township; Waterville; and Winslow; and [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

B. In Somerset County, the minor civil division of Fairfield. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

17. Senate District 17. Senate District 17 consists of:

A. Franklin County; and [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

B. In Kennebec County, the minor civil divisions of Belgrade; Fayette; Mount Vernon; and Vienna. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

18. Senate District 18. Senate District 18 consists of:

A. In Androscoggin County, the minor civil divisions of Livermore and Livermore Falls; and [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

B. In Oxford County, the minor civil divisions and unorganized territories of Andover; Bethel; Buckfield; Byron; Canton; Dixfield; Gilead; Greenwood; Hanover; Hartford; Hebron; Lincoln; Lovell; Magalloway; Mexico; Milton Township; Newry; North Oxford; Peru; Roxbury; Rumford; South Oxford; Stoneham; Stow; Sumner; Sweden; Upton; Waterford; West Paris; and Woodstock. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

19. Senate District 19. Senate District 19 consists of:

A. In Cumberland County, the minor civil divisions of Bridgton; Harrison; Naples; and Sebago; and [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

B. In Oxford County, the minor civil divisions of Brownfield; Denmark; Fryeburg; Hiram; Norway; Otisfield; Oxford; Paris; and Porter. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

20. Senate District 20. Senate District 20 consists of:

A. In Androscoggin County, the minor civil divisions of Auburn; Mechanic Falls; Minot; and Poland; and [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

B. In Cumberland County, the minor civil division of New Gloucester. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

21. Senate District 21. Senate District 21 consists of:

A. In Androscoggin County, the minor civil division of Lewiston. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

22. Senate District 22. Senate District 22 consists of:

A. In Androscoggin County, the minor civil divisions of Durham; Greene; Leeds; Lisbon; Sabattus; Turner; and Wales; and [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

B. In Kennebec County, the minor civil divisions of Litchfield and Wayne. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

23. Senate District 23. Senate District 23 consists of:

A. In Lincoln County, the minor civil division of Dresden; and [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

B. Sagadahoc County. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

24. Senate District 24. Senate District 24 consists of:

A. In Cumberland County, the minor civil divisions of Brunswick; Freeport; Harpswell; North Yarmouth; and Pownal. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

25. Senate District 25. Senate District 25 consists of:

A. In Cumberland County, the minor civil divisions of Chebeague Island; Cumberland; Falmouth; Gray; Long Island; and Yarmouth; and the following census units in the minor civil division of Westbrook: Blocks 1000, 1001, 1002, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018 and 2019 of Tract 002600; and Blocks 2000, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3021, 3022, 3023, 3024 and 3025 of Tract 002700. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

26. Senate District 26. Senate District 26 consists of:

A. In Cumberland County, the minor civil divisions of Baldwin; Casco; Frye Island; Raymond; Standish; and Windham. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

27. Senate District 27. Senate District 27 consists of:

A. In Cumberland County, the following census units in the minor civil division of Portland: Tract 000100; Tract 000200; Tract 000300; Tract 000500; Tract 000600; Tract 001000; Tract 001100; Tract 001200; and Tract 001300; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016 and 3017 of Tract 001500; Tract 001800; Block 1000 of Tract 001900; Blocks 1005, 1027, 1028, 1032, 1033, 1034, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060 and 1063 of Tract 002002; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2023, 2025, 2026, 2027 and 2028 of Tract 002200; Tract 002300; Tract 002400; and Blocks 0006, 0007, 0012, 0017, 0018, 0019, 0021, 0022, 0023, 0024, 0026 and 0027 of Tract 990000. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

28. Senate District 28. Senate District 28 consists of:

A. In Cumberland County, the following census units in the minor civil division of Portland: Block 2027 of Tract 001500; Tract 001700; Blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009 and 4010 of Tract 001900; Tract 002001; Blocks 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1029, 1030, 1031, 1035, 1061, 1062, 1064, 1065, 1066, 1067, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056 and 2057 of Tract 002002; Tract 002101; Tract 002102; and Blocks 2019, 2021, 2022, 2024, 2029, 2030, 2031 and 2032 of Tract 002200; and [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

B. In Cumberland County, the following census units in the minor civil division of Westbrook: Blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036 and 1037 of Tract 002600; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2014, 2015, 2016, 2017, 2018, 2019, 3020, 3026 and 3027 of Tract 002700; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041 and 2042 of Tract 002800; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022 and 5023 of Tract 002900. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

29. Senate District 29. Senate District 29 consists of:

A. In Cumberland County, the minor civil divisions of Cape Elizabeth and South Portland; and the following census units in the minor civil division of Scarborough: Blocks 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1033, 1034, 1035, 1050, 1089, 1090, 1096, 1097, 1098, 1099, 1100, 1101, 1102 and 1103 of Tract 017301; Blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2038, 2047, 2048 and 2062 of Tract 017303; Blocks 1051, 4000, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020 and 4021 of Tract 017304; and Blocks 0041, 0042, 0043, 0044, 0045, 0046, 0047, 0048 and 0049 of Tract 990000. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

30. Senate District 30. Senate District 30 consists of:

A. In Cumberland County, the minor civil division of Gorham; and the following census units in the minor civil division of Scarborough: Blocks 1000, 1007, 1008, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1091, 1092, 1093, 1094, 1095, 1104, 1105, 1106, 1107, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071 and 3072 of Tract 017301; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060 and 2061 of Tract 017303; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043 and 4001 of Tract 017304; and [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

B. In York County, the following census units in the minor civil division of Buxton: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 4000, 4001, 4002, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4018, 4028, 4044, 4045 and 4046 of Tract 020000. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

31. Senate District 31. Senate District 31 consists of:

A. In York County, the following census units in the minor civil division of Buxton: Blocks 4003, 4017, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058 and 4059 of Tract 020000; and the minor civil divisions of Hollis; Limington; Old Orchard Beach; and Saco. [2013, c. 457, §7 (AMD).]

[ 2013, c. 457, §7 (AMD) .]

32. Senate District 32. Senate District 32 consists of:

A. In York County, the minor civil divisions of Alfred; Arundel; Biddeford; Dayton; Kennebunkport; and Lyman. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

33. Senate District 33. Senate District 33 consists of:

A. In York County, the minor civil divisions of Cornish; Limerick; Newfield; Parsonsfield; Sanford; Shapleigh; and Waterboro. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

34. Senate District 34. Senate District 34 consists of:

A. In York County, the minor civil division of Acton; and the following census units in the minor civil division of Berwick: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2042, 2043, 2088, 2089, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037 and 3038 of Tract 032000; and the minor civil divisions of Kennebunk; Lebanon; North Berwick; and Wells. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

35. Senate District 35. Senate District 35 consists of:

A. In York County, the following census units in the minor civil division of Berwick: Blocks 1010, 1011, 1012, 1016, 1024, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2040, 2041, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2090, 2091, 2092, 2093, 2094, 2095 and 2096 of Tract 032000; and the minor civil divisions of Eliot; Kittery; Ogunquit; South Berwick; and York. [2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF).]

[ 2013, c. 270, Pt. A, §2 (NEW); 2013, c. 270, Pt. A, §3 (AFF) .]

SECTION HISTORY

2013, c. 270, Pt. A, §2 (NEW). 2013, c. 270, Pt. A, §3 (AFF). 2013, c. 457, §§6, 7 (AMD).



21-A §1204. State House districts (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 628, §2 (NEW). 1995, c. 285, §§3-8 (AMD). 2003, c. 44, §1 (RP). 2003, c. 62, §2 (AMD). 2003, c. 62, §§5,6 (AFF). 2003, c. 688, §A23 (AMD).



21-A §1204-A. State House districts (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 289, §1 (NEW). 2003, c. 532, §1 (AMD). 2003, c. 534, §1 (AMD). 2003, c. 534, §5 (AFF). 2003, c. 688, §A24 (AMD). 2013, c. 270, Pt. B, §1 (AMD). MRSA T. 21-A, §1204-A (RP).



21-A §1204-B. State House districts

For Legislatures beginning with the 127th Legislature, the following House Districts are established. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

1. House District 1. House District 1 consists of:

A. In York County, the following census units in the minor civil division of Kittery: Tract 038001; Blocks 1003, 1004, 1006, 1007, 1013, 1014, 1021, 1022, 1023, 1024, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1042, 1043, 1045, 1046, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023 and 3024 of Tract 038002; and Block 0016 of Tract 990100. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

2. House District 2. House District 2 consists of:

A. In York County, the minor civil division of Eliot; the following census units in the minor civil division of South Berwick: Blocks 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 2017, 2018, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 4018, 4019, 4020, 4026 and 4027 of Tract 035000; and the following census units in the minor civil division of Kittery: Blocks 1000, 1001, 1002, 1005, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1025, 1026, 1027, 1028, 1039, 1040, 1041, 1044 and 1047 of Tract 038002. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

3. House District 3. House District 3 consists of:

A. In York County, the following census units in the minor civil division of York: Tract 036001; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033 and 2034 of Tract 036002; and Blocks 0013, 0014 and 0015 of Tract 990100. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

4. House District 4. House District 4 consists of:

A. In York County, the minor civil division of Ogunquit; the following census units in the minor civil division of Sanford: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 3000, 3001, 3002, 3003, 3004, 3008, 3010, 3011, 3012, 3013 and 3014 of Tract 030300; the following census units in the minor civil division of Wells: Blocks 3029, 3030, 3031, 3032, 3033, 3034, 3036, 3037, 3038, 3039, 3068, 3069, 3070, 3071, 3072, 3074, 3077, 3078, 3079, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4046, 4047, 4048 and 4051 of Tract 034002; and the following census units in the minor civil division of York: Blocks 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026 and 5027 of Tract 036002. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

5. House District 5. House District 5 consists of:

A. In York County, the minor civil division of Berwick; and the following census units in the minor civil division of North Berwick: Blocks 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3016, 3017, 3018, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3061 and 3062 of Tract 033000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

6. House District 6. House District 6 consists of:

A. In York County, the following census units in the minor civil division of North Berwick: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3014, 3015, 3019 and 3060 of Tract 033000; and the following census units in the minor civil division of South Berwick: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1068, 1069, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2042, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4021, 4022, 4023, 4024, 4025 and 4028 of Tract 035000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

7. House District 7. House District 7 consists of:

A. In York County, the following census units in the minor civil division of Wells: Blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025, 7026, 7027, 7028, 7029, 7030, 7031, 7032, 7033, 7034, 7035, 7036, 7037, 7038, 7039, 7040, 7041, 7042, 7043, 7044, 7045, 7046, 7047, 7048, 7049, 7050, 7051, 7052, 7053, 7054, 7055, 7056, 7057, 7058, 7059, 7060, 7061, 7062, 7063, 7064, 7065, 7066, 7067, 7068, 7069, 7070, 7071, 7072, 7073, 7074, 7075, 7076, 7077, 7078, 7079 and 7080 of Tract 034001; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3035, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3073, 3075, 3076, 3080, 3081, 3082, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4045, 4049 and 4050 of Tract 034002; and Block 0011 of Tract 990100. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

8. House District 8. House District 8 consists of:

A. In York County, the following census units in the minor civil division of Kennebunk: Tract 028001; and Blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1053, 1054, 1055, 1056, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3021, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043 and 5044 of Tract 028002. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

9. House District 9. House District 9 consists of:

A. In York County, the minor civil division of Kennebunkport; the following census units in the minor civil division of Biddeford: Blocks 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024 and 2025 of Tract 025300; Tract 025400; Block 0006 of Tract 990100; and the following census units in the minor civil division of Kennebunk: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1050, 1051, 1052, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 3020, 3022 and 3023 of Tract 028002; and Blocks 0009 and 0010 of Tract 990100. [2013, c. 457, §8 (AMD).]

[ 2013, c. 457, §8 (AMD) .]

10. House District 10. House District 10 consists of:

A. In York County, the minor civil divisions of Arundel and Dayton; and the following census units in the minor civil division of Lyman: Blocks 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2045, 2046, 2047, 2048, 2061, 2062, 2063, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034 and 4035 of Tract 024500. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

11. House District 11. House District 11 consists of:

A. In York County, the following census units in the minor civil division of Biddeford: Tract 025100; Blocks 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031 and 3032 of Tract 025201; Blocks 2003, 2004, 2005, 2006, 2007, 2008 and 2009 of Tract 025202; and Blocks 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1030, 1031 and 1032 of Tract 025300. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

12. House District 12. House District 12 consists of:

A. In York County, the following census units in the minor civil division of Biddeford: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3021, 3022, 3023, 3033 and 3034 of Tract 025201; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018 and 6019 of Tract 025202; and Blocks 1002, 1013 and 1014 of Tract 025300. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

13. House District 13. House District 13 consists of:

A. In York County, the minor civil division of Old Orchard Beach. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

14. House District 14. House District 14 consists of:

A. In York County, the following census units in the minor civil division of Saco: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 2047, 2048, 2051, 2059, 2064, 2068, 2069, 2070, 2073, 2074 and 2075 of Tract 005200; Blocks 1014, 1015, 1016, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016 and 4017 of Tract 005300; Tract 005400; and Blocks 0004 and 0005 of Tract 990100. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

15. House District 15. House District 15 consists of:

A. In York County, the following census units in the minor civil division of Saco: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1020, 1021, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1043, 1044, 1045, 1046, 1047, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033 and 3034 of Tract 005100; Blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2049, 2050, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2060, 2061, 2062, 2063, 2065, 2066, 2067, 2071, 2072 and 2076 of Tract 005200; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027 and 1028 of Tract 005300. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

16. House District 16. House District 16 consists of:

A. In York County, the minor civil division of Hollis; the following census units in the minor civil division of Saco: Blocks 1017, 1018, 1019, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1041, 1042 and 1048 of Tract 005100; and the following census units in the minor civil division of Buxton: Blocks 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058 and 4059 of Tract 020000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

17. House District 17. House District 17 consists of:

A. In York County, the minor civil division of Waterboro; and the following census units in the minor civil division of Lyman: Blocks 2002, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2043, 2044, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016 and 4017 of Tract 024500. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

18. House District 18. House District 18 consists of:

A. In York County, the following census units in the minor civil division of Sanford: Blocks 1026, 1027, 1028, 2002, 2003 and 2018 of Tract 030100; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 2013, 2014, 2015, 2019, 2020, 2021, 2022, 2023, 2024, 2025 and 2035 of Tract 030201; Tract 030202; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 3000 and 3001 of Tract 030203; and Blocks 3005, 3006, 3007 and 3009 of Tract 030300. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

19. House District 19. House District 19 consists of:

A. In York County, the following census units in the minor civil division of Sanford: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028 and 3029 of Tract 030100; Blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2016, 2017, 2018, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2036, 2037 and 2038 of Tract 030201; Blocks 1015, 1016, 1017, 1018, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025 and 3026 of Tract 030203; and Blocks 2010, 2011 and 2012 of Tract 030300. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

20. House District 20. House District 20 consists of:

A. In York County, the minor civil divisions of Acton and Lebanon; and the following census units in the minor civil division of Shapleigh: Blocks 4008, 4009, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4026, 4027, 4028, 4030, 4031, 4032, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 5034, 5070, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5114, 5115, 5116 and 5117 of Tract 023500. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

21. House District 21. House District 21 consists of:

A. In York County, the minor civil divisions of Alfred and Newfield; the following census units in the minor civil division of Parsonsfield: Blocks 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2046, 2048, 2049, 2050, 2051, 2052, 2053, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067 and 3068 of Tract 022500; the following census units in the minor civil division of Limerick: Blocks 1034, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 2011, 2012, 2013, 2014, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050 and 2051 of Tract 023000; and the following census units in the minor civil division of Shapleigh: Blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4010, 4025, 4029, 4033, 4034, 4035, 4036, 4037, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087 and 5113 of Tract 023500. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

22. House District 22. House District 22 consists of:

A. In Cumberland County, the following census units in the minor civil division of Standish: Blocks 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1056, 1057, 1058, 1059, 1060, 1061 and 1062 of Tract 017001; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In York County, the following census units in the minor civil division of Buxton: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2038, 2050, 3000, 3032, 3033 and 3044 of Tract 020000; the following census units in the minor civil division of Limerick: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2015, 2016, 2028 and 2029 of Tract 023000; and the minor civil division of Limington. [RR 2013, c. 1, §35 (COR).]

[ RR 2013, c. 1, §35 (COR) .]

23. House District 23. House District 23 consists of:

A. In Cumberland County, the following census units in the minor civil division of Standish: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036 and 3037 of Tract 017001; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 3001, 3002 and 3004 of Tract 017002. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

24. House District 24. House District 24 consists of:

A. In Cumberland County, the following census units in the minor civil division of Windham: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4016, 5000, 5001, 5002, 5003, 5004, 5005, 5008, 5009, 5010, 5013, 5014, 5015, 6000, 6001, 6002, 6003, 6004, 6005 and 6006 of Tract 004801; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1019, 1020, 1021, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1040, 1041, 1042, 1043, 1046, 1049, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017 and 3018 of Tract 004802. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

25. House District 25. House District 25 consists of:

A. In Cumberland County, the following census units in the minor civil division of Windham: Blocks 4015, 4017, 5006, 5007, 5011, 5012, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039 and 6040 of Tract 004801; Blocks 1009, 1016, 1017, 1018, 1022, 1023, 1024, 1026, 1038, 1039, 1044, 1045, 1047, 1048 and 3007 of Tract 004802; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025 and 3026 of Tract 004803. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

26. House District 26. House District 26 consists of:

A. In Cumberland County, the following census units in the minor civil division of Gorham: Blocks 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031 and 2032 of Tract 004001; Blocks 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3010, 3011, 3012, 4008, 4009, 4010, 4011, 4012, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035 and 5036 of Tract 004002; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 2024, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052 and 2053 of Tract 004100. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

27. House District 27. House District 27 consists of:

A. In Cumberland County, the following census units in the minor civil division of Gorham: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1047 and 1048 of Tract 004001; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4013, 4014 and 4015 of Tract 004002; and Blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2025, 2037, 2038, 2054, 2055, 2056, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063 and 3064 of Tract 004100; and the following census units in the minor civil division of Scarborough: Blocks 1040, 1041, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2038, 2039, 2040, 2041, 2042 and 2075 of Tract 017301. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

28. House District 28. House District 28 consists of:

A. In Cumberland County, the following census units in the minor civil division of Scarborough: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 2036, 2037, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2076, 2077, 2078, 2079, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071 and 3072 of Tract 017301; Blocks 2019, 2020, 2024, 2025 and 2029 of Tract 017303; and Blocks 2003, 2005, 2006, 2007, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042 and 3043 of Tract 017304. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

29. House District 29. House District 29 consists of:

A. In Cumberland County, the following census units in the minor civil division of Scarborough: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2021, 2022, 2023, 2026, 2027, 2028, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061 and 2062 of Tract 017303; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 2000, 2001, 2002, 2004, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020 and 4021 of Tract 017304; and Blocks 0041, 0042, 0043, 0044, 0045, 0046, 0047, 0048 and 0049 of Tract 990000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

30. House District 30. House District 30 consists of:

A. In Cumberland County, the following census units in the minor civil division of Cape Elizabeth: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2032 of Tract 003701; Blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029 and 3030 of Tract 003702; and Blocks 0028, 0029, 0030, 0031, 0032, 0033, 0034, 0035, 0036, 0037, 0038, 0039 and 0040 of Tract 990000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

31. House District 31. House District 31 consists of:

A. In Cumberland County, the following census units in the minor civil division of South Portland: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3042, 3047 and 3048 of Tract 003200; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2006, 2007, 2008, 2009, 2010, 3000 and 3001 of Tract 003400; and Tract 003500. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

32. House District 32. House District 32 consists of:

A. In Cumberland County, the following census units in the minor civil division of South Portland: Blocks 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3004, 3005 and 3006 of Tract 003100; Blocks 3041, 3043, 3044, 3045 and 3046 of Tract 003200; Tract 003300; Blocks 2005, 2011, 2012, 2013, 2014, 2015, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024 and 5025 of Tract 003400; and the following census units in the minor civil division of Cape Elizabeth: Blocks 2030 and 2031 of Tract 003701; and Blocks 1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002 and 2003 of Tract 003702. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

33. House District 33. House District 33 consists of:

A. In Cumberland County, the following census units in the minor civil division of South Portland: Tract 003000; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 3000, 3001, 3002, 3003, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025 and 4026 of Tract 003100. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

34. House District 34. House District 34 consists of:

A. In Cumberland County, the following census units in the minor civil division of Westbrook: Tract 002800 and Tract 002900. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

35. House District 35. House District 35 consists of:

A. In Cumberland County, the following census units in the minor civil division of Westbrook: Tract 002600 and Tract 002700. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

36. House District 36. House District 36 consists of:

A. In Cumberland County, the following census units in the minor civil division of Portland: Blocks 2003, 2004, 2005, 2006, 2007 and 2009 of Tract 001800; Block 1002 of Tract 001900; Block 1042 of Tract 002001; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2044, 2045, 2046, 2047, 3000, 3001, 3002, 3003, 3004, 3005, 3006 and 3007 of Tract 002102; and Blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031 and 2032 of Tract 002200. [2013, c. 457, §9 (AMD).]

[ 2013, c. 457, §9 (AMD) .]

37. House District 37. House District 37 consists of:

A. In Cumberland County, the following census units in the minor civil division of Portland: Blocks 1019, 1020, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3013, 3014, 3015 and 3016 of Tract 001700; Blocks 3006, 3007, 3008, 3021 and 3022 of Tract 001900; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023 and 2024 of Tract 002001; Blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1031, 1032, 1035, 1036, 1037, 1038, 1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1064, 1065, 1066, 1067, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056 and 2057 of Tract 002002; and Blocks 2040, 2041, 2042 and 2043 of Tract 002102. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

38. House District 38. House District 38 consists of:

A. In Cumberland County, the following census units in the minor civil division of Portland: Blocks 1021, 1022, 1023, 2004, 2006, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2060, 2061, 2062, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083 and 2084 of Tract 000300; Blocks 2002, 2003, 2004, 2005, 2007 and 2008 of Tract 001000; Tract 001100; Tract 001200; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2001, 2002, 2003, 2004, 2005, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011 and 3012 of Tract 001300; Block 2038 of Tract 001500; and Block 1063 of Tract 002002. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

39. House District 39. House District 39 consists of:

A. In Cumberland County, the following census units in the minor civil division of Portland: Tract 000100; Tract 000200; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1024, 2000, 2001, 2002, 2003, 2005, 2007, 2008, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2063, 2064, 2065, 2066, 2067, 2068 and 2069 of Tract 000300; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1036, 1037, 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021 and 2022 of Tract 000500; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3017, 3018, 3020, 3021, 3022, 3058, 3059, 3060, 3061, 3062 and 3063 of Tract 002400; and Blocks 0006, 0007, 0012, 0017, 0018, 0019, 0021, 0022, 0023, 0024, 0026 and 0027 of Tract 990000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

40. House District 40. House District 40 consists of:

A. In Cumberland County, the following census units in the minor civil division of Portland: Blocks 1018, 1019 and 1020 of Tract 000300; Blocks 1017, 1019, 1031, 1032, 1033, 1034, 1035, 2004 and 2005 of Tract 000500; Tract 000600; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001 and 2006 of Tract 001000; Blocks 2000, 2006 and 2008 of Tract 001300; Blocks 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1035, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2035, 2036, 2037, 2039, 2040, 3008, 3012, 3013, 3014 and 3015 of Tract 001500; and Blocks 1005, 1028, 1033, 1034 and 1040 of Tract 002002. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

41. House District 41. House District 41 consists of:

A. In Cumberland County, the following census units in the minor civil division of Portland: Blocks 1004, 1034, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3009, 3010, 3011, 3016 and 3017 of Tract 001500; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 2000, 3000, 3001, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014 and 4015 of Tract 001700; Blocks 3004, 3005, 3016, 3017, 3020, 3021, 3022, 3023, 3024, 3025 and 3026 of Tract 001800; Blocks 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009 and 4010 of Tract 001900; and Blocks 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1029 and 1030 of Tract 002002. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

42. House District 42. House District 42 consists of:

A. In Cumberland County, the following census units in the minor civil division of Portland: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3018, 3019 and 3027 of Tract 001800; Block 1000 of Tract 001900; Blocks 1004, 1005, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023 and 1024 of Tract 002200; and Tract 002300. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

43. House District 43. House District 43 consists of:

A. In Cumberland County, the following census units in the minor civil division of Portland: Tract 002101; and Blocks 1000, 1001, 1002, 1003, 1006, 1007 and 1016 of Tract 002200; and the following census units in the minor civil division of Falmouth: Blocks 1008, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 2038, 2041, 2042, 2043, 2044, 2046, 2047, 2048, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3037, 3038, 3039 and 3040 of Tract 002502. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

44. House District 44. House District 44 consists of:

A. In Cumberland County, the following census units in the minor civil division of Falmouth: Tract 002501; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2039, 2040, 2045, 2049, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3034, 3035, 3036, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021 and 5022 of Tract 002502. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

45. House District 45. House District 45 consists of:

A. In Cumberland County, the minor civil division of Cumberland and the following census units in the minor civil division of Gray: Blocks 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 4024, 4026, 4027, 4028, 4029, 4030, 4031, 4032 and 4033 of Tract 004702. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

46. House District 46. House District 46 consists of:

A. In Androscoggin County, the minor civil division of Durham; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Cumberland County, the minor civil division of North Yarmouth and the following census units in the minor civil division of Pownal: Blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4065, 4066, 4067, 4068, 4069, 4080, 4081, 4084, 4089, 4090, 4091, 4092, 4093 and 4094 of Tract 011500. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

47. House District 47. House District 47 consists of:

A. In Cumberland County, the minor civil divisions of Chebeague Island, Long Island and Yarmouth. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

48. House District 48. House District 48 consists of:

A. In Cumberland County, the minor civil division of Freeport and the following census units in the minor civil division of Pownal: Blocks 4063, 4064, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4082, 4083, 4085, 4086, 4087, 4088, 4095 and 4096 of Tract 011500. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

49. House District 49. House District 49 consists of:

A. In Cumberland County, the following census units in the minor civil division of Brunswick: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5028, 5029, 5030, 5034, 5035, 5036, 5037, 5038, 5039 and 5040 of Tract 011201; Blocks 1005, 1006, 1007, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1022, 1023, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 4000, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4012, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4039, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019 and 5020 of Tract 011202; and Tract 011300. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

50. House District 50. House District 50 consists of:

A. In Cumberland County, the following census units in the minor civil division of Brunswick: Blocks 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055 and 4056 of Tract 011100; Blocks 5003, 5012, 5013, 5014, 5015, 5016, 5017, 5026, 5027, 5031, 5032, 5033, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023 and 6024 of Tract 011201; and Blocks 1000, 1001, 1002, 1003, 1004, 1008, 1009, 1010, 1011, 1020, 1021, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 4001, 4010, 4011, 4013, 4014, 4015, 4037, 4038, 4040, 4041, 4042, 4043, 5021, 5022, 5023 and 5024 of Tract 011202. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

51. House District 51. House District 51 consists of:

A. In Cumberland County, the following census units in the minor civil division of Brunswick: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 2006, 3000 and 3007 of Tract 011100; and Blocks 3026 and 3027 of Tract 011202; and the minor civil division of Harpswell; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Sagadahoc County, the minor civil division of West Bath. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

52. House District 52. House District 52 consists of:

A. In Sagadahoc County, the minor civil division of Bath. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

53. House District 53. House District 53 consists of:

A. In Lincoln County, the minor civil division of Dresden; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Sagadahoc County, the minor civil divisions of Arrowsic; Georgetown; Phippsburg; and Woolwich; and the following census units in the minor civil division of Richmond: Blocks 1000, 1001, 1002, 1003 and 1026 of Tract 970100. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

54. House District 54. House District 54 consists of:

A. In Sagadahoc County, the minor civil division of Topsham. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

55. House District 55. House District 55 consists of:

A. In Sagadahoc County, the minor civil divisions and unorganized territories of Bowdoin; Bowdoinham; and Perkins Island; and the following census units in the minor civil division of Richmond: Blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038 and 3039 of Tract 970100. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

56. House District 56. House District 56 consists of:

A. In Androscoggin County, the minor civil division of Lisbon. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

57. House District 57. House District 57 consists of:

A. In Androscoggin County, the minor civil divisions of Greene and Sabattus. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

58. House District 58. House District 58 consists of:

A. In Androscoggin County, the following census units in the minor civil division of Lewiston: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2025, 2026, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078 and 2079 of Tract 020600; Blocks 2019, 2020, 2021, 2022 and 2023 of Tract 020700; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024 and 4025 of Tract 020800. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

59. House District 59. House District 59 consists of:

A. In Androscoggin County, the following census units in the minor civil division of Lewiston: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010 and 1023 of Tract 020300; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015 of Tract 020700; Blocks 2000, 2001 and 2003 of Tract 020800; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030 and 3031 of Tract 020900. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

60. House District 60. House District 60 consists of:

A. In Androscoggin County, the following census units in the minor civil division of Lewiston: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1050, 1051, 1052, 1053, 1058, 1059, 1065 and 1067 of Tract 020100; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016 and 2017 of Tract 020200; Blocks 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007 and 4008 of Tract 020300; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006 and 1007 of Tract 020500; Blocks 2006, 2016, 2017 and 2018 of Tract 020700; and Blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2030 of Tract 020900. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

61. House District 61. House District 61 consists of:

A. In Androscoggin County, the following census units in the minor civil division of Lewiston: Blocks 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1047, 1048, 1049, 1054, 1055, 1056, 1057, 1060, 1061, 1062, 1063, 1064 and 1066 of Tract 020100; Blocks 3009, 3010, 3011, 3014, 3015, 4009, 4010 and 4011 of Tract 020300; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006 and 3007 of Tract 020400; Blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031 and 3032 of Tract 020500; and Blocks 1014, 1015, 1016, 1017, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2027, 2028, 2046 and 2058 of Tract 020600. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

62. House District 62. House District 62 consists of:

A. In Androscoggin County, the following census units in the minor civil division of Auburn: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2026, 2027 and 2028 of Tract 010100; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030 and 2031 of Tract 010200; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2020, 2021 and 2022 of Tract 010300; Block 2000 of Tract 010400; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2029 and 2030 of Tract 010500; and Block 1010 of Tract 010800. [2013, c. 457, §10 (AMD).]

[ 2013, c. 457, §10 (AMD) .]

63. House District 63. House District 63 consists of:

A. In Androscoggin County, the following census units in the minor civil division of Auburn: Blocks 2020, 2021, 2022, 2023, 2024 and 2025 of Tract 010100; Blocks 1003, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1025, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021 and 2022 of Tract 010400; Blocks 1025, 2004, 2005, 2027, 2028, 2031 and 2032 of Tract 010500; Tract 010600; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074 and 2075 of Tract 010700; and Blocks 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026 and 2027 of Tract 010800. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

64. House District 64. House District 64 consists of:

A. In Androscoggin County, the minor civil division of Minot; and the following census units in the minor civil division of Auburn: Blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070 and 3071 of Tract 010200; Blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2017 and 2019 of Tract 010300; Blocks 1000, 1001, 1002, 1004, 1005, 1006, 1021 and 1022 of Tract 010400; Blocks 1012, 1013, 1014 and 1027 of Tract 010700; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046 and 2047 of Tract 010800. [2013, c. 457, §11 (AMD).]

[ 2013, c. 457, §11 (AMD) .]

65. House District 65. House District 65 consists of:

A. In Androscoggin County, the following census units in the minor civil division of Poland: Blocks 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2025, 2042, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2081, 2082, 2083, 2084, 2085, 2087, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039 and 3040 of Tract 041000; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Cumberland County, the minor civil division of New Gloucester. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

66. House District 66. House District 66 consists of:

A. In Androscoggin County, the following census units in the minor civil division of Poland: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 2021, 2024, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2043, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080 and 2086 of Tract 041000; and [2013, c. 457, §12 (AMD).]

B. In Cumberland County, the following census units in the minor civil division of Raymond: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1013, 1016, 1017, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2049, 2054, 2055, 2056, 2061, 2062, 2063, 2064, 2065, 2066, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049 and 3050 of Tract 012000; and the following census units in the minor civil division of Casco: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039 and 3040 of Tract 013000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 457, §12 (AMD) .]

67. House District 67. House District 67 consists of:

A. In Cumberland County, the minor civil division of Frye Island; the following census units in the minor civil division of Gray: Tract 004701; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4025, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041 and 4042 of Tract 004702; the following census units in the minor civil division of Raymond: Blocks 1009, 1010, 1011, 1012, 1014, 1015, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 2045, 2046, 2047, 2048, 2050, 2051, 2052, 2053, 2057, 2058, 2059 and 2060 of Tract 012000; and the following census units in the minor civil division of Casco: Block 1050 of Tract 012000; Blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078 and 4079 of Tract 013000; and Blocks 2000 and 2001 of Tract 016500. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

68. House District 68. House District 68 consists of:

A. In Cumberland County, the minor civil divisions of Baldwin, Naples and Sebago; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In York County, the minor civil division of Cornish; and the following census units in the minor civil division of Parsonsfield: Blocks 2000, 2001, 2002, 2003, 2004, 2005, 2013, 2014, 2015, 2016, 2017, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2047, 2054, 2055 and 2063 of Tract 022500. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

69. House District 69. House District 69 consists of:

A. In Cumberland County, the minor civil divisions of Bridgton and Harrison; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Oxford County, the minor civil division of Denmark. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

70. House District 70. House District 70 consists of:

A. In Oxford County, the minor civil divisions of Brownfield; Fryeburg; Hiram; Porter; and the following census units in the minor civil division of Lovell: Blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2029, 2030, 2031, 2032, 2033, 2037, 2038, 2039, 2098, 2099, 2102, 2103, 2107, 2108, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2153, 2156, 2157, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3035, 3036, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074 and 3075 of Tract 966600. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

71. House District 71. House District 71 consists of:

A. In Oxford County, the minor civil divisions of Norway, Sweden, Waterford and West Paris. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

72. House District 72. House District 72 consists of:

A. In Androscoggin County, the minor civil division of Mechanic Falls; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Oxford County, the minor civil divisions of Otisfield and Oxford. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

73. House District 73. House District 73 consists of:

A. In Oxford County, the minor civil divisions of Buckfield, Hebron and Paris. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

74. House District 74. House District 74 consists of:

A. In Androscoggin County, the following census units in the minor civil division of Livermore: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2034 and 2035 of Tract 043000; and the minor civil division of Livermore Falls; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Franklin County, the minor civil division of Jay. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

75. House District 75. House District 75 consists of:

A. In Androscoggin County, the minor civil divisions of Leeds and Turner; and the following census units in the minor civil division of Livermore: Blocks 1010, 1014, 1029, 1030, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2028, 2029, 2030, 2031, 2032, 2033, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051 and 2052 of Tract 043000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

76. House District 76. House District 76 consists of:

A. In Kennebec County, the minor civil divisions of Belgrade, Fayette, Mount Vernon, Rome, Vienna and Wayne. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

77. House District 77. House District 77 consists of:

A. In Kennebec County, the minor civil division of Sidney; and the following census units in the minor civil division of Oakland: Blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 4051, 4053, 5007, 5008, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026 and 5027 of Tract 025000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

78. House District 78. House District 78 consists of:

A. In Kennebec County, the minor civil division of Winslow; and the following census units in the minor civil division of Benton: Blocks 1008, 1009, 1010, 1011, 1022, 1023, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047 and 1050 of Tract 022000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

79. House District 79. House District 79 consists of:

A. In Kennebec County, the minor civil divisions and unorganized territories of Albion, China and Unity Township; and the following census units in the minor civil division of Benton: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1024, 1025, 1027, 1048, 1049, 1051, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059 and 2060 of Tract 022000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

80. House District 80. House District 80 consists of:

A. In Kennebec County, the minor civil divisions of Vassalboro and Windsor; and the following census units in the minor civil division of Augusta: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1022, 1023, 1024, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2016, 2017, 2019, 2020, 2021, 2022, 2023, 2037 and 2049 of Tract 010100; and Block 1026 of Tract 010500; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Lincoln County, the minor civil divisions and unorganized territories of Hibberts Gore and Somerville. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

81. House District 81. House District 81 consists of:

A. In Kennebec County, the minor civil divisions of Readfield and Winthrop; and the following census units in the minor civil division of Monmouth: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1049, 2040 and 2080 of Tract 013000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

82. House District 82. House District 82 consists of:

A. In Androscoggin County, the minor civil division of Wales; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Kennebec County, the minor civil division of Litchfield; and the following census units in the minor civil division of Monmouth: Blocks 1007, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2081, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038 and 3039 of Tract 013000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

83. House District 83. House District 83 consists of:

A. In Kennebec County, the minor civil divisions of Farmingdale and Gardiner. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

84. House District 84. House District 84 consists of:

A. In Kennebec County, the minor civil divisions of Hallowell, Manchester and West Gardiner. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

85. House District 85. House District 85 consists of:

A. In Kennebec County, the following census units in the minor civil division of Augusta: Blocks 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1025, 1027, 1037, 1038, 1039, 2003, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028 and 4029 of Tract 010100; Blocks 3025, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4020, 4021, 4022, 4023, 4024, 4025, 4026 and 4027 of Tract 010300; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2007, 2011, 2017, 2018, 2020, 2024 and 2025 of Tract 010400; and Tract 010500. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

86. House District 86. House District 86 consists of:

A. In Kennebec County, the following census units in the minor civil division of Augusta: Tract 010200; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018 and 4019 of Tract 010300; and Blocks 2004, 2005, 2006, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016, 2019, 2021, 2022, 2023, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061 and 2062 of Tract 010400. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

87. House District 87. House District 87 consists of:

A. In Kennebec County, the minor civil divisions of Pittston and Randolph; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Lincoln County, the minor civil divisions of Alna and Wiscasset. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

88. House District 88. House District 88 consists of:

A. In Kennebec County, the minor civil division of Chelsea; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Lincoln County, the minor civil divisions of Jefferson and Whitefield; and the following census units in the minor civil division of Nobleboro: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1044, 1045, 1070, 1071, 1072, 1073, 1076, 1077, 1078, 1081, 1082, 1083, 1084, 1085, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040 and 2056 of Tract 975300. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

89. House District 89. House District 89 consists of:

A. In Lincoln County, the minor civil divisions of Boothbay; Boothbay Harbor; Edgecomb; Southport; and Westport Island; and the following census units in the minor civil division of South Bristol: Blocks 1000, 1002, 1003, 1004, 1005, 1006, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109 and 1110 of Tract 975700; and Blocks 0007, 0008, 0009, 0010 and 0015 of Tract 990000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

90. House District 90. House District 90 consists of:

A. In Lincoln County, the minor civil divisions and unorganized territories of Bremen; Bristol; Damariscotta; Louds Island; Monhegan; and Newcastle; the following census units in the minor civil division of Nobleboro: Blocks 1018, 1028, 1030, 1040, 1041, 1042, 1043, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1074, 1075, 1079, 1080, 2013, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055 and 2057 of Tract 975300; and the following census units in the minor civil division of South Bristol: Blocks 1001, 1007, 1008, 1009, 1010, 1019, 1020, 1033 and 1047 of Tract 975700. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

91. House District 91. House District 91 consists of:

A. In Knox County, the minor civil divisions of Friendship and Washington; and the following census units in the minor civil division of Union: Blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4086, 4087, 4088, 4089 and 4090 of Tract 970300; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Lincoln County, the minor civil division of Waldoboro. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

92. House District 92. House District 92 consists of:

A. In Knox County, the minor civil divisions and unorganized territories of Criehaven, Cushing, Matinicus Isle, Muscle Ridge Islands, South Thomaston, St. George and Thomaston. [2013, c. 457, §13 (AMD).]

[ 2013, c. 457, §13 (AMD) .]

93. House District 93. House District 93 consists of:

A. In Knox County, the minor civil divisions of Owls Head and Rockland. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

94. House District 94. House District 94 consists of:

A. In Knox County, the minor civil divisions of Camden and Rockport; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Waldo County, the minor civil division of Islesboro. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

95. House District 95. House District 95 consists of:

A. In Knox County, the minor civil divisions of Appleton; Hope; and Warren; and the following census units in the minor civil division of Union: Blocks 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4091, 4092, 4093, 4094, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058 and 5059 of Tract 970300. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

96. House District 96. House District 96 consists of:

A. In Waldo County, the minor civil divisions of Belmont, Liberty, Lincolnville, Montville, Morrill, Palermo and Searsmont. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

97. House District 97. House District 97 consists of:

A. In Waldo County, the minor civil divisions of Belfast, Northport and Waldo. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

98. House District 98. House District 98 consists of:

A. In Waldo County, the minor civil divisions of Frankfort, Searsport, Swanville and Winterport. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

99. House District 99. House District 99 consists of:

A. In Waldo County, the minor civil divisions of Brooks, Burnham, Freedom, Jackson, Knox, Monroe, Thorndike, Troy and Unity. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

100. House District 100. House District 100 consists of:

A. In Penobscot County, the minor civil divisions of Corinna; Dixmont; Newport; and Plymouth; and the following census units in the minor civil division of Etna: Blocks 2005, 2006, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2047, 2051 and 2052 of Tract 013500. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

101. House District 101. House District 101 consists of:

A. In Penobscot County, the minor civil divisions of Hampden and Newburgh. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

102. House District 102. House District 102 consists of:

A. In Penobscot County, the minor civil divisions of Glenburn, Kenduskeag and Levant. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

103. House District 103. House District 103 consists of:

A. In Penobscot County, the minor civil divisions of Carmel and Hermon; and the following census units in the minor civil division of Etna: Blocks 2000, 2001, 2002, 2003, 2004, 2007, 2008, 2009, 2019, 2020, 2021, 2022, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2048, 2049 and 2050 of Tract 013500. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

104. House District 104. House District 104 consists of:

A. In Penobscot County, the minor civil divisions of Charleston, Dexter, Exeter, Garland and Stetson. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

105. House District 105. House District 105 consists of:

A. In Somerset County, the minor civil divisions of Cambridge, Canaan, Hartland, Palmyra, Ripley and St. Albans. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

106. House District 106. House District 106 consists of:

A. In Kennebec County, the minor civil division of Clinton; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Somerset County, the minor civil divisions of Detroit and Pittsfield. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

107. House District 107. House District 107 consists of:

A. In Somerset County, the minor civil division of Skowhegan; and the following census units in the minor civil division of Madison: Blocks 1042, 1043 and 1044 of Tract 966500. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

108. House District 108. House District 108 consists of:

A. In Somerset County, the minor civil divisions of Fairfield, Mercer and Smithfield. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

109. House District 109. House District 109 consists of:

A. In Kennebec County, the following census units in the minor civil division of Waterville: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2013, 2014, 2017, 2018, 2019, 2020, 2021, 2031, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051, 2052, 2053, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 5007, 5008, 5010, 5011, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029 and 5030 of Tract 024102; and Blocks 1025, 1027, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024 and 5025 of Tract 024200. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

110. House District 110. House District 110 consists of:

A. In Kennebec County, the following census units in the minor civil division of Waterville: Tract 024101; Blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2015, 2016, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2032, 2033, 2034, 2050, 2054, 2055, 2056, 2057, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5009, 5012, 5013, 5014 and 5031 of Tract 024102; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1028, 1029, 1030, 1031 and 1032 of Tract 024200; and the following census units in the minor civil division of Oakland: Blocks 1000, 1001, 1015, 3000, 3001, 3002, 3003, 3004, 3005, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4052, 5000, 5001, 5002, 5003, 5004, 5005, 5006 and 5009 of Tract 025000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

111. House District 111. House District 111 consists of:

A. In Somerset County, the minor civil divisions of Norridgewock and Solon; and the following census units in the minor civil division of Madison: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054 and 3055 of Tract 966500. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

112. House District 112. House District 112 consists of:

A. In Franklin County, the minor civil divisions and unorganized territories of Avon, Carrabassett Valley, Carthage, East Central Franklin, Kingfield, Phillips, Sandy River, South Franklin and Weld; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Somerset County, the minor civil divisions of Anson, New Portland and Starks. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

113. House District 113. House District 113 consists of:

A. In Franklin County, the minor civil divisions of Farmington and New Sharon. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

114. House District 114. House District 114 consists of:

A. In Franklin County, the minor civil divisions of Chesterville, Industry, New Vineyard, Strong, Temple and Wilton. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

115. House District 115. House District 115 consists of:

A. In Oxford County, the minor civil divisions and unorganized territories of Milton Township, Roxbury, Rumford, Sumner and Woodstock. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

116. House District 116. House District 116 consists of:

A. In Oxford County, the minor civil divisions of Canton, Dixfield, Hartford, Mexico and Peru. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

117. House District 117. House District 117 consists of:

A. In Franklin County, the minor civil divisions and unorganized territories of Coplin, Dallas, Eustis, North Franklin, Rangeley, Rangeley Plantation and West Central Franklin; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Oxford County, the minor civil divisions and unorganized territories of Andover; Bethel; Byron; Gilead; Greenwood; Hanover; Lincoln; Magalloway; Newry; North Oxford; South Oxford; Stoneham; Stow; and Upton; and the following census units in the minor civil division of Lovell: Blocks 3033, 3034, 3037, 3038 and 3039 of Tract 966600. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

118. House District 118. House District 118 consists of:

A. In Franklin County, the unorganized territory of Wyman Township; [RR 2013, c. 1, §36 (COR).]

B. In Piscataquis County, the minor civil divisions of Kingsbury and Wellington; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

C. In Somerset County, the minor civil divisions and unorganized territories of Athens, Bingham, Brighton, Caratunk, Central Somerset, Cornville, Dennistown, Embden, Harmony, Highland, Jackman, Moose River, Moscow, Northeast Somerset, Northwest Somerset, Pleasant Ridge, Seboomook Lake, The Forks and West Forks. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ RR 2013, c. 1, §36 (COR) .]

119. House District 119. House District 119 consists of:

A. In Piscataquis County, the minor civil divisions and unorganized territories of Abbot, Beaver Cove, Blanchard, Bowerbank, Greenville, Guilford, Monson, Northeast Piscataquis, Northwest Piscataquis, Parkman, Sangerville, Sebec, Shirley and Willimantic. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

120. House District 120. House District 120 consists of:

A. In Piscataquis County, the minor civil divisions and unorganized territories of Atkinson, Brownville, Dover-Foxcroft, Lake View, Medford, Milo and Orneville Township. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

121. House District 121. House District 121 consists of:

A. In Penobscot County, the minor civil divisions and unorganized territories of Alton, Argyle Township, Corinth, Hudson and Milford. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

122. House District 122. House District 122 consists of:

A. In Penobscot County, the minor civil divisions and unorganized territories of Old Town and Penobscot Indian Island; the following census units in the minor civil division of Medway: Blocks 1015 and 1045 of Tract 026500; and the following census units in North Penobscot: Block 1058 of Tract 031000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

123. House District 123. House District 123 consists of:

A. In Penobscot County, the following census units in the minor civil division of Orono: Tract 006100; Blocks 1000, 1001, 1002, 1003, 1004, 1013, 1014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3012, 3013 and 3014 of Tract 006200; and Tract 006300. [RR 2013, c. 1, §37 (COR).]

[ RR 2013, c. 1, §37 (COR) .]

124. House District 124. House District 124 consists of:

A. In Penobscot County, the following census units in the minor civil division of Bangor: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2010, 2011, 2020, 2021, 2022, 2023, 2024, 2025, 2046, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012 and 4009 of Tract 000200; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015 of Tract 000300; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039 and 1040 of Tract 031100; and the following census units in the minor civil division of Orono: Blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3009, 3010 and 3011 of Tract 006200. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

125. House District 125. House District 125 consists of:

A. In Penobscot County, the following census units in the minor civil division of Bangor: Blocks 2000, 2005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4010, 4011, 4012, 4013, 4014, 4015, 4016 and 4017 of Tract 000200; Blocks 3001, 3002 and 3003 of Tract 000300; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1055, 1057 and 1058 of Tract 000400; Block 1000 of Tract 000900; and Blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3024, 3025, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4029, 4030, 4031, 4032 and 4033 of Tract 031100. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

126. House District 126. House District 126 consists of:

A. In Penobscot County, the following census units in the minor civil division of Bangor: Blocks 2001, 2002, 2003, 2004, 2015 and 2016 of Tract 000200; Blocks 1024, 1026, 1053, 1054, 1056, 1059 and 1060 of Tract 000400; Blocks 1000, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008 and 5010 of Tract 000500; Blocks 1001, 1002, 1003, 1004, 1005, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009 and 3014 of Tract 000900; and Blocks 3006, 3007, 3008, 3009, 3022, 3023, 4027 and 4028 of Tract 031100. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

127. House District 127. House District 127 consists of:

A. In Penobscot County, the following census units in the minor civil division of Bangor: Blocks 2006, 2007, 2008, 2009, 2012, 2013, 2014, 2017, 2018, 2019, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044 and 2045 of Tract 000200; Blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003, 4004, 5009 and 5011 of Tract 000500; Tract 000600; Tract 000700; Blocks 1006, 1007, 1018, 1019, 1020, 3010, 3011, 3012, 3013, 3015 and 3016 of Tract 000900. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

128. House District 128. House District 128 consists of:

A. In Penobscot County, the following census units in the minor civil division of Brewer: Tract 004100; Tract 004200; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2001, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005 and 4006 of Tract 004300. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

129. House District 129. House District 129 consists of:

A. In Penobscot County, the minor civil divisions of Clifton; Eddington; Holden; and Veazie; and the following census units in the minor civil division of Brewer: Blocks 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2032, 2033, 2034 and 2035 of Tract 004300. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

130. House District 130. House District 130 consists of:

A. In Hancock County, the minor civil division of Bucksport; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Penobscot County, the minor civil division of Orrington. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

131. House District 131. House District 131 consists of:

A. In Hancock County, the minor civil divisions of Dedham, Orland, Otis, Penobscot and Verona Island; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Waldo County, the minor civil divisions of Prospect and Stockton Springs. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

132. House District 132. House District 132 consists of:

A. In Hancock County, the minor civil divisions of Ellsworth and Trenton. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

133. House District 133. House District 133 consists of:

A. In Hancock County, the minor civil divisions of Blue Hill, Brooklin, Brooksville, Castine, Sedgwick and Surry. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

134. House District 134. House District 134 consists of:

A. In Hancock County, the minor civil divisions of Cranberry Isles, Deer Isle, Frenchboro, Marshall Island, Southwest Harbor, Stonington, Swans Island and Tremont; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Knox County, the minor civil divisions of Isle au Haut, North Haven and Vinalhaven. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

135. House District 135. House District 135 consists of:

A. In Hancock County, the minor civil divisions of Bar Harbor, Lamoine and Mount Desert. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

136. House District 136. House District 136 consists of:

A. In Hancock County, the minor civil divisions and unorganized territories of Central Hancock; Gouldsboro; Hancock; Mariaville; Osborn; Sorrento; Sullivan; Waltham; and Winter Harbor; and the following census units in East Hancock: Blocks 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1361, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1386, 1390, 1391, 1392, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1423 and 1430 of Tract 965100; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Washington County, the minor civil division of Steuben. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

137. House District 137. House District 137 consists of:

A. In Hancock County, the minor civil divisions and unorganized territories of Amherst; Aurora; Eastbrook; Franklin; Great Pond; and Northwest Hancock; and the following census units in East Hancock: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1358, 1359, 1360, 1362, 1363, 1364, 1365, 1382, 1383, 1384, 1385, 1387, 1388, 1389, 1393, 1394, 1395, 1396, 1397, 1398, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1424, 1425, 1426, 1427, 1428, 1429, 1431, 1432, 1433, 1434, 1435, 1436 and 1437 of Tract 965100; [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Penobscot County, the minor civil divisions and unorganized territories of Bradford, Bradley, East Central Penobscot, Edinburg, Greenbush, Lagrange and Passadumkeag; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

C. In Washington County, the minor civil divisions and unorganized territories of Beddington; Deblois; Northfield; Wesley; and the following census units in North Washington: Blocks 3235, 3240, 3257, 3258, 3259, 3260, 3261, 3262, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3396, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3461, 3462, 3463, 3464, 3465, 3466, 3467, 3468, 3469, 3470, 3471, 3472, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3480, 3481, 3482, 3483, 3484, 3485, 3486, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3498, 3499, 3500, 3501, 3502, 3503, 3504, 3505, 3506, 3507, 3508, 3509, 3510, 3511, 3512, 3513, 3514, 3515, 3516, 3517, 3522, 3523, 3524, 3525, 3526, 3527, 3528, 3529, 3530, 3531, 3532, 3533, 3534, 3535, 3536, 3537, 3538, 3539, 3540, 3541, 3542, 3543, 3544, 3545, 3546, 3547, 3548, 3549, 3550, 3551, 3552, 3553, 3554, 3555, 3556, 3557, 3558, 3559, 3560, 3561, 3562, 3563, 3564, 3565, 3566, 3567, 3568, 3569, 3570, 3571, 3572, 3573, 3574, 3575, 3576, 3577, 3578, 3579, 3580, 3581, 3582, 3583, 3584, 3585, 3586, 3587, 3588, 3589, 3590, 3591, 3592, 3593, 3594, 3595, 3596, 3597, 3598, 3599, 3600, 3601, 3602, 3603, 3604, 3605, 3606, 3607, 3608, 3609, 3610, 3611, 3612, 3613, 3614, 3615, 3616, 3617, 3618, 3619, 3620, 3621, 3622, 3623, 3624, 3625, 3626, 3627, 3628, 3629, 3630, 3631, 3632, 3633, 3634, 3635, 3636, 3637, 3638, 3639, 3640, 3641, 3642, 3643, 3644, 3645, 3646, 3647, 3648, 3649, 3650, 3651, 3652, 3653, 3654, 3655, 3656, 3658, 3659, 3660, 3661, 3662, 3663, 3664, 3674, 3684, 3685, 3686, 3687, 3688, 3697, 3701, 3702, 3703, 3736, 3738, 3739, 3742, 3743, 3744, 3745, 3746, 3747, 3748, 3749, 3750, 3751, 3752, 3753, 3754, 3755, 3756, 3757, 3758, 3759, 3760, 3761, 3762, 3763, 3764, 3765, 3766, 3767, 3768, 3769, 3770, 3774, 3775, 3776, 3777, 3778, 3779, 3780, 3781, 3782, 3783, 3784, 3785, 3786, 3787, 3788, 3789, 3790, 3791, 3792, 3793, 3794, 3795, 3796, 3797, 3798, 3799, 3800, 3801, 3802, 3816, 3817, 3891, 3892, 3893, 3894, 3895, 3896, 3899, 3900, 3901, 3903, 3904, 3905, 3906, 3907, 3912, 3913, 3918, 3919, 3920, 3921, 3922, 3923, 3924, 3925, 3926, 3927, 3928, 3929, 3930, 3931, 3932, 3933, 3934, 3935, 3936, 3937, 3938, 3939, 3940, 3941, 3942, 3943, 3944, 3945, 3946, 3950, 3951, 3956, 3957, 3958, 3959, 3960, 3961, 3962, 3963, 3964, 3965, 3966, 3967, 3968, 3969, 3970, 3971, 3972, 3973, 3974, 3975, 3976, 3977, 3978, 3979, 3980, 3981, 3982, 3985, 3987, 3988, 3992 and 3994 of Tract 955100. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

138. House District 138. House District 138 consists of:

A. In Washington County, the minor civil divisions and unorganized territories of Addison; Beals; Cherryfield; Columbia; Columbia Falls; Harrington; Jonesboro; Jonesport; Marshfield; Milbridge; and Whitneyville; and the following census units in North Washington: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1057, 1058, 1059, 1060, 1061, 1062, 1067, 1068, 1088, 1098, 1099, 1100, 1101, 1108 and 1159 of Tract 956300. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

139. House District 139. House District 139 consists of:

A. In Washington County, the minor civil divisions and unorganized territories of Cutler; East Machias; Eastport; Lubec; Machias; Machiasport; Roque Bluffs; and Whiting; and the following census units in East Central Washington: Blocks 2014, 2015, 2016, 2021, 2022, 2023, 2024, 2044, 2047, 2048, 2049, 2067, 2074, 3022, 3023, 3024, 3029, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3065, 3066 and 3067 of Tract 955800; Block 3312 of Tract 955900; and Block 0002 of Tract 990000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

140. House District 140. House District 140 consists of:

A. In Washington County, the minor civil divisions and unorganized territories of Baileyville, Baring, Calais, Charlotte, Passamaquoddy Indian Township, Passamaquoddy Pleasant Point, Pembroke, Perry and Robbinston. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

141. House District 141. House District 141 consists of:

A. In Penobscot County, the minor civil divisions and unorganized territories of Burlington; Carroll; Chester; Drew; Kingman Township; Lakeville; Lee; Lowell; Mattawamkeag; Prentiss Township; Springfield; Twombly Ridge Township, T3R1 NBPP; Webster; Whitney (Pukakon) Township, T5R1 NBPP; and Winn; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Washington County, the minor civil divisions and unorganized territories of Alexander; Codyville; Cooper; Crawford; Danforth; Dennysville; Grand Lake Stream; Meddybemps; Princeton; Talmadge; Topsfield; Vanceboro; and Waite; and the following census units in North Washington: Blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1030, 1031, 1032, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1079, 1080, 1083, 1084, 1085, 1086, 1087, 1088, 1093, 1102, 1103, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1182, 1183, 1184, 1185, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1238, 1239, 1240, 1241, 1242, 1312, 1313, 1318, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1342, 1343, 1344, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3024, 3025, 3040, 3041, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3179, 3207, 3208, 3209, 3210, 3211, 3212, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3228, 3229, 3230, 3231, 3232, 3233, 3236, 3237, 3238, 3239, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3263, 3341, 3345, 3347, 3348, 3948, 3949, 3952, 3953, 3954, 3983, 3986, 3989, 3990, 3993, 3995, 3996, 3997, 3998 and 3999 of Tract 955100; and Blocks 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2103 and 2104 of Tract 955300; and the following census units in East Central Washington: Blocks 2017, 2018, 2019, 2020, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2045, 2046, 2068, 2069, 2070 and 2073 of Tract 955800; and Blocks 3048, 3049, 3050, 3051, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3144, 3145, 3146, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3248, 3249, 3252, 3257, 3258, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3326, 3327, 3336, 3345, 3356, 3357, 3358, 3359, 3363, 3364, 3370, 3372, 3373, 3374, 3375, 3376, 3377, 3378 and 3379 of Tract 955900. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

142. House District 142. House District 142 consists of:

A. In Penobscot County, the minor civil divisions and unorganized territories of Enfield; Howland; Lincoln; Maxfield; Seboeis; and Woodville; and the following census units in North Penobscot: Blocks 1478, 1479, 1481, 1490, 1491, 1492, 1494, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1572, 1573, 1574, 1575, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1716, 1717, 1723, 1724, 1765 and 1766 of Tract 029000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

143. House District 143. House District 143 consists of:

A. In Penobscot County, the minor civil divisions and unorganized territories of East Millinocket; Millinocket; and Patten; the following census units in the minor civil division of Medway: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1037, 1038, 1039, 1040, 1041, 1042, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1077, 1078, 1079, 1080, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1095, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112 and 1113 of Tract 026500; and the following census units in North Penobscot: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1312, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1335, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1480, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1493, 1495, 1496, 1497, 1498, 1570, 1571, 1576, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1718, 1719, 1720, 1721, 1722, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818 and 1819 of Tract 029000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

144. House District 144. House District 144 consists of:

A. In Aroostook County, the minor civil divisions and unorganized territories of Amity; Bancroft; Cary; Glenwood; Haynesville; Hodgdon; Houlton; Macwahoc; Orient; Reed; South Aroostook; and Weston; and the following census unit of the Penobscot River: Block 4293 of Tract 952900. [RR 2013, c. 1, §38 (COR).]

[ RR 2013, c. 1, §38 (COR) .]

145. House District 145. House District 145 consists of:

A. In Aroostook County, the minor civil divisions of Bridgewater, Central Aroostook, Crystal, Dyer Brook, Hammond, Hersey, Island Falls, Linneus, Littleton, Ludlow, Merrill, Monticello, Moro, New Limerick, Oakfield, Sherman and Smyrna; and [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

B. In Penobscot County, the minor civil divisions of Mount Chase and Stacyville. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

146. House District 146. House District 146 consists of:

A. In Aroostook County, the minor civil divisions of Blaine, Castle Hill, Chapman, Mapleton, Mars Hill, Perham, Wade, Washburn, Westfield and Woodland. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

147. House District 147. House District 147 consists of:

A. In Aroostook County, the following census units in the minor civil division of Presque Isle: Tract 951800; Blocks 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072 and 2073 of Tract 951900; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2090, 2091, 2092, 2093, 2094 and 2095 of Tract 952000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

148. House District 148. House District 148 consists of:

A. In Aroostook County, the minor civil divisions and unorganized territories of Caswell; Connor Township; Cyr; Easton; Fort Fairfield; Hamlin; Limestone; and Stockholm; and the following census units in the minor civil division of Presque Isle: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045 and 1046 of Tract 951900; and Blocks 2061, 2062, 2063, 2064, 2065, 2083, 2084, 2085, 2086, 2087, 2088 and 2089 of Tract 952000. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

149. House District 149. House District 149 consists of:

A. In Aroostook County, the minor civil divisions of Caribou, New Sweden and Westmanland. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

150. House District 150. House District 150 consists of:

A. In Aroostook County, the minor civil divisions and unorganized territories of Frenchville, Grand Isle, Madawaska, Square Lake, St. Agatha and Van Buren. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

151. House District 151. House District 151 consists of:

A. In Aroostook County, the minor civil divisions and unorganized territories of Allagash, Ashland, Eagle Lake, Fort Kent, Garfield, Masardis, Nashville, New Canada, Northwest Aroostook, Oxbow, Portage Lake, St. Francis, St. John, Wallagrass and Winterville. [2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF).]

[ 2013, c. 270, Pt. B, §2 (NEW); 2013, c. 270, Pt. B, §3 (AFF) .]

SECTION HISTORY

RR 2013, c. 1, §§35-38 (COR). 2013, c. 270, Pt. B, §2 (NEW). 2013, c. 270, Pt. B, §3 (AFF). 2013, c. 457, §§8-13 (AMD).



21-A §1205. Congressional districts

The State is divided into 2 districts for the election of Representatives to the United States Congress as follows. [1993, c. 628, §2 (NEW).]

1. First District. The First District consists of the counties of Cumberland, Knox, Lincoln, Sagadahoc and York and the following municipalities within Kennebec County: Augusta, Chelsea, China, Farmingdale, Hallowell, Manchester, Pittston, Readfield, Vassalboro, Waterville, Windsor, Winslow and Winthrop.

[ 2011, c. 466, §1 (RPR) .]

2. Second District. The Second District consists of the counties of Androscoggin, Aroostook, Franklin, Hancock, Oxford, Penobscot, Piscataquis, Somerset, Waldo and Washington and the following municipalities and areas within Kennebec County: Albion, Belgrade, Benton, Clinton, Fayette, Gardiner, Litchfield, Monmouth, Mount Vernon, Oakland, Randolph, Rome, Sidney, Vienna, Wayne, West Gardiner and Unity Township.

[ 2011, c. 466, §1 (RPR) .]

SECTION HISTORY

1993, c. 628, §2 (NEW). 2011, c. 466, §1 (AMD).



21-A §1206. Reapportionment

Congressional districts must be reapportioned as follows. [1995, c. 360, §1 (AMD).]

1. Procedure. In 2021 and every 10 years thereafter, when the Secretary of State has received notification of the number of congressional seats to which the State is entitled and the Federal Decennial Census population count is final, the Legislative Apportionment Commission, established every 10 years pursuant to the Constitution of Maine, Article IV, Part Third, Section 1-A, shall review the existing congressional districts. If the districts do not conform to Supreme Judicial Court guidelines, the commission shall reapportion the State into congressional districts.

In making such a reapportionment, the commission shall ensure that each congressional district is formed of compact and contiguous territory and crosses political subdivisions the least number of times necessary to establish districts as equally populated as possible. The commission shall submit its plan to the Clerk of the House of Representatives no later than June 1st of the year in which apportionment is required. The Legislature shall enact the submitted plan of the commission or a plan of its own in regular or special session by a vote of 2/3 of the members of each house by June 11th of the year in which apportionment is required. This action is subject to the Governor's approval, as provided in the Constitution of Maine, Article IV, Part Third, Section 2.

[ 2013, c. 85, §1 (AMD) .]

2. Court apportionment. If the Legislature fails to make an apportionment by June 11th of the year in which apportionment is required, the Supreme Judicial Court shall make the apportionment within 60 days following the period in which the Legislature is required to act but fails to do so. In making the apportionment, the Supreme Judicial Court shall take into consideration plans and briefs filed by the public with the court during the first 30 days of the period in which the court is required to apportion.

[ 2013, c. 85, §1 (AMD) .]

3. Judicial review. The Supreme Judicial Court has original jurisdiction to hear any challenge to an apportionment law enacted by the Legislature, as registered by any citizen or group of citizens. If a challenge is sustained, the Supreme Judicial Court shall make the apportionment.

[ 1993, c. 628, §2 (NEW) .]

SECTION HISTORY

1993, c. 628, §2 (NEW). 1995, c. 360, §1 (AMD). 2013, c. 85, §1 (AMD).



21-A §1206-A. Reapportionment of state legislative districts

The state legislative districts established in this chapter must be reapportioned pursuant to the Constitution of Maine, Article IV, Part First, Section 2; Article IV, Part Second, Section 2; Article IV, Part Third, Section 1-A; and this section. When reapportioning districts, where possible, the Legislative Apportionment Commission shall attempt to form functionally contiguous and compact territories. For purposes of this section, a "functionally contiguous and compact territory" is one that facilitates representation by minimizing impediments to travel within the district. Impediments to travel include, but are not limited to, physical features such as mountains, rivers, oceans and discontinued roads or lack of roads. The commission shall recognize that all political subdivision boundaries are not of equal importance and give weight to the interests of local communities when making district boundary decisions. [1995, c. 360, §2 (NEW).]

When the Supreme Judicial Court is required to make the apportionment, it is bound by this section. [1995, c. 360, §2 (NEW).]

SECTION HISTORY

1995, c. 360, §2 (NEW).



21-A §1207. Implementation and interpretation

1. Implementation. The Secretary of State shall implement the election districts established in this chapter pursuant to this Title and the Constitution of Maine. The Secretary of State shall inform the municipal clerks of the voting district or districts in which each municipality lies and shall provide copies of this chapter and district maps and narrative geographic descriptions of relevant election districts to those officials. The Secretary of State may resolve ambiguities concerning the location of election district lines consistent with subsection 2 and this chapter.

[ 1993, c. 628, §2 (NEW) .]

2. Interpretation. Where a road, street, waterway, boundary of a tract, boundary of a block group or boundary of a block is used as a boundary of an election district, the boundary line lies at the center of the street or road, at the thread of the waterway or at the boundary of the tract, block group or block, unless otherwise noted. When a description refers to a bridge or railroad line, the district boundary lies at the center of the bridge or railroad tracks. When a description refers to a railroad spur, it refers to the principal spur in the area. When a description uses the word "ocean," the district boundary line lies coincident with the legal boundary of the particular community along or within the Atlantic Ocean. When an election district includes a particular unorganized territory, it includes that unorganized territory as described in the United States Census for 1990, whether the territory is organized or unorganized on the effective date of this chapter. Unless otherwise noted, a district that names a municipality includes all of the municipality.

[ 1993, c. 628, §2 (NEW) .]

3. Nonseverability. It is the intent of the Legislature that the apportionment of the Maine Senate, the Maine House of Representatives and Maine congressional districts, as established in this chapter, become law as an entirety. If the apportionment of one or more of the bodies apportioned in this chapter is rendered invalid or unlawful by a court of law, it is the intent of the Legislature that the apportionment of all of the bodies apportioned in this chapter become void.

[ 1993, c. 628, §2 (NEW) .]

SECTION HISTORY

1993, c. 628, §2 (NEW).









TITLE 22: HEALTH AND WELFARE

Subtitle 1: DEPARTMENTAL ORGANIZATION AND OPERATION

Chapter 1: DEPARTMENT OF HEALTH AND HUMAN SERVICES

Subchapter 1: ORGANIZATION; GENERAL POWERS AND DUTIES

22 §1. Department; commissioner; bureaus; compensation; employees; definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 261, §§1-3 (AMD). 1967, c. 490, §7 (AMD). 1969, c. 504, §35 (AMD). 1973, c. 553, §§1,2 (AMD). 1973, c. 793, §1 (RPR). P&SL 1975, c. 147, §G2 (AMD). 1975, c. 293, §§1,2 (AMD). 1975, c. 755, §4 (AMD). 1975, c. 771, §§207-209 (AMD). 1977, c. 78, §145 (AMD). 1977, c. 674, §§18,19 (AMD). 1979, c. 333, (AMD). 1981, c. 10, §1 (AMD). 1981, c. 703, §A4 (AMD). 1983, c. 409, §1 (AMD). 1983, c. 729, §5 (AMD). 1985, c. 785, §B82 (AMD). 1989, c. 329, §§1,2 (AMD). 1989, c. 400, §§3,14 (AMD). 1989, c. 507, (AMD). 1989, c. 576, §§3,5 (AMD). 1989, c. 878, §§A51,52 (AMD). 1993, c. 349, §50 (AMD). 1993, c. 685, §B2 (AMD). 1995, c. 418, §A1 (AMD). 1995, c. 560, §J2 (AMD). 2003, c. 689, §§B6,7 (REV). 2007, c. 539, Pt. N, §8 (RP).



22 §1-A. Definitions

As used in this Title, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 539, Pt. N, §9 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Health and Human Services.

[ 2007, c. 539, Pt. N, §9 (NEW) .]

2. Department. "Department" means the Department of Health and Human Services.

[ 2007, c. 539, Pt. N, §9 (NEW) .]

3. Intermediate care facility for persons with intellectual disabilities. "Intermediate care facility for persons with intellectual disabilities" has the same meaning as in Title 34-B, section 1001, subsection 4-B.

[ 2011, c. 542, Pt. A, §23 (NEW) .]

SECTION HISTORY

2007, c. 539, Pt. N, §9 (NEW). 2011, c. 542, Pt. A, §23 (AMD).



22 §2. Legal assistance from Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §20 (AMD). 2007, c. 539, Pt. N, §10 (RP).



22 §3. Duties of department (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 207, §1 (AMD). 1975, c. 751, §1 (AMD). 1987, c. 349, §H12 (AMD). 1989, c. 167, §1 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 539, Pt. N, §11 (RP).



22 §3-A. State wards (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 598, §33 (NEW). 1971, c. 622, §§69-D (AMD). 2003, c. 708, §1 (AMD). 2007, c. 539, Pt. N, §12 (RP).



22 §3-B. Emergency medical care (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 454, §1 (NEW). 2007, c. 539, Pt. N, §13 (RP).



22 §3-C. Clearinghouse of information on handicapped housing accessibility (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 730, §2 (NEW). 2007, c. 539, Pt. N, §14 (RP).



22 §3-D. Maine Center for Public Health Practice (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 598, §A1 (NEW). 2007, c. 539, Pt. N, §15 (RP).



22 §4. Advise on incorporation of institutions (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 539, Pt. N, §16 (RP).



22 §5. Inspection and licensing of institutions, agencies and boarding homes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 462, (AMD). 1971, c. 592, §§34,39 (AMD). 1973, c. 303, §3 (AMD). 1975, c. 491, §1 (AMD). 1975, c. 623, §25 (AMD). 1975, c. 719, §1 (RP).



22 §5-A. Inspection and licensing of residential facilities for the care, treatment or rehabilitation of drug users (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 164, §2 (NEW). 1973, c. 303, §3 (AMD). 1975, c. 65, §§1-4 (AMD). 1975, c. 623, §26 (AMD). 1975, c. 719, §2 (RP).



22 §6. Distribution of functions (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 539, Pt. N, §17 (RP).



22 §6-A. Service delivery regions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 781, §D1 (NEW). 1991, c. 781, §D4 (AFF). RR 1995, c. 2, §39 (COR). 1995, c. 502, §D1 (RPR). 2001, c. 354, §3 (AMD). 2005, c. 397, §A18 (AMD). 2007, c. 539, Pt. N, §18 (RP).



22 §6-B. Joint location of services (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 738, §F1 (NEW). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2007, c. 539, Pt. N, §19 (RP).



22 §6-C. Community Services Center (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 665, §CC1 (NEW). 1995, c. 665, §CC2 (AFF). 1999, c. 401, §L1 (AMD). 1999, c. 401, §L2 (AFF). 2001, c. 354, §3 (AMD). 2005, c. 397, §A19 (RPR). 2007, c. 539, Pt. N, §20 (RP).



22 §7. Additional duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §14-A (AMD). 1985, c. 785, §B83 (AMD). 1985, c. 785, §C3 (AMD). 2007, c. 539, Pt. N, §21 (RP).



22 §8. Complementary services (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 132, (NEW). 2007, c. 539, Pt. N, §22 (RP).



22 §9. Fees for service (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 470, (NEW). 1977, c. 574, (RPR). 1979, c. 254, §§1-7 (AMD). 1979, c. 509, §1 (AMD). 1979, c. 663, §§130,131 (AMD). 1981, c. 703, §A5 (AMD). 1983, c. 292, (RPR). 1989, c. 400, §§4,14 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 539, Pt. N, §23 (RP).



22 §9-A. Public assistance eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 566, (NEW). 1995, c. 418, §§A2,3 (AMD). 1997, c. 530, §A6 (AMD). 2001, c. 439, §UU1 (AMD). 2007, c. 539, Pt. N, §24 (RP).



22 §10. Federal funds and commodities (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 219, (NEW). 1967, c. 356, (NEW). 1967, c. 544, §55 (RP). 1975, c. 771, §210 (AMD). 2007, c. 539, Pt. N, §25 (RP).



22 §10-A. Coordination and reporting on expenditure of funds pertaining to homeland security and bioterrorism prevention (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 634, §10 (NEW). 2007, c. 539, Pt. N, §26 (RP).



22 §11. Municipal grants (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §56 (NEW). 2007, c. 539, Pt. N, §27 (RP).



22 §12. Funds for social services (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 410, (NEW). 1975, c. 293, §4 (AMD). 1993, c. 415, §E1 (AMD). 1995, c. 694, §D27 (AMD). 1995, c. 694, §E2 (AFF). 2007, c. 539, Pt. N, §28 (RP).



22 §12-A. Performance-based contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 737, §2 (NEW). 1995, c. 402, §B2 (AMD). 1995, c. 691, §2 (AMD). 2007, c. 539, Pt. N, §29 (RP).



22 §12-B. Aid to charitable institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §TT1 (NEW). 2007, c. 539, Pt. N, §30 (RP).



22 §13. Human Services Fraud Investigation Unit

1. Establishment; composition. The Commissioner of Health and Human Services is authorized to create within the department a Human Services Fraud Investigation Unit, hereinafter referred to in this section as the "unit." The commissioner is authorized to employ and assign to the unit such employees as he deems appropriate.

[ 1975, c. 715, §3 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

2. Purpose. The purpose of the unit shall be to investigate reported acts of fraud or attempted fraud or incidents of commingling or misapplication of funds in connection with, but not limited to, the requesting, obtaining, receiving, withholding, recording, reporting, expending or handling of funds administered by the department. The unit shall investigate such reported acts or incidents involving, but not limited to, recipients, providers and vendors receiving or applying for services or funds administered by the department.

[ 1975, c. 715, §3 (NEW) .]

3. Cooperation; information. All agencies of the State and municipal governments shall cooperate fully with the unit, rendering any assistance requested by the unit. Every head of a department, bureau, division, commission or any other unit of State Government shall report in writing to the unit all information concerning any suspected incident of fraud or attempted fraud or violation of any law in connection with funds administered by the department.

[ 1975, c. 715, §3 (NEW) .]

4. Violation of law; action. Whenever the unit determines that a fraud, attempted fraud or a violation of law in connection with funds administered by the department may have occurred, it shall report in writing all information concerning such fraud or violation to the Attorney General or his delegate for such action as he may deem appropriate, including civil action for recovery of funds and criminal prosecution by the Department of the Attorney General. The unit shall, upon request of the Attorney General and in such a manner as he deems appropriate, assist in the recovery of funds.

[ 1975, c. 715, §3 (NEW) .]

5. Audit methods. When conducting audits pursuant to this section, the department may not engage a private vendor to conduct the audit or base any auditor's compensation on a percentage of the alleged overpayment amount, except that the department may engage a private vendor to conduct audits of providers located outside this State and may base that vendor's compensation on a percentage of the amount of overpayment received by the department. The department shall disclose to the public any mathematical algorithm used in performance of an audit.

[ 2005, c. 12, Pt. QQ, §1 (AMD) .]

6. Limitation on actions to recover overpayments. The department may impose a sanction or withhold payment from a MaineCare provider in order to recover or impose penalties for an overpayment for services rendered or goods delivered under the MaineCare program as provided in this subsection.

A. The department may impose a sanction or withhold payment when the department has obtained an order from Superior Court allowing interim sanctions upon showing a substantial likelihood that overpayment or fraud has occurred and that substantial harm to the department will result from further delay or when the department has taken final agency action and the provider has waived or exhausted its right to judicial review. [2003, c. 688, Pt. C, §6 (AMD).]

B. Notwithstanding paragraph A, the department may terminate or suspend the participation of a provider in the MaineCare program pursuant to federal regulation and state rule. This authority includes, but is not limited to, provider payment suspensions required under section 1714-E. [RR 2011, c. 2, §22 (COR).]

C. For the purposes of this subsection, "overpayment" does not include an overestimate made as part of a prospective interim payment, a 3rd-party liability recovery, a departmental administrative error or receivership fees or debt. In addition, this subsection does not apply to routine adjustments of $2,500 or less that result from claims editing or processing. [2003, c. 613, §1 (NEW).]

[ RR 2011, c. 2, §22 (COR) .]

SECTION HISTORY

1975, c. 715, §3 (NEW). 2001, c. 464, §1 (AMD). 2001, c. 464, §2 (AFF). 2003, c. 419, §1 (AMD). 2003, c. 613, §1 (AMD). 2003, c. 688, §C6 (AMD). 2003, c. 689, §B7 (REV). 2005, c. 12, §QQ1 (AMD). RR 2011, c. 2, §22 (COR). 2011, c. 687, §2 (AMD).



22 §13-A. MaineCare program integrity recovery audit contractor agreement

Notwithstanding any other provision of law to the contrary, the provisions of this section apply to MaineCare program integrity recovery audit contracting. The department may enter into an agreement with a recovery audit contractor for the purpose of ensuring MaineCare program integrity, specifically to identify and reimburse to correct underpayments and to identify and recoup overpayments under the Medicaid state plan and under any waiver of the state plan. An agreement entered into under this section must provide that payment to the contractor may be made only from amounts recovered and that payments for identifying underpayments and collecting overpayments must be made on a contingent fee basis. After payments to correct underpayments and payment of any contingent fees due to the contractor, the proceeds of collections from overpayments must be deposited into the Medical Care - Payments to Providers program, Other Special Revenue Funds account in the Department of Health and Human Services for the purpose of providing state match under the federal Medicaid program. [2011, c. 593, §1 (NEW).]

SECTION HISTORY

2011, c. 593, §1 (NEW).



22 §14. Action against parties liable for medical care rendered to assistance recipients; assignment of claims

1. Recovery procedures. When benefits are provided or will be provided to a member under the MaineCare program administered by the department pursuant to the United States Social Security Act, Title XIX, including any prescription drug programs administered under the auspices of MaineCare, referred to collectively in this section as MaineCare, for the medical costs of injury, disease, disability or similar occurrence for which a 3rd party is, or may be, liable, the commissioner may recover from that party the cost of the benefits provided. This right of recovery is separate and independent from any rights or causes of action belonging to a member under the MaineCare program. For MaineCare recipients who participated in the MaineCare managed care program, "cost" means the total value of coverable medical services provided measured by the amount that MaineCare would have paid to providers directly for such services, were it not for the managed care system. The MaineCare program is the payor of last resort and shall provide medical coverage only when there are no other available resources. The Attorney General, or counsel appointed by the Attorney General, may, to enforce this right, institute and prosecute legal proceedings directly against the 3rd party in the appropriate court in the name of the commissioner.

In addition to the right of recovery set forth in this subsection, the commissioner must also be subrogated, to the extent of any benefits provided under the MaineCare program, to any cause of action or claim that a member has against a 3rd party who is or may be liable for medical costs incurred by or on behalf of the member. The Attorney General, or counsel appointed by the Attorney General, to enforce this right may institute and prosecute legal proceedings in the name of the injured person, member, guardian, personal representative, estate or survivor. If necessary to enforce the commissioner's right of recovery, the Attorney General, or counsel appointed by the Attorney General, may institute legal proceedings against any member, including the agent, representative or attorney of that member, who has received a settlement or award from a 3rd party.

The commissioner's right to recover the cost of benefits provided constitutes a statutory lien on the proceeds of an award or settlement from a 3rd party if recovery for MaineCare costs was or could have been included in the recipient's claim for damages from the 3rd party to the extent of the recovery for medical expenses. The commissioner is entitled to recover the cost of the benefits actually paid out when the commissioner has determined that collection will be cost-effective to the extent that there are proceeds available for such recovery after the deduction of reasonable attorney's fees and litigation costs from the gross award or settlement. In determining whether collection will be cost-effective, the commissioner shall consider all factors that diminish potential recovery by the department, including but not limited to questions of liability and comparative negligence or other legal defenses, exigencies of trial that reduce a settlement or award in order to resolve the recipient's claim and limits on the amount of applicable insurance coverage that reduce the claim to the amount recoverable by the recipient. The department's statutory lien may not be reduced to reflect an assessment of a pro rata share of the recipient's attorney's fees or litigation costs. The commissioner may, at the commissioner's discretion, compromise, or otherwise settle and execute a release of, any claim or waive any claim, in whole or in part, if the commissioner determines the collection will not be cost-effective or that the best possible outcome requires compromise, release or settlement.

[ 2007, c. 381, §1 (AMD) .]

2. Condition for eligibility.

[ 1981, c. 24, §1 (RP) .]

2-A. Assignment of rights of recovery. The receipt of benefits under the MaineCare program constitutes an assignment by the recipient or any legally liable relative to the department of the right to recover from 3rd parties for the medical cost of injury, disease, disability or similar occurrence for which the recipient receives medical benefits. The department's assigned right to recover is limited to the amount of medical benefits received by the recipient and does not operate as a waiver by the recipient of any other right of recovery against a 3rd party that a recipient may have.

The recipient is also deemed to have appointed the commissioner as the recipient's attorney in fact to perform the specific act of submitting claims, making inquiries, requesting information, verifying other previous, current or potential coverage for the recipient or the recipient's spouse or dependents or endorsing over to the department any and all drafts, checks, money orders or any other negotiable instruments connected with the payment of 3rd-party medical claims to 3rd parties, liable parties or potentially liable 3rd parties. The appointment includes complete access to medical expense records and data, insurance policies and coverage and all other information relating to MaineCare's duty to cost-avoid and seek other coverage or payment response.

[ 2007, c. 240, Pt. JJJ, §1 (AMD); 2007, c. 448, §7 (AMD); 2007, c. 448, §14 (AFF) .]

2-B. Direct reimbursement to health care provider. When an insured is eligible under the MaineCare program for the medical costs of injury, disease, disability or similar occurrence for which an insurer is liable, and the insured's claim is payable to a health care provider as provided or permitted by the terms of a health insurance policy or pursuant to an assignment of rights by an insured, the insurer shall directly reimburse the health care provider to the extent that the claim is honored.

[ 2003, c. 20, Pt. K, §2 (AMD) .]

2-C. Direct reimbursement to department. When an insured is eligible under the MaineCare program for the medical costs of injury, disease, disability or similar occurrence for which an insurer is liable, and the claim is not payable to a health care provider under the terms of the insurance policy, the insurer shall directly reimburse the Department of Health and Human Services for any medical services paid by the department on behalf of a recipient under the MaineCare program to the extent that those medical services are payable under the terms of the insurance policy. If the insurer knows or has information upon which to reasonably conclude that the insured is a recipient of MaineCare services, the insurer shall advise the department in writing as to the existence of the claim prior to any other payment.

[ 2003, c. 20, Pt. K, §2 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2-D. Notification of claim. A recipient under the MaineCare program, or any agent, representative or attorney representing a recipient under the MaineCare program, who makes a claim to recover the medical cost of injury, disease, disability or similar occurrence for which the party received medical benefits under the MaineCare program shall notify the department in writing prior to settlement negotiations and provide information required by the department of the existence of the claim. If the notice is not given and the department's ability to recover for benefits paid is compromised, the department may institute legal proceedings against a recipient, including the agent, representative or attorney of that recipient, who has received a settlement or award from a 3rd party. The department may accept a letter of MaineCare claim protection in lieu of this section.

[ 2007, c. 381, §2 (AMD) .]

2-E. Notification of pleading. In an action to recover the medical cost of injury, disease, disability or similar occurrence for which the party received medical benefits under the MaineCare program, the party bringing the action shall notify the department of that action at least 10 days prior to filing the pleadings. The notification must provide timely opportunity for the department, at its discretion, to intervene in all actions as an interested party. If adequate opportunity to intervene is not given and the department’s ability to recover for benefits paid is compromised, the department may institute legal proceedings against a recipient, including the agent, representative or attorney of that recipient, who has received a settlement or award from a 3rd party. The department may accept a letter of MaineCare claim protection in lieu of intervention. Department records indicating medical benefits paid by the department on behalf of the recipient are prima facie evidence of the medical expenses incurred by the recipient for the related medical services.

[ 2007, c. 381, §3 (AMD) .]

2-F. Disbursement. Except as otherwise provided in this subsection, a disbursement of any award, judgment or settlement may not be made to a recipient without the recipient or the recipient's attorney first paying to the department that amount of the award, judgment or settlement that constitutes reimbursement for medical payments made or obtaining from the department a release of any obligation owed to it for medical benefits provided to the recipient. If a dispute arises between the recipient and the commissioner as to the settlement of any claim that the commissioner may have under this section, the 3rd party or the recipient's attorney shall withhold from disbursement to the recipient an amount equal to the commissioner's claim. Either party may apply to the Superior Court or the District Court in which an action based upon the recipient's claim could have been commenced for an order to determine a reasonable amount in satisfaction of the statutory lien, consistent with federal law.

[ 2007, c. 381, §4 (AMD) .]

2-G. Claims against estates of certain Medicaid recipients.

[ 1993, c. 410, Pt. I, §2 (RP) .]

2-H. Honoring of assignments. The following provisions apply to claims for payment submitted by the department or a health care provider.

A. Whenever the department submits claims to a health insurer, as included in 42 United States Code, Section 1396a(a)(25)(I), including self-insured plans, group health plans as defined in the federal Employee Retirement Income Security Act of 1974, Section 607(1), service benefit plans, managed care organizations, pharmacy benefit managers or other parties that are, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service, on behalf of a current or former recipient under the MaineCare program for whom an assignment of rights has been received, or whose rights have been assigned by the operation of law, the health insurer doing business in the State must respond to the department within 60 days and:

(1) Provide information, with respect to individuals who are eligible for or are provided medical assistance under MaineCare, upon the request of the State, to determine during what period the individual or the individual's spouse or dependents may be or may have been covered by a health insurer and the nature of the coverage that is or was provided by the health insurer, including the name, address and identifying number of the plan, in a manner prescribed by the United States Secretary of Health and Human Services;

(2) Accept the State's right of recovery and the assignment to the State of any right of an individual or other entity to payment from the party for an item or service for which payment has been made under the state plan;

(3) Respond to any inquiry by the State regarding a claim for payment for any health care item or service that is submitted not later than 3 years after the date of the provision of such health care item or service; and

(4) Agree not to deny a claim submitted by the State solely on the basis of the date of submission of the claim, the type or format of the claim form or a failure to present proper documentation at the point-of-sale that is the basis of the claim, if:

(a) The claim is submitted by the State within the 3-year period beginning on the date on which the item or service was furnished; and

(b) Any action by the State to enforce its rights with respect to such claim is commenced within 6 years of the State's submission of such claim. [2007, c. 240, Pt. JJJ, §2 (AMD); 2007, c. 448, §8 (AMD); 2007, c. 448, §14 (AFF).]

B. [2007, c. 240, Pt. JJJ, §3 (RP).]

[ 2007, c. 240, Pt. JJJ, §§2, 3 (AMD); 2007, c. 448, §8 (AMD); 2007, c. 448, §14 (AFF) .]

2-I. Claims against estates of MaineCare recipients. Claims against the estates of MaineCare recipients are governed by this subsection.

A. The department has a claim against the estate of a MaineCare recipient when, after the death of the recipient:

(1) Property or other assets are discovered that existed and were owned by the recipient during the period when MaineCare benefits were paid for the recipient and disclosure of the property or assets at the time benefits were being paid would have rendered the recipient ineligible to receive the benefits;

(2) It is determined that the recipient was 55 years of age or older when that person received MaineCare assistance; or

(3) It is determined that the recipient has received or is entitled to receive benefits under a long-term care insurance policy in connection with which assets or resources are disregarded and medical assistance was paid on behalf of the recipient for nursing facility or other long-term care services. [2003, c. 20, Pt. K, §2 (AMD).]

B. The amount of MaineCare benefits paid and recoverable under this subsection is a claim against the estate of the deceased recipient.

(1) As to assets of the recipient included in the probated estate, this claim may be enforced pursuant to Title 18-A, Article 3, Part 8.

(2) As to assets of the recipient not included in the probated estate, this claim may be enforced by filing a claim in any court of competent jurisdiction. [2003, c. 20, Pt. K, §2 (AMD).]

C. Except for a claim collected through a voluntary payment arrangement under paragraph C-2, a claim may not be made under paragraph A, subparagraph (2) or (3) until:

(1) The recipient has no surviving spouse; and

(2) The recipient has no surviving child who is under age 21 or who is blind or permanently and totally disabled as defined in 42 United States Code, Section 1382c. [2005, c. 12, Pt. DDD, §9 (AMD); 2005, c. 12, Pt. DDD, §17 (AFF).]

C-1. [2007, c. 423, §1 (RP).]

C-2. The department shall provide heirs, assignees or transferees of a deceased recipient an opportunity to pay a claim under this subsection through a voluntary payment arrangement that is acceptable to the department. The payment arrangement may consist of a payment plan, promissory note or other payment mechanism. [2005, c. 12, Pt. DDD, §9 (NEW); 2005, c. 12, Pt. DDD, §17 (AFF).]

D. Paragraph A, subparagraphs (2) and (3) apply only to a recipient who died on or after October 1, 1993 for MaineCare payments made on or after October 1, 1993. [2003, c. 20, Pt. K, §2 (AMD).]

E. A claim under paragraph A, subparagraph (2) must be waived if enforcement of the claim would create an undue hardship under criteria developed by the department or if the costs of collection are likely to exceed the amount recovered. A waiver may be granted in full or in part. A waiver may not be granted if the recipient or waiver applicant acted to lose, diminish, divest, encumber or otherwise transfer any value of or title to an asset for the purpose of preventing recovery under this subsection. [2005, c. 12, Pt. DDD, §9 (AMD); 2005, c. 12, Pt. DDD, §17 (AFF).]

F. As used in this subsection, unless the context otherwise indicates, the term "estate" means:

(1) All real and personal property and other assets included in the recipient's estate, as defined in Title 18-A, section 1-201; and

(2) Any other real and personal property and other assets in which the recipient had any legal interest at the time of death, to the extent of that interest, including assets conveyed to a survivor, heir or assign of the deceased recipient through tenancy in common, survivorship, life estate, living trust, joint tenancy in personal property or other arrangement but not including joint tenancy in real property. [2009, c. 150, §3 (AMD).]

G. The department may accept, hold, transfer title to and sell real property to collect a claim under this subsection. The department may receive title to real property from a personal representative, special or public administrator, creditor, heir, devisee, assignee or transferee in full or partial satisfaction of a claim under this subsection. [2005, c. 12, Pt. DDD, §12 (NEW); 2005, c. 12, Pt. DDD, §17 (AFF).]

[ 2009, c. 150, §3 (AMD) .]

2-J. Authority to contract for attorney services. The department is authorized to pursue rights under this section, including 3rd-party reimbursement of MaineCare costs in workers' compensation claims cases, through contracted attorney services. The department may adopt rules as necessary to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 311, §1 (NEW) .]

3. Definitions. For purposes of this section, "3rd party" or "liable party" or "potentially liable party" means any entity, including, but not limited to, any health insurer as included in 42 United States Code, Section 1396a(a)(25)(I) and any other parties that are, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service, that may be liable under a contract to provide health, automobile, workers' compensation or other insurance coverage that is or may be liable to pay all or part of the medical cost of injury, disease, disability or similar occurrence of an applicant or recipient of benefits under the MaineCare program. For purposes of this section and sections 18 and 19, an "insurance carrier" includes, but is not limited to, health insurers, group health plans as defined in 29 United States Code, Section 1167(1), service benefit plans and health maintenance organizations, as well as any other entity included in 42 United States Code, Section 1396a(a)(25)(I).

"Liable party," "potentially liable party" or "3rd party" also includes the trustee or trustees of any mortuary trust established by the recipient or on the recipient's behalf in which there is money remaining after the actual costs of the funeral and burial have been paid in accordance with the terms of the trust and in which there is no provision that the excess be paid to the decedent's estate. "Liable party," "potentially liable party" or "3rd party" may also include the recipient of benefits under the MaineCare program.

[ 2007, c. 240, Pt. JJJ, §4 (AMD); 2007, c. 448, §9 (AMD); 2007, c. 448, §14 (AFF) .]

SECTION HISTORY

1979, c. 145, (NEW). 1979, c. 610, §§1,2 (AMD). 1981, c. 24, §§1,2 (AMD). 1981, c. 698, §92 (AMD). 1987, c. 203, (AMD). 1987, c. 621, (AMD). 1989, c. 397, §2 (AMD). 1989, c. 778, §§1-3 (AMD). 1991, c. 9, §§N1-6 (AMD). 1991, c. 815, §1 (AMD). 1993, c. 410, §§I2,3 (AMD). 1993, c. 707, §I1 (AMD). 1995, c. 462, §§D2,3 (AMD). 1997, c. 395, §E1 (AMD). 1997, c. 795, §§1-4 (AMD). 1999, c. 483, §§1,2 (AMD). 1999, c. 668, §§94-99 (AMD). 1999, c. 731, §§TT1-6 (AMD). 2003, c. 20, §K2 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 12, §DDD9 (AMD). 2005, c. 12, §DDD17 (AFF). 2007, c. 240, Pt. JJJ, §§1-4 (AMD). 2007, c. 311, §1 (AMD). 2007, c. 381, §§1-4 (AMD). 2007, c. 423, §1 (AMD). 2007, c. 448, §§7-9 (AMD). 2007, c. 448, §14 (AFF). 2009, c. 150, §3 (AMD).



22 §15. Civil liability of persons making false claims

Any person, firm, association, partnership, corporation or other legal entity who makes or causes to be made or presents or causes to be presented for payment or approval any claim upon or against the department or upon any funds administered by the department, knowing such claim to be materially false, fictitious or fraudulent, or who knowingly makes any false written statement or knowingly submits any false document material to a false, fictitious or fraudulent claim or who knowingly enters into any agreement, combination or conspiracy to defraud the department by obtaining the payment or approval of any materially false, fictitious or fraudulent claim or who knowingly makes or causes to be made a false written statement or record material to an obligation to pay or transmit money or property to the department or knowingly conceals or knowingly and improperly materially avoids or materially decreases an obligation to pay or transmit money or property to the department is, in addition to any criminal liability that may be provided by law, subject to civil suit by this State in the Superior Court for recovery of civil penalties to include the following: [2013, c. 235, §1 (AMD).]

1. Restitution. Restitution for all excess benefits or payments made;

[ 1981, c. 242, §2 (NEW) .]

2. Payment of interest. Payment of interest on the amount of the excess benefits or payments as set forth in subsection 1 at the maximum legal rate in effect on the date the payment was made and computed for the date payment was made to the date on which repayment is made;

[ 1981, c. 242, §2 (NEW) .]

3. Payment of civil penalties. Payment of civil penalties, without regard to the amount in controversy, in an amount which is threefold the amount of such excess benefits or payments as set forth in subsection 1, but in any case not less than $2,000 for each false claim for assistance, benefits or payments, or for each document submitted in support of such false claim, whichever is the greater amount;

[ 1995, c. 191, §2 (AMD) .]

4. Cost of the suit. Cost of the suit;

[ 1995, c. 191, §3 (AMD) .]

5. Costs of investigation. Costs of investigation; and

[ 1995, c. 191, §4 (NEW) .]

6. Attorney's fees. Attorney's fees.

[ 1995, c. 191, §4 (NEW) .]

For purposes of this section, "knowing" or "knowingly" means that, with respect to information, a person has actual knowledge of the information, acts in deliberate ignorance of the truth or falsity of the information or acts in reckless disregard of the truth or falsity of the information. A person may act knowingly without specific intent to defraud. [2013, c. 235, §2 (NEW).]

SECTION HISTORY

1981, c. 242, §2 (NEW). 1995, c. 191, §§1-4 (AMD). 2013, c. 235, §§1, 2 (AMD).



22 §16. Access to financial records of deposit accounts of recipients of public assistance

1. Definitions. For the purposes of this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Financial institution" means a trust company, savings bank, industrial bank, commercial bank, savings and loan association or credit union organized under the laws of this State or otherwise authorized to do business in this State. [1985, c. 819, Pt. A, §24 (REEN).]

B. "Match" means a comparison by name and social security number of individuals included in any public assistance roll with individuals included in records of deposit accounts in any financial institution. [1985, c. 819, Pt. A, §24 (REEN).]

C. "Public assistance" means aid, assistance or benefits available through:

(1) A program of temporary assistance for needy families administered in this State pursuant to chapter 1053-B or the Parents as Scholars program pursuant to chapter 1054-B;

(2) A program of medical assistance administered in this State pursuant to chapter 855; or

(3) Any other program that is based on need and is conducted or administered by this State. [1997, c. 530, Pt. A, §7 (AMD).]

D. "Public assistance roll" means a list of individuals who are receiving aid, assistance or benefits in this State under one or more public assistance programs. The list may include individuals whose applications for aid, assistance or benefits are pending at the time of the match. [1985, c. 819, Pt. A, §24 (REEN).]

[ 1997, c. 530, Pt. A, §7 (AMD) .]

2. Verification procedure. Upon written request from the commissioner and at the expense of the department, each financial institution in this State shall match its records of deposit accounts against public assistance rolls provided to the financial institution by the department and shall compile for the department a list of accounts that, as a result of the match, appear to be owned in whole or in part by recipients of or applicants for public assistance. The list of accounts shall include the name and social security number of each matched applicant or recipient and the type of deposit account, the account number and the account balance that appear in the records of the financial institution. The department shall be responsible for making its computer data compatible with the data of any financial institution with which a match is sought.

The department may not automatically terminate or deny public assistance benefits solely on the basis of information received through a match, nor shall anything in this section be construed to create a lien on or otherwise encumber deposit accounts that are subject to a match. The department shall ensure that the privacy of individuals involved in matching will be protected to the maximum extent possible.

[ 1985, c. 819, Pt. A, §24 (REEN) .]

3. Repeal.

[ 1985, c. 668, §2 (RP) .]

SECTION HISTORY

1983, c. 784, §4 (NEW). 1985, c. 668, §2 (AMD). 1985, c. 819, §A24 (REEN). 1997, c. 530, §A7 (AMD).



22 §16-A. Mandatory insurance data matches

1. Persons receiving MaineCare benefits. Upon request by the department in order to identify persons who have been employed in the State or who have been employers in the State or who received monetary benefits of any kind from a state agency, all state agencies shall provide to the department information about persons who have been receiving, are currently receiving or are legally responsible for some or all of the medical expenses of an individual who is receiving MaineCare benefits. The information must be transmitted promptly in response to the department's request and must be provided in a manner that allows the department's electronic identification of former or current MaineCare members who had or have income during any period of MaineCare coverage.

[ 2003, c. 20, Pt. K, §3 (NEW) .]

2. Persons with health insurance coverage. Upon request by the department, a nonprofit hospital or medical service organization authorized under Title 24 or an insurer authorized under Title 24-A shall provide to the department a list of persons who have health insurance coverage with the organization or insurer. The information must be transmitted promptly in response to the department's request and must be provided in a manner that allows the department's electronic identification of former or current MaineCare members who had or have health insurance coverage during any period of MaineCare coverage.

[ 2003, c. 20, Pt. K, §3 (NEW) .]

SECTION HISTORY

2003, c. 20, §K3 (NEW).



22 §17. Access to financial records of deposit accounts of individuals who owe overdue child support

1. Definitions. For the purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Depositor" has the same meaning as used in Title 9-B, and includes "share account holders" of credit unions. [1995, c. 419, §28 (NEW).]

B. "Financial institution" means a trust company, savings bank, industrial bank, commercial bank, savings and loan association or credit union organized under the laws of this State or otherwise authorized to do business in this State. [1995, c. 419, §28 (NEW).]

C. "Match" means an automated comparison by name and social security number of a list of obligors provided to a financial institution by the department and a list of depositors of any financial institution. [1995, c. 419, §28 (NEW).]

D. "Obligor" means a person who owes overdue support. [1995, c. 419, §28 (NEW).]

E. "Overdue support" means a debt of $500 or more for maintenance and support of a child or children that has been owed for a least 60 days, if the obligor had prior notice of the debt and a prior opportunity to contest the amount owed. "Overdue support" includes spousal support or alimony being collected in conjunction with child support. [1995, c. 419, §28 (NEW).]

[ 1995, c. 419, §28 (NEW) .]

2. Computer match. Upon written request from the commissioner to a financial institution in this State with the technological capacity to perform a match, the financial institution shall perform a match using the list of obligors' social security numbers provided by the department. The department is responsible for making its computer data compatible with the data of the financial institution with which a match is sought. The department's data, at a minimum, must include the full name and social security number of and the amount of overdue support owed by each obligor. The department may not request a financial institution to perform a match under this section more often than once every calendar quarter.

[ 1997, c. 537, §53 (AMD); 1997, c. 537, §62 (AFF) .]

3. Compilation of match list. After completing a match requested by the department under subsection 2, a financial institution shall compile for the department a list of those depositors whose social security numbers match the list of social security numbers of obligors provided by the department. The list must contain the following information, if available to the financial institution through its matching procedure, for each account identified:

A. The obligor's full name; [1995, c. 419, §28 (NEW).]

B. The obligor's social security number; [1995, c. 419, §28 (NEW).]

C. The financial institution account number; and [1995, c. 419, §28 (NEW).]

D. The amount of deposits contained in the account, if available. [1995, c. 419, §28 (NEW).]

[ 1995, c. 419, §28 (NEW) .]

4. Notice to department. A financial institution that has compiled a match list under subsection 3 shall send the list to the department at the address designated by the department.

[ 1995, c. 419, §28 (NEW) .]

5. Notice to customer. The financial institution may not provide notice in any form to a depositor contained in a match list submitted to the department under subsection 4. Failure to provide notice to a depositor does not constitute a violation of the financial institution's duty of good faith to its customers.

[ 1995, c. 419, §28 (NEW) .]

6. Reasonable fee. To cover the costs of carrying out the requirements of this section, a financial institution may assess a reasonable fee to the department not to exceed the actual costs incurred by the financial institution.

[ 1995, c. 419, §28 (NEW) .]

7. Confidentiality. The list of obligors, with their social security numbers and the amount of the overdue support provided by the department to a financial institution is confidential. The information may be used only for the purpose of carrying out the requirements of this section. Knowing or intentional use of the information, without authorization from the department, is a civil violation for which a forfeiture not to exceed $1,000 may be adjudged.

[ 1995, c. 419, §28 (NEW) .]

8. Immunity from liability; hold harmless. A financial institution is immune from any liability for its good faith actions to comply with this section. The department shall defend and hold harmless, including compensation for attorney's fees, a financial institution that acts in good faith to carry out the requirements of this section.

[ 1995, c. 419, §28 (NEW) .]

9. Rulemaking. The department shall adopt rules to carry out this section.

[ 1995, c. 419, §28 (NEW) .]

10. Repeal.

[ 1997, c. 537, §62 (AFF); 1997, c. 537, §54 (RP) .]

SECTION HISTORY

1995, c. 419, §28 (NEW). 1997, c. 537, §§53,54 (AMD). 1997, c. 537, §62 (AFF).



22 §18. Private Health Insurance Premium Program

1. Program. The Private Health Insurance Premium Program is operated by the Office of MaineCare Services within the department and implements the provisions of 42 United States Code, Section 1396a(a)(25)(G) and 1396e. The office shall seek to maximize enrollment in the program by establishing procedures to identify families or individuals with access to other public or private insurance coverage and educating members and employers about the purpose and benefits of the program.

[ 2007, c. 448, §10 (AMD) .]

2. Condition for eligibility. The department shall require, as a condition of being or remaining eligible for medical assistance, an individual otherwise entitled to medical assistance under this Title to apply for enrollment in a group health plan in which the individual is otherwise eligible to be enrolled, if the department determines that enrollment is cost-effective. For purposes of this section, the term "cost-effective" means that the reduction in medical assistance expenditures as a result of the individual's enrollment in a group health plan is likely to be greater than the additional expenditures by the department for premiums and cost-sharing with respect to that enrollment.

[ 1997, c. 795, §5 (NEW) .]

3. Payments covered. If the individual enrolls in a group health plan or is accepted for coverage under an individual health insurance policy pursuant to the department's approval under the Private Health Insurance Premium Program, except as provided in subsection 5, the department shall provide for payments of all premiums, deductibles, coinsurance and other cost-sharing obligations for items and services otherwise covered under the department's medical assistance program and shall treat coverage under the group health plan or the individual health insurance policy as a 3rd-party liability under section 14.

[ 1997, c. 795, §5 (NEW) .]

4. Family enrollment in employer plan. The department shall require, as a condition of being or remaining eligible for medical assistance, an individual who is a parent, is eligible for medical assistance under this Title and is eligible for family health coverage through an employer, to apply for enrollment for each eligible child. If the employed parent refuses to apply for such enrollment, the employer shall accept an application for enrollment of children, if otherwise eligible for family health coverage, submitted by the other parent or by the department. The employer shall enroll children in the employer plan without regard to any enrollment season restrictions.

[ 1997, c. 795, §5 (NEW) .]

5. Cost-effective enrollment. If some members of a family are not eligible for medical assistance under this Title and enrollment of the family members who are eligible for medical assistance is not possible without also enrolling the members who are not eligible for medical assistance, the department shall provide for payment of enrollment premiums for all family members if, taking into account payment of all such premiums, the enrollment is cost-effective.

[ 1997, c. 795, §5 (NEW) .]

SECTION HISTORY

1997, c. 795, §5 (NEW). 2007, c. 448, §10 (AMD).



22 §19. Prohibition against insurer discrimination

Insurers may not consider the availability or eligibility for medical assistance under this Title pursuant to 42 United States Code, Chapter 7, Subchapter XIX when considering coverage eligibility or benefit calculations for insureds and covered family members or for individuals and their family members for whom application has been made for coverage. [1997, c. 795, §5 (NEW).]

SECTION HISTORY

1997, c. 795, §5 (NEW).






Subchapter 1-A: ELECTRONIC BENEFIT TRANSFER SYSTEM

22 §21. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 675, §1 (NEW).]

1. AFDC. "AFDC" means the Aid to Families with Dependent Children program administered pursuant to former chapter 1053.

[ 1997, c. 530, Pt. A, §8 (AMD) .]

2. Automated teller machine or ATM. "Automated teller machine" or "ATM" means a machine that accepts a debit card distributed to recipients; to the extent permitted by federal law on the effective date of this subchapter, issues funds from established accounts to recipients; and records and reports individual recipient account activity related to the deposit and distribution of recipient cash benefits.

[ 1995, c. 675, §1 (NEW) .]

3. Debit card. "Debit card" means an encoded plastic card distributed by the department or another department or a contractor with that department for use in an automated teller machine or a point of sale device.

[ 1995, c. 675, §1 (NEW) .]

4. Electronic benefits transfer system or EBT. "Electronic benefits transfer system" or "EBT" means a system for the delivery of benefits to recipients by means of credit or debit card services, automated teller machines, point of sale devices or access to online systems for the withdrawal of funds or the processing of a payment for merchandise or a service.

[ 2011, c. 687, §3 (AMD) .]

5. Food stamps. "Food stamps" means the food stamp program established pursuant to section 3104.

[ 1995, c. 675, §1 (NEW) .]

6. Medicaid. "Medicaid" means the Medicaid program under the provisions of the United States Social Security Act, Title XIX, and successors to it, and related rules of the department pursuant to chapter 855.

[ 1995, c. 675, §1 (NEW) .]

7. Other department or another department. "Other department" or "another department" means a department of the State other than the Department of Health and Human Services.

[ 1995, c. 675, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

8. Other program or another program. "Other program" or "another program" means a program of the department not defined as a program in subsection 10 or a program of another department that is approved for addition to the EBT system.

[ 1995, c. 675, §1 (NEW) .]

8-A. Parents as Scholars Program. "Parents as Scholars" means the program established in chapter 1054-B.

[ 1997, c. 530, Pt. A, §9 (NEW) .]

9. Point of sale device. "Point of sale device" means a machine that accepts a debit card distributed to recipients; electronically processes transactions at the vendor's place of business; and records and reports individual recipient benefit entitlement and distribution.

[ 1995, c. 675, §1 (NEW) .]

10. Program. "Program" means the AFDC program, food stamps or Medicaid program or another program.

[ 1995, c. 675, §1 (NEW) .]

11. Recipient. "Recipient" means a recipient of benefits under the AFDC, food stamp or Medicaid programs or another program.

[ 1995, c. 675, §1 (NEW) .]

11-A. Temporary Assistance for Needy Families. "Temporary Assistance for Needy Families" means the program established in chapter 1053-B.

[ 1997, c. 530, Pt. A, §9 (NEW) .]

12. Vendor. "Vendor" means an authorized retailer, wholesaler or health care provider that provides food, cash benefits or health care services to a recipient.

[ 1995, c. 675, §1 (NEW) .]

SECTION HISTORY

1995, c. 675, §1 (NEW). 1997, c. 530, §§A8,9 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 687, §3 (AMD).



22 §22. Electronic benefit transfer system established

The department is authorized to establish an electronic benefit transfer system for the issuance of benefits under the AFDC, food stamp, Temporary Assistance for Needy Families, Parents as Scholars and Medicaid programs. [1997, c. 530, Pt. A, §10 (AMD).]

1. Rulemaking. In accordance with Title 5, chapter 375, the department shall adopt rules required for implementation of this subchapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1995, c. 675, §1 (NEW) .]

2. Other programs. The department may add other programs to the EBT system if approved for addition by their respective departments, as long as rules are adopted by the department and other departments for the administration of and delivery of benefits under those programs.

[ 1995, c. 675, §1 (NEW) .]

3. Participation. All recipients of benefits under the AFDC, food stamp and Medicaid program or another program approved for addition under subsection 2 must participate in the EBT system.

[ 1995, c. 675, §1 (NEW) .]

4. Restriction. The following requirements apply prior to implementation of the EBT system and as applied to each program using the EBT system:

A. The department and other departments must determine that use of the EBT system will not decrease benefits or result in unreasonable costs to the recipients; and [1995, c. 675, §1 (NEW).]

B. The department and other departments must successfully complete a request-for-proposals evaluation and contract negotiations that ensure that the EBT system will be cost-effective for the individual program. [1995, c. 675, §1 (NEW).]

[ 1995, c. 675, §1 (NEW) .]

SECTION HISTORY

1995, c. 675, §1 (NEW). 1997, c. 530, §A10 (AMD).



22 §23. Unauthorized use of electronic benefits transfer system

1. Unauthorized spending of benefits. A recipient may not use the electronic benefits transfer system established under section 22 to effect any transaction in:

A. A retail establishment where 50% or more of the gross revenue of the establishment is derived from the sale of liquor as defined in Title 28-A, section 2, subsection 16; [2011, c. 687, §4 (NEW).]

B. A gambling facility, as defined in Title 8, section 1001, subsection 16, except that use of the electronic benefits transfer system is permitted in any portion of the premises of a gambling facility that is set aside separately for the sale primarily of staple foods as defined in 7 United States Code, Section 2012(r); or [RR 2011, c. 2, §23 (COR).]

C. A retail establishment that provides adult-oriented entertainment in which performers disrobe or perform in an unclothed state for entertainment. [2011, c. 687, §4 (NEW).]

[ RR 2011, c. 2, §23 (COR) .]

2. Rulemaking. The department shall adopt rules to implement this section. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 687, §4 (NEW) .]

SECTION HISTORY

RR 2011, c. 2, §23 (COR). 2011, c. 687, §4 (NEW).






Subchapter 2: ADMINISTRATION

22 §41. Commissioner's report

The commissioner, as soon as practicable after the close of the fiscal year which is indicated by an even number, shall report to the Governor the activities of the department during the biennial period just ended with such suggestions as to legislative action as he deems necessary or important. [1975, c. 771, §211 (AMD).]

SECTION HISTORY

1975, c. 771, §211 (AMD).



22 §41-A. Biennial funding comparison report

By January 31, 2003, and every 2 years thereafter, the commissioner shall report to the joint standing committee of the Legislature having jurisdiction over health and human services matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs the amounts of appropriations and allocations that would be required to fully fund all reimbursable costs for nursing facilities and medical and remedial private nonmedical institutions covered by the department, determined pursuant to the department's principles of reimbursement and the amounts of appropriations and allocations that would be necessary to raise the reimbursement rates for all providers of services reimbursed under the Medicaid program on a fee-for-service basis who are reimbursed below 70% of usual and customary rates to a level equal to 70% of usual customary rates, as long as the rate does not exceed the rate allowed by federal law or regulation. The information in the report regarding nursing facilities and private nonmedical institutions must be presented in a manner that compares the amounts that would be required to fully fund the 2 types of facilities, the amounts that are requested in the Governor's budget bill and the amounts that were appropriated and allocated for each of the 2 years of the biennium in which the report is made. [2001, c. 666, Pt. D, §1 (NEW).]

SECTION HISTORY

2001, c. 666, §D1 (NEW).



22 §41-B. Auditing and adjusting of health care and community service provider costs

This section governs the rules of the department and the practices of its auditors in interpreting and applying those rules with respect to payments for providers under the MaineCare program and payments by the department under grants and agreements audited pursuant to the Maine Uniform Accounting and Auditing Practices Act for Community Agencies. [2005, c. 588, §2 (NEW).]

1. Revised audit interpretations to be applied prospectively. Whenever the department's auditors revise an interpretation of a rule, agreement, circular or guideline in a manner that would result in a negative adjustment of a provider's or agency's allowable costs, the revised interpretation may be applied only to provider or agency fiscal years beginning after the date of the examination report, audit report or other written notification in which the provider or agency receives direct notice of the revised interpretation. For the fiscal year to which the report containing the revised interpretation applies, and any subsequent fiscal year ending prior to the issuance of the revised interpretation, the cost that is the subject of the revised interpretation must be considered allowable to the extent that it was allowable under the interpretation previously applied by the Office of Audit for MaineCare and Social Services, referred to in this section as "the office of audit." This subsection does not prohibit the office of audit from applying an adjustment to a fiscal year solely because that cost was not disallowed in a prior year.

[ 2005, c. 588, §2 (NEW) .]

2. Determination of "ordinary," "necessary" and "reasonable" costs. In making findings concerning whether a cost is "ordinary," "necessary" and "reasonable," the office of audit shall consider the following criteria in conjunction with applicable state and federal rules, regulations, guidelines and agreements:

A. Whether a substantial number of providers of health care or community services in the State incur costs of similar magnitude, frequency, quantity or price level to the costs under review; [2005, c. 588, §2 (NEW).]

B. Whether the expenditure is reasonably incurred to produce, accomplish, facilitate or compensate persons for providing an item or service related to the purpose of a program or activity for which the State has contracted or for which the State otherwise provides payment; [2005, c. 588, §2 (NEW).]

C. Whether the expenditure is comparable to an expenditure made by a department or agency of the State responsible for services or programs similar to those to which the finding applies; and [2005, c. 588, §2 (NEW).]

D. Whether the expenditure is consistent with meeting special needs of the population served through innovative or specialized services offered by a particular provider. [2005, c. 588, §2 (NEW).]

[ 2005, c. 588, §2 (NEW) .]

3. Employee compensation and benefit costs. In evaluating whether employee wages, salaries and benefits are reasonable and allowable, the department may not disallow the costs of any employee benefits, wages or salaries if the total of those costs is reasonable under the criteria set forth in subsection 2.

[ 2005, c. 588, §2 (NEW) .]

4. Other expenses. The department shall modify its rules governing MaineCare reimbursement and other reimbursements pursuant to grants, contracts or agreements for health care providers and other agencies providing community services to allow, to the extent permitted by applicable federal law, the costs of employee information publications, health or first-aid clinics or infirmaries, recreational activities, employee counseling services and any other expenses incurred in accordance with the health care provider or other agency's established practice or custom for the improvement of working conditions, employer-employee relations, employee morale and employee performance.

[ 2005, c. 588, §2 (NEW) .]

SECTION HISTORY

2005, c. 588, §2 (NEW).



22 §42. Rules and regulations

1. General. The department shall issue rules and regulations considered necessary and proper for the protection of life, health and welfare, and the successful operation of the health and welfare laws. The rules and regulations shall be adopted pursuant to the requirements of the Maine Administrative Procedure Act.

[ 1977, c. 694, §331 (AMD) .]

1-A. Administration of medication. The administration of medication in boarding care facilities, drug treatment centers, day care facilities, children's homes and nursery schools and group home intermediate care facilities for persons with intellectual disabilities must be in accordance with rules established by the department. In other facilities licensed or approved by the department, excluding those facilities licensed under section 1811, other than group home intermediate care facilities for persons with intellectual disabilities, the department may establish rules for the administration of medication as it considers necessary. In establishing rules for each type of facility, the department shall consider, among other factors, the general health of the persons likely to receive medication, the number of persons served by the facility and the number of persons employed at the facility who might be involved in the administration of medication. Any rules for the administration of medication must be established in accordance with Title 5, chapter 375.

[ 2011, c. 542, Pt. A, §24 (AMD) .]

2. Department records. The department shall make and enforce reasonable rules and regulations governing the custody, use and preservation of the records, papers, files and communications of the department, and especially those which pertain to the granting of public assistance. The use of such records, papers, files and communications by any other agency or department of government to which they may be furnished shall be limited to the purposes for which they are furnished and by the law under which they may be furnished. It shall be unlawful for any person, except for purposes directly connected with the administration of the public assistance and in accordance with the rules and regulations of the department, to solicit, disclose, receive, make use of or authorize, knowingly permit, participate in or acquiesce in the use of, any list of or names of, or any information concerning, persons applying for or receiving such assistance, directly or indirectly, derived from the records, papers, files or communications of the State or subdivisions or agencies thereof, or acquired in the course of the performance of official duties. Any person violating any provision of this subsection shall be punished by a fine of not more than $500 or by imprisonment for not more than 11 months, or by both.

[ 1973, c. 521, §1 (RPR) .]

3. Subsurface sewage disposal. The department shall adopt minimum rules relating to subsurface sewage disposal systems. All rules, including installation and inspection rules, must be consistent with Title 30-A, chapter 185, subchapter III and Title 32, chapter 49, but this does not preempt the authority of municipalities under Title 30-A, section 3001 to adopt more restrictive ordinances. These rules may regulate the location of water supply wells to provide minimum separation distances from subsurface sewage disposal systems. The department may require a deed covenant or deed restriction when determined necessary.

Any person who violates the rules adopted under this subsection, or who violates a municipal ordinance adopted pursuant to Title 30-A, sections 4201 and 4211 or uses a subsurface waste water disposal system not in compliance with rules applicable at the time of installation or modification must be penalized in accordance with Title 30-A, section 4452. Enforcement of the rules is the responsibility of the municipalities rather than the department. The department or a municipality may seek to enjoin violations of the rules or municipal ordinances. In the prosecution of a violation by a municipality, the court shall award reasonable attorney's fees to a municipality if that municipality is the prevailing party, unless the court finds that special circumstances make the award of these fees unjust.

[ 1997, c. 727, Pt. C, §4 (AMD) .]

3-A. Licensing of persons to evaluate soils for subsurface wastewater disposal systems. The department shall adopt rules providing for professional qualification and competence, ethical standards, licensing and relicensing and revocation of licenses of persons to evaluate soils for the purpose of designing subsurface wastewater disposal systems. The hearings provided for in subsection 3 must include consideration of the adoption or change of those rules.

The department shall investigate or cause to be investigated all cases or complaints of noncompliance with or violations of this section and the rules adopted pursuant to this section. The department has the authority to grant or amend, modify or refuse to issue or renew a license in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter V. The District Court has the exclusive jurisdiction to suspend or revoke the license of any person who is found guilty of noncompliance with or violation of the rules adopted pursuant to this subsection or subsection 3.

The department may charge applicants no more than $100 for examination to become a licensed site evaluator. The department shall by rule charge a biennial site evaluator license fee of not more than $150. A licensed site evaluator who is employed by the department to administer this section and does not practice for the public is exempt from the licensee fee requirement. Appropriate rules must be adopted by the department defining the appropriate financial procedure. The fees are paid to the Treasurer of State to be maintained as a permanent fund and used by the department for carrying out its plumbing and subsurface wastewater disposal rules and site evaluation program.

[ 1999, c. 86, §1 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3-B. Inspection of plumbing and subsurface waste water disposal systems. The department shall adopt rules providing for the inspection of plumbing and subsurface waste water disposal systems. In municipalities, the municipal officers shall provide for the appointment of one or more plumbing inspectors. In plantations, the assessors shall appoint plumbing inspectors in accordance with Title 30-A, section 4221. In the unorganized areas of the State, the department shall appoint plumbing inspectors or act in the capacity of a plumbing inspector until a person is appointed.

[ 1991, c. 824, Pt. A, §39 (AMD) .]

4. Industrial employees.

[ 1977, c. 83, §2 (RP) .]

5. Confidentiality of records containing certain medical information. Department records that contain personally identifying medical information that are created or obtained in connection with the department's public health activities or programs are confidential. These records include, but are not limited to, information on genetic, communicable, occupational or environmental disease entities, and information gathered from public health nurse activities, or any program for which the department collects personally identifying medical information.

The department's confidential records may not be open to public inspection, are not public records for purposes of Title 1, chapter 13, subchapter 1 and may not be examined in any judicial, executive, legislative or other proceeding as to the existence or content of any individual's records obtained by the department.

Exceptions to this subsection include release of medical and epidemiologic information in such a manner that an individual can not be identified; disclosures that are necessary to carry out the provisions of chapter 250; disclosures made upon written authorization by the subject of the record, except as otherwise provided in this section; and disclosures that are specifically provided for by statute or by departmental rule. The department may participate in a regional or national tracking system as provided in sections 1533 and 8824.

Nothing in this subsection precludes the department, during the data collection phase of an epidemiologic investigation, from refusing to allow the inspection or copying of any record or survey instrument, including any redacted record or survey instrument, containing information pertaining to an identifiable individual that has been collected in the course of that investigation. The department's refusal is not reviewable.

[ 2009, c. 514, §1 (AMD) .]

6. Preadministrative hearing settlement process. The department may adopt rules to establish a preadministrative hearing settlement process. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter II-A.

[ 1997, c. 218, §1 (NEW) .]

7. Appeal process. The department shall amend the rules governing appeals of informal review decisions of MaineCare payment and cost report audit and review issues filed by MaineCare providers of goods and services or initiated by the department and any other informal review decisions that seek to impose repayment, recovery or recoupment obligations or sanctions or fines on providers as provided in this subsection.

A. The department shall allow a provider 60 days after the provider's receipt of an audit report, examination report or other audit determination to seek informal review of that determination. The department shall give to the provider involved in an informal review decision written notice of the informal review decision and of the appeal process and the time period for filing a notice of appeal. The department shall allow an additional 60 days for a provider to request an appeal hearing for review of the department's informal review decision. [2005, c. 588, §3 (AMD).]

B. [2003, c. 419, §2 (RP).]

C. Compensation under any contract into which the department enters for hearing officer services may reflect the number of appeals on which recommendations are made by the hearing officer and may not reflect the substance of the recommendations made by the hearing officer. [2003, c. 419, §2 (AMD).]

D. The hearing officer shall conduct a hearing de novo on issues raised in the notice of appeal filed by the provider and shall in a timely manner render a written recommendation based on the record and in accordance with applicable state and federal law, rule and regulation. The hearing officer shall provide a copy of the recommendation to the department and to the provider along with notice of the opportunity to submit written comments to the commissioner. [2001, c. 666, Pt. C, §1 (NEW).]

E. The recommendation of the hearing officer must be forwarded to the commissioner for a final decision, based on the record, which must include any written comment submitted in a timely manner by the provider and the department. The commissioner may adopt, adopt with modification or reject the recommendation of the hearing officer. The commissioner shall issue a final decision in writing, which must include the reasons for any departure from the recommendation of the hearing officer and notice of the process for appeal pursuant to Title 5, chapter 375, subchapter 7. If the commissioner deviates from a prior decision cited in the course of a proceeding, the final decision must include an explanation of the reason that the prior decision was not followed. [2003, c. 419, §2 (AMD).]

F. By July 1, 2004 the department shall make available on its publicly accessible website the decisions in all MaineCare provider appeals beginning January 1, 2004, including the recommendations of the hearing officer and the decision of the commissioner. By October 1, 2006 the department shall make available on the same website all decisions issued by the department regarding audit findings, audit reports or examination reports, including final informal review decisions issued as well as decisions on appeal pursuant to the Maine Uniform Accounting and Auditing Practices Act for Community Agencies. The Office of Audit for MaineCare and Social Services also shall include on the website a summary of key interpretations and findings in recent audits that, in the opinion of the office, are to be considered generally by providers in their operations and cost reporting.

(1) The website must include a search feature allowing users to obtain information on specific issues of interest.

(2) The website must protect information that is personal or confidential. [2005, c. 588, §4 (AMD).]

G. In lieu of the appeal procedure provided in this subsection, the parties may choose arbitration by a qualified arbitrator or panel of arbitrators as provided in this paragraph. By January 1, 2004, the department shall adopt rules to implement this paragraph that are consistent with federal law and regulation. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

(1) The arbitrator or panel of arbitrators must be selected and compensated as agreed by the parties.

(2) Arbitration under this paragraph is available only when the amount in controversy is $10,000 or less and the subject matter in controversy is assessments, recovery or recoupment orders, sanctions or administrative fines.

(3) A provider choosing arbitration under this paragraph may waive any right of appeal. [2003, c. 419, §2 (NEW).]

H. In an administrative appeal of an informal review decision under this subsection, the department bears the burden of proving a violation of law or rule by a preponderance of the evidence. If the department proves that existing and available records of goods or services are defective, the department may impose a penalty or sanction, including total recoupment. Total recoupment for defective records is warranted only when the provider has failed to demonstrate by a preponderance of the evidence that the disputed goods or services were medically necessary, MaineCare-covered goods or services and were actually provided to eligible MaineCare members. [2003, c. 688, Pt. C, §7 (AMD).]

The department shall provide funding for contractual services under this subsection from within existing resources.

[ 2005, c. 588, §§3, 4 (AMD) .]

8. Adoption of rules with retroactive application. The department is authorized to adopt rules that have a retroactive application for a period not to exceed 8 calendar quarters prior to the date of issuance of the rule in accordance with the provisions of this subsection.

A. The Bureau of Medical Services is authorized to adopt rules that have retroactive application when necessary to maximize available federal revenue sources, specifically regarding the federal Medicaid program, or to conform to the state Medicaid plan as filed with the Federal Government. The Bureau of Family Independence is authorized to adopt rules in the MaineCare, Temporary Assistance for Needy Families and food stamp programs that have retroactive application to comply with federal requirements or to conform to the state Medicaid plan as filed with the Federal Government. [2003, c. 612, §1 (NEW).]

B. With respect to any services that MaineCare providers have rendered prior to the date of adoption of retroactive rules adopted pursuant to this subsection, such rules may not reduce or otherwise negatively affect the reimbursement or other payments that those providers are entitled to receive under the previously applicable rules. The reimbursement or other payments under the amended rules must be equal to or greater than the reimbursement under the rules previously in effect. The rules may retroactively increase provider reimbursement on an emergency basis if needed to ensure that MaineCare members have access to covered medically necessary services. [2005, c. 648, §1 (AMD).]

C. For any benefits or services in the MaineCare, Temporary Assistance for Needy Families or food stamp programs that beneficiaries have received prior to the date of adoption of retroactive rules adopted pursuant to this subsection, such rules may not reduce or otherwise negatively affect the reimbursement or other payments, benefits or services that those beneficiaries are entitled to have covered or paid under the previously applicable rules. The reimbursement or other payments, benefits or services under the amended rules must be equal to or greater than under the rules previously in effect. [2003, c. 612, §1 (NEW).]

D. This subsection does not give the department the authority to adopt retroactively any rule that has an adverse financial impact on any MaineCare provider or member, Temporary Assistance for Needy Families program or food stamp recipient or the beneficiary or recipient of any other program administered by the department. Specific statutory authority is required for adoption of a retroactive rule that has an adverse financial impact on any MaineCare provider or member, Temporary Assistance for Needy Families program or food stamp recipient or the beneficiary or recipient of any other program administered by the department. [2003, c. 612, §1 (NEW).]

E. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A; except that, if the underlying statutory rule-making authority for a rule or set of rules specifies that rules adopted pursuant to that authority are major substantive rules, then the related rule or rules adopted under this subsection are major substantive rules. [2003, c. 612, §1 (NEW).]

F. [2005, c. 648, §2 (RP).]

[ 2005, c. 648, §§1, 2 (AMD) .]

9. Effective date of newly adopted rules. Notwithstanding any other provision of law, when the department adopts a rule affecting a process or procedural change for licensed health care providers, the rule may not take effect for at least 30 days unless the department determines that an emergency rule is necessary pursuant to Title 5, section 8054 or unless the rule affects reimbursement rates applicable to those licensed health care providers. For the purposes of this subsection, "licensed health care provider" means a physician, clinic, hospital, health maintenance organization, home health agency, private clinical laboratory or other person who provides primary health care services and is registered or licensed by the State.

[ 2005, c. 241, §1 (NEW) .]

SECTION HISTORY

1967, c. 233, (AMD). 1973, c. 521, §1 (RPR). 1975, c. 293, §4 (AMD). 1975, c. 760, §§3,4 (AMD). 1975, c. 762, §1 (AMD). 1977, c. 83, §2 (AMD). 1977, c. 286, §1 (AMD). 1977, c. 497, §2 (AMD). 1977, c. 694, §§331,332 (AMD). 1979, c. 244, (AMD). 1979, c. 390, (AMD). 1981, c. 38, §§1-3 (AMD). 1981, c. 60, (AMD). 1981, c. 376, §§1-3 (AMD). 1983, c. 284, §1 (AMD). 1983, c. 796, §8 (AMD). 1985, c. 612, §§1-3 (AMD). 1987, c. 737, §§C64,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C4,C8,C10 (AMD). 1989, c. 483, §A32 (AMD). 1989, c. 878, §A53 (AMD). 1991, c. 548, §A16 (AMD). 1991, c. 824, §A39 (AMD). 1991, c. 827, §1 (AMD). 1991, c. 827, §2 (AFF). 1993, c. 295, §1 (AMD). 1997, c. 218, §1 (AMD). 1997, c. 727, §C4 (AMD). 1999, c. 86, §1 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 407, §1 (AMD). 2001, c. 666, §C1 (AMD). 2003, c. 419, §2 (AMD). 2003, c. 612, §1 (AMD). 2003, c. 613, §2 (AMD). 2003, c. 688, §C7 (AMD). 2005, c. 241, §1 (AMD). 2005, c. 588, §§3,4 (AMD). 2005, c. 648, §§1,2 (AMD). 2007, c. 508, §1 (AMD). 2009, c. 514, §1 (AMD). 2011, c. 542, Pt. A, §24 (AMD).



22 §42-A. Duties of the Department of Health and Welfare (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 554, §1 (NEW). 1973, c. 521, §2 (RP).



22 §42-B. Adoption of a grievance procedure concerning discrimination on the basis of handicap (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 385, (NEW). 1989, c. 502, §A64 (AMD). 1995, c. 318, §2 (RP).



22 §43. Committee of Health and Welfare (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 444, §1 (AMD). 1973, c. 793, §17 (RP).



22 §44. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 444, §2 (AMD). 1973, c. 793, §17 (RP).



22 §45. Appropriated funds transferable

The appropriations made by the Legislature to any division of the department may be combined or transferred from one division to another thereof by authority of the Governor when such is deemed necessary. [1977, c. 78, §1 (AMD).]



22 §46. Charitable and benevolent institutions to submit itemized bills; recipients not deemed paupers

No part of any appropriations made by the State for the care, treatment, support or education of any person by any charitable or benevolent organization not wholly owned or controlled by the State shall be paid until duly itemized bills, showing the name of the person receiving the service, the date on which the service was rendered, and the rate charged therefor per day or week, shall have been filed with the State Controller together with a certificate from the department that satisfactory evidence has been filed in its office by the organization furnishing the service that the persons receiving the service were in need of such services; that they were not able to pay for the same; that the rates charged are not greater than those charged to the general public for the same service. The only exceptions to the above specific procedures are those instances in which the charitable or benevolent organization by agreement with the department elects to return its state appropriation, either in whole or in part, to the department for matching with federal funds. [1981, c. 470, Pt. A, §54 (AMD).]

In all instances, payments made by the State to charitable and benevolent organizations under this section shall be governed by such rules and regulations and rates as are prescribed by the department. No person shall be deemed a pauper by reason of having received the benefit of any funds, either state or municipal, which shall have been expended in his behalf under this section. [1971, c. 622, §69-C (AMD).]

SECTION HISTORY

1969, c. 283, (AMD). 1971, c. 622, §§69-B,69-C (AMD). 1981, c. 470, §A54 (AMD).



22 §47. Penalties and jurisdiction

1. Hinder, obstruct or interfere with agent. A person who hinders, obstructs or interferes with an officer, inspector or duly authorized agent of the department while in the performance of the officer's, inspector's or agent's duties commits a Class E crime.

[ 2003, c. 452, Pt. K, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Violation of order, rule or regulation. A person who violates an order, rule or regulation of the department made for the protection of life or health under law commits a Class E crime unless otherwise provided in this Title.

[ 2003, c. 452, Pt. K, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Violation of Title. Unless another penalty has been expressly provided, a person who violates a provision of this Title or intentionally or knowingly fails, neglects or refuses to perform any of the duties imposed upon that person by this Title commits a Class E crime.

[ 2003, c. 452, Pt. K, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Strict liability. Except as otherwise specifically provided, violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. K, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1973, c. 521, §3 (AMD). 1987, c. 774, §1 (AMD). 1991, c. 797, §6 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §K1 (RPR).



22 §48. Provider relations

Department personnel assigned to MaineCare provider relations shall assist MaineCare providers in addressing and resolving in a cost-effective and expeditious manner any disagreements between the department and providers or groups of providers. Provider relations personnel shall receive and investigate complaints and concerns from providers regarding the MaineCare program and the MaineCare reimbursement prior to informal review or administrative hearing. In performing their duties under this subsection, the provider relations personnel must have access to the Director of the Bureau of Medical Services. The department shall implement the provisions of this section within existing resources. [2003, c. 419, §3 (NEW).]

SECTION HISTORY

2003, c. 419, §3 (NEW).



22 §49. Certificate of commissioner as evidence

A certificate of the commissioner in regard to the records of the department is admissible in evidence in all prosecutions under this Title. [2003, c. 452, Pt. K, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

SECTION HISTORY

2003, c. 452, §K2 (NEW). 2003, c. 452, §X2 (AFF).



22 §50. Planning for long-term care services

By January 15, 2012 and every 4 years thereafter the department, after input from interested parties, shall report to the joint standing committee of the Legislature having jurisdiction over health and human services matters on the current allocation of resources for long-term care and the goals for allocation of those resources during the next 4 years. The report must be based on current and projected demographic data, current and projected consumer needs and recent or anticipated changes in methods of delivery of long-term care services and must include any action taken by the department to further these goals and any recommendations for action by the Legislature. [2009, c. 279, §1 (NEW).]

SECTION HISTORY

2009, c. 279, §1 (NEW).












Subtitle 2: HEALTH

Part 1: ADMINISTRATION

Chapter 101: GENERAL PROVISIONS

22 §251. Information for department on request

In order to afford the department better advantages for obtaining knowledge important to be incorporated with that collected through special investigations and from other sources, all officers of the State, the physicians of all incorporated companies and the president or agent of any company chartered, organized or transacting business under the laws of this State, as far as practicable, shall furnish to the department any information bearing upon public health which may be requested by said department for the purpose of enabling it better to perform its duties of collecting and distributing useful knowledge on this subject.



22 §252. Penalties

A person who intentionally or knowingly violates any provision of section 451, 454-A, 461 or 462, or of rules adopted pursuant to those sections, or neglects or refuses to obey any order or direction of any local health officer authorized by those provisions, the penalty for which is not specifically provided, or intentionally or knowingly interferes with any person or thing to prevent the execution of those sections or of the rules, commits a civil violation for which a fine of not more than $500 may be adjudged. The District Court has jurisdiction of all offenses under these sections. [2007, c. 598, §4 (AMD).]

SECTION HISTORY

1979, c. 127, §141 (AMD). 1989, c. 487, §2 (AMD). 2007, c. 598, §4 (AMD).



22 §253. Comprehensive health planning (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 243, (NEW). 1975, c. 293, §4 (AMD). 1981, c. 470, §§A55,A56 (AMD). 1995, c. 653, §C3 (AFF). 1995, c. 653, §C1 (RPR). 1997, c. 689, §A2 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 469, §B3 (RP). 2003, c. 510, §A14 (AMD). 2003, c. 599, §3 (AMD).



22 §254. Elderly low-cost drug program (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 619, §1 (NEW). 1975, c. 771, §§212,213 (AMD). 1977, c. 694, §333 (AMD). 1977, c. 718, §1 (AMD). 1979, c. 726, §§1-5 (AMD). 1981, c. 470, §§A57-A59 (AMD). 1983, c. 66, (AMD). 1983, c. 290, (AMD). 1985, c. 785, §A94 (AMD). 1987, c. 746, (AMD). 1989, c. 563, §§1,2 (AMD). 1989, c. 564, §§1-3,5 (AMD). 1989, c. 596, §N9 (AMD). 1989, c. 878, §§A54,55 (AMD). 1991, c. 528, §§P3-9 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§P3-9 (AMD). 1991, c. 622, §§M1-4 (AMD). 1991, c. 622, §M5 (AFF). 1991, c. 645, (AMD). 1991, c. 671, §L1 (AMD). 1991, c. 780, §§R8,10 (AFF). 1993, c. 6, §§C1-4 (AMD). 1993, c. 6, §C14 (AFF). 1993, c. 410, §§I4-6 (AMD). 1997, c. 643, §§RR1,2 (AMD). RR 1999, c. 1, §27 (COR). 1999, c. 401, §KKK1 (AMD). 1999, c. 401, §KKK10 (AFF). 1999, c. 531, §F1 (AMD). 1999, c. 531, §F2 (AFF). 1999, c. 551, §§1,2 (AMD). 1999, c. 707, §1 (AMD). 1999, c. 731, §§TT7-10 (AMD). 1999, c. 786, §§B1,2 (AMD). 2001, c. 293, §§1-4 (AMD). 2001, c. 405, §1 (AMD). 2001, c. 405, §3 (AFF). 2001, c. 439, §§HH1-3 (AMD). 2001, c. 439, §HH4 (AFF). 2001, c. 691, §1 (AMD). 2001, c. 691, §6 (AFF). 2003, c. 20, §§GGG1-6 (AMD). 2003, c. 451, §§P1,2 (AMD). 2003, c. 611, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 12, §§KKK1-3 (AMD). 2005, c. 401, §A1 (RP).



22 §254-A. Elderly low-cost drug program information (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 643, §RR3 (NEW). 2001, c. 691, §2 (AMD). 2001, c. 691, §6 (AFF). 2005, c. 401, §C1 (RP).



22 §254-B. Maine resident low-cost prescription drug program (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 431, §1 (NEW). 1999, c. 786, §A2 (RP).



22 §254-C. Prescription drug program for out-of-country prescription drugs

The department shall establish a prescription drug program, when permitted by federal law or by the granting of a waiver by the United States Secretary of Health and Human Services, to provide access to prescription drugs from out of the country to residents of the State who are 62 years of age or older or have disabilities. The program must operate within the limits of federal law and regulation and state law and rule. [2005, c. 165, §1 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Member" means a person who meets the eligibility requirements of subsection 2 and who is enrolled in the program. [2005, c. 165, §1 (NEW).]

B. "Program" means the prescription drug program under this section. [2005, c. 165, §1 (NEW).]

[ 2005, c. 165, §1 (NEW) .]

2. Eligibility. Residents of the State are eligible for the program if they are 62 years of age or older or have disabilities.

[ 2005, c. 165, §1 (NEW) .]

3. Access. Access to prescription drugs under the program is subject to the requirements of this subsection.

A. The member must show evidence of use of a pharmacist licensed in the State to coordinate all prescriptions and prevent harmful drug interactions. [2005, c. 165, §1 (NEW).]

B. The program may provide access to prescription drugs that a member has taken according to prescription for at least 15 days. [2005, c. 165, §1 (NEW).]

C. The program may provide access to prescription drugs from pharmacies located outside the country, provided that the department has specifically approved the use of any pharmacies located outside the country. [2005, c. 165, §1 (NEW).]

D. The program may provide access to prescription drugs that are brand-name drugs in their original sealed packaging. [2005, c. 165, §1 (NEW).]

E. The program may not provide access to antibiotics for acute illnesses or prescription drugs for alleviation of pain that are habit-forming. [2005, c. 165, §1 (NEW).]

[ 2005, c. 165, §1 (NEW) .]

4. Testing. The program must include a procedure for random testing of drugs to ensure purity and safety for the member.

[ 2005, c. 165, §1 (NEW) .]

5. Rulemaking. The department shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 165, §1 (NEW) .]

SECTION HISTORY

2005, c. 165, §1 (NEW).



22 §254-D. Elderly low-cost drug program

The Department of Health and Human Services may conduct the elderly low-cost drug program to provide low-cost prescription and nonprescription drugs, medication and medical supplies to disadvantaged, elderly and disabled individuals. [2005, c. 401, Pt. A, §2 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Beneficiary under Medicare Part D" means a person who is enrolled in Medicare Part D. [2005, c. 401, Pt. A, §2 (NEW).]

B. "Enrollee" means a person who receives benefits under the program. [2005, c. 401, Pt. A, §2 (NEW).]

C. "Household income" means family income as defined by the department for the purposes of this section. [2005, c. 401, Pt. A, §2 (NEW).]

D. "MaineCare member" means a person who receives benefits under the MaineCare program under chapter 855. [2005, c. 401, Pt. A, §2 (NEW).]

E. "Manufacturer" means a manufacturer of prescription drugs and includes a subsidiary or affiliate of the manufacturer or a person or entity that receives prescription drugs from a manufacturer or wholesaler and repackages those drugs for later retail sale and has a labeler code from the federal Food and Drug Administration under 21 Code of Federal Regulations, 207.20 (1999). [2005, c. 401, Pt. A, §2 (NEW).]

F. "Medicare Part D" means the prescription drug benefit program provided under the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, Public Law 108-173. [2005, c. 401, Pt. A, §2 (NEW).]

G. "Program" means the elderly low-cost drug program authorized in this section. [2005, c. 401, Pt. A, §2 (NEW).]

H. "Wholesale price" means the average price paid by a wholesaler to a manufacturer for a product distributed for retail sale. "Wholesale price" includes a deduction for any customary prompt payment discounts. [2005, c. 401, Pt. A, §2 (NEW).]

[ 2005, c. 401, Pt. A, §2 (NEW) .]

2. Administration. The commissioner shall provide sufficient personnel to ensure efficient administration of the program. The commissioner shall determine the extent and the magnitude of the program on the basis of the calculated need of the recipient population and the available funds. The department may not spend more on this program than is available through appropriations from the General Fund, dedicated revenue, federal or other grants and other established and committed funding sources. The commissioner may accept, for the purposes of carrying out this program, federal funds appropriated under any federal law relating to the furnishing of free or low-cost drugs to disadvantaged, elderly or disabled individuals and may take such action as is necessary for the purposes of carrying out that federal law and may accept from any other agency of government, individual, group or corporation such funds as may be available to carry out this chapter. The department may establish priorities of coverage and cost-sharing with available funds. Funds appropriated from the General Fund to carry out the purposes of this section may not lapse but must carry from year to year.

[ 2005, c. 401, Pt. A, §2 (NEW) .]

3. Applications. The commissioner shall make available suitable applications for benefits under the program with instructions for applicants. Individuals who are eligible for benefits under both MaineCare and Medicare Part D may be deemed eligible for the program without the need for application.

[ 2005, c. 401, Pt. A, §2 (NEW) .]

4. Conduct of program. This subsection governs the conduct of the program, including the basic, supplemental and catastrophic components, by the department.

A. Prescription and nonprescription drugs, medications and medical supplies of manufacturers that enter into rebate agreements pursuant to paragraph H may be available under the program. The department may create and implement a preferred drug list. Drugs may be made available through the operation of the basic and supplemental components of the program as follows.

(1) The basic component of the program must provide drugs and medications for cardiac conditions and high blood pressure, diabetes, arthritis, anticoagulation, hyperlipidemia, osteoporosis, chronic obstructive pulmonary disease and asthma, incontinence, thyroid diseases, glaucoma, parkinson's disease, multiple sclerosis and amyotrophic lateral sclerosis. The basic component must also provide over-the-counter medications that are prescribed by a health care provider and approved as cost-effective by the department.

(2) The supplemental component of the program must provide all prescription drugs and medications of manufacturers that enter into rebate agreements pursuant to paragraph H other than those prescription drugs and medications provided under subparagraph (1). [2005, c. 401, Pt. A, §2 (NEW).]

B. An individual is eligible for the program if that individual:

(1) Is a legal resident of the State;

(2) Meets the income eligibility criteria set forth in this section or is eligible for both MaineCare and Medicare Part D;

(3) Does not receive full MaineCare pharmaceutical benefits;

(4) Is at least 62 years of age, or is 19 years of age or older and determined to be disabled by the standards of the federal social security program. A person who was eligible for the program at any time from August 1, 1998 to July 31, 1999 and who does not meet the requirements of this subparagraph at the time of application or renewal retains eligibility for the program if that person is a member of a household of an eligible person; and

(5) Does not have more than $50,000 individually or more than $75,000 per couple in liquid assets. [2015, c. 267, Pt. TT, §1 (AMD).]

C. The department may require that an enrollee or applicant for the program who is otherwise eligible for Medicare Part D become a beneficiary under Medicare Part D unless the department determines that good cause exists for the person not to participate in Medicare Part D. [2005, c. 401, Pt. A, §2 (NEW).]

D. Income eligibility of individuals must be determined by this paragraph and by reference to the federal poverty guidelines for the 48 contiguous states and the District of Columbia, as defined by the federal Office of Management and Budget and revised annually in accordance with the United States Omnibus Budget Reconciliation Act of 1981, Section 673, Subsection 2, Public Law 97-35, reauthorized by Public Law 105-285, Section 201 (1998). If the household income is not more than 175% of the federal poverty guideline applicable to the household, the individual is eligible for the basic program and the supplemental program. Individuals are also eligible for the basic and the supplemental program if the household spends at least 40% of its income on unreimbursed direct medical expenses for prescription drugs and medications and the household income is not more than 25% higher than the levels specified in this paragraph. For the purposes of this paragraph, the cost of drugs provided to a household under this section is considered a cost incurred by the household for eligibility determination purposes. [2011, c. 657, Pt. HH, §1 (AMD).]

E. Specifications for the administration and management of the program may include, but are not limited to, program objectives, accounting and handling practices, supervisory authority and evaluation methodology. [2005, c. 401, Pt. A, §2 (NEW).]

F. The method of prescribing or ordering the drugs under paragraph A may include, but is not limited to, the use of standard or larger prescription refill sizes so as to minimize operational costs and to maximize economy. Unless the prescribing physician indicates otherwise or the department determines that it would not be cost-effective, the use of generic or chemically equivalent drugs is required, as long as these drugs are of the same quality and have the same mode of delivery as is provided to the general public, consistent with good pharmaceutical practice. [2005, c. 401, Pt. A, §2 (NEW).]

G. The commissioner may establish the amount of payment to be made by the program and by enrollees toward the cost of drugs and medications furnished under the program, including covered prescription and nonprescription drugs, medications and medical supplies, under the following terms.

(1) For the basic component of the program, the total cost to an enrollee for the purchase of any covered drug or medication may not exceed the sum of $2 plus 20% of the price allowed for that drug or medication under program rules.

(2) For the supplemental component of the program, the total cost to an enrollee for the purchase of any covered drug or medication may not exceed:

(a) For a brand name drug or medication, the cost to the program for that drug or medication minus the $2 paid by the program; and

(b) For a generic drug or medication, the sum of $2 plus 20% of the price allowed for that drug or medication under program rules.

(3) For the catastrophic component of the program, the commissioner shall establish annual limits on the costs incurred by enrollees for drugs and medications covered under the program on or prior to May 31, 2001. After the limit is reached, the program must pay 80% of the cost of each drug and medication covered by the supplemental component of the program on May 31, 2001 minus $2. Any remaining amount is paid by the enrollee. The limits must be set by the commissioner by rule as necessary to operate the program within the program budget. [2005, c. 401, Pt. A, §2 (NEW).]

H. Payment must be denied for drugs from manufacturers that do not enter into a rebate agreement with the department.

(1) Each agreement must provide that the manufacturer make rebate payments for both the basic and supplemental components of the program to the department according to the following schedule.

(a) From October 1, 1992 to October 1, 1998, the rebate percentage is equal to the percentage recommended by the federal Center for Medicare and Medicaid Services of the manufacturer's wholesale price for the total number of dosage units of each form and strength of a prescription drug that the department reports as reimbursed to providers of prescription drugs, provided payments are not due until 30 days following the manufacturer's receipt of utilization data supplied by the department, including the number of dosage units reimbursed to providers of prescription drugs during the period for which payments are due.

(b) Beginning October 1, 1998, the department shall seek to achieve an aggregate rebate amount from all rebate agreements that is 6 percentage points higher than that required by division (a), provided such rebates result in a net increase in the rebate revenue available to the elderly low-cost drug program.

(2) Upon receipt of data from the department, the manufacturer shall calculate the quarterly payment.

(a) If a discrepancy is discovered, the department may, at its expense, hire a mutually agreed-upon independent auditor to verify the manufacturer's calculation.

(b) If a discrepancy is still found, the manufacturer shall justify its calculation or make payment to the department for any additional amount due.

(c) The manufacturer may, at its expense, hire a mutually agreed-upon independent auditor to verify the accuracy of the utilization data provided by the department. If a discrepancy is discovered, the department shall justify its data or refund any excess payment to the manufacturer.

(d) If the dispute over the rebate amount is not resolved, a request for a hearing with supporting documentation must be submitted to the department's division of administrative hearings. Failure to resolve the dispute may be cause for terminating the drug rebate agreement and denying payment to the manufacturer for any drugs.

(3) A prescription drug of a manufacturer that does not enter into an agreement pursuant to this paragraph is reimbursable only if the department determines the prescription drug is essential.

(4) All prescription drugs of a manufacturer that enters into an agreement pursuant to this paragraph that appear on the list of approved drugs under the program must be immediately available and the cost of the drugs must be reimbursed except as provided in this paragraph. The commissioner may impose prior authorization requirements on drugs under the program. If the commissioner establishes maximum retail prices for prescription drugs pursuant to section 2693, the department shall adopt rules for the program requiring the use of a drug formulary and prior authorization for the dispensing of certain drugs to be listed on a formulary.

(5) The names of manufacturers who do and do not enter into rebate agreements pursuant to this paragraph are public information. The department shall release this information to health care providers and the public on a regular basis and shall publicize participation by manufacturers that is of particular benefit to the public. [RR 2015, c. 1, §16 (COR).]

I. The eligibility determination made by the department is final, subject to appeal in accordance with the appeal process established in the MaineCare program. [2005, c. 401, Pt. A, §2 (NEW).]

[ RR 2015, c. 1, §16 (COR); 2015, c. 267, Pt. TT, §1 (AMD) .]

5. Relationship to federal Medicare program. To the extent permitted by federal law and to the extent that funds are available, the department may:

A. Serve as the authorized representative for enrollees for the purpose of enrollment in a Medicare Part D plan; [2005, c. 401, Pt. A, §2 (NEW).]

B. Apply for Medicare Part D benefits and subsidies on behalf of enrollees; [2005, c. 401, Pt. A, §2 (NEW).]

C. Establish rules by which enrollees may opt out of the procedures under paragraphs A and B; [2005, c. 401, Pt. A, §2 (NEW).]

D. At its discretion, file exceptions and appeals pertaining to Medicare Part D eligibility or benefits on behalf of enrollees who are beneficiaries under Medicare Part D. The department may identify a designee for this function; [2005, c. 401, Pt. A, §2 (NEW).]

E. Identify objective criteria for evaluating Medicare Part D plans for the purposes of assisting or enrolling persons in those plans; [2005, c. 401, Pt. A, §2 (NEW).]

F. Deem eligible for and enroll in the program without the need for application individuals who are eligible for both MaineCare and Medicare Part D; [2005, c. 401, Pt. A, §2 (NEW).]

G. For enrollees who are also beneficiaries under or eligible for Medicare Part D:

(1) Provide coverage of drugs to the same extent that coverage is available to enrollees who are not eligible for Medicare Part D; and

(2) Provide assistance with premiums and other cost-sharing requirements of Medicare Part D; and [2005, c. 401, Pt. A, §2 (NEW).]

H. For enrollees who are MaineCare members and who are also beneficiaries under or eligible for Medicare Part D:

(1) Provide coverage of drugs to the same extent that coverage is available to enrollees who are MaineCare members who are not eligible for Medicare Part D; and

(2) Provide assistance with the cost of prescription drugs and premiums and other cost-sharing requirements of Medicare Part D. [2005, c. 401, Pt. A, §2 (NEW).]

[ 2005, c. 401, Pt. A, §2 (NEW) .]

6. Education, outreach and materials to increase access. The department shall provide education and outreach services to applicants and enrollees in the program, MaineCare members and beneficiaries under Medicare Part D to increase access to needed prescription and nonprescription drugs and fully use other private, state and federal programs. The department shall provide materials, which must cover the availability of benefits and the application process and must include brochures, posters for pharmacies and flyers for pharmacists to distribute with prescription drug purchases.

[ RR 2005, c. 1, §4 (COR) .]

7. Rulemaking. The commissioner may adopt rules to implement the program. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 401, Pt. A, §2 (NEW) .]

8. Emergency drug coverage. The department shall provide emergency drug coverage to an enrollee when:

A. A medically necessary drug prescribed for the enrollee is not on the enrollee's Medicare Part D prescription drug plan formulary, is not provided for in the dosage or amount necessary or is on the formulary as a nonpreferred drug; [2005, c. 519, Pt. AAA, §1 (NEW).]

B. The enrollee's initial prior authorization request was not approved by the Medicare Part D prescription drug plan; and [2005, c. 519, Pt. AAA, §1 (NEW).]

C. The drug is available as a preferred drug under either the program or MaineCare or is available from these programs with prior authorization and the enrollee has received or would receive prior authorization approval. [2005, c. 519, Pt. AAA, §1 (NEW).]

[ 2005, c. 519, Pt. AAA, §1 (NEW) .]

SECTION HISTORY

RR 2005, c. 1, §4 (COR). 2005, c. 401, §A2 (NEW). 2005, c. 519, §AAA1 (AMD). 2007, c. 240, Pt. RR, §1 (AMD). 2011, c. 657, Pt. HH, §1 (AMD). RR 2015, c. 1, §16 (COR). 2015, c. 267, Pt. TT, §1 (AMD).



22 §255. Coordination of health services funded through the state and federal funds

1. Findings and declaration of legislative intent. The Legislature finds that the costs of health care and services provided by health care facilities are matters of vital concern to the people of this State and have a direct relationship to the ability of the people to obtain necessary health care.

The Legislature further finds that the coordination of health services in a geographic area within an existing health facility, where practicable, increases both access and quantity of services provided and increases the likelihood costs for these services will be reasonable.

It is the intent of the Legislature to define a policy for the Department of Health and Human Services in order that health services paid for by state and federal funds be coordinated through existing health facilities whenever possible.

[ 1979, c. 393, (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Coordination of health services. To assure equal access to and to avoid the unnecessary duplication of administrative systems, of health services and of health care facilities, the Department of Health and Human Services shall, to the extent practicable, assure that health services funded or provided under the United States Social Security Act, Title V, ESPDT of Title XIX and Title XX, as amended, the United States Public Health Services Act, Section 314 D of Title III, as amended, the Women, Infants and Children (WIC) Special Supplemental Food Program of the United States Child Nutrition Act of 1966, or its successor, the United States Older Americans Act, ASPDT of Title III, as amended, shall be provided through agreements with an existing health facility as long as quality of care is maintained.

[ 1979, c. 393, (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1979, c. 393, (NEW). 2003, c. 689, §B6 (REV).



22 §255-A. Commission to Protect the Lives and Health of Members of the Maine National Guard (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 318, §2 (NEW). 2011, c. 344, §25 (RP).



22 §256. Health care occupations manual (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 579, §3 (NEW). 2005, c. 327, §1 (RP).



22 §256-A. Health care occupations report

Beginning in 2006, the Department of Labor, in conjunction with the Office of Data, Research and Vital Statistics, shall compile and annually update a health care occupations report to be completed and presented to the health workforce forum established in section 257 by September 15th. Beginning in 2009, the health care occupations report must be completed and presented to the health workforce forum established in section 257 by September 15th and presented every 4th year thereafter. The report must be posted on a publicly accessible site on the Internet maintained by the Department of Labor and provide the following information: [2009, c. 601, §1 (AMD).]

1. Listing. A listing of all health care occupations licensed, registered or certified under the authority of the boards listed in section 256-B, including:

A. A brief description of each occupation; [2005, c. 327, §2 (NEW).]

B. Minimum education requirements; [2005, c. 327, §2 (NEW).]

C. Schools in the State offering education in those health care occupations, including current enrollment and annual number of graduates; and [2005, c. 327, §2 (NEW).]

D. Average starting salary for each health care occupation listed; [2005, c. 327, §2 (NEW).]

[ 2005, c. 327, §2 (NEW) .]

2. Future outlook. An analysis of trends and the current outlook in employment supply and demand, including implications for the state and health care industry; and

[ 2005, c. 327, §2 (NEW) .]

3. Financial aid. Financial aid available for education.

[ 2005, c. 327, §2 (NEW) .]

SECTION HISTORY

2005, c. 327, §2 (NEW). 2007, c. 240, Pt. RR, §2 (AMD). 2007, c. 631, §1 (AMD). 2009, c. 601, §1 (AMD).



22 §256-B. Collection of professional data

1. Voluntary surveys. All licensed, registered or certified persons, including all dependent practitioners, under the authority of the following boards must receive a voluntary survey with their licensure, registration or certification renewal beginning January 1, 2006:

A. Emergency Medical Services Board; [2005, c. 327, §2 (NEW).]

B. Radiologic Technology Board of Examiners; [2005, c. 327, §2 (NEW).]

C. Board of Occupation Therapy Practice; [2005, c. 327, §2 (NEW).]

D. Board of Examiners on Speech Pathology and Audiology; [2005, c. 327, §2 (NEW).]

E. Maine Board of Pharmacy; [2005, c. 327, §2 (NEW).]

F. State Board of Nursing; [2005, c. 327, §2 (NEW).]

G. Board of Licensure in Medicine; [2005, c. 327, §2 (NEW).]

H. Board of Osteopathic Licensure; [2005, c. 327, §2 (NEW).]

I. Board of Examiners in Physical Therapy; [2005, c. 327, §2 (NEW).]

J. Board of Respiratory Care Practitioners; [2005, c. 327, §2 (NEW).]

K. Board of Licensing of Dietetic Practice; [2005, c. 327, §2 (NEW).]

L. State Board of Social Worker Licensure; [2005, c. 327, §2 (NEW).]

M. Board of Dental Examiners; [2005, c. 327, §2 (NEW).]

N. State Board of Alcohol and Drug Counselors; and [2005, c. 327, §2 (NEW).]

O. State Board of Examiners of Psychologists. [2005, c. 327, §2 (NEW).]

[ 2005, c. 327, §2 (NEW) .]

2. Information requested on survey. The voluntary surveys issued pursuant to subsection 1 must request the following information from persons seeking renewal of their licenses, registrations and certifications:

A. Home zip code; [2005, c. 327, §2 (NEW).]

B. Business zip code; [2005, c. 327, §2 (NEW).]

C. Birth year; [2005, c. 327, §2 (NEW).]

D. Gender; [2005, c. 327, §2 (NEW).]

E. Race; [2005, c. 327, §2 (NEW).]

F. Current employment status: employed in a health care field, employed in another field, seeking health care employment, temporarily not working and not seeking work, retired or not intending to return to work, or some specified other status; [2005, c. 327, §2 (NEW).]

G. Practice setting: a hospital, private practice, community clinic or nursing home; an academic, governmental or other institution; or some specified other setting; [2005, c. 327, §2 (NEW).]

H. Field of licensure, registration or certification; [2005, c. 327, §2 (NEW).]

I. Specialty credential, if any; [2005, c. 327, §2 (NEW).]

J. Whether the person plans to be working in health care 5 years from now; [2005, c. 327, §2 (NEW).]

K. Basic and advanced education, degree earned and state where educated; [2005, c. 327, §2 (NEW).]

L. Number of hours hired to work in the person's primary position per week, average hours worked per week, preferred number of hours per week and number of hours providing direct care per week; [2005, c. 327, §2 (NEW).]

M. In addition to the person's primary position, number of hours worked per week for other health care employers, if any; and [2005, c. 327, §2 (NEW).]

N. If not working in a health care occupation, the reasons: issues of wages or benefits, inability to find position desired, pursuit of education opportunities, pursuit of other career opportunity, retirement or some other specified reason. [2005, c. 327, §2 (NEW).]

[ 2005, c. 327, §2 (NEW) .]

3. Submission of surveys. All surveys conducted pursuant to subsection 1 must be submitted to the Office of Data, Research and Vital Statistics for analysis, and survey data from which personally identifiable information has been eliminated must be publicly available.

[ 2009, c. 601, §2 (AMD) .]

4. Rulemaking. Rules adopted to implement this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 327, §2 (NEW) .]

SECTION HISTORY

2005, c. 327, §2 (NEW). 2007, c. 240, Pt. RR, §3 (AMD). 2009, c. 601, §2 (AMD).



22 §257. Health workforce forum

The department shall convene at least once annually a health workforce forum to review the latest report developed under section 256-A and discuss current health care workforce issues. The forum must include representatives of health professionals, licensing boards, employers, health education programs and the Department of Labor. [2007, c. 631, §2 (AMD).]

1. Inventory.

[ 2005, c. 327, §3 (RP) .]

2. Research.

[ 2005, c. 327, §3 (RP) .]

The department shall use the information gathered through the forum to develop its health policy and planning decisions authorized under this Title and to make appropriate policy recommendations based on its analysis of the health care workforce. The department shall post the report and recommendations on a publicly accessible site on the Internet maintained by the department by December 31st beginning in 2009. [2007, c. 631, §2 (AMD).]

SECTION HISTORY

1995, c. 653, §C2 (NEW). 1995, c. 653, §C3 (AFF). 2005, c. 327, §3 (AMD). 2007, c. 631, §2 (AMD).



22 §258. Healthy Maine Prescription Program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Elderly low-cost drug program" means the program established as part of the Healthy Maine Prescription Program pursuant to section 254-D. [2005, c. 401, Pt. C, §2 (AMD).]

B. "Prescription program" means the Healthy Maine Prescription Program established in this section. [2001, c. 293, §5 (NEW).]

[ 2005, c. 401, Pt. C, §2 (AMD) .]

2. Program established. The Healthy Maine Prescription Program is established as the Medicaid prescription drug discount program authorized pursuant to 42 United States Code, Section 1315, as amended, and the waiver project authorized under that section.

[ 2001, c. 293, §5 (NEW) .]

3. Administration; components. The department shall administer the prescription program. The elderly low-cost drug program is a component of the prescription program.

[ 2001, c. 293, §5 (NEW) .]

4. Benefit eligibility. Benefits are subject to the following provisions.

A. An individual enrolled in both the elderly low-cost drug program and the prescription program is eligible for the more generous discount authorized under either program in the event overlapping benefits exist. [2001, c. 293, §5 (NEW).]

B. If a drug rebate is paid for any prescription under the prescription program, a rebate is not due under the elderly low-cost drug program. [2001, c. 293, §5 (NEW).]

C. The department shall issue a single certificate for eligibility to an individual who is eligible for both the benefit under the elderly low-cost drug program and the benefit under the prescription program. [2001, c. 293, §5 (NEW).]

[ 2001, c. 293, §5 (NEW) .]

5. Copayments. Notwithstanding section 3173-C, a beneficiary of the prescription program shall make the copayments authorized under the prescription program and the elderly low-cost drug program.

[ 2001, c. 293, §5 (NEW) .]

6. Report. On or before January 15th each year, the department shall report to the Legislature on the prescription program.

[ 2001, c. 293, §5 (NEW) .]

7. Rules. The department shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 293, §5 (NEW) .]

8. Transition. When benefits are not available under this section, the commissioner may provide benefits under pharmaceutical benefits programs that were in effect on May 26, 2001.

[ 2001, c. 467, Pt. B, §1 (NEW); 2001, c. 467, Pt. B, §4 (AFF) .]

SECTION HISTORY

2001, c. 293, §5 (NEW). 2001, c. 467, §B1 (AMD). 2001, c. 467, §B4 (AFF). 2005, c. 401, §C2 (AMD).



22 §259. Support for primary and preventive health care services

The department shall maintain and expand health care access for underserved populations using funds appropriated for these purposes by the Legislature as provided in this section. [2001, c. 450, Pt. B, §1 (NEW).]

1. Support for federally qualified health centers. The department shall provide support for federally qualified health centers as follows:

A. Seventy-five thousand dollars in fiscal years 2001-02 and 2002-03 as the state Medicaid match to contract for Medicaid outstationing services at federally qualified health centers; [2015, c. 267, Pt. JJJ, §1 (AMD).]

B. Six hundred ninety-nine thousand, one hundred fifty dollars in fiscal year 2001-02 to federally qualified health centers to support the infrastructure of these programs in providing primary care services to underserved populations. Forty-four thousand, two hundred fifty dollars must be provided to each federally qualified health center with an additional $8,850 for the 2nd and each additional site operated by a federally qualified health center. For the purposes of this paragraph, "site" means a site or sites operated by the federally qualified health center within its scope of service that meet all health center requirements, including providing primary care services, regardless of patients' ability to pay, 5 days a week with extended hours. If there is not sufficient funding to meet the formula in this paragraph, the $699,150 must be allocated in proportion to the formula outlined in this paragraph; and [2015, c. 267, Pt. JJJ, §1 (AMD).]

C. Five hundred thousand dollars, beginning with fiscal year 2015-16 and continuing each fiscal year thereafter, to support access to primary medical, behavioral health and dental services to residents of the State in rural and underserved communities and to assist with provider recruitment and retention. Twenty-five thousand dollars must be provided to each federally qualified health center. [2015, c. 267, Pt. JJJ, §1 (NEW).]

[ 2015, c. 267, Pt. JJJ, §1 (AMD) .]

2. Restriction. Funding provided under this section may not supplant other sources of funding.

[ 2001, c. 450, Pt. B, §1 (NEW) .]

SECTION HISTORY

2001, c. 450, §B1 (NEW). 2001, c. 667, §C12 (AMD). 2015, c. 267, Pt. JJJ, §1 (AMD).



22 §260. Maine Health Access Fund

There is established the Maine Health Access Fund, referred to in this section as the "fund," as a dedicated fund to provide expanded access to health care. [2001, c. 450, Pt. E, §1 (NEW).]

1. Transfers to fund. The State Controller shall transfer to the fund such money as authorized by law. The fund may also receive funds from other sources that are designated for the fund. Interest earned on fund balances and investment income on balances in the fund accrue to the fund.

[ 2001, c. 450, Pt. E, §1 (NEW) .]

2. Nonlapsing. Any unexpended balances in the fund may not lapse but must be carried forward.

[ 2001, c. 450, Pt. E, §1 (NEW) .]

3. Restriction. Allocations from the fund must be used to supplement and not supplant appropriations from the General Fund.

[ 2001, c. 450, Pt. E, §1 (NEW) .]

SECTION HISTORY

2001, c. 450, §E1 (NEW).



22 §261. Maternal and infant death review panel

The department shall establish the maternal and infant death review panel in accordance with this section. [2005, c. 467, §1 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Center" means the Maine Center for Disease Control and Prevention. [2005, c. 467, §1 (NEW).]

B. "Deceased person" means a woman who died during pregnancy or within 42 days of giving birth or a child who died within 1 year of birth. [2005, c. 467, §1 (NEW).]

C. "Director" means the director of the center. [2005, c. 467, §1 (NEW).]

C-1. "Family" means a woman who has experienced a fetal death or the parent or parents or other authorized representative of a deceased person. [2009, c. 531, §1 (NEW).]

D. "Panel" means the maternal and infant death review panel established under this section. [2005, c. 467, §1 (NEW).]

E. "Panel coordinator" means an employee of the center who is appointed by the director or a person designated by the panel coordinator. The panel coordinator must be a licensed physician or registered nurse or other health care professional licensed or registered in this State. [2005, c. 467, §1 (NEW).]

[ 2009, c. 531, §1 (AMD) .]

2. Membership. The panel consists of health care and social service providers, public health officials, law enforcement officers and other persons with professional expertise on maternal and infant health and mortality. The director shall appoint the members of the panel, who serve at the pleasure of the director. The director shall appoint an employee of the center to serve as panel coordinator.

[ 2005, c. 467, §1 (NEW) .]

3. Contact with family. The first contact pursuant to this section with the family may not occur prior to 4 months after the death and must:

A. Be by letter from the State Health Officer on letterhead of the center; and [2005, c. 467, §1 (NEW).]

B. Include an invitation to participate in a review of the death of the deceased person or the fetal death from a statewide organization dedicated to improving the health of babies by preventing birth defects, premature birth and infant mortality. [2009, c. 531, §1 (AMD).]

[ 2009, c. 531, §1 (AMD) .]

4. Duties and powers of panel coordinator. The panel coordinator has the following duties and powers.

A. The panel coordinator shall review the deaths of all women during pregnancy or within 42 days of giving birth, the majority of cases in which a fetal death occurs after 28 weeks of gestation and the majority of deaths of infants under 1 year of age, with selection of cases of infant death based on the need to review particular causes of death or the need to obtain a representative sample of all deaths. [2009, c. 531, §1 (AMD).]

A-1. The panel coordinator may have access to the death certificates of deceased persons and to fetal death certificates of fetal deaths occurring after 28 weeks of gestation. [2009, c. 531, §1 (NEW).]

B. Prior to accessing medical records, the panel coordinator shall obtain permission in all cases for access to those records from the family. [2009, c. 531, §1 (AMD).]

C. Prior to conducting a voluntary interview, the panel coordinator shall obtain permission in all cases for the interview from the family. [2009, c. 531, §1 (AMD).]

D. The panel coordinator may conduct voluntary interviews with the family. The purpose of the voluntary interview is limited to gathering information or data for the purposes of the panel in summary or abstract form without family names or patient identifiers. A person who conducts interviews under this paragraph must meet the qualifications for panel coordinator and also have professional experience or training in bereavement services. A person conducting an interview under this paragraph may make a referral for bereavement counseling. [2009, c. 531, §1 (AMD).]

E. The panel coordinator shall prepare a summary or abstract of relevant information regarding the case, as determined to be useful to the panel, but without the name or identifier of the deceased person or the woman who experienced a fetal death, and shall present the summary or abstract to the panel. [2009, c. 531, §1 (AMD).]

[ 2009, c. 531, §1 (AMD) .]

5. Duties and powers of panel. The panel has the following duties and powers.

A. The panel shall conduct comprehensive multidisciplinary reviews of data presented by the panel coordinator. [2005, c. 467, §1 (NEW).]

B. The panel shall present an annual report to the department and to the joint standing committee of the Legislature having jurisdiction over health and human services matters. The report must identify factors contributing to maternal and infant death in the State, determine the strengths and weaknesses of the current maternal and infant health care delivery system and make recommendations to the department to decrease the rate of maternal and infant death.

The panel shall offer a copy of the annual report to the person or persons that granted permission to the panel coordinator for a voluntary interview under subsection 4, paragraph C. [2009, c. 531, §1 (AMD).]

C. The panel shall share the results of its data reviews and recommendations with the child death and serious injury review panel established pursuant to section 4004, subsection 1, paragraph E. The maternal and infant death review panel may request and review data from the child death and serious injury review panel, regardless of any prior work by the child death and serious injury review panel. [2005, c. 467, §1 (NEW).]

[ 2009, c. 531, §1 (AMD) .]

6. Limitations. The panel coordinator may not proceed with reviews of medical records or voluntary interviews without the permission of the family. The panel coordinator may not photocopy or retain copies of medical records or review cases of abortion. In performing work under this section, the panel coordinator shall minimize the burden imposed on health care practitioners, hospitals and facilities.

[ 2009, c. 531, §1 (AMD) .]

7. Confidentiality. All records created or maintained pursuant to this section, other than reports provided under subsection 5, paragraph B, are protected as provided in this subsection. The records are confidential under section 42, subsection 5. The records are not open to public inspection, are not public records for the purposes of Title 1, chapter 13, subchapter 1 and are not subject to subpoena or civil process nor admissible in evidence in connection with any judicial, executive, legislative or other proceeding.

[ 2005, c. 467, §1 (NEW) .]

8. Immunity. A health care practitioner, hospital or health care facility or the employee or agent of that person or entity is not subject to civil or criminal liability arising from the disclosure or furnishing of records or information to the panel pursuant to this section.

[ 2005, c. 467, §1 (NEW) .]

9. Funding. The department may accept any public or private funds to carry out the purposes of this section.

[ 2005, c. 467, §1 (NEW) .]

10. Rulemaking. The department shall adopt rules to implement this section, including rules on collecting information and data, selecting members of the panel, collecting and using individually identifiable health information and conducting reviews under this section. The rules must ensure that access to individually identifiable health information is restricted as much as possible while enabling the panel to accomplish its work. The rules must establish a protocol to preserve confidentiality, specify the manner in which the family will be contacted for permission and maintain public confidence in the protection of individually identifiable information. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 531, §1 (AMD) .]

11. Repeal.

[ 2009, c. 531, §1 (RP) .]

SECTION HISTORY

2005, c. 467, §1 (NEW). 2009, c. 531, §1 (AMD).



22 §262. Home visiting

1. Voluntary universal home visiting program. The department, as permitted by the availability of funds, shall offer a voluntary universal home visiting program for new families with children from the prenatal stage of development through 5 years of age, regardless of family income level. The home visiting program must incorporate the following principles:

A. Healthy and strong parent-child attachment; [2007, c. 683, Pt. B, §2 (NEW).]

B. Physical and behavioral health of the family; [2007, c. 683, Pt. B, §2 (NEW).]

C. Reduced incidence of child abuse and neglect; [2007, c. 683, Pt. B, §2 (NEW).]

D. Positive and creative learning environments for the child; [2007, c. 683, Pt. B, §2 (NEW).]

E. Effective and positive parenting; [2007, c. 683, Pt. B, §2 (NEW).]

F. Parental competencies and self-confidence; [2007, c. 683, Pt. B, §2 (NEW).]

G. Reducing family isolation through community linkages; [2007, c. 683, Pt. B, §2 (NEW).]

H. School readiness; and [2007, c. 683, Pt. B, §2 (NEW).]

I. Family self-sufficiency. [2007, c. 683, Pt. B, §2 (NEW).]

[ 2007, c. 683, Pt. B, §2 (NEW) .]

SECTION HISTORY

2007, c. 683, Pt. B, §2 (NEW).



22 §263. Fees for services provided to municipalities

The department shall adopt rules to charge fees for services provided to municipalities by the Maine Center for Disease Control and Prevention pertaining to health data and vital statistics, including but not limited to fees for services, paper and supplies. The department shall review fees charged under this section every 3 years beginning in 2013. Rules adopted pursuant to this section are major substantive rules as defined by Title 5, chapter 375, subchapter 2-A. [2009, c. 589, §1 (NEW).]

SECTION HISTORY

2009, c. 589, §1 (NEW).






Chapter 102: TOBACCO TAX AND HEALTH PROTECTION

22 §271. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 560, Pt. D, §2 (NEW).]

1. Bureau. "Bureau" means the Bureau of Health.

[ 1997, c. 560, Pt. D, §2 (NEW) .]

2. Advisory council. "Advisory council" means the Tobacco Prevention and Control Advisory Council.

[ 1997, c. 560, Pt. D, §2 (NEW) .]

3. Program. "Program" means the Tobacco Prevention and Control Program.

[ 1997, c. 560, Pt. D, §2 (NEW) .]

4. Tobacco products. "Tobacco products" means any form of tobacco and any material or device used in the smoking, chewing or other form of tobacco consumption, including cigarette papers and pipes.

[ 1997, c. 560, Pt. D, §2 (NEW) .]

SECTION HISTORY

1997, c. 560, §D2 (NEW).



22 §272. Tobacco Prevention and Control Program

1. Program established. The Tobacco Prevention and Control Program is established in the bureau. The purposes of the program are to prevent the State's youths from ever using tobacco products and to assist youths and adults who currently smoke cigarettes and use other tobacco products to discontinue that use. The program includes the following components:

A. An ongoing, major media campaign to:

(1) Educate the public about the health hazards, costs and other relevant facts surrounding the use of tobacco products;

(2) Encourage young people not to begin using tobacco products;

(3) Motivate the users of tobacco products to discontinue smoking; and

(4) Encourage public acceptance of smoke-free environments; [1997, c. 560, Pt. D, §2 (NEW).]

B. Grants for funding community-based programs aimed at tobacco prevention and control, including funding of tobacco prevention and control education for those school administrative units that choose to offer such programs to primary, middle and high school students; for community-based enforcement of state tobacco control laws, including sales to minors and for cessation services; [1997, c. 560, Pt. D, §2 (NEW).]

C. Procedures for monitoring and evaluating the prevention and control program, including:

(1) Monitoring and maintaining the program's effectiveness through an evaluation of each component; and

(2) Assessing the prevalence of the use of tobacco products and knowledge about and attitudes towards such use on a statewide and community basis; and [1997, c. 560, Pt. D, §2 (NEW).]

D. In conjunction with law enforcement and other state and federal agencies, increased law enforcement efforts to increase compliance with laws regarding the transportation, distribution and sale of cigarettes and tobacco products. [1997, c. 560, Pt. D, §2 (NEW).]

The bureau shall administer the program with the review and advice provided by the council in subsection 2 and may contract for professional services to carry out the program.

[ 1997, c. 560, Pt. D, §2 (NEW) .]

2. Tobacco Prevention and Control Advisory Council. The Tobacco Prevention and Control Advisory Council is established under Title 5, section 12004-I, subsection 36-D to review the program. The advisory council shall provide advice to the bureau in carrying out its duties under this section and ensure coordination of the program with relevant nonprofit and community agencies and the Department of Education, the department and other relevant state agencies. The advisory council consists of 9 members, appointed as follows:

A. Two public health officials, appointed by the Governor; [1997, c. 560, Pt. D, §2 (NEW).]

B. Two representatives of nonprofit organizations involved in seeking to reduce the use of tobacco products in the State, with one representative appointed by the President of the Senate and one representative appointed by the Speaker of the House of Representatives; [1997, c. 560, Pt. D, §2 (NEW).]

C. A person who designs and implements issue-oriented public health media campaigns, appointed by the Governor; [1997, c. 560, Pt. D, §2 (NEW).]

D. Two persons involved in designing and implementing community-based education or cessation programs for the prevention of tobacco products use, one to focus on adults, appointed by the President of the Senate, and one to focus on youth, appointed by the Speaker of the House of Representatives; and [1997, c. 560, Pt. D, §2 (NEW).]

E. Two members of the public, appointed jointly by the President of the Senate and the Speaker of the House of Representatives in consultation with the leaders of the minority political party. [1997, c. 560, Pt. D, §2 (NEW).]

Appointments to the advisory council must be made by October 15, 1997. Members serve for 3-year terms and may be reappointed. When the appointment of all members is complete, the Governor or the Governor's designee shall convene the first meeting of the advisory council no later than November 15, 1997. The advisory council shall choose a chair from among its members and establish its procedure for reaching decisions. The bureau shall provide staff assistance to the advisory council. The advisory council shall report annually on the program to the Governor and the Legislature by December 1st and include any recommendations or proposed legislation to further the purposes of the program.

The appointing authority shall fill a vacancy on the advisory council for the remainder of the vacant term. Each member who is not a salaried employee is entitled to compensation as provided in Title 5, section 12004-I, subsection 36-D, following approval of expenses by the Director of the Bureau of Health.

[ 2011, c. 657, Pt. AA, §58 (AMD) .]

SECTION HISTORY

1997, c. 560, §D2 (NEW). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. AA, §58 (AMD).






Chapter 103: CERTIFICATE OF NEED

22 §301. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 2001, c. 664, §1 (RP).



22 §302. Declaration of findings and purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1997, c. 689, §B1 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §303. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1981, c. 705, §§V1-V14 (AMD). 1983, c. 579, §§6,7 (AMD). 1985, c. 418, §§1-3 (AMD). 1987, c. 486, §1 (AMD). 1995, c. 696, §§A1-8 (AMD). 1997, c. 689, §§B2-9 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §304. Certificate of need required (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1979, c. 375, (AMD). 1981, c. 705, §V15 (RP).



22 §304-A. Certificate of need required (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 705, §V16 (NEW). 1983, c. 579, §8 (AMD). 1985, c. 338, §1 (AMD). 1985, c. 418, §4 (AMD). 1987, c. 363, §§1,2 (AMD). 1987, c. 436, §1 (AMD). 1987, c. 725, §1 (AMD). 1989, c. 919, §§3-9,18 (AMD). 1991, c. 485, §1 (AMD). 1991, c. 485, §10 (AFF). 1993, c. 283, §1 (AMD). 1993, c. 410, §FF1 (AMD). 1993, c. 477, §§D2,3 (AMD). 1993, c. 477, §F1 (AFF). 1995, c. 696, §§A9-14 (AMD). 1997, c. 242, §1 (AMD). 1997, c. 689, §B10 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §304-B. Subsequent review (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 705, §V17 (NEW). 1985, c. 418, §5 (AMD). 1997, c. 689, §B11 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §304-C. Waiver of certificate of need review for projects for which hospital does not seek positive adjustment to financial requirements established by Maine Health Care Finance Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 338, §2 (NEW). 1985, c. 661, §1 (RP).



22 §304-D. Waiver of certificate of need for certain minor projects (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 661, §2 (NEW). 1989, c. 588, §§A3,A4 (AMD). 1991, c. 485, §2 (AMD). 1995, c. 696, §§A15,16 (AMD). 1997, c. 689, §C2 (AFF). 1997, c. 689, §B12 (RP).



22 §304-E. Waiver of certificate of need review when review is unnecessary and serves no public purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 725, §2 (NEW). 1997, c. 689, §B13 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §304-F. Procedures after voluntary nursing facility reductions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 696, §A17 (NEW). 1997, c. 689, §B14 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §304-G. Nursing facility projects (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 689, §B15 (NEW). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §305. Periodic reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1997, c. 689, §C2 (AFF). 1997, c. 689, §B16 (RP).



22 §305-A. Annual proposal to adjust for inflation (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 689, §B17 (NEW). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §306. Application process (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1981, c. 705, §V18 (RP).



22 §306-A. Application process for a certificate of need (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 705, §V19 (NEW). 1985, c. 418, §6 (AMD). 1987, c. 436, §§2,3 (AMD). 1995, c. 696, §§A18,19 (AMD). 1997, c. 689, §§B18,19 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §306-B. Certificate of Need Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 689, §B20 (NEW). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §307. Review process (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1981, c. 705, §§V20-V29 (AMD). 1983, c. 722, (AMD). 1983, c. 812, §115 (AMD). 1985, c. 342, (AMD). 1985, c. 418, §§7-10 (AMD). 1985, c. 443, §1 (AMD). 1985, c. 661, §3 (AMD). 1985, c. 737, §§A48,49 (AMD). 1989, c. 503, §B79 (AMD). 1993, c. 410, §FF2 (AMD). 1995, c. 696, §§A20-24 (AMD). 1997, c. 689, §§B21,22 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §308. Waiver of requirements; emergency certificate of need (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1979, c. 601, §§1,2 (AMD). 1981, c. 705, §V30 (AMD). 1985, c. 418, §§11,12 (AMD). 1987, c. 436, §§4,5 (AMD). 1997, c. 242, §2 (AMD). 1997, c. 689, §§B23-28 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §309. Principles governing the review of applications (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1981, c. 705, §§V31-V33 (AMD). 1983, c. 579, §9 (AMD). 1985, c. 338, §3 (AMD). 1985, c. 418, §§13-15 (AMD). 1985, c. 661, §§4-6 (AMD). 1987, c. 436, §6 (AMD). 1989, c. 501, §P24 (AMD). 1989, c. 502, §A65 (AMD). 1993, c. 410, §FF3 (AMD). 1993, c. 477, §D4 (AMD). 1993, c. 477, §F1 (AFF). 1995, c. 462, §A41 (AMD). 1995, c. 696, §§A25-30 (AMD). 1997, c. 689, §§B29,30 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §310. Reconsideration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1985, c. 443, §2 (AMD). 2001, c. 664, §1 (RP).



22 §311. Remedy (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1985, c. 443, §3 (AMD). 1985, c. 701, (AMD). 1997, c. 689, §B31 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §312. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1981, c. 705, §V34 (AMD). 1997, c. 689, §B32 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §313. Public information (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 2001, c. 664, §1 (RP).



22 §314. Conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1979, c. 734, §9 (AMD). 1985, c. 418, §16 (AMD). 2001, c. 664, §1 (RP).



22 §315. Division of project to evade cost limitation prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 2001, c. 664, §1 (RP).



22 §316. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1981, c. 705, §V35 (RP).



22 §316-A. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 705, §V36 (NEW). 1983, c. 200, §§1,2,3 (AMD). RR 1997, c. 2, §§42,43 (COR). 1997, c. 689, §B33 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §317. Scope of certificate of need (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1981, c. 705, §V37 (RP).



22 §317-A. Scope of certificate of need (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 705, §V38 (NEW). 1985, c. 418, §17 (AMD). 1997, c. 689, §§B34,35 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §318. Withholding of license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 2001, c. 664, §1 (RP).



22 §319. Withholding of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1985, c. 418, §18 (AMD). 2001, c. 664, §1 (RP).



22 §320. Injunction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 2001, c. 664, §1 (RP).



22 §321. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1987, c. 436, §7 (AMD). 2001, c. 664, §1 (RP).



22 §322. Implementation reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 687, §1 (NEW). 1985, c. 418, §19 (AMD). 2001, c. 664, §1 (RP).



22 §323. Relationship to the United States Social Security Act, Section 1122 (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 705, §V39 (NEW). 1997, c. 689, §C2 (AFF). 1997, c. 689, §B36 (RP).



22 §324. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 705, §V40 (NEW). 1995, c. 696, §A31 (RPR). 1997, c. 689, §B37 (AMD). 1997, c. 689, §C2 (AFF). 2001, c. 664, §1 (RP).



22 §325. Health Systems Agency (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 705, §V41 (NEW). 1985, c. 418, §20 (RP).






Chapter 103-A: CERTIFICATE OF NEED

22 §326. Short title

This chapter may be known and cited as the "Maine Certificate of Need Act of 2002." [2001, c. 664, §2 (NEW).]

SECTION HISTORY

2001, c. 664, §2 (NEW).



22 §327. Declaration of findings and purposes

The Legislature makes the following statements of findings and purposes. [2001, c. 664, §2 (NEW).]

1. Findings. The Legislature finds that unnecessary construction or modification of health care facilities and duplication of health services are substantial factors in the cost of health care and the ability of the public to obtain necessary medical services.

[ 2001, c. 664, §2 (NEW) .]

2. Purposes. The purposes of this chapter are to:

A. Support effective health planning; [2001, c. 664, §2 (NEW).]

B. Support the provision of quality health care in a manner that ensures access to cost-effective services; [2001, c. 664, §2 (NEW).]

C. Support reasonable choice in health care services while avoiding excessive duplication; [2001, c. 664, §2 (NEW).]

D. Ensure that state funds are used prudently in the provision of health care services; [2001, c. 664, §2 (NEW).]

E. Ensure public participation in the process of determining the array, distribution, quantity, quality and cost of these health care services; [2001, c. 664, §2 (NEW).]

F. Improve the availability of health care services throughout the State; [2001, c. 664, §2 (NEW).]

G. Support the development and availability of health care services regardless of the consumer's ability to pay; [2001, c. 664, §2 (NEW).]

H. Seek a balance, to the extent a balance assists in achieving the purposes of this subsection, between competition and regulation in the provision of health care; and [2001, c. 664, §2 (NEW).]

I. Promote the development of primary and secondary preventive health care services. [2001, c. 664, §2 (NEW).]

[ 2001, c. 664, §2 (NEW) .]

SECTION HISTORY

2001, c. 664, §2 (NEW).



22 §328. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 664, §2 (NEW).]

1. Access to care. "Access to care" means the ability to obtain in a timely manner needed personal health services to achieve the best possible health outcomes balanced by the health system's resource limitations. Access to care may be influenced by many factors, including, without limitation, travel, distance, waiting time, available resources, availability of a source of care and the health status of the population served.

[ 2001, c. 664, §2 (NEW) .]

2. Ambulatory surgical facility. "Ambulatory surgical facility" means a facility, not part of a hospital, that provides surgical treatment to patients not requiring hospitalization. "Ambulatory surgical facility" does not include the offices of private physicians or dentists, whether in individual or group practice.

[ 2001, c. 664, §2 (NEW) .]

3. Capital expenditure. "Capital expenditure" means an expenditure, including a force account expenditure or predevelopment activities, that under generally accepted accounting principles is not properly chargeable as an expense of operation and maintenance and, for the purposes of this chapter, includes capitalized interest on borrowed funds and the fair market value of any property or equipment that is acquired under lease or comparable arrangement or by donation.

[ 2001, c. 664, §2 (NEW) .]

3-A. Capital investment fund.

[ 2011, c. 213, §2 (RP) .]

4. Construction. "Construction," when used in connection with "health care facility," means the establishment, erection, building, purchase or other acquisition of a health care facility.

[ 2001, c. 664, §2 (NEW) .]

5. Development. "Development," when used in connection with health service, means the undertaking of those activities that on their completion will result in the offering of a new health service to the public.

[ 2001, c. 664, §2 (NEW) .]

6. Expenditure minimum for annual operating costs. "Expenditure minimum for annual operating costs" means, for services commenced after October 1, 1998, $400,000 for the 3rd fiscal year, including a partial first year.

[ 2001, c. 664, §2 (NEW) .]

7. Generally accepted accounting principles. "Generally accepted accounting principles" means accounting principles approved by the American Institute of Certified Public Accountants or a successor organization.

[ 2001, c. 664, §2 (NEW) .]

8. Health care facility. "Health care facility" means a hospital, psychiatric hospital, nursing facility, kidney disease treatment center including a freestanding hemodialysis facility, rehabilitation facility, ambulatory surgical facility, independent radiological service center, independent cardiac catheterization center or cancer treatment center. "Health care facility" does not include the office of a private health care practitioner, as defined in Title 24, section 2502, subsection 1-A, whether in individual or group practice. In an ambulatory surgical facility that functions also as the office of a health care practitioner, the following portions of the ambulatory surgical facility are considered to be a health care facility:

A. Operating rooms; [2003, c. 469, Pt. C, §3 (NEW).]

B. Recovery rooms; [2003, c. 469, Pt. C, §3 (NEW).]

C. Waiting areas for ambulatory surgical facility patients; [2009, c. 383, §1 (AMD).]

C-1. Any space with major medical equipment; and [2009, c. 383, §2 (NEW).]

D. Any other space used primarily to support the activities of the ambulatory surgical facility. [2003, c. 469, Pt. C, §3 (NEW).]

[ 2009, c. 383, §§1, 2 (AMD) .]

9. Health maintenance organization. "Health maintenance organization" means a public or private organization that:

A. Provides or otherwise makes available to enrolled participants health care services, including at least the following basic health services: usual physician services, hospitalization services, laboratory services, x-ray services, emergency and preventive health services and out-of-area coverage; [2001, c. 664, §2 (NEW).]

B. Is compensated, except for copayments, for the provision of the basic health services to enrolled participants on a predetermined periodic rate basis; and [2001, c. 664, §2 (NEW).]

C. Provides physicians' services primarily through physicians who are either employees or partners of the organization or through arrangements with individual physicians or one or more groups of physicians. [2001, c. 664, §2 (NEW).]

[ 2001, c. 664, §2 (NEW) .]

10. Health need. "Health need" means a situation or a condition of a person, expressed in health outcome measures such as mortality, morbidity or disability, that is considered undesirable and is likely to exist in the future.

[ 2001, c. 664, §2 (NEW) .]

11. Health planning. "Health planning" means data assembly and analysis, goal determination and the formulation of action recommendations regarding health services.

[ 2001, c. 664, §2 (NEW) .]

12. Health services. "Health services" means clinically related services that are diagnostic, treatment, rehabilitative services or nursing services provided by a nursing facility. "Health services" includes alcohol abuse, drug abuse and mental health services.

[ 2001, c. 664, §2 (NEW) .]

13. Health status. "Health status" means patient or population measures, or both, of good and poor health practices, rates of death and disease, both chronic and infectious, and the prevalence of symptoms or conditions, or both, of illness and wellness.

[ 2001, c. 664, §2 (NEW) .]

14. Hospital. "Hospital" means an institution that primarily provides to inpatients, by or under the supervision of physicians, diagnostic services and therapeutic services for medical diagnosis, treatment and care of injured, disabled or sick persons or rehabilitation services for the rehabilitation of injured, disabled or sick persons. "Hospital" also includes psychiatric and tuberculosis hospitals.

[ 2001, c. 664, §2 (NEW) .]

15. Hospital swing bed. "Hospital swing bed" means an acute care bed licensed by the Bureau of Medical Services, Division of Licensing and Regulatory Services for the use also as a nursing care bed. Swing beds may be established only in rural hospitals with fewer than 100 licensed acute care beds.

[ 2001, c. 664, §2 (NEW); 2007, c. 324, §17 (REV) .]

16. Major medical equipment. "Major medical equipment" means a single unit of medical equipment or a single system of components with related functions used to provide medical and other health services that costs $3,200,000 or more. "Major medical equipment" does not include medical equipment acquired by or on behalf of a clinical laboratory to provide clinical laboratory services if the clinical laboratory is independent of a physician's office and a hospital and has been determined to meet the requirements of the United States Social Security Act, Title XVIII, Section 1861(s), paragraphs 10 and 11. In determining whether medical equipment costs more than the threshold provided in this subsection, the cost of studies, surveys, designs, plans, working drawings, specifications and other activities essential to acquiring the equipment must be included. If the equipment is acquired for less than fair market value, the term "cost" includes the fair market value. Beginning January 1, 2013 and annually thereafter, the threshold amount for review must be updated by the commissioner to reflect the change in the United States Department of Labor, Bureau of Labor Statistics Consumer Price Index medical care services index, with an effective date of January 1st each year.

[ 2011, c. 424, Pt. A, §1 (AMD); 2011, c. 424, Pt. E, §1 (AFF) .]

17. Modification. "Modification" means the alteration, improvement, expansion, extension, renovation or replacement of a health care facility or health maintenance organization or portions thereof, including the initial equipment, and the replacement of equipment or existing buildings.

[ 2001, c. 664, §2 (NEW) .]

17-A. New health service. "New health service" means:

A. The obligation of any capital expenditures by or on behalf of a new or existing health care facility of $3,000,000 or more that is associated with the addition of a health service that was not offered on a regular basis by or on behalf of the health care facility within the 12-month period prior to the time the services would be offered; [2011, c. 424, Pt. A, §2 (AMD); 2011, c. 424, Pt. E, §1 (AFF).]

B. The addition of a health service that is to be offered by or on behalf of a new or existing health care facility that was not offered on a regular basis by or on behalf of the health care facility within the 12-month period prior to the time the services would be offered and that, for the 3rd fiscal year of operation, including a partial first year following addition of that service, is projected to entail incremental annual operating costs directly attributable to the addition of that health service of at least $1,000,000. For the purposes of this paragraph, the compensation attributable to the health care practitioner is not included in the calculation of 3rd-year operating costs; or [2011, c. 424, Pt. A, §2 (AMD); 2011, c. 424, Pt. E, §1 (AFF).]

C. The addition in the private office of a health care practitioner, as defined in Title 24, section 2502, subsection 1-A, of new technology that costs $3,200,000 or more. The department shall consult with the Maine Quality Forum Advisory Council established pursuant to Title 24-A, section 6952, prior to determining whether a project qualifies as a new technology in the office of a private practitioner. With regard to the private office of a health care practitioner, "new health service" does not include the location of a new practitioner in a geographic area. [2011, c. 424, Pt. A, §2 (AMD); 2011, c. 424, Pt. E, §1 (AFF).]

Beginning January 1, 2013 and annually thereafter, the threshold amounts for review in paragraphs A, B and C must be updated by the commissioner to reflect the change in the United States Department of Labor, Bureau of Labor Statistics Consumer Price Index medical care services index, with an effective date of January 1st each year.

"New health service" does not include a health care facility that extends a current service within the defined primary service area of the health care facility by purchasing within a 12-month time period new equipment costing in the aggregate less than the threshold provided in subsection 16;

[ 2011, c. 424, Pt. A, §2 (AMD); 2011, c. 424, Pt. E, §1 (AFF) .]

18. Nursing facility. "Nursing facility" means any facility defined under section 1812-A.

[ 2001, c. 664, §2 (NEW) .]

18-A. Nursing facility MaineCare funding pool. "Nursing facility MaineCare funding pool" means that limit established in accordance with section 333-A for nursing facility projects.

[ 2007, c. 440, §1 (NEW) .]

19. Obligation. An "obligation" for a capital expenditure that is considered to be incurred by or on behalf of a health care facility:

A. When a contract, enforceable under the law of the State, is entered into by or on behalf of the health care facility for the construction, acquisition, lease or financing of a capital asset; [2001, c. 664, §2 (NEW).]

B. When the governing board of the health care facility takes formal action to commit its own funds for a construction project undertaken by the health care facility as its own contractor; or [2001, c. 664, §2 (NEW).]

C. In the case of donated property, on the date on which the gift is completed under the applicable law of the State. [2001, c. 664, §2 (NEW).]

[ 2001, c. 664, §2 (NEW) .]

20. Offer. "Offer," when used in connection with "health services," means that the health care facility or health maintenance organization holds itself out as capable of providing or having the means to provide a health service.

[ 2001, c. 664, §2 (NEW) .]

21. Person. "Person" means an individual; trust or estate; partnership; corporation, including associations, joint stock companies and insurance companies; the State or a political subdivision or instrumentality of the State, including a municipal corporation of the State; or any other legal entity recognized by state law.

[ 2001, c. 664, §2 (NEW) .]

22. Person directly affected by a review. "Person directly affected by a review" includes:

A. The applicant; [2001, c. 664, §2 (NEW).]

B. A group of 5 persons residing or located within the health service area served or to be served by the applicant; [2011, c. 648, §1 (AMD).]

C. A health care facility, a health maintenance organization or a health care practitioner that demonstrates that it provides similar services or, by timely filing a letter of intent with the department for inclusion in the record, indicates an intention to provide similar services in the future to patients residing in the health service area and whose services would be directly and substantially affected by the application under review; [2001, c. 664, §2 (NEW).]

D. A 3rd-party payor, including, without limitation, a health maintenance organization, that pays health care facilities for services in the health service area in which the project is proposed to be located and whose payments would be directly and substantially affected by the application under review; and [2001, c. 664, §2 (NEW).]

E. A person who demonstrates a direct and substantial effect upon that person's health care as a result of the application under review. [2001, c. 664, §2 (NEW).]

[ 2011, c. 648, §1 (AMD) .]

23. Predevelopment activity. "Predevelopment activity" means any appropriately capitalized expenditure by or on behalf of a health care facility made in preparation for the offering or development of a new health service for which a certificate of need would be required and arrangements or commitments made for financing the offering or development of the new health service and includes site acquisitions, surveys, studies, expenditures for architectural designs, plans, working drawings and specifications.

[ 2001, c. 664, §2 (NEW) .]

24. Project. "Project" means any acquisition, capital expenditure, new health service or change in a health service, predevelopment activity or other activity that requires a certificate of need under section 329.

[ 2001, c. 664, §2 (NEW) .]

25. Rehabilitation facility. "Rehabilitation facility" means an inpatient facility that is operated for the primary purpose of assisting in the rehabilitation of disabled persons through an integrated program of medical services and other services that are provided under competent professional supervision.

[ 2001, c. 664, §2 (NEW) .]

26. Replacement equipment. "Replacement equipment" means a piece of capital equipment that replaces another piece of capital equipment that performs essentially the same functions as the replaced equipment.

[ 2001, c. 664, §2 (NEW) .]

27. State Health Plan.

[ 2011, c. 90, Pt. J, §3 (RP) .]

SECTION HISTORY

2001, c. 664, §2 (NEW). RR 2003, c. 1, §15 (COR). 2003, c. 469, §§C2-6 (AMD). 2007, c. 324, §17 (REV). 2007, c. 440, §1 (AMD). 2007, c. 681, §§1, 2 (AMD). 2009, c. 383, §§1-4 (AMD). 2011, c. 90, Pt. J, §§2, 3 (AMD). 2011, c. 213, §2 (AMD). 2011, c. 424, Pt. A, §§1, 2 (AMD). 2011, c. 424, Pt. E, §1 (AFF). 2011, c. 648, §1 (AMD).



22 §329. Certificate of need required

A person may not enter into any commitment for financing a project that requires a certificate of need or incur an expenditure for the project without having sought and received a certificate of need, except that this prohibition does not apply to obligations for financing conditioned upon the receipt of a certificate of need or to obligations for predevelopment activities. [2001, c. 664, §2 (NEW).]

A certificate of need from the department is required for: [2001, c. 664, §2 (NEW).]

1. Transfer of ownership; acquisition by lease, donation, transfer; acquisition of control. Any transfer of ownership or acquisition under lease or comparable arrangement or through donation or any acquisition of control of a health care facility under lease, management agreement or comparable arrangement or through donation that would have required review if the transfer or acquisition had been by purchase, except in emergencies when that acquisition of control is at the direction of the department;

[ 2001, c. 664, §2 (NEW) .]

2. Acquisitions of major medical equipment.

[ 2007, c. 440, §2 (RP) .]

2-A. Acquisitions of major medical equipment. Acquisitions of major medical equipment. The following provisions apply to acquisitions of major medical equipment.

A. The cost of all major medical equipment must be declared at fair market value.

(1) If an entity purchases major medical equipment from an unrelated entity, the purchase price is assumed to reflect the fair market value.

(2) If an entity purchases major medical equipment from a related entity and the department finds that the fair market value is greater than the purchase price, the department may revise the cost of the major medical equipment to reflect the correct fair market value. [2007, c. 440, §3 (NEW).]

B. The following acquisitions of major medical equipment do not require a certificate of need:

(1) Major medical equipment being replaced by the owner; and

(2) The use of major medical equipment on a temporary basis in the case of a natural disaster, major accident or major medical equipment failure. [2011, c. 424, Pt. A, §3 (AMD); 2011, c. 424, Pt. E, §1 (AFF).]

C. All replaced major medical equipment must be removed from service. [2007, c. 440, §3 (NEW).]

[ 2011, c. 424, Pt. A, §3 (AMD); 2011, c. 424, Pt. E, §1 (AFF) .]

3. Capital expenditures. Except as provided in subsection 6, the obligation by or on behalf of a new or existing health care facility of any capital expenditure of $10,000,000 or more. Capital expenditures in the case of a natural disaster, major accident or equipment failure or for replacement equipment that is not major medical equipment as defined in section 328, subsection 16 or for parking lots and garages, information and communications systems or physician office space or projects directed solely at reducing energy costs through energy efficiency, renewable energy technology or smart grid technology and that have been certified as likely to be cost-effective by the Efficiency Maine Trust pursuant to Title 35-A, section 10122 do not require a certificate of need. Beginning January 1, 2013 and annually thereafter, the threshold amount for review must be updated by the commissioner to reflect the change in the United States Department of Labor, Bureau of Labor Statistics Consumer Price Index medical care services index, with an effective date of January 1st each year;

[ 2011, c. 424, Pt. A, §4 (AMD); 2011, c. 424, Pt. E, §1 (AFF) .]

4. New health service. The offering or development of any new health service;

A. [2003, c. 469, Pt. C, §7 (RP).]

B. [2003, c. 469, Pt. C, §7 (RP).]

[ 2003, c. 469, Pt. C, §7 (AMD) .]

4-A. New health care facility. The construction, development or other establishment of a new health care facility. The following requirements apply to certificate of need for new health care facilities.

A. A new health care facility that is a nursing facility must obtain a certificate of need:

(1) If it requires a capital expenditure of more than $5,000,000; or

(2) If it proposes to add new nursing facility beds to the inventory of nursing facility beds within the State, in which case it must satisfy all applicable requirements of section 334-A. [2011, c. 424, Pt. A, §5 (NEW); 2011, c. 424, Pt. E, §1 (AFF).]

B. A new health care facility other than a nursing facility must obtain a certificate of need:

(1) If it requires a capital expenditure of more than $3,000,000; or

(2) If it is a new health service; [2011, c. 424, Pt. A, §5 (NEW); 2011, c. 424, Pt. E, §1 (AFF).]

[ 2011, c. 424, Pt. A, §5 (AMD); 2011, c. 424, Pt. E, §1 (AFF) .]

5. Changes in bed complement. An increase in the existing licensed bed complement or an increase in the licensed bed category of a health care facility, other than a nursing facility, of greater than 10%;

[ 2001, c. 664, §2 (NEW) .]

6. Nursing facilities. The obligation by a new or existing nursing facility, when related to nursing services provided by the nursing facility, of any capital expenditures of $5,000,000 or more. Beginning January 1, 2013 and annually thereafter, the threshold amount for review must be updated by the commissioner to reflect the change in the United States Department of Labor, Bureau of Labor Statistics Consumer Price Index medical care services index, with an effective date of January 1st each year.

A certificate of need is not required for the following:

A. A nursing facility converting beds used for the provision of nursing services to beds to be used for the provision of residential care services. If such a conversion occurs, MaineCare and other public funds may not be obligated for payment of services provided in the converted beds unless approved by the department pursuant to the provisions of sections 333-A and 334-A. In order to approve a conversion under this paragraph, the department must determine that any increased MaineCare residential care costs associated with the converted beds are fully offset by reductions in the MaineCare costs from the reduction in MaineCare nursing facility costs associated with the converted beds; [2011, c. 424, Pt. B, §1 (AMD); 2011, c. 424, Pt. E, §1 (AFF).]

B. Capital expenditures in the case of a natural disaster, major accident or equipment failure; [2009, c. 652, Pt. A, §29 (RPR).]

C. Replacement equipment, other than major medical equipment as defined in section 328, subsection 16; [2009, c. 652, Pt. A, §29 (RPR).]

D. Information systems, communication systems, parking lots and garages; and [2009, c. 652, Pt. A, §29 (RPR).]

E. Certain energy-efficient improvements, as described in section 334-A, subsection 4. [2009, c. 652, Pt. A, §29 (RPR).]

[ 2011, c. 424, Pt. B, §1 (AMD); 2011, c. 424, Pt. E, §1 (AFF) .]

7. Other circumstances. The following circumstances:

A. Any proposed use of major medical equipment to serve inpatients of a hospital, if the equipment is not located in a health care facility and was acquired without a certificate of need, except acquisitions exempt from review under subsection 3; or [2007, c. 440, §5 (AMD).]

B. If a person adds a health service not subject to review under subsection 4 at the time it was established and not reviewed and approved prior to establishment at the request of the applicant, and its actual 3rd fiscal year operating cost exceeds the expenditure minimum for annual operating costs in the 3rd fiscal year of operation following addition of these services; and [2007, c. 440, §6 (AMD).]

[ 2007, c. 440, §§5, 6 (AMD) .]

8. Related projects. Any projects that the department determines are related projects if such projects, considered in the aggregate, would otherwise require a certificate of need under this section.

[ 2001, c. 664, §2 (NEW) .]

SECTION HISTORY

2001, c. 664, §2 (NEW). 2003, c. 469, §C7 (AMD). 2007, c. 440, §§2-6 (AMD). 2007, c. 681, §3 (AMD). 2009, c. 383, §§5, 6 (AMD). 2009, c. 383, §16 (AFF). 2009, c. 429, §1 (AMD). 2009, c. 430, §1 (AMD). 2009, c. 652, Pt. A, §29 (AMD). 2011, c. 424, Pt. A, §§3-5 (AMD). 2011, c. 424, Pt. B, §1 (AMD). 2011, c. 424, Pt. E, §1 (AFF).



22 §330. Exceptions

Notwithstanding section 329, the requirements of this Act do not apply with respect to: [2001, c. 664, §2 (NEW).]

1. Healing through prayer. A health care facility operated by a religious group relying solely on spiritual means through prayer for healing;

[ 2001, c. 664, §2 (NEW) .]

2. Activities; acquisitions. Activities or acquisitions by or on behalf of a health maintenance organization or a health care facility controlled, directly or indirectly, by a health maintenance organization or combination of health maintenance organizations to the extent mandated by the National Health Policy, Planning and Resources Development Act of 1974, as amended, and its accompanying regulations;

[ 2001, c. 664, §2 (NEW) .]

3. Home health care services. Home health care services offered by a home health care provider;

[ 2001, c. 664, §2 (NEW) .]

4. Hospice. Hospice services and programs;

[ 2001, c. 664, §2 (NEW) .]

5. Assisted living.

[ 2003, c. 510, Pt. B, §6 (RP) .]

5-A. Assisted housing. Assisted housing programs and services regulated under chapter 1664;

[ 2003, c. 510, Pt. A, §15 (NEW) .]

6. Existing capacity. The use by an ambulatory surgical facility licensed on January 1, 1998 of capacity in existence on January 1, 1998; and

[ 2001, c. 664, §2 (NEW) .]

7. Critical access hospitals. Conversion by a critical access hospital or a hospital in the process of becoming a critical access hospital of licensed acute care beds to hospital swing beds.

[ 2003, c. 621, §1 (AMD) .]

SECTION HISTORY

2001, c. 664, §2 (NEW). 2003, c. 510, §§A15,B6 (AMD). 2003, c. 621, §1 (AMD).



22 §331. Subsequent review following changes in project

When a certificate of need has been issued and changes occur as specified in this section, a subsequent review is required. [2001, c. 664, §2 (NEW).]

1. Criteria for subsequent review. The following activities require subsequent review and approval if the department has previously issued a certificate of need and one or more of the following circumstances occur within 3 years after the approved activity is undertaken:

A. There is a significant change in financing; [2001, c. 664, §2 (NEW).]

B. There is a change affecting the licensed or certified bed capacity as approved in the certificate of need; [2001, c. 664, §2 (NEW).]

C. There is a change involving the addition or termination of the health services proposed to be rendered; [2001, c. 664, §2 (NEW).]

D. There is a change in the site or the location of the proposed health care facility; or [2001, c. 664, §2 (NEW).]

E. There is a substantial change proposed in the design of the health care facility or the type of construction. [2001, c. 664, §2 (NEW).]

[ 2001, c. 664, §2 (NEW) .]

2. Procedures for subsequent review. Any person proposing to undertake any activity requiring subsequent review and approval shall file with the department, within 30 days of the time that person first has actual knowledge of the circumstances requiring subsequent review, a notice setting forth the following information:

A. The nature of the proposed change; [2001, c. 664, §2 (NEW).]

B. The rationale for the change including, where appropriate, an explanation of why the change was not set forth in the original application or letter of intent; and [2001, c. 664, §2 (NEW).]

C. Other pertinent detail subject to the procedures and criteria set forth in section 335. [2001, c. 664, §2 (NEW).]

The department shall, within 30 days of receipt of the information, advise that person in writing whether the proposed change is approved. If not approved, the application must be treated as a new application under this Act. If approved, the department shall amend the certificate of need as appropriate.

[ 2001, c. 664, §2 (NEW) .]

SECTION HISTORY

2001, c. 664, §2 (NEW).



22 §332. Subsequent review

1. Subsequent review following approval. When the commissioner has approved an application filed unconditionally or subject to conditions pursuant to section 335, subsection 8, the commissioner may conduct a subsequent review to ensure compliance with any terms or conditions of approval within 3 years after the approved activity is undertaken. In this subsequent review, the commissioner may hold a public hearing and may consider any material or significant changes in factors or circumstances relied upon by the commissioner in approving the application and significant and relevant information that either is new or was withheld by the applicant at the time of the process under section 335. If, upon review, the commissioner determines that any terms or conditions of the approval have not been met, the commissioner may take enforcement action consistent with subsection 3 and other applicable provisions of this Act.

[ 2007, c. 440, §7 (NEW) .]

2. Subsequent review following determination of nonapplicability. The commissioner may hold a public hearing to determine whether the proponent of the expenditure knowingly withheld significant and relevant information or made any material misrepresentations at the time the nonapplicability determination was rendered. The commissioner may take enforcement action consistent with the provisions of this Act if, upon review, the commissioner determines that:

A. At the time the nonapplicability determination was rendered the proponent of the expenditure knowingly withheld significant and relevant information or made any material misrepresentations; and [2007, c. 440, §7 (NEW).]

B. If the proponent had provided proper information, a certificate of need would have been required for the expenditure or action. [2007, c. 440, §7 (NEW).]

[ 2007, c. 440, §7 (NEW) .]

3. Enforcement actions. When the commissioner determines, following the procedures set forth in subsections 1 and 2, that the holder of a certificate of need when properly required has failed to meet the conditions set forth in the certificate of need approval or that a person covered by this Act has improperly obtained a nonapplicability ruling, the commissioner may take one or more of the following actions.

A. The commissioner may, pursuant to section 347, condition the person's license to prohibit the unauthorized activity and determine the ongoing conduct of that activity to be in violation of the respective chapter under which the person is licensed. A person that is subject to a ruling under this paragraph may request, and the commissioner shall grant pursuant to the Maine Administrative Procedure Act, a stay of the effect of any such determination to condition the person's license to prohibit the particular activity pending final agency action. [2007, c. 440, §7 (NEW).]

B. The commissioner may seek to enjoin the unlawful activity pursuant to section 349. [2007, c. 440, §7 (NEW).]

C. The commissioner may impose civil penalties against the person pursuant to section 350. [2007, c. 440, §7 (NEW).]

D. The commissioner may, pursuant to section 348, petition the Superior Court to withhold prospectively the reimbursement, payment or other financial assistance, either directly or indirectly, from a state agency or other 3rd-party payor that is directly related to the project or activity that required a certificate of need. [2007, c. 440, §7 (NEW).]

E. In determining the appropriate sanction, the commissioner or the court shall consider a range of factors and public interests, as applicable to the circumstances, including but not limited to:

(1) The degree of negligent or intentional conduct;

(2) The clarity or vagueness of the relevant statute or rule;

(3) The clarity or vagueness of the prior approval or condition;

(4) The efforts of the person to maintain compliance;

(5) Whether the person knowingly withheld significant and relevant information or made any material misrepresentations at the time the nonapplicability determination was rendered;

(6) The public interest in maintaining the service; and

(7) All other proper factors at law and in equity. [2007, c. 440, §7 (NEW).]

[ 2007, c. 440, §7 (NEW) .]

SECTION HISTORY

2001, c. 664, §2 (NEW). 2001, c. 710, §9 (AMD). 2001, c. 710, §10 (AFF). 2007, c. 440, §7 (RPR).



22 §333. Procedures after voluntary nursing facility reductions

1. Procedures. A nursing facility that voluntarily reduces the number of its licensed beds at any time prior to July 1, 2007, for any reason except to create private rooms may convert the beds back and thereby increase the number of nursing facility beds to no more than the previously licensed number of nursing facility beds, after obtaining a certificate of need in accordance with this section, as long as the nursing facility has been in continuous operation without material change of ownership. For purposes of this section and sections 333-A and 334-A, beds voluntarily removed from service prior to July 1, 2007 and available to be reinstated under this section are referred to as "reserved beds." Reserved beds remain facility property until they lapse as provided for in this section or are transferred. To reinstate reserved beds under this subsection, the nursing facility must:

A. Give notice of the number of beds it is reserving no later than 30 days after the effective date of the license reduction; [2007, c. 440, §8 (AMD).]

A-1. Annually provide notice to the department no later than July 1st of each year of the nursing facility's intent to retain these reserved beds, subject to the limitations set forth in subsection 2, paragraph B. Notice provided under this paragraph preserves the reserved beds through June 30th of the following year. The annual notice on reserved beds may be filed by an individual nursing facility or by multiple nursing facilities through a membership organization approved by the department by a single filing; and [2011, c. 648, §2 (AMD).]

B. Obtain a certificate of need to convert beds back under section 335, except that, if no construction is required for the conversion of beds back, the application must be processed in accordance with subsection 2. The department in its review shall evaluate the impact that the nursing facility beds to be converted back would have on those existing nursing facility beds and facilities within 30 miles of the applicant's facility and shall determine whether to approve the request based on current certificate of need criteria and methodology. [2011, c. 424, Pt. B, §3 (AMD); 2011, c. 424, Pt. E, §1 (AFF).]

[ 2011, c. 648, §2 (AMD) .]

2. Expedited review. Except as provided in subsection 1, paragraph B, an application for a certificate of need to reopen beds reserved in accordance with this section must be processed on an expedited basis in accordance with rules adopted by the department providing for shortened review time and for a public hearing if requested by a person directly affected by a review. The department shall consider and decide upon these applications as follows:

A. Review of applications that meet the requirements of this section must be based on the requirements of section 335, subsection 7, except that the determinations required by section 335, subsection 7, paragraph B must be based on the historical costs of operating the beds and must consider whether the projected costs are consistent with the costs of the beds prior to closure, adjusted for inflation; and [2001, c. 664, §2 (NEW).]

B. If the nursing facility fails to provide the annual notices required by subsection 1, paragraph B, the nursing facility's ability to convert beds back under this section lapses, and the beds must be treated as lapsed beds for purposes of this section and sections 333-A and 334-A. [2011, c. 424, Pt. B, §4 (AMD); 2011, c. 424, Pt. E, §1 (AFF).]

[ 2011, c. 648, §3 (AMD) .]

3. Effect on other review proceedings. Lapsed beds may not be treated as available nursing facility beds for the purpose of evaluating need under section 335. Reserved beds must be counted as available nursing facility beds for the purpose of evaluating need under section 335 only if:

A. The nursing facility retains the ability to convert the reserved beds back to nursing facility use under the terms of this section; [2007, c. 440, §10 (NEW).]

B. The nursing facility having the reserved beds is located within a reasonable distance of the population projected to be served by the project under review; and [2007, c. 440, §10 (NEW).]

C. The nursing facility having the reserved beds is willing to convert them to meet a need identified in that project review. The department shall inquire of facilities having reserved beds in the area of the State to be served by a proposed project before determining whether reserved beds will be counted as available. [2007, c. 440, §10 (NEW).]

[ 2007, c. 440, §10 (RPR) .]

4. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 383, §7 (AMD) .]

SECTION HISTORY

2001, c. 664, §2 (NEW). 2007, c. 440, §§8-10 (AMD). 2009, c. 383, §7 (AMD). 2011, c. 424, Pt. B, §§2-4 (AMD). 2011, c. 424, Pt. E, §1 (AFF). 2011, c. 648, §§2, 3 (AMD).



22 §335. Approval; record

This section applies to determinations by the commissioner under this chapter. [2001, c. 664, §2 (NEW).]

1. Basis for decision. Based solely on a review of the record maintained under subsection 6, the commissioner shall approve an application for a certificate of need if the commissioner determines that the project:

A. Meets the conditions set forth in subsection 7; [2003, c. 469, Pt. C, §8 (NEW).]

B. [2011, c. 90, Pt. J, §5 (RP).]

C. Ensures high-quality outcomes and does not negatively affect the quality of care delivered by existing service providers; [2003, c. 469, Pt. C, §8 (NEW).]

D. Does not result in inappropriate increases in service utilization, according to the principles of evidence-based medicine adopted by the Maine Quality Forum, as established in Title 24-A, section 6951, when the principles adopted by the Maine Quality Forum are directly applicable to the application; and [2011, c. 424, Pt. B, §15 (AMD); 2011, c. 424, Pt. E, §1 (AFF).]

E. [2013, c. 424, Pt. A, §10 (RP).]

F. In the case of a nursing facility project that proposes to add new nursing facility beds to the inventory of nursing facility beds within the State, is consistent with the nursing facility MaineCare funding pool and other applicable provisions of sections 333-A and 334-A. [2011, c. 424, Pt. B, §15 (NEW); 2011, c. 424, Pt. E, §1 (AFF).]

[ 2013, c. 424, Pt. A, §10 (AMD) .]

1-A. Competitive review. The commissioner may review applications on a competitive basis if the applications propose the same or similar services.

[ 2011, c. 648, §6 (AMD) .]

2. Communications. Staff of the department with responsibility for the certificate of need program may meet with, or otherwise communicate with, any person who is not a department employee and who wants to provide information to be considered in connection with an application for a certificate of need.

[ 2011, c. 648, §7 (AMD) .]

3. Limited communications. All communications regarding any letter of intent or application with the commissioner or with department staff responsible for the certificate of need program from any person who is not a department employee that the department staff reasonably believes is intended to influence the analyses relating to or the decision regarding an application for certificate of need must be made part of the record described in subsection 5-A. If such communications are not in written form or part of public meetings, these communications must be noted in writing by the commissioner or by department staff and that notation must be made part of the application record.

[ 2011, c. 648, §8 (AMD) .]

4. Decision. The commissioner's decision must be in writing and must contain appropriate references to the record. If the application is denied, the decision must specifically address comments received and made part of the record that favor granting the application. If the application is approved, the decision must specifically address comments received and made part of the record that favor denial of the application.

[ 2001, c. 664, §2 (NEW) .]

5. Record.

[ 2007, c. 440, §17 (RP) .]

5-A. Record. The record created by the department in the course of its review of an application must contain the following:

A. The letter of intent described in section 337, subsection 1, all other materials submitted by the applicant relating to the letter of intent and any written materials relating to the letter of intent; [2007, c. 440, §18 (NEW).]

B. The application and all other materials submitted by the applicant for the purpose of making those documents part of the record; [2007, c. 440, §18 (NEW).]

C. All information generated by or for the department in the course of gathering material to assist the commissioner in determining whether the conditions for granting an application for a certificate of need have or have not been met. This information may include, without limitation, the report of consultants, including reports by panels of experts assembled by the department to advise it on the application, memoranda of meetings or conversations with any person interested in commenting on the application, letters, memoranda and documents from other interested agencies of State Government and memoranda describing officially noticed facts; [2007, c. 440, §18 (NEW).]

D. Stenographic or electronic recordings of any public hearing held by the commissioner or the staff of the department at the direction of the commissioner regarding the application; [2007, c. 440, §18 (NEW).]

E. Stenographic or electronic recording of any public informational meeting held by the department pursuant to section 337, subsection 5; [2007, c. 440, §18 (NEW).]

F. Any documents submitted by any person for the purpose of making those documents part of the record regarding any application for a certificate of need or for the purpose of influencing the outcome of any analyses or decisions regarding an application for certificate of need, except documents that have been submitted anonymously. Such source-identified documents automatically become part of the record upon receipt by the department; [2007, c. 440, §18 (NEW).]

G. Preliminary and final analyses of the record prepared by the staff; [2007, c. 440, §18 (NEW).]

H. Except with regard to a project related to nursing facility services, a written assessment by the Director of the Maine Center for Disease Control and Prevention of the impact of the project on the health of Maine citizens; and [2007, c. 440, §18 (NEW).]

I. Except with regard to a project related to nursing facility services, or a project that qualifies for a simplified review process under section 336, a written assessment by the Superintendent of Insurance of the impact of the project on the cost of insurance in the region and the State when required by the commissioner. The superintendent may request additional information from the applicant for the purpose of reviewing the application. Any such request must be transmitted through the department and becomes part of the official record. The applicant shall respond to the request within 30 days. Any such response must be transmitted through the department and becomes part of the official record. The inability of the superintendent to complete the review of the application due to the failure of the applicant to respond timely must be noted in the superintendent's assessment filed with the department and may be cause for the commissioner to deny approval of the project. [2013, c. 424, Pt. B, §9 (AMD).]

[ 2013, c. 424, Pt. B, §9 (AMD) .]

6. Maintenance of the record. The record created pursuant to subsection 5-A first opens on the day the department receives a certificate of need application. From that day, all of the record is a public record. The letter of intent becomes a public record upon the receipt of the letter and is available for review from the date of receipt. Any person may examine all or part of the public record and purchase copies of any or all of that record during the normal business hours of the department.

A. The department shall accept public comments and additional information from the applicant for a period of 30 days after the public informational meeting held under section 337, subsection 5 or the public hearing held under section 339, subsection 2, whichever is later. The record will then close until public notice that the preliminary staff analysis has been made part of the record. [2011, c. 648, §10 (NEW).]

B. A technical assistance meeting with the department must be scheduled at least 10 days before the department publishes the preliminary analysis of a certificate of need application. At the technical assistance meeting the department shall:

(1) Give applicants an opportunity to hear whether the certificate of need application is likely to be approved or denied;

(2) Give applicants an opportunity to address issues and concerns expressed by the department regarding compliance with this chapter; and

(3) Give applicants an opportunity to offer additional information to the department.

Any additional information submitted by the applicant becomes part of the public record. The department shall complete its review after the technical assistance meeting and before the department publishes the preliminary analysis. [2011, c. 648, §10 (NEW).]

C. The department shall give notice that the preliminary analysis is complete and part of the public record by publication in a newspaper of general circulation in Kennebec County, in a newspaper published within the service area of the project and on the department’s publicly accessible website. [2011, c. 648, §10 (NEW).]

D. The public and the applicant may submit comments on the preliminary analysis for 15 business days after the notice is published under paragraph C. [2011, c. 648, §10 (NEW).]

E. The department may determine to reopen the record in circumstances that it determines to be appropriate for a limited time to permit submission of additional information, as long as the department gives public notice consistent with the provisions of this subsection. [2011, c. 648, §10 (NEW).]

[ 2011, c. 648, §10 (RPR) .]

7. Expanded review process; approval. Except as provided in section 334-A, subsection 2-B with respect to emergency nursing facility projects, section 336 with respect to the simplified review process and subsection 9 of this section with respect to emergency certificates of need, the commissioner, or the commissioner's designee in the case of a simplified review under section 336 or an emergency review, shall issue a certificate of need if the commissioner or the commissioner's designee determines and makes specific written findings regarding that determination that:

A. The applicant is fit, willing and able to provide the proposed services at the proper standard of care as demonstrated by, among other factors, whether the quality of any health care provided in the past by the applicant or a related party under the applicant's control meets industry standards. If the applicant is a provider of health care services that are substantially similar to those services being reviewed and is licensed in the State, the requirements of this paragraph are deemed to have been met if the services previously provided in the State by the applicant are consistent with applicable licensing and certification standards; [2011, c. 648, §11 (AMD).]

B. The economic feasibility of the proposed services is demonstrated in terms of the:

(1) Capacity of the applicant to support the project financially over its useful life, in light of the rates the applicant expects to be able to charge for the services to be provided by the project; and

(2) Applicant's ability to establish and operate the project in accordance with existing and reasonably anticipated future changes in federal, state and local licensure and other applicable or potentially applicable rules. If the applicant is a provider of health care services that are substantially similar to those services being reviewed and is licensed in the State, the applicant is deemed to have fulfilled the requirements of this subparagraph if the services provided in the State by the applicant during the most recent 3-year period are of similar size and scope and are consistent with applicable licensing and certification standards; [2011, c. 648, §11 (AMD).]

C. There is a public need for the proposed services as demonstrated by certain factors, including, but not limited to:

(1) Whether, and the extent to which, the project will substantially address specific health problems as measured by health needs in the area to be served by the project;

(2) Whether the project will have a positive impact on the health status indicators of the population to be served;

(3) Whether the services affected by the project will be accessible to all residents of the area proposed to be served; and

(4) Whether the project will provide demonstrable improvements in quality and outcome measures applicable to the services proposed in the project; [2003, c. 469, Pt. C, §11 (AMD).]

D. The proposed services are consistent with the orderly and economic development of health facilities and health resources for the State as demonstrated by:

(1) The impact of the project on total health care expenditures after taking into account, to the extent practical, both the costs and benefits of the project and the competing demands in the local service area and statewide for available resources for health care;

(2) The availability of state funds to cover any increase in state costs associated with utilization of the project's services; and

(3) The likelihood that more effective, more accessible or less costly alternative technologies or methods of service delivery may become available; and [2003, c. 469, Pt. C, §11 (AMD).]

E. The project meets the criteria set forth in subsection 1. [2003, c. 469, Pt. C, §12 (NEW).]

In making a determination under this subsection, the commissioner may use data from the Maine Health Data Organization established in chapter 1683 and other information available to the commissioner to the extent such data and information is applicable to the determination being made. The commissioner may give appropriate weight to information that indicates that the proposed health services are innovations in high-quality health care delivery, that the proposed health services are not reasonably available in the proposed area and that the facility proposing the new health services is designed to provide excellent quality health care.

[ 2011, c. 648, §11 (AMD) .]

8. Conditional approvals. The commissioner may grant an application subject to conditions that relate to the criteria for approval of the application.

[ 2001, c. 664, §2 (NEW) .]

9. Emergency certificate of need. Upon the written or oral request of an applicant asserting that an emergency situation exists, the department shall immediately determine whether an emergency situation exists and upon finding that an emergency situation does exist shall issue a certificate of need for a project necessary on account of the emergency situation. The scope of the certificate of need may not exceed that which is necessary to remedy or otherwise effectively address the emergency situation. The certificate of need may be subject to conditions consistent with the purpose of this Act that do not interfere with the applicant's ability to respond effectively to the emergency.

The commissioner shall find an emergency situation exists whenever the commissioner finds that an applicant has demonstrated:

A. The necessity for immediate or temporary relief due to a natural disaster, a fire, an unforeseen safety consideration, a major accident, equipment failure, foreclosure, receivership or an action of the department or other circumstances determined appropriate by the department; [2001, c. 664, §2 (NEW).]

B. The serious adverse effect of delay on the applicant and the community that would be occasioned by compliance with the regular requirements of this chapter and the rules adopted by the department; and [2001, c. 664, §2 (NEW).]

C. The lack of substantial change in the facility or services that existed before the emergency situation. [2001, c. 664, §2 (NEW).]

[ 2001, c. 664, §2 (NEW) .]

SECTION HISTORY

2001, c. 664, §2 (NEW). 2003, c. 469, §§C8-12 (AMD). 2003, c. 514, §1 (AMD). 2005, c. 369, §§7,8 (AMD). 2007, c. 440, §§14-19 (AMD). 2009, c. 383, §8 (AMD). 2011, c. 90, Pt. J, §§5, 6 (AMD). 2011, c. 213, §3 (AMD). 2011, c. 424, Pt. B, §15 (AMD). 2011, c. 424, Pt. E, §1 (AFF). 2011, c. 648, §§6-11 (AMD). 2013, c. 424, Pt. A, §10 (AMD). 2013, c. 424, Pt. B, §9 (AMD).



22 §333-A. Procedures for allowing reallocation of nursing facility capacity

1. Nursing facility MaineCare funding pool. Except as set forth in subsection 3-A and section 334-A, savings to the MaineCare program as a result of delicensing of nursing facility beds on or after July 1, 2005, including savings from lapsed beds but excluding savings from reserved beds, must be credited to the nursing facility MaineCare funding pool, which must be maintained by the department to provide for the development of new beds or other improvements requiring a certificate of need. For those nursing facility projects that propose to add new nursing facility beds to the inventory of beds within the State, the balance of the nursing facility MaineCare funding pool, as adjusted to reflect current costs consistent with the rules and statutes governing reimbursement of nursing facilities, serves as a limit on the MaineCare share of all incremental 3rd-year operating costs of such projects unless such projects are approved under applicable provisions of section 334-A. Nursing facility projects that do not add new nursing facility beds to the inventory of beds within the State are not subject to the nursing facility MaineCare funding pool.

[ 2011, c. 424, Pt. B, §5 (AMD); 2011, c. 424, Pt. E, §1 (AFF) .]

2. Procedure. The balance of the nursing facility MaineCare funding pool must be used for development of additional nursing facility beds in areas of the State where additional beds are needed to meet the community need. The department must assess needs throughout the State and issue requests for proposals for the development of additional beds in areas where need has been identified by the department, except in the event of an emergency, when the department may use a sole source process. Proposals must be evaluated based on consideration of quality of care and cost, and preference must be given to existing nursing facilities in the identified need area that may increase licensed capacity by adding on to or renovating the existing facility.

[ 2011, c. 424, Pt. B, §6 (AMD); 2011, c. 424, Pt. E, §1 (AFF) .]

3. Emergencies and necessary renovations.

[ 2011, c. 424, Pt. B, §7 (RP); 2011, c. 424, Pt. E, §1 (AFF) .]

3-A. Transfers between nursing facility and residential care facility. A nursing facility may delicense and sell or transfer beds to a residential care facility for the purpose of permitting the residential care facility to add MaineCare-funded beds to meet identified needs for such beds. Such a transfer does not require a certificate of need but is subject to prior approval of the department on an expedited basis. The divisions within the department that are responsible for licensing and MaineCare reimbursement for nursing facilities and residential care facilities shall work cooperatively to review and consider whether to approve such transfers on an expedited basis. When the average then current occupancy rate for existing state-funded residential care beds within 30 miles of the applicant facility is 80% or less, the department in its review under section 335 shall evaluate the impact that the proposed additional state-funded residential care beds would have on these existing state-funded residential care beds and facilities. Beds and MaineCare resources transferred pursuant to this subsection are not subject to the nursing facility MaineCare funding pool. In order for the department to approve delicensing, selling or transferring under this subsection, the department must determine that any increased MaineCare residential care costs associated with the converted beds are fully offset by reductions in the MaineCare costs from the reduction in MaineCare nursing facility costs associated with the converted beds.

[ 2011, c. 648, §4 (AMD) .]

4. Rulemaking. The department may establish rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 681, §6 (AMD) .]

SECTION HISTORY

2007, c. 440, §11 (NEW). 2007, c. 681, §§4-6 (AMD). 2009, c. 429, §2 (AMD). 2011, c. 90, Pt. J, §4 (AMD). 2011, c. 424, Pt. B, §§5-8 (AMD). 2011, c. 424, Pt. E, §1 (AFF). 2011, c. 648, §4 (AMD).



22 §334. Nursing facility projects (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 664, §2 (NEW). 2003, c. 416, §1 (AMD). 2007, c. 440, §12 (RP).



22 §334-A. Nursing facility projects

1. Projects that expand current bed capacity.

[ 2011, c. 424, Pt. B, §9 (RP); 2011, c. 424, Pt. E, §1 (AFF) .]

1-A. Projects that expand current bed capacity. Nursing facility projects that propose to add new nursing facility beds to the inventory of nursing facility beds within the State may be considered under either of the following 2 options:

A. These projects may be grouped for competitive review purposes consistent with funds available from the nursing facility MaineCare funding pool and may be approved if sufficient funds are available from the nursing facility MaineCare funding pool or are added to the pool by an act of the Legislature, except that the department may approve, without available funds from the pool, projects to reopen beds previously reserved by a nursing facility through a voluntary reduction pursuant to section 333 if the annual total of reopened beds approved does not exceed 100; or [2011, c. 424, Pt. B, §10 (NEW); 2011, c. 424, Pt. E, §1 (AFF).]

B. Petitioners proposing such projects may elect not to participate in a competitive review under paragraph A and the projects may be approved if:

(1) The petitioner, or one or more nursing facilities or residential care facilities or combinations thereof under common ownership or control, has agreed to delicense a sufficient number of beds from the total number of currently licensed or reserved beds, or is otherwise reconfiguring the operations of such facilities, so that the MaineCare savings associated with such actions are sufficient to fully offset any incremental MaineCare costs that would otherwise arise from implementation of the certificate of need project and, as a result, there are no net incremental MaineCare costs arising from implementation of the certificate of need project; or

(2) The petitioner, or one or more nursing facilities or residential care facilities or combinations thereof under common ownership or control, has acquired bed rights from another nursing facility or facilities or residential care facility or facilities or combinations thereof that agree to delicense beds or that are ceasing operations or otherwise reconfiguring their operations, and the MaineCare revenues associated with these acquired bed rights and related actions are sufficient to cover the additional requested MaineCare costs associated with the project. The divisions within the department that are responsible for licensing and MaineCare reimbursement for nursing facilities and residential care facilities shall work cooperatively to review and consider whether to approve such projects.

With respect to the option described in this paragraph, when the average then current occupancy rate for existing nursing facility beds at facilities within 30 miles of the applicant facility exceeds 85%, the department in its review under section 335 shall evaluate the impact that the proposed additional nursing facility beds would have on those existing nursing facility beds and facilities and shall determine whether to approve the request based on current certificate of need criteria and methodology.

Certificate of need projects described in this paragraph are not subject to or limited by the nursing facility MaineCare funding pool. [2011, c. 648, §5 (AMD).]

[ 2011, c. 648, §5 (AMD) .]

2. Projects to relocate beds. Nursing facility projects that do not add new nursing facility beds to the inventory of nursing facility beds within the State, but instead propose to relocate beds from one or more nursing facilities to one or more existing or new nursing facilities:

A. May also propose renovation, replacement or other actions requiring certificate of need review; and [2007, c. 440, §13 (NEW).]

B. May be approved by the department upon a showing by the petitioner that the project fulfills all pertinent requirements and the review criteria set forth in section 335. [2011, c. 424, Pt. B, §11 (AMD); 2011, c. 424, Pt. E, §1 (AFF).]

Certificate of need projects described in this subsection are not subject to or limited by the nursing facility MaineCare funding pool.

[ 2011, c. 424, Pt. B, §11 (AMD); 2011, c. 424, Pt. E, §1 (AFF) .]

2-A. Other types of certificate of need projects. Other types of nursing facility projects that do not add new nursing facility beds to the inventory of nursing facility beds within the State and do not propose to relocate beds from one facility to another existing or new facility and that propose any renovation, replacement, transfer of ownership or other actions requiring certificate of need review, such as capital expenditures for equipment and renovations that are above applicable thresholds, may be approved by the department upon a showing that the project fulfills all pertinent requirements and the review criteria set forth in section 335.

A. [2011, c. 424, Pt. B, §12 (RP); 2011, c. 424, Pt. E, §1 (AFF).]

B. [2011, c. 424, Pt. B, §12 (RP); 2011, c. 424, Pt. E, §1 (AFF).]

Certificate of need projects described in this subsection are not subject to or limited by the nursing facility MaineCare funding pool.

[ 2011, c. 424, Pt. B, §12 (AMD); 2011, c. 424, Pt. E, §1 (AFF) .]

2-B. Emergencies and necessary nursing facility projects. If the department determines that an emergency exists, it may approve a necessary nursing facility certificate of need application on an expedited basis when the applicant proposes capital expenditures for renovations and improvements that are necessary:

A. To achieve compliance with code and related regulatory requirements; [2011, c. 424, Pt. B, §13 (NEW); 2011, c. 424, Pt. E, §1 (AFF).]

B. To comply with the federal Health Insurance Portability and Accountability Act of 1996 and related patient privacy standards; [2011, c. 424, Pt. B, §13 (NEW); 2011, c. 424, Pt. E, §1 (AFF).]

C. To address other patient safety requirements and standards; or [2011, c. 424, Pt. B, §13 (NEW); 2011, c. 424, Pt. E, §1 (AFF).]

D. To address other necessary and time-sensitive patient safety or compliance issues. [2011, c. 424, Pt. B, §13 (NEW); 2011, c. 424, Pt. E, §1 (AFF).]

Certificate of need projects described in this subsection are not subject to or limited by the nursing facility MaineCare funding pool.

[ 2011, c. 424, Pt. B, §13 (NEW); 2011, c. 424, Pt. E, §1 (AFF) .]

3. Evaluating costs. Beginning with all applications pending on February 15, 2012, in evaluating whether a project will increase MaineCare expenditures for a nursing facility for the purposes of this section, the department shall:

A. Allow gross square footage per licensed bed of not less than 500 square feet unless the applicant specifies a smaller allowance for the project. [2011, c. 424, Pt. B, §14 (AMD); 2011, c. 424, Pt. E, §1 (AFF).]

B. [2011, c. 424, Pt. B, §14 (RP); 2011, c. 424, Pt. E, §1 (AFF).]

C. [2011, c. 424, Pt. B, §14 (RP); 2011, c. 424, Pt. E, §1 (AFF).]

[ 2011, c. 424, Pt. B, §14 (AMD); 2011, c. 424, Pt. E, §1 (AFF) .]

4. Cost associated with energy-efficient improvements. The cost associated with energy-efficient improvements in nursing facilities, as set forth in rules governing special reimbursement provisions for energy-efficient improvements adopted by the department, must be excluded from the cost of a project in determining whether the project is subject to review.

[ 2009, c. 430, §5 (NEW) .]

SECTION HISTORY

2007, c. 440, §13 (NEW). 2009, c. 429, §§3-5 (AMD). 2009, c. 430, §§2-5 (AMD). 2011, c. 424, Pt. B, §§9-14 (AMD). 2011, c. 424, Pt. E, §1 (AFF). 2011, c. 648, §5 (AMD).



22 §336. Simplified review and approval process

Notwithstanding the requirements set forth in section 335, the department shall conduct a simplified review and approval process in accordance with this section unless a public hearing has been requested pursuant to section 339, subsection 2, paragraph D, in which case the project is subject to the expanded review in section 335. The department shall by rule set forth this simplified review and approval process. To the extent practicable, a simplified review must be completed and the commissioner shall make a decision within 60 days after the application has been certified as complete by the applicant pursuant to section 337, subsection 4, unless a hearing is requested by a person directly affected by a review or the commissioner determines to hold a hearing. The following projects may qualify for a simplified review process: [2011, c. 648, §12 (AMD).]

1. Maintenance projects. The commissioner shall issue a certificate of need for a project that primarily involves the maintenance of a health facility if the commissioner determines that the project:

A. Will result in no or a minimal additional expense to the public or to the health care facility's clients; [2001, c. 664, §2 (NEW).]

B. Will be in compliance with other applicable state and local laws and regulations; and [2001, c. 664, §2 (NEW).]

C. Will significantly improve or, in the alternative, not significantly adversely affect the health and welfare of any person currently being served by the health care facility. [2001, c. 664, §2 (NEW).]

[ 2001, c. 664, §2 (NEW) .]

2. Life safety codes; previous certificate of need. The commissioner shall issue a certificate of need for a project that is required to meet federal, state or local life safety codes.

[ 2011, c. 648, §12 (AMD) .]

3. Acquisition of control. The commissioner shall issue a certificate of need for a project that involves the acquisition of control of a health facility when the acquisition consists of a management agreement or similar arrangement and primarily involves the day-to-day operation of the facility in its current form, or transfers ownership of a nursing facility to an existing provider of nursing facility services licensed in this State if the commissioner determines that the project meets the requirements of section 335, subsection 7, paragraph B and that the project is economically feasible in light of its impact on:

A. The operating budget of the facility and the applicant; and [2001, c. 664, §2 (NEW).]

B. The applicant's ability to operate the facility without increases in the facility's rates beyond those that would otherwise occur absent the acquisition. [2001, c. 664, §2 (NEW).]

[ 2011, c. 648, §12 (AMD) .]

4. Capital expenditures for compliance or quality improvement. The commissioner shall issue a certificate of need for a proposed capital expenditure upon determining that:

A. The capital expenditure is required to eliminate or prevent imminent safety hazards, as defined by applicable fire, building or life safety codes and regulations; to comply with state licensure standards; to provide demonstrable improvements in patient safety or quality of care; or to comply with accreditation or certification standards that must be met to receive reimbursement under the United States Social Security Act, Title XVIII or payments under a state plan for medical assistance approved under Title XIX of that Act; [2011, c. 648, §12 (AMD).]

B. The economic feasibility of the project is demonstrated in terms of its effects on the operating budget of the applicant, including its existing rate structure; [2001, c. 664, §2 (NEW).]

C. There remains a public need for the service to be provided; and [2001, c. 664, §2 (NEW).]

D. The corrective action proposed by the applicant is a cost-effective alternative available under the circumstances. [2011, c. 648, §12 (AMD).]

[ 2011, c. 648, §12 (AMD) .]

5. Major medical equipment. The commissioner shall issue a certificate of need for replacement of major medical equipment that is not otherwise exempt from review pursuant to section 329, subsection 2-A, paragraph B, subparagraph (1) upon determining that a project meets the requirements of section 335, subsection 7.

[ 2009, c. 383, §9 (NEW) .]

6. Other projects. The commissioner may by rule identify other categories of projects that qualify for simplified review under this section that are consistent with the purposes of this section and will foster timely review and approval for qualifying projects.

[ 2011, c. 648, §12 (NEW) .]

SECTION HISTORY

2001, c. 664, §2 (NEW). 2009, c. 383, §9 (AMD). 2011, c. 648, §12 (AMD).



22 §337. Application process for certificate of need

1. Letter of intent. Prior to filing an application for a certificate of need, an applicant shall file a letter of intent with the department. The letter of intent forms the basis for determining the applicability of this chapter to the proposed expenditure or action. A letter of intent is deemed withdrawn one year after receipt by the department, unless sooner superseded by an application, except that the applicant is not precluded from resubmitting the same letter of intent.

[ 2001, c. 664, §2 (NEW) .]

2. Application filed. Paragraphs A to C apply in the given order to the application process for certificate of need.

A. After receiving the letter of intent, the department shall issue a letter or checklist, or both, to an applicant that stipulates and clarifies what will be required in the application. [2001, c. 664, §2 (NEW).]

B. Within 15 days of filing the letter of intent, the applicant shall schedule a meeting with the department staff in order to assist the department in understanding the application and to receive technical assistance concerning the nature, extent and format of the documentary evidence, statistical data and financial data required for the department to evaluate the proposal. The applicant may waive the technical assistance meeting requirement under this paragraph. [2011, c. 648, §13 (AMD).]

C. After receiving notice from the department that a certificate of need is required for a proposed expenditure or action, if the applicant wishes to proceed with the project, the applicant must file an application for a certificate of need. [2001, c. 664, §2 (NEW).]

[ 2011, c. 648, §13 (AMD) .]

3. Application content; department-approved forms. An application for a certificate of need must describe with specificity how the proposed project meets each of the standards for granting a certificate of need that are applicable to the project. A statement or statements that the project will meet the standards without supporting facts backed by relevant documentation and analysis constitute sufficient cause to deny the application. An application subject to an expanded review must contain, if available and relevant to the particular service or technology, information on health status, public health need for the service or technology, quality assurance processes and prevention programs.

A. The department shall make available on the department's publicly accessible website multiple project-specific, department-approved certificate of need forms for at least the following certificate of need categories:

(1) Nursing facility projects;

(2) Hospital projects; and

(3) Other projects subject to review. [2011, c. 648, §14 (NEW).]

B. The department-approved forms must set forth application elements that are relevant to each category and must elicit the information and data reasonably necessary to permit the department to carry out the review and approval process in a timely and cost-effective manner, with consideration for the costs and responsiblities imposed on applicants. [2011, c. 648, §14 (NEW).]

C. Submission of the completed applicable department-approved forms and required information, together with other information that is appropriate to the application, and the applicant's certification that the application is complete pursuant to subsection 4 constitutes a sufficient record for the department to make a determination regarding the application for a certificate of need, unless a hearing is requested either by the department or by a person directly affected by a review. [2011, c. 648, §14 (NEW).]

D. If an application is contested by another provider of services or a person directly affected by a review or the department determines that a public hearing must be held pursuant to section 339, subsection 2, additional information may be required by the department. [2011, c. 648, §14 (NEW).]

[ 2011, c. 648, §14 (AMD) .]

4. Application complete. An application is certified as complete when the applicant delivers to the department a certification in writing that states that the application should be considered complete by the department. Subsequent to the applicant's certification under this subsection, the applicant may submit information that is responsive to any concern, issue, question or allegation of facts contrary to those in the application made by the department or any other person.

[ 2001, c. 664, §2 (NEW) .]

5. Public notice; public informational meeting. Within 5 business days of the filing of a certificate by an applicant that a complete certificate of need application is on file with the department, public notice that the application has been filed must be given by publication in a newspaper of general circulation in Kennebec County and in a newspaper published within the service area in which the proposed expenditure will occur. If an existing health care facility may close or lose bed capacity as a result of a proposal for which a certificate of need application has been filed, the department shall notify the municipal officers of the municipality in which that health care facility is located and the members of the State House of Representatives and the State Senate representing any part of that municipality. The notice must also be provided to all persons who have requested notification by means of asking that their names be placed on a mailing list maintained by the department for this purpose. The notice must also be published on the department's publicly accessible website. This notice must include:

A. A brief description of the proposed expenditure or other action, including the name and location of any existing health care facility that may close or lose bed capacity as a result of a proposal for which a certificate of need application has been filed; [2013, c. 424, Pt. A, §11 (RPR).]

B. A description of the review process and schedule; [2013, c. 424, Pt. A, §11 (RPR).]

C. A statement that any person may examine the application, submit comments in writing to the department regarding the application and examine the entire record assembled by the department at any time from the date of publication of the notice until the application process is closed for comment; [2013, c. 424, Pt. A, §11 (RPR).]

D. If a public informational meeting is being held, the time and location of the public informational meeting, a statement that any person may appear at the meeting to question the applicant regarding the project or the department regarding the conditions the applicant must satisfy in order to receive a certificate of need for the project, and a statement that a public hearing may be requested by any person directly affected by a review if the request is received by the commissioner within 15 days following the public informational meeting pursuant to the provisions of section 339, subsection 2; and [2013, c. 424, Pt. A, §11 (RPR).]

E. If a public informational meeting is not being held, a statement that a public hearing may be requested by any person directly affected by a review if the request is received by the commissioner within 15 days following the publication of the notice that an application has been filed. [2013, c. 424, Pt. A, §11 (RPR).]

The department shall make an electronic or stenographic record of the public informational meeting.

A public informational meeting is not required for the simplified review and approval process in section 336 unless requested by the applicant, the department or a person directly affected by a review.

[ 2013, c. 424, Pt. A, §11 (RPR) .]

6. Voluntary withdrawal of application. During the review period, prior to the date that department staff submits a final report to the commissioner, an applicant may withdraw an application without prejudice by filing written notice of the withdrawal with the department. A withdrawn application may be resubmitted and will be processed as an entirely new application under this chapter.

[ 2001, c. 664, §2 (NEW) .]

7. Fees. The department shall adopt rules setting minimum and maximum filing fees under this chapter. A nonrefundable filing fee must be paid at the time an application is filed. If the approved capital expenditure or operating cost upon which a fee is based is higher than the initially proposed capital expenditure, then the filing fee must be recalculated and the difference, if any, must be paid before the certificate of need may be issued. In addition to filing fees, the department shall adopt rules to establish reasonable and necessary fees to carry out the provisions of this chapter. All fees received by the department under this subsection must be placed in a separate, nonlapsing account to be used in accordance with this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 648, §16 (AMD) .]

8. Suspension of review. An applicant may request and be granted a suspension of the review process prior to the date on which the department staff submits its final analysis to the commissioner.

A. A request for suspension of the review process must be for specific periods of no less than 10 days and not greater than 12 months. [2011, c. 648, §17 (NEW).]

B. If there are no competing applicants, a request under this subsection must be granted. [2011, c. 648, §17 (NEW).]

C. If there are competing applicants, the request under this subsection must be reviewed and approved or disapproved within 3 business days, taking into account the interests of the public and of competing applicants. [2011, c. 648, §17 (NEW).]

D. If a request to suspend the review is granted, the department shall determine:

(1) If the suspension will suspend review of all competing applications; or

(2) If the suspension will not affect competing applications, which will continue to be reviewed without interruption. [2011, c. 648, §17 (NEW).]

E. Failure to reactivate an application within the time period approved by the department results in automatic withdrawal of the suspended application. [2011, c. 648, §17 (NEW).]

[ 2011, c. 648, §17 (NEW) .]

SECTION HISTORY

2001, c. 664, §2 (NEW). 2009, c. 383, §§10, 11 (AMD). 2011, c. 424, Pt. D, §§1, 2 (AMD). 2011, c. 424, Pt. E, §1 (AFF). 2011, c. 636, §1 (AMD). 2011, c. 648, §§13-17 (AMD). 2013, c. 424, Pt. A, §11 (AMD).



22 §338. Consultation

1. Consultation on new technologies and needs. In connection with the development of policies and procedures to implement this Act, the commissioner may, from time to time, consult with persons with relevant skills and experience regarding:

A. New medical technologies and the impact of those technologies on the health care delivery system in the State; [2003, c. 469, Pt. C, §13 (AMD).]

B. Unmet need for health care services in the State; [2011, c. 648, §18 (AMD).]

C. The quality of health care; and [2011, c. 648, §18 (AMD).]

D. The need to replace, renovate or upgrade health care facilities to meet current and future needs. [2011, c. 648, §18 (NEW).]

[ 2011, c. 648, §18 (AMD) .]

SECTION HISTORY

2001, c. 664, §2 (NEW). 2003, c. 469, §§C13,14 (AMD). 2011, c. 648, §18 (AMD).



22 §339. Review process; public hearing

1. Review process. The review process consists of an evaluation of the project application for a certificate of need by the department in light of:

A. The application itself; [2001, c. 664, §2 (NEW).]

B. Material collected or developed by or for the department staff to test the assertions in the application; [2001, c. 664, §2 (NEW).]

C. All comments received by any person regarding the project; and [2001, c. 664, §2 (NEW).]

D. Any other material made part of the record. [2001, c. 664, §2 (NEW).]

[ 2001, c. 664, §2 (NEW) .]

2. Public hearing. The following provisions apply to a public hearing under this chapter.

A. The commissioner or the commissioner's designee may hold a public hearing regarding the application. [2001, c. 664, §2 (NEW).]

B. The commissioner, or the commissioner's designee, shall hold a public hearing if any person directly affected by a review requests, in writing, that such a public hearing be held and the request is timely received by the commissioner. If a public informational meeting on the application is conducted pursuant to section 337, subsection 5, the request for a public hearing must be received by the commissioner no later than 15 days following the informational hearing. If no public informational meeting is conducted, the request for a public hearing must be received within 15 days following the publication of the public notice required by section 337, subsection 5. [2011, c. 648, §19 (AMD).]

C. An electronic or stenographic record of the public hearing must be made part of the record. [2001, c. 664, §2 (NEW).]

D. A public hearing is not required for the simplified review and approval process set forth in section 336 unless requested by the applicant, the department or a person directly affected by a review. [2011, c. 648, §20 (AMD).]

[ 2011, c. 648, §§19, 20 (AMD) .]

3. Preliminary staff analyses. As soon as practicable, the department staff shall provide the preliminary analyses of the application and the record to the applicant, the commissioner and any person who requests the analyses and record. Notice of the availability of the analyses must be published in a newspaper in general circulation in Kennebec County and a newspaper of general circulation serving the area in which the project is to be located and on the department's publicly accessible site on the Internet.

[ 2001, c. 664, §2 (NEW) .]

4. Final department staff analysis. A final department staff analysis must be submitted to the commissioner, together with the documentary record described in section 335, subsection 2, as soon as practicable after the closing of the record.

[ 2001, c. 664, §2 (NEW) .]

5. Reviews. To the extent practicable, a review must be completed and the commissioner shall make a decision within 60 days after the application has been certified as complete by the applicant for a simplified review, or within 90 days for an expanded review. The department shall establish criteria for determining when it is not practicable to complete a review within these time frames. Whenever it is not practicable to complete a review within these time frames, the department may extend the review period for up to an additional 30 days.

[ 2011, c. 648, §21 (AMD) .]

6. Public necessity. The department may delay action on an otherwise complete application for up to 120 days from the time the application has been certified as complete by the applicant if the department finds that a public necessity exists. The department shall provide written notice of the delay to the applicant and any other person who has requested in writing information regarding the application. For purposes of this subsection, the department shall find that a public necessity exists if:

A. The application represents a new service or technology not previously provided within the State; [2001, c. 664, §2 (NEW).]

B. The application represents a potential significant impact on health care system costs; [2001, c. 664, §2 (NEW).]

C. The application represents a new service or technology for which a health care system need has not been previously established; or [2001, c. 664, §2 (NEW).]

D. There are several applications for the same or similar projects before the department. [2001, c. 664, §2 (NEW).]

[ 2011, c. 648, §22 (AMD) .]

SECTION HISTORY

2001, c. 664, §2 (NEW). 2009, c. 383, §12 (AMD). 2011, c. 424, Pt. D, §§3-5 (AMD). 2011, c. 424, Pt. E, §1 (AFF). 2011, c. 648, §§19-22 (AMD).



22 §340. Reconsideration

Any person directly affected by a review under this chapter may, for good cause shown, request in writing a hearing for the purpose of reconsideration of the decision of the department to issue or to deny a certificate of need. [2001, c. 664, §2 (NEW).]

1. Timing for request. A request for hearing for reconsideration under this section must be received within 30 days of the department's decision.

[ 2001, c. 664, §2 (NEW) .]

2. Hearing. If the department determines that good cause for a hearing under this section has been demonstrated, the department shall commence a hearing within 30 days of receipt of the request. For purposes of this section, a request for a hearing is considered to show good cause if it:

A. Presents significant, relevant information not previously considered by the department; [2001, c. 664, §2 (NEW).]

B. Demonstrates that there have been significant changes in factors or circumstances relied upon by the department in reaching its decision; [2001, c. 664, §2 (NEW).]

C. Demonstrates that the department has materially failed to follow its adopted procedures in reaching its decision; or [2001, c. 664, §2 (NEW).]

D. Provides other bases for a hearing that the department has determined constitute good cause. [2001, c. 664, §2 (NEW).]

[ 2001, c. 664, §2 (NEW) .]

3. Decision. A decision must be rendered within 60 days of the commencement of a hearing under this section, except that the parties may agree to a longer time period.

[ 2001, c. 664, §2 (NEW) .]

SECTION HISTORY

2001, c. 664, §2 (NEW).



22 §341. Remedy

Any person aggrieved by a final decision of the department made under the provisions of this Act is entitled to review in accordance with this chapter and with Title 5, chapter 375, subchapter VII. [2001, c. 664, §2 (NEW).]

1. Finality. A decision of the department to issue a certificate of need or to deny an application for a certificate of need is not considered final until the department has taken final action on a request for reconsideration under section 340. A decision by the department is not final when opportunity for reconsideration exists with respect to matters involving new information or changes in circumstances pursuant to section 340, subsection 2, paragraphs A and B.

[ 2001, c. 664, §2 (NEW) .]

2. Competitive reviews. If a person or persons file for review under Title 5, chapter 375, regarding competitive reviews of proposals to construct new nursing facility beds, the court shall require the party seeking judicial review to give security in such sums as the court determines proper for the payment of costs and damages that may be incurred or suffered by any other party who is found to have been wrongfully delayed or restrained from proceeding to implement the certificate of need, except that, for good cause shown and recited in the order, the court may waive the giving of security. A surety upon a bond or undertaking under this subsection submits the surety to the jurisdiction of the court and irrevocably appoints the clerk of the court as the agent for the surety upon whom any papers affecting liability on the bond or undertaking may be served. The liability of the surety may be enforced on motion without the necessity of an independent action. The motion and such notice of the motion as the court prescribes may be served on the clerk of the court, who shall mail copies to the persons giving the security if their addresses are known.

[ 2001, c. 664, §2 (NEW) .]

SECTION HISTORY

2001, c. 664, §2 (NEW).



22 §342. Rules

The department shall adopt any rules, standards, criteria, plans or procedures that may be necessary to carry out the provisions and purposes of this Act. The department shall provide for public notice and hearing on all proposed rules, standards, criteria, plans, procedures or schedules pursuant to Title 5, chapter 375. Unless otherwise provided by this chapter, rules adopted pursuant to this chapter are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. [2001, c. 664, §2 (NEW).]

SECTION HISTORY

2001, c. 664, §2 (NEW).



22 §343. Public information

The department shall prepare and publish at least annually a report on its activities conducted pursuant to this Act. The annual report must include information on all certificates of need granted and denied and on the assessment of penalties. With regard to all certificates granted on a conditional basis, the report must include a summary of information reported pursuant to section 332 and any accompanying statements by the commissioner or department staff submitted regarding the reports. [2009, c. 383, §13 (AMD).]

SECTION HISTORY

2001, c. 664, §2 (NEW). 2009, c. 383, §13 (AMD).



22 §344. Conflict of interest

In addition to the limitations of Title 5, section 18, a member or employee of the department who has a substantial economic or fiduciary interest that would be affected by a recommendation or decision to issue or deny a certificate of need or who has a close relative or economic associate whose interest would be so affected is ineligible to participate in the review, recommendation or decision-making process with respect to any application for which the conflict of interest exists. [2001, c. 664, §2 (NEW).]

SECTION HISTORY

2001, c. 664, §2 (NEW).



22 §345. Division of project to evade cost limitation prohibited

A health care facility or other party required to obtain a certificate of need may not separate portions of a single project into components, including, but not limited to, site facility and equipment, to evade the cost limitations or other requirements of section 329. [2001, c. 664, §2 (NEW).]

SECTION HISTORY

2001, c. 664, §2 (NEW).



22 §346. Scope of certificate of need

1. Application determinative. A certificate of need is valid only for the defined scope, premises and facility or person named in the application and is not transferable or assignable.

[ 2001, c. 664, §2 (NEW) .]

2. Maximum expenditure. In issuing a certificate of need, the department shall specify the maximum capital expenditures that may be obligated under this certificate. The department shall adopt rules regarding the determination of capital expenditure maximums, procedures to monitor capital expenditures obligated under certificates and procedures to review projects for which the capital expenditure maximum is exceeded or expected to be exceeded.

[ 2001, c. 664, §2 (NEW) .]

3. Issued certificate; duration and expiration. After the issuance of a certificate of need, the department shall periodically review the progress of the holder of the certificate in meeting the timetable for making the service or equipment available or for completing the project specified in the approved application. A certificate of need expires if the project for which the certificate has been issued is not commenced within 24 months following the issuance of the certificate. The department may grant an extension of a certificate for an additional specified time not to exceed 12 months if good cause is shown why the project has not commenced. The department may require evidence of the continuing feasibility and availability of financing for a project as a condition for extending the life of the certificate. In addition, if on the basis of its periodic review of progress under the certificate the department determines that the holder of a certificate is not otherwise meeting the timetable and is not making a good faith effort to meet it, the department may, after a hearing, withdraw the certificate of need. The department shall adopt rules for the withdrawal of certificates of need.

[ 2011, c. 648, §23 (AMD) .]

SECTION HISTORY

2001, c. 664, §2 (NEW). 2011, c. 648, §23 (AMD).



22 §347. Withholding of license

A new health care facility, as defined in section 328, is eligible to obtain a license under the applicable state law if the facility has obtained a certificate of need as required by this chapter. The license of any facility does not extend to include and may not otherwise be deemed to allow the delivery of any services, the use of any equipment that has been acquired, the use of any portion of a facility or any other change for which a certificate of need as required by this chapter has not been obtained. Any unauthorized delivery of services, use of equipment or a portion of a facility or other change is in violation of the respective chapter under which the facility is licensed. [2001, c. 664, §2 (NEW).]

SECTION HISTORY

2001, c. 664, §2 (NEW).



22 §348. Withholding of funds

A health care facility or other provider may be eligible to apply for or receive any reimbursement, payment or other financial assistance from any state agency or other 3rd-party payor, either directly or indirectly, for any capital expenditure or operating costs attributable to any project for which a certificate of need is required by this chapter only if the certificate of need has been obtained. Reimbursement, payment or other financial assistance, either directly or indirectly, from a state agency or other 3rd-party payor may be subject to an enforcement action by the commissioner to withhold or deny reimbursement, in whole or in part, with respect to a project granted a certificate of need when the commissioner determines that the applicant fails to meet any of the conditions set forth in the certificate of need approval in accordance with the procedures set forth in section 332. For the purposes of this section, the department shall determine the eligibility of a facility to receive reimbursement for all projects subject to the provisions of this chapter. [2007, c. 440, §20 (AMD).]

SECTION HISTORY

RR 2001, c. 2, §A29 (COR). 2001, c. 664, §2 (NEW). 2007, c. 440, §20 (AMD).



22 §349. Injunction

The Attorney General, upon the request of the department, shall seek to enjoin any project for which a certificate of need as required by this chapter has not been obtained and shall take any other action as may be appropriate to enforce this chapter. [2001, c. 664, §2 (NEW).]

SECTION HISTORY

2001, c. 664, §2 (NEW).



22 §349-A. Compliance investigation

To ensure compliance with this chapter or rules adopted under this chapter, the department may investigate a health care facility or other entity subject to this chapter when the department has a reasonable basis to suspect that a violation has occurred. The health care facility or other entity subject to this chapter may not interfere with or impede the investigation. [2009, c. 556, §1 (NEW).]

1. Right of entry. The department may enter and inspect the premises of a health care facility or other entity subject to this chapter with the permission of the owner or person in charge, or with an administrative inspection warrant issued pursuant to the Maine Rules of Civil Procedure, Rule 80E by the District Court authorizing entry and inspection, when the department has a reasonable basis to suspect that a provision of this chapter or a rule adopted under this chapter has been violated. The right of entry extends to any premises that the department has reason to believe is operated and maintained in violation of this chapter or rules adopted under this chapter. A letter of intent or an application for a certificate of need made pursuant to this chapter and rules adopted under this chapter constitutes permission for entry or inspection of the premises for which the certificate of need is sought in order to facilitate verification of the information submitted on or in connection with a letter of intent or an application for a certificate of need.

[ 2009, c. 556, §1 (NEW) .]

2. Access to information. The department, at any reasonable time, upon demand, has the right to inspect and copy books, accounts, papers, records and other documents or information, whether stored electronically, on paper or in other forms, including, but not limited to, documents and information regarding total capital expenditures and operating costs for a project, ownership or control of a health care facility or other entity subject to this chapter or health services provided, when the department has a reasonable basis to suspect that a provision of this chapter or a rule adopted under this chapter has been violated.

[ 2009, c. 556, §1 (NEW) .]

3. Findings of fact. Upon completion of an investigation pursuant to this section, the department shall prepare findings of fact and make a recommendation to the commissioner as to whether a provision of this chapter or a rule adopted under this chapter has been violated. If the commissioner determines that a violation has occurred, the commissioner may pursue one or more of the remedies authorized under this Act.

[ 2009, c. 556, §1 (NEW) .]

4. Rules. The department may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 556, §1 (NEW) .]

SECTION HISTORY

2009, c. 556, §1 (NEW).



22 §350. Penalty

1. Violation. An individual, partnership, association, organization, corporation or trust that violates any provision of this chapter or any rate, rule or regulation pursuant to this chapter is subject to a fine imposed in conformance with the Maine Administrative Procedure Act and payable to the State of not more than $10,000. The department may hold these funds in a special revenue account that may be used only to support certificate of need reviews, such as for hiring expert analysts on a short-term consulting basis.

[ 2009, c. 383, §14 (NEW) .]

2. Administrative hearing and appeal. To contest the imposition of a fine under this section, the individual, partnership, association, organization, corporation or trust shall submit to the department a written request for an administrative hearing within 10 days of notice of imposition of a fine pursuant to this section. Judicial appeal must be in accordance with Title 5, chapter 375, subchapter 7.

[ 2009, c. 383, §14 (NEW) .]

SECTION HISTORY

2001, c. 664, §2 (NEW). 2009, c. 383, §14 (RPR).



22 §350-A. Cost-of-living adjustment (REALLOCATED FROM TITLE 22, SECTION 351) (REPEALED)

(REALLOCATED FROM TITLE 22, SECTION 351)

(REPEALED)

SECTION HISTORY

RR 2001, c. 2, §A30 (RAL). 2007, c. 440, §21 (AMD). 2007, c. 681, §7 (AMD). 2009, c. 383, §15 (RP).



22 §350-B. Federal funding (REALLOCATED FROM TITLE 22, SECTION 352)

(REALLOCATED FROM TITLE 22, SECTION 352)

The department is authorized to accept any federal funds to be used for the purposes of carrying out this chapter. [RR 2001, c. 2, Pt. A, §31 (RAL).]

SECTION HISTORY

RR 2001, c. 2, §A31 (RAL).



22 §350-C. Implementation reports (REALLOCATED FROM TITLE 22, SECTION 353)

(REALLOCATED FROM TITLE 22, SECTION 353)

The holder of a certificate of need shall make written reports as provided in this section and as required by rule adopted by the department. [RR 2001, c. 2, Pt. A, §32 (RAL).]

1. Final plans and specifications. A holder of a certificate of need that has been issued for the construction or modification of a facility or portion of a facility shall file final plans and specifications for the project as required by the department to determine that the plans and specifications are in compliance with the certificate of need and with applicable licensure, life safety code and accreditation standards.

[ RR 2001, c. 2, Pt. A, §32 (RAL) .]

2. Reports. The department may require periodic reports, summary reports and cost and utilization reports as well as reports regarding the effect of the project on the health status, quality of care and health outcomes of the population served for no longer than 3 years following the completion of the project as set out in rule.

[ 2011, c. 648, §24 (AMD) .]

3. Summary report.

[ 2011, c. 648, §24 (RP) .]

4. Cost and utilization reports.

[ 2011, c. 648, §24 (RP) .]

5. Department action. The department may revoke any certificate of need the department has issued when the person to whom it has been issued fails to file reports or plans and specifications required by the department on a timely basis. The department shall review services that fall below the required volume and quality standards of a certificate of need.

[ 2011, c. 648, §24 (AMD) .]

SECTION HISTORY

RR 2001, c. 2, §A32 (RAL). 2011, c. 648, §24 (AMD).






Chapter 105: HEALTH FACILITIES INFORMATION DISCLOSURE ACT

22 §351. Cost-of-living adjustment (REPEALED) (REALLOCATED TO TITLE 22, SECTION 350-A)

(REPEALED)

(REALLOCATED TO TITLE 22, SECTION 350-A)

SECTION HISTORY

1977, c. 691, §1 (NEW). RR 2001, c. 2, §A30 (RAL). 2001, c. 664, §2 (NEW). MRSA T. 22, §370 (RP).



22 §352. Federal funding (REPEALED) (REALLOCATED TO TITLE 22, SECTION 350-B)

(REPEALED)

(REALLOCATED TO TITLE 22, SECTION 350-B)

SECTION HISTORY

1977, c. 691, §1 (NEW). 1979, c. 662, §§1,2 (AMD). RR 2001, c. 2, §A31 (RAL). 2001, c. 664, §2 (NEW). MRSA T. 22, §370 (RP).



22 §353. Implementation reports (REPEALED) (REALLOCATED TO TITLE 22, SECTION 350-C)

(REPEALED)

(REALLOCATED TO TITLE 22, SECTION 350-C)

SECTION HISTORY

1977, c. 691, §1 (NEW). 1979, c. 147, §1 (AMD). 1981, c. 470, §A60 (AMD). RR 2001, c. 2, §A32 (RAL). 2001, c. 664, §2 (NEW). MRSA T. 22, §370 (RP).



22 §354. Meetings; chairman; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). MRSA T. 22, §370 (RP).



22 §355. Executive director (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). MRSA T. 22, §370 (RP).



22 §356. Staff (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). MRSA T. 22, §370 (RP).



22 §357. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). 1979, c. 662, §3 (AMD). MRSA T. 22, §370 (RP).



22 §358. Uniform systems of reporting (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). 1979, c. 662, §4 (AMD). MRSA T. 22, §370 (RP).



22 §359. Review of budgets (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). 1979, c. 662, §§5-7 (AMD). MRSA T. 22, §370 (RP).



22 §360. Studies and analyses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). 1981, c. 705, §U1 (AMD). MRSA T. 22, §370 (RP).



22 §361. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). MRSA T. 22, §370 (RP).



22 §362. Receipt of grants, gifts and other payments (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). MRSA T. 22, §370 (RP).



22 §363. Contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). MRSA T. 22, §370 (RP).



22 §364. Approval of a voluntary budget review organization (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). 1979, c. 147, §§2,3 (AMD). 1979, c. 662, §8 (AMD). MRSA T. 22, §370 (RP).



22 §365. Public information; availability of data (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). MRSA T. 22, §370 (RP).



22 §366. Rules and regulations; public hearings; audit (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). MRSA T. 22, §370 (RP).



22 §367. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). MRSA T. 22, §370 (RP).



22 §368. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). MRSA T. 22, §370 (RP).



22 §369. Partial invalidity (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). MRSA T. 22, §370 (RP).



22 §370. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 691, §1 (NEW). 1981, c. 705, §U2 (AMD). MRSA T. 22, §370 (RP).






Chapter 107: MAINE HEALTH CARE FINANCE COMMISSION

Subchapter 1: GENERAL PROVISIONS

22 §381. Findings and declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1985, c. 278, (AMD). 1989, c. 565, §1 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §382. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1985, c. 418, §21 (AMD). 1989, c. 565, §2 (AMD). 1989, c. 588, §§A5,A6 (AMD). 1989, c. 919, §§10,18 (AMD). 1991, c. 485, §3 (AMD). 1995, c. 497, §1 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §383. Maine Health Care Finance Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1983, c. 812, §§116,117 (AMD). 1989, c. 503, §B80 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §384. Executive director and staff (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1985, c. 785, §B84 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §385. Legal counsel (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §386. Powers of commission generally (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1991, c. 485, §4 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §387. Public information (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1989, c. 844, §1 (RPR). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §388. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1985, c. 778, §§1,2 (AMD). 1987, c. 73, (AMD). 1989, c. 588, §§A7,A8 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §389. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §390. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1989, c. 565, §3 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §391. Funding of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1989, c. 565, §4 (AMD). 1991, c. 622, §Z1 (AMD). 1993, c. 410, §UUU1 (AMD). 1995, c. 368, §§W1-3 (AMD). 1995, c. 395, §R1 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §392. Program audit and evaluation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).






Subchapter 2: HEALTH FACILITIES INFORMATION DISCLOSURE

22 §394. Uniform systems of reporting generally (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1989, c. 565, §§5-10 (AMD). 1989, c. 595, (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §395. Hospital reporting; additional requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1995, c. 497, §2 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §395-A. Health care information (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 565, §11 (NEW). 1989, c. 875, §I1 (AMD). 1993, c. 121, §§1-3 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §395-B. Charity care (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §W4 (NEW). 1995, c. 596, §1 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP). 1997, c. 393, §A21 (AMD).






Subchapter 3: HOSPITAL CARE FINANCING SYSTEM

22 §396. Establishment of revenue limits and apportionment methods (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1989, c. 588, §A9 (RPR). 1991, c. 485, §5 (AMD). 1991, c. 786, §1 (AMD). 1993, c. 458, §1 (AMD). 1995, c. 497, §3 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-A. Definition of elements of base year financial requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-B. Computation of base year financial requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-C. Computation of payment year financial requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-D. Adjustments to financial requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1985, c. 339, §§1,2 (AMD). 1985, c. 661, §§7-9 (AMD). 1985, c. 778, §§3,4 (AMD). 1987, c. 51, §1 (AMD). 1987, c. 402, §§A136,A137 (AMD). 1987, c. 440, §§2,3 (AMD). 1987, c. 542, §§H2,H8 (AMD). 1987, c. 769, §§A64-A66 (AMD). 1987, c. 777, §§1,6 (AMD). 1987, c. 811, §12 (AMD). 1987, c. 847, §1 (AMD). 1989, c. 386, §1 (AMD). 1989, c. 494, (AMD). 1989, c. 588, §§A10-29 (AMD). 1989, c. 878, §§A56,57 (AMD). 1991, c. 84, §2 (AMD). 1991, c. 485, §§6,7 (AMD). 1991, c. 528, §§Q1,2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§Q1,2 (AMD). 1993, c. 587, §1 (AMD). 1995, c. 497, §4 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-E. Application of available resources; reporting requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1985, c. 339, §§3,4 (AMD). 1989, c. 502, §A66 (AMD). 1991, c. 545, §§3,4 (AMD). 1991, c. 830, §§5,6 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-F. Revenue deductions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1987, c. 542, §§H3,H8 (AMD). 1987, c. 847, §2 (AMD). 1989, c. 588, §§A30,A31 (AMD). 1991, c. 830, §7 (AMD). 1993, c. 458, §2 (AMD). 1993, c. 587, §2 (AMD). 1993, c. 733, §1 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-G. Differentials (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1987, c. 656, (AMD). 1991, c. 9, §N7 (AMD). 1991, c. 9, §N11 (AFF). 1991, c. 528, §Q3 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §Q3 (AMD). 1991, c. 622, §M6 (AMD). 1991, c. 622, §M7 (AFF). 1993, c. 410, §§I7,FFF3,4 (AMD). 1993, c. 673, §1 (AMD). 1993, c. 673, §10 (AFF). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-H. Establishment and adjustment of gross patient service revenue limits (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1989, c. 588, §A32 (RPR). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-I. Payments to hospitals (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1989, c. 588, §A33 (RPR). 1991, c. 485, §§8,9 (AMD). 1991, c. 786, §2 (AMD). 1993, c. 645, §A1 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-J. Establishment and administration of Management Support Fund; disbursements from fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-K. Establishment of Hospital Development Account (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1985, c. 347, §§1-3 (AMD). 1985, c. 661, §10 (RPR). 1987, c. 835, §1 (AMD). 1989, c. 588, §§A34-40 (AMD). 1991, c. 84, §3 (AMD). 1991, c. 771, §1 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-L. Affiliated interests (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1985, c. 778, §5 (RPR). 1987, c. 402, §A138 (AMD). 1989, c. 919, §§11-14,18 (AMD). 1991, c. 786, §§3,4 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-M. Medicare waiver (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-N. Coordination with department (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-O. Experimental and demonstration projects (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1989, c. 588, §A41 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-P. Advisory committees (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1983, c. 812, §118 (AMD). 1985, c. 778, §6 (AMD). 1989, c. 503, §B81 (AMD). RR 1991, c. 2, §73 (COR). 1991, c. 84, §§4,5 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-Q. Quarterly report (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 847, §3 (NEW). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-R. Approval of primary care resident spaces (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 830, §8 (NEW). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §396-S. Approval of emergency medicine resident spaces (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 733, §2 (NEW). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).






Subchapter 4: PROCEDURES

22 §397. Proceedings generally (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1985, c. 109, §1 (AMD). 1991, c. 771, §2 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §398. Procedures for establishment of revenue limits and interim adjustments (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1985, c. 109, §2 (AMD). 1985, c. 778, §7 (AMD). 1987, c. 51, §2 (AMD). 1989, c. 386, §2 (AMD). 1991, c. 771, §3 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §399. Other powers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §10 (NEW). 1995, c. 653, §B8 (AFF). 1995, c. 653, §B4 (RP).



22 §400. Sunset of the Maine Health Care Finance Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 440, §4 (NEW). 1989, c. 588, §A42 (RP).












Part 2: STATE AND LOCAL HEALTH AGENCIES

Chapter 151: DISTRICT HEALTH OFFICERS

22 §401. Appointment; duties; qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A6 (RP).






Chapter 152: PUBLIC HEALTH INFRASTRUCTURE

22 §411. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 355, §5 (NEW).]

1. Accreditation. "Accreditation" means a national federally recognized credentialing process resulting in the approval of a public health system or a municipal health department by a national federally recognized review board certifying that a public health system or a municipal health department has met specific performance requirements and standards. Accreditation provides quality assurance, credibility and accountability to the public, to government officials and to public health fund sources. As applicable to a tribal health department or health clinic, "accreditation" means a recognized credentialing process by a national federally recognized review board for Indian health.

[ 2011, c. 306, §1 (AMD) .]

2. Comprehensive community health coalition. "Comprehensive community health coalition" means a multisector coalition that serves a defined local geographic area and is composed of designated organizational representatives and interested community members who share a commitment to improving their communities' health and quality of life and that includes public health in its core mission.

[ 2009, c. 355, §5 (NEW) .]

3. District coordinating council for public health. "District coordinating council for public health" means a representative districtwide body of local public health stakeholders working toward collaborative public health planning and coordination to ensure effectiveness and efficiencies in the public health system.

[ 2009, c. 355, §5 (NEW) .]

4. District public health unit. "District public health unit" means a unit of public health staff set up whenever possible in a district in department offices. A staff must include when possible public health nurses, field epidemiologists, drinking water engineers, health inspectors and district public health liaisons.

[ 2009, c. 355, §5 (NEW) .]

5. District. "District" means one of the 8 districts of the department, including Aroostook District, composed of Aroostook County; Penquis District, composed of Penobscot County and Piscataquis County; Downeast District, composed of Washington County and Hancock County; Midcoast District, composed of Waldo County, Lincoln County, Knox County and Sagadahoc County; Central District, composed of Kennebec County and Somerset County; Western District, composed of Androscoggin County, Franklin County and Oxford County; Cumberland District, composed of Cumberland County; and York District, composed of York County, and the tribal district, composed of any lands belonging to the Indian tribes in the State and including any member of a tribe living outside of tribal lands.

[ 2011, c. 306, §1 (AMD) .]

6. Essential public health services. "Essential public health services" means core public health functions identified by a national public health performance standards program, a national federally recognized review board or a national federally recognized review board for Indian health that help provide the guiding framework for the work and accreditation of public health systems or municipal health departments.

[ 2011, c. 306, §1 (AMD) .]

7. Health risk assessment. "Health risk assessment" means a customized process by which an individual confidentially responds to questions and receives a feedback report to help that individual understand the individual's personal risks of developing preventable health problems, know what preventive actions the individual can take and learn what local and state resources are available to help the individual take these actions.

[ 2009, c. 355, §5 (NEW) .]

8. Healthy Maine Partnerships. "Healthy Maine Partnerships" means a statewide system of comprehensive community health coalitions that meet the standards for department funding that is established under section 412, including the tribal district.

[ 2011, c. 306, §1 (AMD) .]

8-A. Indian tribe. "Indian tribe" or "tribe" means a federally recognized Indian nation, tribe or band in the State.

[ 2011, c. 306, §1 (NEW) .]

9. Local health officer. "Local health officer" means a municipal employee who has knowledge of the employee's community and meets educational, training and experience standards as set by the department in rule to comply with section 451.

[ 2009, c. 355, §5 (NEW) .]

10. Municipal health department. "Municipal health department" means a health department or division that is established pursuant to municipal charter or ordinance in accordance with Title 30-A, chapter 141 and accredited by a national federally recognized credentialing process.

[ 2009, c. 355, §5 (NEW) .]

11. Statewide Coordinating Council for Public Health. "Statewide Coordinating Council for Public Health" means the council established under Title 5, section 12004-G, subsection 14-G.

[ 2009, c. 355, §5 (NEW) .]

12. Tribal district. "Tribal district" means an administrative district established in a memorandum of understanding or legal contract among all Indian tribes in the State that is recognized by the department. The tribal district's jurisdiction includes tribal lands, tribal health departments or health clinics and members of the tribes anywhere in the State.

[ 2011, c. 306, §1 (NEW) .]

13. Tribal health department or health clinic. "Tribal health department or health clinic" means a health department or health clinic managed by an Indian tribe that is eligible for funds from the United States Department of the Interior, Bureau of Indian Affairs, Indian Health Service and other federal funds. For the purposes of this subsection, each director of a tribal health department or health clinic has a tribal role and a role defined by the Indian Health Service that is equivalent to the role of a director of an accreditation-eligible municipal health department.

[ 2011, c. 306, §1 (NEW) .]

SECTION HISTORY

2009, c. 355, §5 (NEW). 2011, c. 306, §1 (AMD).



22 §412. Coordination of public health infrastructure components

1. Local health officers. Local health officers shall provide a link between the Maine Center for Disease Control and Prevention and every municipality. Duties of local health officers are set out in section 454-A.

[ 2009, c. 355, §5 (NEW) .]

2. Healthy Maine Partnerships. Healthy Maine Partnerships is established to provide appropriate essential public health services at the local level, including coordinated community-based public health promotion, active community engagement in local, district and state public health priorities and standardized community-based health assessment, that inform and link to districtwide and statewide public health system activities.

Healthy Maine Partnerships must include interested community members; leaders of formal and informal civic groups; leaders of youth, parent and older adult groups; leaders of hospitals, health centers, mental health and substance abuse providers; emergency responders; local government officials; leaders in early childhood development and education; leaders of school administrative units and colleges and universities; community, social service and other nonprofit agency leaders; leaders of issue-specific networks, coalitions and associations; business leaders; leaders of faith-based groups; and law enforcement representatives. Where a service area of Healthy Maine Partnerships includes a tribal health department or health clinic, Healthy Maine Partnerships shall seek a membership or consultative relationship with leaders and members of Indian tribes or designees of health departments or health clinics of Indian tribes.

The department and other appropriate state agencies shall provide funds as available to coalitions in Healthy Maine Partnerships that meet measurable criteria as set by the department for comprehensive community health coalitions. As funds are available, a minimum of one tribal comprehensive community health coalition must be provided funding as a member of a Healthy Maine Partnerships coalition. The tribal district is eligible for the same funding opportunities offered to any other district. The tribal district or a tribe is eligible to partner with any coalition in Healthy Maine Partnerships for collaborative funding opportunities that are approved by the tribal district coordinating council or a tribal health director.

[ 2011, c. 306, §2 (AMD) .]

3. District public health units. District public health units shall help to improve the efficiency of the administration and coordination of state public health programs and policies and communications at the district and local levels and shall ensure that state policy reflects the different needs of each district. Tribal public health programs and services delivered by the tribal district or a tribal health department or health clinic must help improve the efficiency of the administration and coordination of publicly and privately funded public health programs and policies and communications at local, district, state and federal levels.

[ 2011, c. 306, §2 (AMD) .]

4. District coordinating councils for public health. The Maine Center for Disease Control and Prevention, in consultation with Healthy Maine Partnerships, shall maintain a district coordinating council for public health in each of the 9 districts as resources permit. If the district jurisdiction includes tribal lands and tribal members, and is not the tribal district, the district coordinating council for public health may not represent the tribe or tribes but shall consider Indian health status and pursue a consultative relationship with the tribe or tribes. Tribal representatives may choose to participate in the district coordinating council for public health as members or function in a consultative relationship. The tribal district shall have a tribal district coordinating council.

A district coordinating council for public health, after consulting with the Maine Center for Disease Control and Prevention, shall develop membership and governance structures that are subject to approval by the Statewide Coordinating Council for Public Health except that approval of the Statewide Coordinating Council for Public Health is not required for the membership and governance structures of the tribal district coordinating council.

A. A district coordinating council for public health shall:

(1) Participate as appropriate in district-level activities to help ensure the state public health system in each district is ready and maintained for accreditation; and

(4) Ensure that the essential public health services and resources are provided for in each district in the most efficient, effective and evidence-based manner possible. [2011, c. 90, Pt. J, §7 (AMD).]

A-1. The tribal district coordinating council shall:

(1) Participate as appropriate in department district-level activities to help ensure the tribal public health system in the tribal district is ready and maintained for tribal public health accreditation; and

(2) Ensure that the national goals and strategies for health in tribal lands and the tribal district health goals and strategies are aligned and that tribal district health goals and strategies are appropriately tailored for each tribe and tribal health department or health clinic. [2011, c. 306, §2 (NEW).]

B. The Maine Center for Disease Control and Prevention, in consultation with Healthy Maine Partnerships, shall ensure the invitation of persons to participate on a district coordinating council for public health and shall strive to include persons who represent the Maine Center for Disease Control and Prevention, county governments, municipal governments, Indian tribes and their tribal health departments or health clinics, city health departments, local health officers, hospitals, health systems, emergency management agencies, emergency medical services, Healthy Maine Partnerships, school districts, institutions of higher education, physicians and other health care providers, clinics and community health centers, voluntary health organizations, family planning organizations, area agencies on aging, mental health services, substance abuse services, organizations seeking to improve environmental health and other community-based organizations. [2011, c. 306, §2 (AMD).]

C. In districts, other than the tribal district, that contain tribal members, population health assessments and health improvement plans and strategies developed by municipal health departments, Healthy Maine Partnerships and district coordinating councils for public health must consider Indian health issues and disparities. Data used for these assessments must be sound and at the most local level available. Assessments must include any quantitative or qualitative data the tribes agree to share. Tribal health assessments and tribal health improvement plans and strategies may focus exclusively on tribal members but may be conducted only at any tribe's discretion. [2011, c. 306, §2 (NEW).]

D. Population and personal health programs, interventions and services that formally include or focus on tribal members must be developed in close consultation with tribes and must be culturally competent in design and implementation. In addition, tribes must be consulted prior to their inclusion in any grant applications. [2011, c. 306, §2 (NEW).]

[ 2011, c. 306, §2 (AMD) .]

5. Municipal and tribal health departments. Municipal health departments or tribal health departments or health clinics may enter into data-sharing agreements with the department for the exchange of public health data determined by the department to be necessary for protection of the public health. A data-sharing agreement under this subsection must protect the confidentiality and security of individually identifiable health information as required by state and federal law.

[ 2011, c. 306, §2 (AMD) .]

5-A. Tribal district. The tribal district shall deliver components of essential public health services through the tribal district's public health liaisons, who are tribal employees, and report to the tribes, the department's office of minority health and any other sources of funding. Responses to federal and state requests for applications may be issued by one tribe, 2 or more tribes collectively or the tribal district as the recipient of funds. The directors of the tribal health departments or health clinics serve as the tribal district coordinating council for public health in an advisory role to the tribal district. The council may establish subcommittees to work on specific projects approved by the council.

[ 2011, c. 306, §2 (NEW) .]

6. Statewide Coordinating Council for Public Health. The Statewide Coordinating Council for Public Health, established under Title 5, section 12004-G, subsection 14-G, is a representative statewide body of public health stakeholders for collaborative public health planning and coordination.

A. The Statewide Coordinating Council for Public Health shall:

(1) Participate as appropriate to help ensure the state public health system is ready and maintained for accreditation;

(4) Assist the Maine Center for Disease Control and Prevention in planning for the essential public health services and resources to be provided in each district and across the State in the most efficient, effective and evidence-based manner possible;

(5) Receive reports from the tribal district coordinating council for public health regarding readiness for tribal public health systems for accreditation if offered; and

(6) Participate as appropriate and as resources permit to help support tribal public health systems to prepare for and maintain accreditation if assistance is requested from any tribe.

The Maine Center for Disease Control and Prevention shall provide staff support to the Statewide Coordinating Council for Public Health as resources permit. Other agencies of State Government as necessary and appropriate shall provide additional staff support or assistance to the Statewide Coordinating Council for Public Health as resources permit. [2011, c. 306, §2 (AMD).]

B. Members of the Statewide Coordinating Council for Public Health are appointed as follows.

(1) Each district coordinating council for public health, including the tribal district coordinating council, shall appoint one member.

(2) The Director of the Maine Center for Disease Control and Prevention or the director's designee shall serve as a member.

(3) The commissioner shall appoint an expert in behavioral health from the department to serve as a member.

(4) The Commissioner of Education shall appoint a health expert from the Department of Education to serve as a member.

(5) The Commissioner of Environmental Protection shall appoint an environmental health expert from the Department of Environmental Protection to serve as a member.

(6) The Director of the Maine Center for Disease Control and Prevention, in collaboration with the cochairs of the Statewide Coordinating Council for Public Health, shall convene a membership committee. After evaluation of the appointments to the Statewide Coordinating Council for Public Health, the membership committee shall appoint no more than 10 additional members and ensure that the total membership has at least one member who is a recognized content expert in each of the essential public health services and has representation from populations in the State facing health disparities. The membership committee shall also strive to ensure diverse representation on the Statewide Coordinating Council for Public Health from county governments, municipal governments, tribal governments, tribal health departments or health clinics, city health departments, local health officers, hospitals, health systems, emergency management agencies, emergency medical services, Healthy Maine Partnerships, school districts, institutions of higher education, physicians and other health care providers, clinics and community health centers, voluntary health organizations, family planning organizations, area agencies on aging, mental health services, substance abuse services, organizations seeking to improve environmental health and other community-based organizations. [2011, c. 306, §2 (AMD).]

C. The term of office of each member is 3 years. All vacancies must be filled for the balance of the unexpired term in the same manner as the original appointment. [2009, c. 355, §5 (NEW).]

D. Members of the Statewide Coordinating Council for Public Health shall elect annually a chair and cochair. The chair is the presiding member of the Statewide Coordinating Council for Public Health. [2009, c. 355, §5 (NEW).]

E. The Statewide Coordinating Council for Public Health shall meet at least quarterly, must be staffed by the department as resources permit and shall develop a governance structure, including determining criteria for what constitutes a member in good standing. [2009, c. 355, §5 (NEW).]

F. The Statewide Coordinating Council for Public Health shall report annually to the joint standing committee of the Legislature having jurisdiction over health and human services matters and the Governor's office on progress made toward achieving and maintaining accreditation of the state public health system and on districtwide and statewide streamlining and other strategies leading to improved efficiencies and effectiveness in the delivery of essential public health services. [2011, c. 90, Pt. J, §9 (RPR).]

[ 2011, c. 306, §2 (AMD) .]

SECTION HISTORY

2009, c. 355, §5 (NEW). 2011, c. 90, Pt. J, §§7-9 (AMD). 2011, c. 306, §2 (AMD).



22 §413. Universal wellness initiative

The Maine Center for Disease Control and Prevention, the Statewide Coordinating Council for Public Health, the district coordinating councils for public health and Healthy Maine Partnerships shall undertake a universal wellness initiative to ensure that all people of the State, including members of Indian Tribes, have access to resources and evidence-based interventions in order to know, understand and address health risks and to improve health and prevent disease. A particular focus must be on the uninsured and others facing health disparities. [2011, c. 306, §3 (AMD).]

1. Resource toolkit for the uninsured. The Maine Center for Disease Control and Prevention and the Governor's office shall develop a resource toolkit for the uninsured with information on access to disease prevention, health care and other methods for health improvement. Healthy Maine Partnerships, the district coordinating councils for public health, the Maine Center for Disease Control and Prevention and the Statewide Coordinating Council for Public Health shall promote and distribute the toolkit materials, in particular through small businesses, schools, school-based health centers, tribal health departments or health clinics, and other health centers. Healthy Maine Partnerships, each district coordinating council for public health and the Statewide Coordinating Council for Public Health shall report annually to the Maine Center for Disease Control and Prevention on strategies employed for promotion of the toolkit materials.

[ 2011, c. 306, §3 (AMD) .]

2. Health risk assessment. Healthy Maine Partnerships, the district coordinating councils for public health, the Statewide Coordinating Council for Public Health and the Maine Center for Disease Control and Prevention shall promote an evidence-based health risk assessment that is available to all people of the State, with a particular emphasis on outreach to the uninsured population, members of Indian tribes and others facing health disparities. These health risk assessments and their promotion must provide linkages to existing local disease prevention efforts and be collaborative with and not duplicative of existing efforts.

[ 2011, c. 306, §3 (AMD) .]

3. Report card on health. The Maine Center for Disease Control and Prevention, in consultation with the Statewide Coordinating Council for Public Health, shall develop, distribute and publicize an annual brief report card on health status statewide and for each district by June 1st of each year. The report card must include major diseases, evidence-based health risks and determinants that impact health.

[ 2009, c. 355, §5 (NEW) .]

The Maine Center for Disease Control and Prevention and the Governor's Office of Health Policy and Finance shall provide staff support to implement the universal wellness initiative in this section as resources permit. Other agencies of State Government as necessary and appropriate shall provide additional staff support or assistance. [2009, c. 355, §5 (NEW).]

SECTION HISTORY

2009, c. 355, §5 (NEW). 2011, c. 306, §3 (AMD).






Chapter 153: LOCAL HEALTH OFFICERS

22 §451. Appointment

The following provisions govern the appointment and employment of local health officers. [2007, c. 462, §1 (NEW).]

1. Role of municipality. Every municipality in the State shall employ a local health officer who is appointed by the municipal officers of that municipality. A person may be appointed and employed as a local health officer by more than one municipality.

[ 2007, c. 462, §1 (NEW) .]

2. Qualifications. The local health officer must be qualified by education, training or experience in the field of public health or a combination as determined by standards adopted by department rule no later than June 1, 2008. A person who is employed as a local health officer who is not qualified by education, training or experience must meet qualification standards adopted by department rule no later than 6 months after appointment. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 598, §5 (AMD) .]

3. Duration of appointment; notification. A local health officer is appointed for a term of 3 years and until that officer’s successor is appointed. The municipal officers shall appoint a successor within 30 days of any resignation or expiration of term. The municipal officers or clerk of each municipality shall within 10 days notify the department in writing of the appointment of a local health officer. Notification to the department must include the local health officer's name, age and address and the dates of the appointment and the beginning of the 3-year term. A local health officer in a town or plantation contiguous to unorganized territory shall perform the duties of a local health officer in that territory.

[ 2007, c. 462, §1 (NEW) .]

4. Incapacity or absence. In the event of incapacity or absence of the local health officer, the municipal officers shall appoint a person to act as local health officer during that incapacity or absence. The chair of the municipal officers shall perform the duties of a local health officer until the regular local health officer is returned to duty or another person has been appointed and employed. In a municipality with a manager form of government, when the charter so provides, the appointments provided for in this subsection may be made by the manager and the duties prescribed for the chair of the municipal officers during incapacity or absence of the local health officer are performed by the manager.

[ 2007, c. 462, §1 (NEW) .]

5. Conflict of interest. A person may not be appointed to hold office as a local health officer or to serve as a member of the local board of health under section 453 if that person has a pecuniary interest, directly or indirectly, in any corporation or other entity over which that officer or board has general supervision.

[ 2007, c. 462, §1 (NEW) .]

6. Duties. Local health officers may be employed on a part-time or full-time basis. The offices of local health officer and town or school physician may be combined when, in the opinion of the municipal officers, the health needs of the public would be better served.

[ 2007, c. 462, §1 (NEW) .]

SECTION HISTORY

1981, c. 703, §A7 (AMD). 1989, c. 487, §3 (AMD). 2007, c. 462, §1 (RPR). 2007, c. 598, §5 (AMD).



22 §452. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A8 (RP).



22 §453. Local board of health

Any municipality may appoint, in addition to the local health officer, a board of health consisting of 3 members besides the local health officer, one of whom shall be a physician if available in the community, and one a woman. When first appointed members of the board shall be appointed one for one year, one for 2 years and one for 3 years. Subsequent appointments shall be for 3-year terms.

The local health officer shall be secretary ex officio of said board and keep a record of all proceedings. The local board of health shall constitute an advisory body to the local health officer.



22 §454. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 600, (AMD). 1989, c. 487, §4 (AMD). 1997, c. 387, §1 (RPR). 2003, c. 689, §B7 (REV). 2007, c. 598, §6 (RP).



22 §454-A. Powers and duties

1. Supervision. For the purposes of this section, a local health officer is subject to the supervision and direction of the commissioner or the commissioner’s designee.

[ 2007, c. 598, §7 (NEW) .]

2. Duties. Within jurisdictional limits, a local health officer shall:

A. Make and keep a record of all the proceedings, transactions, ordinances, orders and rules acted upon by the local health officer; [2007, c. 598, §7 (NEW).]

B. Report to the commissioner or the commissioner's designee facts that relate to communicable diseases and cases of communicable disease as required by department rules; [2007, c. 598, §7 (NEW).]

C. During a declared health emergency, as defined in section 802, subsections 2 and 2-A, report to the commissioner or the commissioner's designee facts regarding potential notifiable diseases and cases that directly relate to the declared health emergency, as the rules of the department require; [2007, c. 598, §7 (NEW).]

D. Receive and examine the nature of complaints made by members of the public concerning conditions posing a public health threat or a potential public health threat; [2007, c. 598, §7 (NEW).]

E. With the consent of the owner, agent or occupant, enter, inspect and examine any place or premises where filth, whether or not the cause of sickness, or conditions posing a public health threat are known or believed to exist. An agent with special expertise appointed by the local health officer may inspect and examine the place or premises. If entry is refused, the local health officer shall apply for an inspection warrant from the District Court, pursuant to Title 4, section 179, prior to conducting the inspection; [2007, c. 598, §7 (NEW).]

F. After consulting with the commissioner or the commissioner's designee, order the suppression and removal of nuisances and conditions suspected of posing or found to pose a public health threat; [2007, c. 598, §7 (NEW).]

G. Act as a resource for connecting residents with the public health services and resources provided by the Maine Center for Disease Control and Prevention; and [2007, c. 598, §7 (NEW).]

H. Enforce public health safety laws, including:

(1) Laws pertaining to the exclusion of students from school under Title 20-A, section 6356;

(2) Laws pertaining to control of browntail moths under section 1444;

(3) Laws pertaining to the removal of a private nuisance or nuisance of a dead animal under sections 1561 and 1562;

(4) Laws pertaining to the establishment of temporary health care facilities under section 1762; and

(5) Laws pertaining to prohibited dumping under Title 30-A, section 3352. [2007, c. 598, §7 (NEW).]

For purposes of this subsection, "public health threat" means any condition or behavior that can reasonably be expected to place others at significant risk of exposure to infection with a communicable disease.

[ 2007, c. 598, §7 (NEW) .]

SECTION HISTORY

2007, c. 598, §7 (NEW).



22 §455. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 487, §5 (RP).



22 §456. Employment by several localities (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A8 (RP).



22 §457. Notice to town of charge for infected persons (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 487, §5 (RP).



22 §458. Medical supplies for indigent nonresidents (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 457, §1 (RP).



22 §459. Providing for free vaccinations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 293, §4 (AMD). 1981, c. 470, §A61 (AMD). 1989, c. 487, §§6,7 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 598, §8 (RP).



22 §460. Notice to owner of infected house requiring disinfecting (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 487, §8 (RP).



22 §461. Notice to owner to clean premises; expenses on refusal

The local health officer, when satisfied upon due examination, that a cellar, room, tenement or building in the town, occupied as a dwelling place, has become, by reason of want of cleanliness or other cause, unfit for such purpose and a cause of sickness to the occupants or the public, may issue, in consultation with the department, a notice in writing to such occupants, or the owner or the owner's agent, or any one of them, requiring the premises to be put into a proper condition as to cleanliness, or, if they see fit, requiring the occupants to quit the premises within such time as the local health officer may deem reasonable. If the persons so notified, or any of them, neglect or refuse to comply with the terms of the notice, the local health officer may cause the premises to be properly cleansed at the expense of the owner, or may close the premises, and the same shall not be again occupied as a dwelling place until put in a proper sanitary condition. If the owner thereafter occupies or knowingly permits the same to be occupied without putting the same in proper sanitary condition, the owner shall forfeit not less than $10 nor more than $50 for each day that the premises remain unfit following written notification that the premises are unfit. [1989, c. 487, §9 (AMD).]

SECTION HISTORY

1989, c. 487, §9 (AMD).



22 §462. Assistance if obstructed in duty

Any health officer or other person employed by the local health officer may, when obstructed in the performance of the person's duty, call for assistance from a law enforcement officer. [1989, c. 487, §10 (AMD).]

SECTION HISTORY

1989, c. 487, §10 (AMD).






Chapter 155: MEDICAL EXAMINERS AND AUTOPSIES

22 §511. Appointment; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 251, (AMD). 1967, c. 328, (AMD). 1967, c. 534, §1 (RP). 1967, c. 544, §57 (AMD). 1969, c. 504, §36 (RP).



22 §512. Notice of finding of body (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 534, §1 (RP).



22 §513. Death without medical attendance (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 534, §1 (RP).



22 §514. Proceedings on receipt of notice of finding of body (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 534, §1 (RP).



22 §515. Notice to Attorney General; return of death to town clerk (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 534, §1 (RP).



22 §516. Autopsy; inquest (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 534, §1 (RP).



22 §517. Inquest on official disagreement (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 534, §1 (RP).



22 §518. Experts; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 534, §1 (RP).



22 §519. Disposal of body after autopsy; unidentified bodies; expense of burial (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 534, §1 (RP).



22 §520. Personal effects (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 534, §1 (RP).



22 §521. Compensation of medical examiner (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 534, §1 (RP).



22 §522. Preparation and distribution of record books and blanks (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 534, §1 (RP).






Chapter 157: DIAGNOSTIC LABORATORY

22 §561. Laboratory of hygiene (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 499, §1 (RP).



22 §562. Superintendent; appointment; duties; fees charged for certain services; certain services free (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 466, (AMD). 1975, c. 618, (AMD). 1975, c. 771, §214 (AMD). 1979, c. 348, §§1,2 (AMD). 1991, c. 499, §1 (RP).



22 §563. Record of tests for water samples (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 293, (NEW). 1991, c. 499, §1 (RP).






Chapter 157-A: HEALTH AND ENVIRONMENTAL TESTING LABORATORY

22 §565. Health and Environmental Testing Laboratory

The Health and Environmental Testing Laboratory is established within the department for the chemical and microbiological testing and examination of water supplies, food products, drinking water, environmental and forensic samples and the testing and examination of cases and suspected cases of infectious and communicable diseases. [1991, c. 499, §2 (NEW); 1991, c. 499, §26 (AFF).]

1. Coordination with the Department of Environmental Protection. In coordination with the Department of Environmental Protection, the department shall also provide laboratory services for environmental testing and analysis as necessary to implement the programs and duties of the Department of Environmental Protection, pursuant to Title 38, section 342, subsection 4. The commissioner and the Commissioner of Environmental Protection shall enter into joint agreements and establish joint policies as necessary to ensure the provision of appropriate laboratory services.

[ 1991, c. 499, §2 (NEW); 1991, c. 499, §26 (AFF) .]

2. Director; duties. The Director of the Bureau of Health shall appoint a Director of the Health and Environmental Testing Laboratory, subject to the Civil Service Law and in this chapter known as the "laboratory director." The laboratory director or a designated chief of laboratory operations shall administer the laboratory to safeguard the public health and environment.

[ 1999, c. 62, §1 (AMD) .]

3. Fees for services. The department shall establish by rule a schedule of charges for services rendered by the Health and Environmental Testing Laboratory based on the average costs for those services. The department shall establish services essential to the public health. These services must be provided free to residents of the State.

[ 1991, c. 499, §2 (NEW); 1991, c. 499, §26 (AFF) .]

SECTION HISTORY

1991, c. 499, §2 (NEW). 1991, c. 499, §26 (AFF). 1999, c. 62, §1 (AMD).



22 §565-A. Coordination with State Radiation Control Agency

The Health and Environmental Testing Laboratory shall provide laboratory services for environmental testing and analysis as necessary to implement the radiation protection services of the department conducted pursuant to section 680, subsection 2, paragraph D. [2005, c. 254, Pt. B, §1 (AMD).]

SECTION HISTORY

1993, c. 664, §5 (NEW). 1997, c. 686, §1 (AMD). 2005, c. 254, §B1 (AMD).



22 §566. Record of tests for water samples

A person requesting a water sample test must indicate the source of the water sample. A laboratory that tests any public water system for drinking water program compliance mandates shall forward a copy of the test results to the department. [1999, c. 62, §2 (AMD).]

SECTION HISTORY

1991, c. 499, §2 (NEW). 1991, c. 499, §26 (AFF). 1999, c. 62, §2 (AMD).



22 §567. Certification or accreditation program

The Director of the Bureau of Health shall establish a laboratory certification or accreditation program to ensure that all generated data of laboratories subject to the program is of known and appropriate quality of precision and accuracy when utilized for departmental programs and programs administered by the Department of Environmental Protection. The Director of the Bureau of Health shall designate a laboratory certification officer to administer this program. [1999, c. 62, §3 (AMD).]

1. Acceptable data. Except as provided in this subsection, 6 months after the adoption of rules specified in subsection 2, certification is required of any commercial, industrial, municipal, state or federal laboratory that analyzes water, soil, air, solid or hazardous waste, or radiological samples for the use of programs of the department or the Department of Environmental Protection, except as provided under chapter 411, the Maine Medical Laboratory Act; Title 26, chapter 7, subchapter 3-A, Substance Abuse Testing; and Title 29-A, section 2524, administration of tests to determine an alcohol level or drug concentration.

A laboratory operated by a waste discharge facility licensed pursuant to Title 38, section 413 may analyze waste discharges for total suspended solids, settleable solids, biological or biochemical oxygen demand, chemical oxygen demand, pH, chlorine residual, fecal coliform, E. coli, conductivity, color, temperature and dissolved oxygen without being certified under this section. The exception provided under this paragraph applies to a laboratory testing its own samples for pollutants listed in its permit or license; pretreatment samples; and samples from other wastewater treatment plants for up to 60 days per year. The time period provided in this paragraph, which is a maximum period for each treatment plant for which analysis is provided, may be extended by memorandum of agreement between the Department of Environmental Protection and the Health and Environmental Testing Laboratory.

[ 2009, c. 447, §21 (AMD) .]

2. Certification or accreditation program requirements. The department and the Department of Environmental Protection shall establish by rule program requirements, standards and criteria for the evaluation and certification or accreditation of laboratories.

[ 1999, c. 62, §3 (AMD) .]

3. Certificate issued. A laboratory must be issued a certificate when the laboratory certification officer determines that the laboratory has the capability to analyze samples with known and appropriate quality of precision and accuracy and is in compliance with other certification or accreditation requirements. Certificates are effective for 2 years from date of issuance provided the laboratory continues to be in compliance with certification or accreditation requirements.

[ 1999, c. 62, §3 (AMD) .]

4. Certification or accreditation fees. A certification or accreditation fee schedule based on the cost of certifying or accrediting laboratories must be established by rule. Certification or accreditation fees are payable upon application for certification or accreditation and must be deposited in the Health and Environmental Testing Laboratory Special Revenue Account.

[ 1999, c. 62, §3 (AMD) .]

SECTION HISTORY

1991, c. 499, §2 (NEW). 1991, c. 499, §26 (AFF). 1993, c. 537, §§1,2 (AMD). 1995, c. 65, §A59 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 62, §3 (AMD). 2009, c. 447, §21 (AMD).



22 §568. Health and Environmental Testing Laboratory Special Revenue Account

The Health and Environmental Testing Laboratory Special Revenue Account is established as a dedicated account for the operation of the laboratory's analytical and certification programs and may be known in this chapter as the "account." Funds deposited to the account include, but are not limited to, appropriations made to the account, funds transferred to the account from within the department and revenues received from analytical services and the certification or accreditation of laboratories. [1999, c. 62, §4 (AMD).]

SECTION HISTORY

1991, c. 499, §2 (NEW). 1991, c. 499, §26 (AFF). 1999, c. 62, §4 (AMD).






Chapter 159: NORTHERN NEW ENGLAND MEDICAL NEEDS COMPACT

Subchapter 1: MEDICAL NEEDS COMPACT

22 §601. Purpose -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §602. Tri-State Regional Medical Needs Board -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §603. When operative -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §604. Officers; duties; powers; conduct of business -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §605. Data; reports; research; fees -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §606. Gifts -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §607. Separability of provisions -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §608. Duration; withdrawal of membership -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §609. Default -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).






Subchapter 2: PROVISIONS RELATING TO COMPACT

22 §651. Ratification (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §652. Copies (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §653. Exchange and filing of documents (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §654. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).









Chapter 159-A: STATE NUCLEAR SAFETY PROGRAM

22 §661. Public policy

In the interests of the public health and welfare of the people of this State, it is the declared public policy of this State that a facility licensed by the United States Nuclear Regulatory Commission and situated in the State must be accomplished in a manner consistent with protection of the public health and safety and in compliance with the environmental protection policies of this State. It is the purpose of this chapter, in conjunction with sections 671 to 690; Title 25, section 51; and Title 35-A, sections 4351 to 4393, to exercise the jurisdiction of the State to the maximum extent permitted by the United States Constitution and federal law and to establish in cooperation with the Federal Government a state nuclear safety inspector program for the on-site monitoring, regulatory review and oversight of a facility within the State that holds a license issued by the United States Nuclear Regulatory Commission. Nothing in this chapter may be construed as an attempt by the State to regulate radiological health and safety reserved to the Federal Government by reason of the United States Atomic Energy Act of 1954, as amended. [2007, c. 539, Pt. KK, §1 (AMD).]

SECTION HISTORY

1987, c. 519, §1 (NEW). 1991, c. 824, §A40 (AMD). 1997, c. 686, §2 (AMD). 1999, c. 174, §2 (AMD). 2005, c. 254, §B2 (AMD). 2005, c. 683, §A33 (AMD). 2007, c. 539, Pt. KK, §1 (AMD).



22 §662. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 519, §1 (NEW).]

1. Facility. A "facility" means a production or utilization facility situated in this State that holds an operating permit or license issued by the United States Nuclear Regulatory Commission. It also means a power reactor licensee situated in the State, whether decommissioned or not, with a possession-only license issued by the United States Nuclear Regulatory Commission for special nuclear material, by-product material and source material. It also includes spent fuel or high-level waste storage facilities.

[ 1997, c. 686, §3 (AMD) .]

SECTION HISTORY

1987, c. 519, §1 (NEW). 1997, c. 686, §3 (AMD).



22 §663. State Nuclear Safety Inspector (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 519, §1 (NEW). 1987, c. 882, §1 (AMD). 1997, c. 686, §4 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 254, §D2 (AFF). 2005, c. 254, §D1 (RP).



22 §663-A. State Nuclear Safety Inspector

There is established within the department the State Nuclear Safety Inspector Office administered by the State Nuclear Safety Inspector. The State Nuclear Safety Inspector is a classified employee, subject to the Civil Service Law. [2007, c. 539, Pt. KK, §2 (NEW).]

1. Qualifications. The State Nuclear Safety Inspector must be an individual knowledgeable in the field of commercial nuclear power production and possess, at a minimum, a master’s degree with major work in nuclear, mechanical, electrical or chemical engineering and have at least 3 years' experience in nuclear operations.

[ 2007, c. 539, Pt. KK, §2 (NEW) .]

2. Duties. The State Nuclear Safety Inspector shall serve as an on-site nuclear safety inspector of a facility and of the on-site storage and transportation of high-level and low-level nuclear waste.

[ 2007, c. 539, Pt. KK, §2 (NEW) .]

3. Staff. The State Nuclear Safety Inspector may employ other personnel as necessary to carry out the purposes of this chapter.

[ 2007, c. 539, Pt. KK, §2 (NEW) .]

SECTION HISTORY

2007, c. 539, Pt. KK, §2 (NEW).



22 §664. Responsibility of facility licensees

The responsibility of facility licensees is as follows. [1997, c. 686, §5 (AMD).]

1. Records. Each facility licensee shall permit the inspection and copying, for the purposes of this chapter, of its books and records, maintained in any form, except that books and records that are privileged as a matter of law, proprietary, security-related or restricted by federal law, are not open to inspection. Subject to the approval of the United States Nuclear Regulatory Commission and of the facility licensee, access to books and records that are proprietary, security-related or restricted by federal law may be granted if the State Nuclear Safety Inspector, on behalf of the State, enters into a nondisclosure agreement. For purposes of this section, proprietary information includes personnel records, manufacturers' proprietary information, licensee proprietary information and trade secrets. For purposes of this subsection, "trade secrets" means any confidential formula, pattern, process, device, information or compilation of information, including chemical name, that is used in any employer's business that gives the employer an opportunity to obtain any advantage over competitors who do not know or use it.

[ 2007, c. 539, Pt. KK, §3 (AMD) .]

2. Monitoring. Each facility licensee shall permit monitoring, for the purposes of this chapter, of the premises, equipment and materials, including source, special nuclear and by-product materials, in its possession or use, or subject to its control and any vehicle or means of transportation used to remove materials or equipment from the site, including, but not limited to, by rail, water, roadway or air. Monitoring of vehicles or other means of transportation used to remove materials or equipment from the site must be undertaken in a manner that is safe, that employs properly calibrated instruments and that does not result in unreasonable delays in the removal of materials or equipment from the site.

For the purposes of this subsection, "monitoring" means any one or combination of the following:

A. Observing the conduct of operations, including maintenance, quality assurance activities, the preparation, transportation and handling of radioactive waste, emissions monitoring, radiation protection and the observation of emergency preparedness tests and drills; [1999, c. 739, §1 (NEW).]

B. Taking analytical radiological measurements using properly calibrated instruments to confirm:

(1) The results of quality assurance activities undertaken by or on behalf of the facility licensee;

(2) That the preparation, transportation and handling of radioactive waste is undertaken in accordance with applicable standards;

(3) The results of emissions monitoring undertaken by or on behalf of the facility licensee; or

(4) That adequate radiation protection measures are in place; and [2005, c. 254, Pt. B, §4 (AMD).]

C. Taking radiological measurements for the purpose of verifying compliance with applicable state laws, including, but not limited to, Title 38, section 1455, and confirming and verifying compliance with the standards of the United States Nuclear Regulatory Commission for unrestricted license termination, provided that the taking of such measurements employs techniques, protocols, instruments and quality assurance practices in accordance with generally accepted scientific or industry practices, including, but not limited to, those described in the federal Multi-Agency Radiation Survey and Site Investigation Manual. [1999, c. 739, §1 (NEW).]

The licensee shall, upon request, provide split samples to the State Nuclear Safety Inspector. All analytical measurements taken pursuant to this subsection must be shared with the licensee. The licensee may provide data to explain any conflicts between measurements taken by the licensee and measurements taken pursuant to this subsection.

[ 2007, c. 539, Pt. KK, §4 (AMD) .]

3. Access.

[ 2005, c. 254, Pt. B, §5 (RP) .]

4. On-site facilities.

[ 2005, c. 254, Pt. B, §5 (RP) .]

5. Fees.

[ 2005, c. 254, Pt. B, §5 (RP) .]

SECTION HISTORY

1987, c. 519, §1 (NEW). 1987, c. 882, §2 (AMD). 1991, c. 496, §1 (AMD). 1993, c. 664, §6 (AMD). 1997, c. 395, §F1 (AMD). 1997, c. 686, §5 (AMD). 1999, c. 57, §B1 (AMD). 1999, c. 739, §1 (AMD). 2005, c. 254, §§B3-5 (AMD). 2007, c. 539, Pt. KK, §§3, 4 (AMD).



22 §665. United States Nuclear Regulatory Commission activities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 519, §1 (NEW). 1997, c. 686, §6 (AMD). 2005, c. 254, §B6 (RP).



22 §666. Responsibilities of the State Nuclear Safety Inspector

The responsibilities of the State Nuclear Safety Inspector are as follows. [2007, c. 539, Pt. KK, §5 (REEN).]

1. Damages to public health and safety. If the State Nuclear Safety Inspector has reason to believe that any activity poses a danger to public health and safety, and after notifying the facility licensee and the United States Nuclear Regulatory Commission, the inspector shall immediately notify the Governor and the Commissioner of Health and Human Services. This subsection may not be construed as precluding the State Nuclear Safety Inspector from discussing the safety inspector's concerns with the United States Nuclear Regulatory Commission or others before making a determination that any activity poses a danger to public health and safety.

[ 2011, c. 655, Pt. MM, §12 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

2. Reports. The State Nuclear Safety Inspector, with the cooperation of the Director of Health Engineering, shall prepare a report of the safety inspector's activities under this chapter to be submitted July 1st of each year to the Governor's Energy Office and the Legislature. The State Nuclear Safety Inspector shall prepare monthly reports for the Governor's Energy Office, the President of the Senate and the Speaker of the House, with copies to the United States Nuclear Regulatory Commission and the facility licensee.

[ 2011, c. 655, Pt. MM, §12 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

3. Confidential and privileged information. The State Nuclear Safety Inspector shall keep confidential and privileged the identity of any person providing communications that, in the opinion of the State Nuclear Safety Inspector, support a presumption of unsafe activities, conduct or operation of a facility or that indicate any violation of the facility licensee's license issued by the United States Nuclear Regulatory Commission, unless the request for confidentiality is waived or withdrawn by such person. The safety inspector shall make all prudent efforts to investigate the basis for any related allegation of unsafe or improper activities and shall cooperate to the extent feasible with the United States Nuclear Regulatory Commission personnel in this effort. Any information brought to the attention of the safety inspector that involves the safety of the plant or a possible violation of United States Nuclear Regulatory Commission regulations must be immediately brought to the attention of the United States Nuclear Regulatory Commission and the facility licensee.

[ 2007, c. 539, Pt. KK, §5 (REEN) .]

SECTION HISTORY

1987, c. 519, §1 (NEW). 1991, c. 151, §1 (AMD). 1997, c. 686, §7 (AMD). 2003, c. 689, §B7 (REV). 2005, c. 254, §B7 (RP). 2007, c. 539, Pt. KK, §5 (REEN). 2011, c. 655, Pt. MM, §12 (AMD). 2011, c. 655, Pt. MM, §26 (AFF).



22 §667. Liability (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 519, §1 (NEW). 1997, c. 686, §8 (AMD). 2005, c. 254, §B8 (RP).



22 §668. Interim Spent Fuel Storage Facility Oversight Fund

The Interim Spent Fuel Storage Facility Oversight Fund, referred to in this section as "the fund," is established as a nonlapsing fund within the radiation control program in the department. All fees paid under this subchapter are collected by the department for deposit in the fund. The Radiation Control Program shall oversee the fund and may disburse amounts in the fund to agencies or to other appropriate state funds in order to pay or contribute to the payment of costs incurred by agencies with respect to federal or state proceedings; safety, radiation and environmental monitoring; and security or other oversight-related activities related to the decommissioning of a nuclear power plant or the development or operation of an interim spent fuel storage facility in this State. The State Nuclear Safety Inspector shall keep an annual accounting of all funds received by the fund and all disbursements from the fund and shall make a report of this accounting to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters by the first Monday in February of each year. [2007, c. 539, Pt. KK, §6 (NEW).]

SECTION HISTORY

2007, c. 539, Pt. KK, §6 (NEW).



22 §669. State assessment

1. Annual fee. Any licensee operating an interim spent fuel storage facility in this State shall pay a fixed annual fee to cover all present and reasonably foreseeable future state fees, costs and assessments with respect to the licensee, including, but not limited to, the costs of any commission investigation; the commission's participation in wholesale rate proceedings; safety, radiation and environmental monitoring; and security oversight-related costs. This annual fee consolidates the various fees and assessments imposed by the State on the licensee.

[ 2007, c. 539, Pt. KK, §7 (NEW) .]

2. Amount. The amount of the fixed payment is as follows:

A. Calendar year 2008, $296,667; and [2007, c. 539, Pt. KK, §7 (NEW).]

B. Calendar years 2009 to the 12th month of the year following the year the spent nuclear fuel is removed from the site, $220,000 per year. [2007, c. 539, Pt. KK, §7 (NEW).]

[ 2007, c. 539, Pt. KK, §7 (NEW) .]

3. Compliance costs. The fees paid under this section are independent of and in addition to any compliance costs incurred either by the licensee or by any contractor hired by the Department of Environmental Protection to oversee, monitor or implement measures necessary to ensure compliance pursuant to the federal Resource Conservation and Recovery Act of 1976, as amended.

[ 2007, c. 539, Pt. KK, §7 (NEW) .]

SECTION HISTORY

2007, c. 539, Pt. KK, §7 (NEW).



22 §670. Review of oversight activities and funding; report

1. Review. Representatives of the Office of the Public Advocate, the Department of Public Safety, the radiation control program of the department and the Department of Environmental Protection; an independent expert in radiological and nuclear engineering selected by the radiation control program in the department; and a licensee operating an interim spent fuel storage facility in this State, referred to in this section as "the licensee," shall meet on a regular basis and no fewer than 4 times per calendar year:

A. To review activities being undertaken by the licensee, the radiation control program in the department, the Department of Public Safety and other agencies of State Government, including, but not limited to, the department and the Department of Environmental Protection, with respect to ensuring:

(1) The protection of public health and safety at the site of the interim spent fuel storage facility; and

(2) Timely contract performance by the United States Department of Energy regarding the removal of spent nuclear fuel from the site; [2007, c. 539, Pt. KK, §8 (NEW).]

B. To identify necessary activities to be undertaken by the parties in paragraph A for the next calendar year to ensure the protection of public health and safety at the site of the interim spent fuel storage facility and timely contract performance by the United States Department of Energy regarding the removal of spent nuclear fuel from the site; and [2007, c. 539, Pt. KK, §8 (NEW).]

C. To develop recommendations regarding funding requirements to carry out the activities identified in paragraph B. [2007, c. 539, Pt. KK, §8 (NEW).]

[ 2007, c. 539, Pt. KK, §8 (NEW) .]

2. Report. Based on the activities conducted under subsection 1, the radiation control program in the department, in consultation with the Office of the Public Advocate, the Department of Public Safety, the Department of Environmental Protection, the independent expert in radiological and nuclear engineering selected under subsection 1 and the licensee, referred to in this subsection as "the consulting parties," shall prepare and submit an annual report to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters no later than February 15th of each year. The report must provide a summary of the review conducted pursuant to subsection 1 and include specific recommendations regarding funding requirements for the next calendar year pursuant to subsection 1, paragraph C. If the radiation control program in the department and the consulting parties are unable to agree on recommendations regarding funding requirements, the consulting parties shall submit their individual recommendations in writing to the radiation control program in the department and the department shall include the individual recommendations of the consulting parties in the report. The radiation control program in the department, with input from the consulting parties, shall determine the format of the report. To assist in the preparation of the report, the Department of Public Safety, the Office of the Public Advocate and the Department of Environmental Protection shall submit to the Department of Health and Human Services no later than December 15th of each year an annual accounting of expenditures of funds from the Interim Spent Fuel Storage Facility Oversight Fund established pursuant to section 668.

[ 2007, c. 539, Pt. KK, §8 (NEW) .]

3. Authority for legislation; annual fee. The joint standing committee of the Legislature having jurisdiction over utilities and energy matters shall review the report submitted under subsection 2, including, but not limited to, the recommendations regarding funding requirements. On the basis of its review, the committee may submit legislation to amend the level of the annual fee required of the licensee under section 669.

[ 2007, c. 539, Pt. KK, §8 (NEW) .]

SECTION HISTORY

2007, c. 539, Pt. KK, §8 (NEW).






Chapter 160: RADIATION PROTECTION ACT

22 §671. Declaration of policy

It is the policy of this State in furtherance of its responsibility to protect the public health, safety and the environment: [1983, c. 345, §§13, 14 (NEW).]

1. Compatible regulatory program. To institute and maintain a regulatory program for sources of ionizing and nonionizing radiation so as to provide for compatibility and equivalency with the standards and regulatory programs of the Federal Government; an integrated effective system of regulation within the State and a system consonant insofar as possible with those of other states;

[ 1983, c. 345, §§13, 14 (NEW) .]

2. Safe use of sources. To institute and maintain a program to permit development and utilization of sources of radiation for peaceful purposes consistent with the health and safety of the public; and

[ 1983, c. 345, §§13, 14 (NEW) .]

3. State authority. Nothing in this Act may be construed to limit the authority of the State to regulate radioactive materials, or the facilities in which they are used or stored, to the fullest extent consistent with federal law.

[ 1983, c. 345, §§13, 14 (NEW) .]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW).



22 §672. Purpose

It is the purpose of this Act to effectuate the policies set forth in section 671 by providing for: [1983, c. 345, §§13, 14 (NEW).]

1. Public health and safety. A program of effective regulation of sources of radiation for the protection of the public health and safety;

[ 1983, c. 345, §§13, 14 (NEW) .]

2. Orderly regulatory program. A program to promote an orderly regulatory pattern within the State, among the states and between the Federal Government and the State, and facilitate intergovernmental cooperation with respect to use and regulation of sources of radiation so that duplication of regulation may be minimized;

[ 1983, c. 345, §§13, 14 (NEW) .]

3. Assumption of responsibilities. A program to establish procedures for assumption and performance of certain regulatory responsibilities with respect to by-product, source and special nuclear materials and radiation-generating equipment; and

[ 1983, c. 345, §§13, 14 (NEW) .]

4. Use of sources. A program to permit utilization of sources of radiation consistent with the health and safety of the public.

[ 1983, c. 345, §§13, 14 (NEW) .]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW).



22 §673. Definitions

As used in this Act, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 345, §§13, 14 (NEW).]

1. By-product material. "By-product material" means:

A. Any radioactive material except special nuclear material yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material; and [1983, c. 345, §§13, 14 (NEW).]

B. The tailings or wastes produced by the extraction or concentration of uranium or thorium from any ore processed primarily for its source material content. [1983, c. 345, §§13, 14 (NEW).]

[ 1983, c. 345, §§13, 14 (NEW) .]

2. Civil penalty. "Civil penalty" means any monetary penalty levied on a licensee or registrant because of violations of statutes, regulations, licenses or registration certificates, but does not include criminal penalties.

[ 1983, c. 345, §§13, 14 (NEW) .]

3. Closure or site closure. "Closure or site closure" means all activities performed at a waste disposal site, such as stabilization and contouring, to assure that the site is in a stable condition so that only minor custodial care, surveillance and monitoring are necessary at the site following termination of licensed operation.

[ 1983, c. 345, §§13, 14 (NEW) .]

3-A. Facility. A "facility" means a production or utilization facility situated in this State that holds an operating permit or license issued by the United States Nuclear Regulatory Commission. It also means a power reactor licensee situated in the State, whether decommissioned or not, with a possession-only license issued by the United States Nuclear Regulatory Commission for special nuclear material, by-product material and source material. It also includes spent fuel or high-level waste storage facilities.

[ 1997, c. 686, §9 (AMD) .]

4. Decommissioning. "Decommissioning" means the series of activities undertaken beginning at the time of closing of a nuclear power plant or other facility licensed by the United States Nuclear Regulatory Commission or the department to ensure that the final disposition of the site or any radioactive components or material, but not including spent fuel, associated with the plant is accomplished safely in compliance with all applicable state and federal laws. Decommissioning includes activities undertaken to prepare a nuclear power plant or other facility for final disposition, to monitor and maintain it after closing and to effect final disposition of any radioactive components of the nuclear power plant or facility.

[ 1987, c. 493, §1 (AMD) .]

5. Disposal of low-level radioactive waste. "Disposal of low-level radioactive waste" means the isolation of low-level waste from the biosphere inhabited by people and their food chains.

[ 1983, c. 345, §§13, 14 (NEW) .]

6. High-level radioactive waste. "High-level radioactive waste" means the highly radioactive material resulting from the reprocessing of spent nuclear fuel, including liquid waste produced directly in reprocessing and any solid material derived from that liquid waste that contains fission products in sufficient concentrations; and other highly radioactive material that the United States Nuclear Regulatory Commission, consistent with existing law, determines by rule to require permanent isolation.

[ 1983, c. 345, §§13, 14 (NEW) .]

7. License. "License" means a license, issued to a named person upon application filed pursuant to the regulations promulgated pursuant to this Act, to use, manufacture, produce, transfer, receive, acquire or possess quantities of, or devices or equipment utilizing, radioactive material.

[ 1983, c. 345, §§13, 14 (NEW) .]

8. Low-level radioactive waste. "Low-level radioactive waste" means radioactive material that:

A. Is not high-level radioactive waste, spent nuclear fuel, transuranic waste or by-product material as defined in the United States Code, Title 42, Section 2014(e)(2), the Atomic Energy Act of 1954, Section 11e(2); and [1987, c. 493, §2 (NEW).]

B. The United States Nuclear Regulatory Commission, consistent with existing law and in accordance with paragraph A, classifies as low-level radioactive waste. [1987, c. 493, §2 (NEW).]

[ 1987, c. 493, §2 (RPR) .]

8-A. Person. "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency of this State, political subdivision of this State, any other state or political subdivision or agency of a state or political subdivision and any legal successor, representative, agent or agency of the state or political subdivision or agency, but not including Federal Government agencies.

[ 1987, c. 493, §3 (NEW) .]

9. Radiation. "Radiation" means ionizing radiation and nonionizing radiation.

A. "Ionizing radiation" means gamma rays and x rays; alpha and beta particles, high-speed electrons, neutrons, protons and other nuclear particles; but not sound or radio waves, or visible, infrared or ultraviolet light. [1983, c. 345, §§13, 14 (NEW).]

B. "Nonionizing radiation" means any electromagnetic radiation, other than ionizing electromagnetic radiation, and any sonic, ultrasonic or infrasonic wave. [1983, c. 345, §§13, 14 (NEW).]

[ 1983, c. 345, §§13, 14 (NEW) .]

10. Radiation generating equipment. "Radiation generating equipment" means any manufactured product or device, or component part of such a product or device, or any machine or system which during operation can generate or emit radiation, except those which emit radiation, only from radioactive material.

[ 1983, c. 345, §§13, 14 (NEW) .]

11. Radioactive material. "Radioactive material" means any material which emits ionizing radiation spontaneously. It includes accelerator-produced, by-product, naturally occurring, source and special nuclear materials.

[ 1983, c. 345, §§13, 14 (NEW) .]

12. Registration. "Registration" means registration with the department in accordance with rules adopted pursuant to this Act.

[ 1983, c. 345, §§13, 14 (NEW) .]

13. Source material. "Source material" means:

A. Uranium or thorium, or any combination thereof, in any physical or chemical form; or [1983, c. 345, §§13, 14 (NEW).]

B. Ores which contain by weight 1/20th of 1%, 0.05%, or more of uranium, thorium or any combination thereof. Source material does not include special nuclear material. [1983, c. 345, §§13, 14 (NEW).]

[ 1983, c. 345, §§13, 14 (NEW) .]

14. Source material mill tailings. "Source material mill tailings" means the tailings or wastes produced by the extraction or concentration of uranium or thorium from any ore processed primarily for its source material content, including discrete surface wastes resulting from underground solution extraction processes, but not including underground ore bodies depleted by those solution extraction processes.

[ 1983, c. 345, §§13, 14 (NEW) .]

15. Source material milling. "Source material milling" means any processing of ore, primarily for the purpose of extracting or concentrating uranium or thorium therefrom and which results in the production of source material mill tailings.

[ 1983, c. 345, §§13, 14 (NEW) .]

16. Sources of radiation. "Sources of radiation" means, collectively, radioactive material and radiation generating equipment.

[ 1983, c. 345, §§13, 14 (NEW) .]

17. Special nuclear material. "Special nuclear material" means:

A. Plutonium, uranium 233 and uranium enriched in the isotope 233 or in the isotope 235, but does not include source material; or [1983, c. 345, §§13, 14 (NEW).]

B. Any material artificially enriched by any of the material listed in paragraph A, but does not include source material. [1983, c. 345, §§13, 14 (NEW).]

[ 1983, c. 345, §§13, 14 (NEW) .]

18. Spent nuclear fuel. "Spent nuclear fuel" means fuel that has been withdrawn from a nuclear reactor following irradiation, the constituent elements of which have not been separated by reprocessing.

[ 1983, c. 345, §§13, 14 (NEW) .]

19. Transuranic waste. "Transuranic waste" means radioactive waste containing alpha emitting transuranic elements, with radioactive half-lives greater than 5 years, in excess of 10 nanocuries per gram.

[ 1983, c. 345, §§13, 14 (NEW) .]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW). 1987, c. 493, §§1-3 (AMD). 1987, c. 519, §2 (AMD). 1997, c. 686, §9 (AMD).



22 §674. State Radiation Control Agency

1. Designated. The Department of Health and Human Services, in this chapter referred to as the "department," is designated as the State Radiation Control Agency.

[ 1983, c. 345, §§13, 14 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Commissioner. The Commissioner of Health and Human Services shall be referred to as the "commissioner," who shall perform the functions vested in the department pursuant to this Act.

[ 1983, c. 345, §§13, 14 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

3. Employees. In accordance with the laws of this State, the department may employ, compensate and prescribe the powers and duties of such individuals as may be necessary to carry out the provisions of this Act.

[ 1983, c. 345, §§13, 14 (NEW) .]

4. Authority. The department, for the protection of the public health and safety:

A. Shall develop programs for the evaluation and control of hazards associated with use of sources of radiation; [1987, c. 493, §4 (AMD).]

B. Shall develop programs with due regard for compatibility with federal programs for regulation of by-product, source and special nuclear materials; [1987, c. 493, §4 (AMD).]

C. Shall develop programs with due regard for consistency with federal programs for regulation of radiation generating equipment; [1987, c. 493, §4 (AMD).]

D. Shall formulate, adopt, promulgate and repeal codes and rules, which may provide for licensing or registration, relating to control of sources of radiation with due regard for compatibility with the regulatory programs of the Federal Government.

Promulgate such rules in addition to the rule specified in this paragraph as are appropriate to carry out the purposes of this Act, including, but not limited to, rules concerning acquisition, ownership, possession and use of radioactive materials or devices or equipment utilizing radioactive material; [1987, c. 493, §4 (AMD).]

E. Shall issue such orders or modifications thereof as may be necessary in connection with proceedings under section 677; [1987, c. 493, §4 (AMD).]

F. Shall advise, consult and cooperate with other agencies of the State, Federal Government, other states and interstate agencies, political subdivisions and other organizations concerned with control of sources of radiation; [1987, c. 493, §4 (AMD).]

G. May accept and administer loans, grants or other funds or gifts, conditional or otherwise, in furtherance of its functions, from the Federal Government and from other sources, public or private; [1983, c. 345, §§13, 14 (NEW).]

H. Shall encourage, participate in, or conduct studies, investigations, training, research and demonstrations relating to control of sources of radiation; [1987, c. 769, Pt. A, §67 (RPR).]

I. Shall collect and disseminate information relating to control of sources of radiation, including:

(1) Maintenance of a file of all license applications, issuances, denials, amendments, transfers, renewals, modifications, suspensions and revocations;

(2) Maintenance of a file of registrants possessing sources of radiation requiring registration under this Act and any administrative or judicial action pertaining to this Act; and

(3) Maintenance of a file of all of the department's rules relating to regulation of sources of radiation, pending or promulgated, and any connected proceedings; [1987, c. 769, Pt. A, §67 (RPR).]

J. May investigate and sample sites where radioactive substances or devices are stored or handled to identify uncontrolled radioactive substance sites; [1987, c. 769, Pt. A, §68 (RPR).]

K. May take whatever action is deemed necessary to abate, clean up or mitigate the threats or hazards posed or potentially posed by radioactive material or radiation-generating equipment to protect the public health, safety or welfare or the environment, including administering or carrying out measures to abate, clean up or mitigate the threats or hazards and implementing remedies to remove, store, treat, dispose of or otherwise handle radioactive material, including soil and water contaminated by the material; [1987, c. 769, Pt. A, §68 (RPR).]

L. Shall establish and maintain a continuous radiation monitoring system to record the radioactive levels of gaseous and liquid discharges from any commercial nuclear power facility operating in the State; [1991, c. 496, §2 (AMD).]

M. Shall establish and maintain an off-site monitoring network to provide continuous monitoring of gamma radiation levels within the vicinity of any commercial nuclear power facility operating in the State. Portable off-site monitoring devices must be made available to members of the public to establish a network of volunteer monitors who shall report to the department their findings. For this purpose, the department shall make Geiger Rate meters available to 50 volunteer monitors. In addition to the placement of Geiger Rate meters, the department shall procure 20 Gamma Scintillation Detection Devices and place 16 of them in homes of members of the public who volunteer to participate in the program. The 4 additional devices must be maintained by the department in reserve. The volunteers with Gamma Scintillation Detection Devices must also be provided with 2-way radios so they can report their findings in the case of emergency. All volunteers shall assist the department in its continuous monitoring network. All off-site monitoring devices must be geographically distributed throughout the surveillance area to provide the most effective monitoring network. The department shall adopt rules to provide for the selecting of the volunteers, the appropriate and accurate use of the meters and devices and the method and frequency of reporting to the department and other procedures necessary to implement the program; and [1991, c. 496, §2 (AMD).]

N. Shall provide 24-hour-per-day coverage of existing radiation monitors through the use of a dialer-server computer system and the use of pagers. [1991, c. 496, §3 (NEW).]

[ 1991, c. 496, §§2, 3 (AMD) .]

5. Coordination. The commissioner shall serve as the coordinator of radiation activities among the Maine Emergency Management Agency, Department of Public Safety, Department of Health and Human Services and Department of Environmental Protection. The commissioner shall:

A. Consult with and review regulations and procedures of the agencies and federal law to assure consistency and to prevent unnecessary duplication, inconsistencies or gaps in regulatory requirements; and [1987, c. 769, Pt. A, §70 (RPR).]

B. Review, prior to adoption, the proposed rules of all agencies of the State relating to use of control of radiation, to assure that these rules are consistent with Title 5, chapter 375, and rules of other agencies of the State. The review must be completed within 15 days. [RR 2007, c. 2, §7 (COR).]

If the commissioner determines that proposed rules are inconsistent with rules of other agencies of the State or federal law, the commissioner shall consult with the agencies involved in an effort to resolve these inconsistencies. In the event no inconsistency is reported within 15 days, the proposed rules are presumed consistent for the purposes of this subsection. Upon notification by the commissioner that the inconsistency has not been resolved, the Governor may find that the proposed rules or parts of rules are inconsistent with rules of other agencies of the State or the Federal Government and may issue an order to that effect, in which event the proposed rules or parts of rules do not become effective. The Governor may direct, in the alternative, upon a similar determination, the appropriate agency or agencies to amend or repeal existing rules to achieve consistency with the proposed rules.

[ RR 2007, c. 2, §7 (COR) .]

6. Information. The several agencies of the State shall keep the commissioner fully and currently informed as to their activities relating to regulation of sources of radiation.

[ 1983, c. 345, §§13, 14 (NEW) .]

7. Report. The commissioner shall report prior to January 31, 1984, to the joint standing committee of the Legislature having jurisdiction over natural resources on the need for regulation of nonionizing radiation.

[ 1983, c. 345, §§13, 14 (NEW) .]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW). 1987, c. 370, §3 (AMD). 1987, c. 493, §4 (AMD). 1987, c. 519, §§3-5 (AMD). 1987, c. 769, §§A67-A70 (AMD). 1991, c. 496, §§2,3 (AMD). 2003, c. 689, §§B6,7 (REV). RR 2007, c. 2, §7 (COR). 2007, c. 539, Pt. KK, §9 (AMD).



22 §675. Advisory Committee on Radiation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§13,14 (NEW). 1985, c. 295, §33 (AMD). 1987, c. 786, §13 (RP).



22 §675-A. Advisory Committee on Radiation

1. Appointment. The Governor shall appoint an Advisory Committee on Radiation consisting of 7 members. One member must be a physician and one member must be a dentist, both of whom must be regularly involved in the medical use of radiation; one member must represent the general public and the remaining 4 members must have training and experience in the various fields in which sources of radiation are used. Members of the committee serve 5-year staggered terms and are not compensated for their services, but may be reimbursed for actual expenses to attend committee meetings or for authorized business of the committee.

[ 1993, c. 664, §7 (NEW) .]

2. Duties. The committee shall make recommendations to the commissioner and furnish advice that is requested by the department on matters relating to the regulation of sources of radiation including enforcement actions, regulation revision and the establishment of fees. The committee may also make recommendations and reports to the joint standing committees of the Legislature.

[ 1993, c. 664, §7 (NEW) .]

SECTION HISTORY

1993, c. 664, §7 (NEW).



22 §676. Coordination and liaison with federal agencies

The following agencies shall serve as liaison with federal agencies and coordinate administration of the issues indicated. [1983, c. 345, §§13, 14 (NEW).]

1. Health and safety. The Department of Health and Human Services shall coordinate monitoring of radiation and health and safety in medical and industrial use of radiation, and shall serve as liaison with the United States Food and Drug Administration and the United States Nuclear Regulatory Commission, except as specified in subsection 4.

[ 1983, c. 345, §§13, 14 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Emergency procedures. The Maine Emergency Management Agency shall coordinate off-site emergency procedures for nuclear facilities, and shall serve as liaison with the federal agencies with jurisdiction over defense activities and emergency response management.

[ 1987, c. 370, §4 (AMD) .]

3. Transportation. The Department of Public Safety shall coordinate transportation of radioactive materials.

[ 1983, c. 345, §§13, 14 (NEW) .]

4. Radioactive waste. The Department of Health and Human Services shall coordinate management of and shall serve as point of contact with the United States Nuclear Regulatory Commission for high-level and low-level radioactive wastes, in consultation with the Department of Environmental Protection and the State Nuclear Safety Inspector in fulfillment of the State Nuclear Safety Inspector's duties pursuant to section 666.

[ 2007, c. 539, Pt. KK, §10 (AMD) .]

5. Geology. The Division of Geology, Natural Areas and Coastal Resources, Maine Geological Survey within the Department of Agriculture, Conservation and Forestry shall provide technical assistance for waste management.

[ 2013, c. 405, Pt. C, §13 (AMD) .]

6. Energy. The Governor's Energy Office shall serve as liaison with the United States Department of Energy.

[ 2011, c. 655, Pt. MM, §13 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

7. Environment. The Department of Environmental Protection shall serve as liaison with the United States Environmental Protection Agency.

[ 1983, c. 345, §§13, 14 (NEW) .]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW). 1987, c. 370, §4 (AMD). 1987, c. 519, §6 (AMD). 1989, c. 501, §DD31 (AMD). 1993, c. 664, §8 (AMD). 1995, c. 502, §E32 (AMD). 1999, c. 556, §26 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 254, §B9 (AMD). 2007, c. 539, Pt. KK, §10 (AMD). 2011, c. 655, Pt. KK, §17 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 655, Pt. MM, §13 (AMD). 2011, c. 655, Pt. MM, §26 (AFF). 2013, c. 405, Pt. C, §13 (AMD).



22 §677. Licensing and registration of sources of radiation

1. Radioactive material, devices or equipment. The department shall provide by rule for licensing of radioactive material or devices or equipment utilizing those materials except where prohibited by federal law. That rule shall provide for amendment, suspension or revocation of licenses.

[ 1987, c. 493, §5 (AMD) .]

2. Other sources. The department may require registration or licensing of other sources of radiation.

[ 1983, c. 345, §§ 13 and 14 (NEW) .]

3. Exemptions. The department may exempt certain sources of radiation or kinds of uses or users from the licensing or registration requirements set forth in this section when the department makes a finding that the exemption of these sources of radiation or kinds of uses or users will not constitute a significant risk to the health and safety of the public.

[ 1983, c. 345, §§ 13 and 14 (NEW) .]

4. Recognition of other licenses. Rules promulgated pursuant to this Act may provide for recognition of other state or federal licenses as the department may deem desirable, subject to such registration requirements as the department may prescribe.

[ 1983, c. 345, §§ 13 and 14 (NEW) .]

5. Federal license or permit required. No person may manufacture, construct, produce, transfer, acquire or possess any special nuclear material, source material, by-product material, production facility or utilization facility, or act as an operator of a production or utilization facility wholly within this State, unless he has first obtained a license or permit for the activity in which he proposes to engage from the United States Nuclear Regulatory Commission if, pursuant to federal law, the commission requires a license or permit to be obtained by persons proposing to engage in activities of the same type over which it has jurisdiction.

[ 1983, c. 345, §§ 13 and 14 (NEW) .]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW). 1987, c. 493, §5 (AMD).



22 §678. Source material processing and related material

State regulation of source material processing shall be subject to the primary jurisdiction of the Department of Environmental Protection, as specified in Title 38. [1983, c. 345, §§ 13 and 14 (NEW).]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW).



22 §679. Low-level radioactive waste disposal

State regulation of low-level radioactive waste disposal is subject to the primary jurisdiction of the Department of Health and Human Services, as specified in section 676, except that disposal of low-level radioactive waste in the State is also subject to regulation by the Department of Environmental Protection. [1993, c. 664, §9 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW). 1993, c. 664, §9 (AMD). 2003, c. 689, §B6 (REV).



22 §679-A. Low-level radioactive waste management

1. Designated. The department is designated as the agency to fulfill the state regulatory and enforcement requirements for the Texas Low-Level Radioactive Waste Disposal Compact, referred to in this chapter as the "compact." The department shall also execute the administrative requirements of the compact as defined in subsection 2, paragraph B.

[ 1993, c. 664, §10 (NEW) .]

2. Duties of the department. The department shall:

A. Develop rules to fulfill the State's responsibilities and requirements for the compact pursuant to the contract requirements set forth in Article IV, Section 4.05, subsections (1) to (4), (6) and (8) of the compact; and [2011, c. 691, Pt. C, §5 (AMD).]

B. Provide for the disbursement of funds from the Radioactive Waste Fund to fulfill the requirements of Article IV, Section 4.05, subsection (6) of the compact and to compensate the state commission member. [2011, c. 691, Pt. C, §5 (AMD).]

C. [2011, c. 691, Pt. C, §5 (RP).]

[ 2011, c. 691, Pt. C, §5 (AMD) .]

3. Employees. To fulfill the requirements of this section, the department may employ staff subject to the Civil Service Law.

[ 1993, c. 664, §10 (NEW) .]

SECTION HISTORY

1993, c. 664, §10 (NEW). 2011, c. 691, Pt. C, §5 (AMD).



22 §679-B. Radioactive Waste Fund

1. Establishment. There is established the Radioactive Waste Fund to be used to carry out the purposes of this chapter. Money allocated from this fund must be administered by the commissioner in accordance with established budgetary procedures and this section. The commissioner may accept state, federal and private funds to be used as appropriate to ensure safe and effective low-level radioactive waste management and to monitor and evaluate plans for storage and disposal of high-level radioactive waste.

[ 1993, c. 664, §10 (NEW) .]

2. Service fee; ceiling. Except for waste that is exempt in accordance with subsection 4, the department shall assess annually by September 1st each low-level radioactive waste generator a service fee on all low-level radioactive waste generated in this State that is shipped to a low-level radioactive waste disposal facility, stored awaiting disposal at such a facility or stored for any other purpose. The service fee must be based 50% on the volume and 50% on the radioactivity of the waste disposed in a disposal facility in the previous calendar year or placed in storage in the previous calendar year if the State did not have access to a disposal facility for that year, but each generator must be assessed a minimum of $100 annually. Each generator must pay this service fee within 30 days, except that any generator may choose to make quarterly payments instead. Any radioactive waste for which a service fee was assessed and collected under this section can not be reassessed for the purposes of this section. The radiation control program within the Division of Health Engineering shall adopt rules in accordance with the Maine Administrative Procedure Act concerning the calculation of the fee and the exemptions to the fee, consistent with this section.

[ 2005, c. 254, Pt. B, §10 (AMD) .]

3. Compact fee assessment; ceiling. In addition to the service fee assessed under subsection 2, the commissioner shall annually by September 1st, beginning in 1994, assess any amount necessary to fulfill the payment requirements to the Texas Low-Level Radioactive Waste Disposal Compact Commission pursuant to section 679-A, subsection 2, paragraph B less any balance carried forward under subsection 6. The commissioner shall assess each generator such a fee using the same method for computing individual assessments as set out in subsection 2. Each generator must pay the fee within 30 days, except that any generator may choose to make quarterly payments instead.

[ 1993, c. 664, §10 (NEW) .]

4. Fee exemptions. The following types of low-level radioactive waste are exempt from the fees established in subsections 2 and 3:

A. Waste that is authorized by the United States Nuclear Regulatory Commission for disposal without regard to its radioactivity; [1993, c. 664, §10 (NEW).]

B. Waste that is authorized by the United States Nuclear Regulatory Commission to be stored at the site of generation for decay and ultimate disposal without regard to its radioactivity; and [1993, c. 664, §10 (NEW).]

C. Radioactive waste or other material that is returned to the vendor, including, but not limited to, sealed sources. [1993, c. 664, §10 (NEW).]

[ 1993, c. 664, §10 (NEW) .]

5. Allocation from fund. Money in the Radioactive Waste Fund established by this section must be allocated from time to time by the Legislature to the department for administrative and regulatory activities as described in this section. These amounts become available in accordance with Title 5, chapters 141 to 155.

The department may receive and expend federal grants and payments for the purpose of carrying out its duties set out in section 679-A, subsection 2.

[ 2007, c. 619, §2 (AMD) .]

6. Balance carried forward. Any unexpended balance in the Radioactive Waste Fund may not lapse, but must be carried forward in the same amount for the next fiscal year and must be available for the purposes authorized by this chapter.

[ 1993, c. 664, §10 (NEW) .]

7. Financial reports.

[ 2007, c. 619, §3 (RP) .]

8. Transfer of funds. Notwithstanding Title 5, section 1585, funds allocated under this section must be transferred as necessary to accomplish the purposes of this section and Title 38, chapter 14-A from the department to other agencies, including the Department of Environmental Protection, the Division of Geology, Natural Areas and Coastal Resources, Maine Geological Survey within the Department of Agriculture, Conservation and Forestry and the Maine Land Use Planning Commission.

[ 2013, c. 405, Pt. C, §14 (AMD) .]

SECTION HISTORY

1993, c. 664, §10 (NEW). 1995, c. 333, §§1,2 (AMD). 1995, c. 502, §E32 (AMD). 1999, c. 556, §27 (AMD). 2005, c. 254, §B10 (AMD). 2007, c. 619, §§2, 3 (AMD). 2011, c. 655, Pt. KK, §18 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 682, §38 (REV). 2013, c. 405, Pt. C, §14 (AMD).



22 §680. Radiation user fees

1. Facilities. The registration fee for a facility for:

A. Fiscal year 1997-98 is $100,000; and [1997, c. 686, §10 (NEW).]

B. Fiscal year 1998-99 is $25,000. [1997, c. 686, §10 (NEW).]

[ 1997, c. 686, §10 (RPR) .]

2. Radiation protection services. The department shall prescribe and collect such fees as may be established by regulation for radiation protection services provided under this Act. Services for which fees may be established include, but are not limited to:

A. Registration of radiation generating equipment and other sources of radiation; [1983, c. 345, §§13, 14 (NEW).]

B. Issuance, amendment and renewal of licenses for radioactive materials; [1983, c. 345, §§13, 14 (NEW).]

C. Inspections of registrants or licensees; [1987, c. 882, §4 (AMD).]

D. Environmental surveillance activities to assess the radiological impact of activities conducted by licensees; and [1987, c. 882, §4 (AMD).]

E. Off-site monitoring network activities of licensed nuclear power production facilities conducted pursuant to section 674, subsection 4, paragraph M. [1987, c. 882, §5 (NEW).]

[ 1987, c. 882, §§4, 5 (AMD) .]

3. Fees. In determining rates of these fees, the department shall, as an objective, obtain sufficient funds therefrom to reimburse the State for the direct and indirect costs of the radiation protection services specified in subsection 2. The department shall take into account any special arrangements between the State and a registrant, licensee, another state or a federal agency whereby the cost of the service is otherwise partially or fully recovered.

[ 1983, c. 345, §§13, 14 (NEW) .]

4. Report.

[ 2007, c. 619, §4 (RP) .]

5. Exemptions. The department may, upon application by an interested person, or on its own initiative, grant such exemptions from the requirements of this section as it determines are in the public interest. Applications for exemption under this subsection may include activities such as, but not limited to, the use of licensed materials for educational or noncommercial displays or scientific collections.

[ 1991, c. 824, Pt. B, §6 (AMD) .]

6. Penalties. When a registrant or licensee fails to pay the applicable fee, the department may take action in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1983, c. 345, §§13, 14 (NEW) .]

7. Permanent fund. All fees shall be paid to the Treasurer of State to be maintained in a permanent fund and used to carry out the purposes of this chapter and chapter 159-A.

[ 1987, c. 519, §7 (RPR) .]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW). 1985, c. 40, §1 (AMD). 1987, c. 519, §7 (AMD). 1987, c. 882, §§3-5 (AMD). 1991, c. 496, §4 (AMD). 1991, c. 824, §B6 (AMD). 1993, c. 664, §11 (AMD). 1997, c. 395, §F2 (AMD). 1997, c. 686, §10 (AMD). 2007, c. 619, §4 (AMD).



22 §681. Surety requirements

Licensees shall pay to the department for deposit by the Treasurer of State, into a fund called the Radiation Materials Recovery Fund, adequate funds to permit the department to complete the requirements established by the department for the decontamination, decommissioning, closure and reclamation of sites, structures and equipment used in conjunction with the licensed activity. In lieu of the deposit of funds, the licensee may provide an adequate surety. The condition of the surety shall be to account for the completion of the requirements according to standards established by the department by rule. All sureties forfeited shall be paid to the department for deposit by the Treasurer of State to the aforementioned fund. Money in the fund shall not be used for normal operations of the department. The department shall adopt by rule the standards for determining the amount of financial responsibility required by each licensee and the procedures for the payment of funds or provision of surety. [1987, c. 493, §6 (NEW).]

The funds or sureties required in this section shall be in amounts necessary to comply with standards established by the United States Nuclear Regulatory Commission or the State. [1987, c. 493, §6 (NEW).]

The department may accept gifts or transfers from another agency or individual of land or appurtenances necessary to fulfill the purposes of this section. [1987, c. 493, §6 (NEW).]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW). 1987, c. 493, §6 (RPR).



22 §682. Inspections

1. Authorized. The department or its duly authorized representatives may enter at all reasonable times upon any private or public property for the purpose of determining whether there is compliance with or violation of the provisions of this Act and the rules issued thereunder, except that entry into areas under the jurisdiction of the Federal Government or its duly designated representative shall be effected only with the concurrence of the Federal Government or its duly designated representative.

[ 1991, c. 151, §2 (AMD) .]

2. Equipment inspection. The department shall promulgate rules requiring periodic inspection, certification and calibration of equipment, capable of emitting ionizing radiation, by certified technicians.

[ 1987, c. 493, §7 (AMD) .]

3. Technician certification. The department shall promulgate rules providing for the qualifications and certification of technicians to inspect, certify and calibrate equipment capable of emitting ionizing radiation. The rules must also provide for the standardization of calibration equipment, inspection and calibration methodology and reporting procedures. The department may grant, modify or refuse to issue a certification in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375 subchapter 5. The District Court has exclusive jurisdiction to suspend or revoke a certification of any person found guilty of noncompliance with the rules pertaining to inspection, certification and reporting procedures or misrepresentation of inspection findings.

[ RR 2009, c. 2, §47 (COR) .]

4. Failure to comply. Persons failing to have their equipment inspected, certified and calibrated, as required in subsection 2, shall be subject to the penalties of section 690-A.

[ 1983, c. 345, §§13, 14 (NEW) .]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW). 1987, c. 493, §7 (AMD). 1987, c. 519, §8 (AMD). 1991, c. 151, §2 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). RR 2009, c. 2, §47 (COR).



22 §683. Records

The department may require by rule, or order, the keeping of such records with respect to activities under licenses and registration certificates issued pursuant to this Act as may be necessary to effectuate the purposes of this Act. These records shall be made available for inspection by, or copies thereof shall be submitted to, the department. [1983, c. 345, §§13, 14 (NEW).]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW).



22 §684. Federal - State agreements

1. General agreements and contracts. The Governor, on behalf of this State, may enter into agreements with the United States Nuclear Regulatory Commission pursuant to the Atomic Energy Act of 1954, Section 274b, as amended, providing for discontinuance of certain of the commission's licensing and related regulatory authority with respect to by-product, source and special nuclear materials and the assumption of regulatory authority therefor by this State.

[ 1983, c. 345, §§13, 14 (NEW) .]

2. Limited agreements. The Governor, on behalf of this State, may enter into an agreement with the United States Nuclear Regulatory Commission pursuant to the Atomic Energy Act of 1954, Section 274i, as amended, other federal government agencies, where authorized by law, or other states or interstate agencies, whereby this State will perform on a cooperative basis inspections or other functions relating to control of sources of radiation.

[ 1983, c. 345, §§13, 14 (NEW) .]

3. Contracts with federal agencies. The Governor may, subject to the conditions of Title 5, section 1669 and any other provision of law, execute contracts with appropriate federal officers or agencies relating to radiation hazards.

[ 1983, c. 345, §§13, 14 (NEW) .]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW).



22 §685. Training programs

The department may institute training programs for the purpose of qualifying personnel to carry out the provisions of this Act, and may make the personnel available for participation in any program or programs of the Federal Government, other states or interstate agencies in furtherance of the purposes of this Act. [1983, c. 345, §§13, 14 (NEW).]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW).



22 §686. Conflicting laws

Ordinances, resolutions or regulations, now or hereafter in effect, of the governing body of a municipality or county or of state agencies other than the Department of Health and Human Services relating to by-product, source and special nuclear materials, except as provided in sections 678 and 679, shall not be superseded by this Act, provided that the ordinances or regulations are and continue to be consistent with this Act, amendments thereto and rules thereunder. [1987, c. 493, §8 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW). 1987, c. 493, §8 (AMD). 2003, c. 689, §B6 (REV).



22 §687. Administrative procedure and judicial review

Administrative procedure and judicial review shall be in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. [1983, c. 345, §§13, 14 (NEW).]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW).



22 §688. Injunction proceedings; impounding

1. Injunctions. Whenever, in the judgment of the department, any person has engaged in or is about to engage in any acts or practices which constitute or will constitute a violation of this Act, or any rule or order issued thereunder, and at the request of the department, the Attorney General may make application to the Superior Court for an order enjoining those acts or practices, or for an order directing compliance, and, upon a showing by the department that the person has engaged or is about to engage in any such acts or practices, a permanent or temporary injunction, restraining order or other order may be granted.

[ 1983, c. 345, §§13, 14 (NEW) .]

2. Impounding. In accordance with all applicable statutes and regulations, the department may, in the event of an emergency, impound or order the impounding of sources of radiation in the possession of any person who is not equipped to observe or fails to observe the provisions of this Act or any rules issued under this Act.

[ 1983, c. 345, §§13, 14 (NEW) .]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW).



22 §689. Prohibited uses

Except for consumer products, it is unlawful for any person to use, manufacture, produce, distribute, sell, transport, transfer, install, repair, receive, acquire, own or possess any source of radiation, unless licensed by or registered with the department in conformance with rules, if any, promulgated in accordance with this Act. Notwithstanding this paragraph, licensing or registration of specific consumer products may be required by the department by rule in specified circumstances. [1983, c. 345, §§13, 14 (NEW).]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW).



22 §690. Penalties

1. Criminal penalties. A person who intentionally or knowingly:

A. Violates a provision of this Act, or a rule or order of the department in effect pursuant to this Act, commits a Class D crime; or [2003, c. 452, Pt. K, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violates a term, condition or limitation of a license or registration certificate issued under this Act, or commits a violation for which a license or registration certificate may be revoked under rules issued pursuant to this Act, commits a Class D crime. [2003, c. 452, Pt. K, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. K, §3 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Civil penalties. Civil penalties shall be assessed and enforced as follows.

A. Any person who violates any licensing or registration provision of this Act or any rule or order issued under this Act, any term, condition or limitation of any license or registration certificate issued under this Act, or any person who commits any violation for which a license or registration certificate may be revoked, suspended or modified under rules issued pursuant to this Act is subject to a civil penalty, to be imposed by the department, not to exceed $10,000 for each violation or $100,000 for any willful and wanton violation. If any violation is a continuing violation, each day of the violation shall constitute a separate violation for the purpose of computing the applicable civil penalty. The department may compromise, mitigate or remit the penalties. [1987, c. 493, §9 (NEW).]

B. When the department has reason to believe that a person has become subject to the imposition of a civil penalty under the provisions of this section, the department may notify the Attorney General or hold a public hearing. If a hearing is scheduled, the commissioner shall give at least 30 days' written notice to the alleged violator of the date, time and place of that hearing. The notice shall specify the act done or omitted to be done which is claimed to be in violation of law; identify the particular provisions of the section, rule, order or license involved in the violation; and advising of each penalty which the department proposes to impose and its amount. The notice shall be sent by registered or certified mail by the department to the last known address of the person.

Any hearing conducted under the authority of this subsection shall be in accordance with the provisions of the Maine Administrative Procedure Act, Title 5, chapter 375.

At the hearing, the alleged violator may appear in person or by attorney and answer the allegations of violation and file a statement of the facts, including the methods, practices and procedures, if any, adopted or used by him to comply with this chapter and present such evidence as may be pertinent and relevant to the alleged violation. [1987, c. 493, §9 (NEW).]

C. On the request of the department, the Attorney General may institute a civil action to collect a penalty imposed pursuant to this subsection. Only the Attorney General may compromise, mitigate or remit such civil penalties as are referred to him for collection. [1987, c. 493, §9 (NEW).]

D. All money collected from civil penalties shall be paid to the Treasurer of State for deposit in the General Fund. Money collected from civil penalties shall not be used for normal operating expenses of the department, except as appropriations made from the General Fund in the normal budgetary process. [1987, c. 493, §9 (NEW).]

[ 1987, c. 493, §9 (RPR) .]

SECTION HISTORY

1983, c. 345, §§13,14 (NEW). 1987, c. 493, §9 (AMD). 2003, c. 452, §K3 (AMD). 2003, c. 452, §X2 (AFF).






Chapter 161: NEW ENGLAND HEALTH SERVICES AND FACILITIES COMPACT

Subchapter 1: COMPACT

22 §691. Purpose -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §692. New England Board of Health Services and Facilities -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §693. When operative -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §694. Officers and duties of board -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §695. Powers -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §696. Contribution of states -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §697. Gifts and grants -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §698. Severability -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §699. Withdrawal -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).






Subchapter 2: PROVISIONS RELATING TO THE COMPACT

22 §731. Execution by Governor (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §732. Entry into force; action with other states (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §733. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).



22 §734. Appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A9 (RP).









Chapter 163: NEW ENGLAND COMPACT ON RADIOLOGICAL HEALTH PROTECTION

Subchapter 1: COMPACT

22 §751. Purposes -- Article I

The purposes of this compact are to: [1967, c. 226, (NEW).]

1. Promote protection. Promote the radiological health protection of the public and individuals within the party states;

[ 1967, c. 226, (NEW) .]

2. Mutual aid. Provide mutual aid and assistance in radiological health matters including, but not limited to, radiation incidents;

[ 1967, c. 226, (NEW) .]

3. Personnel and equipment. Encourage and facilitate the efficient use of personnel and equipment by furthering the orderly acquisition and sharing of resources useful for programs of radiation protection.

[ 1967, c. 226, (NEW) .]

SECTION HISTORY

1967, c. 226, (NEW).



22 §752. Enactment -- Article II

This compact shall become effective when enacted into law by any 2 or more of the states of Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island and Vermont. Thereafter it shall become effective with respect to any other aforementioned state upon its enacting this compact into law. Any state not mentioned in this Article which is contiguous to any party state may become a party to this compact by enacting the same. [1967, c. 226, (NEW).]

SECTION HISTORY

1967, c. 226, (NEW).



22 §753. Duties of states -- Article III

1. Plan. It shall be the duty of each party state to formulate and put into effect an intrastate radiation incident plan which is compatible with the interstate radiation incident plan formulated pursuant to this compact.

[ 1967, c. 226, (NEW) .]

2. Aid. Whenever the compact administrator of a party state requests aid from the compact administrator of any other party state pursuant to this compact, it shall be the duty of the requested state to render all possible aid to the requesting state which is consonant with the maintenance of protection of its own people. The compact administrator of a party state may delegate any or all of his authority to request aid or respond to requests for aid pursuant to this compact to one or more subordinates, in order that requests for aid and responses thereto shall not be impeded by reason of the absence of unavailability of the compact administrator. Any compact administrator making such a delegation shall inform all the other compact administrators thereof, and shall inform them of the identity of the subordinate or subordinates to whom the delegation has been made.

[ 1967, c. 226, (NEW) .]

3. Personnel and equipment. Each party state shall maintain adequate radiation protection personnel and equipment to meet normal demands for radiation protection within its borders.

[ 1967, c. 226, (NEW) .]

SECTION HISTORY

1967, c. 226, (NEW).



22 §754. Liability -- Article IV

Whenever the officers or employees of any party state are rendering outside aid pursuant to the request of another party state under this compact, the officers or employees of such state shall, under the direction of the authorities of the state to which they are rendering aid, have the same powers, duties, rights, privileges and immunities as comparable officers and employees of the state to which they are rendering aid. [1967, c. 226, (NEW).]

No party state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on their part while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith. [1967, c. 226, (NEW).]

All liability that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a 3rd state, on account of or in connection with a request for aid, shall be assumed and borne by the requesting state. [1967, c. 226, (NEW).]

Any party state rendering outside aid to cope with a radiation incident shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation and maintenance of officers, employees and equipment incurred in connection with such request, provided that nothing herein contained shall prevent any assisting party state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such services to the receiving party state without charge or cost. [1967, c. 226, (NEW).]

Each party state shall provide for the payment of compensation and death benefits to injured officers and employees and the representatives of deceased officers and employees in case officers or employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within the state for or in which the officer or employee was regularly employed. [1967, c. 226, (NEW).]

SECTION HISTORY

1967, c. 226, (NEW).



22 §755. Facilities, equipment and personnel -- Article V

Whenever a department, agency or officer of a party state responsible for and having control of facilities or equipment designed for or useful in radiation control, radiation research, or any other phase of a radiological health program or programs, determines that such a facility or item of equipment is not being used to its full capacity by such party state, or that temporarily it is not needed for current use by such state, a department, agency or officer may, upon request of an appropriate department, agency or officer of another party state, make such facility or item of equipment available for use by such requesting department, agency or officer. Unless otherwise required by law, the availability and use resulting therefrom may be with or without charge, at the discretion of the lending department, agency or officer. [1967, c. 226, (NEW).]

Any personal property made available pursuant to this section may be removed to the requesting state, but no such property shall be made available, except for a specified period and pursuant to written agreement. Except when necessary to meet an emergency, no supplies or materials intended to be consumed prior to return shall be made available pursuant to this section. [1967, c. 226, (NEW).]

In recognition of the mutual benefits, in addition to those resulting from Article IV, accruing to the party states from the existence and flexible use of professional or technical personnel having special skills or training related to radiation protection, such personnel may be made available to a party state by appropriate departments, agencies and officers of other party states, provided that the borrower reimburses such party state regularly employing the personnel in question for any cost of making such personnel available, including a prorated share of the salary or other compensation of the personnel involved. [1967, c. 226, (NEW).]

Nothing in this Article shall be construed to limit or to modify in any way Article IV of this compact. [1967, c. 226, (NEW).]

SECTION HISTORY

1967, c. 226, (NEW).



22 §756. Compact administrators -- Article VI

Each party state shall have a compact administrator who shall be the head of the state agency having principal responsibility for radiation protection, and who: [1967, c. 226, (NEW).]

1. Coordinate activities. Shall coordinate activities pursuant to this compact in and on behalf of his state.

[ 1967, c. 226, (NEW) .]

2. Incident plan. Serving jointly with the compact administrators of the other party states, shall develop and keep current an interstate radiation incident plan, consider such other matters as may be appropriate in connection with programs of cooperation in the field of radiation protection and allied areas of common interest, and formulate procedures for claims and reimbursement under Article IV.

[ 1967, c. 226, (NEW) .]

SECTION HISTORY

1967, c. 226, (NEW).



22 §757. Other responsibilities and activities -- Article VII

Nothing in this compact shall be construed to: [1967, c. 226, (NEW).]

1. Protection program. Authorize or permit any party state to curtail or diminish its radiation protection program, equipment, services or facilities.

[ 1967, c. 226, (NEW) .]

2. Health protection. Limit or restrict the powers of any state ratifying the same to provide for the radiological health protection of the public and individuals, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to provide for such radiological health protection.

[ 1967, c. 226, (NEW) .]

3. Existing arrangements. Affect any existing or future cooperative relationship or arrangement between Federal, State or local governments and a party state or states.

[ 1967, c. 226, (NEW) .]

SECTION HISTORY

1967, c. 226, (NEW).



22 §758. Withdrawal -- Article VIII

Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal. [1967, c. 226, (NEW).]

SECTION HISTORY

1967, c. 226, (NEW).



22 §759. Construction and severability -- Article IX

It is the legislative intent that the provisions of this compact be reasonably and liberally construed. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be unconstitutional or the applicability thereof, to any state, agency, person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof, to any other state, agency, person or circumstance shall not be affected thereby. [1967, c. 226, (NEW).]

SECTION HISTORY

1967, c. 226, (NEW).






Subchapter 2: PROVISIONS RELATING TO THE COMPACT

22 §760. Radiation incident plan

The Commissioner of Health and Human Services shall formulate and keep current a radiation incident plan for this State, in accordance with the duty assumed pursuant to Article III, subsection 1 of the compact. [1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §7 (REV).]

SECTION HISTORY

1967, c. 226, (NEW). 1975, c. 293, §4 (AMD). 2003, c. 689, §B7 (REV).



22 §761. Compact administrator for Maine

The compact administrator for this State, as required by Article VI of the compact, shall be the Commissioner of Health and Human Services. [1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §7 (REV).]

SECTION HISTORY

1967, c. 226, (NEW). 1975, c. 293, §4 (AMD). 2003, c. 689, §B7 (REV).









Chapter 165: RADON REGISTRATION ACT

22 §771. Short title

This chapter may be known and cited as the "Radon Registration Act." [1989, c. 657, §1 (NEW).]

SECTION HISTORY

1989, c. 657, §1 (NEW).



22 §772. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 657, §1 (NEW).]

1. Associated radiological concerns. "Associated radiological concerns" means radioactive elements other than radon, including, but not limited to, radium, thorium, uranium and their respective decay products.

[ 1989, c. 657, §1 (NEW) .]

2. Authorized radon testing device. "Authorized radon testing device" means a device that:

A. Collects radon or its decay products; [1989, c. 657, §1 (NEW).]

B. Requires analysis by an independent measuring facility or is a continuous monitoring device; and [1989, c. 657, §1 (NEW).]

C. Has been determined to meet the proficiency requirements as determined by the department through rule. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 574, §8 (AMD).]

[ 2001, c. 574, §8 (AMD) .]

3. Division. "Division" means the division of environmental health within the Department of Health and Human Services.

[ 2011, c. 144, §1 (RPR) .]

4. Listed facility. "Listed facility" means a radon testing facility that is designated as providing radon analysis services and that has proven its proficiency to the department.

[ 1999, c. 76, §2 (AMD) .]

5. Radon. "Radon" means the radioactive gaseous element and its decay products produced by the disintegration of the element radium in air, water, soil or other media.

[ 1989, c. 657, §1 (NEW) .]

6. Radon testing services. "Radon testing services" means providing, for remuneration, determination of radon levels or analysis of an authorized radon testing device. This term includes those services provided by listed facilities.

[ 1989, c. 657, §1 (NEW) .]

SECTION HISTORY

1989, c. 657, §1 (NEW). 1999, c. 76, §§1,2 (AMD). 2001, c. 574, §8 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 144, §1 (AMD).



22 §773. Lead agency

The division is the lead agency having primary responsibility for programs related to radon and associated radiological concerns. The division shall register firms, including listed facilities, and individuals who test for the presence of radon or associated radiological concerns or who provide consulting, construction or other remedial services for reducing the levels of radon or associated radiological concerns. The division may facilitate functions including, but not limited to, education, funding, liaison, technology transfer and training with the United States Environmental Protection Agency or other federal or state agencies. The division also serves as an information clearinghouse for radon and associated radiological concerns by maintaining records and disseminating information to educate the public about radon, describing technical assistance programs and interpreting test results as appropriate. [1989, c. 657, §1 (NEW).]

SECTION HISTORY

1989, c. 657, §1 (NEW).



22 §774. Radon testing; registration required

A person may not perform, evaluate or advertise to perform or evaluate tests for the presence of radon in buildings or on building lots unless registered with the division. This registration requirement includes without limitation a person whose place of business is located in the State, or in another state, who offers radon testing services to residents of the State either directly or through the mail. [1989, c. 657, §1 (NEW).]

SECTION HISTORY

1989, c. 657, §1 (NEW).



22 §775. Radon mitigation; registration required

A person may not offer advice or plans to reduce the level of radon in new or existing structures or contract to modify an existing structure in a manner intended to reduce the level of radon unless registered with the division. [2011, c. 144, §2 (AMD).]

SECTION HISTORY

1989, c. 657, §1 (NEW). 2011, c. 144, §2 (AMD).



22 §776. Exemptions

The requirements of sections 774 and 775 do not apply to any of the following: [1989, c. 657, §1 (NEW).]

1. Personal use. A person performing testing or mitigation on a building owned or inhabited by that person but not for sale at the time that person performs testing or mitigation on that building;

[ 2001, c. 574, §9 (AMD) .]

2. New construction. A builder utilizing preventive or safeguarding measures in new construction as specified in the Maine Uniform Building and Energy Code, adopted pursuant to Title 10, chapter 1103;

[ 2011, c. 144, §3 (AMD) .]

3. Department employees. Employees of the department in the course of their assigned duties; or

[ 1989, c. 657, §1 (NEW) .]

4. Authorized personnel. A person performing testing with the written approval of the department. Registration under section 774 or 775 does not constitute written approval for the purposes of this subsection.

[ 1989, c. 657, §1 (NEW) .]

SECTION HISTORY

1989, c. 657, §1 (NEW). 2001, c. 574, §9 (AMD). 2011, c. 144, §3 (AMD).



22 §777. Use of listed facilities

Any person who is required to register under section 774 or 775 shall use only authorized radon testing devices and shall have these devices analyzed by a listed facility. When disclosing test results, any person registered under section 774 or 775 shall provide in writing the name and address of the listed facility that performed the analysis. [RR 1991, c. 2, §74 (COR).]

SECTION HISTORY

1989, c. 657, §1 (NEW). RR 1991, c. 2, §74 (COR).



22 §778. Reports

A person registered under section 774 or 775 shall, within 45 days of the date the services are provided, notify the department in writing of the street address and zip code of the client and the results of any tests performed. The department may, by rule, specify an alternative notification procedure and notification period and any additional data required in the report. [2009, c. 278, §2 (AMD).]

SECTION HISTORY

1989, c. 657, §1 (NEW). RR 1991, c. 2, §75 (COR). 2009, c. 278, §2 (AMD).



22 §779. Advertising

A person may not advertise any radon testing device as "State-approved," "approved by the State of Maine" or by use of any phrases with similar meaning or content. This restriction also applies to any reference denoting municipal approval. [1989, c. 657, §1 (NEW).]

SECTION HISTORY

1989, c. 657, §1 (NEW).



22 §780. Fees

The department shall determine a schedule of fees to defray the costs of the registration programs established in sections 774 and 775. Fees may not exceed $150 for registrants under section 774 or $75 for registrants under section 775. The fees collected must be placed in the Radon Relief Fund established in section 784. The fee schedule must provide for initial registration and biennial registration fees. [1989, c. 657, §1 (NEW).]

SECTION HISTORY

1989, c. 657, §1 (NEW).



22 §781. Rules

The department shall adopt rules, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, necessary to administer and enforce this chapter. Rules must address, but are not limited to, minimal training requirements for registration, periodic reregistration, performance standards, reports, truth-in-advertising requirements and criteria and procedures for revoking registrations. [1989, c. 657, §1 (NEW).]

SECTION HISTORY

1989, c. 657, §1 (NEW).



22 §782. Penalties

Any person failing to register pursuant to section 774 or 775, commits a civil violation for which a forfeiture not to exceed $500 may be adjudged. Any person in violation of section 777, 778 or 779 commits a civil violation for which a forfeiture not to exceed $250 per violation may be adjudged. Any person who engages in radon testing, advertising or mitigation in violation of this chapter is also in violation of Title 5, chapter 10. [1989, c. 657, §1 (NEW).]

SECTION HISTORY

1989, c. 657, §1 (NEW).



22 §783. Registration revoked

The department may revoke, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, the registration of any person found in violation of this chapter. [1989, c. 657, §1 (NEW).]

SECTION HISTORY

1989, c. 657, §1 (NEW).



22 §784. Radon Relief Fund

The Radon Relief Fund is established as a nonlapsing fund to support the radon-related research, testing, educational and mitigation activities of the division. Funds received from registrations under sections 774 and 775 and any other miscellaneous sources of income are deposited in the fund. The division shall administer the fund. Funds in the Radon Relief Fund must be deposited with the Treasurer of State to the credit of the fund and may be invested as provided by law. Interest on these investments must be credited to the fund. [1989, c. 657, §1 (NEW).]

SECTION HISTORY

1989, c. 657, §1 (NEW).









Part 3: PUBLIC HEALTH

Chapter 250: CONTROL OF NOTIFIABLE DISEASES AND CONDITIONS

Subchapter 1: DEFINITIONS; RULES; PENALTIES; INSPECTIONS; GENERAL AUTHORITY

22 §801. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 487, §11 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Health and Human Services.

[ 1989, c. 487, §11 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

2. Communicable disease. "Communicable disease" means an illness or condition due to a specific infectious agent or its toxic products which arises through transmission of that agent or its products from a reservoir to a susceptible host.

[ 1989, c. 487, §11 (NEW) .]

3. Contact notification program. "Contact notification program" means a program coordinated by the department to encourage any person infected with a communicable disease to identify others who may be at risk as a result of contact with the infected person; or to permit the department to notify those persons who may be at risk to inform them of the risk if the infected person refuses to cooperate.

[ 1989, c. 487, §11 (NEW) .]

4. Department. "Department" means the Department of Health and Human Services.

[ 1989, c. 487, §11 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

4-A. Extreme public health emergency. "Extreme public health emergency" means the occurrence or imminent threat of widespread exposure to a highly infectious or toxic agent that poses an imminent threat of substantial harm to the population of the State.

[ 2001, c. 694, Pt. B, §1 (NEW); 2005, c. 383, §24 (AFF) .]

4-B. Environmental disease. "Environmental disease" means any abnormal condition or disorder aggravated or caused by exposure to an environmental hazard.

[ 2005, c. 383, §2 (NEW) .]

4-C. Environmental hazard. "Environmental hazard" means chemicals, physical agents, biomechanical stressors and biological toxins that are present in the environment and that have an adverse effect on human health.

[ 2005, c. 383, §2 (NEW) .]

4-D. Environmentally related health effects. "Environmentally related health effects" means chronic diseases, birth defects, developmental disabilities and other noninfectious health effects that may be related to exposure to environmental hazards.

[ 2005, c. 383, §2 (NEW) .]

4-E. Exposure. "Exposure" means direct contact or interaction with an environmental hazard or toxic agent affecting or being taken into the body.

[ 2005, c. 383, §2 (NEW) .]

5. Infected person. "Infected person" means a person who is diagnosed as having a communicable disease or who, after appropriate medical evaluation or testing, is determined to harbor an infectious agent.

[ 1989, c. 487, §11 (NEW) .]

6. Local health officer. " Local health officer" means a person who is a municipal official appointed pursuant to section 451 and who is authorized by the department to enforce this chapter.

[ 2007, c. 598, §9 (AMD) .]

7. Notifiable disease or condition. "Notifiable disease or condition" means any communicable disease, occupational disease or environmental disease, the occurrence or suspected occurrence of which is required to be reported to the department pursuant to sections 821 to 825 or section 1493.

[ 2005, c. 383, §3 (AMD) .]

8. Occupational disease. "Occupational disease" shall have the meaning set forth in section 1491.

[ 1989, c. 487, §11 (NEW) .]

8-A. Prescribed care. "Prescribed care" means isolation, quarantine, examination, vaccination, medical care or treatment ordered by the department or a court pursuant to section 820.

[ 2001, c. 694, Pt. B, §2 (NEW); 2005, c. 383, §24 (AFF) .]

9. Property. "Property" means animals, inanimate objects, vessels, public conveyances, buildings and all other real or personal property.

[ 1989, c. 487, §11 (NEW) .]

10. Public health threat. "Public health threat" means any condition or behavior that can reasonably be expected to place others at significant risk of exposure to a toxic agent or environmental hazard or infection with a notifiable disease or condition.

A. A condition poses a public health threat if an infectious or toxic agent or environmental hazard is present in the environment under circumstances that would place persons at significant risk of an adverse effect on a person's health from exposure to or infection with a notifiable disease or condition. [2005, c. 383, §4 (AMD).]

B. Behavior by an infected person poses a public health threat if:

(1) The infected person engages in behavior that has been demonstrated epidemiologically to create a significant risk of transmission of a communicable disease;

(2) The infected person's past behavior indicates a serious and present danger that the infected person will engage in behavior that creates a significant risk of transmission of a communicable disease to another;

(3) The infected person fails or refuses to cooperate with a departmental contact notification program; or

(4) The infected person fails or refuses to comply with any part of either a cease and desist order or a court order issued to the infected person to prevent transmission of a communicable disease to another. [1989, c. 487, §11 (NEW).]

C. Behavior described in paragraph B, subparagraphs (1) and (2) may not be considered a public health threat if the infected person demonstrates that any other person placed at significant risk of becoming infected with a communicable disease was informed of the risk and consented to it. [2005, c. 383, §4 (AMD).]

[ 2005, c. 383, §4 (AMD) .]

11. Toxic agent. "Toxic agent" means a chemical or physical substance that, under certain circumstances of exposure, may cause harmful effects to living organisms.

[ 2005, c. 383, §5 (NEW) .]

SECTION HISTORY

1989, c. 487, §11 (NEW). 2001, c. 694, §§B1,2 (AMD). 2001, c. 694, §B6 (AFF). 2003, c. 366, §1 (AFF). 2003, c. 689, §§B6,7 (REV). 2005, c. 383, §§2-5 (AMD). 2005, c. 383, §24 (AFF). 2007, c. 598, §9 (AMD).



22 §802. Authority of department

1. Authority. To carry out this chapter, the department may:

A. Designate and classify communicable, environmental and occupational diseases; [2005, c. 383, §6 (AMD).]

B. Establish requirements for reporting and other surveillance methods for measuring the occurrence of communicable, occupational and environmental diseases and the potential for epidemics; [2005, c. 383, §6 (AMD).]

C. Investigate cases, epidemics and occurrences of communicable, environmental and occupational diseases; and [2005, c. 383, §6 (AMD).]

D. Establish procedures for the control, detection, prevention and treatment of communicable, environmental and occupational diseases, including public immunization and contact notification programs. [2005, c. 383, §6 (AMD).]

[ 2005, c. 383, §6 (AMD) .]

2. Health emergency. In the event of an actual or threatened epidemic or public health threat, the department may declare that a health emergency exists and may adopt emergency rules for the protection of the public health relating to:

A. Procedures for the isolation and placement of infected persons for purposes of care and treatment or infection control; [1989, c. 487, §11 (NEW).]

B. Procedures for the disinfection, seizure or destruction of contaminated property; and [1989, c. 487, §11 (NEW).]

C. The establishment of temporary facilities for the care and treatment of infected or exposed persons, which are subject to the supervision and regulations of the department and to the limitations set forth in section 807. [2005, c. 383, §7 (AMD).]

[ 2005, c. 383, §7 (AMD) .]

2-A. Declaration of extreme public health emergency by Governor. The Governor may declare an extreme public health emergency pursuant to this chapter and Title 37-B, chapter 13, subchapter II.

[ 2001, c. 694, Pt. B, §3 (NEW); 2005, c. 383, §24 (AFF) .]

3. Rules. The department shall adopt rules to carry out its duties as specified in this chapter. The application of rules adopted pursuant to Title 5, section 8052 to implement section 820 must be limited to periods of an extreme public health emergency. Rules adopted pursuant to this subsection, unless otherwise indicated, are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 383, §8 (AMD); 2005, c. 383, §24 (AFF) .]

4. Immunization required.

[ 2001, c. 185, §1 (RP) .]

4-A. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Designated health care facility" means a licensed nursing facility, residential care facility, intermediate care facility for persons with intellectual disabilities, multi-level health care facility, hospital or home health agency. [2011, c. 542, Pt. A, §25 (AMD).]

B. "Disease" means one of those conditions enumerated in rules adopted by the department that may be preventable by an immunizing agent. [2001, c. 185, §2 (NEW).]

C. "Employee" means any person who performs a service for wages or other remuneration for a designated health care facility. [2001, c. 185, §2 (NEW).]

D. "Immunizing agent" means a vaccine, antitoxin or other substance used to increase an individual's immunity to a disease. [2001, c. 185, §2 (NEW).]

[ 2011, c. 542, Pt. A, §25 (AMD) .]

4-B. Exemptions to immunization. Employees are exempt from immunization otherwise required by this subchapter or by rules adopted by the department pursuant to this section under the following circumstances.

A. A medical exemption is available to an employee who provides a physician's written statement that immunization against one or more diseases may be medically inadvisable. [2001, c. 185, §2 (NEW).]

B. A religious or philosophical exemption is available to an employee who states in writing a sincere religious or philosophical belief that is contrary to the immunization requirement of this subchapter. [2001, c. 185, §2 (NEW).]

C. An exemption is available to an individual who declines hepatitis B vaccine, as provided for by the relevant law and regulations of the federal Department of Labor, Occupational Health and Safety Administration. [2001, c. 185, §2 (NEW).]

[ 2001, c. 185, §2 (NEW) .]

5. Immunization requirements for nursing facility staff. A nursing facility or licensed assisted living facility shall adopt a facility policy that recommends and offers annual immunizations against influenza to all personnel who provide direct care to residents of the facility.

[ 1999, c. 378, §2 (NEW) .]

6. Acceptance of funds. The department is authorized to accept any public or private funds that may be available to create a supply or stockpile of antiviral medications, influenza vaccines or other items necessary in the event of a severe outbreak of influenza or an outbreak of another infectious disease.

[ 2007, c. 240, Pt. UU, §1 (NEW) .]

SECTION HISTORY

1989, c. 487, §11 (NEW). 1999, c. 378, §§1,2 (AMD). 2001, c. 185, §§1,2 (AMD). 2001, c. 694, §§B3,4 (AMD). 2001, c. 694, §B6 (AFF). 2003, c. 366, §1 (AFF). 2005, c. 383, §§6-8 (AMD). 2005, c. 383, §24 (AFF). 2007, c. 240, Pt. UU, §1 (AMD). 2011, c. 542, Pt. A, §25 (AMD).



22 §803. Inspection

If the department has reasonable grounds to believe that there exists a public health threat, either on public or private property, a duly authorized agent of the department may enter any place, building, vessel, aircraft or common carrier with the permission of the owner, agent or occupant where the public health threat is reasonably believed to exist and may inspect and examine the same. If entry is refused, that agent shall apply for an inspection warrant from the District Court pursuant to Title 4, section 179, prior to conducting the inspection. [2005, c. 383, §9 (AMD).]

SECTION HISTORY

1989, c. 487, §11 (NEW). 2005, c. 383, §9 (AMD).



22 §804. Penalties

1. Rules enforced. All agents of the department, local health officers, sheriffs, state and local law enforcement officers and other officials designated by the department are authorized to enforce the rules of the department made pursuant to section 802 to the extent that enforcement is authorized in those rules.

[ 2007, c. 598, §10 (AMD) .]

2. Refusal to obey rules. Any person who neglects, violates or refuses to obey the rules or who willfully obstructs or hinders the execution of the rules, may be ordered by the department, in writing, to cease and desist. This order shall not be considered an adjudicatory proceeding within the meaning of the Maine Administrative Procedure Act, Title 5, chapter 375. In the case of any person who refuses to obey a cease and desist order issued to enforce the rules adopted pursuant to section 802, the department may bring an action in District Court to obtain an injunction enforcing the cease and desist order or to request a civil fine not to exceed $500, or both. Alternatively, the department may seek relief pursuant to section 810 or 812. The District Court shall have jurisdiction to determine the validity of the cease and desist order whenever an action for injunctive relief or civil penalty is brought before it under this subsection.

[ 1989, c. 487, §11 (NEW) .]

SECTION HISTORY

1989, c. 487, §11 (NEW). 2007, c. 598, §10 (AMD).



22 §805. Court orders

Upon complaint made to any judge of the District Court, the judge may issue any order enforcing a subpoena, warrant or prior order necessary for the proper enforcement of this chapter and of the rules promulgated pursuant to this chapter. [1989, c. 487, §11 (NEW).]

SECTION HISTORY

1989, c. 487, §11 (NEW).



22 §806. Exclusion from school

1. Dismissal. In the event of an actual or threatened outbreak of a communicable disease or other public health threat, the department may order that any person attending or working in a school or day care facility be excluded until the department determines that a public health threat no longer exists.

[ 2005, c. 383, §10 (AMD) .]

2. Exclusion. The department may exclude any infected person from attending or working in a school or day care facility if that infected person poses a public health threat. An individual excluded pursuant to this subsection shall be permitted to return to the school or day care facility after the department, in consultation with the physician responsible for the individual's care, determines that return is permissible and will not pose a threat to the public health. The department shall notify the superintendent or day care facility administrator of that determination.

[ 1989, c. 487, §11 (NEW) .]

SECTION HISTORY

1989, c. 487, §11 (NEW). 2005, c. 383, §10 (AMD).






Subchapter 2: CONTROL MEASURES

22 §807. Control of communicable diseases

The department may establish procedures for agents of the department to use in the detection, contacting, education, counseling and treatment of individuals having or reasonably believed to have a communicable disease. The procedures shall be adopted in accordance with the requirements of this chapter and with the rules adopted under section 802. [1989, c. 487, §11 (NEW).]

For purposes of carrying out this chapter, the department may designate facilities and private homes for the confinement and treatment of infected persons posing a public health threat. The department may designate any such facility in any hospital or other public or private institution, other than a jail or correctional facility. Designated institutions must have necessary clinic, hospital or confinement facilities as may be required by the department. The department may enter into arrangements for the conduct of these facilities with public officials or persons, associations or corporations in charge of or maintaining and operating these institutions. [2005, c. 383, §11 (AMD).]

SECTION HISTORY

1989, c. 487, §11 (NEW). 2005, c. 383, §11 (AMD).



22 §808. Investigations

1. Investigative team. The department shall establish an investigative team and procedures for the detection and treatment of individuals known or reasonably believed to pose a public health threat, as defined in section 801. Team members designated by the department shall have access to medical and laboratory records relevant to the investigation of the public health threat, according to the procedure set forth in subsection 2. Team members shall also have access to medical and laboratory records in the possession of the department when relevant to the investigation of the public health threat. Team members designated by the department shall follow the procedures developed by the department for detection and treatment pursuant to this subsection.

[ 1989, c. 487, §11 (NEW) .]

2. Subpoenas. After notice to the subject of the information or records, the department, with the approval of the Attorney General, may issue subpoenas requiring persons to disclose or provide to the department information or records in their possession that are relevant to an investigation of a report of a public health threat. Approval of the Attorney General may be given when there is clear evidence of substantial public health need for the information sought. The department may apply to the District Court to enforce a subpoena. A person who complies with a subpoena is immune from civil or criminal liability that might otherwise result from the act of turning over or providing information or records to the department.

[ 1989, c. 487, §11 (NEW) .]

SECTION HISTORY

1989, c. 487, §11 (NEW).



22 §809. Examination

If, based on epidemiologic evidence or medical evaluation, the department finds probable cause to believe that an individual has a communicable disease and that the individual is unwilling to submit to a physical examination, which may include x-ray studies or other diagnostic studies, as requested by the department, or that the individual refuses to make the results of that examination available to the department, the department may petition the District Court of the district in which the individual resides or is found for an order directing that examination, or the release of the results, under conditions to prevent the conveyance of the disease or infectious agent to other individuals. The petition shall be accompanied by an affidavit or affidavits based upon the investigation of the department supporting the allegations in the petition. [1989, c. 487, §11 (NEW).]

If, following a hearing as provided in section 811, the District Court finds by a preponderance of the evidence that there is probable cause to believe that an individual has a communicable disease, and that the individual has willfully refused the department's request, the District Court shall order the examination of the individual. [1989, c. 487, §11 (NEW).]

SECTION HISTORY

1989, c. 487, §11 (NEW).



22 §810. Emergency temporary custody

Upon the department's submission of an affidavit showing by clear and convincing evidence that the person or property which is the subject of the petition requires immediate custody in order to avoid a clear and immediate public health threat, a judge of the District Court or justice of the Superior Court may grant temporary custody of the subject of the petition to the department and may order specific emergency care, treatment or evaluation. [1989, c. 487, §11 (NEW).]

1. Orders; ex parte proceedings. Orders under this section may be issued in an ex parte proceeding upon an affidavit which sets forth specific facts of the reasons that prior notice cannot or should not be given, upon which facts the order is sought. An ex parte order may not include orders for emergency care, treatment or evaluation unless the court finds by clear and convincing evidence that such care, treatment or evaluation is immediately necessary. An ex parte order must be served on the subject of the petition immediately upon apprehension.

[ 1989, c. 487, §11 (NEW) .]

2. Hearing within time certain. Unless waived in writing by the individual, after opportunity to consult with an attorney, a hearing shall be held within 72 hours of apprehension, exclusive of Saturdays, Sundays and legal holidays, to determine whether the individual shall remain in the department's custody.

[ 1989, c. 487, §11 (NEW) .]

3. Notice of hearing. Notice of the hearing must be served upon the individual held under this section at least 24 hours before the hearing and the notice must specify: the time, date and place of the hearing; the grounds and underlying fact upon which the emergency hold is sought; the individual's right to appear at the hearing and to present and cross-examine witnesses; and the individual's right to counsel pursuant to section 811.

[ 1989, c. 487, §11 (NEW) .]

4. Duration. In no event may the emergency hold continue longer than 5 days following the hearing, unless a petition for court ordered commitment is filed under section 812, subsection 1, paragraph F; if a petition is filed, the limitations imposed by the court under this subsection may continue until a hearing on the petition for commitment is held; that hearing must occur within 10 days of the filing of the petition, excluding Saturdays, Sundays and legal holidays.

[ 1989, c. 487, §11 (NEW) .]

SECTION HISTORY

1989, c. 487, §11 (NEW).



22 §811. Court procedures

1. Subject of petition. As used in this section or in section 810, "subject of the petition" means the person or the property upon which a public health measure is sought to be imposed pursuant to section 812.

[ 1989, c. 487, §11 (NEW) .]

2. Filing of petition. Proceedings for imposing a public health measure shall be initiated by the department filing a petition in the District Court for the district in which the subject of the petition is located. The petition shall name as the respondent the person who is the subject of the petition or the person who possesses the property which is the subject of the petition. The petition shall contain a summary statement of the facts which the petitioner believes constitute the grounds for granting relief pursuant to this chapter.

[ 1989, c. 487, §11 (NEW) .]

3. Receipt of petition. Upon the receipt of a petition filed pursuant to this section or section 809, the District Court shall fix a date of hearing. Pending hearing on the petition, the court may make such orders as it deems necessary to protect other individuals from the dangers of infection.

[ 1989, c. 487, §11 (NEW) .]

4. Notice of hearing; waiver. Notice of the petition and the time and place of the hearing as well as the opportunity to be represented by counsel as set forth in subsection 6, paragraph C shall be served personally, not less than 3 days before the hearing, on the subject of the petition. The subject of the petition may waive notice of hearing, after opportunity to consult with an attorney, and upon filing of the waiver in writing, the District Court may hear the petition immediately. The hearing must occur within 10 days of the filing of the petition, excluding Saturdays, Sundays and legal holidays, unless waived in writing by the subject of the petition.

[ 1989, c. 487, §11 (NEW) .]

5. Notice to facility. Whenever a petition requests that an individual be ordered to be tested in or committed to a hospital, notice of the petition and the time and place of the hearing shall be sent to the hospital which is to be requested to provide the proposed care and treatment. No hospital may be required to provide care and treatment to or to admit the individual named in the petition without the consent of the hospital.

[ 1989, c. 487, §11 (NEW) .]

6. Hearings. Hearings under this chapter shall be governed by the Maine Rules of Civil Procedure and the Maine Rules of Evidence.

A. The subject of the petition, the petitioner and all other persons to whom notice is required to be sent shall be afforded an opportunity to appear at the hearing to testify and to present and cross-examine witnesses. [1989, c. 487, §11 (NEW).]

B. The court may, in its discretion, receive the testimony of any other person and may subpoena any witness. [1989, c. 487, §11 (NEW).]

C. The subject of the petition shall be afforded an opportunity to be represented by counsel and, if the subject is indigent and requests counsel, the court shall appoint counsel. [1989, c. 487, §11 (NEW).]

D. An electronic recording shall be made of the proceedings and all hearings under this section. The record and all notes, exhibits and other evidence shall be confidential. [1989, c. 487, §11 (NEW).]

E. The hearing shall be confidential and no report of the proceedings may be released to the public, except by permission of the subject of the petition or the subject's counsel and with approval of the presiding District Court judge, except that the court may order a public hearing on the request of the subject of the petition or the subject's counsel. [1989, c. 487, §11 (NEW).]

[ 1989, c. 487, §11 (NEW) .]

7. Equitable relief. The District Court shall have original jurisdiction to grant equitable relief in proceedings brought pursuant to this chapter.

[ 1989, c. 487, §11 (NEW) .]

SECTION HISTORY

1989, c. 487, §11 (NEW).



22 §812. Public health measures

1. Court order. If, based upon clear and convincing evidence, the court finds that a public health threat exists, the court shall issue the requested order for treatment or such other order as may direct the least restrictive measures necessary to effectively protect the public health. These measures include, but are not limited to:

A. Participation in an education program designated or developed in accordance with rules adopted pursuant to section 802 or 807; [1989, c. 487, §11 (NEW).]

B. Participation in a counseling program designated or developed in accordance with rules adopted pursuant to section 802 or 807; [1989, c. 487, §11 (NEW).]

C. Participation in a treatment program designated or developed in accordance with rules adopted pursuant to section 802 or 807; [1989, c. 487, §11 (NEW).]

D. Appearance before designated health officials for purposes of monitoring measures set out in paragraph A, B or C; [1989, c. 487, §11 (NEW).]

E. Part or full-time supervision or monitoring for a period and under conditions set by the court; [1989, c. 487, §11 (NEW).]

F. Commitment to a facility that will provide appropriate diagnosis, care, treatment or isolation of the individual without undue risk to the public health, for a period not to exceed 30 days and under conditions set by the court; [1989, c. 487, §11 (NEW).]

G. Undergoing a comprehensive medical assessment by the State Forensic Service. The court, in selecting the examination site, shall consider proximity to the court, availability of an examiner and the need to protect the public health. No person may be presented for examination under this subsection without arrangements for examination having first been made by the court, clerk of the court or the petitioner with the State Forensic Service. The opinion of the State Forensic Service must be reported to the court forthwith following the examination.

The court shall order the individual to be further examined by a psychiatrist, neurologist and any additional expert if, based on the report of the State Forensic Service, it appears that:

(1) The individual suffers from a mental disease or defect that causes the individual to act in such a manner as to endanger others with risk of infection with a communicable disease; or

(2) Further observation or examination is required.

If, based on the examinations, the department determines that admission to an appropriate institution for persons with mental illness or a residential program for persons with intellectual disabilities is necessary, it shall petition for involuntary hospitalization pursuant to Title 34-B, chapter 3. If the District Court orders the involuntary hospitalization of the individual pursuant to Title 34-B, chapter 3, the petition brought pursuant to section 811 must be dismissed without prejudice. If it is determined that admission to an appropriate institution for persons with mental illness or a residential program for persons with intellectual disabilities is not necessary, the head of the institution where the examinations have taken place shall notify the commissioner or the commissioner's designee, prior to discharging the respondent.

In no event may the period of examination pursuant to this subsection exceed 60 days without further order by the court, which may extend commitment for further observation or examination for an additional 60 days, provided that the court finds facts sufficient to show that the individual suffers from a mental disease or defect that causes the individual to act in such a manner as to endanger others with risk of infection with a communicable disease; and [2011, c. 542, Pt. A, §26 (AMD).]

H. Compliance with any combination of measures outlined in paragraphs A to G, or other measures considered just by the court. [1989, c. 487, §11 (NEW).]

[ 2011, c. 542, Pt. A, §26 (AMD) .]

2. Time limits. Orders issued pursuant to subsection 1, paragraphs A to E shall not exceed 180 days without further review as provided by section 813, subsection 1. If commitment pursuant to subsection 1, paragraph F, is sought by the department beyond the original 30 days, the department shall file a motion for review pursuant to section 813, subsection 2.

[ 1989, c. 487, §11 (NEW) .]

3. Appeals. Orders issued pursuant to this chapter may be appealed to the Superior Court.

A. The order of the District Court shall remain in effect pending appeal, unless stayed by the Superior Court. [1989, c. 487, §11 (NEW).]

B. The Supreme Judicial Court shall, by rule, provide for expedited appellate review of cases appealed under this chapter. [1989, c. 487, §11 (NEW).]

[ 1989, c. 487, §11 (NEW) .]

SECTION HISTORY

1989, c. 487, §11 (NEW). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 383, §12 (AMD). 2011, c. 542, Pt. A, §26 (AMD).



22 §813. Review

1. Treatment orders. If the department determines that it is necessary to continue a treatment order issued pursuant to section 812, subsection 1, paragraphs A to E, it shall petition the District Court which ordered the disposition for review of the original order. The court shall hold a hearing in accordance with section 811 and if the court finds that a public health threat would continue in the absence of a public health measure, it shall make additional orders that it deems necessary, provided that no treatment order exceeds 180 days in duration without further review by the court.

[ 1989, c. 487, §11 (NEW) .]

2. Commitment orders. If the department determines that it is necessary to continue a commitment order issued pursuant to section 812, subsection 1, paragraph F, beyond the original 30 days, it shall petition the District Court which ordered the disposition for review of the original order. The court shall hold a hearing in accordance with section 811 and if the court finds that a public health threat would continue in the absence of a public health measure and that commitment is the least restrictive measure necessary to effectively protect the public health, it shall make such additional orders as it deems necessary, provided that no order of commitment exceeds 90 days without further review by the court.

The committed patient may request the appointment of a medical review board. Upon motion of the patient, the committing court shall appoint a medical review board to determine whether the patient's medical status permits termination of the commitment. The medical review board shall consist of 3 physicians appointed by the court who shall have training and experience in the treatment of the communicable disease. Upon the request of the patient, the court shall appoint as one member of the board a physician who has training and experience in the treatment of communicable diseases who is selected by the patient. Upon receipt of the findings of the medical review board and any other evidence, the court, after a hearing pursuant to this subsection, may continue or terminate the commitment.

[ 1989, c. 487, §11 (NEW) .]

SECTION HISTORY

1989, c. 487, §11 (NEW).



22 §814. Court orders; additional requirements

If commitment or a supervised living arrangement is ordered, the court shall require the head of the institutional facility or the person in charge of supervision to submit: [1989, c. 487, §11 (NEW).]

1. Plan of treatment. A plan of treatment within 10 days of the commencement of the commitment or supervision; and

[ 1989, c. 487, §11 (NEW) .]

2. Written report. A written report, with a copy to both the department and the individual, at least 20 days, but not more than 25 days, from the start of the commitment or supervision, setting forth the following:

A. The types of support or therapy groups, if any, which the individual is attending and how often the individual attends; [1989, c. 487, §11 (NEW).]

B. The type of care or treatment the individual is receiving and what future care is necessary; [1989, c. 487, §11 (NEW).]

C. Whether the individual has been cured or made noninfectious or otherwise has ceased to pose a threat to public health; [1989, c. 487, §11 (NEW).]

D. Whether continued supervision or commitment is necessary; and [1989, c. 487, §11 (NEW).]

E. Any other information the court considers necessary. [1989, c. 487, §11 (NEW).]

[ 1989, c. 487, §11 (NEW) .]

SECTION HISTORY

1989, c. 487, §11 (NEW).



22 §815. Privileged or confidential communications

1. Privileges abrogated. Subject to the limitations imposed by United States Code, Title 42, Sections 290dd-3 and 290ee-3, the physician-patient and psychotherapist-patient privileges under the Maine Rules of Evidence and those confidential communications described under Title 5, section 19203, Title 24-A, section 4224, Title 32, section 7005 and Title 34-B, section 1207 are abrogated to the extent necessary to permit reporting to the Bureau of Health any incidents of notifiable disease or condition; cooperating with the Bureau of Health or an intervention team appointed by the Bureau of Health in investigating a case of a notifiable disease or condition or suspected epidemic, or taking preventive action in such a case; or giving evidence in a proceeding pursuant to this chapter. Information released to the bureau pursuant to this section must be kept confidential and may not be disclosed by the bureau except as provided in section 824 and Title 5, section 19203, subsection 8.

[ 2005, c. 383, §13 (AMD) .]

2. Limitation. Statements made to a licensed mental health or medical professional in the course of counseling, diagnosis, therapy, treatment or evaluation when the privilege is abrogated under this section may not be used against the client in a criminal proceeding.

[ 1989, c. 487, §11 (NEW) .]

SECTION HISTORY

1989, c. 487, §11 (NEW). 2005, c. 383, §13 (AMD).



22 §816. Immunity

1. For private institutions. Any private institution, its employees or agents are immune from civil liability to the extent provided in Title 14, chapter 741, as if that institution were a state agency and its employees and agents were state employees, for any acts taken to provide for the confinement or restraint of a person committed pursuant to this chapter or for participating in reporting under this chapter, or for engaging in any prescribed care within the meaning of this chapter in support of the State's response to a declared extreme public health emergency in accordance with the provisions of this chapter and Title 37-B, chapter 13, subchapter 2.

[ 2003, c. 438, §1 (AMD) .]

1-A. Health care workforce. A private institution is immune from civil penalties and liability for any actions arising from allegations of inadequate investigation prior to that institution's hiring or engagement of a licensed health care worker, including but not limited to allegations of negligent hiring, credentialing or privileging, for services provided within the scope of that health care worker's licensure in response to an extreme public health emergency as defined in section 801, subsection 4-A or a disaster as defined in Title 37-B, section 703, subsection 2 as long as the private institution hires or engages the services of the licensed health care worker in accordance with this subsection. When hiring or engaging the services of a health care worker:

A. The private institution shall first make a reasonable attempt to contact the appropriate occupational or professional licensing board within or affiliated with the Department of Professional and Financial Regulation for any available information about that health care worker; and [2005, c. 630, §1 (NEW).]

B. A private institution may rely on:

(1) Information available from the occupational and professional licensing boards within or affiliated with the Department of Professional and Financial Regulation regarding appropriate screening of the worker, such as background investigation, primary source verification or credentialing;

(2) The representation of a volunteer health care worker registry that is operated or certified in accordance with federal or state requirements regarding appropriate screening of the worker that is registered on that registry, such as background investigation, primary source verification or credentialing;

(3) The representation of the employing or privileging entity regarding appropriate screening of the worker that, at the time of hiring or engagement, is employed or privileged by any entity in any state, such as background investigation, primary source verification, credentialing or privileging; or

(4) The representation of a retired or unemployed worker's most recent employer or privileging entity if that employment or privileging occurred within the previous 24 months. [2005, c. 630, §1 (NEW).]

A private institution that complies with this subsection may hire or engage the services of a licensed health care worker and is deemed in compliance with all state licensing standards. The private institution shall initiate the standard preemployment screening process within 48 hours of the official termination of the extreme public health emergency as defined in section 801, subsection 4-A or disaster as defined in Title 37-B, section 703, subsection 2.

[ 2005, c. 630, §1 (NEW) .]

2. Reporting and proceedings. Any person participating in reporting under this chapter or participating in a related communicable disease investigation or proceeding, including, but not limited to, any person serving on or assisting a multidisciplinary intervention team or other investigating or treatment team, is immune from civil liability for the act of reporting or participating in the investigation or proceeding in good faith. Good faith does not include instances when a false report is made and the reporting person knows or should know the report is false.

[ 1989, c. 487, §11 (NEW) .]

3. For public institutions or employees. Immunity for public institutions and employees shall be governed by Title 14, chapter 741.

[ 1989, c. 487, §11 (NEW) .]

SECTION HISTORY

1989, c. 487, §11 (NEW). 2003, c. 438, §1 (AMD). 2005, c. 630, §1 (AMD).



22 §817. Discharge

An individual committed to a hospital, facility or private home pursuant to section 812 or section 813 or subject to a prescribed care order of the department or a court pursuant to section 820 may be discharged when the physician responsible for that individual's treatment and the department determine that the individual may be discharged without danger to other individuals. The department shall immediately report the discharge, with a full statement of the reasons for the discharge, to the court that ordered the commitment. [2007, c. 359, §1 (AMD).]

If an individual committed to a hospital, facility or private home pursuant to section 812 or section 813 or subject to a prescribed care order of the department or a court pursuant to section 820 violates the commitment prior to discharge in accordance with this section, the hospital or physician responsible for treatment shall immediately report this to the department. An arrest warrant must be issued upon application by the department to the District Court or Superior Court. [2007, c. 359, §1 (AMD).]

SECTION HISTORY

1989, c. 487, §11 (NEW). 2005, c. 383, §14 (AMD). 2007, c. 359, §1 (AMD).



22 §818. Liability for expenses

1. Financial liability; individual. An individual is financially liable for any care provided pursuant to this subchapter to the individual to the extent that the individual has public or private insurance or otherwise has the ability to pay for that care. An individual shall not be denied the care because of inability to pay for that care.

[ 1989, c. 487, §11 (NEW) .]

2. Liability. The State shall pay, on certification by the commissioner, the expenses for care of an individual receiving care under this chapter who is not a resident of a municipality in this State.

[ 1989, c. 487, §11 (NEW) .]

3. Subrogation. The State shall be subrogated to the rights of recovery which the individual may have against a liable 3rd party for the cost of care provided for the individual under this subchapter to the extent that the State has spent money for that care.

[ 1989, c. 487, §11 (NEW) .]

SECTION HISTORY

1989, c. 487, §11 (NEW).



22 §819. Exercise of rights

Any individual subject to a court order issued pursuant to section 812, subsection 1, paragraph F or G shall have the rights set forth in Title 34-B, section 3803, unless the exercise of any of those rights poses a threat to the health or safety of other individuals. Any restriction imposed upon the exercise of an individual's rights as stated in Title 34-B, section 3803, and the reasons for that restriction, shall be made a part of the clinical record of that individual. [RR 1991, c. 1, §27 (COR).]

SECTION HISTORY

1989, c. 487, §11 (NEW). RR 1991, c. 1, §27 (COR).






Subchapter 2-A: EXTREME PUBLIC HEALTH EMERGENCIES

22 §820. Extreme public health emergency

The provisions of this subchapter apply in the event of the declaration of an extreme public health emergency pursuant to section 802, subsection 2-A and Title 37-B, chapter 13, subchapter II. [2001, c. 694, Pt. A, §1 (NEW); 2005, c. 383, §24 (AFF).]

1. Powers of the department. Upon the declaration of an extreme public health emergency, the department has the following powers.

A. Upon request of the department, a health care provider, pharmacist, medical laboratory or veterinarian shall provide to the department health information directly related to a declared extreme public health emergency. [2005, c. 383, §15 (AMD); 2005, c. 383, §24 (AFF).]

B. The department may take a person into custody and order prescribed care of that person as provided in this subsection.

(1) The department may act without a court order if:

(a) The department has reasonable cause to believe that the person has been exposed to or is at significant medical risk of transmitting a communicable disease that poses a serious and imminent risk to public health and safety;

(b) There are no less restrictive alternatives available to protect the public health and safety; and

(c) The delay involved in securing a court order would pose an imminent risk to the person or a significant medical risk of transmission of the disease.

(2) The department may act pursuant to a court order obtained under subsection 2.

(3) A person is exempt from examination, vaccination, medical care or treatment if alternative public health measures are available, even if those measures are more restrictive, and if:

(a) The person demonstrates a sincere religious or conscientious objection to the examination, vaccination, medical care or treatment; or

(b) The person is at known risk of serious adverse medical reaction to the vaccination or medical care or treatment. [2001, c. 694, Pt. A, §1 (NEW); 2005, c. 383, §24 (AFF).]

C. The department may implement rules to address the risk or potential risk of a shortage of health care workers. These rules are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 383, §16 (NEW).]

D. The department may implement rules to address the need for dispensing drugs in an emergency situation. These rules are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 383, §16 (NEW).]

[ 2005, c. 383, §§15, 16 (AMD); 2005, c. 383, §24 (AFF) .]

2. Judicial review. The following provisions apply to judicial review of the authority of the department under this subchapter.

A. A hearing must be held before a judge of the District Court, a justice of the Superior Court or a justice of the Supreme Judicial Court as soon as reasonably possible but not later than 48 hours after the person is subject to prescribed care to determine whether the person must remain subject to prescribed care. A hearing under this paragraph may be waived in writing after notice of the effect of a waiver and an opportunity to consult with an attorney. [2001, c. 694, Pt. A, §1 (NEW); 2005, c. 383, §24 (AFF).]

B. Notice of the hearing must be served upon the person subject to prescribed care within a reasonable time before the hearing. The notice must specify: the time, date and place of the hearing; the grounds and underlying facts upon which the prescribed care is sought; the right to appear at the hearing, either in person, by electronic means or by representation, and to present and cross-examine witnesses; and the right to counsel. [2001, c. 694, Pt. A, §1 (NEW); 2005, c. 383, §24 (AFF).]

C. For a court to order prescribed care, the department must prove by clear and convincing evidence that:

(1) The person has been exposed to or is at significant medical risk of transmitting a communicable disease that poses a serious imminent risk to public health or safety; and

(2) There are no less restrictive alternatives available to protect the public health and safety. [2001, c. 694, Pt. A, §1 (NEW); 2005, c. 383, §24 (AFF).]

D. Within 24 hours of completion of the hearing, the court shall enter a finding approving prescribed care and shall issue an order of prescribed care for a period not to exceed 30 days or shall dismiss the petition and order the person released from prescribed care immediately. [2001, c. 694, Pt. A, §1 (NEW); 2005, c. 383, §24 (AFF).]

E. If the department determines that it is necessary to continue an order obtained under this subsection, the department shall petition the court that issued the order. The court shall hold a hearing in accordance with paragraphs B, C and D and shall make such orders as the court determines necessary, except that an order may not exceed 30 days in duration without further review by the court. [2001, c. 694, Pt. A, §1 (NEW); 2005, c. 383, §24 (AFF).]

F. The court may order applications under this section to be joined. [2001, c. 694, Pt. A, §1 (NEW); 2005, c. 383, §24 (AFF).]

[ 2001, c. 694, Pt. A, §1 (NEW); 2005, c. 383, §24 (AFF) .]

3. Appeal. A person aggrieved by a court order issued under subsection 2 may appeal from that order to the Supreme Judicial Court. The order remains in effect pending appeal. Any findings of fact may not be set aside unless clearly erroneous. Pursuant to order of court, appeals under this section may be joined. The Maine Rules of Civil Procedure apply to the conduct of the appeals, except as otherwise specified in this subsection.

[ 2001, c. 694, Pt. A, §1 (NEW); 2005, c. 383, §24 (AFF) .]

4. Medical-legal advisory panel.

[ 2005, c. 383, §24 (AFF); 2005, c. 383, §17 (RP) .]

5. Interpretation. The provisions of sections 817, 818, 819 and 824 must be interpreted to apply to this subchapter to the extent not inconsistent with this subchapter.

[ 2001, c. 694, Pt. A, §1 (NEW); 2005, c. 383, §24 (AFF) .]

SECTION HISTORY

2001, c. 694, §A1 (NEW). 2001, c. 694, §B6 (AFF). 2003, c. 366, §1 (AFF). 2005, c. 383, §§15-17 (AMD). 2005, c. 383, §24 (AFF).






Subchapter 3: REPORTING REQUIREMENTS

22 §821. Authority of department

The department shall adopt rules pursuant to section 802 and establish procedures to carry out the rules to provide a uniform system of reporting, recording and collecting information and maintaining confidentiality concerning communicable diseases, environmental or occupational diseases or exposure to toxic agents. The department may designate any communicable disease, environmental disease, occupational disease or exposure to a toxic agent as a notifiable disease or condition. Any notifiable disease or condition must be reported to the department in accordance with this subchapter and the rules established by the department. [2005, c. 383, §18 (AMD).]

SECTION HISTORY

1989, c. 487, §11 (NEW). 2005, c. 383, §18 (AMD).



22 §822. Reporting

Whenever any physician knows or has reason to believe that any person whom the physician examines or cares for has a disease or condition designated as notifiable, that physician shall notify the department and make such a report as may be required by the rules of the department. Reports must be in the form and content prescribed by the department and the department shall provide forms for making required reports. [2009, c. 299, Pt. A, §3 (AMD).]

SECTION HISTORY

1989, c. 487, §11 (NEW). 2005, c. 383, §18 (AMD). 2009, c. 299, Pt. A, §3 (AMD).



22 §823. Time requirements

The reporting of a notifiable disease or condition must be made by telephone to the department immediately upon determination that a person has that disease and must be followed by a written report mailed to the department within 48 hours. [2005, c. 383, §18 (AMD).]

SECTION HISTORY

1989, c. 487, §11 (NEW). 2005, c. 383, §18 (AMD).



22 §824. Confidentiality

Any person who receives information pursuant to this chapter shall treat as confidential the names of individuals having or suspected of having a notifiable disease or condition, as well as any other information that may identify those individuals. This information may be released to the department for adult or child protection purposes in accordance with chapters 958-A and 1071, or to other public health officials, agents or agencies or to officials of a school where a child is enrolled, for public health purposes, but that release of information must be made in accordance with Title 5, chapter 501, where applicable. In the event of an actual or threatened epidemic or outbreak or public health threat or emergency, as declared by the Director of the Bureau of Health, the information may also be released to private health care providers and health and human services agencies for the purpose of carrying out public health functions as authorized by this chapter. Information not reasonably required for the purposes of this section may not be released. All information submitted pursuant to this chapter that does not name or otherwise identify individuals having or suspected of having a notifiable disease or condition may be made available to the public at the sole discretion of the department. [2005, c. 383, §19 (AMD).]

Any person receiving a disclosure of identifying information pursuant to this chapter may not further disclose this information without the consent of the infected person. [1989, c. 487, §11 (NEW).]

SECTION HISTORY

1989, c. 487, §11 (NEW). 2005, c. 383, §19 (AMD).



22 §825. Penalties

Any person who knowingly and willfully fails to comply with reporting requirements for notifiable diseases or conditions commits a civil violation for which a fine of not more than $250 may be adjudged. A person who knowingly or recklessly makes a false report under section 822 or who knowingly violates section 824 is civilly liable for actual damages suffered by a person reported upon and for punitive damages and commits a civil violation for which a fine of not more than $500 may be adjudged. [2005, c. 383, §20 (AMD).]

SECTION HISTORY

1989, c. 487, §11 (NEW). 2005, c. 383, §20 (AMD).






Subchapter 4: MANDATORY BLOOD-BORNE PATHOGEN TEST

22 §831. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 368, §1 (NEW).]

1. Bona fide occupational exposure. "Bona fide occupational exposure" means skin, eye, mucous membrane or parenteral contact of a person with the potentially infectious blood or other body fluids of another person that results from the performance of duties by the exposed person in the course of employment.

[ 1997, c. 368, §1 (NEW) .]

2. Blood-borne pathogen test. "Blood-borne pathogen test" means a test that indicates the presence of a specific blood-borne transmissible infectious agent.

[ 1997, c. 368, §1 (NEW) .]

3. Employer; employer of the person exposed. "Employer" or "employer of the person exposed" includes a self-employed person who is exposed to the potentially infectious blood or other body fluids of another person.

[ 1997, c. 368, §1 (NEW) .]

4. Informed consent. "Informed consent" means consent that is:

A. Based on an actual understanding by the person to be tested:

(1) That the test is being performed;

(2) Of the nature of the test;

(3) Of the persons to whom the results of that test may be disclosed;

(4) Of the purpose for which the test results may be used; and

(5) Of any reasonably foreseeable risks and benefits resulting from the test; and [1997, c. 368, §1 (NEW).]

B. Wholly voluntary and free from express or implied coercion. [1997, c. 368, §1 (NEW).]

[ 1997, c. 368, §1 (NEW) .]

5. Person. "Person" means any natural person, firm, corporation, partnership or other organization, association or group.

[ 1997, c. 368, §1 (NEW) .]

SECTION HISTORY

1997, c. 368, §1 (NEW).



22 §832. Judicial consent to blood-borne pathogen test

1. Petition. Any person who experiences a bona fide occupational exposure may petition the District Court with jurisdiction over the facility or other place where the exposure occurred to require the person whose blood or body fluid is the source of the exposure to submit to a blood-borne pathogen test and to require that the results of the test be provided to the petitioner as long as the following conditions have been met:

A. The exposure to blood or body fluids creates a significant risk of infection with a blood-borne pathogen, as defined by the Bureau of Health through the adoption of rules; [1997, c. 368, §1 (NEW).]

B. The authorized representative of the employer of the person exposed has informed the person whose blood or body fluid is the source of the occupational exposure and has sought to obtain written informed consent from the person whose blood or body fluid is the source of the exposure; and [1997, c. 368, §1 (NEW).]

C. Written informed consent was not given by the person whose blood or body fluid is the source of the exposure and that person has refused to be tested. [1997, c. 368, §1 (NEW).]

[ 1997, c. 368, §1 (NEW) .]

2. Prehearing duties of the court. Upon receipt by the District Court of the petition, the court shall:

A. Schedule an expedited hearing; [2003, c. 88, §1 (AMD).]

B. Cause a written notice of the petition and hearing to be given, in accordance with the Maine Rules of Civil Procedure, to the patient who is the subject of the proceeding; [1997, c. 368, §1 (NEW).]

C. Appoint counsel, if requested, for any indigent client not already represented; and [1997, c. 368, §1 (NEW).]

D. Furnish counsel with copies of the petition. [1997, c. 368, §1 (NEW).]

[ 2003, c. 88, §1 (AMD) .]

3. Hearing. The hearing is governed as follows.

A. The hearing must be conducted in accordance with the Maine Rules of Evidence and in an informal manner consistent with orderly procedure. [1997, c. 368, §1 (NEW).]

B. The hearing is confidential and must be electronically or stenographically recorded. [1997, c. 368, §1 (NEW).]

C. The report of the hearing proceedings must be sealed. A report of the hearing proceedings may not be released to the public, except by permission of the person whose blood or body fluid is the source of the exposure or that person's counsel and with the approval of the court. [1997, c. 368, §1 (NEW).]

D. The court may order a public hearing at the request of the person whose blood or body fluid is the source of the exposure or that person's counsel. [1997, c. 368, §1 (NEW).]

[ 1997, c. 368, §1 (NEW) .]

4. Determination. The court shall require the person whose blood or body fluid is the source of the exposure to obtain a blood-borne pathogen test and shall require that the results of the test be provided to the petitioner only if the petitioner proves by a preponderance of the evidence that:

A. The exposure to blood or body fluids of the person created a significant risk of infection with a blood-borne pathogen as defined by the Bureau of Health through the adoption of rules; [1997, c. 368, §1 (NEW).]

B. An authorized representative of the employer of the person exposed has informed the patient of the occupational exposure and has sought to obtain written informed consent from the person whose blood or body fluid is the source of the exposure; and [1997, c. 368, §1 (NEW).]

C. Written informed consent was not given by the person whose blood or body fluid is the source of the exposure and that person has refused to be tested. [1997, c. 368, §1 (NEW).]

[ 1997, c. 368, §1 (NEW) .]

5. Consent. The court may not order a person whose blood or body fluid is the source of the exposure to obtain a blood-borne pathogen test unless the employee exposed to the blood or body fluids of that person has consented to and obtained a blood-borne pathogen test immediately following that documented exposure.

[ 1997, c. 368, §1 (NEW) .]

6. Costs. The employer of the person exposed is responsible for the petitioner's reasonable costs related to obtaining the results of a blood-borne pathogen test pursuant to this section, including the payment of the petitioner's attorney's fees.

[ 1997, c. 368, §1 (NEW) .]

7. Appeals. A person required to undergo a blood-borne pathogen test may appeal the order to Superior Court. The appeal is limited to questions of law. Any findings of fact of the District Court may not be set aside unless clearly erroneous.

[ 1997, c. 368, §1 (NEW) .]

8. Subsequent testing. Subsequent testing arising out of the same incident of occupational exposure must be conducted in accordance with this section.

[ 1997, c. 368, §1 (NEW) .]

SECTION HISTORY

1997, c. 368, §1 (NEW). 2003, c. 88, §1 (AMD).



22 §833. Confidentiality

No other disclosure of HIV test results may be made without written authorization from both the person tested and the person exposed. [1997, c. 368, §1 (NEW).]

SECTION HISTORY

1997, c. 368, §1 (NEW).



22 §834. Counseling for HIV (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 368, §1 (NEW). 2007, c. 93, §5 (RP).



22 §835. Rulemaking

Rules adopted by the Bureau of Health pursuant to this subchapter are routine technical rules under Title 5, chapter 375, subchapter II-A. [1997, c. 368, §1 (NEW).]

SECTION HISTORY

1997, c. 368, §1 (NEW).









Chapter 250-A: HUMAN LEUKOCYTE ANTIGEN SCREENING FUND

22 §851. Bone Marrow Screening Fund

1. Creation of fund. The Bone Marrow Screening Fund, referred to in this section as the "fund," is established as a nonlapsing fund to support bone marrow screening by individuals and organizations determined to be eligible according to rules adopted by the department under subsection 2. Money in the fund must be expended as allocated by the Legislature for the purposes of the fund and may be invested as provided by law. Interest on these investments must be credited to the fund.

[ 2007, c. 240, Pt. TT, §1 (AMD) .]

2. Administration. The department shall administer the fund and shall adopt rules as necessary to administer the fund and to determine the criteria for eligible recipients. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 240, Pt. TT, §1 (AMD) .]

3. Income tax checkoff funding. Revenue collected from the income tax checkoff pursuant to Title 36, section 5285-A must be credited to the fund.

[ 1999, c. 731, Pt. SS, §1 (NEW) .]

4. Other funds. The fund may receive money from any source, including grants, gifts, bequests and donations.

[ 1999, c. 731, Pt. SS, §1 (NEW) .]

SECTION HISTORY

1999, c. 731, §SS1 (NEW). 2007, c. 240, Pt. TT, §1 (AMD).






Chapter 251: COMMUNICABLE DISEASES

Subchapter 1: GENERAL PROVISIONS

Article 1: INSPECTION; RULES GENERALLY; EPIDEMICS

22 §901. System of inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §902. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §903. Refusal to obey rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §904. Notifiable or reportable diseases (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 68, §1 (RPR). 1977, c. 304, §1 (RP).



22 §905. Notice by physician to Director of Health (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 68, §2 (RPR). 1977, c. 304, §1 (RP).



22 §906. Epidemics (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 126, (RPR). 1977, c. 304, §1 (RP).






Article 2: CARE OF INFECTED PERSONS

22 §951. Infected persons not to be removed (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §952. Infected persons may not mingle with public (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §953. Convalescents and nurses may not leave premises without certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §954. Infected persons excluded from conveyance without notice to owner (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §955. Seclusion of infected person (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §956. -- upon complaint and warrant (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §957. Quarantined persons; assistance to (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §82 (AMD). 1977, c. 304, §1 (RP).



22 §958. Persons arriving from infected places; restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §959. Precautions in border towns (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §960. Antitoxins, vaccines and drugs; available free (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §961. Infected children restricted (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §962. Exposed children excluded from public schools (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §963. Dismissal of school if exposed to infection (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).






Article 3: CARE OF INFECTED PREMISES AND ARTICLES

22 §1001. Disinfecting of leased premises (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1002. Disinfection of personal items by nurses or other attendants (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1003. Use of personal items prohibited until disinfected (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1004. Destruction of exposed bedding and clothing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1005. Impounding of infected articles (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1006. -- safekeeping (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1007. Powers of officers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1008. -- expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1009. Compensation for men or property impressed (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1010. Used conveyance to be disinfected (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).









Subchapter 1-A: GENERAL PROVISIONS

Article 1: DEFINITIONS; RULES; PENALTIES; INSPECTIONS; GENERAL AUTHORITY

22 §1011. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1987, c. 811, §§13-17 (AMD). 1989, c. 487, §12 (RP).



22 §1012. Authority of department (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1977, c. 694, §334 (AMD). 1985, c. 771, §3 (AMD). 1989, c. 487, §12 (RP).



22 §1013. Inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1989, c. 487, §12 (RP).



22 §1014. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1977, c. 694, §335 (AMD). 1989, c. 487, §12 (RP).



22 §1015. Court orders (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1989, c. 487, §12 (RP).



22 §1016. Exclusion from school (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1989, c. 487, §12 (RP).






Article 2: DANGEROUS COMMUNICABLE DISEASES

22 §1019. Control of dangerous communicable diseases (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1989, c. 487, §12 (RP).



22 §1020. Examination or isolation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1989, c. 487, §12 (RP).



22 §1021. Treatment or confinement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1981, c. 470, §A62 (AMD). 1989, c. 487, §12 (RP).



22 §1022. Court procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1987, c. 811, §§18,19 (AMD). 1989, c. 487, §12 (RP).



22 §1023. Immunity for hospital (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1989, c. 487, §12 (RP).



22 §1024. Discharge; committed person leaving prior to discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1989, c. 487, §12 (RP).



22 §1025. Medical review board (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1989, c. 487, §12 (RP).



22 §1026. Liability for expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1989, c. 487, §12 (RP).






Article 3: UNIFORM REPORTING OF DISEASES

22 §1029. Authority of the department (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1989, c. 487, §12 (RP).



22 §1030. Reporting (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1981, c. 95, (AMD). 1989, c. 487, §12 (RP).



22 §1031. Time requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1989, c. 487, §12 (RP).



22 §1032. Confidentiality (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1983, c. 661, §9 (AMD). 1985, c. 771, §4 (AMD). 1987, c. 270, (AMD). 1989, c. 487, §12 (RP).



22 §1033. Immunity (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1989, c. 487, §12 (RP).



22 §1034. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §2 (NEW). 1989, c. 487, §12 (RP).









Subchapter 2: TUBERCULOSIS SECTIONS 1041 TO 1055

22 §1041. Tuberculosis declared infectious; duty of physicians and others (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1042. Control of tuberculosis (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1043. Tuberculous persons registered (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1044. Notice of vacancy (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1045. Infected articles disinfected (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1046. When orders of local health officer are not obeyed (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1047. Tuberculous persons to exercise care; duty of local health officer (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1048. Duty of physician (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1049. Precautionary measures; needy patients (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1050. Recoveries reported (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1051. False statement by physician (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1052. Investigation of suspected cases of tuberculosis or glanders in domestic animals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1053. Return of person to sanitorium (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1054. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).



22 §1055. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §1 (RP).






Subchapter 2-A: IMMUNIZATION

22 §1061. Definitions

1. Clinic. "Clinic," as used in this subchapter, shall mean any place, establishment or institution which operates for the purpose of dispensing immunizing agents to persons who are not confined in that place.

[ 1977, c. 304, §2 (NEW) .]

2. Immunizing agent. "Immunizing agent" means a vaccine, antitoxin or other substance used to increase an individual's immunity to a disease.

[ 1977, c. 304, §2 (NEW) .]

SECTION HISTORY

1977, c. 304, §2 (NEW).



22 §1062. Distribution of immunizing agents

The department shall have authority to purchase or receive by gift and dispense immunizing agents and other pharmaceuticals for use in the prevention and control of diseases and disabilities. The department shall provide and distribute immunizing agents throughout the State when necessary to protect the public health. [1977, c. 304, §2 (NEW).]

SECTION HISTORY

1977, c. 304, §2 (NEW).



22 §1063. Clinics

1. Immunization; immunity from liability. The department may offer immunization to the public for protection in case of an epidemic or threatened epidemic as ordered by the commissioner.

Notwithstanding any inconsistent provision of any other law, no person who works as a volunteer in a public immunization program set up by the department pursuant to this subsection, without the expectation or receipt of monetary compensation for any aspect of such a program, shall be liable:

A. For damages or injuries alleged to have been sustained by a person immunized under the program; nor [1977, c. 304, §2 (NEW).]

B. For damages for the death of a person immunized under the program, unless it is established that the injuries or the death were caused willfully, wantonly, recklessly or by gross negligence by the volunteer. [1977, c. 304, §2 (NEW).]

[ 1977, c. 304, §2 (NEW) .]

2. Free immunization clinics. The department may conduct free immunization clinics for the public subject to whatever guidelines and regulations the department deems necessary. The department shall notify the public of the free immunization clinics, publicize the time and place of the clinic and require that a record be kept of those immunized.

[ 1977, c. 304, §2 (NEW) .]

3. Municipal immunization programs. The department may cooperate with the local health officer of a municipality offering immunization to or conducting free clinics for persons within its jurisdiction. Municipal immunization programs shall be subject to whatever guidelines and regulations the department deems necessary.

[ 1977, c. 304, §2 (NEW) .]

SECTION HISTORY

1977, c. 304, §2 (NEW).



22 §1064. Immunization information system

The department shall establish an immunization information system and require all immunization providers who participate in the department's immunization distribution system to submit to the department a record of each immunization administered. [1997, c. 670, §1 (NEW).]

The department shall adopt rules to implement this section. The rules must include, but are not limited to, provisions for: permitting a person or the parent or guardian of that person to choose not to be included in the system; the format for reporting information; the confidentiality of information in the system; penalties for unauthorized disclosure of information; immunity for good-faith disclosure of information; data transmission; and the confidentiality of information of persons who have chosen not to be included in the system, except that the department may have access to this information to control an outbreak of a disease preventable by immunization. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 670, §1 (NEW).]

The department may establish an immunization system. The department must pursue federal funding to support the cost of the information system. Any state match required to secure federal funding must be made available from existing budget resources. [1997, c. 670, §1 (NEW).]

SECTION HISTORY

1997, c. 670, §1 (NEW).



22 §1065. Influenza immunizing agent distribution report (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 628, §1 (NEW). 2011, c. 320, Pt. A, §1 (RP).



22 §1066. Universal Childhood Immunization Program

1. Program established. The Universal Childhood Immunization Program is established to provide all children from birth until 19 years of age in the State with access to a uniform set of vaccines as determined and periodically updated by the Maine Vaccine Board. The program is administered by the department for the purposes of expanding access to immunizations against all diseases as recommended by the federal Department of Health and Human Services, Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, optimizing public and private resources and lowering the cost of providing immunizations to children. The program is overseen by the Maine Vaccine Board.

[ 2009, c. 595, §2 (NEW) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Advisory committee" means the Advisory Committee on Immunization Practices of the United States Department of Health and Human Services, Centers for Disease Control and Prevention or its successor organization. [2009, c. 595, §2 (NEW).]

B. "Assessed entity" means a health insurance carrier or a 3rd-party administrator registered under Title 24-A. [2009, c. 652, Pt. E, §1 (AMD); 2009, c. 652, Pt. E, §3 (AFF).]

C. "Board" means the Maine Vaccine Board established in subsection 3. [2009, c. 595, §2 (NEW).]

D. "Child" means a person who has not attained 19 years of age and who resides in the State. [2009, c. 595, §2 (NEW).]

E. "Covered life months" means the number of months during a calendar year that a person is covered under a health insurance plan provided or administered by an assessed entity. [2009, c. 652, Pt. E, §2 (AMD); 2009, c. 652, Pt. E, §3 (AFF).]

F. "Fund" means the Childhood Immunization Fund established in subsection 7. [2009, c. 595, §2 (NEW).]

G. "Health insurance carrier" means:

(1) An insurance company licensed in accordance with Title 24-A to provide health insurance;

(2) A health maintenance organization licensed pursuant to Title 24-A, chapter 56;

(3) A preferred provider arrangement administrator registered pursuant to Title 24-A, chapter 32;

(4) A fraternal benefit society as defined in Title 24-A, section 4101;

(5) A nonprofit hospital or medical service organization or health plan licensed pursuant to Title 24;

(6) A multiple-employer welfare arrangement approved by the superintendent under Title 24-A, section 6603; or

(7) A self-insured employer subject to state regulation as described in Title 24-A, section 2848-A. [2009, c. 595, §2 (NEW).]

H. "New vaccine" means a vaccine recommended by the advisory committee for which an initial federal contract price is established by the United States Department of Health and Human Services, Centers for Disease Control and Prevention between October 1st and July 1st. [2009, c. 595, §2 (NEW).]

I. "Program" means the Universal Childhood Immunization Program established in subsection 1. [2009, c. 595, §2 (NEW).]

J. "Provider" means a person licensed by this State to provide health care services to individuals or a partnership or corporation made up of those persons. [2009, c. 595, §2 (NEW).]

K. "Service agent" means a person or entity qualified by good business reputation, training, education and experience to administer the fund and perform responsibilities assigned by the board. A service agent must hold all licenses, registrations and permits required to engage in activities or undertake responsibilities assigned by the board. [2009, c. 595, §2 (NEW).]

L. "Superintendent" means the Superintendent of Insurance. [2009, c. 595, §2 (NEW).]

M. "Total costs of the fund" means the costs of vaccines provided under the program to children projected to be covered by assessed entities during the succeeding program year and the annual operating expenses of the board, including costs the board may incur for staff, a service agent, legal representation, administrative support services and other expenses approved by the board. [2009, c. 595, §2 (NEW).]

[ 2009, c. 652, Pt. E, §§1, 2 (AMD); 2009, c. 652, Pt. E, §3 (AFF) .]

3. Maine Vaccine Board. The Maine Vaccine Board is established pursuant to this subsection to oversee the program.

A. The board consists of 10 members.

(1) The commissioner shall serve as an ex officio, nonvoting member.

(2) The Treasurer of State shall serve as an ex officio, nonvoting member.

(3) The Governor shall appoint 8 members, as follows:

(a) Three representatives of health insurance carriers, appointed from a list of nominees submitted by a statewide association of health insurance carriers;

(b) Three representatives of providers in the State, appointed from lists of nominees submitted by statewide associations of providers, including associations of primary care providers, allopathic and osteopathic physicians, nurse practitioners and persons with expertise in public health;

(c) A representative of employers that self-insure for health coverage, appointed from lists of nominees submitted by statewide associations of employers; and

(d) A representative of the pharmaceutical manufacturing industry, appointed from a list of nominees submitted by a statewide association of pharmaceutical manufacturers. [2009, c. 595, §2 (NEW).]

B. With the exception of the representative of the pharmaceutical manufacturing industry, who serves a one-year term, the term of an appointed member to the board is 3 years. All members, with the exception of the representative of the pharmaceutical manufacturing industry, may serve successive terms. A member whose term has expired may serve until the appointment of the member's successor. [2009, c. 595, §2 (NEW).]

C. The board shall elect a chair from among its members to serve a 2-year term or for the duration of that person's term. The chair may serve successive terms. Five voting members constitute a quorum. Decisions of the board require the affirmative vote of 5 members. [2009, c. 595, §2 (NEW).]

D. The board shall meet 4 times per year and when a meeting is called by the chair and shall oversee the fund and program and adopt policies and procedures to administer the program and the fund. [2009, c. 595, §2 (NEW).]

E. By January 1, 2011 and annually thereafter, the board shall determine the list of vaccines to be made available by the program during the succeeding program year beginning July 1st. In making its determination, the board shall consider:

(1) Vaccines recommended by the advisory committee that are available under contract with the United States Department of Health and Human Services, Centers for Disease Control and Prevention;

(2) Recommendations of the department, based on the department's review of the advisory committee recommendations; and

(3) Clinical and cost-benefit analyses.

The board shall review new vaccines and update the list of vaccines to be made available through the program on a timely basis in accordance with the considerations described in this paragraph. [2009, c. 595, §2 (NEW).]

F. The board shall contract for staff, administrative support services and, if necessary, legal representation; review financial, cost and other information about the program annually or more often as determined by the chair; and pay the costs of the service agent under subsection 9, legal representation and contracted services from the fund. [2009, c. 595, §2 (NEW).]

[ 2009, c. 595, §2 (NEW) .]

4. Program requirements. The program shall make available to providers vaccines as determined by the board pursuant to subsection 3, paragraph E.

[ 2009, c. 595, §2 (NEW) .]

5. Assessments. By January 1, 2011 and annually thereafter, the board shall determine an assessment for each assessed entity in accordance with this subsection. The board shall provide a mechanism to protect against duplicate counting of children. The board may conduct an audit of the number of covered life months for children as reported by an assessed entity. An assessment determination made pursuant to this subsection is an adjudicatory proceeding within the meaning of Title 5, chapter 375, subchapter 4.

A. In determining the amount of the assessment, the board shall:

(1) Determine the total costs of the fund for the succeeding program year;

(2) Add a reserve of up to 10% of the total costs of the fund under subparagraph (1) for unanticipated costs associated with providing vaccines to children covered by the assessed entity;

(3) Subtract the amount of any unexpended assessments collected in the preceding year and any unexpended interest accrued to the fund during the preceding year; and

(4) Calculate the assessment on a monthly basis per child to be paid by an assessed entity by dividing the amount determined in accordance with subparagraphs (1), (2) and (3) by the number of children projected to be covered by the assessed entity during the succeeding program year divided by 12. [2009, c. 595, §2 (NEW).]

B. The board shall provide the assessed entity with notice of the assessment amount for the succeeding program year no later than January 1, 2011 and annually thereafter. [2009, c. 595, §2 (NEW).]

C. Beginning July 1, 2011, the assessment must be paid on a quarterly basis as follows:

(1) An assessed entity shall pay a quarterly assessment equal to the monthly assessment rate per child as described under paragraph A, subparagraph (4) multiplied by the number of child member months covered by the assessed entity in the preceding calendar quarter; and

(2) The assessment must be paid within 45 days following the close of the calendar quarter. [2009, c. 595, §2 (NEW).]

D. After the close of a program year, the board shall reconcile the total assessments paid by assessed entities, including interim assessments determined under paragraph E, with the actual costs of vaccines provided under the program to children covered by assessed entities during that program year and the annual operating expenses of the program during that program year. Any unexpended assessments must be used to reduce the assessment in the succeeding program year as required under paragraph A, subparagraph (3). [2009, c. 595, §2 (NEW).]

E. The board may determine an interim assessment for new vaccines that the board has made available through the program pursuant to subsection 3, paragraph E. The board shall calculate the interim assessment in accordance with paragraph A, and the interim assessment is payable the calendar quarter that begins no less than 30 days following the establishment of the federal contract price. The board may not impose more than one interim assessment per year, except in the case of a public health emergency declared in accordance with state or federal law. [2009, c. 595, §2 (NEW).]

F. If the combination of funding available from the United States Department of Health and Human Services, Centers for Disease Control and Prevention, Vaccines for Children Program and the immunization grant program under the federal Public Health Service Act, Section 1928 of the Social Security Act, 42 United States Code, Section 1396s is insufficient to provide coverage for vaccines for the children who qualify for vaccines under the Vaccines for Children Program, money from the fund may not be used to cover the cost of vaccines for children who would otherwise be provided vaccines under the Vaccines for Children Program. [2009, c. 595, §2 (NEW).]

G. If the assessments under this subsection are insufficient to cover the cost of vaccines to be provided to children covered by assessed entities, the State is not required to cover the cost of vaccines for those children. [2009, c. 595, §2 (NEW).]

[ 2009, c. 595, §2 (NEW) .]

6. Failure to pay assessment. If an assessment under subsection 5 is not paid on the due date established by the board, the provisions of this subsection apply.

A. The board shall submit a report to the superintendent listing each assessed entity that has failed to pay an assessment under subsection 5. [2009, c. 595, §2 (NEW).]

B. If an assessed entity has not paid an assessment under subsection 5 within 45 days following the close of the calendar quarter, interest accrues at 12% per annum on or after the due date. Interest paid under this paragraph must be deposited into the fund. Upon application, the board may waive such interest payments for good cause shown. [2009, c. 595, §2 (NEW).]

The superintendent may take any action authorized under Title 24-A to enforce collection of any unpaid assessment or fine and may impose any penalty authorized under Title 24-A for noncompliance with this section if the assessed entity has engaged in a pattern of conduct that demonstrates a lack of good faith in complying with the requirements of this subsection.

[ 2009, c. 595, §2 (NEW) .]

7. Fund. The Childhood Immunization Fund is established for the sole purpose of funding the program, including any costs of vaccines provided under the program to children and any costs the board may incur for staff, a service agent, administrative support services, legal representation and contracted services. The fund is administered by the board or the service agent, which shall act as a fiduciary and manage and invest the fund in conformance with prudent investor standards and maintain complete records of all assets, investments, deposits, disbursements and other transactions of the fund. All money and securities in the fund must be held in trust by the Treasurer of State for the purpose of making payments under this section and are not money or property for the general use of the State. The Treasurer of State is the custodian of the fund and may make disbursements only upon written direction from the board or the service agent. All assessments collected pursuant to this section, all interest on the balance in the fund and all income from any other source must be deposited into the fund. The fund does not lapse. No portion of the fund may be used to subsidize other programs or budgets.

[ 2009, c. 595, §2 (NEW) .]

8. Reporting. By January 15th of each year the board shall report to the joint standing committee of the Legislature having jurisdiction over health and human services matters regarding the operation of the program, the progress of the program in expanding access to immunizations for children and the assets, investments and expenditures of the fund.

[ 2009, c. 595, §2 (NEW) .]

9. Service agent. The board, by written contract, may delegate administration of the fund to a service agent. The service agent:

A. May contract with attorneys acceptable to the board for legal representation for the board; [2009, c. 595, §2 (NEW).]

B. May levy assessments, institute collection procedures, including legal action if necessary, and deposit money in the fund with the Treasurer of State if those funds are not needed to meet immediate cash flow demands; and [2009, c. 595, §2 (NEW).]

C. Shall make recommendations to the board regarding policies, rules and standards necessary for the proper administration of the fund. [2009, c. 595, §2 (NEW).]

[ 2009, c. 595, §2 (NEW) .]

10. Freedom from liability. There is no liability on the part of, and a cause of action may not arise against, a member of the board for any acts or omissions in the performance of the member's duties under this section. This immunity does not extend to willful neglect or malfeasance that would otherwise be actionable.

[ 2009, c. 595, §2 (NEW) .]

11. Rules. The department and the board shall jointly adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 595, §2 (NEW) .]

SECTION HISTORY

2009, c. 595, §2 (NEW). 2009, c. 652, Pt. E, §§1, 2 (AMD). 2009, c. 652, Pt. E, §3 (AFF).






Subchapter 3: SEXUALLY TRANSMITTED DISEASES

Article 1: GENERAL PROVISIONS

22 §1091. Federal aid and cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 487, §13 (RP).



22 §1092. Examination and treatment (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 487, §13 (RP).



22 §1093. Information bulletins (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 487, §13 (RP).



22 §1094. Reports by physicians and institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 330, §2 (AMD). 1977, c. 304, §§3,4 (AMD). 1989, c. 487, §14 (RP).



22 §1095. Examination requested (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §5 (RPR). 1989, c. 487, §15 (RP).



22 §1096. Cure supervised (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §6 (RP).



22 §1097. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §6 (RP).






Article 2: PROPHYLACTIC RUBBER ARTICLES

22 §1131. License for sale (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 75, §1 (RP).



22 §1132. Kinds of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 75, §1 (RP).



22 §1133. Wholesale license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 75, §1 (RP).



22 §1134. Retail license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 75, §1 (RP).



22 §1135. Application for license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 75, §1 (RP).



22 §1136. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 75, §1 (RP).



22 §1137. Term of license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 75, §1 (RP).



22 §1138. Information furnished (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 75, §1 (RP).



22 §1139. License not transferable (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 75, §1 (RP).



22 §1140. License for separate locations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 75, §1 (RP).



22 §1141. Display of license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 75, §1 (RP).



22 §1142. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 75, §1 (RP).



22 §1143. Disposition of fines (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 75, §1 (RP).






Article 3: PREMARITAL MEDICAL EXAMINATIONS

22 §1181. Test required (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 330, §3 (AMD). 1971, c. 622, §§70,71 (AMD). 1985, c. 8, §1 (RP).



22 §1182. Waiver in emergency (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 8, (AMD). 1971, c. 330, §4 (AMD). 1985, c. 8, §2 (RP).



22 §1183. Physician's statement and laboratory test (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 8, §3 (RP).



22 §1184. Free blood test if unable to pay (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 330, §5 (RP).



22 §1185. Exception to requirement of physician's certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 8, §3 (RP).



22 §1186. Fee (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §72 (AMD). 1985, c. 8, §4 (RP).



22 §1187. Form sheets; certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §73 (AMD). 1985, c. 8, §5 (RP).



22 §1188. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 8, §6 (RP).



22 §1189. Misrepresentation; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 8, §6 (RP).






Article 4: PRENATAL EXAMINATION

22 §1231. Blood sample for laboratory test

Every physician attending a woman in the State by reason of her being pregnant during gestation shall in the case of every woman so attended take or cause to be taken, with her consent, a sample of blood of such woman, and submit such sample for a standard serological test for syphilis and Rh factors to a laboratory of the department or to a laboratory approved for these tests by the department. Such laboratory tests as are required by sections 1231 to 1234 must be made on request without charge by the department. [RR 2009, c. 2, §48 (COR).]

SECTION HISTORY

RR 2009, c. 2, §48 (COR).



22 §1232. Standard tests approved by department

The department is authorized to approve one or more tests for syphilis and rh factor which shall be known as standard tests, and may approve and appoint other laboratories in addition to the state laboratory to make such tests. Whenever such laboratory performs a test for syphilis which reveals the possibility of syphilitic infection, it shall report this finding and the name, address, age and sex of the person from whom the specimen was taken to the department. [1971, c. 330, §6 (AMD).]

SECTION HISTORY

1971, c. 330, §6 (AMD).



22 §1233. Blood specimens accompanied by information blank; report

Blood specimens sent to a laboratory in compliance with section 1231 shall be accompanied by an information blank which shall contain the initials of the person whose blood is submitted or a number or other suitable means of identification, and the word "Prenatal" to indicate the purpose of the examination.

If the person in question is found to be infected with syphilis, the physician in charge shall make a report to the Bureau of Health on a regular blank, supplied by the bureau for the reporting of venereal diseases, adding thereto the word "Prenatal" in addition to such other information as may be indicated on said blanks.

Such reports shall be kept in a special file at the bureau and shall not be considered a public record. Such reports may be produced in any court procedure where they may be material and relevant on an order of the justice presiding.



22 §1234. Civil action not maintainable

No civil action shall be maintainable for failure to comply with sections 1231 to 1233.






Article 5: EXPEDITED PARTNER THERAPY

22 §1241. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 533, §1 (NEW).]

1. Department. "Department" means the Department of Health and Human Services, Maine Center for Disease Control and Prevention.

[ 2009, c. 533, §1 (NEW) .]

2. Expedited partner therapy. "Expedited partner therapy" means prescribing, dispensing, furnishing or otherwise providing prescription antibiotic drugs to the sexual partner or partners of a person clinically diagnosed as infected with a sexually transmitted disease without physical examination of the partner or partners.

[ 2009, c. 533, §1 (NEW) .]

3. Health care professional. "Health care professional" means an allopathic physician licensed pursuant to Title 32, chapter 48, an osteopathic physician licensed pursuant to Title 32, chapter 36, a physician assistant who has been delegated the provision of sexually transmitted disease therapy or expedited partner therapy by that physician assistant's supervising physician, an advanced practice registered nurse who has a written collaborative agreement with a collaborating physician that authorizes the provision of sexually transmitted disease therapy or expedited partner therapy or an advanced practice registered nurse who possesses appropriate clinical privileges in accordance with Title 32, chapter 31.

[ 2009, c. 533, §1 (NEW) .]

4. Sexually transmitted disease. "Sexually transmitted disease" means a bacterial, viral, fungal or parasitic disease determined by rule of the department to be sexually transmitted, to be a threat to the public health and welfare and to be a disease for which a legitimate public interest will be served by providing for its regulation and treatment.

[ 2009, c. 533, §1 (NEW) .]

SECTION HISTORY

2009, c. 533, §1 (NEW).



22 §1242. Expedited partner therapy

Notwithstanding any other provision of law, a health care professional who makes a clinical diagnosis of a sexually transmitted disease may provide expedited partner therapy for the treatment of the sexually transmitted disease if in the judgment of the health care professional the sexual partner is unlikely or unable to present for comprehensive health care, including evaluation, testing and treatment for sexually transmitted diseases. Expedited partner therapy is limited to a sexual partner who may have been exposed to a sexually transmitted disease within the previous 60 days and who is able to be contacted by the patient. [2009, c. 533, §1 (NEW).]

1. Counseling. A health care professional who provides expedited partner therapy shall provide counseling for the patient, including advice that all women and symptomatic persons, and in particular women with symptoms suggestive of pelvic inflammatory disease, are encouraged to seek medical attention. The health care professional shall also provide written materials provided by the department to be given by the patient to the sexual partner that include at a minimum the following:

A. A warning that a woman who is pregnant or might be pregnant should not take certain antibiotics and should immediately contact a health care professional for an examination; [2009, c. 533, §1 (NEW).]

B. Information about the antibiotic and dosage provided or prescribed; clear and explicit allergy and side effect warnings, including a warning that a sexual partner who has a history of allergy to the antibiotic or the pharmaceutical class of antibiotic should not take the antibiotic and should be immediately examined by a health care professional; [2009, c. 533, §1 (NEW).]

C. Information about the treatment and prevention of sexually transmitted diseases; [2009, c. 533, §1 (NEW).]

D. The requirement of abstinence until a period of time after treatment to prevent infecting others; [2009, c. 533, §1 (NEW).]

E. Notification of the importance of the sexual partner's receiving examination and testing for the human immunodeficiency virus and other sexually transmitted diseases and information regarding available resources; [2009, c. 533, §1 (NEW).]

F. Notification of the risk to the sexual partner, others and the public health if the sexually transmitted disease is not completely and successfully treated; [2009, c. 533, §1 (NEW).]

G. The responsibility of the sexual partner to inform that person's sexual partners of the risk of sexually transmitted disease and the importance of prompt examination and treatment; [2009, c. 533, §1 (NEW).]

H. Advice to all women and symptomatic persons, and in particular women with symptoms suggestive of pelvic inflammatory disease, to seek medical attention; and [2009, c. 533, §1 (NEW).]

I. Information other than the information under paragraphs A to H as determined necessary by the department. [2009, c. 533, §1 (NEW).]

[ 2009, c. 533, §1 (NEW) .]

2. Department to develop and disseminate materials. Taking into account the recommendations of the federal Department of Health and Human Services, Centers for Disease Control and Prevention and other nationally recognized medical authorities, the department shall provide information and technical assistance as appropriate to health care professionals who provide expedited partner therapy. The department shall develop and disseminate in electronic and other formats the following written materials:

A. Informational materials for sexual partners, as described in subsection 1; [2009, c. 533, §1 (NEW).]

B. Informational materials for persons who are repeatedly diagnosed with sexually transmitted diseases; and [2009, c. 533, §1 (NEW).]

C. Guidance for health care professionals on the safe and effective provision of expedited partner therapy. [2009, c. 533, §1 (NEW).]

The department may offer educational programs about expedited partner therapy for health care professionals and pharmacists licensed under the Maine Pharmacy Act.

[ 2009, c. 533, §1 (NEW) .]

3. Immunity for health care professional. A health care professional who provides expedited partner therapy in good faith without fee or compensation under this section and provides counseling and written materials as required in subsection 1 is not subject to civil or professional liability in connection with the provision of the therapy, counseling and materials, except in the case of willful and wanton misconduct. A health care professional is not subject to civil or professional liability for choosing not to provide expedited partner therapy.

[ 2009, c. 533, §1 (NEW) .]

4. Immunity for pharmacist or pharmacy. A pharmacist or pharmacy is not subject to civil or professional liability for choosing not to fill a prescription that would cause that pharmacist or pharmacy to violate any provision of the Maine Pharmacy Act.

[ 2009, c. 533, §1 (NEW) .]

5. Rules. The department shall adopt rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A, to implement this section. The department shall consider designating certain diseases as sexually transmitted diseases, including, but not limited to, chancroid, gonorrhea, granuloma inguinale, lymphogranuloma venereum, genital herpes simplex, chlamydia, nongonococcal urethritis, pelvic inflammatory disease, acute salpingitis, syphilis, Acquired Immune Deficiency Syndrome and human immunodeficiency virus, and shall consider the recommendations and classifications of the federal Department of Health and Human Services, Centers for Disease Control and Prevention and other nationally recognized medical authorities.

[ 2009, c. 533, §1 (NEW) .]

SECTION HISTORY

2009, c. 533, §1 (NEW).









Subchapter 4: QUARANTINE OF INFECTED VESSELS

22 §1271. Examination of passengers and crew (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §7 (RP).



22 §1272. Anchorage at proper distance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §7 (RP).



22 §1273. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §7 (RP).



22 §1274. Duty of pilots to give notice (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §7 (RP).



22 §1275. Penalty for violation or evasion after notice (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §7 (RP).



22 §1276. Red flags on vessels (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §7 (RP).



22 §1277. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §7 (RP).






Subchapter 5: RABIES OR HYDROPHOBIA

22 §1311. Killing or impounding of dogs

The department may, in the case of an emergency or threatened epidemic of rabies or hydrophobia when in its opinion the health and safety of the people in a community are endangered, issue orders to the mayor of any city or the municipal officers of any town or plantation to have killed any dogs found loose in violation of quarantine regulations and impounded for a period of 72 hours without being claimed by their owner.

The mayor of any city or the municipal officers of any town or plantation shall forthwith direct that such dogs be killed by a police officer or constable.



22 §1312. Immunization of dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 121, (NEW). 1969, c. 244, §2 (RP).



22 §1313. Procedures for the transportation, quarantine, euthanasia and testing of animals suspected of having rabies

1. Establishment of procedures. The commissioner, in consultation with the Commissioner of Agriculture, Conservation and Forestry and the Commissioner of Inland Fisheries and Wildlife, shall adopt rules, in accordance with the Maine Administrative Procedure Act, establishing procedures for responding to a report of an animal suspected of having rabies. The procedures must include provisions for the transportation, quarantine, euthanasia and testing of an animal suspected of having rabies and, when that animal has bitten a person, provisions for the notification of the animal control officer in the locality where the bite occurred. The procedures may differ based on the perceived public health threat determined in part by consideration of the following factors:

A. Whether the animal is a domesticated animal for which a known effective vaccine exists and, if so, whether the animal's vaccination status can be verified; [2007, c. 133, §1 (AMD).]

B. Whether the animal has bitten a person or exhibited other aggressive behavior; and [2007, c. 133, §1 (AMD).]

C. Whether the animal is a wolf hybrid that has bitten or may have otherwise exposed a person or a domesticated animal to rabies. [2007, c. 133, §1 (NEW).]

[ 2007, c. 133, §1 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

2. Role of animal control officer; game warden. An animal control officer appointed in accordance with Title 7, section 3947 receiving a report of an animal suspected of having rabies shall ensure that the procedures established pursuant to this section and sections 1313-A and 1313-B are carried out. If the animal is an undomesticated animal, other than a wolf hybrid, a game warden shall assist the animal control officer.

[ 2007, c. 133, §1 (AMD) .]

3. Costs associated with transportation, quarantine, testing and euthanasia. The Department of Inland Fisheries and Wildlife shall provide for or pay all necessary costs for transportation and euthanasia of an undomesticated animal suspected of having rabies. The owner of a domesticated animal or a wolf hybrid suspected of having rabies shall pay all costs for transportation, quarantine, euthanasia and testing of the animal. If a domesticated animal or a wolf hybrid is a stray or the owner is unknown, the municipality in which the animal was apprehended is responsible for transportation, quarantine, euthanasia and testing costs. Cost of testing animals judged by the department to have created a public health risk of rabies must be borne by the department through its General Fund appropriations.

[ 2007, c. 133, §1 (AMD) .]

SECTION HISTORY

1993, c. 468, §23 (NEW). 1999, c. 350, §3 (AMD). 1999, c. 731, §Q1 (AMD). 2007, c. 133, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV).



22 §1313-A. Provisions for immediate destruction of certain animals

If an undomesticated animal suspected of having rabies bites or may have otherwise exposed to rabies a person or a domestic animal, an animal control officer or a game warden shall immediately either remove the undomesticated animal or cause the undomesticated animal to be removed and euthanized for testing. If a wolf hybrid suspected of having rabies bites or may have otherwise exposed to rabies a person or a domestic animal, an animal control officer or a law enforcement officer shall immediately cause the animal to be euthanized for testing. When in the judgment of the animal control officer, game warden or law enforcement officer the animal poses an immediate threat to a person or domestic animal, the animal control officer, game warden or law enforcement officer may immediately kill or order killed that animal without destroying the head. The Department of Inland Fisheries and Wildlife shall arrange for the transportation of the head to the State Health and Environmental Testing Laboratory, except that the animal control officer shall make the arrangements if the animal is a wolf hybrid. [2007, c. 598, §11 (AMD).]

The Department of Inland Fisheries and Wildlife shall pay transportation and testing costs for undomesticated animals. The owner of a domesticated ferret, domesticated wolf or domesticated wolf hybrid shall pay transportation and testing costs for that animal. [1993, c. 468, §23 (NEW).]

SECTION HISTORY

1993, c. 468, §23 (NEW). 1997, c. 704, §11 (AMD). 2007, c. 133, §2 (AMD). 2007, c. 598, §11 (AMD).



22 §1313-B. Civil violation, court authorization for removal and other remedies

1. Violation. A person who violates a rule established under this chapter commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged for each offense. In addition, the court may include an order of restitution as part of the sentencing for costs including removing, controlling and confining the animal.

[ 1997, c. 704, §12 (NEW) .]

2. Court authorization for removal. When home quarantine procedures, as described on the official notice of quarantine, have been violated, or in the case of a wolf hybrid, when the owner fails to bring the animal to a veterinarian for euthanasia and testing or to turn the animal over to authorities as required by rules established pursuant to this chapter, an animal control officer, person acting in that capacity or law enforcement officer shall apply to the District Court or Superior Court for authorization to take possession of the animal for placement, at the owner's expense, in a veterinary hospital, boarding kennel or other suitable location for the remainder of the quarantine period or, in the case of a wolf hybrid, removal for euthanasia. At the end of the quarantine period for domestic animals, or if the animal shows signs of rabies, the person in possession of the animal shall report to the court, and the court shall either dissolve the possession order or order the animal euthanized and tested for rabies.

[ 2007, c. 133, §3 (AMD) .]

3. Other remedies. In addition to filing a civil action to enforce this section:

A. The municipality may record a lien against the property of the owner or keeper of an animal if the person fails or refuses to comply with an order to confine or quarantine the animal; [1997, c. 704, §12 (NEW).]

B. The municipal officers or their designated agent, such as the animal control officer, shall serve written notice on the owner or keeper of the animal that specifies the action necessary to comply with the order and the time limit for compliance; [1997, c. 704, §12 (NEW).]

C. If the owner or keeper of the animal fails to comply within the time stated, the animal control officer must apply to District Court or Superior Court for an order to seize the animal and make arrangements for quarantine or euthanasia at the owner's or keeper's expense; and [1997, c. 704, §12 (NEW).]

D. If the owner or keeper of the animal fails to pay the costs of confinement or quarantine within 30 days after written demand from the municipal officers, the municipal assessors may file a record of lien against the property of the owner or keeper of the animal. [1997, c. 704, §12 (NEW).]

[ 1997, c. 704, §12 (NEW) .]

SECTION HISTORY

1997, c. 704, §12 (NEW). 2007, c. 133, §3 (AMD).









Chapter 252: LEAD POISONING CONTROL ACT

22 §1314. Short title

This Act may be cited as the Lead Poisoning Control Act. [1973, c. 367, (NEW).]

SECTION HISTORY

1973, c. 367, (NEW).



22 §1314-A. Goal

The goal of the State in the area of lead poisoning is to eradicate childhood lead poisoning by the year 2010 through the elimination of potential sources of environmental lead. By January 1, 1997, the department shall submit a report to the joint standing committee of the Legislature having jurisdiction over human resource matters regarding progress made toward this goal. The report must include any recommendations the department may have to revise the goal, along with any necessary legislation. [1991, c. 810, §1 (NEW).]

SECTION HISTORY

1991, c. 810, §1 (NEW).



22 §1315. Definitions

As used in this Act, unless the context requires otherwise, the following words shall have the following meanings. [1973, c. 367, (NEW).]

1. Department.

[ 1991, c. 810, §2 (RP) .]

1-A. Child; children. "Child" or "children" means a person or persons up to 6 years of age.

[ 1991, c. 810, §3 (NEW) .]

1-B. Children's home.

[ 1995, c. 453, §1 (RP) .]

1-C. Child-occupied facility. "Child-occupied facility" means a building or portion of a building visited regularly for the purpose of child care by the same child, 6 years of age or under, on at least 2 days within any week if each day's visit lasts at least 3 hours, the combined weekly visit lasts at least 6 hours and the combined annual visit lasts at least 60 hours.

[ 1999, c. 276, §1 (NEW) .]

2. Dwelling. "Dwelling" means a structure, all or part of which is designed or used for human habitation, including a dwelling unit.

[ 1991, c. 810, §4 (AMD) .]

3. Dwelling unit. "Dwelling unit" means any room, group of rooms or other areas of a structure designed or used for human habitation.

[ 1973, c. 367, (NEW) .]

3-A. Environmental lead hazard. "Environmental lead hazard" means any condition that may cause exposure to lead from lead-contaminated dust, lead-contaminated soil, lead-contaminated water or lead-based paint that is in poor condition.

[ 1999, c. 276, §2 (AMD) .]

3-B. Environmental lead inspection. "Environmental lead inspection" means a lead inspection as defined in rules of the Department of Environmental Protection in chapter 424, "Lead Management Regulations."

[ 1999, c. 276, §3 (AMD) .]

3-C. Environmental lead investigation. "Environmental lead investigation" means a detailed and extensive investigation to determine the potential cause of a confirmed case of lead poisoning in a child.

[ 1999, c. 276, §3 (AMD) .]

3-D. Interim controls. "Interim controls" means a set of measures designed to temporarily reduce human exposure or likely exposure to lead-based paint hazards, including specialized cleaning, repairs, maintenance, painting, temporary containment, ongoing monitoring of lead-based paint hazards or potential hazards and the establishment and operation of management and resident education programs.

[ 1997, c. 375, §1 (AMD) .]

4. Exposed surface.

[ 1991, c. 810, §6 (RP) .]

4-A. Health care provider.

[ 2011, c. 183, §1 (RP) .]

4-B. Lead abatement. "Lead abatement" means any measure or set of measures designed to permanently eliminate lead-based paint hazards. "Lead abatement" includes, but is not limited to:

A. The removal of lead-based paint and lead-contaminated dust, the permanent enclosure or encapsulation of lead-based paint, the replacement of lead-painted surfaces or fixtures and the removal or covering of lead-contaminated soil; and [1997, c. 375, §2 (NEW).]

B. All preparation, cleanup and post-abatement clearance testing activities associated with such measures. [1997, c. 375, §2 (NEW).]

"Lead abatement" does not include renovation and remodeling as defined in Title 38, section 1291, subsection 26.

For the purpose of this subsection, "permanently" means for at least 20 years.

[ 1997, c. 375, §2 (AMD) .]

4-C. Lead abatement contractor.

[ 1997, c. 375, §3 (RP) .]

4-D. Lead abatement design consultant.

[ 1997, c. 375, §3 (RP) .]

4-E. Lead abatement project supervisor.

[ 1997, c. 375, §3 (RP) .]

4-F. Lead abatement worker.

[ 1997, c. 375, §3 (RP) .]

4-G. Lead-based paint activities. "Lead-based paint activities" means inspection, risk assessment, lead abatement design, lead abatement and services related to lead-based paint such as interim controls, lead screening, lead determination and deleading.

[ 1997, c. 375, §4 (NEW) .]

5. Lead-based substance. "Lead-based substance" means any substance that contains lead at a level that constitutes or potentially constitutes an environmental lead hazard.

[ 1991, c. 810, §8 (RPR) .]

5-A. Lead-free. "Lead-free" means that a residential child-care facility or preschool facility, dwelling or premises contains no lead that is injurious or that could be injurious in the future.

[ 1995, c. 453, §4 (AMD) .]

5-B. Lead inspector. "Lead inspector" means a person licensed by the Department of Environmental Protection pursuant to Title 38, chapter 12-B to perform environmental lead inspections.

[ 1997, c. 375, §5 (AMD) .]

5-C. Lead poisoning. "Lead poisoning" means a confirmed elevated level of blood lead that is injurious, as defined in rules adopted by the department using reference levels no higher than the 97.5th percentile of blood lead levels in children established by a national health and nutrition examination survey adopted by the federal Department of Health and Human Services, Centers for Disease Control and Prevention.

[ 2015, c. 267, Pt. LLLL, §1 (AMD) .]

5-D. Lead-safe. "Lead-safe" means that a residential child-care facility or preschool facility, dwelling or premises does not contain lead at a level or in a condition that constitutes an environmental lead hazard.

[ 1995, c. 453, §5 (AMD) .]

5-E. Occupant. "Occupant" means a person who resides in or uses regularly a dwelling, residential child-care facility or preschool facility.

[ 1995, c. 453, §5 (AMD) .]

5-F. Owner. "Owner" means any person who individually, jointly or in common with others:

A. [1995, c. 453, §5 (RP).]

B. [1995, c. 453, §5 (RP).]

C. Is the chief executive officer of the municipality, school administrative unit or state agency that controls the use of publicly owned property; [1995, c. 453, §5 (AMD).]

D. Is a mortgagee who has taken actual possession in accordance with applicable law. A mortgagee who has not taken actual possession is not the owner; or [1995, c. 453, §5 (AMD).]

E. Is characterized by the following:

(1) Has legal title to any dwelling or premises;

(2) Has charge, care or control of any premises as owner or agent of the owner and has authority to expend money for compliance with the state sanitary code or as an executor, an administrator, a trustee or a guardian of the estate or the holder of legal title;

(3) Is a real estate property manager or other entity that has the authority to fund capital or major property rehabilitation on the owner's behalf;

(4) Is an estate or trust of which the premises is a part or the grantor or beneficiary of an estate or trust; or

(5) Is the association of unit owners of a condominium or cooperative, which is considered as owner solely with respect to common areas and exterior surfaces and fixtures of that condominium or cooperative. [1995, c. 453, §5 (NEW).]

[ 1995, c. 453, §5 (AMD) .]

6. Person. "Person" means any individual, firm, corporation, association or partnership and the State and any political subdivision of the State.

[ 1991, c. 810, §10 (AMD) .]

6-A. Premises. "Premises" means a plotted lot or part of a plotted lot, an unplotted lot or a parcel of land, including developed and undeveloped land and any structure that exists on the land, if the lot, parcel or structure is used by children.

[ 1991, c. 810, §11 (NEW) .]

6-B. Preschool facility.

[ 1999, c. 276, §4 (RP) .]

6-C. Small preschool facility.

[ 1999, c. 276, §5 (RP) .]

6-D. Single-family residence. "Single-family residence" means a dwelling consisting of only one dwelling unit.

[ 1999, c. 276, §6 (NEW) .]

7. Sale or sell.

[ 1991, c. 810, §12 (RP) .]

7-A. State investigator. "State investigator" means a lead inspector who is employed or authorized by the department to conduct environmental lead investigations.

[ 1991, c. 810, §13 (NEW) .]

8. Toys.

[ 1991, c. 810, §14 (RP) .]

9. Lead poisoning.

[ 1991, c. 810, §15 (RP) .]

10. Commissioner.

[ 1991, c. 810, §16 (RP) .]

11. Child care facility.

[ 1991, c. 810, §17 (RP) .]

SECTION HISTORY

1973, c. 367, (NEW). 1975, c. 239, §1 (AMD). 1975, c. 293, §4 (AMD). 1991, c. 810, §§2-17 (AMD). 1995, c. 453, §§1-6 (AMD). 1997, c. 375, §§1-5 (AMD). 1997, c. 494, §3 (AMD). 1997, c. 494, §15 (AFF). 1999, c. 276, §§1-6 (AMD). 2011, c. 183, §1 (AMD). 2015, c. 267, Pt. LLLL, §1 (AMD).



22 §1315-A. Authority of the department

The commissioner may take any action that is in accordance with the purposes of this chapter and is within the powers granted in this Title to protect the public from lead poisoning. That action may include, but is not limited to, the following: [1995, c. 453, §7 (AMD).]

1. Reduction and abatement program. The establishment of programs to reduce lead-based substances and abate environmental lead hazards; and

[ 1991, c. 810, §18 (NEW) .]

2. Interagency agreements. The development of interagency agreements with any pertinent federal, state or local agency, including, but not limited to, public housing authorities, energy efficiency programs and home maintenance and improvement programs.

[ 1991, c. 810, §18 (NEW) .]

SECTION HISTORY

1991, c. 810, §18 (NEW). 1995, c. 453, §7 (AMD).



22 §1316. Restrictions on use of lead-based substances

A person may not use or apply lead-based substances: [1991, c. 810, §19 (AMD).]

1. Interiors. In or upon any exposed surface of a dwelling, residential child-care facility or preschool facility;

[ 1995, c. 453, §8 (AMD) .]

2. Fixtures. In or upon any fixtures or other objects used, installed or located in or upon any exposed surface of a dwelling, residential child-care facility or preschool facility or intended to be so used, installed or located; and

[ 1995, c. 453, §8 (AMD) .]

3. Toys and furniture. In and upon toys or household furniture.

[ 1973, c. 367, (NEW) .]

SECTION HISTORY

1973, c. 367, (NEW). 1975, c. 239, §2 (AMD). 1991, c. 810, §19 (AMD). 1995, c. 453, §8 (AMD).



22 §1316-A. Restrictions on lead-containing children's products

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Child" means a person under 12 years of age. [2007, c. 604, §1 (NEW); 2007, c. 604, §3 (AFF).]

B. "Child care article" means a product designed or intended by the manufacturer to facilitate the sleep, relaxation or feeding of children or to help children with sucking or teething. [2007, c. 604, §1 (NEW); 2007, c. 604, §3 (AFF).]

C. "Children's jewelry" means jewelry that is made for, marketed for use by or marketed to a child and that is:

(1) Represented by its packaging, display, distribution or advertising as appropriate for use by children;

(2) Sold in conjunction with, attached to or packaged together with other products that are packaged, displayed or advertised as appropriate for use by children;

(3) Sized for children and not intended for use by adults;

(4) Sold in a vending machine; or

(5) Sold in a retail store, catalog or website, or in a defined area of that store, catalog or website, in which a person exclusively offers for sale products that are packaged, displayed or advertised as appropriate for use by children. [2007, c. 604, §1 (NEW); 2007, c. 604, §3 (AFF).]

D. "Children's lunch box" means a fabricated container marketed or intended for use to carry food or drink for consumption by a child. [2007, c. 604, §1 (NEW); 2007, c. 604, §3 (AFF).]

E. "Children's product" means a product that is marketed for use by a child or the use of which by a child is foreseeable, including but not limited to a toy, child care article, children's lunch box or children's jewelry. [2007, c. 604, §1 (NEW); 2007, c. 604, §3 (AFF).]

F. "Lead-containing children's product" means a children's product that:

(1) Contains lead in the aggregate, excluding lead in a paint or surface coating, at more than .009% of the total weight or is made with a product component containing lead at more than .009% of the total weight of the product component, except that if the product or product component lead level is preempted by federal law then the federal standard for lead level governs; or

(2) Is coated with a paint or surface coating with a lead content that exceeds the Consumer Product Safety Commission safety rule as established in 16 Code of Federal Regulations, Part 1303, as amended. [2007, c. 604, §1 (NEW); 2007, c. 604, §3 (AFF).]

G. "Toy" means a product designed and made for the amusement of a child or for the child's use in play. [2007, c. 604, §1 (NEW); 2007, c. 604, §3 (AFF).]

[ 2007, c. 604, §1 (NEW); 2007, c. 604, §3 (AFF) .]

2. Restriction. Beginning July 1, 2009, a person may not manufacture, or knowingly sell, distribute or offer for sale or distribution, a lead-containing children's product except as provided in subsection 3.

[ 2007, c. 604, §1 (NEW); 2007, c. 604, §3 (AFF) .]

3. Exception. The restrictions imposed in subsection 2 do not apply to consumer electronic products in which the lead-containing component is inaccessible to children, including but not limited to electronic toys, personal computers, audio and video equipment, calculators, wireless telephones, game consoles, hand-held electronic and electrical devices that incorporate a video screen used to access interactive software, and their related devices and products that comply with the provisions of directive 2002/95/EC of the European Union as adopted by the European Parliament and the Council of the European Union.

[ 2007, c. 604, §1 (NEW); 2007, c. 604, §3 (AFF) .]

4. Enforcement. This section may be enforced in a civil action brought by the Attorney General under the Maine Unfair Trade Practices Act, except that the following provisions apply as penalties for violations of this section.

A. For the first violation by a manufacturer a warning must be given instead of an enforcement by the Attorney General if the employer has the equivalent of 25 or fewer full-time, year-round employees. [2007, c. 604, §1 (NEW); 2007, c. 604, §3 (AFF).]

B. For all other violations the following provisions apply as penalties for violations of this section.

(1) For the first violation of this section, the penalty is not more than $100 per children's product manufactured, sold, distributed or offered for sale or distribution, with the total penalty not to exceed $5,000.

(2) For a 2nd violation of this section, the penalty is not more than $500 per children's product manufactured, sold, distributed or offered for sale or distribution, with the total penalty not to exceed $25,000.

(3) For a 3rd or subsequent violation of this section, the penalty is not more than $1,000 per children's product manufactured, sold, distributed or offered for sale or distribution, with the total penalty not to exceed $50,000.

(4) A penalty under this section may be waived by the court if it is determined that the person in good faith and with due diligence attempted to comply with the requirements of this section and promptly corrected after discovery any noncompliance with this section. [2007, c. 604, §1 (NEW); 2007, c. 604, §3 (AFF).]

[ 2007, c. 604, §1 (NEW); 2007, c. 604, §3 (AFF) .]

5. Lead Poisoning Prevention Fund. Penalties collected under this section must be paid to the Lead Poisoning Prevention Fund established pursuant to section 1322-E.

[ 2007, c. 604, §1 (NEW); 2007, c. 604, §3 (AFF) .]

SECTION HISTORY

2007, c. 604, §1 (NEW). 2007, c. 604, §3 (AFF).



22 §1317. Sale of lead base articles restricted (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 367, (NEW). 1975, c. 239, §3 (AMD). 1991, c. 810, §20 (RP).



22 §1317-A. Early diagnosis program (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 239, §4 (NEW). 1981, c. 470, §A63 (AMD). 1991, c. 810, §21 (RPR). 1999, c. 276, §7 (AMD). 2001, c. 683, §10 (AFF). 2001, c. 683, §1 (RP).



22 §1317-B. Educational and publicity program

The commissioner shall institute an educational and publicity program in order to inform the general public, health care providers and other appropriate groups of the dangers, frequency and sources of lead poisoning; the methods of preventing lead poisoning; and methods to abate lead-based substances and other environmental lead hazards from dwellings and premises. [1991, c. 810, §22 (AMD).]

SECTION HISTORY

1975, c. 239, §4 (NEW). 1989, c. 331, (AMD). 1991, c. 810, §22 (AMD).



22 §1317-C. Screening by health care providers

1. Screening. All health care providers shall advise parents of the availability and advisability of screening their children for lead poisoning. A health care program that receives funds from the State and has a child health component shall provide screening of children for lead poisoning in accordance with rules adopted by the department.

[ 2001, c. 683, §2 (AMD); 2001, c. 683, §10 (AFF) .]

2. Data. At least annually, the department shall analyze and summarize lead-screening information provided by health care providers, facilities and programs and provide the information to other state and local agencies involved in lead-poisoning issues. The information must also be provided to interested parties on request in a format that is easily understood by the general public.

[ 2007, c. 628, Pt. A, §1 (AMD) .]

3. Confidentiality. Unless otherwise authorized by section 42, subsection 5, the department may not release any information described in subsection 2 regarding the screening of children for lead poisoning or the source of any lead exposure if that information identifies children, families or other persons, directly or indirectly. The department may disclose information that relates to the address of a residential unit in which an environmental lead hazard or case of lead poisoning has been identified if the disclosure contains only the information necessary to advance the public health and does not directly identify an individual.

[ 2007, c. 628, Pt. A, §2 (NEW) .]

SECTION HISTORY

1991, c. 810, §23 (NEW). 2001, c. 683, §2 (AMD). 2001, c. 683, §10 (AFF). 2007, c. 628, Pt. A, §§1, 2 (AMD).



22 §1317-D. Lead poisoning risk assessment and blood lead level testing program

The commissioner shall establish a lead poisoning risk assessment and blood lead level testing program, referred to in this section as the "program," for assessment of lead poisoning risks to children and the testing of blood lead levels in children in accordance with this section and within the limits of available funding. [2001, c. 683, §3 (NEW); 2001, c. 683, §10 (AFF).]

1. Lead poisoning risk assessment tool. The program must include a simplified lead poisoning risk assessment tool, developed by the department, based on questions from the United States Department of Health and Human Services, Centers for Disease Control and Prevention.

[ 2001, c. 683, §3 (NEW); 2001, c. 683, §10 (AFF) .]

2. Information. The program must include the distribution of information on lead poisoning risk assessment to providers for children.

[ 2001, c. 683, §3 (NEW); 2001, c. 683, §10 (AFF) .]

3. Testing of children covered by MaineCare program. As required by Section 1905(r)(5) of the Social Security Act and the federal Omnibus Budget Reconciliation Act of 1989, the program must require the testing of blood lead levels of all children covered by the MaineCare program at one year of age and 2 years of age. The drawing of blood for the testing may be done in the health care provider's office or may be referred to another laboratory.

[ 2001, c. 683, §3 (NEW); 2001, c. 683, §10 (AFF) .]

4. Testing of children not covered by MaineCare program. The program must require the testing of blood lead levels of all children not covered by the MaineCare program at one year of age and 2 years of age unless, in the professional judgment of the provider of primary health care, in conjunction with the use of the lead poisoning risk assessment tool, the child's level of risk does not warrant a blood lead level test. The drawing of blood for the testing may be done in the health care provider's office or may be referred to another laboratory.

[ 2001, c. 683, §3 (NEW); 2001, c. 683, §10 (AFF) .]

5. Inspections. The program must conduct comprehensive environmental lead inspections and technical assistance and give advice regarding the appropriate reduction of environmental lead hazards to families with children who have elevated levels of lead in their blood.

[ 2001, c. 683, §3 (NEW); 2001, c. 683, §10 (AFF) .]

6. Funding. As resources permit and in accordance with rules adopted by the department, pursuant to section 1323, the program must include payment by the department for blood lead level testing and related services and diagnostic evaluations when a child's parent is unable to pay and does not have health coverage for testing and services.

[ 2001, c. 683, §3 (NEW); 2001, c. 683, §10 (AFF) .]

7. Exception. This section does not apply to a child whose parent or guardian objects to that child's participation in the program on the grounds that the assessment or testing is contrary to the parent's or guardian's sincerely held religious or philosophical beliefs.

[ 2001, c. 683, §3 (NEW); 2001, c. 683, §10 (AFF) .]

SECTION HISTORY

2001, c. 683, §3 (NEW). 2001, c. 683, §10 (AFF).



22 §1318. Warning on lead base substance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 367, (NEW). 1991, c. 810, §24 (RP).



22 §1319. Report by physicians of suspected lead poisoning (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 367, (NEW). 1975, c. 239, §5 (AMD). 1991, c. 810, §25 (AMD). 1999, c. 276, §8 (RP).



22 §1319-A. Laboratory testing (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 810, §26 (NEW). 2001, c. 683, §4 (AMD). 2001, c. 683, §10 (AFF). 2011, c. 183, §2 (RP).



22 §1319-B. Inspection of residential child-care facilities and preschool facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 810, §26 (NEW). 1995, c. 453, §9 (RPR). 1999, c. 276, §9 (RP).



22 §1319-C. Screening for potential lead hazards

1. Annual screening required. The department shall require a child care facility and the premises of a family child care provider as defined in chapter 1673 and a nursery school as defined in chapter 1675 to have an annual screening for potential lead hazards. If potential lead hazards are identified, a full lead inspection must be conducted.

[ 2005, c. 530, §2 (AMD) .]

1-A. Lead-safe status. A facility found to have lead hazards shall abate or remediate the hazards to at least a lead-safe status.

[ 2003, c. 421, §4 (NEW) .]

2. Exemptions. A facility may be exempt from subsection 1 if:

A. The facility was constructed in 1978 or later; [1999, c. 276, §10 (NEW).]

B. The facility has been certified as lead-safe within the previous 12 months; [1999, c. 276, §10 (NEW).]

C. The facility has been certified as lead-free; or [1999, c. 276, §10 (NEW).]

D. The facility does not serve any children under 6 years of age. [1999, c. 276, §10 (NEW).]

[ 2003, c. 421, §5 (AMD) .]

3. Approval dependent on compliance. As of July 1, 1998, a family child care provider, child care facility or nursery school may not be licensed, registered, certified or otherwise approved or receive any state funds unless it is in compliance with this section.

[ 2005, c. 530, §3 (AMD) .]

SECTION HISTORY

1999, c. 276, §10 (NEW). 2003, c. 421, §§3-5 (AMD). 2005, c. 530, §§2,3 (AMD).



22 §1319-D. Laboratory testing

1. Laboratories. Except as provided in subsection 2, a blood sample taken from a child by a health care provider or laboratory to test for blood lead level must be sent to the Health and Environmental Testing Laboratory for analysis.

[ 2011, c. 183, §3 (NEW) .]

2. Facilities approved by the department. The department may approve the following facilities to test for blood lead level as long as the facility can perform in-office blood lead analyses for purposes of improving blood lead screening and the facility has demonstrated the ability to electronically submit all blood lead testing results and associated information to the department:

A. A Head Start facility; and [2011, c. 183, §3 (NEW).]

B. A health care provider, health care facility or clinic that dispenses benefits of the Women, Infants and Children Special Supplemental Food Program of the federal Child Nutrition Act of 1966. [2011, c. 183, §3 (NEW).]

[ 2011, c. 183, §3 (NEW) .]

3. Rules. The department shall adopt rules regarding blood lead testing conducted by:

A. The Health and Environmental Testing Laboratory; [2011, c. 183, §3 (NEW).]

B. Health care providers, health care facilities and clinics that dispense benefits of the Women, Infants and Children Special Supplemental Food Program of the federal Child Nutrition Act of 1966; and [2011, c. 183, §3 (NEW).]

C. Head Start facilities. [2011, c. 183, §3 (NEW).]

[ 2011, c. 183, §3 (NEW) .]

4. Fees; dedicated account; uses. Whenever possible when a blood lead test is performed by the Health and Environmental Testing Laboratory, the laboratory shall bill 3rd-party payors for services provided under this section and shall deposit all fees received into the Health and Environmental Testing Laboratory dedicated account. The Health and Environmental Testing Laboratory shall use the funds to:

A. Administer a child blood and environmental lead testing program that includes processing, analyzing and reporting child blood lead samples and materials that may contain lead; and [2011, c. 183, §3 (NEW).]

B. Gather data and report laboratory results. [2011, c. 183, §3 (NEW).]

[ 2011, c. 183, §3 (NEW) .]

SECTION HISTORY

2011, c. 183, §3 (NEW).



22 §1320. Inspection of dwelling units and child-occupied facilities by department

Any authorized representative of the department, upon presenting the appropriate credentials to the owner or occupant, or a representative of either, may inspect any dwelling unit or child-occupied facility at reasonable times for the purpose of ascertaining the presence of lead-based substances, and may remove samples or objects necessary for laboratory analysis. Inspections may be made only when there are reasonable grounds to suspect that there are lead-based substances in or upon the exposed surfaces of any dwelling unit or child-occupied facility, or upon the request of either the owner or the occupant with whom children reside, or when a case of lead poisoning has been reported. [1999, c. 276, §11 (AMD).]

SECTION HISTORY

1973, c. 367, (NEW). 1975, c. 239, §6 (RPR). 1991, c. 810, §27 (AMD). 1999, c. 276, §11 (AMD).



22 §1320-A. Inspection of dwellings by department

Except in the case of an owner-occupied, single-family residence, the department shall within 30 days inspect all dwelling units in a dwelling when: [1999, c. 276, §12 (AMD).]

1. Lead poisoning found. A case of lead poisoning has been found in any dwelling unit within the dwelling; or

[ 1981, c. 470, Pt. A, §64 (AMD) .]

2. Lead-based substances. Lead-based substances have been found in any dwelling unit within the dwelling.

[ 1999, c. 276, §12 (AMD) .]

The department may, at its discretion, inspect an owner-occupied single-family residence whenever a lead-poisoned child has been identified as residing in or receiving care in that residence. [1999, c. 276, §12 (NEW).]

SECTION HISTORY

1975, c. 239, §7 (NEW). 1981, c. 470, §A64 (AMD). 1999, c. 276, §12 (AMD).



22 §1321. Notice and removal

If the department determines that an environmental lead hazard exists in or on any dwelling, premises, residential child-occupied facility, child care facility, premises of a family child care provider or nursery school: [2005, c. 530, §4 (AMD).]

1. Notice posted. The department shall post in or upon the dwelling, premises, residential child-occupied facility, child care facility, premises of the family child care provider or nursery school, in a conspicuous place or places, notice of the existence of environmental lead hazard. Notice may not be removed until the department states that the environmental lead hazard no longer exists;

[ 2005, c. 530, §4 (AMD) .]

2. Notice to persons. The department shall give notice of the existence of the environmental lead hazard to all occupants;

[ 1991, c. 810, §28 (AMD) .]

3. Notice to owner; removal. The department shall give notice of the existence of the environmental lead hazard to the owner and order that the lead-based substances be removed, replaced or securely and permanently covered within 30 days of receipt of the notice. If the lead-based substances can not be removed, replaced or securely and permanently covered within 30 days, the department may grant an extension of reasonable time. All lead-based paint activities must be performed in accordance with rules adopted by the Department of Environmental Protection pursuant to Title 38, chapter 12-B. In the case of an owner-occupied, single-family residence, the department may provide technical assistance and guidance in lieu of enforcement activity at the department's discretion; and

[ 1999, c. 790, Pt. A, §23 (AMD) .]

4. Sale of dwelling, residential facility, child-occupied facility or nursery school. If, before the end of the 30-day period or extension, the owner sells the dwelling, premises, child care facility, premises of the family child care provider, residential child-occupied facility or nursery school, the owner shall notify the prospective buyer of the environmental lead hazard and the new owner must assume the responsibility of carrying out the requirements of this section within the specified time period.

[ 2005, c. 530, §4 (AMD) .]

5. Abatement procedures.

[ 1997, c. 375, §6 (RP) .]

6. Lead-based paint activities prohibition.

[ 1999, c. 276, §14 (RP) .]

SECTION HISTORY

1973, c. 367, (NEW). 1975, c. 239, §8 (RPR). 1981, c. 470, §A65 (AMD). 1991, c. 810, §28 (AMD). 1995, c. 453, §§10-12 (AMD). 1997, c. 375, §§6,7 (AMD). 1999, c. 276, §§13,14 (AMD). 1999, c. 790, §A23 (AMD). 2003, c. 421, §§6-8 (AMD). 2005, c. 530, §4 (AMD).



22 §1322. Child occupants

A person may not knowingly rent a dwelling that has been posted and ordered cleared of harmful lead-based substances in accordance with section 1321. In circumstances where the presence of lead-based paint or building materials is unsuspected and becomes known when the dwelling is already rented to a family with children, the family of the children may not be evicted for that reason and the owner and occupant of the dwelling must be given written notice by the department advising of the existence of lead-based substances in the dwelling and ordering that within 30 days the lead-based substances be removed, replaced or securely and permanently covered. [1999, c. 276, §15 (AMD).]

Until the owner brings any residential dwelling or premises into compliance with this Act while a tenant is occupying a dwelling unit, the owner shall move the tenant to a substitute dwelling unit upon reasonable notice. The department may, on a case-by-case basis, waive this requirement if the department determines that the implementation of interim controls sufficiently protects the residents of the unit until full abatement is achieved. The owner shall pay reasonable moving expenses and any use and occupancy charges for a substitute dwelling unit that exceed the rent for the vacated dwelling unit for which the tenant remains responsible. "Substitute dwelling unit" means a dwelling unit of like or similar accommodation and in like or similar location that is lead-safe. If the tenant fails to accept the substitute dwelling unit selected by the owner while the owner is required to bring the vacated dwelling unit into compliance with this Act or the tenant fails to remain current in rent pursuant to the lease or tenancy at will under Title 14, section 6002, including the statutory period of right to cure, the owner is not obligated beyond 10 days after completion of remediation to reimburse the tenant for any expense or inconvenience other than moving expenses and any use and occupancy charges for the substitute dwelling unit selected by the owner that exceed the rent for the vacated dwelling unit. [2003, c. 421, §9 (AMD).]

SECTION HISTORY

1973, c. 367, (NEW). 1975, c. 239, §9 (RPR). 1975, c. 293, §4 (AMD). 1991, c. 810, §29 (AMD). 1995, c. 453, §13 (AMD). 1999, c. 276, §15 (AMD). 2003, c. 421, §9 (AMD).



22 §1322-A. Licensure of lead inspectors and lead abatement personnel (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 810, §30 (NEW). 1995, c. 453, §14 (AMD). 1997, c. 375, §8 (RP).



22 §1322-B. Training program certification (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 810, §30 (NEW). 1997, c. 375, §9 (RP).



22 §1322-C. Laboratory certification

By July 1, 1993, the department shall adopt rules regarding the analysis of lead in environmental media, including, but not limited to, air, dust, soil, paint, pewter, pottery and water and shall establish a program to certify laboratories that perform lead analysis to ensure that those laboratories comply with the rules adopted under this section. [1991, c. 810, §30 (NEW).]

SECTION HISTORY

1991, c. 810, §30 (NEW).



22 §1322-D. Reports and records (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 810, §30 (NEW). 1999, c. 276, §16 (RP).



22 §1322-E. Lead Poisoning Prevention Fund

1. Fund established. The Lead Poisoning Prevention Fund, referred to in this section as "the fund," is established within the department as a nonlapsing fund for the purposes specified in this section.

[ 2005, c. 403, §1 (NEW) .]

2. Sources of fund. The fund is funded from all fees collected under section 1322-F and from other funds accepted by the commissioner or allocated or appropriated by the Legislature.

[ 2005, c. 403, §1 (NEW) .]

3. Prevention purposes. Allocations from the fund must be made for the following purposes:

A. Contracts for funding community and worker educational outreach programs to enable the public to identify lead hazards and take precautionary actions to prevent exposure to lead; [2005, c. 403, §1 (NEW).]

B. An ongoing major media campaign to fulfill the purposes of the educational and publicity program required by section 1317-B; [2005, c. 403, §1 (NEW).]

C. Measures to prevent children's exposure to lead, including targeted educational mailings to families with children that occupy dwellings built prior to 1978 with culturally appropriate information on the health hazards of lead, the identification of lead sources, actions to take to prevent lead exposure and the importance of screening children for lead poisoning; [2005, c. 403, §1 (NEW).]

D. Measures to prevent occupational exposures to lead for private and public employees, including improvements in the effectiveness of the occupational disease reporting system required in chapter 259-A in identifying and educating health care providers, employers and lead-exposed adults about occupational lead poisoning prevention strategies; [2005, c. 403, §1 (NEW).]

E. Funding an assessment of current uses of lead and the availability, effectiveness and affordability of lead-free alternatives; [2007, c. 628, Pt. A, §3 (AMD).]

F. Funding for educational programs and information for owners of rental property used for residential purposes; and [2007, c. 628, Pt. A, §4 (AMD).]

G. Implementation of the lead-safe housing registry by the Department of Environmental Protection pursuant to Title 38, chapter 12-B and achieving the goal of elimination of childhood lead poisoning risks in the State. [2007, c. 628, Pt. A, §5 (NEW).]

[ 2007, c. 628, Pt. A, §§3-5 (AMD) .]

4. Administration. The Bureau of Health shall administer the fund allocations with the review and advice of an advisory board established by the department pursuant to section 1323. Preference must be given to programs that reach high-risk or underserved populations. The bureau may contract for professional services to carry out the purposes of this section.

[ 2005, c. 403, §1 (NEW) .]

SECTION HISTORY

2005, c. 403, §1 (NEW). 2007, c. 628, Pt. A, §§3-5 (AMD).



22 §1322-F. Lead poisoning prevention fee (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See T. 22, §1322-F, sub-§4)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See T. 22, §1322-F, sub-§4)

1. Fee imposed. Beginning July 1, 2006, a fee is imposed on manufacturers or wholesalers of paint sold in the State to support the Lead Poisoning Prevention Fund under section 1322-E. The fee must be imposed at the manufacturer or wholesaler level, in the amount of 25¢ per gallon of paint estimated to have been sold in the State during the prior year, as determined by rule adopted by the department.

[ 2005, c. 403, §1 (NEW) .]

2. Rules. By July 1, 2006, the department shall adopt rules to implement this section, including rules to determine which manufacturers or wholesalers of paint sold in the State are responsible for the fees imposed under subsection 1 and rules establishing the estimated number of gallons of paint sold in the State in the prior year for each manufacturer and rules determining the manner of payment. The rules must provide for waivers of payment for manufacturers and wholesalers of paint that is sold in low quantities in the State. The costs for development of these rules and for administration of the Lead Poisoning Prevention Fund must be reimbursed from the fees collected. The rules must specify that the first payment of fees is due by April 1, 2007. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 403, §1 (NEW) .]

3. Enforcement. The Attorney General shall enforce payment of fees under this section through an action in Superior Court in Kennebec County and may collect costs and attorney's fees.

[ 2005, c. 403, §1 (NEW) .]

4. Contingent repeal. This section is repealed when the Commissioner of Health and Human Services certifies that a period of 24 months has elapsed since the Department of Health and Human Services identified a child with an elevated blood lead level through screening by health care providers under section 1317-C. The Commissioner of Health and Human Services shall provide notice to the Secretary of the Senate, the Clerk of the House of Representatives and the Office of the Revisor of Statutes when this condition has been met. For purposes of this subsection, "elevated blood lead level" means a confirmed level of blood lead of 10 micrograms per deciliter or a level of blood lead defined by the federal Department of Health and Human Services, Centers for Disease Control and Prevention, whichever is lower.

[ 2007, c. 628, Pt. A, §6 (AMD) .]

SECTION HISTORY

2005, c. 403, §1 (NEW). 2007, c. 628, Pt. A, §6 (AMD).



22 §1323. Rules

The department shall adopt rules to carry out the purposes of this chapter and to ensure that state law relating to lead poisoning satisfies minimum requirements of federal law in all respects. The rules may address, but are not limited to, the following: [1995, c. 453, §15 (AMD).]

1. Lead-based substances. Prohibiting the sale or use of lead-based substances;

[ 1991, c. 810, §31 (NEW) .]

2. Screening. Screening children for lead poisoning;

[ 1991, c. 810, §31 (NEW) .]

3. Inspections; tests; abatement.

[ 1997, c. 375, §10 (RP) .]

3-A. Department inspections. Performing inspections of residential child-care facilities, preschool facilities and other dwellings for the purpose of determining the existence of environmental lead hazards;

[ 1997, c. 375, §11 (NEW) .]

4. Training programs.

[ 1997, c. 375, §12 (RP) .]

5. Licenses.

[ 1997, c. 375, §12 (RP) .]

6. Laboratory certification. Certifying laboratories to conduct analysis of lead-based substances;

[ 1991, c. 810, §31 (NEW) .]

7. Notice. Notifying owners and occupants of environmental lead hazards and posting lead hazard warnings;

[ 1991, c. 810, §31 (NEW) .]

8. Records. Keeping records of lead poisoning investigations;

[ 1991, c. 810, §31 (NEW) .]

9. Fees. Establishing fees for services performed under this chapter;

[ 2001, c. 683, §5 (AMD); 2001, c. 683, §10 (AFF) .]

10. Advisory boards. Establishing boards or commissions to advise the department regarding lead poisoning; and

[ 2001, c. 683, §5 (AMD); 2001, c. 683, §10 (AFF) .]

11. Risk assessment and testing. Developing the lead poisoning risk assessment tool and the requirements for its administration and testing for blood lead levels, pursuant to section 1317-D.

[ 2001, c. 683, §6 (NEW); 2001, c. 683, §10 (AFF) .]

SECTION HISTORY

1973, c. 367, (NEW). 1975, c. 239, §10 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 694, §336 (RPR). 1991, c. 810, §31 (AMD). 1995, c. 453, §§15,16 (AMD). 1997, c. 375, §§10-12 (AMD). 2001, c. 683, §§5,6 (AMD). 2001, c. 683, §10 (AFF).



22 §1324. No impairment to civil damages; local ordinances

Nothing in this chapter shall be interpreted or applied in any manner to defeat or impair the right of any person, entity, municipality or other political subdivision to maintain an action or suit for damages sustained or equitable relief or for violation of an ordinance by reason of or in connection with any violation of this chapter. [1973, c. 367, (NEW).]

This chapter shall not prevent any municipality or other political subdivision from enacting any enforcing ordinances which establish a system of lead poisoning control that provide the same or higher standards than those provided in this chapter. [1973, c. 367, (NEW).]

SECTION HISTORY

1973, c. 367, (NEW).



22 §1324-A. Liability of owners; damages (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 239, §11 (NEW). 1991, c. 810, §32 (AMD). 1995, c. 453, §17 (RPR). 1995, c. 572, §1 (AMD). 1997, c. 375, §13 (AMD). MRSA T. 22, §1324-A, sub-§4 (RP).



22 §1325. Violation

A person who violates any section of this chapter or rules adopted pursuant to this chapter commits a Class E crime. In addition, other than for a violation covered under section 1316-A, the department may, in accordance with Title 5, chapter 375, subchapter 4, impose an administrative penalty not to exceed $500 for a violation of this chapter or rules adopted pursuant to this chapter. Each day a violation continues constitutes a separate offense. Violations existing within individual dwelling units are considered separate violations. An action commenced by the department to enforce any administrative penalty imposed under this section may be brought in the name of the State in the Superior Court in the county where the violation occurred or in Kennebec County and must be prosecuted by the Attorney General. The court shall award to the State all costs in bringing the enforcement action as well as reasonable interest on penalties not paid. This section does not limit the authority of the Department of Environmental Protection to seek penalties for violations under the authority of Title 38, section 349. All penalties and awards collected under this section must be deposited in the Lead Poisoning Prevention Fund established under section 1322-E. [2015, c. 267, Pt. LLLL, §2 (AMD).]

SECTION HISTORY

1973, c. 367, (NEW). 1975, c. 239, §12 (AMD). 1991, c. 810, §33 (AMD). 1999, c. 276, §17 (AMD). 2015, c. 267, Pt. LLLL, §2 (AMD).



22 §1326. Injunction requiring removal

If the lead-based substance remains an environmental lead hazard at the expiration of 30 days or at the expiration of an extension given by the commissioner pursuant to section 1321, that is a violation of this chapter and the State, in addition to any other remedies it has, may seek a mandatory injunction ordering the environmental lead hazard removed by a suitable 3rd party at the expense of the owner of the dwelling, premises, residential child-occupied facility, child care facility, premises of the family child care provider or nursery school. [2015, c. 267, Pt. LLLL, §3 (AMD).]

SECTION HISTORY

1975, c. 239, §13 (NEW). 1991, c. 810, §34 (AMD). 1995, c. 453, §18 (AMD). 2003, c. 421, §10 (AMD). 2005, c. 530, §5 (AMD). 2015, c. 267, Pt. LLLL, §3 (AMD).



22 §1327. Essential maintenance practices

Notwithstanding any other provision of law, an owner of a building constructed prior to 1978 that is rented for residential purposes or used as a preschool facility may perform essential maintenance practices as defined under rules of the Department of Environmental Protection, chapter 424, "Lead Management Regulations." [1999, c. 276, §18 (AMD).]

1. Precautions.

[ 1999, c. 276, §18 (RP) .]

2. Checks.

[ 1999, c. 276, §18 (RP) .]

3. Removes or stabilizes paint.

[ 1999, c. 276, §18 (RP) .]

4. Repairs.

[ 1999, c. 276, §18 (RP) .]

5. Provides information.

[ 1999, c. 276, §18 (RP) .]

SECTION HISTORY

1995, c. 453, §19 (NEW). 1999, c. 276, §18 (AMD).



22 §1328. Residential real property disclosure statement forms (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 339, §2 (NEW). 2011, c. 96, §4 (RP).



22 §1329. Lead poisoning warning statement

1. Display of poster; availability of brochure. A retailer, store or commercial establishment that offers paint or other supplies intended for the removal of paint shall display a poster in a prominent and easily visible location and make available to its customers brochures containing statements that the dry sanding or scraping of paint in dwellings built before 1978 is dangerous and that the improper removal of old paint is a significant source of lead dust and the primary cause of lead poisoning. The poster and brochure must also inform consumers about where they may obtain more information on lead poisoning and paint removal.

[ 2007, c. 628, Pt. A, §7 (NEW) .]

2. Posters and brochures. The department shall produce posters and brochures to meet the requirements of subsection 1 and shall provide paper copies of the posters and brochures to retailers, stores and commercial establishments and post copies for downloading on the department's website. A retailer, store or commercial establishment may display posters and provide brochures that differ from those provided by the department if the posters and brochures provide the information required under subsection 1.

[ 2007, c. 628, Pt. A, §7 (NEW) .]

SECTION HISTORY

2007, c. 628, Pt. A, §7 (NEW).






Chapter 252-A: HYPODERMIC APPARATUS EXCHANGE PROGRAMS

22 §1341. Hypodermic apparatus exchange programs

1. Certification of programs. The Maine Center for Disease Control and Prevention may certify hypodermic apparatus exchange programs that meet the requirements established by rule under subsection 2.

A. The Maine Center for Disease Control and Prevention may not limit the number of hypodermic apparatuses provided by the programs to participants. [2007, c. 346, Pt. A, §1 (NEW).]

B. The Maine Center for Disease Control and Prevention may not limit the number of hypodermic apparatuses that participants served by the programs may legally possess, transport or exchange. [2007, c. 346, Pt. A, §1 (NEW).]

[ 2007, c. 346, Pt. A, §1 (AMD) .]

2. Rules. The Maine Center for Disease Control and Prevention shall adopt rules pursuant to the Maine Administrative Procedure Act establishing requirements for hypodermic apparatus exchange programs. The rules must include but are not limited to:

A. Procedures for the safe disposal of hypodermic apparatuses; [1997, c. 340, §3 (NEW).]

B. Tracking the number of hypodermic apparatuses distributed and collected; [2007, c. 346, Pt. A, §1 (AMD).]

C. Drug abuse prevention and treatment education; and [2007, c. 346, Pt. A, §1 (AMD).]

D. Measures to discourage the utilization of used hypodermic apparatuses. [2007, c. 346, Pt. A, §1 (NEW).]

Rules adopted or amended pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 346, Pt. A, §1 (AMD) .]

3. Reports. The Maine Center for Disease Control and Prevention shall report to the joint standing committees of the Legislature having jurisdiction over judiciary matters and health and human services matters by January 15, 1999 and annually thereafter on hypodermic apparatus exchange programs certified under this section. The report must include but is not limited to: the number, location and operators of hypodermic apparatus exchange programs; data on hypodermic apparatuses distributed and collected; and the number of persons served by the programs.

[ 2007, c. 346, Pt. A, §1 (AMD) .]

SECTION HISTORY

1997, c. 340, §3 (NEW). 2007, c. 346, Pt. A, §1 (AMD).






Chapter 252-B: POISON CONTROL CENTER

22 §1346. Official poison control center

1. Designation. The Maine Poison Center, located at the Maine Medical Center, is the official state poison control center.

[ 1999, c. 731, Pt. YYY, §1 (NEW) .]

2. Services. The Maine Poison Center shall provide clinical toxicology services through critical expertise and assistance in the diagnosis and management of poisonings.

[ 1999, c. 731, Pt. YYY, §1 (NEW) .]

3. Certification. The Maine Poison Center is encouraged to achieve certification from a national association of poison control centers by May 1, 2003. The Maine Poison Center shall achieve certification from a national association of poison control centers not later than December 1, 2004.

[ 1999, c. 731, Pt. YYY, §1 (NEW) .]

4. Alternative funding sources. The Maine Poison Center shall seek funding from other sources to fully support the level of services it offers.

[ 1999, c. 731, Pt. YYY, §1 (NEW) .]

SECTION HISTORY

1999, c. 731, §YYY1 (NEW).






Chapter 253: ALCOHOLISM AND DRUG ADDICTION

22 §1351. Treatment authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §4 (RP). 1973, c. 582, §4 (RP).



22 §1352. Advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §4 (RP). 1973, c. 582, §4 (RP).



22 §1353. Hospitalization (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 738, §C2 (RP).



22 §1354. Agreement for personal restraint (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §5 (AMD). 1993, c. 738, §C2 (RP).



22 §1355. Progress investigation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 738, §C2 (RP).






Chapter 254: UNIFORM ALCOHOLISM AND INTOXICATION TREATMENT ACT

22 §1361. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1362. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1979, c. 541, §A145 (AMD). 1981, c. 703, §A10 (RP).



22 §1363. Division of Alcoholism (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1973, c. 788, §83 (AMD). 1981, c. 703, §A10 (RP).



22 §1364. Powers of division (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1365. Duties of division (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1366. Interdepartmental coordinating committee (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1975, c. 293, §4 (AMD). 1981, c. 703, §A10 (RP).



22 §1367. Citizens advisory council on alcoholism (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1368. Comprehensive program for treatment; regional facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1369. Standards for public and private treatment facilities; enforcement procedures; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1979, c. 663, §132 (AMD). 1981, c. 703, §A10 (RP).



22 §1370. Acceptance for treatment; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1371. Voluntary treatment of alcoholics (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1372. Treatment and services for intoxicated persons and persons incapacitated by alcohol (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1373. Emergency commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1374. Involuntary commitment of alcoholics (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1375. Records of alcoholics and intoxicated persons (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1376. Visitation and communication of patients (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1377. Emergency service patrol; establishment; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1378. Payment for treatment; financial ability of patients (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1379. Criminal laws limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1380. Severability (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1381. Application of Administrative Code (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1977, c. 694, §337 (AMD). 1981, c. 703, §A10 (RP).



22 §1382. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).



22 §1383. Application and construction (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §1 (NEW). 1981, c. 703, §A10 (RP).






Chapter 254-A: STATE EMPLOYEE ASSISTANCE PROGRAM

22 §1391. Legislative Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 373, §1 (NEW). 1989, c. 857, §57 (RP).



22 §1392. Purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 373, §1 (NEW). 1989, c. 857, §57 (RP).



22 §1393. Staff (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 373, §1 (NEW). 1985, c. 785, §B85 (AMD). 1989, c. 857, §57 (RP).



22 §1394. Employee participation and leave (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 373, §1 (NEW). 1989, c. 857, §57 (RP).



22 §1395. Funds (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 373, §1 (NEW). 1989, c. 857, §57 (RP).



22 §1396. Confidentiality of client records (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 373, §1 (NEW). 1989, c. 857, §57 (RP).






Chapter 255: CANCER

22 §1401. Prevention and treatment

The department is authorized to make investigations concerning cancer, the prevention and treatment thereof, and the mortality therefrom, and to take such action as it may deem will assist in bringing about a reduction in the mortality due thereto.



22 §1402. Duty of physicians and hospitals

All hospitals and other health care facilities providing screening, diagnostic or therapeutic services with respect to cancer shall report to the Department of Health and Human Services all persons diagnosed as having a malignant tumor or certain benign tumors as determined by rule no later than 6 months from the date of diagnosis. The report must include information on the person's usual occupation and industry of employment and other elements determined by rule to be appropriate. The Commissioner of Health and Human Services shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 421, §11 (AMD); 2003, c. 689, Pt. B, §§6, 7 (REV).]

A physician, surgeon or other health care practitioner who diagnoses or provides treatment for cancer patients, upon notification by the Department of Health and Human Services, shall report to the department any further information requested by the department concerning any person now or formerly under the health care practitioner's care, diagnosed as having or having had a malignant tumor. A physician, surgeon or other health care practitioner who diagnoses or provides treatment for cancer patients is required to report any newly diagnosed cancer case to the department when that patient will not be referred to a reporting facility for diagnosis or treatment. [1995, c. 292, §1 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

A facility or individual complying with the reporting requirements of this section is not liable for any civil damages as a result of such acts. [1995, c. 292, §1 (AMD).]

The requirements of this section do not apply to health care practitioners who provide treatment by spiritual means alone. [1995, c. 292, §1 (NEW).]

SECTION HISTORY

1971, c. 603, (NEW). 1985, c. 407, §1 (AMD). 1995, c. 292, §1 (AMD). 2003, c. 421, §11 (AMD). 2003, c. 689, §§B6,7 (REV).



22 §1403. Registry (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 603, (NEW). 1975, c. 61, (RP). 1975, c. 293, §4 (AMD).



22 §1404. Cancer-incidence registry

The Department of Health and Human Services shall establish, maintain and operate a statewide cancer-incidence registry. [1981, c. 507, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1981, c. 507, §1 (NEW). 2003, c. 689, §B6 (REV).



22 §1405. Cancer Prevention and Control Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§E2,E3 (NEW). 1989, c. 503, §B82 (AMD). 1991, c. 622, §S25 (RP).



22 §1405-A. Cancer Prevention and Control Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 780, §LL2 (NEW). 2001, c. 574, §10 (RP).



22 §1406. Maine Cancer Registry Data Review Committee

The Maine Cancer Registry Data Review Committee, referred to in this section as the "committee," is established. The committee is appointed and convened by the Bureau of Health to review and advise the administrators of the statewide cancer-incidence registry established in section 1404 on the release of identifiable data as requested by researchers for the purposes of cancer prevention, control and research. The committee is composed of not fewer than 3 members, representing training and experience in the fields of medical or public health research or disease prevention and control. The committee must be guided by rules adopted by the Bureau of Health providing for the protection of the confidentiality of all cancer case data reported to the registry. [2001, c. 574, §11 (NEW).]

SECTION HISTORY

2001, c. 574, §11 (NEW).



22 §1407. Comprehensive cancer prevention, research and treatment

1. Program established. The Bureau of Health shall establish a cancer prevention and control program to provide leadership for and coordination of cancer prevention, research and treatment activities. The program may include, but is not limited to:

A. Monitoring cancer prevalence at the state and community levels through the cancer-incidence registry under section 1404 and other means; [2003, c. 215, §1 (NEW).]

B. Education and training of health professionals on the current methods of diagnosing and treating cancer; [2003, c. 215, §1 (NEW).]

C. Patient and family education on how to manage the disease and the treatment of the disease; [2007, c. 341, §1 (AMD).]

D. Consultation with and support of community-based cancer prevention, research and treatment programs ; and [2007, c. 341, §1 (AMD).]

E. Implementation of a comprehensive cancer screening, detection and prevention program. [2007, c. 341, §1 (NEW).]

[ 2007, c. 341, §1 (AMD) .]

2. Consultation. In implementing the program established in subsection 1, the Bureau of Health shall consult with the Medicaid program administered by the department and with the Department of Education. In addition, the bureau shall seek advice from other organizations and private entities concerned with cancer prevention, research and treatment.

[ 2003, c. 215, §1 (NEW) .]

3. Funding. The Bureau of Health may accept federal funds and grants for implementing the program established in subsection 1 and may contract for work with outside vendors or individuals.

[ 2003, c. 215, §1 (NEW) .]

4. Comprehensive Cancer Screening, Detection and Prevention Fund; funding. The Comprehensive Cancer Screening, Detection and Prevention Fund is established within the department to fund or assist in funding the comprehensive cancer screening, detection and prevention program should it be established pursuant to subsection 1, paragraph E. Any balance in the fund does not lapse but is carried forward to be expended for the same purposes in succeeding fiscal years. The fund must be deposited with and maintained and administered by the department. The fund may receive funds from any non-General Fund source, including grants or contributions of money from the public or private sector, to carry out the purposes of subsection 1, paragraph E.

[ 2007, c. 341, §1 (NEW) .]

5. Rulemaking. The Bureau of Health shall adopt rules to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 341, §1 (NEW) .]

SECTION HISTORY

2003, c. 215, §1 (NEW). 2007, c. 341, §1 (AMD).



22 §1408. Breast Cancer Services Special Program Fund

The Breast Cancer Services Special Program Fund, referred to in this section as "the fund," is established in the Maine Center for Disease Control and Prevention, referred to in this section as "the center." Balances in the fund may not lapse but must be carried forward and used for the purposes of this section. [2007, c. 547, §1 (NEW).]

1. Sources and uses of fund. Revenues from breast cancer support services registration plate fees credited to the fund under Title 29-A, section 456-E, subsections 2 and 4 must be used for breast cancer support services. Upon receipt the center shall equally distribute the funds to a breast and cervical health program within the center, a statewide nonprofit organization established for the purpose of providing services to underserved people with breast health and breast cancer needs and an independent state-based foundation for the purpose of providing funding for cancer research, education and patient support programs.

[ 2007, c. 547, §1 (NEW) .]

SECTION HISTORY

2007, c. 547, §1 (NEW).






Chapter 256: TRAUMA REPORTING

22 §1421. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 703, §1 (NEW). 1993, c. 738, §C3 (RP).



22 §1422. Duty of physicians and hospitals (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 703, §1 (NEW). 1993, c. 738, §C3 (RP).



22 §1423. Trauma-incidence registry (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 703, §1 (NEW). 1993, c. 738, §C3 (RP).



22 §1424. Confidentiality (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 703, §1 (NEW). 1993, c. 738, §C3 (RP).






Chapter 257: MOSQUITO EXTERMINATION

22 §1441. Extermination of mosquitoes; cooperate with state entomologist in study of mosquito life history, breeding places, etc. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 457, §2 (RP).



22 §1442. Breeding places; control; delegation of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 457, §2 (RP).



22 §1443. Expenditure of legislative appropriation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 457, §2 (RP).






Chapter 257-A: CONTROL OF BROWNTAIL MOTHS

22 §1444. Control of browntail moths

1. Declaration of public health nuisance. The Director of the Bureau of Health may declare that an infestation of browntail moths is a public health nuisance. The declaration may be made on the director's own initiative or on petition to the director by municipal officers in a municipality affected by the infestation.

[ 1997, c. 215, §1 (NEW) .]

2. Aerial spraying. When the infestation causing a public health nuisance may be controlled by the aerial spraying of pesticides, the municipal officers in the affected municipality may conduct aerial spraying subject to rules adopted by the Board of Pesticides Control pursuant to Title 7, section 610 and Title 22, section 1471-M, except that:

A. The municipality is responsible for compliance with the notification and consent regulations; [2015, c. 58, §1 (AMD).]

B. Landowners who are sent written notification by mail, sent to the landowner's last known address as contained in the municipal assessing records and who fail to respond to the notice within 30 days are deemed to have consented to aerial spraying; [1997, c. 215, §1 (NEW).]

C. A landowner's written consent to spray remains valid unless the municipal officers are notified in writing at least 90 days before spraying is to occur that:

(1) The landowner withdraws consent; or

(2) Ownership of the property has been transferred and the notice contains the name and mailing address of the new owner; [1997, c. 215, §1 (NEW).]

D. [2015, c. 58, §1 (RP).]

E. Written notice to the landowners must identify the chemicals to be used in the aerial spraying; and [1997, c. 215, §1 (NEW).]

F. Public notice of the date of the aerial spraying, subject to change because of weather conditions, must be given 24 hours prior to the spraying. [1997, c. 215, §1 (NEW).]

[ 2015, c. 58, §1 (AMD) .]

3. Refusal to consent; cost of extermination. After the declaration of the Director of the Bureau of Health and a written declaration by the municipal officers of their intent to conduct aerial spraying, any landowner who refuses to consent to aerial spraying shall remove any browntail moth infestation from that landowner's property at that landowner's expense in a time and manner satisfactory to the local health officer. Regardless of whether the nonconsenting landowner's property has an infestation of moths, the nonconsenting landowner is also liable for the additional expenses actually incurred by neighboring consenting landowners or the municipality when neighboring consenting landowners or the municipality uses a method of removal other than aerial spraying due to lack of consent. In such cases, consenting landowners shall remove any browntail moth infestation from their own property at their own initial expense in a time and manner satisfactory to the local health officer.

All additional expenses incurred by a municipality must be repaid to the municipality within 30 days after written demand mailed to the nonconsenting landowner by the municipal officers. If the written demand is not met, a service charge may be assessed by the municipal officers against the land of the nonconsenting landowner for the amount of those expenses. The service charge must be collected in the same manner as municipal sewer service charges are collected pursuant to Title 30-A, section 3406.

All additional expenses incurred by neighboring consenting landowners may be collected by the municipality from nonconsenting landowners as a service charge described in this subsection, following certification in writing by the consenting landowners to the municipal officers of the additional costs. The municipal officers shall make suitable provisions to reimburse the consenting landowners from the amounts collected.

[ 1997, c. 215, §1 (NEW) .]

4. Limits on pesticide applications.

[ RR 2005, c. 2, §15 (COR); MRSA T. 22, §1444, sub-§4 (RP) .]

5. Limits on pesticide applications.

[ 2007, c. 50, §1 (NEW); MRSA T. 22, §1444, sub-§5 (RP) .]

SECTION HISTORY

1997, c. 215, §1 (NEW). RR 2005, c. 2, §15 (COR). 2005, c. 553, §1 (AMD). 2007, c. 50, §1 (AMD). 2015, c. 58, §1 (AMD).



22 §1445. Restrictions on application of pesticides to control browntail moths in coastal areas (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 553, §2 (NEW). MRSA T. 5, §1445, sub-§5 (RP).



22 §1445-A. Restrictions on application of pesticides to control browntail moths in coastal areas (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 50, §2 (NEW). MRSA T. 22, §1445-A, sub-§5 (RP).






Chapter 257-B: MOSQUITOES

22 §1447. Lead agency for monitoring mosquito-borne diseases; declaring a public health threat

The department is the lead agency for monitoring for mosquito-borne diseases in the State and determining the severity of the threat to the public health. The Maine Center for Disease Control and Prevention shall create and maintain an arboviral illness surveillance, prevention and response plan for the purposes of alerting the public and other state, local and federal agencies about the existence of the threat so that appropriate actions may be taken. When available surveillance information indicates a strong likelihood of a human disease outbreak arising from mosquito-borne pathogens, the commissioner may declare a mosquito-borne disease public health threat in accordance with the Maine Center for Disease Control and Prevention arboviral illness surveillance, prevention and response plan. For purposes of this section, the department shall collaborate with the Department of Agriculture, Conservation and Forestry. [2013, c. 548, §2 (NEW).]

SECTION HISTORY

2013, c. 548, §2 (NEW).






Chapter 258: PESTICIDES CONTROL

22 §1451. Purpose and policy (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 447, (NEW). 1969, c. 479, §1 (RPR). 1975, c. 397, §1 (RP).



22 §1452. Board of Pesticides Control (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 447, (NEW). 1973, c. 678, (AMD). 1975, c. 397, §1 (RP). 1975, c. 469, (AMD). 1975, c. 770, §89 (RP).



22 §1453. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 447, (NEW). 1973, c. 189, §§1,2 (AMD). 1975, c. 397, §1 (RP).



22 §1454. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 447, (NEW). 1969, c. 479, §2 (AMD). 1973, c. 189, §§3,4 (AMD). 1975, c. 397, §1 (RP).



22 §1454-A. Aquatic application; permits (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 377, §1 (NEW). 1973, c. 189, §5 (AMD). 1975, c. 397, §1 (RP).



22 §1455. Inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 447, (NEW). 1971, c. 377, §2 (AMD). 1973, c. 189, §6 (AMD). 1975, c. 397, §1 (RP).



22 §1456. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 447, (NEW). 1969, c. 479, §3 (AMD). 1973, c. 189, §7 (RPR). 1975, c. 397, §1 (RP).



22 §1457. Emergency situations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 447, (NEW). 1975, c. 397, §1 (RP).



22 §1458. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 447, (NEW). 1971, c. 377, §3 (AMD). 1975, c. 397, §1 (RP).



22 §1459. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 447, (NEW). 1969, c. 479, §4 (AMD). 1975, c. 397, §1 (RP).



22 §1459-A. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 479, §5 (NEW). 1975, c. 397, §1 (RP).



22 §1460. Information (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 447, (NEW). 1975, c. 397, §1 (RP).



22 §1461. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 447, (NEW). 1971, c. 377, §4 (AMD). 1973, c. 189, §8 (AMD). 1975, c. 397, §1 (RP).



22 §1462. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 447, (NEW). 1973, c. 189, §9 (AMD). 1975, c. 397, §1 (RP).



22 §1463. Right of entry (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 447, (NEW). 1973, c. 189, §10 (AMD). 1975, c. 397, §1 (RP).



22 §1464. Cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 447, (NEW). 1975, c. 397, §1 (RP).



22 §1465. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 447, (NEW). 1969, c. 479, §6 (RPR). 1975, c. 397, §1 (RP).



22 §1466. Subpoenas (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 189, §11 (NEW). 1975, c. 397, §1 (RP).






Chapter 258-A: BOARD OF PESTICIDES CONTROL

22 §1471-A. Purpose and policy

For the purpose of assuring to the public the benefits to be derived from the safe, scientific and proper use of chemical pesticides while safeguarding the public health, safety and welfare, and for the further purpose of protecting natural resources of the State, it is declared to be the policy of the State of Maine to regulate the sale and application of chemical insecticides, fungicides, herbicides and other chemical pesticides. [2011, c. 510, §2 (AMD).]

SECTION HISTORY

1975, c. 397, §2 (NEW). 1983, c. 542, §§1,3 (AMD). 2011, c. 510, §2 (AMD).



22 §1471-B. Board of Pesticides Control

1. Board established. The Board of Pesticides Control is established by Title 5, section 12004-D, subsection 3, within the Department of Agriculture, Conservation and Forestry. Except as provided in this chapter, the board must be composed of 7 members, appointed by the Governor, subject to approval by the joint standing committee of the Legislature having jurisdiction over agricultural matters and confirmation by the Senate. To provide the knowledge and experience necessary for carrying out the duties of the board, the board must consist of the following members: one person with practical experience and knowledge regarding the agricultural use of chemicals; one person who has practical experience and knowledge regarding the use of chemicals in forest management; one person from the medical community; a scientist from the University of Maine System having practical experience and expertise in integrated pest management; one commercial applicator; and 2 persons appointed to represent the public. The 2 members appointed to represent the public must represent different geographic areas of the State. The term must be for 4 years, except that of the initial appointees, 2 shall serve 4-year terms, 2 shall serve 3-year terms, 2 shall serve 2-year terms and one shall serve a one-year term. Any vacancy must be filled by an appointment for the remainder of the unexpired term.

[ 2011, c. 119, §1 (AMD); 2011, c. 119, §2 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

2. Organization of the board. The board shall elect a chair and any other officers it determines necessary from among the membership. The board shall meet at the call of the chair or at the request of any 3 members. Four members constitute a quorum and, except as otherwise provided in this subsection, any action requires the affirmative vote of the greater of either a majority of those present and voting or at least 2 members. Any action by the board requesting that the Attorney General pursue a court action against an alleged violator of any law or rule requires an affirmative vote by 3 members or a majority of those present and voting, whichever is greater. The chair and any other officers shall serve in those capacities for a period of one year following their elections.

[ 1989, c. 841, §4 (AMD) .]

3. Compensation of the board. Each public member shall be compensated according to the provisions of Title 5, chapter 379.

[ 1983, c. 812, §120 (RPR) .]

4. Director. The commissioner shall appoint a director, with the approval of the board. The director shall be the principal administrative, operational and executive employee of the board. The director shall attend and participate in all meetings of the board, but may not vote. The director, with the approval of the commissioner and the board, may hire whatever competent professional personnel and other staff he deems necessary. All employees of the board shall be subject to Title 5, Part 2. The director may obtain office space, goods and services as required.

[ 1979, c. 644, §3 (NEW) .]

5. Staff. The board must establish standards for the delegation of its authority to the director and staff. Any person aggrieved by a decision of the director and staff has a right to a review of the decision by the board. The Commissioner of Agriculture, Conservation and Forestry shall provide the board with administrative services of the department, including assistance in the preparation of the board's budget. The commissioner may require the board to reimburse the department for these services.

[ 1989, c. 841, §5 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

6. Registration of pesticides.

[ 1981, c. 112, §1 (RP) .]

7. State contracts. Notwithstanding any other provisions of law, members of the board are eligible to contract with the State when the contracts are awarded in accordance with normal bidding procedures of the Department of Administrative and Financial Services. Members also are eligible to receive grants when grants are awarded in accordance with normal state procedures. A member may not vote on the award of a contract or grant for which that member has submitted a bid or proposal.

[ 2007, c. 466, Pt. A, §40 (RPR) .]

8. Meetings. The board shall periodically meet in various geographic regions of the State. When considering an enforcement action, the board shall attempt to meet in the geographic region where the alleged violation occurred.

[ 1989, c. 841, §6 (NEW) .]

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 397, §2 (NEW). 1977, c. 696, §181 (AMD). 1979, c. 644, §3 (RPR). 1979, c. 731, §19 (AMD). 1981, c. 112, §1 (AMD). 1981, c. 470, §A66 (AMD). 1981, c. 632, §§1,2 (AMD). 1983, c. 309, (AMD). 1983, c. 812, §§119,120 (AMD). 1985, c. 779, §60 (AMD). 1985, c. 785, §A95 (AMD). 1987, c. 702, §2 (AMD). 1989, c. 503, §B83 (AMD). 1989, c. 841, §§4-6 (AMD). 1991, c. 376, §45 (AMD). 2007, c. 466, Pt. A, §40 (AMD). 2007, c. 466, Pt. B, §17 (AMD). 2011, c. 119, §1 (AMD). 2011, c. 119, §2 (AFF). 2011, c. 657, Pt. W, §§5, 6 (REV).



22 §1471-C. Definitions

As used in this chapter, the following words have the following meanings. [1983, c. 819, Pt. A, §40 (NEW).]

1. Agricultural commodity. "Agricultural commodity" means any plant, or part thereof, or animal or animal product produced by a person, including farmers, ranchers, vineyardists, plant propagators, Christmas tree growers, aquaculturists, floriculturists, orchardists, foresters or other comparable persons, primarily for sale, consumption, propagation or other use by humans or animals.

[ 1975, c. 397, §2 (NEW) .]

2. Aircraft. "Aircraft" means any machine or device used or designed for navigation of, or flight in, the air.

[ 1975, c. 397, §2 (NEW) .]

3. Board. "Board" means the State Board of Pesticides Control as established in section 1471-B.

[ 1975, c. 397, §2 (NEW) .]

4. Certified applicator. "Certified applicator" means any person who is certified pursuant to section 1471-D and authorized to use or supervise the use of any pesticides.

[ 1975, c. 644, §1 (AMD) .]

5. Commercial applicator. "Commercial applicator" means any person, whether or not the person is a private applicator with respect to some uses, who uses or supervises the use of any limited or restricted-use pesticides on any property other than as provided by subsection 22, or who uses general-use pesticides in custom application on such property. "Commercial applicator" also includes individuals who apply any pesticides in connection with their duties as officials or employees of federal, state or local governments.

[ 2015, c. 58, §2 (AMD) .]

5-A. Custom application. "Custom application" means an application of a pesticide:

A. Under contract or for which compensation is received; [2007, c. 245, §2 (NEW).]

B. To a property open to use by the public; or [2007, c. 245, §2 (NEW).]

C. In a food establishment licensed under chapter 551 or an eating establishment licensed under chapter 562, except that "custom application" does not include a pesticides application at a licensed food or eating establishment when:

(1) The establishment is ancillary to the production of an agricultural commodity;

(2) The owner or an employee of that establishment is certified as a private applicator under section 1471-D, subsection 2; and

(3) The property is not open to the public. [2007, c. 245, §2 (NEW).]

[ 2007, c. 245, §2 (AMD) .]

6. Defoliant. The term "defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission.

[ 1975, c. 397, §2 (NEW) .]

7. Desiccant. The term "desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue.

[ 1975, c. 397, §2 (NEW) .]

8. Distribute. "Distribute" means to offer for sale, hold for sale, sell, barter, ship, deliver for shipment or receive and, having so received, deliver or offer to deliver pesticides in this State.

[ 1975, c. 397, §2 (NEW) .]

9. FIFRA. "FIFRA" means the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. 135 et seq., PL 92-516.

[ 1975, c. 397, §2 (NEW) .]

10. Fungi. "Fungi" means all nonchlorophyll-bearing thallophytes, that is, all nonchlorophyll-bearing plants, of a lower order than mosses and liverworts, including but not limited to rusts, smuts, mildews and molds, except those on or in living man or other animals or those on or in processed food, beverages or pharmaceuticals.

[ 1975, c. 397, §2 (NEW) .]

11. Fungicide. "Fungicide" means any substance or mixture of substances intended for destroying or repelling any fungi or mitigating or preventing damage by any fungi.

[ 1975, c. 397, §2 (NEW) .]

11-A. Government pesticide supervisor.

[ 2015, c. 58, §3 (RP) .]

11-B. General use pesticide. "General use pesticide" means any pesticide which has been registered by the United States Environmental Protection Agency as evidenced by a registration number on the label and which is not a restricted use or limited use pesticide, as defined in this section. Pesticides restricted by the United States Environmental Protection Agency are so identified on the label. Pesticides restricted or limited by the Board of Pesticides Control are listed by the board.

[ 1987, c. 723, §2 (NEW) .]

11-C. General use pesticide dealer. "General use pesticide dealer" means any person who distributes general use pesticides.

[ 1987, c. 723, §2 (NEW) .]

12. Ground equipment. "Ground equipment" means any machine or device, other than aircraft, for use on land or water, designed for, or adaptable to, use in applying pesticides as sprays, dusts, aerosols, fogs, or in other forms.

[ 1975, c. 397, §2 (NEW) .]

13. Herbicides. "Herbicides" means any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any weed.

[ 1975, c. 397, §2 (NEW) .]

13-A. Household use pesticide product. "Household use pesticide product" means any general use pesticide product which contains no more than 3% active ingredients and which is applied undiluted by homeowners to control pests in and around the family dwelling and associated structures. For the purposes of this definition and section 1471-U, subsection 5, petroleum solvents shall not be considered active ingredients.

[ 1987, c. 723, §3 (NEW) .]

14. Insect. "Insect" means any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class insecta, comprising 6-legged, usually winged forms, including but not limited to beetles, bugs, bees, flies and other allied classes of arthropods whose members are wingless and usually have more than 6 legs, including but not limited to mites, ticks, centipedes and wood lice.

[ 1975, c. 397, §2 (NEW) .]

15. Insecticide. "Insecticide" means any substance or mixture of substances intended for destroying or repelling any insect, or mitigating or preventing damage by any insects.

[ 1975, c. 397, §2 (NEW) .]

16. Limited use pesticide. "Limited use pesticide" means any pesticide or pesticide use classified for limited use by the board.

[ 1975, c. 397, §2 (NEW) .]

16-A. Major forest insect aerial spray application. "Major forest insect aerial spray application" means a project to apply pesticides against a forest insect pest by aerial application over an area containing at least 1,000 acres in the aggregate.

[ 1983, c. 819, Pt. A, §41 (NEW) .]

16-B. Minor forest insect aerial spray application. "Minor forest insect aerial spray application" means a project to apply pesticides against a forest insect pest by aerial application over an area containing less than 1,000 acres in the aggregate.

[ 1983, c. 819, Pt. A, §41 (NEW) .]

16-C. Monitor.

[ 2015, c. 58, §4 (RP) .]

17. Person. "Person" means any individual, partnership, association, fiduciary, corporation, governmental entity or any organized group of persons whether incorporated or not.

[ 1975, c. 397, §2 (NEW) .]

18. Pest. The term "pest" means any insect, rodent, nematode, fungus, weed, or any other form of terrestrial or aquatic plant or animal life or virus, bacteria or other micro-organism, except viruses, bacteria or other micro-organisms on or in living man or other living animals, which the commissioner declares to be a pest.

[ 1975, c. 397, §2 (NEW) .]

19. Pesticide. The term "pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any pest, and any substance or mixture of substances intended for use as a plant regulator, defoliant or desiccant.

[ 1975, c. 397, §2 (NEW) .]

20. Pesticide dealer. "Pesticide dealer" means any person who distributes limited or restricted use pesticides.

[ 1975, c. 397, §2 (NEW) .]

21. Plant regulator. The term "plant regulator" means any substance or mixture of substances intended, through physiological action, for accelerating or retarding the rate of growth or rate of maturation, or for otherwise altering the behavior of plants or the produce thereof, but shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants and soil amendments. Also, the term "plant regulator" shall not be required to include any of such of those nutrient mixtures or soil amendments as are commonly known as vitamin hormone horticultural products, intended for improvement, maintenance, survival, health and propagation of plants, and as are not for pest destruction and are nontoxic and nonpoisonous in the undiluted packaged concentration.

[ 1975, c. 397, §2 (NEW) .]

22. Private applicator. "Private applicator" means any person who uses or supervises the use of any pesticide which is classified for restricted or limited use for purposes of producing any agricultural commodity on property owned or rented by him or his employer or, if applied without compensation other than trading of personal services between producers of agricultural commodities, on the property of another person.

[ 1975, c. 644, §3 (AMD) .]

22-A. Private applicator of general use pesticides. "Private applicator of general use pesticides" means a person who uses or supervises the use of general use pesticides for purposes of producing agricultural commodities on property owned or rented by that person or that person's employer when:

A. The agricultural commodities produced are plants or plant products intended for human consumption as food; and [2011, c. 169, §1 (NEW).]

B. The person applying the pesticides or the employer of the person applying the pesticides derives $1,000 or more in annual income from the sale of those commodities. [2011, c. 169, §1 (NEW).]

[ 2011, c. 169, §1 (NEW) .]

23. Restricted use pesticide. "Restricted use pesticide" means any pesticide or pesticide use classified for use only by or under the direct supervision of a certified applicator by the Administrator of the United States Environmental Protection Agency or by the Commissioner of Agriculture, Conservation and Forestry.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

23-A. Spotter.

[ 2015, c. 58, §4 (RP) .]

23-B. Spray contracting firm. "Spray contracting firm" means a person, as defined in this section, employed or contracted to conduct a public or private pesticide application. This term does not include the owner or lessee of land to be sprayed, employees of that landowner or lessee, the Bureau of Forestry, the employees of the Bureau of Forestry or individuals who are certified as commercial applicators.

[ 1985, c. 122, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

23-C. Spray period.

[ 2015, c. 58, §4 (RP) .]

24. Under the direct supervision of a certified applicator. "Under the direct supervision of a certified applicator," unless otherwise prescribed by its labeling, means the act or process by which a pesticide is applied by a competent person acting under the instructions and control of a certified applicator who is available, if and when needed, even though such certified applicator is not physically present at the time and place the pesticide is applied. In the case of an application made by a commercial applicator, the certified applicator must be physically present at the time and on the site of the application.

[ 1987, c. 243, §3 (AMD) .]

25. Weed. "Weed" means any plant which grows where not wanted.

[ 1975, c. 397, §2 (NEW) .]

SECTION HISTORY

1975, c. 397, §2 (NEW). 1975, c. 644, §§1-3 (AMD). 1977, c. 20, §§1, 2 (AMD). 1979, c. 731, §19 (AMD). 1981, c. 374, §§1, 2 (AMD). 1983, c. 819, Pt. A, §§40, 41 (AMD). 1985, c. 122, §1 (AMD). 1987, c. 243, §§1-3 (AMD). 1987, c. 723, §§2, 3 (AMD). 2007, c. 245, §§1, 2 (AMD). 2011, c. 169, §1 (AMD). 2011, c. 657, Pt. W, §§6, 7 (REV). 2013, c. 405, Pt. A, §23 (REV). 2015, c. 58, §§2-4 (AMD).



22 §1471-D. Certification and licenses

1. Certification required; commercial applicators and spray contracting firms. Certification is required for commercial applicators and spray contracting firms as follows.

A. No commercial applicator may use or supervise the use of any pesticide within the State without prior certification from the board, provided that a competent person who is not certified may use such a pesticide under the direct supervision of a certified applicator; and [1983, c. 819, Pt. A, §42 (NEW).]

B. No spray contracting firm may use or supervise the use of any pesticide within the State without prior certification from the board. [1985, c. 122, §2 (AMD).]

[ 1985, c. 122, §2 (AMD) .]

2. Certification required, private applicators. No private applicator shall use or supervise the use of any limited or restricted use pesticide without prior certification from the board, provided, that a competent person who is not certified may use such a pesticide under the direct supervision of a certified applicator.

[ 1975, c. 397, §2 (NEW) .]

2-A. Certification required; government pesticide supervisor.

[ 2015, c. 58, §5 (RP) .]

2-B. Certification required; spotters and monitors.

[ 2015, c. 58, §6 (RP) .]

2-C. Exemptions or reduced licensing requirements for certain commercial or custom applications. The board may by rule provide for exemptions from licensing requirements and for reduced licensing requirements for classes of commercial applicators of general-use pesticides applied by hand or nonpowered equipment if the board finds that applications by those classes do not pose a significant risk to health or the environment and the requirement of licensing does not serve a meaningful public purpose.

Notwithstanding Title 7, section 610, subsection 6, rules adopted pursuant to this section to provide exemptions from licensing or reduced licensing requirements are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 245, §3 (NEW) .]

2-D. Certification required; private applicator of general use pesticides for food production. A private applicator of general use pesticides may not use or supervise the use of general use pesticides for food production without prior certification from the board, except that a competent person who is not certified may use such a pesticide under the direct supervision of a certified applicator. Additional certification under this section is not required for a person certified as a commercial applicator or a private applicator under subsection 1 or 2, respectively.

[ 2011, c. 169, §2 (NEW); 2011, c. 169, §6 (AFF) .]

3. License required, pesticide dealers. No pesticide dealer shall:

A. Distribute any limited or restricted use pesticide without a distributor's license from the board; or [1975, c. 397, §2 (NEW).]

B. Distribute limited or restricted use pesticides to any person who is not licensed or certified by the board. [1975, c. 397, §2 (NEW).]

[ 1975, c. 397, §2 (NEW) .]

4. Application. Application for licenses or certification shall be accompanied by such a reasonable fee as the board may establish by regulation. The applicant shall provide such information regarding the applicant's qualifications and proposed operations and other relevant matters as required by the board. Commercial applicators and spray contracting firms shall be required by the board to provide proof of financial responsibility in custom application as to such amounts as the board may, by regulation, designate; private applicators may also be required to provide such proof. All applicants to the board for certification or licensing shall be required to comply with such standards of competency as are established by the board concerning adequate knowledge of pesticide distribution or use and the related dangers and necessary precautions; provided that, in the case of applicants for commercial certification and pesticide dealers' licenses, such compliance shall be demonstrated by written examination in addition to such other criteria, including performance testing, as the board may establish.

[ 1983, c. 819, Pt. A, §44 (AMD) .]

5. Issuance. A license or certification may not be issued by the board unless the board determines that the standards for licensing and certification have been met as to those categories for which the applicant has applied and qualified. If a license or certification is not issued as applied for, the board shall provide written notice to the applicant of the reasons therefor. The license or certificate may be issued upon such terms and conditions as the board considers necessary for the protection of the public health, safety and welfare, and for enforcement and administration of this chapter and the rules adopted pursuant to this chapter.

[ 2015, c. 58, §7 (AMD) .]

6. Renewal. Licenses for commercial applicators, spray contracting firms, pesticide dealers and private applicators are valid for such period as prescribed by the board by rule. Application for renewal must be accompanied by such reasonable fee as the board may by rule require. The board may, by rule, require that such renewal application include reexamination or other procedures designed to assure a continuing level of competence to distribute, use or supervise the use of pesticides safely and properly.

If the board fails to renew a license upon application of the licensee or certificate holder, it shall afford the licensee or certificate holder an opportunity for a hearing in conformity with Title 5, chapter 375, subchapter 4.

[ 2015, c. 58, §8 (AMD) .]

7. Suspension.

A. If the board determines that there may be grounds for revocation of a license or certificate, it may temporarily suspend said license or certificate pending inquiry and opportunity for hearing, provided that such suspension shall not extend for a period longer than 45 days. [1975, c. 397, §2 (NEW).]

B. The board shall notify the licensee or certificate holder of the temporary suspension, indicating the basis therefor and informing the licensee or certificate holder of the right to request a public hearing. [1983, c. 819, Pt. A, §47 (AMD).]

C. If the licensee or certificate holder fails to request a hearing within 20 days of the date of suspension, such right shall be deemed waived. If the licensee or certificate holder requests such a hearing, notice shall be given at least 20 days prior to the hearing to the licensee or certificate holder and to appropriate federal and state agencies. In addition, public notice shall be given by publication in a newspaper of general circulation in the State and such other publications as the board deems appropriate. [1983, c. 819, Pt. A, §48 (AMD).]

D. This subsection is not governed by the provisions of Title 4, chapter 5 or Title 5, chapter 375. [1999, c. 547, Pt. B, §39 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

[ 1999, c. 547, Pt. B, §39 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

8. Revocation. The District Court may suspend or revoke the certification or license of a licensee or certificate holder upon a finding that the applicant:

A. Is no longer qualified; [1975, c. 397, §2 (NEW).]

B. Has engaged in fraudulent business practices in the application or distribution of pesticides; [1975, c. 397, §2 (NEW).]

C. Used or supervised the use of pesticides applied in a careless, negligent or faulty manner or in a manner which is potentially harmful to the public health, safety or welfare or the environment; [1975, c. 397, §2 (NEW).]

D. Has stored, transported or otherwise distributed pesticides in a careless, faulty or negligent manner or in a manner which is potentially harmful to the environment or to the public health, safety or welfare; [1975, c. 397, §2 (NEW).]

E. Has violated the provisions of this chapter or the rules and regulations issued hereunder; [1975, c. 397, §2 (NEW).]

F. Has made a pesticide recommendation, use or application, or has supervised such use or application, inconsistent with the labelling or other restrictions imposed by the board; [1975, c. 397, §2 (NEW).]

G. Has made false or fraudulent records or reports required by the board under this chapter or under regulations pursuant thereto; [1981, c. 470, Pt. A, §67 (AMD).]

H. Has been subject to a criminal conviction under section 14 (b) of the amended FIFRA or a final order imposing a civil penalty under section 14 (a) of the amended FIFRA; or [1981, c. 470, Pt. A, §67 (AMD).]

I. Has had the license or certificate, which supplied the basis for the Maine license or certification pursuant to subsection 10, revoked or suspended by the appropriate federal or other state government authority. [1977, c. 694, §341 (NEW).]

[ 1983, c. 819, Pt. A, §49 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

9. State, federal and local government employees. Individuals who apply pesticides in connection with their duties as officials or employees of federal, state or local governments are subject to the provisions of this chapter concerning licenses and certification, but are exempt from the payment of any fee.

[ 1975, c. 397, §2 (NEW) .]

10. Nonresident licenses. The board may issue a license or certificate without examination to nonresidents who are licensed or certified by another state or the Federal Government substantially in accordance with the provisions of this chapter. Licenses or certificates issued pursuant to this subsection may be suspended or revoked in the same manner and on the same grounds as other licenses or certificates issued pursuant to this chapter. Licenses and certificates issued pursuant to this subsection may be suspended or revoked pursuant to subsection 8, paragraph I.

[ 1977, c. 694, §342 (AMD) .]

11. Arborists. In the case of persons licensed under Title 7, chapter 404, subchapter II, the board may waive the application fee and may consider the arborist license as prima facie evidence of qualification to use pesticides in the categories of use provided by Title 7, chapter 404.

[ 1999, c. 84, §4 (AMD) .]

SECTION HISTORY

1975, c. 397, §2 (NEW). 1977, c. 20, §3 (AMD). 1977, c. 694, §§338-342 (AMD). 1981, c. 374, §§3-7 (AMD). 1981, c. 470, §A67 (AMD). 1983, c. 819, §§A42-A49 (AMD). 1985, c. 122, §2 (AMD). 1997, c. 454, §8 (AMD). 1999, c. 84, §4 (AMD). 1999, c. 547, §§B39,78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 245, §3 (AMD). 2011, c. 169, §2 (AMD). 2011, c. 169, §6 (AFF). 2015, c. 58, §§5-8 (AMD).



22 §1471-E. Aquatic application, permit required

No person shall apply or cause to be applied a pesticide to the waters of the State without obtaining a waste discharge license from the Department of Environmental Protection pursuant to Title 38, chapter 3, subchapter I, Article 2. [1979, c. 281, §1 (RPR).]

SECTION HISTORY

1975, c. 397, §2 (NEW). 1977, c. 20, §4 (AMD). 1979, c. 281, §1 (RPR).



22 §1471-F. Critical areas

No person shall apply pesticides to any area of the State which the board has determined to be a critical area, except to the extent such application is within the limits prescribed by the board in establishing the area. [1975, c. 397, §2 (NEW).]

SECTION HISTORY

1975, c. 397, §2 (NEW).



22 §1471-G. Reports

1. Pesticide dealers to maintain certain records. All pesticide dealers shall maintain records of pesticide distribution for a period of at least 2 years and shall provide such reports and information as the board may, by regulation, require.

[ 1975, c. 397, §2 (NEW) .]

2. Applicators and firms to maintain certain records. All commercial applicators and spray contracting firms shall maintain, for a period of at least 2 years, records indicating the type and amount of pesticide used, the area of use and such other information as the board may require. Said applicators and firms shall provide such information, notification and reports as the board, by regulation, may require.

[ 1983, c. 819, Pt. A, §50 (AMD) .]

SECTION HISTORY

1975, c. 397, §2 (NEW). 1983, c. 819, §A50 (AMD).



22 §1471-H. Inspection

Upon presentation of appropriate credentials, the chair or any member of the board or any authorized employee or consultant of the board may enter upon any public or private premises at reasonable times for the purpose of inspecting any equipment, device or apparatus used in applying pesticides; inspecting storage and disposal areas; inspecting or investigating complaints of injury to persons or land from pesticides; observing the use and application of pesticides; sampling pesticides in use or storage; and sampling pesticide residues on crops, foliage, soil, water or elsewhere in the environment. Upon denial of access to the board or its agents, the board or its agents may seek an appropriate search warrant in a court of competent jurisdiction. Notwithstanding other provisions of this section, a board member or any authorized employee or consultant of the board may enter public or private premises without notification if an emergency exists. The need to take a residue sample in a timely manner constitutes an emergency under this section. [1989, c. 841, §7 (AMD).]

SECTION HISTORY

1975, c. 397, §2 (NEW). 1989, c. 841, §7 (AMD).



22 §1471-I. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 397, §2 (NEW). 1979, c. 644, §4 (RP).



22 §1471-J. Penalties

A person who violates any provision of this chapter or any order, rule, decision, certificate or license issued by the board or commits any act constituting a ground for revocation, except acts punishable under section 1471-D, subsection 8, paragraphs A and H, commits a civil violation subject to the penalties established in Title 7, section 616-A. [1989, c. 841, §8 (AMD).]

SECTION HISTORY

1975, c. 397, §2 (NEW). 1975, c. 623, §26A (AMD). 1975, c. 770, §§91,92 (RPR). 1989, c. 841, §8 (AMD).



22 §1471-K. Appeal

Any person aggrieved by any action of the board may obtain a review thereof by filing in the Superior Court, within 30 days of notice of the action, a written petition praying that the action of the board be set aside. A copy of such petition shall forthwith be delivered to the board, and within 30 days thereafter the board shall certify and file in the court a transcript of evidence received, whereupon the court shall have jurisdiction to affirm, set aside or modify the action of the board, except that the findings of the board as to the facts, if supported by substantial evidence, shall be conclusive. [1975, c. 397, §2 (NEW).]

SECTION HISTORY

1975, c. 397, §2 (NEW).



22 §1471-L. Subpoenas

The board may issue subpoenas to compel the attendance of witnesses and production of such books, documents and records anywhere in the State in any hearing affecting the authority or privilege granted by a license or permit issued under this chapter, as may be relevant to proceedings of the board. If any person refuses to obey a subpoena issued by the board under this section, the board may apply to any Justice of the Superior Court for an order compelling such person to comply with the requirements of the subpoena. Such justice may issue such order and may punish failure to obey the same as a contempt thereof. [1975, c. 397, §2 (NEW).]

SECTION HISTORY

1975, c. 397, §2 (NEW).



22 §1471-M. Powers of board

1. Establishment of categories and standards. The board shall, by regulation promulgated in conformity with Title 5, chapter 375, subchapter II:

A. Establish categories, and where applicable subcategories, of commercial pesticide applicators depending upon the nature and extent of the pesticide use, the type of pesticide equipment, the degree of knowledge or skill required in their application and such other factors as the board considers relevant, as long as such categories are consistent with, but not limited to, the categories established by the United States Environmental Protection Agency; [2015, c. 58, §9 (AMD).]

B. Establish competency standards for the established categories for the certification and renewal of certification of commercial applicators. Such standards shall require, as a minimum, that the applicant demonstrate, by written examination and, as appropriate, performance testing, knowledge of pests, formulation and labelling of pesticides, equipment and application techniques, safety precautions, potential harmful effects on the environment, and applicable federal and state laws and regulations. [1975, c. 397, §2 (NEW).]

C. Establish standards for the certification and renewal of certification of private applicators. Such standards shall require that the private applicator indicate satisfactory knowledge of pest problems and pest control practices, including as a minimum the ability to recognize common pests and the damage they cause, to understand the pesticide label, to apply pesticides in accordance with label instructions and warnings, to recognize local environmental situations that must be considered to avoid contamination, to recognize poisoning symptoms and corrective procedures, and to understand applicable federal and state laws and regulations. [1975, c. 397, §2 (NEW).]

C-1. Establish standards for the certification and renewal of certification of private applicators of general use pesticides. Such standards must require that the private applicator of general use pesticides indicate satisfactory knowledge of pest problems and pest control practices, including as a minimum the ability to recognize common pests and the damage they cause, to understand the pesticide label and to apply pesticides in accordance with label instructions and warnings. [2011, c. 169, §3 (NEW).]

D. Establish the standards for issuance and renewal of licenses of pesticide dealers. These standards shall include, but not be limited to, requirements concerning transportation of pesticides, the applicant's knowledge of applicable federal and state statutes and regulations, and the applicant's understanding of the dangers involved and the precautions necessary for the safe storage and distribution of pesticides; [1983, c. 819, Pt. A, §51 (AMD).]

E. Establish guidelines and requirements for reporting of information by commercial applicators, pesticide dealers and spray contracting firms to the board; and [2015, c. 58, §10 (AMD).]

F. [2015, c. 58, §11 (RP).]

G. [2015, c. 58, §12 (RP).]

H. Establish standards for the certification and renewal of certification of spray contracting firms. [1983, c. 819, Pt. A, §53 (NEW).]

[ 2015, c. 58, §§9-12 (AMD) .]

2. Designation of critical areas; cooperation; promulgation of rules and regulations. The board may:

A. [1987, c. 702, §3 (RP).]

B. Cooperate with any other agency of this State or its subdivisions, or with any agency of any other state or the Federal Government for the purpose of administering this chapter and of securing uniformity of regulations; [1975, c. 397, §2 (NEW).]

C. On its own or in cooperation with other agencies or persons, publish such information as it deems appropriate, including information concerning injury which might result from improper application or handling of pesticides, and methods and precautions designed to prevent the injury; and [1987, c. 702, §4 (AMD).]

D. Promulgate such other rules and regulations and take such other actions as it deems appropriate to control the use and distribution of pesticides within the State and to otherwise provide that the purposes and policies of this chapter are insured. [1975, c. 397, §2 (NEW).]

[ 1987, c. 702, §§3, 4 (AMD) .]

3. Hazard communication and community right to know. The board shall assist the Director of the Bureau of Labor Standards in providing education and training to aid agricultural employers in complying with the federal Occupational Safety and Health Administration requirements for hazard communication and shall assist the responsible state agencies in providing education and training to aid agricultural employers in complying with the federal requirements for emergency and hazardous chemical inventory forms and community right-to-know reporting.

[ 1999, c. 57, Pt. B, §2 (RPR) .]

4. Designation of critical areas. The board may designate critical areas which shall include, but not be limited to, areas where pesticide use would jeopardize endangered species or critical wildlife habitat, present an unreasonable threat to quality of the water supply, be contrary to a master plan for the area where such area is held or managed by an agency of the State or Federal Government, or would otherwise result in unreasonable adverse effects on the public health, welfare or the environment of the area. The designation of a critical area may prohibit pesticide use or may include such limitations on such use as the board deems appropriate. The proceedings to designate a critical area under this section shall conform to Title 5, chapter 375, subchapter II.

The board, by rule, shall establish criteria for designation of critical areas by March 1, 1989.

In addition to the provisions of the Maine Administrative Procedure Act, Title 5, section 8001, any municipality and, for the purpose of representing unorganized territory, any county may petition the board for establishment of a critical area within their boundaries. If the board designates a critical area, the board shall develop a pesticide management plan for that area after receiving comments from the municipality or, for unorganized territory, the county; the volunteer medical advisory panel as established through the board; local applicators; owners of land within the critical area; and other interested parties and agencies.

[ 1989, c. 502, Pt. A, §67 (AMD) .]

5. Disclosure of rights. When issuing a license, the board shall provide to each licensee a written statement outlining the enforcement process and the process of negotiating agreements in lieu of court action that may occur in the event enforcement action is pursued. The Department of the Attorney General and the Department of Agriculture, Conservation and Forestry shall assist the board in developing an appropriate written statement. The board shall make this information available to all existing licensees within 30 days of the effective date of this section.

[ 1989, c. 841, §9 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

6. Notification. Whenever the board or its staff investigates a complaint alleging a violation of rules adopted pursuant to Title 7, section 606, subsection 2, paragraph G, the staff shall make all reasonable efforts to notify the alleged violator, if identity is known, prior to collecting samples.

[ 1989, c. 841, §9 (NEW) .]

7. Data collection; report. The board shall implement a system of record keeping, reporting, data collection and analysis that provides information on the quantity of product and brand names of pesticides sold. The board, in cooperation with the University of Maine Cooperative Extension Service, shall study ways to improve pesticide information data bases and to optimize the useful analysis of reported information.

Before April 1, 2002, the board shall submit a report on pesticide activities during the previous calendar year to the joint standing committee of the Legislature having jurisdiction over pesticide control matters. The report must contain sales information on quantities of pesticides sold listed by the common name of the active ingredient.

The board shall also include in the report aggregate data on pesticide use based on reports submitted to the board by commercial applicators and other persons required to submit reports under this chapter and rules adopted pursuant to this chapter. The board shall provide the data by sector of use whenever possible. The board shall provide the data by category of pesticide, including data for herbicides, insecticides, fungicides and other major categories. In addition, the board shall include in the report a summary of survey results or other information published by the University of Maine Cooperative Extension Service or the United States Department of Agriculture relating to pesticides use in the State.

The board shall develop a measure to estimate sales and types of pesticides commonly used by homeowners and track trends in the quantities and types of pesticides used by homeowners.

The board shall provide historical information on pesticide use and sales in the report when the information available is appropriate for comparison.

[ 2001, c. 355, §1 (AMD) .]

SECTION HISTORY

1975, c. 397, §2 (NEW). 1977, c. 694, §§343,344 (AMD). 1981, c. 374, §§8,9 (AMD). 1981, c. 470, §§A68,A69 (AMD). 1983, c. 568, §2 (AMD). 1983, c. 819, §§A51-A53 (AMD). 1987, c. 660, §1 (AMD). 1987, c. 702, §§3-5 (AMD). 1989, c. 502, §A67 (AMD). 1989, c. 841, §9 (AMD). 1997, c. 389, §1 (AMD). 1999, c. 57, §B2 (AMD). 1999, c. 724, §1 (AMD). 2001, c. 355, §1 (AMD). 2011, c. 169, §3 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2015, c. 58, §§9-12 (AMD).



22 §1471-N. Chemical control of vertebrate animals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 65, (NEW). 1979, c. 187, (AMD). 2009, c. 393, §8 (RP).



22 §1471-O. Exercise of powers by Board of Pesticides Control

The powers established under the Maine Pesticide Control Act of 1975, Title 7, chapter 103, subchapter II-A, shall be exercised by the Board of Pesticides Control established by section 1471-B. [1981, c. 112, §2 (NEW).]

SECTION HISTORY

1981, c. 112, §2 (NEW).



22 §1471-P. Storage of illegal and obsolete pesticides

1. Board to accept illegal and obsolete pesticides. Within the limits of resources made available to it for the storage or disposal of illegal and obsolete pesticides purchased for use in Maine, the board shall accept, store and dispose of pesticides from persons who purchased them with the intent of applying them.

[ 1981, c. 705, Pt. S, §1 (NEW) .]

2. Board may adopt rules and fees. The board may adopt any rules necessary to implement this section, including rules limiting the quantity and nature of pesticides it accepts for storage or disposal. The board may adopt and charge fees for storage or disposal of pesticides presented to it where the amount of pesticides, or special treatments necessary for safe storage or disposal, will require a substantial cost to the board; provided, that the fees charged are close to the actual cost incurred by the board.

[ 1981, c. 705, Pt. S, §1 (NEW) .]

SECTION HISTORY

1981, c. 705, §S1 (NEW).



22 §1471-Q. Return and disposal of limited and restricted use pesticide containers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 542, §§2,3 (NEW). 1985, c. 54, §1 (AMD). 2011, c. 510, §3 (RP).



22 §1471-R. Notification and monitoring (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, Pt. A, §54 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV). 2015, c. 58, §13 (RP).



22 §1471-S. Requirement for spotters and monitors (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A54 (NEW). 2015, c. 58, §14 (RP).



22 §1471-T. Exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A54 (NEW). 2015, c. 58, §14 (RP).



22 §1471-U. Municipal ordinances

1. Centralized listing. The Board of Pesticides Control shall maintain for informational purposes, for the entire State, a centralized listing of municipal ordinances that specifically apply to pesticide storage, distribution or use.

[ 1989, c. 93, §1 (RPR) .]

2. Existing ordinances. The clerk of any municipality which, on the effective date of this section, has an ordinance to be listed under subsection 1 shall file a copy of that ordinance with the board by December 31, 1988.

[ 1989, c. 93, §1 (RPR) .]

3. New ordinances. The clerk of the municipality shall provide the board with notice and a copy of any ordinance to be listed under subsection 1 at least 7 days prior to the meeting of the legislative body or the public hearing at which adoption of the ordinance will be considered. The clerk shall notify the board within 30 days after adoption of the ordinance.

[ 1989, c. 93, §1 (RPR) .]

4. Intent. It is the intent of this section to provide information on municipal ordinances. This section shall not affect municipal authority to enact ordinances.

[ 1989, c. 93, §1 (RPR) .]

5. Failure to file. For any ordinance which is not filed with the board, with notice given to the board in accordance with this section, which is otherwise valid under the laws of this State, any provision that specifically applies to storage, distribution or use of pesticides shall be considered void and of no effect after the deadline for filing and until the board is given proper notice and the ordinance is filed with the board.

[ 1989, c. 93, §1 (RPR) .]

SECTION HISTORY

1987, c. 702, §6 (NEW). 1987, c. 723, §§4,6 (NEW). 1989, c. 93, §1 (RPR).



22 §1471-V. Local participation

l. Representation. When the board, under section l47l-M, considers the designation of a critical area or the establishment of a pesticide management plan for a critical area, the municipal officers of any affected municipality, or county commissioners in the case of unorganized territories, shall be given the opportunity to select a local representative to serve as an additional board member. For a given action, there shall be only one local representative who shall represent the affected municipality or unorganized territory.

[ 1987, c. 702, §6 (NEW) .]

2. Participation and voting procedure. A local representative appointed under this section may participate officially and vote in deliberations on the designation of a critical area or on the establishment of a pesticide management plan only for a critical area which is in the municipality or unorganized territory represented. A local representative may participate on the board until final designation of the critical area or final establishment of the pesticide management plan, including any administrative or judicial appeals. When the board considers a proposed critical area or pesticide management plan that affects more than one municipality, the board shall take separate action on the portion in each municipality.

[ 1987, c. 702, §6 (NEW) .]

3. Compensation. Local representatives shall be reimbursed only for expenses as regular board members during the period of their service, to be paid by the board.

[ 1987, c. 702, §6 (NEW) .]

SECTION HISTORY

1987, c. 702, §6 (NEW).



22 §1471-W. General use pesticide dealers

1. License required. Unless exempted under subsection 5, no person may distribute general use pesticides without a license.

[ 1989, c. 93, §2 (NEW) .]

2. Issuance of license. The Board of Pesticides Control shall issue a license to distribute general use pesticides to any person upon payment of a fee of $20 for a calendar year or any part of a calendar year. The Board of Pesticide Control may issue a license for a one-year, 2-year or 3-year period. Licenses for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year license is 2 times the annual fee. The fee for a 3-year license is 3 times the annual fee. Any person licensed to distribute restricted use pesticides is considered licensed to distribute general use pesticides without any additional fee. All fees collected under this section are deposited in the Board of Pesticides Control Special Fund.

[ 1997, c. 454, §9 (AMD) .]

3. Records; reporting. Any person who distributes general use pesticides to licensed general use pesticide dealers in the State shall keep and maintain records of these sales for annual reporting purposes. These annual reports must include the names of all licensed general use pesticide dealers to whom general use pesticides were distributed, the names of the pesticides, the United States Environmental Protection Agency registration number and the quantity sold. These records must be kept for 2 years after the end of the calendar year. For the purposes of this subsection, "distributes" means sells, ships or delivers general use pesticides to a licensed general use pesticide dealer engaged in retail sales. The board may adopt rules to further clarify who is responsible for reporting under this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 139, §1 (RPR) .]

4. Violations; penalty.

[ 1989, c. 93, §2 (NEW); 1989, c. 841, §10 (RP) .]

5. Exemptions. The following situations are exempt from the provisions of this section.

A. Any person may distribute the following products without a general use pesticide dealer license:

(1) Household use pesticide products with no more than 3% active ingredients;

(2) The following products, which have limited percentages of active ingredients:

(a) Dichlorovos (DDVP) impregnated strips with concentrations not more than 25% in resin strips and pet collars;

(3) The following products with unlimited percentages of active ingredients:

(a) Pet supplies such as shampoos, tick and flea collars and dusts;

(b) Disinfectants, germicides, bactericides and virucides;

(c) Insect repellents;

(d) Indoor and outdoor animal repellents;

(e) Moth flakes, crystals, cakes and nuggets;

(f) Indoor aquarium supplies;

(g) Swimming pool supplies;

(h) Pediculocides and mange cure on man;

(i) Aerosol products; and

(j) General use paints, stains, and wood preservatives and sealants. [1989, c. 93, §2 (NEW).]

B. The board may promulgate rules to exempt the sale of additional general use pesticide products from the dealer licensing provisions of this section. [1989, c. 93, §2 (NEW).]

[ 1989, c. 93, §2 (NEW) .]

SECTION HISTORY

1989, c. 93, §2 (NEW). 1989, c. 841, §10 (AMD). 1997, c. 139, §1 (AMD). 1997, c. 454, §9 (AMD).



22 §1471-X. State policy; public and private initiatives to minimize reliance on pesticides

It is the policy of the State to work to find ways to use the minimum amount of pesticides needed to effectively control targeted pests in all areas of application. The agencies of the State involved in the regulation or use of pesticides shall promote the principles and the implementation of integrated pest management and other science-based technology to minimize reliance on pesticides while recognizing that outbreaks of disease, insects and other pests will necessitate fluctuations in pesticide use. These agencies, in cooperation with private interest groups, shall work to educate pesticide users and the general public in the proper use of pesticides and to determine other actions needed to accomplish the state policy. [1997, c. 389, §2 (NEW).]

SECTION HISTORY

1997, c. 389, §2 (NEW).



22 §1471-Y. Notification of outdoor pesticides application using aircraft or air-carrier equipment (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 378, §1 (NEW). 2009, c. 584, §1 (RP).



22 §1471-Z. Registry of property requiring notification for pesticides applications (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 378, §2 (NEW). 2009, c. 584, §2 (AMD). 2011, c. 332, §1 (RP).



22 §1471-AA. Awareness of outdoor pesticides applications; role of the board (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 584, §3 (NEW). 2011, c. 332, §2 (RP).



22 §1471-BB. Refund of deposits (WHOLE SECTION TEXT EFFECTIVE UNTIL 12/31/17) (WHOLE SECTION TEXT REPEALED 12/31/17)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 12/31/17)

(WHOLE SECTION TEXT REPEALED 12/31/17)

A pesticide dealer shall refund deposits paid in accordance with former section 1471-Q on returned pesticide containers bearing the board’s identifying stickers. The board shall refund deposits paid on out-of-state sales in accordance with former section 1471-Q. [2011, c. 510, §4 (NEW).]

This section is repealed December 31, 2017. [2011, c. 510, §4 (NEW).]

SECTION HISTORY

2011, c. 510, §4 (NEW).






Chapter 259: OCCUPATIONAL DISEASES

22 §1481. Reports from physicians (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §8 (RP).



22 §1482. Lead poisoning (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §8 (RP).



22 §1483. Penalty; prosecutions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 304, §8 (RP).






Chapter 259-A: OCCUPATIONAL DISEASE REPORTING

22 §1491. Occupational disease reporting

As used in this chapter the term "occupational disease" means any abnormal condition or disorder, including an occupational injury, caused by exposure to environmental factors associated with employment. Occupational diseases include the following: Asbestosis; mesothelioma; silicosis; and exposure to heavy metals. Reporting of other occupational diseases may be required only by departmental rules. [1993, c. 270, §1 (AMD).]

SECTION HISTORY

1985, c. 452, §1 (NEW). 1993, c. 270, §1 (AMD).



22 §1492. Occupational disease reporting system

The Department of Health and Human Services shall establish, maintain and operate a statewide occupational disease reporting system. The data collected shall be analyzed and interpreted in order to better identify risk factors associated with occupational diseases and strategies to prevent or reduce these risks. The results of this analysis shall be made available to the public. The department shall share and discuss this information with the Department of Labor. [1989, c. 502, Pt. A, §68 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1985, c. 452, §1 (NEW). 1987, c. 816, §KK18 (AMD). 1989, c. 502, §A68 (AMD). 2003, c. 689, §B6 (REV).



22 §1493. Duties of health care providers, health care facilities and medical laboratories

All health care providers, health care facilities and medical laboratories shall report to the Department of Health and Human Services all persons diagnosed as having an occupational disease no later than 30 days from the date of diagnosis or from discharge from a hospital. The report must include any factor known to the physician that is suspected of being a contributing factor to the disease, including, but not limited to, whether or not the person smokes and, if so, the frequency of smoking. [2011, c. 337, §1 (AMD).]

A health care provider, health care facility or medical laboratory, upon notification by the Department of Health and Human Services, shall report to the department any further information requested by the department concerning any person now or formerly under its care diagnosed as having or having had an occupational disease. [2011, c. 337, §1 (AMD).]

A health care provider, health care facility or medical laboratory complying with the reporting requirements of this section is not liable for any civil damages as a result of those acts. [2011, c. 337, §1 (AMD).]

SECTION HISTORY

1985, c. 452, §1 (NEW). 2003, c. 689, §B6 (REV). 2011, c. 337, §1 (AMD).



22 §1494. Confidentiality

Unless otherwise authorized by section 42, subsection 5, the department may not release any information described in section 1493 regarding reporting of occupational diseases if that information identifies persons with occupational diseases directly or indirectly. The department may disclose information that relates to the site of employment to the Department of Labor, Bureau of Labor Standards if the disclosure contains only the information necessary to advance the public health and does not directly identify an individual having an occupational disease. [2011, c. 337, §2 (RPR).]

All other information submitted pursuant to this chapter may be made available to the public. [2011, c. 337, §2 (NEW).]

SECTION HISTORY

1985, c. 452, §1 (NEW). 2011, c. 337, §2 (RPR).



22 §1495. Training

The department shall establish a program to train health care providers in the recognition of occupational diseases and on the appropriate case management of selected occupational illnesses occurring in the State. [1987, c. 816, Pt. KK, §19 (NEW).]

SECTION HISTORY

1987, c. 816, §KK19 (NEW).






Chapter 260: CONSENT OF MINORS FOR HEALTH SERVICES

22 §1501. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 694, Pt. C, §8 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Health care practitioner. "Health care practitioner" has the same meaning as set forth in Title 24, section 2502, subsection 1-A.

[ 1995, c. 694, Pt. C, §8 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Health care provider. "Health care provider" has the same meaning as set forth in Title 24, section 2502, subsection 2.

[ 1995, c. 694, Pt. C, §8 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Minor. "Minor" means a person under 18 years of age.

[ 1995, c. 694, Pt. C, §8 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C8 (NEW). 1995, c. 694, §E2 (AFF).



22 §1502. Consent

In addition to the ability to consent to treatment for health services as provided in sections 1823 and 1908 and Title 32, sections 2595, 3292, 3817, 6221 and 7004, a minor may consent to treatment for abuse of alcohol or drugs or for emotional or psychological problems. [1995, c. 694, Pt. C, §8 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C8 (NEW). 1995, c. 694, §E2 (AFF).



22 §1502-A. Consent to give blood

A minor may consent to give blood if the minor is at least 17 years of age, notwithstanding any other provision of law. [1999, c. 10, §1 (NEW).]

SECTION HISTORY

1999, c. 10, §1 (NEW).



22 §1503. Authority

A minor may give consent to all medical, mental, dental and other health counseling and services if the minor: [1995, c. 694, Pt. C, §8 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Living separately; independent of parental support. Has been living separately from parents or legal guardians for at least 60 days and is independent of parental support;

[ 1995, c. 694, Pt. C, §8 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Married. Is or was legally married;

[ 1995, c. 694, Pt. C, §8 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Armed Forces. Is or was a member of the Armed Forces of the United States; or

[ 1995, c. 694, Pt. C, §8 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Emancipated. Has been emancipated by the court pursuant to Title 15, section 3506-A.

[ 1995, c. 694, Pt. C, §8 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C8 (NEW). 1995, c. 694, §E2 (AFF).



22 §1504. Good faith reliance on consent

A health care practitioner or health care provider who takes reasonable steps to ascertain that a minor is authorized to consent to health treatment as authorized in section 1503 and who subsequently renders treatment in reliance on that consent is not liable for failing to have secured consent of the minor's parent or guardian prior to providing health care services to the minor. [1995, c. 694, Pt. C, §8 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C8 (NEW). 1995, c. 694, §E2 (AFF).



22 §1505. Confidentiality; notification

1. Confidentiality. Except as otherwise provided by law, a minor who may consent to health care services, as provided in this chapter or by other provision of law, is entitled to the same confidentiality afforded to adults.

[ 1995, c. 694, Pt. C, §8 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Parental notification. A health care practitioner or health care provider may notify the parent or guardian of a minor who has sought health care under this chapter if, in the judgment of the practitioner or provider, failure to inform the parent or guardian would seriously jeopardize the health of the minor or would seriously limit the practitioner's or provider's ability to provide treatment.

[ 1995, c. 694, Pt. C, §8 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C8 (NEW). 1995, c. 694, §E2 (AFF).



22 §1506. Financial responsibility

Unless the parent or guardian expressly agrees to assume full or partial responsibility, a minor who consents to health care services as provided in this chapter is responsible for the costs of those services. A minor may not be denied benefits or services to which the minor is entitled from a health care practitioner, health care provider, insurer or public agency because the minor has given the consent for those services as provided in this chapter. [1995, c. 694, Pt. C, §8 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C8 (NEW). 1995, c. 694, §E2 (AFF).



22 §1507. Consent for sexual assault forensic examination

Notwithstanding the limitations set forth in section 1503, a minor may consent to health services associated with a sexual assault forensic examination to collect evidence after an alleged sexual assault. [1999, c. 90, §1 (NEW).]

SECTION HISTORY

1999, c. 90, §1 (NEW).






Chapter 260-A: SETTLEMENT FUNDS

22 §1511. Fund for a Healthy Maine established

1. Fund established. The Fund for a Healthy Maine, referred to in this chapter as the "fund," is established for the purposes specified in this chapter as a separate and distinct fund for accounting and budgetary reporting purposes.

[ 2011, c. 701, §1 (AMD) .]

2. Sources of fund. The State Controller shall credit to the fund:

A. All money received by the State in settlement of or in relation to the lawsuit State of Maine v. Philip Morris, et al., Kennebec County Superior Court, Docket No. CV-97-134; [1999, c. 401, Pt. V, §1 (NEW).]

B. Money from any other source, whether public or private, designated for deposit into or credited to the fund; and [1999, c. 401, Pt. V, §1 (NEW).]

C. Interest earned or other investment income on balances in the fund. [1999, c. 401, Pt. V, §1 (NEW).]

[ 1999, c. 401, Pt. V, §1 (NEW) .]

3. Allocation; amounts.

[ 2001, c. 358, Pt. Q, §1 (RP) .]

3-A. Unencumbered balances. Any unencumbered balance remaining at the end of any fiscal year lapses back to the Fund for a Healthy Maine, the account within the Department of Administrative and Financial Services established pursuant to this section, and may not be made available for expenditure without specific legislative approval.

[ 2001, c. 559, Pt. AA, §3 (NEW); 2001, c. 559, Pt. AA, §5 (AFF) .]

3-B. Departmental indirect cost allocation plans. Any revenue transfer made on or after July 1, 2000 from a Fund for a Healthy Maine account to another account pursuant to an approved departmental indirect cost allocation plan is determined by the Legislature to be an authorized use of revenue credited to the Fund for a Healthy Maine. The State Budget Officer shall reduce allotment for the amount of any transfer made from a Fund for a Healthy Maine account for the purpose authorized in this subsection.

[ 2003, c. 513, Pt. Y, §1 (NEW) .]

4. Restrictions. This section does not require the provision of services for the purposes specified in subsection 6. When allocations are made to direct services, services to lower income consumers must have priority over services to higher income consumers. Allocations from the fund must be used to supplement, not supplant, appropriations from the General Fund.

[ 1999, c. 401, Pt. V, §1 (NEW) .]

5. General Fund limitation. Notwithstanding any provision to the contrary in this section, any program, expansion of a program, expenditure or transfer authorized by the Legislature using the Fund for a Healthy Maine may not be transferred to the General Fund without specific legislative approval.

[ 1999, c. 401, Pt. V, §1 (NEW) .]

6. Health promotion purposes. Allocations are limited to the following prevention and health promotion purposes:

A. Smoking prevention, cessation and control activities, including, but not limited to, reducing smoking among the children of the State; [1999, c. 401, Pt. V, §1 (NEW).]

A-1. Prevention, education and treatment activities concerning unhealthy weight and obesity; [2011, c. 617, §1 (NEW).]

B. Prenatal and young children's care including home visits and support for parents of children from birth to 6 years of age; [1999, c. 401, Pt. V, §1 (NEW).]

C. Child care for children up to 15 years of age, including after-school care; [1999, c. 401, Pt. V, §1 (NEW).]

D. Health care for children and adults, maximizing to the extent possible federal matching funds; [1999, c. 401, Pt. V, §1 (NEW).]

E. Prescription drugs for adults who are elderly or disabled, maximizing to the extent possible federal matching funds; [1999, c. 401, Pt. V, §1 (NEW).]

F. Dental and oral health care to low-income persons who lack adequate dental coverage; [1999, c. 401, Pt. V, §1 (NEW).]

G. Substance abuse prevention and treatment; and [1999, c. 401, Pt. V, §1 (NEW).]

H. Comprehensive school health and nutrition programs, including school-based health centers. [2007, c. 539, Pt. IIII, §3 (AMD).]

[ 2011, c. 617, §1 (AMD) .]

7. Investment; plan; report.

[ 2001, c. 358, Pt. Q, §3 (RP) .]

8. Report by Treasurer of State. The Treasurer of State shall report at least annually on or before the 2nd Friday in December to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over health and human services matters. The report must summarize the activity in any funds or accounts directly related to this section.

[ 2001, c. 358, Pt. Q, §4 (NEW) .]

9. Working capital advance. Beginning July 1, 2003, the State Controller is authorized to provide an annual advance up to $37,500,000 from the General Fund to the fund to provide money for allocations from the fund. This money must be returned to the General Fund as the first priority from the amounts credited to the fund pursuant to subsection 2, paragraph A.

[ 2001, c. 714, Pt. OO, §1 (NEW) .]

10. Restricted accounts.

[ 2003, c. 687, Pt. B, §11 (AFF); 2003, c. 687, Pt. B, §6 (RP) .]

11. Restricted accounts. The State Controller is authorized to establish separate accounts within the fund in order to segregate money received by the fund from any source, whether public or private, that requires as a condition of the contribution to the fund that the use of the money contributed be restricted to one or more of the purposes specified in subsection 6. Money credited to a restricted account established under this subsection may be applied only to the purposes to which the account is restricted.

[ 2003, c. 687, Pt. A, §9 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

12. Adjustment to allocations. For state fiscal years beginning on or after July 1, 2008, the State Budget Officer is authorized to adjust allocations if actual revenue collections for the fiscal year are less than the approved legislative allocations. The State Budget Officer shall review the programs receiving funds from the fund and shall adjust the funding in the All Other line category to stay within available resources. These adjustments must be calculated in proportion to each account's allocation in the All Other line category in relation to the total All Other allocation for fund programs. Notwithstanding any other provision of law, the allocation for the identified amounts may be reduced by financial order upon the recommendation of the State Budget Officer and approval of the Governor. The State Budget Officer shall report annually on the allocation adjustments made pursuant to this subsection to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over health and human services matters by May 15th.

[ 2009, c. 1, Pt. F, §1 (NEW) .]

13. Separate accounts; annual reporting. A state agency that receives allocations from the fund and a contractor or vendor that receives funding allocated from the fund shall maintain that money in a separate account and shall report by September 1st of each year to the Commissioner of Administrative and Financial Services providing a description of how those funds for the prior state fiscal year were targeted to the prevention and health-related purposes listed in subsection 6. The Commissioner of Administrative and Financial Services shall by October 1st of each year compile the reports provided under this subsection and forward the information in a report to the Legislature.

(Subsection 13 as enacted by PL 2011, c. 655, Pt. M, §1 is REALLOCATED TO TITLE 22, SECTION 1511, SUBSECTION 15)

[ 2011, c. 701, §2 (NEW) .]

14. Legislative committee review of legislation. Whenever a proposal in a resolve or bill before the Legislature, including but not limited to a budget bill, affects the fund, the joint standing committee of the Legislature having jurisdiction over the proposal shall hold a public hearing and determine the level of support for the proposal among members of the committee. If there is support for the proposal among a majority of the members of the committee, the committee shall request the joint standing committee of the Legislature having jurisdiction over health and human services matters to review and evaluate the proposal as it pertains to the fund. The joint standing committee of the Legislature having jurisdiction over health and human services matters shall conduct the review and report to the committee of jurisdiction and to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs.

[ 2011, c. 701, §2 (NEW) .]

15. (REALLOCATED FROM T. 22, §1511, sub-§13) Attrition adjustment. For state fiscal years beginning on or after July 1, 2012, the State Budget Officer is authorized to adjust allocations to address shortfalls that occur as a direct result of Personal Services allocation reductions for projected vacancies. Accrued savings generated from vacant positions within a Fund for a Healthy Maine account's allocation for Personal Services or available balances in the Fund for a Healthy Maine program within the Department of Administrative and Financial Services may be transferred by financial order to offset Personal Services shortfalls in other Fund for a Healthy Maine accounts except that these transfers are subject to review by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs.

[ RR 2011, c. 2, §24 (RAL) .]

SECTION HISTORY

1999, c. 401, §V1 (NEW). 2001, c. 358, §§Q1-4 (AMD). 2001, c. 559, §AA3 (AMD). 2001, c. 559, §AA5 (AFF). 2001, c. 714, §OO1 (AMD). IB 2003, c. 1, §6 (AMD). 2003, c. 513, §Y1 (AMD). 2003, c. 687, §§A9,B6 (AMD). 2003, c. 687, §B11 (AFF). 2007, c. 539, Pt. IIII, §3 (AMD). 2009, c. 1, Pt. F, §1 (AMD). RR 2011, c. 2, §24 (COR). 2011, c. 617, §1 (AMD). 2011, c. 655, Pt. M, §1 (AMD). 2011, c. 701, §§1, 2 (AMD).



22 §1512. Trust Fund for a Healthy Maine established (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §V1 (NEW). 2001, c. 358, §Q5 (RP).






Chapter 261: PREVENTION OF BLINDNESS

22 §1521. Care of infants after birth (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 848, §1 (RP).



22 §1522. Detection of mental retardation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 224, (NEW). 1983, c. 848, §1 (RP).






Chapter 261-A: PREVENTION OF HANDICAPPING CONDITIONS

22 §1531. Care of infants after birth

Every physician, midwife or nurse in charge shall instill or cause to be instilled into the eyes of an infant upon its birth one or 2 drops of a prophylactic solution prescribed by the department and provided without cost by the department, except an infant whose parents object to this procedure on the grounds that it conflicts with their religious tenets and practices. If one or both eyes of an infant become reddened or inflamed at any time within 4 weeks after birth, the midwife, nurse or person having charge of the infant shall report the condition of the eyes at once to a physician licensed under Title 32, chapter 36 or 48. Failure to comply with this section shall be punishable by a fine of not more than $100 or by imprisonment for not more than 6 months. [1983, c. 848, §2 (NEW).]

SECTION HISTORY

1983, c. 848, §2 (NEW).



22 §1532. Detection of serious conditions

The department shall require hospitals, birthing centers and other birthing services to test newborn infants, or to cause them to be tested, by means of blood spot screening for the presence of treatable congenital, genetic or metabolic conditions that may be expected to result in subsequent cognitive disabilities, serious illness or death and by means of appropriate technology for the presence of critical congenital heart disease. [2013, c. 397, §1 (NEW).]

1. Define requirement and methods; assistance. The department shall define the requirement under this section that a newborn infant must be tested for the presence of treatable congenital, genetic or metabolic conditions that may be expected to result in subsequent cognitive disabilities and the approved testing methods, materials, procedures and sequences. Reports and records of those making these tests may be required to be submitted to the department in accordance with departmental rules. The department may, on request, offer consultation, training and evaluation services to those testing facilities.

[ 2013, c. 397, §1 (NEW) .]

2. Referrals. The department shall in a timely fashion refer newborn infants with confirmed treatable congenital, genetic or metabolic conditions or critical congenital heart disease to the Child Development Services System as defined in Title 20-A, section 7001, subsection 1-A. The department shall in a timely fashion refer a newborn infant to the Child Development Services System if at least 6 months have passed since an initial positive test result of a treatable congenital, genetic or metabolic condition without the specific nature of the condition having been confirmed. The department and the Department of Education shall execute an interagency agreement to facilitate all referrals made pursuant to this section. In accordance with the interagency agreement, the Department of Education shall offer a single point of contact for the Department of Health and Human Services to use in making referrals. Also in accordance with the interagency agreement, the Child Development Services System may make direct contact with the families who are referred. The referrals may be made electronically. For purposes of quality assurance and improvement, the Child Development Services System shall supply aggregate data to the department at least annually on the numbers of children referred to the Child Development Services System under this section who were found eligible and ineligible for early intervention services. The department shall supply data at least annually to the Child Development Services System on how many children in the newborn blood spot screening program as established by rule of the department under section 1533, subsection 2, paragraph G were screened and how many were found to have a disorder.

[ 2013, c. 397, §1 (NEW) .]

3. Religious objection exemption. The requirement under this section that a newborn infant must be tested for the presence of treatable congenital, genetic or metabolic conditions that may be expected to result in subsequent cognitive disabilities or for the presence of critical congenital heart disease does not apply to a child if the parents of that child object on the grounds that the test conflicts with their religious tenets and practices.

[ 2013, c. 397, §1 (NEW) .]

4. Report. A hospital, birthing center or other birthing service that tests a newborn infant pursuant to this section shall report to the department aggregate data on the testing, including but not limited to the number of infants born, the number tested for treatable congenital, genetic or metabolic conditions, the number screened for critical congenital heart disease, the results of the screening and testing and, for heart disease screening the type of screening tool used.

[ 2013, c. 397, §1 (NEW) .]

SECTION HISTORY

1983, c. 848, §2 (NEW). 2007, c. 450, Pt. A, §7 (AMD). 2009, c. 514, §2 (AMD). 2013, c. 397, §1 (RPR).



22 §1533. Advisory program for genetic conditions

1. Purpose; program. A voluntary statewide genetics program is established, which offers testing, counseling and education to parents and prospective parents. The program shall include, but not be limited to, the following services:

A. Follow-up programs for newborn testing, with emphasis on the counseling and education of women at risk for maternal phenylketonuria (PKU); [1983, c. 848, §2 (NEW).]

B. Comprehensive genetic services to all areas of the State and all segments of the population; [1983, c. 848, §2 (NEW).]

C. Development of counseling and testing programs for the diagnosis and management of genetic conditions and metabolic disorders; and [1983, c. 848, §2 (NEW).]

D. Development and expansion of educational programs for physicians, allied health professionals and the public, with respect to:

(1) The nature of genetic processes;

(2) The inheritance patterns of genetic conditions; and

(3) The means, methods and facilities available to diagnose, counsel and treat genetic conditions and metabolic disorders. [1983, c. 848, §2 (NEW).]

[ 1983, c. 848, §2 (NEW) .]

2. Responsibility for the program. The commissioner shall designate personnel within the department's division of family health to:

A. Coordinate matters pertaining to detection, prevention and treatment of genetic conditions and metabolic disorders; [1983, c. 848, §2 (NEW).]

A-1. Establish, maintain and operate a tracking system to assess and coordinate treatment related to congenital, genetic and metabolic disorders; [2009, c. 514, §3 (NEW).]

A-2. Evaluate the effectiveness of screening, counseling and health care services in reducing the morbidity and mortality caused by heritable disorders in newborns and children; [2009, c. 514, §3 (NEW).]

A-3. Collect, analyze and make available to families data on certain heritable disorders; [2009, c. 514, §3 (NEW).]

A-4. Ensure access to treatment and other services that will improve clinical and developmental outcomes. To accomplish this, the department is authorized to share data with other states' public health newborn blood spot screening programs; [2009, c. 514, §3 (NEW).]

B. Cooperate with and stimulate public and private not-for-profit associations, agencies, corporations, institutions or other entities involved in developing and implementing eligible programs and activities designed to provide services for genetic conditions and metabolic disorders; [1983, c. 848, §2 (NEW).]

C. Administer any funds that are appropriated for the services and expenses of a genetic screening, counseling and education program; [2009, c. 514, §3 (AMD).]

D. Enter into agreements and contracts for the delivery of genetic services; [1983, c. 848, §2 (NEW).]

E. Establish, promote and maintain a public information program on genetic conditions and metabolic disorders and the availability of counseling and treatment services; [1983, c. 848, §2 (NEW).]

F. Publish, from time to time, the results of any relevant research, investigation or survey conducted on genetic conditions and metabolic disorders and, from time to time, collate those publications for distribution to scientific organizations and qualified scientists and physicians; and [1983, c. 848, §2 (NEW).]

G. Adopt rules necessary to carry out the purposes of this chapter. [2009, c. 514, §3 (AMD).]

[ 2009, c. 514, §3 (AMD) .]

3. Eligibility for contracts. A public or private not-for-profit association, agency, corporation, institution or other entity shall be eligible to enter into contracts pursuant to this section if it satisfies the following requirements.

A. The entity shall submit an application for a contract in the manner and on forms prescribed by the commissioner. [1983, c. 848, §2 (NEW).]

B. The project or activity to be carried out by the entity, either directly or through an integrated, coordinated arrangement, shall include some or all of the following services:

(1) Prenatal testing and diagnosis;

(2) Genetic diagnosis, treatment and counseling;

(3) Newborn metabolic testing, laboratory services and nutritional follow-up; or

(4) Genetics education programs for health professionals and the public. [1983, c. 848, §2 (NEW).]

C. The project or activity shall be consistent with the objectives of this section and shall be coordinated with resources existing in the community in which it is located. [1983, c. 848, §2 (NEW).]

[ 1983, c. 848, §2 (NEW) .]

SECTION HISTORY

1983, c. 848, §2 (NEW). 2009, c. 514, §3 (AMD).






Chapter 262: SMOKING

22 §1541. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 342, §1 (NEW); 1993, c. 342, §9 (AFF).]

1. Designated smoking area. "Designated smoking area" means an enclosed area designated as a place for smoking. A designated area must be designed to prevent smoke escaping from the designated area into a public place.

[ 2005, c. 257, §1 (AMD) .]

1-A. Electronic smoking device. "Electronic smoking device" means a device used to deliver nicotine or any other substance intended for human consumption that may be used by a person to simulate smoking through inhalation of vapor or aerosol from the device, including, without limitation, a device manufactured, distributed, marketed or sold as an electronic cigarette, electronic cigar, electronic pipe, electronic hookah or so-called vape pen.

[ 2015, c. 318, §1 (NEW) .]

2. Enclosed area. "Enclosed area" means a space between a floor and a ceiling that is demarcated on all sides by walls, windows, shutters, doors or passageways. A partition, partial wall or office divider is a demarcation of an enclosed area if it extends from the floor to within 4 feet of the ceiling or from the ceiling to within 4 feet of the floor.

[ 2005, c. 257, §1 (AMD) .]

3. Private office.

[ 2005, c. 338, §1 (RP) .]

4. Public place. "Public place" means any place not open to the sky into which the public is invited or allowed. Except as provided in section 1542, subsection 2, paragraph J, a private residence is not a public place.

[ 2003, c. 493, §2 (AMD); 2003, c. 493, §14 (AFF) .]

5. Restaurant.

[ 2003, c. 493, §14 (AFF); 2003, c. 493, §3 (RP) .]

6. Smoking. "Smoking" includes carrying or having in one's possession a lighted or heated cigarette, cigar or pipe or a lighted or heated tobacco or plant product intended for human consumption through inhalation whether natural or synthetic in any manner or in any form. "Smoking" includes the use of an electronic smoking device.

[ 2015, c. 318, §2 (AMD) .]

7. Tobacco specialty store. "Tobacco specialty store" means a retail business under 2,000 square feet in which at least 60% of the business's gross revenue for the last calendar year was derived from the sale of tobacco or tobacco-related products.

[ 2005, c. 223, §1 (NEW) .]

8. Waterpipe or hookah. "Waterpipe" or "hookah" means a device used for smoking tobacco that consists of a tube connected to a container where the smoke is cooled by passing through water.

[ 2007, c. 180, §1 (NEW) .]

SECTION HISTORY

1993, c. 342, §1 (NEW). 1993, c. 342, §9 (AFF). 1999, c. 54, §§1,2 (AMD). 2003, c. 493, §§2,3 (AMD). 2003, c. 493, §14 (AFF). 2005, c. 223, §1 (AMD). 2005, c. 257, §1 (AMD). 2005, c. 338, §1 (AMD). 2007, c. 180, §1 (AMD). 2015, c. 318, §§1, 2 (AMD).



22 §1542. Smoking prohibited in public places

1. Prohibition. Smoking is prohibited in all enclosed areas of public places, outdoor eating areas as provided in section 1550 and all rest rooms made available to the public. In the case of a child care facility that is not home-based, smoking is also prohibited in a facility-designated motor vehicle within 12 hours before transporting a child who is in the care of the child care facility, and whenever such a child is present in the vehicle. Smoking is also prohibited in outdoor areas of the facility where children may be present.

[ 2009, c. 140, §1 (AMD) .]

2. Limitations. The prohibition in subsection 1 is subject to the following limitations.

A. Smoking is not prohibited in an enclosed area of a public place during a period of time that the facility containing the enclosed area of the public place is not open to the public. During its normal business hours, a public place must be closed for at least one hour to be considered "not open to the public." [2005, c. 257, §3 (AMD).]

B. Smoking is not prohibited in theaters or other enclosed structures used for plays, lectures, recitals or other similar purposes if the smoking is solely by a performer and the smoking is part of the performance. [1993, c. 342, §1 (NEW); 1993, c. 342, §9 (AFF).]

C. Smoking is not prohibited in any area where undertaken as part of a religious ceremony or as part of a cultural activity by a defined group. [1993, c. 342, §1 (NEW); 1993, c. 342, §9 (AFF).]

D. [1999, c. 54, §3 (RP).]

E. Smoking in places of employment is governed by the provisions of section 1580-A. If public employees' rights provided in collective bargaining agreements are affected by this section, the employees have the right to reopen negotiations for the purpose of bargaining for smoking areas in nonpublic areas of publicly owned buildings. [1993, c. 342, §1 (NEW); 1993, c. 342, §9 (AFF).]

F. [2009, c. 300, §1 (RP).]

G. [2003, c. 493, §14 (AFF); 2003, c. 493, §4 (RP).]

H. Smoking is not prohibited in motel or hotel rooms that are rented to members of the public. [1993, c. 342, §1 (NEW); 1993, c. 342, §9 (AFF).]

I. [2005, c. 338, §2 (RP).]

J. Smoking is not prohibited in a private residence, subject to section 1580-A, unless the private residence is used as a day care or baby-sitting service. If a private residence is used as a day care or baby-sitting service, smoking is prohibited:

(1) In the residence, during the hours of operation as a day care or baby-sitting service;

(2) In outdoor areas on the property of that private residence, wherever a child under care may be present; and

(3) During the facility's hours of operation, in a motor vehicle owned or operated by the facility whenever a child under care is in the vehicle. [2009, c. 300, §2 (AMD).]

K. Smoking is not prohibited in public places when beano or bingo games are being conducted in accordance with the provisions of Title 17, section 314-A. [2003, c. 379, §1 (AMD).]

L. Smoking is not prohibited in a tobacco specialty store. The on-premises service, preparation or consumption of food or drink, if the tobacco specialty store is not licensed for such service or consumption prior to January 1, 2007, is prohibited in such a store. Smoking a waterpipe or hookah is prohibited in a tobacco specialty store that is newly licensed or that requires a new license after January 1, 2007. [2007, c. 180, §2 (AMD).]

M. [2005, c. 257, §5 (RP).]

N. Smoking is not prohibited in designated smoking areas in an off-track betting facility or simulcast racing facility at a commercial track, if that facility is licensed pursuant to Title 8, chapter 11 and in operation on June 30, 2003, is purchased from the owner or purchaser of a facility licensed pursuant to Title 8, chapter 11 and in operation on June 30, 2003 or is moved to another location within the same municipality by the owner or purchaser of a facility licensed pursuant to Title 8, chapter 11 and in operation on June 30, 2003, as long as:

(1) No sales or services are provided in the designated smoking area, except that television equipment and stand-alone betting terminals or other means of placing wagers may be provided;

(2) No employees work in or are required to pass through the designated smoking area;

(3) Members of the public, except for those who choose to be present in the designated smoking area, are not required to utilize or pass through the designated smoking area for any purpose;

(4) No one under 18 years of age is permitted in the designated smoking area;

(5) The designated smoking area within the purchased or relocated off-track betting facility or purchased or relocated simulcast racing facility has a floor area no larger than 2,000 square feet, except that any designated smoking area larger than 2,000 square feet and in existence on January 1, 2005 is exempt from this subparagraph;

(6) No slot machines are located within the off-track betting or simulcast racing facility. For the purposes of this subparagraph, an off-track betting facility or a simulcast racing facility must be in a separately enclosed area, whether stand-alone or within another facility, that is accessible by either an interior or exterior door; and

(7) The designated smoking area is located entirely within a separately enclosed area of an off-track betting facility or simulcast racing facility and proper signs are mounted to the exterior of the designated smoking area indicating that use of that area is for off-track betting and simulcast racing patrons only. [2005, c. 362, §1 (AMD).]

[ 2009, c. 300, §§1, 2 (AMD) .]

3. Location of designated smoking area.

[ 2003, c. 493, §14 (AFF); 2003, c. 493, §6 (RP) .]

SECTION HISTORY

1993, c. 342, §1 (NEW). 1993, c. 342, §9 (AFF). 1997, c. 150, §1 (AMD). 1999, c. 54, §3 (AMD). 2003, c. 379, §1 (AMD). 2003, c. 493, §§4-6 (AMD). 2003, c. 493, §14 (AFF). 2005, c. 223, §2 (AMD). 2005, c. 257, §§2-5 (AMD). 2005, c. 338, §2 (AMD). 2005, c. 362, §1 (AMD). 2007, c. 180, §2 (AMD). 2009, c. 140, §1 (AMD). 2009, c. 300, §§1, 2 (AMD).



22 §1543. Posting signs

Signs must be posted conspicuously in buildings where smoking is regulated by this chapter. Designated areas must have signs that read "Smoking Permitted" with letters at least one inch in height. Places where smoking is prohibited must have signs that read "No Smoking" with letters at least one inch in height or the international symbol for no smoking. [1993, c. 342, §1 (NEW); 1993, c. 342, §9 (AFF).]

SECTION HISTORY

1993, c. 342, §1 (NEW). 1993, c. 342, §9 (AFF).



22 §1544. Retaliation prohibited

A person may not discharge, refuse to hire, discipline or otherwise retaliate against any person who pursues any remedy available to enforce the requirements of this chapter. [2005, c. 257, §6 (AMD).]

SECTION HISTORY

1993, c. 342, §1 (NEW). 1993, c. 342, §9 (AFF). 2005, c. 257, §6 (AMD).



22 §1545. Penalty

A person who violates any provision of this chapter commits a civil violation for which a fine of $100 may be adjudged, except that a fine of up to $1,500 may be adjudged for each violation of this chapter in cases when a person engages in a pattern of conduct that demonstrates a lack of good faith in complying with this chapter. [2005, c. 257, §7 (AMD).]

SECTION HISTORY

1993, c. 342, §1 (NEW). 1993, c. 342, §9 (AFF). 2005, c. 257, §7 (AMD).



22 §1546. Tobacco Tax Relief Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 560, §A1 (NEW). 1997, c. 560, §A5 (AFF). 1997, c. 643, §T6 (AFF). 1997, c. 643, §T2 (RP). 1997, c. 750, §D1 (AFF).



22 §1547. Tobacco specialty store; entry prohibited for persons under 18 years of age

A person under 18 years of age is prohibited from entering a business licensed as a tobacco specialty store unless accompanied by a parent or legal guardian, regardless of whether smoking is allowed in that store. [2005, c. 223, §3 (NEW).]

§1547. Enforcement

(As enacted by PL 2005, c. 257, §8 is REALLOCATED TO TITLE 22, SECTION 1548)

SECTION HISTORY

RR 2005, c. 1, §5 (RAL). 2005, c. 223, §3 (NEW). 2005, c. 257, §8 (NEW).



22 §1548. Enforcement (REALLOCATED FROM TITLE 22, SECTION 1547)

(REALLOCATED FROM TITLE 22, SECTION 1547)

The Attorney General may bring an action to enforce this chapter in District Court or Superior Court and may seek injunctive relief, including a preliminary or final injunction, and fines, penalties and equitable relief and may seek to prevent or restrain actions in violation of this chapter by a person or any person controlling such person. [RR 2005, c. 1, §5 (RAL).]

SECTION HISTORY

RR 2005, c. 1, §5 (RAL).



22 §1549. Smoking in vehicles when minor under 16 years of age is present

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Motor vehicle" has the same meaning as in Title 29-A, section 101, subsection 42. [2007, c. 591, §1 (NEW); 2007, c. 591, §2 (AFF).]

B. "Smoking" means inhaling, exhaling, burning or carrying a lighted cigarette, cigar, pipe, weed, plant, regulated narcotic or other combustible substance. [2007, c. 591, §1 (NEW); 2007, c. 591, §2 (AFF).]

[ 2007, c. 591, §1 (NEW); 2007, c. 591, §2 (AFF) .]

2. Prohibition. Smoking is prohibited in a motor vehicle by the operator or a passenger when a person who has not attained 16 years of age is present in that motor vehicle, regardless of whether the motor vehicle's windows are open.

[ 2007, c. 591, §1 (NEW); 2007, c. 591, §2 (AFF) .]

3. Prohibition on inspection or search. A motor vehicle, the contents of the motor vehicle or the operator or a passenger in the motor vehicle may not be inspected or searched solely because of a violation of this section.

[ 2007, c. 591, §1 (NEW); 2007, c. 591, §2 (AFF) .]

4. Not a moving violation. A violation of this section is a not a moving violation as defined in Title 29-A, section 101, subsection 44.

[ 2007, c. 591, §1 (NEW); 2007, c. 591, §2 (AFF) .]

5. Penalty; warning. Notwithstanding section 1545, penalties for violations of this section are as set out in this subsection.

A. From September 1, 2008 to August 31, 2009, a law enforcement officer shall give a written warning to an operator or passenger of a motor vehicle who is in violation of this section. [2007, c. 591, §1 (NEW); 2007, c. 591, §2 (AFF).]

B. Beginning September 1, 2009, a person who violates this section commits a civil violation for which a fine of $50 must be assessed, except that a law enforcement officer may give a written warning to the operator or a passenger of a motor vehicle who is in violation of this section. [2007, c. 591, §1 (NEW); 2007, c. 591, §2 (AFF).]

[ 2007, c. 591, §1 (NEW); 2007, c. 591, §2 (AFF) .]

SECTION HISTORY

2007, c. 591, §1 (NEW). 2007, c. 591, §2 (AFF).



22 §1550. Smoking in outdoor eating areas

1. Definition. As used in this section, "outdoor eating area" means a patio, deck or other property that is partially enclosed or open to the sky that is permitted for outdoor eating or drinking under the control of an eating establishment, as defined in section 2491, subsection 7, as long as food or drink is served by the eating establishment to the public for consumption on the premises.

[ 2009, c. 140, §2 (NEW) .]

2. Smoking prohibited. Smoking is prohibited in an outdoor eating area if the outdoor eating area or any portion thereof is open and available for dining and beverage service.

[ 2009, c. 140, §2 (NEW) .]

3. Notification; request for compliance. An eating establishment with an outdoor eating area shall post signs in accordance with section 1543, notify its patrons of the prohibition on smoking in outdoor eating areas and request that all persons within an outdoor eating area comply with this section.

[ 2009, c. 140, §2 (NEW) .]

SECTION HISTORY

2009, c. 140, §2 (NEW).






Chapter 262-A: RETAIL TOBACCO SALES

Subchapter 1: RETAIL TOBACCO LICENSES

22 §1551. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

1. Cigarette paper. "Cigarette paper" means those papers or paper-like products used to roll cigarettes, which by advertising, design or use facilitate the use of tobacco or other products for inhalation.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF) .]

1-A. Consumer. "Consumer" means an individual who purchases, receives or possesses tobacco products for personal consumption and not for resale.

[ 2003, c. 444, §1 (NEW) .]

1-B. Delivery sale. "Delivery sale" means a sale of tobacco products to a consumer in this State when:

A. The purchaser submits the order for the sale by means of telephonic or other electronic method of voice transmission, the Internet or any delivery service; or [2003, c. 444, §1 (NEW).]

B. The tobacco products are delivered by use of a delivery service. [2003, c. 444, §1 (NEW).]

A sale to a person who is not licensed as a tobacco distributor or tobacco retailer is a delivery sale.

[ 2003, c. 444, §1 (NEW) .]

1-C. Delivery service. "Delivery service" means a person, including the United States Postal Service, who is engaged in the commercial delivery of letters, packages or other containers.

[ 2003, c. 444, §1 (NEW) .]

2. Juvenile. "Juvenile" means any individual who is younger than 18 years of age.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF) .]

2-A. Person. "Person" means an individual, corporation, partnership or unincorporated association.

[ 2003, c. 444, §1 (NEW) .]

2-B. Tobacco distributor. "Tobacco distributor" or "distributor" means a person licensed as a distributor under Title 36, chapter 704.

[ 2003, c. 444, §1 (NEW) .]

3. Tobacco products. "Tobacco products" includes any form of tobacco and any material or device used in the smoking, chewing or other form of tobacco consumption, including cigarette papers and pipes.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF) .]

3-A. Tobacco retailer. "Tobacco retailer" or "retailer" means a person located within or outside the State who sells tobacco products to a person in the State for personal consumption.

[ 2003, c. 444, §1 (NEW) .]

4. Vending machine. "Vending machine" means any automated, self-service device that upon insertion of money, tokens or any other form of payment, dispenses cigarettes or any other tobacco product.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF) .]

5. Premium cigar. "Premium cigar" means a cigar that weighs more than 3 pounds per 1,000 and is wrapped in whole tobacco leaf.

[ 2009, c. 398, §1 (NEW); 2009, c. 398, §6 (AFF) .]

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 2003, c. 444, §1 (AMD). 2009, c. 398, §1 (AMD). 2009, c. 398, §6 (AFF).



22 §1551-A. Retail tobacco sales license required

1. Retail tobacco license. It is unlawful for any person, partnership or corporation that engages in retail sales, including retail sales through vending machines or in free distribution of tobacco products, to sell, keep for sale or give away in the course of trade any tobacco products to anyone without first obtaining a retail tobacco license from the department, in accordance with this chapter.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF) .]

2. Violation; penalty. Penalties for violation of subchapters I and II are in accordance with those subchapters.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF) .]

3. Enforcement. The department shall enforce this chapter in cooperation with all law enforcement officers.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF) .]

4. Publish laws and rules. Every 4 years the department shall publish a compilation of laws and rules concerning retail tobacco sales.

A. The department shall supply a copy of the compilation of laws and rules to every new tobacco retail sales licensee at no charge. The department may charge a reasonable fee for that compilation to cover the cost of producing the compilation to persons other than licensees. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

B. The department shall notify all licensees of changes in the tobacco laws and rules within 90 days of adjournment of each regular session of the Legislature.

(1) The department shall supply a copy of the new laws and rules at no charge when requested by licensees.

(2) The department shall supply a copy of the new laws and rules to persons other than licensees for a reasonable fee. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF) .]

5. Report.

[ 2011, c. 657, Pt. AA, §59 (RP) .]

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 2011, c. 657, Pt. AA, §59 (AMD).



22 §1552. Application procedure

1. Application process; license fees. An applicant for an annual retail tobacco license shall file an application in the form required by the department. The department shall make provisions for applications under this section. The department shall determine annually by rulemaking the fee for a retail tobacco license, including the proration of an initial license that is issued for less than one year. The applicant shall enclose the fee with the application for the license. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 199, §1 (AMD) .]

2. Term of license. All retail tobacco licenses are valid for a term beginning April 1st and ending the following March 31st, or in the case of an initial license issued after April 1st, for a term beginning on the date of issue and ending the following March 31st, unless suspended, revoked or not subject to the transfer under section 1553. Licenses that have been suspended or revoked may be reinstated, as permitted by the District Court decision issued under subchapter 2, upon the receipt of an application for reinstatement and payment of all penalties and an application fee of $50.

[ 2009, c. 199, §2 (AMD) .]

3. Multiple licenses. Except as provided in subsection 3-A, a licensee applying for licenses to operate more than one premises or more than one vending machine shall obtain a separate license for each premises and each machine and shall pay the fee prescribed for each premises and each machine.

[ 2005, c. 145, §1 (AMD) .]

3-A. Seasonal mobile tobacco vendor license. An applicant who is a seasonal mobile tobacco vendor may purchase a single annual license authorizing that vendor to operate at 2 or more agricultural fairs, festivals or exhibitions held during the agricultural fair season. A license issued under this subsection must clearly specify the name and location of each fair, festival or exhibition at which the licensee is authorized to operate and, for each location, the specific dates and number of machines for which the licensee is authorized. A licensee may not operate at any agricultural fair, festival or exhibit except as specifically provided in that license. A seasonal mobile tobacco vendor license expires upon the conclusion of the agricultural fairs, festivals or exhibitions for which it was issued. Upon issuing a license under this subsection, the department shall immediately provide the information required by this subsection to the Office of the Attorney General for purposes of inspection and enforcement.

[ 2009, c. 199, §3 (AMD) .]

4. Application fees. All application fees must be deposited in the General Fund.

[ 2003, c. 673, Pt. CC, §1 (AMD) .]

5. False answer given intentionally. A person who intentionally gives a false answer in an application for a retail tobacco license violates Title 17-A, section 453.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF) .]

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 673, §CC1 (AMD). 2005, c. 12, §TT1 (AMD). 2005, c. 145, §§1,2 (AMD). 2009, c. 199, §§1-3 (AMD).



22 §1552-A. Production of license; notices

1. Production of licenses. A licensee shall make available a copy of the license on the premises for inspection by the commissioner, the commissioner's representatives and agents or authorized municipal officials.

[ 2011, c. 535, §1 (AMD) .]

2. Display of prohibition against sales to juveniles. All licensees shall post notice of the prohibition on tobacco sales to juveniles pursuant to section 1555-B. Notices must be publicly and conspicuously displayed in the licensee's place of business in letters at least 3/8 inches high. Signs required by this section must be provided at cost by the department. Any person who violates this subsection commits a civil violation for which a forfeiture of not less than $50 nor more than $200 may be adjudged for any one offense.

[ 1997, c. 305, §1 (AMD) .]

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 1997, c. 305, §1 (AMD). 2011, c. 535, §1 (AMD).



22 §1553. Transfer of licenses; death; bankruptcy; receivership; guardianship; corporations

Except as otherwise provided in this section, a license or any interest in a license may not be sold, transferred, assigned or otherwise subjected to control by any person other than the licensee. If the business or any interest in the business connected with a licensed activity is sold, transferred or assigned, the license holder shall send immediately to the department the license and a sworn statement showing the name and address of the purchaser. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

1. Transfer within same municipality. Upon receipt of a written application, the department may transfer any retail tobacco license from one place to another within the same municipality. A transfer may not be made to a premises for which a license could not have been originally legally issued.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF) .]

2. Death, bankruptcy or receivership. In the case of death, bankruptcy or receivership of any licensee, the executor or administrator of the deceased licensee, the trustee or receiver of the bankrupt licensee or the licensee in receivership may retain the license.

A. For the benefit of the estate of the deceased licensee, the personal representative, receiver or trustee of the estate may operate the premises alone or through a manager for one year from the date of appointment.

(1) A new license application must be submitted at the end of the one-year grace period.

(2) Within one year from the date of appointment, the original license becomes void and must be returned to the department for cancellation.

(3) Any suspension or revocation of the license by the District Court for any violation applies to the manager or the personal representative, receiver or trustee of the estate.

(4) A personal representative, receiver or trustee of an estate or a duly appointed manager may not operate under the license unless approved by the department. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

B. If a licensee dies, the following persons, with the written approval of the department, may continue to operate under the license for not more than 60 days pending appointment of a personal representative of the estate:

(1) The surviving spouse;

(2) A person who has filed a petition for appointment as executor or administrator for the estate of the deceased licensee;

(3) The sole heir of the deceased licensee; or

(4) A person designated by all of the heirs of the deceased licensee. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

C. When administration of the estate of a deceased licensee is not contemplated, the surviving spouse or person designated by all the heirs of the deceased licensee may take over the license under the same conditions as are provided for operation and transfer by an executor or an administrator. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3. Guardian; conservator. A duly appointed and qualified guardian or conservator of the estate of a licensee may take over and operate any license of the ward of the deceased licensee for a period not to exceed one year if the guardian or conservator or the guardian or conservator's managers are approved by the department.

A. A guardian or conservator must apply for a new license on the ward's behalf within one year of the guardian's or conservator's appointment, if the guardian or conservator intends to continue to sell tobacco products. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

B. Penalties for violations apply to both guardians or conservators and guardians' or conservators' managers in the same manner as to executors or administrators and guardians' or conservators' managers in subsection 2, paragraph A, subparagraph (3). [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF) .]

4. Transfers. The following changes in a licensee's business are considered transfers under this section:

A. The sale or transfer of stock of a corporate licensee whose stock is not publicly traded that results in the sale or transfer of more than 10% of the shares of stock of the corporate licensee; [1995, c. 593, §1 (AMD).]

A-1. The sale or transfer of stock of a corporate licensee whose stock is publicly traded that results in the sale or transfer of more than 51% of the voting shares of the corporate licensee; [1995, c. 593, §2 (NEW).]

B. The incorporation of a licensee's business or a change in the form of incorporation of a licensee's business; [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

C. The addition or deletion of a partner in a partnership; or [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

D. The merger or acquisition of a licensee that is incorporated. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

[ 1995, c. 593, §§1, 2 (AMD) .]

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 1995, c. 593, §§1,2 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



22 §1553-A. Sales of tobacco products; vending machines

In addition to the tobacco license required in section 1551-A, the sale of cigarettes or any other tobacco product through a vending machine is subject to the following provisions. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

1. Vending requirements. When the sale of cigarettes or any other tobacco product is made from a vending machine the following is required.

A. Only cigarettes or any other tobacco products may be dispensed by that machine. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

B. A sign must be affixed conspicuously to the front of the machine. The sign must:

(1) Contain lettering that is at least 3/8 inches in height; and

(2) State the following: "WARNING. It is unlawful for any person under the age of 18 to purchase cigarettes in this State." [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

C. At all times during the hours the vending machine is accessible, it must be located within the unobstructed line of sight and under the direct supervision of an adult. That adult is responsible for preventing persons under 18 years of age from purchasing cigarettes or any other tobacco product from that vending machine. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

Vending machines may be located only in areas in which minors are allowed only when accompanied by an adult.

[ 1997, c. 305, §2 (AMD) .]

2. Penalty. Any person, firm or corporation, in control of a facility in which a vending machine is located, who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged or for which the person, firm or corporation may be prohibited for a period of not more than 6 months from having a cigarette vending machine located on the premises or both.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF) .]

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 1997, c. 305, §2 (AMD).






Subchapter 2: PROHIBITED SALES, POSSESSION AND USE

22 §1554. Sale without a valid license; crime; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §K4 (RP).



22 §1554-A. Sale of unpackaged cigarettes

1. Prohibition. A person may not:

A. Sell cigarettes except in the original sealed package in which they were placed by the manufacturer, which may not be smaller than 20 cigarettes per package; or [2003, c. 452, Pt. K, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Sell cigarettes in smaller quantities than placed in the package by the manufacturer. [2003, c. 452, Pt. K, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. K, §5 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty; employee. A person who violates this section commits a civil violation for which a fine of not less than $10 and not more than $100 may be adjudged. In all cases of violations, the court shall impose a fine that may not be suspended, except pursuant to Title 15, section 3314.

[ 2003, c. 452, Pt. K, §5 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalty; employer. The employer of a person who violates this section commits a civil violation for which a fine of not less than $100 and not more than $1,000 may be adjudged. In all cases of violations, the court shall impose a fine that may not be suspended.

[ 2003, c. 452, Pt. K, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 1997, c. 305, §3 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §K5 (RPR).



22 §1554-B. Sale without valid license; multiple violations; penalties

1. License required. A person may not engage in retail tobacco sales or in free distribution of tobacco products in the ordinary course of trade in this State without a valid license issued under subchapter 1.

[ 2003, c. 452, Pt. K, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a Class E crime for which the court shall impose a sentencing alternative involving a fine of not less than $300 plus court costs and not more than $500 plus court costs. The fine and costs may not be suspended. The court also may impose a sentencing alternative involving a term of imprisonment of not more than 30 days. [2003, c. 452, Pt. K, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates subsection 1 and, at the time of the violation, has one prior conviction for violating this section commits a Class E crime for which the court shall impose a sentencing alternative involving a fine of not less than $500 plus court costs and not more than $1,000 plus court costs. The fine and costs may not be suspended. The court also may impose a sentencing alternative involving a term of imprisonment of not more than 60 days. [2003, c. 452, Pt. K, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A person who violates subsection 1 and, at the time of the violation, has 2 or more prior convictions for violating this section commits a Class E crime for which the court shall impose a sentencing alternative involving a fine of not less than $1,000 plus court costs and a term of imprisonment of 60 days. The fine, court costs and term of imprisonment may not be suspended. The court also may impose as a sentencing alternative an additional term of imprisonment of not more than 4 months. [2003, c. 452, Pt. K, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. K, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. K, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Prior convictions. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence.

[ 2003, c. 452, Pt. K, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §K6 (NEW). 2003, c. 452, §X2 (AFF).



22 §1555. Sales of tobacco products to juveniles (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 1995, c. 593, §3 (AMD). 1997, c. 305, §4 (RP).



22 §1555-A. Identification cards

A licensee may refuse to sell tobacco to any person who fails to display upon request an identification card issued under Title 29-A, section 1410 or a motor vehicle operator's license bearing the photograph of the operator and issued under Title 29-A. [1997, c. 437, §2 (AMD).]

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 1997, c. 437, §2 (AMD).



22 §1555-B. Sales of tobacco products

1. Retail sales. Tobacco products may be sold at retail only in a direct, face-to-face exchange in which the purchaser may be clearly identified. For direct, face-to-face sales, employees who sell tobacco products must be at least 17 years of age. An employee who is at least 17 years of age but less than 21 years of age may sell tobacco products only in the presence of an employee who is at least 21 years of age and is in a supervisory capacity.

[ 2009, c. 398, §2 (AMD); 2009, c. 398, §6 (AFF) .]

2. Sales to minors prohibited. A person may not sell, furnish, give away or offer to sell, furnish or give away a tobacco product to any person under 18 years of age. Tobacco products may not be sold at retail to any person under 27 years of age unless the seller first verifies that person's age by means of reliable photographic identification containing the person's date of birth.

[ 1997, c. 305, §5 (NEW) .]

3. Sales through vending machines. Tobacco products may be sold through vending machines according to section 1553-A.

[ 1997, c. 305, §5 (NEW) .]

4. Wholesale sales. Tobacco products may be distributed at wholesale without a face-to-face exchange only in the normal course of trade and under procedures approved by the Bureau of Revenue Services to ensure that tobacco products are not provided to any person under 18 years of age.

[ 1997, c. 305, §5 (NEW); 1997, c. 526, §14 (AMD) .]

5. Possession and use of cigarettes, cigarette papers or tobacco products; use of false identification by minors prohibited.

[ 2003, c. 452, Pt. K, §7 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

5-A. Possession and use of cigarettes, cigarette papers or tobacco products by minors prohibited. Except as provided in subsection 5-B, a person under 18 years of age may not:

A. Purchase, possess or use cigarettes, cigarette papers or any tobacco product; [2003, c. 452, Pt. K, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violate paragraph A after having previously violated this subsection; or [2003, c. 452, Pt. K, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Violate paragraph A after having previously violated this subsection 2 or more times. [2003, c. 452, Pt. K, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. K, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5-B. Exception to possession by minor. A person under 18 years of age may transport or permit to be transported in a motor vehicle cigarettes, cigarette papers or tobacco products in the original sealed package in which they were placed by the manufacturer if the transportation is in the scope of that person's employment.

[ 2003, c. 452, Pt. K, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5-C. Use of false identification by minors prohibited. A person under 18 years of age may not:

A. Offer false identification in an attempt to purchase a tobacco product or to purchase, possess or use cigarettes, cigarette papers or any other tobacco product; [2003, c. 452, Pt. K, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violate paragraph A after having previously violated this subsection; or [2003, c. 452, Pt. K, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Violate paragraph A after having previously violated this subsection 2 or more times. [2003, c. 452, Pt. K, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. K, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Display of prohibition of sales to juveniles. A dealer or distributor of tobacco products shall post notice of this section prohibiting tobacco and cigarette paper sales to persons under 18 years of age. Notices must be publicly and conspicuously displayed in the dealer's or distributor's place of business in letters at least 3/8 inches in height. Signs required by this section may be provided at cost by the department.

[ 1997, c. 305, §5 (NEW) .]

7. Enforcement. Law enforcement officers shall enforce this section. A citizen may register a complaint under this section with the law enforcement agency having jurisdiction. The law enforcement agency may notify any establishment or individual subject to this section of a citizen complaint regarding that establishment's or individual's alleged violation of this section and shall keep a record of that notification.

[ 1997, c. 305, §5 (NEW) .]

8. Fines. Violations of this section are subject to fines according to this subsection.

A. A person who violates subsection 1, 2, 3 or 4 commits a civil violation for which a fine of not less than $50 and not more than $1,500, plus court costs, must be adjudged for any one offense. Except pursuant to Title 15, section 3314, the fine may not be suspended. [2003, c. 452, Pt. K, §9 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

A-1. An employer of a person who violates subsection 1, 2, 3 or 4 commits a civil violation for which a fine of not less than $50 and not more than $1,500, plus court costs, must be adjudged. The fine may not be suspended. [2003, c. 452, Pt. K, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates subsection 5-A or 5-C commits a civil violation for which the following fines may be adjudged.

(1) For a first offense, a fine of not less than $100 and not more than $300 may be imposed. The judge, as an alternative to or in addition to the fine permitted by this subparagraph, may assign the violator to perform specified work for the benefit of the State, the municipality or other public entity or a charitable institution.

(2) For a 2nd offense, a fine of not less than $200 and not more than $500 may be imposed. The judge, as an alternative to or in addition to the fine permitted by this subparagraph, may assign the violator to perform specified work for the benefit of the State, the municipality or other public entity or a charitable institution.

(3) For all subsequent offenses, a fine of $500 must be imposed and that fine may not be suspended. The judge, in addition to the fine permitted by this subparagraph, may assign the violator to perform specified work for the benefit of the State, the municipality or other public entity or a charitable institution. [2003, c. 452, Pt. K, §9 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

C. A person who violates subsection 6 commits a civil violation for which a fine of not less than $50 and not more than $200 may be adjudged for any one offense. [2003, c. 452, Pt. K, §9 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. K, §9 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

9. Distribution of fines. Fines and forfeitures collected pursuant to subchapter 1 and this subchapter must be credited as follows: one half to the General Fund and 1/2 to be deposited in a nonlapsing account of the Maine Criminal Justice Academy for the purpose of providing funds for training and recertification of part-time and full-time law enforcement officers.

[ 2003, c. 20, Pt. R, §7 (AMD) .]

10. Affirmative defense. It is an affirmative defense to prosecution for a violation of subsection 1, 2 or 4 that the defendant sold, furnished, gave away or offered to sell, furnish or give away a tobacco product to a person under 18 years of age in reasonable reliance upon a fraudulent proof of age presented by the purchaser.

[ 1997, c. 305, §5 (NEW) .]

11. Manner of displaying and offering for sale. Tobacco products may be displayed or offered for sale only in a manner that does not allow the purchaser direct access to the tobacco products. The requirements of this subsection do not apply to the display or offering for sale of tobacco products in multi-unit packages of 10 or more units, in tobacco specialty stores or in locations in which the presence of minors is generally prohibited. This requirement does not preempt a municipal ordinance that provides for more restrictive regulation of the sale of tobacco products.

[ 1999, c. 314, §1 (NEW); 1999, c. 314, §2 (AFF) .]

SECTION HISTORY

1997, c. 305, §5 (NEW). 1997, c. 393, §D1 (AMD). 1997, c. 562, §D3 (AMD). 1997, c. 562, §D11 (AFF). 1997, c. 578, §1 (AMD). 1999, c. 314, §1 (AMD). 1999, c. 314, §2 (AFF). 2003, c. 20, §R7 (AMD). 2003, c. 452, §§K7-9 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 223, §4 (AMD). 2009, c. 398, §2 (AMD). 2009, c. 398, §6 (AFF).



22 §1555-C. Delivery sales of premium cigars

The following requirements apply to delivery sales of premium cigars within the State beginning October 1, 2009. [2009, c. 398, §3 (AMD); 2009, c. 398, §6 (AFF).]

1. License required. It is unlawful for any person to accept an order for a delivery sale of premium cigars to a consumer in the State unless that person is licensed under this chapter as a tobacco retailer. The following penalties apply to violations of this subsection.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $50 and not more than $1,500 may be adjudged for each violation. [2003, c. 444, §2 (NEW).]

B. A person who violates this subsection after having been previously adjudicated as violating this subsection or subsection 2 or 4 commits a civil violation for which a fine of not less than $1,000 and not more than $5,000 may be adjudged. [2009, c. 398, §3 (AMD); 2009, c. 398, §6 (AFF).]

[ 2009, c. 398, §3 (AMD); 2009, c. 398, §6 (AFF) .]

2. Requirements for accepting order for delivery sale. The following provisions apply to acceptance of an order for a delivery sale of premium cigars.

A. When accepting the first order for a delivery sale from a consumer, the tobacco retailer shall obtain the following information from the person placing the order:

(1) A copy of a valid government-issued document that provides the person's name, current address, photograph and date of birth; and

(2) An original written statement signed by the person documenting that the person:

(a) Is of legal age to purchase tobacco products in the State;

(c) Understands that providing false information may constitute a violation of law; and

(d) Understands that it is a violation of law to purchase premium cigars for subsequent resale or for delivery to persons who are under the legal age to purchase premium cigars. [2009, c. 398, §3 (AMD); 2009, c. 398, §6 (AFF).]

B. If an order is made as a result of advertisement over the Internet, the tobacco retailer shall request the e-mail address of the purchaser and shall receive payment by credit card or check prior to shipping. [2003, c. 444, §2 (NEW).]

C. Prior to shipping the premium cigars, the tobacco retailer shall verify the information provided under paragraph A against a commercially available database derived solely from government records consisting of age and identity information, including date of birth. [2009, c. 398, §3 (AMD); 2009, c. 398, §6 (AFF).]

D. A person who violates this subsection commits a civil violation for which a fine of not less than $50 and not more than $1,500 may be adjudged for each violation. [2003, c. 444, §2 (NEW).]

E. A person who violates this subsection after having been previously adjudicated as violating this subsection or subsection 1 or 4 commits a civil violation for which a fine of not less than $1,000 and not more than $5,000 may be adjudged. [2009, c. 652, Pt. A, §30 (AMD).]

[ 2009, c. 652, Pt. A, §30 (AMD) .]

3. Requirements for shipping a delivery sale.

[ 2009, c. 398, §6 (AFF); 2009, c. 398, §3 (RP) .]

4. Reporting requirements. No later than the 10th day of each calendar month, a tobacco retailer that has made a delivery sale of premium cigars or shipped or delivered premium cigars into the State in a delivery sale in the previous calendar month shall file with the Department of Administrative and Financial Services, Bureau of Revenue Services a memorandum or a copy of each invoice that provides for each delivery sale the name and address of the purchaser and the brand or brands and quantity of premium cigars sold. The following penalties apply to violations of this subsection.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $50 and not more than $1,500 may be adjudged for each violation. [2003, c. 444, §2 (NEW).]

B. A person who violates this subsection after having been previously adjudicated as violating this subsection or subsection 1 or 2 commits a civil violation for which a fine of not less than $1,000 and not more than $5,000 may be adjudged. [2009, c. 398, §3 (AMD); 2009, c. 398, §6 (AFF).]

[ 2009, c. 398, §3 (AMD); 2009, c. 398, §6 (AFF) .]

5. Unlawful ordering. It is unlawful to submit ordering information for premium cigars by delivery sale under subsection 2, paragraph A in the name of another person. A person who violates this subsection commits a civil violation for which a fine of not more than $10,000 may be adjudged.

[ 2009, c. 398, §3 (AMD); 2009, c. 398, §6 (AFF) .]

6. Rulemaking. The department and the Department of Administrative and Financial Services shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 444, §2 (NEW) .]

7. Forfeiture. Any premium cigar sold or attempted to be sold in a delivery sale that does not meet the requirements of this section is deemed to be contraband and is subject to forfeiture in the same manner as and in accordance with the provisions of Title 36, section 4372-A.

[ 2009, c. 398, §3 (AMD); 2009, c. 398, §6 (AFF) .]

8. Enforcement. The Attorney General may bring an action to enforce this section in District Court or Superior Court and may seek injunctive relief, including a preliminary or final injunction, and fines, penalties and equitable relief and may seek to prevent or restrain actions in violation of this section by any person or any person controlling such person. In addition, a violation of this section is a violation of the Maine Unfair Trade Practices Act.

[ 2003, c. 444, §2 (NEW) .]

SECTION HISTORY

2003, c. 444, §2 (NEW). 2009, c. 398, §3 (AMD). 2009, c. 398, §6 (AFF). 2009, c. 652, Pt. A, §30 (AMD).



22 §1555-D. Illegal delivery of tobacco products

A person may not knowingly transport or cause to be delivered to a person in this State a tobacco product purchased from a person who is not licensed as a tobacco retailer in this State, except that this provision does not apply to the transportation or delivery of tobacco products to a licensed tobacco distributor or tobacco retailer. [2009, c. 398, §4 (AMD); 2009, c. 398, §6 (AFF).]

1. Lists.

[ 2011, c. 524, §1 (RP) .]

2. Penalty. The following penalties apply for violation of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $50 nor more than $1500 may be adjudged for each violation. A fine imposed under this paragraph may not be suspended. [2003, c. 444, §2 (NEW).]

B. An employer of a person who, while working and within the scope of that person's employment, violates this section commits a civil violation for which a fine of not less than $50 nor more than $1,500 may be adjudged for each violation. A fine imposed under this paragraph may not be suspended. [2003, c. 444, §2 (NEW).]

[ 2003, c. 444, §2 (NEW) .]

3. Enforcement. The Attorney General may bring an action to enforce this section in District Court or Superior Court and may seek injunctive relief, including a preliminary or final injunction, and fines, penalties and equitable relief and may seek to prevent or restrain actions in violation of this section by any person or any person controlling such person. In addition, a violation of this section is a violation of the Maine Unfair Trade Practices Act.

[ 2003, c. 444, §2 (NEW) .]

4. Affirmative defense. It is an affirmative defense to a prosecution under this section that a person who transported tobacco products or caused tobacco products to be delivered reasonably relied on licensing information provided by the Attorney General under this section.

[ 2003, c. 444, §2 (NEW) .]

5. Rulemaking. The department shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 444, §2 (NEW) .]

6. Forfeiture. Any tobacco product sold or attempted to be sold in a delivery sale that does not meet the requirements of this section is deemed to be contraband and is subject to forfeiture in the same manner as and in accordance with the provisions of Title 36, section 4372-A.

[ 2003, c. 444, §2 (NEW) .]

SECTION HISTORY

2003, c. 444, §2 (NEW). 2009, c. 398, §4 (AMD). 2009, c. 398, §6 (AFF). 2011, c. 524, §1 (AMD).



22 §1555-E. Reduced ignition propensity cigarettes

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Agent" means any person licensed by the State Tax Assessor to purchase and affix stamps on packages of cigarettes. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

B. "ASTM" means the American Society of Testing and Materials or a successor organization. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

C. "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use and consists of or contains any roll of tobacco wrapped in paper or in any substance not containing tobacco or in any substance other than tobacco and, because of its appearance, the type of tobacco used or its packaging or labeling, is offered to or purchased by consumers as a cigarette. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

D. "Distributor" has the same meaning as in Title 36, section 4401, subsection 2. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

E. "Manufacturer" means:

(1) An entity that manufactures or otherwise produces cigarettes, or causes cigarettes to be manufactured or produced anywhere, that the entity intends to be sold in this State, including cigarettes intended to be sold in the United States through an importer;

(2) The first purchaser anywhere that intends to resell in the United States cigarettes manufactured anywhere that the original manufacturer or maker does not intend to be sold in the United States; or

(3) An entity that becomes a successor of an entity described in subparagraph (1) or (2). [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

F. "Quality control and quality assurance program" means the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors and equipment-related problems do not affect the results of testing under subsection 2. A quality control and quality assurance program ensures that the testing repeatability remains within the required repeatability values stated in subsection 2, paragraph A, subparagraph (6) for all test trials used to certify cigarettes in accordance with this section. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

G. "Repeatability" means the range of values within which the results of repeated cigarette test trials from a single laboratory will fall 95% of the time. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

H. "Sale" means any transfer of possession or exchange or barter, conditional or otherwise, of cigarettes in any manner or by any means or any agreement. In addition to cash and credit sales, the giving of cigarettes as samples, prizes or gifts and the exchanging of cigarettes for any consideration other than money are considered sales. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

I. "Sell" includes offering to sell or agreeing to sell. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

J. "Tobacco retailer" has the same meaning as in section 1551, subsection 3-A. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

[ 2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF) .]

2. Test methods and performance standards. Cigarette test methods and performance standards are governed by the provisions of this subsection.

A. Unless federal law provides otherwise, cigarettes may not be sold or offered for sale in this State or offered for sale or sold to persons located in this State unless the cigarettes have been tested in accordance with the test methods and meet the performance standards specified in this subsection, a written certification has been filed by the manufacturer with the State Fire Marshal in accordance with subsection 3 and the cigarettes have been marked in accordance with subsection 4.

(1) Testing of cigarettes must be conducted in accordance with ASTM Standard E2187-04, "Standard Test Method for Measuring the Ignition Strength of Cigarettes."

(2) Testing must be conducted on 10 layers of filter paper.

(3) No more than 25% of the cigarettes tested in a test trial in accordance with this subsection may exhibit full-length burns. Forty replicate tests constitutes a complete test trial for each cigarette tested.

(4) The performance standards required by this subsection may be applied only to a complete test trial.

(5) Written certifications must be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the International Organization for Standardization or other comparable accreditation standards required by the State Fire Marshal.

(6) Laboratories conducting testing in accordance with this subsection shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value must be no greater than 0.19.

(7) This subsection does not require additional testing if cigarettes are tested consistent with this section for any other purpose.

(8) Testing performed or sponsored by the State Fire Marshal to determine a cigarette's compliance with the performance standards required by this subsection must be conducted in accordance with this subsection. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

B. Each cigarette listed in a certification submitted pursuant to subsection 3 that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standards set forth in this subsection must have at least 2 nominally identical bands on the paper surrounding the tobacco column. At least one complete band must be located at least 15 millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there must be at least 2 bands located at least 15 millimeters from the lighting end and 10 millimeters from the filter end of the tobacco column or 10 millimeters from the labeled end of the tobacco column for nonfiltered cigarettes. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

C. The provisions of this paragraph apply to alternative test methods.

(1) A manufacturer of a cigarette that the State Fire Marshal determines cannot be tested in accordance with the test methods prescribed in paragraph A shall propose test methods and performance standards for the cigarette to the State Fire Marshal. Upon approval of the proposed test methods and a determination by the State Fire Marshal that the performance standards proposed by the manufacturer are equivalent to the performance standards prescribed in paragraph A, the manufacturer may employ the test methods and performance standards to certify the cigarette pursuant to subsection 3.

(2) If a manufacturer has certified a cigarette pursuant to subsection 3 and thereafter makes any change to the cigarette that is likely to alter its compliance with the reduced ignition propensity standards required by this section, that cigarette may not be sold or offered for sale in this State until the manufacturer retests the cigarette in accordance with the testing standards set forth in this subsection and maintains records of that retesting as required by this subsection. Any altered cigarette that does not meet the performance standards set forth in this subsection may not be sold in this State.

(3) If the State Fire Marshal determines that another state has enacted reduced ignition propensity standards that include test methods and performance standards that are the same as those contained in this subsection and finds that the officials responsible for implementing those requirements have approved the proposed alternative test methods and performance standards for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation, then the State Fire Marshal shall authorize that manufacturer to employ the alternative test methods and performance standards to certify that cigarette for sale in this State, unless the State Fire Marshal finds a reasonable basis that the alternative test should not be accepted under this section. All other applicable requirements of this subsection apply to the manufacturer. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

D. Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of 3 years and shall make copies of these reports available to the State Fire Marshal and the Attorney General upon written request. Any manufacturer who fails to make copies of these reports available within 60 days of receiving a written request commits a civil violation for which a fine not to exceed $5,000 must be applied for each day after the 60th day that the manufacturer does not make such copies available. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

E. The State Fire Marshal may adopt a subsequent ASTM standard test method for measuring the ignition strength of cigarettes upon a finding that the subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the performance standard in paragraph A, subparagraph (3). [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

[ 2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF) .]

3. Certification. This subsection governs the certification of cigarettes under this section.

A. Each manufacturer shall submit to the State Fire Marshal a written certification attesting that:

(1) Each cigarette listed in the certification has been tested in accordance with subsection 2; and

(2) Each cigarette listed in the certification meets the performance standards set forth in subsection 2. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

B. Information listed in the certification of each cigarette must include:

(1) Brand or trade name on the package;

(2) Style, such as light or ultra light;

(3) Length in millimeters;

(4) Circumference in millimeters;

(5) Flavor, such as menthol, if applicable;

(6) Filter or nonfilter;

(7) Package description, such as soft pack or box;

(8) Marking approved in accordance with subsection 4;

(9) The name, address and telephone number of the laboratory, if different than the manufacturer, that conducted the test; and

(10) The date that the testing occurred. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

C. The manufacturer must make a certification available to the Attorney General for purposes consistent with this section and the State Tax Assessor for the purposes of ensuring compliance with this section. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

D. Each cigarette certified under this subsection must be recertified every 3 years. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

[ 2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF) .]

4. Marking of cigarette packaging. The provisions of this subsection govern marking of cigarette packaging.

A. The packaging of cigarettes that are certified by a manufacturer in accordance with subsection 3 must be marked to indicate compliance with the requirements of subsection 2. The marking must be in 8-point or larger type and consist of:

(1) Modification of the universal product code to include a visible mark printed in the area of the universal product code. This mark may consist of an alphanumeric or symbolic character or characters permanently stamped, engraved, embossed or printed in conjunction with the universal product code; or

(2) Any visible combination of alphanumeric or symbolic characters or text permanently stamped, engraved or embossed upon the cigarette package or cellophane wrap. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

B. A manufacturer shall use only one marking and shall apply this marking uniformly for all packages, including, but not limited to, packs, cartons and cases, and brands marketed by that manufacturer. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

C. Prior to the certification of any cigarette, a manufacturer shall present its proposed marking to the State Fire Marshal for approval. Upon receipt of the request, the State Fire Marshal shall approve or disapprove the marking offered, except that the State Fire Marshal shall approve any marking in use and approved for sale in New York pursuant to the New York Fire Safety Standards for Cigarettes. Proposed markings are deemed approved if the State Fire Marshal fails to act within 10 business days of receiving a request for approval. The State Fire Marshal shall notify the State Tax Assessor as to the marking that has been approved. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

D. A manufacturer may not modify its approved marking unless the modification has been approved by the State Fire Marshal in accordance with this subsection. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

E. A manufacturer certifying cigarettes in accordance with subsection 3 shall provide a copy of the certification to all distributors and agents to which the manufacturer sells cigarettes and shall also provide sufficient copies of an illustration of the package marking used by the manufacturer pursuant to this section for each tobacco retailer to which the distributors or agents sell cigarettes. Distributors and agents shall provide copies of these illustrations to all tobacco retailers to which they sell cigarettes. Distributors, agents and tobacco retailers shall permit the State Fire Marshal, the State Tax Assessor, the Attorney General and their employees to inspect cigarette packaging marked in accordance with this subsection. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

[ 2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF) .]

5. Violations. Penalties for violating this section are as set out in this subsection.

A. A manufacturer, distributor, agent or any other person or entity who knowingly sells or offers to sell cigarettes, other than through retail sale, in violation of subsection 2, paragraph A commits a civil violation for which a fine of not more than $10,000 per each sale of cigarettes must be imposed. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

B. A manufacturer, distributor, agent or any other person or entity who knowingly sells or offers to sell cigarettes, other than through retail sale, in violation of subsection 2, paragraph A and has previously been adjudicated of violating that subsection commits a civil violation for which a fine of not more than $25,000 per each sale of cigarettes must be imposed, except that the fine against any one person or entity may not exceed $100,000 during any 30-day period. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

C. A tobacco retailer who knowingly sells 1,000 cigarettes or less in violation of subsection 2, paragraph A commits a civil violation for which a fine of not more than $500 per each sale or offer for sale of cigarettes must be imposed. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

D. A tobacco retailer who commits a violation as described in paragraph C and has previously been adjudicated of committing that violation commits a civil violation for which a fine of not more than $2,000 per each sale or offer for sale of cigarettes must be imposed. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

E. A tobacco retailer who knowingly sells more than 1,000 cigarettes in violation of subsection 2, paragraph A commits a civil violation for which a fine of not more than $1,000 per each sale or offer for sale of cigarettes must be imposed, except that this fine against any tobacco retailer may not exceed $25,000 during a 30-day period. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

F. A tobacco retailer who commits a violation as described in paragraph E and has previously been adjudicated of committing that violation commits a civil violation for which a fine of not more than $5,000 per each sale or offer for sale of cigarettes must be imposed, except that this fine against any tobacco retailer may not exceed $25,000 during a 30-day period. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

G. In addition to any other penalty prescribed by law, a corporation, partnership, sole proprietor, limited partnership or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to subsection 3 commits a civil violation for which a fine of not less than $75,000 must be imposed for each false certification. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

H. A corporation, partnership, sole proprietor, limited partnership or association engaged in the manufacture of cigarettes that commits a violation as described in paragraph G after having previously being adjudicated of committing that violation commits a civil violation for which a fine of at least $75,000 and not more than $250,000 must be imposed for each false certification. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

I. A person who commits a violation of a provision of this section other than those described in paragraphs A to H commits a civil violation for which a fine of not more than $1,000 must be imposed for each violation. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

J. A person who commits a violation as described in paragraph I and has been previously adjudicated of committing a violation described in paragraph I commits a civil violation for which a fine of not more than $5,000 must be imposed for each violation. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

[ 2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF) .]

6. Forfeiture. Any cigarettes that have been sold or offered for sale that do not comply with the performance standards required by this section are subject to forfeiture under Title 36, section 4372-A, as long as, prior to the destruction of any cigarette forfeited pursuant to these provisions, the true holder of the trademark rights in the cigarette brand must be permitted to inspect the cigarette.

[ 2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF) .]

7. Injunctive relief. In addition to any other remedy provided by law, the Attorney General may file an action in District Court or Superior Court for a violation of this section, including petitioning for injunctive relief or to recover any costs or damages suffered by the State because of a violation of this section, including enforcement costs relating to the specific violation and attorney's fees. Each violation of this section or of rules adopted under this section constitutes a separate civil violation for which the State Fire Marshal or Attorney General may obtain relief.

[ 2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF) .]

8. Implementation. This section must be implemented as set out in this subsection.

A. The State Fire Marshal may adopt routine technical rules, pursuant to Title 5, chapter 375, subchapter 2-A, necessary to effectuate the purposes of this section. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

B. The State Tax Assessor in the regular course of conducting inspections of distributors, agents and tobacco retailers, as authorized under Title 36, section 4373-A, may inspect cigarette packaging to determine if it is marked as required in subsection 4. If the packaging is not marked as required, the State Tax Assessor shall notify the State Fire Marshal. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

C. Beginning in 2009 and every 3 years thereafter, the State Fire Marshal shall review the effectiveness of this section and report to the Legislature the State Fire Marshal's findings and, if appropriate, recommendations for legislation to improve the effectiveness of the implementation of the standards and certification of those standards in this section. The report and legislative recommendations must be submitted no later than March 1st of each year a report is required. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

D. This section must be implemented by the State Fire Marshal in accordance with the implementation and substance of the New York Fire Safety Standards for Cigarettes or a comparable or successor standard. [2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF).]

[ 2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF) .]

9. Inspection. To enforce the provisions of this section, the Attorney General and the State Fire Marshal may examine the books, papers, invoices and other records of any person in possession, control or occupancy of any premises where cigarettes are manufactured, tested, placed, stored, sold or offered for sale, as well as the stock of cigarettes on the premises. Such a person shall give the Attorney General and the State Fire Marshal the means, facilities and opportunity for the examinations authorized by this subsection.

[ 2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF) .]

10. Fire Prevention and Public Safety Fund. The Fire Prevention and Public Safety Fund is established as a nonlapsing fund. The fund must consist of all money recovered as penalties for violations of this section. The money must be deposited to the credit of the fund and, in addition to any other money made available for such purpose, must be made available to the State Fire Marshal to support fire safety and prevention programs.

[ 2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF) .]

11. Sale outside of State. Nothing in this section may be construed to prohibit a person or entity from manufacturing or selling cigarettes that do not meet the requirements of this section if the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States and that person or entity has taken reasonable steps to ensure that such cigarettes will not be sold or offered for sale to persons located in this State.

[ 2007, c. 253, §1 (NEW); 2007, c. 253, §3 (AFF) .]

SECTION HISTORY

2007, c. 253, §1 (NEW). 2007, c. 253, §3 (AFF).



22 §1555-F. Delivery sales of tobacco products

1. Prohibition against delivery sales to consumers. The following requirements apply to delivery sales of tobacco products within the State.

A. A tobacco product may not be shipped to anyone other than a licensed tobacco distributor or licensed tobacco retailer in this State. [2009, c. 398, §5 (NEW); 2009, c. 398, §6 (AFF).]

B. A person may not, with knowledge or reason to know of the violation, provide substantial assistance to a person in violation of this section. [2009, c. 398, §5 (NEW); 2009, c. 398, §6 (AFF).]

[ 2009, c. 398, §5 (NEW); 2009, c. 398, §6 (AFF) .]

2. Acceptance of delivery of tobacco products. Only a licensed tobacco distributor or licensed tobacco retailer may accept delivery of tobacco products in this State.

[ 2009, c. 398, §5 (NEW); 2009, c. 398, §6 (AFF) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $1,000 and not more than $5,000 may be adjudged for each violation. [2009, c. 398, §5 (NEW); 2009, c. 398, §6 (AFF).]

B. An employer of a person who, while working and within the scope of that person's employment, violates this section commits a civil violation for which a fine of not less than $1,000 and not more than $5,000 may be adjudged for each violation. [2009, c. 398, §5 (NEW); 2009, c. 398, §6 (AFF).]

C. For purposes of this section, each shipment or transport of tobacco products constitutes a separate violation. [2009, c. 398, §5 (NEW); 2009, c. 398, §6 (AFF).]

D. The Attorney General may bring an action to enforce this section in District Court or Superior Court and may seek injunctive relief, including preliminary or final injunction, and fines, penalties and equitable relief and may seek to prevent or restrain actions in violation of this section by any person or any person controlling such person. In addition, a violation of this section is a violation of the Maine Unfair Trade Practices Act. [2009, c. 398, §5 (NEW); 2009, c. 398, §6 (AFF).]

E. If a court determines that a person has violated the provisions of this section, the court shall order any profits, gains, gross receipts or other benefits from the violation to be disgorged and paid to the Treasurer of State for deposit in the General Fund. Unless otherwise expressly provided, the penalties or remedies or both under this section are in addition to any other penalties and remedies available under any other law of this State. [2009, c. 398, §5 (NEW); 2009, c. 398, §6 (AFF).]

[ 2009, c. 398, §5 (NEW); 2009, c. 398, §6 (AFF) .]

4. Rulemaking. The department and the Department of Administrative and Financial Services shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 398, §5 (NEW); 2009, c. 398, §6 (AFF) .]

5. Forfeiture. Any tobacco product sold or attempted to be sold in violation of this section is deemed to be contraband and is subject to forfeiture in the same manner as and in accordance with the provisions of Title 36, section 4372-A.

[ 2009, c. 398, §5 (NEW); 2009, c. 398, §6 (AFF) .]

6. Exemption. The provisions of this section do not apply to the delivery sale of premium cigars to a consumer.

[ 2009, c. 398, §5 (NEW); 2009, c. 398, §6 (AFF) .]

SECTION HISTORY

2009, c. 398, §5 (NEW). 2009, c. 398, §6 (AFF).



22 §1556. Municipal regulation

Except as otherwise provided in this section, nothing in this chapter affects the authority of municipalities to enact ordinances or regulations that are more restrictive than this chapter. [1997, c. 63, §1 (AMD).]

When a municipality intends to consider an ordinance or regulation or intends to amend an ordinance or regulation so that the ordinance or regulation would be more restrictive than this chapter, the municipality shall give notice of that intention by mail, at least 30 days prior to consideration of the ordinance, regulation or amendment, to the last known address of each retail tobacco licensee doing business within the municipal corporate limits. This notice must state the time, place and date of a hearing or proposed enactment and the subject matter of the proposed ordinance, regulation or amendment. [1997, c. 63, §1 (NEW).]

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 1997, c. 63, §1 (AMD).



22 §1556-A. Enforcement

The provisions of this chapter and Title 36, section 4366-C may be enforced by law enforcement officers as defined by Title 17-A or by individuals hired by contract with the department to enforce this law. [1999, c. 616, §1 (AMD).]

1. Contract officers. The authority of contract officers hired under this chapter is limited to enforcement of this chapter and Title 36, section 4366-C. Authorization to enforce this chapter is granted by the Commissioner of Public Safety, by terms mutually agreed upon between the department and the Department of Public Safety. Contract officers must have an appropriate background in law enforcement. Contract officers are exempt from ongoing training requirements except as otherwise determined by the Commissioner of Public Safety. These contract officers are not considered law enforcement officers for the purposes of enforcing the Maine Juvenile Code.

[ 2007, c. 467, §1 (AMD) .]

2. Enforcement; jurisdiction. Enforcement of criminal offenses may be carried out by written summons pursuant to Title 17-A filed in the District Court. Enforcement of civil violations set forth in section 1555-B may be carried out by complaint filed in District Court. All civil violations involving licenses issued pursuant to section 1551-A are within the jurisdiction of the District Court pursuant to section 1557, subsection 1.

[ RR 1999, c. 2, §23 (AFF); RR 1999, c. 2, §22 (COR) .]

3. Injunction.

[ 1995, c. 593, §5 (RP) .]

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 1995, c. 593, §§4,5 (AMD). 1997, c. 305, §6 (AMD). 1997, c. 562, §D4 (AMD). 1997, c. 562, §D11 (AFF). RR 1999, c. 2, §23 (AFF). RR 1999, c. 2, §22 (COR). 1999, c. 616, §§1,2 (AMD). 2007, c. 467, §1 (AMD).






Subchapter 3: FINES, REVOCATION AND SUSPENSION

22 §1557. Jurisdiction; District Court

1. Jurisdiction. The District Court, pursuant to the Maine Administrative Procedure Act, shall conduct hearings on all matters concerning violations by tobacco licensees of any state law related to tobacco sales. Notwithstanding Title 5, chapter 375, subchapter 6, the District Court Judge has exclusive jurisdiction over all violations of this chapter by licensees and their agents or employees when a criminal penalty is not provided.

[ 2009, c. 199, §4 (AMD) .]

2. Powers. The District Court may impose fines on licensees and their agents or employees and suspend or revoke licenses in accordance with this chapter.

[ 2009, c. 199, §4 (AMD) .]

3. Injunction. If the person licensed to sell tobacco products has engaged in or is about to engage in any act or practice that violates this chapter, the District Court may grant a permanent or temporary injunction, restraining order or other order as appropriate.

[ 1995, c. 593, §6 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 1995, c. 593, §6 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2009, c. 199, §4 (AMD).



22 §1557-A. Imposition of penalties; causes

The District Court may impose fines or revoke or suspend licenses for the following causes: [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

1. Violation of law or infraction of rule. Violation of state law or rule related to the sale of tobacco products; or

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF) .]

2. False material statement. Knowingly making a false material statement of fact in an application for licensure of the sale of tobacco products.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF) .]

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



22 §1558. Revocation or suspension procedure

1. Violation of law or rule. Upon discovering a violation of state law or rule related to retail tobacco sales, the commissioner or the commissioner's designee shall:

A. Report the violation to the District Court in a signed complaint; or [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

B. Issue warnings to the licensees involved. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Notice and hearing. Except as provided under subsection 7, upon receipt of a signed complaint prepared under subsection 1, paragraph A, notice must be provided and a hearing must be held according to the following procedures.

A. The commissioner or the commissioner's designee shall notify the licensee or the licensee's agent or employee by serving the licensee or the licensee's agent or employee with a copy of the complaint and a notice that states the time and place of the hearing and that the licensee or the licensee's agent or employee may appear in person or be represented by counsel at the hearing. Service of the complaint and hearing notice upon the licensee is sufficient when served in hand by the commissioner's designee or when sent by registered or certified mail at least 7 days before the date of the hearing to the address given by the licensee at the time of application for a license. Service of the complaint and hearing notice upon a licensee's agent or employee is sufficient when served in hand by the commissioner’s designee or when sent by registered or certified mail at least 7 days before the date of the hearing to the address given by the agent or employee at the time the agent or employee was initially notified by the department of the violation. The commissioner or the commissioner’s designee shall file proof of service with the District Court. [2009, c. 199, §5 (AMD).]

B. The District Court shall conduct a hearing limited to the facts, laws and rules specified in the complaint. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

C. The District Court shall conduct the hearing in the following manner.

(1) The District Court may administer oaths to witnesses and issue subpoenas at the request of any party, including subpoenas to compel the attendance of parents and legal guardians of unemancipated minors.

(a) The department shall pay to the witnesses the legal fees for travel and attendance, except that, notwithstanding Title 16, section 253, the department is not required to pay the fees before the travel and attendance occur.

(2) Hearsay testimony is not admissible during the hearing. The licensees, agents or employees named in the complaint have the right to have all witnesses testify in person at the hearing.

(3) The District Court shall render a decision in each case based on the facts, laws and rules cited in the complaint. The findings must specify the facts found and the laws or rules violated. [2009, c. 199, §5 (AMD).]

[ 2009, c. 199, §5 (AMD) .]

3. Suspension or revocation decision.

[ 2011, c. 559, Pt. A, §22 (RP) .]

4. Suspension of penalty; case on file. After the hearing, the District Court may:

A. Suspend a penalty; or [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

B. Place a case on file instead of imposing a penalty. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

5. Application of suspension or revocation. A suspension or revocation applies to premises and persons in the following manner.

A. If a licensee is interested directly or indirectly in more than one license, suspensions apply only to the premises where the violation occurs. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

B. If a licensee is interested directly or indirectly in more than one license, the District Court may order that a revocation apply to any of those premises or machines. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

C. If the licensee is a corporation, the District Court shall treat the officers, directors and substantial stockholders as individuals. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

6. Term of suspension or revocation. Suspensions must be for a definite period of time. If the District Court revokes a license, the court shall specify when the department may reinstate a license to the person whose license is revoked.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

7. Warnings. Upon the written recommendation of the commissioner, or the commissioner's designee, the District Court, instead of notifying a licensee against whom a complaint is pending to appear for hearing, may send the licensee a warning. Warnings must be sent by registered or certified mail and contain a copy of the complaint. A licensee to whom a warning is sent may demand a hearing by notifying the District Court by registered or certified mail within 10 days from the date the warning was mailed.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

8. Fines. Notwithstanding any other provisions of this Title, the District Court may impose on a licensee or the licensee's agent or employee a fine of a specific sum of not less than $50 nor more than $1,500 for any one offense. The fine is independent of any fine or forfeiture adjudged under subchapter 1 or 2 and may be imposed instead of or in addition to any suspension or revocation of a license.

A. The District Court shall maintain a record of all fines received by the court. Any fines received must be credited as follows: 1/2 to the Department of Health and Human Services in a nonlapsing account to be used by the department to defray administrative costs of retail tobacco licensing and 1/2 to a nonlapsing account to be used by the Attorney General to support enforcement and responsible retailing education programs. Annually, the court shall report to the department the total amount of fines collected. [2011, c. 657, Pt. AA, §60 (AMD).]

[ 2011, c. 657, Pt. AA, §60 (AMD) .]

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 223, §5 (AMD). 2009, c. 199, §§5, 6 (AMD). 2011, c. 559, Pt. A, §22 (AMD). 2011, c. 657, Pt. AA, §60 (AMD).



22 §1558-A. Record of proceedings; transcript

1. Court record. The District Court shall keep a full and complete record of all proceedings before the court of any enforcement actions or on the revocation and suspension of any license issued by the department. The District Court is not required to have a transcript of the testimony prepared unless required for rehearing or appeal.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Notice to department. The District Court shall forward to the department notice of final disposition of all proceedings conducted pursuant to this subchapter. The department shall maintain the records of the proceedings for at least 5 years.

[ 2011, c. 657, Pt. AA, §61 (AMD) .]

3. Notice to defendant. Notice of the decision of the District Court must be sent to the defendant by certified mail to the address given by the licensee to the department.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2011, c. 657, Pt. AA, §61 (AMD).



22 §1559. Appeal decision of District Court

1. Aggrieved person may appeal within 30 days. A person aggrieved by the decision of the District Court in imposing any forfeiture or fine or in revoking or suspending a license issued by the department or by refusal of the department to issue a license applied for may appeal to the Superior Court by filing a complaint within 30 days of the decision or refusal.

A. The 30-day period for appeal begins on:

(1) The effective date of the suspension or revocation in the case of a license revocation or suspension; or

(2) The day when the department sends notice of refusal, by registered or certified mail, to the applicant for a license in the case of refusal by the department to issue a license. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

B. Filing the complaint in Superior Court suspends the running of the 30-day period. [1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF).]

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Suspension or revocation suspended pending appeal. If the licensee files an appeal in the Superior Court and notifies the District Court that the appeal has been filed within 7 days of the mailing of the decision of the District Court required in section 1558-A, subsection 3, the operation of a suspension or revocation of a license imposed by the District Court must be suspended, pending judgment of the Superior Court.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3. Superior Court hearing.

[ 2011, c. 559, Pt. A, §23 (RP) .]

4. Superior Court decision. After the hearing, the Superior Court may affirm, modify or reverse the decision of the District Court.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

5. Further appeal. An aggrieved person may appeal the Superior Court decision to the Supreme Judicial Court. Upon appeal, the Supreme Judicial Court, after consideration, may reverse or modify any decree made by the Superior Court based upon an erroneous ruling or finding of law.

[ 1995, c. 470, §9 (NEW); 1995, c. 470, §19 (AFF) .]

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2011, c. 559, Pt. A, §23 (AMD).



22 §1559-A. Transfer of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 470, §9 (NEW). 1995, c. 470, §19 (AFF). 2003, c. 673, §CC2 (RP).






Subchapter 4: NICOTINE-CONTAINING SUBSTANCES

22 §1560. Nicotine water

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Nicotine water" means water that is sold in the State, that is intended for human consumption and that contains as an added ingredient nicotine or an alkaloid having similar physiological activity. [2003, c. 623, §1 (NEW).]

[ 2003, c. 623, §1 (NEW) .]

2. Prohibition. A person may not sell, furnish, give away or offer to sell, furnish or give away nicotine water in this State.

[ 2003, c. 623, §1 (NEW) .]

3. Violation. A person who violates this section commits a civil violation for which fines may be imposed under subsection 4.

[ 2003, c. 623, §1 (NEW) .]

4. Fines. The following fines apply to violations of this section.

A. A person who violates subsection 2 commits a civil violation for which a fine of $500 may be adjudged. [2003, c. 623, §1 (NEW).]

B. A person who violates subsection 2 after having previously violated subsection 2 commits a civil violation for which a fine of $1,000 may be adjudged. [2003, c. 623, §1 (NEW).]

C. A person who violates subsection 2 after having previously violated subsection 2 more than once commits a civil violation for which a fine of $5,000 may be adjudged. [2003, c. 623, §1 (NEW).]

[ 2003, c. 623, §1 (NEW) .]

SECTION HISTORY

2003, c. 623, §1 (NEW).



22 §1560-A. Hard snuff (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 467, §2 (NEW). 2007, c. 487, §1 (RP).



22 §1560-B. Liquid nicotine

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Child-resistant packaging" means packaging meeting the specifications in 16 Code of Federal Regulations, Section 1700.15(b) (2015) and tested by the method described in 16 Code of Federal Regulations, Section 1700.20 (2015). [2015, c. 288, §1 (NEW).]

B. "Electronic nicotine delivery device" means any noncombustible device containing or delivering nicotine or any other substance intended for human consumption that employs a heating element, power source, electronic circuit or other electronic, chemical or mechanical means and that may be used to simulate smoking through inhalation of vapor or aerosol from the device, including, without limitation, a device manufactured, distributed, marketed or sold as an electronic cigarette, electronic cigar, electronic pipe, electronic hookah or so-called vape pen. "Electronic nicotine delivery device" does not include any product regulated as a drug or device by the United States Food and Drug Administration under Chapter V of the Federal Food, Drug, and Cosmetic Act. [2015, c. 288, §1 (NEW).]

C. "Nicotine liquid container" means a container used to hold a liquid, gel or other substance containing nicotine that is sold, marketed or intended for use as or with an electronic nicotine delivery device. "Nicotine liquid container" does not include a cartridge or other container that contains a liquid or other substance containing nicotine and is sold, marketed or intended for use as long as the cartridge or other container is prefilled and sealed by the manufacturer and not intended to be opened by the consumer. [2015, c. 288, §1 (NEW).]

[ 2015, c. 288, §1 (NEW) .]

2. Prohibition. Beginning January 1, 2016, a person may not sell, furnish, give away or offer to sell, furnish or give away a nicotine liquid container unless the container is child-resistant packaging.

[ 2015, c. 288, §1 (NEW) .]

3. Penalties. This subsection applies to violations of subsection 2.

A. A person who violates subsection 2 commits a civil violation for which a fine of $500 may be adjudged. [2015, c. 288, §1 (NEW).]

B. A person who violates subsection 2 after having previously violated subsection 2 commits a civil violation for which a fine of $1,000 may be adjudged. [2015, c. 288, §1 (NEW).]

C. A person who violates subsection 2 after having previously violated subsection 2 more than once commits a civil violation for which a fine of $5,000 may be adjudged. [2015, c. 288, §1 (NEW).]

[ 2015, c. 288, §1 (NEW) .]

4. Repeal. The commissioner shall monitor the status of any effective date of final regulations issued by the United States Food and Drug Administration or by any other federal agency that mandate child-resistant packaging standards for nicotine liquid containers. The commissioner shall notify the joint standing committee of the Legislature having jurisdiction over health and human services matters when the final regulations have been adopted. The joint standing committee, upon receiving this notification, may report out a bill repealing this section.

[ 2015, c. 288, §1 (NEW) .]

SECTION HISTORY

2015, c. 288, §1 (NEW).






Subchapter 5: FLAVORED CIGARS

22 §1560-D. Flavored cigars

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Characterizing flavor" means a distinguishable taste or aroma of candy, chocolate, vanilla, fruit, berry, nut, herb, spice, honey or an alcoholic drink that is imparted to tobacco or tobacco smoke either prior to or during consumption. "Characterizing flavor" does not include a taste or aroma from tobacco. A cigar is deemed to have a characterizing flavor if the cigar is advertised or marketed as having or producing the taste or aroma of candy, chocolate, vanilla, fruit, berry, nut, herb, spice, honey or an alcoholic drink. [2009, c. 606, §1 (AMD).]

B. "Component part" includes but is not limited to the tobacco, filter and paper in a cigar. [2009, c. 606, §1 (AMD).]

C. "Constituent" means any ingredient, substance, chemical or compound, other than tobacco, water or reconstituted tobacco sheet, that is added by the manufacturer to the tobacco, paper or filter of a cigar during the processing, manufacture or packing of the cigar. "Constituent" includes a smoke constituent. [2009, c. 606, §1 (AMD).]

D. "Flavored cigar" means a cigar or any component part of the cigar that contains a constituent that imparts a characterizing flavor. [2009, c. 606, §1 (AMD).]

E. [2009, c. 606, §1 (RP).]

E-1. "Premium cigar" means a cigar that weighs more than 3 pounds per 1,000 cigars and is wrapped in whole tobacco leaf. [2009, c. 606, §1 (NEW).]

F. "Smoke constituent" means any chemical or chemical compound in mainstream or sidestream tobacco smoke that either transfers from any component of the cigar to the smoke or that is formed by the combustion or heating of tobacco, additives or other component of the tobacco product. [2009, c. 606, §1 (AMD).]

[ 2009, c. 606, §1 (AMD) .]

2. Prohibition on sale or distribution of flavored cigars. Except as provided in subsection 5-A, a person may not sell or distribute or offer to sell or distribute in this State any flavored cigar unless the cigar is a premium cigar.

A. [2009, c. 606, §1 (RP).]

B. [2009, c. 606, §1 (RP).]

C. [2009, c. 606, §1 (RP).]

[ 2009, c. 606, §1 (AMD) .]

3. Violation. A person who violates this section commits a civil violation for which fines may be imposed under subsection 4.

[ 2007, c. 467, §3 (NEW) .]

4. Fines. The fines that apply to violations of this section are as set out in this subsection.

A. A person who violates subsection 2 commits a civil violation for which a fine of $1,000 may be adjudged. [2009, c. 606, §1 (AMD).]

B. A person who violates subsection 2 after having previously been convicted of a violation of that subsection commits a civil violation for which a fine of $5,000 may be adjudged. [2009, c. 606, §1 (AMD).]

[ 2009, c. 606, §1 (AMD) .]

5. Exemptions.

[ 2009, c. 606, §1 (RP) .]

5-A. Exemptions. Any flavored cigar that the Attorney General determined had no characterizing flavor or was otherwise exempt under former subsection 5 is exempt from the prohibition on flavored nonpremium cigars in subsection 2 so long as no material change is made to the cigar's flavoring, packaging or labeling subsequent to the Attorney General's determination.

[ 2009, c. 606, §1 (NEW) .]

6. Tobacco distributors.

[ 2009, c. 606, §1 (RP) .]

7. Transition.

[ 2009, c. 606, §1 (RP) .]

8. Website information. To the extent that resources permit, the Attorney General shall maintain on a publicly accessible website a list of flavored cigars that are exempt from the prohibition under subsection 5-A and authorized for distribution and sale in the State.

[ 2009, c. 606, §1 (AMD) .]

9. Rulemaking.

[ 2009, c. 606, §1 (RP) .]

10. Transfers of funds. Notwithstanding any other provision of law, for fiscal years beginning on or after July 1, 2009 the State Controller shall transfer $92,660 no later than June 30, 2010 and $145,147 no later than June 30, 2011 from the Fund for a Healthy Maine to General Fund undedicated revenue.

[ 2011, c. 380, Pt. II, §2 (AMD) .]

SECTION HISTORY

2007, c. 467, §3 (NEW). 2007, c. 612, §1 (AMD). 2009, c. 606, §1 (AMD). 2011, c. 380, Pt. II, §2 (AMD).









Chapter 263: OFFENSES AGAINST PUBLIC HEALTH

Subchapter 1: NUISANCES

22 §1561. Removal of private nuisance

When any source of filth whether or not the cause of sickness is found on private property and deemed to be potentially injurious to health, the owner or occupant thereof shall, within 24 hours after notice from the local health officer, at his own expense, remove or discontinue it. If he neglects or unreasonably delays to do so, he forfeits not exceeding $300. Said local health officer shall cause said nuisance to be removed or discontinued, and all expenses thereof shall be repaid to the town by such owner or occupant, or by the person who caused or permitted it. [1973, c. 430, (AMD).]

SECTION HISTORY

1973, c. 430, (AMD).



22 §1562. Depositing of dead animal where nuisance

Whoever personally or through the agency of another leaves or deposits the carcass of a dead horse, cow, sheep, hog or of any domestic animals or domestic fowl or parts thereof in any place where it may cause a nuisance shall, upon receiving a notice to that effect from the local health officer, promptly remove, bury or otherwise dispose of such carcass. If he fails to do so within such time as may be prescribed by the local health officer, and in such manner as may be satisfactory to such health officer, he shall be punished by a fine of not less than $10 nor more than $100, or by imprisonment for not more than 3 months.



22 §1563. Reuse of containers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 457, §3 (RP).



22 §1564. Spitting in public places (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 457, §3 (RP).



22 §1565. X-ray shoe-fitting machines (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 457, §3 (RP).



22 §1566. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 521, §1 (NEW). 1977, c. 696, §182 (RP).



22 §1567. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 521, §1 (NEW). 1977, c. 696, §182 (RP).



22 §1568. License (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 521, §1 (NEW). 1977, c. 696, §182 (RP).



22 §1569. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 521, (NEW). 1977, c. 696, §182 (RP).



22 §1570. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 521, §1 (NEW). 1977, c. 696, §182 (RP).



22 §1571. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 521, §1 (NEW). 1977, c. 696, §182 (RP).



22 §1572. Immunity and employment protection (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 518, §1 (NEW). 1977, c. 696, §183 (RP).



22 §1573. Discrimination for refusal (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 518, §2 (NEW). 1977, c. 696, §183 (RP).



22 §1574. Sale and use of fetuses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 518, §3 (NEW). 1977, c. 696, §183 (RP).



22 §1575. Failure to preserve life of live born person (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 518, §4 (NEW). 1977, c. 696, §183 (RP).



22 §1576. Live born and live birth, defined (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 518, §5 (NEW). 1977, c. 696, §183 (RP).



22 §1577. Abortion data (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 389, (NEW). 1977, c. 696, §184 (RP).



22 §1578. Smoking prohibited at public meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 333, (NEW). 1985, c. 779, §61 (AMD). 1987, c. 20, §2 (AMD). 1993, c. 342, §9 (AFF). 1993, c. 342, §2 (RP).



22 §1578-A. Smoking in publicly owned buildings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 332, (NEW). 1993, c. 342, §9 (AFF). 1993, c. 342, §3 (RP).






Subchapter 2: SMOKING

22 §1578-B. Tobacco use in elementary and secondary schools prohibited

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Elementary or secondary school" means any public elementary or secondary school approved in accordance with Title 20-A, chapter 206, subchapter I. [1987, c. 687, (NEW).]

B. "Principal" has the same meaning as defined in Title 20-A, section 1, subsection 21. [1987, c. 687, (NEW).]

C. "Student" means any elementary or secondary student enrolled in an elementary or secondary school as defined in Title 20-A, chapter 1. [1987, c. 687, (NEW).]

D. "Tobacco use" includes smoking, which means carrying or having in one's possession a lighted cigarette, cigar, pipe or other object giving off or containing any substance giving off smoke, and the use of smokeless tobacco. [1987, c. 687, (NEW).]

[ 1987, c. 687, (NEW) .]

2. Prohibition. Except as provided in subsection 3, tobacco use in the buildings or on the grounds of any elementary or secondary school is prohibited.

[ 2007, c. 156, §2 (AMD) .]

3. Exceptions. Tobacco use may be permitted in classrooms only as part of a bona fide demonstration during a class lesson, with prior notice being given to the school's administrator.

[ 1987, c. 687, (NEW) .]

4. Employees.

[ 2007, c. 156, §3 (RP) .]

5. Public.

[ 2007, c. 156, §4 (RP) .]

6. Enforcement. The principal of the elementary or secondary school, or the principal's designee, shall enforce the law prohibiting and restricting tobacco use under this section.

[ 1987, c. 687, (NEW) .]

SECTION HISTORY

1987, c. 687, (NEW). 1993, c. 342, §4 (AMD). 1993, c. 342, §9 (AFF). 2007, c. 156, §§2-4 (AMD).



22 §1579. Prohibition (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 226, (NEW). 1983, c. 239, (NEW). 1983, c. 816, §A15 (RAL). 1989, c. 445, §8 (RPR). RR 1993, c. 1, §52 (COR). 1993, c. 301, §1 (AMD). 1995, c. 470, §19 (AFF). 1995, c. 470, §12 (RP).



22 §1579-A. Smoking in restaurants (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 191, (NEW). 1989, c. 451, §§1,2 (AMD). 1999, c. 54, §4 (RP).



22 §1580. Smoking prohibited in jury rooms (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 816, §A15 (RAL). 2009, c. 300, §3 (RP).



22 §1580-A. Smoking in places of employment

1. Title. This law shall be known as the "Workplace Smoking Act of 1985."

[ 1985, c. 126, (NEW) .]

2. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Business facility" means a structurally enclosed location or portion thereof at which employees perform services for their employer. A business facility does not include any workplace or portion of a workplace that also serves as the employee's or employer's personal residence. A business facility is a place of employment. Notwithstanding this paragraph, a personal residence or unit or apartment in a residential facility is a business facility only during the period of time that an employee is physically present to perform work there. A residential facility, nursing home or a hospital is a business facility. [2009, c. 300, §4 (AMD).]

A-1. "Club" means a reputable group of individuals, including a veterans' service organization chartered under 36 United States Code, Subtitle II, Part B (2004), incorporated and operating in a bona fide manner solely for purposes of a recreational, social, patriotic or fraternal nature and not for pecuniary gain. [2005, c. 338, §3 (NEW).]

A-2. "Designated smoking area" means an outdoor area where smoking is permitted, which must be at least 20 feet from entryways, vents and doorways. [2009, c. 300, §5 (NEW).]

B. "Employee" means a person who performs a service for wages or other remuneration under a contract of hire, written or oral, expressed or implied. Employee includes a person employed by the State or a political subdivision of the State. [1985, c. 126, (NEW).]

C. "Employer" means a person who has one or more employees. Employer includes an agent of an employer and the State or a political subdivision of the State. [1985, c. 126, (NEW).]

C-1. "Member" means a person who, whether as a charter member or admitted in accordance with applicable bylaws, is a bona fide member of a club and who maintains membership in good standing by payment of dues in a bona fide manner in accordance with bylaws and whose name and address are entered on the list of members. A person who does not have full membership privileges may not be considered a bona fide member. [2005, c. 338, §3 (NEW).]

C-2. "Qualifying club" means a veterans' service organization chartered under 36 United States Code, Subtitle II, Part B (2004) that is not open to the public or any other club that was not open to the public and that was in operation prior to January 1, 2004. [2005, c. 581, §1 (NEW).]

C-3. "Residential facility" means a facility with one or more residential units or apartments that is licensed by the Department of Health and Human Services. [2009, c. 300, §6 (NEW).]

D. "Smoking" means carrying or having in one's possession a lighted cigarette, cigar, pipe or other object giving off or containing any substance giving off tobacco smoke. [1985, c. 126, (NEW).]

[ 2009, c. 300, §§4-6 (AMD) .]

3. Policy; notice. Each employer shall establish, or may negotiate through the collective bargaining process, a written policy concerning smoking and nonsmoking by employees in that portion of any business facility for which the employer is responsible, subject to paragraph A. In order to protect the employer and employees from the detrimental effects of smoking by others, the policy must prohibit smoking indoors subject to paragraph A, prevent environmental tobacco smoke from circulating into enclosed areas and prohibit smoking outdoors except in designated smoking areas. The policy may prohibit smoking throughout the business facility, including outdoor areas. The employer shall post and supervise the implementation of the policy. The employer shall provide a copy of this policy to any employee upon request. Nothing in this section may be construed to subject an employer to any additional liability, other than liability that may exist by law, for harm to an employee from smoking by others in any business facility covered by this section.

A. All areas of a business facility into which members of the public are invited or allowed are governed by the provisions of chapter 262. [2009, c. 300, §7 (NEW).]

B. The Maine Center for Disease Control and Prevention shall accept inquiries from employers and employees and shall, when requested, assist employers in developing a policy. [2009, c. 300, §7 (NEW).]

[ 2009, c. 300, §7 (RPR) .]

4. Violations. Any violation of this section is a civil violation for which a fine of not more than $100 may be adjudged, except that a fine of not more than $1,500 may be adjudged for each violation of this section in cases in which the employer has engaged in a pattern of conduct that demonstrates a lack of good faith in complying with the requirements of this section. The Bureau of Health has authority to enforce provisions of this section.

[ 2005, c. 338, §4 (AMD) .]

4-A. Injunctive relief. The Attorney General may bring an action to enforce this section in District Court or Superior Court and may seek injunctive relief, including a preliminary or final injunction and fines, penalties and equitable relief, and may seek to prevent or restrain violations of this section by any person.

[ 2005, c. 338, §5 (NEW) .]

5. Civil remedies. Nothing in the section may be construed as precluding any person from pursuing, in any court of competent jurisdiction, any civil remedy that person may have at law or in equity for harm occasioned to that person from smoking by others in any business facility covered by this section.

[ 1985, c. 126, (NEW) .]

6. Discharge, discipline or discrimination against employees. It is unlawful for any employer to discharge, discipline or otherwise discriminate against any of its employees because that employee has assisted in the supervision or enforcement of this section.

[ 1985, c. 126, (NEW) .]

7. Application.

[ 2005, c. 683, Pt. G, §1 (AMD); 2005, c. 683, Pt. G, §3 (AFF); MRSA T. 22, §1580-A, sub-§7 (RP) .]

8. Effective date. This section shall take effect January 1, 1986.

[ 1985, c. 126, (NEW) .]

9. Exception. Beginning September 1, 2006, and notwithstanding any provision to the contrary in this section, a qualifying club may allow smoking in its business facility in accordance with the following provisions.

A. Policies concerning smoking must have been mutually agreed upon by the employer and all the employees. [2005, c. 581, §3 (NEW); 2005, c. 683, Pt. G, §3 (AFF).]

B. The qualifying club must have met the requirements of this paragraph.

(1) The qualifying club must have written policies allowing onto the premises only the employer and employees, members and invited guests accompanied by a member.

(2) A vote in favor of smoking has been conducted according to the following provisions:

(a) The qualifying club must provide all members notice of the date of the vote at least 30 days prior to the vote and an opportunity for an absentee ballot. Information designed to influence the vote of the member may not be provided with the notice and the absentee ballot;

(b) Members may not be subjected to undue influence regarding the vote;

(c) A majority of all valid ballots received must be in favor of smoking; and

(d) The ballot and procedures for voting and making available, collecting and counting absentee ballots must meet the requirements established by rule adopted by the Maine Center for Disease Control and Prevention.

(3) The qualifying club must have provided written notice to the Maine Center for Disease Control and Prevention of the results of the vote within 30 days of the vote. [2005, c. 581, §3 (NEW); 2005, c. 683, Pt. G, §3 (AFF).]

C. The qualifying club may allow smoking under authority of this subsection for no longer than 3 years from the date of the vote. [2005, c. 581, §3 (NEW); 2005, c. 683, Pt. G, §3 (AFF).]

D. The qualifying club may revote under this subsection at any time. [2005, c. 581, §3 (NEW); 2005, c. 683, Pt. G, §3 (AFF).]

E. The qualifying club must have retained all ballots for at least 3 years and make them available to the Maine Center for Disease Control and Prevention upon request. [2005, c. 581, §3 (NEW); 2005, c. 683, Pt. G, §3 (AFF).]

F. The Maine Center for Disease Control and Prevention shall adopt rules to implement this subsection. Rules adopted pursuant to this subparagraph are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 581, §3 (NEW); 2005, c. 683, Pt. G, §3 (AFF).]

[ 2005, c. 683, Pt. G, §2 (AMD); 2005, c. 683, Pt. G, §3 (AFF) .]

SECTION HISTORY

1985, c. 126, (NEW). 2005, c. 338, §§3-6 (AMD). 2005, c. 581, §§1-3 (AMD). 2005, c. 581, §4 (AFF). 2005, c. 683, §§G1,2 (AMD). 2005, c. 683, §G3 (AFF). 2009, c. 300, §§4-7 (AMD).



22 §1580-B. Smoking in hospitals (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 210, (NEW). 1989, c. 241, (NEW). 1989, c. 715, (AMD). 1989, c. 878, §G1 (RPR). 1991, c. 501, (AMD). 2001, c. 59, §§1-3 (AMD). 2009, c. 300, §8 (RP).



22 §1580-C. Smoking on public transportation buses prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 743, (NEW). 1993, c. 342, §9 (AFF). 1993, c. 342, §5 (RP).



22 §1580-D. Smoking in enclosed areas on ferries prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 878, §G2 (NEW). 1993, c. 342, §9 (AFF). 1993, c. 342, §6 (RP).



22 §1580-E. Smoking in state parks and state historic sites

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings:

A. "Enclosed area" has the same meaning as in section 1541, subsection 2; [2009, c. 65, §1 (NEW).]

B. "Public place" has the same meaning as in section 1541, subsection 4; [2009, c. 65, §1 (NEW).]

C. "Smoking" has the same meaning as in section 1541, subsection 6; [2009, c. 65, §1 (NEW).]

D. "State historic site" has the same meaning as "historic site" in Title 12, section 1801, subsection 5; and [2009, c. 65, §1 (NEW).]

E. "State park" has the same meaning as "park" in Title 12, section 1801, subsection 7. [2009, c. 65, §1 (NEW).]

[ 2009, c. 65, §1 (NEW) .]

2. Smoking prohibited. A person may not smoke tobacco or any other substance in, on or within 20 feet of a beach, playground, snack bar, group picnic shelter, business facility, enclosed area, public place or restroom in a state park or state historic site.

[ 2009, c. 65, §1 (NEW) .]

3. Signs; public education. To the extent possible within existing budgeted resources, the Maine Center for Disease Control and Prevention shall erect signs and undertake public education initiatives regarding the prohibition on smoking in certain areas of state parks and state historic sites.

[ 2009, c. 65, §1 (NEW) .]

SECTION HISTORY

2009, c. 65, §1 (NEW).






Subchapter 3: TOBACCO MANUFACTURERS ACT

22 §1580-G. Findings and purpose

Cigarette smoking presents serious public health concerns to the State and to the citizens of the State. The Surgeon General has determined that smoking causes lung cancer, heart disease and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking. [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

Cigarette smoking also presents serious financial concerns for the State. Under certain health-care programs, the State may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance. [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

Under these programs, the State pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking. [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

It is the policy of the State that financial burdens imposed on the State by cigarette smoking be borne by tobacco product manufacturers rather than by the State to the extent that such manufacturers either determine to enter into a settlement with the State or are found culpable by the courts. [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "Master Settlement Agreement," with the State. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present and certain future claims against them as described therein, to pay substantial sums to the State (tied in part to their volume of sales); to fund a national foundation devoted to the interest of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking. [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

It would be contrary to the policy of the State if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the State will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the State to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise. [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

SECTION HISTORY

1999, c. 401, §U1 (NEW). 1999, c. 401, §U2 (AFF).



22 §1580-H. Definitions

1. "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

[ 1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF) .]

2. "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns," "is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent or more, and the term "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons.

[ 1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF) .]

3. "Allocable share" means allocable share as that term is defined in the Master Settlement Agreement.

[ 1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF) .]

4. "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains

A. any roll of tobacco wrapped in paper or in any substance not containing tobacco; or [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

B. tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

C. any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in paragraph A of this definition. The term "cigarette" includes "roll-your-own" (i.e, any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette," 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette." [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

[ 1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF) .]

5. "Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998 by the State and the leading United States tobacco product manufacturers, docketed by the Superior Court on December 9, 1998, in State of Maine v. Philip Morris, et al., Kennebec County Superior Court, Docket No. CV-97-134.

[ 1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF) .]

6. "Qualified escrow fund" means an escrow arrangement with a federally or State chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1,000,000,000 where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with section 1580-I, subsection 2, paragraph A of this Act.

[ 1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF) .]

7. "Released claims" means Released Claims as that term is defined in the Master Settlement Agreement.

[ 1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF) .]

8. "Releasing parties" means releasing parties as that term is defined in the Master Settlement Agreement.

[ 1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF) .]

9. "Tobacco Product Manufacturer" means an entity that after the date of enactment of this Act directly (and not exclusively through any affiliate):

A. manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States); [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

B. is the first purchaser anywhere for the resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

C. becomes a successor of an entity described in paragraph A or B. [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

The term "tobacco product manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of paragraphs A to C above. [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

10. "Units sold" means the number of individual cigarettes sold in the State by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the State on packs bearing the excise tax stamp of the State or "roll-your-own" tobacco containers. The Attorney General may adopt rules as are necessary to obtain information from any tobacco product retailer, distributor or manufacturer to ascertain the amount of state excise tax paid on tobacco products of each tobacco product manufacturer for each year. Rules established pursuant to this section are routine technical rules, as provided in Title 5, chapter 375, subchapter 2-A. Notwithstanding any other provision of law, the Bureau of Revenue Services may provide information to the Attorney General as is necessary for a tobacco product manufacturer to compile its escrow payment hereunder. In addition, the Attorney General may subpoena the records of any tobacco product retailer, distributor or manufacturer to enforce this Act.

[ 2003, c. 435, §1 (AMD) .]

SECTION HISTORY

1999, c. 401, §U1 (NEW). 1999, c. 401, §U2 (AFF). 2003, c. 435, §1 (AMD).



22 §1580-I. Requirements

Any tobacco product manufacturer selling cigarettes to consumers within the State (whether directly or through a distributor, retailer or similar intermediary or intermediaries) after the date of enactment of this Act shall do one of the following: [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

1. Become a participating manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

[ 1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF) .]

2. place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation) --

1999: $.0094241 per unit sold after the date of enactment of this Act.

2000: $.0104712 per unit sold.

For each of 2001 and 2002: $.0136125 per unit sold.

For each of 2003 through 2006: $.0167539 per unit sold.

For each of 2007 and each year thereafter: $.0188482 per unit sold.

A. A tobacco product manufacturer that places funds into escrow pursuant to this subsection shall receive the interest or other appreciation on such funds as earned. Such funds themselves must be released from escrow only under the following circumstances:

(1) to pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State or any releasing party located or residing in the State. Funds must be released from escrow under this subparagraph:

(a) in the order in which they were placed into escrow; and

(b) only to the extent and at the time necessary to make payments required under such judgment or settlement;

(2) (TEXT REPEALED ON CONTINGENCY: If court of competent jurisdiction holds that subparagraph (2) is unconstitutional) to the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the State in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of that agreement including after final determination of all adjustments, that such manufacturer would have been required to make an account of such units sold had it been a participating manufacturer, the excess must be released from escrow and revert back to such tobacco product manufacturer. If a court of competent jurisdiction holds that this subparagraph is unconstitutional, then this subparagraph is deemed repealed; or

(2-A) (TEXT EFFECTIVE ON CONTINGENCY: Only if, following repeal of subparagraph (2), court of competent jurisdiction holds that paragraph A is unconstitutional) to the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow in a particular year was greater than the State's allocable share of the total payments that such manufacturer would have been required to make in that year under the Master Settlement Agreement (as determined pursuant to section IX(i)(2) of the Master Settlement Agreement, and before any of the adjustments or offsets described in section IX(i)(3) of that Agreement other than the Inflation Adjustment) had it been a participating manufacturer, the excess must be released from escrow and revert back to such tobacco product manufacturer. This subparagraph takes effect only if, following the repeal of subparagraph (2), as described therein, a court of competent jurisdiction holds that paragraph A is unconstitutional; or

(3) to the extent not released from escrow under subparagraph (1) or (2), funds must be released from escrow and revert back to such tobacco product manufacturer 25 years after the date on which they were placed into escrow. [2003, c. 435, §2 (AMD).]

B. Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subsection shall annually certify to the Attorney General that it is in compliance with this subsection. The Attorney General may bring a civil action on behalf of the State against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall --

(1) be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of this subsection, may impose a civil penalty in an amount not to exceed 5 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

(2) in the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow;

(3) in the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State (whether directly or through a distributor, retailer or similar intermediary) for a period not to exceed 2 years. [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

[ 2003, c. 435, §2 (AMD) .]

Each failure to make an annual deposit required under this section shall constitute a separate violation. In addition to the amounts set forth above, the State's costs and attorney's fees shall be paid by the violator. [1999, c. 401, Pt. U, §1 (NEW); 1999, c. 401, Pt. U, §2 (AFF).]

SECTION HISTORY

1999, c. 401, §U1 (NEW). 1999, c. 401, §U2 (AFF). 2003, c. 435, §2 (AMD).






Subchapter 4: TOBACCO PRODUCT MANUFACTURERS

22 §1580-L. Tobacco product manufacturer

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers, including, but not limited to, menthol, lights, kings and 100s. "Brand family" includes any brand name alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors or any other indicia of product identification identical or similar to or identifiable with a previously known brand of cigarettes. [2003, c. 439, §1 (NEW).]

B. "Cigarette" has the same meaning as in section 1580-H, subsection 4. [2003, c. 439, §1 (NEW).]

C. "Distributor" means a person that is authorized to affix tax stamps to packages or other containers of cigarettes under Title 36, section 4366-A or any person that is required to pay the excise tax imposed on cigarettes, including roll-your-own tobacco, pursuant to Title 36, chapter 703 or chapter 704. [2003, c. 439, §1 (NEW).]

D. "Nonparticipating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer. [2003, c. 439, §1 (NEW).]

E. "Participating manufacturer" means a manufacturer as defined in the Master Settlement Agreement, as that agreement is defined in section 1580-H, subsection 5. [2003, c. 439, §1 (NEW).]

F. "Qualified escrow fund" has the same meaning as in section 1580-H, subsection 6. [2003, c. 439, §1 (NEW).]

G. "Tobacco product manufacturer" has the same meaning as in section 1580-H, subsection 9. "Tobacco product manufacturer" also means a participating manufacturer or a nonparticipating manufacturer. [2003, c. 439, §1 (NEW).]

H. "Units sold" has the same meaning as in section 1580-H, subsection 10. [2003, c. 439, §1 (NEW).]

[ 2003, c. 439, §1 (NEW) .]

2. Certification; participating manufacturer. Every participating manufacturer whose cigarettes are sold in this State, whether directly or through a distributor, retailer or similar intermediary, shall execute and deliver in the manner prescribed by the Attorney General a certification to the Attorney General no earlier than April 15th of each year and no later than April 30th of each year under penalty of perjury that as of the date of certification the tobacco product manufacturer is a participating manufacturer.

A. A participating manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall provide an updated list 30 calendar days prior to any addition to or modification of its brand families and deliver a supplemental certification to the Attorney General. [2003, c. 439, §1 (NEW).]

[ 2003, c. 439, §1 (NEW) .]

3. Certification; nonparticipating manufacturer. Every nonparticipating manufacturer whose cigarettes are sold in this State, whether directly or through a distributor, retailer or similar intermediary, shall execute and deliver in the manner prescribed by the Attorney General a certification to the Attorney General no earlier than April 15th of each year and no later than April 30th of each year under penalty of perjury that as of the date of certification the tobacco product manufacturer is in full compliance with subchapter 3.

A. A nonparticipating manufacturer shall include in its certification a complete list of all of its brand families that:

(1) Separately lists for each brand family the number of units sold in the State during the preceding calendar year;

(2) Indicates all of the nonparticipating manufacturer's brand families that have been sold in the State at any time during the current calendar year;

(3) Indicates by an asterisk any brand family sold in the State during the preceding calendar year that is no longer being sold in the State as of the date of certification; and

(4) Identifies by name and address any other manufacturer of the brand families in the preceding or current calendar year.

The nonparticipating manufacturer shall provide an updated list to the Attorney General 30 days prior to any addition to or modification of its brand families and deliver a supplemental certification to the Attorney General. [2003, c. 439, §1 (NEW).]

B. In addition to submitting the lists required in paragraph A, a nonparticipating manufacturer shall also state in its certification that:

(1) The nonparticipating manufacturer is registered to do business in the State or has appointed a resident agent for service of process and provided notice of the registration as required under subsection 8;

(2) The nonparticipating manufacturer has:

(a) Established and continues to maintain a qualified escrow fund pursuant to section 1580-I; and

(b) Executed an escrow agreement, reviewed and approved by the Attorney General, that governs the qualified escrow fund;

(3) The nonparticipating manufacturer is in full compliance with subchapter 3 and any rules adopted pursuant to this section and subchapter 3;

(4) The name, address and telephone number of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund required under section 1580-I;

(5) The account number of the qualified escrow fund and the subaccount number for the State;

(6) The amount the nonparticipating manufacturer placed in the qualified escrow fund for cigarettes sold in the State during the preceding calendar year, the date and amount of each deposit and evidence or verification as may be determined necessary by the Attorney General to confirm the amount; and

(7) The amount and date of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from the qualified escrow fund or from any other qualified escrow fund into which the nonparticipating manufacturer has made escrow payments. [2003, c. 439, §1 (NEW).]

[ 2003, c. 439, §1 (NEW) .]

4. Tobacco product manufacturer; brand family. A tobacco product manufacturer may not include a brand family in its certification unless:

A. In the case of a participating manufacturer, the participating manufacturer affirms that the brand family is deemed to be the participating manufacturer's cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined pursuant to the Master Settlement Agreement; and [2003, c. 439, §1 (NEW).]

B. In the case of a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the brand family is deemed to be the nonparticipating manufacturer's cigarettes for purposes of subchapter 3.

Nothing in this subsection may be construed as limiting or otherwise affecting the State's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of subchapter 3. [2003, c. 439, §1 (NEW).]

[ 2003, c. 439, §1 (NEW) .]

5. Maintain invoices. A tobacco product manufacturer of any cigarettes sold in this State shall maintain all invoices and documentation of sales and other information relied upon for certification for a period of 5 years unless otherwise required by law to maintain those invoices and documentation of sales and other information for a greater period of time.

[ 2003, c. 439, §1 (NEW) .]

6. Directory of cigarettes. The Attorney General shall develop and make available for public inspection a directory listing all tobacco product manufacturers that have provided accurate certifications conforming to the requirements of this section and all brand families that are listed in the certifications.

A. The Attorney General may not include or retain in the directory the name or brand families of any nonparticipating manufacturer that fails to provide the required certification or whose certification the Attorney General determines is not in compliance with subsection 3, paragraphs A and B, unless the Attorney General has determined that the nonparticipating manufacturer is no longer in violation of subsection 3, paragraphs A and B. [2003, c. 439, §1 (NEW).]

B. Neither a tobacco product manufacturer nor brand family may be included or retained in the directory if the Attorney General concludes that:

(1) In the case of a nonparticipating manufacturer, all escrow payments required pursuant to subchapter 3 for any period for any brand family, whether or not listed by the nonparticipating manufacturer, have not been fully deposited into a qualified escrow fund governed by an escrow agreement that has been approved by the Attorney General; or

(2) All outstanding final judgments, including interest on the judgment, for violations of subchapter 3 have not been fully satisfied for the brand family or the tobacco product manufacturer. [2003, c. 439, §1 (NEW).]

C. The Attorney General shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of this section. A determination by the Attorney General not to list or to remove from the directory a brand family or tobacco product manufacturer is a final agency action as defined in Title 5, section 8002. [2003, c. 439, §1 (NEW).]

[ 2003, c. 439, §1 (NEW) .]

7. Prohibition against stamping or sale of cigarettes. It is unlawful for any person to affix a tax stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory or to distribute, sell or offer or possess for sale in this State cigarettes of a tobacco product manufacturer or brand family not included in the directory.

A person who violates this subsection engages in an unfair and deceptive act in violation of the Maine Unfair Trade Practices Act.

[ 2003, c. 439, §1 (NEW) .]

8. Agent for service of process. Any nonresident or foreign nonparticipating manufacturer that has not registered to do business in the State as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory, appoint and continually engage without interruption the services of an agent in this State for the service of process concerning or arising out of the enforcement of this section and subchapter 3. Such service constitutes legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number and proof of the appointment and availability of the agent to the Attorney General.

The nonparticipating manufacturer shall provide notice to the Attorney General 30 days prior to termination of the authority of an agent and shall further provide proof to the satisfaction of the Attorney General of the appointment of a new agent no less than 5 days prior to the termination of an existing agent appointment. In the event an agent terminates that agent's appointment by the nonparticipating manufacturer, the nonparticipating manufacturer shall notify the Attorney General of the termination within 5 days and shall include proof to the satisfaction of the Attorney General of the appointment of a new agent.

[ 2003, c. 439, §1 (NEW) .]

9. Reporting by distributors. No later than 20 days after the end of each calendar quarter and more frequently if so directed by the Attorney General, each distributor shall submit information as the Attorney General requires to facilitate compliance with this section, including, but not limited to, a list by brand family of the total number of cigarettes upon which the distributor affixed tax stamps during the previous calendar quarter or, in the case of roll-your-own tobacco, the equivalent stick count for which the distributor paid the tax due. The distributor shall maintain all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the Attorney General for a period of 5 years.

[ 2003, c. 439, §1 (NEW) .]

10. Disclosure of information. Notwithstanding any other provision of law, the Department of Administrative and Financial Services, Bureau of Revenue Services is authorized to disclose to the Attorney General any tax information received by the Bureau of Revenue Services and requested by the Attorney General for purposes of determining compliance with and enforcing the provisions of this section. The Attorney General may share any information received under this section, other than information received from the Bureau of Revenue Services, with other federal, State or local agencies but only for purposes of enforcement of this section, subchapter 3 or corresponding laws of other states. The Attorney General shall provide notice to the Department of Administrative Services, Bureau of Revenue Services of those persons certified under this section.

[ 2003, c. 439, §1 (NEW) .]

11. Verification of qualified escrow fund. The Attorney General may require at any time that the nonparticipating manufacturer provide from the financial institution in which the nonparticipating manufacturer has established a qualified escrow fund for the purpose of compliance with subchapter 3 proof of the amount of money in the qualified escrow fund being held on behalf of the State, the dates of deposits and a listing of the amounts of all withdrawals from the fund and the dates of the withdrawals.

[ 2003, c. 439, §1 (NEW) .]

12. Requests for additional information. The Attorney General may require a distributor or tobacco product manufacturer to submit any additional information, including, but not limited to, samples of the packaging or labeling of each brand family necessary to enable the Attorney General to determine whether a tobacco product manufacturer is in compliance with this section.

[ 2003, c. 439, §1 (NEW) .]

13. Escrow installments. To promote compliance with the provisions of this section, the Attorney General may adopt rules requiring a tobacco product manufacturer subject to the requirements of subsection 3, paragraph A to make the required deposits in the qualified escrow fund in installments during the year in which the sales covered by the deposits are made. The Attorney General may require sufficient information to enable the Attorney General to determine the adequacy of the amount of the installment deposit.

[ 2003, c. 439, §1 (NEW) .]

14. Rules. The Attorney General may adopt rules necessary to carry out the purposes of this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 439, §1 (NEW) .]

15. Unlawful acts. A person may not:

A. Sell or distribute cigarettes in violation of subsection 7; [2003, c. 439, §1 (NEW).]

B. Violate paragraph A after having been previously convicted of a violation of this section; [2003, c. 439, §1 (NEW).]

C. Acquire, hold, own, possess, transport, import or cause to be imported cigarettes that the person knows or should have known are intended for distribution or sale in the State in violation of subsection 7; or [2003, c. 439, §1 (NEW).]

D. Violate paragraph C after having been previously convicted of a violation of this section. [2003, c. 439, §1 (NEW).]

[ 2003, c. 439, §1 (NEW) .]

16. Criminal penalty. A violation of this section is a Class E crime except that violation of this section is a Class D crime when the person has one or more prior convictions for violation of this section. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence.

Each stamp affixed and each offer to sell cigarettes in violation of subsection 7 constitutes a separate violation.

[ 2003, c. 439, §1 (NEW) .]

17. Contraband; seizure. Cigarettes that have been sold, offered for sale or possessed for sale in this State in violation of subsection 7 are deemed contraband under Title 36, section 4372-A and the cigarettes are subject to seizure and forfeiture as provided in section 4372-A. All cigarettes so seized and forfeited must be destroyed and may not be resold.

[ 2003, c. 439, §1 (NEW) .]

18. Injunction. The Attorney General may seek an injunction to restrain a threatened or actual violation of subsection 7, 9 or 12 and to compel compliance with these subsections.

[ 2003, c. 439, §1 (NEW) .]

19. Recovery of costs. In any action brought by the State to enforce this section, the State is entitled to recover the costs of investigation, expert witness fees, costs of the action and reasonable attorney's fees.

[ 2003, c. 439, §1 (NEW) .]

20. Profits. If a court determines that a person has violated this section, the court shall order any profits, gain, gross receipts or other benefit from the violation to be paid to the Fund for a Healthy Maine. Unless otherwise expressly provided, the remedies or penalties provided by this section are cumulative to each other and to the remedies or penalties available under all other laws of this State.

[ 2003, c. 439, §1 (NEW) .]

21. Construction; severability. If a court of competent jurisdiction finds that the provisions of this section and of subchapter 3 conflict, then the provisions of subchapter 3 control. If any portion of this section causes subchapter 3 to no longer constitute a qualifying or model statute, as those terms are defined in the Master Settlement Agreement, then that portion of this section is not valid.

[ 2003, c. 439, §1 (NEW) .]

SECTION HISTORY

2003, c. 439, §1 (NEW).









Chapter 263-A: COMPRESSED AIR

22 §1581. Purpose

The purpose of this chapter is to protect the public health; to regulate and license the suppliers of compressed air used in self-contained breathing apparatus; to set up rules and regulations to establish the maximum permissible amount of all contaminants expressed either in percentages or in parts per million of volume, or both; to set up standards for the condition of the compression equipment; and to prescribe penalties for violations of this chapter. [1977, c. 696, §185 (NEW).]

SECTION HISTORY

1977, c. 696, §185 (NEW).



22 §1582. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1977, c. 696, §185 (NEW).]

1. Breathing apparatus. "Breathing apparatus" means any breathing device, either high or low pressure, which is used to sustain human life under adverse conditions.

[ 1977, c. 696, §185 (NEW) .]

2. Department. "Department" means the Department of Health and Human Services.

[ 1977, c. 696, §185 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

3. Suppliers of compressed air. "Suppliers of compressed air" means any organization, agency, individual, firm, partnership or corporation that provides compressed air to be used in self-contained breathing apparatus.

[ 1977, c. 696, §185 (NEW) .]

4. Tester of compressed air. "Tester of compressed air" means any organization, agency, individual, firm, partnership or corporation that is recognized by the department as qualified to inspect and test suppliers of compressed air.

[ 1993, c. 314, §1 (NEW) .]

SECTION HISTORY

1977, c. 696, §185 (NEW). 1993, c. 314, §1 (AMD). 2003, c. 689, §B6 (REV).



22 §1583. License

It is unlawful for any supplier of compressed air to fill or supply any breathing apparatus with life supporting gases in the State of Maine unless licensed to do so by the department. The initial license fee and the annual renewal license fee shall be $10, except that fire departments shall be exempt from the licensing requirements of this chapter, so long as the use of the apparatus is restricted to departmental use. [1977, c. 696, §185 (NEW).]

SECTION HISTORY

1977, c. 696, §185 (NEW).



22 §1583-A. Inspections

1. Satisfactory inspection. To be eligible for an initial or renewal license, a supplier of compressed air must provide certification from a tester of compressed air based on an inspection in the 6 months prior to application that the compressor equipment, air quality and compressor filling procedures are in compliance with rules of the department.

[ 1993, c. 314, §2 (NEW) .]

2. Unsatisfactory inspection. If any aspect of the supplier operation fails to meet department standards, the tester of compressed air shall notify the department of the nature of the deficiencies. The department shall evaluate the deficiencies and determine appropriate licensing action.

If the air provided by a supplier of compressed air exceeds the maximum permissible amount of any contaminant, the tester of compressed air shall notify the supplier that operations must cease and the supplier shall immediately cease operation until the reason is determined, corrections made and a retest conducted to confirm that the contaminant no longer exceeds the maximum permissible amount. The department shall take action to see that the supplier is not operating while this condition exists.

[ 1993, c. 314, §2 (NEW) .]

SECTION HISTORY

1993, c. 314, §2 (NEW).



22 §1584. Fees

All fees shall be collected by the department and remitted to the Treasurer of State and credited to the General Fund. [1977, c. 696, §185 (NEW).]

SECTION HISTORY

1977, c. 696, §185 (NEW).



22 §1585. Rules and regulations

The department shall have the authority to promulgate rules and regulations as are necessary to promptly and effectively enforce this chapter. [1977, c. 696, §185 (NEW).]

SECTION HISTORY

1977, c. 696, §185 (NEW).



22 §1586. Penalty

Whoever violates any of the provisions of this chapter or any rules and regulations made thereunder shall be punished by a fine of not less than $100, nor more than $500, or by imprisonment for not more than 6 months, or by both. [1977, c. 696, §185 (NEW).]

SECTION HISTORY

1977, c. 696, §185 (NEW).






Chapter 263-B: ABORTIONS

22 §1591. Immunity and employment protection

No physician, nurse or other person who refuses to perform or assist in the performance of an abortion, and no hospital or health care facility that refuses to permit the performance of an abortion upon its premises, shall be liable to any person, firm, association or corporation for damages allegedly arising from the refusal, nor shall such refusal constitute a basis for any civil liability to any physician, nurse or other person, hospital or health care facility nor a basis for any disciplinary or other recriminatory action against them or any of them by the State or any person. [1977, c. 696, §186 (NEW).]

No physician, nurse or other person, who refuses to perform or assist in the performance of an abortion, shall, because of that refusal, be dismissed, suspended, demoted or otherwise prejudiced or damaged by a hospital, health care facility, firm, association, professional association, corporation or educational institution with which he or she is affiliated or requests to be affiliated or by which he or she is employed, nor shall such refusal constitute grounds for loss of any privileges or immunities to which such physician, nurse or other person would otherwise be entitled nor shall submission to an abortion or the granting of consent therefor be a condition precedent to the receipt of any public benefits. [1977, c. 696, §186 (NEW).]

SECTION HISTORY

1977, c. 696, §186 (NEW).



22 §1592. Discrimination for refusal

No person, hospital, health care facility, firm, association, corporation or educational institution, directly or indirectly, by himself or another, shall discriminate against any physician, nurse or other person by refusing or withholding employment from or denying admittance, when such physician, nurse or other person refuses to perform, or assist in the performance of an abortion, nor shall such refusal constitute grounds for loss of any privileges or immunities to which such physician, nurse or other person would otherwise be entitled. [1977, c. 696, §186 (NEW).]

SECTION HISTORY

1977, c. 696, §186 (NEW).



22 §1593. Sale and use of fetuses

1. Prohibition. A person may not use, transfer, distribute or give away a live human fetus, whether intrauterine or extrauterine, or any product of conception considered live born, for scientific experimentation or for any form of experimentation.

[ 2003, c. 452, Pt. K, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Consenting, aiding or assisting. A person may not consent to violating subsection 1 or aid or assist another in violating subsection 1.

[ 2003, c. 452, Pt. K, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalty. A person who violates this section commits a Class C crime. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. K, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1977, c. 696, §186 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §K10 (RPR).



22 §1594. Failure to preserve life of live born person

Whenever an abortion procedure results in a live birth, failure to take all reasonable steps, in keeping with good medical practice, to preserve the life and health of the live born person shall subject the responsible party or parties to Maine law governing homicide, manslaughter and civil liability for wrongful death and medical malpractice. [1977, c. 696, §186 (NEW).]

SECTION HISTORY

1977, c. 696, §186 (NEW).



22 §1595. Live born and live birth, defined

"Live born" and "live birth," as used in this chapter, shall mean a product of conception after complete expulsion or extraction from its mother, irrespective of the duration of pregnancy, which breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached. Each product of such a birth is considered live born and fully recognized as a human person under Maine law. [1977, c. 696, §186 (NEW).]

SECTION HISTORY

1977, c. 696, §186 (NEW).



22 §1596. Abortion and miscarriage data

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Abortion" means the intentional interruption of a pregnancy by the application of external agents, whether chemical or physical, or the ingestion of chemical agents with an intention other than to produce a live birth or to remove a dead fetus, regardless of the length of gestation. [1989, c. 274, §1 (RPR).]

B. "Miscarriage" means an interruption of a pregnancy other than as provided in paragraph A of a fetus of less than 20 weeks gestation. [1989, c. 274, §1 (RPR).]

[ 1989, c. 274, §1 (RPR) .]

2. Abortion reports. A report of each abortion performed shall be made to the Department of Health and Human Services on forms prescribed by the department. These report forms shall not identify the patient by name or otherwise and shall contain only the information requested on the United States Standard Report of Induced Termination of Pregnancy, published by the National Center for Health Statistics, dated January 1978, or any more recent revision of a standard report form.

The form containing that information and data shall be prepared and signed by the attending physician and transmitted to the department not later than 10 days following the end of the month in which the abortion is performed.

A physician who reports data on an abortion pursuant to this section shall be immune from any criminal liability for that abortion under section 1598.

[ 1989, c. 274, §1 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

3. Miscarriage reports. A report of each miscarriage shall be made by the physician in attendance at or after the occurrence of the miscarriage to the Department of Health and Human Services on forms prescribed by the department. These report forms shall contain all of the applicable information required on the certificate of fetal death in current use.

The report form shall be prepared and signed by the attending physician and transmitted to the department not later than 10 days following the end of the month in which the miscarriage occurs.

[ 1989, c. 274, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

The identity of any patient or physician reporting pursuant to this section is confidential and the department shall take the steps which are necessary to insure the confidentiality of the identity of patients or physicians reporting pursuant to this section. [1989, c. 274, §1 (RPR).]

SECTION HISTORY

1977, c. 696, §186 (NEW). 1979, c. 363, §§1-4 (AMD). 1989, c. 274, §1 (RPR). 2003, c. 689, §B6 (REV).



22 §1597. Parental notification of minor's decision to have an abortion (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 413, (NEW). 1993, c. 61, §1 (RP).



22 §1597-A. Consent to a minor's decision to have an abortion

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Abortion" means the intentional interruption of a pregnancy by the application of external agents, whether chemical or physical, or the ingestion of chemical agents with an intention other than to produce a live birth or to remove a dead fetus. [1989, c. 573, §2 (NEW).]

B. "Counselor" means a person who is:

(1) A psychiatrist;

(2) A psychologist licensed under Title 32, chapter 56;

(3) A social worker licensed under Title 32, chapter 83;

(4) An ordained member of the clergy;

(5) A physician's assistant registered by the Board of Licensure in Medicine, Title 32, chapter 48;

(6) A nurse practitioner registered by the Board of Licensure in Medicine, Title 32, chapter 48;

(7) A certified guidance counselor;

(8) A registered professional nurse licensed under Title 32, chapter 31; or

(9) A practical nurse licensed under Title 32, chapter 31. [1993, c. 600, Pt. B, §21 (AMD).]

C. "Minor" means a person who is less than 18 years of age. [1989, c. 573, §2 (NEW).]

[ 1993, c. 600, Pt. B, §21 (AMD) .]

2. Prohibitions; exceptions. Except as otherwise provided by law, no person may knowingly perform an abortion upon a pregnant minor unless:

A. The attending physician has received and will make part of the medical record the informed written consent of the minor and one parent, guardian or adult family member; [1989, c. 573, §2 (NEW).]

B. The attending physician has secured the informed written consent of the minor as prescribed in subsection 3 and the minor, under all the surrounding circumstances, is mentally and physically competent to give consent; [1989, c. 573, §2 (NEW).]

C. The minor has received the information and counseling required under subsection 4, has secured written verification of receiving the information and counseling and the attending physician has received and will make part of the medical record the informed written consent of the minor and the written verification of receiving information and counseling required under subsection 4; or [1989, c. 573, §2 (NEW).]

D. The Probate Court or District Court issues an order under subsection 6 on petition of the minor or the next friend of the minor for purposes of filing a petition for the minor, granting:

(1) To the minor majority rights for the sole purpose of consenting to the abortion and the attending physician has received the informed written consent of the minor; or

(2) To the minor consent to the abortion, when the court has given its informed written consent and the minor is having the abortion willingly, in compliance with subsection 7. [1989, c. 573, §2 (NEW).]

[ 1989, c. 573, §2 (NEW) .]

3. Informed consent; disallowance of recovery. No physician may perform an abortion upon a minor unless, prior to performing the abortion, the attending physician received the informed written consent of the minor.

A. To ensure that the consent for an abortion is informed consent, the attending physician shall:

(1) Inform the minor in a manner which, in the physician's professional judgment, is not misleading and which will be understood by the patient, of at least the following:

(a) According to the physician's best judgment the minor is pregnant;

(b) The number of weeks of duration of the pregnancy; and

(c) The particular risks associated with the minor's pregnancy, the abortion technique that may be performed and the risks involved for both;

(2) Provide the information and counseling described in subsection 4 or refer the minor to a counselor who will provide the information and counseling described in subsection 4; and

(3) Determines whether the minor is, under all the surrounding circumstances, mentally and physically competent to give consent. [1989, c. 573, §2 (NEW).]

B. No recovery may be allowed against any physician upon the grounds that the abortion was rendered without the informed consent of the minor when:

(1) The physician, in obtaining the minor's consent, acted in accordance with the standards of practice among members of the same health care profession with similar training and experience situated in the same or similar communities; or

(2) The physician has received and acted in good faith on the informed written consent to the abortion given by the minor to a counselor. [1989, c. 573, §2 (NEW).]

[ 1989, c. 573, §2 (NEW) .]

4. Information and counseling for minors. The provision of information and counseling by any physician or counselor for any pregnant minor for decision making regarding pregnancy shall be in accordance with this subsection.

A. Any physician or counselor providing pregnancy information and counseling under this subsection shall, in a manner that will be understood by the minor:

(1) Explain that the information being given to the minor is being given objectively and is not intended to coerce, persuade or induce the minor to choose either to have an abortion or to carry the pregnancy to term;

(2) Explain that the minor may withdraw a decision to have an abortion at any time before the abortion is performed or may reconsider a decision not to have an abortion at any time within the time period during which an abortion may legally be performed;

(3) Clearly and fully explore with the minor the alternative choices available for managing the pregnancy, including:

(a) Carrying the pregnancy to term and keeping the child;

(b) Carrying the pregnancy to term and placing the child with a relative or with another family through foster care or adoption;

(c) The elements of prenatal and postnatal care; and

(d) Having an abortion;

(4) Explain that public and private agencies are available to provide birth control information and that a list of these agencies and the services available from each will be provided if the minor requests;

(5) Discuss the possibility of involving the minor's parents, guardian or other adult family members in the minor's decision making concerning the pregnancy and explore whether the minor believes that involvement would be in the minor's best interests; and

(6) Provide adequate opportunity for the minor to ask any questions concerning the pregnancy, abortion, child care and adoption, and provide the information the minor seeks or, if the person cannot provide the information, indicate where the minor can receive the information. [1989, c. 573, §2 (NEW).]

B. After the person provides the information and counseling to a minor as required by this subsection, that person shall have the minor sign and date a form stating that:

(1) The minor has received information on prenatal care and alternatives to abortion and that there are agencies that will provide assistance;

(2) The minor has received an explanation that the minor may withdraw an abortion decision or reconsider a decision to carry a pregnancy to term;

(3) The alternatives available for managing the pregnancy have been clearly and fully explored with the minor;

(4) The minor has received an explanation about agencies available to provide birth control information;

(5) The minor has discussed with the person providing the information and counseling the possibility of involving the minor's parents, guardian or other adult family members in the minor's decision making about the pregnancy;

(6) The reasons for not involving the minor's parents, guardian or other adult family members are put in writing on the form by the minor or the person providing the information and counseling; and

(7) The minor has been given an adequate opportunity to ask questions.

The person providing the information and counseling shall also sign and date the form, and include that person's address and telephone number. The person shall keep a copy for that person's files and shall give the form to the minor or, if the minor requests and if the person providing the information is not the attending physician, transmit the form to the minor's attending physician. [1989, c. 573, §2 (NEW).]

[ 1989, c. 573, §2 (NEW) .]

5. Presumption of validity of informed written consent; rebuttal. An informed consent which is evidenced in writing containing information and statements provided in subsection 4 and which is signed by the minor shall be presumed to be a valid informed consent. This presumption may be subject to rebuttal only upon proof that the informed consent was obtained through fraud, deception or misrepresentation of material fact.

[ 1989, c. 573, §2 (NEW) .]

6. Court order concerning consent to abortion. The court may issue an order for the purpose of consenting to the abortion by the minor under the following circumstances and procedures.

A. The minor or next friend of the minor for the purposes of filing a petition may make an application to the Probate Court or District Court which shall assist the minor or next friend in preparing the petition. The minor or the next friend of the minor shall file a petition setting forth:

(1) The initials of the minor;

(2) The age of the minor;

(3) That the minor has been fully informed of the risks and consequences of the abortion;

(4) That the minor is of sound mind and has sufficient intellectual capacity to consent to the abortion;

(5) That, if the court does not grant the minor majority rights for the purpose of consent to the abortion, the court should find that the abortion is in the best interest of the minor and give judicial consent to the abortion;

(7) That, if the minor does not have private counsel, that the court may appoint counsel.

The minor or the next friend shall sign the petition. [1989, c. 573, §2 (NEW).]

B. The petition is a confidential record and the court files on the petition shall be impounded. [1989, c. 573, §2 (NEW).]

C. A hearing on the merits of the petition shall be held as soon as possible within 5 days of the filing of the petition. If any party is unable to afford counsel, the court shall appoint counsel at least 24 hours before the time of the hearing. At the hearing, the court shall hear evidence relating to:

(1) The emotional development, maturity, intellect and understanding of the minor;

(2) The nature, possible consequences and alternatives to the abortion; and

(3) Any other evidence that the court may find useful in determining whether the minor should be granted majority rights for the purpose of consenting to the abortion or whether the abortion is in the best interest of the minor.

The hearing on the petition shall be held as soon as possible within 5 days of the filing of the petition. The court shall conduct the hearing in private with only the minor, interested parties as determined by the court and necessary court officers or personnel present. The record of the hearing is not a public record. [1989, c. 573, §2 (NEW).]

D. In the decree, the court shall for good cause:

(1) Grant the petition for majority rights for the sole purpose of consenting to the abortion;

(2) Find the abortion to be in the best interest of the minor and give judicial consent to the abortion, setting forth the grounds for the finding; or

(3) Deny the petition only if the court finds that the minor is not mature enough to make her own decision and that the abortion is not in her best interest. [1989, c. 573, §2 (NEW).]

E. If the petition is allowed, the informed consent of the minor, pursuant to a court grant of majority rights or the judicial consent, shall bar an action by the parent or guardian of the minor on the grounds of battery of the minor by those performing the abortion. The immunity granted shall only extend to the performance of the abortion and any necessary accompanying services which are performed in a competent manner. [1989, c. 573, §2 (NEW).]

F. The minor may appeal an order issued in accordance with this section to the Superior Court. The notice of appeal shall be filed within 24 hours from the date of issuance of the order. Any record on appeal shall be completed and the appeal shall be perfected within 5 days from the filing of notice to appeal. The Supreme Judicial Court shall, by court rule, provide for expedited appellate review of cases appealed under this section. [1989, c. 573, §2 (NEW).]

[ 1989, c. 573, §2 (NEW) .]

7. Abortion performed against the minor's will. No abortion may be performed on any minor against her will, except that an abortion may be performed against the will of a minor pursuant to a court order described in subsection 6 that the abortion is necessary to preserve the life of the minor.

[ 1989, c. 573, §2 (NEW) .]

8. Violations; penalties. The following penalties apply to violations of this section.

A. A person may not knowingly perform or aid in the performance of an abortion in violation of this section. A person who violates this paragraph commits a Class D crime. [2003, c. 452, Pt. K, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. An attending physician or counselor may not knowingly fail to perform any action required by this section. A person who violates this paragraph commits a civil violation for which a fine of not more than $1,000 may be adjudged for each violation. [2003, c. 452, Pt. K, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. K, §11 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

9. Nonseverability. In the event that any portion of this section is held invalid, it is the intent of the Legislature that this entire section shall be invalid.

[ 1989, c. 573, §2 (NEW) .]

SECTION HISTORY

1989, c. 573, §2 (NEW). 1993, c. 600, §B21 (AMD). 2003, c. 452, §K11 (AMD). 2003, c. 452, §X2 (AFF).



22 §1598. Abortions

1. Policy. It is the public policy of the State that the State not restrict a woman's exercise of her private decision to terminate a pregnancy before viability except as provided in section 1597-A. After viability an abortion may be performed only when it is necessary to preserve the life or health of the mother. It is also the public policy of the State that all abortions may be performed only by a physician.

[ 1993, c. 61, §2 (AMD) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms shall have the following meanings.

A. "Abortion" means the intentional interruption of a pregnancy by the application of external agents, whether chemical or physical or by the ingestion of chemical agents with an intention other than to produce a live birth or to remove a dead fetus. [1979, c. 405, §2 (NEW).]

B. "Viability" means the state of fetal development when the life of the fetus may be continued indefinitely outside the womb by natural or artificial life-supportive systems. [1979, c. 405, §2 (NEW).]

[ 1979, c. 405, §2 (NEW) .]

3. Persons who may perform abortions; penalties.

A. Only a person licensed under Title 32, chapter 36 or chapter 48, to practice medicine in Maine as a medical or osteopathic physician, may perform an abortion on another person. [1979, c. 405, §2 (NEW).]

B. Any person not so licensed who knowingly performs an abortion on another person or any person who knowingly assists a nonlicensed person to perform an abortion on another person is guilty of a Class C crime. [1979, c. 405, §2 (NEW).]

[ 1979, c. 405, §2 (NEW) .]

4. Abortions after viability; criminal liability. A person who performs an abortion after viability is guilty of a Class D crime if:

A. He knowingly disregarded the viability of the fetus; and [1979, c. 405, §2 (NEW).]

B. He knew that the abortion was not necessary for the preservation of the life or health of the mother. [1979, c. 405, §2 (NEW).]

[ 1979, c. 405, §2 (NEW) .]

SECTION HISTORY

1979, c. 360, (NEW). 1979, c. 405, §2 (NEW). 1979, c. 663, §133 (RAL). 1993, c. 61, §2 (AMD).



22 §1599. Informed consent to abortion (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 663, §133 (RAL). 1993, c. 61, §3 (RP).



22 §1599-A. Informed consent to abortion

1. Consent by the woman. A physician may not perform an abortion unless, prior to the performance, the attending physician certifies in writing that the woman gave her informed written consent, freely and without coercion.

[ 1993, c. 61, §4 (NEW) .]

2. Informed consent. To ensure that the consent for an abortion is truly informed consent, the attending physician shall inform the woman, in a manner that in the physician's professional judgment is not misleading and that will be understood by the patient, of at least the following:

A. According to the physician's best judgment she is pregnant; [1993, c. 61, §4 (NEW).]

B. The number of weeks elapsed from the probable time of the conception; [1993, c. 61, §4 (NEW).]

C. The particular risks associated with her own pregnancy and the abortion technique to be performed; and [1993, c. 61, §4 (NEW).]

D. At the woman's request, alternatives to abortion such as childbirth and adoption and information concerning public and private agencies that will provide the woman with economic and other assistance to carry the fetus to term, including, if the woman so requests, a list of these agencies and the services available from each. [1993, c. 61, §4 (NEW).]

[ 1993, c. 61, §4 (NEW) .]

SECTION HISTORY

1993, c. 61, §4 (NEW).






Chapter 265: MASS GATHERINGS

22 §1601. Permit required

1. Hazard. The Legislature finds that mass outdoor gatherings frequently create a hazard to the public health, safety and peace. Accordingly, it is deemed to be appropriate and in the interest of the public welfare to regulate the conduct of such gatherings in order to protect the public health and safety.

[ 1977, c. 347, §2 (RPR) .]

2. Mass outdoor gatherings. For the purposes of this chapter, a mass outdoor gathering shall be deemed to mean any gathering held outdoors with the intent to attract the continued attendance of 2,000 or more persons for 12 or more hours.

[ 1977, c. 347, §2 (RPR) .]

3. Permit required. No person, corporation, partnership, association or group of any kind shall sponsor, promote or conduct a mass outdoor gathering until a permit has been obtained from the Commissioner of Health and Human Services.

[ 1977, c. 347, §2 (RPR); 2003, c. 689, Pt. B, §7 (REV) .]

SECTION HISTORY

1971, c. 341, (NEW). 1975, c. 293, §4 (AMD). 1977, c. 347, §2 (RPR). 2003, c. 689, §B7 (REV).



22 §1602. Permit issuance

1. Written application. The Commissioner of Health and Human Services shall issue a permit for a mass outdoor gathering upon receipt of a written application therefor unless, after the consideration of the factors listed in subsection 2, it appears to the commissioner within a reasonable certainty that the gathering will present a grave and imminent danger to the public health or to the public safety.

[ 1977, c. 347, §3 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

2. Commissioner's determination. In determining whether there exists a reasonable certainty that the gathering will present a grave and imminent danger to the public health or safety, the commissioner shall consider the nature of the gathering and the availability of:

A. An adequate and satisfactory water supply and facilities; [1977, c. 347, §3 (NEW).]

B. Adequate refuse storage and disposal facilities; [1977, c. 347, §3 (NEW).]

C. Sleeping areas and facilities; [1977, c. 347, §3 (NEW).]

D. Wholesome and sanitary food service; [1977, c. 347, §3 (NEW).]

E. Adequate medical supplies and care; [1977, c. 347, §3 (NEW).]

F. Adequate fire protection; [1977, c. 347, §3 (NEW).]

G. Adequate police protection; [1977, c. 347, §3 (NEW).]

H. Adequate traffic control; and [1977, c. 347, §3 (NEW).]

I. Any other matters as may affect the security of the public health or safety. [1977, c. 347, §3 (NEW).]

[ 1977, c. 347, §3 (NEW) .]

3. Plans; cooperation. In its review of applications for permits for the holding or promoting of a mass outdoor gathering, the department may require such plans, specifications and reports as it shall deem necessary for a proper review. In its review of such applications, as well as in carrying out its other duties and functions in connection with such a gathering, the department may request, and shall receive from all public officers, departments and agencies of the State and its political subdivisions such cooperation and assistance as may be necessary and proper. No permit may be issued by the department until the commissioner or his representative has discussed the application with the municipal officers of the municipality in which the event is intended to be held.

[ 1981, c. 703, Pt. A, §11 (AMD) .]

4. Permit denied; appeal. An applicant who has been aggrieved by the department's decision to deny a permit under this chapter may file within 30 days of the notice of the denial a complaint with the District Court, as provided in Title 5, chapter 375. A hearing before the District Court for reconsideration of the denial may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

[ 2011, c. 559, Pt. A, §24 (AMD) .]

5. Municipal ordinances and regulations. The requirements of this chapter and of the regulations adopted under this chapter shall be considered minimum requirements. Nothing shall preclude a municipality from enforcing any ordinance or regulation which is more stringent than the requirements of this chapter or of the regulations adopted under this chapter.

[ 1977, c. 347, §3 (NEW) .]

SECTION HISTORY

1971, c. 341, (NEW). 1975, c. 293, §4 (AMD). 1977, c. 347, §3 (RPR). 1981, c. 703, §A11 (AMD). 1987, c. 402, §A139 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 673, §AA1 (AMD). 2003, c. 689, §B7 (REV). 2011, c. 559, Pt. A, §24 (AMD).



22 §1603. Permit conditions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 341, (NEW). 1977, c. 347, §4 (RP).



22 §1604. Permit, bond

The Department of Health and Human Services may also require, prior to the issuance of a permit, that the applicant furnish to the department a bond of a surety company qualified to do business in this State in such an amount as the department shall determine, but in no event more than $5,000, to ensure the public peace, safety and compensation of damage to property, public or private. This requirement for a bond does not preclude the applicant or any other persons from obtaining personal liability insurance for a mass outdoor gathering. Cash or negotiable securities of equivalent value may be furnished in lieu of the bond. The bond must guarantee cleanup by the applicant of the area used for the mass outdoor gathering, compliance by the applicant with any applicable state or local law or regulation and payment by the applicant of all proper claims against the applicant for damage to real or personal property in the municipality for which the permit is issued and arising out of facts done or omitted to be done by the applicant, the applicant's agents or employees. Any person having such a claim may bring an action upon the bond in the Superior Court of the county in which the municipality is located within one year of the occurrence of the act complained of. In furnishing such a bond, the applicant is deemed to have appointed the surety company as agent for the service of process upon the applicant or if cash or securities are supplied in lieu of a bond, the applicant shall in writing appoint an agent for the service of process, irrevocably, for the term within which action may be brought before any permit is issued. [2003, c. 673, Pt. AA, §2 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1971, c. 341, (NEW). 1975, c. 293, §4 (AMD). 1977, c. 347, §5 (AMD). 2003, c. 673, §AA2 (AMD). 2003, c. 689, §B6 (REV).



22 §1605. Application and permit fee

The fee for reviewing an application is $100 and must accompany the application, and the fee for a permit is a maximum of $750 and must be submitted promptly when requested by the department. Travel costs may also be charged to the applicant for department inspectors providing health inspection and oversight during the event. Rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A, must be established providing a fee schedule and related requirements. All funds received under this chapter must be deposited as General Fund undedicated revenue. [2003, c. 673, Pt. AA, §3 (AMD).]

SECTION HISTORY

1971, c. 341, (NEW). 1977, c. 347, §6 (AMD). 2003, c. 673, §AA3 (AMD).



22 §1606. Penalty

Any person violating any provision of this chapter, or any rule and regulation issued pursuant thereto, shall be punished by a fine of not more than $5,000 or by imprisonment for not more than 11 months, or by both. [1971, c. 341, (NEW).]

SECTION HISTORY

1971, c. 341, (NEW).



22 §1607. Application

This chapter does not apply to fairs licensed, defined and regulated under Title 7, chapter 4, or military activities. It does not apply to persons, associations, corporations, trusts or partnerships licensed under Title 8, chapters 11 and 18. [2015, c. 148, §4 (AMD).]

SECTION HISTORY

1971, c. 341, (NEW). 1977, c. 347, §7 (AMD). 1987, c. 395, §A88 (AMD). 2005, c. 563, §15 (AMD). 2013, c. 595, Pt. U, §8 (AMD). 2015, c. 148, §4 (AMD).






Chapter 265-A: SMOKING IN RETAIL STORES

22 §1621. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A50 (NEW). 1993, c. 342, §9 (AFF). 1993, c. 342, §7 (RP).



22 §1622. Smoking to be prohibited in retail stores (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A50 (NEW). 1993, c. 342, §9 (AFF). 1993, c. 342, §7 (RP).



22 §1623. Responsibility of proprietors, employers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A50 (NEW). 1993, c. 342, §9 (AFF). 1993, c. 342, §7 (RP).



22 §1624. Civil violation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A50 (NEW). 1993, c. 342, §9 (AFF). 1993, c. 342, §7 (RP).






Chapter 265-B: VENDING MACHINE SALES OF CIGARETTES

22 §1628. Vending machine sales of cigarettes limited to supervised areas (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 127, (NEW). 1989, c. 445, §9 (AMD). 1993, c. 406, §1 (AMD). 1995, c. 470, §19 (AFF). 1995, c. 470, §13 (RP).






Chapter 265-C: SALE OF UNPACKAGED CIGARETTES

22 §1629. Sale of unpackaged cigarettes (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 445, §10 (NEW). 1995, c. 470, §19 (AFF). 1995, c. 470, §14 (RP).






Chapter 266: SWIMMING POOLS

22 §1631. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 436, (NEW).]

1. Fence. "Fence" means a good quality fence or wall not less than 4 feet in height above ground surface and of a character to exclude children. The fence shall be so constructed as not to have openings, holes or gaps larger than 4 square inches, except for fences constructed of vertical posts or louvers, in which case, the openings shall not be greater than 4 inches in width with no horizontal members between the top and bottom plates. Doors and gates are excluded from the minimum dimension requirements.

[ 1983, c. 436, (NEW) .]

2. Swimming pool. "Swimming pool" means an outdoor artificial receptacle or other container, whether in or above the ground, used or intended to be used to contain water for swimming or bathing and designed for a water depth of 24 inches or more.

[ 1987, c. 22, (AMD) .]

SECTION HISTORY

1983, c. 436, (NEW). 1987, c. 22, (AMD).



22 §1632. Enclosure of swimming pool required

A fence shall be erected and maintained around every swimming pool, except that portable above-ground swimming pools with sidewalls of at least 24 inches in height are exempted. A dwelling house or accessory building may be used as part of this enclosure. All gates or doors opening through this enclosure shall be capable of being securely fastened at all times when not in actual use. [1983, c. 436, (NEW).]

SECTION HISTORY

1983, c. 436, (NEW).



22 §1633. Penalty

Any person who does not comply with this chapter within 30 days, after receiving written notice that he is in violation of its provisions, commits a civil violation for which a forfeiture of not more than $500 may be adjudged. Each day a violation continues shall be a separate violation. [1983, c. 436, (NEW).]

SECTION HISTORY

1983, c. 436, (NEW).



22 §1634. Municipal ordinances

Nothing in this chapter may be construed as a preemption by the State. Municipalities may adopt and enforce swimming pool enclosure ordinances, or enforce existing ordinances, that are either less restrictive or more restrictive than this chapter, or that concern matters not dealt with by this chapter. [1983, c. 436, (NEW).]

SECTION HISTORY

1983, c. 436, (NEW).



22 §1635. Use of safety equipment in public pools

1. Use of safety equipment by persons who suffer from physical disability or condition. No person may prohibit the use of a life jacket or similar device in a public swimming pool by any person who suffers, as evidenced by a signed statement of a licensed physician, from any physical disability or condition which necessitates the use of a life jacket or similar device.

[ 1987, c. 194, (NEW) .]

2. Public swimming pool defined. For the purposes of this section, a public swimming pool is any swimming pool which caters to, offers its facilities or services to or solicits or accepts patronage from the general public.

[ 1987, c. 194, (NEW) .]

SECTION HISTORY

1987, c. 194, (NEW).






Chapter 266-A: INFORMATION AND REFERRAL SERVICES

22 §1641. Parkinson's Syndrome

The Department of Human Services shall establish, maintain and operate an information and referral service for Parkinson's Syndrome to assist in promoting the general health and welfare of Maine's citizens, including, but not limited to, the following specific purposes: [1985, c. 737, Pt. A, §51 (NEW).]

1. Information. To provide educational materials to the medical community and other interested individuals relating to the nature and treatment of Parkinson's Syndrome; and

[ 1985, c. 737, Pt. A, §51 (NEW) .]

2. Referral. To maintain a referral service to make available, upon request, the names, addresses and phone numbers, when known, of:

A. Physicians who have an interest or expertise in Parkinson's Syndrome; and [1985, c. 737, Pt. A, §51 (NEW).]

B. Local or statewide support groups for Parkinson's Syndrome victims or their families and friends. [1985, c. 737, Pt. A, §51 (NEW).]

[ 1985, c. 737, Pt. A, §51 (NEW) .]

SECTION HISTORY

1985, c. 737, §A51 (NEW).



22 §1642. Down syndrome

The department shall establish, maintain and operate an information service for Down syndrome. For the purposes of this section, "Down syndrome" means a chromosomal condition caused by an error in cell division that results in the presence of an extra whole or partial copy of chromosome 21. [2015, c. 269, §1 (NEW).]

1. Expectant or new parent; others. A hospital, physician, health care provider or certified nurse midwife who renders prenatal care or postnatal care or a genetic counselor who renders prenatal or postnatal genetic counseling shall, upon receipt of a positive test result from a prenatal or postnatal test for Down syndrome, offer the expectant or new parent information provided by the department under subsection 2. The department shall also make such information available to any other person who has received a positive test result from a prenatal or postnatal test for Down syndrome.

[ 2015, c. 269, §1 (NEW) .]

2. Information provided. The department shall make available to a person who renders prenatal care, postnatal care or genetic counseling to expectant or new parents who receive a prenatal or postnatal diagnosis of Down syndrome the following:

A. Up-to-date evidence-based written information about Down syndrome that includes physical, developmental, educational and psychosocial outcomes, life expectancy, clinical course and intellectual and functional development and treatment options. The information must have been reviewed by established medical experts in the field and national Down syndrome organizations; and [2015, c. 269, §1 (NEW).]

B. Contact information regarding support programs and services, including information hotlines specific to Down syndrome, resource centers and clearinghouses, national, statewide and local Down syndrome organizations and other educational and support programs. [2015, c. 269, §1 (NEW).]

[ 2015, c. 269, §1 (NEW) .]

3. Accessibility of information. Information provided under this section must be culturally and linguistically appropriate for a person receiving a positive prenatal diagnosis and for the family of a child receiving a postnatal diagnosis of Down syndrome.

[ 2015, c. 269, §1 (NEW) .]

SECTION HISTORY

2015, c. 269, §1 (NEW).






Chapter 266-B: LYME DISEASE AND OTHER TICK-BORNE ILLNESSES

22 §1645. Lyme disease and other tick-borne illnesses; annual report

1. Report contents. The Maine Center for Disease Control and Prevention shall, on an ongoing basis, monitor, review and evaluate Lyme disease and other tick-borne illnesses in this State and shall submit an annual report in accordance with this subsection and subsection 2. The report must include at a minimum and to the extent information is available:

A. The incidence of Lyme disease and other tick-borne illnesses in this State; [2007, c. 561, §1 (NEW).]

B. The diagnosis and treatment guidelines for Lyme disease recommended by the Maine Center for Disease Control and Prevention and the United States Department of Health and Human Services, Centers for Disease Control and Prevention; [2009, c. 494, §2 (AMD).]

C. A summary or bibliography of peer-reviewed medical literature and studies related to the diagnosis, medical management and treatment of Lyme disease and other tick-borne illnesses, including, but not limited to, the recognition of chronic Lyme disease and the use of long-term antibiotic treatment; [2009, c. 494, §3 (AMD).]

D. The education, training and guidance provided by the Maine Center for Disease Control and Prevention to health care professionals on the current methods of diagnosing and treating Lyme disease and other tick-borne illnesses; [2007, c. 561, §1 (NEW).]

E. The education and public awareness activities conducted by the Maine Center for Disease Control and Prevention for the prevention of Lyme disease and other tick-borne illnesses; and [2007, c. 561, §1 (NEW).]

F. A summary of the laws of other states enacted during the last year related to the diagnosis, treatment and insurance coverage for Lyme disease and other tick-borne illnesses based on resources made available by the federal Centers for Disease Control and Prevention or other organizations. [2007, c. 561, §1 (NEW).]

[ 2009, c. 494, §§2, 3 (AMD) .]

2. Annual report. Beginning February 1, 2009 and annually by February 1st thereafter, the Maine Center for Disease Control and Prevention shall submit a report to the joint standing committee of the Legislature having jurisdiction over health and human services matters and the joint standing committee of the Legislature having jurisdiction over health insurance matters. In addition to the information required under subsection 1, the report may include recommendations for legislation to address public health programs for the prevention and treatment of Lyme disease and other tick-borne illnesses in this State.

[ 2007, c. 561, §1 (NEW) .]

3. Publicly accessible website. The Maine Center for Disease Control and Prevention shall maintain a publicly accessible website to provide public awareness and education on Lyme disease and other tick-borne illnesses. The website must provide information on the prevention, diagnosis and treatment of Lyme disease and other tick-borne illnesses for use by health care providers and the public, including, but not limited to, links to resources made available and recommended by the United States Department of Health and Human Services.

[ 2009, c. 494, §4 (NEW) .]

SECTION HISTORY

2007, c. 561, §1 (NEW). 2009, c. 494, §§2-4 (AMD).



22 §1646. Lyme disease testing information disclosure

1. Definition. For the purposes of this section, "health care provider" means a physician, hospital or person that is licensed or otherwise authorized in this State to provide health care services.

[ 2013, c. 340, §1 (NEW) .]

2. Lyme disease testing information disclosure. Every health care provider that orders a laboratory test for the presence of Lyme disease shall provide the patient with a copy of the results of the test.

[ 2013, c. 340, §1 (NEW) .]

SECTION HISTORY

2013, c. 340, §1 (NEW).






Chapter 267: EXPOSURE TO DIETHYLSTILBESTROL

22 §1651. Identification of exposed persons

For the purpose of identifying persons who have been exposed to the potential hazards and afflictions of diethylstilbestrol and for the purpose of educating the public concerning the symptoms and prevention of associated malignancies, the Commissioner of Health and Human Services shall establish, promote and maintain a public information campaign on diethylstilbestrol. This campaign shall be conducted throughout the State and shall include, but not be limited to, a concerted effort at reaching those persons or the offspring of persons who have been exposed to diethylstilbestrol in order to encourage them to seek medical care for the prevention or treatment of any malignant condition. [1979, c. 415, §1 (NEW); 2003, c. 689, Pt. B, §7 (REV).]

SECTION HISTORY

1979, c. 415, §1 (NEW). 2003, c. 689, §B7 (REV).



22 §1652. Providers of screening programs

The Commissioner of Health and Human Services shall actively seek providers of health care to participate in regional programs which provide public information and screening for diethylstilbestrol exposed persons. In determining regional screening program providers, the commissioner shall consider the provider's compliance with state and federally mandated standards, the location in relation to the population to be served and the capacity of the provider to properly conduct these programs. [1979, c. 415, §1 (NEW); 2003, c. 689, Pt. B, §7 (REV).]

SECTION HISTORY

1979, c. 415, §1 (NEW). 2003, c. 689, §B7 (REV).



22 §1653. Registry

The Bureau of Health, within the Department of Health and Human Services, shall establish and maintain a registry limited to women who took diethylstilbestrol during pregnancy, and their offspring who were exposed to diethylstilbestrol prenatally, solely for the purpose of follow-up care and treatment of long-term problems associated with diethylstilbestrol exposure. Enrollment in the registry shall be upon a voluntary basis. [1979, c. 415, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1979, c. 415, §1 (NEW). 2003, c. 689, §B6 (REV).



22 §1654. Assistance

The commissioner may request and shall receive from any department, division, board, bureau, commission or agency of the State, or of any political subdivision thereof, such assistance and data as will enable him to properly carry out his activities hereunder and effectuate the purposes set forth in this chapter. The commissioner may also enter into any contract for services which he deems necessary with a private agency or concern upon such terms and conditions as he deems appropriate. [1979, c. 415, §1 (NEW).]

SECTION HISTORY

1979, c. 415, §1 (NEW).



22 §1655. Report

The department shall make an annual report to the joint standing committee of the Legislature having jurisdiction over human resources matters of its findings and recommendations concerning the effectiveness, impact and benefits derived from the special programs as provided for in this chapter. This report must be delivered on or before February 1st and must contain evaluations of these special programs and recommendations in final draft form of any legislation determined necessary and proper. [1993, c. 685, Pt. B, §3 (AMD).]

SECTION HISTORY

1979, c. 415, §1 (NEW). 1993, c. 685, §B3 (AMD).






Chapter 269: RAPE CRISIS CENTERS

22 §1661. Legislative intent

The Legislature finds that rape and sexual assault are crimes of violence that are both underreported and increasing in incidence; that victims of rape need support services and counseling that are currently unavailable from traditional medical or legal institutions; that the recent formation of local and regional rape crisis centers has provided rape and sexual assault victims with vital counseling and intervention services; and that the volunteer efforts of these and future rape crisis centers shall be supported and enhanced on a statewide basis, if possible. The Legislature declares that it is consistent with public policy to fund counseling and preventive educational programs by rape crisis centers. [1983, c. 826, §1 (NEW).]

SECTION HISTORY

1983, c. 826, §1 (NEW).



22 §1662. Funds

1. Purposes. The Department of Health and Human Services may receive and disburse funds made available to it for financial support grants or contracts to rape crisis centers for the following purposes:

A. Direct crisis intervention counseling of rape and sexual assault victims; [1983, c. 826, §1 (NEW).]

B. Programs to support a sexual assault victim's interaction with medical, psychological and legal professionals; [1983, c. 826, §1 (NEW).]

C. Programs to advocate and work with the sexual assault victim throughout the court process, but not to provide legal services; and [1983, c. 826, §1 (NEW).]

D. Programs to educate and train the public on rape and sexual assault prevention. [1983, c. 826, §1 (NEW).]

[ 1983, c. 826, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Geographic coverage. Insofar as practicable, the department shall make funds available to all areas of the State.

[ 1983, c. 826, §1 (NEW) .]

3. Local match. Any rape crisis center which applies for funds under this chapter shall demonstrate a match of either private donations, local funding or in-kind resources in accordance with the Department of Health and Human Services' policies.

[ 1983, c. 826, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1983, c. 826, §1 (NEW). 2003, c. 689, §B6 (REV).



22 §1663. Rules

The Commissioner of Health and Human Services is authorized and directed to adopt rules to implement this chapter to reflect widely accepted and current services that are presently provided. The commissioner shall consult with organizations who counsel rape victims, the Maine Coalition Against Sexual Assault, and other appropriate parties and shall make allocations based on these recommendations. [1999, c. 127, Pt. B, §7 (AMD); 2003, c. 689, Pt. B, §7 (REV).]

SECTION HISTORY

1983, c. 826, §1 (NEW). 1999, c. 127, §B7 (AMD). 2003, c. 689, §B7 (REV).



22 §1664. Lapse

Funds made available to the department for the purposes of this chapter, whether from state, federal or private sources, shall not lapse, but shall be carried forward to the next fiscal year to be expended for the same purposes. [1983, c. 826, §1 (NEW).]

SECTION HISTORY

1983, c. 826, §1 (NEW).






Chapter 269-A: SMOKING IN RETAIL STORES

22 §1681. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 115, (NEW). 1985, c. 171, §§1,2 (NEW). 1985, c. 351, (NEW). 1985, c. 737, §§A52,53 (RP). 1987, c. 8, §1 (RP).



22 §1682. Rest room facilities required (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 115, (NEW). 1985, c. 171, §§1,2 (NEW). 1985, c. 737, §§A52,53 (RP). 1987, c. 8, §1 (RP). 1987, c. 86, §1 (RPR). 1987, c. 769, §A71 (RP).



22 §1682-A. Eating establishments that permit consumption of alcoholic beverages (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 86, §2 (NEW). 1987, c. 769, §A72 (RP).



22 §1683. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 115, (NEW). 1985, c. 171, §§1,2 (NEW). 1985, c. 737, §§A52,53 (RP). 1987, c. 8, §1 (RP).



22 §1684. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 115, (NEW). 1985, c. 171, §§1,2 (NEW). 1985, c. 737, §§A52,53 (RP). 1987, c. 8, §1 (RP).






Chapter 270: SHOPPING CENTERS AND RETAIL ESTABLISHMENTS

22 §1671. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 737, Pt. A, §53 (RPR).]

1. Shopping center. "Shopping center" means any building or facility containing 6 or more separate retail establishments that are planned, developed, owned or managed as a unit, with an off-street public parking area of not less than 2 acres.

[ 2009, c. 152, §1 (AMD) .]

2. Customer. "Customer" means an individual who is lawfully on the premises of a retail establishment.

[ 2009, c. 152, §1 (NEW) .]

3. Eligible medical condition. "Eligible medical condition" means Crohn's disease, ulcerative colitis or any other inflammatory bowel disease, irritable bowel syndrome, a condition requiring the use of an ostomy device or any other medical condition that requires immediate access to a toilet facility.

[ 2009, c. 152, §1 (NEW) .]

4. Retail establishment. "Retail establishment" means a place of business open to the general public for the sale of goods or services.

[ 2009, c. 152, §1 (NEW) .]

SECTION HISTORY

1985, c. 102, (NEW). 1985, c. 737, §A53 (RPR). 2009, c. 152, §1 (AMD).



22 §1672. Public rest room facilities required

In any building or facility constructed specifically as a shopping center after September 19, 1985, there shall be installed a minimum of 2 toilets for the use of the public. There shall be at least one separate toilet for each sex and the toilets provided shall be clearly marked, maintained in a sanitary condition and in good repair. Lavatory facilities shall be located within or immediately adjacent to all toilet rooms or vestibules. There shall be no charge for their use. [1985, c. 737, Pt. A, §53 (RPR).]

SECTION HISTORY

1985, c. 102, (NEW). 1985, c. 737, §A53 (RPR).



22 §1672-A. Smoking restricted (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 314, (NEW). RR 1991, c. 1, §28 (COR). 1993, c. 342, §9 (AFF). 1993, c. 342, §8 (RP).



22 §1672-B. Retail establishments; access to employee toilet facilities

1. Access for customers with eligible medical conditions. A retail establishment that has a toilet facility for its employees shall allow a customer to use that facility during normal business hours if:

A. The customer requesting the use of the employee toilet facility suffers from an eligible medical condition; [2009, c. 152, §2 (NEW).]

B. Three or more employees of the retail establishment are working at the time the customer requests the use of the employee toilet facility; [2009, c. 152, §2 (NEW).]

C. Allowing the customer to use the toilet facility would not impose an undue burden on the retail establishment; [2009, c. 152, §2 (NEW).]

D. The retail establishment does not normally make a toilet facility available to the public; [2009, c. 152, §2 (NEW).]

E. The employee toilet facility is not located in an area where providing access would create an obvious health or safety risk to the customer or an obvious security risk to the retail establishment; and [2009, c. 152, §2 (NEW).]

F. A public toilet facility is not immediately accessible to the customer. [2009, c. 152, §2 (NEW).]

[ 2009, c. 152, §2 (NEW) .]

2. Liability. A retail establishment or an owner or employee of a retail establishment is not civilly liable for any act or omission in allowing a customer to use an employee toilet facility that is not a public toilet facility pursuant to subsection 1 unless:

A. The retail establishment or owner or employee of the retail establishment is willfully or grossly negligent; [2009, c. 152, §2 (NEW).]

B. The act or omission occurs in an area of the retail establishment that is not accessible to the public; and [2009, c. 152, §2 (NEW).]

C. The act or omission results in an injury to or death of the customer or an individual other than an employee accompanying the customer. [2009, c. 152, §2 (NEW).]

[ 2009, c. 152, §2 (NEW) .]

3. Modifications not required. A retail establishment is not required to make any physical change to an employee toilet facility under this section.

[ 2009, c. 152, §2 (NEW) .]

4. Application. This section may not be construed to limit the rights, remedies and procedures afforded to individuals pursuant to the Maine Human Rights Act. The civil penalties in section 1674 may not be assessed for any violation of this section.

[ 2009, c. 152, §2 (NEW) .]

SECTION HISTORY

2009, c. 152, §2 (NEW).



22 §1673. Rules

The Department of Health and Human Services may adopt, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, rules to administer this chapter and thereby protect the public health. [1985, c. 737, Pt. A, §53 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1985, c. 102, (NEW). 1985, c. 737, §A53 (RPR). 2003, c. 689, §B6 (REV).



22 §1674. Enforcement

This chapter shall be enforced by the Division of Health Engineering. Anyone violating this chapter or rules under this chapter commits a civil violation for which a forfeiture of not more than $200 may be adjudged. Each date of violation shall be considered a separate offense. [1985, c. 737, Pt. A, §53 (RPR).]

SECTION HISTORY

1985, c. 102, (NEW). 1985, c. 737, §A53 (RPR).






Chapter 270: INFORMATION AND REFERRAL SERVICES

22 §1681. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 115, (NEW). 1985, c. 171, §§1,2 (NEW). 1985, c. 351, (NEW). 1985, c. 737, §§A52,53 (RP). 1987, c. 8, §1 (RP).






Chapter 270-A: PUBLIC REST ROOM FACILITIES IN EATING PLACES

22 §1681. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 115, (NEW). 1985, c. 171, §§1,2 (NEW). 1985, c. 351, (NEW). 1985, c. 737, §§A52,53 (RP). 1987, c. 8, §1 (RP).



22 §1682. Rest room facilities required (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 115, (NEW). 1985, c. 171, §§1,2 (NEW). 1985, c. 737, §§A52,53 (RP). 1987, c. 8, §1 (RP). 1987, c. 86, §1 (RPR). 1987, c. 769, §A71 (RP).



22 §1682-A. Eating establishments that permit consumption of alcoholic beverages (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 86, §2 (NEW). 1987, c. 769, §A72 (RP).



22 §1683. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 115, (NEW). 1985, c. 171, §§1,2 (NEW). 1985, c. 737, §§A52,53 (RP). 1987, c. 8, §1 (RP).



22 §1684. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 115, (NEW). 1985, c. 171, §§1,2 (NEW). 1985, c. 737, §§A52,53 (RP). 1987, c. 8, §1 (RP).






Chapter 270-B: PUBLIC REST ROOM FACILITIES IN EATING PLACES

22 §1685. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 8, §2 (NEW).]

1. Eating establishment. "Eating establishment" means an eating establishment licensed by the Department of Health and Human Services under chapter 562 which prepares and serves food to the public for consumption inside the premises. "Eating establishment" does not include catering establishments, establishments dispensing food solely from vending machines, pushcarts and mobile eating places, roadside stands, retail frozen dairy product establishments or any other such places where customers do not consume food inside the building where the food is prepared and served.

[ 1987, c. 8, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1987, c. 8, §2 (NEW). 2003, c. 689, §B6 (REV).



22 §1686. Toilet facilities required

An eating establishment must provide at least one toilet facility for the use of its customers. Toilet facilities that require access through the food preparation area or the use of which would in any way cause the establishment to be in violation of any state law or rule may not be considered as fulfilling this requirement. The location of the toilets must be clearly marked, and the toilets must be maintained in a sanitary condition and in good repair and their location must be identifiable from the eating area. There may not be a charge for their use. Lavatory facilities must be located within or immediately adjacent to all toilet rooms or vestibules. [2013, c. 264, §2 (AMD).]

Upon appeal, the Division of Health Engineering may exempt from the requirements of this chapter eating establishments of 13 to 25 seats which are not licensed for on-premise consumption of alcoholic beverages and which were in existence prior to September 30, 1985, and which: [1987, c. 769, Pt. A, §73 (NEW).]

1. Shopping malls. Are part of an enclosed mall which provides customer toilet facilities which are part of the public portion of the mall and not part of a business within the mall;

[ 1987, c. 769, Pt. A, §73 (NEW) .]

2. Other locations. Have submitted evidence of an agreement with a 2nd party that customers of the eating establishment may use toilet facilities which are on the premises owned or rented by the 2nd party in cases where such use would not create a substantial inconvenience to the customer of the eating establishment;

[ 1987, c. 769, Pt. A, §73 (NEW) .]

3. Construction costs. Are housed in buildings of unique construction which makes installation of a toilet facility cost prohibitive; or

[ 1987, c. 769, Pt. A, §73 (NEW) .]

4. Space loss. Would lose 1/4 or more of their existing seating space if required to provide a toilet facility of a minimum size of 3 feet by 6 feet.

[ 1987, c. 769, Pt. A, §73 (NEW) .]

Any eating establishment which does not have a toilet facility available shall post a sign to that effect which may be seen upon entry to the eating establishment. [1987, c. 769, Pt. A, §73 (NEW).]

SECTION HISTORY

1987, c. 8, §2 (NEW). 1987, c. 769, §A73 (RPR). 2013, c. 264, §2 (AMD).



22 §1686-A. Eating establishments that permit consumption of alcoholic beverages

Any eating establishment regardless of the number of seats that permits on-premises consumption of alcoholic beverages is bound by section 1686, regarding the provision of a toilet facility. An eating establishment that has a seating capacity of 40 or fewer persons is required to have at least one toilet facility but may not be required to have more than one toilet facility. [2011, c. 242, §1 (AMD).]

SECTION HISTORY

1987, c. 769, §A74 (NEW). 2011, c. 242, §1 (AMD).



22 §1687. Rules

The Department of Health and Human Services may adopt, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, rules to administer this chapter and thereby protect the public health. [1987, c. 8, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1987, c. 8, §2 (NEW). 2003, c. 689, §B6 (REV).



22 §1688. Enforcement

This chapter shall be enforced by the Division of Health Engineering. Anyone violating this chapter or rules under this chapter commits a civil violation for which a forfeiture of not more than $200 may be adjudged. Each day of violation shall be considered a separate offense. [1987, c. 8, §2 (NEW).]

SECTION HISTORY

1987, c. 8, §2 (NEW).






Chapter 270-C: MAINE WATER WELL PROGRAM

22 §1689. Program established

The Maine Water Well Program, known in this chapter as "the program," is established to provide the public with the highest quality drinking water possible by ensuring that water wells are drilled, constructed, altered or abandoned in a manner that protects groundwater from contamination. [2001, c. 209, Pt. A, §3 (AMD).]

SECTION HISTORY

1991, c. 455, §A2 (NEW). 2001, c. 209, §A3 (AMD).



22 §1689-A. Administrative authority

The Maine Water Well Commission, as established in Title 5, section 12004-G, subsection 13-B, shall administer the program. The commission has the powers and duties set forth in Title 32, chapter 69-C. [2001, c. 209, Pt. A, §3 (AMD).]

SECTION HISTORY

1991, c. 455, §A2 (NEW). 2001, c. 209, §A3 (AMD).



22 §1689-B. Enforcement

This chapter is enforced by the Department of Health and Human Services, Division of Health Engineering. [1991, c. 455, Pt. A, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1991, c. 455, §A2 (NEW). 2003, c. 689, §B6 (REV).






Chapter 271: HEALTH PROGRAMS

Subchapter 1: ENVIRONMENTAL HEALTH PROGRAMS

22 §1691. Findings and declaration of purpose

The Legislature finds that adequate measures must be taken to ensure that any threats to the health of the people of the State posed by natural phenomena or the introduction of potentially toxic substances into the environment are identified, appropriately considered and responded to by those responsible for protecting the public's health and environment. [1981, c. 508, §1 (NEW).]

The purpose of this chapter is to create an Environmental Health Program within the Department of Health and Human Services, Bureau of Health, which would provide the department with the capability it requires to discharge its responsibilities satisfactorily, and to advise other departments and boards charged with similar or related responsibilities regarding the potential health implications of their actions. [1981, c. 508, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1981, c. 508, §1 (NEW). 2003, c. 689, §B6 (REV).



22 §1692. Environmental Health Program

The department shall create an Environmental Health Program within the Division of Disease Control of the Bureau of Health, Department of Health and Human Services. This program shall be staffed by individuals with training and experience in environmental medicine, epidemiology, toxicology, statistics and related fields. [1981, c. 508, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

The Environmental Health Program shall: [1981, c. 508, §1 (NEW).]

1. Develop and monitor health status. Develop indicators of health problems in the State, monitor the health status of the people of the State and establish and maintain the necessary data banks for broad surveillance of human health and disease in Maine;

[ 1981, c. 508, §1 (NEW) .]

2. Identify health problems. Identify significant health problems in the State, including those which may be related to environmental factors;

[ 1981, c. 508, §1 (NEW) .]

3. Investigate. Conduct and contract for investigations as necessary to determine whether particular problems are related to environmental factors;

[ 1981, c. 508, §1 (NEW) .]

4. Advise state agencies. Advise the Commissioner of Health and Human Services, as well as other state agencies and boards, such as the Departments of Conservation, Environmental Protection and Agriculture, Food and Rural Resources, regarding the potential health implications of their actions, the nature and extent of identified problems and the steps which can be taken to address them; and

[ 1981, c. 508, §1 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

5. Public information. Provide the public with information, and advise them as to preventive and corrective actions in the area of environmental health.

[ 1981, c. 508, §1 (NEW) .]

SECTION HISTORY

1981, c. 508, §1 (NEW). 2003, c. 689, §§B6,7 (REV).



22 §1692-A. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 835, §1 (NEW).]

1. Bureau. "Bureau" means the Bureau of Health.

[ 1983, c. 835, §1 (NEW) .]

2. Director. "Director" means the Director of the Bureau of Health or his designee.

[ 1983, c. 835, §1 (NEW) .]

SECTION HISTORY

1983, c. 835, §1 (NEW).



22 §1692-B. Investigations

1. Access to reports and records. The Department of Health and Human Services must be given access to all confidential reports and records filed by physicians, hospitals or other private or public sector organizations, with all departments, agencies, commissions or boards of the State for the purpose of conducting investigations or evaluating the completeness or quality of data submitted to the department's disease surveillance programs. The department shall follow the data confidentiality requirements of the departments, agencies, commissions or boards of the State providing this information.

Upon notification by the Department of Health and Human Services, physicians or hospitals shall provide to the department any further information requested for the purpose of conducting investigations or evaluating the completeness or quality of data submitted to the department's disease surveillance programs.

[ 1989, c. 844, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Limited immunity. A physician, hospital, or employee of a physician or hospital is not liable for any civil damages as a result of the department's use of information gathered under this section. This immunity is limited to legitimate activities pursued in good faith under this section.

[ 1989, c. 844, §2 (NEW) .]

3. Adoption of rules. The department shall adopt rules governing the conditions under which and purposes for which the department may use identifying information under this section. The rules must ensure that:

A. Identifying information is used only to gain access to medical records and other medical information pertaining to an investigation designed to accomplish public health research of substantial public importance; [1989, c. 844, §2 (NEW).]

B. Medical information about an identified patient is not sought from any person without the consent of that patient except when the information sought pertains solely to verification or comparison of health data that the department is otherwise authorized by law to collect and the department finds that confidentiality can be adequately protected without patient consent; [1989, c. 844, §2 (NEW).]

C. Those persons conducting the investigation do not disclose medical information about an identified patient to any other person except a health care practitioner responsible for treating the patient; [1989, c. 844, §2 (NEW).]

D. Those persons gaining access to medical information about an identified patient use that information to the minimum extent necessary to accomplish the purposes of the investigation; [1989, c. 844, §2 (NEW).]

E. The protocol for any investigation is designed to preserve the confidentiality of all medical information that can be associated with identified patients, to specify the manner in which contact is made with patients, and to maintain public confidence in the protection of confidential information; [1989, c. 844, §2 (NEW).]

F. An advisory body, independent from the department, is established and charged with responsibility for approving the protocol of the investigation, overseeing the conduct of the investigation to assure consistency with the protocol and the department's rules, and assessing both the scientific validity of the investigation and its effects upon patients; [1989, c. 844, §2 (NEW).]

G. The department does not seek information under this section if the proposed identification of or contact with patients or health care practitioners would diminish the confidentiality of medical information or the public's confidence in the protection of that information in a manner that outweighs the expected benefit to the public of the proposed investigation; and [1989, c. 844, §2 (NEW).]

H. Whenever a physician or hospital furnishes patient information requested by the department in accordance with this section, the department reimburses the physician or hospital for the reasonable costs incurred in providing the information. [1989, c. 844, §2 (NEW).]

[ 1989, c. 844, §2 (NEW) .]

SECTION HISTORY

1989, c. 844, §2 (NEW). 2003, c. 689, §B6 (REV).



22 §1693. Environmental Health Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 508, §1 (NEW). 1983, c. 812, §121 (AMD). 1989, c. 503, §B84 (AMD). 1991, c. 622, §S26 (RP).



22 §1693-A. Scientific Advisory Panel (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 835, §1 (NEW). 1983, c. 862, §§69,70 (AMD). 1989, c. 503, §§B85,B86 (AMD). 1991, c. 622, §S27 (RP).



22 §1694. Contracts with educational, research and eleemosynary institutions

The Environmental Health Program shall, to the maximum extent feasible, and within the amounts appropriated for these purposes, contract with educational, research and eleemosynary institutions within the State for research and investigation activities which can be carried out more economically, expeditiously or conveniently by those nonstate institutions. [1981, c. 508, §1 (NEW).]

SECTION HISTORY

1981, c. 508, §1 (NEW).



22 §1695. Acceptance of funds

The department is authorized to accept any public or private funds which may be available for carrying out the purposes of this chapter. [1981, c. 508, §1 (NEW).]

SECTION HISTORY

1981, c. 508, §1 (NEW).



22 §1696. Hazardous air pollutants

1. Findings and declaration of purpose. The Legislature finds that:

A. Pure scientific considerations must govern the review and evaluation of potential health risks associated with chemical pollutants; [1983, c. 835, §1 (NEW).]

B. Scientific review and evaluation of potential health risks associated with potential hazardous air pollutants is an integral component of a successful hazardous air pollutant control program; and [1983, c. 835, §1 (NEW).]

C. The scientific review and evaluation is the responsibility of the Department of Health and Human Services which is charged with the protection of the public health and welfare and has the professional expertise to assess potential public health risks from chemical hazards. [1983, c. 835, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

[ 1983, c. 835, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Duties. The Department of Health and Human Services, through the Environmental Health Program in the Bureau of Health, with the advice of and peer review by the Scientific Advisory Panel, shall:

A. Collect and consider the health data for substances or classes of substances which are under consideration for regulation as hazardous air pollutants by the Board of Environmental Protection; [1983, c. 835, §1 (NEW).]

B. Establish a protocol for the health risk review and evaluation of potentially hazardous air pollutants for the following parameters: Carcinogenicity; in vivo and in vitro mutagenicity; teratogenicity; reproductive effects; neurotoxicity; acute and chronic reversible and irreversible effects; pharmacokinetics and pharmacodynamics; high-risk groups; bioaccumulation; and atmospheric fate; [1983, c. 835, §1 (NEW).]

C. Report the health consequences of exposure to various ambient air concentrations indicating a range of risk levels for cancer-causing substances and the health consequences of exposure to various ambient air concentrations of noncancer-causing substances, after considering the adequacy of the data base, animal to human extrapolation, high-risk groups and any other health-based considerations; and [1983, c. 835, §1 (NEW).]

D. Report whether exposure to the substance should be considered for regulation by the Board of Environmental Protection to protect public health. [1983, c. 835, §1 (NEW).]

[ 1983, c. 835, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

3. Requests for review. Requests for review shall be as follows.

A. The bureau shall review or evaluate the potential health risks associated with potentially hazardous air pollutants at the request of:

(1) The director;

(2) The chairman of the Science Advisory Panel;

(3) Four or more members of the Science Advisory Panel; or

(4) The Commissioner of Environmental Protection following notice to the director of the bureau. [1983, c. 835, §1 (NEW).]

B. Requests from parties other than those listed in this subsection shall be reviewed by the Director of the Bureau of Health and, if justified, shall be pursued. The director may assess any reasonable costs to the party making those requests. [1983, c. 835, §1 (NEW).]

[ 1983, c. 835, §1 (NEW) .]

4. Reporting. The director shall compile all available information and prepare a report for each substance, class of substances or pollutants evaluated and submit this report to the commissioner, director or chairman of the group that requested the health risk review and evaluation.

[ 1983, c. 835, §1 (NEW) .]

SECTION HISTORY

1983, c. 835, §1 (NEW). 2003, c. 689, §B6 (REV).






Subchapter 2: COMMUNITY HEALTH INVESTIGATION AND INFORMATION

22 §1696-A. Findings and intent (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 494, §2 (NEW). 2015, c. 250, Pt. C, §1 (RP).



22 §1696-B. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 494, §2 (NEW). 2015, c. 250, Pt. C, §1 (RP).



22 §1696-C. Community health information project (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 494, §2 (NEW). 2015, c. 250, Pt. C, §1 (RP).



22 §1696-D. Response to requests (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 494, §2 (NEW). 1999, c. 57, §B3 (AMD). 2015, c. 250, Pt. C, §1 (RP).



22 §1696-E. Cooperation with state agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 494, §2 (NEW). 2015, c. 250, Pt. C, §1 (RP).



22 §1696-F. Provision of information; trade secrets (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 494, §2 (NEW). 1999, c. 57, §B4 (AMD). 2015, c. 250, Pt. C, §1 (RP).






Subchapter 3: EMERGENCY RESPONSE PLANNING

22 §1696-G. Findings; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 763, §2 (NEW). 1989, c. 464, §2 (RP).



22 §1696-H. State Emergency Response Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 763, §2 (NEW). 1989, c. 464, §2 (RP). 1989, c. 503, §B87 (AMD). 1999, c. 790, §A24 (RP).






Subchapter 4: HEALTH ADVISORIES

22 §1696-I. Noncommercial fishing and public health

The Director of the Bureau of Health shall assess regularly whether any health threats exist for persons consuming freshwater and anadromous fish caught in state waters by noncommercial anglers. The assessment must be based on appropriate technical and scientific data and public health analyses and must include, but is not limited to, the risk of carcinogenic, mutagenic, teratogenic and reproductive effects and infectious disease. In preparing the assessment, the director shall consult with the Commissioner of Marine Resources, the Commissioner of Environmental Protection and the Commissioner of Inland Fisheries and Wildlife. [1993, c. 280, §1 (NEW).]

If, in the professional judgment of the Director of the Bureau of Health, conditions exist in which consumption of fish caught in state waters poses a threat to public health, the director shall prepare an advisory of the public health threat. The advisory must be in a form suitable for posting in places frequented by noncommercial anglers. The director has final authority regarding the content of the advisory, including the exact language used in the advisory. The Commissioner of Inland Fisheries and Wildlife is responsible for printing and posting verbatim copies of the advisory and for incorporating the verbatim health advisory in the abstract of fish and wildlife laws. [2007, c. 539, Pt. E, §5 (AMD).]

SECTION HISTORY

1993, c. 280, §1 (NEW). 2003, c. 414, §B35 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2007, c. 539, Pt. E, §5 (AMD).









Chapter 273: HYPERTENSION

22 §1697. Work-site high blood pressure programs

The Bureau of Health shall establish work-site high blood pressure programs at work sites that have not previously been providing regular high blood pressure programs to their employees in order to screen all employees, detect and confirm those who have elevated blood pressures, refer those with elevations to physicians for diagnosis and treatment and continue contact through the year with employees to determine their progress toward blood pressure control. The bureau shall promote new work-site high blood pressure programs for workers, allocate funds for program operation and periodically evaluate program effectiveness. Any such screening program shall be voluntary for both employer and employee. [1983, c. 547, §1 (NEW).]

SECTION HISTORY

1983, c. 547, §1 (NEW).



22 §1698. Providers of work-site high blood pressure programs

The Bureau of Health shall actively seek health care providers throughout the State to participate in identifying workers with high blood pressure and helping them control their disease through physician-prescribed treatment regimen. Standards of quality and criteria for awarding service contracts to health care providers shall be based on recommendations developed in partnership with the Maine High Blood Pressure Council, a statewide voluntary health council. The objective of these criteria will be to achieve high quality, cost-effective health programs which comply with state and federal standards. [1983, c. 547, §1 (NEW).]

SECTION HISTORY

1983, c. 547, §1 (NEW).



22 §1699. Community-based heart attack and stroke prevention programs

1. Heart attack and stroke prevention programs; establishment. The Bureau of Health shall establish a program to develop heart attack and stroke prevention programs in communities and regions throughout the State. The community programs shall:

A. Provide public education to schools, community groups and workplaces about cardiovascular risks; [1989, c. 501, Pt. P, §25 (NEW).]

B. Provide blood pressure and cholesterol screening, referral and follow-up to the general public and workforce populations; and [1989, c. 501, Pt. P, §25 (NEW).]

C. Provide smoking cessation programs for community members wishing to quit. [1989, c. 501, Pt. P, §25 (NEW).]

[ 1989, c. 501, Pt. P, §25 (NEW) .]

2. Training; funding. The bureau shall provide training for communities in program development, conduct a statewide public awareness program about cardiovascular risks, allocate matching funds for community program operation and periodically evaluate program effectiveness.

[ 1989, c. 501, Pt. P, §25 (NEW) .]

3. Rules. The bureau shall adopt rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, for distribution of funds to communities no later than 90 days after the effective date of this section; awards to communities shall begin no later than 180 days after the effective date of this section. The rules shall include a requirement that funded programs follow accepted quality control standards and be periodically reviewed by organizations with experience in and knowledge of heart attack and stroke prevention.

[ 1989, c. 501, Pt. P, §25 (NEW) .]

SECTION HISTORY

1989, c. 501, §P25 (NEW).






Chapter 275: ASTHMA AND LUNG DISEASE

22 §1700. Asthma prevention and control program

1. Program established. The Bureau of Health shall establish an asthma prevention and control program to provide leadership for and coordination of asthma prevention and intervention activities. The program may include, but is not limited to, the following:

A. Monitoring of asthma prevalence at the state and community levels; [2001, c. 555, §1 (NEW).]

B. Education and training of health professionals on the current methods of diagnosing and treating asthma; [2001, c. 555, §1 (NEW).]

C. Patient and family education on how to manage the disease; [2001, c. 555, §1 (NEW).]

D. Dissemination of information on programs shown to reduce hospitalization, emergency room visits and absenteeism due to asthma; and [2001, c. 555, §1 (NEW).]

E. Consultation to and support of community-based asthma prevention and control programs. [2001, c. 555, §1 (NEW).]

[ 2001, c. 555, §1 (NEW) .]

2. Consultation. In implementing the program established in subsection 1, the Bureau of Health shall consult with the Medicaid program administered by the department and the Department of Education. In addition, the bureau shall seek advice from other organizations and private entities concerned with the treatment and prevention of asthma.

[ 2001, c. 555, §1 (NEW) .]

3. Funding. The Bureau of Health may accept federal funds and grants for implementing the program established in subsection 1 and may contract for work with outside vendors or individuals.

[ 2001, c. 555, §1 (NEW) .]

SECTION HISTORY

2001, c. 555, §1 (NEW).



22 §1700-A. Maine Asthma and Lung Disease Research Fund

There is established the Maine Asthma and Lung Disease Research Fund, an interest-bearing account, referred to in this section as "the fund." The fund receives money deposited by the Treasurer of State pursuant to Title 36, section 5290 and any other money contributed voluntarily to the fund. The fund is administered by the Bureau of Health. All money deposited in the fund and the earnings on that money remain in the fund to be used to provide research grants to develop and advance the understanding of lung disease, especially its prevention, causes, treatment and cure. Areas of research eligible for grants under this section include, but are not limited to, asthma, health effects of indoor and outdoor air pollution, emphysema and chronic obstructive pulmonary disease. Money in the fund may also be used for the necessary administrative and personnel costs associated with the management of the fund but may not be deposited in the General Fund or any other fund except as specifically provided by law. [2005, c. 672, §2 (NEW); 2005, c. 672, §§6, 8 (AFF).]

SECTION HISTORY

2005, c. 672, §2 (NEW). 2005, c. 672, §§6,8 (AFF).









Part 4: HOSPITALS AND MEDICAL CARE

Chapter 401: GENERAL PROVISIONS

22 §1701. Program of health services

The department, through its Bureau of Health, is authorized to administer a program to extend and improve its services for promoting the general public health.

The department is authorized to:

1. Apply for federal aid. Apply for federal aid under the Public Health Service Act (Public Law No. 410, 78th Congress Second Session as heretofore or hereafter amended);

2. Cooperate with Federal Government. Cooperate with the Federal Government through the United States Public Health Service in matters of mutual concern pertaining to general public health, including such methods of administration as are found to be necessary for the efficient operation of the plan for the aid; and

[ 1981, c. 470, Pt. A, §70 (AMD) .]

3. Reports. Make such reports in such form and containing such information as the Surgeon General of the United States Public Health Service may require, and comply with such provisions as said Surgeon General may find necessary to assure the correctness and verification of such reports.

The Treasurer of State shall be the appropriate fiscal officer of the State to receive federal grants on account of general public health services as contemplated by Public Health Service Act, as heretofore or hereafter amended, and the State Controller shall authorize expenditures therefrom as approved by the department.

SECTION HISTORY

1981, c. 470, §A70 (AMD).



22 §1702. Hospital surveys (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 231, §1 (RP).



22 §1703. Acceptance of federal and other funds

The department shall have authority to accept any federal law now in effect or hereafter enacted which makes federal funds available for public health services of all kinds and to meet such federal requirements with respect to the administration of such funds as are required as conditions precedent to receiving federal funds. The department, subject to the approval of the Governor, shall have authority to accept funds from other sources for the same purposes. [1975, c. 771, §215 (AMD).]

SECTION HISTORY

1965, c. 231, §2 (AMD). 1975, c. 771, §215 (AMD).



22 §1704. Advisory Hospital Council (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 231, §1 (RP).



22 §1705. Individuals may select own physician

Nothing in this Title shall be construed to empower or authorize the department or its representative to interfere in any manner with the right of any individual to select the physician or mode of treatment of his choice, providing that sanitary laws, rules and regulations are complied with.



22 §1706. Distribution of antitoxins in emergency

The department, with the approval of the Governor, may, for the purpose of aiding in national defense in case of war or in any state emergency declared by the Governor under Title 37-B, section 742, procure and distribute inside the State and sell or give away, in its discretion, antitoxins, serums, vaccines, viruses and analogous products applicable to the prevention or cure of disease. [2013, c. 462, §2 (AMD).]

SECTION HISTORY

1975, c. 771, §216 (AMD). 2013, c. 462, §2 (AMD).



22 §1707. Responsible relatives; duty of hospitals (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 163, (RP).



22 §1708. Appropriations for aid of public and private hospitals and nursing homes

1. Compensation for hospitals. Such sums of money as may be appropriated by the Legislature in aid of public and private hospitals shall be expended under the direction of the department, and the expense of administration shall be charged to the appropriation of that department for general administration. The department is authorized to compensate hospitals located in the State of New Hampshire within 15 miles from the Maine - New Hampshire state line or hospitals located in the Provinces of Quebec or New Brunswick, Canada, within 5 miles of the international boundary, for cases where the hospital care is for persons resident in the State of Maine and, in the judgment of the commissioner, adequate local hospital facilities are not available. The department may compensate hospitals at such rates as it may establish for hospital care of persons whose resources or the resources of whose responsible relatives are insufficient therefor, except as provided in subsection 2. Bills itemizing the expenses of such hospital care, when approved by the department and audited by the State Controller, shall be paid by the Treasurer of State.

[ 1975, c. 365, §1 (RPR) .]

2. Compensation for nursing homes.

[ 1991, c. 528, Pt. E, §18 (AFF); 1991, c. 528, Pt. E, §17 (RP); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §18 (AFF); 1991, c. 591, Pt. E, §17 (RP) .]

2-A. Base-year revisions.

[ 1991, c. 528, Pt. E, §20 (AFF); 1991, c. 528, Pt. E, §19 (RP); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §20 (AFF); 1991, c. 591, Pt. E, §19 (RP) .]

3. Compensation for nursing homes. A nursing home, as defined under section 1812-A, or any portion of a hospital or institution operated as a nursing home, when the State is liable for payment for care, must be reimbursed at a rate established by the Department of Health and Human Services pursuant to this subsection. The department may not establish a so-called "flat rate." This subsection applies to all funds, including federal funds, paid by any agency of the State to a nursing home for patient care. The department shall establish rules concerning reimbursement that:

A. Take into account the costs of providing care and services in conformity with applicable state and federal laws, rules, regulations and quality and safety standards; [1991, c. 528, Pt. E, §21 (NEW); 1991, c. 528, Pt. E, §22 (AFF); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §21 (NEW); 1991, c. 591, Pt. E, §22 (AFF).]

A-1. [2001, c. 666, Pt. A, §1 (RP); 2001, c. 666, Pt. E, §1 (AFF).]

B. Are reasonable and adequate to meet the costs incurred by efficiently and economically operated facilities; [1995, c. 696, Pt. A, §32 (AMD).]

C. Are consistent with federal requirements relative to limits on reimbursement under the federal Social Security Act, Title XIX; [2001, c. 666, Pt. A, §1 (AMD); 2001, c. 666, Pt. E, §1 (AFF).]

D. Ensure that any calculation of an occupancy percentage or other basis for adjusting the rate of reimbursement for nursing facility services to reduce the amount paid in response to a decrease in the number of residents in the facility or the percentage of the facility's occupied beds excludes all beds that the facility has removed from service for all or part of the relevant fiscal period in accordance with section 333. If the excluded beds are converted to residential care beds or another program for which the department provides reimbursement, nothing in this paragraph precludes the department from including those beds for purposes of any occupancy standard applicable to the residential care or other program pursuant to duly adopted rules of the department; [2013, c. 594, §1 (AMD).]

E. Contain an annual inflation adjustment that:

(1) Recognizes regional variations in labor costs and the rates of increase in labor costs determined pursuant to the principles of reimbursement and establishes at least 4 regions for purposes of annual inflation adjustments; and

(2) Uses the applicable regional inflation factor as established by a national economic research organization selected by the department to adjust costs other than labor costs or fixed costs; and [2013, c. 594, §1 (AMD).]

F. Establish a nursing facility's base year every 2 years and increase the rate of reimbursement beginning July 1, 2014 and every year thereafter. [2013, c. 594, §1 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 594, §1 (AMD) .]

4. Medicaid savings.

[ 2011, c. 655, Pt. T, §1 (RP) .]

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 365, §1 (RPR). 1989, c. 567, (AMD). 1989, c. 886, §1 (AMD). 1991, c. 528, §§E17,19,21 (AMD). 1991, c. 528, §§E18,20,22, RRR (AFF). 1991, c. 591, §§E17,19,21 (AMD). 1991, c. 591, §§E18,20,22 (AFF). 1991, c. 622, §M8 (AMD). 1991, c. 622, §M9 (AFF). 1993, c. 410, §YY1 (AMD). 1995, c. 696, §§A32,33 (AMD). RR 2001, c. 2, §A33 (COR). 2001, c. 666, §A1 (AMD). 2001, c. 666, §E1 (AFF). 2003, c. 689, §B6 (REV). 2011, c. 655, Pt. T, §1 (AMD). 2013, c. 594, §1 (AMD).



22 §1709. State-wide plan; advisory council; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 231, §3 (NEW). 2003, c. 469, §B4 (RP).



22 §1710. Deferred revenue payments

The Department of Health and Human Services may make a payment to each general hospital in the State which is certified for participation in the Medical Assistance Program under Title 19 of the Social Security Act, not to exceed the average amount paid to that hospital by the department during a 30-day period in the next preceding fiscal year. Such payment shall constitute a deferred revenue obligation for the hospital. Any unliquidated balance of such obligation shall be repaid to the department upon demand. [1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1973, c. 175, (NEW). 1975, c. 293, §4 (AMD). 2003, c. 689, §B6 (REV).



22 §1711. Patient access to hospital medical records

If a patient of an institution licensed as a hospital by the State, after discharge from such institution, makes written request for copies of the patient's medical records, the copies must, if available, be made available to the patient within a reasonable time unless, in the opinion of the hospital, it would be detrimental to the health of the patient to obtain the records. If the hospital is of the opinion that release of the records to the patient would be detrimental to the health of the patient, the hospital shall advise the patient that copies of the records will be made available to the patient's authorized representative upon presentation of a proper authorization signed by the patient. The hospital may exclude from the copies of medical records released any information related to a clinical trial sponsored, authorized or regulated by the federal Food and Drug Administration. [1997, c. 793, Pt. A, §1 (AMD); 1997, c. 793, Pt. A, §10 (AFF).]

If an authorized representative for a patient requests, in writing, that a hospital provide the authorized representative with a copy of the patient's medical records and presents a proper authorization from the patient for the release of the information, copies must be provided to the authorized representative within a reasonable time. [1997, c. 793, Pt. A, §1 (AMD); 1997, c. 793, Pt. A, §10 (AFF).]

A written request or authorization for release of medical records under this section satisfies the requirements of section 1711-C, subsection 3. [1997, c. 793, Pt. A, §1 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

A patient or, if the patient is a minor who has not consented to health care treatment in accordance with the laws of this State, the minor's parent, legal guardian or guardian ad litem may submit to a hospital health care information that corrects or clarifies the patient's treatment record, which must be retained with the medical record by the hospital. If the hospital adds to the medical record a statement in response to the submitted correction or clarification, the hospital shall provide a copy to the patient or, if the patient is a minor who has not consented to health care treatment in accordance with the laws of this State, the minor's parent, legal guardian or guardian ad litem. [1999, c. 512, Pt. A, §1 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

Reasonable costs incurred by the hospital in making and providing paper copies of medical records and additions to medical records may be assessed as charges to the requesting person and the hospital may require payment prior to responding to the request. The charge for paper copies of records may not exceed $5 for the first page and 45¢ for each additional page, up to a maximum of $250 for the entire medical record. [2013, c. 158, §1 (AMD).]

If a medical record exists in a digital or electronic format, the hospital shall provide an electronic copy of the medical record if an electronic copy is requested and it is reasonably possible to provide it. The hospital may assess as charges reasonable actual costs of staff time to create or copy the medical record and the costs of necessary supplies and postage. Actual costs may not include a retrieval fee or the costs of new technology, maintenance of the electronic record system, data access or storage infrastructure. Charges assessed under this paragraph may not exceed $150. [2013, c. 158, §2 (NEW).]

Release of a patient's medical records to a person other than the patient or, if the patient is a minor who has not consented to health care treatment in accordance with the laws of this State, the minor's parent, legal guardian or guardian ad litem is governed by section 1711-C. [1999, c. 512, Pt. A, §2 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

SECTION HISTORY

1977, c. 122, (NEW). 1997, c. 793, Pt. A, §1 (AMD). 1997, c. 793, Pt. A, §10 (AFF). 1999, c. 3, §§3, 5 (AFF). 1999, c. 512, Pt. A, §§1, 2 (AMD). 1999, c. 512, Pt. A, §6 (AFF). 1999, c. 790, Pt. A, §§58, 60 (AFF). 2003, c. 418, §1 (AMD). 2013, c. 32, §1 (AMD). 2013, c. 158, §§1, 2 (AMD).



22 §1711-A. Fees charged for records

Whenever a health care practitioner defined in section 1711-B furnishes in paper form requested copies of a patient's treatment record or a medical report or an addition to a treatment record or medical report to the patient or the patient's authorized representative, the charge for the copies or the report may not exceed the reasonable costs incurred by the health care practitioner in making and providing the copies or the report. The charge for the copies or the report may not exceed $5 for the first page and 45¢ for each additional page, up to a maximum of $250 for the entire treatment record or medical report. [2013, c. 158, §3 (AMD).]

If a treatment record or medical report exists in a digital or electronic format, the health care practitioner shall provide an electronic copy of the treatment record or medical report if an electronic copy is requested and it is reasonably possible to provide it. The health care practitioner may assess as charges reasonable actual costs of staff time to create or copy the treatment record or medical report and the costs of necessary supplies and postage. Actual costs may not include a retrieval fee or the costs of new technology, maintenance of the electronic record system, data access or storage infrastructure. Charges assessed under this paragraph may not exceed $150. [2013, c. 158, §3 (NEW).]

SECTION HISTORY

1989, c. 666, (NEW). 1991, c. 142, §1 (AMD). 1997, c. 793, §A2 (AMD). 1997, c. 793, §A10 (AFF). 1999, c. 3, §§3,5 (AFF). 1999, c. 512, §A6 (AFF). 2003, c. 418, §2 (AMD). 2013, c. 32, §2 (AMD). 2013, c. 158, §3 (AMD).



22 §1711-B. Patient access to treatment records; health care practitioners

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Health care practitioner" has the same meaning as in section 1711-C, subsection 1, paragraph F. [1997, c. 793, Pt. A, §3 (AMD); 1997, c. 793, Pt. A, §10 (AFF).]

B. "Treatment records" means all records relating to a patient's diagnosis, treatment and care, including x rays, performed by a health care practitioner. [1997, c. 793, Pt. A, §3 (AMD); 1997, c. 793, Pt. A, §10 (AFF).]

[ 1997, c. 793, Pt. A, §3 (AMD); 1997, c. 793, Pt. A, §10 (AFF); 1999, c. 512, Pt. A, §6 (AFF) .]

2. Access. Upon written authorization executed in accordance with section 1711-C, subsection 3, a health care practitioner shall release copies of all treatment records of a patient or a narrative containing all relevant information in the treatment records to the patient. The health care practitioner may exclude from the copies of treatment records released any personal notes that are not directly related to the patient's past or future treatment and any information related to a clinical trial sponsored, authorized or regulated by the federal Food and Drug Administration. The copies or narrative must be released to the designated person within a reasonable time.

If the practitioner believes that release of the records to the patient is detrimental to the health of the patient, the practitioner shall advise the patient that copies of the treatment records or a narrative containing all relevant information in the treatment records will be made available to the patient's authorized representative upon presentation of a written authorization signed by the patient. The copies or narrative must be released to the authorized representative within a reasonable time.

Except as provided in subsection 3, release of a patient's treatment records to a person other than the patient is governed by section 1711-C.

[ 1997, c. 793, Pt. A, §4 (AMD); 1997, c. 793, Pt. A, §10 (AFF) .]

3. Person receiving the records. Except as otherwise provided in this section, the copies or narrative specified in subsection 2 must be released to:

A. The person who is the subject of the treatment record, if that person is 18 years of age or older and mentally competent; [1991, c. 142, §2 (NEW).]

B. The parent, guardian ad litem or legal guardian of the person who is the subject of the record if the person is a minor, or the legal guardian if the person who is the subject of the record is mentally incompetent; [1997, c. 793, Pt. A, §5 (AMD); 1997, c. 793, Pt. A, §10 (AFF).]

C. The designee of a durable health care power of attorney executed by the person who is the subject of the record, at such time as the power of attorney is in effect; [2015, c. 370, §1 (AMD).]

D. The agent, guardian or surrogate pursuant to the Uniform Health-care Decisions Act; or [2015, c. 370, §2 (AMD).]

E. The lay caregiver designated pursuant to section 1711-G by the person who is the subject of the record. [2015, c. 370, §3 (NEW).]

[ 2015, c. 370, §§1-3 (AMD) .]

3-A. Corrections and clarifications of treatment records. A patient or, if the patient is a minor who has not consented to health care treatment in accordance with the laws of this State, the minor's parent, legal guardian or guardian ad litem may submit to a health care practitioner health care information that corrects or clarifies the patient's treatment record, which must be retained with the treatment record by the health care practitioner. If the health care practitioner adds to the treatment record a statement in response to the submitted correction or clarification, the health care practitioner shall provide a copy to the patient or, if the patient is a minor who has not consented to health care treatment in accordance with the laws of this State, the minor's parent, legal guardian or guardian ad litem.

[ 1999, c. 512, Pt. A, §3 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF) .]

4. Minors. This section does not affect the right of minors to have their treatment records treated confidentially pursuant to the provisions of, chapter 260.

[ 1995, c. 694, Pt. D, §28 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

5. HIV test. Release of information regarding the HIV infection status of a patient is governed by Title 5, section 19203-D.

[ 1999, c. 512, Pt. A, §4 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF) .]

6. Hospital records. Release of treatment records in a hospital is governed by the provisions of section 1711.

[ RR 1993, c. 2, §11 (COR) .]

7. Retention of records. This section does not alter the existing law or ethical obligations of a health care practitioner with respect to retaining treatment records.

[ 1991, c. 142, §2 (NEW) .]

8. Violation. A person who willfully violates this section commits a civil violation for which a forfeiture of not more than $25 may be adjudged. Each day that the treatment records or narrative is not released after the reasonable time specified in subsection 2 constitutes a separate violation, up to a maximum forfeiture of $100.

[ 1991, c. 142, §2 (NEW) .]

SECTION HISTORY

1991, c. 142, §2 (NEW). RR 1993, c. 2, §11 (COR). 1995, c. 694, Pt. D, §28 (AMD). 1995, c. 694, Pt. E, §2 (AFF). 1997, c. 793, Pt. A, §§3-7 (AMD). 1997, c. 793, Pt. A, §10 (AFF). 1997, c. 793, Pt. B, §5 (AMD). 1997, c. 793, Pt. B, §6 (AFF). 1999, c. 3, §§3-5 (AFF). 1999, c. 512, Pt. A, §§3, 4 (AMD). 1999, c. 512, Pt. A, §6 (AFF). 1999, c. 512, Pt. B, §5 (AFF). 1999, c. 790, Pt. A, §§58, 60 (AFF). 2015, c. 370, §§1-3 (AMD).



22 §1711-C. Confidentiality of health care information

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Authorized representative of an individual" or "authorized representative" means an individual's legal guardian; agent pursuant to Title 18-A, section 5-802; agent pursuant to Title 18-A, Article 5, Part 9; or other authorized representative or, after death, that person's personal representative or a person identified in subsection 3-B. For a minor who has not consented to health care treatment in accordance with the provisions of state law, "authorized representative" means the minor's parent, legal guardian or guardian ad litem. [2009, c. 292, §3 (AMD); 2009, c. 292, §6 (AFF).]

A-1. "Authorization to disclose" means authorization to disclose health care information in accordance with subsection 3, 3-A or 3-B. [1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF).]

B. "Disclosure" means the release, transfer of or provision of access to health care information in any manner obtained as a result of a professional health care relationship between the individual and the health care practitioner or facility to a person or entity other than the individual. [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

C. "Health care" means preventative, diagnostic, therapeutic, rehabilitative, maintenance or palliative care, services, treatment, procedures or counseling, including appropriate assistance with disease or symptom management and maintenance, that affects an individual's physical, mental or behavioral condition, including individual cells or their components or genetic information, or the structure or function of the human body or any part of the human body. Health care includes prescribing, dispensing or furnishing to an individual drugs, biologicals, medical devices or health care equipment and supplies; providing hospice services to an individual; and the banking of blood, sperm, organs or any other tissue. [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

D. "Health care facility" or "facility" means a facility, institution or entity licensed pursuant to this Title that offers health care to persons in this State, including a home health care provider, hospice program and a pharmacy licensed pursuant to Title 32. For the purposes of this section, "health care facility" does not include a state mental health institute, the Elizabeth Levinson Center, the Aroostook Residential Center or Freeport Towne Square. [1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

E. "Health care information" means information that directly identifies the individual and that relates to an individual's physical, mental or behavioral condition, personal or family medical history or medical treatment or the health care provided to that individual. "Health care information" does not include information that protects the anonymity of the individual by means of encryption or encoding of individual identifiers or information pertaining to or derived from federally sponsored, authorized or regulated research governed by 21 Code of Federal Regulations, Parts 50 and 56 and 45 Code of Federal Regulations, Part 46, to the extent that such information is used in a manner that protects the identification of individuals. The Board of Directors of the Maine Health Data Organization shall adopt rules to define health care information that directly identifies an individual. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

"Health care information" does not include information that is created or received by a member of the clergy or other person using spiritual means alone for healing as provided in Title 32, sections 2103 and 3270. [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

F. "Health care practitioner" means a person licensed by this State to provide or otherwise lawfully providing health care or a partnership or corporation made up of those persons or an officer, employee, agent or contractor of that person acting in the course and scope of employment, agency or contract related to or supportive of the provision of health care to individuals. [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

G. "Individual" means a natural person who is the subject of the health care information under consideration and, in the context of disclosure of health care information, includes the individual's authorized representative. [1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

H. "Third party" or "3rd party" means a person other than the individual to whom the health care information relates. [1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

[ 2009, c. 292, §3 (AMD); 2009, c. 292, §6 (AFF) .]

2. Confidentiality of health information; disclosure. An individual's health care information is confidential and may not be disclosed other than to the individual by the health care practitioner or facility except as provided in subsection 3, 3-A, 3-B, 6 or 11. Nothing in this section prohibits a health care practitioner or health care facility from adhering to applicable ethical or professional standards provided that these standards do not decrease the protection of confidentiality granted by this section.

[ 1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF) .]

3. Written authorization to disclose. A health care practitioner or facility may disclose health care information pursuant to a written authorization signed by an individual for the specific purpose stated in the authorization. A written authorization to disclose health care information must be retained with the individual's health care information. A written authorization to disclose is valid whether it is in an original, facsimile or electronic form. A written authorization to disclose must contain the following elements:

A. The name and signature of the individual and the date of signature. If the authorization is in electronic form, a unique identifier of the individual and the date the individual authenticated the electronic authorization must be stated in place of the individual's signature and date of signature; [1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

B. The types of persons authorized to disclose health care information and the nature of the health care information to be disclosed; [1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

C. The identity or description of the 3rd party to whom the information is to be disclosed; [1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

D. The specific purpose or purposes of the disclosure and whether any subsequent disclosures may be made pursuant to the same authorization. An authorization to disclose health care information related to substance abuse treatment or care subject to the requirements of 42 United States Code, Section 290dd-2 (Supplement 1998) is governed by the provisions of that law; [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

E. The duration of the authorization; [1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

F. A statement that the individual may refuse authorization to disclose all or some health care information but that refusal may result in improper diagnosis or treatment, denial of coverage or a claim for health benefits or other insurance or other adverse consequences; [1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

G. A statement that the authorization may be revoked at any time by the individual by executing a written revocation, subject to the right of any person who acted in reliance on the authorization prior to receiving notice of revocation, instructions on how to revoke an authorization and a statement that revocation may be the basis for denial of health benefits or other insurance coverage or benefits; and [1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

H. A statement that the individual is entitled to a copy of the authorization form. [1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

[ 1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF) .]

3-A. Oral authorization to disclose. When it is not practical to obtain written authorization under subsection 3 from an individual or person acting pursuant to subsection 3-B or when a person chooses to give oral authorization to disclose, a health care practitioner or facility may disclose health care information pursuant to oral authorization. A health care practitioner or facility shall record with the individual's health care information receipt of oral authorization to disclose, including the name of the authorizing person, the date, the information and purposes for which disclosure is authorized and the identity or description of the 3rd party to whom the information is to be disclosed.

[ 1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF) .]

3-B. Authorization to disclose provided by a 3rd party. When an individual or an authorized representative is unable to provide authorization to disclose under subsection 3 or 3-A, a health care practitioner or facility may disclose health care information pursuant to authorization to disclose that meets the requirements of subsection 3 or 3-A given by a 3rd party listed in this subsection. A health care practitioner or facility may determine not to obtain authorization from a person listed in this subsection when the practitioner or facility determines it would not be in the best interest of the individual to do so. In making this decision, the health care practitioner or facility shall respect the safety of the individual and shall consider any indicators, suspicion or substantiation of abuse. Persons who may authorize disclosure under this subsection include:

A. The spouse of the individual; [1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

B. A parent of the individual; [1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

C. An adult who is a child, grandchild or sibling of the individual; [1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

D. An adult who is an aunt, uncle, niece or nephew of the individual, related by blood or adoption; [1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

E. An adult related to the individual, by blood or adoption, who is familiar with the individual's personal values; and [1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

F. An adult who has exhibited special concern for the individual and who is familiar with the individual's personal values. [1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

[ 1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF) .]

4. Duration of authorization to disclose. An authorization to disclose may not extend longer than 30 months, except that the duration of an authorization for the purposes of insurance coverage under Title 24, 24-A or 39-A is governed by the provisions of Title 24, 24-A or 39-A, respectively.

[ 1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF) .]

5. Revocation of authorization to disclose. A person who may authorize disclosure may revoke authorization to disclose at any time, subject to the rights of any person who acted in reliance on the authorization prior to receiving notice of revocation. A written revocation of authorization must be signed and dated. If the revocation is in electronic form, a unique identifier of the individual and the date the individual authenticated the electronic authorization must be stated in place of the individual's signature and date of signature. A health care practitioner or facility shall record receipt of oral revocation of authorization, including the name of the person revoking authorization and the date. A revocation of authorization must be retained with the authorization and the individual's health care information.

[ 1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF) .]

6. Disclosure without authorization to disclose. A health care practitioner or facility may disclose, or when required by law must disclose, health care information without authorization to disclose under the circumstances stated in this subsection or as provided in subsection 11. Disclosure may be made without authorization as follows:

A. To another health care practitioner or facility for diagnosis, treatment or care of individuals or to complete the responsibilities of a health care practitioner or facility that provided diagnosis, treatment or care of individuals, as provided in this paragraph.

(1) For a disclosure within the office, practice or organizational affiliate of the health care practitioner or facility, no authorization is required.

(2) For a disclosure outside of the office, practice or organizational affiliate of the health care practitioner or facility, authorization is not required, except that in nonemergency circumstances authorization is required for health care information derived from mental health services provided by:

(a) A clinical nurse specialist licensed under the provisions of Title 32, chapter 31;

(b) A psychologist licensed under the provisions of Title 32, chapter 56;

(c) A social worker licensed under the provisions of Title 32, chapter 83;

(d) A counseling professional licensed under the provisions of Title 32, chapter 119; or

(e) A physician specializing in psychiatry licensed under the provisions of Title 32, chapter 36 or 48.

This subparagraph does not prohibit the disclosure of health care information between a licensed pharmacist and a health care practitioner or facility providing mental health services for the purpose of dispensing medication to an individual.

This subparagraph does not prohibit the disclosure without authorization of health care information covered under this section to a state-designated statewide health information exchange that satisfies the requirement in subsection 18, paragraph C of providing a general opt-out provision to an individual at all times and that provides and maintains an individual protection mechanism by which an individual may choose to opt in to allow the state-designated statewide health information exchange to disclose that individual's health care information covered under Title 34-B, section 1207.

This subparagraph does not prohibit the disclosure without authorization of health care information covered under this paragraph to a health care practitioner or health care facility, or to a payor or person engaged in payment for health care, for purposes of care management or coordination of care. Disclosure of psychotherapy notes is governed by 45 Code of Federal Regulations, Section 164.508(a)(2). A person who has made a disclosure under this subparagraph shall make a reasonable effort to notify the individual or the authorized representative of the individual of the disclosure; [2013, c. 326, §1 (AMD).]

B. To an agent, employee, independent contractor or successor in interest of the health care practitioner or facility including a state-designated statewide health information exchange that makes health care information available electronically to health care practitioners and facilities or to a member of a quality assurance, utilization review or peer review team to the extent necessary to carry out the usual and customary activities relating to the delivery of health care and for the practitioner's or facility's lawful purposes in diagnosing, treating or caring for individuals, including billing and collection, risk management, quality assurance, utilization review and peer review. Disclosure for a purpose listed in this paragraph is not a disclosure for the purpose of marketing or sales; [2011, c. 347, §7 (AMD).]

C. To a family or household member unless expressly prohibited by the individual or a person acting pursuant to subsection 3-B; [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

D. To appropriate persons when a health care practitioner or facility that is providing or has provided diagnosis, treatment or care to the individual in good faith believes that disclosure is made to avert a serious threat to health or safety and meets the conditions, as applicable, described in 45 Code of Federal Regulations, Section 164.512(j) (2012). A disclosure pursuant to this paragraph must protect the confidentiality of the health care information consistent with sound professional judgment; [2013, c. 289, §1 (AMD).]

E. To federal, state or local governmental entities in order to protect the public health and welfare when reporting is required or authorized by law, to report a suspected crime against the health care practitioner or facility or to report information that the health care facility's officials or health care practitioner in good faith believes constitutes evidence of criminal conduct that occurred on the premises of the health care facility or health care practitioner; [2011, c. 572, §1 (AMD).]

E-1. To federal, state or local governmental entities if the health care practitioner or facility that is providing diagnosis, treatment or care to an individual has determined in the exercise of sound professional judgment that the following requirements, as applicable, are satisfied:

(1) With regard to a disclosure for public health activities, for law enforcement purposes or that pertains to victims of abuse, neglect or domestic violence, the provisions of 45 Code of Federal Regulations, Section 164.512(b), (c) or (f) (2012) must be met; and

(2) With regard to a disclosure that pertains to a victim of domestic violence or a victim of sexual assault, the provisions of 45 Code of Federal Regulations, Section 164.512(c)(1)(iii)(A) (2012) and Section 164.512(c)(1)(iii)(B) (2012) must be met. [2013, c. 289, §2 (NEW).]

E-2. To federal, state or local governmental entities if the health care practitioner or facility that is providing diagnosis, treatment or care to an individual has determined in the exercise of sound professional judgment that the disclosure is required by section 1727; [RR 2015, c. 1, §17 (COR).]

F. [1999, c. 512, Pt. A, §7 (AFF); 1999, c. 512, Pt. A, §5 (RP); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

F-1. As directed by order of a court or as authorized or required by statute; [1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

F-2. To a governmental entity pursuant to a lawful subpoena requesting health care information to which the governmental entity is entitled according to statute or rules of court; [1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

F-3. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 528, §12) To the Maine Health Data Organization as required by and for use in accordance with chapter 1683. Health care information, including protected health information, as defined in 45 Code of Federal Regulations, Section 160.103 (2013), submitted to the Maine Health Data Organization must be protected by means of encryption; [2013, c. 528, §1 (NEW); 2013, c. 528, §12 (AFF).]

G. To a person when necessary to conduct scientific research approved by an institutional review board or by the board of a nonprofit health research organization or when necessary for a clinical trial sponsored, authorized or regulated by the federal Food and Drug Administration. A person conducting research or a clinical trial may not identify any individual patient in any report arising from the research or clinical trial. For the purposes of this paragraph, "institutional review board" means any board, committee or other group formally designated by a health care facility and authorized under federal law to review, approve or conduct periodic review of research programs. Health care information disclosed pursuant to this paragraph that identifies an individual must be returned to the health care practitioner or facility from which it was obtained or must be destroyed when it is no longer required for the research or clinical trial. Disclosure for a purpose listed in this paragraph is not a disclosure for the purpose of marketing or sales; [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

H. To a person engaged in the assessment, evaluation or investigation of the provision of or payment for health care or the practices of a health care practitioner or facility or to an agent, employee or contractor of such a person, pursuant to statutory or professional standards or requirements. Disclosure for a purpose listed in this paragraph is not a disclosure for the purpose of marketing or sales; [1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

I. To a person engaged in the regulation, accreditation, licensure or certification of a health care practitioner or facility or to an agent, employee or contractor of such a person, pursuant to standards or requirements for regulation, accreditation, licensure or certification; [1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

J. To a person engaged in the review of the provision of health care by a health care practitioner or facility or payment for such health care under Title 24, 24-A or 39-A or under a public program for the payment of health care or professional liability insurance for a health care practitioner or facility or to an agent, employee or contractor of such a person; [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

K. To attorneys for the health care practitioner or facility that is disclosing the health care information or to a person as required in the context of legal proceedings or in disclosure to a court or governmental entity, as determined by the practitioner or facility to be required for the practitioner's or facility's own legal representation; [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

L. To a person outside the office of the health care practitioner or facility engaged in payment activities, including but not limited to submission to payors for the purposes of billing, payment, claims management, medical data processing, determination of coverage or adjudication of health benefit or subrogation claims, review of health care services with respect to coverage or justification of charges or other administrative services. Payment activities also include but are not limited to:

(1) Activities necessary to determine responsibility for coverage;

(2) Activities undertaken to obtain payment for health care provided to an individual; and

(3) Quality assessment and utilization review activities, including precertification and preauthorization of services and operations or services audits relating to diagnosis, treatment or care rendered to individuals by the health care practitioner or facility and covered by a health plan or other payor; [1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

M. To schools, educational institutions, youth camps licensed under section 2495, correctional facilities, health care practitioners and facilities, providers of emergency services or a branch of federal or state military forces, information regarding immunization of an individual; [2009, c. 211, Pt. B, §17 (AMD).]

N. To a person when disclosure is needed to set or confirm the date and time of an appointment or test or to make arrangements for the individual to receive those services; [1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

O. To a person when disclosure is needed to obtain or convey information about prescription medication or supplies or to provide medication or supplies under a prescription; [1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

P. To a person representing emergency services, health care and relief agencies, corrections facilities or a branch of federal or state military forces, of brief confirmation of general health status; [1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

Q. To a member of the clergy, of information about the presence of an individual in a health care facility, including the person's room number, place of residence and religious affiliation unless expressly prohibited by the individual or a person acting pursuant to subsection 3-B; [1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

R. To a member of the media who asks a health care facility about an individual by name, of brief confirmation of general health status unless expressly prohibited by the individual or a person acting pursuant to subsection 3-B; [2015, c. 370, §4 (AMD).]

S. To a member of the public who asks a health care facility about an individual by name, of the room number of the individual and brief confirmation of general health status unless expressly prohibited by the individual or a person acting pursuant to subsection 3-B; and [2015, c. 370, §4 (AMD).]

T. To a lay caregiver designated by an individual pursuant to section 1711-G. [2015, c. 370, §5 (NEW).]

[ RR 2015, c. 1, §17 (COR); 2015, c. 370, §§4, 5 (AMD) .]

7. Confidentiality policies. A health care practitioner, facility or state-designated statewide health information exchange shall develop and implement policies, standards and procedures to protect the confidentiality, security and integrity of health care information to ensure that information is not negligently, inappropriately or unlawfully disclosed. The policies of health care facilities must provide that an individual being admitted for inpatient care be given notice of the right of the individual to control the disclosure of health care information. The policies must provide that routine admission forms include clear written notice of the individual's ability to direct that that individual's name be removed from the directory listing of persons cared for at the facility and notice that removal may result in the inability of the facility to direct visitors and telephone calls to the individual.

[ 2011, c. 373, §1 (AMD) .]

8. Prohibited disclosure. A health care practitioner, facility or state-designated statewide health information exchange may not disclose health care information for the purpose of marketing or sales without written or oral authorization for the disclosure.

[ 2011, c. 373, §2 (AMD) .]

9. Disclosures of corrections or clarifications to health care information. A health care practitioner or facility shall provide to a 3rd party a copy of an addition submitted by an individual to the individual's health care information if:

A. The health care practitioner or facility provided a copy of the original health care record to the 3rd party on or after February 1, 2000; [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

B. The correction or clarification was submitted by the individual pursuant to section 1711 or 1711-B and relates to diagnosis, treatment or care; [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

C. The individual requests that a copy be sent to the 3rd party and provides an authorization that meets the requirements of subsection 3, 3-A or 3-B; and [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

D. If requested by the health care practitioner or facility, the individual pays to the health care practitioner or facility all reasonable costs requested by that practitioner or facility. [1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

[ 1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF) .]

10. Requirements for disclosures. Except as otherwise provided by law, disclosures of health care information pursuant to this section are subject to the professional judgment of the health care practitioner and to the following requirements.

A. A health care practitioner or facility that discloses health care information pursuant to subsection 3, 3-A or 3-B may not disclose information in excess of the information requested in the authorization. [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

B. A health care practitioner or facility that discloses health care information pursuant to subsections 3, 3-A, 3-B or 6 may not disclose information in excess of the information reasonably required for the purpose for which it is disclosed. [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

C. If a health care practitioner or facility believes that release of health care information to the individual would be detrimental to the health of the individual, the health care practitioner or facility shall advise the individual and make copies of the records available to the individual's authorized representative upon receipt of a written authorization. [1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

D. If a health care practitioner or facility discloses partial or incomplete health care information, as compared to the request or directive to disclose under subsection 3, 3-A, 3-B or 6, the disclosure must expressly indicate that the information disclosed is partial or incomplete. [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

[ 1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF) .]

11. Health care information subject to other laws, rules and regulations. Health care information that is subject to the provisions of 42 United States Code, Section 290dd-2 (Supplement 1998); chapters 710-B and 711; Title 5, section 200-E; Title 5, chapter 501; Title 24 or 24-A; Title 34-B, section 1207; Title 39-A; or other provisions of state or federal law, rule or regulation is governed solely by those provisions.

[ 2009, c. 387, §2 (AMD) .]

12. Minors. If a minor has consented to health care in accordance with the laws of this State, authorization to disclose health care information pursuant to this section must be given by the minor unless otherwise provided by law.

[ 1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF) .]

13. Enforcement. This section may be enforced within 2 years of the date a disclosure in violation of this section was or should reasonably have been discovered.

A. When the Attorney General has reason to believe that a person has intentionally violated a provision of this section, the Attorney General may bring an action to enjoin unlawful disclosure of health care information. [1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF).]

B. An individual who is aggrieved by conduct in violation of this section may bring a civil action against a person who has intentionally unlawfully disclosed health care information in the Superior Court in the county in which the individual resides or the disclosure occurred. The action may seek to enjoin unlawful disclosure and may seek costs and a forfeiture or penalty under paragraph C. An applicant for injunctive relief under this paragraph may not be required to give security as a condition of the issuance of the injunction. [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

C. A person who intentionally violates this section is subject to a civil penalty not to exceed $5,000, payable to the State, plus costs. If a court finds that intentional violations of this section have occurred after due notice of the violating conduct with sufficient frequency to constitute a general business practice, the person is subject to a civil penalty not to exceed $10,000 for health care practitioners and $50,000 for health care facilities, payable to the State. A civil penalty under this subsection is recoverable in a civil action. [1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

D. Nothing in this section may be construed to prohibit a person aggrieved by conduct in violation of this section from pursuing all available common law remedies, including but not limited to an action based on negligence. [1999, c. 512, Pt. A, §5 (NEW); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF).]

[ 1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF) .]

14. Waiver prohibited. Any agreement to waive the provisions of this section is against public policy and void.

[ 1997, c. 793, Pt. A, §8 (NEW); 1997, c. 793, Pt. A, §10 (AFF) .]

15. Immunity. A cause of action in the nature of defamation, invasion of privacy or negligence does not arise against any person for disclosing health care information in accordance with this section. This section provides no immunity for disclosing information with malice or willful intent to injure any person.

[ 1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF) .]

16. Application. This section applies to all requests, directives and authorizations to disclose health care information executed on or after February 1, 2000. An authorization to disclose health care information executed prior to February 1, 2000 that does not meet the standards of this section is deemed to comply with the requirements of this section until the next health care encounter between the individual and the health care practitioner or facility.

[ 1999, c. 512, Pt. A, §5 (AMD); 1999, c. 512, Pt. A, §7 (AFF); 1999, c. 790, Pt. A, §§58, 60 (AFF) .]

17. Repeal.

[ 2001, c. 346, §1 (RP) .]

18. Participation in a state-designated statewide health information exchange. The following provisions apply to participation in a state-designated statewide health information exchange.

A. A health care practitioner may not deny a patient health care treatment and a health insurer may not deny a patient a health insurance benefit based solely on the provider's or patient's decision not to participate in a state-designated statewide health information exchange. Except when otherwise required by federal law, a payor of health care benefits may not require participation in a state-designated statewide health information exchange as a condition of participating in the payor's provider network. [2011, c. 691, Pt. A, §20 (RPR).]

B. Recovery for professional negligence is not allowed against any health care practitioner or health care facility on the grounds of a health care practitioner's or a health care facility's nonparticipation in a state-designated statewide health information exchange arising out of or in connection with the provision of or failure to provide health care services. In any civil action for professional negligence or in any proceeding related to such a civil action or in any arbitration, proof of a health care practitioner's, a health care facility's or a patient's participation or nonparticipation in a state-designated statewide health information exchange is inadmissible as evidence of liability or nonliability arising out of or in connection with the provision of or failure to provide health care services. This paragraph does not prohibit recovery or the admission of evidence of reliance on information in a state-designated statewide electronic health information exchange when there was participation by both the patient and the patient's health care practitioner. [2011, c. 691, Pt. A, §20 (RPR).]

C. A state-designated statewide health information exchange to which health care information is disclosed under this section shall provide an individual protection mechanism by which an individual may opt out from participation to prohibit the state-designated statewide health information exchange from disclosing the individual's health care information to a health care practitioner or health care facility. [2011, c. 691, Pt. A, §20 (RPR).]

D. At point of initial contact, a health care practitioner, health care facility or other entity participating in a state-designated statewide health information exchange shall provide to each patient, on a separate form, at minimum:

(1) Information about the state-designated statewide health information exchange, including a description of benefits and risks of participation in the state-designated statewide health information exchange;

(2) A description of how and where to obtain more information about or contact the state-designated statewide health information exchange;

(3) An opportunity for the patient to decline participation in the state-designated statewide health information exchange; and

(4) A declaration that a health care practitioner, health care facility or other entity may not deny a patient health care treatment based solely on the provider's or patient's decision not to participate in a state-designated statewide health information exchange.

The state-designated statewide health information exchange shall develop the form for use under this paragraph, with input from consumers and providers. The form must be approved by the office of the state coordinator for health information technology within the Governor's office of health policy and finance. [2011, c. 691, Pt. A, §20 (RPR).]

E. A health care practitioner, health care facility or other entity participating in a state-designated statewide health information exchange shall communicate to the exchange the decision of each patient who has declined participation and shall do so within a reasonable time frame, but not more than 2 business days following the receipt of a signed form, as described in paragraph D, from the patient, or shall establish a mechanism by which the patient may decline participation in the state-designated statewide health information exchange at no cost to the patient. [2011, c. 691, Pt. A, §20 (RPR).]

F. A state-designated statewide health information exchange shall process the request of a patient who has decided not to participate in the state-designated statewide health information exchange within 2 business days of receiving the patient's decision to decline, unless additional time is needed to verify the identity of the patient. A signed authorization from the patient is required before a patient is newly entered or reentered into the system if the patient chooses to begin participation at a later date.

Except as otherwise required by applicable law, regulation or rule or state or federal contract, or when the state-designated statewide health information exchange is acting as the agent of a health care practitioner, health care facility or other entity, the state-designated statewide health information exchange shall remove health information of individuals who have declined participation in the exchange. In no event may health information retained in the state-designated statewide health information exchange as set forth in this paragraph be made available to health care practitioners, health care facilities or other entities except as otherwise required by applicable law, regulation or rule or state or federal contract, or when the health care practitioner, health care facility or other entity is the originator of the information. [2011, c. 691, Pt. A, §20 (RPR).]

G. A state-designated statewide health information exchange shall establish a secure website accessible to patients. This website must:

(1) Permit a patient to request a report of who has accessed that patient's records and when the access occurred. This report must be delivered to the patient within 2 business days upon verification of the patient's identity by the state-designated statewide health information exchange;

(2) Provide a mechanism for a patient to decline participation in the state-designated statewide health information exchange; and

(3) Provide a mechanism for the patient to consent to participation in the state-designated statewide health information exchange if the patient had previously declined participation. [2011, c. 691, Pt. A, §20 (RPR).]

H. A state-designated statewide health information exchange shall establish for patients an alternate procedure to that provided for in paragraph F that does not require Internet access. A health care practitioner, health care facility or other entity participating in the state-designated statewide health information exchange shall provide information about this alternate procedure to all patients. The information must be included on the form identified in paragraph D. [2011, c. 691, Pt. A, §20 (RPR).]

I. A state-designated statewide health information exchange shall maintain records regarding all disclosures of health care information by and through the state-designated statewide health information exchange, including the requesting party and the dates and times of the requests and disclosures. [2011, c. 691, Pt. A, §20 (RPR).]

J. A state-designated statewide health information exchange may not charge a patient or an authorized representative of a patient any fee for access or communication as provided in this subsection. [2011, c. 691, Pt. A, §20 (RPR).]

K. Notwithstanding any provision of this subsection to the contrary, a health care practitioner, health care facility or other entity shall provide the form and communication required by paragraphs D and F to all existing patients following the effective date of this subsection. [2011, c. 691, Pt. A, §20 (RPR).]

L. A state-designated statewide health information exchange shall meet or exceed all applicable federal laws and regulations pertaining to privacy, security and breach notification regarding personally identifiable protected health information, as defined in 45 Code of Federal Regulations, Part 160. If a breach occurs, the state-designated statewide health information exchange shall arrange with its participants for notification of each individual whose protected health information has been, or is reasonably believed by the exchange to have been, breached. For purposes of this paragraph, "breach" has the same meaning as in 45 Code of Federal Regulations, Part 164, as amended. [2011, c. 691, Pt. A, §20 (RPR).]

M. The state-designated statewide health information exchange shall develop a quality management plan, including auditing mechanisms, in consultation with the office of the state coordinator for health information technology within the department, who shall review the plan and results. [2011, c. 691, Pt. A, §20 (RPR).]

[ 2011, c. 691, Pt. A, §20 (RPR) .]

20. Exemption from freedom of access laws. Except as provided in this section, the names and other identifying information of individuals in a state-designated statewide health information exchange are confidential and are exempt from the provisions of Title 1, chapter 13.

[ 2011, c. 373, §4 (NEW) .]

SECTION HISTORY

RR 1997, c. 2, §44 (COR). 1997, c. 793, §A8 (NEW). 1997, c. 793, §A10 (AFF). 1999, c. 3, §§1,2 (AMD). 1999, c. 3, §§3,5 (AFF). 1999, c. 512, §A5 (AMD). 1999, c. 512, §A6, 7 (AFF). 1999, c. 790, §§A58,60 (AFF). RR 2001, c. 1, §26 (COR). 2001, c. 346, §1 (AMD). 2009, c. 211, Pt. B, §17 (AMD). 2009, c. 292, §3 (AMD). 2009, c. 292, §6 (AFF). 2009, c. 387, §§1, 2 (AMD). 2011, c. 347, §§6-8 (AMD). 2011, c. 373, §§1-4 (AMD). 2011, c. 572, §1 (AMD). 2011, c. 691, Pt. A, §20 (AMD). 2013, c. 289, §§1, 2 (AMD). 2013, c. 326, §1 (AMD). 2013, c. 528, §1 (AMD). 2013, c. 528, §12 (AFF). RR 2015, c. 1, §17 (COR). 2015, c. 218, §1 (AMD). 2015, c. 370, §§4, 5 (AMD).



22 §1711-D. Designation of visitors in hospital settings

1. Designation of visitors. A patient in a hospital licensed pursuant to chapter 405 may designate persons to be considered as immediate family members for the purpose of granting visitation rights. The following provisions apply to the designation of visitors under this section.

A. The patient must be 18 years of age or older or a minor who is authorized by law to consent to health care. [2001, c. 378, §1 (NEW).]

B. The patient must be a patient in a critical care unit that restricts visitors to immediate family members, or emergency room that restricts visitors to immediate family members. [2001, c. 378, §1 (NEW).]

C. The patient may designate visitors under this section by communicating the designation to a health care provider at the hospital orally or in writing. The patient may designate visitors, change the designation or revoke the designation at any time. [2001, c. 378, §1 (NEW).]

D. A hospital shall provide to patients in the hospital a process by which to designate visitors under this section and shall note in the patient's medical record the names of designated visitors, the date of the designation and any changes in the designation. [2001, c. 378, §1 (NEW).]

E. Except as provided in subsection 2, a hospital may not deny visitation to the patient by a designated visitor during hospital visiting hours. [2001, c. 378, §1 (NEW).]

[ 2001, c. 378, §1 (NEW) .]

2. Exceptions. A hospital may deny visitation with a patient to any visitor designated under this section if:

A. The hospital denies all visitors; [2001, c. 378, §1 (NEW).]

B. The hospital determines that the presence of the visitor might endanger the health or safety of the patient or interfere with the primary operations of the hospital; or [2001, c. 378, §1 (NEW).]

C. The patient has communicated orally or in writing the choice not to visit with the visitor. [2001, c. 378, §1 (NEW).]

[ 2001, c. 378, §1 (NEW) .]

3. Rulemaking. By March 1, 2002, the department shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 378, §1 (NEW) .]

SECTION HISTORY

2001, c. 378, §1 (NEW).



22 §1711-E. Confidentiality of prescription drug information

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Carrier" has the same meaning as in Title 24-A, section 4301-A, subsection 3. [2005, c. 589, §1 (NEW).]

A-1. "Administrator" has the same meaning as in Title 24-A, section 1901, subsection 1. [2007, c. 460, §1 (NEW).]

A-2. "Detailing" means one-to-one contact with a prescriber or employees or agents of a prescriber for the purpose of increasing or reinforcing the prescribing of a certain drug by the prescriber. [2007, c. 460, §1 (NEW).]

B. "Electronic transmission intermediary" means an entity that provides the infrastructure that connects the computer systems or other electronic devices used by and between health care practitioners, prescribers, pharmacies, health care facilities, pharmacy benefit managers, carriers and administrators and agents and contractors of those persons and entities in order to facilitate the secure transmission of an individual's prescription drug order, refill, authorization request, claim, payment or other prescription drug information. [2007, c. 460, §1 (AMD).]

C. "Health care facility" has the same meanings as in section 1711-C, subsection 1, paragraph D. [2005, c. 589, §1 (NEW).]

D. "Health care practitioner" has the same meanings as in section 1711-C, subsection 1, paragraph F. [2005, c. 589, §1 (NEW).]

E. "Health plan" means a health plan providing prescription drug coverage as authorized under the federal Medicare Prescription Drug, Improvement and Modernization Act of 2003, Public Law 108-173. [2005, c. 589, §1 (NEW).]

F. "Individual" means a natural person who is the subject of prescription drug information. [2005, c. 589, §1 (NEW).]

F-1. "Marketing" means any of the following activities undertaken or materials or products made available to prescribers or to their employees or agents related to the transfer of prescription drugs from the producer or seller to the consumer or buyer:

(1) Advertising, publicizing, promoting or selling a prescription drug;

(2) Activities undertaken for the purpose of influencing the market share of a prescription drug or the prescribing patterns of a prescriber, a detailing visit or a personal appearance;

(3) Activities undertaken to evaluate or improve the effectiveness of a professional detailing sales force; or

(4) A brochure, media advertisement or announcement, poster or free sample of a prescription drug.

"Marketing" does not include pharmacy reimbursement, formulary compliance, pharmacy file transfers in response to a patient request or as a result of the sale or purchase of a pharmacy, patient care management, utilization review by a health care provider or agent of a health care provider or the patient's health plan or an agent of the patient's health plan, and health care research. [2007, c. 460, §1 (NEW).]

F-2. "Pharmacy" means a mail order prescription pharmacy as defined in Title 32, section 13702-A, subsection 17 or a pharmacy as defined in Title 32, section 13702-A, subsection 24. [2007, c. 695, Pt. C, §6 (AMD).]

G. "Pharmacy benefits manager" has the same meaning as in Title 24-A, section 1913, subsection 1, paragraph A. [2011, c. 443, §1 (AMD).]

G-1. "Prescriber" means a person who is licensed, registered or otherwise authorized in the appropriate jurisdiction to prescribe and administer drugs in the course of professional practice. [2007, c. 460, §1 (NEW).]

H. "Prescription drug information" means information concerning prescription drugs as defined in Title 32, section 13702-A, subsection 30 and includes prescription drug orders as defined in Title 32, section 13702-A, subsection 31. [2007, c. 695, Pt. C, §7 (AMD).]

I. "Prescription drug information intermediary" means a person or entity that communicates, facilitates or participates in the exchange of prescription drug information regarding an individual or a prescriber. "Prescription drug information intermediary" includes, but is not limited to, a pharmacy benefits manager, a health plan, an administrator and an electronic transmission intermediary and any person or entity employed by or contracted to provide services to that entity. [2007, c. 460, §1 (AMD).]

[ 2011, c. 443, §1 (AMD) .]

1-A. Findings.

[ 2011, c. 494, §1 (RP) .]

1-B. Purposes.

[ 2011, c. 494, §2 (RP) .]

2. Confidentiality of prescription drug information that identifies the individual. A carrier or prescription drug information intermediary may not license, use, sell, transfer or exchange for value, for any marketing purpose, prescription drug information that identifies directly or indirectly the individual who is prescribed the prescription drug.

[ 2011, c. 494, §3 (AMD) .]

2-A. Confidentiality of prescription drug information that identifies the prescriber.

[ 2011, c. 494, §4 (RP) .]

3. Enforcement. A violation of subsection 2 is a violation of the Maine Unfair Trade Practices Act.

[ 2011, c. 494, §5 (AMD) .]

4. Confidentiality protection procedures.

[ 2011, c. 494, §6 (RP) .]

5. Rules. The department shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 90, Pt. J, §10 (AMD) .]

SECTION HISTORY

2005, c. 589, §1 (NEW). 2007, c. 460, §1 (AMD). 2007, c. 695, Pt. C, §§6, 7 (AMD). 2011, c. 90, Pt. J, §10 (AMD). 2011, c. 443, §1 (AMD). 2011, c. 461, §1 (AMD). 2011, c. 494, §§1-6 (AMD).



22 §1711-F. Transfer of member health care information by MaineCare program for purpose of diagnosis, treatment or care

The MaineCare program established under chapter 855 may transfer member health care information to a health care practitioner or health care facility for the purpose of diagnosis, treatment or care of the member through an electronic health information exchange in accordance with this section. [2009, c. 387, §3 (NEW).]

1. Definitions. For the purposes of this section, "health care facility" has the same meaning as in section 1711-C, subsection 1, paragraph D and "health care practitioner" has the same meaning as in section 1711-C, subsection 1, paragraph F.

[ 2009, c. 387, §3 (NEW) .]

2. Individual protection mechanism. The department shall provide an individual protection mechanism for MaineCare members by which an individual may prohibit a health information exchange from disclosing the individual's health care information to a health care practitioner or health care facility.

[ 2009, c. 387, §3 (NEW) .]

3. Health care information subject to other laws, rules and regulations. Health care information that is subject to the provisions of 42 United States Code, Section 290dd-2 (Supplement 1998); chapters 710-B and 711; Title 5, section 200-E; Title 5, chapter 501; Title 24 or 24-A; Title 34-B, section 1207; Title 39-A; or other confidentiality provisions of state or federal law, rule or regulation is governed solely by those provisions.

[ 2009, c. 387, §3 (NEW) .]

SECTION HISTORY

2009, c. 387, §3 (NEW).



22 §1711-G. Designated lay caregivers

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Aftercare" means any assistance to a patient, after the patient's discharge, that is directly related to the content of the patient's hospital discharge plan and that is provided by a lay caregiver designated pursuant to subsection 2, including assistance with basic or instrumental activities of daily living, performance of medical and nursing tasks, assistance in administering medication and operation of medical equipment. [2015, c. 370, §6 (NEW).]

B. "Discharge" means a patient's exit or release from a hospital to the patient's residence or another health care setting following any medical care or treatment at the hospital or observation at the hospital for a period that includes midnight of at least one calendar day. [2015, c. 370, §6 (NEW).]

C. "Residence" means a dwelling that a person considers to be the person's home. "Residence" does not include a rehabilitation facility, hospital, nursing home, assisted living facility, group home or any other health care facility licensed by the State. [2015, c. 370, §6 (NEW).]

[ 2015, c. 370, §6 (NEW) .]

2. Designation of lay caregiver. In accordance with this subsection, a hospital licensed under chapter 405, but not a private mental hospital as described in chapter 404, shall allow for the designation of a lay caregiver to provide aftercare to a patient.

A. For a patient with capacity to make health-care decisions, as described in Title 18-A, Article 5, Part 8, the hospital shall provide the patient with at least one opportunity to designate a lay caregiver following the patient's admission to the hospital, or observation at the hospital for a period that includes midnight of at least one calendar day, and prior to the patient's discharge. [2015, c. 370, §6 (NEW).]

B. For a patient without capacity to make health-care decisions, as described in Title 18-A, Article 5, Part 8, the hospital shall provide the patient's legal guardian, agent or surrogate who is reasonably available and acting pursuant to Title 18-A, Article 5, Part 8 with at least one opportunity to designate a lay caregiver following the patient's admission to the hospital, or observation at the hospital for a period that includes midnight of at least one calendar day, and prior to the patient's discharge. [2015, c. 370, §6 (NEW).]

C. The hospital shall document the designation of a lay caregiver under this subsection in the patient's medical record, including the lay caregiver's name, relationship to the patient, telephone number, address and any other contact information as provided. If the patient or the patient's legal guardian, agent or surrogate who is reasonably available and acting pursuant to Title 18-A, Article 5, Part 8 declines to designate a lay caregiver, the hospital shall document that decision in the patient's medical record and that documentation constitutes compliance by the hospital with the requirements of this section. A designated lay caregiver may be removed or changed by the patient or the patient's legal guardian, agent or surrogate at any time, so long as the change or removal is documented by the hospital in the patient's medical record. [2015, c. 370, §6 (NEW).]

D. Designation of a lay caregiver under this subsection by the patient or the patient's legal guardian, agent or surrogate who is reasonably available and acting pursuant to Title 18-A, Article 5, Part 8 is optional. A designated lay caregiver is not obligated under this section to perform any aftercare tasks for the patient. [2015, c. 370, §6 (NEW).]

[ 2015, c. 370, §6 (NEW) .]

3. Written consent. If a lay caregiver is designated under subsection 2, the hospital shall request that the patient or the patient's legal guardian, agent or surrogate who is reasonably available and acting pursuant to Title 18-A, Article 5, Part 8 provide written consent to release medical information regarding the scope of care to the patient's designated lay caregiver to carry out the purposes of this section. Written consent under this subsection must be provided pursuant to the hospital's established procedures for releasing personal health information and in compliance with state and federal law.

[ 2015, c. 370, §6 (NEW) .]

4. Notice to designated lay caregiver. For a patient unable to effectively communicate with a lay caregiver designated under subsection 2, and for whom written consent is received under subsection 3, a hospital shall make reasonable efforts to notify the designated lay caregiver prior to the patient's discharge or transfer to another hospital licensed under chapter 405. The hospital may not withhold, delay or otherwise fail to deliver medical care to the patient or an appropriate discharge or transfer of the patient because the hospital is unable to notify the designated lay caregiver in accordance with this subsection prior to the patient's discharge or transfer. A hospital shall document in the patient's medical record its attempt to notify the designated lay caregiver under this subsection.

[ 2015, c. 370, §6 (NEW) .]

5. Discharge plan. If written consent is received under subsection 3, a hospital shall make reasonable efforts to communicate with a lay caregiver designated under subsection 2 regarding the development of a patient's discharge plan to help prepare the designated lay caregiver for the patient's aftercare needs at the patient's residence in accordance with the hospital's discharge policy.

[ 2015, c. 370, §6 (NEW) .]

6. Instruction to designated lay caregiver. If written consent is received under subsection 3, prior to a patient's discharge, the hospital shall make reasonable efforts to instruct the patient's lay caregiver designated under subsection 2, in a culturally competent manner, on how to meet the patient's aftercare needs and shall provide a meaningful opportunity for the designated lay caregiver to ask questions about the patient's discharge plan.

[ 2015, c. 370, §6 (NEW) .]

7. Noninterference with health care directives. The provisions of this section may not be construed to interfere with the rights of an agent of a patient operating under a valid health care directive under Title 18-A, Article 5, Part 8.

[ 2015, c. 370, §6 (NEW) .]

8. Rules. The department may adopt rules to carry out the purposes of this section, including defining the content and scope of any instruction given under subsection 5 or 6. In the development of any rules pursuant to this subsection, the department shall consult with representatives of hospitals, consumers and organizations that represent seniors. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 370, §6 (NEW) .]

SECTION HISTORY

2015, c. 370, §6 (NEW).



22 §1712. Itemized bills

Each hospital licensed by the State under chapter 405 shall inform all patients, or their legal guardians, in writing, at the time of the patient's discharge, that it will provide an itemized bill upon their request. [1983, c. 166, (NEW).]

The request may be made by the patient or his legal guardian at discharge or at any time within 7 years after discharge. [1983, c. 166, (NEW).]

The hospital shall provide an itemized bill to the person making the request within 30 days of the request. [1983, c. 166, (NEW).]

Notwithstanding this section, effective July 1, 1985, each hospital shall itemize on the hospital bill of each patient the cost of nursing services provided to that patient. [1983, c. 166, (NEW).]

SECTION HISTORY

1983, c. 166, (NEW).



22 §1713. Transitional hospital reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 824, §X2 (NEW). 2007, c. 466, Pt. A, §41 (RP).



22 §1714. Debts owed the department by providers (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 34, (NEW). 1991, c. 9, §G3 (RP).



22 §1714-A. Debts owed the department by providers

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Boarding home" means any facility that meets the definition of former section 7901-A, subsection 4 or the definition of residential care facility in section 7852, subsection 14. [2001, c. 596, Pt. B, §3 (AMD); 2001, c. 596, Pt. B, §25 (AFF).]

B. "Debt" means any amount of money that is owed to the department as a result of:

(1) Overpayments that have been determined by a department audit pursuant to the applicable principles of reimbursement, overpayments as reported by a provider in an unaudited cost report or overpayments that have been discovered in any other manner;

(2) The department's authority to recapture depreciation;

(3) The assessment of fines and sanctions;

(4) Projected overpayments reported in an interim cost report. If an interim report is not filed at least 30 days prior to the transfer, "debt" also includes 5% of Medicaid reimbursement or cost reimbursement for the last fiscal year or $50,000, whichever is less; or

(5) A final reconciliation decision and order by the former Maine Health Care Finance Commission. [2007, c. 466, Pt. A, §42 (AMD).]

C. "Former provider" means the person reimbursed by the department for the provision of health care services at a nursing home, boarding home, hospital or other provider of health care services prior to its transfer. [2011, c. 687, §5 (AMD).]

D. "Hospital" means any facility licensed pursuant to sections 1811 and 1817. [1991, c. 9, Pt. G, §4 (NEW).]

E. "Interim cost report" means a cost report that covers the current fiscal year and any prior periods not covered by a previously filed cost report. Cost incurred in the 90 days prior to the transfer need not be covered in the interim cost report. [1991, c. 9, Pt. G, §4 (NEW).]

F. "Nursing home" means any facility that meets the definition of section 1812-A, including an intermediate care facility for persons with intellectual disabilities. [2011, c. 542, Pt. A, §27 (AMD).]

G. "Person" means any natural person, partnership, association, corporation or other entity including any county, local or other governmental unit. [1991, c. 9, Pt. G, §4 (NEW).]

H. "Provider" means a person reimbursed by the department for the provision of health care services. [1991, c. 9, Pt. G, §4 (NEW).]

I. "Transfer" means any change in the ownership or control of a nursing home, boarding home, hospital or other provider of health care services, including, but not limited to, a sale, lease or gift of the land, building or operating entity, that results in:

(1) The department reimbursing a person other than the former provider for the provision of care or services; or

(2) The discontinuation of the provision of care or services. [2011, c. 687, §6 (AMD).]

J. "Transferee" means any person to whom a nursing home, boarding home, hospital or other provider of health care services is transferred. [2011, c. 687, §6 (AMD).]

[ 2011, c. 542, Pt. A, §27 (AMD); 2011, c. 687, §§5, 6 (AMD) .]

2. Establishment of debt. A debt is established by the department when it notifies a provider of debt that the provider owes the department pursuant to a decision and order that constitutes final agency action. A debt is collectible by the department 31 days after exhaustion of all administrative appeals and any judicial review available under Title 5, chapter 375.

[ 2003, c. 419, §4 (AMD) .]

3. Notice of debt. Any notice of debt issued to a provider by the department must include the following:

A. A statement of the debt accrued; [1991, c. 9, Pt. G, §4 (NEW).]

B. A statement of the time period during which the debt accrued; [1991, c. 9, Pt. G, §4 (NEW).]

C. The basis for the debt; [1991, c. 9, Pt. G, §4 (NEW).]

D. The debtor's right to request a fair hearing within 30 days of receipt of the notice; and [1991, c. 9, Pt. G, §4 (NEW).]

E. A statement that after a debt is established, the department may proceed to collect that debt through administrative offset, lien and foreclosure, or other collection action. [1991, c. 9, Pt. G, §4 (NEW).]

[ 1991, c. 568, §1 (AMD) .]

4. Successor liability. Liability of transferees is governed by this subsection.

A. When a nursing home, boarding home, hospital or other provider of health care services is transferred, the transferee is liable for debts owed to the department by the former provider unless by the time of sale:

(1) All debts owed by the former provider to the department have been paid, except as stated in subparagraph (2);

(2) If the indebtedness is the subject of an administrative appeal, an escrow account has been created and funded in an amount sufficient to cover the debt as claimed by the department; or

(3) An interim cost report has:

(a) Been filed and an escrow account has been created and funded in an amount sufficient to cover any overpayment identified in the report; or

(b) Not been filed and an escrow account has been created and funded in an amount sufficient to cover 5% of Medicaid reimbursement or cost reimbursement for the last fiscal year or $50,000, whichever is less. [2011, c. 687, §7 (AMD).]

B. Any person affected by this subsection may request that the department identify the amount of any debt owed by a nursing home, boarding home, hospital or other provider of health care services. When the department receives such a request, it shall identify the debt within 30 days. Failure to identify the amount of a debt when a request is made in writing at least 30 days prior to the transfer precludes the department from recovering that debt from the transferee. [2011, c. 687, §7 (AMD).]

C. The department shall provide written notice of the requirements of this section to the transferee in a letter acknowledging receipt of a request for a certificate of need or waiver of the certificate of need for a nursing home or hospital transfer or in response to a request for an application for a license to operate a boarding home or to provide other health care services. [2011, c. 687, §8 (AMD).]

D. If a transferee becomes liable for a debt pursuant to this subsection, the transferee shall succeed to any defenses to the debt that could have been exercised by the former provider. [1991, c. 9, Pt. G, §4 (NEW).]

E. Nothing in this subsection may limit the liability of the former provider to the department for any debts whether or not they are identified at the time of sale. In addition, a transferee has a cause of action against a former provider to the extent that debts of the former provider are paid by the transferee, unless the transferee has waived the right to sue the former provider for those debts. [1991, c. 568, §2 (AMD).]

F. The commissioner may waive all or part of a transferee's liability under this subsection if the commissioner finds that a waiver of liability is in the public interest. [1991, c. 568, §3 (NEW).]

[ 2011, c. 687, §§7, 8 (AMD) .]

5. Department may offset. The department may offset against current reimbursement owed to a provider or any entity related by ownership or control to that provider any debt it is owed by that provider after the debt becomes collectible. The department shall adopt rules that implement this subsection and define the ownership or control relationships that are subject to an offset under this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 419, §5 (AMD) .]

6. Liens. Collection by lien is as follows.

A. After a debt is collectible, the amount stated in the notice of debt or overpayment is a lien in favor of the department against all real or personal property of the provider or any entity related by ownership or control to the provider. [1991, c. 568, §4 (NEW).]

B. The lien attaches to all real and personal property of the responsible party when the department files in the registry of deeds of any county, or with any office appropriate for a notice with respect to personal property, a certificate that states the name of the responsible party, that party's address, the amount of debt accrued, the date of the underlying audit or decision and the name and address of the authorized agent of the department who issues the lien. [1991, c. 568, §4 (NEW).]

C. When a lien has been filed and the person having notice of the lien possesses any property that may be subject to the lien, that property may not be paid over, released, sold, transferred, encumbered or conveyed unless:

(1) A release or waiver signed by the commissioner has been delivered to the person in possession of the property; or

(2) A court has ordered the release of the lien. A court may order a release only when alternative security has been provided for the debt owed the department. [1991, c. 568, §4 (NEW).]

D. The commissioner may hold title to real or personal property for the purpose of foreclosure on filed liens. Foreclosure must proceed as follows.

(1) Actions to foreclose liens on real property filed under this subsection may be brought in the county where the lien is filed pursuant to the procedures of Title 14, chapter 713, subchapter VI. For purposes of foreclosure by civil action as described in Title 14, chapter 713, subchapter VI, a lien filed in accordance with this subsection constitutes a mortgage claim of the department on any real property owned by the debtor. Failure to pay the debt owed the department constitutes a breach of condition in the mortgage.

(2) Actions to foreclose liens on personal property filed under this subsection may be brought, pursuant to Title 14, chapter 509, subchapter III, in the county where the lien is filed. [1991, c. 568, §4 (NEW).]

[ 1991, c. 568, §4 (NEW) .]

7. Other collection actions. In addition to the other remedies provided in this section, the department may seek collection of any debt established under subsection 2 pursuant to Title 14, chapter 502, Title 36, chapter 7 and Title 36, section 5276-A.

A business entity, including a sole proprietorship, is considered out of business for the purposes of the department's recovering indebtedness if, after reasonable investigation, the department or its legal counsel has certified in writing that the business entity is no longer conducting operations and that there is no realistic expectation of collecting any significant money from the entity based upon one or more of the following conditions:

A. The business entity has ceased offering retail or wholesale goods and services to the public; [2003, c. 673, Pt. YYY, §1 (NEW).]

B. Upon reasonable investigation, nonexempt assets of the business entity of substantial value can not be identified or are otherwise unavailable for attachment and recovery; [2003, c. 673, Pt. YYY, §1 (NEW).]

C. The business entity's physical location or locations of business are closed to the public; [2003, c. 673, Pt. YYY, §1 (NEW).]

D. The business entity's corporate status is no longer in good standing; [2003, c. 673, Pt. YYY, §1 (NEW).]

E. The business entity has admitted that it has insufficient assets to satisfy the debt; [RR 2007, c. 2, §8 (COR).]

F. After reasonable investigation, the department or its counsel can not locate the business entity or identify the debtor's nonexempt assets; and [2003, c. 673, Pt. YYY, §1 (NEW).]

G. The business entity has transferred substantially all of its business assets to a 3rd party and there are no recoverable assets as a result of the transfer. [2003, c. 673, Pt. YYY, §1 (NEW).]

Certification by the department that a business entity is out of business under this subsection does not preclude further collection and recovery procedures by the department, whether to formally adjudicate the indebtedness or to proceed with collection and recovery if the department becomes aware of facts that merit further recovery efforts.

[ RR 2007, c. 2, §8 (COR) .]

8. Rulemaking. The department may adopt or amend any rule as necessary to implement this section.

[ 1991, c. 568, §4 (NEW) .]

9. Cost-of-care overpayments. On or before June 30, 2015, the department shall collect the total amount of debt arising from cost-of-care overpayments that exceeds by $4,000,000 the amount of that debt that had been budgeted for fiscal year 2014-15 as of April 15, 2014. To the extent necessary to meet this requirement, the department may establish payment terms, modify as otherwise permitted by law existing payment agreements to accelerate payment terms and offset current payments in accordance with subsection 5. If 7 days' notice and opportunity to comment are provided, the department may adopt rules on an emergency basis to modify its implementation of subsection 5 on an emergency basis for purposes of collecting cost-of-care overpayments without making the emergency findings otherwise required by Title 5, section 8054, subsection 2.

[ 2013, c. 594, §2 (NEW) .]

SECTION HISTORY

1991, c. 9, §G4 (NEW). 1991, c. 568, §§1-4 (AMD). 2001, c. 596, §§B3,4 (AMD). 2001, c. 596, §B25 (AFF). 2003, c. 419, §§4,5 (AMD). 2003, c. 673, §YYY1 (AMD). RR 2007, c. 2, §8 (COR). 2007, c. 466, Pt. A, §42 (AMD). 2007, c. 539, Pt. OO, §1 (AMD). 2011, c. 542, Pt. A, §27 (AMD). 2011, c. 687, §§5-8 (AMD). 2013, c. 594, §2 (AMD).



22 §1714-B. Critical access hospital reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 12, §ZZZ1 (NEW). 2005, c. 342, §1 (AMD). 2005, c. 342, §2 (AFF). 2005, c. 519, §PP1 (AMD). 2009, c. 213, Pt. CC, §1 (AMD). MRSA T. 22, §1714-B (RP).



22 §1714-C. Critical access hospital staff enhancement reimbursement

Beginning April 1, 2011, the department shall reimburse critical access hospitals from the total allocated from hospital tax revenues under Title 36, chapter 377 at least $1,000,000 in state and federal funds to be distributed annually among critical access hospitals for staff enhancement payments. [2011, c. 548, §8 (AMD).]

SECTION HISTORY

2009, c. 213, Pt. CC, §2 (NEW). 2011, c. 548, §8 (AMD).



22 §1714-D. Critical access hospital reimbursement

Beginning April 1, 2012, the department shall reimburse licensed critical access hospitals at 109% of MaineCare allowable costs for both inpatient and outpatient services provided to patients covered by the MaineCare program. Of the total allocated from hospital tax revenues under Title 36, chapter 375, $1,000,000 in state and federal funds must be distributed annually among critical access hospitals for staff enhancement payments. [2011, c. 657, Pt. H, §1 (NEW); 2011, c. 657, Pt. H, §5 (AFF).]

§1714-D. Credible allegations of fraud; provider payment suspensions

(As enacted by PL 2011, c. 687, §9 is REALLOCATED TO TITLE 22, SECTION 1714-E)

SECTION HISTORY

RR 2011, c. 2, §25 (RAL). 2011, c. 657, Pt. H, §1 (NEW). 2011, c. 657, Pt. H, §5 (AFF). 2011, c. 687, §9 (NEW).



22 §1714-E. Credible allegations of fraud; provider payment suspensions (WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See T. 22, §1714-E, sub-§7) (REALLOCATED FROM TITLE 22, SECTION 1714-D) (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See T. 22, §1714-E, sub-§7)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See T. 22, §1714-E, sub-§7)

(REALLOCATED FROM TITLE 22, SECTION 1714-D)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See T. 22, §1714-E, sub-§7)

If the department determines that there is a credible allegation of fraud by a provider under the MaineCare program, the following procedures apply. [RR 2011, c. 2, §25 (RAL).]

1. Suspension of payments. The department shall suspend payment in whole or in part to a MaineCare provider when a suspension is necessary to comply with Section 6402(h)(2) of the federal Patient Protection and Affordable Care Act, Public Law 111-148 and 42 Code of Federal Regulations, Part 455.

[ 2015, c. 329, Pt. A, §5 (AMD) .]

2. Administrative appeal; scope. A MaineCare provider may administratively appeal the department's decision to suspend payment under subsection 1.

[ RR 2011, c. 2, §25 (RAL) .]

3. No stay during administrative appeal. A suspension of payments under subsection 1 may not be stayed during an administrative appeal of the department's decision to suspend payment. The department may provide a fair opportunity for appropriate expedited relief from a suspension of payments consistent with federal law.

[ RR 2011, c. 2, §25 (RAL) .]

4. Final determination; offset. Upon a final determination that fraud has occurred and that money is owed by the MaineCare provider to the department, and 31 days after exhaustion of all administrative appeals and any judicial review available under Title 5, chapter 375, the department may retain and apply as an offset to amounts determined to be owed to the department any payments to the provider that were suspended by the department pursuant to this section. The amount retained pursuant to this subsection may not exceed the amount determined finally to be owed.

[ RR 2011, c. 2, §25 (RAL) .]

5. Confidentiality. Except as necessary for purposes of the investigation of fraud or the administration of the MaineCare program, the department's records regarding a determination of a credible allegation of fraud are confidential until the relevant MaineCare provider has been given notice of a suspension of payments under subsection 1.

[ RR 2011, c. 2, §25 (RAL) .]

6. Rules. The department shall adopt rules to implement this section, including rules to define "credible allegation of fraud" and to provide exception and appeal procedures as required by and in accordance with the requirements of federal law and regulations. If the department provides a procedure for expedited relief from suspension of payments, as authorized in subsection 3, the rules must include that procedure. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ RR 2011, c. 2, §25 (RAL) .]

7. Repeal. This section is repealed if Section 6402(h)(2) of the federal Patient Protection and Affordable Care Act, Public Law 111-148 and 42 Code of Federal Regulations, Part 455 are invalidated by the United States Supreme Court.

[ 2015, c. 329, Pt. A, §5 (AMD) .]

SECTION HISTORY

RR 2011, c. 2, §25 (RAL). 2015, c. 329, Pt. A, §5 (AMD).



22 §1715. Access requirements applicable to certain health care providers

1. Access requirements. Any person, including, but not limited to an affiliated interest as defined in section 396-L, that is subject to the requirements of this subsection, shall provide the services listed in paragraph C to individuals who are eligible for charity care in accordance with a charity care policy adopted by the affiliate or provider that is consistent with rules applicable to hospitals under section 1716. A person is subject to this subsection if that person:

A. Is either a direct provider of major ambulatory service, as defined in section 382, subsection 8-A, or is or has been required to obtain a certificate of need under section 329 or former section 304 or 304-A; [RR 2001, c. 2, Pt. A, §34 (COR).]

B. Provides outpatient services as defined in section 382, subsection 9-A; and [1989, c. 919, §15 (NEW); 1989, c. 919, §18 (AFF).]

C. Provides one or more of the following services:

(1) Imaging services, including, but not limited to, magnetic resonance imaging, computerized tomography, mammography and radiology. For purposes of this section, imaging services do not include:

(a) Screening procedures that are not related to the diagnosis or treatment of a specific condition; or

(b) Services when:

(i) The services are owned by a community health center, a physician or group of physicians;

(ii) The services are offered solely to the patients of that center, physician or group of physicians; and

(iii) Referrals for the purpose of performing those services are not accepted from other physicians;

(2) Laboratory services performed by a hospital or by a medical laboratory licensed in accordance with the Maine Medical Laboratory Commission, or licensed by an equivalent out-of-state licensing authority, excluding those licensed laboratories owned by community health centers, a physician or group of physicians where the laboratory services are offered solely to the patients of that center, physician or group of physicians;

(3) Cardiac diagnostic services, including, but not limited to, cardiac catheterization and angiography but excluding electrocardiograms and electrocardiograph stress testing;

(4) Lithotripsy services;

(5) Services provided by free-standing ambulatory surgery facilities certified to participate in the Medicare program; or

(6) Any other service performed in an out-patient setting requiring the purchase of medical equipment costing in the aggregate $500,000 or more and for which the charge per unit of service is $250 or more. [1989, c. 919, §15 (NEW); 1989, c. 919, §18 (AFF).]

[ RR 2001, c. 2, Pt. A, §34 (COR) .]

2. Enforcement. The requirements of subsection 1 are enforced through the following mechanisms.

A. Any person who knowingly violates any provision of this section or any valid order or rule made or adopted pursuant to section 1716, or who willfully fails, neglects or refuses to perform any of the duties imposed under this section, commits a civil violation for which a forfeiture of not less than $200 and not more than $500 per patient may be adjudged with respect to each patient denied access unless specific penalties are elsewhere provided. Any forfeiture imposed under this section may not exceed $5,000 in the case of the first judgment under this section against the provider, $7,500 in the case of a 2nd judgment against the provider or $10,000 in the case of the 3rd or subsequent judgment against the provider. The Attorney General is authorized to prosecute the civil violations. [1995, c. 653, Pt. B, §6 (AMD); 1995, c. 653, Pt. B, §8 (AFF); 1995, c. 696, Pt. A, §35 (AMD).]

B. Upon application of the Attorney General or any affected patient, the Superior Court or District Court has full jurisdiction to enforce the performance by providers of health care of all duties imposed upon them by this section and any valid rules adopted pursuant to section 1716. [1995, c. 653, Pt. B, §6 (AMD); 1995, c. 653, Pt. B, §8 (AFF); 1995, c. 696, Pt. A, §35 (AMD).]

C. In any civil action under this section, the court, in its discretion, may allow the prevailing party, other than the Attorney General, reasonable attorney's fees and costs and the Attorney General is liable for attorney's fees and costs in the same manner as a private person. [1989, c. 919, §15 (NEW); 1989, c. 919, §18 (AFF).]

D. It is an affirmative defense to any legal action brought under this section that the person subject to this section denied access to services on the grounds that the economic viability of the facility or practice would be jeopardized by compliance with this section. [1989, c. 919, §15 (NEW); 1989, c. 919, §18 (AFF).]

[ 1995, c. 653, Pt. B, §6 (AMD); 1995, c. 653, Pt. B, §8 (AFF); 1995, c. 696, Pt. A, §35 (AMD) .]

SECTION HISTORY

1989, c. 919, §§15,18 (NEW). 1995, c. 653, §§B5,6 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 696, §§A34,35 (AMD). RR 2001, c. 2, §A34 (COR).



22 §1716. Charity care guidelines

The department shall adopt reasonable guidelines for policies to be adopted and implemented by hospitals with respect to the provision of health care services to patients who are determined unable to pay for the services received. The department shall adopt income guidelines that are consistent with the guidelines applicable to the Hill-Burton Program established under 42 United States Code, Section 291, et seq. (1995). The guidelines and policies must include the requirement that upon admission or, in cases of emergency admission, before discharge of a patient, hospitals must investigate the coverage of the patient by any insurance or state or federal programs of medical assistance. The guidelines must include provisions for notice to the public and the opportunity for a fair hearing regarding eligibility for charity care. [1995, c. 653, Pt. B, §7 (NEW); 1995, c. 653, Pt. B, §8 (AFF); 1995, c. 696, Pt. A, §36 (NEW).]

SECTION HISTORY

1995, c. 653, §B7 (NEW). 1995, c. 653, §B8 (AFF). 1995, c. 696, §A36 (NEW).



22 §1717. Registration of personal care agencies and placement agencies

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Activities of daily living" means tasks that are routinely performed by an individual to maintain bodily function, including, but not limited to, mobility; transfers in position among sitting, standing and prone positions; dressing; eating; toileting; bathing; and personal hygiene assistance. [1997, c. 716, §1 (NEW).]

A-1. "Direct access" means access to the property, personally identifiable information, financial information or resources of an individual or physical access to an individual who is a Medicare or Medicaid beneficiary or other individual served by a provider subject to this chapter. [2015, c. 196, §1 (NEW); 2015, c. 299, §1 (NEW).]

A-2. "Direct access personnel" means individuals employed in positions that have direct access. [2015, c. 196, §1 (NEW); 2015, c. 299, §1 (NEW).]

A-3. "Direct care worker" means an individual who by virtue of employment generally provides to individuals direct contact assistance with personal care or activities of daily living or has direct access to provide care and services to clients, patients or residents regardless of setting. "Direct care worker" does not include a certified nursing assistant employed in that person's capacity as a certified nursing assistant. [2015, c. 196, §1 (NEW); 2015, c. 299, §1 (NEW).]

B. "Hires and employs" means recruits, selects, trains, declares competent, schedules, directs, defines the scope of the positions of, supervises or terminates individuals who provide personal care. [1997, c. 716, §1 (NEW).]

B-1. "Home care services" means assistance with activities of daily living and related tasks. [2007, c. 324, §2 (NEW).]

C. "Personal care agency" means a business entity or subsidiary of a business entity that is not otherwise licensed by the Division of Licensing and Regulatory Services and that hires and employs direct access personnel or individuals who work in direct contact with clients, patients or residents to provide assistance with activities of daily living and related tasks to individuals in the places in which they reside, either permanently or temporarily. An individual who hires and employs direct access personnel or individuals who work in direct contact with clients, patients or residents to provide care for that individual is not a personal care agency, except when permitted by rule of the department. [2015, c. 196, §2 (AMD); 2015, c. 299, §2 (AMD).]

C-1. "Placement agency" means any person or entity engaged for gain or profit in the business of securing or attempting to secure home care services work for an individual or of securing or attempting to secure a home care services worker for a consumer. "Placement agency" includes, but is not limited to, employment agencies, nurse registries and any other entity that places a home care services worker for hire by a consumer in that consumer's temporary or permanent residence for purposes of providing home care services. [2007, c. 324, §2 (NEW).]

D. [2015, c. 196, §3 (RP); 2015, c. 299, §3 (RP).]

[ 2015, c. 196, §§1-3 (AMD); 2015, c. 299, §§1-3 (AMD) .]

2. Registration of personal care agencies and placement agencies. Beginning August 1, 1998, a personal care agency not otherwise licensed by the department shall register with the department. Beginning January 1, 2008, a placement agency not otherwise licensed by the department shall register with the department. The department shall adopt rules establishing the annual registration fee, which must be between $25 and $250. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 196, §4 (AMD); 2015, c. 299, §4 (AMD) .]

3. Prohibited employment based on disqualifying offenses. A personal care agency or a placement agency shall conduct a comprehensive background check for direct access personnel in accordance with state law and rules adopted by the department and is subject to the employment restrictions set out in section 1812-G and other applicable federal and state laws when hiring, employing or placing direct access personnel, including, but not limited to, a certified nursing assistant or a direct care worker.

A. [2015, c. 196, §5 (RP); 2015, c. 299, §5 (RP).]

B. [2015, c. 196, §5 (RP); 2015, c. 299, §5 (RP).]

C. [2015, c. 196, §5 (RP); 2015, c. 299, §5 (RP).]

[ 2015, c. 196, §5 (AMD); 2015, c. 299, §5 (RPR) .]

3-A. Verification of listing on the registry. Prior to hiring a certified nursing assistant or a direct care worker, a personal care agency or a placement agency shall check the Maine Registry of Certified Nursing Assistants and Direct Care Workers established pursuant to section 1812-G and verify that a certified nursing assistant or direct care worker listed on the registry has no disqualifying notations.

The department may adopt rules necessary to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 196, §6 (NEW); 2015, c. 299, §6 (NEW) .]

4. Penalties. The following penalties apply to violations of this section.

A. A person who operates a personal care agency or placement agency without registering with the department as required by subsection 2 commits a civil violation for which a fine of not less than $500 per day of operation but not more than $10,000 may be adjudged. Each day of violation constitutes a separate offense. [2007, c. 324, §2 (AMD).]

B. A person who operates a personal care agency or placement agency in violation of the employment prohibitions in subsection 3 or 3-A commits a civil violation for which a fine of not less than $500 per day of operation in violation but not more than $10,000 per day may be adjudged, beginning on the first day that a violation occurs. Each day of violation constitutes a separate offense. [2015, c. 196, §7 (AMD); 2015, c. 299, §7 (AMD).]

[ 2015, c. 196, §7 (AMD); 2015, c. 299, §7 (AMD) .]

5. Injunctive relief. Notwithstanding any other remedies provided by law, the Office of the Attorney General may seek an injunction to require compliance with the provisions of this section.

[ 2007, c. 324, §2 (NEW) .]

6. Enforcement. The Office of the Attorney General may file a complaint with the District Court seeking civil penalties or injunctive relief or both for violations of this section.

[ 2007, c. 324, §2 (NEW) .]

7. Jurisdiction. The District Court has jurisdiction pursuant to Title 4, section 152 for violations of this section.

[ 2007, c. 324, §2 (NEW) .]

8. Burden of proof. The burden is on the department to prove, by a preponderance of the evidence, that the alleged violations of this section occurred.

[ 2007, c. 324, §2 (NEW) .]

9. Right of entry. This subsection governs the department's right of entry.

A. An application for registration of a personal care agency or placement agency constitutes permission for entry and inspection to verify compliance with applicable laws and rules. [2007, c. 324, §2 (NEW).]

B. The department has the right to enter and inspect the premises of a personal care agency or placement agency registered by the department at a reasonable time and, upon demand, has the right to inspect and copy any books, accounts, papers, records and other documents in order to determine the state of compliance with applicable laws and rules. [2007, c. 324, §2 (NEW).]

C. To inspect a personal care agency or placement agency that the department knows or believes is being operated without being registered, the department may enter only with the permission of the owner or person in charge or with an administrative inspection warrant issued pursuant to the Maine Rules of Civil Procedure, Rule 80E by the District Court authorizing entry and inspection. [2007, c. 324, §2 (NEW).]

[ 2007, c. 324, §2 (NEW) .]

10. Administrative inspection warrant. The department and a duly designated officer or employee of the department have the right to enter upon and into the premises of an unregistered personal care agency or placement agency with an administrative inspection warrant issued pursuant to the Maine Rules of Civil Procedure, Rule 80E by the District Court at a reasonable time and, upon demand, have the right to inspect and copy any books, accounts, papers, records and other documents in order to determine the state of compliance with this section. The right of entry and inspection may extend to any premises and documents of a person, firm, partnership, association, corporation or other entity that the department has reason to believe is operating without being registered.

[ 2007, c. 324, §2 (NEW) .]

11. Noninterference. An owner or operator of an unregistered personal care agency or placement agency may not interfere with, impede or obstruct an investigation by the department, including but not limited to interviewing persons receiving services or persons with knowledge of the agency.

[ 2007, c. 324, §2 (NEW) .]

12. Violation of injunction. A person, firm, partnership, association, corporation or other entity that violates the terms of an injunction issued under this section shall pay to the State a fine of not less than $500 nor more than $10,000 for each violation. Each day of violation constitutes a separate offense. In any action brought by the Office of the Attorney General against a person, firm, partnership, association, corporation or other entity for violating the terms of an injunction under this section, the District Court may make the necessary orders or judgments regarding violation of the terms of the injunction.

In an action under this section, when a permanent injunction has been issued, the District Court may order the person, firm, partnership, association, corporation or other entity against which the permanent injunction is issued to pay to the General Fund the costs of the investigation of that person, firm, partnership, association, corporation or other entity by the Office of the Attorney General and the costs of suit, including attorney's fees.

[ 2007, c. 324, §2 (NEW) .]

13. Suspension or revocation of registration. A personal care agency or placement agency found to be in violation of this section may have its registration to operate as a personal care agency or placement agency suspended or revoked. The department may file a complaint with the District Court requesting suspension or revocation of a registration to operate a personal care agency or placement agency.

[ 2007, c. 324, §2 (NEW) .]

14. Rules. The department may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 324, §2 (NEW) .]

SECTION HISTORY

1997, c. 716, §1 (NEW). 2003, c. 634, §§1,2 (AMD). 2003, c. 673, §NN1 (AMD). 2007, c. 324, §2 (AMD). 2011, c. 257, §1 (AMD). 2015, c. 196, §§1-7 (AMD). 2015, c. 299, §§1-7 (AMD).



22 §1718. Consumer information

Each hospital or ambulatory surgical center licensed under chapter 405 shall, upon request by an individual, provide the average charge for any inpatient service or outpatient procedure provided by the licensee. If a single medical encounter will involve services or procedures to be rendered by one or more 3rd-party health care entities as defined in section 1718-B, subsection 1, paragraph B, the hospital or ambulatory surgical center shall identify each 3rd-party health care entity to enable the individual to seek an estimate of the total price of services or procedures to be rendered directly by each health care entity to that individual. For emergency services, the hospital must provide the average charges for facility and physician services according to the level of emergency services provided by the hospital and based on the time and intensity of services provided. The hospital or ambulatory surgical center shall prominently display a notice informing individuals of an individual's authority to request information on the average charges described in this paragraph from the hospital or ambulatory surgical center. [2013, c. 560, §1 (AMD).]

1. Inpatient services.

[ 2009, c. 71, §3 (RP) .]

2. Outpatient nonemergent procedures.

[ 2009, c. 71, §3 (RP) .]

3. Emergency services.

[ 2009, c. 71, §3 (RP) .]

SECTION HISTORY

RR 2003, c. 1, §16 (COR). 2003, c. 469, §C15 (NEW). 2005, c. 391, §1 (AMD). 2009, c. 71, §3 (RPR). 2013, c. 560, §1 (AMD).



22 §1718-A. Consumer information regarding health care practitioner prices (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 332, §1 (NEW). 2013, c. 332, §3 (AFF). 2013, c. 515, §1 (RP).



22 §1718-B. Consumer information regarding health care entity prices

This section applies to the disclosure of health care prices by a health care entity. [2013, c. 515, §2 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Frequently provided health care services and procedures" means those health care services and procedures that were provided by the health care entity at least 50 times in the preceding calendar year. [2013, c. 515, §2 (NEW).]

B. "Health care entity" means a health care practitioner, as defined in section 1711-C, subsection 1, paragraph F; a group of health care practitioners; or a health care facility, as defined in section 1711-C, subsection 1, paragraph D, that charges patients for health care services and procedures. A health care entity does not include a pharmacy or a pharmacist. [2013, c. 515, §2 (NEW).]

[ 2013, c. 515, §2 (NEW) .]

2. Requirements. The following requirements apply to health care entities.

A. A health care entity shall have available to patients the prices of the health care entity's most frequently provided health care services and procedures. The prices stated must be the prices that the health care entity charges patients directly when there is no insurance coverage for the services or procedures or when reimbursement by an insurance company is denied. The prices stated must be accompanied by descriptions of the services and procedures and the applicable standard medical codes or current procedural technology codes used by the American Medical Association. [2013, c. 515, §2 (NEW).]

B. A health care entity shall inform patients about the availability of prices for the most frequently provided health care services and procedures. [2013, c. 515, §2 (NEW).]

C. A health care entity shall prominently display in a location that is readily accessible to patients information on the price transparency tools available from the publicly accessible website of the Maine Health Data Organization established pursuant to chapter 1683 to assist consumers with obtaining estimates of costs associated with health care services and procedures. [2013, c. 515, §2 (NEW).]

A health care entity that does not routinely render services directly to patients in an office setting may satisfy this subsection by providing the information on its publicly accessible website.

[ 2013, c. 515, §2 (NEW) .]

SECTION HISTORY

2013, c. 515, §2 (NEW).



22 §1718-C. Estimate of the total price of a single medical encounter for an uninsured patient

Upon the request of an uninsured patient, a health care entity, as defined in section 1718-B, subsection 1, paragraph B, shall provide within a reasonable time of the request an estimate of the total price of medical services to be rendered directly by that health care entity during a single medical encounter. If the health care entity is unable to provide an accurate estimate of the total price of a specific medical service because the amount of the medical service to be consumed during the medical encounter is unknown in advance, the health care entity shall provide a brief description of the basis for determining the total price of that particular medical service. If a single medical encounter will involve medical services to be rendered by one or more 3rd-party health care entities, the health care entity shall identify each 3rd-party health care entity to enable the uninsured patient to seek an estimate of the total price of medical services to be rendered directly by each health care entity to that patient. When providing an estimate as required by this section, a health care entity shall also notify the uninsured patient of any charity care policy adopted by the health care entity. [2013, c. 560, §2 (NEW).]

SECTION HISTORY

2013, c. 560, §2 (NEW).



22 §1719. Patients' rights

This section applies to hospitals licensed pursuant to chapter 405 that are nonstate mental health institutions as defined in Title 34-B, section 3801, subsection 6 and that are not subject to the grievance procedures of the Department of Behavioral and Developmental Services. [2003, c. 649, §1 (NEW).]

1. Adoption of rules. The commissioner shall adopt rules for the enhancement and protection of the rights of adult patients receiving inpatient mental health services from a hospital subject to the requirements of this section. The commissioner shall hold a public hearing before adopting rules under this section and shall give notice of the public hearing pursuant to Title 5, section 8053. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 649, §1 (NEW) .]

2. Rights protected. The rules adopted pursuant to subsection 1 must meet the requirements of Title 34-B, section 3003, subsection 2, paragraphs A to K and must provide for the same opportunity for hearing and type of hearing as described in rules of the Department of Behavioral and Developmental Services relating to grievances filed by adult mental health consumers.

[ 2003, c. 649, §1 (NEW) .]

3. Delegation. The department shall delegate to the Department of Behavioral and Developmental Services responsibility for hearing and resolving all grievances that are submitted in a timely manner by patients receiving inpatient mental health services in hospitals subject to the requirements of this section.

[ 2003, c. 649, §1 (NEW) .]

4. Final agency action. Final resolution of a grievance by the Department of Behavioral and Developmental Services under the rules adopted pursuant to subsection 1 is the final agency action of the department for the purposes of judicial review under Title 5, section 11001.

[ 2003, c. 649, §1 (NEW) .]

SECTION HISTORY

2003, c. 649, §1 (NEW).



22 §1720. Nursing facility medical director reimbursement

The department shall include in its calculation of reimbursement for services provided by a nursing facility an allowance for the cost of a medical director in a base year amount not to exceed $10,000, with that amount being subject to an annual cost-of-living adjustment. [2005, c. 242, §1 (NEW).]

SECTION HISTORY

2005, c. 242, §1 (NEW).



22 §1721. Prohibition on payment for health care facility mistakes or preventable adverse events

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Health care facility" means a hospital or ambulatory surgical center licensed under chapter 405. [2007, c. 605, §1 (NEW).]

B. "Mistake or preventable adverse event" means any of the following events that is within the health care facility's control to avoid:

(1) Surgery performed on the wrong body part;

(2) Surgery performed on the wrong patient;

(3) The wrong surgical procedure performed on a patient;

(4) Unintended retention of a foreign object in a patient after surgery or another procedure;

(5) Intraoperative or immediately postoperative preventable death of a patient classified as a normal healthy patient under guidelines published by a national association of anesthesiologists;

(6) Patient death or serious disability caused by the use of contaminated drugs, devices or biologics provided by a hospital or ambulatory surgical center;

(7) Patient death or serious disability caused by the use or function of a device in patient care in which the device is used for functions other than as intended;

(8) Patient death or serious disability caused by an intravascular air embolism that occurs while being cared for in a health care facility;

(9) An infant's being discharged to the wrong person;

(10) Patient death or serious disability caused by a patient's elopement for more than 4 hours;

(11) Patient suicide or attempted suicide resulting in serious disability while being cared for in a health care facility;

(12) Patient death or serious disability caused by a medication error such as an error involving the wrong drug, wrong dose, wrong patient, wrong time, wrong rate, wrong preparation or wrong route of administration;

(13) Patient death or serious disability caused by a hemolytic reaction due to the administration of incompatible blood or blood products;

(14) Maternal death or serious disability caused by labor or delivery in a low-risk pregnancy, labor and delivery while being cared for in a health care facility;

(15) Patient death or serious disability caused by hypoglycemia, the onset of which occurs while the patient is being cared for in a health care facility;

(16) Death or serious disability caused by failure to identify and treat hyperbilirubinemia in neonates prior to discharge;

(17) Stage 3 or 4 pressure ulcers acquired after admission to a health care facility;

(18) Patient death or serious disability due to spinal manipulative therapy;

(19) Patient death or serious disability caused by an electric shock while being cared for in a health care facility;

(20) Any incident in which a line designated for oxygen or other gas to be delivered to a patient contains the wrong gas or is contaminated by toxic substances;

(21) Patient death or serious disability caused by a burn incurred from any source while being cared for in a health care facility;

(22) Patient death caused by a fall by a patient who was or should have been identified as requiring precautions due to risk of falling while being cared for in a health care facility;

(23) Patient death or serious disability caused by the use of restraints or bedrails while being cared for in a health care facility;

(24) Any instance of care ordered by or provided by someone impersonating a physician, nurse, pharmacist or other licensed health care provider;

(25) Abduction of a patient of any age;

(26) Sexual assault of a patient within a health care facility;

(27) Death or significant injury of a patient resulting from a physical assault that occurs within a health care facility; and

(28) Artificial insemination with the wrong donor sperm or donor egg. [2007, c. 605, §1 (NEW).]

[ 2007, c. 605, §1 (NEW) .]

2. Prohibition. A health care facility is prohibited from knowingly charging a patient or the patient's insurer or the patient's employer as defined in Title 39-A, section 102, subsection 12 for health care services it provided as a result of or to correct a mistake or preventable adverse event caused by that health care facility.

[ 2009, c. 31, §1 (AMD) .]

3. Patient education. A health care facility is required to inform patients of the prohibition on payment for health care facility mistakes or preventable adverse events.

§1721. Voluntary restraint

(As enacted by PL 2007, c. 629, Pt. C, §1 is REALLOCATED TO TITLE 22, SECTION 1722)

[ 2007, c. 605, §1 (NEW) .]

SECTION HISTORY

RR 2007, c. 2, §9 (RAL). 2007, c. 605, §1 (NEW). 2007, c. 629, Pt. C, §1 (NEW). 2009, c. 31, §1 (AMD).



22 §1722. Voluntary restraint (REALLOCATED FROM TITLE 22, SECTION 1721)

(REALLOCATED FROM TITLE 22, SECTION 1721)

1. Voluntary restraint. To control the rate of growth of the costs of hospital services, each hospital licensed under chapter 405 may voluntarily restrain cost increases and consolidated operating margins in accordance with this section. Each hospital shall annually report to the joint standing committee of the Legislature having jurisdiction over health and human services matters regarding its efforts made pursuant to this section. The targets and methodology apply to each hospital’s fiscal year beginning on or after the effective date of this section.

A. Each hospital may voluntarily hold its consolidated operating margin to no more than 3%. For purposes of this paragraph, a hospital’s consolidated operating margin is calculated by dividing its consolidated operating income by its total consolidated operating revenue. [RR 2007, c. 2, §9 (RAL).]

B. Each hospital may voluntarily restrain its increase in its expense per casemix-adjusted inpatient and volume-adjusted outpatient discharge to no more than 110% of the forecasted increase in the hospital market basket index for the coming federal fiscal year, as published in the Federal Register, when the federal Centers for Medicare and Medicaid Services publishes the Medicare program’s hospital inpatient prospective payment system rates for the coming federal fiscal year. For purposes of this paragraph, the measure of a hospital’s expense per casemix-adjusted inpatient and volume-adjusted outpatient discharge is calculated by:

(1) Calculating the hospital’s total hospital-only expenses;

(2) Subtracting from the hospital’s total hospital-only expenses the amount of the hospital’s bad debt;

(3) Subtracting from the amount reached in subparagraph (2) the hospital taxes paid to the State during the hospital’s fiscal year; and

(4) Dividing the amount reached in subparagraph (3) by the product of:

(a) The number of inpatient discharges, adjusted by the all payer case mix index for the hospital; and

(b) The ratio of total gross patient service revenue to gross inpatient service revenue.

For the purposes of this paragraph, a hospital’s total hospital-only expenses include any item that is listed on the hospital’s Medicare cost report as a subprovider, such as a psychiatric unit or rehabilitation unit, and does not include nonhospital cost centers shown on the hospital’s Medicare cost report, such as home health agencies, nursing facilities, swing beds, skilled nursing facilities and hospital-owned physician practices. For purposes of this paragraph, a hospital’s bad debt is as defined and reported in the hospital’s Medicare cost report and as submitted to the Maine Health Data Organization pursuant to Title 22, chapter 1683. [RR 2007, c. 2, §9 (RAL).]

[ RR 2007, c. 2, §9 (RAL) .]

SECTION HISTORY

RR 2007, c. 2, §9 (RAL).



22 §1723. Processing fee

Beginning October 1, 2010, a facility or health care provider subject to the licensing, certification or registration processes of this chapter or chapter 405, 411, 412, 417 or 419 shall pay a processing fee not to exceed $10 to the department for the reissuance of a license, certificate or registration when the licensee, certificate holder or registration holder made changes that require the reissuance of a license, certificate or registration. [2009, c. 590, §1 (NEW).]

The department may adopt rules necessary to implement this section. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 590, §1 (NEW).]

§1723. Criminal background checks

(As enacted by PL 2009, c. 621, §1 is REALLOCATED TO TITLE 22, SECTION 1724)

SECTION HISTORY

RR 2009, c. 2, §49 (RAL). 2009, c. 590, §1 (NEW). 2009, c. 621, §1 (NEW).



22 §1724. Criminal background checks (REALLOCATED FROM TITLE 22, SECTION 1723)

(REALLOCATED FROM TITLE 22, SECTION 1723)

Beginning October 1, 2010, a facility or health care provider subject to the licensing or certification processes of chapter 405, 412 or 419 shall obtain, prior to hiring an individual who will work in direct contact with a consumer, criminal history record information on that individual, including, at a minimum, criminal history record information from the Department of Public Safety, State Bureau of Identification. A facility or provider subject to licensing under chapter 419 shall conduct a comprehensive background check for individuals employed in positions that have direct access to a consumer's property, personally identifiable information, financial information or resources in accordance with applicable federal and state laws. The comprehensive background check must be conducted in accordance with state law and rules adopted by the department. The facility or health care provider shall pay for the comprehensive or criminal background check required by this section as applicable. [2015, c. 196, §8 (AMD); 2015, c. 299, §8 (AMD).]

The department may adopt rules necessary to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [RR 2009, c. 2, §49 (RAL).]

SECTION HISTORY

RR 2009, c. 2, §49 (RAL). 2015, c. 196, §8 (AMD). 2015, c. 299, §8 (AMD).



22 §1725. Neuropsychological and psychological evaluations

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Neuropsychological evaluation" means a testing method through which a neuropsychologist or a psychologist can acquire data about a person's cognitive, behavioral and emotional functioning for purposes of diagnosing or confirming a diagnosis of cognitive deficit or abnormalities in the central nervous system. [2013, c. 353, §1 (NEW).]

B. "Neuropsychological or psychological test data" means raw and scaled scores, a person's responses to test questions or stimuli, a neuropsychologist's or psychologist's notes and recordings concerning the person's statements and behavior during a neuropsychological evaluation or psychological evaluation and those portions of neuropsychological or psychological test materials that include the person's responses. [2013, c. 353, §1 (NEW).]

C. "Neuropsychological or psychological test materials" means manuals, instruments, protocols, assessment devices, scoring keys, test questions and stimuli used in conducting a neuropsychological evaluation or psychological evaluation. [2013, c. 353, §1 (NEW).]

D. "Psychological evaluation" means a testing method through which a psychologist acquires data about a person's cognitive and emotional functioning for purposes of determining cognitive ability, diagnosing a mental health condition or confirming a mental health diagnosis. [2013, c. 353, §1 (NEW).]

[ 2013, c. 353, §1 (NEW) .]

2. Disclosure of neuropsychological or psychological test materials and neuropsychological or psychological test data. The disclosure of neuropsychological or psychological test materials and neuropsychological or psychological test data is governed by this subsection.

A. Except as provided in paragraph B, neuropsychological or psychological test materials and neuropsychological or psychological test data, the disclosure of which would compromise the objectivity or fairness of the evaluation methods or process, may not be disclosed to anyone, including the person who is the subject of the test, and are not subject to disclosure in any administrative, judicial or legislative proceeding. [2013, c. 353, §1 (NEW).]

B. A person who is the subject of a neuropsychological evaluation or psychological evaluation is entitled to have all records relating to that evaluation, including neuropsychological or psychological test materials and neuropsychological or psychological test data, disclosed to any neuropsychologist or psychologist who is qualified to evaluate the test results and who is designated by the person. A neuropsychologist or psychologist designated to receive records under this paragraph may not disclose the neuropsychological or psychological test materials and neuropsychological or psychological test data to another person. [2013, c. 353, §1 (NEW).]

[ 2013, c. 353, §1 (NEW) .]

SECTION HISTORY

2013, c. 353, §1 (NEW).



22 §1726. Palliative Care and Quality of Life Interdisciplinary Advisory Council

The Palliative Care and Quality of Life Interdisciplinary Advisory Council, as established in Title 5, section 12004-I, subsection 47-I and referred to in this section as "the advisory council," is established to improve the quality and delivery of patient-centered and family-focused care in accordance with this section. [2015, c. 203, §2 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Palliative care" means patient-centered and family-focused medical care that optimizes quality of life by anticipating, preventing and treating suffering caused by a medical illness or a physical injury or condition that substantially affects a patient's quality of life, including, but not limited to, addressing physical, emotional, social and spiritual needs; facilitating patient autonomy and choice of care; providing access to information; discussing the patient's goals for treatment and treatment options, including, when appropriate, hospice care; and managing pain and symptoms comprehensively. [2015, c. 203, §2 (NEW).]

B. "Serious illness" means a medical illness or physical injury or condition that substantially affects quality of life for more than a short period of time. "Serious illness" includes, but is not limited to, Alzheimer's disease and related dementias, lung disease, cancer and heart, renal or liver failure. [2015, c. 203, §2 (NEW).]

[ 2015, c. 203, §2 (NEW) .]

2. Membership. The advisory council consists of the following members:

A. Five persons with experience and expertise in palliative care in acute hospital care, long-term care, in-home care and hospice care with respect to pediatric, youth, adult and elderly populations as follows:

(1) Two persons appointed by the Governor. One person must be a physician who is certified by a national board of hospice and palliative medicine. One person must be a registered nurse or advanced practice registered nurse who is certified by a national board for certification of hospice and palliative nurses; and

(2) Three persons appointed by the executive director of the Maine Hospice Council, established in section 8611, who are health professionals with palliative care work experience or expertise in the delivery of palliative care; [2015, c. 203, §2 (NEW).]

B. Two persons appointed by the President of the Senate. One person must be a licensed pharmacist with experience working with persons with serious illnesses. One person must represent hospitals in the State; [2015, c. 203, §2 (NEW).]

C. Two persons appointed by the Speaker of the House of Representatives. One person must be a licensed social worker with experience working with persons with serious illnesses and their family members. One person must represent health insurers; [2015, c. 203, §2 (NEW).]

D. Two persons appointed by the member of the Senate who is the leader of the minority party in the Senate. Both persons must represent statewide organizations that advocate on behalf of persons with serious illnesses; [2015, c. 203, §2 (NEW).]

E. Two persons appointed by the member of the House of Representatives who is the leader of the minority party in the House. One person must be a spiritual counselor with experience working with persons with serious illnesses and their family members. One person must represent persons 55 years of age and older; and [2015, c. 203, §2 (NEW).]

F. The executive director of the Maine Hospice Council, established in section 8611, who serves as a nonvoting member. [2015, c. 203, §2 (NEW).]

[ 2015, c. 203, §2 (NEW) .]

3. Terms; vacancies; expense reimbursement. A person appointed to the advisory council serves a 3-year term, subject to termination by decision of the appointing authority. When a vacancy occurs, the appointing authority shall appoint a new member to serve for 3 years. As provided in Title 5, section 12004-I, subsection 47-I, members serve on a voluntary basis, are not eligible for payment for their service and may be reimbursed for necessary expenses.

[ 2015, c. 203, §2 (NEW) .]

4. Conduct of business. At the first meeting of the advisory council and annually thereafter, the members shall elect from the membership a chair and a vice-chair and shall determine their duties. The chair and vice-chair shall call at least 2 meetings per year and other meetings as requested by a majority of the membership or as determined by the chair and vice-chair. A majority of the membership constitutes a quorum. All meetings of the advisory council are public proceedings, are open to the public and must be held in locations that are convenient for public access and that are provided by the Maine Hospice Council, established in section 8611. As appropriate to the agenda for the meeting and in conformance with the Maine Administrative Procedure Act, all meetings must provide an opportunity for public comment.

[ 2015, c. 203, §2 (NEW) .]

5. Duties. The advisory council shall:

A. Consult with and advise the Maine Center for Disease Control and Prevention on matters related to the establishment, maintenance, operation and evaluation of palliative care initiatives in the State; [2015, c. 203, §2 (NEW).]

B. Analyze palliative care being provided in the State; [2015, c. 203, §2 (NEW).]

C. Make recommendations to improve palliative care and the quality of life of persons with serious illnesses; and [2015, c. 203, §2 (NEW).]

D. Submit a report to the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs, health and human services matters and insurance and financial services matters by January 1st each year providing the findings and recommendations of the advisory council. [2015, c. 203, §2 (NEW).]

[ 2015, c. 203, §2 (NEW) .]

6. Funding. The advisory council may accept funding that is not public funding.

(As enacted by PL 2015, c. 218, §2 is REALLOCATED TO TITLE 22, SECTION 1727)

[ 2015, c. 203, §2 (NEW) .]

SECTION HISTORY

RR 2015, c. 1, §18 (RAL). 2015, c. 203, §2 (NEW). 2015, c. 218, §2 (NEW).



22 §1727. Cooperation with law enforcement (REALLOCATED FROM TITLE 22, SECTION 1726)

(REALLOCATED FROM TITLE 22, SECTION 1726)

A hospital licensed under chapter 404 or 405 shall make a good faith effort to cooperate with law enforcement agencies as provided in this section. [RR 2015, c. 1, §18 (RAL).]

1. Service of protection from abuse order. A law enforcement agency may request that a hospital provide access to a defendant who is receiving care in the hospital for the purpose of serving a protection from abuse order pursuant to Title 19-A, section 4006, subsection 6.

A. The hospital shall provide the law enforcement agency with an opportunity to serve the defendant personally with the order at a time the hospital determines is clinically appropriate with due consideration to the medical condition of the defendant. [RR 2015, c. 1, §18 (RAL).]

B. A hospital may disclose that the defendant is a patient to facilitate service under this section regardless of patient consent. [RR 2015, c. 1, §18 (RAL).]

[ RR 2015, c. 1, §18 (RAL) .]

2. Notice of upcoming release. A law enforcement agency may request that a hospital provide notice to the law enforcement agency that a person is to be released from the hospital so that the law enforcement agency may arrest the person.

A. The hospital shall provide notice that the person is to be released from the hospital if the person was transported or was caused to be transported to the hospital by the law enforcement agency. [RR 2015, c. 1, §18 (RAL).]

B. The information contained in the notice provided by the hospital must be no more than the minimum amount necessary to satisfy the requirements of this subsection. [RR 2015, c. 1, §18 (RAL).]

[ RR 2015, c. 1, §18 (RAL) .]

3. Required consistency with federal requirements. A hospital may provide access under subsection 1 and information under subsection 2 only if the request is consistent with the provisions of 45 Code of Federal Regulations, Section 164.512 (2015) and 42 Code of Federal Regulations, Part 2 (2015).

[ RR 2015, c. 1, §18 (RAL) .]

4. Immunity; no cause of action. A hospital, hospital agent, employee or other person who in good faith and without gross negligence provides access or information to a law enforcement agency as required by this section or cooperates in an investigation or a criminal or judicial proceeding related to the requirements of this section is immune from civil and criminal liability and professional licensure action arising out of or related to compliance with this section. This section does not create a cause of action against the hospital, hospital agent, employee or other person for failure to comply with this section.

[ RR 2015, c. 1, §18 (RAL) .]

SECTION HISTORY

RR 2015, c. 1, §18 (RAL).






Chapter 402: HOSPITAL ASSESSMENTS

22 §1731. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §Q4 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §Q4 (NEW). 1991, c. 780, §R1 (RP).



22 §1732. General provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §Q4 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §Q4 (NEW). 1991, c. 780, §R1 (RP).



22 §1733. Hospital assessment (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §Q4 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §Q4 (NEW). 1991, c. 780, §R1 (RP).



22 §1734. Establishment of the Medical Care - Payments to Providers Special Revenue Account (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §Q4 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §Q4 (NEW). 1991, c. 780, §R1 (RP).






Chapter 403: TOWN HOSPITALS

22 §1761. Municipal hospitals

A municipality may establish and maintain one or more hospitals, nursing facilities, boarding homes or any other institution, place, building or agency for the care, accommodation or hospitalization of the sick or injured or for the care of any aged or other persons requiring or receiving chronic or convalescent care. Any such facility shall be subject to all statutes and licensing requirements applicable to the particular type of facility. [1977, c. 696, §187 (REEN).]

SECTION HISTORY

1977, c. 110, §1 (RPR). 1977, c. 457, §4 (RP). 1977, c. 696, §187 (REEN).



22 §1762. Temporary facilities

Notwithstanding the provisions of section 1761, in the event of an outbreak of any disease or health problem dangerous to the public health, the municipal officers or local health officer, with the approval of the department, may establish temporary health care facilities, subject to the supervision of the department. [1977, c. 696, §187 (REEN).]

SECTION HISTORY

1977, c. 110, §2 (RPR). 1977, c. 457, §4 (RP). 1977, c. 696, §187 (REEN).



22 §1763. Infectious diseases; regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 110, §3 (RP). 1977, c. 457, §4 (RP).



22 §1764. Precautions to prevent spread of disease (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 110, §3 (RP). 1977, c. 457, §4 (RP).



22 §1765. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 110, §3 (RP). 1977, c. 457, §4 (RP).



22 §1766. Forfeitures (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 110, §3 (RP). 1977, c. 457, §4 (RP).



22 §1767. Sanatorium or hospital for infectious diseases; approval required (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 110, §3 (RP). 1977, c. 457, §4 (RP).






Chapter 404: PRIVATE MENTAL HOSPITALS

22 §1781. License; visitation; penalty

The Department of Health and Human Services may license any suitable person to establish and keep a private hospital or private house for the reception and treatment of patients who are mentally deranged. The hospital or private house shall be subject to visitation by the department or any member thereof. [1983, c. 459, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

Whoever establishes or keeps the private hospital or private house without a license, or after revocation or during suspension of the license, shall be fined not more than $500. [1983, c. 459, §2 (NEW).]

SECTION HISTORY

1983, c. 459, §2 (NEW). 2003, c. 689, §B6 (REV).



22 §1782. Visitation

Each of the licensed hospitals or houses shall be visited at least once a year, and oftener if the Commissioner of Health and Human Services so directs, by a member of the Department of Health and Human Services, who shall carefully inspect every part of the hospital or house visited with reference to its cleanliness and sanitary conditions and who shall make a report to the department with such recommendations to improve conditions as the department deems necessary. [1983, c. 459, §2 (NEW); 2003, c. 689, Pt. B, §§6, 7 (REV).]

SECTION HISTORY

1983, c. 459, §2 (NEW). 2003, c. 689, §§B6,7 (REV).



22 §1783. Revocation or suspension of license after hearing

When the Department of Health and Human Services believes a license should be suspended or revoked, it shall file a statement or complaint with the Distict Court Judge, designated in the Maine Administrative Procedure Act, Title 5, chapter 375. A person aggrieved by the refusal of the department to issue a license may file a statement or complaint with the District Court Judge. [1983, c. 459, §2 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1983, c. 459, §2 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 689, §B6 (REV).






Chapter 405: LICENSING OF HOSPITALS AND INSTITUTIONS

22 §1811. License required; definitions

No person, partnership, association or corporation, nor any state, county or local governmental units, may establish, conduct or maintain in the State any hospital, sanatorium, convalescent home, rest home, nursing home, ambulatory surgical facility or other institution for the hospitalization or nursing care of human beings without first obtaining a license therefor. Hospital, sanatorium, convalescent home, rest home, nursing home, ambulatory surgical facility and other related institution, within the meaning of this chapter, means any institution, place, building or agency in which any accommodation is maintained, furnished or offered for the hospitalization of the sick or injured or care of any aged or infirm persons requiring or receiving chronic or convalescent care. Nothing in this chapter may apply to hotels or other similar places that furnish only board and room, or either, to their guests or to such homes for the aged or blind as may be subject to licensing under any other law. [1989, c. 136, §1 (AMD); 1989, c. 572, §1 (AMD); 1989, c. 878, Pt. A, §58 (RPR).]

SECTION HISTORY

1967, c. 231, §1 (AMD). 1989, c. 136, §1 (AMD). 1989, c. 572, §1 (AMD). 1989, c. 878, §A58 (RPR).



22 §1812. Maternity home or hospital defined (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 231, §2 (RP).



22 §1812-A. Nursing home defined

A nursing home or nursing facility shall be defined as a facility which is operated in connection with a hospital, or in which nursing care and medical services are prescribed by or performed under the general direction of persons licensed to practice medicine or surgery in the State, for the accommodation of convalescent or other persons who are not acutely ill and not in need of hospital care, but who do require skilled nursing care and related medical services. The term "nursing home" or "nursing facility" is restricted to those facilities, the purpose of which is to provide skilled nursing care and related medical services for a period of not less than 24 hours per day to individuals admitted because of illness, disease or physical or mental infirmity and which provides a community service. [2001, c. 666, Pt. A, §2 (AMD).]

SECTION HISTORY

1965, c. 403, (NEW). 2001, c. 666, §A2 (AMD).



22 §1812-B. Hospitals and nursing homes

The administration of medication in facilities licensed under section 1811, except group home intermediate care facilities for persons with intellectual disabilities, may be delegated to unlicensed personnel when such personnel have received appropriate training and instruction and the programs of training and instruction have been approved by the State Board of Nursing. The administration of medication in group home intermediate care facilities for persons with intellectual disabilities may be performed by unlicensed personnel when these personnel have received appropriate training and instruction and the programs of training and instruction have been approved by the department. Delegation of the administration of medication does not require the personal presence of the delegating professional nurse at the place where this service is performed, unless that personal presence is necessary to assure that medications are safely administered. The board shall issue such rules concerning delegation as it considers necessary to insure the highest quality of health care to the patient. The department shall issue such rules as it considers necessary to insure the highest quality of health care to residents of group home intermediate care facilities for persons with intellectual disabilities. [2011, c. 542, Pt. A, §28 (AMD).]

SECTION HISTORY

1977, c. 497, §3 (NEW). 1983, c. 284, §2 (AMD). 2011, c. 542, Pt. A, §28 (AMD).



22 §1812-C. Nursing staff in nursing homes; reimbursement; delegation of duties; and policies

1. Reimbursement of nursing assistants. Nursing homes shall be entitled to receive reimbursement under the department's principles of reimbursement, in accordance with approved staffing patterns, for long-term care facilities for nursing assistants enrolled in training programs.

[ 1985, c. 738, §1 (NEW) .]

2. Training program expenses. Nursing homes shall be entitled to receive reimbursement under the department's principles of reimbursement for long-term care facilities, for all reasonable expenses associated with carrying out a certified nursing assistant educational program, consistent with the department rules governing the licensing and functioning of skilled nursing facilities and intermediate care facilities.

[ 1985, c. 738, §1 (NEW) .]

3. Delegation of nursing duties. A registered nurse in a skilled nursing facility or an intermediate care facility may delegate the following functions to nursing assistants enrolled in training programs:

A. Distributing clean linens; [1985, c. 738, §1 (NEW).]

B. Making unoccupied beds; [1985, c. 738, §1 (NEW).]

C. Distributing food trays, water and nourishments; [1985, c. 738, §1 (NEW).]

D. Escorting selected patients within the facility; [1985, c. 738, §1 (NEW).]

E. Assisting patients with clothing; [1985, c. 738, §1 (NEW).]

F. Combing hair; [1985, c. 738, §1 (NEW).]

G. Assisting with feeding; and [1985, c. 738, §1 (NEW).]

H. Other similar functions that may be safely performed by a nursing assistant enrolled in a training program, provided that the nursing assistant in training has satisfactorily demonstrated the ability to perform the delegated tasks. [1985, c. 738, §1 (NEW).]

These functions may be limited to selected residents.

[ 1985, c. 738, §1 (NEW) .]

4. Consistent policies.

[ 1987, c. 195, §1 (RP) .]

5. Rules; supervision of and delegation to nursing assistants. The Department of Health and Human Services shall revise its rules or adopt rules concerning supervision of and delegation of tasks to certified nursing assistants and nursing assistants in training. The rules shall be developed and adopted jointly by the department and the State Board of Nursing and shall be consistent with other relevant rules.

[ 1987, c. 195, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

6. Rules; maintenance of approved staffing pattern. The department shall revise its rules or adopt rules to require documentation when any nursing home receives reimbursement for an approved staffing pattern which exceeds the minimum staffing level and fails to meet that approved staffing level for one year. Failure to meet the minimum staffing requirements as set forth in the Regulations Governing the Licensure of Long-Term Care Facilities shall be cause for licensure sanctions permitted under law and rules.

[ 1987, c. 195, §2 (NEW) .]

6-A. Shared staffing. The department shall permit staff in nursing facilities to be shared with facilities licensed to provide assisted living services as long as there is a clear, documented audit trail and the staffing in the nursing facilities remains adequate to meet the needs of residents. Staffing to be shared may be based on the average number of hours used per week or month within the assisted living program. In a facility licensed to provide assisted living services under section 7801 in which 2 or more staff are required to be awake and on duty during a night shift, one of the staff may be shared with a nursing facility located in the same building without prior approval from the department, subject to the following provisions.

A. Prior notice must be given to the department. [2003, c. 416, §2 (NEW).]

B. The assisted living program shall maintain its state minimum staffing ratio, and the nursing facility shall maintain its state minimum staffing ratio and its federal licensed nurse staffing requirement. [2003, c. 416, §2 (NEW).]

C. The assisted housing program and the nursing facility shall each post a notice informing the public that, although staffing is shared on the night shift, compliance with the minimum staffing requirements is maintained. [2003, c. 416, §2 (NEW).]

D. The department may suspend the facility's ability to share staffing under this subsection if the most recent survey for either level of care indicates deficiencies that are related to resident care and that arise from the sharing of staff. [2003, c. 416, §2 (NEW).]

[ 2003, c. 416, §2 (AMD) .]

7. Health Occupations Training Project.

[ 1987, c. 777, §6 (RP) .]

SECTION HISTORY

1985, c. 738, §1 (NEW). 1987, c. 195, §§1,2 (AMD). 1987, c. 777, §2 (AMD). 1995, c. 670, §B1 (AMD). 1995, c. 670, §D5 (AFF). 2003, c. 416, §2 (AMD). 2003, c. 689, §B6 (REV).



22 §1812-D. Reimbursement; geriatric training programs

The Department of Health and Human Services shall amend the principles of reimbursement for long-term care facilities in order that Medicaid-certified providers of service are reimbursed for fees charged for attendance at and materials for the educational programs, as required by Title 37-B, section 602-A. [1987, c. 830, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1987, c. 830, §1 (NEW). 2003, c. 689, §B6 (REV).



22 §1812-E. Ambulatory surgical facility

1. Definition. As used in this chapter, unless the context otherwise indicates, "ambulatory surgical facility" means a facility with a primary purpose of providing elective surgical care to a patient who is admitted to and discharged from the facility within the same day. In order to meet this primary purpose, a facility must at least administer anesthetic agents, maintain a sterile environment in a surgical suite and charge a facility fee separate from the professional fee. "Ambulatory surgical facility" does not include:

A. A facility that is licensed as part of a hospital; [1991, c. 752, §1 (NEW).]

B. A facility that provides services or accommodations for patients who stay overnight; [1991, c. 752, §1 (NEW).]

C. A facility existing for the primary purpose of performing terminations of pregnancies; or [1991, c. 752, §1 (NEW).]

D. The private office of a physician or dentist in individual or group practice, unless that facility or office is certified as a Medicare ambulatory surgical center. [1991, c. 752, §1 (NEW).]

[ 1991, c. 752, §1 (AMD) .]

2. Standards. The department shall establish standards for the licensure of ambulatory surgical facilities effective July 1, 1992. The standards must provide that ambulatory surgical facilities that are certified for the federal Medicare and Medicaid programs meet the requirements for state licensure.

[ 1991, c. 752, §1 (AMD) .]

3. Annual inspection. The department shall inspect annually ambulatory surgical facilities, except that state inspections need not be performed during a year when a Medicare inspection is performed.

[ 1991, c. 752, §1 (NEW) .]

SECTION HISTORY

1989, c. 572, §2 (NEW). 1991, c. 752, §1 (AMD).



22 §1812-F. Nursing homes; staffing for social services and patient activities

1. Minimum hours. The department shall approve at least the following number of hours for the following services in nursing homes.

A. The department shall approve at least 1/2 hour per patient per week for social services. [1991, c. 327, (NEW).]

B. The department shall approve at least 20 hours per week in nursing homes of up to 30 beds, at least 30 hours per week in nursing homes of 31 to 60 beds and at least 40 hours per week in nursing homes of 61 beds or more for patient activities. [1991, c. 327, (NEW).]

[ 1991, c. 327, (NEW) .]

2. Transfer of hours. The department shall approve the transfer of previously approved nonnursing hours to social service or patient activity hours if the transfer does not increase the nursing home's per diem rate.

[ 1991, c. 327, (NEW) .]

SECTION HISTORY

RR 1991, c. 2, §76 (COR). 1991, c. 327, (NEW). 1991, c. 421, §1 (NEW).



22 §1812-G. Maine Registry of Certified Nursing Assistants and Direct Care Workers

(CONFLICT)

1. Established. The Maine Registry of Certified Nursing Assistants and Direct Care Workers is established in compliance with federal and state requirements. The Department of Health and Human Services shall maintain the registry and make it accessible through a public website portal.

[ 2015, c. 196, §9 (AMD) .]

1-A. Definitions.

[ 2015, c. 196, §9 (RP) .]

1-B. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Abuse" means the infliction of injury, unreasonable confinement, intimidation or cruel punishment that causes or is likely to cause physical harm or pain or mental anguish; sexual abuse or sexual exploitation; or the intentional, knowing or reckless deprivation of essential needs. "Abuse" includes acts and omissions. [2015, c. 196, §9 (NEW).]

B. "Certified nursing assistant" means an individual who has successfully completed an approved nursing assistant training program, holds a certificate of training and meets the eligibility requirements established by the State Board of Nursing for listing on the registry. [2015, c. 196, §9 (NEW).]

C. "Direct access" means access to the property, personally identifiable information, financial information or resources of an individual or physical access to an individual who is a Medicare or Medicaid beneficiary or other individual served by a provider subject to this chapter. [2015, c. 196, §9 (NEW).]

D. "Direct care worker" means an individual who by virtue of employment generally provides to individuals direct contact assistance with personal care or activities of daily living or has direct access to provide care and services to clients, patients or residents regardless of setting. "Direct care worker" does not include a certified nursing assistant employed in that person's capacity as a certified nursing assistant. [2015, c. 196, §9 (NEW).]

E. "Disqualifying offense" means a substantiation for abuse, neglect or exploitation, or a criminal conviction identified in rules adopted by the department that prohibits employment as a certified nursing assistant or a direct care worker in accordance with subsection 2-C. [2015, c. 196, §9 (NEW).]

F. "Employer" means a person or licensed, certified or registered provider or other entity that employs direct access workers, including certified nursing assistants and direct care workers, to provide direct contact services in home, community or other health care or direct access settings. An individual who employs an unlicensed person to provide care for that individual is not an employer for the purposes of this section, except when required by rules adopted by the department. [2015, c. 196, §9 (NEW).]

G. "Health care or direct access setting" means a setting in which individuals receive services that require direct access by a certified nursing assistant or a direct care worker or other employee in providing care and related services. [2015, c. 196, §9 (NEW).]

H. "Misappropriation of property" means the deliberate misplacement, exploitation or wrongful, temporary or permanent use of a client's, patient's or resident's belongings or money without that person's consent. [2015, c. 196, §9 (NEW).]

I. "Neglect" means a threat to a person's health or welfare by failure to provide goods or services necessary to avoid physical or mental injury or impairment or the threat of injury or impairment. [2015, c. 196, §9 (NEW).]

J. "Nondisqualifying criminal conviction" means a criminal conviction identified in rules adopted by the department pursuant to subsection 18 that is included as a notation on the registry but does not prohibit employment as a certified nursing assistant or a direct care worker. [2015, c. 196, §9 (NEW).]

K. "Registered direct care worker" means an individual listed on the registry for training, education or compliance purposes in accordance with rules adopted pursuant to this chapter. "Registered direct care worker" does not include a certified nursing assistant employed in the capacity of a certified nursing assistant or a direct care worker listed on the registry with notations for disqualifying offenses. [2015, c. 196, §9 (NEW).]

L. "Registry" means the Maine Registry of Certified Nursing Assistants and Direct Care Workers established in subsection 1, which identifies individuals qualified and eligible for employment as a certified nursing assistant or a registered direct care worker and individuals who are not eligible for employment as a certified nursing assistant or direct care worker due to notations for disqualifying offenses. [2015, c. 196, §9 (NEW).]

M. "Substantiated finding" means an administrative determination made by the department after investigation of a complaint against a certified nursing assistant or a direct care worker of abuse, neglect or misappropriation of property of a client, patient or resident. [2015, c. 196, §9 (NEW).]

N. "Unsubstantiated finding" means an administrative determination made by the department after investigation of a complaint against a certified nursing assistant or a direct care worker that no evidence of abuse, neglect or misappropriation of property of a client, patient or resident was found to support a substantiated finding. [2015, c. 196, §9 (NEW).]

[ 2015, c. 196, §9 (NEW) .]

2. Contents.

[ 2015, c. 196, §9 (RP) .]

2-A. Registry listing. All active certified nursing assistants employed in the State must be listed on the registry. The registry must contain a listing of certified nursing assistants and direct care workers that are ineligible for employment based on notations for disqualifying offenses. Direct care workers registered for training, education or compliance purposes may apply for registration and listing on the registry. Direct care workers who may be listed on the registry include but are not limited to the following:

A. Behavior specialists; [2015, c. 196, §9 (NEW).]

B. Behavioral health professionals; [2015, c. 196, §9 (NEW).]

C. Certified residential care aides; [2015, c. 196, §9 (NEW).]

D. Certified residential medication aides; [2015, c. 196, §9 (NEW).]

E. Direct support professionals; [2015, c. 196, §9 (NEW).]

F. Mental health rehabilitation technicians; [2015, c. 196, §9 (NEW).]

G. Mental health support specialists; [2015, c. 196, §9 (NEW).]

H. Other qualified mental health professionals; [2015, c. 196, §9 (NEW).]

I. Personal care or support specialists; [2015, c. 196, §9 (NEW).]

J. Registered medical assistants; [2015, c. 196, §9 (NEW).]

K. Residential care specialists; [2015, c. 196, §9 (NEW).]

L. Community health workers; and [2015, c. 196, §9 (NEW).]

M. Other direct care workers described in rules adopted by the department pursuant to subsection 18. [2015, c. 196, §9 (NEW).]

[ 2015, c. 196, §9 (NEW) .]

2-B. Individual information. The registry must include information for each listed certified nursing assistant and direct care worker as required by rules adopted by the department pursuant to subsection 18.

[ 2015, c. 196, §9 (NEW) .]

2-C. Registry notations. The registry must include for a certified nursing assistant and direct care worker listed on the registry a notation of:

A. Disqualifying criminal convictions; [2015, c. 196, §9 (NEW).]

B. Nondisqualifying criminal convictions, except that a notation is not required on the registry for Class D and Class E criminal convictions over 10 years old that did not involve as a victim of the act a patient, client or resident; [2015, c. 196, §9 (NEW).]

C. Substantiated findings, including but not limited to the following information:

(1) Documentation of an investigation of a certified nursing assistant or a direct care worker, including the nature of the allegation and evidence supporting a determination that substantiates the allegation of abuse, neglect or misappropriation of property of a client, patient or resident;

(2) Documentation of substantiated findings of abuse, neglect or misappropriation of property of a client, patient or resident;

(3) If the certified nursing assistant or direct care worker appealed the substantiated finding, the date of the hearing; and

(4) The statement of the certified nursing assistant or direct care worker disputing the allegation of abuse, neglect or misappropriation of property of a client, patient or resident if the certified nursing assistant or direct care worker submitted such a statement; and [2015, c. 196, §9 (NEW).]

D. Petitions filed by a certified nursing assistant or direct care worker for removal of an employment ban issued by the department that was based on a criminal conviction and the department’s review and determination. [2015, c. 196, §9 (NEW).]

[ 2015, c. 196, §9 (NEW) .]

3. Eligibility requirements for listing; certified nursing assistant. The State Board of Nursing shall adopt rules pursuant to the Maine Administrative Procedure Act defining eligibility requirements for listing on the registry as a certified nursing assistant, including rules regarding temporary listing of nursing assistants who have received training in another jurisdiction. The rules must permit certified nursing assistants to work under the supervision of a registered professional nurse in a facility providing assisted housing services as defined in chapter 1664 and must recognize work in those facilities for the purpose of qualifying for and continuing listing on the registry. Rules adopted regarding the work of certified nursing assistants in facilities providing assisted housing services are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 196, §9 (AMD) .]

3-A. Listing on the registry; direct care worker. A direct care worker listed for purposes other than a disqualifying notation may be listed on the registry as a registered direct care worker for 2-year renewable periods. The department shall adopt routine technical rules regarding listing direct care workers on the registry, including but not limited to the following:

A. Direct care workers with disqualifying offenses must be listed on the registry; and [2015, c. 196, §9 (NEW).]

B. Direct care workers without disqualifying offenses who are registered for training, education or compliance purposes must comply with requirements for continued listing on the registry. [2015, c. 196, §9 (NEW).]

The rules may include provisions for direct care workers registered for training, education or compliance purposes including provisions for the temporary listing of direct care workers who received training in another jurisdiction.

A certified nursing assistant in good standing on the registry may qualify for registration as a direct care worker.

[ 2015, c. 196, §9 (NEW) .]

4. Department verification of credentials and training. The department may verify the credentials and training of certified nursing assistants and registered direct care workers listed on the registry.

[ 2015, c. 196, §9 (AMD) .]

4-A. Provider verification fee. The department may establish a provider verification fee not to exceed $25 annually per provider for verification of a certified nursing assistant's or registered direct care worker's credentials and training. Providers may not pass the cost on to the individual certified nursing assistant or registered direct care worker. Provider verification fees collected by the department must be placed in a special revenue account to be used by the department to operate the registry, including but not limited to the cost of criminal history record checks. The department may adopt rules necessary to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 196, §9 (AMD) .]

5. Employment eligibility verification; certified nursing assistant. An employer, including a health care institution, facility or other organization that employs an individual as a certified nursing assistant, shall verify that the certified nursing assistant is listed as active and has no disqualifying notations on the registry.

[ 2015, c. 196, §9 (AMD) .]

5-A. Employment eligibility verification; direct care worker. An employer, including a health care institution, facility or other organization that employs an individual as a direct care worker, shall verify that the direct care worker, if listed on the registry, has no disqualifying notations and has complied with the training or education requirements for registration, if applicable.

[ 2015, c. 196, §9 (NEW) .]

6. (CONFLICT: Text as amended by PL 2015, c. 196, §9) Prohibited employment based on disqualifying offenses. An individual with a disqualifying offense including a substantiated complaint or a disqualifying criminal conviction may not work as a certified nursing assistant or a direct care worker and an employer is subject to penalties for employing a disqualified or otherwise ineligible person in accordance with applicable federal or state laws.

A. [2015, c. 196, §9 (RP).]

B. [2015, c. 196, §9 (RP).]

[ 2015, c. 196, §9 (AMD) .]

6. (CONFLICT: Text as repealed and replaced by PL 2015, c. 299, §9) Prohibited employment based on disqualifying offenses. An individual with a disqualifying offense, including a substantiated complaint or a disqualifying criminal conviction, may not work as a certified nursing assistant or a direct care worker, and an employer is subject to penalties for employing a disqualified or otherwise ineligible person in accordance with applicable federal or state laws.

A. [2015, c. 299, §9 (RP).]

B. [2015, c. 299, §9 (RP).]

[ 2015, c. 299, §9 (RPR) .]

6-A. Background check. Certified nursing assistants and direct care workers are subject to a background check as defined by rules adopted by the department and according to the following:

A. A training program for certified nursing assistants or direct care workers must secure or pay for a background check on each individual who applies for enrollment. The individual's current name and all previous names are subject to the background check. A copy of the background check is given to the individual who, upon successful completion of the training, submits it with an application to be listed on the registry as a certified nursing assistant or a registered direct care worker.

(1) Prior to enrolling an individual, a training program for certified nursing assistants or direct care workers must notify individuals that a background check will be conducted and that certain disqualifying offenses, including criminal convictions, may prohibit an individual from working as a certified nursing assistant or a direct care worker. [2015, c. 196, §9 (NEW); 2015, c. 299, §10 (NEW).]

B. (CONFLICT: Text as enacted by PL 2015, c. 196, §9) Pursuant to sections 1717, 1724, 2137, 2149-A, 7706, 8606, 9005 and Title 34-B, section 1225, licensed, certified or registered providers must secure and pay for a background check prior to hiring an individual who will work in direct contact with clients, patients or residents, including a certified nursing assistant or a direct care worker. [2015, c. 196, §9 (NEW).]

B. (CONFLICT: Text as enacted by PL 2015, c. 299, §10) Pursuant to sections 1717, 1724, 2137, 2149-A, 7706, 8606 and 9005 and Title 34-B, section 1225, licensed, certified or registered providers shall secure and pay for a background check prior to hiring an individual who will work in direct contact with clients, patients or residents, including a certified nursing assistant or a direct care worker. [2015, c. 299, §10 (NEW).]

C. The department may secure a background check on certified nursing assistants and registered direct care workers on the registry every 2 years. [2015, c. 196, §9 (NEW); 2015, c. 299, §10 (NEW).]

D. (CONFLICT: Text as enacted by PL 2015, c. 196, §9) A person or other legal entity that is not otherwise licensed by the department and that employs or places a certified nursing assistant or direct care worker to provide services allowing direct access must secure and pay for a background check in accordance with state law or rules adopted by the department. [2015, c. 196, §9 (NEW).]

D. (CONFLICT: Text as enacted by PL 2015, c. 299, §10) A person or other legal entity that is not otherwise licensed by the department and that employs or places a certified nursing assistant or direct care worker to provide services allowing direct access shall secure and pay for a background check in accordance with state law or rules adopted by the department. [2015, c. 299, §10 (NEW).]

[ 2015, c. 196, §9 (NEW); 2015, c. 299, §10 (NEW) .]

6-B. Convictions within previous 10 years; impact on employment eligibility. The department shall determine the effect of a criminal conviction within the previous 10 years on the employability of an individual as a certified nursing assistant or direct care worker based on rules adopted by the department pursuant to subsection 18.

[ 2015, c. 196, §9 (NEW) .]

6-C. Table of crimes. Department rules must include a table of crimes. Specific crimes listed on the table must be considered substantive offenses under Title 17-A, Part 2 or crimes identified in federal or state law that prohibit employment of an individual subject to this chapter. Convictions of specific crimes must be categorized in the table of crimes as disqualifying criminal convictions or nondisqualifying criminal convictions. Convictions in other jurisdictions for similar crimes must be identified as disqualifying or nondisqualifying convictions.

A. A disqualifying criminal conviction within the previous 10 years prohibits employment as a certified nursing assistant or a direct care worker.

(1) An individual with a disqualifying criminal conviction is subject to an employment ban of 10 or 30 years. The department shall adopt rules that specify disqualifying criminal convictions that prohibit employment for 10 years and disqualifying criminal convictions that prohibit employment for 30 years. [2015, c. 196, §9 (NEW).]

B. Nondisqualifying criminal convictions do not prohibit employment as a certified nursing assistant or a direct care worker. [2015, c. 196, §9 (NEW).]

[ 2015, c. 196, §9 (NEW) .]

6-D. Petition for removal of an employment ban; criminal conviction. Prior to the expiration of an employment ban under subsection 6-C, paragraph A, subparagraph (1), an individual may petition the department for removal of an employment ban that is based on a disqualifying criminal conviction. Unless otherwise prohibited, removal of the employment ban allows the individual to work as a certified nursing assistant or a direct care worker.

A. No sooner than 5 years after an individual is discharged from the legal restraints imposed by the criminal conviction, an individual may petition the department for removal of a 10-year employment ban. [2015, c. 196, §9 (NEW).]

B. No sooner than 15 years after an individual is discharged from the legal restraints imposed by the criminal conviction, an individual may petition the department for removal of a 30-year employment ban. [2015, c. 196, §9 (NEW).]

C. A successful petitioner must meet the criteria established by department rules for removal of an employment ban. Criteria must include but not be limited to an assessment of the risk of reoffending and the conduct of the petitioner since the conviction.

A petition for removal of an employment ban submitted by a certified nursing assistant or a registered direct care worker must be denied if the conduct that led to the conviction would have resulted in a lifetime ban if that conduct had been investigated as a complaint that resulted in a substantiated finding under subsection 13. [2015, c. 196, §9 (NEW).]

D. When the department grants a petition for removal of an employment ban, the individual, unless otherwise prohibited, may work as a certified nursing assistant or a direct care worker. The notation of the criminal conviction remains on the registry. [2015, c. 196, §9 (NEW).]

[ 2015, c. 196, §9 (NEW) .]

7. Time limit on consideration of prior criminal conviction.

[ 2015, c. 196, §9 (RP) .]

8. Exception; certified nursing assistant convictions prior to June 2, 2003. The restrictions on employment based on criminal convictions prior to June 2, 2003 do not apply to an individual listed and active on the registry as a certified nursing assistant prior to June 2, 2003, as long as the individual meets other state and federal requirements for certified nursing assistants and continues to maintain an active status by timely renewal as required by the rules.

[ 2015, c. 196, §9 (AMD) .]

9. Notification.

[ 2015, c. 196, §9 (RP) .]

10. Complaint investigation. The department may investigate complaints and allegations against certified nursing assistants or registered direct care workers of abuse, neglect, exploitation or misappropriation of property of a client, patient or resident.

[ 2015, c. 196, §9 (NEW) .]

11. Issue a decision. After an investigation under subsection 10, the department shall issue a written decision that the allegation of abuse, neglect, exploitation or misappropriation of property of a client, patient or resident is unsubstantiated or substantiated. Each allegation of abuse, neglect or misappropriation of property must be considered separately. A substantiated finding must be based on factors established by department rules. The written decision must include at least the following information:

A. Whether the allegation is unsubstantiated or substantiated; [2015, c. 196, §9 (NEW).]

B. A description of the factors supporting a substantiated finding; [2015, c. 196, §9 (NEW).]

C. If a notation of a substantiated finding is entered on the registry; [2015, c. 196, §9 (NEW).]

D. A description of the employment prohibition, if any; and [2015, c. 196, §9 (NEW).]

E. Notice of the right to appeal the department’s decision pursuant to subsection 12. [2015, c. 196, §9 (NEW).]

[ 2015, c. 196, §9 (NEW) .]

12. Right to hearing; appeal. In accordance with department rules, a certified nursing assistant or registered direct care worker may request an administrative hearing to appeal a substantiated finding under subsection 11.

[ 2015, c. 196, §9 (NEW) .]

13. Substantiated finding; lifetime employment ban. A certified nursing assistant or a registered direct care worker with a notation of a substantiated finding on the registry is banned for life from employment as either a certified nursing assistant or a direct care worker.

[ 2015, c. 196, §9 (NEW) .]

14. Registration requirements; direct care workers. An individual registered by the department as a direct care worker for training, education or compliance purposes must comply with requirements established by department rules, including but not limited to the following:

A. Submission of a completed department-approved application form with required documents; [2015, c. 196, §9 (NEW).]

B. Successful completion of training requirements; and [2015, c. 196, §9 (NEW).]

C. Submission to a background check, if required. [2015, c. 196, §9 (NEW).]

[ 2015, c. 196, §9 (NEW) .]

15. Department review of application; decision. After review of an application for an initial or renewed registration for a direct care worker for training, education or compliance purposes, the department shall render a written decision to either deny or approve the application. The decision must be based on factors established by department rules and the factors must be included in the written decision.

A. A department-issued registration for a direct care worker for training, education or compliance purposes is for a term of 2 years. The issued date and the expiration date must be on the registration. [2015, c. 196, §9 (NEW).]

[ 2015, c. 196, §9 (NEW) .]

16. Renewal of registration. Prior to expiration of a direct care worker's registration for training, education or compliance purposes, the direct care worker shall secure a department-issued renewed registration.

[ 2015, c. 196, §9 (NEW) .]

17. Failure to renew registration prior to expiration. Upon expiration of the 2-year registration under subsection 15, a direct care worker registered for training, education or compliance purposes pursuant to subsection 14 who fails to secure a department-issued renewed registration will receive a notation on the registry that may disqualify the direct care worker for employment in the capacity for which the training, education or compliance purposes were required. A direct care worker who elects not to renew a registration remains eligible for employment as a direct care worker in a capacity that does not require registration-level training or education pursuant to subsection 14, paragraph B.

[ 2015, c. 196, §9 (NEW) .]

18. Rules. The department shall adopt rules necessary to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 196, §9 (NEW) .]

SECTION HISTORY

RR 1991, c. 2, §76 (RNU). 1991, c. 421, §1 (NEW). 1993, c. 247, §1 (AMD). 1995, c. 670, §B2 (AMD). 1995, c. 670, §D5 (AFF). 1997, c. 465, §§1,2 (AMD). 2001, c. 596, §B5 (AMD). 2001, c. 596, §B25 (AFF). 2003, c. 376, §§1,2 (AMD). 2003, c. 599, §4 (AMD). 2003, c. 599, §5 (AFF). 2003, c. 634, §3 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 215, §1 (AMD). 2009, c. 590, §2 (AMD). 2011, c. 257, §2 (AMD). 2015, c. 196, §9 (AMD). 2015, c. 299, §§9, 10 (AMD).



22 §1812-H. Participation in the Medicare health insurance for the aged program

1. Medicare. Any nursing facility that participates in the Medicaid program must participate in the Medicare health insurance for the aged program as a skilled nursing facility.

[ 1993, c. 410, Pt. FF, §4 (AMD) .]

2. Compliance. Any nursing facility required to participate in the Medicare health insurance for the aged program shall:

A. File an application to become a Medicare provider by January 1, 1994; [1993, c. 410, Pt. FF, §5 (AMD).]

B. Follow required federal procedures for certification and become certified within 90 days of the department's recommendation for certification; [1991, c. 622, Pt. M, §10 (NEW).]

C. Submit an annual application for Medicare participation at the same time applications for licensure and Medicaid certification are due; and [1991, c. 622, Pt. M, §10 (NEW).]

D. Participate in the Medicare program by billing Medicare for care provided to eligible recipients prior to billing Medicaid. [1991, c. 622, Pt. M, §10 (NEW).]

[ 1993, c. 410, Pt. FF, §5 (AMD) .]

2-A. Rules. The department shall adopt rules to implement this section. The rules must consider the unique needs of different parts of the State. Nursing facilities in different parts of the State may be required to certify different numbers or percentages of beds depending on the number of Medicare recipients in those areas, the number of patients in hospitals who are waiting for nursing facility admission and other relevant demographic information. Nothing in this subsection prohibits the department from requiring all nursing facilities to certify all of their beds as Medicare skilled nursing facility beds.

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 324, §3 (AMD) .]

2-B. Implementation. Notwithstanding any provision of this section to the contrary, a nursing facility may decline to admit a prospective resident after an evaluation of the person's clinical condition and related care needs and a determination that the facility lacks qualified staff to meet the level of care required for that person. A nursing facility is not subject to penalty or sanction for declining to admit a prospective resident under this subsection. Nothing in this subsection affects the obligation of a nursing facility to provide care specific to the needs of residents of the facility.

[ 2001, c. 600, §1 (NEW) .]

3. Sanctions. Failure to comply with any of the provisions listed in this section may result in the imposition of a penalty. The department may impose a penalty of not less than $100 per bed per day and not more than $5,000 per day for failure to comply with any of these provisions. This penalty must be imposed for each day a facility fails to comply with subsection 2, paragraph D. A repeated failure to comply with a provision results in fines of not less than $200 per bed per day and not more than $10,000 per day. The imposition and collection of these penalties are governed by section 7946.

[ 2007, c. 324, §3 (AMD) .]

SECTION HISTORY

1991, c. 622, §M10 (NEW). 1991, c. 671, §L2 (AMD). 1993, c. 410, §§FF4-7 (AMD). 2001, c. 600, §1 (AMD). 2007, c. 324, §3 (AMD).



22 §1812-I. Critical access hospital defined

For purposes of this chapter, "critical access hospital" has the same meaning as set out in section 7932, subsection 10. [2003, c. 673, Pt. HH, §1 (NEW).]

SECTION HISTORY

2003, c. 673, §HH1 (NEW).



22 §1812-J. Unlicensed assistive persons

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Certified nursing assistant" means an individual who has successfully completed an approved nursing assistant training program, holds a certificate of training and meets the eligibility requirements established by the State Board of Nursing for listing on the registry. [2009, c. 215, §2 (NEW).]

A-1. "Abuse" means the willful infliction of injury, unreasonable confinement, intimidation or punishment with resulting physical harm, pain or mental anguish. [2011, c. 257, §3 (NEW).]

A-2. "Disqualifying offense" means a substantiation of abuse, neglect or exploitation or a criminal conviction identified in rules adopted by the department that prohibit employment as an unlicensed assistive person. [2015, c. 299, §11 (AMD).]

A-3. "Health care and direct access services settings" means settings in which individuals receive services that require direct access by a certified nursing assistant or unlicensed assistive person or other employee in providing direct care and related services. [2015, c. 299, §11 (AMD).]

A-4. "High severity" means the level, as established by the department by rule, of abuse, neglect or misappropriation of property of a client, patient or resident that forms the basis for a substantiated finding after investigation of a complaint against an unlicensed assistive person of abuse, neglect or misappropriation of property of a client, patient or resident. [2011, c. 257, §3 (NEW).]

A-5. "Indicated finding" means an administrative determination made by the department, after investigation of a complaint against an unlicensed assistive person of abuse, neglect or misappropriation of property of a client, patient or resident, that the abuse, neglect or misappropriation of property of a client, patient or resident was of low to moderate severity based on criteria established by the department by rule and that the person is not prohibited from employment as an unlicensed assistive person. [2011, c. 257, §3 (NEW).]

A-6. "Low to moderate severity" means the level, as established by the department by rule, of abuse, neglect or misappropriation of property of a client, patient or resident that forms the basis for an indicated finding after investigation of a complaint against an unlicensed assistive person of abuse, neglect or misappropriation of property of a client, patient or resident. [2011, c. 257, §3 (NEW).]

A-7. "Nondisqualifying criminal conviction" means a criminal conviction identified in rules adopted by the department that is included as a notation on the registry but does not prohibit employment as an unlicensed assistive person. [2011, c. 257, §3 (NEW).]

B. "Registry" means the Maine Registry of Certified Nursing Assistants and Direct Care Workers, which is a list of certified nursing assistants, with notations if applicable, and a list of direct care workers registered for training, education or compliance purposes, or unlicensed assistive persons with notations and is established under section 1812-G. [2015, c. 299, §12 (AMD).]

C. "State survey agency" means the agency specified in 42 United States Code, Sections 1395aa and 1396 responsible for determining whether institutions and agencies meet requirements for participation in the State's Medicare and Medicaid programs and authorized to investigate and substantiate complaints against certified nursing assistants. [2011, c. 257, §3 (AMD).]

C-1. "Substantiated finding" means an administrative determination made by the department, after investigation of a complaint against an unlicensed assistive person of abuse, neglect or misappropriation of property of a client, patient or resident, that the abuse, neglect or misappropriation of property of a client, patient or resident was of high severity based on criteria established by the department by rule. [2011, c. 257, §3 (NEW).]

D. "Unlicensed assistive person" means an unlicensed individual who by virtue of employment has direct access to and provides direct care or direct contact assistance with activities of daily living or other services to individuals in homes, assisted living programs, residential care facilities, hospitals and other health care and direct access services settings. "Unlicensed assistive person" includes but is not limited to a direct support professional, residential care specialist, personal support specialist, mental health support specialist, mental health rehabilitation technician, behavior specialist, other qualified mental health professional, certified residential medication aide and registered medical assistant and other direct access workers or direct care workers as described in rules adopted by the department. "Unlicensed assistive person" does not include a certified nursing assistant employed in the capacity of a certified nursing assistant. [2015, c. 299, §13 (AMD).]

E. "Unsubstantiated finding" means an administrative determination made by the department, after investigation of a complaint against an unlicensed assistive person of abuse, neglect or misappropriation of property of a client, patient or resident, that no abuse, neglect or misappropriation of property of a client, patient or resident was found to support an indicated finding or a substantiated finding of abuse, neglect or misappropriation of property of a client, patient or resident. [2011, c. 257, §3 (NEW).]

F. "Direct care worker" means an individual who by virtue of employment generally provides to individuals direct contact assistance with personal care or activities of daily living or has direct access to provide care and services to clients, patients or residents regardless of setting. "Direct care worker" does not include a certified nursing assistant employed in that person's capacity as a certified nursing assistant. [2015, c. 299, §14 (NEW).]

[ 2015, c. 299, §§11-14 (AMD) .]

2. Complaint investigation. The department may investigate complaints and allegations of abuse, neglect, exploitation or misappropriation of property of a client, patient or resident in a home or health care setting against unlicensed assistive persons.

[ 2015, c. 299, §15 (AMD) .]

2-A. Department decision after investigation of complaint. Based on criteria established by rule, the department, after investigation of a complaint of abuse, neglect or misappropriation of property of a client, patient or resident, shall:

A. Make a substantiated finding; [2011, c. 257, §4 (NEW).]

B. Make an indicated finding; or [2011, c. 257, §4 (NEW).]

C. Make an unsubstantiated finding. [2011, c. 257, §4 (NEW).]

[ 2011, c. 257, §4 (NEW) .]

3. Substantiated finding of complaint; registry listing. When a complaint against an unlicensed assistive person is substantiated by the department and the unlicensed assistive person is listed on the registry pursuant to subsection 4, the department's decision becomes final agency action as defined in Title 5, section 8002, subsection 4. The department shall notify the employer of the unlicensed assistive person that a substantiated finding of a complaint has been listed as a notation on the registry.

[ 2011, c. 257, §5 (AMD) .]

3-A. Indicated finding of complaint; no registry listing. An indicated finding by the department of a complaint against an unlicensed assistive person does not prohibit employment and is not listed as a notation on the registry. The department's complaint investigation decision becomes final agency action as defined in Title 5, section 8002, subsection 4.

[ 2011, c. 257, §6 (NEW) .]

4. Registry listing. The department shall list an unlicensed assistive person employed as a direct care worker with a disqualifying offense notation and may register an unlicensed assistive person or direct care worker for training, education and compliance purposes. Disqualifying notations must include but are not limited to the following information:

A. Documentation of the department's investigation, including the nature of the allegation and the evidence that led the department to substantiate the allegation of abuse, neglect, exploitation or misappropriation of property; [2015, c. 299, §16 (AMD).]

B. The date of the hearing, if the unlicensed assistive person chose to appeal the department finding that the complaint was substantiated; [2015, c. 299, §16 (AMD).]

C. The unlicensed assistive person's statement to the department disputing the allegation, if the unlicensed assistive person chose to submit one; and [2015, c. 299, §16 (AMD).]

D. Notations indicating the listed unlicensed assistive person is not in compliance with training or educational requirements. [2015, c. 299, §16 (NEW).]

[ 2015, c. 299, §16 (AMD) .]

5. Right to hearing. The department shall notify the unlicensed assistive person of the right to request a hearing to contest the finding that the complaint under subsection 3 was substantiated.

[ 2009, c. 215, §2 (NEW) .]

6. Petition for removal of a substantiated finding of abuse, neglect or misappropriation of property. No sooner than 12 months after the date an abuse, neglect or misappropriation of property substantiated finding is placed on the registry, an unlicensed assistive person may petition the department to remove a notation from the registry if the substantiated complaint of abuse, neglect or misappropriation of property is a one-time occurrence and there is no pattern of abuse, neglect or misappropriation of property.

[ 2011, c. 257, §7 (AMD) .]

7. Prohibited employment based on disqualifying offenses. An employer who employs an unlicensed assistive person to provide direct access services shall conduct a comprehensive background check in accordance with state law and rules adopted by the department and is subject to the employment restrictions set out in section 1812-G and other applicable federal and state laws. The employer is subject to penalties for employing a disqualified or otherwise ineligible person in accordance with applicable federal or state laws.

A. [2015, c. 299, §17 (RP).]

B. [2015, c. 299, §17 (RP).]

C. [2011, c. 257, §8 (RP).]

An employment ban based on a disqualifying offense is a lifetime employment ban.

[ 2015, c. 299, §17 (RPR) .]

8. Rules. The department may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 215, §2 (NEW) .]

SECTION HISTORY

2009, c. 215, §2 (NEW). 2011, c. 257, §§3-8 (AMD). 2015, c. 299, §§11-17 (AMD).



22 §1812-K. Intermediate care facility for persons with intellectual disabilities

1. Survey. A state survey agency shall conduct a survey of each intermediate care facility for persons with intellectual disabilities not later than 15 months after the last day of the previous survey. The statewide average interval between surveys must be 12 months or less. The statewide average interval is computed at the end of each federal fiscal year by comparing the last day of the most recent survey for each participating facility to the last day of each facility’s previous survey. As used in this section, "state survey agency" means the agency specified in 42 United States Code, Sections 1395aa and 1396 responsible for determining whether institutions and agencies meet requirements for participation in the State's Medicare and Medicaid programs.

[ 2013, c. 179, §5 (NEW) .]

2. Rules. The department shall adopt rules necessary to license intermediate care facilities for persons with intellectual disabilities in accordance with the Maine Administrative Procedure Act. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 588, Pt. A, §24 (AMD) .]

SECTION HISTORY

2013, c. 179, §5 (NEW). 2013, c. 588, Pt. A, §24 (AMD).



22 §1813. Licenses for new and existing hospitals

A person, partnership, association or corporation or any state, county or local governmental unit may not continue to operate an existing hospital, sanatorium, convalescent home, rest home, nursing home or ambulatory surgical facility or open a hospital, sanatorium, convalescent home, rest home, nursing home or ambulatory surgical facility unless the operation is approved and regularly licensed by the State. [1991, c. 104, (RPR).]

Notwithstanding any other provision of this Title, a state-operated mental health hospital subject to licensure may have its current conditional license extended until January 1, 1993. By January 1, 1993, the department shall adopt rules that apply specifically to the licensure of psychiatric and mental health hospitals. Until those rules are adopted, the department shall apply existing hospital licensure rules to psychiatric and mental health hospitals. [1991, c. 104, (RPR).]

For nursing facilities providing both nursing home and assisted living services, the department shall issue one license reflecting both levels of care. The commissioner shall adopt rules to implement this paragraph. Rules adopted pursuant to this paragraph are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. [1997, c. 488, §1 (NEW).]

SECTION HISTORY

1967, c. 231, §3 (AMD). 1989, c. 136, §2 (AMD). 1989, c. 572, §3 (AMD). 1989, c. 875, §E34 (RPR). 1989, c. 878, §A59 (RPR). 1991, c. 104, (RPR). 1997, c. 488, §1 (AMD).



22 §1814. Application

Any person, partnership, association or corporation, including state, county or local governmental units, desiring a license shall file with the department a verified application containing the name of the applicant desiring the license; whether the persons so applying are at least 18 years of age; the type of institution to be operated; the location; the name of the person in charge. Application on behalf of a corporation or association or governmental units shall be made by any 2 officers thereof or by its managing agents. All applicants shall submit satisfactory evidence of their ability to comply with the minimum standards of this chapter and all regulations adopted thereunder. [1989, c. 136, §3 (AMD).]

SECTION HISTORY

1969, c. 433, §44 (AMD). 1971, c. 598, §34 (AMD). 1989, c. 136, §3 (AMD).



22 §1815. Fees

Each application for a license to operate a hospital, convalescent home or nursing home must be accompanied by a nonrefundable fee. Hospitals shall pay $40 for each bed contained within the facility. Nursing and convalescent homes shall pay $26 for each bed contained within the facility. Each application for a license to operate an ambulatory surgical facility must be accompanied by the fee established by the department. The department shall establish the fee for an ambulatory surgical facility, not to exceed $500, on the basis of a sliding scale representing size, number of employees and scope of operations. All licenses must be renewed annually, or for a term of years, as required by law upon payment of a renewal fee. Hospitals shall pay a $40 renewal fee for each bed contained within the facility. Nursing and convalescent homes shall pay a $26 renewal fee for each bed contained within the facility. In the case of a license renewal that is valid for more than one year, the renewal fee must be multiplied by the number of years in the term of the license. The State's share of all fees received by the department under this chapter must be deposited in the General Fund. A license granted may not be assignable or transferable. State hospitals are not required to pay licensing fees. [2011, c. 257, §9 (AMD).]

SECTION HISTORY

1967, c. 231, §4 (AMD). 1975, c. 491, §2 (AMD). 1981, c. 703, §A12 (AMD). 1989, c. 136, §4 (AMD). 1989, c. 572, §4 (AMD). 1989, c. 878, §A60 (RPR). 1991, c. 752, §2 (AMD). 2003, c. 20, §K4 (AMD). 2003, c. 507, §C1 (AMD). 2003, c. 507, §C4 (AFF). 2011, c. 257, §9 (AMD).



22 §1815-A. Nursing home surcharge

In addition to the fee in section 1815, an application for a license to operate a nursing home must be accompanied by a nonrefundable surcharge of $5 for each bed contained within the facility. The surcharge must be deposited in the General Fund. [1991, c. 765, §1 (NEW).]

SECTION HISTORY

1991, c. 765, §1 (NEW).



22 §1816. Inspections

Every building, institution or establishment for which a license has been issued shall be periodically inspected by duly appointed representatives of the Bureau of Medical Services under the rules and regulations to be established by the department. No institution of any kind licensed pursuant to this chapter shall be required to be licensed or inspected under the laws of this State relating to hotels, restaurants, lodging houses, boardinghouses and places of refreshments. No such license shall be issued until the applicant has furnished the department with a written statement signed by the Commissioner of Public Safety or the proper municipal official designated in Title 25, chapters 313 to 321 to make fire safety inspections that the home and premises comply with said chapters 313 to 321 relating to fire safety. The department shall establish and pay reasonable fees to the municipal official or the Commissioner of Public Safety for each such inspection. Said written statement shall be furnished annually. [1981, c. 470, Pt. A, §71 (AMD).]

For nursing facilities providing both nursing home and assisted living services, the department shall ensure that a single coordinated licensing and life safety code inspection is performed. The commissioner shall adopt rules to implement this paragraph. Rules adopted pursuant to this paragraph are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. [1997, c. 488, §2 (NEW).]

A hospital licensed under this chapter is exempt from department inspection requirements under this chapter if the hospital is certified by the Centers for Medicare and Medicaid Services for participation in the federal Medicare program and holds full accreditation status by a health care facility accrediting organization recognized by the Centers for Medicare and Medicaid Services. If a hospital is certified to participate in the federal Medicare program and not accredited by a health care facility accrediting organization recognized by the Centers for Medicare and Medicaid Services, the department shall inspect the hospital every 3 years for compliance with the Centers for Medicare and Medicaid Services' conditions of participation. The provisions of this paragraph do not exempt a hospital from an inspection by the department in response to a complaint or suspected violation of this chapter or of the Centers for Medicare and Medicaid Services' conditions of participation or an inspection by another state agency or municipality for building code, fire code, life safety code or other purposes unrelated to health care facility licensing or accreditation. For purposes of this paragraph, "Centers for Medicare and Medicaid Services" means the United States Department of Health and Human Services, Centers for Medicare and Medicaid Services. [2007, c. 314, §1 (NEW); 2007, c. 314, §2 (AFF).]

SECTION HISTORY

1971, c. 592, §5 (AMD). 1975, c. 623, §27 (AMD). 1981, c. 470, §A71 (AMD). 1997, c. 488, §2 (AMD). 2007, c. 314, §1 (AMD). 2007, c. 314, §2 (AFF).



22 §1817. Issuance of licenses

The department is authorized to issue licenses to operate hospitals, sanatoriums, convalescent homes, rest homes, nursing homes, ambulatory surgical facilities and other related institutions that, after inspection, are found to comply with this chapter and any rules adopted by the department. An initial license may be issued for up to 12 months. A license may be renewed for up to 24 months. The fee for this temporary or conditional license is $15 and is payable at the time of issuance of the license regardless of the term. When an institution, upon inspection by the department, is found not to meet all requirements of this chapter or department rules, the department is authorized to issue either: [2007, c. 324, §4 (RPR).]

1. Temporary license. A temporary license for a specified period not to exceed 90 days, during which time corrections specified by the department must be made by the institution for compliance with this chapter and departmental rules, if in the judgment of the commissioner the best interests of the public will be so served; or

[ 2007, c. 324, §4 (NEW) .]

2. Conditional license. A conditional license setting forth conditions that must be met by the institution to the satisfaction of the department.

[ 2007, c. 324, §4 (NEW) .]

Failure of the institution to meet any of the department's conditions immediately voids the temporary or conditional license by written notice by the department to the licensee or, if the licensee cannot be reached for personal service, by notice left at the licensed premises. A new application for a regular license may be considered by the department if, when and after the conditions set forth by the department at the time of the issuance of this temporary or conditional license have been met and satisfactory evidence of this fact has been furnished to the department. The department may amend, modify or refuse to renew a license in conformity with the Maine Administrative Procedure Act, or file a complaint with the District Court requesting suspension or revocation of any license on any of the following grounds: violation of this chapter or the rules issued pursuant to this chapter; permitting, aiding or abetting the commission of any illegal act in that institution; or conduct of practices detrimental to the welfare of a patient. Whenever, on inspection by the department, conditions are found to exist that violate this chapter or department rules issued pursuant to this chapter that, in the opinion of the commissioner, immediately endanger the health or safety of patients in an institution or create an emergency, the department by its duly authorized agents may, under the emergency provisions of Title 4, section 184, subsection 6, request that the District Court suspend or revoke the license. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 324, §4 (NEW).]

SECTION HISTORY

1965, c. 453, (RPR). 1967, c. 231, §5 (AMD). 1973, c. 303, §3 (AMD). 1977, c. 694, §345 (RPR). 1989, c. 572, §5 (AMD). RR 1999, c. 2, §25 (AFF). RR 1999, c. 2, §24 (COR). 2007, c. 324, §4 (RPR).



22 §1818. Appeals

Any person who is aggrieved by the decision of the department in refusing to issue a license or the renewal of a license may request a hearing as provided by the Maine Administrative Procedure Act, Title 5, chapter 375. [1981, c. 470, Pt. A, §72 (AMD).]

SECTION HISTORY

1973, c. 303, §3 (AMD). 1981, c. 470, §A72 (AMD).



22 §1819. Investment of hospital trust funds

Hospitals may treat any 2 or more trust funds as a single fund solely for the purpose of investment, if such investment is not prohibited by the instrument, judgment, decree or order creating such trust funds. Unless ordered by decree, the hospital so investing said funds is not required to render a court accounting with regard to such funds, but it, as accountant, or any interested person, may by petition to the Superior Court or the probate court in the county where said hospital is located secure approval of such accounting on such conditions as the court may establish.



22 §1819-A. Financial disclosure

Each hospital licensed under this chapter must annually publicly disclose: [2005, c. 249, §1 (NEW).]

1. IRS Form 990. The federal Internal Revenue Service Form 990, including all related disclosable schedules, for the hospital and for each tax-exempt entity related to the hospital that is required by federal law to file that form with the Internal Revenue Service; and

[ 2005, c. 249, §1 (NEW) .]

2. IRS Form 1120. The federal Internal Revenue Service Form 1120 for each for-profit entity in which the hospital has a controlling interest.

[ 2005, c. 249, §1 (NEW) .]

Information required to be disclosed under this section must be submitted by the hospital to the department within 5 months after the end of the hospital's fiscal year or within 5 months after the date on which the entity files the applicable form with the Internal Revenue Service. The department shall make available for public inspection and photocopying copies of all documents required by this section and shall post those documents on the department's publicly accessible website. The department shall post a chart on the website listing each hospital and providing a link to the documents filed pursuant to subsection 1. [2009, c. 350, Pt. C, §1 (AMD).]

SECTION HISTORY

2005, c. 249, §1 (NEW). 2009, c. 350, Pt. C, §1 (AMD).



22 §1820. Standards

The department shall have the power to establish reasonable standards under this chapter which it finds to be necessary and in the public interest and may rescind or modify such regulations from time to time as may be in the public interest, in so far as such action is not in conflict with any of the provisions of said chapter. No standards, rules or regulations of the department pursuant to this chapter shall be adopted or enforced which would have the effect of denying a license to any hospital or other institution required to be licensed, solely by reason of the school or system of practice employed or permitted to be employed by physicians therein, provided such school or system of practice is recognized by the laws of this State.



22 §1820-A. Right of entry and inspection of nursing homes and boarding homes

The department and any duly designated officer or employee thereof shall have the right to enter upon and into the premises of any nursing home licensed pursuant to this chapter at any reasonable time in order to determine the state of compliance with this chapter and any rules and regulations in force pursuant thereto. Such right of entry and inspection shall extend to any premises which the department has reason to believe is being operated or maintained as a nursing home without a license, but no such entry or inspection of any premises shall be made without the permission of the owner or person in charge thereof, unless a warrant is first obtained from the District Court authorizing the same. Any application for a nursing home license made pursuant to this chapter shall constitute permission for and complete acquiescence in any entry or inspection of the premises for which the license is sought in order to facilitate verification of the information submitted on or in connection with such application. [1975, c. 719, §3 (AMD).]

SECTION HISTORY

1967, c. 334, (NEW). 1975, c. 719, §3 (AMD).



22 §1821. Violations; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 231, §6 (AMD). 1987, c. 774, §2 (RP).



22 §1822. Notice when nursing home voluntarily closed

Any person, including county or local government units, who is conducting, managing or operating any hospital, sanatorium, convalescent home, rest home, nursing home or institution within the meaning of this chapter, and who is properly licensed therefor in accordance with this chapter shall give at least 30 days' advance notice of the voluntary closing of such facility to the patients therein and to those persons, governmental units or institutions who are primarily responsible for the welfare of those patients who are being cared for by said hospital, sanatorium, convalescent home, rest home, nursing home or institution so that adequate preparation may be made for the orderly transfer of said patients to another qualified facility. [1971, c. 281, (NEW).]

Failure to provide such notice shall subject the offender to the same penalties provided in section 1821. [1971, c. 281, (NEW).]

SECTION HISTORY

1971, c. 281, (NEW).



22 §1822-A. Notice to nursing facility applicants

If an applicant to a nursing facility has not received a preadmission assessment in accordance with section 3174-I, the nursing facility shall provide to the applicant and any relative or friend assisting the applicant a notice prepared by the department regarding preadmission assessment. The notice must indicate that preadmission assessment is required and that, if the applicant depletes the applicant's resources and applies for Medicaid in the future, the applicant may need to leave the nursing facility if an assessment conducted at that time finds that the applicant is not medically eligible for nursing facility services. [1995, c. 170, §1 (AMD).]

SECTION HISTORY

1993, c. 410, §FF8 (NEW). 1995, c. 170, §1 (AMD).



22 §1823. Treatment of minors

Any hospital licensed under this chapter or alcohol or drug treatment facility licensed pursuant to section 7801 that provides facilities to a minor in connection with the treatment of that minor for venereal disease or abuse of drugs or alcohol or for the collection of sexual assault evidence through a sexual assault forensic examination is under no obligation to obtain the consent of that minor's parent or guardian or to inform that parent or guardian of the provision of such facilities so long as such facilities have been provided at the direction of the person or persons referred to in Title 32, sections 2595, 3292, 3817, 6221 or 7004. The hospital shall notify and obtain the consent of that minor's parent or guardian if that hospitalization continues for more than 16 hours. [1999, c. 90, §2 (AMD).]

SECTION HISTORY

1973, c. 145, §6 (NEW). 1977, c. 78, §146 (AMD). 1979, c. 96, §1 (AMD). 1979, c. 127, §142 (AMD). 1979, c. 663, §134 (AMD). 1999, c. 90, §2 (AMD).



22 §1824. Personal funds of residents

The operator or agent of any skilled nursing or intermediate care facility, licensed pursuant to this chapter, who manages, holds or deposits the personal funds of any resident of the facility is subject to all the procedures and provisions included in section 7857. [2001, c. 596, Pt. B, §6 (AMD); 2001, c. 596, Pt. B, §25 (AFF).]

SECTION HISTORY

1975, c. 719, §4 (NEW). 2001, c. 596, §B6 (AMD). 2001, c. 596, §B25 (AFF).



22 §1825. Smoking in nursing homes (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 293, (NEW). 2009, c. 300, §9 (RP).



22 §1826. Nursing home admission contracts

All contracts or agreements executed at the time of admission or prior to admission by a resident or legal representative and by any nursing home licensed pursuant to this chapter shall be subject to the requirements of this section. [1985, c. 291, §1 (NEW).]

1. Required contract provisions. Each contract or agreement shall contain the following provisions.

A. A resident may obtain medical care from any qualified institution, agency or person of his choice, as long as that health care provider complies with any applicable laws or rules concerning the provision of care to the resident. [1985, c. 291, §1 (NEW).]

B. A resident may obtain medication from any qualified pharmacy, as long as that pharmacy complies with any applicable state rules and federal regulations and with the reasonable policies of the facility concerning procurement of medication. [1985, c. 291, §1 (NEW).]

[ 1985, c. 291, §1 (NEW) .]

2. Contract requirements. Each contract or agreement is subject to the following requirements.

A. No contract or agreement may contain a provision for the discharge of a resident or the transfer of a resident to another facility or to another room within the same facility which is inconsistent with state law or rule. [1985, c. 291, §1 (NEW).]

B. Each contract or agreement must contain a complete copy of the department rules establishing residents' rights and must contain a written acknowledgement that the resident has been informed of those rights. If a resident is under full guardianship, there must be a written acknowledgement of the receipt of those rights by the guardian. If a resident is under limited guardianship, both the resident and the guardian must acknowledge receipt of the rights. All notices and information regarding rights must be written in language that is plain and understandable. No provision in the contract or agreement may negate, limit or otherwise modify any provision of the residents' rights. [2011, c. 542, Pt. A, §29 (AMD).]

C. No provision of a contract or agreement may require or imply a lesser standard of care or responsibility than is required by law or rule. [1985, c. 291, §1 (NEW).]

D. No provision in a contract or agreement may state or imply a lesser degree of responsibility for the personal property of a resident than is required by law or rule. [1985, c. 291, §1 (NEW).]

E. No contract or agreement may require the resident to sign a waiver of liability statement as a condition of discharge, even if the discharge is against medical advice. This does not prohibit a facility from attempting to obtain a written acknowledgement that the resident has been informed of the potential risk in being discharged against medical advice. [1985, c. 291, §1 (NEW).]

F. Each contract or agreement shall contain a provision which provides for at least 30 days' notice prior to any changes in rates and charges, responsibilities, services to be provided or any other items included in the contract or agreement. [1985, c. 291, §1 (NEW).]

G. No contract or agreement may require the resident to authorize the facility or its staff to manage, hold or otherwise control the income or other assets of a resident. [1985, c. 291, §1 (NEW).]

H. No contract or agreement may contain any provisions which restrict or limit the ability of a resident to apply for and receive Medicaid or which require a specified period of residency prior to applying for Medicaid. The resident may be required to notify the facility when an application for Medicaid has been made. No contract or agreement may require a deposit or other prepayment from Medicaid recipients. No contract or agreement may refuse to accept retroactive Medicaid benefits. [1985, c. 291, §1 (NEW).]

I. No contract or agreement may contain a provision that provides for the payment of attorney's fees or any other cost of collecting payments from the resident, except that attorney's fees and costs may be collected against any agent under a power of attorney who breaches the agent's duties as set forth in section 1826-A or Title 18-A, section 5-914 or against a conservator appointed under Title 18-A, section 5-404 for breach of the conservator's duties. [2015, c. 247, §1 (AMD).]

[ 2015, c. 247, §1 (AMD) .]

3. Other contract provisions. The contract or agreement may contain other provisions that do not violate state law or rule or federal law or regulation and that are specifically allowed by the standardized contract under subsection 4.

[ 1997, c. 329, §1 (AMD) .]

4. Standardized contract. The commissioner shall adopt rules to standardize nursing home contracts for all nursing home residents to clarify the rights and obligations of residents. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter II-A.

[ 1997, c. 329, §2 (NEW) .]

SECTION HISTORY

1985, c. 291, §1 (NEW). 1997, c. 329, §§1,2 (AMD). 2011, c. 542, Pt. A, §29 (AMD). 2015, c. 247, §1 (AMD).



22 §1827. Photographs of nursing home residents

A nursing home may require an identification photograph of each resident. Photographs may not be used for any other purpose without the permission of the resident for each specific use. The permission must indicate the specific purpose which the pictures are to be used for and, except for the identification photograph, may not be contained in the admission contract or agreement. [1985, c. 291, §1 (NEW).]

SECTION HISTORY

1985, c. 291, §1 (NEW).



22 §1828. Records; disclosure

1. Confidential information. The following provisions apply to records that are made, acquired or retained by the department in connection with the administration of the Medicaid program and the licensing or certification of hospitals, nursing homes and other medical facilities and entities.

A. Except as provided in Title 5, section 9057 and in subsections 2 and 3, confidential information may not be released without a court order or a written release from the person whose privacy interest is protected by this section. [1989, c. 175, §2 (NEW).]

B. "Confidential information" means any information which directly or indirectly identifies:

(1) Any person who makes a complaint to the department;

(2) A resident or a recipient of services of any facility or provider licensed or certified by the department;

(3) Any recipient of a public welfare program, such as the United States Social Security Act, Title XIX; or

(4) Any medical or personal information concerning the individuals listed in subparagraphs (2) and (3). [1989, c. 175, §2 (NEW).]

[ 1989, c. 175, §2 (NEW) .]

2. Optional disclosure. The department may disclose relevant confidential information to the extent allowed by federal law and regulation to the following persons or agencies:

A. Employees of the department and legal counsel for the department in carrying out their official functions; [1989, c. 175, §2 (NEW).]

B. Professional and occupational licensing boards pursuant to chapter 857; [1989, c. 175, §2 (NEW).]

C. An agency or person investigating a report of abuse or neglect when the investigation is authorized by law or by an agreement with the department; [1989, c. 175, §2 (NEW).]

D. A physician treating an individual whom the physician reasonably suspects may have been abused or neglected; [1989, c. 175, §2 (NEW).]

E. The resident or recipient of services on whose behalf the complaint was made; or [1989, c. 175, §2 (NEW).]

F. A parent, guardian, spouse or adult child of a resident or recipient of services or any other person permitted by the resident or recipient to participate in decisions relating to the resident's or recipient's care. [1989, c. 175, §2 (NEW).]

[ 1989, c. 175, §2 (NEW) .]

3. Mandatory disclosure. The department shall disclose relevant confidential information to the extent allowed by federal law and regulations to the following:

A. A law enforcement agency investigating a report of abuse or neglect or the commission of a crime by an owner, operator or employee of a facility or provider; or [1989, c. 175, §2 (NEW).]

B. Appropriate state or federal agencies when disclosure is necessary to the administration of the Medicaid program. [1989, c. 175, §2 (NEW).]

[ 1989, c. 175, §2 (NEW) .]

4. Further disclosure. Information released pursuant to subsections 2 and 3 shall be used solely for the purpose for which it was provided and shall not be further disseminated.

[ 1989, c. 175, §2 (NEW) .]

SECTION HISTORY

1989, c. 175, §2 (NEW).



22 §1829. Notice to medical utilization review entity

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Medical utilization review entity" means a person, corporation, organization or other entity that provides medical utilization review services as defined in Title 24-A, section 2773. [1991, c. 548, Pt. A, §17 (RPR).]

B. "Emergency treatment" means treatment of a case involving accidental bodily injury or the sudden and unexpected onset of a critical condition requiring medical or surgical care for which a person seeks immediate medical attention within 24 hours of the onset. [1991, c. 548, Pt. A, §17 (RPR).]

[ 1991, c. 548, Pt. A, §17 (RPR) .]

2. Notification requirement. If a hospital provides emergency treatment to a person who is insured or otherwise covered under a policy or contract that requires review of hospitalization by a medical utilization review entity, the hospital must notify the medical utilization review entity covering that person, unless the person is:

A. Released from the hospital no more than 48 hours after admission; or [1991, c. 548, Pt. A, §17 (RPR).]

B. Covered under an insurance policy or contract that is not subject to Title 24, section 2302-B, Title 24-A, section 2749-A or Title 24-A, section 2847-A. [1993, c. 645, Pt. A, §2 (AMD).]

The notification must include the name of the person admitted, the general medical nature of the admission and the telephone number of the admitting physician or other health care provider treating the person.

[ 1993, c. 645, Pt. A, §2 (AMD) .]

3. Timing of notification. Notification must be made within 2 business days after the hospital determines the identity of the utilization review entity and receives written authorization to release the information by the patient or other person authorized to permit release of the information.

[ 1991, c. 548, Pt. A, §17 (RPR) .]

4. Exemption. The hospital is exempt from this requirement if:

A. The hospital receives a written confirmation from the admitting physician, the patient or a representative of the patient that the medical utilization review entity has been notified; or [1991, c. 548, Pt. A, §17 (RPR).]

B. The hospital is not able to obtain written authorization to release the information, following a good faith effort by the hospital to obtain that authorization. [1991, c. 548, Pt. A, §17 (RPR).]

[ 1991, c. 548, Pt. A, §17 (RPR) .]

5. Immunity from liability for notification. Neither the hospital nor any of its employees or representatives may be held liable for damages resulting from the notification required by this section.

[ 1991, c. 548, Pt. A, §17 (RPR) .]

SECTION HISTORY

1989, c. 767, §1 (NEW). 1989, c. 823, (NEW). 1991, c. 548, §A17 (RPR). 1993, c. 645, §A2 (AMD).



22 §1830. Pharmaceutical services in nursing homes

1. Notice. Each nursing home shall post a notice in a place within the nursing home where notices for residents are ordinarily posted stating that each resident has the right to obtain medication from a pharmacy of the resident's choice as provided in section 1826, subsection 1.

[ 1991, c. 548, Pt. A, §18 (NEW) .]

SECTION HISTORY

1991, c. 548, §A18 (NEW).



22 §1831. Patient referrals

1. Provision of information. In order to provide for informed patient or resident decisions, a hospital or nursing facility shall provide a standardized list of licensed providers of care and services and available physicians for all patients or residents prior to discharge for whom home health care, hospice care, acute rehabilitation care, a hospital swing bed as defined in section 328, subsection 15 or nursing care is needed. The list must include a clear and conspicuous notice of the rights of the patient or resident regarding choice of providers.

A. For all patients or residents requiring home health care or hospice care, the list must include all licensed home health care and hospice providers that request to be listed and any branch offices, including addresses and phone numbers, that serve the area in which the patient or resident resides. [2013, c. 214, §1 (AMD).]

B. For all patients or residents requiring nursing facility care or a hospital swing bed, the list must include all appropriate facilities that request to be listed that serve the area in which the patient or resident resides or wishes to reside and the physicians available within those facilities that request to be listed. [2013, c. 214, §1 (AMD).]

C. The hospital or nursing facility shall disclose to the patient or resident any direct or indirect financial interest the hospital or nursing facility has in the nursing facility or home health care provider. [1997, c. 337, §1 (NEW).]

[ 2013, c. 214, §1 (AMD) .]

2. Rulemaking. The department shall establish by rule guidelines necessary to carry out the purposes of this section, including but not limited to the standardized list referenced in subsection 1 and contact information for the long-term care ombudsman program under section 5107-A. Rules adopted under this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 214, §1 (AMD) .]

SECTION HISTORY

1997, c. 337, §1 (NEW). 2013, c. 214, §1 (AMD).



22 §1832. Safety and security in hospitals

A hospital licensed under this chapter shall, on an annual basis, adopt a safety and security plan to protect the patients, visitors and employees of the hospital from aggressive and violent behavior. The safety and security plan must include a process for hospitals to receive and record incidents and threats of violent behavior occurring at or arising out of employment at the hospital. The safety and security plan must prohibit a representative or employee of the hospital from interfering with a person making a report as provided in the plan. [2011, c. 254, §1 (NEW); 2011, c. 254, §2 (AFF).]

SECTION HISTORY

2011, c. 254, §1 (NEW). 2011, c. 254, §2 (AFF).






Chapter 405-A: HOSPITAL AND HEALTH CARE PROVIDER COOPERATION ACT

22 §1841. Short title

This chapter may be known and cited as "the Hospital and Health Care Provider Cooperation Act." [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

SECTION HISTORY

2005, c. 670, §1 (NEW). 2005, c. 670, §4 (AFF).



22 §1842. Legislative findings and intent

The Legislature finds that it is necessary and appropriate to encourage hospitals and other health care providers to cooperate and enter into agreements that will facilitate cost containment, improve quality of care and increase access to health care services. This Act provides processes for state review of overall public benefit, for approval through certificates of public advantage and for continuing supervision. It is the intent of the Legislature that a certificate of public advantage approved under this chapter provide state action immunity under applicable federal antitrust laws. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

SECTION HISTORY

2005, c. 670, §1 (NEW). 2005, c. 670, §4 (AFF).



22 §1843. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

1. Cooperative agreement. "Cooperative agreement" means an agreement that names the parties to the agreement and describes the nature and scope of the cooperation for:

A. The sharing, allocation or referral of patients, personnel, instructional programs, medical or mental health services, support services or facilities or medical, diagnostic or laboratory facilities, procedures or other services traditionally offered by hospitals or health care providers; [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

B. The coordinated negotiation and contracting with payors or employers; or [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

C. The merger of 2 or more hospitals or 2 or more health care providers. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

A cooperative agreement under this chapter is an agreement between 2 or more hospitals or an agreement between 2 or more health care providers. An agreement between one or more hospitals and one or more health care providers is not a cooperative agreement for the purposes of this chapter.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

2. Covered entity. "Covered entity" means a hospital or health care provider.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

3. Health care provider. "Health care provider" means a licensed community mental health services provider, a physician licensed under Title 32, chapter 36 or 48 and operating in this State or a corporation or business entity engaged primarily in the provision of physician health care services.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

4. Hospital. "Hospital" means:

A. An acute care institution licensed and operating in this State as a hospital under section 1811 or the parent of such an institution; or [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

B. A hospital subsidiary or hospital affiliate in the State that provides medical services or medically related diagnostic and laboratory services or engages in ancillary activities supporting those services. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

5. Merger. "Merger" means a transaction by which ownership or control over substantially all of the stock, assets or activities of one or more covered entities is placed under the control of another covered entity. A merger between one or more hospitals and one or more health care providers is not a merger for the purposes of this chapter.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

SECTION HISTORY

2005, c. 670, §1 (NEW). 2005, c. 670, §4 (AFF).



22 §1844. Certificate of public advantage

1. Authority. A covered entity may negotiate and enter into a cooperative agreement with another covered entity and may file an application for a certificate of public advantage pursuant to this section. The approval of an application for a certificate of public advantage is governed by the standards of subsection 5.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

2. Application for certificate. The application process for a certificate of public advantage is as follows.

A. At least 45 days prior to filing an application for a certificate of public advantage for a merger, the parties to a merger agreement shall file a letter of intent with the department describing the proposed merger. Copies of the letter of intent and all accompanying materials must be submitted to the Attorney General at the time the letter of intent is filed with the department. [2011, c. 90, Pt. J, §11 (AMD).]

B. The parties to a cooperative agreement shall file with the department an application for a certificate of public advantage with regard to the cooperative agreement and pay the application fee established under section 1851. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

C. The application must include a signed copy of the original cooperative agreement and must state all consideration passing to any party under the agreement. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

D. The parties to a cooperative agreement shall submit copies of the application and all the accompanying materials to the Attorney General at the time they file the application with the department. [2011, c. 90, Pt. J, §12 (AMD).]

Copies of the application and all accompanying materials filed by the applicant, public comments, records of the department maintained with regard to the application and copies of the letter of intent filed for a merger may be examined at an office of the department.

[ 2011, c. 90, Pt. J, §§11, 12 (AMD) .]

3. Public notice. Within 10 business days of the filing of an application under this section, the department shall give public notice of the filing as follows.

A. The department shall publish notice in a newspaper of general circulation in Kennebec County and in a newspaper published within the service area in which the proposed cooperative agreement would be effective. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

B. The department shall provide notice by mailing copies of the application and letter of intent, if any, to all persons who request notification from the department. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

C. Notice under this subsection must include:

(1) A brief description of the proposal;

(2) A description of the review process and schedule; and

(3) A statement of the availability of the application and records pertaining to it and letter of intent as provided in subsection 2. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

4. Procedure for department review. The following procedures apply to review by the department of an application filed under this section.

A. The department shall review and evaluate the application in accordance with the standards set forth in subsection 5. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

B. Any person may provide the department with written comments concerning the application within 30 days after the public notice in subsection 3, paragraph A. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

C. The department shall provide the Attorney General with copies of all comments from persons submitted under paragraph B. [2011, c. 90, Pt. J, §13 (AMD).]

D. This paragraph applies with regard to a public hearing.

(1) The department may hold a public hearing when it determines a public hearing is appropriate.

(2) The department shall hold a public hearing if 5 or more persons who are residents of the State and who are from the health service area to be served by the applicant request, in writing, that a hearing be held. A request under this subparagraph must be received by the department no later than 30 days after publication of the notice under subsection 3.

(3) If a public hearing is held, an electronic or stenographic record of the public hearing must be kept as part of the record of the application by the department. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

E. The parties to a cooperative agreement may withdraw their application and thereby terminate all proceedings under this chapter as follows:

(1) Without the approval of the department, any party or the Superior Court at any time prior to the filing of an answer or responsive pleading in a court action under section 1848, subsection 2 or prior to entry of a consent decree under section 1848, subsection 9; or

(2) Without the approval of the department or any party at any time prior to the issuance of a final decision under paragraph G if a court action has not been filed under section 1848, subsection 2. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

F. The department shall issue a final decision to grant or deny an application for a certificate of public advantage under this section no less than 40 days and no more than 90 days after the filing of the application. The department shall issue a preliminary decision at least 5 days prior to issuing the final decision. The preliminary and final decisions must be in writing and set forth the basis for the decisions. The department shall provide copies of the preliminary and final decisions to the applicants, the Office of the Attorney General and all persons who requested notification from the department under subsection 3, paragraph B. [2011, c. 90, Pt. J, §14 (AMD).]

[ 2011, c. 90, Pt. J, §§13, 14 (AMD) .]

5. Standards for approval of a certificate of public advantage. The department shall issue a certificate of public advantage for a cooperative agreement if it determines that the applicants have demonstrated by a preponderance of the evidence that the likely benefits resulting from the agreement outweigh any disadvantages attributable to a reduction in competition likely to result from the agreement. The department may not issue to health care providers a certificate of public advantage for a cooperative agreement that allows coordinated negotiation and contracting with payors or employers unless such negotiation and contracting are ancillary to clinical or financial integration. In issuing a decision on an application for a certificate of public advantage under this section, the department shall make specific findings as to the nature and extent of any likely benefits and disadvantages found under this subsection.

A. In evaluating the potential benefits of a cooperative agreement, the department shall consider whether one or more of the following benefits are likely to result from the cooperative agreement:

(1) Enhancement of the quality of care provided to citizens of the State;

(2) Preservation of hospitals or health care providers and related facilities in geographical proximity to the communities traditionally served by those facilities;

(3) Gains in the cost efficiency of services provided by the hospitals or others;

(4) Improvements in the utilization of hospital or other health care resources and equipment;

(5) Avoidance of duplication of hospital or other health care resources; and

(6) Continuation or establishment of needed educational programs for health care providers. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

B. The department's evaluation of any disadvantages attributable to a reduction in competition likely to result from a cooperative agreement may include, but is not limited to, the following factors:

(1) The extent of any likely adverse impact on the ability of health maintenance organizations, preferred provider organizations, managed health care service agents or other health care payors to negotiate optimal payment and service arrangements with hospitals or health care providers;

(2) The extent of any disadvantages attributable to reduction in competition among covered entities or other persons furnishing goods or services to, or in competition with, covered entities that is likely to result directly or indirectly from the cooperative agreement;

(3) The extent of any likely adverse impact on patients or clients in the quality, availability and price of health care services;

(4) The extent of any likely adverse impact on the access of persons enrolled in in-state educational programs for health professions to existing or future clinical training programs; and

(5) The availability of arrangements that are less restrictive to competition and achieve the same benefits or a more favorable balance of benefits over disadvantages attributable to any reduction in competition likely to result from the agreement. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

C. In evaluating a cooperative agreement under the standards in paragraphs A and B, the department shall consider the extent to which any likely disadvantages may be ameliorated by any reasonably enforceable conditions under subparagraph (1) and the extent to which the likely benefits or favorable balance of benefits over disadvantages may be enhanced by any reasonably enforceable conditions under subparagraph (2). Reasonably enforceable conditions are those conditions that the department determines are subject to future measurement or evaluation in order to assess compliance with those conditions.

(1) In a certificate issued under this subsection, the department may include conditions reasonably necessary to ameliorate any likely disadvantages of the type specified in paragraph B.

(2) In a certificate issued under this subsection, the department may include additional conditions, if proposed by the applicants, designed to achieve public benefits, which may include but are not limited to the benefits listed in paragraph A. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

D. In a certificate of public advantage issued under this subsection, the department may include a condition requiring the certificate holders to submit fees sufficient to fund expenses for consultants or experts necessary for the continuing supervision required under section 1845. These fees must be paid at the time of any review conducted under section 1845. The total amount charged to the certificate holders for continuing supervision may not exceed $5,000 for mergers involving hospitals with 50 or more beds and $2,500 for all other cooperative agreements. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

6. Intervention. The Attorney General may intervene as a right in any proceeding under this chapter before the department. Except as provided in this subsection, intervention is governed by the provisions of Title 5, section 9054.

[ 2011, c. 90, Pt. J, §15 (AMD) .]

7. Attorney General enforcement. The Attorney General may file an action in Superior Court to enforce any final action taken by the department under this section. In the event that the Attorney General files an action pursuant to its separate authority outlined in section 1848, pending department proceedings in accordance with this section are stayed pursuant to section 1848, subsection 2.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

SECTION HISTORY

2005, c. 670, §1 (NEW). 2005, c. 670, §4 (AFF). 2011, c. 90, Pt. J, §§11-15 (AMD).



22 §1845. Continuing supervision

Continuing supervision of holders of certificates of public advantage under this chapter may consist of periodic reports, supervisory reviews and additional supervisory activities. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

1. Periodic report and supervisory review. With regard to a certificate of public advantage approved under this chapter, the certificate holder shall report periodically to the department on the extent of the benefits realized and compliance with other terms and conditions of the certificate. The certificate holder shall submit copies of the report to the Attorney General at the time the report is filed with the department. The Attorney General may submit to the department comments on the report filed under this subsection. The department shall consider any comments on the report from the Attorney General in the course of its evaluation of the certificate holder's report. Within 60 days of receipt of the certificate holder's report, the department shall make findings regarding the report, including responses to any comments from the Attorney General, determine whether to institute additional supervisory activities under this section and notify the certificate holder.

[ 2011, c. 90, Pt. J, §16 (AMD) .]

2. Additional supervisory activities. The provisions of this subsection apply to additional supervisory activities determined necessary under subsection 1.

A. The department shall conduct additional supervisory activities whenever requested by the Attorney General or whenever the department, in its discretion, determines those activities appropriate, and:

(1) For certificates of public advantage not involving mergers, at least once in the first 18 months after the transaction described in the cooperative agreement has closed; and

(2) For certificates of public advantage involving mergers, at least once between 12 and 30 months after the transaction described in the cooperative agreement has closed. [2011, c. 90, Pt. J, §17 (AMD).]

B. In its discretion, the department may conduct additional supervisory activities by:

(1) Soliciting and reviewing written submissions from the certificate holders, the Attorney General or the public;

(2) Conducting a hearing in accordance with Title 5, chapter 375, subchapter 4 and the department's administrative hearings rules; or

(3) Using any alternative procedures appropriate under the circumstances. [2011, c. 90, Pt. J, §17 (AMD).]

C. The department shall notify the certificate holders if it intends to consider the imposition of any additional conditions or measures authorized under subsection 3. If the department notifies certificate holders under this paragraph, the certificate holders may request and are entitled to a hearing in accordance with Title 5, chapter 375, subchapter 4. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

D. A decision of the department regarding additional supervisory activities is governed by the standards set forth in subsection 3. The burden of proof is on the parties seeking any remedial order. A remedial order may not issue unless the basis for it is established by a preponderance of the evidence. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

[ 2011, c. 90, Pt. J, §17 (AMD) .]

3. Standards governing additional supervisory activities. The provisions of this subsection govern the standards of any additional supervisory activities conducted under subsection 2.

A. If the department determines in any additional supervisory activities conducted under subsection 2 that the certificate holders are not in substantial compliance with any conditions included in the certificate under section 1844, subsection 5 or in a consent decree entered into by the department, the department may at its discretion:

(1) Impose additional conditions to secure compliance with any conditions included in the certificate or consent decree; or

(2) Issue notice to the certificate holders compelling compliance with any conditions included in the certificate or consent decree. If after 30 days the department determines that the notice was not effective in securing compliance with the conditions, the department may impose any additional measures authorized by law to compel compliance with the conditions, or seek a court order revoking the certificate in accordance with subsection 4. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

B. The department may impose additional conditions to ameliorate any disadvantages attributable to any reduction in competition, or seek a court order revoking the certificate in accordance with subsection 4, if the department determines in any additional supervisory activities conducted under subsection 2 that, as a result of changed or unanticipated circumstances, the benefits resulting from the activities authorized under the certificate and the unavoidable costs of revoking the certificate are outweighed by disadvantages attributable to a reduction in competition resulting from the activities authorized under the certificate. For purposes of this paragraph, "unanticipated circumstances" includes the failure to realize anticipated benefits of the agreement or the realization of unanticipated anticompetitive effects from the agreement. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

4. Action to revoke certificate. The department is authorized to seek a court order revoking a certificate of public advantage under the circumstances specified in subsection 3, paragraph A, subparagraph (2) or subsection 3, paragraph B. In any such action the standards for adjudication to be applied by the court are the same as in section 1848, subsections 5 and 6. In assessing disadvantages attributable to a reduction in competition likely to result from the agreement, the court may draw upon the determinations of federal and Maine courts concerning unreasonable restraint of trade under 15 United States Code, Sections 1 and 2 and Title 10, sections 1101 and 1102. The department's burden of proof is the same as that for the Attorney General in an action under section 1848, subsections 5 and 6.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

5. Attorney General enforcement. The Attorney General may file an action in Superior Court to enforce any final action taken by the department as a result of additional supervisory proceedings under this section. In the event that the Attorney General files an action pursuant to its separate authority outlined in section 1848, any pending department proceedings are stayed pursuant to section 1848, subsection 7.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

6. Fees and costs. If the department prevails in an action under this section, the department and the Attorney General are entitled to an award of the reasonable costs of deposition transcripts incurred in the course of the action and reasonable attorney's fees, expert witness fees and court costs incurred in the action.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

SECTION HISTORY

2005, c. 670, §1 (NEW). 2005, c. 670, §4 (AFF). 2011, c. 90, Pt. J, §§16, 17 (AMD).



22 §1846. Record keeping

The department shall maintain records of all applications for a certificate of public advantage, together with the records of all submissions, comments, reports and department proceedings with respect to those applications, certificates approved by the department, continuing supervision and any other proceedings under this chapter. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

SECTION HISTORY

2005, c. 670, §1 (NEW). 2005, c. 670, §4 (AFF).



22 §1847. Judicial review of department action

An applicant, certificate holder or intervenor aggrieved by a final decision of the department in granting or denying an application for a certificate of public advantage, refusing to act on an application or imposing additional conditions or measures with regard to a certificate of public advantage is entitled to judicial review of the final decision in accordance with the Maine Administrative Procedure Act. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

SECTION HISTORY

2005, c. 670, §1 (NEW). 2005, c. 670, §4 (AFF).



22 §1848. Attorney General authority

1. Investigative powers. The Attorney General, at any time after an application or letter of intent is filed under section 1844, subsection 2, may require by subpoena the attendance and testimony of witnesses and the production of documents in Kennebec County, or the county in which the applicants are located, for the purpose of investigating whether the cooperative agreement satisfies the standards set forth in section 1844, subsection 5. All documents produced and testimony given to the Attorney General are confidential. The Attorney General may seek an order from the Superior Court compelling compliance with a subpoena issued under this section.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

2. Court action; time limits. The Attorney General may seek to enjoin the operation of a cooperative agreement for which an application for a certificate of public advantage has been filed by filing suit against the parties to the cooperative agreement in Superior Court. The Attorney General may file an action before or after the department acts on the application for a certificate; however, the action must be brought no later than 40 days following the department's approval of an application for a certificate of public advantage. After the filing of a court action under this subsection, the department may not take any further action under this chapter and the time periods specified for departmental action under section 1844, subsection 4 are tolled until the court action is dismissed by the Attorney General or the Superior Court orders the department to take further action.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

3. Automatic stay. Upon the filing of a complaint in an action under subsection 2, the department's approval of a certificate of public advantage, if previously issued, must be stayed unless the court orders otherwise or until the action is concluded. The applicant for a certificate may apply to the Superior Court for relief from that stay. Relief may be granted only upon showing of compelling justification. The Attorney General may apply to the court for any temporary or preliminary relief to enjoin the implementation of the cooperative agreement pending final disposition of the case.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

4. Standard for adjudication. In an action brought under subsection 2, the applicants for a certificate of public advantage bear the burden of establishing by a preponderance of the evidence that, in accordance with section 1844, subsection 5, the likely benefits resulting from the cooperative agreement and any conditions proposed by the applicants outweigh any disadvantages attributable to a reduction in competition that may result from the agreement. In assessing disadvantages attributable to a reduction in competition likely to result from the agreement, the court may draw upon the determinations of federal and Maine courts concerning unreasonable restraint of trade under 15 United States Code, Sections 1 and 2 and Title 10, sections 1101 and 1102.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

5. Ongoing evaluation of benefits. If, at any time following the 40-day period specified in subsection 2, the Attorney General determines that, as a result of changed circumstances or unanticipated circumstances, the benefits resulting from a certified cooperative agreement or a consent decree entered under subsection 9 do not outweigh any disadvantages attributable to a reduction in competition resulting from the agreement, the Attorney General may file suit in the Superior Court seeking to revoke the certificate of public advantage. The standard for adjudication for an action to revoke brought under this subsection is as follows.

A. Except as provided in paragraph B, in an action brought under this subsection, the Attorney General has the burden of establishing by a preponderance of the evidence that, as a result of changed circumstances or unanticipated circumstances, the benefits resulting from the cooperative agreement and the unavoidable costs of revoking the certificate are outweighed by disadvantages attributable to a reduction in competition resulting from the agreement. For purposes of this paragraph, "unanticipated circumstances" includes the failure to realize anticipated benefits of the agreement or the realization of unanticipated anticompetitive effects from the agreement. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

B. In an action brought under this subsection, if the Attorney General first establishes by a preponderance of the evidence that the department's certification was obtained as a result of material misrepresentation to the department or the Attorney General or as the result of coercion, threats or intimidation toward any party to the cooperative agreement, then the parties to the agreement bear the burden of establishing by clear and convincing evidence that the benefits resulting from the agreement and the unavoidable costs of revoking the agreement outweigh the disadvantages attributable to any reduction in competition resulting from the agreement. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

6. Enforcement of conditions. Conditions and measures included in a certificate of public advantage may be enforced according to this subsection.

A. If the certificate holders in a cooperative agreement not involving a merger are not in substantial compliance with the conditions included in the certificate of public advantage under section 1844, subsection 5 or a consent decree entered under subsection 9 or with the conditions or measures added pursuant to additional supervisory activities under section 1845, subsection 3, the Attorney General may seek an order from the Superior Court compelling compliance with such conditions or measures or other appropriate equitable remedies. If the Superior Court grants such relief and that relief is not effective in securing compliance with the conditions or measures, the Superior Court may impose additional equitable remedies, including the exercise of civil contempt powers, or may revoke the certificate upon a determination that advantages to be gained by revoking the certificate outweigh the unavoidable costs resulting from a revocation of the certificate. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

B. If the certificate holders in a cooperative agreement involving a merger are not in substantial compliance with the conditions included in the certificate of public advantage under section 1844, subsection 5 or a consent decree entered under subsection 9 or with the conditions or measures added pursuant to additional supervisory activities under section 1845, subsection 3, the Attorney General may seek an order from the Superior Court compelling compliance with such conditions or measures. If the certificate holders to the merger fail to comply with any court order compelling compliance with such conditions or measures, the Superior Court may impose additional equitable remedies to secure compliance with its orders, including the exercise of civil contempt powers or appointment of a receiver. If these additional measures are not effective in securing compliance with the conditions or measures and the Superior Court determines that the advantages to be gained by divestiture outweigh the unavoidable costs of requiring divestiture, the Superior Court may revoke the certificate and order divestiture of assets. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

C. In an action brought under this subsection, the Attorney General has the burden of proving by a preponderance of the evidence the basis for any equitable remedies requested by the Attorney General and adopted by the Superior Court. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

[ RR 2005, c. 2, §16 (COR) .]

7. Effect of court action. After the filing of a court action under subsection 5 or 6, the department may not take any further action under this chapter until the court action is dismissed by the Attorney General or the Superior Court orders the department to take further action.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

8. Fees and costs. If the Attorney General prevails in an action under this section, the Attorney General and the department are entitled to an award of the reasonable costs of deposition transcripts incurred in the course of the investigation or litigation and reasonable attorney's fees, expert witness fees and court costs incurred in litigation.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

9. Resolution by consent decree. The Superior Court may resolve any action brought by the Attorney General under this chapter by entering an order with the consent of the parties. The consent decree may contain any conditions authorized by section 1844, subsection 5, paragraph C or conditions or measures authorized under section 1845, subsection 3. A consent decree under this subsection may not be filed with the Superior Court until 30 days after the filing of the application under section 1844, subsection 2. Upon the entry of such an order, the parties to the cooperative agreement have the protection specified in section 1849 and the cooperative agreement has the effectiveness specified in section 1849.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

SECTION HISTORY

RR 2005, c. 2, §16 (COR). 2005, c. 670, §1 (NEW). 2005, c. 670, §4 (AFF).



22 §1849. Effect of filing an application under this chapter; applicability

1. Validity of certified cooperative agreements. Notwithstanding Title 5, chapter 10; Title 10, chapter 201; or any other provision of law, a cooperative agreement for which a certificate of public advantage has been issued is a lawful agreement. Notwithstanding Title 5, chapter 10; Title 10, chapter 201; or any other provision of law, if the parties to a cooperative agreement file an application for a certificate of public advantage governing the agreement with the department, the conduct of the parties in negotiating and entering into a cooperative agreement is lawful conduct. This subsection does not provide immunity to any person for conduct in negotiating and entering into a cooperative agreement for which an application for a certificate of public advantage is not filed.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

2. Validity of cooperative agreements determined not in public interest. In an action by the Attorney General under section 1848, subsection 2, if the Superior Court determines that the applicants have not established by a preponderance of the evidence that the likely benefits resulting from a cooperative agreement outweigh any disadvantages attributable to any potential reduction in competition resulting from the agreement, the cooperative agreement is invalid and has no further force or effect when the judgment becomes final after the time for appeal has expired or the judgment of the Superior Court is affirmed on appeal.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

3. Other laws, rules and regulations. This chapter does not exempt covered entities from compliance with laws governing certificates of need or other applicable laws, rules and regulations.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

4. Contract disputes. A dispute between parties to a cooperative agreement concerning its meaning or terms is governed by normal principles of contract law.

[ 2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF) .]

5. Termination; surrender. This chapter does not prohibit certificate holders from terminating their cooperative agreement by mutual agreement, consent decree or court determination or by surrendering their certificate of public advantage to the department. Any certificate holder that terminates the agreement shall file a notice of termination with the department within 30 days after termination, surrender the certificate of public advantage and submit copies to the Attorney General at the time the notice of termination is submitted to the department.

[ 2011, c. 90, Pt. J, §18 (AMD) .]

SECTION HISTORY

2005, c. 670, §1 (NEW). 2005, c. 670, §4 (AFF). 2011, c. 90, Pt. J, §18 (AMD).



22 §1850. Assessment

Except for state-operated mental health hospitals, any hospital licensed by the department is subject to an annual assessment under this chapter. The department shall determine and collect the assessment. The amount of the assessment must be based upon each hospital's gross patient service revenue. For any fiscal year, the aggregate amount raised by assessment may not exceed $200,000. The department shall deposit funds collected under this section into a dedicated revenue account. Funds remaining in the account at the end of each fiscal year do not lapse but carry forward into subsequent years. Funds deposited into the account must be allocated to carry out the purposes of this chapter. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

SECTION HISTORY

2005, c. 670, §1 (NEW). 2005, c. 670, §4 (AFF).



22 §1851. Application fee

The application fee for a certificate of public advantage is governed by this section. The application fee for a certificate of public advantage that involves a merger of 2 or more hospitals, each of which has 50 or more beds, is $10,000. The application fee is $2500 for a certificate of public advantage filed by health care providers or hospitals that are not subject to the $10,000 fee pursuant to this section. The department shall deposit all funds received under this section and section 1844, subsection 5 into a nonlapsing dedicated revenue account to be used only by the Attorney General for the payment of the cost of experts and consultants in connection with reviews conducted under this chapter. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

SECTION HISTORY

2005, c. 670, §1 (NEW). 2005, c. 670, §4 (AFF).



22 §1852. Rulemaking

The department shall adopt rules to carry out the purposes of this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 670, §1 (NEW); 2005, c. 670, §4 (AFF).]

SECTION HISTORY

2005, c. 670, §1 (NEW). 2005, c. 670, §4 (AFF).






Chapter 405-B: LIMITATION ON PAYMENTS TO HEALTH CARE INSTITUTIONS

22 §1861. Limitation on payments to health care institutions

The Legislature is concerned that certain health care institutions have engaged persons with the intent to interfere with, inhibit or disrupt the free exercise of the right of all employees to organize and choose representatives for the purpose of negotiating the terms and conditions of their employment or other mutual aid or protection as provided in Title 26, section 931. The Legislature declares that it is consistent with public policy to prohibit the use of funds received from the State for the purpose of engaging those persons. The Legislature acknowledges the right of employers to communicate with employees concerning the issue of unionization and further recognizes that employers may obtain counsel for advice and assistance. [1989, c. 502, Pt. A, §69 (AMD).]

SECTION HISTORY

1983, c. 473, (NEW). 1989, c. 502, §A69 (AMD).



22 §1862. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 473, (NEW).]

1. Disallowed expenditure. "Disallowed expenditure" means an amount paid to any person for those acts or services rendered, which result in:

A. The commission of an unfair labor practice or prohibited practice as determined by:

(1) The National Labor Relations Board pursuant to the United States Code, Title 29, Section 158;

(2) The Maine Labor Relations Board pursuant to Title 26, chapter 7, 9, 9-A or 9-B; or

(3) A court of competent jurisdiction pursuant to Title 26, section 911; and [1983, c. 473, (NEW).]

B. Influencing employees respecting unionization, when costs for these activities are disallowed for reimbursement pursuant to Medicare law and regulation. [1983, c. 473, (NEW).]

[ 1983, c. 473, (NEW) .]

2. Health care institution. "Health care institution" means any person, partnership, association or corporation, including county or local government unit, required to obtain a license pursuant to chapter 405.

[ 1983, c. 473, (NEW) .]

3. Person. "Person" means any person, partnership, association or corporation engaged or employed by a health care institution.

[ 1983, c. 473, (NEW) .]

4. Proportional share. "Proportional share" means the revenue received from the State during the previous 12 months, divided by the sum of revenue received from the State, 3rd party payors and patients during the corresponding 12 months.

[ 1983, c. 473, (NEW) .]

SECTION HISTORY

1983, c. 473, (NEW).



22 §1863. Recovery of state funds

Upon notification that a health care institution has paid an amount for a disallowed expenditure, the department shall make a determination as to the amount of the disallowed expenditure. The department shall withhold an amount equal to a proportional share of the amount of the disallowed expenditure, according to a schedule determined by the department, from future payments of medical assistance reimbursements to be received by the health care institution. If that agency or court determination of a violation is under appeal, the withholding shall be stayed pending a final adverse decision against the institution. [1983, c. 473, (NEW).]

SECTION HISTORY

1983, c. 473, (NEW).



22 §1864. Expenditures not included

To the extent consistent with Medicare and Medicaid law and regulation, disallowed expenditures shall not include amounts paid to any person for services rendered as follows: [1983, c. 473, (NEW).]

1. Unfair labor practice. In the commission of any unfair labor practice out of necessity to obtain judicial review of a unit determination finding;

[ 1983, c. 473, (NEW) .]

2. Contract negotiations. Reasonable expenses for contract negotiations or preparations therefor;

[ 1983, c. 473, (NEW) .]

3. Disputes concerning contracts. Reasonable expenses associated with disputes concerning the interpretation of contracts;

[ 1983, c. 473, (NEW) .]

4. Attorneys' fees. Expenses for attorneys' fees arising out of a court or agency proceeding or appeal or in preparation therefor; or

[ 1983, c. 473, (NEW) .]

5. Educational instruction. Reasonable expenses for educational instruction of supervisors or management employees concerning state or federal labor laws.

[ 1983, c. 473, (NEW) .]

SECTION HISTORY

1983, c. 473, (NEW).



22 §1865. Reporting requirement

1. Report. Each health care institution which receives funds from the department shall annually report to the department the amount paid to any person for the purpose of influencing its employees, respecting unionization, or attempts to coerce employees to otherwise interfere with or restrain the exercise of employee rights to organize and choose representatives for the purpose of negotiating the terms and conditions of their employment or other mutual aid or protection.

[ 1983, c. 473, (NEW) .]

2. Violation. Violation of this section shall result in an administrative fine of up to $500 for each offense, as determined pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1983, c. 473, (NEW) .]

SECTION HISTORY

1983, c. 473, (NEW).



22 §1866. Rules

The Commissioner of Health and Human Services shall adopt rules in order to implement this chapter, pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375. [1983, c. 473, (NEW); 2003, c. 689, Pt. B, §7 (REV).]

SECTION HISTORY

1983, c. 473, (NEW). 2003, c. 689, §B7 (REV).



22 §1867. Distance restriction on placement of Medicaid recipients

The department may make Medicaid reimbursement for a nursing facility contingent on a maximum distance between a patient's home and the nursing facility if the maximum distance is not more than 60 miles; except that the distance restriction may not be applied to a Maine Veterans' Home. [1993, c. 205, §1 (RPR).]

SECTION HISTORY

1991, c. 780, §R2 (NEW). 1993, c. 205, §1 (RPR).






Chapter 405-C: TUBERCULOSIS SANATORIUMS

22 §1871. Establishment and maintenance

The State shall maintain by building, lease or by purchase one or more sanatoriums in such districts of the State as seems best to serve the needs of the people for the care and treatment of persons affected with tuberculosis. If at any time the number of persons requiring such care and treatment in these sanatoriums decreases to a level which, in the judgment of the Commissioner of Health and Human Services, makes continued operation and maintenance of a sanatorium impracticable, the commissioner, with the advice and consent of the Governor, may close any or all sanatoriums. In the event that all sanatoriums are closed as provided, any funds from the sanatorium accounts and appropriations may, with the advice and consent of the Governor, be made available to the Commissioner of Health and Human Services for the purpose of providing alternative treatment and care for those patients needing treatment and care. Where lease or purchase is made, the State shall have the right to enlarge or otherwise adapt the property to meet the needs of the situation. These additions or improvements shall be considered permanent. At the expiration of the original lease of any property for use as a tuberculosis sanatorium, the State shall have the right of renewal or of purchase. [1983, c. 816, Pt. A, §16 (RAL); 2003, c. 689, Pt. B, §7 (REV).]

Without regard to the matter of sanatorium closure, the commissioner also may purchase care for tuberculosis patients from private practitioners and private medical institutions. In making payments for care, he shall take into consideration payments that may be available through insurance or other 3rd parties. [1983, c. 816, Pt. A, §16 (RAL).]

SECTION HISTORY

1983, c. 459, §3 (NEW). 1983, c. 816, §A16 (RAL). 2003, c. 689, §B7 (REV).



22 §1872. Admission; charges

Patients may be admitted to these sanatoriums upon application to the Department of Health and Human Services, if found to be suffering from tuberculosis or if suspected of having tuberculosis. All patients in the sanatoriums, the parents of minor children or the spouse, shall pay to the State for treatment, including board, supplies and incidentals necessary to the prescribed medical and surgical treatment both for inpatient and outpatient services, the amount determined by the department. The department may, if it finds that the patient or relatives liable by law are unable to pay the amount determined, in whole or in part, waive payment or so much thereof as the circumstances appear to warrant. [1983, c. 816, Pt. A, §16 (RAL); 2003, c. 689, Pt. B, §6 (REV).]

All funds collected from this source shall be credited to the General Fund. No pauper disabilities shall be created by reason of any aid or assistance given under this section. [1983, c. 816, Pt. A, §16 (RAL).]

This section does not apply to persons who may be committed under section 1022. [1983, c. 816, Pt. A, §16 (RAL).]

SECTION HISTORY

1983, c. 459, §3 (NEW). 1983, c. 816, §A16 (RAL). 2003, c. 689, §B6 (REV).






Chapter 405-D: HOSPITAL COOPERATION ACT

22 §1881. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 814, §1 (NEW). 2005, c. 670, §4 (AFF). 2005, c. 670, §2 (RP).



22 §1882. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 814, §1 (NEW). 1995, c. 232, §§1,2 (AMD). 1995, c. 583, §§1,2 (AMD). 2005, c. 670, §4 (AFF). 2005, c. 670, §2 (RP).



22 §1883. Certification for cooperative agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 814, §1 (NEW). 1995, c. 232, §§3,4 (AMD). 1995, c. 583, §§3-7 (AMD). 2005, c. 670, §4 (AFF). 2005, c. 670, §2 (RP).



22 §1884. Judicial review of department action (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 814, §1 (NEW). 2005, c. 670, §4 (AFF). 2005, c. 670, §2 (RP).



22 §1885. Attorney General authority (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 814, §1 (NEW). 1993, c. 719, §10 (AMD). 1993, c. 719, §12 (AFF). 1995, c. 232, §5 (AMD). 1995, c. 583, §§8-12 (AMD). 2005, c. 670, §4 (AFF). 2005, c. 670, §2 (RP).



22 §1886. Effect of certification; applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 814, §1 (NEW). 1995, c. 583, §§13,14 (AMD). 2005, c. 670, §4 (AFF). 2005, c. 670, §2 (RP).



22 §1887. Assessment (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 814, §1 (NEW). 1995, c. 232, §6 (AMD). 1999, c. 306, §1 (AMD). 1999, c. 306, §2 (AFF). 2005, c. 670, §4 (AFF). 2005, c. 670, §2 (RP).



22 §1888. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 814, §1 (NEW). 1995, c. 232, §7 (AMD). 2005, c. 670, §4 (AFF). 2005, c. 670, §2 (RP).



22 §1889. Application fee (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 583, §15 (NEW). 2005, c. 670, §4 (AFF). 2005, c. 670, §2 (RP).






Chapter 406: FAMILY PLANNING SERVICES

22 §1901. Legislative intent

The Legislature finds that family planning services are not sufficiently available as a practical matter to many persons in this State; that unwanted conception may place severe medical, emotional, social and economic burdens on the family unit and that it is desirable that inhibitions and restrictions to the delivery of family planning services be reduced so that all persons desiring and needing such services shall have ready and practicable access thereto in appropriate settings sensitive to their needs and beliefs. The Legislature therefore declares that it is consistent with public policy to make available comprehensive medical knowledge, assistance and services relating to family planning. [1973, c. 624, §1 (NEW).]

SECTION HISTORY

1973, c. 624, §1 (NEW).



22 §1902. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1973, c. 624, §1 (NEW).]

1. Contraceptive procedures. "Contraceptive procedures" means any medically accepted procedure to prevent conception when performed by or under the direction of a physician on a requesting and consenting patient.

[ 1973, c. 624, §1 (NEW) .]

1-A. Comprehensive family life education. "Comprehensive family life education" means education in kindergarten to grade 12 regarding human development and sexuality, including education on family planning and sexually transmitted diseases, that is medically accurate and age appropriate; that respects community values and encourages parental communication; that develops skills in communication, decision making and conflict resolution; that contributes to healthy relationships; that promotes responsible sexual behavior with an emphasis on abstinence; that addresses the use of contraception; that promotes individual responsibility and involvement regarding sexuality; and that teaches skills for responsible decision making regarding sexuality.

[ 2001, c. 654, §1 (NEW) .]

2. Contraceptive supplies. "Contraceptive supplies" means those medically approved drugs, prescriptions, rhythm charts, devices and other items designed to prevent conception through chemical, mechanical, behavioral or other means.

[ 1973, c. 624, §1 (NEW) .]

3. Family planning. "Family planning" means informed and voluntary self-determination of desired family size and of the timing of child bearing based upon comprehensive knowledge of factors pertinent to this determination.

[ 1973, c. 624, §1 (NEW) .]

4. Family planning services. "Family planning services" means counseling with trained personnel regarding family planning, contraceptive procedures and the treatment of infertility; distribution of literature relating to family planning, contraceptive procedures and the treatment of infertility; referral of patients to physicians or health agencies for consultation, examination, tests, medical treatment and prescription for the purposes of family planning, contraceptive procedures and treatment of infertility and provision of contraceptive procedures and contraceptive supplies by those qualified to do so under the laws of this State.

[ 1973, c. 624, §1 (NEW) .]

5. Physician. "Physician" means any doctor of medicine or doctor of osteopathy duly licensed to practice his profession in this State.

[ 1973, c. 624, §1 (NEW) .]

6. Person. "Person" means any person regardless of sex, race, number of children, marital status, motive and citizenship.

[ 1973, c. 624, §1 (NEW) .]

SECTION HISTORY

1973, c. 624, §1 (NEW). 2001, c. 654, §1 (AMD).



22 §1903. Authority and policy

It shall be the policy and authority of this State that: [1973, c. 624, §1 (NEW).]

1. Availability. Family planning services shall be readily and practicably available to all persons desiring and needing such services;

[ 1973, c. 624, §1 (NEW) .]

2. Consistent with public policy. The delivery of family planning services by duly authorized persons in all agencies and instrumentalities of this State is consistent with public policy;

[ 1973, c. 624, §1 (NEW) .]

3. Refusal. Nothing in this chapter shall inhibit a physician from refusing to furnish family planning services when the refusal is for medical reasons; and

[ 1981, c. 470, Pt. A, §73 (AMD) .]

4. Objections. No private institution or physician or no agent or employee of such institution or physician shall be prohibited from refusing to provide family planning services when such refusal is based upon religious or conscientious objection.

[ 1973, c. 624, §1 (NEW) .]

SECTION HISTORY

1973, c. 624, §1 (NEW). 1981, c. 470, §A73 (AMD).



22 §1904. Rules and regulations

The Commissioner of Health and Human Services is authorized and directed to adopt rules and regulations and establish programs to enable the Department of Health and Human Services, either directly or under contractual arrangements with other organizations, to promptly implement this chapter. [1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §§6, 7 (REV).]

SECTION HISTORY

1973, c. 624, §1 (NEW). 2003, c. 689, §§B6,7 (REV).



22 §1905. Funds

The Department of Health and Human Services is authorized to receive and disburse such funds as may be available to it for family planning services to any nonprofit organization, public or private, engaged in providing such services. Family planning programs administered by the Department of Health and Human Services may be developed in consultation, coordination or on a contractual basis, with other family planning agencies in this State, including, but not limited to, the Family Planning Association of Maine, Inc., and its affiliates. [1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1973, c. 624, §1 (NEW). 1975, c. 293, §4 (AMD). 2003, c. 689, §B6 (REV).



22 §1906. Availability

To the extent family planning funds are available, the Department of Health and Human Services shall provide family planning services to medically indigent persons eligible for such services as determined by rules and regulations promulgated by the Commissioner of Health and Human Services. Family planning services shall also be available to all others who are unable to reasonably obtain these services privately, at a reasonable cost to be determined by the rules and regulations promulgated by the commissioner. Any funds so collected shall be retained by the department for the support of these services. [1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §§6, 7 (REV).]

SECTION HISTORY

1973, c. 624, §1 (NEW). 1975, c. 293, §4 (AMD). 2003, c. 689, §§B6,7 (REV).



22 §1907. Refusal

The refusal of any person to accept family planning services shall not affect the right of such person to receive public assistance or public health services or to avail himself of any other public benefit. The employees of agencies engaged in the administration of this chapter shall recognize that the right to make decisions concerning family planning is a fundamental personal right of the individual and nothing in this chapter shall in any way abridge such right nor shall any individual be required to state his reasons for refusing the offer of family planning services. [1973, c. 624, §1 (NEW).]

SECTION HISTORY

1973, c. 624, §1 (NEW).



22 §1908. Minors

Family planning services may be furnished to any minor who is a parent or married or has the consent of his or her legal guardian or who may suffer in the professional judgment of a physician probable health hazards if such services are not provided. [1973, c. 624, §1 (NEW).]

SECTION HISTORY

1973, c. 624, §1 (NEW).



22 §1909. Construction

This chapter shall be construed to protect the rights of all persons to pursue their religious beliefs, to follow the dictates of their own consciences, to prevent imposition upon any person's moral standards and to respect the right of every person to self-determination in respect to family planning. [1973, c. 624, §1 (NEW).]

SECTION HISTORY

1973, c. 624, §1 (NEW).



22 §1910. Comprehensive family life education services

The commissioner shall undertake initiatives to implement effective, comprehensive family life education services. In providing such services, the commissioner shall contract with local family planning programs to provide: [2001, c. 654, §2 (NEW).]

1. Training. Training for teachers, parents and community members in the development and implementation of comprehensive family life education curriculum and in planning for an evaluation component as part of comprehensive school health education;

[ 2001, c. 654, §2 (NEW) .]

2. Staff. Resource staff persons to provide expert training, curriculum development and implementation and evaluation services on a statewide basis;

[ 2001, c. 654, §2 (NEW) .]

3. Forums. Funding to promote and coordinate community and youth forums in communities identified as having high needs for comprehensive family life education;

[ 2001, c. 654, §2 (NEW) .]

4. Issue management; policy development training. Funding for issue management and policy development training for school boards, superintendents, principals and administrators across the State; and

[ 2001, c. 654, §2 (NEW) .]

5. Recognition of performance. Funding for grants to school-based comprehensive family life education programs to recognize outstanding performance and share strategies for success.

[ 2001, c. 654, §2 (NEW) .]

SECTION HISTORY

2001, c. 654, §2 (NEW).



22 §1911. Parental option

To the extent that comprehensive family life education takes place in a school, a parent may choose to not have that parent's child participate in a comprehensive family life education program. [2001, c. 654, §2 (NEW).]

SECTION HISTORY

2001, c. 654, §2 (NEW).






Chapter 407: MATERNAL AND CHILD HEALTH SERVICES

22 §1950. Definition of "child"

For the purposes of this chapter, the word "child" shall mean any person who has not attained the age of 18 years. [1971, c. 598, §35 (AMD).]

SECTION HISTORY

1969, c. 433, §45 (NEW). 1971, c. 598, §35 (AMD).



22 §1951. Health improvement program

The department is authorized to administer a program to extend and improve its services for promoting the health of mothers and children, especially in rural areas and in areas suffering from severe economic distress. This chapter may not be construed as authorizing any public official, agent or representative, in carrying out this chapter, to take charge of any child over the objections of either the father or the mother of that child, or of the person standing in loco parentis to that child, except pursuant to a proper court order. [2011, c. 512, §1 (AMD).]

SECTION HISTORY

2011, c. 512, §1 (AMD).



22 §1952. Acceptance of federal provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 470, §§A74,A75 (AMD). 1981, c. 703, §A13 (RP).



22 §1953. Federal grants (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 470, §A76 (AMD). 1981, c. 703, §A14 (RP).






Chapter 408: PUBLIC HEALTH NURSING

22 §1961. Public Health Nursing Program

There is established within the Department of Health and Human Services, Bureau of Health, the Public Health Nursing Program. [1995, c. 502, Pt. D, §2 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1977, c. 516, (NEW). 1995, c. 502, §D2 (AMD). 2003, c. 689, §B6 (REV).



22 §1962. Director

The Director of the Public Health Nursing Program must be licensed as a registered nurse in the State and shall have education and experience in community health nursing. [1995, c. 502, Pt. D, §3 (AMD).]

SECTION HISTORY

1977, c. 516, (NEW). 1985, c. 785, §B86 (AMD). 1995, c. 502, §D3 (AMD).



22 §1963. Responsibilities of the Public Health Nursing Program

The Public Health Nursing Program has the following responsibilities: [1995, c. 502, Pt. D, §4 (AMD).]

1. Establish standards. To establish standards for the following programs carried out by the department pursuant to state or federal laws or regulations:

A. Community nursing services in communicable diseases; [1977, c. 516, (NEW).]

B. Programs for promoting the health of mothers and children; and [1977, c. 516, (NEW).]

C. School health screening, to be done in cooperation with the Department of Education; [1995, c. 502, Pt. D, §4 (AMD).]

[ 1995, c. 502, Pt. D, §4 (AMD) .]

2. Information. To inform community nursing agencies of the standards in subsection 1;

[ 1977, c. 516, (NEW) .]

3. Provide nursing services. To provide, at the discretion of the director, nursing services in communities that lack these services or in which these services are inadequate according to established standards; and

[ 1995, c. 502, Pt. D, §4 (AMD) .]

4. Provide technical assistance. To provide technical assistance to school health nurses, prenatal clinics, community immunization clinics and child health conferences and groups seeking to establish clinics and conferences.

[ 1995, c. 502, Pt. D, §4 (AMD) .]

SECTION HISTORY

1977, c. 516, (NEW). 1989, c. 700, §A75 (AMD). 1995, c. 502, §D4 (AMD).






Chapter 408-A: SCHOOL NURSE CONSULTANT

22 §1971. School nurse consultant position (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §QQ1 (NEW). 2007, c. 1, Pt. D, §3 (AMD). 2007, c. 539, Pt. EE, §1 (AMD). 2007, c. 572, Pt. A, §16 (AMD). 2009, c. 415, Pt. A, §11 (AMD). 2011, c. 380, Pt. DD, §4 (RP).



22 §1972. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §QQ1 (NEW). 2011, c. 380, Pt. DD, §5 (RP).






Chapter 409: CRIPPLED CHILDREN

22 §2000. Definition of "child"

For the purposes of this chapter, the word "child" means any person who has not attained the age of 22 years. [2001, c. 574, §12 (AMD).]

SECTION HISTORY

1969, c. 433, §46 (NEW). 1971, c. 598, §36 (AMD). 2001, c. 574, §12 (AMD).



22 §2001. Program of service

The department, through its Bureau of Health, is authorized to administer a program of services for children who are disabled or who are suffering from conditions that lead to a disability, and to supervise the administration of those services included in the program that are not administered directly by it. The purpose of the program is to develop, extend and improve services for locating such children and for providing for medical, surgical, corrective and other services of care, and for facilities for diagnosis, hospitalization and aftercare. Nothing in this chapter may be construed as authorizing any public official, agent or representative, in carrying out this chapter, to take charge of any child over the objection of either the father or the mother of such child, or of the person standing in loco parentis to such child, except pursuant to a proper court order. [2001, c. 574, §13 (AMD).]

SECTION HISTORY

2001, c. 574, §13 (AMD).



22 §2002. Acceptance of federal provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 470, §A77 (AMD). 1981, c. 703, §A15 (RP).



22 §2003. Federal grants (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 470, §A78 (AMD). 1981, c. 703, §A16 (RP).






Chapter 411: MAINE MEDICAL LABORATORY ACT

Article 1: TITLE, INTENT AND APPLICATION

22 §2011. Short title

This Act may be cited as the "Maine Medical Laboratory Act." [1975, c. 218, (RPR).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR).



22 §2012. Purpose

The proper operation of medical laboratories within the State is a matter of vital concern, since they provide essential health services by aiding medical practitioners in the diagnosis and treatment of disease. It is the purpose of this Act to develop, establish and enforce minimum standards for the licensure of medical laboratories and to provide for qualifications for the director of such laboratories. This Act shall be liberally construed to carry out these objectives and purposes. [1981, c. 66, §1 (AMD).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1981, c. 66, §1 (AMD).



22 §2013. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1981, c. 470, §A79 (AMD). 1987, c. 211, §§1,2 (AMD). 1989, c. 72, §1 (RP).



22 §2013-A. Applicability

In general, this Act applies to all medical laboratories and directors of medical laboratories operating in the State. [1989, c. 72, §2 (NEW).]

1. Exemptions. Subject to the limitations set forth in subsections 2 and 3, the following entities are exempted from the provisions of this Act under the following circumstances:

A. Medical laboratories operated by the United States Government, the State or municipalities of the State; [1989, c. 72, §2 (NEW).]

B. Laboratory facilities and laboratory services operated in a hospital licensed by the State; [1989, c. 72, §2 (NEW).]

C. Physicians and medical staff pursuant to this paragraph:

(1) Physicians, physician assistants, family nurse practitioners, Medicare-certified rural health clinics, professional associations or group practices performing only tests acceptable to the department, as defined by rule, exclusively for the examination of their own patients; and

(2) Physicians, physician assistants, family nurse practitioners, Medicare-certified rural health clinics, professional associations or group practices performing tests, other than those listed in subparagraph (1), exclusively for the examination of their own patients are subject only to sections 2024, 2025 and 2039.

Notwithstanding subparagraphs (1) and (2), laboratories incorporated for the mutual use of physician or group practice owners are subject to all provisions of this Act; [2005, c. 383, §21 (AMD).]

D. Medical laboratories in a school, college, university or industrial plant that are under the direct supervision of, and whose services are used exclusively by, a duly licensed physician and that perform only tests acceptable to the department; otherwise, only sections 2024, 2025 and 2039 apply; [2005, c. 383, §21 (AMD).]

E. Laboratories operated and maintained for research and teaching purposes that are recognized by the department or involve no patient or public health service; [2005, c. 383, §21 (AMD).]

F. The practice of radiology by a radiologist; and [1989, c. 72, §2 (NEW); 1989, c. 456, §1 (AMD).]

G. Laboratory services performing health screening tests as defined and regulated by rule adopted by the department. Services exempted under this paragraph include, but are not limited to, the performance of screening tests for cholesterol and colon cancer. [1993, c. 600, Pt. B, §4 (AMD).]

[ 2005, c. 383, §21 (AMD) .]

2. Maternal serum alpha-fetoprotein testing. Notwithstanding subsection 1, all medical laboratories and directors of medical laboratories shall be subject to all provisions of this Act, and rules promulgated under it, which govern the performance of maternal serum alpha-fetoprotein testing.

[ 1989, c. 72, §2 (NEW) .]

3. Public health reporting requirements. Notwithstanding subsection 1, any facility, regardless of location, that receives, forwards or analyzes specimens of material from the human body or referred cultures of specimens from the human body and reports the results to health care providers who use the data for purposes of patient care must comply with chapter 250.

[ 2005, c. 383, §22 (NEW) .]

SECTION HISTORY

1989, c. 72, §2 (NEW). 1989, c. 456, §§1,2 (AMD). 1989, c. 665, §1 (AMD). 1993, c. 600, §§B2-4 (AMD). 2005, c. 383, §§21,22 (AMD).






Article 2: DEFINITIONS

22 §2014. Definitions

For the purposes of this Act, the following words and phrases have the meanings ascribed to them unless the context otherwise requires. [1975, c. 218, (RPR).]

1. Commission.

[ 1993, c. 600, Pt. B, §5 (RP) .]

2. Department. "Department" means the Department of Health and Human Services of the State of Maine.

[ 1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

3. Director of medical laboratory. "Director of medical laboratory" means an individual who is responsible for the professional, technical and scientific operation of a medical laboratory, including the reporting of the findings of medical laboratory tests. The director of a medical laboratory may not be merely nominal, but must be responsible for its operation to such extent as may be necessary to assure compliance with the objects and purposes of this Act.

[ 1975, c. 218, (RPR) .]

4. Medical laboratory. "Medical laboratory" or "laboratory" means any institution, building or place which provides through its ownership or operation an organization which employs methods and instruments for the examination of blood, tissues, secretions and excretions of the human body or any function of the human body in order to diagnose disease, follow the course of disease, aid in the treatment of such disease or detect drugs or toxic substances or which produces information used as a basis for health advice or which purports to offer such examinations unless otherwise provided by law.

[ 1987, c. 211, §3 (AMD) .]

5. Person. "Person" means any individual, corporation, partnership or association.

[ 1975, c. 218, (RPR) .]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1975, c. 293, §4 (AMD). 1987, c. 211, §3 (AMD). 1993, c. 600, §B5 (AMD). 2003, c. 689, §B6 (REV).






Article 3: APPLICATION FOR AND ISSUANCES OF LICENSES AND RENEWALS

22 §2015. License

The department shall issue a medical laboratory license to any medical laboratory which has applied for said license on forms provided by the department and which is found to be in compliance with this Act. [1993, c. 600, Pt. B, §6 (AMD).]

No medical laboratory licensed under this Act shall send specimens to any laboratory within the State unless such laboratory is in compliance with this Act. When the specimen has been referred for examination to an out-of-state laboratory, the report shall bear or be accompanied by a clear statement that such findings were obtained in such other laboratory, which shall be identified. [1975, c. 218, (RPR).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1993, c. 600, §B6 (AMD).



22 §2016. Application

Application must be made on a form prescribed by the department. Licenses must be issued to perform testing in one or more of the following categories or specialties: Histocompatibility; microbiology, including subcategories bacteriology, mycology, parasitology, virology; immunology or serology, including subcategories syphilis and nonsyphilis; chemistry, including subcategories routine, clinical microscopy or urinalysis and other, including toxicology; hematology, including coagulation; immunohematology, including subcategories blood group and Rh typing, Rh titers, cross matching, antibody detection and identification; pathology, including subcategories tissue, oral, diagnostic cytology; and radiobioassay. All applications must be accompanied by a license application fee. The application must contain the following information: [2011, c. 531, §1 (AMD).]

1. Name and location. The name and location of the medical laboratory;

[ 1975, c. 218, (RPR) .]

2. Director and owners. The name of the director of the laboratory and the name of the owner or owners, if different;

[ 1975, c. 218, (RPR) .]

3. Services. A description of the services provided by such medical laboratory; and

[ 1975, c. 218, (RPR) .]

4. Other information. Such other information as the department may deem necessary or expedient in carrying out its powers and duties under this Act.

[ 1975, c. 218, (RPR) .]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1987, c. 211, §4 (AMD). 1991, c. 528, §J1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §J1 (AMD). 2011, c. 531, §1 (AMD).



22 §2017. Renewal

A license shall expire 3 years after the date of issuance unless renewed. Licenses may be renewed in the same manner and subject to the same conditions as the issuance of the original license and upon payment of a renewal application fee of $200 for the first category and $60 for each additional category. [1987, c. 211, §5 (AMD).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1987, c. 211, §5 (AMD).



22 §2018. Terms

A license to conduct a medical laboratory when the owner is not the director shall be issued jointly to the owner and the director for the premises stated in the application, and they shall be severally and jointly responsible to the department for the maintenance and conduct thereof and for any violations of this Act and regulations pertaining thereto. A separate license must be obtained for each location. A license shall be valid only in the hands of the persons to whom it is issued and shall not be the subject of sale, assignment or transfer, voluntary or involuntary, nor shall a license be valid for any premises other than those for which issued. A new license, for the unexpired length of time of the original license, may be secured, without the payment of any additional fee, for the new location, director or owner prior to the actual change, provided that the contemplated change is in compliance with this Act and regulations pertaining thereto. [1975, c. 218, (RPR).]

This section is not to be construed as limiting the ownership of laboratories to persons who qualify under the provisions of this chapter as a director, but rather is intended to stipulate that a director as defined in section 2014, subsection 3, is necessary in order for a laboratory to obtain a license. [1975, c. 218, (RPR).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR).



22 §2019. Display

Any person maintaining, conducting or operating a medical laboratory shall display, in a prominent place in the medical laboratory, the license issued to him by the department. A medical laboratory shall not in any advertisement, announcement, letter, circular, poster, sign or any other manner include any statement expressly or by implication to the effect that it is approved or endorsed by the department. [1975, c. 218, (RPR).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR).



22 §2020. Fees

Fees required under this Act may not be returned to the applicant or licensee under any circumstances. [1975, c. 218, (RPR).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR).



22 §2021. Use

All fees charged and collected by the department shall be deposited by it in the State Treasury to the credit of the department. All such money is appropriated to be used by the department in carrying out this Act. The expenditures of the department may be paid from that money. [1993, c. 600, Pt. B, §7 (AMD).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1993, c. 600, §B7 (AMD).



22 §2022. Duplicate

A licensee may obtain a duplicate copy of the license upon payment of $2 to the department. [1975, c. 218, (RPR).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR).






Article 4: POWERS AND DUTIES OF THE DEPARTMENT

22 §2023. Rules and regulations

The department shall prescribe and publish rules and regulations for medical laboratories. These rules and regulations shall relate to: [1993, c. 600, Pt. B, §8 (AMD).]

1. Qualifications of directors and technical personnel. The qualifications of directors and technical personnel of medical laboratories;

[ 1987, c. 211, §6 (AMD) .]

2. Location and construction of laboratory. The location and construction of the laboratory, including plumbing, heating, lighting, ventilation, electrical services and similar conditions which shall insure the conduct and operation of the laboratory in a manner which will protect the public health;

[ 1975, c. 218, (RPR) .]

3. Sanitary conditions. All sanitary conditions within the laboratory and its surroundings, including water supply, sewage, the handling of specimens and general hygiene which shall ensure the protection of the public health;

[ 1989, c. 72, §3 (AMD) .]

4. Equipment. Equipment essential in the opinion of the department to proper conduct and operation of a medical laboratory; and

[ 1993, c. 600, Pt. B, §9 (AMD) .]

5. Standards of performance. Standards of performance essential to the achievement of accurate, reliable results and the protection of public health, including standards for maternal serum alpha-fetoprotein testing, covering, at a minimum, volume of testing, population-based reference data, adjustment for variables affecting interpretation of results, confirmatory analyses, reports, review and follow-up and procedures to ensure that patients and physicians are provided adequate and reliable follow-up testing and counseling services and that the department is provided with data on test results and pregnancy outcomes.

[ 1989, c. 72, §4 (NEW) .]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1987, c. 211, §6 (AMD). 1989, c. 72, §§3,4 (AMD). 1993, c. 600, §§B8,9 (AMD).



22 §2023-A. Fees

The department shall adopt a schedule of fees by rulemaking to implement provisions of this chapter. [1991, c. 528, Pt. J, §2 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. J, §2 (NEW).]

SECTION HISTORY

1991, c. 528, §J2 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §J2 (NEW).



22 §2024. Inspection

The department is authorized to inspect the premises and operations of all medical laboratories, subject to licensure or any provisions under this Act. [1987, c. 211, §7 (AMD).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1987, c. 211, §7 (AMD).



22 §2025. Performance evaluation

The department shall require the demonstration of proficiency in the performance of the tests offered by laboratories subject to licensure or the provisions of this paragraph through successful participation in a proficiency testing program acceptable to the department covering all categories or subcategories in which testing is offered. Evaluated copies of results shall be forwarded to the department. [1993, c. 600, Pt. B, §10 (AMD).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1987, c. 211, §8 (RPR). 1993, c. 600, §B10 (AMD).






Article 5: MAINE MEDICAL LABORATORY COMMISSION

22 §2026. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1983, c. 812, §122 (AMD). 1987, c. 211, §9 (AMD). 1989, c. 503, §B88 (AMD). 1993, c. 600, §B11 (RP).



22 §2027. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1983, c. 812, §123 (AMD). 1993, c. 600, §B12 (RP).



22 §2028. Consultation and meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1993, c. 600, §B13 (RP).






Article 6: QUALIFICATIONS OF A DIRECTOR OF A MEDICAL LABORATORY

22 §2029. Director

Every medical laboratory shall have a director who is a legal resident of the State of Maine, except under certain conditions which may be designated by the department. The director shall also possess one of the following qualifications: [1993, c. 600, Pt. B, §14 (AMD).]

1. Certification. Is a physician licensed to practice medicine in the State of Maine, certified by the American Board of Pathology or the American Osteopathic Board of Pathology, or who possesses qualifications acceptable to the department and equivalent to such certification;

[ 1993, c. 600, Pt. B, §14 (AMD) .]

2. Special qualifications. Is a physician licensed to practice medicine with special qualifications acceptable to the department; or

[ 1993, c. 600, Pt. B, §14 (AMD) .]

3. Qualified persons other than physicians. Has an earned doctorate degree in a chemical, physical or biological science from an accredited institution and either is certified in at least one laboratory specialty by the American Board of Clinical Chemistry, American Board of Medical Microbiology or other national accrediting board acceptable to the department. Medical laboratories directed by persons qualified under this subsection shall only perform those examinations within the scientific area in which members of the staff are trained and certified.

[ 1993, c. 600, Pt. B, §14 (AMD) .]

A medical laboratory may not perform examinations in the field of pathologic anatomy, including exfoliative cytology, unless the director or an employee of the laboratory is a diplomate of the American Board of Pathology certified in pathologic anatomy or the American Osteopathic Board of Pathology certified in pathologic anatomy, or unless the director is a physician licensed to practice medicine in the State who possesses special qualifications acceptable to the department, or unless the director is a dentist licensed in Maine and is certified by the American Board of Oral Pathology. [1993, c. 600, Pt. B, §14 (AMD).]

SECTION HISTORY

1967, c. 380, (NEW). 1973, c. 625, §116 (AMD). 1975, c. 218, (RPR). 1981, c. 66, §§2-4 (AMD). 1987, c. 211, §10 (AMD). 1993, c. 600, §B14 (AMD).






Article 7: ACCEPTANCE, COLLECTION, IDENTIFICATION AND EXAMINATION OF SPECIMENS AND REPORTS OF FINDINGS

22 §2030. Requested

1. Request from authorized person. Except as otherwise provided, a medical laboratory shall examine specimens only at the request of a licensed physician or other person authorized by law to use the findings of laboratory examinations.

[ 1989, c. 665, §2 (NEW) .]

2. Exceptions. Notwithstanding this section, a medical laboratory may examine specimens without a physician referral for a limited number of laboratory services to be determined by rules adopted by the department. Those services include testing for:

A. Glucose for patients who have been previously diagnosed as having diabetes; [1989, c. 665, §2 (NEW).]

B. Pregnancy; [1989, c. 665, §2 (NEW).]

C. Colon cancer; and [1989, c. 665, §2 (NEW).]

D. Cholesterol. [1989, c. 665, §2 (NEW).]

[ 1993, c. 600, Pt. B, §15 (AMD) .]

3. Testing without referral. This section does not require any medical laboratory to perform laboratory services without a physician referral.

[ 1989, c. 665, §2 (NEW) .]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1989, c. 665, §2 (RPR). 1993, c. 600, §B15 (AMD).



22 §2031. Tests reported

The result of a test must be reported directly to the licensed physician or other person authorized by law who requested it. A report of results issued from a medical laboratory must clearly identify that medical laboratory and the director. [RR 2009, c. 2, §50 (COR).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). RR 2009, c. 2, §50 (COR).



22 §2031-A. Itemized billing statements

A medical laboratory that performs services under this Act shall send an itemized billing statement to the patient. [2011, c. 531, §2 (NEW).]

SECTION HISTORY

2011, c. 531, §2 (NEW).



22 §2032. Specimens

The following persons may collect or process specimens: licensed health care professionals; designees of licensed health care professionals acting within their scope of practice; and qualified medical laboratory personnel who are authorized by the director of the medical laboratory. [2011, c. 531, §3 (RPR).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 2011, c. 531, §3 (RPR).



22 §2033. Rebates or fee splitting prohibited

The owner or director of a laboratory licensed under this Act, either personally or through an agent, may not practice in any manner that offers or implies to offer rebates to persons submitting specimens or other fee splitting inducements or participate in any fee splitting arrangement. This applies to contents of fee schedules, billing methods or personal solicitation. The contractual provision of laboratory services for a fixed fee independent of the number of specimens submitted for such services is declared to be a violation of this section. [2011, c. 531, §4 (AMD).]

SECTION HISTORY

1967, c. 380, (NEW). 1973, c. 179, (AMD). 1975, c. 218, (RPR). 2011, c. 531, §4 (AMD).



22 §2034. Records

Records involving laboratory services and copies of reports of laboratory tests shall be kept in a manner satisfactory to the department and shall be available at all times for inspection by its representative. [1975, c. 218, (RPR).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR).






Article 8: REVOCATION AND SUSPENSION OF LICENSES

22 §2035. Denial; revocation

A license may be denied or revoked or the renewal of a license may be denied for any of the following reasons: [1975, c. 218, (RPR).]

1. Violation of Act. Violation of any of the provisions of this Act or the rules and regulations promulgated by the department hereunder;

[ 1975, c. 218, (RPR) .]

2. Assignment from unauthorized person. Knowingly accepting an assignment for medical laboratory tests or specimens from and the rendering a report thereon to persons not authorized by law to submit such specimens;

[ 1975, c. 218, (RPR) .]

3. Conviction. A conviction of a felony or of any crime involving moral turpitude under the laws of any state or of the United States arising out of or in connection with the operation of a medical laboratory. The record of conviction or a certified copy thereof shall be conclusive evidence of such conviction; or

[ 1975, c. 218, (RPR) .]

4. Lending name. Knowingly lending the use of the name of a licensed medical laboratory or its director to an unlicensed medical laboratory.

[ 1975, c. 218, (RPR) .]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR).



22 §2036. Hearing

Before suspension or revocation of its license, if requested, a hearing must be held to show cause why a license should not be suspended or revoked. [1993, c. 600, Pt. B, §16 (AMD).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1993, c. 600, §B16 (AMD).






Article 9: OFFENSES AND PENALTIES

22 §2037. Offenses

It is unlawful for any person to: [1975, c. 218, (RPR).]

1. Unlicensed. Operate, maintain, direct or engage in the business of operating a medical laboratory, as defined, unless he has obtained a medical laboratory license from the department; or

[ 1981, c. 470, Pt. A, §80 (AMD) .]

2. Unsupervised. Conduct, maintain or operate a medical laboratory unless such medical laboratory is under the direct and responsible supervision and direction of the person possessing those qualifications required by Article 6.

[ 1975, c. 218, (RPR) .]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1981, c. 470, §A80 (AMD).



22 §2038. Penalties

The performance of any of the acts specified in section 2037 shall constitute a misdemeanor punishable, upon conviction, by a fine of not less than $50 nor more than $500, or by imprisonment for not more than one year, or by both. [1975, c. 218, (RPR).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR).






Article 10: INJUNCTIONS

22 §2039. Injunction

The operation or maintenance of a medical laboratory subject to licensure or any provisions of this Act, in violation of this Act, is declared a nuisance inimical to the public health, welfare and safety. The department, in the name of the people of the State, through the Attorney General, may, in addition to other remedies provided, bring an action for an injunction to restrain such violation or to enjoin the future operation or maintenance of any such medical laboratory unless compliance with this Act has been obtained. [1987, c. 211, §11 (AMD).]

SECTION HISTORY

1967, c. 380, (NEW). 1975, c. 218, (RPR). 1987, c. 211, §11 (AMD).






Article 11: APPEALS

22 §2040. Appeal

Any person aggrieved by a decision of the department may appeal to the District Court Judge under Title 5, chapter 375. [1993, c. 600, Pt. B, §17 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1967, c. 380, (NEW). 1973, c. 303, §3 (AMD). 1975, c. 218, (RPR). 1981, c. 470, §A81 (AMD). 1993, c. 600, §B17 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).









Chapter 412: LICENSING OF END-STAGE RENAL DISEASE FACILITIES

22 §2041. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 658, §1 (NEW).]

1. Agreement. "Agreement" means a written document executed between an ESRD facility and another facility in which the other facility agrees to assume responsibility for furnishing specified services to patients and for obtaining reimbursement for those services.

[ 1997, c. 658, §1 (NEW) .]

2. Arrangement. "Arrangement" means a written document executed between an ESRD facility and another facility in which the other facility agrees to furnish specified services to patients but the ESRD facility retains responsibility for those services and for obtaining reimbursement for them.

[ 1997, c. 658, §1 (NEW) .]

3. Dialysis. "Dialysis" means a process by which dissolved substances are removed from a patient's body by diffusion from one fluid compartment to another across a semipermeable membrane. The 2 types of dialysis that are in common use are hemodialysis and peritoneal dialysis.

[ 1997, c. 658, §1 (NEW) .]

4. End-stage renal disease or ESRD. "End-stage renal disease" or "ESRD" means that stage of renal impairment that appears irreversible and permanent and requires a regular course of dialysis or kidney transplantation to maintain life.

[ 1997, c. 658, §1 (NEW) .]

5. ESRD facility. "ESRD facility" means a renal dialysis center, a renal dialysis facility, a self-dialysis unit or a special-purpose renal dialysis facility.

[ 2011, c. 257, §10 (AMD) .]

6. Renal transplantation center.

[ 2011, c. 257, §11 (RP) .]

7. Renal dialysis center. "Renal dialysis center" means a hospital unit that is approved to furnish the full spectrum of diagnostic, therapeutic and rehabilitative services required for the care of ESRD dialysis patients, including inpatient dialysis furnished directly or under arrangement. A hospital need not provide renal transplantation to qualify as a renal dialysis center.

[ 1997, c. 658, §1 (NEW) .]

8. Renal dialysis facility. "Renal dialysis facility" means a unit that is approved to furnish dialysis services directly to ESRD patients. "Renal dialysis facility" includes a self-dialysis unit or a special-purpose renal dialysis facility.

[ 1997, c. 658, §1 (NEW) .]

9. Self-dialysis unit. "Self-dialysis unit" means a unit that is part of an approved renal dialysis center or renal dialysis facility and furnishes self-dialysis services.

[ 2011, c. 257, §12 (AMD) .]

10. Special-purpose renal dialysis facility. "Special-purpose renal dialysis facility" means a renal dialysis facility that is approved to furnish dialysis at special locations on a short-term basis to a group of dialysis patients otherwise unable to obtain treatment in the geographical area. The special locations must be either special rehabilitative locations, including vacation locations, serving ESRD patients temporarily residing at those locations or locations in need of ESRD facilities under emergency circumstances.

[ 1997, c. 658, §1 (NEW) .]

SECTION HISTORY

1997, c. 658, §1 (NEW). 2011, c. 257, §§10-12 (AMD).



22 §2042. Licensing of facilities

1. Licensing and certification required. The following licensing and certification requirements apply to ESRD facilities.

A. Beginning January 1, 1999, a person, partnership, association or corporation may not represent itself as an ESRD facility, operate as an ESRD facility or otherwise provide ESRD services unless the person, partnership, association or corporation has obtained a license from the department. [1997, c. 658, §1 (NEW).]

B. Beginning January 1, 1999, an ESRD facility, other than an acute care hospital, must be Medicare-certified and meet Medicare requirements to be eligible for licensure as an ESRD facility. [1997, c. 658, §1 (NEW).]

[ 1997, c. 658, §1 (NEW) .]

2. Licenses. If, after receiving an application for a license under this chapter, the department finds that all other conditions of licensure are met, it shall issue a license to the applicant for a period of one year. If the department finds less than full compliance with the conditions of licensure, it may issue a conditional license.

The department may issue a conditional license if the applicant fails to comply with applicable laws and rules but the best interest of the public would be served by issuing a conditional license. The conditional license must specify when and what corrections must be made during the term of the conditional license.

When an applicant fails to comply with applicable laws and rules, the department may refuse to issue or renew a license.

[ 1997, c. 658, §1 (NEW) .]

3. Appeals. An applicant for a license under this chapter who is denied a license or whose application is not acted upon with reasonable promptness has the right of appeal to the commissioner. The commissioner shall provide the appellant with reasonable notice and opportunity for a fair hearing. The commissioner or a member of the department designated and authorized by the commissioner shall hear all evidence pertinent to the matter at issue and render a decision within a reasonable period after the date of hearing. The hearing must conform to the procedures detailed in this subsection. Review of any action or failure to act under this chapter must be pursuant to Title 5, chapter 375, subchapter VII. An action relative to the denial of a license provided under this chapter must be communicated to the applicant in writing and must include the specific reason or reasons for that action and must state that the person affected has a right to a hearing.

[ 1997, c. 658, §1 (NEW) .]

4. Right of entry and inspection. A duly designated employee of the department may enter the premises of any ESRD services provider who has applied for a license or who is licensed pursuant to this chapter or rules adopted pursuant to this chapter. These employees may inspect relevant documents of the ESRD services provider to determine whether the provider is in compliance with this chapter and rules adopted pursuant to this chapter. The right of entry and inspection extends to any premises and documents of a provider the department has reason to believe is providing ESRD services without a license. An entry or inspection must be made with the permission of the owner or person in charge unless a warrant is first obtained from the District Court authorizing that entry or inspection under section 2148.

[ 1997, c. 658, §1 (NEW) .]

5. Application fee. An application for a license under this chapter must be accompanied by a fee established by the department based on the cost of survey and enforcement. All fees collected under this subsection must be deposited into the General Fund.

[ 1997, c. 658, §1 (NEW) .]

6. Compliance. An ESRD facility must meet all appropriate state rules and federal regulations.

[ 1997, c. 658, §1 (NEW) .]

7. Minimum survey requirement. An ESRD facility is not eligible for licensure or renewal of licensure unless the ESRD facility has had a Medicare survey or a state licensure survey within the previous 36 months.

[ 2011, c. 257, §13 (AMD) .]

8. Rules. The department shall adopt rules governing the specific requirements for licensure under this chapter. These rules are routine technical rules in accordance with Title 5, chapter 375, subchapter II-A. The rules must include at least the following.

A. The ESRD facility must be in compliance with applicable federal, state and local laws and regulations. [1997, c. 658, §1 (NEW).]

B. The ESRD facility must meet all Medicare certification requirements. [1997, c. 658, §1 (NEW).]

C. All ESRD facilities must be required to have a backup emergency generator. The emergency generator must be made operational for a period of at least 1/2 hour each month. [1997, c. 658, §1 (NEW).]

[ 1997, c. 658, §1 (NEW) .]

9. Sanctions. A person who violates this chapter commits a civil violation for which a forfeiture not to exceed $100 per day of violation may be adjudged.

[ 1997, c. 658, §1 (NEW) .]

SECTION HISTORY

1997, c. 658, §1 (NEW). 2011, c. 257, §13 (AMD).






Chapter 413: HEALTH FACILITIES AUTHORITY

22 §2051. Title

This chapter shall be known as, and may be cited as, the "Maine Health and Higher Educational Facilities Authority Act." [1979, c. 680, §1 (AMD).]

SECTION HISTORY

1971, c. 303, §1 (NEW). 1979, c. 680, §1 (AMD).



22 §2052. Declaration of necessity

It is declared that for the benefit of the people of the State, the increase of their commerce, welfare and prosperity and the improvement of their health and living conditions, it is essential that health care facilities within the State be provided with appropriate additional means to expand, enlarge and establish health care facilities and other related facilities; that this and future generations of students be given the fullest opportunity to learn and to develop their intellectual capacities; and that it is the purpose of this chapter to provide a measure of assistance and an alternative method to enable health care facilities, institutions for higher education and nonprofit institutions providing an educational program in the State to provide the facilities and structures needed to accomplish the purposes of this chapter, all to the public benefit and good, and the exercise of the powers, to the extent and manner provided in this chapter, is declared the exercise of an essential governmental function. [2007, c. 354, §1 (AMD).]

SECTION HISTORY

1971, c. 303, §1 (NEW). 1973, c. 713, §1 (AMD). 1979, c. 680, §2 (AMD). 1991, c. 50, §§1-5 (AMD). 1993, c. 390, §1 (AMD). 2007, c. 354, §1 (AMD).



22 §2053. Definitions

As used in this chapter, the following words and terms shall have the following meanings unless the context indicates another or different meaning or intent. [1971, c. 303, §1 (NEW).]

1. Authority. "Authority" means the Maine Health and Higher Educational Facilities Authority created and established as a public body corporate and politic of the State of Maine by section 2054 or any board, body, commission, department or officer succeeding to the principal functions thereof or to whom the powers conferred upon the authority by this chapter shall be given by law.

[ 1979, c. 680, §3 (AMD) .]

2. Bonds and notes. "Bonds" and "notes" mean bonds and notes of the authority issued under this chapter, including refunding bonds, notwithstanding that the same may be secured by mortgage or the full faith and credit of the authority or the full faith and credit of a participating health care facility, a participating institution for higher education or a participating institution providing an educational program, or any other lawfully pledged security of a participating health care facility, a participating institution for higher education or a participating institution providing an educational program.

[ 2007, c. 354, §2 (AMD) .]

2-A. Community health or social service facility. "Community health or social service facility" means a community-based facility that provides medical or medically related diagnostic or therapeutic services, mental health services, services for persons with intellectual disabilities or autism, substance abuse services or family counseling and domestic abuse intervention services and is licensed by the State.

[ 2011, c. 542, Pt. A, §30 (AMD) .]

2-B. Community health center. "Community health center" means an incorporated nonprofit health facility that provides comprehensive primary health care to citizens in a community.

[ 1993, c. 390, §4 (NEW) .]

2-C. Congregate housing facility.

[ 1995, c. 670, Pt. C, §1 (RP); 1995, c. 670, Pt. D, §5 (AFF) .]

3. Cost. "Cost" as applied to a project or any portion thereof financed under this chapter shall mean the cost of construction, building, acquisition, equipping, alteration, enlargement, reconstruction and remodeling of a project and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements and interest acquired, necessary, used for or useful for or in connection with a project and all other undertakings which the authority deems reasonable or necessary for the development of a project, including but not limited to the cost of demolishing or removing any building or structures on land so acquired, the cost of acquiring any lands to which such building or structures may be moved, the cost of all machinery and equipment, financing charges, interest prior to and during construction, and if judged advisable by the authority, for a period after completion of such construction, the cost of financing the project, including interest on bonds and notes issued by the authority to finance the project; provisions for working capital; reserves for principal and interest and for extensions, enlargements, additions and improvements; cost of architectural, engineering, financial, legal or other special services, plans, specifications, studies, surveys, estimates of cost and revenues; administrative and operating expenses; expenses necessary or incident to determining the feasibility or practicability of constructing the project; and such other expenses necessary or incident to the construction and acquisition of the project, the financing of such construction, and acquisition and the placing of the project in operation.

[ 1971, c. 303, §1 (NEW) .]

3-A. Health care facility. "Health care facility" means a nursing home that is, or will be upon completion, licensed under chapter 405; a residential care facility that is, or will be upon completion, licensed under chapter 1663; a continuing care retirement community that is, or will be upon completion, licensed under Title 24-A, chapter 73; an assisted living facility that is, or will be upon completion, licensed under chapter 1664; a hospital; a community mental health facility; a scene response air ambulance licensed under Title 32, chapter 2-B and the rules adopted thereunder; a facility of a hospice program that is, or will be upon completion, licensed under chapter 1681; a nonprofit statewide health information network incorporated in the State for the purpose of exchanging health care information among licensed health care providers in the State; or a community health center.

[ 2007, c. 72, §1 (AMD) .]

3-B. Eligible entity. "Eligible entity" means a facility or institution eligible to participate in financing or other borrowing services authorized by this chapter and includes a participating community health or social service facility, a participating health care facility, a participating institution for higher education or a participating institution providing an educational program.

[ 2007, c. 354, §3 (AMD) .]

4. Hospital. "Hospital" means any private, nonprofit or charitable institution or organization which is either:

A. Engaged in the operation of, or formed for the purpose of operating, a hospital which is, or will be upon completion, licensed as a hospital under the laws of the State; or [1983, c. 199, §1 (NEW).]

B. Whose sole members are 2 or more institutions or organizations which are licensed as hospitals or nursing homes under the laws of the State. [1983, c. 199, §1 (NEW).]

[ 1983, c. 199, §1 (RPR) .]

4-A. Nursing home.

[ 1991, c. 584, §2 (RP) .]

4-B. Institution for higher education. "Institution for higher education" means:

A. Any private, nonprofit, governmental or charitable institution or organization engaged in the operation of, or formed for the purpose of operating, an educational institution within this State, including the Maine Community College System and the University of Maine System, that, by virtue of law or charter, is an educational institution empowered to provide a program of education beyond the high school level; [2015, c. 363, §6 (AMD).]

B. The Maine School of Science and Mathematics, as established in Title 20-A, chapter 312; and [2015, c. 363, §6 (AMD).]

C. The Maine School for Marine Science, Technology, Transportation and Engineering, as established in Title 20-A, chapter 312-A. [2015, c. 363, §6 (NEW).]

[ 2015, c. 363, §6 (AMD) .]

4-C. Participating community mental health facility.

[ 1993, c. 390, §6 (RP) .]

4-D. Participating community health or social service facility. "Participating community health or social service facility" means a community health or social service facility that is exempt from taxation under section 501 of the United States Internal Revenue Code and that, pursuant to this chapter, undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of existing indebtedness as provided in and committed by this chapter.

[ 1995, c. 179, §2 (NEW) .]

4-E. Institution providing an educational program. "Institution providing an educational program" means a nonprofit or charitable institution, public or private, that is exempt from federal taxation pursuant to the United States Internal Revenue Code of 1986, as amended, Section 501 and that provides a program of education for the purpose of enhancing the knowledge or abilities of its members or the general public.

[ 2007, c. 354, §4 (NEW) .]

5. Participating health care facility. "Participating health care facility" means a health care or licensed assisted living facility that, pursuant to this chapter, undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of existing indebtedness as provided in and permitted by this chapter.

[ 1995, c. 670, Pt. C, §3 (AMD); 1995, c. 670, Pt. D, §5 (AFF) .]

5-A. Participating institution for higher education. "Participating institution for higher education" means an institution for higher education which, pursuant to this chapter, shall undertake the financing and construction or acquisition of a project or shall undertake the refunding or refinancing of obligations or of a mortgage or of advances as provided in and permitted by this chapter.

[ 1979, c. 680, §5 (NEW) .]

5-B. Participating institution providing an educational program. "Participating institution providing an educational program" means an institution providing an educational program that, pursuant to this chapter, undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of obligations or of a mortgage or of advances as provided in and permitted by this chapter.

[ 2007, c. 354, §5 (NEW) .]

6. Project. "Project" means:

A. In the case of a participating health care facility or a participating community health or social service facility, the acquisition, construction, improvement, reconstruction or equipping of, or construction of an addition or additions to, a structure designed for use as a health care facility, community health or social service facility, congregate housing facility, laboratory, laundry, nurses or interns residence or other multiunit housing facility for staff, employees, patients or relatives of patients admitted for treatment in the health care facility, community health or social service facility, doctors office building, administration building, research facility, maintenance, storage or utility facility or other structures or facilities related to any of the foregoing or required or useful for the operation of the project, or the refinancing of existing indebtedness in connection with any of the foregoing, including parking and other facilities or structures essential or convenient for the orderly conduct of the health care facility or community health or social service facility. "Project" also includes all real and personal property, lands, improvements, driveways, roads, approaches, pedestrian access roads, rights-of-way, utilities, easements and other interests in land, parking lots, machinery and equipment, and all other appurtenances and facilities either on, above or under the ground that are used or usable in connection with the structures mentioned in this paragraph, and includes landscaping, site preparation, furniture, machinery and equipment and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended, but does not include such items as food, fuel, supplies or other items that are customarily considered as a current operating charge. In the case of a hospital, as defined in subsection 4, paragraph B, a community health center or a community health or social service facility, "project" does not include any facilities, structures or appurtenances, the use of which is not directly related to the provision of patient care by its members; [2007, c. 354, §6 (AMD).]

B. In the case of a participating institution for higher education, the acquisition, construction, improvement, reconstruction or equipping of, or construction of an addition or additions to, any structure designed for use as a dormitory or other housing facility, dining facility, student union, academic building, administrative facility, library, classroom building, research facility, faculty facility, office facility, athletic facility, health care facility, laboratory, maintenance, storage or utility facility or other building or structure essential, necessary or useful for instruction in a program of education provided by an institution for higher education, including a parking facility, or any multipurpose structure designed to combine 2 or more of the functions performed by the types of structures enumerated in this paragraph. "Project" includes all real and personal property, lands, improvements, driveways, roads, approaches, pedestrian access roads, rights-of-way, utilities, easements and other interests in land, machinery and equipment, and all appurtenances and facilities either on, above or under the ground that are used or usable in connection with any of the structures mentioned in this paragraph, and also includes landscaping, site preparation, furniture, machinery, equipment and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended, but does not include such items as books, fuel, supplies or other items that are customarily considered as a current operating charge; and [2007, c. 354, §6 (AMD).]

C. In the case of a participating institution providing an educational program, the acquisition, construction, improvement, reconstruction or equipping of, or construction of an addition or additions to, any structure designed for use as a dormitory or other housing facility, dining facility, student union, academic building, administrative facility, library, classroom building, research facility, faculty facility, office facility, athletic facility, health care facility, laboratory, maintenance, storage or utility facility, exhibition facility or space, performing arts facility, museum, theater, studio or other building or structure essential, necessary or useful to the participating institution providing an educational program, including a parking facility or any multipurpose structure designed to combine 2 or more of the functions performed by the types of structures enumerated in this paragraph. "Project" includes all real and personal property, lands, improvements, driveways, roads, approaches, pedestrian access roads, rights-of-way, utilities, easements and other interests in land, machinery and equipment, and all appurtenances and facilities either on, above or under the ground that are used or usable in connection with any of the structures mentioned in this paragraph, and also includes landscaping, site preparation, furniture, machinery, equipment and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended, but does not include such items as books, fuel, supplies or other items that are customarily considered as a current operating charge. [2007, c. 354, §6 (NEW).]

[ 2007, c. 354, §6 (AMD) .]

7. Refinancing of existing indebtedness. "Refinancing of existing indebtedness" means liquidation, with the proceeds of bonds or notes issued by the authority, of an indebtedness of a health care facility, an institution for higher education or a participating institution providing an educational program incurred to finance or aid in financing a lawful purpose of that health care facility, institution for higher education or participating institution providing an educational program not financed pursuant to this chapter that would constitute a project had it been undertaken and financed by the authority, or consolidation of such indebtedness with indebtedness of the authority incurred for a project related to the purpose for which the indebtedness of the health care facility, institution for higher education or participating institution providing an educational program was incurred.

[ 2007, c. 354, §7 (AMD) .]

SECTION HISTORY

1971, c. 303, §1 (NEW). 1973, c. 713, §§2-5 (AMD). 1979, c. 680, §§3-7 (AMD). 1983, c. 199, §§1,2 (AMD). RR 1991, c. 2, §78 (COR). 1991, c. 584, §§1-3 (AMD). 1993, c. 390, §§2-9 (AMD). 1993, c. 661, §1 (AMD). 1993, c. 706, §A5 (AMD). 1995, c. 179, §§1-3 (AMD). 1995, c. 362, §§1,2 (AMD). 1995, c. 452, §1 (AMD). 1995, c. 670, §§C1-3 (AMD). 1995, c. 670, §D5 (AFF). 1997, c. 385, §1 (AMD). 2001, c. 590, §4 (AMD). 2001, c. 596, §B7 (AMD). 2001, c. 596, §B25 (AFF). 2003, c. 20, §§OO2,DDD1 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 407, §1 (AMD). 2007, c. 72, §1 (AMD). 2007, c. 354, §§2-7 (AMD). 2011, c. 542, Pt. A, §30 (AMD). 2015, c. 363, §6 (AMD).



22 §2054. Health Facilities Authority; executive director

1. Authority. The Maine Health and Higher Educational Facilities Authority, established by Title 5, chapter 379, is constituted a public body corporate and politic and an instrumentality of the State, and the exercise by the authority of the powers conferred by this chapter is deemed and held to be the performance of an essential public function. The authority consists of 12 members, one of whom must be the Superintendent of Financial Institutions, ex officio; one of whom must be the Commissioner of Health and Human Services, ex officio; one of whom must be the Commissioner of Education, ex officio; one of whom must be the Treasurer of State, ex officio; and 8 of whom must be residents of the State appointed by the Governor. Not more than 4 of the appointed members may be members of the same political party. Three of the appointed members must be trustees, directors, officers or employees of health care facilities and one of these appointed members must be a person having a favorable reputation for skill, knowledge and experience in state and municipal finance, either as a partner, officer or employee of an investment banking firm that originates and purchases state and municipal securities, or as an officer or employee of an insurance company or bank whose duties relate to the purchase of state and municipal securities as an investment and to the management and control of a state and municipal securities portfolio. Of the 3 members first appointed who are trustees, directors, officers or employees of hospitals, one shall serve for 2 years, one for 3 years and one for 4 years. Of the 5 remaining members initially appointed, one shall serve for one year, one for 2 years, one for 3 years, one for 4 years and one for 5 years. For the 2 members whose terms expire in 1980 and 1981, the Governor shall appoint as successors, for terms of 5 years each, persons who are trustees, members of a corporation or board of governors, officers or employees of institutions for higher education. Annually, the Governor shall appoint, for a term of 5 years, a successor to the member whose term expires. Members shall continue in office until their successors have been appointed and qualified. The Governor shall fill any vacancy for the unexpired terms. A member of the authority is eligible for reappointment. Any non-ex officio member of the authority may be removed by the Governor, after hearing, for misfeasance, malfeasance or willful neglect of duty. Each member of the authority before entering upon the member's duties must take and subscribe the oath or affirmation required by the Constitution of Maine, Article IX. A record of each such oath must be filed in the office of the Secretary of State. The Superintendent of Financial Institutions, the Treasurer of State, the Commissioner of Health and Human Services and the Commissioner of Education may designate their deputies to represent them with full authority and power to act and vote in their behalf or, in the case of the Superintendent of Financial Institutions, the Commissioner of Health and Human Services and the Commissioner of Education, any member of their staffs to represent them as members at meetings of the authority with full power to act and, in the case of the Superintendent of Financial Institutions, the Commissioner of Health and Human Services and the Commissioner of Education, to vote in their behalf.

[ 1993, c. 390, §10 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF); 2003, c. 689, Pt. B, §7 (REV) .]

2. Chairman, vice-chairman; executive director. The authority shall annually elect one of its members as chairman and one as vice-chairman, and shall also appoint an executive director who shall not be a member of the authority and who shall serve at the pleasure of the authority and receive such compensation as shall be fixed by the authority.

[ 1971, c. 303, §1 (NEW) .]

3. Duties of executive director. The executive director shall keep a record of the proceedings of the authority and shall be custodian of all books, documents and papers filed with the authority and of the minute book or journal of the authority and of its official seal. He may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

[ 1971, c. 303, §1 (NEW) .]

4. Powers of authority. The powers of the authority shall be vested in the members thereof in office from time to time and 5 members of the authority shall constitute a quorum at any meeting of the authority. No vacancy in the membership of the authority shall impair the right of such members to exercise all the rights and perform all the duties of the authority. Any action taken by the authority under this chapter may be authorized by resolution approved by a majority of the members present at any regular or special meeting, which resolution shall take effect immediately or by a resolution circularized or sent to each member of the authority, which shall take effect at such time as a majority of the members shall have signed an assent to such resolution. Resolutions of the authority need not be published or posted. The authority may delegate by resolution to one or more of its members or its executive director such powers and duties as it may deem proper.

[ 1971, c. 303, §1 (NEW) .]

5. Bond. Each member of the authority shall execute a surety bond in the penal sum of $50,000 and the executive director shall execute a surety bond in the penal sum of $100,000, or, in lieu thereof, the chairman of the authority shall execute a blanket position bond covering each member, the executive director and the employees of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this State as surety and to be approved by the Attorney General and filed in the office of the Secretary of State. The cost of each bond shall be paid by the authority.

[ 1971, c. 303, §1 (NEW) .]

6. Expenses. The members of the authority shall be compensated according to the provisions of Title 5, chapter 379.

[ 1983, c. 812, §125 (RPR) .]

7. Conflict of interest. Notwithstanding any other law to the contrary, it does not constitute a conflict of interest for a trustee, director, officer or employee of a health care facility or a participating institution providing an educational program or for a trustee, member of a corporation or board of governors, officer or employee of an institution for higher education to serve as a member of the authority if that trustee, director, member of a corporation or board of governors, officer or employee abstains from deliberation, action and vote by the authority under this chapter in specific respect to the health care facility, institution for higher education or participating institution providing an educational program of which that member is a trustee, director, member of a corporation or board of governors, officer or employee.

[ 2007, c. 354, §8 (AMD) .]

SECTION HISTORY

1971, c. 303, §1 (NEW). 1973, c. 585, §11 (AMD). 1973, c. 713, §6 (AMD). 1973, c. 788, §84 (AMD). 1975, c. 771, §217 (AMD). 1979, c. 533, §§11-13 (AMD). 1979, c. 680, §§8,9 (AMD). 1983, c. 812, §§124,125 (AMD). 1987, c. 403, §4 (AMD). 1989, c. 700, §A76 (AMD). 1991, c. 50, §§6,7 (AMD). 1993, c. 390, §§10,11 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2003, c. 689, §B7 (REV). 2007, c. 354, §8 (AMD).



22 §2055. Powers of authority

The purpose of the authority is to assist participating health care facilities, participating institutions providing an educational program and participating institutions for higher education in the undertaking of projects and the refinancing of existing indebtedness that are declared to be public purposes, and for the purposes of this chapter the authority is authorized and empowered: [2007, c. 354, §9 (AMD).]

1. Bylaws. To have perpetual succession as a body politic and corporate and to adopt bylaws for the regulation of its affairs and the conduct of its business;

[ 1971, c. 303, §1 (NEW) .]

2. Seal. To adopt an official seal and alter the same at pleasure;

[ 1971, c. 303, §1 (NEW) .]

3. Office. To maintain an office at such place or places as it may designate;

[ 1971, c. 303, §1 (NEW) .]

4. Sue. To sue and be sued in its own name, and plead and be impleaded;

[ 1971, c. 303, §1 (NEW) .]

5. Projects. To determine the location and character of any project to be financed under this chapter and to acquire, construct, reconstruct, renovate, improve, replace, maintain, repair, extend, enlarge, operate, lease, as lessee or lessor, and regulate the same, to enter into contracts for any or all of such purposes, to enter into contracts for the management and operation of a project, and to designate a participating health care facility, a participating institution for higher education or a participating institution providing an educational program as its agent to determine the location and character of a project undertaken by the participating health care facility, participating institution for higher education or participating institution providing an educational program under this chapter and, as the agent of the authority, to acquire, construct, reconstruct, renovate, improve, replace, maintain, repair, extend, enlarge, operate, lease, as lessee or lessor, and regulate the same and, as the agent of the authority, to enter into contracts for any or all of such purposes, including contracts for the management and operation of such project;

[ 2007, c. 354, §10 (AMD) .]

6. Bonds. To borrow money and issue bonds, notes, bond anticipation notes and other obligations of the authority for any of its corporate purposes, and to fund or refund the same, all as provided in this chapter;

[ 1971, c. 303, §1 (NEW) .]

7. Rates and fees. Generally, to fix and revise from time to time and charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by a project or any portion thereof and to contract with any person, partnership, association or corporation or other body public or private in respect thereof;

[ 1971, c. 303, §1 (NEW) .]

8. Rules. To establish rules for the use of a project or any portion thereof and to designate a participating health care facility, a participating institution for higher education or a participating institution providing an educational program as its agent to establish rules for the use of a project undertaken by the participating health care facility, participating institution for higher education or participating institution providing an educational program;

[ 2007, c. 354, §11 (AMD) .]

9. Consultants and agents. To employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers and such other employees and agents as may be necessary in its judgment, and to fix their compensation;

[ 1971, c. 303, §1 (NEW) .]

10. Grants. To receive and accept from the Federal Government or the State or any other public agency loans or grants for or in aid of the construction of a project or any portion thereof, and to receive and accept loans, grants, aid or contributions from any source of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which such loans, grants, aid and contributions are made;

[ 1971, c. 303, §1 (NEW) .]

11. Mortgages. To mortgage any project and the site thereof for the benefit of the holders of bonds or notes or other obligations issued to finance such project;

[ 1971, c. 303, §1 (NEW) .]

12. Loans. To make loans to a participating health care facility, participating institution for higher education, participating institution providing an educational program, other entity eligible to use the authority or consortium of entities eligible to use the authority for the cost of a project in accordance with an agreement between the authority and the participating entity or entities, except that no such loan may exceed the total cost of the project as determined by the participating entity or entities and approved by the authority;

[ 2007, c. 354, §12 (AMD) .]

13. Refund. To make loans to a participating health care facility, a participating institution for higher education or a participating institution providing an educational program to refund outstanding obligations, mortgages or advances issued, made or given by such a participating health care facility, participating institution for higher education or participating institution providing an educational program for the cost of the project;

[ 2007, c. 354, §13 (AMD) .]

14. Apportionment. To charge to and equitably apportion among participating health care facilities, participating institutions for higher education and participating institutions providing an educational program its administrative costs and expenses incurred in the exercise of the powers and duties conferred by this chapter;

[ 2007, c. 354, §14 (AMD) .]

15. Other acts. To do all things necessary or convenient to carry out the purposes of this chapter. In carrying out the purposes of this chapter, the authority may undertake a project for 2 or more participating health care facilities jointly, 2 or more participating institutions for higher education jointly or 2 or more participating institutions providing educational programs, and, upon undertaking the project, all other provisions of this chapter apply to and for the benefit of the authority and such joint participants;

[ 2007, c. 354, §15 (AMD) .]

16. Bulk purchases. To purchase, lease or otherwise acquire, finance, sell and transfer for, to or on behalf of itself and any eligible entities organized pursuant to the United States Internal Revenue Code, Section 501 or in partnership with any of its eligible entities organized pursuant to the United States Internal Revenue Code, Section 501 commodities necessary for the daily operation of the facilities of the eligible entities, including, but not limited to, electricity, petroleum products, fuel oil and natural gas. For purposes authorized in this subsection, the University of Maine System and its colleges and universities are eligible participating institutions under the definition of eligible participant for the authority; and

[ 1999, c. 231, §1 (AMD) .]

17. Nonprofit corporation. In accordance with the limitations and restrictions of this chapter, to cause any of its powers, duties, programs or operations to be carried out by one or more nonprofit corporations. Nonprofit corporations acting at the direction of the authority must be organized and operated under the Maine Nonprofit Corporation Act. For the purposes authorized in this section the University of Maine System and its colleges and universities are eligible participating institutions under the definition of eligible participant for the authority.

[ 1997, c. 385, §4 (NEW) .]

SECTION HISTORY

1971, c. 303, §1 (NEW). 1979, c. 680, §§10-13 (AMD). 1981, c. 470, §A82 (AMD). 1991, c. 50, §§8-13 (AMD). 1991, c. 584, §4 (AMD). 1993, c. 390, §§12-18 (AMD). 1997, c. 385, §§2-4 (AMD). 1999, c. 231, §1 (AMD). 2007, c. 354, §§9-15 (AMD).



22 §2056. Payment of expenses

All expenses incurred in carrying out this chapter shall be payable solely from funds provided under the authority of this chapter and no liability or obligation shall be incurred by the authority beyond the extent to which moneys shall have been provided under this chapter. [1971, c. 303, §1 (NEW).]

SECTION HISTORY

1971, c. 303, §1 (NEW).



22 §2057. Acquisition of property by authority

The authority is authorized and empowered, directly or by and through a participating health care facility, a participating institution for higher education or a participating institution providing an educational program, as its agent, to acquire by purchase or by gift or devise such lands, structures, property, real or personal, rights and air rights, rights-of-way, franchises, easements and other interests in lands, including lands lying under water and riparian rights, and air rights, that are located inside or outside the State, as it determines necessary or convenient for the construction or operation of a project, upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon between it and the owner of lands, including lands lying under water and riparian rights, and air rights, that are located inside or outside the State, and to take title to lands, including lands lying under water and riparian rights, and air rights, that are located inside or outside the State in the name of the authority or in the name of a participating health care facility, a participating institution for higher education or a participating institution providing an educational program as its agent. [2007, c. 354, §16 (AMD).]

SECTION HISTORY

1971, c. 303, §1 (NEW). 1979, c. 680, §14 (AMD). 1991, c. 50, §14 (AMD). 1993, c. 390, §19 (AMD). 2007, c. 354, §16 (AMD).



22 §2058. Conveyance of title to participating institutions

When the principal of and interest on bonds of the authority issued to finance the cost of a particular project or projects for a participating health care facility, a participating institution for higher education or a participating institution providing an educational program, including any refunding bonds issued to refund and refinance such bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire the same, and all other conditions of the resolution or trust agreement authorizing and securing the same have been satisfied and the lien of such resolution or trust agreement has been released in accordance with the provisions of the bonds, the authority shall promptly do such things and execute such deeds and conveyances as are necessary and required to convey title to such project or projects to such participating health care facility, participating institution for higher education or participating institution providing an educational program, free and clear of all liens and encumbrances, all to the extent that title to such project or projects is not, at the time, vested in such participating health care facility, participating institution for higher education or participating institution providing an educational program. [2007, c. 354, §17 (AMD).]

SECTION HISTORY

1971, c. 303, §1 (NEW). 1979, c. 680, §15 (AMD). 1991, c. 50, §15 (AMD). 1993, c. 390, §20 (AMD). 2007, c. 354, §17 (AMD).



22 §2059. Notes of the authority

The authority is authorized from time to time to issue its negotiable notes for any corporate purpose, including the payment of all or any part of the cost of any project, and renew from time to time any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing bonds of the authority or any issue thereof, and the authority may include in any notes any terms, covenants or conditions which it is authorized to include in any bonds. All such notes shall be payable from the proceeds of bonds or renewal notes or from the revenues of the authority or other moneys available therefor and not otherwise pledged, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding. [1971, c. 303, §1 (NEW).]

SECTION HISTORY

1971, c. 303, §1 (NEW).



22 §2060. Bonds of the authority

1. Negotiable. The authority is authorized from time to time to issue its negotiable bonds for the purpose of financing all or a part of the cost of any projects authorized hereby. In anticipation of the sale of such bonds, the authority may issue negotiable bond anticipation notes and may renew the same from time to time. Such notes shall be paid from any revenues of the authority or other moneys available therefor and not otherwise pledged, or from the proceeds of sale of the bonds of the authority in anticipation of which they were issued. The notes shall be issued in the same manner as the bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of the authority may contain.

[ 1971, c. 303, §1 (NEW) .]

2. General obligations. Except as may otherwise be expressly provided by the authority, every issue of its bonds, notes or other obligations is a general obligation of the authority payable from revenues or money of the authority available for the payment of the obligation and not otherwise pledged, subject only to agreements with the holders of particular bonds, notes or other obligations pledging particular revenues or money and subject to any agreements with a participating health care facility, participating institution for higher education or participating institution providing an educational program. Notwithstanding that such bonds, notes or other obligations may be payable from a special fund, they are and must be deemed to be for all purposes negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code, Article 8, subject only to the provisions of such bonds, notes or other obligations for registration.

[ 2007, c. 354, §18 (AMD) .]

3. Issuance. The bonds may be issued as serial bonds or as term bonds, or the authority, in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the members of the authority and shall bear such date or dates, mature at such time or times, not exceeding 50 years from their respective dates, bear interest at such rate or rates, be payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The bonds or notes may be sold at public or private sale for such price or prices as the authority shall determine. The power to fix the date of sale of bonds, to receive bids or proposals, to award and sell bonds, and to take all other necessary action to sell and deliver bonds may be delegated to the executive director of the authority by resolution of the authority. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

[ 1971, c. 303, §1 (NEW) .]

4. Provisions. Any resolution or resolutions authorizing any bonds or any issue of bonds may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to:

A. Pledging the full faith and credit of the authority, the full faith and credit of a participating health care facility, a participating institution of higher education or a participating institution providing an educational program, all or a part of the revenues of a project or a revenue-producing contract or contracts made by the authority with an individual, partnership, corporation or association or other body, public or private, to secure the payment of the bonds or of a particular issue of bonds, subject to such agreements with bondholders as may then exist; [2007, c. 354, §19 (AMD).]

B. The rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues; [1971, c. 303, §1 (NEW).]

C. The setting aside of reserves or sinking funds, and the regulation and disposition thereof; [1971, c. 303, §1 (NEW).]

D. Limitations on the right of the authority or its agent to restrict and regulate the use of the project; [1971, c. 303, §1 (NEW).]

E. Limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the bonds or any issue of the bonds; [1971, c. 303, §1 (NEW).]

F. Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds; [1971, c. 303, §1 (NEW).]

G. The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; [1971, c. 303, §1 (NEW).]

H. Limitations on the amount of moneys derived from the project to be expended for operating, administrative or other expenses of the authority; [1971, c. 303, §1 (NEW).]

I. Defining the acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default; [1971, c. 303, §1 (NEW).]

J. The mortgaging of a project and the site thereof for the purpose of securing the bondholders; and [1971, c. 303, §1 (NEW).]

K. Such other additional covenants, agreements and provisions as are judged advisable or necessary by the authority for the security of the holders of such bonds. [1971, c. 303, §1 (NEW).]

[ 2007, c. 354, §19 (AMD) .]

5. Personal liability. Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

[ 1971, c. 303, §1 (NEW) .]

6. Purchase. The authority shall have power out of any funds available therefor to purchase its bonds or notes. The authority may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

[ 1971, c. 303, §1 (NEW) .]

SECTION HISTORY

1971, c. 303, §1 (NEW). 1979, c. 680, §§16,17 (AMD). 1991, c. 50, §§16,17 (AMD). 1993, c. 390, §§21,22 (AMD). 2007, c. 354, §§18, 19 (AMD).



22 §2061. Procedure before issuance of bonds

Notwithstanding any other provisions of this chapter, the authority is not empowered to undertake any project authorized by this chapter unless, prior to the issuance of any bonds or notes hereunder, the authority has determined that: [1975, c. 264, (RPR).]

1. Assistance. Such a project will enable or assist a health care facility to fulfill its obligation to provide health care facilities, an institution for higher education to provide educational facilities within the State or a participating institution providing an educational program to fulfill its mission within the State;

[ 2007, c. 354, §20 (AMD) .]

2. Review. Each project for a health care facility has been reviewed and approved to the extent required by the agency of the State that serves as the designated planning agency of the State or by the Department of Health and Human Services in accordance with the provisions of the Maine Certificate of Need Act of 2002, as amended;

[ 2011, c. 90, Pt. J, §19 (AMD) .]

3. Lease. Such a project will be leased to, or owned by, a health care facility, institution for higher education or institution providing an educational program inside the State;

[ 2007, c. 354, §21 (AMD) .]

4. Payment. Adequate provision has been or will be made for the payment of such project and that under no circumstances will the State be obligated for the payment of such project, or for the payment of the principal of, or interest on, any obligations issued to finance such project; and

[ 2001, c. 609, §2 (AMD) .]

5. Projects for program of independent housing with services not required to be licensed. If the project is for a program of independent housing with services that is not required to be licensed under this Title, the participating health care facility has agreed to comply with the requirements applicable to assisted living providers with regard to the standardized contract under section 7916 and residents' rights under section 7902-A, subsection 6 and rules adopted pursuant to those provisions. This requirement does not apply to the refinancing of an authority loan outstanding on April 1, 2002 or to a project specifically authorized under this chapter.

[ 2001, c. 609, §3 (NEW) .]

SECTION HISTORY

1971, c. 303, §1 (NEW). 1973, c. 713, §7 (AMD). 1975, c. 264, (RPR). 1979, c. 680, §18 (AMD). 1981, c. 455, (AMD). 1983, c. 579, §11 (AMD). 1991, c. 50, §§18-20 (AMD). 1991, c. 584, §5 (AMD). 1993, c. 390, §§23-25 (AMD). 2001, c. 609, §§1-3 (AMD). RR 2003, c. 2, §71 (COR). 2003, c. 469, §C16 (AMD). 2003, c. 510, §A16 (AMD). 2003, c. 599, §6 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 354, §§20, 21 (AMD). 2011, c. 90, Pt. J, §19 (AMD).



22 §2062. Trust agreement to secure bonds

In the discretion of the authority, any bonds issued under this chapter may be secured by a trust agreement by and between the authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the State. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged and may convey or mortgage the project or any portion thereof. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper, and not in violation of law, including particularly such provisions as have been specifically authorized to be included in any resolution or resolutions of the authority authorizing bonds thereof. Any bank or trust company incorporated under the laws of this State, which may act as depositary of the proceeds of bonds or of revenues or other moneys, may furnish such indemnifying bonds or pledge such securities as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out such trust agreement or resolution may be treated as a part of the cost of the operation of a project. [1971, c. 303, §1 (NEW).]

SECTION HISTORY

1971, c. 303, §1 (NEW).



22 §2063. Credit of State not pledged

Bonds and notes issued under this chapter do not constitute or create a debt or debts, liability or liabilities on behalf of the State or of a political subdivision of the State other than the authority or a loan of the credit of the State or a pledge of the faith and credit of the State or of any such political subdivision other than the authority, but are payable solely from the funds provided for the bonds and notes. All such bonds and notes must contain on the face of the bonds and notes a statement to the effect that neither the State nor a political subdivision of the State is obligated to pay the same or the interest on the bonds and notes, except from revenues of the project or the portion of the project for which they are issued and that neither the faith and credit nor the taxing power of the State or of a political subdivision of the State is pledged to the payment of the principal of or the interest on such bonds or notes. The issuance of bonds or notes under this chapter may not directly or indirectly or contingently obligate the State or a political subdivision of the State to levy or to pledge any form of taxation whatever for the bonds and notes or to make an appropriation for their payment. Nothing in this section may prevent nor be construed to prevent the authority from pledging its full faith and credit or the full faith and credit of a participating health care facility, participating institution for higher education or participating institution providing an educational program to the payment of bonds or notes or issue of notes or bonds authorized pursuant to this chapter. [2007, c. 354, §22 (AMD).]

SECTION HISTORY

1971, c. 303, §1 (NEW). 1979, c. 680, §19 (AMD). 1991, c. 50, §21 (AMD). 1993, c. 390, §26 (AMD). 2007, c. 354, §22 (AMD).



22 §2064. Rents and charges

The authority is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project and to contract with a person, partnership, association or corporation, or other body, public or private, in respect of rates, rents, fees and charges. Such rates, rents, fees and charges must be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from such project so as to provide funds sufficient with other revenues or money available for the project, if any, to pay the cost of maintaining, repairing and operating the project and each and every portion of the project, to the extent that the payment of such cost has not otherwise been adequately provided for, to pay the principal of and the interest on outstanding bonds or notes of the authority issued in respect of such project as the same become due and payable, and to create and maintain reserves required or provided for in a resolution authorizing, or trust agreement securing, such bonds or notes of the authority. Such rates, rents, fees and charges are not subject to supervision or regulation by a department, commission, board, body, bureau or agency of this State other than the authority. A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of bonds or notes of the authority or in the trust agreement securing the same, must be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund that is pledged to, and charged with, the payment of the principal of and the interest on such bonds or notes as the same become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge is valid and binding from the time when the pledge is made; the rates, rents, fees and charges and other revenues or other money so pledged and later received by the authority are immediately subject to the lien of such pledge without any physical delivery of the revenues or money or further act, and the lien of any such pledge is valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice of the lien. Neither the resolution nor a trust agreement nor any other agreement nor any lease by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of money to the credit of such sinking or other similar fund are subject to the resolution authorizing the issuance of such bonds or notes or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking or other similar fund may be a fund for all such bonds or notes issued to finance projects at a particular participating health care facility, participating institution for higher education or participating institution providing an educational program without distinction or priority of one over another, provided the authority in any such resolution or trust agreement may provide that such sinking or other similar fund is the fund for a particular project at a participating health care facility, participating institution for higher education or participating institution providing an educational program and for the bonds issued to finance a particular project and may, additionally, permit and provide for the issuance of bonds having a subordinate lien in respect of the security authorized in this chapter to other bonds of the authority, and, in such case, the authority may create separate sinking or other similar funds in respect of such subordinate lien bonds. [2007, c. 354, §23 (AMD).]

SECTION HISTORY

1971, c. 303, §1 (NEW). 1973, c. 713, §8 (AMD). 1979, c. 680, §20 (AMD). 1991, c. 50, §22 (AMD). RR 1993, c. 2, §12 (COR). 1993, c. 390, §27 (AMD). 2007, c. 354, §23 (AMD).



22 §2065. Trust funds

All moneys received pursuant to the authority of this chapter whether as proceeds from the sale of bonds or notes or as revenues, are trust funds to be held and applied solely as provided in this chapter. Any officer with whom, or any bank or trust company with which, such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of this chapter, subject to such regulations as this chapter and the resolution authorizing the bonds or notes of any issue or the trust agreement securing such bonds or notes provide. [1971, c. 303, §1 (NEW).]

SECTION HISTORY

1971, c. 303, §1 (NEW).



22 §2066. Enforcement of rights and duties

Any holder of bonds, notes, bond anticipation notes, other notes or other obligations issued under this chapter or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the State or granted under this chapter or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by such resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by such resolution or trust agreement to be fixed, established and collected. [1971, c. 303, §1 (NEW).]

SECTION HISTORY

1971, c. 303, §1 (NEW).



22 §2067. Exemption from taxation

The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of the State, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and will constitute the performance of an essential governmental function, and neither the authority nor its agent shall or may be required to pay any taxes or assessments upon or in respect of a project or projects or any property acquired, used by the authority or its agent or under the jurisdiction, control, possession or supervision of the same or upon the activities of the authority or its agent in the operation or maintenance of a project or projects under this chapter, or upon income or other revenues received therefrom, and any bonds, notes and other obligations issued under this chapter, their transfer and the income therefrom, including any profit made on the sale thereof, as well as the income and property of the authority, are at all times exempt from taxation of every kind by the State and by the municipalities and all other political subdivisions of the State. [1971, c. 303, §1 (NEW).]

SECTION HISTORY

1971, c. 303, §1 (NEW).



22 §2068. Bonds declared legal investments

Bonds and notes issued by the authority under this chapter are hereby made securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies and associations and other persons carrying on an insurance business, trust companies, banks, bankers, banking associations, savings banks and savings associations, including savings and loan associations, credit unions, building and loan associations, investment companies, executors, administrators, trustees and other fiduciaries, pension, profit-sharing, retirement funds and other persons carrying on a banking business, and all other persons whatsoever, who are now or may hereafter be, authorized to invest in bonds or other obligations of the State, may properly and legally invest funds, including capital in their control or belonging to them. Such bonds and notes are hereby made securities which may properly and legally be deposited with and received by any state or municipal or public officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law. [1971, c. 303, §1 (NEW).]

SECTION HISTORY

1971, c. 303, §1 (NEW).



22 §2069. Annual reports

Within 4 months after the close of each fiscal year of the authority, the executive director of the authority shall prepare and submit a complete financial report to the Governor and to the Legislature, duly audited and certified by the auditor of accounts of the operations and activities of the authority during the preceding fiscal year to be distributed in the same way as state departmental reports. Within 5 months after the close of the authority's fiscal year, the executive director shall prepare and submit to the Legislature a detailed report on the activities of the authority during the preceding fiscal year. The report must contain information concerning the authority's financial and operational activities, including, but not limited to, resolutions, projects, grants, mortgages and loans. The report also must address continuing and potential problems with finances, operations and projects. [1999, c. 122, §1 (AMD).]

SECTION HISTORY

1971, c. 303, §1 (NEW). 1975, c. 771, §218 (AMD). 1999, c. 122, §1 (AMD).



22 §2070. Refunding bonds

1. Refunding. The authority is authorized to provide for the issuance of bonds of the authority for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of such bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof.

[ 1971, c. 303, §1 (NEW) .]

2. Use of proceeds. The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

[ 1971, c. 303, §1 (NEW) .]

3. Escrow proceeds. Any such escrowed proceeds, pending such use, may be invested and reinvested in obligations of, or guaranteed by, the United States of America, or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States of America, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner.

[ 1971, c. 303, §1 (NEW) .]

4. Investments. The portion of the proceeds of any such bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project may be invested and reinvested in obligations of, or guaranteed by, the United States of America, or in certificates of deposit or time deposit secured by obligations of, or guaranteed by, the United States of America, maturing not later than the time or times when such proceeds will be needed for the purpose of paying all or any part of such cost. The interest, income and profits, if any, earned or realized on such investment may be applied to the payment of all or any part of such cost or may be used by the authority in any lawful manner.

[ 1971, c. 303, §1 (NEW) .]

5. Conditions. All such bonds shall be subject to this chapter in the same manner and to the same extent as other bonds issued pursuant to this chapter.

[ 1971, c. 303, §1 (NEW) .]

SECTION HISTORY

1971, c. 303, §1 (NEW).



22 §2071. Source of payment of expenses

All expenses incurred in carrying out this chapter shall be payable solely from funds provided under the authority of this chapter and no liability or obligation shall be incurred by the authority under this chapter beyond the extent to which moneys shall have been provided under this chapter. [1971, c. 303, §1 (NEW).]

SECTION HISTORY

1971, c. 303, §1 (NEW).



22 §2072. Agreement of the State

The State pledges to and agrees with the holders of bonds, notes and other obligations issued under this chapter, and with those parties who may enter into contracts with the authority pursuant to this chapter, that the State will not limit, alter, restrict or impair the rights hereby vested in the authority and the participating health care facilities, the participating institutions for higher education and the participating institutions providing an educational program to acquire, construct, reconstruct, maintain and operate a project as defined in this chapter or to establish, revise, charge and collect rates, rents, fees and other charges as may be convenient or necessary to produce sufficient revenues to meet the expenses of maintenance and operation of the project and to fulfill the terms of any agreements made with the holders of bonds, notes or other obligations authorized and issued by this chapter, and with the parties who may enter into contracts with the authority pursuant to this chapter, or in any way impair the rights or remedies of the holders of such bonds, notes or other obligations of such parties until the bonds, notes and such other obligations, together with interest on the bonds, notes and other obligations, with interest on any unpaid installment of interest and all costs and expenses in connection with an action or proceeding by or on behalf of the bondholders, are fully met and discharged and such contracts are fully performed on the part of the authority. Nothing in this chapter precludes such limitation or alteration if and when adequate provision is made by law for the protection of the holders of such bonds, notes or other obligations of the authority or those entering into such contracts with the authority. The authority is authorized to include this pledge and undertaking for the State in such bonds, notes or other obligations or contracts. [2007, c. 354, §24 (AMD).]

SECTION HISTORY

1971, c. 303, §1 (NEW). 1979, c. 680, §21 (AMD). 1993, c. 390, §28 (AMD). 2007, c. 354, §24 (AMD).



22 §2073. Act cumulative; no notice required

Neither this chapter nor anything contained in this chapter is or shall be construed as a restriction or limitation upon any powers which the Maine Health and Higher Educational Facilities Authority might otherwise have under any laws of this State, and this chapter is cumulative of any such powers. This chapter does and shall be construed to provide a complete, additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws. Neither the making of contracts nor the issuance of bonds, notes, refunding bonds and other obligations pursuant to the provisions of this chapter need comply with the requirements of any other state law applicable to the making of contracts and the issuance of bonds, notes and other obligations, for the construction and acquisition of any project undertaken pursuant to this chapter. No proceedings, notice or approval shall be required for the issuance of any bonds, notes and other obligations or any instrument as security therefor, except as is provided in this chapter. [1979, c. 680, §22 (AMD).]

SECTION HISTORY

1971, c. 303, §1 (NEW). 1979, c. 680, §22 (AMD).



22 §2074. Act liberally construed

This chapter, being necessary for the welfare of the State and its inhabitants, shall be liberally construed so as to effect its purposes. [1971, c. 303, §1 (NEW).]

SECTION HISTORY

1971, c. 303, §1 (NEW).



22 §2075. Maine Health Facilities' Reserve Fund

1. Maine Health Facilities' Reserve Fund. The authority shall establish and maintain a reserve fund called the "Maine Health Facilities' Reserve Fund" in which is deposited all money appropriated by the State for the purpose of that fund, all proceeds of bonds required to be deposited in the fund by terms of any contract between the authority and its bondholders or any resolution of the authority with respect to the proceeds of bonds and any other money or funds of the authority that the authority determines to deposit in the fund and any other money made available to the authority only for the purposes of the fund from any other source or sources.

A. Money in the reserve fund is held and applied solely to the payment of the interest on and principal of bonds secured by the reserve fund and sinking fund payments referred to in this chapter with respect to bonds secured by the reserve fund as the interest, principal and sinking fund payments become due and payable; and for the retirement of bonds, including the payment of any redemption premium required to be paid when any bonds are redeemed or retired before maturity. Money may not be withdrawn from the fund if the withdrawal reduces the amount in the reserve fund to an amount less than the required debt service reserve, except for:

(1) Payment of interest then due and payable on bonds;

(2) Payment of the principal of bonds then maturing and payable;

(3) Sinking fund payments referred to in this chapter with respect to bonds;

(4) The retirement of bonds in accordance with the terms of any contract between the authority and its bondholders; or

(5) The payment for which other money of the authority is not then available for payment of interest, principal or sinking fund payments or the retirement of bonds in accordance with the terms of any such contract. [1991, c. 584, §6 (NEW).]

B. As used in this chapter, "required debt service reserve" means, as of any date of computation, the amount or amounts required to be on deposit in the reserve fund as provided by resolution of the authority. For purposes of this chapter, the amount of any letter of credit, insurance contract, surety bond or similar financial undertaking available to be drawn upon and applied to obligations to which money in the reserve fund may be applied is deemed to be and must be counted as money in the Maine Health Facilities' Reserve Fund, capital reserve funds or any other reserve fund as provided by resolution of the authority. The required debt service reserve is, as of any date of computation, an aggregate amount equal to at least the largest amount of money required by the terms of all contracts between the authority and holders of bonds secured by the reserve fund to be raised in the current or any succeeding calendar year for:

(1) The payment of interest on and maturing principal of that portion of outstanding bonds secured by the reserve fund; and

(2) Sinking fund payments required by the terms of any such contracts to sinking funds established for the payment or redemption of those bonds. [1995, c. 179, §4 (AMD).]

C. To ensure the maintenance of the required debt service reserve in the reserve fund, there must be annually appropriated and paid to the authority for deposit in the fund the sum, if any, certified by the executive director of the authority to the Governor, required to restore the reserve fund to an amount equal to the required debt service reserve. On or before December 1st of each year, the executive director shall make and deliver to the Governor a certificate stating the sum and the sum or sums so certified must be appropriated and paid to the authority during the current state fiscal year.

To ensure the maintenance of the required debt service reserve in any capital reserve fund to which, at the direction of the authority pursuant to the resolution or resolutions establishing a capital reserve fund, this provision applies, there is annually appropriated and paid to the authority for deposit in the fund the sum, if any, certified by the executive director of the authority to the Governor, required to restore the reserve fund to an amount equal to the required debt service reserve. On or before December 1st of each year, the director shall make and deliver to the Governor a certificate stating the sum and the sum or sums so certified must be appropriated and paid to the authority during the current state fiscal year. [1991, c. 584, §6 (NEW).]

[ 1995, c. 179, §4 (AMD) .]

2. Capital reserve fund. This subsection applies to capital reserve funds.

A. The authority may establish and maintain one or more special funds called "capital reserve funds" in which must be deposited:

(1) All money appropriated by the State for the purpose of those funds;

(2) All proceeds of bonds required to be deposited in those funds by the terms of any contract between the authority and its bondholders or any resolution of the authority with respect to the proceeds of bonds;

(3) Any other money or funds of the authority that the authority determines to deposit in those funds; and

(4) Any other money made available to the authority only for the purposes of the fund from any other source or sources. [1991, c. 584, §6 (NEW).]

B. Money in any capital reserve fund is held and applied solely:

(1) To pay the interest on and principal of bonds secured by the capital reserve fund and sinking fund payments referred to in this chapter with respect to bonds secured by the capital reserve fund as the interest and principal becomes due and payable; and

(2) To retire bonds secured by the capital reserve fund, including the payment of any redemption premium required to be paid when any such bonds are redeemed or retired before maturity. [1991, c. 584, §6 (NEW).]

C. The minimum amount of any capital reserve fund must be equal to the amounts required under the resolutions pursuant to which the bonds secured by the capital reserve fund are issued. These amounts are referred to in this chapter as the "required minimum reserve." With respect to bonds secured by a capital reserve fund for which the resolution authorizing the issuance of those bonds states that the provisions of subsection 1, paragraph C apply, the required minimum reserve is, as of any date of computation, an aggregate amount equal to at least the largest amount of money required by the terms of all contracts between the authority and its bondholders of the bonds to be raised in the current or any succeeding calendar year for the payment of interest on and maturing principal of that portion of the outstanding bonds or sinking fund payments required by the terms of any such contracts to sinking funds established for the payment or redemption of the bonds, all calculated on the assumption that the bonds will cease to be outstanding after the date of the computation because of the payment of the bonds at their respective maturities and the payments of the required money to sinking funds and the application of the sinking funds in accordance with the terms of all such contracts to the retirement of the bonds. [1991, c. 584, §6 (NEW).]

D. Money in any capital reserve fund may not be withdrawn if the withdrawal reduces the amount in the capital reserve fund to an amount less than the required minimum reserve for all such bonds issued and to be issued that are secured by the capital reserve fund, except for:

(1) Payment of interest then due and payable on bonds secured by the capital reserve fund then maturing and payable;

(2) Sinking fund payments required by the terms of any such contracts to sinking funds established for the payment of redemption of the bonds;

(3) The retirement of bonds secured by the capital reserve fund in accordance with the terms of any contract between the authority and its bondholders; and

(4) The payments for which other money of the authority is not then available for payment of interest or principal or sinking fund payments or retirement of bonds secured by the capital reserve fund in accordance with the terms of any such contract. [1991, c. 584, §6 (NEW).]

[ 1991, c. 584, §6 (NEW) .]

SECTION HISTORY

1991, c. 584, §6 (NEW). 1995, c. 179, §4 (AMD).



22 §2076. Authority to intercept federal and state aid

1. Treasurer to withhold funds. When the authority notifies the Treasurer of State in writing that an entity eligible to use the authority is in default as to the payment of principal or interest on any securities of that entity sold through or by the authority, or that the authority has reasonable grounds to predict that the entity will not be able to make a full payment when that payment is due, the Treasurer of State shall withhold any funds in the Treasurer of State's custody that are due or payable to the eligible entity until the amount of the principal or interest due or anticipated to be due has been paid to the authority or the trustee for the bondholders, or the authority notifies the Treasurer of State that satisfactory arrangements have been made for the payment of the principal and interest. Funds subject to withholding under this subsection include, but are not limited to, federal and state grants, contracts, allocations or appropriations.

[ 1991, c. 584, §7 (NEW) .]

2. Withheld funds to be made available to authority. If the authority further notifies the Treasurer of State in writing that no other arrangements are satisfactory, the Treasurer of State shall deposit in the General Fund and make available to the authority any funds withheld from the eligible entity under this section. The authority shall apply the funds to the costs incurred by the eligible entity, including payments required to be made to the authority or trustee for any bondholders of debt service on any debt issued by the authority for the eligible entity or required by the terms of any other law or contract to be paid to the holders or owners of debt issued on behalf of the eligible entity upon failure or default, or reasonable expectation of failure or default, of the eligible institution to pay the principal or interest on its securities when due.

[ 1991, c. 584, §7 (NEW) .]

3. Other agencies to be notified. Concurrent with any notice from the authority to the Treasurer of State under this section, the authority shall notify any other agency, department or authority of State Government that exercises regulatory, supervisory or statutory control over the operations of the eligible entity. Upon notification, the agency, department or authority shall immediately undertake reviews to determine what action, if any, that agency, department or authority should undertake to assist in the payment by the eligible entity of the money due or steps that the agencies of the State other than the Treasurer of State or the authority should take to assure the continued prudent operation of the eligible entity or provision of services to the people served by the eligible entity.

[ 1991, c. 584, §7 (NEW) .]

SECTION HISTORY

1991, c. 584, §7 (NEW).



22 §2077. Lease finance program

1. Establishment; administration. A lease finance program under the jurisdiction and direction of the authority is established to provide for or assist with financing leases for eligible entities to acquire the use of personal or real property. The lease finance program must provide methods of direct or indirect financing, insurance, borrowing, credit enhancement and other financial tools for the lease, lease-purchase, rental or right of use of any real or personal property or other authorized activity of an eligible entity. For the purposes authorized in this section the University of Maine System and its colleges and universities are eligible participating institutions under the definition of eligible participant for the authority.

[ 1997, c. 385, §5 (NEW) .]

2. Eligible entity defined. For purposes of this section "eligible entity" means an eligible entity, as defined in section 2053, subsection 3-B, that is organized pursuant to the United States Internal Revenue Code, Section 501.

[ 1997, c. 385, §5 (NEW) .]

3. Powers. The authority may make loans or borrow money on behalf of any eligible entity for any of the purposes of this section. The authority may purchase, refinance or enter into leases with or on behalf of any eligible entity. The authority may purchase or refinance for or on behalf of any eligible entity any lease that is held or issued by a 3rd party. The authority may issue its bonds or notes for the purchase of leases on behalf of any eligible entity or any group of those entities or for the establishment of a pool of funds to be used for the purchase, financing or other means of acquisition of leases. The authority shall establish prudent standards for the terms and conditions of any lease financing made available to any eligible entity or any group of those entities. Terms and conditions include, but are not limited to, the general obligation of the eligible entity, liens on any real or personal property held by the eligible entity whether financed by the specific lease or not and sinking funds held by or available to the eligible entity.

[ 1997, c. 385, §5 (NEW) .]

4. Application; eligibility. The authority may prescribe and require an application or procedure for an eligible entity to participate in any form of lease financing assistance made available under this section. An application must include any information that the authority decides is necessary for implementing this section, including, but not limited to, supporting documents, certifications, feasibility studies, financial data, utilization studies or other applicable information. An eligible entity may not participate in any lease finance assistance made available under this section unless, in the sole judgment of the authority, the eligible entity has satisfactorily demonstrated that it will pay the principal, interest, fees and related charges on the bond, debt, or other instrument issued by the authority on its behalf or purchased by the bank from the eligible entity as well as the costs for operation and maintenance of any real or personal property acquired or made available for use by the eligible entity by virtue of the lease assistance. Satisfactory assurance can be demonstrated if an eligible entity has:

A. Established a method of payment by fee, rate, charges, assessment or other mechanism satisfactory to the authority; or [1997, c. 385, §5 (NEW).]

B. Provided collateral sufficient to ensure payment. [1997, c. 385, §5 (NEW).]

[ 1997, c. 385, §5 (NEW) .]

5. State not liable. Bonds, notes, leases or other forms of debt or liability entered into or issued by the authority under this section are not in any way a debt or liability of the State and do not constitute a loan of the credit of the State or create any debt or debts, liability or liabilities on behalf of the State or constitute a pledge of the faith and credit of the State. Each bond, note, lease or other evidence of debt or liability entered into by the authority must contain a statement to the effect that the authority is obligated to pay the principal, interest, redemption premium, if any, and any other amounts payable solely from the sources pledged for that purpose by the authority and that neither the faith and credit nor the taxing power of the State is pledged to the payment of the principal, interest, premium, charge, fee or other amount of the bond, note, lease or other form of indebtedness, as the case may be.

[ 1997, c. 385, §5 (NEW) .]

6. Lease finance agreement. Lease financing and refinancing, lease purchase, loans and other forms of indebtedness or obligations incurred by an eligible entity due the authority under the terms of this section must be evidenced by and be made in accordance with the terms and conditions specified in a lease finance agreement to be executed by the authority and any eligible entity or any group of those entities. The lease finance agreement must specify, among other things, the terms and conditions for the disbursement of lease finance proceeds, the term and interest rate of the lease, the scheduling of lease payments or bond payments, as the case may be, and any other terms and conditions determined necessary or desirable by the authority.

[ 1997, c. 385, §5 (NEW) .]

7. Utilization of municipal lease finance program. The authority, for the benefit of its eligible entities, may utilize the municipal lease finance program created in Title 30-A, section 6006-C for the purposes of this section.

[ 1997, c. 385, §5 (NEW) .]

SECTION HISTORY

1997, c. 385, §5 (NEW).






Chapter 414: HEALTH CARE PRACTITIONER SELF-REFERRALS

22 §2081. Short title

This chapter may be known and cited as the "Health Care Practitioner Self-referral Act." [1993, c. 308, §1 (NEW).]

SECTION HISTORY

1993, c. 308, §1 (NEW).



22 §2082. Legislative finding

The Legislature finds that referral of patients by a health care practitioner to a facility in which the referring health care practitioner has an investment interest may present a potential conflict of interest, which could be harmful to the public health or welfare. [1993, c. 308, §1 (NEW).]

SECTION HISTORY

1993, c. 308, §1 (NEW).



22 §2083. Applicability

This chapter applies to referrals for health services made on or after January 1, 1994. However, if a health care practitioner acquired an investment interest in a facility before January 1, 1993, this chapter does not apply to referrals by that health care practitioner to that facility before January 1, 1997. [1993, c. 308, §1 (NEW).]

SECTION HISTORY

1993, c. 308, §1 (NEW).



22 §2084. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 308, §1 (NEW).]

1. Bureau. "Bureau" means the Bureau of Insurance.

[ 1993, c. 308, §1 (NEW) .]

2. Facility. "Facility" means any sole proprietorship, partnership, firm, corporation or other business that provides health services.

[ 1993, c. 308, §1 (NEW) .]

3. Group practice. "Group practice" means a group of 2 or more health care practitioners legally organized as a partnership, professional corporation, nonprofit corporation or similar association in which:

A. Each health care practitioner who is a member, an employee or an independent contractor of the group provides substantially the full range of services that the health care practitioner routinely provides, including consultation, diagnosis or treatment, through the use of office space, facilities, equipment or personnel of the group; [1993, c. 308, §1 (NEW).]

B. The services of the health care practitioners are provided through the group and payments received for health services are treated as receipts of the group; and [1993, c. 308, §1 (NEW).]

C. The overhead expenses and the income from the practice are distributed by methods previously determined by the group. [1993, c. 308, §1 (NEW).]

[ 1993, c. 308, §1 (NEW) .]

4. Health care practitioner. "Health care practitioner" means an individual regulated under the laws of this State to provide health services. "Health care practitioners" include, without limitation, acupuncturists, chiropractors, dentists, dental hygienists, nurses, occupational therapists, optometrists, pharmacists, physical therapists, physicians including allopathic and osteopathic physicians, physician assistants, podiatrists, psychologists, clinical social workers, speech therapists and audiologists or hearing aid dealers and examiners.

[ 1993, c. 308, §1 (NEW) .]

5. Health services. "Health services" means diagnosis, treatment and rehabilitative services for an injured, disabled or sick person.

[ 1993, c. 308, §1 (NEW) .]

6. Immediate family member. "Immediate family member" means a health care practitioner's parent, spouse, child or child's spouse.

[ 1993, c. 308, §1 (NEW) .]

7. Investment interest. "Investment interest" means an equity or debt security issued by a facility, including, without limitation, shares of stock in a corporation, units or other interests in a partnership, bonds, debentures, notes or other equity interests or debt instruments, except that investment interest does not include interest in a hospital licensed under state law.

[ 1993, c. 308, §1 (NEW) .]

8. Investor. "Investor" means an individual who owns, whose immediate family owns or who directly or indirectly owns a controlling interest in another facility that owns an investment interest in a facility that provides health services.

[ 1993, c. 308, §1 (NEW) .]

9. Office practice. "Office practice" includes the facility or facilities at which a health care practitioner, on a regular basis, provides or supervises the provision of professional health services to individuals.

[ 1993, c. 308, §1 (NEW) .]

10. Referral. "Referral" means a referral of a patient for health services, including, without limitation:

A. The forwarding of a patient by one health care practitioner to another health care practitioner or a facility outside the health care practitioner's office practice or group practice that provides health services; or [1993, c. 308, §1 (NEW).]

B. The establishment by a health care practitioner of a plan of care outside the health care practitioner's office practice or group practice that includes the provision of any health services. [1993, c. 308, §1 (NEW).]

[ 1993, c. 308, §1 (NEW) .]

SECTION HISTORY

1993, c. 308, §1 (NEW).



22 §2085. Prohibited referrals and claims for payment

1. Prohibited referrals. A health care practitioner may refer a patient to an outside facility in which that health care practitioner is an investor only when that health care practitioner directly provides health services within the facility and will be personally involved with the provision of care to the referred patient.

[ 1993, c. 308, §1 (NEW) .]

2. Exemption. Referrals by a health care practitioner are exempt from this chapter if the bureau determines that there is demonstrated need in the community for the facility and alternative financing is not available. A health care practitioner does not have to demonstrate a need for alternative financing if the practitioner has sufficient financial resources in the provider's practice without seeking financing from outside sources other than conventional bank loans. Demonstrated need in the community for the facility exists when:

A. There is no facility of reasonable quality that provides an appropriate service, or the bureau determines that the quality of health care services would be improved in the community, such as by providing new specialty or subspecialty services without increasing overall health care costs and utilization above levels likely to occur if such an exemption were not granted; [1999, c. 553, §2 (AMD).]

B. Use of existing facilities is onerous or creates too great a hardship for patients; [1993, c. 308, §1 (NEW).]

C. The facility is formed to own or lease medical equipment that replaces obsolete or otherwise inadequate equipment in or under the control of a hospital located in a federally designated health manpower shortage area; or [1993, c. 308, §1 (NEW).]

D. The facility meets other standards established by rule by the bureau, including a standard allowing the bureau to determine whether the fees charged for the health services are competitive with fees charged for those services outside the community. "Community" must be defined by rule by the bureau. The following requirements must be met to be exempt under this section.

(1) Individuals who are not in a position to refer patients to a facility must be given a bona fide opportunity to invest in that facility on the same terms as those offered a referring health care practitioner.

(2) A health care practitioner who invests may not be required or encouraged to make referrals to the facility or otherwise generate business as a condition of becoming or remaining an investor.

(3) The facility shall market or furnish its services to investors who are referring health care practitioners and to other investors on equal terms.

(4) The facility may not loan funds or guarantee loans for health care practitioners who are in a position to refer patients to that facility.

(5) The income on the health care practitioner's investment must be tied to the health care practitioner's equity in the facility rather than to the volume of referrals made.

(6) An investment contract between the facility and the health care practitioner may not include a covenant or noncompetition clause that prevents a health care practitioner from investing in other facilities.

(7) When making a referral, a health care practitioner shall disclose to the patient being referred to the facility that health care practitioner's investment interest in that facility. If alternative facilities are reasonably available, the health care practitioner shall provide the patient with a list of alternative facilities. The health care practitioner shall inform the patient that the patient has the option to use an alternative facility and the patient will not be treated differently by the health care practitioner if the patient chooses to use another facility. This subparagraph applies to all investors who are health care practitioners, including those who provide direct care or services for their patients in facilities outside their office practice.

(8) If a 3rd-party payor requests information regarding a health care practitioner's investment interest, that information must be disclosed.

(9) The facility shall establish an internal utilization review program.

(10) If a health care practitioner's financial interest in a facility is incompatible with a referred patient's interest, the health care practitioner shall make alternative arrangements for that patient's care. [1993, c. 308, §1 (NEW).]

The bureau shall make its determination on a request for an exemption within 90 days of a completed written request.

[ 1999, c. 553, §1, 2 (AMD) .]

3. Exception. It is not a violation of this chapter for a health care practitioner to refer a patient to a publicly traded facility in which that health care practitioner has an investment interest when:

A. The facility is listed for trading on the New York Stock Exchange or on the American Stock Exchange or is a national market system security traded under an automated interdealer quotation system operated by the National Association of Securities Dealers; [1993, c. 308, §1 (NEW).]

B. The facility, at the end of its most recent fiscal year, had total net assets of at least $50,000,000 related to the furnishing of health services; [1993, c. 308, §1 (NEW).]

C. Investment interest obtained after the effective date of this chapter is traded on the exchanges listed in paragraph A; [1993, c. 308, §1 (NEW).]

D. The facility markets or furnishes its services to investors who are referring health care practitioners and to other health care practitioners on equal terms; [1993, c. 308, §1 (NEW).]

E. All stock held in that facility, including stock held in the predecessor privately held facility, is of one class without preferential treatment as to status or remuneration; [1993, c. 308, §1 (NEW).]

F. The facility does not loan funds or guarantee loans for health care practitioners who are in a position to make referrals to a facility; [1993, c. 308, §1 (NEW).]

G. The income on the health care practitioner's investment is tied to the health care practitioner's equity in the facility rather than to the volume of referrals made; and [1993, c. 308, §1 (NEW).]

H. The investment interest does not exceed 1/2 of 1% of the facility's total equity. [1993, c. 308, §1 (NEW).]

[ 1993, c. 308, §1 (NEW) .]

4. Compelling practitioner. A health care practitioner may not compel or coerce, or attempt to compel or coerce, any other health care practitioner to violate any provision of this chapter.

[ 1993, c. 308, §1 (NEW) .]

5. Third-party referrals. A health care practitioner may not participate in any arrangement or plan that is designed to evade the prohibitions in this chapter by using a 3rd party to redirect referrals that are prohibited under subsection 1 if the 3rd party was not involved in the referral.

[ 1993, c. 308, §1 (NEW) .]

6. Alternate facilities. If compliance with the community need and alternative financing criteria is not practical, the health care practitioner shall identify to the patient reasonably available alternative facilities. The bureau, by rule, shall designate when compliance is not practical.

[ 1993, c. 308, §1 (NEW) .]

7. Bureau opinion. Health care practitioners may request that the bureau render an advisory opinion as to whether a referral to an existing or proposed facility under specified circumstances violates the provision of this chapter. The bureau's opinion is presumptively correct as to whether the provisions of this chapter are violated.

[ 1993, c. 308, §1 (NEW) .]

8. Health organizations. Notwithstanding any provision of this chapter, a health care practitioner may refer a patient who is a member of a health maintenance organization or a preferred provider organization licensed in this State for health services to a facility outside that health care practitioner's office or group practice in which that health care practitioner is an investor when the referral is made pursuant to a contract with the organization.

[ 1993, c. 308, §1 (NEW) .]

SECTION HISTORY

1993, c. 308, §1 (NEW). 1999, c. 553, §§1,2 (AMD).



22 §2086. Penalties

A facility or a health care practitioner that makes or causes to be made a referral prohibited under section 2085 or presents or causes to be presented a bill or claim for service that the facility or health care practitioner knows or should know is prohibited by section 2085 is subject to a civil penalty of no more than $2,000 for each referral, bill or claim. [1993, c. 308, §1 (NEW).]

A violation of this chapter by a health care practitioner or a facility constitutes grounds for disciplinary action by the applicable licensing body. [1993, c. 308, §1 (NEW).]

SECTION HISTORY

1993, c. 308, §1 (NEW).



22 §2087. Rulemaking

The bureau shall implement this chapter pursuant to rules adopted in accordance with the Maine Administrative Procedure Act. The rules must include but are not limited to: [1993, c. 308, §1 (NEW).]

1. Administration. Standards and procedures for the administration of this chapter;

[ 1993, c. 308, §1 (NEW) .]

2. Exceptions. Procedures and criteria for exceptions to the prohibitions set forth in section 2085;

[ 1993, c. 308, §1 (NEW) .]

3. Compliance. Procedures and criteria for determining practical compliance with the community needs and alternative financing criteria in section 2085;

[ 1993, c. 308, §1 (NEW) .]

4. Complete opinion. Procedures and criteria for determining when a written request for an opinion set forth in section 2085 is complete; and

[ 1993, c. 308, §1 (NEW) .]

5. Applicability. Procedures and criteria for advising health care practitioners of the applicability of this chapter to practices pursuant to written requests.

[ 1993, c. 308, §1 (NEW) .]

SECTION HISTORY

1993, c. 308, §1 (NEW).






Chapter 415: DENTAL HEALTH

Subchapter 1: GENERAL PROVISIONS

22 §2091. Short title

This chapter may be cited as the 1975 Dental Health Act. [P&SL 1975, c. 90, §A, §1 (NEW).]

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.A,1 (NEW).



22 §2092. Definitions

For the purposes of this chapter, unless the content otherwise indicates, the following words shall have the following meanings: [P&SL 1975, c. 90, §A, §1 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Health and Human Services or the commissioner's successor.

[ 1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

2. Council.

[ 1993, c. 360, Pt. D, §2 (RP) .]

3. Department. "Department" means the Department of Health and Human Services.

[ 1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

4. Director. "Director" means the Director, Division of Dental Health.

[ 1991, c. 152, §1 (AMD) .]

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.A,1 (NEW). 1975, c. 293, §4 (AMD). 1991, c. 152, §1 (AMD). 1993, c. 360, §D2 (AMD). 2003, c. 689, §§B6,7 (REV).



22 §2093. State agencies to cooperate

State agencies shall cooperate fully with the division and council in carrying out this chapter. The division and council are authorized to request such personnel, financial assistance, facilities and data as are reasonably required to assist the division and council to fulfill the division's and council's powers and duties. [1991, c. 152, §2 (AMD).]

State agencies proposing to develop, establish, conduct or administer programs or to assist programs relating to this chapter shall, prior to carrying out such actions, consult with the division. Each agency of State Government shall advise the division of its activities relating to this chapter. [1991, c. 152, §2 (AMD).]

Each state agency, in the implementation of the agency's activities relating to this chapter, shall keep the division fully informed of the agency's status. [1991, c. 152, §2 (AMD).]

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.A,1 (NEW). 1991, c. 152, §2 (AMD).






Subchapter 2: DIVISION OF DENTAL HEALTH

22 §2094. Division; director (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.A,1 (NEW). 1975, c. 293, §4 (AMD). 1985, c. 785, §B87 (AMD). 1991, c. 152, §4 (AMD). 1995, c. 502, §D5 (RP).



22 §2095. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.A,1 (NEW). 1981, c. 470, §§A83,A84 (AMD). 1989, c. 700, §A77 (AMD). 1991, c. 152, §5 (AMD). 1995, c. 502, §D6 (RP).






Subchapter 3: MAINE DENTAL HEALTH COUNCIL

22 §2096. Council (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.A,1 (NEW). 1975, c. 293, §4 (AMD). 1983, c. 812, §126 (RPR). 1989, c. 503, §B89 (AMD). 1993, c. 360, §D3 (RP).



22 §2097. Membership

The council shall consist of 9 members appointed by the commissioner. Members shall be appointed for a term of 3 years, except that of the members first appointed by the commissioner, 3 shall be appointed for a term of 2 years and 3 shall be appointed for a term of one year, as designated by the commissioner at the time of appointment, except that any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed only for the remainder of such term. Any vacancy in the council shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. [P&SL 1975, c. 90, §A, §1 (NEW).]

Members shall be eligible for reappointment for not more than one full consecutive term and may serve after the expiration of their term until their successors have been appointed, qualified and taken office; except that members initially appointed for a one year term may be reappointed to one full 3-year term. [P&SL 1975, c. 90, §A, §1 (NEW).]

An official employee, consultant or any other individual employed, retained or otherwise compensated by or representative of the Executive Branch of Maine State Government may not be a member of the council; but shall assist the council if so requested. Membership must include 4 dental health personnel, including 2 staff employed at least 1/2 time by a public or private nonprofit dental clinic program, one of whom must be a registered dental hygienist and one of whom must be a dentist or other professional staff, and 2 dentists employed in private practice, one of whom must be appointed from a list of at least 3 names submitted by the Maine Dental Association and 5 interested citizens representing a balance of diverse socioeconomic groups and geographic locations, who may not be employed in the dental health or medical care professions, or members of the immediate family of any person employed as a dental health or other medical care professional. [1991, c. 78, (AMD).]

The State Board of Dental Examiners shall serve as a Technical Advisory Committee to the council and the director on matters relating to dental care standards. [P&SL 1975, c. 90, §A, §1 (NEW).]

The director of the division or the director's representative shall attend all meetings of the council. [1991, c. 152, §6 (AMD).]

The council shall elect the chairperson and such other officers from its members as it deems appropriate. [P&SL 1975, c. 90, §A, §1 (NEW).]

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.A,1 (NEW). 1991, c. 78, (AMD). 1991, c. 152, §6 (AMD).



22 §2098. Administrative authority

The council shall meet at the call of the chairperson or at the call of 1/4 of the members appointed and currently holding office. The council shall meet at least once every 3 months. The council shall keep minutes of all meetings, including a list of people in attendance. [P&SL 1975, c. 90, §A, §1 (NEW).]

The department, to the extent feasible and reasonable, shall make available to the council such staff, facilities, equipment, supplies, information and other assistance as it may reasonably require to carry out its activities. [P&SL 1975, c. 90, §A, §1 (NEW).]

Any reasonable and proper expenses of the council must be borne by the division out of currently available state or federal funds. Each member of the council is entitled to compensation according to the provisions of Title 5, chapter 379. The council is authorized to appoint subcommittees. [1991, c. 152, §7 (AMD).]

A majority of the council members shall constitute a quorum for the purpose of conducting the business of the council and exercising all the powers of the council. A vote of the majority of the members present shall be sufficient for all actions of the council. [P&SL 1975, c. 90, §A, §1 (NEW).]

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.A,1 (NEW). 1983, c. 812, §127 (AMD). 1991, c. 152, §7 (AMD).



22 §2099. Powers and duties

The council shall have, regarding dental health, the power and duty to: [P&SL 1975, c. 90, §A, §1 (NEW).]

1. Assist State Government. Advise, consult and assist the Executive and Legislative Branches of the State Government on activities of State Government related to dental health. The council shall be solely advisory in nature. The council may make recommendations regarding any function intended to improve the quality of such dental health. The council shall be consulted by the commissioner prior to the appointment or removal of the director.

[ P&SL 1975, c. 90, §A, §1 (NEW) .]

2. Serve as advocate. Serve as an advocate on behalf of dental health, promoting and assisting activities designed to meet at the state and community levels the problems of such dental health. The council shall serve as an ombudsman on behalf of individual citizens as a class in matters relating to such dental health under the jurisdiction of State Government.

[ P&SL 1975, c. 90, §A, §1 (NEW) .]

3. Assist the director. Assist the director in reviewing and evaluating state and federal policies regarding dental health programs and other activities affecting people, conducted or assisted by any state department or agency; and

[ 1981, c. 470, Pt. A, §85 (AMD) .]

4. Provide public forums. Provide public forums, including the conduct of public hearings, sponsorship of conferences, workshops and other such meetings to obtain information about, discuss and publicize the needs of and solutions to dental health problems.

[ P&SL 1975, c. 90, §A, §1 (NEW) .]

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.A,1 (NEW). 1981, c. 470, §A85 (AMD).









Chapter 416: 1979 DENTAL HEALTH EDUCATION ACT

22 §2121. Short title

This chapter may be cited as the 1979 Dental Health Education Act. [1979, c. 522, §1 (NEW).]

SECTION HISTORY

1979, c. 522, §1 (NEW).



22 §2122. Definitions

For the purposes of this chapter, unless the context otherwise indicates, dental health education shall mean the provision of printed curricula, audio-visual aids, toothbrushes, floss, disclosing tablets, topical and systemic fluorides and necessary permanent equipment to maintain oral hygiene. [1979, c. 522, §1 (NEW).]

SECTION HISTORY

1979, c. 522, §1 (NEW).



22 §2123. Administration

The Department of Health and Human Services shall provide to any public school system or private educational system financial reimbursement for the costs of providing dental health education to children. [1979, c. 522, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

The Division of Dental Health, Department of Health and Human Services, shall administer the program. [1991, c. 152, §8 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1979, c. 522, §1 (NEW). 1991, c. 152, §8 (AMD). 2003, c. 689, §B6 (REV).



22 §2124. Rules and regulations

The department shall promulgate rules and regulations outlining procedures for prior approval before materials in the definition of dental health education are purchased. The department may also promulgate rules and regulations to further define terms in this chapter and such other rules and regulations as shall effectuate the purposes of this chapter. [1979, c. 522, §1 (NEW).]

SECTION HISTORY

1979, c. 522, §1 (NEW).






Chapter 416-A: DENTAL SERVICES

22 §2127. Oral health care

1. Access to quality oral health services. The department shall develop access to quality oral health services for low-income residents with emphasis on underserved areas or populations by encouraging the development or expansion of community-operated, nonprofit oral health care programs that serve persons who are uninsured or underinsured for oral health care and that serve persons whose oral health care is covered by Medicaid.

[ 1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF) .]

2. Development of oral health care programs. The department shall use funds appropriated for the purposes of this chapter, any available funds from Medicaid or other resources to provide funding for the start-up or expansion of public or nonprofit oral health care programs; to subsidize the provision of oral health care to persons without insurance coverage for that care in accordance with paragraph B; and to provide oral health case management and community oral health education designed to encourage good oral hygiene and to prevent oral diseases and tooth decay. Any oral health care program receiving funds under this chapter must:

A. Serve persons whose oral health care is covered by Medicaid; [1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF).]

B. Provide oral health care services to persons whose gross income is below 200% of the nonfarm income official federal poverty guidelines for whom insurance coverage is not available for the same payment as provided by Medicaid for the service if the subsidy described in this subsection is available. Persons without insurance to cover the service required and who have an income under 200% of the nonfarm income official federal poverty guidelines must be charged fees for oral health care on a sliding scale. The department shall establish the sliding scale by routine technical rules adopted pursuant to Title 5, chapter 375, subchapter II-A. The difference between the Medicaid rate and the payment made by the patient under the sliding fee arrangement must be paid to the oral health care program by the department. If a Medicaid rate is not established for a particular service provided under this section, the department shall establish a rate for that service.

(1) Persons with gross income less than 100% of the nonfarm official federal poverty guidelines may not be required to pay more than a nominal fee. For the purposes of this section, "nominal fee" has the same meaning as it has under Medicaid.

(2) In determining gross income, the department shall permit the deduction of business-related expenses of those who are self-employed; [1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF).]

C. Be governed by a board, a majority of whose members are individuals who are or will be served by the program and who, as a group, represent the individuals being served in terms of demographic factors such as residing in the community being served, income, race, ethnicity and gender. The board is responsible for:

(1) The establishment of the policy in the conduct of the program;

(2) Holding regularly scheduled meetings, of which minutes must be kept;

(3) Approval of the selection or dismissal of a program director or chief executive officer of the program;

(4) Establishing personnel policies and procedures, including selection and dismissal procedures, salary and benefit scales, employee grievance procedures and equal opportunity practices;

(5) Adopting policies for financial management practices, including a system to ensure accountability for program resources, approval of the annual program budget, program priorities, eligibility for services, including criteria for partial payment schedules, and long-range financial planning;

(6) Evaluating program activities including services utilization patterns, program productivity, patient satisfaction, achievement of program objectives and development of a process for hearing and resolving patient grievances;

(7) Ensuring that the program is operated in compliance with applicable federal, state and local laws, rules and regulations; and

(8) Adopting health care policies including scope and availability of services, location and hours of services and quality of care audit procedures; [1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF).]

D. Use any funds provided for the purposes of this chapter to supplement, and not supplant, other funds that are or may be available to the oral health care program; [1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF).]

E. Implement a patient screening process to determine patient eligibility for Medicaid, the Cub Care program under Title 22, section 3174-T and the sliding fee scale; and [1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF).]

F. Employ at least one full-time equivalent dentist practicing general dentistry and be open for business at least 20 hours a week, providing at least 4 hours of coverage during evenings or weekends. [1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF).]

A program may not receive funds under this chapter to serve more than 3 contiguous dental care analysis areas as defined by the Bureau of Health in the department.

[ 1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF) .]

3. Discrimination prohibited. An oral health care program receiving funds under this chapter may not discriminate among patients within its service area based upon payment source except as specifically authorized in subsection 2, paragraph B.

[ 1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF) .]

4. Vouchers for private dental services. An oral health program that receives funds under this chapter may establish a voucher system for the purpose of reimbursing private dental providers providing services to patients of the program in accordance with the provisions of this subsection.

A. A voucher may be used only when:

(1) A program chooses to provide specialized oral health services to its patients but can not provide these services directly;

(2) The patient can not be served by the program with reasonable promptness; or

(3) The distance to the program location or transportation problems make access to the program difficult for the patient. [1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF).]

B. A voucher payment made to a private provider does not exceed the difference between the patient's obligation, if any, under a sliding scale and the rate that Medicaid would reimburse a private provider for that same service. If no fee is established for the particular service in the Medicaid program, the department shall establish a fee. [1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF).]

C. A voucher payment is made only to a provider enrolled to provide services in the Medicaid program. [1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF).]

An oral health care program may place reasonable restrictions on a voucher system it establishes if those restrictions are consistent with the purposes of this chapter pursuant to subsection 1.

Even though an oral health care program receives funds under this chapter for the purpose of serving part of its service area through a voucher system, this does not prevent the application of another organization seeking funds under this chapter to provide direct program services to the residents of that area.

[ 1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF) .]

5. Encouraging community support. The department shall require any entity seeking funds for the start-up or expansion of oral health programs under this chapter to raise matching funds, including in-kind support, sufficient to demonstrate community support.

[ 1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF) .]

6. Coordination with Medicaid and the Cub Care program. The department shall coordinate assistance under this chapter with Medicaid and the Cub Care program under Title 22, section 3174-T in a manner most likely to obtain and maximize federal matching funds.

[ 1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF) .]

6-A. Monitoring of grants. The program director or chief executive officer under subsection 2, paragraph C, subparagraph (3) shall monitor contracts resulting from grant awards established by the department concerning community-based dental clinics affiliated with or operated by a school of dentistry.

[ 2009, c. 645, Pt. E, §1 (NEW); 2009, c. 645, Pt. G, §1 (AFF) .]

7. Rules. The department shall adopt rules, which are routine technical rules, pursuant to Title 5, chapter 375, subchapter II-A, to implement this chapter.

[ 1999, c. 401, Pt. MM, §1 (NEW); 1999, c. 401, Pt. MM, §5 (AFF) .]

SECTION HISTORY

1999, c. 401, §MM1 (NEW). 1999, c. 401, §MM5 (AFF). 2009, c. 645, Pt. E, §1 (AMD). 2009, c. 645, Pt. G, §1 (AFF).



22 §2128. Grant program to promote oral health assessments and care for children

The commissioner, in consultation with the Commissioner of Education, shall administer a grant program to promote oral health assessments of children entering elementary school and facilitate the provision of care for those students identified as in need of dental services. [2005, c. 653, §2 (NEW).]

1. Eligibility for grants. A nonprofit organization may apply for a grant by submitting an application as requested by the commissioner to demonstrate that the applicant:

A. Has entered into a memorandum of understanding with a school administrative unit to provide oral health assessments; [2005, c. 653, §2 (NEW).]

B. Is able to provide dental care or secure dental care through an identified dental care provider to a child identified as needing dental care within 6 months of the assessment date; and [2005, c. 653, §2 (NEW).]

C. Has the capacity to record and compile data identified by the commissioner as necessary to monitor and evaluate the grant program. [2005, c. 653, §2 (NEW).]

[ 2005, c. 653, §2 (NEW) .]

2. Children served. A recipient of a grant shall contract with a school administrative unit to provide oral health assessments to children entering kindergarten or as soon as practicable upon a child's initial enrollment in an elementary school. A recipient of a grant shall provide assessments and necessary dental services to children who are eligible for MaineCare or members of MaineCare and to children who do not have insurance for dental care.

[ 2005, c. 653, §2 (NEW) .]

3. Duties of commissioner. The commissioner, in consultation with the Commissioner of Education, shall develop:

A. A process for reviewing applications and selecting grant recipients; [2005, c. 653, §2 (NEW).]

B. Criteria for prioritizing geographic areas to be served; [2005, c. 653, §2 (NEW).]

C. Standards for oral health assessments conducted under this section, including, but not limited to, the qualifications of the dental professional conducting the assessment and the equipment used and steps included in an assessment; [2005, c. 653, §2 (NEW).]

D. Guidelines for the types of dental disease or abnormality that when detected indicate a need for dental care within 6 months of the assessment date; [2005, c. 653, §2 (NEW).]

E. A prevention and educational component to be incorporated into the assessments; and [2005, c. 653, §2 (NEW).]

F. A program evaluation process and measures for assessing the impact and effectiveness of the grant program. [2005, c. 653, §2 (NEW).]

[ 2005, c. 653, §2 (NEW) .]

4. Administration. The commissioner may contract for administration of the grant program or components of the grant program.

[ 2005, c. 653, §2 (NEW) .]

5. Fund established. The Maine School Oral Health Fund is established as a dedicated, nonlapsing fund within the department. The commissioner may accept funds from any public or private source for the purposes of awarding grants and administering the grant program under this section.

[ 2005, c. 653, §2 (NEW) .]

6. Rulemaking. The commissioner, in consultation with the Commissioner of Education, may adopt rules to implement this section. Rules adopted in accordance with this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 653, §2 (NEW) .]

SECTION HISTORY

2005, c. 653, §2 (NEW).






Chapter 417: TEMPORARY NURSE AGENCIES

22 §2131. Temporary nurse agencies

1. Registration; renewal. A temporary nurse agency shall register with the department and renew the registration as required by rule thereafter. For purposes of this chapter, unless the context otherwise indicates, "temporary nurse agency" means a business entity or subdivision thereof that provides nurses to another organization on a temporary basis within this State.

[ 2009, c. 621, §2 (AMD) .]

1-A. Verifying certified nursing assistant eligibility. A health care institution, facility or organization, including a temporary nurse agency employing a certified nursing assistant, shall, before hiring a certified nursing assistant, verify that the certified nursing assistant is listed on the Maine Registry of Certified Nursing Assistants and Direct Care Workers established under section 1812-G with no annotations to prohibit the hiring of that individual according to state and federal regulations.

[ 2011, c. 257, §14 (AMD) .]

2. Exception. Entities which are licensed as home health agencies under chapter 419 and temporary nurses not affiliated with an agency are exempt from the registration requirements of this chapter.

[ 1989, c. 579, §4 (NEW) .]

3. Fee. The initial and annual fee for registration is $25.

The department may adopt rules necessary to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 590, §3 (AMD) .]

4. Penalty. The following penalties apply to violations of this chapter.

A. A person who operates a temporary nurse agency without registering or who fails to verify the inclusion of a certified nursing assistant on the Maine Registry of Certified Nursing Assistants and Direct Care Workers established under section 1812-G before hiring that certified nursing assistant pursuant to subsection 1-A commits a civil violation for which a fine of not less than $500 per day but not more than $10,000 per day may be adjudged. Each day constitutes a separate violation. [2011, c. 257, §15 (AMD).]

B. A person who operates a temporary nurse agency in violation of the employment prohibitions in section 2138 commits a civil violation for which a fine of not less than $500 per day but not more than $10,000 per day may be adjudged. Each day constitutes a separate violation. [2009, c. 621, §3 (NEW).]

[ 2011, c. 257, §15 (AMD) .]

5. Rules. The department may adopt rules necessary to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 621, §4 (NEW) .]

SECTION HISTORY

1989, c. 579, §4 (NEW). 2001, c. 494, §§1,2 (AMD). 2009, c. 590, §3 (AMD). 2009, c. 621, §§2-4 (AMD). 2011, c. 257, §§14, 15 (AMD).






Chapter 417-A: BACKGROUND CHECKS FOR TEMPORARY NURSE AGENCIES

22 §2136. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 621, §5 (NEW).]

1. Hire, employ or place. “Hire, employ or place” means to recruit, select, train, declare competent, schedule, direct, define the scope of the position of or supervise an individual who provides temporary care pursuant to chapter 417.

[ 2009, c. 621, §5 (NEW) .]

2. Temporary nurse agency. “Temporary nurse agency” means a business entity or subdivision thereof that provides nurses to another organization on a temporary basis within this State.

[ 2009, c. 621, §5 (NEW) .]

SECTION HISTORY

2009, c. 621, §5 (NEW).



22 §2137. Criminal background checks

Beginning October 1, 2010, a temporary nurse agency, prior to hiring, employing or placing an individual who will work in direct contact with a consumer or who has direct access to a consumer's property, personally identifiable information, financial information or resources, shall obtain a comprehensive background check in accordance with applicable federal and state laws. The comprehensive background check must include, at a minimum, criminal history record information from the Department of Public Safety, State Bureau of Identification. The temporary nurse agency shall pay for the criminal background check required by this section. [2015, c. 196, §10 (AMD); 2015, c. 299, §18 (AMD).]

The department may adopt rules necessary to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 621, §5 (NEW).]

SECTION HISTORY

2009, c. 621, §5 (NEW). 2015, c. 196, §10 (AMD). 2015, c. 299, §18 (AMD).



22 §2138. Prohibited employment based on disqualifying offenses

(CONFLICT)

(CONFLICT: Text as enacted by PL 2015, c. 196, §11) A temporary nurse agency shall conduct a comprehensive background check for direct access personnel, as defined in section 1717, subsection 1, paragraph A-2, in accordance with state law and rules adopted by the department and is subject to the employment restrictions set out in section 1812-G and other applicable federal and state laws when hiring, employing or placing direct access personnel including a certified nursing assistant or a direct care worker. [2015, c. 196, §11 (NEW).]

(CONFLICT: Text as enacted by PL 2015, c. 299, §19) A temporary nurse agency shall conduct a comprehensive background check for direct access personnel, as defined in section 1717, subsection 1, paragraph A-2, in accordance with state law and rules adopted by the department and is subject to the employment restrictions set out in section 1812-G and other applicable federal and state laws when hiring, employing or placing direct access personnel, including a certified nursing assistant or a direct care worker. [2015, c. 299, §19 (NEW).]

The department may adopt rules necessary to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2015, c. 299, §19 (NEW).]

SECTION HISTORY

2009, c. 621, §5 (NEW). 2011, c. 257, §16 (AMD). 2015, c. 196, §11 (RPR). 2015, c. 299, §19 (RPR).



22 §2139. Complaints

1. Complaint investigation. The department is authorized to investigate complaints against a temporary nurse agency to ensure compliance with this chapter.

[ 2009, c. 621, §5 (NEW) .]

2. Injunctive relief. Notwithstanding any other remedies provided by law, the Attorney General may seek an injunction to require compliance with the provisions of this chapter.

[ 2009, c. 621, §5 (NEW) .]

3. Enforcement. The Attorney General may file a complaint with the District Court seeking civil penalties or injunctive relief or both for violations of this chapter.

[ 2009, c. 621, §5 (NEW) .]

4. Jurisdiction. The District Court has jurisdiction pursuant to Title 4, section 152 for violations of this chapter.

[ 2009, c. 621, §5 (NEW) .]

5. Burden of proof. The burden is on the department to prove, by a preponderance of the evidence, that the alleged violation of this chapter occurred.

[ 2009, c. 621, §5 (NEW) .]

6. Right of entry. This subsection governs the department's right of entry with respect to temporary nurse agencies.

A. An application for registration of a temporary nurse agency constitutes permission for entry and inspection to verify compliance with applicable laws and rules. [2009, c. 621, §5 (NEW).]

B. The department has the right to enter and inspect the premises of a temporary nurse agency registered by the department at a reasonable time and, upon demand, has the right to inspect and copy any books, accounts, papers, records and other documents in order to determine the state of compliance with applicable laws and rules. [2009, c. 621, §5 (NEW).]

C. To inspect a temporary nurse agency that the department knows or believes is being operated without being registered, the department may enter only with the permission of the owner or person in charge or with an administrative inspection warrant issued pursuant to the Maine Rules of Civil Procedure, Rule 80E by the District Court authorizing entry and inspection. [2009, c. 621, §5 (NEW).]

[ 2009, c. 621, §5 (NEW) .]

7. Administrative inspection warrant. The department and a duly designated officer or employee of the department have the right to enter upon and into the premises of an unregistered temporary nurse agency with an administrative inspection warrant issued pursuant to the Maine Rules of Civil Procedure, Rule 80E by the District Court at a reasonable time and, upon demand, have the right to inspect and copy any books, accounts, papers, records and other documents in order to determine the state of compliance with this chapter. The right of entry and inspection may extend to any premises and documents of a person, firm, partnership, association, corporation or other entity that the department has reason to believe is operating a temporary nurse agency without being registered.

[ 2009, c. 621, §5 (NEW) .]

8. Noninterference. An owner or operator of an unregistered temporary nurse agency may not interfere with, impede or obstruct an investigation by the department, including, but not limited to, interviewing persons receiving services or persons with knowledge of the agency.

[ 2009, c. 621, §5 (NEW) .]

9. Violation of injunction. A person, firm, partnership, association, corporation or other entity that violates the terms of an injunction issued under this chapter shall pay to the State a fine of not less than $500 nor more than $10,000 for each violation. Each day of violation constitutes a separate offense. In any action brought by the Attorney General against a person, firm, partnership, association, corporation or other entity for violating the terms of an injunction under this chapter, the District Court may make the necessary orders or judgments regarding violation of the terms of the injunction.

In an action under this chapter, when a permanent injunction has been issued, the District Court may order the person, firm, partnership, association, corporation or other entity against which the permanent injunction is issued to pay to the General Fund the costs of the investigation of that person, firm, partnership, association, corporation or other entity by the Attorney General and the costs of suit, including attorney's fees.

[ 2009, c. 621, §5 (NEW) .]

10. Suspension or revocation of registration. A temporary nurse agency found to be in violation of this chapter may have its registration to operate as a temporary nurse agency suspended or revoked. The department may file a complaint with the District Court requesting suspension or revocation of a registration to operate a temporary nurse agency.

[ 2009, c. 621, §5 (NEW) .]

11. Rules. The department may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 621, §5 (NEW) .]

SECTION HISTORY

2009, c. 621, §5 (NEW).






Chapter 419: HOME HEALTH SERVICES

22 §2141. Purpose and intent

The Legislature finds that licensure of all agencies and organizations providing home health services is desirable and it is the purpose of this chapter to protect the public and assure that home health services are provided under standards of safety, efficiency and quality. [1983, c. 570, (NEW).]

It is the intent of this chapter to set forth the statutory authorization for home health care licensure, including the standards, start-up procedures and means by which licensure is established. [1983, c. 570, (NEW).]

SECTION HISTORY

1983, c. 570, (NEW).



22 §2142. Definitions

As used in this chapter, the following terms have the following meanings. [1983, c. 570, (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Health and Human Services.

[ 1983, c. 570, (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

2. Department. "Department" means the Department of Health and Human Services.

[ 1983, c. 570, (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

3. Home health care provider. "Home health care provider" means any business entity or subdivision thereof, whether public or private, proprietary or not for profit, that is engaged in providing acute, restorative, rehabilitative, maintenance, preventive or health promotion services through professional nursing or another therapeutic service, such as physical therapy, home health aides, nurse assistants, medical social work, nutritionist services or personal care services, either directly or through contractual agreement, in a client's place of residence. This term does not apply to any sole practitioner providing private duty nursing services or other restorative, rehabilitative, maintenance, preventive or health promotion services in a client's place of residence or to municipal entities providing health promotion services in a client's place of residence. This term does not apply to a federally qualified health center or a rural health clinic as defined in 42 United States Code, Section 1395x, subsection (aa) (1993) that is delivering case management services or health education in a client's place of residence. Beginning October 1, 1991, "home health care provider" includes any business entity or subdivision thereof, whether public or private, proprietary or nonprofit, that is engaged in providing speech pathology services.

[ 1993, c. 331, §1 (AMD) .]

4. Registered nurse educator. "Registered nurse educator" means a registered nurse licensed under Title 32, chapter 31 who provides postprescription training to a patient or caregiver in a patient's place of residence when the registered nurse educator does not provide health care services, does not deliver the prescription drug, does not touch the patient, does not administer the prescription drug to the patient and does not seek payment from the patient, caregiver or any health care payor.

[ 2013, c. 336, §1 (NEW) .]

SECTION HISTORY

1983, c. 570, (NEW). 1985, c. 189, §1 (AMD). 1989, c. 119, §1 (AMD). 1993, c. 331, §1 (AMD). 2003, c. 689, §§B6,7 (REV). 2013, c. 336, §1 (AMD).



22 §2143. License required

Effective July 1, 1984, no home health care provider may provide home health services without having, subject to this chapter and to the rules promulgated by the department under this chapter, a written license therefor from the department. [1983, c. 570, (NEW).]

SECTION HISTORY

1983, c. 570, (NEW).



22 §2144. Licensure procedures

1. Types of licenses. The department shall issue the following types of licenses, as follows.

A. A provisional license shall be issued by the department to an applicant who:

(1) Has not previously operated as a home health care provider or is licensed but has not operated during the term of that license;

(2) Complies with all applicable laws and rules, except those which can only be complied with once clients are served by the applicant; and

(3) Demonstrates the ability to comply with all applicable laws and rules by the end of the provisional license term. [1983, c. 570, (NEW).]

B. The department shall issue a full license to an applicant who complies with all applicable laws and rules. [1983, c. 570, (NEW).]

C. A conditional license may be issued by the department, when the provider fails to comply with applicable laws and rules, and in the judgment of the commissioner, the best interest of the public would be so served by issuing a conditional license. The conditional license shall specify when and what corrections shall be made during the term of the conditional license. [1983, c. 570, (NEW).]

D. The commissioner may grant a full, provisional or conditional license under this chapter to those entities otherwise regulated by the State Government or the Federal Government, if he determines that those regulations meet the purpose and intent of this chapter. [1983, c. 570, (NEW).]

[ 1983, c. 570, (NEW) .]

2. Licenses not assignable or transferable. No license may be assignable or transferable. A license shall be immediately void if ownership or control of the provider changes.

[ 1983, c. 570, (NEW) .]

3. Term of license; compliance visits. Licenses shall be issued for the following terms.

A. The provisional license shall be issued for a minimum period of 3 months or a longer period, as deemed appropriate by the department, not to exceed 12 consecutive months. [1983, c. 570, (NEW).]

B. The term of a full license may not exceed 24 months. [2003, c. 548, §1 (RPR).]

C. The conditional license shall be issued for a specific period, not to exceed one year, or the remaining period of the previous full license, whichever the department determines appropriate based on the laws and rules violated. [1983, c. 570, (NEW).]

D. Regardless of the term of the license, the department shall monitor for continued compliance with applicable laws and rules on at least a biennial basis. The department shall adopt rules, which are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A, regarding terms of licenses. [2003, c. 548, §2 (AMD).]

[ 2003, c. 548, §§1, 2 (AMD) .]

4. Failure to comply with applicable laws and rules. The following shall apply for failure to comply with applicable laws and rules.

A. When an applicant fails to comply with applicable laws and rules, the department may refuse to issue or renew the license. [1983, c. 570, (NEW).]

B. If, at expiration of a full or provisional license, or during the term of a full license, the facility fails to comply with applicable laws and rules and, in the judgment of the commissioner, the best interest of the public will be so served, the department may issue a conditional license or change a full license to a conditional license. [1983, c. 570, (NEW).]

C. Any license issued under this chapter may be suspended or revoked for violation of applicable laws and rules committing, permitting, aiding or abetting any illegal practices in the operation of the provider of conduct or practices detrimental to the welfare of persons to whom home health care services are provided. When the department believes that a license must be suspended or revoked, it shall file a complaint with the District Court in accordance with Title 4, section 184 or the Maine Administrative Procedure Act, Title 5, chapter 375. [1999, c. 547, Pt. B, §40 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

D. The department may petition the Superior Court to appoint a receiver to operate a home health agency in accordance with chapter 1666-A. [1995, c. 620, §1 (NEW).]

[ 1999, c. 547, Pt. B, §40 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

5. Appeals. Any person aggrieved by the department's decision to take any of the following actions may request an administrative hearing as provided by the Maine Administrative Procedure Act, Title 5, chapter 375:

A. Issue a conditional license; [1983, c. 570, (NEW).]

B. Amend or modify a license; [1983, c. 570, (NEW).]

C. Refuse to issue or renew a full license; or [1983, c. 570, (NEW).]

D. Refuse to issue a provisional license. [1983, c. 570, (NEW).]

[ 1983, c. 570, (NEW) .]

SECTION HISTORY

1983, c. 570, (NEW). 1995, c. 620, §1 (AMD). 1999, c. 547, §B40 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 548, §§1,2 (AMD). 2003, c. 548, §2 (AMD).



22 §2145. Standards

Standards shall be developed as follows. [1983, c. 570, (NEW).]

1. Standards for licensing of all home health care entities. The commissioner shall develop, no later than one year of the date of enactment of this chapter, standards for the licensing of all home health care entities.

[ 1983, c. 570, (NEW) .]

2. Variation in standards. Licensing standards may vary according to the varying means and methods of providing home health care services, but shall be consistent with the purpose and intent of this chapter.

[ 1983, c. 570, (NEW) .]

3. Areas to be addressed. Home health care licensing standards shall address the following areas:

A. General requirements; [1983, c. 570, (NEW).]

B. Qualifications for professional personnel; [1983, c. 570, (NEW).]

C. Qualifications for paraprofessional personnel; [1983, c. 570, (NEW).]

D. Treatment and services and their coordination; [1983, c. 570, (NEW).]

E. Supervision of professional and nonprofessional personnel; [1983, c. 570, (NEW).]

F. Organizational structure, including lines of authority; [1983, c. 570, (NEW).]

G. Clinic records; [1983, c. 570, (NEW).]

H. Business records; and [1983, c. 570, (NEW).]

I. Other aspects of home health care services that may be necessary to protect the public. [1983, c. 570, (NEW).]

[ 1983, c. 570, (NEW) .]

4. Review of standards. All standards shall be subject to review by the joint standing committee of the Legislature having jurisdiction over health and institutional services.

[ 1983, c. 570, (NEW) .]

SECTION HISTORY

1983, c. 570, (NEW).



22 §2146. Fees

Each application for a license under this chapter must be accompanied by the fee established by the department. The fee is not refundable. All fees received by the department under this chapter must be paid into the State Treasury to the credit of the department for the purpose of reducing the costs of carrying out this chapter. [1995, c. 620, §2 (AMD).]

SECTION HISTORY

1983, c. 570, (NEW). 1991, c. 528, §J3 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §J3 (AMD). 1995, c. 620, §2 (AMD).



22 §2147. Exclusions

The following are exempt from the provisions of this chapter: [1983, c. 570, (NEW).]

1. Hospice organizations; volunteer services. Hospice organizations in which services are provided substantially by volunteers;

[ 1983, c. 570, (NEW) .]

2. Families, friends and neighbors. Families, friends and neighbors;

[ 1983, c. 570, (NEW) .]

3. Sole practitioners. Sole practitioners otherwise licensed by the State;

[ 1983, c. 570, (NEW) .]

4. Physicians. Services provided directly by physicians;

[ 1983, c. 570, (NEW) .]

5. Elderly nutrition programs. Elderly nutrition programs;

[ 1983, c. 570, (NEW) .]

6. Chore services. Chore services;

[ 1983, c. 570, (NEW) .]

7. Pharmacy or medical supply company. Any pharmacy or medical supply company which furnishes no home health services to persons in their homes except supplies;

[ 1983, c. 570, (NEW) .]

8. Persons or agencies contracting or arranging home health services. Anyone contracting or arranging for home health services provided by home health care providers licensed or excluded under this chapter;

[ 1983, c. 570, (NEW) .]

9. Departments. Departments of State Government;

[ 1983, c. 570, (NEW) .]

10. Facilities licensed pursuant to chapter 405. Hospitals, intermediate care facilities, skilled nursing facilities or other facilities licensed pursuant to chapter 405 when the services are provided to clients residing in those facilities, or to 6 or fewer clients at any one time in their homes under a plan of care approved by the department or its designee when it is documented in the patient's record that the licensed home health care agency or agencies serving the patient's area:

A. Have indicated that they are unable to provide those services; or [1987, c. 486, §2 (NEW).]

B. Agree that the plan of care is an acceptable plan. [1987, c. 486, §2 (NEW).]

The plan of care must meet standards for staff qualifications and supervision consistent with the standards required of licensed home health care providers;

[ 1987, c. 486, §2 (AMD) .]

11. Licensed residential care facilities. Residential care facilities licensed pursuant to chapters 1663 and 1664 when the services are provided to clients residing in those facilities;

[ 2001, c. 596, Pt. B, §8 (AMD); 2001, c. 596, Pt. B, §25 (AFF) .]

12. Municipal entities. Municipal departments or agencies or other municipal entities in their provision of nontherapeutic preventive and promotional health educational services when persons providing those services are employed by the municipality; and

[ 1989, c. 119, §3 (AMD) .]

13. Speech and hearing centers.

[ 2013, c. 336, §2 (RP) .]

14. Registered nurse educators. Registered nurse educators.

[ 2013, c. 336, §3 (NEW) .]

SECTION HISTORY

1983, c. 570, (NEW). 1985, c. 189, §§2,3 (AMD). 1987, c. 486, §2 (AMD). 1989, c. 119, §§2-4 (AMD). 2001, c. 596, §B8 (AMD). 2001, c. 596, §B25 (AFF). 2013, c. 336, §§2, 3 (AMD).



22 §2148. Right of entry and inspection

The department and any duly designated officer or employee thereof shall have the right to enter upon and into the premises of any home health care provider who has applied for a license or who is licensed pursuant to this chapter at any reasonable time and, upon demand, have the right to inspect and copy books, accounts, papers, records and other documents in order to determine the state of compliance with this chapter and any rules in force pursuant thereto. The right of entry and inspection shall extend to any premises and documents of providers whom the department has reason to believe are providing home health services without a license, but no such entry or inspection may be unreasonable or made without the permission of the owner or person in charge thereof, unless a warrant is first obtained from the District Court authorizing that entry or inspection. [1983, c. 570, (NEW).]

SECTION HISTORY

1983, c. 570, (NEW).



22 §2149. Compensation for home health care providers

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Home health care provider" means an organization designated as a home health agency under rules of the department or certified by Medicare for delivery of home health services. [1987, c. 829, §1 (NEW).]

[ 1987, c. 829, §1 (NEW) .]

2. Compensation. In determining levels of reimbursement in rate structures established for home health care providers, the department shall:

A. Formulate payment rates for various types of care provided based on the service costs attributable to each home health care provider, as determined by such standard methods as the department may establish; [1987, c. 829, §1 (NEW).]

B. Adjust rates accordingly, at least annually, for alternative programs to institutional care for optimal service delivery to eligible clients, but not to exceed the costs of nursing home care; [1987, c. 829, §1 (NEW).]

C. Recognize the provider's reasonable costs of recruiting, training and retaining qualified staff, including registered nurses, licensed practical nurses, certified nurse aides, home health aides and allied personnel; and [1987, c. 829, §1 (NEW).]

D. Implement this subsection in such a manner which does not result in a decrease in numbers of clients or units of service. The monthly limits on costs per individual receiving in-home services as an alternative to institutional care shall be at least $1,878 for skilled level care and $1,361 for intermediate level care. [1987, c. 829, §1 (NEW).]

[ 1987, c. 829, §1 (NEW) .]

SECTION HISTORY

1987, c. 829, §1 (NEW).



22 §2149-A. Policies and procedures; employment

(CONFLICT)

The requirements of this section apply to home health care providers required to be licensed under this chapter. [2003, c. 634, §4 (NEW).]

1. Policies and procedures. A home health care provider shall develop and implement written policies and procedures that prohibit abuse, neglect or misappropriation of a client's property.

[ 2003, c. 634, §4 (NEW) .]

2. (CONFLICT: Text as amended by PL 2015, c. 196, §12) Prohibited employment based on disqualifying offenses. A home health care provider shall conduct a comprehensive background check for direct access personnel, as defined in section 1717, subsection 1, paragraph A-2, in accordance with state law and rules adopted by the department and is subject to the employment restrictions set out in section 1812-G and other applicable federal and state laws when hiring, employing or placing direct access personnel including a certified nursing assistant or a direct care worker.

A. [2015, c. 196, §12 (RP).]

B. [2015, c. 196, §12 (RP).]

C. [2015, c. 196, §12 (RP).]

The department may adopt rules necessary to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 196, §12 (AMD) .]

2. (CONFLICT: Text as repealed and replaced by PL 2015, c. 299, §20) Prohibited employment based on disqualifying offenses. A home health care provider shall conduct a comprehensive background check for direct access personnel, as defined in section 1717, subsection 1, paragraph A-2, in accordance with state law and rules adopted by the department and is subject to the employment restrictions set out in section 1812-G and other applicable federal and state laws when hiring, employing or placing direct access personnel, including a certified nursing assistant or a direct care worker.

A. [2015, c. 299, §20 (RP).]

B. [2015, c. 299, §20 (RP).]

C. [2015, c. 299, §20 (RP).]

The department may adopt rules necessary to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 299, §20 (RPR) .]

SECTION HISTORY

2003, c. 634, §4 (NEW). 2011, c. 257, §17 (AMD). 2015, c. 196, §12 (AMD). 2015, c. 299, §20 (AMD).



22 §2150. Compliance

Any home health care provider that provides services for which a license is required without obtaining a license commits a civil violation and is subject to a civil penalty for which a forfeiture of $100 may be adjudged. Each day constitutes a separate violation. [1989, c. 579, §5 (NEW).]

SECTION HISTORY

1989, c. 579, §5 (NEW).



22 §2150-A. Advisory Committee on Home Health (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 601, §A2 (NEW). 1991, c. 622, §S28 (RP).



22 §2150-B. Staff; hiring; policy (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 620, §3 (NEW). 2003, c. 634, §5 (RP).






Chapter 421: AUTOMATED EXTERNAL DEFIBRILLATORS

22 §2150-C. Automated external defibrillators; immunity from civil liability

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Automated external defibrillator" or "AED" means a medical device that combines a heart monitor and a defibrillator approved by the United States Food and Drug Administration that:

(1) Is capable of recognizing the presence or absence of ventricular fibrillation or rapid ventricular tachycardia;

(2) Is capable of determining, without intervention by an operator, whether defibrillation should be performed on an individual; and

(3) Upon determination that defibrillation should be performed, automatically charges and requests delivery of an electrical impulse to an individual's heart. [2007, c. 267, §2 (RPR).]

[ 2007, c. 267, §2 (RPR) .]

2. Prohibition.

[ 2007, c. 267, §2 (RP) .]

3. Duties.

[ 2007, c. 267, §2 (RP) .]

4. Penalties.

[ 2007, c. 267, §2 (RP) .]

5. Effect on other law.

[ 2007, c. 267, §2 (RP) .]

6. Immunity. The following persons and entities are immune from civil liability for damages relating to the use, possession or purchase of an AED and arising out of acts or omissions relating to preparing for and responding to suspected sudden cardiac arrest emergencies absent gross negligence or willful or wanton misconduct:

A. Any person or entity that acquires an AED; [2007, c. 267, §2 (NEW).]

B. Any person or entity that owns, manages or is otherwise responsible for the premises on which an AED is located; [2007, c. 267, §2 (NEW).]

C. Any person who retrieves an AED in response to a perceived sudden cardiac arrest emergency; [2007, c. 267, §2 (NEW).]

D. Any person who uses, attempts to use or fails to use an AED in response to a perceived sudden cardiac arrest emergency; [2007, c. 267, §2 (NEW).]

E. Any physician or other authorized person who issues a prescription for the purchase of an AED; [2007, c. 267, §2 (NEW).]

F. Any person or entity that is involved with the design, management or operation of an AED program; and [2007, c. 267, §2 (NEW).]

G. Any person or entity that provides instruction in the use of an AED. [2007, c. 267, §2 (NEW).]

[ 2007, c. 267, §2 (NEW) .]

SECTION HISTORY

2001, c. 364, §1 (NEW). 2007, c. 267, §2 (RPR).






Chapter 423: ACCESS TO EPINEPHRINE AUTOINJECTOR

22 §2150-F. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 231, §1 (NEW).]

1. Administer. "Administer" means to apply an epinephrine autoinjector directly to a human body.

[ 2015, c. 231, §1 (NEW) .]

2. Authorized entity. "Authorized entity" means any entity, organization or place of employment, other than a school under Title 20-A, section 6305, in connection with or at which allergens capable of causing anaphylaxis may be present, including but not limited to recreation camps, colleges, universities, day care facilities, youth sports leagues, amusement parks, restaurants and sports arenas.

[ 2015, c. 231, §1 (NEW) .]

3. Epinephrine autoinjector. "Epinephrine autoinjector" means a single-use device used for the automatic injection of a premeasured dose of epinephrine into a human body.

[ 2015, c. 231, §1 (NEW) .]

4. Health care practitioner. "Health care practitioner" means an individual who is licensed, registered or otherwise authorized in the appropriate jurisdiction to prescribe and administer drugs in the course of professional practice.

[ 2015, c. 231, §1 (NEW) .]

SECTION HISTORY

2015, c. 231, §1 (NEW).



22 §2150-G. Epinephrine autoinjectors; emergency administration

1. Prescribing to an authorized entity permitted. A health care practitioner may prescribe epinephrine autoinjectors in the name of an authorized entity for use in accordance with this section, and pharmacists and health care practitioners may dispense epinephrine autoinjectors pursuant to a prescription issued in the name of an authorized entity. A prescription authorized pursuant to this section is valid for 2 years.

[ 2015, c. 231, §1 (NEW) .]

2. Authorized entities permitted to maintain supply. An authorized entity may acquire and stock a supply of epinephrine autoinjectors pursuant to a prescription issued under subsection 1. An epinephrine autoinjector must be stored in a location readily accessible in an emergency and in accordance with the instructions for use for the epinephrine autoinjector and any additional requirements that may be established by the department. An authorized entity shall designate employees or agents who have completed the training required under subsection 4 to be responsible for the storage, maintenance, control and general oversight of epinephrine autoinjectors acquired by the authorized entity.

[ 2015, c. 231, §1 (NEW) .]

3. Use of epinephrine autoinjectors. An employee or agent of an authorized entity who has completed the training required by subsection 4 may use epinephrine autoinjectors prescribed pursuant to subsection 1 to:

A. Provide an epinephrine autoinjector to a person the employee or agent believes in good faith is experiencing anaphylaxis, or the parent, guardian or caregiver of such a person, for immediate administration, regardless of whether the person has a prescription for an epinephrine autoinjector or has previously been diagnosed with an allergy; and [2015, c. 231, §1 (NEW).]

B. Administer an epinephrine autoinjector to a person the employee or agent believes in good faith is experiencing anaphylaxis, regardless of whether the person has a prescription for an epinephrine autoinjector or has previously been diagnosed with an allergy. [2015, c. 231, §1 (NEW).]

[ 2015, c. 231, §1 (NEW) .]

4. Training. An employee or agent of an authorized entity shall complete an anaphylaxis training program and shall complete additional training at least every 2 years thereafter. The training must be conducted by a nationally recognized organization experienced in training nonprofessionals in emergency health treatment or an entity or individual approved by the department. The department may approve specific entities or individuals or may approve classes of entities or individuals to conduct training. Training may be conducted online or in person and, at a minimum, must cover:

A. How to recognize signs and symptoms of severe allergic reactions, including anaphylaxis; [2015, c. 231, §1 (NEW).]

B. Standards and procedures for the storage and administration of an epinephrine autoinjector; and [2015, c. 231, §1 (NEW).]

C. Emergency follow-up procedures. [2015, c. 231, §1 (NEW).]

The entity or individual that conducts the training shall issue a certificate, on a form developed or approved by the department, to each person who successfully completes the anaphylaxis training program.

[ 2015, c. 231, §1 (NEW) .]

5. Immunity. The following entities are not liable for any injuries or related damages that result from any act or omission of the entity committed in good faith pursuant to this section unless it is established that the injuries or related damages were caused willfully, wantonly or recklessly or by gross negligence:

A. A health care practitioner that prescribes epinephrine autoinjectors in accordance with subsection 1; [2015, c. 231, §1 (NEW).]

B. A pharmacist or health care practitioner that dispenses epinephrine autoinjectors in accordance with subsection 1; [2015, c. 231, §1 (NEW).]

C. An authorized entity that acquires and stocks epinephrine autoinjectors or designates employees or agents to be responsible for storage, maintenance, control and general oversight of epinephrine autoinjectors in accordance with subsection 2; [2015, c. 231, §1 (NEW).]

D. An employee or agent of an authorized entity who has completed the training required by subsection 4 who provides an epinephrine autoinjector to a person pursuant to subsection 3, paragraph A or who administers an epinephrine autoinjector to a person in accordance with subsection 3, paragraph B; and [2015, c. 231, §1 (NEW).]

E. An individual or entity that conducts training in accordance with subsection 4. [2015, c. 231, §1 (NEW).]

The administration of an epinephrine autoinjector in accordance with this section is not the practice of medicine or any other profession that otherwise requires licensure.

This subsection does not eliminate, limit or reduce any other immunity or defense that may be available under the laws of this State, including that provided under Title 14, section 164.

An authorized entity located in this State is not liable for any injuries or related damages that result from the provision or administration of an epinephrine autoinjector outside of this State if the authorized entity would not have been liable for such injuries or related damages had the provision or administration occurred within this State.

[ 2015, c. 231, §1 (NEW) .]

SECTION HISTORY

2015, c. 231, §1 (NEW).









Part 5: FOODS AND DRUGS

Chapter 551: PURE FOODS AND DRUGS GENERALLY

Subchapter 1: FOODS

22 §2151. Short title

This subchapter shall be known and may be cited as the "Maine Food Law."



22 §2152. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §146 (AMD).]

1. Advertisement. "Advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of food.

1-A. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or his duly authorized agents.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

2. Contaminated with filth. "Contaminated with filth" applies to any food not securely protected from dust, dirt, and as far as may be necessary by all reasonable means, from all foreign or injurious contaminations.

3. Federal Act. "Federal Act" means the Federal Food, Drug and Cosmetic Act (Title 21 U.S.C. 301 et seq.; 52 Stat. 1040 et seq.).

4. Food. "Food" means articles used for food or drink for man or other animals, chewing gum and articles used for components of any such article.

4-A. Food establishment. "Food establishment" means a factory, plant, warehouse or store in which food and food products are manufactured, processed, packed, held for introduction into commerce or sold. "Food establishment" includes a primary caregiver, as defined in section 2422, subsection 8-A, and a registered dispensary, as defined in section 2422, subsection 6, that prepare food containing marijuana for medical use by a qualifying patient pursuant to chapter 558-C. The following establishments are not considered food establishments required to be licensed under section 2167:

A. Eating establishments, as defined in section 2491, subsection 7; [1995, c. 331, §1 (NEW).]

B. Fish and shellfish processing establishments inspected under Title 12, section 6101, 6102 or 6856; [2005, c. 434, §13 (AMD).]

C. Storage facilities for native produce; [1995, c. 331, §1 (NEW).]

D. Establishments such as farm stands and farmers' markets primarily selling fresh produce not including dairy and meat products; [1997, c. 96, §1 (AMD).]

E. Establishments engaged in the washing, cleaning or sorting of whole produce, provided the produce remains in essentially the same condition as when harvested. The whole produce may be packaged for sale, provided that packaging is not by a vacuum packaging process or a modified atmosphere packaging process; [2011, c. 407, Pt. A, §2 (AMD).]

F. Establishments that are engaged in the drying of single herbs that are generally recognized as safe under 21 Code of Federal Regulations, Sections 182 to 189. The single herbs may be packaged for sale, provided that packaging is not by a vacuum packaging process or a modified atmosphere packaging process; and [2011, c. 407, Pt. A, §2 (AMD).]

G. A primary caregiver, as defined in section 2422, subsection 8-A, conducting an activity allowed in section 2423-A for a qualifying patient who is a member of the family, as defined in section 2422, subsection 5-A, or member of the household, as defined in section 2422, subsection 5-B, of the primary caregiver. [2011, c. 407, Pt. A, §2 (NEW).]

[ 2011, c. 407, Pt. A, §2 (AMD) .]

4-B. Food salvage establishment. "Food salvage establishment" means a food establishment engaged in reconditioning or by other means salvaging distressed merchandise and includes any food establishment that sells, buys, warehouses or distributes any salvaged merchandise.

[ 1989, c. 664, §1 (NEW) .]

5. Immediate container. "Immediate container" does not include the package liners but in the case of bottles shall include crowns or caps affixed thereto.

5-A. Irradiated food.

[ 1995, c. 276, §1 (RP) .]

6. Label. "Label" means a display of written, printed or graphic matter upon the immediate container of any article. A requirement made by or under authority of this subchapter, that any word, statement or other information appear on the label shall not be considered to be complied with unless such word, statement or other information appears on the outside container or wrapper, if any there be, of the retail package of such article, or is easily legible through the outside container or wrapper.

7. Labeling. "Labeling" means all labels and other written, printed or graphic matter upon an article or any of its containers or wrappers, or accompanying such article.

If an article is alleged to be misbranded because the labeling is misleading or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading, there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, device, sound or in any combination thereof, but the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.

7-A. Retail food establishment. "Retail food establishment" means a food establishment where food and food products are offered for sale to the consumer and intended for off-premise consumption.

[ 1979, c. 672, Pt. A, §53 (NEW) .]

7-B. Salvage broker. "Salvage broker" means a person, firm or corporation engaged in buying, selling, distributing or warehousing any distressed merchandise, whether or not in combination with other merchandise, which does not operate a food salvage establishment.

[ 1989, c. 664, §1 (NEW) .]

8. Selling of food. This subchapter regarding the selling of food shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession and holding of any such article for sale; and the sale, dispensing and giving of any such article, and the supplying or applying of any such articles in the conduct of any food establishment.

SECTION HISTORY

1979, c. 541, §A146 (AMD). 1979, c. 672, §§A51-53 (AMD). 1979, c. 731, §19 (AMD). 1981, c. 705, §C3 (AMD). 1987, c. 174, §1 (AMD). 1989, c. 664, §1 (AMD). 1995, c. 276, §1 (AMD). 1995, c. 331, §1 (AMD). 1997, c. 96, §1 (AMD). 2005, c. 434, §13 (AMD). 2009, c. 631, §4 (AMD). 2009, c. 631, §51 (AFF). 2011, c. 407, Pt. A, §2 (AMD). 2011, c. 657, Pt. W, §6 (REV).



22 §2153. Powers of commissioner

The authority to promulgate, in a manner consistent with the Maine Administrative Procedure Act, regulations for the efficient enforcement of this subchapter is vested in the Commissioner of Agriculture, Conservation and Forestry. The commissioner is authorized to make the regulations promulgated under said subchapter conform in so far as practicable with those promulgated under the Federal Act. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

Hearings authorized or required by this subchapter shall be conducted by the commissioner or such officer, agent or employee as the commissioner may designate for the purpose. [1977, c. 694, §§ 346, 347 (AMD).]

SECTION HISTORY

1977, c. 694, §§346,347 (AMD). 2011, c. 657, Pt. W, §6 (REV).



22 §2153-A. Confidentiality of certain information

The following information is confidential and may not be disclosed to the public: [2009, c. 393, §9 (NEW).]

1. United States Department of Agriculture, Food Safety and Inspection Service. Information provided to the department or to any employee of the department by the United States Department of Agriculture, Food Safety and Inspection Service pursuant to 9 Code of Federal Regulations, Section 390.9 (2008) to the extent that the regulations designate the information confidential, the information is otherwise identified pursuant to the regulations as confidential or the regulations require the information to be protected from public disclosure; and

[ 2009, c. 393, §9 (NEW) .]

2. Food and Drug Administration. Information provided to the department or to any employee of the department by the United States Food and Drug Administration pursuant to 21 Code of Federal Regulations, Section 20.88 (2008) to the extent that the regulations designate the information confidential, the information is otherwise identified pursuant to the regulations as confidential or the regulations require the information to be protected from public disclosure.

[ 2009, c. 393, §9 (NEW) .]

SECTION HISTORY

2009, c. 393, §9 (NEW).



22 §2154. Regulations

Whenever in the judgment of the Commissioner of Agriculture, Conservation and Forestry such action will promote honesty and fair dealing in the interest of consumers, the commissioner shall promulgate regulations fixing and establishing for any food or class of food a reasonable definition and standard of identity, or reasonable standard of quality or fill of container. In prescribing a definition and standard of identity for any food or class of food in which optional ingredients are permitted, the commissioner shall, for the purpose of promoting honesty and fair dealing in the interest of consumers, designate the optional ingredients which shall be named on the label. The definitions and standards so promulgated shall conform so far as practicable to the definitions and standards promulgated under authority of the Federal Act. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §6 (REV).



22 §2155. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 470, §A86 (AMD). 1987, c. 174, §§2-4 (AMD). 1989, c. 376, (AMD). 1995, c. 276, §2 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §K12 (RP).



22 §2155-A. Prohibitions and penalties

1. Prohibitions. A person may not:

A. Manufacture, sell or deliver, hold or offer for sale any food that is adulterated or misbranded; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violate paragraph A after having previously violated this subsection; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Adulterate or misbrand any food; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Violate paragraph C after having previously violated this subsection; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. Receive in commerce any food that is adulterated or misbranded, or deliver or proffer delivery of adulterated or misbranded food for pay or otherwise; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. Violate paragraph E after having previously violated this subsection; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

G. Disseminate any false advertisement; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

H. Violate paragraph G after having previously violated this subsection; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

I. Refuse to permit entry or inspection, or to permit the taking of a sample as authorized in section 2164; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

J. Violate paragraph I after having previously violated this subsection; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

K. Give a guaranty or undertaking that is false, except if the person relied on a guaranty or undertaking to the same effect signed by and containing the name and address of the person residing in the United States from whom the food was received in good faith; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

L. Violate paragraph K after having previously violated this subsection; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

M. Remove or dispose of a detained or embargoed article in violation of section 2159; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

N. Violate paragraph M after having previously violated this subsection; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

O. Alter, mutilate, destroy, obliterate or remove all or any part of the labeling of or do any other act with respect to a food if the act is done while the article is held for sale and results in the article being misbranded; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

P. Violate paragraph O after having previously violated this subsection; [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

Q. Forge, counterfeit, simulate or falsely represent or without proper authority use any mark, stamp, tag, label or other identification device authorized or required by rules adopted under this subchapter; or [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

R. Violate paragraph Q after having previously violated this subsection. [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalties. The penalties for violating subsection 1 are as follows.

A. Except as otherwise provided in this subsection, a person who violates subsection 1, paragraph A, C, E, G, I, K, M, O or Q commits a civil violation for which a fine of not more than $1,000 may be adjudged. [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Except as otherwise provided in this subsection, a person who violates subsection 1, paragraph B, D, F, H, J, L, N, P or R commits a civil violation for which a fine of not more than $2,000 may be adjudged. [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A person who intentionally violates subsection 1, paragraph A, C, E, K, M or O, involving adulterated food, except as adulterated according to section 2156, subsection 2, commits a civil violation for which a fine of not more than $10,000 may be adjudged. [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. A person who intentionally violates subsection 1, paragraph B, D, F, L, N or P, involving adulterated food, except as adulterated according to section 2156, subsection 2, commits a civil violation for which a fine of not more than $20,000 may be adjudged. [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. A person who violates subsection 1, paragraph B involving monosodium glutamate pursuant to section 2157, subsection 13 commits a civil violation for which a fine of not more than $100 may be adjudged. [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. A person who violates subsection 1, paragraph A involving monosodium glutamate pursuant to section 2157, subsection 13 must be issued a warning only. [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Exceptions. The following paragraphs are exceptions to the application of this section.

A. Carriers subject to the jurisdiction of the Public Utilities Commission or the Interstate Commerce Commission are not subject to subsection 1, paragraph E or F by reason of their receipt, carriage, holding or delivery of foods in the usual course of business as carriers. [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person is not subject to the penalties prescribed under subsection 2 for having violated subsection 1, paragraph A, B, E or F if the person establishes a guaranty or undertaking signed by, and containing the name and address of, another person residing in this State from whom the person received in good faith the article, to the effect that the article is not adulterated or misbranded within the meaning of this subchapter, citing this subchapter. [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A person who is a publisher, radio-broadcast licensee or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor or seller of the article to which a false advertisement relates, is not liable under this section by reason of the dissemination by the person of the false advertisement, unless the person has refused or neglected on the request of the Commissioner of Agriculture, Conservation and Forestry to furnish the commissioner the name and post office address of the manufacturer, packer, distributor, seller or advertising agency residing in this State who caused the person to disseminate the advertisement. [2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §6 (REV).]

[ 2003, c. 452, Pt. K, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

SECTION HISTORY

2003, c. 452, §K13 (NEW). 2003, c. 452, §X2 (AFF). 2011, c. 657, Pt. W, §6 (REV).



22 §2156. Adulteration

A food shall be deemed to be adulterated:

1. Poisonous or deleterious substance.

A. If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such food shall not be considered adulterated under this paragraph if the quantity of such substance in such food does not ordinarily render it injurious to health; or

B. If it bears or contains any added poisonous or added deleterious substance which is unsafe within the meaning of section 2158; or

C. If it consists in whole or in part of a diseased, contaminated, filthy, putrid or decomposed substance or if it is otherwise unfit for food; or

D. If it has been produced, prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome or injurious to health; or

E. If it is the product of a diseased animal or an animal which has died otherwise than by slaughter or that has been fed upon the uncooked offal from a slaughterhouse; or

F. If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health.

2. Substances added or omitted.

A. If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or

B. If any substance has been substituted wholly or in part therefor; or

C. If damage or inferiority has been concealed in any manner; or

D. If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is.

3. Substances in confectionery. If it is confectionery and it bears or contains any alcohol or nonnutritive article or substance except harmless coloring, harmless flavoring, harmless resinous glaze not in excess of 4/10 of 1%, harmless natural wax not in excess of 4/10 of 1%, harmless natural gum and pectin. This subsection does not apply to any confectionery by reason of its containing less than 1/2 of 1% by volume of alcohol derived solely from use of flavoring extracts or to any chewing gum by reason of its containing harmless nonnutritive masticatory substances; or

[ RR 2009, c. 2, §51 (COR) .]

4. Coal-tar color. If it bears or contains a coal-tar color other than one from a batch which has been certified under authority of the Federal Act.

SECTION HISTORY

1981, c. 470, §A87 (AMD). RR 2009, c. 2, §51 (COR).



22 §2157. Misbranded food

A food shall be deemed to be misbranded:

1. False or misleading label. If its labeling is false or misleading in any particular;

2. Sale under another name. If it is offered for sale under the name of another food or under a name not permitted by Title 12, section 6112, for products containing or consisting of surimi;

[ 1985, c. 622, §3 (AMD) .]

3. Imitation of another food. If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and, immediately thereafter the name of the food imitated;

4. Misleading container. If its container is so made, formed or filled as to be misleading;

5. Label for package form. If in package form, unless it bears a label containing:

A. The name and place of business of or sufficient information to identify the manufacturer, packer or distributor;

B. An accurate statement of the quantity of the contents in terms of weight, measure or numerical count. Reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations prescribed by the commissioner;

6. Statements on label placed conspicuously. If any word, statement or other information, required by or under authority of this subchapter to appear on the label or labeling, is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

7. Conformity with prescribed definition and standard. If it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by regulations as provided by section 2154, unless it conforms to such definition and standard, and, in so far as may be required by such regulations, the common names of optional ingredients, other than spices, flavoring and coloring, present in such food;

8. Quality below standard. If it purports to be or is represented as:

A. A food for which a standard of quality has been prescribed by regulations as provided by section 2154 and its quality falls below such standard, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standards; or

B. A food for which a standard or fill of container has been prescribed by regulations as provided by section 2154, and it falls below the standard or fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

9. Name of food and ingredients. If it is not subject to subsection 7, unless it bears labeling clearly giving:

A. The common or usual name of the food, if any there be, and

B. In case it is fabricated from 2 or more ingredients, the common or usual name of each such ingredient, except that spices, flavoring and colorings, other than those sold as such, may be designated as spices, flavoring and colorings without naming each. To the extent that compliance with the requirements of this paragraph is impractical or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Commissioner of Agriculture, Conservation and Forestry. The requirements of this paragraph shall not apply to a carbonated beverage, the ingredients of which have been fully and correctly disclosed in an affidavit subscribed and sworn to by the manufacturer or bottler thereof and filed with the commissioner; [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

10. Dietary properties. If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral and other dietary properties as the Commissioner of Agriculture, Conservation and Forestry determines to be, and by regulation prescribed as necessary in order to fully inform purchasers as to its value for such uses;

[ 1985, c. 676, §1 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

11. Artificial flavoring and coloring. If it bears or contains any artificial flavoring, artificial coloring or chemical preservative, unless it bears labeling stating the fact. If the artificial flavoring and artificial coloring declaration does not refer to the entire contents of the package, the words "artificial flavoring" and "artificial coloring" must follow immediately each of the ingredients of the package containing one or more of these substances. The common or usual name of any chemical preservative must be immediately followed by the words "chemical preservation." To the extent that compliance with the requirements of this subsection is impracticable, exemptions must be established by rules adopted by the Commissioner ofAgriculture, Conservation and Forestry. This subsection, and subsections 7 and 9, with respect to artificial coloring, do not apply in the case of butter, cheese or ice cream; or

[ RR 2011, c. 2, §26 (COR) .]

12. Sulfite.

[ 1985, c. 676, §3 (NEW); MRSA T. 12, §2157, sub-§12 (RP) .]

13. Monosodium glutamate, MSG. If a person sells, offers for sale or serves in any retail store, hotel, restaurant or other public eating place any food or food product, whether or not in package form, to which that person has added monosodium glutamate directly in crystal form, unless:

A. The package in which that food or food product is offered for sale conspicuously bears a label or stamp indicating that the food or food product contains monosodium glutamate; [1989, c. 115, (NEW).]

B. When the food or food product is offered for consumption and is not packaged, a conspicuous label or sign is placed on the food, immediately next to the food, immediately next to the food's listing on the menu, or in an open manner where the food order or food product is obtained, indicating that the food or food product contains monosodium glutamate; or [1989, c. 115, (NEW).]

C. There is a conspicuously displayed directory to which customers can refer for information on the contents of unpackaged products offered for sale. [1989, c. 115, (NEW).]

[ 1991, c. 230, §1 (AMD) .]

14. Post-harvest treatments. If it is fresh produce that is sold or offered for sale at a retail outlet, whether or not it is packaged or in a container, and has been treated with a post-harvest treatment, without meeting the requirements in paragraphs A to C.

For purposes of this section, "post-harvest treatment" means a treatment added or applied to fresh produce after harvest and identified by rule as a post-harvest treatment and waxes that contain one or more post-harvest treatments.

A. The owner or manager of a retail outlet shall ensure that one conspicuous sign is displayed that reads: "Produce in this store may have been treated after harvest with one or more post-harvest treatments." [1991, c. 506, §5 (AMD).]

B. The owner or manager of a retail outlet shall ensure that information identifying the specific post-harvest treatments used, and the specific items of produce that were treated, is available to the public within 48 hours of a request. [1989, c. 339, §§1, 2 (NEW).]

C. The owner or manager of a retail outlet shall ensure that produce without post-harvest treatment, as determined by the commissioner, is identified by a sign contiguous to the specific produce. [1991, c. 506, §5 (AMD).]

[ 1991, c. 506, §5 (AMD) .]

SECTION HISTORY

1979, c. 731, §19 (AMD). 1981, c. 470, §A88 (AMD). 1985, c. 622, §5 (AMD). 1985, c. 676, §§1-3 (AMD). 1989, c. 115, (AMD). 1989, c. 339, §§1,2 (AMD). 1991, c. 230, §1 (AMD). 1991, c. 506, §5 (AMD). RR 2011, c. 2, §26 (COR). 2011, c. 657, Pt. W, §6 (REV).



22 §2158. Addition of certain substances limited

Any poisonous or deleterious substance added to any food, except where such substance is required in the production thereof or cannot be avoided by good manufacturing practice, must be deemed to be unsafe for purposes of the application of section 2156, subsection 1, paragraph B; but when such substance is so required or cannot be avoided, the Commissioner of Agriculture, Conservation and Forestry shall adopt rules limiting the quantity therein or thereon to such extent as the commissioner finds necessary for the protection of public health, and any quantity exceeding the limits so fixed must be deemed to be unsafe for purposes of the application of section 2156, subsection 1, paragraph B. While such a rule is in effect limiting the quantity of any such substance in the case of any food, such food may not, by reason of bearing or containing any added amount of such substance, be considered to be adulterated within the meaning of section 2156, subsection 1, paragraph A. In determining the quantity of such added substance to be tolerated in or on different articles of food, the commissioner shall take into account the extent to which the use of such substance is required or cannot be avoided in the production of each such article and the other ways in which the consumer may be affected by the same or other poisonous or deleterious substances. Goods that are prepared by a primary caregiver under section 2152, subsection 4-A, paragraph G or in a food establishment that is a licensed facility under section 2167 and that contain marijuana for medical use by a qualifying patient, pursuant to chapter 558-C, are not considered to be adulterated under this subchapter. [2011, c. 407, Pt. A, §3 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1979, c. 731, §19 (AMD). 2009, c. 631, §5 (AMD). 2009, c. 631, §51 (AFF). 2011, c. 407, Pt. A, §3 (AMD). 2011, c. 657, Pt. W, §6 (REV).



22 §2159. Articles detained, embargoed and condemned

Whenever a duly authorized agent of the Commissioner of Agriculture, Conservation and Forestry finds or has reason to believe that any food is adulterated, or so misbranded as to be dangerous or fraudulent, within the meaning of this subchapter, he may issue an order detaining or embargoing that food to any person or persons with possession or control thereof, and may affix or require the person or persons to whom the order is directed to affix to such article a tag or other appropriate marking, giving notice that such article is or is suspected of being adulterated or misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court. It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission. Orders relating to detention and embargo issued pursuant to this chapter shall not be considered licensing or an adjudicatory proceeding, as those terms are defined by the Maine Administrative Procedure Act, Title 5, chapter 375. [1985, c. 49, §1 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

When an article detained or embargoed under the preceding paragraph has been found by such agent to be adulterated or misbranded, he shall petition the proper officer of the District Court or Superior Court in whose jurisdiction the article is detained or embargoed for a libel for condemnation of such article. When such agent has found that an article so detained or embargoed is not adulterated or misbranded, he shall remove the tag or other marking.

If the court finds that a detained or embargoed article is adulterated or misbranded, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof, under the supervision of such agent, and all court costs and fees, and storage and other proper expenses, shall be taxed against the claimant of such article or his agent. When the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after such costs, fees and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled or processed, has been executed, may by order direct that such article be delivered to the claimant thereof for such labeling or processing under the supervision of an agent of the commissioner. The expense of such supervision shall be paid by the claimant. Such bond shall be returned to the claimant of the article on representation to the court by the commissioner that the article is no longer in violation of this subchapter, and that the expenses of such supervision have been paid.

Whenever the commissioner or any of the commissioner's authorized agents finds in any room, building, vehicle of transportation or other structure any meat, seafood, poultry, vegetable, fruit or other perishable articles that are unsound or contain any filthy, decomposed or putrid substance or that may be poisonous or deleterious to health or otherwise unsafe, the same being declared to be a nuisance, the commissioner or the commissioner's authorized agent shall forthwith condemn or destroy the same, or in any other manner render the same unsalable as human food. In the event that any food found on any vehicle of transportation is detained, embargoed, condemned or destroyed under any of the provisions of this section by the commissioner or the commissioner's authorized agents, the commissioner shall forthwith notify the consignor, consignee and the carrier of the action taken and the amount and kind of goods detained, embargoed, condemned or destroyed. [RR 2009, c. 2, §52 (COR).]

SECTION HISTORY

1977, c. 694, §348 (AMD). 1979, c. 731, §19 (AMD). 1985, c. 49, §1 (AMD). RR 2009, c. 2, §52 (COR). 2011, c. 657, Pt. W, §6 (REV).



22 §2160. Notice

Nothing in this subchapter shall be construed as requiring the Commissioner of Agriculture, Conservation and Forestry to report for the institution of proceedings under said subchapter minor violations of said subchapter, whenever the commissioner believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §6 (REV).



22 §2161. Storage and transportation of frozen foods

No person, firm or corporation engaged in the business of freezing, storing or transporting frozen foods shall store or transport such foods within this State unless they are stored or transported under suitable refrigeration which shall insure good keeping qualities and under temperatures and holding conditions approved by the Commissioner of Agriculture, Conservation and Forestry. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

The commissioner may, in a manner consistent with the Maine Administrative Procedure Act, after public hearings, make reasonable regulations for the storing and transportation of frozen foods, including temperature control, sanitation and other matters in accordance with recognized standards necessary for the protection of public health and the preservation of such foods in wholesome condition. [1977, c. 694, §349 (AMD).]

Any person, firm or corporation who shall violate this section or any regulation made hereunder shall be punished by a fine of not more than $100 for the first offense, and by a fine of not less than $100 nor more than $500 for each subsequent offense.

Nothing in this section shall be construed to apply to delivery by a retailer to the home of the purchaser.

SECTION HISTORY

1977, c. 694, §349 (AMD). 1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §6 (REV).



22 §2162. Packing of food; permit; inspection

The Commissioner of Agriculture, Conservation and Forestry shall, upon application for permit and receipt of such fee as he deems necessary from any food packer or processor, inspect all operations of said packer or processor for compliance with this subchapter and shall cause the same law to be diligently enforced. Each such permit shall cover one group of buildings constituting a packing plant in one location. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

Only the holder of such a permit may mark or label any food so inspected as packed or processed or inspected and passed under this subchapter.

Said commissioner may, in a manner consistent with the Maine Administrative Procedure Act as to adjudicatory proceedings, refuse to renew, and the District Court, in a manner consistent with the Maine Administrative Procedure Act, may revoke and permit whenever there is a lack of compliance with this subchapter. He shall establish such rules and regulations as he deems necessary. He shall make such charges as will be reasonable and as nearly as may be to cover the cost of the service rendered. All such fees and all such money thus collected for services rendered by the commissioner shall be paid by him to the Treasurer of State. Said fees and money are appropriated for the purposes of this section. [1977, c. 694, §350 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

The commissioner may employ such agents and assistants, subject to the Civil Service Law, and make such purchases as may be necessary in the performance of his duties. [1985, c. 785, Pt. B, §88 (AMD).]

SECTION HISTORY

1977, c. 694, §350 (AMD). 1979, c. 731, §19 (AMD). 1985, c. 785, §B88 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2011, c. 657, Pt. W, §6 (REV).



22 §2163. Sale of horsemeat

No person, firm, corporation or officer, agent or employee thereof within the State shall transport, receive for transportation, sell or offer for sale or distribution any equine meat or food products thereof unless said equine meat is plainly and conspicuously labeled, marked, branded and tagged "horsemeat" or "horsemeat products"; or shall serve, expose or offer for sale or distribution either in any public place or elsewhere, any equine meat or products containing equine meat unless such equine meat is conspicuously branded and labeled and a notice containing the words "horsemeat and horsemeat products sold here" is conspicuously displayed in said place of business to the end that the purchaser may have knowledge of the facts of the article purchased.

Whenever any person, firm or corporation within the State sells, ships or delivers to a purchaser within the State any equine meat or food products thereof, such person, firm or corporation shall deliver to the purchaser an invoice or bill showing thereon the character of such meat. This paragraph shall not apply to sales made at retail.

The Commissioner of Agriculture, Conservation and Forestry shall by adequate inspection see that the requirements of this section are carried out. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

Any person, firm or corporation who shall violate any of the provisions of this section shall be punished by a fine of not more than $100 for the first offense and by a fine of not more than $200 for each subsequent offense, and the District and Superior Courts shall have concurrent jurisdiction of the offense.

SECTION HISTORY

1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §6 (REV).



22 §2164. Access to buildings

The Commissioner of Agriculture, Conservation and Forestry or his duly authorized agent shall have free access at all reasonable hours to any factory, warehouse or establishment in which foods are manufactured, processed, packed or held for introduction into commerce, or to enter any vehicle being used to transport or hold such foods in commerce for the purpose: [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

1. Inspection. Of inspecting such factory, warehouse, establishment or vehicle to determine if any of the provisions of this subchapter are being violated; and

2. Examination of samples. To secure samples or specimens of any food after paying or offering to pay for such sample.

It shall be the duty of the commissioner to make or cause to be made examination of samples secured under this section to determine whether or not any provision of this subchapter is being violated.

3. Notification of samples taken.

[ 1981, c. 470, Pt. A, §89 (RP) .]

In the event that any samples or specimens of food are removed from any vehicle of transport, it shall be the duty of the commissioner to notify the consignor, consignee and the carrier of the action taken and of the amount and kind of sample or specimen taken. [1981, c. 470, Pt. A, §90 (NEW).]

SECTION HISTORY

1979, c. 731, §19 (AMD). 1981, c. 470, §§A89,A90 (AMD). 2011, c. 657, Pt. W, §6 (REV).



22 §2165. Injunctions

In addition to the remedies provided, the Commissioner of Agriculture, Conservation and Forestry is authorized to apply to the Superior Court and such court has jurisdiction upon hearing and for cause shown to grant a preliminary or permanent injunction restraining any person from violating any provision of section 2155-A. [RR 2003, c. 2, §72 (COR); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

RR 2003, c. 2, §72 (COR). 2011, c. 657, Pt. W, §6 (REV).



22 §2166. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 731, §19 (AMD). 1985, c. 49, §2 (AMD). 1991, c. 230, §2 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §K14 (RP).



22 §2167. License required

A person, firm, corporation or copartnership may not operate a food establishment or a food salvage establishment or act as a salvage broker unless licensed for that purpose by the commissioner. In the case of retail food establishments, licenses issued must be made available at the retail food establishment for inspection by customers or other persons using the retail food establishment. [2011, c. 535, §2 (AMD).]

In addition to the sanctions authorized in section 2172, a person, firm, corporation or copartnership that violates this licensing requirement or any condition placed on a license commits a civil violation for which a fine of not more than $500 may be adjudged for each offense and, in addition, the commissioner may suspend, revoke or refuse to renew any such license in accordance with Title 5, chapter 375, subchapter 5. [2003, c. 452, Pt. K, §15 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

SECTION HISTORY

1979, c. 672, §A54 (NEW). 1987, c. 374, (AMD). 1989, c. 664, §2 (AMD). 1991, c. 837, §A47 (AMD). 2003, c. 452, §K15 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 535, §2 (AMD).



22 §2168. Fees

1. Application and renewal. Each application for, or renewal of, a license to operate a food establishment must be accompanied by a fee determined by the commissioner in accordance with subsection 5.

A. [2007, c. 539, Pt. GGGG, §4 (RP).]

B. [2007, c. 539, Pt. GGGG, §4 (RP).]

C. [2007, c. 539, Pt. GGGG, §4 (RP).]

A license may be issued for a one-year, 2-year or 3-year period. Licenses for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year license is 2 times the annual fee. The fee for a 3-year license is 3 times the annual fee.

[ 2007, c. 539, Pt. GGGG, §4 (AMD) .]

2. Food salvage. Each application for, or renewal of, a license to operate a food salvage establishment or to act as a salvage broker must be accompanied by a fee determined by the commissioner in accordance with subsection 5. A license may be issued for a one-year, 2-year or 3-year period. Licenses for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year license is 2 times the annual fee. The fee for a 3-year license is 3 times the annual fee.

[ 2007, c. 539, Pt. GGGG, §5 (AMD) .]

3. Refunds and transfers; General Fund. No fee is refundable. A license is not assignable or transferable. Fees collected by the commissioner pursuant to this section must be deposited in the General Fund.

[ 1989, c. 888, §7 (NEW) .]

4. Reinspection required for violations. If, upon inspection, the commissioner finds a licensee under this subchapter to be in violation of requirements of this subchapter or rules adopted under this subchapter, the commissioner shall issue a written citation describing the violation, the required corrective action to be taken by the licensee and the date by which the correction must be made. If the corrective action has not been taken within the specified period and a 3rd inspection is required in any one year, the commissioner may charge the licensee a reinspection fee not to exceed $50. The commissioner shall notify the licensee in writing about the reinspection fee at the time the original citation is issued.

[ 1991, c. 837, Pt. A, §48 (NEW) .]

5. Rules. The commissioner shall adopt rules to establish a schedule of fees for licenses issued under this chapter. Fees must be appropriate to the size of the establishment. Notwithstanding Title 5, section 8071, subsection 3, paragraph B, rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 539, Pt. GGGG, §6 (NEW) .]

SECTION HISTORY

1979, c. 672, §A55 (NEW). 1989, c. 664, §3 (AMD). 1989, c. 888, §7 (RPR). 1991, c. 837, §A48 (AMD). 1997, c. 454, §10 (AMD). 2007, c. 539, Pt. GGGG, §§4-6 (AMD).



22 §2169. Issuance of licenses

The commissioner shall, within 30 days following receipt of application for a license to operate a food establishment or a food salvage establishment or to act as a salvage broker, issue the appropriate license if the applicant is in compliance with this chapter and any rules adopted by the commissioner. When any applicant, upon inspection by the commissioner, is found not to meet the requirements of this chapter or rules adopted under this chapter, the commissioner may issue either a temporary license for a specified period not to exceed 90 days, during which time corrections specified by the commissioner must be made by the applicant for compliance, or a conditional license setting forth conditions that must be met by the applicant to the satisfaction of the commissioner. [1989, c. 664, §4 (AMD).]

A license may be issued for a period of up to 3 years. Licenses for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year license is 2 times the annual fee. The fee for a 3-year license is 3 times the annual fee. The prescribed fee must accompany the application for license. Licenses may be renewed upon application and payment of the fees, subject to the commissioner's rules and regulations. Licenses erroneously issued by the commissioner are considered void and must be returned to the commissioner on demand. [1999, c. 598, §1 (AMD); 1999, c. 598, §4 (AFF).]

Beginning August 1, 2000, each one-, 2- or 3-year license or license renewal issued expires on December 31st of the appropriate year except that, beginning January 1, 2010, each one-year, 2-year or 3-year license or license renewal expires on the date of issuance of the appropriate year. When an initial license is issued or when a license is renewed between August 1, 2000 and August 1, 2003, the license fee is prorated based on the number of months the license is valid and the annual fee. When a license is renewed between January 1, 2010 and January 1, 2011, the period of time that the license is valid may be increased by up to 11 months and the license fee is prorated based on the number of months the license is valid and the annual fee. [2009, c. 393, §10 (AMD).]

The commissioner shall notify license holders not less than 30 days prior to the expiration of their licenses and provide them with any necessary relicensure forms. [1979, c. 672, Pt. A, §56 (NEW).]

SECTION HISTORY

1979, c. 672, §A56 (NEW). 1989, c. 664, §4 (AMD). 1997, c. 454, §11 (AMD). 1999, c. 598, §1 (AMD). 1999, c. 598, §4 (AFF). 2009, c. 393, §10 (AMD).



22 §2170. Exception

Any establishment subject to this chapter and chapter 562 shall be required to have only one license and that license shall be issued on the predominate portion of the establishment's business. [1979, c. 672, Pt. A, §57 (NEW).]

SECTION HISTORY

1979, c. 672, §A57 (NEW).



22 §2171. Licensing conditions

Notwithstanding any other provisions of this chapter, the commissioner may issue a license required under section 2167 on the basis of an inspection performed by an inspector who works for and is compensated by the municipality in which the establishment is located, but only if the following conditions have been met. [1979, c. 672, Pt. A, §58 (NEW).]

1. Adopted rules, regulations; code of standards. The municipality involved has adopted a set of rules and regulations, ordinances or other code of standards for the establishments, which has been approved by the commissioner and which is consistent with the regulations used by the commissioner for the issuance of the licenses in effect at the time of inspection.

[ 1979, c. 672, Pt. A, §58 (NEW) .]

2. Inspection to ascertain intent. The commissioner may from time to time inspect the municipally-inspected establishments to ascertain that the intent of these statutes is being followed.

[ 1979, c. 672, Pt. A, §58 (NEW) .]

3. Inspection reports. The municipalities shall furnish the commissioner copies of its inspection reports relating to the inspection on a monthly basis.

[ 1979, c. 672, Pt. A, §58 (NEW) .]

4. Charge. Municipalities may not charge the commissioner for performing the inspections.

[ 1979, c. 672, Pt. A, §58 (NEW) .]

5. License fee. When a license is issued on the basis of a municipal inspection as specified in this section, the requirement for payment of a license fee to the commissioner as set forth in section 2168 shall be waived. The licensee shall be required to pay the commissioner a sum not to exceed $5 to support the costs of mailing and handling.

[ 1979, c. 672, Pt. A, §58 (NEW) .]

6. Licenses. Licenses issued under this section shall be displayed, renewed and in every other way treated the same as licenses issued under this subchapter on the basis of inspection by the commissioner.

[ 1979, c. 672, Pt. A, §58 (NEW) .]

SECTION HISTORY

1979, c. 672, §A58 (NEW).



22 §2172. Fines and penalties

1. Authorization. The department is authorized to impose one or more of the following sanctions when a violation of this chapter, or rules enacted pursuant to this chapter, occurs and the department determines that a sanction is necessary and appropriate to ensure compliance with state licensing rules or to protect the public health.

A. The department may impose penalties for violations of this chapter, or the rules adopted pursuant to this chapter, on any food establishment or food salvage establishment. The penalties may not be greater than $50 for each violation. Each day that the violation remains uncorrected may be counted as a separate offense. Penalties may be imposed for each violation of the rules. [1991, c. 837, Pt. A, §49 (NEW).]

B. The department may direct a food establishment or food salvage establishment to correct any violations in a manner and within a time frame that the department determines is appropriate to ensure compliance with state rules or to protect the public health. Failure to correct violations within the time frame constitutes a separate violation for which a fine may be imposed. [1991, c. 837, Pt. A, §49 (NEW).]

C. A person, corporation, firm or copartnership may not operate a food establishment or food salvage establishment without first obtaining a license as required by this chapter. Violation of this paragraph is a civil violation for which a fine of not less than $10 and not more than $100 may be adjudged. Each day of operation without a license constitutes a separate offense. [2003, c. 452, Pt. K, §16 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

C-1. A person, corporation, firm or copartnership may not operate a food establishment or food salvage establishment without first obtaining a license as required by this chapter after having previously violated paragraph C. Violation of this paragraph is a civil violation for which a fine of not less than $100 may be adjudged. Each day of operation without a license constitutes a separate offense. [2003, c. 452, Pt. K, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. In the event of any violation of this section or any rule adopted pursuant to this chapter, the Attorney General may seek to enjoin a further violation, in addition to any other remedy. [1991, c. 837, Pt. A, §49 (NEW).]

[ 2003, c. 452, Pt. K, §§16, 17 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Schedule of penalties. The department shall establish a schedule of penalties according to the nature and duration of the violation.

[ 1991, c. 837, Pt. A, §49 (NEW) .]

3. Enforcement and appeal. Enforcement and appeal of this section is as follows.

A. The department may impose any fine in conformity with the Title 5, chapter 375, subchapter IV, if the department has provided the licensee with the opportunity for an administrative hearing. [1991, c. 837, Pt. A, §49 (NEW).]

B. Licensees that are fined pursuant to this chapter are required to pay the department the amount of the penalties. If a licensee has not paid any collectible fine by the time of license renewal, the department may collect the fine by requiring payment prior to the processing of any license renewal application. An appeal of the department's decision to fine a licensee stays the collection of the fine. Interest accrues on a fine at the rate specified in Title 14, section 1602-B prior to the completion of any appeal. After the completion of any appeal process or after any appeal period has passed, interest accrues pursuant to Title 14, section 1602-C. [2003, c. 460, §10 (AMD).]

[ 2003, c. 460, §10 (AMD) .]

SECTION HISTORY

1991, c. 837, §A49 (NEW). 2003, c. 452, §§K16,17 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 460, §10 (AMD).



22 §2173. Sale of smoked alewives

Smoked alewives offered for sale need not be free of viscera prior to processing. A person who sells or offers for sale alewives smoked with the viscera shall post a clearly legible sign at the point of display of the alewives that states, "This product is not fully cooked. Eating prior to fully cooking poses a health risk." [1997, c. 439, §1 (NEW).]

SECTION HISTORY

1997, c. 439, §1 (NEW).



22 §2174. Sale of baked goods at farmers' markets

Notwithstanding section 2156 and rules adopted under section 2153, a person licensed under this subchapter and offering baked goods for sale at a farmers' market as defined in Title 7, section 415 may display and sell unpackaged baked goods in a manner that allows customers to directly select baked goods for purchase. For the purposes of this section, "baked goods" means breads, rolls, buns, flatbreads, cakes, cookies, pies and other pastries. [2009, c. 547, §3 (NEW).]

SECTION HISTORY

2009, c. 547, §3 (NEW).



22 §2175. Maine Wild Mushroom Harvesting Certification Program

1. Program established; training approval. The Maine Wild Mushroom Harvesting Certification Program is established to ensure that properly trained persons harvest, broker and sell wild mushrooms in order to protect public health and the safety of the food supply. The program is administered by the Department of Health and Human Services for the purpose of establishing training and certification requirements for persons who commercially harvest, broker or sell wild mushrooms in this State. The Commissioner of Health and Human Services shall approve training programs provided by persons or entities outside the department.

[ 2013, c. 533, §21 (AMD) .]

2. Certification of wild mushroom harvesters, brokers or sellers. The Commissioner of Health and Human Services shall certify persons with appropriate training in mushroom harvesting, brokering or selling to sell, transfer or otherwise deliver wild mushrooms within the State. Certification is valid for a period not to exceed 5 years, unless the Department of Health and Human Services, by rule, establishes another certification period.

[ 2013, c. 533, §21 (AMD) .]

3. Refusal to certify; revocation of certification. The Department of Health and Human Services may decline to certify any person determined to lack the appropriate training to safely harvest, broker or sell wild mushrooms, in accordance with rules adopted by the Department of Health and Human Services pursuant to this section. The Department of Health and Human Services may revoke, in accordance with the Maine Administrative Procedure Act, the certification of any person in accordance with rules adopted by the Department of Health and Human Services pursuant to this section.

[ 2013, c. 533, §21 (AMD) .]

4. Registry. The Department of Health and Human Services shall maintain a registry of all applicants for certification and of all certificates issued by the Department of Health and Human Services under this section.

[ 2011, c. 412, §2 (NEW) .]

4-A. Advisory role of Director of the Maine Center for Disease Control and Prevention. The Director of the Maine Center for Disease Control and Prevention within the Department of Health and Human Services shall advise the Commissioner of Health and Human Services on the following:

A. Certification of individuals who have completed approved training to engage in the harvesting, brokering or selling of wild mushrooms in this State; and [2013, c. 533, §22 (NEW).]

B. Wild mushroom harvesting training programs and certification. [2013, c. 533, §22 (NEW).]

[ 2013, c. 533, §22 (NEW) .]

5. Maine Wild Mushroom Harvesting Advisory Committee.

[ 2013, c. 533, §23 (RP) .]

6. Wild Mushroom Harvesting Fund.

[ 2011, c. 587, §1 (RP) .]

7. Fees. The certification fees may not exceed $20 and must be established by the Department of Health and Human Services by rule. Revenues from applicants for certification pursuant to subsection 2 must be deposited into a special revenue account dedicated to a health inspection program.

[ 2011, c. 587, §1 (AMD) .]

8. Rules. The Department of Health and Human Services may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 412, §2 (NEW) .]

SECTION HISTORY

2011, c. 412, §2 (NEW). 2011, c. 587, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 533, §§21-23 (AMD).






Subchapter 2: DRUGS

22 §2201. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §27 (AMD). 1987, c. 710, §2 (RP).



22 §2202. Equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 282, §13 (AMD). 1987, c. 710, §2 (RP).



22 §2203. Chemical analysis (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §147 (RP).



22 §2204. Sale of poisonous drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §2 (RP).



22 §2204-A. Labeling of prescriptions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 282, §1 (NEW). 1987, c. 710, §2 (RP).



22 §2204-B. Possession of drug samples (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 282, §1 (NEW). 1987, c. 710, §2 (RP).



22 §2204-C. Possession of harmful drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 282, §1 (NEW). 1971, c. 566, (RP).



22 §2204-D. Advertising (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 257, (NEW). 1977, c. 696, §188 (AMD). 1987, c. 710, §2 (RP).



22 §2204-E. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 257, (NEW). 1977, c. 696, §189 (AMD). 1987, c. 710, §2 (RP).



22 §2204-F. Posting prices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 257, (NEW). 1987, c. 710, §2 (RP).



22 §2205. Preparations containing cocaine (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §28 (RP).



22 §2206. Sale of opium (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 390, §1 (AMD). 1969, c. 443, §2 (AMD). 1971, c. 487, §1 (RP).



22 §2207. Prescription of opium to habitual users forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §29 (RP).



22 §2207-A. Permissive use of drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §30 (NEW). 1977, c. 609, §§1,2 (AMD). 1979, c. 731, §19 (AMD). 1987, c. 710, §2 (RP).



22 §2208. Sale of articles containing wood alcohol, for internal use (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §2 (RP).



22 §2209. Labeling of wood alcohol containers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §2 (RP).



22 §2210. Sale of barbiturates (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 359, §2 (AMD). 1967, c. 390, §2 (AMD). 1971, c. 621, §1 (AMD). 1975, c. 499, §29 (RP).



22 §2210-A. Sale of amphetamines (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 621, §2 (NEW). 1975, c. 499, §29 (RP).



22 §2211. Adulterating and selling drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §2 (RP).



22 §2212. Using drugs not in prescription (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 390, §3 (AMD). 1971, c. 282, §12 (AMD). 1975, c. 499, §31 (RPR). 1987, c. 710, §2 (RP).



22 §2212-A. Refill prescriptions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 390, §4 (NEW). 1971, c. 282, §2 (AMD). 1975, c. 499, §32 (RPR). 1981, c. 221, (AMD). 1987, c. 710, §2 (RP).



22 §2212-B. Possession of certain hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 390, §5 (NEW). 1969, c. 443, §3 (AMD). 1971, c. 487, §2 (RPR). 1975, c. 499, §33 (RP).



22 §2212-C. Exchange or furnishings of certain hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 282, §3 (NEW). 1971, c. 487, §3 (NEW). 1971, c. 621, §3 (AMD). 1971, c. 622, §74 (RP). 1975, c. 499, §34 (RP).



22 §2212-D. Return of drugs prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §75 (NEW). 1987, c. 710, §2 (RP).



22 §2212-E. Selling of certain hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 621, §4 (NEW). 1975, c. 499, §35 (RP).



22 §2213. Sale by certain methods prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §2 (RP).



22 §2214. Violation of provisions relating to opium or cocaine (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §36 (RP).



22 §2215. Violations generally (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 359, §3 (AMD). 1967, c. 390, §6 (AMD). 1971, c. 282, §13 (AMD). 1971, c. 621, §5 (AMD). 1975, c. 499, §36 (RP).



22 §2216. Prescriptions written on hospital prescription blanks (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 203, (NEW). 1987, c. 710, §2 (RP).









Chapter 553: FLOUR

22 §2261. Inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §3 (RP).



22 §2262. Oath; certificate of appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §3 (RP).



22 §2263. Inspection; duties; record (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §3 (RP).



22 §2264. Fraudulent marks (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §3 (RP).



22 §2265. Interfering with inspection marks (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §3 (RP).



22 §2266. Purchasers may require inspection before delivery (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §3 (RP).



22 §2267. Inspector's duty as to sample packages (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §3 (RP).



22 §2268. Contracts for sale of uninspected flour (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §3 (RP).






Chapter 555: INSPECTION AND SALE OF MILK

22 §2311. Inspection of dairy buildings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §4 (RP).



22 §2312. Sale or transportation of infected products (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §4 (RP).



22 §2313. Samples to aid in investigation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §4 (RP).



22 §2314. Rules and regulations as to diseases transmitted through milk (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §4 (RP).






Chapter 556: MAINE METH WATCH PROGRAM

22 §2351. Maine Meth Watch Program

1. Establishment; purpose. The department shall establish the Maine Meth Watch Program to educate retailers, retail employees and the public in order to help curtail suspicious sales and the theft of methamphetamine precursor drugs as defined in Title 17-A, section 1101, subsection 4-A and to identify the location of illicit methamphetamine manufacturing.

[ 2011, c. 657, Pt. AA, §62 (AMD) .]

2. Rulemaking. The department may adopt rules to carry out the purposes of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 657, Pt. AA, §62 (AMD) .]

SECTION HISTORY

2005, c. 430, §5 (NEW). 2005, c. 430, §10 (AFF). 2011, c. 657, Pt. AA, §62 (AMD).






Chapter 556-A: OPIOIDS

22 §2353. Naloxone hydrochloride

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Health care professional" means a person licensed under Title 32 who is authorized to prescribe naloxone hydrochloride. [2013, c. 579, §1 (NEW).]

B. "Immediate family" has the same meaning as set forth in Title 21-A, section 1, subsection 20. [2013, c. 579, §1 (NEW).]

C. "Opioid-related drug overdose" means a condition including, but not limited to, extreme physical illness, decreased level of consciousness, respiratory depression, coma or death resulting from the consumption or use of an opioid, or another substance with which an opioid was combined, or a condition that a reasonable person would believe to be an opioid-related drug overdose that requires medical assistance. [2013, c. 579, §1 (NEW).]

[ 2013, c. 579, §1 (NEW) .]

2. Prescription; possession; administration. The prescription, possession and administration of naloxone hydrochloride is governed by this subsection.

A. A health care professional may directly or by standing order prescribe naloxone hydrochloride to an individual at risk of experiencing an opioid-related drug overdose. [2015, c. 351, §1 (AMD).]

B. An individual to whom naloxone hydrochloride is prescribed in accordance with paragraph A may provide the naloxone hydrochloride so prescribed to a member of that individual's immediate family to possess and administer to the individual if the family member believes in good faith that the individual is experiencing an opioid-related drug overdose. [2013, c. 579, §1 (NEW).]

C. A health care professional may directly or by standing order prescribe naloxone hydrochloride to a member of an individual's immediate family or a friend of the individual or to another person in a position to assist the individual if the individual is at risk of experiencing an opioid-related drug overdose. [2015, c. 351, §1 (AMD).]

D. If a member of an individual's immediate family, friend of the individual or other person is prescribed naloxone hydrochloride in accordance with paragraph C, that family member, friend or other person may administer the naloxone hydrochloride to the individual if the family member, friend or other person believes in good faith that the individual is experiencing an opioid-related drug overdose. [2015, c. 351, §1 (AMD).]

Nothing in this subsection affects the provisions of law relating to maintaining the confidentiality of medical records.

[ 2015, c. 351, §1 (AMD) .]

3. Authorized administration of naloxone hydrochloride by law enforcement officers and municipal firefighters. A law enforcement officer as defined in Title 17-A, section 2, subsection 17, in accordance with policies adopted by the law enforcement agency, and a municipal firefighter as defined in Title 30-A, section 3151, subsection 2, in accordance with policies adopted by the municipality, may administer intranasal naloxone hydrochloride as clinically indicated if the officer or firefighter has received medical training in accordance with protocols adopted by the Medical Direction and Practices Board established in Title 32, section 83, subsection 16-B. The Medical Direction and Practices Board shall establish medical training protocols for law enforcement officers and municipal firefighters pursuant to this subsection.

[ 2013, c. 579, §1 (NEW) .]

4. Community-based drug overdose prevention programs; standing orders for naloxone hydrochloride. Acting under standing orders from a licensed health care professional authorized by law to prescribe naloxone hydrochloride, a public health agency that provides services to populations at high risk for a drug overdose may establish an overdose prevention program in accordance with rules adopted by the department and the provisions of this subsection.

A. Notwithstanding any other provision of law, an overdose prevention program established under this subsection may store and dispense naloxone hydrochloride without being subject to the provisions of Title 32, chapter 117 as long as these activities are undertaken without charge or compensation. [2015, c. 351, §2 (NEW).]

B. An overdose prevention program established under this subsection may distribute unit-of-use packages of naloxone hydrochloride and the medical supplies necessary to administer the naloxone hydrochloride to a person who has successfully completed training provided by the overdose prevention program that meets the protocols and criteria established by the department, so that the person may possess and administer naloxone hydrochloride to an individual who appears to be experiencing an opioid-related drug overdose. [2015, c. 351, §2 (NEW).]

The department shall adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ RR 2015, c. 1, §19 (COR) .]

SECTION HISTORY

2013, c. 579, §1 (NEW). RR 2015, c. 1, §19 (COR). 2015, c. 351, §§1, 2 (AMD).






Chapter 557: NARCOTICS

22 §2361. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 443, §§4,5 (AMD). 1971, c. 282, §§12,13 (AMD). 1973, c. 625, §117 (AMD). 1987, c. 710, §3 (RP).



22 §2362. Uses of narcotic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 487, §4 (RPR). 1971, c. 621, §6 (AMD). 1975, c. 499, §37 (RP).



22 §2362-A. Hypodermic syringes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 296, (NEW). 1971, c. 544, §§77-A (AMD). 1975, c. 499, §38 (RP).



22 §2362-B. Prescriptions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 296, (NEW). 1975, c. 499, §39 (RP).



22 §2362-C. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 621, §7 (NEW). 1975, c. 499, §40 (RP).



22 §2362-D. Hypodermic syringes; prescriptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §41 (NEW). 1987, c. 710, §3 (RP).



22 §2363. Professional use (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 457, §5 (AMD). 1987, c. 710, §3 (RP).



22 §2364. Preparations exempted (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 390, §7 (AMD). 1975, c. 499, §§42,43 (AMD). 1987, c. 710, §3 (RP).



22 §2365. Authorized possession by individuals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 282, §12 (AMD). 1987, c. 710, §3 (RP).



22 §2366. Persons and corporations exempted (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §44 (RPR). 1987, c. 710, §3 (RP).



22 §2367. Narcotic drugs; contraband; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §16 (RPR). 1987, c. 710, §3 (RP).



22 §2368. Licenses for manufacturers and wholesalers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §45 (RPR). 1987, c. 710, §3 (RP).



22 §2368-A. Hallucinatory drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 390, §8 (NEW). 1969, c. 443, §6 (AMD). 1971, c. 487, §5 (RP).



22 §2369. Qualifications for license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 390, §9 (AMD). 1971, c. 487, §6 (AMD). 1981, c. 470, §A91 (AMD). 1987, c. 710, §3 (RP).



22 §2370. Sale on written orders; orders; possession (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 282, §12 (AMD). 1975, c. 499, §46 (AMD). 1981, c. 470, §§A92,A93 (AMD). 1987, c. 710, §3 (RP).



22 §2371. Sales by pharmacists (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 282, §12 (AMD). 1987, c. 710, §3 (RP).



22 §2372. Records kept (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 390, §§10,11 (AMD). 1971, c. 282, §12 (AMD). 1987, c. 710, §3 (RP).



22 §2373. Labels (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 282, §12 (AMD). 1987, c. 710, §3 (RP).



22 §2374. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 390, §12 (AMD). 1979, c. 541, §A147 (AMD). 1987, c. 710, §3 (RP).



22 §2375. Fraud or deceit (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 390, §§13,14 (AMD). 1967, c. 494, §§16-B (AMD). 1971, c. 282, §12 (AMD). 1975, c. 499, §47 (RP).



22 §2376. Forfeiture (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §3 (RP).



22 §2377. Notice of conviction sent to licensing board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §3 (RP).



22 §2378. Applicability of forms used in liquor cases (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §3 (RP).



22 §2379. Enforcement and cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A148 (AMD). 1987, c. 710, §3 (RP).



22 §2380. Violation of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §48 (RPR). 1983, c. 287, (AMD). 1987, c. 710, §3 (RP).






Chapter 558: MARIJUANA, SCHEDULED DRUGS, IMITATION SCHEDULED DRUGS AND HYPODERMIC APPARATUSES

22 §2381. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 443, §7 (NEW). 1975, c. 499, §49 (RP).



22 §2382. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 443, §7 (NEW). 1971, c. 472, §1 (AMD). 1971, c. 544, §§77-C (AMD). 1975, c. 499, §50 (RP).



22 §2383. Possession

1. Marijuana. Except as provided in chapter 558-C, a person may not possess marijuana.

A. A person who possesses a usable amount of marijuana commits a civil violation for which a fine of not less than $350 and not more than $600 must be adjudged for possession of up to 1 1/4 ounces of marijuana and a fine of not less than $700 and not more than $1,000 must be adjudged for possession of over 1 1/4 ounces to 2 1/2 ounces of marijuana, none of which may be suspended. [2009, c. 652, Pt. B, §6 (RPR).]

B. [2009, c. 652, Pt. B, §6 (RP).]

[ 2009, c. 652, Pt. B, §6 (RPR) .]

2. Butyl nitrite and isobutyl nitrite. A person who possesses a usable amount of butyl nitrite or isobutyl nitrite commits a civil violation for which a fine of not more than $200 may be adjudged.

[ 2003, c. 452, Pt. K, §18 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1969, c. 443, §7 (NEW). 1969, c. 568, (AMD). 1971, c. 472, §2 (AMD). 1971, c. 622, §§75-A (AMD). 1973, c. 502, (AMD). 1973, c. 546, (AMD). 1975, c. 499, §51 (RPR). 1987, c. 747, §3 (RPR). 1989, c. 344, §3 (AMD). IB 1999, c. 1, §6 (AMD). 2003, c. 452, §K18 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 386, §DD3 (AMD). IB 2009, c. 1, §3 (AMD). 2009, c. 67, §3 (AMD). 2009, c. 652, Pt. B, §6 (AMD).



22 §2383-A. Possession of imitation scheduled drugs

Possession of fewer than 100 tablets, capsules or other dosage units of imitation scheduled drugs, as defined in Title 17-A, section 1101, subsection 19, constitutes a civil violation for which a forfeiture of not more than $200 may be adjudged. In determining whether the substance is an imitation scheduled drug, the court shall apply Title 17-A, section 1116, subsection 5. An imitation scheduled drug is declared to be contraband and may be seized by the State. [1981, c. 603, §4 (NEW).]

SECTION HISTORY

1981, c. 603, §4 (NEW).



22 §2383-B. Authorized possession by individuals

1. Lawfully prescribed drugs. A person to whom or for whose use any scheduled drug, prescription drug or controlled substance has been prescribed, sold or dispensed for a legitimate medical purpose by a physician, dentist, podiatrist, pharmacist or other person acting in the usual course of professional practice and authorized by law or rule to do so and the owner or the person having the custody or control of any animal for which any scheduled drug, prescription drug or controlled substance has been prescribed, sold or dispensed for a legitimate veterinary medical purpose by a licensed veterinarian acting in the usual course of professional veterinary practice may lawfully possess the drug or substance, except when in use, only in the container in which it was delivered by the person selling or dispensing the drug or substance. For purposes of this subsection, "when in use" includes reasonable repackaging for more convenient legitimate medical use.

[ 2005, c. 252, §2 (AMD) .]

2. Others lawfully in possession. Except as otherwise authorized or restricted, the following persons are authorized to possess, furnish and have control of scheduled or prescription drugs, controlled substances or hypodermic apparatuses:

A. Common carriers or warehouse operators while engaged in lawfully transporting or storing prescription drugs or hypodermic apparatuses or any of their employees acting within the scope of their employment; [1997, c. 340, §5 (AMD).]

B. Employees or agents of persons lawfully entitled to possession who have temporary, incidental possession while acting within the scope of their employment or agency; [1995, c. 499, §3 (AMD); 1995, c. 499, §5 (AFF).]

C. Persons whose possession is for the purpose of aiding public officers in performing their official duties while acting within the scope of their employment or duties; [1995, c. 499, §3 (AMD); 1995, c. 499, §5 (AFF).]

D. Law enforcement officers while acting within the scope of their employment and official duties; [1997, c. 340, §5 (AMD).]

E. Physicians, dentists, podiatrists, pharmacists or other persons authorized by law or rule to administer, dispense, prescribe or sell scheduled or prescription drugs, controlled substances or hypodermic apparatuses while acting within the course of their professional practice; [2013, c. 266, §9 (AMD).]

F. With regard to the possession or furnishing of hypodermic apparatuses, persons authorized by the Bureau of Health pursuant to a hypodermic apparatus exchange program, certified under chapter 252-A while acting within the scope of their employment under such programs; and [2013, c. 266, §9 (AMD).]

G. Persons conducting research at a school of pharmacology that is accredited or is a candidate for accreditation in good standing. [2013, c. 266, §10 (NEW).]

[ 2013, c. 266, §§9, 10 (AMD) .]

2-A. Others so authorized.

[ 2013, c. 194, §12 (RP) .]

3. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Controlled substances" has the same meaning as defined in 21 United States Code, Section 812 (1970) and 21 Code of Federal Regulations, Chapter II, Part 1308. [1995, c. 499, §3 (NEW); 1995, c. 499, §5 (AFF).]

A-1. [2011, c. 420, Pt. A, §13 (RP).]

A-2. [2011, c. 420, Pt. A, §14 (RP).]

B. "Law enforcement officer" has the same meaning as defined in Title 17-A, section 2, subsection 17. [1995, c. 499, §3 (NEW); 1995, c. 499, §5 (AFF).]

B-1. "Physician" means a person licensed as an osteopathic physician by the Board of Osteopathic Licensure pursuant to Title 32, chapter 36 or a person licensed as a physician or surgeon by the Board of Licensure in Medicine pursuant to Title 32, chapter 48. [IB 1999, c. 1, §8 (NEW).]

C. "Prescription drugs" has the same meaning as defined in Title 32, section 13702-A, subsection 30 and includes so-called legend drugs. [2007, c. 695, Pt. B, §4 (AMD).]

D. "Scheduled drug" has the same meaning as defined in Title 17-A, chapter 45. [1995, c. 499, §3 (NEW); 1995, c. 499, §5 (AFF).]

D-1. [2013, c. 194, §13 (RP).]

E. [2011, c. 420, Pt. A, §15 (RP).]

[ 2013, c. 194, §13 (AMD) .]

4. Specially restricted drugs and substances.

[ 1995, c. 621, §3 (RP) .]

5. Medical use of marijuana; exemptions.

[ IB 2009, c. 1, §4 (RP) .]

6. Lawful possession of hypodermic apparatuses by livestock owners; sale to livestock owners. A person who owns livestock is authorized to possess and have control of hypodermic apparatuses for the purpose of administering antibiotics, vitamins and vaccines to treat medical conditions or promote the health of that person's livestock, and such possession and control are expressly authorized within the meaning of Title 17-A, section 1111, subsection 1, paragraph A. For the purposes of this subsection, "livestock" means cattle, equines, sheep, goats, swine, members of the genus Lama, poultry, rabbits and cervids as defined in Title 7, section 1333, subsection 1.

A. An agricultural supply store authorized to sell hypodermic apparatuses pursuant to Title 32, section 13787-A, subsection 1 may furnish or sell, without limit in number, hypodermic apparatuses to a person authorized to possess and have control of hypodermic apparatuses pursuant to this subsection, and such furnishing or sale is expressly authorized within the meaning of Title 17-A, section 1110, subsection 1-B. [2015, c. 27, §1 (NEW).]

[ 2015, c. 27, §1 (AMD) .]

SECTION HISTORY

1989, c. 384, §8 (NEW). 1995, c. 499, §3 (AMD). 1995, c. 499, §5 (AFF). 1995, c. 621, §3 (AMD). 1997, c. 340, §5 (AMD). IB 1999, c. 1, §§7-10 (AMD). 1999, c. 127, §A35 (AMD). 2001, c. 308, §2 (AMD). 2001, c. 580, §§1-3 (AMD). 2005, c. 252, §2 (AMD). 2007, c. 695, Pt. B, §4 (AMD). IB 2009, c. 1, §4 (AMD). RR 2009, c. 2, §53 (COR). 2009, c. 631, §6 (AMD). 2009, c. 631, §51 (AFF). 2011, c. 420, Pt. A, §§13-15 (AMD). 2011, c. 465, §§8, 9 (AMD). 2013, c. 194, §§12, 13 (AMD). 2013, c. 266, §§9, 10 (AMD). 2015, c. 27, §1 (AMD).



22 §2383-C. Unlawful use or possession of inhalants

1. Prohibited acts. A person may not intentionally or knowingly:

A. Inhale, ingest, apply or smell the gases, vapors or fumes of any gas, hazardous inhalant, substance containing a volatile chemical or substance containing a chemical material capable of releasing toxic vapors or fumes for the purpose of causing intoxication, euphoria, inebriation, excitement, stupefaction or the dulling of that person's brain or nervous system; or [1997, c. 325, §1 (NEW).]

B. Possess any gas, hazardous inhalant, substance containing a volatile chemical or substance containing a chemical material capable of releasing toxic vapors with the intent to violate paragraph A. [1997, c. 325, §1 (NEW).]

[ 1997, c. 325, §1 (NEW) .]

2. Exclusions. Nothing in this section applies to the inhalation of anesthesia for medical or dental purposes or the inhalation of the vapors or fumes of an alcoholic beverage, the sale and consumption of which is authorized by law.

[ 1997, c. 325, §1 (NEW) .]

3. Presumption regarding violations. Proof that a person intentionally or knowingly inhaled, ingested, applied or used a substance in a manner contrary to the directions for use, cautions or warnings on a label of a container of the substance gives rise to a presumption that the person violated subsection 1.

[ 1997, c. 325, §1 (NEW) .]

4. Presumption regarding ingredients. For the purposes of this section, it is presumed that the ingredients in a container are, in fact, the ingredients listed on a label of the container or the ingredients listed for that substance in databases maintained or relied upon by a poison control center certified by a national association of poison control centers.

[ 1997, c. 325, §1 (NEW) .]

5. Penalties. A person who violates this section commits a civil violation for which a forfeiture, which may not be suspended except as provided in subsection 6, must be adjudged as follows:

A. Not less than $100 or more than $300 for the first offense; [1997, c. 325, §1 (NEW).]

B. Not less than $200 or more than $500 for the 2nd offense; and [1997, c. 325, §1 (NEW).]

C. Five hundred dollars for the 3rd and each subsequent offense. [1997, c. 325, §1 (NEW).]

[ 1997, c. 325, §1 (NEW) .]

6. Additional orders. In addition to the civil forfeitures required by subsection 5, the judge may order the person to perform specified work for the benefit of the State, the municipality or other public entity or charitable institution or to undergo evaluation, education or treatment with a licensed social worker or a licensed substance abuse counselor. If the judge orders the person to perform specified work or to undergo evaluation, education or treatment, the judge may suspend a forfeiture imposed pursuant to subsection 5.

[ 1997, c. 325, §1 (NEW) .]

SECTION HISTORY

1997, c. 325, §1 (NEW).



22 §2384. Sale (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 443, §7 (NEW). 1971, c. 472, §3 (RPR). 1973, c. 510, (RPR). 1975, c. 499, §52 (RP).



22 §2385. Persons exempted (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 443, §7 (NEW). 1971, c. 472, §4 (AMD). 1975, c. 499, §53 (RP).



22 §2386. Cannabis, Mescaline and Peyote; contraband (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 443, §7 (NEW). 1971, c. 472, §4 (AMD). 1975, c. 499, §53 (RP).



22 §2387. Forfeiture of all property used in delivering illegal drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 501, (NEW). 1973, c. 524, (NEW). 1973, c. 567, §20 (AMD). 1973, c. 788, §87 (RP). 1975, c. 499, §§53-A,53-B (AMD). 1975, c. 740, §§126-130 (AMD). 1981, c. 46, §§1-6 (AMD). 1981, c. 470, §A94 (AMD). 1981, c. 529, §§3,4 (AMD). 1985, c. 481, §A51 (AMD). 1985, c. 737, §B19 (AMD). 1987, c. 420, §3 (RP).



22 §2388. Counterfeit substances (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §88 (NEW). 1975, c. 499, §54 (RP).



22 §2389. Illegal transportation of drugs by minor

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Drug" means a schedule W, X, Y or Z drug as defined in Title 17-A, section 1102. [1997, c. 382, §1 (NEW).]

B. "Minor" means a person who has not attained 21 years of age. [1997, c. 382, §1 (NEW).]

[ 1997, c. 382, §1 (NEW) .]

2. Minor may not transport drugs. Unless possession of the drug is expressly authorized by this Title or Title 32, a minor may not:

A. Knowingly transport or knowingly permit to be transported a drug in a motor vehicle under the minor's control; [2003, c. 452, Pt. K, §19 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violate paragraph A after having previously violated this subsection; or [2003, c. 452, Pt. K, §19 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Violate paragraph A after having previously violated this subsection 2 or more times. [2003, c. 452, Pt. K, §19 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. K, §19 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Violation. A minor who violates this section commits a civil violation for which a forfeiture of not more than $500 may be adjudged. A forfeiture of not less than $200 must be adjudged for a 2nd offense and a forfeiture of not less than $400 must be adjudged for a 3rd or subsequent offense, none of which may be suspended.

[ 1997, c. 382, §1 (NEW) .]

4. License suspension. The court shall suspend the operator's license or right to operate or right to obtain a license of a minor found in violation of this section as follows:

A. Thirty days for the first offense; [1997, c. 382, §1 (NEW).]

B. Ninety days for the 2nd offense; and [1997, c. 382, §1 (NEW).]

C. One year for any subsequent offense. [1997, c. 382, §1 (NEW).]

The court shall immediately forward the license to the Secretary of State together with the record of adjudication. Immediately upon receipt of the record, the Secretary of State shall suspend the license or right to operate or right to obtain a license of the minor for the required period without further hearing. The Secretary of State shall also assign demerit points according to Title 29-A, section 2458, subsection 3.

[ 1997, c. 382, §1 (NEW) .]

5. Execution of suspension stayed during appeal. If any person adjudicated to be in violation of this section appeals from the judgment of the trial court, the execution of any suspension imposed on that person's license, right to obtain a license or right to operate a motor vehicle in the State must be stayed pending appeal and begins when and if the judgment is upheld or the appeal is withdrawn.

[ 1997, c. 382, §1 (NEW) .]

6. Penalty. If a minor is charged with a violation of this section, the minor may not be charged with a violation of section 2383 or Title 17-A, chapter 45.

[ 1997, c. 382, §1 (NEW) .]

SECTION HISTORY

1997, c. 382, §1 (NEW). 2003, c. 452, §K19 (AMD). 2003, c. 452, §X2 (AFF).



22 §2390. Unlawful possession of certain synthetic hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 447, §1 (NEW). 2011, c. 465, §10 (RP).



22 §2391. Unlawful trafficking in certain synthetic hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 447, §1 (NEW). 2011, c. 465, §10 (RP).



22 §2392. Aggravated trafficking in certain synthetic hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 447, §1 (NEW). 2011, c. 465, §10 (RP).



22 §2393. Unlawfully furnishing certain synthetic hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 447, §1 (NEW). 2011, c. 465, §10 (RP).



22 §2394. Aggravated furnishing of certain synthetic hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 447, §1 (NEW). 2011, c. 465, §10 (RP).






Chapter 558-A: MARIJUANA THERAPEUTIC RESEARCH PROGRAM

22 §2401. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 457, (NEW). MRSA T. 22, §2410 (RP).



22 §2402. Findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 457, (NEW). MRSA T. 22, §2410 (RP).



22 §2403. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 457, (NEW). MRSA T. 22, §2410 (RP).



22 §2404. Marijuana therapeutic research program (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 457, (NEW). MRSA T. 22, §2410 (RP).



22 §2405. Participation Review Board (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 457, (NEW). MRSA T. 22, §2410 (RP).



22 §2406. Participation in the program (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 457, (NEW). MRSA T. 22, §2410 (RP).



22 §2407. Expressly authorized possession, prescription and distribution (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 457, (NEW). MRSA T. 22, §2410 (RP).



22 §2408. Confidentiality (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 457, (NEW). MRSA T. 22, §2410 (RP).



22 §2409. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 457, (NEW). MRSA T. 22, §2410 (RP).



22 §2410. Two-year sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 457, (NEW). MRSA T. 22, §2410 (RP).






Chapter 558-B: MARIJUANA THERAPEUTIC RESEARCH PROGRAM

22 §2411. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 423, (NEW). MRSA T. 22, §2420 (RP).



22 §2412. Findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 423, (NEW). MRSA T. 22, §2420 (RP).



22 §2413. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 423, (NEW). MRSA T. 22, §2420 (RP).



22 §2414. Marijuana Therapeutic Research Program (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 423, (NEW). MRSA T. 22, §2420 (RP).



22 §2415. Participation Review Board (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 423, (NEW). 1985, c. 295, §34 (AMD). MRSA T. 22, §2420 (RP).



22 §2416. Participation in the program (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 423, (NEW). MRSA T. 22, §2420 (RP).



22 §2417. Expressly authorized possession, prescription and distribution (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 423, (NEW). MRSA T. 22, §2420 (RP).



22 §2418. Confidentiality (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 423, (NEW). MRSA T. 22, §2420 (RP).



22 §2419. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 423, (NEW). MRSA T. 22, §2420 (RP).



22 §2420. Sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 423, (NEW). MRSA T. 22, §2420 (RP).






Chapter 558-C: MAINE MEDICAL USE OF MARIJUANA ACT

22 §2421. Short title

This chapter may be known and cited as "the Maine Medical Use of Marijuana Act." [2009, c. 631, §7 (AMD); 2009, c. 631, §51 (AFF).]

SECTION HISTORY

IB 2009, c. 1, §5 (NEW). 2009, c. 631, §7 (AMD). 2009, c. 631, §51 (AFF).



22 §2422. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [IB 2009, c. 1, §5 (NEW).]

1. Cardholder. "Cardholder" means a registered patient, a registered primary caregiver or a principal officer, board member or employee of a registered dispensary who has been issued and possesses a valid registry identification card.

[ 2009, c. 631, §8 (AMD); 2009, c. 631, §51 (AFF) .]

1-A. Collective. "Collective" means an association, cooperative, affiliation or group of primary caregivers who physically assist each other in the act of cultivation, processing or distribution of marijuana for medical use for the benefit of the members of the collective.

[ 2011, c. 407, Pt. B, §1 (NEW) .]

1-B. Certified nurse practitioner. "Certified nurse practitioner" means a registered professional nurse licensed under Title 32, chapter 31 who has received postgraduate education designed to prepare the nurse for advanced practice registered nursing in a clinical specialty in nursing that has a defined scope of practice and who has been certified in the clinical specialty by a national certifying organization acceptable to the State Board of Nursing.

[ 2013, c. 516, §1 (NEW) .]

2. Debilitating medical condition. "Debilitating medical condition" means:

A. Cancer, glaucoma, positive status for human immunodeficiency virus, acquired immune deficiency syndrome, hepatitis C, amyotrophic lateral sclerosis, agitation of Alzheimer’s disease, nail-patella syndrome or the treatment of these conditions; [2013, c. 361, §1 (AMD).]

B. A chronic or debilitating disease or medical condition or its treatment that produces intractable pain, which is pain that has not responded to ordinary medical or surgical measures for more than 6 months; [IB 2009, c. 1, §5 (NEW).]

C. A chronic or debilitating disease or medical condition or its treatment that produces one or more of the following: cachexia or wasting syndrome; severe nausea; or seizures, including but not limited to those characteristic of epilepsy; [2013, c. 361, §1 (AMD).]

D. Any other medical condition or its treatment as provided for in section 2424, subsection 2; or [2013, c. 361, §1 (AMD).]

E. Post-traumatic stress disorder, inflammatory bowel disease, dyskinetic and spastic movement disorders and other diseases causing severe and persistent muscle spasms. [2013, c. 361, §1 (NEW).]

[ 2013, c. 361, §1 (AMD) .]

3. Enclosed, locked facility. "Enclosed, locked facility" means a closet, room, building, greenhouse or other enclosed area that is equipped with locks or other security devices that permit access only by the individual authorized to cultivate the marijuana.

[ 2011, c. 407, Pt. B, §3 (AMD) .]

3-A. Extended inventory supply interruption. "Extended inventory supply interruption" means any circumstance that:

A. Requires a registered dispensary to limit for more than a 2-week period the amount that a patient may purchase to less than 2 1/2 ounces during a 15-day period; or [2013, c. 503, §1 (NEW).]

B. Prevents a registered dispensary from consistently offering for a 2-week period or longer a full range of strains of marijuana, including but not limited to strains rich in cannabidiol, to a patient. [2013, c. 503, §1 (NEW).]

[ 2013, c. 503, §1 (NEW) .]

4. Disqualifying drug offense. "Disqualifying drug offense" means a conviction for a violation of a state or federal controlled substance law that is a crime punishable by imprisonment for one year or more. It does not include:

A. An offense for which the sentence, including any term of probation, incarceration or supervised release, was completed 10 or more years earlier; or [IB 2009, c. 1, §5 (NEW).]

B. An offense that consisted of conduct that would have been permitted under this chapter. [IB 2009, c. 1, §5 (NEW).]

[ 2009, c. 631, §10 (AMD); 2009, c. 631, §51 (AFF) .]

4-A. Incidental amount of marijuana. "Incidental amount of marijuana" means an amount of nonflowering marijuana plants and marijuana seeds, stalks and roots defined by rules adopted by the department.

[ 2011, c. 407, Pt. B, §4 (NEW) .]

4-B. Mature marijuana plant. "Mature marijuana plant" means a harvestable female marijuana plant that is flowering.

[ 2011, c. 407, Pt. B, §4 (NEW) .]

4-C. Medical provider. "Medical provider" means a physician or a certified nurse practitioner.

[ 2013, c. 516, §2 (NEW) .]

5. Medical use. "Medical use" means the acquisition, possession, cultivation, manufacture, use, delivery, transfer or transportation of marijuana or paraphernalia relating to the administration of marijuana to treat or alleviate a qualifying patient's debilitating medical condition or symptoms associated with the patient’s debilitating medical condition.

[ 2011, c. 407, Pt. B, §5 (AMD) .]

5-A. Member of the family. "Member of the family" means a person who is a spouse, domestic partner, child, sibling, aunt, uncle, niece, nephew, parent, stepparent, grandparent or grandchild of another person. "Member of the family" includes a person living with a person as a spouse and a natural parent of a child of a person.

[ 2011, c. 407, Pt. B, §6 (NEW) .]

5-B. Members of the same household. "Members of the same household" means 2 or more people who share a dwelling unit.

[ 2011, c. 407, Pt. B, §6 (NEW) .]

6. Registered dispensary. "Registered dispensary" or "dispensary" means a not-for-profit entity registered under section 2428 that acquires, possesses, cultivates, manufactures, delivers, transfers, transports, sells, supplies or dispenses marijuana or related supplies and educational materials to qualifying patients and the primary caregivers of those patients.

[ 2011, c. 407, Pt. B, §7 (AMD) .]

6-A. Onsite assessment.

[ 2011, c. 407, Pt. B, §8 (RP) .]

7. Physician. "Physician" means a person licensed as an osteopathic physician by the Board of Osteopathic Licensure pursuant to Title 32, chapter 36 or a person licensed as a physician or surgeon by the Board of Licensure in Medicine pursuant to Title 32, chapter 48 who is in good standing and who holds a valid federal Drug Enforcement Administration license to prescribe drugs.

[ 2009, c. 631, §14 (AMD); 2009, c. 631, §51 (AFF) .]

8. Primary caregiver.

[ 2009, c. 631, §51 (AFF); 2009, c. 631, §15 (RP) .]

8-A. Primary caregiver. "Primary caregiver" means a person or an employee of that person, a hospice provider licensed under chapter 1681 or a nursing facility licensed under chapter 405 that provides care for a qualifying patient in accordance with section 2423-A, subsection 2. A person who is a primary caregiver must be at least 21 years of age and may not have been convicted of a disqualifying drug offense.

[ 2013, c. 396, §1 (AMD) .]

9. Qualifying patient. "Qualifying patient" or "patient" means a person who has been diagnosed by a medical provider as having a debilitating medical condition and who possesses a valid written certification regarding medical use of marijuana in accordance with section 2423-B.

[ 2013, c. 516, §3 (AMD) .]

10. Registered nonprofit dispensary. "Registered nonprofit dispensary" means a nonprofit dispensary that is registered by the department pursuant to section 2428, subsection 2, paragraph A.

[ IB 2009, c. 1, §5 (NEW) .]

11. Registered primary caregiver. "Registered primary caregiver" means a primary caregiver who is registered by the department pursuant to section 2425, subsection 4.

[ 2011, c. 407, Pt. B, §11 (AMD) .]

12. Registered patient. "Registered patient" means a qualifying patient who is registered by the department pursuant to section 2425, subsection 1.

[ 2011, c. 407, Pt. B, §12 (AMD) .]

13. Registry identification card. "Registry identification card" means a document issued by the department that identifies a person as a registered patient, registered primary caregiver or principal officer, board member or employee of a dispensary.

[ 2009, c. 631, §18 (AMD); 2009, c. 631, §51 (AFF) .]

13-A. Tamper-resistant paper. "Tamper-resistant paper" means paper that possesses an industry-recognized feature that prevents copying of the paper, erasure or modification of information on the paper and the use of counterfeit documentation.

[ 2011, c. 407, Pt. B, §13 (NEW) .]

14. Prepared marijuana. "Prepared marijuana" means the dried leaves and flowers and the by-products of the dried leaves and flowers of the marijuana plant that require no further processing and any mixture or preparation of those dried leaves and flowers and by-products, including but not limited to tinctures, ointments and other preparations, but does not include the seeds, stalks, leaves that are disposed of and not dried for use and roots of the plant and does not include the ingredients, other than marijuana, in tinctures, ointments or other preparations that include marijuana as an ingredient or food or drink prepared with marijuana as an ingredient for human consumption.

[ 2013, c. 516, §4 (AMD) .]

15. Visiting qualifying patient. "Visiting qualifying patient" means a patient with a debilitating medical condition who is not a resident of this State or who has been a resident of this State less than 30 days.

[ IB 2009, c. 1, §5 (NEW) .]

16. Written certification. "Written certification" means a document on tamper-resistant paper signed by a medical provider, that expires within one year and that states that in the medical provider's professional opinion a patient is likely to receive therapeutic or palliative benefit from the medical use of marijuana to treat or alleviate the patient's debilitating medical condition or symptoms associated with the debilitating medical condition. A written certification may be made only in the course of a bona fide medical provider-patient relationship after the medical provider has completed a full assessment of the qualifying patient's medical history.

[ 2013, c. 516, §5 (AMD) .]

SECTION HISTORY

IB 2009, c. 1, §5 (NEW). 2009, c. 631, §§8-19 (AMD). 2009, c. 631, §51 (AFF). 2011, c. 407, Pt. B, §§1-15 (AMD). 2013, c. 361, §1 (AMD). 2013, c. 396, §1 (AMD). 2013, c. 503, §1 (AMD). 2013, c. 516, §§1-5 (AMD).



22 §2423. Protections for the medical use of marijuana (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2009, c. 1, §5 (NEW). 2009, c. 631, §51 (AFF). 2009, c. 631, §20 (RP).



22 §2423-A. Authorized conduct for the medical use of marijuana

1. Qualifying patient. Except as provided in section 2426, a qualifying patient may:

A. Possess up to 2 1/2 ounces of prepared marijuana and an incidental amount of marijuana as provided in subsection 5; [2009, c. 631, §21 (NEW); 2009, c. 631, §51 (AFF).]

B. Cultivate, or designate a primary caregiver to cultivate under paragraph F, up to a total of 6 mature marijuana plants for that qualifying patient. The total number of mature marijuana plants per qualifying patient, whether cultivated by the patient or by a primary caregiver, may not exceed 6. In addition to the 6 mature marijuana plants, the patient who is cultivating the patient's own marijuana may have harvested marijuana in varying stages of processing in order to ensure the patient is able to maintain supply and meet personal needs. Two or more qualifying patients who are members of the same household and cultivating their own marijuana may share one enclosed, locked facility for cultivation; [2011, c. 407, Pt. B, §16 (AMD).]

C. Possess marijuana paraphernalia; [2009, c. 631, §21 (NEW); 2009, c. 631, §51 (AFF).]

D. Furnish or offer to furnish to another qualifying patient for that patient's medical use of marijuana up to 2 1/2 ounces of prepared marijuana if nothing of value is offered or transferred in return; [2011, c. 407, Pt. B, §16 (AMD).]

E. Designate one person, hospice provider or nursing facility as a primary caregiver to assist with the qualifying patient's medical use of marijuana in a standardized written document, developed by the department, signed and dated by the qualifying patient, including a one-year expiration and the signed acknowledgment of the primary caregiver that the primary caregiver may be contacted to confirm the designation of the primary caregiver. A 2nd person or hospice provider or nursing facility may be designated as a 2nd primary caregiver if the patient is under 18 years of age. The primary caregivers for a patient are determined solely by the patient's preference except that a parent, guardian or person having legal custody shall serve as a primary caregiver for a minor child ; [2011, c. 407, Pt. B, §16 (AMD).]

F. Designate one primary caregiver or a registered dispensary to cultivate marijuana for the medical use of the patient, except that a hospice provider or a nursing facility that is designated as a primary caregiver by a patient and the staff of the provider or facility may not be designated to cultivate marijuana for the patient. The qualifying patient must designate the primary caregiver or registered dispensary to cultivate for the patient in a standardized written document, developed by the department, signed and dated by the qualifying patient, which must include a one-year expiration, the total number of mature plants the primary caregiver is designated to cultivate and the signed acknowledgment of the primary caregiver that the primary caregiver may be contacted to confirm the designation of the primary caregiver to cultivate for the patient and the number of mature plants to be cultivated and being cultivated for the patient or the signed acknowledgment of a person on behalf of the registered dispensary that the registered dispensary may be contacted to confirm the designation of the dispensary to cultivate for the patient and the number of mature plants to be cultivated and being cultivated for the patient; [2013, c. 396, §2 (AMD).]

G. Be in the presence or vicinity of the medical use of marijuana and assist any qualifying patient with using or administering marijuana; and [2013, c. 396, §3 (AMD).]

H. Accept excess prepared marijuana from a primary caregiver in accordance with subsection 2, paragraph H if nothing of value is provided to the primary caregiver. [2013, c. 396, §4 (NEW).]

[ 2013, c. 396, §§2-4 (AMD) .]

2. Primary caregiver. Except as provided in section 2426, a primary caregiver, for the purpose of assisting a qualifying patient who has designated the primary caregiver as provided in subsection 1, may:

A. Possess up to 2 1/2 ounces of prepared marijuana and an incidental amount of marijuana as provided in subsection 5 for each qualifying patient who has designated the person as a primary caregiver; [2011, c. 407, Pt. B, §16 (AMD).]

B. Cultivate up to 6 mature marijuana plants for each qualifying patient who has designated the primary caregiver to cultivate marijuana on the patient's behalf, subject to the limitation in subsection 1, paragraph B on the total number of plants authorized per qualifying patient. A primary caregiver may not cultivate marijuana for a patient unless the patient has designated the primary caregiver for that purpose and the patient has not designated a registered dispensary to cultivate marijuana for the patient's medical use. In addition to the marijuana plants otherwise authorized under this paragraph, a primary caregiver may have harvested marijuana plants in varying stages of processing in order to ensure the primary caregiver is able to meet the needs of the primary caregiver's qualifying patients; [2011, c. 407, Pt. B, §16 (AMD).]

C. Assist a maximum of 5 patients who have designated the primary caregiver to cultivate marijuana for their medical use; [2013, c. 516, §6 (AMD).]

D. Receive reasonable monetary compensation for costs associated with assisting a qualifying patient who designated the primary caregiver; [2011, c. 407, Pt. B, §16 (AMD).]

E. Receive reasonable monetary compensation for costs associated with cultivating marijuana for a patient who designated the primary caregiver to cultivate marijuana; [2011, c. 407, Pt. B, §16 (AMD).]

F. Be in the presence or vicinity of the medical use of marijuana and assist any patient with the medical use, administration or preparation of marijuana; [2011, c. 407, Pt. B, §16 (AMD).]

G. Prepare food as defined in section 2152, subsection 4 containing marijuana, including tinctures of marijuana, for medical use by a qualifying patient pursuant to section 2152, subsection 4-A and section 2167; [2013, c. 516, §7 (AMD).]

H. For the purpose of disposing of excess prepared marijuana, transfer prepared marijuana to a registered dispensary, a qualifying patient or another primary caregiver if nothing of value is provided to the primary caregiver. A primary caregiver who transfers prepared marijuana pursuant to this paragraph does not by virtue of only that transfer qualify as a member of a collective; [2013, c. 588, Pt. A, §25 (RPR).]

I. Employ one person to assist in performing the duties of the primary caregiver; [2013, c. 588, Pt. A, §26 (AMD).]

(Paragraph I as enacted by PL 2013, c. 371, §3 is REALLOCATED TO TITLE 22, SECTION 2423-A, SUBSECTION 2, PARAGRAPH J) (Paragraph I as enacted by PL 2013, c. 393, §3 is REALLOCATED TO TITLE 22, SECTION 2423-A, SUBSECTION 2, PARAGRAPH K)

J. (REALLOCATED FROM T. 22, §2423-A, sub-§2, ¶I) Use a pesticide in the cultivation of marijuana if the pesticide is used consistent with federal labeling requirements, is registered with the Department of Agriculture, Conservation and Forestry, Board of Pesticides Control pursuant to Title 7, section 607 and is used consistent with best management practices for pest management approved by the Commissioner of Agriculture, Conservation and Forestry. A registered primary caregiver may not in the cultivation of marijuana use a pesticide unless the registered primary caregiver or the registered primary caregiver's employee is certified in the application of the pesticide pursuant to section 1471-D and any employee who has direct contact with treated plants has completed safety training pursuant to 40 Code of Federal Regulations, Section 170.130. An employee of the registered primary caregiver who is not certified pursuant to section 1471-D and who is involved in the application of the pesticide or handling of the pesticide or equipment must first complete safety training described in 40 Code of Federal Regulations, Section 170.230; and [2013, c. 588, Pt. D, §3 (AMD).]

K. (REALLOCATED FROM T. 22, §2423-A, sub-§2, ¶I) For the purpose of disposing of excess prepared marijuana, transfer prepared marijuana to a registered dispensary for reasonable compensation. The transfer of prepared marijuana by a primary caregiver to one or more dispensaries under this paragraph is limited to a registered primary caregiver. A registered primary caregiver may not transfer more than 2 pounds of excess prepared marijuana for reasonable compensation under this paragraph in a calendar year. A primary caregiver who transfers prepared marijuana pursuant to this paragraph does not by virtue of only that transfer qualify as a member of a collective. [.]

[PL 2013, c. 393, § 3 (NEW).]

[ 2013, c. 516, §§6, 7 (AMD); 2013, c. 588, Pt. A, §§25, 26 (AMD); 2013, c. 588, Pt. D, §3 (AMD) .]

3. Cultivation of marijuana. The following provisions apply to the cultivation of marijuana by a qualifying patient under subsection 1 and a primary caregiver under subsection 2.

A. A patient who elects to cultivate marijuana plants must keep the plants in an enclosed, locked facility unless the plants are being transported because the patient is moving or taking the plants to the patient's own property in order to cultivate them. Access to the cultivation facility is limited to the patient, except that emergency services personnel or a person who needs to gain access to the cultivation facility in order to perform repairs or maintenance or to do construction may access the cultivation facility to provide those professional services while under the direct supervision of the patient. [2013, c. 374, §1 (AMD).]

B. A primary caregiver who has been designated by a patient to cultivate marijuana for the patient's medical use must keep all plants in an enclosed, locked facility unless the plants are being transported because the primary caregiver is moving or taking the plants to the primary caregiver's own property in order to cultivate them. The primary caregiver shall use a numerical identification system to enable the primary caregiver to identify marijuana plants cultivated for a patient. Access to the cultivation facility is limited to the primary caregiver, except that an elected official invited by the primary caregiver for the purpose of providing education to the elected official on cultivation by the primary caregiver, emergency services personnel or a person who needs to gain access to the cultivation facility in order to perform repairs or maintenance or to do construction may access the cultivation facility to provide those professional services while under the direct supervision of the primary caregiver. [2013, c. 501, §1 (AMD).]

C. A primary caregiver designated to cultivate marijuana for a qualifying patient is required to register with the department, except that the following primary caregivers are not required to register:

(1) A primary caregiver designated to cultivate for a qualifying patient if that qualifying patient is a member of the household of that primary caregiver;

(2) Two primary caregivers who are qualifying patients, if those primary caregivers are members of the same household and assist one another with cultivation; and

(3) A primary caregiver who cultivates for a qualifying patient if that qualifying patient is a member of the family of that primary caregiver. [2011, c. 407, Pt. B, §16 (NEW).]

D. Two primary caregivers who are members of the same family or household may share the same enclosed, locked facility. [2011, c. 407, Pt. B, §16 (NEW).]

E. A person who is authorized to cultivate marijuana under subsection 1 or 2 and who is employed by a primary caregiver pursuant to subsection 2, paragraph I may not cultivate that person's own marijuana in the location used for cultivation by the primary caregiver who employs that person. [2013, c. 396, §8 (NEW).]

[ 2013, c. 501, §1 (AMD) .]

4. Hospice provider or nursing facility. A registered patient may name a hospice provider licensed under chapter 1681 or a nursing facility licensed under chapter 405 to serve as a registered primary caregiver. If a hospice provider or nursing facility is named as a primary caregiver, the provider or facility shall complete the registration process with the department and obtain a primary caregiver registration card and the staff of the provider or facility shall obtain registry identification cards. To be issued a registry identification card, a staff person of a hospice provider or nursing facility that has been named as a primary caregiver must be at least 21 years of age and may not have been convicted of a disqualifying drug offense. The hospice provider or nursing facility and the staff of the provider or facility may not cultivate marijuana for the patient.

[ 2009, c. 631, §21 (NEW); 2009, c. 631, §51 (AFF) .]

4-A. Use and storage in inpatient hospice facility or nursing facility permitted. A qualifying patient who is a resident of a hospice provider facility licensed under chapter 1681 or nursing facility licensed under chapter 405, while in the hospice provider facility or nursing facility, may use forms of prepared marijuana that are not smoked, including, but not limited to, vaporized marijuana, edible marijuana and tinctures and salves of marijuana. A qualifying patient who uses a form of prepared marijuana pursuant to this subsection may store the prepared marijuana in the qualifying patient's room and is not required to obtain a registry identification card or to designate the hospice provider or nursing facility as a primary caregiver under subsection 4. A hospice provider or nursing facility is not required to be named as a primary caregiver by a qualifying patient who uses prepared marijuana pursuant to this subsection. This subsection does not limit the ability of a hospice provider or nursing facility to prohibit or restrict the use or storage of prepared marijuana by a qualifying patient.

[ 2013, c. 520, §1 (NEW) .]

5. Incidental amount of marijuana. For purposes of this section, any incidental amount of marijuana is lawful for a qualifying patient or a primary caregiver to possess and is not included in the amounts of prepared marijuana specified in this section.

[ 2011, c. 407, Pt. B, §16 (AMD) .]

6. Onsite assessments by the department.

[ 2011, c. 407, Pt. B, §16 (RP) .]

7. Excess marijuana; forfeiture. A person who possesses marijuana seedlings, marijuana plants or prepared marijuana in excess of the limits provided in this section and rules adopted under this section must forfeit the excess amounts to a law enforcement officer. The law enforcement officer is authorized to remove all excess marijuana seedlings, marijuana plants and prepared marijuana in order to catalog the amount of excess marijuana. Possession of marijuana in excess of the limits provided in this section and rules adopted under this section is a violation as follows:

A. Possession of marijuana in an excess amount up to 2 1/2 ounces is a violation of section 2383; and [2011, c. 383, §1 (NEW).]

B. Possession of marijuana in an excess amount over 2 1/2 ounces is a violation of Title 17-A, chapter 45. [2011, c. 383, §1 (NEW).]

(Subsection 7 as enacted by PL 2011, c. 407, Pt. B, §16 is REALLOCATED TO TITLE 22, SECTION 2423-A, SUBSECTION 9)

[ 2011, c. 383, §1 (NEW) .]

8. Repeat forfeiture. If a cardholder has previously forfeited excess marijuana pursuant to subsection 7 and a subsequent forfeiture occurs, the department shall revoke the registry identification card of the cardholder and the entire amount of marijuana seedlings, marijuana plants and prepared marijuana must be forfeited to a law enforcement officer. The department shall adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 383, §1 (NEW) .]

9. (REALLOCATED FROM T. 22, §2423-A, sub-§7) Collectives prohibited. Collectives are prohibited under this chapter. A person may not form or participate in a collective.

[ RR 2011, c. 1, §31 (RAL) .]

SECTION HISTORY

2009, c. 631, §21 (NEW). 2009, c. 631, §51 (AFF). RR 2011, c. 1, §31 (COR). 2011, c. 383, §1 (AMD). 2011, c. 407, Pt. B, §16 (AMD). RR 2013, c. 1, §§39, 40 (COR). 2013, c. 371, §§1-3 (AMD). 2013, c. 374, §1 (AMD). 2013, c. 393, §§1-3 (AMD). 2013, c. 396, §§2-8 (AMD). 2013, c. 424, Pt. G, §1 (AMD). 2013, c. 424, Pt. G, §2 (AFF). 2013, c. 498, §1 (AMD). 2013, c. 501, §1 (AMD). 2013, c. 516, §§6, 7 (AMD). 2013, c. 520, §1 (AMD). 2013, c. 588, Pt. A, §§25, 26 (AMD). 2013, c. 588, Pt. D, §3 (AMD).



22 §2423-B. Authorized conduct by a medical provider

A medical provider may provide a written certification for the medical use of marijuana under this chapter and, after having done so, may otherwise state that in the medical provider's professional opinion a qualifying patient is likely to receive therapeutic benefit from the medical use of marijuana to treat or alleviate the patient's debilitating medical condition. [2013, c. 516, §8 (AMD).]

1. Adult qualifying patient. Prior to providing written certification for the medical use of marijuana under this section, a medical provider shall inform an adult qualifying patient of the risks and benefits of the medical use of marijuana and that the patient may benefit from the medical use of marijuana.

[ 2013, c. 516, §8 (AMD) .]

2. Minor qualifying patient. Prior to providing written certification for the medical use of marijuana by a minor qualifying patient under this section, a medical provider, referred to in this subsection as "the treating medical provider," shall inform the minor qualifying patient and the parent or legal guardian of the patient of the risks and benefits of the medical use of marijuana and that the patient may benefit from the medical use of marijuana. Except with regard to a minor qualifying patient who is eligible for hospice care, prior to providing a written certification under this section, the treating medical provider shall consult with a qualified physician, referred to in this paragraph as "the consulting physician," from a list of physicians who may be willing to act as consulting physicians maintained by the department that is compiled by the department after consultation with statewide associations representing licensed medical professionals. The consultation between the treating medical provider and the consulting physician may consist of examination of the patient or review of the patient's medical file. The consulting physician shall provide an advisory opinion to the treating medical provider and the parent or legal guardian of the minor qualifying patient concerning whether the patient is likely to receive therapeutic or palliative benefit from the medical use of marijuana to treat or alleviate the patient's debilitating medical condition. If the department or the consulting physician does not respond to a request by the treating medical provider within 10 days of receipt of the request, the treating medical provider may provide written certification for treatment without consultation with a physician.

[ 2013, c. 516, §8 (AMD) .]

3. Expiration. A written certification form for the medical use of marijuana under this section expires within one year after issuance by the qualifying patient's medical provider.

[ 2013, c. 516, §8 (AMD) .]

4. Form; content. A written certification under this section must be in the form required by rule adopted by the department and may not require a qualifying patient's medical provider to state the patient's specific medical condition.

[ 2013, c. 516, §8 (AMD) .]

5. Possible sanctions. Nothing in this chapter prevents a professional licensing board from sanctioning a medical provider for failing to properly evaluate or treat a patient's medical condition or otherwise violating the applicable standard of care for evaluating or treating medical conditions.

[ 2013, c. 516, §8 (AMD) .]

SECTION HISTORY

2009, c. 631, §22 (NEW). 2009, c. 631, §51 (AFF). 2011, c. 407, Pt. B, §17 (RPR). 2013, c. 516, §8 (AMD).



22 §2423-C. Authorized conduct

A person may provide a qualifying patient or a primary caregiver with marijuana paraphernalia for purposes of the qualifying patient's medical use of marijuana in accordance with this chapter and be in the presence or vicinity of the medical use of marijuana as allowed under this chapter. [2011, c. 407, Pt. B, §18 (AMD).]

SECTION HISTORY

2009, c. 631, §23 (NEW). 2009, c. 631, §51 (AFF). 2011, c. 407, Pt. B, §18 (AMD).



22 §2423-D. Authorized conduct by a visiting qualifying patient

A qualifying patient who is visiting the State from another jurisdiction that authorizes the medical use of marijuana pursuant to a law recognized by the department who possesses a valid written certification as described in section 2423-B from the patient's treating medical provider and a valid medical marijuana certification from that other jurisdiction and photographic identification or a driver's license from that jurisdiction may engage in conduct authorized for a qualifying patient under this chapter. [2013, c. 516, §9 (AMD).]

SECTION HISTORY

2009, c. 631, §24 (NEW). 2009, c. 631, §51 (AFF). 2011, c. 407, Pt. B, §19 (AMD). 2013, c. 516, §9 (AMD).



22 §2423-E. Requirements

1. Rights of persons or entities acting pursuant to this chapter. A person whose conduct is authorized under this chapter may not be denied any right or privilege or be subjected to arrest, prosecution, penalty or disciplinary action, including but not limited to a civil penalty or disciplinary action by a business or occupational or professional licensing board or bureau, for lawfully engaging in conduct involving the medical use of marijuana authorized under this chapter.

[ 2011, c. 407, Pt. B, §20 (AMD) .]

2. School, employer or landlord may not discriminate. A school, employer or landlord may not refuse to enroll or employ or lease to or otherwise penalize a person solely for that person's status as a qualifying patient or a primary caregiver unless failing to do so would put the school, employer or landlord in violation of federal law or cause it to lose a federal contract or funding. This subsection does not prohibit a restriction on the administration or cultivation of marijuana on premises when that administration or cultivation would be inconsistent with the general use of the premises. A landlord or business owner may prohibit the smoking of marijuana for medical purposes on the premises of the landlord or business if the landlord or business owner prohibits all smoking on the premises and posts notice to that effect on the premises.

[ 2011, c. 407, Pt. B, §20 (AMD) .]

3. Person may not be denied parental rights and responsibilities or contact with a minor child. A person may not be denied parental rights and responsibilities with respect to or contact with a minor child as a result of acting in accordance with this chapter, unless the person's conduct is contrary to the best interests of the minor child as set out in Title 19-A, section 1653, subsection 3.

[ 2009, c. 631, §25 (NEW); 2009, c. 631, §51 (AFF) .]

4. Prohibition on seizure and retention. Except when necessary for an ongoing criminal or civil investigation, a law enforcement officer may not seize marijuana that is in the possession of a qualifying patient, primary caregiver or registered dispensary as authorized by this chapter. A law enforcement officer in possession of marijuana in violation of this subsection must return the marijuana within 7 days after receiving a written request for return by the owner of the marijuana. Notwithstanding the provisions of Title 14, chapter 741, if the law enforcement officer fails to return marijuana possessed in violation of this subsection within 7 days of receiving a written request for return of the marijuana under this subsection, the owner of the marijuana may file a claim in the District Court in the district where the owner lives or where the law enforcement officer is employed.

[ 2011, c. 407, Pt. B, §20 (NEW) .]

5. Requirements for protection. To receive protection under this section for conduct authorized under this chapter, a person must:

A. If the person is a qualifying patient, present upon request of a law enforcement officer the original written certification for the patient and the patient's driver's license as described under Title 29-A, section 1401 or a nondriver identification card as described under Title 29-A, section 1410 or, if the person is a visiting patient under section 2423-D, the equivalent proof of identity from the visiting patient's state of residence; and [2011, c. 407, Pt. B, §20 (NEW).]

B. If the person is a primary caregiver, present upon request of a law enforcement officer the original written document designating the person as a primary caregiver by the qualifying patient under section 2423-A, subsection 1, paragraph E or F and the primary caregiver's driver's license described under Title 29-A, section 1401 or a nondriver identification card as described under Title 29-A, section 1410. [2011, c. 407, Pt. B, §20 (NEW).]

[ 2011, c. 407, Pt. B, §20 (NEW) .]

6. Excess marijuana; forfeiture. A person who possesses marijuana in excess of the limits provided in section 2423-A and rules adopted under that section must forfeit the excess amounts to a law enforcement officer. The law enforcement officer is authorized to remove all excess marijuana seedlings, marijuana plants and prepared marijuana in order to catalog the amount of excess marijuana. Possession of marijuana in excess of the limits provided in section 2423-A and rules adopted under that section is a violation as follows:

A. Possession of prepared marijuana in an excess amount up to 2 1/2 ounces is a violation of section 2383; and [2011, c. 407, Pt. B, §20 (NEW).]

B. Possession of marijuana in an excess amount over 2 1/2 ounces is a violation of Title 17-A, chapter 45. [2011, c. 407, Pt. B, §20 (NEW).]

[ 2011, c. 407, Pt. B, §20 (NEW) .]

7. Repeat forfeiture. If a cardholder has previously forfeited excess marijuana pursuant to subsection 6 and a subsequent forfeiture occurs, the department shall revoke the registry identification card of the cardholder and the entire amount of marijuana seedlings, marijuana plants and prepared marijuana must be forfeited to a law enforcement officer. The department shall adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 407, Pt. B, §20 (NEW) .]

8. Defense for possession of excess marijuana. Except as provided in section 2426, a qualifying patient may assert the medical purpose for using marijuana as a defense to any prosecution involving marijuana possession and may present evidence in court that the patient's necessary medical use or cultivation circumstances warranted exceeding the amount of marijuana allowed under section 2423-A and was reasonably necessary to ensure the uninterrupted availability of marijuana for the purpose of treating or alleviating the patient's debilitating medical condition or symptoms associated with the patient's debilitating medical condition.

[ 2011, c. 407, Pt. B, §20 (NEW) .]

SECTION HISTORY

2009, c. 631, §25 (NEW). 2009, c. 631, §51 (AFF). 2011, c. 407, Pt. B, §20 (AMD).



22 §2424. Rules

1. Rulemaking. The department may adopt rules to carry out the purposes of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ IB 2009, c. 1, §5 (NEW) .]

2. Adding debilitating medical conditions. The department in accordance with section 2422, subsection 2, paragraph D shall adopt rules regarding the consideration of petitions from the public to add medical conditions or treatments to the list of debilitating medical conditions set forth in section 2422, subsection 2. In considering those petitions, the department shall provide an opportunity for public hearing of, and an opportunity to comment on those petitions. After the hearing, the commissioner shall approve or deny a petition within 180 days of its submission. The approval or denial of such a petition constitutes final agency action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

A. [2011, c. 407, Pt. B, §21 (RP).]

B. [2011, c. 407, Pt. B, §21 (RP).]

C. [2011, c. 407, Pt. B, §21 (RP).]

D. [2011, c. 407, Pt. B, §21 (RP).]

[ 2011, c. 407, Pt. B, §21 (RPR) .]

3. Registry identification cards. The department shall adopt rules governing the manner in which it considers applications for and renewals of registry identification cards for registered patients, registered primary caregivers, principal officers, board members and employees of dispensaries and staff of hospice providers and nursing facilities designated as primary caregivers. The department's rules must require the submission of an application, must require replacement of a registry identification card that has been lost, destroyed or stolen or that contains information that is no longer accurate and must establish application and renewal fees that generate revenues sufficient to offset all expenses of implementing and administering this chapter and that are consistent with the provisions of section 2425, subsection 12. The department may establish a sliding scale of application and renewal fees based upon a registered patient's family income and status as a veteran of the Armed Forces of the United States. The department may accept donations from private sources in order to reduce the application and renewal fees.

[ 2013, c. 394, §1 (AMD) .]

SECTION HISTORY

IB 2009, c. 1, §5 (NEW). 2009, c. 631, §§26, 27 (AMD). 2009, c. 631, §51 (AFF). 2011, c. 407, Pt. B, §§21, 22 (AMD). 2013, c. 394, §1 (AMD).



22 §2425. Registry identification cards

1. Application for patient registry identification card; qualifications. The department shall register and issue registry identification cards to qualifying patients who submit the documents and information described in this subsection, in accordance with the department's rules:

A. Written certification; [IB 2009, c. 1, §5 (NEW).]

B. [2013, c. 394, §2 (RP).]

C. Name, address and date of birth of the qualifying patient, except that if the applicant is homeless no address is required; [2009, c. 631, §28 (AMD); 2009, c. 631, §51 (AFF).]

D. Name, address and telephone number of the qualifying patient's medical provider; [2013, c. 516, §10 (AMD).]

E. Name, address and date of birth of each primary caregiver, if any, named by the qualifying patient; [2009, c. 631, §28 (AMD); 2009, c. 631, §51 (AFF).]

F. If the qualifying patient names one or 2 primary caregivers, an indication of which person, if any, is designated to cultivate marijuana for the qualifying patient's medical use. Only one primary caregiver, including an employee of that caregiver, is allowed to cultivate marijuana for a registered patient; and [2013, c. 396, §9 (AMD).]

G. If the qualifying patient elects to cultivate marijuana for the qualifying patient's own medical use, the qualifying patient shall indicate that choice on the application. [2009, c. 631, §28 (NEW); 2009, c. 631, §51 (AFF).]

[ 2013, c. 516, §10 (AMD) .]

1-A. Criminal history record check. An applicant for a registry identification card who is a primary caregiver or who is a principal officer, board member or employee of a registered dispensary must undergo a criminal history record check annually.

[ 2013, c. 394, §3 (NEW) .]

2. Issuing patient registry identification card to minor child. The department may not register and issue a registry identification card to a qualifying patient who is under 18 years of age unless:

A. The qualifying patient's medical provider has explained the potential risks and benefits of the medical use of marijuana to the qualifying patient and to a parent, guardian or person having legal custody of the qualifying patient; [2013, c. 516, §11 (AMD).]

B. The parent, guardian or person having legal custody consents in writing to:

(1) The qualifying patient's medical use of marijuana;

(2) Serving as one of the qualifying patient's primary caregivers; and

(3) Controlling the acquisition of the marijuana and the dosage and the frequency of the medical use of marijuana by the qualifying patient; and [2011, c. 407, Pt. B, §23 (AMD).]

C. [2011, c. 407, Pt. B, §23 (RP).]

D. The requirements of section 2423-B, subsection 2 have been met. [2011, c. 407, Pt. B, §23 (NEW).]

[ 2013, c. 516, §11 (AMD) .]

3. Department approval or denial. The department shall verify the information contained in an application or renewal submitted pursuant to this section and shall approve or deny an application or renewal within 30 days of receiving it. The department may deny an application or renewal only if the applicant did not provide the information required pursuant to this section or the department determines that the applicant does not qualify for a registry identification card or that the information provided was falsified. Rejection of an application or renewal is considered a final agency action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

[ 2013, c. 394, §4 (AMD) .]

3-A. Department revocation. The department may revoke a registry identification card for violation of this chapter and the rules adopted under this chapter. Revocation is considered a final agency action, subject to judicial review under Title 5, chapter 375, subchapter 7.

[ 2009, c. 631, §30 (NEW); 2009, c. 631, §51 (AFF) .]

4. Primary caregiver registry identification card. The department shall issue a registry identification card to each registered primary caregiver, if any, who is named in a registered patient's approved application pursuant to subsection 1, paragraph E and, if the registered primary caregiver employs an employee pursuant to section 2423-A, subsection 2, paragraph I, to that employee.

[ 2013, c. 396, §10 (AMD) .]

5. Registry identification card issuance. The department shall issue registry identification cards to registered patients, to registered primary caregivers, to employees of registered caregivers and to staff of hospice providers and nursing facilities designated by registered patients as primary caregivers within 5 days of approving an application or renewal under this section. Registry identification cards expire one year after the date of issuance except that the date of issuance and expiration date of a registered primary caregiver's registry identification card must be the same as the issuance and expiration dates on the patient's registry identification card. Registry identification cards must contain:

A. The name of the cardholder; [2011, c. 691, Pt. A, §21 (RPR).]

B. [2011, c. 383, §2 (RP); 2011, c. 407, Pt. B, §24 (RP).]

C. The date of issuance and expiration date of the registry identification card; [2011, c. 691, Pt. A, §21 (RPR).]

D. A random identification number that is unique to the cardholder; and [2011, c. 691, Pt. A, §21 (RPR).]

E. [2011, c. 383, §2 (RP); 2011, c. 407, Pt. B, §24 (RP).]

F. A clear designation showing whether the cardholder is allowed under this chapter to cultivate marijuana. [2011, c. 691, Pt. A, §21 (RPR).]

[ 2013, c. 396, §11 (AMD) .]

6. Notification of changes in status or loss of card. This subsection governs notification of changes in status or the loss of a registry identification card.

A. A registered qualifying patient shall notify the department within 10 days of any change in the registered qualifying patient's name, address, primary caregiver or preference regarding who may cultivate marijuana for the registered qualifying patient, if the registry identification card is no longer accurate, if the change renders the registry identification card inaccurate or if the registered qualifying patient ceases to have a debilitating medical condition. [2013, c. 394, §5 (AMD).]

B. A registered qualifying patient who fails to notify the department as required under paragraph A commits a civil violation for which a fine of not more than $150 may be adjudged. If the registered qualifying patient's certifying medical provider notifies the department in writing that the registered qualifying patient has ceased to suffer from a debilitating medical condition, the registered qualifying patient's registry identification card becomes void upon notification by the department to the qualifying patient. [2013, c. 516, §12 (AMD).]

C. A registered primary caregiver shall notify the department if the card of the registered primary caregiver is no longer accurate within 10 days of the event that caused the inaccuracy and of any change in the caregiver's name or address within 10 days of such change. A registered primary caregiver who fails to notify the department of any of these changes commits a civil violation for which a fine of not more than $150 may be adjudged. [2013, c. 394, §5 (AMD).]

D. When a registered qualifying patient or registered primary caregiver notifies the department of any changes listed in this subsection, the department shall issue the registered qualifying patient and each registered primary caregiver a new registry identification card within 10 days of receiving the updated information and the fee required by subsection 12, paragraph E. [2013, c. 394, §5 (AMD).]

E. When a registered qualifying patient changes the patient's registered primary caregiver, the department shall notify the old primary caregiver within 10 days. The old primary caregiver's protections as provided in this chapter expire 10 days after notification by the department. [IB 2009, c. 1, §5 (NEW).]

F. If a cardholder loses the cardholder's registry identification card, the cardholder shall notify the department and submit the fee required by subsection 12, paragraph E within 10 days of losing the card. Within 5 days after such notification, the department shall issue a new registry identification card with a new random identification number. [2013, c. 394, §5 (AMD).]

[ 2013, c. 516, §12 (AMD) .]

7. Possession of certain documents; application for registry identification card. Possession of a registry identification card by a cardholder, the act of applying for such a registry identification card, possession of a written certification issued under section 2423-B or possession of a designation form executed under section 2423-A, subsection 1, paragraph E or F is not evidence of unlawful conduct and may not be used to support the search of that person or that person's property. The possession of or application for a registry identification card or possession of a written certification does not prevent the issuance of a warrant if probable cause exists on other grounds.

[ 2011, c. 407, Pt. B, §25 (RPR) .]

8. Confidentiality. This subsection governs confidentiality.

A. Applications and supporting information submitted by qualifying patients and registered patients under this chapter, including information regarding their primary caregivers and medical providers, are confidential. [2013, c. 516, §13 (AMD).]

B. Applications and supporting information submitted by primary caregivers and medical providers operating in compliance with this chapter are confidential. [2013, c. 516, §13 (AMD).]

C. The department shall maintain a confidential list of the persons to whom the department has issued registry identification cards. Individual names and other identifying information on the list are confidential, exempt from the freedom of access laws, Title 1, chapter 13, and not subject to disclosure except as provided in this subsection and to authorized employees of the department as necessary to perform official duties of the department. [2009, c. 631, §34 (AMD); 2009, c. 631, §51 (AFF).]

D. The department shall verify to law enforcement personnel whether a registry identification card is valid without disclosing more information than is reasonably necessary to verify the authenticity of the registry identification card. [IB 2009, c. 1, §5 (NEW).]

E. [2009, c. 631, §51 (AFF); 2009, c. 631, §34 (RP).]

F. Applications, supporting information and other information regarding a registered dispensary are not confidential except that information that is contained within dispensary information that identifies a qualifying patient, a registered patient, the registered patient's medical provider and the primary caregiver of the qualifying patient or registered patient is confidential. [2013, c. 516, §13 (AMD).]

G. Records maintained by the department pursuant to this chapter that identify applicants for a registry identification card, registered patients, registered primary caregivers and registered patients' medical providers are confidential and may not be disclosed except as provided in this subsection and as follows:

(1) To department employees who are responsible for carrying out this chapter;

(2) Pursuant to court order or subpoena issued by a court;

(3) With written permission of the registered patient or the patient's guardian, if the patient is under guardianship, or a parent, if the patient has not attained 18 years of age;

(4) As permitted or required for the disclosure of health care information pursuant to section 1711-C;

(5) To a law enforcement official for verification purposes. The records may not be disclosed further than necessary to achieve the limited goals of a specific investigation; and

(6) To a registered patient's treating medical provider and to a registered patient's registered primary caregiver for the purpose of carrying out this chapter. [2013, c. 516, §13 (AMD).]

H. This subsection does not prohibit a medical provider from notifying the department if the medical provider acquires information indicating that a registered patient or qualifying patient is no longer eligible to use marijuana for medical purposes or that a registered patient or qualifying patient falsified information that was the basis of the medical provider's certification of eligibility for use. [2013, c. 516, §13 (AMD).]

I. The department may disclose to an agency of State Government designated by the commissioner and employees of that agency any information necessary to produce registry identification cards or manage the identification card program and may disclose data for statistical or research purposes in such a manner that individuals cannot be identified. [2009, c. 631, §34 (NEW); 2009, c. 631, §51 (AFF).]

J. A hearing concerning the revocation of a registry identification card under subsection 3-A is confidential. [2011, c. 407, Pt. B, §27 (AMD).]

K. Except as otherwise provided in this subsection, a person who knowingly violates the confidentiality of information protected under this chapter commits a civil violation for which a fine of up to $1,000 may be imposed. This paragraph does not apply to a medical provider or staff of a hospice provider or nursing facility named as a primary caregiver or any other person directly associated with a medical provider or a hospice provider or nursing facility that provides services to a registered patient. [2013, c. 516, §13 (AMD).]

L. Notwithstanding any provision of this subsection to the contrary, the department shall comply with Title 36, section 175. Information provided by the department pursuant to this paragraph may be used by the Department of Administrative and Financial Services, Bureau of Revenue Services only for the administration and enforcement of taxes imposed under Title 36. [RR 2013, c. 2, §33 (COR).]

[ RR 2013, c. 2, §33 (COR) .]

9. Revocation of registry identification card. The department shall revoke the registry identification card of a cardholder who sells, furnishes or gives marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter. A cardholder who sells, furnishes or gives marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter is liable for any other penalties for selling, furnishing or giving marijuana to a person. The department may revoke the registry identification card of any cardholder who violates this chapter, and the cardholder is liable for any other penalties for the violation.

[ 2009, c. 631, §35 (AMD); 2009, c. 631, §51 (AFF) .]

9-A. Registration requirement. Registration under this section is voluntary for a qualifying patient and for a primary caregiver who is exempt under section 2423-A, subsection 3, paragraph C. Failure to register under this section does not affect authorized conduct for a qualifying patient or for a primary caregiver who is exempt under section 2423-A, subsection 3, paragraph C.

[ 2011, c. 407, Pt. B, §28 (NEW) .]

10. Annual report. The department shall submit to the Legislature an annual report by April 1st each year that does not disclose any identifying information about cardholders or physicians, but does contain, at a minimum:

A. The number of applications and renewals filed for registry identification cards; [IB 2009, c. 1, §5 (NEW).]

B. The number of qualifying patients and primary caregivers approved in each county; [IB 2009, c. 1, §5 (NEW).]

C. [2011, c. 407, Pt. B, §29 (RP).]

D. The number of registry identification cards revoked; [IB 2009, c. 1, §5 (NEW).]

E. The number of medical providers providing written certifications for qualifying patients; [2013, c. 516, §14 (AMD).]

F. The number of registered dispensaries; and [2009, c. 631, §36 (AMD); 2009, c. 631, §51 (AFF).]

G. The number of principal officers, board members and employees of dispensaries. [2009, c. 631, §36 (AMD); 2009, c. 631, §51 (AFF).]

[ 2013, c. 516, §14 (AMD) .]

11. Valid identification. A registered patient, registered primary caregiver or a principal officer, board member or employee of a registered dispensary who has been issued a valid registry identification card pursuant to this section must also possess a valid Maine-issued driver's license with a photo or other Maine-issued photo identification in order to establish proof of authorized participation in the medical use of marijuana under this chapter.

[ 2011, c. 383, §4 (NEW) .]

12. Registration and related fees. The department by rule shall establish fees in accordance with this subsection. The fees must be credited to the Medical Use of Marijuana Fund pursuant to section 2430. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

A. There is no annual fee to register a qualifying patient. [2013, c. 394, §6 (NEW).]

B. Primary caregiver fees are as follows.

(1) There is no annual fee to register a primary caregiver who does not cultivate marijuana for a qualifying patient.

(2) There is an annual fee to register a primary caregiver who has been designated to cultivate marijuana under subsection 2423-A, subsection 1, paragraph F. The fee must be not less than $50 and not more than $300 for each qualifying patient who has designated the primary caregiver.

(3) There is no fee for a registered primary caregiver to register for the remainder of the registration period a new qualifying patient in place of a former qualifying patient who has revoked the designation of the primary caregiver. [2013, c. 394, §6 (NEW).]

C. There is an annual fee to register a dispensary of not less than $5,000 and not more than $15,000. There is a fee to change the location of a registered dispensary or the location at which a registered dispensary cultivates marijuana of not less than $3,000 and not more than $5,000. [2013, c. 394, §6 (NEW).]

D. There is an annual fee to register a principal officer, board member or employee of a registered dispensary of not less than $25 and not more than $50. The fee must be paid by the registered dispensary. [2013, c. 394, §6 (NEW).]

E. There is a fee to replace a registry card that has been lost, stolen or destroyed or a card that contains information that is no longer accurate of not less than $10 and not more than $20. [2013, c. 394, §6 (NEW).]

F. There is an annual fee for a criminal history record check for a primary caregiver or a principal officer, board member or employee of a registered dispensary of not less than $31 and not more than $60. The fee must be paid by the primary caregiver or by the registered dispensary for a principal officer, board member or employee of the registered dispensary. [2013, c. 394, §6 (NEW).]

G. There is a fee for laboratory testing of marijuana that is cultivated, harvested, processed, prepared or provided by a registered primary caregiver or registered dispensary of not less than $50 and not more than $300 per test sample. [2013, c. 394, §6 (NEW).]

Beginning January 2014 and every 2 years thereafter, the department shall review the balance in the Medical Use of Marijuana Fund established under section 2430. If the balance in the Medical Use of Marijuana Fund exceeds $400,000, the department shall reduce the fees established under paragraphs B and C for a 2-year period beginning with the calendar year following the review.

[ 2013, c. 394, §6 (NEW) .]

SECTION HISTORY

IB 2009, c. 1, §5 (NEW). 2009, c. 631, §§28-36 (AMD). 2009, c. 631, §51 (AFF). 2011, c. 383, §§2-4 (AMD). 2011, c. 407, Pt. B, §§23-29 (AMD). 2011, c. 691, Pt. A, §§21, 22 (AMD). RR 2013, c. 2, §33 (COR). 2013, c. 394, §§2-6 (AMD). 2013, c. 396, §§9-11 (AMD). 2013, c. 516, §§10-14 (AMD). 2013, c. 595, Pt. J, §1 (AMD). 2013, c. 595, Pt. J, §4 (AFF).



22 §2426. Scope

1. Limitations. This chapter does not permit any person to:

A. Undertake any task under the influence of marijuana when doing so would constitute negligence or professional malpractice or would otherwise violate any professional standard; [2009, c. 631, §37 (AMD); 2009, c. 631, §51 (AFF).]

B. Except as provided in subsection 1-A, possess marijuana or otherwise engage in the medical use of marijuana:

(1) In a school bus;

(2) On the grounds of any preschool or primary or secondary school; or

(3) In any correctional facility; [2015, c. 369, §2 (AMD).]

C. Smoke marijuana:

(1) On any form of public transportation; or

(2) In any public place; [IB 2009, c. 1, §5 (NEW).]

D. Operate, navigate or be in actual physical control of any motor vehicle, aircraft, motorboat, snowmobile or all-terrain vehicle while under the influence of marijuana; or [2009, c. 631, §38 (AMD); 2009, c. 631, §51 (AFF).]

E. Use or possess marijuana if that person is not a qualifying patient, primary caregiver, registered dispensary or other person authorized to use or possess marijuana under this chapter. [2011, c. 407, Pt. B, §30 (AMD).]

[ 2015, c. 369, §2 (AMD) .]

1-A. School exceptions. Notwithstanding subsection 1, paragraph B, a primary caregiver designated pursuant to section 2423-A, subsection 1, paragraph E may possess and administer marijuana in a nonsmokeable form in a school bus and on the grounds of the preschool or primary or secondary school in which a minor qualifying patient is enrolled only if:

A. A medical provider has provided the minor qualifying patient with a current written certification for the medical use of marijuana under this chapter; and [2015, c. 369, §3 (NEW).]

B. Possession of marijuana in a nonsmokeable form is for the purpose of administering marijuana in a nonsmokeable form to the minor qualifying patient. [2015, c. 369, §3 (NEW).]

[ 2015, c. 369, §3 (NEW) .]

2. Construction. This chapter may not be construed to require:

A. A government medical assistance program or private health insurer to reimburse a person for costs associated with the medical use of marijuana; or [IB 2009, c. 1, §5 (NEW).]

B. An employer to accommodate the ingestion of marijuana in any workplace or any employee working while under the influence of marijuana. [IB 2009, c. 1, §5 (NEW).]

[ IB 2009, c. 1, §5 (NEW) .]

3. Penalty for fraudulent representation.

[ 2009, c. 631, §51 (AFF); 2009, c. 631, §39 (RP) .]

3-A. Penalty for fraud. Fraudulent misrepresentation regarding lawful possession or medical use of marijuana and fraudulent procurement under this chapter are governed by this subsection.

A. A person who misrepresents to a law enforcement official any fact or circumstance relating to the possession or medical use of marijuana under this chapter to avoid arrest or prosecution commits a civil violation for which a fine of $200 must be adjudged. [2011, c. 407, Pt. B, §31 (NEW).]

B. A qualifying patient who obtains marijuana from more than one source with the result that the person receives more than 2 1/2 ounces of prepared marijuana in a 15-day period commits a civil violation for which a fine of $200 must be adjudged. [2011, c. 407, Pt. B, §31 (NEW).]

[ 2011, c. 407, Pt. B, §31 (NEW) .]

SECTION HISTORY

IB 2009, c. 1, §5 (NEW). 2009, c. 631, §§37-39 (AMD). 2009, c. 631, §51 (AFF). 2011, c. 407, Pt. B, §§30, 31 (AMD). 2015, c. 369, §§2, 3 (AMD).



22 §2427. Affirmative defense and dismissal for medical marijuana (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2009, c. 1, §5 (NEW). 2009, c. 631, §§40, 41 (AMD). 2009, c. 631, §51 (AFF). MRSA T. 22, §2427, sub-§4 (RP).



22 §2428. Registered dispensaries

1. Provisions pertaining to primary caregiver apply to nonprofit dispensary.

[ 2009, c. 631, §51 (AFF); 2009, c. 631, §42 (RP) .]

1-A. Provisions pertaining to registered dispensary. For the purpose of assisting a qualifying patient who has designated a registered dispensary to cultivate marijuana for the patient's medical use, a registered dispensary may in accordance with rules adopted by the department:

A. Possess and dispense up to 2 1/2 ounces of prepared marijuana and possess an incidental amount of marijuana for each qualifying patient who has designated the dispensary. For the purposes of this chapter, any incidental amount of marijuana is lawful for a registered dispensary to possess and is not included in the amounts of prepared marijuana specified in this paragraph; [2011, c. 407, Pt. B, §32 (AMD).]

B. Cultivate up to 6 mature marijuana plants for each patient who has designated the dispensary to cultivate the plants on the patient's behalf subject to the limit of 6 mature plants total for a patient who also cultivates marijuana; [2011, c. 407, Pt. B, §32 (AMD).]

C. Receive reasonable monetary compensation for costs associated with assisting or for cultivating marijuana for a patient who designated the dispensary; [2011, c. 407, Pt. B, §32 (AMD).]

D. Assist any patient who designated the dispensary to cultivate marijuana with the medical use or administration of marijuana; and [2011, c. 407, Pt. B, §32 (AMD).]

E. Obtain prepared marijuana from a primary caregiver under section 2423-A, subsection 2, paragraph H or from another registered dispensary for the purposes of addressing an extended inventory supply interruption under subsection 6, paragraph G. [2013, c. 503, §2 (AMD).]

[ 2013, c. 503, §2 (AMD) .]

2. Registration requirements. Subject to limitations on the number and location of dispensaries in subsection 11 and rules adopted pursuant to this section, this subsection governs the registration of a dispensary.

A. The department shall register a dispensary and issue a registration certificate or renew a registration certificate within 30 days to any person or entity that provides:

(1) An annual fee paid to the department as set by rule pursuant to section 2425, subsection 12, paragraph C;

(2) The legal name of the dispensary, evidence of incorporation under Title 13-B and evidence that the corporation is in good standing with the Secretary of State;

(3) The physical address of the dispensary and the physical address of a maximum of one additional location, if any, where marijuana will be cultivated for patients who have designated the dispensary to cultivate for them. If a registered dispensary changes the physical location of the dispensary or the location at which it cultivates marijuana, the dispensary shall notify the department on a location change form provided by the department, pay a change fee as established in section 2425, subsection 12, paragraph C and obtain a new registration certificate from the department;

(4) The name, address and date of birth of each principal officer and board member of the dispensary; and

(5) The name, address and date of birth of any person who is employed by the dispensary. [2013, c. 394, §7 (AMD).]

B. The department shall track the number of registered patients who designate a dispensary to cultivate marijuana for them and issue to each dispensary a written statement of the number of patients who have designated the dispensary to cultivate marijuana for them. This statement must be updated each time a new registered patient designates the dispensary or ceases to designate the dispensary. The statement may be transmitted electronically if the department's rules so provide. The department may provide by rule that the updated written statements may not be issued more frequently than once each week. [2009, c. 631, §42 (AMD); 2009, c. 631, §51 (AFF).]

C. The department shall issue each principal officer, board member and employee of a dispensary a registry identification card within 10 days of receipt of the person's name, address and date of birth under paragraph A and a fee in an amount established by the department. Each card must specify that the cardholder is a principal officer, board member or employee of a dispensary and must contain:

(1) The name, address and date of birth of the principal officer, board member or employee;

(2) The legal name of the dispensary with which the principal officer, board member or employee is affiliated;

(3) A random identification number that is unique to the cardholder;

(4) The date of issuance and expiration date of the registry identification card; and

(5) A photograph if required by the department. [2009, c. 631, §42 (AMD); 2009, c. 631, §51 (AFF).]

D. The department may not issue a registry identification card to any principal officer, board member or employee of a dispensary who has been convicted of a disqualifying drug offense. The department shall conduct a criminal history record check of each principal officer, board member or employee on an annual basis in order to carry out this provision. If the department determines not to issue a registry identification card for a principal officer, board member or employee, the department shall notify the dispensary in writing of the reason for denying the registry identification card. [2013, c. 394, §8 (AMD).]

[ 2013, c. 394, §§7, 8 (AMD) .]

3. Rules. The department shall adopt routine technical rules as defined in Title 5, chapter 375, subchapter 2-A governing the manner in which it considers applications for and renewals of registration certificates for dispensaries, including rules governing:

A. The form and content of registration and renewal applications; [IB 2009, c. 1, §5 (NEW).]

B. Minimum oversight requirements for dispensaries and the one permitted additional location at which the dispensary cultivates marijuana for medical use by qualifying patients who have designated the dispensary to cultivate for them; [2011, c. 407, Pt. B, §32 (AMD).]

C. Minimum record-keeping requirements for dispensaries, including recording the disposal of marijuana that is not distributed by the dispensary to qualifying patients who have designated the dispensary to cultivate for them; [2011, c. 407, Pt. B, §32 (AMD).]

D. Minimum security requirements for dispensaries and any additional location at which the dispensary cultivates marijuana for medical use by qualifying patients who have designated the dispensary to cultivate for them; and [2011, c. 407, Pt. B, §32 (AMD).]

E. Procedures for suspending or terminating the registration of dispensaries that violate the provisions of this section or the rules adopted pursuant to this subsection. [2009, c. 631, §42 (AMD); 2009, c. 631, §51 (AFF).]

[ 2011, c. 407, Pt. B, §32 (AMD) .]

4. Expiration. A dispensary registration certificate and the registry identification card for each principal officer, board member or employee expire one year after the date of issuance. The department shall issue a renewal dispensary registration certificate and renewal registry identification cards within 10 days to any person who complies with the requirements contained in subsection 2. A registry identification card of a principal officer, board member or employee expires 10 days after notification by a dispensary that such person ceases to work at the dispensary.

[ 2009, c. 631, §42 (AMD); 2009, c. 631, §51 (AFF) .]

5. Inspection. A dispensary and any additional location at which the dispensary cultivates marijuana for medical use by a qualifying patient who has designated the dispensary to cultivate for the patient are subject to reasonable inspection by the department. The department may enter the dispensary and the one permitted additional location at which the dispensary cultivates marijuana at any time, without notice, to carry out an inspection under this subsection.

[ 2011, c. 407, Pt. B, §32 (AMD) .]

6. Registered dispensary requirements. This subsection governs the operations of registered dispensaries.

A. A dispensary must be operated on a not-for-profit basis for the mutual benefit of qualifying patients who have designated the dispensary to cultivate marijuana. The bylaws of a dispensary and its contracts with qualifying patients must contain such provisions relative to the disposition of revenues and receipts as may be necessary and appropriate to establish and maintain its not-for-profit status. A dispensary need not be recognized as a tax-exempt organization under 26 United States Code, Section 501(c)(3) but is required to incorporate pursuant to Title 13-B and to maintain the corporation in good standing with the Secretary of State. [2011, c. 407, Pt. B, §32 (AMD).]

B. A dispensary may not be located within 500 feet of the property line of a preexisting public or private school. [2009, c. 631, §42 (AMD); 2009, c. 631, §51 (AFF).]

C. A dispensary shall notify the department within 10 days of when a principal officer, board member or employee ceases to work at the dispensary. [2009, c. 631, §42 (AMD); 2009, c. 631, §51 (AFF).]

D. A dispensary shall notify the department in writing of the name, address and date of birth of any new principal officer, board member or employee and shall submit a fee in an amount established by the department for a new registry identification card before the new principal officer, board member or employee begins working at the dispensary. [2009, c. 631, §42 (AMD); 2009, c. 631, §51 (AFF).]

E. A dispensary shall implement appropriate security measures to deter and prevent unauthorized entrance into areas containing marijuana and the theft of marijuana at the dispensary and the one permitted additional location at which the dispensary cultivates marijuana for medical use by qualifying patients who have designated the dispensary to cultivate for them. [2011, c. 407, Pt. B, §32 (AMD).]

F. The operating documents of a dispensary must include procedures for the oversight of the dispensary and procedures to ensure accurate record keeping. [2009, c. 631, §42 (AMD); 2009, c. 631, §51 (AFF).]

G. A dispensary is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying or dispensing marijuana for any purpose except to assist qualifying patients who have designated the dispensary to cultivate marijuana for them for the medical use of marijuana directly or through the qualifying patients' primary caregivers, to obtain prepared marijuana as provided in subsection 1-A, paragraph E or to provide prepared marijuana as provided in paragraph L and subsection 9, paragraph B. [2013, c. 503, §3 (AMD).]

H. All principal officers and board members of a dispensary must be residents of this State. [2009, c. 631, §42 (AMD); 2009, c. 631, §51 (AFF).]

I. All cultivation of marijuana must take place in an enclosed, locked facility unless the marijuana plants are being transported between the dispensary and a location at which the dispensary cultivates the marijuana plants, as disclosed to the department in subsection 2, paragraph A, subparagraph (3). The dispensary shall use a numerical identification system to enable the dispensary to track marijuana plants from cultivation to sale and to track prepared marijuana obtained pursuant to section 2423-A, subsection 2, paragraph H from acquisition to sale. Access to the cultivation facility is limited to a cardholder who is a principal officer, board member or employee of the dispensary when acting in that cardholder's official capacity, except that an elected official invited by a principal officer, board member or employee for the purpose of providing education to the elected official on cultivation by the dispensary, emergency services personnel or a person who needs to gain access to the cultivation facility in order to perform repairs or maintenance or to do construction may access the cultivation facility to provide professional services while under the direct supervision of a cardholder who is a principal officer, board member or employee of the dispensary. [2013, c. 501, §2 (AMD).]

J. A dispensary that is required to obtain a license for the preparation of food pursuant to section 2167 shall obtain the license prior to preparing goods containing marijuana, including tinctures of marijuana, for medical use by a qualifying patient. [2013, c. 516, §15 (AMD).]

K. A dispensary shall display the dispensary's registration certificate issued under subsection 2, paragraph A in a publicly visible location in the dispensary. [2011, c. 407, Pt. B, §32 (NEW).]

L. A dispensary may provide excess prepared marijuana to another dispensary that is experiencing an extended inventory supply interruption. [2013, c. 503, §4 (NEW).]

[ 2013, c. 501, §2 (AMD); 2013, c. 503, §§3, 4 (AMD); 2013, c. 516, §15 (AMD) .]

7. Maximum amount of marijuana to be dispensed. A dispensary or a principal officer, board member or employee of a dispensary may not dispense more than 2 1/2 ounces of prepared marijuana to a qualifying patient who has designated the dispensary or to a primary caregiver on behalf of a qualifying patient who has designated the dispensary during a 15-day period.

[ 2011, c. 407, Pt. B, §32 (AMD) .]

8. Immunity.

[ 2009, c. 631, §51 (AFF); 2009, c. 631, §42 (RP) .]

8-A. Immunity. The immunity provisions in this subsection apply to a registered dispensary and officers, board members, agents and employees of the dispensary.

A. A registered dispensary is not subject to prosecution, search, seizure or penalty in any manner, including but not limited to a civil penalty or disciplinary action by a business or an occupational or professional licensing board or entity, and may not be denied any right or privilege solely for acting in accordance with this section to assist qualifying patients with the medical use of marijuana in accordance with this chapter. [2011, c. 407, Pt. B, §32 (NEW).]

B. A principal officer, board member, agent or employee of a registered dispensary is not subject to arrest, prosecution, search, seizure or penalty in any manner, including but not limited to a civil penalty or disciplinary action by a business or an occupational or professional licensing board or entity, and may not be denied any right or privilege solely for working for or with a registered dispensary to provide prepared marijuana to qualifying patients or to otherwise assist qualifying patients with the medical use of marijuana in accordance with this chapter. [2011, c. 407, Pt. B, §32 (NEW).]

[ 2011, c. 407, Pt. B, §32 (NEW) .]

9. Prohibitions. The prohibitions in this subsection apply to a registered dispensary.

A. A dispensary may not possess more than 6 mature marijuana plants for each qualifying patient who has designated the dispensary to cultivate marijuana for the qualifying patient's medical use subject to a limit of 6 mature plants total for a patient who also cultivates marijuana. [2011, c. 407, Pt. B, §32 (AMD).]

B. A dispensary may not dispense, deliver or otherwise transfer marijuana to a person other than a qualifying patient who has designated the dispensary to cultivate marijuana for the patient, to the patient's primary caregiver or to a dispensary as provided in subsection 6, paragraphs G and L. [2013, c. 503, §5 (AMD).]

C. The department shall immediately revoke the registry identification card of a principal officer, board member or employee of a dispensary who is found to have violated paragraph B, and such a person is disqualified from serving as a principal officer, board member or employee of a dispensary. [2009, c. 631, §42 (AMD); 2009, c. 631, §51 (AFF).]

D. A person who has been convicted of a disqualifying drug offense may not be a principal officer, board member or employee of a dispensary.

(1) A person who is employed by or is a principal officer or board member of a dispensary in violation of this paragraph commits a civil violation for which a fine of not more than $1,000 may be adjudged.

(2) A person who is employed by or is a principal officer or board member of a dispensary in violation of this paragraph and who at the time of the violation has been previously found to have violated this paragraph commits a Class D crime. [2009, c. 631, §42 (AMD); 2009, c. 631, §51 (AFF).]

E. A dispensary may acquire prepared marijuana only from a primary caregiver in accordance with section 2423-A, subsection 2, paragraph H or K, through the cultivation of marijuana by that dispensary either at the location of the dispensary or at the one permitted additional location at which the dispensary cultivates marijuana for medical use by qualifying patients who have designated the dispensary to cultivate for them or from a dispensary as provided in subsection 1-A, paragraph E. [2013, c. 503, §6 (AMD).]

F. A dispensary may not contract for the cultivation of seeds, seedlings or small plants or the cultivation, production or preparation of marijuana or food containing marijuana for medical use. [2009, c. 631, §42 (NEW); 2009, c. 631, §51 (AFF).]

G. A registered dispensary may not use a pesticide on marijuana except a pesticide that is used consistent with federal labeling requirements, is registered with the Department of Agriculture, Conservation and Forestry, Board of Pesticides Control pursuant to Title 7, section 607 and is used consistent with best management practices for pest management approved by the Commissioner of Agriculture, Conservation and Forestry. A registered dispensary may not in the cultivation of marijuana use a pesticide unless at least one registered dispensary employee involved in the application of the pesticide is certified pursuant to section 1471-D and all other registered dispensary employees who have direct contact with treated plants have completed safety training pursuant to 40 Code of Federal Regulations, Section 170.130. A registered dispensary employee who is not certified pursuant to section 1471-D and who is involved in the application of the pesticide or handling of the pesticide or equipment must first complete safety training described in 40 Code of Federal Regulations, Section 170.230. [2013, c. 498, §2 (AMD).]

[ 2013, c. 498, §2 (AMD); 2013, c. 503, §§5, 6 (AMD) .]

10. Local regulation. This chapter does not prohibit a political subdivision of this State from limiting the number of dispensaries that may operate in the political subdivision or from enacting reasonable regulations applicable to dispensaries. A local government may not adopt an ordinance that is duplicative of or more restrictive than the provisions of this Act. An ordinance that violates this subsection is void and of no effect.

[ 2011, c. 407, Pt. B, §32 (AMD) .]

11. Limitation on number of dispensaries. The department shall adopt rules limiting the number and location of registered dispensaries. During the first year of operation of dispensaries the department may not issue more than one registration certificate for a dispensary in each of the 8 public health districts of the department, as defined in section 411. After review of the first full year of operation of dispensaries and periodically thereafter, the department may amend the rules on the number and location of dispensaries; however, the number of dispensaries may not be less than 8.

[ 2011, c. 407, Pt. B, §32 (AMD) .]

SECTION HISTORY

IB 2009, c. 1, §5 (NEW). 2009, c. 631, §42 (AMD). 2009, c. 631, §51 (AFF). 2011, c. 407, Pt. B, §32 (AMD). RR 2013, c. 1, §41 (COR). 2013, c. 371, §4 (AMD). 2013, c. 374, §2 (AMD). 2013, c. 393, §4 (AMD). 2013, c. 394, §§7, 8 (AMD). 2013, c. 498, §2 (AMD). 2013, c. 501, §2 (AMD). 2013, c. 503, §§2-6 (AMD). 2013, c. 516, §15 (AMD).



22 §2429. Enforcement

1. Department fails to adopt rules.

[ 2011, c. 407, Pt. B, §33 (RP) .]

2. Department fails to issue a valid registry identification card. If the department fails to issue a valid registry identification card or a registration certificate in response to a valid application or renewal submitted pursuant to this chapter within 45 days of its submission, the registry identification card or registration certificate is deemed granted, and a copy of the registry identification application or renewal is deemed a valid registry identification card.

[ IB 2009, c. 1, §5 (NEW) .]

3. Department fails to accept applications.

[ 2011, c. 407, Pt. B, §34 (RP) .]

SECTION HISTORY

IB 2009, c. 1, §5 (NEW). 2009, c. 631, §§43, 44 (AMD). 2009, c. 631, §51 (AFF). 2011, c. 407, Pt. B, §§33, 34 (AMD).



22 §2430. Medical Use of Marijuana Fund established

1. Fund established. The Medical Use of Marijuana Fund, referred to in this section as "the fund," is established as an Other Special Revenue Funds account in the Department of Health and Human Services for the purposes specified in this section.

[ 2009, c. 631, §45 (NEW); 2009, c. 631, §51 (AFF) .]

2. Sources of fund. The State Controller shall credit to the fund:

A. All money received as a result of applications and reapplications for registration as a qualifying patient, primary caregiver and dispensary; [2009, c. 631, §45 (NEW); 2009, c. 631, §51 (AFF).]

B. All money received as a result of applications and reapplications for registry identification cards for registered patients, primary caregivers and dispensaries and board members, officers and employees of dispensaries; [2009, c. 631, §45 (NEW); 2009, c. 631, §51 (AFF).]

C. All penalties and fines assessed for violations of this chapter; [2009, c. 631, §45 (NEW); 2009, c. 631, §51 (AFF).]

D. All money from any other source, whether public or private, designated for deposit into or credited to the fund; and [2009, c. 631, §45 (NEW); 2009, c. 631, §51 (AFF).]

E. Interest earned or other investment income on balances in the fund. [2009, c. 631, §45 (NEW); 2009, c. 631, §51 (AFF).]

[ 2009, c. 631, §45 (NEW); 2009, c. 631, §51 (AFF) .]

3. Uses of the fund. The fund may be used for expenses of the department to administer this chapter, as allocated by the Legislature.

[ 2009, c. 631, §45 (NEW); 2009, c. 631, §51 (AFF) .]

SECTION HISTORY

2009, c. 631, §45 (NEW). 2009, c. 631, §51 (AFF).



22 §2430-A. Compliance

The department may take action necessary to ensure compliance with this chapter, including, but not limited to, collecting, possessing, transporting and performing laboratory testing on soil and marijuana plant samples and samples of products containing marijuana from registered primary caregivers and registered dispensaries to determine compliance with this chapter and for evidence purposes. [2013, c. 516, §16 (NEW).]

SECTION HISTORY

2009, c. 631, §46 (NEW). 2009, c. 631, §51 (AFF). 2013, c. 516, §16 (RPR).



22 §2430-B. Admissibility of records

A certificate, signed by the commissioner or the commissioner's designee, stating what the records of the department show on any given matter related to this chapter is admissible in evidence in all courts of this State to prove what the records of the department are on that matter. Upon testimony of a law enforcement officer that the certificate and records were obtained by that law enforcement officer from the department, the court shall admit that certificate and those records as evidence without any further foundation or testimony. If the department stores records in a computer or similar device, a printout or other output readable by sight of information stored in the department's computer or similar device, certified by the commissioner or the commissioner's designee as an accurate reflection of the stored information, is admissible in evidence to prove the content of the records. [2011, c. 383, §5 (NEW); 2011, c. 407, Pt. B, §35 (NEW).]

SECTION HISTORY

2011, c. 383, §5 (NEW). 2011, c. 407, Pt. B, §35 (NEW).






Chapter 559: WATER FOR HOMES OR SCHOOLS

22 §2431. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 207, §2 (AMD). 1975, c. 751, §2 (RP).



22 §2432. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 751, §2 (RP).



22 §2433. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 751, §2 (RP).



22 §2434. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 751, §2 (RP).



22 §2435. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 751, §2 (RP).



22 §2436. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 341, (AMD). 1973, c. 157, §1 (RPR). 1975, c. 751, §2 (RP).



22 §2437. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 283, (NEW). 1975, c. 751, §2 (RP).



22 §2437-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 534, (NEW). 1975, c. 751, §2 (RP).



22 §2438. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 157, §2 (NEW). 1975, c. 751, §2 (RP).






Chapter 560: WATER TREATMENT PLANTS AND WATER DISTRIBUTION SYSTEMS

22 §2441. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 209, §1 (NEW). 1975, c. 751, §3 (RP).



22 §2442. Classification (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 209, §1 (NEW). 1975, c. 751, §3 (RP).



22 §2443. Certification (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 209, §1 (NEW). 1975, c. 751, §3 (RP).



22 §2444. Board of certification (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 209, §1 (NEW). 1975, c. 751, §3 (RP).



22 §2445. Certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 209, §1 (NEW). 1975, c. 751, §3 (RP).



22 §2446. Certificate from outside Maine (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 209, §1 (NEW). 1975, c. 751, §3 (RP).



22 §2447. Certificate from owner of particular system (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 209, §1 (NEW). 1973, c. 625, §118 (AMD). 1975, c. 751, §3 (RP).



22 §2448. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 209, §1 (NEW). 1975, c. 751, §3 (RP).



22 §2449. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 209, §1 (NEW). 1975, c. 751, §3 (RP).



22 §2450. Certification; temporary (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 209, §1 (NEW). 1971, c. 54, (AMD). 1973, c. 625, §119 (AMD). 1975, c. 751, §3 (RP).



22 §2451. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 209, §1 (NEW). 1975, c. 751, §3 (RP).






Chapter 561: CAMPS AND ROADSIDE PLACES

22 §2481. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 496, §2 (RP).



22 §2482. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 496, §2 (RP).



22 §2483. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 496, §2 (RP).



22 §2484. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 221, (AMD). 1967, c. 494, §17 (AMD). 1975, c. 496, §2 (RP).



22 §2485. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 496, §2 (RP).



22 §2486. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 197, (AMD). 1975, c. 496, §2 (RP).



22 §2487. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 496, §2 (RP).






Chapter 562: CAMPGROUNDS, RECREATIONAL CAMPS, YOUTH CAMPS AND EATING ESTABLISHMENTS

22 §2491. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1975, c. 496, §3 (NEW).]

1. Campground. "Campground" means, in addition to the generally accepted definitions, camping areas, recreational vehicle parks, seashore resorts, lakeshore places, picnic and lunch grounds or other premises where tents, recreational vehicles, rental cabins and cottages are permitted on 5 or more sites for compensation either directly or indirectly. "Campground" includes, but is not limited to, sites intended for recreational purposes rather than permanent residency. "Campground" does not include parking lots or areas where camping is not authorized.

[ 2011, c. 193, Pt. A, §1 (AMD) .]

2. Catering establishments. "Catering establishments" means any kitchen, commissary or similar place in which food or drink is prepared for sale or service elsewhere or for service on the premises during special catered events.

[ 1975, c. 496, §3 (NEW) .]

2-A. Calories per serving. "Calories per serving" means the caloric information for a food or beverage item being offered for consumption by one person, as usually prepared and as offered for sale on the menu, menu board or food display tag.

[ 2009, c. 395, §1 (NEW); 2009, c. 395, §8 (AFF) .]

2-B. Chain restaurant. "Chain restaurant" means an eating establishment that does business under the same trade name in 20 or more locations, at least one of which is located in the State, that offers predominantly the same type of meals, food, beverages or menus, regardless of the type of ownership of an individual location. "Chain restaurant" does not include a grocery store. "Chain restaurant" does not include a hotel or motel that provides a separately owned eating establishment but does include the separately owned eating establishment if the eating establishment meets the criteria of this subsection. "Chain restaurant" does not include a movie theater.

[ 2009, c. 395, §2 (NEW); 2009, c. 395, §8 (AFF) .]

3. Commissioner. "Commissioner" means the Commissioner of Health and Human Services.

[ 1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

4. Cottage. "Cottage" means a single structure where sleeping accommodations are furnished to the public as a business for a day, week or month, but not for longer than an entire season, for temporary occupancy for recreational purposes only and not for permanent residency.

[ 2011, c. 193, Pt. A, §2 (AMD) .]

5. Department. "Department" means the Department of Health and Human Services.

[ 1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

6. Eating and lodging place. "Eating and lodging place" means every building or structure or any part thereof kept, used as, maintained as, advertised as or held out to the public to be a place where eating and sleeping accommodations are furnished to the public as a business, such as hotels, motels, guest homes and cottages.

[ 2011, c. 193, Pt. A, §3 (AMD) .]

7. Eating establishment. "Eating establishment" means any place where food or drink is prepared and served, or served to the public for consumption on the premises, or catering establishments, or establishments dispensing food from vending machines, or establishments preparing foods for vending machines dispensing foods other than in original sealed packages, such as hotels, motels, boarding homes, restaurants, take-out restaurants, mobile eating places, coffee shops, cafeterias, short order cafes, luncheonettes, grills, tearooms, sandwich shops, soda fountains, bars, cocktail lounges, night clubs, roadside stands, industrial feeding establishments, private or public institutions routinely serving foods such as schools, retail frozen dairy product establishments, airports, parks, theaters, recreational camps, youth camps or any other catering or nonalcoholic drinking establishments or operations where food is prepared and served or served for consumption on the premises, or catering establishments where food is prepared, or where foods are prepared for vending machines dispensing food other than in original sealed packages.

[ 2013, c. 264, §3 (AMD) .]

7-A. Food display tag. "Food display tag" means a written or printed description of a food or beverage item, such as a label or placard, placed in the vicinity of the food or beverage item identifying the type or price of the food or beverage.

[ 2009, c. 395, §3 (NEW); 2009, c. 395, §8 (AFF) .]

7-B. Grocery store. "Grocery store" means a store primarily engaged in the retail sale of canned food, dry goods, fresh fruits and vegetables, fresh meats, fish and poultry. "Grocery store" includes a convenience store, but does not include a separately owned eating establishment located within a grocery store.

[ 2009, c. 395, §4 (NEW); 2009, c. 395, §8 (AFF) .]

7-C. Menu. "Menu" means a written or printed list describing food or beverage items offered for sale at an eating establishment that may be distributed on or off the premises, but does not include a menu board.

[ 2009, c. 395, §5 (NEW); 2009, c. 395, §8 (AFF) .]

7-D. Menu board. "Menu board" means a list of food or beverage items offered for sale at an eating establishment that is posted in a public area for viewing by multiple customers, including a backlit marquee sign, chalkboard or drive-through menu sign.

[ 2009, c. 395, §6 (NEW); 2009, c. 395, §8 (AFF) .]

7-E. Health inspector. "Health inspector" means a person whose education and experience in the biological and sanitary sciences qualify that person to engage in the promotion and protection of the public health and who applies technical knowledge to solve problems of a sanitary nature and develops methods and carries out procedures for the control of those factors of the environment that affect the health, safety and well-being of others.

[ 2011, c. 193, Pt. A, §5 (NEW) .]

7-F. Lodging place. "Lodging place" means a building or structure, or any part of a building or structure, used, maintained, advertised or held out to the public as a place where sleeping accommodations are furnished to the public for business purposes. "Lodging place" includes, but is not limited to, hotels, motels, bed and breakfasts and inns where the owner or managing entity maintains the lodging facilities and the structures are located in the same general physical location. "Lodging place" includes a property under common management where 4 or more rooms, cottages or condominium units are rented to the public. "Lodging place" does not include vacation rentals, youth camps, dormitories of charitable, educational or philanthropic institutions, fraternity or sorority houses affiliated with educational institutions, permanent residences, rooming houses, tenancies at will or rental properties with tenant and landlord relationships.

[ 2013, c. 264, §4 (AMD) .]

8. Mobile eating place. "Mobile eating place" means a mobile vehicle designed and constructed to transport, prepare, sell or serve food at a number of sites and capable of being moved from its serving site at any time.

[ 1975, c. 496, §3 (NEW) .]

9. Mobile home.

[ 1983, c. 553, §18 (RP) .]

10. Mobile home park.

[ 1983, c. 553, §18 (RP) .]

10-A. Public pool. "Public pool" means any constructed or prefabricated pool other than a residential pool or medical facility pool that is intended to be used for swimming, recreational bathing or wading and is operated by an owner, lessee, tenant or concessionaire or by a person licensed by the department whether or not a fee is charged for use. "Public pool" includes a pool on the premises of a child care facility that is licensed or required to be licensed under section 8301-A.

[ 2011, c. 193, Pt. A, §7 (NEW) .]

10-B. Public spa. "Public spa" means any constructed spa other than a residential spa or medical facility spa.

[ 2011, c. 193, Pt. A, §8 (NEW) .]

11. Recreational camp or sporting camp. "Recreational camp" or "sporting camp" means a building or group of buildings devoted primarily to the offering of primitive lodging for a fee to persons who want primitive recreation, snowmobiling, hunting, fishing and similar camps, not including summer sports programs overseen by employees or volunteers of municipalities and educational institutions when the activities generally take place at municipal or institutional properties and buildings.

[ 2011, c. 193, Pt. A, §9 (RPR) .]

12. Sanitarian.

[ 2011, c. 193, Pt. A, §10 (RP) .]

13. Vending machine establishment.

[ 2011, c. 193, Pt. A, §11 (RP) .]

14. Vending machine. "Vending machine" means any self-service device offered for public use that, upon insertion of money or by other similar means, dispenses unit servings of food other than in original sealed packages without the necessity of replenishing the device between vending operations.

[ 2011, c. 193, Pt. A, §12 (AMD) .]

15. Retail frozen dairy product establishment. "Retail frozen dairy product establishment" means any place, premise or establishment and any part thereof where frozen dairy products, such as ice cream, frozen custard, ice milk, sherbert, ices and related food products are prepared for consumption on or off premises.

[ 1979, c. 672, Pt. A, §60 (NEW) .]

16. Youth camp. "Youth camp" means a combination of program and facilities established for the primary purpose of providing an outdoor group living experience for children with social, recreational, spiritual and educational objectives and operated and used for 5 or more consecutive days during one or more seasons of the year. "Youth camp" includes day camps, residential camps and trip and travel camps. "Youth camp" does not include summer sports programs overseen by employees or volunteers of municipalities and educational institutions when the activities generally take place at municipal or institutional properties and buildings.

[ 2011, c. 193, Pt. A, §13 (AMD) .]

17. Vacation rental. "Vacation rental" means a residential property that is rented for vacation, leisure or recreation purposes for a day, a week or a month, and typically under 30 days but not for more than an entire summer or winter season, to a person who has a place of permanent residence to which the person intends to return.

[ 2013, c. 264, §5 (NEW) .]

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 496, §3 (NEW). 1979, c. 30, §1 (AMD). 1979, c. 672, §§A59,60 (AMD). 1983, c. 553, §18 (AMD). 2003, c. 689, §§B6,7 (REV). 2009, c. 211, Pt. A, §§1-3 (AMD). 2009, c. 395, §§1-6 (AMD). 2009, c. 395, §8 (AFF). 2011, c. 193, Pt. A, §§1-13 (AMD). 2013, c. 264, §§3-5 (AMD).



22 §2492. License required

1. License required. A person, corporation, firm or copartnership may not conduct, control, manage or operate the following establishments for compensation, directly or indirectly, without a license issued by the department:

A. An eating establishment; [2003, c. 452, Pt. K, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. An eating and lodging place; [2003, c. 452, Pt. K, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A lodging place; [2003, c. 452, Pt. K, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. A recreational camp or sporting camp; [2011, c. 193, Pt. A, §14 (AMD).]

E. A campground; [2011, c. 193, Pt. A, §14 (AMD).]

F. A youth camp; [2011, c. 193, Pt. A, §14 (AMD).]

G. A public pool; or [2011, c. 193, Pt. A, §14 (NEW).]

H. A public spa. [2011, c. 193, Pt. A, §14 (NEW).]

Licenses issued must be displayed in a place readily visible to customers or other persons using a licensed establishment.

[ 2011, c. 193, Pt. A, §14 (AMD) .]

2. Violation. A person, corporation, firm or copartnership may not:

A. Violate subsection 1; or [2003, c. 452, Pt. K, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violate subsection 1 after having previously violated subsection 1. [2003, c. 452, Pt. K, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. K, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Campground; presumption. If a campground consists of 5 or more tents or recreational vehicles on a commercial lot, it is presumed that the owner or renter of the lot is receiving compensation for the use of a campground. The owner or renter may rebut the presumption if the owner or renter presents a preponderance of evidence to the contrary.

[ 2011, c. 193, Pt. A, §15 (AMD) .]

SECTION HISTORY

1975, c. 496, §3 (NEW). 1979, c. 30, §2 (AMD). 1983, c. 553, §19 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §K20 (RPR). 2009, c. 211, Pt. A, §§4-6 (AMD). 2011, c. 193, Pt. A, §§14, 15 (AMD).



22 §2493. Applicant

Any person, corporation, firm or copartnership desiring a license shall submit satisfactory evidence of his, her or its ability to comply with the minimum standards of this chapter and all regulations adopted thereunder. [1975, c. 496, §3 (NEW).]

SECTION HISTORY

1975, c. 496, §3 (NEW).



22 §2494. Fees

Each application for, or for renewal of, a license to operate an eating establishment, eating and lodging place, lodging place, recreational camp, youth camp or campground within the meaning of this chapter must be accompanied by a fee, appropriate to the size of the establishment, place, camp or area of the licensee, determined by the department and not to exceed the fees listed below. All fees collected by the department must be deposited into a special revenue account established for this purpose. No such fee may be refunded. No license may be assignable or transferable. The fees may not exceed: [2011, c. 193, Pt. B, §1 (AMD).]

1. One hundred dollars. One hundred dollars for:

A. Public schools governed by a school board of an administrative unit; [1987, c. 838, §1 (NEW).]

B. Private secondary schools approved for tuition when school enrollments are at least 60% publicly funded students as determined by the previous school year's October to April average enrollment; and [1987, c. 838, §1 (NEW).]

C. Schools operated by an agency of State Government for the education of children in unorganized territories; [1987, c. 838, §1 (NEW).]

[ 2003, c. 673, Pt. X, §1 (AMD) .]

2. Sixty dollars. Sixty dollars for each inspection for any establishment that is located in a municipality that requires local inspections of establishments; and

[ 2011, c. 193, Pt. B, §2 (AMD) .]

3. Three hundred dollars. Three hundred dollars for all other establishments, places and camps not included in subsection 1 or 2.

[ 2009, c. 589, §2 (AMD) .]

All such fees are for the license, one licensure inspection and one follow-up inspection. When additional inspections are required to determine an applicant's eligibility for licensure, the department is authorized through its rules to charge an additional fee not to exceed $100 to cover the costs of each additional inspection or visit. Failure to pay such charges within 30 days of the billing date constitutes grounds for revocation of the license, unless an extension for a period not to exceed 60 days is granted in writing by the commissioner. [2011, c. 375, §1 (AMD).]

SECTION HISTORY

1975, c. 496, §3 (NEW). 1981, c. 703, §§A17,A18 (AMD). 1983, c. 553, §20 (AMD). 1987, c. 838, §1 (AMD). 2003, c. 673, §X1 (AMD). 2007, c. 539, Pt. F, §1 (AMD). 2009, c. 211, Pt. A, §7 (AMD). 2009, c. 589, §2 (AMD). 2011, c. 193, Pt. B, §§1, 2 (AMD). 2011, c. 375, §1 (AMD).



22 §2495. Issuance of licenses

The department shall, within 30 days following receipt of application, issue an annual license to operate any eating establishment, eating and lodging place, lodging place, recreational camp, youth camp or campground that is found to comply with this chapter and the rules adopted by the department. [2011, c. 193, Pt. B, §3 (AMD).]

When any initial applicant is found, based upon an inspection by the department or by municipal inspection made according to section 2499, not in compliance with the requirements of this chapter or departmental regulations adopted and approved pursuant to section 2496 or 2499, subsection 1, the department may refuse issuance of the initial license, but shall issue a conditional license, except when conditions are found that present a serious danger to the health and safety of the public. A conditional license may not exceed 90 days. Failure by the conditional licensee to meet the conditions specified by the department permits the department to void the conditional license. [2003, c. 673, Pt. X, §2 (AMD).]

The conditional license shall be void when the department has delivered in hand or by certified mail a written notice to the conditional licensee or, if the licensee cannot be reached for service in hand or by certified mail, has left notice thereof at the facility. [1981, c. 203, §1 (RPR).]

The department may redistribute expiration dates for new and renewed licenses to provide for comparable distribution of licenses on a quarterly basis throughout the year and shall prorate the fees for licenses with a term less or more than one year. The prescribed fee shall accompany the application for a new license, or the renewal of a license. [1981, c. 203, §1 (RPR).]

Licenses shall be renewed upon application therefor and upon payment of the prescribed fee and subject to compliance with regulations of the department and with this chapter. The department shall provide licensees with notice of the need for renewal and necessary forms no less than 30 days prior to the expiration of the license. [1981, c. 203, §1 (RPR).]

The issuance of the license provided for in this chapter does not provide exemption from other state or local laws, ordinances or regulations, notwithstanding any other provision of law. [1981, c. 203, §1 (RPR).]

Licenses erroneously issued by the department are void and shall be returned to the department on demand in a notice delivered by hand or by certified mail to the licensee. For cause, the department may revoke or suspend any license pursuant to section 2500. [1981, c. 203, §1 (RPR).]

SECTION HISTORY

1975, c. 496, §3 (NEW). 1977, c. 459, (AMD). 1981, c. 203, §1 (RPR). 1983, c. 553, §21 (AMD). 2003, c. 673, §X2 (AMD). 2009, c. 211, Pt. A, §8 (AMD). 2011, c. 193, Pt. B, §3 (AMD).



22 §2496. Rules and policies

1. Department rulemaking. The department is authorized and empowered to make and enforce all necessary rules and regulations for the administration of this chapter, and may rescind or modify such rules and regulations from time to time as may be in the public interest, insofar as such action is not in conflict with any of the provisions of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 140, §1 (NEW) .]

2. Youth camps; emergency medication. A youth camp must have a written policy authorizing campers to self-administer emergency medication, including, but not limited to, an asthma inhaler or an epinephrine pen. The written policy must include the following requirements:

A. A camper who self-administers emergency medication must have the prior written approval of the camper's primary health care provider and the camper's parent or guardian; [2005, c. 140, §1 (NEW).]

B. The camper's parent or guardian must submit written verification to the youth camp from the camper's primary health care provider confirming that the camper has the knowledge and the skills to safely self-administer the emergency medication in camp; [2009, c. 211, Pt. A, §9 (AMD).]

C. The youth camp health staff must evaluate the camper's technique to ensure proper and effective use of the emergency medication in camp; and [2009, c. 211, Pt. A, §9 (AMD).]

D. The emergency medication must be readily available to the camper. [2005, c. 140, §1 (NEW).]

[ 2009, c. 211, Pt. A, §9 (AMD) .]

SECTION HISTORY

1975, c. 496, §3 (NEW). 1977, c. 694, §351 (AMD). 1999, c. 727, §1 (AMD). 2005, c. 140, §1 (RPR). 2009, c. 211, Pt. A, §9 (AMD). MRSA T.22 ., §2496 (AMD).



22 §2497. Right of entry, inspection and determination of compliance

The department and any duly designated officer or employee of the department have the right, without an administrative inspection warrant, to enter upon and into the premises of any establishment licensed pursuant to this chapter at any reasonable time in order to determine the state of compliance with this chapter and any rules in force pursuant to this chapter. Such right of entry and inspection extends to any premises that the department has reason to believe is being operated or maintained without a license but no such entry and inspection of any premises may be made without the permission of the owner or person in charge unless a search warrant is obtained authorizing entry and inspection. The department and any duly designated officer or employee of the department do not have the right to enter, for inspection under this chapter, upon and into the premises of any establishment that is licensed under chapter 551, subchapter 1. [2011, c. 375, §2 (AMD).]

Determination of compliance with this chapter and any rules adopted pursuant to this chapter must be made at least once every 2 years by inspection or other method as determined by the department. [2011, c. 375, §2 (AMD).]

SECTION HISTORY

1975, c. 496, §3 (NEW). 1979, c. 672, §A61 (AMD). 1985, c. 771, §5 (AMD). 1987, c. 838, §2 (AMD). 1991, c. 528, §J4 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §J4 (AMD). 2011, c. 375, §2 (AMD).



22 §2498. Fines and penalties

1. Authorization. The department is authorized to impose one or more of the following sanctions when a violation of this chapter, or rules enacted pursuant to this chapter, occurs and the department determines that a sanction is necessary and appropriate to ensure compliance with state licensing rules or to protect the public health.

A. The department may impose penalties for violations of this chapter, or the rules adopted pursuant to this chapter, on any eating establishment, eating and lodging place, lodging place, recreational camp, youth camp, public pool or public spa or campground. The penalties may not be greater than $100 for each violation. Each day that the violation remains uncorrected may be counted as a separate offense. Penalties may be imposed for each violation of the rules. [2013, c. 264, §6 (AMD).]

B. The department may direct an eating establishment, eating and lodging place, lodging place, recreational camp, youth camp, public pool or public spa or campground to correct any violations in a manner and within a time frame that the department determines is appropriate to ensure compliance with state rules or to protect the public health. Failure to correct violations within the time frames constitutes a separate finable violation. [2013, c. 264, §6 (AMD).]

C. Any person, corporation, firm or copartnership that operates any eating establishment, eating and lodging place, lodging place, recreational camp, youth camp, public pool or public spa or campground without first obtaining a license as required by this chapter must be punished, upon adjudication of unlicensed operation, by a fine of not less than $25 nor more than $200, and upon a 2nd or subsequent adjudication of unlicensed operation must be punished by a fine of not less than $200 nor more than $500. Each day any such person, corporation, firm or copartnership operates without obtaining a license constitutes a separate offense. [2013, c. 264, §6 (AMD).]

D. In the event of any violation of this section or any rule pursuant to this chapter, the Attorney General may seek to enjoin a further violation, in addition to any other remedy. [1991, c. 528, Pt. J, §5 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. J, §5 (NEW).]

E. A person, corporation, firm or copartnership that fails to pay a penalty imposed pursuant to this chapter:

(1) May be referred to the Attorney General for appropriate enforcement action; and

(2) In addition to all fines and penalties imposed pursuant to this chapter, is liable for any interest, costs and fees incurred by the department, including attorney's fees. [2013, c. 264, §6 (NEW).]

[ 2013, c. 264, §6 (AMD) .]

2. Schedule of penalties. The department shall establish a schedule of penalties according to the nature and duration of the violation.

[ 1991, c. 528, Pt. J, §5 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. J, §5 (NEW) .]

3. Enforcement and appeal. Enforcement and appeal of this section is as follows.

A. The department may impose any fine in conformity with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV, providing the licensee the opportunity for an administrative hearing. [1991, c. 528, Pt. J, §5 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. J, §5 (NEW).]

B. Licensees that are fined pursuant to this chapter are required to pay the department the amount of the penalties. If a licensee has not paid any collectible fines by the time of its license renewal, the department may collect such fines by requiring their payment prior to the processing of any license renewal application. An appeal of the department's decision to fine a licensee stays the collection of any fine. Interest must accrue on fines at a rate described in Title 14, section 1602-B prior to the completion of any appeal. After the completion of any appeal process or after any appeal period has passed, interest must accrue pursuant to Title 14, section 1602-C. [2003, c. 460, §11 (AMD).]

[ 2003, c. 460, §11 (AMD) .]

SECTION HISTORY

1975, c. 496, §3 (NEW). 1983, c. 553, §22 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, §J5 (RPR). 1991, c. 591, §J5 (RPR). 2003, c. 460, §11 (AMD). 2003, c. 673, §X3 (AMD). RR 2005, c. 2, §17 (COR). 2005, c. 481, §1 (AMD). 2009, c. 211, Pt. A, §§10-12 (AMD). 2011, c. 193, Pt. B, §§4-6 (AMD). 2013, c. 264, §6 (AMD).



22 §2499. Municipal inspections

Notwithstanding any other provisions of this chapter, in order to ensure statewide uniformity in health standards, health inspector certification and the maintenance of inspection report records, a municipality must have been delegated authority by the department to conduct inspections and demonstrated adherence to requirements under this section prior to performing any municipal inspections under such authority. Any municipal inspection of an establishment under this section conducted by a municipality that has not been delegated authority is void. The department may issue a license to an establishment as defined in section 2491 on the basis of an inspection performed by a health inspector who works for and is compensated by the municipality in which such an establishment is located, but only if the following conditions have been met. [2011, c. 589, §1 (RPR).]

1. Adopted rules; code of standards. The municipality involved has adopted ordinances or a code of standards for the establishments that has been approved by the department and that is consistent with the rules used by the department for the issuance of licenses in effect at the time of inspection.

[ 2011, c. 295, §2 (AMD) .]

2. Qualified to make inspections. A municipally employed health inspector may not make inspections under the provisions of this chapter unless certified as qualified by the Commissioner of Health and Human Services.

[ 2011, c. 193, Pt. B, §7 (AMD) .]

3. Inspection to ascertain intent. The department may from time to time inspect such municipally inspected establishments to ascertain that the intent of these statutes is being followed.

[ 1975, c. 496, §3 (NEW) .]

4. Inspection reports. The municipalities shall furnish electronic copies of its inspection reports in a format and on a schedule determined by the department.

[ 2011, c. 193, Pt. A, §16 (AMD) .]

5. Charge. Municipalities may not charge the department for performing such inspections.

[ 1975, c. 496, §3 (NEW) .]

6. License fee. When a license is issued to an establishment, as described in section 2492, subsection 1, located in a municipality to which authority to conduct inspection has been delegated by the department as specified in this section, the requirement for payment of a license fee by the establishment to the department as set forth in section 2494 must be waived. However, the licensee is required to pay the department a sum not to exceed $100 to support the costs of mailing and handling.

[ 2011, c. 193, Pt. A, §17 (AMD) .]

7. Licenses. Licenses issued under this section must be displayed, renewed and in every other way treated the same as licenses issued under this chapter on the basis of inspection by the department.

[ 2003, c. 673, Pt. X, §5 (AMD) .]

8. Certification. Certification of municipally employed health inspectors must be in accordance with standards set by the commissioner and be for a period of 3 years.

[ 2011, c. 193, Pt. B, §8 (AMD) .]

9. Delegation renewal. Beginning January 1, 2005, and every 3 years thereafter, the department shall review the inspection program of the municipalities to which authority to conduct inspections has been delegated. The process for the delegation of this authority and other such provisions describing the assignment of and removal of this delegation of authority must be established by rule and must include, but not be limited to, staff competency, enforcement and compliance history, inspection practices and reporting practices. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 193, Pt. A, §18 (AMD) .]

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 496, §3 (NEW). 1981, c. 703, §A19 (AMD). 2003, c. 673, §§X4-6 (AMD). 2003, c. 689, §B7 (REV). 2011, c. 193, Pt. A, §§16-18 (AMD). 2011, c. 193, Pt. B, §§7-9 (AMD). 2011, c. 295, §§1, 2 (AMD). 2011, c. 589, §1 (AMD).



22 §2500. Suspension or revocation; appeals

When the department believes a license should be suspended or revoked, it shall file a complaint with the District Court in conformity with the Maine Administrative Procedure Act. A person aggrieved by the refusal of the department to issue a license may request a hearing in conformity with the Maine Administrative Procedure Act. [1977, c. 694, §352 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

Whenever, upon inspection, conditions are found which violate this chapter or regulations adopted thereunder, or which may endanger the life, health or safety of persons living in or attending any licensed establishment under this chapter, the department may request an emergency suspension of license of the District Court pursuant to Title 4, section 184, subsection 6, and the court may grant suspension subject to reinstatement following a hearing before the court if cause is not shown. [1999, c. 547, Pt. B, §41 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1975, c. 496, §3 (NEW). 1977, c. 694, §352 (AMD). 1981, c. 203, §2 (AMD). 1999, c. 547, §§B41,78 (AMD). 1999, c. 547, §B80 (AFF).



22 §2500-A. Menu labeling for chain restaurants

The provisions of this section apply to chain restaurants that are located in the State. [2009, c. 395, §7 (NEW); 2009, c. 395, §8 (AFF).]

1. Caloric information. A chain restaurant shall state on a food display tag, menu or menu board the total amount of calories per serving of each food and beverage item listed for sale on the food display tag, menu or menu board. The statement of calories required in this subsection must be:

A. Clear and conspicuous; [2009, c. 395, §7 (NEW); 2009, c. 395, §8 (AFF).]

B. Adjacent to or in close proximity and clearly associated with the item to which the statement refers; and [2011, c. 691, Pt. D, §9 (AMD).]

C. Printed in a font and format at least as prominent in size and appearance as the name or the price of the item to which the statement refers. [2011, c. 691, Pt. D, §9 (AMD).]

D. [2011, c. 691, Pt. D, §9 (RP).]

As the statement of calories pertains to beer, wine and spirits, the statement must also meet the requirements of subsection 6.

[ 2011, c. 691, Pt. D, §9 (AMD) .]

2. Determining caloric content. The caloric content information required by subsection 1 must be determined on a reasonable basis and may be determined only once per standard menu item if the eating establishment follows a standardized recipe, trains to a consistent method of preparation and maintains a reasonably consistent portion size. For the purposes of this subsection a reasonable basis for determining caloric content means use of a recognized method for determining calorie content, including, but not limited to, nutrient databases, laboratory testing and other reliable methods of analysis. Caloric content may be rounded to the nearest 10 calories for caloric content above 50 calories and to the nearest 5 calories for caloric content of 50 calories and below.

[ 2009, c. 395, §7 (NEW); 2009, c. 395, §8 (AFF) .]

3. Required statement. A menu or menu board or written nutrition information provided to a customer by a chain restaurant must contain the following statement in a clear and conspicuous manner and in a prominent location: "To maintain a healthy weight, a typical adult should consume approximately 2,000 calories per day; however, individual calorie needs may vary." A menu, menu board or written nutrition information provided to a customer by a chain restaurant may include the following statement or a statement similar to the following: "Nutrition information is based upon standard recipes and product formulations; however, modest variations may occur due to differences in preparation, serving sizes, ingredients or special orders."

[ 2009, c. 395, §7 (NEW); 2009, c. 395, §8 (AFF) .]

4. Different varieties. For a food or beverage item that is listed as a single item but includes more than one variety, the caloric information required under subsection 1 for that item must be the median value of calories for all varieties offered for that item if the caloric information for each variety of the item is within 20% of the median for that item. If the caloric information required by subsection 1 for a variety of a food or beverage item is not within 20% of the median for that item, then the caloric information must be stated for each variety of that item. If a food display tag is used to identify a specific variety of a food or beverage item, the caloric information required by subsection 1 must be for that specific variety of the item.

[ 2009, c. 395, §7 (NEW); 2009, c. 395, §8 (AFF) .]

5. Exceptions. A chain restaurant is not required to provide information pursuant to subsection 1 for:

A. Food items served at a self-service salad bar or buffet; [2009, c. 395, §7 (NEW); 2009, c. 395, §8 (AFF).]

B. An item offered for a limited time that appears on a menu, menu board or food display tag for less than 90 days per year; [2009, c. 395, §7 (NEW); 2009, c. 395, §8 (AFF).]

C. A condiment or other item offered to a customer for general use without charge; [2009, c. 395, §7 (NEW); 2009, c. 395, §8 (AFF).]

D. An item sold to a customer in a manufacturer’s original sealed package that contains nutrition information as required by federal law; or [2009, c. 395, §7 (NEW); 2009, c. 395, §8 (AFF).]

E. A custom order for a food or beverage item that does not appear on a menu, menu board or food display tag. [2009, c. 395, §7 (NEW); 2009, c. 395, §8 (AFF).]

[ 2009, c. 395, §7 (NEW); 2009, c. 395, §8 (AFF) .]

6. Alcoholic beverages. A chain restaurant shall state on a food display tag, menu or menu board the average caloric value for beers, wines and spirits as established by the United States Department of Agriculture, Agriculture Research Service in the National Nutrient Database for Standard Reference. A food display tag, menu or menu board for beer, wine and spirits may include the following statement: "Signature drinks or liqueurs with added ingredients may contain increased caloric content."

[ 2009, c. 395, §7 (NEW); 2009, c. 395, §8 (AFF) .]

7. Compliance; enforcement. The department or an agent authorized to inspect an eating establishment under section 2499 shall ensure compliance with the provisions of this section but is not required to verify the accuracy of the caloric information required by this section. Upon request a chain restaurant shall provide to the department documentation of the accuracy of the information required by subsection 1. A violation of this section is a violation of the Maine Unfair Trade Practices Act, enforceable against the owner or franchisee of the eating establishment, except that no private remedies exist under Title 5, section 213. This section may not be construed to create or enhance any claim, right of action or civil liability that did not exist under state law prior to the effective date of this subsection or limit any claim, right of action or civil liability that otherwise exists under state law. No private right of action arises out of this section. The only mechanism for enforcing this section is as provided in this subsection.

[ 2009, c. 395, §7 (NEW); 2009, c. 395, §8 (AFF) .]

8. Uniformity of regulation; preemption. To the extent consistent with federal law, the regulation of disclosure of caloric and nutritional information is a matter of statewide concern, and state law governing that disclosure occupies the whole field of regulation regarding disclosure by chain restaurants of nutritional information and requirements regarding the content required to be posted on menus, menu boards and food display tags. A local government may not adopt an ordinance regulating the dissemination of caloric or nutritional information or requiring information to be placed on menus, menu boards or food display tags by a chain restaurant, and any ordinance or regulation that violates this subsection is void and has no force or effect.

[ 2009, c. 395, §7 (NEW); 2009, c. 395, §8 (AFF) .]

SECTION HISTORY

2009, c. 395, §7 (NEW). 2009, c. 395, §8 (AFF). 2011, c. 691, Pt. D, §9 (AMD).



22 §2501. Exceptions

Private homes are not deemed or considered lodging places and subject to a license when not more than 5 rooms are let; such private homes must post in a visible location in each rented room a card with the following statement in text that is easily readable in no less than 18-point boldface type of uniform font "This lodging place is not regulated by the State of Maine Department of Health and Human Services, Maine Center for Disease Control and Prevention." The homes must provide guests upon check-in with a notice containing the same information. A license is not required from vacation rentals, youth camps, dormitories of charitable, educational or philanthropic institutions or fraternity and sorority houses affiliated with educational institutions, or from private homes used in emergencies for the accommodation of persons attending conventions, fairs or similar public gatherings, nor from temporary eating establishments and temporary lodging places for the same, nor from railroad dining or buffet cars, nor from construction camps, nor from boarding houses and camps conducted in connection with wood cutting and logging operations, nor from any boarding care facilities or children's homes that are licensed under section 7801. [2013, c. 264, §7 (AMD).]

Rooms and cottages are not deemed or considered lodging places and subject to a license where not more than 3 rooms and cottages are let. [2011, c. 193, Pt. B, §10 (AMD).]

Stores or other establishments, where bottled soft drinks or ice cream is sold for consumption from the original containers only, and where no tables, chairs, glasses or other utensils are provided in connection with such sale, are not considered eating establishments. At such establishments, straws or spoons may be provided to aid in the consumption of such bottled soft drinks or ice cream, as long as they are supplied in original individual single service sterile packages. [2011, c. 193, Pt. B, §10 (AMD).]

Nonprofit organizations including, but not limited to, 4-H Clubs, scouts and agricultural societies are exempt from department rules and regulations relating to dispensing foods and nonalcoholic beverages at not more than 12 public events or meals within one calendar year. [2011, c. 193, Pt. B, §10 (AMD).]

SECTION HISTORY

1975, c. 496, §3 (NEW). 1977, c. 78, §148 (AMD). 2007, c. 428, §1 (AMD). 2011, c. 193, Pt. B, §10 (AMD). 2013, c. 264, §7 (AMD).



22 §2502. Transaction fee for electronic renewal of license

The department may collect a transaction fee from a licensee who renews a license electronically under this chapter. The fee may not exceed the cost of providing the electronic license renewal service. The department may adopt rules necessary to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 589, §3 (NEW).]

SECTION HISTORY

2009, c. 589, §3 (NEW).






Chapter 562-A: PREPARATION OF LIVESTOCK AND POULTRY PRODUCTS FOR HUMAN CONSUMPTION

Subchapter 1: GENERAL PROVISIONS

22 §2511. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 771, §1 (NEW).]

1. Adulterated. "Adulterated" applied to a livestock or poultry product means that the livestock product or poultry product:

A. Contains a poisonous or harmful substance that may render it injurious to health. The product is not considered adulterated under this definition if the quantity of the substance in or on the product does not ordinarily render it injurious to health; [1999, c. 771, §1 (NEW).]

B. Contains an added poisonous or harmful substance that may, in the judgment of the commissioner, make the product unfit for human food; [1999, c. 771, §1 (NEW).]

C. Is a raw agricultural commodity and the commodity contains a pesticide chemical that is unsafe within the meaning of the Federal Food, Drug, and Cosmetic Act, Section 408; [1999, c. 771, §1 (NEW).]

D. Contains a food additive that is unsafe within the meaning of the Federal Food, Drug, and Cosmetic Act, Section 409; [1999, c. 771, §1 (NEW).]

E. Contains a color additive that is unsafe within the meaning of the Federal Food, Drug, and Cosmetic Act, Section 706. A product that is not otherwise considered adulterated under paragraph C or D is considered adulterated if use of the pesticide chemical, food additive or color additive in or on the product is prohibited by rules of the commissioner in licensed establishments; [1999, c. 771, §1 (NEW).]

F. Consists of any filthy, putrid or decomposed substance or is unsound, unhealthful, unwholesome or otherwise unfit for human food; [1999, c. 771, §1 (NEW).]

G. Has been prepared, packed or held under unsanitary conditions where it may have become contaminated with filth or where it may have been rendered injurious to health; [1999, c. 771, §1 (NEW).]

H. Is the product of an animal, including poultry, that has died in a manner other than by slaughter; [1999, c. 771, §1 (NEW).]

I. Is in or has been in a container composed of a poisonous or harmful substance that may render the contents injurious to health; [1999, c. 771, §1 (NEW).]

J. Has been subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to the Federal Food, Drug, and Cosmetic Act, Section 409; [1999, c. 771, §1 (NEW).]

K. Has had a valuable constituent omitted or abstracted; has had a substance substituted, wholly or in part; has had damage or inferiority concealed in any manner; or has had a substance added, mixed or packed so as to increase its bulk or weight, reduce its quality or strength or make it appear better or of greater value than it is; or [1999, c. 771, §1 (NEW).]

L. Is margarine containing animal fat, and any of the raw material used consisted of a filthy, putrid or decomposed substance. [1999, c. 771, §1 (NEW).]

[ 1999, c. 771, §1 (NEW) .]

2. Animal food manufacturer. "Animal food manufacturer" means a person engaged in the business of preparing animal food, including poultry food, derived wholly or in part from livestock or poultry carcasses or parts or products of carcasses.

[ 1999, c. 771, §1 (NEW) .]

3. Broker or meat and poultry products broker. "Broker" or "meat and poultry products broker" means a person engaged in the business of buying or selling livestock products or poultry products for other persons on commission or otherwise negotiating purchases or sales of these products other than for the broker's account or as an employee of another person.

[ 1999, c. 771, §1 (NEW) .]

4. Color additive. "Color additive" has the same meaning as under the Federal Food, Drug, and Cosmetic Act.

[ 1999, c. 771, §1 (NEW) .]

5. Commercial processor. "Commercial processor" means a person who maintains an official establishment under this chapter for the purpose of processing livestock, meat, meat food products, poultry or poultry products other than for the exclusive use in the household of the owner of the commodity by the owner and members of the owner's household and the owner's nonpaying guests and employees.

[ 1999, c. 771, §1 (NEW) .]

6. Commercial slaughterhouse. "Commercial slaughterhouse" means a person engaged in the business of slaughtering livestock or poultry other than as a custom slaughterhouse.

[ 1999, c. 771, §1 (NEW) .]

7. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or the commissioner's designee.

[ 1999, c. 771, §1 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

8. Consumer package. "Consumer package" means a container or package that contains a product in its final form for sale to the end-use consumer.

[ 1999, c. 771, §1 (NEW) .]

9. Container or package. "Container" or "package" means a box, can, tin, cloth or plastic or other receptacle, wrapper or cover.

[ 1999, c. 771, §1 (NEW) .]

10. Custom processor. "Custom processor" means a person who maintains a licensed establishment under this chapter for the purpose of processing livestock, meat, meat food products, poultry or poultry products exclusively for use in the household of the owner of the commodity by the owner and members of the owner's household and the owner's nonpaying guests and employees.

[ 1999, c. 771, §1 (NEW) .]

11. Custom slaughterhouse. "Custom slaughterhouse" means a person who maintains a slaughtering facility that is a licensed establishment or a registered establishment under this chapter for the purposes of slaughtering livestock or poultry for another person's exclusive use by that person and members of that person's household and that person's nonpaying guests and employees, and who is not engaged in the business of buying or selling carcasses, parts of carcasses, meat or meat food products or any cattle, domesticated deer, sheep, swine, goats, domestic rabbits, equines, poultry or other designated animals useable as human food.

[ 2013, c. 252, §1 (AMD) .]

12. Director. "Director" means the person designated by the commissioner to be in charge of the day-to-day operations of the state meat and poultry inspection and licensing program established by this chapter.

[ 1999, c. 771, §1 (NEW) .]

13. Domesticated deer. "Domesticated deer" means fallow deer, family Cervidae, subfamily Cervinae, genus Dama; red deer, family Cervidae, subfamily Cervinae, genus Cervus, species Elaphus; and any other species specified under Title 7, section 1333, subsection 1 kept as domestic animals for breeding stock or for sale as food.

[ 2003, c. 386, §18 (AMD) .]

14. Federal acts. "Federal acts" means the Federal Meat Inspection Act and the Federal Poultry Products Inspection Act.

[ 1999, c. 771, §1 (NEW) .]

15. Federal Food, Drug, and Cosmetic Act. "Federal Food, Drug, and Cosmetic Act" means the Act so entitled, approved June 25, 1938, 52 Stat. 1040, and amendatory or supplementary acts. It includes as part of its meaning the Maine Food Law, chapter 551, subchapter 1, rules promulgated under that subchapter and amendatory or supplementary acts, when not inconsistent with the Federal Food, Drug, and Cosmetic Act.

[ 1999, c. 771, §1 (NEW) .]

16. Federal Meat Inspection Act. "Federal Meat Inspection Act" means the Act so entitled, approved March 4, 1907, 34 Stat. 1260, as amended by the Wholesome Meat Act 81 Stat. 584.

[ 1999, c. 771, §1 (NEW) .]

17. Federal Poultry Products Inspection Act. "Federal Poultry Products Inspection Act" means the Act so entitled, approved August 28, 1957, 71 Stat. 441, as amended by the Federal Wholesome Poultry Products Act, 82 Stat. 791.

[ 1999, c. 771, §1 (NEW) .]

18. Food additive. "Food additive" has the same meaning as under the Federal Food, Drug, and Cosmetic Act.

[ 1999, c. 771, §1 (NEW) .]

19. Handler of dead, dying, disabled or diseased animals. "Handler of dead, dying, disabled or diseased animals" means a person who buys, sells, transports or otherwise handles animals that died other than by slaughter or animals that display the following symptoms:

A. Central nervous system disorder; [1999, c. 771, §1 (NEW).]

B. Abnormal temperature, high or low; [1999, c. 771, §1 (NEW).]

C. Difficult breathing; [1999, c. 771, §1 (NEW).]

D. Abnormal swellings; [1999, c. 771, §1 (NEW).]

E. Lack of muscular coordination; [1999, c. 771, §1 (NEW).]

F. Inability to walk normally or stand; or [1999, c. 771, §1 (NEW).]

G. Any of the conditions for which livestock are required to be condemned on ante mortem inspection in accordance with the requirements of this chapter and the rules adopted pursuant to this chapter. [1999, c. 771, §1 (NEW).]

[ 1999, c. 771, §1 (NEW) .]

20. Immediate container. "Immediate container" means a consumer package or any other container in which livestock products or poultry products are packed.

[ 1999, c. 771, §1 (NEW) .]

21. Inspector. "Inspector" means an employee or official of the State or an employee or official of the Federal Government or of any other governmental entity of this State, authorized by the commissioner to perform inspection functions under this chapter under an agreement between the commissioner and the governmental entity.

[ 1999, c. 771, §1 (NEW) .]

22. Label. "Label" means a display of written, printed or graphic matter upon a product or the immediate container, not including package liners, of a product.

[ 1999, c. 771, §1 (NEW) .]

23. Labeling. "Labeling" means all labels and other written, printed or graphic matter:

A. On a product or its container or wrapper; or [1999, c. 771, §1 (NEW).]

B. Accompanying the product. [1999, c. 771, §1 (NEW).]

[ 1999, c. 771, §1 (NEW) .]

24. Licensed establishment. "Licensed establishment" means a person required to hold a license under section 2514.

[ 1999, c. 771, §1 (NEW) .]

25. Livestock. "Livestock" means cattle, domesticated deer, sheep, swine, goats, domestic rabbits, horses, mules, other equines or other designated animals, whether live or dead.

[ 1999, c. 771, §1 (NEW) .]

26. Livestock product. "Livestock product" means a carcass or part of a carcass, meat or meat food product of any livestock.

[ 1999, c. 771, §1 (NEW) .]

26-A. Locally owned grocery store. "Locally owned grocery store" means a grocery store at least 51% of which is owned by one or more residents of the State and that has a gross floor area of 25,000 square feet or less.

[ 2013, c. 304, §1 (NEW) .]

26-B. Locally owned restaurant. "Locally owned restaurant" means an eating establishment at least 51% of which is owned by one or more residents of the State and that is not a chain restaurant pursuant to section 2491, subsection 2-B.

[ 2013, c. 304, §1 (NEW) .]

27. Meat. "Meat" means the part of the muscle of cattle, domesticated deer, sheep, swine, goats, horses, mules, other equines or other designated animals that is skeletal or that is found in the tongue, diaphragm, heart or esophagus, with or without the accompanying and overlying fat, and the portions of bone, skin, sinew, nerve and blood vessels that normally accompany the muscle tissue but does not include the muscle found in the lips, snout or ears.

[ 1999, c. 771, §1 (NEW) .]

28. Meat food product or meat product. "Meat food product" or "meat product" means a product useable as human food that is made wholly or in part from any meat or other portion of a carcass of cattle, domesticated deer, sheep, swine, domestic rabbits or goats, excepting products that are exempted from definition as a meat food product by the commissioner under conditions that the commissioner may prescribe to ensure that the meat or other portions of carcass contained in products are unadulterated and that products are not represented as meat food products. This term, as applied to food products of equines or other designated animals, has a meaning comparable to that provided in this subsection with respect to cattle, domesticated deer, sheep, swine, domestic rabbits and goats.

[ 1999, c. 771, §1 (NEW) .]

29. Misbranded. "Misbranded" applies to any livestock product or poultry product under one or more of the following circumstances:

A. Its labeling is false or misleading; [1999, c. 771, §1 (NEW).]

B. It is offered for sale under the name of another food; [1999, c. 771, §1 (NEW).]

C. It is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and immediately after the word "imitation," the name of the food imitated; [1999, c. 771, §1 (NEW).]

D. Its container is made, formed or filled so that it is misleading; [1999, c. 771, §1 (NEW).]

E. It does not bear a label showing the name and place of business of the manufacturer, packer or distributor and an accurate statement of the quantity of the product in terms of weight, measure or numerical count, except that the commissioner may establish by rule exemptions for livestock products not in containers and variations and exemptions as to small packages for livestock products or poultry products; [1999, c. 771, §1 (NEW).]

F. A word, statement or other information required by this chapter to appear on the label or labeling is not prominently and conspicuously placed as compared with other words, statements, designs or devices on the labeling and in terms likely to be read and understood by the ordinary individual under customary conditions of purchase and use; [1999, c. 771, §1 (NEW).]

G. It is represented as a food for which a definition and standard of identity or composition has been prescribed by the rules of the commissioner under section 2512 and:

(1) It does not conform to the definition and standard; or

(2) Its label does not bear the name of the food specified in the definition and standard and, as may be required by rules, the common names of optional ingredients other than spices, flavoring and coloring present in the food; [1999, c. 771, §1 (NEW).]

H. It is represented as a food for which a standard of fill of container has been prescribed by rules of the commissioner under section 2512 and it falls below the standard of fill of container, unless its label bears, in such manner and form as the rules specify, a statement that it falls below the standard; [1999, c. 771, §1 (NEW).]

I. It is not a food for which a definition and standard of identity or composition has been prescribed and the label does not bear:

(1) The common or usual name of the food; and

(2) If it is fabricated from 2 or more ingredients, the common name of each ingredient, except that spices, flavorings and colorings may be designated as spices, flavorings and colorings without naming each as provided in rule; [1999, c. 771, §1 (NEW).]

J. It is represented for special dietary uses and its label does not bear such information concerning its vitamin, mineral and other dietary properties as the commissioner determines to be and by rule prescribes as necessary in order to fully inform purchasers of its value for these uses; [1999, c. 771, §1 (NEW).]

K. It contains any artificial flavoring, artificial coloring or chemical preservative, does not have a label stating that fact and does not meet requirements for exemption from this paragraph as established in rule; or [1999, c. 771, §1 (NEW).]

L. It fails to have, directly on its containers, as the commissioner may by rules prescribe, the official inspection legend and establishment number of the official establishment where the product was prepared and any other information as the commissioner may require in rules to ensure that it does not have false or misleading labeling and that the public is informed of the manner of handling required to maintain the product in a wholesome condition. [1999, c. 771, §1 (NEW).]

[ 1999, c. 771, §1 (NEW) .]

29-A. Mobile poultry processing unit. "Mobile poultry processing unit" means a poultry slaughterhouse that meets the structural, operational and licensing requirements of a mobile poultry processing unit under the federal acts and that is operated by a person licensed under section 2514.

[ 2013, c. 304, §2 (NEW) .]

30. Official certificate. "Official certificate" means a certificate established by rule of the commissioner for issuance by an inspector or other person performing official functions under this chapter.

[ 1999, c. 771, §1 (NEW) .]

31. Official device. "Official device" means a device authorized by the commissioner for use in applying an official mark.

[ 1999, c. 771, §1 (NEW) .]

32. Official establishment. "Official establishment" means an establishment as determined by the commissioner at which inspection of the slaughter of livestock or poultry or the preparation of livestock products or poultry products is maintained under the authority of this chapter.

[ 1999, c. 771, §1 (NEW) .]

33. Official inspection legend. "Official inspection legend" means a symbol established by rule of the commissioner showing that a product was inspected and passed in accordance with this chapter.

[ 1999, c. 771, §1 (NEW) .]

34. Official mark. "Official mark" means the official inspection legend or any other symbol established by rule of the commissioner to identify the status of any product of livestock or poultry under this chapter.

[ 1999, c. 771, §1 (NEW) .]

35. Person. "Person" includes an individual, partnership, corporation, association or other business unit and an officer, agent or employee.

[ 1999, c. 771, §1 (NEW) .]

36. Pesticide chemical. "Pesticide chemical" has the same meaning as under the Federal Food, Drug, and Cosmetic Act.

[ 1999, c. 771, §1 (NEW) .]

37. Poultry. "Poultry" means a domesticated bird, whether live or dead.

[ 1999, c. 771, §1 (NEW) .]

37-A. Poultry producer. "Poultry producer" means a person who raises poultry offered for sale.

[ 2009, c. 354, §1 (NEW) .]

38. Poultry product. "Poultry product" means a poultry carcass or part of a carcass or a product that is made wholly or in part from a poultry carcass or part of a carcass, excepting products that are exempted by the commissioner from definition as a poultry product under conditions that the commissioner may prescribe to ensure that the poultry ingredients in products are not adulterated and that these products are not represented as poultry products.

[ 1999, c. 771, §1 (NEW) .]

39. Prepared. "Prepared" means slaughtered, canned, salted, stuffed, rendered, boned, cut up or otherwise manufactured or processed.

[ 1999, c. 771, §1 (NEW) .]

40. Public warehouse operator. "Public warehouse operator" means a person who acts as a temporary custodian of meat, meat food products or poultry products stored in that person's warehouse for a fee.

[ 1999, c. 771, §1 (NEW) .]

41. Raw agricultural commodity. "Raw agricultural commodity" has the same meaning as under the Federal Food, Drug, and Cosmetic Act.

[ 1999, c. 771, §1 (NEW) .]

41-A. Registered establishment. "Registered establishment" means a person registered under section 2514-A.

[ 2015, c. 329, Pt. A, §6 (RPR) .]

42. Reinspection. "Reinspection" includes inspection of the preparation of livestock products and poultry products, as well as reexamination of products previously inspected.

[ 1999, c. 771, §1 (NEW) .]

43. Renderer. "Renderer" means a person engaged in the business of rendering livestock or poultry carcasses or parts of carcasses, except rendering conducted under inspection or exemption under this chapter.

[ 1999, c. 771, §1 (NEW) .]

44. Retail vendor. "Retail vendor" means a person who sells, displays, advertises for sale, offers for sale or has available for sale meat, meat food products or poultry products for purchase by consumers. "Retail vendor" includes a person who operates a store or who sells or attempts to sell to consumers at their homes or otherwise sells, displays, advertises, offers or has available for sale meat food products or poultry products at retail for purchase by consumers.

[ 1999, c. 771, §1 (NEW) .]

45. Shipping container. "Shipping container" means a container used or intended for use in packaging a livestock product or poultry product packed in an immediate container.

[ 1999, c. 771, §1 (NEW) .]

45-A. Small enterprise. "Small enterprise" means a person licensed under section 2514 that processes 20,000 birds or fewer in a calendar year and that elects to operate under an exemption pursuant to section 2517-C, subsection 1-B.

[ 2013, c. 323, §2 (NEW) .]

46. Useable as human food. "Useable as human food" refers to a livestock or poultry carcass or part or product of a livestock or poultry carcass, unless it is denatured or otherwise identified as required by rules prescribed by the commissioner to deter its use as human food or as naturally inedible by humans.

[ 1999, c. 771, §1 (NEW) .]

47. Wholesale distributor. "Wholesale distributor" means a person who sells meat to retail vendors, other merchants or to industrial, institutional and commercial users mainly for resale or business use.

[ 1999, c. 771, §1 (NEW) .]

SECTION HISTORY

1999, c. 777, §1 (NEW). 2003, c. 386, §18 (AMD). 2009, c. 354, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV). 2013, c. 252, §§1, 2 (AMD). 2013, c. 304, §§1, 2 (AMD). 2013, c. 323, §§1, 2 (AMD). 2015, c. 329, Pt. A, §6 (AMD).



22 §2512. Powers and duties of the commissioner

The commissioner shall implement a meat and poultry products inspection and licensing program that imposes and enforces requirements with respect to intrastate operations and commerce that are at least as stringent as those imposed and enforced under the federal acts with respect to operations and transactions in interstate commerce. The Department of Agriculture, Conservation and Forestry is designated as the state agency to administer this chapter and to cooperate with the Secretary of Agriculture of the United States in developing and administering the state meat inspection program. [1999, c. 777, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

1. Duties. The commissioner shall:

A. Require ante mortem and post mortem inspections, quarantine, segregation and reinspections with respect to the slaughter of livestock and poultry and the preparation of livestock products and poultry products at all establishments in this State, except those exempted under section 2517-C or exempted by the commissioner under subsection 2, paragraph K, at which livestock or poultry are slaughtered or livestock products or poultry products are prepared for human food solely for distribution in intrastate commerce; [2009, c. 354, §2 (AMD).]

B. Require the identification of livestock and poultry for inspection purposes and the marking and labeling of livestock products or poultry products or their containers, or both, as "Maine Inspected and Passed" if the products are not found upon inspection to be adulterated and "Maine Inspected and Condemned" if they are found upon inspection to be adulterated and the destruction for food purposes of all the condemned products under the supervision of an inspector; [1999, c. 777, §1 (NEW).]

C. Prohibit the entry into official establishments of livestock products and poultry products not prepared under federal inspection or inspection pursuant to this chapter and further limit the entry of these articles and other materials into licensed establishments under conditions that the commissioner determines necessary to carry out the purposes of this chapter; [1999, c. 777, §1 (NEW).]

D. Require that when livestock products and poultry products leave official establishments they bear directly on the products or on their containers, or both, as the commissioner may require, all information required under section 2511, subsection 29 and require approval of all labeling and containers to be used for the products when sold or transported in intrastate commerce to ensure that they comply with the requirements of this chapter; [1999, c. 777, §1 (NEW).]

E. Investigate the sanitary conditions of each licensed or official establishment under paragraph A and withdraw or otherwise refuse to provide inspection service at a licensed or official establishment where the sanitary conditions are such as to render adulterated the livestock products or poultry products prepared or handled there; [1999, c. 777, §1 (NEW).]

F. Establish standards relating to sanitation for all establishments required to have inspection under paragraph A or required to be licensed under section 2514; and [1999, c. 777, §1 (NEW).]

G. Require that persons licensed under this chapter keep records; fully and correctly disclose all transactions involved in their business; and afford to the commissioner and the commissioner's representatives, including representatives of other governmental agencies designated by the commissioner, access to their places of business and opportunity, at all reasonable times, to examine the facilities, inventory and records, to copy the records and to take reasonable samples of the inventory upon the payment of the fair market value. [1999, c. 777, §1 (NEW).]

[ 2009, c. 354, §2 (AMD) .]

2. Powers. The commissioner may:

A. Remove inspectors from an official establishment that fails to destroy condemned products as required by subsection 1, paragraph B; [1999, c. 777, §1 (NEW).]

B. Refuse to provide inspection service under this chapter with respect to an official establishment for reasons specified in the Federal Meat Inspection Act, Section 401 or the Federal Poultry Products Inspection Act, Section 18 or for any other violation of this chapter or the rules adopted under it; [1999, c. 777, §1 (NEW).]

C. Order labeling and containers to be withheld from use if the commissioner determines that the labeling is false or misleading or the containers are of a misleading size or form; [1999, c. 777, §1 (NEW).]

D. Require that the slaughter and preparation of equines be conducted in establishments separate from establishments where other livestock are slaughtered or their products are prepared; [1999, c. 777, §1 (NEW).]

E. Authorize inspection to continue at an official establishment on state holidays or beyond the regular work shift or workweek for state inspectors as long as the necessary inspectors are available and the official establishment pays all overtime salaries for inspections necessary to keep the plant open and other expenses caused by the overtime employment. Funds reimbursed under this chapter must be deposited into the General Fund as undedicated revenue; [2003, c. 451, Pt. G, §1 (AMD).]

F. Adopt by reference, or otherwise, provisions of the rules under the federal acts with changes as the commissioner determines appropriate to make those provisions applicable to operations and transactions subject to this chapter that have the same effect as if adopted under this chapter. The commissioner may adopt other rules of practice providing an opportunity for hearing in connection with the issuance of orders under paragraph A, B or C or subsection 1, paragraph E and establishing a procedure for proceedings in these cases. This paragraph does not preclude a requirement that a label or container be withheld from use or a refusal of inspection under paragraph A or C or subsection 1, paragraph E pending issuance of a final order in a proceeding; [1999, c. 777, §1 (NEW).]

G. Appoint and prescribe the duties of a director, inspectors and other personnel that the commissioner determines necessary to carry out the purposes of this chapter; [1999, c. 777, §1 (NEW).]

H. Cooperate with the Secretary of Agriculture of the United States in administration of this chapter to carry out the purposes of this chapter, accept federal assistance for that purpose and spend public funds of this State appropriated for administration of this chapter to pay the State's proportionate share of the estimated total cost of the cooperative program; [1999, c. 777, §1 (NEW).]

I. Recommend to the Secretary of Agriculture of the United States officials or employees of the Department of Agriculture, Conservation and Forestry for appointment to the advisory committees provided for in the federal acts; [1999, c. 777, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

J. Serve as the representative of the Governor for consultation with the Secretary of Agriculture under the Federal Meat Inspection Act, Section 301, Subsection (c) and the Federal Poultry Products Inspection Act, Section 5, Subsection (c) unless the Governor selects another representative; [1999, c. 777, §1 (NEW).]

K. Exempt the operations of a person from inspection or other requirements of this chapter if and to the extent the operations would be exempt from the corresponding requirements under the federal acts if the operations were conducted in or for interstate commerce or if the State were designated under the federal acts as one in which the federal requirements apply to intrastate commerce; [1999, c. 777, §1 (NEW).]

L. Require a retail vendor that affixes labels with a date to meat, meat food products or poultry products to clearly and conspicuously post its policy concerning date of sale labeling to enable consumers to understand the policy; [1999, c. 777, §1 (NEW).]

M. Exempt a livestock producer that sells directly to consumers or inspected slaughterhouses in carcass form from the licensing requirements of section 2514. To be eligible for this exemption, the livestock must be slaughtered under inspection and the producer shall relinquish control of the carcass at the slaughterhouse. Payment for the carcasses is based on hanging weight rather than live weight. This exemption does not apply to retail operations or poultry; [1999, c. 777, §1 (NEW).]

N. Establish the sizes and style of type to be used for labeling information required under this chapter and definitions and standards of identity or composition or standards of fill of container consistent with federal standards when the commissioner determines the action appropriate for the protection of the public; [1999, c. 777, §1 (NEW).]

O. Establish conditions for storage and handling of livestock products and poultry products by persons engaged in the business of buying, selling, freezing, storing or transporting these products in or for intrastate commerce to ensure that these products are not adulterated or misbranded when delivered to the consumer; and [1999, c. 777, §1 (NEW).]

P. Establish the method for providing voluntary inspection and withdrawal of inspection of exotic animals, wild game, domesticated deer and domestic rabbits. These rules may also provide for the inspection of meat and meat food products derived from those animals. The commissioner shall provide voluntary inspection of bison, domesticated deer and ratite produced in the State, including the inspection of meat and meat food products derived from bison, domesticated deer and ratite, for which the commissioner shall charge a fee of $35 per hour. The commissioner shall charge $35 per hour per inspection of meat and meat food products processed in the State but derived from bison, domesticated deer and ratite produced outside the State. [2003, c. 20, Pt. E, §1 (AMD).]

[ 2003, c. 20, Pt. E, §1 (AMD); 2003, c. 451, Pt. G, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1999, c. 777, §1 (NEW). 2003, c. 20, §E1 (AMD). 2003, c. 451, §G1 (AMD). 2009, c. 354, §2 (AMD). 2011, c. 657, Pt. W, §5 (REV).



22 §2513. Rules

The commissioner shall adopt rules to carry out the purposes of this chapter. Rules adopted under this section may incorporate by reference those provisions of the Code of Federal Regulations that are applicable to meat and poultry inspection, as such regulations may be amended, and that are necessary to remain in compliance with the federal requirements for the State’s meat and poultry products inspection and licensing program under section 2512. Rules adopted under this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 393, §11 (AMD).]

SECTION HISTORY

1999, c. 777, §1 (NEW). 2009, c. 393, §11 (AMD).






Subchapter 2: LICENSING AND REGISTRATION

22 §2514. Licensing

1. License or registration required. A person may not engage in intrastate commerce in the business of buying, selling, preparing, processing, packing, storing, transporting or otherwise handling meat, meat food products or poultry products, unless that person holds a valid license issued under this chapter or is registered under section 2514-A. Categories of licensure include:

A. Commercial slaughterers; [1999, c. 777, §1 (NEW).]

B. Custom slaughterers, except that itinerant custom slaughterers who slaughter solely at a customer's home or farm and who do not own, operate or work at a slaughtering plant are exempt from the licensing provisions of this section; [1999, c. 777, §1 (NEW).]

C. Commercial processors; [1999, c. 777, §1 (NEW).]

D. Custom processors; [1999, c. 777, §1 (NEW).]

E. Wholesale distributors, except that livestock producers and livestock dealers who sell carcasses to or through inspected slaughterhouses are exempt from having to obtain a wholesale distributor's license under this paragraph. All other licensing provisions are applicable; [1999, c. 777, §1 (NEW).]

F. Retail vendors; [1999, c. 777, §1 (NEW).]

G. Meat and poultry product brokers; [1999, c. 777, §1 (NEW).]

G-1. [2015, c. 329, Pt. A, §7 (RP).]

H. Renderers; [1999, c. 777, §1 (NEW).]

I. Public warehouse operators; [1999, c. 777, §1 (NEW).]

J. Animal food manufacturers; [1999, c. 777, §1 (NEW).]

K. Handlers of dead, dying, disabled or diseased animals; [2013, c. 304, §3 (AMD).]

L. Any other category that the commissioner may by rule establish; and [2013, c. 304, §3 (AMD).]

M. Mobile poultry processing unit operators. [2013, c. 304, §4 (NEW).]

[ 2015, c. 329, Pt. A, §7 (AMD) .]

2. Application. A person required to hold a license under subsection 1 shall apply in writing to the commissioner on a form prescribed by the commissioner. In case of a change of ownership or location, a new application must be made. A person engaged in more than one activity subject to licensure shall obtain a separate license for each activity.

[ 1999, c. 777, §1 (NEW) .]

3. Investigate circumstances. The commissioner shall investigate all circumstances in connection with an application for licensure to determine whether the applicable requirements of this chapter and rules adopted under this chapter are satisfied.

[ 1999, c. 777, §1 (NEW) .]

4. Issuance of license. The commissioner shall issue a license to an applicant who the commissioner determines satisfies the requirements of this chapter and the rules adopted under this chapter. Each license must bear an identifying number.

[ 1999, c. 777, §1 (NEW) .]

5. Annual license fee; rules. All licenses issued under this section expire on December 31st. The commissioner shall adopt rules to establish a schedule of fees for licenses issued under this chapter. Fees must be appropriate to the size of the establishment. Notwithstanding Title 5, section 8071, subsection 3, paragraph B, rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 539, Pt. GGGG, §7 (AMD) .]

6. Denial, suspension or revocation of license. The commissioner may, after notice and opportunity for hearing in conformance with the applicable provisions of the Maine Administrative Procedure Act, suspend or revoke a license or may take any other action that the commissioner determines appropriate concerning a license. The following are grounds for denial, suspension or revocation of a license:

A. The commissioner determines that a false statement was made in the license application; or [1999, c. 777, §1 (NEW).]

B. The commissioner finds that the licensee failed to comply with this chapter or the rules made under this chapter. [1999, c. 777, §1 (NEW).]

[ 1999, c. 777, §1 (NEW) .]

SECTION HISTORY

1999, c. 777, §1 (NEW). 2007, c. 539, Pt. GGGG, §7 (AMD). 2013, c. 252, §3 (AMD). 2013, c. 304, §§3, 4 (AMD). 2013, c. 323, §3 (AMD). 2015, c. 329, Pt. A, §7 (AMD).



22 §2514-A. Registration

1. Registration permitted. A person that is not licensed under section 2514 may engage in intrastate commerce in the business of buying, selling, preparing, processing, packing, storing, transporting or otherwise handling meat, meat food products or poultry products if that person is registered under this section. A person may register under this section if the person is a:

A. Custom slaughterer, except that itinerant custom slaughterers who slaughter solely at a customer's home or farm and who do not own, operate or work at a slaughtering plant are exempt from the registration provisions of this section; [2013, c. 252, §4 (NEW).]

B. Custom processor; [2013, c. 252, §4 (NEW).]

C. Poultry producer who processes fewer than 1,000 birds annually under section 2517-C; or [2015, c. 329, Pt. A, §8 (AMD).]

D. Person in any other category that the commissioner may by rule establish. [2013, c. 252, §4 (NEW).]

[ 2015, c. 329, Pt. A, §8 (AMD) .]

SECTION HISTORY

2013, c. 252, §4 (NEW). 2015, c. 329, Pt. A, §8 (AMD).



22 §2515. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 323, §4 (NEW). 2015, c. 329, Pt. A, §9 (RP).






Subchapter 3: INSPECTIONS AND EXAMINATIONS

22 §2517. Ante mortem examination of animals to be slaughtered

For the purpose of preventing the use in commerce of meat and meat food products that are adulterated, the commissioner shall appoint inspectors to examine and inspect all livestock before they are allowed to enter into a slaughtering, packing, meat-canning, rendering or similar official establishment in which they are to be slaughtered and the meat and meat food products of which are to be used in commerce. All livestock found on such inspection to show symptoms of disease must be set apart and slaughtered separately from all other livestock and when so slaughtered the carcasses of the livestock are subject to a careful examination and inspection, as provided by the rules established by the commissioner and adopted pursuant to this chapter. [1999, c. 777, §1 (NEW).]

SECTION HISTORY

1999, c. 777, §1 (NEW).



22 §2517-A. Post mortem examination of carcasses

The commissioner shall appoint inspectors to examine the carcasses and parts of carcasses of all livestock to be prepared at a slaughtering, meat-canning, salting, packing, rendering or similar official establishment in the State as articles of commerce that are useable as human food. The carcasses and parts of carcasses of all such animals found to be not adulterated must be marked, stamped, tagged or labeled as "Inspected and Passed" and the inspectors shall label, mark, stamp or tag as "Inspected and Condemned" all carcasses and parts of carcasses of animals found to be adulterated. All carcasses and parts thus inspected and condemned must be destroyed for food purposes by the official establishment in the presence of an inspector. The commissioner may remove inspectors from any such official establishment that fails to so destroy any condemned carcass or part of a carcass. The inspectors, after the first inspection, shall, when they consider it necessary, reinspect the carcasses or parts of carcasses to determine whether, since the first inspection, the same have become adulterated and, if any carcass or any part of the carcass, upon examination and inspection subsequent to the first examination and inspection, is found to be adulterated, the carcass must be destroyed for food purposes by the official establishment in the presence of an inspector. The commissioner may remove inspectors from an official establishment that fails to so destroy any condemned carcass or part of a carcass. [1999, c. 777, §1 (NEW).]

SECTION HISTORY

1999, c. 777, §1 (NEW).



22 §2517-B. Product inspection

1. Sealed. An inspection of products placed in a container at an official establishment is not considered complete until the products are sealed or enclosed under the supervision of an inspector.

[ 1999, c. 777, §1 (NEW) .]

2. Access to official establishment. For purposes of a product inspection required by this chapter, inspectors have access at all times to any part of an official establishment required to have inspection under this chapter, whether the official establishment is operated or not.

[ 1999, c. 777, §1 (NEW) .]

SECTION HISTORY

1999, c. 777, §1 (NEW).



22 §2517-C. Slaughter and inspection; producer exemptions for poultry

1. Exemption for processing fewer than 1,000 birds annually. Notwithstanding section 2512 and whether or not the poultry are intended for human consumption, inspection is not required for the slaughter of poultry or the preparation of poultry products as long as the poultry are slaughtered by the producer that raised the poultry and the poultry products are prepared on the farm where the poultry were raised and:

A. Fewer than 1,000 birds are slaughtered annually on the farm; [2015, c. 329, Pt. A, §10 (RPR).]

B. No birds are offered for sale or transportation in interstate commerce; [2015, c. 329, Pt. A, §10 (RPR).]

C. Any poultry products sold are sold only as whole birds; [2015, c. 329, Pt. A, §10 (RPR).]

D-1. The poultry producer is registered under section 2514-A; [2015, c. 329, Pt. A, §10 (RPR).]

F. The poultry producer assigns a lot number to all birds sold and maintains a record of assigned lot numbers and the point of sale; [2015, c. 329, Pt. A, §10 (RPR).]

G. The poultry are sold in accordance with the restrictions in subsection 2; [2015, c. 329, Pt. A, §10 (RPR).]

H. The poultry are sold at the farm on which the poultry were raised or delivered to a consumer's home by the poultry producer; and [2015, c. 329, Pt. A, §10 (RPR).]

I. The poultry products are labeled with:

(1) The name of the farm, the name of the poultry producer and the address of the farm including the zip code;

(2) The statement "Exempt under the Maine Revised Statutes, Title 22, section 2517-C NOT INSPECTED"; and

(3) Safe handling and cooking instructions as follows: "SAFE HANDLING INSTRUCTIONS: Keep refrigerated or frozen. Thaw in refrigerator or microwave. Keep raw poultry separate from other foods. Wash working surfaces, including cutting boards, utensils and hands, after touching raw poultry. Cook thoroughly to an internal temperature of at least 165 degrees Fahrenheit maintained for at least 15 seconds. Keep hot foods hot. Refrigerate leftovers immediately or discard." [2015, c. 329, Pt. A, §10 (RPR).]

[ 2015, c. 329, Pt. A, §10 (RPR) .]

1-A. Exemption for processing fewer than 20,000 birds annually. A poultry producer may slaughter and process that producer's own poultry without an inspector being present during processing if all the following criteria are met; a producer that does not meet these criteria does not qualify for this exemption and shall seek state or United States Department of Agriculture inspection of poultry products intended to be sold:

A. The producer is licensed as a commercial processor pursuant to section 2514; [2015, c. 329, Pt. A, §10 (RPR).]

B. The producer's facilities conform to the rules of the department governing food processing and manufacturing, including a:

(1) Separate area for slaughter, bleeding and defeathering;

(2) Separate area for evisceration and cooling; and

(3) Water supply that is tested twice annually for nitrates, nitrites and coliforms; [2015, c. 329, Pt. A, §10 (RPR).]

C. The producer raises, slaughters and processes, on that producer's premises, no more than 20,000 poultry in a calendar year. The producer must declare to the Department of Agriculture, Conservation and Forestry that it is exempt under this subsection at the beginning of each calendar year. Records must demonstrate numbers of birds raised. A producer that does not maintain accurate records does not qualify for the exemption under this subsection; [2015, c. 329, Pt. A, §10 (RPR).]

D. The producer's facility is not used to slaughter or process poultry by any other person or business without prior approval from the commissioner in accordance with the requirements of the federal Food Safety and Inspection Service Administrator; [2015, c. 329, Pt. A, §10 (RPR).]

E. The producer does not purchase birds for resale that have been processed under any exemption under this section; [2015, c. 329, Pt. A, §10 (RPR).]

F. Poultry are healthy when slaughtered; [2015, c. 329, Pt. A, §10 (RPR).]

G. Slaughter and processing are conducted using sanitary standards, practices and procedures to produce poultry products that are not adulterated; [2015, c. 329, Pt. A, §10 (RPR).]

H. The producer does not engage in Internet or interstate sales; [2015, c. 329, Pt. A, §10 (RPR).]

I. The shipping containers of the poultry bear the following labeling:

(1) Producer's name, address and zip code;

(2) Common name of product or list of ingredients;

(3) Weight of product in shipping container or immediate container;

(4) Lot number, which must consist of a coded number in some combination of the number of the day of the year on which the poultry was slaughtered;

(5) The statement "Exempt P.L. 90-492"; and

(6) Safe handling and cooking instructions as follows: "SAFE HANDLING INSTRUCTIONS: Keep refrigerated or frozen. Thaw in refrigerator or microwave. Keep raw poultry separate from other foods. Wash working surfaces, including cutting boards, utensils and hands, after touching raw poultry. Cook thoroughly to an internal temperature of at least 165 degrees Fahrenheit maintained for at least 15 seconds. Keep hot foods hot. Refrigerate leftovers immediately or discard." [2015, c. 329, Pt. A, §10 (RPR).]

The producer may further process poultry carcasses into parts and other products. The producer may sell retail poultry products to the household consumer and may sell wholesale poultry products to retail stores, hotels, restaurants and institutions, with the appropriate licenses.

[ 2015, c. 329, Pt. A, §10 (RPR) .]

1-B. Small enterprise exemption. A small enterprise may slaughter, dress and cut up poultry without an inspector being present during processing if all the following criteria are met; a small enterprise that does not meet these criteria does not qualify for the exemption and shall seek state or United States Department of Agriculture inspection of poultry products intended to be sold:

A. The small enterprise is licensed as a commercial processor pursuant to section 2514; [2015, c. 329, Pt. A, §10 (RPR).]

B. The small enterprise's facilities conform to the rules of the department governing food processing and manufacturing, including a:

(1) Separate area for slaughter, bleeding and defeathering;

(2) Separate area for evisceration and cooling; and

(3) Water supply that is tested twice annually for nitrates, nitrites and coliforms; [2015, c. 329, Pt. A, §10 (RPR).]

C. The small enterprise raises, slaughters and dresses poultry, or purchases live poultry to slaughter and dress, or purchases dressed poultry, in a combination of no more than 20,000 birds in a calendar year. The small enterprise must declare to the Department of Agriculture, Conservation and Forestry that it is exempt under this subsection at the beginning of each calendar year. Records must show numbers of birds raised, purchased or purchased as dressed. A small enterprise that does not maintain accurate records does not qualify for the exemption under this subsection; [2015, c. 329, Pt. A, §10 (RPR).]

D. The small enterprise's further processing is limited to whole and cut up poultry only; [2015, c. 329, Pt. A, §10 (RPR).]

E. The facility is not used to slaughter or process poultry by any other person or business without prior approval from the commissioner in accordance with the requirements of the federal Food Safety and Inspection Service Administrator; [2015, c. 329, Pt. A, §10 (RPR).]

F. Slaughter and processing are conducted using sanitary standards, practices and procedures to produce poultry products that are not adulterated; [2015, c. 329, Pt. A, §10 (RPR).]

G. Poultry are healthy when slaughtered; [2015, c. 329, Pt. A, §10 (RPR).]

H. The small enterprise does not engage in Internet or interstate sales; [2015, c. 329, Pt. A, §10 (RPR).]

I. The small enterprise does not cut up and distribute poultry products to a business operating under any exemption under this section; [2015, c. 329, Pt. A, §10 (RPR).]

J. The shipping or immediate containers of the poultry bear the following labeling:

(1) Business name, address and zip code;

(2) Common name of product;

(3) Weight of product in shipping container or immediate container;

(4) Lot number, which must consist of a coded number in some combination of the number of the day of the year on which the poultry was slaughtered;

(5) The statement "Processed by a Licensed Commercial Food Processor/Small Enterprise Exempt from state or United States Department of Agriculture continuous bird-by-bird inspection"; and

(6) Safe handling and cooking instructions as follows: "SAFE HANDLING INSTRUCTIONS: Keep refrigerated or frozen. Thaw in refrigerator or microwave. Keep raw poultry separate from other foods. Wash working surfaces, including cutting boards, utensils and hands, after touching raw poultry. Cook thoroughly to an internal temperature of at least 165 degrees Fahrenheit maintained for at least 15 seconds. Keep hot foods hot. Refrigerate leftovers immediately or discard." [2015, c. 329, Pt. A, §10 (RPR).]

The small enterprise may sell poultry products wholesale to hotels, restaurants and institutions, prepackaged products to retail stores and retail products to household consumers, with the appropriate licenses.

[ 2015, c. 329, Pt. A, §10 (RPR) .]

2. Restrictions on point of sale. Except as provided in subsections 1-A and 1-B, poultry products sold under this section may be sold only by the poultry producer and in the following locations or manner:

A. At the farm on which the poultry were raised; [2015, c. 329, Pt. A, §10 (RPR).]

B. At a farmers' market as defined in Title 7, section 415; [2015, c. 329, Pt. A, §10 (RPR).]

C. Delivered to a consumer’s home by the poultry producer whose name and address appear on the label under subsection 1 or whose name and license number appear on the label under subsection 1-A or 1-B; [2015, c. 329, Pt. A, §10 (RPR).]

D. Received by a person who is a member of a community supported agriculture farm that has a direct marketing relationship with the poultry producer. For the purposes of this section, "community supported agriculture" means an arrangement whereby individual consumers have agreements with a farmer to be provided with food or other agricultural products produced on that farm; [2015, c. 329, Pt. A, §10 (RPR).]

E. To a locally owned grocery store; or [2015, c. 329, Pt. A, §10 (RPR).]

F. To a locally owned restaurant. [2015, c. 329, Pt. A, §10 (RPR).]

[ 2015, c. 329, Pt. A, §10 (RPR) .]

3. Mobile poultry processing unit operators. A mobile poultry processing unit operator may not sell poultry products that have not been inspected at a farmers' market, to a locally owned grocery store or to a locally owned restaurant unless the poultry products are labeled with:

A. The name of the farm, the name of the poultry producer and the address of the farm including the zip code; [2015, c. 329, Pt. A, §10 (RPR).]

B. The number of the license issued to the poultry producer in accordance with section 2514 and the lot number for the poultry products pursuant to subsection 1, paragraph F; [2015, c. 329, Pt. A, §10 (RPR).]

C. The statement "Exempt under the Maine Revised Statutes, Title 22, section 2517-C NOT INSPECTED." The statement must be prominently displayed with such conspicuousness that it is likely to be read and understood; and [2015, c. 329, Pt. A, §10 (RPR).]

D. Safe handling and cooking instructions as follows: "SAFE HANDLING INSTRUCTIONS: Keep refrigerated or frozen. Thaw in refrigerator or microwave. Keep raw poultry separate from other foods. Wash working surfaces, including cutting boards, utensils and hands, after touching raw poultry. Cook thoroughly to an internal temperature of at least 165 degrees Fahrenheit maintained for at least 15 seconds. Keep hot foods hot. Refrigerate leftovers immediately or discard." [2015, c. 329, Pt. A, §10 (RPR).]

[ 2015, c. 329, Pt. A, §10 (RPR) .]

4. Rules. The commissioner shall adopt rules to establish requirements for the physical facilities and sanitary processes used by poultry producers whose products are exempt from inspection under this section. Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 329, Pt. A, §10 (RPR) .]

5. Enforcement. The commissioner shall enforce the provisions of this section.

[ 2015, c. 329, Pt. A, §10 (RPR) .]

6. Violation; penalty. A person who violates this section is subject to penalties under section 2524.

[ 2015, c. 329, Pt. A, §10 (RPR) .]

SECTION HISTORY

2009, c. 354, §3 (NEW). 2013, c. 304, §§5-7 (AMD). 2013, c. 323, §5 (AMD). 2013, c. 567, §1 (AMD). 2015, c. 329, Pt. A, §10 (RPR).



22 §2517-D. Rental of a licensed slaughterhouse

1. Contract slaughtering. A commercial slaughterhouse or custom slaughterhouse licensed under section 2514 or a custom slaughterhouse registered under section 2514-A, but not engaging in the custom slaughter of poultry, may enter into a contract with a poultry producer who otherwise meets the requirements of the exemption for poultry producers that slaughter or process 20,000 or fewer poultry under the federal Poultry Products Inspection Act, 21 United States Code, Section 464(c)(3) to rent that slaughterhouse to the poultry producer for the slaughter and processing of the poultry producer's poultry.

Poultry slaughtered and processed under the rental contract must be slaughtered and processed by the poultry producer.

A poultry producer that otherwise meets the requirements of the 20,000 or fewer poultry exemption, and having the intent to rent a slaughterhouse that is currently used by another poultry producer that meets the requirements of the exemption, must obtain approval from the administrator of the federal Food Safety and Inspection Service within the United States Department of Agriculture prior to rental of the slaughterhouse.

[ 2013, c. 252, §5 (NEW) .]

2. Restrictions on point of sale. Poultry slaughtered and processed under this section may not be offered for sale or transportation in interstate commerce.

[ 2013, c. 252, §5 (NEW) .]

3. Labeling. Packaging for poultry slaughtered and processed under this section must bear the name and address of the renting poultry producer and the statement "Exempted P.L. 90-492."

[ 2013, c. 252, §5 (NEW) .]

SECTION HISTORY

2013, c. 252, §5 (NEW).



22 §2518. Periodic review of noninspected licensed and registered establishments

1. Review by inspector. The commissioner may require establishments that are required to be licensed under section 2514 or registered under section 2514-A but are exempt from inspection under section 2512, subsection 2, paragraph K to be periodically reviewed by inspectors to ensure that the provisions of this chapter and the rules adopted under this chapter are satisfied and that the public health, safety and welfare are protected. The commissioner shall require establishments that are required to be licensed under section 2514 or registered under section 2514-A but are exempt from inspection under section 2517-C to be reviewed annually by inspectors to ensure that the provisions of this chapter and the rules adopted under this chapter are satisfied and that the public health, safety and welfare are protected.

[ 2015, c. 329, Pt. A, §11 (RPR) .]

2. Review of certain slaughter or preparation establishments. Inspection may not be provided under this chapter at any establishment for the slaughter of livestock or poultry or the preparation of any livestock products or poultry products that are not intended for use as human food, but these products must, prior to their offer for sale or transportation in intrastate commerce, unless naturally inedible by humans, be denatured or otherwise identified, as prescribed by rules of the commissioner, to deter their use for human food. These licensed or registered establishments are subject to periodic review.

[ 2015, c. 329, Pt. A, §11 (RPR) .]

3. Subject to review. A periodic review under this section must include an examination of:

A. The licensed or registered establishment's sanitation practices; [2015, c. 329, Pt. A, §11 (RPR).]

B. Sanitation in the areas where meat and poultry products are prepared, stored and displayed; [2015, c. 329, Pt. A, §11 (RPR).]

C. The adequacy of a refrigeration system used for meat food products and poultry products; [2015, c. 329, Pt. A, §11 (RPR).]

D. Labeling; and [2015, c. 329, Pt. A, §11 (RPR).]

E. Meat food products or poultry products for wholesomeness or adulteration. [2015, c. 329, Pt. A, §11 (RPR).]

In addition, the inspector conducting the periodic review may conduct any other examination necessary to ensure compliance with this chapter and the rules adopted pursuant to this chapter.

[ 2015, c. 329, Pt. A, §11 (RPR) .]

4. Access. For purposes of a periodic review of a licensed or registered establishment, inspectors have access during normal business hours to every part of a licensed or registered establishment required to have inspection under this chapter, whether the licensed or registered establishment is operated or not.

[ 2015, c. 329, Pt. A, §11 (RPR) .]

SECTION HISTORY

1999, c. 777, §1 (NEW). 2009, c. 354, §4 (AMD). 2013, c. 252, §6 (AMD). 2013, c. 323, §6 (AMD). 2015, c. 329, Pt. A, §11 (RPR).



22 §2519. Stop sale or use order

The inspector may issue a stop sale or use order for any violation of this chapter or of the rules adopted pursuant to this chapter. A person receiving a stop sale or use order shall immediately remove the meat, meat food product or poultry product from sale or shall immediately cease to use any equipment or area as directed by the order until the order is lifted. The inspector may lift a stop sale or use order once the inspector has determined that the violation has been corrected. A person receiving a stop sale or use order may appeal the order to the commissioner within 5 days of receiving the order. [1999, c. 777, §1 (NEW).]

SECTION HISTORY

1999, c. 777, §1 (NEW).



22 §2519-A. Detention

If a livestock product or poultry product or a product exempted from the definitions of "livestock product" and "poultry product" or any dead, dying, disabled or diseased livestock or poultry is found by an authorized representative of the commissioner upon premises where it is held for, during or after distribution in intrastate commerce or is otherwise subject to this chapter and there is reason to believe that the product or animal is adulterated or misbranded and is useable as human food or that it has not been inspected, in violation of the provisions of this chapter or the federal acts or the Federal Food, Drug, and Cosmetic Act, or that the product or animal has been or is intended to be distributed in violation of any of these provisions, it may be detained by a representative for a period not to exceed 30 days, pending action under section 2522 or notification of a federal authority having jurisdiction over the product or animal. The product or animal may not be moved by a person from the place at which it is located when detained, until released by the representative. All official marks may be required by the representative to be removed from the product or animal before it is released, unless it appears to the satisfaction of the commissioner or the commissioner's designee that the product or animal is eligible to retain the marks. [1999, c. 777, §1 (NEW).]

SECTION HISTORY

1999, c. 777, §1 (NEW).



22 §2519-B. Investigation; record keeping

1. Investigation. The commissioner may:

A. Gather and compile information and investigate the organization, business, conduct, practices and management of any person engaged in intrastate commerce and that person's business relationships; and [1999, c. 777, §1 (NEW).]

B. Require, by general or special orders, persons engaged in intrastate commerce to file with the commissioner, in the form that the commissioner may prescribe, annual or special reports or answers in writing to specific questions. The person filing the reports or answers shall furnish the commissioner with any information the commissioner may require as to the organization, business, conduct, practices, management and relationship to other persons. The reports and answers must be made under oath or otherwise, as the commissioner may prescribe, and must be filed with the commissioner within a reasonable period, as the commissioner may prescribe, unless additional time is granted by the commissioner. [1999, c. 777, §1 (NEW).]

[ 1999, c. 777, §1 (NEW) .]

2. Access to evidence. For the purpose of this chapter, the commissioner at all reasonable times has access to and the right to copy documentary evidence of a person being investigated or proceeded against. The commissioner may subpoena the attendance and testimony of witnesses and the production of all documentary evidence of a person relating to a matter under investigation or subject to administrative hearing. The commissioner or the commissioner's designee may sign subpoenas, administer oaths and affirmations, examine witnesses and receive evidence.

A. The attendance of witnesses and the production of documentary evidence may be required at a designated place of hearing. In a case of disobedience to a subpoena, the commissioner may invoke the aid of the District Court or the Superior Court in requiring the attendance and testimony of witnesses and the production of documentary evidence. [1999, c. 777, §1 (NEW).]

B. Upon the application of the Attorney General at the request of the commissioner, the Superior Court has jurisdiction to issue preliminary or permanent injunctions commanding a person to comply with this chapter or an order of the commissioner made pursuant to this chapter. [1999, c. 777, §1 (NEW).]

C. The commissioner may order testimony to be taken by deposition in a proceeding or investigation pending under this chapter at any stage of the proceeding or investigation. The depositions may be taken before a person designated by the commissioner who has the power to administer oaths. The testimony must be reduced to writing by the person taking the deposition, or under that person's direction, and must be signed by the deponent. A person may be compelled to appear and depose and to produce documentary evidence in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the commissioner as provided in this chapter. [1999, c. 777, §1 (NEW).]

D. Witnesses summoned before the commissioner must be paid the same fees and mileage that are paid witnesses in the courts of this State. Witnesses whose depositions are taken and the persons taking the depositions are each entitled to the same fees as are paid for like services in the courts. [1999, c. 777, §1 (NEW).]

[ 1999, c. 777, §1 (NEW) .]

3. Refusal to testify. A person who neglects or refuses to attend and testify, to answer a lawful inquiry or to produce documentary evidence, if in that person's power to do so, in obedience to the subpoena or lawful requirement of the commissioner or the commissioner's designee commits a Class E crime.

[ 1999, c. 777, §1 (NEW) .]

SECTION HISTORY

1999, c. 777, §1 (NEW).






Subchapter 4: SLAUGHTER

22 §2521. Humane methods of slaughter

A method of slaughtering or handling in connection with slaughtering does not comply with the public policy of the State unless it is humane. Either of the following 2 methods of slaughtering and handling are humane: [1999, c. 777, §1 (NEW).]

1. Humane slaughter. In the case of livestock, rendering animals insensible to pain by a single blow or gunshot or an electrical, chemical or other means that is rapid and effective before they are shackled, hoisted, thrown, cast or cut; or

[ 1999, c. 777, §1 (NEW) .]

2. Ritual slaughter. Slaughtering and handling in accordance with the ritual requirements of a religious faith that prescribes a method of slaughter whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument.

[ 1999, c. 777, §1 (NEW) .]

SECTION HISTORY

1999, c. 777, §1 (NEW).



22 §2521-A. Methods research; designation of methods

The commissioner may: [1999, c. 777, §1 (NEW).]

1. Research. Conduct, assist and foster research, investigation and experimentation to develop and determine methods of slaughter and handling of livestock in connection with slaughter that are practicable with reference to the speed and scope of slaughtering operations and humane with reference to other existing methods and current scientific knowledge; and

[ 1999, c. 777, §1 (NEW) .]

2. Conform to chapter. Designate methods of slaughter and handling in connection with slaughter that, with respect to each species of livestock, conform to this chapter. The commissioner may make any such designation by designating methods that are not in conformity with this chapter.

[ 1999, c. 777, §1 (NEW) .]

SECTION HISTORY

1999, c. 777, §1 (NEW).



22 §2521-B. Inspection for use of humane slaughtering methods

For the purpose of preventing the inhumane slaughtering of livestock, the commissioner shall appoint inspectors to examine and inspect the method by which livestock are slaughtered and handled in connection with slaughter in the licensed or official slaughtering establishments inspected under this chapter. The commissioner may refuse to license or provide inspection to a new slaughtering establishment or may cause inspection to be temporarily suspended at an official slaughtering establishment if the commissioner finds that livestock have been slaughtered or handled in connection with slaughter at such establishment by a method not in accordance with the Humane Methods of Slaughter Act of 1978, 7 United States Code, Sections 1901 to 1906 or not as stated in this section and sections 2521, 2521-A and 2521-C until the establishment furnishes assurances satisfactory to the commissioner that all slaughtering and handling in connection with slaughter of livestock are in accordance with such a method. [1999, c. 777, §1 (NEW).]

SECTION HISTORY

1999, c. 777, §1 (NEW).



22 §2521-C. Exemption of ritual slaughter

This chapter may not be construed to prohibit, abridge or in any way hinder the religious freedom of a person or group. Notwithstanding any other provision of this chapter, in order to protect freedom of religion, ritual slaughter and the handling or other preparation of livestock for ritual slaughter are exempted from the terms of this chapter. For the purposes of this section the term "ritual slaughter" means slaughter in accordance with section 2521, subsection 2. [1999, c. 777, §1 (NEW).]

SECTION HISTORY

1999, c. 777, §1 (NEW).






Subchapter 5: PROHIBITED ACTS; VIOLATIONS; PROCEDURES

22 §2523. Prohibited acts

1. Use as human food. A person may not, with respect to livestock, poultry or livestock products or poultry products:

A. Slaughter any livestock or poultry or prepare products that are useable as human food at a licensed or official establishment preparing the products solely for intrastate commerce, except in compliance with the requirements of this chapter and the rules adopted pursuant to this chapter; [1999, c. 777, §1 (NEW).]

B. In intrastate commerce, sell, transport, offer for sale or transportation or receive for transportation products that are useable as human food and:

(1) Are adulterated or misbranded at the time of the sale, transportation, offer for sale or transportation or receipt for transportation; or

(2) Have not been inspected and passed, unless the products are exempt from inspection pursuant to rules adopted by the commissioner; or [1999, c. 777, §1 (NEW).]

C. With respect to those products that are useable as human food, perform any act, while the products are being transported in intrastate commerce or held for sale after transportation, that is intended to cause or has the effect of causing the products to be adulterated or misbranded. [1999, c. 777, §1 (NEW).]

[ 1999, c. 777, §1 (NEW) .]

2. Slaughtered poultry. In intrastate commerce, a person may not sell, transport, offer for sale or transportation or receive for transportation or from an official establishment any slaughtered poultry from which the blood, feathers, feet, head or viscera have not been removed in accordance with rules adopted by the commissioner except as authorized by those rules.

[ 1999, c. 777, §1 (NEW) .]

3. Plainly identified. In intrastate commerce, a person may not sell, transport, offer for sale or transportation or receive for transportation any carcass of horses, mules or other equines or parts of these carcasses, or the meat or meat food products of these carcasses, unless they are plainly and conspicuously marked or labeled or otherwise identified as required by rules established by the commissioner to show the kinds of animals from which they were derived.

[ 1999, c. 777, §1 (NEW) .]

4. Denatured. In intrastate commerce, a person may not buy, sell, transport or offer for sale or transportation or receive for transportation livestock products or poultry products that are not intended for use as human food, unless they are denatured or otherwise identified as required by the rules of the commissioner or are naturally inedible by humans.

[ 1999, c. 777, §1 (NEW) .]

5. Animals not slaughtered. A person engaged in the business of buying, selling or transporting in intrastate commerce dead, dying, disabled or diseased animals or parts of the carcasses of any animals that died other than by slaughter may not buy, sell, transport, offer for sale or transportation or receive for transportation in intrastate commerce dead, dying, disabled or diseased livestock or poultry or the products of these animals that died other than by slaughter, unless the transaction or transportation is made in accordance with rules that the commissioner may prescribe to ensure that the animals or the unwholesome parts or products are prevented from being used for human food purposes.

[ 1999, c. 777, §1 (NEW) .]

6. False information or failure to cooperate. A person commits a Class D crime if the person intentionally or knowingly:

A. Makes or causes to be made, a false entry or statement of fact; [1999, c. 777, §1 (NEW).]

B. Fails to make correct entries in any report, account, record or memorandum kept by a person that is required by or subject to this chapter; [1999, c. 777, §1 (NEW).]

C. Removes out of the jurisdiction of this State or mutilates, alters or by any other means falsifies documentary evidence of a person subject to this chapter; or [1999, c. 777, §1 (NEW).]

D. Refuses to submit to the commissioner or to any of the commissioner's authorized agents, for the purpose of inspection and taking copies, documentary evidence of a person, subject to this chapter, in that person's possession or within that person's control. [1999, c. 777, §1 (NEW).]

[ 1999, c. 777, §1 (NEW) .]

7. Report. If a person fails to file an annual or special report as required by this chapter, the commissioner shall notify that person of the failure to report and designate a day by which the report must be received. If the report is not received within 30 days of the designated day, the person shall forfeit $100 to the State for each day beyond the 30-day period. The forfeiture is payable into the State Treasury and is recoverable in a civil suit, in the name of the State, brought in the county where the person has that person's principal office or in the Superior Court.

[ 1999, c. 777, §1 (NEW) .]

SECTION HISTORY

1999, c. 777, §1 (NEW).



22 §2524. General penalties

1. Criminal violation. A person who violates this chapter or the rules adopted under this chapter for which no other criminal penalty is provided by this chapter commits a Class E crime. If the violation involves intent to defraud or any distribution or attempted distribution of a product that is adulterated, except as defined in section 2511, subsection 1, paragraph K, the person commits a Class D crime.

[ 1999, c. 799, §1 (NEW) .]

2. Civil violation. A person who violates this chapter or any rule adopted under this chapter commits a civil violation for which a forfeiture of not more than $1,000 may be adjudged for each violation. If the commissioner finds that the violation occurred despite the exercise of due care, the commissioner may issue a warning instead of seeking a forfeiture.

[ 1999, c. 799, §1 (NEW) .]

SECTION HISTORY

1999, c. 777, §1 (NEW).



22 §2524-A. Action upon violation

After discovery of a violation of this chapter or the rules adopted under this chapter, the commissioner may take any additional action against the licensed establishment that the commissioner determines appropriate, including instituting a proceeding under section 2514, subsection 6 and causing a civil or criminal proceeding to be brought against the licensed establishment. [1999, c. 777, §1 (NEW).]

SECTION HISTORY

1999, c. 777, §1 (NEW).



22 §2525. Official devices, marks and certificates

1. Mark; simulation. A brand manufacturer, printer or other person may not cast, print, lithograph or otherwise make any device containing any official mark or simulation, any label bearing any mark or simulation or any form of official certificate or simulation except as authorized by the commissioner.

[ 1999, c. 777, §1 (NEW) .]

2. Official device; mark; certificate. A person may not:

A. Without authorization from the commissioner, use an official device, mark or certificate, or simulation, or alter, detach, deface or destroy any official device, mark or certificate; [1999, c. 777, §1 (NEW).]

B. Contrary to the rules established by the commissioner, fail to use or detach, deface or destroy an official device, mark or certificate; [1999, c. 777, §1 (NEW).]

C. Knowingly possess, without promptly notifying the commissioner or the commissioner's representative, an official device; a counterfeit, simulated, forged or improperly altered official certificate; a device or label for a carcass of an animal, including poultry; or a part or product of an animal, including poultry, bearing a counterfeit, simulated, forged or improperly altered official mark; [1999, c. 777, §1 (NEW).]

D. Knowingly make a false statement on a shipper's certificate or other nonofficial or official certificate provided for in the rules established by the commissioner; or [1999, c. 777, §1 (NEW).]

E. Knowingly represent that a product has been inspected and passed or exempted under this chapter when it has not been inspected and passed or exempted. [1999, c. 777, §1 (NEW).]

[ 1999, c. 777, §1 (NEW) .]

SECTION HISTORY

1999, c. 777, §1 (NEW).



22 §2526. Forfeiture

1. Transportation in intrastate commerce. Any livestock product or poultry product of any dead, dying, disabled or diseased livestock or poultry that is being transported in intrastate commerce, is otherwise subject to this chapter or is held for sale in this State after transportation, and that is or has been prepared, sold, transported or otherwise distributed or offered or received for distribution in violation of this chapter or the rules adopted under this chapter; is adulterated or misbranded and is useable as human food; or in any other way is in violation of this chapter is liable to be proceeded against and seized and condemned, at any time, on a complaint in Superior Court as provided in section 2527. If the product or animal is condemned it must, after entry of the decree, be disposed of by destruction or sale as the court may direct and the proceeds, if sold, less the court costs and fees and storage and other proper expenses, must be paid into the State Treasury. The product or animal may not be sold contrary to the provisions of this chapter, the federal acts or the Federal Food, Drug, and Cosmetic Act. Upon the execution and delivery of a good and sufficient bond guaranteeing that the product or animal will not be sold or otherwise disposed of contrary to the provisions of this chapter or the laws of the United States, the court may direct that the product or animal be delivered to the owner, subject to supervision by authorized representatives of the commissioner to ensure compliance with the applicable laws. If a decree of condemnation is entered against the product or animal and it is released under bond or destroyed, court costs and fees and storage and other proper expenses must be awarded against the person, if any, intervening as claimant of the product or animal.

[ 1999, c. 777, §1 (NEW) .]

2. Unimpaired authority. This section does not impair the authority for condemnation or seizure conferred by other provisions of this chapter or other laws.

[ 1999, c. 777, §1 (NEW) .]

SECTION HISTORY

1999, c. 777, §1 (NEW).



22 §2527. Appeal and jurisdiction

1. Appeal. An order issued under section 2512, subsection 1, paragraph C; section 2512, subsection 2, paragraph A, B or C; section 2514, subsection 6; or a decision issued by the commissioner under section 2514, subsection 6 is final unless appealed to Superior Court within 15 days after service. An appeal of any other order or decision of the commissioner may be taken pursuant to Title 5, chapter 375. Review of any order and the determinations upon which it is based must be in the record in the administrative proceeding in which the order was issued.

[ 1999, c. 777, §1 (NEW) .]

2. Jurisdiction. The Superior Court has legal and equitable jurisdiction to enforce, prevent and restrain violations of this chapter and has legal and equitable jurisdiction in all other cases arising under this chapter. The Superior Court and District Court are granted jurisdiction to handle criminal matters arising under this chapter and rules.

[ 1999, c. 777, §1 (NEW) .]

SECTION HISTORY

1999, c. 777, §1 (NEW).









Chapter 563: SLAUGHTERHOUSES AND MEAT PROCESSING PLANTS

22 §2531. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §2 (RP).



22 §2532. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 50, (AMD). 1969, c. 464, §2 (RP).



22 §2533. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §2 (RP).



22 §2534. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §2 (RP).



22 §2535. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §2 (RP).



22 §2536. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §2 (RP).



22 §2537. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §2 (RP).



22 §2538. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §2 (RP).






Chapter 564: MAINE MEAT INSPECTION ACT

22 §2541. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2542. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2543. Examination and inpsection (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2544. -postmortem (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2545. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2546. Inspectors; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1977, c. 694, §353 (RPR). 1979, c. 672, §A62 (RP).



22 §2547. Labeling (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1977, c. 694, §§354,355 (AMD). 1979, c. 672, §A62 (RP).



22 §2548. Sanitation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2549. Time of inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2550. Compliance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2551. False labels, devices and statements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2552. Plainly identified (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2553. Inspectors; appointment and duties, rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1977, c. 87, (AMD). 1977, c. 694, §356 (AMD). 1979, c. 672, §A62 (RP).



22 §2554. Humane slaughter; ritual slaughter (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1977, c. 694, §357 (AMD). 1979, c. 672, §A62 (RP).



22 §2555. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2556. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1971, c. 387, (AMD). 1979, c. 672, §A62 (RP).



22 §2557. Storage and handling (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1977, c. 694, §358 (AMD). 1979, c. 672, §A62 (RP).



22 §2558. Registration of commerical establishments (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 275, (NEW). 1979, c. 672, §A62 (RP).



22 §2559. Registration of custom establishments (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 275, (NEW). 1979, c. 672, §A62 (RP).



22 §2561. Not for human food (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2562. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2563. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2564. Animals not slaughtered (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2571. Department of Agriculture-powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2581. Inspection services; judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1977, c. 694, §359 (AMD). 1979, c. 672, §A62 (RP).



22 §2582. Detention (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1977, c. 694, §360 (AMD). 1979, c. 672, §A62 (RP).



22 §2583. Procedure; condemnation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2584. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2585. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2586. General penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2587. Powers of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1977, c. 694, §§361-363 (AMD). 1979, c. 672, §A62 (RP).



22 §2588. Application of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).



22 §2589. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 464, §1 (NEW). 1979, c. 672, §A62 (RP).






Chapter 565: GENETICALLY ENGINEERED PRODUCTS

22 §2591. Purpose (WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY: See PL 2013, c. 436, §2, sub-§1) (WHOLE SECTION TEXT REPEALED 1/1/18 IF CONTINGENCY NOT MET)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY: See PL 2013, c. 436, §2, sub-§1)

(WHOLE SECTION TEXT REPEALED 1/1/18 IF CONTINGENCY NOT MET)

It is the purpose of this chapter to: [2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF).]

1. Public health and food safety. Promote food safety and protect public health by enabling consumers to avoid the potential risks associated with genetically engineered foods and serve as a risk management tool enabling consumers, physicians and scientists to identify unintended health effects resulting from the consumption of genetically engineered foods;

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

2. Environmental impacts. Assist consumers who are concerned about the potential effects of genetic engineering on the environment to make informed purchasing decisions;

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

3. Consumer confusion and inadvertent deception. Reduce and prevent consumer confusion and inadvertent deception and promote the disclosure of factual information on food labels to allow consumers to make informed decisions;

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

4. Promote economic development. Create additional market opportunities for those producers who are not certified organic producers and whose products are not produced using genetic engineering and enable consumers to make informed purchasing decisions; and

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

5. Protect religious and cultural practices. Ensure consumers are provided with data from which they may make informed decisions for personal, religious, moral, cultural or ethical reasons.

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

SECTION HISTORY

2013, c. 436, §1 (NEW). 2013, c. 436, §2 (AFF).



22 §2592. Definitions (WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY: See PL 2013, c. 436, §2, sub-§1) (WHOLE SECTION TEXT REPEALED 1/1/18 IF CONTINGENCY NOT MET)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY: See PL 2013, c. 436, §2, sub-§1)

(WHOLE SECTION TEXT REPEALED 1/1/18 IF CONTINGENCY NOT MET)

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF).]

1. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

2. Food. "Food" means food intended for human consumption.

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

3. Genetically engineered. "Genetically engineered" has the same meaning as under Title 7, section 1051, subsection 2.

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

4. Medical food. "Medical food" means food prescribed by a physician for treatment of a medical condition.

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

SECTION HISTORY

2013, c. 436, §1 (NEW). 2013, c. 436, §2 (AFF).



22 §2593. Disclosure requirements for genetically engineered food (WHOLE SECTION TEXT REPEALED 1/1/18 IF CONTINGENCY NOT MET) (WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY: See PL 2013, c. 436, §2, sub-§1 )

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT REPEALED 1/1/18 IF CONTINGENCY NOT MET)

(WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY: See PL 2013, c. 436, §2, sub-§1 )

1. Disclosure. Beginning 18 months after the effective date of this section, any food offered for retail sale that is genetically engineered must be accompanied by a conspicuous disclosure that states "Produced with Genetic Engineering." The statement must be located on the package for all packaged food or, in the case of unpackaged food, on a card or label on the store shelf or bin in which the food is displayed.

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

2. Use of term "natural." A food that is subject to disclosure under subsection 1 may not be described on the label or by similar identification as "natural."

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

3. Misbranding. Any food that is genetically engineered that does not display the disclosure required under subsection 1 or that is labeled or identified as natural in violation of subsection 2 is considered misbranded for the purposes of chapter 551, subchapter 1 except that:

A. A food is not considered misbranded if the food is produced by a person who:

(1) Grows, raises or otherwise produces that food without knowledge that the food was created from other seed or other food that was genetically engineered; and

(2) Obtains a sworn statement from the person from whom the food was obtained that the food was not knowingly genetically engineered and was segregated from and not knowingly commingled with a food component that may have been genetically engineered; [2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF).]

B. A food product derived from an animal is not considered misbranded if the animal was not genetically engineered but was fed genetically engineered feed; and [2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF).]

C. A packaged processed food is not considered misbranded if the total weight of the processed food that was genetically engineered is less than 0.9% of the total weight of the processed food. [2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF).]

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

4. Rules. The commissioner may adopt routine technical rules under Title 5, chapter 375, subchapter 2-A for the administration and enforcement of this chapter.

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

SECTION HISTORY

2013, c. 436, §1 (NEW). 2013, c. 436, §2 (AFF).



22 §2593. Disclosure requirements for genetically engineered food (WHOLE SECTION TEXT REPEALED 1/1/18 IF CONTINGENCY NOT MET) (WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY: See PL 2013, c. 436, §2, sub-§1 )

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT REPEALED 1/1/18 IF CONTINGENCY NOT MET)

(WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY: See PL 2013, c. 436, §2, sub-§1 )

1. Disclosure. Beginning 18 months after the effective date of this section, any food offered for retail sale that is genetically engineered must be accompanied by a conspicuous disclosure that states "Produced with Genetic Engineering." The statement must be located on the package for all packaged food or, in the case of unpackaged food, on a card or label on the store shelf or bin in which the food is displayed.

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

2. Use of term "natural." A food that is subject to disclosure under subsection 1 may not be described on the label or by similar identification as "natural."

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

3. Misbranding. Any food that is genetically engineered that does not display the disclosure required under subsection 1 or that is labeled or identified as natural in violation of subsection 2 is considered misbranded for the purposes of chapter 551, subchapter 1 except that:

A. A food is not considered misbranded if the food is produced by a person who:

(1) Grows, raises or otherwise produces that food without knowledge that the food was created from other seed or other food that was genetically engineered; and

(2) Obtains a sworn statement from the person from whom the food was obtained that the food was not knowingly genetically engineered and was segregated from and not knowingly commingled with a food component that may have been genetically engineered; [2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF).]

B. A food product derived from an animal is not considered misbranded if the animal was not genetically engineered but was fed genetically engineered feed; and [2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF).]

C. A packaged processed food is not considered misbranded if the total weight of the processed food that was genetically engineered is less than 0.9% of the total weight of the processed food. [2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF).]

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

4. Rules. The commissioner may adopt routine technical rules under Title 5, chapter 375, subchapter 2-A for the administration and enforcement of this chapter.

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

SECTION HISTORY

2013, c. 436, §1 (NEW). 2013, c. 436, §2 (AFF).



22 §2594. Third-party protection (WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY: See PL 2013, c. 436, §2, sub-§1) (WHOLE SECTION TEXT REPEALED 1/1/18 IF CONTINGENCY NOT MET)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY: See PL 2013, c. 436, §2, sub-§1)

(WHOLE SECTION TEXT REPEALED 1/1/18 IF CONTINGENCY NOT MET)

1. Reliance on affidavit. A distributor or retailer that sells or advertises food that is genetically engineered that fails to make the disclosure required under section 2593, subsection 1 is not subject to liability in any civil action to enforce this chapter if the distributor or retailer relied on the affidavit under section 2596 provided by the producer or grower stating that the food is not subject to the disclosure requirements under this chapter.

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

2. Eating establishments. Eating establishments are exempt from the disclosure requirements of this chapter.

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

3. Exempt products. Alcoholic beverages, nonalcoholic malt beverages and medical food are exempt from the disclosure requirements of this chapter. For purposes of this subsection, "nonalcoholic malt beverage" means a malt beverage that contains less than 1/2 of 1% alcohol by volume.

[ 2015, c. 118, §1 (AMD) .]

SECTION HISTORY

2013, c. 436, §1 (NEW). 2013, c. 436, §2 (AFF). 2015, c. 118, §1 (AMD).



22 §2595. Enforcement (WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY: See PL 2013, c. 436, §2, sub-§1) (WHOLE SECTION TEXT REPEALED 1/1/18 IF CONTINGENCY NOT MET)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY: See PL 2013, c. 436, §2, sub-§1)

(WHOLE SECTION TEXT REPEALED 1/1/18 IF CONTINGENCY NOT MET)

1. Authority. The commissioner shall enforce this chapter in the same manner as is authorized for enforcement of chapter 551, subchapter 1.

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

2. No private right. There is no private right of action to enforce this chapter.

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

3. Penalty. A person who violates this chapter commits a civil violation for which a fine may be assessed that may not exceed $1,000 per day per misbranded product per sales location.

[ 2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF) .]

SECTION HISTORY

2013, c. 436, §1 (NEW). 2013, c. 436, §2 (AFF).



22 §2596. Affidavit (WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY; See PL 2013, c. 436, §2, sub-§1) (WHOLE SECTION TEXT REPEALED 1/1/18 IF CONTINGENCY NOT MET)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY; See PL 2013, c. 436, §2, sub-§1)

(WHOLE SECTION TEXT REPEALED 1/1/18 IF CONTINGENCY NOT MET)

The commissioner shall develop an affidavit form that may be provided by a producer or grower of food to distributors and retailers and that may be included in shipments of food within the State certifying that the food being sold or shipped is not subject to the disclosure requirements of this chapter. [2013, c. 436, §1 (NEW); 2013, c. 436, §2 (AFF).]

SECTION HISTORY

2013, c. 436, §1 (NEW). 2013, c. 436, §2 (AFF).






Chapter 601: WATER FOR HUMAN CONSUMPTION

Subchapter 1: GENERAL PROVISIONS

22 §2601. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1975, c. 751, §4 (NEW).]

1. Contaminant. "Contaminant" means any physical, chemical, biological or radiological substance or matter in water.

[ 1975, c. 751, §4 (NEW) .]

1-A. Administrative compliance order. "Administrative compliance order" means an administrative order that is issued by the commissioner against a public water system in violation of state drinking water laws, regulations or rules.

[ 1993, c. 678, §1 (NEW) .]

1-B. Administrative consent order. "Administrative consent order" means an order issued by the commissioner pursuant to a bilateral agreement between the commissioner and a public water system in violation of state drinking water laws, regulations or rules.

[ 1993, c. 678, §1 (NEW) .]

1-C. Administrative penalty. "Administrative penalty" means a fine imposed by the commissioner against a public water system in violation of state drinking water laws, regulations or rules.

[ 1993, c. 678, §1 (NEW) .]

1-D. Administrative remedy. "Administrative remedy" means an administrative compliance order, an administrative consent order or an administrative penalty.

[ 1993, c. 678, §1 (NEW) .]

2. Feasible. "Feasible" means capable of being done within the current limitation of economics and technology, as determined by the commissioner.

[ 1975, c. 751, §4 (NEW) .]

3. Maximum contaminant level. "Maximum contaminant level" means the maximum concentration of a contaminant allowed under the State Primary Drinking Water Regulations in water supplied for human consumption.

[ 1975, c. 751, §4 (NEW) .]

4. National Drinking Water Regulations. "National Drinking Water Regulations" means the drinking water regulations promulgated by the Administrator of the U.S. Environmental Protection Agency under the authority of the Safe Drinking Water Act, P.L. 93-523.

[ 1975, c. 751, §4 (NEW) .]

4-A. Notice of noncompliance. "Notice of noncompliance" means a formal written complaint or a notice of violation of state drinking water laws, regulations or rules.

[ 1993, c. 678, §1 (NEW) .]

5. Operator. "Operator" means an individual either employed or retained by a public water system who, as part of the individual's job duties, is assigned the responsibilities for operational activities that will have a direct impact on the quality or quantity of water provided to consumers.

[ 1999, c. 688, §1 (AMD) .]

6. Person. "Person" means any individual, partnership, company, public or private corporation, political subdivision or agency of the State, department, agency or instrumentality of the United States or any other legal entity.

[ 1975, c. 751, §4 (NEW) .]

7. Political subdivision. "Political subdivision" means any municipality, county, district or any portion or combination of 2 or more thereof.

[ 1975, c. 751, §4 (NEW) .]

8. Public water system. "Public water system" means any publicly or privately owned system of pipes or other constructed conveyances, structures and facilities through which water is obtained for or sold, furnished or distributed to the public for human consumption if such a system has at least 15 service connections, regularly serves an average of at least 25 individuals daily at least 60 days out of the year or bottles water for sale. Any publicly or privately owned system that only stores and distributes water without treating or collecting it; obtains all its water from, but is not owned or operated by, a public water system; and does not sell water or bottled water to any person is not a "public water system." The term "public water system" includes any collection, treatment, storage or distribution pipes or other constructed conveyances, structures or facilities under the control of the supplier of water and used primarily in connection with such a system, and any collection or pretreatment storage facilities not under that control that are used primarily in connection with such a system. The system does not include the portion of service pipe owned and maintained by a customer of the public water system.

For purposes of this subsection, a connection to a system that delivers water by a constructed conveyance other than a pipe is not considered a connection if:

A. The water is used exclusively for purposes other than residential uses. For the purposes of this subsection, the term "residential uses" includes drinking, bathing, cooking and other similar uses; and [1997, c. 705, §1 (NEW).]

B. The commissioner determines that alternative water to achieve the equivalent level of public health protection provided by the applicable state primary drinking water regulation is provided for residential or similar uses; or [1997, c. 705, §1 (NEW).]

C. The commissioner determines that the water provided for residential or similar uses is centrally treated or treated at the point of entry by the provider, a pass-through entity or the user to achieve the equivalent level of protection provided by the applicable state primary drinking water regulation. [1997, c. 705, §1 (NEW).]

[ 1997, c. 705, §1 (AMD) .]

8-A. Roadside spring. "Roadside spring" means any spring, well or other water diverted by pipes for the use of the public to obtain water by using containers or other methods, including but not limited to water being diverted and collected by a landowner by tiles, pipes, catch basins, buildings or other appurtenances.

[ 1997, c. 45, §1 (NEW) .]

9. Supplier of water. "Supplier of water" means any person who controls, owns or generally manages a public water system.

[ 1975, c. 751, §4 (NEW) .]

9-A. Violation. "Violation" means noncompliance with state drinking water laws, regulations and rules regardless of whether that noncompliance is intentional, negligent or otherwise.

[ 1993, c. 678, §1 (NEW) .]

10. Water treatment plant. "Water treatment plant" means that portion of the public water system which is designed to alter the physical, chemical, biological or radiological quality of the water or to remove any contaminants.

[ 1975, c. 751, §4 (NEW) .]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1993, c. 410, §DD2 (AMD). 1993, c. 678, §1 (AMD). 1997, c. 45, §1 (AMD). 1997, c. 705, §1 (AMD). 1999, c. 688, §1 (AMD).



22 §2601-A. Scope

This chapter establishes a system designed to help ensure public health; to allow the State, municipalities and public water systems to identify significant public water supplies and strive for a higher degree of protection around source water areas or areas that are used as public drinking water supplies; and to allow the State, municipalities and water systems to pursue watershed or wellhead protection activities around significant public water supplies. [1999, c. 761, §1 (NEW).]

SECTION HISTORY

1999, c. 761, §1 (NEW).



22 §2602. Fees for testing

The department shall charge the average cost of the analysis for any examination, testing or analysis required under this chapter and performed in the departmental diagnostic laboratory. The fees must be recalculated and deposited according to section 565, subsection 3 and section 568. [2001, c. 471, Pt. A, §26 (AMD).]

SECTION HISTORY

1975, c. 751, §4 (NEW). 2001, c. 471, §A26 (AMD).



22 §2602-A. Fees for testing private water supplies

1. Purpose. The Legislature finds that there is a growing threat to the state's drinking water from a variety of contaminants and that testing of private residential water supplies may be necessary under certain circumstances to protect the public health. The Legislature recognizes that certain testing may be prohibitively expensive and accordingly provides for state-funded testing as set forth in this section.

[ 1983, c. 837, §1 (NEW) .]

2. Fees. The department shall charge the average cost of the analysis for an examination, testing or analysis of private residential water supplies requested under this chapter. These fees must be recalculated and deposited according to section 565, subsection 3 and section 568, provided that the fee charged for testing a private residential water supply may not exceed $150 when:

A. In the opinion of the department, initial testing or screening performed at the expense of the owner indicates the need for additional testing at a cost in excess of $150 to determine whether that water supply contains contaminants potentially hazardous to human health and that additional testing is essential to the maintenance of public health; or [1983, c. 837, §1 (NEW).]

B. In the opinion of the department, there is reason to suspect that a private residential water supply may be affected by contamination potentially hazardous to human health and that additional testing is essential to the maintenance of public health. In making such a determination, the department shall consider the following:

(1) The proximity of the private residential water supply to a known or suspected source of contamination;

(2) The proximity of the private residential water supply to another private well or water supply known to be contaminated;

(3) Information provided in writing to the department by a physician who has seen or treated a person and who has identified contaminated drinking water as a possible cause of the person's condition or symptoms; or

(4) Information provided by the owner or a user of the private residential water supply voluntarily or in response to questions asked by personnel of the department. [1991, c. 499, §3 (AMD); 1991, c. 499, §26 (AFF).]

The department may waive all fees incurred in connection with the testing of a private residential water supply upon a showing of indigency.

[ 1991, c. 499, §3 (AMD); 1991, c. 499, §26 (AFF) .]

SECTION HISTORY

1981, c. 703, §A20 (NEW). 1983, c. 837, §1 (RPR). 1991, c. 499, §3 (AMD). 1991, c. 499, §26 (AFF).



22 §2603. Shipping costs

Any person required under this chapter to submit samples of water to the department for analysis shall pay the shipping charges thereon. [1975, c. 751, §4 (NEW).]

SECTION HISTORY

1975, c. 751, §4 (NEW).



22 §2604. Schools, sampling and examination of water

Any school, which takes water from a source other than a public water system and uses such water for drinking or culinary purposes, shall submit samples of such water to the department for analysis at least once during each school year. Such samples shall be analyzed by the department. If the water is found to violate the state primary drinking water regulations, the department shall issue an order prohibiting the use of the water for drinking or culinary purposes by the school, which order shall remain in force until the water conforms to the state primary drinking water regulations. [1975, c. 751, §4 (NEW).]

Violation of this section shall, on conviction, be punishable by a fine of not more than $500. [1975, c. 751, §4 (NEW).]

SECTION HISTORY

1975, c. 751, §4 (NEW).



22 §2604-A. Roadside springs

A roadside spring is not a public water system if the owner of the roadside spring does not collect, charge or accept donations, fees or money for the water or for testing or maintenance of the water and does not post signs or construct other structures that invite persons to use the spring. [1997, c. 45, §2 (NEW).]

SECTION HISTORY

1997, c. 45, §2 (NEW).



22 §2605. Administration

To carry out this chapter, the commissioner is authorized and empowered to: [1975, c. 751, §4 (NEW).]

1. Agreements. Enter into agreements, contracts or cooperative arrangements under such terms and conditions as he deems appropriate with other state, federal or interstate agencies, municipalities, education institutions, local health departments or other organizations or individuals;

[ 1975, c. 751, §4 (NEW) .]

2. Assistance. Receive financial and technical assistance from the Federal Government and other public or private agencies;

[ 1975, c. 751, §4 (NEW) .]

3. Program participation. Participate in related programs of the Federal Government, other states, interstate agencies or other public agencies or organizations;

[ 1975, c. 751, §4 (NEW) .]

4. Fiscal control and accounting. Establish adequate fiscal controls and accounting procedures to assure proper disbursement of and accounting for funds;

[ 1975, c. 751, §4 (NEW) .]

5. Procedures. Adopt and implement adequate procedures to insure compliance with this chapter and rules and regulations promulgated hereunder, including procedures for the monitoring and inspection of public water systems; and

[ 1975, c. 751, §4 (NEW) .]

6. Advising other agencies. Advise other regulatory agencies of the department's rules, regulations and orders promulgated under this chapter.

[ 1975, c. 751, §4 (NEW) .]

Except as otherwise specifically provided by law, the commissioner may impose no standard, method or procedure upon any water utility, as defined in Title 35-A, section 102, that is more stringent than required under the federal Safe Drinking Water Act, as amended, or rules promulgated under that Act by the Administrator of the United States Environmental Protection Agency, unless the particular standard, method or procedure has been adopted in a rule adopted according to the Maine Administrative Procedure Act and the rule specifies in detail the scientific basis justifying the more stringent standard, method or procedure and the precise criteria for when the standard, method or procedure applies to a water utility. [1993, c. 514, §1 (NEW).]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1993, c. 514, §1 (AMD).



22 §2606. Emergency planning

The department shall develop plans, with the advice and assistance of the Bureau of Emergency Preparedness and of the public water systems of the State, for emergency conditions and situations that may endanger the public health or welfare by contamination of drinking water. Such plans shall include potential sources of contaminants and situations or conditions that could place them in the sources of public drinking water, techniques and methods to be used by public water systems to reduce or eliminate the dangers to public health caused thereby, methods and times for analysis or testing during such emergency conditions or situations, alternate sources of water available to public water systems and methods of supplying drinking water to consumers if a public water system cannot supply such water. [1975, c. 751, §4 (NEW).]

SECTION HISTORY

1975, c. 751, §4 (NEW).



22 §2607. Approved laboratories

The department shall approve the facilities, techniques, testing methods and training of personnel of any laboratories that analyze water samples to determine compliance with State Primary Drinking Water Regulations. Such approval shall be based on the capability of the laboratory to accurately and reliably analyze samples to determine their contaminant levels under the State Primary Drinking Water Regulations, and may be limited to approval of only certain tests or contaminant level determinations. Any sample analysis performed by a laboratory not approved by the department shall not be considered in determining the compliance of a public water system with the State Primary Drinking Water Regulations. [1975, c. 751, §4 (NEW).]

SECTION HISTORY

1975, c. 751, §4 (NEW).



22 §2608. Information on private water supply contamination; interagency cooperation

1. Information on private water supply contamination. The department shall provide information and consultation to citizens who:

A. Make reports of potential contamination of private water supplies; and [1983, c. 837, §2 (NEW).]

B. Request information on potential ground water contamination at or near the site of a private water supply. [1983, c. 837, §2 (NEW).]

[ 1983, c. 837, §2 (NEW) .]

2. Interagency cooperation. The department shall coordinate with the Department of Environmental Protection for the purposes of:

A. Assessing the public health implications of reports or requests made by citizens in subsection 1; and [1983, c. 837, §2 (NEW).]

B. Determining the appropriate response to those reports or requests, including, but not limited to, on-site investigation, well water testing and ground water monitoring. [1983, c. 837, §2 (NEW).]

[ 1983, c. 837, §2 (NEW) .]

3. Cooperation with local health officer.

[ 2007, c. 598, §12 (RP) .]

SECTION HISTORY

1983, c. 837, §2 (NEW). 2007, c. 598, §12 (AMD).



22 §2609. Recovery of testing costs

Whenever the cost of testing a private residential water supply exceeds $150 and that testing is conducted pursuant to section 2602-A, the department shall seek to recover the costs of the testing above $150 from the person responsible for contaminating the water supply, or from the recipient of any compensation for the contamination of the well. [1983, c. 837, §2 (NEW).]

SECTION HISTORY

1983, c. 837, §2 (NEW).



22 §2610. Maine Drinking Water Fund

1. Establishment; administration. The Maine Drinking Water Fund, referred to in this section as "the fund," is established as provided in this section.

A. The fund is established as a nonlapsing fund to provide financial assistance, in accordance with subsection 2, for the acquisition, planning, design, construction, reconstruction, enlargement, repair, protection and improvement of public water systems, drinking water supplies and water treatment facilities. [2009, c. 377, §1 (NEW).]

B. The department shall administer the fund. The fund must be invested in the same manner as permitted for investment of funds belonging to the State or held in the State Treasury. The fund must be established and held separate from any other funds and used and administered exclusively for the purpose of this section. The fund consists of the following:

(1) Sums that are appropriated by the Legislature or transferred to the fund from time to time from the State Water and Wastewater Infrastructure Fund, pursuant to Title 30-A, section 6006-H;

(2) Interest earned from the investment of fund balances; and

(3) Other funds from any public or private source received for use for any of the purposes for which the fund has been established. [2009, c. 377, §1 (NEW).]

[ 2009, c. 377, §1 (NEW) .]

2. Uses. The fund may be used for one or more of the following purposes:

A. To make grants to public water systems, pursuant to this section, for the acquisition, planning, design, construction, reconstruction, enlargement, repair, protection or improvement of public water systems, drinking water supplies or water treatment facilities; [2009, c. 377, §1 (NEW).]

B. To forgive loans held by public water systems for the acquisition, planning, design, construction, reconstruction, enlargement, repair, protection or improvement of public water systems, drinking water supplies or water treatment facilities; [2009, c. 377, §1 (NEW).]

C. To provide a state match for federal funds provided to the Safe Drinking Water Revolving Loan Fund, pursuant to Title 30-A, section 6006-B; [2009, c. 377, §1 (NEW).]

D. To invest available fund balances and to credit the net interest income on those balances to the fund; and [2009, c. 377, §1 (NEW).]

E. To pay the costs of the department associated with the administration of the fund, as long as no more than 5% of the aggregate of the highest fund balance in any fiscal year is used for these purposes. [2009, c. 377, §1 (NEW).]

[ 2009, c. 377, §1 (NEW) .]

3. Rules. The department shall adopt rules necessary to implement this section, including rules to establish one or more grant programs in accordance with subsection 2, paragraph A. Rules adopted by the department pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 377, §1 (NEW) .]

SECTION HISTORY

2009, c. 377, §1 (NEW).






Subchapter 2: SAFE DRINKING WATER ACT

22 §2611. Drinking water regulations

1. State primary drinking water regulations. The commissioner shall promulgate and enforce primary drinking water regulations which are necessary to protect the public health and which shall apply to all public water systems. Such regulations shall include:

A. Identification of contaminants which may have an adverse effect on the health of persons; [1975, c. 751, §4 (NEW).]

B. Specifies for each contaminant either:

(1) A maximum contaminant level that is acceptable in water for human consumption, if it is feasible to ascertain the level of such contaminant in water in public water systems; or

(2) One or more treatment techniques or methods which lead to a reduction of the level of such contaminant sufficient to protect the public health, if it is not feasible to ascertain the level of such contaminant in water in the public water system; and [1975, c. 751, §4 (NEW).]

C. Criteria and procedures to assure compliance with the levels or methods determined under paragraph B, including quality control and testing procedures to insure compliance with such levels or methods and to insure proper operation and maintenance of the system, and requirements as to the minimum quality of water which may be taken into the system and the siting for new facilities. [1975, c. 751, §4 (NEW).]

Such regulations shall be no less stringent than the most recent National Primary Drinking Water Regulations in effect, as issued or promulgated by the United States Environmental Protection Agency. Regulations under this subsection may be amended from time to time, as necessary.

[ 1975, c. 751, §4 (NEW) .]

2. State secondary drinking water regulations or guidelines. The commissioner shall adopt secondary drinking water regulations or guidelines which are necessary to protect the public welfare. Such regulations or guidelines may apply to any contaminant in drinking water which may adversely affect the color, odor or appearance of the water and consequently may cause a substantial number of persons to discontinue using a public water system, or which may otherwise adversely affect the public welfare. Such regulations or guidelines may vary according to geographic, economic, technical or other relevant circumstances. Such regulations or guidelines shall reasonably assure the protection of the public welfare and the supply of aesthetically adequate drinking water; and shall be based upon the National Secondary Drinking Water Regulations promulgated by the United States Environmental Protection Agency. Regulations or guidelines under this subsection may be amended from time to time, as necessary.

[ 1975, c. 751, §4 (NEW) .]

3.

[ 1977, c. 694, §364 (RP) .]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1977, c. 694, §364 (AMD).



22 §2612. Approval of construction or alteration, training, inspection, regulations and records

1. Construction or alteration of public water systems. New construction, additions or alterations involving the source, treatment or storage of water in any public water system may not commence until the plans and specifications have been submitted to and approved by the department.

A. The commissioner may exempt the construction, addition or alteration from submission and approval if it will have no effect on public health or welfare. [1999, c. 761, §2 (NEW).]

B. The department must consult with and advise persons planning or operating a public water system as to the most appropriate source of supply and the best methods of ensuring its purity. The department must consider any existing potential sources of contamination in the vicinity of the proposed source of supply when reviewing whether to approve a new source of supply and may deny approval based on those existing potential sources of contamination. [1999, c. 761, §2 (NEW).]

C. In granting approval of plans and specifications, the department may require modifications, conditions or procedures to ensure, as far as feasible, the protection of the public health. The department may adopt and enforce rules governing the construction or alteration of public water systems to ensure the protection of the public health and may require the submission of water samples for analysis to determine the extent of treatment required. [1999, c. 761, §2 (NEW).]

Records of construction, including, when feasible, plans and descriptions of existing public water systems, must be maintained by public water systems and made promptly available to the department upon request.

[ 1999, c. 761, §2 (RPR) .]

2. Operation and maintenance of public water systems. The department shall monitor the operation and maintenance of any public water system in the State. Such monitoring shall include all aspects of operation and maintenance which may affect the quality of the water supply. The department may adopt rules and regulations relating to operation and maintenance of public water systems to insure the purity of water and the protection of public health. Such rules and regulations may apply to all aspects of operation and maintenance which may affect the quality of water supplied to the public, including feasible purification methods, equipment and systems. The department may require, by rule or regulation, any public water system to submit water samples for analysis on a regular basis, as often as necessary to insure the public health. Records of operation and maintenance of public water systems shall be kept on forms approved or specified by the department and this data shall be submitted to the department at the times and in the manner as the department directs. The supplier of water shall promptly comply with such department directions.

[ 1975, c. 751, §4 (NEW) .]

3. Inspection. Any officer or employee duly designated by the commissioner, upon presenting appropriate credentials and a written notice of his authority to inspect, signed by the commissioner, is authorized to enter any part of a public water system in order to determine whether such supplier is complying with this chapter and any departmental rules, regulations or orders issued hereunder. The inspection may include any portion of a public water system, including the sources of supply, treatment facilities and materials, pumping facilities, distribution and storage facilities, records, files and reports on operation. The inspection may also include the testing of any portion of a public water system affecting water quality, including raw and processed water, and the taking of any samples necessary to insure compliance with this chapter and the rules, regulations or orders issued hereunder. Each inspection shall take place at a reasonable time and be commenced and completed with reasonable promptness. The supplier shall be promptly notified of the results of the inspection.

[ 1975, c. 751, §4 (NEW) .]

4. Engineering studies. The commissioner may order a public water supplier to carry out an engineering study of the water works system or any portion thereof, if such study is required to identify potential threats to the public health and remedies that will remove such threats. The purpose of such study shall be to ascertain the best methods of complying with this chapter and departmental rules and regulations. The department may further order a public water system to implement the feasible recommendations of the study required to protect the public health. Prior to issuing any order under this subsection, this commissioner shall provide written notice to the public water system and public notice in a newspaper of general circulation in the area served by the public water system, and shall also provide the opportunity for a public hearing on the proposed order.

[ 1975, c. 751, §4 (NEW) .]

5. Cross connections. The department may adopt and enforce regulations governing the connection of any public water systems to any pipes, facilities or structures that carry, store or distribute water that has not been analyzed for compliance or cannot comply with the State Primary Drinking Water Standards, or any connection that may introduce contamination into the system, in order to protect the system from contamination.

[ 1975, c. 751, §4 (NEW) .]

6. Training. The department may provide training in operations and maintenance of public water systems, techniques and methods of testing and analysis of water, and the requirements of this chapter and departmental rules and regulations, for suppliers of water and operators and employees of public water systems.

[ 1975, c. 751, §4 (NEW) .]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1999, c. 761, §2 (AMD).



22 §2612-A. Capacity development

1. Authority. The commissioner is authorized to ensure that all new community water systems and new nontransient, noncommunity systems commencing operation after October 1, 1999 demonstrate technical, managerial and financial capacity with respect to each state primary drinking water regulation in effect, or likely to be in effect, on the date of commencement of operations.

[ 1997, c. 705, §2 (NEW) .]

2. Rulemaking. The commissioner shall adopt rules to ensure that all new community water systems and new nontransient, noncommunity systems commencing operation after October 1, 1999 demonstrate technical, managerial and financial capacity with respect to each state primary drinking water regulation in effect, or likely to be in effect, on the date of commencement of operations. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 705, §2 (NEW) .]

SECTION HISTORY

1997, c. 705, §2 (NEW).



22 §2613. Variances and exemptions

1. Variances. The commissioner may grant one or more variances from an applicable state primary drinking water regulation to a public water system if the variance will not result in an unreasonable risk to the public health and if:

A. Because of the characteristics of the raw water sources reasonably available to the systems, the system can not meet the maximum contaminant levels of the drinking water regulation despite application of the best technology, treatment techniques or other means; or [1995, c. 622, §1 (AMD).]

B. Where a specified treatment technique for a contaminant is required by the state primary drinking water regulation, the system demonstrates to the commissioner's satisfaction that the treatment technique is not required to protect the public health because of the nature of the raw water source. [1995, c. 622, §1 (AMD).]

Prior to granting a variance, the commissioner shall provide an opportunity for public hearing pursuant to the Maine Administrative Procedure Act on the proposed variance. Variances may be conditioned on monitoring, testing, analyzing or other requirements to ensure the protection of the public health; and variances granted under paragraph A must include a compliance schedule under which the public water system will meet each contaminant level for which a variance is granted as expeditiously as is feasible.

A variance may be issued to a system on the condition that the system install the best technology, treatment techniques or other means that are available, taking costs into consideration, according to the United States Environmental Protection Agency and based upon an evaluation satisfactory to the commissioner that indicates that alternative sources of water are not reasonably available to the system.

[ 1997, c. 705, §3 (AMD) .]

1-A. Small system variances. The commissioner may grant a variance for compliance with a requirement specifying a maximum contaminant level or treatment technique contained in a state primary drinking water regulation to public water systems serving 3,300 or fewer persons. With the approval of the Administrator of the United States Environmental Protection Agency, the commissioner may grant a variance under this subsection to a public water system serving more than 3,300 persons but fewer than 10,000 persons.

The commissioner shall adopt rules for variances to be granted under this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 705, §4 (NEW) .]

2. Exemptions. The commissioner may grant one or more exemptions from an applicable state primary drinking water regulation to a public water system, if:

A. The exemption will not result in an unreasonable risk to the public health; [1975, c. 751, §4 (NEW).]

B. The public water system is unable to comply with the regulation or to implement measures to develop an alternative source of water supply due to compelling factors, which may include economic factors such as qualification of the public water system serving a disadvantaged community. For purposes of this paragraph "disadvantaged community" means the service area of a public water system that meets affordability criteria established by the department after public review and comment; [1997, c. 705, §5 (AMD).]

C. The public water system was in operation on the earliest effective date under present or prior law of the contaminant level or treatment technique requirement; and [1997, c. 705, §5 (AMD).]

D. Management or restructuring changes can not reasonably be made that will result in compliance with this chapter or, if compliance can not be achieved, improve the quality of the drinking water. [1997, c. 705, §5 (NEW).]

Prior to implementation of a schedule for compliance with contaminant level or treatment technique requirements and for implementation of control measures, the commissioner shall provide notice and opportunity for public hearing pursuant to the requirements of the Maine Administrative Procedure Act. Each exemption must also be conditioned on monitoring, testing, analyzing or other requirements to ensure the protection of the public health and must include a compliance schedule, including increments of progress or measures to develop an alternative source of water supply, under which the public water system will meet each contaminant level for which an exemption is granted as expeditiously as is feasible.

[ 1997, c. 705, §5 (AMD) .]

3. Exemption for water distillers in retail stores. A retail store that distills and bottles water from a public water system and sells the water on the premises is exempt from state water rules except:

A. The distiller must be inspected annually by the Department of Agriculture, Conservation and Forestry; and [1991, c. 113, (NEW); 2011, c. 657, Pt. W, §5 (REV).]

B. A bacteriological sample of the distilled water must be submitted to the Department of Health and Human Services at least every 3 months. If the distiller has a one-year history of no coliform bacteria contamination, the Department of Health and Human Services may reduce the frequency of sampling to one sample per year. [1991, c. 113, (NEW); 2003, c. 689, Pt. B, §6 (REV).]

[ 1991, c. 113, (NEW); 2003, c. 689, Pt. B, §6 (REV); 2011, c. 657, Pt. W, §5 (REV) .]

3-A. Exemption criteria. An exemption described in subsection 2 may not be granted unless:

A. The public water system can not meet the standards without capital improvements that can not be completed within the period of the exemption; [1997, c. 705, §6 (NEW).]

B. In the case of a public water system that needs financial assistance for the necessary improvements, the system has entered into an agreement to obtain such financial assistance or assistance pursuant to the state revolving loan fund program or any other federal or state program that is reasonably likely to be available within the period of the exemption; or [1997, c. 705, §6 (NEW).]

C. The public water system has entered into an enforceable agreement to become part of a regional public water system and the system is taking practicable steps to meet the standards. [1997, c. 705, §6 (NEW).]

[ 1997, c. 705, §6 (NEW) .]

4. Exemption; extended. The exemption described in subsection 2 is effective for up to one year after the date of the issuance of the exemption.

A. The final date for compliance provided in any schedule in an exemption may be extended for a period not to exceed 3 years after the date of the issuance of the exemption. [1997, c. 705, §7 (AMD).]

B. In the case of a system that does not serve more than 3,300 people and that needs financial assistance for the necessary improvements, an exemption granted may be renewed for one to 3 additional 2-year periods, but may not exceed a total of 6 additional years, if the system establishes that it is taking all practicable steps to meet the requirements established in the exemption. [1997, c. 705, §7 (AMD).]

[ 1997, c. 705, §7 (AMD) .]

A public water system may not receive an exemption under this section if the system was granted a variance under subsection 1-A. [1997, c. 705, §8 (NEW).]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1979, c. 541, §§B28,29 (AMD). 1991, c. 113, (AMD). 1995, c. 622, §§1-3 (AMD). 1997, c. 705, §§3-8 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. W, §5 (REV).



22 §2614. Imminent hazards to public health

1. Determination of imminent hazard. An imminent hazard shall be considered to exist when there is a violation of the state primary drinking water regulations, or when, in the judgment of the commissioner, a condition exists in a public water system or water supply which will cause a violation and will result in a serious risk to public health.

[ 1975, c. 751, §4 (NEW) .]

2. Elimination of imminent hazard. In order to eliminate an imminent hazard, the commissioner may, without a prior hearing, issue an emergency order requiring the supplier of water to immediately take such action as is required under the circumstances to protect the public health. Actions required under the emergency order may include:

A. The prohibition of transportation, sale, distribution or supplying of water; [1975, c. 751, §4 (NEW).]

B. The repair, installation or operation of feasible purification equipment or methods; [1975, c. 751, §4 (NEW).]

C. The notification of all potential users of the system, including travelers, of the nature, extent and possible health effects of the imminent hazard and precautions to be taken by users; or [1975, c. 751, §4 (NEW).]

D. The testing, sampling or other analytical operations required to determine the nature, extent, duration or termination of the imminent hazard. [1975, c. 751, §4 (NEW).]

A copy of the emergency order shall be served in the same manner as the service of notice of the commencement of a civil action in Superior Court. An emergency order issued by the commissioner shall be effective immediately and shall be binding for no more than 90 days unless sooner revoked, reviewed by the department at a public hearing or modified or rescinded by a Superior Court. At the written request of the supplier of water, a public hearing shall be held on the emergency order within 15 days of receipt of such request.

[ 1975, c. 751, §4 (NEW) .]

3. Boil-water order. For the purposes of this section and section 2615, "boil-water order" means an order issued by the commissioner to protect the health of persons consuming water from a public water system that may be contaminated by pathogenic microorganisms.

The boil-water order may immediately require the supplier of water to complete public notification of the threat to public health pursuant to section 2615.

A boil-water order may be issued when, in the judgment of the commissioner, a threat to the public health may exist from the presence of pathogenic microorganisms in a public water system. A boil-water order may be issued without a prior public hearing and served on the supplier of water by personal service, certified mail or by any other method if receipt is acknowledged by the supplier of water. At the written request of a supplier of water, a public hearing must be held on the boil-water order within 15 days of the receipt of the request.

[ 1995, c. 622, §4 (NEW) .]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1995, c. 622, §4 (AMD).



22 §2615. Notification of noncompliance to regulatory agencies and users

1. Notification. A public water system shall notify the public of the nature and extent of possible health effects as soon as practicable, but not later than the time period established under subsection 4, if the system:

A. Is not in compliance with a state drinking water rule; [1995, c. 622, §5 (RPR).]

B. Fails to perform monitoring, testing or analyzing or fails to provide samples as required by departmental rules; [1995, c. 622, §5 (RPR).]

C. Is subject to a variance or an exemption granted under section 2613; or [1995, c. 622, §5 (RPR).]

D. Is not in compliance with the terms of a variance or an exemption granted under section 2613. [1995, c. 622, §5 (RPR).]

E. [1995, c. 622, §5 (RP).]

Public notification under this section must be provided concurrently to the system's local health officer and to the department. When required by law, the department shall forward a copy of the notification to the Administrator of the United States Environmental Protection Agency. The department may require notification to a public water system's individual customers by mail delivery or by hand delivery within a reasonable time, but not earlier than required under federal laws.

[ 2001, c. 574, §14 (AMD) .]

2. Certain uses of notification prohibited. Notification received pursuant to this section or information obtained by the exploitation of such notification shall not be used against any person or system providing such notice in any criminal case, except for prosecutions for perjury or the giving of a false statement.

[ 1975, c. 751, §4 (NEW) .]

3. Form of notification. In addition to the notification required under subsection 1, a public water system shall provide public notification pursuant to the requirements in 40 Code of Federal Regulations, Parts 141 to 143 (2001).

A. [2001, c. 574, §15 (RP).]

B. [2001, c. 574, §15 (RP).]

[ 2001, c. 574, §15 (AMD) .]

4. Additional time of notification. A public water system shall provide public notification pursuant to subsection 3:

A. When a boil-water order is properly issued to a public water system under section 2614, subsection 3, within 24 hours. [2001, c. 574, §15 (AMD).]

B. [2001, c. 574, §15 (RP).]

C. [2001, c. 574, §15 (RP).]

D. [2001, c. 574, §15 (RP).]

E. [2001, c. 574, §15 (RP).]

F. [2001, c. 574, §15 (RP).]

[ 2001, c. 574, §15 (AMD) .]

5. Rulemaking. The commissioner shall adopt rules establishing the procedures for the provision of public notification as required to comply with state and federal laws. Rules adopted pursuant to this section are minor technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1995, c. 622, §6 (NEW) .]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1995, c. 622, §§5,6 (AMD). 2001, c. 574, §§14,15 (AMD).



22 §2615-A. Consumer confidence reports

1. Annual reports to customers. The commissioner shall require each community water system, as defined in section 2660-B, subsection 2, to prepare and provide to each customer of the system at least once annually a consumer confidence report, which must include, but is not limited to, the source of drinking water and potential contamination sources, the level of detected regulated contaminants and detected unregulated contaminants for which monitoring is required by the primacy agency, the health risks associated with detected contaminants, the status and notice of public input in the renewal of variances or exemptions, the nature of applicable compliance violations, including remedial action, and access to additional information from the community water system and the United States Environmental Protection Agency's safe drinking water hotline.

[ 1999, c. 77, §1 (NEW) .]

2. Reports to State. Each community water system shall mail to the department a copy of the consumer confidence report and a signed certification that the report is accurate and was delivered to each customer of the system.

[ 1999, c. 77, §1 (NEW) .]

3. Delivery to customers. Each community water system shall mail a copy of the consumer confidence report to each customer of the system. The Governor may waive the mailing requirement for community water systems serving fewer than 10,000 persons and require those systems to publish the consumer confidence report in a newspaper of general circulation to inform customers that the report will not be mailed and to make the report available upon request. If the Governor waives the mailing requirement for systems serving fewer than 10,000 persons, community water systems serving 500 or fewer persons have the option of posting the consumer confidence report in an appropriate public location.

Each community water system serving 100,000 or more persons shall also post its current year's report to a publicly accessible site on the Internet.

[ 1999, c. 77, §1 (NEW) .]

4. Rulemaking. The commissioner shall adopt rules establishing the requirements with respect to the form, content and delivery of consumer confidence reports under this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 77, §1 (NEW) .]

SECTION HISTORY

1999, c. 77, §1 (NEW).



22 §2616. Prohibited acts

The following acts and the causing thereof are prohibited: [1975, c. 751, §4 (NEW).]

1. Failure to comply with section 2615 or dissemination of certain misleading information. Failure by a supplier of water to comply with the requirements of section 2615, or dissemination by such supplier of any false or misleading information with respect to remedial actions being undertaken to achieve compliance with state primary drinking water regulations;

[ 1975, c. 751, §4 (NEW) .]

2. Failure to comply with regulations and actions under sections 2611, 2612, 2613 and 2614. Failure by a supplier of water to comply with the regulations for water quality, monitoring, maintenance, operations, reporting and corrective actions pursuant to sections 2611, 2612, 2613 and 2614; and

[ 1975, c. 751, §4 (NEW) .]

3. Refusal to allow entry under section 2612. The refusal of a supplier of water to allow entry and inspection of establishments, facilities or other property pursuant to section 2612.

[ 1975, c. 751, §4 (NEW) .]

SECTION HISTORY

1975, c. 751, §4 (NEW).



22 §2617. Penalties and remedies

1. Violation of section 2616 or subchapter VII. A person that violates section 2616 or subchapter VII commits a civil violation for which a penalty not to exceed $5,000 may be adjudged. Each day of operation in violation of section 2616 or subchapter VII constitutes a separate violation. The District Court or the Superior Court has jurisdiction over violations of section 2616 or subchapter VII.

[ RR 1993, c. 2, §13 (COR) .]

2. Injunctive relief. The commissioner may commence or cause to be instituted a civil action in the Superior Court of either Kennebec County or of the county in which the principal place of business of the supplier of water is located, to convict and punish a person under subsection 1, to seek injunctive relief to prevent the violation of any rule or regulation issued pursuant to this chapter, to prevent the violation of any order issued pursuant to sections 2612, 2613 or 2614, or to require a public water system or supplier of water to take other action necessary to protect the public health, with or without a prior order from the commissioner or department.

[ 1975, c. 751, §4 (NEW) .]

3. Administrative remedies. The commissioner may seek and impose administrative remedies as provided in subchapter II-A for a violation of state drinking water laws, regulations and rules.

[ 1993, c. 678, §3 (NEW) .]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1979, c. 60, (AMD). RR 1993, c. 2, §13 (COR). 1993, c. 410, §DD3 (AMD). 1993, c. 678, §§2,3 (AMD).






Subchapter 2-A: SAFE DRINKING WATER ADMINISTRATIVE ENFORCEMENT

22 §2618. General authorization

In accordance with the process outlined in section 2619, the commissioner may impose one or more of the administrative remedies provided in this subchapter when a violation of this chapter, or rules adopted pursuant to this chapter, occurs or if the commissioner determines that administrative remedies are necessary and appropriate to ensure compliance with state drinking water laws, regulations and rules. [1993, c. 678, §4 (NEW).]

SECTION HISTORY

1993, c. 678, §4 (NEW).



22 §2619. Administrative remedy process

1. Notice of noncompliance. Except as otherwise provided in this subchapter, the commissioner shall issue a notice of noncompliance to a public water system within 30 days after the commissioner has determined that the public water system has committed a violation. The notice of noncompliance must contain the following information:

A. Identification of the violation; [1993, c. 678, §4 (NEW).]

B. A compliance deadline; and [1993, c. 678, §4 (NEW).]

C. The possible consequences of noncompliance if the requirements of the notice are not met by the specified date. [1993, c. 678, §4 (NEW).]

[ 1993, c. 678, §4 (NEW) .]

2. Administrative consent order. If the public water system has failed to correct the violation as specified in the notice of noncompliance by the date specified in the notice, the commissioner and the public water system shall make a good faith effort to agree upon a settlement and, if agreement is reached, the commissioner shall issue an administrative consent order. An administrative consent order may not be changed without written consent by all parties to the agreement. An administrative consent order must include, but is not limited to, compliance schedules and milestones. If the public water system and the commissioner fail to reach an agreement, the commissioner may issue an administrative compliance order under subsection 3 or may refer the case to the Attorney General for relief under section 2617.

[ 1993, c. 678, §4 (NEW) .]

3. Administrative compliance order. If the public water system and the commissioner fail to reach an agreement under subsection 2, the commissioner may issue an administrative compliance order to the public water system to correct the violation in a manner and within a time frame that the commissioner determines appropriate. The administrative compliance order must contain a schedule that the public water system must follow to bring it into compliance. An administrative compliance order may include an administrative penalty that takes effect as early as the day that the parties ceased negotiating in good faith under subsection 2. The administrative compliance order must specify an administrative penalty that takes effect if the public water system fails to comply with the administrative compliance order.

[ 1993, c. 678, §4 (NEW) .]

4. Administrative penalty. If the public water system and the commissioner fail to reach an agreement under subsection 2, the commissioner may impose an administrative penalty that takes effect as early as the day that the parties ceased negotiating in good faith under subsection 2. If the public water system fails to comply with an administrative compliance order by the deadline in the compliance schedule, an administrative penalty may be assessed. A notice of penalty assessment may be issued in conjunction with or separate from an administrative compliance order, and must contain the following:

A. Identification of the violation for which it is issued; [1993, c. 678, §4 (NEW).]

B. A citation of the law, rule or order being violated; [1993, c. 678, §4 (NEW).]

C. The amount of the penalty; [1993, c. 678, §4 (NEW).]

D. Notice of the right to an adjudicatory hearing pursuant to the Maine Administrative Procedure Act; and [1993, c. 678, §4 (NEW).]

E. The procedure for paying the penalty. [1993, c. 678, §4 (NEW).]

[ 1993, c. 678, §4 (NEW) .]

SECTION HISTORY

1993, c. 678, §4 (NEW).



22 §2620. Provisions governing administrative penalties

Administrative penalties imposed under this subchapter are governed by the following provisions. [1993, c. 678, §4 (NEW).]

1. Maximum penalty. An administrative penalty may not be greater than $750 for each violation, except that for public water systems serving more than 10,000 people, an administrative penalty may not be less than $1,000 for each violation. Each day that a violation remains uncorrected may be counted as a separate violation.

[ 1997, c. 705, §9 (AMD) .]

2. Schedule of penalties. The commissioner shall adopt rules in accordance with Title 5, chapter 375 establishing a schedule of administrative penalties. Factors that may be considered include but are not limited to:

A. The nature and duration of the violation; [1993, c. 678, §4 (NEW).]

B. The level of assessment necessary to ensure immediate and continued compliance; [1993, c. 678, §4 (NEW).]

C. Whether steps were taken by the public water system to prevent the violation; [1993, c. 678, §4 (NEW).]

D. Whether steps were taken by the public water system to remediate or mitigate damage resulting from the violation; [1993, c. 678, §4 (NEW).]

E. Whether the public water system has a history of violations; [1993, c. 678, §4 (NEW).]

F. The financial condition of the public water system; [1993, c. 678, §4 (NEW).]

G. Whether or not compliance is less costly than committing the violation; [1993, c. 678, §4 (NEW).]

H. Deterrence of future noncompliance; and [1993, c. 678, §4 (NEW).]

I. The best interest of the public. [1993, c. 678, §4 (NEW).]

[ 1993, c. 678, §4 (NEW) .]

3. Payment of penalty. Administrative penalties must be paid within 30 days of the issuance of notice of administrative penalty or, if appealed, within 30 days of the appeal decision. The commissioner shall deposit administrative penalties received into the Public Drinking Water Fund established in section 2660-F.

[ 1993, c. 678, §4 (NEW) .]

4. Enforcement. Further prosecution of a person who fails to pay the full penalty imposed pursuant to this chapter must be referred to the Attorney General for appropriate action. A person who fails to pay the full penalty imposed pursuant to this chapter is liable for all fines and penalties allowed under this subchapter and all costs, interest and fees incurred by the State, including attorney's fees.

[ 1993, c. 678, §4 (NEW) .]

SECTION HISTORY

1993, c. 678, §4 (NEW). 1997, c. 705, §9 (AMD).



22 §2620-A. Appeals

Appeal of actions authorized under this section is governed by the following. [1993, c. 678, §4 (NEW).]

1. Due process generally. The commissioner shall comply with the Maine Administrative Procedure Act when imposing administrative penalties and issuing administrative compliance orders. A public water system against which an administrative penalty is assessed or an administrative compliance order is issued has a right to a hearing as provided under the Maine Administrative Procedure Act. The decision of a hearing officer is a final agency action subject to review in the Superior Court, as provided in Title 5, chapter 375, subchapter VII.

[ 1993, c. 678, §4 (NEW) .]

2. Effect on penalties. A public water system has 30 days from the date an administrative penalty is issued against it to pay the full amount of the penalty or to file a request for a hearing with the commissioner. If the public water system waives the right to or fails to request a hearing within 30 days, the administrative penalty is considered final. If a request for a hearing is filed within the 30 days, the following provisions apply.

A. Violations or penalties do not accrue from the date that the public water system files the request for a hearing to the date the hearing officer renders a decision. [1993, c. 678, §4 (NEW).]

B. Notwithstanding paragraph A, if the hearing officer finds that the appeal is frivolous, the violations or penalties accrue throughout the appeal period. [1993, c. 678, §4 (NEW).]

C. If an administrative hearing is held and a penalty is assessed at the conclusion of that hearing, the penalty becomes final 30 days after the decision. [1993, c. 678, §4 (NEW).]

[ 1993, c. 678, §4 (NEW) .]

SECTION HISTORY

1993, c. 678, §4 (NEW).



22 §2620-B. Exception

Notwithstanding section 2619, if a violation poses a serious risk to public health, the commissioner may issue an administrative compliance order immediately without having issued a notice of noncompliance or having attempted to negotiate an administrative consent order. [1993, c. 678, §4 (NEW).]

SECTION HISTORY

1993, c. 678, §4 (NEW).



22 §2620-C. Rules

The commissioner shall adopt rules establishing procedures regarding notice and the issuance, amendment and withdrawal of administrative compliance orders and administrative consent orders. [1993, c. 678, §4 (NEW).]

The commissioner may adopt rules establishing a permitting process for public water systems. Rules adopted pursuant to this paragraph are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 705, §10 (NEW).]

SECTION HISTORY

1993, c. 678, §4 (NEW). 1997, c. 705, §10 (AMD).






Subchapter 3: LICENSURE OF OPERATORS

22 §2621. Definitions

As used in this subchapter, unless the context otherwise indicates, the following words have the following meanings. [1983, c. 819, Pt. A, §55 (AMD).]

1. Board.

[ 1993, c. 360, Pt. E, §3 (RP) .]

1-A. Board. "Board" means the Board of Licensure of Water System Operators.

[ 2003, c. 33, §2 (AMD) .]

2. License. "License" means a license issued by the board stating that the applicant has met the requirements for the specified operator classification.

[ 2003, c. 33, §3 (AMD) .]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1983, c. 819, §A55 (AMD). 1985, c. 748, §25 (AMD). 1993, c. 360, §E3 (AMD). 1999, c. 688, §2 (AMD). 2003, c. 33, §§2,3 (AMD).



22 §2622. Classification of public water systems and parts thereof

The board, with the advice of the department, shall classify all community public water systems, all nontransient, noncommunity public water systems, all public water systems utilizing surface water and the water treatment plants or collection, treatment, distribution or storage facilities or structures that are part of a system with due regard to the size and type of facilities, the character of water to be treated and any other physical conditions affecting such system or part thereof and specify the qualifications the operator of the system or of a part of a system must have to supervise successfully the operation of the system or parts thereof so as to protect the public health or prevent nuisance conditions. [2011, c. 45, §1 (AMD).]

The board, with the advice of the department, shall establish the criteria and conditions for the classification of public water systems and water treatment plants or collection, treatment or storage facilities or structures that are part of a system. [1997, c. 705, §11 (AMD).]

The commissioner, with the advice of the board, may establish classes of public water supply systems that do not require licensed individuals as operators. [1997, c. 705, §11 (AMD).]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1983, c. 819, §A55 (AMD). 1997, c. 705, §11 (AMD). 1999, c. 688, §3 (AMD). 2001, c. 471, §D20 (AMD). 2003, c. 33, §4 (AMD). 2011, c. 45, §1 (AMD).



22 §2623. Applicability

It is unlawful for any person to perform the duties of an operator, as defined, without being duly licensed under this subchapter, except as provided in section 2630. [1983, c. 819, Pt. A, §55 (AMD).]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1983, c. 819, §A55 (AMD).



22 §2624. Advisory Board of Licensure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 751, §4 (NEW). 1979, c. 178, §1 (AMD). 1983, c. 819, §A55 (AMD). 1985, c. 295, §§35,36 (AMD). 1985, c. 748, §26 (AMD). 1991, c. 622, §S29 (RP).



22 §2624-A. Board of Licensure of Water System Operators

The Board of Licensure of Water System Operators, referred to in this section as the "board," is established within the department pursuant to Title 5, chapter 379. [2003, c. 33, §5 (AMD).]

1. Membership; general qualifications. The board consists of 9 members appointed by the Governor as follows: 3 water treatment or water distribution system operators, one holding a Class II license, one holding a Class III license and one holding a Class IV license; one member of the public who is a registered professional engineer; one person who is an educator in the field of water supply or service; one person who is a water management representative; one person who represents a "very small water system," as that term is defined in rules of the board; one person who is an owner or manager of a nontransient, noncommunity public water system; and one person from the department, as the commissioner may recommend, subject to appointment by the Governor.

[ 2003, c. 33, §5 (AMD) .]

2. Terms. Each member of the board is appointed for a 3-year term. The appointee from the department serves at the pleasure of the Governor. The commissioner may recommend to the Governor at any time that the appointee from the department be replaced. Vacancies must be filled by appointment of the Governor for all unexpired terms.

[ 2003, c. 33, §5 (AMD) .]

3. Chair; secretary. Members of the board shall elect from among the members a chair at the first meeting of each year. Members shall also elect from among the members a secretary who is responsible for maintaining records and providing administrative support.

[ 1995, c. 442, §2 (NEW) .]

4. Call of meetings. Meetings of the board may be called by the chair, or by the chair at the request of any other 2 members, as necessary to carry out this chapter.

[ 1995, c. 442, §2 (NEW) .]

5. Conduct of meetings. A majority of the members of the board constitutes a quorum for the purpose of conducting the business of the board and exercising all the powers of the board. A vote of the majority of members present is sufficient for all actions of the board.

[ 1995, c. 442, §2 (NEW) .]

6. Powers and duties. The powers and duties of the board are as follows.

A. The board shall license persons to serve as operators of all or part of any public water system in the State. [2011, c. 45, §2 (AMD).]

B. The board shall design or approve and hold at least one examination each year at a time and place designated for the purpose of examining candidates for licensure. The board may accept results of examinations approved by the board administered by a 3rd party, whose fees are not governed by section 2629. [2011, c. 45, §2 (AMD).]

C. The board may enter into contracts or agreements to carry out its responsibilities under this section. [2011, c. 45, §2 (AMD).]

[ 2011, c. 45, §2 (AMD) .]

7. Fund. The Board of Licensure of Water System Operators Fund is established and is governed by the following provisions.

A. All money collected by the board in the form of application fees, reinstatement and renewal fees, expense reimbursements ordered by the board or payment for services such as reproduction and distribution of copies of board decisions and photocopying or for the use of facilities must be deposited with the Treasurer of State in a separate account to be known as the Board of Licensure of Water System Operators Fund. [2003, c. 33, §5 (AMD).]

B. The board may use the fund to defray the reasonable costs incurred by the board in carrying out its duties. [1995, c. 442, §2 (NEW).]

C. Except as specified in this paragraph, any amount within the fund that is not expended at the end of a fiscal year does not lapse, but is carried forward to be expended by the board in carrying out its duties in succeeding fiscal years. Upon certification of the board that certain amounts in the fund are not required by the board, the Treasurer of State shall transfer the amounts to the General Fund. [1995, c. 442, §2 (NEW).]

[ 2003, c. 33, §5 (AMD) .]

8. Records. The board shall keep all records and minutes necessary to the ordinary dispatch of its functions. The board shall keep a register of all applicants for licensure and a register of all licensees.

[ 1995, c. 442, §2 (NEW) .]

9. Reports. No later than August 1st of each year, the board shall submit to the commissioner a report of its transactions in the preceding fiscal year ending June 30th and shall transmit to the commissioner a complete statement of all the receipts and expenditures of the board, attested by affidavits of the board's chair and secretary.

[ 1995, c. 442, §2 (NEW) .]

10. Staff. The commissioner, to the extent possible and reasonable, shall make available to the board such staff, facilities, equipment, supplies, information and other assistance as the board may reasonably require to carry out its activities. The commissioner may also appoint, subject to the Civil Service Law, the employees necessary to carry out this section. Any person so employed must be located in the department and under the administrative and supervisory direction of the commissioner.

[ 1995, c. 442, §2 (NEW) .]

11. Compensation of members. Members of the board are entitled to reimbursement for expenses only pursuant to Title 5, section 12004-A, subsection 46.

[ 1995, c. 442, §2 (NEW) .]

SECTION HISTORY

1995, c. 442, §2 (NEW). 1999, c. 688, §4 (AMD). 2001, c. 471, §D21 (AMD). 2003, c. 33, §5 (AMD). 2011, c. 45, §2 (AMD).



22 §2625. Licenses

The Board of Licensure of Water System Operators shall issue biennial licenses to individuals to act as operators. The license must indicate the classification level of the systems or parts of systems for the operation of which the individual is qualified to act as an operator. [2003, c. 33, §6 (AMD).]

The board may suspend or revoke a license of a certified operator when it is determined that the operator has practiced fraud or deception; that the operator has been negligent in that reasonable care, judgment or the application of knowledge or ability was not used in the performance of the operator's duties; or that the operator is incompetent or unable to perform the operator's duties properly. [1999, c. 688, §5 (AMD).]

This chapter shall not be construed to effect or prevent the practices of any other legally recognized profession. [1977, c. 694, §365 (RPR).]

When the unexpired term of license of an applicant is or will be more than one year at the time of licensure, the commissioner may require the applicant to pay an additional fee not to exceed 1/2 the biennial license fee. [1985, c. 748, §27 (AMD).]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1977, c. 694, §365 (RPR). 1983, c. 819, §A55 (AMD). 1985, c. 748, §27 (AMD). 1995, c. 442, §§3-5 (AMD). 1999, c. 688, §5 (AMD). 2003, c. 33, §6 (AMD).



22 §2625-A. Renewals

All licenses expire on December 31st of each biennial period and may be renewed thereafter for 2-year periods without further examination, upon the payment of the proper renewal fee as set forth in the rules. A person who fails to renew that person's license within 2 years following the expiration of the license must take an examination as a condition of licensure. [2011, c. 45, §3 (AMD).]

The Board of Licensure of Water System Operators shall notify a person registered under this subchapter of the date of expiration of that person's license and the fee required for its renewal for a 2-year period. The notice must be mailed to the person's last-known address at least 30 days in advance of the expiration date of that person's license. [2003, c. 33, §7 (AMD).]

SECTION HISTORY

1983, c. 819, §A55 (NEW). 1985, c. 748, §28 (AMD). 1995, c. 442, §6 (AMD). 2003, c. 33, §7 (AMD). 2011, c. 45, §3 (AMD).



22 §2626. License from outside the State

The Board of Licensure of Water System Operators, upon application for licensure, may issue a license without examination, in a comparable classification, to any person who holds a license in any state, territory or possession of the United States or any country, providing the requirements for licensure of operators under which the person's license was issued does not conflict with this chapter and, in the opinion of the board, are of a standard not lower than that specified by rules adopted under this chapter. [2003, c. 33, §8 (AMD).]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1983, c. 819, §A55 (AMD). 1985, c. 748, §29 (AMD). 1995, c. 442, §7 (AMD). 2003, c. 33, §8 (AMD).



22 §2627. License from owner of particular system (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 751, §4 (NEW). 1983, c. 819, §A55 (AMD). 1999, c. 688, §6 (RP).



22 §2628. Rules

The Board of Licensure of Water System Operators, in accordance with any other appropriate state laws, shall make such rules as are reasonably necessary to carry out the intent of this subchapter. The rules must include, but are not limited to, provisions establishing requirements for licensure and procedures for examination of candidates and such other provisions as are necessary for the administration of this subchapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 45, §4 (AMD).]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1983, c. 819, §A55 (AMD). 1985, c. 748, §29 (AMD). 1995, c. 442, §7 (AMD). 2003, c. 33, §9 (AMD). 2011, c. 45, §4 (AMD).



22 §2629. Fees

The Board of Licensure of Water System Operators shall establish by rule fees authorized pursuant to this subchapter. These fees may include examination, licensure, biennial renewal and reinstatement fees in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $95. Revenues derived from applicants failing the examination must be retained. [2011, c. 45, §5 (AMD).]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1979, c. 178, §2 (RPR). 1983, c. 819, §A55 (AMD). 1985, c. 748, §29 (AMD). 1995, c. 442, §7 (AMD). 2003, c. 33, §10 (AMD). 2011, c. 45, §5 (AMD).



22 §2630. Licensure

If a public water system loses its licensed operator, it shall secure a new licensed operator or enter into a contractual agreement with a licensed operator of proper classification until a new operator has been employed for that public water system. [2003, c. 33, §11 (AMD).]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1979, c. 178, §3 (AMD). 1983, c. 819, §A55 (AMD). 1995, c. 442, §8 (AMD). 1999, c. 688, §7 (AMD). 2003, c. 33, §11 (AMD).



22 §2631. Violations

1. Violation. Any person violating any provision of this subchapter or the rules and regulations adopted under this subchapter, commits a civil violation for which a forfeiture of not more than $500 may be adjudged. Each day of operation in violation of this subchapter or any rules and regulations adopted under this subchapter shall constitute a separate violation.

[ 1979, c. 178, §4 (NEW) .]

2. Injunctive relief. The commissioner may commence or cause to be instituted a civil action in the Superior Court under subsection 1, to seek injunctive relief to prevent the violation of this subchapter, to prevent the violation of any rule or regulation issued pursuant to this subchapter or to require a public water system or supplier of water to take other action necessary to comply with this subchapter, with or without a prior order from the commissioner or department.

[ 1979, c. 178, §4 (NEW) .]

In addition to the county in which the principal place of business of the supplier of water is located, the action may be instituted in the Superior Court of Kennebec County. [1979, c. 178, §4 (RPR).]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1979, c. 178, §4 (RPR).






Subchapter 4: PUBLIC WATER SUPPLIES

Article 1: MUNICIPAL REGULATIONS

22 §2641. Source of public water supply defined

As used in this subchapter, unless the context otherwise indicates, "public water source" means any natural or man-made impoundment, pond or lake or ground water aquifer whose waters are transported or delivered by a public water system, as defined in section 2601, subsection 8. Where the intake of a public water supply is on the outlet of any impoundment, pond or lake, the source of such public water supply shall be considered to be the impoundment, pond or lake itself. [1983, c. 785, §4 (RPR).]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1979, c. 472, §4 (AMD). 1983, c. 785, §4 (RPR).



22 §2642. Municipal regulation authorized; penalty

1. Municipal regulations authorized. The municipal officers of each municipality, after notice and public hearing, may adopt regulations governing the surface uses of sources of public water supply, portions thereof or land overlying ground water aquifers and their recharge areas used as sources of public water supply that are located within that municipality in order to protect the quality of such sources of public water supply and the health, safety and welfare of persons dependent upon such supplies.

At least 15 days prior to public hearings held under this section, notice of the hearing must be published in a newspaper of general circulation in the county in which the municipality is located and mailed by certified mail to each owner of land bordering the source of public water supply within that municipality. Regulations adopted pursuant to this section become void upon the expiration of one year from the date of the adoption unless sooner ratified by vote of the legislative body of the municipality.

[ 1995, c. 664, §1 (AMD) .]

2. Penalty. Whoever willfully violates any regulation established under the authority of this section must, upon conviction, be penalized in accordance with Title 30-A, section 4452.

[ 1991, c. 824, Pt. A, §41 (AMD) .]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1979, c. 472, §5 (AMD). 1985, c. 479, §1 (AMD). 1987, c. 192, §2 (AMD). 1991, c. 824, §A41 (AMD). 1995, c. 664, §1 (AMD).






Article 2: PROTECTION OF WATER SOURCES

22 §2646. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 751, §4 (NEW). 1983, c. 785, §5 (RP).



22 §2647. Protection of public water source (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 751, §4 (NEW). 1977, c. 694, §366 (AMD). 1983, c. 785, §6 (AMD). 1991, c. 467, §1 (RP).



22 §2647-A. Protection of public water source

Any water utility or municipality and the department are authorized to take reasonable steps to protect a public water source from pollution consistent with section 2642. [1999, c. 761, §3 (AMD).]

1. Right of entry for water utility. Employees or agents of a water utility may enter upon land within 1,000 feet of a public water source or upon land used for commercial or industrial purposes having a facility, structure or system draining into or suspected of flowing or seeping into a public water source and inspect the facility, structure or system, including any building or structure on that land. Entry onto property under this subsection is not a trespass. The power of entry and inspection may be exercised only after the water utility has made a reasonable effort to obtain permission from the landowner for the inspection.

[ 1991, c. 467, §2 (NEW) .]

2. Right of entry for department and consumer-owned water utility. Employees or agents of the department or of a consumer-owned water utility as defined in Title 35-A, section 6101 may enter any property at reasonable hours or enter any building with the consent of the owner, occupant or agent to inspect a wastewater disposal system draining into or suspected of flowing or seeping into a public water source. Entry onto property under this subsection is not a trespass. An employee or agent of the department or consumer-owned utility may seek an administrative inspection warrant pursuant to the Maine Rules of Civil Procedure, Rule 80E to carry out the purposes of this subsection.

[ 1991, c. 467, §2 (NEW) .]

3. Remedy. In addition to rights granted to municipal officers under Title 30-A, section 3428, any local or state health inspector or officer may order the owner of any facility, structure or system flowing or seeping into and contaminating a public water source, if the contamination may result in risk to the public health, to remedy the situation. The order must be served in writing and state a time in which the order must be complied with. An order made pursuant to this subsection is not considered an adjudicatory proceeding within the meaning of the Maine Administrative Procedure Act. Any person aggrieved by an order may appeal to the Superior Court within 30 days.

[ 1991, c. 467, §2 (NEW) .]

4. Court-ordered remedies. The water utility, municipality or department may petition the Superior Court upon failure of the person named in an order served under subsection 3 to comply with that order. The court, after hearing, may order that appropriate measures be taken.

[ 1991, c. 467, §2 (NEW) .]

5. Remedy ordered by water district or consumer-owned utility. If the municipal officers have failed to act on a malfunctioning wastewater disposal unit under Title 30-A, section 3428 and have notified a consumer-owned water utility as defined in Title 35-A, section 6101 in writing of their failure to do so, the consumer-owned water utility may assume the rights of municipal officers under Title 30-A, section 3428, except that it may not assess a special tax under Title 30-A, section 3428, subsection 4, paragraph B.

[ 1991, c. 467, §2 (NEW) .]

6. Effect on other law. Nothing in this section may be construed to limit in any way any private and special or other law granting a water utility or municipality greater controls for protecting its public water source than those set forth in this section.

[ 1991, c. 467, §2 (NEW) .]

SECTION HISTORY

1991, c. 467, §2 (NEW). 1999, c. 761, §3 (AMD).



22 §2648. Protection of intake of public water supply

Any water utility or municipality is authorized, after consultation with the Commissioner of Inland Fisheries and Wildlife, the department and the Department of Agriculture, Conservation and Forestry and after conducting a public hearing in the affected town, to designate by buoys in water or markers on the ice in an area on a lake or pond from which water is taken, with a radius commencing at its point of intake. The radius may not exceed 400 feet and within that area a person may not anchor or moor a boat or carry on ice fishing or carry on any other activity designated by the water utility or municipality when such restriction is necessary to comply with primary or secondary drinking water regulations applicable to public water systems. Any such buoys placed in the water must be plainly marked as required by the Director of the Bureau of Parks and Lands under Title 12, section 1894. Any person violating this section must, on conviction, be penalized in accordance with Title 30-A, section 4452. [1999, c. 127, Pt. A, §36 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

Nothing in this section shall be construed to limit in any way any private and special law granting a water utility or municipality greater controls for protecting the intake of its public water supply than those set forth in this section. [1975, c. 751, §4 (NEW).]

SECTION HISTORY

1975, c. 751, §4 (NEW). 1987, c. 192, §3 (AMD). 1991, c. 824, Pt. A, §42 (AMD). 1995, c. 502, Pt. E, §30 (AMD). 1997, c. 739, §11 (AMD). 1999, c. 127, Pt. A, §36 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §24 (REV).



22 §2649. Protection of public water supplies over winter

1. Petition for rules. Any water utility, water district or municipality which relies on surface water for its water supply may petition the Commissioner of Inland Fisheries and Wildlife to promulgate rules to regulate the size and range of motor vehicles which may be permitted on the ice of any reservoir or surface water which is used as a public water supply. The petitioner must supply the technical information in support of the decision. The commissioner shall promulgate only such rules as are reasonable and necessary to protect the public water supply. These rules shall be promulgated in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, after a public hearing in the affected area.

[ 1987, c. 353, §1 (NEW) .]

2. Existing rules. Any rules that are adopted must be at least as strict as those already in existence for that body of water. Nothing in this section may be construed to limit in any way the authority of the municipal officers to enact ordinances under Title 30-A, section 3009, subsection 1, paragraph E, or any private and special law granting a water utility or municipality greater control for protecting its public water supply than those set forth in this section.

[ 1991, c. 824, Pt. B, §7 (AMD) .]

3. Violation. Any violation of the rules promulgated under this section is a civil violation for which a forfeiture of not more than $100 may be adjudged for each violation.

[ 1987, c. 353, §1 (NEW) .]

SECTION HISTORY

1987, c. 353, §1 (NEW). 1991, c. 824, §B7 (AMD).



22 §2649-A. State's impact on public water supply protection

When undertaking actions that have a negative impact on a public water supply, a state agency shall consider the impact and evaluate alternatives to avoid and minimize the impact. [2007, c. 353, §4 (NEW).]

SECTION HISTORY

2007, c. 353, §4 (NEW).



22 §2650. Source water quality assessment program

1. General authorization. The commissioner is authorized to implement and carry out a source water quality assessment program.

[ 1997, c. 705, §12 (NEW) .]

2. Rulemaking. The commissioner shall adopt rules establishing the procedures for implementation and enforcement of the source water quality assessment program to comply with state and federal laws. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 705, §12 (NEW) .]

SECTION HISTORY

1997, c. 705, §12 (NEW).









Subchapter 5: FLUORIDATION

22 §2651. Fluoridation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 751, §4 (NEW). 1983, c. 463, §1 (RP).



22 §2651-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 463, §2 (NEW).]

1. Multiservice municipality. "Multiservice municipality" means any municipality served in whole or in part by more than one public water system.

[ 1983, c. 463, §2 (NEW) .]

2. Multiple community water district. "Multiple community water district" means that area comprising all municipalities served in whole or part by a single public water system plus those public water system zones within multiservice municipalities served by the same public water system.

[ 1983, c. 463, §2 (NEW) .]

3. Multiple community water system district-wide election. "Multiple community water system district-wide election" means an election held in each municipality within a multiple community water district to determine whether or not to fluoridate the water supply of that system.

[ 1983, c. 463, §2 (NEW) .]

4. Municipality. "Municipality" means a city, town or plantation.

[ 1983, c. 463, §2 (NEW) .]

5. Public water system. "Public water system" means the public water agency, company, utility, district or other entity serving one or more municipalities in whole or in part.

[ 1983, c. 463, §2 (NEW) .]

6. Public water system zone. "Public water system zone" means any one of the 2 or more areas of a multiservice municipality served by a single public water system, as further defined in section 2657.

[ 1983, c. 463, §2 (NEW) .]

7. Registered petitioners. "Registered petitioners" means those registered voters residing in a single community water district or, in the case of a multiple community water system district-wide election, those registered voters residing in the multiple community water district who have accepted the responsibility of receiving notice concerning the filing of petitions pursuant to section 2655, subsection 3.

[ 1987, c. 122, §1 (AMD) .]

8. Single community water district. "Single community water district" means a municipality served in whole or in part by a water system which serves no other municipalities.

[ 1983, c. 463, §2 (NEW) .]

9. Single-service municipality. "Single-service municipality" means any municipality served in whole or in part by a single public water system.

[ 1983, c. 463, §2 (NEW) .]

SECTION HISTORY

1983, c. 463, §2 (NEW). 1987, c. 122, §1 (AMD).



22 §2651-B. Fluoridation

No public water system may add any fluoride to its water supply without written approval of the department. [1983, c. 463, §2 (NEW).]

SECTION HISTORY

1983, c. 463, §2 (NEW).



22 §2652. Authorization (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 751, §4 (NEW). 1983, c. 463, §3 (RP).



22 §2653. Authorization of fluoridation; general provisions

1. Requirement for authorization. No public water system may add any fluoride to any water supply without first having been authorized to do so by the affected single or multiple community water district served by it. Any public water system duly authorized to add fluoride to any water supply shall do so within 9 months after being notified in accordance with this section. The municipal clerk shall, within 10 days after the vote, notify the public water system of the vote favoring or not favoring the addition of fluoride to the public water supply.

[ 1983, c. 463, §4 (NEW) .]

2. Form of question. Any time the issue of whether to fluoridate a public water supply is submitted to voters, the question shall be phrased as follows: "Shall fluoride be added to the public water supply for the intended purpose of reducing tooth decay?"

[ 1983, c. 463, §4 (NEW) .]

3. Prohibition. Whenever a single community water district has approved fluoridation, it may not again vote on the matter for a minimum period of 2 years from the date of installation of fluoride. Whenever a single community water district has disapproved fluoride, it may not vote again on the matter for a minimum period of 2 years. Whenever a multiple community water district has approved fluoridation, it may not vote again on the matter until the first general election after 2 years from the date of installation of fluoride. Whenever a multiple community water district disapproves fluoride, it may not vote again on the matter until the next general election.

[ 1983, c. 463, §4 (NEW) .]

4. Authorization not required. The authorization required by subsection 1 shall not apply to any public water supply which receives or purchases less than 50% of its total annual water supply from another public water supply authorized to add fluoride to its water supply.

[ 1987, c. 122, §2 (NEW) .]

SECTION HISTORY

1983, c. 463, §4 (NEW). 1987, c. 122, §2 (AMD).



22 §2654. Procedure for elections

1. Single community water districts. In a single community water district, the vote on the issue of fluoridation must be called by a majority vote of the municipal officers acting on their own initiative or pursuant to a petition meeting the requirements established for a referendum vote by the municipality's home rule charter or, if the municipality has no home rule charter, as provided by Title 30-A, section 2522.

[ 1991, c. 824, Pt. A, §43 (AMD) .]

2. Multiple community water districts. In the case of a multiple community water district, authorization shall be by a majority vote of those voting at a multiple community water system district-wide election. A valid request for an election on whether or not to authorize the addition of fluoride may be made in either of the following ways.

A. A valid request for an election shall have been made when a majority of municipal officers, in a majority of municipalities within a multiple community water system district, vote to call an election. All such votes must be taken at least 90 days before the general election. Each voting municipality shall certify within 5 days to all other municipalities within the public water system district the results of its vote.

A multiple community water system district-wide election shall take place in each municipality within the district if, on the basis of the certificates, a majority of municipal officers within a majority of the municipalities in the district have called for an election. [1987, c. 122, §4 (AMD).]

B. A valid request for election shall have been made when a number of registered voters within a multiple community water district equal to at least 10% of the total number of votes cast for Governor at the last gubernatorial election in all municipalities, wholly or partially within the multiple community water district, file a petition in accordance with section 2655. [1987, c. 122, §4 (AMD).]

[ 1987, c. 122, §4 (AMD) .]

SECTION HISTORY

1983, c. 463, §4 (NEW). 1987, c. 122, §§3,4 (AMD). 1991, c. 824, §A43 (AMD).



22 §2655. Petitions in multiple community water districts

Petitions for an election shall be governed by the following provisions. [1983, c. 463, §4 (NEW).]

1. Circulation. Any time the issue of whether to fluoridate a public water supply is submitted to the voters in multiple community water districts pursuant to petition, the petition or petitions shall be circulated and signed in the manner prescribed by Title 30-A, section 2503, subsection 3, paragraph B, subparagraphs (2) and (3), and shall be dated and gathered within the time frame prescribed by the Constitution of Maine, Article IV, Part Third, Section 18, Subsection 2.

[ 1987, c. 737, Pt. C, §§65, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §8, 10 (AMD) .]

2. Forms; instructions. On request of a voter, the Secretary of State shall furnish petition forms to that voter within 10 days of the request. The Secretary of State may charge a reasonable fee for the petitions.

If a voter, at his own expense, wishes to have the forms printed and furnished by himself rather than by the Secretary of State, he may do so provided that these petition blanks are first approved by the Secretary of State as to form and content. The Secretary of State shall have 10 days in which to approve the forms. If the forms are found to be unsatisfactory, the Secretary of State shall indicate the manner in which the forms are deficient. Corrected petition forms may be submitted in accordance with the terms in this paragraph.

The Secretary of State shall prepare complete instructions to advise the signers, circulators, registered petitioners, municipal clerks and election officials as to any statutory and constitutional requirements. The instructions must specify the conditions which have been held to invalidate either individual signatures or complete petitions. The instructions must be printed in bold type or capital letters on the petition.

[ 1987, c. 122, §5 (AMD) .]

3. Signing; filing. Petitions may be signed and filed as follows. In multiservice municipalities, petitions may be signed by any registered voter residing within the affected public water system zone of the municipality. All such petitions shall be filed with the appropriate municipality at least 120 days before the next general election. In each municipality in which petitions are filed, the petition or petitions shall be accompanied with the name and address of at least one, but not more than 5, registered voters who shall be the registered petitioners for the purpose of subsection 4. The registered petitioners must reside in the multiple community water district, but need not reside in the municipality in which a petition is filed.

A. [1987, c. 122, §6 (RP).]

B. [1987, c. 122, §6 (RP).]

[ 1987, c. 122, §6 (RPR) .]

4. Certification. Within 20 days after a petition is filed, the municipal clerk shall complete a certificate which states the number of valid signatures on the petition and identifies the relevant multiple community water district or districts involved. The certificate shall be sent by registered mail to the registered petitioners, who shall be responsible for transmitting them to the Secretary of State.

The Secretary of State shall total the number of valid signatures as certified by the municipal clerk. As soon as the total number of certified valid signatures is found to be equal to at least 10% of the total number of votes cast for Governor at the last gubernatorial election in all municipalities which are wholly or partially within the multiple community water district, the Secretary of State shall certify that fact to each municipality which is wholly or partially in the multiple community water district within 48 hours.

[ 1983, c. 463, §4 (NEW) .]

SECTION HISTORY

1983, c. 463, §4 (NEW). 1987, c. 122, §§5,6 (AMD). 1987, c. 737, §§C65,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



22 §2656. Elections in multiple community water districts

1. Multiple community water system district-wide elections. In the case of public systems serving more than one municipality, in whole or in part, elections shall be held simultaneously in all municipalities served by the water system at the first general election following the certification of a request for an election on the issue of whether or not to fluoridate the water supply. Those eligible to vote shall be all registered voters within affected single-service municipalities and all registered voters within the affected public water system zone of multiservice municipalities. The following provisions apply to all multiple community water system district-wide elections.

A. Each municipality shall be responsible for posting a warrant according to the following requirements.

(1) It shall specify the voting place and the time of opening and closing of polls.

(2) It shall specify that the purpose of the election is to determine the following question: "Shall fluoride be added to the public water supply for the intended purpose of reducing tooth decay?"

(3) It shall specify that a public hearing will be held by the municipal officers of each municipality at least 10 days before the election date.

(4) It shall be signed by a majority of the municipal officers of the municipality and directed personally to a constable or any resident ordering him to announce the election.

(5) The person to whom the warrant is directed shall post an attested copy of it in a conspicuous public place in each voting district of the municipality at least 7 days immediately before the date of the public hearing. He shall make a return on the warrant stating the manner of announcement and the time it was given and return the warrant to the municipal officers.

(6) The municipal officers shall then deliver the warrant to the clerk who shall record it. [1987, c. 122, §7 (NEW).]

B. Elections shall be held by secret preprinted ballots. [1987, c. 122, §7 (NEW).]

C. Each municipality shall provide for absentee ballots in a manner which substantially complies with Title 21-A, chapter 9, subchapter IV. [1987, c. 122, §7 (NEW).]

[ 1987, c. 122, §7 (AMD) .]

1-A. Elections in single community water districts. Elections in single community water districts shall be conducted in the same manner as other municipal elections.

[ 1987, c. 122, §8 (NEW) .]

2. Reporting election results. Each municipal clerk shall certify in writing the results of the election within 72 hours of the vote to the Secretary of State. The results shall be certified as to the number of eligible voters voting in favor of fluoridation and the number of eligible voters voting in opposition to fluoridation. The municipality shall also certify to the Secretary of State the identity of the relevant public water district or districts involved.

[ 1983, c. 463, §4 (NEW) .]

3. Vote tabulation. The Secretary of State shall, within 48 hours of receiving the last written certification, tabulate the votes from each municipality and immediately make public the results of the multiple community water system district-wide election by mailing to each affected municipality and public water system the results of the election, including the submitted votes from that municipality and public water system zone and the total multiple community water system district-wide vote.

[ 1983, c. 463, §4 (NEW) .]

SECTION HISTORY

1983, c. 463, §4 (NEW). 1987, c. 122, §§7,8 (AMD).



22 §2657. Establishment of public water system zones

1. Division into zones. In order to facilitate elections in multiservice municipalities, each municipality shall divide itself into as many zones as there are public water services supplying the municipality. The zones shall be so structured as to insure that:

A. All residents served by a given public water service fall within the same zone; [1983, c. 463, §4 (NEW).]

B. Each registered voter within the municipality is within one of the zones; and [1983, c. 463, §4 (NEW).]

C. The size of the zone bears a rational relationship to the area of the municipality being served by a given public water system. [1983, c. 463, §4 (NEW).]

[ 1983, c. 463, §4 (NEW) .]

2. Map. Upon request by a municipality, a public water system shall provide to the municipality within 14 days a map which clearly delineates the boundaries of the service area of the public water system and any other requested information reasonably necessary to enable the municipality to determine the precise area of service in the municipality of the public water system.

[ 1983, c. 463, §4 (NEW) .]

3. Description; map; files. Each multiservice municipality shall keep on file, as a public document, a precise description and accompanying map of its public water system zones.

[ 1983, c. 463, §4 (NEW) .]

SECTION HISTORY

1983, c. 463, §4 (NEW).



22 §2658. Allocation of costs

The Public Utilities Commission, upon application, shall determine and allocate the cost of fluoridation among the customers of a public water system and shall from time to time review that determination and allocation as required. In the event that a community water district which has approved fluoridation votes to discontinue fluoridation, the public water system may amortize the remaining cost of its investment in these facilities and allocate the cost of that amortization among its customers, over such period of time as is approved by the Public Utilities Commission. [1983, c. 463, §4 (NEW).]

SECTION HISTORY

1983, c. 463, §4 (NEW).



22 §2659. Rules

The Department shall promulgate such rules, pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, as it deems necessary to carry out the purposes of this subchapter, including, but not limited to, rules regarding the time and manner in which municipalities shall establish public water system zones. [1983, c. 463, §4 (NEW).]

SECTION HISTORY

1983, c. 463, §4 (NEW).






Subchapter 6: TRANSPORT OF WATER

22 §2660. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 531, §1 (NEW). 2007, c. 399, §3 (RP).



22 §2660-A. Restrictions on transport of water

1. Prohibition. Except as otherwise provided in this section, a person may not transport water for commercial purposes by pipeline or other conduit or by tank vehicle or in a container, greater in size than 10 gallons, beyond the boundaries of the municipality or township in which water is naturally located or any bordering municipality or township.

[ 2013, c. 381, Pt. B, §2 (AMD) .]

2. Exceptions. The prohibition in this section does not apply to:

A. Any water utility as defined in Title 35-A; [1987, c. 745, §1 (NEW); 1987, c. 816, Pt. KK, §20 (NEW).]

B. Water transported for use in well drilling, construction activities, concrete mixing, swimming pool filling, servicing portable toilets, firefighting, hospital operations, aquaculture, agricultural applications or civil emergencies; [1987, c. 745, §1 (NEW); 1987, c. 816, Pt. KK, §20 (NEW).]

C. Water distilled as a by-product of a manufacturing process; [2007, c. 399, §4 (AMD).]

D. Water transported from a water source that, before July 1, 1987, was used to supply water for bottling and sale and that is used exclusively for bottling and is sold in its pure form or as a carbonated or flavored beverage product; and [2007, c. 399, §4 (AMD).]

E. Water withdrawn pursuant to a permit issued by the Department of Environmental Protection or the Maine Land Use Planning Commission. [2007, c. 399, §4 (NEW); 2011, c. 682, §38 (REV).]

[ 2007, c. 399, §4 (AMD); 2011, c. 682, §38 (REV) .]

3. Appeal. The commissioner, after consultation with the Public Utilities Commission, the Department of Environmental Protection and the State Geologist, may authorize transport of water for commercial purposes if the commissioner finds that:

A. Transport of the water will not constitute a threat to public health, safety or welfare; and [2007, c. 399, §5 (AMD).]

B. [2007, c. 399, §6 (RP).]

C. [2007, c. 399, §7 (RP).]

D. For a source not otherwise permitted by the Department of Environmental Protection or the Maine Land Use Planning Commission, the water withdrawal will not have an undue adverse effect on waters of the State, as defined by Title 38, section 361-A, subsection 7; water-related natural resources; and existing uses, including, but not limited to, public or private wells, within the anticipated zone of contribution to the withdrawal. In making findings under this paragraph, the commissioner shall consider both the direct effects of the proposed water withdrawal and its effects in combination with existing water withdrawals. [2005, c. 452, Pt. A, §2 (AMD); 2011, c. 682, §38 (REV).]

Any authorization under this subsection is for a period not to exceed 3 years but may be renewed subject to the same criteria. The department may adopt rules necessary for the implementation of this subsection. The rules may include imposition of a fee to cover the costs of providing permits, including any impact studies required by the department. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 399, §§5-7 (AMD); 2011, c. 682, §38 (REV) .]

3-A. Conditions of authorization. Notwithstanding Title 1, section 302, the exceptions authorized in subsection 2 and any authorization granted under subsection 3 shall be subject to future legislative limitations of the right to transport water.

[ 1987, c. 745, §2 (NEW); 1987, c. 816, Pt. KK, §21 (NEW) .]

4. Emergencies. In case of an emergency, any person may transport water as necessary for the duration of the emergency, but the person transporting the water must inform the commissioner within 3 days and the commissioner may determine when the emergency is over.

[ 1987, c. 531, §1 (NEW) .]

5. Penalty. Any person who transports water in violation of this section is guilty of illegal transport of water. Illegal transport of water is a Class D crime. Each shipment or day of transport, if by pipeline, is a separate offense.

[ 1987, c. 531, §1 (NEW) .]

SECTION HISTORY

1987, c. 531, §1 (NEW). 1987, c. 745, §§1,2 (AMD). 1987, c. 816, §§KK20,KK21 (AMD). 1989, c. 502, §B22 (AMD). 1997, c. 587, §2 (AMD). 2003, c. 121, §1 (AMD). 2005, c. 452, §A2 (AMD). 2007, c. 399, §§4-7 (AMD). 2011, c. 682, §38 (REV). 2013, c. 381, Pt. B, §2 (AMD).






Subchapter 7: MAINE PUBLIC DRINKING WATER COMMISSION

22 §2660-B. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 410, Pt. DD, §4 (NEW).]

1. Commission. "Commission" means the Maine Public Drinking Water Commission.

[ 1993, c. 410, Pt. DD, §4 (NEW) .]

2. Community water system. "Community water system" means a public water system that serves at least 15 service connections used by year-round residents or regularly serves at least 25 year-round residents.

[ 1993, c. 410, Pt. DD, §4 (NEW) .]

3. Division. "Division" means the Division of Health Engineering within the Bureau of Health, Department of Human Services.

[ 1993, c. 410, Pt. DD, §4 (NEW) .]

4. Fund. "Fund" means the Public Drinking Water Fund.

[ 1993, c. 410, Pt. DD, §4 (NEW) .]

5. Noncommunity water system. "Noncommunity water system" means a public water system that is not a community water system. A noncommunity water system is either nontransient or transient, as follows.

A. A nontransient, noncommunity water system serves at least 25 of the same persons for 6 months or more per year and may include, but is not limited to, a school, factory, industrial park or office building. [1993, c. 410, Pt. DD, §4 (NEW).]

B. A transient, noncommunity water system serves at least 25 persons, but not necessarily the same persons, for at least 60 days per year and may include, but is not limited to, a highway rest stop, seasonal restaurant, seasonal motel, golf course, park or campground. A bottled water company is a transient, noncommunity water system. [1993, c. 410, Pt. DD, §4 (NEW).]

[ 1993, c. 410, Pt. DD, §4 (NEW) .]

6. Program. "Program" means the Maine Public Drinking Water Control Program.

[ 1993, c. 410, Pt. DD, §4 (NEW) .]

7. Primacy. "Primacy" means the federally delegated primary enforcement authority to adopt, implement and enforce federally mandated drinking water standards promulgated pursuant to the federal Safe Drinking Water Act as amended.

[ 1993, c. 410, Pt. DD, §4 (NEW) .]

SECTION HISTORY

1993, c. 410, §DD4 (NEW).



22 §2660-C. Maine Public Drinking Water Commission

The Maine Public Drinking Water Commission as established by Title 5, section 12004-I, subsection 47-C, is created within the department. [1995, c. 462, Pt. A, §42 (AMD).]

1. Membership. The commission consists of the commissioner or the commissioner's designee and 8 other members appointed by the Governor in accordance with the following provisions.

A. [2001, c. 232, §1 (RP).]

A-1. Three of the members must represent the water purveying community and must be associated with public water systems. One of the 3 must be associated with a public water system serving a population of not more than 1,000 people, one must be associated with a public water system serving a population of at least 1,001 but not more than 10,000 people and one must be associated with a public water system serving a population greater than 10,000. [2001, c. 232, §2 (NEW).]

A-2. Two members must be users of noncommunity water systems. One of the 2 must be a user of a transient noncommunity water system and one must be a user of a nontransient, noncommunity water system. [2001, c. 232, §2 (NEW).]

B. Three of the members must represent the drinking water public. [2001, c. 232, §3 (AMD).]

C. All members appointed by the Governor must have demonstrated interest, knowledge, experience and expertise regarding public drinking water concerns. The Governor shall seek to appoint members who, to the greatest extent possible, are qualified by interest, education, training or experience to provide, assess and evaluate scientific and technical information regarding public drinking water concerns, financial and staffing requirements and the adoption of policies, standards and rules. [1993, c. 410, Pt. DD, §4 (NEW).]

D. The term of office for members appointed by the Governor is 4 years except that, of the original members appointed, 4 must be appointed for 2 years and 4 must be appointed for 4 years. The Governor shall make all original appointments within 60 days of the effective date of this section. Members may remain in office until their successors are appointed. If a vacancy occurs, the Governor shall appoint a replacement to fill the remaining portion of the unexpired term created by the vacancy. [2003, c. 191, §1 (AMD).]

[ 2003, c. 191, §1 (AMD) .]

2. Chair; vice-chair. At the first meeting of the commission, the members shall elect from among themselves a chair and a vice-chair. The chair and vice-chair serve for one-year terms. The chair and vice-chair may continue to hold those offices until their successors are elected. The chair calls meetings of the commission and presides over meetings. The vice-chair serves as the chair in the absence of the chair. The commissioner shall call the first meeting of the commission as soon as all initial appointments to the commission have been made.

[ 1993, c. 410, Pt. DD, §4 (NEW) .]

3. Meetings. The commission shall hold at least 2 regular meetings each year and may hold additional regular meetings. Special meetings may be called by the chair, by the commissioner or the commissioner's designee or by at least 3 members of the commission. Five members constitute a quorum.

[ 1993, c. 410, Pt. DD, §4 (NEW) .]

4. Duties. The commission shall:

A. Evaluate the proportion of program effort dedicated to each type of public water system served by the program; [1995, c. 581, §2 (AMD).]

B. Evaluate existing and projected program workloads; [1993, c. 410, Pt. DD, §4 (NEW).]

C. Evaluate existing program resources and project future staffing and resource requirements; [1993, c. 410, Pt. DD, §4 (NEW).]

D. Determine funding requirements necessary to meet projected workloads and staffing and resource requirements; [1993, c. 410, Pt. DD, §4 (NEW).]

E. Determine an equitable program funding share for each type of public water system that recognizes the level of program effort required for that public water system; [1995, c. 581, §2 (AMD).]

F. Determine fee formulas and collection and transfer schedules for each type of public water system; and [1995, c. 581, §2 (AMD).]

G. [1995, c. 581, §3 (RP).]

H. Submit to the commissioner annually by August 1st a report that must include, but is not limited to, a performance evaluation of the program, including the implementation of administrative remedies, and commission recommendations regarding, but not limited to, administrative remedies, program operations, funding and staffing requirements, funding formulas and fee collection and transfer schedules. [1993, c. 678, §5 (AMD).]

[ 1995, c. 581, §§2, 3 (AMD) .]

5. Compensation. Members of the commission are entitled to reimbursement by the department for expenses as authorized by Title 5, chapter 379.

[ 1993, c. 410, Pt. DD, §4 (NEW) .]

6. Annual accounting. Within 60 days of the conclusion of the fiscal year for the program, the manager of the program shall submit to the commission an accounting of all of the funds expended by the program during the fiscal year.

[ 1997, c. 666, Pt. B, §1 (NEW) .]

SECTION HISTORY

1993, c. 410, §DD4 (NEW). 1993, c. 678, §5 (AMD). 1995, c. 462, §A42 (AMD). 1995, c. 581, §§1-3 (AMD). 1997, c. 666, §B1 (AMD). 2001, c. 232, §§1-3 (AMD). 2003, c. 191, §1 (AMD).



22 §2660-D. Annual work plan on primacy

Annually, by January 1st, the commissioner shall submit to the commission a work plan and budget, listing all funding sources including but not limited to appropriations from the General Fund and allocations from the United States Environmental Protection Agency that are used for the purpose of complying with federal requirements for maintaining primacy. The work plan must include goals and objectives relating to the use of administrative remedies that are consistent with other parts of the work plan. [1993, c. 678, §6 (AMD).]

SECTION HISTORY

1993, c. 410, §DD4 (NEW). 1993, c. 678, §6 (AMD).



22 §2660-E. Fees related to primacy

In addition to fees authorized under section 9, the commissioner may impose an annual operation fee upon each public water system in the State. [1997, c. 705, §13 (AMD).]

1. Rules. The department shall establish fee formulas by rules adopted in accordance with the Maine Administrative Procedure Act. The department must consult with and consider the advice of the commission in preparing the rules. Proposed rules issued by the department under this section must include the fee formulas and collection and transfer schedules developed by the commission. Fee formulas adopted under this section must be equitable. Fees may be based on, but are not limited to, the population served, service connections, volume of water pumped or available seats, campsites, rooms or lots, and may include fixed or graduated fee formulas or combinations of the fee formulas. The base fee may be no more than $75 per year per public water system.

[ 2009, c. 15, §1 (AMD) .]

2. Collection and disposition of fees. Fees adopted under this section cover the period beginning July 1, 1993 and must be collected by each public water system in monthly, quarterly or annual increments. Fees collected by public water systems under this section are state fees. The department shall establish schedules for the collection and transfer of fees to the State with the advice of the commission.

[ RR 1995, c. 2, §40 (COR) .]

3. Suspension and reinstatement of fees. Fees imposed under this section are suspended on the first day of the calendar quarter following any calendar quarter in which primacy is withdrawn by the Federal Government. Fees suspended under this subsection may be reinstated on the first day of the calendar quarter following the quarter in which the State regains primacy.

[ 1993, c. 410, Pt. DD, §4 (NEW) .]

SECTION HISTORY

1993, c. 410, §DD4 (NEW). RR 1995, c. 2, §40 (COR). 1995, c. 581, §4 (AMD). 1997, c. 705, §13 (AMD). 2009, c. 15, §1 (AMD).



22 §2660-F. Public Drinking Water Fund

The Public Drinking Water Fund is established as an interest-bearing dedicated revenue account. All interest earned by the account becomes part of the fund. All fees collected by the commissioner under this subchapter must be deposited into the fund. Any balance remaining in the fund at the end of the fiscal year does not lapse but is carried forward into subsequent fiscal years. The commissioner may use the fund only to support the program, including the cost of salaries, benefits, travel, education, technical assistance, capital equipment and other allowable expenses incurred by the program. [1993, c. 678, §6 (AMD).]

SECTION HISTORY

1993, c. 410, §DD4 (NEW). 1993, c. 678, §6 (AMD).



22 §2660-G. Enforcement

This subchapter must be enforced by the department in accordance with section 2617. [1993, c. 410, Pt. DD, §4 (NEW).]

SECTION HISTORY

1993, c. 410, §DD4 (NEW).



22 §2660-H. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §DD4 (NEW). 1997, c. 24, §Q1 (RP).









Chapter 602: PUBLIC POOLS AND SPAS

22 §2661. Purpose

The purpose of this chapter is to provide minimum requirements and standards for the protection of the public health, safety and welfare of persons using public pools or spas. [2007, c. 631, §3 (AMD).]

SECTION HISTORY

1985, c. 150, (NEW). 2007, c. 631, §3 (AMD).



22 §2662. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 150, (NEW).]

1. Communicable disease. "Communicable disease" is a disease capable of being transmitted from one person to another.

[ 1985, c. 150, (NEW) .]

2. Department. "Department" means the Department of Health and Human Services.

[ 1985, c. 150, (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2-A. Medical facility pool or medical facility spa. "Medical facility pool" or "medical facility spa" means a pool or spa under the direct supervision and control of licensed medical personnel.

[ 2007, c. 631, §4 (NEW) .]

2-B. Pool. "Pool" means a basin, chamber or tank constructed of smooth, impervious and easily cleaned materials, located either indoors or outdoors, in-ground, aboveground or on-ground, provided with a controlled water supply and containing an artificial body of water used for swimming, recreational bathing or wading. "Pool" includes any related equipment, structures, areas and enclosures that are intended for the use of persons using or operating the pool, including equipment, dressing lockers, showers and toilet rooms.

[ 2007, c. 631, §4 (NEW) .]

3. Pool depth. "Pool depth" means the distance between the floor of the pool and the maximum operating water level.

[ 1985, c. 150, (NEW) .]

4. Residential spa. " Residential spa" means any constructed spa, permanently installed or portable, that is used in connection with a single or multifamily residence, used by tenants of apartment buildings, owners of condominiums or members of property owners associations and available only to these residents and their private guests.

[ 2007, c. 631, §4 (AMD) .]

5. Residential swimming pool. "Residential swimming pool" means any constructed pool that is used for swimming in connection with a single or multifamily residence, used by tenants of apartment buildings, owners of condominiums and members of property owners associations and available only to these residents and their private guests. A pool on the premises of a family child care provider who is certified or required to be certified under section 8301-A is a residential pool.

[ 2007, c. 631, §4 (AMD) .]

6. Public spa. "Public spa" means any constructed spa other than a residential spa or medical facility spa.

[ 2007, c. 631, §4 (AMD) .]

7. Public pool. "Public pool" means any constructed or prefabricated pool other than a residential pool or medical facility pool that is intended to be used for swimming, recreational bathing or wading and is operated by an owner, lessee, tenant or concessionaire or by a person licensed by the department, regardless of whether a fee is charged for use. A pool on the premises of a child care facility that is licensed or required to be licensed under section 8301-A is a public pool.

[ 2007, c. 631, §4 (AMD) .]

8. Spa. "Spa" means a unit containing water primarily designed for therapeutic or nontherapeutic use that is not drained, cleaned or refilled for each individual. It may include, but is not limited to, hydrojet circulation, hot water, cold water, mineral baths, air induction bubbles or any combination thereof. "Spa" includes, but is not limited to, a therapeutic pool, hydrotherapy pool, whirlpool, hot spa and hot tub.

[ 2007, c. 631, §4 (AMD) .]

9. Swimming pool.

[ 2007, c. 631, §4 (RP) .]

SECTION HISTORY

1985, c. 150, (NEW). 2003, c. 689, §B6 (REV). 2007, c. 631, §4 (AMD).



22 §2663. Existing installations

1. Public pool or spa; existing use. Any public pool or spa installed prior to September 19, 1985, may have its existing use, maintenance or repair continued if the use, maintenance or repair is in accordance with the original design and location and no hazard to the public health, safety or welfare has been created by the installation.

[ 2007, c. 631, §5 (AMD) .]

2. Public pool or spa; maintenance. The owner or the owner's designated agent is responsible for the maintenance of the public pool or spa in a safe and sanitary condition.

[ 2007, c. 631, §5 (AMD) .]

SECTION HISTORY

1985, c. 150, (NEW). 2007, c. 631, §5 (AMD).



22 §2664. Rules

The department may adopt and enforce rules necessary to protect public health and safety and carry out the provisions of this chapter relating directly to the safe and sanitary design, construction and operation of public pools and spas. [2007, c. 631, §6 (AMD).]

SECTION HISTORY

1985, c. 150, (NEW). 2007, c. 631, §6 (AMD).



22 §2665. Submission of plans

A person may not begin construction of a public pool or spa or substantially alter or reconstruct any public pool or spa without first having submitted plans and specifications to the department for review and approval. The department review is limited to matters relating directly to safety and sanitation. [2007, c. 631, §7 (AMD).]

The design criteria to be followed by the department in the review and approval is the minimum standard for all pools and the minimum standard for all spas published by the American National Standards Institute and the Association of Pool and Spa Professionals or successor organizations. [2007, c. 631, §7 (AMD).]

The design criteria standards that the department is using to review and approve pools and spas must be posted annually on the department's publicly accessible website. [2007, c. 631, §7 (NEW).]

SECTION HISTORY

1985, c. 150, (NEW). 2007, c. 631, §7 (AMD).



22 §2666. Health and safety

1. Employment; communicable disease.

[ 2007, c. 631, §8 (RP) .]

2. Nuisance. Any public pool or spa found to be unsanitary, as defined by the department's rules, is declared to be a nuisance.

[ 2007, c. 631, §8 (AMD) .]

3. Supervision. Every public pool or spa must be under the supervision of a person as defined in standards by American National Standards Institute and the Association of Pool and Spa Professionals or successor organizations who shall assume the responsibility for compliance with this chapter relating to the safe and sanitary operation and maintenance of a public pool or spa. This chapter may not be construed to require a lifeguard to be on duty when a public pool or spa is open to the public.

[ 2007, c. 631, §8 (AMD) .]

4. Anti-entrapment devices required. Every public pool and public spa must comply with the federal swimming pool and spa drain cover standards as specified in the Virginia Graeme Baker Pool and Spa Safety Act, 15 United States Code, Sections 8001 to 8006. The Maine Center for Disease Control and Prevention shall enforce the provisions of this subsection provided federal funds are available to cover all costs associated with this enforcement activity. Enforcement includes, but is not limited to, the closure of any public pool or public spa that does not meet the requirements of the federal swimming pool and spa drain cover standards.

[ 2009, c. 206, §1 (NEW) .]

SECTION HISTORY

1985, c. 150, (NEW). 2007, c. 631, §8 (AMD). 2009, c. 206, §1 (AMD).



22 §2667. Inspections

The department may conduct the inspections as it considers necessary to ensure compliance with the provisions of this chapter and has right of entry at any reasonable hour to public pools or spas for this purpose. [2007, c. 631, §9 (AMD).]

SECTION HISTORY

1985, c. 150, (NEW). 2007, c. 631, §9 (AMD).



22 §2668. Closure

The department may close any public pool or spa for failure to comply with the provisions of this chapter. [2007, c. 631, §10 (AMD).]

Before closing a public pool or spa, the department shall issue a notice in writing enumerating instances of failure to comply with the law or rules. The owner must have an opportunity to request a fair hearing before the department pursuant to Title 5, sections 9052 to 9064. [2007, c. 631, §10 (AMD).]

Closed public pools and spas must be reopened upon presentation of evidence that the deficiencies causing the closing have been corrected. [2007, c. 631, §10 (AMD).]

SECTION HISTORY

1985, c. 150, (NEW). 2007, c. 631, §10 (AMD).



22 §2669. Penalties

The department may seek injunctive or other appropriative judicial relief for violations of any provisions of this chapter. [1985, c. 150, (NEW).]

SECTION HISTORY

1985, c. 150, (NEW).






Chapter 603: PRESCRIPTION DRUG ACCESS

Subchapter 1: MAINE RX PLUS PROGRAM

22 §2681. Maine Rx Plus Program established

The Maine Rx Plus Program, referred to in this subchapter as the "program," is established to reduce prescription drug prices and to improve the quality of health care for residents of the State. The program is administered by the department and must utilize manufacturer rebates and pharmacy discounts to reduce prescription drug prices. [2003, c. 494, §3 (AMD).]

1. Program goals. The Legislature finds that affordability is critical in providing access to prescription drugs for Maine residents. This subchapter is enacted by the Legislature to enable the State to take steps to make prescription drugs more affordable for qualified Maine residents, thereby increasing the overall health of Maine residents, promoting healthy communities and protecting the public health and welfare, and to integrate the program as part of any statewide program for the uninsured. It is not the intention of the State to discourage employers from offering or paying for prescription drug benefits for their employees or to replace employer-sponsored prescription drug benefit plans that provide benefits comparable to those made available to qualified Maine residents under this subchapter.

[ 2003, c. 494, §4 (AMD) .]

2. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Average wholesale price" means the wholesale price charged on a specific commodity that is assigned by the drug manufacturer and is listed in a nationally recognized drug pricing file. [1999, c. 786, Pt. A, §3 (NEW).]

A-1. "Covered drugs" means drugs that are on the MaineCare preferred drug list established and revised from time to time by the department pursuant to its authority to operate the MaineCare program. [2003, c. 494, §4 (NEW).]

B. "Initial discounted price" for a drug means the amount that participating retail pharmacies may charge qualified residents participating in the program for that drug, as established by the department through rulemaking. [2003, c. 513, Pt. G, §1 (AMD).]

C. "Labeler" means an entity or person that receives prescription drugs from a manufacturer or wholesaler and repackages those drugs for later retail sale and that has a labeler code from the federal Food and Drug Administration under 21 Code of Federal Regulations, 207.20 (1999). [1999, c. 786, Pt. A, §3 (NEW).]

D. "Participating retail pharmacy" or "retail pharmacy" means a retail pharmacy located in this State, or another business licensed to dispense prescription drugs in this State, that participates in the program. [2003, c. 494, §4 (AMD).]

E. [2003, c. 494, §4 (RP).]

F. "Qualified resident" means a resident of the State who has a family income equal to or less than 350% of the federal poverty level and who is enrolled in the program. "Qualified resident" also means a resident of the State whose family incurs unreimbursed expenses for prescription drugs that equal 5% or more of family income or whose total unreimbursed medical expenses equal 15% or more of family income. For purposes of this paragraph, the cost of drugs provided under this subchapter is considered an expense incurred by the family for eligibility determination purposes. [2003, c. 494, §4 (AMD).]

G. "Secondary discounted price" means the initial discounted price minus any further discounts paid for out of the fund. [2003, c. 494, §4 (AMD).]

[ 2003, c. 513, Pt. G, §1 (AMD) .]

3. Rebate agreement. A drug manufacturer or labeler that sells prescription drugs in this State through the elderly low-cost drug program under section 254-D or any other publicly supported pharmaceutical assistance program shall enter into a rebate agreement with the department for this program. The rebate agreement must require the manufacturer or labeler to make rebate payments to the State each calendar quarter or according to a schedule established by the department.

[ 2005, c. 401, Pt. C, §3 (AMD) .]

4. Rebate amount. The commissioner shall negotiate the amount of the rebate required from a manufacturer or labeler in accordance with this subsection.

A. The commissioner shall take into consideration the rebate calculated under the Medicaid Rebate Program pursuant to 42 United States Code, Section 1396r-8, the average wholesale price of prescription drugs and any other information on prescription drug prices and price discounts. [1999, c. 786, Pt. A, §3 (NEW).]

B. The commissioner shall use the commissioner's best efforts to obtain an initial rebate amount equal to or greater than the rebate calculated under the MaineCare program pursuant to 42 United States Code, Section 1396r-8. [2003, c. 494, §4 (AMD).]

C. With respect to the rebate taking effect no later than October 1, 2004, the commissioner shall use the commissioner's best efforts to obtain an amount equal to or greater than the amount of any discount, rebate or price reduction for prescription drugs provided to the Federal Government. [2003, c. 494, §4 (AMD).]

[ 2003, c. 494, §4 (AMD) .]

5. Discounted prices for qualified residents. Each participating retail pharmacy shall sell covered drugs to qualified residents at the lower of the initial discounted price and the secondary discounted price as such prices are determined by the department pursuant to this subchapter.

A. The department shall establish discounted prices for drugs covered by a rebate agreement and shall promote the use of efficacious and reduced-cost drugs, taking into consideration reduced prices for state and federally capped drug programs, differential dispensing fees, administrative overhead and incentive payments. [1999, c. 786, Pt. A, §3 (NEW).]

B. Beginning January 1, 2004, a participating retail pharmacy shall offer the initial discounted price. [2003, c. 494, §4 (AMD).]

C. No later than October 1, 2004, a participating retail pharmacy shall offer the secondary discounted price if available. [2003, c. 494, §4 (AMD).]

D. [2003, c. 494, §4 (RP).]

[ 2003, c. 494, §4 (AMD) .]

6. Operation of program. The requirements of this subsection apply to participating retail pharmacies.

A. The Maine Board of Pharmacy shall adopt rules requiring disclosure by participating retail pharmacies to qualified residents of the amount of savings provided as a result of the program. The rules must consider and protect information that is proprietary in nature. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 494, §4 (AMD).]

B. The department may not impose transaction charges under this program on retail pharmacies that submit claims or receive payments under the program. [1999, c. 786, Pt. A, §3 (NEW).]

C. A participating retail pharmacy shall submit claims to the department to verify the amount charged to qualified residents under subsection 5. [1999, c. 786, Pt. A, §3 (NEW).]

D. On a weekly or biweekly basis, the department must reimburse a participating retail pharmacy for the difference between the initial discounted price and the secondary discounted price provided to qualified residents under subsection 5. [2003, c. 494, §4 (AMD).]

E. [2003, c. 494, §4 (RP).]

F. The department shall conduct ongoing quality assurance activities similar to those used in the MaineCare program. [2003, c. 494, §4 (NEW).]

[ 2003, c. 494, §4 (AMD) .]

7. Action with regard to nonparticipating manufacturers and labelers.

[ 2003, c. 494, §5 (RPR); MRSA T. 22, §2681, sub-§7 (RP) .]

7-A. Action with regard to nonparticipating manufacturers and labelers. The names of manufacturers and labelers who do and do not enter into rebate agreements pursuant to this subchapter are public information. The department shall release this information to health care providers and the public on a regular basis and shall publicize participation by manufacturers and labelers that is of particular benefit to the public. The department shall impose prior authorization requirements in the MaineCare program, as permitted by law, to the extent the department determines it is appropriate to do so in order to encourage manufacturer and labeler participation in the program and so long as the additional prior authorization requirements remain consistent with the goals of the MaineCare program and the requirements of the federal Social Security Act, Title 19.

This subsection takes effect on the date that the department begins offering prescription drug benefits under the program.

[ 2003, c. 494, §6 (NEW) .]

8. Discrepancies in rebate amounts.

[ 2003, c. 494, §7 (RP) .]

9. Dedicated fund. The Maine Rx Plus Dedicated Fund, referred to in this section as the "fund," is established to receive revenue from manufacturers and labelers who pay rebates as provided in subsection 4 and any appropriations or allocations designated for the fund. The purposes of the fund are to reimburse retail pharmacies for discounted prices provided to qualified residents pursuant to subsection 5; to reimburse the department for contracted services including pharmacy claims processing fees, administrative and associated computer costs and other reasonable program costs; and to benefit the elderly low-cost drug program under section 254-D. The fund is a nonlapsing dedicated fund. Interest on fund balances accrues to the fund. Surplus funds in the fund must be used for the benefit of the program. Notwithstanding Title 5, section 1585, surplus funds may also be transferred to the elderly low-cost drug program established under section 254-D.

[ 2005, c. 401, Pt. C, §4 (AMD) .]

10. Annual summary report. The department shall report the enrollment and financial status of the program to the Legislature by the 2nd week in January each year.

[ 1999, c. 786, Pt. A, §3 (NEW) .]

11. Obligations of department. The department shall establish simplified procedures for determining eligibility and issuing Maine Rx enrollment cards to qualified residents and shall undertake outreach efforts to build public awareness of the program and maximize enrollment of qualified residents. The department may adjust the requirements and terms of the program to accommodate any new federally funded prescription drug programs.

[ 1999, c. 786, Pt. A, §3 (NEW) .]

12. Contracting. The department may contract with a 3rd-party or 3rd-parties to administer any or all components of the program, including, but not limited to, outreach, eligibility, claims, administration and rebate recovery and redistribution.

[ 1999, c. 786, Pt. A, §3 (NEW) .]

13. Medical assistance programs. The department shall administer the program and other medical and pharmaceutical assistance programs under this Title in a manner that is advantageous to the programs and to the enrollees in those programs. In implementing this subsection the department may coordinate the other programs and this program and may take actions to enhance efficiency, reduce the cost of prescription drugs and maximize the benefits to the programs and enrollees, including providing the benefits of this program to enrollees in other programs.

[ 1999, c. 786, Pt. A, §3 (NEW) .]

14. Rulemaking. The department may adopt rules to implement the provisions of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 786, Pt. A, §3 (NEW) .]

15. Waivers. The department may seek any waivers of federal law, rule or regulation necessary to implement the provisions of this subchapter.

[ 1999, c. 786, Pt. A, §3 (NEW) .]

16. Fee imposed. Beginning July 1, 2011, a fee is imposed on all enrollees in the program established under this section. The amount of the fee must be determined by rule adopted by the department to cover the administrative and other operating costs of the program. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 380, Pt. SS, §1 (NEW) .]

SECTION HISTORY

1999, c. 786, §A3 (NEW). 2001, c. 358, §Q6 (AMD). 2001, c. 405, §2 (AMD). 2001, c. 405, §3 (AFF). 2003, c. 494, §§2-8 (AMD). 2003, c. 513, §G1 (AMD). 2005, c. 401, §§C3,4 (AMD). 2011, c. 380, Pt. SS, §1 (AMD).



22 §2682. Display of Maine Rx Plus Program participation information

A drug dispensed pursuant to prescription, including a drug dispensed without charge to the consumer, must be accompanied by program participation information in a manner approved by the commissioner and as permitted by law. [2001, c. 471, Pt. E, §5 (AMD); 2001, c. 471, Pt. E, §8 (AFF).]

1. Exceptions. The requirements of this section do not apply to:

A. A drug dispensed to a consumer who has health coverage that pays part or all of the retail cost of the drug; [2001, c. 379, §1 (NEW).]

B. A generic drug; or [2001, c. 379, §1 (NEW).]

C. A drug of a manufacturer or labeler that has entered into an agreement with the department pursuant to section 2681, subsection 3. [2001, c. 379, §1 (NEW).]

[ 2001, c. 379, §1 (NEW) .]

2. Rulemaking. The commissioner shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter II-A.

[ 2001, c. 379, §1 (NEW) .]

3. Program participation information.

[ 2001, c. 471, Pt. E, §8 (AFF); 2001, c. 471, Pt. E, §6 (RP) .]

3-A. Program participation information. The rules must provide for the disclosure of program participation information, including, but not limited to, the following:

A. Notification that the manufacturer or labeler has not entered into an agreement with the Department of Health and Human Services pursuant to section 2681, subsection 3; and [2001, c. 471, Pt. E, §7 (NEW); 2001, c. 471, Pt. E, §8 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

B. Advice to consult a health care provider or pharmacist about access to drugs at lower prices. [2001, c. 471, Pt. E, §7 (NEW); 2001, c. 471, Pt. E, §8 (AFF).]

[ 2001, c. 471, Pt. E, §7 (NEW); 2001, c. 471, Pt. E, §8 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

4. Separate writing. The requirements of this section may be met by the distribution of a separate writing that is approved by or produced and distributed by the department.

[ 2001, c. 379, §1 (NEW) .]

5. Waivers. The rules must provide for waivers to the requirements of this section, particularly when the manufacturer or labeler is negotiating with the commissioner pursuant to section 2681, subsection 3.

[ 2001, c. 379, §1 (NEW) .]

SECTION HISTORY

2001, c. 379, §1 (NEW). 2001, c. 471, §§E5-7 (AMD). 2001, c. 471, §E8 (AFF). 2003, c. 494, §9 (AMD). 2003, c. 689, §B6 (REV).






Subchapter 1-A: PRESCRIPTION DRUG ACADEMIC DETAILING

22 §2685. Prescription drug academic detailing program

By January 1, 2008, the department shall establish a prescription drug academic detailing program, referred to in this section as "the program," to enhance the health of residents of the State, to improve the quality of decisions regarding drug prescribing, to encourage better communication between the department and health care practitioners participating in publicly funded health programs and to reduce the health complications and unnecessary costs associated with inappropriate drug prescribing. [2007, c. 327, §1 (NEW).]

1. Program design. The department shall design the program after consultation with prescribers and dispensers of drugs, carriers and health plans, hospitals, pharmacy benefit managers, consumers, the MaineCare Advisory Committee and the MaineCare drug utilization review committee under section 3174-M, subsection 2-A.

[ 2007, c. 327, §1 (NEW) .]

2. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Academic detailing" means the provision of information regarding prescription drugs based on scientific and medical research, including information on therapeutic and cost-effective use of prescription drugs. [2007, c. 327, §1 (NEW).]

B. "Carrier" has the same meaning as in Title 24-A, section 4301-A, subsection 3. [2007, c. 695, Pt. A, §25 (AMD).]

C. "Dirigo Health insurance" means the program of health coverage provided under Title 24-A, section 6910. [2007, c. 327, §1 (NEW).]

D. "Dispenser" means a licensed mail order prescription pharmacy as defined in Title 32, section 13702-A, subsection 17; a licensed pharmacy as defined in Title 32, section 13702-A, subsection 24; and any other person or entity licensed to dispense prescription drugs under Title 32, chapter 117. [2007, c. 695, Pt. C, §8 (AMD).]

E. "Elderly low-cost drug program" means the elderly low-cost drug program provided under section 254-D. [2007, c. 327, §1 (NEW).]

F. "Health plan" means a health plan providing prescription drug coverage as authorized under the federal Medicare Prescription Drug, Improvement and Modernization Act of 2003, Public Law 108-173. [2007, c. 327, §1 (NEW).]

G. "MaineCare program" means the MaineCare program administered under chapter 855. [2007, c. 327, §1 (NEW).]

H. "Maine Rx Plus Program" means the Maine Rx Plus Program established under section 2681. [2007, c. 327, §1 (NEW).]

I. "Prescriber" means a person who is licensed, registered or otherwise authorized in the appropriate jurisdiction to prescribe and administer drugs in the course of professional practice. [2007, c. 327, §1 (NEW).]

J. "State employee health insurance program" means the state employee health insurance program provided under Title 5, section 285. [2007, c. 327, §1 (NEW).]

[ 2007, c. 695, Pt. A, §25 (AMD); 2007, c. 695, Pt. C, §8 (AMD) .]

3. Program components. Program components must include outreach and education regarding the therapeutic and cost-effective use of prescription drugs as issued in peer-reviewed scientific, medical and academic research publications and made available to prescribers and dispensers of drugs in the State, including through written information and through personal visits from program staff. To the extent possible, program components must also include information regarding clinical trials, pharmaceutical efficacy, adverse effects of drugs, evidence-based treatment options and drug marketing approaches that are intended to circumvent competition from generic and therapeutically equivalent drugs. Academic detailers shall observe standards of conduct in their educational materials and written and oral presentations as established by rules adopted by the department that are consistent with the following federal regulations regarding labeling and false and misleading advertising: the Food and Drug Administration labeling requirements of 21 Code of Federal Regulations, Part 201 (2007) and prescription drug advertising provisions of 21 Code of Federal Regulations, Part 202 (2007) and the Office of the Inspector General's Compliance Program Guidance for Pharmaceutical Manufacturers issued in April 2003, as amended. The rules must require academic detailers to disclose evidence-based information about the range and cost of appropriate drug treatment options and the health benefits and risks of all appropriate drugs.

[ 2007, c. 327, §1 (NEW) .]

4. Program coverage. The program must provide outreach and education to prescribers and dispensers who participate in, contract with or are reimbursed by state-funded health care programs, including but not limited to the MaineCare program, the Maine Rx Plus Program, Dirigo Health insurance, the elderly low-cost drug program and the state employee health insurance program. The program may provide outreach and education to carriers, health plans, hospitals, employers and other persons interested in the program on a subscription or fee-paying basis under rules adopted by the department.

[ 2007, c. 327, §1 (NEW) .]

5. Funding. The program may be funded from the General Fund, from federal funds and from other special revenue funds. Beginning April 1, 2012 each manufacturer of prescription drugs that are provided to Maine residents through the MaineCare program or the elderly low-cost drug program shall pay a fee of $500 per calendar year to the department to provide funding for the program. The program may accept funds from nongovernmental health access foundations, the Tobacco Manufacturers Act under chapter 263, subchapter 3, undesignated funds associated with pharmaceutical marketing and pricing practices acquired through litigation or action of the Office of the Attorney General and fees from subscriptions, contracts and agreements with private payors as established by rule. Savings achieved as a result of the program may be retained for operation of the program or paid into the General Fund, at the option of the department.

[ 2011, c. 461, §2 (AMD) .]

6. Annual report. By April 1st each year the department shall provide to the Legislature an annual report on the operation of the program. The report must include information on the outreach and education components of the program; revenues, expenditures and balances; and savings attributable to the program in state-funded health care programs.

[ 2007, c. 327, §1 (NEW) .]

7. Rulemaking. The department shall adopt rules to implement the program. Rules adopted under this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 327, §1 (NEW) .]

SECTION HISTORY

2007, c. 327, §1 (NEW). 2007, c. 695, Pt. A, §25 (AMD). 2007, c. 695, Pt. C, §8 (AMD). 2011, c. 461, §2 (AMD).






Subchapter 1-B: MAXIMUM ALLOWABLE COST LIST

22 §2687. Maximum allowable cost list

1. Comment period. The Department of Health and Human Services, office of MaineCare services shall establish a 17-day written comment period on any proposed change to the state maximum allowable cost list if the change results in a reduction in payment to pharmacies. The written comment period must be held in compliance with the Maine Administrative Procedure Act. A change in the maximum allowable cost list that will result in a reduction in payment to pharmacies may not take effect for at least 30 days and not until 30 days after the office of MaineCare services has completed its response to any written comments. For the purposes of this section, "maximum allowable cost list" means a list of prescription drugs that bases reimbursement on the cost of the generic product.

[ 2011, c. 323, §1 (NEW) .]

2. Report. The Department of Health and Human Services, office of MaineCare services shall prepare an annual report that summarizes the number of drugs affected by changes made to the maximum allowable cost list under subsection 1 and the percentage change in payment for those drugs that resulted from changes to the list during the calendar year. The office of MaineCare services shall file the report annually by December 31st with the joint standing committee of the Legislature having jurisdiction over health and human services matters.

[ 2011, c. 323, §1 (NEW) .]

3. Rulemaking. The Department of Health and Human Services, office of MaineCare services shall amend its rules to implement the provisions of this subchapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 323, §1 (NEW) .]

SECTION HISTORY

2011, c. 323, §1 (NEW).






Subchapter 2: PRESCRIPTION DRUG PRICE REDUCTION ACT

22 §2691. Short title; purpose

This subchapter may be known and cited as the "Prescription Drug Price Reduction Act." The Legislature finds that affordability is critical in providing access to prescription drugs for Maine residents. This subchapter is enacted by the Legislature as a positive measure to make prescription drugs more affordable for qualified Maine residents, thereby increasing the overall health of Maine residents, promoting healthy communities and protecting the public health and welfare of Maine residents. [1999, c. 786, Pt. A, §3 (NEW).]

SECTION HISTORY

1999, c. 786, §A3 (NEW).



22 §2692. Prescription Drug Advisory Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 786, §A3 (NEW). 2007, c. 395, §25 (RP).



22 §2693. Emergency drug pricing

In order to achieve the public health purposes listed in section 2691, maximum retail prices for prescription drugs sold in Maine may be established pursuant to this section. [1999, c. 786, Pt. A, §3 (NEW).]

1. Emergency drug pricing procedures. The following provisions apply to determinations regarding maximum retail prices for prescription drugs and to the procedures for establishing those prices.

A. By July 1, 2005, the department shall adopt rules establishing the procedures for adoption and periodic review of maximum retail prices, the procedures for establishing maximum retail prices for new prescription drugs and for reviewing maximum retail prices of selected drugs and the procedures for phasing out or terminating maximum retail prices. [2007, c. 395, §26 (AMD).]

B. By January 5, 2006, the commissioner shall determine whether the cost of prescription drugs provided to qualified residents under the Maine Rx Plus Program pursuant to subchapter 1 is reasonably comparable to the lowest cost paid for the same drugs delivered or dispensed in the State. In making this determination the following provisions apply.

(1) The commissioner shall review prescription drug use in the MaineCare program using data from the most recent 6-month period for which data is available.

(2) Using the data reviewed in subparagraph (1), the commissioner shall determine the 100 drugs for which the most units were provided and the 100 drugs for which the total cost was the highest.

(3) For each prescription drug listed in subparagraph (2), the commissioner shall determine the cost for each drug for qualified residents who are provided those drugs under the Maine Rx Plus Program on a certain date. The average cost for each such drug must be calculated.

(4) For each prescription drug listed in subparagraph (2), the commissioner shall determine the lowest cost for each drug paid by any purchaser on the date that is used for subparagraph (3) delivered or dispensed in the State, taking into consideration the federal supply schedule and prices paid by pharmaceutical benefits managers and by large purchasers and excluding drugs purchased through the Maine Rx Plus Program. The average cost for each such drug must be calculated.

(5) If the average cost for one or more prescription drugs under the Maine Rx Plus Program as determined in subparagraph (3) is not reasonably comparable to the average lowest cost for the same drug or drugs as determined in subparagraph (4), the commissioner shall establish maximum retail prices for any or all prescription drugs sold in the State. Maximum prescription drug prices established under this subparagraph must take effect July 1, 2006. [2003, c. 494, §10 (AMD).]

C. In establishing maximum retail prices under this paragraph, the commissioner shall follow procedures set forth by rules adopted by the department. [2007, c. 395, §27 (AMD).]

D. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [1999, c. 786, Pt. A, §3 (NEW).]

[ 2007, c. 395, §§26, 27 (AMD) .]

2. Select prescription drugs. In making a determination under this section the commissioner may rely on pricing information on a selected number of prescription drugs if that list is representative of the prescription drug needs of the residents of the State and is made public as part of the process of establishing maximum retail prices.

[ 1999, c. 786, Pt. A, §3 (NEW) .]

3. Public health or welfare. The commissioner may take actions that the commissioner determines necessary if there is a severe limitation or shortage of or lack of access to prescription drugs in the State that could threaten or endanger the public health or welfare.

[ 1999, c. 786, Pt. A, §3 (NEW) .]

4. Appeals. A retailer of prescription drugs may appeal the maximum retail price of a prescription drug established pursuant to this section in accordance with the Maine Administrative Procedure Act.

[ 1999, c. 786, Pt. A, §3 (NEW) .]

5. Enforcement. A violation of the maximum retail prices established under this section is a violation of the Maine Unfair Trade Practices Act.

[ 1999, c. 786, Pt. A, §3 (NEW) .]

SECTION HISTORY

1999, c. 786, §A3 (NEW). 2003, c. 494, §10 (AMD). 2007, c. 395, §§26, 27 (AMD).



22 §2694. Rulemaking

With the exception of rules designated in this subchapter as major substantive rules, rules adopted pursuant to this subchapter are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. [1999, c. 786, Pt. A, §3 (NEW).]

SECTION HISTORY

1999, c. 786, §A3 (NEW).






Subchapter 3: PROFITEERING IN PRESCRIPTION DRUGS

22 §2697. Profiteering in prescription drugs

Prescription drugs are a necessity of life. Profiteering in prescription drugs is unlawful and is subject to the provisions of this section. The provisions of this section apply to manufacturers, distributors and labelers of prescription drugs. [1999, c. 786, Pt. A, §3 (NEW).]

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Labeler" means an entity or person that receives prescription drugs from a manufacturer or wholesaler and repackages those drugs for later retail sale and that has a labeler code from the federal Food and Drug Administration under 21 Code of Federal Regulations, 207.20 (1999). [1999, c. 786, Pt. A, §3 (NEW).]

B. "Manufacturer" means a manufacturer of prescription drugs and includes a subsidiary or affiliate of a manufacturer. [1999, c. 786, Pt. A, §3 (NEW).]

[ 1999, c. 786, Pt. A, §3 (NEW) .]

2. Profiteering. A manufacturer, distributor or labeler of prescription drugs engages in illegal profiteering if that manufacturer, distributor or labeler:

A. Exacts or demands an unconscionable price; [1999, c. 786, Pt. A, §3 (NEW).]

B. Exacts or demands prices or terms that lead to any unjust or unreasonable profit; [1999, c. 786, Pt. A, §3 (NEW).]

C. Discriminates unreasonably against any person in the sale, exchange, distribution or handling of prescription drugs dispensed or delivered in the State; or [1999, c. 786, Pt. A, §3 (NEW).]

D. Intentionally prevents, limits, lessens or restricts the sale or distribution of prescription drugs in this State in retaliation for the provisions of this chapter. [1999, c. 786, Pt. A, §3 (NEW).]

[ 1999, c. 786, Pt. A, §3 (NEW) .]

3. Right of action and damages. The State may bring a civil action in District Court or Superior Court for a direct or indirect injury to any person, group of persons, the State or a political subdivision of the State caused by a violation of this subchapter. There is a right to a jury trial in any action brought in Superior Court under this section. If the State prevails, the defendant shall pay 3 times the amount of damages and the costs of suit, including necessary and reasonable investigative costs, reasonable expert fees and reasonable attorney's fees. For a willful or repeated violation of this section, punitive damages may be awarded. After deduction of the costs of distribution, the damages must be equitably distributed by the State to all injured parties.

[ 1999, c. 786, Pt. A, §3 (NEW) .]

4. Civil violation. Each violation of this section is a civil violation for which the Attorney General may obtain, in addition to other remedies, injunctive relief and a civil penalty in an amount not to exceed $100,000, plus the costs of suit, including necessary and reasonable investigative costs, reasonable expert fees and reasonable attorney's fees.

[ 1999, c. 786, Pt. A, §3 (NEW) .]

5. Unfair trade practice. A violation of this section is also a violation of the Maine Unfair Trade Practices Act.

[ 1999, c. 786, Pt. A, §3 (NEW) .]

SECTION HISTORY

1999, c. 786, §A3 (NEW).



22 §2698. Investigation by Attorney General

The Attorney General, upon the Attorney General's own initiative or upon petition of the commissioner or of 50 or more residents of the State, shall investigate suspected violations of this subchapter. [1999, c. 786, Pt. A, §3 (NEW).]

The Attorney General may require, by summons, the attendance and testimony of witnesses and the production of books and papers before the Attorney General related to any such matter under investigation. The summons must be served in the same manner as summonses for witnesses in criminal cases, and all provisions of law related to criminal cases apply to summonses issued under this section so far as they are applicable. All investigations or hearings under this section to which witnesses are summoned or called upon to testify or to produce books, records or correspondence are public or private at the choice of the person summoned and must be held in the county where the act to be investigated is alleged to have been committed, or if the investigation is on petition, it must be held in the county in which the petitioners reside. The expense of the investigation must be paid from the appropriation provided in Title 5, section 203. [1999, c. 786, Pt. A, §3 (NEW).]

A Justice of the Superior Court may by order, upon application of the Attorney General, compel the attendance of witnesses, the production of books and papers, including correspondence, and the giving of testimony before the Attorney General in the same manner and to the same extent as before the Superior Court. Any failure to obey such an order may be punishable by that court as a contempt. [1999, c. 786, Pt. A, §3 (NEW).]

SECTION HISTORY

1999, c. 786, §A3 (NEW).



22 §2698-A. Marketing costs (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2003, c. 1, §18 (AFF). RR 2003, c. 1, §17 (RAL). 2003, c. 688, §C8 (AMD). 2005, c. 286, §§1,2 (AMD). 2011, c. 461, §3 (RP).



22 §2698-B. Actual price disclosure and certification (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 667, §1 (NEW). 2003, c. 667, §2 (AFF). 2005, c. 402, §§1-4 (AMD). 2011, c. 461, §4 (RP).






Subchapter 4: PRESCRIPTION DRUG PRACTICES

22 §2699. Prescription drug practices (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2003, c. 1, §18 (AFF). RR 2003, c. 1, §17 (RAL). 2003, c. 430, §1 (NEW). 2003, c. 430, §3 (AFF). 2003, c. 456, §1 (NEW). 2003, c. 673, §§FFF1,2 (AMD). 2003, c. 688, §§C9,10 (AMD). 2003, c. 688, §C11 (AFF). 2007, c. 431, §§1, 2 (AMD). 2007, c. 431, §3 (AFF). 2009, c. 581, §§1, 2 (AMD). 2011, c. 443, §2 (RP).









Chapter 604: DISPOSAL OF UNUSED PHARMACEUTICALS

22 §2700. Unused Pharmaceutical Disposal Program

1. Establishment; purpose. There is established the Unused Pharmaceutical Disposal Program, referred to in this chapter as "the program." The purpose of the program is to ensure the safe, effective and proper disposal of unused pharmaceuticals. For purposes of compliance with federal law and regulation, the return of pharmaceuticals under this section is deemed to be for law enforcement purposes.

[ 2003, c. 679, §1 (NEW); 2005, c. 297, §3 (AFF) .]

2. Administration. The program is administered by the Maine Drug Enforcement Agency, referred to in this chapter as "the agency," established in Title 25, section 2955.

[ 2003, c. 679, §1 (NEW); 2005, c. 297, §3 (AFF) .]

3. Return of pharmaceuticals. The agency may create systems for the safe, effective and proper disposal of unused pharmaceuticals. The systems may include the use of prepaid mailing envelopes into which the unused pharmaceuticals are placed and returned to a single collection location. The prepaid mailing envelopes must be made available to the public at various locations, including, but not limited to, pharmacies, physicians' offices and post offices. The agency may randomly assess the toxicity of materials received under the program as long as the assessment results do not identify the patient, person who mailed the material, prescriber or pharmacy.

[ 2013, c. 121, §1 (AMD) .]

4. Disposal of pharmaceuticals. All unused pharmaceuticals received under the program must be disposed of in a manner that is designed to be effective, secure and in compliance with local, state and federal environmental requirements, including the federal Resource Conservation and Recovery Act of 1976, as amended.

[ 2013, c. 121, §1 (AMD) .]

5. Unused Pharmaceutical Disposal Program Fund; funding. The Unused Pharmaceutical Disposal Program Fund, referred to in this chapter as "the fund," is established within the agency to be used by the director of the agency to fund or assist in funding the safe, effective and proper disposal of unused pharmaceuticals. Any balance in the fund does not lapse but is carried forward to be expended for the same purposes in succeeding fiscal years. The fund must be deposited with and maintained and administered by the agency. The agency may accept funds into the fund from any non-General Fund source, including grants or contributions of money or other things of value, that it determines necessary to carry out the safe, effective and proper disposal of unused pharmaceuticals. Money accepted into the fund by the agency must be used for the expenses of safe, effective and proper disposal of unused pharmaceuticals.

[ 2013, c. 121, §1 (AMD) .]

6. Rulemaking. The agency shall adopt rules to carry out the purposes of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 679, §1 (NEW); 2005, c. 297, §3 (AFF) .]

7. Disposal; funding. The program must operate with funding solely from the fund provided in subsection 5.

[ 2013, c. 121, §1 (AMD) .]

SECTION HISTORY

2003, c. 679, §1 (NEW). 2003, c. 679, §4 (AFF). 2005, c. 297, §§1,2 (AMD). 2005, c. 297, §3 (AFF). 2013, c. 121, §1 (AMD).






Chapter 605: PRESCRIPTION DRUG ADVERTISING

22 §2700-A. Prohibitions

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. [2011, c. 461, §5 (RP).]

B. "Manufacturer of prescription drugs" or "manufacturer" means a manufacturer of prescription drugs or biological products or an affiliate of the manufacturer or a labeler that receives prescription drugs or biological products from a manufacturer or wholesaler and repackages those drugs or biological products for later retail sale and that has a labeler code from the federal Food and Drug Administration under 21 Code of Federal Regulations, 2027.20 (1999). [2005, c. 392, §1 (NEW).]

B-1. "Prescriber" means a person who is licensed, registered or otherwise authorized in the appropriate jurisdiction to prescribe and administer drugs in the course of professional practice. [2007, c. 362, §1 (NEW).]

C. "Regulated advertisement" means the presentation to the general public of a commercial message regarding a prescription drug or biological product by a manufacturer of prescription drugs that is:

(1) Broadcast on television or radio from a station that is physically located in the State;

(2) Broadcast over the Internet from a location in the State; or

(3) Printed in magazines or newspapers that are printed, distributed or sold in the State. [2005, c. 392, §1 (NEW).]

[ 2011, c. 461, §5 (AMD) .]

2. Regulated advertisement requirement. Beginning October 15, 2005, a manufacturer may not present or cause to be presented in the State a regulated advertisement, unless that advertisement meets the requirements concerning misbranded drugs and devices and prescription drug advertising of federal law and regulations under 21 United States Code, Sections 331 and 352(n) and 21 Code of Federal Regulations, Part 202 and state rules.

[ 2005, c. 392, §1 (NEW) .]

2-A. Software prohibition. Beginning January 1, 2008, a person may not sell or distribute in the State computer software that influences or attempts to influence a prescribing decision of a prescriber to prescribe a certain drug or that directs a patient to a certain pharmacy. Features of computer software that are prohibited include, but are not limited to, pop-up and other advertisements, instant messages and economic incentives that are triggered by or in specific response to a selection, act or other input or designation of pharmacy by the prescriber or an agent of the prescriber. This subsection does not apply to in-house equipment provided within a hospital for use by prescribers and the hospital pharmacy or to information provided to a prescriber about prescription drug formulary compliance, patient care management or pharmacy reimbursement.

[ 2007, c. 362, §2 (NEW) .]

3. Disclosure of clinical trials of prescription drugs.

[ 2011, c. 461, §5 (RP) .]

4. Fees.

[ 2011, c. 461, §5 (RP) .]

5. Public education initiative.

[ 2011, c. 461, §5 (RP) .]

6. Penalties.

[ 2011, c. 461, §5 (RP) .]

7. Rulemaking.

[ 2011, c. 461, §5 (RP) .]

SECTION HISTORY

2005, c. 392, §1 (NEW). 2005, c. 589, §2 (AMD). 2005, c. 683, §B17 (AMD). 2007, c. 327, §§2, 3 (AMD). 2007, c. 362, §§1, 2 (AMD). 2011, c. 461, §5 (AMD).









Part 6: BIRTHS, MARRIAGES AND DEATHS

Chapter 701: GENERAL PROVISIONS

22 §2701. Duties of department

The Department of Health and Human Services shall establish the Office of Data, Research and Vital Statistics, which shall maintain a statewide system for the registration of vital statistics. [2009, c. 601, §3 (AMD).]

1. Registrar. The Commissioner of Health and Human Services shall appoint a State Registrar of Vital Statistics, referred to in this chapter as the "state registrar," who must be qualified in accordance with the standards of education and experience prescribed by the Bureau of Human Resources.

[ 2001, c. 574, §17 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

2. Supervision. The state registrar has charge of the statewide system for the registration of vital statistics and is custodian of its files and records. The state registrar:

A. Shall preserve all certificates, records and other reports returned to the state registrar under this Title; [1995, c. 694, Pt. D, §29 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Has general supervision of this Title and rules of the department relating to the registration of vital statistics; [1995, c. 694, Pt. D, §29 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Has general supervision of Title 19-A, chapter 23; [1995, c. 694, Pt. D, §29 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Shall direct, supervise and control the activities of all persons engaged in the operation of the system of vital statistics; [1995, c. 594, Pt. D, §29 (NEW); 1995, c. 594, Pt. E, §2 (AFF).]

E. Shall conduct training programs to promote uniformity of policy and procedures throughout the State in matters pertaining to the system of vital statistics; and [1995, c. 694, Pt. D, §29 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. Shall monitor the accuracy, completeness and validity of all information returned to the state registrar under this Title and Title 19-A, chapter 23. [1995, c. 694, Pt. D, §29 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2001, c. 574, §18 (AMD) .]

3. Forms and reports. The state registrar shall prescribe and furnish forms and issue instructions necessary to the administration of the vital statistics system or prescribe other means of transmission of data that accomplishes the purpose of complete and accurate reporting and registration. The state registrar shall prepare and publish annual reports of vital statistics and such other reports as are requested by the department.

[ 1995, c. 260, §1 (AMD) .]

4. Uniformity. The forms of certificates, records and other reports required by the laws governing the registration of vital statistics shall be designed with due consideration for national uniformity in vital statistics and record service.

5. Deputy State Registrar. The state registrar may designate an employee of the Office of Data, Research and Vital Statistics to represent the Office of Data, Research and Vital Statistics. The representative is known as the Deputy State Registrar of Vital Statistics and has the authority of the state registrar in the state registrar's absence.

[ 2009, c. 601, §4 (AMD) .]

6. Facsimile signature. The state registrar may use a facsimile signature for purposes of making certifications. The facsimile signature and seal of the state registrar on a certification shall have the same force and effect as his holographic signature.

[ 1967, c. 186, §1 (NEW) .]

7. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "File" means the presentation and acceptance of a vital record or report for registration by the Office of Data, Research and Vital Statistics or a municipal clerk as specified in departmental rule. [2009, c. 601, §5 (AMD).]

B. "Date of filing" means the date a vital record is accepted for registration by the Office of Data, Research and Vital Statistics or a municipal clerk. [2009, c. 601, §5 (AMD).]

[ 2009, c. 601, §5 (AMD) .]

8. Paternity establishment. The state registrar shall offer voluntary paternity establishment services. The state registrar shall maintain and use a form for voluntary acknowledgment of paternity that meets minimum requirements for the form established by the federal Secretary of Health and Human Services.

[ 1997, c. 537, §55 (NEW); 1997, c. 537, §62 (AFF) .]

SECTION HISTORY

1967, c. 186, §1 (AMD). 1975, c. 293, §4 (AMD). 1983, c. 669, (AMD). 1985, c. 785, §B89 (AMD). 1987, c. 268, §1 (AMD). 1995, c. 260, §§1,2 (AMD). 1995, c. 694, §D29 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 537, §55 (AMD). 1997, c. 537, §62 (AFF). 2001, c. 574, §§16-20 (AMD). 2003, c. 689, §§B6,7 (REV). 2009, c. 601, §§3-5 (AMD).



22 §2701-A. Contents of certificates and reports

1. Format. Each certificate, report or other document required by this section must be prepared in the format approved by the state registrar.

[ 1995, c. 260, §3 (NEW) .]

2. Filing date. All vital records must contain the date of filing.

[ 1995, c. 260, §3 (NEW) .]

SECTION HISTORY

1995, c. 260, §3 (NEW).



22 §2702. Duties of municipal clerks

The clerk of each municipality in this State shall keep a chronological record of all live births, marriages, deaths and fetal deaths reported to the municipal clerk under this Title. Such record must be kept as prescribed by the state registrar. [2009, c. 601, §6 (AMD).]

1. Enforce law and rules. Each municipal clerk in this State shall enforce, so far as comes within the municipal clerk's jurisdiction, this Title and the rules of the department relating to the registration of vital statistics.

[ 2009, c. 601, §6 (AMD) .]

2. Transmittal of certificates to state registrar. Except as authorized by the state registrar, a record received in a municipal office must be transmitted by the clerk of the municipality to the state registrar within a reasonable period of time as specified by department rule and in the format specified by the state registrar.

[ 1995, c. 260, §4 (RPR) .]

3. Transmittal of certificates to other municipalities. Except as authorized by the state registrar or except if the birth is registered or will be registered on the electronic birth registration system implemented by the state registrar, when the parents of any child born are residents of any other municipality in this State, the clerk of the municipality where that live birth occurred shall transmit a copy of the certificate of the live birth to the clerk of the municipality where the parents reside.

[ 2011, c. 511, §2 (AMD) .]

SECTION HISTORY

1967, c. 186, §2 (AMD). 1975, c. 443, (AMD). 1985, c. 25, (AMD). 1989, c. 225, §5 (AMD). 1995, c. 260, §§4,5 (AMD). 2009, c. 601, §6 (AMD). 2011, c. 511, §2 (AMD).



22 §2702-A. Duties to furnish information

Any person having knowledge of the facts shall furnish such information as the individual may possess regarding any birth, death, spontaneous fetal death, abortion, marriage, divorce or annulment, upon demand of the state registrar. [2009, c. 601, §7 (AMD).]

SECTION HISTORY

1987, c. 268, §2 (NEW). 2009, c. 601, §7 (AMD).



22 §2702-B. Electronic transmittal of marriage certificates

The municipal clerk that issued a marriage license pursuant to Title 19-A, section 652, subsection 1 and the clerk of the municipality where the marriage occurred may issue certified copies of the marriage certificate electronically using the statewide system for the registration of vital statistics described under section 2701. [2015, c. 104, §1 (NEW).]

SECTION HISTORY

2015, c. 104, §1 (NEW).



22 §2703. Birth in unincorporated place

When a birth occurs in an unincorporated place, it must be reported to a municipal clerk as specified by the state registrar and must be recorded, or registered in the electronic birth registration system, by the municipal clerk to whom the report is made. All such reports and records must be forwarded to the state registrar. [2011, c. 511, §3 (AMD).]

SECTION HISTORY

2009, c. 601, §8 (AMD). 2011, c. 511, §3 (AMD).



22 §2704. Registration of births and deaths at Togus

Certificates of live births, deaths and fetal deaths occurring at the federal facility known as Togus must be filed directly with the state registrar. The state registrar shall forward copies of all such certificates of live birth, death and fetal death to the clerk of the municipality where the parents of the child reside. [2011, c. 511, §4 (AMD).]

SECTION HISTORY

2001, c. 574, §21 (AMD). 2009, c. 601, §9 (AMD). 2011, c. 511, §4 (AMD).



22 §2705. Amendment of vital statistics records

Except as provided by this Title, a certificate or record filed under chapters 701 to 707 may be altered or amended only in accordance with such regulations as the department may adopt to protect the integrity of vital statistics records.

1. Amended certificate or record. A certificate or record that has been altered or amended after its filing must be marked "amended," and the date on which the certificate or record was amended and a summary description of the evidence submitted in support of the correction must be endorsed on the certificate or record or permanently attached to it. Any certified copies of certificates or records amended under this section must be marked "amended." Administrative correction of clerical errors within 90 days after the date of filing does not cause the certificate or record to be considered altered or amended.

[ 2009, c. 601, §10 (AMD) .]

2. Incomplete certificates. Incomplete certificates and records may be completed from a supplementary form within 90 days after the date of filing without being considered altered or amended.

[ 2009, c. 601, §11 (AMD) .]

3. Amendment by department. The department has the exclusive power to amend, alter or complete any certificate or record of birth, marriage, death or fetal death filed under chapters 701 to 707.

When a certificate or record of birth, marriage, death or fetal death has been altered, amended or completed by the department, the department shall transmit a corrected copy to the clerk of any municipality in which a certified copy or original certificate has been recorded under chapters 701 to 707.

[ 1989, c. 818, §3 (AMD) .]

4. Amendment by the Office of the Chief Medical Examiner. Completions or amendments to certificates of death in medical examiner cases, as defined in section 3025, must be as provided in section 2842, subsection 4.

[ 1989, c. 818, §3 (AMD) .]

5. Amendment following adoption or legitimation. Amendment of a certificate following adoption or legitimation is governed by section 2765, subsection 2-A.

[ 1989, c. 818, §3 (AMD) .]

6. Amendment of certificate of birth of adult. Amendment of a certificate of birth of a person 18 years of age or older born in this State for the purpose of identifying a biological parent who was not known or listed at the time of birth is governed by section 2767.

[ 2003, c. 585, §1 (NEW) .]

SECTION HISTORY

1971, c. 413, (AMD). 1985, c. 437, §2 (AMD). 1985, c. 611, §1 (AMD). 1989, c. 818, §3 (AMD). 2003, c. 585, §1 (AMD). 2009, c. 601, §§10, 11 (AMD).



22 §2706. Disclosure of vital records

Custodians of certificates and records of birth, marriage and death shall permit inspection of records, or issue certified or noncertified copies of certificates or records, or any parts thereof, when satisfied that the applicant has a direct and legitimate interest in the matter recorded, the decision of the state registrar or the clerk of a municipality being subject to review by the Superior Court, under the limitations of this section. [2011, c. 58, §1 (AMD).]

1. Child not born of marriage.

[ 2009, c. 601, §12 (RP) .]

2. Statistical research. The state registrar may permit the use of data contained in vital records for purposes of statistical research. Such data may not be used in a manner that will identify any individual.

[ 2009, c. 601, §12 (AMD) .]

3. National statistics. The national agency responsible for compiling national vital statistics may be furnished such copies or data as it may require for national statistics. The State must be reimbursed for cost of furnishing such copies or data, and such data may not be used in a manner that will identify any individual, except as authorized by the state registrar.

[ 2009, c. 601, §12 (AMD) .]

4. Unlawful disclosure of data. It is unlawful for any employee of the State or of any municipality in the State to disclose data contained in such records, except as authorized in this section and except that a clerk of a municipality may cause to be printed in the annual town report the births reported within the year covered by the report, by number of births and location by city or town where birth occurred, deaths reported within the year covered by the report, by date of death, name, age and location by city or town where death occurred, and marriages reported within the year covered by the report by names of parties and date of marriage. All other details of birth, marriage, divorce or death may not be available to the general public, except as specified in department rules.

[ 2009, c. 601, §12 (AMD) .]

5. Records disclosed. Certified or noncertified copies of vital records of a person must be made available at any reasonable time upon that person's request or the request of that person's spouse, registered domestic partner, descendant, parent or guardian, grandparent, sibling, stepparent, stepchild, aunt, uncle, niece, nephew, mother-in-law, father-in-law, personal representative or that person's duly designated attorney or agent or attorney for an agent designated by that person or by a court having jurisdiction over that person whether the request be made in person, by mail, by telephone or otherwise, if the state registrar is satisfied as to the identity of the requester and, if an attorney or agent, if the state registrar is satisfied as to the attorney's or agent's authority to act as that person's agent or attorney. If the agent or attorney has been appointed by a court of competent jurisdiction, or the attorney's or agent's appearance for the person is entered therein, the state registrar shall upon request so ascertain by telephone call to the register, clerk or recorder of the court, and this must be deemed sufficient justification to compel compliance with the request for the record. The state registrar shall, as soon as possible, designate persons in the Office of Data, Research and Vital Statistics who may act in the state registrar's absence or, in case of the state registrar's disqualification, to carry out the intent of this subsection. A record of birth, death, fetal death, marriage, divorce or domestic partner registration may be disclosed as necessary for the department to carry out its responsibilities.

[ 2011, c. 58, §1 (AMD) .]

6. Address Confidentiality Program. Access to vital records may be further restricted within the parties listed in subsection 5 according to procedures of the Address Confidentiality Program under Title 5, section 90-B.

[ 2009, c. 601, §12 (NEW) .]

7. Public records. After 75 years from the date of birth for birth certificates, after 50 years from the date of death for fetal death certificates, after 25 years from the date of death for death certificates, after 50 years from the date of marriage for marriage certificates and after 50 years from the registration of domestic partnerships, any person may obtain noncertified copies of these vital records in accordance with the department's rules. Certificates and records of birth, marriage and death, including fetal death, created prior to 1892 are open to the public without restriction. All persons may purchase a copy on municipal letterhead or a noncertified copy of a vital record created prior to 1892.

[ 2011, c. 58, §1 (AMD) .]

8. Genealogical research. Custodians of certificates and records of birth, marriage and death, including applications regarding notice of intentions to marry, shall permit inspection of records by and issue noncertified copies to researchers engaged in genealogical research who hold researcher identification cards, as specified by rule adopted by the department. The department shall adopt rules to implement this subsection. Rules adopted by the department pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 511, §5 (AMD) .]

SECTION HISTORY

1973, c. 127, (AMD). 1973, c. 625, §120 (AMD). 1973, c. 681, §5 (AMD). 1997, c. 537, §56 (AMD). 1997, c. 537, §62 (AFF). 2001, c. 574, §22 (AMD). 2009, c. 601, §12 (AMD). 2011, c. 58, §1 (AMD). 2011, c. 511, §5 (AMD).



22 §2706-A. Adoption contact files

1. File. The state registrar shall maintain files of the names and addresses of adopted persons and their adoptive and biological parents, who have registered under this section.

[ 1979, c. 384, (NEW) .]

2. Registration. This subsection governs participation in the adoption registry.

A. The following persons may register their names and addresses with the state registrar and request contact:

(1) A person who is 18 years of age or older and:

(a) Who was adopted;

(b) Whose adoption was annulled;

(c) Whose adoptive parents surrendered and released parental rights to that person or had their parental rights terminated; or

(d) Who was freed for adoption but was never subsequently adopted;

(2) An adoptive parent if:

(a) The adopted person is under 18 years of age;

(b) The adopted person is deceased; or

(c) The adopted person is at least 18 years of age and is determined by a court to be incapacitated; and

(3) The legal custodian or guardian of:

(a) A person whose adoption was annulled, who was surrendered and released by that person's adoptive parents or whose adoptive parents' parental rights were terminated;

(b) An adopted person under 18 years of age who:

(i) Has been removed from the custody or guardianship of that person's adoptive parents by order of a court; or

(ii) Was freed for adoption but was never subsequently adopted; or

(c) An adopted person who is at least 18 years of age and has been determined by a court to be incapacitated. [1989, c. 818, §4 (RPR).]

B. The following persons may register their names and addresses with the state registrar and request contact with an adopted person or a person freed for adoption as specified in paragraph A:

(1) A biological parent of an adopted person or of a person freed for adoption but not subsequently adopted;

(2) The legal custodian or guardian of a person under 18 years of age whose full sibling or half-sibling is an adopted person or a person freed for adoption;

(3) If a biological parent of an adopted person or a person freed for adoption is deceased, a biological mother, legal father, grandparent, sibling, half-sibling, aunt, uncle or first cousin of the deceased biological parent; and

(4) A biological sibling or half-sibling, who is at least 18 years of age, of an adopted person or a person freed for adoption. [1989, c. 818, §4 (RPR).]

C. At the time of registration, each registrant shall indicate with which of the persons specified in paragraphs A and B contact is desired. [1989, c. 818, §4 (RPR).]

D. A registrant may withdraw from the adoption registry at any time by submitting a written request to the state registrar. [1989, c. 818, §4 (NEW).]

E. When an adopted person reaches 18 years of age and has not been determined by a court to be incapacitated, the state registrar, after mailing notice to the registrant, shall delete from the adoption registry any prior registration under paragraph A, subparagraph (2), division (a), or subparagraph (3), division (b). [1989, c. 818, §4 (NEW).]

[ 1989, c. 818, §4 (RPR) .]

3. Certification of identity and relationship. The state registrar shall require each person registering or requesting contact to provide certification of the registrant's identity and relationship to the person with whom contact is desired and any additional information that is necessary to ensure accurate identification of the registrant and assist in identifying the other party.

[ 1989, c. 818, §5 (RPR) .]

3-A. Providing information about available counseling. The state registrar shall provide information about sources of counseling to any person registering or requesting contact.

[ 1989, c. 818, §6 (NEW) .]

4. Reviewing departmental files. The state registrar may review both public and confidential departmental files to assist in identifying or verifying the identification of the other party. If both parties have registered, he may release those names and addresses even if the relationship was identified or verified by the use of confidential departmental files. He may charge a fee for the assistance which shall reasonably reflect the cost of providing it.

[ 1979, c. 384, (NEW) .]

5. Request for contact. When the state registrar has requests for contact from a person specified in subsection 2, paragraph A, and a person specified in subsection 2, paragraph B, that are related to the same adoption and both persons indicated at the time of registration that contact with the other person was desired, the state registrar shall notify each party of the name and address of the other party and of sources of counseling. If a biological parent, an adoptive parent or an adopted person registered under this section has made a request for contact and the party being sought died in the State, the state registrar shall disclose to the requesting party the fact that the biological parent, adoptive parent or the adopted person has died.

[ 1989, c. 818, §7 (AMD) .]

6. Confidentiality. Except as provided in subsection 5, the files established under this section shall be confidential and not open to public inspection.

[ 1979, c. 384, (NEW) .]

7. Public information. The state registrar shall, by appropriate means, make known to the public the existence of the adoption contact files, the assistance the department may offer and the purposes of those files.

[ 1979, c. 384, (NEW) .]

SECTION HISTORY

1979, c. 384, (NEW). 1985, c. 673, (AMD). 1989, c. 818, §§4-7 (AMD).



22 §2707. Evidentiary character of vital records

Any certificate or record of any live birth, marriage, death or fetal death filed under this Title, or a copy thereof duly certified by its official custodian, shall be prima facie evidence of the fact of such birth, marriage, death or fetal death, if not "amended" or "delayed." The probative value of "amended" or "delayed" records shall be determined by the judicial or administrative body or official before whom the certificate is offered in evidence.



22 §2708. Penalties

1. Intentional or knowing falsification. A person who intentionally or knowingly falsifies, provides false information, makes or alters any certificate or certified copy except as provided for in this Title commits a Class E crime.

[ 2003, c. 452, Pt. K, §21 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Knowing possession, use. A person who knowingly possesses and uses a false or altered certificate or certified copy or knowingly possesses and uses as that person's own a certificate or certified copy pertaining to another person commits a Class E crime.

[ 2003, c. 452, Pt. K, §22 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

1-B. Hindering state registrar investigation. A person who knowingly refuses to permit the state registrar to inspect vital records or hinders an investigation conducted by the state registrar pursuant to section 2709 commits a Class E crime.

[ 2009, c. 601, §13 (NEW) .]

2. General. A person may not:

A. Refuse to provide information required by this Title, violate a provision of this Title having to do with the registration of vital statistics or neglect or refuse to perform a duty imposed upon that person by this Title having to do with the registration of vital statistics. Violation of this paragraph is a Class E crime; or [2003, c. 452, Pt. K, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violate paragraph A after having been previously convicted of violating this subsection. Violation of this paragraph is a Class D crime. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. [2003, c. 452, Pt. K, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. K, §23 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Disposition of dead body without permit. A person may not:

A. Knowingly transport or accept for transportation, interment or other disposition a dead body without an accompanying permit issued in accordance with this Title. Violation of this paragraph is a Class E crime; or [2003, c. 452, Pt. K, §24 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violate paragraph A after having been previously convicted of violating this subsection. Violation of this paragraph is a Class D crime. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. [2003, c. 452, Pt. K, §24 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. K, §24 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 382, (AMD). 2003, c. 452, §§K21-24 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 601, §13 (AMD).



22 §2709. Duty of state registrar when law violated

When the state registrar believes that, in any place in this State, the certificates or records of live births, marriages, deaths or fetal deaths are not made or kept as is provided by law, or that any person neglects or fails to perform any duty required in the law relating to the registration of vital statistics, the state registrar may visit such places and make such investigations as the state registrar considers necessary, and all records, blanks and papers of municipal clerks relating to live births, marriages, deaths or fetal deaths must be open to the state registrar's examination. [2009, c. 601, §14 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD). 2009, c. 601, §14 (AMD).



22 §2710. Domestic partner registry

1. Registry. The Office of Data, Research and Vital Statistics within the department, referred to in this section as "the registry," shall establish a domestic partner registry.

[ 2009, c. 601, §15 (AMD) .]

2. Registered domestic partners; eligibility. Domestic partners may become registered domestic partners if:

A. At the time when a declaration under subsection 3 is filed, each domestic partner is a mentally competent adult and not impaired or related in a fashion that would prohibit marriage under Title 19-A, section 701, subsection 2, 3 or 4; [2003, c. 672, §17 (NEW).]

B. The domestic partners have been legally domiciled together in this State for at least 12 months preceding the filing; [2003, c. 672, §17 (NEW).]

C. Neither domestic partner is married or in a registered domestic partnership with another person; and [2003, c. 672, §17 (NEW).]

D. Each domestic partner is the sole domestic partner of the other and expects to remain so. [2003, c. 672, §17 (NEW).]

As used in this section, "domestic partners" means 2 unmarried adults who are domiciled together under long-term arrangements that evidence a commitment to remain responsible indefinitely for each other's welfare.

[ 2003, c. 672, §17 (NEW) .]

3. Registration. To become registered domestic partners, domestic partners must jointly file with the registry a declaration under oath of domestic partnership together with the required filing fee. The registry shall file the declaration in the domestic partner registry established pursuant to subsection 1 and return 2 copies of the declaration to the domestic partners at the address provided as their common residence. The registry must charge a fee for registration that is adequate to pay the projected costs for managing the registry.

[ 2003, c. 672, §17 (NEW) .]

4. Termination. A registered domestic partnership is terminated by the marriage of either registered domestic partner or by the filing with the registry of:

A. A notice under oath signed by both registered domestic partners before a notary that the registered domestic partners consent to the termination; or [2003, c. 672, §17 (NEW).]

B. A notice under oath from either registered domestic partner that the other registered domestic partner was served in hand with a notice of intent to terminate the partnership. If service in hand is not feasible, then substitute service may be accomplished in the same fashion as provided by the Maine Rules of Civil Procedure for commencement of a civil action. Termination under this paragraph is not effective until 60 days after service is complete. [2003, c. 672, §17 (NEW).]

[ 2003, c. 672, §17 (NEW) .]

5. Indemnity. If a 3rd party in reliance on the existence of a registered domestic partnership suffers loss because of a failure to receive adequate notice of termination under subsection 4, each registered domestic partner responsible for the failure to give notice is liable to pay the loss.

[ 2003, c. 672, §17 (NEW) .]

6. Forms. The registry shall develop standard forms for the declaration and termination of registered domestic partnerships.

A. The declaration must adequately identify each individual signing the form by name, including former names, residence and date and place of birth. [2003, c. 672, §17 (NEW).]

B. The declaration must contain an assertion under oath that each individual meets the requirements of subsection 2 at the time the declaration is filed. [2003, c. 672, §17 (NEW).]

C. The declaration must contain a warning that registration may affect property and inheritance rights, that registration is not a substitute for a will, a deed or a partnership agreement and that any rights conferred by registration may be completely superseded by a will, a deed or other instruments that may be executed by either party. The declaration must also contain instructions on how the partnership may be terminated. [2003, c. 672, §17 (NEW).]

[ 2003, c. 672, §17 (NEW) .]

SECTION HISTORY

2003, c. 672, §17 (NEW). 2009, c. 601, §15 (AMD).






Chapter 703: BIRTH RECORDS

22 §2761. Registration of live births

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

A certificate of each live birth that occurs in this State must be filed with the clerk of the municipality in which the live birth occurred or with the state registrar within a reasonable period of time as specified by department rules and must be registered if the certificate has been completed and filed in accordance with this section. [2009, c. 601, §16 (AMD).]

1. Certificate from hospital. When the live birth occurs in a hospital or an institution, or en route to the hospital or institution, the person in charge of the institution or the person's authorized designee shall obtain the personal data, prepare the certificate, certify by signature or by electronic process that the child was born alive at the place and time and on the date stated and file the certificate as directed in this section. The physician or other person in attendance shall provide the medical information required by the certificate in a timely fashion, as specified by department rule.

[ 2009, c. 601, §17 (AMD) .]

2. Date of birth.

[ 1995, c. 260, §6 (RP) .]

3. Birth outside an institution. When a birth occurs outside an institution, the certificate must be prepared and filed by one of the following in the indicated order of priority:

A. The physician or other person in attendance at or immediately after the birth; [1995, c. 260, §6 (AMD).]

B. The father; [1995, c. 260, §6 (AMD).]

C. The mother; or [1995, c. 260, §6 (AMD).]

D. The person in charge of the premises where the live birth occurred.

[ 1995, c. 260, §6 (AMD) .]

3-A. (TEXT EFFECTIVE UNTIL 7/1/16) Parentage. For the purposes of birth registration, the mother is deemed to be the woman who gives birth to the child, unless otherwise determined by a court of competent jurisdiction prior to the filing of the birth certificate. If the mother was married at the time of either conception or birth, or between conception and birth, the name of the husband must be entered on the certificate as the father of the child, unless paternity has been determined otherwise by a court of competent jurisdiction.

[ 1995, c. 260, §6 (NEW) .]

3-A. (TEXT EFFECTIVE 7/1/16) Parentage. For the purposes of birth registration, the mother is deemed to be the woman who gives birth to the child, unless otherwise determined by a court of competent jurisdiction prior to the filing of the birth certificate or unless an attested copy of a gestational carrier agreement as defined in Title 19-A, section 1832, subsection 11 is presented that provides otherwise. If the mother was married at the time of either conception or birth, or between conception and birth, the name of the spouse must be entered on the certificate as the parent of the child, unless parentage has been determined otherwise by a court of competent jurisdiction or unless an attested copy of a gestational carrier agreement is presented that provides otherwise.

[ 2015, c. 296, Pt. C, §25 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

4. Child not born of marriage. Except as otherwise provided in this subsection, if the mother was not married at the time of either conception or birth, or between conception and birth, neither the name of the putative father nor any other information about the putative father may be entered on the certificate without his written consent and that of the mother. The signature of the putative father on the written consent must be acknowledged before an official authorized to take oaths. The signature of the mother on her written consent must also be acknowledged before an official authorized to take oaths. If a determination of paternity has been made by a court of competent jurisdiction, then the name of the father as determined by the court must be entered on the birth certificate without the father's or the mother's consent. If the putative father executes an acknowledgement of paternity with the department and the putative father is either named in writing by the mother as the father or is presumed to be the father based on the results of blood or tissue-typing tests, the name of the father must be entered on the birth certificate without the father's or the mother's consent. All voluntary acknowledgments and adjudications of paternity in this State must be filed with the Office of Data, Research and Vital Statistics for comparison with information in the state registry of support orders as established in Title 19-A, section 2104.

[ 2009, c. 601, §18 (AMD) .]

4-A. Information verified. Either of the parents of the child or an informant shall verify the accuracy of the personal data to be entered on the certificate.

[ 1995, c. 260, §6 (NEW) .]

5. Certificate signed by father and mother.

[ 1995, c. 260, §6 (RP) .]

6. Disclosure of social security number. In connection with the preparation and issuance of a birth certificate pursuant to this section, section 2764 or section 2765, each parent shall furnish the social security account number, or numbers if the parent has more than one number, issued to the parent unless the State Registrar of Vital Statistics, in accordance with regulations prescribed by the Secretary of the United States Department of Health and Human Services, finds good cause for not requiring the furnishing of those numbers. The state registrar shall make numbers furnished under this subsection available to the department in its capacity as the state agency administering the State's plan under the United States Social Security Act, Title IV, Part D. Except as required by federal law, those numbers may not be recorded on the birth certificate in such a manner that the numbers would appear on a certified copy of the certificate. Except as required by federal law, the department may not use any social security number, obtained with respect to the issuance of a birth certificate, for any purpose other than for the administration of the State's plan under the United States Social Security Act, Title IV, Part D. The department shall adopt rules to implement this subsection.

[ 1993, c. 94, §1 (NEW) .]

SECTION HISTORY

1977, c. 188, (AMD). 1985, c. 683, (AMD). 1987, c. 187, (AMD). 1987, c. 266, §§1-3 (AMD). 1993, c. 94, §1 (AMD). 1993, c. 410, §V13 (AMD). 1995, c. 260, §6 (AMD). 1997, c. 537, §57 (AMD). 1997, c. 537, §62 (AFF). 2001, c. 574, §23 (AMD). 2009, c. 601, §§16-18 (AMD). 2015, c. 296, Pt. C, §25 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



22 §2761-A. Baptismal records in lieu of birth certificates

Any Native American whose birth is not recorded pursuant to this Title relating to the registration of live births may, in lieu of a birth certificate, present an official copy of the baptismal record from the files of the mission where the Native American was baptized. The baptismal record has the same evidentiary character as an unamended and undelayed birth certificate under section 2707. [2009, c. 601, §19 (AMD).]

SECTION HISTORY

1993, c. 738, §C4 (NEW). 2009, c. 601, §19 (AMD).



22 §2761-B. Hospital-based paternity acknowledgement

1. Birthing center. As used in this section, "birthing center" means a hospital or other facility that provides childbirth services.

[ 1995, c. 419, §29 (NEW) .]

2. Procedure. A birthing center shall provide an opportunity for all unmarried parents to complete a voluntary acknowledgement of paternity. A birthing center shall provide to each unmarried mother and alleged father, if present, written information about paternity establishment provided by the department, forms needed to voluntarily acknowledge paternity and the opportunity to speak with a person who is trained to clarify information and answer questions about paternity establishment. The birthing center shall forward all completed acknowledgement forms to the department.

[ 1995, c. 419, §29 (NEW) .]

3. Written information. The department shall develop an acknowledgement form and written information for use by birthing centers in carrying out the requirements of this section. The information must include a description of the benefits and responsibilities of paternity establishment. The information must include instructions on completing the acknowledgement form.

[ 1995, c. 419, §29 (NEW) .]

4. Technical assistance. The department shall provide birthing centers with training and technical assistance as needed to carry out the requirements of this section.

[ 1995, c. 419, §29 (NEW) .]

5. Reimbursement. The department may establish by rule a fee to reimburse birthing centers for each voluntary acknowledgement of paternity form completed.

[ 1995, c. 419, §29 (NEW) .]

6. Rulemaking. The department shall adopt rules to implement this section that comply with all applicable federal regulations.

[ 1995, c. 419, §29 (NEW) .]

SECTION HISTORY

1995, c. 419, §29 (NEW).



22 §2761-C. Certificate of birth resulting in stillbirth

Upon request of a parent, in the event of an unintentional intrauterine death of a fetus of 20 or more weeks of gestation, the department shall issue a certificate of birth resulting in stillbirth bearing the official seal of the State. The certificate must be based upon information drawn from a previously filed certificate of fetal death under section 2841. [2009, c. 311, §1 (NEW).]

SECTION HISTORY

2009, c. 311, §1 (NEW).



22 §2762. Return of all births (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 140, §4 (RP).



22 §2763. Birth certificates of foundlings; report

Whoever assumes the custody of a child of unknown parentage shall immediately report to the Office of Data, Research and Vital Statistics in writing: [2011, c. 511, §6 (AMD).]

1. Date and place of finding. The date and place of finding or assumption of custody;

2. Sex, color, age. Sex; color or race; and approximate age of child;

3. Name and address of custodian. Name and address of the person or institution with whom the child has been placed for care;

4. Name. Name given to the child by the finder or custodian.

The place where the child was found or custody assumed shall be known as the place of birth and the date of birth shall be determined by approximation. The report shall constitute the certificate of birth. If the child is thereafter identified, the record of birth made in compliance herewith and any certificate issued thereon shall be null and void and so recorded.

SECTION HISTORY

2011, c. 511, §6 (AMD).



22 §2764. Delayed birth registration

In order to provide an official record of statements concerning births which have occurred in this State, the state registrar shall accept a registration of any birth of which no record can be found in either the files of the state registrar or the clerk of the municipality where the birth occurred, provided such registration is filed in accordance with this section.

1. Certificate of live birth. A certificate of live birth on the prescribed form must be filed with the Office of Data, Research and Vital Statistics if the date of filing is more than 7 days but not more than one year after the date of birth. The state registrar may prescribe the evidence of the facts of birth to be presented in the event none of the persons specified in section 2761 are available to sign the certificate.

[ 2011, c. 511, §7 (AMD) .]

2. Delayed registration of birth. When the birth occurred more than one year prior to the date of filing, it must be registered on a form entitled "Delayed Registration of Birth." The form must provide for the following information and such other data as may be required by the department:

A. A statement by the applicant including the name and sex of the person whose birth is to be registered, the place and date of birth, the name and birthplace of the father and the maiden name and birthplace of the mother; [2011, c. 511, §7 (AMD).]

B. The signature of the registrant, or a parent or guardian if the registrant is under 15 years of age or is mentally incompetent;

C. The signature of the registrant must be acknowledged before an official authorized to take oaths; [2011, c. 511, §7 (AMD).]

D. A description of each document submitted in support of the delayed birth registration; and

E. The date of filing.

[ 2011, c. 511, §7 (AMD) .]

3. Description of evidence completed and filed. The state registrar shall complete the description of evidence required on the delayed registration of birth and accept and file the certificate, provided the following evidence is submitted in support of the facts of birth.

A. If the birth occurred more than one year but less than 15 years prior to the date of filing, the facts of birth stated by the applicant must be supported by at least 2 documents, only one of which may be an affidavit of personal knowledge; or [2011, c. 511, §8 (AMD).]

B. If the birth occurred more than 15 years prior to the date of filing, the date and place of birth must be supported by at least 3 documents, only one of which may be an affidavit of personal knowledge, and the names of the parents must be supported by at least one document, which may be any one of the 3 submitted in evidence of the place and date of birth.

C. Any document accepted as evidence, other than the affidavit of personal knowledge, shall be at least 5 years old, or shall be a copy or abstract of a record made at least 5 years prior to the date of filing and certified as a true and correct copy by the custodian of the record.

[ 2011, c. 511, §8 (AMD) .]

4. Deficiencies. When the applicant does not submit documentation as specified in subsections 2 and 3 in support of his statements, or when the state registrar finds reason to question the adequacy of the documentation, the said state registrar shall not sign or accept the delayed registration of birth, but shall advise the applicant of its deficiencies and request that further documentation be submitted.

5. Attested copy to municipality. After the delayed birth registration has been accepted, the state registrar shall forward an attested copy to the clerk of the municipality where the birth occurred or, in case of a birth in an unincorporated place, to the municipal clerk specified by the state registrar.

[ 2011, c. 511, §9 (AMD) .]

6. Form. Any certified copy of a delayed birth registration filed under this section shall be issued on a form which indicates that it is a copy of a delayed birth registration, and shall contain a description of the documents submitted in evidence.

SECTION HISTORY

2011, c. 511, §§7-9 (AMD).



22 §2765. New certificate of birth following adoption or legitimation

1. New certificate of birth. The state registrar shall establish a new certificate of birth for a person born in this State when the state registrar receives the following:

A. A certificate of adoption as provided in Title 18-A, section 9-304, or a certified copy of the decree of adoption along with the information necessary to identify the original certificate and establish the new certificate of birth, except that a new certificate may not be established if so requested by the adopting parents or the adopted person if the adopted person is at least 18 years of age; [1995, c. 694, Pt. D, §30 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

B. A request that a new certificate be established and such evidence as the department may require by rule proving that the person has been legitimated. [1993, c. 686, §6 (AMD); 1993, c. 686, §13 (AFF).]

[ 1995, c. 694, Pt. D, §30 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

1-A. Persons born in a foreign country. The state registrar shall establish a Maine certificate of birth for a person born in a foreign country and for whom a decree of adoption has been entered in a court of competent jurisdiction in Maine when the registrar receives the following:

A. A certificate of adoption as provided in Title 18-A, section 9-304; and [1995, c. 694, Pt. D, §31 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

B. [1991, c. 167, §1 (RP).]

C. A request that a new certificate be established. A Maine certificate of birth may not be established, if so requested by the court decreeing the adoption, the adoptive parents or the adopted person, if the adopted person is 18 years of age or older. [1991, c. 167, §1 (AMD).]

[ 1995, c. 694, Pt. D, §31 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

1-B. Content of certificate. Any birth certificate issued under subsection 1-A shall show the true or probable foreign country of birth and shall indicate that the certificate is not evidence of United States citizenship for the child for whom it is issued or for the adoptive parents.

[ 1979, c. 168, §1 (NEW) .]

2. Original certificate not subject to inspection.

[ 1989, c. 818, §9 (RP) .]

2-A. Certificate after adoption or legitimation. This subsection governs birth certificates after adoption or legitimation.

A. When a new birth certificate is established after adoption pursuant to subsection 1, paragraph A, or subsection 1-A, the actual place and date of birth, the names and personal data of the adoptive parents at the time of the child's birth and the name of the child after adoption must be entered on the new birth certificate.

(1) At the request of an adopted person who is at least 18 years of age or of the adoptive parents of an adopted child under 18 years of age, the new certificate must carry a notation that it has been amended, all items that have been revised pursuant to the adoption decree must be identified, and the notation "court action" and the date of the adoption decree must be shown on the new certificate.

(2) If the birth certificate has been annotated pursuant to subparagraph (1), the annotation may be deleted in accordance with department regulations at the request of an adopted person who is at least 18 years of age or of the adoptive parents of an adopted child under 18 years of age. [1991, c. 167, §2 (AMD).]

B. When a new certificate is established after legitimation pursuant to subsection 1, paragraph B, the actual place and date of birth, the name of the child and the names and personal data of both parents at the time of birth must be shown. Notwithstanding section 2705, the new certificate may not be marked "amended." The new certificate must be filed with all other birth certificates and is not subject to the provisions of section 2761, subsection 4. [2009, c. 601, §20 (AMD).]

C. When a new certificate of birth is established following adoption or legitimation, it must be substituted for the original certificate of birth. After that substitution, the original certificate of birth and the evidence of adoption are not subject to inspection except upon order of the Probate Court or the Superior Court or pursuant to section 2768. The application for legitimation may be released to persons listed on the original birth certificate upon completion of written application to the State Registrar of Vital Statistics or the registrar's designee. [2007, c. 409, §2 (AMD); 2007, c. 409, §6 (AFF).]

[ 2009, c. 601, §20 (AMD) .]

3. Original certificate restored. Upon receipt of notice of an annulment or revocation of adoption, the original certificate shall be restored to its place in the files and the new certificate and evidence of adoption shall not be subject to inspection except upon order of a probate court or the Superior Court.

4. Delayed birth registration. If no certificate of birth is on file for the person for whom a new certificate is to be established under this section, a delayed birth registration shall be filed as provided by law before a new certificate of birth is established.

5. Copies of original certificate. When the new certificate of birth is established, the state registrar shall provide each municipal clerk who is required by law to have a copy of the certificate of birth on file with a copy of the new certificate of birth. In the case of a Maine certificate of birth established for a person born in a foreign country, a copy of the certificate must be provided to and must be maintained on file by the clerk of the municipality where the adoptive parents resided on the date of the adoption. All copies of the original certificate in the custody of any municipal clerk must be sealed from inspection, except as provided in section 2768, or surrendered to the state registrar as the state registrar directs.

[ 2007, c. 409, §3 (AMD); 2007, c. 409, §6 (AFF) .]

SECTION HISTORY

1979, c. 168, §§1,2 (AMD). 1989, c. 818, §§8-10 (AMD). 1991, c. 167, §§1,2 (AMD). 1993, c. 686, §§6,7 (AMD). 1993, c. 686, §13 (AFF). 1995, c. 694, §§D30,31 (AMD). 1995, c. 694, §E2 (AFF). 2001, c. 574, §24 (AMD). 2007, c. 409, §§2, 3 (AMD). 2007, c. 409, §6 (AFF). 2009, c. 601, §20 (AMD).



22 §2766. Statement of birth parents' identity

A person 18 years of age or older, born and adopted in this State, may apply to the state registrar for a statement identifying his birth parents. The adoptee shall submit to the state registrar the following: [1983, c. 356, (NEW).]

1. Proof. Proof that the birth parents are deceased;

[ 1983, c. 356, (NEW) .]

2. Affidavit. An affidavit from a blood relative who is not a sibling and who is at least 10 years older than the adoptee, verifying that the adoptee lived with the birth parents for 5 years; and

[ 1983, c. 356, (NEW) .]

3. Order. An order from the Probate Court or Superior Court authorizing the state registrar to open the original birth certificate to verify the identity of the birth parents.

[ 1983, c. 356, (NEW) .]

Upon verification of the information in this section, the state registrar shall prepare a form identifying the birth parents of the adoptee. This form must be attached to the new certificate of birth established pursuant to section 2765. A copy of the form must be attached to an abstract of birth issued by the Office of Data, Research and Vital Statistics and must be provided to the adoptee. [2009, c. 601, §21 (AMD).]

A statement of identification of the birth parents shall not affect the rights of inheritance and descent. The form shall contain the following words in a conspicuous place: "This statement shall not affect the rights of inheritance and descent of the adoptee." [1983, c. 356, (NEW).]

SECTION HISTORY

1983, c. 356, (NEW). 2001, c. 574, §25 (AMD). 2009, c. 601, §21 (AMD).



22 §2767. Amendment of certificate of birth of adult

The State Registrar of Vital Statistics shall amend the certificate of birth of a person 18 years of age or older born in this State for the purpose of identifying a biological parent who was not known or listed at the time of birth when the state registrar has received the following: [2003, c. 585, §2 (NEW).]

1. Request. A written request from the subject of the birth certificate that the certificate be amended;

[ 2003, c. 585, §2 (NEW) .]

2. Written consent. Written consent of:

A. The subject of the birth certificate; and [2003, c. 585, §2 (NEW).]

B. The biological parent to be named on the amended birth certificate. [2003, c. 585, §2 (NEW).]

Written consent must be notarized or acknowledged before an official authorized to take oaths; and

[ 2003, c. 585, §2 (NEW) .]

3. Evidence of parentage; test requirements. Evidence of parentage based on testing of deoxyribonucleic acid, DNA, that includes:

A. A notarized report of the results of the DNA testing; and [2003, c. 585, §2 (NEW).]

B. Notarized documentation of the chain of custody of the blood and tissue samples examined in the testing. [2003, c. 585, §2 (NEW).]

The testing must be of a type generally acknowledged as reliable by accreditation bodies designated by the federal Secretary of Health and Human Services, and it must be performed by a laboratory approved by an accreditation body designated by the federal Secretary of Health and Human Services.

[ 2003, c. 585, §2 (NEW) .]

SECTION HISTORY

2003, c. 585, §2 (NEW).



22 §2768. Access to original birth certificate by adopted person

An adopted person, the adopted person's attorney or, if the adopted person is deceased, the adopted person's descendants may obtain a copy of that person's original certificate of birth from the State Registrar of Vital Statistics, referred to in this section as "the state registrar," in accordance with this section. [2007, c. 409, §4 (NEW); 2007, c. 409, §6 (AFF).]

1. Requirements. The adopted person must be at least 18 years of age and have been born in this State.

[ 2007, c. 409, §4 (NEW); 2007, c. 409, §6 (AFF) .]

2. Application. The adopted person must file a written application with and provide appropriate proof of identification to the state registrar.

[ 2007, c. 409, §4 (NEW); 2007, c. 409, §6 (AFF) .]

3. Issuance of birth certificate and forms. Upon receipt of the written application and proof of identification pursuant to subsection 2 and fulfillment of the requirements of subsection 4, the state registrar shall issue a noncertified copy of the unaltered original certificate of birth to the applicant. If a contact preference or medical history form has been completed and submitted to the state registrar pursuant to section 2769, the state registrar also must provide that information.

[ 2007, c. 409, §4 (NEW); 2007, c. 409, §6 (AFF) .]

4. Fees; waiting period. The state registrar may require a waiting period and impose a fee for the noncertified copy provided pursuant to subsection 3. The fees and waiting period imposed under this subsection must be identical to the fees and waiting period generally imposed on persons seeking their own birth certificates.

[ 2007, c. 409, §4 (NEW); 2007, c. 409, §6 (AFF) .]

5. Forms; rules. The state registrar shall develop by rule the data elements required in the contact preference form, medical history form and application form as required by this section and may adopt other rules for the administration of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 601, §22 (AMD) .]

SECTION HISTORY

2007, c. 409, §4 (NEW). 2007, c. 409, §6 (AFF). 2009, c. 601, §22 (AMD).



22 §2769. Contact preference and medical history forms

The State Registrar of Vital Statistics shall provide upon request each birth parent a contact preference form and a medical history form as described in this section. [2007, c. 409, §5 (NEW); 2007, c. 409, §6 (AFF).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Adoptee" means the person who is the subject of a birth certificate. [2007, c. 409, §5 (NEW); 2007, c. 409, §6 (AFF).]

B. "Birth parent" means the person who is the biological parent of an adoptee and who is named as the parent on the original birth certificate of the adoptee. [2007, c. 409, §5 (NEW); 2007, c. 409, §6 (AFF).]

C. "Contact preference form" means the form developed by the state registrar pursuant to subsection 3. [2007, c. 409, §5 (NEW); 2007, c. 409, §6 (AFF).]

D. "Medical history form" means the form developed by the state registrar pursuant to subsection 2. [2007, c. 409, §5 (NEW); 2007, c. 409, §6 (AFF).]

E. "State registrar" means State Registrar of Vital Statistics. [2007, c. 409, §5 (NEW); 2007, c. 409, §6 (AFF).]

[ 2007, c. 409, §5 (NEW); 2007, c. 409, §6 (AFF) .]

2. Medical history form. The state registrar shall develop and distribute upon request to birth parents a medical history form. A birth parent may use this form to describe the medical history of the birth parent. A birth parent shall fill out a medical history form if that birth parent fills out a contact preference form.

[ 2007, c. 409, §5 (NEW); 2007, c. 409, §6 (AFF) .]

3. Contact preference form. The state registrar shall develop a contact preference form on which a birth parent may state a preference regarding contact by an adoptee. The form must contain the following statements from which the birth parent may choose only one.

A. "I would like to be contacted. I have completed this contact preference form and a medical history form and am filing them with the State Registrar of Vital Statistics." [2007, c. 409, §5 (NEW); 2007, c. 409, §6 (AFF).]

B. "I would prefer to be contacted only through an intermediary. I have completed this contact preference form and a medical history form and am filing them with the State Registrar of Vital Statistics." [2007, c. 409, §5 (NEW); 2007, c. 409, §6 (AFF).]

C. "Do not contact me. I may change this preference by filling out another contact preference form. I have completed this contact preference form and a medical history form and am filing them with the State Registrar of Vital Statistics." [2007, c. 409, §5 (NEW); 2007, c. 409, §6 (AFF).]

[ 2007, c. 409, §5 (NEW); 2007, c. 409, §6 (AFF) .]

4. Attachment of forms to birth certificate; treatment. Upon receipt of a completed contact preference form or medical history form, the state registrar shall attach the completed form to the original birth certificate of the adoptee. A completed contact preference form and medical history form have the same level of confidentiality as the original birth certificate.

[ 2007, c. 409, §5 (NEW); 2007, c. 409, §6 (AFF) .]

5. Forms; rules. The state registrar shall develop by rule the data elements required for forms as required by this section and may adopt other rules for the administration of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 601, §23 (AMD) .]

SECTION HISTORY

2007, c. 409, §5 (NEW). 2007, c. 409, §6 (AFF). 2009, c. 601, §23 (AMD).






Chapter 705: MARRIAGE RECORDS AND LICENSES

22 §2801. Issuance of marriage certificates to nonresidents; divorce certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 9, (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §D32 (RP).



22 §2802. Copy of record of marriages (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 161, (AMD). 1981, c. 456, §A70 (AMD). 1983, c. 480, §§A,3,31 (AMD). 1989, c. 225, §6 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §D33 (RP).



22 §2803. Records of divorces and annulments

The clerk of the Superior Court in each county and the clerk of the District Court in each judicial division shall file with the State Registrar of Vital Statistics a record of each divorce judgment or annulment issued in his jurisdiction within 45 days after judgment.

Such record shall contain the names and residences of the parties and name of the person to whom judgment was issued, the date and place of the marriage, the date of and legal grounds for the judgment and the names and ages of the minor children. Forms shall be furnished by the registrar.

The record of divorce prepared for the state registrar shall not become a part of the official record of the court.



22 §2804. --index

The Registrar of Vital Statistics shall prepare and keep an alphabetical index, by the names of both parties, of all annulments and divorces reported. When requested, the registrar shall cause a search to be made of the files for the record of any divorce or annulment and shall furnish a copy thereof. The fee for such search and copy must reasonably reflect the cost of the service, as specified in Title 22-A, section 210. [2007, c. 539, Pt. N, §31 (AMD).]

SECTION HISTORY

1967, c. 186, §3 (AMD). 1987, c. 259, §1 (AMD). 2007, c. 539, Pt. N, §31 (AMD).






Chapter 706: UNIFORM DETERMINATION OF DEATH ACT

22 §2811. Determination of death

An individual who has sustained either (1) irreversible cessation of circulatory and respiratory functions, or (2) irreversible cessation of all functions of the entire brain, including the brain stem, is dead. A determination of death must be made in accordance with accepted medical standards. [1983, c. 33, (NEW).]

SECTION HISTORY

1983, c. 33, (NEW).



22 §2812. Uniformity of construction and application

This Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Act among states enacting it. [1983, c. 33, (NEW).]

SECTION HISTORY

1983, c. 33, (NEW).



22 §2813. Short title

This Act may be cited as the Uniform Determination of Death Act. [1983, c. 33, (NEW).]

SECTION HISTORY

1983, c. 33, (NEW).



22 §2823-B. (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 386, §19 (AMD).






Chapter 707: DEATHS AND BURIALS

22 §2841. Registration of fetal deaths

Except as authorized by the department or as required under section 1596, a certificate of each death of a fetus of 20 or more weeks of gestation that occurs in this State must be filed with the State Registrar of Vital Statistics or the clerk of the municipality where the delivery occurred within 14 days after delivery and prior to removal of the fetus from the State. [2013, c. 14, §1 (AMD).]

1. Certificate filed by funeral director. The funeral director or other authorized person in charge of the disposition of the dead fetus or its removal from the State is responsible for filing the certificate. In the absence of such a person, the physician or other person in attendance at or after the delivery is responsible for filing the certificate. The funeral director or authorized person or physician or other person in attendance at or after delivery shall obtain the personal data from the best qualified person or source available and shall present the certificate to the person responsible for completing the medical certification of the cause of death.

[ 2009, c. 601, §24 (AMD) .]

2. Medical certificate by physician. The medical certification shall be completed and signed within 5 days after delivery by the physician in attendance at or after the delivery, except when an inquiry as to the cause of fetal death is required by law.

[ 1989, c. 274, §3 (AMD) .]

3. Medical certificate by medical examiner. When the fetal death occurs without medical attendance upon the mother at or after delivery, or when inquiry as to the cause of fetal death is required by law, the medical examiner shall complete and sign the medical certification within 5 days after delivery. A certification need not be completed before the remains are ready for release.

[ 1989, c. 274, §3 (AMD) .]

4. Certificate from hospital or institution. When the fetal death occurs in a hospital or an institution, the person in charge of the hospital or institution or the person authorized to obtain the medical data shall prepare the certificate, certify by signature or by electronic process that the fetal death occurred at the place and time and on the date stated and file the certificate as directed in this section. The physician or other person in attendance shall provide the medical information required on the certificate in a timely fashion, as specified by department rule.

[ 2013, c. 14, §2 (NEW) .]

SECTION HISTORY

1977, c. 232, §1 (AMD). 1979, c. 363, §5 (AMD). 1989, c. 274, §§2,3 (AMD). RR 2009, c. 2, §54 (COR). 2009, c. 601, §24 (AMD). 2013, c. 14, §§1, 2 (AMD).



22 §2842. Registration of deaths

Except as authorized by the department, a certificate of each death that occurs in this State must be filed with the State Registrar of Vital Statistics or clerk of the municipality where death occurred within a reasonable period of time, as specified by department rule, after the day on which death occurred and prior to the removal of the body from the State. [2009, c. 601, §25 (AMD).]

1. Certificate filed by funeral director. The funeral director or other authorized person in charge of the disposition of the dead human body or its removal from the State is responsible for filing the certificate. The funeral director or authorized person shall obtain the personal data from the best qualified person or source available.

[ 2009, c. 601, §25 (AMD) .]

2. Medical certificate by physician, nurse practitioner or physician assistant. The medical certification of the cause of death must be completed and signed in a timely manner, as specified by department rule, by a physician, nurse practitioner or physician assistant authorized to practice in the State who has knowledge of the patient's recent medical condition, in accordance with department rules and other laws detailing who can certify and in what time frame, except when the death falls under the jurisdiction of the medical examiner as provided in section 3025. If the patient was a resident of a nursing home licensed under section 1817 at the time of death and if the health care provider in charge of the patient's care or another health care provider designated by the health care provider in charge had not examined the patient within 48 hours prior to death, or within 2 weeks prior to death in the case of a terminally ill patient, the health care provider in charge or another health care provider designated by the health care provider in charge shall examine the body prior to completing the certification of death process. Any health care provider who fails to complete the medical certification of the cause of death fully, in a timely manner, or who fails to examine the body of a nursing home resident prior to certifying cause of death as required by this section must be reported to the Board of Licensure in Medicine, the Board of Osteopathic Licensure or the State Board of Nursing, whichever is appropriate, by the State Registrar of Vital Statistics of the Department of Health and Human Services.

For the purposes of this subsection, the following terms have the following meanings.

A. "Life-sustaining procedure" means any medical procedure or intervention that, when administered to a qualified patient, will serve only to prolong the dying process and does not include nutrition and hydration. [2001, c. 574, §26 (AMD).]

B. "Terminally ill patient" means a patient who has been diagnosed as having an incurable or irreversible condition that, without the administration of life-sustaining procedures, will, in the opinion of the attending health care provider, result in death within a short time. [2005, c. 359, §1 (AMD).]

C. "Health care provider" means a physician authorized to practice in this State, nurse practitioner or physician assistant. [2007, c. 56, §1 (AMD).]

D. "Nurse practitioner" means an advanced practice registered nurse who is a certified nurse practitioner authorized to practice without the supervision of a physician pursuant to Title 32, chapter 31. [2005, c. 359, §1 (NEW).]

E. "Physician assistant" means a person who has graduated from a physician assistant or surgeon assistant program accredited by the American Medical Association Committee on Allied Health Education and Accreditation or the Commission on Accreditation of Allied Health Education Programs or its successor and who has passed the certifying examination administered by the National Commission on Certification of Physician Assistants or its successor. [2007, c. 56, §1 (NEW).]

[ 2009, c. 601, §25 (AMD) .]

2-A. Medical certification. Notwithstanding subsection 2, with respect to a person who dies within the State naturally and for whom the physician, nurse practitioner or physician assistant was the attending health care provider, the medical certification of the cause of death may be completed and signed by a physician, nurse practitioner or physician assistant authorized to practice at the United States Department of Veterans Affairs at Togus or at another federal medical facility within the State or by a physician, an advanced practice registered nurse or physician assistant licensed to practice in New Hampshire, Vermont or Massachusetts who, at the request of the Chief Medical Examiner, is willing to do so.

[ 2009, c. 601, §25 (AMD) .]

3. Medical certificate by medical examiner or the Office of the Chief Medical Examiner. When a death occurs under circumstances that make it a medical examiner case as defined in section 3025, or when inquiry as to the cause of death is required by law, the medical examiner or the Office of the Chief Medical Examiner shall complete the medical certification of the cause of death as specified by department rule and sign the death certificate. A certification need not be completed before the remains are ready for release.

The medical examiner or the Office of the Chief Medical Examiner is responsible for the identity of the deceased and the time, date, place, cause, manner and circumstances of death on the death certificate. Entries may be left "pending" if further study is needed; or, at the specific direction of the Attorney General relative to cases under investigation by the Attorney General's office, entries must be left "withheld" until such time as the Attorney General, in the Attorney General's sole discretion, determines that any criminal investigation and prosecution will not be harmed by public disclosure of such information. Notwithstanding section 2706, subsection 4, unless directed otherwise by the Attorney General as specified in this subsection, this information for which the medical examiner is responsible may be made available to the general public by the Office of the Chief Medical Examiner.

[ 2013, c. 31, §1 (AMD) .]

4. Correction of errors on death statistic records filed under chapter 711. Certificates of death in medical examiner cases, as defined in section 3025, may be completed or amended at any time by means described in rule by the department to the Office of the Chief Medical Examiner. Either the Chief Medical Examiner or the medical examiner assigned to the case may sign the forms or submit an electronic amendment or file a certificate using the electronic death registration system in accordance with section 2847. A person authorized by the Chief Medical Examiner may amend a certificate of death with respect to the time, date, place and circumstances of death. The medical examiner assigned shall submit the form or electronic amendment to the Office of the Chief Medical Examiner for filing with the State Registrar of Vital Statistics. These forms or electronic amendments may be filed at any time after death and need not include a summary description of the evidence in support of the completion or amendment.

[ 2013, c. 31, §1 (AMD) .]

SECTION HISTORY

1977, c. 232, §2 (AMD). 1977, c. 382, (AMD). 1979, c. 538, §1 (AMD). 1985, c. 611, §§2,3 (AMD). 1987, c. 72, (AMD). 1987, c. 296, §§1,2 (AMD). 1987, c. 329, §1 (AMD). 1987, c. 769, §A75 (AMD). 1993, c. 600, §§B21,22 (AMD). 2001, c. 574, §§26,27 (AMD). 2003, c. 74, §§1,2 (AMD). 2003, c. 433, §2 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 359, §§1,2 (AMD). 2007, c. 56, §§1, 2 (AMD). 2009, c. 601, §25 (AMD). 2013, c. 31, §1 (AMD).



22 §2842-A. Identification of dead human bodies with communicable diseases

The department shall promulgate rules providing for notification to funeral directors or other authorized agents in charge of the disposition of dead human bodies in cases when the body has been diagnosed as having a communicable disease. [1987, c. 811, §20 (NEW).]

Notification pursuant to this section is not a violation of this Title or Title 5, chapter 501. [1987, c. 811, §20 (NEW).]

SECTION HISTORY

1987, c. 811, §20 (NEW).



22 §2842-B. Native American human remains

1. Transfer of remains. Except as provided in subsections 2 and 3, a person or entity who possesses any human remains identified as Native American human remains shall transfer the remains to the intertribal repatriation organization that is appointed by the Passamaquoddy Tribe, Penobscot Nation, Houlton Band of Maliseet Indians and Aroostook Band of Micmacs for reburial. The intertribal repatriation organization shall make reasonable inquiry to locate the next of kin of the deceased. If next of kin are located, the intertribal repatriation organization shall transfer the remains to the next of kin.

[ 2009, c. 601, §26 (AMD) .]

2. Medical Examiner cases. In cases within the jurisdiction of the Medical Examiner Act, the Chief Medical Examiner has authority over Native American human remains until the remains are no longer required for legal purposes. At that time, the Chief Medical Examiner shall make reasonable inquiry to locate the next of kin of the deceased. If next of kin are located, the Chief Medical Examiner shall release the remains to the next of kin of the deceased. If no next of kin are located, the remains must be released to the intertribal repatriation organization for reburial.

[ 2009, c. 601, §26 (AMD) .]

3. Native American Graves Protection and Repatriation Act. Subsection 1 does not apply to any human remains or any person or entity subject to the Native American Graves Protection and Repatriation Act, 25 United States Code, Chapter 32.

[ 2001, c. 601, §1 (NEW) .]

4. Memorandum of understanding. The Chief Medical Examiner, the Maine Historic Preservation Commission and the Maine State Museum shall enter into a memorandum of understanding concerning the disposition of human remains in the possession of the Chief Medical Examiner that are subject to the Native American Graves Protection and Repatriation Act.

[ 2001, c. 601, §1 (NEW) .]

SECTION HISTORY

1993, c. 738, §C5 (NEW). 2001, c. 601, §1 (RPR). 2009, c. 601, §26 (AMD).



22 §2843. Permits for final disposition of dead human bodies

Except as authorized by the department, a dead human body may not be buried, cremated or otherwise disposed of or removed from the State until a funeral director or other authorized person in charge of the disposition of the dead human body or its removal from the State has obtained a permit from the State Registrar of Vital Statistics or the clerk of the municipality where death occurred or where the establishment of a funeral director having custody of the dead human body is located as specified by department rule. The permit is sufficient authority for final disposition in any place where dead human bodies are disposed of in this State, as long as the requirements of Title 32, section 1405 are met in appropriate cases. The permit may not be issued to anyone other than a funeral director until the state registrar or the clerk of the municipality receives a medical certificate that has been signed by a physician or a medical examiner that indicates that the physician or medical examiner has personally examined the body after death. A permit must also be issued if a nurse practitioner or physician assistant has signed the medical certificate indicating that the nurse practitioner or physician assistant has knowledge of the deceased's recent medical condition or was in charge of the deceased's care and that the nurse practitioner or physician assistant has personally examined the body after death. The authorized person may transport a dead human body only upon receipt of this permit. [2009, c. 601, §27 (AMD).]

The State Registrar of Vital Statistics or a municipal clerk may issue a permit for final disposition by cremation, burial at sea, use by medical science or removal from the State only upon receipt of a certificate of release by a duly appointed medical examiner as specified in Title 32, section 1405. [2009, c. 601, §27 (AMD).]

The State Registrar of Vital Statistics or a municipal clerk may issue a disposition of human remains permit to a funeral director who presents a report of death and states that the funeral director has been unable to obtain a medical certification of the cause of death. The funeral director shall name the attending physician, attending nurse practitioner, attending physician assistant or medical examiner who will certify to the cause of death and present assurances that the attending physician, attending nurse practitioner, attending physician assistant or medical examiner has agreed to do so. The funeral director shall exercise due diligence to secure the medical certification and file the death certificate as soon as possible. [2009, c. 601, §27 (AMD).]

1. Permit for transportation. Each dead human body transported into this State for final disposition must be accompanied by a permit issued by the duly constituted authority at the place of death. Such permit is sufficient authority for final disposition in any place where dead human bodies are disposed of in this State.

[ 2009, c. 601, §27 (AMD) .]

2. Permit for disinterment or removal. A dead human body may not be disinterred or removed from any vault or tomb until the person in charge of the disinterment or removal has obtained a permit from the State Registrar of Vital Statistics or from the clerk of the municipality where the dead human body is buried or entombed. The permit must be issued upon receipt of a notarized application signed by the next of kin of the deceased who verifies that the signer is the closest surviving known relative and, when any other family member of equal or greater legal or blood relationship or a domestic partner of the decedent also survives, that all such persons are aware of, and do not object to, the disinterment or removal. This subsection does not preclude a court of competent jurisdiction from ordering or enjoining disinterment or removal pursuant to section 3029 or in other appropriate circumstances. For purposes of this subsection, "domestic partner" means one of 2 unmarried adults who are domiciled together under long-term arrangements that evidence a commitment to remain responsible indefinitely for each other's welfare.

[ 2013, c. 20, §1 (AMD) .]

3. Permit for burial. The person in charge of each burying ground or crematory in this State shall endorse, and provide the date the body was disposed of on, each such permit with which that person is presented, and return it to the State Registrar of Vital Statistics or to the clerk of the municipality in which such burying ground or crematory is located within 7 days after the date of disposition. If there is no person in charge of the burying ground, an official of the municipality in which the burying ground is located shall endorse, and provide the date the body was disposed of on, each such permit, and present it to the State Registrar of Vital Statistics or the clerk of the municipality. The funeral director or authorized person shall present a copy of each permit, after endorsement, to the State Registrar of Vital Statistics or the clerk of the municipality where death occurred and to the clerk who issued the permit.

[ 2013, c. 20, §1 (AMD) .]

4. Records. Each municipality shall maintain a record of any endorsed permit received pursuant to subsection 3. These records must be open to public inspection.

[ 2009, c. 601, §27 (AMD) .]

SECTION HISTORY

1977, c. 232, §3 (AMD). 1985, c. 44, (AMD). 1985, c. 231, §§1-3 (AMD). 1985, c. 602, (AMD). 2001, c. 574, §28 (AMD). 2003, c. 672, §18 (AMD). 2005, c. 359, §§3,4 (AMD). 2007, c. 56, §§3, 4 (AMD). 2009, c. 601, §27 (AMD). 2013, c. 20, §1 (AMD).



22 §2843-A. Custody of remains of deceased persons

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "At-need funeral arrangements" means funeral arrangements made after death. [1993, c. 609, §1 (NEW).]

B. "Custody and control" means the right to make all decisions, consistent with applicable laws, regarding the handling of a dead body, including, but not limited to, possession, at-need funeral arrangements, final disposition and disinterment. [1993, c. 609, §1 (NEW).]

B-1. "Dead body" or "dead human body" means a body or fetus for which it reasonably can be determined that death occurred. [2009, c. 601, §28 (NEW).]

C. "Estranged" means living in separate residences and having a relationship characterized by hostility or indifference. [1993, c. 609, §1 (NEW).]

D. "Next of kin" means a person having the following relationship to the subject, in the following order of priority:

(1) The spouse;

(1-A) A domestic partner. For purposes of this section, "domestic partner" means the partner of the subject who:

(a) Is a mentally competent adult;

(b) Had been legally domiciled with the subject for at least 12 months immediately preceding the death of the subject;

(c) Is not legally married to or legally separated from another individual;

(d) Was the sole partner of the subject; and

(e) Was jointly responsible with the subject for each other's common welfare as evidenced by joint living arrangements, joint financial arrangements or joint ownership of real or personal property;

(2) An adult son or daughter;

(3) A parent;

(4) An adult brother or sister;

(5) An adult grandchild;

(6) An adult niece or nephew who is the child of a brother or sister;

(7) A maternal grandparent;

(8) A paternal grandparent;

(9) An adult aunt or uncle;

(10) An adult first cousin;

(11) Any other adult relative in descending order of blood relationship; or

(12) If the subject is a veteran and has no known living spouse or adult relative, the Adjutant General or the Adjutant General's designee. For purposes of this paragraph, "veteran" has the same meaning as in section 2900, subsection 1, paragraph B. [2015, c. 208, §1 (AMD).]

E. "Subject" means the person whose remains are placed in the custody and control of another person pursuant to this section. [1993, c. 609, §1 (NEW).]

[ 2015, c. 208, §1 (AMD) .]

2. Custody and control generally. The custody and control of the remains of deceased residents of this State, dead bodies or dead human bodies are governed by the following provisions in the following order of priority:

A. If the subject has designated another person to have custody and control in a written and signed document, custody and control belong to that designated person; [2011, c. 387, §1 (AMD).]

B. If the subject has not left a written and signed document designating a person to have custody and control, or if the person designated by the subject refuses custody and control, custody and control belong to the next of kin; and [2011, c. 387, §1 (AMD).]

C. If the next of kin is 2 or more persons with the same relationship to the subject, the majority of the next of kin have custody and control. If the next of kin can not, by majority vote, make a decision regarding the subject's remains, the court shall make the decision upon petition under subsection 4, paragraph D. [1993, c. 609, §1 (NEW).]

If a person who has the right of custody and control under this subsection does not exercise the rights and responsibilities of custody and control within 4 days after the death of the subject, custody and control belong to a person from the next lower level of priority as established in paragraphs A to C.

A person who has been charged with murder, as described in Title 17-A, section 201, or manslaughter, as described in Title 17-A, section 203, subsection 1, paragraph B, forfeits the right of custody and control provided under this subsection; and a funeral director or practitioner of funeral service who is aware of the charges may not release the remains or a dead body to that person who has been charged with murder or manslaughter. If the charges against the person are dismissed or the person is acquitted of the charges before the final disposition takes place, the person regains the right of custody and control in the same position of priority established in this subsection.

The remains or a dead body is considered abandoned if no one takes custody and control of the remains or dead body for a period of 15 days. A funeral director or practitioner of funeral service who has physical possession of abandoned remains or an abandoned dead body may bury the remains or dead body. The funeral director or practitioner of funeral service may embalm or refrigerate abandoned remains or an abandoned dead body without authorization. A certificate of abandonment that indicates the means of disposition must be filed in the municipality where the death occurred.

[ 2011, c. 387, §1 (AMD) .]

3. Estranged spouse or domestic partner. Notwithstanding subsection 2, if the surviving spouse or surviving domestic partner and the subject were estranged at the time of death, the spouse or domestic partner may not have custody and control of the subject's remains. In these cases, custody and control belong to the next of kin following the spouse or domestic partner.

[ 2003, c. 672, §20 (AMD) .]

4. Court determination. Notwithstanding other provisions of this section, the court of probate for the residence of the deceased may award custody and control to the person determined by the court most fit and appropriate to carry out the responsibilities of custody and control, and may make decisions regarding the subject's remains if those having custody and control can not agree. The following provisions apply to court determinations under this subsection.

A. Before the subject's death, the subject or the subject's legal representative may file a petition regarding custody and control of the subject's remains. [1993, c. 609, §1 (NEW).]

B. A relative of the subject may file a petition. [1993, c. 609, §1 (NEW).]

C. A person who claims and establishes through evidence that that person has or had a closer personal relationship to the subject than the next of kin may file a petition, if that person lived with the subject and was not in the employ of the subject or the subject's family. [1993, c. 609, §1 (NEW).]

D. If the next of kin is 2 or more persons with the same relationship to the subject, and the next of kin can not, by majority vote, make a decision regarding the subject's remains, 2 or more persons who have custody or control or a funeral director may file a petition asking the court to make a determination in the matter. The court shall consider the following in making its determination:

(1) The reasonableness and practicality of the proposed arrangements;

(2) The degree of the personal relationship between the subject and each of the 2 or more persons with custody and control;

(3) The desires of the person or persons who are ready, able and willing to pay the costs of the arrangements;

(4) The convenience and needs of other family and friends wishing to pay respect;

(5) The expressed written desires of the subject; and

(6) The degree to which the arrangements will allow maximum participation by all wishing to pay respect. [1993, c. 609, §1 (NEW).]

[ 1993, c. 609, §1 (NEW) .]

5. Wishes of subject. If the subject has left written and signed instructions regarding funeral arrangements and disposal of the subject's remains, the person having custody and control shall abide by those wishes to the extent that the subject paid for those arrangements in advance or left resources for the purpose of carrying out those wishes.

[ 1993, c. 609, §1 (NEW) .]

6. Effect of payment by others. Except to the degree it must be considered by the court under subsection 4, paragraph D, the fact that a person other than the subject has paid or agreed to pay for all or part of arrangements does not give that person a greater right to custody and control than that person would otherwise have.

[ 1993, c. 609, §1 (NEW) .]

7. Authority of personal representative. The personal representative of the estate of the subject does not, by virtue of being the personal representative, have a greater right to custody and control than the person would otherwise have.

[ 1993, c. 609, §1 (NEW) .]

8. Immunity. A party, including but not limited to a funeral director or practitioner of funeral service, who, in good faith, acts upon the instructions of the party having custody and control is not liable for having carried out those instructions, may not be held civilly or criminally liable and is not subject to disciplinary action for acting in accordance with those instructions.

[ 2015, c. 188, §1 (AMD) .]

9. Application. This section does not apply to the disposition of the remains of a deceased person under chapter 709. This section does not diminish or otherwise alter the authority of a medical examiner or other official authorized under chapter 711. This section does not alter the rights and obligations of the decedent's next of kin under Title 18-A.

[ 1993, c. 609, §1 (NEW) .]

10. Funeral director or practitioner of funeral service. The following provisions apply to the actions and liability of a funeral director or practitioner of funeral service, cemeteries and crematories and their employees.

A. If there is a dispute regarding custody and control, a funeral director or practitioner of funeral service may refuse to accept the remains or dead body, inter or otherwise dispose of the remains or dead body or complete funeral arrangements until the funeral director or practitioner of funeral service is provided with a court order under subsection 4 or a written agreement of the person who has custody and control. [2011, c. 387, §3 (NEW).]

B. If there is a dispute regarding custody and control, pending a court determination under subsection 4 a funeral director or practitioner of funeral service who has physical possession of the remains or a dead body may embalm or refrigerate and shelter the remains or a dead body and may bill the estate of the subject for those costs, plus attorney's fees and court costs. [2011, c. 387, §3 (NEW).]

C. A person who signs a statement of funeral goods and services, cremation authorization form or other authorization for disposition of the remains or a dead body is deemed to warrant the truthfulness of the facts set forth in the document, including but not limited to the existence of custody and control and the identity of the subject. [2011, c. 387, §3 (NEW).]

D. A funeral director or practitioner of funeral service, cemetery or crematory may rely on a statement of funeral goods and services, cremation authorization form or other authorization signed by a person who has custody and control of the remains or a dead body and may carry out the instructions provided for in the statement of funeral goods and services or on the form or authorization unless the funeral director or practitioner of funeral service, cemetery or crematory knows of objections from another person. [2011, c. 387, §3 (NEW).]

E. A funeral director or practitioner of funeral service, cemetery or crematory is not required to independently investigate custody and control of the remains or a dead body or who is next of kin. [2011, c. 387, §3 (NEW).]

[ 2011, c. 387, §3 (NEW) .]

SECTION HISTORY

1993, c. 609, §1 (NEW). 2003, c. 672, §§19,20 (AMD). 2009, c. 159, §1 (AMD). 2009, c. 601, §§28, 29 (AMD). 2011, c. 387, §§1-3 (AMD). 2015, c. 188, §1 (AMD). 2015, c. 208, §1 (AMD).



22 §2844. Subregistrars

The State Registrar of Vital Statistics or municipal clerk may appoint one or more suitable and proper persons in a municipality as subregistrars, who are authorized to issue permits for transportation and final disposition of dead human bodies in the same manner as is required of the state registrar or municipal clerk, as specified by department rule. The completed death certificate or report of death, upon which the permit is issued, together with a copy of the disposition of human remains permit must be forwarded to the municipal clerk at the earliest opening of the municipal office after the date of issue, and all permits by whomsoever issued must be returned to the municipal clerk as required by section 2843. The appointment of subregistrars must be made with reference to locality, so as to best suit the convenience of the inhabitants of the municipality, and such annual appointment must be in writing and recorded in the office of the state registrar or municipal clerk. The subregistrars in any municipality hold office at the pleasure of the state registrar or municipal clerk. [2009, c. 601, §30 (AMD).]

SECTION HISTORY

1985, c. 231, §4 (AMD). 1989, c. 54, (AMD). 2001, c. 574, §29 (AMD). 2009, c. 601, §30 (AMD).



22 §2845. Certificate of death typewritten or hand printed

A death certificate required to be filed under this chapter by an authorized person as described in section 2846 must be typewritten or legibly hand printed prior to such filing. [2011, c. 371, §1 (AMD); 2011, c. 371, §3 (AFF).]

SECTION HISTORY

1973, c. 252, (NEW). 2001, c. 574, §30 (AMD). 2003, c. 74, §3 (AMD). 2011, c. 371, §1 (AMD). 2011, c. 371, §3 (AFF).



22 §2846. Authorized person

For the purposes of this chapter, the "authorized person" responsible for obtaining or filing a permit or certificate means a member of the immediate family of the deceased, the domestic partner of the deceased, a person authorized in writing by a member of the immediate family of the deceased if no member of the immediate family of the deceased wishes to assume the responsibility or by the domestic partner of the deceased if the domestic partner does not wish to assume the responsibility or, in the absence of immediate family or a known domestic partner, a person authorized in writing by the deceased. For purposes of this section, "domestic partner" means one of 2 unmarried adults who are domiciled together under long-term arrangements that evidence a commitment to remain responsible indefinitely for each other's welfare. [2003, c. 672, §21 (AMD).]

For the purposes of this chapter, "nurse practitioner" means an advanced practice registered nurse who is a certified nurse practitioner authorized to practice without the supervision of a physician pursuant to Title 32, chapter 31. [2005, c. 359, §5 (NEW).]

For the purposes of this chapter, "health care provider" means a physician, a nurse practitioner or a physician assistant. [2007, c. 56, §5 (AMD).]

For the purposes of this chapter, "physician assistant" means a person who has graduated from a physician assistant or surgeon assistant program accredited by the American Medical Association Committee on Allied Health Education and Accreditation or the Commission on Accreditation of Allied Health Education Programs or its successor and who has passed the certifying examination administered by the National Commission on Certification of Physician Assistants or its successor. [2007, c. 56, §6 (NEW).]

SECTION HISTORY

1977, c. 232, §4 (NEW). 1985, c. 17, (AMD). 2003, c. 672, §21 (AMD). 2005, c. 359, §5 (AMD). 2007, c. 56, §§5, 6 (AMD).



22 §2847. Electronic death registration system

Beginning July 1, 2012, a certificate of death required to be filed by any person authorized under section 2842 pursuant to this chapter may be filed using the electronic death registration system maintained by the State Registrar of Vital Statistics. This section does not apply to an authorized person under section 2846. The State Registrar of Vital Statistics shall adopt rules to carry out the purposes of this section. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2011, c. 371, §2 (NEW).]

SECTION HISTORY

2011, c. 371, §2 (NEW).



22 §2848. Registering a presumed death

When a death is presumed to have occurred in the State but the body has not been located, the State Registrar of Vital Statistics shall register a death in accordance with this section upon receipt of a certified copy of an order of a court issued in accordance with Title 18-A, section 1-107, subsection (3). [2015, c. 193, §2 (NEW).]

1. Required information. In order to register a death on the basis of a court order, the court order must include:

A. The decedent's full legal name; [2015, c. 193, §2 (NEW).]

B. The date of death, as determined from the evidence presented; [2015, c. 193, §2 (NEW).]

C. The municipality, county and place of death, as determined from the evidence presented; [2015, c. 193, §2 (NEW).]

D. The decedent's address, including street address, municipality, county, state and zip code at the time of death; [2015, c. 193, §2 (NEW).]

E. The decedent's marital status at the time of death; [2015, c. 193, §2 (NEW).]

F. The given name of the decedent's surviving spouse, if any; and [2015, c. 193, §2 (NEW).]

G. If known, information necessary to complete the medical certification including the cause and manner of death. If the death occurred from an injury, the court order must include information on how and when the injury occurred. If such information is not known, the order must indicate the lack of available information. [2015, c. 193, §2 (NEW).]

[ 2015, c. 193, §2 (NEW) .]

2. Death certificate; identification of court order. A death certificate issued pursuant to this section must identify the court that issued the order on which the death certificate is based and include the date of the court order.

[ 2015, c. 193, §2 (NEW) .]

3. Record marked "presumptive." The record of a death registered pursuant to this section must be marked "presumptive."

[ 2015, c. 193, §2 (NEW) .]

SECTION HISTORY

2015, c. 193, §2 (NEW).






Chapter 709: DISPOSAL OF DEAD BODIES

22 §2881. Delivery to physician for scientific purposes

If any resident of the State requests or consents that after death his body may be delivered to a regular physician or surgeon for the advancement of anatomical science, it may be used for that purpose, unless some kindred or family connection makes objection.



22 §2882. Collection, distribution and delivery

The professors of anatomy, the professors of surgery and the demonstrators of anatomy in the medical schools of the State which are now or may hereafter become incorporated by Act of the Legislature shall be and are constituted a board for the collection, distribution and delivery of dead human bodies to and among such persons as under this chapter are entitled thereto. When no medical schools of the State are in active operation, the Superintendent of the Dorothea Dix Psychiatric Center, the Superintendent of the Riverview Psychiatric Center, the Superintendent of the Eastern Maine Medical Center, the Superintendent of the Maine Medical Center and the Superintendent of the Central Maine Medical Center shall constitute the board. The said board shall have full power to establish rules and regulations for its government and to appoint and remove officers, and shall keep full and complete minutes of its transactions. Records shall be kept under its direction of all bodies received and distributed by said board and of the persons to whom the same are distributed. The minutes and records shall be open at all times to the inspection of each member of said board, the Attorney General and the district attorney of any county within the State. [1981, c. 470, Pt. A, §95 (AMD); 2005, c. 236, §§3, 4 (REV).]

SECTION HISTORY

P&SL 1973, c. 53, (AMD). 1973, c. 567, §20 (AMD). 1981, c. 470, §A95 (AMD). 2005, c. 236, §§3,4 (REV).



22 §2883. Deaths in almshouses, prisons and institutions

All public officers, agents and servants of any and every county and municipality, and of any and every almshouse, prison, morgue, hospital or any other public institution having charge or control over dead human bodies required to be buried at the public expense are required to notify immediately the board of distribution, or the person or persons as may from time to time be designated by the board, or its duly authorized officer or agent, whenever any body or bodies come into their possession, charge or control, and shall, without fee or reward, deliver the body or bodies to the board or its duly authorized officer or agent, and permit and suffer the board or its agents, or the physicians and surgeons from time to time designated by it or them, who comply with this chapter, to take and remove any and all bodies to be used within the State for the advancement of medical education. No notice need be given and no body must be delivered if any person, satisfying the authorities in charge of the body that the person is a member of the family or next of kin to the deceased, shall claim the body for burial, but it must be surrendered to the person for interment, and no notice may be given and no body delivered to the board or its agents if the deceased person was a traveler and not a vagabond, who died suddenly, in which case the body must be buried. No notice may be given and no body delivered to the board or its agents by the Department of Corrections if, at its option, the department assumes responsibility for the expenses of burial. The option may be exercised by the Department of Corrections regardless of whether the body is claimed by a member of the family or next of kin, but in such a case it may only be exercised with the agreement of the person making the claim. The superintendents and medical staffs of the Riverview Psychiatric Center and the Dorothea Dix Psychiatric Center, having charge or control over dead human bodies required to be buried at public expense, when no person satisfies the superintendent of either hospital for the mentally ill, and the department that the person is a member of the family of, or has some family connection or is next of kin to the deceased, and wishes to claim the body for burial, may for the advancement of science hold an autopsy and examine the body of the deceased person, notwithstanding any provisions of this chapter. [1995, c. 395, Pt. G, §7 (AMD); 2005, c. 236, §§3,4 (REV).]

Notwithstanding the availability of lump sum death benefits under the United States Social Security Act, the term "buried at public expense" as written in this section shall be deemed to include the unclaimed dead bodies of all indigent persons otherwise within the intendment of this section. [1989, c. 56, (AMD).]

As used in this section, "burial" includes cremation and burial of the cremated remains of the body. [2001, c. 386, §5 (NEW).]

SECTION HISTORY

P&SL 1973, c. 53, (AMD). 1981, c. 493, §2 (AMD). 1989, c. 56, (AMD). 1995, c. 395, §G7 (AMD). 1995, c. 395, §G20 (AFF). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2001, c. 386, §5 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 236, §§3,4 (REV).



22 §2884. Distribution of bodies

The board or its duly authorized agent may take and receive such bodies, so delivered, and shall upon receiving them after 7 days from the date of decease distribute and deliver them to or among the schools, physicians and surgeons in the following manner: Those schools needing bodies for lectures and demonstrations shall first be supplied as fast as practicable, the number assigned to each to be based upon the number of students in actual attendance, which number shall be returned to the board at such times as it shall direct. The board of distribution may from time to time designate physicians or surgeons who shall receive said bodies, applications to be considered in the order of their receipt by said board. Subject to this chapter, it shall be lawful for the University of Maine System, Colby College, Bates College and Bowdoin College or any recognized medical school in New England to receive such bodies for the promotion of medical education, which shall be construed to include nursing training and premedical education. [1985, c. 778, §62 (AMD).]

SECTION HISTORY

1985, c. 779, §62 (AMD).



22 §2885. Enclosed from public view; carriers to obtain receipts

The said board may employ a carrier or carriers for the conveyance of said bodies, and the said bodies shall be well enclosed within a suitable encasement and carefully deposited free from public observation. Said carrier shall obtain receipts by name or, if the deceased is unknown, by a description for each body delivered by him, which receipt shall state the source from which said body was received, and shall deposit said receipts with the secretary of said board.



22 §2886. Bond for proper disposal; traffic outside of State

No school, college, university, or any recognized medical school in New England, physician or surgeon shall be allowed or permitted to receive any such body or bodies until a bond shall be given to the Treasurer of State by such physician or surgeon, or by and in behalf of such school, college, university or any recognized medical school in New England, to be approved by a justice of a court of record in and for the county in which said physician or surgeon resides, or in which such school, college, university or any recognized medical school in New England is situated. Such bond shall be in the penal sum of $1,000, conditioned that all such bodies, which the said physician or surgeon or the said school, college, university or any recognized medical school in New England shall receive thereafter, shall be used only for the promotion within the state of medical education, which shall be construed to include nursing training and premedical education, and when no longer needed for such educational purposes shall be decently buried. Said bond shall be examined annually in the month of December by the Treasurer of State and he shall certify in writing upon each bond in his possession his approval of the same. In case any bond is not approved by him, he shall immediately notify the party giving the same, who shall forthwith file a new bond. Whosoever shall sell or buy such body or bodies, or in any way traffic in the same, or shall transmit or convey such body or bodies to any place outside of the State, or cause the same to be done, except as provided in section 2884, shall be punished by a fine of not more than $200 or by imprisonment for not more than 11 months.



22 §2887. Expenses

Neither the State nor any county or municipality, nor any officer, agent or servant thereof shall be at any expense by reason of the delivery or distribution of any such body, but all the expenses thereof, and of said board of distribution, shall be paid by those receiving the bodies in such manner as shall be specified by said board of distribution.



22 §2888. Neglect to discharge duties

Any person having duties enjoined upon him by this chapter who shall neglect, refuse or omit to perform the same as required by this chapter shall, on conviction thereof, be punished by a fine of not less than $100 nor more than $500, for each offense.



22 §2889. Disposal of eyes after death (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §78 (RP).



22 §2900. Cremated remains of a veteran

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "National cemetery" means a cemetery under the control of the United States Department of Veterans Affairs, National Cemetery Administration. [2011, c. 318, §1 (NEW).]

B. "Veteran" means a person who served in and was honorably discharged from active duty:

(1) In the Armed Forces of the United States;

(2) In the Army or Air Force National Guard in a full-time status; or

(3) As a reservist in the Armed Forces of the United States. [2011, c. 318, §1 (NEW).]

C. "Veterans' service organization" means an association, corporation or other entity that qualifies under Section 501(c)(3) or Section 501(c)(19) of the United States Internal Revenue Code of 1986, as amended, as a tax-exempt organization that has been organized for the benefit of veterans and recognized or chartered by the United States Congress or a nonprofit corporation, association or entity that specifically assists in facilitating the identification and interment of unclaimed remains of veterans. [2011, c. 318, §1 (NEW).]

[ 2011, c. 318, §1 (NEW) .]

2. Cremated remains of veterans. A funeral director or other authorized person who has held in the funeral director's or other authorized person's possession the cremated remains of a veteran for more than one year from the date of cremation may determine pursuant to the provisions of this section if the cremated remains are those of a veteran and, if the funeral director or other authorized person determines that the cremated remains are those of a veteran, the funeral director or other authorized person may dispose of the remains pursuant to this section.

[ 2011, c. 318, §1 (NEW) .]

3. Sharing information. Notwithstanding any other provision of law, a funeral director, the Adjutant General or other authorized person under subsection 2 may share information concerning cremated remains in the funeral director's or other authorized person's possession with the United States Department of Veterans Affairs, the Adjutant General, a veterans' service organization or a national cemetery to determine whether the cremated remains are those of a veteran.

[ 2015, c. 208, §2 (AMD) .]

4. Disposition of veterans' remains. If a funeral director or other authorized person determines that cremated remains in the funeral director's or other authorized person's possession are those of a veteran pursuant to this section and the funeral director or other authorized person has not received instructions as to the final disposition of the cremated remains from the person lawfully in control of the final disposition of the cremated remains, the funeral director or other authorized person may dispose of the cremated remains or relinquish possession of the cremated remains to a veterans' service organization pursuant to section 2843 and this subsection. The cremated remains of a veteran disposed of or relinquished pursuant to this subsection must be finally disposed of in a national cemetery or other government-owned or government-operated veterans' cemetery or in a cemetery or with a cemetery corporation under Title 13, chapter 83 where veterans' graves are memorialized by a veterans' marker or that has a veterans' section.

[ 2011, c. 318, §1 (NEW) .]

5. Release from liability. A funeral director, other authorized person or veterans' service organization is not liable and is released from any legal obligation other than a legal obligation imposed under this section regarding the release or sharing of information or the disposing of or relinquishing of the remains of a veteran, except in the case of gross negligence or willful misconduct.

[ 2011, c. 318, §1 (NEW) .]

6. Reimbursement. The estate of a veteran whose remains are the subject of disposition under this section is responsible for reimbursing a funeral director, other authorized person or veterans' service organization for all reasonable expenses incurred in activities conducted under this section.

[ 2011, c. 318, §1 (NEW) .]

7. Record. A funeral director or other authorized person shall maintain a record identifying a veterans' service organization that receives a veteran's remains from the funeral director or other authorized person under this section and of the site designated for final disposition of the veteran's remains relinquished or disposed of by the funeral director or other authorized person under this section.

[ 2011, c. 318, §1 (NEW) .]

8. Duty of funeral director or other authorized person. This section does not require a funeral director or other authorized person to determine the veteran status of cremated remains in the funeral director's or other authorized person's possession or to relinquish or dispose of a veteran's remains in the funeral director's or other authorized person's possession pursuant to this section if the funeral director or other authorized person has a reasonable belief or is instructed by the person in lawful control of the disposition of the veteran's remains that the veteran did not desire a funeral, burial-related services or ceremonies recognizing the veteran as a veteran.

[ 2011, c. 318, §1 (NEW) .]

SECTION HISTORY

2011, c. 318, §1 (NEW). 2015, c. 208, §2 (AMD).






Chapter 710: UNIFORM ANATOMICAL GIFT ACT

22 §2901. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 193, (NEW). 2005, c. 359, §6 (AMD). 2007, c. 56, §7 (AMD). 2007, c. 601, §9 (AFF). 2007, c. 601, §1 (RP).



22 §2902. Persons who may execute an anatomical gift (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 193, (NEW). 1991, c. 32, §1 (AMD). 2005, c. 587, §1 (AMD). 2007, c. 601, §9 (AFF). 2007, c. 601, §1 (RP).



22 §2903. Persons who may become donees, and purposes for which anatomical gifts may be made (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 193, (NEW). 2007, c. 601, §9 (AFF). 2007, c. 601, §1 (RP).



22 §2904. Manner of executing anatomical gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 193, (NEW). 1975, c. 79, §1 (AMD). 1981, c. 32, (AMD). 1981, c. 639, §1 (AMD). 1985, c. 574, §1 (AMD). 2005, c. 208, §1 (AMD). 2007, c. 601, §9 (AFF). 2007, c. 601, §1 (RP).



22 §2905. Delivery of document of gift (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 193, (NEW). 2007, c. 601, §9 (AFF). 2007, c. 601, §1 (RP).



22 §2906. Amendment or revocation of the gift (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 193, (NEW). 1991, c. 823, §§1,2 (AMD). 1991, c. 823, §7 (AFF). 1995, c. 32, §§1,2 (AMD). 1995, c. 65, §A60 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 625, §A23 (AMD). 2007, c. 601, §9 (AFF). 2007, c. 601, §1 (RP).



22 §2907. Rights and duties at death (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 193, (NEW). 1985, c. 574, §2 (AMD). 2005, c. 359, §7 (AMD). 2007, c. 56, §8 (AMD). 2007, c. 601, §9 (AFF). 2007, c. 601, §1 (RP).



22 §2908. Uniformity of interpretation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 193, (NEW). 2007, c. 601, §9 (AFF). 2007, c. 601, §1 (RP).



22 §2909. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 193, (NEW). 2007, c. 601, §9 (AFF). 2007, c. 601, §1 (RP).



22 §2910. Request for consent required to an anatomical gift (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 574, §3 (NEW). 2007, c. 601, §9 (AFF). 2007, c. 601, §1 (RP).



22 §2911. Honor intent of organ donors (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 394, §1 (NEW). 2003, c. 394, §6 (AFF). 2005, c. 208, §2 (AMD). 2007, c. 601, §9 (AFF). 2007, c. 601, §1 (RP).






Chapter 710-A: LIVING WILLS

22 §2921. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 186, (NEW). 1989, c. 830, §2 (RP).



22 §2922. Declaration relating to use of life- sustaining procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 186, (NEW). 1989, c. 830, §2 (RP).



22 §2923. Revocation of declaration (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 186, (NEW). 1989, c. 830, §2 (RP).



22 §2924. Recording determination of terminal condition and contents of declaration (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 186, (NEW). 1989, c. 830, §2 (RP).



22 §2925. Treatment of qualified patients (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 186, (NEW). 1989, c. 830, §2 (RP).



22 §2926. Transfer of patients (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 186, (NEW). 1989, c. 830, §2 (RP).



22 §2927. Immunities (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 186, (NEW). 1989, c. 830, §2 (RP).



22 §2928. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 186, (NEW). 1989, c. 830, §2 (RP).



22 §2929. General provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 186, (NEW). 1989, c. 830, §2 (RP).



22 §2930. Recognition of declarations executed in other states (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 186, (NEW). 1989, c. 830, §2 (RP).



22 §2931. Presumption of validity (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 186, (NEW). 1989, c. 830, §2 (RP).






Chapter 710-B: REVISED UNIFORM ANATOMICAL GIFT ACT

22 §2941. Short title

This chapter may be known and cited as "the Revised Uniform Anatomical Gift Act." [2007, c. 601, §2 (NEW).]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2942. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 601, §2 (NEW).]

1. Agent. "Agent" means an individual:

A. Authorized to make health care decisions on the principal's behalf by a power of attorney for health care; or [2007, c. 601, §2 (NEW).]

B. Expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

2. Anatomical gift. "Anatomical gift" means a donation of all or part of a human body to take effect after the donor's death for the purposes of transplantation, therapy, research or education.

[ 2007, c. 601, §2 (NEW) .]

3. Chief Medical Examiner. "Chief Medical Examiner" means the Office of the Chief Medical Examiner within the Office of the Attorney General.

[ 2007, c. 601, §2 (NEW) .]

4. Decedent. "Decedent" means a deceased individual whose body or part is or may be the source of an anatomical gift. "Decedent" includes a stillborn infant and, subject to restrictions imposed by law other than this chapter, a fetus.

[ 2007, c. 601, §2 (NEW) .]

5. Disinterested witness. "Disinterested witness" means a witness other than the spouse, registered domestic partner, child, parent, sibling, grandchild, grandparent or guardian of the individual who makes, amends, revokes or refuses to make an anatomical gift, or another adult who exhibited special care and concern for the individual and who is familiar with the individual's personal values. "Disinterested witness" does not include a person to which an anatomical gift could pass under section 2951.

[ 2007, c. 601, §2 (NEW) .]

6. Document of gift. "Document of gift" means a donor card, advance directive or other record used to make an anatomical gift. "Document of gift" also means inclusion in a donor registry.

[ 2007, c. 601, §2 (NEW) .]

7. Donor. "Donor" means an individual whose body or part is the subject of an anatomical gift.

[ 2007, c. 601, §2 (NEW) .]

8. Donor registry. "Donor registry" means the Maine Organ Donor Registry maintained under Title 29-A, section 1402-A as well as any other electronic database that identifies donors and complies with section 2958.

[ 2007, c. 601, §2 (NEW) .]

9. Driver's license. "Driver's license" means a license or permit issued by the Secretary of State to operate a vehicle whether or not conditions are attached to the license or permit.

[ 2007, c. 601, §2 (NEW) .]

10. Eye bank. "Eye bank" means a person that is licensed, accredited or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage or distribution of human eyes or portions of human eyes.

[ 2007, c. 601, §2 (NEW) .]

11. Guardian. "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health and welfare of an individual. "Guardian" does not include a guardian ad litem.

[ 2007, c. 601, §2 (NEW) .]

12. Hospital. "Hospital" means a facility licensed as a hospital under chapter 405 or the law of any state or a facility operated as a hospital by the United States, a state or a subdivision of a state.

[ 2007, c. 601, §2 (NEW) .]

13. Identification card. "Identification card" means a nondriver identification card issued by the Secretary of State under Title 29-A, section 1410.

[ 2007, c. 601, §2 (NEW) .]

14. Know. "Know" means to have actual knowledge.

[ 2007, c. 601, §2 (NEW) .]

15. Organ procurement organization. "Organ procurement organization" means a person designated by the United States Secretary of Health and Human Services as an organ procurement organization.

[ 2007, c. 601, §2 (NEW) .]

16. Parent. "Parent" means a parent whose parental rights have not been terminated.

[ 2007, c. 601, §2 (NEW) .]

17. Part. "Part" means an organ, an eye or tissue of a human being. "Part" does not include the whole body.

[ 2007, c. 601, §2 (NEW) .]

18. Person. "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

[ 2007, c. 601, §2 (NEW) .]

19. Physician. "Physician" means an individual authorized to practice medicine or osteopathy under the law of any state.

[ 2007, c. 601, §2 (NEW) .]

20. Procurement organization. "Procurement organization" means an eye bank, organ procurement organization or tissue bank.

[ 2007, c. 601, §2 (NEW) .]

21. Prospective donor. "Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research or education. "Prospective donor" does not include an individual who has made a refusal that is known by the procurement organization.

[ 2007, c. 601, §2 (NEW) .]

22. Reasonably available. "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

[ 2007, c. 601, §2 (NEW) .]

23. Recipient. "Recipient" means an individual into whose body a decedent's part has been or is intended to be transplanted.

[ 2007, c. 601, §2 (NEW) .]

24. Record. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2007, c. 601, §2 (NEW) .]

25. Recovery agency. "Recovery agency" means an eye bank, organ procurement organization, tissue bank, educational institution or research organization that participates in or facilitates the execution of an anatomical gift.

[ 2007, c. 601, §2 (NEW) .]

26. Refusal. "Refusal" means a record created under section 2947 that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part.

[ 2007, c. 601, §2 (NEW) .]

27. Registered domestic partner. "Registered domestic partner" means an individual registered as a domestic partner under section 2710, subsection 3.

[ 2007, c. 601, §2 (NEW) .]

28. Sign. "Sign" means, with the present intent to authenticate or adopt a record:

A. To execute or adopt a tangible symbol; or [2007, c. 601, §2 (NEW).]

B. To attach or logically associate with the record an electronic symbol, sound or process. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

29. State. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 2007, c. 601, §2 (NEW) .]

30. Technician. "Technician" means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited or regulated under federal or state law. "Technician" includes an enucleator.

[ 2007, c. 601, §2 (NEW) .]

31. Tissue. "Tissue" means a portion of the human body other than an organ or an eye. "Tissue" does not include blood unless the blood is donated for purposes of research or education.

[ 2007, c. 601, §2 (NEW) .]

32. Tissue bank. "Tissue bank" means a person that is licensed, accredited or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage or distribution of tissue.

[ 2007, c. 601, §2 (NEW) .]

33. Transplant hospital. "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2943. Applicability

This chapter applies to an anatomical gift or amendment to, revocation of or refusal to make an anatomical gift, whenever made. [2007, c. 601, §2 (NEW).]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2944. Who may make anatomical gift before donor's death

Subject to section 2948, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research or education in the manner provided in section 2945 by: [2007, c. 601, §2 (NEW).]

1. Donor. The donor, if the donor is at least 18 years of age or is under 18 years of age and is:

A. An emancipated minor; or [2007, c. 601, §2 (NEW).]

B. Authorized under state law to apply for a driver's license because the donor is at least 16 years of age; [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

2. Agent of donor. An agent of the donor, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift;

[ 2007, c. 601, §2 (NEW) .]

3. Parent of the donor. A parent of the donor, if the donor is under 18 years of age and not emancipated; or

[ 2007, c. 601, §2 (NEW) .]

4. Guardian of donor. The donor's guardian.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2945. Manner of making anatomical gift before donor's death

1. Donor. A donor may make an anatomical gift:

A. By authorizing inclusion in the donor registry; [2007, c. 601, §2 (NEW).]

B. In a will; or [2007, c. 601, §2 (NEW).]

C. During a terminal illness or injury of the donor, by any form of communication addressed to at least 2 other individuals who are at least 18 years of age, one of whom is a disinterested witness. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

2. Donor or other authorized person. A donor or other person authorized to make an anatomical gift under section 2944 may make a gift by a donor card, advance directive or other record signed by the donor or other person making the gift authorizing inclusion in the donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or the other person and must:

A. Be witnessed by at least 2 other individuals who are at least 18 years of age, one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and [2007, c. 601, §2 (NEW).]

B. State that it has been signed and witnessed as provided in paragraph A. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

3. Anatomical gift not invalidated. Revocation, suspension, expiration or cancellation of the driver's license or identification card issued to a donor does not invalidate an anatomical gift.

[ 2007, c. 601, §2 (NEW) .]

4. Anatomical gift by will. An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2946. Amending or revoking anatomical gift before donor's death

1. Donor or authorized person. Subject to section 2948, a donor or other person authorized to make an anatomical gift under section 2944 may amend or revoke an anatomical gift by:

A. A record signed by:

(1) The donor;

(2) The other person; or

(3) Subject to subsection 2, another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or [2007, c. 601, §2 (NEW).]

B. A later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

2. Individual acting at donor's or authorized person's direction. A record signed pursuant to subsection 1, paragraph A, subparagraph (3) must:

A. Be witnessed by at least 2 other individuals who are at least 18 years of age, one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and [2007, c. 601, §2 (NEW).]

B. State that it has been signed and witnessed as provided in paragraph A. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

3. Revocation by destruction or cancellation of document. Subject to section 2948, a donor or other person authorized to make an anatomical gift under section 2944 may revoke the gift by the destruction or cancellation of the document of gift, or a portion of the document of gift used to make the gift, with the intent to revoke the gift.

[ 2007, c. 601, §2 (NEW) .]

4. Amendment or revocation by donor during terminal illness or injury. A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least 2 other individuals who are at least 18 years of age, one of whom is a disinterested witness.

[ 2007, c. 601, §2 (NEW) .]

5. Amendment or revocation of gift in will. A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection 1.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2947. Refusal to make anatomical gift and effect of refusal

1. Refusal of individual. An individual may refuse to make an anatomical gift of the individual's body or part by:

A. A record signed by:

(1) The individual; or

(2) Subject to subsection 2, another individual acting at the direction of the individual if the individual is physically unable to sign; [2007, c. 601, §2 (NEW).]

B. The individual's will whether or not the will is admitted to probate or invalidated after the individual's death; or [2007, c. 601, §2 (NEW).]

C. Any form of communication made by the individual during the individual's terminal illness or injury addressed to at least 2 other individuals who are at least 18 years of age, one of whom is a disinterested witness. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

2. Individual acting at direction of individual. A record signed pursuant to subsection 1, paragraph A, subparagraph (2) must:

A. Be witnessed by at least 2 other individuals who are at least 18 years of age, one of whom is a disinterested witness, who have signed at the request of the individual; and [2007, c. 601, §2 (NEW).]

B. State that it has been signed and witnessed as provided in paragraph A. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

3. Amendment or revocation by individual. An individual may amend or revoke a refusal:

A. In the manner provided in subsection 1 for making a refusal; [2007, c. 601, §2 (NEW).]

B. By subsequently making an anatomical gift pursuant to section 2945 that is inconsistent with the refusal; or [2007, c. 601, §2 (NEW).]

C. By the destruction or cancellation of the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

4. Effect of unrevoked refusal. Except as otherwise provided in section 2948, subsection 7, in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or a part bars all other persons from making an anatomical gift of the individual's body or the part.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2948. Preclusive effect of anatomical gift, amendment or revocation

1. Person other than donor barred. Except as otherwise provided in subsection 7, in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending or revoking an anatomical gift of a donor's body or a part if the donor made an anatomical gift of the donor's body or the part under section 2945 or an amendment to an anatomical gift of the donor's body or the part under section 2946.

[ 2007, c. 601, §2 (NEW) .]

2. Revocation not refusal. A donor's revocation of an anatomical gift of the donor's body or a part under section 2946 is not a refusal and does not bar another person specified in section 2944 or 2949 from making an anatomical gift of the donor's body or a part under section 2945 or 2950.

[ 2007, c. 601, §2 (NEW) .]

3. Effect of gift or amendment by person other than donor. If a person other than the donor makes an unrevoked anatomical gift of the donor's body or a part under section 2945 or an amendment to an anatomical gift of the donor's body or a part under section 2946, another person may not make, amend or revoke the gift of the donor's body or part under section 2950.

[ 2007, c. 601, §2 (NEW) .]

4. Effect of revocation by person other than donor. A revocation of an anatomical gift of the donor's body or a part under section 2946 by a person other than the donor does not bar another person from making an anatomical gift of the body or a part under section 2945 or 2950.

[ 2007, c. 601, §2 (NEW) .]

5. Effect of gift of a part or for a purpose. In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under section 2944:

A. An anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person under section 2945 or 2950; and [2007, c. 601, §2 (NEW).]

B. An anatomical gift of a part for one or more of the purposes set forth in section 2944 is not a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or any other person under section 2945 or 2950. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

6. Donor unemancipated minor. If a donor who is an unemancipated minor dies under 18 years of age, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

[ 2007, c. 601, §2 (NEW) .]

7. Parent's revocation of unemancipated minor's refusal. If an unemancipated minor who signed a refusal dies under 18 years of age, a parent of the individual who is reasonably available may revoke the individual's refusal.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2949. Who may make anatomical gift of decedent's body or part

1. Gift by members of class; priority. Subject to subsections 2 and 3 and unless barred by subsection 4, an anatomical gift of a decedent's body or part for purposes of transplantation, therapy, research or education may be made, in the order of priority listed, by any member of the following classes of persons who is reasonably available:

A. An agent of the decedent at the time of death who could have made an anatomical gift under section 2944, subsection 2 immediately before the decedent's death; [2007, c. 601, §2 (NEW).]

B. The spouse of the decedent; [2007, c. 601, §2 (NEW).]

C. The registered domestic partner of the decedent; [2007, c. 601, §2 (NEW).]

D. Adult children of the decedent; [2007, c. 601, §2 (NEW).]

E. Parents of the decedent; [2007, c. 601, §2 (NEW).]

F. Adult siblings of the decedent; [2007, c. 601, §2 (NEW).]

G. Adult grandchildren of the decedent; [2007, c. 601, §2 (NEW).]

H. Grandparents of the decedent; [2007, c. 601, §2 (NEW).]

I. An adult who exhibited special care and concern for the decedent who is familiar with the decedent's personal values; [2007, c. 601, §2 (NEW).]

J. The person or persons acting as the guardian of the person of the decedent at the time of death; and [2007, c. 601, §2 (NEW).]

K. Any other person having the authority to dispose of the decedent's body. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

2. Anatomical gift by member of class unless object. If there is more than one member of a class listed in subsection 1, paragraph A, D, E, F, G, H or J entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift can pass under section 2951 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

[ 2007, c. 601, §2 (NEW) .]

3. Member of prior class reasonably available. No person may make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection 1 is reasonably available to make or to object to the making of an anatomical gift.

[ 2007, c. 601, §2 (NEW) .]

4. Gift barred. An anatomical gift may not be made if doing so is barred by section 2947 or 2948.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2950. Manner of making, amending or revoking anatomical gift of decedent's body or part

1. Authorized person: document; oral communication. A person authorized to make an anatomical gift under section 2949 may make an anatomical gift by a document of gift signed by the person making the gift or that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

[ 2007, c. 601, §2 (NEW) .]

2. Amendment or revocation by prior class member. Subject to subsection 3, an anatomical gift by a person authorized under section 2949 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift may be amended or revoked only if a majority of the reasonably available members object to the amending or revoking of the gift or they are equally divided as to whether to amend or revoke an anatomical gift.

[ 2007, c. 601, §2 (NEW) .]

3. Revocation effective if known. A revocation under subsection 2 is effective only if the procurement organization or transplant hospital or the physician or technician knows of the revocation before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient.

[ 2007, c. 601, §2 (NEW) .]

4. Requesting consent. Consent for an anatomical gift by a recovery agency under section 2949 must be documented in writing or, if secured in a telephone conversation, in a suitable recording, must disclose in plain language the specific tissue, organ or body part being donated and the purpose for which the anatomical gift will be used and must comply in all respects with rules regarding consent requirements for anatomical gifting adopted by the department pursuant to subsection 5.

[ 2007, c. 601, §2 (NEW) .]

5. Rulemaking. The department, after consultation with the Office of the Attorney General, shall adopt rules to implement this section. The rules must provide specific requirements for all recovery agencies, require federally recognized recovery agencies to demonstrate compliance with applicable federal standards governing consent to anatomical gifts and require all other recovery agencies that do not operate under federal regulation to demonstrate adherence to the consent requirements of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2951. Persons that may receive anatomical gift; purpose of anatomical gift

1. Named recipient. An anatomical gift of a body or part may be made to the following persons:

A. A named hospital, accredited medical school, dental school, college, university or organ procurement organization or other appropriate person for research or education; [2007, c. 601, §2 (NEW).]

B. A named individual designated by the person making the anatomical gift if the individual is the recipient of the part; or, if the part for any reason cannot be transplanted into the individual, the part passes in accordance with subsection 6 in the absence of an express, contrary indication by the person making the anatomical gift; or [2007, c. 601, §2 (NEW).]

C. A named eye bank or tissue bank. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

2. Named purpose. If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection 1 but identifies the purpose for which an anatomical gift may be used, the following rules apply.

A. If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank. [2007, c. 601, §2 (NEW).]

B. If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank. [2007, c. 601, §2 (NEW).]

C. If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ. [2007, c. 601, §2 (NEW).]

D. If the part is an organ, an eye or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

3. Priority of purposes. For the purpose of subsection 2, if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift must be used for transplantation or therapy if suitable for those purposes and, if the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

[ 2007, c. 601, §2 (NEW) .]

4. No named recipient or purpose. If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subsection 1 and does not identify the purpose of the gift, the gift passes in accordance with subsection 6 and the decedent's parts must be used for transplantation or therapy, if suitable, and, if not suitable, the gift may be used for research or education.

[ 2007, c. 601, §2 (NEW) .]

5. General intent. If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor," "organ donor" or "body donor" or by a symbol or statement of similar import, the gift passes in accordance with subsection 6 and the decedent's parts must be used for transplantation or therapy, if suitable, and, if not suitable, the gift may be used for research or education.

[ 2007, c. 601, §2 (NEW) .]

6. Rules of passing anatomical gifts. For purposes of subsection 1, paragraph B and subsections 3, 4 and 5, the following rules apply.

A. If the part is an eye, the gift passes to the appropriate eye bank. [2007, c. 601, §2 (NEW).]

B. If the part is tissue, the gift passes to the appropriate tissue bank. [2007, c. 601, §2 (NEW).]

C. If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

7. Passing of organ for transplantation or therapy. An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subsection 1, paragraph B, passes to the organ procurement organization as custodian of the organ.

[ 2007, c. 601, §2 (NEW) .]

8. Custody of body or part if not passed or used. If an anatomical gift does not pass pursuant to subsections 1 to 7 or the decedent's body or part is not used for transplantation, therapy, research or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

[ 2007, c. 601, §2 (NEW) .]

9. Acceptance of gift prohibited. A person may not accept an anatomical gift if the person knows that the gift was not effectively made under section 2945 or 2950 or if the person knows that the decedent made a refusal under section 2947 that was not revoked. For purposes of this subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

[ 2007, c. 601, §2 (NEW) .]

10. Allocation of organs for transplant or therapy. Except as otherwise provided in subsection 1, paragraph B, nothing in this chapter affects the allocation of organs for transplantation or therapy.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2952. Search and notification

1. Persons to conduct reasonable search. The following persons shall make a reasonable search of an individual who the searcher reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

A. A law enforcement officer, firefighter, paramedic or other emergency rescuer finding the individual; and [2007, c. 601, §2 (NEW).]

B. If no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

2. Document of gift or refusal found. If a document of gift or a refusal to make an anatomical gift is located by the search required by subsection 1, paragraph A and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.

[ 2007, c. 601, §2 (NEW) .]

3. Immunity. A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section but may be subject to administrative sanctions.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2953. Delivery of document of gift not required; right to examine

1. Delivery during lifetime not required. A document of gift need not be delivered during the donor's lifetime to be effective.

[ 2007, c. 601, §2 (NEW) .]

2. Examination and copying. Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under section 2951.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2954. Rights and duties of procurement organization and others

1. Reasonable search of registry and records. When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of any donor registry and records of the Secretary of State that it knows exist for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

[ 2007, c. 601, §2 (NEW) .]

2. Reasonable access to records of donor registry. A procurement organization must be allowed reasonable access to information in the records of the donor registry to ascertain whether an individual at or near death is a donor.

[ 2007, c. 601, §2 (NEW) .]

3. Reasonable examination to determine medical suitability. When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to assess the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research or education from a donor or a prospective donor. During the examination period, measures necessary to maintain the potential medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

[ 2007, c. 601, §2 (NEW) .]

4. Reasonable examination after death. Unless prohibited by law other than this chapter, at any time after a donor's death, the person to which a part passes under section 2951 may conduct any reasonable examination necessary to assess the medical suitability of the body or part for its intended purpose.

[ 2007, c. 601, §2 (NEW) .]

5. Examination of medical records. Unless prohibited by law other than this chapter, an examination under subsection 3 or 4 may include an examination of all medical records of the donor or prospective donor.

[ 2007, c. 601, §2 (NEW) .]

6. Reasonable search for parents of minor. If a donor, at the time of death, is under 18 years of age, a procurement organization shall conduct a reasonable search for the parents of the donor and, unless the procurement organization knows the donor is an emancipated minor, provide the parents with an opportunity to revoke or amend the anatomical gift or revoke a refusal.

[ 2007, c. 601, §2 (NEW) .]

7. Reasonable search for person to make gift on behalf of donor. A procurement organization shall make a reasonable search for any person listed in section 2949 having priority to make an anatomical gift on behalf of a prospective donor.

[ 2007, c. 601, §2 (NEW) .]

8. Advise of relevant information. If a procurement organization receives information that an anatomical gift to any other person was made, amended or revoked, it shall promptly advise the other person of all relevant information.

[ 2007, c. 601, §2 (NEW) .]

9. Superior rights. Subject to section 2951, subsection 8 and section 2961, the rights of the person to which a part passes under section 2951 are superior to rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and this chapter, a person that accepts an anatomical gift of an entire body may allow embalming or cremation and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under section 2951, upon the death of the donor and before embalming or cremation, shall cause the part to be removed without unnecessary mutilation.

[ 2007, c. 601, §2 (NEW) .]

10. Removal or transplantation procedure. Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

[ 2007, c. 601, §2 (NEW) .]

11. Physician or technician qualified. A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2955. Coordination of procurement and use

Each hospital in this State, after consultation with procurement organizations, shall establish agreements or affiliations for coordination of procurement and use of human bodies and parts. [2007, c. 601, §2 (NEW).]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2956. Immunity

1. In accordance with chapter. A person that acts in accordance with this chapter or with the applicable anatomical gift law of another state or attempts in good faith to do so is not liable for the act in a civil action, criminal prosecution or administrative proceeding.

[ 2007, c. 601, §2 (NEW) .]

2. No liability for injury or damage. Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

[ 2007, c. 601, §2 (NEW) .]

3. Reliance on representations. A person who documents the making, amending or revoking of an anatomical gift under this chapter may rely upon representations of the individuals listed in section 2949, subsection 1, paragraphs B, C, D, E, F, G, H and I relating to their relationship to the donor or prospective donor unless the person knows that the representation is untrue.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2957. Law governing validity; choice of law as to execution of document of gift; presumption of validity

1. Validity of document. A document of gift is valid if executed in accordance with:

A. This chapter; [2007, c. 601, §2 (NEW).]

B. The laws of the state or country where it was executed; or [2007, c. 601, §2 (NEW).]

C. The laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence or was a national at the time the document of gift was executed. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

2. Law of State governs. If a document of gift is valid under this section, the law of this State governs the interpretation of the document of gift.

[ 2007, c. 601, §2 (NEW) .]

3. Presumption. A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2958. Donor registry

1. Elements of donor registry. A donor registry must:

A. Provide a database that allows an individual who has made an anatomical gift to be included on the donor registry. The Maine Organ Donor Registry maintained under Title 29-A, section 1402-A must comply with this paragraph beginning January 1, 2010; [2007, c. 601, §2 (NEW).]

B. Be accessible to a procurement organization to allow it to obtain relevant information on the donor registry to determine, at or near death of the donor or prospective donor, whether the donor or prospective donor has made an anatomical gift; and [2007, c. 601, §2 (NEW).]

C. Be accessible for purposes of paragraph B 7 days a week on a 24-hour basis. [2007, c. 601, §2 (NEW).]

[ 2007, c. 601, §2 (NEW) .]

2. Nondisclosure of personally identifiable information. Personally identifiable information on a donor registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor or the person that made the anatomical gift for any purpose other than to determine, at or near death of the donor or prospective donor, whether the donor or prospective donor has made an anatomical gift.

[ 2007, c. 601, §2 (NEW) .]

3. Other registries. This section does not prohibit any person from creating or maintaining a donor registry that is not established by or under contract with the State. A registry under this subsection must comply with this chapter.

[ 2007, c. 601, §2 (NEW) .]

4. Certification of donor registries. Prior to the establishment of a nongovernmental donor registry, the donor registry must be certified by the department to ensure the registry operates in accordance with the standards and requirements of this chapter except that a donor registry established by an organ procurement organization designated by and in good standing with the United States Department of Health and Human Services is exempt from the certification requirement.

[ 2007, c. 601, §2 (NEW) .]

5. Rulemaking. The department shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2959. Honoring decision of donors

A person's decision to make a donation of that person's own body, organ or tissue after death must be honored. In the absence of a revocation or amendment under section 2946, health care providers and procurement organizations shall act in accordance with the donor's decision and may take appropriate actions to effect the gift. [2007, c. 601, §2 (NEW).]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2960. Cooperation between Chief Medical Examiner and procurement organization

1. Cooperation to maximize opportunity. The Chief Medical Examiner shall, consistent with the requirements of chapter 711, cooperate with a procurement organization to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research or education.

[ 2007, c. 601, §2 (NEW) .]

2. Examination within compatible time period. If the Chief Medical Examiner receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the Chief Medical Examiner and a postmortem examination may be performed, unless the Chief Medical Examiner denies recovery in accordance with section 2961, the Chief Medical Examiner or designee shall undertake reasonable efforts to conduct a postmortem examination of the body or the part in a manner and within a time period compatible with its preservation for the purposes of the gift.

[ 2007, c. 601, §2 (NEW) .]

3. Subject of an anatomical gift. A part may not be removed from the body of a decedent under the jurisdiction of the Chief Medical Examiner for transplantation, therapy, research or education unless the part is the subject of an anatomical gift. The body of a decedent under the jurisdiction of the Chief Medical Examiner may not be delivered to a person for research or education unless the body is the subject of an anatomical gift. This subsection does not preclude the Chief Medical Examiner from performing the medicolegal investigation upon the body or parts of a decedent under the jurisdiction of the Chief Medical Examiner.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2961. Facilitation of anatomical gift from decedent in Chief Medical Examiner cases

1. Release of information. Subject to section 3022, subsections 8 and 13, upon request of a procurement organization, the Chief Medical Examiner shall release to the procurement organization the name, contact information and available medical and social history of a decedent whose body is under the jurisdiction of the Chief Medical Examiner pursuant to chapter 711. If the decedent's body or part is medically suitable for transplantation, therapy, research or education, the Chief Medical Examiner shall release postmortem examination results to the procurement organization. The procurement organization may make a subsequent disclosure of the postmortem examination results or other information received from the Chief Medical Examiner only if relevant to transplantation, therapy or with the express authorization of the Chief Medical Examiner, if relevant to research.

[ 2007, c. 601, §2 (NEW) .]

2. Medicolegal examination. The Chief Medical Examiner may conduct a medicolegal examination by reviewing all medical records, laboratory test results, x-rays, other diagnostic results and other information that any person possesses about a prospective donor or a donor whose body is under the jurisdiction of the Chief Medical Examiner that the Chief Medical Examiner determines may be relevant to the investigation.

[ 2007, c. 601, §2 (NEW) .]

3. Provision of information. A person that has any information requested by the Chief Medical Examiner pursuant to subsection 2 shall provide that information as expeditiously as possible to allow the Chief Medical Examiner to conduct the medicolegal investigation within a period compatible with the preservation of parts for purposes of transplantation, therapy, research or education.

[ 2007, c. 601, §2 (NEW) .]

4. Removal not interfering with examination. If an anatomical gift has been or might be made of a part of a decedent whose body is under the jurisdiction of the Chief Medical Examiner and a postmortem examination is not required, or the Chief Medical Examiner determines that a postmortem examination is required but that the recovery of the part that is the subject of an anatomical gift will not interfere with the examination, the Chief Medical Examiner and procurement organization shall cooperate in the timely removal of the part from the decedent for purposes of transplantation, therapy, research or education.

[ 2007, c. 601, §2 (NEW) .]

5. Removal may interfere with examination. If an anatomical gift of a part from a decedent under the jurisdiction of the Chief Medical Examiner has been or might be made, but the Chief Medical Examiner believes that the recovery of the part may interfere with the postmortem investigation as required by chapter 711, the Chief Medical Examiner shall make a reasonable effort to consult with the procurement organization or physician or technician designated by the procurement organization about the proposed recovery in an effort to facilitate recovery consistent with discharge of the obligations of the Chief Medical Examiner.

[ 2007, c. 601, §2 (NEW) .]

6. If recovery denied. If the Chief Medical Examiner or designee denies recovery, the Chief Medical Examiner or designee shall provide the specific reasons for not allowing recovery of the part to the procurement organization.

[ 2007, c. 601, §2 (NEW) .]

7. Record provided to Chief Medical Examiner. If the Chief Medical Examiner or designee allows recovery of a part under subsection 4 or 5, upon request the procurement organization shall cause the physician or technician who removes the part to provide the Chief Medical Examiner with a record describing the condition of the part, a biopsy, a photograph and any other information and observations that would assist in the postmortem examination.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2962. Registration of recovery agencies

1. Registration. Except as provided under subsection 2, a recovery agency must be registered by the department prior to requesting, receiving or otherwise participating in an anatomical gift under this chapter.

[ 2007, c. 601, §2 (NEW) .]

2. Rulemaking. The department shall adopt rules governing the registration of recovery agencies. The rules must provide for exemptions for organ procurement organizations designated by the United States Department of Health and Human Services and tissue banks registered with the United States Department of Health and Human Services, Food and Drug Administration that are in good standing with their respective federal oversight agencies. The rules may provide for exemptions for other recovery agencies if such agencies operate in full compliance with this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 601, §2 (NEW) .]

3. Fees. The department may charge reasonable registration fees to defray administrative costs in administering this section.

[ 2007, c. 601, §2 (NEW) .]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2963. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2007, c. 601, §2 (NEW).]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2964. Relation to Electronic Signatures in Global and National Commerce Act

This Act modifies, limits and supersedes the Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001 et seq., but does not modify, limit or supersede Section 101(a) of that Act, 15 United States Code, Section 7001, or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 United States Code, Section 7003(b). [2007, c. 601, §2 (NEW).]

SECTION HISTORY

2007, c. 601, §2 (NEW).



22 §2965. Effective date

This chapter takes effect January 1, 2009. [2007, c. 601, §2 (NEW).]

SECTION HISTORY

2007, c. 601, §2 (NEW).






Chapter 711: MEDICAL EXAMINER ACT

22 §3021. Title

This chapter shall be referred to as the Medical Examiner Act. [1967, c. 534, §2 (NEW).]

SECTION HISTORY

1967, c. 534, §2 (NEW).



22 §3022. Office of Chief Medical Examiner

1. Appointment and qualifications of the Chief Medical Examiner. There is created, in the Department of the Attorney General, the Office of Chief Medical Examiner for the State. The Chief Medical Examiner is appointed by the Governor for a term of 7 years and until the Chief Medical Examiner's successor is appointed and qualified. The Chief Medical Examiner must possess a degree of doctor of medicine or doctor of osteopathy, be licensed to practice in the State and be expert in the specialty of forensic pathology. Expertise in the specialty of forensic pathology may be established either by certification in forensic pathology by the American Board of Pathology or the American Osteopathic Board of Pathology or by successful completion of an examination to test expertise in forensic pathology designed for the State by acknowledged experts in the field selected by the Governor. Any vacancy in the Office of Chief Medical Examiner must be filled by appointment by the Governor for a full term of 7 years. The Chief Medical Examiner may hire, subject to the Civil Service Law, necessary office and laboratory personnel to carry out the proper functioning of the Chief Medical Examiner's office.

[ 2001, c. 222, §1 (AMD) .]

2. Appointment and qualifications of the Deputy Chief Medical Examiner. The Chief Medical Examiner may select one or more of the medical examiners to serve as deputy chief medical examiners. The Deputy Chief Medical Examiner serves at the pleasure of the Chief Medical Examiner and, if salaried, is unclassified. The salary of the Deputy Chief Medical Examiner must be set in salary range 59 of the Standard Salary Schedule for Medical Personnel as published by the Bureau of Human Resources. In the event of the Deputy Chief Medical Examiner's temporary absence, the Chief Medical Examiner or, if the Chief Medical Examiner is unavailable, the Attorney General may designate one of the deputy chief medical examiners to serve as acting Chief Medical Examiner. The acting Chief Medical Examiner has all of the powers and responsibilities of the Chief Medical Examiner.

[ 2011, c. 1, Pt. JJ, §1 (AMD) .]

2-A. Appointment of office administrator. The Chief Medical Examiner may appoint one office administrator who shall serve at the pleasure of the Chief Medical Examiner. The office administrator shall perform such duties as may be delegated by the Chief Medical Examiner. Notwithstanding any other provisions of law, the compensation of the Chief Medical Examiner's office administrator must be fixed by the Chief Medical Examiner.

[ 1997, c. 1, Pt. E, §1 (NEW) .]

3. Certification and completion of reports of deaths. The Office of Chief Medical Examiner shall be responsible for certification and completion of reports of deaths identified as medical examiner cases by section 3025. This shall be accomplished by examination of bodies and useful objects and by investigation and inquiry into the circumstances surrounding the deaths. The Office of Chief Medical Examiner may compile and preserve records and data relating to criminal prosecution, public health, public safety and vital statistics, as these relate to his responsibilities.

[ 1987, c. 329, §2 (RPR) .]

4. Judgments of the medical examiners. Judgments of the medical examiners as to the identity of the deceased and the cause, manner, date, time and place of death shall be made with reasonable care based on a preponderance of the evidence.

[ 1987, c. 329, §2 (RPR) .]

5. Custodian of records. The Chief Medical Examiner shall be the custodian of the records of the Office of Chief Medical Examiner. Copies of those records not declared confidential in subsection 8 shall be available upon written request.

[ 1987, c. 329, §2 (RPR) .]

6. Certificate as evidence. Notwithstanding any other provision of law or rule of evidence, the certificate of the Chief Medical Examiner, under seal of the State, shall be received in any court as prima facie evidence of any fact stated in the certificate or documents attached to the certificate. The certificate under the seal shall be presumed to be that of the Chief Medical Examiner. A facsimile of the signature of the Chief Medical Examiner imprinted on any certificate described in this subsection shall have the same validity as his written signature and shall be admissible in court.

[ 1987, c. 329, §2 (RPR) .]

7. Medical records provided. In any medical examiner case, upon oral or written request of the medical examiner, any individual, partnership, association, corporation, institution or governmental entity that has rendered treatment pertaining to the medical examiner case shall as soon as practicable provide the medical examiner with all medical records pertaining to the person and the treatment provided. No individual, partnership, association, corporation, institution, governmental entity or employee or agent of a governmental entity may be criminally or civilly responsible for furnishing any medical records in compliance with this subsection.

[ 1991, c. 723, (AMD) .]

8. Certain information confidential. The following records in the possession or custody of a medical examiner or the Office of the Chief Medical Examiner are not public records within the meaning of Title 1, section 402, subsection 3 and are confidential:

A. Medical records relating to a medical examiner case; [2001, c. 221, §1 (NEW).]

B. Law enforcement agency reports or records relating to a medical examiner case; [2001, c. 221, §1 (NEW).]

C. Communications with the Department of the Attorney General relating to a medical examiner case; [2001, c. 221, §1 (NEW).]

D. Communications with the office of a district attorney relating to a medical examiner case; [2001, c. 221, §1 (NEW).]

E. Death certificates and amendments made to the certificates, except for the information for which the medical examiner is responsible, as listed in section 2842, subsection 3, and not ordered withheld by the Attorney General relating to a medical examiner case or missing person; [2001, c. 221, §1 (NEW).]

F. Photographs and transparencies, histological slides, videotapes and other like items relating to a medical examiner case; and [2001, c. 221, §1 (NEW).]

G. Written or otherwise recorded communications that express or are evidence of suicidal intent obtained under section 3028, subsections 4 and 5. [2001, c. 221, §1 (NEW).]

[ 2001, c. 221, §1 (RPR) .]

9. Release of medical examiner's reports.

[ 2001, c. 221, §2 (RP) .]

10. Cooperation with research requests. The Office of Chief Medical Examiner shall cooperate with research requests by supplying abstracted data to interested persons consistent with the available resources of the office.

[ 2001, c. 221, §3 (AMD) .]

11. Written or recorded material expressing suicidal intent.

[ 2001, c. 221, §4 (RP) .]

12. Access to or dissemination of confidential records. Except as specified in subsections 10 and 13, access to or dissemination of records made confidential under subsection 8 is limited to:

A. A criminal justice agency for the purpose of the administration of criminal or juvenile justice; [2001, c. 221, §5 (NEW).]

B. A person for whom the Chief Medical Examiner determines access is necessary or desirable to carry out a duty under this Act; [2001, c. 221, §5 (NEW).]

C. A person for whom the Chief Medical Examiner determines access is necessary or desirable to allow for the harvesting of a decedent's organs and other tissues; [2001, c. 221, §5 (NEW).]

D. A person when authorized or required under any state or federal law, rule or regulation; and [2001, c. 221, §5 (NEW).]

E. A person pursuant to a court order. [2001, c. 221, §5 (NEW).]

Access to or dissemination of records as provided under paragraphs A to C can be done as a matter of course by the Chief Medical Examiner unless the Attorney General directs otherwise.

[ 2001, c. 221, §5 (NEW) .]

13. Access to certain information by certain persons. Unless a medical examiner case is under investigation by the Department of the Attorney General or the office of a district attorney and the Attorney General or the district attorney determines that there is a reasonable possibility that release or inspection interferes with a criminal investigation or prosecution by the disclosure:

A. Items identified in subsection 8, paragraphs F and G may be inspected and copies obtained, upon payment of any required fee under section 3035, by:

(1) A next of kin of the deceased, as defined under section 2843-A. The Chief Medical Examiner may provide the original of the items described in subsection 8, paragraph G to the next of kin or other person to whom that item is addressed or directed;

(2) An insurer that may be responsible for payment of benefits as a result of a death if relevant to the payment obligation;

(3) An attorney representing the estate of the decedent or the decedent's property if relevant to the representation; and

(4) An attorney representing a person or a person's estate and exploring a possible civil action against the estate of the decedent if relevant to the representation; and [2001, c. 221, §5 (NEW).]

B. A person may inspect and obtain a copy of communications identified in subsection 8, paragraphs C and D, except work product as defined in Rule 16(b)(3) of the Maine Rules of Criminal Procedure, as long as the communications would otherwise be open to inspection and release if in the possession or custody of the Department of the Attorney General or the office of a district attorney. [2001, c. 221, §5 (NEW).]

[ 2001, c. 221, §5 (NEW) .]

14. Access to report documents. Report documents, as defined in section 3035, subsection 2, in the possession or custody of a medical examiner or the Office of the Chief Medical Examiner constitute investigative information. Release and inspection are governed by Title 16, section 804. Release and inspection are also contingent upon the person's request specifying a specific decedent or decedents and the payment of any required fee under section 3035.

[ 2013, c. 267, Pt. B, §16 (AMD) .]

15. Testing for HIV. Notwithstanding Title 5, chapter 501, the Chief Medical Examiner in a medical examiner case may test for the human immunodeficiency virus and may disclose the test result as authorized under subsection 12.

[ 2001, c. 221, §5 (NEW) .]

As used in subsections 10, 12, 13 and 14, "person" means a natural person, including a public servant, or a corporation, partnership, unincorporated association or other legal entity, including a governmental unit. [2001, c. 221, §6 (NEW).]

SECTION HISTORY

1967, c. 534, §2 (NEW). 1973, c. 722, (AMD). 1975, c. 771, §219 (AMD). 1977, c. 59, §1 (AMD). 1979, c. 538, §2 (AMD). 1985, c. 611, §4 (RPR). 1985, c. 785, §B90 (AMD). 1987, c. 329, §2 (RPR). 1991, c. 339, §§1,2 (AMD). 1991, c. 723, (AMD). 1997, c. 1, §E1 (AMD). 1997, c. 643, §G1 (AMD). 2001, c. 221, §§1-6 (AMD). 2001, c. 222, §1 (AMD). 2011, c. 1, Pt. JJ, §1 (AMD). 2013, c. 267, Pt. B, §16 (AMD).



22 §3023. Medical examiners; appointment; jurisdiction

The Chief Medical Examiner shall appoint medical examiners, who have statewide jurisdiction and serve at the pleasure of the Chief Medical Examiner, subject to the Chief Medical Examiner's control and the rules adopted by the Chief Medical Examiner. Medical examiners are appointed for a term of no more than 5 years, and such terms may be renewed indefinitely. The medical examiners must be learned in the science of medicine and anatomy, licensed as physicians in this State and residents of this State. Each medical examiner before entering upon the duties of the office and before each period of renewal must be duly sworn to the faithful performance of the medical examiner's duty. [2015, c. 285, §1 (AMD).]

The Chief Medical Examiner may make temporary appointments when the Chief Medical Examiner determines it is in the public interest. Temporary medical examiners shall serve on a case-by-case basis and must be licensed as physicians by the State but do not need to be residents of the State or take an oath of office. [2001, c. 222, §2 (AMD).]

The Chief Medical Examiner may retain official consultants to serve the various needs of the office. These consultants must possess a high degree of integrity and be learned in their fields. They need not reside within the State or take an oath of office. They serve at the pleasure of the Chief Medical Examiner. [2001, c. 222, §2 (AMD).]

SECTION HISTORY

1967, c. 534, §2 (NEW). 1979, c. 538, §3 (AMD). 1985, c. 611, §5 (AMD). 2001, c. 222, §2 (AMD). 2013, c. 113, §1 (AMD). 2015, c. 285, §1 (AMD).



22 §3023-A. Medicolegal death investigators; appointment; jurisdiction

The Chief Medical Examiner may appoint persons who are not physicians as medicolegal death investigators, who have statewide jurisdiction and serve at the pleasure of the Chief Medical Examiner, subject to the Chief Medical Examiner's control and rules adopted by the Chief Medical Examiner. Medicolegal death investigators must meet the certification and training requirements established by the Chief Medical Examiner and must be residents of this State. Medicolegal death investigators may be employees of the Office of the Chief Medical Examiner or serve on a fee-for-service basis as determined by the Chief Medical Examiner. A medicolegal death investigator before entering upon the duties of the office must be duly sworn to the faithful performance of the medicolegal death investigator's duty. [2013, c. 113, §2 (NEW).]

SECTION HISTORY

2013, c. 113, §2 (NEW).



22 §3024. Salaries; fees; expenses

The salary of the Chief Medical Examiner of the State must be set by the Governor. Other nonsalaried medical examiners and nonsalaried medicolegal death investigators, upon the submission of their completed report to the Chief Medical Examiner, must be paid a fee of up to $85 for an inspection and view and are entitled to receive travel expenses to be calculated at the mileage rate currently paid to state employees pursuant to Title 5, section 8. An additional fee of $50 may be authorized by the Chief Medical Examiner for payment to other nonsalaried medical examiners and nonsalaried medicolegal death investigators for visits to death scenes other than hospitals. [2013, c. 368, Pt. CC, §1 (AMD).]

The fees for autopsies performed by pathologists, at the request of a medical examiner or the Chief Medical Examiner, must be set by the Chief Medical Examiner at a level that provides reasonable payment for necessary costs and a reasonable fee in light of prevailing rates for the services of a pathologist in the State. [2001, c. 222, §3 (AMD).]

The Chief Medical Examiner may, in an unusual circumstance as determined by the Chief Medical Examiner, prescribe a special fee for the service of a medical examiner or medicolegal death investigator or for any consultant service the Chief Medical Examiner determines necessary. [2013, c. 113, §3 (AMD).]

The Chief Medical Examiner may authorize any other expenses necessary to carry out the Chief Medical Examiner's duties. The Chief Medical Examiner shall reimburse a funeral establishment that transports a body to Augusta at the request of the Office of Chief Medical Examiner at the following rates: for up to and including the first 25 miles, $120; for the next 25 miles, $2 per mile traveled while actually transporting a body; and for miles in excess of 50, $1.75 per mile traveled while actually transporting a body. [2011, c. 445, §1 (AMD); 2011, c. 445, §3 (AFF).]

All compensation and expenses authorized by this chapter must be paid from the funds of the State appropriated by the Legislature for this purpose. [2001, c. 222, §3 (AMD).]

If the Chief Medical Examiner or employees of that office provide expert opinion or testimony relating to Maine medical examiner cases on behalf of private litigants, the Chief Medical Examiner may set a reasonable fee for these services, preparation leading to them and expenses incurred in providing them. All fees, charges or other receipts must be credited to the General Fund. Medical examiners, medicolegal death investigators and consultants who serve the State on a fee per case basis are excluded from this paragraph and may make private arrangements for these services. [2013, c. 113, §3 (AMD).]

Notwithstanding Title 5, section 1585 or any other provision of law, available balances in the Chief Medical Examiner account, Personal Services line category in excess of funds needed to offset attrition may be transferred by financial order to the Chief Medical Examiner account, All Other line category to provide for contracted medical examiner services upon the recommendation of the State Budget Officer and approval of the Governor. [2013, c. 368, Pt. DD, §2 (NEW).]

SECTION HISTORY

1967, c. 534, §2 (NEW). 1969, c. 125, (AMD). 1975, c. 771, §220 (AMD). 1977, c. 59, §2 (RPR). 1979, c. 538, §4 (AMD). 1981, c. 242, §3 (AMD). 1981, c. 702, §M1 (AMD). 1983, c. 534, §1 (AMD). 1997, c. 24, §PP1 (AMD). 2001, c. 222, §3 (AMD). 2011, c. 445, §1 (AMD). 2011, c. 445, §3 (AFF). 2013, c. 113, §3 (AMD). 2013, c. 368, Pt. CC, §1 (AMD). 2013, c. 368, Pt. DD, §2 (AMD).



22 §3025. Medical examiner case

1. Circumstances of death that must be reported. A medical examiner case may exist and must be reported as provided in section 3026 when remains are found that may be human and raise suspicion that death has occurred under any of the following circumstances:

A. Death is suspected of having been caused by any type of physical injury, including poisoning, regardless of whether the suspected manner of death is homicide, suicide or accident. This circumstance must be reported irrespective of whether the deceased had been attended by a physician, was a patient in a hospital, survived for a considerable time following the physical injury or died from terminal natural causes consequent to and following the physical injury; [2003, c. 433, §1 (AMD).]

B. Suddenly when the person is in apparent good health and has no specific natural disease sufficient to explain death; [1985, c. 611, §6 (RPR).]

C. During diagnostic or therapeutic procedures under circumstances indicating gross negligence or when clearly due to trauma or poisoning unrelated to the ordinary risks of those procedures; [1985, c. 611, §6 (RPR).]

D. Death when the person is in custody pursuant to an arrest, confined in a state correctional or detention facility, county jail, other county correctional or detention facility or local lockup or is on the way to or from a courthouse or any of these places while in the custody of a law enforcement officer or county or state corrections official; [2011, c. 420, Pt. D, §2 (AMD); 2011, c. 420, Pt. D, §6 (AFF).]

E. Death while the person is a patient or resident of a facility of the Department of Health and Human Services or residential care facility maintained or licensed by the Department of Health and Human Services, unless clearly certifiable by an attending physician as due to specific natural causes; [1985, c. 611, §6 (RPR); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

F. Death suspected of being due to a threat to the public health when the authority of the medical examiner is needed to adequately study the case for the protection of the public health; [1985, c. 611, §6 (RPR).]

G. Death suspected of not having been certified, including, but not limited to, bodies brought into the State and any buried remains uncovered other than by legal exhumation; [1985, c. 611, §6 (RPR).]

H. Deaths suspected of being medical examiner cases which may have been improperly certified or inadequately examined, including, but not limited to, bodies brought into the State under those circumstances; [1991, c. 339, §3 (AMD).]

I. Sudden infant death syndrome deaths and all other deaths of children under the age of 18 unless clearly certifiable by an attending physician as due to specific natural causes unrelated to abuse or neglect; [1985, c. 611, §6 (RPR).]

J. Whenever human or possibly human remains are discovered not properly interred or disposed of, for which the responsibility to do so cannot be readily determined; or [1985, c. 611, §6 (RPR).]

K. Any cause when there is no attending physician capable of certifying the death as due to natural causes. When a person dies who is under the care of a religious practitioner who uses prayer and spiritual means of healing, the fact that the deceased has been under such religious care does not warrant suspicion of foul play or investigation beyond that warranted by the other facts of the case. [1985, c. 611, §6 (RPR).]

In any case in which the necessity of a report is questionable, a report must be made.

[ 2011, c. 420, Pt. D, §2 (AMD); 2011, c. 420, Pt. D, §6 (AFF) .]

1-A. Medical examiner case determination. Notwithstanding that a case must be reported under subsection 1, the acceptance of any reported death as a medical examiner case is to be determined by the Chief Medical Examiner unless acceptance is specifically ordered by the Attorney General or district attorney having jurisdiction.

The following deaths that must be reported need not be accepted by the Chief Medical Examiner as a medical examiner case:

A. Deaths due to the consequences of long-term alcohol use, long-term exposure to environmental or occupational toxins or long-term exposure to carcinogens; [2003, c. 433, §4 (NEW).]

B. Deaths in the elderly who have sustained limb or axial fractures, excluding the head, for which they are or have been hospitalized; or [2003, c. 433, §4 (NEW).]

C. Sudden natural deaths in the elderly who have not had previous specific symptoms or who were not under treatment by a physician for the specific natural cause that is considered to be the cause of death. [2003, c. 433, §4 (NEW).]

These reportable deaths may be referred back to the attending physician by the Chief Medical Examiner for certification of the death, even though the attending physician has not treated the patient for the specific natural disease that the attending physician will enter as the physician's diagnosis.

[ 2003, c. 433, §4 (NEW) .]

2. Attendance by physician.

[ 2003, c. 433, §5 (RP) .]

3. Transplant operations. No operation for the transplant of an organ or a portion of any organ may take place, when the donor's death occurs under circumstances indicating a medical examiner case, without approval of the medical examiner. Any doctor performing a transplant operation when the donor has died under these circumstances shall note the condition of the vital organs in the region of surgery and shall include this notation in a written report of the operation and manner in which death was pronounced, with the report to be given to the medical examiner upon his request. The medical examiner may choose to be present during the removal of the donated organ.

[ 1985, c. 611, §6 (RPR) .]

4. Questionable cases and cases that may constitute exceptions.

[ 2003, c. 433, §6 (RP) .]

5. Delayed reports. When a death has occurred that falls under this law as a medical examiner case and the body has already been released for final disposition, the case may be accepted and the body ordered held for examination by a medical examiner, but no exhumation may take place when the body has been finally interred, except pursuant to section 3029.

[ 1985, c. 611, §6 (NEW) .]

SECTION HISTORY

1967, c. 534, §2 (NEW). 1973, c. 567, §20 (AMD). 1979, c. 538, §5 (RPR). 1985, c. 611, §6 (RPR). 1987, c. 296, §3 (AMD). 1991, c. 339, §3 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 222, §§4-6 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 433, §§3-6 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 60, §1 (AMD). 2011, c. 420, Pt. D, §2 (AMD). 2011, c. 420, Pt. D, §6 (AFF).



22 §3026. Reports of death

1. Persons suspecting medical examiner case. Any person who becomes aware of a suspected medical examiner case shall immediately notify a law enforcement officer or the Office of Chief Medical Examiner. As used in this subsection, "person" means a natural person, including a public servant, and a corporation, partnership, unincorporated association or any other nonhuman legal entity, including any governmental unit.

[ 2001, c. 222, §7 (AMD) .]

2. Law enforcement officers suspecting medical examiner case. Any law enforcement officer who becomes aware of a suspected medical examiner case shall immediately notify the Office of Chief Medical Examiner.

[ 2001, c. 222, §7 (AMD) .]

3. Medical examiners suspecting medical examiner case. Any medical examiner who becomes aware of a death caused by physical injury, or in which physical injury is the suspected cause, shall immediately notify the Office of Chief Medical Examiner and the appropriate law enforcement agency. The agency shall notify the district attorney for the district in which the body is located.

[ 2001, c. 222, §7 (AMD) .]

4. Cases involving or suspected of involving physical injury attributable to criminal conduct. Any law enforcement officer or medical examiner who becomes aware of a death involving physical injury attributable to criminal conduct, or in which physical injury attributable to criminal conduct is suspected, other than vehicular manslaughter, in addition to complying with the notification requirements in subsection 3, shall immediately notify the Attorney General.

[ 2001, c. 222, §7 (AMD) .]

SECTION HISTORY

1967, c. 534, §2 (NEW). 1973, c. 604, §1 (AMD). 1979, c. 538, §6 (RPR). 2001, c. 222, §7 (AMD).



22 §3027. Procedure at scene of death

1. Movement or alteration of body prohibited. Except as otherwise provided in this section:

A. In any medical examiner case a person may not move or alter the body or any objects at the scene of death prior to the arrival, or without the express authorization, of the medical examiner or Office of Chief Medical Examiner; [2001, c. 222, §8 (AMD).]

B. In any medical examiner case in which physical injury attributable to noncriminal conduct is suspected or in which any physical injury by motor vehicle, including vehicular manslaughter, is suspected, a person may not move or alter the body or any objects at the scene of death prior to the arrival, or without the express authorization, of the district attorney for the district in which the body is located or the district attorney's authorized representative; and [2001, c. 222, §8 (AMD).]

C. In any medical examiner case in which physical injury attributable to criminal conduct other than vehicular manslaughter is suspected, a person may not move or alter the body or any objects at the scene of death prior to the arrival, or without the express authorization, of the Attorney General or the Attorney General's authorized representative. [2001, c. 222, §8 (AMD).]

[ 2001, c. 222, §8 (AMD) .]

2. Preservation or removal of body. In any medical examiner case in which the body is in danger of being destroyed or lost or the location of the body renders it a serious threat to the safety or health of others, a person may take whatever steps are reasonably necessary for the retention or preservation of the body prior to the arrival or authorization of the medical examiner or the Office of Chief Medical Examiner. The person shall first, if practicable, exactly mark the location and position of the body.

In any medical examiner case in which physical injury attributable to criminal conduct other than vehicular manslaughter is not suspected and the presence of the body is likely to cause hardship or outrage, and a medical examiner or the Office of Chief Medical Examiner can not be reached in a reasonable period of time, the district attorney for the district in which the body is located or the district attorney's authorized representative may authorize removal of the body by the law enforcement officer in charge of the scene. The officer shall first, if practicable, exactly mark the location and position of the body.

A. When death occurs in a medical facility such as a hospital or an ambulance, the body may be removed to a mortuary under the following conditions:

(1) The incident causing the death did not occur in the medical facility;

(2) The body is transported to a secure place in the same condition as when death occurred; and

(3) The only alterations are the disconnecting of fixed medical equipment. [1979, c. 538, §7 (NEW).]

[ 2001, c. 222, §8 (AMD) .]

3. Procedures. Before removal of the body as provided in subsection 2, the law enforcement officer shall whenever possible arrange for photographs, measurements and a record of the location and position of the body.

When the death is suspected of involving physical injury attributable to criminal conduct other than vehicular manslaughter, the procedure in this subsection must be undertaken with the supervision of an authorized representative of the Attorney General.

In all medical examiner cases in which physical injury attributable to criminal conduct other than vehicular manslaughter is suspected, the procedure in this subsection may be waived concurrently by the Chief Medical Examiner and the Attorney General or the Attorney General's authorized representative.

In all other medical examiner cases the procedure in this subsection may be waived concurrently by the medical examiner and the district attorney for the district in which the body is located or the district attorney's authorized representative.

[ 2001, c. 222, §8 (AMD) .]

SECTION HISTORY

1967, c. 534, §2 (NEW). 1979, c. 538, §7 (RPR). 2001, c. 222, §8 (AMD).



22 §3028. Investigation; autopsy

1. Authority to conduct investigation. The medical examiner or medicolegal death investigator has authority to conduct an investigation and inquiry into the cause, manner and circumstances of death in a medical examiner case. The medical examiner or medicolegal death investigator shall, if it is determined necessary, immediately proceed to the scene and, subject to the authority of the Attorney General, assume custody of the body for the purposes of the investigation, and shall retain custody until the investigation has been completed or until the Chief Medical Examiner has assumed charge of the case.

[ 2013, c. 113, §4 (AMD) .]

2. Investigation by law enforcement officer. When death is not suspected to be the result of physical injury attributable to criminal conduct, the medical examiner may elect not to proceed to the scene, or the Chief Medical Examiner may elect not to dispatch a medical examiner or medicolegal death investigator to the scene. If the medical examiner elects not to proceed to the scene, or the Chief Medical Examiner elects not to dispatch a medical examiner or medicolegal death investigator to the scene, the law enforcement officer in charge of the scene shall:

A. Investigate, take photographs and take possession of useful objects as directed by the medical examiner, medicolegal death investigator or the Office of Chief Medical Examiner pursuant to subsection 4; [2013, c. 113, §5 (AMD).]

B. [2001, c. 291, §2 (RP).]

C. Remove the body in accordance with the instructions of the medical examiner, medicolegal death investigator or the Office of Chief Medical Examiner; and [2013, c. 113, §5 (AMD).]

D. Make a report of the investigation available to the medical examiner, medicolegal death investigator or the Office of Chief Medical Examiner. [2013, c. 113, §5 (AMD).]

[ 2013, c. 113, §5 (AMD) .]

3. Assistance of law enforcement agency. The medical examiner, the medicolegal death investigator or the pathologist as described in subsection 8 may request the assistance and use of the facilities of the law enforcement agency having jurisdiction over the case for the purposes of photographing, fingerprinting or otherwise identifying the body. That agency shall provide the medical examiner, medicolegal death investigator or pathologist with a written report of the steps taken in providing the assistance.

[ 2013, c. 113, §6 (AMD) .]

4. Possession of useful objects. Except as otherwise directed by the Attorney General, the Attorney General's deputies or assistants, the medical examiner, the medicolegal death investigator or the Office of Chief Medical Examiner may direct that a law enforcement officer at the scene make measurements, take photographs and take possession of all objects that in the opinion of the medical examiner, medicolegal death investigator or the Office of Chief Medical Examiner may be useful in establishing the cause, manner and circumstances of death. For these same purposes, the medical examiner, medicolegal death investigator or the Office of Chief Medical Examiner may direct that a law enforcement officer take possession of any objects or specimens that have been removed from the victim at the scene or elsewhere while under medical care.

[ 2013, c. 113, §7 (AMD) .]

5. Requests for objects. Any person having possession of any object or objects, as described in subsection 4, shall at the request of the medical examiner or medicolegal death investigator give that object or objects to a law enforcement officer, to the medical examiner, to the medicolegal death investigator or to the Office of Chief Medical Examiner. Medical personnel and institutions turning over any objects or specimens that have been removed from the victim while under medical care are immune from civil or criminal liability when complying with this subsection. Original written or recorded material that might express suicidal intent must be sent to the Office of the Chief Medical Examiner. The Chief Medical Examiner may elect to accept copies in place of originals.

[ 2013, c. 113, §8 (AMD) .]

6. Examination of body. In all cases, the medical examiner or medicolegal death investigator shall conduct a thorough examination of the body except in those cases when the body has already been disposed of and is not being exhumed or when the Chief Medical Examiner or Deputy Chief Medical Examiner determines, after review of available records and known circumstances, that the report of the death of the decedent may be certified and completed without examining the body.

[ 2013, c. 113, §9 (AMD) .]

7. Written report. Upon completing an investigation, the medical examiner or medicolegal death investigator shall submit a written report of the investigator's findings to the Chief Medical Examiner on forms provided for that purpose. The investigator shall retain one copy of the report.

If an investigator reports suspected abuse, neglect or exploitation to the Chief Medical Examiner, the Chief Medical Examiner, by reporting that information to the department on behalf of the investigator, fulfills the medical examiner's mandatory reporting requirement under section 3477 or 4011-A.

[ 2013, c. 113, §10 (AMD) .]

8. Autopsy. If, in any medical examiner case, in the opinion of the medical examiner, the Chief Medical Examiner, the district attorney for the district in which the death has occurred or the Attorney General, it is advisable and in the public interest that an autopsy be made, the autopsy must be conducted by the Chief Medical Examiner or by a physician that the medical examiner, with the approval of the Chief Medical Examiner, may designate. The medical examiner, with the approval of the Chief Medical Examiner, may elect to perform the autopsy. The person who performs the autopsy shall make a complete report of the findings of the autopsy and shall transmit the report to the medical examiner and the Office of Chief Medical Examiner, retaining one copy of the report.

[ 1991, c. 339, §4 (AMD) .]

9. Autopsy of child. In the case of a child under the age of 3 years, when death occurs without medical attendance or, if attended, without a specific natural cause, the medical examiner shall order an autopsy. The autopsy may be waived by the Chief Medical Examiner, as long as the Chief Medical Examiner includes the reason for the waiver in the record.

[ 2001, c. 222, §9 (AMD) .]

10. Chief Medical Examiner; jurisdiction. The Chief Medical Examiner may assume jurisdiction over a medical examiner case and may recertify the death when the Chief Medical Examiner finds that it is in the public interest to do so. The Chief Medical Examiner shall include the reasons for so doing in the record.

[ 2001, c. 222, §9 (AMD) .]

11. Final release of body. In any medical examiner case the body shall not be finally released for embalming or burial except by order of the medical examiner in charge of the case, or by the Chief Medical Examiner. No medical examiner may release a body without first ensuring that the case has been reported to the Office of Chief Medical Examiner.

[ 1985, c. 611, §7 (AMD) .]

12. Report to domestic abuse panel. If the Chief Medical Examiner determines that a death resulted from criminal conduct and that the victim was pregnant at the time of death, the Chief Medical Examiner shall send a copy of any report prepared under this section to the Domestic Abuse Homicide Review Panel created pursuant to Title 19-A, section 4013.

[ 2005, c. 88, Pt. A, §2 (NEW) .]

SECTION HISTORY

1967, c. 534, §2 (NEW). 1973, c. 567, §20 (AMD). 1979, c. 538, §8 (RPR). 1985, c. 611, §7 (AMD). 1991, c. 97, §§1,2 (AMD). 1991, c. 339, §4 (AMD). 1995, c. 272, §§1-3 (AMD). 2001, c. 222, §9 (AMD). 2001, c. 291, §§1-7 (AMD). 2001, c. 345, §2 (AMD). 2003, c. 510, §B7 (AMD). 2005, c. 88, §A2 (AMD). 2011, c. 182, §1 (AMD). 2013, c. 113, §§4-10 (AMD).



22 §3028-A. Disposal of unidentified remains

Whenever unidentified human skeletal remains are recovered, the Chief Medical Examiner may store the remains, release them to an educational institution, inter them in an appropriate resting place or have them cremated. Ashes of remains cremated may be disposed of in any appropriate manner. Human skeletal remains uncovered in a cared-for cemetery or known to be Indian remains are excluded from the operation of this section. [1985, c. 611, §8 (NEW).]

SECTION HISTORY

1985, c. 611, §8 (NEW).



22 §3028-B. Retention of body fragments and body fluids

A medical examiner or his designated pathologist may retain body fragments or body fluids for evidence, further study or documentation. [1985, c. 611, §8 (NEW).]

SECTION HISTORY

1985, c. 611, §8 (NEW).



22 §3028-C. Disposal of nonsubstantial fragments and fluids; disposal of substantial fragments

1. Disposal of nonsubstantial body fragments and body fluids. Body fragments or body fluids retained for evidence, further study or documentation, or those which have been recovered after the body has been released from the custody of the medical examiner, may be disposed of according to the practices of the laboratory responsible for analysis, by the Office of the Chief Medical Examiner, or by the medical examiner or pathologist retaining those fragments or fluids, unless claimed in writing by the person responsible for burial.

[ 1985, c. 611, §8 (NEW) .]

2. Disposal of substantial body fragments. The Chief Medical Examiner may dispose of substantial fragments of bodies that have been retained for evidence, further study or documentation or that have been recovered after the rest of the body has been finally released, in accordance with section 3028-A, unless claimed by the person responsible for burial.

[ 1985, c. 611, §8 (NEW) .]

SECTION HISTORY

1985, c. 611, §8 (NEW).



22 §3028-D. Disposal of identified human remains without connection to State and unidentified human remains

1. Assumption of responsibility. The Chief Medical Examiner may assume responsibility for proper disposition of the identified human remains of a deceased nonresident of this State or unidentified human remains that are the subject of a medical examiner case if the Chief Medical Examiner has made reasonable inquiry and is unable to locate:

A. Next of kin or a person or governmental unit legally responsible for the human remains; or [2001, c. 292, §1 (NEW).]

B. A person or governmental unit otherwise willing to assume responsibility for the human remains. [2001, c. 292, §1 (NEW).]

[ 2001, c. 292, §1 (NEW) .]

2. Necessary expenses. The expenses incurred by the Chief Medical Examiner must be paid as follows.

A. The department shall pay any necessary expenses incurred by the Chief Medical Examiner as to:

(1) Unidentified human remains that, after reasonable inquiry, the Chief Medical Examiner has determined not to be the human remains of an illegal alien; and

(2) A deceased nonresident other than an illegal alien. [2001, c. 292, §1 (NEW).]

B. The Department of the Attorney General shall pay any necessary expenses incurred by the Chief Medical Examiner as to:

(1) A deceased nonresident who is an illegal alien; and

(2) Unidentified human remains that, after reasonable inquiry, the Chief Medical Examiner has determined to be the human remains of an illegal alien. [2001, c. 292, §1 (NEW).]

[ 2001, c. 292, §1 (NEW) .]

SECTION HISTORY

2001, c. 292, §1 (NEW).



22 §3029. Body buried without inquiry

1. Notification of district attorney or Attorney General. If in any medical examiner case:

A. The body is buried:

(1) Without inquiry or examination by the medical examiner;

(2) Before the inquiry or examination has been completed to the satisfaction of the medical examiner; or

(3) Without an autopsy if such was advisable pursuant to section 3028; and [1979, c. 538, §9 (NEW).]

B. The body is required for that inquiry, examination, completion or autopsy, the medical examiner shall notify the district attorney, for the district in which the body was found, or the Attorney General. [1979, c. 538, §9 (NEW).]

[ 1979, c. 538, §9 (NEW) .]

2. Petition for order of exhumation. The district attorney or Attorney General may, under the circumstances enumerated in subsection 1 and if the district attorney or Attorney General finds it to be in the public interest, petition a justice of the Superior Court for an order of exhumation.

[ 2001, c. 222, §10 (AMD) .]

3. Report of findings. The medical examiner, Chief Medical Examiner or pathologist who completes the inquiry, examination or autopsy shall report the findings to the justice and to the Office of Chief Medical Examiner.

[ 2001, c. 222, §10 (AMD) .]

SECTION HISTORY

1967, c. 534, §2 (NEW). 1973, c. 567, §20 (AMD). 1979, c. 538, §9 (RPR). 2001, c. 222, §10 (AMD).



22 §3030. Victims of crime (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 534, §2 (NEW). 1973, c. 567, §20 (AMD). 1977, c. 59, §3 (RP).



22 §3031. Facilities and services available to medical examiners

The facilities of all laboratories, under the control of any state agency or department and the services of the professional staffs thereof, shall be made available to the Chief Medical Examiner with the cooperation of the head of the agency involved. [1967, c. 534, §2 (NEW).]

SECTION HISTORY

1967, c. 534, §2 (NEW).



22 §3032. Rules

The Chief Medical Examiner is authorized and empowered to carry into effect this chapter and, in pursuance thereof, to make and enforce such reasonable rules consistent with this chapter as the Chief Medical Examiner determines necessary. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 222, §11 (AMD).]

SECTION HISTORY

1967, c. 534, §2 (NEW). 1985, c. 611, §9 (AMD). 2001, c. 222, §11 (AMD).



22 §3033. Limitation on liability of certain persons appointed or retained

1. Additional immunities. In addition to all existing tort immunities enumerated in the Maine Tort Claims Act:

A. A medical examiner may not be held liable for damages for any injury or damage that results from the exercise and discharge of any of the medical examiner's official duties, unless it can be shown that the injury or damage resulted from gross negligence on the part of the medical examiner; [2001, c. 222, §12 (NEW).]

B. A pathologist performing an autopsy at the request of a medical examiner or the Chief Medical Examiner may not be held liable for damages for any injury or damage that results from the performance of the autopsy unless it can be shown that the injury or damage resulted from the gross negligence of the pathologist; [2013, c. 113, §11 (AMD).]

C. A professional consultant, who at the request of a medical examiner or the Chief Medical Examiner conducts an examination and renders a report, may not be held liable for damages for any injury or damage that results from the performance of the examination unless it can be shown that the injury or damage resulted from the gross negligence of the consultant; and [2013, c. 113, §11 (AMD).]

D. A medicolegal death investigator may not be held liable for damages for any injury or damage that results from the exercise and discharge of any of the medicolegal death investigator's official duties unless it can be shown that the injury or damage resulted from gross negligence on the part of the medicolegal death investigator. [2013, c. 113, §12 (NEW).]

[ 2013, c. 113, §§11, 12 (AMD) .]

SECTION HISTORY

1977, c. 59, §4 (NEW). 1979, c. 538, §10 (AMD). 2001, c. 222, §12 (RPR). 2013, c. 113, §§11, 12 (AMD).



22 §3034. Missing persons

1. Files; information. The Office of Chief Medical Examiner shall maintain files on missing persons sufficient for the purpose of identification when there is reason to suspect that those persons may not be found alive. These files may include such material as medical and dental records and specimens, details of personal property and physical appearance, samples of hair, fingerprints and specimens that may be useful for identification. The Chief Medical Examiner may require hospitals, physicians, dentists and other medical institutions and practitioners to provide information, samples and specimens. A person participating in good faith in the provision of the information, samples or specimens under this section is immune from any civil or criminal liability for that act or for otherwise cooperating with the Chief Medical Examiner.

[ 1991, c. 339, §5 (NEW) .]

2. Confidentiality; disclosure. Except as provided in subsection 5, all information and materials gathered and retained pursuant to this section must be used solely for the purposes of identification of deceased persons and persons found alive who are unable to identify themselves because of mental or physical impairment. The files and materials are confidential, except that compiled data that does not identify specific individuals may be disclosed to the public. Upon the identification of a deceased person, those records and materials used for the identification may become part of the records of the Office of Chief Medical Examiner and may then be subject to public disclosure as pertinent law provides.

[ 2011, c. 524, §2 (AMD) .]

3. Reporting of missing persons. Missing persons may be reported directly to the Office of Chief Medical Examiner by interested parties. Law enforcement agencies or other public agencies that receive reports of missing persons, or that gain knowledge of missing persons, shall report that information to the Office of Chief Medical Examiner. Law enforcement agencies shall report all attempts to locate missing persons to the Office of Chief Medical Examiner. All absences without leave by individuals from state institutions must also be reported to the Office of Chief Medical Examiner when there exists a reasonable possibility of harm to that individual.

[ 1991, c. 339, §5 (NEW) .]

4. Cooperation. All state and law enforcement agencies and public and private custodial institutions shall cooperate with the Office of Chief Medical Examiner in reporting, investigating, clearing and gathering further information and materials on missing persons.

[ 1991, c. 339, §5 (NEW) .]

5. Release to assist in search. The Office of Chief Medical Examiner may release confidential information and materials about a missing person that are gathered and retained pursuant to this section if the Chief Medical Examiner determines that such release may assist in the search for the missing person.

[ 2011, c. 524, §3 (NEW) .]

SECTION HISTORY

1991, c. 339, §5 (NEW). 2011, c. 524, §§2, 3 (AMD).



22 §3035. Fees

1. Fees. Except as provided in subsections 3 and 4, the Office of Chief Medical Examiner shall charge a fee for providing report documents, histological slides and other items or additional services sought by a person entitled to obtain that item or service relating to a medical examiner case. Fees are to be paid in advance and according to the following fee schedule:

A. For report documents, the fees are as follows:

(1) Report documents when no autopsy has been performed, $10;

(2) Report documents when an autopsy has been performed, $25; and

(3) Report documents under subparagraphs (1) and (2) accompanied by a certificate under section 3022, subsection 6, an additional fee of $35, $25 of which accrues to the Secretary of State; [1997, c. 598, §1 (NEW).]

B. For histological slides, the fees are as follows:

(1) For each slide, $10;

(2) A handling fee per case, $20; and

(3) For 21 slides or more, an additional handling fee, $20; and [1997, c. 598, §1 (NEW).]

C. For other items and services such as photographs and transparencies, additional tests relating to toxocology or specimens and videotaping:

(1) A handling fee per case, $20; and

(2) Anticipated costs of providing the item or service, including shipping charges. [1997, c. 598, §1 (NEW).]

[ 1997, c. 598, §1 (NEW) .]

2. Report documents. For purposes of this section, "report documents" in a medical examiner case include the written report under section 3028, subsection 7; the written report of the findings of the autopsy under section 3028, subsection 8; and associated reports, including, but not limited to, toxicological reports, reports of forensic experts, reports of consultants and reports relating to harvested organs.

[ 1997, c. 598, §1 (NEW) .]

3. Exemptions. Exemptions from paying the fees established in subsection 1 are as follows.

A. A governmental agency is exempt from all fees in subsection 1. [1997, c. 598, §1 (NEW).]

B. A health care provider who has rendered service to the deceased is exempt from fees for the copy of report documents under subsection 1, paragraph A, subparagraphs (1) and (2). [1997, c. 598, §1 (NEW).]

C. A next of kin of the deceased, as defined under section 2843-A, is exempt from the fee for one copy per family of report documents under subsection 1, paragraph A, subparagraphs (1) and (2). [1997, c. 598, §1 (NEW).]

[ 1997, c. 598, §1 (NEW) .]

4. Waiver. Notwithstanding the fee schedule under subsection 1, paragraph A, fees for report documents relating to a medical examiner case may be waived at the discretion of the Chief Medical Examiner.

[ 1997, c. 598, §1 (NEW) .]

5. Deposit of fees. All fees collected must be deposited in a dedicated account within the Office of Chief Medical Examiner. At the end of each fiscal year, the State Controller shall transfer all unencumbered balances in excess of $500 to the General Fund as undedicated revenue.

[ 1997, c. 598, §1 (NEW) .]

SECTION HISTORY

1997, c. 598, §1 (NEW).









Part 7: PUBLIC REHABILITATION SERVICES

Chapter 713: REHABILITATION ACT

22 §3051. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). 1993, c. 708, §A2 (RP).



22 §3052. Rehabilitation services unit created (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). 1975, c. 293, §4 (AMD). 1993, c. 708, §A3 (RP).



22 §3053. Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). 1975, c. 293, §4 (AMD). 1993, c. 708, §A3 (RP).



22 §3054. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). P&SL 1975, c. 90, §§SEC.E,1,2 (AMD). 1975, c. 293, §4 (AMD). 1993, c. 708, §A3 (RP).



22 §3055. Powers and duties of department (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). 1985, c. 768, §§2,3 (AMD). 1993, c. 708, §A4 (RP).



22 §3056. Acceptance of federal provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). 1977, c. 78, (AMD). 1981, c. 470, §A96 (AMD). 1993, c. 708, §A5 (RP).



22 §3057. Receipt and disbursement of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). 1993, c. 708, §A6 (RP).



22 §3058. Gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). 1975, c. 771, §221 (AMD). 1993, c. 708, §A7 (RP).



22 §3059. Determination of disability; federal-state agreement

The department is designated as the state agency to make determination of disability required under the Federal Social Security Act and acts amendatory thereof and additional thereto, and the commissioner, subject to the approval of the Governor, is authorized and empowered to enter into an agreement on behalf of the State with the designated federal official to carry out the Federal Social Security Act and acts amendatory thereof and additional thereto relating to the making of determinations of disability. [1975, c. 771, §222 (AMD).]

SECTION HISTORY

1969, c. 457, §1 (NEW). 1975, c. 771, §222 (AMD).



22 §3060. Maintenance not assignable (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). 1993, c. 708, §A8 (RP).



22 §3061. Hearings and judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). 1977, c. 694, §367 (AMD). 1993, c. 708, §A9 (RP).



22 §3062. Misuse of lists and records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). 1993, c. 708, §A10 (RP).



22 §3063. Employees not to engage in political activities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). 1993, c. 708, §A10 (RP).



22 §3064. Continuing study of rehabilitation needs (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). 1993, c. 708, §A10 (RP).



22 §3065. Vocational Rehabilitation Services unit (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). 1993, c. 708, §A10 (RP).



22 §3066. Provision of vocational rehabilitation services (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). 1993, c. 708, §A10 (RP).



22 §3067. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 457, §1 (NEW). 1979, c. 553, §1 (AMD). 1993, c. 708, §A11 (RP).






Chapter 714: DIVISION OF DEAFNESS

22 §3071. Division of Deafness (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 160, §2 (NEW). 1993, c. 708, §B2 (RP).



22 §3072. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 160, §2 (NEW). 1993, c. 708, §B2 (RP).



22 §3073. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 160, §2 (NEW). 1993, c. 708, §B2 (RP).



22 §3074. Advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 160, §2 (NEW). 1993, c. 708, §B2 (RP).



22 §3075. Advisory committee; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 160, §2 (NEW). 1993, c. 708, §B2 (RP).



22 §3076. Director of the Division of Deafness (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 160, §2 (NEW). 1993, c. 708, §B2 (RP).






Chapter 715: INDEPENDENT LIVING SERVICES FOR THE DISABLED

22 §3081. Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 549, §1 (NEW). 1993, c. 708, §C2 (RP).



22 §3082. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 549, §1 (NEW). 1993, c. 708, §C2 (RP).



22 §3083. Grants (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 549, §1 (NEW). 1993, c. 708, §C2 (RP).






Chapter 715-A: ASSISTANCE FOR SURVIVORS OF ACQUIRED BRAIN INJURY

22 §3086. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 494, (NEW).]

1. Acquired brain injury. "Acquired brain injury" means an insult to the brain resulting directly or indirectly from trauma, anoxia, vascular lesions or infection, which:

A. Is not of a degenerative or congenital nature; [1989, c. 501, Pt. P, §26 (NEW).]

B. Can produce a diminished or altered state of consciousness resulting in impairment of cognitive abilities or physical functioning; [1989, c. 501, Pt. P, §26 (NEW).]

C. Can result in the disturbance of behavioral or emotional functioning; [1989, c. 501, Pt. P, §26 (NEW).]

D. Can be either temporary or permanent; and [1989, c. 501, Pt. P, §26 (NEW).]

E. Can cause partial or total functional disability or psychosocial maladjustment. [1989, c. 501, Pt. P, §26 (NEW).]

[ 2011, c. 293, §1 (AMD) .]

SECTION HISTORY

1987, c. 494, (NEW). 1989, c. 501, §P26 (AMD). 2011, c. 293, §1 (AMD).



22 §3087. Registry; duty to report (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 494, (NEW). 1991, c. 155, (AMD). 2011, c. 293, §2 (RP).



22 §3088. Comprehensive neurorehabilitation service system

The department shall, within the limits of its available resources, develop a comprehensive neurorehabilitation service system designed to assist, educate and rehabilitate the person with an acquired brain injury to attain and sustain the highest function and self-sufficiency possible using home-based and community-based treatments, services and resources to the greatest possible degree. The comprehensive neurorehabilitation service system must include, but is not limited to, care management and coordination, crisis stabilization services, physical therapy, occupational therapy, speech therapy, neuropsychology, neurocognitive retraining, positive neurobehavioral supports and teaching, social skills retraining, counseling, vocational rehabilitation and independent living skills and supports. The comprehensive neurorehabilitation service system may include a posthospital system of nursing, community residential facilities and community residential support programs designed to meet the needs of persons who have sustained an acquired brain injury and assist in the reintegration of those persons into their communities. [2011, c. 293, §3 (RPR).]

SECTION HISTORY

1987, c. 494, (NEW). 2011, c. 293, §3 (RPR).



22 §3089. Acquired brain injury assessments and interventions; protection of rights

The department is designated as the official state agency responsible for acquired brain injury services and programs. [2005, c. 229, §1 (NEW).]

1. Assessments and interventions. In addition to developing the comprehensive neurorehabilitation service system under section 3088, the department may undertake, within the limits of available resources, appropriate identification and medical and rehabilitative interventions for persons who sustain acquired brain injuries, including, but not limited to, establishing services:

A. To assess the needs of persons who sustain acquired brain injuries and to facilitate effective and efficient medical care, neurorehabilitation planning and reintegration; and [2011, c. 293, §4 (NEW).]

B. To improve the knowledge and skills of the medical community, including, but not limited to, emergency room physicians, psychiatrists, neurologists, neurosurgeons, neuropsychologists and other professionals who diagnose, evaluate and treat acquired brain injuries. [2011, c. 293, §4 (NEW).]

[ 2011, c. 293, §4 (NEW) .]

2. Rights of patients and responsibility of department to protect those rights. To the extent possible within the limits of available resources and except to the extent that a patient with an acquired brain injury's rights have been suspended as the result of court-ordered guardianship, the department shall:

A. Protect the health and safety of that patient; [2011, c. 293, §4 (NEW).]

B. Ensure that the patient has access to treatment, individualized planning and services and positive behavioral interventions and protections; and [2011, c. 293, §4 (NEW).]

C. Protect the patient's rights to appeal decisions regarding the person's treatment, access to advocacy services and service quality control standards, monitoring and reporting. [2011, c. 293, §4 (NEW).]

[ 2011, c. 293, §4 (NEW) .]

3. Rules. The department shall establish rules under this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 293, §4 (NEW) .]

SECTION HISTORY

2005, c. 229, §1 (NEW). 2011, c. 293, §4 (AMD).






Chapter 717: ASSISTANCE TO THE SEVERELY PHYSICALLY DISABLED TO ENABLE THEM TO WORK

22 §3091. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 550, §2 (NEW). MRSA T. 1, §2501, sub22, ¶A (RP).



22 §3092. Subsidy (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 550, §2 (NEW). MRSA T. 1, §2501, sub22, ¶A (RP).



22 §3093. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 550, §2 (NEW). MRSA T. 1, §2501, sub22, ¶A (RP).



22 §3094. Amount of subsidy (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 550, §2 (NEW). MRSA T. 1, §2501, sub22, ¶A (RP).



22 §3095. Evaluation team report (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 550, §2 (NEW). MRSA T. 1, §2501, sub22, ¶A (RP).



22 §3096. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 550, §2 (NEW). MRSA T. 1, §2501, sub22, ¶A (RP).



22 §3097. Legislative review (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 550, §2 (NEW). 1979, c. 663, §§135, 136 (AMD). MRSA T. 1, §2501, sub22, ¶A (RP).






Chapter 717-A: ASSISTANCE TO THE SEVERELY PHYSICALLY DISABLED TO ENABLE THEM TO WORK

22 §3091-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 541, §1 (NEW). 1985, c. 34, §1 (AMD). 1993, c. 708, §D2 (RP).



22 §3092-A. Subsidy (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 541, §1 (NEW). 1985, c. 34, §2 (AMD). 1993, c. 708, §D2 (RP).



22 §3093-A. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 541, §1 (NEW). 1985, c. 34, §3 (AMD). 1993, c. 708, §D2 (RP).



22 §3094-A. Evaluation team report (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 541, §1 (NEW). 1993, c. 708, §D2 (RP).



22 §3095-A. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 541, §1 (NEW). 1993, c. 708, §D2 (RP).






Chapter 718: ADVISORY COMMITTEE ON IMPROVING OUTDOOR RECREATIONAL OPPORTUNITITES FOR PERSONS WITH DISABILITIES

22 §3098. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 370, §2 (NEW). 1993, c. 708, §E4 (RP).



22 §3099. Advisory Committee on Improving Outdoor Recreational Opportunities for Persons with Disabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 370, §2 (NEW). 1993, c. 708, §E4 (RP).



22 §3100. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 370, §2 (NEW). 1993, c. 708, §E4 (RP).












Subtitle 3: INCOME SUPPLEMENTATION

Part 1: ADMINISTRATION

Chapter 851: GENERAL PROVISIONS

22 §3101. Investigation of system of public charities

The Department of Health and Human Services shall investigate and inspect the whole system of public charities in the State which derive their support wholly or in part from state, county or municipal appropriations but not including any institution of a purely educational or industrial nature. [1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1975, c. 293, §4 (AMD). 2003, c. 689, §B6 (REV).



22 §3102. Transfer of paupers and public assistance recipients between states

The department shall have authority to enter into reciprocal agreements with corresponding agencies of other states, and to arrange with their local or county boards for the acceptance, transfer and support of persons going from one state to another and becoming public charges and to continue payments of public assistance until eligibility to receive assistance under a similar program has been established in the other state and the first payment from the other state has been received by such recipient. Such reciprocal agreements shall in no way commit the State to support persons who are not, in the opinion of the department, entitled to support under the laws of this State.



22 §3103. Information upon request

The commissioner shall give to the Governor or to the Legislature or any committee thereof at any time upon their request information and advice with reference to any charitable or correctional institution about which he has information. The officers in charge of any institution of a charitable or correctional nature under the inspection of the department and local boards or committees having any powers or duties relative to the management of the same, and those who are in any way responsible for the administration of public funds used for the relief or maintenance of the poor, shall furnish to the department such information and statistics as may be demanded on such forms as the department may consider necessary to secure uniformity and accuracy in the statements. [1975, c. 771, §223 (AMD).]

SECTION HISTORY

1975, c. 771, §223 (AMD).



22 §3104. Statewide food supplement program

1. Program required. The department shall:

A. Administer a statewide program in accordance with the related requirements and regulations of the United States Department of Agriculture, the United States Department of Health and Human Services and the United States Department of Education; and [2009, c. 291, §2 (AMD).]

B. Cooperate with and participate in the administration of food distribution programs in conformity with regulations promulgated by the United States Department of Agriculture. [1977, c. 462, (NEW).]

[ 2009, c. 291, §2 (AMD) .]

2. Costs.

[ 1981, c. 703, Pt. A, §21 (RP) .]

3. Authorization of emergency food stamp benefits prior to full verification.

[ 2009, c. 291, §2 (RP) .]

3-A. Authorization of emergency food supplement benefits prior to full verification. Whenever an applicant for benefits under the food supplement program states to the department that the applicant is in need of immediate food assistance, the department shall, pending verification, issue and mail an electronic benefits transfer card authorizing the applicant to purchase food at the time of the department's initial interview with the applicant or within one working day of the interview, as long as all of the following conditions are met.

A. As a result of the initial interview with the applicant, the department must have determined that the household of the applicant will probably be eligible for food supplement program benefits after full verification is completed. [2009, c. 291, §2 (NEW).]

B. When possible, the applicant shall submit to the department, at the time of the initial interview, adequate documentation to verify that the applicant is in need of immediate food assistance. [2009, c. 291, §2 (NEW).]

C. When adequate documentation is not available at the time of the initial interview, the department shall contact at least one other person for the purpose of obtaining information to confirm the applicant's statements about the applicant's need for immediate food assistance. [2009, c. 291, §2 (NEW).]

The authorization to receive food supplement program benefits under this section may not exceed 30 days from the date that the applicant receives the authorizing card. Additional food supplement program benefits may not be issued to the applicant's household until full verification has been obtained that confirms the eligibility of the household.

[ 2009, c. 291, §2 (NEW) .]

4. Mail issuance of coupons.

[ 2009, c. 291, §2 (RP) .]

4-A. Electronic benefits transfer system. The department shall operate a system of issuance of food allotments through an electronic benefits transfer system as authorized by and in conformity with regulations promulgated by the United States Department of Agriculture.

[ 2009, c. 291, §2 (NEW) .]

5. Outreach. It is the intent of the Legislature that the department fully carry out all outreach activities established by federal regulation to encourage the participation of all eligible households.

In carrying out its outreach activities, the department shall insure that all applicants and recipients are informed of their right to have the requirement for a face-to-face interview waived as provided by federal regulations.

[ 1979, c. 386, (NEW) .]

6. Bilingual requirements.

[ 2009, c. 291, §2 (RP) .]

7. Verification of information. The department shall establish and implement uniform verification procedures that will be applied to all applicants and recipients.

[ 1979, c. 386, (NEW) .]

8. Certification periods. Households must be certified for a 12-month period unless there is a likelihood of change in income or household status.

[ 2009, c. 291, §2 (AMD) .]

9. Information on notice to recipients. All notices of denial, reduction of benefits, termination of benefits, fraud claims, nonfraud claims or other actions must contain information on the appeal procedure, and the availability of free legal representation in the geographic area and must include, at a minimum, the address and telephone number for these services.

[ 2009, c. 291, §2 (AMD) .]

10. Supplemental monthly issuance. Whenever a household receiving benefits through the food supplement program informs the department of a change in circumstances that will result in an increase in its food supplement benefit, the department shall issue a supplemental allotment to that household for the month in which the change is reported. The supplemental allotment must represent the difference between the amount for which the household was originally certified in that month and the amount for which it is actually eligible as a result of its reported change in circumstances.

The department shall issue that supplemental allotment within 5 working days of the date that the change in circumstances was reported.

[ 2009, c. 291, §2 (AMD) .]

11. Food supplement program overpayment recovery. Any money recovered by the department as a result of the overpayment of food supplement benefits must be deposited to the General Fund, including any money up to a maximum of $81,475 recovered prior to March 14, 1991.

[ 2009, c. 291, §2 (AMD) .]

12. Penalty. The unauthorized issuance, redemption, use, transfer, acquisition, alteration or possession of coupons or other program access device, including an electronic benefits transfer card, may subject an individual, partnership, corporation or other legal entity to prosecution by the State in accordance with Sections 15 (b) and 15 (c) of the federal Food Stamp Act of 1977 and the federal Food and Nutrition Act of 2008. Penalties are in accordance with those outlined in federal law or regulations. A person who knowingly engages in trafficking in benefits as defined by 7 Code of Federal Regulations, Section 271.2 commits a Class D crime.

[ 2011, c. 687, §10 (AMD) .]

13. Categorical eligibility. The department shall adopt rules that maximize access to the food supplement program for households in which there is a child who would be a dependent child under the Temporary Assistance for Needy Families program but that do not receive a monthly cash assistance grant from the Temporary Assistance for Needy Families program. Under rules adopted pursuant to this subsection, certain of these families must be authorized to receive referral services provided through the Temporary Assistance for Needy Families block grant and be categorically eligible for the food supplement program in accordance with federal law. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ RR 2015, c. 1, §20 (COR) .]

14. Prohibition against denial of assistance based on drug conviction. A person who is otherwise eligible to receive food assistance under the federal Food Stamp Act of 1977, 7 United States Code, Sections 2011 to 2036 and under the federal Food and Nutrition Act of 2008 may not be denied assistance because the person has been convicted of a drug-related felony as described in the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Public Law 104-193, Section 115, 110 Stat. 2105.

[ 2009, c. 291, §2 (AMD) .]

SECTION HISTORY

1971, c. 463, §1 (RPR). 1973, c. 183, (AMD). 1973, c. 314, (AMD). 1973, c. 674, §1 (RPR). 1975, c. 293, §4 (AMD). 1977, c. 462, (RPR). 1979, c. 386, (AMD). 1981, c. 136, (AMD). 1981, c. 703, §A21 (AMD). 1991, c. 9, §K1 (AMD). RR 1993, c. 2, §14 (COR). 1995, c. 418, §A4 (AMD). 1999, c. 637, §1 (AMD). 2001, c. 598, §1 (AMD). 2009, c. 291, §2 (AMD). 2011, c. 687, §10 (AMD). RR 2015, c. 1, §20 (COR).



22 §3104-A. Food supplement program for legal aliens

1. Food assistance. The department shall provide food assistance to households that would be eligible for assistance under the federal Food Stamp Act of 1977, 7 United States Code, Section 2011 et seq. and under the federal Food and Nutrition Act of 2008 but for provisions of Sections 401, 402 and 403 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 that are receiving food assistance under this subsection as of July 1, 2011. Any household receiving assistance as of that date may continue to receive assistance, as long as that household remains eligible, without regard to interruptions in coverage or gaps in eligibility for service. A noncitizen legally admitted to the United States who is neither receiving assistance on July 1, 2011 nor has an application pending for assistance on July 1, 2011 that is later approved is not eligible for food assistance through a state-funded program unless that noncitizen is:

A. Elderly or disabled, as described under the laws governing supplemental security income in 42 United States Code, Sections 1381 to 1383f (2010); [2011, c. 380, Pt. KK, §1 (NEW).]

B. A victim of domestic violence; [2013, c. 368, Pt. OO, §1 (AMD).]

C. Experiencing other hardship, such as time necessary to obtain proper work documentation, as defined by the department by rule. Rules adopted by the department under this paragraph are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A; or [2013, c. 368, Pt. OO, §1 (AMD).]

D. Unemployed but has obtained proper work documentation, as defined by the department by rule. Rules adopted by the department under this paragraph are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. [2013, c. 368, Pt. OO, §2 (NEW).]

[ 2013, c. 368, Pt. OO, §§1, 2 (AMD) .]

2. Amount of assistance. The total amount of food assistance provided under this section must equal the amount that the household would be eligible to receive under the federal Food Stamp Act of 1977, 7 United States Code, Sections 2014 and 2017 and under the federal Food and Nutrition Act of 2008 if the household were eligible for either of those programs.

[ 2009, c. 291, §3 (AMD) .]

3. Administration. The department shall provide assistance under this section to eligible households on a monthly basis through an electronic benefit transfer system.

[ 2009, c. 291, §3 (AMD) .]

4. Repeal.

[ 1999, c. 401, Pt. S, §2 (RP) .]

SECTION HISTORY

1997, c. 731, §1 (NEW). 1997, c. 731, §3 (AFF). 1999, c. 401, §S2 (AMD). 2009, c. 291, §3 (AMD). 2011, c. 380, Pt. KK, §1 (AMD). 2013, c. 368, Pt. OO, §§1, 2 (AMD).



22 §3105. Vocational rehabilitation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §224 (AMD). 1977, c. 78, §149 (AMD). 1989, c. 700, §A78 (AMD). 1993, c. 708, §F2 (RP).



22 §3106. Telephone subsidies

The department may participate in the determination of eligibility for various subsidies of telephone costs for low-income people as established by the Public Utilities Commission pursuant to Title 35-A, section 7101. [1987, c. 856, §1 (NEW).]

SECTION HISTORY

1987, c. 856, §1 (NEW).



22 §3107. Women, Infants and Children Special Supplemental Food Program vendor, provider and participant penalties

The department, as part of its administration of the Women, Infants and Children Special Supplemental Food Program of the federal Child Nutrition Act of 1966, referred to in this section as "the program," shall adopt rules defining prohibited conduct under the program and establishing penalties for such conduct and as necessary to implement this section. After providing an opportunity for a hearing in accordance with Title 5, chapter 375, subchapter 4, 7 Code of Federal Regulations, Section 246.9 (2011), 7 Code of Federal Regulations, Section 246.18 (2011) and any other federal law that applies to adjudicatory proceedings for vendors, providers and participants and making a determination that the affected party has violated a provision of the program, including rules that apply to the program, the department may: [2011, c. 512, §2 (RPR).]

1. Vendors. Assess and impose a fine or penalty against a vendor under the program;

[ 2011, c. 512, §2 (NEW) .]

2. Providers. Disqualify a local agency provider under the program; or

[ 2011, c. 512, §2 (NEW) .]

3. Participants. Require repayment of benefits made under the program to a participant or disqualify a participant from program benefits.

[ 2011, c. 512, §2 (NEW) .]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 512, §2 (NEW).]

SECTION HISTORY

1989, c. 777, (NEW). 2011, c. 512, §2 (RPR).



22 §3108. Standard utility allowance

When the department becomes aware of any decisions made by a public entity or an entity operating a publicly subsidized assistance program that adversely impacts eligibility for, or the amount of assistance to, households receiving assistance under the food stamp program pursuant to section 3104, the department shall work in cooperation with that entity to achieve a resolution that minimizes the adverse impact on households receiving food stamp assistance. [1995, c. 629, §1 (NEW).]

1. Examination of options. When federal law governing either the food stamp program or the Low-Income Home Energy Assistance Program is amended to eliminate the eligibility link whereby the food stamp standard utility allowance is automatically available to households receiving low-income home energy assistance benefits, the department shall immediately:

A. Examine and, if feasible, seek a waiver or grant of demonstration authority from the federal Department of Agriculture to continue to use the food stamp standard utility allowance in determining the amount of food stamp benefits available to households that previously qualified for that allowance solely by reason of receipt of low-income home energy assistance benefits; [1995, c. 629, §1 (NEW).]

B. Determine, in cooperation with all appropriate entities operating publicly subsidized housing programs, a method of providing individualized bills or appropriate documentation for tenants in subsidized housing that would identify the tenants' shares of incurred heating costs, if doing so would qualify these tenants for the food stamp standard utility allowance; [1995, c. 629, §1 (NEW).]

C. Determine if federal law would permit the use of the standard utility allowance by households that previously qualified for that allowance solely on the basis of receipt of low-income home energy assistance benefits and implement that section of law if doing so would not result in any increase in the households' rent and energy costs or any reduction in food stamp allotments to either those households or any other households receiving food stamp assistance; and [1995, c. 629, §1 (NEW).]

D. If none of the alternatives listed in paragraphs A to C result in making the food stamp standard utility allowance available to households that had received it before the change in federal law, immediately estimate the General Fund cost of providing allotments to affected households in an amount equal to the amount they would have received had the federal law not been amended, and promptly provide that information to the joint standing committee of the Legislature having jurisdiction over human resources matters. [1995, c. 629, §1 (NEW).]

[ 1995, c. 629, §1 (NEW) .]

2. Notice. The department shall provide prompt written notice to households affected by any change in federal law related to the eligibility link between the food stamp program and the Low-Income Energy Assistance Program, or by any waiver received pursuant to this section, of the steps that households may take to gain eligibility for the food stamp standard utility allowance.

[ 1995, c. 629, §1 (NEW) .]

3. Waiver. The department shall immediately seek a waiver or demonstration authority to operate a demonstration project from the federal Department of Agriculture that would make the food stamp standard utility allowance available to households that incur a heating or cooling cost separate from their rent or mortgage, even if those bills are not based on actual usage as determined by individualized metering.

[ 1995, c. 629, §1 (NEW) .]

4. Revised waiver application. When federal approval for the waiver or demonstration authority described in this section is not granted, the department may submit a revised waiver request to accomplish the objectives of this section as fully as possible.

[ 1995, c. 629, §1 (NEW) .]

5. Limitation. This section must be implemented within the limits of the department's existing General Fund resources.

[ 1995, c. 629, §1 (NEW) .]

SECTION HISTORY

1995, c. 629, §1 (NEW).






Chapter 853: SOLICITATION OF CHARITABLE FUNDS

22 §3151. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 436, §1 (AMD). 1977, c. 488, §2 (RP).



22 §3152. License (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 436, §2 (AMD). 1977, c. 488, §2 (RP).



22 §3153. Out of State organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 488, §2 (RP).



22 §3154. Enforcement and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 488, §2 (RP).



22 §3155. Charitable solicitation disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 436, §3 (NEW). 1977, c. 488, §2 (RP).



22 §3156. Violation as unfair trade practice (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 436, §4 (NEW). 1977, c. 488, §2 (RP).






Chapter 854: MAINE SMALL BUSINESS HEALTH COVERAGE PLAN

22 §3161. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2001, c. 2, §A35 (COR). 2001, c. 677, §1 (NEW). 2007, c. 240, Pt. VV, §1 (RP).



22 §3162. Maine Small Business Health Coverage Plan (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 677, §1 (NEW). 2001, c. 714, §II1 (AMD). 2007, c. 240, Pt. VV, §1 (RP).



22 §3163. Contributions; payment for coverage (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 677, §1 (NEW). 2007, c. 240, Pt. VV, §1 (RP).



22 §3164. Coordination with Medicaid (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 677, §1 (NEW). 2007, c. 240, Pt. VV, §1 (RP).



22 §3165. Application of insurance laws (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 677, §1 (NEW). 2007, c. 240, Pt. VV, §1 (RP).



22 §3166. Data collection (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 677, §1 (NEW). 2007, c. 240, Pt. VV, §1 (RP).



22 §3167. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 677, §1 (NEW). 2007, c. 240, Pt. VV, §1 (RP).



22 §3168. Operation (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 677, §1 (NEW). 2007, c. 240, Pt. VV, §1 (RP).



22 §3169. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 677, §1 (NEW). 2007, c. 240, Pt. VV, §1 (RP).






Chapter 855: AID TO NEEDY PERSONS

22 §3172. Definitions

1. Aid. "Aid" means money payments to, or in behalf of, or medical care or any type of remedial care or any related services to needy individuals who qualify for such assistance under this chapter.

[ 1973, c. 790, §2 (NEW) .]

1-A. Application. "Application" is the action by which an individual indicates in writing to the department his desire to receive or to be recertified for assistance under this chapter. An application is distinguished from an inquiry, which is simply a request for information about eligibility requirements for assistance.

[ 1977, c. 714, §1 (NEW) .]

1-B. Approved Medicaid service. "Approved Medicaid service" means a medical service which will be provided to Medicaid recipients under the provisions of the United States Social Security Act, Title XIX and successors to it and related rules of the department.

[ 1981, c. 703, Pt. A, §22 (NEW) .]

2. Home health care. "Home health care" means nursing services and other therapeutic services provided without a requirement that hospitalization should be an antecedent to care and provided on an intermittent visiting basis to individuals in their homes or other place of residence, excluding hospitals, extended care facilities, rehabilitation centers and skilled nursing homes. In addition to skilled nursing, these services may include physical therapy, speech therapy, occupational therapy, medical social services, home health aide services and such other services and standards of care as may be defined by the department which are pursuant to, consistent with and necessary to the administration of home health care within the intent of section 3173.

[ 1977, c. 582, §1 (NEW) .]

3. Medicaid recipient. "Medicaid recipient" means an individual authorized by the department to receive services under the provisions of the United States Social Security Act, Title XIX and successors to it.

[ 1981, c. 703, Pt. A, §23 (NEW) .]

SECTION HISTORY

1973, c. 790, §2 (NEW). 1977, c. 582, §1 (AMD). 1977, c. 714, §1 (AMD). 1981, c. 703, §§A22,23 (AMD).



22 §3172-A. Mental Health and Mental Retardation Improvement Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 757, §1 (NEW). 1977, c. 482, §1 (RPR). 1977, c. 680, §1 (RP).



22 §3172-B. Moneys received; credit to General Fund; unencumbered balance

1. Fund. All money received by the department under section 3172 that is generated by services rendered at any of the mental health institutions operated by that department must be credited to the General Fund.

[ 2011, c. 542, Pt. A, §31 (AMD) .]

2. Transfer of cash receipts. An amount equal to 100% of the total cash receipts in any fiscal year shall be transferred to the General Fund.

[ 1977, c. 680, §2 (NEW) .]

3. Transfer of unencumbered balances. All unencumbered balances generated from revenues received in prior years must be transferred to the General Fund.

[ RR 2009, c. 2, §55 (COR) .]

4. Budget. Those mental health programs and those programs providing services for persons with intellectual disabilities or autism receiving legislative approval for funding for fiscal year 1979 must be considered current services by the Bureau of the Budget.

[ 2011, c. 542, Pt. A, §32 (AMD) .]

SECTION HISTORY

1977, c. 680, §2 (NEW). 1979, c. 127, §143 (AMD). 1979, c. 293, §B1 (AMD). 1981, c. 493, §2 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). RR 2009, c. 2, §55 (COR). 2011, c. 542, Pt. A, §§31, 32 (AMD).



22 §3173. Powers and duties of department

The department is authorized to administer programs of aid, medical or remedial care and services for medically indigent persons. It is empowered to employ, subject to the Civil Service Law, such assistants as may be necessary to carry out this program and to coordinate their work with that of the other work of the department. [1985, c. 785, Pt. B, §91 (AMD).]

The department is authorized and empowered to make all necessary rules and regulations consistent with the laws of the State for the administration of these programs including, but not limited to, establishing conditions of eligibility and types and amounts of aid to be provided, and defining the term "medically indigent," and the type of medical care to be provided. In administering programs of aid, the department shall, among other services, emphasize developing and providing financial support for preventive health care and home health care in order to assure that a comprehensive range of health care services is available to Maine citizens. Preventive health services shall include, but need not be limited to, programs such as early periodic screening, diagnosis and treatment; public school nursing services; child and maternal health services; and dental health education services. To meet the expenses of emphasizing preventive health care and home health care, the department is authorized to expend for each type of care no less than 1.5% of the total sum of all funds available to administer medical or remedial care and services eligible for participation under the United States Social Security Act, Title XIX and amendments and successors to it. [1979, c. 127, §144 (RPR).]

The department shall provide all applicants for aid under this chapter with information in written form, and verbally as appropriate or if requested, about coverage, conditions of eligibility, scope of programs, existence of related services and the rights and responsibilities of applicants for and recipients of assistance under this chapter. [1979, c. 127, §144 (RPR).]

All applications for aid under this chapter shall be acted upon and a decision made as soon as possible, but in no case shall the department fail to notify the applicant of its decision within 45 days after receipt of his application. Failure of the department to meet the requirements of this 45-day time standard, except where there is documented noncooperation by the applicant or the source of his medical information, shall lead to the immediate and automatic issuance of a temporary medical card which shall be valid only until such time as the applicant receives actual notice of a departmental denial of his application or he receives a replacement medical card. Notwithstanding an applicant's appeal of a denial of his application, the validity of the temporary medical card shall cease immediately upon receipt of the notice of denial. Any benefits received by the applicant during the interim period when he has actual use of a valid, temporary medical card shall not be recoverable by the department in any legal or administrative proceeding against the applicant. [1979, c. 127, §144 (RPR).]

Whenever an applicant is determined by the department to be ineligible for a program for which he has applied, he shall be immediately so notified in writing. Any notification of denial shall contain a statement of the denial action, the reasons for denial, the specific regulations supporting the denial, an explanation of the applicant's right to request a hearing and a recommendation to the applicant of any other program administered by the department for which he may be eligible. Whenever an individual's application for Temporary Assistance for Needy Families is denied by the department, the notice of this denial shall also include, in a clear and conspicuous manner, a statement that the applicant is likely to be eligible for medical assistance and shall include information about the availability of applications for the program upon request to the department either in writing or through a toll-free telephone number. [1979, c. 127, §144 (RPR); 1997, c. 530, Pt. A, §34 (AMD).]

Any applicant for benefits under the medically needy program whose countable income exceeds the applicable state protected income level maximum shall be eligible for the program when his incurred medical expenses are found to exceed the difference between his countable income and the applicable state maximum. Whenever the applicant incurs sufficient medical expenses to be eligible for the medically needy program and provides reasonable proof thereof to the department, a medical card shall be issued within 10 days of the presentation of proof that eligibility has been met. Failure of the department to meet the requirements of this 10-day time standard, except where there is documented noncooperation by the applicant or the source of his medical information, shall lead to the immediate and automatic issuance of a temporary medical card which shall be valid only until such time as the applicant receives actual notice of a departmental denial of his application or he receives a replacement medical card. Any benefits received by the applicant during the interim period when he has actual use of a valid temporary medical card shall not be recoverable by the department in any legal or administrative proceeding against the applicant. [1979, c. 127, §144 (RPR).]

In all situations where prior authorization of the department is required before a particular medical service can be provided, the department shall authorize or deny the request for treatment within 30 days of the completion and presentation of the request to the department. The department's response to such a request shall be supplied to both the provider and the recipient. Whenever the provider is unable or unwilling to provide the service requested within a reasonable time after approval of the request by the department, the recipient shall have the right to locate another approved provider whose sole duty shall be to notify the department of his intention to provide the service subject to the original approval. It shall be the duty of the department to vigorously assist any recipient in his search for an approved provider of a necessary medical service where, through reasonable effort, the recipient has been unable to locate a provider on his own. [1979, c. 127, §144 (RPR).]

No time standard established by this section shall be used as a waiting period before granting aid, or as a basis for denial of an application or for terminating assistance. [1979, c. 127, §144 (RPR).]

The department shall make and enforce reasonable rules and regulations governing the custody, use and preservation of the records, papers, files and communications of the department. The use of those records, papers, files and communications by any other agency or department of government to which they may be furnished shall be limited to the purposes for which they are furnished and by the law under which they may be furnished. [1979, c. 127, §144 (RPR).]

The department shall initiate and monitor ongoing efforts performed cooperatively with other public and private agencies, religious, business and civic groups, pharmacists and other medical providers, professional associations, community organizations, unions, news media and other groups, organizations and associations to inform low-income households eligible for programs under this chapter of the availability and benefits of these programs and to insure the participation of eligible households which wish to participate by providing those households with reasonable and convenient access to the programs. [1979, c. 127, §144 (RPR).]

All moneys made available to fund programs authorized by this chapter shall be expended under the direction of the department, and the department is empowered to direct the expenditures therefrom of those sums which may be necessary for purposes of administration. [1979, c. 127, §144 (RPR).]

Relating to the determination of eligibility for medical care to be provided to a beneficiary of state or federal supplemental income for the blind, disabled and elderly, the department may enter into an agreement with the Secretary of the United States Department of Health and Human Services, whereby the secretary shall determine eligibility on behalf of the department. [1991, c. 528, Pt. E, §23 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §23 (AMD).]

The Department of Health and Human Services may establish fee schedules governing reimbursement for services provided under this chapter. In establishing the fee schedules, the department shall consult with individual providers and their representative associations. The fee schedules shall be subject to annual review. [1979, c. 127, §144 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

During the annual review of fee schedules required by this section, the department shall consult with individual providers participating in the Medical Assistance Program and their representative associations to consider, among other factors, the cost of providing specific services, the effect of inflation or other economic factors on the adequacy of the existing fee schedule and its obligation under the federal Medicaid program to ensure sufficient provider participation in the program. [1981, c. 329, §1 (NEW).]

The annual review of fee schedules shall be incorporated into the annual Medicaid report established by section 3174-B. [1985, c. 727, (RPR).]

The department may enter into contracts with health care servicing entities for the provision, financing, management and oversight of the delivery of health care services in order to carry out these programs. For the purposes of this section, "health care servicing entity" means a partnership, association, corporation, limited liability company or other legal entity that enters into a contract to provide or arrange for the provision of a defined set of health care services; to assume responsibility for some aspects of quality assurance, utilization review, provider credentialing and provider relations or other related network management functions; and to assume financial risk for provision of such services to recipients through capitation reimbursement or other risk-sharing arrangements. "Health care servicing entity" does not include insurers or health maintenance organizations. In all contracts with health care servicing entities, the department shall include standards, developed in consultation with the Superintendent of Insurance, to be met by the contracting entity in the areas of financial solvency, quality assurance, utilization review, network sufficiency, access to services, network performance, complaint and grievance procedures and records maintenance. Prior to contracting with any health care servicing entity, the department must have in place a memorandum of understanding with the Superintendent of Insurance for the provision of technical assistance, which must provide for the sharing of information between the department and the superintendent and the analysis of that information by the superintendent as it relates to the fiscal integrity of the contracting entity. The department may require periodic reporting by the health care servicing entity as to activities and operations of the entity, including the entity's activities undertaken pursuant to commercial contracts with licensed insurers and health maintenance organizations. The department may share with the Superintendent of Insurance all documents filed by the health care servicing entity, including documents subject to confidential treatment if that information is treated with the same degree of confidentiality as is required of the department. [1997, c. 676, §1 (NEW).]

SECTION HISTORY

1973, c. 790, §2 (NEW). 1977, c. 582, §2 (AMD). 1977, c. 674, §20 (AMD). 1977, c. 696, §370 (AMD). 1977, c. 712, §F2 (AMD). 1977, c. 714, §2 (RPR). 1979, c. 127, §144 (RPR). 1981, c. 329, §§1,2 (AMD). 1985, c. 727, (AMD). 1985, c. 785, §B91 (AMD). 1991, c. 528, §E23 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E23 (AMD). 1997, c. 530, §A34 (AMD). 1997, c. 676, §1 (AMD). 2003, c. 689, §B6 (REV).



22 §3173-A. Reimbursement for therapy; intermediate care facilities and skilled nursing facilities

When therapy is nonreimbursable under Title XVIII of the Social Security Act (Medicare), the Department of Health and Human Services shall reimburse an intermediate care facility or skilled nursing facility directly for the costs of physical and occupational therapy to individual residents or for professional consultants, or both, to the staff of the facility in accordance with professional standards of practice. [1977, c. 646, (NEW); 2003, c. 689, Pt. B, §6 (REV).]

Reimbursement shall be included either as an allowable cost of operation in determining the per diem rate or as a separate service for which the facility bills the Medical Assistance Program, whichever method is the less costly to that program while providing adequate and timely reimbursement to the therapist. [1977, c. 646, (NEW).]

In developing regulations to administer this section, the Department of Health and Human Services shall consult with the Maine Chapter of American Physical Therapists Association, the Maine Occupational Therapists Association and other groups as appropriate. The regulations shall be published within 60 days of the effective date of this section. [1977, c. 646, (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1977, c. 646, (NEW). 1977, c. 719, §1 (NEW). 1979, c. 127, §145 (RAL). 2003, c. 689, §B6 (REV).



22 §3173-B. Medically needy program; certain individuals in intermediate care facilities

In determining what types of medical care shall be provided to "medically indigent" individuals, the department shall provide that medically necessary care in an intermediate care facility shall be included under the provisions of the medically needy program. [1979, c. 127, §145 (RAL).]

SECTION HISTORY

1979, c. 127, §145 (RAL).



22 §3173-C. Copayments

1. Authorization required. The department may not require any MaineCare member to make any payment toward the cost of a MaineCare service unless that payment is specifically authorized by this section, except that any copayment or premium expressly approved by the federal Secretary of the Department of Health and Human Services as part of a waiver must be implemented.

[ 2003, c. 20, Pt. K, §5 (AMD) .]

2. Prescription drug services. Except as provided in this subsection and subsections 3 and 4, a pharmacy shall charge a MaineCare member $3.00 for each drug prescription that is an approved MaineCare service. The department shall adopt and follow procedures to ensure compliance with the requirements of 42 United States Code, Section 1396o-1. A pharmacy that has followed the procedures adopted by the department to ensure compliance with the requirements of 42 United States Code, Section 1396o-1 may refuse to dispense the drug if the copayment is not paid. Copayments must be capped at $30 per month per member. If a member is prescribed a drug in a quantity specifically intended by the provider or pharmacist, for the recipient's health and welfare, to last less than one month, only one payment for that drug for that month is required.

[ 2011, c. 458, §1 (AMD); 2011, c. 458, §4 (AFF) .]

3. Exemptions. No copayment may be imposed with respect to the following services:

A. Family planning services; [1983, c. 240, (NEW).]

B. Services furnished to individuals under 21 years of age; [1983, c. 240, (NEW).]

C. Services furnished to any individual who is an inpatient in a hospital, nursing facility or other institution, if that individual is required, as a condition of receiving services in that institution, to spend for costs of care all but a minimal amount of income required for personal needs; [1991, c. 780, Pt. R, §3 (AMD).]

D. Services furnished to pregnant women, and services furnished during the post-partum phase of maternity care to the extent permitted by federal law; [1983, c. 240, (NEW).]

E. Emergency services, as defined by the department; [1983, c. 240, (NEW).]

F. Services furnished to an individual by a Health Maintenance Organization, as defined in the United States Social Security Act, Section 1903(m), in which he is enrolled; and [1983, c. 240, (NEW).]

G. Any other service or services required to be exempt under the provisions of the United States Social Security Act, Title XIX and successors to it. [1983, c. 240, (NEW).]

[ 1991, c. 780, Pt. R, §3 (AMD) .]

4. Persons in state custody. Any copayment imposed on a Medicaid recipient in the custody of the State is to be collected from the state agency having custody of the recipient.

[ 1983, c. 240, (NEW) .]

5. Limitation.

[ 1993, c. 6, Pt. C, §7 (RP) .]

6. Designated copayment.

[ 1991, c. 780, Pt. R, §10 (AFF); 1991, c. 780, Pt. R, §4 (RP) .]

7. Copayments. Notwithstanding any other provision of law, the following copayments per service per day are imposed and reimbursements are reduced, or both, to the following levels:

A. Outpatient hospital services, $3; [1993, c. 6, Pt. C, §8 (NEW).]

B. Home health services, $3; [1993, c. 6, Pt. C, §8 (NEW).]

C. Durable medical equipment services, $3; [1993, c. 6, Pt. C, §8 (NEW).]

D. Private duty nursing and personal care services, $5 per month; [1993, c. 6, Pt. C, §8 (NEW).]

E. Ambulance services, $3; [1993, c. 6, Pt. C, §8 (NEW).]

F. Physical therapy services, $2; [1993, c. 6, Pt. C, §8 (NEW).]

G. Occupational therapy services, $2; [1993, c. 6, Pt. C, §8 (NEW).]

H. Speech therapy services, $2; [1993, c. 6, Pt. C, §8 (NEW).]

I. Podiatry services, $2; [1993, c. 6, Pt. C, §8 (NEW).]

J. Psychologist services, $2; [1993, c. 410, Pt. I, §8 (AMD).]

K. Chiropractic services, $2; [1993, c. 410, Pt. I, §8 (AMD).]

L. Laboratory and x-ray services, $1; [1993, c. 410, Pt. I, §9 (NEW).]

M. Optical services, $2; [1993, c. 410, Pt. I, §9 (NEW).]

N. Optometric services, $3; [1993, c. 410, Pt. I, §9 (NEW).]

O. Mental health clinic services, $2; [1993, c. 410, Pt. I, §9 (NEW).]

P. Substance abuse services, $2; [2003, c. 20, Pt. K, §7 (AMD).]

Q. Hospital inpatient services, $3 per patient day; [2003, c. 20, Pt. K, §7 (AMD).]

R. Federally qualified health center services, $3 per patient day, effective July 1, 2004; and [2003, c. 451, Pt. H, §1 (AMD); 2003, c. 451, Pt. H, §3 (AFF).]

S. Rural health center services, $3 per patient day. [2003, c. 20, Pt. K, §8 (NEW).]

The department may adopt rules to adjust the copayments set forth in this subsection. The rules may adjust amounts to ensure that copayments are deemed nominal in amount and may include monthly limits or exclusions per service category. The need to maintain provider participation in the Medicaid program to the extent required by 42 United States Code, Section 1396a(a)(30)(A) or any successor provision of law must be considered in any reduction in reimbursement to providers or imposition of copayments.

[ 2009, c. 415, Pt. A, §12 (AMD) .]

8. Notification. The department shall notify each MaineCare member who is subject to the copayment requirement in subsection 2 of the copayment requirements, any exemptions and limitations prior to coding the member's information for required copayments and shall notify the member again during annual recertification of eligibility.

[ 2011, c. 458, §2 (NEW); 2011, c. 458, §4 (AFF) .]

SECTION HISTORY

1981, c. 703, §A24 (NEW). 1983, c. 240, (RPR). 1991, c. 528, §§P10,11 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§P10,11 (AMD). 1991, c. 622, §M11 (AMD). 1991, c. 780, §§R3,4 (AMD). 1991, c. 780, §R10 (AFF). 1993, c. 6, §§C5-8 (AMD). 1993, c. 410, §§I8,9 (AMD). 2003, c. 20, §§K5-8 (AMD). 2003, c. 451, §H1 (AMD). 2003, c. 451, §H3 (AFF). 2007, c. 240, Pt. GGG, §1 (AMD). 2009, c. 415, Pt. A, §12 (AMD). 2011, c. 458, §§1, 2 (AMD). 2011, c. 458, §4 (AFF).



22 §3173-D. Reimbursement for alcoholism and drug dependency treatment

The department shall provide reimbursement, to the maximum extent allowable, under the United States Social Security Act, Title XIX, for alcoholism and drug dependency treatment. Treatment shall include, but need not be limited to, residential treatment and outpatient care as defined in Title 24-A, section 2842. [1983, c. 752, §1 (NEW).]

SECTION HISTORY

1983, c. 752, §1 (NEW).



22 §3173-E. Treatment of joint bank accounts in Medicaid eligibility determinations

When determining eligibility for Medicaid, the department shall establish ownership of joint bank accounts in accordance with Title 18-A, section 6-103, subsection (a). If the department determines that funds were withdrawn from a joint account without the consent of the applicant and the applicant owned the funds, the person to whom the funds were transferred is a liable 3rd party and the department shall pursue recovery of the funds in accordance with section 14. The department shall adopt rules to implement this section. [1993, c. 410, Pt. FF, §9 (NEW).]

SECTION HISTORY

1993, c. 410, §FF9 (NEW).



22 §3173-F. Charging or increasing premiums

1. Premiums. The department may apply to the federal Centers for Medicare and Medicaid Services for a waiver or amend a pending or current waiver under the Medicaid program authorizing the department to impose cost sharing on some or all persons eligible for MaineCare under the Katie Beckett option authorized by the federal Tax Equity and Fiscal Responsibility Act of 1982. Premiums must be implemented on a sliding scale. The department must consult with stakeholders prior to implementing changes under this section and comply with applicable federal requirements regarding public participation in the development of the Katie Beckett waiver policy.

[ 2005, c. 633, §1 (AMD) .]

2. Rules. The department shall adopt rules providing for sanctions when complete, timely payment of premiums has not been made and providing grace periods applicable to such late or incomplete payments and allowing waiver of premiums for good cause. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 20, Pt. K, §9 (NEW) .]

3. Copayments. The department may request, as part of the waiver request under subsection 1, permission to charge members copayments above those allowed in current federal regulation and statute.

[ 2003, c. 20, Pt. K, §9 (NEW) .]

SECTION HISTORY

2003, c. 20, §K9 (NEW). 2005, c. 633, §1 (AMD).



22 §3173-G. Medicaid coverage for reproductive health care and family planning services (WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY: See PL 2015, c. 356, §4)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UPON CONTINGENCY: See PL 2015, c. 356, §4)

The department shall provide for the delivery of federally approved Medicaid services to a qualified adult or adolescent when the adult's or adolescent's individual income is equal to or below 209% of the nonfarm income official poverty line for reproductive health care and family planning services, including pregnancy prevention, testing and treatment for sexually transmitted infection or cancer and access to contraception, in accordance with the federal Patient Protection and Affordable Care Act, Public Law 111-148, as amended by the federal Health Care and Education Reconciliation Act of 2010, Public Law 111-152. [2015, c. 356, §1 (NEW); 2015, c. 356, §4 (AFF).]

SECTION HISTORY

2015, c. 356, §1 (NEW). 2015, c. 356, §4 (AFF).



22 §3174. Eligibility

Medical indigency and eligibility for assistance under this chapter are to be defined and determined in manners consistent with the requirements for the receipt of federal matching funds under Title XIX, or its successors, of the Social Security Act. [1977, c. 714, §3 (NEW).]

An applicant shall be an adult who requires care and assistance, an adult legally responsible for the care of another or an adult who is legally responsible for the care of, and is applying on behalf of, one or more dependent minor children. Applications may be made on behalf of those applicants by their legal representatives. [1977, c. 714, §3 (NEW).]

The income factor of eligibility is met if, after reducing all income received by or available to the applicant by the liabilities for the kinds of goods and services provided for in this section, the residual income does not exceed 100% of an amount equal to the Temporary Assistance for Needy Families payment standards applicable to the applicant in the case of a family of 2 or more, or does not exceed 100% of an amount equal to the Temporary Assistance for Needy Families full-need standard for a unit of one in the case of an individual. [RR 1991, c. 1, §29 (COR); 1997, c. 530, Pt. A, §34 (AMD).]

The application of any available insurance, other 3rd party liabilities or other benefits to which the applicant may be entitled or the determination of other eligibility factors shall be in accordance with federal matching requirements. [1977, c. 714, §3 (NEW).]

The department, under rules and regulations established pursuant to section 3173, shall set forth conditions of eligibility for assistance under this chapter. Such conditions shall provide that aid may be granted only to any applicant who: [1973, c. 790, §2 (NEW).]

1. Income. Has not sufficient income or other resources to provide a reasonable subsistence compatible with decency and health;

[ 1973, c. 790, §2 (NEW) .]

2. Residence. Is living in the State at the date of the application; and

[ 1973, c. 790, §2 (NEW) .]

3. Inmate. Is not an inmate of any public institution, except as a patient in a medical institution or an inmate during the month in which he becomes an inmate only to the extent permitted by federal law, but an inmate of such an institution may file application for aid and any allowance made thereon shall take effect and be paid upon his ceasing to be an inmate of such institution.

[ 1983, c. 178, (AMD) .]

SECTION HISTORY

1973, c. 790, §2 (NEW). 1977, c. 714, §3 (AMD). 1979, c. 566, §1 (AMD). 1981, c. 703, §A25 (AMD). 1983, c. 178, (AMD). 1987, c. 834, §1 (AMD). RR 1991, c. 1, §29 (COR). 1991, c. 528, §P12 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §P12 (AMD). 1997, c. 530, §A34 (AMD).



22 §3174-A. Medical coverage program for certain boarding home residents

The department shall administer a program of medical coverage for persons residing in cost reimbursement boarding homes who, but for their income, would be eligible for supplemental security income benefits on account of blindness, disability or age, and who do not have sufficient income to meet the per resident payment rate for boarding home care, including an amount for personal needs of at least $30 a month. Notwithstanding supplemental security income eligibility regulations, the department may impose a penalty for certain transfers of assets. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. [2001, c. 559, Pt. X, §5 (AMD).]

SECTION HISTORY

1983, c. 749, §1 (NEW). 2001, c. 559, §X5 (AMD).



22 §3174-B. Medicaid report

1. Special report. The commissioner shall prepare an annual report detailing all receipts and expenditures in the Medicaid program for the prior year and proposals for the coming year.

A. This document shall include, but not be limited to, the following information: A listing of revenues and expenditures for every professional, institutional or other service provided in the Medicaid program. This shall include levels of service, rates of reimbursement, numbers of providers and recipients of service and shall specify areas where there is discretion on the use of these funds by the State. This report shall also list all transfers of funds between Medicaid line accounts or service reimbursements and the reasons for those transfers. [1985, c. 392, (NEW).]

B. The information provided under paragraph A shall be broken into lines for both federal and state funds, as well as combined totals. [1985, c. 392, (NEW).]

[ 1985, c. 392, (NEW) .]

2. Submission to Legislature. The Medicaid report prepared pursuant to subsection 1 must be submitted to the Legislature prior to January 15th of each year. The report submitted under this section must be transmitted to the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs and health and human services matters.

[ 1999, c. 731, Pt. AA, §1 (AMD) .]

3. Monthly expenditure projections. The commissioner shall prepare a monthly report detailing all expenditures in the Medical Care - Payments to Providers program for each month of every fiscal year. This document must include sufficient detail, including expenditures by fund and category of service, for the month as well as historical data, fiscal year-to-date amounts and projections for the remainder of the biennium and the ensuing biennium. The report also must include monthly statistics on the number of individuals eligible for Medicaid and Cub Care benefits. The report must be submitted to the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs and health and human services matters no later than 15 days following the end of each month.

[ 1999, c. 731, Pt. AA, §2 (NEW) .]

SECTION HISTORY

1985, c. 392, (NEW). 1999, c. 731, §§AA1,2 (AMD).



22 §3174-C. Coverage for inpatient hospital mental disease treatment services

Provided that the federal maintenance-of-effort requirements are satisfied, the department shall provide reimbursement, under the United States Social Security Act, Title XIX, for inpatient psychiatric facility care and treatment of patients with mental diseases. [1985, c. 769, §1 (NEW).]

SECTION HISTORY

1985, c. 769, §1 (NEW).



22 §3174-D. Medicaid coverage for services provided by the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf

The Department of Health and Human Services may administer a program of Medicaid coverage for speech and hearing services, psychological services, occupational therapy and any other services provided by the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf that qualify for reimbursement under the United States Social Security Act, Title XIX. The Department of Education has fiscal responsibility for providing the State's match for federal revenues acquired under this section. Any funds received as Medicaid reimbursement must be retained by the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf. [2005, c. 279, §13 (AMD).]

SECTION HISTORY

1987, c. 395, §B2 (NEW). 1987, c. 834, §2 (NEW). 1989, c. 502, §A70 (RPR). 1989, c. 700, §A79 (AMD). 1995, c. 676, §9 (AMD). 1995, c. 676, §13 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 279, §13 (AMD).



22 §3174-E. Interim assistance agreement

The department, with the approval of the Governor and on behalf of the State, may enter into an agreement with the United States Social Security Administration for the purpose of receiving reimbursement for interim assistance payments as provided by the United States Social Security Act. [1989, c. 502, Pt. A, §71 (RPR).]

SECTION HISTORY

P&SL 1987, c. 118, (NEW). 1987, c. 831, §1 (NEW). 1987, c. 836, §§1,4 (NEW). 1987, c. 847, §4 (NEW). 1989, c. 502, §A71 (RPR).



22 §3174-F. Coverage for adult dental services

1. Coverage provided. The Department of Health and Human Services shall provide dental services, reimbursed under the United States Social Security Act, Title XIX, or successors to it, to individuals 21 years of age and over, limited to:

A. Acute surgical care directly related to an accident where traumatic injury has occurred. This coverage will only be provided for the first 3 months after the accident; [1989, c. 502, Pt. A, §72 (NEW).]

B. Oral surgical and related medical procedures not involving the dentition and gingiva; [1989, c. 502, Pt. A, §72 (NEW).]

C. Extraction of teeth that are severely decayed and pose a serious threat of infection during a major surgical procedure of the cardiovascular system, the skeletal system or during radiation therapy for a malignant tumor; [1997, c. 159, §1 (AMD).]

D. Treatment necessary to relieve pain, eliminate infection or prevent imminent tooth loss; and [1997, c. 159, §1 (AMD).]

E. [1991, c. 528, Pt. P, §14 (RP); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. P, §14 (RP).]

F. Other dental services, including full and partial dentures, medically necessary to correct or ameliorate an underlying medical condition, if the department determines that provision of those services will be cost-effective in comparison to the provision of other covered medical services for the treatment of that condition. [1997, c. 159, §2 (NEW).]

[ 1997, c. 159, §§1, 2 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Demonstration projects. The department shall promptly take all appropriate steps to obtain necessary waivers, if necessary, from the federal Department of Health and Human Services that enable the State to provide within the limits of available funds, on a demonstration basis, comprehensive dental services to Medicaid-eligible individuals who are 21 years of age or older in public or private, nonprofit clinic settings. The department's goal in pursuing these waivers or demonstration projects not requiring waivers is to determine whether providing services in these settings promotes cost effectiveness or efficiency or promotes other objectives of the federal Social Security Act, Title XIX.

By January 15, 1992, the department shall report to the joint standing committee of the Legislature having jurisdiction over health matters regarding the progress of its efforts under this subsection. The report must outline the department's progress and recommend further action required in pursuit of any demonstration project under this subsection.

[ 1991, c. 528, Pt. P, §15 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. P, §15 (AMD) .]

SECTION HISTORY

1989, c. 502, §A72 (NEW). 1989, c. 904, (AMD). 1991, c. 528, §§P13-15 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§P13-15 (AMD). 1997, c. 159, §§1,2 (AMD). 2003, c. 689, §B6 (REV).



22 §3174-G. Medicaid coverage of certain elderly and disabled individuals, children and pregnant women

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Delivery of services. The department shall provide for the delivery of federally approved Medicaid services to the following persons:

A. A qualified woman during her pregnancy and up to 60 days following delivery when the woman's family income is equal to or below 200% of the nonfarm income official poverty line; [1999, c. 731, Pt. OO, §1 (NEW).]

B. An infant under one year of age when the infant's family income is equal to or below 200% of the nonfarm income official poverty line, except that the department may adopt a rule that provides that infants in families with income over 185% and equal to or below 200% of the nonfarm income official poverty line who meet the eligibility requirements of the Cub Care program established under section 3174-T are eligible to participate in the Cub Care program instead of Medicaid. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A; [2007, c. 695, Pt. C, §9 (RPR).]

C. A qualified elderly or disabled person when the person's family income is equal to or below 100% of the nonfarm income official poverty line; [2005, c. 3, Pt. M, §2 (AFF); 2005, c. 3, Pt. M, §1 (RPR).]

D. A child one year of age or older and under 19 years of age when the child's family income is equal to or below 200% of the nonfarm income official poverty line, except that the department may adopt a rule that provides that children described in this paragraph in families with income over 150% and equal to or below 200% of the nonfarm income official poverty line who meet the eligibility requirements of the Cub Care program established under section 3174-T are eligible to participate in the Cub Care program instead of Medicaid. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A; [2007, c. 695, Pt. C, §10 (RPR).]

E. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2011, c. 657, Pt. Z, §2) On or before September 30, 2012, the parent or caretaker relative of a child described in paragraph B or D when the child's family income is equal to or below 200% of the nonfarm income official poverty line, subject to adjustment by the commissioner under this paragraph and, beginning October 1, 2012, the parent or caretaker relative of a child described in paragraph B or D when the child's family income is equal to or below 133% of the nonfarm income official poverty line, subject to adjustment by the commissioner under this paragraph. Medicaid services provided under this paragraph must be provided within the limits of the program budget. Funds appropriated for services under this paragraph must include an annual inflationary adjustment equivalent to the rate of inflation in the Medicaid program. On a quarterly basis, the commissioner shall determine the fiscal status of program expenditures under this paragraph. If the commissioner determines that expenditures will exceed the funds available to provide Medicaid coverage pursuant to this paragraph, the commissioner must adjust the income eligibility limit for new applicants to the extent necessary to operate the program within the program budget. If, after an adjustment has occurred pursuant to this paragraph, expenditures fall below the program budget, the commissioner must raise the income eligibility limit to the extent necessary to provide services to as many eligible persons as possible within the fiscal constraints of the program budget, as long as on or before September 30, 2012 the income limit does not exceed 200% of the nonfarm income official poverty line and, beginning October 1, 2012, the income limit does not exceed 133% of the nonfarm income official poverty line; [2011, c. 477, Pt. Z, §1 (AMD).]

E. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2011, c. 657, Pt. Z, §2) On or before September 30, 2012, the parent or caretaker relative of a child described in paragraph B or D when the child's family income is equal to or below 200% of the nonfarm income official poverty line, subject to adjustment by the commissioner under this paragraph and, beginning October 1, 2012, the parent or caretaker relative of a child described in paragraph B or D when the child's family income is equal to or below 100% of the nonfarm income official poverty line. Medicaid services provided under this paragraph must be provided within the limits of the program budget. Funds appropriated for services under this paragraph must include an annual inflationary adjustment equivalent to the rate of inflation in the Medicaid program. On a quarterly basis, the commissioner shall determine the fiscal status of program expenditures under this paragraph. If the commissioner determines that expenditures will exceed the funds available to provide Medicaid coverage pursuant to this paragraph, the commissioner must adjust the income eligibility limit for new applicants to the extent necessary to operate the program within the program budget. If, after an adjustment has occurred pursuant to this paragraph, expenditures fall below the program budget, the commissioner must raise the income eligibility limit to the extent necessary to provide services to as many eligible persons as possible within the fiscal constraints of the program budget, as long as on or before September 30, 2012 the income limit does not exceed 200% of the nonfarm income official poverty line; [2011, c. 657, Pt. Z, §1 (AMD); 2011, c. 657, Pt. Z, §2 (AFF).]

F. A person 20 to 64 years of age who is not otherwise covered under paragraphs A to E when the person's family income is below or equal to 125% of the nonfarm income official poverty line, provided that the commissioner shall adjust the maximum eligibility level in accordance with the requirements of the paragraph.

(2) If the commissioner reasonably anticipates the cost of the program to exceed the budget of the population described in this paragraph, the commissioner shall lower the maximum eligibility level to the extent necessary to provide coverage to as many persons as possible within the program budget.

(3) The commissioner shall give at least 30 days' notice of the proposed change in maximum eligibility level to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over health and human services matters; and [2011, c. 380, Pt. KK, §2 (AMD).]

G. A person who is a noncitizen legally admitted to the United States to the extent that coverage is allowable by federal law if the person is:

(1) A woman during her pregnancy and up to 60 days following delivery; or

(2) A child under 21 years of age. [2011, c. 380, Pt. KK, §3 (NEW).]

For the purposes of this subsection, the "nonfarm income official poverty line" is that applicable to a family of the size involved, as defined by the federal Department of Health and Human Services and updated annually in the Federal Register under authority of 42 United States Code, Section 9902(2). For purposes of this subsection, "program budget" means the amounts available from both federal and state sources to provide federally approved Medicaid services.

[ 2011, c. 477, Pt. Z, §1 (AMD); 2011, c. 657, Pt. Z, §1 (AMD); 2011, c. 657, Pt. Z, §2 (AFF) .]

1-A. Elderly prescription drug program.

[ 2001, c. 650, §1 (RP) .]

1-B. Funding. State funds necessary to implement subsection 1-C must include General Fund appropriations and Other Special Revenue allocations from the Fund for a Healthy Maine to the elderly low-cost drug program operated pursuant to section 254-D, including rebates received in that program from pharmaceutical manufacturers, that are no longer needed in that program as a result of the Medicaid waiver obtained pursuant to subsection 1-C.

[ 2005, c. 401, Pt. C, §5 (AMD) .]

1-C. Prescription drug waiver program. Except as provided in paragraph G, the department shall apply to the federal Centers for Medicare and Medicaid Services for a waiver or amend a pending or current waiver under the Medicaid program authorizing the department to use federal matching dollars to enhance the prescription drug benefits available to persons who qualify for the elderly low-cost drug program established under section 254-D. The program created pursuant to the waiver is the prescription drug waiver program, referred to in this subsection as the "program."

A. As funds permit, the department has the authority to establish income eligibility levels for the program up to and including 200% of the federal nonfarm income official poverty level, except that for individuals in households that spend at least 40% of income on unreimbursed direct medical expenses for prescription medications, the income eligibility level is increased by 25%. [2001, c. 650, §3 (NEW).]

B. To the extent reasonably achievable under the federal waiver process, the program must include the full range of prescription drugs provided under the Medicaid program on the effective date of this subsection and must limit copayments and cost sharing for participants. If cost sharing above the nominal cost sharing for the Medicaid program is determined to be necessary, the department may use a sliding scale to minimize the financial burden on lower-income participants. [2001, c. 650, §3 (NEW).]

C. Coverage under the program may not be less beneficial to persons who meet the qualifications of former section 254 than the coverage available under that section on September 30, 2001. [2005, c. 401, Pt. C, §6 (AMD).]

D. In determining enrollee benefits under the program, to the extent possible, the department shall give equitable treatment to coverage of prescription medications for cancer, Alzheimer's disease and behavioral health. [2001, c. 650, §3 (NEW).]

E. The department is authorized to provide funding for the program by using funds appropriated or allocated to provide prescription drugs under sections 254-D and 258. [2005, c. 401, Pt. C, §6 (AMD).]

F. The department is authorized to amend the waiver or adjust program requirements as necessary to take advantage of enhanced federal matching funds that may become available. [2001, c. 650, §3 (NEW).]

G. If, upon thorough analysis, the department determines that a waiver under this subsection is not feasible or would not significantly benefit participants in the elderly low-cost drug program, the department may decide not to pursue the waiver. Within 30 days of a decision not to proceed with a waiver and before taking action on that decision, the department shall report to the joint standing committee of the Legislature having jurisdiction over health and human services matters and shall provide a detailed analysis of the reasons for reaching that decision. [2001, c. 650, §3 (NEW).]

[ 2005, c. 401, Pt. C, §6 (AMD) .]

1-D. Enrollment fee. The department may assess an annual enrollment fee of $25 for participation in the MaineCare program for a family including a parent or caretaker relative of a child described in subsection 1, paragraph B or D when the family's income exceeds 150% of the nonfarm income official poverty line.

[ 2007, c. 539, Pt. NNN, §1 (NEW) .]

2. Resource test. The department may not apply a resource test to those children and pregnant women who are made eligible under this section, unless these persons also receive Temporary Assistance for Needy Families or United States Supplemental Security Income benefits.

[ 1989, c. 502, Pt. A, §72 (NEW); 1997, c. 530, Pt. A, §34 (AMD) .]

3. Benefits authorized. The scope of medical assistance to be provided within this section shall be that authorized by the Federal Sixth Omnibus Budget Reconciliation Act, Public Law 99-509.

[ 1989, c. 502, Pt. A, §72 (NEW) .]

SECTION HISTORY

1989, c. 502, §A72 (NEW). 1997, c. 530, §A34 (AMD). 1997, c. 643, §RR4 (AMD). 1997, c. 777, §A1 (AMD). 1999, c. 401, §§KKK2,3 (AMD). 1999, c. 401, §KKK10 (AFF). 1999, c. 531, §F2 (AFF). 1999, c. 731, §§KK1,OO1 (AMD). 1999, c. 790, §A25 (AMD). 2001, c. 450, §§A1,2 (AMD). 2001, c. 650, §§1-3 (AMD). 2003, c. 469, §A5 (AMD). 2003, c. 469, §A11 (AFF). 2003, c. 673, §§Y1,2 (AMD). 2003, c. 673, §Y3 (AFF). 2005, c. 3, §M1 (AMD). 2005, c. 3, §M2 (AFF). 2005, c. 401, §§C5,6 (AMD). 2007, c. 539, Pt. NNN, §1 (AMD). 2007, c. 695, Pt. C, §§9, 10 (AMD). 2011, c. 380, Pt. KK, §§2, 3 (AMD). 2011, c. 477, Pt. Z, §1 (AMD). 2011, c. 657, Pt. Z, §1 (AMD). 2011, c. 657, Pt. Z, §2 (AFF).



22 §3174-H. Availability of income between married couples in determination of eligibility

Notwithstanding this chapter, for the purpose of determining medical indigency and eligibility for assistance for an individual residing or about to reside in an institution eligible for Medicaid participation under this section, there shall be a presumption, rebuttable by either spouse, that each spouse has a marital property interest in 1/2 of the total monthly income of both spouses at the time of application for medical assistance. Only the 1/2 interest of the applicant spouse shall be considered available to the spouse in determining eligibility for medical indigency and eligibility for assistance. [1989, c. 502, Pt. A, §72 (NEW).]

The marital property interest of the applicant spouse in the income of both spouses may be rebutted upon a showing of one of the following: [1989, c. 502, Pt. A, §72 (NEW).]

1. Court order. A court order allocating marital income pursuant to alimony, spousal support, equitable division of marital property or disposition of marital property;

[ 1989, c. 502, Pt. A, §72 (NEW) .]

2. Individual ownership. The establishing of sole individual ownership of income from current active employment; or

[ 1989, c. 502, Pt. A, §72 (NEW) .]

3. Supplementary allocation of spousal income. By applying to the Department of Health and Human Services for a supplementary allocation of spousal income pursuant to this section.

[ 1989, c. 502, Pt. A, §72 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

The Department of Health and Human Services shall establish standards for the reasonable and adequate support of the community spouse and the community residence of the couple. The standards shall consider the cost of housing payments, property taxes, property insurance, utilities, food, medical expenses, transportation, other personal necessities and the presence of other dependent persons in the home. [1989, c. 502, Pt. A, §72 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

The community spouse may apply to the Department of Health and Human Services for a determination pursuant to the standards that the community spouse requires a larger portion of the marital income. Therefore, a smaller portion of the marital income will be available to the applicant spouse in determining medical indigency and eligibility for assistance. [1989, c. 502, Pt. A, §72 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

As soon as authorized by federal law, the department shall implement this section. [1989, c. 502, Pt. A, §72 (NEW).]

SECTION HISTORY

1989, c. 502, §A72 (NEW). 2003, c. 689, §B6 (REV).



22 §3174-I. Medicaid eligibility determinations for applicants to nursing homes

1. Needs assessment. In order to determine the most cost-effective and clinically appropriate level of long-term care services, the department or its designee shall assess the medical and social needs of each applicant to a nursing facility. If the department chooses a designee to carry out assessments under this section, it shall ensure that the assessments are comprehensive and objective.

A. The assessment must be completed prior to admission or, if necessary for reasons of the person's health or safety, as soon after admission as possible. [1993, c. 410, Pt. FF, §10 (AMD); 1993, c. 410, Pt. FF, §19 (AFF).]

B. The department shall determine whether the services provided by the facility are medically and socially necessary and appropriate for the applicant and, if not, what other services, such as home and community-based services, would be more clinically appropriate and cost effective. [1993, c. 410, Pt. FF, §10 (AMD); 1993, c. 410, Pt. FF, §19 (AFF).]

B-1. For persons with severe cognitive impairments who have been assessed and found ineligible for nursing facility level care, the department, through its community options unit, shall review the assessment and provide case management to assist consumers and caregivers to receive appropriate services. [2011, c. 657, Pt. BB, §2 (AMD).]

B-2. The department shall establish additional assessment practices and related policies for persons with Alzheimer's disease and other dementias as follows.

(1) For persons who have been assessed using the department's primary assessment instrument and found to have cognitive or behavioral difficulties but who do not require nursing intervention with the frequency necessary to qualify for nursing facility level of care, the department shall administer a supplemental dementia assessment for those persons with cognitive and behavioral impairments. By May 1, 1996, the criteria reflected in this supplemental dementia assessment and the scoring mechanism must be incorporated into rules adopted by the department in consultation with consumers, providers and other interested parties. The assessment criteria proposed in the rulemaking must consider, but are not limited to, the following: orientation, memory, receptive communication, expressive communication, wandering, behavioral demands on others, danger to self or others and awareness of needs.

(2) The department shall reimburse a nursing facility for individuals who are eligible for care based on the supplemental dementia assessment only if the nursing facility demonstrates a program of training in the care of persons with Alzheimer's disease and other dementias for all staff responsible for the care of persons with these conditions. The department, in consultation with consumers, providers and interested parties, shall develop the requirements for training and adopt rules containing those requirements. By July 1, 1997, the department, in consultation with consumers, providers and interested parties, shall adopt rules establishing the standards for treatments, services and settings to meet the needs of individuals who have Alzheimer's disease and other dementias. These standards must apply to all levels of care available to such individuals.

(3) No later than January 15, 1997, the department shall report to the joint standing committee of the Legislature having jurisdiction over health and human service matters on the extent to which the use of the supplemental dementia assessment has expanded medical eligibility for nursing facility care to include persons with Alzheimer's disease or other dementias.

(4) Rules adopted pursuant to this subsection are major substantive rules as defined by Title 5, chapter 375, subchapter II-A. [1995, c. 687, §1 (NEW).]

C. The department shall inform both the applicant and the administrator of the nursing facility of the department's determination of the services needed by the applicant and shall provide information and assistance to the applicant in accordance with subsection 1-A. [1993, c. 410, Pt. FF, §10 (AMD); 1993, c. 410, Pt. FF, §19 (AFF).]

D. [1995, c. 170, §2 (RP).]

E. The department shall perform a reassessment of the individual's medical needs when the individual becomes financially eligible for Medicaid benefits.

(1) If the individual, at both the admission assessment and any reassessment, is determined not to be medically eligible for the services provided by the nursing facility, and is determined not to be medically eligible at the time of the determination of financial eligibility, the nursing facility is responsible for providing services at no cost to the individual until such time as a placement at the appropriate level of care becomes available. After a placement becomes available at an appropriate level of care, the nursing facility may resume billing the individual for the cost of services.

(2) If the individual is initially assessed as needing the nursing facility's services under the assessment criteria and process in effect at the time of admission or is admitted as covered by Medicare for nursing facility services, but is reassessed as not needing those services at the time the individual is found financially eligible, then the department shall reimburse the nursing facility for services it provides to the individual in accordance with the principles of reimbursement for residential care facilities adopted by the department pursuant to section 3173. In calculating the fixed-cost component of per diem rates for nursing facility services, the department shall exclude days of service for which reimbursement is provided under this subparagraph. [1995, c. 696, Pt. B, §1 (AMD).]

F. Prior to performing assessments under this section, the department shall develop and disseminate to all nursing facilities and the public the specific standards the department will use to determine the medical eligibility of an applicant for admission to the nursing facility. A copy of the standards must be provided to each person for whom an assessment is conducted. In designing and phasing in the preadmission assessment under this section, the department shall collaborate with interested parties, including but not limited to consumers, nursing facility operators, hospital operators and home and community-based care providers. [1995, c. 170, §2 (AMD).]

G. A determination of medical eligibility under this section is final agency action for purposes of the Maine Administrative Procedure Act, Title 5, chapter 375. [1989, c. 498, (NEW).]

[ 2011, c. 657, Pt. BB, §2 (AMD) .]

1-A. Information and assistance. If the assessment performed pursuant to subsection 1 finds the level of nursing facility care clinically appropriate, the department shall determine whether the applicant also could live appropriately and cost-effectively at home or in some other community-based setting if home-based or community-based services were available to the applicant. If the department determines that a home or other community-based setting is clinically appropriate and cost-effective, the department shall:

A. Advise the applicant that a home or other community-based setting is appropriate; [1993, c. 410, Pt. FF, §11 (NEW); 1993, c. 410, Pt. FF, §19 (AFF).]

B. Provide a proposed care plan and inform the applicant regarding the degree to which the services in the care plan are available at home or in some other community-based setting and explain the relative cost to the applicant of choosing community-based care rather than nursing facility care; and [1993, c. 410, Pt. FF, §11 (NEW); 1993, c. 410, Pt. FF, §19 (AFF).]

C. Offer a care plan and case management services to the applicant on a sliding scale basis if the applicant chooses a home-based or community-based alternative to nursing facility care. [1993, c. 410, Pt. FF, §11 (NEW); 1993, c. 410, Pt. FF, §19 (AFF).]

The department may provide the services described in this subsection directly or through private agencies.

[ 1995, c. 170, §3 (AMD) .]

1-B. Notification by hospitals. Whenever a hospital determines that a patient will require long-term care services upon discharge from the hospital, the hospital shall notify the department prior to discharge that long-term care services are indicated and that a preadmission assessment must be performed under this section.

[ 1995, c. 170, §3 (AMD) .]

2. Assessment for mental illness, intellectual disability, autism or related conditions. The department shall assess every applicant to a nursing facility to screen for mental illness, intellectual disability, autism or other related conditions in accordance with the federal Nursing Home Reform Act, Public Law 100-203, Section 4211, 42 United States Code, Section 1396r. Such assessments are intended to increase the probability that any individual who has an intellectual disability, autism or other related condition or a mental illness will receive active treatment for that individual's condition.

[ 2011, c. 542, Pt. A, §33 (AMD) .]

3. Rules. The Department of Health and Human Services shall adopt rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, to implement this section.

[ 1989, c. 498, (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1989, c. 498, (NEW). 1993, c. 410, §§FF10-12 (AMD). 1993, c. 410, §FF19 (AFF). 1995, c. 170, §§2,3 (AMD). 1995, c. 687, §1 (AMD). 1995, c. 696, §B1 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 542, Pt. A, §33 (AMD). 2011, c. 657, Pt. BB, §2 (AMD).



22 §3174-J. Medicaid drug formulary (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §E35 (NEW). MRSA T. 22, §3174-J, sub-§4 (RP).



22 §3174-K. Counseling for certain children

By October 1, 1992, the department shall adopt rules to provide Medicaid coverage for crisis counseling for children up to 21 years of age who are in crisis as a result of their removal or imminent removal from their parents' homes. The rules must allow the counseling to be provided by licensed clinical social workers. [1991, c. 882, §1 (NEW).]

SECTION HISTORY

1991, c. 882, §1 (NEW).



22 §3174-L. Parity among counselors

1. Licensed clinical social workers and licensed clinical professional counselors. Licensed clinical social workers must be eligible to receive Medicaid reimbursement for counseling services whenever licensed clinical professional counselors are eligible to be reimbursed for those services. Licensed clinical professional counselors must be eligible to receive Medicaid reimbursement for counseling services whenever licensed clinical social workers are eligible to be reimbursed for those services.

[ 1993, c. 393, §1 (NEW) .]

2. Licensed master social workers and licensed professional counselors. Licensed master social workers must be eligible to receive Medicaid reimbursement for counseling services whenever licensed professional counselors are eligible to be reimbursed for those services. Licensed professional counselors must be eligible to receive Medicaid reimbursement for counseling services whenever licensed master social workers are eligible to be reimbursed for those services.

[ 1993, c. 393, §1 (NEW) .]

SECTION HISTORY

RR 1993, c. 1, §53 (COR). 1993, c. 393, §1 (NEW). 1993, c. 410, §I10 (NEW).



22 §3174-M. Medicaid drug formulary

1. Authority. The department has the authority to determine which prescription and over-the-counter drugs are subject to reimbursement and coverage under the Medicaid program.

[ 1993, c. 410, Pt. I, §10 (NEW) .]

1-A. Formulary standards. Any formulary established by the department must:

A. Conform to nationally accepted standards for a sound and adequate drug formulary system that promotes rational, clinically appropriate and safe access to medically necessary prescription drugs, ensures that members have timely and appropriate access to these drugs and does not discriminate based on disease or condition; [2005, c. 386, Pt. X, §1 (NEW).]

B. Be structured to maintain at least the same therapeutic categories and pharmacological classes of drugs provided on the MaineCare preferred drug list in effect on July 1, 2005; and [2005, c. 386, Pt. X, §1 (NEW).]

C. With respect to atypical antipsychotic drugs:

(1) Ensure that atypical antipsychotic drugs remain available in the same manner as on July 1, 2005;

(2) Adopt any clinical edits approved by the department's psychiatric work group; and

(3) Conform to national standards for the prescribing of atypical antipsychotic drugs. [2005, c. 386, Pt. X, §1 (NEW).]

[ 2005, c. 386, Pt. X, §1 (NEW) .]

2. Drug formulary committee.

[ 2005, c. 386, Pt. X, §2 (RP) .]

2-A. Drug formulary committee. As authorized by Section 1927 (d) (4) (A) of the federal Social Security Act, 42 United States Code, Section 1396r-8, the department may develop a formulary using the department's MaineCare drug utilization review committee, except that the membership of the formulary committee must include pharmacists who are expert in pharmacotherapy for pediatric, geriatric and psychiatric populations.

A. A vote of 2/3 of the members of the department's MaineCare drug utilization review committee present is required to add or delete a drug from the list of drugs that are subject to reimbursement and coverage under the MaineCare program. [2005, c. 386, Pt. X, §3 (NEW).]

B. A determination under rules adopted pursuant to subsection 3 that a drug or category of drug is not covered by the MaineCare program is a final agency action subject to review under the Maine Administrative Procedure Act. [2005, c. 386, Pt. X, §3 (NEW).]

[ 2005, c. 519, Pt. DDDD, §1 (AMD); 2005, c. 519, Pt. DDDD, §3 (AFF) .]

3. Emergency supply. The department shall adopt routine technical rules as necessary that provide for a pharmacy to dispense, in accordance with applicable licensing standards and professional judgment, a one-time supply for 10 days of the prescribed drug. The rules must allow the department to authorize refills of the drug on a case-by-case basis at the end of the 10-day period if the prescribing provider has not submitted the required information at that time or the department determines that an additional refill is necessary.

The rules must provide that receipt of a 10-day supply under this subsection does not relieve the prescribing provider of the duty to submit all required information. The provision of the 10-day supply does not entitle the MaineCare member to receive benefits pending appeal in the event that a request for prior authorization is ultimately denied, except when the member was receiving the drug for which the 10-day supply was provided immediately prior to the provision of that supply.

Any drug provided under this emergency procedure is considered a Medicaid-covered service pending departmental actions.

[ 2005, c. 386, Pt. X, §4 (RPR) .]

4. Rulemaking. Rules adopted pursuant to section 3174-J prior to its repeal are effective as of the effective date of this chapter without the taking of any action pursuant to the Maine Administrative Procedure Act.

[ 1993, c. 410, Pt. I, §10 (NEW) .]

5. Expedited review process. The department shall provide an independent review process whenever a MaineCare member has written certification from the member's physician that:

A. Delay in the provision of the requested drug may severely jeopardize the life or health of the MaineCare member or cause a severe functional decline in the member; or [2005, c. 386, Pt. X, §5 (NEW).]

B. A preferred drug, if provided, would impose a serious risk to the life or health of the MaineCare member. [2005, c. 386, Pt. X, §5 (NEW).]

The independent review process must ensure a decision within 72 hours of the time that the request is filed, unless the parties otherwise agree that the 72-hour period may be extended. The independent review process must ensure that coverage decisions based upon lack of medical necessity are conducted by a physician or pharmacist. The physician need not in all cases be of the same specialty or subspecialty as the prescribing physician.

[ 2005, c. 386, Pt. X, §5 (NEW) .]

SECTION HISTORY

RR 1993, c. 1, §53 (RNU). 1993, c. 410, §I10 (NEW). 2005, c. 386, §§X1-5 (AMD). 2005, c. 519, §DDDD1 (AMD). 2005, c. 519, §DDDD3 (AFF).



22 §3174-N. Authorization to pursue federal waivers to develop Medicaid managed-care program

The department is authorized to seek all necessary approvals to establish a Medicaid managed-care demonstration project pursuant to 42 United States Code, Social Security Act, Section 1115. [1993, c. 707, Pt. I, §2 (NEW).]

SECTION HISTORY

1993, c. 707, §I2 (NEW).



22 §3174-O. Establish rules

The department shall establish rules recognizing the Medicaid hospital assessment as a reimbursable cost to providers participating in the State's medical assistance program. [1995, c. 368, Pt. W, §5 (NEW).]

SECTION HISTORY

1995, c. 368, §W5 (NEW).



22 §3174-P. Prescription processing service fee (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 665, §EE1 (NEW). 1995, c. 665, §EE3 (AFF). 1997, c. 795, §6 (RP).



22 §3174-Q. Medicaid stability

Beginning August 1, 1996, the department shall obtain authorization from the Legislature before implementing changes in benefit structures and eligibility levels in the Medicaid program that could cause the following changes: [1995, c. 696, Pt. B, §2 (NEW).]

1. Percentages of enrollment. Changes in excess of 10% in the percentages of enrollment among different groups that are categorically eligible for Medicaid; and

[ 1995, c. 696, Pt. B, §2 (NEW) .]

2. Services covered. Elimination of services covered under the program on August 1, 1996, except when immediately necessary to comply with federal law. The department may not eliminate a service if modification of that service can achieve compliance with federal law. Any modification may be made only to the extent necessary to achieve compliance with federal law. Any elimination or modification made under this subsection must be done through rulemaking under the Maine Administrative Procedure Act. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

If the department takes action to eliminate or modify a service under this subsection, it shall provide notice of the rule-making proceedings to members of the Legislature.

[ 2009, c. 571, Pt. PPP, §1 (AMD) .]

SECTION HISTORY

1995, c. 696, §B2 (NEW). 2009, c. 571, Pt. PPP, §1 (AMD).



22 §3174-R. Medicaid drug rebate program

The department shall enter into a drug rebate agreement with each manufacturer of prescription drugs under the Medicaid program, in accordance with the federal Social Security Act, Section 1927, as long as the agreements are consistent with state and federal law and result in a net increase in rebate revenue available to the Maine Medicaid Program. Individual rebate agreements may vary. [2005, c. 397, Pt. A, §20 (RPR).]

§3174-R. Access to dental services for children under Medicaid

(As enacted by PL 1997, c. 667, §1 is REALLOCATED TO TITLE 22, SECTION 3174-S)

§3174-R. Cub Care program

(As enacted by PL 1997, c. 777, Pt. A, §2 is REALLOCATED TO TITLE 22, SECTION 3174-T)

SECTION HISTORY

RR 1997, c. 2, §§45,46 (RAL). 1997, c. 643, §RR5 (NEW). 1997, c. 667, §1 (NEW). 1997, c. 777, §A2 (NEW). 2003, c. 510, §A17 (AMD). 2003, c. 611, §2 (AMD). 2005, c. 397, §A20 (RPR).



22 §3174-S. Access to dental services for children under Medicaid (REALLOCATED FROM TITLE 22, SECTION 3174-R)

(REALLOCATED FROM TITLE 22, SECTION 3174-R)

The department shall increase access to comprehensive dental care for children under the Medicaid program so that services are received on a timely basis in the regions of the State in which they live, in accordance with this section. [RR 1997, c. 2, §45 (RAL).]

1. Telephone referral service. By April 1, 1998, the department shall establish a toll-free telephone referral service to provide individuals with information on dental services and assistance in accessing dental services. The telephone service must provide persons calling about dental services with oral notice of the availability of assistance in arranging for appointments for dental screening and necessary corrective treatment, transportation to dental appointments and other services necessary to ensure access.

[ RR 1997, c. 2, §45 (RAL) .]

2. Increasing providers. The department shall work with a statewide dental association and dentists in the State to increase the number of providers of dental care and the number participating in the Medicaid program.

[ RR 1997, c. 2, §45 (RAL) .]

3. Goal. It is the goal of the Legislature that children enrolled in the Medicaid program in all regions of the State have the same access to dental care as children enrolled in private dental insurance programs.

[ RR 1997, c. 2, §45 (RAL) .]

4. Annual report. By February 15, 1999 and annually thereafter, the department shall submit to the joint standing committee of the Legislature having jurisdiction over health and human services matters an annual report containing information related to the progress of the department in meeting the goal stated in subsection 3 and an action plan to increase access to dental care. The report must include an analysis of the progress being made in increasing access, the problems incurred within the prior year and corrective action to be taken. The action plan must consider the following strategies to increase access: nonprofit clinics; purchase of practice clinics; enhanced reimbursement for dentists serving a large number of children under the Medicaid program; and contracts with dental clinics and health centers to provide dental care.

[ RR 1997, c. 2, §45 (RAL) .]

SECTION HISTORY

RR 1997, c. 2, §45 (RAL).



22 §3174-T. Cub Care program (REALLOCATED FROM TITLE 22, SECTION 3174-R)

(REALLOCATED FROM TITLE 22, SECTION 3174-R)

1. Program established. The Cub Care program is established to provide health coverage for low-income children who are ineligible for benefits under the Medicaid program and who meet the requirements of subsection 2. The purpose of the Cub Care program is to provide health coverage to as many children as possible within the fiscal constraints of the program budget and without forfeiting any federal funding that is available to the State for the State Children's Health Insurance Program through the federal Balanced Budget Act of 1997, Public Law 105-33, 111 Stat. 251, referred to in this section as the Balanced Budget Act of 1997.

[ RR 1997, c. 2, §46 (RAL) .]

2. Eligibility; enrollment. Health coverage under the Cub Care program is available to children under 19 years of age whose family income is above the eligibility level for Medicaid under section 3174-G and below the maximum eligibility level established under paragraphs A and B, who meet the requirements set forth in paragraph C and for whom premiums are paid under subsection 5.

A. The maximum eligibility level, subject to adjustment by the commissioner under paragraph B, is 200% of the nonfarm income official poverty line. [1999, c. 401, Pt. QQ, §1 (AMD); 1999, c. 401, Pt. QQ, §5 (AFF).]

B. If the commissioner has determined the fiscal status of the Cub Care program under subsection 8 and has determined that an adjustment in the maximum eligibility level is required under this paragraph, the commissioner shall adjust the maximum eligibility level in accordance with the requirements of this paragraph.

(1) The adjustment must accomplish the purposes of the Cub Care program set forth in subsection 1.

(2) If Cub Care program expenditures are reasonably anticipated to exceed the program budget, the commissioner shall lower the maximum eligibility level set in paragraph A to the extent necessary to bring the program within the program budget.

(3) If Cub Care program expenditures are reasonably anticipated to fall below the program budget, the commissioner shall raise the maximum eligibility level set in paragraph A to the extent necessary to provide coverage to as many children as possible within the fiscal constraints of the program budget.

(4) The commissioner shall give at least 30 days' notice of the proposed change in maximum eligibility level to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over health and human services matters. [RR 1997, c. 2, §46 (RAL).]

C. All children resident in the State are eligible except a child who:

(1) Is eligible for coverage under the Medicaid program;

(2) Is covered under a group health insurance plan or under health insurance, as defined in Section 2791 of the federal Public Health Service Act, 42 United States Code, Section 300gg(c) (Supp. 1997);

(3) Is a member of a family that is eligible under Title 5, section 285 for health coverage under the state employee health insurance program;

(4) Is an inmate in a public institution or a patient in an institution for mental diseases; or

(5) Within the 3 months prior to application for coverage under the Cub Care program, was insured or otherwise provided coverage under an employer-based health plan for which the employer paid 50% or more of the cost for the child's coverage, except that this subparagraph does not apply if:

(a) The cost to the employee of coverage for the family exceeds 10% of the family's income;

(b) The parent lost coverage for the child because of a change in employment, termination of coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, COBRA, of the Employee Retirement Income Security Act of 1974, as amended, 29 United States Code, Sections 1161 to 1168 (Supp. 1997) or termination for a reason not in the control of the employee; or

(c) The department has determined that grounds exist for a good-cause exception. [RR 1997, c. 2, §46 (RAL).]

D. Notwithstanding changes in the maximum eligibility level determined under paragraph B, the following requirements apply to enrollment and eligibility:

(1) Children must be enrolled for 12-month enrollment periods. Prior to the end of each 12-month enrollment period the department shall redetermine eligibility for continuing coverage; and

(2) Children of higher family income may not be covered unless children of lower family income are also covered. This subparagraph may not be applied to disqualify a child during the 12-month enrollment period. Children of higher income may be disqualified at the end of the 12-month enrollment period if the commissioner has lowered the maximum eligibility level under paragraph B. [2001, c. 450, Pt. A, §3 (AMD).]

E. Coverage under the Cub Care program may be purchased for children described in subparagraphs (1) and (2) for a period of up to 18 months as provided in this paragraph at a premium level that is revenue neutral and that covers the cost of the benefit and a contribution toward administrative costs no greater than the maximum level allowable under COBRA. The department shall adopt rules to implement this paragraph. The following children are eligible to enroll under this paragraph:

(1) A child who is enrolled under paragraph A or B and whose family income at the end of the child's 12-month enrollment term exceeds the maximum allowable income set in that paragraph; and

(2) A child who is enrolled in the Medicaid program and whose family income exceeds the limits of that program. The department shall terminate Medicaid coverage for a child who enrolls in the Cub Care program under this subparagraph. [2001, c. 450, Pt. A, §3 (AMD).]

[ 2001, c. 450, Pt. A, §3 (AMD) .]

3. Program administration; benefit design. With the exception of premium payments under subsection 5 and any other requirements imposed under this section, the Cub Care program must be integrated with the Medicaid program and administered with it in one administrative structure within the department, with the same enrollment and eligibility processes, benefit package and outreach and in compliance with the same laws and policies as the Medicaid program, except when those laws and policies are inconsistent with this section and the Balanced Budget Act of 1997. The department shall adopt and promote a simplified eligibility form and eligibility process.

[ RR 1997, c. 2, §46 (RAL) .]

4. Benefit delivery. The Cub Care program must use, but is not limited to, the same benefit delivery system as the Medicaid program, providing benefits through the same health plans, contracting process and providers. Copayments and deductibles may not be charged for benefits provided under the program.

[ RR 1997, c. 2, §46 (RAL) .]

5. Premium payments. Premiums must be paid in accordance with this subsection.

A. Premiums must be paid at the beginning of each month for coverage for that month according to the following scale:

(1) Families with incomes between 150% and 160% of the federal nonfarm income official poverty line pay premiums of 5% of the benefit cost per child, but not more than 5% of the cost for 2 children;

(2) Families with incomes between 160% and 170% of the federal nonfarm income official poverty line pay premiums of 10% of the benefit cost per child, but not more than 10% of the cost for 2 children;

(3) Families with incomes between 170% and 185% of the federal nonfarm income official poverty line must pay premiums of 15% of the benefit cost per child, but not more than 15% of the cost for 2 children; and

(4) Families with incomes between 185% and 200% of the federal nonfarm income official poverty line must pay premiums of 20% of the benefit cost per child, but not more than 20% of the cost for 2 children. [2003, c. 673, Pt. TTT, §§3, 5 (AFF); 2003, c. 673, Pt. TTT, §1 (RPR).]

B. When a premium is not paid at the beginning of a month, the department shall give notice of nonpayment at that time and again at the beginning of the 6th month of the 6-month enrollment period if the premium is still unpaid, and the department shall provide an opportunity for a hearing and a grace period in which the premium may be paid and no penalty will apply for the late payment. If a premium is not paid by the end of the grace period, coverage must be terminated unless the department has determined that waiver of premium is appropriate under paragraph D. The grace period is determined according to this paragraph.

(1) If nonpayment is for the first, 2nd, 3rd, 4th or 5th month of the 6-month enrollment period, the grace period is equal to the remainder of the 6-month enrollment period.

(2) If nonpayment is for the 6th month of the 6-month enrollment period, the grace period is equal to 6 weeks. [RR 1997, c. 2, §46 (RAL).]

C. A child whose coverage under the Cub Care program has been terminated for nonpayment of premium and who has received coverage for a month or longer without premium payment may not reenroll until after a waiting period that equals the number of months of coverage under the Cub Care program without premium payment, not to exceed 3 months. [RR 1997, c. 2, §46 (RAL).]

D. The department shall adopt rules allowing waiver of premiums for good cause. [RR 1997, c. 2, §46 (RAL).]

[ 2003, c. 673, Pt. TTT, §§3, 5 (AFF); 2003, c. 673, Pt. TTT, §1 (RPR) .]

6. Incentives. In the contracting process for the Cub Care program and the Medicaid program, the department shall create incentives to reward health plans that contract with school-based clinics, community health centers and other community-based programs.

[ RR 1997, c. 2, §46 (RAL) .]

7. Administrative costs. The department shall budget 2% of the costs of the Cub Care program for outreach activities. After the first 6 months of the program and to the extent that the program budget allows, the department may expend up to 3% of the program budget on activities to increase access to health care. Administrative costs must include the cost of staff with experience in health policy administration equal to one full-time equivalent position.

[ RR 1997, c. 2, §46 (RAL) .]

8. Quarterly determination of fiscal status; reports. On a quarterly basis, the commissioner shall determine the fiscal status of the Cub Care program, determine whether an adjustment in maximum eligibility level is required under subsection 2, paragraph B and report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over health and human services matters on the following matters:

A. Enrollment approvals, denials, terminations, reenrollments, levels and projections. With regard to denials, the department shall gather data from a statistically significant sample and provide information on the income levels of children who are denied eligibility due to family income level; [RR 1997, c. 2, §46 (RAL).]

B. Cub Care program expenditures, expenditure projections and fiscal status; [RR 1997, c. 2, §46 (RAL).]

C. Proposals for increasing or decreasing enrollment consistent with subsection 2, paragraph B; [RR 1997, c. 2, §46 (RAL).]

D. Proposals for enhancing the Cub Care program; [RR 1997, c. 2, §46 (RAL).]

E. Any information the department has from the Cub Care program or from the Bureau of Insurance or the Department of Labor on employer health coverage and insurance coverage for low-income children; [RR 1997, c. 2, §46 (RAL).]

F. The use of and experience with the purchase option under subsection 2, paragraph D; and [RR 1997, c. 2, §46 (RAL).]

G. Cub Care program administrative costs. [RR 1997, c. 2, §46 (RAL).]

[ RR 1997, c. 2, §46 (RAL) .]

9. Provisions applicable to federally recognized Indian tribes. After consultation with federally recognized Indian nations, tribes or bands of Indians in the State, the commissioner shall adopt rules regarding eligibility and participation of children who are members of a nation, tribe or band, consistent with Title 30, section 6211, in order to best achieve the goal of providing access to health care for all qualifying children within program requirements, while using all available federal funds.

[ RR 1997, c. 2, §46 (RAL) .]

10. Rulemaking. The department shall adopt rules in accordance with Title 5, chapter 375 as required to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter II-A.

[ RR 1997, c. 2, §46 (RAL) .]

11. Cub Care drug rebate program. Effective October 1, 1999, the department shall enter into a drug rebate agreement with each manufacturer of prescription drugs that results in a rebate equal to that which would be achieved under the federal Social Security Act, Section 1927.

A. [1999, c. 522, §2 (AFF); 1999, c. 522, §1 (RP).]

[ 2005, c. 683, Pt. A, §34 (AMD) .]

12. Premium rate review; adjustment. Effective July 1, 2004, the department shall periodically evaluate the amount of premiums charged under this section to ensure that the premiums charged reflect the most current benefit cost per child. The commissioner shall adjust the premiums by rule. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 673, Pt. TTT, §2 (NEW) .]

SECTION HISTORY

RR 1997, c. 2, §46 (RAL). 1999, c. 401, §§QQ1,2 (AMD). 1999, c. 401, §QQ5 (AFF). 1999, c. 522, §1 (AMD). 1999, c. 731, §§PP1,2 (AMD). 1999, c. 790, §A61 (AFF). 2001, c. 450, §A3 (AMD). 2003, c. 20, §K10 (AFF). 2003, c. 673, §§TTT1,2 (AMD). 2003, c. 673, §§TTT3,5 (AFF). 2005, c. 683, §A34 (AMD).



22 §3174-U. Medicaid reimbursement for dental services

The department shall conduct an annual review of the adequacy of reimbursement rates for dental services for dentists who provide care for a disproportionate number of patients whose care is reimbursed through the Medicaid program and the Cub Care program established in section 3174-T. By December 31, 1999, the department shall report to the joint standing committee of the Legislature having jurisdiction over health and human services matters on the results of the study, including the costs in General Fund and other money. [1999, c. 301, §1 (NEW).]

§3174-U. Procedure for home health care changes

(As enacted by PL 1999, c. 329, §1 is REALLOCATED TO TITLE 22, SECTION 3174-W)

SECTION HISTORY

RR 1999, c. 1, §28 (RAL). 1999, c. 301, §1 (NEW). 1999, c. 329, §1 (NEW).



22 §3174-V. Federally qualified health center reimbursements

Beginning in fiscal year 2003-04, the reimbursement requirements listed in subsections 1 and 2 apply to payments for certain federally qualified health centers as defined in 42 United States Code, Section 1395x, subsection(aa)(1993). [2003, c. 20, Pt. K, §11 (AMD).]

1. Services furnished by center. The department shall reimburse a federally qualified health center no less than 100% of reasonable costs, reduced by the total copayments for which members are responsible, for services furnished by the center within the scope of service approved by the federal Health Resources and Services Administration or the commissioner if that center:

A. Is receiving a grant under Section 330 of the federal Public Health Services Act; or [1999, c. 401, Pt. T, §1 (NEW).]

B. Is receiving funding under contract with the recipient of a grant under Section 330 of the federal Public Health Services Act, is identified as a subrecipient in the Section 330 grantee's approved scope of work and meets the requirements to receive a grant under Section 330 of that Act. [1999, c. 401, Pt. T, §1 (NEW).]

[ 2003, c. 20, Pt. K, §11 (AMD) .]

2. Contracted services. When a federally qualified health center otherwise meeting the requirements of subsection 1 contracts with a managed care plan or the Dirigo Health Program for the provision of MaineCare services, the department shall reimburse that center the difference between the payment received by the center from the managed care plan or the Dirigo Health Program and 100% of the reasonable cost, reduced by the total copayments for which members are responsible, incurred in providing services within the scope of service approved by the federal Health Resources and Services Administration or the commissioner. Any such managed care contract must provide payments for the services of a center that are not less than the level and amount of payment that the managed care plan or the Dirigo Health Program would make for services provided by an entity not defined as a federally qualified health center.

[ 2005, c. 400, Pt. C, §1 (AMD) .]

SECTION HISTORY

1999, c. 401, §T1 (NEW). 2003, c. 20, §K11 (AMD). 2003, c. 469, §A7 (AMD). 2005, c. 400, §C1 (AMD).



22 §3174-W. Procedure for home health care changes (REALLOCATED FROM TITLE 22, SECTION 3174-U)

(REALLOCATED FROM TITLE 22, SECTION 3174-U)

Rules adopted by the department regarding access to home health care under the Medicaid program are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [RR 2003, c. 2, §73 (COR).]

SECTION HISTORY

RR 1999, c. 1, §28 (RAL). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §73 (COR).



22 §3174-X. Contracted ombudsman services

The department shall contract for ombudsman services for the Medicaid managed care population as long as nonstate funding is available for use as the state seed money for such a contract and General Fund money is not required. The department shall contract with the Maine nonprofit organization, other than the health benefits advisor already under contract with the department, best able to provide ombudsman services. [1999, c. 681, §1 (NEW).]

SECTION HISTORY

1999, c. 681, §1 (NEW).



22 §3174-Y. Prior authorization in Medicaid program

If the commissioner establishes maximum retail prices for prescription drugs pursuant to section 2693, the department shall adopt rules for the Medicaid program requiring additional prior authorization for the dispensing of drugs determined to be priced above the established maximum retail prices. The department shall adopt rules for the Medicaid program requiring additional prior authorization for the dispensing of drugs provided from manufacturers and labelers who do not enter into agreements with the department under section 2681, subsection 3. For the purposes of this section, "labeler" means an entity or person that receives prescription drugs from a manufacturer or wholesaler and repackages those drugs for later retail sale and that has a labeler code from the federal Food and Drug Administration under 21 Code of Federal Regulations, 207.20 (1999). [1999, c. 786, Pt. B, §3 (NEW).]

SECTION HISTORY

1999, c. 786, §B3 (NEW).



22 §3174-Z. Private, nonmedical and board and care institutions

Rules concerning the principles for reimbursement for private, nonmedical and board and care institutions must be major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 404, §1 (NEW).]

SECTION HISTORY

2001, c. 404, §1 (NEW).



22 §3174-AA. Asset limits

Beginning January 1, 2002, in determining eligibility for medical assistance under the Medicaid program for all individuals and families subject to an asset test, the department shall exempt from consideration all assets exempt pursuant to program rule on January 1, 2001 and shall adopt rules to exempt from consideration certain assets in amounts and under terms the department determines to be reasonable and consistent with the purposes of the Medicaid program as provided in this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. The rules must provide exemptions for the following assets: [2001, c. 450, Pt. A, §4 (NEW).]

1. Second vehicle. A 2nd vehicle that is necessary for employment, to secure medical treatment or to provide transportation for essential daily activities or a vehicle that has been modified for operation by or the transportation of a person with a disability; and

[ 2001, c. 450, Pt. A, §4 (NEW) .]

2. Savings. An amount up to $8,000 for an individual and up to $12,000 for a household of more than one person.

§3174-AA. Mail order drugs

(As amended by PL 2003, c. 451, Pt. XX, §1 is REALLOCATED TO TITLE 22, SECTION 3174-EE)

[ 2001, c. 450, Pt. A, §4 (NEW) .]

SECTION HISTORY

2001, c. 450, §A4 (NEW). RR 2003, c. 1, §19 (RAL). 2003, c. 20, §K12 (NEW). 2003, c. 451, §XX1 (AMD).



22 §3174-BB. Enrollment periods

The department shall establish enrollment periods for medical assistance as provided in this section. Prior to the end of the enrollment period, the department shall determine continuing eligibility for the next enrollment period and notify the enrollee of the determination. [2001, Pt. A, §4 (NEW).]

1. Children. In the Medicaid program and the Cub Care program under section 3174-T, the enrollment period for children under 19 years of age must be 12 months.

[ 2001, c. 450, Pt. A, §4 (NEW) .]

2. Adults. In the Medicaid program, the enrollment period must be the longest period allowed by federal law or regulation but may not exceed 12 months.

[ 2001, c. 450, Pt. A, §4 (NEW) .]

SECTION HISTORY

2001, c. 450, §A4 (NEW).



22 §3174-CC. Medicaid eligibility during incarceration

The department shall establish procedures to ensure that a person receiving federally approved Medicaid services prior to incarceration does not lose Medicaid eligibility as a result of that incarceration, even if Medicaid coverage is limited during the period of incarceration. Nothing in this section requires or permits the department to maintain an incarcerated person's Medicaid eligibility if the person no longer meets eligibility requirements. [2001, c. 659, Pt. B, §1 (NEW).]

SECTION HISTORY

2001, c. 659, §B1 (NEW).



22 §3174-DD. Dirigo health coverage

The department may contract with one or more health insurance carriers or the Dirigo Health Self-administered Plan established pursuant to Title 24-A, section 6981 to purchase Dirigo Health Program coverage for MaineCare members who seek to enroll through their employers pursuant to Title 24-A, section 6910, subsection 4, paragraph B. A MaineCare member who enrolls in the Dirigo Health Program as a member of an employer group receives full MaineCare benefits through the Dirigo Health Program. The benefits are delivered through the employer-based health plan, subject to nominal cost sharing as permitted by 42 United States Code, Section 1396o(2003) and additional coverage provided under contract by the department. [2007, c. 447, §2 (AMD).]

SECTION HISTORY

2003, c. 469, §A6 (NEW). 2005, c. 400, §C2 (AMD). 2007, c. 447, §2 (AMD).



22 §3174-EE. Mail order drugs (REALLOCATED FROM TITLE 22, SECTION 3174-AA)

(REALLOCATED FROM TITLE 22, SECTION 3174-AA)

The department shall require MaineCare members to purchase maintenance drugs by mail order when substantial cost efficiencies can be obtained by doing so. Any savings measures implemented by the department in fiscal year 2003-04 that are of a temporary nature may remain in effect only until a permanent savings measure or measures are implemented. [RR 2003, c. 1, §19 (RAL).]

SECTION HISTORY

RR 2003, c. 1, §19 (RAL).



22 §3174-FF. MaineCare Basic

1. Established. The MaineCare Basic program is established to deliver medically necessary health care services to adult members of the MaineCare program.

[ 2003, c. 673, Pt. MMM, §1 (NEW) .]

2. Rules. The department shall adopt rules to implement MaineCare Basic in accordance with this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 673, Pt. MMM, §1 (NEW) .]

3. Services. The rules adopted pursuant to subsection 2 must provide for access to medically necessary services as provided in the federally approved Medicaid state plan. Benefits for certain services are limited as follows.

A. A member is eligible for speech therapy benefits if the member has been assessed to have rehabilitation potential or a demonstrated medical necessity for speech therapy to avoid a significant deterioration in the member's ability to communicate orally, safely swallow or masticate. In order for the member to be eligible for speech therapy benefits, a physician must document that the member has experienced a significant decline in ability to communicate orally, safely swallow or masticate or may reasonably suffer a significant deterioration in these functions if therapy is not provided. Speech therapy benefits must cover one initial evaluation of the member per provider per year and one reevaluation every 6 months per provider. Speech therapy benefits must cover outpatient therapy provided in the home, independent practitioners' offices and speech and hearing clinic sites. [2007, c. 71, §1 (RPR).]

B. A member is eligible for rehabilitation services benefits for brain injury subject to levels of care determined by rule. [2003, c. 673, Pt. MMM, §1 (NEW).]

C. A member is eligible for psychological services benefits for individual and group counseling. Benefits for one or both types of counseling combined are limited to a total of 16 one-hour visits per year, except that the department may increase the maximum number of visits for psychological services to 24 visits in a 12-month period as long as any cost associated with this increase is offset by savings from managing the use of these services by methods that may include prior authorization. [2005, c. 680, §1 (AMD).]

D. A member is eligible for benefits for durable medical equipment, prosthetics and orthotics for one pair of shoes and one pair of inserts per year, medical supplies required to meet standard daily needs and power wheelchairs for a member who is nonambulatory and has a significant neuromuscular disease or disorder. [2003, c. 673, Pt. MMM, §1 (NEW).]

E. A member is eligible for occupational and physical therapy benefits provided by occupational and physical therapists licensed under Title 32 and who are acting within their scope of practice. Services of occupational and physical therapists may be provided in all outpatient settings, including the home. For services subject to this paragraph, the department may require a member to have that member's rehabilitation potential documented by a physician and may limit treatment to:

(1) Treatment following an acute hospital stay for a condition affecting range of motion, muscle strength and physical functional abilities;

(2) Treatment after a surgical procedure performed for the purpose of improving physical function; or

(3) Treatment in those situations in which a physician has documented that the patient has in the preceding 30 days required extensive assistance in the performance of one or more of the following activities of daily living: eating, toileting, locomotion, transfer or bed mobility.

The department may limit occupational and physical therapy services benefits under this paragraph for palliative care and maintenance of function to one visit per year to design a plan of care and train the member or caretaker of the member to implement the plan or to reassess the plan of care. [2003, c. 673, Pt. MMM, §1 (NEW).]

F. A member is eligible for benefits for chiropractic services provided by a chiropractor licensed under Title 32. Benefits under this paragraph may be limited by the department by requiring a member to have that member's rehabilitation potential documented by a physician. Benefits may be limited to treatment as follows:

(1) Treatment for acute neuromuscular skeletal conditions affecting range of motion, muscle strength and physical functional abilities; or

(2) Treatment after a surgical procedure performed for the purpose of improving physical function. [2003, c. 673, Pt. MMM, §1 (NEW).]

G. A member is eligible for benefits under the private duty nursing and personal care program and waiver programs for the physically disabled or elderly as long as those benefits may be limited by reductions in units of service or by rate reductions. [2003, c. 673, Pt. MMM, §1 (NEW).]

H. A member who is eligible for benefits under section 3174-G, subsection 1, paragraph F is eligible for benefits under this section subject to the provisions of paragraphs A to G and to additional rules limiting benefits as specified in this paragraph.

(1) Benefits for inpatient hospital admissions are limited to 2 per year, except that more admissions may be approved through prior authorization by the department. This subparagraph does not limit inpatient hospital benefits for laboratory services, x-ray services, prenatal care and mental health diagnoses.

(2) Benefits for outpatient visits to a hospital are limited to 5 per year, except that more visits may be approved through prior authorization by the department. This subparagraph does not limit benefits for visits for laboratory services, x-ray services, prenatal care and mental health diagnoses.

(3) Benefits for brand-name prescription medications are limited to 5 medications dispensed during the same time period, except that benefits for additional brand-name medications may be approved through prior authorization by the department. In addition to the brand-name limitation, as compared to members who are eligible under other paragraphs of section 3174-G, subsection 1, prescription medication benefits for members who are eligible under paragraph F are limited by stricter prior authorization requirements, increased review of pharmacy use and a request for federal permission to waive freedom of choice.

(4) A member who is eligible for benefits under section 3174-G, subsection 1, paragraph F begins coverage on the date that the department determines that the member is eligible. [2003, c. 673, Pt. MMM, §1 (NEW).]

[ 2007, c. 71, §1 (AMD) .]

SECTION HISTORY

2003, c. 673, §MMM1 (NEW). 2005, c. 680, §1 (AMD). 2007, c. 71, §1 (AMD).



22 §3174-GG. Long-term Care Partnership Program

There is established within the department the Long-term Care Partnership Program pursuant to Section 6021 of the federal Deficit Reduction Act of 2005, Public Law 109-171, 120 Stat. 4 (2006), referred to in this section as "the program," to provide incentives for persons to insure the costs of their own long-term care and to alleviate some of the costs of long-term care being paid by MaineCare. The department shall administer the program as a part of MaineCare. [2009, c. 101, §1 (AMD).]

1. Eligibility. A person is eligible for the program if that person is insured under a policy of long-term care insurance qualified pursuant to the federal Deficit Reduction Act of 2005 and approved for the purpose of the program and has used the policy alone or in combination with private resources to pay for long-term care costs without resort to MaineCare coverage. In order to qualify for benefits under the program, a person must be eligible under this subsection and meet the other criteria required for long-term care benefits under the MaineCare program as provided in this chapter and in rules adopted by the department.

[ 2009, c. 101, §2 (AMD) .]

2. Benefits. The benefits of the program include coverage for long-term care services under MaineCare after the person participating in the program has used the available coverage and benefits purchased under the approved long-term care policy.

[ 2009, c. 101, §3 (AMD) .]

3. Disregard. In addition to assets disregarded or exempt under MaineCare program rules, in determining eligibility for MaineCare and the amount of MaineCare benefits and in estate recovery pursuant to section 14, subsection 2-I, the program must disregard assets of an eligible person that are disclosed to the department in the application or posteligibility process in an amount equal to the benefits paid by the approved long-term care insurance policy.

[ 2009, c. 101, §4 (AMD) .]

4. Information. In cooperation with the Department of Professional and Financial Regulation, Bureau of Insurance, the department shall provide information to the public regarding the program and approved long-term care insurance policies.

[ 2005, c. 12, Pt. DDD, §10 (NEW) .]

5. Reciprocal agreements. The department shall enter into reciprocal agreements with other states to extend the program to persons who purchased long-term care insurance policies equivalent to policies approved in this State and to extend similar programs in other states to persons who purchase approved policies in this State and who later relocate and apply for Medicaid long-term care benefits in other states.

[ 2005, c. 12, Pt. DDD, §10 (NEW) .]

6. Other laws. Eligibility for the program does not preclude enforcement of laws regarding recovery of MaineCare benefits incorrectly paid or 3rd-party liability claims by the department. The provisions of this section do not enlarge or otherwise modify medical assistance benefits under the MaineCare program. The provisions of section 14, subsection 2-I, paragraph A, subparagraph (3) do not apply to assets disregarded under the program.

[ 2005, c. 12, Pt. DDD, §10 (NEW) .]

7. Rulemaking. The department, after consultation with the Superintendent of Insurance within the Department of Professional and Financial Regulation, shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 12, Pt. DDD, §10 (NEW) .]

SECTION HISTORY

2005, c. 12, §DDD10 (NEW). 2009, c. 101, §§1-4 (AMD).



22 §3174-HH. Coordination of services

For the purposes of maximizing coverage for prescription drugs for members who are enrolled in the MaineCare program, the department may provide prescription drug services for MaineCare members through the elderly low-cost drug program established under section 254-D. [2005, c. 401, Pt. B, §1 (NEW).]

§3174-HH. MaineCare reimbursement for ambulance services

(As enacted by PL 2005, c. 386, Pt. FF, §1 is REALLOCATED TO TITLE 22, SECTION 3174-JJ)

SECTION HISTORY

RR 2005, c. 1, §6 (RAL). 2005, c. 386, §FF1 (NEW). 2005, c. 401, §B1 (NEW).



22 §3174-II. Relationship to federal Medicare program

1. Authorization. To the extent permitted by federal law, with regard to the Medicare Part D benefit established in the federal Medicare Prescription Drug, Improvement, and Modernization Act of 2003, Public Law 108-173, the department may:

A. Serve as an authorized representative for MaineCare members for the purpose of enrollment into a Medicare Part D plan; [2005, c. 401, Pt. B, §1 (NEW).]

B. Apply for Medicare Part D benefits and subsidies on behalf of MaineCare members; [2005, c. 401, Pt. B, §1 (NEW).]

C. Establish rules by which MaineCare members may opt out of the procedures under paragraphs A and B; [2005, c. 401, Pt. B, §1 (NEW).]

D. At its discretion, file exceptions and appeals on behalf of MaineCare members who are beneficiaries under Medicare Part D. The department may identify a designee for this function; and [2005, c. 401, Pt. B, §1 (NEW).]

E. Identify objective criteria for evaluating Medicare Part D plans for the purposes of assisting or enrolling MaineCare members in Medicare Part D plans. [2005, c. 401, Pt. B, §1 (NEW).]

(As enacted by PL 2005, c. 457, Pt. JJJ, §1 is REALLOCATED TO TITLE 22, SECTION 3174-KK)

[ 2005, c. 401, Pt. B, §1 (NEW) .]

SECTION HISTORY

RR 2005, c. 1, §7 (RAL). 2005, c. 401, §B1 (NEW). 2005, c. 457, §JJJ1 (NEW).



22 §3174-JJ. MaineCare reimbursement for ambulance services (REALLOCATED FROM TITLE 22, SECTION 3174-HH)

(REALLOCATED FROM TITLE 22, SECTION 3174-HH)

The department shall reimburse for ambulance services under MaineCare at a level that is not less than the average allowable reimbursement rate under Medicare for such services or at the highest percent of that level that is possible within resources appropriated for those purposes. Beginning March 1, 2015, the department shall reimburse for ambulance services under MaineCare at a level that is not less than 65% of the average allowable reimbursement rate under Medicare for such services. [2013, c. 441, §1 (AMD).]

SECTION HISTORY

RR 2005, c. 1, §6 (RAL). 2013, c. 441, §1 (AMD).



22 §3174-KK. MaineCare Stabilization Fund (REALLOCATED FROM TITLE 22, SECTION 3174-II)

(REALLOCATED FROM TITLE 22, SECTION 3174-II)

1. Fund established. The MaineCare Stabilization Fund, referred to in this section as "the fund," is established as an Other Special Revenue Funds account for the purposes specified in this section.

[ RR 2005, c. 1, §7 (RAL) .]

2. Nonlapsing. Any unexpended balances in the fund may not lapse but must be carried forward.

[ RR 2005, c. 1, §7 (RAL) .]

3. Fund purposes. Allocations from the fund must prevent any loss of services or increased cost of services to a MaineCare member or a person receiving benefits under the elderly low-cost drug program under section 254-D that would otherwise result from insufficient General Fund appropriations, insufficient federal matching funds or any other shortage of funds, changes in federal or state law, rule or policy or the implementation of the federal Medicare Prescription Drug, Improvement, and Modernization Act of 2003.

[ 2005, c. 683, Pt. A, §35 (AMD) .]

4. Report by State Controller. The State Controller shall report at least annually on the fund on or before the 2nd Friday in November to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over health and human services matters. The report must summarize the status of and activity in the fund.

[ RR 2005, c. 1, §7 (RAL) .]

SECTION HISTORY

RR 2005, c. 1, §7 (RAL). 2005, c. 683, §A35 (AMD).



22 §3174-LL. Inpatient services reimbursement based on diagnosis-related groups

Beginning April 1, 2010, the Department of Health and Human Services shall begin to phase in a system to reimburse noncritical access hospitals for inpatient services under the MaineCare program an amount per discharge that is based on diagnosis-related groups modeled on the system used by the federal Medicare program. The new diagnosis-related groups payment system must be budget neutral, based on MaineCare hospital payments for the year prior to the year of implementation. The new payment system must be implemented for each noncritical access hospital at the beginning of the hospital's first fiscal year that commences on or after April 1, 2010. The Department of Health and Human Services shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. [2009, c. 213, Pt. CC, §3 (NEW).]

SECTION HISTORY

2009, c. 213, Pt. CC, §3 (NEW).



22 §3174-MM. Outpatient services reimbursement under the MaineCare program based on ambulatory payment classifications

Beginning April 1, 2010, the Department of Health and Human Services shall begin to phase in a system to reimburse noncritical access hospitals for outpatient services under the MaineCare program an amount per patient service based on ambulatory payment classifications modeled on the system used by the federal Medicare program. The new ambulatory payment classifications must be budget neutral based on MaineCare payments for the same services in the year prior to the year of implementation. The new payment system must be implemented for each hospital at the beginning of the hospital's first fiscal year that commences on or after April 1, 2010. The Department of Health and Human Services shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. [2009, c. 213, Pt. CC, §4 (NEW).]

SECTION HISTORY

2009, c. 213, Pt. CC, §4 (NEW).



22 §3174-NN. Inpatient services reimbursement for critical access hospitals based on diagnosis-related groups (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 213, Pt. CC, §5 (NEW). 2011, c. 657, Pt. H, §5 (AFF). 2011, c. 657, Pt. H, §2 (RP).



22 §3174-OO. Outpatient services reimbursement for critical access hospitals under the MaineCare program based on ambulatory payment classifications (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 213, Pt. CC, §6 (NEW). 2011, c. 657, Pt. H, §5 (AFF). 2011, c. 657, Pt. H, §3 (RP).



22 §3174-PP. Medicaid reimbursement for eligible services provided through the Child Development Services System and school administrative units

1. Consultation. Prior to adopting or amending any rule that pertains to the administration of a program of Medicaid coverage established by the department pursuant to this chapter for services that qualify for reimbursement and are provided through the auspices of the Child Development Services System and school administrative units in accordance with the federal Individuals with Disabilities Education Act, 20 United States Code, Section 1400 et seq., the Office of MaineCare Services shall consult with the following interested parties on the proposed adoption or amendment of rules:

A. The Commissioner of Education or the commissioner's designee; [2009, c. 643, §1 (NEW).]

B. The Executive Director of the Maine School Management Association or the executive director's designee; [2009, c. 643, §1 (NEW).]

C. The executive director of a statewide organization of administrators of services for children with disabilities or the executive director's designee; [2009, c. 643, §1 (NEW).]

D. The executive director of a statewide organization for disability rights or the executive director's designee; and [2009, c. 643, §1 (NEW).]

E. The Executive Director of the Maine Developmental Disabilities Council or the executive director's designee. [2009, c. 643, §1 (NEW).]

[ 2009, c. 643, §1 (NEW) .]

2. Monthly report. The Office of MaineCare Services shall prepare and submit at the beginning of each month a report that includes a detailed statement of the status of any proposed adoption or amendment of rules that pertain to the Medicaid programs specified in subsection 1 to the joint standing committee of the Legislature having jurisdiction over education matters and the joint standing committee of the Legislature having jurisdiction over health and human services matters.

[ 2009, c. 643, §1 (NEW) .]

SECTION HISTORY

2009, c. 643, §1 (NEW).



22 §3174-QQ. Care for children with life-threatening conditions

The department shall make decisions approving or disapproving care or services for children with life-threatening conditions who are members in the MaineCare program within one working day of receiving a complete urgent request or order from the health care provider or providers for the child. [2011, c. 35, §1 (NEW).]

§3174-QQ. Dental hygienist reimbursement

(Section 3174-QQ as enacted by PL 2011, c. 457, §1 is REALLOCATED TO TITLE 22, SECTION 3174-RR)

SECTION HISTORY

RR 2011, c. 1, §32 (RAL). 2011, c. 35, §1 (NEW). 2011, c. 457, §1 (NEW).



22 §3174-RR. Dental hygienist reimbursement (REALLOCATED FROM TITLE 22, SECTION 3174-QQ)

(REALLOCATED FROM TITLE 22, SECTION 3174-QQ)

1. Reimbursement. By October 1, 2012, the department shall provide for the reimbursement under the MaineCare program of independent practice dental hygienists practicing as authorized under Title 32, section 1094-I for the following procedures:

A. Prophylaxis performed on a person who is 21 years of age or younger; [RR 2011, c. 1, §32 (RAL).]

B. Topical application of fluoride performed on a person who is 21 years of age or younger; [RR 2011, c. 1, §32 (RAL).]

C. Provision of oral hygiene instructions; [RR 2011, c. 1, §32 (RAL).]

D. The application of sealants; [RR 2011, c. 1, §32 (RAL).]

E. Temporary fillings; and [RR 2011, c. 1, §32 (RAL).]

F. X-rays. [RR 2011, c. 1, §32 (RAL).]

Reimbursement must be provided to independent practice dental hygienists directly or to a federally qualified health center pursuant to section 3174-V when an independent practice dental hygienist is employed as a core provider at the center.

[ RR 2011, c. 1, §32 (RAL) .]

2. Rulemaking. The department shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ RR 2011, c. 1, §32 (RAL) .]

SECTION HISTORY

RR 2011, c. 1, §32 (RAL).



22 §3174-SS. Calculation of 24 months

1. Twenty-four month limit. Beginning January 1, 2013, the MaineCare program may not provide coverage for buprenorphine and naloxone combination drugs for an individual for the treatment of addiction to opioids for more than a total of 24 months unless the department, prior to the expiration of the 24th month of coverage, gives prior authorization for coverage for a longer period. The 24-month limit includes months prior to January 1, 2013 for which the individual received coverage.

[ 2011, c. 477, Pt. I, §1 (NEW) .]

2. Documentation of impact of 24-month limit; reports. The department shall monitor and document the impact of the 24-month limit established under subsection 1 on persons for whom coverage is terminated under this section. This documentation must include an evaluation of the impact of the termination of coverage on the use of MaineCare services by persons whose coverage is terminated and the health of those persons. By February 1st annually, the department shall submit a report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over health and human services matters that provides information regarding the impact of the limitation of coverage under this section on the use of MaineCare services and the health of persons subject to the limitation.

[ 2011, c. 477, Pt. I, §1 (NEW) .]

SECTION HISTORY

2011, c. 477, Pt. I, §1 (NEW).



22 §3174-TT. Limitation on reimbursement for opioids (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 477, Pt. O, §1 (NEW). 2011, c. 657, Pt. O, §1 (RP).



22 §3174-UU. Reimbursement for opioid drugs for the treatment of pain

This section applies to reimbursement under the MaineCare program for opioid drugs for the treatment of pain. [2011, c. 657, Pt. O, §2 (NEW).]

1. Treatment of a new onset of acute pain. The department shall establish limits for MaineCare reimbursement of opioid drugs that are prescribed as medically necessary in response to a new onset of acute pain. After the initial 15-day prescription, the limits established may not exceed 42 days per year without prior authorization. In order to qualify for reimbursement under this subsection, the prior authorized prescription may not provide for more than 14 days of medication and requires a face-to-face visit between the prescriber and the MaineCare member. Notwithstanding the provisions of this subsection, the department shall limit to a period of 60 days following the surgical procedure MaineCare reimbursement for opioid drugs as treatment of post-operative care prescribed following a surgical procedure for which the medical standard of care includes the use of opioids. A MaineCare member who suffers from intractable pain and for whom opioid drugs are medically necessary beyond the limits set by this subsection may qualify for opioid drugs under subsection 2 as treatment for long-term chronic pain.

[ 2013, c. 368, Pt. AAAAA, §1 (AMD) .]

2. Treatment of long-term chronic pain. Reimbursement for opioid drugs beyond the limit set in subsection 1 is allowed by prior authorization if the MaineCare member participates in one or more therapeutic treatment options established by the department through rulemaking.

In order to qualify for reimbursement for opioid drugs under this subsection, the MaineCare member must:

A. Have failed to have an adequate response to the prescribed therapeutic treatment options; [2013, c. 368, Pt. AAAAA, §1 (AMD).]

B. Have completed the prescribed therapeutic treatment options in accordance with the guidelines and show signs of regression; or [2013, c. 368, Pt. AAAAA, §1 (AMD).]

C. Have completed at least 50% of the prescribed therapeutic treatment options under this subsection, after which the prescriber recommends that adequate control of pain will not be obtained under the therapeutic treatment options. [2013, c. 368, Pt. AAAAA, §1 (AMD).]

The department shall limit reimbursement for opioids for a MaineCare member who fails to have an adequate response to the prescribed therapeutic treatment options, subject to exception based on medical necessity. The department may include in rulemaking the establishment of a daily dosing limit, subject to exception.

The department may waive the requirement of therapeutic treatment options through prior authorization when participation is not feasible and opioid treatment is medically necessary.

The department may allow a MaineCare member who is participating in a course of treatment recommended by a prescriber, including alternatives, in accordance with rules adopted by the department to obtain a prior authorization for physical therapy in excess of 2 visits to a maximum of 6 visits.

[ 2013, c. 368, Pt. AAAAA, §1 (AMD) .]

3. Second opinion. In order for a prescription to qualify for reimbursement under this section, prior to prescribing an opioid drug for a medical diagnosis known typically to have a poor response to opioid drugs, a prescriber shall obtain an evaluation from a prescriber from outside the practice of the prescriber.

[ 2013, c. 368, Pt. AAAAA, §1 (AMD) .]

4. Current use. The department may delay until January 1, 2013 the application of this section to the reimbursement for opioid drugs for MaineCare members who have been receiving such treatment consistently for 6 months or longer on the effective date of this section. The department may require the development of a protocol for proper, safe and effective tapering from opioid use when appropriate and may adopt exceptions to the requirements of this section based on diagnosis or condition or on the basis of daily doses.

[ 2011, c. 657, Pt. O, §2 (NEW) .]

5. Collaboration. The department shall seek input from pain specialists, addiction medicine specialists and members of the department's physician advisory committee in the development of rules governing this section.

[ 2011, c. 657, Pt. O, §2 (NEW) .]

6. Morphine equivalent dose. The department may establish and utilize a total daily morphine equivalent dose calculation when developing rules to implement this section.

[ 2011, c. 657, Pt. O, §2 (NEW) .]

7. Exceptions. This section does not apply to reimbursement for opioid drugs for the following MaineCare members as specified in rules adopted by the department or as established through the MaineCare preferred drug list:

A. A MaineCare member who is receiving opioid drugs for symptoms related to HIV, AIDS, cancer and certain other qualifying diseases and conditions, as established by department rule; [2011, c. 657, Pt. O, §2 (NEW).]

B. A MaineCare member who is receiving opioid drugs during inpatient treatment in a hospital or during hospice care; [2011, c. 657, Pt. O, §2 (NEW).]

C. A MaineCare member who is receiving opioid drugs at certain qualifying low doses, as established by department rule; [2013, c. 368, Pt. AAAAA, §1 (AMD).]

D. A MaineCare member for whom MaineCare reimbursement for opioid drugs for the treatment of addiction is restricted by limits applicable to methadone and buprenorphine and naloxone combination drugs; and [2013, c. 368, Pt. AAAAA, §1 (AMD).]

E. A MaineCare member who is residing in a nursing facility. [2013, c. 368, Pt. AAAAA, §1 (NEW).]

[ 2013, c. 368, Pt. AAAAA, §1 (AMD) .]

8. Rules. The department shall adopt rules to implement this section. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

§3174-UU. Methadone reimbursement limitations

(As enacted by PL 2011, c. 657, Pt. S, §1 is REALLOCATED TO TITLE 22, SECTION 3174-VV)

[ 2011, c. 657, Pt. O, §2 (NEW) .]

SECTION HISTORY

RR 2011, c. 2, §27 (RAL). 2011, c. 657, Pt. O, §2 (NEW). 2011, c. 657, Pt. S, §1 (NEW). 2013, c. 368, Pt. AAAAA, §1 (AMD).



22 §3174-VV. Methadone reimbursement limitations (REALLOCATED FROM TITLE 22, SECTION 3174-UU)

(REALLOCATED FROM TITLE 22, SECTION 3174-UU)

Effective January 1, 2013, reimbursement under the MaineCare program for methadone for the treatment of addiction to opiates as defined in Title 17-A, section 1101, subsection 7 is limited to a lifetime maximum of 24 months, except that reimbursement may be provided for longer than 24 months if prior authorization is received from the department. [RR 2011, c. 2, §27 (RAL).]

The department shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Prior to adopting rules under this section, the department shall seek input from stakeholders and experts in the field of substance abuse addiction and recovery, including, but not limited to, representatives of the Office of Substance Abuse and individuals with expertise in medication-assisted treatment. [RR 2011, c. 2, §27 (RAL).]

SECTION HISTORY

RR 2011, c. 2, §27 (RAL).



22 §3174-WW. Tobacco cessation

1. Coverage. The department shall provide coverage for comprehensive tobacco cessation treatment to a MaineCare member who is 18 years of age or older or who is pregnant. Coverage must include, at a minimum:

A. Coverage for all pharmacotherapy that is approved by the federal Food and Drug Administration for tobacco dependence treatment or is recommended as effective in the United States Public Health Service clinical practice guideline on treating tobacco use and dependence; and [2013, c. 444, §1 (NEW).]

B. Coverage for tobacco cessation counseling, to be available in individual and group forms. [2013, c. 444, §1 (NEW).]

[ 2013, c. 444, §1 (NEW) .]

2. Conditions of coverage. Coverage under this section must be provided with no copayments or other out-of-pocket cost sharing, including deductibles. The department may not impose annual or lifetime dollar limits or annual or lifetime limits on attempts to quit and may not require a MaineCare member to participate in counseling to receive medications.

[ 2013, c. 444, §1 (NEW) .]

3. Federal reimbursement. The department shall pursue all opportunities to maximize available federal reimbursement, including available administrative Medicaid match rates for telephonic counseling services, federal pharmacology purchasing agreements or other opportunities to maximize state resources for tobacco cessation medications and services.

[ 2013, c. 444, §1 (NEW) .]

SECTION HISTORY

2013, c. 444, §1 (NEW).



22 §3174-XX. Dental hygiene therapy reimbursement

1. Reimbursement. By October 1, 2015, the department shall provide for the reimbursement under the MaineCare program of dental hygiene therapists practicing as authorized under Title 32, chapter 16, subchapter 3-C for the procedures identified in their scope of practice. Reimbursement must be provided to dental hygiene therapists directly or to a federally qualified health center pursuant to section 3174-V when a dental hygiene therapist is employed as a core provider at the center.

[ 2013, c. 575, §1 (NEW); 2013, c. 575, §10 (AFF) .]

2. Rulemaking. The department shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 575, §1 (NEW); 2013, c. 575, §10 (AFF) .]

SECTION HISTORY

2013, c. 575, §1 (NEW). 2013, c. 575, §10 (AFF).



22 §3174-YY. State educational Medicaid officer

The commissioner shall designate an appropriate employee within the department as the state educational Medicaid officer to work in coordination with the Department of Education and school administrative units to maximize reimbursement for Medicaid services provided by school administrative units. [2015, c. 359, §1 (NEW).]

SECTION HISTORY

2015, c. 359, §1 (NEW).



22 §3175. Acceptance of federal provisions

The department is authorized, subject to the approval of the Governor, to: [1975, c. 771, §225 (AMD).]

1. Apply for assistance. Apply for federal assistance under the United States Social Security Act, as amended, and to comply with such conditions, not inconsistent with this chapter, as may be required for such assistance; and

[ 1973, c. 790, §2 (NEW) .]

2. Reports. Make such reports in such form and containing such information as the Federal Government may from time to time require and comply with such provisions as the Federal Government may from time to time find necessary as to assure the correctness and verification of such reports.

[ 1973, c. 790, §2 (NEW) .]

SECTION HISTORY

1973, c. 790, §2 (NEW). 1975, c. 771, §225 (AMD).



22 §3175-A. Delinquent nursing home taxes to be withheld from Medicaid payments

Whenever the commissioner receives written notice from the State Tax Assessor that a nursing home is delinquent by more than 30 days in making a health care provider tax payment required by Title 36, section 2873, the commissioner shall, upon 10 days' written notice, withhold the outstanding amount of tax, together with any applicable interest and penalties, from the nursing home's Medicaid payments. All amounts withheld by the commissioner pursuant to this section are deemed to be health care provider tax payments by the nursing home and must be transferred within 30 days to the State Tax Assessor, who shall apply the amount in question to the nursing home's tax account. [2001, c. 714, Pt. CC, §1 (NEW); 2001, c. 714, Pt. CC, §8 (AFF).]

SECTION HISTORY

2001, c. 714, §CC1 (NEW). 2001, c. 714, §CC8 (AFF).



22 §3175-B. Delinquent residential treatment facility taxes to be withheld from Medicaid payments

Whenever the commissioner receives written notice from the State Tax Assessor that a residential treatment facility is delinquent by more than 30 days in making a health care provider tax payment required by Title 36, section 2873, the commissioner shall, upon 10 days' written notice, withhold the outstanding amount of tax, together with any applicable interest and penalties, from the residential treatment facility's Medicaid payments. All amounts withheld by the commissioner pursuant to this section are deemed to be health care provider tax payments by the residential treatment facility and must be transferred within 30 days to the State Tax Assessor, who shall apply the amount in question to the residential treatment facility's tax account. [2001, c. 714, Pt. CC, §1 (NEW); 2001, c. 714, Pt. CC, §8 (AFF).]

SECTION HISTORY

2001, c. 714, §CC1 (NEW). 2001, c. 714, §CC8 (AFF).



22 §3175-C. Delinquent hospital taxes to be withheld from Medicaid payments

When the commissioner receives written notice from the State Tax Assessor that a hospital is delinquent by more than 30 days in making a health care provider tax payment required by Title 36, section 2883 or chapter 377, the commissioner shall, upon 10 days' written notice, withhold the outstanding amount of tax, together with any applicable interest and penalties, from the hospital's Medicaid payments. All amounts withheld by the commissioner pursuant to this section are deemed to be health care provider tax payments by the hospital and must be transferred within 30 days to the State Tax Assessor, who shall apply the amount in question to the hospital's tax account. [2003, c. 513, Pt. CC, §1 (AMD).]

SECTION HISTORY

2001, c. 714, §NN1 (NEW). 2003, c. 513, §CC1 (AMD).



22 §3175-D. Nursing facility depreciation

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Depreciation. For sales of nursing facilities, as defined in section 1812-A, that occur on or after October 1, 2009, the department shall either:

A. At the time of the sale, recapture depreciation paid by the department under the MaineCare program, from the proceeds of the sale; or [2009, c. 97, §1 (NEW).]

B. At the election of the buyer and seller, waive the recapture of depreciation at the time of the sale and allow the asset to transfer at the historical cost of the seller less depreciation allowed under the MaineCare program to the buyer for reimbursement purposes. [2009, c. 97, §1 (NEW).]

[ 2009, c. 97, §1 (NEW) .]

2. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 582, §5) Methodology. Beginning with the sale of a nursing facility that occurs on or after July 1, 2014, or such other date as approved by the United States Department of Health and Human Services, Centers for Medicare and Medicaid Services, the department shall calculate depreciation recapture using a methodology that provides percentage credits for buildings, fixed equipment and moveable equipment based on the number of years of operation by the owner of the nursing facility that is consistent with the following:

A. For the purposes of determining depreciation recapture for buildings and fixed equipment, the methodology must determine the number of years of operation by reference to the date on which the owner began operating with the original license; [2013, c. 582, §1 (NEW); 2013, c. 582, §5 (AFF).]

B. For the purposes of determining depreciation recapture for moveable equipment, the methodology must enable percentage credits to reach 100% after the first 6 years of the assigned useful life; and [2013, c. 582, §1 (NEW); 2013, c. 582, §5 (AFF).]

C. The methodology must treat as equivalent to the owner of the nursing facility any person or entity that owns or controls the entity that owns the nursing facility and any entity that is owned or controlled by the owner of the nursing facility. [2013, c. 582, §1 (NEW); 2013, c. 582, §5 (AFF).]

[ 2013, c. 582, §1 (NEW); 2013, c. 582, §5 (AFF) .]

SECTION HISTORY

2009, c. 97, §1 (NEW). 2013, c. 582, §1 (AMD). 2013, c. 582, §5 (AFF).



22 §3176. Treasurer of State as agent

The Treasurer of State shall be the appropriate officer of the State to receive available federal grants for programs for which the department may be eligible to receive federal funding in accordance with the Federal Social Security Act and the State Controller shall authorize expenditures therefrom as approved by the department. [1973, c. 790, §2 (NEW).]

SECTION HISTORY

1973, c. 790, §2 (NEW).



22 §3177. Suspension of aid

Appropriations for assistance under this chapter when used in programs entitled to receive federal matching funds shall not lapse but shall be a continuing account so long and as federal grants are available to match the State's contribution. No payments matchable by federal funds shall be made out of said account if federal grants or state appropriations are withdrawn, except that medical or remedial care or services contracted for before the date of such withdrawal shall be paid. Any money left in said fund in the event of withdrawal of federal grants or state appropriations shall be divided between the State and the Federal Government in proportion to the amount contributed by each. [1973, c. 790, §2 (NEW).]

SECTION HISTORY

1973, c. 790, §2 (NEW).



22 §3178. Payment to conservator or guardian

If an applicant for or a recipient of aid is found by the department to be incapable of taking care of himself or his money, payment shall be made only to a legally appointed guardian or conservator for his benefit. [1973, c. 790, §2 (NEW).]

SECTION HISTORY

1973, c. 790, §2 (NEW).



22 §3179. Change of circumstances

If at any time during the continuance of aid the recipient thereof becomes possessed of any property or income in excess of the amount last disclosed to the department, it shall be the duty of the recipient immediately to notify the department of the receipt or possession of such property or income, and the department may, after investigation, either cancel the aid or change the amount thereof in accordance with the circumstances. [1973, c. 790, §2 (NEW).]

Any recipient of aid under this chapter whose categorical assistance benefits are terminated by the department shall be sent a separate, timely and adequate notice of the effect that that termination will have on his medical assistance. The department shall develop procedures to assure the continuation, without interruption, of medical assistance to persons who, despite the termination of their categorical assistance benefits, are eligible for continuing coverage through any program under this chapter. [1977, c. 714, §4 (NEW).]

SECTION HISTORY

1973, c. 790, §2 (NEW). 1977, c. 714, §4 (AMD).



22 §3180. Inalienability of aid

All rights to aid shall be absolutely inalienable by any assignment, execution, pledge or otherwise, and shall not pass, in case of insolvency or bankruptcy, to any trustee, assignee or creditor. [1973, c. 790, §2 (NEW).]

SECTION HISTORY

1973, c. 790, §2 (NEW).



22 §3181. Appeals

1. Any person who is denied aid, or who is not satisfied with the amount of aid allotted to him, or is aggrieved by a decision of the department made under this chapter, or whose application is not acted upon with reasonable promptness, shall have the right of appeal to the commissioner, who shall provide the appellant with reasonable notice and opportunity for a fair hearing. Said commissioner or a member of the department designated and authorized by him shall hear all evidence pertinent to the matter at issue and render a decision thereon within a reasonable period after the date of the hearing. Such hearing shall conform to the procedures detailed herein. Review of any action or failure to act under this chapter shall be pursuant to Title 5, chapter 375, subchapter VII.

[ 1977, c. 694, §368 (AMD) .]

2. Any action relative to the grant, denial, reduction, suspension or termination of aid provided under this chapter must be communicated to the applicant or recipient in writing and shall include the specific reason or reasons for such action and shall state that the person affected has a right to a hearing.

[ 1973, c. 790, §2 (NEW) .]

SECTION HISTORY

1973, c. 790, §2 (NEW). 1977, c. 594, (AMD). 1977, c. 694, §368 (AMD).



22 §3182. Fraudulent representations; penalty

Any person who by means of a willfully false statement or representation, or by impersonation or other fraudulent devices, obtains or attempts to obtain, or aids or abets any person to obtain: [1973, c. 790, §2 (NEW).]

1. Assistance not entitled. Aid to which he is not entitled;

[ 1973, c. 790, §2 (NEW) .]

2. Larger assistance. A larger amount of aid than that to which he is entitled; or

[ 1973, c. 790, §2 (NEW) .]

3. Forfeited assistance. Payment of any forfeited installment of aid; and any person who knowingly buys or aids or abets in buying or in any way disposing of property of a recipient in such a way as to constitute a fraud upon the department shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than $500, or by imprisonment for not more than 11 months, or by both.

[ 1973, c. 790, §2 (NEW) .]

SECTION HISTORY

1973, c. 790, §2 (NEW).



22 §3183. General penalty

Any person who violates any of the provisions of this chapter for which no penalty is specifically provided shall be punished by a fine of not more than $500, or by imprisonment for not more than 11 months, or by both. If a recipient of aid is convicted of an offense under this chapter, the department may cancel the aid. [1973, c. 790, §2 (NEW).]

SECTION HISTORY

1973, c. 790, §2 (NEW).



22 §3184. Recovery of illegal payments

The department may recover the amount expended for aid in a civil action from a recipient or a former recipient who has failed to disclose assets which would have rendered him ineligible had he disclosed the assets. Such actions shall be prosecuted by the Attorney General in the name of the State of Maine, and the amount recovered shall be credited to the account for aid, medical or remedial care and services for the medically indigent. [1973, c. 790, §2 (NEW).]

SECTION HISTORY

1973, c. 790, §2 (NEW).



22 §3185. Medical expenses for catastrophic illness

The department shall cease accepting applications for assistance through the Catastrophic Medical Expense Fund on June 30, 1987. The Department of Health and Human Services shall continue to provide financial assistance to, or on behalf of, families or individuals residing in the State meeting eligibility requirements for the catastrophic illness program up to a period of one year after June 30, 1987. [1987, c. 349, Pt. H, §13 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

Any balance of funds in the Catastrophic Medical Expense Fund account on June 30, 1987, shall not lapse and shall be utilized to provide financial assistance to, or on behalf of, families or individuals residing in this State meeting eligibility requirements for the catastrophic illness program on June 30, 1987. [1987, c. 349, Pt. H, §13 (RPR).]

SECTION HISTORY

1977, c. 714, §5 (NEW). 1981, c. 463, §§H1-H4 (AMD). 1981, c. 665, §§1,2 (AMD). 1983, c. 460, §1 (AMD). 1983, c. 824, §X3 (AMD). 1985, c. 501, §B19 (AMD). 1987, c. 349, §H13 (RPR). 2003, c. 689, §B6 (REV).



22 §3186. Medical and social services referral service

The department shall establish and maintain an information and referral service for medically indigent persons who become pregnant as a result of rape, gross sexual misconduct, incest or sexual abuse. The information and referral service shall include a list of medical and social services available from state and private sources, including, but not limited to, counseling services, shelter, maternal health care, a list of physicians who have voluntarily agreed to provide to Medicaid eligible victims, pro bono, medical services not available from Medicaid and other applicable medical or social services. [1987, c. 402, Pt. A, §140 (RPR).]

This information shall also be made available to rape crisis centers, family planning agencies and other appropriate organizations. [1987, c. 402, Pt. A, §140 (RPR).]

In addition to the medical and social services information provided, the department shall strongly encourage and counsel each person receiving this information to report the rape, gross sexual misconduct, incest or sexual abuse to the appropriate authorities for criminal prosecution and shall assist that person in making the report, if requested. [1987, c. 402, Pt. A, §140 (RPR).]

Principles of reimbursement established for intermediate care facilities for persons with intellectual disabilities must be amended to implement the recommendations of the Advisory Committee on Staff Retention. [2011, c. 542, Pt. A, §34 (AMD).]

SECTION HISTORY

1985, c. 375, (NEW). 1985, c. 486, §1 (NEW). 1985, c. 749, §1 (AMD). 1987, c. 402, §A140 (RPR). 1987, c. 869, §1 (AMD). 2011, c. 542, Pt. A, §34 (AMD).



22 §3187. Principles of reimbursement; rules

The department shall meet annually with providers of community-based intermediate care facilities for persons with intellectual disabilities to review current principles of reimbursement under the federal Social Security Act, Title XIX, 42 United States Code, Chapter 7 and discuss necessary and appropriate changes. [2011, c. 542, Pt. A, §35 (AMD).]

Principles of reimbursement established for intermediate care facilities for persons with intellectual disabilities must ensure maximum flexibility enabling facilities to shift variable cost funds within accounts established pursuant to the principles. These principles may not set any artificial limits on specific variable cost accounts as long as facility totals are met. [2011, c. 542, Pt. A, §35 (AMD).]

Rules regarding principles of reimbursement for intermediate care facilities for persons with intellectual disabilities adopted pursuant to section 3173 are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A, except that rules adopted to establish an approval process for capital expenditures to renovate or construct intermediate care facilities for persons with intellectual disabilities are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 542, Pt. A, §35 (AMD).]

SECTION HISTORY

1987, c. 402, §A141 (NEW). 1995, c. 462, §A43 (AMD). 2003, c. 684, §1 (AMD). 2011, c. 380, Pt. XXX, §1 (AMD). 2011, c. 542, Pt. A, §35 (AMD).



22 §3188. Maine Managed Care Insurance Plan Demonstration for uninsured individuals

1. Development of demonstration. The Department of Health and Human Services shall develop, implement and administer the Maine Managed Care Insurance Plan Demonstration for individuals without health insurance in one urban site, one rural site and one site as determined by the department. Expenditures may not be incurred relative to the development of the 3rd site unless resources other than the General Fund are received by the department for that purpose.

[ 1989, c. 905, (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Targeted enrollment. The department shall target enrollment in this plan to low-income, non-Medicaid eligible individuals employed in groups of less than 15 and the self-employed. Individual or nongroup policies will not be offered through this program. Enrollment in this plan shall not be offered to any group where there has been a health plan offered at any time within the past 12 months or to any self-employed individual who has been covered by health benefits coverage at any time within the past 12 months; except that groups and individuals who were covered through the Medicaid program or who had health benefits and lost that coverage involuntarily and who otherwise would be eligible for the Maine Managed Care Insurance Plan Demonstration are eligible for enrollment.

The intent of this demonstration is to provide access to health benefits to those for whom financial barriers preclude the purchase of the coverage. Eligibility criteria for the Maine Managed Care Insurance Plan Demonstration shall be developed by the department based upon the advice of The Robert Wood Johnson Foundation's grant advisory committee.

[ 1987, c. 888, (RPR) .]

3. Report. The Department of Health and Human Services shall prepare and submit to the joint standing committees of the 114th Legislature having jurisdiction over banking and insurance; human resources; and appropriations and financial affairs, a report on the Maine Managed Care Insurance Plan Demonstration during the 3rd year of the demonstration project. This report shall include, but not be limited to, the following information.

A. An assessment of the demonstration's success in providing cost effective affordable insurance coverage for acute and primary care services for the target population; [1987, c. 349, Pt. H, §14 (NEW).]

B. An assessment of whether the demonstration should be continued, expanded incrementally to additional areas of the State, made a statewide project or discontinued; and [1987, c. 349, Pt. H, §14 (NEW).]

C. An assessment of plan contracting and competitive bidding options and a review of options for program structure as a fully public or semipublic entity. [1987, c. 349, Pt. H, §14 (NEW).]

[ 1987, c. 349, Pt. H, §14 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

4. Confidentiality of records. The following medical or financial information concerning applicants to the Maine Managed Care Insurance Plan Demonstration shall be considered confidential as follows.

A. All department records that contain information regarding the identity, medical status or financial resources of particular individuals applying for health insurance coverage under the Maine Managed Care Insurance Plan Demonstration are confidential and subject to release only with the written authorization of the applicant. [1989, c. 175, §3 (NEW).]

B. All department records that contain information regarding the identity or financial resources of a business or business owner applying for enrollment in the Maine Managed Care Insurance Plan Demonstration are confidential and subject to release only with written authorization of an authorized representative of the applicant's business. [1989, c. 175, §3 (NEW).]

[ 1989, c. 175, §3 (NEW) .]

SECTION HISTORY

1987, c. 349, §H14 (NEW). 1987, c. 888, (AMD). 1989, c. 175, §3 (AMD). 1989, c. 905, (AMD). 2003, c. 689, §B6 (REV).



22 §3189. The Maine Health Program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §A43 (NEW). 1989, c. 875, §§E36-39 (AMD). RR 1991, c. 2, §79 (COR). 1991, c. 9, §§N8-10 (AMD). 1991, c. 42, §§1-8 (AMD). 1991, c. 42, §11 (AFF). 1991, c. 528, §§GG1-9 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§GG1-9 (AMD). 1991, c. 622, §L9 (AMD). 1993, c. 410, §§FFF5-13 (AMD). 1993, c. 410, §FFF17 (AFF). 1993, c. 673, §§2-5 (AMD). 1993, c. 673, §10 (AFF). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 696, §A37 (AMD). 1999, c. 668, §100 (RP).



22 §3189-A. Advisory Board to Privatize the Maine Health Program (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §FFF14 (NEW). 1993, c. 673, §6 (AMD). 1993, c. 673, §10 (AFF). 1999, c. 668, §101 (RP).



22 §3190. Community Health Program grants (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §A43 (NEW). 1989, c. 875, §E40 (AMD). 1993, c. 6, §C9 (RP).



22 §3191. Funding of the Hospital Uncompensated Care and Governmental Payment Shortfall Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §A43 (NEW). 1989, c. 875, §E41 (AMD). 1993, c. 410, §FFF15 (RP).



22 §3192. Community Health Access Program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Benefit design" means the health care benefits package provided through the Community Health Access Program. [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

B. "Community board" means the local governing board of a community health plan corporation. [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

C. "Community health plan corporation excess insurance" means insurance that protects a plan offered by a community health plan corporation against higher than expected obligations at retention levels that do not have the effect of making the plan an insured plan. The issuance of community health access program excess insurance does not constitute the business of reinsurance. [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

D. "Complementary health care provider" means a health care professional, including, but not limited to, a massage therapist, naturopath, chiropractor, physical therapist or acupuncturist, who provides care or treatment to a person that complements the care or treatment provided by a primary care physician and is credentialed by a community board. [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

E. "Health quality measures" means statistical data that provides information on the quality of health care outcomes for individuals and groups with similar health problems. [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

F. "Medical data collection system" means the computerized, systematic collection of individual medical data, including the cost of medical care, that when analyzed provides information on the quality and costs of health care outcomes. [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

G. "Micro-employer" means an employer that has an average of 4 or fewer employees eligible for health care benefits in the 12 months preceding its enrollment in a plan offered by a community health plan corporation. [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

H. "Out-of-area medical services" means medical care services provided outside of the geographic region of a community health plan corporation. [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

I. "Program" means the Community Health Access Program established in this section. [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

[ 2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF) .]

2. Program established. The Community Health Access Program is established within the department to provide comprehensive health care services through local nonprofit community health plan corporations governed by community boards. The program's primary goal is to provide access to health care services to persons without health care insurance or who are underinsured for health care services. The purpose of the program is to demonstrate the economic and health care benefits of a locally managed, comprehensive health care delivery model. The program's emphasis is on preventive care, healthy lifestyle choices, primary health care and an integrated delivery of health care services supported by a medical data collection system.

[ 2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF) .]

3. Service areas. The department may establish 2 service areas for local plans developed by community health plan corporations in different geographic regions of the State. A service area established by the department must be an area that serves residents who seek regular primary health care services in conjunction with support from a hospital located in the same geographic region.

[ 2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF) .]

4. Eligible population. This subsection governs eligibility.

A. The following persons may enroll in plans developed by community health plan corporations:

(1) Micro-employers and their employees;

(2) Medicaid recipients;

(3) Self-insured employers and their employees to the extent allowed under the federal Employee Retirement Income Security Act;

(4) Self-employed persons; and

(5) Individuals without health care insurance. [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

B. Individuals eligible for group health care benefits through an individual's employment or spouse's employment may not enroll. [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

[ 2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF) .]

5. Community boards. A local community health plan corporation established pursuant to this section is governed by a community board composed of community members. The board membership must include representation of primary and complementary health care providers, mental health care providers, micro-employers and individuals enrolled in a plan offered by the community health plan corporation. The community boards shall establish bylaws and operating procedures.

[ 2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF) .]

6. Authorized powers. A local community health plan corporation may:

A. Develop a comprehensive health care benefit package that may include, but is not limited to, primary and tertiary health care services, mental health services, complementary health care services, preventive health care services, healthy lifestyle services and pharmaceutical services; [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

B. Develop medical data collection systems that will provide the program with the information necessary to support medical management strategies and will determine the costs and quality outcomes for the services provided; [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

C. Establish a fee structure sufficient to cover the actuarially determined costs of the comprehensive health care benefit package offered; [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

D. Develop a sliding fee schedule based on income to ensure that the fees are affordable for individuals covered by a plan offered by the community health plan corporation. The corporations are further authorized to establish mandatory minimum contributions by employers; [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

E. Collect fees from enrolled individuals and employers; [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

F. Solicit and accept funds from private and public sources to subsidize the corporation; [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

G. Develop community preventive care education and wellness programs. A corporation may coordinate its community preventive care education and wellness programs with schools, employers and other community institutions; [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

H. Enter into agreements with the department to provide care for individuals covered by the department's Medical Assistance Program in its geographic region and to develop methods to share access to medical information necessary for the program's medical data collection system; and [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

I. Enter into agreements with 3rd parties to provide needed services, including, but not limited to, administration, claims processing, customer services, stop-loss insurance, education, out-of-area medical services and other related services and products. [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

[ 2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF) .]

7. Community health plan corporation excess insurance. In order to ensure adequate financial resources to pay for medical services allowed in the benefit plans developed by community health plan corporations, a local community health plan corporation is required to enter into agreements with insurers licensed in this State to obtain community health plan corporation excess insurance and to provide coverage for those portions of the health care benefits package that expose the corporations to financial risks beyond the resources of the corporation. The department may develop rules to provide further options for community health plan corporations to maintain financial solvency. Participation in the Medicaid program satisfies the requirement of this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 428, Pt. I, §1 (AMD) .]

8. Cost-sharing agreements. A local community health plan corporation may enter into agreements with private health insurance carriers or the Medicaid program in accordance with the following.

A. A local community health plan corporation may enter into agreements with private health care insurers to cover individual medical costs associated with all or a portion of the costs resulting from the benefit plan or benefit plans offered by the community health plan corporation. [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

B. A local community health plan corporation may enter into agreements with the department to access Medicaid coverage for all or a portion of the individual medical costs resulting from the benefit plan or benefit plans offered by the local community health plan corporation. [2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF).]

C. The department may seek a waiver from the Federal Government as necessary to permit funding under the Medicaid program to be used for coverage of Medicaid-eligible individuals enrolled in a plan offered by a community health plan corporation. The department may adopt rules required to implement the waiver in accordance with this paragraph. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 428, Pt. I, §2 (AMD).]

[ 2003, c. 428, Pt. I, §2 (AMD) .]

9. Medical and cost data. If Medicaid-eligible individuals are enrolled in the program, the department shall provide medical and cost data to each local community health plan corporation at the community health plan corporation's request in a format usable by the community health plan corporation's medical data collection system for the analysis of health care costs and health care outcomes.

[ 2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF) .]

10. Dissolution or sale. Upon the dissolution, sale or other distribution of assets of a local community health plan corporation, the community board may convey or transfer the assets of the corporation only to one or more domestic corporations engaged in charitable or benevolent activities substantially similar to those of the community health plan corporation.

[ 2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF) .]

11. Annual reports. A local community health plan corporation established pursuant to this section shall submit a written report to the commissioner on or before January 21st annually. The report must address the financial feasibility, fee structure and benefit design of the plan offered by the community health plan corporation; the health quality measures, health care costs and quality of health care outcomes under the plan; and the number of persons enrolled in the plan. The commissioner may require more frequent reports and additional information. Annually, before March 15th of each year, the department must submit a report summarizing the plan's demonstrated effectiveness to the joint standing committees of the Legislature having jurisdiction over banking and insurance matters and health and human services matters.

[ 2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF) .]

12. Not subject to Title 24 or Title 24-A. A local community health plan corporation established pursuant to this section is not subject to any provisions of Title 24 or Title 24-A.

[ 2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF) .]

13. Confidentiality. All information in the medical data collection system maintained by a local community health plan corporation established under this section is confidential and may not be disclosed except as permitted by sections 1711-C and 1828.

[ 2001, c. 439, Pt. BBB, §1 (NEW); 2001, c. 439, Pt. BBB, §3 (AFF) .]

14. Rules. The department shall adopt rules establishing minimum standards for financial solvency, benefit design, enrollee protections, disclosure requirements, conditions for limiting enrollment and procedures for dissolution of a community health plan corporation. The department may also adopt any rules necessary to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The department shall begin preparing the rules required under this subsection no later than January 1, 2007.

§3192. Affordable Health Care Fund

(As enacted by PL 2001, c. 450, Pt. B, §2 is REALLOCATED TO TITLE 22, SECTION 3193)

[ 2003, c. 688, Pt. K, §1 (AMD) .]

SECTION HISTORY

RR 2001, c. 1, §27 (RAL). 2001, c. 439, §BBB1 (NEW). 2001, c. 439, §BBB3 (AFF). 2001, c. 450, §B2 (NEW). 2003, c. 428, §§I1-3 (AMD). 2003, c. 688, §K1 (AMD).



22 §3193. Affordable Health Care Fund (REALLOCATED FROM TITLE 22, SECTION 3192)

(REALLOCATED FROM TITLE 22, SECTION 3192)

The Affordable Health Care Fund is established to assist individuals with the costs of participation in community health access programs. The fund is a nonlapsing fund and any excess funds may be used only for the purposes of this section. The fund may be used only to subsidize the costs of community health access programs' fees. The department shall establish subsidies on a sliding scale based on income for eligible individuals enrolled in community health access programs. Individuals eligible for health coverage under the Medicaid or Medicare program are not eligible to receive a subsidy from this fund. [RR 2001, c. 1, §27 (RAL).]

SECTION HISTORY

RR 2001, c. 1, §27 (RAL).



22 §3194. Report on cost of dispensing medication

The Office of MaineCare Services within the department shall biennially review and report to the joint standing committee of the Legislature having jurisdiction over health and human services matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs regarding the cost of dispensing a medication in the State. By July 1st of each even-numbered year, the Office of MaineCare Services shall consider adjusting, through MaineCare rule amendment, the MaineCare pharmacy professional fee to reflect the cost of dispensing a medication in the State. [2007, c. 539, Pt. HH, §1 (NEW); 2007, c. 590, §1 (NEW).]

SECTION HISTORY

2007, c. 539, Pt. HH, §1 (NEW). 2007, c. 590, §1 (NEW).









Part 1-A: STATE SUPPLEMENTAL INCOME FOR BLIND, DISABLED AND ELDERLY PEOPLE

Chapter 855-A: GENERAL PROVISIONS

22 §3200. Short title

This Part may be cited as the 1974 State Supplemental Income Act. [1973, c. 790, §3 (NEW).]

SECTION HISTORY

1973, c. 790, §3 (NEW).



22 §3201. Declaration of objectives and purpose

1. Objective. In keeping with the American heritage that each person in our society has an inherent human dignity, it is declared that blind, disabled and elderly people of our State of Maine are entitled to sufficient income to attain a reasonable standard of living, which will encourage the pursuit of a meaningful life of greatest value to the nation, State of Maine, and fellow human beings. It is the mutual and shared duty of first, the individual and his family, second the community and private agencies of the community, and ultimately the governments of the political subdivisions of this State, the State of Maine, and the United States of America to enable blind, disabled and elderly people to secure income. The objective of this Part is to reduce income barriers to personal and economic independence by encouraging blind, disabled and elderly people to secure and maintain maximum dignity, independence, and self care in a home environment, and if needed, with an appropriate state supplemental income.

[ 1973, c. 790, §3 (NEW) .]

2. Purpose. It is further declared that many blind, disabled and elderly people in the State of Maine do not have income sufficient to meet the minimum cost of living budget relating to Maine as determined by the United States Department of Labor, Bureau of Labor Statistics. It is therefore the purpose of this Act, in support of the above objective, to make available to blind, disabled and elderly people a program of state supplemental income.

[ 1973, c. 790, §3 (NEW) .]

SECTION HISTORY

1973, c. 790, §3 (NEW).



22 §3202. Definitions

For purposes of this Part, unless the context otherwise indicates, the following words shall have the following meanings. [1973, c. 790, §3 (NEW).]

1. Agreement. "Agreement" means a legally binding document between the Maine Department of Health and Human Services and the United States Department of Health, Education and Welfare.

[ 1975, c. 293, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Blind person. "Blind person" means a blind individual as defined in section 1614, Title XVI of the United States Social Security Act, as amended.

[ 1973, c. 790, §3 (NEW) .]

3. Category. "Category" means a subclassification of state supplemental income benefits for any one of the following: Blind, disabled or elderly person.

[ 1973, c. 790, §3 (NEW) .]

4. Commissioner. "Commissioner" means the Commissioner of the Maine Department of Health and Human Services or his successors.

[ 1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

5. Department. "Department" means the Maine Department of Health and Human Services.

[ 1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

6. Disabled person. "Disabled person" means a disabled individual as defined in section 1614, Title XVI of the United States Social Security Act, as amended.

[ 1973, c. 790, §3 (NEW) .]

7. Elderly person. "Elderly person" means an aged individual as defined in section 1614, Title XVI of the United States Social Security Act, as amended.

[ 1973, c. 790, §3 (NEW) .]

8. Secretary. "Secretary" means the Secretary, United States Department of Health, Education and Welfare.

[ 1973, c. 790, §3 (NEW) .]

9. Social Security Act. "Social Security Act" means the United States Social Security Act of 1935, as amended.

[ 1973, c. 790, §3 (NEW) .]

10. Social Security Administration. "Social Security Administration" means the Social Security Administration, United States Department of Health, Education and Welfare.

[ 1973, c. 790, §3 (NEW) .]

11. Title XVI. "Title XVI" means Title XVI of the United States Social Security Act of 1935, as amended.

[ 1973, c. 790, §3 (NEW) .]

SECTION HISTORY

1973, c. 790, §3 (NEW). 2003, c. 689, §§B6,7 (REV).



22 §3203. Report

On or before February 1, 1975, and thereafter annually, on or before September 1st, the department shall submit a detailed report on the federal supplemental income program and the state supplemental income program to the Governor in accordance with Title 5, sections 43, 44, 45 and 46 and to the Legislative Council. The report shall include copies of all pertinent state and federal rules and regulations, recommendations for policy, budgetary and legislative action, and any advisory recommendations as may be recommended by the Maine Committee on Aging and the Maine Human Services Council. [1973, c. 790, §3 (NEW).]

SECTION HISTORY

1973, c. 790, §3 (NEW).






Chapter 855-B: ADMINISTRATION

22 §3261. Agreement for Federal Administration

1. The department shall enter into an agreement with the Secretary of the United States Department of Health, Education and Welfare or its successors, under which the secretary, through the Social Security Administration, on behalf of the State of Maine, shall administer the program of state supplemental income benefits authorized in sections 3271 and 3274. The agreement shall contain all requirements for, and limitations and qualifications on, state supplemental income benefits which Title XVI of the United States Social Security Act, as amended, or regulations adopted thereunder, make necessary in order to qualify the State for administration of state supplemental income benefits by the secretary. The agreement may include, but need not be limited to, provisions to implement the programs of state supplemental benefits pursuant to this Part.

[ 1973, c. 790, §3 (NEW) .]

2. The department shall take any and all reasonable action necessary to effect an agreement with the secretary of administration of all state supplemental income benefits. Insofar as an agreement pertains to so-called "optional" state supplemental income benefits provided pursuant to section 3271, such administration by the secretary on behalf of the State shall be effective for benefits payable July 1, 1974 and thereafter.

[ 1973, c. 790, §3 (NEW) .]

The department shall take any and all reasonable action to assure that such agreement shall contain provisions that the secretary shall administer the program, particularly as relates to processing of applications, receipt of benefits by eligible applicants, and hearing and reviews, in a manner which is timely and convenient to the applicant and beneficiary. [1973, c. 790, §3 (NEW).]

SECTION HISTORY

1973, c. 790, §3 (NEW).



22 §3262. Applying for benefits

An individual who is a resident of the State of Maine and who applies to the Social Security Administration for supplemental security income benefits pursuant to Title XVI of the Social Security Act shall be deemed to be applying for state supplemental income benefits provided pursuant to this Part and for medical care benefits provided by the State of Maine pursuant to Title XIX of the Social Security Act. Eligibility of a person for any benefit shall be determined in accordance with applicable laws of the United States and State of Maine. [1973, c. 790, §3 (NEW).]

SECTION HISTORY

1973, c. 790, §3 (NEW).



22 §3263. Hearings and review

Regarding state supplemental income benefits administered by the secretary, any individual who is or claims to be an eligible individual or eligible spouse pursuant to this Part and is in disagreement with any determination concerning this Part by the United States Department of Health, Education and Welfare shall be provided a hearing before the secretary in accordance with the hearings and review provisions of subsection (C), section 1631 of Title XVI. [1973, c. 790, §3 (NEW).]

SECTION HISTORY

1973, c. 790, §3 (NEW).



22 §3264. Fiscal procedures

There shall be advanced with the authorization of the department, from the State Treasury to the secretary, prior to the first day of each month, an amount equal to the secretary's estimate of state supplemental benefits authorized pursuant to this Part for such month corrected for any adjustments resulting from benefits relating to any other month. The department shall conduct, at least once each fiscal year, an audit of such benefits paid by the secretary on behalf of the State. [1973, c. 790, §3 (NEW).]

An agreement shall specify procedures for making payments to the secretary and limitations on such payments, limits on state supplemental payments for patients in health care facilities, provision for recoupment of overpayments, or payments unlawfully procured, of state supplementary payments, adjustments against future state payments on account of such recoupment, and any other fiscal and quality control provision deemed advisable by the department. [1973, c. 790, §3 (NEW).]

SECTION HISTORY

1973, c. 790, §3 (NEW).



22 §3265. Confidentiality

Information concerning an applicant or beneficiary under this Part shall be held in strict confidence. The department and secretary shall disclose or use such information only for purposes directly relating to administration of this Part. [1973, c. 790, §3 (NEW).]

SECTION HISTORY

1973, c. 790, §3 (NEW).



22 §3266. Acceptance of federal provisions

All provisions of sections 1611, 1612, 1613, 1614 and 1615 relating to determination of benefits, and sections 1631, 1632 and 1633 relating to procedural and general provisions, of Title XVI of the United States Social Security Act, as amended, are accepted and are deemed to apply to the program of state supplemental security income benefits to the extent that they may be required to conduct a state supplemental income program as pursuant to this Part. [1973, c. 790, §3 (NEW).]

SECTION HISTORY

1973, c. 790, §3 (NEW).






Chapter 855-C: BENEFITS

22 §3271. Program

1. A program of regular monthly state supplemental income for blind, disabled and elderly people shall be provided for residents of the State of Maine. Benefits under the state supplemental income program shall be based on need and provided in supplementation of benefits provided by the United State Government to aged, blind and disabled individuals pursuant to Title XVI of the United States Social Security Act, as amended. Benefits shall be provided to any person who, on account of blindness, disability or age, qualify for supplemental security income provided pursuant to Title XVI of the United States Social Security Act, as amended, and may, based on need, be provided to individuals who would, but for their income, be eligible for such supplemental security income benefits.

[ 1973, c. 790, §3 (NEW) .]

2. The department, to the extent allowed by Title XVI of the United States Social Security Act, as amended, and regulations promulgated thereunder, shall establish, with the advice of the Maine Committee on Aging and the Maine Human Services Council, standard levels of state supplemental income benefits for blind, disabled and elderly people. The benefits shall be provided under a modified flat benefit system, and may vary by marital status, and by living arrangements to the extent allowed by Title XVI of the United States Social Security Act, as amended, and regulations promulgated thereunder. The benefits shall not be based on individual budgeted need and shall not vary by category or geographical area. Benefits for a couple, except as provided under section 3273, subsection 1, paragraph B, shall be equal to the sum of the amount of benefit for an individual and 50% of the benefit for an individual.

[ 1973, c. 790, §3 (NEW) .]

3. The department may also require, as a condition of eligibility, that any applicant for benefits or beneficiary under this Part must apply for any income supplementation that may be available under any other federal or state programs operated pursuant to the provisions of the Social Security Act, if it reasonably appears that such applicant or beneficiary is likely to be eligible for income supplementation under such other programs.

[ 1973, c. 790, §3 (NEW) .]

SECTION HISTORY

1973, c. 790, §3 (NEW).



22 §3272. Standard

1. Standard. The standard utilized to determine need shall be the current annual budget at the lower level of living for a retired couple as most recently determined by the United States Department of Labor, Bureau of Labor Statistics, for Portland, Maine, or budgets which are consistent with such a budget at the lower level of living, taking into account budget variances by marital status and living arrangements permited pursuant to Title XVI and regulations promulgated thereunder.

[ 1973, c. 790, §3 (NEW) .]

SECTION HISTORY

1973, c. 790, §3 (NEW).



22 §3273. Types of benefits

1. Combined benefits. The department shall take action, as necessary, to assure that, within the limits of available funds, a state supplemental income benefit, when combined with a federal supplemental security income benefit, shall consist of such amounts that the sum shall:

A. Increase the minimum monthly federal payment standard, in addition to that established pursuant to federal law, by an amount of at least $8 per month for an individual and $12 per month for a couple; [1973, c. 790, §3 (NEW).]

B. For an individual who resides in an adult foster home or boarding home, having a contract with the department for the provision of services to eligible residents, or nursing home, as defined in section 1812-A, in addition to the benefits provided herein under paragraphs A and C, provide sufficient income to allow the individual for personal needs an amount equal to at least $30 a month, plus an amount sufficient to meet the monthly per resident payment rate as established by the department of the adult foster home or boarding home in which the individual resides; and [1985, c. 770, §3 (AMD).]

C. For a beneficiary who resides in a living arrangement which meets a living arrangement classification established by the department, but who does not reside in an adult foster home or boarding home, in addition to the minimum federal payment level as adjusted pursuant to paragraph A, provide, based on such living arrangement classification, an amount not to exceed $42 per month for an individual and $63 per month for a couple. [1973, c. 790, §3 (NEW).]

[ 1985, c. 770, §3 (AMD) .]

2. Participation limited.

A. The limitation on eligibility of certain individuals established in subsections (e)(i)(A) and (e)(i)(B) of section 1611 of Title XVI of the United States Social Security Act, as amended, shall apply to benefits provided pursuant to this section. [1979, c. 563, §2 (AMD).]

B. [P&SL 1975, c. 90, §S, §1 (RP).]

[ 1979, c. 563, §2 (AMD) .]

3. Payments for boarding home care.

A. If an agreement cannot include payment levels and variations thereof to provide the individual sufficient income to meet the monthly per resident payment rate for boarding home care, the department shall take any and all reasonable action necessary to the goal of achieving, within a reasonable time, a payment structure for each boarding home that will permit execution of an agreement with the secretary for administration of all state supplemental income benefits. [1973, c. 790, §3 (NEW).]

B. In the unfortunate and unlikely event that such an agreement cannot be effected to provide the individual sufficient income as specified in subsection 1, paragraph B, the department may provide a special grant whenever the benefit pursuant to subsection 1, paragraph B, is insufficient to meet the rate set for a boarding home. The department shall make such special grant preferably via a vendor payment system or via payment to a payee designated by the individual, or if necessary, via payment to the individual. Noting the intent of Title XVI of the United States Social Security Act, as amended, the administrative efficiencies, and the substantial cost savings to Maine taxpayers, it is the intent of the Legislature that the department shall take any and all reasonable action to obtain the approval of the secretary for a system of vendor payments for such special grants. [RR 1991, c. 1, §30 (COR).]

[ RR 1991, c. 1, §30 (COR) .]

4. Appropriations available for benefits provided in subsection 1 shall be budgeted and authorized for expenditure by the department in a priority sequence. First, the available appropriation shall be budgeted and expended to increase the minimum monthly federal payment, as specified in subsection 1, paragraph A. Second, any balance of the appropriation remaining after such budgeting, shall be budgeted and expended to provide an individual sufficient income for personal needs, in accordance with subsection 1, paragraph B, and to meet the monthly per resident payment rate for adult foster and boarding home care as provided in subsection 1, paragraph B and subsection 3. Finally, any balance of the appropriations remaining after such budgeting shall be budgeted and expended to provide benefits related to variations by living arrangements as provided in subsection 1, paragraph C.

[ 1979, c. 563, §3 (AMD) .]

5. Retroactive payments relating to benefits provided in subsection 1, paragraph B, and subsection 3 shall not be made for any care provided prior to April 1, 1974. Retroactive payments relating to benefits provided in subsection 1, paragraphs A and C, shall not be provided for any period of time prior to July 1, 1974.

[ 1973, c. 790, §3 (NEW) .]

6. Future changes in types of benefits.

A. It is the declared intent of this Act that, if it is proposed that benefits provided pursuant to subsection 1 are to be increased on any future date, that such proposal shall recommend, and implementation of such increases shall provide, that the benefits pursuant to subsection 1, paragraph A, shall be increased, and the benefits pursuant to subsection 1, paragraph B, shall be increased, rather than increasing benefits pursuant to subsection 1, paragraph C. [1973, c. 790, §3 (NEW).]

B. [1991, c. 528, Pt. E, §24 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §24 (AMD); MRSA T. 22, §3273, sub-§6, ¶ B (RP).]

B-1. On July 1st of every year, the sum of the monthly amount of any state supplemental income benefit authorized by subsection 1, paragraphs A and C, plus the amount of the minimum monthly federal supplemental security income in effect at that time must be increased by a percentage amount equal to the percentage rise in the United States Consumer Price Index for April 1st of that year over the level of the Index for April 1st of the previous year plus any additional percentage amount as is recommended annually by the department. Such an increase may be made only insofar as appropriations are available. In determining the additional percentage amount, consideration must be given to the goal of reaching, within a reasonable time, a benefit level equal to or consistent with the current budget at the lower level of living for a retired couple established by the United States Department of Labor, Bureau of Labor Statistics, for Portland, Maine.

If, on April 1st of any year, the sum of the monthly amount of any state supplemental payment authorized by subsection 1, paragraphs A and C, plus the amount of the minimum monthly federal supplemental security income in effect at that time, is equal to or exceeds the amount resulting from 12 divided into the current annual budget at the lower level of living for a retired couple as most recently established by the United States Department of Labor, Bureau of Labor Statistics, for Portland, Maine, or taking into account variances by marital status and living arrangements as established by the department, a budget that is not inconsistent with that annual budget divided by 12, the increase provided on July 1st next following is limited to the percentage rise in the Consumer Price Index.

This paragraph takes effect July 1, 1993. [1991, c. 528, Pt. E, §25 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §25 (NEW).]

[ 1991, c. 528, Pt. E, §§24, 25 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §§24, 25 (AMD) .]

7. Balances of funds not to lapse.

[ 2009, c. 462, Pt. I, §1 (RP) .]

7-A. Transfer of funds prohibited. Funds appropriated to support benefits authorized under sections 3271 and 3274 may not be transferred by financial order unless the funds are transferred to the Department of Health and Human Services, Departmentwide program. These amounts may be transferred by financial order upon the recommendation of the State Budget Officer and approval of the Governor. These transfers are not considered adjustments to appropriations.

[ 2015, c. 267, Pt. XX, §1 (AMD) .]

8. Rulemaking. In addition to any other rule-making authority granted under this chapter, the department may adopt emergency rules. The need to reduce benefits to eligible recipients and payments to boarding homes via vendor payments in accordance with the appropriations made available for this purpose is considered an emergency for the purpose of emergency rulemaking.

[ 1991, c. 622, Pt. M, §12 (NEW) .]

9. Supplemental security income for legal immigrants. Supplemental security income for legal immigrants is governed by the following.

A. The department shall provide assistance to all aliens lawfully residing in the United States who would be eligible for assistance under the federal supplemental security income program, 42 United States Code, Section 1381, et seq. except for the provisions of Sections 401, 402 and 403 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996. [1997, c. 643, Pt. WW, §1 (NEW).]

B. The total amount of monthly assistance provided under this section must equal the amount that the individual would be eligible to receive under the federal supplemental security income program, 42 United States Code, Section 1382, or its successor, if the individual were eligible for that program, and the state supplemental income payment provided to eligible individuals under section 3274. [1997, c. 643, Pt. WW, §1 (NEW).]

[ 1997, c. 643, Pt. WW, §1 (NEW) .]

10. Balances of funds not to lapse. Any balances of funds appropriated for the program of state supplemental income benefits authorized under sections 3271 and 3274 may not lapse but must be carried forward from year to year to be expended for the same purpose.

[ 2011, c. 655, Pt. U, §1 (NEW) .]

SECTION HISTORY

1973, c. 790, §3 (NEW). P&SL 1975, c. 90, §§SEC.S,1 (AMD). 1975, c. 623, §28 (AMD). 1977, c. 712, §F3 (AMD). 1979, c. 563, §§1-3 (AMD). 1983, c. 749, §2 (AMD). 1985, c. 506, §§B18-A (AMD). 1985, c. 770, §3 (AMD). RR 1991, c. 1, §30 (COR). 1991, c. 528, §§E24,25 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§E24,25 (AMD). 1991, c. 622, §M12 (AMD). 1997, c. 643, §WW1 (AMD). 2009, c. 462, Pt. I, §§1, 2 (AMD). 2011, c. 655, Pt. U, §1 (AMD). 2015, c. 267, Pt. XX, §1 (AMD).



22 §3274. Mandatory payments

1. Amount of payment. The department shall provide so-called "mandatory" state supplemental income payments to beneficiaries of the supplemental security income program who receive payments under the state's former aid to the aged, blind and disabled program based on eligibility established for the month of December, 1973.

A so-called "mandatory" state supplemental income benefit, when combined with a federal supplemental security income benefit, shall, to the extent required by federal law to qualify the State of Maine to receive federal matching funds for medical care pursuant to Title XIX of the United States Social Security Act, as amended, and in so far as funds are available, be at least equal to and in no event less than the level of payment to such a recipient effective for December, 1973, under the former state aid to the aged, blind and disabled program, based on eligibility for December, 1973, in accordance with standards of payment applicable to such aid.

[ 1973, c. 790, §3 (NEW) .]

2. Administration. Insofar as an agreement made pursuant to section 3261 pertains to so-called "mandatory" payments, it shall provide that the department enter into an agreement with the secretary under which the secretary, through the Social Security Administration, on behalf of the State of Maine, shall administer, effective with payments issued on January 1, 1974 and thereafter the program of so-called "mandatory" state supplemental income benefits authorized in subsection 1.

[ 1973, c. 790, §3 (NEW) .]

3. Applying for benefits. Persons who receive payments under the state's former aid to aged, blind and disabled Program based on eligibility established for the month of December, 1973, shall, if eligible, receive benefits provided pursuant to this Part and for medical care benefits provided by the State of Maine pursuant to Title XIX of the United States Social Security Act, as amended, without filing an application for supplemental security income with the Social Security Administration.

[ 1973, c. 790, §3 (NEW) .]

4. Inconsistent provisions. The provisions of sections 3271, 3272 and 3273, except for section 3273, subsection 7-A, do not apply to so-called "mandatory" payments. If any provision of these sections is inconsistent with this section, this section, as it relates to mandatory payments, prevails.

[ 2009, c. 462, Pt. I, §3 (AMD) .]

SECTION HISTORY

1973, c. 790, §3 (NEW). 2009, c. 462, Pt. I, §3 (AMD).



22 §3274-A. Personal needs of nursing home residents

In administering this chapter, the department shall ensure that eligible individuals residing in nursing homes, as defined in section 1812-A, shall have at least $30 a month for personal needs. [1979, c. 563, §4 (NEW).]

SECTION HISTORY

1979, c. 563, §4 (NEW).






Chapter 855-D: SPECIAL PROVISIONS

22 §3275. Applicability of chapter

The provisions of this chapter apply only to so much of state supplemental income to the blind, disabled and elderly as is administered directly by the department, and not to so much thereof as is administered by the secretary. When the administration of any portion of the state supplemental income program is transferred to the secretary, these provisions shall no longer apply to such portion of the state supplemental income program. [1973, c. 790, §3 (NEW).]

SECTION HISTORY

1973, c. 790, §3 (NEW).



22 §3276. Disqualification

Any beneficiary of state supplemental income not administered by the secretary shall be disqualified from receiving benefits unless he files with the department, whenever the department may require it, information concerning his income, assets and other conditions relating to his financial circumstances. [1973, c. 790, §3 (NEW).]

SECTION HISTORY

1973, c. 790, §3 (NEW).



22 §3277. Regulations

The department shall promulgate such temporary rules and regulations, consistent with the laws of the State of Maine, which are necessary or desirable for administration of this Part. The effect of such rules shall terminate on July 1, 1975. [1973, c. 790, §3 (NEW).]

SECTION HISTORY

1973, c. 790, §3 (NEW).



22 §3278. Applicability of other sections

Sections 3178, 3179, 3180, 3181, 3182, 3183 and 3184 apply to this Part. [1973, c. 790, §3 (NEW).]

SECTION HISTORY

1973, c. 790, §3 (NEW).



22 §3279. Unindorsed checks; procedure

When, for any reason whatsoever, a person who has been determined to be eligible for state supplemental income is unable to indorse the check for the last payment approved for him prior to his death, the department may approve payment by the State of obligations incurred by the recipient for board and room in anticipation of the receipt of such check, such payments to be authorized in accordance with the rules and regulations of the department. Any claim which may be paid under this section must be presented to the department in writing within 60 days of the date of the death of the eligible person. [1973, c. 790, §3 (NEW).]

SECTION HISTORY

1973, c. 790, §3 (NEW).



22 §3280. Liability of relatives

The spouse of a beneficiary of state supplemental income shall, if of sufficient ability, be responsible for the partial or total support of such persons. In determining the ability of such spouse, his assets as well as his income shall be considered. [1973, c. 790, §3 (NEW).]

The Attorney General shall bring proceedings in the name of the State of Maine in any court of competent jurisdiction to compel any person liable under this section to contribute to the support of any recipient of such benefit, if, after reasonable efforts on the part of the department, voluntary contributions have not been made. The court shall determine a fair and reasonable amount for support to be paid by the defendant to the department as reimbursement for moneys furnished to a recipient. [1973, c. 790, §3 (NEW).]

The action must be brought as a petition for support upon not less than 7 days' notice. Upon failure to pay the support ordered, execution must issue. The State shall pay the expense of commitment and support when the defendant is committed to jail on execution and the defendant may be discharged in the same manner as provided by Title 19-A, section 952. [RR 1997, c. 2, §47 (COR).]

The department shall encourage and stimulate voluntary contributions from the parents and adult children of the recipients of such aid, if such relatives are of sufficient ability to contribute toward the support of such recipients. [1973, c. 790, §3 (NEW).]

SECTION HISTORY

1973, c. 790, §3 (NEW). RR 1997, c. 2, §47 (COR).



22 §3281. Civil rights

The state supplemental income program shall be conducted in accordance with Title VI of the Civil Rights Act, as amended. [1973, c. 790, §3 (NEW).]

SECTION HISTORY

1973, c. 790, §3 (NEW).



22 §3282. Provisions severable

The provisions of chapters 855, 855-A, 855-B, 855-C and 855-D are severable and, if any of the provisions shall be held unconstitutional by any court of competent jurisdiction, the decision of such court shall not affect nor impair any of the remaining provisions. If any of the provisions of said chapters shall be in violation of the provisions of the Federal Social Security Act as in effect on April 1, 1974, such provision shall be null and void and the department shall, in that event, take such action as is consistent with the intent of this Act and as is necessary to continue participation by the State of Maine in the program authorized by Title XVI of the United States Social Security Act, as amended. If any of the provisions of this Act shall be in violation of any amendment to the Social Security Act which shall take effect subsequent to April 1, 1974, the department shall recommend to the Legislature legislation which is necessary or desirable to conform the laws of the State to such amendments. [1975, c. 623, §29 (AMD).]

SECTION HISTORY

1973, c. 790, §3 (NEW). 1975, c. 623, §29 (AMD).



22 §3283. Medical expenses for catastrophic illness (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 623, §30 (NEW). 1975, c. 679, §2 (AMD). 1977, c. 714, §6 (RP).









Part 1-B: DISCLOSURE OF CONFIDENTIAL INFORMATION

Chapter 857: USE OF CONFIDENTIAL INFORMATION FOR PERSONNEL AND LICENSURE ACTIONS

22 §3291. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 714, §2 (NEW).]

1. Bureau. "Bureau" means the Bureau of Medical Services with respect to section 7703 and section 1828.

[ 2013, c. 368, Pt. CCCC, §1 (AMD) .]

2. Confidential information. "Confidential information" means information deemed confidential by chapters 958-A and 1071, and sections 7703 and 1828.

[ 1989, c. 175, §4 (AMD) .]

3. Department. "Department" means the Department of Health and Human Services.

[ 1987, c. 714, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

4. Director. "Director" means the Director of the Office of Child and Family Services with respect to confidential information derived from chapters 958-A and 1071, and the Director of the Bureau of Medical Services or the Director of the Office of Child and Family Services with respect to confidential information derived from section 7703 and the Director of the Bureau of Medical Services with respect to confidential information derived from section 1828.

[ 2013, c. 368, Pt. CCCC, §1 (AMD) .]

5. Hearing officer. "Hearing officer" means presiding officer, judge, board chairman, arbitrator or any other person deemed responsible for conducting a proceeding or hearing subject to this chapter.

[ 1987, c. 714, §2 (NEW) .]

6. Licensing board. "Licensing board" means a professional or occupational licensing board that licenses, certifies or registers a person in a profession or occupation which is included in the list of professional and occupational licensing boards in Title 5, section 12004-A.

[ 1989, c. 175, §4 (AMD) .]

7. Office. "Office" means the Office of Child and Family Services with respect to chapters 958-A and 1071.

[ 2013, c. 368, Pt. CCCC, §2 (NEW) .]

SECTION HISTORY

1987, c. 714, §2 (NEW). 1989, c. 175, §4 (AMD). 1989, c. 400, §§5,14 (AMD). 2003, c. 689, §B6 (REV). 2013, c. 368, Pt. CCCC, §§1, 2 (AMD).



22 §3292. Disclosure and use of confidential information; governing provisions

Any information derived by the department in the course of carrying out its functions and deemed confidential by chapter 958-A or 1071 or section 7703 or 1828, which relates to a state employee or a person licensed, certified or registered by a licensing board as defined in section 3291 who is alleged to have engaged in any unlawful activity or professional misconduct, or in conduct in violation of laws or rules relating to a licensing board, may be disclosed to and used by the appropriate state agencies and licensing boards only in accordance with this chapter. The department, other state agencies and licensing boards shall comply with the following. [1989, c. 175, §5 (AMD).]

1. Purpose for which disclosure is made. Any confidential information provided to a state agency, department or licensing board shall be used only for investigative and other action within the scope of the authority of that agency, department or licensing board and to determine whether the employee or the person licensed, certified or registered by the board has engaged in unlawful activity, professional misconduct or activities in violation of the laws or rules relating to the board.

[ 1987, c. 714, §2 (NEW) .]

2. Designation of person to receive confidential information. State agencies, departments and licensing boards reasonably expected to be recipients of confidential information, as determined by the director of the bureau, shall designate a person to receive the confidential information for investigative purposes.

[ 1987, c. 714, §2 (NEW) .]

3. Limitations on disclosure. Disclosure is limited to information which is directly related to the matter at issue. The identity of reporters and other persons shall not be disclosed except as necessary and relevant. Access to the information shall be limited to parties, parties' representatives, counsel of record and the hearing officers responsible for the determinations. The information shall be used only for the purpose for which the release was intended.

[ 1987, c. 714, §2 (NEW) .]

SECTION HISTORY

1987, c. 714, §2 (NEW). 1989, c. 175, §5 (AMD).



22 §3293. Confidential information provided to state employees and the Bureau of Human Resources

l. Disclosure to state employees. Confidential information that is relevant to a grievance or a disciplinary procedure within the department shall be provided to the affected employee and the employee's designated representative.

[ 2007, c. 240, Pt. HH, §13 (AMD) .]

2. Disclosure to the Bureau of Human Resources. Confidential information that is relevant to a grievance or disciplinary procedure within the department must be provided to the Bureau of Human Resources in cases regarding state employment subject to the State Employee Labor Relations Act, Title 26, chapter 9-B, and for state employees not subject to Title 26, chapter 9-B, when the Bureau of Human Resources becomes involved in the grievance or disciplinary process, including appeals to an arbitrator or the Civil Service Appeals Board.

[ 2007, c. 240, Pt. HH, §13 (AMD) .]

3. Procedures governed by contract. If any other procedure relating to the use of confidential information in state employee personnel actions is governed by collective bargaining agreements, the collective bargaining agreements control, except as provided in section 3292.

[ 2007, c. 240, Pt. HH, §13 (AMD) .]

SECTION HISTORY

1987, c. 714, §2 (NEW). 2007, c. 240, Pt. HH, §13 (AMD).



22 §3294. Confidential information provided to professional and occupational licensing boards

If confidential information regarding a person subject to or seeking licensure, certification or registration by a licensing board indicates that the person may have engaged in unlawful activity, professional misconduct or conduct which may be in violation of the laws or rules relating to the licensing board, the director may release this information to the appropriate licensing board. Confidential information shall be disclosed and used in accordance with section 3292 and may also be disclosed to members, employees and agents of a licensing board who are directly related to the matter at issue. [1987, c. 714, §2 (NEW).]

1. Notice to the licensee or applicant. Notice of the release of confidential information shall be provided by the board to the licensee or applicant in accordance with the law and rules relating to the licensing board. If the law or rules relating to a licensing board do not provide for notice to licensees or applicants subject to or seeking licensure, certification or registration, the licensing board shall provide notice to the licensee or applicant upon determination of the board to take further action following its investigation.

[ 1987, c. 714, §2 (NEW) .]

2. Licensing board requests for confidential information. Any licensing board pursuing action within the scope of the board's authority or conducting an investigation of any person subject to or seeking licensure, certification or registration by the board for engaging in unlawful activity, professional misconduct or conduct which may be in violation of the laws or rules relating to the board may request confidential information from the bureau. Any information provided to the board for an investigation shall be governed by section 3292 and this section.

[ 1987, c. 714, §2 (NEW) .]

3. Use of confidential information in proceedings. The use of confidential information in proceedings, informal conferences and adjudicatory hearings shall be governed by Title 5, section 9057, subsection 6.

[ 1987, c. 714, §2 (NEW) .]

SECTION HISTORY

1987, c. 714, §2 (NEW).



22 §3295. Information provided for unemployment compensation proceedings relevant to state employment

If confidential information relevant to an unemployment compensation proceeding with respect to the provision of, denial or termination of unemployment compensation benefits related to a person's state employment, the director may release the confidential information to the Commissioner of Labor or the commissioner's designee. The commissioner may request from the director of the bureau confidential information that may be directly related to an unemployment compensation proceeding with respect to a person's state employment. The director may release the confidential information to the commissioner or the commissioner's designee if the confidential information is related to the proceeding. The commissioner shall provide the claimant with access to the information. [1987, c. 714, §2 (NEW).]

SECTION HISTORY

1987, c. 714, §2 (NEW).



22 §3296. Penalty for violations

Any person who violates this chapter is subject to the applicable penalty as provided in chapters 958-A and 1071. [1999, c. 363, §1 (AMD).]

SECTION HISTORY

1989, c. 502, §A73 (NEW). 1999, c. 363, §1 (AMD).



22 §3306. Penalty for violations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 714, §2 (NEW). 1989, c. 502, §A74 (RP).









Part 2: AGED, BLIND, DISABLED OR MEDICALLY INDIGENT PERSONS

Chapter 951: GENERAL PROVISIONS

22 §3301. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 503, §1 (AMD). 1973, c. 790, §4 (RP).



22 §3302. State Treasurer as agent (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 160, §1 (AMD). 1973, c. 790, §4 (RP).



22 §3303. Recipients of aid not to be pauperized (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §89 (AMD). 1973, c. 790, §4 (RP).



22 §3304. Fraudulent representations; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 790, §4 (RP).



22 §3305. General penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 790, §4 (RP).






Chapter 953: ADMINISTRATION

22 §3351. Powers and duties of department (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 790, §4 (RP).



22 §3352. Medical Care Accumulation Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 234, (RP).



22 §3353. Acceptance of federal provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 790, §4 (RP).






Chapter 955: ELIGIBILITY AND RECEIPT OF AID

22 §3401. Application for aid (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 364, §1 (AMD). 1967, c. 230, §1 (AMD). 1973, c. 790, §4 (RP).



22 §3402. Requisites for aid (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 262, §1 (AMD). 1973, c. 790, §4 (RP).



22 §3403. Disqualification of applicant and recipient (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 364, §2 (AMD). 1967, c. 230, §2 (AMD). 1967, c. 544, §58 (AMD). 1969, c. 160, §2 (AMD). 1973, c. 790, §4 (RP).



22 §3404. Amount of aid (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 298, (AMD). 1967, c. 228, §1 (AMD). 1973, c. 790, §4 (RP).



22 §3405. Aid may be paid to a guardian or conservator (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 790, §4 (RP).



22 §3406. Changes of circumstances (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 790, §4 (RP).



22 §3407. When aid may be suspended (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 790, §4 (RP).



22 §3408. Inalienability of aid (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 790, §4 (RP).



22 §3409. Funeral expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 522, §1 (AMD). 1973, c. 790, §4 (RP).



22 §3410. Unindorsed checks; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 223, (AMD). 1973, c. 790, §4 (RP).



22 §3411. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 790, §4 (RP).






Chapter 957: REIMBURSEMENT OR RECOVERY OF PAYMENTS

22 §3451. Illegal payments recovered (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 790, §4 (RP).



22 §3452. Liability of relatives to support (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 364, §§3,4 (AMD). 1973, c. 790, §4 (RP).



22 §3453. Claims against estate (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §38 (AMD). 1967, c. 444, (AMD). 1971, c. 179, §G2 (RP).



22 §3454. Medical expenses for catastrophic illness (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 768, §1 (NEW). 1975, c. 623, §31 (RP).






Chapter 958: PROTECTIVE AND SUPPORTIVE SERVICES FOR ADULTS

22 §3460. Legislative purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §2 (NEW). 1981, c. 527, §1 (RP).



22 §3461. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §2 (NEW). 1973, c. 790, §§5,6 (AMD). 1981, c. 470, §§A97,A98 (AMD). 1981, c. 527, §1 (RP). 1981, c. 698, §§93,94 (AMD).



22 §3462. Responsibility of bureau; rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §2 (NEW). 1981, c. 527, §1 (RP).



22 §3463. Appointment of guardian (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §2 (NEW). 1981, c. 470, §A99 (AMD). 1981, c. 527, §1 (RP). 1981, c. 698, §95 (RP).



22 §3464. Role of bureau, source of services (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §2 (NEW). 1981, c. 527, §1 (RP).






Chapter 958-A: ADULT PROTECTIVE SERVICES ACT

Subchapter 1: GENERAL PROVISIONS

22 §3470. Title

This Act may be cited as the Adult Protective Services Act. [1981, c. 527, §2 (NEW).]

SECTION HISTORY

1981, c. 527, §2 (NEW).



22 §3471. Declaration of policy and legislative intent

The Legislature recognizes that many adult citizens of the State, because of incapacitation or dependency, are unable to manage their own affairs or to protect themselves from abuse, neglect or exploitation. Often these persons can not find others able or willing to render assistance. The Legislature intends, through this Act, to establish a program of protective services designed to fill this need and to ensure its availability to all incapacitated and dependent adults who are faced with abuse, neglect, exploitation or the substantial risk of abuse, neglect or exploitation. It is also the intent of the Legislature to authorize only the least possible restriction on the exercise of personal and civil rights consistent with the person's need for services and to require that due process be followed in imposing those restrictions. Any requirements for disclosure of information contained in this chapter do not supersede federal law if federal law prohibits the disclosure of such information in the manner as set forth in this chapter. [2003, c. 653, §1 (AMD).]

SECTION HISTORY

1981, c. 527, §2 (NEW). 1991, c. 711, §1 (AMD). 2003, c. 653, §1 (AMD).



22 §3472. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1981, c. 527, §2 (NEW).]

1. Abuse. "Abuse" means the infliction of injury, unreasonable confinement, intimidation or cruel punishment that causes or is likely to cause physical harm or pain or mental anguish; sexual abuse or sexual exploitation; financial exploitation; or the intentional, knowing or reckless deprivation of essential needs. "Abuse" includes acts and omissions.

[ 2015, c. 306, §4 (AMD) .]

2. Adult. "Adult" means any person who has attained 18 years of age or who is a legally emancipated minor.

[ 2003, c. 653, §2 (AMD) .]

2-A. Bureau.

[ 2011, c. 657, Pt. BB, §3 (RP) .]

3. Caretaker. "Caretaker" means any individual or institution who has or assumes the responsibility for the care of an adult.

[ 1981, c. 527, §2 (NEW) .]

4. Commissioner. "Commissioner" means the Commissioner of Health and Human Services or a designated representative in the geographical area in which the person resides or is present.

[ 2005, c. 397, Pt. A, §21 (AMD) .]

5. Department.

[ 2005, c. 397, Pt. A, §22 (RP) .]

6. Dependent adult. "Dependent adult" means an adult who has a physical or mental condition that substantially impairs the adult's ability to adequately provide for that adult's daily needs. "Dependent adult" includes, but is not limited to, any of the following:

A. A resident of a nursing home licensed or required to be licensed under section 1817; [2003, c. 653, §2 (NEW).]

B. A resident of a facility providing assisted living services licensed or required to be licensed pursuant to section 7801; [2011, c. 291, §1 (AMD).]

C. A person considered a dependent person under Title 17-A, section 555; or [2011, c. 291, §1 (AMD).]

D. A person, regardless of where that person resides, who is wholly or partially dependent upon one or more other persons for care or support, either emotional or physical, because the person suffers from a significant limitation in mobility, vision, hearing or emotional or mental functioning. [2011, c. 291, §1 (NEW).]

[ 2011, c. 291, §1 (AMD) .]

7. Emergency. "Emergency" refers to a situation in which:

A. The incapacitated or dependent adult is in immediate risk of serious harm; [1981, c. 527, §2 (NEW).]

B. The incapacitated or dependent adult is unable to consent to services that will diminish or eliminate the risk; and [2003, c. 653, §2 (AMD).]

C. There is no person legally authorized to consent to emergency services. [2003, c. 653, §2 (AMD).]

[ 2003, c. 653, §2 (AMD) .]

8. Emergency services. "Emergency services" refers to those services necessary to avoid serious harm.

[ 2003, c. 653, §2 (AMD) .]

9. Exploitation. "Exploitation" means the illegal or improper use of an incapacitated or dependent adult or that adult's resources for another's profit or advantage.

[ 2003, c. 653, §2 (AMD) .]

9-A. Financial exploitation. "Financial exploitation" means the use of deception, intimidation, undue influence, force or other unlawful means to obtain control over the property of a dependent adult for another's profit or advantage.

[ 2015, c. 306, §5 (NEW) .]

10. Incapacitated adult. "Incapacitated adult" means any adult who is impaired by reason of mental illness, mental deficiency, physical illness or disability to the extent that that individual lacks sufficient understanding or capacity to make or communicate responsible decisions concerning that individual's person, or to the extent the adult can not effectively manage or apply that individual's estate to necessary ends.

[ 2003, c. 653, §2 (AMD) .]

11. Neglect. "Neglect" means a threat to an adult's health or welfare by physical or mental injury or impairment, deprivation of essential needs or lack of protection from these.

[ 1983, c. 313, §2 (AMD) .]

12. Protective services. "Protective services" means services that separate incapacitated or dependent adults from danger. Protective services include, but are not limited to, social, medical and psychiatric services necessary to preserve the incapacitated or dependent adult's rights and resources and to maintain the incapacitated or dependent adult's physical and mental well-being.

Protective services may include seeking guardianship or a protective order under Title 18-A, Article 5.

[ 2003, c. 653, §2 (AMD) .]

13. Serious harm. "Serious harm" means:

A. Serious physical injury or impairment; [1989, c. 259, §3 (AMD).]

B. Serious mental injury or impairment that now or in the future is likely to be evidenced by serious mental, behavioral or personality disorder, including, but not limited to, severe anxiety, depression or withdrawal, untoward aggressive behavior or similar serious dysfunctional behavior; [2003, c. 653, §2 (AMD).]

C. Sexual abuse or sexual exploitation; or [2003, c. 653, §2 (AMD).]

D. Serious waste or dissipation of resources. [2003, c. 653, §2 (NEW).]

[ 2003, c. 653, §2 (AMD) .]

14. Serious injury.

[ 1989, c. 259, §4 (RP) .]

15. Sexual abuse or sexual exploitation. "Sexual abuse or sexual exploitation" means contact or interaction of a sexual nature involving an incapacitated or dependent adult without that adult's informed consent.

[ 2003, c. 653, §2 (AMD) .]

16. Undue influence. "Undue influence" means the misuse of real or apparent authority or the use of manipulation by a person in a trusting, confidential or fiduciary relationship with a person who is a dependent adult or an incapacitated adult.

[ 2015, c. 306, §6 (NEW) .]

SECTION HISTORY

1981, c. 493, §2 (AMD). 1981, c. 527, §2 (NEW). 1983, c. 313, §§1,2 (AMD). 1989, c. 259, §§1-5 (AMD). 1989, c. 329, §§3-5 (AMD). 1989, c. 858, §4 (AMD). RR 1995, c. 2, §41 (COR). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 696, §A38 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 653, §2 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 397, §§A21,22 (AMD). 2011, c. 291, §1 (AMD). 2011, c. 657, Pt. BB, §3 (AMD). 2015, c. 306, §§4-6 (AMD).



22 §3473. Authorizations

1. General. The department shall act to:

A. Protect incapacitated and dependent adults from abuse, neglect and exploitation and protect incapacitated and dependent adults in circumstances that present a substantial risk of abuse, neglect or exploitation; [2003, c. 653, §3 (AMD).]

B. Prevent abuse, neglect or exploitation of incapacitated and dependent adults; [2003, c. 653, §3 (AMD).]

C. Enhance the welfare of these incapacitated and dependent adults; and [1981, c. 527, §2 (NEW).]

D. Promote self-care wherever possible. [1981, c. 527, §2 (NEW).]

[ 2003, c. 653, §3 (AMD) .]

2. Reports. The department shall:

A. Receive, promptly investigate and determine the validity of reports of alleged abuse, neglect or exploitation or the substantial risk of abuse, neglect or exploitation; [1991, c. 711, §3 (AMD).]

B. Take appropriate action, including providing or arranging for the provision of appropriate services and making referrals to law enforcement; and [2003, c. 653, §4 (AMD).]

C. Petition for guardianship or a protective order under Title 18-A, Article 5, when all less restrictive alternatives have been tried and have failed to protect the incapacitated adult. [1981, c. 527, §2 (NEW).]

[ 2003, c. 653, §4 (AMD) .]

3. Appearance of designated employees in Probate Court. The commissioner may designate employees of the department to represent the department in Probate Court in:

A. Matters relating to the performance of duties in uncontested guardianship or conservatorship or termination of guardianship or conservatorship proceedings; and [2003, c. 653, §5 (AMD).]

B. Requests for emergency guardianships arising from the need for emergency medical treatment or placement in assisted living programs, residential care facilities or nursing facilities or for orders necessary to apply for or preserve an estate in emergency situations. [2003, c. 653, §5 (AMD).]

[ 2003, c. 653, §5 (AMD) .]

SECTION HISTORY

1981, c. 527, §2 (NEW). 1989, c. 858, §5 (AMD). 1991, c. 711, §§2-4 (AMD). 2003, c. 653, §§3-5 (AMD).



22 §3474. Records; confidentiality, disclosure

1. Confidentiality of adult protective records. All department records which contain personally identifying information and are created or obtained in connection with the department's adult protective activities and activities related to an adult while under the jurisdiction of the department are confidential and subject to release only under the conditions of subsections 2 and 3. Within the department, the records shall be available only to and used by authorized departmental personnel and legal counsel for the department in carrying out their functions.

[ 1981, c. 527, §2 (NEW) .]

2. Optional disclosure of records. The department may disclose relevant information in the records to the following persons, with protection for the identity of reporters and other persons when appropriate:

A. An agency responsible for investigating a report of adult abuse, neglect or exploitation when the investigation is authorized by statute or by an agreement with the department; [2003, c. 653, §6 (AMD).]

B. An advocacy agency conducting an investigation under chapter 961, United States Public Law 88-164, Title I, Part C or United States Public Law 99-319, except as provided in subsection 3, paragraph D; [1989, c. 7, Pt. N, §1 (AMD).]

C. A physician treating an incapacitated or dependent adult who the physician reasonably suspects may be abused, neglected or exploited; [2003, c. 653, §6 (AMD).]

D. An incapacitated or dependent adult named in a record who is reported to be abused, neglected or exploited or the caretaker of the incapacitated or dependent adult; [2003, c. 653, §6 (AMD).]

E. A person having the legal responsibility or authorization to care for, evaluate, treat or supervise an incapacitated or dependent adult; [1987, c. 714, §3 (AMD).]

F. Any person engaged in bona fide research, provided that no personally identifying information is made available, unless it is essential to the research and the commissioner or the commissioner's designee gives prior approval. If the researcher desires to contact a subject of a record, the subject's consent must be obtained by the department prior to the contact; [1989, c. 858, §6 (AMD).]

G. Persons and organizations pursuant to Title 5, section 9057, subsection 6, and pursuant to chapter 857; [2003, c. 653, §6 (AMD).]

H. A relative by blood, marriage or adoption of an incapacitated or dependent adult named in a record; [2007, c. 140, §1 (AMD).]

I. A member of a panel appointed by the department or the Office of the Attorney General to review the death or serious injury of an incapacitated or dependent adult or a child; and [2007, c. 140, §2 (AMD).]

J. The local animal control officer or the animal welfare program of the Department of Agriculture, Conservation and Forestry established pursuant to Title 7, section 3902 when there is a reasonable suspicion of animal cruelty, abuse or neglect. For purposes of this paragraph, "cruelty, abuse or neglect" has the same meaning as provided in Title 34-B, section 1901, subsection 1, paragraph B. [2007, c. 140, §3 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

[ 2007, c. 140, §§1-3 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

3. Mandatory disclosure of records. The department shall disclose relevant information in the records to the following persons:

A. The guardian ad litem of an incapacitated or dependent adult named in a record who is reported to be abused, neglected or exploited; [1981, c. 527, §2 (NEW).]

B. A court on its finding that access to those records may be necessary for the determination of any issue before the court. Access must be limited to in camera inspection unless the court determines that disclosure of the information is necessary for the resolution of an issue pending before it; [2003, c. 653, §7 (AMD).]

C. A grand jury on its determination that access to those records is necessary in the conduct of its official business; and [RR 1991, c. 2, §80 (COR).]

D. An advocacy agency conducting an investigation under chapter 961, United States Public Law 88-164, Title I, Part C or United States Public Law 99-319, regarding a developmentally disabled person or mentally ill person who is or who, within the last 90 days, was residing in a facility rendering care or treatment, when a complaint has been received by the agency or there is probable cause to believe that that individual has been subject to abuse or neglect, and that person does not have a legal guardian or the person is under public guardianship. The determination of which information and records are relevant to the investigation is made by agreement between the department and the agency. [RR 1991, c. 2, §81 (COR).]

[ 2003, c. 653, §7 (AMD) .]

SECTION HISTORY

1981, c. 527, §2 (NEW). 1985, c. 644, §§1-3 (AMD). 1987, c. 714, §§3,4 (AMD). 1989, c. 7, §§N1,N2 (AMD). 1989, c. 858, §§6-10 (AMD). RR 1991, c. 2, §§80,81 (COR). 2003, c. 653, §§6,7 (AMD). 2007, c. 140, §§1-3 (AMD). 2011, c. 657, Pt. W, §5 (REV).



22 §3475. Penalty for violations

A person who knowingly violates a provision of this chapter commits a civil violation for which a forfeiture of not more than $500 may be adjudged. Any licensed, registered, accredited or certified professional who has been adjudged to have violated a provision of this chapter must, in addition to any financial penalty, be reported by the court or the department to the appropriate professional licensing organization, registration board, accrediting unit or facility. [2003, c. 653, §8 (AMD).]

SECTION HISTORY

1981, c. 527, §2 (NEW). 1981, c. 705, §E1 (AMD). 2003, c. 653, §8 (AMD).



22 §3476. Spiritual treatment

1. Treatment not considered abuse, neglect or exploitation. An incapacitated or dependent adult shall not be considered to be abused, neglected or exploited solely because treatment is by spiritual means by an accredited practitioner of a recognized religious organization.

[ 1981, c. 527, §2 (NEW) .]

2. Treatment to be considered if requested. When medical treatment is authorized, under this chapter, treatment by spiritual means by an accredited practitioner of a recognized religious organization may also be considered if requested by the incapacitated or disabled adult or his caretaker.

[ 1981, c. 527, §2 (NEW) .]

SECTION HISTORY

1981, c. 527, §2 (NEW).






Subchapter 1-A: REPORTING OF ABUSE, NEGLECT OR EXPLOITATION

22 §3477. Persons mandated to report suspected abuse, neglect or exploitation

1. Report required. The following persons immediately shall report to the department when the person knows or has reasonable cause to suspect that an incapacitated or dependent adult has been or is likely to be abused, neglected or exploited:

A. While acting in a professional capacity:

(1) An allopathic or osteopathic physician;

(2) A medical resident or intern;

(3) A medical examiner;

(4) A physician's assistant;

(5) A dentist, dental hygienist or dental assistant;

(6) A chiropractor;

(7) A podiatrist;

(8) A registered or licensed practical nurse;

(9) A certified nursing assistant;

(10) A social worker;

(11) A psychologist;

(12) A pharmacist;

(13) A physical therapist;

(14) A speech therapist;

(15) An occupational therapist;

(16) A mental health professional;

(17) A law enforcement official, corrections officer or other person holding a certification from the Maine Criminal Justice Academy;

(18) Emergency room personnel;

(19) An ambulance attendant;

(20) An emergency medical technician or other licensed medical service provider;

(21) Unlicensed assistive personnel;

(22) A humane agent employed by the Department of Agriculture, Conservation and Forestry;

(23) A clergy member acquiring the information as a result of clerical professional work except for information received during confidential communications;

(24) A sexual assault counselor;

(25) A family or domestic violence victim advocate;

(26) A naturopathic doctor;

(27) A respiratory therapist;

(28) A court-appointed guardian or conservator; or

(29) A chair of a professional licensing board that has jurisdiction over mandated reporters; [2011, c. 291, §2 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

B. Any person who has assumed full, intermittent or occasional responsibility for the care or custody of the incapacitated or dependent adult, regardless of whether the person receives compensation; [2011, c. 291, §2 (AMD).]

C. Any person affiliated with a church or religious institution who serves in an administrative capacity or has otherwise assumed a position of trust or responsibility to the members of that church or religious institution, while acting in that capacity, regardless of whether the person receives compensation; or [2011, c. 291, §2 (AMD).]

D. Any person providing transportation services as a volunteer or employee of an agency, business or other entity, whether or not the services are provided for compensation. [2011, c. 291, §2 (NEW).]

The duty to report under this subsection applies to individuals who must report directly to the department. A supervisor or administrator of a person making a report under this section may not impede or inhibit the reporting, and a person making a report may not be subject to any sanction for making a report. Internal procedures to facilitate reporting consistent with this chapter and to ensure confidentiality of and apprise supervisors and administrators of reports may be established as long as those procedures are consistent with this chapter.

[ 2011, c. 291, §2 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

1-A. Permitted reporters. An animal control officer, as defined in Title 7, section 3907, subsection 4, may report to the department when that person has reasonable cause to suspect that an incapacitated or dependent adult has been or is at substantial risk of abuse, neglect or exploitation.

[ 2007, c. 139, §1 (NEW) .]

2. Reports. Reports regarding abuse, neglect or exploitation must be made immediately by telephone to the department and must be followed by a written report within 48 hours if requested by the department. The reports must contain the name and address of the involved adult; information regarding the nature and extent of the abuse, neglect or exploitation; the source of the report; the person making the report; that person's occupation; and where that person can be contacted. The report may contain any other information that the reporter believes may be helpful.

[ 2003, c. 653, §10 (AMD) .]

3. Confidentiality in case of treatment of individual suspected of causing abuse, neglect or exploitation. This section does not require any person acting in that person's professional capacity to report when all of the following requirements are met:

A. The factual basis for knowing or suspecting abuse, neglect or exploitation of an adult covered under this subchapter derives from the professional's treatment of the individual suspected of causing the abuse, neglect or exploitation; [1981, c. 705, Pt. E, §2 (NEW).]

B. The treatment was sought by the individual for a problem relating to the abuse, neglect or exploitation; and [1981, c. 705, Pt. E, §2 (NEW).]

C. In the opinion of the person required to report, the abused, neglected or exploited adult's life or health is not immediately threatened. [1981, c. 705, Pt. E, §2 (NEW).]

[ 2003, c. 653, §11 (AMD) .]

4. Confidentiality in case of treatment of individual suspected of being abused, neglected or exploited. This section does not require any person acting in that person's professional capacity to report when all of the following requirements are met:

A. The factual basis for knowing or suspecting abuse, neglect or exploitation of an adult covered under this subchapter derives from the professional's treatment of the individual suspected of being abused, neglected or exploited; [2003, c. 653, §12 (NEW).]

B. The treatment was sought by the individual for a problem relating to the abuse, neglect or exploitation; and [2003, c. 653, §12 (NEW).]

C. In the opinion of the person required to report, the individual is not incapacitated and the individual's life or health is not immediately threatened. [2003, c. 653, §12 (NEW).]

[ 2003, c. 653, §12 (NEW) .]

5. Permissive reporting of animal cruelty, abuse or neglect. Notwithstanding any other provision of state law imposing a duty of confidentiality, a person listed in subsection 1 may report a reasonable suspicion of animal cruelty, abuse or neglect to the local animal control officer or to the animal welfare program of the Department of Agriculture, Conservation and Forestry established pursuant to Title 7, section 3902. For purposes of this subsection, the reporter shall disclose only such limited confidential information as is necessary for the local animal control officer or animal welfare program employee to identify the animal's location and status and the owner's name and address. For purposes of this subsection, "cruelty, abuse or neglect" has the same meaning as provided in Title 34-B, section 1901, subsection 1, paragraph B. A reporter under this subsection may assert immunity from civil and criminal liability under Title 34-B, chapter 1, subchapter 6.

[ 2007, c. 140, §4 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

6. Photographs of visible trauma. Whenever a person required to report as a staff member of a law enforcement agency or a hospital sees areas of trauma on an incapacitated or dependent adult, that person shall make reasonable efforts to take, or cause to be taken, color photographs of those areas of trauma.

A. The taking of photographs must be done with minimal trauma to the incapacitated or dependent adult and in a manner consistent with professional forensic standards. Consent to the taking of photographs is not required from the adult's legal guardian or by a health care power of attorney. [2011, c. 291, §3 (NEW).]

B. Photographs must be made available to the department as soon as possible. The department shall pay the reasonable costs of the photographs from funds appropriated for adult protective services. [2011, c. 291, §3 (NEW).]

C. The person shall notify the department as soon as possible if that person is unable to take, or cause to be taken, these photographs. [2011, c. 291, §3 (NEW).]

D. Designated agents of the department may take photographs of any subject matter when necessary and relevant to an investigation of a report of suspected abuse, neglect or exploitation or to subsequent adult protection proceedings. [2011, c. 291, §3 (NEW).]

[ 2011, c. 291, §3 (NEW) .]

7. Information about duty to report. Whenever possible, the department and state licensing boards of professionals required to report under this section shall collaborate to facilitate the dissemination of information regarding the duty to report and the reporting procedure.

[ 2011, c. 291, §4 (NEW) .]

SECTION HISTORY

1981, c. 705, §E2 (NEW). 1983, c. 616, §1 (AMD). 1989, c. 259, §6 (AMD). 1989, c. 858, §11 (AMD). 1995, c. 696, §B3 (AMD). 1997, c. 453, §4 (AMD). 2001, c. 345, §3 (AMD). 2003, c. 145, §1 (AMD). 2003, c. 210, §§1,2 (AMD). 2003, c. 510, §E2 (AMD). 2003, c. 510, §E4 (AFF). 2003, c. 599, §7 (AMD). 2003, c. 599, §§9,14 (AFF). 2003, c. 653, §§9-12 (AMD). 2007, c. 139, §1 (AMD). 2007, c. 140, §4 (AMD). 2007, c. 577, §5 (AMD). 2011, c. 291, §§2-4 (AMD). 2011, c. 657, Pt. W, §5 (REV).



22 §3478. Mandatory reporting to medical examiner for post-mortem investigation

A person required to report cases of known or suspected abuse or neglect, who knows or has reasonable cause to suspect that an adult has died as a result of abuse or neglect, shall report that fact to the appropriate authority as provided in section 3026. An adult shall not be considered to be abused or neglected solely because he was provided with treatment by spiritual means by an accredited practitioner of a recognized religious organization. [1983, c. 343, §1 (AMD).]

SECTION HISTORY

1981, c. 705, §E2 (NEW). 1983, c. 343, §1 (AMD).



22 §3479. Optional reporting

Any person may make a report to the department when that person has reasonable cause to suspect an incapacitated or dependent adult has been or is at substantial risk of abuse, neglect or exploitation. [2003, c. 653, §13 (AMD).]

1. Dependent.

[ 1989, c. 858, §12 (RP) .]

2. Incapacitated.

[ 1989, c. 858, §12 (RP) .]

3. Suspected incapacity.

[ 1989, c. 858, §12 (RP) .]

SECTION HISTORY

1981, c. 705, §E2 (NEW). 1983, c. 616, §2 (AMD). 1989, c. 858, §12 (RPR). 2003, c. 653, §13 (AMD).



22 §3479-A. Immunity from liability

1. Reporting and proceedings. A person participating in good faith in reporting under this subchapter, or in a related adult protection investigation or proceeding, is immune from any civil liability that might otherwise result from these actions, including, but not limited to, any civil liability that might otherwise arise under state or local laws or rules regarding confidentiality of information.

[ 2003, c. 653, §14 (AMD) .]

2. Presumption of good faith. In a proceeding regarding immunity from liability, there shall be a rebuttable presumption of good faith.

[ 1981, c. 705, Pt. E, §2 (NEW) .]

SECTION HISTORY

1981, c. 705, §E2 (NEW). 2003, c. 653, §14 (AMD).






Subchapter 2: INVESTIGATIONS AND PROTECTIVE SERVICES

22 §3480. Investigations

1. Subpoenas and obtaining criminal history. The commissioner, his delegate or the legal counsel for the department may:

A. Issue subpoenas requiring persons to disclose or provide to the department information or records in their possession that are necessary and relevant to an investigation of a report of suspected abuse, neglect or exploitation or to a subsequent adult protective proceeding, including, but not limited to, health care information that is confidential under section 1711-C.

(1) The department may apply to the District Court and Probate Court to enforce a subpoena.

(2) A person who complies with a subpoena is immune from civil or criminal liability that might otherwise result from the act of turning over or providing information or records to the department; and [2003, c. 653, §15 (AMD).]

B. Obtain confidential criminal history record information and other criminal history record information under Title 16, section 703, which the commissioner, the commissioner's delegate or the legal counsel for the department considers relevant to a case of alleged abuse, neglect or exploitation. [2013, c. 267, Pt. B, §17 (AMD).]

[ 2013, c. 267, Pt. B, §17 (AMD) .]

2. Confidentiality. Information or records obtained by subpoena shall be treated in accordance with section 3474.

[ 1981, c. 527, §2 (NEW) .]

3. Right of entry and access to records of licensed facilities. The department and any duly designated officer or employee of the department have the right to enter upon and into the premises of any facility licensed under sections 1817 and 7801 in order to obtain information necessary and relevant to an investigation of a report of suspected abuse, neglect or exploitation or to a subsequent adult protective proceeding. The department has access to all records in the facility's possession that are relevant to the investigation of a report of suspected abuse, neglect or exploitation and any subsequent adult protective proceeding and is not required to issue a subpoena to the facility before obtaining access to the records.

[ 1995, c. 696, Pt. B, §4 (NEW) .]

SECTION HISTORY

1981, c. 527, §2 (NEW). 1995, c. 696, §B4 (AMD). 2003, c. 653, §15 (AMD). RR 2009, c. 2, §56 (COR). 2013, c. 267, Pt. B, §17 (AMD).



22 §3480-A. Confidential communications

The confidential quality of communications under section 1711-C, Title 24-A, section 4224 and Title 32, sections 1092-A and 7005 is abrogated to the extent allowable under federal law in relation to required reporting or cooperating with the department in an investigation or other protective activity under this chapter. Information released to the department pursuant to this section must be kept confidential and may not be disclosed by the department except as provided in section 3474. [2003, c. 653, §16 (NEW).]

SECTION HISTORY

2003, c. 653, §16 (NEW).



22 §3481. Providing for protective services with the consent of the person; withdrawal of consent; care taker refusal

When it has been determined that an incapacitated or dependent adult is in need of protective services, the department shall immediately provide or arrange for protective services, provided that the adult consents. [1981, c. 527, §2 (NEW).]

1. Consent. If an incapacitated or dependent adult does not consent to the receipt of protective services, or if he withdraws consent, the service shall not be provided.

[ 1981, c. 527, §2 (NEW) .]

2. Consent refused. When a private guardian or conservator of an incapacitated adult who consents to the receipt of protective services refuses to allow those services to be provided to the incapacitated adult, the department may petition the Probate Court for removal of the guardian pursuant to Title 18-A, section 5-307, or for removal of the conservator pursuant to Title 18-A, section 5-415. When a caretaker or guardian of an incapacitated adult who consents to the receipt of protective services refuses to allow those services to be provided to the incapacitated adult, the department may petition the Probate Court for temporary guardianship pursuant to Title 18-A, section 5-310-A or for a protective arrangement pursuant to Title 18-A, section 5-409.

[ 1993, c. 652, §8 (AMD) .]

SECTION HISTORY

1981, c. 527, §2 (NEW). 1993, c. 652, §8 (AMD).



22 §3482. Providing for protective services to incapacitated adults who lack the capacity to consent

If the department reasonably determines that an incapacitated adult is being abused, neglected or exploited and lacks capacity to consent to protective services, the department may petition the Probate Court for guardianship or conservatorship, in accordance with Title 18-A, section 5-601. The petition must allege specific facts sufficient to show that the incapacitated adult is in need of protective services and lacks capacity to consent to them. [1981, c. 527, §2 (NEW).]

SECTION HISTORY

1981, c. 527, §2 (NEW).



22 §3483. Emergency intervention; authorized entry of premises; immunity of petitioner

1. Action. When the court has exercised the power of a guardian or has appointed the department temporary guardian pursuant to Title 18-A, section 5-310-A, and the ward or a caretaker refuses to relinquish care and custody to the court or to the department, then at the request of the department, a law enforcement officer may take any necessary and reasonable action to obtain physical custody of the ward for the department. Necessary and reasonable action may include entering public or private property with a warrant based on probable cause to believe that the ward is there.

[ 1993, c. 652, §9 (AMD) .]

2. Liability. No petitioner shall be held liable in any action brought by the incapacitated adult if the petitioner acted in good faith.

[ 1981, c. 527, §2 (NEW) .]

SECTION HISTORY

1981, c. 527, §2 (NEW). 1993, c. 652, §9 (AMD).



22 §3484. Payment for protective services

At the time the department makes an evaluation of the case reported, it must be determined, according to regulations set by the commissioner, whether the incapacitated or dependent adult is financially capable of paying for the essential services. To the extent that assets are available to the incapacitated or dependent adult, ward or protected person, the cost of services must be borne by the estate of the person receiving those services. [2003, c. 653, §17 (AMD).]

SECTION HISTORY

1981, c. 527, §2 (NEW). 2003, c. 653, §17 (AMD).



22 §3485. Reporting abuse

1. Immediate report. Subject to the confidentiality provisions of section 3474, subsection 2, paragraph A, when the department receives a report under subchapter 1-A that a person is suspected of abusing, neglecting or exploiting an incapacitated or dependent adult, the department shall immediately report the suspected abuse, neglect or exploitation to the appropriate district attorney's office, whether or not the department investigates the report.

[ 2011, c. 291, §5 (NEW) .]

2. After investigation. Upon finding evidence indicating that a person has abused, neglected or exploited an incapacitated or dependent adult, resulting in serious harm, the department shall notify the appropriate district attorney or law enforcement agency of that finding.

[ 2011, c. 291, §5 (NEW) .]

SECTION HISTORY

1981, c. 527, §2 (NEW). 1989, c. 259, §7 (AMD). 1995, c. 183, §1 (AMD). 2003, c. 653, §18 (AMD). 2011, c. 291, §5 (RPR).



22 §3486. Cooperation

All other state and local agencies as well as private agencies receiving public funds shall cooperate with the department in rendering protective services on behalf of incapacitated and dependent adults. [1981, c. 527, §2 (NEW).]

SECTION HISTORY

1981, c. 527, §2 (NEW).



22 §3487. Adoption of standards

The department shall adopt standards and other procedures and guidelines with forms to insure the effective implementation of this chapter. [1981, c. 527, §2 (NEW).]

SECTION HISTORY

1981, c. 527, §2 (NEW).






Subchapter 3: PLACEMENT AND THERAPEUTIC SERVICES FOR DEPENDENT AND INCAPACITATED ADULTS WHO ARE NOT MENTALLY RETARDED

22 §3488. Placement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 575, §1 (NEW). 2003, c. 653, §19 (RP).



22 §3489. Levels (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 575, §1 (NEW). 2003, c. 653, §19 (RP).



22 §3490. Therapeutic services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 575, §1 (NEW). 2003, c. 653, §19 (RP).



22 §3491. Training team (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 575, §1 (NEW). 2003, c. 653, §19 (RP).



22 §3492. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 575, §1 (NEW). 2003, c. 653, §19 (RP).






Subchapter 4: RULES

22 §3493. Rules

The department may adopt rules in accordance with Title 5, chapter 375, subchapter 2-A to carry out this chapter. [2003, c. 653, §20 (NEW).]

SECTION HISTORY

2003, c. 653, §20 (NEW).









Chapter 959: SERVICES FOR THE BLIND

22 §3500. Division for the Blind and Visually Impaired (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 307, §1 (NEW). 1975, c. 293, §4 (AMD). 1985, c. 785, §B92 (AMD). 1989, c. 14, §2 (AMD). 1993, c. 708, §G2 (RP).



22 §3500-A. Jurisdiction of Director of Division for the Blind and Visually Impaired, defined (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 307, §1 (NEW). 1981, c. 703, §A26 (AMD). 1989, c. 14, §3 (AMD). 1993, c. 410, §I11 (AMD). 1993, c. 707, §Z1 (AMD). 1993, c. 708, §G2 (RP). 1999, c. 790, §A26 (RP).



22 §3501. Program established (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 307, §2 (AMD). 1981, c. 703, §A27 (AMD). 1993, c. 708, §G2 (RP).



22 §3501-A. Medical eye care program (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A28 (NEW). 1983, c. 831, §1 (AMD). 1993, c. 410, §I12 (RP).



22 §3501-B. Medical eye care program (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 707, §Z2 (NEW). 1993, c. 708, §G2 (RP). 1999, c. 790, §B2 (RP).



22 §3502. Education of blind children (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 232, (AMD). P&SL 1971, c. 91, §E (AMD). 1973, c. 307, §3 (AMD). 1983, c. 353, §1 (RPR). 1989, c. 14, §4 (AMD). 1993, c. 708, §G2 (RP).



22 §3503. Mandatory report of blindness (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 232, (NEW). 1973, c. 307, §4 (AMD). 1993, c. 708, §G2 (RP).



22 §3504. Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 88, (NEW). 1975, c. 293, §4 (AMD). 1989, c. 14, §5 (AMD). 1989, c. 44, §1 (RPR). 1993, c. 708, §G2 (RP).



22 §3505. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 88, (NEW). 1975, c. 293, §4 (AMD). 1979, c. 541, §A149 (AMD). 1981, c. 470, §A100 (AMD). 1989, c. 14, §§6-8 (AMD). 1989, c. 44, §§2,3 (AMD). 1993, c. 708, §G2 (RP).



22 §3506. Preference (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 88, (NEW). 1989, c. 44, §§4,5 (AMD). 1993, c. 708, §G2 (RP).



22 §3507. Powers and duties of the division (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 88, (NEW). 1993, c. 708, §G2 (RP).



22 §3508. Construction, remodeling; planning for vending facility (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 88, (NEW). 1993, c. 708, §G2 (RP).



22 §3509. Construction of buildings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 88, (NEW). 1993, c. 708, §G2 (RP).



22 §3510. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 88, (NEW). 1993, c. 708, §G2 (RP).



22 §3511. Correctional, mental and certain educational institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 88, (NEW). 1989, c. 443, §55 (AMD). 1993, c. 708, §G2 (RP).



22 §3512. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 88, (NEW). 1989, c. 44, §6 (RPR). 1993, c. 708, §G2 (RP).






Chapter 960: EYE CARE

22 §3521. Medical eye care program

The department shall provide medical eye services, within the amounts appropriated by the Legislature, including corrective glasses, to individuals who have an annual income not exceeding 80% of the State's median income adjusted for family size and who have: [1999, c. 790, Pt. B, §3 (NEW).]

1. Eye disorder. A significant eye disorder that, if untreated, may progress to blindness; or

[ 1999, c. 790, Pt. B, §3 (NEW) .]

2. Visual acuity of 20/70 or worse. A visual acuity after correction of 20/70 or worse in the better eye.

[ 1999, c. 790, Pt. B, §3 (NEW) .]

The department shall, after hearing, in a manner consistent with the Maine Administrative Procedure Act, adopt rules governing eligibility, application procedures, services covered and reimbursement procedures, including member responsibility for a $10 copayment for prescriptions; a $10 copayment for an office visit to a physician, optometrist or optician; and a $50 copayment for a hospital procedure or an ambulatory surgical center procedure. The authority to adopt rules granted by this paragraph is deemed to be the same authority granted by former section 3501-B. [2003, c. 20, Pt. K, §13 (AMD).]

SECTION HISTORY

1999, c. 790, §B3 (NEW). 2003, c. 20, §K13 (AMD).






Chapter 961: PROTECTION AND ADVOCACY FOR THE DEVELOPMENTALLY DISABLED

22 §3551. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 553, §2 (NEW). 1985, c. 159, §1 (AMD). 1989, c. 837, §2 (RP).



22 §3552. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 553, §2 (NEW). 1979, c. 645, §1 (AMD). 1983, c. 539, §2 (AMD). 1985, c. 159, §§2,3 (AMD). 1989, c. 837, §2 (RP).



22 §3553. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 553, §2 (NEW). 1979, c. 645, §2 (AMD). 1983, c. 539, §3 (AMD). 1989, c. 700, §A80 (AMD). 1989, c. 837, §2 (RP). 1997, c. 393, §A22 (AMD).



22 §3554. Investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 553, §2 (NEW). 1979, c. 645, §§3-7 (AMD). 1985, c. 159, §4 (AMD). 1985, c. 644, §§4,5 (AMD). 1989, c. 837, §2 (RP).



22 §3555. Confidentiality of information; use and disclosure by advocacy agency (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 553, §2 (NEW). 1979, c. 645, §8 (AMD). 1985, c. 159, §5 (AMD). 1989, c. 837, §2 (RP).



22 §3556. Review of guardianship (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 553, §2 (NEW). 1985, c. 159, §6 (AMD). 1989, c. 837, §2 (RP).



22 §3557. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 645, §9 (NEW). 1989, c. 837, §2 (RP).



22 §3558. Application to residents in children's homes (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 539, §4 (NEW). 1989, c. 837, §2 (RP).






Chapter 962: PREVENTION OF DEVELOPMENTAL DISABILITIES

22 §3571. Prevention of developmental disabilities

1. Prevention of developmental disabilities; Department of Health and Human Services. The Department of Health and Human Services shall serve as the principal agency for the primary prevention of developmental disabilities in the State and shall provide services for pregnant women and new mothers to minimize the likelihood of their having a developmentally disabled child. In particular, the department shall conduct professional education to assure that the best available prevention techniques are utilized by health care professionals in the State and shall assure that access to prenatal services exists for all women of childbearing age in the State.

[ 1985, c. 484, (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Counseling and support services; Department of Health and Human Services. The Department of Health and Human Services shall institute programs of family counseling and support services for families with developmentally disabled children aged 0 to 5 years. The purpose of these counseling and support services shall be to increase the family's understanding of the child's special needs and to enhance family members' abilities to cope with the physical and emotional strains experienced by families with handicapped children.

[ 1985, c. 484, (NEW); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

3. Preschool coordination projects; Department of Education. The Department of Education through the preschool coordination projects shall assure the provision of comprehensive developmental services, including physical therapy, speech and language therapy and occupational therapy to preschool handicapped or delayed children. To the maximum extent possible, these programs shall make use of existing 3rd party payors and coordinate services with local resources. In instances where needed services are not available, the department shall use authorized funds to enable preschool coordination projects to work with local providers, including public and private agencies and school units to develop new or expand existing service to meet these needs.

In addition, the Department of Education shall ensure that comprehensive health educational programs are available in state schools and that teacher training programs in the State include preparation in conduct of health educational programs.

[ 1989, c. 700, Pt. A, §81 (AMD) .]

SECTION HISTORY

1985, c. 484, (NEW). 1989, c. 700, §A81 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).



22 §3572. Use of private agencies to deliver services

Private agencies shall be used as appropriate to carry out the implementation of initiatives to prevent developmental disabilities in cooperation with the respective departments so that State Government agencies do not duplicate existing resources in the community and so that all available resources are used effectively to rapidly achieve the goal of preventing developmental disabilities in the State. [1985, c. 484, (NEW).]

SECTION HISTORY

1985, c. 484, (NEW).



22 §3573. Reporting

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Developmental disability" means a disability attributable to a mental or physical impairment or combination of mental and physical impairments that:

(1) Is manifested before the person reaches 22 years of age;

(2) Is likely to continue indefinitely;

(3) Results in substantial functional limitations in 3 or more of the following areas of major life activity:

(a) Self-care;

(b) Receptive and expressive language;

(c) Learning;

(d) Mobility;

(e) Self-direction;

(f) Capacity for independent living; and

(g) Economic self-sufficiency.

A person from birth through 9 years of age who has a substantial developmental delay or specific congenital or acquired condition may be considered to have a developmental disability without meeting 3 of the criteria stated in this subparagraph if there is a high probability that the person will meet those criteria later in life if services and supports are not provided to the person; and

(4) Reflects the person's need for a combination and sequence of special, interdisciplinary or generic care, treatment or other services that are of a lifelong or extended duration and are individually planned and coordinated. [2003, c. 602, §1 (NEW).]

B. "Mental and physical impairments" includes, but is not limited to, the following conditions: intellectual disability, autism, cerebral palsy, Asperger syndrome, mental illness, Prader-Willi syndrome and epilepsy. [2011, c. 542, Pt. A, §36 (AMD).]

[ 2011, c. 542, Pt. A, §36 (AMD) .]

2. Reporting requirements. The Department of Health and Human Services and Department of Education shall by January 15th of each year submit a joint report to the joint standing committee of the Legislature having jurisdiction over health and human services matters regarding activities conducted over the past fiscal year related to the prevention of developmental disabilities and underlying mental and physical impairments and plans for such activities in the succeeding year. The report must also include data on the incidence rate of births of developmentally disabled children in the State.

[ RR 2003, c. 2, §74 (COR) .]

3. Limitation. The provisions of this section may not be interpreted to expand or otherwise affect the requirements of the Department of Health and Human Services to provide services to children and families under section 3571, subsection 2 or under Title 34-B.

[ 2003, c. 602, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1985, c. 484, (NEW). 1989, c. 700, §A82 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §74 (COR). 2003, c. 602, §1 (RPR). 2003, c. 689, §B6 (REV). 2011, c. 542, Pt. A, §36 (AMD).






Chapter 963: DEAF AND HEARING IMPAIRED PERSONS

Subchapter 1: GENERAL PROVISIONS

22 §3601. General provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 546, §1 (NEW). 1981, c. 584, §4 (AMD). 1989, c. 851, §§3-5 (AMD). 1993, c. 708, §H2 (RP).



22 §3602. Telecommunication equipment for the deaf, hearing impaired and speech impaired (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A1 (NEW). 1989, c. 851, §6 (AMD). 1993, c. 708, §H2 (RP).






Subchapter 2: RIGHTS OF THE DEAF AND HEARING IMPAIRED

22 §3611. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 584, §5 (NEW). 1993, c. 708, §H2 (RP).



22 §3612. Rights (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 584, §5 (NEW). 1983, c. 41, §1 (AMD). 1987, c. 104, §2 (AMD). 1993, c. 708, §H2 (RP).



22 §3613. Motor vehicle drivers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 584, §5 (NEW). 1983, c. 41, §2 (AMD). 1993, c. 708, §H2 (RP).



22 §3614. Penalty; misrepresentation of hearing ear dog (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 584, §5 (NEW). 1993, c. 708, §H2 (RP).












Part 3: CHILDREN

Chapter 1051: CHILDREN'S SERVICES: GENERAL PROVISIONS

22 §3700. Definition of "child" or "minor child" (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §47 (NEW). 1971, c. 598, §37 (AMD). 1977, c. 577, §1 (RP). 1979, c. 733, §13 (RP).



22 §3701. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 57, (AMD). 1977, c. 577, §1 (RPR). 1979, c. 127, §146 (AMD). 1979, c. 733, §13 (RP).



22 §3702. Goals, objectives, priorities and services (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 577, §1 (RPR). 1979, c. 733, §13 (RP).



22 §3703. Authorization; cooperation with Federal Government (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 577, §1 (RPR). 1979, c. 733, §13 (RP).



22 §3704. Parental rights (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 577, §1 (NEW). 1979, c. 127, §147 (AMD). 1979, c. 733, §13 (RP).






Chapter 1051-A: INTERIM CHILDREN'S SERVICES ACT

22 §3711. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 42, §1 (NEW). 1979, c. 733, §14 (RP).



22 §3712. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 42, §1 (NEW). 1979, c. 733, §14 (RP).



22 §3713. Authorization (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 42, §1 (NEW). 1977, c. 577, §2 (AMD). 1977, c. 696, §190 (AMD). 1979, c. 733, §14 (RP).



22 §3714. Plan (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 42, §1 (NEW). 1979, c. 733, §14 (RP).



22 §3715. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 42, §1 (NEW). 1979, c. 733, §14 (RP).



22 §3716. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 42, §1 (NEW). 1979, c. 733, §14 (RP).



22 §3717. Balances and transfers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 42, §1 (NEW). 1979, c. 733, §14 (RP).






Chapter 1052: MAINE CHILDREN'S TRUST FUND

22 §3721. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A142 (NEW). 1991, c. 9, §§BB1,2 (AMD). 1991, c. 780, §§DDD3-5 (AMD). 1993, c. 600, §A15 (RP).



22 §3722. Maine Children's Trust Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A142 (NEW). 1991, c. 780, §DDD6 (AMD). 1993, c. 600, §A15 (RP).



22 §3723. Board; establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A142 (NEW). 1989, c. 503, §B90 (AMD). 1989, c. 700, §A83 (AMD). 1991, c. 9, §BB2 (AMD). 1991, c. 780, §DDD7 (RP).



22 §3724. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A142 (NEW). 1991, c. 9, §BB3 (AMD). 1991, c. 780, §DDD8 (RP).



22 §3725. Disbursement of fund money (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A142 (NEW). 1987, c. 769, §A76 (AMD). 1991, c. 9, §BB4 (AMD). 1991, c. 780, §DDD9 (RP).



22 §3725-A. Disbursement of fund income (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 780, §DDD10 (NEW). 1993, c. 128, §1 (AMD). 1993, c. 600, §A15 (RP).



22 §3726. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A142 (NEW). 1991, c. 780, §DDD11 (RP).



22 §3726-A. Rules; report (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 780, §DDD12 (NEW). 1993, c. 600, §A15 (RP).






Chapter 1052-A: CHILD CARE SERVICES

22 §3731. Definitions

As used in this chapter, unless the context otherwise indicates or unless they are inconsistent with federal law, the following terms have the following meanings. [1993, c. 158, §2 (NEW).]

1. Child care. "Child care" means a regular service of care and education provided for compensation for any part of a day less than 24 hours to a child or children under 16 years of age whose parents work outside the home, attend an educational program or are otherwise unable to care for their children. "Child care" also means administrative functions related to the delivery of child care services, including, but not limited to, contract management, voucher administration, licensing, training, technical assistance and referral.

[ 2011, c. 388, §4 (AMD) .]

2. Council. "Council" means the Child Care Advisory Council established pursuant to Title 5, section 12004-I, subsection 35-B.

[ 1993, c. 158, §2 (NEW) .]

2-A. Division. "Division" means the early childhood division of the Department of Health and Human Services, Office of Child and Family Services.

[ 2011, c. 388, §5 (NEW) .]

3. Office. "Office" means the Office of Child Care and Head Start.

[ 1995, c. 502, Pt. D, §7 (AMD) .]

4. Region. "Region" means a service delivery region established by the commissioner.

[ 2007, c. 539, Pt. N, §32 (AMD) .]

SECTION HISTORY

1993, c. 158, §2 (NEW). 1995, c. 502, §D7 (AMD). 2007, c. 539, Pt. N, §32 (AMD). 2011, c. 388, §§4, 5 (AMD).



22 §3732. Principles of child care system

The department shall allocate resources available under this chapter in a manner that promotes the following principles. [1993, c. 158, §2 (NEW).]

1. Family self-sufficiency. A stable source of child care is a critical ingredient to economic self-sufficiency. Child care policies and programs must facilitate a smooth transition into the work force for parents and a rich and stable environment for children.

[ 1993, c. 158, §2 (NEW) .]

2. Investment in children. Child care is a critical investment that affects a child's readiness to learn. High-quality child care programs recognize and implement good, early childhood practices, as articulated by Head Start, the National Association for the Education of Young Children and other early childhood organizations.

[ 1993, c. 158, §2 (NEW) .]

3. Consumer orientation and education. Child care policies and programs must be responsive to the changing needs of families and educate families about available options, identifying quality programs and selecting appropriate care.

[ 1993, c. 158, §2 (NEW) .]

4. Accessibility. High-quality child care must be available to any family seeking care regardless of where the family lives or the special needs of the child. A centralized system in local communities must be available to facilitate parents' access to child care.

[ 2011, c. 388, §6 (AMD) .]

5. Affordability. High-quality child care must be available to families who receive child care subsidies available in the State on a sliding scale fee basis, with families contributing based on ability to pay.

[ 2011, c. 388, §7 (AMD) .]

6. Diversity. It is the goal of the State to strive wherever possible to provide child care in an integrated setting, where children with various needs and of various income levels and cultures are cared for together.

[ 1993, c. 158, §2 (NEW) .]

7. Efficient, coordinated administration. Child care programs must be coordinated to ensure the most effective use of federal and state funds.

[ 1993, c. 158, §2 (NEW) .]

8. Support for infrastructure. State child care agencies and policies must support the orderly development of a high-quality child care system.

[ 1993, c. 158, §2 (NEW) .]

SECTION HISTORY

1993, c. 158, §2 (NEW). 2011, c. 388, §§6, 7 (AMD).



22 §3733. Designated agency

To the extent permitted by federal law, the department shall coordinate and administer all available federal and state child care funds, including, but not limited to, those available under the United States Social Security Act; the federal Omnibus Budget Reconciliation Act of 1990, Section 5081; and the federal Child Care and Development Block Grant Act of 1990, as amended by the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Public Law 104-193, 110 Stat. 2105. [1997, c. 530, Pt. A, §11 (AMD).]

SECTION HISTORY

1993, c. 158, §2 (NEW). 1997, c. 530, §A11 (AMD).



22 §3734. Use of federal funds

The department shall seek the advice of the council when applying or reapplying for federal funds under this chapter and when submitting state plans, amendments to state plans or waivers for federal approval. Whenever the department makes these submissions to the Federal Government, it shall notify the joint standing committee of the Legislature having jurisdiction over human resource matters and the Executive Director of the Legislative Council. [1993, c. 158, §2 (NEW).]

The following additional provisions apply to certain federal child care funds, as indicated. [1993, c. 158, §2 (NEW).]

1. Used to supplement state funds. Federal child care funds must be used to supplement and may not replace existing state and local child care funds.

[ 1993, c. 158, §2 (NEW) .]

2. Block grant funds encumbered. Within 6 months of receiving any payment under the federal Child Care and Development Fund, the department shall expend or encumber 100% of the payment.

[ 1997, c. 530, Pt. A, §12 (AMD) .]

SECTION HISTORY

1993, c. 158, §2 (NEW). 1997, c. 530, §A12 (AMD).



22 §3735. Child care for ASPIRE-TANF participants

The department shall ensure that all persons referred for participation in the State's ASPIRE-TANF program receive information regarding child care options from caseworkers who are knowledgeable about the range of child care subsidies available in this State and who can explain the relative advantages of each option. This may be done directly by the department or by the department's designee. [1997, c. 530, Pt. A, §13 (AMD).]

SECTION HISTORY

1993, c. 158, §2 (NEW). 1997, c. 530, §A13 (AMD).



22 §3736. Eligibility

1. Single application form. By October 1, 1993, the department shall develop a universal application for all publicly funded child care programs for applicants who are seeking child care as their primary service. By January 1, 1994, the department shall require all caseworkers and contractors to use the form to determine eligibility for those applicants. Applicants submitting applications to more than one caseworker or contractor may submit photocopies or facsimile copies.

[ 2011, c. 388, §8 (AMD) .]

2. Eligibility decision within 30 days. The department shall determine eligibility for child care programs administered under this chapter within 30 days of receiving an application. If a contractor determines eligibility, the department shall require that the contractor determine eligibility within 30 days of receiving an application.

[ 1993, c. 158, §2 (NEW) .]

3. Application; effective date. If an applicant for child care programs administered under this chapter is determined eligible, child care assistance must be provided retroactively to the date of application.

[ 2015, c. 267, Pt. RRRR, §1 (NEW) .]

SECTION HISTORY

1993, c. 158, §2 (NEW). 2011, c. 388, §8 (AMD). 2015, c. 267, Pt. RRRR, §1 (AMD).



22 §3737. Payments to providers

1. No payments to recipients. The department may not make cash payments to recipients for child care services provided under this chapter, except when those payments represent reimbursement for services already provided to the recipient.

[ 1993, c. 158, §2 (NEW) .]

2. Maintenance of existing options. The department shall ensure that child care funds are distributed through a range of mechanisms, including, but not limited to, vouchers to recipients and contracts to providers.

[ 1993, c. 158, §2 (NEW) .]

3. Quality differential. To the extent permitted by federal law, the department shall pay a differential rate for child care services that meet or that make substantial progress toward meeting nationally recognized quality standards, such as those standards required by the Head Start program or required for accreditation by the National Association for the Education of Young Children, and shall do so from the Child Care Development Fund 25% Quality Set-aside funds or by other acceptable federal practices. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. The rules must establish a 4-step child care quality rating system and must provide for graduated quality differential rates for step 2, step 3 and step 4 child care services.

A. [2013, c. 559, §1 (RP).]

B. [2013, c. 559, §1 (RP).]

Nothing in this subsection requires the department to pay a quality differential rate for child care services provided through the Temporary Assistance for Needy Families block grant.

[ RR 2015, c. 1, §21 (COR) .]

SECTION HISTORY

1993, c. 158, §2 (NEW). 2001, c. 394, §1 (AMD). 2013, c. 559, §1 (AMD). RR 2015, c. 1, §21 (COR).



22 §3738. Resource development centers (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 158, §2 (NEW). 1993, c. 490, §1 (AMD). MRSA T. 22, §3738 (RP).



22 §3739. Child Care Advisory Council

1. Purpose. The Child Care Advisory Council is established, in accordance with Title 5, section 12004-I, subsection 35-B, to advise the Legislature and the department regarding child care services in the State. The council shall encourage the development of child care policies that are coordinated among state agencies to promote quality, uniformity and efficiency of service.

[ 1993, c. 158, §2 (NEW) .]

2. Membership. The council has a minimum of 28 members, appointed as follows:

A. One employee of the department's office of integrated access and support who is responsible for child care services, appointed by the commissioner; [2011, c. 388, §9 (AMD).]

B. The employee of the Department of Health and Human Services, Office of Child Care and Head Start who serves as the state child care administrator, or the state child care administrator's designee; [2011, c. 388, §9 (AMD).]

C. One employee of the division within the department concerned with children's behavioral health services, appointed by the commissioner; [2011, c. 388, §9 (AMD).]

D. Two employees of the Department of Education, one of whom represents special education programs and one of whom oversees public programs for children 4 years of age, appointed by the Commissioner of Education; [2011, c. 388, §9 (AMD).]

E. One employee who serves as the state Head Start collaboration director, or the state Head Start collaboration director's designee; [2011, c. 388, §9 (AMD).]

F. The State Fire Marshal or the State Fire Marshal's designee; [1993, c. 158, §2 (NEW).]

G. One employee of the organizational unit of the department that provides programs and services for substance abuse prevention and treatment, appointed by the commissioner; [2011, c. 657, Pt. AA, §63 (AMD).]

H. One employee of the Department of Economic and Community Development, appointed by the Commissioner of Economic and Community Development; [1993, c. 158, §2 (NEW).]

I. One member of the Senate, appointed by the President of the Senate; [1993, c. 158, §2 (NEW).]

J. Two members of the House of Representatives, at least one of whom may not be from the party with the most members in the House of Representatives, appointed by the Speaker of the House of Representatives; [2011, c. 388, §9 (AMD).]

K. One parent or other consumer who receives a child care subsidy at the time of that parent's or consumer's appointment, appointed by the Governor; [1993, c. 158, §2 (NEW).]

L. One parent or other consumer of child care services who does not receive a child care subsidy, appointed by the Governor; [1993, c. 158, §2 (NEW).]

M. One business representative nominated by the Maine Chamber of Commerce and Industry, appointed by the Governor; [1993, c. 158, §2 (NEW).]

N. One center-based care representative nominated by the Maine Child Care Directors' Association, appointed by the Governor; [1993, c. 158, §2 (NEW).]

O. One Head Start provider nominated by the Maine Head Start Directors' Association, appointed by the Governor; [1993, c. 158, §2 (NEW).]

P. One family child care provider nominated by an association of family child care providers in the State, appointed by the Governor; [2011, c. 388, §9 (AMD).]

Q. One person representing Native Americans, appointed by the Governor; [1993, c. 158, §2 (NEW).]

R. One child care provider who does not receive public funds, appointed by the Governor; [1993, c. 158, §2 (NEW).]

S. One person representing a nonprofit advocacy organization dedicated to improving the lives of children, youth and their families, appointed by the Governor; [2011, c. 388, §9 (AMD).]

T. One person associated with a Child Development Services System site, appointed by the Governor; [2011, c. 388, §9 (AMD).]

U. One person representing a collaborative partnership between the University of Maine and the Department of Health and Human Services, Office of Child Care and Head Start, nominated by the University of Maine Center for Community Inclusion and Disability Studies, appointed by the Governor; [2011, c. 388, §9 (AMD).]

V. One representative of women nominated by the Maine Women's Lobby, appointed by the Governor; [2011, c. 388, §9 (AMD).]

W. One direct service provider of child care for school-age children, nominated by the University of Maine at Farmington, Maine Afterschool Network, or a successor program, appointed by the Governor; [2011, c. 388, §9 (AMD).]

X. One person representing the University of Southern Maine, Edmund S. Muskie School of Public Service, Maine Roads to Quality, or a successor program, appointed by the Governor; [2011, c. 388, §9 (NEW).]

Y. A person representing an association of resource development centers in the State, appointed by the Governor; and [2011, c. 388, §9 (NEW).]

Z. One person representing home-based child care providers, appointed by the Governor. [2011, c. 388, §9 (NEW).]

Senators and members of the House of Representatives serve for the duration of the legislative terms that they are serving when appointed. Members from state departments serve at the pleasure of their appointing authorities. All other members serve 3-year terms and may continue to serve beyond their terms until their successors are appointed. If a vacancy occurs before a term has expired, the vacancy must be filled for the remainder of the unexpired term by the authority who made the original appointment. If a member is absent for 2 consecutive meetings and has not been excused by the chair from either meeting, the council may remove the member by majority vote. If a nominating organization does not submit nominations within a reasonable period of time, the appointing authority may fill that organization's seat with a member of the public at large.

The council shall determine whether more than 28 members would assist it in its work under subsections 1 and 5. If a majority of the council votes to request the appointment of additional members, the council shall specify the number of additional members needed and shall convey a request for the appointment of those additional members to the Governor, who shall make the appointments.

[ 2011, c. 657, Pt. AA, §63 (AMD) .]

3. Meetings; chair. The commissioner shall call the first meeting of the council by October 15, 1993. At the first meeting, the council shall select by majority vote a chair from among its members to serve a term of one year. A chair may be reelected to subsequent terms. The chair shall call subsequent meetings. The council may meet as often as funding permits, but must meet at least 4 times per year at a date, time and place determined by the council. The chair, in collaboration with the department, may call a special meeting to address an issue that, in the judgment of the chair, cannot wait until the next regularly scheduled meeting.

[ 2011, c. 388, §10 (AMD) .]

3-A. Notice of meetings; agenda. At a reasonable time before a meeting of the council, the chair shall send a notice of the meeting to every member under subsection 2. A notice of meeting required under this subsection must contain the date, time, place and agenda of the meeting and the minutes of the previous meeting. Notice of a special meeting under subsection 3 must be sent under this subsection as expeditiously as possible.

[ 2011, c. 388, §11 (NEW) .]

3-B. Attendance at meetings. A member of the council is expected to attend all meetings under subsection 3. If a member is unable to attend a meeting called under subsection 3, the member shall inform the chair. A member may attend a meeting under subsection 3 by participating remotely through the means of telephone, electronic media or other device if the facilities allow for such participation. The council shall endeavor to install means by which a member may participate remotely pursuant to this subsection.

[ 2011, c. 388, §12 (NEW) .]

4. Powers. The council must have access to all departmental records regarding child care programs administered under this chapter, except that the council may not have access to information that identifies individuals who receive assistance under this chapter.

[ 1993, c. 158, §2 (NEW) .]

5. Duties. The council shall:

A. Advise the department and the Legislature regarding the coordination of child care services in the State; [1993, c. 158, §2 (NEW).]

B. Advise the department regarding the preparation of any application, amendment, waiver request, plan or other document submitted by the department to the Federal Government regarding child care funding and recommend changes to the submission when appropriate; [1993, c. 158, §2 (NEW).]

C. Establish a subcommittee that includes licensing officials, public health and safety representatives, early childhood educators and others considered necessary by the council to review the current system of licensing and registration and recommend a uniform regulatory system for family day-care homes. In its first annual report, the council shall submit its recommendations, along with implementing legislation, if needed, to the joint standing committee of the Legislature having jurisdiction over human resource matters; [1993, c. 158, §2 (NEW).]

D. Examine the role and funding of resource development centers and submit recommendations regarding the number and role of the centers in the State. These recommendations must be made in the council's first or 2nd annual report; [1993, c. 158, §2 (NEW).]

E. Advise how the State can better use child care funds available under the federal Social Security Act and develop a proposal to use federal and state funds to supplement the earned income disregard for families receiving temporary assistance for needy families; [1997, c. 530, Pt. A, §14 (AMD).]

F. Explore ways in which child care services may be better integrated into a system of comprehensive services for children and families; and [1993, c. 158, §2 (NEW).]

G. Examine any other relevant child care issues and make recommendations as needed. The council may establish ad hoc subcommittees as needed. [1993, c. 158, §2 (NEW).]

[ 1997, c. 530, Pt. A, §14 (AMD) .]

6. Report. By January 15th, the council shall submit an annual report to the commissioner, the cochairs of the Maine Children's Growth Council established in Title 5, chapter 621 and the joint standing committee of the Legislature having jurisdiction over human services matters. The report must describe the council's activities for the year regarding its duties specified in subsection 5 and must outline policy changes recommended by the council, along with necessary implementing legislation.

[ 2011, c. 388, §13 (AMD) .]

7. Staff. The office shall provide staff and office supplies to the council within the office's existing resources. The council may refuse these services and supplies and may accept and expend private funds to carry out its duties under this chapter.

[ 1993, c. 158, §2 (NEW) .]

8. Parliamentary authority. Except as mandated by state law, a meeting under subsection 3 is governed by the current edition of Robert's Rules of Order Newly Revised.

[ 2011, c. 388, §14 (NEW) .]

SECTION HISTORY

1993, c. 158, §2 (NEW). RR 1995, c. 2, §42 (COR). 1995, c. 418, §A39 (AMD). 1995, c. 502, §D8 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 530, §A14 (AMD). 2001, c. 179, §1 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §§B6,7 (REV). 2011, c. 388, §§9-14 (AMD). 2011, c. 657, Pt. AA, §63 (AMD).



22 §3740. Office of Child Care and Head Start

1. Establishment. The Office of Child Care and Head Start is established within the Division of Purchased and Support Services.

[ 1995, c. 502, Pt. D, §9 (AMD) .]

2. Powers and duties. The office has the following powers and duties:

A. Maintain an inventory of child care information; [1993, c. 158, §2 (NEW).]

B. Provide public education on becoming better consumers of child care; [1993, c. 158, §2 (NEW).]

C. Provide staffing assistance to the council; [1993, c. 158, §2 (NEW).]

D. Coordinate an ongoing review of all child care licensing rules; [1993, c. 158, §2 (NEW).]

E. Provide technical assistance to public and private sector employers, school systems and community groups concerning child care, flexible benefits and work schedules; [1993, c. 158, §2 (NEW).]

F. Coordinate the development of a training system for child care providers; [1993, c. 158, §2 (NEW).]

G. Develop incentives for employer involvement in child care; and [1993, c. 158, §2 (NEW).]

H. Promote cooperative relationships between public health organizations and child care programs. [1993, c. 158, §2 (NEW).]

[ 1993, c. 158, §2 (NEW) .]

SECTION HISTORY

1993, c. 158, §2 (NEW). 1995, c. 502, §D9 (AMD).






Chapter 1053: AID TO DEPENDENT CHILDREN

22 §3741. Aid to dependent children; promotion of economic self-support (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 291, (AMD). 1967, c. 459, §1 (RPR). 1983, c. 849, §1 (AMD). 1995, c. 418, §A5 (RPR). 1997, c. 530, §A15 (RP).



22 §3741-A. Recipients with children 3 years of age and older (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 856, §2 (NEW). 1991, c. 528, §F1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §F1 (AMD). 1993, c. 385, §3 (AMD). 1995, c. 418, §A6 (RP).



22 §3741-B. Teenage parents (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 856, §2 (NEW). 1991, c. 9, §M1 (AMD). 1991, c. 528, §F2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §F2 (AMD). 1993, c. 385, §4 (RP).



22 §3741-C. Program requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 839, §1 (NEW). 1991, c. 528, §F3 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §F3 (AMD). 1993, c. 385, §5 (AMD). 1995, c. 418, §A7 (RPR). 1997, c. 530, §A15 (RP).



22 §3741-D. Eligibility for federal Aid to Families with Dependent Children based on unemployment (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 839, §1 (NEW). 1995, c. 418, §A8 (RP).



22 §3741-E. Voluntary participants given priority (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 839, §1 (NEW). 1991, c. 528, §F4 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §F4 (AMD). 1993, c. 385, §§6-8 (AMD). 1993, c. 709, §2 (AMD). RR 1995, c. 1, §11 (COR). 1995, c. 418, §A9 (AMD). 1997, c. 530, §A15 (RP).



22 §3741-F. Transitional support services (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 839, §§1,15 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 528, §F5 (RP). 1991, c. 591, §F5 (RP).



22 §3741-G. Transitional medical assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 839, §§1,15 (NEW). 1993, c. 385, §9 (AMD). 1995, c. 418, §A10 (RPR). 1995, c. 692, §1 (AMD). 1997, c. 530, §A15 (RP).



22 §3741-H. Child care during participation in employment, education and training (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 839, §1 (NEW). 1991, c. 9, §M2 (AMD). 1991, c. 528, §F6 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §F6 (AMD). 1993, c. 385, §10 (AMD). 1997, c. 530, §A15 (RP).



22 §3741-I. Transitional support services; child care; transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §F7 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §F7 (NEW). 1993, c. 385, §§11,12 (AMD). 1995, c. 418, §A11 (AMD). 1997, c. 530, §A15 (RP).



22 §3741-J. Family contract (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 385, §13 (NEW). 1995, c. 418, §A12 (RPR). 1997, c. 530, §A15 (RP).



22 §3741-K. ASPIRE-Plus (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 709, §3 (NEW). 1995, c. 418, §A13 (RPR). 1997, c. 530, §A15 (RP).



22 §3741-L. Family planning services (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 709, §3 (NEW). 1995, c. 418, §A14 (AMD). 1997, c. 530, §A15 (RP).



22 §3741-M. Nontraditional job training and placement services (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 284, §1 (NEW). 2005, c. 397, §C13 (RP).



22 §3742. Eligibility for aid (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 262, §2 (AMD). 1967, c. 459, §2 (RP).



22 §3743. Recipients and relatives not to be pauperized (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 459, §2 (RP).



22 §3744. Applications for aid (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 459, §2 (RP).



22 §3745. Duties of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 459, §2 (RP).



22 §3746. Amount of aid (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 228, §2 (AMD). 1967, c. 459, §2 (RP). 1967, c. 544, §59 (RP).



22 §3747. Administration of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 459, §2 (RP).



22 §3748. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 459, §2 (RP).



22 §3749. Acceptance of provisions of federal law (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 459, §2 (RP).



22 §3750. Assessment of towns (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 468, (AMD). 1969, c. 585, §1 (RP).



22 §3751. Federal grants (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 459, §3 (AMD). 1997, c. 530, §A15 (RP).



22 §3752. Payments to guardian or conservator (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 470, §A101 (AMD). 1997, c. 530, §A15 (RP).



22 §3753. Inalienability of assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 530, §A15 (RP).



22 §3754. Parental responsibility (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 131, (NEW). 1965, c. 213, (NEW). 1965, c. 513, §39 (RP). 1971, c. 622, §76 (AMD). 1977, c. 118, §5 (AMD). 1989, c. 834, §B14 (AMD). 1995, c. 694, §D34 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 530, §A15 (RP).



22 §3755. Locating those liable for support of dependents (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §40 (NEW). 1975, c. 293, §4 (AMD). 1997, c. 530, §A15 (RP).



22 §3755-A. Disclosure of information in medical support recoupment and child support cases (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 255, (NEW). 1991, c. 58, §§1-3 (AMD). 1995, c. 694, §D35 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 530, §A15 (RP).



22 §3756. Fraud in obtaining aid, civil recovery (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 450, §2 (NEW). 1997, c. 530, §A15 (RP).



22 §3757. Substantiation of eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 441, §1 (NEW). 1997, c. 530, §A15 (RP).



22 §3758. Disbursements (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 441, §1 (NEW). 1983, c. 466, (AMD). 1983, c. 847, §1 (AMD). 1991, c. 528, §§F8,9 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§F8,9 (AMD). 1991, c. 747, §3 (AMD). 1993, c. 349, §51 (AMD). 1995, c. 418, §§A15,16 (AMD). 1997, c. 530, §A15 (RP).



22 §3758-A. Transfer of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 418, §A17 (NEW). 1997, c. 530, §A15 (RP).



22 §3759. Report of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 477, §E8 (NEW). 1983, c. 525, §1 (NEW). 1983, c. 816, §A17 (RAL). 1995, c. 418, §A18 (RP).



22 §3760. Assistance for needy full-time students 18 to 21 years of age (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 816, §A17 (RAL). 1997, c. 530, §A15 (RP).



22 §3760-A. Assistance to first-time pregnant women (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 856, §3 (NEW). 1997, c. 530, §A15 (RP).



22 §3760-B. Notification to the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 856, §3 (NEW). 1989, c. 502, §A75 (AMD). 1997, c. 530, §A15 (RP).



22 §3760-C. Households headed by minor parents (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 839, §2 (NEW). 1991, c. 528, §SS1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §SS1 (AMD). 1993, c. 410, §TT1 (AMD). 1993, c. 709, §4 (RPR). 1997, c. 530, §A15 (RP).



22 §3760-D. Special needs payment for recipients with excessive shelter costs (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §SS2 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §SS2 (NEW). 1991, c. 622, §§M13-17 (AMD). 1991, c. 628, §1 (AMD). 1991, c. 628, §2 (AFF). 1993, c. 410, §§I13,14 (AMD). 1995, c. 368, §I1 (RP). 1995, c. 395, §S5 (AFF). 1995, c. 625, §C2 (AFF). 1995, c. 625, §C1 (REEN). 1997, c. 530, §A15 (RP).



22 §3760-E. Equivalent standard of need (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §SS2 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §SS2 (NEW). 1991, c. 622, §M18 (AMD). MRSA T. 22, §3760-E, sub-§2 (RP).



22 §3760-F. Continuation of Medicaid and report (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §SS2 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §SS2 (NEW). MRSA T.22 ., §3760F/2 (RP).



22 §3760-G. Earned income tax credit (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 385, §14 (NEW). 1997, c. 530, §A15 (RP).



22 §3760-H. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 385, §14 (NEW). 1995, c. 418, §A19 (AMD). 1997, c. 530, §A15 (RP).



22 §3760-I. Alternative aid (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 418, §A20 (NEW). 1997, c. 530, §A15 (RP).






Chapter 1053-A: EMERGENCY ASSISTANCE PROGRAM FOR NEEDY FAMILIES WITH CHILDREN

22 §3761. Emergency assistance

The department, at the discretion of the commissioner, may establish and operate a program of emergency assistance to needy families with children within the United States Social Security Act, Title IV-A, Section 406(e), and any amendments and additions. [1993, c. 707, Pt. I, §3 (RPR).]

This program must provide: [1993, c. 707, Pt. I, §3 (RPR).]

1. Benefits; emergency situation. Benefits to needy families with children in emergency situations in which the family is deprived of the basic necessities essential to their support, including, but not limited to, utility terminations, lack of adequate shelter, fire and other natural disasters. In determining what constitutes an emergency with respect to utility terminations, the department shall grant assistance when an otherwise qualified family has received a disconnection notice and has exhausted their ability to negotiate and pay the terms of a reasonable payment arrangement. The program may not be used to supplant local responsibility for operating or funding a general assistance program. The department shall not expend more than $750,000 of state general assistance funds for the purposes of covering the cost of services set out in this subsection; and

[ 1993, c. 707, Pt. I, §3 (RPR) .]

2. Additional emergency services. Additional emergency services to children who are at risk of removal from the home because of their specified relative's inability to provide care and children in emergency situations where continued presence in the home is not in the best interest of the children. Additional emergency services are defined as those that cover emergency situations resulting from child abuse, neglect, abandonment or domestic abuse. The department may expend other general funds for the additional emergency services described in this subsection.

[ 1993, c. 707, Pt. I, §3 (RPR) .]

The department may establish eligibility guidelines and limits on services covered under this program. [1993, c. 707, Pt. I, §3 (RPR).]

SECTION HISTORY

1983, c. 477, §§E,9,1 (NEW). 1983, c. 824, §§Z-1 (AMD). 1993, c. 267, §1 (AMD). 1993, c. 707, §I3 (RPR).






Chapter 1053-B: TEMPORARY ASSISTANCE FOR NEEDY FAMILIES

22 §3762. Temporary assistance for needy families; promotion of economic self-support

The department shall promote family economic self-support in accordance with the provisions of this chapter. [1997, c. 530, Pt. A, §16 (NEW).]

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "ASPIRE-TANF" means the ASPIRE-TANF program established in section 3781-A. [1997, c. 530, Pt. A, §16 (NEW).]

B. "Domestic violence" has the same meaning as provided in Section 408(a)(7)(C)(iii) of PRWORA. [1997, c. 530, Pt. A, §16 (NEW).]

B-1. "DRA" means the federal Deficit Reduction Act of 2005, Public Law 109-171, 120 Stat. 4. [2009, c. 291, §4 (NEW).]

C. "Federal poverty level" means the nonfarm income official poverty line for a family of the size involved, as defined by the federal Office of Management and Budget and revised annually in accordance with the United States Omnibus Budget Reconciliation Act of 1981, Section 673, Subsection 2. [1997, c. 530, Pt. A, §16 (NEW).]

D. "PRWORA" means the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Public Law 104-193, 110 Stat. 2105. [1997, c. 530, Pt. A, §16 (NEW).]

E. "TANF" means the Temporary Assistance for Needy Families program, under the United States Social Security Act, as amended by PRWORA. "TANF" provides temporary assistance to needy, dependent children and their parents or caretaker relatives. [1997, c. 530, Pt. A, §16 (NEW).]

[ 2009, c. 291, §4 (AMD) .]

2. Collaboration. The department shall work collaboratively with the following agencies and entities to provide efficient and effective services that lead to self-support for Maine's families receiving TANF assistance:

A. The state agency responsible for child care services; [1997, c. 530, Pt. A, §16 (NEW).]

B. The Department of Labor for services including employment and job training partnership services and vocational services; [1997, c. 530, Pt. A, §16 (NEW).]

C. [2005, c. 397, Pt. A, §23 (RP).]

D. The Department of Transportation; [1997, c. 530, Pt. A, §16 (NEW).]

E. The Department of Education and local providers of programs under the federal Adult Education Act, 20 United States Code, Section 1201 et seq. and the federal Carl D. Perkins Vocational and Applied Technology Education Act, 20 United States Code, Section 2301 et seq.; [1997, c. 530, Pt. A, §16 (NEW).]

F. The Department of Economic and Community Development; [1997, c. 530, Pt. A, §16 (NEW).]

G. Statewide organizations that work with women on self-sufficiency and employment opportunities, including a statewide nonprofit corporation that provides training and placement in trade and technical occupations that are not traditional for the persons served; [2005, c. 397, Pt. C, §14 (AMD).]

H. The municipalities of the State both individually and collectively; [1997, c. 530, Pt. A, §16 (NEW).]

I. The Maine Community College System; [1997, c. 530, Pt. A, §16 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

J. The University of Maine System; and [1997, c. 530, Pt. A, §16 (NEW).]

K. Local service providers appropriate for TANF participants. [1997, c. 530, Pt. A, §16 (NEW).]

[ 2005, c. 397, Pt. A, §23 (AMD); 2005, c. 397, Pt. C, §14 (AMD) .]

3. Administration. The department may administer and operate a program of aid to needy dependent children, called "Temporary Assistance for Needy Families" or "TANF," who are deprived of support or care due to the death, continued absence, physical or mental incapacity of a parent or the unemployment or underemployment of the principal wage earner in accordance with the United States Social Security Act, as amended by PRWORA and DRA, and this Title.

A. The department shall adopt rules as necessary to implement and administer the program. The rules must include eligibility criteria, budgeting process, benefit calculation and confidentiality. The confidentiality rules must ensure that confidentiality is maintained for TANF recipients at least to the same extent that confidentiality was maintained for families in the Aid to Families with Dependent Children program unless otherwise required by federal law or regulation. [1997, c. 530, Pt. A, §16 (NEW).]

B. The department may use funds, insofar as resources permit, provided under and in accordance with the United States Social Security Act or state funds appropriated for this purpose or a combination of state and federal funds to provide assistance to families under this chapter. In addition to assistance for families described in this subsection, funds must be expended for the following purposes:

(1) To continue the pass-through of the first $50 per month of current child support collections and the exclusion of the $50 pass-through from the budget tests and benefit calculations;

(2) To provide financial assistance to noncitizens legally admitted to the United States who are receiving assistance under this subsection as of July 1, 2011. Recipients of assistance under this subparagraph are limited to the categories of noncitizens who would be eligible for the TANF programs but for their status as aliens under PRWORA. Eligibility for the TANF program for these categories of noncitizens must be determined using the criteria applicable to other recipients of assistance from the TANF program. Any household receiving assistance as of July 1, 2011 may continue to receive assistance, as long as that household remains eligible, without regard to interruptions in coverage or gaps in eligibility for service. A noncitizen legally admitted to the United States who is neither receiving assistance on July 1, 2011 nor has an application pending for assistance on July 1, 2011 that is later approved is not eligible for financial assistance through a state-funded program unless that noncitizen is:

(a) Elderly or disabled, as described under the laws governing supplemental security income in 42 United States Code, Sections 1381 to 1383f (2010);

(b) A victim of domestic violence;

(c) Experiencing other hardship, such as time necessary to obtain proper work documentation, as defined by the department by rule. Rules adopted by the department under this division are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A; or

(d) Unemployed but has obtained proper work documentation, as defined by the department by rule. Rules adopted by the department under this division are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A;

(3) To provide benefits to certain 2-parent families whose deprivation is based on physical or mental incapacity;

(4) To provide an assistance program for needy children, 19 to 21 years of age, who are in full-time attendance in secondary school. The program is operated for those individuals who qualify for TANF under the United States Social Security Act, except that they fail to meet the age requirement, and is also operated for the parent or caretaker relative of those individuals. Except for the age requirement, all provisions of TANF, including the standard of need and the amount of assistance, apply to the program established pursuant to this subparagraph;

(5) To provide assistance for a pregnant woman who is otherwise eligible for assistance under this chapter, except that she has no dependents under 19 years of age. An individual is eligible for the monthly benefit for one eligible person if the medically substantiated expected date of the birth of her child is not more than 90 days following the date the benefit is received;

(6) To provide a special housing allowance for TANF families whose shelter expenses for rent, mortgage or similar payments, homeowners insurance and property taxes equal or exceed 75% of their monthly income. The special housing allowance is limited to $200 per month for each family. For purposes of this subparagraph, "monthly income" means the total of the TANF monthly benefit and all income countable under the TANF program, plus child support received by the family, excluding the $50 pass-through payment;

(7) In determining benefit levels for TANF recipients who have earnings from employment, the department shall disregard from monthly earnings the following:

(a) One hundred and eight dollars;

(b) Fifty percent of the remaining earnings that are less than the federal poverty level; and

(c) All actual child care costs necessary for work, except that the department may limit the child care disregard to $175 per month per child or $200 per month per child under 2 years of age or with special needs;

(7-A) In determining eligibility and benefit levels, the department may apply a gross income test only to applicants and not to recipients;

(8) In cases when the TANF recipient has no child care cost, the monthly TANF benefit is the maximum payment level or the difference between the countable earnings and the standard of need established by rule adopted by the department, whichever is lower;

(9) In cases when the TANF recipient has child care costs, the department shall determine a total benefit package, including TANF cash assistance, determined in accordance with subparagraph (7) and additional child care assistance, as provided by rule, necessary to cover the TANF recipient's actual child care costs up to the maximum amount specified in section 3782-A, subsection 5. The benefit amount must be paid as provided in this subparagraph.

(a) Before the first month in which child care assistance is available to an ASPIRE-TANF recipient under this paragraph and periodically thereafter, the department shall notify the recipient of the total benefit package and the following options of the recipient: to receive the total benefit package directly; or to have the department pay the recipient's child care assistance directly to the designated child care provider for the recipient and pay the balance of the total benefit package to the recipient.

(b) If an ASPIRE-TANF recipient notifies the department that the recipient chooses to receive the child care assistance directly, the department shall pay the total benefit package to the recipient.

(c) If an ASPIRE-TANF recipient does not respond or notifies the department of the choice to have the child care assistance paid directly to the child care provider from the total benefit package, the department shall pay the child care assistance directly to the designated child care provider for the recipient. The department shall pay the balance of the total benefit package to the recipient;

(10) Child care assistance under this paragraph must be paid by the department in a prompt manner that permits an ASPIRE-TANF recipient to access child care necessary for work; and

(11) The department shall adopt rules pursuant to Title 5, chapter 375 to implement this subsection. Rules adopted pursuant to this subparagraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2015, c. 267, Pt. RRRR, §2 (AMD).]

[ 2015, c. 267, Pt. RRRR, §2 (AMD) .]

4. Promoting support by both parents. The department shall enforce laws and establish policies to ensure that both parents contribute to the economic support of their child or children and to promote every child's right to economic support from both parents. Applicants for and recipients of assistance may refuse to cooperate in the establishment of paternity or child support enforcement for good cause related to domestic violence, including situations when cooperation may result in harm to the parent or child, or when the child was conceived as a result of incest or rape. Evidence supporting a good cause determination includes, but is not limited to, the evidence specified in section 3785, subsection 13. The department shall notify all applicants and recipients orally and in writing of the availability of this determination. When a determination of good cause is made by the department, the department may not impose sanctions or penalties against the applicant or recipient or engage in any other activity that could subject any member of the family to harm.

[ 1997, c. 530, Pt. A, §16 (NEW) .]

5. Move to sustainable employment. The department shall assist parents who receive TANF assistance to move as quickly as possible into employment that will sustain the family.

[ 1997, c. 530, Pt. A, §16 (NEW) .]

6. Training; partnerships. The department shall increase the employability of parents who receive TANF assistance through on-the-job training and strengthening the public and private workforce partnership by developing training sites and jobs for those parents.

[ 1997, c. 530, Pt. A, §16 (NEW) .]

7. Teenage pregnancies; minimization. The department shall provide education and services to minimize teenage pregnancies with special attention paid to the role of the male.

[ 1997, c. 530, Pt. A, §16 (NEW) .]

8. Transitional support services. The department shall administer a program of transitional support services in accordance with PRWORA, DRA and this subsection.

A. The department shall administer a program of transitional Medicaid to families receiving benefits under Section 1931 of the federal Social Security Act in accordance with this paragraph.

(1) The department shall provide transitional Medicaid to families whose average gross monthly earnings, less costs to the family for child care necessary for employment, do not exceed 185% of the federal poverty guidelines in accordance with PRWORA and this subsection. In order to receive transitional Medicaid as the result of increased earnings or number of hours worked, a family must have received Medicaid assistance for at least 3 of the last 6 months, except as provided in subparagraph (2).

(2) The department shall provide transitional Medicaid for families whose eligibility for Medicaid assistance terminated due to employment obtained through work search activities pursuant to this chapter, in which case the family must have received Medicaid assistance for at least one of the last 3 months.

(3) To continue to receive transitional Medicaid assistance following the first 6 months of coverage, a family entering the transitional Medicaid program with income above 133% of the federal poverty guidelines must pay premiums in accordance with rules adopted by the department.

(5) The department shall provide transitional Medicaid for 4 months to families whose eligibility for Medicaid assistance terminated due to an increase in the amount of child support received by the family.

(6) The department shall require reporting of income or circumstances for the purpose of determining eligibility and premium payments, copayments or other methods of cost sharing for benefits under this paragraph in accordance with rules adopted by the department.

(7) The scope of services provided under this paragraph must be the same as the scope of services provided when a family received Medicaid assistance. [1999, c. 731, Pt. OO, §2 (AMD).]

B. The department shall provide limited transitional transportation benefits to meet employment-related costs to ASPIRE-TANF program participants who lose eligibility for TANF assistance due to employment. The department may also make transitional transportation benefits available to families in which one or both adults are working and who, although they remain financially eligible for TANF benefits, request that their benefits be terminated. Benefits may be provided for up to 18 months following loss of TANF eligibility. The department may adopt rules that impose a weekly limit on available transitional transportation benefits and that require a contribution from each participant toward the cost of transportation. [2015, c. 267, Pt. RRRR, §3 (AMD).]

C. The department shall make available transitional child care services to families who lose eligibility for TANF as a result of increased earnings or an increase in the number of hours worked. The department shall make available transitional child care services to families who lose eligibility for TANF as a result of increased earnings or an increase in the number of hours worked and whose gross income is equal to or less than 250% of the federal poverty guidelines. The department may also make transitional child care services available to families in which one or both adults are working and who, although they remain financially eligible for TANF benefits, request that their benefits be terminated. The family shall pay a premium of 2% to 10% of gross income, based on the family's gross income compared to the federal poverty level in accordance with rules adopted by the department. Parents must have a choice of child care within the rate established by the department. [2009, c. 291, §6 (AMD).]

D. [2011, c. 655, Pt. S, §1 (RP).]

E. Beginning October 1, 2011, the department shall establish maximum rates for child care that are at least equal to the 75th percentile of local market rates for various categories of child care and higher rates for children with special needs. [2009, c. 291, §6 (NEW).]

F. The department may provide limited transitional food benefits to meet the needs of food supplement benefit recipients living with one or more dependent children under 18 years of age who are working at least 30 hours per week or who are working at least 20 hours per week if one or more dependent child is under 6 years of age. The benefit may not exceed $50 per month per family. [2011, c. 655, Pt. S, §2 (NEW).]

[ 2015, c. 267, Pt. RRRR, §3 (AMD) .]

9. Procedures. The following procedural requirements apply to the program:

A. The department shall make information on the program available to the public in written form understandable at the 6th-grade reading level and orally, as needed. [1997, c. 530, Pt. A, §16 (NEW).]

B. The department shall take written applications for assistance, which must be available on request. The department shall provide the applicant written notice of the granting or denial of assistance within 30 days of application. If the family is granted assistance, the notice must state the amount of the benefit. Assistance must be provided promptly to an eligible family without any delay attributable to the administrative process and must be continued regularly to all eligible individuals until they are found to be ineligible. Applicants and recipients must be provided with timely and adequate notice of any intended action to discontinue, terminate, suspend or reduce assistance or to change the manner of paying cash assistance to a protective payee, vendor or through a 2-party payment. Notices under this paragraph must inform the applicant of the right to a fair hearing before an impartial hearing officer and also inform the applicant how to request a hearing. Hearing requests may be made orally or in writing. Hearings must be conducted pursuant to the Maine Administrative Procedure Act. [1997, c. 530, Pt. A, §16 (NEW).]

C. The department shall establish uniform statewide eligibility criteria and benefit levels under the TANF program except as provided in this chapter or chapter 1054-A. Eligibility criteria and benefit levels may not result in cash assistance levels below those in effect on June 1, 1997. [1997, c. 530, Pt. A, §16 (NEW).]

[ 1997, c. 530, Pt. A, §16 (NEW) .]

10. Domestic violence. The following provisions apply with regard to victims of domestic violence.

A. The department shall provide all applicants for assistance under this chapter with information both orally and in writing of the availability of services for victims of domestic violence and of the good cause determination for victims of domestic violence under section 3785, subsection 13. If an applicant requests a good cause determination under section 3785, subsection 13, the department shall promptly determine whether the applicant qualifies for good cause. An individual may not be required to participate in any TANF activity including orientation until the good cause determination is made. [1997, c. 530, Pt. A, §16 (NEW).]

B. When a determination of good cause is made under section 3785, subsection 13, the ASPIRE-TANF program may contact the individual and offer domestic violence victim services or other appropriate services on a voluntary basis. [1997, c. 530, Pt. A, §16 (NEW).]

[ 1997, c. 530, Pt. A, §16 (NEW) .]

11. Treatment of lump sum income. For the purpose of determining eligibility for and the amount of assistance under TANF, the department shall treat any nonrecurring lump sum income received by a family in accordance with this subsection.

A. Nonrecurring lump sum income includes, but is not limited to, personal injury awards, lottery winnings, inheritances and similar nonrecurring forms of income. It does not include income earmarked by the payor for particular expenses such as awards or insurance proceeds earmarked for medical expenses, attorney's fees or the replacement of lost property. Proceeds from the conversion of a nonliquid asset to a liquid asset must be treated as an asset and not as nonrecurring lump sum income. [1997, c. 530, Pt. A, §16 (NEW).]

B. Up to $10,000 of nonrecurring lump sum income must be disregarded as income and excluded as an asset if used for the following purposes within 30 days of its receipt:

(1) Deposit in a separate identifiable account, approved by the department. Withdrawals from such an account may only be for the purposes identified in subparagraphs (2) to (6) and paragraph C;

(2) Expenses for education or job training to attend an accredited or approved postsecondary education or training institution;

(3) The purchase or repair of a home that is the family's principal residence;

(4) The purchase or repair of a vehicle used for transportation to work or to attend an education or training program;

(5) Capital to start a small business for any family member 18 years of age or older; or

(6) Placement in a family development account authorized by state law, to the extent that the total balance of such an account remains below $10,000. [1997, c. 530, Pt. A, §16 (NEW).]

C. The department shall disregard from income and exclude as an asset nonrecurring lump sum income used within 30 days of receipt or money withdrawn from an account established pursuant to paragraph B, subparagraph (1) or (6), if it is used for the purposes stated in paragraph B, subparagraphs (2) to (6) or to meet the following needs:

(1) Health care costs of a household member that are medically necessary and that are not covered by public or private insurance;

(2) To address an emergency that may cause the loss of shelter, employment or other basic necessities; or

(3) To address other essential family needs approved by the department. [1997, c. 530, Pt. A, §16 (NEW).]

D. Nonrecurring lump sum income in excess of the asset limit established in the TANF program that is used for purposes other than those enumerated in paragraphs B or C and nonrecurring lump sum income in excess of $10,000 plus that asset limit must be counted as income and cause the household to be disqualified from receiving TANF assistance under this chapter. The household is disqualified for a period of months calculated by dividing the income countable under this paragraph by the standard of need established by the department for the household. [1997, c. 530, Pt. A, §16 (NEW).]

[ 1997, c. 530, Pt. A, §16 (NEW) .]

12. Information about and application for Parents as Scholars. When there are fewer than 2000 enrollees in the Parents as Scholars Program under chapter 1054-B, the department shall inform all persons applying for TANF assistance and all recipients reviewing or requesting to amend their participation in the program of the Parents as Scholars Program and shall offer them the opportunity to apply for the program.

[ 1997, c. 530, Pt. A, §16 (NEW) .]

13. Reports to Legislature. The department shall provide information annually to the joint standing committee of the Legislature having jurisdiction over health and human services matters in order to allow the Legislature to evaluate the TANF program. Such information must include but is not limited to the number of TANF households and family members, a comparison of TANF eligibility levels with the federal poverty level, the number of TANF participants in training, education and work activity components and the rates at which individuals who have found employment through ASPIRE-TANF return to the TANF program. The information must include a summary of any federal laws enacted in the previous fiscal year that may require changes in the ASPIRE-TANF program. The information of the federal law changes must include a summary of any potential positive or negative impact on the TANF program and the ASPIRE-TANF program.

[ 2007, c. 282, §1 (AMD) .]

14. Notification to Legislature. The department shall notify the joint standing committee of the Legislature having jurisdiction over health and human services matters of any request for waivers from the United States Department of Health and Human Services or any other federal agency concerning the implementation of chapters 1053-A, 1054, 1054-A and 1054-B.

[ 1997, c. 530, Pt. A, §16 (NEW) .]

15. Conditions of continued assistance.

[ 2011, c. 380, Pt. PP, §1 (RP) .]

16. Authorization of fund transfer. Notwithstanding any provision of law to the contrary, the department is authorized to transfer to the TANF account any funds available in the ASPIRE-TANF account necessary to meet the purposes of TANF, including the purposes established in subsection 3, paragraph B.

[ 2001, c. 338, §4 (NEW) .]

17. Prohibition against denial of assistance based on drug conviction. A person who is otherwise eligible to receive TANF may not be denied assistance because the person has been convicted of a drug-related felony as described in Section 115 of PRWORA.

[ 2001, c. 598, §2 (NEW) .]

18. Lifetime limit on assistance. Beginning January 1, 2012, a family may not receive TANF assistance for longer than 60 months except in those cases in which the department has determined that the family qualifies for an exemption or extension under rules adopted by the department. When an adult has received TANF assistance for 60 months, unless the adult has been exempted or granted an extension by the department, the family unit in which the adult is a member is ineligible for assistance. The department shall consider conditions or situations beyond the control of the adult recipient, including but not limited to a physical or mental condition that prevents the adult from obtaining or retaining gainful employment, being a victim of domestic violence, participating in good standing in an approved education program or a program that is expected to lead to gainful employment, being the caretaker relative in the household who is not the parent of the child or children in the assistance unit and who is required to remain at home to care for a dependent in the assistance unit and loss of employment by the adult following termination of TANF under this subsection.

The department shall adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

(Subsection 18 as enacted by PL 2011, c. 380, Pt. LL, §1 is REALLOCATED TO TITLE 22, SECTION 3762, SUBSECTION 20)

[ 2011, c. 380, Pt. PP, §2 (NEW) .]

19. Pretermination notice process. No later than 120 days prior to the end of a family's 60th month of receiving assistance, the department shall offer the adult recipient an opportunity to hold a meeting to review the family's case and:

A. Explain the exemption and extension criteria established in subsection 18 to the family and determine if those criteria apply to the family; and [2011, c. 380, Pt. PP, §2 (NEW).]

B. Explain that any determination made pursuant to this subsection may be appealed in accordance with the hearing process established in subsection 9, paragraph B. [2011, c. 380, Pt. PP, §2 (NEW).]

For a family whose assistance is to be terminated, a supervisory review by the department is required. The review must include but is not limited to an evaluation of the need for additional information to determine if cause for an exemption or extension exists. If the conclusion of the evaluation determines additional vocational, health, mental health or other information is necessary, the department shall work in collaboration with the adult recipient in the development of the information prior to the determination of status or termination.

For a family whose assistance is to be terminated pursuant to this subsection, the department shall provide information to the family regarding any other resources that may be available to help meet that family's basic needs.

[ 2011, c. 380, Pt. PP, §2 (NEW) .]

20. (REALLOCATED FROM T. 22, §3762, sub-§18) Denial of assistance based on positive drug test. A recipient of TANF assistance may be denied TANF assistance as described in this subsection.

A. The department may administer a drug test to a recipient of TANF assistance who has been convicted of a drug-related felony, as described in Section 115 of PRWORA, within 20 years of that person's date of conviction. [RR 2011, c. 1, §33 (RAL).]

B. If a person under paragraph A tests positive for an illegal drug, the department shall notify that person that:

(1) The person's TANF assistance is subject to termination;

(2) The person is entitled to a fair hearing regarding the termination of TANF assistance; and

(3) If the person requests a fair hearing, the person shall submit to a 2nd drug test to verify the results of the first drug test. [RR 2011, c. 1, §33 (RAL).]

C. The results of the 2nd drug test must be available prior to the fair hearing, if practicable. The person shall cooperate in a timely manner in submitting to the 2nd drug test. If the 2nd drug test confirms that the person is using an illegal drug, the person may avoid termination of TANF assistance by enrolling in a substance abuse treatment program appropriate to the type of illegal drug being used by that person. [RR 2011, c. 1, §33 (RAL).]

D. If the department determines that, for good cause, a person is unable to enroll in a substance abuse program as required by paragraph C, the person remains eligible for TANF assistance until such time that the department determines that the person is able to enroll in a substance abuse treatment program. [RR 2011, c. 1, §33 (RAL).]

E. The department shall terminate TANF assistance to a person who fails to request a fair hearing and submit to a 2nd drug test as described in paragraph B or who fails to participate in a substance abuse treatment program as required pursuant to paragraph C or D. [RR 2011, c. 1, §33 (RAL).]

The department shall adopt routine technical rules, as defined in Title 5, chapter 375, subchapter 2-A, to implement the provisions of this subsection, including determining what constitutes "good cause" under paragraph D.

[ RR 2011, c. 1, §33 (RAL) .]

SECTION HISTORY

1997, c. 530, §A16 (NEW). 1997, c. 695, §1 (AMD). 1997, c. 795, §7 (AMD). 1999, c. 383, §1 (AMD). 1999, c. 401, §S3 (AMD). 1999, c. 731, §OO2 (AMD). 2001, c. 338, §§1-4 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 598, §2 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 397, §§A23,C14 (AMD). 2007, c. 282, §1 (AMD). 2007, c. 539, Pt. XX, §§1, 2 (AMD). 2009, c. 291, §§4-6 (AMD). RR 2011, c. 1, §33 (COR). 2011, c. 380, Pt. KK, §4 (AMD). 2011, c. 380, Pt. LL, §1 (AMD). 2011, c. 380, Pt. PP, §§1, 2 (AMD). 2011, c. 655, Pt. S, §§1, 2 (AMD). 2013, c. 97, §1 (AMD). 2013, c. 368, Pt. OO, §3 (AMD). 2013, c. 368, Pt. UUU, §1 (AMD). 2013, c. 368, Pt. UUU, §2 (AFF). 2015, c. 267, Pt. RRRR, §§2, 3 (AMD).



22 §3763. Program requirements

1. Family contract. During the TANF orientation process, a representative of the department and the TANF recipient shall enter into a family contract. The family contract must state the responsibilities of the parties to the agreement including, but not limited to, cooperation in child support enforcement and determination of paternity, the requirements of the ASPIRE-TANF program and referral to parenting activities and health care services. Except as provided in section 3762, subsection 4, refusal to sign the family contract or to abide by the provisions of the contract, except for referral to parenting activities and health care services, will result in termination of benefits under subsection 1-A. Failure to comply with referrals to parenting activities or health care services without good cause will result in a review and evaluation of the reason for noncompliance by the representative of the department and may result in sanctions. Written copies of the family contract and a notice of the right to a fair hearing must be given to the individual. The family contract must be amended in accordance with section 3788 when a participant enters the ASPIRE-TANF program and when participation review occurs.

Benefits that have been terminated under subsection 1-A must be restored once the adult recipient signs a new family contract and complies with its provisions.

[ 2013, c. 588, Pt. D, §4 (AMD) .]

1-A. Partial and full termination of benefits. Benefits under this chapter must be terminated by the department under the provisions of subsection 1 and sections 3785 and 3785-A as follows:

A. For a first failure to meet the conditions of a family contract, termination of benefits applies to the adult recipient; [2011, c. 380, Pt. PP, §4 (NEW).]

B. For a first failure to meet the conditions of a family contract for which termination of benefits under paragraph A lasts for longer than 90 days and for a 2nd and subsequent violation, termination of benefits applies to the adult recipient and the full family unit; and [2011, c. 380, Pt. PP, §4 (NEW).]

C. Prior to the implementation of a full family unit sanction, the department shall offer the adult recipient an opportunity to claim good cause for noncompliance as described in section 3785. [2011, c. 380, Pt. PP, §4 (NEW).]

Benefits that have been terminated under this subsection must be restored once the adult recipient signs a new contract under subsection 1 and complies with the provisions of the family contract.

[ 2011, c. 380, Pt. PP, §4 (NEW) .]

2. Participation. A recipient of TANF shall participate in an education, training or employment program pursuant to this chapter unless exempt under paragraph A, B or C. The following individuals are exempt:

A. A recipient who is the single custodial parent or a caretaker relative of a child under one year of age and is personally providing care for that child. This exemption is limited to no more than 12 months per single custodial parent or caretaker relative; [1997, c. 530, Pt. A, §16 (NEW).]

B. A recipient who is not a parent or a caretaker relative; and [1997, c. 530, Pt. A, §16 (NEW).]

C. A recipient who is a VISTA volunteer under the federal Domestic Volunteer Service Act of 1973. [1997, c. 530, Pt. A, §16 (NEW).]

[ 1997, c. 530, Pt. A, §16 (NEW) .]

3. Custodial parents not yet 20 years of age. A custodial parent under 20 years of age who is a recipient of TANF and has not completed high school or its equivalent shall participate in the ASPIRE-TANF program regardless of the age of the youngest child and attend courses to complete high school, with an emphasis on education in a traditional high school setting.

[ 1997, c. 530, Pt. A, §16 (NEW) .]

4. Households headed by minor parents. The following requirements apply to a custodial parent who is under 18 years of age and is not married:

A. The family must reside in the household of a parent, legal guardian or other adult relative of that minor parent or in an adult-supervised supportive living arrangement unless:

(1) The minor parent does not have a living parent or legal guardian whose whereabouts are known;

(2) A living parent or legal guardian of the minor parent does not allow the minor parent to live in the parent's or guardian's home;

(3) The minor parent lived apart from the minor's own parent or legal guardian for a period of at least one year before the birth of the dependent child or the minor parent's application for TANF;

(4) The physical or emotional health or safety of the minor parent or dependent child would be jeopardized if that minor parent or dependent child resided in the same residence with the minor parent's parent or legal guardian; or

(5) There exists other good cause, as defined by rule adopted by the department; and [1997, c. 530, Pt. A, §16 (NEW).]

B. TANF benefits must be distributed in the form of vouchers. [1997, c. 530, Pt. A, §16 (NEW).]

[ 1997, c. 530, Pt. A, §16 (NEW) .]

5. Home visit. The department may implement a home visit program in which a representative of the department may visit the homes of all applicants for and recipients of TANF for the following purposes:

A. To review the family contract; [1997, c. 530, Pt. A, §16 (NEW).]

B. To reinforce the reporting responsibilities of the family, including child support enforcement; [1997, c. 530, Pt. A, §16 (NEW).]

C. To verify information provided at the time of application, including checking social security numbers; and [1997, c. 530, Pt. A, §16 (NEW).]

D. To request and receive any additional information. [1997, c. 530, Pt. A, §16 (NEW).]

[ 1997, c. 530, Pt. A, §16 (NEW) .]

6. Substantiation of eligibility. The department may appropriately substantiate the facts supporting eligibility stated in any application for TANF assistance. The department shall adopt rules for substantiating relevant facts. The rules must provide for assisting the applicant in obtaining substantiating information when necessary.

[ 1997, c. 530, Pt. A, §16 (NEW) .]

7. Earned income tax credit. The department shall advise applicants and recipients of Temporary Assistance for Needy Families regarding the federal earned income tax credit, including the opportunity to receive it as an advanced payment.

[ 1997, c. 530, Pt. A, §16 (NEW) .]

8. Alternative aid. The department shall provide alternative aid to applicants who seek short-term assistance in order to obtain or retain employment. The applicants must meet the eligibility requirements established by rule adopted pursuant to section 3762, subsection 3, paragraph A. The alternative aid may not exceed 3 times the value of the monthly TANF grant for which the applicant's family is eligible. An eligible applicant may receive alternative aid no more than once during any 12-month period. If the family reapplies for TANF within 3 months of receiving alternative aid, the family shall repay any alternative aid received in excess of the amount that the family would have received on TANF. The method of repayment must be the same as that used for the repayment of unintentional overpayments in the TANF program.

[ 2005, c. 522, §1 (AMD) .]

9. Emergency assistance. The department shall establish and operate a program of emergency assistance to needy families with children. This program must provide benefits to needy families with children in emergency situations in which the family is deprived of the basic necessities essential to its support, including but not limited to, fire and other natural disasters, terminations of utility service or lack of adequate shelter.

A. In determining what constitutes an emergency with respect to utility terminations, the department shall grant assistance when an otherwise qualified family has received a disconnection notice and has exhausted their ability to negotiate and pay the terms of a reasonable payment arrangement. [1997, c. 530, Pt. A, §16 (NEW).]

B. The program may not be used to supplant local responsibility for operating or funding a general assistance program. [1997, c. 530, Pt. A, §16 (NEW).]

C. The department may not expend more than $750,000 annually of state general assistance funds for the purposes of covering the cost of services set out in this subsection. [1997, c. 530, Pt. A, §16 (NEW).]

[ 1997, c. 530, Pt. A, §16 (NEW) .]

10. Home survival skills. The department shall provide and may contract with public and private nonprofit agencies to provide instruction and experiential education for TANF recipients in nutrition, food preparation and home and money management.

[ 1997, c. 530, Pt. A, §16 (NEW) .]

SECTION HISTORY

1997, c. 530, §A16 (NEW). 2005, c. 522, §1 (AMD). 2011, c. 380, Pt. PP, §§3, 4 (AMD). 2013, c. 588, Pt. D, §4 (AMD).



22 §3764. Federal grants

The Treasurer of State is the appropriate fiscal officer of the State to receive federal grants on account of the TANF program and administration of those grants, in accordance with the United States Social Security Act, and the State Controller shall authorize expenditures as approved by the department. [1997, c. 530, Pt. A, §16 (NEW).]

SECTION HISTORY

1997, c. 530, §A16 (NEW).



22 §3765. Payments to guardian or conservator

When a relative with whom a child is living is found by the department to be incapable of taking care of the child's money, payment may be made only to a legally appointed guardian or conservator and, notwithstanding Title 18-A, Article V, Part 4, in the matter of infirmities of age or physical disability to manage the child's estate with prudence and understanding, the Probate Court may appoint any suitable person as a conservator. [1997, c. 530, Pt. A, §16 (NEW).]

SECTION HISTORY

1997, c. 530, §A16 (NEW).



22 §3766. Inalienability of assistance

All rights to public assistance are absolutely inalienable by any assignment, sale, execution, pledge or otherwise and may not pass, in case of insolvency or bankruptcy, to any trustee, assignee or creditor. [1997, c. 530, Pt. A, §16 (NEW).]

SECTION HISTORY

1997, c. 530, §A16 (NEW).



22 §3767. Parental responsibility

The parents of a child receiving assistance under this chapter are responsible for partial or total support of that child, if they are of sufficient ability. In determining the ability of the parents, the department must consider the assets and income of the parent. [1997, c. 530, Pt. A, §16 (NEW).]

The department may bring proceedings in the District Court or Superior Court in the county where the child resides or in the county where the parent may be found to compel any person liable under this section to contribute to the support of any child receiving that assistance if, after reasonable efforts on the part of the department, voluntary contributions have not been made. The department shall bring the action as a petition for support upon not less than 7 days' notice. The court may order either one or both parents of the child to contribute to the support of the child by paying money weekly or monthly as determined in accordance with Title 19, chapter 7, subchapter I-A and Title 19-A, chapter 63 and may enforce obedience by appropriate decrees, execution issuing for that money when payable. An order for child support under this section may include an order for the payment of part or all of the medical expenses, hospital expenses and other health care expenses of the child or an order to provide a policy or contract for coverage of those expenses. When a parent is committed to jail as a defendant on execution under this section, the county having jurisdiction of the process shall bear the expense of the defendant's commitment and support. The defendant may petition the court issuing that execution for relief and the judge of the court, after due notice to the department and hearing on the petition, may order the defendant's discharge from imprisonment on the terms and conditions justice requires. [1997, c. 530, Pt. A, §16 (NEW).]

SECTION HISTORY

1997, c. 530, §A16 (NEW).



22 §3768. Fraud in obtaining aid, civil recovery

Any sums paid to or in behalf of any person under sections 3762 to 3765, as a result of any false statement, misrepresentation or concealment of assets or income, may be recovered in a civil action brought by the department against the person to whom such money was paid. [1997, c. 530, Pt. A, §16 (NEW).]

SECTION HISTORY

1997, c. 530, §A16 (NEW).



22 §3769. Disbursements

1. Payment priority. Payments made on behalf of the department for TANF assistance, the Parents as Scholars Program under chapter 1054-B and for foster care have priority over other payments and must be made without delay whether or not they are pursuant to a state plan or contract. The department shall cooperate with other state agencies to accomplish priority payments.

[ 1997, c. 530, Pt. A, §16 (NEW) .]

2. Transfer of funds.

[ 2007, c. 282, §2 (RP) .]

3. Balances of funds not to lapse. Any balances of funds appropriated for TANF or ASPIRE-TANF may not lapse but must be carried forward from year to year to be expended for the same purposes.

[ 2009, c. 571, Pt. XX, §1 (NEW) .]

SECTION HISTORY

1997, c. 530, §A16 (NEW). 2007, c. 282, §2 (AMD). 2009, c. 571, Pt. XX, §1 (AMD).



22 §3769-A. Rulemaking

The department shall adopt rules to implement this chapter. Except as specifically provided, rules adopted pursuant to this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 530, Pt. A, §16 (NEW).]

SECTION HISTORY

1997, c. 530, §A16 (NEW).



22 §3769-B. Assistance in meeting basic needs

Beginning July 1, 1998 and ending June 30, 1999, the department shall increase the maximum amount of TANF assistance by an amount equal to 5% of the maximum payments that were in effect on January 1, 1998 and shall increase the standard of need to maintain the same differential between the maximum payment and the standard of need that was in effect on January 1, 1998. [1999, c. 401, Pt. S, §4 (AMD).]

Beginning July 1, 1999, the department shall increase the maximum amount of TANF assistance by an amount equal to 5% of the maximum payments that were in effect on July 1, 1998 for assistance units with no earned income disregard and shall increase the standard of need to maintain the same differential between the maximum payment and the standard of need that was in effect on January 1, 1998. [1999, c. 401, Pt. S, §4 (NEW).]

1. Limitation.

[ 1999, c. 401, Pt. S, §4 (RP) .]

2. Determination of eligibility. In determining eligibility for TANF benefits for applicants after July 1, 1998, the department shall use the gross income pretest in effect on January 1, 1998.

[ 1997, c. 643, Pt. VV, §1 (NEW) .]

3. Coordination with special housing allowance.

[ 1999, c. 401, Pt. S, §4 (RP) .]

SECTION HISTORY

1997, c. 643, §VV1 (NEW). 1999, c. 401, §S4 (AMD).



22 §3769-C. Adjustment to amount of assistance; report

1. Amount of assistance. It is the goal of this section to provide low-income families with children sufficient income to meet their most basic needs. If the commissioner determines that unexpended funds are available within the Department of Health and Human Services ASPIRE or TANF accounts, the commissioner may, by rule, use those funds to increase the maximum levels of assistance in the TANF Program.

A. Beginning October 1, 2001, the department shall use unexpended funds in the TANF program to increase the maximum amount of TANF assistance by an amount equal to 5% of the maximum payments that were in effect on January 1, 2001, and shall increase the standard of need to maintain the same differential between the maximum payment and the standard of need that was in effect on January 1, 2001. Initial applicants for assistance may not become eligible for assistance as a result of any increase in the standard of need required by this paragraph. [2001, c. 439, Pt. CC, §1 (NEW).]

B. Beginning with the 2004-2005 fiscal biennium, the commissioner must continue the 5% benefit increase provided for in paragraph A in the department's current services budget request for the TANF block grant. [2001, c. 439, Pt. CC, §1 (NEW).]

[ 2001, c. 439, Pt. CC, §1 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Report required.

[ 2009, c. 291, §7 (RP) .]

SECTION HISTORY

1999, c. 461, §1 (NEW). 2001, c. 439, §CC1 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 291, §7 (AMD).



22 §3769-D. Temporary Assistance for Needy Families block grant; family development accounts

In fiscal year 2016-17 and annually thereafter, the Department of Health and Human Services may use $500,000 in funds provided under the Temporary Assistance for Needy Families block grant to promote financial literacy and healthy savings habits of families with income less than 200% of the federal poverty guidelines through the placement of funds in family development accounts established pursuant to Title 10, chapter 110, subchapter 4-A. [2015, c. 267, Pt. RRRR, §4 (NEW).]

SECTION HISTORY

2015, c. 267, Pt. RRRR, §4 (NEW).






Chapter 1054: THE JOB OPPORTUNITIES ACT OF 1981

22 §3771. Policy and intent

It is the policy of the State to use available resources and institutions to provide education, training and job opportunities to qualified and eligible recipients of the Temporary Assistance for Needy Families Program with the goal of enabling them to become self-sufficient and to eliminate their dependency on public assistance. [1981, c. 512, §16 (NEW); 1997, c. 530, Pt. A, §34 (AMD).]

It is the intent of this chapter to commit these resources and institutions to this goal, and to provide for effective coordination that can result in recipients of Temporary Assistance for Needy Families becoming self-sufficient. [1981, c. 512, §16 (NEW); 1997, c. 530, Pt. A, §34 (AMD).]

SECTION HISTORY

1981, c. 512, §16 (NEW). 1997, c. 530, §A34 (AMD).



22 §3772. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 512, §16 (NEW). 1981, c. 617, §§1,2 (AMD). 1983, c. 730, §4 (AMD). 1989, c. 501, §Y1 (AMD). 1993, c. 360, §C3 (AMD). 1995, c. 418, §A21 (RP).



22 §3773. Maine Aid to Families with Dependent Children Coordinating Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 168, §§24,25 (AMD). 1981, c. 512, §16 (NEW). 1983, c. 730, §5 (RPR). 1983, c. 812, §§128,129 (AMD). 1985, c. 737, §§A54-56 (AMD). 1987, c. 856, §4 (AMD). 1989, c. 503, §§B91,B92 (AMD). 1989, c. 700, §A84 (AMD). 1993, c. 360, §B2 (RP).



22 §3774. Maine Aid to Families with Dependent Children Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 168, §25 (AMD). 1981, c. 512, §16 (NEW). 1983, c. 730, §6 (AMD). 1983, c. 812, §130 (AMD). 1985, c. 737, §A57 (AMD). 1989, c. 700, §A85 (AMD). 1993, c. 360, §C4 (RPR). 1997, c. 530, §A17 (RP).



22 §3775. Training, education and placements (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 512, §16 (NEW). 1985, c. 779, §63 (AMD). 1989, c. 443, §56 (AMD). 1989, c. 878, §A61 (AMD). 1995, c. 418, §A22 (RP).



22 §3776. Welfare Employment, Education and Training Program (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 168, §24 (AMD). 1981, c. 512, §16 (NEW). 1981, c. 617, §§3-5 (AMD). 1983, c. 730, §7 (AMD). 1987, c. 856, §§5,6 (AMD). 1989, c. 700, §§A86-88 (AMD). 1995, c. 418, §A23 (RP).



22 §3777. Availability of funds

Nothing in this chapter shall be construed to mean that any department, agency, institution or program shall be required to obligate or expend funds beyond existing funds available to them for these purposes. [1981, c. 512, §16 (NEW).]

SECTION HISTORY

1981, c. 512, §16 (NEW).



22 §3778. Work Incentive Demonstration Program (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 617, §6 (NEW). 1983, c. 730, §8 (AMD). 1995, c. 418, §A24 (RP).






Chapter 1054-A: ADDITIONAL SUPPORT FOR PEOPLE IN RETRAINING AND EDUCATION PROGRAM

22 §3781. Additional Support for People in Retraining and Education Program established (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 856, §7 (NEW). 1989, c. 501, §Y2 (AMD). 1989, c. 839, §3 (AMD). 1991, c. 9, §§M3-5 (AMD). 1991, c. 528, §§F10,11 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§F10,11 (AMD). 1991, c. 622, §M19 (AMD). 1993, c. 385, §15 (RP).



22 §3781-A. Additional Support for People in Retraining and Employment-Temporary Assistance for Needy Families established

1. ASPIRE-TANF program defined. "ASPIRE-TANF program" means the Additional Support for People in Retraining and Employment - Temporary Assistance for Needy Families program established pursuant to this chapter and the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996. "TANF" means the program created in chapter 1053-B.

[ 1997, c. 530, Pt. A, §18 (AMD) .]

2. Administration. The ASPIRE-TANF program is established. The department shall administer the program.

[ 1997, c. 530, Pt. A, §18 (AMD) .]

3. Purpose. The purpose of this program is to provide services and support to recipients of Temporary Assistance for Needy Families and to reduce dependence on public assistance to the extent that adequate funding is available for that purpose. The principal goal is to focus on helping people obtain and retain employment that sustains their families.

[ 1997, c. 530, Pt. A, §18 (AMD) .]

4. Limitation or reduction of services when resources inadequate. The department shall adopt rules in accordance with the Maine Administrative Procedure Act that include methods for limiting or reducing services when adequate resources are not available.

[ 1993, c. 385, §16 (NEW) .]

SECTION HISTORY

1993, c. 385, §16 (NEW). 1995, c. 418, §A25 (AMD). 1997, c. 530, §A18 (AMD).



22 §3782. Program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 856, §7 (NEW). 1989, c. 443, §57 (AMD). 1989, c. 501, §Y3 (AMD). 1991, c. 9, §M6 (RP).



22 §3782-A. ASPIRE-TANF program

1. Case management services. The department shall provide case management services to individuals participating in the ASPIRE-TANF program, referred to in this section as the "program." The department shall adopt rules in accordance with the Maine Administrative Procedure Act defining or describing those services.

[ 1997, c. 530, Pt. A, §19 (AMD) .]

2. Purchase of services. The department may contract with public and private agencies and individuals to deliver employment, training and other services for program participants consistent with the purposes of the program.

Program funds may not be used to purchase services from an agency under this subsection that are available on a nonreimbursable basis, if those nonreimbursable services meet the needs of a program participant.

[ 1993, c. 385, §17 (RPR) .]

3. Monitoring of contract agencies. If the department contracts for the provision of program services under this section, it shall monitor each contract agency at least annually to ensure compliance with sections 3786 and 3788 to ensure compliance with the contracts entered into by the parties and to ensure that quality services are provided for program participants. The department shall adopt rules in accordance with the Maine Administrative Procedure Act by which satisfactory performance is measured. The rules must identify the circumstances under which sanctions, including contract suspension, reduction or termination, are applied.

[ 1993, c. 385, §17 (RPR) .]

4. Rural access. The department shall adopt rules in accordance with the Maine Administrative Procedure Act to provide access to Additional Support for People in Retraining and Employment - Temporary Assistance for Needy Families program services for recipients of Temporary Assistance for Needy Families living in rural areas. Services must be provided on an equitable basis throughout the State. Access to these services may be reasonably limited by the department due to factors such as availability of staff and funding. The rules adopted by the department must include, in addition to other methods necessary to achieve this goal, adequate provisions for itinerant service stationing.

[ 1997, c. 530, Pt. A, §19 (AMD) .]

5. Child care during participation in employment, education and training. The department shall provide child care in accordance with federal law and this Title when the child care is necessary to permit a TANF-eligible family member to participate in the ASPIRE-TANF program.

The department shall provide an ASPIRE-TANF program participant's actual cost for child care up to the maximum rate authorized by federal law. In determining the maximum rate, the State shall use a method that results in an amount that equals, or most closely approaches, the actual market rate in different regions of the State for various types of child care services received by families in the State participating in the ASPIRE-TANF program.

[ 1997, c. 530, Pt. A, §19 (NEW) .]

6. Rulemaking. The department shall adopt rules to implement this subsection. Except as specifically provided, rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 530, Pt. A, §19 (NEW) .]

SECTION HISTORY

1991, c. 9, §M7 (NEW). 1993, c. 385, §17 (RPR). 1995, c. 418, §A26 (AMD). 1997, c. 530, §A19 (AMD).



22 §3783. Transitional support services (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 856, §7 (NEW). 1989, c. 839, §§4,15 (RP).



22 §3784. Medical assistance program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 856, §7 (NEW). 1989, c. 501, §§P27,Y4 (AMD). 1989, c. 839, §§5,15 (AMD).



22 §3785. Sanctions

An individual may not be sanctioned under this program or Temporary Assistance for Needy Families for failure to participate in the ASPIRE-TANF program if that failure to participate is based on good cause. Each individual participating in an ASPIRE-TANF orientation must receive written and oral notice of what constitutes good cause for nonparticipation in ASPIRE-TANF including the domestic violence exception. Good cause for failure to participate in this program must be found when there is reasonable and verifiable evidence of: [1997, c. 530, Pt. A, §20 (AMD).]

1. Illness or incapacitation. The individual's illness, incapacity or advanced age, or the illness or incapacity of a household member, that requires the individual to provide care in the home;

[ 1993, c. 385, §18 (AMD) .]

2. Sexual harassment. Sexual harassment at a program-approved component;

[ 1993, c. 385, §18 (AMD) .]

3. Court-required appearance; incarceration. Court-required appearance or incarceration;

[ 1987, c. 856, §7 (NEW) .]

4. Lack of supportive services. Lack or breakdown of necessary supportive services such as child care or transportation with no appropriate alternatives available;

[ 1993, c. 385, §18 (AMD) .]

5. Inclement weather. Inclement weather that prevents the individual from traveling to an activity when the weather is severe enough to prevent other individuals from traveling to the same activity;

[ 1993, c. 385, §18 (AMD) .]

6. Assignment to another activity. Assignment by the department to an activity or component that has not been made part of the family contract;

[ 1997, c. 530, Pt. A, §21 (AMD) .]

7. Remoteness. Participation that requires the individual to travel outside the individual's immediate geographic area, defined as an area within a 2-hour round trip commute;

[ 1993, c. 385, §18 (AMD) .]

8. Crisis or special circumstance. A crisis or special circumstance that causes an individual to be absent from or discontinue a department activity about which the department has been advised and has determined to constitute good cause;

[ 1997, c. 530, Pt. A, §22 (AMD) .]

9. Good cause.

[ 1989, c. 839, §8 (RP) .]

10. Caretakers of children under 6 years of age.

[ 1995, c. 418, Pt. A, §28 (RP) .]

11. Net loss of cash income.

[ 1995, c. 418, Pt. A, §28 (RP) .]

12. Other good cause. Any other reason resulting in failure to participate that is beyond the control of the individual or that a reasonable person would determine to be good cause; or

[ 1997, c. 530, Pt. A, §23 (AMD) .]

13. Domestic violence. Inability to participate due to domestic violence when the individual is unable to participate because of physical injuries or the psychological effects of abuse; because of legal proceedings, counseling or other activities related to abuse; because the abuser actively interferes with the individual's participation; because the location puts the individual at risk; or for other good cause related to domestic violence. For the purposes of this subsection, reasonable and verifiable evidence may include but is not limited to the following:

A. Court, medical, law enforcement, child protective, social services, psychological or other records that establish that the individual has been a victim of domestic violence; or [1997, c. 530, Pt. A, §24 (NEW).]

B. Sworn statements from persons other than the individual with knowledge of the circumstances affecting the individual. [1997, c. 530, Pt. A, §24 (NEW).]

[ 1997, c. 530, Pt. A, §24 (NEW) .]

SECTION HISTORY

1987, c. 856, §7 (NEW). 1989, c. 839, §§6-9 (AMD). 1991, c. 528, §F12 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §F12 (AMD). 1993, c. 385, §18 (AMD). 1995, c. 418, §§A27,28 (AMD). 1997, c. 530, §§A20-24 (AMD).



22 §3785-A. Sanction process

Prior to imposing a sanction against an individual, the department must complete the sanction process, which includes the following. [2001, c. 335, §1 (NEW).]

1. Procedures. Prior to imposing a sanction against an individual for failure to comply with Temporary Assistance for Needy Families or ASPIRE-TANF rules, the department shall:

A. Thoroughly review the circumstances of the individual; [2001, c. 335, §1 (NEW).]

B. Provide the individual with a notice that states the basis for the sanction and a complete list of good cause reasons as set forth in section 3785; [2001, c. 335, §1 (NEW).]

C. Provide the individual with an opportunity to inform the department of good cause circumstances under section 3785; and [2001, c. 335, §1 (NEW).]

D. Obtain supervisory approval of the recommendation of the case manager to impose a sanction. [2001, c. 335, §1 (NEW).]

[ 2001, c. 335, §1 (NEW) .]

2. Information and report. The department shall maintain the following data, compiled and maintained by county and by calendar month, regarding the imposition of sanctions:

A. The number of sanctions recommended by case managers to supervisors; and [2001, c. 335, §1 (NEW).]

B. The number of sanctions denied or approved and imposed by the department. [2001, c. 335, §1 (NEW).]

[ 2001, c. 335, §1 (NEW) .]

3. Rulemaking. The department shall adopt rules to implement the sanction procedures required by this section. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter II-A.

[ 2001, c. 335, §1 (NEW) .]

SECTION HISTORY

2001, c. 335, §1 (NEW).



22 §3786. Rules

The department shall adopt rules in accordance with the Maine Administrative Procedure Act for the implementation of this chapter. [1993, c. 385, §19 (AMD).]

Rules governing services provided under this chapter apply equally to all participating Temporary Assistance for Needy Families recipients, whether those services are provided by the department or any other agency, organization or individual providing TANF program services to participants. [1997, c. 530, Pt. A, §25 (AMD).]

SECTION HISTORY

1987, c. 856, §7 (NEW). 1991, c. 9, §M8 (AMD). 1993, c. 385, §19 (AMD). 1997, c. 530, §A25 (AMD).



22 §3787. Availability of funds

Nothing in this chapter may be construed to mean that a department, agency, institution or program is required to obligate or expend funds beyond existing funds available to them for these purposes. [1993, c. 385, §20 (AMD).]

SECTION HISTORY

1987, c. 856, §7 (NEW). 1993, c. 385, §20 (AMD).



22 §3788. Program requirements

1. Notice of program assistance. The department shall provide written notice to all applicants for and recipients of the Temporary Assistance for Needy Families program of the range of education, employment and training opportunities, and the types of support services, including transitional support services and medical assistance, available under the ASPIRE-TANF program, together with a statement that all participants may apply for those opportunities and services.

[ 1997, c. 530, Pt. A, §26 (AMD) .]

1-A. Information about and application for Parents as Scholars. When there are fewer than 2,000 enrollees in the Parents as Scholars Program under chapter 1054-B, the department shall inform all persons applying for ASPIRE-TANF and all ASPIRE-TANF participants reviewing or requesting to amend their education, training or employment program under ASPIRE-TANF of the program and shall offer them the opportunity to apply for the program.

[ 1997, c. 530, Pt. A, §26 (NEW) .]

2. Application; decision. As part of the orientation process for ASPIRE-TANF, all participants must be given the opportunity to apply for any education, training and employment and support services at the office of the program serving the area in which the individual lives. At orientation, each participant shall receive a complete list of all support services and education, training and employment services available under the ASPIRE-TANF program so that the individual may identify the services that the individual considers necessary to participate in the program. A written copy of each amendment to the family contract must be given to the participant, together with a complete list of all support services and education, training and employment services available under the program and notice of the participant's right to request a conciliation meeting and a fair hearing. A participant may request an amendment to the participant's family contract at any time. If the participant's request is denied, the participant must be notified in writing of the reason for the denial and must be given notice of right to a fair hearing.

[ 1997, c. 530, Pt. A, §26 (AMD) .]

3. Assessment. Each participant's case manager shall conduct an initial assessment to determine that individual's education, training and employment needs based on available program resources, the participant's skills and aptitudes, the participant's need for supportive services, local employment opportunities, the existence of any good cause circumstances under section 3785 and, to the maximum extent possible, the preferences of the participant. The department shall document findings in the participant's case record indicating any barriers to participation, including, but not limited to, any physical or mental health problems, including learning disabilities or cognitive impairments, or other good cause circumstances specified in section 3785.

[ 2013, c. 376, §1 (AMD) .]

3-A. Comprehensive screening and assessment. If upon an initial screening or at a later date it is determined that a participant has physical or mental health impairments, learning disabilities, cognitive impairments or limitations related to providing care for a household member with a disability or serious illness or a child with a serious behavioral condition, the participant must be offered the opportunity for a comprehensive assessment that may result in referral for alternative services, supports and income benefits. If the participant chooses to have a comprehensive assessment, the participant must be referred to a qualified professional to identify the strengths and needs of and barriers faced by that participant. The participant's case manager shall ensure that any accommodation or support services necessary for the participant to participate in the assessment are made available to the participant. The participant may supplement this assessment with medical records or any other credible information related to the participant's ability to participate in program activities. An assessment under this subsection may also be initiated at the choice of the participant at any time. The individual performing this assessment shall recommend to the case manager any services, supports and programs needed to improve the economic self-sufficiency and well-being of the participant and the participant's family based on the assessment.

In coordination with the participant, the case manager shall establish a plan for the participant and the participant's family based on the assessment that includes appropriate services, supports and programs consistent with the findings and recommendations of the assessment that may include:

A. Referral to a community agency qualified to assist the participant with services, supports, education, training and accommodations needed to reduce or overcome any barriers to achieving self-sufficiency and to fulfill the participant's personal and family responsibilities; and [2013, c. 376, §2 (NEW).]

B. Assistance needed by the participant to obtain federal social security disability insurance benefits or federal supplemental security income benefits. [2013, c. 376, §2 (NEW).]

This subsection does not preclude a determination that the participant is temporarily unable to participate, including participation in any assessment pursuant to this subsection, due to good cause as described in section 3785. Any determination made under this subsection may be appealed in accordance with section 3762, subsection 9.

A participant who chooses to participate in a comprehensive assessment under this subsection and fails to participate without good cause may be sanctioned in accordance with section 3763, subsection 1-A, paragraph A regardless of any previous sanctions that the participant may have incurred.

The department shall provide training for case managers regarding their job responsibilities and their obligation to comply with the requirements of the federal Americans with Disabilities Act of 1990; the federal Rehabilitation Act of 1973; and the Maine Human Rights Act when interviewing and providing information to participants, when referring participants for alternative services or when considering whether the participant requires reasonable accommodations in order to participate in the ASPIRE-TANF program.

[ 2013, c. 376, §2 (NEW) .]

4. Employability plan.

[ 1997, c. 530, Pt. A, §26 (RP) .]

4-A. Family contract amendment. To the extent that sufficient funds, training sites and employment opportunities are reasonably available, the department and a participant in the program shall enter into an amended family contract that must include both the department's and the participant's activities and the support services necessary for the individual to participate in accordance with the assessment, the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Public Law 104-193, 110 Stat. 2105 and the federal Deficit Reduction Act of 2005, Public Law 109-171, 120 Stat. 4.

[ 2009, c. 291, §8 (AMD) .]

5. Provision of support services. Payment for support services must be furnished promptly in accordance with rules adopted by the department to, or on behalf of, eligible individuals as agreed to in the family contract. The rules must provide for an expedited procedure for payment for support services when those services are immediately necessary to enable the participant to participate in an approved education, training or employment plan.

The support services required to participate in ASPIRE-TANF must be specified in the family contract and each participant must receive the support services prescribed in that contract, which may include respite care.

[ 1997, c. 530, Pt. A, §26 (AMD) .]

6. Education, training and employment services. The ASPIRE-TANF program must make available a broad range of education, training and employment services in accordance with section 3781-A, subsection 3 and the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Public Law 104-193, 110 Stat. 2105 and the federal Deficit Reduction Act of 2005, Public Law 109-171, 120 Stat. 4. These services and activities must include all of those services and activities offered by the Additional Support for People in Retraining and Employment Program on October 1, 1989, except in 2-year and 4-year postsecondary education and except as provided in chapter 1054-B. This section does not prohibit the department from purchasing equivalent services from providers other than those from whom those services were purchased on October 1, 1989. When a particular approved education or training service is available at comparable quality and cost, including the cost of support services, and the implementation of the family contract would not be unreasonably delayed, the program participant may choose to enroll for that service with the provider of that person's preference. If this decision is not mutually agreed to by the participant and the case manager, the decision must be reviewed by the case manager's supervisor. These services do not include reimbursement for the cost of tuition or mandatory fees for postsecondary education unless:

A. The participant is unable to secure other educational funding needed to complete the participant's family contract due to:

(1) Poor credit as determined by the educational funding source; or

(2) The consideration by the educational funding source of resources from past years that are not actually available to the participant; [1997, c. 530, Pt. A, §26 (AMD).]

B. In the determination of the department, failure to pay the tuition or fee would result in higher ASPIRE-TANF program costs to achieve the participant's approved goal; or [1997, c. 530, Pt. A, §26 (AMD).]

C. The participant meets an exception specified in rules adopted by the department. [1993, c. 385, §21 (NEW).]

When a substantially similar postsecondary education or training program of comparable quality is available at both a public and private institution, within a reasonable commuting distance for the participant, the department may choose to approve the program offered at the public institution if the participant's program can be completed at less cost at the institution.

[ 2009, c. 291, §9 (AMD) .]

7. Readability.

[ 1995, c. 418, Pt. A, §32 (RP) .]

8. Annual report.

[ 1995, c. 418, Pt. A, §32 (RP) .]

9. Rules. The department shall adopt rules in accordance with the Maine Administrative Procedure Act to implement this section.

[ 1997, c. 530, Pt. A, §26 (AMD) .]

10. Program design. The department shall operate the ASPIRE-TANF program in accordance with the requirements of the federal Deficit Reduction Act of 2005, Public Law 109-171, 120 Stat. 4.

A. Individuals who are ready for jobs may participate in job search at any time. Up-front job search must focus on new recipients who are ready for jobs who are eligible for TANF based on underemployment of the primary wage earner and new single-parent recipients who are ready for jobs and whose children are 5 years of age or older. [1997, c. 530, Pt. A, §26 (AMD).]

B. Work evaluation consists of all activities related to orientation, assessment and initial family contract formulation. Work evaluation is limited to a maximum of 90 days, unless extended by the commissioner or the designee of the commissioner. If an ASPIRE-TANF participant is determined by the department to be job ready, the participant may access the workforce-MaineServe component directly from work evaluation. [1997, c. 530, Pt. A, §26 (AMD).]

C. Except for participants who are accepted into the Parents as Scholars Program established under section 3790, education, training and treatment is limited to a maximum of 24 months, starting with the first day of participation in any allowable and approved job skills or occupational skills training activity. The 24-month period may be extended by the commissioner or the designee of the commissioner for good cause shown.

The department may approve a job skills or occupational training activity longer than 24 months provided the participant agrees to perform a minimum of 20 hours a week of work site experience by no later than the end of the 24-month period. Qualifying work site experience may include, but is not limited to, paid employment, workforce-MaineServe, ASPIRE-Plus, work study, training-related practicums or any other such work site approved by the department. The 24-month period does not include periods of nonactivity in which good cause has been determined.

For individuals who are satisfactorily participating in an education or training program prior to the work evaluation, the department must determine the acceptability of the activity for purposes of meeting the participation requirements of this chapter using the same criteria as is used for any individual in the ASPIRE-TANF program. [2005, c. 480, §1 (AMD).]

D. Workforce-MaineServe consists of paid employment, subsidized employment, apprenticeships or other mandatory work activities, which may continue until the participant is ineligible for TANF benefits. [1997, c. 530, Pt. A, §26 (AMD).]

[ 2009, c. 291, §10 (AMD) .]

11. Individual participation requirements. Participation in the program components is governed by subsection 10 and this subsection.

A. For recipients whose eligibility for TANF is based on unemployment or underemployment of the primary wage earner, participation in the workforce-MaineServe component is required and any participation in the education, training and treatment component is contingent on satisfactory participation in workforce-MaineServe. [1997, c. 530, Pt. A, §26 (AMD).]

B. ASPIRE-TANF participants who are attending school or are involved in an equivalent educational program recognized by the Department of Education or a local school board are considered to be in the education, training or treatment component and their participation is not limited to 24 months. The department shall encourage recipients younger than 20 years of age who have not completed high school to attend traditional high school. [1997, c. 530, Pt. A, §26 (AMD).]

C. Subject to the requirements of the Americans with Disabilities Act, if a recipient of TANF is hindered from obtaining employment or successfully completing any portion of the ASPIRE-TANF program by reason of drug or alcohol abuse, the recipient must enter into a drug or alcohol abuse treatment program. This treatment activity may occur at any time during the ASPIRE-TANF program. [1997, c. 530, Pt. A, §26 (AMD).]

D. If a claim of disability or other good cause is made by a participant, the department shall assess the circumstances of the claim. If good cause is found to exist, the department shall offer reasonable alternative participation requirements and document them in the participant's family contract and case record. [2001, c. 335, §3 (NEW).]

[ 2001, c. 335, §3 (AMD) .]

12. Developing resources. To assist the department in its efforts to encourage job placement opportunities and provide the services necessary to ensure self-support to recipients of TANF assistance, the department may contract with public and private agencies to establish job placement opportunities.

In order to assist in the development of job placement opportunities, the department in cooperation with the Department of Labor and other state agencies shall explore the feasibility of developing a shared approach to technology to support access to information talent banks, national job banks, Maine's job listings and any other job opportunity listings, to facilitate linking program resources listings and to coordinate case service providers.

In addition, all public and private agencies are subject to the following requirements.

A. All agencies that receive funds from any state department or division must provide at least one workforce-MaineServe opportunity for an ASPIRE-TANF participant. [1997, c. 530, Pt. A, §26 (AMD).]

B. All state agencies that provide funding for child care or transportation services must require that recipients of TANF be given priority for those services. [1997, c. 530, Pt. A, §26 (AMD).]

C. All agencies that receive funds from any state agency for the treatment of drug or alcohol abuse must require that recipients of TANF be given priority for those services. [1997, c. 530, Pt. A, §26 (AMD).]

[ 2005, c. 480, §2 (AMD) .]

13. Determination of types of opportunities.

[ 1997, c. 530, Pt. A, §26 (RP) .]

14. Family planning services.

[ 2005, c. 480, §3 (RP) .]

SECTION HISTORY

1989, c. 501, §Y5 (NEW). 1989, c. 839, §§10,11 (AMD). 1991, c. 528, §§F13,14 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§F13,14 (AMD). 1993, c. 385, §21 (AMD). 1995, c. 418, §§A29-33 (AMD). 1997, c. 530, §A26 (AMD). 2001, c. 335, §§2,3 (AMD). 2005, c. 480, §§1-3 (AMD). 2009, c. 291, §§8-10 (AMD). 2013, c. 376, §§1, 2 (AMD).



22 §3788-A. MaineServe

The department shall establish a MaineServe program designed to provide parents who are eligible for TANF assistance opportunities to serve their communities and the State. [1997, c. 530, Pt. A, §27 (AMD).]

1. Purposes. The purposes of the MaineServe program are as follows:

A. To meet the human, educational, environmental and public safety needs of this State without displacing existing workers; [1995, c. 418, Pt. A, §34 (NEW).]

B. To renew the ethic of civic responsibility and the spirit of community throughout the State; [1995, c. 418, Pt. A, §34 (NEW).]

C. To encourage parents who are eligible for TANF assistance to engage in voluntary service to the State; [1997, c. 530, Pt. A, §27 (AMD).]

D. To expand and strengthen existing nonprofit and public sector initiatives that are addressing the needs of their communities and of the State; and [1995, c. 418, Pt. A, §34 (NEW).]

E. To provide parents who are eligible for TANF the opportunities to serve their communities and the State in a manner that assists them in developing and renewing their skills in ways that may lead to employment that is sufficient to sustain their families. [1997, c. 530, Pt. A, §27 (AMD).]

[ 1997, c. 530, Pt. A, §27 (AMD) .]

2. Eligibility. Any ASPIRE-TANF participant over 16 years of age is eligible to volunteer for MaineServe, except that any person under 20 years of age who has not completed high school or its equivalent must also participate in an educational activity designed to complete high school education.

[ 1997, c. 530, Pt. A, §27 (AMD) .]

3. Duration of service. MaineServe volunteers may serve for up to 9 months. At the end of the service period, the MaineServe volunteer and the ASPIRE-TANF case manager shall evaluate the MaineServe placement. If it is determined to be appropriate, the MaineServe volunteer may renew the placement within MaineServe.

[ 1997, c. 530, Pt. A, §27 (AMD) .]

4. Conditions of service. The MaineServe program is an alternative work experience program subject to the standards set out in the Social Security Act, 42 United States Code, Section 682(f).

[ 1995, c. 418, Pt. A, §34 (NEW) .]

SECTION HISTORY

1995, c. 418, §A34 (NEW). 1997, c. 530, §A27 (AMD).



22 §3788-B. ASPIRE-Plus

The department shall establish an on-the-job training program called ASPIRE-Plus to encourage employers to develop jobs for ASPIRE-TANF program participants. [1997, c. 530, Pt. A, §28 (NEW).]

SECTION HISTORY

1997, c. 530, §A28 (NEW).



22 §3789. Self-initiated training (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 839, §12 (NEW). 1993, c. 385, §22 (AMD). 1995, c. 418, §A35 (RP).



22 §3789-A. Decision-making authority reserved to department

If federal law requires the Department of Health and Human Services to make a case decision, the authority to make that final decision is reserved to the department. [1989, c. 839, §13 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1989, c. 839, §13 (NEW). 2003, c. 689, §B6 (REV).



22 §3789-B. Interdepartmental Welfare Reform Committee (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1995, c. 2, §43 (COR). 1995, c. 418, §A36 (NEW). 1997, c. 530, §A29 (AMD). 1999, c. 401, §J4 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 439, §G6 (AMD). RR 2003, c. 2, §75 (COR). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 480, §4 (RP).



22 §3789-C. Committee of staff and recipients (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 418, §A36 (NEW). 2005, c. 480, §5 (RP).



22 §3789-D. Maine Temporary Assistance for Needy Families Advisory Council

1. Duties. The Maine Temporary Assistance for Needy Families Advisory Council, as established by Title 5, section 12004-I, subsection 36-C, shall advise the commissioner or the commissioner's designee regarding education, training, job opportunities, quality employment and business ownership opportunities, the operation of any postsecondary education programs administered by the department and other matters affecting TANF recipients.

[ 1997, c. 530, Pt. A, §30 (NEW) .]

2. Members. The commissioner shall appoint the members of the council. Members must include at least the following:

A. Two recipients of benefits under the TANF program; [1997, c. 530, Pt. A, §30 (NEW).]

B. One representative of employers within the State; [1997, c. 530, Pt. A, §30 (NEW).]

C. One representative of organized labor; [1997, c. 530, Pt. A, §30 (NEW).]

D. One representative of women's interests; [1997, c. 530, Pt. A, §30 (NEW).]

E. One or more representatives of organizations or agencies that have experience in addressing the training, education and job needs of low-income women; [1997, c. 530, Pt. A, §30 (NEW).]

F. One representative of the one-stop delivery system established under the federal Workforce Investment Act of 1998, 29 United States Code, Section 2841; and [2001, c. 667, Pt. C, §13 (AMD).]

G. Two representatives of postsecondary education, one representing private institutions and one representing public institutions. [1997, c. 530, Pt. A, §30 (NEW).]

[ 2001, c. 667, Pt. C, §13 (AMD) .]

3. Advice regarding postsecondary education programs. The council shall establish a postsecondary education subcommittee, consisting of up to 15 members and nonmembers of the council. The subcommittee must include but is not limited to the following representatives:

A. A representative of the department, appointed by the commissioner; [1997, c. 530, Pt. A, §30 (NEW).]

B. A representative of the University of Maine System who represents the interests of women or nontraditional students at one of the campuses, appointed by the chancellor; [1997, c. 530, Pt. A, §30 (NEW).]

C. A representative of the Finance Authority of Maine appointed by the chief executive officer; [1997, c. 530, Pt. A, §30 (NEW).]

D. Representatives of the Maine Community College System, including a gender coordinator at one of the campuses, appointed by the president; and [1997, c. 530, Pt. A, §30 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

E. Representatives of the following groups, appointed by the council:

(1) Nonprofit service organizations that assist parents who are nontraditional students;

(2) TANF participants or participants of the Parents as Scholars Program established in chapter 1054-B who are enrolled in postsecondary education programs;

(3) Nonprofit organizations that prepare parents to be nontraditional postsecondary education students;

(4) Organizations that represent low-income parents and that have significant knowledge of public assistance programs;

(5) Organizations that advocate for the interests of women;

(6) The business community; and

(7) Private postsecondary educational institutions. [1997, c. 530, Pt. A, §30 (NEW).]

By March 1, 1998, the subcommittee shall make recommendations to the council for improving the administration of the Parents as Scholars Program under section 3790, improving the program to make it more successful for participants and maximizing resources to meet the goals of the program. The council shall approve, disapprove or modify the recommendations of the subcommittee and report their recommendation to the commissioner.

[ 1997, c. 530, Pt. A, §30 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1997, c. 530, §A30 (NEW). 2001, c. 667, §C13 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



22 §3789-E. Peer support and advocacy demonstration project (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 351, §1 (NEW).






Chapter 1054-B: PARENTS AS SCHOLARS

22 §3790. Parents as Scholars Program

1. Established. The department shall establish a student financial aid program based on need for up to 2000 participants known as the Parents as Scholars Program, referred to in this section as the "program," to aid needy students who have dependent children and who are matriculating in postsecondary undergraduate 2-year and 4-year degree-granting education programs. Enrollees in the program must be provided with a package of student aid that includes aid for living expenses equivalent to that provided pursuant to chapter 1053-B, medical assistance pursuant to chapter 855 and services equivalent to those provided pursuant to chapter 1054-A. A family that ceases to receive aid under this chapter as a result of increased child support or increased hours of, or increased income from, employment is eligible to receive transitional support services in accordance with section 3762, subsection 8. The program must be supported with funds other than federal block grant funds provided under the United States Social Security Act, Title IV-A, except that federal funds may be used in accordance with federal law if their use does not result in the imposition of conditions of participation or program requirements other than those established by this chapter.

[ 2003, c. 20, Pt. K, §14 (AMD) .]

2. Eligibility criteria. Families that qualify for TANF assistance under chapter 1053-B may apply to participate in the program instead of TANF. Individuals with marketable bachelor's degrees are ineligible for enrollment. Eligibility for and the amount of assistance must be determined in accordance with criteria and procedures used in the TANF program, this chapter and the rules adopted pursuant to this chapter and chapter 1053-B. Individuals applying to the program must be assessed in accordance with the provisions of section 3788. To the extent that program resources and space permit, enrollment in the program must be granted if the assessment results in findings as follows:

A. That the individual does not possess the necessary skills to obtain employment that will enable that individual to support a family at 85% of the median family income in the State for a family of the same size; [1997, c. 530, Pt. B, §1 (NEW).]

B. That, considering potential employment opportunities and local labor market conditions, the postsecondary education sought by the individual will significantly improve the ability of the family to be self-supporting; and [1997, c. 530, Pt. B, §1 (NEW).]

C. That the individual has the aptitude to successfully complete the proposed postsecondary program. [1997, c. 530, Pt. B, §1 (NEW).]

[ 1997, c. 530, Pt. B, §1 (NEW) .]

3. Program requirements. An enrollee must participate in a combination of education, training, study or work-site experience for an average of 20 hours per week in the first 24 months of the program. Aid under this chapter may continue beyond 24 months if the enrollee remains in an educational program and agrees to participate in either of the following options:

A. Fifteen hours per week of work-site experience in addition to other education, training or study; or [1999, c. 407, §1 (NEW).]

B. A total of 40 hours of education, training, study or work-site experience. [1999, c. 407, §1 (NEW).]

The department shall present both options to enrollees and permit them to choose either option. For the purpose of this subsection, work-site experience includes, but is not limited to, paid employment, work study, practicums, internships, clinical placements, laboratory or field work directly related to the enrollee's employment goal or any other work activities that, as determined by the department, will enhance the enrollee's employability in the enrollee's field. In the last semester of the enrollee's educational program, work-site experience may also include resume preparation, employment research, interviews and other activities related to job placement.

The department shall make reasonable adjustments in the participation requirements in this subsection for good cause. For the purpose of this subsection, "good cause" means circumstances in which the required participation would cause the enrollee to seriously compromise academic performance. "Good cause" includes, but is not limited to, a verifiable need to take care of a family member with special needs, a physical or mental health problem, illness, accident, death or a serious personal or family problem that necessitates reduced participation or time off from education, training or work. An enrollee receiving aid under this chapter must make satisfactory progress in the enrollee's educational program. The department shall adopt rules defining satisfactory academic progress. The department may not disapprove an educational plan based solely on the length of the educational program.

[ 1999, c. 407, §1 (RPR) .]

4. Child support for participating families. A family participating in the program shall assign the right to child support to the department in the same manner as if the family were receiving TANF assistance. The department shall distribute to a family child support collected on behalf of a family in the same manner as if the family were receiving TANF assistance.

[ 1997, c. 530, Pt. B, §1 (NEW) .]

5. Protection from loss of income. To the extent permitted by federal law, aid received under this chapter must be disregarded as income and excluded as a resource or asset to the same extent as assistance under the TANF program under chapters 1053-B and 1054-A for the purposes of any state, federal, tribal or municipal assistance program. Aid received under this chapter must be treated in the same manner as assistance received under the TANF program under chapters 1053-B and 1054-A for all tax purposes.

[ 1997, c. 530, Pt. B, §1 (NEW) .]

6. Maintenance of effort. Aid provided under this chapter may not be paid for with federal funds provided under the United States Social Security Act, Title IV-A, provided that the state funds used for this program may be counted, without penalty, toward the State's federal maintenance of effort requirement.

[ 1997, c. 530, Pt. B, §1 (NEW) .]

7. Rules. The department shall adopt rules to implement this chapter that must be consistent with the rules adopted under chapter 1053-B. Rules adopted pursuant to this section are routine technical rules, as defined by Title 5, chapter 375, subchapter II-A.

[ 1997, c. 530, Pt. B, §1 (NEW) .]

SECTION HISTORY

1997, c. 530, §B1 (NEW). 1999, c. 407, §1 (AMD). 2003, c. 20, §K14 (AMD).






Chapter 1055: NEGLECT OF CHILDREN; CUSTODY

22 §3791. Investigations and prosecutions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 511, §1 (RP).



22 §3792. Protective custody; petition, hearings and custody (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 159, §1 (RPR). 1969, c. 305, (AMD). 1969, c. 590, §31 (AMD). 1971, c. 622, §77 (AMD). 1977, c. 118, §6 (AMD). 1977, c. 511, §2 (AMD). 1977, c. 652, §1 (RPR). 1979, c. 481, §5 (AMD). 1979, c. 733, §15 (RP).



22 §3793. Parent divested of legal rights by court order; responsibility for support; decree altered; guardianship (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 159, §2 (AMD). 1969, c. 433, §48 (AMD). 1969, c. 590, §32 (AMD). 1971, c. 598, §38 (AMD). 1975, c. 396, §1 (AMD). 1979, c. 127, §148 (AMD). 1979, c. 733, §15 (RP).



22 §3794. Maintenance and care (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 139, (AMD). 1977, c. 511, §3 (RPR). 1979, c. 733, §15 (RP).



22 §3795. Religious faith of parents (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 123, (RPR). 1979, c. 733, §15 (RP).



22 §3796. No child under 16 placed in almshouse (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 457, §6 (RP). 1977, c. 511, §4 (RP).



22 §3797. Children's homes licensed; "Boardinghouse for children" and "home for children" defined (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 401, (AMD). 1971, c. 426, (AMD). 1975, c. 304, §§1,2 (AMD). 1975, c. 709, §1 (RP). 1975, c. 719, §5 (RP).



22 §3798. Restoration of custody (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 85, §1 (AMD). 1975, c. 396, §2 (AMD). 1979, c. 733, §15 (RP).



22 §3799. Recovery of expenditures from parents (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 127, §149 (AMD). 1979, c. 733, §15 (RP).



22 §3800. Penalties for violations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 85, §2 (AMD). 1979, c. 733, §15 (RP).



22 §3801. State's responsibility after death of committed child (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 85, §3 (NEW). 1979, c. 733, §15 (RP).



22 §3802. Payments for care of children (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 103, §C (NEW). 1977, c. 107, (AMD). 1977, c. 527, §§1,2 (AMD). 1979, c. 564, §1 (AMD). 1979, c. 733, §15 (RP).



22 §3803. Family contact (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 577, §3 (NEW). 1977, c. 644, §1 (AMD). 1977, c. 652, §2 (AMD). 1979, c. 733, §15 (RP).






Chapter 1055-A: COLLECTION OF OVERPAYMENTS

22 §3811. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 654, §1 (NEW).]

1. Assistance unit. "Assistance unit" means the individuals whose need the department considers when determining whether an applicant or recipient is eligible for program benefits.

[ 1993, c. 654, §1 (NEW) .]

1-A. Caretaker relative. "Caretaker relative" as defined by rules adopted by the department means any person, regardless of age, who applies for and receives assistance on behalf of a dependent child.

[ 2001, c. 551, §1 (NEW) .]

2. Obligor. "Obligor" means an individual who receives an overpayment or an adult individual who is a member of an assistance unit that receives an overpayment.

[ 1993, c. 654, §1 (NEW) .]

3. Overpayment. "Overpayment" means program benefits that exceed the amount of program benefits for which an individual or assistance unit is eligible when the department or a court has determined that the benefits were provided as a result of an intentional program violation, an unintentional error by the individual or household or an error by the department. "Overpayment" does not include an overpayment for medical services by the department pursuant to chapter 855 or municipal general assistance pursuant to chapter 1161, if the overpayment occurred due to an unintentional error by the individual or household or an error by the department or by the municipality in the case of municipal general assistance under chapter 1161.

[ 2011, c. 687, §11 (AMD) .]

4. Program benefits. "Program benefits" means money payments or food coupons issued by the department pursuant to an application for benefits made by an individual to Aid to Families with Dependent Children established in former chapter 1053, the food stamp program established in chapter 851 or the Temporary Assistance for Needy Families program established in chapter 1053-B, or money payments or vouchers issued by a municipal general assistance program established pursuant to chapter 1161, or payments for medical services issued by the department pursuant to the MaineCare program established pursuant to chapter 855.

[ RR 2015, c. 1, §22 (COR) .]

SECTION HISTORY

1993, c. 654, §1 (NEW). 1997, c. 466, §27 (AMD). 1997, c. 466, §28 (AFF). 1997, c. 530, §A34 (AMD). 1997, c. 683, §C9 (AMD). 1997, c. 683, §C10 (AFF). 2001, c. 551, §1 (AMD). 2011, c. 687, §§11, 12 (AMD). RR 2015, c. 1, §22 (COR).



22 §3812. Notice to recipient

A notice of overpayment issued by a payor of program benefits must inform the recipient of the collection remedies available under this chapter. [1993, c. 654, §1 (NEW).]

SECTION HISTORY

1993, c. 654, §1 (NEW).



22 §3813. Notice to repay

1. Repayment. The department may serve a notice to repay upon an individual or other member of an assistance unit that received an overpayment that has not been recouped, repaid or otherwise recovered by the department if the individual or other member of the assistance unit no longer receives benefits from the benefit program that issued the overpayment.

[ 1993, c. 654, §1 (NEW) .]

2. Notice. A notice to repay must state the following:

A. The name of the obligor; [1993, c. 654, §1 (NEW).]

B. The amount of the overpayment, when the overpayment was made and when it was established; [1993, c. 654, §1 (NEW).]

C. The name of the benefit program that issued the overpayment; [1993, c. 654, §1 (NEW).]

D. The amount of the overpayment that has not been recouped, repaid or otherwise recovered by the department; [1993, c. 654, §1 (NEW).]

E. That the obligor may contact the department to execute an assignment of earnings or enter into an agreement to repay the overpayment that has not been recouped, repaid or otherwise recovered by the department; [1993, c. 654, §1 (NEW).]

F. That if the amount of the overpayment that has not been recouped, repaid or otherwise recovered by the department is not repaid within 21 days, the department may collect the amount owed by income withholding, may file liens against the obligor's real and personal property for the amount owed and may report the obligor to a consumer credit reporting agency; and [1993, c. 654, §1 (NEW).]

G. That the obligor has the right to request a hearing within 21 days of service of the notice and that if the obligor requests a hearing, collection action is stayed pending a decision after hearing. [1993, c. 654, §1 (NEW).]

[ 1993, c. 654, §1 (NEW) .]

3. Collection action. The department may use the remedies available under this chapter to collect the amount of an overpayment that has not been recouped, repaid or otherwise recovered by the department 21 days after service of a notice to repay, unless the obligor timely requests a hearing. The department may execute an assignment of earnings with the obligor's consent at any time for repayment of the amount of an overpayment that has not been recouped, repaid or otherwise recovered by the department.

[ 1993, c. 654, §1 (NEW) .]

4. Hearing. An obligor served with a notice to repay may request a hearing within 21 days of the date of service of the notice. The obligor may contest at hearing the accuracy of the notice to repay and whether the notice was issued in accordance with the requirements of this section. The obligor may not contest the amount of an overpayment that the obligor previously had an opportunity to contest or the amount of an overpayment that was established by judicial or administrative action, by agreement of the obligor and the department or by operation of law. The obligor may raise the issue of and the department shall determine whether the obligor is entitled to receive any credits, including credits for underpayments, that would reduce the amount of the overpayment that has not been recouped, repaid or otherwise recovered by the department. The department shall conduct the hearing in accordance with the requirements of Title 5, chapter 375, subchapter IV.

[ 1993, c. 654, §1 (NEW) .]

5. Decision after hearing. The department shall render a decision after hearing without undue delay. The decision must be based on the hearing record and rules adopted by the commissioner. The decision must include a finding of the amount of the overpayment that has not been recouped, repaid or otherwise recovered by the department. The decision must inform the obligor that the obligor may file a petition for judicial review of the decision within 30 days of the date of the decision. The department shall send an attested copy of the decision to the obligor by regular mail to the obligor's most recent address of record. If the finding contained in the decision is that the obligor has received an overpayment that has not been recouped, repaid or otherwise recovered by the department, the department may use the remedies available under this chapter to collect the amount not recouped, repaid or otherwise recovered 30 days after the decision is issued.

[ 1993, c. 654, §1 (NEW) .]

6. Stay. If the obligor named in a notice to repay timely requests a hearing to contest the notice to repay, the department shall stay all collection action pending a decision after hearing.

[ 1993, c. 654, §1 (NEW) .]

SECTION HISTORY

1993, c. 654, §1 (NEW).



22 §3814. Service

The department may serve a notice to repay by certified mail, return receipt requested, by personal service by an authorized representative of the commissioner, or as specified by the Maine Rules of Civil Procedure. [1993, c. 654, §1 (NEW).]

SECTION HISTORY

1993, c. 654, §1 (NEW).



22 §3815. Exempt property

An obligor's weekly income equal to 30 times the federal minimum wage as prescribed by the United States Code, Title 29, Section 206(a)(1), is exempt from collection by income withholding. Property otherwise exempt from trustee process, attachment and execution is exempt from collection by lien and foreclosure. [1993, c. 654, §1 (NEW).]

SECTION HISTORY

1993, c. 654, §1 (NEW).



22 §3816. Income withholding

1. Payor duty. Twenty-one days after the department has served a notice to repay, the department may serve an income withholding order upon the obligor's employer or other payor of income to collect the amount of the overpayment not recouped, repaid or otherwise recovered by the department, unless collection action is stayed in accordance with section 3813, subsection 6. Upon receipt of an income withholding order issued by the department, the employer or other payor of income shall begin withholding immediately from the obligor's income the amount specified in the withholding order. Income withheld must be sent to the department within 10 days of the date of the withholding. The department shall send the obligor a copy of an income withholding order issued under this section to the obligor's most recent address of record.

[ 1993, c. 654, §1 (NEW) .]

2. Withholding order; payor notice. An income withholding order must state:

A. The name of the obligor; [1993, c. 654, §1 (NEW).]

B. The amount owed to the department; [1993, c. 654, §1 (NEW).]

C. The amount of income that the employer or other payor of income is required to withhold; [1993, c. 654, §1 (NEW).]

D. That withholding must take place when the obligor is normally paid and that income withheld must be sent to the department within 10 days of each withholding; [1993, c. 654, §1 (NEW).]

E. That the withholding order applies to current and subsequent periods of employment; [1993, c. 654, §1 (NEW).]

F. The income exemption amount and limitation on withholding provided for by this chapter; and [1993, c. 654, §1 (NEW).]

G. The substance of any other rights, obligations and liabilities of the employer or other payor of income provided for or imposed by this chapter. [1993, c. 654, §1 (NEW).]

[ 1993, c. 654, §1 (NEW) .]

3. Limitation of amount. An income withholding order may not exceed 25% of the obligor's gross income and is subject to the income exemption amounts specified in section 3815.

[ 1993, c. 654, §1 (NEW) .]

4. Hearing. An obligor may request a hearing to contest the issuance of an income withholding order. A request for hearing must be received by the department within 30 days of the date of mailing of the obligor's copy of the withholding order. The department shall notify the obligor in writing of the right to hearing at the time of mailing of the obligor's copy of the withholding order. At hearing the obligor may contest the accuracy of the income withholding order and whether the order was issued in accordance with the requirements of this section. The department shall conduct the hearing in accordance with the requirements of Title 5, chapter 375, subchapter IV.

[ 1993, c. 654, §1 (NEW) .]

5. Decision after hearing. The department shall render a decision after hearing without undue delay as to the accuracy of the terms of the withholding order and whether the order was issued in accordance with the requirements of this section. The decision must be based on the hearing record and rules adopted by the commissioner. A copy of the decision must be sent to the obligor's most recent address of record. The decision must state that the obligor may file a petition for judicial review of the decision within 30 days of the date of the decision.

[ 1993, c. 654, §1 (NEW) .]

6. Duration of withholding. An income withholding order remains in effect until:

A. Released in writing by the department; or [1993, c. 654, §1 (NEW).]

B. The order is released or superseded by a subsequent court order. [1993, c. 654, §1 (NEW).]

[ 1993, c. 654, §1 (NEW) .]

SECTION HISTORY

1993, c. 654, §1 (NEW).



22 §3817. Assignment of earnings

The department may seek to collect an overpayment by executing an assignment of earnings with the obligor. An employer or other payor of income shall honor an assignment of earnings executed by the department and an obligor. An assignment of earnings continues until released in writing by the department. Income withheld from an obligor pursuant to an assignment of earnings must be sent to the department within 10 days of withholding. The department shall provide an employer or other payor of income served with an assignment of earnings the same payor notice the department is required to provide under section 3816, subsection 2. [1993, c. 654, §1 (NEW).]

SECTION HISTORY

1993, c. 654, §1 (NEW).



22 §3818. Payor compensation

The department may establish by rule a fee that an employer or other payor of income may deduct from the obligor's income as compensation for honoring an income withholding order or assignment of earnings. [1993, c. 654, §1 (NEW).]

SECTION HISTORY

1993, c. 654, §1 (NEW).



22 §3819. Payor protected

An employer or other payor of income may not be held liable for action taken to honor a duly executed income withholding order or assignment of earnings issued by the department. [1993, c. 654, §1 (NEW).]

SECTION HISTORY

1993, c. 654, §1 (NEW).



22 §3820. Failure to honor

An employer or other payor of income who knowingly fails to honor an income withholding order or assignment of earnings is liable to the department for the amount of income not withheld or the amount of income withheld and not sent to the department, as applicable. A court may award the department costs, interest and attorney's fees in an action brought under this section. [1993, c. 654, §1 (NEW).]

SECTION HISTORY

1993, c. 654, §1 (NEW).



22 §3821. Employee protected

An employer may not discharge, refuse to hire, discipline or otherwise discriminate against an employee because of action by the department under this chapter. An employer who violates this section is subject to a fine of up to $5,000 payable to the State to be recovered in a civil action. The employer is also subject to an action by the employee for compensatory and punitive damages, plus attorney's fees and court costs. [1993, c. 654, §1 (NEW).]

SECTION HISTORY

1993, c. 654, §1 (NEW).



22 §3822. Liens

The department may issue a certificate of lien 21 days after service of a notice to repay, unless collection action is stayed in accordance with section 3813, subsection 6. A lien issued by the department under this section attaches to all nonexempt real and personal property of the person named in the notice to repay. The department shall send the obligor a copy of a certificate of lien issued under this section to the obligor's most recent address of record. [1993, c. 654, §1 (NEW).]

1. Filing. The department may file a certificate of lien issued under this section in the registry of deeds of any county in which the obligor may own real property or with the Secretary of State. The certificate must state the name of the obligor named in the notice to repay, the obligor's most recent address of record, the amount of the overpayment that has not been recouped, repaid or otherwise recovered, the date of the notice to repay and the name and address of the department's agent who issued the lien.

[ 1993, c. 654, §1 (NEW) .]

2. Effect. If the department has issued a certificate of lien in accordance with the requirements of this section, no person having notice of the lien or in possession of any property that may be subject to the lien may pay over, release, sell, transfer, encumber or convey such property, unless:

A. An authorized representative of the commissioner executes a release or waiver and delivers it to the person in possession; or [1993, c. 654, §1 (NEW).]

B. A court of competent jurisdiction orders the department to release the lien. [1993, c. 654, §1 (NEW).]

[ 1993, c. 654, §1 (NEW) .]

3. Hearing. An obligor may request a hearing to contest the issuance of a certificate of lien. A request for hearing must be received by the department within 30 days of the date of mailing of the obligor's copy of the certificate of lien. The department shall notify the obligor in writing of the right to hearing at the time of mailing of the obligor's copy of the certificate of lien. At hearing the obligor may contest the accuracy of the certificate of lien and whether the lien was implemented in accordance with the requirements of this section. The department shall conduct the hearing in accordance with the requirements of Title 5, chapter 375, subchapter IV.

[ 1993, c. 654, §1 (NEW) .]

4. Decision after hearing. The department shall render a decision after hearing without undue delay as to the accuracy of the terms of the certificate of lien and whether the lien was issued in accordance with the requirements of this section. The decision must be based on the hearing record and rules adopted by the commissioner. A copy of the decision must be sent to the obligor at the obligor's most recent address of record. The decision must inform the obligor that the obligor may file a petition for judicial review of the decision within 30 days of the date of the decision.

[ 1993, c. 654, §1 (NEW) .]

SECTION HISTORY

1993, c. 654, §1 (NEW).



22 §3823. Foreclosure on liens

The commissioner shall proceed as follows with respect to foreclosures on liens filed pursuant to section 3822. [1993, c. 654, §1 (NEW).]

1. Liens on real property. Actions to foreclose liens on real property issued under section 3822 may be brought in the county where the property is located pursuant to the procedures of Title 14, chapter 403, subchapter II.

[ 1993, c. 654, §1 (NEW) .]

2. Liens on personal property. Actions to foreclose liens on personal property issued under section 3822 may be brought in the county where the obligor resides or the county where the property is located pursuant to the procedures of Title 14, chapter 509, subchapter III.

[ 1993, c. 654, §1 (NEW) .]

SECTION HISTORY

1993, c. 654, §1 (NEW).



22 §3824. Credit reporting

The department may submit the names of obligors and the amounts of overpayments not recouped, repaid or otherwise recovered to a consumer credit reporting agency. The department may submit the name of an obligor and the amount owed only if the amount owed was established by judicial or administrative action, by agreement of the obligor and the department or by operation of law. [1993, c. 654, §1 (NEW).]

SECTION HISTORY

1993, c. 654, §1 (NEW).



22 §3825. Exceptions to collections from minors

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "AFDC" means the Aid to Families with Dependent Children program administered pursuant to former chapter 1053. [2001, c. 551, §2 (NEW).]

B. "TANF" means the Temporary Assistance for Needy Families program, under the United States Social Security Act, as amended by the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Public Law 104-193, 110 Stat. 2105. [2001, c. 551, §2 (NEW).]

[ 2001, c. 551, §2 (NEW) .]

2. TANF and food stamps. To the extent allowable by federal law, a TANF or food stamp overpayment may not be collected from a person who was a minor dependent in the household at the time the overpayment accrued.

[ 2001, c. 551, §2 (NEW) .]

3. AFDC. If the caretaker relative and all adult members of an overpaid assistance unit can not be located, are deceased or have had the overpayment discharged in bankruptcy and a minor dependent member of the overpaid assistance unit is receiving benefits from AFDC or TANF, or its successor programs, the department may reduce benefits to the extent required by federal law. To the extent allowable by federal law, the department may not otherwise seek to recover overpaid benefits from anyone who was a minor dependent member of the AFDC assistance unit at the time that the AFDC overpayment accrued.

[ 2001, c. 551, §2 (NEW) .]

4. Rulemaking. The department may adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 551, §2 (NEW) .]

SECTION HISTORY

2001, c. 551, §2 (NEW).






Chapter 1056: PHYSICALLY ABUSED CHILDREN

22 §3851. Purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 68, (NEW). 1975, c. 167, §1 (RPR). 1979, c. 733, §15 (RP).



22 §3852. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 68, (NEW). 1975, c. 167, §1 (RPR). 1979, c. 733, §15 (RP).



22 §3853. Persons mandated to report suspected child abuse or neglect (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 68, (NEW). 1975, c. 167, §1 (RPR). 1975, c. 678, §§1,2 (AMD). 1977, c. 511, §5 (RPR). 1979, c. 733, §15 (RP).



22 §3854. Reporting procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 68, (NEW). 1975, c. 167, §1 (RPR). 1977, c. 511, §6 (AMD). 1979, c. 733, §15 (RP).



22 §3855. Mandatory reporting to a medical examiner and a postmortem investigation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 68, (NEW). 1975, c. 167, §1 (RPR). 1979, c. 733, §15 (RP).



22 §3856. Immunity from liability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 167, §2 (NEW). 1979, c. 733, §15 (RP).



22 §3856-A. Privileged communications (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 511, §7 (NEW). 1979, c. 733, §15 (RP).



22 §3857. Liability for failure to report (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 167, §2 (NEW). 1977, c. 78, §150 (AMD). 1977, c. 511, §8 (AMD). 1979, c. 733, §15 (RP).



22 §3858. The guardian ad litem (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 167, §2 (NEW). 1979, c. 733, §15 (RP).



22 §3859. Confidentiality of records; access to records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 167, §2 (NEW). 1977, c. 511, §9 (RPR). 1979, c. 733, §15 (RP).



22 §3860. Department's responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 167, §2 (NEW). 1977, c. 511, §10 (RPR). 1977, c. 644, §§1-A (AMD). 1979, c. 733, §15 (RP).



22 §3861. Appeals process (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 282, (NEW). 1979, c. 733, §15 (RP).






Chapter 1057: CHILD ABUSE AND NEGLECT PREVENTION COUNCILS

22 §3871. Purpose

The purpose of this chapter is to encourage and maintain coordinated community efforts in each county to prevent child abuse and neglect through the provision of family-strengthening programs, including, but not limited to, public awareness activities, child safety education, parent education, support and information for parents, referral to services and training for professionals, and to ensure adequate intervention and treatment for abused and neglected children and their families. [2009, c. 204, §1 (AMD).]

SECTION HISTORY

1985, c. 483, (NEW). 1993, c. 142, §2 (AMD). 2009, c. 204, §1 (AMD).



22 §3872. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1985, c. 483, (NEW).]

1. Community coordinating committee.

[ 1993, c. 142, §2 (RP) .]

1-A. Child abuse and neglect prevention council. "Child abuse and neglect prevention council" means a community organization that provides continuous year-round service as a county's primary organization that serves to encourage and coordinate community efforts to prevent child abuse from occurring. Services may include public awareness activities, child safety education, parent education, support and information for parents, referral to services and training for professionals.

[ 2009, c. 204, §2 (AMD) .]

2. Fiscal agent. "Fiscal agent" means an incorporated community organization, agency or institution designated by the child abuse and neglect prevention council and authorized by the Department of Health and Human Services to receive and distribute grants to that child abuse and neglect prevention council.

[ 2009, c. 204, §3 (AMD) .]

3. Maine Child Abuse Prevention Councils. "Maine Child Abuse Prevention Councils" means the statewide organization composed of a majority of the child abuse and neglect prevention councils. The organization must have at least one representative from each member council. The organization shall work collaboratively to maintain a list of core activities offered in each of the counties represented by its membership and shall also maintain a statewide network that works to develop statewide plans and effective implementation strategies.

[ 2009, c. 204, §4 (AMD) .]

SECTION HISTORY

1985, c. 483, (NEW). 1993, c. 142, §2 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 204, §§2-4 (AMD).



22 §3872-A. Child abuse and neglect prevention council's responsibilities

1. Duties. A child abuse and neglect prevention council shall review existing data to assess and monitor the extent and causes of child abuse and neglect in its county and carry out the following activities:

A. Coordinate services, utilizing community, state and federal resources to ensure that direct services are being provided to children and families, including education and support services; [2009, c. 204, §5 (AMD).]

B. Provide training to professionals who work directly with children and families; and [2009, c. 204, §5 (AMD).]

C. Provide education and awareness concerning child abuse and neglect and its prevention. [1993, c. 142, §3 (NEW).]

[ 2009, c. 204, §5 (AMD) .]

SECTION HISTORY

1993, c. 142, §3 (NEW). 2009, c. 204, §5 (AMD).



22 §3873. Authorization for expenditure of funds

The department and other state agencies shall, from funds authorized to the department and state agencies, make grants to, or purchase services from, the child abuse and neglect prevention councils or fiscal agents to further the purposes of this chapter. [2009, c. 204, §6 (AMD).]

1. Funding authorized. Grants or funds must be made on a competitive basis and allocated to child abuse and neglect prevention councils according to rules adopted or amended by the commissioner. Grants or funds in excess of $15,000 must be made on a one-to-one matching basis with contributions from the community. Community contributions may be donations of cash or may be in-kind contributions, as determined by departmental rule.

[ 2009, c. 204, §6 (AMD) .]

2. Distribution of funds. Grants or funds must be awarded or allocated to support existing child abuse and neglect prevention councils and to assist the establishment of new child abuse and neglect prevention councils. It is the intent of this chapter to support a statewide network of child abuse and neglect prevention councils in each county as resources permit. Nothing in this chapter requires the department to fully fund the activities of any child abuse and neglect prevention council.

[ 2009, c. 204, §6 (AMD) .]

3. Consultation with Maine Child Abuse Prevention Councils. The Maine Child Abuse Prevention Councils, in conjunction with the department, shall develop a plan, updated annually, establishing a statewide strategy for child abuse and neglect prevention in local counties and communities. Grants or allocated funds must be awarded in accordance with the goals and strategies set out in the plan.

[ 2009, c. 204, §6 (AMD) .]

SECTION HISTORY

1985, c. 483, (NEW). 1993, c. 142, §4 (AMD). 2009, c. 204, §6 (AMD).



22 §3874. Fiscal agents

A fiscal agent receiving grants or funds under this chapter shall act only in an administrative capacity to receive and distribute grant or fund money to the child abuse and neglect prevention councils, as described in the rules adopted by the department for regulating the local administration of these programs. [2009, c. 204, §7 (AMD).]

SECTION HISTORY

1985, c. 483, (NEW). 1993, c. 142, §4 (AMD). 2009, c. 204, §7 (AMD).



22 §3875. Community coordinating committee; membership (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 483, (NEW). 1993, c. 142, §5 (RP).



22 §3875-A. Child abuse and neglect prevention councils; membership

The child abuse and neglect prevention councils are responsible for facilitating the community programs under this chapter. Each council shall establish a governing or advisory board of directors. The board must be diverse with broad-based participation in each county. Terms of the directors and methods of appointment or election of members must be determined by the child abuse and neglect prevention council's bylaws or by rules of procedure adopted for the advisory board if an advisory board is established. [2009, c. 204, §8 (AMD).]

SECTION HISTORY

1993, c. 142, §6 (NEW). 2009, c. 204, §8 (AMD).



22 §3876. Waiver of certain requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 483, (NEW). 1993, c. 142, §7 (RP).






Chapter 1058: MAINE CHILDREN'S TRUST INCORPORATED

22 §3881. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 600, Pt. A, §16 (NEW).]

1. Board. "Board" means the Board of the Maine Children's Trust Incorporated.

[ 1993, c. 600, Pt. A, §16 (NEW) .]

2. Eligible organization. "Eligible organization" means a nonprofit organization, local government or public school system.

[ 1993, c. 600, Pt. A, §16 (NEW) .]

3. Fund. "Fund" means the repository for funds donated to the Maine Children's Trust Incorporated by the taxpayers of the State through an income tax checkoff pursuant to Title 36, section 5285 as well as federal grants and contracts, privately donated funds and in-kind donations for prevention programs, or by any means for the purposes of this chapter.

[ 1995, c. 402, Pt. A, §4 (RPR) .]

4. Income. "Income" means annual contributions made to the fund through the income tax checkoff.

[ 1997, c. 149, §1 (AMD) .]

5. Prevention policies. "Prevention policies" means laws, rules, policies, procedures and practices, whether in the public or private sector, that have an actual or potential impact on the nature and incidence of child abuse and neglect.

[ 1993, c. 600, Pt. A, §16 (NEW) .]

6. Prevention programs. "Prevention programs" means programs, plans or training associated with the primary prevention of child abuse and neglect and the promotion of high-quality child care.

[ 1999, c. 529, §1 (AMD) .]

7. Trust. "Trust" means the Maine Children's Trust Incorporated.

[ 1995, c. 402, Pt. A, §5 (NEW) .]

SECTION HISTORY

1993, c. 600, §A16 (NEW). 1995, c. 402, §§A4,5 (AMD). 1997, c. 149, §1 (AMD). 1999, c. 529, §1 (AMD).



22 §3882. Establishment; purpose; nonprofit organization

The Maine Children's Trust Incorporated, referred to in this chapter as the "trust," is established to provide a mechanism for voluntary contributions by individuals and groups for annual and long-term funding of prevention programs. [1995, c. 402, Pt. A, §6 (AMD).]

The trust is a private nonprofit corporation with a broad public purpose pursuant to this chapter. The exercise by the trust of the powers conferred by this chapter is held to be an essential governmental function. [1995, c. 402, Pt. A, §6 (AMD).]

SECTION HISTORY

1993, c. 600, §A16 (NEW). 1995, c. 402, §A6 (AMD).



22 §3883. Board; establishment

1. Establishment. The Board of the Maine Children's Trust Incorporated, referred to in this chapter as the "board," is established.

[ 1993, c. 600, Pt. A, §16 (NEW) .]

2. Membership. The board consists of at least 17 members, appointed as follows:

A. One Senator, appointed by the President of the Senate for a 2-year term served concurrently with the legislative term; [1993, c. 600, Pt. A, §16 (NEW).]

B. One Representative, appointed by the Speaker of the House of Representatives for a 2-year term served concurrently with the legislative term; [1993, c. 600, Pt. A, §16 (NEW).]

C. Four members of the Maine Child Abuse Prevention Councils, selected by that organization. Of the initial appointees, one is appointed for a one-year term, one is appointed for a 2-year term and 2 are appointed for 3-year terms. After the initial appointments, appointees are appointed for 3-year terms; [2009, c. 204, §9 (AMD).]

D. Two representatives of the Department of Health and Human Services appointed by the Commissioner of Health and Human Services. One member must be a senior policy-making official and the other must be a line manager with several years of experience in child abuse and neglect. Of the initial appointees, one is appointed for a 2-year term and the other is appointed for a 3-year term. After the initial appointments, appointees are appointed for 3-year terms; and [1993, c. 600, Pt. A, §16 (NEW); 2003, c. 689, Pt. B, §§6, 7 (REV).]

E. Nine members of the public and the business community.

(1) Three members must be appointed by the Governor. Of the initial appointees, one is appointed for a one-year term, one is appointed for a 2-year term and one is appointed for a 3-year term. After the initial appointments, appointees are appointed for 3-year terms.

(2) Three leaders from the business community must be appointed by the Maine Chamber of Commerce and Industry. Of the initial appointees, one is appointed for a one-year term, one is appointed for a 2-year term and one is appointed for a 3-year term. After the initial appointments, appointees are appointed for 3-year terms.

(3) At least 3 members must be elected by majority vote of the board. Of the initial appointees, one is appointed for a one-year term, one is appointed for a 2-year term and one is appointed for a 3-year term. After the initial appointments, appointees are appointed for 3-year terms.

The public members may include representatives of the following groups: parents; persons under the age of 21; the business and labor communities; the legal community; the religious community; and providers of child abuse and neglect prevention services. [1997, c. 149, §2 (AMD).]

[ 2009, c. 204, §9 (AMD) .]

3. Board officers. The board shall elect annually a chair from among its members to serve for one year. The chair may be reelected. The board shall elect annually a member to serve as a secretary, who shall maintain the minutes of board meetings, and another member to serve as treasurer, who shall maintain and oversee financial records and issue an annual financial report at the end of each fiscal year. The secretary and treasurer may be reelected. The board may elect from among its members other officers it determines necessary to carry out the board's purposes.

[ 1993, c. 600, Pt. A, §16 (NEW) .]

4. Compensation. The members are ineligible for per diem compensation, but may be reimbursed for travel expenses and other out-of-pocket expenses associated with board business pursuant to board policy.

[ 1993, c. 600, Pt. A, §16 (NEW) .]

5. Meetings. The board shall meet at least 4 times annually. A simple majority constitutes a quorum.

[ 1993, c. 600, Pt. A, §16 (NEW) .]

6. Advice and consultation. The Commissioner of Health and Human Services, the Commissioner of Education, the Commissioner of Corrections and the Commissioner of Public Safety, upon request, shall provide the board with technical information, assistance and advice.

[ RR 2003, c. 2, §76 (COR) .]

SECTION HISTORY

1993, c. 600, §A16 (NEW). RR 1995, c. 2, §44 (COR). 1997, c. 149, §2 (AMD). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §76 (COR). 2003, c. 689, §§B6,7 (REV). 2009, c. 204, §9 (AMD).



22 §3884. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 600, §A16 (NEW). 1995, c. 402, §A7 (AMD). 1999, c. 529, §§2-4 (AMD). 2001, c. 11, §1 (RP).



22 §3884-A. Duties of board; powers of board

1. Duties. The board shall:

A. Develop a biennial working plan for trust activities that sets overall statewide goals and objectives for child abuse prevention activities, establishes priorities for distribution of money in the fund and provides a working plan for the trust for the biennium. In developing the plan, the board may:

(1) Review and evaluate existing prevention programs, including high-quality child care options;

(2) Ensure that equal opportunity exists for the establishment of prevention programs and receipt of money from the fund among all geographic areas in the State; and

(3) Review and evaluate public and private funding sources; [2001, c. 11, §2 (NEW).]

B. Develop, initiate, propose or recommend ideas for innovations in rules, laws, policies and programs concerning child abuse and neglect to the Governor, the Legislature, state executive agencies, the business community and other entities. The board may also assist in the coordination and exchange of information and the maintenance of prevention programs; [2001, c. 11, §2 (NEW).]

C. Publicize criteria and review applications for grants and award those grants to recipients that best address the purposes of this chapter and submit to the Legislature the list of both successful and unsuccessful applicants who have allowed their names to be placed on the list along with reasons for and against the application; [2001, c. 11, §2 (NEW).]

D. Establish a process for monitoring and review of grants awarded pursuant to this chapter; [2001, c. 11, §2 (NEW).]

E. As a primary prevention activity of the trust, develop and implement a campaign to provide statewide education and public information to enhance public awareness concerning child abuse and neglect; [2001, c. 11, §2 (NEW).]

F. Enter into contracts with public or private agencies and accept gifts or grants from federal, state or private sources to carry out this chapter; [2001, c. 11, §2 (NEW).]

G. Employ staff as the board determines necessary to implement its responsibilities; [2001, c. 11, §2 (NEW).]

H. Cooperate with and avail itself of the services of governmental agencies and the University of Maine System and cooperate with, assist and otherwise encourage local or regional, private or public organizations in the various communities of the State in the prevention of abuse and neglect among children in the community and the State; and [2001, c. 11, §2 (NEW).]

I. Develop plans, with the cooperation of the child abuse and neglect prevention councils established under chapter 1057, to provide a stable base for funding the councils in amounts no lower than the amounts provided in the biennial budget of fiscal years 1999-00 and 2000-01. [2009, c. 204, §10 (AMD).]

[ 2009, c. 204, §10 (AMD) .]

2. Powers. The board may:

A. Apply for and receive funds from any private source or governmental entity, whether by way of grant, donation, loan or other means; [2001, c. 11, §2 (NEW).]

B. Create partnerships between the public and private sectors to facilitate the purposes of this chapter and to:

(1) Bridge the gap in knowledge and communication between the public and private sectors regarding prevention programs and prevention policies;

(2) Build the leadership capacity of public and private sector individuals and institutions regarding prevention programs, prevention policies and the importance of high-quality child care in all children's early years; and

(3) Encourage active financial and in-kind participation from the public and private sectors in carrying out the purposes of this chapter; [2001, c. 11, §2 (NEW).]

C. Adopt bylaws, have the general powers accorded corporations under Title 13, chapter 81 and perform other acts necessary or convenient to carry out the lawful purposes of the trust; [2001, c. 11, §2 (NEW).]

D. Sue or be sued in the board's own name; [2001, c. 11, §2 (NEW).]

E. Purchase, receive, hold, lease or acquire by foreclosure, operate, manage, license and sell, convey, transfer, grant or lease real and personal property, together with those rights and privileges that may be incidental and appurtenant to the property and the use of the property, including, but not limited to, real or personal property acquired by the board from time to time in the satisfaction of debts or enforcement of obligations; [2001, c. 11, §2 (NEW).]

F. Make expenditures and incur obligations reasonably required in the exercise of sound business principles to secure possession of, preserve, maintain, insure and improve real and personal property interests acquired by the board; [2001, c. 11, §2 (NEW).]

G. Acquire, subscribe for, own, hold, sell, assign, transfer, mortgage or pledge the stock, shares, bonds, debentures, notes or other securities and evidences of interest in or indebtedness of a person, firm, corporation, joint stock company, partnership, association or trust, and, while the owner or holder of stock, shares, bonds, debentures, notes or other securities, exercise the rights, powers and privileges of ownership, including the right to vote on the stock, shares, bonds, debentures, notes or other securities; [2001, c. 11, §2 (NEW).]

H. Mortgage, pledge or otherwise encumber any property right or thing of value acquired pursuant to the powers contained in paragraph E, F or G as security for the payment of any part of the purchase price of the property right or thing of value; and [2001, c. 11, §2 (NEW).]

I. Expend principal from the endowment fund established in section 3885, subsection 5 only under emergency circumstances by 2/3 vote of the board. [2001, c. 11, §2 (NEW).]

[ 2001, c. 11, §2 (NEW) .]

SECTION HISTORY

2001, c. 11, §2 (NEW). 2009, c. 204, §10 (AMD).



22 §3885. Funds

1. Control. The board may accept funds from a public or private source. Revenue to the fund must be managed, deposited, invested and disbursed by the board in a manner that is independent of control by the Department of Administrative and Financial Services.

[ 1993, c. 600, Pt. A, §16 (NEW) .]

2. Grants disbursement. The board shall establish a procedure and form for applications for grants of fund resources under this chapter. Upon board approval of an application, the board may disburse money from the fund to eligible recipients for the development, operation or awareness of prevention programs and prevention policies under this chapter.

[ 1993, c. 600, Pt. A, §16 (NEW) .]

3. Administrative expenses. Income must be allocated for the support of administrative expenses as follows.

A. The board may expend, for administrative expenses, no more than 45% in calendar year 1994, 40% in calendar year 1995, 35% in calendar year 1996, 30% in calendar year 1997 and 25% in calendar year 1998 of annual revenues from the state income tax checkoff contributed by individuals. After 1998, the board may expend, for administrative expenses, no more than 20% of annual revenues from the state income tax checkoff contributed by individuals. [1993, c. 600, Pt. A, §16 (NEW).]

B. [1997, c. 149, §3 (RP).]

[ 1997, c. 149, §3 (AMD) .]

4. Discretion. The board has sole discretion in the use of resources from sources other than the income tax checkoff by individuals.

[ 1997, c. 149, §4 (AMD) .]

5. Endowment fund. An endowment fund is established pursuant to this subsection. A minimum of 10% of tax checkoff revenue received each year from individuals must be set aside for allocation to the segregated endowment fund. Up to 90% of the checkoff revenue and other income received by the endowment fund may be expended annually by the board in accordance with this chapter.

[ 1993, c. 600, Pt. A, §16 (NEW) .]

6. Income greater than $200,000. At least 1/3 of the total annual revenue that exceeds $200,000 must be allocated to the endowment fund established under subsection 5.

[ 1993, c. 600, Pt. A, §16 (NEW) .]

SECTION HISTORY

1993, c. 600, §A16 (NEW). 1997, c. 149, §§3,4 (AMD).



22 §3886. Limitation of powers

The board, notwithstanding section 3884-A, subsection 1, paragraph F, may not enter into contracts, obligations or commitments of any kind on behalf of the State or its agencies, nor does it have the power of eminent domain or other powers not provided to business corporations generally. Bonds, notes and other evidences of indebtedness of the board are not debts or liabilities of the State and do not constitute a pledge of the faith and credit of the State. [2001, c. 11, §3 (AMD).]

SECTION HISTORY

1993, c. 600, §A16 (NEW). 2001, c. 11, §3 (AMD).



22 §3887. Liability of officers, directors and employees

Officers, directors, employees and other agents of the board entrusted with the custody of the securities of the fund or authorized to disburse the money of the fund must be bonded, either by a blanket bond or individual bonds, with a surety bond or bonds with a minimum limitation of $100,000 coverage for each person covered by the bond, conditioned upon the faithful performance of their duties, the premiums for which must be paid out of the assets of the fund. [1993, c. 600, Pt. A, §16 (NEW).]

SECTION HISTORY

1993, c. 600, §A16 (NEW).



22 §3888. Prohibited interests of officers, directors and employees

An officer, director or employee of the trust or a spouse or dependent child of an officer, director or employee of the trust may not receive direct personal benefit from the activities of the trust in assisting a private entity. This provision does not prohibit corporations or other entities with which an officer, director or employee is associated by reason of ownership or employment from participating in prevention programs of the trust, if that ownership or employment is made known to the board and the officer, director or employee abstains from voting on matters relating to that participation. This prohibition does not extend to corporators who are not officers, directors or employees of the trust. [1995, c. 402, Pt. A, §8 (AMD).]

SECTION HISTORY

1993, c. 600, §A16 (NEW). 1995, c. 402, §A8 (AMD).



22 §3889. Donations to the State

The State, through the Governor, may accept donations, bequests, devises, grants or other interests of any nature on behalf of the trust and shall transfer those funds, that property or other interests to the fund. [1995, c. 402, Pt. A, §9 (AMD).]

SECTION HISTORY

1993, c. 600, §A16 (NEW). 1995, c. 402, §A9 (AMD).



22 §3890. Annual report; audit

By February 15th, the board shall provide an annual report and an annual independent audit of its activities to the Governor, the joint standing committee of the Legislature having jurisdiction over human resources matters and the public. The annual report must provide a summary of the fund for the previous fiscal year according to generally accepted accounting principles. [1993, c. 600, Pt. A, §16 (NEW).]

SECTION HISTORY

1993, c. 600, §A16 (NEW).



22 §3890-A. General conditions; dissolution

The following conditions apply to the operation or dissolution of the fund. [1993, c. 600, Pt. A, §16 (NEW).]

1. Net earnings of the fund. A member, officer, director or employee may not benefit from any part of the net earnings of the fund. Net earnings of the fund may be used to pay reasonable compensation for services rendered and to hold, manage and dispose of its property in furtherance of the purposes of the fund.

[ 1993, c. 600, Pt. A, §16 (NEW) .]

2. Dissolution of fund. Upon dissolution of the fund, the members shall transfer any unexpended General Fund appropriations to the State and pay or make provisions for the payment of all other liabilities of the fund.

All other principal and accrued interest in the fund must be transferred to the Maine Child Abuse Prevention Councils and restricted to the support of primary prevention of child abuse and neglect in the State.

[ 2009, c. 204, §11 (AMD) .]

SECTION HISTORY

1993, c. 600, §A16 (NEW). 2009, c. 204, §11 (AMD).



22 §3890-B. Liberal construction

This chapter must be construed liberally to effect the interests and purposes of the fund for the prevention of child abuse and neglect in the State and must be broadly interpreted to effect the intent and purposes and may not be interpreted as a limitation of powers. [1993, c. 600, Pt. A, §16 (NEW).]

SECTION HISTORY

1993, c. 600, §A16 (NEW).






Chapter 1059: SHORT-TERM EMERGENCY SERVICES FOR CHILDREN

22 §3891. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 577, §4 (NEW). 1977, c. 644, §2 (RP).



22 §3891-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 644, §3 (NEW). 1979, c. 733, §16 (RP).



22 §3891-B. Authorization (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 644, §3 (NEW). 1979, c. 733, §16 (RP).



22 §3891-C. Contacting parents; consent of parent; child (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 644, §3 (NEW). 1979, c. 733, §16 (RP).



22 §3891-D. Length of services (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 644, §3 (NEW). 1979, c. 733, §16 (RP).



22 §3891-E. Liability of parents (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 644, §3 (NEW). 1979, c. 733, §16 (RP).



22 §3891-F. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 644, §3 (NEW). 1979, c. 733, §16 (RP).



22 §3892. Authorization (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 577, §4 (NEW). 1977, c. 644, §2 (RP).



22 §3893. Mechanism (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 577, §4 (NEW). 1977, c. 644, §2 (RP).



22 §3894. Length of services (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 577, §4 (NEW). 1977, c. 644, §2 (RP).



22 §3895. Notification of parents (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 577, §4 (NEW). 1977, c. 644, §2 (RP).



22 §3896. Consent of child and parent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 577, §4 (NEW). 1977, c. 644, §2 (RP).



22 §3897. Liability of parents (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 577, §4 (NEW). 1977, c. 644, §2 (RP).



22 §3898. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 577, §4 (NEW). 1977, c. 644, §2 (RP).






Chapter 1061: LONG-TERM FOSTER CARE

22 §3901. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 454, §2 (NEW). 1979, c. 733, §17 (RP).



22 §3902. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 454, §2 (NEW). 1979, c. 733, §17 (RP).



22 §3903. Authority for placement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 454, §2 (NEW). 1979, c. 733, §17 (RP).



22 §3904. Duty and authority delegated by the department (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 454, §2 (NEW). 1979, c. 733, §17 (RP).



22 §3905. Rights of the department (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 454, §2 (NEW). 1979, c. 733, §17 (RP).



22 §3906. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 454, §2 (NEW). 1977, c. 694, §369 (RPR). 1979, c. 733, §17 (RP).






Chapter 1063: SOCIAL WORKERS' AND CASEWORKERS' TRAINING

22 §3911. Training plan

The department shall develop a training plan for persons employed in social worker and caseworker job classifications. The department shall establish the goals and objectives of the plan. The department shall also establish goals and objectives for each course and training program that must be designed to meet the goals and objectives of the plan. The plan shall include, but is not limited to: [1989, c. 268, §1 (NEW).]

1. Differentiation of training to meet specific needs. Courses and training programs designed to meet the specific needs of social workers and caseworkers engaged in different activities based on the different responsibilities of these social workers and caseworkers;

[ 1989, c. 268, §1 (NEW) .]

2. Mandatory training. Courses and training programs designed to meet the specific needs of social workers and caseworkers for which successful completion shall be mandatory;

[ 1989, c. 268, §1 (NEW) .]

3. Optional training. Optional courses and training programs for social workers and caseworkers;

[ 1989, c. 268, §1 (NEW) .]

4. Assessment and investigation. Courses and training programs in assessment and investigation that shall be mandatory for social workers and caseworkers who conduct investigations or assessments involving clients of the department that may result in the filing of civil or criminal actions;

[ 1989, c. 268, §1 (NEW) .]

5. Sources of training. A description of courses and training programs that departmental staff will conduct and a description of courses and training programs to be conducted by persons outside the department;

[ 1989, c. 268, §1 (NEW) .]

6. Evaluation procedure. An evaluation procedure by which the effectiveness of the courses and training programs can be determined. The department, to the greatest possible extent, will use objective criteria to conduct evaluations of courses and training programs; and

[ 1989, c. 268, §1 (NEW) .]

7. Equivalent training. Provisions for the waiver of training programs and courses for social workers and caseworkers with equivalent training or training that exceeds the training requirements in the plan.

[ 1989, c. 268, §1 (NEW) .]

SECTION HISTORY

1989, c. 268, §1 (NEW).



22 §3912. Implementation

The department shall establish a schedule governing successful completion of course and training requirements for newly employed social workers and caseworkers of the department and a schedule for all other social workers and caseworkers currently employed by the department. [1989, c. 268, §1 (NEW).]

SECTION HISTORY

1989, c. 268, §1 (NEW).



22 §3913. Report

The department shall report to the joint standing committee of the Legislature having jurisdiction over human resource matters and the joint standing committee of the Legislature having jurisdiction over state and local government regarding the training plan and any findings and recommendations, including any necessary implementing legislation of the department, no later than January 3, 1990. The report shall include a statistical analysis of social workers who have taken and completed various courses and training programs provided by the department or by agencies, organizations, or persons outside the department. [1989, c. 268, §1 (NEW).]

SECTION HISTORY

1989, c. 268, §1 (NEW).






Chapter 1071: CHILD AND FAMILY SERVICES AND CHILD PROTECTION ACT

Subchapter 1: GENERAL PROVISIONS

22 §4001. Title

This chapter may be cited as the "Child and Family Services and Child Protection Act." [1979, c. 733, §18 (NEW).]

SECTION HISTORY

1979, c. 733, §18 (NEW).



22 §4002. Definitions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1979, c. 733, §18 (NEW).]

1. Abuse or neglect. "Abuse or neglect" means a threat to a child's health or welfare by physical, mental or emotional injury or impairment, sexual abuse or exploitation including under Title 17-A, sections 282, 852, 853 and 855, deprivation of essential needs or lack of protection from these or failure to ensure compliance with school attendance requirements under Title 20-A, section 3272, subsection 2, paragraph B or section 5051-A, subsection 1, paragraph C, by a person responsible for the child.

[ 2015, c. 360, §2 (AMD) .]

1-A. Abandonment. "Abandonment" means any conduct on the part of the parent showing an intent to forego parental duties or relinquish parental claims. The intent may be evidenced by:

A. Failure, for a period of at least 6 months, to communicate meaningfully with the child; [1995, c. 481, §1 (AMD).]

B. Failure, for a period of at least 6 months, to maintain regular visitation with the child; [1995, c. 481, §1 (AMD).]

C. Failure to participate in any plan or program designed to reunite the parent with the child; [1983, c. 184, §1 (NEW).]

D. Deserting the child without affording means of identifying the child and his parent or custodian; [1983, c. 184, §1 (NEW).]

E. Failure to respond to notice of child protective proceedings; or [1983, c. 184, §1 (NEW).]

F. Any other conduct indicating an intent to forego parental duties or relinquish parental claims. [1983, c. 184, §1 (NEW).]

[ 1995, c. 481, §1 (AMD) .]

1-B. Aggravating factor. "Aggravating factor" means any of the following circumstances with regard to the parent.

A. The parent has subjected any child for whom the parent was responsible to aggravated circumstances, including, but not limited to, the following:

(1) Rape, gross sexual misconduct, gross sexual assault, sexual abuse, incest, aggravated assault, kidnapping, promotion of prostitution, sexual exploitation of a minor, sex trafficking or aggravated sex trafficking, abandonment, torture, chronic abuse or any other treatment that is heinous or abhorrent to society. [2015, c. 360, §3 (AMD).]

A-1. The parent refused for 6 months to comply with treatment required in a reunification plan with regard to the child. [2001, c. 696, §11 (NEW).]

B. The parent has been convicted of any of the following crimes and the victim of the crime was a child for whom the parent was responsible or the victim was a child who was a member of a household lived in or frequented by the parent:

(1) Murder;

(2) Felony murder;

(3) Manslaughter;

(4) Aiding, conspiring or soliciting murder or manslaughter;

(5) Felony assault that results in serious bodily injury; or

(6) Any comparable crime in another jurisdiction. [1997, c. 715, Pt. B, §1 (NEW).]

C. The parental rights of the parent to a sibling have been terminated involuntarily. [1997, c. 715, Pt. B, §1 (NEW).]

D. The parent has abandoned the child. [1997, c. 715, Pt. B, §1 (NEW).]

[ 2015, c. 360, §3 (AMD) .]

2. Child. "Child" means any person who is less than 18 years of age.

[ 1979, c. 733, §18 (NEW) .]

3. Child protection proceeding. "Child protection proceeding" means a proceeding on a child protection petition under subchapter IV, a subsequent proceeding to review or modify a case disposition under section 4038, an appeal under section 4006, a proceeding on a termination petition under subchapter VI, or a proceeding on a medical treatment petition under subchapter VIII.

[ 1979, c. 733, §18 (NEW) .]

3-A. Child Welfare Services Ombudsman.

[ 2001, c. 439, Pt. X, §1 (RP) .]

4. Custodial parent. "Custodial parent" means a parent with custody.

[ 1979, c. 733, §18 (NEW) .]

5. Custodian. "Custodian" means the person who has legal custody and power over the person of a child.

[ 1979, c. 733, §18 (NEW) .]

5-A. Foster parent. "Foster parent" means a person whose home is licensed by the department as a family foster home as defined in section 8101, subsection 3 and with whom the child lives pursuant to a court order or agreement with the department.

[ 1997, c. 715, Pt. B, §2 (NEW) .]

5-B. Fetal alcohol spectrum disorders. "Fetal alcohol spectrum disorders" means conditions whose effects include having facial characteristics, growth restriction, central nervous system abnormalities or other characteristics consistent with prenatal alcohol exposure identified in a child from birth to 12 months of age.

[ 2013, c. 192, §1 (NEW) .]

6. Jeopardy to health or welfare or jeopardy. "Jeopardy to health or welfare" or "jeopardy" means serious abuse or neglect, as evidenced by:

A. Serious harm or threat of serious harm; [1979, c. 733, §18 (NEW).]

B. Deprivation of adequate food, clothing, shelter, supervision or care or education when the child is at least 7 years of age and has not completed grade 6; [2007, c. 304, §11 (AMD).]

B-1. Deprivation of necessary health care when the deprivation places the child in danger of serious harm; [2005, c. 373, §5 (NEW).]

C. Abandonment of the child or absence of any person responsible for the child, which creates a threat of serious harm; or [1983, c. 184, §2 (AMD).]

D. The end of voluntary placement, when the imminent return of the child to his custodian causes a threat of serious harm. [1979, c. 733, §18 (NEW).]

[ 2007, c. 304, §11 (AMD) .]

6-A. Licensed mental health professional. "Licensed mental health professional" means a psychiatrist, licensed psychologist, licensed clinical social worker or certified social worker.

[ 1985, c. 495, §16 (NEW) .]

7. (TEXT EFFECTIVE UNTIL 7/1/16) Parent. "Parent" means a natural or adoptive parent, unless parental rights have been terminated.

[ 1979, c. 733, §18 (NEW) .]

7. (TEXT EFFECTIVE 7/1/16) Parent. "Parent" means a natural or adoptive parent or a parent established under Title 19-A, chapter 61, unless parental rights have been terminated.

[ 2015, c. 296, Pt. C, §26 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

7-A. Permanent plan.

[ 2005, c. 372, §2 (RP) .]

8. Person. "Person" means an individual, corporation, facility, institution or agency, public or private.

[ 1979, c. 733, §18 (NEW) .]

9. Person responsible for the child. "Person responsible for the child" means a person with responsibility for a child's health or welfare, whether in the child's home or another home or a facility which, as part of its function, provides for care of the child. It includes the child's custodian.

[ 1979, c. 733, §18 (NEW) .]

9-A. Preadoptive parent. "Preadoptive parent" means a person who has entered into a preadoption agreement with the department with respect to the child.

[ 1997, c. 715, Pt. B, §3 (NEW) .]

9-B. Relative. "Relative" means the biological or adoptive parent of the child's biological or adoptive parent, or the biological or adoptive sister, brother, aunt, uncle or cousin of the child.

[ 2007, c. 371, §1 (AMD) .]

9-C. Removal of the child from home. "Removal of the child from home" means that the department or a court has taken a child out of the home of the parent, legal guardian or custodian without the permission of the parent or legal guardian.

[ 1997, c. 715, Pt. B, §3 (NEW) .]

9-D. Resource family. "Resource family" means a person or persons who provide care to a child in the child welfare system and who are foster parents, permanency guardians, adoptive parents or members of the child's extended birth family.

[ 2011, c. 402, §1 (NEW) .]

10. Serious harm. "Serious harm" means:

A. Serious injury; [1979, c. 733, §18 (NEW).]

B. Serious mental or emotional injury or impairment which now or in the future is likely to be evidenced by serious mental, behavioral or personality disorder, including severe anxiety, depression or withdrawal, untoward aggressive behavior, seriously delayed development or similar serious dysfunctional behavior; or [1985, c. 739, §3 (AMD).]

C. Sexual abuse or exploitation. [1979, c. 733, §18 (NEW).]

[ 1985, c. 739, §3 (AMD) .]

11. Serious injury. "Serious injury" means serious physical injury or impairment.

[ 1979, c. 733, §18 (NEW) .]

12. Suspicious child death. "Suspicious child death" means the death of a child under circumstances in which there is reasonable cause to suspect that abuse or neglect was a cause of or factor contributing to the child's death.

[ 2007, c. 586, §1 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1983, c. 184, §§1,2 (AMD). 1985, c. 495, §16 (AMD). 1985, c. 739, §§1-3 (AMD). 1987, c. 511, §A2 (AMD). 1987, c. 769, §A77 (AMD). 1995, c. 481, §1 (AMD). 1997, c. 715, §§B1-3 (AMD). 2001, c. 439, §X1 (AMD). 2001, c. 696, §§10,11 (AMD). 2005, c. 372, §2 (AMD). 2005, c. 373, §§4,5 (AMD). 2007, c. 304, §§10, 11 (AMD). 2007, c. 371, §1 (AMD). 2007, c. 586, §1 (AMD). 2011, c. 402, §1 (AMD). 2013, c. 192, §1 (AMD). 2015, c. 296, Pt. C, §26 (AMD). 2015, c. 296, Pt. D, §1 (AFF). 2015, c. 360, §§2, 3 (AMD).



22 §4003. Purposes

Recognizing that the health and safety of children must be of paramount concern and that the right to family integrity is limited by the right of children to be protected from abuse and neglect and recognizing also that uncertainty and instability are possible in extended foster home or institutional living, it is the intent of the Legislature that this chapter: [1997, c. 715, Pt. B, §4 (AMD).]

1. Authorization. Authorize the department to protect and assist abused and neglected children, children in circumstances which present a substantial risk of abuse and neglect, and their families;

[ 1979, c. 733, §18 (NEW) .]

2. Removal from parental custody. Provide that children will be taken from the custody of their parents only where failure to do so would jeopardize their health or welfare;

[ 1979, c. 733, §18 (NEW) .]

3. Reunification as a priority. Give family rehabilitation and reunification priority as a means for protecting the welfare of children, but prevent needless delay for permanent plans for children when rehabilitation and reunification is not possible;

[ 1999, c. 731, Pt. AA, §3 (AMD) .]

3-A. Kinship placement. Place children who are taken from the custody of their parents with an adult relative when possible;

[ 2005, c. 374, §1 (NEW) .]

4. Permanent plans for care and custody. Promote the early establishment of permanent plans for the care and custody of children who cannot be returned to their family. It is the intent of the Legislature that the department reduce the number of children receiving assistance under the United States Social Security Act, Title IV-E, who have been in foster care more than 24 months, by 10% each year beginning with the federal fiscal year that starts on October 1, 1983; and

[ 1999, c. 731, Pt. AA, §4 (AMD) .]

5. Report. Require the department to report monthly to the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs and health and human services matters, beginning in July 2000, on the status of children served by the Office of Child and Family Services. The report must include, at a minimum, information on the department's caseload, the location of the children in the department's custody and the number of cases of abuse and neglect that were not opened for assessment. This information must be identified by program and funding source.

[ 1999, c. 731, Pt. AA, §5 (NEW); 2013, c. 368, Pt. CCCC, §7 (REV) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1981, c. 369, §9 (AMD). 1981, c. 698, §96 (AMD). 1985, c. 739, §4 (AMD). 1997, c. 715, Pt. B, §4 (AMD). 1999, c. 731, Pt. AA, §§3-5 (AMD). 2005, c. 374, §1 (AMD). 2013, c. 368, Pt. CCCC, §7 (REV).



22 §4004. Authorizations

1. General. The department may take appropriate action, consistent with available funding, that will help prevent child abuse and neglect and achieve the goals of section 4003 and subchapter XI-A, including:

A. Developing and providing services which:

(1) Support and reinforce parental care of children;

(2) Supplement that care; and

(3) When necessary, substitute for parental care of children; [1979, c. 733, §18 (NEW).]

B. Encouraging the voluntary use of these and other services by families and children who may need them; [1979, c. 733, §18 (NEW).]

C. Cooperating and coordinating with other agencies, facilities or persons providing related services to families and children; [1993, c. 294, §1 (AMD).]

D. Establishing and maintaining a Child Protective Services Contingency Fund to provide temporary assistance to families to help them provide proper care for their children; [2007, c. 586, §2 (AMD).]

E. Establishing a child death and serious injury review panel for reviewing deaths and serious injuries to children. The panel consists of the following members: the Chief Medical Examiner, a pediatrician, a public health nurse, forensic and community mental health clinicians, law enforcement officers, departmental child welfare staff, district attorneys and criminal or civil assistant attorneys general.

The purpose of the panel is to recommend to state and local agencies methods of improving the child protection system, including modifications of statutes, rules, policies and procedures ; and [2007, c. 586, §3 (AMD).]

F. Investigating suspicious child deaths. An investigation under this paragraph is subject to and may not interfere with the authority and responsibility of the Attorney General to investigate and prosecute homicides pursuant to Title 5, section 200-A. [2007, c. 586, §4 (NEW).]

[ 2007, c. 586, §§2-4 (AMD) .]

2. Duties. The department shall act to protect abused and neglected children and children in circumstances that present a substantial risk of abuse and neglect, to prevent further abuse and neglect, to enhance the welfare of these children and their families and to preserve family life wherever possible. The department shall:

A. Receive reports of abuse and neglect and suspicious child deaths; [2007, c. 586, §5 (AMD).]

B. Promptly investigate all abuse and neglect cases and suspicious child deaths coming to its attention or, in the case of out-of-home abuse and neglect investigations, the department shall act in accordance with subchapter 11-A; [2007, c. 586, §6 (AMD).]

C. [2009, c. 558, §1 (RP).]

C-1. Determine in each case investigated under paragraph B whether or not a child has been harmed and the degree of harm or threatened harm by a person responsible for the care of that child by deciding whether allegations are unsubstantiated, indicated or substantiated. Each allegation must be considered separately and may result in a combination of findings.

The department shall adopt rules that define "unsubstantiated," "indicated" and "substantiated" findings for the purposes of this paragraph and that specify an individual's rights to appeal the department's findings. Rules adopted pursuant to this paragraph are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A; [2009, c. 558, §2 (NEW).]

D. [2001, c. 559, Pt. CC, §1 (RP).]

E. If, after investigation, the department does not file a petition under section 4032 but does open a case to provide services to the family to alleviate child abuse and neglect in the home, assign a caseworker, who shall:

(1) Provide information about rehabilitation and other services that may be available to assist the family; and

(2) Develop with the family a written child and family plan.

The child and family plan must identify the problems in the family and the services needed to address those problems; must describe responsibilities for completing the services, including, but not limited to, payment for services, transportation and child care services and responsibilities for seeking out and participating in services; and must state the names, addresses and telephone numbers of any relatives or family friends known to the department or parent to be available as resources to the family.

The child and family plan must be reviewed every 6 months, or sooner if requested by the family or the department; [2007, c. 586, §7 (AMD).]

F. File a petition under section 4032 if, after investigation, the department determines that a child is in immediate risk of serious harm or in jeopardy as defined in this chapter ; and [2007, c. 586, §8 (AMD).]

G. In the case of a suspicious child death, determine:

(1) Whether abuse or neglect was a cause or factor contributing to the child's death; and

(2) The degree of threatened harm to any other child for whom the person or persons responsible for the deceased child may be responsible now or in the future. [2007, c. 586, §9 (NEW).]

[ 2009, c. 558, §§1, 2 (AMD) .]

3. Objection of parent. Except as specifically authorized by law, no person may take charge of a child over the objection of his parent or custodian.

[ 1979, c. 733, §18 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1987, c. 744, §§1,2 (AMD). 1991, c. 824, §§A44,45 (AMD). 1993, c. 294, §§1,2 (AMD). 2001, c. 11, §4 (AMD). 2001, c. 559, §CC1 (AMD). 2007, c. 586, §§2-9 (AMD). 2009, c. 558, §§1, 2 (AMD).



22 §4004-A. Voluntary agreements

1. Agreement authorized. If the following conditions are met, the department and a custodian may enter into a mutual agreement in which the custodian retains custody of the child and the department agrees to provide services to the child.

A. The department finds that staying in the custodian's home would be detrimental to the welfare of the child. [1993, c. 724, §1 (NEW).]

B. The department finds that, absent a mutual agreement, the child is at risk of entering the child protection system or the juvenile justice system. [1993, c. 724, §1 (NEW).]

[ 1993, c. 724, §1 (NEW) .]

2. Agreement requirements. An agreement entered into pursuant to subsection 1 must meet the following requirements.

A. The agreement may not exceed 180 days unless, within the 180 days, the District Court has found that returning to the custodian's home would be detrimental to the welfare of the child. If the court has made that determination, the agreement may continue but must be reviewed by the court no more than 18 months after commencement of the agreement and at least every 2 years following the 18-month review. [1993, c. 724, §1 (NEW).]

B. The agreement must specify the legal status of the child and the rights and obligations of the custodian, the child, the department and any other parties to the agreement. [1993, c. 724, §1 (NEW).]

C. If the custodian is able to contribute resources to the care of the child, that contribution must be specified in the agreement. Resources include, but are not limited to, insurance coverage and disposable income. [1993, c. 724, §1 (NEW).]

D. The agreement must be approved by the commissioner or the commissioner's designee. [1993, c. 724, §1 (NEW).]

[ 1993, c. 724, §1 (NEW) .]

3. Additional parties. The Department of Corrections, the Department of Education and any other appropriate state agency may be additional parties to the agreement.

[ 2011, c. 657, Pt. AA, §64 (AMD) .]

4. Section 4022 not affected. This section does not apply to agreements entered into under section 4022.

[ 1993, c. 724, §1 (NEW) .]

5. Rules. The department may adopt rules to implement this section.

[ 1993, c. 724, §1 (NEW) .]

SECTION HISTORY

1993, c. 724, §1 (NEW). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §77 (COR). 2011, c. 657, Pt. AA, §64 (AMD).



22 §4004-B. Infants born affected by substance abuse or after prenatal exposure to drugs or with fetal alcohol spectrum disorders

The department shall act to protect infants born identified as being affected by illegal substance abuse, demonstrating withdrawal symptoms resulting from prenatal drug exposure, whether the prenatal exposure was to legal or illegal drugs, or having fetal alcohol spectrum disorders, regardless of whether the infant is abused or neglected. The department shall: [2013, c. 192, §2 (AMD).]

1. Receive notifications. Receive notifications of infants who may be affected by illegal substance abuse or demonstrating withdrawal symptoms resulting from prenatal drug exposure or who have fetal alcohol spectrum disorders;

[ 2013, c. 192, §2 (AMD) .]

2. Investigate. Promptly investigate notifications received of infants born who may be affected by illegal substance abuse or demonstrating withdrawal symptoms resulting from prenatal drug exposure or who have fetal alcohol spectrum disorders as determined to be necessary by the department to protect the infant;

[ 2013, c. 192, §2 (AMD) .]

3. Determine if infant is affected. Determine whether each infant for whom the department conducts an investigation is affected by illegal substance abuse, demonstrates withdrawal symptoms resulting from prenatal drug exposure or has fetal alcohol spectrum disorders;

[ 2013, c. 192, §2 (AMD) .]

4. Determine if infant is abused or neglected. Determine whether the infant for whom the department conducts an investigation is abused or neglected and, if so, determine the degree of harm or threatened harm in each case;

[ 2013, c. 192, §2 (AMD) .]

5. Develop plan for safe care. For each infant whom the department determines to be affected by illegal substance abuse, to be demonstrating withdrawal symptoms resulting from prenatal drug exposure or to have fetal alcohol spectrum disorders, develop, with the assistance of any health care provider involved in the mother's or the child's medical or mental health care, a plan for the safe care of the infant and, in appropriate cases, refer the child or mother or both to a social service agency or voluntary substance abuse prevention service; and

[ 2013, c. 192, §2 (AMD) .]

6. Comply with section 4004. For each infant whom the department determines to be abused or neglected, comply with section 4004, subsection 2, paragraphs E and F.

[ 2003, c. 673, Pt. Z, §1 (NEW) .]

SECTION HISTORY

2003, c. 673, §Z1 (NEW). 2013, c. 192, §2 (AMD).



22 §4005. Parties' rights to representation; legal counsel

1. Child; guardian ad litem. The following provisions shall govern guardians ad litem. The term guardian ad litem is inclusive of lay court appointed special advocates under Title 4, chapter 31.

A. The court, in every child protection proceeding except a request for a preliminary protection order under section 4034 or a petition for a medical treatment order under section 4071, but including hearings on those orders, shall appoint a guardian ad litem for the child. The guardian ad litem's reasonable costs and expenses must be paid by the District Court. The appointment must be made as soon as possible after the proceeding is initiated. Guardians ad litem appointed on or after March 1, 2000 must meet the qualifications established by the Supreme Judicial Court. [1999, c. 251, §2 (AMD).]

B. The guardian ad litem shall act in pursuit of the best interests of the child. The guardian ad litem must be given access to all reports and records relevant to the case and investigate to ascertain the facts. The investigation must include, when possible and appropriate, the following:

(1) Review of relevant mental health records and materials;

(2) Review of relevant medical records;

(3) Review of relevant school records and other pertinent materials;

(4) Interviews with the child with or without other persons present; and

(5) Interviews with parents, foster parents, teachers, caseworkers and other persons who have been involved in caring for or treating the child.

The guardian ad litem shall have face-to-face contact with the child in the child's home or foster home within 7 days of appointment by the court and at least once every 3 months thereafter or on a schedule established by the court for reasons specific to the child and family. The guardian ad litem shall report to the court and all parties in writing at 6-month intervals, or as is otherwise ordered by the court, regarding the guardian ad litem's activities on behalf of the child and recommendations concerning the manner in which the court should proceed in the best interest of the child. The court may provide an opportunity for the child to address the court personally if the child requests to do so or if the guardian ad litem believes it is in the child's best interest. [1997, c. 715, Pt. A, §1 (AMD).]

C. The guardian ad litem may subpoena, examine and cross-examine witnesses and shall make a recommendation to the court. [1983, c. 183, (NEW).]

D. The guardian ad litem shall make a written report of the investigation, findings and recommendations and shall provide a copy of the report to each of the parties reasonably in advance of the hearing and to the court, except that the guardian ad litem need not provide a written report prior to a hearing on a preliminary protection order. The court may admit the written report into evidence. [2001, c. 696, §12 (AMD).]

E. The guardian ad litem shall make the wishes of the child known to the court if the child has expressed his wishes, regardless of the recommendation of the guardian ad litem. [1983, c. 183, (NEW).]

F. The guardian ad litem or the child may request the court to appoint legal counsel for the child. The District Court shall pay reasonable costs and expenses of the child's legal counsel. [1995, c. 405, §20 (AMD).]

G. A person serving as a guardian ad litem under this section acts as the court's agent and is entitled to quasi-judicial immunity for acts performed within the scope of the duties of the guardian ad litem. [2001, c. 253, §4 (NEW).]

[ 2001, c. 696, §12 (AMD) .]

2. Parents. Parents and custodians are entitled to legal counsel in child protection proceedings, except a request for a preliminary protection order under section 4034 or a petition for a medical treatment order under section 4071, but including hearings on those orders. They may request the court to appoint legal counsel for them. The court, if it finds them indigent, shall appoint and pay the reasonable costs and expenses of their legal counsel.

[ 1983, c. 783, §2 (AMD) .]

3. Wishes of child. The District Court shall consider the wishes of the child, in a manner appropriate to the age of the child, including, but not limited to, whether the child wishes to participate or be heard in court. In addition, when a child’s expressed views are inconsistent with those of the guardian ad litem, the court shall consider whether to consult with the child directly, when the child's age is appropriate.

[ 2009, c. 557, §1 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1983, c. 183, (AMD). 1983, c. 783, §§1,2 (AMD). 1985, c. 581, §2 (AMD). 1995, c. 405, §§18-20 (AMD). 1997, c. 257, §5 (AMD). 1997, c. 715, §§A1,2 (AMD). 1999, c. 251, §2 (AMD). 2001, c. 253, §4 (AMD). 2001, c. 696, §12 (AMD). 2009, c. 557, §1 (AMD).



22 §4005-A. Foster parents right to standing and intervenor status in child protection proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 424, (NEW). 1991, c. 176, §1 (AMD). 1997, c. 343, §1 (AMD). 2001, c. 696, §13 (RP).



22 §4005-B. Grandparent's right to standing and intervenor status in child protection proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 697, §1 (NEW). 1995, c. 290, §§3,4 (AMD). 1995, c. 694, §D36 (AMD). 1995, c. 694, §E2 (AFF). 2001, c. 58, §1 (AMD). 2001, c. 696, §14 (RP).



22 §4005-C. Rights of persons who are not parties (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 715, §B5 (NEW). 1999, c. 189, §1 (AMD). 1999, c. 675, §1 (AMD). 2001, c. 696, §15 (RP).



22 §4005-D. Access to and participating in proceedings

1. Definitions. For the purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Foster parent" means a person whose home is licensed by the department as a family foster home as defined in section 8101, subsection 3 and with whom a child lives pursuant to a court order or agreement of the department. [2007, c. 255, §2 (AMD).]

B. "Grandparent" means the biological or adoptive parent of a child's biological or adoptive parent. "Grandparent" includes the parent of a child's parent whose parental rights have been terminated, but only until the child is placed for adoption. [2001, c. 696, §16 (NEW).]

C. "Interested person" means a person the court has determined as having a substantial relationship with a child or a substantial interest in the child's well-being, based on the type, strength and duration of the relationship or interest. A person may request interested person status in a child protection proceeding either orally or in writing. [2001, c. 696, §16 (NEW).]

D. "Intervenor" means a person who is granted intervenor status in a child protective proceeding pursuant to the Maine Rules of Civil Procedure, Rule 24, as long as intervention is consistent with section 4003. [2001, c. 696, §16 (NEW).]

E. "Participant" means a person who is designated as an interested person under paragraph C and who demonstrates to the court that designation as a participant is in the best interests of the child and consistent with section 4003. A person may request participant status in a child protection proceeding either orally or in writing. [2001, c. 696, §16 (NEW).]

[ 2007, c. 255, §2 (AMD) .]

2. Interested persons. Upon request, the court shall designate a foster parent, grandparent, preadoptive parent or a relative of a child by blood or marriage as an interested person unless the court finds good cause not to do so. The court may also grant interested person status to other individuals who have a significant relationship to the child, including, but not limited to, teachers, coaches, counselors or a person who has provided or is providing care for the child.

[ 2001, c. 696, §16 (NEW) .]

3. Access to proceedings. An interested person, participant or intervenor may attend and observe all court proceedings under this chapter unless the court finds good cause to exclude the person. The opportunity to attend court proceedings does not include the right to be heard or the right to present or cross-examine witnesses, present evidence or have access to pleadings or records.

[ 2001, c. 696, §16 (NEW) .]

4. Right to be heard. A participant or an intervenor has the right to be heard in any court proceeding under this chapter. The right to be heard does not include the right to present or cross-examine witnesses, present evidence or have access to pleadings or records.

[ 2001, c. 696, §16 (NEW) .]

5. Intervention. An intervenor may participate in any court proceeding under this chapter as a party as provided by the court when granting intervenor status under Maine Rules of Civil Procedure, Rule 24. An intervenor has the rights of a party as ordered by the court in granting intervenor status, including the right to present or cross-examine witnesses, present evidence and have access to pleadings and records.

[ 2001, c. 696, §16 (NEW) .]

6. Foster parents, preadoptive parents and relatives providing care. The foster parent of a child, if any, and any preadoptive parent or relative providing care for the child must be provided notice of and the right to be heard in any proceeding to be held with respect to the child. The right to be heard includes the right to testify but does not include the right to present other witnesses or evidence, to attend any other portion of the proceeding or to have access to pleadings or records. This subsection may not be construed to require that any foster parent, preadoptive parent or relative providing care for the child be made a party to the proceeding solely on the basis of the notice and right to be heard.

The foster parent of a child, if any, and any preadoptive parent or relative providing care for the child may attend a proceeding in its entirety under this subsection unless specifically excluded by decision of the presiding judge.

[ 2007, c. 255, §3 (AMD) .]

7. Confidentiality and disclosure limitations. Interested persons, participants and intervenors are subject to the confidentiality and disclosure limitations of section 4008.

[ 2001, c. 696, §16 (NEW) .]

SECTION HISTORY

2001, c. 696, §16 (NEW). 2007, c. 255, §§2, 3 (AMD).



22 §4005-E. Relatives; visitation and access; placement

1. Grandparent visitation and access. A grandparent who is designated as an interested person or a participant under section 4005-D or who has been granted intervenor status under the Maine Rules of Civil Procedure, Rule 24 may request the court to grant reasonable rights of visitation or access. When a child is placed in a prospective adoptive home and the prospective adoptive parents have signed an adoptive placement agreement, a grandparent's right to contact or have access to the child that was granted pursuant to this chapter is suspended. If the adoption is not final within 18 months of adoptive placement, then the grandparent whose rights of contact or access were suspended pursuant to this subsection may resume, as a matter of right and without further court order, contact with the child in accordance with the order granting that contact or access, unless the court determines after a hearing that the contact is not in the child's best interests. A grandparent's rights of visitation or access terminate when the adoption is finalized pursuant to Title 18-A, section 9-308. Nothing in this section prohibits prospective adoptive parents from independently facilitating or permitting contact between a child and a grandparent, especially when a court has previously ordered rights of contact.

[ 2007, c. 371, §2 (AMD) .]

2. Placement. A relative who is designated as an interested person or a participant under section 4005-D or who has been granted intervenor status under the Maine Rules of Civil Procedure, Rule 24 may request the court to order that the child be placed with the relative. A relative who has not been designated as a participant under section 4005-D may make the request for placement in writing. In making a decision on the request, the court shall make placement with a relative a priority for consideration for placement if that placement is in the best interests of the child and consistent with section 4003.

[ 2007, c. 371, §2 (AMD) .]

3. Conviction or adjudication for certain sex offenses; presumption. There is a rebuttable presumption that the relative would create a situation of jeopardy for the child if any contact were to be permitted and that contact is not in the best interest of the child if the court finds that the relative:

A. Has been convicted of an offense listed in Title 19-A, section 1653, subsection 6-A, paragraph A in which the victim was a minor at the time of the offense and the relative was at least 5 years older than the minor at the time of the offense except that, if the offense was gross sexual assault under Title 17-A, section 253, subsection 1, paragraph B or C, or an offense in another jurisdiction that involves conduct that is substantially similar to that contained in Title 17-A, section 253, subsection 1, paragraph B or C, and the minor victim submitted as a result of compulsion, the presumption applies regardless of the ages of the relative and the minor victim at the time of the offense; or [2007, c. 513, §5 (AMD).]

B. Has been adjudicated in an action under Title 22, chapter 1071 of sexually abusing a person who was a minor at the time of the abuse. [2005, c. 366, §6 (NEW).]

The relative seeking visitation with or access to the child may produce evidence to rebut the presumption.

[ 2007, c. 513, §5 (AMD) .]

SECTION HISTORY

2001, c. 696, §16 (NEW). 2005, c. 366, §6 (AMD). 2007, c. 371, §2 (AMD). 2007, c. 513, §5 (AMD).



22 §4005-F. Determinations of parentage

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(TEXT EFFECTIVE UNTIL 7/1/16) As part of a child protection proceeding, the District Court may determine parentage of the child. Title 19-A, sections 1558 to 1564 apply to determinations of parentage in a child protection proceeding. [2007, c. 257, §1 (NEW).]

(TEXT EFFECTIVE 7/1/16) As part of a child protection proceeding, the District Court may determine parentage of the child. Title 19-A, chapter 61 applies to determinations of parentage in a child protection proceeding. [2015, c. 296, Pt. C, §27 (AMD); 2015, c. 296, Pt. D, §1 (AFF).]

This section may not be construed to limit the right of a person to file an action pursuant to Title 19-A, chapter 53, subchapter 1 to enforce a father’s obligations pursuant to that subchapter. [2007, c. 257, §1 (NEW).]

SECTION HISTORY

2007, c. 257, §1 (NEW). 2015, c. 296, Pt. C, §27 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



22 §4006. Appeals

A party aggrieved by an order of a court entered pursuant to section 4035, 4054 or 4071 may appeal directly to the Supreme Judicial Court sitting as the Law Court and such appeals are governed by the Maine Rules of Civil Procedure, chapter 9. [1997, c. 715, Pt. A, §3 (RPR).]

Appeals from any order under section 4035, 4054 or 4071 must be expedited. Any attorney appointed to represent a party in a District Court proceeding under this chapter shall continue to represent that client in any appeal unless otherwise ordered by the court. [1997, c. 715, Pt. A, §3 (RPR).]

Orders entered under this chapter under sections other than section 4035, 4054 or 4071 are interlocutory and are not appealable. [1997, c. 715, Pt. A, §3 (RPR).]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1983, c. 772, §3 (AMD). 1997, c. 715, §A3 (RPR).



22 §4007. Conducting proceedings

1. Procedures. All child protection proceedings shall be conducted according to the rules of civil procedure and the rules of evidence, except as provided otherwise in this chapter. All the proceedings shall be recorded. All proceedings and records shall be closed to the public, unless the court orders otherwise.

[ 1985, c. 495, §17 (AMD) .]

1-A. Nondisclosure of certain identifying information. This subsection governs the disclosure of certain identifying information.

A. At each proceeding, the court shall inquire whether there are any court orders in effect at the time of the proceeding that prohibit contact between the parties and participants. If such an order is in effect at the time of the proceeding, the court shall keep records that pertain to the protected person’s current or intended address or location confidential, subject to disclosure only as authorized in this section. Any records in the file that contain such information must be sealed by the clerk and not disclosed to other parties or their attorneys or authorized agents unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety or liberty of the protected person and determines that the disclosure is in the interests of justice. [2007, c. 351, §2 (NEW).]

B. If, at any stage of the proceedings, a party or a participant alleges in an affidavit or a pleading under oath that the health, safety or liberty of the person would be jeopardized by disclosure of information pertaining to the person’s current or intended address or location, the court shall keep records that contain the information confidential, subject to disclosure only as authorized in this section. Upon receipt of the affidavit or pleading, the records in the file that contain such information must be sealed by the clerk and not disclosed to other parties or participants or their attorneys or authorized agents unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety or liberty of the person seeking protection and determines that the disclosure is in the interests of justice. [2007, c. 351, §2 (NEW).]

C. If the current or intended address or location of a party or participant is required to be kept confidential under paragraph A or B, and the current or intended address or location of that person is a material fact necessary to the proceeding, the court shall hear the evidence outside of the presence of the person and the person’s attorney from whom the information is being kept confidential unless the court determines after a hearing that takes into consideration the health, safety or liberty of the protected person that the exclusion of the party or participant is not in the interests of justice. If such evidence is taken outside the presence of a party or participant, the court shall take measures to prevent the excluded person and the person’s attorney from accessing the recorded information and the information must be redacted in printed transcripts. [2007, c. 351, §2 (NEW).]

D. Records that are required to be maintained by the court as confidential under this subsection may be disclosed to:

(1) A state agency if necessary to carry out the statutory function of that agency;

(2) A guardian ad litem appointed to the case; or

(3) A criminal justice agency, as defined by Title 16, section 703, subsection 4, if necessary to carry out the administration of criminal justice or the administration of juvenile justice, and such disclosure is otherwise permitted pursuant to section 4008.

In making such disclosure, the court shall order the party receiving the information to maintain the information as confidential. [2013, c. 267, Pt. B, §18 (AMD).]

[ 2013, c. 267, Pt. B, §18 (AMD) .]

2. Interviewing children. The court may interview a child witness in chambers, with only the guardian ad litem and counsel present, provided that the statements made are a matter of record. The court may admit and consider oral or written evidence of out-of-court statements made by a child, and may rely on that evidence to the extent of its probative value.

[ 1979, c. 733, §18 (NEW) .]

3. Motion for examination. At any time during the proceeding, the court may order that a child, parent, alleged parent, person frequenting the household or having custody at the time of the alleged abuse or neglect, any other party to the action or person seeking care or custody of the child be examined pursuant to the Maine Rules of Civil Procedure, Rule 35.

[ 1989, c. 270, §1 (AMD) .]

3-A. Report of licensed mental health professional. In any hearing held in connection with a child protection proceeding under this chapter, the written report of a licensed mental health professional who has treated or evaluated the child shall be admitted as evidence, provided that the party seeking admission of the written report has furnished a copy of the report to all parties at least 21 days prior to the hearing. The report shall not be admitted as evidence without the testimony of the mental health professional if a party objects at least 7 days prior to the hearing. This subsection does not apply to the caseworker assigned to the child.

[ 1989, c. 226, (NEW) .]

4. Interstate compact. The provisions of the Interstate Compact for the Placement of Children, sections 4251 to 4269, if in effect and ratified by the other state involved, apply to proceedings under this chapter; otherwise, the provisions of the Interstate Compact on Placement of Children, sections 4191 to 4247, apply to proceedings under this chapter. Any report submitted pursuant to the compact is admissible in evidence for purposes of indicating compliance with the compact and the court may rely on evidence to the extent of its probative value.

[ 2007, c. 255, §4 (AMD) .]

5. Records.

[ 2005, c. 300, §1 (RP) .]

6. Benefits and support for children in custody of department. When a child has been ordered into the custody of the department under this chapter, Title 15, chapter 507 or Title 19-A, chapter 55, within 30 days of the order, each parent shall provide the department with information necessary for the department to make a determination regarding the eligibility of the child for state, federal or other 3rd-party benefits and shall provide any necessary authorization for the department to apply for these benefits for the child.

Prior to a hearing under section 4034, subsection 4, section 4035 or section 4038, each parent shall file income affidavits as required by Title 19-A, sections 2002 and 2004 unless current information is already on file with the court. If a child is placed in the custody of the department, the court shall order child support from each parent according to the guidelines pursuant to Title 19-A, chapter 63, designate each parent as a nonprimary care provider and apportion the obligation accordingly.

Income affidavits and instructions must be provided to each parent by the department at the time of service of the petition or motion. The court may order a deviation pursuant to Title 19-A, section 2007. Support ordered pursuant to this section must be paid directly to the department pursuant to Title 19-A, chapter 65, subchapter IV. The failure of a parent to file an affidavit does not prevent the entry of a protection order. A parent may be subject to Title 19-A, section 2004, subsection 1, paragraph D for failure to complete and file income affidavits.

[ 1995, c. 694, Pt. D, §37 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1983, c. 772, §4 (AMD). 1983, c. 783, §3 (AMD). 1985, c. 495, §17 (AMD). 1985, c. 506, §§A41,42 (AMD). 1989, c. 226, (AMD). 1989, c. 270, §1 (AMD). 1991, c. 840, §6 (AMD). 1993, c. 248, §1 (AMD). 1995, c. 694, §D37 (AMD). 1995, c. 694, §E2 (AFF). 2005, c. 300, §1 (AMD). 2007, c. 255, §4 (AMD). 2007, c. 351, §2 (AMD). 2013, c. 267, Pt. B, §18 (AMD).



22 §4008. Records; confidentiality; disclosure

(CONFLICT)

1. Confidentiality of records and information. All department records that contain personally identifying information and are created or obtained in connection with the department's child protective activities and activities related to a child while in the care or custody of the department, and all information contained in those records, are confidential and subject to release only under the conditions of subsections 2 and 3.

Within the department, the records are available only to and may be used only by appropriate departmental personnel and legal counsel for the department in carrying out their functions.

Any person who receives department records or information from the department may use the records or information only for the purposes for which that release was intended.

[ 2007, c. 485, §1 (AMD); 2007, c. 485, §2 (AFF) .]

2. Optional disclosure of records. The department may disclose relevant information in the records to the following persons:

A. An agency or person investigating or participating on a team investigating a report of child abuse or neglect when the investigation or participation is authorized by law or by an agreement with the department; [1987, c. 511, Pt. B, §1 (RPR).]

A-1. A law enforcement agency, to the extent necessary for reporting, investigating and prosecuting an alleged crime, the victim of which is a department employee, an employee of the Attorney General's Office, an employee of any court or court system, a person mandated to report suspected abuse or neglect, a person who has made a report to the department, a person who has provided information to the department or an attorney, guardian ad litem, party, participant, witness or prospective witness in a child protection proceeding; [2005, c. 300, §3 (NEW).]

B. [1983, c. 327, §3 (RP).]

C. A physician treating a child whom he reasonably suspects may be abused or neglected; [1979, c. 733, §18 (NEW).]

D. A child named in a record who is reported to be abused or neglected, or the child's parent or custodian, or the subject of the report, with protection for identity of reporters and other persons when appropriate; [1987, c. 744, §3 (AMD).]

D-1. A parent, custodian or caretaker of a child when the department believes the child may be at risk of harm from the person who is the subject of the records or information, with protection for identity of reporters and other persons when appropriate; [2005, c. 300, §4 (NEW).]

D-2. A party to a child protection proceeding, when the records or information is relevant to the proceeding, with protection for identity of reporters and other persons when appropriate; [2005, c. 300, §4 (NEW).]

E. A person having the legal responsibility or authorization to evaluate, treat, educate, care for or supervise a child, parent or custodian who is the subject of a record, or a member of a panel appointed by the department to review child deaths and serious injuries, or a member of the Domestic Abuse Homicide Review Panel established under Title 19-A, section 4013, subsection 4. This includes a member of a treatment team or group convened to plan for or treat a child or family that is the subject of a record. This may also include a member of a support team for foster parents, if that team has been reviewed and approved by the department; [2005, c. 300, §5 (AMD).]

E-1. [2007, c. 371, §3 (RP).]

F. Any person engaged in bona fide research, provided that no personally identifying information is made available, unless it is essential to the researcher and the commissioner or the commissioner's designee gives prior approval. If the researcher desires to contact a subject of a record, the subject's consent shall be obtained by the department prior to the contact; [1989, c. 270, §2 (RPR).]

G. Any agency or department involved in licensing or approving homes for, or the placement of, children or dependent adults, with protection for identity of reporters and other persons when appropriate; [1989, c. 270, §3 (RPR).]

H. Persons and organizations pursuant to Title 5, section 9057, subsection 6, and pursuant to chapter 857; [1989, c. 270, §4 (RPR); 1989, c. 502, Pt. A, §76 (RPR); 1989, c. 878, Pt. A, §62 (RPR).]

I. The representative designated to provide child welfare services by the tribe of an Indian child as defined by the federal Indian Child Welfare Act, 25 United States Code, Section 1903, or a representative designated to provide child welfare services by an Indian tribe of Canada; [2007, c. 140, §5 (AMD).]

J. A person making a report of suspected abuse or neglect. The department may only disclose that it has not accepted the report for investigation, unless other disclosure provisions of this section apply; [2015, c. 194, §1 (AMD); 2015, c. 198, §1 (AMD).]

K. The local animal control officer or the animal welfare program of the Department of Agriculture, Conservation and Forestry established pursuant to Title 7, section 3902 when there is a reasonable suspicion of animal cruelty, abuse or neglect. For purposes of this paragraph, "cruelty, abuse or neglect" has the same meaning as provided in Title 34-B, section 1901, subsection 1, paragraph B; and [2015, c. 194, §2 (AMD); 2015, c. 198, §2 (AMD).]

L. (CONFLICT: Text as enacted by PL 2015, c. 198, §3) The personal representative of the estate of a child named in a record who is reported to be abused or neglected. [2015, c. 198, §3 (NEW).]

L. (CONFLICT: Text as enacted by PL 2015, c. 194, §3) A person, organization, employer or agency for the purpose of carrying out background or employment-related screening of an individual who is or may be engaged in:

(1) Child-related activities or employment; or

(2) Activities or employment relating to adults with intellectual disabilities, autism, related conditions as set out in 42 Code of Federal Regulations, Section 435.1010 or acquired brain injury. [2015, c. 194, §3 (NEW).]

[ 2015, c. 194, §§1-3 (AMD); 2015, c. 198, §§1-3 (AMD) .]

3. Mandatory disclosure of records. The department shall disclose relevant information in the records to the following persons:

A. The guardian ad litem of a child, appointed pursuant to section 4005, subsection 1; [2005, c. 300, §8 (AMD).]

A-1. The court-appointed guardian ad litem or attorney of a child who is the subject of a court proceeding involving parental rights and responsibilities, grandparent visitation, custody, guardianship or involuntary commitment. The access of the guardian ad litem or attorney to the records or information under this paragraph is limited to reviewing the records in the offices of the department. Any other use of the information or records during the proceeding in which the guardian ad litem or attorney is appointed is governed by paragraph B; [2009, c. 38, §1 (AMD).]

B. A court on its finding that access to those records may be necessary for the determination of any issue before the court or a court requesting a home study from the department pursuant to Title 18-A, section 9-304 or Title 19-A, section 905. Access to such a report or record is limited to counsel of record unless otherwise ordered by the court. Access to actual reports or records is limited to in camera inspection, unless the court determines that public disclosure of the information is necessary for the resolution of an issue pending before the court; [1995, c. 694, Pt. D, §38 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

C. A grand jury on its determination that access to those records is necessary in the conduct of its official business; [1983, c. 327, §4 (AMD); 1983, c. 470, §12 (AMD).]

D. An appropriate state executive or legislative official with responsibility for child protection services, provided that no personally identifying information may be made available unless necessary to that official's functions; [2001, c. 439, Pt. X, §2 (AMD).]

E. The protection and advocacy agency for persons with disabilities, as designated pursuant to Title 5, section 19502, in connection with investigations conducted in accordance with Title 5, chapter 511. The determination of what information and records are relevant to the investigation must be made by agreement between the department and the agency; [1991, c. 630, §2 (AMD).]

F. The Commissioner of Education when the information concerns teachers and other professional personnel issued certificates under Title 20-A, persons employed by schools approved pursuant to Title 20-A or any employees of schools operated by the Department of Education; [2001, c. 696, §18 (AMD).]

G. The prospective adoptive parents. Prior to a child being placed for the purpose of adoption, the department shall comply with the requirements of Title 18-A, section 9-304, subsection (b) and section 8205; [2003, c. 673, Pt. Z, §2 (AMD).]

H. Upon written request, a person having the legal authorization to evaluate or treat a child, parent or custodian who is the subject of a record. This includes a member of a treatment team or group convened to plan for or treat a child or family that is the subject of a record; [2003, c. 673, Pt. Z, §3 (AMD).]

I. Any government entity that needs such information in order to carry out its responsibilities under law to protect children from abuse and neglect. For purposes of this paragraph, "government entity" means a federal entity, a state entity of any state, a local government entity of any state or locality or an agent of a federal, state or local government entity; [2007, c. 371, §4 (AMD).]

J. To a juvenile court when the child who is the subject of the records has been brought before the court pursuant to Title 15, Part 6; [2013, c. 293, §1 (AMD).]

K. A relative or other person whom the department is investigating for possible custody or placement of the child; and [2013, c. 293, §2 (AMD).]

L. To a licensing board of a mandated reporter, in the case of a mandated reporter under section 4011-A, subsection 1 who appears from the record or relevant circumstances to have failed to make a required report. Any information disclosed by the department personally identifying a licensee's client or patient remains confidential and may be used only in a proceeding as provided by Title 5, section 9057, subsection 6. [2013, c. 293, §3 (NEW).]

[ 2013, c. 293, §§1-3 (AMD) .]

3-A. Confidentiality. The proceedings and records of the child death and serious injury review panel created in accordance with section 4004, subsection 1, paragraph E are confidential and are not subject to subpoena, discovery or introduction into evidence in a civil or criminal action. The commissioner shall disclose conclusions of the review panel upon request, but may not disclose data that is otherwise classified as confidential.

[ 1993, c. 294, §4 (NEW) .]

4. Unlawful dissemination; penalty. A person is guilty of unlawful dissemination if he knowingly disseminates records which are determined confidential by this section, in violation of the mandatory or optional disclosure provisions of this section. Unlawful dissemination is a Class E crime, which, notwithstanding Title 17-A, section 1252, subsection 2, paragraph E, is punishable by a fine of not more than $500 or by imprisonment for not more than 30 days.

[ 1989, c. 502, Pt. D, §18 (AMD) .]

5. Retention of unsubstantiated child protection services records. Except as provided in this subsection, the department shall retain unsubstantiated child protective services case records for no more than 18 months following a finding of unsubstantiation and then expunge unsubstantiated case records from all departmental files or archives unless a new referral has been received within the 18-month retention period. Unsubstantiated child protective services records of persons who were eligible for Medicaid services under the federal Social Security Act, Title XIX, at the time of the investigation may be retained for up to 5 years for the sole purpose of state and federal audits of the Medicaid program. Unsubstantiated child protective services case records retained for audit purposes pursuant to this subsection must be stored separately from other child protective services records and may not be used for any other purpose.

[ 1989, c. 857, §58 (AMD) .]

6. Disclosing information; establishment of fees; rules. The department may charge fees for searching and disclosing information in its records as provided in this subsection.

A. The department may charge fees for the services listed in paragraph B to any person except the following:

(1) A parent in a child protection proceeding, an attorney who represents a parent in a child protection proceeding or a guardian ad litem in a child protection proceeding when the parent, attorney or guardian ad litem requests the service for the purposes of the child protection proceeding;

(2) An adoptive parent or prospective adoptive parent who requests information in the department's records relating to the child who has been or might be adopted;

(3) A person having the legal authorization to evaluate or treat a child, parent or custodian who is the subject of a record, including a member of a treatment team or group convened to plan for or treat a child or family that is the subject of a record; the information in the record must be requested for the purpose of evaluating or treating the child, parent or custodian who is the subject of the record;

(4) Governmental entities of this State that are not engaged in licensing; and

(5) Governmental entities of any county or municipality of this State that are not engaged in licensing.

An order by a court for disclosure of information in records pursuant to subsection 3, paragraph B must be deemed to have been made by the person requesting that the court order the disclosure. [2015, c. 194, §4 (AMD).]

B. The department may charge fees for the following services:

(1) Searching its records to determine whether a particular person is named in the records;

(2) Receiving and responding to a request for disclosure of information in department records, whether or not the department grants the request; and

(3) Disclosing information in department records. [2015, c. 194, §4 (AMD).]

C. The department shall adopt rules governing requests for the services listed in paragraph B. Those rules may provide for a mechanism for making a request, the information required in making a request, the circumstances under which requests will be granted or denied and any other matter that the department determines necessary to efficiently respond to requests for disclosure of information in the records. The rules must establish a list of specified categories of activities or employment for which the department may provide information for background or employment-related screening pursuant to subsection 2, paragraph L. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2015, c. 194, §4 (AMD).]

D. The department shall establish a schedule of fees by rule. The schedule of fees may provide that certain classes of persons are exempt from the fees, and it may establish different fees for different classes of persons. All fees collected by the department must be deposited in the General Fund. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2003, c. 673, Pt. W, §1 (NEW).]

E. A governmental entity that is engaged in licensing may charge an applicant for the fees imposed on it by the department for searching and disclosing information in its records. [2015, c. 194, §4 (AMD).]

F. This subsection may not be construed to permit or require the department to make a disclosure in any particular case. [2003, c. 673, Pt. W, §1 (NEW).]

[ 2015, c. 194, §4 (AMD) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1983, c. 327, §§3-5 (AMD). 1983, c. 354, §§1,2 (AMD). 1983, c. 470, §§12,13 (AMD). 1983, c. 783, §4 (AMD). 1985, c. 495, §18 (AMD). 1985, c. 506, §§A43-45 (AMD). 1985, c. 739, §§5,6 (AMD). 1987, c. 511, §§A3,B1 (AMD). 1987, c. 714, §§5-7 (AMD). 1987, c. 744, §§3-7 (AMD). 1989, c. 118, (AMD). 1989, c. 270, §§2-5 (AMD). 1989, c. 483, §A33 (AMD). 1989, c. 502, §§A76,77,D18 (AMD). 1989, c. 700, §A89 (AMD). 1989, c. 857, §58 (AMD). 1989, c. 878, §§A62,63 (AMD). 1991, c. 630, §§2-4 (AMD). 1993, c. 294, §3 (AMD). 1993, c. 294, §4 (AMD). 1993, c. 686, §8 (AMD). 1993, c. 686, §13 (AFF). 1995, c. 391, §2 (AMD). 1995, c. 694, §§D38,39 (AMD). 1995, c. 694, §E2 (AFF). 2001, c. 439, §X2 (AMD). 2001, c. 696, §§17-20 (AMD). 2003, c. 673, §§W1,Z2-4 (AMD). 2005, c. 300, §§2-9 (AMD). 2007, c. 140, §§5-7 (AMD). 2007, c. 335, §1-3 (AMD). 2007, c. 335, §5 (AFF). 2007, c. 371, §§3-6 (AMD). 2007, c. 473, §1 (AFF). 2007, c. 485, §1 (AMD). 2007, c. 485, §2 (AFF). 2009, c. 38, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 293, §§1-3 (AMD). 2015, c. 194, §§1-4 (AMD). 2015, c. 198, §§1-3 (AMD).



22 §4008-A. Child abuse and neglect investigations; disclosure

1. Disclosure permitted. Notwithstanding any other provision of law, the commissioner, with the advice of the Attorney General, may disclose information as set forth in this section regarding the abuse or neglect of a child and the investigation of and any services related to the abuse and neglect if the commissioner determines that such disclosure is not contrary to the best interests of the child, the child's siblings or other children in the household and any one of the following factors is present:

A. The alleged perpetrator of the abuse or neglect has been charged with committing a crime related to the allegation of abuse or neglect maintained by the department; [1997, c. 328, §1 (NEW).]

B. A judge, a law enforcement agency official, a district attorney or another state or local investigative agency or official has publicly disclosed, as required by law in the performance of official duties, the provision of child welfare services or the investigation by child welfare services of the abuse or neglect of the child; or [2009, c. 38, §2 (AMD).]

C. An individual who is the parent, custodian or guardian of the victim or a child victim over 14 years of age has made a prior knowing, voluntary, public disclosure. [2009, c. 38, §2 (AMD).]

D. [2009, c. 38, §2 (RP).]

[ 2009, c. 38, §2 (AMD) .]

1-A. Disclosure required. The commissioner shall make public disclosure of the findings or information pursuant to this section in situations where child abuse or neglect results in a child fatality or near fatality, with the exception of circumstances, as determined with the advice of the Attorney General or appropriate district attorney, in which disclosure of child protective information would jeopardize a criminal investigation or proceeding.

[ 2009, c. 38, §3 (NEW) .]

2. Information. For the purposes of this section, the following information may be disclosed:

A. The name and age of the abused or neglected child. If the child is under 13 years of age, the guardian ad litem must agree with the commissioner to release the information. If the child is 13 years of age or older, the guardian ad litem and the child must agree with the commissioner to release the information; [1997, c. 328, §1 (NEW).]

B. The determination by the local child protective service or the state agency that investigated the alleged abuse or neglect and the findings of the applicable investigating agency upon which the determination was based; [1997, c. 328, §1 (NEW).]

C. Identification of child protective or other services provided or actions, if any, taken regarding the child and the child's family; [1997, c. 328, §1 (NEW).]

D. Whether any report of abuse or neglect regarding the child has been substantiated as maintained by the department; [1997, c. 328, §1 (NEW).]

E. Any actions taken by child protective services in response to reports of abuse or neglect of the child to the department, including, but not limited to, actions taken after every report of abuse or neglect of the child and the dates of the reports; [1997, c. 328, §1 (NEW).]

F. Whether the child or the child's family has received care or services from the child welfare services prior to every report of abuse or neglect of the child; and [1997, c. 328, §1 (NEW).]

G. Any extraordinary or pertinent information concerning the circumstances of the abuse or neglect of the child and the investigation of the abuse or neglect, if the commissioner determines the disclosure is consistent with the public interest. [1997, c. 328, §1 (NEW).]

[ 1997, c. 328, §1 (NEW) .]

3. Limitations. The following limitations apply to information disclosed pursuant to this section.

A. Information released prior to the completion of the investigation of a report must be limited to a statement that a report is under investigation. [1997, c. 328, §1 (NEW).]

B. If there has been a prior disclosure pursuant to paragraph A, information released in a case in which the report has not been substantiated is limited to the statement that the investigation has been completed and the report has not been substantiated. [1997, c. 328, §1 (NEW).]

C. If the report has been substantiated, information may be released pursuant to subsection 2. [1997, c. 328, §1 (NEW).]

D. The disclosure may not identify or provide any identifying description of the source of the report, and may not identify the name of the abused or neglected child's siblings, the parent or other person legally responsible for the child or any other members of the child's household, other than the subject of the report. [1997, c. 328, §1 (NEW).]

[ 1997, c. 328, §1 (NEW) .]

4. Considerations. In determining pursuant to subsection 1 whether disclosure would be contrary to the best interests of the child, the child's siblings or other children in the household, the commissioner shall consider the privacy of the child and the child's family and the effects that disclosure may have on efforts to reunite and provide services to the family.

[ 1997, c. 328, §1 (NEW) .]

5. Other releases and disclosure. Except as it applies directly to the cause of the abuse or neglect of the child, nothing in this section authorizes the release or disclosure of the substance or content of any psychological, psychiatric, therapeutic, clinical or medical reports, evaluations or similar materials or information pertaining to the child or the child's family.

[ 1997, c. 328, §1 (NEW) .]

SECTION HISTORY

1997, c. 328, §1 (NEW). 2009, c. 38, §§2, 3 (AMD).



22 §4009. Penalty for violations

A person who knowingly violates a provision of this chapter commits a civil violation for which a forfeiture of not more than $500 may be adjudged. [1979, c. 733, §18 (NEW).]

SECTION HISTORY

1979, c. 733, §18 (NEW).



22 §4010. Spiritual treatment

1. Treatment not considered abuse or neglect. Under subchapters I to VII, a child shall not be considered to be abused or neglected, in jeopardy of health or welfare or in danger of serious harm solely because treatment is by spiritual means by an accredited practitioner of a recognized religious organization.

[ 1979, c. 733, §18 (NEW) .]

2. Treatment to be considered if requested. When medical treatment is authorized under this chapter, treatment by spiritual means by an accredited practitioner of a recognized religious organization may also be considered if requested by the child or his parent.

[ 1979, c. 733, §18 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW).



22 §4010-A. Child abuse policies

1. Policy development. Every public or private agency or program that is administered, licensed or funded by the Department of Health and Human Services or the Department of Corrections and hires staff or selects volunteers and provides care or services for children shall develop a written policy regarding child abuse and neglect.

The policy must include:

A. A description of how the program and children are managed to prevent abuse or neglect; [RR 2003, c. 2, §78 (COR).]

B. The reporting of suspected abuse or neglect or other violations to the appropriate designated authorities; [1989, c. 223, (NEW).]

C. The agency's course of action if allegations of abuse or neglect are made against the agency or its staff; and [1989, c. 223, (NEW).]

D. The agency's grievance procedures for staff and for children and their parents or guardians regarding alleged abuse or neglect. [RR 2003, c. 2, §78 (COR).]

[ RR 2003, c. 2, §78 (COR) .]

2. Filing. The agency shall file the policy as part of its application for licensure or renewal with the state entity that regulates the agency within one year of the effective date of this subsection or of the date the agency comes into existence.

[ 1989, c. 223, (NEW) .]

3. Availability of policy. The agency shall make the policy available to its staff, clients and the public.

[ 1989, c. 223, (NEW) .]

SECTION HISTORY

1989, c. 223, (NEW). 1989, c. 819, §1 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §78 (COR).



22 §4010-B. Written policies

1. Written policies. By February 1, 2003, the department shall put in writing all policies that direct or guide procedural and substantive decision making by caseworkers, supervisors and other department personnel concerning child protective cases.

[ 2001, c. 696, §21 (NEW) .]

2. Publicly available. By February 1, 2003, the department shall make available to the public all policies that direct or guide procedural and substantive decision making by caseworkers, supervisors and other department personnel concerning child protective cases. The department shall post and maintain the policies on a publicly accessible site on the Internet.

[ 2001, c. 696, §21 (NEW) .]

3. Kinship care policies. By September 1, 2002, the department shall make kinship care policies available in writing to the public.

[ 2001, c. 696, §21 (NEW) .]

4. Rules. This section does not affect the department's responsibility to adopt rules as otherwise required by law.

[ 2001, c. 696, §21 (NEW) .]

SECTION HISTORY

2001, c. 696, §21 (NEW).



22 §4010-C. Transition grant program

The Department of Health and Human Services shall establish a transition grant program to provide financial support to eligible individuals to pay for postsecondary education. [2013, c. 577, §1 (NEW).]

1. Age; enrollment in postsecondary education institution. In order to be eligible to participate in the program, an individual must be at least 21 years of age but less than 27 years of age, must have exited the voluntary extended care and support agreement with the State under section 4037-A at 21 years of age and must be enrolled in a postsecondary education institution.

[ 2013, c. 577, §1 (NEW) .]

2. Level of financial support. The transition grant is for postsecondary support up to the completion of an undergraduate degree. The level of financial support must be equivalent to the current voluntary extended foster care supports pursuant to section 4037-A. The department shall set duration limits, including a 6-year maximum for a 4-year degree, a 4-year maximum for a 2-year degree and other duration limits for other types of postsecondary education.

[ 2013, c. 577, §1 (NEW) .]

3. Postsecondary education navigator services. The program must include postsecondary education navigator services that provide transitional services and college support. The department shall determine the specifics of those services.

[ 2013, c. 577, §1 (NEW) .]

4. Advisory committee. The department shall establish an advisory committee to provide oversight of the implementation of the transition grant program. The advisory committee must include stakeholders in the postsecondary education field, the department's postsecondary education navigator under subsection 6, professionals who work with transitional foster youth, employers, representatives of the department and other interested parties. The department shall adopt rules to determine the membership, terms of office and voting procedures of the advisory committee and other specifics of the advisory committee's governance structure. The advisory committee shall provide an annual report to the department and the joint standing committee of the Legislature having jurisdiction over health and human services matters.

[ 2013, c. 577, §1 (NEW) .]

5. Limit on number of individuals receiving transition grants. No more than 40 individuals at any one time may receive transition grants under this section.

[ 2013, c. 577, §1 (NEW) .]

6. Postsecondary education navigator. The department shall develop the roles and responsibilities for the postsecondary education navigator to provide transitional services and college student support for individuals pursuant to this section. The postsecondary education navigator shall provide data to the advisory committee.

[ 2013, c. 577, §1 (NEW) .]

The department shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 577, §1 (NEW).]

SECTION HISTORY

2013, c. 577, §1 (NEW).






Subchapter 2: REPORTING OF ABUSE OR NEGLECT

22 §4011. Persons mandated to report suspected abuse or neglect (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 733, §18 (NEW). 1983, c. 354, §3 (AMD). 1985, c. 495, §§19,20 (AMD). 1985, c. 530, §1 (AMD). 1985, c. 739, §7 (AMD). 1985, c. 819, §§A25,26 (AMD). 1987, c. 744, §8 (AMD). 1989, c. 270, §6 (AMD). 1989, c. 819, §2 (AMD). 1997, c. 251, §1 (AMD). 1999, c. 300, §§1,2 (AMD). 2001, c. 345, §4 (RP).



22 §4011-A. Reporting of suspected abuse or neglect

1. Required report to department. The following adult persons shall immediately report or cause a report to be made to the department when the person knows or has reasonable cause to suspect that a child has been or is likely to be abused or neglected or that a suspicious child death has occurred:

A. When acting in a professional capacity:

(1) An allopathic or osteopathic physician, resident or intern;

(2) An emergency medical services person;

(3) A medical examiner;

(4) A physician's assistant;

(5) A dentist;

(6) A dental hygienist;

(7) A dental assistant;

(8) A chiropractor;

(9) A podiatrist;

(10) A registered or licensed practical nurse;

(11) A teacher;

(12) A guidance counselor;

(13) A school official;

(14) A youth camp administrator or counselor;

(15) A social worker;

(16) A court-appointed special advocate or guardian ad litem for the child;

(17) A homemaker;

(18) A home health aide;

(19) A medical or social service worker;

(20) A psychologist;

(21) Child care personnel;

(22) A mental health professional;

(23) A law enforcement official;

(24) A state or municipal fire inspector;

(25) A municipal code enforcement official;

(26) A commercial film and photographic print processor;

(27) A clergy member acquiring the information as a result of clerical professional work except for information received during confidential communications;

(28) A chair of a professional licensing board that has jurisdiction over mandated reporters;

(29) A humane agent employed by the Department of Agriculture, Conservation and Forestry;

(30) A sexual assault counselor;

(31) A family or domestic violence victim advocate; and

(32) A school bus driver or school bus attendant; [2009, c. 211, Pt. B, §18 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

B. Any person who has assumed full, intermittent or occasional responsibility for the care or custody of the child, regardless of whether the person receives compensation; and [2003, c. 210, §3 (AMD).]

C. Any person affiliated with a church or religious institution who serves in an administrative capacity or has otherwise assumed a position of trust or responsibility to the members of that church or religious institution, while acting in that capacity, regardless of whether the person receives compensation. [2003, c. 210, §4 (NEW).]

Whenever a person is required to report in a capacity as a member of the staff of a medical or public or private institution, agency or facility, that person immediately shall notify either the person in charge of the institution, agency or facility or a designated agent who then shall cause a report to be made. The staff also may make a report directly to the department.

If a person required to report notifies either the person in charge of the institution, agency or facility or the designated agent, the notifying person shall acknowledge in writing that the institution, agency or facility has provided confirmation to the notifying person that another individual from the institution, agency or facility has made a report to the department. The confirmation must include, at a minimum, the name of the individual making the report to the department, the date and time of the report and a summary of the information conveyed. If the notifying person does not receive the confirmation from the institution, agency or facility within 24 hours of the notification, the notifying person immediately shall make a report directly to the department.

An employer may not take any action to prevent or discourage an employee from making a report.

[ 2015, c. 117, §1 (AMD) .]

1-A. Permitted reporters. An animal control officer, as defined in Title 7, section 3907, subsection 4, may report to the department when that person knows or has reasonable cause to suspect that a child has been or is likely to be abused or neglected.

[ 2007, c. 139, §2 (NEW) .]

2. Required report to district attorney. When, while acting in a professional capacity, any person required to report under this section knows or has reasonable cause to suspect that a child has been abused or neglected by a person not responsible for the child or that a suspicious child death has been caused by a person not responsible for the child, the person immediately shall report or cause a report to be made to the appropriate district attorney's office.

Whenever a person is required to report in a capacity as a member of the staff of a medical or public or private institution, agency or facility, that person immediately shall notify either the person in charge of the institution, agency or facility or a designated agent who then shall cause a report to be made. The staff also may make a report directly to the appropriate district attorney's office.

If a person required to report notifies either the person in charge of the institution, agency or facility or the designated agent, the notifying person shall acknowledge in writing that the institution, agency or facility has provided confirmation to the notifying person that another individual from the institution, agency or facility has made a report to the appropriate district attorney's office. The confirmation must include, at a minimum, the name of the individual making the report to the appropriate district attorney's office, the date and time of the report and a summary of the information conveyed. If the notifying person does not receive the confirmation from the institution, agency or facility within 24 hours of the notification, the notifying person immediately shall make a report directly to the appropriate district attorney's office.

An employer may not take any action to prevent or discourage an employee from making a report.

[ 2015, c. 117, §2 (AMD) .]

3. Optional report. Any person may make a report if that person knows or has reasonable cause to suspect that a child has been or is likely to be abused or neglected or that there has been a suspicious child death.

[ 2007, c. 586, §12 (AMD) .]

4. Mental health treatment. When a licensed mental health professional is required to report under subsection 1 and the knowledge or reasonable cause to suspect that a child has been or is likely to be abused or neglected or that a suspicious child death has occurred comes from treatment of a person responsible for the abuse, neglect or death, the licensed mental health professional shall report to the department in accordance with subsection 1 and under the following conditions.

A. The department shall consult with the licensed mental health professional who has made the report and shall attempt to reach agreement with the mental health professional as to how the report is to be pursued. If agreement is not reached, the licensed mental health professional may request a meeting under paragraph B. [2001, c. 345, §5 (NEW).]

B. Upon the request of the licensed mental health professional who has made the report, after the department has completed its investigation of the report under section 4021 or has received a preliminary protection order under section 4034 and when the department plans to initiate or has initiated a jeopardy order under section 4035 or plans to refer or has referred the report to law enforcement officials, the department shall convene at least one meeting of the licensed mental health professional who made the report, at least one representative from the department, a licensed mental health professional with expertise in child abuse or neglect and a representative of the district attorney's office having jurisdiction over the report, unless that office indicates that prosecution is unlikely. [2001, c. 345, §5 (NEW).]

C. The persons meeting under paragraph B shall make recommendations regarding treatment and prosecution of the person responsible for the abuse, neglect or death. The persons making the recommendations shall take into account the nature, extent and severity of abuse or neglect, the safety of the child and the community and needs of the child and other family members for treatment of the effects of the abuse or neglect and the willingness of the person responsible for the abuse, neglect or death to engage in treatment. The persons making the recommendations may review or revise these recommendations at their discretion. [2007, c. 586, §13 (AMD).]

The intent of this subsection is to encourage offenders to seek and effectively utilize treatment and, at the same time, provide any necessary protection and treatment for the child and other family members.

[ 2007, c. 586, §13 (AMD) .]

5. Photographs of visible trauma. Whenever a person is required to report as a staff member of a law enforcement agency or a hospital, that person shall make reasonable efforts to take, or cause to be taken, color photographs of any areas of trauma visible on a child.

A. The taking of photographs must be done with minimal trauma to the child and in a manner consistent with professional standards. The parent's or custodian's consent to the taking of photographs is not required. [2001, c. 345, §5 (NEW).]

B. Photographs must be made available to the department as soon as possible. The department shall pay the reasonable costs of the photographs from funds appropriated for child welfare services. [2001, c. 345, §5 (NEW).]

C. The person shall notify the department as soon as possible if that person is unable to take, or cause to be taken, these photographs. [2001, c. 345, §5 (NEW).]

D. Designated agents of the department may take photographs of any subject matter when necessary and relevant to an investigation of a report of suspected abuse or neglect or to subsequent child protection proceedings. [2001, c. 345, §5 (NEW).]

[ 2001, c. 345, §5 (NEW) .]

6. Permissive reporting of animal cruelty, abuse or neglect. Notwithstanding any other provision of state law imposing a duty of confidentiality, a person listed in subsection 1 may report a reasonable suspicion of animal cruelty, abuse or neglect to the local animal control officer or to the animal welfare program of the Department of Agriculture, Conservation and Forestry established pursuant to Title 7, section 3902. For purposes of this subsection, the reporter shall disclose only such limited confidential information as is necessary for the local animal control officer or animal welfare program employee to identify the animal's location and status and the owner's name and address. For purposes of this subsection, "cruelty, abuse or neglect" has the same meaning as provided in Title 34-B, section 1901, subsection 1, paragraph B. A reporter under this subsection may assert immunity from civil and criminal liability under Title 34-B, chapter 1, subchapter 6.

[ 2007, c. 140, §8 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

7. Children under 6 months of age or otherwise nonambulatory. A person required to make a report under subsection 1 shall report to the department if a child who is under 6 months of age or otherwise nonambulatory exhibits evidence of the following:

A. Fracture of a bone; [2013, c. 268, §1 (NEW).]

B. Substantial bruising or multiple bruises; [2013, c. 268, §1 (NEW).]

C. Subdural hematoma; [2013, c. 268, §1 (NEW).]

D. Burns; [2013, c. 268, §1 (NEW).]

E. Poisoning; or [2013, c. 268, §1 (NEW).]

F. Injury resulting in substantial bleeding, soft tissue swelling or impairment of an organ. [2013, c. 268, §1 (NEW).]

This subsection does not require the reporting of injuries occurring as a result of the delivery of a child attended by a licensed medical practitioner or the reporting of burns or other injuries occurring as a result of medical treatment following the delivery of the child while the child remains hospitalized following the delivery.

[ 2015, c. 178, §1 (AMD) .]

8. Required report of residence with nonfamily. A person required to make a report under subsection 1 shall report to the department if the person knows or has reasonable cause to suspect that a child is not living with the child's family. Although a report may be made at any time, a report must be made immediately if there is reason to suspect that a child has been living with someone other than the child's family for more than 6 months or if there is reason to suspect that a child has been living with someone other than the child's family for more than 12 months pursuant to a power of attorney or other nonjudicial authorization.

[ 2015, c. 274, §7 (NEW) .]

SECTION HISTORY

2001, c. 345, §5 (NEW). 2003, c. 145, §2 (AMD). 2003, c. 210, §§3,4 (AMD). 2003, c. 510, §E3 (AMD). 2003, c. 510, §E4 (AFF). 2003, c. 599, §8 (AMD). 2003, c. 599, §§9,14 (AFF). 2007, c. 139, §2 (AMD). 2007, c. 140, §8 (AMD). 2007, c. 577, §6 (AMD). 2007, c. 586, §§10-13 (AMD). 2009, c. 41, §1 (AMD). 2009, c. 211, Pt. B, §18 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 268, §1 (AMD). 2015, c. 117, §§1, 2 (AMD). 2015, c. 178, §1 (AMD). 2015, c. 274, §7 (AMD).



22 §4011-B. Notification of prenatal exposure to drugs or having fetal alcohol spectrum disorders

1. Notification of prenatal exposure to drugs or having fetal alcohol spectrum disorders. A health care provider involved in the delivery or care of an infant who the provider knows or has reasonable cause to suspect has been born affected by illegal substance abuse, is demonstrating withdrawal symptoms that require medical monitoring or care beyond standard newborn care when those symptoms have resulted from or have likely resulted from prenatal drug exposure, whether the prenatal exposure was to legal or illegal drugs, or has fetal alcohol spectrum disorders shall notify the department of that condition in the infant. The notification required by this subsection must be made in the same manner as reports of abuse or neglect required by this subchapter.

A. This section, and any notification made pursuant to this section, may not be construed to establish a definition of "abuse" or "neglect." [2003, c. 673, Pt. Z, §5 (NEW).]

B. This section, and any notification made pursuant to this section, may not be construed to require prosecution for any illegal action, including, but not limited to, the act of exposing a fetus to drugs or other substances. [2003, c. 673, Pt. Z, §5 (NEW).]

[ 2013, c. 192, §3 (AMD) .]

2. Definition. For purposes of this section, "health care provider" means a person described in section 4011-A, subsection 1, paragraph A, subparagraphs (1) to (10), (15), (17) to (20) or (22) or any person who assists in the delivery or birth of a child for compensation, including, but not limited to, a midwife.

[ 2003, c. 673, Pt. Z, §5 (NEW) .]

SECTION HISTORY

2003, c. 673, §Z5 (NEW). 2013, c. 192, §3 (AMD).



22 §4012. Reporting procedures

1. Immediate report. Reports regarding abuse or neglect must be made immediately by telephone to the department and must be followed by a written report within 48 hours if requested by the department.

Hospitals, medical personnel and law enforcement personnel may submit emergency reports through password-protected e-mail submissions. A faxed report may also be accepted when preceded by a telephone call informing the department of the incoming fax transmission.

[ 2011, c. 402, §2 (AMD) .]

2. Information required. The reports shall include the following information if within the knowledge of the person reporting:

A. The name and address of the child and the persons responsible for his care or custody; [1979, c. 733, §18 (NEW).]

B. The child's age and sex; [1979, c. 733, §18 (NEW).]

C. The nature and extent of abuse or neglect, including a description of injuries and any explanation given for them; [1979, c. 733, §18 (NEW).]

D. A description of sexual abuse or exploitation; [1979, c. 733, §18 (NEW).]

E. Family composition and evidence of prior abuse or neglect of the child or his siblings; [1979, c. 733, §18 (NEW).]

F. The source of the report, the person making the report, his occupation and where he can be contacted; [1979, c. 733, §18 (NEW).]

G. The actions taken by the reporting source, including a description of photographs or x rays taken; and [1979, c. 733, §18 (NEW).]

H. Any other information that the person making the report believes may be helpful. [1979, c. 733, §18 (NEW).]

[ 1979, c. 733, §18 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 2011, c. 402, §2 (AMD).



22 §4013. Mandatory reporting to medical examiner for postmortem investigation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 733, §18 (NEW). 1983, c. 343, §2 (AMD). 2005, c. 373, §6 (RP).



22 §4014. Immunity from liability

1. Reporting and proceedings. A person, including an agent of the department, participating in good faith in reporting under this subchapter or participating in a related child protection investigation or proceeding, including, but not limited to, a multidisciplinary team, out-of-home abuse investigating team or other investigating or treatment team, is immune from any criminal or civil liability for the act of reporting or participating in the investigation or proceeding. Good faith does not include instances when a false report is made and the person knows the report is false. Nothing in this section may be construed to bar criminal or civil action regarding perjury or regarding the abuse or neglect which led to a report, investigation or proceeding.

[ 1987, c. 395, Pt. A, §89 (AMD) .]

2. Photographs and x rays. A person participating in good faith in taking photographs or x rays under this subchapter is immune from civil liability for invasion of privacy that might otherwise result from these actions.

[ 1979, c. 733, §18 (NEW) .]

3. Presumption of good faith. In a proceeding regarding immunity from liability, there shall be a rebuttable presumption of good faith.

[ 1979, c. 733, §18 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1983, c. 783, §5 (AMD). 1987, c. 395, §A89 (AMD).



22 §4015. Privileged or confidential communications

The husband-wife and physician and psychotherapist-patient privileges under the Maine Rules of Evidence and the confidential quality of communication under Title 16, section 53-B; Title 20-A, sections 4008 and 6001, to the extent allowed by applicable federal law; Title 24-A, section 4224; Title 32, sections 1092-A and 7005; and Title 34-B, section 1207, are abrogated in relation to required reporting, cooperating with the department or a guardian ad litem in an investigation or other child protective activity or giving evidence in a child protection proceeding. Information released to the department pursuant to this section must be kept confidential and may not be disclosed by the department except as provided in section 4008. [2001, c. 696, §22 (AMD).]

Statements made to a licensed mental health professional in the course of counseling, therapy or evaluation where the privilege is abrogated under this section may not be used against the client in a criminal proceeding. Nothing in this section may limit any responsibilities of the professional pursuant to this Act. [2001, c. 696, §22 (AMD).]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1981, c. 211, §1 (AMD). 1983, c. 781, §2 (AMD). 1985, c. 495, §21 (AMD). 2001, c. 696, §22 (AMD).



22 §4016. Confidentiality of employee records

Notwithstanding Title 5, section 554, subsection 2, paragraph E or any other provision of law, the confidentiality of employee records is abrogated in relation to required reporting, cooperating with the department or guardian ad litem in an investigation or other child protective activity or giving evidence in a child protective proceeding. [1983, c. 354, §4 (NEW).]

SECTION HISTORY

1983, c. 354, §4 (NEW).



22 §4017. Discrimination

No person may be discriminated against by any employer in any way for participating in good faith in reporting under this subchapter or in a related child protection investigation or proceeding. [1983, c. 354, §4 (NEW).]

SECTION HISTORY

1983, c. 354, §4 (NEW).



22 §4018. Abandoned child; safe haven provider

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Medical services provider" means an individual certified, registered or licensed in the healing arts, including, but not limited to, a physician, nurse, podiatrist, optometrist, chiropractor, physical therapist, dentist, psychologist, physician's assistant or emergency medical services person. [2001, c. 543, §2 (NEW).]

B. "Safe haven provider" means:

(1) A law enforcement officer;

(2) Staff at a medical emergency room;

(3) A medical services provider; or

(4) A hospital staff member at a hospital. [2001, c. 543, §2 (NEW).]

[ 2001, c. 543, §2 (NEW) .]

2. Request for information. A person who voluntarily delivers a child less than 31 days of age to a safe haven provider and who does not express an intent to return for the child may be requested to provide information helpful to the welfare of the child. The person who accepts a child under this section may not detain the person delivering the child to obtain information.

[ 2001, c. 543, §2 (NEW) .]

3. Action by safe haven provider; guidelines. A safe haven provider who accepts a child under this section shall promptly notify the department of the delivery of the child, transfer the child to the department at the earliest opportunity and provide to the department all information provided by the person delivering the child to the safe haven provider. The department shall establish guidelines to assist safe haven providers concerning procedures when a child is delivered to a safe haven provider under this section.

[ 2001, c. 543, §2 (NEW) .]

4. Confidentiality. All personally identifiable information provided by the person delivering the child to a safe haven provider is confidential and may not be disclosed by the safe haven provider to anyone except to the extent necessary to provide temporary custody of the child until the child is transferred to the department and except as otherwise provided by court order. All health care or other information obtained by a safe haven provider in providing temporary custody of the child may also be provided to the department upon request.

[ 2001, c. 543, §2 (NEW) .]

5. Liability. A person or entity who accepts a child under this section or provides temporary custody of a child accepted under this section is not subject to civil, criminal or administrative liability for accepting the child or providing temporary custody of the child in the good faith belief that the action is required or authorized by this section. This subsection does not affect liability for personal injury or wrongful death, including, but not limited to, injury resulting from medical malpractice.

[ 2001, c. 543, §2 (NEW) .]

SECTION HISTORY

2001, c. 543, §2 (NEW).



22 §4019. Child advocacy centers

This section governs the establishment, organization and duties of child advocacy centers to coordinate the investigation and prosecution of child sexual abuse and other child abuse and neglect and the referral of victims of child sexual abuse and other child abuse and neglect for treatment. [2013, c. 364, §1 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Board" means a child advocacy advisory board established pursuant to subsection 2. [2013, c. 364, §1 (NEW).]

B. "Child advocacy center" or "center" means a community-based center that provides multidisciplinary services for children and families affected by child sexual abuse and other child abuse and neglect. [2013, c. 364, §1 (NEW).]

C. "District" means one of the 9 public health districts as defined in section 411, subsection 5. [2013, c. 364, §1 (NEW).]

[ 2013, c. 364, §1 (NEW) .]

2. Center; child advocacy advisory board. A district may establish one center within the district. A district that establishes a center shall establish a child advocacy advisory board to govern the center.

A. Each of the following officers or agencies shall designate one representative from within the district to serve on the board: a county sheriff; the Bureau of Child and Family Services; the district attorney; the State Police; a municipal police department; a sexual assault support center; and a county mental health organization; or a comparable representative for each who carries out these duties. [2013, c. 364, §1 (NEW).]

B. The board shall organize itself and elect from among its members a chair. Until a chair is elected, the district attorney representative or comparable representative who carries out the duty of prosecuting serves as interim chair. [2013, c. 364, §1 (NEW).]

C. The chair of the board may appoint additional members of the board as necessary to accomplish the purposes of this section. Additional members may include but are not limited to representatives of law enforcement agencies, the judicial branch and tribal courts. [2013, c. 364, §1 (NEW).]

D. The board shall adopt by a majority vote of its members a written protocol on child sexual abuse and other child abuse and neglect. The purpose of the protocol is to ensure coordination and cooperation of all agencies involved in child sexual abuse cases and other child abuse and neglect cases to increase efficiency and effectiveness of those agencies and to minimize stress created for the child and the child's family by the investigation and criminal justice process and to ensure that more effective treatment is provided for the child and the child's family. [2013, c. 364, §1 (NEW).]

E. In preparing its written protocol under paragraph D, the board shall consider the following:

(1) An interdisciplinary, coordinated approach to the investigation of child sexual abuse and other child abuse and neglect, which must at a minimum include:

(a) An interagency notification procedure;

(b) A dispute resolution process for the involved agencies when a conflict arises in how to proceed with the investigation of a case;

(c) A policy on interagency decision making; and

(d) A description of the role each agency has in the investigation of a case;

(2) A safe, separate space, with assigned personnel, designated for the investigation and coordination of child sexual abuse cases and other child abuse and neglect cases;

(3) An interdisciplinary case review process for purposes of decision making, problem solving, systems coordination and information sharing;

(4) A comprehensive tracking system to receive and coordinate information concerning child sexual abuse cases and other child abuse and neglect cases from each participating agency;

(5) Interdisciplinary specialized training for all professionals involved with the cases of victims and families of child sexual abuse and other child abuse and neglect; and

(6) A process for evaluating the implementation and effectiveness of the protocol. [2013, c. 364, §1 (NEW).]

F. The board shall annually evaluate the implementation and effectiveness of the protocol required under paragraph D and shall amend the protocol as necessary to maximize its effectiveness. [2013, c. 364, §1 (NEW).]

G. The board shall file the written protocol under paragraph D and each amendment to it with the Bureau of Child and Family Services and shall provide copies of the protocol and each amendment to it to each agency participating in the district. [2013, c. 364, §1 (NEW).]

[ 2013, c. 364, §1 (NEW) .]

3. Child advocacy centers; memorandum of understanding; participants. On the execution of a memorandum of understanding, a center may be established. A memorandum of understanding regarding participation in the operation of the center must be executed among the following:

A. The Bureau of Child and Family Services; [2013, c. 364, §1 (NEW).]

B. Representatives of state, county and municipal law enforcement agencies that investigate child sexual abuse and other child abuse and neglect in the district; [2013, c. 364, §1 (NEW).]

C. The district attorney who prosecutes child sexual abuse cases and other child abuse and neglect cases in the district; [2013, c. 364, §1 (NEW).]

D. Representatives of a sexual assault support center; and [2013, c. 364, §1 (NEW).]

E. Representatives of any other governmental entity that participates in child sexual abuse or other child abuse and neglect investigations or offers services to victims of child sexual abuse and other child abuse and neglect in the district and that wants to participate in the operation of the center. [2013, c. 364, §1 (NEW).]

[ 2013, c. 364, §1 (NEW) .]

4. Elements of memorandum of understanding. A memorandum of understanding under this section must include the agreement of each participant to cooperate in:

A. Developing a cooperative team approach to investigating child sexual abuse and other child abuse and neglect; [2013, c. 364, §1 (NEW).]

B. Reducing to the greatest extent possible the number of interviews required of a victim of child sexual abuse or other child abuse or neglect to minimize the negative impact of an investigation on the child; and [2013, c. 364, §1 (NEW).]

C. Developing, maintaining and supporting an environment that emphasizes the best interest of children and provides investigatory and rehabilitative services. [2013, c. 364, §1 (NEW).]

[ 2013, c. 364, §1 (NEW) .]

5. Office space and administrative services. A memorandum of understanding under this section may include the agreement of one or more participants to provide office space and administrative services necessary for the center's operation.

[ 2013, c. 364, §1 (NEW) .]

6. Child advocacy center duties. A center shall:

A. Assess victims of child sexual abuse and other child abuse and neglect and their families referred to the center by the department, a law enforcement agency or a district attorney to determine their needs for services relating to the investigation of child sexual abuse and other child abuse and neglect and provide those services; [2013, c. 364, §1 (NEW).]

B. Provide a facility at which a multidisciplinary team appointed under subsection 7 can meet to facilitate the efficient and appropriate disposition of child sexual abuse cases and other child abuse and neglect cases through the civil and criminal justice systems; and [2013, c. 364, §1 (NEW).]

C. Coordinate the activities of governmental entities relating to child sexual abuse and other child abuse and neglect investigations and delivery of services to victims of child sexual abuse and other child abuse and neglect and their families. [2013, c. 364, §1 (NEW).]

[ 2013, c. 364, §1 (NEW) .]

7. Multidisciplinary team. A center shall appoint a multidisciplinary team.

A. A multidisciplinary team must include employees of the participating agencies who are professionals involved in the investigation or prosecution of child sexual abuse cases and other child abuse and neglect cases. A multidisciplinary team may also include representatives of sexual assault support centers and professionals involved in the delivery of services, including medical and mental health services, to victims of child sexual abuse and other child abuse and neglect and the victims' families. [2013, c. 364, §1 (NEW).]

B. A multidisciplinary team shall meet at regularly scheduled intervals to:

(1) Review child sexual abuse and other child abuse and neglect cases determined to be appropriate for review by the multidisciplinary team. A multidisciplinary team may review a child sexual abuse case or other child abuse or neglect case in which the alleged abuser does not have custodial control or supervision of the child or is not responsible for the child's welfare or care; and

(2) Coordinate the actions of the entities involved in the investigation and prosecution of the cases and the delivery of services to the victims of child sexual abuse and other child abuse and neglect and the victims' families. [2013, c. 364, §1 (NEW).]

C. When acting in the member's official capacity, a multidisciplinary team member is authorized to receive confidential information for the purpose of carrying out the member's duties under this section. For purposes of this paragraph, "confidential information" includes confidential records regarding the investigation of reports of child sexual abuse and other child abuse and neglect, including videotaped interviews, and records, papers, files and communications regarding a person receiving services from or being investigated by the department. [2013, c. 364, §1 (NEW).]

[ 2013, c. 364, §1 (NEW) .]

8. Immunity from liability. A person is immune from civil liability for a recommendation or an opinion given in good faith while acting in the official scope of the person's duties as a member of a center's multidisciplinary team or as a staff member or volunteer of a center.

[ 2013, c. 364, §1 (NEW) .]

9. Confidential records. The files, reports, records, communications and working papers used or developed in providing services under this section are confidential and are not public records for purposes of Title 1, chapter 13, subchapter 1. Information may be disclosed only to the following in order for them to carry out their duties:

A. The department, department employees, law enforcement agencies, prosecuting attorneys, medical professionals and other state agencies that provide services to children and families; [2013, c. 364, §1 (NEW).]

B. The attorney for a child who is the subject of confidential records; and [2013, c. 364, §1 (NEW).]

C. A guardian ad litem appointed under section 4005 for a child who is the subject of confidential records. [2013, c. 364, §1 (NEW).]

[ 2013, c. 364, §1 (NEW) .]

10. Reports. Beginning January 2015, the department shall annually report to the joint standing committee of the Legislature having jurisdiction over health and human services matters regarding the centers. The report must include the number of centers and an overview of the protocols adopted by the centers and the effectiveness of the centers in coordinating the investigation and prosecution of child sexual abuse and other child abuse and neglect and referral of victims of child sexual abuse and other child abuse and neglect for treatment. The committee may submit legislation related to the report.

[ 2013, c. 364, §1 (NEW) .]

SECTION HISTORY

2013, c. 364, §1 (NEW).






Subchapter 3: INVESTIGATIONS AND EMERGENCY SERVICES

22 §4021. Investigations

1. Subpoenas and obtaining criminal history. The commissioner, his delegate or the legal counsel for the department may:

A. Issue subpoenas requiring persons to disclose or provide to the department information or records in their possession that are necessary and relevant to an investigation of a report of suspected abuse or neglect or suspicious child death, to a subsequent child protection proceeding or to a panel appointed by the department to review child deaths and serious injuries.

(1) The department may apply to the District Court to enforce a subpoena.

(2) A person who complies with a subpoena is immune from civil or criminal liability that might otherwise result from the act of turning over or providing information or records to the department; and [2007, c. 586, §14 (AMD).]

B. Obtain confidential criminal history record information and other criminal history record information under Title 16, chapter 7 that the commissioner, the commissioner's delegate or the legal counsel for the department considers relevant to an abuse or neglect case or the investigation of a suspicious child death. [2013, c. 267, Pt. B, §19 (AMD).]

[ 2013, c. 267, Pt. B, §19 (AMD) .]

2. Confidentiality. Information or records obtained by subpoena shall be treated in accordance with section 4008.

[ 1979, c. 733, §18 (NEW) .]

3. Interviewing the child without prior notification. The department may interview a child without prior notification under the following provisions.

A. The department may interview a child without prior notification to the parent or custodian when the department has reasonable grounds to believe that prior notice would increase the threat of serious harm to the child or another person. The department may conduct one initial interview with a child without prior notification to the parent or custodian of the child when the child contacts the department or a person providing services puts the child into contact with the department. [1989, c. 270, §7 (AMD).]

B. The interview may take place at a school, hospital, police station or other place where the child is present. [1981, c. 369, §10 (NEW).]

C. Upon the request of a department employee, school officials shall permit the department to meet with and interview the child when the child is present at the school.

(1) School officials may require that the department employee requesting to interview the child provide a written certification that in the department's judgment the interview is necessary to carry out the department's duties under this chapter.

(2) The department caseworker shall discuss the circumstances of the interview and any relevant information regarding the alleged abuse or neglect with the child's teacher or guidance counselor or the school's nurse, social worker or principal, as the caseworker determines is necessary for the provision of any needed emotional support to the child prior to and following the interview.

(3) In order for the department to be able to conduct interviews in a manner consistent with good forensic practice, except as provided in subparagraph (1), school officials may not place any conditions on the department’s ability to conduct the interview. Without limiting the generality of this subparagraph, school officials are specifically prohibited from:

(a) Requiring that certain persons be present during the interview;

(b) Prohibiting certain persons from being present during the interview; and

(c) Requiring notice to or consent from a parent or guardian.

(4) School officials shall provide an appropriate, quiet and private place for the interview to occur.

(5) That the department intends to interview the child is confidential information and may not be disclosed to any person except those school officials, including an attorney for the school, who need the information to comply with the provisions of this paragraph.

(6) School personnel who assist the department in making the child available for the interview or who otherwise comply with this paragraph are "participating in a related child protection investigation or proceeding" for purposes of section 4014.

Violation of this paragraph subjects any person involved in the violation, including individual school personnel, to the penalty provided in section 4009. This section does not apply to out-of-home abuse and neglect allegations as covered under chapter 1674. [2015, c. 283, §1 (AMD).]

[ 2015, c. 283, §1 (AMD) .]

4. Audio recording of planned interviews of children. To the extent possible, the department shall audio record all planned questioning of and planned interviews with children. No later than February 1, 2003, the commissioner shall provisionally adopt rules in accordance with Title 5, chapter 375 to establish procedures for the audio recording of planned questioning of and planned interviews with children. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter II-A and must be reviewed before final approval by the joint standing committee of the Legislature having jurisdiction over judiciary matters.

Information collected in an interview that was not audio recorded may not be excluded from use in court proceedings solely because the interview was not audio recorded.

[ 2001, c. 696, §23 (NEW) .]

5. Right to record. A person being questioned or interviewed under this chapter or the parent of a child who is the subject of a proceeding under this chapter may not be prohibited from audio recording the questioning or interview.

[ 2001, c. 696, §23 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1981, c. 369, §10 (AMD). 1989, c. 270, §7 (AMD). 1993, c. 294, §5 (AMD). 2001, c. 696, §23 (AMD). 2007, c. 132, §1 (AMD). 2007, c. 586, §§14, 15 (AMD). 2013, c. 267, Pt. B, §19 (AMD). 2015, c. 283, §1 (AMD).



22 §4022. Voluntary care

On the written request of a person responsible for the child, the department may care for that child for a specified period by agreement, unless a custodian objects. Voluntary care agreements shall not affect custody. The department may require reimbursement from a parent or custodian for these services. [1979, c. 733, §18 (NEW).]

SECTION HISTORY

1979, c. 733, §18 (NEW).



22 §4023. Short-term emergency services

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Agency" means a person with a contract or written agreement with the department to provide short-term emergency services. [1979, c. 733, §18 (NEW).]

B. "Short-term emergency services" means protective services, emergency shelter care, counselling, emergency medical treatment and other services which are essential to the care and protection of a child. These services may include emergency caretaker or homemaker services in the child's home or care outside his home when no parent or other responsible adult is available and willing to care for the child in his home. [1979, c. 733, §18 (NEW).]

[ 1979, c. 733, §18 (NEW) .]

2. Authorization. The department may provide short-term emergency services, directly or through contracts or written agreements with agencies, to a child who has been or appears to be:

A. Threatened with serious harm; [1979, c. 733, §18 (NEW).]

B. A runaway from the child's parents or custodian; [1989, c. 270, §8 (AMD).]

C. Without any person responsible for the child; [2003, c. 626, §1 (AMD).]

D. Taken into interim care under Title 15, section 3501, by a law enforcement officer; or [2003, c. 626, §2 (AMD).]

E. In a situation in which the child has lost both parents as a result of a homicide or has lost one parent and the other parent has been arrested, detained or sentenced and committed to a state correctional facility, state mental health institute or county jail for an offense related to the homicide. [2003, c. 626, §3 (NEW).]

[ 2003, c. 626, §§1-3 (AMD) .]

3. Consent to treatment. The department may give consent for the child to receive necessary emergency medical treatment while receiving short-term emergency services. When the department has given its consent, a physician or health care provider shall be immune from civil liability for providing emergency medical treatment without the informed consent of the child or the child's parents or custodian.

[ 1979, c. 733, §18 (NEW) .]

4. Contacting parents. The following procedures shall apply.

A. Prior to or on initiating short-term emergency services, the department or agency shall take reasonable steps to notify a custodian that the child will receive or is receiving the services. Notwithstanding this subsection, shelters for homeless children, as defined in section 8101, subsection 4-A, are governed by the parental notification requirements contained in the Department of Health and Human Services rules for the licensure of shelters for homeless children. [1989, c. 270, §9 (AMD); 1989, c. 819, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

B. Short-term emergency services, except for medical treatment, shall not be provided to a child who expresses a clear desire not to receive them. [1979, c. 733, §18 (NEW).]

C. If a parent or custodian objects to medical treatment, it shall be discontinued within 6 hours of receiving the objection. [1979, c. 733, §18 (NEW).]

[ 1989, c. 270, §9 (AMD); 1989, c. 819, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

5. Time limit. Short-term emergency services shall not exceed 72 hours from the time of the department's assumption of responsibility for the child. Notwithstanding this subsection, shelters for homeless children, as defined in section 8101, subsection 4-A, are governed by the time-limit requirements contained in the Department of Health and Human Services rules for the licensure of shelters for homeless children.

[ 1989, c. 270, §10 (AMD); 1989, c. 819, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

6. Parent's obligations. Providing short-term emergency services to a child shall not affect a parent's obligation for the support of the child.

[ 1979, c. 733, §18 (NEW) .]

7. Reimbursement. The department may, by agreement or court order, obtain reimbursement from a parent for the support of a child who receives short-term emergency services. An agency may also obtain reimbursement from a parent subject to its contract or written agreement with the department.

[ 1979, c. 733, §18 (NEW) .]

8. Emergency assessment. In the event of a homicide as described in subsection 2, paragraph E, the department shall perform an emergency assessment for the purposes of temporary placement with a relative or other responsible person. The department shall provide a copy of the assessment performed under this subsection to the law enforcement personnel involved with the family of the child.

[ 2003, c. 626, §4 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1983, c. 354, §5 (AMD). 1989, c. 270, §§8-10 (AMD). 1989, c. 819, §§3,4 (AMD). 2003, c. 626, §§1-4 (AMD). 2003, c. 689, §B6 (REV).



22 §4024. Department responsible for required services

If the department requires that a child receive mental health services or other medical services as an alternative to the initiation of a child protection proceeding, the department shall inform the person responsible for the child that the services must be approved by the department. If the person responsible for the child's medical expenses is unable to pay for the services required, the department shall inform the person responsible for the child that the department will pay for the services if the services are approved by the department. [1991, c. 623, (NEW).]

SECTION HISTORY

1991, c. 623, (NEW).






Subchapter 4: PROTECTION ORDERS; PERMANENCY GUARDIANSHIP

22 §4031. Jurisdiction; venue

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Jurisdiction. The following provisions govern jurisdiction.

A. The District Court has jurisdiction over child protection proceedings and jurisdiction over petitions for adoption from permanency guardianship filed by the department. [2011, c. 402, §3 (AMD).]

B. The Probate Court and the Superior Court have concurrent jurisdiction to act on requests for preliminary child protection orders under section 4034. As soon as the action is taken by the Probate Court or the Superior Court, the matter must be transferred to the District Court. [2011, c. 402, §3 (AMD).]

C. [1989, c. 270, §12 (RP).]

D. The District Court has jurisdiction over judicial reviews transferred to the District Court pursuant to Title 18-A, section 9-205. [1995, c. 694, Pt. D, §40 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2011, c. 402, §3 (AMD) .]

2. Venue.

A. Petitions shall be brought in the district where the child legally resides or where the child is present. When a child is in voluntary placement with the department or an agency, the petition may be brought only in the district where he legally resides. [1979, c. 733, §18 (NEW).]

B. The court, for the convenience of the parties or in the interests of justice, may transfer the petitions to another district or division. [1979, c. 733, §18 (NEW).]

C. A judge from another district, division or county may hear a petition and make a preliminary or final protection order if no judge is available in the district and division in which the petition is filed. [1979, c. 733, §18 (NEW).]

[ 1979, c. 733, §18 (NEW) .]

3. (TEXT EFFECTIVE UNTIL 7/1/16) Scope of authority. The court shall consider and act on child protection petitions regardless of other decrees regarding a child's care and custody. The requirements and provisions of Title 19-A, chapter 58 do not apply to child protection proceedings. If custody is an issue in another pending proceeding, the proceedings may be consolidated in the District Court with respect to the custody issue. In any event, the court shall make an order on the child protection petition in accordance with this chapter. That order takes precedence over any prior order regarding the child's care and custody.

[ RR 1999, c. 1, §29 (COR) .]

3. (TEXT EFFECTIVE 7/1/16) Scope of authority. The court shall consider and act on child protection petitions regardless of other decrees regarding a child's care and custody. The requirements and provisions of Title 19-A, chapter 58 do not apply to child protection proceedings. If custody or parentage is an issue in another pending proceeding, the proceedings may be consolidated in the District Court with respect to the issue of custody, parentage or both. In any event, the court shall make an order on the child protection petition in accordance with this chapter. That order takes precedence over any prior order regarding the child's care and custody.

[ 2015, c. 296, Pt. C, §28 (AMD); 2015, c. 296, Pt. D, §1 (AFF) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1985, c. 547, (AMD). 1989, c. 270, §§11,12 (AMD). 1991, c. 548, §A19 (AMD). 1993, c. 686, §9 (AMD). 1993, c. 686, §13 (AFF). 1995, c. 694, §§D40,41 (AMD). 1995, c. 694, §E2 (AFF). RR 1999, c. 1, §29 (COR). 2011, c. 402, §3 (AMD). 2015, c. 296, Pt. C, §28 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



22 §4032. Child protection petition; petitioners; content; filing

1. Who may petition. Petitions may be brought by:

A. The department through an authorized agent; [1979, c. 733, §18 (NEW).]

B. A police officer or sheriff; or [1979, c. 733, §18 (NEW).]

C. Three or more persons. [1979, c. 733, §18 (NEW).]

[ 1979, c. 733, §18 (NEW) .]

2. Contents of petition. A petition must be sworn and include at least the following:

A. Name, date, place of birth and municipal residence, if known, of each child; [1979, c. 733, §18 (NEW).]

B. The name and address of the petitioner and the nature of the petitioner's relationship to the child; [2001, c. 696, §24 (AMD).]

C. Name and municipal residence, if known, of each parent and custodian; [1979, c. 733, §18 (NEW).]

D. A summary statement of the facts that the petitioner believes constitute the basis for the petition; [2001, c. 696, §24 (AMD).]

E. An allegation that is sufficient for court action; [2001, c. 696, §24 (AMD).]

F. A request for specific court action; [1979, c. 733, §18 (NEW).]

G. A statement that the parents and custodians are entitled to legal counsel in the proceedings and that, if they want an attorney but are unable to afford one, they should contact the court as soon as possible to request appointed counsel; [2001, c. 696, §24 (AMD).]

H. A statement that petition proceedings could lead to the termination of parental rights under section 4051 et seq.; [2001, c. 696, §24 (AMD).]

I. A statement explaining the specific reasonable efforts made to prevent the need to remove the child from the home or to resolve jeopardy; [2001, c. 696, §24 (NEW).]

J. The names of relatives who may be able to provide care for the child; and [2001, c. 696, §24 (NEW).]

K. The names of relatives who are members of an Indian tribe. [2001, c. 696, §24 (NEW).]

[ 2001, c. 696, §24 (AMD) .]

3. Hearing date. On the filing of a petition, the court shall set the earliest practicable time and date for a hearing.

[ 1979, c. 733, §18 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 2001, c. 696, §24 (AMD).



22 §4033. Service and notice

1. Petition service. A child protection petition shall be served as follows:

A. The petition and a notice of hearing shall be served on the parents and custodians, the guardian ad litem for the child and any other party at least 10 days prior to the hearing date. A party may waive this time requirement if the waiver is written and voluntarily and knowingly executed in court before a judge. Service shall be made in accordance with the District Court Civil Rules. [1979, c. 733, §18 (NEW).]

B. If the department is not the petitioner, the petitioner shall serve a copy of the petition and notice of hearing on the State. [1979, c. 733, §18 (NEW).]

[ 1979, c. 733, §18 (NEW) .]

2. Notice of preliminary protection order. If there is to be a request for a preliminary protection order, the petitioner shall, by any reasonable means, attempt to notify the parents and custodians of his intent to request that order and of the time and place at which he will make the request. This notice is not required if the petitioner includes in the petition a sworn statement of his belief that:

A. The child would suffer serious harm during the time needed to notify the parents or custodians; or [1979, c. 733, §18 (NEW).]

B. Prior notice to the parents or custodians would increase the risk of serious harm to the child or petitioner. [1979, c. 733, §18 (NEW).]

[ 1979, c. 733, §18 (NEW) .]

3. Service of preliminary protection order. If the court makes a preliminary protection order, a copy of the order shall be served on the parents and custodians by:

A. In-hand delivery by the judge or court clerk to any parent, custodian or their counsel who is present when the order is made; [1979, c. 733, §18 (NEW).]

B. Service in accordance with the Maine Rules of Civil Procedure. Notwithstanding the Maine Rules of Civil Procedure, the court may waive service by publication of a preliminary protection order for a party whose whereabouts are unknown if the department shows by affidavit that diligent efforts have been made to locate the party; or [1989, c. 819, §5 (AMD).]

C. Another manner ordered by the court. [1979, c. 733, §18 (NEW).]

[ 1989, c. 819, §5 (AMD) .]

3-A. Information provided to parents. When the court makes a preliminary protection order on a child who is physically removed from his parents or custodians, the following information shall be provided to the parents or custodians in written form by the petitioner at the time of removal of the child:

A. The assigned caseworker's name and work telephone number; [1987, c. 395, Pt. A, §90 (NEW).]

B. The location where the child will be taken; and [1987, c. 395, Pt. A, §90 (NEW).]

C. A copy of the complete preliminary protection order. [1987, c. 395, Pt. A, §90 (NEW).]

This information is not required if the petitioner includes in the petition a sworn statement of his belief that providing the information would cause the threat of serious harm to the child, the substitute care giver, the petitioner or any other person.

[ 1987, c. 395, Pt. A, §90 (NEW) .]

4. Service of final protection order. The court shall deliver in-hand at the court, or send by ordinary mail promptly after it is entered, a copy of the final protection order to the parent's or custodian's counsel or, if no counsel, to the parents or custodians. The copy of the order shall include a notice to them of their rights under section 4038. Lack of compliance with this subsection does not affect the validity of the order.

[ 1979, c. 733, §18 (NEW) .]

5. Notice to foster parents, preadoptive parents and relatives providing care. The department shall provide written notice of all proceedings in advance of the proceeding to foster parents, preadoptive parents and relatives providing care. The notice must be dated and signed, must include a statement that foster parents, preadoptive parents and relatives providing care are entitled to notice of and a right to be heard in any proceeding held with respect to the child and must contain the following language:

"The right to be heard includes only the right to testify and does not include the right to present other witnesses or evidence, to attend any other portion of the proceeding or to have access to pleadings or records."

A copy of the notice must be filed with the court prior to the proceeding.

[ 2007, c. 255, §5 (AMD) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1987, c. 395, §A90 (AMD). 1989, c. 819, §5 (AMD). 1997, c. 715, §B6 (AMD). 1997, c. 715, Pt. B, §6 (NEW). 2007, c. 255, §5 (AMD).



22 §4034. Request for a preliminary protection order

1. Request. A petitioner may add to a child protection petition a request for a preliminary protection order or may request a preliminary protection order separately from the child protection petition. A request for a preliminary protection order must include a sworn summary of facts to support the request.

[ 2001, c. 696, §25 (AMD) .]

2. Order. If the court finds by a preponderance of the evidence presented in the sworn summary or otherwise that there is an immediate risk of serious harm to the child, it may order any disposition under section 4036. A preliminary protection order automatically expires at the time of the issuing of a final protection order under section 4035 or a judicial review order under section 4038.

[ 2001, c. 696, §25 (AMD) .]

3. Custodial consent. If the custodian consents in writing and the consent is voluntarily and knowingly executed in court before a judge, or the custodian does not appear after proper notice has been given, then the hearing on the preliminary protection order need not be held, except as provided in subsection 4.

[ 1983, c. 184, §3 (AMD) .]

4. Summary preliminary hearing. If the custodial parent appears and does not consent, or if a noncustodial parent requests a hearing, then the court shall hold a summary preliminary hearing on that order within 14 days but not less than 7 days of its issuance or request. If a parent or custodian is not served with the petition before the summary preliminary hearing, the parent or custodian may request a subsequent preliminary hearing within 10 days after receipt of the petition. The petitioner bears the burden of proof. At a summary preliminary hearing, the court may limit testimony to the testimony of the caseworker, parent, custodian, guardian ad litem, foster parent, preadoptive parent or relative providing care and may admit evidence, including reports and records, that would otherwise be inadmissable as hearsay evidence. If after the hearing the court finds by a preponderance of the evidence that returning the child to the child's custodian would place the child in immediate risk of serious harm, it shall continue the order or make another disposition under section 4036. If the court's preliminary order includes a finding of an aggravating factor, the court may order the department not to commence reunification or to cease reunification, in which case the court shall conduct a hearing on jeopardy and conduct a permanency planning hearing. The hearings must commence within 30 days of entry of the preliminary order.

[ 2001, c. 696, §26 (AMD) .]

5. Contents of order. The preliminary protection order must include a notice to the parents and custodians of their right to counsel, as required under section 4032, subsection 2, paragraph G and, if the order was made without consent, notice of the date and time of the summary preliminary hearing. The order must include a notice to the parent or custodian that if a parent or custodian is not served with the petition before the summary preliminary hearing, the parent or custodian is entitled to request a subsequent preliminary hearing within 10 days after receipt of the petition. The order must include a notice that visitation must be scheduled within 7 days of the issuance of the order unless there is a compelling reason not to schedule visitation.

[ 2001, c. 696, §27 (AMD) .]

6. Visitation. When the court issues a preliminary protection order, the court shall order the department to schedule visitation with the child's parents and siblings within 7 days of the issuance of the order, unless there is a compelling reason not to schedule such visitation.

[ 2001, c. 696, §28 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1983, c. 184, §§3,4 (AMD). 1997, c. 715, §§A4,5 (AMD). 2001, c. 696, §§25-28 (AMD).



22 §4034-A. Evidence and findings inadmissible

1. Evidence. The exception under section 4034, subsection 4 for the admission of evidence that would otherwise be inadmissible hearsay applies to only the preliminary protection hearing under section 4034, subsection 4. Evidence admitted under that exception is not admissible in any other proceeding unless the evidence is admitted pursuant to the laws and rules of evidence applicable to that other proceeding.

[ 2001, c. 696, §29 (NEW) .]

2. Findings. A finding made at the conclusion of a preliminary protection hearing based on evidence that would otherwise be inadmissible hearsay admitted under section 4034, subsection 4 is not admissible in any other proceeding.

[ 2001, c. 696, §29 (NEW) .]

SECTION HISTORY

2001, c. 696, §29 (NEW).



22 §4035. Hearing on jeopardy order petition

1. Hearing required. The court shall hold a hearing prior to making a jeopardy order.

[ 1997, c. 715, Pt. A, §7 (AMD) .]

2. Adjudication. After hearing evidence, the court shall make a finding, by a preponderance of the evidence, as to whether the child is in circumstances of jeopardy to the child's health or welfare.

A. The court shall make a fresh determination of the question of jeopardy and may not give preclusive effect to the findings of fact made at the conclusion of the hearing under section 4034, subsection 4. [2001, c. 696, §30 (NEW).]

B. The court shall make findings of fact on the record upon which the jeopardy determination is made. [2001, c. 696, §30 (NEW).]

C. The court shall make a jeopardy determination with regard to each parent who has been properly served. [2001, c. 696, §30 (NEW).]

[ 2001, c. 696, §30 (AMD) .]

2-A. Conviction or adjudication for certain sex offenses; presumption. There is a rebuttable presumption:

A. That the person seeking custody or contact with the child would create a situation of jeopardy for the child if any contact were to be permitted and that contact is not in the best interest of the child if the court finds that the person:

(1) Has been convicted of an offense listed in Title 19-A, section 1653, subsection 6-A, paragraph A in which the victim was a minor at the time of the offense and the person was at least 5 years older than the minor at the time of the offense except that, if the offense was gross sexual assault under Title 17-A, section 253, subsection 1, paragraph B or C, or an offense in another jurisdiction that involves conduct that is substantially similar to that contained in Title 17-A, section 253, subsection 1, paragraph B or C, and the minor victim submitted as a result of compulsion, the presumption applies regardless of the ages of the person and the minor victim at the time of the offense; or

(2) Has been adjudicated in an action under Title 22, chapter 1071 of sexually abusing a person who was a minor at the time of the abuse.

The person seeking custody or contact with the child may produce evidence to rebut the presumption; and [2007, c. 513, §6 (AMD).]

B. That the parent or person responsible for the child would create a situation of jeopardy for the child if the parent or person allows, encourages or fails to prevent contact between the child and a person who:

(1) Has been convicted of an offense listed in Title 19-A, section 1653, subsection 6-A, paragraph A in which the victim was a minor at the time of the offense and the person was at least 5 years older than the minor at the time of the offense except that, if the offense was gross sexual assault under Title 17-A, section 253, subsection 1, paragraph B or C and the minor victim submitted as a result of compulsion, the presumption applies regardless of the ages of the person and the minor victim at the time of the offense; or

(2) Has been adjudicated in an action under Title 22, chapter 1071 of sexually abusing a person who was a minor at the time of the abuse.

The parent or person responsible for the child may produce evidence to rebut the presumption. [2005, c. 366, §7 (NEW).]

[ 2007, c. 513, §6 (AMD) .]

3. Grounds for disposition. If the court determines that the child is in circumstances of jeopardy to the child's health or welfare, the court shall hear any relevant evidence regarding proposed dispositions, including written or oral reports, recommendations or case plans. The court shall then make a written order of any disposition under section 4036. If, after reasonable effort, the department has been unable to serve a parent by the time of the hearing under subsection 1, the court may order any disposition under section 4036 until such time as the parent is served and a jeopardy determination is made with regard to that parent. If possible, this dispositional phase must be conducted immediately after the adjudicatory phase. Written materials to be offered as evidence must be made available to each party's counsel and the guardian ad litem reasonably in advance of the dispositional phase.

[ 2001, c. 696, §31 (AMD) .]

4. Final protection order.

[ 1997, c. 715, Pt. A, §8 (RP) .]

4-A. Jeopardy order. The court shall issue a jeopardy order within 120 days of the filing of the child protection petition.

This time period does not apply if good cause is shown. Good cause does not include a scheduling problem.

[ 1997, c. 715, Pt. A, §9 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1983, c. 184, §5 (AMD). 1991, c. 176, §2 (AMD). 1995, c. 481, §2 (AMD). 1997, c. 475, §1 (AMD). 1997, c. 715, §§A6-9 (AMD). 2001, c. 696, §§30,31 (AMD). 2005, c. 366, §7 (AMD). 2007, c. 513, §6 (AMD).



22 §4036. Disposition and principles

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Disposition. In a protection order, the court may order one or more of the following:

A. No change in custody; [1979, c. 733, §18 (NEW).]

B. Departmental supervision of the child and family in the child's home; [1979, c. 733, §18 (NEW).]

C. That the child, the custodians, the parents and other appropriate family members accept treatment or services to ameliorate the circumstances related to the jeopardy; [1979, c. 733, §18 (NEW).]

D. Necessary emergency medical treatment for the child when the custodians are unwilling or unable to consent; [1979, c. 733, §18 (NEW).]

E. Emancipation of the child, if the requirements of Title 15, section 3506-A are met; [1983, c. 480, Pt. B, §27 (AMD).]

F. Removal of the child from his custodian and granting custody to a noncustodial parent, other person or the department; [1979, c. 733, §18 (NEW).]

F-1. Removal of the perpetrator from the child's home, prohibiting direct or indirect contact with the child by the perpetrator and prohibiting other specific acts by the perpetrator which the court finds may threaten the child; [1985, c. 164, (NEW).]

F-2. Visitation between the child and a sibling pursuant to section 4068; [2005, c. 526, §1 (NEW).]

G. Payment by the parents of a reasonable amount of support for the child as determined or modified according to Title 19-A, chapter 63; [1995, c. 694, Pt. D, §42 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

G-1. [1997, c. 715, Pt. A, §10 (RP).]

G-2. If the court's jeopardy order includes a finding of an aggravating factor, the court may order the department to cease reunification, in which case a permanency planning hearing must commence within 30 days of the order to cease reunification. [1997, c. 715, Pt. A, §11 (NEW).]

H. Other specific conditions governing custody; or [1995, c. 405, §22 (AMD).]

I. The court may not order and the State may not pay for the defendant to attend a batterers' intervention program unless the program is certified under Title 19-A, section 4014. [1995, c. 694, Pt. D, §43 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2005, c. 526, §1 (AMD) .]

1-A. Parental rights and responsibilities orders. Upon request of a parent, the court may enter an order awarding parental rights and responsibilities pursuant to Title 19-A, section 1653 if the court determines that the order will protect the child from jeopardy and is in the child’s best interest as defined in Title 19-A, section 1653, subsection 3. The court shall ensure that proper notice was given that the child protective case may be disposed of through an order awarding parental rights and responsibilities upon request of a parent. If the court enters an order pursuant to this subsection:

A. The court shall direct the clerk to open a family matters case on behalf of the parties and require the case to be appropriately docketed without a separate initial filing by the parties. The court shall require the parties to complete the income affidavits, child support worksheets and supporting documentation as required in Title 19-A, chapter 63. The court shall enter the order awarding parental rights and responsibilities pursuant to Title 19-A, section 1653; [2013, c. 294, §1 (AMD).]

A-1. The order awarding parental rights and responsibilities may not include reference to or discussion of the child protective case, although the court may identify any jeopardy that remains as a finding of fact. Child protective case documents are confidential, and the court shall seal and keep confidential any documents from the child protective case that are made a part of the record of the family matters case opened under paragraph A; [2013, c. 294, §1 (NEW).]

B. The order awarding parental rights and responsibilities is subject to modification or termination in the same manner as other orders entered pursuant to Title 19-A, section 1653; [2013, c. 294, §1 (AMD).]

C. Any person who requests a modification or termination of the order awarding parental rights and responsibilities must serve the department with the motion or petition; [2013, c. 294, §1 (AMD).]

D. The department is not a party to proceedings to modify or terminate the order awarding parental rights and responsibilities unless otherwise ordered by the court; [2013, c. 294, §1 (AMD).]

D-1. The court may either:

(1) Immediately dismiss the child protection action; or

(2) Enter a provisional order awarding parental rights and responsibilities and, after the passage of a period set by the court not to exceed 6 months, the child protection action must be dismissed, with the order awarding parental rights and responsibilities becoming permanent, unless there is good cause shown in writing to continue the child protection action; and [2013, c. 294, §1 (NEW).]

E. [2013, c. 294, §1 (RP).]

F. When a provisional order awarding parental rights and responsibilities is entered under paragraph D-1, subparagraph (2), the court may terminate the appointments of the guardian ad litem and attorneys for parents and guardians. When the child protection action is dismissed under paragraph D-1, subparagraph (1) or (2), the court shall terminate the appointments of the guardian ad litem and attorneys for parents and guardians. After the appointments are terminated, the attorneys and guardian ad litem have no further responsibilities to their clients or the court. [2013, c. 294, §1 (AMD).]

[ 2013, c. 294, §1 (AMD) .]

2. Principles. In determining the disposition, the court shall apply the following principles in this priority:

A. Protect the child from jeopardy to his health or welfare; [1979, c. 733, §18 (NEW).]

B. Give custody to a parent if appropriate conditions can be applied; [1979, c. 733, §18 (NEW).]

C. Make disposition in the best interests of the child; and [1979, c. 733, §18 (NEW).]

D. Terminate department custody at the earliest possible time. [1979, c. 733, §18 (NEW).]

[ 1979, c. 733, §18 (NEW) .]

2-A. (TEXT EFFECTIVE 7/1/16) Determination of parentage. In a protection order or in a judicial review order, the court may determine the parentage of the child. The court's determination of the child's parentage must be made pursuant to Title 19-A, chapter 61 and has the same legal effect as a determination of parentage made pursuant to that chapter.

[ 2015, c. 296, Pt. C, §29 (NEW); 2015, c. 296, Pt. D, §1 (AFF) .]

3. Time of order. The order may be for a specified period, with a review at the end of that period, or it may be for an indeterminate period, not beyond age 18.

[ 1979, c. 733, §18 (NEW) .]

4. Disposition of child in custody of department. The court may not order that a child who has been ordered into the custody of the department be placed with a parent. Nothing in this subsection prevents the department from placing a child in its custody in the home of a parent for a trial period.

[ 1985, c. 739, §10 (NEW) .]

5. Notice of criminal penalties. If an order is issued under this section that contains a provision subject to criminal penalties under section 4036-A, the order must indicate in a clear and conspicuous manner the potential consequences of violating the order.

[ 1993, c. 443, §1 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1983, c. 480, §B27 (AMD). 1985, c. 164, (AMD). 1985, c. 739, §§8-10 (AMD). 1989, c. 834, §B15 (AMD). 1993, c. 443, §1 (AMD). 1995, c. 405, §§21-23 (AMD). 1995, c. 694, §§D42,43 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 715, §§A10,11 (AMD). 2005, c. 526, §1 (AMD). 2007, c. 256, §1 (AMD). 2013, c. 294, §1 (AMD). 2015, c. 296, Pt. C, §29 (AMD). 2015, c. 296, Pt. D, §1 (AFF).



22 §4036-A. Criminal penalty

1. Definition. For purposes of this section, "order" means an order entered in a case filed pursuant to this chapter.

[ 1993, c. 443, §2 (NEW) .]

2. Crime committed. When disposition under section 4036 includes a provision that a party named in a petition not have contact with a child or children named in the petition or a provision that a party named in the petition not enter the residence of a child or children named in the petition, and the party has prior actual notice of the order containing those provisions, violation of that provision is a Class D crime. The criminal sanctions in this subsection are in addition to and not in lieu of contempt powers of the court.

[ 1993, c. 443, §2 (NEW) .]

3. Warrantless arrest. Notwithstanding any statutory provision to the contrary, an arrest for criminal violation of an order may be without warrant upon probable cause whether or not the violation is committed in the presence of the law enforcement officer. The law enforcement officer may verify, if necessary, the existence of an order by telephone or radio communication with an agency with knowledge of the order.

[ 1993, c. 443, §2 (NEW) .]

SECTION HISTORY

1993, c. 443, §2 (NEW).



22 §4036-B. Removal of child from home

1. Application. The provisions of this section apply in any case in which the court orders, or has ordered, the removal of a child from home.

[ 2003, c. 408, §1 (NEW) .]

2. Welfare of child. Before a court may order removal of a child from home, the court must specifically find that remaining in the home is contrary to the welfare of the child.

[ 2003, c. 408, §1 (NEW) .]

3. Reasonable efforts to prevent removal. The department shall make reasonable efforts to prevent removal of the child from home, unless the court finds the presence of an aggravating factor. In an order providing for removal of the child from home, or within 60 days of the date of removal of the child from home, the court shall make a finding:

A. Whether or not the department has made reasonable efforts to prevent the removal of the child from home; and [2003, c. 408, §1 (NEW).]

B. If the court finds that the department did not make reasonable efforts to prevent the removal of the child from home, whether or not there is an aggravating factor. [2003, c. 408, §1 (NEW).]

[ 2003, c. 408, §1 (NEW) .]

3-A. Notification to relatives. Except as required by family or domestic violence safety precautions, the department shall exercise due diligence to identify and provide notice to all known grandparents and other adult relatives within 30 days after the removal of a child from the custody of a parent or custodian. Failure to comply with this provision does not affect service on a parent or custodian.

[ 2011, c. 402, §4 (NEW) .]

4. Reasonable efforts to reunify. The department shall make reasonable efforts to rehabilitate and reunify the family as provided in section 4041, subsection 1-A unless the court has ordered that the department need not commence or may cease reunification pursuant to section 4041, subsection 2. In the jeopardy order pursuant to section 4035 and in each judicial review order pursuant to section 4038, the court shall make a finding whether or not the department has made reasonable efforts to rehabilitate and reunify the family.

[ 2003, c. 408, §1 (NEW) .]

5. Reasonable efforts to finalize permanency plan. The department shall make reasonable efforts to finalize the permanency plan. In each order determining a permanency plan pursuant to section 4038-B, the court shall make a finding whether or not the department has made reasonable efforts to finalize the permanency plan.

[ 2005, c. 372, §3 (AMD) .]

6. Requirements for findings. A court order making any finding required by this section must:

A. Be in writing; [2003, c. 408, §1 (NEW).]

B. State that the finding was based on the specific facts and circumstances relating to the child; and [2003, c. 408, §1 (NEW).]

C. Explicitly document the basis for the finding. [2003, c. 408, §1 (NEW).]

[ 2003, c. 408, §1 (NEW) .]

SECTION HISTORY

2003, c. 408, §1 (NEW). 2005, c. 372, §3 (AMD). 2011, c. 402, §4 (AMD).



22 §4037. Authority of custodian

When custody of the child is ordered to the department or other custodian under a preliminary or final protection order, the custodian has full custody of the child subject to the terms of the order and other applicable law. [2015, c. 187, §1 (NEW).]

1. Adoption. Custody does not include the right to initiate adoption proceedings without parental consent, except as provided under Title 18-A, section 9-302.

[ 2015, c. 187, §1 (NEW) .]

2. Withhold or withdraw life-sustaining medical treatment. Except as provided in paragraphs A and B, the custodian may not withhold or withdraw life-sustaining medical treatment.

A. The custodian may withhold or withdraw life-sustaining medical treatment if the parental rights of the parents of the child have been terminated pursuant to section 4055 and the custodian determines that withholding or withdrawing life-sustaining medical treatment is in the best interests of the child after considering the factors in paragraph C and the opinions of the child's treating physicians. [2015, c. 187, §1 (NEW).]

B. If the parental rights of one or more parent of the child have not been terminated, the custodian under a preliminary or final child protection order may withhold or withdraw life-sustaining medical treatment:

(1) If the parent or parents whose parental rights have not been terminated consent to the custodian having that authority and the custodian determines that withholding or withdrawing life-sustaining medical treatment is in the best interests of the child after considering the factors in paragraph C and the opinions of the child's treating physicians; or

(2) If any parent whose parental rights have not been terminated does not consent, after notice and hearing, the District Court finds by clear and convincing evidence that:

(a) All of the nonconsenting parents are unfit under one or more of the grounds for termination in section 4055, subsection 1, paragraph B, subparagraph (2), division (b); and

(b) Withholding or withdrawing life-sustaining medical treatment is in the best interests of the child. [2015, c. 187, §1 (NEW).]

C. Withholding or withdrawing life-sustaining medical treatment is in the best interests of the child if the child is in a persistent vegetative state or suffers from another irreversible medical condition that severely impairs mental and physical functioning, with poor long-term medical prognosis, and the child would experience additional pain and suffering if life-sustaining medical treatment were administered. [2015, c. 187, §1 (NEW).]

[ 2015, c. 187, §1 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1981, c. 369, §11 (AMD). 1993, c. 686, §10 (AMD). 1993, c. 686, §13 (AFF). 1995, c. 694, §D44 (AMD). 1995, c. 694, §E2 (AFF). 2015, c. 187, §1 (RPR).



22 §4037-A. Extended care

1. Extended care requirements. A person who is 18, 19 or 20 years of age and who attained 18 years of age while in the care and custody of the State may continue to receive care and support if the person:

A. Is enrolled in secondary school or its equivalent or is enrolled in postsecondary or career and technical school; [2011, c. 402, §5 (NEW).]

B. Is participating in a program or activity that promotes employment or removes barriers to employment; [2011, c. 402, §5 (NEW).]

C. Is employed for at least 80 hours per month; or [2011, c. 402, §5 (NEW).]

D. Is found to be in special circumstances, including but not limited to being incapable of qualifying under paragraphs A to C due to a documented medical or behavioral health condition. [2011, c. 402, §5 (NEW).]

[ 2011, c. 402, §5 (NEW) .]

2. Placement. A person who qualifies for care and support under this section may be placed in a supervised setting in which the person lives independently, in a foster home or in a group home.

[ 2011, c. 402, §5 (NEW) .]

3. Judicial review. The District Court shall hold a judicial review for each person who qualifies for care and support under this section at least once every 12 months. The court shall hear evidence and shall consider the original reason for the extended care and support of the person and the agreement of extended care and support between the department and the person. The court shall, after hearing or by agreement, make written findings, based on a preponderance of the evidence, that determine:

A. The safety of the person in the person's placement; [2011, c. 402, §5 (NEW).]

B. The services needed to transition the person from extended care and support to independent living; and [2011, c. 402, §5 (NEW).]

C. The compliance of the parties to the agreement of extended care and support. [2011, c. 402, §5 (NEW).]

In a judicial review order, the court may order either the department or the person or both to comply with the agreement of extended care and support but may not order the department to pay for a specific placement.

[ 2011, c. 402, §5 (NEW) .]

4. Termination; notice. A person receiving care and support under this section or the department may terminate the agreement of extended care and support without approval by the court. The department shall notify the court of the termination of extended care and support within 30 days of the termination.

[ 2011, c. 402, §5 (NEW) .]

5. Guardian ad litem; attorney. The appointments of the guardian ad litem and attorneys for the parents are terminated when a person receiving care and support under this section attains 18 years of age, and a new guardian ad litem or attorney may not be appointed for or on behalf of the person or the parents.

[ 2011, c. 402, §5 (NEW) .]

SECTION HISTORY

2011, c. 402, §5 (NEW).



22 §4038. Mandated review; review on motion

1. Mandated review. If a court has made a jeopardy order, it shall review the case at least once every 6 months, unless the child has been emancipated or adopted.

[ 1997, c. 715, Pt. B, §7 (AMD) .]

1-A. No mandated review. Notwithstanding subsection 1, no subsequent judicial review is required unless petitioned for by any party or unless specifically ordered by the court:

A. When custody has been granted to a person other than a parent or the department; [2007, c. 284, §6 (AMD).]

B. When custody has been granted to a parent who did not have custody at the time the child protection petition was filed; or [2007, c. 284, §6 (AMD).]

C. [2003, c. 408, §4 (RP).]

D. [2003, c. 408, §5 (RP).]

E. When a permanency guardianship has been established pursuant to section 4038-C. [2007, c. 284, §6 (NEW).]

[ 2007, c. 284, §6 (AMD) .]

2. Review on motion. The court, the child's parent, custodian or guardian ad litem or a party to the proceeding, except a parent whose rights have been terminated under subchapter VI, may move for judicial review. The moving party shall have the burden of going forward.

[ 1985, c. 739, §12 (AMD) .]

3. Notice of review. Notice of the reviews must be given to all parties to the initial proceeding according to District Court Civil Rule 4. Notice may not be given to a parent whose rights have been terminated under subchapter VI. The department shall provide written notice of all reviews and hearings in advance of the proceeding to the foster parent, preadoptive parent and relative providing care. The notice must be dated and signed, must include a statement that the foster parent, preadoptive parent and relative providing care are entitled to notice of and an opportunity to be heard in any review or hearing held with respect to the child and must contain the following language:

"The right to be heard includes only the right to testify and does not include the right to present other witnesses or evidence, to attend any other portion of the review or hearing or to have access to pleadings or records."

A copy of the notice must be filed with the court prior to the review or hearing.

[ 1997, c. 715, Pt. B, §8 (AMD) .]

3-A. Prehearing conference. The court may convene a prehearing conference to clarify the disputed issues and review the possibility of settlement.

[ 2001, c. 559, Pt. CC, §2 (NEW) .]

4. Disposition.

[ 1985, c. 739, §13 (RP) .]

5. Hearing. The court shall hear evidence and shall consider the original reason for the adjudication and disposition under sections 4035 and 4036, the events that have occurred since then and the efforts of the parties as set forth under section 4041. After hearing or by agreement, the court shall make written findings that determine:

A. The safety of the child in the child's placement; [2003, c. 408, §6 (NEW).]

B. The continuing necessity for and appropriateness of the child's placement; [2003, c. 408, §6 (NEW).]

C. The effect of a change in custody on the child; [2003, c. 408, §6 (NEW).]

D. The extent of the parties' compliance with the case plan and the extent of progress that has been made toward alleviating or mitigating the causes necessitating placement in foster care; [2003, c. 408, §6 (NEW).]

E. A likely date by which the child may be returned to and safely maintained in the home or placed for adoption or legal guardianship; and [2003, c. 408, §6 (NEW).]

F. If the child is 16 years of age or older, whether or not the child is receiving instruction to aid the child in independent living. [2003, c. 408, §6 (NEW).]

[ 2003, c. 408, §6 (AMD) .]

6. Disposition. The court may make any further order, based on a preponderance of evidence, that is authorized under section 4036.

A. [1989, c. 270, §13 (RP).]

B. [1989, c. 270, §13 (RP).]

C. [1989, c. 270, §13 (RP).]

[ 1989, c. 270, §13 (AMD) .]

7. Review of child in custody of the department.

[ 1997, c. 715, Pt. B, §9 (RP) .]

7-A. Permanency planning hearing.

[ 2005, c. 372, §4 (RP) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1981, c. 369, §12 (AMD). 1983, c. 185, (RPR). 1985, c. 739, §§11-14 (AMD). 1987, c. 269, §§1,2 (AMD). 1989, c. 270, §§13,14 (AMD). 1991, c. 176, §3 (AMD). 1993, c. 198, §1 (AMD). 1997, c. 475, §§2-6 (AMD). 1997, c. 715, §§B7-10 (AMD). 2001, c. 559, §§CC2,3 (AMD). 2001, c. 696, §32 (AMD). 2003, c. 408, §§2-6 (AMD). 2005, c. 372, §4 (AMD). 2007, c. 284, §6 (AMD).



22 §4038-A. Transfer to District Court

If a case is transferred to the District Court pursuant to Title 18-A, section 9-205, the court shall conduct a hearing and enter a dispositional order using the same standards as set forth in section 4036. The court after the hearing and entering of a dispositional order shall conduct reviews in accordance with section 4038 and permanency planning hearings in accordance with section 4038-B. [2005, c. 372, §5 (AMD).]

SECTION HISTORY

1993, c. 686, §11 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §D45 (AMD). 1995, c. 694, §E2 (AFF). 2005, c. 372, §5 (AMD).



22 §4038-B. Permanency plans

1. Mandated permanency planning hearing. Unless subsequent judicial reviews are not required pursuant to section 4038, subsection 1-A, the District Court shall conduct a permanency planning hearing and shall determine a permanency plan within the earlier of:

A. Thirty days after a court order to cease reunification; and [2005, c. 372, §6 (NEW).]

B. Twelve months after the time a child is considered to have entered foster care. A child is considered to have entered foster care on the date of the first judicial finding that the child has been subjected to child abuse or neglect or on the 60th day after removal of the child from home, whichever occurs first. [2005, c. 372, §6 (NEW).]

[ 2005, c. 372, §6 (NEW) .]

2. Subsequent permanency planning hearings. Unless subsequent judicial reviews are not required pursuant to section 4038, subsection 1-A, the District Court shall conduct a permanency planning hearing within 12 months of the date of any prior permanency planning order.

[ 2005, c. 372, §6 (NEW) .]

3. Permanency planning orders. After each permanency planning hearing, the District Court shall adopt a permanency plan for a child that complies with subsection 4. The court shall enter the order within the time limitations contained in subsection 1 or 2, whichever is applicable to the permanency planning hearing.

[ 2005, c. 372, §6 (NEW) .]

4. Contents of permanency plan. A permanency plan for a child under this section must contain determinations on the following issues.

A. The permanency plan must determine whether and when, if applicable, the child will be:

(1) Returned to a parent. Before the court may enter an order returning the custody of the child to a parent, the parent must show that the parent has carried out the responsibilities set forth in section 4041, subsection 1-A, paragraph B; that to the court's satisfaction the parent has rectified and resolved the problems that caused the removal of the child from home and any subsequent problems that would interfere with the parent's ability to care for the child and protect the child from jeopardy; and that the parent can protect the child from jeopardy;

(2) Placed for adoption, in which case the department shall file a petition for termination of parental rights;

(3) Cared for by a permanency guardian, as provided in section 4038-C, or a guardian appointed by the Probate Court pursuant to Title 18-A, sections 5-206 and 5-207;

(4) Placed with a fit and willing relative; or

(5) Placed in another planned permanent living arrangement. The District Court may adopt another planned permanent living arrangement as the permanency plan for the child only after the department has documented to the court a compelling reason for determining that it would not be in the best interests of the child to be returned home, be referred for termination of parental rights or be placed for adoption, be cared for by a permanency guardian or be placed with a fit and willing relative. [2005, c. 372, §6 (NEW).]

B. In the case of a child placed outside the state in which the parents of the child live, the permanency plan must determine whether the out-of-state placement continues to be appropriate and in the best interests of the child. [2005, c. 372, §6 (NEW).]

C. In the case of a child who is 16 years of age or older, the permanency plan must determine the services needed to assist the child to make the transition from foster care to independent living. [2005, c. 372, §6 (NEW).]

D. The permanency plan must ensure that all in-state and out-of-state placements are considered to provide the child with all possible permanency options. [2009, c. 557, §2 (NEW).]

[ 2009, c. 557, §2 (AMD) .]

5. Wishes of child. The District Court shall consider the wishes of a child, in a manner appropriate to the age of the child, in making a determination under this section.

[ 2009, c. 557, §3 (AMD) .]

SECTION HISTORY

2005, c. 372, §6 (NEW). 2009, c. 557, §§2, 3 (AMD).



22 §4038-C. Permanency guardian

As part of the permanency plan, the District Court may appoint a person or persons as guardian of a minor, to be known as a permanency guardian. "Permanency guardian," when used in this section and in section 4038-D and Title 20-A, section 12572, means the person or persons appointed as the permanency guardian. [2005, c. 471, §3 (AMD).]

1. Criteria. The District Court may appoint a person to be a permanency guardian only if the court finds that the prospective permanency guardian:

A. Has the ability to provide a safe home for the child; [2005, c. 372, §6 (NEW).]

B. Has a close emotional bond with the child and that the child has a close emotional bond with the prospective permanency guardian; [2005, c. 372, §6 (NEW).]

C. Is willing and able to make an informed, long-term commitment to the child; [2011, c. 402, §6 (AMD).]

D. Has the skills to care for the child; and [2011, c. 402, §7 (AMD).]

E. Has submitted to having fingerprints taken for the purposes of a national criminal history record check. [2011, c. 402, §8 (NEW).]

[ 2011, c. 402, §§6-8 (AMD) .]

2. Powers and duties of permanency guardian. A permanency guardian has all of the powers and duties of a guardian of a minor pursuant to Title 18-A, section 5-209.

[ 2005, c. 372, §6 (NEW) .]

3. Parental and relative contact. A parent, grandparent or sibling of a child subject to a permanency guardianship or to a proceeding to establish a permanency guardianship may petition the court to determine rights of contact as provided in subsection 6. If the District Court determines that it is in the best interest of the child, it may order that the parent, grandparent or sibling of the child has a reasonable right of contact with the child and may specify the type, frequency, duration and conditions of that contact.

[ 2005, c. 372, §6 (NEW) .]

4. Child support. The parents shall pay the permanency guardian child support. Title 19-A, section 1652 and Title 19-A, chapter 63 govern the award of child support to the permanency guardian. The child support obligation may be enforced pursuant to Title 19-A, chapter 65 or 67.

If there is an existing child support order or obligation regarding the child, and if the District Court fails to make a child support order at the time of appointing a permanency guardian, the permanency guardian becomes the obligee under the existing support order or obligation. A copy of the order appointing the permanency guardian is sufficient proof of the permanency guardian's status as obligee.

[ 2005, c. 372, §6 (NEW) .]

5. Jurisdiction over permanency guardian. The District Court has exclusive jurisdiction to appoint or remove a permanency guardian and to establish any rights of contact between a child and a parent, grandparent or sibling.

[ 2005, c. 372, §6 (NEW) .]

6. Proceedings to terminate permanency guardianship or to determine rights of contact. Proceedings to terminate permanency guardianship or to determine rights of contact are governed by the following.

A. Any party to the child protective proceeding may petition to terminate a permanency guardianship and any parent, grandparent or sibling of the child may petition the court to establish rights of contact with the child, except that a person having once petitioned unsuccessfully to terminate a permanency guardianship or to establish rights of contact may not bring a new petition to terminate the permanency guardianship or to establish rights of contact within 12 months after the end of the previous proceeding, and then only if the petitioner alleges and proves that there has been a substantial change of circumstances regarding the child's welfare. [2005, c. 372, §6 (NEW).]

B. Notice of a petition under paragraph A must be given in the manner provided for by Rule 4 of the Maine Rules of Civil Procedure to all parties to the child protective case and to the permanency guardian. [2005, c. 372, §6 (NEW).]

C. The permanency guardianship may be terminated only if the petitioner proves by a preponderance of the evidence that the termination is in the best interest of the child. [2005, c. 372, §6 (NEW).]

[ 2005, c. 372, §6 (NEW) .]

7. Effect on inheritance rights and public benefits. The appointment of a permanency guardian does not affect the inheritance rights between a child and the child's parent or parents.

The appointment of a permanency guardian may not affect the child's entitlement to benefits due that child from any 3rd person, agency or state or the United States. Except as required by federal law or regulation, the permanency guardian's resources and income are not counted in determining eligibility for any public benefit to which the child may be entitled.

The permanency guardianship does not affect the rights and benefits that a Native American derives from descent from a member of a federally recognized Indian tribe.

[ 2005, c. 521, §1 (AMD) .]

8. Resignation, death or incapacity of permanency guardian. Resignation of a permanency guardian does not terminate the guardianship until it has been approved by the court. If a permanency guardian resigns, dies or becomes incapacitated, the District Court shall hold a judicial review and a permanency planning hearing at the earliest practicable time.

[ 2005, c. 372, §6 (NEW) .]

9. Preference. The District Court shall give preference for placement and permanency guardianship to a person nominated by a deceased permanency guardian in a valid will or by an incapacitated permanency guardian in a valid power of attorney, unless the District Court finds that the placement or permanency guardianship is not in the child's best interest.

[ 2005, c. 372, §6 (NEW) .]

10. Limitation. The District Court does not have authority to provide a guardianship subsidy for permanency guardianship under section 4038-D.

[ 2005, c. 683, Pt. A, §36 (AMD) .]

11. Application to pending cases. The District Court may appoint a permanency guardian in a proceeding pending on September 17, 2005 or in a proceeding commenced on or after September 17, 2005.

[ 2005, c. 521, §2 (NEW) .]

12. Appointments terminate; later appointments. Unless the District Court has scheduled a judicial review or orders otherwise, the court's appointments of the guardian ad litem and attorneys for parents and guardians terminate, and the attorneys and guardian ad litem have no further responsibilities to their clients or the court upon appointment of a permanency guardian pursuant to this section. If a party files a motion for judicial review when no judicial review is required pursuant to section 4038, subsection 1-A, or if a party files a petition pursuant to subsection 6 to terminate a permanency guardianship or determine rights of contact, the court shall appoint a guardian ad litem and attorneys for indigent parents and custodians, including permanency guardians, as required by section 4005.

[ 2007, c. 284, §7 (NEW) .]

13. Resource family license. The department shall issue a resource family license in accordance with standards adopted by the department to a resource family that meets the requirements and standards for permanency guardianship of children in foster care under subsection 1 and for a license fee established by the department.

[ 2011, c. 402, §9 (NEW) .]

SECTION HISTORY

2005, c. 372, §6 (NEW). 2005, c. 471, §3 (AMD). 2005, c. 521, §§1,2 (AMD). 2005, c. 683, §A36 (AMD). 2007, c. 284, §7 (AMD). 2011, c. 402, §§6-9 (AMD).



22 §4038-D. Guardianship subsidy

1. Establishment of program; use of federal funds. There is established in the department the Guardianship Subsidy Program, referred to in this section as "the program." For the purposes of this section, the department is authorized to use funds that are appropriated for child welfare services and funds provided under the United States Social Security Act, Titles IV-B and IV-E, or under any waiver that the department receives pursuant to those Titles.

[ 2005, c. 372, §6 (NEW) .]

2. Eligibility for guardianship subsidy payments. Subject to rules adopted to implement this section, the department may provide subsidies for a child who is placed in a permanency guardianship or in a similar status by a Native American tribe, when reasonable but unsuccessful efforts have been made to place the child without guardianship subsidies and if the child would not be placed in a permanency guardianship without the assistance of the program.

[ 2011, c. 402, §10 (AMD) .]

3. Definition of "special needs child."

[ 2011, c. 402, §11 (RP) .]

4. Amount of guardianship subsidy. The amount of a guardianship subsidy is determined according to this subsection.

A. The amount may vary depending upon the resources of the permanency guardian, the needs of the child and the availability of other resources. [2011, c. 402, §12 (AMD).]

B. The amount may not exceed the total cost of caring for the child if the child were to remain in the care or custody of the department, without regard to the source of the funds. [2005, c. 372, §6 (NEW).]

C. [2011, c. 402, §12 (RP).]

D. Subject to rules adopted by the department, expenses of up to $2,000 per child may be reimbursed. This reimbursement is for legal expenses required to complete the permanency guardianship, including attorney's fees and travel expenses. [2011, c. 402, §12 (AMD).]

[ 2011, c. 402, §12 (AMD) .]

5. Duration of guardianship subsidy. A guardianship subsidy may be provided for a period of time based on the needs of a child. The subsidy may continue until the termination of the permanency guardianship or until the permanency guardian is no longer caring for the child, at which time the guardianship subsidy ceases. If the child has need of educational benefits or has a physical, mental or emotional handicap, the guardianship subsidy may continue until the child has attained 21 years of age if the child, the parents and the department agree that the need for care and support exists.

[ 2011, c. 402, §13 (AMD) .]

6. Administration of program. Applications for the program may be submitted by a prospective permanency guardian. A written agreement between the permanency guardian entering into the program and the department must precede the order creating the permanency guardianship, except that an application may be filed subsequent to the creation of the permanency guardianship if there were facts relevant to the child's eligibility that were not presented at the time of placement or if the child was eligible for participation in the program at the time of placement and the permanency guardian was not apprised of the program.

[ 2005, c. 372, §6 (NEW) .]

7. Annual review required. If the subsidy continues for more than one year, the need for the subsidy must be reviewed annually. The subsidy continues regardless of the state in which the permanency guardian resides, or the state to which the permanency guardian moves, if the permanency guardian continues to be responsible for the child.

[ 2005, c. 372, §6 (NEW) .]

8. Death of permanency guardian.

[ 2011, c. 402, §14 (RP) .]

9. Adoption of rules. The department shall adopt rules for the program consistent with this section. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 372, §6 (NEW) .]

10. Permanency guardian's eligibility for public benefits. Except as required by federal law or regulation, the guardianship subsidy may not be counted as resources or income in the determination of the permanency guardian's eligibility for any public benefit.

[ 2005, c. 521, §3 (AMD) .]

11. Application to pending cases. The department may provide a guardianship subsidy pursuant to this section to a child who is the subject of a child protection proceeding pending on September 17, 2005 or to a child who is the subject of a child protection proceeding commenced on or after September 17, 2005.

[ 2005, c. 521, §4 (NEW) .]

SECTION HISTORY

2005, c. 372, §6 (NEW). 2005, c. 521, §§3,4 (AMD). 2011, c. 402, §§10-14 (AMD).



22 §4038-E. Adoption from permanency guardianship

The department may petition the District Court to have a permanency guardian adopt the child in the permanency guardian's care and to change the child's name. [RR 2011, c. 1, §34 (COR).]

1. Contents of petition for adoption from permanency guardianship. The petition for adoption from permanency guardianship must be sworn and must include at least the following:

A. The name, date and place of birth, if known, of the child and the child's current residence; [2011, c. 402, §15 (NEW).]

B. The child's proposed new name, if any; [2011, c. 402, §15 (NEW).]

C. The name and residence of the permanency guardian and the relationship to the child; [2011, c. 402, §15 (NEW).]

D. The name and residence, if known, of each of the child's parents; [2011, c. 402, §15 (NEW).]

E. The name and residence of the former guardian ad litem of the child in the related child protection proceeding; [2011, c. 402, §15 (NEW).]

F. The names and residences of all persons known to the department that affect custody, visitation or access to the child; [2011, c. 402, §15 (NEW).]

G. A summary statement of the facts that the petitioner believes constitute the basis for the request for the adoption from permanency guardianship, including a statement that the permanency guardian intends to establish a parent and child relationship and that the permanency guardian is a fit and proper person able to care and provide for the child's welfare; [2011, c. 402, §15 (NEW).]

H. A statement of the intent of the parents to consent to the adoption; [2011, c. 420, Pt. I, §1 (AMD); 2011, c. 420, Pt. I, §5 (AFF).]

I. A statement of the effects of a consent and adoption order; and [2011, c. 402, §15 (NEW).]

J. A statement that the parents are entitled to legal counsel in the adoption from permanency guardianship proceeding and that, if they want an attorney and are unable to afford one, they should contact the court as soon as possible to request appointed counsel. [2011, c. 420, Pt. I, §1 (AMD); 2011, c. 420, Pt. I, §5 (AFF).]

[ 2011, c. 420, Pt. I, §1 (AMD); 2011, c. 420, Pt. I, §5 (AFF) .]

2. Accompanying documents and information. The sworn petition must be accompanied by:

A. The birth certificate of the child; [2011, c. 402, §15 (NEW).]

B. A background check for each prospective adoptive parent, which must include:

(1) A screening of the permanency guardian for child abuse cases in the records of the department;

(2) The national criminal history record check for noncriminal justice purposes for each permanency guardian under subsection 7, paragraph A or updated check if the original was completed more than 2 years prior to the filing of the petition; and

(3) The state criminal history record check for noncriminal justice purposes for each permanency guardian under subsection 7, paragraph A or updated check if the original was completed more than 2 years prior to the filing of the petition; [2011, c. 402, §15 (NEW).]

C. The home study of the permanency guardian under subsection 7, paragraph B or an updated home study if the original was completed more than 2 years prior to the filing of the petition; and [2011, c. 402, §15 (NEW).]

D. The child's background information collected pursuant to subsection 7, paragraph B. [2011, c. 402, §15 (NEW).]

[ 2011, c. 402, §15 (NEW) .]

3. Scheduling of case management conference. On the filing of the petition, the court shall set a time and date for a case management conference.

[ 2011, c. 402, §15 (NEW) .]

4. Venue. A petition for adoption from permanency guardianship must be brought in the court that issued the final permanency guardianship appointment. The court, for the convenience of the parties or other good cause, may transfer the petition to another district or division.

[ 2011, c. 402, §15 (NEW) .]

5. Guardian ad litem; attorneys. The court shall appoint a guardian ad litem and attorneys for indigent parents and custodians, including the permanency guardians, in the same manner as guardians ad litem and attorneys are appointed under section 4005.

[ 2011, c. 402, §15 (NEW) .]

6. Service. The petition and the notice of the case management conference must be served on the parents and the guardian ad litem for the child at least 10 days prior to the scheduled case management conference date. Service must be in accordance with the Maine Rules of Civil Procedure or in any other manner ordered by the court.

[ 2011, c. 420, Pt. I, §2 (AMD); 2011, c. 420, Pt. I, §5 (AFF) .]

7. Background checks for each permanency guardian seeking to adopt the child. The department may, pursuant to rules adopted by the department, at any time before the filing of the petition for adoption from permanency guardianship, conduct background checks of each permanency guardian of the child and a home study.

A. The department may, pursuant to rules adopted pursuant to Title 18-A, section 9-304, subsection (a-2), request a background check for each permanency guardian. The background check must include criminal history record information obtained from the Maine Criminal Justice Information System and the Federal Bureau of Investigation.

(1) The criminal history record information obtained from the Maine Criminal Justice Information System must include a record of public criminal history record information as defined in Title 16, section 703, subsection 8.

(2) The criminal history record information obtained from the Federal Bureau of Investigation must include other state and national criminal history record information.

(3) Each permanency guardian of the child shall submit to having fingerprints taken. The State Police, upon receipt of the fingerprint card, may charge the department for the expenses incurred in processing state and national criminal history record checks. The State Police shall take or cause to be taken the applicant's fingerprints and shall forward the fingerprints to the State Bureau of Identification so that the bureau can conduct state and national criminal history record checks. Except for the portion of the payment, if any, that constitutes the processing fee charged by the Federal Bureau of Investigation, all money received by the State Police for purposes of this paragraph must be paid over to the Treasurer of State. The money must be applied to the expenses of administration incurred by the Department of Public Safety.

(4) The subject of a Federal Bureau of Investigation criminal history record check may obtain a copy of the criminal history record check by following the procedures outlined in 28 Code of Federal Regulations, Sections 16.32 and 16.33. The subject of a state criminal history record check may inspect and review the criminal history record information pursuant to Title 16, section 709.

(5) State and federal criminal history record information may be used by the department for the purpose of screening each permanency guardian in determining whether the adoption is in the best interests of the child.

(6) Information obtained pursuant to this paragraph is confidential. The results of background checks received by the department are for official use only and may not be disseminated outside the department except to a court considering an adoption petition under this section. [2013, c. 267, Pt. B, §20 (AMD).]

B. The home study must include an investigation of the conditions and antecedents of the child to determine whether the child is a proper subject for adoption and whether the proposed home is suitable for the child. [2011, c. 402, §15 (NEW).]

[ 2013, c. 267, Pt. B, §20 (AMD) .]

8. Consent. Before an adoption is granted, written consent to the adoption must be given by:

A. The child, if the child is 12 years of age or older; [2011, c. 402, §15 (NEW).]

B. The child's parents; and [2011, c. 420, Pt. I, §3 (AMD); 2011, c. 420, Pt. I, §5 (AFF).]

C. The permanency guardian who has legal custody of the child. [2011, c. 402, §15 (NEW).]

The consents to adoption must be written and voluntarily and knowingly executed before a judge. The judge shall explain the effects of the consent to adoption. Before the adoption is granted, the court shall ensure that each permanency guardian is informed of the existence of the adoption registry and the services available under Title 22, section 2706-A.

[ 2011, c. 420, Pt. I, §3 (AMD); 2011, c. 420, Pt. I, §5 (AFF) .]

9. Dismissal. If the parents do not consent, the court shall dismiss the adoption petition and conduct a judicial review hearing consistent with section 4038-C, subsection 12.

[ 2011, c. 402, §15 (NEW) .]

10. Hearing on petition for adoption from permanency guardianship. The court shall hold a hearing prior to granting the petition for adoption from permanency guardianship. The department, as the petitioner, has the burden of proof.

A. The judge may interview the child. If the judge chooses to interview the child and the child is 12 years of age or older, the judge shall interview the child outside of the presence of a permanency guardian in order to determine the child's perspective about the adoption and other relevant issues. [2011, c. 402, §15 (NEW).]

B. The court shall grant an order of adoption if:

(1) All necessary consents have been duly executed;

(2) The permanency guardian is a suitable adopting parent and desires to establish a parent and child relationship with the child; and

(3) The adoption is in the best interest of the child. [2011, c. 402, §15 (NEW).]

C. If the judge is satisfied by a preponderance of the evidence with the identity and relations of the parties, the ability of the permanency guardian to bring up and educate the child properly and the fitness and propriety of the adoption and that the adoption is in the best interest of the child, the judge shall grant the adoption setting forth the facts and ordering that from that date the child is the child of the permanency guardian and must be accorded that status set forth in subsection 12 and that the child's name is changed, without requiring public notice of that change.

After the adoption has been granted, the department shall file a certificate of adoption with the State Registrar of Vital Statistics on a form prescribed and furnished by the state registrar.

The department shall notify the biological parents whose parental rights have been terminated and grandparents who were granted reasonable rights of visitation or access pursuant to section 4005-E or Title 19-A, section 1803. [2011, c. 402, §15 (NEW).]

[ 2011, c. 402, §15 (NEW) .]

11. Effect of consent to adoption by the parent. An order granting the adoption has the following effect.

A. An order granting the adoption of the child by the permanency guardian divests the consenting parent and child of all legal rights, powers, privileges, immunities, duties and obligations to each other as parent and child, except the inheritance rights between the child and the parent. [2011, c. 420, Pt. I, §4 (AMD); 2011, c. 420, Pt. I, §5 (AFF).]

B. An adoption order may not disentitle a child to benefits due the child from any 3rd person, agency or state or the United States and may not affect the rights and benefits that a Native American derives from descent from a member of a federally recognized Indian tribe. [2011, c. 420, Pt. I, §4 (AMD); 2011, c. 420, Pt. I, §5 (AFF).]

[ 2011, c. 420, Pt. I, §4 (AMD); 2011, c. 420, Pt. I, §5 (AFF) .]

12. Rights of adopted persons. Except as otherwise provided by law, an adopted person has all the same rights, including inheritance rights, that a child born to the adoptive parent would have. An adoptee also retains the right to inherit from the adoptee's biological parents if the adoption order so provides.

[ 2011, c. 402, §15 (NEW) .]

SECTION HISTORY

RR 2011, c. 1, §34 (COR). 2011, c. 402, §15 (NEW). 2011, c. 420, Pt. I, §§1-4 (AMD). 2011, c. 420, Pt. I, §5 (AFF). 2013, c. 267, Pt. B, §20 (AMD).



22 §4039. Enforcement of custody orders

When the court has ordered a change in the custody of a child and a person not entitled to custody refuses to relinquish physical custody to the custodian, then, at the request of the department or custodian, a law enforcement officer may take any necessary and reasonable action to obtain physical custody of the child for the rightful custodian. Necessary and reasonable action may include entering public or private property with a warrant based on probable cause to believe that the child is there. [1979, c. 733, §18 (NEW).]

SECTION HISTORY

1979, c. 733, §18 (NEW).






Subchapter 5: FAMILY REUNIFICATION

22 §4041. Departmental responsibilities

1. Rehabilitation and reunification.

[ 2001, c. 559, Pt. CC, §4 (RP) .]

1-A. Rehabilitation and reunification. A child is considered to have entered foster care on the date of the first judicial finding that the child has been subjected to child abuse or neglect or on the 60th day after the child is removed from the home, whichever occurs first. When a child is considered to have entered foster care, the responsibility for reunification and rehabilitation of the family must be shared as follows.

A. The department shall:

(1) Develop a rehabilitation and reunification plan as provided in this subparagraph.

(a) In developing the rehabilitation and reunification plan, the department shall make good faith efforts to seek the participation of the parent. Information that must be included in developing the plan includes the problems that present a risk of harm to the child, the services needed to address those problems, provisions to ensure the safety of the child while the parent engages in services, a means to measure the extent to which progress has been made, and visitation that protects the child's physical and emotional well-being. With this information, the department shall prepare a written rehabilitation and reunification plan.

(b) The department shall circulate the plan to the parties at least 10 days before a scheduled court hearing and shall present the plan to the court for filing at that hearing.

(c) The rehabilitation and reunification plan must include the following:

(i) The reasons for the removal of the child from home;

(ii) The changes that are necessary to eliminate jeopardy to the child while in the care of a parent;

(iii) Rehabilitation services that will be provided and must be completed satisfactorily prior to the child's returning home;

(iv) Services that must be provided or made available to assist the parent in rehabilitating and reunifying with the child, as appropriate to the child and family, including, but not limited to, reasonable transportation for the parent for visits and services, child care, housing assistance, assistance with transportation to and from required services and other services that support reunification;

(v) A schedule of and conditions for visits between the child and the parent designed to provide the parent and child time together in settings that provide as positive a parent-child interaction as can practicably be achieved while ensuring the emotional and physical well-being of the child when visits are not detrimental to the child's best interests;

(vi) Any use of kinship support, including, but not limited to, placement, supervision of visitation, in-home support or respite care;

(vii) A reasonable time schedule for proposed reunification, reasonably calculated to meet the child's needs; and

(viii) A statement of the financial responsibilities of the parent and the department during the reunification process;

(2) Provide the parent with prompt written notice of the following, unless that notice would be detrimental to the best interests of the child:

(a) The child's residence and, when practicable, at least 7 days' advance written notice of a planned change of residence; and

(b) Any serious injuries, major medical care received or hospitalization of the child;

(3) Make good faith efforts to cooperate with the parent in the pursuit of the plan;

(4) Periodically review with the parent the progress of the plan and make any appropriate changes in that plan. If the parties disagree about the proposed changes in the plan, any party may seek an informal conference with all other parties in an effort to resolve the disagreement, prior to initiating court action. If the parties are unable to agree after an informal conference, the parties may have access to the court's case management system. This subparagraph may not be construed to limit the court's authority to manage and control any cases within the court;

(5) Petition for judicial review and return of custody of the child to the parent at the earliest appropriate time; and

(6) Petition for termination of parental rights at the earliest possible time that it is determined that family reunification efforts will be discontinued pursuant to subsection 2 and that termination is in the best interests of the child. [2001, c. 559, Pt. CC, §5 (NEW).]

B. The responsibilities of the parent include, as appropriate to the child and family, that the parent:

(1) Rectify and resolve problems that prevent the return of the child to the home;

(2) Cooperate with the department in the development of the plan, as described in paragraph A;

(3) Take part in a reasonable rehabilitation and reunification plan. Use of rehabilitation and other services by a parent may not be used to constitute an admission by the parent;

(4) Maintain meaningful contact with the child pursuant to the plan. When a parent has moved from the area where the child has been placed, the parent shall make arrangements to visit the child at or near the child's placement. If a significant practical barrier to parental contact with the child arises, any party aware of the barrier shall notify the other parties and all parties shall make efforts to overcome the barrier to contact;

(5) Seek and utilize appropriate services to assist in rehabilitating and reunifying with the child;

(6) Pay reasonable sums toward the support of the child within the limits of the parent's ability to pay;

(7) Maintain contact with the department, including prompt written notification to the department of any change of address; and

(8) Make good faith efforts to cooperate with the department in developing and pursuing the plan. [2001, c. 559, Pt. CC, §5 (NEW).]

C. Unless excused for good cause shown, at any hearing held under section 4034, subsection 4 or within 10 days of the filing of the petition if a hearing under section 4034, subsection 4 is not held, the department shall present to the court for review a preliminary rehabilitation and reunification plan, a plan to avoid removal of the child from home or decision not to commence reunification.

(1) A preliminary plan must be developed with the custodial parent and the department caseworker if the parent is willing to engage in the development of the plan.

(2) The preliminary plan must include the following: a statement of the problems causing risk to the child identified by the department and by the parent; preliminary identification by the parent and by the department of services needed; a description of the visitation plan or explanation of why visits are not scheduled; the names, addresses and telephone numbers of any relatives or family friends known to the department and parent to be available as resources for rehabilitation and reunification; and the department's preliminary assessment of any kinship placements.

(3) Prior to review by the court, the department shall provide a copy of the preliminary plan to counsel for the parents, or to the parents if they do not have counsel, and to the guardian ad litem.

(4) The court may review the preliminary plan in a hearing that does not allow testimonial evidence with all parties and counsel present or may hold a summary hearing at which the court may limit testimony to the testimony of the caseworker, parent, guardian ad litem, person to whom trial placement was given, foster parents, preadoptive parents or relatives providing care and may admit evidence, including reports and records, that would otherwise be inadmissible as hearsay evidence.

(5) The preliminary plan remains in effect until the court enters a jeopardy order under section 4035. A party may file an amended plan at any time before the jeopardy order is entered with the written agreement of all parties. [2001, c. 559, Pt. CC, §5 (NEW).]

D. The department may make reasonable efforts to place a child for adoption or with a legal guardian concurrently with reunification efforts if potential adoptive parents have expressed a willingness to support the rehabilitation and reunification plan. [2001, c. 559, Pt. CC, §5 (NEW).]

[ 2001, c. 559, Pt. CC, §5 (NEW) .]

2. Determination of need to commence or discontinue rehabilitation and reunification efforts. The following provisions determine when rehabilitation and reunification efforts are not necessary or may be discontinued.

A. [1997, c. 715, Pt. B, §11 (RP).]

A-1. [2001, c. 696, §33 (RP).]

A-2. The court may order that the department need not commence or may cease reunification efforts only if the court finds at least one of the following:

(1) The existence of an aggravating factor; or

(2) That continuation of reunification efforts is inconsistent with the permanency plan for the child.

(a) When 2 placements with the same parent have failed and the child is returned to the custody of the department, the court shall make a finding that continuation of reunification efforts is inconsistent with the permanency plan for the child and order the department to cease reunification unless the parent demonstrates that reunification should be continued and the court determines reunification efforts to be in the best interests of the child.

(b) If the permanency plan provides for a relative or other person to have custody of the child and the court has ordered custody of the child to that relative or other person, the court shall make a finding that continuation of reunification efforts is inconsistent with the permanency plan for the child and order the department to cease reunification unless the parent demonstrates that reunification should be continued and the court determines reunification efforts to be in the best interests of the child. [2001, c. 696, §34 (NEW).]

B. [1997, c. 715, Pt. B, §11 (RP).]

B-1. When the department discontinues efforts to return the child to a parent, it shall give written notice of this decision to that parent at the parent's last known address. This notice must include the specific reasons for the department's decision, the specific efforts the department has made in working with the parent and child and a statement of the parent's rights under section 4038. The department shall seek an order authorizing it to discontinue reunification efforts. Within 10 days of sending written notice of the decision to discontinue reunification efforts, the department shall file a motion for approval of discontinuance of reunification efforts with supporting affidavits. If the parents file a responsive pleading within 21 days, the court shall conduct a summary proceeding in accordance with the provisions of section 4034, subsection 4. If no responsive pleading is filed, the court may hold a summary hearing in accordance with the provisions of section 4034, subsection 4 or may decide the matter without a hearing. [1997, c. 715, Pt. B, §11 (NEW).]

C. If the department discontinues efforts to return the child to a parent but does not seek termination of parental rights, then subsection 1-A, paragraph A, subparagraph (1), division (c), subdivision (v) and subsection 1-A, paragraph A, subparagraph (2) still apply. [2005, c. 397, Pt. B, §5 (AMD).]

[ 2005, c. 397, Pt. B, §5 (AMD) .]

3. Notice to guardian ad litem. The department shall notify the guardian ad litem, as described in section 4005, of any substantial change in circumstances that may have an impact on the best interests of the child. A substantial change in circumstances includes but is not limited to any change in the child's residence.

[ 1991, c. 356, (AMD) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1983, c. 772, §§5,6 (AMD). 1983, c. 862, §71 (AMD). 1985, c. 739, §15 (AMD). 1989, c. 759, (AMD). 1991, c. 161, (AMD). 1991, c. 356, (AMD). 1995, c. 694, §D46 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 715, §B11 (AMD). 2001, c. 559, §§CC4,5 (AMD). 2001, c. 696, §§33,34 (AMD). 2005, c. 397, §B5 (AMD).






Subchapter 6: TERMINATION OF PARENTAL RIGHTS

22 §4050. Purpose

Recognizing that instability and impermanency are contrary to the welfare of children, it is the intent of the Legislature that this subchapter:

1. Termination of parental rights. Allow for the termination of parental rights at the earliest possible time after rehabilitation and reunification efforts have been discontinued and termination is in the best interest of the child;

[ 1983, c. 772, §7 (NEW) .]

2. Return to family. Eliminate the need for children to wait unreasonable periods of time for their parents to correct the conditions which prevent their return to the family;

[ 1983, c. 772, §7 (NEW) .]

3. Adoption. Promote the adoption of children into stable families rather than allowing children to remain in the impermanency of foster care; and

[ 1983, c. 772, §7 (NEW) .]

4. Protect interests of child. Be liberally construed to serve and protect the best interests of the child.

[ 1983, c. 772, §7 (NEW) .]

SECTION HISTORY

1983, c. 772, §7 (NEW).



22 §4051. Venue

A petition for termination of parental rights must be brought in the court that issued the final protection order. The court, for the convenience of the parties or other good cause, may transfer the petition to another district or division. A petition for termination of parental rights may also be brought in a Probate Court as part of an adoption proceeding as provided in Title 18-A, article IX, when a child protective proceeding has not been initiated. [RR 1997, c. 2, §48 (COR).]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1981, c. 369, §13 (AMD). RR 1997, c. 2, §48 (COR).



22 §4052. Termination petition; petitioners; time filed; contents

1. Petitioner. A termination petition may be brought by the custodian of the child or by the department.

[ 1997, c. 715, Pt. B, §12 (AMD) .]

2. Time filed.

[ 1997, c. 715, Pt. B, §13 (RP) .]

2-A. Department as petitioner or as party. The department shall file a termination petition or seek to be joined as a party to any pending petition:

A. When a child has been in foster care for 15 of the most recent 22 months. The department must file the petition before the end of the child's 15th month in foster care. In calculating when to file a termination petition:

(1) The time the child has been in foster care begins when the child is considered to have entered foster care as specified in section 4038-B, subsection 1, paragraph B;

(2) When a child experiences multiple exits from and entries into foster care during the 22-month period, all periods in foster care must be accumulated; and

(3) The time in foster care does not include trial home visits or times during which the child is a runaway.

This paragraph does not apply if the department is required to undertake reunification efforts and the department has not provided to the family of the child such services as the court determines to be necessary for the safe return of the child to the child's home consistent with the time period in the case plan; [2005, c. 372, §7 (AMD).]

B. Within 60 days of a court order that includes a finding of an aggravating factor and an order to cease reunification; or [2003, c. 408, §7 (AMD).]

C. Within 60 days of a court finding that the child has been abandoned. [2003, c. 408, §7 (NEW).]

The department is not required to file a termination petition if the department has chosen to have the child cared for by a relative or the department has documented to the court a compelling reason for determining that filing such a petition would not be in the best interests of the child.

[ 2005, c. 372, §7 (AMD) .]

3. Contents of petition. A termination petition shall be sworn and shall include at least the following:

A. The name, date and place of birth and municipal residence, if known, of the child; [1979, c. 733, §18 (NEW).]

B. The name and address of the petitioner and the nature of his relationship to the child; [1979, c. 733, §18 (NEW).]

C. The name and municipal residence, if known, of each of the child's parents; [1979, c. 733, §18 (NEW).]

D. The names and address of the guardian ad litem of the child in the related child protection proceeding or adoption proceeding; [1981, c. 369, §14 (AMD).]

E. A summary statement of the facts which the petitioner believes constitute the basis for the request for termination; [1979, c. 733, §18 (NEW).]

F. An allegation which is sufficient for termination; [1979, c. 733, §18 (NEW).]

G. A statement of the effects of a termination order; and [1979, c. 733, §18 (NEW).]

H. A statement that the parents are entitled to legal counsel in the termination proceedings and that, if they want an attorney and are unable to afford one, they should contact the court as soon as possible to request appointed counsel. [1979, c. 733, §18 (NEW).]

[ 1981, c. 369, §14 (AMD) .]

4. Hearing date. On the filing of a petition, the court shall set a time and date for a hearing.

[ 1979, c. 733, §18 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1981, c. 369, §14 (AMD). 1983, c. 249, §1 (AMD). 1995, c. 694, §D47 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 475, §§7,8 (AMD). 1997, c. 475, §11 (AFF). 1997, c. 715, §§B12-14 (AMD). 2003, c. 408, §7 (AMD). 2005, c. 372, §7 (AMD).



22 §4053. Service and notice

The petition and the notice of hearing must be served on the parents and the guardian ad litem for the child at least 10 days prior to the hearing date. Service must be made in accordance with the District Court Civil Rules. The department shall provide written notice of all reviews and hearings in advance of the proceeding to foster parents, preadoptive parents and relatives providing care. The notice must be dated and signed, must include a statement that foster parents, preadoptive parents and relatives providing care are entitled to notice of and an opportunity to be heard in any review or hearing held with respect to the child and must contain the following language:

"The right to be heard includes only the right to testify and does not include the right to present other witnesses or evidence, to attend any other portion of the review or hearing or to have access to pleadings or records."

[1997, c. 715, Pt. B, §15 (AMD).]

A copy of the notice must be filed with the court prior to the review or hearing. The department shall mail a copy of the petition to all attorneys of record when the petition is filed in court. [1997, c. 715, Pt. B, §15 (NEW).]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1997, c. 715, §B15 (AMD).



22 §4054. Hearing on termination petition

The court shall hold a hearing prior to making a termination order. [1979, c. 733, §18 (NEW).]

SECTION HISTORY

1979, c. 733, §18 (NEW).



22 §4055. Grounds for termination

1. Grounds. The court may order termination of parental rights if:

A. One of the following conditions has been met:

(1) Custody has been removed from the parent under:

(a) Section 4035 or 4038;

(b) Title 19-A, section 1502 or 1653;

(c) Section 3792 prior to the effective date of this chapter; or

(d) Title 15, section 3314, subsection 1, paragraph C-1; or

(2) The petition has been filed as part of an adoption proceeding in Title 18-A, article IX; and [2001, c. 696, §35 (AMD).]

B. Either:

(1) The parent consents to the termination. Consent shall be written and voluntarily and knowingly executed in court before a judge. The judge shall explain the effects of a termination order; or

(2) The court finds, based on clear and convincing evidence, that:

(a) Termination is in the best interest of the child; and

(b) Either:

(i) The parent is unwilling or unable to protect the child from jeopardy and these circumstances are unlikely to change within a time which is reasonably calculated to meet the child's needs;

(ii) The parent has been unwilling or unable to take responsibility for the child within a time which is reasonably calculated to meet the child's needs;

(iii) The child has been abandoned; or

(iv) The parent has failed to make a good faith effort to rehabilitate and reunify with the child pursuant to section 4041. [1983, c. 772, §8 (AMD).]

[ 2001, c. 696, §35 (AMD) .]

1-A. Rebuttable presumption. The court may presume that the parent is unwilling or unable to protect the child from jeopardy and these circumstances are unlikely to change within a time which is reasonably calculated to meet the child's needs if:

A. The parent has acted toward a child in a manner that is heinous or abhorrent to society or has failed to protect a child in a manner that is heinous or abhorrent to society, without regard to the intent of the parent; [1995, c. 481, §3 (AMD).]

B. The victim of any of the following crimes was a child for whom the parent was responsible or the victim was a child who was a member of a household lived in or frequented by the parent and the parent has been convicted of:

(1) Murder;

(2) Felony murder;

(3) Manslaughter;

(4) Aiding or soliciting suicide;

(5) Aggravated assault;

(6) Rape;

(7) Gross sexual misconduct or gross sexual assault;

(8) Sexual abuse of minors;

(9) Incest;

(10) Kidnapping;

(11) Promotion of prostitution, sexual exploitation of a minor, sex trafficking or aggravated sex trafficking; or

(12) A comparable crime in another jurisdiction; [2015, c. 360, §4 (AMD).]

C. The child has been placed in the legal custody or care of the department, the parent has a chronic substance abuse problem, and the parent's prognosis indicates that the child will not be able to return to the custody of the parent within a reasonable period of time, considering the child's age and the need for a permanent home. The fact that a parent has been unable to provide safe care of a child for a period of 9 months due to substance abuse constitutes a chronic substance abuse problem; [1997, c. 475, §9 (AMD).]

D. The child has been placed in the legal custody or care of the department, the court has previously terminated parental rights to another child who is a member of the same family and the parent continues to lack the ability or willingness to show the court that the parent has sought services that would rehabilitate the parent or the parent can not show evidence that an additional period of services would result in reunification in a time reasonably calculated to meet the needs of the child and the child's need for a permanent home; or [1995, c. 481, §4 (NEW).]

E. The child has been placed in the legal custody or care of the department for at least 9 months, and the parents have been offered or received services to correct the situation but have refused or have made no significant effort to correct the situation. [1997, c. 475, §9 (AMD).]

[ 2015, c. 360, §4 (AMD) .]

2. Primary considerations. In deciding to terminate parental rights, the court shall consider the best interest of the child, the needs of the child, including the child's age, the child's attachments to relevant persons, periods of attachments and separation, the child's ability to integrate into a substitute placement or back into the parent's home and the child's physical and emotional needs.

[ 1997, c. 475, §10 (AMD) .]

3. Wishes of child. The court shall consider the wishes of a child, in a manner appropriate to the age of the child, in making an order under this section.

[ 2009, c. 557, §4 (AMD) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1981, c. 369, §§15,16 (AMD). 1983, c. 249, §2 (AMD). 1983, c. 772, §§8,9 (AMD). 1985, c. 739, §16 (AMD). 1993, c. 198, §2 (AMD). 1995, c. 481, §§3-5 (AMD). 1995, c. 694, §D48 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 475, §§9,10 (AMD). 1997, c. 715, §A12 (AMD). 2001, c. 696, §35 (AMD). 2009, c. 557, §4 (AMD). 2015, c. 360, §4 (AMD).



22 §4056. Effects of termination order

1. Parent and child divested of rights. An order terminating parental rights divests the parent and child of all legal rights, powers, privileges, immunities, duties and obligations to each other as parent and child, except the inheritance rights between the child and parent.

[ RR 2009, c. 2, §57 (COR) .]

2. Only one parent affected. The termination of one parent's rights shall not affect the rights of the other parent.

[ 1979, c. 733, §18 (NEW) .]

3. Parent not entitled to participate in adoption proceedings. A parent whose rights have been terminated shall not be entitled to notice of the child's adoption proceedings, nor shall he have any right to object to the adoption or participate in the proceedings.

[ 1979, c. 733, §18 (NEW) .]

4. Child not disentitled to benefit. No order terminating parental rights may disentitle a child to benefits due him from any 3rd person, agency, state or the United States; nor may it affect the rights and benefits that a native American derives from his descent from a member of a federally-recognized Indian tribe.

[ 1979, c. 733, §18 (NEW) .]

5. Financial support. If, prior to the termination of parental rights, the parent was convicted of a crime against the child, the court may include in the termination order the requirement that the parent whose rights are terminated make a lump sum payment to assist in the future financial support of the child.

[ 2003, c. 216, §1 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 2003, c. 216, §1 (AMD). RR 2009, c. 2, §57 (COR).



22 §4057. Termination orders of other states

If parental rights have been terminated by judicial order in another state, the order, unless against the public policy of this State, shall be accorded full faith and credit. [1979, c. 733, §18 (NEW).]

SECTION HISTORY

1979, c. 733, §18 (NEW).



22 §4058. Review

The provision in this chapter dealing with family rehabilitation and reunification must be reviewed in accordance with Title 3, chapter 35. [2005, c. 397, Pt. B, §6 (AMD).]

SECTION HISTORY

1985, c. 739, §17 (NEW). 2005, c. 397, §B6 (AMD).



22 §4059. Reinstatement of parental rights

The department may petition the District Court to reinstate the parental rights of a parent whose parental rights have been previously terminated by an order of the District Court. [2011, c. 402, §16 (NEW).]

1. Contents of petition for reinstatement of parental rights. The petition for reinstatement of parental rights must be sworn and must include at least the following:

A. The name, date and place of birth, if known, of the child and the child's current residence; [2011, c. 402, §16 (NEW).]

B. The name and residence of the parent whose rights were terminated; [2011, c. 402, §16 (NEW).]

C. The name and residence of the former guardian ad litem of the child in the related child protection proceeding; [2011, c. 402, §16 (NEW).]

D. The names and residences of all persons known to the department that affect custody, visitation or access to the child; [2011, c. 402, §16 (NEW).]

E. A summary of the reasons for the termination of parental rights; [2011, c. 402, §16 (NEW).]

F. A summary statement of the facts that the petitioner believes constitute a substantial change in circumstances of the parent that demonstrate the parent has the capacity and willingness to provide for the health and safety of the child; [2011, c. 402, §16 (NEW).]

G. A statement of the intent of the parent whose rights were terminated to consent to the reinstatement of parental rights; and [2011, c. 402, §16 (NEW).]

H. A statement of the intent or willingness of the child as to the reinstatement of parental rights. [2011, c. 402, §16 (NEW).]

[ 2011, c. 402, §16 (NEW) .]

2. Permanency plan. The sworn petition must be accompanied by the permanency plan that provides for the health and safety of the child, outlines the transition services to the family and outlines the conditions and supervision required by the department for placing the child in the home on a trial basis.

[ 2011, c. 402, §16 (NEW) .]

3. Scheduling of case management conference. On the filing of the petition, the court shall set a time and date for a case management conference under subsection 7.

[ 2011, c. 402, §16 (NEW) .]

4. Withdrawal of petition. The department may withdraw the petition without leave of the court at any time prior to the final hearing.

[ 2011, c. 402, §16 (NEW) .]

5. Guardian ad litem. The court shall appoint a guardian ad litem for the child.

[ 2011, c. 402, §16 (NEW) .]

6. Service. The petition and the notice of the case management conference under subsection 7 must be served on the parent whose rights were terminated and the guardian ad litem for the child at least 10 days prior to the scheduled case management conference date. Service must be in accordance with the Maine Rules of Civil Procedure or in any other manner ordered by the court.

[ 2011, c. 402, §16 (NEW) .]

7. Case management conference. Upon the filing of a petition for reinstatement of parental rights, the court shall hold a case management conference to review the permanency plan filed by the department to provide for transition services to the family. The permanency plan must outline the conditions and supervision required by the department for placing the child in the home on a trial basis.

[ 2011, c. 402, §16 (NEW) .]

8. Reinstatement of parental rights. Parental rights may be reinstated as follows.

A. The court shall hold a hearing prior to the reinstatement of parental rights. [2011, c. 402, §16 (NEW).]

B. The department has the burden of proof. [2011, c. 402, §16 (NEW).]

C. The court may order reinstatement of parental rights if the court finds, by clear and convincing evidence, that:

(1) The child has been in the custody of the department for at least 12 months after the issuance of the order terminating parental rights;

(2) The child has lived for at least 3 months in the home of the parent after the petition for reinstatement has been filed;

(3) The parent consents to the reinstatement of parental rights. Consent must be written and voluntarily and knowingly executed in court before a judge. The judge shall explain the effects of reinstatement of parental rights;

(4) If the child is 12 years of age or older, the child consents to the reinstatement of parental rights; and

(5) Reinstatement of parental rights is in the best interest of the child. [2011, c. 402, §16 (NEW).]

D. In determining whether to reinstate parental rights, the court shall consider the age and maturity of the child, the child's ability to express a preference, the child's ability to integrate back into the home of the parent whose rights were terminated, the ability of the parent whose rights were terminated to meet the child's physical and emotional needs, the extent that the parent whose rights were terminated has remedied the circumstances that resulted in the termination of parental rights and the likelihood of future risk to the child. [2011, c. 402, §16 (NEW).]

E. The court shall enter its findings in a written order that further states that from the date of the order of reinstatement of parental rights, the child is the child of the parent whose rights were terminated and must be accorded all the same rights as existed prior to the order terminating parental rights, including inheritance rights. The order must further state that all legal rights, powers, privileges, immunities, duties and obligations to each other as parent and child are reinstated. [2011, c. 402, §16 (NEW).]

F. The reinstatement of one parent's rights does not affect the rights of the other parent. [2011, c. 402, §16 (NEW).]

[ 2011, c. 402, §16 (NEW) .]

SECTION HISTORY

2011, c. 402, §16 (NEW).






Subchapter 7: CARE OF CHILD IN CUSTODY

22 §4061. Expenses; reimbursement

1. Department. The department shall care for a child ordered into its custody in licensed or approved family foster homes, in other residential child care facilities or in other living arrangements as appropriate to meet the child's individual needs.

[ 1983, c. 354, §6 (AMD) .]

2. Reimbursement. The department may obtain reimbursement for child care expenses from the child's parents according to a support order or agreement.

[ 1979, c. 733, §18 (NEW) .]

3. Other custodian. When a child is ordered into the custody of a custodian other than the department, that custodian shall support the child, subject to a support order or agreement.

[ 1979, c. 733, §18 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1983, c. 354, §6 (AMD).



22 §4062. Payments

1. Payments by department. The department shall provide payments to facilities caring for children to meet the costs of clothing, board and care, within the limits of available funds. The department may establish, by rule, different categories of facilities, levels of need and care and flat-rate or reimbursement methods to distribute these funds. The department may provide child care and travel expense payments to foster and adoptive parents and trainers participating in foster and adoptive parent training programs and volunteers participating in the administrative case review program.

Notwithstanding section 4061, subsection 3, any federally recognized Indian tribe in this State or any Indian foster family home is eligible for benefits and reimbursement under any state or federally funded program administered by the State for the benefit of Maine children, including, but not limited to, children within the jurisdiction of the Passamaquoddy Tribe or Penobscot Indian Nation under the Indian Child Welfare Act, 25 United States Code, Section 1901, et seq.

[ 1999, c. 392, §1 (AMD) .]

2. Unexpended balance. An unexpended balance of funds for these purposes shall not be transferred to another account and shall not lapse.

[ 1979, c. 733, §18 (NEW) .]

3. Priority of payments. The department shall ensure that payments for foster care made under this subchapter have the same priority as payments for temporary assistance for needy families pursuant to section 3769, subsection 1.

[ 1997, c. 530, Pt. A, §31 (AMD) .]

4. Kinship preference. In the residential placement of a child, the department shall consider giving preference to an adult relative over a nonrelated caregiver when determining placement for a child, as long as the related caregiver meets all relevant state child protection standards.

[ 1999, c. 382, §1 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1985, c. 521, (AMD). 1991, c. 747, §4 (AMD). 1997, c. 530, §A31 (AMD). 1999, c. 382, §1 (AMD). 1999, c. 392, §1 (AMD).



22 §4063. Religious faith of placements; parents' request

If the parents of a child in the custody of the department request in writing that the child be placed in a family of the same general religious faith, for foster care or adoption, the department shall do so when a suitable family of that faith can be found. [1979, c. 733, §18 (NEW).]

SECTION HISTORY

1979, c. 733, §18 (NEW).



22 §4063-A. Medical and psychological examination

1. Physical examination required. The department shall ensure that a child ordered into its custody receives an appointment for a medical examination by a licensed physician or nurse practitioner within 10 working days after the department's custody of the child commences.

[ 1991, c. 194, (NEW) .]

2. Psychological assessment. If the physician or nurse practitioner who performs a physical examination pursuant to subsection 1 determines that a psychological assessment of the child is appropriate, the department shall ensure that an appointment is obtained for such an assessment within 30 days of the physical examination.

[ 1991, c. 194, (NEW) .]

SECTION HISTORY

1991, c. 194, (NEW).



22 §4063-B. Establishment of early counseling

Whenever a child is ordered into the custody of the department under this chapter and the child is not expected to be returned to the home within 21 days, the department shall obtain counseling for the child as soon as possible, unless the department finds that counseling is not indicated. [1991, c. 882, §2 (NEW); 1991, c. 882, §4 (AFF).]

SECTION HISTORY

1991, c. 882, §2 (NEW). 1991, c. 882, §4 (AFF).



22 §4064. Long-term foster care (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 733, §18 (NEW). 1997, c. 39, §1 (AMD). 2007, c. 46, §1 (RP).



22 §4065. Department's responsibility after death of committed child

If a child in the custody of the department dies, the department shall arrange and pay for a decent burial for the child. If administration of the deceased child's estate is not commenced, within 60 days after the date of death, by an heir or a creditor, then the department may petition the Probate Court to appoint an administrator and settle the estate of the deceased child pursuant to Title 18-A. [1981, c. 470, Pt. A, §102 (AMD).]

SECTION HISTORY

1979, c. 733, §18 (NEW). 1981, c. 470, §A102 (AMD).



22 §4066. Annual report

The department shall submit a report to the joint standing committee of the Legislature having jurisdiction over health and human services matters by January 1st each year covering the operations of the Office of Child and Family Services and the experience of the department with foster care and adoptions of children in the care and custody of the department, including but not limited to the following topics: [1997, c. 322, §1 (NEW); 2013, c. 368, Pt. CCCC, §7 (REV).]

1. Types of reports. A listing of the types of reports on the operations of the Office of Child and Family Services that are available to the public, including a notice on how the public can request those reports;

[ 1997, c. 322, §1 (NEW); 2013, c. 368, Pt. CCCC, §7 (REV) .]

2. Listing of services. A listing of services provided to children and their families and foster families and any services needed but not provided by the department, and a listing of problems experienced by children and their families and foster families;

[ 1997, c. 322, §1 (NEW) .]

3. Custody. The number of children in the care and custody of the department, the average and median lengths of their custody and the number who were previously in the custody of the department;

[ 1997, c. 322, §1 (NEW) .]

4. Reunification efforts. The number of children in the care and custody of the department in the process of reunification efforts, and the number in which parental rights have been terminated or are in the process of termination;

[ 1997, c. 322, §1 (NEW) .]

5. Adoption. The number of children in the care and custody of the department available for adoption and the number of children adopted, identifying special needs and nonspecial needs; the number receiving adoption assistance; and the number adopted by their foster parents;

[ 1997, c. 322, §1 (NEW) .]

6. Out-of-state placement. The number of children in the care and custody of the department placed out-of-state for hospitalization and residential care and the costs for each; and

[ 1997, c. 322, §1 (NEW) .]

7. Analysis. An analysis of any major initiatives planned by the department to improve the functioning of the Office of Child and Family Services and the delivery of services to children in the care and custody of the department and their families and foster families.

[ 1997, c. 322, §1 (NEW); 2013, c. 368, Pt. CCCC, §7 (REV) .]

SECTION HISTORY

1997, c. 322, §1 (NEW). 2013, c. 368, Pt. CCCC, §7 (REV).



22 §4067. Permission for participation in school activities

The department shall develop and disseminate a standard form to be used by school administrative units to authorize participation by children in the custody of the department in school athletics, field trips and other extracurricular activities. This form must be signed once each year by a representative of the department following the enrollment of the child in a school and forwarded to the school administrative unit attended by the child. This form provides the necessary legal permission for the child to participate in such activities. A child in the custody of the department must secure the signature of a caretaker on permission slips for specific activities as do other students in order to ensure notice to the caretaker of the child's participation in those activities. [2005, c. 309, §1 (NEW).]

SECTION HISTORY

2005, c. 309, §1 (NEW).



22 §4068. Sibling visitation

1. Visitation. If the court determines that it is reasonable, practicable and in the best interests of the children involved, the court shall order the custodian of the child who is the subject of the child protection proceeding and any party who is the custodian of a sibling of the child to make the children available for visitation with each other. The court may order a schedule and conditions pursuant to which the visits are to occur.

[ 2005, c. 526, §2 (NEW) .]

2. Siblings separated through adoption. The department shall make reasonable efforts to establish agreements with prospective adoptive parents that provide for reasonable contact between an adoptive child and the child's siblings when the department believes that the contact will be in the children's best interests.

[ 2005, c. 526, §2 (NEW) .]

3. Request of child. In a child protection proceeding, a child may request visitation rights pursuant to subsection 1 with a sibling from whom the child has been separated as a result of the child protection proceeding.

[ 2005, c. 526, §2 (NEW) .]

SECTION HISTORY

2005, c. 526, §2 (NEW).






Subchapter 8: MEDICAL TREATMENT ORDER

22 §4071. Medical treatment order

1. Petitioner. The department, a physician or a chief medical administrator of a hospital may petition for a medical treatment order.

[ 1979, c. 733, §18 (NEW) .]

2. Contents of petition. A petition shall be sworn and shall include at least the following:

A. Name, date of birth and municipal residence, if known, of the child; [1979, c. 733, §18 (NEW).]

B. The name and address of the petitioner and his professional position; [1979, c. 733, §18 (NEW).]

C. Name and municipal residence, if known, of each parent and custodian; [1979, c. 733, §18 (NEW).]

D. A summary of the medical diagnosis and treatment alternatives; [1979, c. 733, §18 (NEW).]

E. A request for the court to order specific treatment; and [1979, c. 733, §18 (NEW).]

F. A statement that attempts to notify and secure consent from the custodians have been unsuccessful, either because they cannot be located or they have refused consent. [1979, c. 733, §18 (NEW).]

[ 1979, c. 733, §18 (NEW) .]

3. Notice to parents and custodians. The petitioner shall, by any reasonable means, attempt to notify the parents and custodians of his intent to request the order and of the time and place he will make the request, unless the petitioner believes that the child would suffer increased serious injury during the time needed to notify them.

[ 1979, c. 733, §18 (NEW) .]

4. Order. On the basis of the petition or other evidence, the court may order medical treatment for the child if the custodians are unable or unwilling to consent to it, and the treatment is necessary to treat or prevent an immediate risk of serious injury. The order shall include a notice to the parents and custodians of their right to counsel, as required under section 4032, subsection 2, paragraph G, and notice of the date and time of the hearing.

[ 1979, c. 733, §18 (NEW) .]

5. Service of order. If a hearing has not been held prior to issuing the order, a copy of the order and petition shall be served on the parents and custodians by:

A. In-hand delivery by the judge or court clerk to any parent, custodian or their counsel who is present when the order is issued; [1979, c. 733, §18 (NEW).]

B. Service in accordance with the District Court Civil Rules. Notwithstanding the civil rules, service by publication of an order and petition shall be complete 5 days after a single publication; or [1979, c. 733, §18 (NEW).]

C. Another manner ordered by the court. [1979, c. 733, §18 (NEW).]

[ 1979, c. 733, §18 (NEW) .]

6. Hearing. If a hearing has not been held prior to issuing the order, then it shall be held within 10 days of its issuance, unless all parties agree to a later date. If, after the hearing, the court finds, by a preponderance of the evidence, that the medical treatment ordered is necessary to treat or prevent the immediate risk of serious injury to the child, then it may continue the order.

[ 1979, c. 733, §18 (NEW) .]

SECTION HISTORY

1979, c. 733, §18 (NEW).






Subchapter 9: HOSPITAL BASED SUSPECTED CHILD ABUSE AND NEGLECT COMMITTEES

22 §4081. Purpose Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 441, §3 (NEW). 1985, c. 500, (NEW). 1987, c. 402, §A144 (RP). 1987, c. 402, §A143 (RPR). MRSA T. 22, §4085 (RP).



22 §4082. Definitions Maine Children's Trust Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 441, §3 (NEW). 1985, c. 500, (NEW). 1987, c. 402, §A144 (RP). 1987, c. 402, §A143 (RPR). MRSA T. 22, §4085 (RP).



22 §4083. Hospital based Suspected Child Abuse and Neglect Committees Board; establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 441, §3 (NEW). 1985, c. 500, (NEW). 1987, c. 402, §A144 (RP). 1987, c. 402, §A143 (RPR). MRSA T. 22, §4085 (RP).



22 §4084. Report Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 441, §3 (NEW). 1985, c. 500, (NEW). 1985, c. 667, §1 (RPR). 1985, c. 785, §B93 (AMD). 1987, c. 402, §A144 (RP). 1987, c. 402, §A143 (RPR). MRSA T. 22, §4085 (RP).



22 §4084-A. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 667, §2 (NEW). 1987, c. 402, §A143 (RP).



22 §4085. Disbursement of fund money (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 441, §3 (NEW). 1985, c. 500, (NEW). 1985, c. 667, §3 (AMD). 1987, c. 366, (AMD). 1987, c. 402, §A144 (RP). 1987, c. 402, §A143 (RPR). 1987, c. 769, §A78 (AMD). MRSA T. 22, §4085 (RP).



22 §4086. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 441, §3 (NEW). 1987, c. 402, §A144 (RP).






Subchapter 10: CHILD WELFARE SERVICES OMBUDSMAN

22 §5001. Child Welfare Services Ombudsman (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 511, §A4 (NEW). 1989, c. 400, §§6,14 (RP). 1989, c. 410, §23 (AMD). 1995, c. 462, §A45 (AMD).






Subchapter 10-A: OMBUDSMAN SERVICES

22 §4087. Child welfare services ombudsman (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 400, §§7,14 (NEW). 2001, c. 439, §X4 (RP).



22 §4087-A. Ombudsman program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Ombudsman" means the director of the program and persons employed or volunteering to perform the work of the program. [2001, c. 439, Pt. X, §5 (NEW).]

B. "Program" means the ombudsman program established under this section. [2001, c. 439, Pt. X, §5 (NEW).]

[ 2001, c. 439, Pt. X, §5 (NEW) .]

2. Program established. The ombudsman program is established as an independent program within the Executive Department to provide ombudsman services to the children and families of the State regarding child welfare services provided by the Department of Health and Human Services. The program shall consider and promote the best interests of the child involved, answer inquiries and investigate, advise and work toward resolution of complaints of infringement of the rights of the child and family involved. The program must be staffed, under contract, by an attorney or a master's level social worker who must have experience in child development and advocacy, and support staff as determined to be necessary. The program shall function through the staff of the program and volunteers recruited and trained to assist in the duties of the program.

[ 2001, c. 439, Pt. X, §5 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

3. Contracted services. The program shall operate by contract with a nonprofit organization that the Executive Department determines to be free of potential conflict of interest and best able to provide the services on a statewide basis. The ombudsman may not be actively involved in state-level political party activities or publicly endorse, solicit funds for or make contributions to political parties on the state level or candidates for statewide elective office. The ombudsman may not be a candidate for or hold any statewide elective or appointive public office.

[ 2001, c. 439, Pt. X, §5 (NEW) .]

4. Services. The program shall provide services directly or under contract. The first priority in the work of the program and any contract for ombudsman services must be case-specific advocacy services. In performing services under this section, the program, as it determines to be appropriate, may create and maintain records and case-specific reports. Any work on systems improvements or lobbying must be adjunctive to case-specific activities. The program may:

A. Provide information to the public about the services of the program through a comprehensive outreach program. The ombudsman shall provide information through a toll-free telephone number or numbers; [2001, c. 439, Pt. X, §5 (NEW).]

B. Answer inquiries, investigate and work toward resolution of complaints regarding the performance and services of the department and participate in conferences, meetings and studies that may improve the performance of the department; [2001, c. 439, Pt. X, §5 (NEW).]

C. Provide services to persons to assist them in protecting their rights; [2001, c. 439, Pt. X, §5 (NEW).]

D. Inform persons of the means of obtaining services from the department; [2001, c. 439, Pt. X, §5 (NEW).]

E. Provide information and referral services; [2001, c. 439, Pt. X, §5 (NEW).]

F. Analyze and provide opinions and recommendations to agencies, the Governor and the Legislature on state programs, rules, policies and laws; [2001, c. 439, Pt. X, §5 (NEW).]

G. Determine what types of complaints and inquiries will be accepted for action by the program and adopt policies and procedures regarding communication with persons making inquiries or complaints and the department; [2001, c. 439, Pt. X, §5 (NEW).]

H. Apply for and utilize grants, gifts and funds for the purpose of performing the duties of the program; and [2001, c. 439, Pt. X, §5 (NEW).]

I. Collect and analyze records and data relevant to the duties and activities of the program and make reports as required by law or determined to be appropriate. [2001, c. 439, Pt. X, §5 (NEW).]

[ 2005, c. 410, §1 (AMD) .]

4-A. Information for parents in child protective cases. The program, in consultation with appropriate interested parties, shall provide information about child protection laws and procedures to parents whose children are the subject of child protective investigations and cases under this chapter. The providing of the information under this subsection does not constitute representation of parents. Parents may seek and receive information regardless of whether they are represented by legal counsel. The information must be provided free of charge to parents.

The program shall report annually to the joint standing committee of the Legislature having jurisdiction over judiciary matters, starting February 1, 2003, on the provision of information required by this subsection.

This subsection does not create new rights or obligations concerning the provision of legal advice or representation of parents. Failure to provide information under this subsection does not create a cause of action or have any effect on a child protective proceeding.

[ 2001, c. 696, §36 (NEW) .]

5. Access to persons, files and records. As necessary for the duties of the program, the ombudsman has access to the files and records of the department, without fee, and to the personnel of the department for the purposes of investigation of an inquiry or complaint. The ombudsman may also enter the premises of the department for the purposes of investigation of an inquiry or complaint without prior notice. The program shall maintain the confidentiality of all information or records obtained under this subsection.

[ 2001, c. 439, Pt. X, §5 (NEW) .]

6. Confidentiality of records. Information held by or records or case-specific reports maintained by the program are confidential. Disclosure may be made as allowed or required in accordance with the provisions of section 4008, subsections 2 and 3. Unlawful dissemination is subject to the provisions of section 4008, subsection 4.

[ 2005, c. 410, §2 (RPR) .]

7. Liability. Any person who in good faith submits a complaint or inquiry to the program pursuant to this section is immune from any civil or criminal liability. For the purpose of any civil or criminal proceedings, there is a rebuttable presumption that any person acting pursuant to this section did so in good faith. The ombudsman and employees and volunteers in the program are employees of the State for the purposes of the Maine Tort Claims Act.

[ 2001, c. 439, Pt. X, §5 (NEW) .]

8. Penalties. A person who intentionally obstructs or hinders the lawful performance of the ombudsman's duties commits a Class E crime. A person who penalizes or imposes a restriction on a person who makes a complaint or inquiry to the ombudsman as a result of that complaint or inquiry commits a Class E crime. The Attorney General shall enforce this subsection under Title 5, section 191.

[ 2001, c. 439, Pt. X, §5 (NEW) .]

9. Information. Beginning January 1, 2002, information about the services of the program and any applicable grievance and appeal procedures must be given to all children and families receiving child welfare services from the department and from all persons and entities contracting with the department for the provision of child welfare services.

[ 2001, c. 439, Pt. X, §5 (NEW) .]

10. Report. The program shall report to the Governor, the department and the Legislature before January 1st each year on the activities and services of the program, priorities among types of inquiries and complaints that may have been set by the program, waiting lists for services, the provision of outreach services and recommendations for changes in policy, rule or law to improve the provision of services.

[ 2001, c. 439, Pt. X, §5 (NEW) .]

11. Oversight. The joint standing committee of the Legislature having jurisdiction over health and human services matters shall review the operations of the program and may make recommendations to the Governor regarding the contract for services under this section. The committee may submit legislation that it determines necessary to amend or repeal this section.

[ 2001, c. 439, Pt. X, §5 (NEW) .]

SECTION HISTORY

2001, c. 439, §X5 (NEW). 2001, c. 696, §36 (AMD). 2003, c. 20, §EEE1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 410, §§1,2 (AMD).






Subchapter 11: OUT-OF-HOME ABUSE AND NEGLECT INVESTIGATING TEAM

22 §5005. Out-of-home abuse and neglect investigating team (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 511, §B2 (NEW). 1987, c. 744, §9 (AMD). 1989, c. 400, §§8,14 (RP).






Subchapter 11-A: OUT-OF-HOME ABUSE AND NEGLECT INVESTIGATING TEAM

22 §4088. Out-of-home abuse and neglect investigating team (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 400, §§9,14 (NEW). 1989, c. 700, §§A90,91 (AMD). 1991, c. 824, §A46 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 265, §§1-4 (AMD). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §79 (COR). 2003, c. 399, §§1-4 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 279, §14 (AMD). 2007, c. 539, Pt. N, §§33-38 (AMD). 2013, c. 368, Pt. CCCC, §3 (AMD). 2015, c. 283, §2 (RP).






Subchapter 12: CHILD WELFARE ADVISORY COMMITTEE

22 §4089. Child Welfare Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 400, §§10,14 (NEW). 1989, c. 819, §6 (AMD). 2001, c. 352, §12 (RP).






Subchapter 13: HOSPITAL-BASED SUSPECTED CHILD ABUSE AND NEGLECT COMMITTEES

22 §4091. Purpose

The purpose of this subchapter is to encourage the implementation of statewide standards to be developed by the Department of Health and Human Services and participating hospitals for the identification and management of suspected child abuse and neglect cases presented at hospitals by providing financial support for the establishment of hospital-based suspected child abuse and neglect committees. [1989, c. 483, Pt. A, §34 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1989, c. 483, §A34 (NEW). 2003, c. 689, §B6 (REV).



22 §4092. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1989, c. 483, Pt. A, §34 (NEW).]

1. Case plan prescription. "Case plan prescription" means a plan developed by the family support team.

[ 1989, c. 483, Pt. A, §34 (NEW) .]

1-A. Council.

[ 1995, c. 233, Pt. B, §2 (RP) .]

2. Family support team. "Family support team" means a specialized team of professionals evaluating children who are suspected victims of child abuse and neglect as defined in section 4002, subsection 1. Evaluations shall include a family diagnosis and recommendations for treatment and follow-up.

[ 1989, c. 483, Pt. A, §34 (NEW) .]

3. Protocols. "Protocols" means procedures developed for the interaction of the suspected child abuse and neglect committee and family support team.

[ 1989, c. 483, Pt. A, §34 (NEW) .]

4. Suspected child abuse and neglect committee. "Suspected child abuse and neglect committee" means a committee representing public and private community agencies, hospital departments and the department which are directly involved in providing services to suspected victims of child abuse and the victims' families.

[ 1989, c. 483, Pt. A, §34 (NEW) .]

SECTION HISTORY

1989, c. 483, §A34 (NEW). 1989, c. 892, §2 (AMD). 1995, c. 233, §B2 (AMD).



22 §4093. Hospital-based suspected child abuse and neglect committees

Each hospital may establish a suspected child abuse and neglect committee and family support team under this subchapter. The committee shall meet regularly to provide the ongoing development and monitoring of the specialized family support team and the approval of protocols. These hospitals shall serve as a resource to other institutions desiring to form such a program. [1989, c. 483, Pt. A, §34 (NEW).]

The family support team shall be coordinated by a team manager who shall be hired by the participating hospital. The team shall be available to evaluate children who are the suspected victims of abuse and neglect. The department shall contract for the services of the family support team manager. [1989, c. 483, Pt. A, §34 (NEW).]

The family support team shall provide a multidisciplinary approach for suspected child abuse cases that are initially identified in hospital emergency rooms, inpatient pediatric departments and ambulatory clinics. The child protective staff of the Office of Child and Family Services shall participate on the teams. The team shall report immediately to the department as required in section 4011-A. [2013, c. 368, Pt. CCCC, §4 (AMD).]

The team shall review the nature, extent and severity of abuse or neglect and the needs of the child and other family members. The team shall develop a case plan prescription for the treatment, management and follow-up of the child abuse victims and their families, and shall forward these recommendations to the department. [1989, c. 483, Pt. A, §34 (NEW).]

SECTION HISTORY

1989, c. 483, §A34 (NEW). 2001, c. 345, §6 (AMD). 2013, c. 368, Pt. CCCC, §4 (AMD).



22 §4094. Maine Suspected Child Abuse and Neglect Council (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 892, §3 (NEW). 1995, c. 233, §B3 (RP).






Subchapter 14: YOUTH IN NEED OF SERVICES PILOT PROGRAM

22 §4095. Definitions (REALLOCATED TO TITLE 22, SECTION 4100) (REPEALED)

(REALLOCATED TO TITLE 22, SECTION 4100)

(REPEALED)

SECTION HISTORY

RR 1999, c. 2, §26 (RAL). 1999, c. 778, §2 (NEW). 1999, c. 783, §6 (NEW). MRSA T. 22, §4099 (RP).



22 §4096. Youth in Need of Services Pilot Program (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 778, §2 (NEW). MRSA T. 22, §4099 (RP).



22 §4097. Preliminary assessment; safety plan; other services (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 778, §2 (NEW). MRSA T. 22, §4099 (RP).



22 §4098. Youth in Need of Services Oversight Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 778, §2 (NEW). MRSA T. 22, §4099 (RP).



22 §4099. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 778, §2 (NEW). 2001, c. 445, §1 (AMD). MRSA T. 22, §4099 (RP).






Subchapter 15: YOUTH IN NEED OF SERVICES PROGRAM

22 §4099-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 451, §P3 (NEW). 2003, c. 561, §§1,2 (AMD). 2007, c. 240, Pt. SS, §1 (AMD). 2009, c. 155, §1 (RP).



22 §4099-B. Homeless Youth Program (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 451, §P3 (NEW). 2007, c. 240, Pt. SS, §2 (AMD). 2009, c. 155, §1 (RP).



22 §4099-C. Preliminary assessment; safety plan; other services (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 451, §P3 (NEW). 2003, c. 561, §§3-5 (AMD). 2009, c. 155, §1 (RP).






Subchapter 16: MAINE RUNAWAY AND HOMELESS YOUTH

22 §4099-D. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 155, §2 (NEW).]

1. Homeless youth. "Homeless youth" means a person 21 years of age or younger who is unaccompanied by a parent or guardian and is without shelter where appropriate care and supervision are available, whose parent or legal guardian is unable or unwilling to provide shelter and care or who lacks a fixed, regular and adequate nighttime residence. "Homeless youth" does not include a person incarcerated or otherwise detained under federal or state law.

[ 2009, c. 155, §2 (NEW) .]

2. Fixed, regular and adequate nighttime residence. "Fixed, regular and adequate nighttime residence" means a dwelling at which a person resides on a regular basis that adequately provides safe shelter. "Fixed, regular and adequate nighttime residence" does not include a publicly or privately operated institutional shelter designed to provide temporary living accommodations; transitional housing; a temporary placement with a peer, friend or family member who has not offered a permanent residence, residential lease or temporary lodging for more than 30 days; or a public or private place not designed for, nor ordinarily used as, a regular sleeping accommodation for human beings.

[ 2009, c. 155, §2 (NEW) .]

3. Runaway. "Runaway" means an unmarried child under 18 years of age who is absent from the home of a parent or guardian or other lawful placement without the consent of the parent, guardian or lawful custodian.

[ 2009, c. 155, §2 (NEW) .]

SECTION HISTORY

2009, c. 155, §2 (NEW).



22 §4099-E. Comprehensive program for homeless youth

The department shall establish and support a comprehensive program for homeless youth in the State by contracting with organizations and agencies licensed by the department that provide street outreach, shelter and transitional living services for homeless youth. The department shall by rule establish licensure requirements and shall establish performance-based contracts with organizations and agencies to provide the following programs and services: [2009, c. 155, §2 (NEW).]

1. Street and community outreach and drop-in programs. Youth drop-in centers to provide walk-in access to crisis intervention and ongoing supportive services, including one-to-one case management services on a self-referral basis and street and community outreach programs to locate, contact and provide information, referrals and services to homeless youth, youth at risk of homelessness and runaways. Information, referrals and services provided may include, but are not limited to family reunification services; conflict resolution or mediation counseling; assistance in obtaining temporary emergency shelter; case management aimed at obtaining food, clothing, medical care or mental health counseling; counseling regarding violence, prostitution, substance abuse, sexually transmitted diseases, HIV and pregnancy; referrals to other agencies that provide support services to homeless youth, youth at risk of homelessness and runaways; assistance with education, employment and independent living skills; aftercare services; and specialized services for highly vulnerable runaways and homeless youth, including teen parents, sexually exploited youth and youth with mental illness or developmental disabilities;

[ 2009, c. 155, §2 (NEW) .]

2. Emergency shelter program. Emergency shelter programs to provide homeless youth and runaways with referrals and walk-in access to short-term residential care on an emergency basis. The program must provide homeless youth and runaways with safe, dignified, voluntary housing, including private shower facilities, beds and at least one meal each day, and assist a runaway with reunification with family or a legal guardian when required or appropriate. The services provided at emergency shelters may include, but are not limited to, family reunification services or referral to safe, dignified housing; individual, family and group counseling; assistance obtaining clothing; access to medical and dental care and mental health counseling; education and employment services; recreational activities; case management, advocacy and referral services; independent living skills training; and aftercare, follow-up services and transportation; and

[ 2009, c. 155, §2 (NEW) .]

3. Transitional living programs. Transitional living programs to help homeless youth find and maintain safe, dignified housing. The program may also provide rental assistance and related supportive services or may refer youth to other organizations or agencies that provide such services. Services provided may include, but are not limited to, provision of safe, dignified housing; educational assessment and referrals to educational programs; career planning, employment, job skills training and independent living skills training; job placement; budgeting and money management; assistance in securing housing appropriate to needs and income; counseling regarding violence, prostitution, substance abuse, sexually transmitted diseases and pregnancy; referral for medical services or chemical dependency treatment; parenting skills; self-sufficiency support services or life skills training; and aftercare and follow-up services.

[ 2009, c. 155, §2 (NEW) .]

SECTION HISTORY

2009, c. 155, §2 (NEW).



22 §4099-F. Data collection

The department shall collect data from its licensed organizations and agencies to ensure that appropriate and high-quality services are being delivered to homeless youth, youth at risk of homelessness and runaways and shall use the data to monitor the success of the contracts and programs as well as changes in the rates of homelessness among youth in the State. [2009, c. 155, §2 (NEW).]

SECTION HISTORY

2009, c. 155, §2 (NEW).



22 §4099-G. Rules

The department shall adopt rules as may be necessary for the effective administration of the comprehensive program under section 4099-E. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 155, §2 (NEW).]

SECTION HISTORY

2009, c. 155, §2 (NEW).



22 §4099-H. Emergency shelter family homes for youth

This section applies to emergency shelter family homes for youths in order to provide the youths with voluntary, safe, emergency housing with individuals or families in locations as close as reasonably possible to the home communities of the youths. [2011, c. 385, §1 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Emergency shelter family home" means a home that provides community-based emergency shelter with an individual or a family that is operated 24 hours a day under the auspices of an emergency shelter licensed by the department in accordance with rules adopted by the department under sections 7801 and 8102. [2011, c. 385, §1 (NEW).]

B. "Youth" means a child 12 to 20 years of age. [2011, c. 385, §1 (NEW).]

[ RR 2011, c. 1, §35 (COR) .]

2. Placement. A licensed emergency shelter may place in an emergency shelter family home operated by the shelter a youth who was referred to the shelter by the Department of Corrections if the shelter has obtained the agreement of the parent or legal guardian of the youth.

[ 2011, c. 385, §1 (NEW) .]

3. Requirements. A licensed emergency shelter that operates an emergency shelter family home must be licensed as a child placing agency by the department under rules adopted pursuant to sections 7801 and 8202 and must operate the home under a contract with the Department of Corrections and in accordance with an agreement between the department and the Department of Corrections. An emergency shelter family home may be, but is not required to be, licensed as a children's home by the department under rules adopted pursuant to sections 7801 and 8202.

[ 2011, c. 385, §1 (NEW) .]

SECTION HISTORY

RR 2011, c. 1, §35 (COR). 2011, c. 385, §1 (NEW).









Chapter 1082: QUALITY CHILD CARE

22 §4100. Quality child care site (REALLOCATED FROM TITLE 22, SECTION 4095)

(REALLOCATED FROM TITLE 22, SECTION 4095)

1. Definition. As used in this chapter, unless the context otherwise indicates, "quality child care site" means a child care site that meets minimum licensing standards and:

A. Is accredited by an independent, nationally recognized program approved by the Department of Health and Human Services, Office of Head Start and Child Care; [RR 1999, c. 2, §26 (RAL); 2003, c. 689, Pt. B, §6 (REV).]

B. Utilizes recognized quality indicators for child care services approved by the Department of Health and Human Services, Office of Head Start and Child Care; and [RR 1999, c. 2, §26 (RAL); 2003, c. 689, Pt. B, §6 (REV).]

C. Includes provisions for parent and client input, a review of the provider's policies and procedures, a review of the provider's program records and an on-site program review. [RR 1999, c. 2, §26 (RAL).]

For large, multifunction agencies, only those portions of the child care sites that have been reviewed by the accrediting body may be considered quality child care sites.

[ RR 1999, c. 2, §26 (RAL); 2003, c. 689, Pt. B, §6 (REV) .]

2. List of sites. The department shall develop and maintain a list of quality child care sites in the State.

[ RR 1999, c. 2, §26 (RAL) .]

SECTION HISTORY

RR 1999, c. 2, §26 (RAL). 2003, c. 689, §B6 (REV).









Part 4: INTERSTATE COMPACTS

Chapter 1151: INTERSTATE COMPACT ON WELFARE SERVICES

Subchapter 1: COMPACT

22 §4101. Policy, purpose and scope -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A29 (RP).



22 §4102. Definitions -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A29 (RP).



22 §4103. Provision of service -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A29 (RP).



22 §4104. Supplementary agreements -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A29 (RP).



22 §4105. Compact administrator -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A29 (RP).



22 §4106. Enactment and withdrawal -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A29 (RP).



22 §4107. Construction -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A29 (RP).






Subchapter 2: ADMINISTRATIVE PROVISIONS

22 §4141. Ratification of compact (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A29 (RP).



22 §4142. Administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A29 (RP).



22 §4143. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A29 (RP).



22 §4144. Withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A29 (RP).









Chapter 1152: NEW ENGLAND WELFARE COMPACT

Subchapter 1: COMPACT

22 §4151. Policy, purpose and scope -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 214, (NEW). 1971, c. 294, (RP).



22 §4152. Welfare service defined -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 214, (NEW). 1971, c. 294, (RP).



22 §4153. Provision of service -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 214, (NEW). 1971, c. 294, (RP).



22 §4154. Exceptions and limitations -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 214, (NEW). 1971, c. 294, (RP).



22 §4155. Compact administrator -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 214, (NEW). 1971, c. 294, (RP).



22 §4156. Enactment and withdrawal -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 214, (NEW). 1971, c. 294, (RP).



22 §4157. Construction -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 214, (NEW). 1971, c. 294, (RP).






Subchapter 2: ADMINISTRATIVE PROVISIONS

22 §4161. Compact (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 214, (NEW). 1971, c. 294, (RP).









Chapter 1152-A: ADOPTION ASSISTANCE COMPACT

22 §4171. Findings and purposes

1. Findings. The Legislature finds that:

A. Finding adoptive families for children for whom state assistance is desirable, pursuant to the Adoption Assistance Program established in Title 18-A, article IX, Part 4, and assuring the protection of the interests of the children affected during the entire assistance period, require special measures when the adoptive parents move to other states or are residents of another state; and [1995, c. 694, Pt. D, §49 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

B. Provision of medical and other necessary services for children with state assistance encounters special difficulties when the provision of services takes place in other states. [1983, c. 721, (NEW).]

[ 1995, c. 694, Pt. D, §49 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Purposes. The purposes of this chapter are to:

A. Authorize the department to enter into interstate agreements with agencies of other states for the protection of children on behalf of whom adoption assistance is being provided by the department; and [1983, c. 721, (NEW).]

B. Provide procedures for interstate children's adoption assistance payments, including medical payments. [1983, c. 721, (NEW).]

[ 1983, c. 721, (NEW) .]

SECTION HISTORY

1983, c. 721, (NEW). 1995, c. 694, §D49 (AMD). 1995, c. 694, §E2 (AFF).



22 §4172. Compacts authorized; definitions

1. Authorization. The department may develop, participate in the development of, negotiate and enter into one or more interstate compacts on behalf of this State with other states to implement one or more of the purposes set forth in this chapter. When so entered into, and for so long as it shall remain in force, such a compact shall have the force and effect of law.

[ 1983, c. 721, (NEW) .]

2. Definitions. As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings.

A. "Adoption assistance state" means the State that is signatory to an adoption assistance agreement in a particular case. [1983, c. 721, (NEW).]

B. "State" means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands or a territory or possession of or administered by the United States. [1983, c. 721, (NEW).]

C. "Residence state" means the State of which the child is a resident by virtue of the residence of the adoptive parents. [1983, c. 721, (NEW).]

[ 1983, c. 721, (NEW) .]

SECTION HISTORY

1983, c. 721, (NEW).



22 §4173. Contents of compacts

1. Content. A compact entered into pursuant to the authority conferred by this chapter shall have the following content:

A. A provision making it available for joinder by all states; [1983, c. 721, (NEW).]

B. A provision or provisions for withdrawal from the compact upon written notice to the parties, but with a period of one year between the date of the notice and the effective date of the withdrawal; [1983, c. 721, (NEW).]

C. A requirement that the protection afforded by or pursuant to the compact continue in force for the duration of the adoption assistance and be applicable to all children and their adoptive parents who, on the effective date of the withdrawal, are receiving adoption assistance from a party state other than the one in which they are resident and have their principal place of abode; [1983, c. 721, (NEW).]

D. A requirement that each instance of adoption assistance to which the compact applies be covered by an adoption assistance agreement in writing between the adoptive parents and the state child welfare agency of the State which undertakes to provide the adoption assistance and that any such agreement be expressly for the benefit of the adopted child and enforceable by the adoptive parents and the state agency providing the adoption assistance; and [1983, c. 721, (NEW).]

E. Such other provisions as may be appropriate to implement the proper administration of the compact. [1983, c. 721, (NEW).]

[ 1983, c. 721, (NEW) .]

SECTION HISTORY

1983, c. 721, (NEW).



22 §4174. Optional contents of compacts

1. Optional content. A compact entered into pursuant to the authority conferred by this chapter may contain provisions in addition to those required pursuant to section 4173, as follows:

A. Provisions establishing procedures and entitlements to medical, developmental, child care or other social services for the child in accordance with applicable laws, even though the child and the adoptive parents are in a state other than the one responsible for or providing the services or the funds to defray part or all of the costs thereof; and [1983, c. 721, (NEW).]

B. Such other provisions as may be appropriate or incidental to the proper administration of the compact. [1983, c. 721, (NEW).]

[ 1983, c. 721, (NEW) .]

SECTION HISTORY

1983, c. 721, (NEW).



22 §4175. Medical assistance

1. Medical assistance identification. A child with special needs resident in this State who is the subject of an adoption assistance agreement with another state shall be entitled to receive a medical assistance identification from this State, upon the filing in the department of a certified copy of the adoption assistance agreement obtained from the adoption assistance state. In accordance with regulations of the department, the adoptive parents shall be required at least annually to show that the agreement is still in force or has been renewed.

[ 1983, c. 721, (NEW) .]

2. Processing and payment of claims. The department shall consider the holder of a medical assistance identification pursuant to this section as any other holder of a medical assistance identification under the laws of this State and shall process and make payment on claims on account of that holder in the same manner and pursuant to the same conditions and procedures as for other recipients of medical assistance.

[ 1983, c. 721, (NEW) .]

3. Coverage; benefits. The department shall provide coverage and benefits for a child who is in another state and who is covered by an adoption assistance agreement made by the department for the coverage or benefits, if any, not provided by the residence state. The adoptive parents acting for the child may submit evidence of payment for services or benefit amounts not payable in the residence state and shall be reimbursed. There shall be no reimbursement for services or benefit amounts covered under any insurance or other 3rd party medical contract or arrangement held by the child or the adoptive parents. The department shall make regulations implementing this subsection. The additional coverage and benefit amounts provided pursuant to this subsection shall be for services to the cost of which there is no federal contribution, or which, if federally aided, are not provided by the residence state. Among other things, the regulations shall include procedures to be followed in obtaining prior approvals for services in those instances where required for the assistance.

[ 1983, c. 721, (NEW) .]

4. False claims. The submission of any claim for payment or reimbursement for services or benefits, pursuant to this section or the making of any statement in connection therewith, which claim or statement the maker knows or should know to be false, misleading or fraudulent shall be punishable as perjury and subject to the provisions of the Maine Criminal Code and other applicable laws.

[ 1983, c. 721, (NEW) .]

5. Application. The provisions of this section shall apply only to medical assistance for children under adoption assistance agreements from states that have entered into a compact with this State under which the other state provides medical assistance to children with special needs under adoption assistance agreements made by this State. All other children entitled to medical assistance, pursuant to adoption assistance agreements entered into by this State, shall be eligible to receive it in accordance with the laws and procedures applicable thereto.

[ 1983, c. 721, (NEW) .]

SECTION HISTORY

1983, c. 721, (NEW).



22 §4176. Federal participation

1. Federal payments and aid. Consistent with federal law, the department, in connection with the administration of this chapter and any compact pursuant to this chapter, shall include in any state plan made pursuant to the Adoption Assistance and Child Welfare Act of 1980, Public Law 96-272, Titles IV-E and XIX of the United States Social Security Act, and any other applicable federal laws, the provision of adoption assistance and medical assistance for which the Federal Government pays some or all of the cost. The department shall apply for and administer all relevant federal aid, in accordance with law.

[ 1983, c. 721, (NEW) .]

SECTION HISTORY

1983, c. 721, (NEW).






Chapter 1153: INTERSTATE COMPACT ON PLACEMENT OF CHILDREN

Subchapter 1: COMPACT

22 §4191. Purpose and policy -- Article I

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

Appropriate jurisdictional arrangements for the care of children will be promoted.



22 §4192. Definitions -- Article II

As used in this compact:

1. Child. "Child" means a person who, by reason of minority being under 18 years of age, is legally subject to parental, guardianship or similar control.

[ 1971, c. 598, §39 (AMD) .]

2. Placement. "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

3. Receiving state. "Receiving state" means the state to which a child is sent, brought or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

4. Sending agency. "Sending agency" means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings or causes to be sent or brought any child to another party state.

SECTION HISTORY

1969, c. 433, §49 (AMD). 1971, c. 598, §39 (AMD).



22 §4193. Conditions for placement -- Article III

No sending agency shall send, bring or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring or place the child in the receiving state. The notice shall contain the name, date and place of birth of the child, the identity and address or addresses of the parents or legal guardian, the name and address of the person, agency or institution to or with which the sending agency proposes to send, bring or place the child and a full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

Any public officer or agency in a receiving state which is in receipt of a notice pursuant to this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

The child shall not be sent, brought or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.



22 §4194. Penalty for illegal placement -- Article IV

The sending, bringing or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subject to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit or other legal authorization held by the sending agency which empowers or allows it to place or care for children.



22 §4195. Retention of jurisdiction -- Article V

The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in the first paragraph.



22 §4196. Institutional care of delinquent children -- Article VI

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

1. Facilities. Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

2. Best interest of child. Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.



22 §4197. Compact administrator -- Article VII

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.



22 §4198. Limitations -- Article VIII

This compact shall not apply to:

1. Non-agencies. The sending or bringing of a child into a receiving state by his parent, step-parent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or non-agency guardian in the receiving state.

2. Other compacts or agreements. Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.



22 §4199. Enactment and withdrawal -- Article IX

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 2 years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.



22 §4200. Construction and severability -- Article X

This compact shall be liberally construed to effectuate the purposes thereof. This compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.






Subchapter 2: ADMINISTRATIVE PROVISIONS

22 §4241. Ratification of compact

The Interstate Compact on the Placement of Children is enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as set forth in this chapter.



22 §4242. Financial responsibility

Financial responsibility for any child placed pursuant to the Interstate Compact on the Placement of Children shall be determined in accordance with Article V thereof in the first instance. In the event of partial or complete default of performance thereunder the Department of Health and Human Services or the private agency supervising the child shall assume financial responsibility. [1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1975, c. 293, §4 (AMD). 2003, c. 689, §B6 (REV).



22 §4243. Appropriate public authorities

The "appropriate public authorities" as used in Article III of the Interstate Compact on the Placement of Children shall, with reference to this State, mean the Department of Health and Human Services and said department shall receive and act with reference to notices required by said Article III. [1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1975, c. 293, §4 (AMD). 2003, c. 689, §B6 (REV).



22 §4244. Appropriate authority in the receiving state

As used in the first paragraph of Article V of the Interstate Compact on the Placement of Children, the phrase "appropriate authority in the receiving state" with reference to this State shall mean the Department of Health and Human Services. [1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1975, c. 293, §4 (AMD). 2003, c. 689, §B6 (REV).



22 §4245. Authority to enter into agreements

The officers and agencies of this State and its subdivisions having authority to place children are empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to the 2nd paragraph of Article V of the Interstate Compact on the Placement of Children. Any such agreement which contains a financial commitment or imposes a financial obligation on this State or subdivision or agency thereof shall not be binding unless it has the approval in writing of the Commissioner of Health and Human Services in the case of the State and of the chief local fiscal officer in the case of a subdivision of the State. [1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1975, c. 293, §4 (AMD). 2003, c. 689, §B7 (REV).



22 §4246. Jurisdiction

Any court having jurisdiction to place delinquent children may place such a child in an institution of or in another state pursuant to Article VI of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article V.



22 §4247. Executive head

As used in Article VII of the Interstate Compact on the Placement of Children, the term "executive head" means the Governor. The Governor is authorized to appoint a compact administrator in accordance with the terms of said Article VII.









Chapter 1154: INTERSTATE COMPACT FOR THE PLACEMENT OF CHILDREN

22 §4251. Purpose - Article 1

The purpose of this Interstate Compact for the Placement of Children is to: [2007, c. 255, §6 (NEW).]

1. Process. Provide a process through which children subject to this compact are placed in safe and suitable homes in a timely manner;

[ 2007, c. 255, §6 (NEW) .]

2. Ongoing supervision. Facilitate ongoing supervision of a placement, the delivery of services and communication between the states;

[ 2007, c. 255, §6 (NEW) .]

3. Operating procedures. Provide operating procedures that will ensure that children are placed in safe and suitable homes in a timely manner;

[ 2007, c. 255, §6 (NEW) .]

4. Rules. Provide for the adoption and enforcement of administrative rules implementing the provisions of this compact and regulating the covered activities of the member states;

[ 2007, c. 255, §6 (NEW) .]

5. Data collection. Provide for uniform data collection and information sharing between member states under this compact;

[ 2007, c. 255, §6 (NEW) .]

6. Coordination. Promote coordination between this compact, the Interstate Compact for Juveniles, the Interstate Compact on Adoption and Medical Assistance and other compacts affecting the placement of and which provide services to children otherwise subject to this compact;

[ 2007, c. 255, §6 (NEW) .]

7. Jurisdiction. Provide for a state's continuing legal jurisdiction and responsibility for placement and care of a child that it would have had if the placement were intrastate; and

[ 2007, c. 255, §6 (NEW) .]

8. Cases involving Indian children. Provide for the adoption of guidelines, in collaboration with Indian tribes, for interstate cases involving Indian children as is or may be permitted by federal law.

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4252. Definitions - Article 2

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 255, §6 (NEW).]

1. Approved placement. "Approved placement" means the receiving state has determined after an assessment that the placement is both safe and suitable for the child and is in compliance with the applicable laws of the receiving state governing the placement of children in the receiving state.

[ 2007, c. 255, §6 (NEW) .]

2. Assessment. "Assessment" means an evaluation of a prospective placement to determine whether the placement meets the individualized needs of the child, including but not limited to the child's safety and stability, health and well-being and mental, emotional and physical development.

[ 2007, c. 255, §6 (NEW) .]

3. Child. "Child" means an individual who has not attained 18 years of age.

[ 2007, c. 255, §6 (NEW) .]

4. Default. "Default" means the failure of a member state to perform the obligations or responsibilities imposed upon it by this chapter or the bylaws or rules of the interstate commission.

[ 2007, c. 255, §6 (NEW) .]

5. Indian tribe. "Indian tribe" means any Indian tribe, band, nation or other organized group or community of Indians recognized as eligible for services provided to Indians by the United States Secretary of the Interior because of their status as Indians, including any Alaska native village as defined in Section 3(c) of the Alaska Native Claims Settlement Act, 43 United States Code, Section 1602(c).

[ 2007, c. 255, §6 (NEW) .]

6. Interstate Commission for the Placement of Children; interstate commission. "Interstate Commission for the Placement of Children" or "interstate commission" means the commission that is created under section 4258.

[ 2007, c. 255, §6 (NEW) .]

7. Jurisdiction. "Jurisdiction" means the power and authority of a court to hear and decide matters.

[ 2007, c. 255, §6 (NEW) .]

8. Member state. "Member state" means a state that has enacted this compact.

[ 2007, c. 255, §6 (NEW) .]

9. Noncustodial parent. "Noncustodial parent" means a person who, at the time of the commencement of court proceedings in the sending state, does not have sole legal custody of the child or has joint legal custody of the child and who is not the subject of allegations or findings of child abuse or neglect.

[ 2007, c. 255, §6 (NEW) .]

10. Nonmember state. "Nonmember state" means a state that has not enacted this compact.

[ 2007, c. 255, §6 (NEW) .]

11. Notice of residential placement. "Notice of residential placement" means information regarding a placement into a residential facility provided to the receiving state, including, but not limited to, the name, date and place of birth of the child, the identity and address of the parent or legal guardian, evidence of authority to make the placement and the name and address of the facility in which the child will be placed. "Notice of residential placement" includes information regarding a discharge and any unauthorized absence from the facility.

[ 2007, c. 255, §6 (NEW) .]

12. Placement. "Placement" means the act by a public or private child placing agency intended to arrange for the care or custody of a child in another state.

[ 2007, c. 255, §6 (NEW) .]

13. Private child placing agency. "Private child placing agency" means any private corporation, agency, foundation, institution or charitable organization or any private person or attorney that facilitates, causes or is involved in the placement of a child from one state to another and that is not an instrumentality of the state or acting under color of state law.

[ 2007, c. 255, §6 (NEW) .]

14. Provisional placement. "Provisional placement" means that the receiving state has determined that the proposed placement is safe and suitable and, to the extent allowable, the receiving state has temporarily waived its standards or requirements otherwise applicable to prospective foster or adoptive parents so as to not delay the placement. Completion of the receiving state requirements regarding training for prospective foster or adoptive parents may not delay an otherwise safe and suitable placement.

[ 2007, c. 255, §6 (NEW) .]

15. Public child placing agency. "Public child placing agency" means any government child welfare agency or child protection agency or a private entity under contract with such an agency, regardless of whether it acts on behalf of a state, county, municipality or other governmental unit and that facilitates, causes or is involved in the placement of a child from one state to another.

[ 2007, c. 255, §6 (NEW) .]

16. Receiving state. "Receiving state" means the state to which a child is sent, brought or caused to be sent or brought.

[ 2007, c. 255, §6 (NEW) .]

17. Relative. "Relative" means someone who is related to the child as a parent, stepparent, sibling by half or whole blood or by adoption, grandparent, aunt, uncle or first cousin or a nonrelative with such significant ties to the child that the nonrelative may be regarded as a relative as determined by the court in the sending state.

[ 2007, c. 255, §6 (NEW) .]

18. Residential facility. "Residential facility" means a facility providing a level of care that is sufficient to substitute for parental responsibility or foster care and is beyond what is needed for assessment or treatment of an acute condition. "Residential facilities" does not include institutions primarily educational in character, hospitals or other medical facilities.

[ 2007, c. 255, §6 (NEW) .]

19. Rule. "Rule" means a written directive, mandate, standard or principle issued by the interstate commission adopted pursuant to section 4261 that is of general applicability and that implements, interprets or prescribes a policy or provision of this chapter. "Rule" has the force and effect of statutory law in a member state and includes the amendment, repeal or suspension of an existing rule.

[ 2007, c. 255, §6 (NEW) .]

20. Sending state. "Sending state" means the state from which the placement of a child is initiated.

[ 2007, c. 255, §6 (NEW) .]

21. Service member's permanent duty station. "Service member's permanent duty station" means the military installation where an active duty member of the Armed Forces of the United States is currently assigned and is physically located under competent orders that do not specify the duty as temporary.

[ 2007, c. 255, §6 (NEW) .]

22. Service member's state of legal residence. "Service member's state of legal residence" means the state in which the active duty member of the Armed Forces of the United States is considered a resident for tax and voting purposes.

[ 2007, c. 255, §6 (NEW) .]

23. State. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Mariana Islands and any other territory of the United States.

[ 2007, c. 255, §6 (NEW) .]

24. State court. "State court" means a judicial body of a state that is vested by law with responsibility for adjudicating cases involving abuse, neglect, deprivation, delinquency or status offenses of individuals who have not attained 18 years of age.

[ 2007, c. 255, §6 (NEW) .]

25. Supervision. "Supervision" means monitoring provided by the receiving state once a child has been placed in a receiving state pursuant to this chapter.

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4253. Applicability - Article 3

1. Applicability. Except as otherwise provided in subsection 2, this chapter applies to:

A. The interstate placement of a child subject to ongoing court jurisdiction in the sending state, due to allegations or findings that the child has been abused, neglected or deprived as defined by the laws of the sending state, as long as the placement of the child into a residential facility only requires notice of residential placement to the receiving state prior to placement; [2007, c. 255, §6 (NEW).]

B. The interstate placement of a child adjudicated delinquent or unmanageable based on the laws of the sending state and subject to ongoing court jurisdiction of the sending state if:

(1) The child is being placed in a residential facility in another member state and is not covered under another compact; or

(2) The child is being placed in another member state and the determination of safety and suitability of the placement and services required is not provided through another compact; and [2007, c. 255, §6 (NEW).]

C. The interstate placement of any child by a public child placing agency or private child placing agency as a preliminary step to a possible adoption. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

2. Exceptions. The provisions of this chapter do not apply to:

A. The interstate placement of a child with a nonrelative in a receiving state by a parent with the legal authority to make such a placement as long as the placement is not intended to effectuate an adoption; [2007, c. 255, §6 (NEW).]

B. The interstate placement of a child by one relative with the lawful authority to make such a placement directly with a relative in a receiving state; [2007, c. 255, §6 (NEW).]

C. The placement of a child, not subject to subsection 1, into a residential facility by the child's parent; [2007, c. 255, §6 (NEW).]

D. The placement of a child with a noncustodial parent if:

(1) The noncustodial parent proves to the satisfaction of a court in the sending state a substantial relationship with the child;

(2) The court in the sending state makes a written finding that placement with the noncustodial parent is in the best interests of the child; and

(3) The court in the sending state dismisses its jurisdiction over the child's case; [2007, c. 255, §6 (NEW).]

E. A child entering the United States from a foreign country for the purpose of adoption or leaving the United States to go to a foreign country for the purpose of adoption in that country; [2007, c. 255, §6 (NEW).]

F. A case in which a citizen child living overseas with that child's family, at least one of whom is in the Armed Forces of the United States, and who is stationed overseas, is removed and placed in a state; and [2007, c. 255, §6 (NEW).]

G. The sending of a child by a public child placing agency or a private child placing agency for a visit as defined by the rules of the interstate commission. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

3. Placement of child. For purposes of determining the applicability of this chapter to the placement of a child with a family member in the Armed Forces of the United States, the public child placing agency or private child placing agency may choose the state of the service member's permanent duty station or the service member's declared legal residence.

[ 2007, c. 255, §6 (NEW) .]

4. Prohibit concurrent application. Nothing in this chapter may be construed to prohibit the concurrent application of the provisions of this chapter with other applicable interstate compacts including the Interstate Compact for Juveniles and the Interstate Compact on Adoption and Medical Assistance. The interstate commission may in cooperation with other interstate compact commissions having responsibility for the interstate movement, placement or transfer of children adopt like rules to ensure the coordination of services, timely placement of children and the reduction of unnecessary or duplicative administrative or procedural requirements.

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4254. Jurisdiction - Article 4

1. Retain jurisdiction. The sending state shall retain jurisdiction over a child with respect to all matters of custody and disposition of the child that it would have had if the child had remained in the sending state. Such jurisdiction also includes the power to order the return of the child to the sending state.

[ 2007, c. 255, §6 (NEW) .]

2. Issue of child protection; custody. When an issue of child protection or custody is brought before a court in the receiving state, such court shall confer with the court of the sending state to determine the most appropriate forum for adjudication.

[ 2007, c. 255, §6 (NEW) .]

3. Authority to terminate. In accordance with its own laws, the court in the sending state has authority to terminate its jurisdiction if:

A. The child is reunited with the parent in the receiving state who is the subject of allegations or findings of abuse or neglect, but only with the concurrence of the public child placing agency in the receiving state; [2007, c. 255, §6 (NEW).]

B. The child is adopted; [2007, c. 255, §6 (NEW).]

C. The child reaches the age of majority under the laws of the sending state; [2007, c. 255, §6 (NEW).]

D. The child achieves legal independence pursuant to the laws of the sending state; [2007, c. 255, §6 (NEW).]

E. A guardianship is created by a court in the receiving state with the concurrence of the court in the sending state; [2007, c. 255, §6 (NEW).]

F. An Indian tribe has petitioned for and received jurisdiction from the court in the sending state; or [2007, c. 255, §6 (NEW).]

G. The public child placing agency of the sending state requests termination and has obtained the concurrence of the public child placing agency in the receiving state. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

4. Court terminates jurisdiction. When a sending state court terminates its jurisdiction, the receiving state child placing agency must be notified.

[ 2007, c. 255, §6 (NEW) .]

5. Claim of jurisdiction. Nothing in this section defeats a claim of jurisdiction by a receiving state court sufficient to deal with an act of truancy, delinquency, crime or behavior involving a child as defined by the laws of the receiving state committed by the child in the receiving state that would be a violation of its laws.

[ 2007, c. 255, §6 (NEW) .]

6. Emergency jurisdiction. Nothing in this section limits the receiving state's ability to take emergency jurisdiction for the protection of the child.

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4255. Assessments - Article 5

1. Request for assessment. Prior to sending, bringing or causing a child to be sent or brought into a receiving state, the public child placing agency shall provide a written request for assessment to the receiving state.

[ 2007, c. 255, §6 (NEW) .]

2. Sent; brought into receiving state. Prior to the sending, bringing or causing a child to be sent or brought into a receiving state, the private child placing agency shall:

A. Provide evidence that the applicable laws of the sending state have been complied with; [2007, c. 255, §6 (NEW).]

B. Certify that the consent or relinquishment is in compliance with applicable law of the birth parent's state of residence or, where permitted, the laws of the state of where the finalization of the adoption will occur; [2007, c. 255, §6 (NEW).]

C. Request through the public child placing agency in the sending state an assessment to be conducted in the receiving state; and [2007, c. 255, §6 (NEW).]

D. Upon completion of the assessment, obtain the approval of the public child placing agency in the receiving state. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

3. Procedures for assessment. The procedures for making and requesting an assessment must contain all information and be in such form as provided for in the rules of the interstate commission.

[ 2007, c. 255, §6 (NEW) .]

4. Proposed placement. Upon receipt of a request from the public child welfare agency of the sending state, the receiving state shall initiate an assessment of the proposed placement to determine its safety and suitability. If the proposed placement is a placement with a relative, the public child placing agency of the sending state may request a determination of whether the placement qualifies as a provisional placement.

[ 2007, c. 255, §6 (NEW) .]

5. Supporting information. The public child placing agency in the receiving state may request from the public child placing agency or the private child placing agency in the sending state, and is entitled to receive, supporting or additional information necessary to complete the assessment.

[ 2007, c. 255, §6 (NEW) .]

6. Completion of assessment. The public child placing agency in the receiving state shall complete or arrange for the completion of the assessment within the time frames established by the rules of the interstate commission.

[ 2007, c. 255, §6 (NEW) .]

7. Uniform standards. The interstate commission may develop uniform standards for the assessment of the safety and suitability of interstate placements.

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4256. Placement authority - Article 6

1. Approval for placement. Except as provided in subsection 3, a child subject to this chapter may not be placed into a receiving state until approval for such placement is obtained.

[ 2007, c. 255, §6 (NEW) .]

2. Written documentation. If the public child placing agency in the receiving state does not approve the proposed placement, then the child may not be placed. The receiving state shall provide written documentation of any such determination in accordance with the rules adopted by the interstate commission. Such determination is not subject to judicial review in the sending state.

[ 2007, c. 255, §6 (NEW) .]

3. Placement not approved. If the proposed placement is not approved, any interested party has standing to seek an administrative review of the receiving state's determination.

A. The administrative review and any further judicial review associated with the determination must be conducted in the receiving state pursuant to its applicable administrative procedures. [2007, c. 255, §6 (NEW).]

B. If a determination not to approve the placement of the child in the receiving state is overturned upon review, the placement is considered approved, as long as all administrative or judicial remedies have been exhausted or the time for such remedies has passed. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4257. State responsibility - Article 7

1. Financial responsibility. For the interstate placement of a child made by a public child placing agency or state court:

A. The public child placing agency in the sending state has financial responsibility for:

(1) The ongoing support and maintenance for the child during the period of the placement, unless otherwise provided for in the receiving state; and

(2) As determined by the public child placing agency in the sending state, services for the child beyond the public services for which the child is eligible in the receiving state; and [2007, c. 255, §6 (NEW).]

B. The receiving state only has financial responsibility for:

(1) Any assessment conducted by the receiving state; and

(2) Supervision conducted by the receiving state at the level necessary to support the placement as agreed upon by the public child placing agencies of the receiving and sending states. [2007, c. 255, §6 (NEW).]

Nothing in this subsection prohibits public child placing agencies in the sending state from entering into agreements with licensed agencies or persons in the receiving state to conduct assessments and provide supervision.

[ 2007, c. 255, §6 (NEW) .]

2. Private child placing agency; responsibilities. For the placement of a child by a private child placing agency preliminary to a possible adoption, the private child placing agency is:

A. Legally responsible for the child during the period of placement as provided for in the law of the sending state until the finalization of the adoption; and [2007, c. 255, §6 (NEW).]

B. Financially responsible for the child absent a contractual agreement to the contrary. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

3. Assessment or supervision conducted. A private child placing agency is responsible for any assessment conducted in the receiving state and any supervision conducted by the receiving state at the level required by the laws of the receiving state or the rules of the interstate commission.

[ 2007, c. 255, §6 (NEW) .]

4. Timely assessment. The public child placing agency in the receiving state shall provide timely assessments, as provided for in the rules of the interstate commission.

[ 2007, c. 255, §6 (NEW) .]

5. Supervision; services. The public child placing agency in the receiving state shall provide or arrange for the provision of supervision and services for the child, including timely reports, during the period of the placement.

[ 2007, c. 255, §6 (NEW) .]

6. Contract with licensed agency. Nothing in this chapter may be construed as to limit the authority of the public child placing agency in the receiving state from contracting with a licensed agency or person in the receiving state for an assessment or the provision of supervision or services for the child or otherwise authorizing the provision of supervision or services by a licensed agency during the period of placement.

[ 2007, c. 255, §6 (NEW) .]

7. Advisory council. Each member state shall provide for coordination among its branches of government concerning the state's participation in, and compliance with, the compact and interstate commission activities through the creation of an advisory council or use of an existing body or board.

[ 2007, c. 255, §6 (NEW) .]

8. Central state compact office. Each member state shall establish a central state compact office, which is responsible for state compliance with the compact and the rules of the interstate commission.

[ 2007, c. 255, §6 (NEW) .]

9. Oversee compliance. The public child placing agency in the sending state shall oversee compliance with the provisions of the federal Indian Child Welfare Act of 1978, 25 United States Code, Section 1901 et seq. for placements subject to the provisions of this compact, prior to placement.

[ 2007, c. 255, §6 (NEW) .]

10. Limited agreements. With the consent of the interstate commission, states may enter into limited agreements that facilitate the timely assessment and provision of services and supervision of placements under this compact.

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4258. Interstate Commission for the Placement of Children - Article 8

The Interstate Commission for the Placement of Children is established. The activity of the interstate commission is the formation of public policy, which is a discretionary state function. The interstate commission: [2007, c. 255, §6 (NEW).]

1. Joint commission. Is a joint commission of the member states and has the responsibilities, powers and duties set forth in this section and such additional powers as may be conferred upon it by subsequent concurrent action of the respective legislatures of the member states;

[ 2007, c. 255, §6 (NEW) .]

2. Commissioner. Consists of one commissioner from each member state who is appointed by the executive head of the state human services administration with ultimate responsibility for the child welfare program. The appointed commissioner has the legal authority to vote on policy-related matters governed by this compact binding the state.

A. Each member state represented at a meeting of the interstate commission is entitled to one vote. [2007, c. 255, §6 (NEW).]

B. A majority of the member states constitutes a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission. [2007, c. 255, §6 (NEW).]

C. A representative may not delegate a vote to another member state. [2007, c. 255, §6 (NEW).]

D. A representative may delegate voting authority to another person from that representative's state for a specified meeting; [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

3. Members. In addition to the commissioners of each member state, includes persons who are members of interested organizations as defined in the bylaws or rules of the interstate commission. Such members are ex officio and are not entitled to vote on any matter before the interstate commission; and

[ 2007, c. 255, §6 (NEW) .]

4. Executive committee. Shall establish an executive committee that has the authority to administer the day-to-day operations and administration of the interstate commission. The executive committee does not have the power to engage in rulemaking.

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4259. Powers and duties of interstate commission - Article 9

The interstate commission has the following powers: [2007, c. 255, §6 (NEW).]

1. Rules. To adopt rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact;

[ 2007, c. 255, §6 (NEW) .]

2. Dispute resolution. To provide for dispute resolution among member states;

[ 2007, c. 255, §6 (NEW) .]

3. Advisory opinions. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact and its bylaws, rules or actions;

[ 2007, c. 255, §6 (NEW) .]

4. Enforce compliance. To enforce compliance with this compact or the bylaws or rules of the interstate commission pursuant to section 4262;

[ 2007, c. 255, §6 (NEW) .]

5. Collect data. To collect standardized data concerning the interstate placement of children subject to this compact as directed through its rules, which must specify the data to be collected, the means of collection and data exchange and reporting requirements;

[ 2007, c. 255, §6 (NEW) .]

6. Maintain offices. To establish and maintain offices as may be necessary for the transacting of its business;

[ 2007, c. 255, §6 (NEW) .]

7. Purchase insurance. To purchase and maintain insurance and bonds;

[ 2007, c. 255, §6 (NEW) .]

8. Personnel. To hire or contract for services of personnel or consultants as necessary to carry out its functions under the compact and establish personnel qualification policies and rates of compensation;

[ 2007, c. 255, §6 (NEW) .]

9. Establish committees. To establish and appoint committees and officers, including, but not limited to, an executive committee, as required by section 4260;

[ 2007, c. 255, §6 (NEW) .]

10. Accept money; supplies; services. To accept any and all donations and grants of money, equipment, supplies, materials and services and to receive, utilize and dispose of donations, money, equipment, supplies, materials and services;

[ 2007, c. 255, §6 (NEW) .]

11. Property. To lease, purchase, accept contributions or donations of or otherwise to own, hold, improve or use any property, real, personal or mixed;

[ 2007, c. 255, §6 (NEW) .]

12. Dispose of property. To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

[ 2007, c. 255, §6 (NEW) .]

13. Budget. To establish a budget and make expenditures;

[ 2007, c. 255, §6 (NEW) .]

14. Seal; bylaws. To adopt a seal and bylaws governing the management and operation of the interstate commission;

[ 2007, c. 255, §6 (NEW) .]

15. Report. To report annually to the legislatures, governors, the judiciaries and state advisory councils of the member states concerning the activities of the interstate commission during the preceding year. Such reports must also include any recommendations that may have been adopted by the interstate commission;

[ 2007, c. 255, §6 (NEW) .]

16. Education; training; public awareness. To coordinate and provide education, training and public awareness regarding the interstate movement of children for officials involved in such activity;

[ 2007, c. 255, §6 (NEW) .]

17. Books; records. To maintain books and records in accordance with the bylaws of the interstate commission; and

[ 2007, c. 255, §6 (NEW) .]

18. Achieve purposes of compact. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4260. Organization and operation of the interstate commission - Article 10

1. Bylaws. The interstate commission shall adopt bylaws.

A. Within 12 months after the first interstate commission meeting, the interstate commission shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact. [2007, c. 255, §6 (NEW).]

B. The interstate commission's bylaws and rules must establish conditions and procedures under which the interstate commission makes its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

2. Meetings. The following provisions govern interstate commission meetings.

A. The interstate commission shall meet at least once each calendar year. The chair may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings. [2007, c. 255, §6 (NEW).]

B. Public notice must be given by the interstate commission of all meetings and all meetings are open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and its committees may close a meeting, or portion of a meeting, when it determines by 2/3 vote that an open meeting would be likely to:

(1) Relate solely to the interstate commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by federal law;

(3) Disclose financial or commercial information that is privileged, proprietary or confidential in nature;

(4) Involve accusing a person of a crime or formally censuring a person;

(5) Disclose information of a personal nature when disclosure would constitute a clearly unwarranted invasion of personal privacy or physically endanger one or more persons;

(6) Disclose investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the interstate commission's participation in a civil action or other legal proceeding. [2007, c. 255, §6 (NEW).]

C. For a meeting, or portion of a meeting, closed pursuant to paragraph B, the interstate commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemption provision. The interstate commission shall keep minutes that must fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons for taking the actions, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action must be identified in the minutes. All minutes and documents of a closed meeting must remain under seal, subject to release by a majority vote of the interstate commission or by court order. [2007, c. 255, §6 (NEW).]

D. The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or other electronic communication. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

3. Officers and staff. The following provisions govern officers and staff.

A. The interstate commission may, through its executive committee, appoint or retain a staff director for such period, upon such terms and conditions and for such compensation as the interstate commission may determine appropriate. The staff director serves as secretary to the interstate commission, but does not have a vote. The staff director may hire and supervise such other staff as may be authorized by the interstate commission. [2007, c. 255, §6 (NEW).]

B. The interstate commission shall elect, from among its members, a chair and a vice chair of the executive committee and other necessary officers, each of whom must have such authority and duties as may be specified in the bylaws. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

4. Qualified immunity, defense and indemnification. The following provisions govern qualified immunity, defense and indemnification.

A. The interstate commission's staff director and its employees are immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of interstate commission employment, duties or responsibilities except that the person is not protected from suit or liability for damage, loss, injury or liability caused by a criminal act or the intentional or willful and wanton misconduct of the person.

(1) The liability of the interstate commission's staff director and employees or interstate commission representatives acting within the scope of their employment or duties for acts, errors or omissions occurring inside their state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees and agents. The interstate commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subparagraph is construed to protect a person from suit or liability for damage, loss, injury or liability caused by a criminal act or the intentional or willful and wanton misconduct of the person.

(2) The interstate commission shall defend the staff director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state, shall defend the commissioner of a member state in a civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities as long as the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of a person.

(3) To the extent not covered by the state involved, member state or the interstate commission, the representatives or employees of the interstate commission must be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against the persons arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, as long as the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of the persons. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4261. Rule-making functions of the interstate commission - Article 11

1. Rules. The interstate commission shall adopt and publish rules in order to effectively and efficiently achieve the purposes of this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 255, §6 (NEW) .]

2. Rule-making criteria. Rulemaking must occur pursuant to the criteria set forth in this section and the bylaws and rules adopted pursuant to this section. Rulemaking must substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or the other administrative procedure acts as the interstate commission determines appropriate consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the United States Supreme Court. All rules and amendments become binding as of the date specified, as published with the final version of the rule as approved by the interstate commission.

[ 2007, c. 255, §6 (NEW) .]

3. Adopting rule. When adopting a rule, the interstate commission shall, at a minimum:

A. Publish the proposed rule's entire text stating the reason for that proposed rule; [2007, c. 255, §6 (NEW).]

B. Allow and invite all persons to submit written data, facts, opinions and arguments, which information must be added to the record and be made publicly available; and [2007, c. 255, §6 (NEW).]

C. Adopt a final rule and its effective date, if appropriate, based on input from state or local officials or interested parties. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

4. Effect of law. Rules adopted by the interstate commission have the force and effect of statutory law and supersede any state law, rule or regulation to the extent of any conflict.

[ 2007, c. 255, §6 (NEW) .]

5. Judicial review. Not later than 60 days after a rule is adopted, an interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of the rule. If the court finds that the interstate commission's action is not supported by substantial evidence in the rule-making record, the court shall hold the rule unlawful and set it aside.

[ 2007, c. 255, §6 (NEW) .]

6. Reject rule. If a majority of the legislatures of the member states rejects a rule, those states may by enactment of a statute or resolution in the same manner used to adopt the compact cause that the rule has no further force and effect in any member state.

[ 2007, c. 255, §6 (NEW) .]

7. Existing rules. The existing rules governing the operation of the Interstate Compact on the Placement of Children superseded by this chapter are void no less than 12 but no more than 24 months after the first meeting of the interstate commission created under this chapter, as determined by the members during the first meeting.

[ 2007, c. 255, §6 (NEW) .]

8. Scope of rules. Within the first 12 months of operation, the interstate commission shall adopt rules addressing the following:

A. Transition rules; [2007, c. 255, §6 (NEW).]

B. Forms and procedures; [2007, c. 255, §6 (NEW).]

C. Time lines; [2007, c. 255, §6 (NEW).]

D. Data collection and reporting; [2007, c. 255, §6 (NEW).]

E. Rulemaking; [2007, c. 255, §6 (NEW).]

F. Visitation; [2007, c. 255, §6 (NEW).]

G. Progress reports and supervision; [2007, c. 255, §6 (NEW).]

H. Sharing of information and confidentiality; [2007, c. 255, §6 (NEW).]

I. Financing of the interstate commission; [2007, c. 255, §6 (NEW).]

J. Mediation, arbitration and dispute resolution; [2007, c. 255, §6 (NEW).]

K. Education, training and technical assistance; [2007, c. 255, §6 (NEW).]

L. Enforcement; and [2007, c. 255, §6 (NEW).]

M. Coordination with other interstate compacts. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

9. Emergency. Upon determination by a majority of the members of the interstate commission that an emergency exists:

A. The interstate commission may adopt an emergency rule only if it is required to:

(1) Protect a child covered by this chapter from an imminent threat to health, safety and well-being;

(2) Prevent loss of federal or state funds; or

(3) Meet a deadline for the adoption of an administrative rule required by federal law; [2007, c. 255, §6 (NEW).]

B. An emergency rule becomes effective immediately upon adoption, as long as the usual rule-making procedures provided under this section are retroactively applied to the rule as soon as reasonably possible but no later than 90 days after the effective date of the emergency rule; and [2007, c. 255, §6 (NEW).]

C. An emergency rule must be adopted as provided for in the rules of the interstate commission. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4262. Oversight; dispute resolution; enforcement - Article 12

1. Oversight. The interstate commission shall oversee the administration and operation of the compact.

A. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and the rules of the interstate commission and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The compact and its rules supersede state law, rules or regulations to the extent of any conflict. [2007, c. 255, §6 (NEW).]

B. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact. [2007, c. 255, §6 (NEW).]

C. The interstate commission is entitled to receive service of process in any action in which the validity of a compact provision or rule is the issue for which a judicial determination has been sought and has standing to intervene in any proceedings. Failure to provide service of process to the interstate commission renders any judgment, order or other determination, however so captioned or classified, void as to the interstate commission, this chapter and bylaws or rules of the interstate commission. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

2. Dispute resolution. The interstate commission has the authority to resolve disputes.

A. The interstate commission shall attempt, upon the request of a member state, to resolve disputes that are subject to the compact and that may arise among member states and between member and nonmember states. [2007, c. 255, §6 (NEW).]

B. The interstate commission shall adopt a rule providing for both mediation and binding dispute resolution for disputes among compacting states. The costs of the mediation or dispute resolution are the responsibility of the parties to the dispute. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

3. Enforcement. If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact or the interstate commission's bylaws or rules, the interstate commission may:

A. Provide remedial training and specific technical assistance; [2007, c. 255, §6 (NEW).]

B. Provide written notice to the defaulting state and other member states of the nature of the default and the means of curing the default. The interstate commission shall specify the conditions by which the defaulting state must cure its default; [2007, c. 255, §6 (NEW).]

C. By majority vote of the members, initiate against a defaulting member state legal action in the United States District Court for the District of Columbia or, at the discretion of the interstate commission, in the federal district court where the interstate commission has its principal office, to enforce compliance with the provisions of the compact or the interstate commisson's bylaws or rules. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party must be awarded all costs of the litigation including reasonable attorney's fees; or [2007, c. 255, §6 (NEW).]

D. Avail itself of any other remedies available under state law or the regulation of official or professional conduct. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4263. Financing of the interstate commission - Article 13

1. Expenses. The interstate commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization and ongoing activities.

[ 2007, c. 255, §6 (NEW) .]

2. Annual assessment. The interstate commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the interstate commission and its staff, which must be in a total amount sufficient to cover the interstate commission's annual budget as approved by its members each year. The aggregate annual assessment amount must be allocated based upon a formula to be determined by the interstate commission, which shall adopt a rule binding upon all member states.

[ 2007, c. 255, §6 (NEW) .]

3. Obligations. The interstate commission may not incur obligations of any kind prior to securing the funds adequate to meet the same, nor may the interstate commission pledge the credit of any of the member states, except by and with the authority of the member state.

[ 2007, c. 255, §6 (NEW) .]

4. Accounts of receipts and disbursements. The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission are subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the interstate commission must be audited yearly by a certified or licensed public accountant, and the report of the audit must be included in and become part of the annual report of the interstate commission.

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4264. Member states; effective date and amendment - Article 14

1. Member. Any state is eligible to become a member state.

[ 2007, c. 255, §6 (NEW) .]

2. Effective. The compact becomes effective and binding upon legislative enactment of the compact into law by no fewer than 35 states. The effective date is the later of July 1, 2007 or upon enactment of the compact into law by the 35th state. Thereafter the compact becomes effective and binding as to any other member state upon enactment of the compact into law by that state. The executive heads of the state human services administrations with ultimate responsibility for the child welfare program of nonmember states or their designees are invited to participate in the activities of the interstate commission on a nonvoting basis prior to adoption of the compact by all states.

[ 2007, c. 255, §6 (NEW) .]

3. Amendments. The interstate commission may propose amendments to the compact for enactment by the member states. An amendment does not become effective and binding on the member states unless and until it is enacted into law by unanimous consent of the member states.

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4265. Withdrawal and dissolution - Article 15

1. Withdrawal. Once effective, the compact continues in force and remains binding upon each member state, except that a member state may withdraw from the compact by specifically repealing the statute that enacted the compact into law. The effective date of withdrawal is the effective date of the repeal of the statute. The withdrawing state shall immediately notify the chair of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall then notify the other member states of the withdrawing state's intent to withdraw. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal. Reinstatement following withdrawal of a member state occurs upon the withdrawing state's reenacting the compact or upon a later date as determined by the members of the interstate commission.

[ 2007, c. 255, §6 (NEW) .]

2. Dissolution of compact. This compact dissolves upon the effective date of the withdrawal or default of the member state that reduces the membership in the compact to one member state. Upon the dissolution of this compact, the compact becomes void and has no further force, and the business and affairs of the interstate commission are concluded and surplus funds must be distributed in accordance with the bylaws.

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4266. Severability and construction - Article 16

1. Enforceable. The provisions of this chapter are severable, and if any phrase, clause, sentence or provision is determined unenforceable, the remaining provisions of the compact are enforceable.

[ 2007, c. 255, §6 (NEW) .]

2. Provisions liberally construed. The provisions of this chapter may be liberally construed to effectuate its purposes.

[ 2007, c. 255, §6 (NEW) .]

3. Concurrent applicability. Nothing in this chapter may be construed to prohibit the concurrent applicability of other interstate compacts of which the states are members.

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4267. Binding effect of compact and other laws - Article 17

1. Other laws. Nothing in this compact prevents the enforcement of any other law of a member state that is not inconsistent with this compact. All member states' laws conflicting with this compact or its rules are superseded to the extent of the conflict.

[ 2007, c. 255, §6 (NEW) .]

2. Binding effect of compact. All lawful actions of the interstate commission, including all rules and bylaws adopted by the interstate commission, are binding upon the member states.

A. All agreements between the interstate commission and the member states are binding in accordance with their terms. [2007, c. 255, §6 (NEW).]

B. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, the provision is ineffective to the extent of the conflict with the constitutional provision in question in that member state. [2007, c. 255, §6 (NEW).]

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4268. Indian tribes - Article 18

Notwithstanding any other provision in this compact, the interstate commission may adopt guidelines to permit Indian tribes to utilize the compact to achieve any of the purposes of the compact as specified in section 4251. The interstate commission shall make reasonable efforts to consult with Indian tribes in adopting guidelines to reflect the diverse circumstances of the various Indian tribes. [2007, c. 255, §6 (NEW).]

SECTION HISTORY

2007, c. 255, §6 (NEW).



22 §4269. Administrative provisions - Article 19

For purposes of the State's administration of this compact: [2007, c. 255, §6 (NEW).]

1. Agency. This State's "government child welfare agency or child protection agency," "public child placing agency" and "central state compact office" is the Department of Health and Human Services, Office of Child and Family Services;

[ 2007, c. 255, §6 (NEW) .]

2. State court. This State's "state court" is the District Court;

[ 2007, c. 255, §6 (NEW) .]

3. Ongoing court jurisdiction. A child is "subject to ongoing court jurisdiction" in this State pursuant to section 4253, subsection 1, paragraph A if the child is the subject of a child protection proceeding pursuant to chapter 1071, until the proceeding is dismissed or becomes subject to judicial reviews pursuant to section 4038 only upon motion or petition of a party;

[ 2007, c. 255, §6 (NEW) .]

4. Adjudicated delinquent. A child is "adjudicated delinquent or unmanageable" in this State if the child has been adjudicated of a juvenile crime pursuant to Title 15, section 3310;

[ 2007, c. 255, §6 (NEW) .]

5. Administrative procedures. This State's "applicable administrative procedures" are the procedures in Title 5, chapter 375, subchapter 4, as modified by any rules adopted by the department pursuant to Title 5, chapter 375, subchapter 2. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A;

[ 2007, c. 255, §6 (NEW) .]

6. Existing body. This State's District Court's Child Protection Advisory Committee is the "existing body or board" pursuant to section 4257, subsection 7 that has responsibility to provide for coordination among this State's branches of government concerning the State's participation in and compliance with the compact and interstate commission activities; and

[ 2007, c. 255, §6 (NEW) .]

7. Executive head. This State's "executive head of the state human services administration with ultimate responsibility for the child welfare program" is the commissioner.

[ 2007, c. 255, §6 (NEW) .]

SECTION HISTORY

2007, c. 255, §6 (NEW).









Part 5: MUNICIPAL SUPPORT OF THE POOR

Chapter 1161: MUNICIPAL GENERAL ASSISTANCE

22 §4301. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 577, §1 (NEW).]

1. Basic necessities. "Basic necessities" means food, clothing, shelter, fuel, electricity, nonelective medical services as recommended by a physician, nonprescription drugs, telephone where it is necessary for medical reasons and any other commodity or service determined essential by the overseer in accordance with the municipality's ordinance and this chapter. "Basic necessities" do not include security deposits for rental property, except for emergency purposes. For the purposes of this subsection, "emergency purposes" means any situation in which no other permanent lodging is available unless a security deposit is paid.

[ 1991, c. 9, Pt. U, §1 (AMD) .]

1-A. Direct costs. "Direct costs" means the total value of general assistance benefits paid out by a municipality that is in compliance with this chapter and the municipality's general assistance ordinance.

[ 1991, c. 9, Pt. U, §2 (NEW) .]

2. Dwelling unit. "Dwelling unit" means a building or part thereof used for separate living quarters for one or more persons living as a single housekeeping unit.

[ 1983, c. 577, §1 (NEW) .]

3. Eligible person. "Eligible person" means a person who is qualified to receive general assistance from a municipality according to standards of eligibility determined by the municipal officers whether or not that person has applied for general assistance. "Eligible person" does not include a person who is a fugitive from justice as defined in Title 15, section 201, subsection 4. Beginning July 1, 2015, in accordance with 8 United States Code, Section 1621(d), "eligible person" means a person who is lawfully present in the United States or who is pursuing a lawful process to apply for immigration relief, except that assistance for such a person may not exceed 24 months.

[ 2015, c. 324, §1 (AMD) .]

4. Emergency. "Emergency" means any life threatening situation or a situation beyond the control of the individual which, if not alleviated immediately, could reasonably be expected to pose a threat to the health or safety of a person.

[ 1983, c. 577, §1 (NEW) .]

5. General assistance program. "General assistance program" means a service administered by a municipality for the immediate aid of persons who are unable to provide the basic necessities essential to maintain themselves or their families. A general assistance program provides a specific amount and type of aid for defined needs during a limited period of time and is not intended to be a continuing "grant-in-aid" or "categorical" welfare program. This definition shall not in any way lessen the responsibility of each municipality to provide general assistance to a person each time that the person has need and is found to be otherwise eligible to receive general assistance.

[ 1983, c. 577, §1 (NEW) .]

6. Household. "Household" means an individual or a group of individuals who share a dwelling unit. When an applicant shares a dwelling unit with one or more individuals, even when a landlord-tenant relationship may exist between individuals residing in the dwelling unit, eligible applicants may receive assistance for no more than their pro rata share of the actual costs of the shared basic needs of that household according to the maximum levels of assistance established in the municipal ordinance. The pro rata share is calculated by dividing the maximum level of assistance available to the entire household by the total number of household members. The income of household members not legally liable for supporting the household is considered available to the applicant only when there is a pooling of income.

[ 2013, c. 368, Pt. OO, §5 (AMD) .]

7. Income. "Income" means any form of income in cash or in kind received by the household, including net remuneration for services performed, cash received on either secured or unsecured credit, any payments received as an annuity, retirement or disability benefits, veterans' pensions, workers' compensation, unemployment benefits, benefits under any state or federal categorical assistance program, supplemental security income, social security and any other payments from governmental sources, unless specifically prohibited by any law or regulation, court ordered support payments, income from pension or trust funds, household income from any other source, including relatives or unrelated household members and any benefit received pursuant to Title 36, chapter 907, Title 36, section 5219-II and Title 36, section 5219-KK, unless used for basic necessities as defined in section 4301, subsection 1.

The following items are not available within the meaning of this subsection and subsection 10:

A. Real or personal income-producing property, tools of trade, governmental entitlement specifically treated as exempt assets by state or federal law; [1991, c. 9, Pt. U, §3 (AMD).]

B. Actual work-related expenses, whether itemized or by standard deduction, such as taxes, retirement fund contributions, union dues, transportation costs to and from work, special equipment costs and child care expenses; or [1983, c. 577, §1 (NEW).]

C. Earned income of children below the age of 18 years who are full-time students and who are not working full time. [1991, c. 9, Pt. U, §3 (AMD).]

In determining need, the period of time used as a basis for the calculation is the 30-day period commencing on the date of the application. This prospective calculation does not disqualify an applicant who has exhausted income to purchase basic necessities if that income does not exceed the income standards established by the municipality. Notwithstanding this prospective calculation, if any applicant or recipient receives a lump sum payment prior or subsequent to applying for assistance, that payment must be prorated over future months. The period of proration is determined by disregarding any portion of the lump sum payment that the applicant or recipient has spent to purchase basic necessities, including but not limited to: all basic necessities provided by general assistance; reasonable payment of funeral or burial expenses for a family member; reasonable travel costs related to the illness or death of a family member; repair or replacement of essentials lost due to fire, flood or other natural disaster; repair or purchase of a motor vehicle essential for employment, education, training or other day-to-day living necessities; repayments of loans or credit, the proceeds of which can be verified as having been spent on basic necessities; and payment of bills earmarked for the purpose for which the lump sum is paid. All income received by the household between the receipt of the lump sum payment and the application for assistance is added to the remainder of the lump sum. The period of proration is then determined by dividing the remainder of the lump sum payment by the verified actual monthly amounts for all of the household's basic necessities. That dividend represents the period of proration determined by the administrator to commence on the date of receipt of the lump sum payment. The prorated sum for each month must be considered available to the household for 12 months from the date of application or during the period of proration, whichever is less.

[ 2013, c. 551, §1 (AMD) .]

8. Just cause. "Just cause" means a valid, verifiable reason that hinders an individual in complying with one or more conditions of eligibility.

[ 1983, c. 577, §1 (NEW) .]

8-A. Lump sum payment. "Lump sum payment" means a one-time or typically nonrecurring sum of money issued to an applicant or recipient. Lump sum payment includes, but is not limited to, retroactive or settlement portions of social security benefits, workers' compensation payments, unemployment benefits, disability income, veterans' benefits, severance pay benefits, or money received from inheritances, lottery winnings, personal injury awards, property damage claims or divorce settlements. A lump sum payment includes only the amount of money available to the applicant after payment of required deductions has been made from the gross lump sum payment. A lump sum payment does not include conversion of a nonliquid resource to a liquid resource if the liquid resource has been used or is intended to be used to replace the converted resource or for other necessary expenses.

[ 2001, c. 571, §2 (AMD) .]

9. Municipality of responsibility. "Municipality of responsibility" means the municipality which is liable for the support of any eligible person at the time of application.

[ 1983, c. 577, §1 (NEW) .]

10. Need. "Need" means the condition whereby a person's income, money, property, credit, assets or other resources available to provide basic necessities for the individual and the individual's family are less than the maximum levels of assistance established by the municipality.

[ 1985, c. 489, §§2, 14 (AMD) .]

11. Net general assistance costs. "Net general assistance costs" means those direct costs incurred by a municipality in providing assistance to eligible persons according to standards established by the municipal officers and does not include the administrative expenses of the general assistance program.

[ 1983, c. 577, §1 (NEW) .]

12. Overseer. "Overseer" means an official designated by a municipality to administer a general assistance program. The municipal officers shall serve as a board of overseers if no other persons are appointed or elected.

[ 1983, c. 577, §1 (NEW) .]

12-A. Pooling of income. "Pooling of income" means the financial relationship among household members who are not legally liable for mutual support in which there occurs any comingling of funds or sharing of income or expenses. Municipalities may by ordinance establish as a rebuttable presumption that persons sharing the same dwelling unit are pooling their income. Applicants who are requesting that the determination of eligibility be calculated as though one or more household members are not pooling their income have the burden of rebutting the presumption of pooling income.

[ 1991, c. 622, Pt. M, §22 (NEW) .]

13. Real estate. "Real estate" means any land, buildings, homes, mobile homes and any other things affixed to that land.

[ 1983, c. 577, §1 (NEW) .]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1985, c. 489, §§1,2,14 (AMD). 1989, c. 322, §1 (AMD). 1989, c. 840, §§1-3 (AMD). 1991, c. 9, §§U1-3 (AMD). 1991, c. 622, §§M20-22 (AMD). 1993, c. 410, §AAA1 (AMD). 2001, c. 571, §§1,2 (AMD). 2003, c. 510, §C6 (AMD). 2013, c. 368, Pt. OO, §§4-6 (AMD). 2013, c. 551, §1 (AMD). 2015, c. 324, §1 (AMD).



22 §4302. Delegation of duties; oath; bond

Overseers may authorize some person whom they shall designate to perform such of the duties imposed upon them by this chapter as they may determine. The overseers may designate more than one person to perform those duties. Before entering upon the performance of those duties, the person or persons so designated shall be sworn and shall give bond to the town for the faithful performance of those duties, in such sum and with such sureties as the overseers order. [1983, c. 577, §1 (NEW).]

SECTION HISTORY

1983, c. 577, §1 (NEW).



22 §4303. Prosecution and defense of towns

For all purposes provided for in this chapter, the overseers or any person appointed by them in writing may prosecute and defend a town. [1983, c. 577, §1 (NEW).]

SECTION HISTORY

1983, c. 577, §1 (NEW).



22 §4304. General assistance offices

1. Local office. There must be in each municipality a general assistance office or designated place where any person may apply for general assistance at regular, reasonable times designated by the municipal officers. Notice must be posted of these times, the name of the overseer available to take applications in an emergency at all other times, the fact that the municipality must issue a written decision on all applications within 24 hours and the department's toll-free telephone number for reporting alleged violations in accordance with section 4321.

[ 1991, c. 209, §1 (AMD) .]

2. District office. In situations where in the judgment of a municipality the number of applicants does not justify the establishment of a local office or designated place, or where for other reasons a local office or designated place is not necessary, 2 or more municipalities, by a vote of their respective legislative bodies, may establish a district office for the administration of general assistance and make agreements as to the payment of expenses and any other matters relevant to the operation of the office.

Any district office established pursuant to this subsection shall be located so as to be accessible by a toll-free telephone call from any part of every municipality it is designated to serve.

Every district general assistance officer shall be available for the taking of applications at least 35 hours each week and shall make provision for designated personnel to be available to take applications in an emergency 24 hours a day.

[ 1983, c. 577, §1 (NEW) .]

3. Emergencies. In any case when an applicant is unable, due to illness, disability, lack of transportation, lack of child care or other good cause, to apply in person for assistance or unable to appoint a duly authorized representative, the overseer shall accept an application by telephone subject to verification by mail and a visit to the applicant's home with the consent of the applicant. Municipalities may arrange with emergency shelters for the homeless to presume eligible for municipal assistance persons to whom the emergency shelter provides shelter services.

[ 1989, c. 322, §2 (AMD) .]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1989, c. 322, §2 (AMD). 1989, c. 699, (AMD). 1991, c. 209, §1 (AMD).



22 §4305. Municipal ordinance required

1. Program required; ordinance. A general assistance program shall be operated by each municipality and shall be administered in accordance with an ordinance enacted, after notice and hearing, by the municipal officers of each municipality.

[ 1983, c. 577, §1 (NEW) .]

2. Availability of ordinance. The ordinance and a copy of this chapter must be available in the town office and be easily accessible to any member of the public. Notice to that effect must be posted. A copy of this chapter must be distributed by the department to each municipality.

[ 1991, c. 209, §2 (AMD) .]

3. Standards of eligibility. Municipalities may establish standards of eligibility, in addition to need, as provided in this chapter. Each ordinance shall establish standards which shall:

A. Govern the determination of eligibility of persons applying for relief and the amount of assistance to be provided to eligible persons; [1983, c. 577, §1 (NEW).]

B. Provide that all individuals wishing to make application for relief shall have the opportunity to do so; and [1983, c. 577, §1 (NEW).]

C. Provide that relief shall be furnished or denied to all eligible applicants within 24 hours of the date of submission of an application. [1983, c. 577, §1 (NEW).]

[ 1983, c. 577, §1 (NEW) .]

3-A. Maximum levels of assistance. Municipalities may establish maximum levels of assistance by ordinance. The maximum levels of assistance must set reasonable and adequate standards sufficient to maintain health and decency. A maximum level of assistance established by municipal ordinance is subject to a review by the department, upon complaint, to ensure compliance with this chapter.

[ 1993, c. 410, Pt. AAA, §2 (AMD) .]

3-B. Temporary maximum levels. Notwithstanding subsection 3-A, municipalities shall establish an aggregate maximum level of assistance that is 110% of the applicable existing housing fair market rents as established by the United States Department of Housing and Urban Development pursuant to 24 Code of Federal Regulations, Section 888.115, applying the zero-bedroom level for one person, the one-bedroom level for 2 persons, the 2-bedroom level for 3 persons, the 3-bedroom level for 4 persons and the 4-bedroom level for 5 persons. For each additional person, the aggregate maximum level increases by $75. For the purposes of this subsection, municipalities with populations greater than 10,000 are deemed Standard Metropolitan Statistical Areas in those counties for which there are 2 fair market rent values and the aggregate maximum level of assistance for all Standard Metropolitan Statistical Areas is the average of the fair market rental values for the Standard Metropolitan Statistical Areas and areas that are not Standard Metropolitan Statistical Areas for each county in which there are 2 fair market rental values.

Beginning October 2005 and annually thereafter, the aggregate maximum level of assistance must be established at the greater of 110% of the fair market rents as determined in this subsection and the amount achieved by annually increasing the most recent aggregate maximum level of assistance by the percentage increase in the federal poverty level of the current year over the federal poverty level of the prior year.

For the purposes of this subsection, "federal poverty level" means that measure defined by the federal Department of Health and Human Services and updated annually in the Federal Register under authority of 42 United States Code, Section 9902(2).

[ 2005, c. 231, §1 (AMD) .]

3-C. Maximum level of assistance from July 1, 2012 to June 30, 2013. Notwithstanding subsection 3-A or 3-B, for the period from July 1, 2012 to June 30, 2013, the maximum level of assistance is 90% of the maximum level of assistance in effect on April 1, 2012.

[ 2011, c. 655, Pt. R, §1 (NEW) .]

3-D. Maximum level of assistance for fiscal years 2013-14 and 2014-15. Notwithstanding subsection 3-A or 3-B, the aggregate maximum level of assistance for fiscal years 2013-14 and 2014-15 must be set as follows:

A. The aggregate maximum level of assistance for fiscal year 2013-14 must be the amount that is the greater of:

(1) Ninety percent of 110% of the United States Department of Housing and Urban Development fair market rent for federal fiscal year 2013; and

(2) The amount achieved by increasing the maximum level of assistance for fiscal year 2012-13 by 90% of the increase in the federal poverty level from 2012 to 2013. [2013, c. 368, Pt. OO, §7 (NEW).]

B. The aggregate maximum level of assistance for fiscal year 2014-15 must be the amount that is the greater of:

(1) Ninety percent of 110% of the United States Department of Housing and Urban Development fair market rent for federal fiscal year 2014; and

(2) The amount achieved by increasing the maximum level of assistance for fiscal year 2013-14 by 90% of the increase in the federal poverty level from 2013 to 2014. [2013, c. 368, Pt. OO, §7 (NEW).]

For the purposes of this subsection, “federal poverty level” means that measure defined by the federal Department of Health and Human Services and updated annually in the Federal Register under authority of 42 United States Code, Section 9902(2). For the purposes of this subsection, fair market rent is calculated in the same manner as in subsection 3-B.

[ 2013, c. 368, Pt. OO, §7 (NEW) .]

4. Ordinance filed. Each municipality shall present a copy of the ordinance establishing eligibility standards, maximum levels of assistance, administration and appeal procedures to the Department of Health and Human Services. The ordinance filed must include all forms and notices, including the application form, notice of decision and appeal rights. Any amendment or modification of the municipal ordinance must be submitted to the department.

[ 1993, c. 410, Pt. AAA, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

5. Review of ordinance.

[ 1993, c. 410, Pt. AAA, §5 (RP) .]

6. Assistance by vouchers or contract. Except when determined impractical by the administrator for good cause shown, assistance is provided in the form of a voucher payable to vendor or vendors or through direct municipal contract with a provider of goods or services.

[ 1991, c. 209, §3 (NEW); 1991, c. 209, §4 (AFF) .]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1985, c. 489, §§3,4,14 (AMD). 1991, c. 9, §U4 (AMD). 1991, c. 209, §§2,3 (AMD). 1991, c. 209, §4 (AFF). 1991, c. 622, §M23 (AMD). 1991, c. 780, §II1 (AMD). 1993, c. 410, §§AAA2-5 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 231, §1 (AMD). 2011, c. 655, Pt. R, §1 (AMD). 2013, c. 368, Pt. OO, §7 (AMD).



22 §4306. Records; confidentiality of information

The overseer shall keep complete and accurate records pertaining to general assistance, including the names of eligible persons assisted and the amounts paid for their assistance. Records, papers, files and communications relating to an applicant or recipient made or received by persons charged with responsibility of administering this chapter are confidential and no information relating to a person who is an applicant or recipient may be disclosed to the general public, unless expressly permitted by that person. [1983, c. 577, §1 (NEW).]

SECTION HISTORY

1983, c. 577, §1 (NEW).



22 §4307. Municipality of responsibility; residency

1. General assistance required. Municipalities shall provide general assistance to all eligible persons at the expense of that municipality, except as provided in section 4311.

A municipality shall not move or transport a person into another municipality to avoid responsibility for general assistance support for that person. Any municipality which illegally moves or transports a person, or illegally denies assistance to a person which results in his relocation, in addition to the other penalties provided in this chapter, shall reimburse twice the amount of assistance to the municipality which provided the assistance to that person. That reimbursement shall be made in accordance with subsection 5.

A. [1987, c. 349, Pt. H, §15 (RP).]

B. [1987, c. 349, Pt. H, §15 (RP).]

[ 1987, c. 349, Pt. H, §15 (RPR) .]

2. Municipality of responsibility. Except as provided in subsection 4, a municipality is responsible for the general assistance support of the following individuals:

A. A resident of the municipality. For the purposes of this section, a "resident" means a person who is physically present in a municipality with the intention of remaining in that municipality to maintain or establish a home and who has no other residence; and [1987, c. 349, Pt. H, §15 (NEW).]

B. Eligible persons who apply to the municipality for assistance and who are not residents of that or any other municipality. If a person is not a resident of any municipality, the municipality where that person first applies shall be responsible for support until a new residence is established. [1987, c. 349, Pt. H, §15 (NEW).]

[ 1987, c. 349, Pt. H, §15 (RPR) .]

3. Durational residency requirement prohibited. No municipality may establish a durational residency requirement for general assistance.

[ 1987, c. 349, Pt. H, §15 (RPR) .]

4. Special circumstances. Overseers of a municipality may not move or transport an applicant or recipient into another municipality to relieve their municipality of responsibility for that applicant's or recipient's support. The municipality of responsibility for relocations, persons released from correctional facilities and institutional settings is as follows.

A. When an applicant or recipient requests relocation to another municipality and the overseers of a municipality assist that person to relocate to another municipality, the municipality from which that person is moving continues to be responsible for the support of the recipient for 30 days after relocation. As used in this paragraph, "assist" includes:

(1) Granting financial assistance to relocate; and

(2) Making arrangements for a person to relocate. [RR 2009, c. 2, §58 (COR).]

B. If an applicant is in a group home, shelter, rehabilitation center, nursing home, hospital or other institution at the time of application and has either been in that institution for 6 months or less, or had a residence immediately prior to entering the institution which the applicant had maintained and to which the applicant intends to return, the municipality of responsibility is the municipality where the applicant was a resident immediately prior to entering the institution. For the purpose of this paragraph, a hotel, motel or similar place of temporary lodging is considered an institution when a municipality:

(1) Grants financial assistance for a person to move to or stay in temporary lodging;

(2) Makes arrangements for a person to stay in temporary lodging;

(3) Advises or encourages a person to stay in temporary lodging; or

(4) Illegally denies housing assistance and, as a result of that denial, the person stays in temporary lodging. [RR 2009, c. 2, §58 (COR).]

C. If an applicant has been released from a correctional facility within 45 days of application, the municipality of responsibility for the first 12 months of payment of benefits is the municipality that was on record as the residence of the applicant when the applicant was committed to the correctional facility. A municipality of responsibility must accept an application for general assistance by telephone if the applicant is calling from another municipal office, as long as the written application is contemporaneously faxed or sent electronically to the municipality of responsibility. [2015, c. 267, Pt. II, §1 (NEW).]

[ 2015, c. 267, Pt. II, §1 (AMD) .]

5. Disputes between municipalities. Nothing in this section may permit a municipality to deny assistance to an otherwise eligible applicant when there is any dispute regarding residency. In cases of dispute regarding which municipality is the municipality of responsibility, the municipality where the application has been filed shall provide support until responsibility has been determined by the department. The department shall make a written determination within 30 working days of a complaint or notification of a dispute. The department's decision must include the sources of information relied upon, findings of fact and conclusions of law regarding which municipality is responsible and the reimbursement due, if any, from the responsible municipality to the municipality providing assistance. If after 30 days the reimbursement has not been paid, the municipality to which reimbursement is due shall notify the department, the department shall credit the municipality owed the reimbursement and either deduct that amount from the debtor municipality or refer the bill to the Treasurer of State for payment from any taxes, revenue, fines or fees due from the State to the municipality.

[ RR 2009, c. 2, §59 (COR) .]

6. Appeals. Any municipality or person who is aggrieved by any decision or action made by the department pursuant to this section shall have the right to appeal pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375. A request for that appeal shall be in writing and shall be made within 30 days of the written department decision. The appeal shall be held within 30 days of receipt of that request and shall be conducted by one or more fair hearing officers. In no event may an appeal be held before a person or body responsible for the decision or action. Review of any decision under this subsection shall be pursuant to the Maine Rules of Civil Procedure, Rule 80C.

[ 1987, c. 349, Pt. H, §15 (NEW) .]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1987, c. 349, §H15 (RPR). RR 2009, c. 2, §§58, 59 (COR). 2015, c. 267, Pt. II, §1 (AMD).



22 §4308. Applications

In order to receive assistance from any municipality, the applicant or a duly authorized representative must file a written application with the overseer, except as provided in section 4304, subsection 3. [1993, c. 410, Pt. AAA, §6 (AMD).]

1. Initial and subsequent applications. Except as provided in section 4316-A, subsection 1-A, a person who makes an application for assistance, who has not applied for assistance in that or any other municipality must have that person's eligibility determined solely on the basis of need. All applications for general assistance that are not initial applications are repeat applications. The eligibility of repeat applicants must be determined on the basis of need and all other conditions of eligibility established by this chapter and municipal ordinance.

[ 1993, c. 410, Pt. AAA, §6 (AMD) .]

1-A. Limit on housing assistance. Except as provided in subsections 1-B and 2, housing assistance provided pursuant to this chapter is limited to a maximum of 9 months during the period from July 1, 2012 to June 30, 2013.

[ 2011, c. 655, Pt. R, §2 (NEW) .]

1-B. Extension of housing assistance due to hardship. An applicant is eligible for housing assistance under this chapter beyond the limit established in subsection 1-A if the applicant has a severe and persistent mental or physical condition warranting such an extension or has an application for assistance pending with the federal Social Security Administration.

[ 2011, c. 655, Pt. R, §2 (NEW) .]

2. Emergencies. A person who does not have sufficient resources to provide one or more basic necessities in an emergency is eligible for emergency general assistance, even when that applicant has been found ineligible for nonemergency general assistance, except as provided in this subsection.

A. A person who is currently disqualified from general assistance for a violation of section 4315, 4316-A or 4317 is ineligible for emergency assistance under this subsection. [1985, c. 489, §§5, 14 (NEW).]

B. Municipalities may by standards adopted in municipal ordinances restrict the disbursement of emergency assistance to alleviate emergency situations to the extent that those situations could not have been averted by the applicant's use of income and resources for basic necessities. The person requesting assistance shall provide evidence of income and resources for the applicable time period. [1991, c. 528, Pt. OOO, §1 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. OOO, §1 (AMD).]

A municipality may provide emergency assistance when the municipality determines that an emergency is imminent and that failure to provide assistance may result in undue hardship and unnecessary costs.

[ 1999, c. 45, §1 (AMD) .]

3. Initial applicant. Notwithstanding section 4301, subsection 7, the household of an initial applicant that is otherwise eligible for emergency assistance may not be denied emergency assistance to meet an immediate need solely on the basis of the proration of a lump sum payment. Upon subsequent applications, that household's eligibility is subject to all the standards established by this chapter.

[ 2001, c. 571, §3 (NEW) .]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1985, c. 489, §§5,14 (RPR). 1989, c. 322, §3 (AMD). 1991, c. 9, §§U5,6 (AMD). 1991, c. 528, §OOO1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §OOO1 (AMD). 1993, c. 410, §AAA6 (AMD). 1999, c. 45, §1 (AMD). 2001, c. 571, §3 (AMD). 2011, c. 655, Pt. R, §2 (AMD).



22 §4309. Eligibility

1. Eligibility of applicant; duration of eligibility. The overseer shall determine eligibility each time a person applies or reapplies for general assistance pursuant to this chapter and the ordinance adopted by the municipality in accordance with section 4305. The period of eligibility must not exceed one month. At the expiration of that period the person may reapply for assistance and the person's eligibility may be redetermined.

[ 1989, c. 840, §4 (AMD) .]

1-A. Determination of eligibility; applicant's responsibilities. Applicants for general assistance are responsible for providing to the overseer all information necessary to determine eligibility. If further information or documentation is necessary to demonstrate eligibility, the applicant must have the first opportunity to provide the specific information or documentation required by the overseer. When information required by the overseer is unavailable, the overseer must accept alternative available information, which is subject to verification.

[ 1989, c. 840, §5 (NEW) .]

1-B. Determination of eligibility; overseer's responsibilities. In order to determine an applicant's eligibility for general assistance, the overseer first must seek information and documentation from the applicant. Once the applicant has presented the necessary information, the overseer is responsible for determining eligibility. The overseer may seek verification necessary to determine eligibility. In order to determine eligibility, the overseer may contact sources other than the applicant for verification only with the specific knowledge and consent of the applicant, except that the overseer may examine public records without the applicant's knowledge and consent. Assistance may be denied or terminated if the applicant is unwilling to supply the overseer with necessary information, documentation, or permission to make collateral contacts, or if the overseer can not determine that eligibility exists based on information supplied by the applicant or others.

[ 1989, c. 840, §5 (NEW) .]

2. Redetermination of eligibility. The overseer may redetermine a person's eligibility at any time during the period that person is receiving assistance if the overseer is notified of any change in the recipient's circumstances that may affect the amount of assistance to which the recipient is entitled or that may make the recipient ineligible, provided that once a determination of eligibility has been made for a specific time period, a reduction in assistance for that time period may not be made without prior written notice to the recipient with the reasons for the action and an opportunity for the recipient to receive a fair hearing upon the proposed change.

[ 1989, c. 840, §6 (AMD) .]

3. Eligibility of members of person's household. Failure of an otherwise eligible person to comply with this chapter shall not affect the general assistance eligibility of any member of the person's household who is not capable of working, including at least:

A. A dependent minor child; [1983, c. 577, §1 (NEW).]

B. An elderly, ill or disabled person; and [1983, c. 577, §1 (NEW).]

C. A person whose presence is required in order to provide care for any child under the age of 6 years or for any ill or disabled member of the household. [1983, c. 577, §1 (NEW).]

[ 1983, c. 577, §1 (NEW) .]

4. Eligibility of minors who are parents. An otherwise eligible person under the age of 18 who has never married and who has a dependent child or is pregnant is eligible only if that person and child reside in a dwelling maintained by a parent or other adult relative as that parent's or relative's own home or in a foster home, maternity home or other adult-supervised supportive living arrangement unless:

A. The person has no living parent or the whereabouts of both parents are unknown; [1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. SS, §3 (NEW); 1991, c. 591, Pt. SS, §3 (NEW).]

B. No parent will permit the person to live in the parent's home; [1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. SS, §3 (NEW); 1991, c. 591, Pt. SS, §3 (NEW).]

C. The department determines that the physical or emotional health or safety of the person or dependent child would be jeopardized if that person and dependent child lived with a parent; [1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. SS, §3 (NEW); 1991, c. 591, Pt. SS, §3 (NEW).]

D. The individual has lived apart from both parents for a period of at least one year before the birth of any dependent child; or [1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. SS, §3 (NEW); 1991, c. 591, Pt. SS, §3 (NEW).]

E. The department determines, in accordance with rules adopted pursuant to this section, which must be in accordance with federal regulations, that there is good cause to waive this requirement. [1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. SS, §3 (NEW); 1991, c. 591, Pt. SS, §3 (NEW).]

For the purposes of this subsection, "parent" includes legal guardian.

[ 2013, c. 368, Pt. OO, §8 (AMD) .]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1989, c. 840, §§4-6 (AMD). 1991, c. 528, §SS3 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §SS3 (AMD). 2013, c. 368, Pt. OO, §8 (AMD).



22 §4310. Emergency benefits prior to full verification

Whenever an eligible person becomes an applicant for general assistance states to the administrator that the applicant is in an emergency situation and requires immediate assistance to meet basic necessities, the overseer shall, pending verification, issue to the applicant either personally or by mail, as soon as possible but in no event later than 24 hours after application, sufficient benefits to provide the basic necessities needed immediately by the applicant, as long as the following conditions are met. [2013, c. 368, Pt. OO, §9 (AMD).]

1. Probability of eligibility for assistance after full verification. As a result of the initial interview with the applicant, the overseer shall have determined that the applicant will probably be eligible for assistance after full verification is completed.

[ 1983, c. 577, §1 (NEW) .]

2. Documentation. Where possible, the applicant shall submit to the overseer at the time of the initial interview, adequate documentation to verify that there is a need for immediate assistance.

[ 1983, c. 577, §1 (NEW) .]

3. Information obtained. When adequate documentation is not available at the time of the initial application, the overseer may contact at least one other person for the purpose of obtaining information to confirm the applicant's statements about his need for immediate assistance.

[ 1983, c. 577, §1 (NEW) .]

4. Limitations. In no case:

A. May the authorization of benefits under this section exceed 30 days; and [1983, c. 577, §1 (NEW).]

B. May there be further authorization of benefits to the applicant until there has been full verification confirming the applicant's eligibility. [1983, c. 577, §1 (NEW).]

[ 1983, c. 577, §1 (NEW) .]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1991, c. 9, §U7 (AMD). 2013, c. 368, Pt. OO, §9 (AMD).



22 §4311. State reimbursement to municipalities; reports

1. Departmental reimbursement. When a municipality incurs net general assistance costs in any fiscal year prior to July 1, 2015 in excess of .0003 of that municipality's most recent state valuation relative to the state fiscal year for which reimbursement is being issued, as determined by the State Tax Assessor in the statement filed as provided in Title 36, section 381, the Department of Health and Human Services shall reimburse the municipality for 90% of the amount in excess of these expenditures when the department finds that the municipality has been in compliance with all requirements of this chapter. If a municipality elects to determine need without consideration of funds distributed from any municipally-controlled trust fund that must otherwise be considered for purposes of this chapter, the department shall reimburse the municipality for 66 2/3% of the amount in excess of such expenditures when the department finds that the municipality has otherwise been in compliance with all requirements of this chapter.

The department shall reimburse each municipality and each Indian tribe 70% of the direct costs incurred by that municipality or tribe on or after July 1, 2015 for the general assistance program granted by that municipality or tribe. For the purposes of this subsection, "Indian tribe" has the same meaning as in section 411, subsection 8-A.

[ 2015, c. 267, Pt. SSSS, §1 (AMD) .]

1-A. Municipalities reimbursed. When a municipality pays for expenses approved pursuant to section 4313 for hospital inpatient or outpatient care at any hospital on behalf of any person who is otherwise eligible and who would have been entitled to receive payments for hospital care if that care had been rendered prior to May 1, 1984, for services under the Catastrophic Illness Program, section 3185, the department shall reimburse the municipality for 100% of those payments.

[ 1995, c. 696, Pt. A, §39 (AMD) .]

1-B. Reimbursement for administrative expenses. The department shall reimburse each municipality for the costs of a portion of the direct costs of paying benefits incurred prior to July 1, 2015 through its general assistance program if the department finds that the municipality was in compliance with all requirements of this chapter during the fiscal year for which reimbursement is sought. The amount of reimbursement to each municipality must be an amount equal to:

A. Fifty percent of all general assistance granted by that municipality below the .0003% of all state valuation amount; or [1991, c. 9, Pt. U, §8 (AMD).]

B. Ten percent of all general assistance granted. [1991, c. 9, Pt. U, §8 (AMD).]

Each municipality shall elect to be reimbursed under paragraph A or B at the beginning of the fiscal year for which reimbursement is sought.

Notwithstanding any other provision of law, this subsection takes effect on July 1, 1989.

[ 2015, c. 267, Pt. SSSS, §1 (AMD) .]

1-C. Indian tribe reimbursement. The department shall reimburse each Indian tribe for the costs of a portion of the direct costs of paying benefits through its general assistance program if the department finds that the Indian tribe was in compliance with all requirements of this chapter during the fiscal year for which those benefits are sought.

The amount of reimbursement must be calculated for each fiscal year by adding 10% of all general assistance granted up to the threshold amount to 100% of all general assistance granted above the threshold amount.

For the purposes of this subsection, "Indian tribe" has the same meaning as in section 411, subsection 8-A. For purposes of this subsection, "threshold amount" means 0.0003 of the Indian tribe’s most recent state valuation, as determined by the State Tax Assessor in the statement filed as provided in Title 36, section 381, relative to the year for which reimbursement is being issued.

[ 2013, c. 368, Pt. OO, §10 (NEW) .]

2. Submission of reports. Each municipality shall report on a schedule determined by the department through rulemaking the direct cost of paying benefits through the general assistance program on forms for reimbursement provided by the department.

A. [2015, c. 267, Pt. SSSS, §1 (RP).]

B. [2015, c. 267, Pt. SSSS, §1 (RP).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 267, Pt. SSSS, §1 (AMD) .]

3. Claims. The Department of Health and Human Services may refuse to accept and pay any claim for reimbursement that is not submitted by a municipality to the department within 90 days of the payment on which that claim is based or at the end of the reporting period for which reimbursement is sought unless just cause exists for failure to file a timely claim.

[ 1991, c. 9, Pt. U, §10 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1983, c. 824, §X4 (AMD). 1985, c. 567, (AMD). 1987, c. 833, (AMD). 1991, c. 9, §§U8-10 (AMD). 1993, c. 410, §AAA7 (AMD). 1995, c. 696, §A39 (AMD). 2003, c. 689, §B6 (REV). 2013, c. 368, Pt. OO, §§10, 11 (AMD). 2015, c. 267, Pt. SSSS, §1 (AMD).



22 §4312. Unorganized territory

Residents of the unorganized territory shall be eligible for general assistance in the same manner as provided in this chapter. The commissioner shall establish standards of eligibility for the unorganized territory and shall have the same responsibilities with regard to the unorganized territory as apply to overseers in a municipality. The commissioner may appoint agents to administer the general assistance program within the unorganized territory. All costs of providing general assistance in the unorganized territory shall be charged to the Unorganized Territory Education and Services Fund established under Title 36, chapter 115, except that costs which the State would reimburse under section 4311, if the unorganized territory were a municipality, shall be paid by the General Fund. [1985, c. 459, Pt. B, §1 (RPR).]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1985, c. 459, §B1 (RPR).



22 §4313. Reimbursement to individuals relieving eligible persons; prior approval; emergencies

Municipalities, as provided in section 4307, shall pay expenses necessarily incurred for providing basic necessities to eligible persons anywhere in the State by any person not liable for their support provided that the municipality of responsibility shall be notified and approve those expenses and services prior to their being made or delivered, except as provided in this section. [1983, c. 577, §1 (NEW).]

1. Emergency care. In the event of an admission of an eligible person to the hospital, the hospital shall notify the overseer of the liable municipality within 5 business days of the person's admission. In no event may hospital services to a person who meets the financial eligibility guidelines adopted pursuant to section 1716 be billed to the patient or to a municipality.

[ 1995, c. 696, Pt. A, §40 (AMD) .]

2. Burial or cremation. In the event of the death of an eligible person, the funeral director shall notify the overseer prior to burial or cremation or by the end of 3 business days following the funeral director's receipt of the body, whichever is earlier. Notwithstanding section 4305, subsection 3, paragraph C, a decision on any application for assistance with burial expenses need not be rendered until the overseer has verified that no relative or other resource is available to pay for the direct burial or cremation costs, but the decision must be rendered within 8 days after receiving an application. The father, mother, grandfather, grandmother, children or grandchildren, by consanguinity, living within or owning real or tangible property within the State, are responsible for the burial or cremation costs of the eligible person in proportion to their respective abilities. When no legally liable relative possesses a financial capacity to pay either in lump sum or on an installment basis for the direct costs of a burial or cremation, the contribution of a municipality under this subsection is limited to a reasonable calculation of the funeral director's direct costs, less any and all contributions from any other source.

[ 2007, c. 411, §1 (AMD) .]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1983, c. 701, §4 (AMD). 1985, c. 245, (AMD). 1987, c. 542, §§H4,H8 (AMD). 1993, c. 410, §AAA8 (AMD). 1995, c. 696, §A40 (AMD). 2005, c. 483, §1 (AMD). 2007, c. 411, §1 (AMD).



22 §4314. Cooperation in administration of general assistance

1. State departments. Upon the request of any municipal official charged with the responsibility of administering general assistance, the Department of Health and Human Services and any other department of the State having information which has a bearing on the eligibility of any person applying for general assistance shall release that information. The information shall be restricted to those facts necessary for the official to make a determination of eligibility for general assistance.

[ 1983, c. 577, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Financial institutions. A treasurer of any bank, federally or state-chartered credit union, trust company, benefit association, insurance company, safe deposit company or any corporation or association receiving deposits of money, except national banks, shall, on request in writing signed by the overseer of any municipality or its agents, or by the Commissioner of Health and Human Services or the commissioner's agents or by the Commissioner of Defense, Veterans and Emergency Management or the commissioner's agents, inform that overseer or the Department of Health and Human Services or the Bureau of Maine Veterans' Services of the amount deposited in the corporation or association to the credit of the person named in the request, who is a charge upon the municipality or the State, or who has applied for support to the municipality or the State.

[ 1997, c. 455, §§8, 32 (AMD); 2003, c. 689, Pt. B, §§6, 7 (REV) .]

3. Verification of employment. The applicant has responsibility for providing documentary verification of benefits received during the period for which assistance is requested, or in the month immediately prior to the application for assistance when those wages and benefits are expected to be the same during the period for which assistance is requested.

The overseer shall give the applicant written notice that if the applicant does not provide the documentary verification within one week of the application, the employer will be contacted.

Notwithstanding any other provision of law, every employer shall, upon written request of the overseer, release information regarding any wages or other financial benefits paid to the applicant or a member of the applicant's household. No employer may discharge or otherwise adversely affect an employee because of any request for information pursuant to this section.

[ 1983, c. 577, §1 (NEW) .]

4. Confidentiality. Any person who seeks and obtains information under this section is subject to the same rules of confidentiality as the person who is caretaker of the information which is by law confidential.

[ 1983, c. 577, §1 (NEW) .]

5. Refusal. Any person who refuses to provide any information to an overseer who requests it in accordance with this section shall state in writing the reasons for the refusal within 3 days of receiving the request.

[ 1983, c. 577, §1 (NEW) .]

6. Refusal; penalty. A person who refuses upon request to provide information under this section without just cause commits a civil violation for which a fine of not less than $25 and not more than $100 may be adjudged.

[ 2003, c. 452, Pt. K, §25 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

7. False information; penalty. A person who intentionally or knowingly renders false information under this section to an administrator commits a Class E crime.

[ 2003, c. 452, Pt. K, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1991, c. 626, §4 (AMD). 1995, c. 86, §2 (AMD). 1997, c. 455, §§8,32 (AMD). 2003, c. 452, §§K25,26 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 689, §§B6,7 (REV).



22 §4315. False representation

Whoever knowingly and willfully makes any false representation of a material fact to the overseer of any municipality or to the department or its agents for the purpose of causing that or any other person to be granted assistance by the municipality or by the State is guilty of a Class E crime and shall reimburse the municipality for that assistance. Further assistance may be denied until that person reimburses the municipality for the assistance or enters into a written agreement, which must be reasonable under the circumstances, to reimburse the municipality or that person has been ineligible for assistance for a period of 120 days, whichever period is longer. [2015, c. 312, §1 (AMD).]

A person disqualified from receiving general assistance for making a false representation must be provided notice and an opportunity for an appeal as provided in sections 4321 and 4322. [1993, c. 410, Pt. AAA, §9 (AMD).]

If the overseer of any municipality or the fair hearing officer finds that a recipient made a false representation to the overseer in violation of this section, that recipient is required to reimburse the municipality for any assistance rendered for which that recipient was ineligible. The recipient is ineligible from receiving further assistance for a period of 120 days or until that person reimburses the municipality for the assistance or enters into a written agreement, which must be reasonable under the circumstances, to reimburse that municipality, whichever period is longer. [2015, c. 312, §2 (AMD).]

Any recipient whose assistance is terminated or denied under this section has the right to appeal that decision pursuant to the Maine Rules of Civil Procedure, Rule 80-B. [1993, c. 410, Pt. AAA, §9 (AMD).]

No recipient who has been granted assistance, in accordance with this chapter, may have that assistance terminated prior to the decision of the fair hearing officer. In the event of any termination of assistance to any recipient, the dependents of that person may still apply for and, if eligible, receive assistance. [1983, c. 577, §1 (NEW).]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1991, c. 622, §M24 (AMD). 1993, c. 410, §AAA9 (AMD). 2015, c. 312, §§1, 2 (AMD).



22 §4315-A. Use of income for basic necessities required

All persons requesting general assistance must use their income for basic necessities. Except for initial applicants, recipients are not eligible to receive assistance to replace income that was spent within the 30-day period prior to the application on goods and services that are not basic necessities. The income not spent on goods and services that are basic necessities is considered available to the applicant. A municipality may require recipients to utilize income and resources according to standards established by the municipality, except that a municipality may not reduce assistance to a recipient who has exhausted income to purchase basic necessities. Municipalities shall provide written notice to applicants of the standards established by the municipalities. [1991, c. 528, Pt. OOO, §2 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. OOO, §2 (NEW).]

SECTION HISTORY

1991, c. 528, §OOO2 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §OOO2 (NEW).



22 §4316. Work requirement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 577, §1 (NEW). 1983, c. 697, §§1,2 (AMD). 1985, c. 489, §§6,14 (RP).



22 §4316-A. Work requirement

1. Ineligibility for assistance. An applicant is ineligible for assistance for 120 days in all municipalities in the State when any municipality establishes that the applicant, without just cause:

A. Refuses to search for employment when that search is reasonable and appropriate; [1985, c. 489, §§7, 14 (NEW).]

B. Refuses to register for work; [1985, c. 489, §§7, 14 (NEW).]

C. Refuses to accept a suitable job offer under this section; [1985, c. 489, §§7, 14 (NEW).]

D. Refuses to participate in a training, educational or rehabilitation program that would assist the applicant in securing employment; [1993, c. 410, Pt. AAA, §10 (AMD).]

E. [1993, c. 410, Pt. AAA, §10 (RP).]

F. Refuses to perform or willfully fails to perform a job assigned under subsection 2; or [1993, c. 410, Pt. AAA, §10 (AMD).]

G. Willfully performs a job assigned under subsection 2 below the average standards of that job. [1993, c. 410, Pt. AAA, §10 (AMD).]

H. [1993, c. 410, Pt. AAA, §10 (RP).]

If a municipality finds that an applicant has violated a work-related rule without just cause, under this subsection or subsection 1-A, it is the responsibility of that applicant to establish the presence of just cause.

[ 1993, c. 410, Pt. AAA, §10 (AMD) .]

1-A. Period of ineligibility. An applicant, whether an initial or repeat applicant, who quits work or is discharged from employment due to misconduct as defined in Title 26, section 1043, subsection 23, is ineligible to receive assistance for 120 days after the applicant's separation from employment.

[ 1993, c. 410, Pt. AAA, §10 (NEW) .]

2. Municipal work program. A municipality may require that an otherwise eligible person who is capable of working be required to perform work for the municipality or work for a nonprofit organization, if that organization has agreed to participate as an employer in the municipal work program, as a condition of receiving general assistance. The municipality may also require recipients, as a part of the municipal work program, to participate in a training, educational or rehabilitative program that would assist the recipient in securing employment. The municipal work program is subject to the following requirements.

A. A person may not, as a condition of general assistance eligibility, be required to do any amount of work that exceeds the value of the net general assistance that the person would otherwise receive under municipal general assistance standards. Any person performing work under this subsection must be provided with net general assistance, the value of which is computed at a rate of at least the State's minimum wage. [1993, c. 410, Pt. AAA, §10 (AMD).]

B. A person may not be required to work under this subsection for a nonprofit organization if that work would violate a basic religious belief of that person. [1993, c. 410, Pt. AAA, §10 (AMD).]

C. An eligible person performing work under this subsection may not replace regular municipal employees or regular employees of a participating nonprofit organization. [1993, c. 410, Pt. AAA, §10 (AMD).]

D. An eligible person in need of emergency assistance may not be required to perform work under this subsection prior to receiving general assistance. An applicant who is not in need of emergency assistance may be required to satisfactorily fulfill a workfare requirement prior to receiving the nonemergency assistance conditionally granted to that applicant. [1993, c. 410, Pt. AAA, §10 (AMD).]

E. Expenses related to work performed under this subsection by an eligible person must be considered in determining the amount of net general assistance to be provided to the person. [1993, c. 410, Pt. AAA, §10 (AMD).]

F. General assistance provided by a municipality for work performed by an eligible person under this subsection must be:

(1) Included in the reimbursable net general assistance costs; and

(2) Itemized separately in reports to the Department of Health and Human Services under section 4311. [1993, c. 410, Pt. AAA, §10 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

G. A person may not be required to work under this subsection if that person is physically or mentally incapable of performing the work assigned. [1991, c. 9, Pt. U, §12 (NEW).]

[ 1993, c. 410, Pt. AAA, §10 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

3. Limitations of work requirement. In no case may any work requirement or training or educational program under this section interfere with a person's:

A. Existing employment; [1985, c. 489, §§7, 14 (NEW).]

B. Ability to pursue a bona fide job offer; [1985, c. 489, §§7, 14 (NEW).]

C. Ability to attend an interview for possible employment; [1985, c. 489, §§7, 14 (NEW).]

D. Classroom participation in a primary or secondary educational program intended to lead to a high school diploma; or [1993, c. 410, Pt. AAA, §10 (AMD).]

E. Classroom or on-site participation in a training program that is either approved or determined, or both, by the Department of Labor to be reasonably expected to assist the individual in securing employment. This paragraph does not include participation in a degree granting program, except when that program is a training program operated under the control of the Department of Health and Human Services or the Department of Labor. [1993, c. 410, Pt. AAA, §10 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

[ 1993, c. 410, Pt. AAA, §10 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

4. Eligibility regained. A person who has been disqualified by any municipality for not complying with any work requirement of this section may regain eligibility during the 120-day period by becoming employed or otherwise complying with the work requirements of this section. An applicant who is disqualified due to failure to comply with the municipal work program may be given only one opportunity to regain eligibility during the 120-day disqualification period, except that if an applicant who regains eligibility is again disqualified for failing to comply with the municipal work program within the initial period of disqualification, the applicant is ineligible for assistance for 120 days and does not have the opportunity to requalify during the 120-day period.

[ 1993, c. 410, Pt. AAA, §10 (AMD) .]

5. Just cause defined. Just cause for failure to meet work requirements or the use of potential resources must be found when there is reasonable and verifiable evidence of:

A. Physical or mental illness or disability; [1985, c. 489, §§7, 14 (NEW).]

B. Below-minimum wages; [1985, c. 489, §§7, 14 (NEW).]

C. Sexual harassment; [1985, c. 489, §§7, 14 (NEW).]

D. Physical or mental inability to perform required job tasks; [1985, c. 489, §§7, 14 (NEW).]

E. Inability to work required hours or to meet piece work standards; [1985, c. 489, §§7, 14 (NEW).]

F. Lack of transportation to and from work or training; [1985, c. 489, §§7, 14 (NEW).]

G. Inability to arrange for necessary child care or care of an ill or disabled family member; [1993, c. 410, Pt. AAA, §10 (AMD).]

H. Any reason found to be good cause by the Department of Labor; and [1985, c. 489, §§7, 14 (NEW).]

I. Any other evidence that is reasonable and appropriate. [1993, c. 410, Pt. AAA, §10 (AMD).]

The overseer may not require medical verification of medical conditions that are apparent or are of such short duration that a reasonable person would not ordinarily seek medical attention. In any case in which the overseer requires medical verification and the applicant has no means of obtaining such verification, the overseer shall grant assistance for the purpose of obtaining that verification.

[ 1993, c. 410, Pt. AAA, §10 (AMD) .]

SECTION HISTORY

1985, c. 489, §§7,14 (NEW). 1991, c. 9, §§U11-14 (AMD). 1991, c. 528, §§OOO3,4 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§OOO3,4 (AMD). 1991, c. 622, §§M25,26 (AMD). 1993, c. 410, §AAA10 (AMD). 2003, c. 689, §B6 (REV).



22 §4317. Use of potential resources

An applicant or recipient must make a good faith effort to secure any potential resource that may be available, including, but not limited to, any state or federal assistance program, employment benefits, governmental or private pension programs, available trust funds, support from legally liable relatives, child-support payments and jointly held resources where the applicant or recipient share may be available to the individual. Assistance may not be withheld pending receipt of such resource as long as application has been made or good faith effort is being made to secure the resource. [1993, c. 410, Pt. AAA, §11 (AMD).]

An individual applying for or receiving assistance due to a disability must make a good faith effort to make use of any medical and rehabilitative resources that may be recommended by a physician, psychologist or other professional retraining or rehabilitation specialist that are available without financial burden and would not constitute further physical risk to the individual. [1993, c. 410, Pt. AAA, §11 (AMD).]

An applicant who refuses to utilize potential resources without just cause, after receiving a written 7-day notice, is disqualified from receiving assistance until the applicant has made a good faith effort to secure the resource. [1993, c. 410, Pt. AAA, §11 (AMD).]

An applicant who forfeits receipt of or causes reduction in benefits from another public assistance program because of fraud, misrepresentation or a knowing or intentional violation of program rules or a refusal to comply with program rules without just cause is not eligible to receive general assistance to replace the forfeited assistance for the duration of the forfeiture. [1993, c. 410, Pt. AAA, §11 (AMD).]

An applicant who is found to be ineligible for unemployment compensation benefits because of a finding of fraud by the Department of Labor pursuant to Title 26, section 1051, subsection 1 is ineligible to receive general assistance to replace the forfeited unemployment compensation benefits for the duration of the forfeiture established by the Department of Labor. [2013, c. 368, Pt. OO, §12 (NEW).]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1993, c. 410, §AAA11 (AMD). 2013, c. 368, Pt. OO, §12 (AMD).



22 §4318. Recovery of expenses

A municipality or the State, which has incurred general assistance program costs for the support of any eligible person, may recover the full amount expended for that support either from the person relieved or from any person liable for the recipient's support, their executors or administrators, in a civil action. In no case may a municipality or the State be authorized to recover through a civil action, the full or part of, the amount expended for the support of a previously eligible person, if, as a result of the repayment of that amount, this person would, in all probability, again become eligible for general assistance. [1985, c. 489, §§8, 14 (RPR).]

Notwithstanding any other provision of law, municipalities have a lien for the value of all general assistance payments made to a recipient on any lump sum payment made to that recipient under the former Workers' Compensation Act, the Maine Workers' Compensation Act of 1992 or similar law of any other state. [1995, c. 462, Pt. A, §44 (AMD).]

The department shall enter into an agreement with the Social Security Administration to institute an interim assistance reimbursement for the purpose of the repayment of state and local funds expended for providing assistance to Supplemental Security Income applicants or recipients while the Supplemental Security Income payments are pending or suspended. Written authorization must be given by the recipients. [1991, c. 780, Pt. R, §5 (AMD).]

1. Repayment.

[ 1985, c. 489, §§8, 14 (RP) .]

2. Public assistance.

[ 1985, c. 489, §§8, 14 (RP) .]

A municipality may not recover from any recipient who has been injured while performing work under section 4316-A, subsection 2, any portion of any medical or rehabilitative expenses associated with that injury or any portion of any other general assistance benefits associated with that injury. [1991, c. 9, Pt. U, §15 (AMD).]

Nothing in this section may be construed as limiting or affecting in any way the right of any individual to file an action under the Maine Tort Claims Act, Title 14, chapter 741, except that a municipality that provides general assistance to a minor is absolutely immune from suit on any tort claims seeking recovery or damages by or on behalf of the minor recipient in connection with the provision of general assistance. [1991, c. 9, Pt. U, §15 (AMD).]

All collections, fees and payments received by the department from the Federal Government as a result of an interim assistance reimbursement must be dedicated to support the administration of the General Assistance program. [1993, c. 415, Pt. H, §1 (NEW).]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1985, c. 489, §§8,14 (RPR). 1987, c. 67, (AMD). 1991, c. 9, §U15 (AMD). 1991, c. 622, §M27 (AMD). 1991, c. 780, §R5 (AMD). 1993, c. 415, §H1 (AMD). 1995, c. 462, §A44 (AMD).



22 §4319. Liability of relatives for support

1. Relatives liable. A parent of a child under 25 years of age and a spouse living in or owning property in the State shall support their children or husband or wife in proportion to their respective ability. Liability for burial expenses is governed by section 4313.

[ 1993, c. 410, Pt. AAA, §12 (AMD) .]

2. Rental payments to relatives. A municipality or the State may decide not to make payments for rental assistance on behalf of an otherwise eligible individual when the rental payments would be made to a parent, grandparent, child, grandchild, sibling, parent's sibling or any of their children, unless the municipality finds that the rental arrangement has existed for 3 months prior to the application for assistance and is necessary to provide the relative with basic necessities.

[ 1993, c. 410, Pt. AAA, §12 (AMD) .]

3. Recovery of assistance provided. A municipality or the State, after providing general assistance to a dependent of a legally responsible parent or to a person's spouse who is financially capable of providing support, may then seek reimbursement or relief for that support by initiating a complaint to the Superior Court or District Court, including by small claims action, located in the division or county where the legally responsible parent or spouse resides. The court may cause the legally responsible parent or spouse to be summoned and upon hearing or default may assess and apportion a reasonable sum upon those who are found to be of sufficient ability for the support of the eligible person and shall issue a writ of execution. The assessment may not be made to pay any expense for relief provided more than 12 months before the complaint was filed. Any action brought under this section is governed by the Maine Rules of Civil Procedure. The court may, from time to time, make any further order on complaint of an interested party and, after notice is given, alter the assessment or apportionment.

[ 1993, c. 410, Pt. AAA, §12 (AMD) .]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1983, c. 701, §5 (AMD). 1989, c. 370, (RPR). 1991, c. 622, §M28 (AMD). 1993, c. 410, §AAA12 (AMD).



22 §4320. Liens on real estate

A municipality or the State may claim a lien against the owner of real estate for the amount of money spent by it to provide mortgage payments on behalf of an eligible person under this chapter on any real estate that is the subject of a mortgage, whether land or buildings or a combination thereof. In addition, a municipality may claim a lien against the owner of real estate for the amount of money spent by it to make capital improvements to the real estate, whether land or buildings or a combination of land and buildings, on behalf of an eligible person under this chapter. [1991, c. 528, Pt. OOO, §5 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. OOO, §5 (AMD).]

The municipal officers, their designee or the State shall file a notice of the lien with the register of deeds of the county wherein the property is located within 30 days of making a mortgage payment or, if applicable, payment for capital improvements. That filing secures the municipality or State's lien interest for an amount equal to the sum of that mortgage or capital improvement payment and all subsequent mortgage or capital improvement payments made on behalf of the same eligible person. Not less than 10 days prior to the filing, the municipal officers, their designee or the State shall send notification of the proposed action by certified mail, return receipt requested, to the owner of the real estate and any record holder of the mortgage. The lien notification must clearly inform the recipient of the limitations upon enforcement contained in this section; it shall also contain the title, address and telephone number of the municipal official who granted the assistance. A new written notice including these provisions must be given to the recipient each time the amount secured by the lien is increased. The lien is effective until enforced by an action for equitable relief or until discharged. [1991, c. 528, Pt. OOO, §6 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. OOO, §6 (AMD).]

Interest on the amount of money secured by the lien may be charged by the State or a municipality, but in no event may the rate exceed the maximum rate of interest allowed by the Treasurer of State, pursuant to Title 36, section 186. For the State, the rate of interest shall be established by the department. For a municipality, the rate of interest shall be established by the municipal officers. Interest shall accrue from and including the date the lien is filed. [1983, c. 697, §3 (RPR).]

The costs of securing and enforcing the lien may be recoverable upon enforcement. [1983, c. 697, §3 (RPR).]

No lien may be enforced under this section while the person named in the lien is either currently receiving any form of public assistance or, as a result of enforcement, would become eligible for general assistance. [1983, c. 697, §3 (RPR).]

In no event may the lien be enforced prior to the death of the recipient of general assistance or the transfer of the property. [1983, c. 697, §3 (NEW).]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1983, c. 697, §3 (RPR). 1985, c. 489, §§9,14 (AMD). 1991, c. 528, §§OOO5,6 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§OOO5,6 (AMD).



22 §4321. Grant, denial, reduction or termination to be communicated in writing; right to a hearing

Any action relative to the grant, denial, reduction, suspension or termination of relief provided under this chapter must be communicated to the applicant in writing. The decision shall include the specific reason or reasons for that action and shall inform the person affected of his right to a hearing, the procedure for requesting such a hearing, the right to notify the department and the available means for notifying the department, if he believes that the municipality has acted in violation of this chapter. All proceedings relating to the grant, denial, reduction, suspension or termination of relief provided under this chapter are not public proceedings under Title 1, chapter 13, unless otherwise requested by the applicant or recipient. [1983, c. 577, §1 (NEW).]

SECTION HISTORY

1983, c. 577, §1 (NEW).



22 §4322. Right to a fair hearing

A person aggrieved by a decision, act, failure to act or delay in action concerning that person's application for general assistance under this chapter has the right to an appeal. If a person's application has been approved, general assistance may not be revoked during the period of entitlement until that person has been provided notice and an opportunity for hearing as provided in this section. Within 5 working days of receiving a written decision or notice of denial, reduction or termination of assistance, in accordance with the provisions of section 4321, or within 10 working days after any other act or failure to act by the municipality with regard to an application for assistance, the person may request an appeal. A hearing must be held by the fair hearing authority within 5 working days following the receipt of a written request by the applicant for an appeal. The hearing may be conducted by the municipal officers, a board of appeals created under Title 30-A, section 2691, or one or more persons appointed by the municipal officers to act as a fair hearing authority. An appeal may not be held before a person or body responsible for the decision, act, failure to act or delay in action relating to the applicant. [1993, c. 410, Pt. AAA, §13 (AMD).]

The person requesting the appeal and the municipal administrator responsible for the decision being appealed must be afforded the right to confront and cross-examine any witnesses presented at the hearing, present witnesses in their behalf and be represented by counsel or other spokesperson. A claimant must be advised of these rights in writing. The decision of such an appeal must be based solely on evidence adduced at the hearing. The Maine Rules of Evidence do not apply to information presented to the fair hearing authority. The standard of evidence is the standard set in Title 5, section 9057, subsection 2. The person requesting the appeal must, within 5 working days after the appeal, be furnished with a written decision detailing the reasons for that decision. When any decision by a fair hearing authority or court authorizing assistance is made, that assistance must be provided within 24 hours. Review of any action or failure to act under this chapter must be conducted pursuant to the Maine Rules of Civil Procedure, Rule 80-B. The municipality shall make a record of the fair hearing. The municipality's obligation is limited to keeping a taped record of the proceedings. The applicant shall pay costs for preparing any transcripts required to pursue an appeal of a fair hearing authority's decision. [RR 2009, c. 2, §60 (COR).]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1983, c. 697, §4 (AMD). 1985, c. 489, §§10,14 (AMD). 1987, c. 737, §§C66,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1993, c. 410, §AAA13 (AMD). RR 2009, c. 2, §60 (COR).



22 §4323. Department of Health and Human Services; responsibilities

The Department of Health and Human Services shall, in accordance with this section, share responsibility with municipalities for the proper administration of general assistance. [1993, c. 410, Pt. AAA, §13 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

1. Review. The department shall review the administration of general assistance in each municipality for compliance with this chapter. This review shall be made on a regular basis and may be made in response to a complaint from any person as necessary.

The department shall inspect the municipality's records and discuss the administration of the program with the overseer. The overseer or his designee shall be available during the department's review and shall cooperate in providing all necessary information.

The department shall report the results of its review in writing to the municipality and, when applicable, to the complainant. The written notice shall set forth the department's findings of whether the municipality is in compliance with this chapter.

[ 1985, c. 489, §§11, 14 (AMD) .]

2. Violation; penalty. If the department finds any violation of this chapter after review, it shall notify the municipality that it has 30 days in which to correct that violation and specify what action shall be taken in order to achieve compliance. The municipality shall file a plan with the department setting forth how it will attain compliance. The department shall notify the municipality if the plan is acceptable and that it will review the municipality for compliance within 60 days of accepting the plan. Any municipality which fails to file an acceptable plan with the department or which is in violation of this chapter at the expiration of the 60-day period shall be subject to a civil penalty of not less than $500. The Department of Health and Human Services shall enforce this section in any court of competent jurisdiction. Every 30-day period that a municipality is in violation of this chapter after review and notification shall constitute a separate offense. In addition to the civil penalty, the department shall withhold reimbursement to any municipality which is in violation of this chapter until it reaches compliance.

[ 1983, c. 577, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

3. Departmental assistance. Whenever the department finds that a person in immediate need of general assistance has not received that assistance as a result of a municipality's failure to comply with the requirements of this chapter, the department shall, within 24 hours of receiving a request to intervene and after notifying the municipality, grant this assistance in accordance with regulations adopted by it. The expense of that assistance granted, including a reasonable proportion of the State's administrative cost that can be attributed to that assistance, shall be billed by the department to the municipality. Should that bill remain unpaid 30 days after presentation to the municipality, the department shall refer the bill to the Treasurer of State for payment from any taxes, revenue, fines or fees due from the State to the municipality.

A municipality may not be held responsible for reimbursing the department for assistance granted under this subsection if the department failed to intervene within 24 hours of receiving the request to intervene or if the department failed to make a good faith effort, prior to the intervention, to notify the municipality of the department's intention to intervene.

[ 1989, c. 840, §7 (AMD) .]

4. Appeal. Any municipality or person who is aggrieved by any decision or action made by the department pursuant to this section shall have the right to appeal pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV. A request for that appeal shall be in writing and shall be made within 30 days of receiving notification. The appeal shall be held within 30 days of receipt of that request and shall be conducted by one or more fair hearing officers. In no event may an appeal be held before a person or body responsible for the decision or action. Review of any decision under this section shall be pursuant to the Maine Rules of Civil Procedure, Rule 80 C.

[ 1985, c. 489, §§11, 14 (AMD) .]

5. Emergency contact information. The department shall collect from each municipality emergency contact information for use by municipal residents in applying for assistance under this section. The department shall forward the municipal emergency contact information periodically to the statewide 2-1-1 telephone number designated pursuant to Title 35-A, section 7108.

[ 2007, c. 600, §1 (NEW) .]

SECTION HISTORY

1983, c. 577, §1 (NEW). 1985, c. 489, §§11,14 (AMD). 1989, c. 840, §7 (AMD). 1993, c. 410, §AAA13 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 600, §1 (AMD).



22 §4324. Report to the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 577, §1 (NEW). 1985, c. 489, §§12,14 (RP).



22 §4325. Municipal guarantee of safe, decent rental housing and residential neighborhoods (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 484, §5 (NEW).



22 §4326. Nonlapsing funds

Any balance remaining in the General Assistance - Reimbursement to Cities and Towns program in the Department of Human Services at the end of any fiscal year must be carried forward for the next fiscal year. [2003, c. 673, Pt. DD, §1 (NEW).]

SECTION HISTORY

2003, c. 673, §DD1 (NEW).






Chapter 1251: MUNICIPAL GENERAL ASSISTANCE PROGRAMS

22 §4450. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §50 (NEW). 1971, c. 598, §40 (AMD). 1977, c. 417, §2 (RPR). 1983, c. 577, §2 (RP).



22 §4451. Settlements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §§51,52 (AMD). 1971, c. 598, §§41,42 (AMD). 1973, c. 470, §2 (RP).



22 §4452. Pauper supplies (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4452-A. Emergency admittance to hospitals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 388, (NEW). 1973, c. 470, §2 (RP).



22 §4453. Settlements; retained and lost (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 9, (AMD). 1973, c. 470, §2 (RP).



22 §4454. Relief for persons losing settlements (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4455. Notice to State of assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4456. Children's home at Bath (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4457. Limitations on acquiring pauper settlement (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §60 (AMD). 1973, c. 470, §2 (RP).



22 §4458. Duty of towns to relieve poor (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4458-A. Application to municipalities for support of indigent dischargees from the Pineland Hospital and Training Center (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 380, (NEW). 1973, c. 470, §2 (RP).



22 §4459. Overseers' duties; employment of paupers or dependent persons (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 504, §§36-A (AMD). 1973, c. 470, §2 (RP).



22 §4459-A. Establishment of rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 473, §1 (NEW). 1973, c. 681, §6 (AMD). 1975, c. 293, §4 (AMD). 1975, c. 770, §93 (RP).



22 §4460. Record of wages paid (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4461. Delegation of duties; oath; bond (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 23, (AMD). 1983, c. 577, §3 (RP).



22 §4462. Auctions prohibited; contracts for support (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4463. Homes for poor and infirm; union farms (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §90 (RP).



22 §4464. Removal to union farm (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4465. Joint board of overseers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §90 (RP).



22 §4466. Union of towns for employment of social welfare workers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §90 (RP).



22 §4467. Liability of relatives for support; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 417, §3 (AMD). 1983, c. 577, §4 (RP).



22 §4468. Relief of paupers in unincorporated and deorganized places; state paupers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 56, §§1,2 (AMD). 1967, c. 486, (AMD). 1973, c. 470, §2 (RP).



22 §4469. Reimbursement of towns relieving persons removing from unincorporated places (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4470. Removal of state paupers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4471. Reimbursement by State for relief of persons having no settlement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4472. Maintenance of paupers by certain plantations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 60, (AMD). 1971, c. 192, (AMD). 1973, c. 470, §2 (RP).



22 §4473. Persons needing relief in certain plantations under care of assessors; state paupers not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4474. Relief and burial, by individuals, of persons in unincorporated places (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §90 (RP).



22 §4475. Notice to town of settlement when person found destitute (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4476. Relief to persons having settlements elsewhere; actions between towns (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4477. Notice to town of settlement; refusal of relief in certain cases (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 247, (AMD). 1973, c. 470, §2 (RP).



22 §4478. Time period for answer to notice, if pauper not removed; failure to answer (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4479. Notice and answer by mail (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4480. Refusal to move to town of settlement; proceedings; fees and costs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4481. Commitment of persons returning after removal (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4482. Removal of out-of-state paupers; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4483. Reimbursement to individuals relieving eligible persons; prior approval; emergencies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 574, §1 (RPR). 1977, c. 417, §4 (AMD). 1983, c. 577, §5 (RP).



22 §4484. Overseers to complain of intemperate paupers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP). 1973, c. 582, §6 (RP).



22 §4485. Recovery from pauper or wife (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4486. Overseers to take possession of deceased pauper's property (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4487. Support of paupers; reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4488. Prosecution and defense of towns (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 577, §6 (RP).



22 §4489. Plantations may raise money (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 417, §5 (RP).



22 §4490. Bringing paupers into town (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4491. False representations to overseers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 417, §6 (AMD). 1983, c. 577, §7 (RP).



22 §4492. Financial information to be furnished (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 292, §1 (AMD). 1973, c. 537, §23 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 417, §7 (AMD). 1983, c. 577, §8 (RP).



22 §4493. Central Maine Sanatorium (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4494. Location of children of paupers for school purposes; expenses; reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §2 (RP).



22 §4495. Reimbursement by State (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 434, §1 (NEW). 1973, c. 470, §2 (RP).



22 §4496. Cooperation in administration of public assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §§77-A (NEW). 1973, c. 288, (AMD). 1975, c. 664, (RPR). 1983, c. 577, §9 (RP).



22 §4497. Municipal general assistance; resident defined (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §1 (NEW). 1973, c. 473, §2 (NEW). 1973, c. 625, §121 (RP). 1975, c. 293, §4 (AMD). 1975, c. 574, §2 (RPR). 1975, c. 704, (AMD). 1977, c. 417, §8 (AMD). 1983, c. 577, §10 (RP).



22 §4498. Assistance; unincorporated place (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §1 (NEW). 1973, c. 473, §2 (NEW). 1973, c. 625, §121 (RP). 1975, c. 293, §4 (AMD). 1977, c. 417, §9 (RPR). 1983, c. 577, §11 (RP).



22 §4499. Costs; limit (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §1 (NEW). 1973, c. 473, §2 (NEW). 1973, c. 625, §121 (RP). 1973, c. 681, §7 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 417, §10 (AMD). 1977, c. 717, §1 (AMD). 1979, c. 382, §1 (AMD). 1981, c. 298, (AMD). 1983, c. 577, §12 (RP).



22 §4500. Claims for reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §1 (NEW). 1975, c. 293, §4 (AMD). 1983, c. 577, §13 (RP).



22 §4500-A. Recovery of expense (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §91 (NEW). 1977, c. 417, §11 (RPR). 1983, c. 577, §14 (RP).



22 §4501. Grant, denial, reduction or termination to be communicated in writing; right to a hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 470, §1 (NEW). 1973, c. 625, §122 (NEW). 1973, c. 788, §§92,93 (RP).



22 §4502. Right to pretermination evidentiary hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §122 (NEW). 1973, c. 681, §8 (AMD). 1973, c. 788, §92 (RP).



22 §4503. Right to fair hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §122 (NEW). 1973, c. 681, §§8-A (AMD). 1973, c. 788, §92 (RP).



22 §4504. Establishment of eligibility standards (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §94 (NEW). 1975, c. 293, §4 (AMD). 1975, c. 623, §32 (AMD). 1977, c. 417, §12 (RPR). 1979, c. 382, §2 (AMD). 1983, c. 577, §15 (RP).



22 §4505. Grant, denial, reduction or termination to be communicated in writing; right to a hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §94 (NEW). 1975, c. 574, §3 (AMD). 1983, c. 577, §16 (RP).



22 §4506. Right to pretermination evidentiary hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §94 (NEW). 1977, c. 417, §13 (RP).



22 §4507. Right to a fair hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §94 (NEW). 1977, c. 417, §14 (RPR). 1983, c. 577, §17 (RP).



22 §4508. Confidentiality of information (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 574, §4 (NEW). 1983, c. 577, §18 (RP).









Part 6: INDIANS

Chapter 1351: INDIANS AND TRIBES GENERALLY

22 §4701. Indian defined (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§16,31 (RP).



22 §4702. Department of Indian Affairs; commissioner, qualifications, employment and salary; personnel (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 340, §1 (RPR). 1971, c. 544, §79 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 97, §1 (AMD). 1977, c. 674, §21 (AMD). 1979, c. 732, §§16,31 (RP).



22 §4703. Record of proceedings; account of receipts and expenditures (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§16,31 (RP).



22 §4704. Health officers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§16,31 (RP).



22 §4705. Overseers of the poor and other special officers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§16,31 (RP).



22 §4706. Clerks of tribes (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 465, §1 (RPR). 1979, c. 732, §§16,31 (RP).



22 §4707. Contracts of Indians for timber and grass (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§16,31 (RP).



22 §4708. Limitations on leases and contracts made by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§16,31 (RP).



22 §4709. Actions by Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§16,31 (RP).



22 §4710. Warrants (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §226 (AMD). 1979, c. 732, §§16,31 (RP).



22 §4711. Bounties on produce; proof (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§16,31 (RP).



22 §4712. Account of appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§16,31 (RP).



22 §4713. Relief of Indians not members of tribes; statements; reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §80 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 97, §2 (RPR). 1979, c. 732, §§16,31 (RP).



22 §4714. Expenditure of tribal funds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §227 (AMD). 1979, c. 732, §§16,31 (RP).



22 §4715. Posing as Indian in vending (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 738, §C6 (RP).



22 §4716. Constables (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §§77-B (AMD). 1979, c. 732, §§16,31 (RP).



22 §4717. Adoption of ordinances by Penobscot Tribe and Passamaquoddy Tribe of Indians (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §41 (NEW). 1971, c. 544, §81 (AMD). 1977, c. 694, §370 (AMD). 1979, c. 127, §150 (AMD). 1979, c. 732, §§16,31 (RP).



22 §4718. Registration and licensing of dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 95, §1 (NEW). 1979, c. 732, §§16,31 (RP).



22 §4719. School committees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 353, (NEW). 1973, c. 571, §§53-C (NEW). 1973, c. 783, §43 (AMD). 1973, c. 788, §95 (RP). 1979, c. 732, §§16,31 (RP).



22 §4720. Indian bones (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §96 (NEW). 1993, c. 738, §C6 (RP).



22 §4721. Baptismal records in lieu of birth certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 740, §1 (NEW). 1993, c. 738, §C6 (RP).



22 §4722. Tribal relief of the poor (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 97, §3 (NEW). 1979, c. 732, §§16,31 (RP).



22 §4723. Program for relief; rule making (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 97, §3 (NEW). 1979, c. 732, §§16,31 (RP).



22 §4724. Superior Court jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 97, §3 (NEW). 1977, c. 694, §371 (AMD). 1979, c. 732, §§16,31 (RP).



22 §4725. Confidentiality of information (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 97, §3 (NEW). 1979, c. 732, §§16,31 (RP).






Chapter 1352: MAINE INDIAN HOUSING AUTHORITY

22 §4731. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 280, (NEW). 1979, c. 732, §§16,31 (RP).



22 §4732. Findings and declaration of necessity (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 280, (NEW). 1967, c. 252, §1 (AMD). 1979, c. 732, §§16,31 (RP).



22 §4733. Create respective tribal housing authorities (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 280, (NEW). 1967, c. 252, §2 (RPR). 1979, c. 732, §§17,31 (RPR). 1983, c. 421, (AMD). 1983, c. 812, §131 (AMD). 1993, c. 738, §C6 (RP).



22 §4734. Appointment and removal of commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 280, (NEW). 1967, c. 252, §3 (RPR). 1979, c. 732, §§18,31 (RP).



22 §4735. Area of operation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 280, (NEW). 1967, c. 252, §4 (RPR). 1967, c. 497, (AMD). 1979, c. 732, §§18,31 (RP).



22 §4736. Referendum approval not applicable (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 280, (NEW). 1967, c. 252, §5 (AMD). 1979, c. 732, §§18,31 (RP).



22 §4736-A. Eminent domain power of the Penobscot Indian tribal governor and council (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 418, (NEW). 1979, c. 732, §§18,31 (RP).



22 §4736-B. Referendum (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 418, (NEW). 1979, c. 732, §§18,31 (RP).



22 §4737. Authorization for transfer of real property (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 280, (NEW). 1967, c. 252, §6 (RPR). 1979, c. 732, §§18,31 (RP).



22 §4738. State aid (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 280, (NEW). 1967, c. 252, §7 (AMD). 1979, c. 732, §§18,31 (RP).



22 §4739. Relation of powers of local officials and state public bodies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 280, (NEW). 1967, c. 252, §8 (RPR). 1979, c. 732, §§18,31 (RP).






Chapter 1352-A: SCHOOL COMMITTEE

22 §4741. School committee (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 333, §1 (NEW). 1973, c. 625, §124 (RP).



22 §4742. Superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 333, §1 (NEW). 1973, c. 625, §124 (RP).



22 §4743. Personnel and fiscal policies (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 333, §1 (NEW). 1973, c. 625, §124 (RP).






Chapter 1353: PENOBSCOT TRIBE

22 §4761. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 494, §§17-A (AMD). 1979, c. 732, §§18,31 (RP).



22 §4762. Adoption of person into tribe; rights conferred upon adopted members; exclusion from certain offices (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 494, §§17-B (AMD). 1973, c. 232, (RPR). 1979, c. 732, §§18,31 (RP).



22 §4763. Filing certificate of adoption (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 494, §§17-C (AMD). 1973, c. 232, (RPR). 1979, c. 732, §§18,31 (RP).



22 §4764. Oath of adopted persons (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §53 (AMD). 1971, c. 598, §43 (AMD). 1973, c. 232, (RPR). 1979, c. 732, §§18,31 (RP).



22 §4765. Loss of membership by abandonment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4766. Loss of membership does not affect membership of other members of family (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4767. Restoration to membership (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 494, §§17-D (AMD). 1979, c. 732, §§18,31 (RP).



22 §4768. Dividends and rentals with respect to nonresident members (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4769. Forfeited money used for family benefit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4770. Removal of nonmembers from reservation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 105, (RPR). 1979, c. 541, §A150 (AMD). 1979, c. 732, §§18,31 (RP).



22 §4771. Destitute persons on reservation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 97, §4 (RP).



22 §4772. Destitute members outside of reservation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §82 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 97, §5 (RP).



22 §4773. Payments due under treaty or law (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4774. Schools (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 87, §§1,2 (AMD). 1965, c. 450, §2 (RP). 1965, c. 513, §42 (RP).



22 §4774-A. Indian Island Penobscot School Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 383, §1 (NEW). 1973, c. 333, §3 (RP). 1973, c. 571, §54 (AMD). 1973, c. 571, §§56-A (RP).



22 §4775. Lease of islands (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4776. Restrictions on sale of wood or timber (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4777. Conveyances (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A151 (AMD). 1979, c. 732, §§18,31 (RP).



22 §4778. Lots not to be sold or leased (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4779. Surveys; tribal use of waters and timberlands (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A152 (AMD). 1979, c. 732, §§18,31 (RP).



22 §4780. Assignments of unassigned lands (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 99, §1 (AMD). 1973, c. 625, §126 (AMD). 1979, c. 732, §§18,31 (RP).



22 §4781. -- certificate of commissioner; form (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 99, §2 (AMD). 1967, c. 494, §§17-E (AMD). 1979, c. 732, §§18,31 (RP).



22 §4782. Abandonment as forfeiture of lands (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4783. Death of landowner (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4784. Conveyances by release deed; lots on Old Town Island; miscellaneous defects (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 299, (RPR). 1973, c. 788, §97 (AMD). 1979, c. 732, §§18,31 (RP).



22 §4785. Deposit of deeds with commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4786. Copies of deeds as evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4787. Lease of island shores (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A153 (AMD). 1979, c. 732, §§18,31 (RP).



22 §4788. Privileges for mills, booms and fisheries (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4789. Warrants for interest on 4 townships purchased; rents (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §228 (AMD). 1979, c. 732, §§18,31 (RP).



22 §4790. Excise taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 465, §2 (RP). 1967, c. 494, §§17-F (AMD). 1967, c. 544, §61 (RP).



22 §4791. Census; annual meeting; notices; correction of lists; compensation of council (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 494, §§17-G (AMD). 1979, c. 732, §§18,31 (RP).



22 §4792. Penobscot tribal elections (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 166, (AMD). 1967, c. 494, §§17-H (AMD). 1967, c. 544, §62 (AMD). 1969, c. 249, (AMD). 1969, c. 433, §§54,55 (AMD). 1969, c. 590, §§33,34 (AMD). 1971, c. 432, §1 (AMD). 1971, c. 540, (AMD). 1971, c. 598, §44 (AMD). 1973, c. 130, §1 (RPR). 1975, c. 771, §229 (AMD). 1979, c. 83, (AMD). 1979, c. 84, (AMD). 1979, c. 732, §§18,31 (RP).



22 §4793. Governor and council (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 130, §2 (NEW). 1977, c. 97, §6 (AMD). 1979, c. 122, (AMD). 1979, c. 732, §§18,31 (RP).



22 §4794. Fish and wildlife violations on tribal land (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 85, (NEW). 1979, c. 732, §§18,31 (RP).






Chapter 1355: PASSAMAQUODDY TRIBE

22 §4831. Passamaquoddy tribal elections (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 167, (AMD). 1967, c. 494, §§17-I (AMD). 1967, c. 544, §63 (RPR). 1969, c. 433, §§56,57 (AMD). 1971, c. 432, §§2,3 (AMD). 1971, c. 598, §45 (AMD). 1973, c. 104, (RPR). 1973, c. 740, §2 (RPR). 1975, c. 97, §3 (AMD). 1975, c. 771, §230 (AMD). 1977, c. 434, §§1-3 (AMD). 1979, c. 732, §§18,31 (RP).



22 §4831-A. Passamaquoddy tribal government (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 740, §3 (NEW). 1975, c. 97, §§4-6 (AMD). 1977, c. 434, §4 (AMD). 1979, c. 732, §§18,31 (RP).



22 §4832. Census and membership (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 494, §§17-J (AMD). 1973, c. 62, (RPR). 1975, c. 97, §§7,8 (AMD). 1979, c. 732, §§18,31 (RP).



22 §4833. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4834. Indian Township forest resources; Passamaquoddy trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 217, (RPR). 1973, c. 141, (AMD). 1973, c. 460, §18 (AMD). 1975, c. 72, §§1,2 (AMD). 1979, c. 183, (AMD). 1979, c. 732, §§18,31 (RP).



22 §4835. No sale or permits for foreigners (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4836. Certification to controller; warrants for payment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§18,31 (RP).



22 §4837. Removal of poor to reservations; reimbursement to towns (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §127 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 97, §7 (RP).



22 §4838. Schools (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 87, §3 (AMD). 1965, c. 450, §3 (RP). 1965, c. 513, §43 (RP).



22 §4839. Indian Township Passamaquoddy School Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 463, (NEW). 1973, c. 333, §3 (RP). 1973, c. 571, §55 (AMD). 1973, c. 571, §§56-A (RP).



22 §4840. Pleasant Point Passamaquoddy School Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 384, §1 (NEW). 1973, c. 333, §3 (RP). 1973, c. 571, §56 (AMD). 1973, c. 571, §§56-A (RP).












Subtitle 4: HUMAN SERVICES

Part 1: SERVICES TO MAINE'S AGING AND ADULTS

Chapter 1451: GENERAL PROVISIONS

22 §5101. Short title

This Act may be cited as the "1973 Act of Maine's Elderly." [1973, c. 630, §1 (NEW).]

SECTION HISTORY

1973, c. 630, §1 (NEW).



22 §5102. Declaration of a people

This declaration of a people shall serve as a credo of the elderly offering a philosophy that serves as a general state of policy and basic tenets to guide the administration and implementation of this Act. The declaration of a people: [1973, c. 630, §1 (NEW).]

We older Americans place great emphasis on leading a life of value to our nation, states, communities, friends, families and to ourselves. America's elderly want to and are able to contribute to the good of our fellow human beings, even if such contribution lies outside the traditional realms of employment and productivity. We want to help improve the quality of life of each citizen of the United States regardless of his age. Our personal experiences, knowledge and skills are our qualifications. We are a strong, vital segment of society. We possess the power of a people. [1973, c. 630, §1 (NEW).]

We older Americans believe that attaining the status of senior citizen is merely beginning another stage in the life of each man and is not a signal to withdraw from life. Each person ages from birth to death. We are all aging men. [1973, c. 630, §1 (NEW).]

While our particular page in the history of mankind is the choice of our Creator, it is our place in history which surrounds us with the consequences of American society. Aging men have been transformed by the events of American society. America's elderly now gain sustenance and meet social needs outside our homes, and have no family under our roof. Once we were dependent on our family, now we are dependent on impersonal organizations, systems and our society as a whole. America's exiling of us as the unwanted generation is its loss -- its economic, its human, its moral, its spiritual loss. [1973, c. 630, §1 (NEW).]

We do not want to be taken from the mainstream of life, away from the everyday activities of society, and put on the shelf. We do not want a dole, but rather help in our times of crisis. We wish to live with minimum dependence on other people and government. [1973, c. 630, §1 (NEW).]

To achieve this credo, we older Americans believe the United States must provide us a full and equal opportunity for meeting sustenance and social needs -- the same opportunity that is enjoyed by our fellow citizens. To continue fulfilling our role in history, to continue helping our fellow human beings and to enrich our society; the elderly must be provided an opportunity to attain the basic essentials of life. [1973, c. 630, §1 (NEW).]

To achieve this credo, we believe older Americans must plan, establish, direct and operate our own programs and services. We also believe we must participate in the administration and operation of programs conducted by others for our benefit. Through our programs, we intend to bring benefits not just to ourselves, but to all generations in fulfillment of our personal responsibility to help improve the quality of life of all human beings. [1973, c. 630, §1 (NEW).]

To assist us, our families -- children, brothers, sisters, nieces and nephews -- must care about us. Is it too much to seek, that the people to whom we devoted ourselves, devote themselves to us? [1973, c. 630, §1 (NEW).]

To assist us, the government of the United States of America and each State of the Union must conduct programs which are mutually acceptable to us. The programs must be fostered by units on aging located at the highest echelons of government and charged with ultimate line authority and responsibility for any government program serving the elderly. [1973, c. 630, §1 (NEW).]

Government should not do all for the elderly, but rather challenge and help citizens to grasp their personal responsibilities. Government should not be the sole keeper of America's elderly, but rather a help in times of crisis. Programs must help us care for ourselves. They must encourage all people, especially our families to care about us. Programs must provide a strong advocacy of America's elderly, unencumbered by the restrictions of partisan politics and the pressures of special interests, except those interests inherent to this credo of the elderly. [1973, c. 630, §1 (NEW).]

Programs we operate must be distinct and clearly identified as intended to benefit older people, or be identified as the elderly's way of helping mankind. Government programs benefiting America's elderly must be distinct and visibly separate from other government services. This distinctness must be maintained in legislation, sources of funds and generally in operation of programs and services. We believe our policy provides that programs serving older people may be integrated with programs serving broader populations in those instances where gross duplication of identical programs would otherwise result. We also believe that programs with features specifically needed by older people must not be integrated with programs serving broader populations -- even though the programs may be similar -- except where it is conclusively demonstrated that such specific features will be retained or that greater benefits will accrue to the elderly from the integration of programs. [1973, c. 630, §1 (NEW).]

First, older people must receive income adequate to obtain the basic essentials of life from the market place, like our fellow Americans; rather than be given income supplement programs, such as food stamps, Old Age Assistance, subsidized housing and property tax relief. Secondly, the elderly with a time of crisis because of age, physical condition or social status must be assisted by appropriations providing services directly to them, such as homemakers, meals on wheels, home health care and nursing homes. [1973, c. 630, §1 (NEW).]

AMERICA MUST CONSIDER AND DECIDE HOW TO ACHIEVE PURPOSEFUL, PRIMARY GOALS TO GIVE AGING MEN THE OPPORTUNITY OF RETURNING TO A FULLER EXISTENCE OR AMERICA SHALL CONTINUE TO RELEGATE AGING MEN TO THE BACK DOOR STOOP OF HISTORY WHERE WE WILL SLIDE INVISIBLY AND UNNOTICED INTO EXTINCTION. THE LAST CHOICE IS NOT ACCEPTABLE. [1973, c. 630, §1 (NEW).]

Responsibility for achieving this credo rests on the shoulders of all Americans, but especially our own. We shall attain a life of greater value if each American accepts his personal responsibility for his fellow human beings. We shall reestablish our role in society by operating services to help all generations. We shall resurrect our independence by redirecting the country's resources. [1973, c. 630, §1 (NEW).]

We shall express the status of our survival to all Americans. We shall carry our call to all the sources of help, to all the seats of power. We shall wield our power as a people. Through our own groups, we shall shatter the bondage of our geriatric shackles. [1973, c. 630, §1 (NEW).]

As older Americans, we grasp the gauntlet of this credo. We pledge ourselves to it. We shall achieve it. We accept the credo's challenge, not with the intent of personal gain, but rather remembering that, what we achieve today will benefit those who follow, for we will soon be gone. [1973, c. 630, §1 (NEW).]

SECTION HISTORY

1973, c. 630, §1 (NEW).



22 §5103. Declaration of objectives

1. Objectives. It is declared that, in keeping with the traditional American concept of the inherent dignity of the individual in our society, the older people of our State are entitled to, and it is the joint and several duty of the individual, his family, relatives and friends; the community and private agencies of the community; and the governments of the political subdivisions of this State, the State of Maine and the United States of America to assist our older people to secure equal opportunity to full and free enjoyment of the following objectives:

A. An adequate income in retirement in accordance with the American standard of living; [1973, c. 630, §1 (NEW).]

B. The best possible physical and mental health which science can make available and without regard to economic status; [1973, c. 630, §1 (NEW).]

C. Suitable housing, independently selected, designed and located with reference to special needs and available at costs which older citizens can afford; [1973, c. 630, §1 (NEW).]

D. Full restorative services for those who require institutional care; [1973, c. 630, §1 (NEW).]

E. Opportunity for employment with no discriminatory personnel practices because of age; [1973, c. 630, §1 (NEW).]

F. Retirement in health, honor and dignity after years of contribution to the economy; [1973, c. 630, §1 (NEW).]

G. Pursuit of a meaningful life within the widest range of civic, cultural, and recreational opportunities; [1973, c. 630, §1 (NEW).]

H. Efficient community services, including access to low-cost transportation, which provide social assistance in a coordinated manner and which are readily available when needed; [1973, c. 630, §1 (NEW).]

I. Immediate benefit from proven research knowledge which can sustain and improve health and happiness; [1973, c. 630, §1 (NEW).]

J. Freedom, independence and the free exercise of individual initiative in planning and managing their own lives. [1973, c. 630, §1 (NEW).]

[ 1973, c. 630, §1 (NEW) .]

2. Purpose. It is further declared that thousands of older people in this State are suffering unnecessary harm from the lack of adequate services. It is therefore the purpose of this Act, in support of the above objectives, to:

A. Make available programs which include a full range of health, education and social services to our older citizens who need them; [1973, c. 630, §1 (NEW).]

B. Give full and special consideration to older citizens with special needs in planning such programs and, pending the availability of such programs for all older citizens, give priority to the elderly with the greatest economic and social need; [1973, c. 630, §1 (NEW).]

C. Provide programs which will assure the coordinated and effective delivery of a full range of essential services to our older citizens and, where applicable, also furnish meaningful employment opportunities for many individuals, including older persons, young persons and volunteers from the community; and [1973, c. 630, §1 (NEW).]

D. Insure that the planning and operation of such programs will be undertaken as a partnership of older citizens, families, community leaders, private agencies and community, state and local governments, with appropriate assistance as available from the Federal Government. [1973, c. 630, §1 (NEW).]

[ 1973, c. 630, §1 (NEW) .]

SECTION HISTORY

1973, c. 630, §1 (NEW).



22 §5104. Definitions

For the purposes of this Act, unless the context otherwise indicates, the following words shall have the following meanings. [1973, c. 793, §3 (RPR).]

1. Agreement. "Agreement" means a legally binding document between 2 parties including such documents as are commonly referred to as accepted application, proposal, prospectus, contract, grant, joint or cooperative agreement or purchase of service.

[ 1973, c. 793, §3 (RPR) .]

1-A. Adult. "Adult" means any person who has attained the age of 18 years or who is a legally emancipated minor.

[ 1989, c. 329, §7 (NEW) .]

1-B. Aging, elderly or older person. "Aging, elderly or older person" are synonymous terms, and mean any person 60 years of age or older or any person otherwise described as elderly or older for the purpose of eligibility for assistance or services under specific federal or state laws and programs.

[ 1989, c. 329, §7 (NEW) .]

2. Bureau or state agency.

[ 2011, c. 657, Pt. BB, §4 (RP) .]

3. Commissioner. "Commissioner" means the Commissioner, Maine Department of Health and Human Services, or his successors.

[ 1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

4. Committee.

[ 2011, c. 657, Pt. BB, §5 (RP) .]

5. Department. "Department" means the Maine Department of Health and Human Services.

[ 1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

5-A. Dependent adult. "Dependent adult" means any adult who is wholly or partially dependent upon one or more other persons for care or support, either emotional or physical, and who would be in danger if that care or support were withdrawn.

[ 2011, c. 542, Pt. A, §37 (AMD) .]

6. Director.

[ 2011, c. 657, Pt. BB, §6 (RP) .]

7. Elderly or older people.

[ 1989, c. 329, §11 (RP) .]

7-A. Incapacitated adult. "Incapacitated adult" means any adult who is impaired by reason of mental illness, mental deficiency, physical illness or disability to the extent that the adult lacks sufficient understanding or capacity to make or communicate responsible decisions concerning that individual's person, or to the extent the adult cannot effectively manage or apply that individual's estate to necessary ends.

[ 2011, c. 542, Pt. A, §38 (AMD) .]

8. Nonprofit organization. "Nonprofit organization" means any agency, institution or organization which is, or is owned and operated by, one or more corporations or associations no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual and which has a territory of operations that may extend to a neighborhood or community region or the State.

[ 1989, c. 329, §13 (AMD) .]

9. Public. "Public" means municipal, county and other governmental bodies which are political subdivisions within the State of Maine.

[ 1973, c. 793, §3 (NEW) .]

10. Rural area. "Rural area" means a geographical area or place of less than 10,000 inhabitants. "Rural population" consists of all persons living in places of less than 10,000 inhabitants incorporated as cities, villages, boroughs and towns, including those persons living in the rural portions of extended cities, unincorporated places of less than 10,000 inhabitants and other territory, incorporated or unincorporated.

[ P&SL 1975, c. 90, §C, §1 (NEW) .]

11. Extended city. "Extended city" means a city containing one or more areas, each of at least 5 square miles in extent and with a population density of less than 100 persons per square mile according to the 1970 census. The area or areas shall constitute at least 25% of the land area of the legal city or total 5 square miles or more.

[ P&SL 1975, c. 90, §C, §1 (NEW) .]

SECTION HISTORY

1973, c. 630, §1 (NEW). 1973, c. 793, §3 (RPR). P&SL 1975, c. 90, §§SEC.C,1 (AMD). 1975, c. 293, §4 (AMD). 1981, c. 470, §A103 (AMD). 1989, c. 329, §§7-13 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 542, Pt. A, §§37, 38 (AMD). 2011, c. 657, Pt. BB, §§4-6 (AMD).



22 §5104-A. State agencies to cooperate

State agencies shall cooperate fully with the department in carrying out this Part. The department is authorized to request such personnel, financial assistance, facilities and data as are reasonably required to assist it to fulfill its powers and duties. [2011, c. 657, Pt. BB, §7 (AMD).]

State agencies proposing to develop, establish, conduct or administer programs or to assist programs relating to this Part shall, prior to carrying out such actions, consult with the department. [2011, c. 657, Pt. BB, §7 (AMD).]

All agencies of State Government shall advise the department of their proposed administrative fiscal and legislative activities relating to this Part. [2011, c. 657, Pt. BB, §7 (AMD).]

State agencies, in the implementation of their activities relating to this Part, shall keep the department fully informed of their progress. [2011, c. 657, Pt. BB, §7 (AMD).]

SECTION HISTORY

1973, c. 793, §4 (NEW). 2011, c. 657, Pt. BB, §7 (AMD).






Chapter 1453: ELDER AND ADULT SERVICES

22 §5105. Bureau of Elder and Adult Services (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 630, §1 (NEW). 1973, c. 793, §6 (RPR). P&SL 1975, c. 90, §C5 (AMD). 1975, c. 293, §4 (AMD). 1975, c. 771, §231 (AMD). 1985, c. 785, §B94 (AMD). 1989, c. 329, §15 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 539, Pt. N, §39 (AMD). 2011, c. 657, Pt. BB, §8 (RP).



22 §5106. Powers and duties

The department shall establish, in accordance with the purposes and intent of this Part, the overall planning, policy, objectives and priorities for all functions and activities conducted or supported in the State that relate to Maine's aging population and incapacitated and dependent adults. In order to carry out the above, the department has the power and duty to: [2011, c. 657, Pt. BB, §9 (AMD).]

1. Encourage and assist development. Encourage and assist development of more coordinated use of existing and new resources and services relating to Maine's aging population and incapacitated and dependent adults;

[ 1989, c. 329, §16 (AMD) .]

2. Information system. Develop and maintain an up-to-date information system related to Maine's aging population and incapacitated and dependent adults. The information must be available for use by the people of Maine, the political subdivisions, public and private nonprofit agencies and the State. Educational materials must be prepared, published and disseminated. Objective devices and research methodologies must be continuously developed. Maintaining statistical information through uniform methods that are reasonably feasible and economically efficient must be specified for use by public and private agencies, organizations and individuals. Existing sources of information must be used to the fullest extent possible, while maintaining confidentiality safeguards of state and federal law. Information may be requested and received from any state government or public or private agency. To the extent reasonable and feasible, information must maintain compatibility with federal information sharing standards.

Functions of this information system include, but are not limited to:

A. Conducting research on the causes and nature of problems relating to Maine's aging population and incapacitated and dependent adults; [1989, c. 329, §16 (AMD).]

B. Collecting, maintaining and disseminating such knowledge, data and statistics related to Maine's aging population and incapacitated and dependent adults as will enable the department to fulfill its responsibilities; [2011, c. 657, Pt. BB, §9 (AMD).]

C. Determining through a detailed survey the extent of problems relating to Maine's aging population and incapacitated and dependent adults and the needs and priorities for solving such problems in the state and political subdivisions; [1989, c. 329, §16 (AMD).]

D. Maintaining an inventory of the types and quantity of facilities, programs and services operated under public or private auspices for Maine's aging population and incapacitated and dependent adults. This function must include the unduplicated count, location and characteristics of people served by each facility, program or service; and the amount, type and source of resources supporting functions related to Maine's aging population and incapacitated and dependent adults; and [2011, c. 657, Pt. BB, §9 (AMD).]

E. Conducting a continuous evaluation of the impact, quality and value of facilities, programs and services, including their administrative adequacy and capacity. Activities operated by or with the assistance of the State and the Federal Government must be evaluated. Activities to be included, but to which the department is not limited, are those relating to education, employment and vocational services, income, health, housing, transportation, community, social, rehabilitation, protective services and public guardianship or conservatorship for older people and incapacitated and dependent adults and programs such as the supplemental security income program, Medicare, Medicaid, property tax refunds and the setting of standards for the licensing of nursing, intermediate care and boarding homes. Included are activities as authorized by this and so much of the several Acts and amendments to them enacted by the people of the State and those authorized by United States Acts and amendments to them such as the:

(1) Elderly Householders Tax and Rent Refund Act of 1971;

(2) Priority Social Services Act of 1973;

(3) Chapter 470 of the public laws of 1969 creating the State Housing Authority;

(4) United States Social Security Act of 1935;

(5) United States Housing Act of 1937;

(6) United States Older Americans Act of 1965;

(7) United States Age Discrimination Act of 1967;

(8) Home Based Care Act of 1981;

(9) Congregate Housing Act of 1979;

(10) Adult Day Care Services Act of 1983;

(11) Adult Day Care Licensing Act of 1987;

(12) Adult Protective Services Act of 1981;

(13) The Uniform Probate Code, Title 18-A;

(14) The Americans with Disabilities Act of 1990;

(15) The Developmental Disabilities Assistance and Bill of Rights Act of 2000; and

(16) The ADA Amendments Act of 2008; [2011, c. 657, Pt. BB, §9 (AMD).]

[ 2011, c. 657, Pt. BB, §9 (AMD) .]

3. Coordination of efforts. Assist the Legislative and Executive Branches of State Government, especially the Governor and the Bureau of the Budget, to coordinate all State Government efforts relating to Maine's aging population and incapacitated and dependent adults, by:

A. Submitting to each branch of State Government no later than September 1st of each year an annual report covering its activities for the immediately past fiscal year and future plans, including recommendations for changes in state and federal laws; [2011, c. 657, Pt. BB, §9 (AMD).]

B. Reviewing all proposed legislation, fiscal activities, plans, policies and other administrative functions relating to Maine's aging population and incapacitated and dependent adults made by or requested of all state agencies. The department has the authority to submit to those bodies findings, comments and recommendations, which are advisory. Such findings and comments must recommend what modification in proposals or actions is required to make proposed legislation, fiscal activities and administrative activities consistent with such policies and priorities; and [2011, c. 657, Pt. BB, §9 (AMD).]

C. Making recommendations to the respective branches of State Government related to improving the quality of life of Maine's aging population and incapacitated and dependent adults, and shall consult with and be consulted by all responsible state agencies regarding the policies, priorities and objectives of functions related to Maine's aging population and incapacitated and dependent adults; [2011, c. 657, Pt. BB, §9 (AMD).]

[ 2011, c. 657, Pt. BB, §9 (AMD) .]

4. Comprehensive state plan. Prepare and administer a comprehensive state plan relating to Maine's aging population and incapacitated and dependent adults, developed by the department subject to the direction of the commissioner. The comprehensive state plan must be implemented for the purpose of coordinating all activities and of assuring compliance with applicable state and federal laws and regulations relating to Maine's aging population and incapacitated and dependent adults. Implementation of this duty means that the department has the authority, through a review process, to advise on the preparation and administration of any portion of any state plan relating to Maine's aging population and incapacitated and dependent adults, prepared and administered by any agency of State Government for submission to the Federal Government to obtain federal funding under federal legislation. Such state plans, or portions thereof, must include, but are not limited to, all state plans dealing with education, employment and vocational services, income, health, housing, protective services, public guardianship and conservatorship, rehabilitation, social services, transportation and welfare. The department shall advise the commissioner and Governor on preparation of and provisions to be included in such plans relating to Maine's aging population and incapacitated and dependent adults;

[ 2011, c. 657, Pt. BB, §9 (AMD) .]

5. Programs. Plan, establish and maintain necessary or desirable programs for individuals or groups of individuals. The department may use the full range of its powers and duties to serve Maine's aging population and incapacitated and dependent adults through indirect services provided by agreement and through direct services provided by state employees;

[ 2011, c. 657, Pt. BB, §9 (AMD) .]

6. Organizational unit. Function as the organizational unit of State Government with sole responsibility for conducting and coordinating, subject to the direction of the commissioner, programs authorized by this Part and so much of the several Acts, amendments and successors to them enacted by the people of the State and those authorized by the United States Acts, amendments and successors to them as relate to Maine's aging population and incapacitated and dependent adults:

A. The 1973 Act of Maine's Elderly; [1973, c. 793, §6 (NEW).]

B. The Priority Social Service Act of 1973, including only meals for older people, transportation for older people and coordinated elderly programs; [1989, c. 329, §16 (AMD).]

C. The United States Older Americans Act of 1965; and [1989, c. 329, §16 (AMD).]

D. Adult Protective Services Act of 1981. [1989, c. 329, §16 (NEW).]

The department is designated as the single agency of State Government solely responsible for administering, subject to the direction of the commissioner, any state plans as may be required by the above Acts, and for administering programs of Acts of the State or United States relating to Maine's aging population and incapacitated and dependent adults that are not the specific responsibility of another state agency under state or federal law;

[ 2011, c. 657, Pt. BB, §9 (AMD) .]

7. Mobilize resources. Help communities mobilize their resources to benefit Maine's aging population and incapacitated and dependent adults. The department shall provide or coordinate the provision of information, technical assistance and consultation to state, regional and local governments, and to public and private nonprofit agencies, institutions, organizations and individuals. The help is for the purpose of encouraging, developing and assisting with the initiation, establishment and administration of any plans, programs or services with a view to the establishment of a statewide network of comprehensive, coordinated services and opportunities for Maine's aging population and incapacitated and dependent adults. Included in this duty is authority to coordinate the efforts and enlist the assistance of all public and private agencies, organizations and individuals interested in Maine's aging population and incapacitated and dependent adults;

[ 2011, c. 657, Pt. BB, §9 (AMD) .]

8. Funds. Seek and receive funds from the Federal Government and private sources to further its activities. Included in this function is authority to solicit, accept, administer, disburse and coordinate for the State in accordance with the intent, objectives and purposes of this Part; and within any limitation that may apply from the sources of such funds, the efforts to obtain and the use of any funds from any source to benefit Maine's aging population and incapacitated and dependent adults. Any gift of money or property made by will or otherwise, and any grant or other funds appropriated, services or property available from the Federal Government, the State or any political subdivision thereof and from all other sources, public or private, may be accepted and administered. The department may do all things necessary to cooperate with the Federal Government or any of its agencies in making application for any funds. Included in this duty is authority to advise regarding the disbursement of all state funds, or funds administered through agencies of State Government, appropriated or made available to benefit Maine's aging population and incapacitated and dependent adults;

[ 2011, c. 657, Pt. BB, §9 (AMD) .]

9. Agreements. Enter into agreements necessary or incidental to the performance of its duties. Included is the power to make agreements with qualified community, regional and state level, private nonprofit and public agencies, organizations and individuals in this and other states to develop or provide facilities, programs and services for Maine's aging population and incapacitated and dependent adults. Agreements with such agencies, organizations and individuals may be executed only with agencies reviewed by the area agency pursuant to section 5116, subsection 1, paragraph B. The department may engage expert advisors and assistants, who may serve without compensation or may be compensated to the extent funds may be available by appropriation, grant or allocation from a state department. The department may pay for such expert advisors or assistants;

[ 2011, c. 657, Pt. BB, §9 (AMD) .]

10. Rules. Prepare, adopt, amend, rescind and administer, subject to the direction of the commissioner, policies, priorities, procedures and rules to govern its affairs and the development and operation of facilities, programs and services. The department may adopt rules to carry out the powers and duties pursuant to this Part and in accordance with the purpose and objectives of this Part. It shall especially adopt such rules as may be necessary to define contractual terms, conditions of agreements and all other rules as are necessary for the proper administration of this Part. Such adoption, amendment and rescission must be made as provided under the Maine Administrative Procedure Act;

[ 2011, c. 657, Pt. BB, §9 (AMD) .]

11. Educational program. Develop and implement, as an integral part of programs, an educational program; assist in the development of, and cooperation with, educational programs for employees of state and local governments and businesses and industries in the State; and convene and conduct conferences of public and private nonprofit organizations concerned with the development and operation of programs for Maine's aging population and incapacitated and dependent adults. Included is the power to sponsor the Blaine House Conference on Aging;

[ 2011, c. 657, Pt. BB, §9 (AMD) .]

11-A. Elderly Legal Services Program. Support and maintain an Elderly Legal Services Program, by agreement with such nonprofit organization as the department finds best able to provide direct services to those of Maine's elderly in greatest economic and social need throughout the State;

[ 2011, c. 657, Pt. BB, §9 (AMD) .]

11-B. Adult protective services. Administer a program of protective services as provided in chapter 958-A designed to protect incapacitated and dependent adults from abuse, neglect, exploitation and physical danger. The program is described in the Adult Protective Services Act;

[ 2011, c. 542, Pt. A, §40 (AMD) .]

11-C. Long-term care ombudsman program. Support and maintain a long-term care ombudsman program, in accordance with the federal 1987 Older Americans Act, 42 United States Code, as amended, by agreement with such nonprofit organization as the department finds best able to provide the services;

[ 2011, c. 657, Pt. BB, §9 (AMD) .]

12. Training programs. Foster, develop, organize, conduct or provide for the conduct of training programs for persons in the field of serving Maine's aging population and incapacitated and dependent adults;

[ 1989, c. 329, §16 (NEW) .]

13. Coordinate activities. Coordinate activities and cooperate with programs in this and other states for the common advancement of programs for Maine's aging population and incapacitated and dependent adults; and

[ 2011, c. 657, Pt. BB, §9 (AMD) .]

14. Establish and maintain an office.

[ 2011, c. 657, Pt. BB, §9 (RP) .]

15. Duties. Do such other acts and exercise such other powers necessary or convenient to execute and carry out the purposes and authority expressly granted in this Part.

[ 1973, c. 793, §6 (NEW) .]

SECTION HISTORY

1973, c. 630, §1 (NEW). 1973, c. 793, §6 (RPR). 1975, c. 293, §4 (AMD). 1981, c. 463, §D1 (AMD). 1981, c. 470, §§A104-A111 (AMD). 1983, c. 523, §1 (AMD). 1989, c. 329, §16 (AMD). 1991, c. 622, §QQ1 (AMD). 2003, c. 653, §21 (AMD). 2003, c. 689, §B7 (REV). 2011, c. 542, Pt. A, §§39, 40 (AMD). 2011, c. 657, Pt. BB, §9 (AMD).



22 §5107. State agencies to cooperate (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 630, §1 (NEW). 1973, c. 793, §7 (RP).



22 §5107-A. Long-term care ombudsman program

In accordance with the program established pursuant to section 5106, subsection 11-C, the ombudsman may enter onto the premises of any residential care facility, as defined in section 7852, subsection 14, licensed according to section 7801, any assisted living facility licensed pursuant to chapter 1663 or 1664 and any nursing facility licensed according to section 1817 to investigate complaints concerning those facilities or to perform any other functions authorized by this section or other applicable law or rules. The ombudsman shall investigate complaints received on behalf of individuals receiving long-term care services provided by home-based care programs, the Medicaid waiver program, licensed home health agencies, assisted living services providers, certified homemaker agencies and licensed adult day care agencies. To carry out this function, any staff member or volunteer authorized by the ombudsman may enter onto the premises of any residential care facility, assisted living facility or nursing facility during the course of an investigation, speak privately with any individual in the facility who consents to the conversation and inspect and copy all records pertaining to a resident as long as the resident or the legal representative of the resident consents in writing to that inspection. The consent, when required and not obtainable in writing, may be conveyed orally or otherwise to the staff of the facility. When a resident is not competent to grant consent and has no legal representative, the ombudsman may inspect the resident's records and may make copies without the written consent of a duly appointed legal representative. The ombudsman may authorize as many individuals as necessary, in addition to staff, to carry out this function except that these individuals may not make copies of confidential client information. Appropriate identification must be issued to all such persons. In accordance with the federal 1987 Older Americans Act, 42 United States Code, as amended, a person may not serve as an ombudsman without training as to the rights and responsibilities of an ombudsman or without a specific plan of action under direction of the ombudsman. The ombudsman shall renew the authorization and issue identification annually. The findings of the ombudsman must be available to the public upon request. [2001, c. 596, Pt. B, §9 (AMD); 2001, c. 596, Pt. B, §25 (AFF).]

The ombudsman and volunteers shall visit, talk with and make personal, social and legal services available to residents; inform residents of their rights, entitlements and obligations under federal and state laws by distributing education materials and meeting with groups or individuals; assist residents in asserting their legal rights regarding claims for public assistance, medical care and social security benefits or in actions against agencies responsible for those programs, as well as in all other matters in which residents are aggrieved, including, but not limited to, advising residents to litigate; investigate complaints received from residents or concerned parties regarding care or other matters concerning residents; and participate as observer and resource in any on-site survey or other regulatory review performed by state agencies pursuant to state or federal law. [1993, c. 284, §1 (AMD).]

Information or records maintained by the ombudsman concerning complaints may not be disclosed unless the ombudsman authorizes the disclosure. The ombudsman may not disclose the identity of any complainant or resident unless the complainant, the resident or a legal representative of either consents in writing to the disclosure or a court orders the disclosure. [1991, c. 622, Pt. QQ, §2 (NEW).]

A complainant, a resident or a legal representative of either, in providing the consent, may specify to whom such identity may be disclosed and for what purposes, in which event no other disclosure is authorized. [1991, c. 622, Pt. QQ, §2 (NEW).]

Any person, official or institution that in good faith participates in the registering of a complaint pursuant to this section or in good faith investigates that complaint or provides access to those persons carrying out the investigation about an act or practice in any residential care facility licensed according to section 7801, any assisted living facility or program or any nursing facility licensed according to section 1817 or that participates in a judicial proceeding resulting from that complaint is immune from any civil or criminal liability that otherwise might result from these actions. For the purpose of any civil or criminal proceedings, there is a rebuttable presumption that any person acting pursuant to this section did so in good faith. [1995, c. 670, Pt. B, §4 (AMD); 1995, c. 670, Pt. D, §5 (AFF).]

SECTION HISTORY

1991, c. 622, §QQ2 (NEW). 1993, c. 284, §1 (AMD). 1995, c. 670, §§B3,4 (AMD). 1995, c. 670, §D5 (AFF). 2001, c. 596, §B9 (AMD). 2001, c. 596, §B25 (AFF).



22 §5107-B. Long-term Care Steering Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 696, §B5 (NEW). 1997, c. 665, §2 (AMD). 1997, c. 734, §1 (AMD). 2003, c. 465, §3 (RP).



22 §5107-C. Program established (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 734, §2 (NEW). 2001, c. 559, §BB1 (RP).



22 §5107-D. Eligibility for services under the personal care assistance program (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 734, §2 (NEW). 2001, c. 559, §BB1 (RP).



22 §5107-E. Evaluation teams (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 734, §2 (NEW). 2001, c. 559, §BB1 (RP).



22 §5107-F. Reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 734, §2 (NEW). 2001, c. 559, §BB1 (RP).



22 §5107-G. Biennial review of reimbursement rates (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §SSS1 (NEW). 2001, c. 559, §BB2 (RP).



22 §5107-H. Certain family members as personal care assistants (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 615, §1 (NEW). 1999, c. 615, §2 (AFF). 2001, c. 559, §BB3 (RP).



22 §5107-I. Quality assurance review committee

The department shall establish a quality assurance review committee, referred to in this section as the "committee," to review the provision of home care coordination services for long-term services and supports for elders and adults with disabilities. The committee membership must include consumers of home care services; representatives of consumers; consumer advocates, including the long-term care ombudsman program; health care and service providers; representatives from each area agency on aging; and staff of each agency that provides home care coordination services. The joint standing committee of the Legislature having jurisdiction over health and human services matters may make recommendations to the department regarding committee membership. [2011, c. 495, §1 (AMD).]

1. Chair; meetings. The members of the committee shall choose a chair, who may not be a representative of a home care coordination agency. The committee shall meet at least quarterly.

[ 2001, c. 362, §1 (NEW) .]

2. Duties. The committee shall assess, evaluate and prepare findings regarding quality of care coordination, including:

A. Implementation, monitoring and modification of the plan of care of a consumer of home care services; [2001, c. 362, §1 (NEW).]

B. Advocacy on behalf of the consumer of home care services for access to appropriate community resources; [2001, c. 362, §1 (NEW).]

C. Ensuring coordination of service providers and timely delivery of services pursuant to the plan of care and identified needs of the consumer of home care services; [2001, c. 362, §1 (NEW).]

D. Maintaining contact, on behalf of the consumer of home care services, with family members and others in the consumer's support structure and with other representatives, guardians, surrogates or providers of services or supports; [2001, c. 362, §1 (NEW).]

E. Ensuring the continuity of care; [2001, c. 362, §1 (NEW).]

F. With the participation of the consumer of home care services or the consumer's representative and providers of services or support, monitoring services and supports and evaluating the effectiveness of the plan of care; [2001, c. 362, §1 (NEW).]

G. Coordinating and requesting assessments and reassessments and providing necessary consumer status reports to the assessor in a timely manner; [2001, c. 362, §1 (NEW).]

H. Providing the consumer of home care services with appropriate information regarding eligibility, rules and benefits and helping the consumer apply for appropriate assistance; [2001, c. 362, §1 (NEW).]

I. Addressing consumer complaints in a timely manner; and [2001, c. 362, §1 (NEW).]

J. Providing the consumer of home care services with information about the services of the long-term care ombudsman under section 5107-A and the availability of legal services. [2001, c. 362, §1 (NEW).]

[ 2001, c. 362, §1 (NEW) .]

3. Coordination. The committee shall work to coordinate its efforts with those of any other quality assurance initiatives, committees and working groups within the department relating to the delivery of long-term care services.

[ 2001, c. 362, §1 (NEW) .]

4. Annual report. By January 1st each year, the committee shall report to the joint standing committee of the Legislature having jurisdiction over health and human services matters concerning the committee's work during the year, any specific findings or recommendations regarding the duties imposed in subsection 2 and the actions taken to resolve problems.

[ 2011, c. 495, §2 (AMD) .]

5. Rulemaking. The department shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 362, §1 (NEW) .]

SECTION HISTORY

2001, c. 362, §1 (NEW). 2011, c. 495, §§1, 2 (AMD).



22 §5107-J. Long-term Care Oversight Committee (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 465, §4 (NEW). 2009, c. 299, Pt. A, §4 (AMD). 2009, c. 369, Pt. A, §32 (RP). 2009, c. 652, Pt. A, §31 (RP).






Chapter 1455: MAINE COMMITTEE ON AGING

22 §5108. Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 630, §1 (NEW). 1973, c. 793, §8 (RPR). 1975, c. 293, §4 (AMD). 1975, c. 771, §§231-A (AMD). 1981, c. 703, §A30 (RPR). 1983, c. 812, §132 (AMD). 1983, c. 862, §72 (AMD). 1987, c. 58, §1 (RP).



22 §5108-A. Committee established; memberships; appointments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 58, §2 (NEW). 1989, c. 679, §§1,2 (AMD). 1991, c. 622, §S30 (RP).



22 §5109. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 630, §1 (NEW). 1973, c. 793, §9 (AMD). 1987, c. 58, §3 (RP).



22 §5110. State agencies to cooperate (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 630, §1 (NEW). 1973, c. 793, §10 (RP).



22 §5111. Administrative authority (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 630, §1 (NEW). 1973, c. 793, §11 (RPR). 1983, c. 812, §133 (AMD). 1985, c. 785, §B95 (AMD). 1991, c. 622, §S30 (RP).



22 §5112. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 630, §1 (NEW). 1973, c. 788, §98 (AMD). 1973, c. 793, §11 (RPR). P&SL 1975, c. 90, §§SEC.C,5 (AMD). 1975, c. 530, (AMD). 1977, c. 78, §151 (AMD). 1977, c. 480, §§1,2 (AMD). 1977, c. 696, §192 (AMD). 1979, c. 541, §A154 (AMD). 1981, c. 72, §§1-3 (AMD). 1981, c. 463, §D2 (AMD). 1981, c. 703, §A31 (AMD). 1985, c. 89, (AMD). 1989, c. 68, §C3 (AMD). 1989, c. 502, §A78 (AMD). 1989, c. 679, §3 (AMD). 1989, c. 702, §E11 (AMD). 1991, c. 408, (AMD). 1991, c. 548, §§A20,21 (AMD). 1991, c. 622, §QQ3 (AMD). 1991, c. 622, §S30 (RP). 1993, c. 349, §76 (AFF).






Chapter 1457: COORDINATED COMMUNITY PROGRAMS FOR MAINE'S ELDERLY

22 §5113. Purpose

It is the purpose of this chapter to encourage and assist community and regional agencies to concentrate resources in order to develop greater capacity and foster the development of coordinated community programs to help older people by entering into new cooperative arrangements with each other and with providers of social services for planning for the provision of, and providing, social services and, where necessary, to reorganize or reassign functions, in order to secure and maintain maximum independence and dignity in a home environment for older people capable of self-care with appropriate supportive services and remove individual and social barriers to economic and personal independence for older persons. [1973, c. 630, §1 (NEW).]

SECTION HISTORY

1973, c. 630, §1 (NEW).



22 §5114. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings: [1973, c. 630, §1 (NEW).]

1. Coordinated community program. "Coordinated community program" means a system for providing all necessary social services in a manner designed to:

A. Facilitate accessibility to and utilization of all social services provided within the geographic area served by such system by any public or private agency or organization; [1973, c. 630, §1 (NEW).]

B. Develop and make the most efficient use of social services in meeting the needs of older persons; and [1973, c. 630, §1 (NEW).]

C. Use available resources efficiently and with a minimum of duplication. [1973, c. 630, §1 (NEW).]

[ 1981, c. 470, Pt. A, §112 (AMD) .]

2. Social services. "Social services" means any of the following services which meet such standards as the director may prescribe:

A. Health services, including health aides, home care, homemakers, home repair and chore service and community care including counseling, information and referral services, continuing education, recreation and volunteer services; [1973, c. 630, §1 (NEW).]

B. Transportation, where necessary to facilitate access to social services, with priority given to health services including hospitals, physician care, bona fide clinics, prescription drugs and other essential medications, meals programs and food distribution centers; and with priority given to income producing and supplement programs including social security, supplemental security and tax refunds; [1973, c. 630, §1 (NEW).]

C. Meals programs, which provide at least one hot meal per day and any additional meals, hot or cold, which the recipient of a grant or contract may elect to provide, each of which assures a minimum of 1/3 of the daily recommended dietary allowances as established by the Food and Nutrition Board of the National Academy of Science -- National Research Council, and which provides such meals programs for individuals aged 60 and over and their spouses at sites close to the individual's residence; and where appropriate to furnish transportation to such site or home-delivered meals to homebound older people; and to administer such meals programs in accordance with the appropriate and pertinent portions of the "nutrition and other program requirements" of the National Nutrition Program for the Elderly; [1973, c. 630, §1 (NEW).]

D. Services designed to encourage and assist older persons to use facilities and services available to them; [1973, c. 630, §1 (NEW).]

E. Services designed to assist older persons to obtain adequate housing; [1973, c. 630, §1 (NEW).]

F. Services designed to assist older persons in avoiding institutionalization, including evaluation and screening and home health services; [2015, c. 332, §1 (AMD).]

G. Any other services necessary for the general well-being of older persons; or [2015, c. 332, §1 (AMD).]

H. Services designed to assist older persons with maintaining their financial independence and avoiding financial exploitation, including personal financial management assistance. [2015, c. 332, §2 (NEW).]

[ 2015, c. 332, §§1, 2 (AMD) .]

SECTION HISTORY

1973, c. 630, §1 (NEW). 1981, c. 470, §A112 (AMD). 2015, c. 332, §§1, 2 (AMD).



22 §5115. Coordinated community programs

Coordinated community programs are authorized to be provided by the office through grants to each area agency with a plan approved under section 5118 for paying part of the cost, pursuant to the last 2 paragraphs of this section, of the preparation, development and administration of a plan by each area agency designated pursuant to section 5116, subsection 1, paragraph B for a coordinated community program consistent with section 5118 and the evaluation of activities carried out under such plan; and the development and provision of coordinated community programs for the delivery of social services. [RR 2011, c. 2, §28 (COR).]

From the sums appropriated for any fiscal year, each area agency shall be allotted an amount which bears the same ratio to such sum as the population aged 60 or over in such geographical boundaries of the area served by the area agency bears to the population aged 60 or over in the entire State. [1973, c. 630, §1 (NEW).]

The number of persons aged 60 or over in the geographical boundaries of the area served by any area agency and in the entire State shall be determined by the director on the basis of the most recent and satisfactory data available to him. [1973, c. 630, §1 (NEW).]

Whenever the director determines that any amount allotted to an area agency for a fiscal year under this section will not be used by such agency for carrying out the purpose for which the allotment was made, he shall make such amount available for carrying out such purpose to one or more other area agencies to the extent he determines such other area agencies will be able to use such additional amount for carrying out such purpose. Any amount made available to an area agency from an appropriation for a fiscal year pursuant to the preceding sentence shall, for purposes of this section, be regarded as part of such agency's allotment, as determined under the preceding provisions of this section for such year. [1973, c. 630, §1 (NEW).]

From such agency's allotment under this section for a fiscal year, such amount as the state agency determines, but not more than 15% thereof, shall be available for paying such percentage as the state agency determines, but not more than 75% of the cost of administration of area plans; and such amount as the state agency determines, but not more than 20% thereof, shall be available for paying such percentage as the state agency determines, but not more than 50%, of the cost of social services which are not provided as a part of a coordinated community program in program areas for which there is an area plan approved by the state agency. [1973, c. 630, §1 (NEW).]

The remainder of such allotment shall be available to the area agency only for paying such percentage as the state agency determines, but not more than 75% of the cost of social services provided in the area as a part of a coordinated community program in a service area in which there is an area plan approved by the state agency. [1973, c. 630, §1 (NEW).]

SECTION HISTORY

1973, c. 630, §1 (NEW). RR 2011, c. 2, §28 (COR).



22 §5116. State organization

1. Organization. In order for an area of the State to be eligible to participate in the program of grants to area agencies from allotments under section 5115:

A. The State shall be divided into distinct coordinated community program areas, hereinafter in this chapter referred to as an area, after considering the geographical distribution of individuals aged 60 and older in the area, the incidence of the need for social services, including the number of older persons with low incomes residing in such areas, the distribution of resources available to provide such services and the location of units of general purpose county and municipal government within the State; and [1973, c. 630, §1 (NEW).]

B. The State agency shall, in accordance with regulations of the director, designate an area agency as the sole area agency to:

(1) Develop the area plan to be submitted to the director for approval under section 5118;

(2) Administer the area plan within such area;

(3) Be primarily responsible for the coordination of all area activities related to the purposes of this Act; and

(4) Review and comment on, under its own initiative or at the request of any state or federal department or agency, any application from any agency or organization within such area to such state or federal department or agency for assistance related to meeting the needs of older persons; and

(5) Develop and provide, or assure the provision of, coordinated community programs for the delivery of social services; and [1973, c. 630, §1 (NEW).]

C. The area agency designated pursuant to paragraph B shall:

(1) Determine which portions of its area will be included in the area plan to be developed in accordance with section 5118; and

(2) Provide assurances satisfactory to the director that the area agency will take into account, in connection with matters of general policy arising in the development and administration of the area plan for any fiscal year, the recommendations of older people in need of or served by social services provided under such plan. [1973, c. 630, §1 (NEW).]

[ 1973, c. 630, §1 (NEW) .]

SECTION HISTORY

1973, c. 630, §1 (NEW).



22 §5117. Area organization

An area agency designated under section 5116, subsection 1, paragraph B must be an established office of aging which is operating within an area designated pursuant to section 5116, subsection 1, paragraph A, or any public or nonprofit private agency in an area which is able to operate under grants authorized by this Act and which is able to engage in the planning or provision of a broad range of social services within such an area and must provide assurance, found adequate by the state agency, that it will have the ability to develop an area plan and to carry out, directly or through contractual or other arrangements, a program pursuant to the plan within the area. In designating an area agency, the state agency shall give preference to an established office on aging, unless the state agency finds that no such office within the area will have the capacity to carry out the area plan. [1973, c. 630, §1 (NEW).]

SECTION HISTORY

1973, c. 630, §1 (NEW).



22 §5118. Area plans

1. Plans. In order to be approved by the state agency, an area plan shall be developed by the area agency designated with respect to such area under section 5116, subsection 1, paragraph B and shall:

A. Provide for the establishment of a coordinated community program for the delivery of social services within the area covered by the plan, including determining the need for social services in such area, taking into consideration, among other things, the number of older persons with low incomes residing in such area, the extent to which existing public or private programs meet such need, evaluating the effectiveness of the use of resources in meeting such need, and entering into agreements with providers of social services in such area, for the provision of such services to meet such need; [1973, c. 630, §1 (NEW).]

B. In accordance with criteria established by the director by regulation relating to priorities, provide for the initiation, expansion or improvement of social services in the area covered by the area plan; [1973, c. 630, §1 (NEW).]

C. Provide for the establishment and maintenance of information and referral sources in sufficient numbers to assure that all older persons within the planning and service area covered by the plan will have reasonably convenient access to such sources. For purposes of this paragraph, an information and referral source is a location where a public or private agency or organization:

(1) Maintains current information with respect to the opportunities and services available to older persons, and develops current lists of older persons in need of services and opportunities; and

(2) Employs a specially trained staff to inform older persons of the opportunities and services which are available, and assists these persons to take advantage of these opportunities and services; [1981, c. 470, Pt. A, §113 (AMD).]

D. Provide that the area agency will:

(1) Conduct periodic evaluations of activities carried out pursuant to the area plan;

(2) Render appropriate technical assistance to providers of social services in the planning and service area covered by the area plan;

(3) Where necessary and feasible, enter into arrangements, consistent with the area plan, under which funds under this Title may be used to provide legal services to older persons in the area carried out through federally assisted programs or other public or nonprofit agencies;

(4) Take into account, in connection with matters of general policy arising in the development and administration of the area plan, the recommendations of older people in need of or served by social services provided under such plan;

(5) Where possible, enter into arrangements with organizations providing children services so as to provide opportunities for older persons to aid or assist, on a voluntary basis, in the delivery of such services to children; and

(6) Establish an advisory council, which may be the board of directors or a subcommittee thereof, of the area agency consisting of at least 65% older people representatives of the target population and the general public, to advise the area agency on all matters relating to the administration of the plan and operations conducted thereunder. [1981, c. 470, Pt. A, §114 (AMD).]

E. Provide for the use of such methods of administration as are necessary for the proper and efficient administration of the plan; [1981, c. 470, Pt. A, §115 (AMD).]

F. Provide that the area agency will make such reports, in such form and containing such information as the director may from time to time require, and comply with such requirements as the director may impose to assure the correctness of these reports; [1981, c. 470, Pt. A, §115 (AMD).]

G. Establish objectives consistent with the purposes of this Title, toward which activities under the plan will be directed, identify obstacles to the attainment of those objectives and indicate how it proposes to overcome those obstacles; [1981, c. 470, Pt. A, §115 (AMD).]

H. Provide that no social service will be directly provided by the state agency or an area agency, except where, in the judgment of the state agency, provision of that service by the state agency or an area agency is necessary to assure an adequate supply of that service; and [1981, c. 470, Pt. A, §115 (AMD).]

I. Provide that preference shall be given to persons aged 60 or over for any staff positions, full time or part-time, in area agencies for which these persons qualify. [1981, c. 470, Pt. A, §115 (AMD).]

J. [1981, c. 470, Pt. A, §116 (RP).]

K. [1981, c. 470, Pt. A, §116 (RP).]

L. [1981, c. 470, Pt. A, §116 (RP).]

M. [1981, c. 470, Pt. A, §116 (RP).]

[ 1981, c. 470, Pt. A, §§113-116 (AMD) .]

2. Approval of area plan. The director shall approve any area plan which he finds fulfills the requirements of subsection 1, paragraphs A to I.

[ 1981, c. 470, Pt. A, §117 (NEW) .]

3. Notice and opportunity for hearing. The director shall not make a final determination disapproving any area plan, or any modification thereof, or make a final determination that an area agency is ineligible under section 5116, without first affording the area agency reasonable notice and opportunity for a hearing.

[ 1981, c. 470, Pt. A, §117 (NEW) .]

4. Findings. Whenever the director, after reasonable notice and opportunity for hearing to the area agency, finds that:

A. The area agency is not eligible under section 5116; [1981, c. 470, Pt. A, §117 (NEW).]

B. The area plan has been so changed that it no longer complies with subsection 1, paragraphs A to I; or [1981, c. 470, Pt. A, §117 (NEW).]

C. In the administration of the plan, there is a failure to comply substantially with any provision of subsection 1, paragraphs A to I, the director shall notify the area agency that no further payments from its allotments under section 5115 and Section 306 of the federal Older Americans Act of 1965, 42 United States Code, Section 3026 will be made to the agency or, in the director's discretion, that further payments to the agency will be limited to projects under or portions of the area plan not affected by the failure, until the director is satisfied that there will no longer be any failure to comply. Until the director is so satisfied, further payments may not be made to the agency from its allotments under section 5115, or payments may be limited to projects under or portions of the area plan not affected by the failure. The director shall, in accordance with rules adopted by the director, disburse funds so withheld directly to any public or nonprofit private organization or agency of the area, submitting an approved plan in accordance with section 5116. Any payment or payments must be matched in the proportions specified in section 5116. [2003, c. 510, Pt. B, §8 (AMD).]

[ 2003, c. 510, Pt. B, §8 (AMD) .]

5. Final action; dissatisfaction. An agency which is dissatisfied with a final action of the director under subsection 2, 3 or 4 may appeal to the commissioner by filing a petition with the commissioner within 60 days after final action. A copy of the petition shall be forthwith transmitted by the commissioner to the director. The director thereupon shall file with the commissioner the record of the proceedings on which he based his action. Upon the filing of the petition, the commissioner shall have jurisdiction to affirm the action of the director or to set it aside, in whole or in part, temporarily or permanently, but until the filing of the record the director may modify or set aside his order. The findings of the director as to the facts, if supported by substantial evidence, shall be conclusive, but the commissioner, for good cause shown, may remand the case to the director to take further evidence, and the director may thereupon make new or modified findings of fact and may modify his previous action, and shall file with the commissioner the record of the further proceedings. The new or modified findings of fact shall likewise be conclusive if supported by substantial evidence. The judgment of the commissioner affirming or setting aside, in whole or in part, any action of the director shall be final.

[ 1981, c. 470, Pt. A, §117 (NEW) .]

SECTION HISTORY

1973, c. 630, §1 (NEW). 1981, c. 470, §§A113-117 (AMD). 2003, c. 510, §B8 (AMD).






Chapter 1457-A: CONGREGATE HOUSING FOR MAINE'S ELDERLY

22 §5151. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 717, §1 (NEW). 1983, c. 695, §1 (AMD). 1995, c. 670, §D5 (AFF). 1995, c. 670, §A3 (RP).



22 §5152. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 717, §1 (NEW). 1983, c. 695, §2 (RPR). 1995, c. 670, §D5 (AFF). 1995, c. 670, §A3 (RP).



22 §5153. Administration of congregate housing services programs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 717, §1 (NEW). 1983, c. 695, §3 (RPR). 1989, c. 329, §17 (AMD). 1995, c. 670, §D5 (AFF). 1995, c. 670, §A3 (RP).



22 §5154. Voluntary certification of congregate housing services programs (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 695, §4 (NEW). 1989, c. 329, §18 (AMD). 1995, c. 670, §D5 (AFF). 1995, c. 670, §A3 (RP).



22 §5155. Fire safety inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 362, §3 (NEW). 1995, c. 670, §D5 (AFF). 1995, c. 670, §A3 (RP).






Chapter 1458: HOME WEATHERIZATION AND FUEL ASSISTANCE PROGRAMS

22 §5201. Provision of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 571, §1 (NEW). 1983, c. 482, §2 (AMD). 1985, c. 527, §8 (RP).



22 §5202. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 571, §1 (NEW). 1983, c. 482, §3 (RPR). 1985, c. 527, §8 (RP).



22 §5203. Administration of winterization program (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 571, §1 (NEW). 1981, c. 233, §1 (AMD). 1983, c. 482, §§4-7 (AMD). 1985, c. 527, §8 (RP). 1985, c. 613, (AMD). 1985, c. 737, §A58 (AMD).



22 §5204. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 571, §1 (NEW). 1981, c. 233, §2 (AMD). 1983, c. 482, §8 (AMD). 1985, c. 527, §8 (RP).



22 §5205. Confidentiality of records (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 482, §9 (NEW). 1985, c. 527, §8 (RP).



22 §5206. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 284, (NEW). 1985, c. 527, §8 (RP).









Part 1-A: ADMINISTRATION

Chapter 1471: GENERAL PROVISIONS

22 §5304. Definitions

For purposes of this Part and Part 2, unless the context otherwise indicates, the following words shall have the following meanings. [1973, c. 793, §12 (NEW).]

1. Agreement. "Agreement" means a legally binding document between 2 parties including such document as is commonly referred to as purchase of services, contract, grant or accepted proposal.

[ 1973, c. 793, §12 (NEW) .]

1-A. Adult developmental services. "Adult developmental services" has the same meaning as in Title 34-B, section 1001, subsection 1-A.

[ 2011, c. 542, Pt. A, §41 (NEW) .]

2. Office. "Office" means the Office of Child and Family Services, Department of Health and Human Services.

[ 2013, c. 368, Pt. CCCC, §5 (AMD) .]

3. Bureau of Elder and Adult Services.

[ 2011, c. 657, Pt. BB, §10 (RP) .]

4. Commissioner. "Commissioner" means the Commissioner of the Department of Health and Human Services or his successors.

[ 1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

5. Committee. "Committee" means the Maine Committee on Aging.

[ 1973, c. 793, §12 (NEW) .]

6. Council. "Council" means the Maine Human Services Council.

[ 1983, c. 409, §2 (AMD) .]

7. Department. "Department" means the Maine Department of Health and Human Services.

[ 1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

8. Director. "Director" means the director, Bureau of Resource Development, Maine Department of Health and Human Services.

[ 1975, c. 293, §§4, 5 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

9. Director, Bureau of Elder and Adult Services.

[ 2011, c. 657, Pt. BB, §11 (RP) .]

10. Elderly or Older People. "Elderly" or "Older People" are synonymous and mean persons 60 years of age or more, or those persons otherwise defined as elderly or older for the purpose of eligibility for assistance or services under specific federal or state laws and programs.

[ 1973, c. 793, §12 (NEW) .]

11. Human services. "Human services" means any facilities, functions, programs or services administered or supported, financially or otherwise, by State Government, including, but not limited to, the following services, including services to older people funded by Title IV or Title VI, or their successors or amendments or additions thereto of the United States Social Security Act, as amended, and excepting all other services to older people:

A. Children's, youth, family and social services; [1973, c. 793, §12 (NEW).]

B. Any service, health, medical care, rehabilitation or social welfare, administered or supported currently or in the future by the department; and [1973, c. 793, §12 (NEW).]

C. Any income maintenance, income supplement, public assistance, general assistance, welfare, donated food or food stamp program. [1973, c. 793, §12 (NEW).]

[ P&SL 1975, c. 90, §C, §5 (AMD) .]

12. Household. "Household" means household as defined for purposes of the state income tax.

[ 1973, c. 793, §12 (NEW) .]

13. Household income. "Household income" means all income received by all persons of a household, as defined for income tax purposes, in a calendar year while members of the household.

[ 1973, c. 793, §12 (NEW) .]

14. Income. "Income" means the sum of Maine adjusted gross income determined in accordance with Title 36, Part 8, the amount of capital gains excluded from adjusted gross income, alimony, support money, nontaxable strike benefits, the gross amount of any pension or annuity including railroad retirement benefits, all payments received under the Federal Social Security Act, state unemployment insurance laws and veterans' disability pensions, nontaxable interest received from the Federal Government or any of its instrumentalities, workers' compensation and the gross amount of "loss of time" insurance, cash public assistance and relief. It does not include gifts from nongovernmental sources or surplus foods or other relief in kind supplied by a governmental agency or property tax relief for the elderly.

[ 1987, c. 769, Pt. A, §79 (AMD) .]

15. Nonprofit organization. "Nonprofit organization" means any agency, institution or organization which is, or is owned and operated by one or more corporations or associations no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual and which has a territory of operations that may extend to a neighborhood or community region of the State of Maine.

[ 1981, c. 470, Pt. A, §118 (AMD) .]

16. Public. "Public" means municipal, county and other governmental bodies which are political subdivisions within the State of Maine.

[ 1973, c. 793, §12 (NEW) .]

17. Social services. "Social services" means any facilities, functions, programs or services administered or supported financially or otherwise, by State Government including, but not limited to, the following social services, including services to older people funded by Title IV or Title VI, or their successors or amendments or additions thereto of the United States Social Security Act, as amended, and excepting all other service to older people:

A. Any service listed in Part 2 of the March 1973 Report to the Appropriations Committee, pages 6 to 9, 106th Legislature, with recommendations to adopt basic policies to guide the appropriation of state funds for social services; [1973, c. 793, §12 (NEW).]

B. Any service designated as a priority social service pursuant to section 6110; [1973, c. 793, §12 (NEW).]

C. Any service commonly practiced under public or private auspices by registered social workers, professional social workers, human service workers and social workers. [1973, c. 793, §12 (NEW).]

[ P&SL 1975, c. 90, §C, §5 (AMD) .]

18. Rural area. "Rural area" means a geographical area or place of less than 10,000 inhabitants. "Rural population" consists of all persons living in places of less than 10,000 inhabitants incorporated as cities, villages, boroughs and towns, including those persons living in the rural portions of extended cities, unincorporated places of less than 10,000 inhabitants and other territory, incorporated or unincorporated.

[ P&SL 1975, c. 90, §C, §2 (NEW) .]

19. Extended city. "Extended city" means a city containing one or more areas, each of at least 5 square miles in extent and with a population density of less than 100 persons per square mile according to the 1970 census. The area or areas shall constitute at least 25% of the land area of the legal city or total 5 square miles or more.

[ P&SL 1975, c. 90, §C, §2 (NEW) .]

SECTION HISTORY

1973, c. 793, §12 (NEW). P&SL 1975, c. 90, §§SEC.C,2,5 (AMD). 1975, c. 293, §§4,5 (AMD). 1981, c. 470, §A118 (AMD). 1983, c. 409, §2 (AMD). 1987, c. 769, §A79 (AMD). 1989, c. 329, §§19,20 (AMD). 1991, c. 824, §A47 (AMD). 2003, c. 689, §§B6,7 (REV). 2011, c. 542, Pt. A, §41 (AMD). 2011, c. 657, Pt. BB, §§10, 11 (AMD). 2013, c. 368, Pt. CCCC, §5 (AMD).



22 §5305. State agencies to cooperate

State agencies shall cooperate fully with the bureau and council in carrying out this Part and Part 2. The bureau and council are authorized to request such personnel, financial assistance, facilities and data as are reasonably required to assist the bureau and council to fulfill their powers and duties. [1973, c. 793, §12 (NEW).]

State agencies proposing to develop, establish, conduct or administer programs or to assist programs relating to this Part and Part 2 shall, prior to carrying out such actions, consult with the bureau. All agencies of State Government shall advise the bureau of their proposed administrative, fiscal and legislative activities relating to this Part and Part 2. State agencies, in the implementation of their activities relating to this Part, shall keep the bureau fully informed of their progress. [1973, c. 793, §12 (NEW).]

SECTION HISTORY

1973, c. 793, §12 (NEW).



22 §5306. Agreements with community agencies

All funds disbursed by the department to a community agency for the purpose of financially supporting a human service shall be covered by a written agreement, pursuant to the same provisions specified for the department in Title 34, section 12. [1981, c. 493, §2 (AMD); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1977, c. 307, §1 (NEW). 1981, c. 493, §2 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).






Chapter 1473: BUREAU OF RESOURCE DEVELOPMENT

22 §5308. Office of Child and Family Services

There is within the Department of Health and Human Services the Office of Child and Family Services. The office must be a separate, distinct administrative unit, which may not be integrated in any way as a part or function of any other administrative unit of the department. The office is equal in organizational level and status with other major organizational units within the department or its successors. The office is under the immediate and full supervision of the commissioner or the chief officer of whatsoever unit succeeds the department. [2013, c. 368, Pt. CCCC, §6 (AMD).]

It is the intent of this Part that the office shall function as a central office administrative unit of the department with the advice of the council and that the powers, duties, authority and responsibility of the office may not be delegated, decentralized or assigned to regional, local or other units of the department, except as provided in this section, section 6108 and Title 5, section 464. Regarding any portion of this Part and Part 2 that relate to provision of services directly to eligible people through staff employed subject to the Civil Service Law by the department or other organizational units of State Government, the office may carry out its powers and duties through regional or other administrative units of the department or State Government. [2013, c. 368, Pt. CCCC, §6 (AMD).]

Regarding any portion of this Part and Part 2 that relate to development, execution and monitoring of agreements, the office shall carry out its powers and duties directly with public or private, nonprofit agencies without acting through other administrative units of the department as intermediaries, except as provided in section 6108. Functions relating to agreements do not require the approval of any other unit of the department, except as the office is responsible and accountable to the commissioner and except as the office shall function with the advice of the council pursuant to Title 5, section 464 and with the consent of the Maine Committee on Aging pursuant to section 5112, subsection 3 and except as provided by section 6108. [2013, c. 368, Pt. CCCC, §6 (AMD).]

The office is the sole agency of State Government responsible for administration of this Part and Part 2 subject to the direction of the commissioner. The office shall fully coordinate with appropriate state agencies and fully utilize existing support services. [2013, c. 368, Pt. CCCC, §6 (AMD).]

SECTION HISTORY

1973, c. 793, §12 (NEW). 1975, c. 293, §3 (AMD). 1979, c. 541, §A155 (AMD). 1981, c. 10, §2 (AMD). 1985, c. 785, §B96 (AMD). 1989, c. 400, §§11,14 (AMD). 1991, c. 824, §A48 (AMD). 2003, c. 689, §B6 (REV). 2013, c. 368, Pt. CCCC, §6 (AMD).



22 §5309. Director

The bureau is administered by a director. [2007, c. 539, Pt. N, §40 (AMD).]

The director shall be a person qualified by training and experience with human services or by satisfactory experience of a comparable nature in the direction, organization and administration of public or private human services. The director shall be immediately and fully responsible to the commissioner and shall not be partially or indirectly responsible to any other official of the department. [1973, c. 793, §12 (NEW).]

The director shall serve full time in a position that is separate from and not integrated in any way with another position in the department. He shall not concurrently hold another title and shall perform duties solely germane to the powers and duties pursuant to this Part and Part 2. [1973, c. 793, §12 (NEW).]

The director shall possess full authority and responsibility for administering all the powers and duties of the bureau provided in section 5310, subject to the direction of the commissioner, and with the advice of the council pursuant to section 5316, and the advice of the Maine Committee on Aging pursuant to section 5112, subsection 3, and except as otherwise provided in section 6108. [1979, c. 541, Pt. A, §156 (AMD).]

The director shall assume and discharge all responsibilities vested in the bureau. He shall not in any case assign to another unit of the department which is not responsible to him any power or duty granted to the bureau by statute, or by rules, regulations or procedures adopted pursuant to this Part and Part 2. [1973, c. 793, §12 (NEW).]

The director may employ, subject to the Civil Service Law and within the limits of available funds, competent professional personnel and other staff necessary to carry out the purposes of this Part and Part 2. He shall prescribe the duties of the staff and assign a sufficient number of staff full time to the bureau to achieve its powers and duties. Regarding the provision of human services by the bureau directly to eligible people, the director may arrange to house staff or assign staff who are responsible to him to regional or other units of the department or State Government. Regarding the development, execution and monitoring of agreements, the director shall not house nor assign staff to any other unit of the department or State Government. Such staff shall report solely and directly to him. The director shall assign staff to the council as provided in sections 5305 and 5315. [1985, c. 785, Pt. B, §97 (AMD).]

SECTION HISTORY

1973, c. 793, §12 (NEW). 1975, c. 771, §232 (AMD). 1979, c. 541, §A156 (AMD). 1985, c. 785, §B97 (AMD). 2007, c. 539, Pt. N, §40 (AMD).



22 §5310. Powers and duties

The bureau shall establish in accordance with the purposes and intent of this Part and Part 2, with the advice of the council and subject to the direction of the commissioner, the overall planning, policy, objectives and priorities for all functions and activities relating to human services, including services to older people funded by Title IV or Title VI, or their successors or amendments or additions thereto of the United States Social Security Act, as amended, and excepting all other services to older people which are conducted or supported in the State. In order to carry out the above, the bureau shall have the power and duty to: [P&SL 1975, c. 90, §C, §5 (AMD).]

1. Encourage and assist development of more effective and more coordinated use of existing and new resources and social services available to Maine's residents;

[ 1973, c. 793, §12 (NEW) .]

2. Serve as a clearinghouse for information related to the field of social services and gather knowledge and statistics on social services, using existing sources of knowledge and data to the fullest extent possible;

[ 1973, c. 793, §12 (NEW) .]

3. Prepare, publish and disseminate educational materials dealing with social services for Maine's citizens;

[ 1973, c. 793, §12 (NEW) .]

4. Convene and conduct conferences of such authorities and officials of public and private nonprofit organizations concerned with the development and operation of social service programs intended to benefit citizens as the director deems necessary or proper for the development and implementation of the intent and objectives of this Part and Part 2;

[ 1973, c. 793, §12 (NEW) .]

5. Provide or coordinate the provision of information, technical assistance and consultation about the field of social services to public and private nonprofit organizations and provide such help in accord with the intent and objectives of this Part and Part 2;

[ 1973, c. 793, §12 (NEW) .]

6. Coordinate and assist in the planning, development and establishment by public or private nonprofit organizations of social service, programs intended to benefit residents and which are in accord with the intent and objectives of this Part and Part 2. It is the intent of the Legislature that, in exercising this duty, the bureau shall take action to preclude the development or conduct of services which result in duplication of functions or activities funded in whole or part by the Priority Social Services Act of 1973 or Titles IV and VI, or their successors or amendments or additions thereto, of the U.S. Social Security Act, as amended;

[ P&SL 1975, c. 90, §C, §5 (AMD) .]

7. Function as the organizational unit of State Government with the sole responsibility for conducting and coordinating, with the advice of the council or of the committee and subject to the direction of the commissioner, functions assigned to it by the commissioner, and functions authorized by this Part and Part 2 and so much of the several Acts, amendments and successors to them enacted by the people of the State of Maine and those authorized by the United States Acts, amendments and successors to them as relate to human services, including services to older people funded by Titles IV and VI, or their successors or amendments or additions thereto of the United States Social Security Act, as amended, and excepting all other services to older people:

A. The Priority Social Services Act of 1973 except services to older people in accordance with section 6108; and [1973, c. 793, §12 (NEW).]

B. Title IV and VI, in their entirety, of the United States Social Security Act, as amended. [1973, c. 793, §12 (NEW).]

The bureau is designated as the single agency of State Government solely responsible for administering, subject to the direction of the commissioner, any state plans as may be required by the above Acts, and for administering programs or Acts of the State or United States relating to such human services which are not the specific responsibility of another state agency under state or federal law.

[ P&SL 1975, c. 90, §C, §5 (AMD) .]

8. Assist, with the advice of the council, the Legislative and Executive Branches of State Government, especially the Governor, commissioner and Bureau of the Budget, to coordinate all government efforts relating to human services, except services to older people, by:

A. Submitting to each branch of State Government no later than September 1st of each year an annual report covering its activities for the immediately past fiscal year and future plans, including reports of the committee; [1973, c. 793, §12 (NEW).]

B. Reviewing all proposed legislation, fiscal activities, plans, policies and other administrative functions relating to such human services made by or requested of all state agencies. The bureau shall have the authority to submit to those bodies findings, comments and recommendations, which shall be advisory. Such findings and comments shall recommend what modification in proposals or actions shall be taken to make proposed legislation, fiscal activities and administrative activities consistent with such policies and priorities; [1973, c. 793, §12 (NEW).]

C. Making recommendations to the respective branches of State Government related to improving the quality of such human services and shall consult with and be consulted by all responsible state agencies regarding the policies, priorities and objectives of functions related to human services; [1973, c. 793, §12 (NEW).]

[ 1973, c. 793, §12 (NEW) .]

9. Carry on a continuing evaluation of the social services programs and activities affecting Maine's residents, to determine the needs and priorities for types of social services; the types of services available; the number, location and characteristics of people served by each type of service; the amount, type and source of resources supporting types of services, the administrative adequacy and capacity of social service agencies; and the quality and quantity of types of social services; as well as to determine the value and impact of programs operated by or administered with the assistance of the State and Federal Governments; including social services as authorized by this and the several Acts and amendments to them enacted by the People of the State of Maine; and those authorized by these United States Acts and amendments to them; the Social Security Act of 1935, the Economic Opportunity Act of 1965, and similar Acts. Such human services to be included, but to which the bureau is not limited, are those relating to education, employment and vocational services, income, health, housing, community, mental health, adult developmental, social, transportation and rehabilitation services for people, except older people. Maintaining statistical information through use of uniform methods, which are reasonable, feasible and economically efficient, must be specified for use by public and private agencies, organizations and individuals assisted by state or federal funds pursuant to this Part;

[ 2011, c. 542, Pt. A, §42 (AMD) .]

10. Prepare, adopt and administer policies, priorities, procedures, rules and regulations to govern its affairs and the development and operation of programs and activities conducted under the authority and in accordance with the purpose and objectives of this Part and Part 2, especially such rules and regulations as may be necessary to carry out the designation of beneficiaries in section 6112, and to define contractual terms, conditions of agreements, quality of performance standards and such other rules as are necessary;

[ 1973, c. 793, §12 (NEW) .]

11. Provide for the coordination of state and federal programs and activities related to social services in accord with the purpose and objectives of this Part and Part 2;

[ 1973, c. 793, §12 (NEW) .]

12. Administer in accordance with the intent and objectives of this Part and Part 2, or within any limitation which may apply from the sources of such funds, any funds from any source for the benefit of Maine's residents in need of social services;

[ 1973, c. 793, §12 (NEW) .]

13. Assist the commissioner in all matters pertaining to social services;

[ 1973, c. 793, §12 (NEW) .]

14. Develop, in cooperation with other agencies, a plan for meeting the needs for trained personnel in the field of social services and for training persons for carrying out social services related to the intent and objectives of this Part and Part 2, and conduct and provide for the conducting of such training;

[ 1973, c. 793, §12 (NEW) .]

15. Perform other functions necessary to the powers and duties expressly stated in this Part and Part 2.

[ 1973, c. 793, §12 (NEW) .]

SECTION HISTORY

1973, c. 793, §12 (NEW). P&SL 1975, c. 90, §§SEC.C,5 (AMD). 2011, c. 542, Pt. A, §42 (AMD).



22 §5311. Office of Child Care Coordination (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 476, (NEW). 1989, c. 400, §§12,14 (AMD). 1993, c. 158, §3 (RP).



22 §5312. Head Start

The Head Start program is administered by the Division of Purchased and Support Services. [1995, c. 502, Pt. D, §10 (AMD).]

SECTION HISTORY

1991, c. 780, §DDD13 (NEW). 1995, c. 502, §D10 (AMD).






Chapter 1475: MAINE HUMAN SERVICES COUNCIL

22 §5313. Council (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 793, §12 (NEW). 1975, c. 293, §4 (AMD). 1977, c. 78, §152 (AMD). 1983, c. 409, §3 (AMD). 1983, c. 812, §134 (AMD). 1989, c. 503, §B93 (AMD). 1989, c. 576, §4 (RP).



22 §5314. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 793, §12 (NEW). 1975, c. 771, §233 (AMD). 1983, c. 409, §4 (AMD). 1989, c. 576, §4 (RP).



22 §5315. Administrative authority (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 793, §12 (NEW). P&SL 1975, c. 90, §C5 (AMD). 1979, c. 542, §D1 (AMD). 1983, c. 409, §§5,6 (AMD). 1983, c. 812, §135 (AMD). 1985, c. 785, §B98 (AMD). 1989, c. 576, §4 (RP).



22 §5316. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 793, §12 (NEW). P&SL 1975, c. 90, §C5 (AMD). 1983, c. 409, §§7-9 (AMD). 1989, c. 576, §4 (RP).






Chapter 1477: COMMUNITY SERVICES

22 §5321. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 780, Pt. DDD, §14 (NEW).]

1. Bureau.

[ 1995, c. 502, Pt. D, §11 (RP) .]

2. Community action agency. "Community action agency" means a private nonprofit agency that has previously been designated by and authorized to accept funds from the Federal Community Services Administration under the United States Economic Opportunity Act of 1964.

[ 1991, c. 780, Pt. DDD, §14 (NEW) .]

3. Director. "Director" means the director of the division.

[ 1995, c. 502, Pt. D, §12 (AMD) .]

3-A. Division. "Division" means the Division of Purchased and Support Services within the department.

[ 1995, c. 502, Pt. D, §13 (NEW) .]

4. Poverty level. "Poverty level" means the official poverty level issued by the Director of the United States Office of Management and Budget.

[ 1991, c. 780, Pt. DDD, §14 (NEW) .]

5. Service area. "Service area" means the geographical area within the jurisdiction of a community action agency.

[ 1991, c. 780, Pt. DDD, §14 (NEW) .]

SECTION HISTORY

1991, c. 780, §DDD14 (NEW). 1995, c. 502, §§D11-13 (AMD).



22 §5322. Division responsibilities

The division shall carry out the responsibilities of State Government related to planning and financing community services and community action agencies and shall administer state and federal community services programs and other block grants that may be available, including, but not limited to, the Community Services Block Grant. [1995, c. 502, Pt. D, §14 (AMD).]

SECTION HISTORY

1991, c. 780, §DDD14 (NEW). 1995, c. 502, §D14 (AMD).



22 §5323. Powers and duties

1. Federal, state and other funds. Through plans and contracts, the division shall obtain, distribute and administer federal, state and other community services funds. Balances of funds appropriated to the division to carry out the purposes of this chapter may not lapse, but must be carried forward from year to year to be expended for the same purpose.

[ 1995, c. 502, Pt. D, §14 (AMD) .]

2. Monitoring of poverty level. The division shall monitor the poverty level of state citizens and carry out the following activities:

A. Conduct an annual survey of poverty in Maine, reporting the results of this survey to the Governor, the Legislature and the public; [1991, c. 780, Pt. DDD, §14 (NEW).]

B. Make recommendations annually to the Governor and the Legislature on ways and means to combat and reduce poverty in the State; [1991, c. 780, Pt. DDD, §14 (NEW).]

C. Seek federal, state and private funds to combat poverty in the State; and [1991, c. 780, Pt. DDD, §14 (NEW).]

D. Advise the Governor, the Legislature and local officials on the impact of state and local policies on poverty in the State. [1991, c. 780, Pt. DDD, §14 (NEW).]

[ 1995, c. 502, Pt. D, §14 (AMD) .]

3. Overseeing community action agencies. The division shall oversee community action agencies as follows.

A. The division shall designate community action agencies every 7 years in accordance with the requirements of this chapter. [1995, c. 502, Pt. D, §14 (AMD).]

B. The division shall establish audit requirements in accordance with the Human Services Community Agency Accounting Practices Act. [1995, c. 502, Pt. D, §14 (AMD).]

C. The division shall evaluate community action agencies every 3 years. [1995, c. 502, Pt. D, §14 (AMD).]

[ 1995, c. 502, Pt. D, §14 (AMD) .]

4. Planning and coordination for state services. The division shall provide planning and coordination for state services to people with low income.

[ 1995, c. 502, Pt. D, §14 (AMD) .]

5. Technical assistance. The division shall provide technical assistance to community action agencies and other groups serving the interests of people with low income in this State.

[ 1995, c. 502, Pt. D, §14 (AMD) .]

6. Monitoring local program operators. The division shall monitor subgrantees to ensure conformance with appropriate rules.

[ 1995, c. 502, Pt. D, §14 (AMD) .]

SECTION HISTORY

1991, c. 780, §DDD14 (NEW). 1995, c. 502, §D14 (AMD).



22 §5324. Community action agencies

1. Designation. Community action agencies must be designated by the division to carry out the purposes of this chapter. In making these designations, the division shall solicit and consider comments from other state agencies or authorities that operate programs in which community action agencies participate. These designations are for 7 years.

[ 1995, c. 502, Pt. D, §14 (AMD) .]

2. Designation withdrawn. The division may withdraw its designation of a community action agency after an evaluation in which the agency has demonstrated substantial incompetency and a clear inability to carry out the purposes of this chapter, unless there is or has been financial malfeasance, which may be cause for immediate withdrawal of designation. In performing these evaluations, the division shall solicit and consider comments from other state agencies or authorities that operate programs in which the community action agency participates.

The division shall notify an agency of a pending withdrawal of designation. Upon notification, the agency has up to 6 months to take corrective action, at which time a designation withdrawal evaluation must be performed by the division. Failure to pass this evaluation means immediate loss of designation.

Upon the final order from the division that rescinds a community action agency's designation, the community action agency may file a petition for review of this final decision in the appropriate Superior Court within 30 days under the Maine Rules of Civil Procedure, Rule 80B.

[ 1995, c. 502, Pt. D, §14 (AMD) .]

3. Community action agencies. Community action agencies have the power and duty to:

A. Develop information regarding the causes and conditions of poverty in the service area; [1991, c. 780, Pt. DDD, §14 (NEW).]

B. Determine how much and how effectively assistance is being provided to deal with those causes and conditions; [1991, c. 780, Pt. DDD, §14 (NEW).]

C. Establish priorities among projects, activities and areas as needed for the best and most efficient use of available resources; [1991, c. 780, Pt. DDD, §14 (NEW).]

D. Develop, administer and operate programs to reduce poverty with particular emphasis on self-help approaches and programs to promote economic opportunities through affirmative action; [1991, c. 780, Pt. DDD, §14 (NEW).]

E. Initiate, sponsor and provide programs and services responsive to the needs of the poor that are not otherwise being met; [1991, c. 780, Pt. DDD, §14 (NEW).]

F. Promote interagency cooperation and coordination of all services and activities in the service area that are related to the purposes of this chapter; [1991, c. 780, Pt. DDD, §14 (NEW).]

G. Establish effective procedures by which the poor and other concerned area residents may influence the character of programs affecting their interests, provide for their regular participation in the implementation of those programs and provide technical and other support needed to enable low-income and neighborhood groups to secure on their own behalf available assistance from public and private sources; [1991, c. 780, Pt. DDD, §14 (NEW).]

H. Join with and encourage business, labor and other private groups and organizations to undertake, together with private officials and agencies, activities in support of the purposes of this chapter that will result in the increased use of private resources and capabilities in providing social and economic opportunities to low-income citizens; [1991, c. 780, Pt. DDD, §14 (NEW).]

I. Enter into contracts with federal, state and local public agencies and private agencies and organizations, businesses and individuals as necessary to carry out the purposes of this chapter; and [1991, c. 780, Pt. DDD, §14 (NEW).]

J. Receive funds from federal, state and local public and private sources as appropriate to carry out the purposes of this chapter. [1991, c. 780, Pt. DDD, §14 (NEW).]

[ 1991, c. 780, Pt. DDD, §14 (NEW) .]

SECTION HISTORY

1991, c. 780, §DDD14 (NEW). 1995, c. 502, §D14 (AMD).



22 §5325. Governing board for community action agency

1. Board of directors; establishment. Each community action agency shall establish a governing board of directors, which must consist of not less than 15 nor more than 30 members. One third of the members must be representatives of low-income residents of the service area who are selected through a democratic process in accordance with guidelines established by the bureau. One third of the members must be elected public officials or their designees or officials of public agencies operating in the service area. One third of the members must be representatives of private sector organizations, including business and industry, as well as educational, civic, labor and religious organizations. All meetings of the board of directors must be in accordance with the freedom of access laws.

[ 1991, c. 780, Pt. DDD, §14 (NEW) .]

2. Responsibilities. A community action agency board of directors is responsible for the following:

A. Overall direction, oversight and development of policies of the agency; [1991, c. 780, Pt. DDD, §14 (NEW).]

B. Selection, evaluation and dismissal of the executive director of the community action agency; [1991, c. 780, Pt. DDD, §14 (NEW).]

C. Approval of all contracts; [1991, c. 780, Pt. DDD, §14 (NEW).]

D. Approval of all agency budgets; [1991, c. 780, Pt. DDD, §14 (NEW).]

E. Performance of an annual audit by an independent, qualified outside auditor. The audit must be submitted upon completion to the bureau; [1991, c. 780, Pt. DDD, §14 (NEW).]

F. Convening public meetings to provide low-income and other citizens of the service area the opportunity to comment upon policies and programs of the community action agencies; and [1991, c. 780, Pt. DDD, §14 (NEW).]

G. Evaluate agency programs and assess community and agency needs. [1991, c. 780, Pt. DDD, §14 (NEW).]

[ 1991, c. 780, Pt. DDD, §14 (NEW) .]

SECTION HISTORY

1991, c. 780, §DDD14 (NEW).



22 §5326. Programs

All programs administered by community action agencies must conform with federal and state laws and regulations. Applicants for programs and assistance must be promptly notified of their rights and responsibilities when they qualify for or are denied services. [1991, c. 780, Pt. DDD, §14 (NEW).]

SECTION HISTORY

1991, c. 780, §DDD14 (NEW).



22 §5327. Allocation of Community Services Block Grant funds

1. Distribution of Community Services Block Grant funds. In accordance with Title 5, section 1670, the division shall administer and distribute to community action agencies Community Services Block Grant funds received from the Federal Government. The division may expend up to but not more than 5% of the block grant per fiscal year to carry out its administrative functions under this chapter.

[ 1995, c. 502, Pt. D, §14 (AMD) .]

2. Community action agencies; priority. Of the amount passed through to local agencies, community action agencies must receive first priority in the allocation of Community Services Block Grant funds. These funds must be distributed according to a formula determined annually as follows.

A. Twenty percent of the amount passed through to local agencies must be divided equally among all designated agencies. [1991, c. 780, Pt. DDD, §14 (NEW).]

B. The balance of the funds must be distributed according to rules adopted by the division. [1995, c. 502, Pt. D, §14 (AMD).]

[ 1995, c. 502, Pt. D, §14 (AMD) .]

3. Block grant proposals. Proposals for Community Services Block Grant funds submitted to the Legislature by the division in accordance with Title 5, section 1670 must be developed and must:

A. Include a description of current allocation of Community Services Block Grant funds and how the plan proposes to change that allocation; [1991, c. 780, Pt. DDD, §14 (NEW).]

B. Retain the absolute minimum necessary for administrative costs; and [1991, c. 780, Pt. DDD, §14 (NEW).]

C. Provide for maximum flexibility within community action agencies for the use of Community Services Block Grant funds. [1991, c. 780, Pt. DDD, §14 (NEW).]

[ 1995, c. 502, Pt. D, §14 (AMD) .]

SECTION HISTORY

1991, c. 780, §DDD14 (NEW). 1995, c. 502, §D14 (AMD).



22 §5328. Confidentiality of records

1. Confidentiality. Records containing the following information are confidential and may not be considered public records for the purpose of Title 1, section 402, subsection 3:

A. Information acquired by a state agency, municipality, district, private corporation, copartnership, association, fuel vendor, private contractor, individual or an employee or agent of any of those persons or entities, providing services related to authorized programs of the division or programs administered by community action agencies, when that information was provided by the applicant for those services or by a 3rd person; and [1995, c. 502, Pt. D, §14 (AMD).]

B. Statements of financial condition or information pertaining to financial condition submitted to any of the persons or entities set forth in paragraph A in connection with an application for services related to authorized programs of the division or programs administered by community action agencies. [1995, c. 502, Pt. D, §14 (AMD).]

[ 1995, c. 502, Pt. D, §14 (AMD) .]

2. Exceptions. Notwithstanding subsection 1, a person or agency directly involved in the administration or auditing of authorized programs of the division or programs administered by community action agencies and an agency of the State with a legitimate reason to know must be given access to those records described in subsection 1.

[ 1995, c. 502, Pt. D, §14 (AMD) .]

3. Waiver of protection. Nothing in this section may be construed to limit in any way the right of any person whose interest is protected by this section to waive in writing the benefits of protection.

[ 1991, c. 780, Pt. DDD, §14 (NEW) .]

4. Reports to State Government or Federal Government. Notwithstanding subsection 1, the division may make full and complete reports concerning its administration of authorized programs as may be required by the Federal Government, an agency or department of the Federal Government or the Legislature.

[ 1995, c. 502, Pt. D, §14 (AMD) .]

SECTION HISTORY

1991, c. 780, §DDD14 (NEW). 1995, c. 502, §D14 (AMD).



22 §5329. Rules

The division shall adopt rules to carry out the requirements of this chapter. [1995, c. 502, Pt. D, §14 (AMD).]

SECTION HISTORY

1991, c. 780, §DDD14 (NEW). 1995, c. 502, §D14 (AMD).









Part 2: PRIORITY SOCIAL SERVICES PROGRAM

Chapter 1501: GENERAL PROVISIONS

22 §6101. Short title

This Part may be cited as the "Priority Social Services Act of 1973." [RR 1991, c. 2, §84 (COR).]

SECTION HISTORY

P&SL 1973, c. 38, §B1 (NEW). RR 1991, c. 2, §84 (COR).



22 §6102. Objectives

The objectives of this Act are: [P&SL 1973, c. 38, Pt. B, §1 (NEW).]

1. To secure and maintain maximum independence and dignity in a family and home environment for people capable of self-care with the benefit of priority social services;

[ P&SL 1973, c. 38, Pt. B, §1 (NEW) .]

2. To remove individual and social barriers to personal and economic independence for citizens; and

[ P&SL 1973, c. 38, Pt. B, §1 (NEW) .]

3. To better utilize existing resources available at the national, state and local levels in order to improve the effectiveness of priority social services.

[ P&SL 1973, Pt. B, §1 (NEW) .]

SECTION HISTORY

P&SL 1973, c. 38, §B1 (NEW).



22 §6103. Purpose

To achieve this objective, it is the purpose of this Part: [RR 1991, c. 2, §85 (COR).]

1. To establish a state authorized and funded program to finance a portion of the expenditures for certain priority social services;

[ P&SL 1973, c. 38, Pt. B, §1 (NEW) .]

2. To appropriate funds primarily for contractual purchase of social services from private, nonprofit or public social agencies on the condition that they are earned or matched by other funds;

[ P&SL 1973, c. 38, Pt. B, §1 (NEW) .]

3. To provide social services to residents who do not qualify for social services paid for under national legislation, especially Titles IV or Title VI, or their successors or amendments or additions thereto, of the United States Social Security Act, as amended, and XVI of the Social Security Act or their successors;

[ P&SL 1975, c. 90, §C, §5 (AMD) .]

4. To require the greater availability and more equitable distribution of certain priority social services throughout the State as a network of coordinated services in proportion to the need for such services in each part of the State;

[ P&SL 1973, c. 38, Pt. B, §1 (NEW) .]

5. To establish, through reorganization and reassignment of duties and functions, unified administration of state funded and federally funded social service programs so that the state operations will be integrated for programs which are similar in nature, client group or administration;

[ P&SL 1973, c. 38, Pt. B, §1 (NEW) .]

6. To require maximum coordination of programs and resources, especially full use of federal resources to the extent reasonably feasible within their limiting constraints, prior to obligation of state funds; and

[ P&SL 1973, c. 38, Pt. B, §1 (NEW) .]

7. To require proper accounting of expenditures and maximum program accountability and evaluation for all social services funded by state revenues.

[ P&SL 1973, c. 38, Pt. B, §1 (NEW) .]

SECTION HISTORY

P&SL 1973, c. 38, §B1 (NEW). P&SL 1975, c. 90, §§SEC.C,5 (AMD). RR 1991, c. 2, §85 (COR).



22 §6104. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1973, c. 38, §B1 (NEW). 1973, c. 793, §14 (RP).






Chapter 1503: PRIORITY SOCIAL SERVICES PROGRAM

22 §6105. Priority Social Services Program

There is established the "Priority Social Services Program." This program shall provide certain priority social services, with an emphasis placed on the development of human services in rural areas of Maine, to residents of the State by encouraging and assisting qualified community, regional and state level, private nonprofit and public nonstate government social agencies to develop greater capacity, to foster the development and provision of priority social services programs by entering into coordinated, cooperative agreements between the State of Maine and such agencies. The program shall begin effective July 1, 1973, except that prior to that date the Department of Health and Human Services is authorized to perform, within the limits of available funds, any and all actions necessary to initiate a properly administered program. [1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

P&SL 1973, c. 38, §B1 (NEW). P&SL 1975, c. 90, §§SEC.C,3 (AMD). 1975, c. 293, §4 (AMD). 2003, c. 689, §B6 (REV).



22 §6106. Office of Resource Development (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1973, c. 38, §B1 (NEW). 1973, c. 793, §14 (RP).



22 §6107. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1973, c. 38, §B1 (NEW). 1973, c. 793, §14 (RP).



22 §6108. Administration of priority social services for Maine's elderly

The Department of Health and Human Services or its successors is designated as the organizational unit of State Government with sole responsibility for administrating, subject to the direction of the commissioner, so much of the Priority Social Services Program as relates directly to older people, such as, but not limited to, these types of social services: meals for older people, transportation for older people and health and home care needs for the elderly. [2011, c. 657, Pt. BB, §12 (AMD).]

Regarding priority social services for older people, the department has the powers and duty to: [2011, c. 657, Pt. BB, §12 (AMD).]

1. Administer priority social services. Administer priority social services in accordance with the intent, objectives and purposes of this Part and has, in any respects that relate to these priority social services, the powers and duties set forth in section 5310; and

[ 2011, c. 657, Pt. BB, §12 (AMD) .]

2. Action to ensure consistency of priority social services. Prepare, adopt, amend, rescind and administer policies, priorities, procedures and rules. The department and the Department of Administrative and Financial Services, Bureau of Human Resources, respectively, shall take, pertaining to their own policies, priorities, procedures and rules, such action as is necessary to ensure that such items pertinent to priority social services are consistent.

[ 2011, c. 657, Pt. BB, §12 (AMD) .]

SECTION HISTORY

P&SL 1973, c. 38, §B1 (NEW). P&SL 1973, c. 148, §B4 (AMD). 1973, c. 793, §16 (RPR). 1975, c. 293, §4 (AMD). 1977, c. 317, §1 (AMD). 1989, c. 329, §21 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. BB, §12 (AMD).



22 §6109. State agencies to cooperate (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1973, c. 38, §B1 (NEW). 1973, c. 793, §14 (RP).



22 §6110. Designation of priority social services

The following types of social services are designated as priority social services for payment of expenditures from state funds appropriated to carry out the purposes of this chapter: [1981, c. 608, §1 (AMD).]

Homemaker -- Health Aide Services; [1975, c. 523, §1 (RPR).]

Developmental Day Care, including Family Day Care; [1975, c. 523, §1 (RPR).]

Services for Persons with Intellectual Disabilities or Autism; [2011, c. 542, Pt. A, §43 (AMD).]

Mental Health Services; [1975, c. 523, §1 (RPR).]

Transportation Services; [1975, c. 523, §1 (RPR).]

Meals for Older People; and [1981, c. 608, §1 (AMD).]

Health and Home Care Needs for the Elderly. [1977, c. 317, §2 (NEW).]

Any expenditure of funds for family day care shall not cause the amount which may be expended for developmental day care or any other type of service to decrease below the cumulative fiscal year to date amount expended as of April 1, 1975 for such developmental day care or such other type of service. [1975, c. 523, §1 (RPR).]

SECTION HISTORY

P&SL 1973, c. 38, §B1 (NEW). 1975, c. 523, §1 (RPR). 1977, c. 317, §2 (AMD). 1981, c. 608, §1 (AMD). 2011, c. 542, Pt. A, §43 (AMD).



22 §6111. Cost sharing of expenditures

1. Development of resources, cooperation and funding. To encourage and assist development of more effective and more coordinated use of existing and new resources and interagency cooperation as well as combined, joint funding of social services; expenditures for priority social services shall be shared either by the beneficiary of each service to extent possible within the resources available to the beneficiary in accordance with subsection 2; or by the agency providing the social service; by available federal resources as discussed in subsection 3; or by the State of Maine in total amount not to exceed that specified in each agreement and in a proportion not to exceed the percent of expenditures for each type of service specified in subsection 4.

[ P&SL 1975, c. 90, §C, §4 (RPR) .]

2. Fees for services. Private, nonprofit and public agencies operating social services as authorized and funded in part under the Priority Social Services Program may charge fees or accept contributions to the agency for beneficiaries for actual provision of priority social services. Fee charges will be in accordance with a graduated fee scale. This scale shall not require charges to lower income beneficiaries.

The Department of Health and Human Services may establish and enforce adherence to a graduated fee scale that applies uniformly throughout the State of each type of service and based upon a resident's ability to pay. Social agencies making charges for priority social services shall do so in accordance with the graduated fee scale established by the department.

[ 1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

3. Use of federal government resources. State funds appropriated for priority social services may be used to match appropriate federal funds, except those appropriated under the Social Services Block Grant, to continue or expand priority programs under this chapter.

[ 1981, c. 608, §2 (RPR) .]

4. Maximum state share of cost. State funds appropriated for priority social services may be used to pay a portion of expenditures under each agreement for each type of social service in an amount not to exceed the maximum percentage for state funds of 100% of the total expenditures for each type of priority social service as specified below. One hundred percent funding must be available for not more than 2 years consecutively or in total. State funds appropriated for priority social services may be used to pay a portion of expenditures under each agreement for each type of social service in an amount not to exceed the maximum percentage for state funds of the total expenditures for each type of priority social service as specified below when programs have been funded for a total of 2 years, consecutively or in total. The maximum percentage of state funds of the total expenditures for each type of service may not exceed:

75% for homemaker service;

75% for developmental day care, including family day care;

75% for services for persons with intellectual disabilities or autism;

75% for meals for older people;

75% for mental health services;

75% for transportation services;

75% for health and home care needs for the elderly.

[ 2011, c. 542, Pt. A, §44 (AMD) .]

5. Maximum use of nonstate resources. State funds paying a portion only of expenditures for priority social services are valid only when "earned" or "matched" by expenditure of nonstate resources, which may be cash or in-kind. The expenditure of such resource must be in an amount at least equal to the minimum percentage for nonstate resources of the total expenditures for each type of priority social services as specified below. The minimum percentage for nonstate resources of the total expenditures for each type of service is:

25% for homemaker service;

25% for developmental day care, including family day care;

25% for services for persons with intellectual disabilities or autism;

25% for meals for older people;

25% for mental health services;

25% for transportation services;

25% for health and home care needs for the elderly.

Nonstate resources authorized to qualify to earn or match state funds include private funds such as gifts, grants, fees for service or contributions; in-kind resources that are actual out-of-pocket expenditures; or actual loss of revenue related directly and essentially as an integral part of the operation of a priority social service; and public revenues such as municipal taxes, a municipal or county amount of federal revenue sharing funds, other appropriate federal resources and state revenue sharing funds and such other public resources as may be received by, generated by or available to a municipal or county government or other political subdivision or quasi-governmental bodies.

[ 2011, c. 542, Pt. A, §45 (AMD) .]

SECTION HISTORY

P&SL 1973, c. 38, §B1 (NEW). P&SL 1975, c. 90, §§SEC.C,4 (RPR). 1975, c. 293, §4 (AMD). 1975, c. 523, §2 (AMD). 1977, c. 317, §§3,4 (AMD). 1981, c. 608, §§2,3 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 542, Pt. A, §§44, 45 (AMD).



22 §6112. Designation of beneficiaries

A resident of this State and members of his immediate family and household, who are eligible for social services as provided by Title XX of the Social Security Act by reason of income, shall also be qualified to be a beneficiary of priority social services in terms of income. [1977, c. 435, (RPR).]

SECTION HISTORY

P&SL 1973, c. 38, §B1 (NEW). 1973, c. 148, §3 (AMD). 1977, c. 435, (RPR).



22 §6113. Initiation of the program

1. Administrative preparations. Effective March 16, 1973, the department may immediately commence administrative preparations for initiation of the program no later than July 1, 1973.

[ 1981, c. 703, Pt. A, §32 (RPR) .]

2. As of July 1, 1973, all responsibilities and functions given to the Office of Resource Development, or to Services for Aging, by this Act shall be effectively held by those offices. To achieve this objective, it is the intent of Legislature that the department shall transfer position count to said offices from existing personal services count previously authorized. Personnel of said offices shall work in coordination and cooperation with other units of State Government.

[ P&SL 1973, c. 38, Pt. B, §1 (NEW) .]

3.

[ 1981, c. 703, Pt. A, §33 (RP) .]

SECTION HISTORY

P&SL 1973, c. 38, §B1 (NEW). 1973, c. 788, §100 (AMD). 1981, c. 703, §§A32,33 (AMD).






Chapter 1505: ADULT DAY CARE

22 §6201. Legislative intent

1. Findings. The Legislature finds that:

A. Many adults with long-term care needs who are at risk of institutionalization are in need of the range of health and related services that can be provided more efficiently in an adult day care program within a long-term health care facility or at another community site; [1989, c. 347, §1 (AMD).]

B. Many spouses and families, who are caring for adults with long-term care needs who are at risk of placement in an institutional setting, are in need of assistance for extended hours on a regular or respite basis; [1989, c. 347, §1 (AMD).]

C. For many adults with long-term care needs, it may be less costly for the State to provide adult day care to supplement the care provided by the family than to provide 24-hour long-term care in institutional settings; and [1989, c. 347, §1 (AMD).]

D. [1989, c. 347, §1 (RP).]

E. Long-term health related care facilities and other community-based programs located throughout the State could respond to the adult day care needs of individuals and their families. [1989, c. 347, §1 (AMD).]

[ 1989, c. 347, §1 (AMD) .]

2. Policy. The Legislature declares that it is the policy of this State:

A. [1989, c. 347, §1 (AMD).]

B. To enhance the systems of in-home services by utilizing the resources available through long-term care facilities and community-based programs; [1989, c. 347, §1 (AMD).]

C. To assure that the recipients of adult day care services from long-term care facilities and other community-based programs, pursuant to this chapter, are the elderly and disabled adults who are at the greatest risk of being placed in a long-term care institutional setting; [1989, c. 347, §1 (AMD).]

D. [1989, c. 347, §1 (RP).]

E. To develop payment policies for long-term care facilities and community-based programs that will allow fair and equitable payments for services provided pursuant to this chapter; and [1989, c. 347, §1 (AMD).]

F. To establish a permanent program of adult day care, to be provided through both long-term care facilities and in community-based programs. [1989, c. 347, §1 (NEW).]

[ 1989, c. 347, §1 (AMD) .]

SECTION HISTORY

1983, c. 545, §1 (NEW). 1989, c. 347, §1 (AMD).



22 §6202. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 545, §1 (NEW).]

1. Adult day care. "Adult day care" means an ongoing program of health, social, maintenance and rehabilitative services available to persons needing this level of service, as determined by an assessment of their functional abilities and need for health and social services.

[ 1989, c. 347, §2 (AMD) .]

2. Adults with long-term care needs. "Adults with long-term care needs" means adults who have physical or mental limitations which restrict their ability to carry out activities of daily living and impede their ability to live independently, or who are at risk of being placed, or who already have been placed in an institutional setting.

[ 1983, c. 545, §1 (NEW) .]

3. Agreement. "Agreement" means a contract, grant or other method of payment.

[ 1983, c. 545, §1 (NEW) .]

4. Demonstrations.

[ 1989, c. 347, §3 (RP) .]

4-A. Community-based program. "Community-based program" means a program of adult day care offered outside of a long-term health care facility and which meets the licensing and program standards of the Department of Health and Human Services.

[ 1989, c. 347, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

5. Department.

[ 2011, c. 657, Pt. BB, §13 (RP) .]

6. In-home services.

[ 1989, c. 347, §6 (RP) .]

6-A. Licensed adult day care program. A "licensed adult day care program" means a program of adult day care which has been licensed by the Department of Health and Human Services according to section 8602.

[ 1989, c. 347, §7 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

7. Long-term health care facilities. "Long-term health care facilities" means intermediate care and skilled nursing facilities and units, licensed pursuant to chapter 405.

[ 1983, c. 545, §1 (NEW) .]

8. Provider. "Provider" means any facility or program which meets the licensing and program standards of the department.

[ 1989, c. 347, §8 (NEW) .]

SECTION HISTORY

1983, c. 545, §1 (NEW). 1989, c. 347, §§2-8 (AMD). 1989, c. 878, §B19 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. BB, §13 (AMD).



22 §6203. Rules; agreements

1. Rules. The department shall promulgate such rules as may be necessary for the effective administration of adult day care pursuant to this chapter, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. In the development of these rules, the department shall consult with the Maine Committee on Aging, the associations representing care facilities and area agencies on aging.

[ 1989, c. 347, §9 (AMD) .]

2. Agreements. In order to provide adult day care and other services, the department may enter into agreements with long-term health care facilities and community-based programs, separate and distinct from any other agreements between the department and the same facility or programs.

Any facility or program providing adult day care pursuant to this chapter shall enter into an agreement with the department. Each agreement shall specify, among other things, the services to be provided, the fees for services, the method of payment, records to be maintained and the provisions for evaluating the services provided.

[ 1989, c. 329, §22 (AMD); 1989, c. 347, §9 (AMD); 1989, c. 878, Pt. A, §64 (RPR) .]

SECTION HISTORY

1983, c. 545, §1 (NEW). 1989, c. 329, §22 (AMD). 1989, c. 347, §9 (AMD). 1989, c. 878, §A64 (AMD).



22 §6204. Sites; other services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 545, §1 (NEW). 1989, c. 329, §23 (AMD). 1989, c. 347, §10 (RP). 1989, c. 878, §B20 (RP).



22 §6205. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 545, §1 (NEW). 1989, c. 347, §10 (RP).



22 §6206. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 545, §1 (NEW). 1989, c. 347, §10 (RP).



22 §6207. Payment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 545, §1 (NEW). 1989, c. 347, §10 (RP).



22 §6208. Report

A report of services provided pursuant to this chapter shall be included in the annual Maine Social Services Report. [1989, c. 347, §11 (RPR).]

SECTION HISTORY

1983, c. 545, §1 (NEW). 1989, c. 347, §11 (RPR).



22 §6209. Funds

1. Distribution. The department shall disburse funds, pursuant to this Subtitle, in a manner that ensures, to the extent practicable, equitable distribution of services among adults with long-term care needs and the various regions of the State.

[ 1989, c. 347, §12 (NEW) .]

2. Fee scale. The department shall develop, wherever practicable, sliding fee scales for adult day care services provided pursuant to this Subtitle.

[ 1989, c. 347, §12 (NEW) .]

SECTION HISTORY

1989, c. 347, §12 (NEW).









Part 3: DRUG ABUSE

Chapter 1601: ALCOHOLISM, INTOXICATION AND DRUG ABUSE PREVENTION, TREATMENT AND REHABILITATION

Subchapter 1: GENERAL PROVISIONS

22 §7101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1989, c. 934, §B1 (RP).



22 §7102. Declaration of objectives (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1981, c. 454, §1 (AMD). 1983, c. 464, §§1,2 (AMD). 1987, c. 735, §15 (AMD). 1989, c. 934, §B1 (RP).



22 §7103. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1975, c. 204, §1 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 78, §153 (AMD). 1979, c. 541, §A157 (AMD). 1983, c. 464, §§3,4 (AMD). 1987, c. 735, §§16-21 (AMD). 1989, c. 934, §B1 (RP).






Subchapter 2: ORGANIZATION

22 §7104. Office of Alcoholism and Drug Abuse Prevention (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1975, c. 293, §4 (AMD). 1983, c. 464, §5 (RPR). 1987, c. 735, §22 (RP).



22 §7105. Director (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1983, c. 464, §6 (AMD). 1985, c. 785, §B99 (AMD). 1987, c. 735, §22 (RP).



22 §7106. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1977, c. 78, §§154,155 (AMD). 1977, c. 694, §372 (AMD). 1981, c. 454, §§2-4 (AMD). 1981, c. 468, §§1,2 (AMD). 1981, c. 703, §§A34-A38 (AMD). 1983, c. 464, §§7-11 (AMD). 1985, c. 688, (AMD). 1987, c. 735, §22 (RP).






Subchapter 3: ADVISORY COUNCIL

22 §7107. Maine Council on Alcohol and Drug Abuse Prevention and Treatment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1977, c. 78, §156 (AMD). 1983, c. 464, §12 (AMD). 1983, c. 812, §136 (AMD). 1989, c. 503, §B94 (AMD). 1989, c. 934, §B1 (RP).



22 §7108. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1975, c. 771, §234 (AMD). 1977, c. 253, §§1,2 (AMD). 1983, c. 464, §13 (AMD). 1987, c. 735, §23 (AMD). 1989, c. 330, §§1,2 (AMD). 1989, c. 519, §§1,4 (AMD). 1989, c. 934, §B1 (RP).



22 §7109. Meetings, compensation, quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1983, c. 812, §137 (AMD). 1989, c. 934, §B1 (RP).



22 §7110. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1981, c. 703, §A39 (AMD). 1983, c. 464, §14 (AMD). 1989, c. 934, §B1 (RP).






Subchapter 4: COOPERATING STATE AGENCIES, PROGRAMS AND TREATMENT

22 §7111. State Government Coordinating Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1975, c. 293, §4 (AMD). 1981, c. 703, §A40 (RP).



22 §7112. State agencies to cooperate (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1981, c. 454, §§5,6 (AMD). 1981, c. 493, §2 (AMD). 1983, c. 464, §§15-17 (AMD). 1987, c. 735, §§24,25 (AMD). 1989, c. 934, §B1 (RP).



22 §7113. State drug abuse strategy (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1973, c. 788, §101 (AMD). 1983, c. 464, §18 (RP).



22 §7114. Comprehensive program on alcoholism and drug abuse (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1987, c. 735, §26 (RP).



22 §7115. Standards for public and private alcohol or drug abuse treatment facilities; enforcement procedures; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1977, c. 413, (AMD). 1977, c. 694, §373 (AMD). 1987, c. 735, §27 (RP).



22 §7116. Acceptance for treatment of alcoholics and intoxicated persons; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1983, c. 363, §1 (AMD). 1987, c. 735, §28 (RP).



22 §7117. Voluntary treatment of alcoholics (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1987, c. 735, §29 (RP).



22 §7118. Treatment and services for intoxicated persons and persons incapacitated by alcohol (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1987, c. 735, §29 (RP).



22 §7119. Emergency commitment of an incapacitated or intoxicated person (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1987, c. 735, §29 (RP).



22 §7120. Involuntary commitment of alcoholics or incapacitated persons (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1987, c. 735, §29 (RP).



22 §7121. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1987, c. 735, §29 (RP).



22 §7122. Visitation and communication of patients (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1987, c. 735, §29 (RP).



22 §7123. Emergency service patrol; establishment; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1987, c. 735, §29 (RP).



22 §7124. Payment for treatment; financial ability of patients (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 566, §1 (NEW). 1975, c. 204, §§2,3 (AMD). 1987, c. 735, §30 (RP).



22 §7125. Criminal law limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A41 (NEW). 1987, c. 735, §31 (RP).






Subchapter 5: ALCOHOL AND DRUG PLANNING

22 §7131. Alcohol and Drug Abuse Planning Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 464, §19 (NEW). 1985, c. 295, §37 (AMD). 1987, c. 584, §§1,2 (AMD). 1987, c. 735, §§32-34 (AMD). 1989, c. 700, §A92 (AMD). 1989, c. 934, §B1 (RP).



22 §7132. Powers and duties of the committee (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 464, §19 (NEW). 1987, c. 735, §35 (AMD). 1989, c. 700, §A93 (AMD). 1989, c. 934, §B1 (RP).



22 §7133. Planning director (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 464, §19 (NEW). 1985, c. 785, §B100 (AMD). 1987, c. 735, §36 (AMD). 1989, c. 934, §B1 (RP).









Chapter 1602: OFFICE OF ALCOHOLISM AND DRUG ABUSE PREVENTION

Subchapter 1: DRIVER EDUCATION EVAULATION PROGRAMS

22 §7201. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 536, §2 (NEW). 1987, c. 773, §§1-3 (AMD). 1989, c. 790, §5 (AMD). 1989, c. 934, §§B2,5 (AMD). 1991, c. 601, §29 (RP).



22 §7202. Division of Driver Education Evaluation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 536, §2 (NEW). 1987, c. 773, §11 (AMD). 1989, c. 790, §5 (AMD). 1991, c. 601, §29 (RP).



22 §7203. Program components (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 536, §2 (NEW). 1987, c. 773, §§4,11 (AMD). 1989, c. 790, §§1,2,5 (AMD). 1991, c. 516, §1 (AMD). 1991, c. 601, §29 (RP).



22 §7204. Separation of evaluation and treatment functions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 536, §2 (NEW). 1987, c. 773, §§5,11 (RP). 1989, c. 790, §5 (AMD).



22 §7204-A. Separation of evaluation and treatment functions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 773, §6 (NEW). 1989, c. 790, §5 (AMD). 1991, c. 601, §29 (RP).



22 §7205. Certification; recertification (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 536, §2 (NEW). 1987, c. 773, §11 (AMD). 1989, c. 790, §5 (AMD). 1991, c. 601, §29 (RP).



22 §7206. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 536, §2 (NEW). 1987, c. 773, §§7,8,11 (AMD). 1989, c. 790, §§3,5 (AMD). 1991, c. 528, §J6 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §J6 (AMD). 1991, c. 601, §29 (RP).



22 §7207. Board of appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 536, §2 (NEW). 1987, c. 773, §11 (AMD). 1989, c. 503, §B95 (AMD). 1989, c. 503, §B96 (RP). 1989, c. 790, §5 (AMD). 1991, c. 601, §29 (RP).



22 §7208. Service provider report (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 790, §5 (AMD). 1991, c. 456, §1 (NEW). 1991, c. 601, §29 (RP).



22 §7209. Client complaints (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 790, §5 (AMD). 1991, c. 456, §1 (NEW). 1991, c. 601, §29 (RP).






Subchapter 2: OFFICE OF ALCOHOLISM AND DRUG ABUSE PREVENTION

22 §7221. Office of Alcoholism and Drug Abuse Prevention (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).



22 §7222. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).



22 §7223. Office established (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).



22 §7224. Director (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).



22 §7225. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §§4,5 (AMD). 1989, c. 934, §B3 (RP).



22 §7226. Comprehensive program on alcoholism and drug abuse (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).



22 §7227. Standards for public and private alcohol or drug abuse treatment facilities; enforcement procedures; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).



22 §7228. Acceptance for treatment of alcoholics and intoxicated persons; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).



22 §7229. Voluntary treatment of alcoholics (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).



22 §7230. Treatment and services for intoxicated persons and persons incapacitated by alcohol (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 502, §A79 (AMD). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).



22 §7231. Emergency commitment of an incapacitated or intoxicated person (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).



22 §7232. Involuntary commitment of alcoholics or incapacitated persons (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).



22 §7233. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).



22 §7234. Visitation and communication of patients (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).



22 §7235. Emergency service patrol; establishment; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).



22 §7236. Payment for treatment; financial ability of patients (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).



22 §7237. Criminal law limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 735, §38 (NEW). 1989, c. 790, §5 (AMD). 1989, c. 934, §B3 (RP).






Subchapter 2-A: OFFICE OF ALCOHOL AND DRUG ABUSE PREVENTION

22 §7241. Office established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 790, §5 (AMD). 1989, c. 934, §B4 (NEW). 1991, c. 601, §29 (RP).



22 §7242. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 790, §5 (AMD). 1989, c. 934, §B4 (NEW). 1991, c. 601, §29 (RP).



22 §7243. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 790, §5 (AMD). 1989, c. 934, §B4 (NEW). 1991, c. 601, §29 (RP).



22 §7244. Director (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 790, §5 (AMD). 1989, c. 934, §B4 (NEW). 1991, c. 601, §29 (RP).









Chapter 1603: CONTROLLED SUBSTANCES PRESCRIPTION MONITORING

22 §7245. Legislative intent

It is the intent of the Legislature that the prescription monitoring program established pursuant to this chapter serve as a means to promote the public health and welfare and to detect and prevent substance abuse. This chapter is not intended to interfere with the legitimate medical use of controlled substances. [2003, c. 483, §1 (NEW).]

SECTION HISTORY

2003, c. 483, §1 (NEW).



22 §7246. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 483, §1 (NEW).]

1. Controlled substance. "Controlled substance" means a controlled substance included in schedules II, III or IV of 21 United States Code, Section 812 or 21 Code of Federal Regulations, Section 1308.

[ 2003, c. 483, §1 (NEW) .]

2. Dispenser. "Dispenser" means a pharmacist who is licensed or registered under Title 32 or a licensed health care professional with authority to dispense or administer prescription drugs.

[ 2003, c. 483, §1 (NEW) .]

3. Fund. "Fund" means the Controlled Substances Prescription Monitoring Program Fund established in section 7247.

[ 2003, c. 483, §1 (NEW) .]

4. Office.

[ 2011, c. 657, Pt. AA, §65 (RP) .]

5. Prescriber. "Prescriber" means a licensed health care professional with authority to prescribe controlled substances.

[ 2003, c. 483, §1 (NEW) .]

6. Prescription monitoring information. "Prescription monitoring information" means information submitted to and maintained by the program.

[ 2003, c. 483, §1 (NEW) .]

7. Program. "Program" means the Controlled Substances Prescription Monitoring Program established under section 7248.

[ 2003, c. 483, §1 (NEW) .]

SECTION HISTORY

2003, c. 483, §1 (NEW). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. AA, §65 (AMD).



22 §7247. Controlled Substances Prescription Monitoring Program Fund

The Controlled Substances Prescription Monitoring Program Fund is established within the department to be used by the commissioner to fund or assist in funding the program. Any balance in the fund does not lapse but is carried forward to be expended for the same purposes in succeeding fiscal years. The fund must be deposited with and maintained and administered by the department. The commissioner may accept funds into the fund from any source, public or private, including grants or contributions of money or other things of value, that the commissioner determines necessary to carry out the purposes of this chapter. Money received by the department to establish and maintain the program must be used for the expenses of administering this chapter. [2011, c. 657, Pt. AA, §66 (AMD).]

SECTION HISTORY

2003, c. 483, §1 (NEW). 2011, c. 380, Pt. WW, §1 (AMD). 2011, c. 657, Pt. AA, §66 (AMD).



22 §7248. Controlled Substances Prescription Monitoring Program

1. Establishment of monitoring program. Contingent upon the receipt of funds pursuant to section 7247 sufficient to carry out the purposes of this chapter, the Controlled Substances Prescription Monitoring Program is established. No later than January 2, 2004, to implement the program, the department shall establish an electronic system for monitoring any controlled substance that is dispensed to a person in the State by a dispenser.

[ 2011, c. 657, Pt. AA, §67 (AMD) .]

2. Contract for services. The department may contract with a vendor to establish and maintain the program pursuant to rules adopted by the department.

[ 2011, c. 657, Pt. AA, §67 (AMD) .]

3. Information available. The program must rapidly provide information in an electronic format to prescribers and dispensers.

[ 2003, c. 483, §1 (NEW) .]

SECTION HISTORY

2003, c. 483, §1 (NEW). 2011, c. 657, Pt. AA, §67 (AMD).



22 §7249. Reporting of prescription monitoring information

1. Information required. Each dispenser shall submit to the department, by electronic means or other format specified in a waiver granted by the department, specific items of information regarding dispensed controlled substances determined by the office from the following list:

A. The dispenser identification number; [2003, c. 483, §1 (NEW).]

B. The date the prescription was filled; [2003, c. 483, §1 (NEW).]

C. The prescription number; [2003, c. 483, §1 (NEW).]

D. Whether the prescription is new or is a refill; [2003, c. 483, §1 (NEW).]

E. The National Drug Code (NDC) for the drug dispensed; [2003, c. 483, §1 (NEW).]

F. The quantity dispensed; [2003, c. 483, §1 (NEW).]

G. The dosage; [2003, c. 483, §1 (NEW).]

H. The patient identification number; [2003, c. 483, §1 (NEW).]

I. The patient name; [2003, c. 483, §1 (NEW).]

J. The patient address; [2003, c. 483, §1 (NEW).]

K. The patient date of birth; [2003, c. 483, §1 (NEW).]

L. The prescriber identification number; [2003, c. 483, §1 (NEW).]

M. The date the prescription was issued by the prescriber; and [2003, c. 483, §1 (NEW).]

N. The department-issued serial number if the department chooses to establish a serial prescription system. [2011, c. 657, Pt. AA, §68 (AMD).]

[ 2011, c. 657, Pt. AA, §68 (AMD) .]

2. Frequency. Each dispenser shall submit the information required under subsection 1 as frequently as specified by the department.

[ 2011, c. 657, Pt. AA, §68 (AMD) .]

3. Waiver. The department may grant a waiver of the electronic submission requirement under subsection 1 to any dispenser for good cause, including financial hardship, as determined by the department. The waiver must state the format and frequency with which the dispenser is required to submit the required information.

[ 2011, c. 657, Pt. AA, §68 (AMD) .]

4. Immunity from liability. A dispenser is immune from liability for disclosure of information if the disclosure was made pursuant to and in accordance with this chapter.

[ 2003, c. 483, §1 (NEW) .]

5. Participation requirements.

[ 2013, c. 587, §1 (RP) .]

SECTION HISTORY

2003, c. 483, §1 (NEW). 2011, c. 477, Pt. K, §1 (AMD). 2011, c. 657, Pt. AA, §68 (AMD). 2013, c. 587, §1 (AMD).



22 §7250. Access to prescription monitoring information and confidentiality

1. Confidentiality. Except as provided in this section, prescription monitoring information submitted to the department is confidential and is not a public record as defined in Title 1, section 402, subsection 3.

[ 2011, c. 657, Pt. AA, §69 (AMD) .]

2. Review of information. If the prescription monitoring information surpasses thresholds as established by the department, the department shall notify the prescriber, the dispenser and, if the department determines it to be necessary, the professional licensing entity and provide all relevant prescription monitoring information to those persons and entities through an established letter of notification.

[ 2011, c. 657, Pt. AA, §69 (AMD) .]

3. Permissible disclosure of information. The department may provide prescription monitoring information for public research, policy or education purposes as long as all information reasonably likely to reveal the patient or other person who is the subject of the information has been removed.

[ 2011, c. 657, Pt. AA, §69 (AMD) .]

4. Access to information. The following persons may access prescription monitoring information:

A. A prescriber, insofar as the information relates to a patient under the prescriber's care; [2003, c. 483, §1 (NEW).]

B. A dispenser, insofar as the information relates to a customer of the dispenser seeking to have a prescription filled; [2003, c. 483, §1 (NEW).]

C. The executive director, or a board investigator as designated by each board, of the state boards of licensure of podiatric medicine, dentistry, pharmacy, medicine, osteopathy, veterinary medicine, nursing or other boards representing health care disciplines whose licensees are prescribers, as required for an investigation, with reasonable cause; [2003, c. 483, §1 (NEW).]

D. A patient to whom a prescription is written, insofar as the information relates to that patient; [2009, c. 196, §1 (AMD); 2009, c. 298, §1 (AMD).]

E. Department personnel or personnel of any vendor or contractor, as necessary for establishing and maintaining the program's electronic system; [2011, c. 657, Pt. AA, §69 (AMD).]

F. The Office of Chief Medical Examiner for the purpose of conducting an investigation or inquiry into the cause, manner and circumstances of death in a medical examiner case as described in section 3025. Prescription monitoring information in the possession or under the control of the Office of Chief Medical Examiner is confidential and, notwithstanding section 3022, may not be disseminated. Information that is not prescription monitoring information and is separately acquired following access to prescription monitoring information pursuant to this paragraph remains subject to protection or dissemination in accordance with section 3022; [2011, c. 218, §1 (AMD).]

(Paragraph F as enacted by PL 2009, c. 298, §3 is REALLOCATED TO TITLE 22, SECTION 7250, SUBSECTION 4, PARAGRAPH G)

G. (REALLOCATED FROM T. 22, §7250, sub-§4, ¶F) The office that administers the MaineCare program pursuant to chapter 855 for the purposes of managing the care of its members, monitoring the purchase of controlled substances by its members, avoiding duplicate dispensing of controlled substances and providing treatment pattern data under subsection 6; and [2011, c. 657, Pt. O, §3 (AMD).]

H. Another state pursuant to subsection 4-A. [2011, c. 218, §3 (NEW).]

[ 2011, c. 657, Pt. AA, §69 (AMD); 2011, c. 657, Pt. O, §3 (AMD) .]

4-A. Information sharing with other states. The department may provide prescription monitoring information to and receive prescription monitoring information from another state that has prescription monitoring information provisions consistent with this chapter and has entered into a prescription monitoring information sharing agreement with the department. The department may enter into a prescription monitoring information sharing agreement with another state to establish the terms and conditions of prescription monitoring information sharing and interoperability of information systems and to carry out the purposes of this subsection. For purposes of this subsection, "another state" means any state other than Maine and any territory or possession of the United States, but does not include a foreign country.

[ 2011, c. 657, Pt. AA, §69 (AMD) .]

5. Purge of information. The department shall purge from the program all information that is more than 6 years old.

[ 2011, c. 657, Pt. AA, §69 (AMD) .]

6. Treatment pattern data. The department may provide to a prescriber who treats a member under the MaineCare program prescription monitoring information on the prescriber and other prescribers that is de-identified as to prescriber and patient and that indicates treatment patterns in comparison among peers. If the department has shared with a prescriber treatment pattern data under this subsection, the department shall allow the prescriber time to align the prescriber's prescribing patterns with the patterns of the peers of the prescriber. The department may take appropriate actions with regard to a prescriber who is unable to achieve treatment pattern alignment as provided in this subsection.

[ 2011, c. 657, Pt. O, §4 (NEW) .]

SECTION HISTORY

2003, c. 483, §1 (NEW). RR 2009, c. 1, §§14-16 (COR). 2009, c. 196, §§1-3 (AMD). 2009, c. 298, §§1-3 (AMD). 2011, c. 218, §§1-4 (AMD). 2011, c. 657, Pt. AA, §69 (AMD). 2011, c. 657, Pt. O, §§3, 4 (AMD).



22 §7251. Unlawful acts and penalties

1. Failure to submit information. A dispenser who knowingly fails to submit prescription monitoring information to the department as required by this chapter is subject to discipline by the Maine Board of Pharmacy pursuant to Title 32, chapter 117, subchapter 4 or by the applicable professional licensing entity.

[ 2011, c. 657, Pt. AA, §70 (AMD) .]

2. Unlawful disclosure or use of information. A person who intentionally or knowingly uses or discloses prescription monitoring information in violation of this chapter, unless otherwise authorized by law, is guilty of a Class C crime.

[ 2003, c. 483, §1 (NEW) .]

SECTION HISTORY

2003, c. 483, §1 (NEW). 2011, c. 657, Pt. AA, §70 (AMD).



22 §7252. Rulemaking

The department may adopt rules necessary to implement the provisions of this chapter. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 657, Pt. AA, §71 (AMD).]

SECTION HISTORY

2003, c. 483, §1 (NEW). 2011, c. 657, Pt. AA, §71 (AMD).






Chapter 1604: INTERSTATE PRESCRIPTION MONITORING PROGRAM COMPACT

22 §7261. Purpose - Article 1

The purpose of the interstate prescription monitoring program compact, referred to in this chapter as "the compact," is to provide a mechanism for state prescription monitoring programs to securely share prescription data to improve public health and safety. The compact is intended to: [2011, c. 217, §1 (NEW).]

1. Enhance state prescription monitoring programs. Enhance the ability of state prescription monitoring programs, in accordance with state laws, to provide an efficient and comprehensive tool for:

A. Practitioners to monitor patients and support treatment decisions; [2011, c. 217, §1 (NEW).]

B. Law enforcement officials to conduct diversion investigations when authorized by state law; [2011, c. 217, §1 (NEW).]

C. Regulatory agencies to conduct investigations or other appropriate reviews when authorized by state law; and [2011, c. 217, §1 (NEW).]

D. Other uses of prescription drug data authorized by state law for purposes of curtailing drug abuse and diversion; and [2011, c. 217, §1 (NEW).]

[ 2011, c. 217, §1 (NEW) .]

2. Provide technology infrastructure. Provide a technology infrastructure to facilitate secure data transmission.

[ 2011, c. 217, §1 (NEW) .]

SECTION HISTORY

2011, c. 217, §1 (NEW).



22 §7262. Definitions - Article 2

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 217, §1 (NEW).]

1. Authentication. "Authentication" means the process of verifying the identity and credentials of a person before authorizing access to prescription data.

[ 2011, c. 217, §1 (NEW) .]

2. Authorized. "Authorized" means the granting of access privileges to prescription data.

[ 2011, c. 217, §1 (NEW) .]

3. Bylaws. "Bylaws" means those bylaws established by the interstate commission pursuant to section 7268 for its governance or for directing or controlling its actions and conduct.

[ 2011, c. 217, §1 (NEW) .]

4. Commissioner. "Commissioner" means the voting representative appointed by each member state pursuant to section 7266.

[ 2011, c. 217, §1 (NEW) .]

5. Interstate commission or commission. "Interstate commission" or "commission" means the Interstate Prescription Monitoring Program Commission created pursuant to section 7266.

[ 2011, c. 217, §1 (NEW) .]

6. Member state. "Member state" means any state that has adopted a prescription monitoring program and has enacted the enabling compact legislation.

[ 2011, c. 217, §1 (NEW) .]

7. Practitioner. "Practitioner" means a person licensed, registered or otherwise permitted to prescribe or dispense a prescription drug.

[ 2011, c. 217, §1 (NEW) .]

8. Prescription data. "Prescription data" means data transmitted by a prescription monitoring program that contains patient, prescriber, dispenser and prescription drug information.

[ 2011, c. 217, §1 (NEW) .]

9. Prescription drug. "Prescription drug" means any drug required to be reported to a state prescription monitoring program and includes but is not limited to substances listed in the federal Controlled Substances Act.

[ 2011, c. 217, §1 (NEW) .]

10. Prescription monitoring program. "Prescription monitoring program" means a program that collects, manages, analyzes and provides prescription data under the auspices of a state.

[ 2011, c. 217, §1 (NEW) .]

11. Requestor. "Requestor" means a person authorized by a member state who has initiated a request for prescription data.

[ 2011, c. 217, §1 (NEW) .]

12. Rule. "Rule" means a written statement by the interstate commission promulgated pursuant to section 7267 that is of general applicability; implements, interprets or prescribes a policy or provision of the compact; or is an organizational, procedural or practice requirement of the commission and has the force and effect of statutory law in a member state. "Rule" includes the amendment, repeal or suspension of an existing rule.

[ 2011, c. 217, §1 (NEW) .]

13. State. "State" means any state, commonwealth, district or territory of the United States.

[ 2011, c. 217, §1 (NEW) .]

14. Technology infrastructure. "Technology infrastructure" means the design, deployment and use of both individual technology-based components and the systems of such components to facilitate the transmission of information and prescription data among member states.

[ 2011, c. 217, §1 (NEW) .]

15. Transmission. "Transmission" means the release, transfer, provision or disclosure of information or prescription data among member states.

[ 2011, c. 217, §1 (NEW) .]

SECTION HISTORY

2011, c. 217, §1 (NEW).



22 §7263. Authorized uses and restrictions on prescription data - Article 3

1. Authority of member state. Under the compact a member state:

A. Retains its authority and autonomy over its prescription monitoring program and prescription data in accordance with its laws, rules and policies; [2011, c. 217, §1 (NEW).]

B. May provide, restrict or deny prescription data to a requestor of another state in accordance with the member state's laws, rules and policies; [2011, c. 217, §1 (NEW).]

C. May provide, restrict or deny prescription data received from another state to a requestor within that state; and [2011, c. 217, §1 (NEW).]

D. Has the authority to determine which requestors are authorized. [2011, c. 217, §1 (NEW).]

[ 2011, c. 217, §1 (NEW) .]

2. Restrictions on prescription data. Prescription data obtained by a member state pursuant to this compact has the following restrictions.

A. It must be used solely for purposes of providing the prescription data to a requestor. [2011, c. 217, §1 (NEW).]

B. It may not be stored in the member state's prescription monitoring program database, except for stored images, nor in any other database. [2011, c. 217, §1 (NEW).]

[ 2011, c. 217, §1 (NEW) .]

3. Limit on categories of requestors. A member state may limit the categories of requestors of another member state that will receive prescription data.

[ 2011, c. 217, §1 (NEW) .]

4. Requestor authentication. The commission shall promulgate rules establishing standards for requestor authentication.

A. Every member state shall authenticate requestors according to the rules established by the commission. [2011, c. 217, §1 (NEW).]

B. A member state may authorize its requestors to request prescription data from another member state only after such requestor has been authenticated. [2011, c. 217, §1 (NEW).]

C. A member state that becomes aware of a requestor who violated the laws or rules governing the appropriate use of prescription data shall notify the state that transmitted the prescription data. [2011, c. 217, §1 (NEW).]

[ 2011, c. 217, §1 (NEW) .]

SECTION HISTORY

2011, c. 217, §1 (NEW).



22 §7264. Technology and security - Article 4

1. Security requirements. The commission shall establish security requirements through rules for the transmission of prescription data.

[ 2011, c. 217, §1 (NEW) .]

2. Open standards for technology infrastructure. The commission shall foster the adoption of open standards for the technology infrastructure that are vendor-neutral and technology-neutral.

[ 2011, c. 217, §1 (NEW) .]

3. Acquisition and operation of technology infrastructure. The commission is responsible for acquisition and operation of the technology infrastructure.

[ 2011, c. 217, §1 (NEW) .]

SECTION HISTORY

2011, c. 217, §1 (NEW).



22 §7265. Funding - Article 5

1. Interstate commission responsible for funding compact. The interstate commission, through its member states, is responsible for providing for the payment of the reasonable expenses for establishing, organizing and administering the operations and activities of the compact.

[ 2011, c. 217, §1 (NEW) .]

2. Interstate commission may collect dues from member states. The interstate commission may levy on and collect annual dues from each member state to cover the cost of operations and activities of the interstate commission and its staff, which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual dues amount must be allocated in an equitable manner and may consist of a fixed fee component as well as a variable fee component based upon a formula to be determined by the interstate commission, which shall promulgate a rule binding upon all member states. Such a formula must take into account factors including but not limited to the total number of practitioners or licensees within a member state. Fees established by the interstate commission may be recalculated and assessed on an annual basis.

[ 2011, c. 217, §1 (NEW) .]

3. Interstate commission may accept nonstate funding. Notwithstanding subsections 1 and 2 and any other provision of law, the interstate commission may accept nonstate funding, including grants, awards and contributions to offset, in whole or in part, the costs of the annual dues required under subsection 2.

[ 2011, c. 217, §1 (NEW) .]

4. Interstate commission may not incur obligations prior to securing funds. The interstate commission may not incur obligations of any kind prior to securing the funds adequate to meet the same. The interstate commission may not pledge the credit of any of the member states, except by and with the authority of the member states.

[ 2011, c. 217, §1 (NEW) .]

5. Interstate commission to keep accurate accounts. The interstate commission shall keep accurate accounts of all receipts and disbursements subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the interstate commission must be audited annually by a certified or licensed public accountant, and the report of the audit must be included in and become part of the annual report of the interstate commission.

[ 2011, c. 217, §1 (NEW) .]

SECTION HISTORY

2011, c. 217, §1 (NEW).



22 §7266. Interstate commission - Article 6

The member states hereby create the Interstate Prescription Monitoring Program Commission to govern the compact. The interstate commission is composed of the member states and not a 3rd-party group or federal agency. The activities of the commission are the formation of public policy and are a discretionary state function. [2011, c. 217, §1 (NEW).]

1. Body corporate. The commission is a body corporate and joint agency of the member states and has all the responsibilities, powers and duties set forth herein and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

[ 2011, c. 217, §1 (NEW) .]

2. Composition. The commission consists of one voting representative from each member state who is that member state's appointed commissioner and who is empowered to determine statewide policy related to matters governed by this compact. The commissioner must be a policy maker within the agency that houses the member state's prescription monitoring program.

[ 2011, c. 217, §1 (NEW) .]

3. Nonvoting advisor. In addition to the commissioner, a member state shall appoint a nonvoting advisor who is a representative of the member state's prescription monitoring program.

[ 2011, c. 217, §1 (NEW) .]

4. Members of interested organizations. In addition to the voting representatives and nonvoting advisor of each member state, the commission may include persons who are not voting representatives, but who are members of interested organizations as determined by the commission.

[ 2011, c. 217, §1 (NEW) .]

5. Each member state entitled to one vote. Each member state represented at a meeting of the commission is entitled to one vote. A majority of the member states constitutes a quorum for the transaction of business, unless a larger quorum is required by the bylaws. A representative may not delegate a vote to another member state. In the event a commissioner is unable to attend a meeting of the commission, the appropriate appointing authority may delegate voting authority to another person from that member state for a specified meeting. The bylaws may provide for meetings of the commission to be conducted by electronic communication.

[ 2011, c. 217, §1 (NEW) .]

6. Meetings. The commission shall meet at least once each calendar year. The chair of the commission may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

[ 2011, c. 217, §1 (NEW) .]

7. Executive committee. The commission shall establish an executive committee, which must include officers, members and others as determined by the bylaws. The executive committee has the power to act on behalf of the commission, with the exception of rulemaking. During periods when the commission is not in session the executive committee shall oversee the administration of the compact, including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as determined necessary.

[ 2011, c. 217, §1 (NEW) .]

8. Committee structure. The commission shall maintain a committee structure for governance in areas including but not limited to policy, compliance, education and technology and shall include specific opportunities for stakeholder input.

[ 2011, c. 217, §1 (NEW) .]

9. Records available to public. The commission's bylaws and rules must establish conditions and procedures under which the commission shall make its information and official records available to the public for inspection or copying. The commission may exempt from disclosure information or official records that would adversely affect personal privacy rights or proprietary interests.

[ 2011, c. 217, §1 (NEW) .]

10. Public notice of meetings; meetings open to public. The commission shall provide public notice of all meetings and all meetings must be open to the public, except as set forth in the rules or as otherwise provided in the compact. The commission may close a meeting, or portion of a meeting, when it determines by a 2/3 vote of the members present that discussions at the open meeting would be likely to:

A. Relate solely to the commission's internal personnel practices and procedures; [2011, c. 217, §1 (NEW).]

B. Concern matters specifically exempted from disclosure by federal and state statute; [2011, c. 217, §1 (NEW).]

C. Concern trade secrets or commercial or financial information that is privileged or confidential; [2011, c. 217, §1 (NEW).]

D. Involve accusing a person of a crime or formally censuring a person; [2011, c. 217, §1 (NEW).]

E. Concern information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy; [2011, c. 217, §1 (NEW).]

F. Concern investigative records compiled for law enforcement purposes; or [2011, c. 217, §1 (NEW).]

G. Specifically relate to the commission's participation in a civil action or other legal proceeding. [2011, c. 217, §1 (NEW).]

[ 2011, c. 217, §1 (NEW) .]

11. Requirements for meeting closed to public. For a meeting or portion of a meeting closed pursuant to subsection 10, the commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemptive provision. The commission shall keep minutes that must fully and clearly describe all matters discussed in a meeting and must provide a full and accurate summary of actions taken and the reasons for those actions, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action must be identified in these minutes. All minutes and documents of a closed meeting must remain under seal, subject to release by a majority vote of the commission.

[ 2011, c. 217, §1 (NEW) .]

SECTION HISTORY

2011, c. 217, §1 (NEW).



22 §7267. Powers and duties of the interstate commission - Article 7

The commission has the following powers and duties: [2011, c. 217, §1 (NEW).]

1. Oversee and maintain technology infrastructure. To oversee and maintain the administration of the technology infrastructure;

[ 2011, c. 217, §1 (NEW) .]

2. Promulgate rules; take all necessary actions to effect goals. To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact, as long as no member state is required to create an advisory committee. The rules have the force and effect of statutory law and are binding in the member states to the extent and in the manner provided in this compact;

[ 2011, c. 217, §1 (NEW) .]

3. Establish process for notification of changes to state law or policies. To establish a process for a member state to notify the commission of changes to that member state's prescription monitoring program statutes, regulations or policies. This subsection applies only to changes that affect the administration of the compact;

[ 2011, c. 217, §1 (NEW) .]

4. Issue advisory opinions. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the compact and the commission's bylaws, rules and actions;

[ 2011, c. 217, §1 (NEW) .]

5. Enforce compliance with compact provisions. To enforce compliance with the compact provisions, the rules promulgated by the interstate commission and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process;

[ 2011, c. 217, §1 (NEW) .]

6. Establish and maintain offices. To establish and maintain one or more offices;

[ 2011, c. 217, §1 (NEW) .]

7. Purchase and maintain insurance and bonds. To purchase and maintain insurance and bonds;

[ 2011, c. 217, §1 (NEW) .]

8. Provide for personnel or services. To borrow, accept, hire or contract for personnel or services;

[ 2011, c. 217, §1 (NEW) .]

9. Establish and appoint committees. To establish and appoint committees including but not limited to an executive committee as required by section 7266, subsection 7;

[ 2011, c. 217, §1 (NEW) .]

10. Appoint officers, employees and agents. To elect or appoint officers, attorneys, employees, agents or consultants and to fix their compensation, define their duties and determine their qualifications and to establish the interstate commission's personnel policies and programs relating to conflicts of interest, rates of compensation and qualifications of personnel;

[ 2011, c. 217, §1 (NEW) .]

11. Seek and accept donations. To seek and accept donations and grants of money, equipment, supplies, materials and services and to use or dispose of them;

[ 2011, c. 217, §1 (NEW) .]

12. Own or lease property. To lease, purchase, accept contributions or donations of or otherwise to own, hold, improve or use any real, personal or mixed property;

[ 2011, c. 217, §1 (NEW) .]

13. Sell or exchange property. To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any real, personal or mixed property;

[ 2011, c. 217, §1 (NEW) .]

14. Establish budget. To establish a budget and make expenditures;

[ 2011, c. 217, §1 (NEW) .]

15. Adopt seal and bylaws. To adopt a seal and bylaws governing the management and operation of the interstate commission;

[ 2011, c. 217, §1 (NEW) .]

16. Report. To report annually to the legislatures, governors and attorneys general of the member states concerning the activities of the interstate commission during the preceding year. These reports must also include any recommendations that may have been adopted by the interstate commission and must be made publicly available;

[ 2011, c. 217, §1 (NEW) .]

17. Coordinate education. To coordinate education, training and public awareness regarding the compact and its implementation and operation;

[ 2011, c. 217, §1 (NEW) .]

18. Maintain books and records. To maintain books and records in accordance with the bylaws;

[ 2011, c. 217, §1 (NEW) .]

19. Perform necessary or appropriate functions. To perform such functions as may be necessary or appropriate to achieve the purposes of the compact; and

[ 2011, c. 217, §1 (NEW) .]

20. Provide for dispute resolution. To provide for dispute resolution among member states.

[ 2011, c. 217, §1 (NEW) .]

SECTION HISTORY

2011, c. 217, §1 (NEW).



22 §7268. Organization and operation of the interstate commission - Article 8

1. Bylaws. The interstate commission shall, by a majority of the members present and voting, within 12 months after the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

A. Establishing the fiscal year of the interstate commission; [2011, c. 217, §1 (NEW).]

B. Establishing an executive committee and such other committees as may be necessary for governing any general or specific delegation of authority or function of the interstate commission; [2011, c. 217, §1 (NEW).]

C. Providing procedures for calling and conducting meetings of the interstate commission and ensuring reasonable notice of each meeting; [2011, c. 217, §1 (NEW).]

D. Establishing the titles and responsibilities of the officers and staff of the interstate commission; and [2011, c. 217, §1 (NEW).]

E. Providing a mechanism for concluding the operations of the interstate commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations. [2011, c. 217, §1 (NEW).]

[ 2011, c. 217, §1 (NEW) .]

2. Officers. The interstate commission shall, by a majority vote of the members present, elect annually from among its members a chair, a vice-chair and a treasurer, each of whom has such authority and duties as may be specified in the bylaws. The chair or, in the chair's absence or disability, the vice-chair shall preside at all meetings of the interstate commission. The officers elected serve without compensation or remuneration from the interstate commission, except that, subject to the availability of budgeted funds, the officers must be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the interstate commission.

[ 2011, c. 217, §1 (NEW) .]

3. Executive committee and staff. The following provisions govern the executive committee and staff.

A. The executive committee has such authority and duties as may be set forth in the bylaws, including but not limited to:

(1) Managing the affairs of the interstate commission in a manner consistent with the bylaws and purposes of the interstate commission;

(2) Overseeing an organizational structure within, and appropriate procedures for, the interstate commission to provide for the administration of the compact; and

(3) Planning, implementing and coordinating communications and activities with other state, federal and local government organizations in order to advance the purpose of the interstate commission. [2011, c. 217, §1 (NEW).]

B. The executive committee may, subject to the approval of the interstate commission, appoint or retain an executive director for such period upon terms and conditions and for compensation as the interstate commission may consider appropriate. The executive director serves as secretary to the interstate commission, but is not a member of the interstate commission. The executive director shall hire and supervise other persons as may be authorized by the interstate commission. [2011, c. 217, §1 (NEW).]

[ 2011, c. 217, §1 (NEW) .]

4. Liability. The interstate commission's executive director and the commission's employees are immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error or omission that occurred or that such person had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, except that such person is not protected from suit or liability for damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of such person.

A. The liability of the interstate commission's executive director and employees or interstate commission representatives, acting within the scope of that person's employment or duties for acts, errors or omissions occurring within the person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees and agents. The interstate commission is considered to be an instrumentality of the states for the purposes of any such action. This subsection may not be construed to protect the person from suit or liability for damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of that person. [2011, c. 217, §1 (NEW).]

B. The interstate commission shall defend the executive director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an interstate commission representative, shall defend the interstate commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, as long as the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of such person. [2011, c. 217, §1 (NEW).]

C. To the extent not covered by the state involved, member state or the interstate commission, the representatives or employees of the interstate commission must be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, as long as the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of such persons. [2011, c. 217, §1 (NEW).]

[ 2011, c. 217, §1 (NEW) .]

SECTION HISTORY

2011, c. 217, §1 (NEW).



22 §7269. Rule-making functions of the interstate commission - Article 9

1. Rule-making authority. The interstate commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding this subsection, in the event the interstate commission exercises its rule-making authority in a manner that is beyond the scope of the purposes of this compact or the powers granted under this compact, such an action by the interstate commission is invalid and has no force or effect. Any rules promulgated by the commission do not override the State's authority to govern prescription drugs or each member state's prescription monitoring program.

[ 2011, c. 217, §1 (NEW) .]

2. Rule-making procedure. Rules must be made pursuant to a rule-making process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000) as amended, as may be appropriate to the operations of the interstate commission.

[ 2011, c. 217, §1 (NEW) .]

3. Judicial review. Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule as long as the filing of such a petition does not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the interstate commission consistent with applicable law and may not find the rule to be unlawful if the rule represents a reasonable exercise of the interstate commission's authority.

[ 2011, c. 217, §1 (NEW) .]

SECTION HISTORY

2011, c. 217, §1 (NEW).



22 §7270. Oversight, enforcement and dispute resolution - Article 10

1. Oversight. The following provisions govern the oversight of the compact.

A. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated under this compact have standing as statutory law but do not override the State's authority to govern prescription drugs or the State's prescription monitoring program. [2011, c. 217, §1 (NEW).]

B. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact that may affect the powers, responsibilities or actions of the interstate commission. [2011, c. 217, §1 (NEW).]

C. The interstate commission is entitled to receive all service of process in any proceeding under paragraph B and has standing to intervene in the proceeding for all purposes. Failure to provide service of process to the interstate commission renders a judgment or order void as to the interstate commission, this compact or promulgated rules. [2011, c. 217, §1 (NEW).]

[ 2011, c. 217, §1 (NEW) .]

2. Default, technical assistance, suspension and termination. If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact or the bylaws or promulgated rules, the interstate commission shall provide written notice to the defaulting state and other member states of the nature of the default, the means of curing the default and any action taken by the interstate commission. The interstate commission shall specify the conditions by which the defaulting state must cure its default. The interstate commission shall provide remedial training and specific technical assistance regarding the default.

A. If the defaulting state fails to cure the default, the defaulting state must be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact are terminated from the effective date of termination. A cure of the default does not relieve the defaulting state of obligations or liabilities incurred during the period of the default. [2011, c. 217, §1 (NEW).]

B. Suspension or termination of membership in the compact may be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate must be given by the interstate commission to the governor of the defaulting state, the majority and minority leaders of the defaulting state's legislature and each of the member states. [2011, c. 217, §1 (NEW).]

C. A defaulting state that has been suspended or terminated is responsible for all dues, obligations and liabilities incurred through the effective date of suspension or termination, including obligations the performance of which extends beyond the effective date of suspension or termination. [2011, c. 217, §1 (NEW).]

D. The interstate commission may not bear costs relating to any state that has been found to be in default or that has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state. [2011, c. 217, §1 (NEW).]

E. The defaulting state may appeal the action of the interstate commission by petitioning the United States District Court for the District of Columbia or the federal district where the interstate commission has its principal offices. The prevailing party must be awarded all costs of such litigation including reasonable attorney's fees. [2011, c. 217, §1 (NEW).]

[ 2011, c. 217, §1 (NEW) .]

3. Dispute resolution. The following provisions govern dispute resolution.

A. The interstate commission shall attempt, upon the request of a member state, to resolve disputes that are subject to the compact and that may arise among member states. [2011, c. 217, §1 (NEW).]

B. The interstate commission shall promulgate rules providing for both mediation and binding dispute resolution as appropriate. [2011, c. 217, §1 (NEW).]

[ 2011, c. 217, §1 (NEW) .]

4. Enforcement. The following provisions govern enforcement of the compact.

A. The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact. [2011, c. 217, §1 (NEW).]

B. The interstate commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its principal offices, to enforce compliance with the provisions of the compact and its promulgated rules and bylaws against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party must be awarded all costs of such litigation including reasonable attorney's fees. [2011, c. 217, §1 (NEW).]

C. The remedies in this subsection are not the exclusive remedies of the interstate commission. The interstate commission may avail itself of any other remedies available under state law or the regulation of a profession. [2011, c. 217, §1 (NEW).]

[ 2011, c. 217, §1 (NEW) .]

SECTION HISTORY

2011, c. 217, §1 (NEW).



22 §7271. Member states, effective date and amendment - Article 11

1. Eligibility for membership in compact. Any state that has enacted prescription monitoring program legislation through statute or regulation is eligible to become a member state of this compact.

[ 2011, c. 217, §1 (NEW) .]

2. Effective upon enactment by at least 6 states. The compact becomes effective and binding upon legislative enactment of the compact into law by no fewer than 6 states. Thereafter it becomes effective and binding on a state upon enactment of the compact into law by that state. The governors of nonmember states or their designees must be invited to participate in the activities of the interstate commission on a nonvoting basis prior to adoption of the compact by all states.

[ 2011, c. 217, §1 (NEW) .]

3. Amendments. The interstate commission may propose amendments to the compact for enactment by the member states. An amendment may not become effective and binding upon the interstate commission and the member states until it is enacted into law by unanimous consent of the member states.

[ 2011, c. 217, §1 (NEW) .]

SECTION HISTORY

2011, c. 217, §1 (NEW).



22 §7272. Withdrawal and dissolution - Article 12

1. Withdrawal. The following provisions govern withdrawal from the compact.

A. Once effective, the compact continues in force and remains binding upon each member state except that a member state may withdraw from the compact by specifically repealing the statute that enacted the compact into law. [2011, c. 217, §1 (NEW).]

B. Withdrawal from this compact must be by the enactment of a statute repealing the compact, but may not take effect until one year after the effective date of that statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other member state. [2011, c. 217, §1 (NEW).]

C. The withdrawing state shall immediately notify the chair of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt of notice. [2011, c. 217, §1 (NEW).]

D. The withdrawing state is responsible for all dues, obligations and liabilities incurred through the effective date of withdrawal, including obligations the performance of which extends beyond the effective date of withdrawal. [2011, c. 217, §1 (NEW).]

E. Reinstatement following withdrawal of a member state occurs upon the withdrawing state's reenacting the compact or upon such later date as determined by the interstate commission. [2011, c. 217, §1 (NEW).]

[ 2011, c. 217, §1 (NEW) .]

2. Dissolution of the compact. The following provisions govern dissolution of the compact.

A. This compact dissolves effective upon the date of the withdrawal or default of the member state that reduces the membership in the compact to one member state. [2011, c. 217, §1 (NEW).]

B. Upon the dissolution of this compact, the compact becomes void and is of no further force or effect, and the business and affairs of the interstate commission must be concluded and surplus funds must be distributed in accordance with the bylaws. [2011, c. 217, §1 (NEW).]

[ 2011, c. 217, §1 (NEW) .]

SECTION HISTORY

2011, c. 217, §1 (NEW).



22 §7273. Severability and construction - Article 13

1. Severable. The provisions of this compact are severable, and if any phrase, clause, sentence or provision is determined unenforceable, the remaining provisions of the compact are enforceable.

[ 2011, c. 217, §1 (NEW) .]

2. Liberally construed. The provisions of this compact must be liberally construed to effectuate its purposes.

[ 2011, c. 217, §1 (NEW) .]

3. Concurrent applicability. Nothing in this compact may be construed to prohibit the applicability of other interstate compacts to which the states are members.

[ 2011, c. 217, §1 (NEW) .]

SECTION HISTORY

2011, c. 217, §1 (NEW).



22 §7274. Binding effect of compact and other laws - Article 14

1. Other laws. Nothing in this compact prevents the enforcement of any other law of a member state that is not inconsistent with this compact. All member states' laws conflicting with this compact are superseded to the extent of the conflict.

[ 2011, c. 217, §1 (NEW) .]

2. Binding effect of compact. All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the member states.

A. All agreements between the interstate commission and the member states are binding in accordance with their terms. [2011, c. 217, §1 (NEW).]

B. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, the provision is ineffective to the extent of the conflict with the constitutional provision in question in that member state. [2011, c. 217, §1 (NEW).]

[ 2011, c. 217, §1 (NEW) .]

SECTION HISTORY

2011, c. 217, §1 (NEW).












Subtitle 5: IN-HOME AND COMMUNITY SUPPORT SERVICES FOR ADULTS WITH LONG-TERM CARE NEEDS

Chapter 1621: GENERAL PROVISIONS

22 §7301. Legislative intent

1. Findings. The Legislature finds that:

A. In-home and community support services have not been sufficiently available to many adults with long-term care needs; [1981, c. 511, §1 (NEW).]

B. Many adults with long-term care needs are at risk of being or already have been placed in institutional settings, because in-home and community support services or funds to pay for these services have not been available to them; [1981, c. 511, §1 (NEW).]

C. In some instances placement of adults with long-term care needs in institutional settings can result in emotional and social problems for these adults and their families; [2009, c. 279, §2 (AMD).]

D. For many adults with long-term care needs, it is less costly for the State to provide in-home and community support services than it is to provide care in institutional settings; [2009, c. 279, §2 (AMD).]

E. The majority of adults with long-term care needs have indicated a preference to remain in their own homes and in community settings rather than having their needs met in institutional settings; [2009, c. 279, §2 (NEW).]

F. For many adults with long-term care needs and their families, the process to identify and secure appropriate services may be confusing and difficult to navigate; and [2009, c. 279, §2 (NEW).]

G. A sustainable system of long-term care to meet the needs of citizens must emphasize in-home and community support services that capitalize upon personal and family responsibility. [2009, c. 279, §2 (NEW).]

[ 2009, c. 279, §2 (AMD) .]

2. Policy. The Legislature declares that it is the policy of this State, with regard to in-home and community support services:

A. To increase the availability of long-term care services that are consumer-driven, optimize individual choice and autonomy and maximize physical health, mental health, functional well-being and independence for adults with long-term care needs through high-quality services and supports in settings that reflect the needs and choices of consumers and that are delivered in the most flexible, innovative and cost-effective manner; [2009, c. 279, §2 (AMD); 2009, c. 420, §1 (AMD).]

B. That the priority recipients of in-home and community support services, pursuant to this subtitle, must be adults with long-term care needs who are at the greatest risk without needed in-home and community support services; [2009, c. 279, §2 (AMD); 2009, c. 420, §1 (AMD).]

C. That a variety of agencies, facilities and individuals must be encouraged to provide in-home and community support services and to increase the percentages of adults with long-term care needs receiving in-home and community support services provided by persons who are employed as personal care assistants or direct support aides or by other providers. For the purposes of this paragraph, "direct support aide" means a personal care worker or direct support worker who provides a range of services, including personal daily living supports, health supports and community supports, to adults with long-term care needs; [2009, c. 546, §1 (AMD).]

D. To promote and encourage public and private partnerships among a variety of agencies, facilities and individuals; [2009, c. 279, §2 (NEW); 2009, c. 420, §1 (NEW).]

E. To support the roles of family caregivers and a qualified workforce in the effort to streamline and facilitate access to high-quality services in the least restrictive and most integrated settings; and [2009, c. 279, §2 (NEW); 2009, c. 420, §1 (NEW).]

F. To establish the most efficient and cost-effective system for delivering a broad array of long-term care services. [2009, c. 546, §2 (RPR).]

[ 2009, c. 546, §§1, 2 (AMD) .]

SECTION HISTORY

1981, c. 511, §1 (NEW). 2009, c. 279, §2 (AMD). 2009, c. 420, §1 (AMD). 2009, c. 546, §§1, 2 (AMD).



22 §7302. Definitions

As used in this subtitle, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 511, §1 (NEW).]

1. Adults with long-term care needs. "Adults with long-term care needs" means adults who have physical or mental limitations which restrict their ability to carry out activities of daily living and impede their ability to live independently, or who are at risk of being, or who already have been, placed inappropriately in an institutional setting.

[ 1981, c. 511, §1 (NEW) .]

1-A. Activities of daily living. "Activities of daily living" means activities as defined in federal and state rules including those essential to a person's daily living including: eating and drinking; bathing and hygiene; dressing, including putting on and removing prostheses and clothing; toileting, including toilet or bedpan use, ostomy or catheter care, clothing changes and cleaning related to toileting; locomotion or moving between locations within a room or other areas, including with the use of a walker or wheelchair; transfers or moving to and from a bed, chair, couch, wheelchair or standing position; and bed mobility or positioning a person's body while in bed, including turning from side to side.

[ 2009, c. 279, §3 (NEW) .]

2. Agreement. "Agreement" means a contract, grant or other method of payment.

[ 1981, c. 511, §1 (NEW) .]

3. Commissioner. "Commissioner" means the Commissioner of Health and Human Services.

[ 1981, c. 511, §1 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

3-A. Consumer. "Consumer" means a person eligible for services under this subtitle.

[ 2009, c. 279, §3 (NEW) .]

3-B. Consumer assessment. "Consumer assessment" means an evaluation of the functional capacity of an individual to live independently given appropriate supports with activities of daily living and instrumental activities of daily living or through the provision of information about service options that are available to meet the individual's needs.

[ 2009, c. 279, §3 (NEW) .]

4. Department. "Department" means the Department of Health and Human Services.

[ 1981, c. 511, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

5. In-home and community support services. "In-home and community support services" means health and social services and other assistance required to enable adults with long-term care needs to remain in their places of residence. These services include, but are not limited to, self-directed care services; medical and diagnostic services; professional nursing; physical, occupational and speech therapy; dietary and nutrition services; home health aide services; personal care assistance services; companion and attendant services; handyman, chore and homemaker services; respite care; hospice care; counseling services; transportation; small rent subsidies; various devices that lessen the effects of disabilities; and other appropriate and necessary social services.

[ 2009, c. 652, Pt. A, §32 (RPR) .]

6. Institutional settings. "Institutional settings" means residential care facilities, licensed pursuant to chapter 1664; intermediate care and skilled nursing facilities and units and hospitals, licensed pursuant to chapter 405; and state institutions for individuals who have a mental illness or who have intellectual disabilities or autism or other related conditions.

[ 2011, c. 542, Pt. A, §46 (AMD) .]

6-A. Instrumental activities of daily living. "Instrumental activities of daily living" means the activities as defined in federal and state rules including those essential, nonmedical tasks that enable the consumer to live independently in the community, including light housework, preparing meals, taking medications, shopping for groceries or clothes, using the telephone, managing money and other similar activities.

[ 2009, c. 279, §3 (NEW) .]

7. Personal care assistance services. "Personal care assistance services" means services required by an adult with long-term care needs to achieve greater physical independence, which may be self-directed and include, but are not limited to:

A. Routine bodily functions, such as bowel or bladder care; [1981, c. 511, §1 (NEW).]

B. Dressing; [1981, c. 511, §1 (NEW).]

C. Preparation and consumption of food; [1981, c. 511, §1 (NEW).]

D. Moving in and out of bed; [1981, c. 511, §1 (NEW).]

E. Routine bathing; [1981, c. 511, §1 (NEW).]

F. Ambulation; and [1981, c. 511, §1 (NEW).]

G. Activities of daily living and instrumental activities of daily living. [2009, c. 279, §3 (AMD).]

[ 2009, c. 279, §3 (AMD) .]

8. Personal care assistant. "Personal care assistant" means an individual who has completed a training course of at least 40 hours, which includes, but is not limited to, instruction in basic personal care procedures, such as those listed in subsection 7, first aid and handling of emergencies; or an individual who meets competency requirements, as determined by the department or its designee; or, if providing service to a consumer receiving self-directed attendant services under chapter 1622, a person approved by the consumer or the consumer's surrogate as being able to competently assist in the fulfillment of the personal care assistance services outlined in the consumer's plan of care. Nothing in Title 32, chapter 31, may be interpreted to require that a personal care assistant be licensed under that chapter or supervised by a person licensed under that chapter.

[ 2009, c. 279, §3 (AMD) .]

9. Provider. "Provider" means any entity, agency, facility or individual who offers or plans to offer any in-home or community support services or institutionally based long-term care services.

[ 2009, c. 279, §3 (AMD) .]

9-A. Qualified providers. "Qualified providers" means community-based agencies or a network of agencies with the organizational and administrative capacity to administer and monitor an array of in-home and community support services that will promote choice and portability with an emphasis on coordinating and implementing the services in the consumer's plan of care.

[ 2009, c. 279, §3 (NEW) .]

9-B. Self-directed care services. "Self-directed care services" means services procured and directed by the consumer or the consumer's surrogate that allow the consumer to reenter or remain in the community and to maximize independent living opportunities. "Self-directed care services" includes the hiring, firing, training and supervision of personal care assistants to assist with activities of daily living and instrumental activities of daily living.

[ 2009, c. 279, §3 (NEW) .]

10. Severe disability. "Severe disability" means a disability that results in persons having severe, chronic physical, sensory or cognitive limitations that restrict their ability to carry out activities of daily living and to live independently.

[ 2009, c. 279, §3 (AMD) .]

11. Surrogate. "Surrogate" means an unpaid agent of a consumer designated to assist with the management of the tasks associated with in-home and community support services.

[ 2009, c. 279, §3 (NEW) .]

SECTION HISTORY

1981, c. 511, §1 (NEW). 1987, c. 845, §1 (AMD). 1989, c. 332, (AMD). 2001, c. 596, §B10 (AMD). 2001, c. 596, §B25 (AFF). 2003, c. 689, §§B6,7 (REV). 2009, c. 279, §3 (AMD). 2009, c. 420, §2 (AMD). 2009, c. 652, Pt. A, §32 (AMD). 2011, c. 542, Pt. A, §46 (AMD).



22 §7303. Programs; rules

1. Programs required. The department shall establish and administer, pursuant to this subtitle, programs of in-home and community support services for adults with long-term care needs, by itself or in cooperation with the Federal Government.

An adult with long-term care needs, who applies for services under any such program, is entitled to receive the services, provided that the department has determined that the adult is eligible and provided that sufficient funds are available pursuant to this subtitle to pay for the services.

[ 1981, c. 511, §1 (NEW) .]

2. Rules. The department shall promulgate such rules, including rules that specify the criteria to be used in ranking proposals, as may be necessary for the effective administration of any programs of in-home and community support services pursuant to this subtitle, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. In the development of such rules, the department shall consult with consumers, representatives of consumers or providers of in-home and community support services.

[ 1981, c. 511, §1 (NEW) .]

SECTION HISTORY

1981, c. 511, §1 (NEW).



22 §7304. Delivery of services

1. Staff; providers. In order to provide in-home and community support services, the department may use its own staff and its designees and enter into agreements with providers.

[ 1981, c. 511, §1 (NEW) .]

2. Agreement. Each agreement shall specify, among other things, the types of in-home and community support services to be provided, the cost of the services, the method of payment and the criteria to be used for evaluating the provisions of services.

[ 1981, c. 511, §1 (NEW) .]

3. Proposals. The department shall solicit proposals from providers who would like to provide in-home and community support services, pursuant to this subtitle. Providers shall submit proposals in such form and manner as may be required by the department. The department shall select proposals according to rankings based on the criteria developed pursuant to section 7303, subsection 2.

[ 1981, c. 511, §1 (NEW) .]

SECTION HISTORY

1981, c. 511, §1 (NEW).



22 §7305. Funds

1. Federal and private funds. The department may apply for and use any federal or private funds and other support which become available to carry out any program of in-home and community support services.

[ 1981, c. 511, §1 (NEW) .]

2. Fee scale. The department shall develop, whenever practicable, sliding fee scales for in-home and community support services provided pursuant to this subtitle.

[ RR 1991, c. 2, §86 (COR) .]

3. Vouchers. The department may, through the use of vouchers, make payments directly to adults with long-term care needs to enable them to purchase in-home and community support services pursuant to this subtitle.

[ 1981, c. 511, §1 (NEW) .]

4. Distribution. The department shall disburse funds, pursuant to this subtitle, in a manner that ensures, to the extent practicable, equitable distribution of services among adults with long-term care needs and among the various regions of the State.

[ 1981, c. 511, §1 (NEW) .]

SECTION HISTORY

1981, c. 511, §1 (NEW). RR 1991, c. 2, §86 (COR).



22 §7306. Demonstration projects

The department may initiate demonstration projects to test new ways of providing in-home and community support services, including, but not limited to, projects which test the ability of hospitals, skilled nursing facilities or intermediate care facilities to provide these services. [1981, c. 511, §1 (NEW).]

SECTION HISTORY

1981, c. 511, §1 (NEW).



22 §7307. Relatives as providers

The department may not refuse to pay a relative of an adult with long-term care needs for the provision of in-home and community support services or personal care assistance services if the relative is qualified to provide the service and the payment is not prohibited by federal law or regulation. [1989, c. 714, (NEW).]

SECTION HISTORY

1989, c. 714, (NEW).



22 §7308. Respite Care Fund

The department shall administer the Respite Care Fund for the purpose of providing short-term respite care for persons with Alzheimer's disease and other dementias. This respite care may include short-term in-home care, nursing or residential care facility stays, hospital or adult day care or home modifications. The department also may use the fund to carry out the purposes of the National Family Caregiver Support Program. [2001, c. 487, §1 (AMD).]

SECTION HISTORY

1989, c. 875, §E42 (NEW). 2001, c. 487, §1 (AMD).



22 §7309. In-home providers (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 387, §1 (NEW). MRSA T. 22, §7309 (RP).






Chapter 1622: COORDINATED IN-HOME AND COMMUNITY SUPPORT SERVICES FOR THE ELDERLY AND ADULTS WITH DISABILITIES

22 §7311. Program established

By July 1, 2010, the department shall establish a coordinated program, referred to in this chapter as "the program," of in-home and community support services that are available under state-funded and MaineCare-funded programs for adults with long-term care needs who are eligible for services from qualified providers pursuant to this subtitle. The program must have a unified system for intake and eligibility determination for all consumers, regardless of diagnosis, type of disability or demographic factors, including age, using the multidisciplinary teams pursuant to section 7323, consumer assessment and the development of plans of care that take into consideration the consumer's living arrangement, informal supports and services provided by other public or private funding sources to ensure nonduplication of services for consumers. [2009, c. 279, §4 (NEW).]

SECTION HISTORY

2009, c. 279, §4 (NEW).



22 §7312. Rules

The department shall adopt rules as necessary for the effective administration of the program pursuant to this chapter, in accordance with the Maine Administrative Procedure Act. In the development of such rules, the department shall consult with consumers, representatives of consumers and providers. Rules adopted pursuant to this section are major substantive rules as defined by Title 5, chapter 375, subchapter 2-A. [2009, c. 279, §4 (NEW).]

SECTION HISTORY

2009, c. 279, §4 (NEW).






Chapter 1622-A: CONSOLIDATION OF LONG-TERM CARE SERVICES

22 §7316. Consolidation of long-term care services

Beginning July 1, 2012, all long-term care services provided directly or indirectly under the MaineCare program or other state-funded programs by the department under this Title must be combined into one program, referred to in this chapter as "the program," with a single set of rules, coordinated criteria for assessment and qualifications and a single budget. [2011, c. 422, §1 (NEW).]

SECTION HISTORY

2011, c. 422, §1 (NEW).



22 §7317. In-home and community support services; nursing facility services

In-home and community support services and nursing facility services must be provided under the program, giving priority to expenditures that serve first those consumers with the greatest needs and the lowest service costs in accordance with the provisions of this section. [2011, c. 422, §1 (NEW).]

1. Intake and eligibility assessment. The department shall develop for the program a single system for intake and eligibility determination for all consumers, regardless of diagnosis, type of disability or age or other demographic factors, using the multidisciplinary teams designated by the commissioner pursuant to section 7323. The intake process, application and forms must be standardized despite differences in the criteria for eligibility for services under different provisions of the MaineCare program state plan or federally approved waiver under Medicaid or under state-funded services.

[ 2011, c. 422, §1 (NEW) .]

2. Needs assessment. The department shall assess a consumer for benefits determination periodically, as appropriate to the consumer, based on assessments of functional, health care and financial needs performed by an agency that is available to the consumer for case management services but that does not directly or indirectly provide in-home and community support services or nursing facility services. The assessment of the consumer’s functional, health care and financial needs for in-home and community support services and nursing facility services must include a medical evaluation conducted by the consumer’s primary care provider or health care specialist, as appropriate, and an evaluation by the department of the requirements for personal care assistant services and the hours of service necessary to maintain the consumer in a home-based or community-based setting.

[ 2011, c. 422, §1 (NEW) .]

3. Benefits determination; service delivery model selection. Once the needs assessment under subsection 2 has been completed for a consumer, the department shall determine the benefits that are available for the consumer and the consumer may choose which services to purchase. The consumer may select service delivery through the following models: the model in which the consumer directs the consumer's care and employs the persons who provide care, with or without a surrogate or unpaid representative to assist the consumer; the agency model in which an agency directs the consumer's care and employs the persons who provide care; and the residential care model or nursing facility care model. If a consumer does not indicate a preference of service delivery model, the department shall assign the consumer to a self-directed model of in-home and community support services unless self-direction is determined to be inappropriate for the consumer.

[ 2011, c. 422, §1 (NEW) .]

4. Plan of care. The department shall develop and authorize a plan of care for each consumer determined to be eligible under this chapter or Title 34-B, chapter 5, subchapter 3, article 2. The plan of care must be based on the needs assessment under subsection 2 and must be designed to meet the needs of the consumer identified in the assessment, giving consideration to the consumer’s living arrangement and informal supports and, to avoid duplication of services, services provided by other private and public funding sources.

[ 2011, c. 422, §1 (NEW) .]

5. Transitional facilities and services. The program must provide a consumer with transitional facilities and services to assist with changing functional needs and health care status.

[ 2011, c. 422, §1 (NEW) .]

6. Nursing facility diversion. The program must include a nursing facility diversion component to encourage the use of facilities and services consistent with the consumer’s needs assessment under subsection 2 and as chosen by the consumer under subsection 3.

[ 2011, c. 422, §1 (NEW) .]

7. Reimbursement. The program must provide reimbursement for skilled nursing care and in-home and community support services based on a uniform rate-setting process that is consistent across types of care and services, that reduces administrative costs and that is realistic regarding access to care and services. The process must set aside a fixed percentage of the rate for wages and benefits of the direct-care workers.

[ 2011, c. 422, §1 (NEW) .]

8. Implementation. In implementing the program the department shall:

A. Establish best practices training standards in a common module-based format with standard designations for direct-care workers; [2011, c. 422, §1 (NEW).]

B. Create structures for service delivery that apply to all types of payors; [2011, c. 422, §1 (NEW).]

C. Promote the use of assistive technology; [2011, c. 422, §1 (NEW).]

D. Integrate the delivery of skilled nursing care and personal care and services; [2011, c. 422, §1 (NEW).]

E. Establish a system to designate qualified providers who must:

(1) Provide the full range of services in the self-directed and agency models under subsection 3;

(2) Have the organizational and administrative capacity to administer and monitor a complete range of in-home and community support services, including, but not limited to, serving as a resource regarding service options, coordinating and implementing consumer services, ensuring the services are delivered, providing skills training, responding to questions and problems, performing administrative services, ensuring compliance with policies and performing utilization review functions; and

(3) Submit proposals for coordinated in-home and community support services in response to a solicitation for proposals to qualified provider agencies from the department, in the form and manner required by the department as specified in rules. Rules adopted pursuant to this subparagraph are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A; [2011, c. 422, §1 (NEW).]

F. Promote consumer choice by investing in needed care and services that consumers choose; and [2011, c. 422, §1 (NEW).]

G. Develop expanded financing options to encourage private investment in residential care and nursing facilities. [2011, c. 422, §1 (NEW).]

[ 2011, c. 422, §1 (NEW) .]

SECTION HISTORY

2011, c. 422, §1 (NEW).






Chapter 1623: IN-HOME AND COMMUNITY SUPPORT SERVICES FOR THE ELDERLY AND OTHER ADULTS AT RISK OF INAPPROPRIATE PLACEMENT IN INSTITUTIONAL SETTINGS

22 §7321. Program established

The department shall establish and administer a program of in-home and community support services for adults with long-term care needs who are eligible for these services pursuant to section 7322. [1981, c. 511, §1 (NEW).]

SECTION HISTORY

1981, c. 511, §1 (NEW).



22 §7322. Eligibility

An adult with long-term care needs is eligible for in-home and community support services under this chapter if the department or its designee determines that the adult: [1981, c. 511, §1 (NEW).]

1. Inappropriate placement. Is at risk of being or already has been placed inappropriately in an institutional setting;

[ 1981, c. 511, §1 (NEW) .]

2. Need for services. Has a need for in-home and community support services; and

[ 1981, c. 511, §1 (NEW) .]

3. Income and support. Has no or insufficient personal income or other support from public services, family members and neighbors.

[ 1981, c. 511, §1 (NEW) .]

SECTION HISTORY

1981, c. 511, §1 (NEW).



22 §7323. Multidisciplinary teams

1. Team designation. The commissioner shall designate several multidisciplinary teams throughout the State to assist the department with evaluations of adults with long-term care needs.

[ 1981, c. 511, §1 (NEW) .]

2. Membership. Each multidisciplinary team must include at least one social services' professional or health care professional and, whenever possible, the adult with long-term care needs and a family or designated representative.

[ 1997, c. 734, §3 (AMD) .]

3. Duties. For each adult with long-term care needs evaluated by a multidisciplinary team, the team shall assist the department to:

A. Determine the eligibility of the adult for in-home and community support services; [1981, c. 511, §1 (NEW).]

B. Develop a plan of services for the adult, in cooperation with the probable providers of the services, whenever such providers are not members of the team; [1981, c. 511, §1 (NEW).]

C. Arrange for the provision of the needed services; [1981, c. 511, §1 (NEW).]

D. Reevaluate the adult periodically to determine his continuing need for the services; and [1981, c. 511, §1 (NEW).]

E. Consult when possible with the adult's attending physician, if any. [1981, c. 511, §1 (NEW).]

[ 1981, c. 511, §1 (NEW) .]

SECTION HISTORY

1981, c. 511, §1 (NEW). RR 1991, c. 2, §87 (COR). 1997, c. 734, §3 (AMD).






Chapter 1625: PERSONAL CARE ASSISTANCE SERVICES FOR SEVERELY PHYSICALLY DISABLED ADULTS

22 §7341. Program established (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 511, §1 (NEW). 1993, c. 708, §I2 (RP).



22 §7342. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 511, §1 (NEW). 1985, c. 34, §4 (AMD). 1987, c. 845, §2 (AMD). 1993, c. 410, §I15 (AMD). 1993, c. 708, §I2 (RP).



22 §7343. Evaluation teams (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 511, §1 (NEW). 1987, c. 845, §3 (AMD). 1993, c. 708, §I2 (RP).









Subtitle 6: FACILITIES FOR CHILDREN AND ADULTS

Chapter 1661: GENERAL PROVISIONS

22 §7701. Definitions

1. Children. As used in this subtitle, the word "children" means persons who are not related by blood or marriage to, or who have not been legally adopted by, the licensee or administrator of any facility, defined in section 8101, 8201 or 8301-A, that provides services to these children.

[ 1997, c. 494, §4 (AMD); 1997, c. 494, §15 (AFF) .]

2. Facility. As used in this subtitle, the word "facility" means any of the places defined in section 8001, 8101, 8201 or 8301-A, subsection 1-A, paragraph B.

[ 2001, c. 645, §2 (AMD) .]

3. Abuse or neglect. For purposes of section 7703, "abuse or neglect," in the case of children refers to the definition found in section 4002, subsection 1. In the case of adults, "abuse" and "neglect" refers to the definitions found in section 3472, subsections 1 and 11, and also incorporates exploitation, as defined in section 3472, subsection 9.

[ 1985, c. 437, §3 (NEW) .]

4. Division. As used in section 7707, "division" means the Department of Health and Human Services, Division of Licensing and Regulatory Services.

[ 2015, c. 278, §1 (NEW) .]

5. Reportable incident. As used in section 7707, "reportable incident" means:

A. A child's death that occurs while the child is in the care of an entity required to report under section 7707, subsection 1; and [2015, c. 278, §1 (NEW).]

B. An injury or trauma to a child that occurs while the child is in the care of an entity required to report under section 7707, subsection 1 and results in the transportation of the child to a hospital by emergency medical services personnel. [2015, c. 278, §1 (NEW).]

[ 2015, c. 278, §1 (NEW) .]

SECTION HISTORY

1975, c. 719, §6 (NEW). 1985, c. 437, §3 (AMD). 1989, c. 502, §A80 (AMD). 1997, c. 494, §§4,5 (AMD). 1997, c. 494, §15 (AFF). 2001, c. 645, §2 (AMD). 2015, c. 278, §1 (AMD).



22 §7702. Violation; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 719, §6 (NEW). 1981, c. 309, §1 (AMD). 1983, c. 691, §1 (AMD). 1987, c. 389, §1 (AMD). 1987, c. 774, §3 (AMD). 1997, c. 494, §6 (AMD). 1997, c. 494, §15 (AFF). 1999, c. 363, §2 (RP).



22 §7702-A. Violations; penalties

1. Criminal penalties. Except as otherwise provided by law, a person who violates any provision of this subtitle commits a Class E crime.

[ 1999, c. 363, §3 (NEW) .]

2. Civil penalties. The following penalties apply to the following violations:

A. A person who violates section 7703 or 8603 or rules adopted pursuant to those sections commits a civil violation for which a fine of not more than $500 may be adjudged. [2003, c. 452, Pt. K, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates rules governing child-to-staff ratios adopted under section 8302-A, subsection 1, paragraph A or subsection 2, paragraph G commits a civil violation for which a fine of not more than $500 per incident or $500 per number of children above the limitation set by rule, or both, may be adjudged. [2003, c. 452, Pt. K, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. K, §27 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Licensure provisions. A person who violates the following sections or rules adopted pursuant to those sections is subject to the sanctions provided for under the rules of licensure applicable to the facility, child care facility or family child care provider:

A. Section 7801, subsection 1, paragraph A; [1999, c. 363, §3 (NEW).]

B. Section 8301-A; or [1999, c. 363, §3 (NEW).]

C. Section 8302-A, subsection 1, paragraphs B to I and subsection 2, paragraphs A to F and H to J. [1999, c. 363, §3 (NEW).]

[ 2005, c. 530, §6 (AMD) .]

4. Dedicated funds. Fines and forfeitures adjudged under this section are payable to the Purchased Social Services Other Special Revenue account.

[ 1999, c. 363, §3 (NEW) .]

SECTION HISTORY

1999, c. 363, §3 (NEW). 2003, c. 452, §K27 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 530, §6 (AMD).



22 §7702-B. Operating without a license or certificate; violations; penalties

1. License or certificate required. A person, firm, partnership, association, corporation or other entity may not, without first obtaining a license:

A. Manage or operate a long-term care facility as defined in chapter 1666-B; [2007, c. 324, §5 (NEW).]

B. Operate a child care facility as defined in section 8301-A, subsection 1-A, paragraph B; or [2007, c. 324, §5 (NEW).]

C. Operate as a family child care provider as defined in section 8301-A, subsection 1-A, paragraph C. [2007, c. 324, §5 (NEW).]

[ 2007, c. 324, §5 (NEW) .]

2. Civil penalties. A person, firm, partnership, association, corporation or other entity who violates subsection 1 commits a civil violation and is subject to a civil penalty of not less than $500 nor more than $10,000 per day. Each day of violation constitutes a separate offense.

[ 2007, c. 324, §5 (NEW) .]

3. Injunctive relief. Notwithstanding any other remedies provided by law, the Office of the Attorney General may seek an injunction to require compliance with the provisions of subsection 1.

[ 2007, c. 324, §5 (NEW) .]

4. Enforcement. The Office of the Attorney General may file a complaint with the District Court seeking civil penalties or injunctive relief or both for violations of subsection 1.

[ 2007, c. 324, §5 (NEW) .]

5. Jurisdiction. The District Court has jurisdiction pursuant to Title 4, section 152 for violations of subsection 1.

[ 2007, c. 324, §5 (NEW) .]

6. Burden of proof. The burden is on the department to prove, by a preponderance of the evidence, that the alleged violations of subsection 1 occurred.

[ 2007, c. 324, §5 (NEW) .]

7. Right of entry. To inspect the premises of a long-term care facility, child care facility or family child care provider that the department knows or believes is being operated without a license or certificate, the department may enter only with the permission of the owner or person in charge or with an administrative inspection warrant issued pursuant to the Maine Rules of Civil Procedure, Rule 80E by the District Court, authorizing entry and inspection.

[ 2007, c. 324, §5 (NEW) .]

8. Administrative inspection warrant. The department and a duly designated officer or employee of the department have the right to enter upon and into the premises of an unlicensed long-term care facility or child care facility or an uncertified family child care provider with an administrative inspection warrant issued pursuant to the Maine Rules of Civil Procedure, Rule 80E by the District Court at a reasonable time and, upon demand, have the right to inspect and copy any books, accounts, papers, records and other documents in order to determine the state of compliance with subsection 1. Pursuant to the Maine Rules of Civil Procedure, Rule 80E the department's right of entry and inspection may extend to any premises and documents of a person, firm, partnership, association, corporation or other entity that the department has reason to believe is operating without a license or a certificate.

[ 2007, c. 324, §5 (NEW) .]

9. Noninterference. An owner or person in charge of an unlicensed long-term care facility or child care facility or an uncertified family child care provider may not interfere with or prohibit the interviewing by the department of residents or consumers of services.

[ 2007, c. 324, §5 (NEW) .]

10. Violation of injunction. A person, firm, partnership, association, corporation or other entity that violates the terms of an injunction issued under this section shall pay to the State a fine of not less than $500 nor more than $10,000 for each violation. Each day of violation constitutes a separate offense. In an action brought by the Office of the Attorney General against a person, firm, partnership, association, corporation or other entity for violating the terms of an injunction under this section, the District Court may make the necessary orders or judgments regarding violation of the terms of the injunction.

In an action under this section, when a permanent injunction has been issued, the District Court may order the person, firm, partnership, association, corporation or other entity against which the permanent injunction is issued to pay to the General Fund the costs of the investigation of that person, firm, partnership, association, corporation or other entity by the Office of the Attorney General and the costs of suit, including attorney's fees.

[ 2007, c. 324, §5 (NEW) .]

11. Rules. The department shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 324, §5 (NEW) .]

SECTION HISTORY

2007, c. 324, §5 (NEW).



22 §7703. Records; disclosure

1. Records. Except as otherwise provided by law and this section, any records that are made, acquired or retained by the department in connection with its responsibilities under this subtitle shall be available to the public.

[ 1983, c. 691, §2 (NEW) .]

2. Confidential information. Except as provided in subsections 3 and 4, confidential information may not be released without a court order or a written release from the person about whom the confidential information has been requested. The following information is confidential:

A. Information that identifies, directly or indirectly, a recipient of services of the facility, a client of the facility or the client's family or custodian, except when the family member or custodian is an owner or operator of the facility; [2007, c. 324, §6 (AMD).]

B. Notwithstanding sections 3474 and 4008, any information gathered in the course of an investigation of neglect or abuse, except a statement indicating whether or not a report of abuse or neglect has been received, the nature of the alleged abuse or neglect and the conclusion reached by the department, if any; [1983, c. 691, §2 (NEW).]

C. Information that identifies, directly or indirectly, a reference, complainant or reporter of suspected abuse or neglect; [2007, c. 324, §6 (AMD).]

D. Information pertaining to the adoption of an individual; [2007, c. 324, §6 (AMD).]

E. Information about the private life of a person, other than an owner, operator or employee of a facility, in which there is no legitimate public interest and that would be offensive to a reasonable person, if disclosed, except as provided in paragraph F; [2007, c. 324, §6 (AMD).]

F. Information about the private life of a person who has applied for a license or approval or is or has been licensed or approved as an adult foster home, licensed pursuant to chapter 1663, and family foster home as defined in section 8101, subsection 3, in which there is no legitimate public interest and that would be offensive to a reasonable person, if disclosed; and [2007, c. 324, §6 (AMD).]

G. Information that identifies, directly or indirectly, a reference, complainant or reporter of suspected licensing violations. [2007, c. 324, §6 (NEW).]

Within the department, confidential information must be available to and used by appropriate departmental personnel and legal counsel in carrying out their various functions. Nothing in this section may prevent the release of statistical information regarding the population of the facility by diagnosis or other classification, as long as it does not directly or indirectly identify the clients or recipients of services of the facility.

[ 2007, c. 324, §6 (AMD) .]

3. Optional disclosure of confidential information. Relevant information made confidential by subsection 2 may be released to the following:

A. An agency investigating a report of child or adult abuse or neglect when the investigation is authorized by law or by an agreement with the department; [1983, c. 691, §2 (NEW).]

B. A physician treating a child or adult whom he reasonably suspects may be abused or neglected; [1983, c. 691, §2 (NEW).]

C. A person, the parent or guardian of a minor, or the guardian of an incapacitated adult named in a record, provided that the identity of any reference, complainant, reporter of suspected abuse or neglect or other person is protected when appropriate; [1983, c. 691, §2 (NEW).]

D. A person having the legal responsibility or authorization to educate, care for, evaluate, treat or supervise a client or recipient of services of the facility. This shall include a member of a treatment team or group convened to plan for or treat a person named in a record, provided that the identity of any reference, complainant, reporter of suspected abuse or neglect or other person is protected, when appropriate; [1983, c. 691, §2 (NEW).]

E. Any person engaged in bona fide research, provided that no personally identifying information is made available, unless it is essential to the research and the commissioner or his designee gives prior approval. If the researcher desires to contact a subject of a record, the subject's consent shall be obtained by the department prior to the contact; [1983, c. 691, §2 (NEW).]

F. Any agency involved in approving homes for the placement of children, provided that the identity of any reference, complainant, reporter of suspected abuse or neglect or other person is protected, when appropriate; [1983, c. 691, §2 (NEW).]

G. An individual seeking to place a child or adult in a particular facility with protection for the identity of any reference, complainant, reporter of suspected abuse or neglect or other person, when appropriate; [1987, c. 714, §8 (AMD).]

H. An owner or operator of a facility which is the subject of a record, provided that the identity of any reference, complainant, reporter of suspected abuse or neglect or other person is protected, when appropriate; or [1987, c. 714, §8 (AMD).]

I. Persons and organizations pursuant to Title 5, section 9057, subsection 6, and pursuant to chapter 857. [1987, c. 714, §9 (NEW).]

[ 1987, c. 714, §§8, 9 (AMD) .]

4. Mandatory disclosure of confidential information. The department shall disclose relevant information in the records made confidential by subsection 2 to the following persons:

A. The guardian ad litem of a child or adult named in a record who is reported to be abused or neglected; [1983, c. 691, §2 (NEW).]

B. A law enforcement agency investigating a report of child or adult abuse or neglect or the commission of a crime by an owner, operator or employee of a facility against a client or recipient of services of the facility; [1985, c. 437, §4 (AMD).]

C. A court on its finding that access to those records may be necessary for the determination of any issue before the court. Access shall be limited to in camera inspection, unless the court determines that public disclosure of the information is necessary for the resolution of an issue pending before it; [1983, c. 691, §2 (NEW).]

D. A grand jury on its determination that access to those records is necessary in the conduct of its official business; [1983, c. 691, §2 (NEW).]

E. An appropriate state executive or legislative official with responsibility for adult or child protection services in carrying out his official functions, provided that no personally identifying information may be made available unless necessary to his functions; [1983, c. 691, §2 (NEW).]

F. The Protection and Advocacy Agency for the Developmentally Disabled in Maine in connection with investigations conducted in accordance with Title 5, chapter 511. The determination of what information and records are relevant to the investigation must be made by agreement between the department and the agency; and [2005, c. 683, Pt. B, §18 (AMD).]

G. The Commissioner of Education, when the information concerns teachers and other professional personnel issued certificates under Title 20-A. [1989, c. 700, Pt. A, §94 (AMD).]

[ 2005, c. 683, Pt. B, §18 (AMD) .]

5. Dissemination of confidential information. Information released pursuant to subsections 3 and 4 shall be used solely for the purpose for which it was provided and shall not be further disseminated.

[ 1983, c. 691, §2 (NEW) .]

6. Rules. The department may adopt rules necessary to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 324, §7 (NEW) .]

SECTION HISTORY

1983, c. 691, §2 (NEW). 1985, c. 437, §4 (AMD). 1987, c. 714, §§8,9 (AMD). 1989, c. 502, §A81 (AMD). 1989, c. 700, §A94 (AMD). 2001, c. 596, §B11 (AMD). 2001, c. 596, §B25 (AFF). 2005, c. 683, §B18 (AMD). 2007, c. 324, §§6, 7 (AMD).



22 §7704. Processing fee

Beginning October 1, 2010, a facility, health care provider or program subject to the licensing or certification processes of chapter 1663, 1664, 1667, 1669, 1671 or 1673; a nursery school subject to chapter 1675; an adult day care program subject to chapter 1679; or a hospice provider subject to chapter 1681 shall pay a processing fee not to exceed $10 to the department for the reissuance of a license or certificate when the licensee or certificate holder made changes that require the reissuance of a license or certificate. [2009, c. 590, §4 (NEW).]

The department may adopt rules necessary to implement this section. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 590, §4 (NEW).]

§7704. Criminal background checks

(As enacted by PL 2009, c. 621, §6 is REALLOCATED TO TITLE 22, SECTION 7706)

SECTION HISTORY

RR 2009, c. 2, §61 (RAL). 2009, c. 590, §4 (NEW). 2009, c. 621, §6 (NEW).



22 §7705. Transaction fee for electronic renewal of license

The department may collect a transaction fee from providers renewing their licenses electronically under this subtitle. The fee may not exceed the cost of providing the electronic license renewal service. The department may adopt rules necessary to implement this section. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 590, §5 (NEW).]

SECTION HISTORY

2009, c. 590, §5 (NEW).



22 §7706. Criminal background checks (REALLOCATED FROM TITLE 22, SECTION 7704)

(REALLOCATED FROM TITLE 22, SECTION 7704)

Beginning October 1, 2010, a facility or health care provider subject to the licensing or certification processes of chapter 1663, a nursery school subject to chapter 1675 or a hospice provider subject to chapter 1681, prior to hiring an individual who will work in direct contact with a consumer, or who has direct access to a consumer's property, personally identifiable information, financial information or resources, shall obtain a comprehensive background check in accordance with applicable federal and state laws. The comprehensive background check must include, at a minimum, criminal history record information from the Department of Public Safety, State Bureau of Identification. The entity seeking to employ the individual shall pay for the criminal background check required by this section. [2015, c. 196, §13 (AMD); 2015, c. 299, §21 (AMD).]

The department may adopt rules necessary to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [RR 2009, c. 2, §61 (RAL).]

SECTION HISTORY

RR 2009, c. 2, §61 (RAL). 2015, c. 196, §13 (AMD). 2015, c. 299, §21 (AMD).



22 §7707. Reportable incidents

1. Reporting requirements. A child care facility licensed pursuant to section 8301-A, subsection 2; a family child care provider certified pursuant to section 8301-A, subsection 3; and a nursery school licensed pursuant to section 8402 shall report reportable incidents in accordance with this section.

[ 2015, c. 278, §2 (NEW) .]

2. Notification by next business day. An entity required to report pursuant to subsection 1 shall submit a division-approved reportable incident form to the division by the next business day after a reportable incident occurred. The form must include at least the following information:

A. The date of the reportable incident; [2015, c. 278, §2 (NEW).]

B. The time the reportable incident occurred; [2015, c. 278, §2 (NEW).]

C. The name of the entity; [2015, c. 278, §2 (NEW).]

D. The name of the entity's contact person; [2015, c. 278, §2 (NEW).]

E. A description of the reportable incident; [2015, c. 278, §2 (NEW).]

F. The condition of the child; [2015, c. 278, §2 (NEW).]

G. The name of the child; [2015, c. 278, §2 (NEW).]

H. The action taken by the entity; and [2015, c. 278, §2 (NEW).]

I. The involvement of a fire or police department, emergency medical services or other entity. [2015, c. 278, §2 (NEW).]

[ 2015, c. 278, §2 (NEW) .]

3. Rules. The department may adopt rules necessary to implement the reporting of reportable incidents. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 278, §2 (NEW) .]

SECTION HISTORY

2015, c. 278, §2 (NEW).






Chapter 1663: LICENSES

22 §7801. License or approval required

1. License required. Except as provided in subsection 3 or section 7805, a person, firm, corporation or association may not operate any of the following without having, subject to this Subtitle and to the rules adopted by the department under this Subtitle, a written license from the department:

A. A residential care facility; [1993, c. 661, §2 (AMD).]

A-1. In accordance with subparagraphs (1) and (2), an assisted housing program either directly or by contract providing to its residents any of the following services: personal care assistance, the administration of medication or nursing services.

(1) An assisted housing program may directly provide to its residents meals, housekeeping and chore assistance, case management and personal care assistance delivered on the site of congregate housing without obtaining a separate license to do so.

(2) An assisted housing program licensee may hold at any one time only one license under this subsection. A qualified assisted housing program may obtain a license for a different category under this subsection, upon application and surrender of the previous license; [RR 2001, c. 2, Pt. A, §36 (COR).]

B. A drug treatment center; [1983, c. 386, §1 (RPR).]

C. A children's home; [1983, c. 386, §1 (RPR).]

D. A child placing agency; [1983, c. 386, §1 (RPR).]

E. A child care facility licensed under section 8301-A, subsection 2; or [2001, c. 645, §3 (AMD).]

F. [2001, c. 645, §4 (RP).]

G. An adult day care program. [1987, c. 389, §4 (NEW).]

[ RR 2001, c. 2, Pt. A, §36 (COR); 2001, c. 645, §§3, 4 (AMD) .]

2. Approval.

[ 1985, c. 770, §4 (RP) .]

3. Residential care facilities. A residential care facility providing care to no more than 2 residents is not required to obtain a license under subsection 1, unless the license is required for the residential care facilities to receive payment from available state funds. The department may issue 2-year licenses and conduct modified surveys for compliance of those facilities as long as the facilities have relatively deficiency-free surveys with no history of health or safety violations.

[ 1993, c. 661, §3 (AMD) .]

4. Boarding homes.

[ 1993, c. 661, §4 (RP) .]

5. Residents under age of 18 years. Notwithstanding any age requirement, a person who is 17 years of age or older may be a resident in an adult foster home or boarding home without the home being required to be licensed as a children's home under chapter 1669 if the department determines that such a placement is in the best interests of that person.

[ 1989, c. 355, §1 (NEW) .]

6. National accreditation. A person, firm, corporation or association operating a program or facility described under subsection 1 that receives and maintains accreditation from a national accrediting body approved by the department must be deemed in compliance with comparable state licensing rules upon its submission to the department of written evidence of compliance including, but not limited to, national accreditation approval, reports, findings and responses. The department may review compliance under this subsection in response to a complaint against the program or facility.

[ 2011, c. 145, §2 (NEW) .]

SECTION HISTORY

1975, c. 719, §6 (NEW). 1983, c. 386, §1 (RPR). 1985, c. 770, §4 (AMD). 1987, c. 389, §§2-4 (AMD). 1989, c. 355, §1 (AMD). 1993, c. 661, §§2-4 (AMD). 1995, c. 670, §B5 (AMD). 1995, c. 670, §D5 (AFF). 1999, c. 392, §2 (AMD). RR 2001, c. 2, §A36 (COR). 2001, c. 596, §B12 (AMD). 2001, c. 596, §B25 (AFF). 2001, c. 645, §§3,4 (AMD). 2011, c. 145, §2 (AMD).



22 §7802. Issuance of license or approval

1. Types of license or approval. The department shall issue the following types of licenses.

A. A provisional license or approval shall be issued by the department to an applicant who:

(1) Has not previously operated the facility for which the application is made or is licensed or approved but has not operated during the term of that license or approval;

(2) Complies with all applicable laws and rules, except those which can only be complied with once clients are served by the applicant; and

(3) Demonstrates the ability to comply with all applicable laws and rules by the end of the provisional license or approval term. [1983, c. 386, §2 (NEW).]

B. The department shall issue a full license or approval to an applicant who complies with all applicable laws and rules. [1983, c. 386, §2 (NEW).]

C. A conditional license or approval may be issued by the department when the individual or agency fails to comply with applicable law and rules and, in the judgment of the commissioner, the best interest of the public would be so served by issuing a conditional license or approval. The conditional license or approval shall specify when and what corrections must be made during the term of the conditional license or approval. [1983, c. 386, §2 (NEW).]

D. A temporary license to operate a family foster home may be issued on a one-time basis when a preliminary evaluation of the home by the department has determined that the applicants are capable of providing foster care, in accordance with applicable laws and rules relating to minimum standards of health, safety and well-being, except that it is not possible to obtain a fire safety inspection in accordance with section 8103 prior to licensure and there are no obvious fire safety violations and, in the judgment of the commissioner, the best interest of the public will be so served by issuing a temporary license. [1985, c. 706, §1 (NEW).]

E. A 2-year full license may be issued by the department for a residential care facility or a congregate housing service program as long as it is in substantial compliance with licensing rules and has no history of health or safety violations. [2001, c. 263, §1 (RPR).]

[ 2001, c. 263, §1 (AMD) .]

1-A. Consolidation of functions. All staff performing general licensing functions within the Office of Child and Family Services, including the out-of-home abuse and neglect investigating team when investigating pursuant to section 5005, subsection 3, paragraph C, shall be consolidated as a single organizational unit.

[ 1989, c. 400, §13 (AMD); 2013, c. 368, Pt. CCCC, §7 (REV) .]

2. Term of license or approval; compliance visits.

A. The provisional license or approval shall be issued for a minimum period of 3 months or a longer period, as deemed appropriate by the department, not to exceed 12 consecutive months. [1983, c. 386, §2 (NEW).]

B. The terms of full licenses or approvals are as follows.

(1) Except as provided in subparagraphs (2) to (7), the term of all full licenses and approvals issued pursuant to this chapter is for one year or the remaining period of a conditional or provisional license that has been issued for less than one year.

(2) The term of a children's residential care facility license is for 2 years.

(3) The term of a drug treatment center license is for 2 years.

(4) The term of a family foster home or specialized foster home license is for 2 years.

(5) The term of a child care facility license issued under section 8301-A, subsection 2 is for 2 years.

(6) The term of a home day care certificate issued under section 8301-A, subsection 3 is for 2 years.

(7) The term of an adult day care program license pursuant to chapter 1679 is for either one or 2 years at the discretion of the department. [2015, c. 267, Pt. RR, §1 (AMD).]

C. The conditional license shall be issued for a specific period, not to exceed one year, or the remaining period of the previous full license, whichever the department determines appropriate based on the laws and rules violated. [1983, c. 386, §2 (NEW).]

C-1. The term of a temporary family foster home license shall be for a specific period not to exceed 120 days. [1985, c. 706, §2 (NEW).]

D. The department shall inspect for continued compliance with applicable laws and rules prior to the expiration of the license or approval. [2001, c. 263, §2 (AMD).]

E. Residential care facilities and congregate housing services programs for which a license has been issued must be periodically inspected for continued compliance with applicable laws and rules under the rules to be established by the department. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 263, §3 (NEW).]

[ 2015, c. 267, Pt. RR, §1 (AMD) .]

3. Failure to comply with applicable laws and rules. In taking action pursuant to this subsection, the department shall notify the licensee of the opportunity to request an administrative hearing or shall file a complaint with the District Court in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375.

A. When an applicant fails to comply with applicable law and rules, the department may refuse to issue or renew the license or approval. [1983, c. 386, §2 (NEW).]

B. If, at the expiration of a full or provisional license or approval, at the expiration of a temporary family foster home license or during the term of a full license or approval, the facility fails to comply with applicable law and rules and, in the judgment of the commissioner, the best interest of the public would be served, the department may issue a conditional license or approval, or change a full license or approval to a conditional license or approval. Failure by the conditional licensee to meet the conditions specified by the department shall permit the department to void the conditional license or approval or refuse to issue a full license or approval. The conditional license or approval shall be void when the department has delivered in hand or by certified mail a written notice to the licensee or, if the licensee cannot be reached for service in hand or by certified mail, has left written notice thereof at the agency or facility. For the purposes of this subsection the term "licensee" means the person, firm, corporation or association to whom a conditional license or approval has been issued. [1985, c. 706, §3 (AMD).]

C. Whenever, upon investigation, conditions are found which, in the opinion of the department, immediately endanger the health or safety of persons living in or attending a facility, the department may request the District Court for an emergency suspension pursuant to Title 4, section 184, subsection 6. [1999, c. 547, Pt. B, §42 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

D. Any license or approval issued under this subtitle may be suspended or revoked for violation of applicable law and rules, committing, permitting, aiding or abetting any illegal practices in the operation of the facility or conduct or practices detrimental to the welfare of persons living in or attending the facility.

When the department believes that a license or approval should be suspended or revoked, it shall file a complaint with the District Court as provided in the Maine Administrative Procedure Act, Title 5, chapter 375. [1983, c. 386, §2 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AMD).]

[ 1999, c. 547, Pt. B, §§42, 78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

4. Subsequent application for a full license or approval. Subsequent to any of the following actions, a subsequent application for a full license or approval may be considered by the department when the deficiencies identified by the department have been corrected:

A. Issuance of a conditional license or approval; [1983, c. 386, §2 (NEW).]

B. Refusal to issue or renew a full license or approval; [1983, c. 386, §2 (NEW).]

C. Revocation or suspension of a full license or approval; [1985, c. 706, §4 (AMD).]

D. Refusal to issue a provisional license or approval; or [1985, c. 706, §4 (AMD).]

E. Expiration of a temporary family foster home license. [1985, c. 706, §5 (NEW).]

[ 1985, c. 706, §§4, 5 (AMD) .]

5. Appeals. Any person aggrieved by the department's decision to take any of the following actions, may request an administrative hearing, as provided by the Maine Administrative Procedure Act, Title 5, chapter 375:

A. Issue a conditional license or approval; [1983, c. 386, §2 (RPR).]

B. Amend or modify a license or approval; [1983, c. 386, §2 (RPR).]

C. Void a conditional license or approval; [1983, c. 386, §2 (RPR).]

D. Refuse to issue or renew a full license or approval; [1985, c. 706, §6 (AMD).]

E. Refuse to issue a provisional license or approval; or [1985, c. 706, §7 (AMD).]

F. Refuse to issue a temporary family foster home license. [1985, c. 706, §8 (NEW).]

[ 1985, c. 706, §§6-8 (AMD) .]

6. Time limit on reapplication after denial or revocation. The following time limit applies to a reapplication after denial or revocation.

A. When a license or certificate for a child care facility or a family child care provider has been denied or revoked on one occasion, the applicant or licensee may not reapply for a license or certificate for a child care facility or a family child care provider for a period of one year from the effective date of the denial or revocation decision if not appealed, or, if appealed, from the effective date of the commissioner’s final decision or the reviewing court's order, whichever is later. [2007, c. 324, §9 (NEW).]

B. If a license or certificate for a child care facility or a family child care provider has been denied or revoked on 2 occasions, the applicant or licensee may not reapply for a license or certificate for a child care facility or a family child care provider for a period of 2 years from the effective date of the second denial or revocation decision if the decision is not appealed or, if appealed, from the effective date of the commissioner’s final decision or the reviewing court's order, whichever is later. [2007, c. 324, §9 (NEW).]

C. If a license or certificate for a child care facility or a family child care provider has been denied or revoked on 3 occasions, the applicant or licensee may not receive another license or certificate for the care of children. [2007, c. 324, §9 (NEW).]

[ 2007, c. 324, §9 (NEW) .]

7. Rules. The department may adopt rules necessary to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 324, §10 (NEW) .]

SECTION HISTORY

1975, c. 719, §6 (NEW). 1977, c. 694, §374 (AMD). 1983, c. 386, §2 (RPR). 1983, c. 602, §§1-4 (AMD). 1985, c. 706, §§1-8 (AMD). 1987, c. 511, Pt. B, §3 (AMD). 1989, c. 400, §§13, 14 (AMD). 1991, c. 69, §1 (AMD). 1993, c. 661, §5 (AMD). 1995, c. 670, Pt. B, §6 (AMD). 1995, c. 670, Pt. D, §5 (AFF). 1999, c. 547, Pt. B, §§42, 78 (AMD). 1999, c. 547, Pt. B, §80 (AFF). 1999, c. 599, §1 (AMD). 2001, c. 263, §§1-3 (AMD). 2005, c. 640, §1 (AMD). 2007, c. 324, §§8-10 (AMD). 2013, c. 179, §6 (AMD). 2013, c. 368, Pt. CCCC, §7 (REV). 2015, c. 267, Pt. RR, §1 (AMD).



22 §7803. Suspension or revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 719, §6 (NEW). 1977, c. 694, §§375,376 (AMD). 1983, c. 386, §3 (RP).



22 §7804. Right of entry

The department shall have the right of entry to any facility licensed under this subtitle, at any reasonable time in order to determine the state of compliance by the facility to applicable laws and rules. [1975, c. 719, §6 (NEW).]

To inspect any facility which the department knows or believes is operated without a license, the department may enter only with the permission of the owner or person in charge or with a search warrant from the District Court authorizing entry and inspection. [1975, c. 719, §6 (NEW).]

Any application for a license under this subtitle shall constitute permission for entry and inspection to verify compliance with applicable law and rules. [1975, c. 719, §6 (NEW).]

SECTION HISTORY

1975, c. 719, §6 (NEW).



22 §7805. Tribally licensed facilities

With respect to the placement care and funding of care of any Indian child as defined in the Indian Child Welfare Act, 25 United States Code, Section 1901, et seq., this Subtitle does not apply to any Indian foster family home, adoptive home or other facility licensed by a federally recognized Indian tribe in this State pursuant to that Act. [1999, c. 392, §3 (RPR).]

SECTION HISTORY

1975, c. 719, §6 (NEW). 1999, c. 392, §3 (RPR).



22 §7806. Confidentiality guidelines

As a condition of licensure under this subtitle, the department shall require entities described in section 7801, subsection 1, paragraphs A, A-1, B and C to develop policies for releasing nontreatment information about a resident to law enforcement agencies, schools, parents, guardians or other appropriate public agencies. The department shall establish by rule a model resident information confidentiality policy for entities subject to this section. Rules adopted under this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [1997, c. 342, §3 (NEW).]

SECTION HISTORY

1997, c. 342, §3 (NEW).



22 §7807. License not required

A license is not required to operate an independent housing with services program, as defined in section 7852. [2003, c. 449, §1 (NEW).]

SECTION HISTORY

2003, c. 449, §1 (NEW).






Chapter 1664: ASSISTED HOUSING PROGRAMS

22 §7851. Assisted housing programs

(CONFLICT)

Assisted housing programs are authorized under this chapter in the following settings and subject to the following standards and licensure requirements. [2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF).]

1. Standards. Assisted housing programs further the independence of the resident and respect the privacy and personal choices of the resident, including the choice to continue to reside at home for so long as the assisted housing program, as it is fundamentally designed, is able to meet the needs of the resident. Assisted housing programs provided to residents must be consumer oriented and meet professional standards of quality.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

2. Settings. Assisted housing programs may be provided in the following settings:

A. Independent housing with services programs, as defined in section 7852, subsection 6; [2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF).]

B. Assisted living programs, as defined in section 7852, subsection 4; or [2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF).]

C. Residential care facilities, as defined in section 7852, subsection 14. [2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF).]

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

3. Licensure requirements. Independent housing with services programs are not subject to licensure. Licensure of assisted living programs is governed by section 7801, subsection 1. Licensure of residential care facilities is governed by section 7801, subsections 1 and 3.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

4. (CONFLICT: Text as amended by PL 2015, c. 196, §14) Prohibited employment based on disqualifying offenses. A licensed assisted housing program must conduct a comprehensive background check for direct access personnel, as defined in section 1717, subsection 1, paragraph A-2, in accordance with state law and rules adopted by the department and is subject to the employment restrictions set out in section 1812-G and other applicable federal and state laws when hiring, employing or placing direct access personnel including a certified nursing assistant or a direct care worker.

The department may adopt rules necessary to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 196, §14 (AMD) .]

4. (CONFLICT: Text as amended by PL 2015, c. 299, §22) Prohibited employment based on disqualifying offenses. A licensed assisted housing program must conduct a comprehensive background check for direct access personnel, as defined in section 1717, subsection 1, paragraph A-2, in accordance with state law and rules adopted by the department and is subject to the employment restrictions set out in section 1812-G and other applicable federal and state laws when hiring, employing or placing direct access personnel, including a certified nursing assistant or a direct care worker.

The department may adopt rules necessary to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 299, §22 (AMD) .]

SECTION HISTORY

2001, c. 596, §A1 (NEW). 2001, c. 596, §B25 (AFF). 2003, c. 634, §6 (AMD). 2015, c. 196, §14 (AMD). 2015, c. 299, §22 (AMD).



22 §7852. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF).]

1. Activities of daily living. "Activities of daily living" means tasks routinely performed by a person to maintain bodily functions, including bed mobility, transfers, locomotion, dressing, eating, toileting, bathing and personal hygiene.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

2. Assisted housing program. "Assisted housing program" means an independent housing with services program, an assisted living program or a program of housing and services provided by a residential care facility.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

3. Assisted housing services. "Assisted housing services" means the provision by an assisted housing program of housing, assistance with activities of daily living and instrumental activities of daily living, personal supervision, protection from environmental hazards, meals, diet care, care management and diversional or motivational activities.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

4. Assisted living program. "Assisted living program" means a program of assisted living services provided to residents in private apartments in buildings that include a common dining area, either directly by the provider or indirectly through contracts with persons, entities or agencies.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

5. Assisted living services. "Assisted living services" means the provision by an assisted housing program, either directly by the provider or indirectly through contracts with persons, entities or agencies, of assisted housing services, assisted housing services with the addition of medication administration or assisted housing services with the addition of medication administration and nursing services.

[ 2003, c. 688, Pt. C, §12 (AMD) .]

6. Independent housing with services program. "Independent housing with services program" means a program of assisted housing services provided to residents in private apartments in buildings that include a common dining area, either directly by the provider or indirectly through contracts with persons, entities or agencies.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

7. Instrumental activities of daily living. "Instrumental activities of daily living" includes, but is not limited to, preparing or receiving of a main meal, taking medication, using the telephone, handling finances, banking, shopping, routine housework, laundry and getting to appointments.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

8. Life Safety Code. "Life Safety Code" means the current edition of the National Fire Protection Association Life Safety Code 101.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

9. Long-term care facility. "Long-term care facility" means any assisted housing program licensed pursuant to chapter 1663 or this chapter and any nursing facility or unit licensed pursuant to chapter 405.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

10. Mobile nonambulatory. "Mobile nonambulatory," as applied to a resident of a residential care facility with 6 or fewer beds, means being able to transfer independently and able to evacuate a facility in less than 2 1/2 minutes with the assistance of another person throughout the evacuation procedure.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

11. Nursing services. "Nursing services" means services provided by professional nurses defined in Title 32, section 2102, subsection 2. "Nursing services" includes coordination and oversight of resident care services provided by unlicensed health care assistive personnel in assisted living programs.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

12. Private apartment. "Private apartment" means a private dwelling unit with an individual bedroom, an individual bathroom and an individual food preparation area.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

13. Resident. "Resident" means any person 18 years of age or older who is not related by blood or marriage to the owner or person in charge of the facility or building in which the resident lives and who receives assisted housing services.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

14. Residential care facility. "Residential care facility" means a house or other place that, for consideration, is maintained wholly or partly for the purpose of providing residents with assisted living services. Residential care facilities provide housing and services to residents in private or semi-private bedrooms in buildings with common living areas and dining areas. "Residential care facility" does not include a licensed nursing home or a supported living arrangement certified by the department.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

2001, c. 596, §A1 (NEW). 2001, c. 596, §B25 (AFF). 2003, c. 688, §C12 (AMD). 2003, c. 689, §B6 (REV).



22 §7853. Rules

The commissioner shall adopt rules for licensed assisted housing programs. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A, except that rules to establish categories of licensed assisted housing programs, including private nonmedical institutions, are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 673, Pt. V, §2 (AMD); 2003, c. 673, Pt. V, §29 (AFF).]

1. Consultation. The rules must be developed in consultation with the long-term care ombudsman program established pursuant to section 5106, subsection 11-C, consumer representatives and providers of the type of assisted housing program to which the rules will apply.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

2. Subject matter. The rules must include, but are not limited to, administration, quality of care and treatment, if applicable, level and qualifications of staff, rights of residents, contracts, administration of medication, available public and private sources of payment, health and safety of residents and staff, community relations and licensing procedures.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

3. Administration of medication rules. In adopting the rules for administration of medication, the commissioner shall consider, among other factors, the general health of the persons likely to receive medication and the numbers of persons served and employed by the assisted housing program facility. The department may require unlicensed personnel to have successfully completed a program of training and instruction, approved by the department for the administration of medication, that is not limited to in-service training.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

4. Residential care rules. The commissioner shall adopt rules for the various levels of residential care facilities. In addition to the subject matter of the rules listed in subsection 2, the rules must include criteria for placement of residents who qualify for services as minors, as adults and as persons with disabilities.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

5. Assisted living program rules. The commissioner shall adopt rules for assisted living programs. In addition to the subject matter of rules listed in subsection 2, the rules must recognize and promote the efficiencies inherent in providing services in the applicable setting with respect to staffing and other responsibilities, while ensuring quality of care and safety. The rules must set requirements and standards for services rendered in the applicable settings that recognize the differences between those settings and private homes served pursuant to chapter 419. The rules must permit staff in assisted living programs to be shared in accordance with section 1812-C, subsection 6-A and section 7914.

[ 2003, c. 449, §3 (AMD) .]

6. Applicability of residents' rights rules. Any rules adopted pursuant to this section pertaining to residents' rights are applicable to licensed assisted housing programs.

[ 2003, c. 449, §3 (AMD) .]

7. Relationship to tax credit financing. In adopting rules under this section, the department shall give due consideration to and shall avoid conflicts with the requirements of the federal Internal Revenue Code and regulations promulgated under the federal Internal Revenue Code and any other requirements imposed by the Internal Revenue Service when financing based on low-income housing tax credits is utilized for the housing component of assisted living programs.

[ 2003, c. 449, §4 (NEW) .]

SECTION HISTORY

2001, c. 596, §A1 (NEW). 2001, c. 596, §B25 (AFF). 2003, c. 449, §§2-4 (AMD). 2003, c. 673, §V2 (AMD). 2003, c. 673, §V29 (AFF).



22 §7854. Fees for licensure

The department shall charge annual fees for licensure of residential care facilities and assisted living programs as follows: [2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF).]

1. Fees for residential care facility. Ten dollars per licensed bed for a residential care facility; and

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

2. Fees for assisted living programs. Two hundred dollars for an assisted living program.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

SECTION HISTORY

2001, c. 596, §A1 (NEW). 2001, c. 596, §B25 (AFF).



22 §7855. Fire safety inspection for residential care facilities

1. Inspection required. A license may not be issued by the department to a residential care facility until the department has received from the Commissioner of Public Safety a written statement signed by one of the officials designated under Title 25, section 2360, 2391 or 2392 to make fire safety inspections. This statement must indicate that the residential care facility has complied with applicable fire safety provisions referred to in Title 25, section 2452.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

2. Fees. The department shall establish and pay reasonable fees to the Commissioner of Public Safety or a municipal official for each inspection under subsection 1.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

3. Local regulations. A local regulation that affects the life-safety requirements of a residential care facility and that is more stringent than those referred to in this section takes precedence.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

4. Requirements for residential care facilities. Residential care facilities must comply with the chapters of the National Fire Protection Association Life Safety Code relating to new and existing residential board and care occupancies adopted by the Commissioner of Public Safety. Residential care facilities must comply as follows.

A. A residential care facility that has one to 3 beds must comply with the one-family and 2-family dwelling chapter of the Life Safety Code. [2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF).]

A-1. A residential care facility with 4 to 6 beds whose residents have prompt evacuation capability, as defined in the Life Safety Code, must comply with the one-family and 2-family dwellings chapter of the Life Safety Code if that residential care facility was licensed under that chapter prior to October 1, 2002. [2003, c. 398, §1 (NEW).]

A-2. [2003, c. 510, Pt. G, §1 (NEW); 2003, c. 510, Pt. G, §3 (AFF); 2003, c. 599, §16 (AFF); MRSA T. 22, §7855, ¶ A-2 (RP).]

B. Except as provided in paragraph A-1, a residential care facility with 4 to 16 beds must comply with the sections of the Life Safety Code that apply to small facilities and with the chapter relating to new residential board and care occupancy if that facility is a facility that was constructed on or after July 25, 2002 or with the existing residential board and care occupancy chapter if that facility was licensed before July 25, 2002. [RR 2003, c. 2, §80 (COR).]

C. A residential care facility with more than 16 beds must comply with the sections of the Life Safety Code that apply to large facilities and with the chapter relating to new residential board and care occupancy if that facility is a facility constructed on or after July 25, 2002 or with the chapter relating to existing residential board and care occupancy if that facility was licensed before July 25, 2002. [2003, c. 398, §1 (AMD).]

D. Notwithstanding any other provision of law or rule a residential care facility with 4 or fewer beds is not required to obtain certification from a design specialist to satisfy the requirements of this section or Title 5, section 4594-F. [2003, c. 398, §1 (NEW).]

[ RR 2003, c. 2, §80 (COR) .]

5. Fire safety inspection and certificate of compliance required for licensure. A fire safety inspection must be performed and a certificate of compliance must be provided to the department before a license to a residential care facility is issued. Inspections must be scheduled to coincide with the term of the license.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

6. Timed drills. Timed drills, as described in the applicable chapters of the National Fire Protection Association Life Safety Code, must be used to determine a residential care facility's capability to evacuate its residents, unless the facility has elected to complete evacuation scores in lieu of timed drills in accordance with the standards described in the National Fire Protection Association Life Safety Code 101A or when timed drills are not required pursuant to the Life Safety Code. When a new resident has participated in a timed drill in another residential care facility within the previous 2 months, the results of that drill may be used to determine evacuation capability in the resident's new facility for a period of up to 4 months. A person who violates or fails to comply with this subsection commits a civil violation for which a forfeiture of not more than $25 per bed for each occurrence of failure to comply may be adjudged.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

7. Requirement for manual fire alarm activation may be waived. For a residential care facility with 4 to 8 beds, the requirement for manual fire alarm activation may be waived at the discretion of the Commissioner of Public Safety.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

SECTION HISTORY

2001, c. 596, §A1 (NEW). 2001, c. 596, §B25 (AFF). RR 2003, c. 2, §80 (COR). 2003, c. 398, §1 (AMD). 2003, c. 510, §§G1,2 (AMD). 2003, c. 510, §G3 (AFF). 2003, c. 599, §16 (AFF). MRSA T.22 ., §7855/4/A2 (AMD).



22 §7856. Fire safety inspection for assisted living programs

In accordance with this section, the department shall adopt rules pursuant to Title 5, chapter 375 for the inspection of assisted living programs as defined in section 7852, subsection 4, by the Commissioner of Public Safety or the commissioner's designee and the fees for that inspection. Rules regarding fees adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF).]

1. Permits; inspection. Construction and renovation of assisted living programs require a construction permit from the Commissioner of Public Safety. Prior to licensure all assisted living programs must be inspected by the Commissioner of Public Safety or the commissioner's designee at the request of the department. All assisted living programs must be inspected upon performing renovations and must be reinspected every 2 years.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

2. Certificate of compliance. The Commissioner of Public Safety shall issue a certificate of compliance with the provisions of this section to the department.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

3. Requirements. All assisted living programs must be inspected using the chapter pertaining to new apartment buildings of the National Fire Protection Association Life Safety Code adopted by the Department of Public Safety, Office of the State Fire Marshal and must be protected throughout by a supervised, automatic sprinkler system approved by the Commissioner of Public Safety.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

SECTION HISTORY

2001, c. 596, §A1 (NEW). 2001, c. 596, §B25 (AFF).



22 §7857. Personal funds of residents

1. Permission to manage personal funds. An operator or agent of an assisted housing program may not manage, hold or deposit in a financial institution the personal funds of a resident of the facility unless the operator or agent has received written permission from:

A. The resident if the resident does not have a guardian, trustee or conservator; [2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF).]

B. The resident's guardian, trustee or conservator if that person exists and can be reached; or [2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF).]

C. The department if a guardian, trustee or conservator exists but can not be reached. [2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF).]

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

2. Itemized accounting. An operator or agent of an assisted housing program who, after receiving written permission pursuant to subsection 1, manages or holds the personal funds of a resident shall maintain an account for these funds, which must include for each resident a separate, itemized accounting for the use of that resident's personal funds with supporting documentation for every expenditure in excess of $2.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

3. Depositing personal funds. The department may require an operator or agent of an assisted housing program to deposit in a financial institution the personal funds of a resident if the resident has a guardian, trustee or conservator who can not be reached.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

4. Use of personal funds by operator prohibited. Under no circumstances may an operator or agent of an assisted housing program use the personal funds of a resident for the operating costs of the facility or for services or items that are reimbursed by a 3rd party. The personal funds of a resident may not be commingled with the business funds of the facility or with the personal funds or accounts of the owner, a member of the owner's family or an employee of the facility.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

SECTION HISTORY

2001, c. 596, §A1 (NEW). 2001, c. 596, §B25 (AFF).



22 §7858. Certain residential care payments

The department shall: [2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF).]

1. Facilities with 4 or fewer beds. Reimburse all residential care facilities of up to 4 beds at a rate of at least $433 per month; and

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

2. Facilities with 5 or 6 beds. Reimburse all residential care facilities of 5 or 6 beds whose residents do not have severe mental or physical dysfunction or disability on a flat rate basis of at least $601 per month.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

SECTION HISTORY

2001, c. 596, §A1 (NEW). 2001, c. 596, §B25 (AFF).



22 §7859. Residents' records

Whenever there are pertinent and available health and other records about a person who seeks admission as a resident to a residential care facility, those records must be provided to the administrator of the facility at least 7 days prior to the date of admission, unless there are compelling reasons that make this impossible or impractical. If there are compelling reasons, including, but not limited to, emergency situations, the administrator must receive, by not later than the date of admission, a written note that: [2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF).]

1. Reasons explained. Explains the compelling reasons why the records could not be provided 7 days prior to the date of admission; and

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

2. When records will be provided. If the records have not yet been received, states by when the records will be provided.

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

This section may not be construed to mean that a resident who is not a client of the department is required, as a condition of admission, to provide records to the administrator of the residential care facility. [RR 2003, c. 2, §81 (COR).]

SECTION HISTORY

2001, c. 596, §A1 (NEW). 2001, c. 596, §B25 (AFF). RR 2003, c. 2, §81 (COR).



22 §7860. Shared staffing

The department shall permit shared staffing between residential care facilities and other levels of assisted housing on the same premises as long as there is a clear, documented audit trail and the staffing in the residential care facilities remains adequate to meet the needs of residents. Staffing to be shared may be based on the average number of hours used per week or month within the assisted housing program. For the purposes of this section, "shared staffing" means the use of licensed and unlicensed personnel who are employed, directly or under a contract, by a long-term care facility in more than one level of care provided by a single entity on the same premises. [2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF).]

SECTION HISTORY

2001, c. 596, §A1 (NEW). 2001, c. 596, §B25 (AFF).



22 §7861. Administration of assisted housing programs funded by the State; eligible clients

The Department of Health and Human Services, with advice from the Maine State Housing Authority, the Rural Housing Services or any other housing agency financing assisted housing programs, shall administer state-funded assisted housing programs. Administration must include, but is not limited to: [2011, c. 657, Pt. BB, §14 (AMD).]

1. Rules; payment for assisted housing programs. Adopting rules governing the services to be provided under assisted housing programs paid for with state funds. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A;

[ 2001, c. 596, Pt. A, §1 (NEW); 2001, c. 596, Pt. B, §25 (AFF) .]

2. Compliance with standards and guidelines. Reviewing the compliance of assisted housing programs with standards and guidelines established for the programs;

[ 2013, c. 582, §2 (AMD) .]

3. Awarding of grants. Awarding of grants, when available and necessary, to subsidize the cost of assisted housing programs for eligible clients.

For the purposes of this subsection, "eligible clients" means adults who have been determined through an approved assessment by the department to be functionally or cognitively impaired and in need of financial assistance to access assisted housing programs; and

[ 2013, c. 582, §2 (AMD) .]

4. Residential care facility depreciation. Calculating depreciation recapture for a residential care facility, as defined in section 7852, subsection 14, that is reimbursed by the department under the rules of reimbursement for room and board costs, including depreciation, when the facility is sold on or after July 1, 2013, using a methodology that provides percentage credits for buildings, fixed equipment and moveable equipment based on the number of years of operation of the residential care facility by the owner that is consistent with the following:

A. For the purposes of determining depreciation recapture for buildings and fixed equipment, the methodology must determine the number of years of operation by reference to the date on which the owner began operating with the original license; [2013, c. 582, §3 (NEW).]

B. For the purposes of determining depreciation recapture for moveable equipment, the methodology must enable percentage credits to reach 100% after the first 6 years of the assigned useful life; and [2013, c. 582, §3 (NEW).]

C. The methodology must treat as equivalent to the owner of the residential care facility any person or entity that owns or controls the entity that owns the residential care facility and any entity that is owned or controlled by the owner of the residential care facility. [2013, c. 582, §3 (NEW).]

[ 2013, c. 582, §3 (NEW) .]

SECTION HISTORY

2001, c. 596, §A1 (NEW). 2001, c. 596, §B25 (AFF). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. BB, §14 (AMD). 2013, c. 582, §§2, 3 (AMD).



22 §7862. Contracts for assisted living services

All contracts or agreements executed by providers of assisted living services under this chapter and a consumer or the legal representative of the consumer are subject to the requirements of this section. [2003, c. 546, §1 (NEW).]

1. Required contract provisions. Each contract or agreement for assisted living services must contain the provisions designated as required in the standardized contract adopted by the department by rule pursuant to Public Law 1999, chapter 731, Part BBBB, section 5 and may contain additional provisions as allowed under subsection 2.

[ 2003, c. 546, §1 (NEW) .]

2. Other contract provisions. In addition to the provisions required under subsection 1, each contract or agreement for assisted living services may contain provisions that do not violate a state law or rule or federal law or regulation. A contract or agreement must be consistent with the rules adopted by the department applicable to the type of assisted living services provided.

[ 2003, c. 546, §1 (NEW) .]

3. Rulemaking. The commissioner shall adopt rules to implement this section. The rules must be developed in consultation with the long-term care ombudsman program established under section 5107-A, consumer representatives and providers of assisted living services. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 546, §1 (NEW) .]

SECTION HISTORY

2003, c. 546, §1 (NEW).






Chapter 1665: ASSISTED LIVING PROGRAMS

22 §7901. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 719, §6 (NEW). 1979, c. 725, §1 (AMD). 1981, c. 196, §1 (AMD). 1981, c. 260, §2 (AMD). 1985, c. 770, §5 (RP).



22 §7901-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 770, §6 (NEW). 1987, c. 304, §§1,2 (AMD). 1987, c. 769, §A80 (AMD). 1993, c. 661, §7 (AMD). 1995, c. 670, §D5 (AFF). 1995, c. 670, §A5 (RP).



22 §7901-B. Assisted living programs and services authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 670, §A6 (NEW). 1995, c. 670, §D5 (AFF). 2001, c. 596, §B25 (AFF). 2001, c. 596, §A2 (RP).



22 §7901-C. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 670, §A6 (NEW). 1995, c. 670, §D5 (AFF). 2001, c. 354, §3 (AMD). 2001, c. 596, §B25 (AFF). 2001, c. 596, §A2 (RP).



22 §7902. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 719, §6 (NEW). 1977, c. 497, §4 (AMD). 1977, c. 694, §377 (AMD). 1985, c. 770, §7 (AMD). 1989, c. 355, §2 (AMD). 1993, c. 661, §8 (AMD). 1995, c. 670, §D5 (AFF). 1995, c. 670, §A7 (RP).



22 §7902-A. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 670, §A8 (NEW). 1995, c. 670, §D5 (AFF). 1997, c. 260, §1 (AMD). 2001, c. 596, §B25 (AFF). 2001, c. 596, §A2 (RP).



22 §7903. Fees for licensure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 719, §6 (NEW). 1985, c. 770, §8 (AMD). 1991, c. 528, §§J7,8 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§J7,8 (AMD). 1993, c. 661, §9 (AMD). 1995, c. 670, §D5 (AFF). 1995, c. 670, §A9 (RPR). 2001, c. 596, §B25 (AFF). 2001, c. 596, §A2 (RP).



22 §7904. Fire safety inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 719, §6 (NEW). 1975, c. 770, §94 (AMD). 1981, c. 196, §§2,3 (AMD). 1985, c. 770, §9 (RP).



22 §7904-A. Fire safety inspection for residential care facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 770, §10 (NEW). 1987, c. 304, §§3,4 (AMD). 1993, c. 661, §10 (AMD). 1995, c. 670, §A10 (AMD). 1995, c. 670, §D5 (AFF). 1997, c. 728, §9 (AMD). 2001, c. 531, §§1-3 (AMD). 2001, c. 596, §B25 (AFF). 2001, c. 596, §A2 (RP). 2007, c. 466, Pt. A, §43 (RP).



22 §7904-B. Fire safety inspection for congregate housing services facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 670, §A11 (NEW). 1995, c. 670, §D5 (AFF). 1997, c. 728, §10 (AMD). 2001, c. 596, §B25 (AFF). 2001, c. 596, §A2 (RP).



22 §7905. Personal funds of residents (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 719, §6 (NEW). 1985, c. 770, §11 (AMD). 1991, c. 69, §§2,3 (AMD). 1993, c. 661, §11 (AMD). 2001, c. 596, §B25 (AFF). 2001, c. 596, §A2 (RP).



22 §7906. Reimbursements to small boarding care facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 719, §6 (NEW). 1985, c. 770, §12 (RP).



22 §7906-A. Reimbursements to small boarding homes for mentally retarded persons (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 770, §13 (NEW). 1993, c. 661, §12 (RP).



22 §7907. Boarding care payments (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 708, §1 (NEW). 1985, c. 791, §1 (RPR). 1989, c. 502, §§A82,A83 (AMD). 1991, c. 622, §M29 (AMD). 1993, c. 661, §13 (AMD). 2001, c. 596, §B25 (AFF). 2001, c. 596, §A2 (RP).



22 §7908. Approval by department; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 725, §2 (NEW). 1985, c. 770, §14 (RP).



22 §7909. Residents' records (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 196, §4 (NEW). 1981, c. 493, §2 (AMD). 1993, c. 661, §14 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2001, c. 596, §B25 (AFF). 2001, c. 596, §A2 (RP).



22 §7910. Assessment of and care planning for adult boarding home and foster home residents who receive state assistance; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 844, §1 (NEW). 1993, c. 661, §15 (RP).



22 §7911. Nonambulatory and mobile nonambulatory residents; temporarily disabled (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 770, §15 (NEW). 1993, c. 661, §16 (RP).



22 §7912. Nonambulatory and mobile nonambulatory residents; permanently disabled (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 770, §15 (NEW). 1985, c. 819, §§C3,4 (AMD). 1989, c. 19, §1 (RP).



22 §7912-A. Nonambulatory and mobile nonambulatory residents; permanently disabled (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 19, §2 (NEW). 1993, c. 661, §§17,18 (AMD). 1997, c. 728, §11 (AMD). 1999, c. 384, §1 (AMD). 2001, c. 531, §4 (RP). 2001, c. 596, §B25 (AFF). 2001, c. 596, §A2 (RP).



22 §7913. Conflict of intent prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 770, §15 (NEW). 1993, c. 661, §19 (RP).



22 §7914. Shared staffing (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 670, §A12 (NEW). 1995, c. 670, §D5 (AFF). 2001, c. 596, §B25 (AFF). 2001, c. 596, §A2 (RP).



22 §7915. Administration of congregate housing services programs funded by the State; eligible clients (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 670, §A12 (NEW). 1995, c. 670, §D5 (AFF). 1999, c. 384, §2 (AMD). 2001, c. 596, §B25 (AFF). 2001, c. 596, §A2 (RP).



22 §7916. Contracts for assisted living services (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 279, §1 (NEW). 2001, c. 596, §B25 (AFF). 2001, c. 596, §A2 (RP).






Chapter 1666: PATIENTS' RIGHTS

22 §7921. Intent

It is the intent of the Legislature to establish a mechanism for residents of long-term care facilities in this State to articulate their rights and to be responsible for the protection of those rights. [1981, c. 445, (NEW).]

SECTION HISTORY

1981, c. 445, (NEW).



22 §7922. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1981, c. 445, (NEW).]

1. Long-term care facility. "Long-term care facility" means any facility program of assisted living licensed pursuant to chapters 1663 and 1664, and any nursing facility or unit licensed pursuant to chapter 405.

[ 2001, c. 596, Pt. B, §13 (AMD); 2001, c. 596, Pt. B, §25 (AFF) .]

2. Resident. "Resident" means any person who lives in and receives services or care in a long-term care facility.

[ 1981, c. 445, (NEW) .]

SECTION HISTORY

1981, c. 445, (NEW). 1991, c. 69, §4 (AMD). 1993, c. 661, §20 (AMD). 1995, c. 670, §B7 (AMD). 1995, c. 670, §D5 (AFF). 2001, c. 596, §B13 (AMD). 2001, c. 596, §B25 (AFF).



22 §7923. Residents' council

1. Establishment; composition. Each long-term care facility shall inform residents of their right to establish a council. This information must be given to all residents and a family member or designated representative for those residents on admission and must be posted prominently in the facility.

The administrator shall assist residents in establishing a residents' council, if the residents choose to establish one. If there is no council, at least once each year residents must be given the choice to establish one. A majority vote prevails.

The council shall draw up bylaws. The council may meet as often as specified in the bylaws, but at least quarterly. No employee or representative of the facility may be a member of the council. Family members may sit on the council, but may not be members.

[ 1991, c. 69, §5 (AMD) .]

2. Responsibilities. The council has, but is not limited to, the following responsibilities:

A. To review and make recommendations to strengthen the facility's policies and procedures relating to residents' rights; [1981, c. 445, (NEW).]

B. To establish procedures for informing all residents about their rights; [1981, c. 445, (NEW).]

C. To serve as a forum for obtaining and disseminating information, soliciting and adopting recommendations for facility programming and improvement, and early identification of and recommendations for orderly resolution of residents' problems; [1981, c. 445, (NEW).]

D. To inform the administrator about the opinions and concerns of the residents; [1981, c. 445, (NEW).]

E. To find ways of involving the families of residents in the facility; and [1981, c. 445, (NEW).]

F. To notify the Department of Health and Human Services and the long-term care ombudsman when they are constituted. [1999, c. 384, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

Records of council meetings and decisions shall be prepared and disseminated by the council, which may request the assistance of the designated staff member and shall be kept on file in the facility, available at all times to residents and family members or designated representatives.

[ 1999, c. 384, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

3. Assistance. Except as provided in this subsection, the administrator shall designate a staff member, not related to the administrator, to assist the residents' council. In small long-term care facilities in which no staff members are unrelated to the administrator or owner of the facility, the administrator may designate a staff member who is related to the administrator.

[ 1991, c. 69, §5 (AMD) .]

SECTION HISTORY

1981, c. 445, (NEW). 1991, c. 69, §5 (AMD). 1999, c. 384, §3 (AMD). 2003, c. 689, §B6 (REV).



22 §7924. Reporting of violations

1. Alleged violations reported and investigated. Any person who believes that any of those rules governing the licensure of long-term care facilities or the operation of assisted living programs and services authorized pursuant to section 7853 adopted by the department pertaining to residents' rights and conduct of resident care has been violated may report the alleged violation to the protection and advocacy agency designated pursuant to Title 5, section 19502; the long-term care ombudsman pursuant to section 5106, subsection 11-C and section 5107-A; and any other agency or person whom the commissioner may designate.

[ 2011, c. 657, Pt. EE, §1 (AMD) .]

2. Professionals to report. Any professional who provides health care, social services or mental health services or who administers a long-term care facility or program and who knows of or has reasonable cause to suspect that there has been a violation of any of those rules adopted by the department governing the licensure of long-term care facilities pertaining to residents' rights or conduct of resident care shall immediately report or cause a report to be made to an agency or person referred to in subsection 1.

[ 2005, c. 397, Pt. A, §25 (AMD) .]

3. Written report of findings. Any agency or person investigating a situation pursuant to subsection 1 or 2 shall submit a written report of the findings and results of the investigation to the administrator of the long-term care facility in which the residents' rights allegedly have been violated and to the commissioner.

[ 2005, c. 397, Pt. A, §26 (AMD) .]

4. Immunity from liability. No professional shall be held liable for any report or action taken pursuant thereto if the professional acted in good faith pursuant to this section.

[ 1981, c. 445, (NEW) .]

5. Construction. This section may not be construed to limit the powers or responsibilities of the long-term care ombudsman.

[ 1999, c. 384, §4 (AMD) .]

6. Notice of program. Each long-term care facility shall provide to each resident, guardian or personal representative, at the time of admission, information that the long-term care ombudsman program is a source of assistance with complaints and problems. At least 2 posters must be mounted in prominent places in each long-term care facility to inform residents about the services of the program. The posters must also include the department's current rules regarding the rights of residents of long-term care facilities.

[ 1989, c. 644, (NEW) .]

SECTION HISTORY

1981, c. 445, (NEW). 1989, c. 644, (AMD). RR 1995, c. 2, §45 (COR). 1997, c. 260, §2 (AMD). 1999, c. 384, §4 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 596, §B14 (AMD). 2001, c. 596, §B25 (AFF). RR 2003, c. 2, §82 (COR). 2003, c. 689, §B6 (REV). 2005, c. 397, §§A24-26 (AMD). 2009, c. 1, Pt. S, §1 (AMD). 2011, c. 657, Pt. EE, §1 (AMD).



22 §7925. Discharges and transfers

Long-term care facilities which receive public funds may not discharge or transfer any person solely based on a change in their source of payment. [1981, c. 445, (NEW).]

SECTION HISTORY

1981, c. 445, (NEW).






Chapter 1666-A: APPOINTMENT OF RECEIVERS

22 §7931. Policy

It is the purpose of this chapter to develop a mechanism by which the concept of receivership can be utilized for the protection of residents in long-term care facilities, clients of home health care providers, general and specialty hospitals, critical access hospitals, ambulatory surgical centers, hospice agencies and end-stage renal disease units. It is the intent of the Legislature that receivership be a remedy of last resort when all other methods of remedy have failed or when the implementation of other remedies would be futile. [1999, c. 384, §5 (AMD).]

SECTION HISTORY

1983, c. 454, (NEW). 1995, c. 620, §4 (AMD). 1999, c. 384, §5 (AMD).



22 §7932. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 454, (NEW).]

1. Emergency. "Emergency" means a situation, physical condition or one or more practices, methods or operations which presents imminent danger of death or serious physical or mental harm to residents, including, but not limited to, imminent or actual abandonment of an occupied facility.

[ 1983, c. 454, (NEW) .]

1-A. Client. "Client" means a person who receives services from a home health agency, long-term care facility, general and specialty hospital, critical access hospital, ambulatory surgical facility, hospice agency or end-stage renal disease unit.

[ 1999, c. 384, §6 (AMD) .]

1-B. End-stage renal disease unit. "End-stage renal disease unit" means a facility that provides specialized services to assist individuals who have been diagnosed as having an irreversible and permanent kidney disease that requires dialysis or kidney transplantation to maintain life.

[ 1999, c. 384, §7 (NEW) .]

2. Facility. "Facility" means any assisted living facility, residential care facility or assisted housing program subject to licensure pursuant to chapters 1663 and 1664, any nursing facility or unit subject to licensure pursuant to chapter 405 and any private psychiatric hospital subject to licensure pursuant to chapter 405.

[ 2001, c. 596, Pt. B, §15 (AMD); 2001, c. 596, Pt. B, §25 (AFF) .]

2-A. General hospital. "General hospital" means an acute health care facility with permanent inpatient beds planned, organized, operated and maintained to offer on a continuous basis facilities and services for the diagnosis and treatment of illness, injury and deformity that has a governing board and an organized medical staff, offering a continuous 24-hour professional nursing care plan to provide continuous 24-hour emergency treatment and that includes the following services or organizational units:

A. Administration; [1999, c. 384, §9 (NEW).]

B. Nursing services; [1999, c. 384, §9 (NEW).]

C. Emergency services; [1999, c. 384, §9 (NEW).]

D. Dietary service; [1999, c. 384, §9 (NEW).]

E. Medical record service; [1999, c. 384, §9 (NEW).]

F. Radiology service; [1999, c. 384, §9 (NEW).]

G. Pathology or clinical laboratory service; [1999, c. 384, §9 (NEW).]

H. Pharmaceutical service; [1999, c. 384, §9 (NEW).]

I. Hospital safety program; [1999, c. 384, §9 (NEW).]

J. Disaster plan; and [1999, c. 384, §9 (NEW).]

K. Inservice education. [1999, c. 384, §9 (NEW).]

"General hospital" does not mean a federally controlled or state-controlled institution, a community health center, an independent outpatient diagnostic or treatment center, a doctor's office, a college infirmary or an industrial dispensary.

[ 1999, c. 384, §9 (NEW) .]

3. Habitual violation. "Habitual violation" means a violation of state or federal law which, due to its repetition, presents a reasonable likelihood of serious physical or mental harm to residents.

[ 1983, c. 454, (NEW) .]

3-A. Home health care provider. "Home health care provider" means any business entity or subdivision of a business entity, whether public or private, proprietary or nonprofit, that is engaged in providing acute, restorative, rehabilitative, maintenance, preventive or health promotion services through professional nursing or another therapeutic service, such as physical therapy, home health aides, nurse assistants, medical social work, nutritionist services or personal care services, either directly or through contractual agreement, in a client's place of residence. This term does not apply to any sole practitioner providing private duty nursing services or other restorative, rehabilitative, maintenance, preventive or health promotion services in a client's place of residence or to municipal entities providing health promotion services in a client's place of residence. This term does not apply to a federally qualified health center or a rural health clinic as defined in 42 United States Code, Section 1395x, subsection (aa) (1993) that is delivering case management services or health education in a client's place of residence. Beginning October 1, 1991 "home health care provider" includes any business entity or subdivision of a business entity, whether public or private, proprietary or nonprofit, that is engaged in providing speech pathology services.

[ 1999, c. 384, §10 (AMD) .]

3-B. Hospice agency. "Hospice agency" means a public agency or private organization that is primarily engaged in providing specified services to terminally ill individuals and their families. The services provided are nursing care, physicians services, physical and speech therapy, home health aid, homemaker services, pastoral counseling, social work services, occupational therapy and dietary services in addition to bereavement counseling. The care may be provided as services to patients in institutions, as respite care, as routine home care or as continuous home care.

[ 1999, c. 384, §11 (NEW) .]

4. Licensee. "Licensee" means any person or any other legal entity, other than a receiver appointed under section 7933, who is licensed or required to be licensed to operate a facility.

[ 1983, c. 454, (NEW) .]

5. Owner. "Owner" means the holder of the title to the real estate in which the facility is maintained.

[ 1983, c. 454, (NEW) .]

6. Resident. "Resident" means any person who lives in and receives services or care in a long-term care facility.

[ 1983, c. 454, (NEW) .]

7. Substantial violation. "Substantial violation" means a violation of state or federal law that presents a reasonable likelihood of serious physical or mental harm to residents or clients.

[ 1999, c. 384, §12 (AMD) .]

8. Transfer trauma. "Transfer trauma" means the combination of medical and psychological reactions to abrupt physical transfer that may increase the risk of grave illness or death.

[ 1983, c. 454, (NEW) .]

9. Ambulatory surgical facility. "Ambulatory surgical facility" means a facility with the primary purpose of providing elective surgical care to a patient who is admitted to and discharged from the facility within the same day. In order to meet this primary purpose, a facility must at least administer anesthetic agents, maintain a sterile environment in a surgical suite and share a facility fee separate from the professional license. "Ambulatory surgical facility" does not include:

A. A facility that is licensed as part of a hospital; [1999, c. 384, §13 (NEW).]

B. A facility that provides services or accommodations for patients who stay overnight; [1999, c. 384, §13 (NEW).]

C. A facility existing for the primary purpose of performing terminations of pregnancies; or [1999, c. 384, §13 (NEW).]

D. The private office of a physician or dentist in individual or group practice, unless the office is certified as a Medicare ambulatory surgical center. [1999, c. 384, §13 (NEW).]

[ 1999, c. 384, §13 (NEW) .]

10. Critical access hospital. "Critical access hospital" means a hospital that must first be designated and approved by the State, as long as the State also has established an approved rural hospital flexibility program, and that meets the conditions in effect on March 1, 2004 for critical access hospital status under the federal Medicare program. In addition, it must also:

A. [2003, c. 673, Pt. HH, §2 (RP).]

B. Have a Medicare participation agreement as a hospital and be in compliance with the Medicare hospital conditions of participation when applying to become a critical access hospital; [2003, c. 673, Pt. HH, §2 (AMD).]

C. Be certified by the State prior to January 1, 2006 as being a necessary provider of health care services to residents in the area or be located more than a 35-mile drive from any other hospital or critical access hospital. In mountainous terrain or in areas with only secondary roads, the mileage criterion is 15 miles; [2003, c. 673, Pt. HH, §2 (AMD).]

D. Provide not more than 25 beds for acute hospital-level inpatient care:

(1) Except that a swing-bed facility is allowed to have up to 25 inpatient beds that can be used interchangeably for acute or skilled nursing facility care; and

(2) In addition to the 25-bed limit for acute inpatient care, a hospital may have distinct parts with 10 or fewer psychiatric inpatient beds or 10 or fewer inpatient rehabilitation beds, or both; and [2003, c. 673, Pt. HH, §2 (AMD).]

E. Agree to provide inpatient care for a period that does not exceed, as determined on an annual average basis, 96 hours per patient. [2003, c. 673, Pt. HH, §2 (AMD).]

F. [2003, c. 673, Pt. HH, §2 (RP).]

[ 2003, c. 673, Pt. HH, §2 (AMD) .]

SECTION HISTORY

1983, c. 454, (NEW). 1985, c. 770, §16 (AMD). 1995, c. 620, §5 (AMD). 1997, c. 610, §1 (AMD). 1999, c. 99, §1 (AMD). 1999, c. 384, §§6-13 (AMD). 2001, c. 596, §B15 (AMD). 2001, c. 596, §B25 (AFF). 2003, c. 673, §HH2 (AMD).



22 §7933. Appointment of receiver

1. Grounds for appointment. The following circumstances are grounds for the appointment of a receiver to operate a long-term care facility, home health care provider, general and specialty hospitals, critical access hospitals, ambulatory surgical centers, hospice agencies and end-stage renal disease units.

A. A long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit intends to close but has not arranged at least 30 days prior to closure for the orderly transfer of its residents or clients. [1999, c. 384, §14 (AMD).]

B. An emergency exists in a long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit that threatens the health, security or welfare of residents or clients. [1999, c. 384, §14 (AMD).]

C. A long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit is in substantial or habitual violation of the standards of health, safety or resident care established under state or federal regulations to the detriment of the welfare of the residents or clients. [1999, c. 384, §14 (AMD).]

This remedy is in addition to, and not in lieu of, the power of the department to revoke, suspend or refuse to renew a license under the Maine Administrative Procedure Act.

[ 1999, c. 384, §14 (AMD) .]

2. Who may bring action. The commissioner or acting commissioner may bring an action in Superior Court requesting the appointment of a receiver.

[ 2005, c. 397, Pt. A, §27 (AMD) .]

3. Procedure for hearing. The procedure for a hearing shall be as follows.

A. The court shall hold a hearing not later than 10 days after the action is filed, unless all parties agree to a later date. Notice of the hearing shall be served on both the owner and the licensee not less than 5 days before the hearing. If either the owner or the licensee cannot be served, the court shall specify the alternative notice to be provided. The department shall post notice, in a form approved by the court, in a conspicuous place in the facility, for not less than 3 days before the hearing. After the hearing, the court may appoint a receiver if it finds that any one of the grounds for appointment set forth is satisfied. [1983, c. 454, (NEW).]

B. A temporary receiver may be appointed with or without notice to the owner or licensee if it appears by verified complaint or affidavit that an emergency exists in the facility that must be remedied immediately to insure the health, safety and welfare of the residents. The temporary appointment of a receiver without notice to the owner or licensee may be made only if the court is satisfied that the petitioner has made a diligent attempt to provide reasonable notice under the circumstances. Upon appointment of a temporary receiver, the department shall proceed forthwith to make service as provided in paragraph A, and a hearing must be held within 10 days, unless all parties agree to a later date. If the department does not proceed with the petition, the court shall dissolve the temporary receivership. On 2 days' notice to the receiver, all parties and the department, or on such shorter notice as the court may prescribe, the owner or licensee may appear and move the dissolution or modification of an order appointing a receiver that has been entered without notice, and in that event the motion may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. [2011, c. 559, Pt. A, §25 (AMD).]

[ 2011, c. 559, Pt. A, §25 (AMD) .]

4. Who may be appointed receiver. The court may appoint any person deemed appropriate by the court to act as receiver, except any state employee. The court may remove a receiver for good cause.

[ 1983, c. 454, (NEW) .]

5. Compensation of receiver. The court shall set a reasonable compensation for the receiver and may require the receiver to furnish a bond with such surety as the court may require. Any expenditures shall be paid from the revenues of the facility.

[ 1983, c. 454, (NEW) .]

SECTION HISTORY

1983, c. 454, (NEW). 1995, c. 620, §6 (AMD). 1997, c. 610, §2 (AMD). 1999, c. 384, §14 (AMD). 2001, c. 354, §3 (AMD). 2005, c. 397, §A27 (AMD). 2011, c. 559, Pt. A, §25 (AMD).



22 §7934. Powers and duties of the receiver

1. Powers and duties. A receiver appointed pursuant to this chapter has such powers as the court may direct to operate the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit and to remedy the conditions that constituted grounds for the receivership, to protect the health, safety and welfare of the residents or clients and to preserve the assets and property of the residents or clients, the owner and the licensee. On notice and hearing, the court may issue a writ of possession in behalf of the receiver, for specified facility property.

The receiver shall make reasonable efforts to notify residents or clients and family that the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit is placed in receivership. The owner and licensee are divested of possession and control of the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit during the period of receivership under such conditions as the court specifies. With the court's approval, the receiver has specific authority to:

A. Remedy violations of federal and state regulations governing the operation of the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit; [1999, c. 384, §15 (AMD).]

B. Hire, direct, manage and discharge any employees, including the administrator of the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit; [1999, c. 384, §15 (AMD).]

C. Receive and expend in a reasonable and prudent manner the revenues of the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit due during the 30-day period preceding the date of appointment and becoming due thereafter; [1999, c. 384, §15 (AMD).]

D. Continue the business of the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit and the care of residents or clients; [1999, c. 384, §15 (AMD).]

E. Correct or eliminate any deficiency of the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit that endangers the safety or health of the residents or clients, if the total cost of the correction does not exceed $3,000. The court may order expenditures for this purpose in excess of $3,000 on application from the receiver; and [1999, c. 384, §15 (AMD).]

F. Exercise such additional powers and perform such additional duties, including regular accountings, as the court considers appropriate. [1995, c. 620, §7 (AMD).]

[ 1999, c. 384, §15 (AMD) .]

2. Revenues of the facility. Revenues of the facility must be handled as follows.

A. The receiver shall apply the revenues of the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit to current operating expenses and, subject to the following provisions, to debts incurred by the licensee prior to the appointment of the receiver. The receiver shall ask the court for direction in the treatment of debts incurred prior to appointment where such debts appear extraordinary, of questionable validity, or unrelated to the normal and expected maintenance and operation of the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit, or where payment of the debts will interfere with the purposes of the receivership. Priority must be given by the receiver to expenditures for current direct resident or client care. Revenues held by or owing to the receiver in connection with the operation of the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit are exempt from attachment and trustee process, including process served prior to the institution of receivership proceedings. [1999, c. 384, §15 (AMD).]

B. The receiver may correct or eliminate any deficiency of the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit that endangers the safety or health of the resident or client, if the total cost of the correction does not exceed $3,000. On application by the receiver, the court may order expenditures for this purpose in excess of $3,000. The licensee or owner may apply to the court to determine the reasonableness of any expenditure over $3,000 by the receiver. [1999, c. 384, §15 (AMD).]

C. In the event that the receiver does not have sufficient funds to cover expenses needed to prevent or remove jeopardy to the residents or clients, the receiver may petition the court for permission to borrow for these purposes. Notice of the receiver's petition to the court for permission to borrow must be given to the owner, the licensee and the department. The court may, after hearing, authorize the receiver to borrow money upon specified terms of repayment and to pledge security, if necessary, if the court determines that the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit should not be closed and that the loan is reasonably necessary to prevent or remove jeopardy or if it determines that the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit should be closed and that the expenditure is necessary to prevent or remove jeopardy to residents or clients for the limited period of time that they are awaiting transfer. The purpose of this provision is to protect residents or clients and to prevent the closure of long-term care facilities, home health care providers, general hospitals, specialty hospitals, critical access hospitals, ambulatory surgical centers, hospice agencies or end-stage renal disease units that, under proper management, are likely to be viable operations. This section may not be construed as a method of financing major repair or capital improvements to facilities that have been allowed to deteriorate because the owner or licensee has been unable or unwilling to secure financing by conventional means. [1999, c. 384, §15 (AMD).]

[ 1999, c. 384, §15 (AMD) .]

3. Avoidance of preexisting leases, mortgages and contracts. A receiver may not be required to honor a lease, mortgage, secured transaction or other contract entered into by the owner or licensee of the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit if the court finds that:

A. The person seeking payment under the agreement has an ownership interest in the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit or was related to the licensee, the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit by a significant degree of common ownership or control at the time the agreement was made; or [1999, c. 384, §15 (AMD).]

B. The rental, price or rate of interest required to be paid under the agreement is in excess of a reasonable rental, price or rate of interest. [1983, c. 454, (NEW).]

If the receiver is in possession of real estate or goods subject to a lease, mortgage or security interest that the receiver is permitted to avoid and if the real estate or goods are necessary for the continued operation of the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit, the receiver may apply to the court to set a reasonable rental, price or rate of interest to be paid by the receiver during the term of the receivership. The court shall hold a hearing on the application within 15 days, and the receiver shall send notice of the application to any known owners and mortgagees of the property at least 10 days before the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to an action against the receiver for payment or for the possession of the subject goods or real estate by a person who received such notice.

Notwithstanding this subsection, there may not be a foreclosure or eviction during the receivership by any person if the foreclosure or eviction would, in view of the court, serve to defeat the purpose of the receivership.

[ 1999, c. 384, §15 (AMD) .]

4. Closing of long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit. The receiver may not close the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit without leave of the court. In ruling on the issue of closure, the court shall consider:

A. The rights and best interests of the residents or clients; [1995, c. 620, §7 (AMD).]

B. The availability of suitable alternative placements; [1983, c. 454, (NEW).]

C. The rights, interest and obligations of the owner and licensee; [1983, c. 454, (NEW).]

D. The licensure status of the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit; and [1999, c. 384, §15 (AMD).]

E. Any other factors that the court considers relevant. [1995, c. 620, §7 (AMD).]

When a long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit is closed, the receiver shall provide for the orderly transfer of residents or clients to mitigate transfer trauma.

[ 1999, c. 384, §15 (AMD) .]

SECTION HISTORY

1983, c. 454, (NEW). 1995, c. 620, §7 (AMD). 1999, c. 384, §15 (AMD).



22 §7935. Termination of receivership

The receivership terminates when the court certifies that the conditions that prompted the appointment have been corrected or, in the case of a discontinuance of operation, when the residents or clients are safely relocated. The court shall review the necessity of the receivership at least semiannually. [1995, c. 620, §8 (AMD).]

A receivership may not be terminated in favor of the former or the new licensee, unless that person assumes all obligations incurred by the receiver and provides collateral or other assurances of payment considered sufficient by the court. [1995, c. 620, §8 (AMD).]

SECTION HISTORY

1983, c. 454, (NEW). 1995, c. 620, §8 (AMD).



22 §7936. Liability of receiver

No person may bring suit against a receiver appointed under section 7933 without first securing leave of the court. Except in cases of gross negligence or intentional wrongdoing, the receiver is liable in his official capacity only and any judgment rendered shall be satisfied out of receivership assets. [1983, c. 454, (NEW).]

SECTION HISTORY

1983, c. 454, (NEW).



22 §7937. Court order to have effect of license

An order appointing a receiver under section 7933 has the effect of a license for the duration of the receivership. The receiver is responsible to the court for the conduct of the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit during the receivership, and a violation of regulations governing the conduct of the long-term care facility, home health care provider, general hospital, specialty hospital, critical access hospital, ambulatory surgical center, hospice agency or end-stage renal disease unit, if not promptly corrected, must be reported by the department to the court. [1999, c. 384, §16 (AMD).]

SECTION HISTORY

1983, c. 454, (NEW). 1995, c. 620, §8 (AMD). 1999, c. 384, §16 (AMD).



22 §7938. Rule-making authority to implement receivership law

The department may adopt regulations as necessary, pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, to implement this chapter. [1983, c. 454, (NEW).]

SECTION HISTORY

1983, c. 454, (NEW).






Chapter 1666-B: INTERMEDIATE SANCTIONS AND INCENTIVES FOR IMPROVING THE QUALITY OF CARE IN LONG-TERM CARE FACILITIES

22 §7941. Policy

It is the purpose of this chapter to authorize the Department of Health and Human Services to impose intermediate sanctions in order to improve the quality of care in long-term care facilities and to establish programs to reward long-term care facilities that provide the highest quality care. These intermediate sanctions will also provide an alternative to taking action to close facilities, which may cause great distress to the residents of those facilities. [1987, c. 774, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1987, c. 774, §4 (NEW). 2003, c. 689, §B6 (REV).



22 §7942. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 774, §4 (NEW).]

1. Department. "Department" means the Department of Health and Human Services.

[ 1987, c. 774, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Directed plan of correction. "Directed plan of correction" means a plan of correction issued by the department which directs a long-term care facility how to correct a deficiency or deficiencies of state licensing rules and when the correction must be made.

[ 1987, c. 774, §4 (NEW) .]

3. Long-term care facility. "Long-term care facility" means an assisted living program or residential care facility subject to licensure pursuant to chapters 1663 and 1664 and a nursing or intermediate care facility or unit subject to licensure pursuant to chapter 405.

[ 2003, c. 634, §7 (AMD) .]

4. Person. "Person" means any natural person, partnership, association or corporation or other entity, including any county, local or governmental unit.

[ 1987, c. 774, §4 (NEW) .]

5. Plan of correction. "Plan of correction" means a document executed by a long-term care facility in response to a statement of deficiencies issued by the department. A plan of correction shall describe with specificity how and when deficiencies of state licensing rules will be corrected.

[ 1987, c. 774, §4 (NEW) .]

6. Resident. "Resident" means any person who lives in and receives services or care in a long-term care facility.

[ 1987, c. 774, §4 (NEW) .]

7. State licensing rules. "State licensing rules" refers to the department's rules governing the licensing and functioning of nursing facilities, intermediate care facilities for persons with intellectual disabilities and assisted living programs or residential care facilities.

[ 2011, c. 542, Pt. A, §47 (AMD) .]

8. Statement of deficiencies. "Statement of deficiencies" means a document issued by the department which describes a long-term care facility's deficiencies in complying with state licensing rules.

[ 1987, c. 774, §4 (NEW) .]

SECTION HISTORY

1987, c. 774, §4 (NEW). 1993, c. 661, §21 (AMD). 1999, c. 99, §2 (AMD). 1999, c. 384, §§17,18 (AMD). 2001, c. 596, §B16 (AMD). 2001, c. 596, §B25 (AFF). 2003, c. 634, §§7,8 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 542, Pt. A, §47 (AMD).



22 §7943. Violations

1. License required. It is a violation of this chapter for a person to manage or operate a long-term care facility as defined in this chapter without first obtaining a license to manage or operate a long-term care facility.

[ 1993, c. 661, §22 (AMD) .]

2. Interference or false information. It shall be a violation of this chapter for any person to impede or interfere with the enforcement of laws or rules governing the licensing of long-term care facilities, or for any person to give any false information in connection with the enforcement of laws or rules.

[ 1987, c. 774, §4 (NEW) .]

3. Correction of deficiencies. It shall be a violation of this chapter to:

A. Fail to submit a plan of correction within 10 working days after receipt of a statement of deficiencies; and [1987, c. 774, §4 (NEW).]

B. Fail to take timely corrective action in accordance with a plan of correction or a directed plan of correction. Each failure to correct any deficiency may be considered a separate violation of this section. [1987, c. 774, §4 (NEW).]

[ 1987, c. 774, §4 (NEW) .]

4. Protection of residents. Notwithstanding subsection 3, the following conduct is deemed to be a violation of this chapter without regard to whether a plan of correction or directed plan of correction is followed by a facility:

A. Failure to comply with state licensing laws or rules when this failure poses an immediate threat of death or substantial probability of serious mental or physical harm to a resident. Each failure to comply with any law or rule may be considered a separate violation of this section; and [1987, c. 774, §4 (NEW).]

B. The occurrence of a repeated deficiency that poses a substantial risk to residents' health or safety or infringes upon residents' rights. For purposes of this section, a repeated deficiency is one that is found to exist in a long-term care facility during a current survey or investigation that has also been cited in a statement of deficiencies of that facility within the past 2 years. Each repeated deficiency may be considered a separate violation of this section. [1987, c. 774, §4 (NEW).]

[ 1987, c. 774, §4 (NEW) .]

5. Compliance with federal requirements. It shall be a violation of this chapter for any long-term care facility subject to the provisions of United States Code, Title 42, Section 1919 to fail to comply with the requirements of Section 1919, Subsections (b), (c) or (d). Each failure to comply with a requirement of United States Code, Title 42, Section 1919, Subsections (b), (c) or (d) may be considered a separate violation of this section.

[ 1987, c. 774, §4 (NEW) .]

SECTION HISTORY

1987, c. 774, §4 (NEW). 1993, c. 661, §22 (AMD).



22 §7944. Intermediate sanctions

1. Authorization. The department is authorized to impose one or more of the following sanctions when a violation of this chapter occurs and the department determines that a sanction is necessary and appropriate to ensure compliance with state licensing rules or to protect the residents of long-term care facilities as defined in section 7852 or the general public.

A. The long-term care facility may be directed to stop all new admissions regardless of payment source or to admit only those residents the department approves until such time as it is determined that corrective action has been taken. [1987, c. 774, §4 (NEW).]

B. The department may direct a long-term care facility to correct any deficiencies in a manner and within a time frame that the department determines are appropriate to ensure compliance with state licensing rules or to protect the residents of the long-term care facility. [2007, c. 324, §11 (AMD).]

C. The department may impose a penalty upon a long-term care facility for a violation of this chapter. Each day of violation constitutes a separate offense. The minimum penalty for operating without a license is $500 per day. A penalty or a combination of penalties imposed on a facility may not be greater than a sum equal to $10 times the total number of residents residing in the facility per violation, up to a maximum of $10,000 for each instance in which the department issues a statement of deficiency to a long-term care facility. [2007, c. 324, §11 (AMD).]

D. The department may direct a long-term care facility to transfer residents in that facility to other locations in an emergency that threatens the health, safety or welfare of the residents of the facility and shall assist the facility in making arrangements for transfers. [1989, c. 747, §1 (NEW).]

The department may adopt rules as necessary for the implementation of this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 324, §11 (AMD) .]

2. Schedule of penalties. The department shall establish a schedule of penalties according to the nature of the violation. In establishing the schedule, the department shall consider, among other factors, the immediacy and probability of physical or mental harm to residents caused by a particular type of violation and whether the facility in question has repeated deficiencies or a substantial number of deficiencies.

[ 1987, c. 774, §4 (NEW) .]

3. Reimbursement. Nothing in this chapter may limit the authority of the department to adjust the reimbursement due facilities for residents as stated in the departmental regulations governing reimbursement.

[ 1987, c. 774, §4 (NEW) .]

SECTION HISTORY

1987, c. 774, §4 (NEW). 1989, c. 747, §1 (AMD). 1993, c. 661, §23 (AMD). 1999, c. 99, §3 (AMD). 2003, c. 634, §9 (AMD). 2007, c. 324, §11 (AMD).



22 §7945. Incentives for high quality care

By January 1, 1989, the department shall establish programs to reward long-term care facilities that provide the highest quality care to residents, including, but not limited to, programs of public recognition. [1987, c. 774, §4 (NEW).]

SECTION HISTORY

1987, c. 774, §4 (NEW).



22 §7946. Enforcement and appeal

1. Procedure. The department may impose any sanction in conformity with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV, providing the long-term care facility the opportunity for an administrative hearing, or file a complaint with the Superior Court requesting the imposition of any sanction authorized by this chapter.

[ 1987, c. 774, §4 (NEW) .]

2. Collection of penalties; interest. Long-term care facilities that are fined pursuant to this chapter are required to pay the department the amount of the penalties. Penalties may be collected by the department by the offset of any reimbursement due the facility, or by any other method authorized by law. An appeal of the department's decision to penalize a long-term care facility stays the collection of any penalties. All penalties are to be assessed for each day that the facility is or was out of compliance and are to be collected with interest accruing at the rate set by Title 14, section 1602-C. An appeal of the department's decision to penalize a long-term care facility does not stay the assessment of any penalties or interest as long as the long-term care facility continues to be in violation of any requirement of section 7943.

[ 2003, c. 460, §12 (AMD) .]

3. Reduction or delay of penalties. The department may reduce the amount or delay the payment of a penalty when a facility is able to show that payment of the total amount due would result in inadequate funds to provide necessary services to residents. In making this determination, the department may consider, among other factors, the amount of any savings as calculated pursuant to the principles of reimbursement, overall profits or cash reserves and any extraordinary expenses experienced by the facility, as well as the necessity of providing an incentive to correct violations of this chapter.

[ 1987, c. 774, §4 (NEW) .]

4. Income from penalties. Any income from penalties must be placed in a special revenue account and be used by the department for purposes related to improving the quality of care for residents of long-term care facilities.

[ 2009, c. 621, §7 (AMD) .]

5. No limitation on right of action.

[ 1991, c. 637, §1 (RP) .]

SECTION HISTORY

1987, c. 774, §4 (NEW). 1989, c. 747, §2 (AMD). 1991, c. 637, §1 (AMD). 2003, c. 460, §12 (AMD). 2009, c. 621, §7 (AMD).



22 §7947. Rules

The department shall adopt rules for intermediate sanctions in conformity with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II. [1987, c. 774, §4 (NEW).]

SECTION HISTORY

1987, c. 774, §4 (NEW).



22 §7948. Right of action

1. Generally. Any resident whose rights have been violated as described in this section may commence a civil action in the Superior Court on that resident's own behalf for injunctive and declaratory relief against any long-term care facility or provider of assisted living programs and services that is alleged to be in violation of any rule described in section 7853 or 7924 or in violation of the rights enumerated in 42 United States Code, Section 1396r, Subsection (c). In order to grant a preliminary or permanent injunction under this section, the Superior Court must find that:

A. The plaintiff will suffer irreparable injury if the injunction is not granted; [1991, c. 637, §2 (NEW).]

B. The irreparable injury outweighs any harm that granting the injunctive relief would inflict on the defendant; [1991, c. 637, §2 (NEW).]

C. The plaintiff has exhibited a likelihood of success on the merits of the case; and [1991, c. 637, §2 (NEW).]

D. The public interest will not be adversely affected by granting the injunction. [1991, c. 637, §2 (NEW).]

[ 2001, c. 596, Pt. B, §17 (AMD); 2001, c. 596, Pt. B, §25 (AFF) .]

2. Right of action limited. An action may not be commenced under this section until 15 days after the resident has given notice of the violation and an intention to bring suit under this chapter to the commissioner, the Attorney General and each party alleged to be violating the law or rule. The court may waive the 15-day notice requirement and issue a temporary restraining order when the plaintiff shows that the alleged violation presents an immediate threat to the plaintiff's health or safety.

[ 1991, c. 637, §2 (NEW) .]

3. Parties may intervene. In any action brought by the Attorney General or the commissioner under this chapter, any resident who has a right of action under this section may intervene if that resident has a direct interest that is or may be adversely affected by the action and the disposition of the action may impair or impede the resident's ability to protect that interest. The Attorney General and the commissioner may intervene in any action brought by a resident under this section. This subsection does not affect the ability of any party to take action under Title 5, section 9054.

[ 1991, c. 637, §2 (NEW) .]

4. Service. A copy of the complaint and other pleadings must be delivered to the commissioner and the Attorney General at the time of service on the defendant. Copies of all answers and other documents accompanying the answers must be delivered to the commissioner and the Attorney General at the time of service on the plaintiff.

[ 1991, c. 637, §2 (NEW) .]

5. Dismissal of action. The court may, on the motion of any party or on its own motion, dismiss any action brought under this section that alleges a de minimis violation of section 7924 or of 42 United States Code, Section 1396r, Subsection (c).

[ 1991, c. 637, §2 (NEW) .]

SECTION HISTORY

1991, c. 637, §2 (NEW). 1997, c. 260, §3 (AMD). 2001, c. 596, §B17 (AMD). 2001, c. 596, §B25 (AFF).



22 §7949. No limitation on right of action

The remedies provided under section 7948 are in addition to those otherwise available under state or federal law and may not be construed as limiting any other remedies including any remedy available to an individual at common law. Exhaustion of any available administrative remedy is not required prior to commencement of an action under this section. [1991, c. 637, §2 (NEW).]

SECTION HISTORY

1991, c. 637, §2 (NEW).






Chapter 1667: DRUG TREATMENT CENTERS

22 §8001. Definition of drug treatment center

The term "drug treatment center," as used in this subtitle, shall mean a residential facility, not licensed as a medical care facility under chapter 405, for the care, treatment or rehabilitation of drug users, including alcohol users. [1975, c. 719, §6 (NEW).]

SECTION HISTORY

1975, c. 719, §6 (NEW).



22 §8002. Rules

1. Rules promulgated. The commissioner shall promulgate rules for drug treatment centers, which shall include but need not be limited to rules pertaining to administration, staffing, number of residents, quality of treatment programs, health and safety of staff and residents, community relations, the administration of medication and licensing procedures.

[ 1977, c. 497, §5 (AMD) .]

2. Public hearing.

[ 1977, c. 694, §378 (RP) .]

SECTION HISTORY

1975, c. 719, §6 (NEW). 1977, c. 497, §5 (AMD). 1977, c. 694, §378 (AMD).



22 §8003. Fees and terms for licenses

License fees and terms for drug treatment centers are governed by this section. [2015, c. 267, Pt. RR, §2 (NEW).]

1. Provisional license. The application fee for a provisional license for a drug treatment center may not be less than $100 nor more than $280. The term of a provisional license is for one year.

[ 2015, c. 267, Pt. RR, §2 (NEW) .]

2. Full license. The application fee for a full license for a drug treatment center may not be less than $100 nor more than $280. The term of a full license is for 2 years.

[ 2015, c. 267, Pt. RR, §2 (NEW) .]

3. Biennial renewal of a full license. The fee for the biennial renewal of a full license for a drug treatment center may not be less than $70 nor more than $170.

[ 2015, c. 267, Pt. RR, §2 (NEW) .]

4. Adding a service site to a license. The processing fee to add a service site to an issued license for a drug treatment center may not be less than $35 nor more than $70.

[ 2015, c. 267, Pt. RR, §2 (NEW) .]

5. Adding a service to a license. The processing fee to add a service to an issued license for a drug treatment center may not be less than $70 nor more than $140.

[ 2015, c. 267, Pt. RR, §2 (NEW) .]

6. Fee to replace a license. A licensee under this section shall maintain a valid license. An issued license is not valid when the information on the license is no longer accurate. A processing fee not to exceed $10 must be paid to the department to secure a reissued license with accurate information. The fee applies to each license replaced. The reissued license must have the same expiration date as the replaced license.

[ 2015, c. 267, Pt. RR, §2 (NEW) .]

7. Transaction fee for electronic renewal of license. The transaction fee for the electronic renewal of a license for a drug treatment center may not be less than $25 nor more than $50. The transaction fee may not exceed the cost of providing the electronic renewal service.

[ 2015, c. 267, Pt. RR, §2 (NEW) .]

8. Rules. The department shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 267, Pt. RR, §2 (NEW) .]

SECTION HISTORY

1975, c. 719, §6 (NEW). 2015, c. 267, Pt. RR, §2 (RPR).



22 §8004. Fire safety

All procedures and other provisions included in section 7855, subsections 1 and 2 for residential care facilities also apply to drug treatment centers. [2001, c. 596, Pt. B, §18 (AMD); 2001, c. 596, Pt. B, §25 (AFF).]

SECTION HISTORY

1975, c. 719, §6 (NEW). 1989, c. 502, §A84 (AMD). 2001, c. 596, §B18 (AMD). 2001, c. 596, §B25 (AFF).



22 §8005. Additional license not required

No facility, except as provided for in section 8101, subsection 4, licensed as a drug treatment center shall be required to be licensed as a boarding care facility or a children's home. A drug treatment center, as part of its program, may provide a special education facility, pursuant to Title 20, chapter 404, for the benefit of any exceptional children, as defined by Title 20, section 3123, subsection 1, residing at the drug treatment center. [1981, c. 260, §3 (AMD).]

SECTION HISTORY

1975, c. 719, §6 (NEW). 1977, c. 428, (AMD). 1981, c. 260, §3 (AMD).






Chapter 1669: CHILDREN'S HOMES

22 §8101. Definitions

As used in this subtitle, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 260, §4 (RPR).]

1. Children's home. "Children's home" means any residence maintained exclusively or in part for the board and care of one or more children under the age of 18. "Children's home" does not include:

A. A facility established primarily to provide medical care; [1981, c. 260, §4 (NEW).]

B. A youth camp licensed under section 2495; or [2009, c. 211, Pt. B, §19 (AMD).]

C. A school established solely for educational purposes except as provided in subsection 4. [1981, c. 260, §4 (NEW).]

[ 2009, c. 557, §5 (AMD) .]

2. Emergency children's shelter. "Emergency children's shelter" means a facility that operates to receive children 24 hours a day and that limits placement to 30 consecutive days or less. For purposes of this section, the definition of "children" includes a person under 21 years of age. "Emergency children's shelter" does not mean a family foster home or specialized children's home. If emergency shelter is a service provided by a children's residential care facility, the service is restricted to a designated physical area of the facility.

[ 2013, c. 179, §7 (AMD) .]

3. Family foster home. "Family foster home" means a children's home, other than an Indian foster family home, that is a private dwelling where substitute parental care is provided within a family on a regular, 24-hour a day, residential basis. The total number of children in care may not exceed 6, including the family's legal children under 16 years of age, with no more than 2 of these children under the age of 2. "Family foster home" includes the home of a resource family whether the family provides foster care, kinship care, adoption or permanency guardianship services, as long as the home meets the requirements and standards for adoption of children in foster care. Family foster homes licensed by the Department of Health and Human Services or relatives' homes approved by the Department of Health and Human Services as meeting licensing standards are eligible for insurance pursuant to Title 5, section 1728-A. In any action for damages against a family foster home provider insured pursuant to Title 5, section 1728-A, for damages covered under that policy, the claim for and award of those damages, including costs and interest, may not exceed $300,000 for any and all claims arising out of a single occurrence. When the amount awarded to or settled for multiple claimants exceeds the limit imposed by this section, any party may apply to the Superior Court for the county in which the governmental entity is located to allocate to each claimant that claimant's equitable share of the total, limited as required by this section. Any award by the court in excess of the maximum liability limit must be automatically abated by operation of this section to the maximum limit of liability. Nothing in this subsection may be deemed to make the operation of a family foster home a state activity nor may it expand in any way the liability of the State or foster parent.

[ 2011, c. 187, §1 (AMD) .]

3-A. Indian foster family home. "Indian foster family home" means a foster home licensed, approved or specified by the Indian child's tribe where substitute parental care is provided for an Indian child as defined in the Indian Child Welfare Act, 25 United States Code, Section 1901, et seq.

[ 1999, c. 392, §5 (NEW) .]

4. Children's residential care facility. "Children's residential care facility" means a children's facility that provides board and care for one or more children on a regular, 24-hour a day, residential basis. For purposes of this section, the definition of "children" includes a person under 21 years of age. A children's residential care facility does not mean a family foster home, a specialized children's home or an emergency children's shelter. The term includes, but is not limited to:

A. [2007, c. 324, §13 (RP).]

B. An approved treatment facility under Title 5, section 20003, subsection 3; [2007, c. 324, §13 (AMD).]

C. A drug treatment center under section 8001; [2013, c. 179, §7 (AMD).]

D. [2007, c. 324, §13 (RP).]

E. A residential facility under Title 34-B, section 1431; and [2013, c. 179, §7 (AMD).]

F. A children's residential treatment facility with secure capacity. [2013, c. 179, §7 (NEW).]

[ 2013, c. 179, §7 (AMD) .]

4-A. Shelter for homeless children. "Shelter for homeless children" means a facility designed to provide for the overnight lodging and supervision of children 10 years of age or older for no more than 30 consecutive overnights. For purposes of this section, the definition of "children" includes a person under 21 years of age.

[ 2013, c. 179, §7 (AMD) .]

4-B. Children's residential treatment facility with secure capacity. "Children's residential treatment facility with secure capacity" means a children's residential care facility that provides a mental health intensive treatment program to a child whose diagnostic assessment indicates that the persistent pattern of the child's mental health presents a likely threat of harm to self or others and requires treatment in a setting that prevents the child from leaving the program. For purposes of this section, the definition of "children" includes a person under 21 years of age.

[ 2013, c. 179, §7 (AMD) .]

5. Specialized children's home. "Specialized children's home" means a children's home where care is provided to no more than 4 moderately to severely handicapped children by a caretaker who is specifically educated and trained to provide for the particular needs of each child placed. The total number of children in a specialized children's home may not exceed 4, including the caretaker's legal children under 16 years of age, with no more than 2 children under the age of 2.

[ 1981, c. 260, §4 (NEW) .]

SECTION HISTORY

1975, c. 719, §6 (NEW). 1981, c. 260, §4 (RPR). 1983, c. 629, §1 (AMD). 1987, c. 778, §2 (AMD). 1989, c. 270, §15 (AMD). 1995, c. 301, §1 (AMD). 1999, c. 392, §§4,5 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 324, §§12-15 (AMD). 2009, c. 211, Pt. B, §19 (AMD). 2009, c. 557, §5 (AMD). 2011, c. 186, Pt. A, §1 (AMD). 2011, c. 187, §1 (AMD). 2013, c. 179, §7 (AMD).



22 §8102. Rules

1. Rules. The department shall adopt rules for the various levels of children's residential care facilities, including, but not limited to, facilities that are private nonmedical institutions, in conformity with the Maine Administrative Procedure Act, Title 5, chapter 375. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The rules must be designed to protect the health, safety, well-being and development of children and must include, but are not limited to:

A. The number and qualifications of staff; [1981, c. 260, §4 (RPR).]

B. Rights and responsibilities of parents, children and staff; [1981, c. 260, §4 (RPR).]

C. The nature, provision, documentation and management of programs of care or treatment; and [1981, c. 260, §4 (RPR).]

D. The physical environment. [1981, c. 260, §4 (RPR).]

[ 2013, c. 179, §8 (AMD) .]

2. Different classes.

[ 1981, c. 260, §4 (RP) .]

3. Public hearing.

[ 1977, c. 694, §379 (RP) .]

SECTION HISTORY

1975, c. 719, §6 (NEW). 1977, c. 497, §6 (AMD). 1977, c. 694, §379 (AMD). 1981, c. 260, §4 (RPR). 2003, c. 673, §V3 (AMD). 2003, c. 673, §V29 (AFF). 2013, c. 179, §8 (AMD).



22 §8103. Fire safety; inspections for children's homes

1. Procedures.

[ 2003, c. 599, §10 (RP) .]

1-A. Inspection required. Except as provided in subsection 2, the department may not issue a license to operate to a children's home until the department has received from the Commissioner of Public Safety a written statement signed by one of the officials designated under Title 25, section 2360, 2391 or 2392 to make fire safety inspections. This statement must indicate that the children's home has complied with applicable fire safety provisions referred to in Title 25, section 2452.

[ 2003, c. 411, §1 (NEW) .]

2. Temporary license. The department may issue a temporary license to operate a family foster home, as defined by section 8101, subsection 3, without complying with the requirement to receive a written, signed statement under subsection 1-A prior to issuing the license as long as a preliminary evaluation of the home reveals no obvious fire safety violations.

[ 2003, c. 411, §1 (AMD) .]

3. Fees. The department shall establish and pay reasonable fees to the Commissioner of Public Safety for each inspection required pursuant to subsection 1-A.

[ 2003, c. 411, §1 (NEW) .]

4. Requirements for facilities with 17 or more beds. A children's home that has a capacity of 17 or more beds must comply with the Life Safety Code of the National Fire Protection Association, Residential Board and Care Occupancies sections for large facilities as adopted by the Commissioner of Public Safety.

[ 2003, c. 411, §1 (NEW) .]

5. Requirements for children's home with more than 3 but fewer than 17 beds. A children's home that has a capacity of more than 3 but fewer than 17 beds must comply with the Life Safety Code of the National Fire Protection Association, Residential Board and Care Occupancies sections for small facilities as adopted by the Commissioner of Public Safety. In addition, automatic emergency lights must be provided in the number and location required by the Commissioner of Public Safety.

[ 2003, c. 411, §1 (NEW) .]

6. Requirements for children's home with 6 or fewer beds. Notwithstanding subsection 5, the department may consider a children's home that has 6 or fewer residents, all of whom can evacuate the home without the assistance of another person in 3 minutes or less, to be in compliance with the one-family and 2-family dwelling requirements of the Life Safety Code of the National Fire Protection Association as adopted by the Commissioner of Public Safety. Facilities having 3 or fewer residents must meet the requirements of the one-family and 2-family dwelling chapter of the Life Safety Code of the National Fire Protection Association as adopted by the Commissioner of Public Safety.

[ 2003, c. 411, §1 (NEW) .]

7. Local regulations. Nothing in this section prevents a locality from imposing requirements for children's homes more stringent than those required in this section.

[ 2003, c. 411, §1 (NEW) .]

SECTION HISTORY

1975, c. 719, §6 (NEW). 1985, c. 706, §9 (RPR). 1989, c. 502, §A85 (AMD). 1997, c. 728, §12 (AMD). 2001, c. 515, §1 (AMD). 2001, c. 596, §B19 (AMD). 2001, c. 596, §B25 (AFF). 2003, c. 411, §1 (AMD). 2003, c. 510, §A18 (AMD). 2003, c. 599, §10 (AMD).



22 §8104. Interagency licensing

1. Interagency licensing method. The Commissioner of Education and the Commissioner of Health and Human Services, or their designees, shall jointly establish a method for interagency licensing of residential child care facilities subject wholly or partly to licensing by both of the departments. The method must provide for the following:

A. Development of common licensing rules; [1981, c. 260, §5 (NEW).]

B. Periodic review of licensing rules; [1981, c. 260, §5 (NEW).]

C. Delegation of departmental responsibilities; and [1981, c. 260, §5 (NEW).]

D. Determination of licensing fees. [1981, c. 260, §5 (NEW).]

[ 2005, c. 397, Pt. A, §28 (AMD) .]

2. Licensing authority. For the purposes of this section, the Department of Health and Human Services shall have licensing authority for residential child care facilities. This authority shall not relieve any agency of responsibility for the proper and efficient management or evaluation of programs funded by that agency.

[ 1981, c. 260, §5 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

3. Common licensing rules. Common licensing rules developed under this section shall eliminate varying, duplicative and conflicting rules and procedures. Common licensing rules shall also assure, as far as practicable, that:

A. Licensing is accomplished expeditiously; [1981, c. 260, §5 (NEW).]

B. Applicants have to deal with as few agency representatives as possible; [1981, c. 260, §5 (NEW).]

C. Consideration is given to special circumstances made known by an applicant which make the timing of licensing investigation unreasonable; [1981, c. 260, §5 (NEW).]

D. Applicants are promptly informed of licensing decisions and of the cause for any delay or denial; [1981, c. 260, §5 (NEW).]

E. Applicants do not have to obtain information from another agency if the licensing agency can obtain the information more conveniently; and [1981, c. 260, §5 (NEW).]

F. Rules are applied uniformly. [1981, c. 260, §5 (NEW).]

[ 1981, c. 260, §5 (NEW) .]

4. Authority to change daily rate for unlicensed foster care providers. Notwithstanding any other provision of law, the department may change the daily rates for foster board and care paid to unlicensed homes and may provide the opportunity for those unlicensed homes, if they choose to apply, to pursue licensure that could result in a higher rate of payment.

[ 2005, c. 12, Pt. RR, §1 (NEW) .]

SECTION HISTORY

1981, c. 260, §5 (NEW). 1981, c. 493, §2 (AMD). 1989, c. 700, §A95 (AMD). 1991, c. 824, §A49 (AMD). RR 1995, c. 2, §46 (COR). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 12, §RR1 (AMD). 2005, c. 397, §A28 (AMD).



22 §8105. Transitional provision

1. Rules. Any rule in effect immediately prior to the effective date of this section shall remain in effect until it is amended.

[ 1981, c. 260, §5 (NEW) .]

2. Licenses. Any license in effect immediately prior to the effective date of this section shall remain in effect unless it is revoked, suspended or made conditional, or until it expires, or until a new license is issued.

[ 1981, c. 260, §5 (NEW) .]

SECTION HISTORY

1981, c. 260, §5 (NEW).



22 §8106. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 260, §6 (NEW). 1993, c. 685, §B4 (RP).



22 §8107. Exceptions

The following exceptions to placement, as defined in section 8101, shall apply. [1983, c. 629, §2 (NEW).]

1. Number; placement. The limitations on the number of children in children's homes shall not prohibit the placement of more than the allowed number, if the purpose of the placement is to keep siblings together.

[ 1983, c. 629, §2 (NEW) .]

2. Handicapped; placement. The definitions used shall not preclude the department from placing a moderately to severely handicapped child in any appropriate child care facility at the department's discretion, subject to the limitations on the number of children specified in section 8101, subsections 1 and 3.

[ 1985, c. 706, §10 (AMD) .]

3. Residents 18 years of age or older. A resident in a children's home may remain in that home after attaining the age of 18 years without the home being required to be licensed as a boarding care facility under chapter 1663 if the department determines that it is in the best interest of the resident.

[ 1989, c. 355, §3 (NEW) .]

4. Parents of children receiving services. Adult parents may reside with their children in a children's residential care facility in order to facilitate the care of the child when the department has determined it to be in the best interest of the child.

[ 2013, c. 179, §9 (AMD) .]

The department may adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 320, §2 (NEW).]

SECTION HISTORY

1983, c. 629, §2 (NEW). 1985, c. 706, §10 (AMD). 1989, c. 355, §3 (AMD). 2007, c. 320, §§1, 2 (AMD). 2013, c. 179, §9 (AMD).



22 §8108. Search of property

An administrator or other staff designated by an administrator of a children's home or children's residential care facility may search a resident's backpack or travel bag upon the resident's return to the home or facility if there are reasonable grounds for suspecting that the backpack or travel bag contains misappropriated articles or items that would endanger the health or safety of the resident or other residents. A search of a resident's backpack or travel bag conducted under this section must be reasonably related to the objectives of the search and not excessively intrusive in light of the age and sex of the resident and the nature of the suspected misappropriated or harmful items. Following a search of a resident's backpack or travel bag authorized under this section, the administrator or designated staff may confiscate any items found in the resident's possession that are misappropriated or that pose a health or safety risk to the resident or other residents. [2015, c. 240, §1 (NEW).]

§8108. Fees and terms for licenses

(As enacted by PL 2015, c. 267, Pt. RR, §3 is REALLOCATED TO TITLE 22, SECTION 8109)

SECTION HISTORY

RR 2015, c. 1, §23 (RAL). 2015, c. 240, §1 (NEW). 2015, c. 267, Pt. RR, §3 (NEW).



22 §8109. Fees and terms for licenses (REALLOCATED FROM TITLE 22, SECTION 8108)

(REALLOCATED FROM TITLE 22, SECTION 8108)

License fees and terms for children's residential care facilities are governed by this section. [RR 2015, c. 1, §23 (RAL).]

1. Provisional license. The application fee for a provisional license for a children's residential care facility may not be less than $100 nor more than $280. The term of a provisional license is for one year.

[ RR 2015, c. 1, §23 (RAL) .]

2. Full license. The application fee for a full license for a children's residential care facility may not be less than $100 nor more than $280. The term of a full license is for 2 years.

[ RR 2015, c. 1, §23 (RAL) .]

3. Fee for biennial renewal of a full license. The fee for the biennial renewal of a full license for a children's residential care facility may not be less than $70 nor more than $170.

[ RR 2015, c. 1, §23 (RAL) .]

4. Fee to add a service site to a license. The processing fee to add a service site to an issued license for a children's residential care facility may not be less than $35 nor more than $70.

[ RR 2015, c. 1, §23 (RAL) .]

5. Fee to add a service to a license. The processing fee to add a service to an issued license for a children's residential care facility may not be less than $70 nor more than $140.

[ RR 2015, c. 1, §23 (RAL) .]

6. Fee to replace a license. A licensee under this section shall maintain a valid license. An issued license is not valid when the information on the license is no longer accurate. A processing fee not to exceed $10 must be paid to the department to secure a reissued license with accurate information. The fee applies to each license replaced. The reissued license must have the same expiration date as the replaced license.

[ RR 2015, c. 1, §23 (RAL) .]

7. Transaction fee for electronic renewal of license. The transaction fee for the electronic renewal of a license for a children's residential care facility may not be less than $25 nor more than $50. The transaction fee may not exceed the cost of providing the electronic renewal service.

[ RR 2015, c. 1, §23 (RAL) .]

8. Rules. The department shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ RR 2015, c. 1, §23 (RAL) .]

SECTION HISTORY

RR 2015, c. 1, §23 (RAL).






Chapter 1670: INTERDEPARTMENTAL COMMITTEE RELATING TO CHILDREN'S RESIDENTIAL TREATMENT CENTERS

22 §8151. Interdepartmental committee created (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 274, §2 (NEW). 1989, c. 700, §A96 (AMD). 1993, c. 738, §B9 (AFF). 1993, c. 738, §B4 (RP).



22 §8152. Responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 274, §2 (NEW). 1987, c. 432, §1 (RPR). 1987, c. 816, §GG1 (AMD). 1993, c. 269, §1 (AMD). 1993, c. 410, §CCC8 (AMD). 1993, c. 738, §B9 (AFF). 1993, c. 738, §B4 (RP).



22 §8153. Contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 274, §2 (NEW). 1987, c. 432, §2 (RP).



22 §8154. Residential Treatment Centers Advisory Group (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 274, §2 (NEW). 1987, c. 432, §3 (RPR). 1989, c. 503, §B97 (AMD). 1993, c. 738, §B9 (AFF). 1993, c. 738, §B4 (RP).






Chapter 1671: CHILD PLACING AGENCY

22 §8201. Definition of child placing agency

As used in this subtitle, the term "child placing agency" means a facility which advertises itself or holds itself out as finding homes for or otherwise placing children under the age of 18, in homes where care is provided on the basis of 24 hours a day. [1983, c. 625, (AMD).]

SECTION HISTORY

1975, c. 719, §6 (NEW). 1983, c. 625, (AMD).



22 §8202. Rules

1. Rules promulgated. The department shall promulgate rules for child placing agencies which shall include, but need not be limited to, rules pertaining to the appropriateness of placement, the continued welfare of the child placed and licensing procedures.

[ 1975, c. 719, §6 (NEW) .]

2.

[ 1977, c. 694, §380 (RP) .]

SECTION HISTORY

1975, c. 719, §6 (NEW). 1977, c. 694, §380 (AMD).



22 §8203. Additional license permitted

A licensed children's home may also be licensed as a child placing agency if the children's home complies with the law and rules applicable to child placing agencies. [1975, c. 719, §6 (NEW).]

SECTION HISTORY

1975, c. 719, §6 (NEW).



22 §8204. Individuals placing children for adoption

1. License required. Any individual who operates a child placing agency shall be subject to the licensing requirements of the department, as specified under this chapter and under chapter 1663. Any individual who advertises himself or holds himself out as placing or finding homes for children for the purpose of adoption, shall be deemed to operate a child placing agency.

[ 1977, c. 515, §3 (NEW) .]

2. License not required. Any individual who does not advertise himself or hold himself out as placing or finding homes for children for the purpose of adoption, but who places or assists in placing a child for adoption, shall not be deemed to operate a child placing agency and shall not be subject to the licensing requirements of the department, as specified under this chapter and under chapter 1663.

[ 1977, c. 515, §3 (NEW) .]

3. Fees; violation and penalty. No individual who places or assists in placing a child for adoption shall charge a fee which represents more than the reasonable costs of the services provided.

Violation of this subsection shall be a Class D crime.

[ 1977, c. 515, §3 (NEW) .]

SECTION HISTORY

1977, c. 515, §3 (NEW).



22 §8205. Collection and disclosure of information about a child's background

This section governs the collection and disclosure of information about the child's background. [1995, c. 391, §3 (RPR).]

1. Information to be collected. The licensed child placing agency shall obtain medical and genetic information on the birth parents and the child. Specifically, the licensed child placing agency shall attempt to obtain:

A. A current medical, psychological and developmental history of the child, including an account of the child's prenatal care, medical condition at birth, results of newborn screening, any drug or medication taken by the child's birth mother during pregnancy, any subsequent medical, psychological or psychiatric examination and diagnosis, any physical, sexual or emotional abuse suffered by the child and a record of any immunizations and health care received since birth; and [1995, c. 391, §3 (NEW).]

B. Relevant information concerning the medical, psychological and social history of the birth parents, including any known disease or hereditary disposition to disease, the history of use of drugs and alcohol, the health of the birth mother during her pregnancy and the health of the birth parents at the time of the child's birth. [1995, c. 391, §3 (NEW).]

[ 1995, c. 391, §3 (NEW) .]

2. Disclosure before placement. Prior to the child being placed for the purpose of adoption, the licensed child placing agency shall provide the information described in subsection 1 to the prospective adoptive parents.

[ 1995, c. 391, §3 (NEW) .]

3. Specific reasons for concern. If the licensed child placing agency has specific, articulable reasons to question the truth or accuracy of any of the information obtained, those reasons must be disclosed in writing to the prospective adoptive parents.

[ 1995, c. 391, §3 (NEW) .]

4. Notice that information unavailable. The prospective adoptive parents must be informed in writing if any of the information described in subsection 2 can not be obtained, either because the records are unavailable or because the birth parents are unable or unwilling to consent to its disclosure or to be interviewed.

[ 1995, c. 391, §3 (NEW) .]

5. Request for additional information. If, after a child is placed for adoption and either before or after the adoption is final, the child suffers a serious medical or mental illness for which the specific medical, psychological or social history of the birth parents or the child may be useful in diagnosing or treating such illness, the prospective adoptive or adoptive parents may request the child placing agency to attempt to obtain additional information. The child placing agency shall attempt to obtain the information promptly and shall disclose any information collected to the prospective adoptive or adoptive parents as soon as reasonably possible. The licensed child placing agency may charge a fee to the prospective adoptive or adoptive parents to cover the cost of obtaining and providing the additional information. Fees collected by the department must be dedicated to defray the costs of obtaining and providing the additional information. Fees may be reduced or waived for low-income prospective adoptive or adoptive parents.

[ 1995, c. 391, §3 (NEW) .]

6. International adoptions. If the child to be placed for adoption is from a foreign country that has jurisdiction over the child and the prospective adoptive parents are United States citizens, compliance with federal and international adoption laws is deemed to be compliance with this section.

[ 1995, c. 391, §3 (NEW) .]

SECTION HISTORY

1991, c. 630, §5 (NEW). 1995, c. 391, §3 (RPR).



22 §8206. Preadoptive homes as foster homes

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Foster home" means a child's home that is a private dwelling where substitute parental care is provided within a family on a regular, 24-hour-a-day, residential basis. [1999, c. 265, §1 (NEW).]

B. "Preadoptive parent" means a person who has entered into an agreement with a licensed private child-placing agency that has certified the person as a potential adoptive parent who will accept a child into care with the intent to adopt that child. [1999, c. 265, §1 (NEW).]

[ 1999, c. 265, §1 (NEW) .]

2. Home certification. Pursuant to rules adopted by the department, a licensed private child-placing agency may certify a preadoptive parent's home as a foster home for a child placed in that home awaiting adoption by the preadoptive parent. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 265, §1 (NEW) .]

SECTION HISTORY

1999, c. 265, §1 (NEW).






Chapter 1673: CHILD CARE FACILITIES

22 §8301. Definition of day care facility (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 719, §6 (NEW). 1981, c. 309, §2 (AMD). 1989, c. 700, §A97 (AMD). 1997, c. 494, §15 (AFF). 1997, c. 494, §7 (RP).



22 §8301-A. Licensure of child care facilities; certification of family child care providers

1. Definitions.

[ 2001, c. 645, §6 (RP) .]

1-A. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Child care center" means:

(1) A house or other place in which a person maintains or otherwise carries out a regular program, for consideration, for any part of a day providing care and protection for 13 or more children under 13 years of age; or

(2) Any location or locations operated as a single child care program or by a person or persons when there are more than 12 children being cared for. [2001, c. 645, §6 (NEW).]

B. "Child care facility" means a child care center, small child care facility or nursery school. "Child care facility" does not include a facility operated by a family child care provider, a youth camp licensed under section 2495, programs offering instruction to children for the purpose of teaching a skill such as karate, dance or basketball, a formal public or private school in the nature of a kindergarten or elementary or secondary school approved by the Commissioner of Education in accordance with Title 20-A or a private school recognized by the Department of Education as a provider of equivalent instruction for the purpose of compulsory school attendance. Any program for children under 5 years of age that is located in a private school and programs that contract with one or more Child Development Services System sites are required to be licensed as a child care facility. [2009, c. 211, Pt. B, §20 (AMD).]

C. "Family child care provider" means a person who provides day care in that person's home on a regular basis, for consideration, for 3 to 12 children under 13 years of age who are not the children of the provider or who are not residing in the provider's home. If a provider is caring for children living in that provider's home and is caring for no more than 2 other children, the provider is not required to be certified as a family child care provider. [2005, c. 530, §7 (AMD).]

D. "Nursery school" means a house or other place in which a person or combination of persons maintains or otherwise carries out for consideration during the day a regular program that provides care for 3 or more children 33 months of age or older and under 8 years of age, provided that:

(1) No session conducted for the children is longer than 3 1/2 hours in length;

(2) No more than 2 sessions are conducted per day;

(3) Each child in attendance at the nursery school attends only one session per day; and

(4) No hot meal is served to the children.

"Nursery school" does not include any facility operated as a child care center or small child care facility licensed under subsection 2, a youth camp licensed under section 2495 or a public or private school in the nature of a kindergarten approved by the Commissioner of Education, in accordance with Title 20-A. [2009, c. 211, Pt. B, §21 (AMD).]

E. "Small child care facility" means a house or other place, not the residence of the operator, in which a person or combination of persons maintains or otherwise carries out a regular program, for consideration, for any part of a day providing care and protection for 3 to 12 children under 13 years of age. [2001, c. 645, §6 (NEW).]

[ 2009, c. 211, Pt. B, §§20, 21 (AMD) .]

2. Child care facility licensure. The owner or operator of a child care facility shall pay the licensing fee required under section 8303-A. A child care facility must be licensed under this chapter and must comply with the rules adopted by the commissioner under section 8302-A and the fire safety requirements of section 8304-A. The department shall make at least one unannounced inspection of a child care facility licensed under this chapter during the term of the license. The inspection must take place between 6 and 18 months after the issuance of the license. Except as otherwise provided, a nursery school must meet the requirements of this chapter and chapter 1675.

[ 2005, c. 640, §2 (AMD) .]

3. Family child care provider certification. A family child care provider shall pay the certification fee required under section 8303-A. A family child care provider must be certified under this chapter and shall comply with the rules adopted by the commissioner under section 8302-A and the fire safety requirements of section 8304-A. The department shall make at least one unannounced inspection of a family child care provider certified under this chapter during the term of the certificate. The inspection must take place between 6 and 18 months after the issuance of the certificate.

[ 2005, c. 640, §3 (AMD) .]

4. Complaints. Upon receipt of a complaint about a licensed child care facility or a certified family child care provider and if the department has reasonable cause to suspect that a violation of the licensure or certification requirements has occurred, the department may investigate the complaint and enter the premises at any reasonable time for the purposes of the investigation.

[ 2005, c. 530, §7 (AMD) .]

5. Administrative suspension. Whenever conditions exist that immediately jeopardize the health and safety of children, the commissioner may issue an order of closure, which suspends the certification of the family child care provider or the child care facility license for up to 10 days, pending further investigation or prior to obtaining an order of emergency suspension from the court. The department shall require that an order of closure be posted at the facility and made public as it determines to be most appropriate for parents and other potential customers.

[ 2005, c. 530, §7 (AMD) .]

6. Temporary license. Whenever a certified family child care provider or licensed child care facility moves to a new location the department may issue a temporary certificate or license, valid pending final action on the application for the new location by the department, when:

A. All applicable standards have been met except a requirement that is dependent on the action of an agency of State Government or a contractor of that agency; and [2001, c. 645, §6 (AMD).]

B. Through no action by the applicant that causes a significant delay, timely issuance of a provisional or full license has been delayed by the agency or contractor. [1999, c. 363, §5 (NEW).]

[ 2005, c. 530, §7 (AMD) .]

7. Injunctive relief. The department may seek an injunction to require compliance with the provisions of this section or rules adopted pursuant to this section.

[ 1999, c. 363, §5 (NEW) .]

8. Rulemaking. The department shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 530, §7 (AMD) .]

9. Exemption from certain requirements for accredited Montessori schools. Notwithstanding any provision of this chapter or rules adopted pursuant to this chapter, a child care facility that is accredited as a Montessori school by a national or international accreditation organization may apply to the commissioner for an exemption from those requirements of this chapter or rules adopted pursuant to this chapter that conflict with the recognized tenets of the Montessori philosophy.

The commissioner shall adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 224, §1 (NEW) .]

SECTION HISTORY

1997, c. 494, §8 (NEW). 1997, c. 494, §15 (AFF). 1999, c. 363, §§4,5 (AMD). 2001, c. 645, §6 (AMD). 2005, c. 224, §1 (AMD). 2005, c. 530, §7 (AMD). 2005, c. 640, §§2,3 (AMD). 2007, c. 324, §16 (AMD). 2009, c. 211, Pt. B, §§20, 21 (AMD).



22 §8302. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 719, §6 (NEW). 1977, c. 497, §7 (AMD). 1977, c. 694, §381 (AMD). 1989, c. 723, (AMD). 1991, c. 89, §§1,2 (AMD). 1995, c. 74, §1 (AMD). 1997, c. 494, §15 (AFF). 1997, c. 494, §9 (RP).



22 §8302-A. Rules for child care facilities and family child care providers

The commissioner shall adopt rules for child care facilities and family child care providers according to this section. Nursery schools are subject to the requirements of chapter 1675 and this section, except that subsection 1, paragraph F does not apply to nursery schools. [2005, c. 530, §8 (AMD).]

1. Rules for child care facilities. Rules for child care facilities must include, but are not limited to, rules pertaining to the following:

A. Child to staff ratios; [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

B. The health and safety of the children and staff, including training on communicable diseases; [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

C. Water for drinking and cooking; [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

D. Wastewater; [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

E. Rabies vaccinations for pets; [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

F. The quality of the program provided; [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

G. The age, criminal record and personal history of the provider of care for children and staff members; [2001, c. 645, §7 (AMD).]

H. The administration of medication; and [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

I. Licensing procedures. [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 530, §8 (AMD) .]

2. Rules for family child care providers. Rules for family child care providers must include, and are limited to, rules pertaining to the following:

A. Cardiopulmonary resuscitation; [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

B. Water for drinking and cooking; [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

C. Wastewater; [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

D. Rabies vaccinations for pets; [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

E. Recording the times, reasons and numbers of children involved when more than 12 children are cared for; [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

F. Ongoing training for providers on health and safety issues, including training on communicable diseases. This training must be offered at times that are convenient to the providers; [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

G. Child to staff ratios; [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

H. Health and safety of the children and staff; [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

I. Procedures for waivers of rules and for suspension and revocation of certification; and [1997, c. 494, §10 (NEW); 1997, c. 494, §15 (AFF).]

J. The age, criminal record and personal history of the family child care provider, staff and members of the household. [2005, c. 530, §8 (AMD).]

Rules adopted pursuant to paragraphs A to F are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A and rules adopted pursuant to paragraphs G to J are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 530, §8 (AMD) .]

SECTION HISTORY

RR 1997, c. 1, §21 (COR). 1997, c. 494, §10 (NEW). 1997, c. 494, §15 (AFF). 2001, c. 645, §7 (AMD). 2005, c. 530, §8 (AMD).



22 §8302-B. Providers subject to standards

A person who provides day care in that person's home for one or 2 children whose care is paid for by state or federal funds is not required to be certified as a family child care provider pursuant to section 8301-A but is subject to the provisions of this section. [2005, c. 530, §9 (AMD).]

1. Investigation. The provider must pass a background investigation check by the State Bureau of Investigation, a check for involvement with child protective services and a motor vehicle record check.

[ 1997, c. 494, §11 (NEW); 1997, c. 494, §15 (AFF) .]

2. Information provided by department. The department shall supply providers with information on the following topics:

A. Health and safety, including the control of communicable disease, and immunization requirements; [1997, c. 494, §11 (NEW); 1997, c. 494, §15 (AFF).]

B. Physical premises safety; and [1997, c. 494, §11 (NEW); 1997, c. 494, §15 (AFF).]

C. Training opportunities in health and safety, first aid and cardiopulmonary resuscitation and early care and education. [1997, c. 494, §11 (NEW); 1997, c. 494, §15 (AFF).]

[ 1997, c. 494, §11 (NEW); 1997, c. 494, §15 (AFF) .]

3. Authority to inspect. The department has the authority to inspect the premises of the person providing the care.

[ 1997, c. 494, §11 (NEW); 1997, c. 494, §15 (AFF) .]

SECTION HISTORY

1997, c. 494, §11 (NEW). 1997, c. 494, §15 (AFF). 2005, c. 530, §9 (AMD).



22 §8303. Fee for licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 719, §6 (NEW). 1993, c. 353, §7 (AFF). 1993, c. 353, §1 (RP).



22 §8303-A. Fee for licenses

1. Child care facilities and certified family child care providers. The department shall adopt rules to establish reasonable fees for both initial licensure or certification and license or certification renewals for child care facilities and certified family child care providers. Rules adopted pursuant to this subsection are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 590, §6 (NEW) .]

2. Nursery schools. The department shall adopt rules to establish reasonable initial and renewal licensing fees for nursery schools that may not exceed $40 for an initial or renewal license. The department may adopt rules necessary to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 590, §6 (NEW) .]

SECTION HISTORY

1993, c. 353, §2 (NEW). 1997, c. 494, §12 (AMD). 1997, c. 494, §15 (AFF). 2005, c. 530, §10 (AMD). 2005, c. 640, §4 (AMD). 2009, c. 590, §6 (RPR).



22 §8304. Fire safety (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 719, §6 (NEW). 1989, c. 502, §A86 (AMD). 1993, c. 158, §4 (RP).



22 §8304-A. Fire safety

1. Inspection required. As an ongoing condition of licensure or certification, the Commissioner of Public Safety must provide at least biennially to the department a written statement that the child care facility or certified family child care provider complies with applicable fire safety rules adopted pursuant to Title 25, section 2452. The Commissioner of Public Safety shall adopt rules in accordance with the Maine Administrative Procedure Act to implement this subsection. The rules must provide for at least the following.

A. The Commissioner of Public Safety shall issue a fire safety technician certificate to any person who successfully completes a training course established by the Department of Public Safety. A person who receives a fire safety technician certificate pursuant to this paragraph may perform fire safety inspections under this section. [1997, c. 728, §13 (AMD).]

B. In addition to ongoing license or certification requirements, inspection and certification are required under this section whenever a child care facility or certified family child care provider changes or augments a heating system or makes major structural alterations to the facility or home. [2005, c. 530, §11 (AMD).]

[ 2005, c. 530, §11 (AMD) .]

2. Fees. The department shall establish and pay reasonable fees to the Department of Public Safety for services rendered under this section. Fees collected by the Department of Public Safety under this section must be deposited into a special revenue account to carry out the purposes of this section. A balance remaining in the account at the end of the fiscal year may not lapse but must be carried forward into subsequent fiscal years.

[ 1997, c. 728, §13 (AMD) .]

3. Inspectors. The Commissioner of Public Safety may appoint subject to the Civil Service Law employees needed to carry out the purposes of this section. A person appointed pursuant to this subsection is under the administrative and supervisory direction of the Commissioner of Public Safety.

[ 1997, c. 728, §13 (AMD) .]

SECTION HISTORY

1993, c. 158, §5 (NEW). 1997, c. 494, §13 (AMD). 1997, c. 494, §15 (AFF). 1997, c. 728, §13 (AMD). 2001, c. 645, §8 (AMD). 2005, c. 530, §11 (AMD).



22 §8305. Home baby-sitting service (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 309, §3 (NEW). 1981, c. 470, §B9 (AMD). 1985, c. 358, §1 (RPR). 1993, c. 158, §§6,7 (AMD). 1993, c. 353, §§3-5 (AMD). 1997, c. 393, §A23 (AMD). 1997, c. 494, §15 (AFF). 1997, c. 494, §14 (RP).



22 §8306. Information brochure (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 358, §2 (NEW). 2005, c. 530, §12 (RP).



22 §8307. State employee child care programs

The Office of Child Care Coordination annually shall evaluate the status of state financed or operated child care facilities and programs which are operated primarily as a service for children of state employees, and shall set forth plans for the development of additional facilities. For the purpose of this section, "state employee" includes employees subject to the civil service law, employees defined in Title 5, chapter 71, and legislative employees. [1987, c. 741, §4 (NEW).]

1. Evaluation and report. The Office of Child Care Coordination shall report its findings and recommendations annually to the joint standing committee of the Legislature having jurisdiction over human resources no later than the 3rd Wednesday in January of each first regular session of the Legislature. This report, at a minimum, shall include the following:

A. The number and location of child care sites operated or planned for operation primarily for children of state employees; [1987, c. 741, §4 (NEW).]

B. The number and ages of children at each site; [1987, c. 741, §4 (NEW).]

C. The number and ages of children of state employees on waiting lists for admittance to the programs; [1987, c. 741, §4 (NEW).]

D. The types of activities and programs provided to the children; [1987, c. 741, §4 (NEW).]

E. The budget for each site, including expenditures and income. Income shall be further described to include fees charged and income from other sources. Any deficits shall also be described; [1987, c. 741, §4 (NEW).]

F. Assistance provided for children of low-income state employee households, including sliding scale fees and any other assistance. The number of children for whom this assistance is being provided shall also be included; [1987, c. 741, §4 (NEW).]

G. Any problems encountered in the operation of the child care facilities and programs and the reasons for these problems; [1987, c. 741, §4 (NEW).]

H. The successes that have been realized as a result of this service to state employees, including state employee successes relating directly to the program; [1987, c. 741, §4 (NEW).]

I. The hours of operation of each facility; and [1987, c. 741, §4 (NEW).]

J. Any other information deemed relevant and useful by the Office of Child Care Coordination. [1987, c. 741, §4 (NEW).]

[ 1987, c. 741, §4 (NEW) .]

2. Feasibility study of other child care facilities and programs. Prior to the creation of new or additional state financed or operated child care facilities provided primarily for the benefit of state employees, except the initial facility to be located in the Augusta area, the Office of Child Care Coordination, in cooperation with the Bureau of General Services, shall conduct a feasibility study of the proposed child care facility, which must be located in a state-owned facility or in a facility located conveniently near the workplaces of state employees. This feasibility study, at a minimum, must include:

A. The location of the site and the reasons justifying the location, including reasons justifying or not justifying using state-owned facilities; [1987, c. 741, §4 (NEW).]

B. An analysis of the benefits and liabilities of contracting with the private sector to provide child care programs under this section; [1987, c. 741, §4 (NEW).]

C. An analysis of the benefits and liabilities of State Government operation of child care programs and facilities for children of state employees; [1987, c. 741, §4 (NEW).]

D. The number and ages of children proposed for the site; [1987, c. 741, §4 (NEW).]

E. The type of assistance to be made available to children of state employees classified as low-income households; [1987, c. 741, §4 (NEW).]

F. The types of activities and programs to be provided, including preschool and after-school programs; [2011, c. 691, Pt. B, §24 (AMD).]

G. A time schedule for the commencement of programs at each facility; [1987, c. 741, §4 (NEW).]

H. Sources of income, including fees, if any, for funding each facility; and [1987, c. 741, §4 (NEW).]

I. Any other information determined important by the Office of Child Care Coordination and the Bureau of General Services. [2011, c. 691, Pt. B, §24 (AMD).]

The report required by this subsection must be provided to the joint standing committee of the Legislature having jurisdiction over human resources matters in a timely manner preceding the selection of the site.

[ 2011, c. 691, Pt. B, §24 (AMD) .]

3. Priorities; rulemaking. Any child care facility and programs operated primarily as a service to state employees shall give priority to children of low-income state employee households. Any facilities and programs offered under this section shall also be conveniently located for the use of state employees. The Office of Child Care Coordination shall adopt rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, with respect to:

A. Priorities of eligibility for the program; [1987, c. 741, §4 (NEW).]

B. The number of children that each state employee may enroll; [1987, c. 741, §4 (NEW).]

C. A sliding scale of fees for state employee households of different incomes; and [1987, c. 741, §4 (NEW).]

D. A definition of low income. [1987, c. 741, §4 (NEW).]

[ 1987, c. 741, §4 (NEW) .]

4. Collective bargaining. It is not the intent of the Legislature in this section to limit or restrict the rights of state employees to bargain collectively as provided in Title 26. Nothing in this section may invalidate or supersede the provisions of a collective bargaining agreement between an employee organization and the State.

[ 1987, c. 741, §4 (NEW) .]

SECTION HISTORY

1987, c. 741, §4 (NEW). RR 2009, c. 2, §62 (COR). 2011, c. 691, Pt. B, §24 (AMD).



22 §8308. Family child care provider representation (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 672, §1 (NEW). 2011, c. 641, §1 (RP).






Chapter 1674: INVESTIGATION OF OUT-OF-HOME CHILD ABUSE AND NEGLECT

22 §8351. Short title

This chapter may be known and cited as "the Investigation of Out-of-home Child Abuse and Neglect Act." [2015, c. 283, §3 (NEW).]

SECTION HISTORY

2015, c. 283, §3 (NEW).



22 §8352. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 283, §3 (NEW).]

1. Abuse or neglect. "Abuse or neglect" means a threat to a child's health or welfare by physical, mental or emotional injury or impairment, sexual abuse or exploitation, deprivation of essential needs or lack of protection from these, failure to ensure compliance with school attendance requirements under Title 20-A, section 3272, subsection 2, paragraph B or Title 20-A, section 5051-A, subsection 1, paragraph C by a person responsible for the child.

[ 2015, c. 283, §3 (NEW) .]

2. Child. "Child" means any person who is less than 18 years of age.

[ 2015, c. 283, §3 (NEW) .]

3. Custodian. "Custodian" means the person who has legal custody and power over the person of a child.

[ 2015, c. 283, §3 (NEW) .]

4. Division. "Division" means the division of licensing and regulatory services within the department.

[ 2015, c. 283, §3 (NEW) .]

5. Family foster home. "Family foster home" has the same meaning as set out in section 8101, subsection 3.

[ 2015, c. 283, §3 (NEW) .]

6. Jeopardy. "Jeopardy" means serious abuse or neglect, as evidenced by:

A. Serious harm or threat of serious harm; [2015, c. 283, §3 (NEW).]

B. Deprivation of adequate food, clothing, shelter, supervision or care or education when the child is at least 7 years of age and has not completed grade 6; [2015, c. 283, §3 (NEW).]

C. Deprivation of necessary health care when the deprivation places the child in danger of serious harm; [2015, c. 283, §3 (NEW).]

D. Abandonment of the child or absence of any person responsible for the child, which creates a threat of serious harm; or [2015, c. 283, §3 (NEW).]

E. Other situations of serious abuse or neglect. [2015, c. 283, §3 (NEW).]

[ 2015, c. 283, §3 (NEW) .]

7. Licensed. "Licensed" means holding the whole or any part of any permit, certificate, approval, registration, charter or similar form of permission required by law that represents an exercise of the State's regulatory or police powers.

[ 2015, c. 283, §3 (NEW) .]

8. Office. "Office" means the Office of Child and Family Services in the department.

[ 2015, c. 283, §3 (NEW) .]

9. Out-of-home child abuse or neglect investigation team; investigation team. "Out-of-home child abuse or neglect investigation team" or "investigation team" means individuals employed by the division to investigate allegations of out-of-home child abuse or neglect.

[ 2015, c. 283, §3 (NEW) .]

10. Out-of-home child abuse or neglect. "Out-of-home child abuse or neglect" means child abuse or neglect that occurs in a facility or by a person subject to licensure or inspection by the department, the Department of Education or the Department of Corrections or in a facility operated by any of these departments.

[ 2015, c. 283, §3 (NEW) .]

11. Person. "Person" means an individual, corporation, facility, institution, public or private agency or similar entity.

[ 2015, c. 283, §3 (NEW) .]

12. Person responsible for the child. "Person responsible for the child" means a person with responsibility for a child's health or welfare including a licensed facility that as part of its function provides for the care of the child.

[ 2015, c. 283, §3 (NEW) .]

13. Resource family. "Resource family" has the same meaning as in section 4002, subsection 9-D.

[ 2015, c. 283, §3 (NEW) .]

14. Runaway. "Runaway" has the same meaning as in section 4099-D, subsection 3.

[ 2015, c. 283, §3 (NEW) .]

15. Serious harm. "Serious harm" means:

A. Serious injury; [2015, c. 283, §3 (NEW).]

B. Serious mental or emotional injury or impairment that now or in the future is likely to be evidenced by serious mental, behavioral or personality disorder, including severe anxiety, depression or withdrawal, untoward aggressive behavior, seriously delayed development or similar serious dysfunctional behavior; or [2015, c. 283, §3 (NEW).]

C. Sexual abuse or exploitation. [2015, c. 283, §3 (NEW).]

[ 2015, c. 283, §3 (NEW) .]

16. Serious injury. "Serious injury" means serious physical injury or impairment.

[ 2015, c. 283, §3 (NEW) .]

17. Suspicious child death. "Suspicious child death" means the death of a child under circumstances in which there is reasonable cause to suspect that abuse or neglect was a cause of or factor contributing to the child's death.

[ 2015, c. 283, §3 (NEW) .]

SECTION HISTORY

2015, c. 283, §3 (NEW).



22 §8353. Investigation team

1. Investigation team established. The investigation team is established within the division to investigate reports of suspected abuse or neglect of children by persons or in facilities subject to department licensure in accordance with this chapter.

[ 2015, c. 283, §3 (NEW) .]

2. Participation with other departments. The investigation team, on its own or upon request, may assist and participate with another department or agency charged with the responsibility to investigate child abuse or neglect, including the Department of Education or the Department of Corrections.

[ 2015, c. 283, §3 (NEW) .]

3. Addition of relevant professionals. The investigation team shall include, as appropriate, relevant professionals to participate as members of the investigation team for investigations of residential treatment centers, group homes, certified family child care providers or child care facilities.

[ 2015, c. 283, §3 (NEW) .]

4. Assistance by licensing staff. Upon the request of the division, department staff that performs general licensing functions may assist the investigation team in conducting out-of-home child abuse or neglect investigations.

[ 2015, c. 283, §3 (NEW) .]

5. Consultation with law enforcement and others. The investigation team may consult with law enforcement personnel, advocates and others in the investigation of out-of-home child abuse or neglect.

[ 2015, c. 283, §3 (NEW) .]

6. Results. The investigation team shall provide the results of its investigation to the applicable department for appropriate action.

[ 2015, c. 283, §3 (NEW) .]

7. Investigation team training. The investigation team shall receive training in the following:

A. Child development; [2015, c. 283, §3 (NEW).]

B. Identification of abuse and neglect; [2015, c. 283, §3 (NEW).]

C. Interview techniques, including but not limited to techniques for interviewing children who are nonverbal or have limited verbal ability; [2015, c. 283, §3 (NEW).]

D. Licensing laws and rules applicable to facilities or persons subject to this chapter; and [2015, c. 283, §3 (NEW).]

E. Remedies available to prevent, correct or eliminate abuse and neglect in out-of-home settings. [2015, c. 283, §3 (NEW).]

[ 2015, c. 283, §3 (NEW) .]

SECTION HISTORY

2015, c. 283, §3 (NEW).



22 §8354. Duties of the investigation team

The duties of the investigation team include but are not limited to the following. [2015, c. 283, §3 (NEW).]

1. Receive reports of alleged abuse or neglect. The investigation team shall receive reports of alleged out-of-home abuse, neglect or suspicious child death under circumstances set out in this chapter.

A. When the investigation team receives a report that alleges abuse or neglect in facilities or by persons not subject to licensure by the department, the investigation team shall immediately refer the report to the agency or department charged with the responsibility to investigate such a report. [2015, c. 283, §3 (NEW).]

B. When the investigation team receives a report that alleges out-of-home abuse or neglect in a residential care facility, the team shall use the facility’s name as the identifier. [2015, c. 283, §3 (NEW).]

C. Information that identifies, directly or indirectly, a reference, complainant or reporter of suspected abuse or neglect is confidential. [2015, c. 283, §3 (NEW).]

[ 2015, c. 283, §3 (NEW) .]

2. Investigate. The investigation team shall investigate reported out-of-home abuse or neglect or suspicious child death.

A. The investigation team shall complete an investigation within 90 days from the date that the investigation was initiated, except in circumstances when the information necessary to complete the investigation is unavailable to the investigation team. [2015, c. 283, §3 (NEW).]

B. The investigation team’s investigation of a report that alleges jeopardy to a child in a residential care facility must be initiated within 3 business days of the date of receipt of the report. If the investigation team cannot initiate its investigation within 3 business days, the investigation team shall request a safety plan from the facility. [2015, c. 283, §3 (NEW).]

C. To minimize redundant department investigations in response to the same or related allegations of out-of-home abuse or neglect, the investigation team shall conduct a single investigation sufficient to determine whether abuse or neglect occurred and whether a licensing violation has occurred. The investigation team shall coordinate and consult with the department entity that performs general licensing functions. [2015, c. 283, §3 (NEW).]

D. The investigation team shall refer allegations of criminal activity to the office of the district attorney or the Office of the Attorney General when appropriate and shall coordinate its investigation with the office to which allegations are referred to minimize trauma to the child or children involved. [2015, c. 283, §3 (NEW).]

E. The investigation team’s investigation of a suspicious child death is subject to and may not interfere with the authority and responsibility of the Office of the Attorney General to investigate and prosecute homicides pursuant to Title 5, section 200-A. [2015, c. 283, §3 (NEW).]

F. The investigation team shall conduct interviews as needed to investigate allegations and determine if abuse or neglect has occurred.

(1) The investigation team shall conduct interviews of a child involved in the alleged abuse or neglect in a manner that is in the best interest of the child.

(2) The investigation team shall notify the parent, guardian or legal custodian of a child prior to initiating an interview of the child except under circumstances in which prior notification is not in the child’s best interest.

(3) The investigation team shall conduct an interview of a child without prior notification in accordance with section 4021, subsection 3 and rules adopted pursuant to this chapter. [2015, c. 283, §3 (NEW).]

G. The investigation team, to the extent possible, shall record interviews using audio or video in accordance with applicable rules adopted by the department and pursuant to section 4021.

(1) Information collected in an interview that was not recorded may not be excluded from use in court proceedings solely because the interview was not recorded.

(2) A person being questioned or interviewed under this chapter may not be prohibited from recording the questioning or interview. [2015, c. 283, §3 (NEW).]

H. Notwithstanding Title 20-A, section 6101, subsection 2, when the investigation team is conducting an investigation of a person at the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf who is subject to licensure by the Department of Education, the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf and the Department of Education shall disclose the following information to the investigation team:

(1) Background checks related to the person;

(2) The person's credentials;

(3) Any conduct on the part of the person related to the allegation; and

(4) Any action taken by the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf or the Department of Education in response to conduct of any person at the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf that is similar to the allegation. [2015, c. 283, §3 (NEW).]

[ 2015, c. 283, §3 (NEW) .]

3. Investigative powers of commissioner. The following are investigative powers of the commissioner.

A. The commissioner may issue a subpoena requiring a person to disclose or provide to the department information or records in that person's possession that are necessary and relevant to an investigation of a report of suspected out-of-home child abuse or neglect or suspicious child death.

(1) The department may apply to the District Court to enforce a subpoena.

(2) A person who complies with a subpoena is immune from civil or criminal liability that might otherwise result from the act of turning over or providing information or records to the department.

(3) Information or records obtained by subpoena must be treated in accordance with section 7703. [2015, c. 283, §3 (NEW).]

B. The commissioner may obtain confidential criminal history record information and other criminal history record information under Title 16, chapter 7 that the commissioner considers relevant to an investigation of out-of-home child abuse or neglect or a suspicious child death. [2015, c. 283, §3 (NEW).]

[ 2015, c. 283, §3 (NEW) .]

4. Determination of harm. The investigation team shall determine whether or not a child has been harmed, in which case the investigation team shall determine the degree of harm or threatened harm by a person responsible for the care of that child.

A. In the case of a suspicious child death, the investigation team shall determine:

(1) Whether abuse or neglect was a cause or factor contributing to the child's death; and

(2) The degree of threatened harm to any other child for whom the person or persons responsible for the deceased child may be responsible now or in the future. [2015, c. 283, §3 (NEW).]

[ 2015, c. 283, §3 (NEW) .]

5. Issue a decision. The investigation team shall issue a written decision that an allegation of abuse or neglect is unsubstantiated, indicated or substantiated. Each allegation of abuse or neglect must be considered separately. The written decision must include at least the following:

A. The factors supporting an indicated or substantiated decision; [2015, c. 283, §3 (NEW).]

B. The identity of the person or persons responsible in the case of an indicated or substantiated decision; and [2015, c. 283, §3 (NEW).]

C. The person’s right to appeal the department’s indicated or substantiated decision pursuant to paragraph B. [2015, c. 283, §3 (NEW).]

[ 2015, c. 283, §3 (NEW) .]

SECTION HISTORY

2015, c. 283, §3 (NEW).



22 §8355. Right to hearing; appeal

A person who is the subject of the decision in section 8354, subsection 4 has the right to a hearing to appeal an indicated or substantiated finding of out-of-home child abuse or neglect in accordance with the provisions of the Maine Administrative Procedure Act. [2015, c. 283, §3 (NEW).]

SECTION HISTORY

2015, c. 283, §3 (NEW).



22 §8356. Entities subject to investigation

Reported child abuse or neglect that occurs in the following out-of- home entities is subject to investigation by the investigation team. [2015, c. 283, §3 (NEW).]

1. Facility or person licensed by department; facility operated or funded by department. Abuse or neglect that occurs in a facility or by a person licensed by the department or in a facility operated or funded by the department is subject to investigation by the investigation team, including, but not limited to, abuse or neglect that occurs in the following:

A. A child care facility licensed pursuant to section 8301-A, subsection 2; [2015, c. 283, §3 (NEW).]

B. A family child care provider certified pursuant to section 8301-A, subsection 3; [2015, c. 283, §3 (NEW).]

C. A nursery school licensed pursuant to section 8402; [2015, c. 283, §3 (NEW).]

D. A children's residential care facility licensed pursuant to chapter 1669; [2015, c. 283, §3 (NEW).]

E. An emergency children's shelter licensed pursuant to chapter 1669; [2015, c. 283, §3 (NEW).]

F. A shelter for homeless children licensed pursuant to chapter 1669; [2015, c. 283, §3 (NEW).]

G. A licensed family foster home as defined in section 8101, subsection 3, including, but not limited to, the home of a resource family that provides foster care, kinship care or adoption or permanency guardianship services; [2015, c. 283, §3 (NEW).]

H. An unlicensed relative’s home approved by the department as meeting licensing standards; and [2015, c. 283, §3 (NEW).]

I. An unlicensed provider for children with cognitive impairments and functional limitations that is funded by the department pursuant to rules adopted by the department. [2015, c. 283, §3 (NEW).]

[ 2015, c. 283, §3 (NEW) .]

2. Unlicensed person or facilities. The investigation team may investigate a person or facility described in subsection 1 if the person or facility is not licensed or certified.

[ 2015, c. 283, §3 (NEW) .]

SECTION HISTORY

2015, c. 283, §3 (NEW).



22 §8357. Records; confidentiality; disclosure

Except as otherwise provided by law and the provisions of this chapter, records that are made, acquired or retained by the department in connection with its responsibilities under this chapter are subject to the provisions set out in section 7703. [2015, c. 283, §3 (NEW).]

1. Disclosure; report of abuse or neglect. Notwithstanding section 7703, subsection 2, paragraph B, the department may disclose a statement indicating whether or not a report of out-of-home child abuse or neglect has been received, the nature of the alleged abuse or neglect and the conclusion reached by the investigation team, upon the conclusion of the investigation.

[ 2015, c. 283, §3 (NEW) .]

2. Notification of parent, guardian or custodian of child reported to be abused. When a report is received of child abuse or neglect in a facility or program described in section 8356, the investigation team may notify the child's parent, guardian or custodian that it has been reported that the child has been allegedly abused or neglected, whether an investigation is being conducted and, upon conclusion of the investigation, whether the investigation team determined that the allegations are supported or not supported.

[ 2015, c. 283, §3 (NEW) .]

3. Notification of parents, guardians or custodians of children in facility. When a report is received of child abuse or neglect in a facility or program described in section 8356, the investigation team, upon conclusion of the investigation, may notify a parent, guardian or custodian who has a child in the program or facility for whom there is no report of abuse or neglect whether the investigation team determined that a violation of law or rules adopted by the department has occurred.

[ 2015, c. 283, §3 (NEW) .]

4. Disclosure to facility or program. The investigation team shall notify a facility or program described in section 8356 when there is an indicated or substantiated finding of abuse or neglect against an employee of the facility or program.

[ 2015, c. 283, §3 (NEW) .]

5. Disclosure of investigation. The department may publish information regarding an investigation conducted pursuant to this chapter on the department's publicly accessible website upon the conclusion of an investigation in accordance with rules adopted by the department.

[ 2015, c. 283, §3 (NEW) .]

SECTION HISTORY

2015, c. 283, §3 (NEW).



22 §8358. Rules

The department may adopt rules to carry out the purposes of this chapter. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. Rules may include but are not limited to establishing the factors that support unsubstantiated, indicated and substantiated findings. [2015, c. 283, §3 (NEW).]

SECTION HISTORY

2015, c. 283, §3 (NEW).






Chapter 1675: NURSERY SCHOOLS

22 §8401. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 700, Pt. A, §98 (NEW).]

1. Children.

[ 2001, c. 645, §9 (RP) .]

2. Nursery school. "Nursery school" has the same meaning as in section 8301-A, subsection 1-A, paragraph D.

A. [2001, c. 645, §9 (RP).]

B. [2001, c. 645, §9 (RP).]

C. [2001, c. 645, §9 (RP).]

D. [2001, c. 645, §9 (RP).]

[ 2001, c. 645, §9 (AMD) .]

SECTION HISTORY

1975, c. 709, §2 (NEW). 1989, c. 700, §A98 (AMD). 2001, c. 645, §9 (AMD).



22 §8402. Licensure

1. License required.

[ 1983, c. 386, §4 (RP) .]

2. Term of license.

[ 1983, c. 386, §4 (RP) .]

3. Requirements. In order to receive a license from the department, a nursery school must meet the requirements of chapter 1673 applicable to nursery schools and the following requirements.

A. The department shall adopt rules regarding the health of staff as required to protect the health and safety of the children. The rules must include a requirement that every 2 years each licensee, administrator or other staff member of the nursery school who provides care for children be declared free from communicable disease by a licensed physician, except that this requirement may be waived for a person who objects on the grounds of sincerely held religious or philosophical belief. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 645, §10 (AMD).]

B. Drinking water that is taken from sources other than a public water system must pass a test for bacteria, nitrates and nitrites every year and must pass a partial chemical test every 4 years. [2001, c. 645, §10 (AMD).]

C. The nursery school carries minimum liability insurance of $100,000 per person and $300,000 per occurrence. [2001, c. 645, §10 (AMD).]

D. [2001, c. 645, §10 (RP).]

E. The nursery school meets, biennially, the fire safety requirements specified in section 8403, subsection 2. [2005, c. 640, §5 (AMD).]

F. [2001, c. 645, §10 (RP).]

[ 2005, c. 640, §5 (AMD) .]

3-A. Rules. The department shall establish routine technical rules pursuant to Title 5, chapter 375, subchapter II-A for the safe operation of nursery schools. These rules must be reasonably related to the health and safety of children cared for in nursery schools.

[ 2001, c. 266, §1 (NEW) .]

4. License issued promptly. The department shall issue with reasonable promptness a license to each nursery school from which the department has received and verified documentation indicating that the nursery school has met the requirements included in subsection 3.

[ 1975, c. 709, §2 (NEW) .]

5. Fee.

[ 1993, c. 353, §7 (AFF); 1993, c. 353, §6 (RP) .]

6. Relationship to licensing of child care facilities. A nursery school must be licensed as a child care facility under chapter 1673.

[ 2001, c. 645, §11 (AMD) .]

SECTION HISTORY

1975, c. 709, §2 (NEW). 1977, c. 497, §8 (AMD). 1983, c. 386, §4 (AMD). 1993, c. 353, §6 (AMD). 1993, c. 353, §7 (AFF). 2001, c. 266, §1 (AMD). 2001, c. 645, §§10,11 (AMD). 2005, c. 640, §5 (AMD).



22 §8402-A. Rules and regulations

The department shall establish rules and regulations for the administration of medication in nursery schools. [1977, c. 497, §9 (NEW).]

SECTION HISTORY

1977, c. 497, §9 (NEW).



22 §8403. Fire safety

1. Inspection required. A license may not be issued by the department for a nursery school until the department has received from the Commissioner of Public Safety a written statement signed by one of the officials designated in Title 25, section 2360, 2391 or 2392 to make fire safety inspections.

[ 1997, c. 728, §14 (AMD) .]

2. Requirements. This written statement must be furnished biennially to the department and must indicate that the nursery school has complied with at least the requirements of the Life Safety Code of the National Fire Protection Association that are specified in:

A. The family day care homes section, if the nursery school has at least 3 but no more than 6 children per session; [1997, c. 728, §14 (AMD).]

B. The group day care homes section, if the nursery school has at least 7 but no more than 20 children per session; or [1975, c. 709, §2 (NEW).]

C. The child day care centers section, if the nursery school has more than 20 children per session. [1975, c. 709, §2 (NEW).]

[ 2005, c. 640, §6 (AMD) .]

3. Fees. The department shall establish and pay reasonable fees to the Department of Public Safety or municipal officials for each such inspection. Fees collected by the Department of Public Safety must be deposited into a special revenue account to defray expenses in carrying out this section. Any balance of fees may not lapse but must be carried forward as a continuing account to be expended for the same purposes in the following fiscal years.

[ 1997, c. 728, §14 (AMD) .]

SECTION HISTORY

1975, c. 709, §2 (NEW). 1997, c. 728, §14 (AMD). 2005, c. 640, §6 (AMD).



22 §8404. Existing nursery schools (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 709, §2 (NEW). 1981, c. 470, §A119 (RP).



22 §8405. Exemption from certain requirements for accredited Montessori schools

Notwithstanding any provision of this chapter or chapter 1673 or rules adopted pursuant to this chapter or chapter 1673, a nursery school that is accredited as a Montessori school by a national or international accreditation organization may apply to the commissioner for an exemption from those requirements of this chapter or chapter 1673 or rules adopted pursuant to this chapter or chapter 1673 that conflict with the recognized tenets of the Montessori philosophy. [2005, c. 224, §2 (NEW).]

The commissioner shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 224, §2 (NEW).]

SECTION HISTORY

2005, c. 224, §2 (NEW).






Chapter 1677: EMERGENCY SERVICES FOR VICTIMS OF FAMILY VIOLENCE

22 §8501. Provision of services

The Department of Health and Human Services shall provide, through social service contracts, emergency services for family members who cannot safely remain in their own homes because of violence, serious threat of violence or other serious family crisis. The emergency services shall include such services as shelter care, counseling and coordinating other necessary services. [1979, c. 565, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

The department shall make these services available to all areas of the State insofar as practicable. [1979, c. 565, §1 (NEW).]

SECTION HISTORY

1979, c. 565, §1 (NEW). 2003, c. 689, §B6 (REV).






Chapter 1678: ALZHEIMER SPECIAL CARE PROGRAMS

22 §8551. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 205, §1 (NEW).]

1. Alzheimer special care program. "Alzheimer special care program" means a special program or secure, locked or segregated unit within one of the following entities for individuals with a diagnosis of probable Alzheimer's disease or a related disorder to prevent or limit access by an individual to areas outside the designated or separated program or area and that advertises, markets or otherwise promotes that entity as providing specialized Alzheimer or dementia care services:

A. A residential care facility subject to licensure pursuant to chapter 1663 or 1664; [2001, c. 596, Pt. B, §20 (AMD); 2001, c. 596, Pt. B, §25 (AFF).]

B. A skilled nursing or intermediate care facility or unit subject to licensure pursuant to chapter 405; [1995, c. 205, §1 (NEW).]

C. A hospice program subject to licensure pursuant to chapter 1681; or [1995, c. 205, §1 (NEW).]

D. Other facility, including, but not limited to, assisted living, adult daycare, congregate housing and eating and lodging facilities. [1995, c. 205, §1 (NEW).]

[ 2001, c. 596, Pt. B, §20 (AMD); 2001, c. 596, Pt. B, §25 (AFF) .]

SECTION HISTORY

1995, c. 205, §1 (NEW). 2001, c. 596, §B20 (AMD). 2001, c. 596, §B25 (AFF).



22 §8552. Alzheimer special care program disclosure

1. Disclosure required. An entity that offers to provide or provides care for individuals with Alzheimer's disease or a related disorder through an Alzheimer special care program shall disclose the form of care or treatment it provides that distinguishes it as being especially applicable to or suitable for those individuals. The disclosure must be made to the department and to any individual seeking placement within an Alzheimer special care program or the individual's guardian or other responsible party. The department shall examine and verify the accuracy of all disclosures as part of an entity's license renewal procedure.

[ 1995, c. 205, §1 (NEW) .]

2. Disclosure content. The disclosure required under subsection 1 must explain the additional care provided in the Alzheimer special care program and include at a minimum:

A. The program's written statement of its philosophy and mission that reflect the needs of individuals with dementia; [2009, c. 299, Pt. A, §5 (AMD).]

B. The process and criteria for placement in, or transfer or discharge from the program; [1995, c. 205, §1 (NEW).]

C. The process used for the assessment and establishment of a plan of care and its implementation, including the methods by which the plan of care evolves and remains responsive to changes in an individual's condition; [1995, c. 205, §1 (NEW).]

D. The program's staff training and continuing education practices; [1995, c. 205, §1 (NEW).]

E. Documentation of the program's physical environment and design features appropriate to support the functioning of cognitively impaired adult individuals; [1995, c. 205, §1 (NEW).]

F. The frequency and types of individuals' activities provided by the program; [1995, c. 205, §1 (NEW).]

G. A description of family involvement and the availability of family support programs; [1995, c. 205, §1 (NEW).]

H. An itemization of the costs of care and any additional fees; and [1995, c. 205, §1 (NEW).]

I. A description of security measures provided by the facility. [1995, c. 205, §1 (NEW).]

[ 2009, c. 299, Pt. A, §5 (AMD) .]

SECTION HISTORY

1995, c. 205, §1 (NEW). 2009, c. 299, Pt. A, §5 (AMD).






Chapter 1679: ADULT DAY CARE PROGRAM

22 §8601. Definition

As used in this subtitle, the term "adult day care program" means a program of care, activities and protection maintained or carried out on a regular basis by a person or combination of persons in a private dwelling or other facility, for consideration, for any part of a day for 3 or more adults, 19 years of age or older, who are not blood relatives and are coming to the facility for the express purpose of participating in this program. [1987, c. 389, §5 (NEW).]

The term does not include: [1987, c. 389, §5 (NEW).]

1. Adult program. Any program for adults provided by a licensed residential facility; or

[ 1987, c. 389, §5 (NEW) .]

2. Any day activity program. Any day activity program licensed by the department.

[ 1989, c. 502, Pt. A, §87 (AMD); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1987, c. 389, §5 (NEW). 1989, c. 502, §A87 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).



22 §8602. Rules

The Department of Health and Human Services, in consultation with adult day care providers and the Maine Committee on Aging, shall promulgate rules for adult day care programs which shall include, but not be limited to, rules pertaining to the health and safety of the adult clients and staff, the quality of the program provided, the administration of medication and licensing procedures. [1987, c. 389, §5 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

Different standards may be developed for different types of adult day care programs with differences based on number of participants or other factors affecting programming. [1987, c. 389, §5 (NEW).]

SECTION HISTORY

1987, c. 389, §5 (NEW). 2003, c. 689, §B6 (REV).



22 §8603. License

Beginning on July 1, 1988, no person or combination of persons may operate an adult day care program in this State without having obtained a license to operate an adult day care program from the Department of Health and Human Services. [1987, c. 389, §5 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1987, c. 389, §5 (NEW). 2003, c. 689, §B6 (REV).



22 §8604. Fee for license

The department shall charge a reasonable fee for a license. There may be differential fees charged to programs based on numbers of participants, type of license or other considerations. [1987, c. 389, §5 (NEW).]

SECTION HISTORY

1987, c. 389, §5 (NEW).



22 §8605. Fire safety

1. Inspection required. A license may not be issued by the department for an adult day care program until the department has received from the Commissioner of Public Safety a written statement signed by one of the officials designated under Title 25, section 2360, 2391 or 2392 to make fire safety inspections. This statement must indicate that a facility has complied with the applicable fire safety provisions referred to in subsection 2 and Title 25, section 2452 and must be furnished annually to the department.

[ 1997, c. 728, §15 (AMD) .]

2. Life Safety Code. The written statement must be furnished annually to the department and must indicate that the adult day care program has complied with at least the requirements of the Life Safety Code of the National Fire Protection Association that are specified in:

A. The family day care homes section, if the adult day care program has no more than 6 adults per session; [1987, c. 389, §5 (NEW).]

B. The group day care homes section, if the adult day care program has at least 7 but no more than 12 adults per session; or [1987, c. 389, §5 (NEW).]

C. The child day care section, if the adult day care program has more than 13 adults per session. [1987, c. 389, §5 (NEW).]

[ 1997, c. 728, §15 (AMD) .]

3. Fees. The department shall establish and pay reasonable fees to the Department of Public Safety or municipal official for each such inspection. Fees collected by the Department of Public Safety must be deposited into a special revenue account to defray expenses in carrying out this section. Any balance of fees may not lapse but must be carried forward as a continuing account to be expended for the same purposes in the following fiscal years.

[ 1997, c. 728, §15 (AMD) .]

SECTION HISTORY

1987, c. 389, §5 (NEW). 1997, c. 728, §15 (AMD).



22 §8606. Prohibited employment based on disqualifying offenses

1. Prohibited employment based on disqualifying offenses. An adult day care program shall conduct a comprehensive background check for direct access personnel, as defined in section 1717, subsection 1, paragraph A-2, in accordance with state law and rules adopted by the department and is subject to the employment restrictions set out in section 1812-G and other applicable federal and state laws when hiring, employing or placing direct access personnel, including, but not limited to, a certified nursing assistant or a direct care worker.

A. [2015, c. 196, §15 (RP); 2015, c. 299, §23 (RP).]

B. [2015, c. 196, §15 (RP); 2015, c. 299, §23 (RP).]

C. [2015, c. 196, §15 (RP); 2015, c. 299, §23 (RP).]

The department may adopt rules necessary to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 196, §15 (AMD); 2015, c. 299, §23 (RPR) .]

SECTION HISTORY

2003, c. 634, §10 (NEW). 2011, c. 257, §18 (AMD). 2015, c. 196, §15 (AMD). 2015, c. 299, §23 (RPR).






Chapter 1680: MAINE HOSPICE COUNCIL

22 §8611. Maine Hospice Council established

The Maine Hospice Council is established to coordinate a statewide hospice program of training, education and advocacy as a body politic and a public instrumentality of the State. For the purposes of this chapter, "council" means the Maine Hospice Council. [1989, c. 596, Pt. F, §2 (NEW).]

SECTION HISTORY

1989, c. 596, §F2 (NEW).



22 §8612. Rule-making authority

The council has the authority to adopt rules as necessary in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, to carry out its responsibilities. [1989, c. 596, Pt. F, §2 (NEW).]

SECTION HISTORY

1989, c. 596, §F2 (NEW).



22 §8613. Meetings

The council shall meet at least once a year. Special meetings shall be held as deemed necessary by the council. The minutes of all proceedings of the council shall be a public record available and on file in the office of the council. Members of the council shall be compensated according to the provisions of Title 5, chapter 379. [1989, c. 596, Pt. F, §2 (NEW).]

SECTION HISTORY

1989, c. 596, §F2 (NEW).



22 §8614. Council budget; financing; executive director

The council shall prepare and adopt a biennial budget for presentation to the Governor and the Legislature as a request for appropriations sufficient to carry out its statutory responsibilities. The council may accept contributions of any type from any source to assist it in carrying out its responsibilities and to make arrangements regarding the administration of these funds as may be required as a condition precedent to the receipt of these funds by the Federal Government or any other source. [1991, c. 145, (AMD).]

The council may employ an executive director who shall be the principal administrative and executive employee of the council. The executive director may hire staff as necessary to carry out the responsibilities for the coordination of all affairs of the council including, but not limited to, the training and education of volunteers, health care professionals and the general public. The executive director is also responsible for advocacy on behalf of community hospices throughout the State. The executive director may obtain office space, goods and services as required to carry out these responsibilities. [1989, c. 596, Pt. F, §2 (NEW).]

SECTION HISTORY

1989, c. 596, §F2 (NEW). 1991, c. 145, (AMD).



22 §8615. Palliative care initiatives

To the extent allowed by available resources, the council shall establish a palliative care consumer and professional information and education program to maximize the effectiveness of palliative care initiatives by ensuring that comprehensive and accurate information and education are available to the public, health care providers and health care facilities. The council shall publish and maintain on a publicly accessible website information and resources related to palliative care, including, but not limited to, links to external resources, continuing professional education opportunities, delivery of palliative care in the home and in primary, secondary and tertiary care environments, best practices for palliative care delivery and consumer educational materials and referral information for palliative care, including hospice care. The council may develop and implement other initiatives regarding palliative care services and education as it determines to be appropriate. The council may seek and accept funding to cover the costs of the Palliative Care and Quality of Life Interdisciplinary Advisory Council under section 1726. In performing its work under this section, the council shall consult with the Palliative Care and Quality of Life Interdisciplinary Advisory Council. [2015, c. 203, §3 (NEW).]

SECTION HISTORY

2015, c. 203, §3 (NEW).






Chapter 1681: LICENSING OF HOSPICE PROGRAMS

Subchapter 1: LICENSING OF REIMBURSED HOSPICE PROGRAMS

22 §8621. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 692, §1 (NEW).]

1. Bereavement services. "Bereavement services" means emotional support services related to the death of a family member, including, but not limited to, counseling, provision of written material, social reorientation and group support for up to one year following the death of the client who was terminally ill. Bereavement services must be consistent with the bereavement care plan.

[ 1993, c. 692, §1 (NEW) .]

2. Care plan. "Care plan" means a written service delivery plan that the interdisciplinary team, in conjunction with the client, shall develop to reflect the changing care needs of the client. A care plan must specify what hospice services are needed and how they will be delivered.

[ 1993, c. 692, §1 (NEW) .]

3. Client. "Client" means the person who is receiving the hospice services.

[ 1993, c. 692, §1 (NEW) .]

4. Council. "Council" means the Maine Hospice Council established by section 8611.

[ 1993, c. 692, §1 (NEW) .]

5. Direct service provider. "Direct service provider" means employees or volunteers who provide hospice services directly to a client.

[ 1993, c. 692, §1 (NEW) .]

6. Durable health care power of attorney. "Durable health care power of attorney" has the same meaning as "power of attorney for health care" contained in Title 18-A, section 5-801.

[ 2009, c. 292, §4 (AMD); 2009, c. 292, §6 (AFF) .]

7. Family. "Family" means a spouse, primary caregiver, biological relatives and individuals with close personal ties to the client.

[ 1993, c. 692, §1 (NEW) .]

8. Governing body. "Governing body" means the entity that establishes policy and is legally responsible for the overall operation of a hospice program.

[ 1993, c. 692, §1 (NEW) .]

9. Hospice philosophy. "Hospice philosophy" means a philosophy of palliative care for individuals and families during the process of dying and bereavement. "Hospice philosophy" is life affirming and strengthens the client's role in making informed decisions about care. "Hospice philosophy" stresses the delivery of services in the least restrictive setting possible and with the least amount of technology necessary by volunteers and professionals who are trained to help clients with the physical, social, psychological, spiritual and emotional needs related to terminal illness.

[ 1993, c. 692, §1 (NEW) .]

10. Hospice program or hospice provider. "Hospice program" or "hospice provider" means a distinct, clearly recognizable entity that exists to provide hospice services.

[ 1993, c. 692, §1 (NEW) .]

11. Hospice services. "Hospice services" means a range of interdisciplinary services provided on a 24-hours-a-day, 7-days-a-week basis to a person who is terminally ill and that person's family. Hospice services must be delivered in accordance with hospice philosophy.

[ 1993, c. 692, §1 (NEW) .]

12. Interdisciplinary team. For a hospice providing comprehensive services, "interdisciplinary team" means a group comprised of at least a medical director, a licensed nurse, a licensed social worker, a pastoral or other counselor and a volunteer coordinator or representative. For a volunteer hospice program, "interdisciplinary team" means a regularly scheduled case conference as defined by program policy. The client, and the client's family if the client desires, must be given the opportunity and encouraged to attend interdisciplinary team meetings.

[ 1993, c. 692, §1 (NEW) .]

13. Medical director. "Medical director" means a licensed physician who oversees the medical components of hospice services and serves on the interdisciplinary team.

[ 1993, c. 692, §1 (NEW) .]

14. Nurse supervisor. "Nurse supervisor" means a licensed registered nurse with education, experience and training in hospice nursing care who is designated by the program director to oversee nursing services for the hospice program.

[ 1993, c. 692, §1 (NEW) .]

15. Primary physician. "Primary physician" means the physician identified by the client or by the person authorized to make decisions for the client pursuant to a durable health care power of attorney.

[ 1993, c. 692, §1 (NEW) .]

16. Program director. "Program director" means the person designated by the governing body of a hospice program as responsible for the day-to-day operations of the program.

[ 1993, c. 692, §1 (NEW) .]

17. Terminally ill. "Terminally ill" means that a person has a limited life expectancy in the opinion of the person's primary physician or the medical director.

[ 1993, c. 692, §1 (NEW) .]

18. Volunteer. "Volunteer" means a trained individual who works for a hospice program without compensation.

[ 1993, c. 692, §1 (NEW) .]

19. Volunteer hospice program. "Volunteer hospice program" means a hospice program that provides all direct patient care at no charge.

[ 1993, c. 692, §1 (NEW) .]

SECTION HISTORY

1993, c. 692, §1 (NEW). 2009, c. 292, §4 (AMD). 2009, c. 292, §6 (AFF).



22 §8622. Licensing of hospice programs

1. License required. Beginning January 1, 1995, a person, partnership, association or corporation may not represent itself as a hospice program, operate a hospice program or otherwise provide hospice services unless the person, partnership, association or corporation has obtained a license by the department.

[ 1993, c. 692, §1 (NEW) .]

2. Licenses. If, after receiving an application for a license, the department finds that all the conditions of licensure are met, it shall issue a license to the applicant for a period of 2 years. If the department finds less than full compliance with the conditions of licensure, it may issue a conditional license.

The department may issue a conditional license if the applicant fails to comply with applicable laws and rules but the best interest of the public would be served by issuing a conditional license. The conditional license must specify when and what corrections must be made during the term of the conditional license.

When an applicant fails to comply with applicable laws and rules, the department may refuse to issue or renew the license.

[ 1993, c. 692, §1 (NEW) .]

3. Appeals. An applicant who is denied a license, or whose application is not acted upon with reasonable promptness, has the right of appeal to the commissioner. The commissioner shall provide the appellant with reasonable notice and opportunity for a fair hearing. The commissioner or a member of the department designated and authorized by the commissioner shall hear all evidence pertinent to the matter at issue and render a decision within a reasonable period after the date of the hearing. The hearing must conform to the procedures detailed in this subsection. Review of any action or failure to act under this chapter must be pursuant to Title 5, chapter 375, subchapter VII. An action relative to the denial of a license provided under this chapter must be communicated to the applicant in writing and must include the specific reason or reasons for that action and must state that the person affected has a right to a hearing.

[ 1993, c. 692, §1 (NEW) .]

4. Deemed status. A Medicare-certified hospice is deemed to meet the licensure requirements for a hospice program if it attests in writing that it meets all state licensure requirements.

[ 1993, c. 692, §1 (NEW) .]

5. Medicare certification and requirements. Beginning July 1, 1996 any hospice program except a volunteer hospice program must be Medicare-certified and meet Medicare requirements to be eligible for licensure as a hospice program.

[ 1995, c. 486, §1 (AMD) .]

6. Right of entry and inspection. A duly designated employee of the department may enter the premises of any hospice provider who has applied for a license or who is licensed pursuant to this chapter or rules adopted pursuant to this chapter. These employees may inspect relevant documents of the hospice provider to determine whether the provider is in compliance with this chapter and rules adopted pursuant to this chapter. The right of entry and inspection extends to any premises and documents of providers whom the department has reason to believe are providing hospice services without a license. These entries or inspections must be made with the permission of the owner or person in charge unless a warrant is first obtained from the District Court authorizing that entry or inspection under section 2148.

[ 1993, c. 692, §1 (NEW) .]

7. Application fee. Each application for a license under this chapter must be accompanied by a fee established by the department, based on the cost of survey and enforcement. All fees collected under this subsection must be deposited into the General Fund.

[ 1993, c. 692, §1 (NEW) .]

8. Sanctions. A person who violates this chapter commits a civil violation for which a forfeiture not to exceed $100 per day of violation may be adjudged.

[ 1993, c. 692, §1 (NEW) .]

9. Compliance. A hospice program must meet all appropriate state rules and federal regulations.

[ 1993, c. 692, §1 (NEW) .]

10. Minimum survey requirement. Notwithstanding subsection 4, a hospice program is not eligible for licensure or renewal of licensure unless the hospice program has had a Medicare survey or a state licensure survey within the previous 3 years.

[ 1993, c. 692, §1 (NEW) .]

SECTION HISTORY

1993, c. 692, §1 (NEW). 1995, c. 486, §1 (AMD).



22 §8623. Rules

The department shall adopt rules in accordance with Title 5, chapter 375 that specify the requirements for licensure under this chapter. The rules must require, but are not limited to, the following provisions. [1993, c. 692, §1 (NEW).]

1. Mission statement. A hospice program must have a clear mission statement that is consistent with hospice philosophy adopted by the council.

[ 1993, c. 692, §1 (NEW) .]

2. Discreet entity. A hospice program must be a discreet entity with at least the following features:

A. A governing body; [1993, c. 692, §1 (NEW).]

B. A program director; [1993, c. 692, §1 (NEW).]

C. An interdisciplinary team; [1993, c. 692, §1 (NEW).]

D. Volunteers; and [1993, c. 692, §1 (NEW).]

E. A medical director. [1993, c. 692, §1 (NEW).]

[ 1993, c. 692, §1 (NEW) .]

3. Clients. A hospice program may provide services to any person who consents to receive those services.

[ 1993, c. 692, §1 (NEW) .]

4. Services. Hospice services must be delivered in accordance with a care plan approved by the interdisciplinary team, regardless of whether the hospice services are provided by hospice program staff or by contractors. The care plan must provide for 24-hours-a-day, 7-days-a-week services. The care plan must be reviewed periodically by the interdisciplinary team and revised as needed. The interdisciplinary team must consider the need for at least the following services when developing the care plan:

A. Social services; [1993, c. 692, §1 (NEW).]

B. Nursing care; [1993, c. 692, §1 (NEW).]

C. Counseling; [1993, c. 692, §1 (NEW).]

D. Pastoral care; [1993, c. 692, §1 (NEW).]

E. Volunteer visits to provide comfort, companionship and respite; [1993, c. 692, §1 (NEW).]

F. Bereavement services for at least one year after the death of the person who is terminally ill; and [1993, c. 692, §1 (NEW).]

G. Medical services. [1993, c. 692, §1 (NEW).]

[ 1993, c. 692, §1 (NEW) .]

5. Nursing. Nursing services provided by a hospice program must be provided in accordance with a care plan and must be under the direction and supervision of a nurse supervisor. The nurse supervisor shall:

A. Develop nursing objectives, policies and procedures consistent with hospice philosophy; [1993, c. 692, §1 (NEW).]

B. Develop job descriptions for nursing personnel consistent with hospice philosophy; [1993, c. 692, §1 (NEW).]

C. Establish staffing and on-call schedules for nursing staff; and [1993, c. 692, §1 (NEW).]

D. Develop and implement orientation and training programs for nursing staff. [1993, c. 692, §1 (NEW).]

[ 1993, c. 692, §1 (NEW) .]

6. Orientation. Before providing any hospice service, a direct service provider must receive an orientation of at least 4 hours specific to hospice service. The policy and procedures of the provider define the agenda of the hospice orientation program. The provider shall document in personnel files that staff members have completed the 4-hour orientation. Indirect service volunteers must be oriented according to provider policies.

The hospice orientation program must include, but is not limited to, the following subjects:

A. Hospice philosophy; [1993, c. 692, §1 (NEW).]

B. Personal death awareness; [1993, c. 692, §1 (NEW).]

C. Communication skills; [1993, c. 692, §1 (NEW).]

D. Personnel issues; [1993, c. 692, §1 (NEW).]

E. Identification of hospice resource people; [1993, c. 692, §1 (NEW).]

F. Stress management; [1993, c. 692, §1 (NEW).]

G. Ethics; [1993, c. 692, §1 (NEW).]

H. Stages of dying; and [1993, c. 692, §1 (NEW).]

I. Funeral arrangements. [1993, c. 692, §1 (NEW).]

[ 1993, c. 692, §1 (NEW) .]

7. Training. A hospice program shall provide an educational program that offers a comprehensive overview of hospice philosophy and hospice care. A minimum of 18 hours of education, including 4 hours of orientation, is required for all direct service providers delivering hospice care. The educational program must include, but is not limited to, the following subjects:

A. Hospice philosophy; [1993, c. 692, §1 (NEW).]

B. Family dynamics; [1993, c. 692, §1 (NEW).]

C. Pain and symptom management; [1993, c. 692, §1 (NEW).]

D. Grief, loss and transition; [1993, c. 692, §1 (NEW).]

E. Psychological perspectives on death and dying; [1993, c. 692, §1 (NEW).]

F. Spirituality; [1993, c. 692, §1 (NEW).]

G. Communication skills; [1993, c. 692, §1 (NEW).]

H. Volunteer roles; and [1993, c. 692, §1 (NEW).]

I. Multidisciplinary management. [1993, c. 692, §1 (NEW).]

Hospice personnel who choose to provide direct service to patients are required to meet the minimum training requirement of 18 hours within one year. Documentation of completion of training is transferable from one hospice program to another.

[ 1993, c. 692, §1 (NEW) .]

8. Continuing education and in-service training. Hospice direct service providers are required to complete a minimum of 8 hours of continuing education or in-service training each year after the first year, based on date of hire.

[ 1993, c. 692, §1 (NEW) .]

9. Records. A hospice program shall maintain, at a minimum, the following records:

A. Minutes of governing body meetings; [1993, c. 692, §1 (NEW).]

B. Care plans of interdisciplinary teams; [1993, c. 692, §1 (NEW).]

C. Progress notes regarding the families receiving services; [1993, c. 692, §1 (NEW).]

D. All receipts and expenditures; [1993, c. 692, §1 (NEW).]

E. Training provided to paid staff and volunteers; and [1993, c. 692, §1 (NEW).]

F. A discharge summary for each client, a copy of which must be provided to the primary physician. [1993, c. 692, §1 (NEW).]

[ 1993, c. 692, §1 (NEW) .]

10. Policies. A hospice program shall have and follow written policies and procedures governing its operation, including, but not limited to, a policy regarding confidentiality and a policy regarding training.

[ 1993, c. 692, §1 (NEW) .]

11. Required information. A person who enters a hospice program must be given information regarding durable health care power of attorney.

[ 1993, c. 692, §1 (NEW) .]

12. Quality assurance. The hospice provider shall have a functional quality assurance or improvement plan in place that:

A. Continually monitors and evaluates the care provided; [1993, c. 692, §1 (NEW).]

B. Identifies issues and potential issues; [1993, c. 692, §1 (NEW).]

C. Proposes and implements improvements; and [1993, c. 692, §1 (NEW).]

D. Reevaluates the care provided to determine if further improvement is possible or needed. [1993, c. 692, §1 (NEW).]

[ 1993, c. 692, §1 (NEW) .]

SECTION HISTORY

1993, c. 692, §1 (NEW).






Subchapter 2: LICENSING OF VOLUNTEER HOSPICE PROGRAMS

22 §8631. Volunteer hospice programs

A volunteer hospice program must comply with this section and with all provisions of subchapter I that are relevant to a volunteer hospice program. [1993, c. 692, §1 (NEW).]

1. Direct services. At a minimum, a direct service volunteer must:

A. Submit a written application; [1993, c. 692, §1 (NEW).]

B. Undergo a screening interview and a posttraining interview; [1993, c. 692, §1 (NEW).]

C. Attend a 20-hour standard training program; [1993, c. 692, §1 (NEW).]

D. Submit a confidentiality statement; and [1993, c. 692, §1 (NEW).]

E. If the volunteer will transport individuals, have proof of auto insurance and a valid driver's license. [1993, c. 692, §1 (NEW).]

[ 1993, c. 692, §1 (NEW) .]

2. Policies and procedures. Hospice programs shall develop and maintain policies and procedures that address the following:

A. Recruitment, retention and dismissal; [1993, c. 692, §1 (NEW).]

B. Screening; [1993, c. 692, §1 (NEW).]

C. Orientation; [1993, c. 692, §1 (NEW).]

D. Scope of function; [1993, c. 692, §1 (NEW).]

E. Supervision; [1993, c. 692, §1 (NEW).]

F. Ongoing training and support; [1993, c. 692, §1 (NEW).]

G. Interdisciplinary team conferencing; [1993, c. 692, §1 (NEW).]

H. Records of volunteer activities; and [1993, c. 692, §1 (NEW).]

I. Bereavement services. [1993, c. 692, §1 (NEW).]

[ 1993, c. 692, §1 (NEW) .]

3. Duties of coordinator. Volunteer services must be directed by a coordinator of volunteer services who shall:

A. Implement a direct service volunteer program; [1993, c. 692, §1 (NEW).]

B. Coordinate the orientation, education, support and supervision of direct service volunteers; and [1993, c. 692, §1 (NEW).]

C. Coordinate the use of direct service volunteers with other hospice staff. [1993, c. 692, §1 (NEW).]

[ 1993, c. 692, §1 (NEW) .]

4. Demonstrated knowledge. Volunteers must demonstrate knowledge of and ability to access community resources that reflect the full scope of hospice care.

[ 1993, c. 692, §1 (NEW) .]

SECTION HISTORY

1993, c. 692, §1 (NEW).









Chapter 1683: MAINE HEALTH DATA ORGANIZATION

22 §8701. Declaration of purpose

It is the intent of the Legislature that uniform systems of reporting health care information be established; that all providers and payors who are required to file reports do so in a manner consistent with these systems; and that, using the least restrictive means practicable for the protection of privileged health care information, public access to those reports be ensured. [1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF).]

SECTION HISTORY

1995, c. 653, §A2 (NEW). 1995, c. 653, §A7 (AFF).



22 §8702. Definitions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF).]

1. Board. "Board" means the Board of Directors of the Maine Health Data Organization established pursuant to section 8703.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

1-A. Carrier. "Carrier" means an insurance company licensed in accordance with Title 24-A, including a health maintenance organization, a multiple employer welfare arrangement licensed pursuant to Title 24-A, chapter 81, a preferred provider organization, a fraternal benefit society or a nonprofit hospital or medical service organization or health plan licensed pursuant to Title 24. An employer exempted from the applicability of Title 24-A, chapter 56-A under the federal Employee Retirement Income Security Act of 1974, 29 United States Code, Sections 1001 to 1461 (1988) is not considered a carrier.

[ 2001, c. 457, §1 (NEW) .]

1-B. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 528, §12 ) Business associate. "Business associate" has the same meaning as under 45 Code of Federal Regulations, Section 160.103 (2013).

[ 2013, c. 528, §2 (NEW); 2013, c. 528, §12 (AFF) .]

2. Clinical data. "Clinical data" includes but is not limited to the data required to be submitted by providers and payors pursuant to sections 8708 and 8711.

[ 2007, c. 136, §1 (AMD) .]

2-A. (TEXT EFFECTIVE ON CONTINGENCY; See PL 2013, c. 528, §12) Covered entity. "Covered entity" has the same meaning as under 45 Code of Federal Regulations, Section 160.103 (2013).

[ 2013, c. 528, §3 (NEW); 2013, c. 528, §12 (AFF) .]

3. Financial data. "Financial data" includes but is not limited to financial information required to be submitted pursuant to section 8709.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

4. Health care facility. "Health care facility" means a public or private, proprietary or not-for-profit entity or institution providing health services, including, but not limited to, a radiological facility licensed under chapter 160, a health care facility licensed under chapter 405, an independent radiological service center, a federally qualified health center certified by the United States Department of Health and Human Services, Health Resources and Services Administration, a rural health clinic or rehabilitation agency certified or otherwise approved by the Division of Licensing and Regulatory Services within the Department of Health and Human Services, a home health care provider licensed under chapter 419, an assisted living program or a residential care facility licensed under chapter 1663, a hospice provider licensed under chapter 1681, a state institution as defined under Title 34-B, chapter 1 and a mental health facility licensed under Title 34-B, chapter 1. For the purposes of this chapter, "health care facility" does not include retail pharmacies.

[ 2011, c. 233, §1 (AMD) .]

4-A. Health care practitioner. "Health care practitioner" has the meaning provided in Title 24, section 2502, subsection 1-A.

[ 2003, c. 469, Pt. C, §18 (NEW) .]

4-B. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 528, §12) HIPAA. "HIPAA" means the federal Health Insurance Portability and Accountability Act of 1996.

[ 2013, c. 528, §4 (NEW); 2013, c. 528, §12 (AFF) .]

5. Managed care organization. "Managed care organization" means an organization that manages and controls medical services, including but not limited to a health maintenance organization, a preferred provider organization, a competitive medical plan, a managed indemnity insurance program and a nonprofit hospital and medical service organization, licensed in the State.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

5-A. Medicare health plan sponsor. "Medicare health plan sponsor" means a health insurance carrier or other private company authorized by the United States Department of Health and Human Services, Centers for Medicare and Medicaid Services to administer Medicare Part C and Part D benefits under a health plan or prescription drug plan.

[ 2009, c. 71, §4 (AMD) .]

5-B. Nonlicensed carrier. "Nonlicensed carrier" means a health insurance carrier that is not required to obtain a license in accordance with Title 24-A and pays health care claims on behalf of residents of this State.

[ 2007, c. 136, §1 (NEW) .]

6. Organization. "Organization" means the Maine Health Data Organization established under this chapter.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

7. Outpatient services. "Outpatient services" means all therapeutic or diagnostic health care services rendered to a person who has not been admitted to a hospital as an inpatient.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

8. Payor. "Payor" means a 3rd-party payor, 3rd-party administrator, Medicare health plan sponsor, pharmacy benefits manager or nonlicensed carrier.

[ 2009, c. 71, §5 (AMD) .]

8-A. Plan sponsor. "Plan sponsor" means any person, other than an insurer, who establishes or maintains a plan covering residents of this State, including, but not limited to, plans established or maintained by 2 or more employers or jointly by one or more employers and one or more employee organizations or the association, committee, joint board of trustees or other similar group of representatives of the parties that establish or maintain the plan.

[ 2001, c. 457, §3 (NEW) .]

8-B. Pharmacy benefits manager. "Pharmacy benefits manager" has the same meaning as in Title 24-A, section 1913, subsection 1, paragraph A.

[ 2011, c. 443, §3 (AMD) .]

8-C. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 528, §12) Protected health information. "Protected health information" includes:

A. "Protected health information" as defined in 45 Code of Federal Regulations, Section 160.103 (2013); [2013, c. 528, §5 (NEW); 2013, c. 528, §12 (AFF).]

B. Individually identifiable health information:

(1) That is demographic information about an individual reported to the organization that relates to the past, present or future physical or mental health or condition of the individual;

(2) That pertains to the provision of health care to an individual; or

(3) That relates to the past, present or future payment for the provision of health care to an individual and that identifies, or with respect to which there is a reasonable basis to believe the information could be used to identify, the individual; and [2013, c. 528, §5 (NEW); 2013, c. 528, §12 (AFF).]

C. "Health care information" as defined in section 1711-C, subsection 1, paragraph E. [2013, c. 528, §5 (NEW); 2013, c. 528, §12 (AFF).]

[ 2013, c. 528, §5 (NEW); 2013, c. 528, §12 (AFF) .]

9. Provider. "Provider" means a health care facility, health care practitioner, health product manufacturer or health product vendor but does not include a retail pharmacy.

[ 2011, c. 233, §2 (AMD) .]

9-A. Quality data. "Quality data" means information on health care quality required to be submitted pursuant to section 8708-A.

[ 2003, c. 469, Pt. C, §20 (NEW) .]

10. Restructuring data. "Restructuring data" means reports, charts and information required to be submitted pursuant to section 8710.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

10-A. Third-party administrator. "Third-party administrator" means any person who, on behalf of a plan sponsor, health care service plan, nonprofit hospital or medical service organization, health maintenance organization or insurer, receives or collects charges, contributions or premiums for, or adjusts or settles claims on, residents of this State.

[ 2001, c. 457, §3 (NEW) .]

11. Third-party payor. "Third-party payor" means a health insurer, carrier, including a carrier that provides only administrative services for plan sponsors, nonprofit hospital, medical services organization or managed care organization licensed in the State. "Third-party payor" does not include carriers licensed to issue limited benefit health policies or accident, specified disease, vision, disability, long-term care or nursing home care policies.

[ 2007, c. 695, Pt. A, §27 (RPR) .]

SECTION HISTORY

1995, c. 653, §A2 (NEW). 1995, c. 653, §A7 (AFF). 1997, c. 525, §1 (AMD). 1999, c. 353, §1 (AMD). 2001, c. 457, §§1-3 (AMD). 2001, c. 596, §B21 (AMD). 2001, c. 596, §B25 (AFF). 2001, c. 677, §2 (AMD). 2003, c. 469, §§C17-21 (AMD). 2003, c. 689, §B6 (REV). RR 2005, c. 2, §18 (COR). 2005, c. 253, §2 (AMD). 2007, c. 136, §1 (AMD). 2007, c. 240, Pt. VV, §2 (AMD). 2007, c. 466, Pt. B, §18 (AMD). 2007, c. 695, Pt. A, §§26, 27 (AMD). 2009, c. 71, §§4, 5 (AMD). 2011, c. 233, §§1, 2 (AMD). 2011, c. 443, §3 (AMD). 2013, c. 528, §§2-5 (AMD). 2013, c. 528, §12 (AFF).



22 §8703. Maine Health Data Organization established

The Maine Health Data Organization is established as an independent executive agency. [1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF).]

1. Objective. The purposes of the organization are to create and maintain a useful, objective, reliable and comprehensive health information database that is used to improve the health of Maine citizens and to issue reports, as provided in section 8712. This database must be publicly accessible while protecting patient confidentiality and respecting providers of care. The organization shall collect, process, analyze and report clinical, financial, quality and restructuring data as defined in this chapter.

[ 2003, c. 469, Pt. C, §22 (AMD) .]

2. Board of directors. The organization operates under the supervision of a board of directors, which consists of 20 voting members and one nonvoting member.

A. The Governor shall appoint 18 board members in accordance with the following requirements. Appointments by the Governor are not subject to review or confirmation.

(1) Four members must represent consumers. For the purposes of this section, "consumer" means a person who is not affiliated with or employed by a 3rd-party payor, a provider or an association representing those providers or those 3rd-party payors.

(2) Three members must represent employers. One member must be chosen from a list provided by a health management coalition in this State. One member must be chosen from a list provided by a statewide chamber of commerce.

(3) Two members must represent 3rd-party payors chosen from a list provided by a statewide organization representing 3rd-party payors.

(4) Nine members must represent providers. Two provider members must represent hospitals chosen from a list provided by the Maine Hospital Association. Two provider members must be physicians or representatives of physicians, one chosen from a list provided by the Maine Medical Association and one chosen from a list provided by the Maine Osteopathic Association. One provider member must be a doctor of chiropractic chosen from a list provided by a statewide chiropractic association. One provider member must be a representative, chosen from a list provided by the Maine Primary Care Association, of a federally qualified health center. One provider member must be a pharmacist chosen from a list provided by the Maine Pharmacy Association. One provider member must be a mental health provider chosen from a list provided by the Maine Association of Mental Health Services. One provider member must represent a home health care company. [2007, c. 136, §2 (AMD).]

B. The commissioner shall appoint one member who is an employee of the department to represent the State's interest in maintaining health data and to ensure that information collected is available for determining public health policy. [2009, c. 71, §6 (AMD).]

C. [1999, c. 353, §4 (RP).]

D. The Executive Director of Dirigo Health, or a designee of the executive director who is an employee of Dirigo Health, shall serve as a voting member. [2009, c. 71, §6 (NEW).]

E. The Commissioner of Professional and Financial Regulation, or the commissioner's designee who is an employee of the Department of Professional and Financial Regulation, shall serve in a nonvoting, consultative capacity. [2009, c. 71, §6 (NEW).]

[ 2009, c. 71, §6 (AMD) .]

3. Terms of office. The terms of office of board members are determined under this subsection.

A. The terms of board members appointed by the Governor are determined as follows.

(1) Initial terms are staggered. One consumer, one employer, one 3rd-party payor and 3 providers shall serve one-year terms. Two consumers, one employer, one 3rd-party payor and 3 providers shall serve 2-year terms.

(2) After the initial terms, members appointed by the Governor shall serve full 3-year terms and shall continue to serve until their successors have been appointed.

(3) Board members may serve 3 full terms consecutively. [2005, c. 253, §4 (AMD).]

B. State agency board members may serve an unlimited number of terms. [2009, c. 71, §7 (AMD).]

[ 2009, c. 71, §7 (AMD) .]

4. Meetings; officers. Board members shall elect a chair and a vice-chair from among the membership to serve 2-year terms. All meetings of the board are public proceedings within the meaning of the Freedom of Access Law, Title 1, chapter 13, subchapter I.

[ 1999, c. 353, §5 (AMD) .]

5. Legal counsel. The Attorney General, when requested, shall furnish any legal assistance, counsel or advice the organization requires in the discharge of its duties.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

6. Compensation. Board members are entitled to reimbursement for necessary expenses according to the provisions of Title 5, chapter 379.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

SECTION HISTORY

1995, c. 653, §A2 (NEW). 1995, c. 653, §A7 (AFF). 1997, c. 53, §1 (AMD). 1997, c. 568, §1 (AMD). 1999, c. 353, §§2-5 (AMD). 2001, c. 457, §§4-6 (AMD). 2003, c. 264, §1 (AMD). 2003, c. 469, §C22 (AMD). 2005, c. 253, §§3,4 (AMD). 2007, c. 136, §2 (AMD). 2009, c. 71, §§6, 7 (AMD).



22 §8704. Powers and duties of the board

The board has the following powers and duties. [1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF).]

1. Uniform reporting systems. The board shall establish uniform reporting systems.

A. The board shall develop and implement policies and procedures for the collection, processing, storage and analysis of clinical, financial, quality and restructuring data in accordance with this subsection for the following purposes:

(1) To use, build and improve upon and coordinate existing data sources and measurement efforts through the integration of data systems and standardization of concepts;

(2) To coordinate the development of a linked public and private sector information system;

(3) To emphasize data that is useful, relevant and not duplicative of existing data;

(4) To minimize the burden on those providing data; and

(5) To preserve the reliability, accuracy and integrity of collected data while ensuring that the data is available in the public domain. [2003, c. 469, Pt. C, §23 (AMD).]

B. Information and data required to be filed pursuant to this chapter must be filed annually or more frequently as specified by the organization. The organization shall establish a schedule for compliance with the required uniform reporting systems. [1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF).]

C. The organization may modify the uniform reporting systems for clinical, financial, quality and restructuring data to allow for differences in the scope or type of services and in financial structure among health care facilities, providers or payors subject to this chapter. [2003, c. 469, Pt. C, §24 (AMD).]

D. The board may provide analysis of data upon request. [1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF).]

E. The board shall exempt from reporting by a provider data regarding a person who informs the provider of the person's objection, or the objection of a parent of a minor, to inclusion in data collection based on a sincerely held religious belief. [1999, c. 353, §7 (NEW).]

[ 2003, c. 469, Pt. C, §§23, 24 (AMD) .]

2. Contracts for data collection; processing. The board may contract with one or more qualified, nongovernmental, independent 3rd parties for services necessary to carry out the data collection, processing and storage activities required under this chapter. For purposes of this subsection, a group or organization affiliated with the University of Maine System is not considered a governmental entity. Unless permission is specifically granted by the board, a 3rd party hired by the organization may not release, publish or otherwise use any information to which the 3rd party has access under its contract and shall otherwise comply with the requirements of this chapter.

[ 2001, c. 457, §8 (AMD) .]

3. Contracts generally. The board may enter into all other contracts necessary or proper to carry out the powers and duties of this chapter, including contracts allowing organization staff to provide technical assistance to other public or private entities, with the proceeds used to offset the operational costs of the organization.

[ 2007, c. 136, §3 (AMD) .]

4. Rulemaking. The board shall adopt rules necessary for the proper administration and enforcement of the requirements of this chapter. All rules must be adopted in accordance with Title 5, chapter 375 and unless otherwise provided are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 494, §7 (AMD) .]

5. Public hearings. The board may conduct any public hearings determined necessary to carry out its responsibilities.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

6. Staff. The board shall appoint staff as needed to carry out the duties and responsibilities of the board under this chapter. The appointment and compensation of the staff are subject to Civil Service Law.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

7. Annual report. The board shall prepare and submit an annual report on the operation of the organization and the Maine Health Data Processing Center as authorized in Title 10, section 681, including any activity contracted for by the organization or contracted services provided by the center, with resulting net earnings, as well as on collaborative activities with other health data collection and management organizations and stakeholder groups on their efforts to improve consumer access to health care quality and price information and price transparency initiatives, to the Governor and the joint standing committee of the Legislature having jurisdiction over health and human services matters and the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters no later than February 1st of each year. The report must include an annual accounting of all revenue received and expenditures incurred in the previous year and all revenue and expenditures planned for the next year. The report must include a list of persons or entities that requested data from the organization in the preceding year with a brief summary of the stated purpose of the request.

[ 2013, c. 560, §3 (AMD) .]

8. Grants. The board may solicit, receive and accept grants, funds or anything of value from any public or private organization and receive and accept contributions of money, property, labor or any other thing of value from any legitimate source, except that the board may not accept grants from any entity that might have a vested interest in the decisions of the board.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

9. Cooperation; advice. The board may cooperate with and advise the department and any other person or entity on behavioral risk factor surveys, work site health and safety, and health work force research.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

10. Quality improvement foundations.

[ 2003, c. 469, Pt. C, §26 (RP) .]

11. Other powers. The board may exercise all powers reasonably necessary to carry out the powers expressly granted and responsibilities expressly imposed by this chapter.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

SECTION HISTORY

1995, c. 653, §A2 (NEW). 1995, c. 653, §A7 (AFF). 1997, c. 525, §2 (AMD). 1999, c. 127, §B8 (AMD). 1999, c. 353, §§6-8 (AMD). 2001, c. 457, §§7-10 (AMD). 2003, c. 469, §§C23-26 (AMD). 2005, c. 253, §5 (AMD). 2005, c. 565, §5 (AMD). 2007, c. 136, §3 (AMD). 2007, c. 460, §§2, 3 (AMD). 2011, c. 494, §§7, 8 (AMD). 2013, c. 560, §3 (AMD).



22 §8705. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 653, §A2 (NEW). 1995, c. 653, §A7 (AFF). 1999, c. 353, §9 (AMD). 2001, c. 457, §§11,12 (AMD). 2003, c. 452, §§K28,29 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 659, §1 (RP).



22 §8705-A. Enforcement

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 528, §12) The board shall adopt rules to ensure that payors and providers file data as required by section 8704, subsection 1; that users that obtain health data and information from the organization safeguard the identification of patients and health care practitioners as required by section 8707, subsections 1 and 3; and that payors and providers pay all assessments as required by section 8706, subsection 2. [2003, c. 659, §2 (NEW).]

(TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 528, §12) The board shall adopt rules to ensure that payors and providers file data as required by section 8704, subsection 1; that users that obtain health data and information from the organization safeguard the identification of patients and health care practitioners as required by section 8714, subsections 2, 3 and 4; and that payors and providers pay all assessments as required by section 8706, subsection 2. [2013, c. 528, §6 (AMD); 2013, c. 528, §12 (AFF).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following definitions of "intentionally" and "knowingly" apply to this section.

A. A person acts intentionally with respect to a result of that person's conduct when it is that person's conscious object to produce such a result. [2003, c. 659, §2 (NEW).]

B. A person acts knowingly with respect to a result of that person's conduct when the person is aware that it is practically certain that that person's conduct will cause such a result. [2003, c. 659, §2 (NEW).]

[ 2003, c. 659, §2 (NEW) .]

2. Rulemaking. The board shall adopt rules to implement this section. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. The rules may contain procedures for monitoring compliance with this chapter. Rules adopted pursuant to this subsection must include a schedule of fines for:

A. Failure to file data; [2003, c. 659, §2 (NEW).]

B. Failure to pay assessments; and [2003, c. 659, §2 (NEW).]

C. Intentionally or knowingly and without authorization using or disseminating health care information that directly or indirectly identifies patients or health care practitioners performing abortions as defined in section 1596. [2003, c. 659, §2 (NEW).]

[ 2003, c. 659, §2 (NEW) .]

3. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 528, §12) Fines. The following provisions apply to enforcement actions under this section except for circumstances beyond a person's or entity's control.

A. When a person or entity that is a health care facility or payor violates the requirements of this chapter, except for section 8707, that person or entity commits a civil violation for which a fine of not more than $1,000 per day may be adjudged. A fine imposed under this paragraph may not exceed $25,000 for any one occurrence. [2007, c. 136, §4 (AMD).]

B. A person or entity that receives data or information under the terms and conditions of section 8707 and intentionally or knowingly uses, sells or transfers the data in violation of the board's rules for commercial advantage, pecuniary gain, personal gain or malicious harm commits a civil violation for which a fine not to exceed $500,000 may be adjudged. [2005, c. 565, §6 (AMD).]

C. A person or entity not covered by paragraph A or B that violates the requirements of this chapter, except for section 8707, commits a civil violation for which a fine of not more than $100 per day may be adjudged. A fine imposed under this paragraph may not exceed $2,500 for any one occurrence. [2003, c. 659, §2 (NEW).]

[ 2007, c. 136, §4 (AMD) .]

3. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 528, §12) Fines. The following provisions apply to enforcement actions under this section except for circumstances beyond a person's or entity's control.

A. When a person or entity that is a health care facility or payor violates the requirements of this chapter, except for section 8707, that person or entity commits a civil violation for which a fine of not more than $1,000 per day may be adjudged. A fine imposed under this paragraph may not exceed $25,000 for any one occurrence. [2007, c. 136, §4 (AMD).]

A. When a person or entity that is a health care facility or payor violates the requirements of this chapter, except for section 8714, that person or entity commits a civil violation for which a fine of not more than $1,000 per day may be adjudged. A fine imposed under this paragraph may not exceed $25,000 for any one occurrence. [2013, c. 528, §7 (AMD); 2013, c. 528, §12 (AFF).]

B. A person or entity that receives data or information under the terms and conditions of section 8714 and intentionally or knowingly uses, sells or transfers the data in violation of the board's rules for commercial advantage, pecuniary gain, personal gain or malicious harm commits a civil violation for which a fine not to exceed $500,000 may be adjudged. [2013, c. 528, §7 (AMD); 2013, c. 528, §12 (AFF).]

C. A person or entity not covered by paragraph A or B that violates the requirements of this chapter, except for section 8714, commits a civil violation for which a fine of not more than $100 per day may be adjudged. A fine imposed under this paragraph may not exceed $2,500 for any one occurrence. [2013, c. 528, §7 (AMD); 2013, c. 528, §12 (AFF).]

[ 2013, c. 528, §7 (AMD); 2013, c. 528, §12 (AFF) .]

4. Enforcement action. Upon a finding that a person or entity has failed to comply with the requirements of this chapter, including the payment of a fine determined under this section, the board may undertake any or all of the following.

A. The board may refer the matter to the department or board that issued a license to the provider for such action as the department or board considers appropriate. [2003, c. 659, §2 (NEW).]

B. The board may refer the matter to the Department of Professional and Financial Regulation, Bureau of Insurance for such action against the payor as the bureau considers appropriate. [2003, c. 659, §2 (NEW).]

C. The board may file a complaint with the Superior Court in the county in which the person resides or the entity is located or in Kennebec County seeking an order to require that person or entity to comply with the requirements of this chapter, seeking enforcement of a fine determined under this section or seeking other relief from the court. [2003, c. 659, §2 (NEW).]

[ 2003, c. 659, §2 (NEW) .]

5. Injunctive relief. In the event of any violation of this chapter or any rule adopted pursuant to this chapter, the Attorney General may seek to enjoin a further violation and seek any other appropriate remedy provided by this chapter.

[ 2003, c. 659, §2 (NEW) .]

6. Exception.

[ 2009, c. 613, §7 (NEW); MRSA T. 22, §8705-A, sub-§6 (RP) .]

SECTION HISTORY

2003, c. 659, §2 (NEW). 2005, c. 565, §6 (AMD). 2007, c. 136, §4 (AMD). 2009, c. 613, §7 (AMD). 2013, c. 528, §§6, 7 (AMD). 2013, c. 528, §12 (AFF).



22 §8706. Revenues and expenditures

1. Transition funding.

[ 1999, c. 353, §10 (RP) .]

2. Permanent funding. Permanent funding for the organization is provided from reasonable costs, user fees and assessments according to this subsection and as provided by rules adopted by the board.

A. Fees may be charged for the reasonable costs of duplicating, mailing, publishing and supplies. [1997, c. 525, §3 (RPR).]

B. Reasonable user fees must be charged on a sliding scale for the right to access and use the health data and information available from the organization. Fees may be charged for services provided to the department on a contractual basis. Fees may be reduced or waived for users that demonstrate a plan to use the data or information in research of general value to the public health or inability to pay the scheduled fees, as provided by rules adopted by the board. [2005, c. 253, §6 (AMD).]

C. The operations of the organization must be supported from 3 sources as provided in this paragraph:

(1) Fees collected pursuant to paragraphs A and B;

(2) Annual assessments of not less than $100 assessed against the following entities licensed under Titles 24 and 24-A: nonprofit hospital and medical service organizations, health insurance carriers and health maintenance organizations on the basis of the total annual health care premium; and 3rd-party administrators, carriers that provide only administrative services for a plan sponsor and pharmacy benefits managers that process and pay claims on the basis of claims processed or paid for each plan sponsor. The assessments are to be determined on an annual basis by the board. Health care policies issued for specified disease, accident, injury, hospital indemnity, disability, long-term care or other limited benefit health insurance policies are not subject to assessment under this subparagraph. For purposes of this subparagraph, policies issued for dental services are not considered to be limited benefit health insurance policies. The total dollar amount of assessments under this subparagraph must equal the assessments under subparagraph (3); and

(3) Annual assessments of not less than $100 assessed by the organization against providers. The assessments are to be determined on an annual basis by the board. The total dollar amount of assessments under this subparagraph must equal the assessments under subparagraph (2).

The aggregate level of annual assessments under subparagraphs (2) and (3) must be an amount sufficient to meet the organization's expenditures authorized in the state budget established under Title 5, chapter 149. The annual assessment may not exceed $1,346,904 in fiscal year 2002-03. In subsequent fiscal years, the annual assessment may increase above $1,346,904 by an amount not to exceed 5% per fiscal year. The board may waive assessments otherwise due under subparagraphs (2) and (3) when a waiver is determined to be in the interests of the organization and the parties to be assessed. [2007, c. 136, §5 (AMD).]

[ 2007, c. 136, §5 (AMD) .]

3. Use of funds. The organization shall use the revenues from fees, assessments and user fees to defray the costs incurred by the board pursuant to this chapter, including staff salaries, administrative expenses, data system expenses, consulting fees and any other reasonable costs incurred to administer this chapter.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

4. Budget. The expenditures of the organization are subject to legislative approval in the biennial budget process.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

5. Unexpended funds. Any funds not expended at the end of a fiscal year may not lapse but must be carried forward to the succeeding fiscal year.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

6. Deposit with Treasurer of State. The organization shall deposit all payments made pursuant to this section with the Treasurer of State into a dedicated account. The deposits must be used for the sole purpose of paying the expenses of the organization.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

SECTION HISTORY

1995, c. 653, §A2 (NEW). 1995, c. 653, §A7 (AFF). 1997, c. 525, §3 (AMD). 1999, c. 353, §§10,11 (AMD). 2001, c. 457, §13 (AMD). 2005, c. 253, §6 (AMD). 2005, c. 565, §7 (AMD). 2007, c. 136, §5 (AMD).



22 §8707. Public access to data (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 528, §12)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 528, §12)

The board shall adopt rules to provide for public access to data and to implement the requirements of this section. [1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF).]

1. Public access; confidentiality. The board shall adopt rules making available to any person, upon request, information, except privileged medical information and confidential information, provided to the organization under this chapter as long as individual patients are not directly or indirectly identified through a reidentification process. The board shall adopt rules to protect the identity of certain health care practitioners, as it determines appropriate, except that the identity of practitioners performing abortions as defined in section 1596 must be designated as confidential and must be protected. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 457, §14 (AMD) .]

2. Notice and comment period. The rules must establish criteria for determining whether information is confidential clinical data, confidential financial data or privileged medical information and adopt procedures to give affected health care providers and payors notice and opportunity to comment in response to requests for information that may be considered confidential or privileged.

[ 2003, c. 469, Pt. C, §27 (AMD) .]

3. Public health studies. The rules may allow exceptions to the confidentiality requirements only to the extent authorized in this subsection.

A. The board may approve access to identifying information for patients to the department and other researchers with established protocols that have been approved by the board for safeguarding confidential or privileged information. [2001, c. 457, §15 (AMD).]

B. The rules must ensure that:

(1) Identifying information is used only to gain access to medical records and other medical information pertaining to public health;

(2) Medical information about any patient identified by name is not obtained without the consent of that patient except when the information sought pertains only to verification or comparison of health data and the board finds that confidentiality can be adequately protected without patient consent;

(3) Those persons conducting the research or investigation do not disclose medical information about any patient identified by name to any other person without that patient's consent;

(4) Those persons gaining access to medical information about an identified patient use that information to the minimum extent necessary to accomplish the purposes of the research for which approval was granted; and

(5) The protocol for any research is designed to preserve the confidentiality of all health care information that can be associated with identified patients, to specify the manner in which contact is made with patients and to maintain public confidence in the protection of confidential information. [2001, c. 457, §15 (AMD).]

C. The board may not grant approval under this subsection if the board finds that the proposed identification of or contact with patients would violate any state or federal law or diminish the confidentiality of health care information or the public's confidence in the protection of that information in a manner that outweighs the expected benefit to the public of the proposed investigation. [2001, c. 457, §15 (AMD).]

[ 2001, c. 457, §15 (AMD) .]

4. Certain confidential information. The board may determine financial data submitted to the organization under section 8709 to be confidential information if the public disclosure of the data will directly result in the provider of the data being placed in a competitive economic disadvantage. This section may not be construed to relieve the provider of the data of the requirement to disclose such information to the organization in accordance with this chapter and rules adopted by the board.

[ 2011, c. 524, §4 (AMD) .]

5. Rules for release, publication and use of data. The rules must govern the release, publication and use of analyses, reports or compilations derived from the health data made available by the organization.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

SECTION HISTORY

1995, c. 653, §A2 (NEW). 1995, c. 653, §A7 (AFF). 1999, c. 353, §§12,13 (AMD). 2001, c. 457, §§14,15 (AMD). 2003, c. 469, §C27 (AMD). 2007, c. 466, Pt. A, §44 (AMD). 2011, c. 524, §4 (AMD). 2013, c. 528, §12 (AFF). 2013, c. 528, §8 (RP).



22 §8707. Public access to data (WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See PL 2013, c. 528, §12)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See PL 2013, c. 528, §12)

SECTION HISTORY

1995, c. 653, §A2 (NEW). 1995, c. 653, §A7 (AFF). 1999, c. 353, §§12,13 (AMD). 2001, c. 457, §§14,15 (AMD). 2003, c. 469, §C27 (AMD). 2007, c. 466, Pt. A, §44 (AMD). 2011, c. 524, §4 (AMD). 2013, c. 528, §12 (AFF). 2013, c. 528, §8 (RP).



22 §8708. Clinical data

Clinical data must be filed, stored and managed as follows. [1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF).]

1. Information required. Pursuant to rules adopted by the board for form, medium, content and time for filing, each health care facility shall file with the organization the following information:

A. [1999, c. 353, §14 (RP).]

B. A completed uniform hospital discharge data set, or comparable information, for each patient discharged from the facility after June 30, 1983 and for each hospital outpatient service occurring after June 30, 1996; and [1999, c. 353, §14 (AMD).]

C. In addition to any other requirements applicable to specific categories of health care facilities, the organization may require the filing of data as set forth in this chapter or in rules adopted pursuant to this chapter. [1999, c. 353, §14 (AMD).]

[ 1999, c. 353, §14 (AMD) .]

2. Additional information on ambulatory services and surgery. Pursuant to rules adopted by the board for form, medium, content and time for filing, each provider shall file with the organization a completed data set, comparable to data filed by health care facilities under subsection 1, paragraph B. This subsection may not be construed to require duplication of information required to be filed under subsection 1.

[ 2001, c. 457, §16 (AMD) .]

3. More than one licensed health care facility or location. When more than one licensed health care facility is operated by the reporting organization, the information required by this chapter must be reported for each health care facility separately. When a provider of health care operates in more than one location, the organization may require that information be reported separately for each location.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

4. Data lists.

[ 2001, c. 457, §17 (RP) .]

5. Medical record abstract data. In addition to the information required to be filed under subsections 1 and 2 and pursuant to rules adopted by the organization for form, medium, content and time of filing, each health care facility shall file with the organization such medical record abstract data as the organization may require.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

6. Merged data. The board may require the discharge data submitted pursuant to subsection 1 and any medical record abstract data required pursuant to subsection 5 to be merged with associated billing data.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

6-A. Additional data. Subject to the limitations of section 8704, subsection 1, the board may adopt rules requiring the filing of additional clinical data from other providers and payors as long as the submission of data to the organization is consistent with federal law. Data filed by payors must be provided in a format that does not directly identify the patient.

[ 2007, c. 136, §6 (AMD) .]

7. Authority to obtain information. Nothing in this section may be construed to limit the board's authority to obtain information that it considers necessary to carry out its duties. The board shall adopt rules regarding the definition, collection, use and release of clinical data before collecting any type of clinical data that it did not collect as of March 1, 2014. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 528, §9 (AMD) .]

SECTION HISTORY

1995, c. 653, §A2 (NEW). 1995, c. 653, §A7 (AFF). 1997, c. 525, §4 (AMD). 1999, c. 353, §14 (AMD). 2001, c. 457, §§16-18 (AMD). 2007, c. 136, §6 (AMD). 2013, c. 528, §9 (AMD).



22 §8708-A. Quality data

The board shall adopt rules regarding the collection of quality data. The board shall work with the Maine Quality Forum and the Maine Quality Forum Advisory Council established in Title 24-A, chapter 87, subchapter 2 to develop the rules. The rules must be based on the quality measures adopted by the Maine Quality Forum pursuant to Title 24-A, section 6951, subsection 2. The rules must specify the content, form, medium and frequency of quality data to be submitted to the organization. In the collection of quality data, the organization must minimize duplication of effort, minimize the burden on those required to provide data and focus on data that may be retrieved in electronic format from within a health care practitioner's office or health care facility. As specified by the rules, health care practitioners and health care facilities shall submit quality data to the organization. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 469, Pt. C, §28 (NEW).]

SECTION HISTORY

2003, c. 469, §C28 (NEW).



22 §8709. Financial data; scope of service data

Financial data and scope of service data must be filed, stored and managed as follows. [1999, c. 353, §15 (AMD).]

1. Financial data. Each health care facility shall file with the organization, in a form specified by rule pursuant to section 8704, financial information including costs of operation, revenues, assets, liabilities, fund balances, other income, rates, charges and units of services, except to the extent that the board specifies by rule that portions of this information are unnecessary.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

1-A. Hospitals; standardized accounting template. When filing the financial information required under subsection 1, a hospital also shall file information using the standardized accounting template published in the report of the Commission to Study Maine's Community Hospitals in February 2005. The hospital shall file this information using an electronic version of the template provided to the hospital by the organization. If in succeeding years the template needs to be modified, the board shall adopt rules specifying the filing requirements. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 394, §2 (NEW) .]

2. Certification required. The board may require certification of such financial reports and attestation from responsible officials of the health care facility that such reports have to the best of their knowledge and belief been prepared in accordance with the requirements of the board.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

3. Scope of service data. Each health care facility shall file with the organization scope of service information, including bed capacity by service provided, special services, ancillary services, physician profiles in the aggregate by clinical specialties, nursing services and such other scope of service information as the organization determines necessary for the performance of its duties.

[ 1999, c. 353, §15 (NEW) .]

SECTION HISTORY

1995, c. 653, §A2 (NEW). 1995, c. 653, §A7 (AFF). 1999, c. 353, §15 (AMD). 2005, c. 394, §2 (AMD).



22 §8710. Restructuring data

Restructuring data must be filed, stored and managed as follows. [1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF).]

1. Major structural changes. The board may require providers and payors to report the occurrence of major structural changes relevant to the restructuring of the delivery and financing of health care in the State and to the potential effects of that restructuring upon consumers.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

2. Rulemaking. The board shall adopt rules to define the specific structural changes to be reported, consistent with subsection 1. The required report must be limited to the filing of a concise narrative description of those occurrences that are clearly defined by the rule as requiring a report, accompanied by a chart depicting the relationship among organizations affected by the structural change. The rule must allow a single report to be filed by all providers and payors participating in or affected by a structural change for which a report is required.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

3. Additional information. In addition to the reports required under subsections 1 and 2, the organization may collect, store and analyze additional information from published sources and information that a provider or payor has prepared voluntarily for nonconfidential distribution to persons other than employees, officers and the governing body of the provider or payor.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

4. Construction. Nothing in this section may be construed to require providers or payors to notify the organization prior to taking action to evaluate restructuring or to require providers or payors to generate, compile, analyze or submit information in addition to the concise narrative descriptions and chart required in subsection 2.

[ 1995, c. 653, Pt. A, §2 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

SECTION HISTORY

1995, c. 653, §A2 (NEW). 1995, c. 653, §A7 (AFF).



22 §8711. Other health care information

1. Development of health care information systems. In addition to its authority to obtain information to carry out the specific provisions of this chapter, the organization may require providers and payors to furnish information with respect to the nature and quantity of services or coverage provided to the extent necessary to develop proposals for the modification, refinement or expansion of the systems of information disclosure established under this chapter. The organization's authority under this subsection includes the design and implementation of pilot information reporting systems affecting selected categories or representative samples of providers and payors.

[ 2007, c. 136, §7 (AMD) .]

2. Information on mandated services.

[ 2005, c. 253, §7 (RP) .]

SECTION HISTORY

1995, c. 653, §A2 (NEW). 1995, c. 653, §A7 (AFF). 1999, c. 353, §16 (AMD). 2001, c. 457, §19 (AMD). 2005, c. 253, §7 (AMD). 2007, c. 136, §7 (AMD).



22 §8712. Reports

The organization shall produce clearly labeled and easy-to-understand reports as follows. Unless otherwise specified, the organization shall distribute the reports on a publicly accessible site on the Internet or via mail or e-mail, through the creation of a list of interested parties. The organization shall make reports available to members of the public upon request. [2009, c. 613, §8 (AMD).]

1. Quality. The organization shall promote public transparency of the quality and cost of health care in the State in conjunction with the Maine Quality Forum established in Title 24-A, section 6951 and shall collect, synthesize and publish information and reports on an annual basis that are easily understandable by the average consumer and in a format that allows the user to compare the information listed in this section to the extent practicable. The organization's publicly accessible websites and reports must, to the extent practicable, coordinate, link and compare information regarding health care services, their outcomes, the effectiveness of those services, the quality of those services by health care facility and by individual practitioner and the location of those services. The organization's health care costs website must provide a link in a publicly accessible format to provider-specific information regarding quality of services required to be reported to the Maine Quality Forum.

[ RR 2009, c. 2, §63 (COR) .]

2. Payments. The organization shall create a publicly accessible interactive website that presents reports related to payments for services rendered by health care facilities and practitioners to residents of the State. The services presented must include, but not be limited to, imaging, preventative health, radiology and surgical services and other services that are predominantly elective and may be provided to a large number of patients who do not have health insurance or are underinsured. The website must also be constructed to display prices paid by individual commercial health insurance companies, 3rd-party administrators and, unless prohibited by federal law, governmental payors. Beginning October 1, 2012, price information posted on the website must be posted semiannually, must display the date of posting and, when posted, must be current to within 12 months of the date of submission of the information.

A. [2009, c. 613, §8 (RP).]

[ 2011, c. 525, §1 (AMD) .]

3. Comparison report. At a minimum, the organization shall develop and produce an annual report that compares the 15 most common diagnosis-related groups and the 15 most common outpatient procedures for all hospitals in the State and the 15 most common procedures for nonhospital health care facilities in the State to similar data for medical care rendered in other states, when such data are available.

[ 2003, c. 469, Pt. C, §29 (NEW) .]

4. Physician services. The organization shall provide an annual report of the 10 services and procedures most often provided by osteopathic and allopathic physicians in the private office setting in this State. The organization shall distribute this report to all physician practices in the State. The first report must be produced by July 1, 2004.

[ 2003, c. 469, Pt. C, §29 (NEW) .]

SECTION HISTORY

2003, c. 469, §C29 (NEW). 2005, c. 391, §2 (AMD). RR 2009, c. 2, §63 (COR). 2009, c. 71, §8 (AMD). 2009, c. 350, Pt. A, §1 (AMD). 2009, c. 613, §8 (AMD). 2011, c. 525, §1 (AMD).



22 §8713. Confidentiality protection for certain health care practitioners (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 460, §4 (NEW). 2011, c. 494, §9 (RP).



22 §8714. General public access to data; rules (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 528, §12)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 528, §12)

The board shall adopt rules to provide for public access to data allowed under this chapter and to implement the requirements of this section. [2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF).]

1. Confidentiality. All data collected by the organization that contain protected health information are confidential. Data of the organization may be collected, stored and released only in accordance with this chapter and rules adopted pursuant to this chapter. Data of the organization containing protected health information may not be open to public inspection, are not public records for purposes of any state or federal freedom of access laws and may not be examined in any judicial, executive, legislative, administrative or other proceeding as to the existence or content of any individual's identifying health information except that an individual's identifying health information may be used to the extent necessary to prosecute civil or criminal violations regarding information in the organization database. Decisions of the organization or employees and subcommittees of the organization on data release are not reviewable.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

2. General public access; confidentiality. The board shall adopt rules making information provided to the organization under this chapter, except protected health information and other confidential information, available to any person upon request.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

3. Release of data. The board shall adopt rules for the release of data governing all levels of information in the form of de-identified data, limited data sets and protected health information. All uses of released data are governed by the following principles of release:

A. Release of protected health information must be limited to only information that is necessary for the stated purpose of the release; [2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF).]

B. Data releases must be governed by data use agreements that provide adequate privacy and security measures that include appropriate accountability and notification requirements as required of business associate agreements under HIPAA; [2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF).]

C. Follow-up must be provided to ensure data are used as specified and that no protected health information is publicly revealed. The board shall adopt rules providing for any necessary data suppression; and [2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF).]

D. Release of more protected health information than a limited data set as described in 45 Code of Federal Regulations, Section 164.514(e) must be approved by the board consistent with state and federal laws. [2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF).]

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

4. Certain practitioners. The board shall adopt rules to protect the identity of certain health care practitioners, as it determines appropriate, except that the identity of practitioners performing abortions as defined in section 1596 must be designated as confidential and may not be disclosed.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

5. Notice and comment period. The board shall adopt rules to establish criteria for determining whether information is confidential clinical data, confidential financial data or other protected health information and specify procedures to give affected health care practitioners and payors notice and opportunity to comment in response to requests for information that may be considered confidential.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

6. Identifying information. The board shall adopt rules to provide that individuals may be directly or indirectly identified, including through a linking or reidentification process, only as provided in this chapter and the rules of the board. Any protected health information may be used only for the purposes for which the organization releases it.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

7. Minimum use. The board shall adopt rules to provide that persons gaining access to protected health information may use that information to the minimum extent necessary to accomplish the purposes for which approval was granted and for no other purpose.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

8. Limitation on release. The board may not grant approval for release of data if the board finds that the proposed identification of or contact with individuals would violate any state or federal law or diminish the confidentiality of health care information or the public's confidence in the protection of that information in a manner that outweighs the expected benefit to the public of the proposed investigation.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

9. Release; publication and use of data. The board shall adopt rules to govern the release, publication and use of analyses, reports and compilations derived from the health data made available by the organization. The rules must apply to all data collected, stored and released by the organization, including reports under section 8712.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

10. Other privacy protections. Individually identifiable data submitted to the organization that would be protected by Title 5, sections 19203 and 19203-D, Title 34-B, section 1207 or 42 United States Code, Section 290dd-2 may not be linked or reidentified in any way that identifies an individual or in any way for which there is a reasonable basis to believe the information could be used to identify an individual. The board shall adopt rules to ensure privacy and security protections of the data that are at least equivalent to the privacy and security requirements of HIPAA.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

11. Choice regarding disclosure of information. The board shall adopt rules to address the provisions for requirements regarding the disclosure of information in section 8717, subsection 3.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

12. Oversight and notification to individuals. Rules developed pursuant to this section must include a definition of "breach" and a procedure for notification to affected individuals that is equivalent to those of HIPAA. If a breach requiring notification to affected individuals has occurred, the board shall notify the joint standing committee of the Legislature having jurisdiction over health and human services matters within 30 days of the breach. Information provided pursuant to this subsection must maintain the confidentiality of all individuals affected by the breach.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

13. Individual complaints. The board shall adopt rules to establish a process for an individual to file a complaint if the individual believes that the individual's protected health information has been released by the organization, the board or an employee of the organization, in violation of the board's rules.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

14. Rulemaking. The board shall adopt rules as necessary to implement this section. Rules adopted pursuant to this section are major substantive rules as described in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

SECTION HISTORY

2013, c. 528, §10 (NEW). 2013, c. 528, §12 (AFF).



22 §8715. Public health (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 528, §12)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 528, §12)

1. Permitted use and disclosure to public health authorities. The organization may disclose protected health information, without an individual's authorization, to a public health authority for public health purposes mandated by state or federal law.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

2. Use by public health authority. A state or federal public health authority to which protected health information has been disclosed under subsection 1 may use that information for public health activities and may disclose that information for public health activities as allowed by state or federal law and in accordance with board rules on data release adopted pursuant to section 8714.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

3. Data use agreement. Prior to disclosing any data under subsection 1, the organization shall enter into a data use agreement with a public health authority. The agreement must include protocols that have been approved by the board for safeguarding confidential information and for ensuring there will be no disclosures of protected health information. The protocols must include appropriate accountability and notification requirements as in the business associate agreements under HIPAA.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

SECTION HISTORY

2013, c. 528, §10 (NEW). 2013, c. 528, §12 (AFF).



22 §8716. Health care improvement studies (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 528, §12)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 528, §12)

The board may approve the disclosure of protected health information to persons conducting health care improvement studies, subject to the following conditions. [2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF).]

1. Disclosure to study entities. For health care improvement studies, regarding health care utilization, improvement, cost or quality and involving patients with whom the study entity has a treatment or payor relationship, whether the study is funded by the Federal Government or the State Government or private persons, the organization may disclose protected health information to a study entity who is a covered entity or to the covered entity's business associates if those persons conducting the study do not disclose protected health information to any person not directly involved in the study without consent from the subject of the protected health information.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

2. Recipients of information. A person receiving protected health information under subsection 1 may use that information only to the minimum extent necessary to accomplish the purposes of the study for which approval was granted and for no other purpose.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

3. Confidentiality; protocol. The protocol for any study entity receiving protected health information under subsection 1 must be designed to preserve the confidentiality of all health care information that can be associated with identified patients, to specify the manner in which contact is made with patients and to maintain public confidence in the protection of confidential information.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

4. Additional protection. The board may not grant approval to a study entity under this section for the disclosure of protected health information if the board finds that the proposed identification of or contact with patients would violate any state or federal law or diminish the confidentiality of health care information or the public's confidence in the protection of that information in a manner that outweighs the expected benefit to the public of the proposed investigation.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

5. Data use agreement. Prior to disclosing any data pursuant to subsection 1, the organization shall enter into a data use agreement with a study entity. The agreement must include protocols that have been approved by the board for safeguarding confidential information and for ensuring there will be no disclosures of protected health information. The protocols must include appropriate accountability and notification requirements as in business associate agreements under HIPAA.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

SECTION HISTORY

2013, c. 528, §10 (NEW). 2013, c. 528, §12 (AFF).



22 §8717. Covered entities' access to protected health information (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 528, §12)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 528, §12)

1. Permitted uses and disclosures; definitions. The organization may disclose protected health information without authorization by the subject of the information for the treatment activities of any health care provider, the payment activities of a covered entity and of any health care provider or the health care operations of a covered entity or its business associates involving either quality or competency assurance activities or fraud and abuse detection and compliance activities, if the covered entity has a relationship with the subject of the information and the protected health information pertains to the relationship. For the purposes of this section:

A. "Health care operations" means any of the following activities of a covered entity:

(1) Quality assessment and improvement activities, including case management and care coordination;

(2) Competency assurance activities, including provider or health plan performance evaluation, credentialing and accreditation;

(3) Conducting or arranging for medical reviews, audits or legal services, including fraud and abuse detection and compliance programs;

(4) Specified insurance functions, such as underwriting, risk rating and reinsuring risks;

(5) Business planning, development, management and administration; and

(6) Business management and general administrative activities of the covered entity, including but not limited to de-identifying protected health information, creating a limited data set and permissible fund-raising for the benefit of the covered entity; [2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF).]

B. "Payment activities" means activities of a health plan to obtain premiums, determine or fulfill responsibilities for coverage and provision of benefits and furnish or obtain reimbursement for health care delivered to an individual and activities of a health care provider to obtain payment or be reimbursed for the provision of health care to an individual; and [2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF).]

C. "Treatment" means the provision, coordination or management of health care and related services for an individual by one or more health care providers, including consultation between providers regarding an individual and referral of an individual by one provider to another. [2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF).]

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

2. Minimum necessary. The board shall develop policies and procedures that reasonably limit disclosures of, and requests for, protected health information for payment activities and health care operations to the minimum extent necessary.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

3. Choice regarding disclosure of information. Before approving the release of any protected health information under this chapter, the organization shall implement a mechanism that allows an individual to choose to not allow the organization to disclose and use the individual's health information under this chapter.

[ 2013, c. 528, §10 (NEW); 2013, c. 528, §12 (AFF) .]

SECTION HISTORY

2013, c. 528, §10 (NEW). 2013, c. 528, §12 (AFF).






Chapter 1684: SENTINEL EVENTS REPORTING

22 §8751. Sentinel event reporting

There is established under this chapter a system for reporting sentinel events for the purpose of improving the quality of health care and increasing patient safety. [2001, c. 678, §1 (NEW); 2001, c. 678, §3 (AFF).]

SECTION HISTORY

2001, c. 678, §1 (NEW). 2001, c. 678, §3 (AFF).



22 §8752. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 678, §1 (NEW); 2001, c. 678, §3 (AFF).]

1. Division. "Division" means the Department of Health and Human Services, Division of Licensing and Regulatory Services.

[ 2009, c. 358, §1 (AMD) .]

2. Health care facility. "Health care facility" or "facility" means a state institution as defined under Title 34-B, chapter 1 or a health care facility licensed by the division, except that it does not include a facility licensed as a nursing facility or licensed under chapter 1664. "Health care facility" includes a general and specialty hospital, an ambulatory surgical facility, an end-stage renal disease facility and an intermediate care facility for persons with intellectual disabilities or other developmental disabilities.

[ 2011, c. 542, Pt. A, §48 (AMD) .]

2-A. Immediate jeopardy. "Immediate jeopardy" means a situation in which the provider's noncompliance with one or more conditions of participation in the federal Medicare program has caused, or is likely to cause, serious injury, harm or impairment to or death of a patient.

[ 2009, c. 358, §1 (NEW) .]

3. Major permanent loss of function. "Major permanent loss of function" means sensory, motor, physiological or intellectual impairment that was not present at the time of admission and requires continued treatment or imposes persistent major restrictions in activities of daily living.

[ 2009, c. 358, §1 (AMD) .]

3-A. Near miss. "Near miss" means an event or situation that did not produce patient injury, but only because of chance, which may include, but is not limited to, robustness of the patient or a fortuitous, timely intervention.

[ 2009, c. 358, §1 (NEW) .]

3-B. Root cause analysis. "Root cause analysis" means a structured process for identifying the causal or contributing factors underlying adverse events. The root cause analysis follows a predefined protocol for identifying these specific factors in causal categories.

[ 2009, c. 358, §1 (NEW) .]

4. Sentinel event.

[ 2009, c. 358, §1 (RP) .]

4-A. Sentinel event. "Sentinel event" means:

A. An unanticipated death, or patient transfer to another health care facility, unrelated to the natural course of the patient's illness or underlying condition or proper treatment of that illness or underlying condition in a health care facility; [2009, c. 358, §1 (NEW).]

B. A major permanent loss of function unrelated to the natural course of the patient's illness or underlying condition or proper treatment of that illness or underlying condition in a health care facility that is present at the time of the discharge of the patient. If within 2 weeks of discharge from the facility, evidence is discovered that the major loss of function was not permanent, the health care facility is not required to submit a report pursuant to section 8753, subsection 2; [2009, c. 358, §1 (NEW).]

C. An unanticipated perinatal death or major permanent loss of function in an infant with a birth weight over 2,500 grams that is unrelated to the natural course of the infant's or mother's illness or underlying condition or proper treatment of that illness or underlying condition in a health care facility; and [2009, c. 358, §1 (NEW).]

D. Other serious and preventable events as identified by a nationally recognized quality forum and determined in rules adopted by the department pursuant to section 8756. [2009, c. 358, §1 (NEW).]

[ 2009, c. 358, §1 (NEW) .]

SECTION HISTORY

RR 2001, c. 2, §A38 (AFF). RR 2001, c. 2, §A37 (COR). 2001, c. 678, §1 (NEW). 2001, c. 678, §3 (AFF). 2007, c. 324, §17 (REV). 2009, c. 358, §1 (AMD). 2011, c. 542, Pt. A, §48 (AMD).



22 §8753. Mandatory reporting of sentinel events

A health care facility shall notify the division whenever a sentinel event has occurred, as provided in this chapter. [2009, c. 358, §2 (AMD).]

1. Notification. A health care facility shall notify the division of a sentinel event by the next business day after the event occurred or the next business day after the facility discovers that the event occurred. The notification must include the date and time of notification, the name of the health care facility and the type of sentinel event pursuant to section 8752, subsection 4-A.

[ 2009, c. 358, §2 (AMD) .]

2. Reporting. The health care facility shall file a written report no later than 45 days following the notification of the occurrence of a sentinel event pursuant to subsection 1. The written report must be signed by the chief executive officer of the facility and must contain the following information:

A. Facility name and address; [2001, c. 678, §1 (NEW); 2001, c. 678, §3 (AFF).]

B. Name, title and phone number of the contact person for the facility; [2001, c. 678, §1 (NEW); 2001, c. 678, §3 (AFF).]

C. The date and time of the sentinel event; [2001, c. 678, §1 (NEW); 2001, c. 678, §3 (AFF).]

D. The type of sentinel event and a brief description of the sentinel event; and [2009, c. 358, §2 (AMD).]

E. [2009, c. 358, §2 (RP).]

F. [2009, c. 358, §2 (RP).]

G. [2009, c. 358, §2 (RP).]

H. A thorough and credible root cause analysis. A root cause analysis is thorough and credible only in accordance with the following.

(1) A thorough root cause analysis must include: a determination of the human and other factors most directly associated with the sentinel event and the processes and systems related to its occurrence; an analysis of the underlying systems and processes to determine where redesign might reduce risk; an inquiry into all areas appropriate to the specific type of event; an identification of risk points and their potential contributions to the event; a determination of potential improvement in processes or systems that would tend to decrease the likelihood of such an event in the future or a determination, after analysis, that no such improvement opportunities exist; an action plan that identifies changes that can be implemented to reduce risks or formulates a rationale for not undertaking such changes; and, where improvement actions are planned, an identification of who is responsible for implementation, when the action will be implemented and how the effectiveness of the action will be evaluated.

(2) A credible root cause analysis must include participation by the leadership of the health care facility and by the individuals most closely involved in the processes and systems under review, is internally consistent without contradictions or unanswered questions, provides an explanation for all findings, including those identified as "not applicable" or "no problem," and includes the consideration of any relevant literature.

(3) The root cause analysis submitted to the division may exclude protected professional competence review information pursuant to the Maine Health Security Act. [2009, c. 358, §2 (NEW).]

[ 2009, c. 358, §2 (AMD) .]

3. Cooperation. A health care facility that has filed a notification or a report of the occurrence of a sentinel event under this section shall cooperate with the division as necessary for the division to fulfill its duties under section 8754.

[ 2001, c. 678, §1 (NEW); 2001, c. 678, §3 (AFF) .]

4. Immunity. A person who in good faith reports a near miss, a suspected sentinel event or a sentinel event or provides a root cause analysis pursuant to this chapter is immune from any civil or criminal liability for the act of reporting or participating in the review by the division. "Good faith" does not include instances when a false report is made and the person reporting knows the report is false. This subsection may not be construed to bar civil or criminal action regarding perjury or regarding the sentinel event that led to the report.

[ 2009, c. 358, §2 (AMD) .]

5. Near miss notification. A health care facility may notify the division of the occurrence of a near miss. Should a facility report a near miss, the notification must include the date and time of notification, the name of the health care facility and the type of event or situation pursuant to section 8752, subsection 4-A that is related to the near miss.

[ 2009, c. 358, §2 (NEW) .]

SECTION HISTORY

2001, c. 678, §1 (NEW). 2001, c. 678, §3 (AFF). 2009, c. 358, §2 (AMD).



22 §8753-A. Standardized procedure

A health care facility shall have a written standardized procedure for the identification of sentinel events. The division shall develop the standardized reporting and notification procedures by adoption of routine technical rules under Title 5, chapter 375, subchapter 2-A. [2009, c. 358, §3 (NEW).]

SECTION HISTORY

2009, c. 358, §3 (NEW).



22 §8754. Division duties

The division has the following duties under this chapter. [2001, c. 678, §1 (NEW); 2001, c. 678, §3 (AFF).]

1. Initial review; other action. Upon receipt of a notification or report of a sentinel event, the division shall complete an initial review and may take such other action as the division determines to be appropriate under applicable rules and within the jurisdiction of the division. Upon receipt of a notification or report of a suspected sentinel event the division shall determine whether the event constitutes a sentinel event and complete an initial review and may take such other action as the division determines to be appropriate under applicable rules and within the jurisdiction of the division. The division may conduct on-site reviews of medical records and may retain the services of consultants when necessary to the division.

A. The division may conduct on-site visits to health care facilities to determine compliance with this chapter. [2009, c. 358, §4 (NEW).]

B. Division personnel responsible for sentinel event oversight shall report to the division's licensing section only incidences of immediate jeopardy and each condition of participation in the federal Medicare program related to the immediate jeopardy for which the provider is out of compliance. [2009, c. 358, §4 (NEW).]

[ 2009, c. 358, §4 (AMD) .]

2. Procedures. The division shall adopt procedures for the reporting, reviewing and handling of information regarding sentinel events. The procedures must provide for electronic submission of notifications and reports.

[ 2001, c. 678, §1 (NEW); 2001, c. 678, §3 (AFF) .]

3. Confidentiality. Notifications and reports filed pursuant to this chapter and all information collected or developed as a result of the filing and proceedings pertaining to the filing, regardless of format, are confidential and privileged information.

A. Privileged and confidential information under this subsection is not:

(1) Subject to public access under Title 1, chapter 13, except for data developed from the reports that do not identify or permit identification of the health care facility;

(2) Subject to discovery, subpoena or other means of legal compulsion for its release to any person or entity; or

(3) Admissible as evidence in any civil, criminal, judicial or administrative proceeding. [2001, c. 678, §1 (NEW); 2001, c. 678, §3 (AFF).]

B. The transfer of any information to which this chapter applies by a health care facility to the division or to a national organization that accredits health care facilities may not be treated as a waiver of any privilege or protection established under this chapter or other laws of this State. [2001, c. 678, §1 (NEW); 2001, c. 678, §3 (AFF).]

C. The division shall take appropriate measures to protect the security of any information to which this chapter applies. [2001, c. 678, §1 (NEW); 2001, c. 678, §3 (AFF).]

D. This section may not be construed to limit other privileges that are available under federal law or other laws of this State that provide for greater peer review or confidentiality protections than the peer review and confidentiality protections provided for in this subsection. [2001, c. 678, §1 (NEW); 2001, c. 678, §3 (AFF).]

E. For the purposes of this subsection, "privileged and confidential information" does not include:

(1) Any final administrative action;

(2) Information independently received pursuant to a 3rd-party complaint investigation conducted pursuant to department rules; or

(3) Information designated as confidential under rules and laws of this State. [2001, c. 678, §1 (NEW); 2001, c. 678, §3 (AFF).]

This subsection does not affect the obligations of the department relating to federal law.

[ 2009, c. 358, §5 (AMD) .]

4. Report. The division shall submit an annual report by February 1st each year to the Legislature, health care facilities and the public that includes summary data of the number and types of sentinel events of the prior calendar year by type of health care facility, rates of change and other analyses and an outline of areas to be addressed for the upcoming year.

[ 2009, c. 358, §6 (AMD) .]

SECTION HISTORY

2001, c. 678, §1 (NEW). 2001, c. 678, §3 (AFF). 2009, c. 358, §§4-6 (AMD).



22 §8755. Compliance

1. Oversight. The division shall place primary emphasis on ensuring effective corrective action by the facility.

[ 2009, c. 358, §7 (NEW) .]

2. Penalties. When the division determines that a health care facility failed to report a sentinel event pursuant to this chapter, the health care facility is subject to a penalty imposed in conformance with Title 5, chapter 375, subchapter 4 and payable to the State of not more than $10,000 per violation. If the facility in good faith notified the division of a suspected sentinel event and the division later determines it is a sentinel event, the facility is not subject to a penalty for that event. Funds collected pursuant to this section must be deposited in a dedicated special revenue account to be used to support sentinel event reporting and education.

[ 2009, c. 358, §7 (NEW) .]

3. Administrative hearing and appeal. To contest the imposition of a penalty under this section, a health care facility must submit to the division a written request for an administrative hearing within 10 days of notice of imposition of a penalty pursuant to this section. Judicial appeal must be in accordance with Title 5, chapter 375, subchapter 7.

[ 2009, c. 358, §7 (NEW) .]

4. Injunction. Notwithstanding any other remedies provided by law, the Office of the Attorney General may seek an injunction to require compliance with the provisions of this chapter.

[ 2009, c. 358, §7 (NEW) .]

5. Enforcement. The Office of the Attorney General may file a complaint with the District Court seeking injunctive relief for violations of this chapter.

[ 2009, c. 358, §7 (NEW) .]

SECTION HISTORY

2001, c. 678, §1 (NEW). 2001, c. 678, §3 (AFF). 2009, c. 358, §7 (RPR).



22 §8756. Rulemaking

The department shall adopt rules to implement this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 678, §1 (NEW); 2001, c. 678, §3 (AFF).]

SECTION HISTORY

2001, c. 678, §1 (NEW). 2001, c. 678, §3 (AFF).






Chapter 1684-A: SCREENING FOR METHICILLIN-RESISTANT STAPHYLOCOCCUS AUREUS AND CLOSTRIDIUM DIFFICILE

22 §8761. Methicillin-resistant Staphylococcus aureus and Clostridium difficile

All hospitals licensed under chapter 405 shall: [2011, c. 316, §1 (RPR).]

1. Enrollment. No later than October 1, 2011, enroll and shall maintain enrollment after that date in the National Healthcare Safety Network within the United States Department of Health and Human Services, Centers for Disease Control and Prevention, Division of Healthcare Quality Promotion, referred to in this section as "the network";

[ 2011, c. 316, §1 (NEW) .]

2. Submission of MRSA data. No later than October 1, 2011, submit to the network infection data for nosocomial methicillin-resistant Staphylococcus aureus, referred to in this section as "MRSA," for all inpatients on a monthly basis in accordance with the protocols defined by the United States Department of Health and Human Services, Centers for Disease Control and Prevention;

[ 2011, c. 316, §1 (NEW) .]

3. Access to MRSA data. No later than November 1, 2011, authorize, for public health surveillance purposes only, the Maine Center for Disease Control and Prevention's access to the facility-specific infection rates for nosocomial MRSA contained in the network database;

[ 2011, c. 316, §1 (NEW) .]

4. Authorization to Maine Health Data Organization regarding MRSA data. Upon completion of data validation by the Maine Center for Disease Control and Prevention in partnership with a statewide collaborative for infection prevention, authorize, for public reporting purposes only, the Maine Health Data Organization's access to the facility-specific infection rates for nosocomial MRSA contained in the network database;

[ 2011, c. 316, §1 (NEW) .]

5. Submission of C. diff data. Beginning January 1, 2012, submit to the network infection data for nosocomial Clostridium difficile, referred to in this section as "C. diff," for all inpatients on a monthly basis in accordance with the protocols defined by the United States Department of Health and Human Services, Centers for Disease Control and Prevention;

[ 2011, c. 316, §1 (NEW) .]

6. Access to C. diff data. No later than July 1, 2012, authorize, for public health surveillance purposes only, the Maine Center for Disease Control and Prevention's access to the facility-specific infection rates for nosocomial C. diff contained in the network database; and

[ 2011, c. 316, §1 (NEW) .]

7. Authorization to Maine Health Data Organization regarding C. diff data. Upon completion of data validation by the Maine Center for Disease Control and Prevention in partnership with a statewide collaborative for infection prevention, authorize, for public reporting purposes only, the Maine Health Data Organization's access to the facility-specific infection rates for nosocomial C. diff contained in the network database.

[ 2011, c. 316, §1 (NEW) .]

The Maine Health Data Organization shall adopt rules regarding public reporting of data reported to the United States Department of Health and Human Services, Centers for Disease Control and Prevention regarding MRSA and C. diff in accordance with this section. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 316, §1 (NEW).]

SECTION HISTORY

2009, c. 346, §1 (NEW). 2011, c. 316, §1 (RPR).






Chapter 1685: QUALITY EMPLOYMENT AND BUSINESS OWNERSHIP OPPORTUNITIES PROGRAM

22 §8801. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 484, §1 (NEW). MRSA T. 22, §8811 (RP).



22 §8802. Quality Employment and Business Ownership Opportunities program (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 484, §1 (NEW). MRSA T. 22, §8811 (RP).



22 §8803. Eligibility for grants (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 484, §1 (NEW). MRSA T. 22, §8811 (RP).



22 §8804. Application procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 484, §1 (NEW). MRSA T. 22, §8811 (RP).



22 §8805. Program requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 484, §1 (NEW). MRSA T. 22, §8811 (RP).



22 §8806. Availability of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 484, §1 (NEW). MRSA T. 22, §8811 (RP).



22 §8807. Monitoring of grantees (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 484, §1 (NEW). MRSA T. 22, §8811 (RP).



22 §8808. Job bank (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 484, §1 (NEW). MRSA T. 22, §8811 (RP).



22 §8809. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 484, §1 (NEW). MRSA T. 22, §8811 (RP).



22 §8810. Report to Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 484, §1 (NEW). MRSA T. 22, §8811 (RP).



22 §8811. Effective date (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 484, §1 (NEW). MRSA T. 22, §8811 (RP).






Chapter 1686: NEWBORN HEARING PROGRAM

22 §8821. Newborn Hearing Program established

There is established within the department the Newborn Hearing Program, referred to in this chapter as the "program," to enable children and their families and caregivers to obtain information regarding hearing screening and evaluation and to learn about treatment and intervention services at the earliest opportunity in order to prevent or mitigate developmental delays and academic failures associated with undetected hearing loss. The obligations of the department regarding this program begin when funding is available to the department to implement the program. [1999, c. 647, §2 (NEW).]

SECTION HISTORY

1999, c. 647, §2 (NEW).



22 §8822. Program requirements

1. Definitions. As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings.

A. "Birth admission" means the time after birth that the newborn remains in the hospital nursery prior to discharge. [1999, c. 647, §2 (NEW).]

B. "Board" means the Newborn Hearing Screening Advisory Board. [1999, c. 647, §2 (NEW).]

C. "Hearing loss" means a hearing loss of 30 decibels or more in the frequency region important for speech recognition and comprehension in one or both ears. The department may adopt rules to decrease the amount of decibels of hearing loss as technology allows for detection of hearing loss of 15 to 25 decibels in one or both ears. [1999, c. 647, §2 (NEW).]

D. "Intervention" or "treatment" means the early intervention services described in the federal Individuals with Disabilities Education Act, 20 United States Code, Chapter 33, Subchapter III, Sections 1431 to 1445, as amended. "Intervention" or "treatment" includes, but is not limited to, audiological, medical or early educational services that provide a choice of methods of communication in a variety of sensory modalities. [1999, c. 647, §2 (NEW).]

E. "Parent" means a natural parent, stepparent, adoptive parent, legal guardian or other legal custodian of a child. [1999, c. 647, §2 (NEW).]

F. "Person who is culturally deaf" means a person with permanent hearing loss who identifies as a member of the deaf community and who utilizes American Sign Language as the primary mode of communication. [1999, c. 647, §2 (NEW).]

G. "Person who is hard-of-hearing" or "person who is deaf" means a person with permanent hearing loss who communicates using aural or oral skills for accessing spoken language. [1999, c. 647, §2 (NEW).]

[ 1999, c. 647, §2 (NEW) .]

2. Information to parents of children born in hospitals. Beginning November 1, 2000, a hospital shall provide information to the parents of children born in the hospital regarding the importance of screening the hearing of newborns and of receiving follow-up care. The information must explain the process of hearing screening, the likelihood of a child having a hearing loss, follow-up procedures and community resources and must include a description of the normal auditory, speech and language development process in children. The hospital must provide information about hearing screening that may be provided at the hospital or coordinated, scheduled or arranged for by the hospital. The program must provide this information prior to discharge from the birth admission to the hospital or within 3 months of discharge.

[ 1999, c. 647, §2 (NEW) .]

3. Information to parents of children born outside of hospitals. By November 1, 2002, when a newborn is delivered in a facility other than a hospital, the department shall provide information to the parents on the merits of having the hearing screening performed and on the availability of the hearing screening within 3 months of the date of birth.

[ 1999, c. 647, §2 (NEW) .]

4. Guidelines for services for children with hearing loss and at-risk children. The department, after consultation with the board, shall establish guidelines for the provision of follow-up services for newborn children in the State who are identified as having or being at risk of developing hearing loss. These services must include, but are not limited to, diagnostic audiologic assessment, counseling and educational services for the parents and an explanation of the potential effects of the identified hearing loss on the development of the newborn's speech, language and cognitive skills as well as the potential benefits of early identification and use of spoken or sign language.

[ 1999, c. 647, §2 (NEW) .]

4-A. Follow-up appointment with an audiologist. Upon the approval of a parent or legal guardian of a newborn who is screened and receives a screening result of "refer," the birthing hospital, birthing center, hospital or other medical facility in which the child was screened must schedule the newborn for a follow-up appointment with an audiologist. That follow-up appointment must be scheduled prior to discharge, when possible. The hospital, center or facility must notify the newborn's primary care provider in writing of the screening result and audiologist appointment. This notice must be prepared prior to discharge, when possible.

[ 2007, c. 646, §1 (NEW) .]

5. Reporting. Beginning January 1, 2003, every hospital and other location providing birthing services shall report annually to the department concerning the following:

A. The number of newborns born in the hospital or location, the number screened at birth admission and the number of newborns who passed and did not pass the screening; [1999, c. 647, §2 (NEW).]

B. The number of newborns and infants who participated in follow-up rescreening at that hospital or location and the number who passed the rescreening; [1999, c. 647, §2 (NEW).]

C. The number of newborns recommended for monitoring, intervention and follow-up care; [1999, c. 647, §2 (NEW).]

D. The number of newborns and infants recommended for diagnostic audiologic evaluation; and [1999, c. 647, §2 (NEW).]

E. The number of newborns whose parents declined screening. [1999, c. 647, §2 (NEW).]

[ 1999, c. 647, §2 (NEW) .]

6. Application. The requirements of this section apply to all hospitals licensed under this Title and to other locations providing birthing services.

[ 1999, c. 647, §2 (NEW) .]

SECTION HISTORY

1999, c. 647, §2 (NEW). 2007, c. 646, §1 (AMD).



22 §8823. Newborn Hearing Screening Advisory Board

The Newborn Hearing Screening Advisory Board, as established in Title 5, section 12004-G, subsection 14-C, is created to provide oversight and advice on the program. The department shall provide administrative support services required by the board. [1999, c. 647, §2 (NEW).]

1. Duties. The board shall perform the following duties.

A. The board shall oversee the program and advise the commissioner on issues relating to the program and shall recommend procedures for hearing screening, evaluation, treatment and intervention services. [1999, c. 647, §2 (NEW).]

B. Beginning January 1, 2001, the board shall report each year to the joint standing committees of the Legislature having jurisdiction over health and human services matters and education matters on the program, the percentages of children being screened and evaluated and those children being offered and receiving intervention and treatment services. The report must be made available to the public. [1999, c. 647, §2 (NEW).]

[ 1999, c. 647, §2 (NEW) .]

2. Composition of board. The board consists of an odd number of members, numbering at least 15, appointed by the Governor, including but not limited to:

A. An audiologist, a physician, a speech-language pathologist, a nurse, a certified teacher of the deaf and a person who provides early intervention services to children who are deaf or hard-of-hearing through the Govenor Baxter School for the Deaf; [1999, c. 647, §2 (NEW).]

B. A person who is culturally deaf, a person who is hard-of-hearing or deaf, a parent of a child who is culturally deaf, a parent of a child who is hard-of-hearing or deaf and a parent of a hearing child; and [1999, c. 647, §2 (NEW).]

C. A representative of hospitals, a representative of health carriers, a representative of the early childhood special education program under Title 20-A, chapter 303 and a representative of the department. [2005, c. 662, Pt. A, §42 (AMD).]

[ 2005, c. 662, Pt. A, §42 (AMD) .]

3. Reimbursement for expenses. Board members may be reimbursed for reasonable and necessary expenses incurred to attend board meetings but are not entitled to per diem payments.

[ 1999, c. 647, §2 (NEW) .]

4. Funding. The department shall provide financial and staff support for the board. The department shall submit grant proposals for funding the program to the Federal Government under the federal Newborn and Infant Hearing Screening and Intervention Act of 1999 and under 42 United States Code, Chapter 7, Subchapter V.

[ 1999, c. 647, §2 (NEW) .]

SECTION HISTORY

1999, c. 647, §2 (NEW). 2005, c. 662, §A42 (AMD).



22 §8824. Tracking system

The department is authorized to implement a tracking system that provides the information necessary to effectively plan, establish and evaluate a comprehensive system of developmentally appropriate services for newborn infants and children up to 3 years of age who are deaf or hard-of-hearing and to ensure that all families are given information regarding the availability of hearing screening for their infants. The services must be designed to reduce the likelihood of associated disabling conditions for these children. The tracking system may be integrated with any national database or similar system developed by the Federal Government or with any regional database or with both. [2007, c. 508, §2 (AMD).]

1. Mandatory reporting. Once the tracking system is operating, all hospitals licensed in the State and other providers of services that have established hearing screening or diagnostic procedures for newborn infants and children up to 3 years of age shall report to the department all data on hearing screening, evaluation and diagnoses of newborn infants and children up to 3 years of age. Reports that are required under this subsection must be submitted at least monthly.

[ 2007, c. 236, §2 (AMD) .]

1-A. Referral to Child Development Services System. The department shall adopt rules according to which it shall in a timely fashion refer children identified in subsection 1 as having a high likelihood of having a hearing impairment to the Child Development Services System. The rules must also describe the timetables under which the department shall refer to the Child Development Services System children identified by the department in accordance with subsection 1 as having possible hearing impairment but for whom hearing impairment has been neither confirmed nor disconfirmed by 6 months of age. The Department of Education and the Department of Health and Human Services shall execute an interagency agreement to facilitate the referrals in this subsection. In accordance with the interagency agreement, the Department of Education shall offer a single point of contact for the Department of Health and Human Services to use in making referrals. Also in accordance with the interagency agreement, the Child Development Services System may make direct contact with the families who are referred. The referrals may take place electronically. For purposes of quality assurance and improvement, the Child Development Services System shall supply to the Department of Health and Human Services aggregate data at least annually on the number of children referred under this subsection who are found eligible for early intervention services and on the number of children found not eligible for early intervention services.

[ 2007, c. 695, Pt. A, §28 (AMD) .]

2. Use of information. Information collected in the tracking system is confidential health care information subject to section 1711-C. Parents must be provided information on the availability of resources and services for children with hearing loss, including those provided in accordance with the federal Individuals with Disabilities Education Act and departmental policy.

[ 1999, c. 647, §2 (NEW) .]

3. Immunity. Persons reporting information in good faith in compliance with this chapter are immune from civil liability.

[ 1999, c. 647, §2 (NEW) .]

SECTION HISTORY

1999, c. 647, §2 (NEW). 2007, c. 236, §§1, 2 (AMD). 2007, c. 450, Pt. A, §8 (AMD). 2007, c. 508, §2 (AMD). 2007, c. 695, Pt. A, §28 (AMD).



22 §8825. Rulemaking

The department shall adopt rules as required to implement this chapter. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. [1999, c. 647, §2 (NEW).]

SECTION HISTORY

1999, c. 647, §2 (NEW).






Chapter 1687: BIRTH DEFECTS PROGRAM

22 §8941. Birth Defects Program

There is established, within the Bureau of Health, the Birth Defects Program, referred to in this chapter as the "program," to identify and investigate birth defects in children. The program shall identify and research birth defects in children and maintain a central registry of cases of birth defects. [1999, c. 344, §1 (NEW).]

1. Duties. The program shall collect, analyze and distribute information and undertake necessary research to identify the following with regard to birth defects: causes, risk factors and strategies for prevention and the provision of services.

[ 1999, c. 344, §1 (NEW) .]

2. Data collection. The program shall establish systems for data collection that are medically recognized and scientific, that identify prevalence and incidence rates by region and population group and that identify the morbidity and mortality rates resulting from birth defects.

[ 1999, c. 344, §1 (NEW) .]

3. Submission of information. Providers of health care licensed under this Title and Title 32 must make available to the program health care records and information relating to the occurrence of birth defects in the form and manner provided by the department.

[ 1999, c. 344, §1 (NEW) .]

4. Contact with families. The department may contact families to provide information about available services.

[ 1999, c. 344, §1 (NEW) .]

5. Contracts. The department may enter into contracts with nonprofit institutions and entities to perform its functions under this chapter.

[ 1999, c. 344, §1 (NEW) .]

SECTION HISTORY

1999, c. 344, §1 (NEW).



22 §8942. Investigations and inspections

The department may conduct investigations and inspections, including medical, demographic, environmental, epidemiological and toxicological investigations, of current or past cases of suspected birth defects in order to determine the nature and extent of disease or known or suspected causes of the birth defects, to improve access to services and to formulate and evaluate control measures to protect the public health. Persons requested to provide information and access to health care and other records for the purposes of an investigation or inspection under this section shall provide information and access. [1999, c. 344, §1 (NEW).]

SECTION HISTORY

1999, c. 344, §1 (NEW).



22 §8943. Central registry

The department shall establish and maintain a central registry for cases of birth defects to accomplish the purposes of this chapter and facilitate research on birth defects. The submission of information to and distribution of information from the central registry are subject to the requirements of this chapter and other provisions of law. Information that directly or indirectly identifies individual persons contained within the registry is confidential and must be distributed from the registry in accordance with rules adopted by the department. The department shall adopt rules according to which it will in a timely fashion refer to the Child Development Services System children with confirmed birth defects who may be eligible for early intervention. The department and the Department of Education shall execute an interagency agreement to facilitate the referrals under this section. In accordance with the interagency agreement, the Department of Education shall offer a single point of contact for the Department of Health and Human Services to use in making referrals. Also in accordance with the interagency agreement, the Child Development Services System may make direct contact with the families who are referred. The referrals may take place electronically. For purposes of quality assurance and improvement, the Child Development Services System shall supply to the department aggregate data at least annually on the number of children referred under this section who were found eligible for early intervention services and on the number of children found not eligible for early intervention services. In addition, the department shall supply data at least annually to the Child Development Services System on how many children had data entered into the registry. For a child whose parent or legal guardian objects on the basis of sincerely held religious belief, the department may not require the reporting of information about that child to the central registry or enter into the central registry information regarding birth defects of that child. [2007, c. 450, Pt. A, §9 (AMD).]

SECTION HISTORY

1999, c. 344, §1 (NEW). 2007, c. 450, Pt. A, §9 (AMD).



22 §8944. Rules

The department shall adopt rules to implement this chapter. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. [1999, c. 344, §1 (NEW).]

SECTION HISTORY

1999, c. 344, §1 (NEW).



22 §8945. Report

By the last business day of each year the department shall report to the joint standing committee of the Legislature having jurisdiction over health and human services matters regarding the operation of the program and the central registry. The report must include information on any findings and activities of the department with regard to birth defects and a summary of statistical information from the program and the central registry. The report may include recommendations from the department to improve the operation of the program and the central registry. [1999, c. 344, §1 (NEW).]

SECTION HISTORY

1999, c. 344, §1 (NEW).






Chapter 1689: VETERANS' ADULT DAY HEALTH CARE PROGRAMS

22 §9001. Definition

For purposes of this chapter, "veterans' adult day health care program" or "program" means a therapeutically oriented outpatient day program that provides health maintenance and rehabilitative services to participants eligible for services under Title 37-B, chapter 11; that provides individualized care delivered by an interdisciplinary health care team and support staff, with an emphasis on helping participants and their caregivers to develop the knowledge and skills necessary to manage care requirements in the program; and that is principally targeted for complex medical or functional needs of veterans and other eligible participants. "Veterans' adult day health care program" does not include a program for adults provided by a licensed residential facility, a day activity program licensed by the department or an adult day care program as defined in section 8601. [2011, c. 444, §1 (NEW).]

SECTION HISTORY

2011, c. 444, §1 (NEW).



22 §9002. Rules

The department shall adopt rules for veterans' adult day health care programs, which must include, but may not be limited to, rules pertaining to the health and safety of the eligible participants and staff, the quality of the program provided, the administration of medication and licensing procedures. Reimbursement to the provider of veterans' adult day health care must be at the rate of 65% of the MaineCare reimbursement for nursing facility care. The department shall use as guidance for the rules those established by the United States Department of Veterans Affairs, 38 Code of Federal Regulations, Part 52. [2011, c. 444, §1 (NEW).]

SECTION HISTORY

2011, c. 444, §1 (NEW).



22 §9003. License

1. License required. Beginning October 1, 2011, a person may not operate a veterans' adult day health care program in this State without having obtained a license from the department.

[ 2011, c. 444, §1 (NEW) .]

2. Fee. The department shall by rule establish a reasonable fee for a program license.

[ 2011, c. 444, §1 (NEW) .]

SECTION HISTORY

2011, c. 444, §1 (NEW).



22 §9004. Fire safety

1. Inspection required. A license may not be issued by the department for a veterans' adult day health care program until the department has received from the Commissioner of Public Safety a written statement signed by one of the officials designated under Title 25, section 2360, 2391 or 2392 to make fire safety inspections indicating that the program's facility is in compliance with the applicable fire safety provisions in subsection 2 and Title 25, section 2452.

[ 2011, c. 444, §1 (NEW) .]

2. Life Safety Code. The written statement under subsection 1 must be furnished annually to the department and must indicate that the veterans' adult day health care program's facility is in compliance with the requirements of the National Fire Protection Association Life Safety Code that are specified in:

A. The provisions relating to family day care homes, if the veterans' adult day health care program has no more than 6 adults per session; [2011, c. 444, §1 (NEW).]

B. The provisions relating to group day care homes, if the veterans' adult day health care program has at least 7 but no more than 12 adults per session; or [2011, c. 444, §1 (NEW).]

C. The provisions relating to child day care, if the veterans' adult day health care program has 13 or more adults per session. [2011, c. 444, §1 (NEW).]

[ 2011, c. 444, §1 (NEW) .]

3. Fees. The department shall establish and pay reasonable fees to the Department of Public Safety or a municipal official for each inspection under this section. Fees collected by the Department of Public Safety under this subsection must be deposited into a special revenue account to defray expenses in carrying out this section. Any balance of fees may not lapse but must be carried forward as a continuing account to be expended for the same purposes in the following fiscal years.

[ 2011, c. 444, §1 (NEW) .]

SECTION HISTORY

2011, c. 444, §1 (NEW).



22 §9005. Prohibited employment based on disqualifying offenses

1. Prohibited employment based on disqualifying offenses. A veterans' adult day health care program shall conduct a comprehensive background check for direct access personnel, as defined in section 1717, subsection 1, paragraph A-2, in accordance with state law and rules adopted by the department and is subject to the employment restrictions set out in section 1812-G and other applicable federal and state laws when hiring, employing or placing direct access personnel, including, but not limited to, a certified nursing assistant or a direct care worker.

A. [2015, c. 196, §16 (RP); 2015, c. 299, §24 (RP).]

B. [2015, c. 196, §16 (RP); 2015, c. 299, §24 (RP).]

C. [2015, c. 196, §16 (RP); 2015, c. 299, §24 (RP).]

The department may adopt rules necessary to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 196, §16 (AMD); 2015, c. 299, §24 (RPR) .]

SECTION HISTORY

2011, c. 444, §1 (NEW). 2015, c. 196, §16 (AMD). 2015, c. 299, §24 (RPR).






Chapter 1691: MAINE BACKGROUND CHECK CENTER ACT

22 §9051. Short title

This chapter may be known and cited as "the Maine Background Check Center Act." [2015, c. 299, §25 (NEW).]

SECTION HISTORY

2015, c. 299, §25 (NEW).



22 §9052. Background Check Center

In order to promote and protect the health and safety of children and adults in need of support and care, the Background Check Center is established within the department to operate an Internet-based system that employers use to access criminal records and other background information to determine the eligibility of individuals to work in direct access positions with vulnerable Maine citizens including children, elderly persons, dependent adults and persons with disabilities. The online system is maintained by the Background Check Center in coordination with the Department of Public Safety, State Bureau of Identification and with other state and federal agencies. [2015, c. 299, §25 (NEW).]

SECTION HISTORY

2015, c. 299, §25 (NEW).



22 §9053. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 299, §25 (NEW).]

1. Adult day care program. "Adult day care program" means an adult day care program licensed pursuant to chapter 1663 or 1679.

[ 2015, c. 299, §25 (NEW) .]

2. Assisted housing program "Assisted housing program" means a program or facility licensed pursuant to chapter 1663.

[ 2015, c. 299, §25 (NEW) .]

3. Background check. "Background check" means the collection of personally identifiable information and data for comparison with criminal record repositories and registry databases that are relevant to an individual's identity and background, including monitoring for future offenses through a rap back monitoring program.

[ 2015, c. 299, §25 (NEW) .]

4. Background Check Center. "Background Check Center" means the entity established under section 9052 to operate the Internet-based system maintained by the department pursuant to section 9054 that is designed to integrate and analyze data streams from various sources and is used by providers when conducting background checks on potential or current direct access workers.

[ 2015, c. 299, §25 (NEW) .]

5. Background check report. "Background check report" means a comprehensive report generated by the Background Check Center based on a search and analysis of data stored in federal and state criminal record repositories, registry databases or agencies, including, but not limited to, the Federal Bureau of Investigation; the Department of Public Safety, State Bureau of Identification; abuse and neglect, sex offender and employment-related registries; professional licensing authorities; and Medicare and Medicaid exclusion databases. The background check report informs a provider when an offense appears in an individual's record that may disqualify the individual from employment as a direct access worker.

[ 2015, c. 299, §25 (NEW) .]

6. Bureau. "Bureau" means the Department of Public Safety, State Bureau of Identification.

[ 2015, c. 299, §25 (NEW) .]

7. Child care facility. "Child care facility" means a child care facility licensed pursuant to chapters 1661 and 1673.

[ 2015, c. 299, §25 (NEW) .]

8. Child placing agency. "Child placing agency" means a child placing agency licensed pursuant to chapter 1663.

[ 2015, c. 299, §25 (NEW) .]

9. Children's residential care facility. "Children's residential care facility" means a children's home licensed pursuant to chapter 1663.

[ 2015, c. 299, §25 (NEW) .]

10. Contingent offer of employment. "Contingent offer of employment" means an offer of employment as a direct access worker that is based upon receipt of a final nondisqualifying background check report and that may be withdrawn if a disqualifying final background check report is issued.

[ 2015, c. 299, §25 (NEW) .]

11. Criminal charge without disposition. "Criminal charge without disposition" means a charge that appears on an individual's criminal history record that has not been finally disposed at the time the criminal record is reviewed.

[ 2015, c. 299, §25 (NEW) .]

12. Direct access. "Direct access" means access to the property, personally identifiable information, financial information and resources of an individual or physical access to an individual who is a Medicare or Medicaid beneficiary or other protected individual served by a provider subject to this chapter.

[ 2015, c. 299, §25 (NEW) .]

13. Direct access employment. "Direct access employment" or "employment" means any activity involving direct access services including employment for wages, contracting for temporary staff or use of unsupervised volunteers or students who perform functions similar to those performed by direct access workers.

[ 2015, c. 299, §25 (NEW) .]

14. Direct access worker. "Direct access worker" means an individual who by virtue of employment has direct access to a Medicare or Medicaid beneficiary or other protected individual served by a provider subject to this chapter. "Direct access worker" does not include an individual performing repairs, deliveries, installations or similar services who does not have direct access without supervision. "Direct access worker" includes but is not limited to the following individuals:

A. An individual seeking employment as a direct access worker; [2015, c. 299, §25 (NEW).]

B. An employee who is employed upon the effective date of this chapter and who is required to have a background check in accordance with section 9058; [2015, c. 299, §25 (NEW).]

C. A former employee who consents, prior to leaving employment, to periodic review of that employee's criminal background for a fixed time; [2015, c. 299, §25 (NEW).]

D. An independent contractor pursuant to Title 26, section 1043, subsection 11, paragraph E or Title 39-A, section 102, subsection 13-A or a worker who is placed with a provider by a temporary nurse agency or a personal care agency or a placement agency registered pursuant to section 1717; and [2015, c. 299, §25 (NEW).]

E. A volunteer, student or other person with direct access who routinely performs unsupervised functions similar to those performed by a direct access worker for a provider. [2015, c. 299, §25 (NEW).]

[ 2015, c. 299, §25 (NEW) .]

15. Disqualifying offense. "Disqualifying offense" means an event in a person's background that has resulted in a database or registry notation or criminal record report that is relevant to the health and safety of protected individuals and that is included on the list of disqualifying offenses adopted in rules pursuant to this chapter that mandate a prohibition or exclusion from direct access employment.

[ 2015, c. 299, §25 (NEW) .]

16. Drug treatment center. "Drug treatment center" means a facility licensed pursuant to chapter 1663.

[ 2015, c. 299, §25 (NEW) .]

17. Employer. "Employer" means a person or other legal entity that employs or places a direct access worker or otherwise provides direct access services. "Employer" includes a provider, a temporary nurse agency, a personal care agency and a placement agency.

[ 2015, c. 299, §25 (NEW) .]

18. Family child care provider. "Family child care provider" means a child care provider certified pursuant to chapter 1673.

[ 2015, c. 299, §25 (NEW) .]

19. Grandfathered employee. "Grandfathered employee" means an individual subject to the requirements of this chapter who has been employed prior to the effective date of this chapter and is subject to section 9058.

[ 2015, c. 299, §25 (NEW) .]

20. Home health care provider. "Home health care provider" means an entity licensed pursuant to chapter 419.

[ 2015, c. 299, §25 (NEW) .]

21. Hospice provider. "Hospice provider" means an entity licensed pursuant to chapter 1681.

[ 2015, c. 299, §25 (NEW) .]

22. Intermediate care facility for individuals with intellectual disabilities. "Intermediate care facility for individuals with intellectual disabilities" means a facility licensed pursuant to chapter 405.

[ 2015, c. 299, §25 (NEW) .]

23. Medicare or Medicaid beneficiary. "Medicare or Medicaid beneficiary" means a person enrolled in the Medicare or Medicaid program.

[ 2015, c. 299, §25 (NEW) .]

24. Mental health services facility or provider. "Mental health services facility or provider" means a facility or agency licensed pursuant to Title 34-B, section 1203-A.

[ 2015, c. 299, §25 (NEW) .]

25. Nursery school. "Nursery school" means a nursery school licensed pursuant to chapter 1675.

[ 2015, c. 299, §25 (NEW) .]

26. Nursing facility. "Nursing facility" means a facility licensed pursuant to chapter 405.

[ 2015, c. 299, §25 (NEW) .]

27. Personal care agency and placement agency. "Personal care agency" and "placement agency" mean an entity registered pursuant to section 1717.

[ 2015, c. 299, §25 (NEW) .]

28. Personally identifiable information. "Personally identifiable information" means information that permits the identity of an individual to whom the information applies to be able to be reasonably inferred or known by either direct or indirect means.

[ 2015, c. 299, §25 (NEW) .]

29. Provider. "Provider" means a licensed, certified or registered entity that employs direct care workers to provide long-term care, child care and in-home and community-based services under this chapter.

[ 2015, c. 299, §25 (NEW) .]

30. Protected individual. "Protected individual" means a person who is in need of support, who is vulnerable to abuse, neglect and exploitation and who receives services offered by providers subject to this chapter. A protected individual requires special protective measures by criminal justice, social services and health care agencies; may be a patient, consumer, beneficiary or resident; and is typically elderly, a child or an individual with disabilities in need of assistance.

[ 2015, c. 299, §25 (NEW) .]

31. Rap back monitoring program. "Rap back monitoring program" means a coordinated system used by federal and state agencies to monitor and generate reports for new criminal record events appearing subsequent to an initial background check pursuant to section 9056.

[ 2015, c. 299, §25 (NEW) .]

32. Residential care facility. "Residential care facility" means a residential care facility licensed pursuant to chapter 1663.

[ 2015, c. 299, §25 (NEW) .]

33. Supervision. "Supervision" means a supervisor is physically present and immediately able to respond to the needs of protected individuals through an ongoing and verifiable process for the duration of conditional employment.

[ 2015, c. 299, §25 (NEW) .]

34. Temporary nurse agency. "Temporary nurse agency" means an agency registered pursuant to chapter 417 or an agency that places temporary health care professionals in direct access positions in the State that is not otherwise required to register in the State.

[ 2015, c. 299, §25 (NEW) .]

35. Waiver. "Waiver" means an exemption granted by the department to a specific individual who is banned from employment as a direct access worker for a disqualifying offense.

[ 2015, c. 299, §25 (NEW) .]

SECTION HISTORY

2015, c. 299, §25 (NEW).



22 §9054. Background Check Center; procedures

1. Bureau responsibilities. The bureau is responsible for working with the Background Check Center and federal and state agencies to facilitate background checks.

[ 2015, c. 299, §25 (NEW) .]

2. Employer obligations. An employer subject to this chapter shall use the Background Check Center to conduct a comprehensive background check that includes a criminal history records check for all direct access workers. The employer shall comply with the requirements of this chapter when making employment-related decisions for direct access workers.

[ 2015, c. 299, §25 (NEW) .]

3. Direct access worker information. An employer seeking to hire, place or continue to employ an individual as a direct access worker shall:

A. Obtain personally identifiable information for the individual that is sufficient to secure the required components of the background check using the Background Check Center; [2015, c. 299, §25 (NEW).]

B. Obtain the individual's executed consent to release information to all entities as needed to conduct the background check investigation, analysis and monitoring process; [2015, c. 299, §25 (NEW).]

C. Secure a release executed by an individual seeking placement through a temporary nurse agency, personal care agency, placement agency or other agency to obtain the results of existing background checks conducted at the direction and expense of the temporary nurse agency, personal care agency, placement agency or other agency; and [2015, c. 299, §25 (NEW).]

D. Use and distribute department-approved forms as required for all pre-hire and post-employment background checks. [2015, c. 299, §25 (NEW).]

[ 2015, c. 299, §25 (NEW) .]

4. Placed or temporary direct access workers. A temporary nurse agency, personal care agency or placement agency engaged in the business of securing or attempting to secure direct access employment for individuals or of securing or attempting to secure a direct access worker for placement with another provider shall:

A. Conduct and pay for the background check process required by this chapter; [2015, c. 299, §25 (NEW).]

B. Upon request, provide the background check record to the provider seeking to fill a position where the direct access employment will take place; and [2015, c. 299, §25 (NEW).]

C. Repeat the background check process for placed direct access workers after placement as mandated by rules adopted pursuant to this chapter, until the employment status shifts away from the placing entity to another entity, in which case the other entity then acquires the burden of paying for and conducting periodic background checks for the direct access workers who remain employed. [2015, c. 299, §25 (NEW).]

[ 2015, c. 299, §25 (NEW) .]

5. Subsequent background check; 5 years. An employer shall conduct a periodic subsequent background check in accordance with rules adopted pursuant to this chapter. Criminal history record checks for all direct access workers must be completed every 5 years subsequent to the date of hire or the anniversary date of a previous background check completed through use of the Background Check Center.

[ 2015, c. 299, §25 (NEW) .]

6. Notice. An employer shall provide a department-approved notice to each individual who is required to participate in a background check.

[ 2015, c. 299, §25 (NEW) .]

7. Providers; mandatory use. Use of the Background Check Center is mandatory for the following providers:

A. Child care facilities; [2015, c. 299, §25 (NEW).]

B. Child placing agencies; [2015, c. 299, §25 (NEW).]

C. Children's residential care facilities; [2015, c. 299, §25 (NEW).]

D. Family child care providers; [2015, c. 299, §25 (NEW).]

E. Nursery schools; [2015, c. 299, §25 (NEW).]

F. Hospice providers; [2015, c. 299, §25 (NEW).]

G. Home health care providers; [2015, c. 299, §25 (NEW).]

H. Nursing facilities; [2015, c. 299, §25 (NEW).]

I. Personal care agencies and placement agencies; [2015, c. 299, §25 (NEW).]

J. Temporary nurse agencies; [2015, c. 299, §25 (NEW).]

K. Adult day care programs; [2015, c. 299, §25 (NEW).]

L. Assisted housing programs; [2015, c. 299, §25 (NEW).]

M. Residential care facilities; [2015, c. 299, §25 (NEW).]

N. Intermediate care facilities for individuals with intellectual disabilities; [2015, c. 299, §25 (NEW).]

O. Mental health services facilities or providers; and [2015, c. 299, §25 (NEW).]

P. Drug treatment centers. [2015, c. 299, §25 (NEW).]

[ 2015, c. 299, §25 (NEW) .]

8. Background Check Center responsibilities. The Background Check Center's responsibilities include, but are not limited to, the following:

A. Operating an online portal used by employers to secure background checks for individuals employed as direct access workers; [2015, c. 299, §25 (NEW).]

B. Coordinating with the bureau and other federal or state agencies as applicable to obtain data regarding criminal record information and notations that represent disqualifying offenses on relevant databases and registries; [2015, c. 299, §25 (NEW).]

C. Generating background check reports for employers regarding the presence of disqualifying offenses, including criminal charges without disposition, in a direct access worker's background; [2015, c. 299, §25 (NEW).]

D. Monitoring and enforcing compliance with the requirements of this chapter; [2015, c. 299, §25 (NEW).]

E. Providing for a process by which an individual subject to actions taken by the Background Check Center may challenge the accuracy of information in a background check report and correct the information in accordance with rules adopted pursuant to this chapter; [2015, c. 299, §25 (NEW).]

F. Specifying offenses, including offenses that may appear in publicly available criminal record information, that disqualify an individual from employment as a direct access worker, including, but not limited to, convictions and other events or notations; [2015, c. 299, §25 (NEW).]

G. Coordinating with federal and state criminal justice agencies as required to facilitate a criminal record rap back monitoring program; and [2015, c. 299, §25 (NEW).]

H. Providing for an independent process for a waiver based on a criminal conviction that gives an individual with a disqualifying offense who has been banned from employment pursuant to this chapter the opportunity to demonstrate that the ban should be waived because the individual does not pose a risk to patients, facilities, property or others. [2015, c. 299, §25 (NEW).]

[ 2015, c. 299, §25 (NEW) .]

9. Background check reports. A background check report under this chapter is considered preliminary until the individual subject to the background check has had the opportunity to challenge or decline to challenge the accuracy of the records obtained, after which the report is considered final.

[ 2015, c. 299, §25 (NEW) .]

10. Background check report content. The background check report must inform employers whether the individual submitted for a background check has offenses that disqualify the individual for employment as a direct access worker. The background check report must include information specific to the individual along with information about the source and type of offense sufficient to allow the individual named in the report to challenge the information. The content of the background check report must include, but is not limited to, notice that the individual submitted for a background check has:

A. No disqualifying offenses; [2015, c. 299, §25 (NEW).]

B. A disqualifying offense; or [2015, c. 299, §25 (NEW).]

C. A criminal charge without disposition that upon final disposition may result in a disqualifying offense. [2015, c. 299, §25 (NEW).]

[ 2015, c. 299, §25 (NEW) .]

11. List of disqualifying offenses. The department shall adopt rules under section 9065 in accordance with the requirements of this chapter and other federal and state laws to create and maintain a list of disqualifying offenses that adversely affect an individual's eligibility for employment as a direct access worker. Disqualifying offenses that prohibit employment as a direct access worker include, but are not limited to:

A. Convictions or notations involving crimes or abuse related to a federally funded health care program or a state-funded health care program that mandate a disqualification from participation or employment with the program; [2015, c. 299, §25 (NEW).]

B. Substantiated findings that the individual has committed an act of patient or resident abuse or neglect, exploitation or a misappropriation of patient or resident property or other types of acts that the department may specify for purposes of protecting vulnerable individuals receiving care or services; [2015, c. 299, §25 (NEW).]

C. Convictions under federal or state law of a criminal offense relating to neglect or abuse of patients in connection with the delivery of a health care item or service; [2015, c. 299, §25 (NEW).]

D. Convictions under federal or state law of a criminal offense relating to the health and safety of vulnerable individuals receiving care or services; [2015, c. 299, §25 (NEW).]

E. Convictions relating to health care fraud in connection with the delivery of a health care item or service or with respect to any act or omission in a health care program operated by or financed in whole or in part by any federal, state or local government agency or convictions of a criminal offense consisting of a felony relating to fraud, theft, embezzlement, breach of fiduciary responsibility or other financial misconduct; [2015, c. 299, §25 (NEW).]

F. Convictions for a Class A, B or C crime in this State or similar crime in another jurisdiction for an offense relating to the unlawful manufacture, distribution, prescription or dispensing of a controlled substance; and [2015, c. 299, §25 (NEW).]

G. Convictions relating to other federal or state laws, provisions of this chapter or rules adopted under this chapter that otherwise mandate an employment prohibition. [2015, c. 299, §25 (NEW).]

[ 2015, c. 299, §25 (NEW) .]

12. Appeal by individual. The department shall establish procedures in accordance with the provisions of the Maine Administrative Procedure Act to ensure that each individual submitted for a background check in compliance with this chapter has the opportunity to challenge and correct errors in records created and generated by the Background Check Center.

[ 2015, c. 299, §25 (NEW) .]

13. Waiver; disqualifying offense. In the event that no other federal or state law mandates an employment prohibition by an employer subject to this chapter, an individual who is banned from employment because of a disqualifying offense may initiate a request for a waiver under subsection 8, paragraph H in accordance with a process established by rules adopted pursuant to this chapter under the following circumstances:

A. The individual is seeking to be employed or is currently employed by an employer subject to the requirements of this chapter; [2015, c. 299, §25 (NEW).]

B. The employer has chosen to sponsor the individual's request for the removal of the ban in order to create or maintain an employment relationship; and [2015, c. 299, §25 (NEW).]

C. The employer must attest to the department that the decision to sponsor the waiver request occurred after the employer considered the objectively reasonable factors under subsection 15 and the following factors:

(1) The nature and gravity of the disqualifying offense or offenses;

(2) The time that has passed since the disqualifying offense or offenses;

(3) The nature of the employment held or sought;

(4) Whether the criminal conduct was employment-related; and

(5) A reasonable conclusion that the individual does not pose a threat of harm to a protected individual or others in the care and support of the individual. [2015, c. 299, §25 (NEW).]

The waiver must be sought with respect to the prospective or continued employment by a specific employer that is willing to sponsor the individual's request. An employee seeking a waiver may be conditionally employed in accordance with section 9057, subsection 4 and section 9058, subsection 3 until the waiver is denied.

[ 2015, c. 299, §25 (NEW) .]

14. Approval of waiver. The department shall specify in rule the criteria for issuing a waiver for a disqualifying offense. The waiver determination is based on a consideration of the facts and circumstances of the specific individual's conviction that include the passage of time, extenuating circumstances, a demonstration of rehabilitation and the relevancy of the particular disqualifying offense with respect to the current or prospective employment with a sponsoring employer. All waivers are contingent on a final determination by the department that the employer has reasonably determined that the health and safety of a protected individual is not in jeopardy and a denial of a waiver request is not otherwise warranted in accordance with federal or state law.

[ 2015, c. 299, §25 (NEW) .]

15. Waivers; factors. The department shall specify in rule the minimum factors that an employer must consider when sponsoring a waiver under subsection 13. Any factors that an employer chooses to consider must be objectively reasonable in supporting the attestation that the individual to whom the waiver would apply is unlikely to cause harm to a protected individual or others in the employer's care. Objectively reasonable factors include:

A. The age of the individual applying for a waiver at the time of the disqualifying offense; [2015, c. 299, §25 (NEW).]

B. The amount of time that has passed since the disqualifying offense occurred; [2015, c. 299, §25 (NEW).]

C. The total number and type of disqualifying offenses; [2015, c. 299, §25 (NEW).]

D. Any proven mitigating circumstances surrounding the disqualifying offense; [2015, c. 299, §25 (NEW).]

E. Objective evidence that the individual has successfully completed a criminal rehabilitation program; [2015, c. 299, §25 (NEW).]

F. The relevance of the circumstances pertaining to the disqualifying offense with respect to the nature of the proposed employment; [2015, c. 299, §25 (NEW).]

G. The length and consistency of similar employment post-conviction if applicable; [2015, c. 299, §25 (NEW).]

H. Whether the individual is bonded under federal or state law; and [2015, c. 299, §25 (NEW).]

I. Personal references or recommendations from employers on behalf of the individual. [2015, c. 299, §25 (NEW).]

[ 2015, c. 299, §25 (NEW) .]

16. Denial or revocation of waiver. The department shall establish by rule informal and formal review procedures for denial or revocation of a waiver. Denial or revocation of waiver procedures must comply with the Maine Administrative Procedures Act and final determinations may be appealed pursuant to the Maine Administrative Procedures Act in Title 5, Part 18, Chapter 375, subchapter 4. Rules concerning the denial or revocation of waiver procedures include, but are not limited to, the following:

A. The process of filing a waiver request; [2015, c. 299, §25 (NEW).]

B. The time frame for filing a waiver request; [2015, c. 299, §25 (NEW).]

C. The time frame for issuing a waiver request decision; [2015, c. 299, §25 (NEW).]

D. The rules for employment during the waiver request process; and [2015, c. 299, §25 (NEW).]

E. A written determination stating the objectively reasonable factors under subsection 15 explaining the department's determination to grant, deny or revoke a waiver. [2015, c. 299, §25 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 299, §25 (NEW) .]

17. Immunity. A provider that denies employment for an individual selected for hire or continued employment as a direct access worker, including during any period of conditional employment, and that reasonably relies upon information obtained through a final background check report regarding the individual is not liable in an action brought by the individual based on an employment determination resulting from the information.

[ 2015, c. 299, §25 (NEW) .]

18. Presumption of good faith. In a proceeding regarding immunity from liability, there is a rebuttable presumption of good faith.

[ 2015, c. 299, §25 (NEW) .]

SECTION HISTORY

2015, c. 299, §25 (NEW).



22 §9055. Background Check Center funding and fees

After the initial construction and operational phase, the Background Check Center is funded through user fees as provided in this section. [2015, c. 299, §25 (NEW).]

1. User fee. The department shall adopt rules to establish Background Check Center user fees. The user fee must reasonably reflect the necessary costs to maintain, operate and develop the Background Check Center. The user fee must be no less than $25 and no more than $150. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 299, §25 (NEW) .]

2. Special revenue account. Revenue generated pursuant to this section must be deposited in a special revenue account in the Division of Licensing and Regulatory Services and dedicated for Background Check Center operations.

[ 2015, c. 299, §25 (NEW) .]

SECTION HISTORY

2015, c. 299, §25 (NEW).



22 §9056. New event monitoring; rap back monitoring program

1. New disqualifying offenses. A direct access worker's data must be searched and monitored for new events that may disqualify the individual from employment as a direct access worker.

A. The department shall establish procedures regarding the exchange of data among federal or state criminal justice agencies and the Background Check Center, including criminal offenses not reported in earlier background check reports that upon final disposition disqualify the individual from employment as a direct access worker. [2015, c. 299, §25 (NEW).]

B. The department shall establish procedures to search and monitor applicable registries and databases for notations or new information not reported in earlier background check reports that prohibit or disqualify employment as a direct access worker. [2015, c. 299, §25 (NEW).]

[ 2015, c. 299, §25 (NEW) .]

2. Rap back monitoring program. The bureau is authorized to initiate and provide services pursuant to federal or state rap back monitoring to report new criminal record events to the Background Check Center for noncriminal justice purposes.

[ 2015, c. 299, §25 (NEW) .]

3. Collection of identifier data. The bureau shall coordinate with the Background Check Center to collect the personally identifiable information and relevant data of individuals as needed to meet the requirements of the rap back monitoring program or as otherwise required by this chapter and other laws.

[ 2015, c. 299, §25 (NEW) .]

4. Dissemination and storage of data. The Background Check Center and the bureau shall follow protocols established by federal or state law for the use and exchange of information with the rap back monitoring program, the Background Check Center and criminal justice agencies as applicable. The bureau shall:

A. Maintain the personally identifiable information in the criminal history records repository; [2015, c. 299, §25 (NEW).]

B. Compare the personally identifiable data or other data or both to criminal records to conduct a criminal record check and disseminate the results of this record check to authorized entities; [2015, c. 299, §25 (NEW).]

C. Exchange data through the rap back monitoring program with the Background Check Center for noncriminal justice purposes; [2015, c. 299, §25 (NEW).]

D. Disseminate criminal record event information, including notifications from the rap back monitoring program, to an authorized entity or in a manner consistent with the requirements of this chapter and federal and state laws; and [2015, c. 299, §25 (NEW).]

E. Secure and coordinate services as needed to effect the provisions and purposes of this chapter. [2015, c. 299, §25 (NEW).]

[ 2015, c. 299, §25 (NEW) .]

SECTION HISTORY

2015, c. 299, §25 (NEW).



22 §9057. Employment

1. Contingent offer of employment. An employer that has made a contingent offer of employment to a direct access worker shall secure a background check and receive a final background check report prior to allowing the individual to commence employment as a direct access worker, except where the individual is conditionally employed as described in this chapter.

[ 2015, c. 299, §25 (NEW) .]

2. Opportunity to challenge inaccurate records. An employer that has made a contingent offer of employment under subsection 1 shall provide the individual subject to a background check a copy of the background check report and afford the individual a reasonable amount of time up to the 60th calendar day of conditional employment as described in subsection 4 to allow that individual an opportunity to challenge inaccurate information in the background check report.

[ 2015, c. 299, §25 (NEW) .]

3. Employment determination. An employer that has made a contingent offer of employment under subsection 1 shall obtain a final nondisqualifying background check report after an individual has been allowed an opportunity to correct or update that individual's record prior to making an employment determination.

[ 2015, c. 299, §25 (NEW) .]

4. Conditional employment. In accordance with subsection 2, an employer may employ an individual as a direct access worker on a conditional basis for up to 60 calendar days before the employer receives a final background check report or from the date the employer receives a disqualifying background report on the following conditions:

A. The employer initiates the background check by entering the individual into the Background Check Center database as a conditionally employed worker; [2015, c. 299, §25 (NEW).]

B. The individual is not identified in the Background Check Center database as a disqualified person based on an earlier background check; [2015, c. 299, §25 (NEW).]

C. The individual has agreed to submit to the steps necessary to comply with this chapter, including taking substantial steps toward correcting inaccurate data in the disqualifying background check report if applicable; [2015, c. 299, §25 (NEW).]

D. The individual signs a statement declaring that a background check will not reveal a disqualifying offense or that an offense that appears is inaccurate; [2015, c. 299, §25 (NEW).]

E. The employer verifies and documents that the individual has submitted the mandatory identity verification and employment eligibility documents required by rules adopted in accordance with this chapter; and [2015, c. 299, §25 (NEW).]

F. The individual is subject to direct personal supervision during the course of the conditional employment as described in rules adopted pursuant to this chapter. [2015, c. 299, §25 (NEW).]

[ 2015, c. 299, §25 (NEW) .]

SECTION HISTORY

2015, c. 299, §25 (NEW).



22 §9058. Grandfathered employees

1. Background check. An employer employing direct access workers on the effective date of this chapter shall use the Background Check Center to secure a background check and a background check report for each direct access worker within 365 calendar days after the Background Check Center becomes operational.

[ 2015, c. 299, §25 (NEW) .]

2. Gradual implementation of grandfathered employee background checks. The department shall adopt rules under section 9065 describing a staged and orderly process based on the type of provider and the number of direct access workers employed that employers must follow to implement the background checks for grandfathered employees consistent with this chapter. The department may grant an employer a deadline extension for good cause shown, which may not be unreasonably withheld.

[ 2015, c. 299, §25 (NEW) .]

3. Initial background check deadline. A grandfathered employee may continue to work in direct access employment for up to 60 calendar days from the date the grandfathered employee's first background check is initiated in accordance with subsection 2 and if:

A. The grandfathered employee signs a consent to release information and agrees in writing to submit to the background check process; [2015, c. 299, §25 (NEW).]

B. The grandfathered employee signs a statement declaring that a background check will not reveal any disqualifying offenses or that an offense that appears is inaccurate; [2015, c. 299, §25 (NEW).]

C. The employer verifies and documents that the grandfathered employee has submitted the mandatory identity verification and employment eligibility documents required by rules adopted in accordance with section 9065; [2015, c. 299, §25 (NEW).]

D. The employer initiates the background check by entering the individual into the Background Check Center database as a grandfathered employee; and [2015, c. 299, §25 (NEW).]

E. The grandfathered employee is not identified in the Background Check Center database as a disqualified person. [2015, c. 299, §25 (NEW).]

[ 2015, c. 299, §25 (NEW) .]

4. Disqualified grandfathered employees. A grandfathered employee who receives a disqualifying background check report is subject to the provisions of subsection 3 and must be able to correct disqualifying offense information that appears in the background check report through the inaccurate records corrections process within 60 calendar days after the disqualifying report is issued. The grandfathered employee is subject to direct personal supervision during the conditional employment period as described in rules adopted pursuant to this chapter until a final background check report indicates that no disqualifying offenses appear in the updated records.

[ 2015, c. 299, §25 (NEW) .]

5. Termination; disqualified grandfathered employees. An employer shall terminate or remove from direct access employment any grandfathered employee who has not submitted the documents required in subsection 3 or who fails to receive a final nondisqualifying background check report in accordance with subsection 4.

[ 2015, c. 299, §25 (NEW) .]

SECTION HISTORY

2015, c. 299, §25 (NEW).



22 §9059. Prohibitions

1. Prohibited employment. An employer is subject to the penalties imposed by this chapter for hiring, placing or continuing to employ, other than conditionally as described in this chapter or by rule, an unsupervised direct access worker who has a known disqualifying offense or who has not been subject to a background check and issued a nondisqualifying report from the Background Check Center or who has not been granted a waiver as described in this chapter.

[ 2015, c. 299, §25 (NEW) .]

2. Refusal to participate; employer. The Background Check Center shall issue a disqualifying background check report for individuals who refuse to participate in the background check reporting process as described in this chapter, and the employer is subject to the penalties imposed by this chapter for allowing the individual to commence or continue direct access employment.

[ 2015, c. 299, §25 (NEW) .]

3. Good cause termination. A disqualifying offense that appears in the record of an individual submitted for a background check or a disqualifying offense that was not reported in an earlier background check report or an offense that an individual concealed from the employer or a failure to obtain or maintain a waiver constitutes good cause for termination of the individual's direct access employment.

[ 2015, c. 299, §25 (NEW) .]

4. Refusal to participate; employee. An employee's refusal to participate in the background check reporting process under this chapter constitutes good cause for termination of direct access employment.

[ 2015, c. 299, §25 (NEW) .]

SECTION HISTORY

2015, c. 299, §25 (NEW).



22 §9060. Documentation

1. Employer documentation. An employer subject to this chapter shall conduct and document the background check process in accordance with the requirements of this chapter and rules adopted pursuant to this chapter.

[ 2015, c. 299, §25 (NEW) .]

2. Data storage. An employer shall manage and store, electronically or on paper, the data provided by the Background Check Center in a manner that allows for verification that the employer conducted the background check in compliance with this chapter and other relevant state and federal laws. Employer documentation must be made available to the department upon request.

[ 2015, c. 299, §25 (NEW) .]

SECTION HISTORY

2015, c. 299, §25 (NEW).



22 §9061. Confidentiality

A criminal background check record and other personally identifiable information provided to an employer in compliance with this chapter are confidential. An employer may use this information only to determine the eligibility of an individual for new or continued employment, and the personally identifiable information or background check record may not be disseminated in any way that does not comply with this chapter or other applicable laws. [2015, c. 299, §25 (NEW).]

SECTION HISTORY

2015, c. 299, §25 (NEW).



22 §9062. Penalties

1. Conduct subject to penalties. An employer may be subject to the penalties under this chapter for any of the following:

A. Failure to conduct a mandatory background check; [2015, c. 299, §25 (NEW).]

B. Failure or refusal to terminate or remove from direct access employment an employee who is disqualified for employment based on the requirements of this chapter; and [2015, c. 299, §25 (NEW).]

C. Substantial noncompliance with the procedures established by this chapter. [2015, c. 299, §25 (NEW).]

[ 2015, c. 299, §25 (NEW) .]

2. Fines. An employer who fails to comply with the provisions of this chapter is subject to the penalties set out under this subsection.

A. An employer who fails to secure a background check in accordance with this chapter or knowingly employs a disqualified individual for direct access employment commits a civil violation for which a fine of not less than $500 but not more than $10,000 per day may be adjudged, beginning on the first day the violation occurs and for each day of continued violation. Each day constitutes a separate offense. [2015, c. 299, §25 (NEW).]

B. An employer is subject to the penalties under paragraph A if that employer conditionally employs an individual before receiving verification that the individual has met the requirements of conditional employment described in this chapter. [2015, c. 299, §25 (NEW).]

C. An employer who fails to comply with the confidentiality requirements and conditional employment requirements of this chapter commits a civil violation for which a fine of not less than $500 but not more than $5,000 may be adjudged for each violation. [2015, c. 299, §25 (NEW).]

[ 2015, c. 299, §25 (NEW) .]

SECTION HISTORY

2015, c. 299, §25 (NEW).



22 §9063. Administrative penalties

1. Licensing actions. The penalties and fines described in this chapter do not limit the State's licensing authority to pursue an adverse action against an employer who fails to comply with or who commits a civil violation described in this chapter.

[ 2015, c. 299, §25 (NEW) .]

2. Licensing penalties. An employer's failure to comply with the requirements of this chapter may be subject to the following administrative penalties in addition to any other remedies authorized by law:

A. Denial of a license or certification or registration needed to provide services to protected individuals; [2015, c. 299, §25 (NEW).]

B. Termination or revocation of the license or certification or registration relied upon to provide services to protected individuals; and [2015, c. 299, §25 (NEW).]

C. Revocation of rate agreements or service contracts with the State relevant to services authorized by the license or certification. [2015, c. 299, §25 (NEW).]

[ 2015, c. 299, §25 (NEW) .]

SECTION HISTORY

2015, c. 299, §25 (NEW).



22 §9064. Appeal by employer

The imposition of sanctions, other than licensing sanctions, pursuant to this chapter may be appealed by an employer pursuant to Title 5, chapter 375. [2015, c. 299, §25 (NEW).]

SECTION HISTORY

2015, c. 299, §25 (NEW).



22 §9065. Rules; contracts

1. Rules. The Department of Public Safety and the Department of Health and Human Services shall each adopt rules necessary to achieve the purposes of this chapter. As appropriate, each department shall keep the other department informed regarding rule-making activity. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 299, §25 (NEW) .]

2. Contract for services. In accordance with state laws and rules governing contracting for services, the Department of Public Safety and the Department of Health and Human Services may contract with federal and state agencies and nongovernmental entities as necessary to carry out the purposes of this chapter.

[ 2015, c. 299, §25 (NEW) .]

SECTION HISTORY

2015, c. 299, §25 (NEW).












TITLE 22-A: HEALTH AND HUMAN SERVICES

Subtitle 1: DEPARTMENT OF HEALTH AND HUMAN SERVICES

Chapter 1: DEPARTMENTAL ORGANIZATION AND OPERATION

Subchapter 1: GENERAL PROVISIONS

22-A §101. Definitions

As used in this Title, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 689, Pt. A, §1 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Health and Human Services.

[ 2003, c. 689, Pt. A, §1 (NEW) .]

1-A. Adult developmental services. "Adult developmental services" has the same meaning as in Title 34-B, section 1001, subsection 1-A.

[ 2011, c. 542, Pt. A, §49 (NEW) .]

2. Department. "Department" means the Department of Health and Human Services.

[ 2003, c. 689, Pt. A, §1 (NEW) .]

3. Seal. The department has an official seal which must be judicially noticed.

[ 2003, c. 689, Pt. A, §1 (NEW) .]

SECTION HISTORY

2003, c. 689, §A1 (NEW). 2011, c. 542, Pt. A, §49 (AMD).






Subchapter 2: ORGANIZATION

22-A §201. Department established

1. Establishment. The Department of Health and Human Services is established as a cabinet-level department.

[ 2003, c. 689, Pt. A, §1 (NEW) .]

2. Units.

[ 2007, c. 539, Pt. N, §41 (RP) .]

2-A. Division of departmental responsibilities. The responsibilities of the department are divided as follows:

A. Financial responsibilities, including but not limited to budget forecasting; audit; Medicaid finance, program and fiscal coordination; purchased services; and ratesetting; [2007, c. 539, Pt. N, §42 (NEW).]

B. Healthcare management and quality responsibilities, including but not limited to licensing and regulatory services, quality improvement, facilities management, Medicaid services oversight, public assistance eligibility and public health and disease control and prevention; and [2007, c. 539, Pt. N, §42 (NEW).]

C. Integrated services responsibilities, including but not limited to:

(1) Adult and elder services, including but not limited to aging, substance abuse, mental health and disability services;

(2) Child and family services responsibilities, including but not limited to child welfare, children’s behavioral health and early childhood services; and

(3) Regional operations. [2007, c. 539, Pt. N, §42 (NEW).]

[ 2007, c. 539, Pt. N, §42 (NEW) .]

SECTION HISTORY

2003, c. 689, §A1 (NEW). 2005, c. 412, §5 (AMD). 2007, c. 539, Pt. N, §§41, 42 (AMD).



22-A §202. Mission; guiding principles

1. Mission. The mission of the department is to provide health and human services to the people of Maine so that all persons may achieve and maintain their optimal level of health and their full potential for economic independence and personal development. Within available funds, the department shall provide supportive, preventive, protective, public health and intervention services to children, families and adults, including the elderly and adults with disabilities. The department shall endeavor to assist individuals in meeting their needs and families in providing for the developmental, health and safety needs of their children, while respecting the rights and preferences of the individual or family.

[ 2003, c. 689, Pt. A, §1 (NEW) .]

2. Guiding principles. The following principles are adopted to guide the department. In the performance of its duties, the department shall strive to:

A. Improve the health and well-being of Maine residents, with this goal guiding all decisions, programs and services of the department; [2003, c. 689, Pt. A, §1 (NEW).]

B. Treat consumers with respect and dignity; [2003, c. 689, Pt. A, §1 (NEW).]

C. Treat service providers with professionalism and collegiality; [2003, c. 689, Pt. A, §1 (NEW).]

D. Value and support department staff as the critical connection to the consumer; [2003, c. 689, Pt. A, §1 (NEW).]

E. Involve consumers, providers, advocates and staff in long-term planning; [2003, c. 689, Pt. A, §1 (NEW).]

F. Use relevant, meaningful data and objective analyses of population-based needs in program planning, decision making and quality assurance; and [2003, c. 689, Pt. A, §1 (NEW).]

G. Deliver services that are individualized, family-centered, easily accessible, preventive, independence-oriented, interdisciplinary, collaborative, evidence-based and consistent with best practices. [2003, c. 689, Pt. A, §1 (NEW).]

[ 2003, c. 689, Pt. A, §1 (NEW) .]

SECTION HISTORY

2003, c. 689, §A1 (NEW).



22-A §203. Programs and services of department

The department shall, as appropriate to the individual and family and as permitted by the availability of funds, provide programs and services as specified in this section and otherwise by law. [2003, c. 689, Pt. A, §1 (NEW).]

1. Programs and services for adults, children and families. The department shall provide adults, children and families with the following programs and services:

A. Economic assistance and employment support services; [2003, c. 689, Pt. A, §1 (NEW).]

B. Mental health and behavioral health services; [2003, c. 689, Pt. A, §1 (NEW).]

C. Developmental disability services; [2011, c. 542, Pt. A, §50 (AMD).]

D. Physical health services; [2003, c. 689, Pt. A, §1 (NEW).]

E. Public health services; and [2003, c. 689, Pt. A, §1 (NEW).]

F. Substance abuse prevention and treatment services. [2003, c. 689, Pt. A, §1 (NEW).]

[ 2011, c. 542, Pt. A, §50 (AMD) .]

2. Additional programs and services for children and families. The department shall provide children and families with additional programs and services to assist them in meeting their needs, including, but not limited to:

A. Child welfare services; [2003, c. 689, Pt. A, §1 (NEW).]

B. Head Start and child care services; [2003, c. 689, Pt. A, §1 (NEW).]

C. Maternal and child health services, including home visiting programs; [2003, c. 689, Pt. A, §1 (NEW).]

D. Paternity establishment and child support enforcement services; and [2003, c. 689, Pt. A, §1 (NEW).]

E. Residential and long-term care services for children with disabilities. [2003, c. 689, Pt. A, §1 (NEW).]

[ 2003, c. 689, Pt. A, §1 (NEW) .]

3. Additional programs and services for adults. The department shall provide adults, including the elderly and persons with disabilities, with additional programs and services to assist them in meeting their needs, including, but not limited to:

A. Adult protective services; and [2003, c. 689, Pt. A, §1 (NEW).]

B. Long-term care services for the elderly and adults with disabilities. [2003, c. 689, Pt. A, §1 (NEW).]

[ 2003, c. 689, Pt. A, §1 (NEW) .]

4. Delivery of programs and services. The department shall deliver programs and services through a coordinated and efficient administrative structure and an integrated delivery system that focuses on meeting the needs of individuals and families. The department shall use a combination of public personnel and contracts with private agencies to deliver programs and services.

[ 2003, c. 689, Pt. A, §1 (NEW) .]

SECTION HISTORY

2003, c. 689, §A1 (NEW). 2011, c. 542, Pt. A, §50 (AMD).



22-A §204. Commissioner

The department is under the control and supervision of the Commissioner of Health and Human Services, who reports directly to the Governor. [2003, c. 689, Pt. A, §1 (NEW).]

1. Appointment. The Governor shall appoint the commissioner, subject to review by the joint standing committee of the Legislature having jurisdiction over health and human services matters and confirmation by the Senate. The commissioner serves at the pleasure of the Governor.

[ 2003, c. 689, Pt. A, §1 (NEW) .]

2. Vacancy; deputy commissioner. A vacancy in the office of the commissioner must be filled as follows.

A. Any vacancy of the commissioner's position must be filled in accordance with Title 5, section 1. [2003, c. 689, Pt. A, §1 (NEW).]

B. The commissioner shall appoint one of the department's deputy commissioners to perform the duties of the commissioner, in addition to the duties of that deputy commissioner, during the commissioner's temporary absence or disability. [2003, c. 689, Pt. A, §1 (NEW).]

[ 2003, c. 689, Pt. A, §1 (NEW) .]

SECTION HISTORY

2003, c. 689, §A1 (NEW).



22-A §205. Powers and duties of commissioner

The commissioner has all of the powers and duties necessary to carry out the mission and responsibilities of the department. The commissioner has the power to distribute the functions and duties given to the commissioner under this Title, Title 5, Title 19-A, Title 22 and Title 34-B among the various offices of the department so as to integrate the work properly and to promote the most economical and efficient administration of the department. Wherever in this Title, Title 5, Title 19-A, Title 22 or Title 34-B powers and duties are given to the commissioner or the department, these must be assumed and carried out by the offices that the commissioner designates, and these powers and duties may in turn be delegated to subordinates by those office directors with the approval of the commissioner. [2007, c. 539, Pt. N, §43 (AMD).]

1. Administration. The commissioner shall administer the department in accordance with the requirements of this Title and shall fulfill the duties prescribed to the commissioner by state and federal law.

[ 2003, c. 689, Pt. A, §1 (NEW) .]

2. Rulemaking. The commissioner shall adopt rules to implement this Title. Rules adopted pursuant to this subsection are routine technical rules, as defined in Title 5, chapter 375, subchapter 2-A, unless otherwise specified.

[ 2003, c. 689, Pt. A, §1 (NEW) .]

3. Employees. The commissioner may employ personnel as necessary to carry out the work of the department. All personnel of the department are under the immediate supervision, direction and control of the commissioner. Department personnel must be employed subject to the Civil Service Law, except for positions subject to appointment by the commissioner under subsection 4.

[ 2005, c. 412, §6 (AMD) .]

4. Appointments. All deputy commissioners, all office directors, the regional systems integration directors and the superintendents of any state institutions are appointed by the commissioner and serve at the pleasure of the commissioner.

A. [2007, c. 539, Pt. N, §44 (RP).]

B. [2007, c. 539, Pt. N, §44 (RP).]

C. [2007, c. 539, Pt. N, §44 (RP).]

D. [2007, c. 539, Pt. N, §44 (RP).]

E. [2007, c. 539, Pt. N, §44 (RP).]

F. [2007, c. 539, Pt. N, §44 (RP).]

G. [2007, c. 539, Pt. N, §44 (RP).]

H. [2007, c. 539, Pt. N, §44 (RP).]

I. [2007, c. 539, Pt. N, §44 (RP).]

J. [2007, c. 539, Pt. N, §44 (RP).]

K. [2007, c. 539, Pt. N, §44 (RP).]

L. [2007, c. 539, Pt. N, §44 (RP).]

M. [2007, c. 539, Pt. N, §44 (RP).]

N. [2007, c. 539, Pt. N, §44 (RP).]

O. [2007, c. 539, Pt. N, §44 (RP).]

Deputy commissioners and office directors appointed pursuant to this subsection must have educational qualifications and professional experience directly related to the functions of and services provided by the relevant unit or office.

[ 2007, c. 539, Pt. N, §44 (AMD) .]

SECTION HISTORY

2003, c. 689, §A1 (NEW). 2005, c. 236, §3 (REV). 2005, c. 412, §6 (AMD). 2007, c. 539, Pt. N, §§43, 44 (AMD).



22-A §206. Additional duties of the commissioner

In addition to other duties set out in this Title, the commissioner has the following duties. [2007, c. 539, Pt. N, §45 (NEW).]

1. General. The commissioner has general supervision, management and control of the research and planning, grounds, buildings, property, officers, employees and clients of all state institutions.

[ 2007, c. 539, Pt. N, §45 (NEW) .]

2. Enforcement of laws. The commissioner shall enforce all laws concerning the institutions within the department, unless specific law enforcement duties are given by law to other persons.

[ 2007, c. 539, Pt. N, §45 (NEW) .]

3. Rules. Rules adopted pursuant to section 205, subsection 2 must be established as set out in this subsection.

A. The commissioner shall establish such rules, regulations, procedures and practices as the commissioner may determine appropriate or necessary for the care and management of the property of all state institutions, for the production and distribution of the products of the institutions, for guiding the institutions in determining whether to approve admissions and for the execution of the statutory purposes and functions of the institutions. [2007, c. 539, Pt. N, §45 (NEW).]

B. The central principle underlying all rules relating to residents of the institutions within the department is that the residents retain all rights of ordinary citizens, except those expressly or by necessary implication taken from them by law. [2007, c. 539, Pt. N, §45 (NEW).]

[ 2007, c. 539, Pt. N, §45 (NEW) .]

4. Grievance procedures. The commissioner shall establish procedures for hearing grievances of clients who receive mental health services or adult developmental services or of children who receive behavioral health services. The procedures must include the opportunity for a timely hearing before a state hearing examiner or an independent fair hearing examiner. The commissioner may contract for the services of the hearing examiner, who shall conduct adjudicatory proceedings pursuant to the Maine Administrative Procedure Act.

[ 2011, c. 542, Pt. A, §51 (AMD) .]

5. Residential child care facilities. The commissioner shall approve all programs for the provision of mental health services to residential child care facilities, as defined in Title 22, section 8101, subsection 4, and shall participate in licensure of these programs in accordance with Title 22, section 8104.

[ 2007, c. 539, Pt. N, §45 (NEW) .]

6. Abuse allegations in state institutions. The commissioner shall ensure appropriate intervention and remediation in cases of substantiated abuse and neglect in state institutions. The commissioner shall ensure, through inspection on a periodic basis, that all state institutions meet appropriate federal and state standards relating to the health, safety and welfare of clients of these institutions.

[ 2007, c. 539, Pt. N, §45 (NEW) .]

7. Establish standards of care. The commissioner shall establish standards of care for patients at the Riverview Psychiatric Center and the Dorothea Dix Psychiatric Center.

[ 2007, c. 539, Pt. N, §45 (NEW) .]

8. Substance abuse prevention and treatment. The commissioner shall administer and carry out the purposes of the Maine Substance Abuse Prevention and Treatment Act.

[ 2007, c. 539, Pt. N, §45 (NEW) .]

SECTION HISTORY

2007, c. 539, Pt. N, §45 (NEW). 2011, c. 542, Pt. A, §51 (AMD).



22-A §207. Additional powers of the commissioner

In addition to other powers granted in this Title, the commissioner has the powers set out in this section. [2007, c. 539, Pt. N, §46 (NEW).]

1. General powers. The commissioner may perform any legal act relating to the care, custody, treatment, relief and improvement of the residents of state institutions or may purchase residential services when the department does not provide the appropriate institutional services for the client.

[ 2007, c. 539, Pt. N, §46 (NEW) .]

2. Appointments of deputy commissioner and other employees. The commissioner's powers to appoint any deputy commissioner and other employees are as set out in this subsection.

A. The commissioner may appoint, subject to the Civil Service Law and except as otherwise provided, any employees who may be necessary. [2007, c. 539, Pt. N, §46 (NEW).]

B. The commissioner may appoint and set the salaries for one or more deputy commissioners to assist in carrying out the responsibilities of the department. Each appointment must be for an indeterminate term and until a successor is appointed and qualified or at the pleasure of the commissioner. [2007, c. 539, Pt. N, §46 (NEW).]

C. The commissioner, with the approval of the Governor, may employ and set the salaries up to the maximum adjusted pay grade for clinical director positions. Clinical director positions are excluded from the definition of state employee under Title 26, section 979-A, subsection 6 and are not subject to the Civil Service Law. Employees in that classification hired after July 1, 1989 serve at the pleasure of the commissioner and must, as a condition of continued employment, maintain clinical privileges to practice medicine as determined by the respective medical staff and the superintendent of the facility. [2007, c. 539, Pt. N, §46 (NEW).]

D. Employees in the classification of clinical director may elect to retain current bargaining unit and civil service status. Employees so grandfathered retain salary and benefit entitlements provided for in current pay schedules and collective bargaining agreements. [2007, c. 539, Pt. N, §46 (NEW).]

[ 2007, c. 539, Pt. N, §46 (NEW) .]

3. Delegation. The commissioner's delegation powers are as set out in this subsection.

A. The commissioner may delegate powers and duties given under this Title to any deputy commissioner and chief administrative officers of state institutions. [2007, c. 539, Pt. N, §46 (NEW).]

B. The commissioner may empower any deputy commissioner and chief administrative officers of state institutions to delegate further powers and duties delegated to them by the commissioner. [2007, c. 539, Pt. N, §46 (NEW).]

[ 2007, c. 539, Pt. N, §46 (NEW) .]

4. Funding sources. In carrying out this Title, the commissioner may apply for and accept from any other agency of government, person, group or corporation any funds that may be available.

[ 2007, c. 539, Pt. N, §46 (NEW) .]

5. Appearance of designated employees in Probate Court. The commissioner may designate employees of the department to represent the department in Probate Court only in:

A. Matters relating to the performance of duties in uncontested guardianship, conservatorship or termination of guardianship or conservatorship proceedings; and [2007, c. 539, Pt. N, §46 (NEW).]

B. Requests for emergency guardianships arising from the need for emergency medical treatment or placement in adult foster homes, boarding homes or nursing homes or for orders necessary to apply for or preserve an estate in emergency situations. [2007, c. 539, Pt. N, §46 (NEW).]

[ 2007, c. 539, Pt. N, §46 (NEW) .]

6. Physicians. Department employees in the classifications of physician I, II and III are unclassified state employees, as defined by Title 26, section 979-A, subsection 6, and are members of bargaining units, subject to Title 26, chapter 9-B. An employee in any of these classifications must, as a condition of continued employment, maintain necessary clinical privileges to practice medicine in that employee's position as determined by the respective medical staff and the superintendent of the facility. Any termination of employment due to a loss of clinical privileges to practice medicine under this subsection is not subject to the grievance procedure under any collective bargaining agreement.

[ 2007, c. 539, Pt. N, §46 (NEW) .]

7. Contracts with health care servicing entities. The commissioner may enter into contracts with health care servicing entities for the financing, management and oversight of the delivery of mental health, adult developmental and substance abuse services to clients pursuant to a state or federally sponsored health program in which the department participates or that the department administers. For the purposes of this subsection, "health care servicing entity" means a partnership, association, corporation, limited liability company or other legal entity that enters into a contract with the State to provide or arrange for the provision of a defined set of health care services; to assume responsibility for some aspects of quality assurance, utilization review, provider credentialing and provider relations or other related network management functions; and to assume financial risk for provision of such services to clients through capitation reimbursement or other risk-sharing arrangements. "Health care servicing entity" does not include insurers or health maintenance organizations. In contracting with health care servicing entities, the commissioner:

A. Shall include in all contracts with the health care servicing entities standards, developed in consultation with the Superintendent of Insurance, to be met by the contracting entity in the areas of financial solvency, quality assurance, utilization review, network sufficiency, access to services, network performance, complaint and grievance procedures and records maintenance; [2007, c. 539, Pt. N, §46 (NEW).]

B. Prior to contracting with any health care servicing entity, must have in place a memorandum of understanding with the Superintendent of Insurance for the provision of technical assistance, which must provide for the sharing of information between the department and the superintendent and the analysis of that information by the superintendent as it relates to the fiscal integrity of the contracting entity; [2007, c. 539, Pt. N, §46 (NEW).]

C. May require periodic reporting by the health care servicing entity as to activities and operations of the entity, including the entity’s activities undertaken pursuant to commercial contracts with licensed insurers and health maintenance organizations; [2007, c. 539, Pt. N, §46 (NEW).]

D. May share with the Superintendent of Insurance all documents filed by the health care servicing entity, including documents subject to confidential treatment if the information is treated with the same degree of confidentiality as is required of the department; and [2007, c. 539, Pt. N, §46 (NEW).]

E. May make all necessary rules for the administration of contracts with health care servicing entities. All rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 539, Pt. N, §46 (NEW).]

[ 2011, c. 542, Pt. A, §52 (AMD) .]

8. Ad hoc committee compensation. The commissioner is authorized to provide compensation to persons who are consumers or family members of consumers of departmental services who are members of ad hoc committees. The compensation may not exceed $25 per day and payment of expenses. Total compensation expenses of the department under this subsection in any fiscal year may not exceed $7,500.

[ 2007, c. 539, Pt. N, §46 (NEW) .]

9. Operation of a facility. The commissioner may contract with a privately operated corporation for the operation of a facility to replace the Elizabeth Levinson Center effective October 1, 2008.

[ 2007, c. 539, Pt. N, §46 (NEW) .]

10. Adjudicatory subpoena power. In an adjudicatory proceeding conducted by the department, the commissioner may issue subpoenas to require the attendance and testimony of witnesses and the production of evidence or discovery relating to an issue of fact in the proceeding and may designate employees of the department to issue such subpoenas. Subpoenas must be issued in accordance with Title 5, section 9060.

[ 2013, c. 202, §1 (NEW) .]

SECTION HISTORY

2007, c. 539, Pt. N, §46 (NEW). 2011, c. 542, Pt. A, §52 (AMD). 2013, c. 202, §1 (AMD).



22-A §208. Maintenance of state mental health institutes

The commissioner shall maintain 2 state mental health institutes for the mentally ill, one at Bangor called the Dorothea Dix Psychiatric Center and the other at Augusta called the Riverview Psychiatric Center. [2007, c. 539, Pt. N, §47 (NEW).]

SECTION HISTORY

2007, c. 539, Pt. N, §47 (NEW).



22-A §209. Municipal grants

The department is authorized to make grants to cities and towns within the State, or to nonprofit corporations organized for purposes related to public health or welfare, out of federal funds when such grants are permitted by the terms under which the federal funds are available. Such grants must be made in conformity with applicable federal requirements and standards and with appropriate state accounting requirements and in accordance with regulations of the department. [2007, c. 539, Pt. N, §48 (NEW).]

SECTION HISTORY

2007, c. 539, Pt. N, §48 (NEW).



22-A §210. Fees for service

1. Reasonable fees authorized. The department may charge reasonable fees for any services provided under this Title, Title 5, Title 22 or Title 34-B, whether directly or indirectly provided by the department. Any fees thus received constitute a permanent fund for use by the department as special revenue income and do not become part of the General Fund. Fees so generated must be used in accordance with federal regulations.

[ 2007, c. 539, Pt. N, §49 (NEW) .]

2. Sliding fee scale. The department may establish a sliding fee scale for the provision of community-based purchased services administered by the department.

A. The sliding fee scale must be based on gross family income and family size. [2007, c. 539, Pt. N, §49 (NEW).]

B. Any fees charged as a result of implementing this subsection must be paid to the provider of the service and be used by the provider for additional services of the same or related type for which the fees were paid. [2007, c. 539, Pt. N, §49 (NEW).]

[ 2007, c. 539, Pt. N, §49 (NEW) .]

SECTION HISTORY

2007, c. 539, Pt. N, §49 (NEW).



22-A §211. Federal funds and commodities

The commissioner, with the consent and approval of the Governor, is authorized and empowered to accept any allotments of federal funds and commodities, to manage and dispose of the same in whatever manner required by federal law and put into effect the United States Social Security Act and any amendments of that act and of other federal acts relating to public welfare. [2007, c. 539, Pt. N, §50 (NEW).]

SECTION HISTORY

2007, c. 539, Pt. N, §50 (NEW).



22-A §212. Coordination and reporting on expenditure of funds pertaining to homeland security and bioterrorism prevention

The commissioner shall coordinate in a mutually agreed upon manner with the Director of the Maine Emergency Management Agency within the Department of Defense, Veterans and Emergency Management on the planning and expenditure of all federal funds received by the department for homeland security emergency preparedness purposes or for the prevention of bioterrorism and provide a report annually, beginning December 15, 2008, to the Homeland Security Advisory Council established in Title 37-B, section 708. The advisor for the Homeland Security Advisory Council shall report by January 15th of each year, beginning in 2009, on the expenditure of such funds to the joint standing committee of the Legislature having jurisdiction over health and human services matters and the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters. The report must include, but is not limited to, the amount of funds expended in the prior year, the purpose of those expenditures, the effect of those expenditures on homeland security and bioterrorism prevention and the plans for coordination with the Maine Emergency Management Agency for the expenditure of the funds received or anticipated for such purposes in the 2 years following submission of the report. [2007, c. 539, Pt. N, §51 (NEW).]

SECTION HISTORY

2007, c. 539, Pt. N, §51 (NEW).



22-A §213. Funds for social services

The department shall administer any funds that may be available from private, local, state or federal sources for the provision of social services as defined by the department. Within any limitation that may apply from the sources of such funds, the department may provide said social services itself, or assure itself of the provision of such services by purchase of services, by contracts or by grants, or by joint provision of services, by contracts or by grants, or by joint provision of services with other agencies through matching agreements. [2007, c. 539, Pt. N, §52 (NEW).]

The department shall adopt rules as necessary to define eligibility for social services, contractual terms, conditions for grants, matching ratios and quality of performance standards and such others as are necessary for the administration of this section. These rules must be published and subject to a 30-day public review prior to taking final effect. [2007, c. 539, Pt. N, §52 (NEW).]

The department may expend any unidentified child support payments and any interest earned on those funds that the department has received when the department cannot identify the child for which payment was made. The department may expend these funds only in its efforts to enforce child support laws in accordance with Title 19-A, chapters 53, 63, 65 and 67. Before making any expenditure, the department must wait at least 12 months from the date the unidentified funds were received. [2007, c. 539, Pt. N, §52 (NEW).]

SECTION HISTORY

2007, c. 539, Pt. N, §52 (NEW).



22-A §214. Performance-based contracts

In addition to other applicable requirements and unless precluded by other restrictions on the use of funds, the commissioner shall manage all funds available for the provision of social services in accordance with the provisions of this section. [2007, c. 539, Pt. N, §53 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Agreement" means a legally binding written document between 2 or more parties, including such documents as are commonly referred to as accepted application, proposal, prospectus, contract, grant, joint or cooperative agreement, purchase of service or state aid. [2007, c. 539, Pt. N, §53 (NEW).]

B. "Performance-based contract" means an agreement for the purchase of direct client services employing a client-centered, outcome-oriented process that is based on measurable performance indicators and desired outcomes and includes the regular assessment of the quality of services provided. [2007, c. 539, Pt. N, §53 (NEW).]

[ 2007, c. 539, Pt. N, §53 (NEW) .]

2. Performance-based contract. The commissioner shall ensure that all agreements to purchase social services are performance-based contracts.

[ 2007, c. 539, Pt. N, §53 (NEW) .]

3. Rules. The commissioner shall adopt rules to implement this section, including, but not limited to, the establishment of program goals, outcome measures, an information management system to collect and manage contract data, a system of ongoing assessment of program effectiveness and hold-harmless guidelines for provider agencies during the first contract period or 12 months, whichever is greater.

[ 2007, c. 539, Pt. N, §53 (NEW) .]

4. Procedures. The procedures in this subsection apply whenever the commissioner commences a request-for-proposal procedure.

A. The commissioner shall hold at least one informational meeting at least 30 days before the due date for submission of the notice of intent to bid. Any informational meeting must be advertised in newspapers of general circulation stating the location, date, time and purpose of the meeting. At the meeting the commissioner shall provide detailed information to any interested party about the contract to be bid or rebid, provide notice of anticipated major changes from any previous contract and respond to questions. [2007, c. 539, Pt. N, §53 (NEW).]

B. The commissioner shall require any interested party to submit a notice of intent to bid at least 30 days before the date bids will be accepted as a precondition to submitting a formal bid. The notice of intent must contain minimal requirements that demonstrate a prospective bidder's competence and ability to comply with the requirements of the contract. [2007, c. 539, Pt. N, §53 (NEW).]

C. If only one community service provider submits a notice of intent to bid, the commissioner may enter into negotiations concerning a contract with that provider in accordance with the procedures established for performance-based contracts. [2007, c. 539, Pt. N, §53 (NEW).]

D. For purposes of this section, the commissioner retains the right to reject any bids submitted and any proposals made during negotiations pursuant to paragraph C. [2007, c. 539, Pt. N, §53 (NEW).]

[ 2007, c. 539, Pt. N, §53 (NEW) .]

SECTION HISTORY

2007, c. 539, Pt. N, §53 (NEW).



22-A §215. State wards

When a state ward becomes 18 years of age and the state ward and the department agree that need for care and support for educational, social or physical reasons exists, the department is authorized to continue care and support of this person up to 21 years of age. [2007, c. 539, Pt. N, §54 (NEW).]

When a state ward who is enrolled in a postsecondary education program becomes 21 years of age prior to the completion of the postsecondary education program, the department is authorized, at its discretion and by agreement with that state ward, to continue providing support for room, board and related education expenses until the state ward becomes 23 years of age. Funds allocated under this section must come from an identified education and training account specifically established for the postsecondary education-related costs of state wards after they become 21 years of age and before they become 23 years of age. [2007, c. 539, Pt. N, §54 (NEW).]

SECTION HISTORY

2007, c. 539, Pt. N, §54 (NEW).



22-A §216. Health Care Liability Retirement Fund

The Health Care Liability Retirement Fund, referred to in this section as "the fund," is established as a nonlapsing fund within the Department of Health and Human Services. The fund consists of proceeds from the sale of liquor operation revenue bonds pursuant to Title 30-A, section 6053. The money in the fund must be used for the purpose of making payments to health care providers for services provided prior to December 1, 2012 under the MaineCare program established by Title 22, chapter 855. When, as determined by the commissioner, there exist no outstanding amounts owed to health care providers eligible to be paid from the fund, the State Controller shall transfer all amounts in the fund to the Liquor Operation Revenue Fund established in Title 30-A, section 6054. [2013, c. 269, Pt. B, §1 (NEW).]

SECTION HISTORY

2013, c. 269, Pt. B, §1 (NEW).















TITLE 23: TRANSPORTATION

Part 1: STATE HIGHWAY LAW

Chapter 1: GENERAL PROVISIONS

23 §1. Objectives

The objectives of chapters 1 to 19 are to establish a Department of Transportation; to provide for an interlocking system of state and state aid highways; to furnish state aid for county and town highways and bridges; to provide for the continuous maintenance of all highways and bridges to the improvement of which the State has contributed or shall hereafter contribute unless otherwise provided by law; to provide for the equitable distribution of the proceeds of state bonds issued for the construction of highways and bridges; and to cooperate with the Federal Government in the construction of highways and bridges. [1981, c. 492, Pt. C, §1 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 492, §C1 (AMD).



23 §2. Rules of construction

The rules of construction in Title 1, chapter 3, shall apply to chapters 1 to 19. As used in chapters 1 to 19, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 470, Pt. A, §120 (RPR).]

1. Compact or built-up section. "Compact" or "built-up section" means a section of the highway where structures are nearer than 200 feet apart for a distance of 1/4 of a mile, unless otherwise defined.

[ 1981, c. 470, Pt. A, §120 (NEW) .]

2. Highway. "Highway" means all of the right-of-way that may have been laid out by the State, county or town.

[ 1981, c. 470, Pt. A, §120 (NEW) .]

3. Maintenance. "Maintenance" includes the restoring of reconstructed and improved highways to their condition when improved and shall be applicable only to highways to the improvement of which the State has contributed or shall hereafter contribute, except as otherwise provided.

[ 1981, c. 470, Pt. A, §120 (NEW) .]

4. Municipal officers. "Municipal officers" includes county commissioners having jurisdiction over highways in unincorporated townships.

[ 1981, c. 470, Pt. A, §120 (NEW) .]

5. Town. "Town" includes cities, towns, organized plantations and unincorporated townships, except as otherwise indicated.

[ 1981, c. 470, Pt. A, §120 (NEW) .]

6. Valuation. "Valuation" means the valuation last made by the State Tax Assessor.

[ 1981, c. 470, Pt. A, §120 (NEW) .]

SECTION HISTORY

1973, c. 537, §24 (AMD). 1981, c. 470, §A120 (RPR).






Chapter 3: OFFICIALS AND THEIR DUTIES

Subchapter 1: DEPARTMENT OF TRANSPORTATION

23 §51. Appointment; tenure; reports (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 490, §8 (AMD). 1969, c. 504, §§37,38 (AMD). 1971, c. 593, §4 (RP).



23 §52. General powers and duties

The Department of Transportation, referred to in this chapter as "the department," may from time to time make and shall enforce rules and regulations relating to the planning, design, engineering, construction, improvement, maintenance and use of transportation infrastructure. The department may from time to time make and shall enforce rules relating to the manner of conducting all investigations and hearings and the administration of its office, powers and duties. The department shall direct the expenditure of all money for the planning, design, engineering, construction, improvement, demolition, maintenance and use of all transportation infrastructure for which state funds are provided by law. The department may conduct traffic survey interviews and other statistical studies on the state highway system as considered necessary for the use in planning and development of the statewide highway system. The department may obtain leases for such land and office space as the department considers necessary for the performance of its duties. As used in this section, "transportation infrastructure" means infrastructure related to all modes of transportation, including highways, bridges, railroads, ferries, mass transit, airports and bicycle and pedestrian facilities, as well as all buildings, utilities, facilities and other appurtenances related to such modes. [2007, c. 306, §1 (AMD).]

The department has full power to purchase all supplies, materials and equipment that are incidental to, or necessary for, project-specific construction, improvement or maintenance of transportation infrastructure. The purchase of supplies, materials and equipment for nonproject-specific purposes must be made through the State Purchasing Agent as provided by law. For the purposes of this section, unless the context otherwise indicates, "project-specific" means relating to a specific location for a limited duration, as opposed to perennial, nonlocation-specific activities. The department may be consulted by and shall, without charge, advise municipal officers and road commissioners on the subject of construction, improvement and maintenance of public highways, bridges and other structures. The department shall whenever practicable give preference in employment to the inhabitants of the town in which such highways are located. [2005, c. 313, §2 (RPR).]

The department may adopt its own guidelines for determining the reasonableness and permissibility of various cost factors, including, but not limited to, salary limits, benefits and expense reimbursement. Notwithstanding any other federal or state law to the contrary, the department's guidelines must be used in lieu of federally mandated provisions. [2005, c. 313, §2 (RPR).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1973, c. 625, §128 (AMD). 1997, c. 52, §1 (AMD). 2005, c. 313, §2 (RPR). 2007, c. 306, §1 (AMD).



23 §52-A. Retention of part of contract price and settlement of claims by subcontractors (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 580, (NEW). 1989, c. 165, §3 (AMD). 2013, c. 36, §3 (RP).



23 §53. Classification of highways

1. Classification. The department shall cause charts and maps to be made showing the location and mileage of all highways in the State, and shall classify the highways of the State, and may, from time to time, amend that classification, namely: First, state highways, which mean a system of connected main highways throughout the State which primarily serve arterial or through traffic; 2nd, state aid highways, which mean those highways not included in the system of state highways which primarily serve as collector and feeder routes connecting local service roads to the arterial state highway system; and 3rd, town ways, which mean all other highways not included in the first 2 classes, which are maintained by the towns and primarily serve as local service roads providing access to adjacent land. The criteria to be used in the classification of highways shall be considered rulemaking and subject to Title 5, chapter 375, subchapter II.

[ 1981, c. 702, Pt. Z, §1 (NEW) .]

2. Maintenance, repair and upkeep. The maintenance, repair and upkeep of any and all state and state aid highways that are reclassified as towns ways pursuant to subsection 1 shall be the responsibility of the respective towns in which those ways lie and any and all rights of the State in those highways are transferred to the respective towns for those purposes.

[ 1981, c. 702, Pt. Z, §1 (NEW) .]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 492, §C2 (AMD). 1981, c. 702, §Z1 (RPR).



23 §53-A. Seasonal parkways

1. Classification. The department may lay out, establish, acquire, open, construct, improve, maintain, discontinue and regulate as a state highway seasonal access road roads to public recreational areas which shall be classified "seasonal parkways."

[ 1971, c. 593, §22 (AMD) .]

2. Limitations. Such public highway shall be subject to the following conditions or limitations.

A. It shall be designed, constructed and maintained for seasonal use only, except as otherwise provided in this section. [1971, c. 556, (NEW).]

B. It shall be primarily for noncommercial vehicle and light-load commercial vehicle use. [1971, c. 556, (NEW).]

C. Access may be allowed only at public highway intersections designated by the department or at private road intersections approved by the department. [1971, c. 593, §22 (AMD).]

D. Construction standards shall be commensurate with public seasonal use and need as shall be determined by the department. [1971, c. 593, §22 (AMD).]

E. The department shall have full power and authority to regulate the use of seasonal parkways which shall include, but not be limited to, utility installations, speed and load weight, and snowmobiling. [1971, c. 593, §22 (AMD).]

F. The department may develop the natural scenic beauty along and adjacent to seasonal parkways. [1971, c. 593, §22 (AMD).]

G. The department shall close seasonal parkways to motor vehicular use for such seasonal periods deemed consistent with the public use and deemed expedient for the reduction of maintenance costs and undue abuse or deterioration to the highway caused by use during periods when adverse climatic conditions prevail. The road, or portions thereof, shall be officially closed when the department erects appropriate barricades across the way with a conspicuous notice posted thereon which shall set forth the time period the road shall remain closed. [1971, c. 593, §22 (AMD).]

H. The construction, reconstruction, improvement and maintenance of seasonal parkways and bridges thereon shall be borne wholly by the State under allocations for state highways and the department may contract for construction, reconstruction, improvement or maintenance as with state highways. [1971, c. 593, §22 (AMD).]

I. The department may make and enforce rules and regulations relating to construction and maintenance of seasonal parkways. [1971, c. 593, §22 (AMD).]

J. The department shall not designate, lay out or construct and maintain any seasonal parkway until and unless an adequate right-of-way be conveyed to the State without cost and a waiver filed for any and all damages which may result to the remaining land from the construction and further, such conveyance shall include such rights of access as the department requires. [1971, c. 593, §22 (AMD).]

[ 1971, c. 593, §22 (AMD) .]

SECTION HISTORY

1971, c. 556, (NEW). 1971, c. 593, §22 (AMD).



23 §54. Highway openings

Wherever highways maintained by the State are affected, whether the highways are situated in cities, towns or plantations, the department has all and the same rights, powers and duties in connection therewith as are granted to cities in city streets by sections 3351 to 3359, and to cities and towns by Title 35-A, sections 2306 and 2310. Whenever the opening fee provided by section 3354 or by Title 35-A, section 2510, has been paid to the department and a permit for digging up and opening a highway maintained by the State has been issued by the department, the holder of the permit is entitled to make the opening described therein without the payment of fees to the city or town or village corporation in which the street, road or highway to be opened is situated. [1997, c. 393, Pt. A, §24 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1987, c. 141, §B16 (AMD). 1997, c. 393, §A24 (AMD).



23 §55. Assistance in collection of gas tax (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 456, §A71 (RP).



23 §56. Officers to enforce orders regarding restricted travel; sheriffs

The department may appoint any person in its employ whose special duty it shall be to enforce the statutes and orders promulgated thereunder which prohibit or restrict the passage of vehicles and trailers over ways and bridges, or designated sections thereof, under such conditions or in such manner as may cause undue damage to any such way or bridge. Every such person shall be appointed in writing by the department to serve during its pleasure and shall have the same power as sheriffs and their deputies to arrest and prosecute all persons caught violating said statutes and orders within the territorial limits designated in his appointment. He shall be entitled to the same fees as sheriffs and their deputies for like services. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §57. Cooperation and acceptance of federal funds

"Title 23, United States Code," and all other Acts amendatory thereof and supplementary thereto, are assented to. The Department of Transportation is authorized and empowered to accept, for the State, federal funds apportioned under said code as amended and supplemented, to act for the State, in conjunction with the representatives of the Federal Government, in all matters relating to the location and construction of highways to be built with federal aid pursuant to said code, and to make all contracts and do all things necessary to cooperate with the United States Government in the construction and maintenance of public highways in accordance with said code, as amended and supplemented. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §57-A. Acceptance of funds

The Department of Transportation is authorized and empowered to accept for the State funds from one or more private parties for transportation improvement needs generated by development. Such funds must be segregated and held in an account to be used as agreed by the parties. The State and its employees are not liable to any person, corporation or entity for damages arising out of any activities or contracts or for any other service or financial commitment resulting from the implementation of this section. [1991, c. 409, §1 (NEW).]

SECTION HISTORY

1991, c. 409, §1 (NEW).



23 §58. Supplies from Federal Government

The department is authorized and empowered to obtain from the Federal Government or any agency thereof, through purchase or gift, supplies, materials and equipment which is adaptable to highway maintenance and construction. Such supplies, materials and equipment may be sold, leased or given by the department to the several towns in the State which make a written request therefor, on such terms and conditions as the department, in its discretion, deems necessary. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §59. -- uniform numbering system

The department is authorized to cooperate with the Federal Government in formulating and adopting a uniform system of numbering or designating roads of interstate character within this State, and in the selection and erection of uniform danger signals and safety devices for the protection and direction of traffic on said highways. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §60. Town cooperation

Towns are authorized to enter into agreements with the Department of Transportation for the expenditure of town funds for maintenance and repair of town roads. The department is authorized, when requested by towns, to accept town funds for expenditure under its direction. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §61. Vacation, sale or lease of acquired land

1. Land acquired may be vacated. The Department of Transportation may vacate any land or part of land or rights in land which have been taken or acquired for transportation purposes by executing and recording a deed, and that action shall vest the title to the lands or rights so vacated in the person in whom it was vested at the time of the taking, their heirs and assigns. The value at the time of vacation may be pleaded in mitigation of damages in any proceeding on account of that taking.

[ 1985, c. 13, (NEW) .]

2. Land acquired may be sold. The Governor, on recommendation of the department, may sell and convey on behalf of the State the interests of the State in property taken or acquired by purchase for transportation purposes and deemed no longer necessary for those purposes.

[ 1985, c. 13, (NEW) .]

2-A. Easements may be conveyed. The Department of Transportation may grant or otherwise transfer easements over property taken or acquired for transportation purposes when the department in its sole discretion determines that the conveyance of such easements is appropriate and necessary.

[ 1999, c. 753, §1 (NEW) .]

3. Lease and use of property. The department may make advantageous use of property acquired or taken pending that use for transportation purposes, including, but not limited to, the leasing of those interests. All such property and interests shall be deemed to be for transportation purposes and shall be exempt from taxation.

[ 1985, c. 13, (NEW) .]

4. Proceeds from sale, lease or vacating. The State's share of all gross proceeds from a sale, lease or vacating of property shall be deposited into the Highway Fund and shall only be expended upon allocation by the Legislature. The Federal Government's share shall be deposited in the account from which it originated.

[ 1987, c. 735, §39 (RPR) .]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1975, c. 194, (AMD). 1975, c. 771, §234A (AMD). 1985, c. 13, (RPR). 1987, c. 735, §39 (AMD). 1999, c. 753, §1 (AMD).



23 §62. Record of locations and changes

Whenever the department shall establish and locate or change the location of a state highway or state aid highway, or any town shall establish and locate or change the location of a highway that was designated as a 3rd class highway at the time that the 3rd class highway designations were rescinded, in any county of this State where the establishing and locating change the present location of any road, the said department or the town shall cause to be filed with the county commissioners of the county in which any such road is located an accurate description or plan of its metes and bounds and courses and distances. [1975, c. 21, (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1975, c. 21, (AMD).



23 §63. Confidentiality of records held by the department and the Maine Turnpike Authority

1. Confidential records. The following records in the possession of the department and the Maine Turnpike Authority are confidential and may not be disclosed, except as provided in this section:

A. Records and correspondence relating to negotiations for and appraisals of property; and [2011, c. 524, §5 (NEW).]

B. Records and data relating to engineering estimates of costs on projects to be put out to bid. [2011, c. 524, §5 (NEW).]

[ 2011, c. 524, §5 (NEW) .]

2. Engineering estimates. Engineering estimates of total project costs are public records after the execution of project contracts.

[ 2011, c. 524, §5 (NEW) .]

3. Records relating to negotiations and appraisals. The records and correspondence relating to negotiations for and appraisals of property are public records beginning 9 months after the completion date of the project according to the record of the department or Maine Turnpike Authority, except that records of claims that have been appealed to the Superior Court are public records following the award of the court.

[ 2011, c. 524, §5 (NEW) .]

SECTION HISTORY

1971, c. 593, §22 (AMD). 2001, c. 158, §1 (RPR). 2011, c. 524, §5 (RPR).



23 §64. Enforcement of provisions

The department shall cause complaint to be entered against any offender of section 3252, when the way obstructed or affected by the obstruction is maintained by the State. The forfeitures recovered in such cases shall be paid to the Treasurer of State for the use of the State Highway Maintenance Fund. [1981, c. 470, Pt. A, §121 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 470, §A121 (AMD).



23 §65. Displaced persons relocation assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 433, §1 (NEW). 1969, c. 207, §2 (RP).



23 §66. Assistance provided (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 433, §1 (NEW). 1969, c. 207, §2 (RP).



23 §67. Moving expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 433, §1 (NEW). 1969, c. 207, §2 (RP).



23 §68. Limits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 433, §1 (NEW). 1969, c. 207, §2 (RP).



23 §69. Determination by Land Damage Board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 433, §1 (NEW). 1969, c. 207, §2 (RP).



23 §70. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 433, §1 (NEW). 1969, c. 207, §2 (RP).



23 §71. Federal Aid Safer Roads Demonstration Program (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 671, (NEW). 1981, c. 492, §C3 (RP).



23 §72. Acceptance of Metropolitan Planning Funds

The Policy Committees as established to carry out comprehensive transportation planning activities in urbanized areas are authorized to receive and administer Federal and State Transportation Planning Funds for such planning activities. Said Policy Committees may contract with various state, local and regional agencies to carry out the provisions of Section 134, Title 23, United States Code. [1973, c. 671, (NEW).]

SECTION HISTORY

1973, c. 671, (NEW).



23 §73. Transportation policy

1. Short title. This section may be known and cited as the "Sensible Transportation Policy Act."

[ IB 1991, c. 1, §1 (NEW) .]

2. Purposes and findings. The people of the State find that decisions regarding the State's transportation network are vital to the well-being of Maine citizens, to the economic health of the State and to the quality of life that the citizens treasure and seek to protect.

The people also find that these decisions have profound, long-lasting and sometimes detrimental impacts on the natural resources of the State, including its air quality, land and water.

The people further find that substantial portions of the state highway system are in disrepair and improvements to the State's roads and bridges are necessary to provide a safe, efficient, and adequate transportation network throughout the State.

The people further find that the State's transportation network is heavily dependent on foreign oil, that such reliance is detrimental to the health of the State's economy and that the health and long-term stability of the State's economy require increased reliance on more efficient forms of transportation.

The people further find that improvements to the transportation network are necessary to meet the diverse transportation needs of the people of the State including rural and urban populations and the unique mobility requirements of the elderly and disabled.

The people further find that the decisions of state agencies regarding transportation needs and facilities are often made in isolation, without sufficient comprehensive planning and opportunity for meaningful public input and guidance.

[ IB 1991, c. 1, §1 (NEW) .]

3. Transportation policy. It is the policy of the State that transportation planning decisions, capital investment decisions and project decisions must:

A. Minimize the harmful effects of transportation on public health and on air and water quality, land use and other natural resources; [RR 1991, c. 2, §88 (COR).]

B. Require that the full range of reasonable transportation alternatives be evaluated for all significant highway construction or reconstruction projects and give preference to transportation system management options, demand management strategies, improvements to the existing system, and other transportation modes before increasing highway capacity through road building activities; [RR 1991, c. 2, §88 (COR).]

C. Ensure the repair and necessary improvement of roads and bridges throughout the State to provide a safe, efficient and adequate transportation network; [RR 1991, c. 2, §88 (COR).]

D. Reduce the State's reliance on foreign oil and promote reliance on energy-efficient forms of transportation; [RR 1991, c. 2, §88 (COR).]

E. Meet the diverse transportation needs of the people of the State, including rural and urban populations and the unique mobility needs of the elderly and disabled; [RR 1991, c. 2, §88 (COR).]

F. Be consistent with the purposes, goals and policies of the Comprehensive Planning and Land Use Regulation Act; and [RR 1991, c. 2, §88 (COR).]

G. Incorporate a public participation process in which local governmental bodies and the public have timely notice and opportunity to identify and comment on concerns related to transportation planning decisions, capital investment decisions and project decisions. The department and the Maine Turnpike Authority shall take the comments and concerns of local citizens into account and must be responsive to them. [RR 1991, c. 2, §88 (COR).]

[ RR 1991, c. 2, §88 (COR) .]

4. Rulemaking. The Department of Transportation shall adopt a rule within one year of the effective date of this Act, in coordination with the Maine Turnpike Authority and state agencies including the Department of Economic and Community Development, the Department of Agriculture, Conservation and Forestry and the Department of Environmental Protection, to implement the statewide comprehensive transportation policy. The rule must incorporate a public participation process that provides municipalities and other political subdivisions of the State and members of the public notice and opportunity to comment on transportation planning decisions, capital investment decisions, project decisions and compliance with the statewide transportation policy.

The Department of Transportation shall adopt a rule, in coordination with the Department of Agriculture, Conservation and Forestry, that establishes linkage between the planning processes outlined in this section and those promoted by Title 30-A, chapter 187, subchapter 2 and that promotes investment incentives for communities that adopt and implement land use plans that minimize over-reliance on the state highway network. This rule is a major substantive rule as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 655, Pt. JJ, §9 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

5. Applicability to Department of Transportation. Transportation planning decisions, capital investment decisions and project decisions of the Department of Transportation are governed by and must comply with the transportation policy set forth in this section and rules implementing that policy.

[ IB 1991, c. 1, §1 (NEW) .]

6. Capital goals and reporting.

[ 2011, c. 610, Pt. B, §1 (RP) .]

7. Priorities, service levels, capital goals and reporting. The Department of Transportation shall classify the State's public highways as Priority 1 to Priority 6 corridors using factors such as the federal functional classification system, regional economic significance, heavy haul truck use and relative regional traffic volumes. The department shall also establish customer service levels related to safety, condition and serviceability appropriate to the priority of the highway, resulting in a system that grades each highway as Excellent, Good, Fair, Poor or Unacceptable.

To provide a capital transportation program that is geographically balanced and that addresses urban and rural needs, the department shall include the following goals as part of its capital improvement plans and program delivery. The goals are to:

A. By 2022, improve all Priority 1 and Priority 2 corridors so that their safety, condition and serviceability customer service level equals Fair or better; [2011, c. 610, Pt. B, §2 (NEW).]

B. By 2027, improve all Priority 3 corridors so that their safety, condition and serviceability customer service level equals Fair or better; [2011, c. 610, Pt. B, §2 (NEW).]

C. By 2017, implement a pavement program for all Priority 4 corridors that maintains their ride quality customer service level at Fair or better; [2011, c. 610, Pt. B, §2 (NEW).]

D. Continue the light capital paving program on a 7-year cycle for Priority 5 corridors outside compact areas as defined in section 754; and [2011, c. 610, Pt. B, §2 (NEW).]

E. By 2015, develop and implement a similar asset priority and customer service level system of measurement for all major freight and passenger transportation assets owned or supported by the department, including capital goals. [2011, c. 610, Pt. B, §2 (NEW).]

The department shall report to the joint standing committee of the Legislature having jurisdiction over transportation matters by March 1st of each odd-numbered year quantifying progress realized and time that has elapsed since the goals were established. The department shall recommend any remedial actions, including additional funding or revisions to the goals, that the department determines to be necessary or appropriate.

[ 2011, c. 610, Pt. B, §2 (NEW) .]

SECTION HISTORY

IB 1991, c. 1, §1 (NEW). RR 1991, c. 2, §88 (COR). 2003, c. 22, §1 (AMD). 2007, c. 470, Pt. B, §1 (AMD). 2011, c. 610, Pt. B, §§1, 2 (AMD). 2011, c. 655, Pt. JJ, §9 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).



23 §73-A. Transportation planning incentive funding (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 208, §1 (NEW). 2013, c. 36, §4 (RP).



23 §74. Freight transportation advisory council

1. Purpose; membership. The Commissioner of Transportation shall establish a freight transportation advisory council to facilitate discussion and provide insight into issues pertaining to freight transportation in the State. The commissioner shall invite no fewer than 9 people from the private sector to participate as members of the council. Membership must include representatives of various geographic areas of the State. Membership must include at least one person with experience in each of the following:

A. Commercial trucking; [2003, c. 498, §2 (NEW).]

B. Rail freight; [2003, c. 498, §2 (NEW).]

C. Waterborne freight; [2003, c. 498, §2 (NEW).]

D. Forest products; [2013, c. 36, §5 (AMD).]

E. [2013, c. 36, §5 (RP).]

F. Agricultural products; [2013, c. 36, §5 (AMD).]

G. Petroleum products; and [2013, c. 36, §5 (AMD).]

H. General manufacturing. [2013, c. 36, §5 (NEW).]

[ 2013, c. 36, §5 (AMD) .]

2. Meetings; chair. The Commissioner of Transportation or the commissioner's designee shall serve as chair of the council established in subsection 1. The Department of Transportation shall provide staff support to the council. The council shall meet at the call of the chair but not less than 4 times during a calendar year. Members of the council serve without compensation.

[ 2003, c. 498, §2 (NEW) .]

SECTION HISTORY

2003, c. 498, §2 (NEW). 2013, c. 36, §5 (AMD).






Subchapter 2: HIGHWAY SAFETY COMMITTEE

23 §101. Establishment; designation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §5 (RP).



23 §102. Officers and executive board (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §5 (RP).



23 §103. Powers and duties of executive board (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §5 (RP).



23 §104. Advisory committee; meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 2, §1 (AMD). 1971, c. 593, §5 (RP).



23 §105. Executive director (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 2, §2 (AMD). 1971, c. 593, §5 (RP).






Subchapter 3: STATE CLAIMS COMMISSION

23 §151. Purposes

The purposes of this subchapter are to establish an independent, impartial board composed of persons well learned in the elements that may be properly considered in the determination of fair market value of property taken in condemnation proceedings; to empower such board to make awards of just compensation in highway condemnations and to establish before such board a procedure designed to afford to any interested party an opportunity to appear, present his case and have his rights fully protected without the necessity for retaining professional assistance; to thus provide to any interested party a prompt, efficient and inexpensive method of determination of just compensation and prompt payment of all or part of such compensation without prejudice to any right of appeal allowed. [1975, c. 771, §235 (AMD).]

SECTION HISTORY

1975, c. 771, §235 (AMD).



23 §152. Composition; appointment; powers

The State Claims Commission, established by Title 5, section 12004-B, subsection 5, consists of 5 members. Four of the members must be appointed by the Governor, 2 of whom must be qualified appraisers certified as general real estate appraisers pursuant to Title 32, chapter 124 and 2 of whom must be attorneys-at-law. The Governor shall designate one of the attorneys-at-law to be chair. The members of the commission appointed by the Governor shall serve for terms of 4 years. They must be sworn, and for inefficiency, willful neglect of duty or for malfeasance in office may, after notice and hearing, be removed by the Governor on the address of both branches of the Legislature or by impeachment. In case of a vacancy occurring through death, resignation or removal, the Governor shall appoint a successor for the whole term of the member whose place that successor takes, subject to removal as provided in this section. [1999, c. 185, §2 (AMD).]

Members of the State Claims Commission must be compensated according to the provisions of Title 5, chapter 379. The daily rate for commission members is $150. [1995, c. 438, §2 (AMD).]

In carrying out its duties, the commission shall not be bound by common law or statutory rules of evidence, or by technical or formal rules of procedure. It shall admit all testimony having reasonable probative value, but shall exclude immaterial, irrelevant and unduly repetitious testimony. A majority of the commission, being present, may determine all matters, but the chairman shall resolve all questions of admissibility. [1987, c. 395, Pt. A, §92 (RPR).]

The commission shall have authority to make rules and prescribe forms to secure a speedy, efficient and inexpensive disposition of all proceedings. Each member of the commission, for its official purposes, may administer oaths, certify to official acts and issue all process necessary to the performance of the duties of the commission. A reporter shall record hearings when required by the commission. [1987, c. 395, Pt. A, §92 (RPR).]

The commission must maintain an office in Kennebec County. The Commissioner of Administrative and Financial Services shall appoint, subject to the Civil Service Law, a clerk of the commission to keep its records and to perform such other duties as the commission prescribes. The clerk has authority to certify to all official acts of the commission, administer oaths, issue subpoenas, and issue all processes, notices, orders or other documents necessary to the performance of the duties of the commission. [1991, c. 780, Pt. Y, §119 (AMD).]

The Commissioner of Administrative and Financial Services shall appoint and fix the compensation of a reporter to the commission, and shall review and approve all charges made by such reporter for transcripts of the record of hearings before the commission. The commissioner may appoint, subject to the Civil Service Law, such clerical assistants for the commissioner as the commissioner considers necessary. [1991, c. 780, Pt. Y, §120 (AMD).]

The 5th member of the commission shall be appointed for each hearing or series of hearings within the county where the land taken lies. He shall be a member of the board of county commissioners of the county wherein the land taken is situated and shall be appointed by the chairman of the State Claims Commission upon recommendation which shall be made, upon request, by the board of county commissioners of that particular county. In the event that any board of county commissioners should fail to make the required recommendation, then the chairman of the State Claims Commission may appoint a member of such board to serve. He shall be sworn by the chairman of the State Claims Commission and shall serve as a member of that commission only for the particular hearing or hearings for which he is appointed. He shall participate fully in such hearings and the awards made as a result thereof. Each such member shall be paid at the same per diem rate as that fixed for other members of the commission. Any member of the board of county commissioners thus designated shall serve only for the particular hearing or hearings set forth in his appointment and such service shall be as a member of the State Claims Commission and not in his capacity as a member of the board of county commissioners. [1987, c. 395, Pt. A, §92 (RPR).]

SECTION HISTORY

1965, c. 473, §1 (AMD). 1967, c. 494, §18 (AMD). 1971, c. 189, §1 (AMD). 1973, c. 585, §5 (AMD). 1973, c. 686, §1 (AMD). 1975, c. 771, §§236,236-A (AMD). 1979, c. 487, §1 (AMD). 1983, c. 94, §§A-24 (AMD). 1983, c. 553, §§23,24 (AMD). 1983, c. 812, §§138,139 (AMD). 1985, c. 785, §§A96,A97, B101, (AMD). 1987, c. 395, §A92 (RPR). 1987, c. 402, §§A145,146 (AMD). 1987, c. 769, §§A81,A82 (AMD). 1989, c. 503, §B98 (AMD). 1991, c. 684, §1 (AMD). 1991, c. 780, §§Y119,120 (AMD). 1995, c. 438, §2 (AMD). 1999, c. 185, §2 (AMD).



23 §153. Property for highways (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 295, §1 (AMD). 1965, c. 492, §1 (RPR). 1971, c. 593, §§20,22 (AMD). 1981, c. 470, §§A122,A123 (AMD). 1987, c. 267, §§1-4 (AMD). 1987, c. 395, §A93 (AMD). 1987, c. 735, §40 (AMD). 1987, c. 737, §§C67,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 208, §1 (AMD). 1991, c. 462, (AMD). 1993, c. 536, §1 (RP).



23 §153-A. Housing for displaced persons

1. Purchase. Where a proposed highway project cannot proceed to actual construction because replacement housing is not available to displaced persons and cannot otherwise be made available, the department on behalf of the State of Maine may acquire by purchase such real property as may be necessary to construct new housing thereon, rehabilitate existing housing thereon or move existing housing thereon.

[ 1971, c. 593, §22 (AMD) .]

2. Acquisition interpreted. Acquisition of necessary replacement housing sites, rehabilitation, relocation or construction of replacement housing shall be an expense incidental to construction or reconstruction of a highway and shall not be deemed to be highway right-of-way and need not be within the limits of a construction project.

[ 1971, c. 333, §2 (NEW) .]

3. Construction. The department may construct, relocate or rehabilitate on any housing sites acquired under subsection 1 such housing as may be necessary for any person displaced by any highway construction or reconstruction undertaken by the department.

[ 1971, c. 593, §22 (AMD) .]

4. Sale. The department on behalf of the State of Maine may sell and convey the interest of the State acquired as replacement sites with the improvements thereon and may lease such interests in such property pending sale. Proceeds shall be credited to the project funds from which the purchase, rehabilitation or construction expenditures were made.

[ 1971, c. 593, §22 (AMD) .]

SECTION HISTORY

1971, c. 333, §2 (NEW). 1971, c. 593, §22 (AMD).



23 §153-B. Property for highways; acquisition

1. Acquisition of property. The Department of Transportation, on behalf of the State, may take over and hold for the State such property as it determines necessary to:

A. Lay out and establish, construct, improve or maintain, provide a change of location or alignment of or provide drainage for state and state aid highways; [1993, c. 536, §2 (NEW).]

B. Provide rest areas, parking strips, roadside and landscape development for the preservation and development of natural scenic beauty; [1993, c. 536, §2 (NEW).]

C. Provide for the health, safety and welfare of the public using a state or state aid highway; [1993, c. 536, §2 (NEW).]

D. Secure materials, with necessary ways and access, for the construction, improvement and maintenance of state and state aid highways; [1993, c. 536, §2 (NEW).]

E. Secure the relocation, removal or disposal of automobile graveyards and junkyards not in conformity with Title 30-A, chapter 183, subchapter I; [1993, c. 536, §2 (NEW).]

F. Erect administrative, storage and operational buildings used in effecting the objectives in conformity with section 1; or [1993, c. 536, §2 (NEW).]

G. Construct, improve and maintain transportation projects as directed by law and provide mitigation for existing or potential environmental effects of transportation projects. [1993, c. 536, §2 (NEW).]

[ 1993, c. 536, §2 (NEW) .]

2. Survey and appraisal. When property is to be purchased or taken over and held for the State, unless the department determines that an adequate description already exists, the department shall first cause the property or interest in the property to be acquired to be surveyed and described, and a plan of the property made, and to be appraised by one or more appraisers. The owner or the owner's designated representative must be given an opportunity to accompany the appraisers during the appraiser's inspection of the property. All persons employed by the department are authorized, to the extent necessary for surveys, appraisals and preliminary engineering, to enter and cross all lands within, adjoining and adjacent to the area proposed for acquisition in carrying out the objectives of this section. The department may prescribe procedures to waive the appraisal in cases involving the acquisition by sale or donation of property or interest in property. The department may prescribe procedures to waive the appraisal in cases in which the fair market value of the property or interest in the property to be taken is estimated at $15,000 or less and valuation can be established by another method. In any case in which the department and the owner do not reach an agreement about the value of property or interest in property to be acquired, or if the owner requests, the department shall perform an appraisal.

[ 2001, c. 485, §1 (AMD) .]

3. Entry; soundings, drillings and examinations. Persons employed by the department may enter upon the property or building with the consent of the owner, for the purpose of making soundings, drillings and examinations as the department determines necessary for the purpose of this subchapter. If the department is unable to obtain consent of the owner, the department is authorized to seek an administrative inspection warrant from the Superior Court for the county in which the property is located for the purpose of making soundings, drillings and examinations. The department shall file an application in Superior Court in the form of a sworn affidavit that must include:

A. The statutory authority under which the department is authorized to acquire lands by eminent domain; [1993, c. 536, §2 (NEW).]

B. A description of the property to be examined; [1993, c. 536, §2 (NEW).]

C. A statement that the department has requested permission from the owner of the property to conduct an examination and that permission has been denied; and [1993, c. 536, §2 (NEW).]

D. A statement of the purpose for the entry and examination and the nature and scope of the activities reasonably necessary to accomplish this purpose. [1993, c. 536, §2 (NEW).]

[ 1993, c. 536, §2 (NEW) .]

4. Notification to potential buyer. If an owner decides to sell the property after the owner has been notified by the department that it plans to purchase or take the property, it is the responsibility of the owner to inform the potential buyer that the department intends to purchase or take the property. The department, as early in its property owner notification process as possible, shall remind the property owner of this responsibility.

[ 1993, c. 536, §2 (NEW) .]

SECTION HISTORY

1993, c. 536, §2 (NEW). 1997, c. 272, §1 (AMD). 2001, c. 485, §1 (AMD).



23 §153-C. Acquisition of property identified in transportation planning; new bypass highway project

1. Acquisition of property. If the Department of Transportation prepares an environmental impact statement as required by the federal National Environmental Protection Act of 1969 for permitting for the location of a new bypass highway project and property will be affected by the limits of the final bypass right-of-way and the property owner submits a request in writing to the department that the department acquire that portion of the owner's property determined necessary for the new bypass highway project, the department shall acquire the property determined necessary if:

A. The department has received a least environmentally damaging practicable alternative determination from the United States Army Corps of Engineers that will be incorporated into the environmental impact statement for corridor alignment indicating that certain property will be necessary for the purposes set forth in section 153-B, subsection 1; and [2009, c. 454, §1 (NEW).]

B. The fair market value is determined in accordance with this subchapter. [2009, c. 454, §1 (NEW).]

The request submitted by the property owner under this subsection must be submitted to the department within 9 months of the date that the department receives the least environmentally damaging practicable alternative determination from the United States Army Corps of Engineers under paragraph A.

[ 2009, c. 454, §1 (NEW) .]

2. Deadline for acquisition; extension. The following provisions govern the deadline for acquisition of property by the Department of Transportation pursuant to subsection 1.

A. The department shall acquire affected properties pursuant to this subchapter within 2 years from the date of issuance of the least environmentally damaging practicable alternative determination from the United States Army Corps of Engineers under subsection 1, paragraph A. [2009, c. 454, §1 (NEW).]

B. Notwithstanding paragraph A, if funding for the new bypass highway project is not available or if state or federal regulations preclude the department from acquiring real property, the department may extend the time period for acquisition of affected properties up to 2 years. Any extension under this paragraph must be submitted no later than 90 days before the expiration of the 2 years under paragraph A to the joint standing committee of the Legislature having jurisdiction over transportation matters for its review and comment. [2009, c. 454, §1 (NEW).]

[ 2009, c. 454, §1 (NEW) .]

3. Reservation of eminent domain powers. Nothing in this section affects or alters the rights of the Department of Transportation to exercise its rights of eminent domain under this Title.

[ 2009, c. 454, §1 (NEW) .]

SECTION HISTORY

2009, c. 454, §1 (NEW).



23 §154. Condemnation proceedings

If the department determines that public exigency requires the taking of property or any interest in property, or is unable to purchase a property or any interest in a property, or the necessary ways and access to a property at what it considers a reasonable valuation, or if the title in a property is defective, it shall file in the registry of deeds for the county or registry district where the land is located a notice of condemnation which must contain a description of the project specifying the property and the interest taken and the name or names of the owner or owners of record so far as they can be reasonably determined. The department may prescribe procedures for the reasonable determination of the owner or owners of record. The department may join in the notice one or more separate properties whether in the same or different ownership and whether or not taken for the same use. [1997, c. 272, §2 (AMD).]

The department shall serve a check in the amount of the determined net damage and offering price and a copy of the notice of condemnation on the owner or owners of record. In case there is multiple ownership, the check may be served on any one of the owners. With that copy the department must serve on each individual owner of record a copy of that part of the plan as relates to the particular parcel or parcels of land taken from that owner and a statement by the department with respect to the particular parcel or parcels of land taken from that owner which must: [1997, c. 272, §2 (AMD).]

1. Date of proposed possession. State the proposed date of taking possession;

[ 1981, c. 470, Pt. A, §125 (AMD) .]

2. Compensation involving severance damage. Where the department appraisals disclose severance damages, state the amount of compensation itemized in accordance with the department's determination of the following elements of damage:

A. The highest and best use of the property at the date of taking;

B. The highest and best use of the property remaining after the taking;

C. The fair market value of the property before the taking;

D. The fair market value of the property after the taking;

E. The gross damage, showing separately:

(1) The fair market value of the real property taken; and

(2) Severance damages including the impairment or destruction of facilities and structures; [1981, c. 470, Pt. A, §126 (AMD).]

F. Special benefits, accruing to the remaining property by reason of the public improvement for which part of the property is taken, to be set off against severance damages; [1975, c. 431, §4 (AMD).]

G. The net damage showing separately:

(1) The fair market value of the real property taken;

(2) The amount of severance damages in excess of special benefits; and

(3) The offering price; [1997, c. 272, §2 (AMD).]

H. If the offer is not acceptable and the State cannot negotiate an agreement on the amount of just compensation within 60 days from the date of taking, the owner may apply to the department within said 60 days and have the matter referred to the State Claims Commission for assessment of the damage. Acceptance and cashing this check will not jeopardize negotiation and will not be construed as acceptance of the offer; and [1987, c. 395, Pt. A, §94 (AMD).]

I. Enclosed Check No.: ...... Amount: $ .......

[ 1997, c. 272, §2 (AMD) .]

3. Compensation not involving severance damage. Where the department appraisals disclose no severance damages, state the amount of compensation itemized in accordance with the department's determination of the following elements of damage:

A. The highest and best use of the property at the date of taking;

C. The fair market value of the real property taken as of the date of taking; [1975, c. 431, §7 (AMD).]

E. Offering price; [1975, c. 431, §9 (RPR).]

F. The check represents the State's offer of just compensation. If the offer is not acceptable and the State cannot negotiate an agreement on the amount of just compensation within 60 days from the date of taking, the owner may apply to the department within the 60 days and have the matter referred to the State Claims Commission for assessment of the damage. Acceptance and cashing this check will not jeopardize negotiation and will not be construed as acceptance of the offer; and [1997, c. 272, §2 (AMD).]

G. Enclosed Check No.: ...... Amount: $ .......

[ 1997, c. 272, §2 (AMD) .]

4. Compensation in cases involving the facilities of a public utility. Where the condemnation involves the taking of established rights and facilities owned by a public utility and located outside of an established highway right-of-way, no statement by the department as provided above may be sent to the public utility concerned. In any negotiations for an agreement with such public utility with regard to such rights and facilities, the department shall consider, without being limited to, the following elements of damage:

A. Relocation costs, which must include the cost of acquisition of substitute rights and the cost of establishing either existing or substitute facilities in a new location; [1997, c. 272, §2 (AMD).]

B. The salvage value of facilities removed;

C. Cost of removal; and [1981, c. 470, Pt. A, §129 (AMD).]

D. The value of betterments where the function of the substitute facilities exceeds the function of the replaced facilities. [1981, c. 470, Pt. A, §129 (AMD).]

[ 1997, c. 272, §2 (AMD) .]

Service of the notice of condemnation with a copy of the plan, check and the statement by the department must be made by registered or certified mail or by personal service as required for service of a summons on a complaint in the Superior Court. A notice describing the condemnation must be published once in a newspaper of general circulation in the county where the property is located and such publication constitutes service on any unknown owner or owners or other persons who may have or claim an interest in the property. The notice must consist of an area map depicting the general location of the property interests to be condemned and such other information as the department determines will sufficiently identify the area in which the property interests are to be taken; an informative summary listing the parcel or item numbers to be condemned, the name of the apparent owner or owners of record of the property interests, the estimated areas to be condemned and the nature of the interests to be condemned; and a location at which the complete notice of layout and taking may be examined. [1997, c. 272, §2 (AMD).]

If such owner is a person under the age of 18 years, or an incompetent person, the commission shall cause such notice and check to be served upon the legal guardian of such person or incompetent. If there is no such guardian, then the department shall apply to the judge of probate for the county wherein the property is situated, briefly stating the facts and requesting the appointment of a guardian. The reasonable fee of such guardian as approved by the court must be paid by the department. [1997, c. 272, §2 (AMD).]

In case there is a mortgage, tax lien of record or other encumbrance covering any of said land, a copy of the notice of condemnation must be sent forthwith by registered or certified mail to the holder of record of said mortgage, tax lien or other encumbrance addressed to the holder's office or place of abode if known, otherwise to the office, abode or address as set forth in said record. [1997, c. 272, §2 (AMD).]

The recording of the notice of condemnation is the date of taking and vests title to the property therein described in the State in fee simple or such lesser state as is specified in the notice of condemnation. Within one year after the completion of the project for which the land is taken, the department shall file a plan for recording in the registry of deeds for the county or registry district where the land is located. [1997, c. 272, §2 (AMD).]

If a condemnation proceeding is instituted and then abandoned, the owner of any right, title or interest in any real property included in said proceeding must be reimbursed by the department for reasonable attorney, appraisal and engineering fees, actually incurred because of the condemnation proceedings. [1997, c. 272, §2 (AMD).]

SECTION HISTORY

1965, c. 297, §§1-4 (AMD). 1965, c. 492, §2 (AMD). 1969, c. 433, §58 (AMD). 1971, c. 333, §3 (AMD). 1971, c. 593, §22 (AMD). 1971, c. 598, §46 (AMD). 1975, c. 431, §§4-9 (AMD). 1975, c. 771, §§237,238 (AMD). 1981, c. 470, §§A124-A129 (AMD). 1987, c. 395, §§A94,A95 (AMD). 1997, c. 272, §2 (AMD).



23 §154-A. Fair market value adjustment

Any decrease or increase in the fair market value of real property prior to the date of valuation caused by the public improvement for which such property is acquired, or by the likelihood that the property would be acquired for such improvement, other than that due to physical deterioration within the reasonable control of the owner, will be disregarded in determining just compensation for the property. [1971, c. 333, §4 (NEW).]

SECTION HISTORY

1971, c. 333, §4 (NEW).



23 §154-B. Coercive action

In no event shall the department either advance the time of condemnation, or defer negotiations or condemnation or take any other action coercive in nature, in order to compel an agreement on the price to be paid for property or property rights. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 333, §4 (NEW). 1971, c. 593, §22 (AMD).



23 §154-C. Uneconomic remnants

If the acquisition of only a portion of a property would leave the owner of record with an uneconomic remnant the department may, or at the request of the owner shall, acquire by purchase or condemnation the entire property. An uneconomic remnant is a parcel of real property in which the owner would be left with an interest which the department has determined has little or no value or utility to the owner. [1989, c. 208, §2 (RPR).]

SECTION HISTORY

1971, c. 333, §4 (NEW). 1971, c. 593, §22 (AMD). 1989, c. 208, §2 (RPR).



23 §154-D. Notice to vacate

No person lawfully occupying real property shall be required to move from a dwelling or move his business or farm operation without at least 90 days written notice from the department of the date by which such move is required. [1971, c. 593, §22 (AMD).]

Any person displaced by a taking or acquisition who remains in occupancy after the date of acquisition may be required to pay compensation from the date of the acquisition. The compensation paid by the displaced person may not exceed fair rental value of the property based on short-term occupancy. If the displaced person and the department cannot reach agreement as to equivalent of fair rental value for the initial 90-day period after acquisition, each may apply to the State Claims Commission in writing for such a determination. The State Claims Commission's jurisdiction to determine the fair rental value is limited solely to the initial 90-day period. Any compensation to be paid by the displaced person after the initial 90-day period must be determined solely by the department. [1999, c. 753, §2 (AMD).]

SECTION HISTORY

1971, c. 333, §4 (NEW). 1971, c. 593, §22 (AMD). 1983, c. 272, (AMD). 1987, c. 395, §A96 (AMD). 1999, c. 753, §2 (AMD).



23 §154-E. Improvement

Payment to tenants of record shall be made by the department pursuant to this section for any building, structure or other improvement which is owned by the tenant. The tenant shall be paid the fair market value which the building, structure or improvement contributes to the fair market value of the real property to be acquired, or its salvage value, whichever is greater. No payment may be made unless, prior to condemnation, the owner of the land involved disclaims in writing to the department all interest in the tenant's improvement, and the department determines that the improvement qualifies for payment. In consideration for any such payment, the tenant shall assign, transfer and release to the department all rights, title, and interest in and to the improvements. The department shall not make any payment under this section which it determines would result in duplication of any payment otherwise authorized by this Title. [1989, c. 208, §3 (RPR).]

For the purpose of determining the just compensation to be paid for any acquired building, structure or other improvement, that building, structure or other improvement shall be deemed to be part of the real property, notwithstanding the right or obligation of a tenant, as against the owner of any other interest in the real property, to remove that building, structure or improvement at the expiration of the term of the lease. [1989, c. 208, §3 (RPR).]

Nothing in this section may be construed to deprive the tenant of any rights to reject payment under this section and to obtain payment for the property interests in accordance with applicable law other than this section. [1989, c. 208, §3 (NEW).]

SECTION HISTORY

1971, c. 333, §4 (NEW). 1989, c. 208, §3 (RPR).



23 §154-F. Special benefits

In determining just compensation where special benefits are found, the owner or owners of record shall be compensated at least for the fair market value of the property and any rights or interest therein taken. [1975, c. 431, §9-A (NEW).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1975, c. 431, §§9-A (NEW).



23 §155. Negotiation

The department shall have 60 days from the date of taking within which to negotiate with the owner or owners of record for an agreement as to the amount of just compensation. If within that time the owner rejects the State's offer of just compensation, such owner may apply to the department and have the matter referred to the State Claims Commission for assessment of the damage. If, at the expiration of that time, no such agreement for just compensation has been made, the department shall immediately file a petition with the State Claims Commission setting forth the pertinent facts including the names and addresses of the owner or owners of record and the holders of any mortgages, tax liens or other encumbrances, a copy of the notice of condemnation, the statement of the department and a plan of the property involved as served upon the owner or owners of record in accordance with section 154 and requesting a hearing and an award of just compensation. [1987, c. 395, Pt. A, §97 (AMD).]

SECTION HISTORY

1965, c. 297, §5 (AMD). 1975, c. 771, §239 (AMD). 1987, c. 395, §A97 (AMD).



23 §156. Hearing before board

The State Claims Commission shall immediately enter the petition of the department upon its docket and assign a date for hearing at the earliest possible date. The chairman of the board shall assign no more than 3 members of the board for hearings, one of whom shall be an appraiser and one an attorney at law. Notice of the time and place for the hearing shall be mailed by registered or certified mail to the department and to the owner or owners of record and to the holders of any mortgage, tax lien or any other encumbrance on the property involved at least 14 days before the date of the hearing. In the event the notice required is returned to the State Claims Commission marked "refused" or "unclaimed" by the United States post office, the State Claims Commission may, at its option, reschedule the hearing by giving the notice required in this paragraph, or it may cause the matter to be heard on the day originally scheduled by causing service to be made upon the party not served by certified or registered mail in a manner allowed for service of a summons on a complaint in the Superior Court, which notice shall be served at least 5 days before the originally scheduled hearing. The hearing shall be held in quarters suitable for a full presentation of all evidence and located as conveniently as possible for all interested parties in the county where the land is situated. Before making an award, the State Claims Commission shall view the property involved with or without the presence of the interested parties, but it shall first notify the interested parties of the time when it will view the property. The department shall be represented at the hearing and may present in open hearing evidence as to title, engineering maps and data, and its opinion, evidence and appraisal or appraisals as to the fair market value of the property involved before and after the taking. In all matters where a verbatim record of the proceedings is made by an official board reporter, a transcript of the same shall be furnished to the interested parties, upon request, and upon payment of a reasonable charge for transcribing and preparing such record. In making its award, the State Claims Commission shall not be limited by the range of testimony produced before it but may reach its decision on the basis of the view, the testimony and its own judgment. The State Claims Commission may continue a hearing from time to time for cause shown or by agreement of parties; and where such continuance is made at the request of the landowner, may require that interest be waived for the period of the continuance. [1987, c. 395, Pt. A, §98 (AMD).]

As promptly as possible after the conclusion of the hearing, the State Claims Commission shall make an award in writing specifying: [1987, c. 395, Pt. A, §98 (AMD).]

1. Owners and encumbrances. The owner or owners of record and the holder of any mortgage, tax lien or other encumbrance of record;

[ 1965, c. 297, §6 (AMD) .]

2. Nature of interest taken. The nature of the interest taken;

3. Commission's decision on elements of damage. The State Claims Commission's decision as to each of the elements of damage listed in section 154, subsection 2 or 3, or the elements of damage as set forth in section 154, subsection 4, and such other elements of damage as are legally compensable;

[ 1987, c. 395, Pt. A, §98 (AMD) .]

4. Gross damage. The gross damage which shall be the net damage not including interest;

[ 1965, c. 297, §7 (RPR) .]

5. Net amount of award. The net amount of the award which shall be the net damage less the amount paid the owner or owners at the date of taking;

[ 1965, c. 297, §8 (NEW) .]

6. Interest on award. The interest, if any, due on the net amount of the award from the date of taking to the date of the award;

[ 1965, c. 297, §8 (NEW) .]

7. Award. The award which shall be the net damage, less the amount paid the owner or owners at the date of taking plus interest on the net amount of the award; and

[ 1981, c. 470, Pt. A, §130 (AMD) .]

8. Withholding. The withholding, if any, authorized pursuant to section 244-A, subsection 4.

[ 1973, c. 22, §1 (NEW) .]

No interest may be allowed on so much of the net damage that has been paid to the owner or owners. [1991, c. 684, §2 (RPR).]

An attested copy of each award must be sent immediately to the Department of Transportation and to the party or parties named in the award. The State Claims Commission shall state by letter sent to all parties the date it issues its decision of the award. If no appeal is taken within 30 days of the date of issuance of the commission award pursuant to section 157, the Department of Transportation shall, within 60 days from the date of issuance of the commission award, pay the awarded amount to the party or parties named in the award. [2009, c. 265, §3 (AFF); 2009, c. 265, §1 (RPR).]

Service as required by this section must be made in the manner prescribed by Rule 5 of the Maine Rules of Civil Procedure. [1991, c. 684, §3 (RPR).]

Upon certification by the Department of Transportation that after due diligence the address of owners of record can not be determined or when the State Claims Commission notice by mail is returned to the commission unclaimed or unknown or where personal service can not be made, the chair of the commission may order service by publication. Notice of the time and place of the review and hearing must be published once in a newspaper of general circulation in the county in which the subject property is located. The commission shall then proceed with the hearing as in other cases and the appeal provisions must be available to the Department of Transportation and the record owner or owners, or any one of them, who appears and makes application for appeal pursuant to section 157. [1991, c. 684, §4 (AMD).]

The chair of the State Claims Commission may appoint a guardian ad litem to protect the interest and rights of any minor or incompetent persons notified under this section and determine and set reasonable compensation for that guardian ad litem. This compensation must be paid by the Department of Transportation. [1991, c. 684, §5 (NEW).]

After the appeal period from the decree of the State Claims Commission or a judgment of any court has expired, any sum of money directed by a decree of the commission or by a judgment of any court to be paid over that remains unclaimed for 60 days must be disposed of consistent with Title 33, chapter 41. [1997, c. 508, Pt. A, §3 (AFF); 1997, c. 508, Pt. B, §5 (AMD).]

Notwithstanding Title 1, section 302, this section applies to all actions and proceedings pending on September 14, 1979. [1991, c. 684, §7 (AMD).]

SECTION HISTORY

1965, c. 297, §§6-9 (AMD). 1965, c. 473, §§2,3 (AMD). 1971, c. 593, §22 (AMD). 1973, c. 22, §1 (AMD). 1973, c. 686, §2 (AMD). 1975, c. 771, §§240-245 (AMD). 1977, c. 78, §157 (AMD). 1979, c. 487, §§2-5 (AMD). 1981, c. 470, §A130 (AMD). 1987, c. 395, §A98 (AMD). 1991, c. 684, §§2-7 (AMD). 1997, c. 508, §B5 (AMD). 1997, c. 508, §A3 (AFF). 2009, c. 265, §1 (AMD). 2009, c. 265, §3 (AFF).



23 §157. Appeals

The Department of Transportation or any party or parties aggrieved by an award by the State Claims Commission may appeal to the Superior Court in the county where the land is situated within 30 days from the date of issuance of the commission award. This appeal is de novo and is taken by filing a complaint setting forth substantially the facts upon which the case will be tried like other civil cases. The party appealing must provide a copy of the complaint to be filed in the Superior Court to the other party or parties within the same 30 days. [2009, c. 265, §2 (AMD); 2009, c. 265, §3 (AFF).]

The court shall determine the same by a verdict of its jury or, if all parties agree, by the court without a jury or by a referee or referees and shall render judgment for just compensation, with interest where such is due, and for costs in favor of the party entitled thereto; except that if the department appeals and if the department does not prevail, interest where such is due and costs shall be paid by the department and the owner or owners shall be reimbursed by the department for a reasonable attorney's fee. [1971, c. 593, §22 (AMD).]

If either the owner or owners of record or the department appeal and the just compensation finally awarded, exclusive of interest, is less than the gross damage determined by the State Claims Commission, exclusive of any interest allowed, then the court shall give judgment in favor of the department for the excess of the gross damage determined by the State Claims Commission, inclusive of interest, over the final award and for its costs from the time of appeal. Execution may be issued on such judgment. [1987, c. 395, Pt. A, §99 (AMD).]

If either the owner or owners of record or the department appeal and the just compensation finally awarded, exclusive of interest, is not less than the gross damage determined by the State Claims Commission, exclusive of any interest allowed, then the court shall give judgment to the owner or owners for the amount in which the final award is in excess of the amount paid the owner or owners and for interest on such excess from the date of taking and for costs from the time of appeal. The clerk shall certify the final judgment of the court to the department, which shall enter the same of record and order the same to be paid by the Treasurer of State. The judgment and certificate of judgment shall specify the withholding, if any, authorized pursuant to section 244-A, subsection 4. [1991, c. 684, §9 (AMD).]

In case of the decease of any person entitled to claim damages under this subchapter, the heirs, executors, administrators or assigns of such person shall have the right to prosecute the appeal provided for in this section under the same conditions and limitations as the original owner had, and may be substituted for the appellant in any proceedings commenced by said appellant. In case any landowner assigns, transfers or sells his right to claim damages, his assignee, transferee or vendee shall have the same rights as above set forth.

SECTION HISTORY

1965, c. 297, §10 (AMD). 1967, c. 436, (AMD). 1971, c. 593, §22 (AMD). 1973, c. 22, §2 (AMD). 1975, c. 771, §246 (AMD). 1987, c. 395, §A99 (AMD). 1991, c. 684, §§8,9 (AMD). 2009, c. 265, §2 (AMD). 2009, c. 265, §3 (AFF).



23 §158. Withdrawal of money deposited (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1975, c. 771, §247 (AMD). 1981, c. 470, §A131 (AMD). 1983, c. 266, (RPR). 1987, c. 395, §A100 (AMD). 1991, c. 684, §10 (RP).



23 §159. Interpleader

If difficult questions of law should arise before the State Claims Commission as to entitlement to or apportionment of just compensation, then it is authorized to make a blanket award to all parties interested. If no appeal is taken and no agreement is reached by the parties named in the award within 60 days from the date of such award, the State Claims Commission shall certify the facts and legal questions to the department. The department shall then interplead the parties named in the award by a complaint filed in the Superior Court in the county wherein the land is situated and shall pay in the amount of the award to the clerk of courts of the county to be paid in accordance with the court's order. For purposes of this section, the department shall be acting to prevent double or multiple liability. [1989, c. 502, Pt. A, §88 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1975, c. 771, §248 (AMD). 1987, c. 395, §A101 (AMD). 1989, c. 502, §A88 (AMD).



23 §160. Property management

Any property taken or acquired for highway purposes may be leased, let or rented by the department to a displaced person pending advantageous use for highway purposes. The department may renovate and maintain property pending such advantageous use. The proceeds from leasing, letting or renting such property shall be credited to the fund from which payment was made for the acquisition. The consideration paid by the tenant for occupancy shall not exceed the fair rental value of the property based on short-term occupation. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 333, §5 (NEW). 1971, c. 593, §22 (AMD).



23 §161. Incidental expense payments

1. Reimbursement. The department, as soon as practicable after the date of payment of just compensation, shall reimburse the owner from whom land or rights in land were acquired for highway purposes, to the extent the department deems fair and reasonable, for expenses such owner necessarily incurred for:

A. Recording fees, transfer taxes and similar expenses, if any, incidental to conveying such property to the State; [1971, c. 333, §5 (NEW).]

B. Penalty costs for prepayment of any preexisting recorded mortgage entered into in good faith encumbering such real property; and [1971, c. 333, §5 (NEW).]

C. The pro rata portion of real property taxes paid which are allowable to a period subsequent to the date of vesting title in the State, or the effective date of possession of such real property by the State, whichever is earlier. [1971, c. 333, §5 (NEW).]

[ 1971, c. 593, §22 (AMD) .]

2. Determination. Any determination by the department in the administration of this section shall be final and nothing herein shall be construed to give any person a cause of action in the State Claims Commission or the Superior Court.

[ 1987, c. 395, Pt. A, §102 (AMD) .]

SECTION HISTORY

1971, c. 333, §5 (NEW). 1971, c. 593, §22 (AMD). 1981, c. 470, §A132 (AMD). 1987, c. 395, §A102 (AMD).






Subchapter 4: CHIEF ENGINEER

23 §201. Appointment

The commissioner shall, subject to the Civil Service Law, appoint a civil engineer as chief engineer. [1985, c. 785, Pt. B, §103 (AMD).]

SECTION HISTORY

1971, c. 593, §6 (RPR). 1981, c. 45, §1 (AMD). 1985, c. 785, §B103 (AMD).






Subchapter 5: RELOCATION ASSISTANCE

23 §211. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 207, §1 (NEW). 1971, c. 333, §6 (RP).



23 §212. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 207, §1 (NEW). 1971, c. 333, §6 (RP).



23 §213. Relocation advisory assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 207, §1 (NEW). 1971, c. 333, §6 (RP).



23 §214. Relocation payments (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 207, §1 (NEW). 1971, c. 333, §6 (RP).



23 §215. Replacement housing allowance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 207, §1 (NEW). 1971, c. 333, §6 (RP).



23 §216. Transfer expense allowance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 207, §1 (NEW). 1971, c. 333, §6 (RP).



23 §217. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 207, §1 (NEW). 1971, c. 333, §6 (RP).



23 §218. Hardship (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 207, §1 (NEW). 1971, c. 333, §6 (RP).



23 §219. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 207, §1 (NEW). 1971, c. 333, §6 (RP).



23 §220. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 207, §1 (NEW). 1971, c. 333, §6 (RP).



23 §221. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 207, §1 (NEW). 1971, c. 333, §6 (RP).



23 §222. Property management (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 207, §1 (NEW). 1971, c. 333, §6 (RP).






Subchapter 6: SCENIC HIGHWAY BOARD

23 §231. Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 453, §1 (NEW). 1971, c. 593, §7 (RP).



23 §232. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 453, §1 (NEW). 1971, c. 593, §7 (RP).



23 §233. Scenic Highway Board (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 453, §1 (NEW). 1971, c. 593, §7 (RP).



23 §234. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 453, §1 (NEW). 1971, c. 593, §7 (RP).



23 §235. Responsibilities of State Highway Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 453, §1 (NEW). 1971, c. 593, §7 (RP).






Subchapter 7: RELOCATION ASSISTANCE

23 §241. Purpose

The prompt and equitable relocation and reestablishment of persons, businesses, farm operations and nonprofit organizations displaced as a result of state or state aid highway projects are necessary to insure that a few individuals do not suffer disproportionate injuries as a result of programs designed for the benefit of the public as a whole. Relocation payments and advisory assistance are to be made available to all persons so displaced in accordance with this subchapter. [1981, c. 470, Pt. A, §133 (AMD).]

SECTION HISTORY

1971, c. 333, §1 (NEW). 1981, c. 470, §A133 (AMD).



23 §242. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §158 (AMD).]

1. Average annual net earnings.

[ 1989, c. 208, §§4, 21 (RP) .]

2. Business. "Business" shall mean any lawful activity, excepting a farm operation conducted primarily:

A. For the purchase, sale, lease and rental of personal and real property and for the manufacture, processing or marketing of products, commodities or any other personal property; [1971, c. 333, §1 (NEW).]

B. For the sale of services to the public; or [1971, c. 333, §1 (NEW).]

C. By a nonprofit organization; or [1971, c. 333, §1 (NEW).]

D. Solely for the purposes of section 244, for assisting in the purchase, sale, resale, manufacture, processing or marketing of products, commodities, personal property or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted. [1971, c. 333, §1 (NEW).]

[ 1971, c. 333, §1 (NEW) .]

2-A. Comparable replacement dwelling. "Comparable replacement dwelling" means any dwelling that is:

A. Decent, safe and sanitary; [1989, c. 208, §§5, 21 (NEW).]

B. Adequate in size to accommodate the occupants; [1989, c. 208, §§5, 21 (NEW).]

C. Within the financial means of the displaced person; [1989, c. 208, §§5, 21 (NEW).]

D. Functionally equivalent to the displacement dwelling; [1989, c. 208, §§5, 21 (NEW).]

E. In an area not subject to unreasonably adverse environmental conditions; and [1989, c. 208, §§5, 21 (NEW).]

F. In a location generally not less desirable than the location of the displaced person's dwelling with respect to public utilities, facilities, services, and the displaced person's place of employment. [1989, c. 208, §§5, 21 (NEW).]

[ 1989, c. 208, §§5, 21 (NEW) .]

2-B. Department. "Department" means the Department of Transportation.

[ 1989, c. 208, §§5, 21 (NEW) .]

3. Displaced person. "Displaced person" is defined as follows.

A. "Displaced person" means:

(1) Any person who moves from real property or moves that person's personal property from real property:

(a) As a direct result of a written notice of intent to acquire or the acquisition of that real property in whole or in part for a program or project undertaken by the department; or

(b) On which the person is a residential tenant or conducts a small business, a farm operation or a business defined in subsection 2, as a direct result of rehabilitation, demolition or such other displacing activity as the department prescribes under a program or project undertaken by the department in any case in which the department determines that the displacement is permanent; and

(2) Solely for the purposes of section 243 and section 244, subsections 1 and 2, any person who moves from real property or moves that person's personal property from real property:

(a) As a direct result of a written notice of intent to acquire or the acquisition of other real property, in whole or in part, on which the person conducts a business or farm operation, for a program or project undertaken by the department; or

(b) As a direct result of rehabilitation, demolition or such other displacing activity as the department prescribes of other real property on which the person conducts a business or a farm operation, under a program or project undertaken by the department where the department determines that the displacement is permanent. [1989, c. 208, §§6, 21 (NEW).]

B. "Displaced person" does not include:

(1) A person who has been determined, according to criteria established by the department, either to be unlawfully occupying the displacement dwelling or to have occupied the dwelling for the purpose of obtaining assistance under this subchapter; and

(2) In any case in which the department acquires property for a program or project, any person, other than a person who was an occupant of the property at the time it was acquired, who occupies such property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project. [1989, c. 208, §§6, 21 (NEW).]

[ 1989, c. 208, §§6, 21 (RPR) .]

4. Existing patronage. "Existing patronage" means either the volume of clientele or the annual net earnings for the 2 taxable years immediately prior to the taxable year in which the business was displaced.

[ 1989, c. 208, §§7, 21 (RPR) .]

5. Farm operation. "Farm operation" shall mean any activity conducted solely or primarily for the production of one or more agricultural products or commodities, including timber, for sale or home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.

[ 1971, c. 333, §1 (NEW) .]

6. Federal agency. "Federal agency" shall mean any department, agency or instrumentality in the executive branch of the Federal Government, except the National Capitol Housing Authority, any wholly-owned government corporation, except the District of Columbia Redevelopment Land Agency, and the Architect of the Capitol, the Federal Reserve Banks and branches thereof.

[ 1971, c. 333, §1 (NEW) .]

7. Mortgage. "Mortgage" shall mean such classes of liens as are commonly given to secure advances on, or the unpaid purchase price of, real property, under the laws of this State, together with the credit instruments, if any, secured thereby.

[ 1971, c. 333, §1 (NEW) .]

8. Person. "Person" shall mean any individual, partnership, corporation or association.

[ 1971, c. 333, §1 (NEW) .]

9. Program or project. "Program or project" means any highway construction or related activity undertaken by the Department of Transportation on a state or state-aid highway and any other activity undertaken and authorized by law to be carried out by the department.

[ 1989, c. 208, §§8, 21 (AMD) .]

9-A. Small business. "Small business" means any business having fewer than 500 employees working at the site being acquired or permanently displaced by a program or project.

[ 1989, c. 208, §§9, 21 (NEW); 1989, c. 866, Pt. B, §1 (AMD); 1989, c. 866, Pt. B, §26 (AFF) .]

10. State agency. "State agency" means any department, agency or instrumentality of this State or any political subdivision of this State, any department, agency or instrumentality of 2 or more states, or 2 more political subdivisions of the State or states and any person who has the authority to acquire property by eminent domain under state law.

[ 1989, c. 208, §§10, 21 (AMD) .]

SECTION HISTORY

1971, c. 333, §1 (NEW). 1971, c. 593, §22 (AMD). 1973, c. 625, §129 (AMD). 1979, c. 541, §A158 (AMD). 1989, c. 208, §§4-10,21 (AMD). 1989, c. 866, §§B1,26 (AMD).



23 §243. Relocation assistance advisory services

1. Relocation assistance advisory program. Whenever the acquisition of real property for a department program or project will result in the displacement of any person, the department shall provide a relocation assistance advisory program for displaced persons which shall offer the services described in subsection 2. If the department determines that any person occupying property immediately adjacent to the real property acquired is caused substantial economic injury because of the acquisition, the department may offer the person relocation advisory services under the program.

[ 1989, c. 208, §§11, 21 (AMD) .]

2. Program to include. Each relocation assistance advisory program required by subsection 1 shall include such measures, facilities or services as may be necessary or appropriate in order to:

A. Determine and make timely recommendations on the needs and preferences, if any, of displaced persons, for relocation assistance; [1989, c. 208, §§11, 21 (AMD).]

B. Provide current and continuing information on the availability, sales prices and rental charges of comparable replacement dwellings for displaced homeowners and tenants, and of comparable commercial properties and on suitable locations for displaced businesses and farm operations; [1989, c. 208, §§11, 21 (AMD).]

C. Assure that, within a reasonable period of time, prior to displacement there will be available, to the extent that can reasonably be accomplished, in areas not generally less desirable in regard to public utilities and public and commercial facilities and at rents or prices within the financial means of the families and individuals displaced, decent, safe and sanitary dwellings, equal in number to the number of and available to the displaced persons who require these dwellings and reasonably accessible to their places of employment; [1989, c. 208, §§11, 21 (AMD).]

D. Assist a person displaced from that person's business or farm operation in obtaining and becoming established in a suitable replacement location; [1989, c. 208, §§11, 21 (AMD).]

E. Supply information concerning federal, state and local programs, which may be of assistance to displaced persons, and supply technical assistance to persons in applying for assistance under these programs; and [1989, c. 208, §§11, 21 (AMD).]

F. Provide other advisory services to displaced persons in order to minimize hardships to such persons in adjusting to relocation. [1971, c. 333, §1 (NEW).]

[ 1989, c. 208, §§11, 21 (AMD) .]

3. Coordination. The department shall coordinate relocation activities with project work, and other planned or proposed federal, state or local agency actions in the community or nearby areas which may affect the efficient and effective carrying out of relocation assistance programs.

[ 1989, c. 208, §§11, 21 (AMD) .]

4. Renter eligibility. Notwithstanding section 242, subsection 3, paragraph B, subparagraph(2), in any case in which the department acquires property for a program or project, any person who occupies that property on a rental basis for a short term or for a period subject to termination when the property is needed for the program or project shall be eligible for advisory services to the extent determined by the department.

[ 1989, c. 208, §§11, 21 (NEW) .]

SECTION HISTORY

1971, c. 333, §1 (NEW). 1971, c. 593, §22 (AMD). 1973, c. 625, §130 (AMD). 1989, c. 208, §§11,21 (AMD).



23 §244. Moving and related expenses

1. Payments. Whenever a program or project to be undertaken by the department will result in the displacement of any person, the department shall make a payment to any displaced person, upon proper application on forms approved by the department, for:

A. Actual reasonable expenses in moving that person, that person's family, business, farm operation or other personal property; [1989, c. 208, §§12, 21 (AMD).]

B. Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the department; [1989, c. 208, §§12, 21 (AMD).]

C. Actual reasonable expenses, but not to exceed $2,500, in searching for a replacement business or farm; and [2005, c. 642, §1 (AMD).]

D. Actual reasonable expenses necessary to reestablish a displaced farm, nonprofit organization or small business at its new site, in accordance with criteria to be established by the department, but not to exceed $20,000. [2005, c. 642, §2 (AMD).]

[ 2005, c. 642, §§1, 2 (AMD) .]

2. Fixed payments for residential displacements. Any displaced person eligible for payments under subsection 1 who is displaced from a dwelling and who elects to accept the payments authorized by this subsection in lieu of the payments authorized by subsection 1 may receive a moving expense and dislocation allowance, which shall be determined according to a schedule established by the department.

[ 1989, c. 208, §§12, 21 (AMD) .]

3. Fixed payments for business or farm displacements. Any displaced person eligible for payments under subsection 1 who is displaced from that person's place of business or farm operation and who is eligible under criteria established by the department may elect to accept the payment authorized by this subsection in lieu of the payment authorized by subsection 1. The payment consists of a fixed payment in an amount to be determined according to criteria established by the department, except that any such payment may not be less than $1,000 nor more than $100,000. A person whose sole business at the displacement dwelling is the rental of property to others does not qualify for a payment under this subsection. In the case of a business no payment may be made under this subsection unless the department is satisfied that the business:

A. Cannot be relocated without a substantial loss of its existing patronage; and [1989, c. 208, §§12, 21 (AMD).]

B. Is not part of a commercial enterprise having more than 3 other establishments not being acquired by the department that are engaged in the same or similar business. [2005, c. 642, §3 (AMD).]

[ 2005, c. 642, §3 (AMD) .]

SECTION HISTORY

1971, c. 333, §1 (NEW). 1971, c. 593, §22 (AMD). 1973, c. 625, §131 (AMD). 1989, c. 208, §§12,21 (AMD). 2005, c. 642, §§1-3 (AMD).



23 §244-A. Replacement housing for home owner

1. Owner. In addition to payments otherwise authorized, the department shall make an additional payment not in excess of $22,500 to any displaced person who is displaced from a dwelling actually owned and occupied by the displaced person for not less than 180 days prior to the initiation of negotiations for the acquisition of the property. The additional payment shall include the following elements:

A. The amount, if any, which when added to the acquisition cost of the dwelling acquired by the department equals the reasonable cost of a comparable replacement dwelling. All determinations required to carry out this paragraph shall be made in accordance with standards established by the department; [1989, c. 208, §§13, 21 (AMD).]

B. The amount, if any, which will compensate the displaced person for any increased interest costs and other debt service costs which that person is required to pay for financing the acquisition of any such comparable replacement dwelling. The amount shall be paid only if the dwelling acquired by the department was encumbered by a bona fide mortgage which was a valid lien on the dwelling for not less than 180 days prior to the initiation of negotiations for the acquisition of that dwelling. In calculating the amount to be paid under this section, increased interest costs and other debt service costs shall be reduced to discounted present value. The payment shall be an amount which will reduce the mortgage balance on the replacement dwelling to an amount which could be amortized with the same monthly payment for principal and interest as that for the mortgage on the displaced dwelling; and [1989, c. 208, §§13, 21 (AMD).]

C. Reasonable expenses incurred by the displaced person for evidence of title, recording fees and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses. [1989, c. 208, §§13, 21 (AMD).]

[ 1989, c. 208, §§13, 21 (AMD) .]

2. Replacement dwelling. The additional payment authorized by subsection 1 shall be made only to a displaced person who purchases and occupies a replacement dwelling which is decent, safe and sanitary not later than the end of the one-year period beginning on the date on which the displaced person receives from the department final payment of all costs of the acquired dwelling, or the date on which the department meets its obligation under section 244-C, whichever is later, except that the department may extend the period for good cause. If the period is extended, the payment under this section shall be based on the costs of relocating the person to a comparable replacement dwelling within one year of the date otherwise designated in this subsection.

[ 1989, c. 208, §§14, 21 (AMD) .]

3. Mortgage insurance. The department is authorized to negotiate with any federal agency for any mortgage insurance protection available to a displaced person to insure any mortgage on a comparable replacement dwelling executed by a displaced person assisted under this section.

[ 1971, c. 593, §22 (AMD) .]

4. Advance payments. The additional payment authorized by subsection 1 may be made to the displaced person while determination of the acquisition cost of the dwelling is either unsettled or is pending before the State Claims Commission or the Superior Court. Such a payment is not authorized until and unless an agreement between the Department of Transportation and the displaced person is signed which shall authorize withholding from any subsequent award by the State Claims Commission or judgment of the court any amount determined from the agreement to be refunded by the displacee to the department by reason of the award or judgment being in excess of the determined net damage and offering price paid pursuant to section 154. A copy of the agreement shall be filed with the State Claims Commission with the petition or within 10 days after it is signed if the petition is already filed and a copy shall be filed in any subsequent case appealed to the Superior Court with the complaint or answer, or both. The State Claims Commission and court shall take judicial notice of the facts set forth in such agreement.

[ 1987, c. 395, Pt. A, §103 (AMD) .]

SECTION HISTORY

1971, c. 333, §1 (NEW). 1971, c. 593, §22 (AMD). 1973, c. 22, §3 (AMD). 1981, c. 470, §§A134,A135 (AMD). 1987, c. 395, §A103 (AMD). 1989, c. 208, §§13,14,21 (AMD).



23 §244-B. Replacement housing for tenants and certain others

In addition to amounts otherwise authorized by this subchapter, the department shall make a payment to or for any displaced person displaced from any dwelling not eligible to receive a payment under section 244-A which dwelling was actually and lawfully occupied by the displaced person for not less than 90 days prior to the initiation of negotiations for acquisition of the dwelling or in any case in which displacement is not a direct result of the acquisition of the dwelling or in such other event as the department prescribes. Payment shall be either: [1989, c. 208, §§15, 21 (AMD).]

1. Lease or rent. The amount necessary to enable the displaced person to lease or rent for a period not to exceed 42 months, a comparable replacement dwelling, but not to exceed $5,250. At the discretion of the department, a payment under this subsection may be made in periodic installments. Computation of a payment under this subsection to a low-income displaced person for a comparable replacement dwelling shall take into account the person's income; or

[ 1989, c. 208, §§15, 21 (AMD) .]

2. Purchase. An amount to be used towards the purchase of a dwelling as follows. Any person eligible for a payment under subsection 1 may elect to apply the payment to a down payment, including incidental expenses described in section 244-A, subsection 1, paragraph C, on the purchase of a decent, safe and sanitary replacement dwelling. The person may, at the discretion of the department, be eligible under this subsection for the maximum payment allowed under subsection 1, except that, in the case of a displaced homeowner who has owned and occupied the displacement dwelling for at least 90 days but not more than 180 days immediately prior to the initiation of negotiations for the acquisition of the dwelling, the payment shall not exceed the payment the person would otherwise have received under section 244-A, subsection 1, paragraph A had the person owned and occupied the displacement dwelling 180 days or more immediately prior to the initiation of negotiations.

[ 1989, c. 208, §§15, 21 (AMD) .]

SECTION HISTORY

1971, c. 333, §1 (NEW). 1971, c. 593, §22 (AMD). 1989, c. 208, §§15,21 (AMD).



23 §244-C. Assurance of availability of housing

1. Expenditures for replacement dwellings. If a program or project undertaken by the department cannot proceed on a timely basis because comparable replacement dwellings are not available, and the department determines that those dwellings cannot otherwise be made available, the department may take such action as is necessary or appropriate to provide dwellings by use of funds authorized for the project. The department may use this section to exceed the maximum amounts which may be paid under sections 244-A and 244-B on a case-by-case basis for good cause as determined in accordance with guidelines that the department issues.

[ 1989, c. 208, §§16, 21 (NEW) .]

2. Availability required. No person may be required to move from a dwelling because of any program or project undertaken by the department unless the department is satisfied that comparable replacement housing is available to that person.

[ 1989, c. 208, §§16, 21 (NEW) .]

3. Exceptions. The department shall assure that a person shall not be required to move from a dwelling unless the person has had a reasonable opportunity to relocate to a comparable replacement dwelling, except in the case of:

A. A major disaster as defined in the United States Disaster Relief Act of 1974, Section 102(2); [1989, c. 208, §§16, 21 (NEW).]

B. A national emergency declared by the President of the United States; or [1989, c. 208, §§16, 21 (NEW).]

C. Any other emergency which requires the person to move immediately from the dwelling because continued occupancy of that dwelling by that person constitutes a substantial danger to the health or safety of that person. [1989, c. 208, §§16, 21 (NEW).]

[ 1989, c. 208, §§16, 21 (NEW) .]

SECTION HISTORY

1989, c. 208, §§16,21 (NEW).



23 §245. Administration

The department shall carry out the functions of this subchapter either with its personnel or through any federal, state or municipal agency having an established organization for conducting relocation assistance programs; and is authorized and empowered to make all contracts and do all things necessary to fulfill the intent and purposes of this subchapter. [1989, c. 208, §§17, 21 (AMD).]

SECTION HISTORY

1971, c. 333, §1 (NEW). 1971, c. 593, §22 (AMD). 1989, c. 208, §§17,21 (AMD).



23 §245-A. Hardship

If the department deems a hardship case exists, it may make any payment authorized by this subchapter in whole or in part to the displaced person affected in advance of moving, conveying or other acquisition of title or possession by the State. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 333, §1 (NEW). 1971, c. 593, §22 (AMD).



23 §245-B. Guidelines and rules

The department may adopt guidelines and procedures, or promulgate rules consistent with this subchapter as it determines necessary or appropriate to carry out this subchapter and to include the standards of "decent, safe and sanitary." [1989, c. 208, §§18, 21 (AMD).]

SECTION HISTORY

1971, c. 333, §1 (NEW). 1971, c. 593, §22 (AMD). 1989, c. 208, §§18,21 (AMD).



23 §246. Appeal

1. State Claims Commission. If the department is unable to negotiate any payment authorized under section 244, subsection 1, paragraph A, or section 244-A, subsection 1, at what it deems to be a reasonable amount, either the department or the displaced person, or both, may apply to the State Claims Commission in writing for a determination and assessment. The proceedings shall then be the same as in condemnation proceedings under subchapter III.

[ 1987, c. 395, Pt. A, §104 (AMD) .]

2. Commissioner of Transportation. Any person aggrieved by a determination as to eligibility for any payment, except those enumerated in subsection 1, authorized by this subchapter may have that person's application reviewed by the commissioner or the commissioner's delegate whose determination shall be final and nothing in this section may be construed to give any person a cause of action in the State Claims Commission or the Superior Court.

[ 1989, c. 208, §§19, 21 (AMD) .]

SECTION HISTORY

1971, c. 333, §1 (NEW). 1971, c. 593, §§22,24 (AMD). 1981, c. 470, §A136 (AMD). 1987, c. 395, §A104 (AMD). 1989, c. 208, §§19,21 (AMD).



23 §247. Limitation

Nothing contained in this subchapter shall be construed as creating in any eminent domain proceeding an element of damages not in existence on the date of enactment hereof. [1971, c. 333, §1 (NEW).]

Any payments authorized under this subchapter and received by a displaced person shall not be considered income for purposes under the Internal Revenue Code, or resources of any recipient of public assistance. [1971, c. 333, §1 (NEW).]

SECTION HISTORY

1971, c. 333, §1 (NEW).









Chapter 5: PARKWAYS AND FREEWAYS

23 §251. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 456, §A72 (RP).



23 §252. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1975, c. 771, §249 (AMD). 1981, c. 456, §A73 (RP).



23 §253. Service roads (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 456, §A74 (RP).



23 §254. Acquisition of land or rights in land (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 456, §A75 (RP).



23 §255. Payment for cost of relocating utility facilities in interstate system

Any utility which is required to move or relocate its facilities under this section from or in any way because of construction needs in building the interstate system under the Federal-Aid Highway Act of 1956 on projects for which the contracts are signed after August 28, 1957 shall be reimbursed for the cost of relocation of such facilities as said cost is defined in said Federal-Aid Highway Act. The department may make rules and regulations for the determination of such cost in conformity with applicable federal rules and regulations under said Act. The department shall have such rights to inspect the books of account of the utility as may be required in determining the reimbursable costs provided in this section. [1971, c. 593, §22 (AMD).]

Whenever the department shall determine that any utility facility which now is, or hereafter may be, located in, over, along or under any way should be moved or relocated because of construction needs in building said interstate system, the utility owning or operating such facility shall relocate or move the same in accordance with an order of the department. If the failure of the utility to move such facility within the time specified in such order should delay the work of the contractor on the project involved, the utility shall be liable to the State for the damages that the State may be required to allow to the contractor under the contract between the State and the contractor for delay in the work caused by the presence of the facility. The utility shall not be liable for such damages if its failure to move shall be for reasons beyond its control. If the department and the utility shall not agree as to the liability of the utility for such damages, either party may appeal to the Superior Court for a determination thereof. Such liability shall not exceed such reimbursable costs as may be determined by the preceding paragraph. [1971, c. 593, §22 (AMD).]

"Utility," as used in this section, means and includes any public utility under the jurisdiction of the Public Utilities Commission and any corporation which owns and operates a telephone or telegraph system or an oil pipe line system and which is subject to the jurisdiction of the Federal Communications Commission or Interstate Commerce Commission and any municipality or any quasi-municipal body operating a utility service such as a fire or police alarm line, street lighting, sewerage or water pipes and any rural electrification cooperative which is subject to Title 35-A, chapter 37, subchapters I, II and III. [1987, c. 141, Pt. B, §17 (AMD).]

The reimbursable costs provided in this section shall be paid from the General Highway Fund operating capital under the direction of the department, and said General Highway Fund operating capital shall be repaid in full for any costs so paid from reimbursements received by the department from the Federal Government on account thereof. At no time shall the amount paid from the general fund operating capital for the purposes of this section exceed the amount of the 90% federal funds to be available for projects in said interstate system under Title 23, United States Code, § 123 to match the state appropriation made for the pertinent biennium. Any appropriation so made, which shall be expended under the direction of the department, shall apply to projects in said interstate system for which contracts are signed prior to June 30th of the 2nd year of said biennium and to the extent of such contracts shall be carried forward and not lapse. [1977, c. 380, Pt. B, §5 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1977, c. 380, §B5 (AMD). 1987, c. 141, §B17 (AMD).



23 §256. Financial assistance program for utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 860, §1 (NEW). 1993, c. 656, §1 (RPR). 2013, c. 36, §6 (RP).






Chapter 7: CONTROLLED ACCESS HIGHWAYS

23 §301. Definition

A controlled access highway is a highway on which, in the interest of safety and efficiency of operation, abutting property owners have no right of direct access and on which the type and location of all access connections are determined and controlled by the department. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §302. Use

The department shall have full power and authority to lay out, establish, acquire, open, construct, improve, maintain, discontinue and regulate the use of controlled access highways within this State in the same manner or manners in which said department may now lay out, establish, acquire, open, construct, improve, maintain, discontinue and regulate the use of highways within the State. The department shall have any and all other additional authority and power relative to such controlled access highways as they now respectively possess relative to highways, including the authority and power to acquire or accept title to the lands or rights of way needed for the same. [1971, c. 593, §22 (AMD).]

In connection with the laying out and establishment of a controlled access highway the department may take in fee or lesser estate, by purchase, gift, devise or by eminent domain under chapters 1 to 19, part or all of any part of land adjoining the highway location which, by reason of such laying out and establishment of a controlled access highway, has been severed from legal access to any public highway. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §303. Easements of access

Where an existing highway has been designated as, or included within, a controlled access highway by said department, existing easements of access may be so extinguished by purchase or by taking under eminent domain, in accordance with any existing method now exercised by said department in purchasing or taking land for highway purposes. Access to such controlled access highway from any existing highway, road or street may be regulated and restricted by the department. Access to any such controlled access highway from any new highway, road or street shall be subject to the consent and approval of the department. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §304. Commercial enterprises prohibited

No commercial enterprise or activity shall be authorized or conducted by the department or any agency or officer of the State within or on the property or right-of-way acquired for any controlled access highway under this chapter, except that the department may permit the erection or installation of electric power, telegraph, telephone or pipe line facilities within the controlled area. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §305. Signs showing service facilities

The location of service, fuel and recreational facilities may be indicated to the users of any controlled access highway by appropriate signs erected within the right-of-way, at or near the junction of such access roads as may be provided. The size, style, specifications and location of such signs shall be determined by the department. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §306. Application of provisions

This chapter does not apply to highways other than those in the state highway system as designated by the department nor to those in the compact or built-up areas of any city or town as defined in Title 29-A, section 2074, subsection 2, except with the approval of the municipal officers of the city or town wherein such compact or built-up area is situated. [1995, c. 65, Pt. A, §61 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1995, c. 65, §A61 (AMD). 1995, c. 65, §§A153,C15 (AFF).



23 §307. Powers as supplementary and additional

This chapter shall be considered supplementary and in addition to any and all other powers now exercised by the department. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).






Chapter 7-A: MAINE TURNPIKE

23 §311. Maine Turnpike Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §D1 (NEW). 1981, c. 595, §2 (RP).



23 §312. Legislative intent (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §D1 (NEW). 1981, c. 595, §2 (RP).



23 §313. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §D1 (NEW). 1981, c. 595, §2 (RP).



23 §314. Powers of the Maine Turnpike Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §D1 (NEW). 1981, c. 595, §2 (RP).



23 §315. Eminent domain (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §D1 (NEW). 1981, c. 595, §2 (RP).



23 §316. Maintenance of turnpike (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §D1 (NEW). 1981, c. 595, §2 (RP).



23 §317. Rates (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §D1 (NEW). 1981, c. 595, §2 (RP).



23 §318. Turnpike revenues (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §D1 (NEW). 1981, c. 595, §2 (RP).






Chapter 8: MAINE TURNPIKE

23 §331. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 658, §2 (NEW). 1981, c. 492, §D2 (RP).



23 §332. Legislative intent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 658, §2 (NEW). 1981, c. 492, §D2 (RP).



23 §333. Administration of the Maine Turnpike (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 658, §2 (NEW). 1981, c. 492, §D2 (RP).



23 §334. Construction and maintenance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 658, §2 (NEW). 1981, c. 492, §D2 (RP).



23 §335. Toll facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 658, §2 (NEW). 1981, c. 492, §D2 (RP).



23 §336. Rates (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 658, §2 (NEW). 1981, c. 492, §D2 (RP).



23 §337. Maine Turnpike account (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 658, §2 (NEW). 1981, c. 456, §A76 (AMD). 1981, c. 492, §D2 (RP). 1981, c. 698, §98 (AMD).



23 §338. Motorist services (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 658, §2 (NEW). 1981, c. 492, §D2 (RP).



23 §339. Exemption from taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 658, §2 (NEW). 1981, c. 492, §D2 (RP).



23 §340. Status of the Maine Turnpike Authority employees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 658, §2 (NEW). 1981, c. 492, §D2 (RP).



23 §341. Bargaining rights of Maine Turnpike Authority employees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 658, §2 (NEW). 1981, c. 492, §D2 (RP).






Chapter 9: BRIDGES

Subchapter 1: GENERAL PROVISIONS

23 §351. Definition of state highway

For the purposes of this section and section 401, state highways are defined to be those highways that have been and may in the future be so designated by the department, in accordance with section 53. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §352. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 581, §1 (RP).



23 §353. Existing contracts, judgments and decisions not affected

Nothing contained in this subchapter and subchapters II and III shall invalidate any existing contract, judgment or decision of any tribunal whereby any bridge is wholly or partly kept in repair or any money is contributed or to be contributed for the purpose of construction or maintenance of any bridge by any individual, firm or corporation.



23 §354. Reconstruction of bridges generally

The department shall have authority to reconstruct any bridge wholly or partly under the control of the State when, in its opinion, such reconstruction is necessary, and the cost of the work shall be paid from any funds available for the construction of bridges. [1979, c. 581, §2 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1979, c. 581, §2 (AMD).



23 §355. Proceedings under general statute

All legal proceedings necessary to carry out any provisions of this subchapter and subchapters II and III shall be had under the general statute.






Subchapter 2: STATE HIGHWAY BRIDGES

23 §401. Construction, reconstruction and improvement

The construction, reconstruction and improvement of all bridges on state highways and all approaches to those bridges are borne wholly by the State except as otherwise provided in this Title. [1991, c. 409, §2 (AMD).]

SECTION HISTORY

1991, c. 409, §2 (AMD).



23 §402. Maintenance

The cost of maintenance of all bridges on state highways, and all approaches thereto, shall be borne wholly by the State.






Subchapter 3: STATE AID AND 3RD CLASS ROAD BRIDGES

23 §451. Construction and rebuilding in towns (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§1,10 (RP).



23 §452. Apportionment of cost; definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 482, (AMD). 1973, c. 595, §1 (AMD). 1975, c. 620, §1 (AMD). 1985, c. 480, §§1,10 (RP).



23 §453. Plans and specifications; contracts; requisitions; bids; financing (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1975, c. 771, §250 (AMD). 1985, c. 86, §1 (AMD). 1985, c. 480, §§1,10 (RP). 1985, c. 554, §3 (AMD). 1987, c. 402, §A147 (RP).



23 §454. Supervision; statement of cost; salvage; failure to pay share of cost (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§1,10 (RP).



23 §455. Bridges crossing boundary lines; joint board; apportionment of costs (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§1,10 (RP).



23 §456. Limit on building; emergencies (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§1,10 (RP).



23 §457. State not liable for damages; caution signs (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§1,10 (RP).



23 §458. Cost of maintenance (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§1,10 (RP).



23 §459. Personnel paid from bridge funds (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§1,10 (RP).






Subchapter 4: INTERNATIONAL AND INTERSTATE BRIDGES

Article 1: MAINTENANCE

23 §501. State bears proportionate cost (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§2,10 (RP).






Article 2: WIRES AND PIPELINES

23 §551. Affixing wires and pipelines (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§2,10 (RP).



23 §552. Application; report (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§2,10 (RP).



23 §553. Hearing; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§2,10 (RP).



23 §554. Granting of application; limits on use of right or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§2,10 (RP).









Subchapter 4-A: LOCAL BRIDGES

23 §561. Applicability

This subchapter applies to all minor spans and bridges, as those terms are defined in this subchapter, that are located on public ways classified as town ways or state aid highways pursuant to section 53, excluding railroad bridges, bridges over the Maine Turnpike, bridges over interstate highways and bridges over state highways and state aid highways. [2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF).]

SECTION HISTORY

2001, c. 314, §2 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 667, §§C20,22 (AFF).



23 §562. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF).]

1. Average annual daily traffic. "Average annual daily traffic" or "AADT" means the average annual daily traffic as determined by the department using accepted engineering practices.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

2. Bridge. "Bridge" means a structure, including supports, designed principally to carry motor vehicles that is erected over a depression or an obstruction, such as water, a highway or a railway, and has an opening measured along the center of the roadway of more than 20 feet between the undercropping of abutments or spring lines of arches or the extreme ends of openings for multiple boxes. It also includes multiple pipes when the clear distance between openings is less than 1/2 of the smaller contiguous opening. Issues arising regarding the definition of "bridge" must be resolved in accordance with the method specified in a publication entitled "Recording and Coding Guide for the Structure Inventory and Appraisal of the Nation's Bridges" published by FHWA, or any subsequent replacement publication by FHWA. "Bridge" is defined in accordance with the FHWA definition.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

3. Capital improvement. "Capital improvement" means the creation of, addition to or restoration of structural or functional capacity of a structure. "Capital improvement" includes construction of new structures, replacement of existing structures, removal of closed structures and rehabilitation of existing structures. Rehabilitation differs from maintenance in that it makes comprehensive structural or functional improvements that impact serviceability for at least 20 years, whereas similar maintenance is restricted to repairs to individual members of a structure or isolated areas of a structure. "Capital improvement" includes the cost of property acquisition, permitting, design, construction, traffic control, supervision and administration and all related costs.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

4. Capital responsibility. "Capital responsibility" means the responsibility to provide all resources needed to make capital improvement to a structure.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

5. Culvert. "Culvert" means any pipe or other structure that has a span of less than 10 feet or multiple pipes or other structures with a combined opening of less than 80 square feet in area.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

6. Detour length. "Detour length" means the shortest distance measured along a public way from one abutment of a bridge to the other abutment that would result if the bridge were closed.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

7. Federal Highway Administration. "Federal Highway Administration" or "FHWA" means an agency of the United States Department of Transportation.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

8. Low use bridge. "Low use bridge" means a bridge with an AADT of under 100 motor vehicles.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

9. Maintenance. "Maintenance" means the work necessary to preserve a structure's existing structural or functional capacity and integrity and to abate deterioration of its components. Maintenance is not intended to increase or fully restore structural or functional capacity. Maintenance is performed to ensure safety of a user of the structure or the structure in response to vehicular accident damage, flood damage or ice damage or unanticipated component failure. Maintenance normally is scheduled for routine operations or to address limited deficiencies found in periodic inspections.

[ RR 2001, c. 1, §28 (COR) .]

10. Maintenance responsibility. "Maintenance responsibility" means the responsibility to provide all resources needed to perform maintenance on a structure. "Maintenance responsibility" does not include snow and ice control.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

11. Minor span. "Minor span" means a structure designed principally to carry motor vehicles that is larger than a culvert but has a span less than that required to be defined as a bridge.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

12. Municipality. "Municipality" means any unit of municipal government, including towns, cities, plantations and unorganized townships. "Municipality" includes departments or bureaus of State Government and quasi-independent agencies or boards of State Government that are responsible for structures on public highways, excepting the Maine Turnpike Authority. In cases of unorganized townships, "municipality" means county.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

13. Property valuation. "Property valuation" means the value of all taxable property in a municipality based upon 100% of the current market value as determined by the State Tax Assessor.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

14. Redundant bridge. "Redundant bridge" means a bridge in which the AADT multiplied by the detour length in miles is less than 200.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

15. Structure. "Structure" means a bridge or minor span.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

SECTION HISTORY

RR 2001, c. 1, §28 (COR). 2001, c. 314, §2 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 667, §§C20,22 (AFF).



23 §563. Inspection, posting and closure

The department shall inspect all structures. [2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF).]

1. Municipal-maintained structures. For a structure for which a municipality has maintenance responsibility, the department shall advise the municipality of its inspection findings, noted deficiencies and recommendations regarding posting or closure. The municipality has sole responsibility and authority to determine whether a structure must be posted or closed, except that the department may close the structure in cases of emergency or when the department reasonably determines closure is necessary to protect the traveling public from imminent hazard. If the department becomes aware of deficiencies in a structure that could impact posting or closure decisions, the department shall promptly notify the municipality. The municipality is responsible for all costs and expenses related to the posting and closure, including any needed notifications, procedures, signing and barricades.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

2. Department-maintained structures. For a structure for which the department has maintenance responsibility, the department has sole responsibility and authority to determine whether the structure must be posted or closed, except that a municipality may close the structure in cases of emergency. If the municipality becomes aware of deficiencies in a structure that could impact posting or closure decisions, the municipality shall promptly notify the department. The department is responsible for all costs and expenses related to the posting and closure, including any needed notifications, procedures, signing and barricades.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

SECTION HISTORY

2001, c. 314, §2 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 667, §§C20,22 (AFF).



23 §564. Minor spans

The department has maintenance responsibility and capital responsibility for all minor spans on state aid highways, unless provided otherwise pursuant to section 566, subsection 5. [2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF).]

A municipality has maintenance responsibility and capital responsibility for all minor spans on town ways except as provided otherwise pursuant to section 566, subsection 5. For a minor span located on a town line, the municipalities shall equally share capital responsibility unless the municipalities agree otherwise. [2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF).]

Upon request by a municipality, the department shall provide limited technical advice regarding repair and capital improvement options without assuming any cost of or liability to the municipality. [2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF).]

SECTION HISTORY

2001, c. 314, §2 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 667, §§C20,22 (AFF).



23 §565. Bridges

1. Generally. The department has maintenance responsibility and capital responsibility for all bridges on state aid highways and town ways except as provided in subsection 2 or unless provided otherwise pursuant to section 566, subsection 5.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

2. Low use or redundant bridges on town ways. A municipality has maintenance responsibility for all low use bridges on town ways and all redundant bridges on town ways.

For the capital improvement of a low use bridge on a town way or a redundant bridge on a town way located wholly within one municipality, the municipality shall pay 50% of the cost or 1% of its property valuation, whichever is less. For a bridge located on a town line, each municipality shall pay 25% of the cost of the capital improvement or 1% of its property valuation, whichever is less, unless the municipalities and the department agree otherwise. The department shall pay the remaining portion of the cost of the capital improvement.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

SECTION HISTORY

2001, c. 314, §2 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 667, §§C20,22 (AFF).



23 §566. Changes affecting responsibilities

1. Changes to structures. If a structure is improved in a manner that affects whether it is defined as a minor span or a bridge, the responsibilities set forth in this subchapter regarding the structure do not change unless the department determines that there exists a reasonable engineering basis for the improvement.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

2. New structures. If a municipality constructs a new bridge on a town way, the department shall assume the responsibilities set forth in the subchapter only if the department determines that there is a reasonable engineering basis for the bridge, as opposed to a minor span, and if the department approves the design and construction of the bridge.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

3. Changes to classification of road. If the department changes the classification of the road carried by the structure, the responsibilities regarding the structure change in accordance with this subchapter.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

4. Changes to federal definition of bridge. If FHWA changes its definition of "bridge," the responsibilities change in accordance with this subchapter regarding structures affected by that change.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

5. Special finding by commissioner. Upon application by a municipality or upon the department's initiative, the commissioner, after notice and opportunity to be heard, may alter responsibilities set forth in this subchapter upon a finding that special and unusual factual circumstances related to the structure or its location justify the alteration.

[ 2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF) .]

SECTION HISTORY

2001, c. 314, §2 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 667, §§C20,22 (AFF).



23 §567. Bridge capital improvement priorities

The department shall biennially prepare a list of bridges that are eligible for capital improvement under this subchapter, arranged in priority order using accepted bridge management principles and as constrained by available funding. The department is the final arbiter as to whether any bridge is placed on the list. The department shall consult with municipalities regarding the manner of improving low use bridges on town ways and redundant bridges on town ways. [2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF).]

SECTION HISTORY

2001, c. 314, §2 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 667, §§C20,22 (AFF).



23 §568. Emergency improvements

In case of an emergency as determined by the department, the department may perform any maintenance or capital improvement to a structure. [2001, c. 314, §2 (NEW); 2001, c. 314, §4 (AFF).]

SECTION HISTORY

2001, c. 314, §2 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 667, §§C20,22 (AFF).






Subchapter 5: BRIDGES OF HISTORIC SIGNIFICANCE

23 §601. Maintenance and rehabilitation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§4,10 (RP).



23 §602. Finding of fact

The Legislature finds that it is in the best interest of the State that bridges with historic significance be maintained or improved as necessary by the State. These bridges are of historic importance due to their unique construction combined with their antiquity. Should it become necessary to bypass any of these structures or to replace them with modern structures, the Legislature further finds that the provisions of subchapter I and subchapter IV-A shall apply. [RR 2001, c. 1, §29 (COR).]

SECTION HISTORY

1985, c. 480, §§5,10 (NEW). RR 2001, c. 1, §29 (COR).



23 §603. Management

The State is responsible for the management of and all costs for maintenance and rehabilitation for the following historic bridges: Lovejoy Bridge, Andover; Robyville Bridge, Corinth; Hemlock Bridge, Fryeburg; Bennett Bridge, Lincoln Plantation; Watson's Bridge, Littleton; Artist's Bridge, Newry; Lowe's Bridge, Sangerville-Guilford; Babb's Bridge, Windham-Gorham; Wire Bridge, New Portland; Porter Bridge, Porter-Parsonsfield; Bailey Island Bridge, Harpswell; Sewall's Bridge, York; and Ryefield Bridge, Harrison-Otisfield. [2013, c. 36, §7 (AMD).]

The commissioner shall, from time to time, make recommendations to the Legislature relating to additions to or deletions from the list in this section. The commissioner may establish such guidelines as may be necessary and may make recommendations either on his own initiative or upon petition by any party. [1985, c. 480, §§5, 10 (NEW).]

SECTION HISTORY

1985, c. 480, §§5,10 (NEW). 1987, c. 107, (AMD). 2001, c. 455, §1 (AMD). 2013, c. 36, §7 (AMD).






Subchapter 6: TOWN WAY BRIDGES

23 §605. Reconstruction in towns (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 688, §1 (NEW). 1985, c. 480, §§6,10 (RP).



23 §606. Apportionment of costs; definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 688, §1 (NEW). 1979, c. 551, §1 (AMD). 1985, c. 480, §§6,10 (RP).



23 §607. Maintenance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 688, §1 (NEW). 1985, c. 480, §§6,10 (RP).






Subchapter 7: LOCAL BRIDGES

23 §608. Findings of fact (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §608-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 1987, c. 325, §1 (AMD). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §608-B. Transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 1987, c. 325, §2 (AMD). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §608-C. Capital improvement candidates (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 1997, c. 13, §1 (AMD). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §608-D. Preliminary engineering (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §609. Approval to proceed (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 1987, c. 325, §3 (AMD). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §609-A. County commissioners authorized to borrow (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §609-B. Cost sharing (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §609-C. Payment of town and county costs (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 1999, c. 473, §D10 (AMD). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §609-D. Bridges crossing boundary line; apportionment of costs (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §610. State not liable for damage (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §610-A. Capital allocation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §610-B. Priority of improvements (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §610-C. Emergency improvements (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §610-D. Salvage (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §610-E. Supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §610-F. Maintenance of structures (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §610-G. Local bridges on federal systems (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 480, §§7,10 (NEW). 1987, c. 325, §4 (RPR). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §610-H. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 793, §A2 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §610-I. Extraordinary bridges (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 793, §A2 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).



23 §610-J. Extraordinary Bridge Construction Reserve (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 793, §A2 (NEW). 2001, c. 314, §4 (AFF). 2001, c. 314, §1 (RP). 2001, c. 667, §§C20,22 (AFF).









Chapter 10: BIKEWAYS

23 §611. Definition

For the purposes of this chapter, a bikeway is defined as a vehicle way, paved or unpaved, upon which bicycles, unicycles or other man-powered vehicles may be pedaled. Electric personal assistive mobility devices, as defined in Title 29-A, section 101, subsection 22-A, may also be operated on bikeways, unless prohibited by local ordinance or state or federal law. A bikeway may be part of a road or highway, or it may be adjacent to a road or highway. [2001, c. 687, §2 (AMD).]

SECTION HISTORY

1975, c. 615, (NEW). 2001, c. 687, §2 (AMD).



23 §612. Authority of Department of Transportation

The Department of Transportation is authorized to construct bikeways within the existing rights-of-way of any state or state-aid highway. The department may also acquire additional rights-of-way adjacent to existing highway rights-of-way for the construction of bikeways. Such construction and acquisition of rights-of-way shall be accomplished in the same manner provided in this Title for highways. [1975, c. 615, (NEW).]

The Department of Transportation shall consider development of bikeways when developing capital improvement programs. [1975, c. 615, (NEW).]

SECTION HISTORY

1975, c. 615, (NEW).






Chapter 11: LAYING OUT, ALTERING AND DISCONTINUING HIGHWAYS

23 §651. State and state aid highways

The department may alter, widen or change the grade of any state or state aid highway whenever in its judgment the public exigency may require, and may lay out, establish and open a new highway as a state highway, and upon appropriate petition from municipal officers may lay out, establish and open a new highway as a state aid highway. It may discontinue a highway, or a portion thereof, as a state or state aid highway and the same shall be thereafter maintained by the town or county originally liable therefor except as otherwise provided. [1971, c. 593, §22 (AMD).]

The department, in consultation with a municipality, may preserve and develop the natural scenic beauty along and adjacent to any state or state aid highway to integrate the public improvement with the aesthetics of the area traversed by the highway, particularly along those areas of the highway that constitute the entrance to that municipality. The department shall consult with each municipality traversed by a state or state aid highway on the placement of utility poles and signs within the boundaries of that municipality. The department may establish and maintain rest areas, turn-outs and parking strips for the suitable accommodation of the public whenever in its judgment the public exigency may require. [2003, c. 119, §1 (AMD).]

The department may construct ditches and drains to carry water away from any highway that is under its supervision or that it is constructing, and over or through any lands of persons or corporations when it deems it necessary for public convenience or for the proper care of such highway. No such ditch or drain shall pass under or within 20 feet of any dwelling house without the consent of the owner thereof. [1971, c. 593, §22 (AMD).]

Wherever, on or along public highways, ditches or drains have existed for a period of 20 years or longer, which cause water to be flowed away from the highway, there shall be a conclusive presumption that easements for such flowage from such ditches or drains exist, but only to the extent of the original flowage. This paragraph does not apply in the cases protected by section 6025. [1987, c. 141, Pt. B, §18 (AMD).]

The department shall take into consideration the interests of a municipality as to the location of any state or state aid highway construction or alteration within the boundaries of that municipality. [2003, c. 119, §2 (AMD).]

The department, at its discretion, may authorize a person, corporation or entity who has had conditions imposed pursuant to Title 23, section 704-A or by other governmental review to perform construction work on the state or state aid highway system and on town ways. The performance of the work must be in compliance with the department's standards for highway and bridge construction, traffic control and bonding and any other standards or conditions the department may impose. All of the department's expenses and administrative costs relating to the work must be paid by the person authorized to perform the work. Notwithstanding the Maine Tort Claims Act, Title 14, chapter 741, the State or its employees are immune from suit for damages arising from any activities performed in connection with this work. [1999, c. 468, §1 (AMD).]

SECTION HISTORY

1965, c. 295, §2 (AMD). 1969, c. 212, (AMD). 1971, c. 593, §22 (AMD). 1987, c. 141, §B18 (AMD). 1991, c. 409, §3 (AMD). 1999, c. 468, §1 (AMD). 2003, c. 119, §§1,2 (AMD).



23 §652. Proceedings on damage claims

1. Change of grade. Whenever the department changes the grade of any state or state aid highway, as provided in chapters 1 to 19, to the injury of an owner of adjoining land, that owner may apply, within 24 months after completion of the work according to the records of the department, to the department in writing for a determination and assessment of damages. If the department is unable to settle that damages at what it deems a reasonable amount, the department or interested parties may apply to the State Claims Commission in writing for a determination and assessment of the damages. The proceedings shall then be the same as in condemnation cases.

[ 1987, c. 769, Pt. A, §83 (RPR) .]

2. Private water supplies. In the event an owner of land adjacent to a state or state aid highway conceives that a private water supply on that land has been destroyed or rendered unfit for human consumption by the department constructing, reconstructing or maintaining the highway, such owner may apply in writing to the department for a determination of the alleged cause and assessment of the damage and if such claim is founded on construction, the owner shall present such application within 24 months after completion date of the work as that date appears in the records of the department.

The application shall set forth the name and address of the owner, the owner's source of title, the location of the property, a description of the damage, the cause to which the damage is attributed and the name and address of any lien holder.

A. If the department determines that it did not cause the alleged damage to such water supply, a copy of the determination shall be served by registered or certified mail or by personal service as required for service of a summons on a complaint in the Superior Court. [1971, c. 593, §22 (AMD).]

B. If the department determines that any damage to the privately owned water supply was caused by the department constructing, reconstructing or maintaining the highway, a copy of the determination shall be served by registered or certified mail or by personal service as required for service of a summons on a complaint in the Superior Court and shall set forth an offer of settlement which shall be either:

(1) To replace the water supply; or

(2) To repair the damage to the water supply; or

(3) To pay a designated sum of money; or

(4) To purchase the realty served by the water supply in the event the cost of repair or replacement of the water supply exceeds the appraisal value of the realty. [1971, c. 593, §22 (AMD).]

C. The department may issue rules and regulations in accordance with standards of the Department of Health and Human Services and the Public Health Service regarding water potability for the determination of the degree of contamination, pollution or fitness for domestic use. [1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

D. The department shall in its determination consider the necessity for installation or replacement of piping, tanks, pumps, heating systems or other related fixtures. The Department of Transportation shall not condition installation or replacement on the owner giving possession or title of any privately owned piping, tanks, pumps, heating systems or other related fixtures on his land to any agency of this State, unless agreed to by the property owner. [1975, c. 2, (NEW).]

E. If the department is unable to settle at what it deems a reasonable settlement, the department or owner may apply to the State Claims Commission in writing for a determination of the alleged cause and assessment of the damage. The proceedings shall then be the same as in condemnation cases. [1987, c. 769, Pt. A, §84 (RPR).]

F. This subsection shall not apply to private water supplies after June 26, 1969 where the location does not allow for or provide for adequate surface drainage. [1973, c. 625, §132 (AMD).]

G. This subsection shall not apply to private water supplies now located or hereafter located within the right-of-way limits. [1969, c. 435, (NEW).]

H. This subsection shall not apply to any private water supply damaged by construction, reconstruction or maintenance which the department determines to have already been contaminated or polluted by another source to the degree said contamination or pollution would have rendered it unfit for human consumption. [1971, c. 593, §22 (AMD).]

[ 1987, c. 769, Pt. A, §84 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

3. Private water supplies within the right-of-way. In order to prevent undue hardship to properties served by water systems existing within the right-of-way of state and state aid highways prior to June 26, 1969, and which are the sole source of water supply to the property, and which are destroyed or altered, subsequent to the effective date of this Act, due to highway construction or reconstruction, the Department of Transportation is authorized to compensate the owners for such loss as may be determined equitable by the department.

[ 1979, c. 140, (NEW) .]

SECTION HISTORY

1969, c. 435, (AMD). 1971, c. 593, §22 (AMD). 1973, c. 625, §132 (AMD). 1975, c. 2, (AMD). 1975, c. 293, §4 (AMD). 1979, c. 140, (AMD). 1987, c. 395, §§A105,A106 (AMD). 1987, c. 402, §§B18,B19 (AMD). 1987, c. 769, §§A83,A84 (AMD). 2003, c. 689, §B6 (REV).



23 §653. Highway boundaries

1. Authority. The department may establish the boundary lines, limits or locations of any or all state highways and state aid highways and cause durable monuments to be erected at the angles thereof.

[ 1999, c. 188, §1 (NEW) .]

2. Reestablishment of lost or doubtful boundaries. Whenever in the opinion of the department the boundary lines, limits or location of any state highway or state aid highway or any part thereof are lost, uncertain or doubtful, the department may reestablish those lines, limits or location; land lying within those lines is a part of the highway right-of-way. The department shall file with the town clerk of the town in which the highway is located and with the registry of deeds in the county in which the highway is located maps showing the boundary lines, limits or location of such a reestablished highway, and those lines, boundaries, limits and location are those of the reestablished highway. The department shall post descriptions of those parts of such highways that lie within towns in one conspicuous place in those towns and at 2 points along the highway, and it shall publish a description of those parts of highways that lie within any county in a newspaper, if any, in that county.

In the absence of record, plan or layout sufficient to reestablish the boundary lines, limits or location of a state highway or state aid highway, the width of a state highway or state aid highway is deemed to extend to and include the area lying outside the shoulders and ditch lines and within any landmarks or historic features such as fences, fence posts, tree rows, stone walls, corner stones or other monuments indicating the boundary line.

In the absence of record, plan or layout or any landmarks or historic features that evidence the location of the boundaries of the right-of-way, the width of a state highway or state aid highway is deemed to extend to and include the sidewalks, shoulders and ditch lines adjacent to that highway and to the top of cuts or toe of fills where they exist.

Any person aggrieved by the reestablishment of boundary lines, limits and location of a reestablished highway may file a complaint for the assessment of damages to the Superior Court in the county where the reestablished highway is located within 60 days from the filing of maps with the registry of deeds, and not thereafter, and the court shall assess the damages, if any, by jury, as long as the reestablished boundary lines, limits or location are not the same as originally established. The department shall pay from its funds all expenses incurred and the amount of final judgment and costs if damages are awarded, except that the amount of the final judgment and costs must be paid by the plaintiff if the plaintiff fails to recover any damages.

[ 1999, c. 188, §1 (NEW) .]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1999, c. 188, §1 (RPR).



23 §654. Detour roads and signs

Before a state or state-aid highway is closed due to construction, the department shall establish a practical detour route and properly sign the route at all intersections. The detour route shall be maintained in a condition adequate to serve traffic until the state or state-aid highway under construction is opened to traffic. Upon completion of the construction project all detour signs shall be removed. [1989, c. 108, §1 (RPR).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1975, c. 771, §251 (AMD). 1989, c. 108, §1 (RPR).






Chapter 13: CONSTRUCTION, MAINTENANCE AND REPAIRS

Subchapter 1: GENERAL PROVISIONS

23 §701. Establishment of systems; surveys

The department shall lay out, construct and maintain a system of state and state aid highways substantially as described in chapters 1 to 19. All persons employed by the department under chapters 1 to 19 are authorized to the extent necessary for surveys and preliminary engineering to enter and cross all lands within, adjoining and adjacent to the area to be surveyed. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §702. Specifications (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §C4 (RP).



23 §703. Access roads to public ski areas, public industrial development areas and certain resources

If the municipal officers of one or more municipalities or the county commissioners, if they are acting in the capacity of municipal officers, and the owner or owners of a ski area open to the general public, the owner or owners of a public industrial development area or the owners of a resource of general, regional or state economic significance to the public jointly deem it necessary that a public or private road be constructed or reconstructed in the municipality or unorganized township represented by the municipal officers or county commissioners, they may jointly petition the department for the construction or reconstruction of such a road. Following a review of the petition, if the department deems it advisable to do so it shall arrange for a public hearing to be held for the purpose of allowing the petitioners and others interested in the proposed road or reconstructed road to be heard. Following the hearing, if the department decides construction or reconstruction of such a road is warranted and falls within the provisions of this section it may arrange for construction or reconstruction under the following conditions. [1985, c. 682, (RPR).]

1. Consent of owner. Such a road shall be constructed or reconstructed only with the consent of the owner or owners of the land over which the section of road will be constructed or reconstructed. In the case of existing private roads or construction of a new road, the owner or owners shall donate the required land, in accordance with the requirements of the department, to the municipality, municipalities, county or counties involved. Following donation of this land, these government entities shall lay out the road as a town or county way.

[ 1985, c. 682, (RPR) .]

2. Cost. The cost of construction or reconstruction shall be paid 50% from the Highway Fund, subject to available funds; 25% from the municipality and county if the road is located in whole or in part in unorganized township or townships; and 25% from the owner or owners of the ski area involved, the owner or owners of the industrial development area involved or the owners of a resource of general, regional or state economic significance to the public involved. Construction or reconstruction shall not be authorized by the department until the owner of the ski area, industrial development area or the owner or owners of an area containing a resource of general, regional or state economic significance to the public involved gives a bond to the State, approved by the department, to guarantee the payment of the ski owner's, industrial development owner's or the owner's or owners' of a resource of general, regional or state economic significance to the public, proportionate share and the municipality or county involved advises the department that its share of funds is available for construction or reconstruction of the access road.

[ 1985, c. 682, (RPR) .]

3. Supervision. The department has the responsibility for the supervision and construction or reconstruction of the road.

[ 1985, c. 682, (RPR) .]

4. Limitation. No more than 4 miles of access road in each township or municipality may be constructed or reconstructed under this section to serve any one ski area, industrial development area or area containing a resource of general, regional or state economic significance to the public.

[ 1985, c. 682, (RPR) .]

5. Prerequisite. Before the department authorizes the construction or reconstruction of the road, the department must determine that there has been expended in developing the facility of the ski area, industrial development area or area containing a resource of general, regional or state economic significance to the public, a minimum of $100,000 or that there are funds in the amount of at least $100,000 available to be expended in developing the facilities of the ski area, industrial development area or resource of general, regional or state economic significance to the public within a time to be established by the department.

No such road may be constructed or reconstructed until the municipalities and counties that are involved have appropriated or raised, by taxation or otherwise, a sum sufficient to pay to the State their proportionate share of the cost of the access road constructed or reconstructed under this section.

[ 1985, c. 682, (RPR) .]

6. Maintenance. Upon completion of the sections of access road constructed or reconstructed under this section, the municipality or municipalities and county or counties in which the section of highway is located shall assume the responsibility for properly maintaining the road as a public highway.

[ 1985, c. 682, (RPR) .]

SECTION HISTORY

1965, c. 388, §§1,2 (AMD). 1965, c. 513, §§43-A (AMD). 1971, c. 593, §22 (AMD). 1977, c. 688, §2 (AMD). 1981, c. 456, §A77 (AMD). 1985, c. 682, (RPR).



23 §703-A. Access roads to bridges of historic significance

1. Petition. The town officers of one or more towns or the county commissioners, if they are acting in the capacity of town officers, may petition the department for the reconstruction or rehabilitation of a town way that serves as an access road to a bridge designated pursuant to section 603 as a bridge of historic significance. The department shall hold a public hearing on the proposal. If the department decides reconstruction or rehabilitation of the road is warranted, it may arrange for reconstruction or rehabilitation under the following conditions.

A. The cost of reconstruction or rehabilitation must be paid 75% from the Highway Fund, subject to available funds, and 25% from the town, towns, county or counties involved. [1997, c. 547, §1 (NEW).]

B. The department has the responsibility for the supervision of the reconstruction or rehabilitation of the road. [1997, c. 547, §1 (NEW).]

C. No such road may be reconstructed or rehabilitated until the town, towns, county or counties involved have appropriated or raised, by taxation or otherwise, a sum sufficient to pay to the State its proportionate share of the cost of the reconstruction or rehabilitation under this section. [1997, c. 547, §1 (NEW).]

D. Upon completion of the reconstruction or rehabilitation, the town, towns, county or counties in which the section of the town way is located shall assume the responsibility for maintaining the road. [1997, c. 547, §1 (NEW).]

For the purposes of this section, "town" means any unit of local government, including municipalities, towns, cities, plantations and unorganized townships.

[ 1997, c. 547, §1 (NEW) .]

SECTION HISTORY

1997, c. 547, §1 (NEW).



23 §703-B. Financing new road construction

If the municipal officers of one or more municipalities determine it necessary that a public road be constructed to spur economic development, downtown revitalization or neighborhood preservation; to create new housing stock; to promote mixed-use or densely settled village centers; or to enhance public safety, then the municipal officers may petition the Department of Transportation to finance from the Highway Fund up to 50% of the cost of the proposed road construction, subject to available funds. The municipality shall have a department-approved transportation plan for state and state aid highways and comply with the policies and procedures adopted by the department. The municipality is responsible for securing the balance of funds and for undertaking project design, permitting and construction following department guidelines. The public road must meet state design standards and function as a major collector or arterial highway as defined in department rules. Prior to the commitment of funds by the department, the department shall notify the participating municipalities of the likely classification of the proposed road and what, if any, changes in classification might result for existing public ways in the project area. [2005, c. 643, §1 (NEW).]

SECTION HISTORY

2005, c. 643, §1 (NEW).



23 §704. Entrances to highways regulated

It is unlawful to construct or maintain any driveway, entrance or approach within the right-of-way of any state highway or state aid highway, as defined in section 53, that lies outside the compact area of an urban compact municipality, as defined in section 754, without a written permit from the Department of Transportation or, if within the compact area, without a written permit from the proper municipal officials. The right-of-way is considered the full width of the right-of-way as laid out by the State, the county or the municipality. [1999, c. 676, §1 (RPR).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Arterial highway" means a highway providing long-distance connections as approved by the Federal Highway Administration pursuant to 23 Code of Federal Regulations, Section 470.105(b)(1999). [1999, c. 676, §1 (NEW).]

B. "Forest management activities" includes timber cruising and other forest resource evaluation activities, pesticide or fertilizer application, timber stand improvement, pruning, timber harvesting and other forest harvesting, regeneration of forest stands and other similar or associated activities. [1999, c. 676, §1 (NEW).]

C. "Forest management roads" includes a route or track consisting of a bed of exposed mineral soil, gravel or other surfacing material constructed for or created by the repeated passage of motorized vehicles and used primarily for forest management activities, including associated log yard and winter haul roads. [1999, c. 676, §1 (NEW).]

[ 1999, c. 676, §1 (NEW) .]

2. State highways and state aid highways. The Department of Transportation is directed and municipalities are authorized to adopt rules and regulations for the design, location and construction of driveways, entrances and approaches on state highways and state aid highways to adequately protect and promote the safety of the traveling public and maintain highway right-of-way drainage.

[ 1999, c. 676, §1 (NEW) .]

3. Arterial highways. For arterial highways that lie outside the compact area of an urban compact municipality, the Department of Transportation shall limit the number, spacing, design, location and construction of driveways, entrances or approaches to promote the maintenance of existing posted speeds and ensure safe travel.

[ 2003, c. 571, §1 (AMD) .]

4. Unsafe arterial highways. For those arterial highway corridors with driveway-related crash-per-mile rates that exceed the 1999 statewide average for arterial highways of the same posted speed limit, the permit applicant must avoid, minimize or mitigate any deterioration of safety or reduction of the posted speed limit.

[ 1999, c. 676, §1 (NEW); 1999, c. 676, §2 (AFF) .]

5. Exemptions. A permit is not required for the following:

A. Any existing driveway, entrance or approach unless its grade, location or use is changed; or [1999, c. 676, §1 (NEW).]

B. A driveway, entrance or approach used solely for forest management purposes provided that construction and maintenance follows departmental permit by rule requirements. A written permit is required if the use of that driveway, entrance or approach is changed. [1999, c. 676, §1 (NEW); 1999, c. 676, §2 (AFF).]

[ 1999, c. 676, §1 (NEW); 1999, c. 676, §2 (AFF) .]

6. Access denied. Notwithstanding any other provision of this Title, the Department of Transportation and the municipalities shall deny ingress to and egress from property abutting a controlled access highway established by the department pursuant to chapter 7, except that the Commissioner of Transportation may allow access for the development of state and state aid highways and may allow access upon a determination by the commissioner that such access will not adversely affect public safety and will not have a significant negative impact on the mobility of through-travelers. The commissioner may approve or deny a relocation of an existing break in a control of access consistent with the rules adopted pursuant to subsection 2.

[ 2013, c. 220, §1 (AMD) .]

7. Reconsideration. In writing, the Commissioner of Transportation shall either approve an application under this section setting forth any conditions or terms required for approval or disapprove the application setting forth the reasons for disapproval. An applicant has 30 days from the receipt of this decision to request reconsideration. This request must outline the findings and conclusions of the commissioner to which that person objects, the basis of the objections and the nature of the relief requested. Nothing in this section may be construed to limit a person's lawful right to appeal a final agency action.

[ 1999, c. 676, §1 (NEW) .]

8. Violation. A violation of this section or the rules adopted pursuant to this section is punishable by a fine of not more than $100 per day per violation. The fine begins to accrue 30 days after the Department of Transportation sends notice of the violation to the landowner. The department shall establish procedures for administrative enforcement of this section, establishing fines and reconsideration and appeals of enforcement actions.

[ 1999, c. 676, §1 (NEW); 1999, c. 676, §2 (AFF) .]

9. Rules. Rules adopted by the Department of Transportation pursuant to subsection 2 are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. Rules adopted pursuant to subsections 3 and 4, subsection 5, paragraph B and subsection 8 are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 676, §1 (NEW) .]

10. Requirements waived. The department may waive the requirements of rules adopted pursuant to this section and may issue a permit for a driveway when the property abuts no other road affording vehicular access to a person's property and the property is outside the compact area of an urban compact municipality. The department may not deny a person the right to build on or to have vehicular access to property owned by that person unless the access is determined inconsistent with access management safety standards.

[ 2005, c. 188, §1 (NEW) .]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1999, c. 473, §C1 (AMD). 1999, c. 676, §2 (AFF). 1999, c. 676, §1 (RPR). 2001, c. 301, §1 (AMD). 2003, c. 571, §§1,2 (AMD). 2005, c. 188, §1 (AMD). 2013, c. 220, §1 (AMD).



23 §704-A. Traffic movement permit

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Department" means the Department of Transportation. [1999, c. 468, §2 (NEW).]

A-1. "High-speed rural arterial highway" means an arterial highway as defined in section 704 that is not located in the urban compact area of an urban compact municipality as described in section 754 and where the posted speed limit at the time of the application for a traffic movement permit is 40 miles per hour or greater. [2003, c. 363, §1 (NEW).]

B. "Passenger car equivalents at peak hour" means the number of passenger cars or, in the case of nonpassenger vehicles, the number of passenger cars that would be displaced by nonpassenger vehicles at that hour of the day during which the traffic volume generated by the development is higher than the volume during any other hour of the day. For purposes of this paragraph, one tractor-trailer combination is the equivalent of 2 passenger cars. [1999, c. 468, §2 (NEW).]

C. "Project" includes any construction, alteration or conversion of a building, or any development of state or regional significance that may substantially affect the environment as defined in Title 38, section 482, subsection 2. [1999, c. 468, §2 (NEW).]

D. "Traffic demand management techniques" means measures taken to reduce or spread peak hour traffic over a longer period of time. Such measures include, but are not limited to, on-site facilities or on-site design considerations to support local, regional or state bicycle, pedestrian, passenger rail, transit and ride-sharing efforts or plans. The department may not require operational support of passenger transportation systems or require parking management strategies of the permit applicant. [2003, c. 363, §2 (NEW).]

[ 2003, c. 363, §§1, 2 (AMD) .]

2. Permit. A traffic movement permit must be obtained from the department for any project that generates 100 or more passenger car equivalents at peak hour. A person receiving a permit under this section is not required to obtain a permit pursuant to section 704.

A. For any project that generates 100 or more passenger car equivalents at peak hour, the person responsible for the project is required to make adequate provision for traffic movement of all types into and out of the project area. Before issuing a permit, the department shall determine that any traffic increase attributable to the proposed project will not result in unreasonable congestion or unsafe conditions on a road in the vicinity of the proposed project. [1999, c. 468, §2 (NEW).]

B. The department, together with the appropriate representative of the municipality or municipalities where the project is located, shall discuss with the applicant at a meeting, referred to in this paragraph as a "scoping meeting," the scope of impact evaluation required for the proposed project and the type of proceedings warranted. The applicant shall provide notice to abutting municipalities. If the department determines as a result of these communications that the applicant has demonstrated that the proposed project satisfies standards adopted for projects that generate 100 to 200 passenger car equivalents at peak hour and the department determines that there are no other significant traffic-related issues presented, the department may issue a permit to the applicant without further proceedings. The department shall adopt rules establishing the submission requirement for a scoping meeting. Those rules must, at a minimum, establish 2 submission standards: one for an expedited review without further proceedings and one for a preliminary review with further proceedings anticipated. The rules must also establish the level of professional certification required by any submission and may not impose undue professional liability on the applicant. [1999, c. 468, §2 (NEW).]

C. [2003, c. 363, §3 (RP).]

D. If a project is located in an area designated as a growth area in a local growth management plan that has been found by the State to be consistent with the growth management program in Title 30-A, chapter 187 and the project does not have an entrance or exit located on a high-speed rural arterial highway and the applicant for a traffic movement permit implements traffic demand management techniques recommended by the department, then the required improvements are limited:

(1) To those necessary to mitigate the impact of the project provided all safety standards are met, even if part or all of the traffic impact occurs outside the boundaries of the growth area; and

(2) To the entrances and exits of the project, if the project reuses previously developed land area and buildings with no more than a 10% increase in building footprint regardless of the extent of vertical development. [2003, c. 363, §4 (RPR).]

E. Adequate provision for traffic movement may be provided through payment of funds pursuant to section 57-A. [1999, c. 468, §2 (NEW).]

F. Prior to issuing a traffic movement permit, the department must find that the applicant has right, title or interest to the property necessary to execute the traffic-related conditions of the permit, and that no inconsistent control of access provision exists with respect to access to the property. The department shall also advise the applicant that following issuance of the permit yet prior to construction of any improvements affecting the right-of-way of the department, the applicant must demonstrate through a developer agreement the financial, legal and technical ability to develop such improvements. [1999, c. 468, §2 (NEW).]

[ 2003, c. 363, §§3, 4 (AMD) .]

3. Exemptions. A permit is not required for any project reviewed under Title 38, section 1310-N, 1319-R or 1319-X. A permit is not required for any project exempt from review under Title 38, chapter 3, subchapter I, article 6 pursuant to Title 38, section 488, subsection 7 or subsection 18.

[ 1999, c. 468, §2 (NEW) .]

4. Registered municipalities. The department may register municipalities for issuing traffic movement permits under this section for projects generating 100 or 200 passenger car equivalents at peak hours upon finding that:

A. The municipality has in effect an ordinance or regulation for reviewing traffic movement permits that is consistent with the policy and purpose of this section; and [1999, c. 468, §2 (NEW).]

B. The ordinance or regulation is administrable and enforceable and will be properly administered and enforced. [1999, c. 468, §2 (NEW).]

Whenever any of the conditions set forth in this subsection are no longer being met, the department shall resume promptly the administration of reviewing traffic movement permits upon written notice to the municipality.

Upon a determination by the department that there will be no adverse traffic impact in a municipality other than the municipality in which the project is located, the department may register any municipality for issuing traffic movement permits under this section for any project generating more than 200 passenger car equivalents at peak hour.

The department may provide technical assistance to municipalities upon request for projects reviewed under this section.

The department may review projects for registered municipalities if the local reviewing authority for the municipality in which the project is located petitions the department in writing. Any neighboring municipality affected by the project may petition the department in writing to review the project no later than 30 days after it has been approved by the local reviewing authority.

[ 1999, c. 468, §2 (NEW) .]

5. Reconsideration. Requests for reconsideration by the commissioner under this subsection must be made in accordance with this subsection. Nothing in this subsection may be construed to limit a person's lawful right to appeal a final agency action.

If the department issues an order without a hearing, a person may request reconsideration by the department within 30 days after notice of the department's decision. This request must set forth, in detail, the findings and conclusions of the department to which that person objects, the basis of the objections and the nature of the relief requested. Upon receipt of the request, the department may schedule and hold a hearing limited to the matters set forth in the request.

[ 1999, c. 468, §2 (NEW) .]

6. Fees. The department shall assess fees for the issuance and processing of a permit under this section. Fees may not exceed $500 for issuance of a permit following a scoping meeting as described in section 704-A, subsection 2, paragraph B, with no further review. Fees may not exceed $2,000 for issuance of a permit requiring review beyond a scoping meeting.

[ 1999, c. 468, §2 (NEW) .]

7. Consolidation. If an applicant is required to obtain both a permit from the department pursuant to this section and a permit under the site location of development laws from the Department of Environmental Protection pursuant to Title 38, chapter 3, subchapter I, article 6, the applicant may either apply individually to each agency for the appropriate permit or request that the department and the Department of Environmental Protection provide a consolidated application process.

A. On the request of an applicant prior to the submission of applications for permits pursuant to this section and Title 38, chapter 3, subchapter I, article 6, the department and the Department of Environmental Protection shall provide a consolidated application process. As long as an application is not withdrawn, the process must result in a consolidated order issued by both the department and the Department of Environmental Protection, either approving or denying the applicable permits. Any necessary findings or conditions relevant to the individual permits must be separately identified in the order. All applicable fees and the longer of the applicable processing times apply. The processing period may be extended pursuant to Title 38, section 344-B, subsection 3 or if a hearing is required pursuant to subsection 5. [1999, c. 468, §2 (NEW).]

B. If an aggrieved party seeks an administrative appeal of a consolidated order, and there are issues relevant to both permits, the department and the Department of Environmental Protection shall provide a consolidated administrative appeal process. If there are issues relevant to only one permit, the relevant portion of the order may be appealed to the appropriate agency. [1999, c. 468, §2 (NEW).]

C. The department and the Department of Environmental Protection shall enter into a memorandum of agreement establishing procedures for coordination of the consolidated application process and the consolidated administrative appeal process by June 30, 1999. [1999, c. 468, §2 (NEW).]

This subsection does not apply to a project reviewed by a municipality under subsection 4 or Title 38, section 489-A.

[ 1999, c. 468, §2 (NEW) .]

8. Modification of existing permits. A permit issued under Title 38, chapter 3, subchapter I, article 6 prior to the effective date of this section may be modified by the department to address issues relating to traffic movement and adequate provision of roads. At the department's request, a person holding such a permit shall send a copy of the permit application to the department and to the Department of Environmental Protection. The department shall notify the Department of Environmental Protection of any substantive changes in the permit and shall provide that department with a copy of the final revised permit.

[ 1999, c. 468, §2 (NEW) .]

9. Rules. Rules adopted under this section are major substantive rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 468, §2 (NEW) .]

10. Violation. A violation of this section or the rules adopted pursuant to this section is punishable by a fine of not more than $100 per day per violation. The fine begins to accrue 30 days after the Department of Transportation sends notice of the violation to the landowner. The department shall establish procedures for administrative enforcement of this section, establishing fines and reconsideration and appeals of enforcement actions.

[ 2003, c. 363, §5 (NEW) .]

SECTION HISTORY

1999, c. 468, §2 (NEW). 2003, c. 363, §§1-5 (AMD).



23 §705. Culverts

The Department of Transportation shall oversee the installation or replacement of culverts within the right-of-way on state and state aid highways lying outside the compact area of an urban compact municipality as defined in section 754. An abutter desiring to establish a new driveway, entrance or approach on these highways must first comply with section 704 and any rules adopted under section 704. If the department determines that a culvert is required, the abutter shall, at the abutter's expense, provide a culvert meeting department standards and install the culvert in a manner satisfactory to the department. The abutter has continuing responsibility for the condition and stability of the access, including replacement of any culverts or other structures pertaining to the access, subject to the department's ongoing jurisdiction over the right-of-way. [2009, c. 315, §1 (AMD).]

When the department determines that, in order to reestablish access to an abutting property, a culvert replacement is required for an existing driveway, entrance or approach located within the highway limits as part of a capital highway or ditching project or emergency response effort, the department is responsible for the cost of the replacement. [2009, c. 315, §1 (NEW).]

When the department determines a culvert replacement is not required for an existing driveway, entrance or approach located within the highway limits, the abutter is responsible for the cost of any replacement. [2009, c. 315, §1 (NEW).]

For locations on town ways and on state and state aid highways within the compact area of an urban compact municipality pursuant to section 754, the municipality must be petitioned by the abutter pursuant to section 704. Should a permit be issued, the abutter shall provide, at the abutter's expense, a culvert satisfactory to the municipality, which the municipality shall install and maintain. [1999, c. 473, Pt. C, §2 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 492, §C5 (AMD). 1989, c. 46, §1 (RPR). 1999, c. 473, §C2 (AMD). 2007, c. 306, §2 (AMD). 2009, c. 315, §1 (AMD).



23 §706. Curbs

1. Location or construction. The Department of Transportation shall develop or approve standards for the location or construction of curbs on each side of a way in the business district or area as defined by the department, of any municipality for which curbs have been prescribed. Prior to October 1, 1988, these standards shall be adopted in a form to fully implement the specifications in the American National Standards Institute publication "Specifications for Making Buildings and Facilities Accessible to and Usable by Physically Handicapped People" (ANSI A 117.1, 1986).

[ 1987, c. 604, §1 (AMD) .]

2. Application. Standards set for curb ramping under subsection 1 shall not apply to any existing curb on October 3, 1973; but shall apply, to the extent reasonable, to all new curb construction and to all replacement curbs constructed in order to allow reasonable access to crosswalks after that date and prior to October 1, 1988, and shall apply to any new construction or reconstruction commenced after October 1, 1988.

[ 1987, c. 604, §1 (AMD) .]

3. Physically handicapped; adequate ramping. Adequate and reasonable access shall be provided for the safe and convenient movement of physically handicapped persons, including those in wheelchairs, across curbs constructed or replaced on or after July 1, 1976, at all pedestrian crosswalks throughout the State.

[ 1975, c. 94, (NEW) .]

SECTION HISTORY

1973, c. 311, (NEW). 1973, c. 788, §102 (AMD). 1975, c. 94, (AMD). 1987, c. 604, §§1,2 (AMD).



23 §707. Construction flaggers; minimum training standards

All privately employed flaggers at highway construction sites on public ways must have training in controlling traffic at construction sites in a manner consistent with the standards set forth in the American National Standards Institute, Manual on Uniform Traffic Control Devices for Streets and Highways. That training may consist of video instruction, instruction in a classroom setting, distribution of informational handbooks or other educational materials or other training activities determined appropriate by the employer. Municipalities are encouraged to provide the same training as is required for privately employed flaggers to flaggers whom they employ. [1991, c. 401, (NEW).]

SECTION HISTORY

RR 1991, c. 1, §31 (COR). 1991, c. 401, (NEW). 1991, c. 481, §2 (NEW).



23 §708. Highway lighting

1. Definitions. All definitions in Title 5, section 1769, subsection 1 apply in this section. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commissioner" means the Commissioner of Transportation. [1991, c. 481, §2 (NEW).]

B. "Roadway lighting" means lighting that is specifically intended to illuminate roadways for automobiles but does not mean lighting intended to illuminate roadways only for pedestrian purposes. [1991, c. 481, §2 (NEW).]

[ RR 1995, c. 1, §12 (COR) .]

2. Permanent outdoor luminaires. A person may not use any state funds to install or replace any permanent outdoor luminaire unless:

A. The luminaire is a full cutoff luminaire when the rated output of the luminaire is greater than 1,800 lumens; [1991, c. 481, §2 (NEW).]

B. The illuminance from a luminaire or a system of luminaires does not exceed the minimum illuminance recommended by the federal Department of Transportation for that purpose; [1991, c. 481, §2 (NEW).]

C. For roadway lighting, the commissioner determines that the purpose of the lighting installation or replacement can not be achieved by any of the following means:

(1) Reduction of the speed limit in the area to be lighted; or

(2) Installation of reflectorized roadway markers, lines, warnings or informational signs; and [1991, c. 481, §2 (NEW).]

D. The commissioner ensures that consideration is given to minimizing glare and light trespass. [1991, c. 481, §2 (NEW).]

[ 1991, c. 481, §2 (NEW) .]

3. Exceptions. Exceptions from the provisions of this section are permitted only when:

A. Federal laws, rules and regulations take precedence over these provisions; [2005, c. 482, §1 (AMD).]

B. The commissioner determines that there is a compelling safety interest that can not be addressed by any other method; or [2005, c. 482, §1 (AMD).]

C. The commissioner determines that a lighting installation is related to a department bridge project of state and regional significance and is supported by municipalities directly affected by the installation. [2005, c. 482, §1 (NEW).]

[ 2005, c. 482, §1 (AMD) .]

SECTION HISTORY

RR 1991, c. 1, §31 (RNU). 1991, c. 481, §2 (NEW). RR 1995, c. 1, §12 (COR). 2005, c. 482, §1 (AMD).






Subchapter 2: STATE HIGHWAYS

23 §751. Establishment of system

The department shall provide a system of maintenance for all state highways to which section 1001 may apply and for all state aid highways to which section 802 may apply so that all sections of such highways may be effectually and economically preserved and maintained, in accordance with the best maintenance practice insofar as funds will permit. This section does not include snow removal work on state aid highways or town ways. [1981, c. 698, §99 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 698, §99 (AMD).



23 §752. Expense of construction

The department shall be sole arbiter of the designation of state highways, but shall, after reasonable notice by publication, give all parties interested an opportunity to be heard thereon before such designation is made. [1971, c. 593, §22 (AMD).]

The expense of constructing such state highways shall be borne wholly by the State, except as otherwise provided in chapters 1 to 19. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §753. Contracts for construction (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 322, §2 (AMD). 1971, c. 593, §22 (AMD). 1975, c. 771, §252 (AMD). 1985, c. 86, §2 (AMD). 1985, c. 554, §4 (AMD). 1989, c. 208, §20 (AMD). 2001, c. 689, §1 (AMD). 2005, c. 313, §3 (RP).



23 §753-A. Design-build contracts (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 140, §1 (NEW). 2005, c. 313, §4 (AMD). 2007, c. 306, §3 (AMD). 2009, c. 648, Pt. B, §1 (RP).



23 §754. Town maintenance in compact areas

1. Jurisdiction. Except as otherwise provided, all state and state aid highways within compact areas of urban compact municipalities, as defined in subsection 2, as determined by the department must be maintained in good repair by the town in which the highways are located at the expense of the town. Municipalities must be notified one year in advance of changes in compact or built-up sections that place additional maintenance responsibilities on the municipalities. Municipalities may waive the requirement of the one-year notice. When any town neglects to maintain the highways within 14 days after notice given its municipal officers by the department, the department may proceed to make necessary repairs to that way, which must be paid for by the State and the cost for the repairs must be withheld from funds due the town under the Local Road Assistance Program, established in chapter 19, subchapter 6. The amounts collected from these towns must be added to the fund for maintenance of state and state aid highways.

[ 2011, c. 652, §2 (AMD); 2011, c. 652, §14 (AFF) .]

2. Urban compact municipalities and compact areas; opt-out provision. Urban compact municipalities and compact areas are defined as follows and may opt out in accordance with this subsection.

A. Compact areas are compact or built-up sections as defined in section 2 and include intermittent compact sections separated by short intervals that are not compact. The department may exclude from the compact area controlled access highways within compact sections. Compact areas may be designated only in urban compact municipalities. Compact areas on local roads, for the purposes of calculation of distributions pursuant to chapter 19, subchapter VI, are those road segments in urban compact municipalities lying within compact areas as documented by the department as of January 1, 1999. [1999, c. 473, Pt. C, §3 (NEW).]

B. Urban compact municipalities are those in which the population according to the last United States census exceeds 7,500 inhabitants. Urban compact municipalities are also those in which the population according to the last United States census is less than 7,500 inhabitants but more than 2,499 inhabitants, and in which the ratio of people whose place of employment is in a given municipality to employed people residing in that same municipality according to the last United States census is 1.0 or greater, and when the municipality has not exercised the opt-out provision of this section. [1999, c. 473, Pt. C, §3 (NEW).]

C. Municipalities may opt out as provided in this paragraph.

(1) Any municipality with a population less than 7,500 according to the most recent United States census and otherwise eligible to be an urban compact municipality, and with no compact area summer maintenance responsibilities as of January 1, 1999, may opt not to be an urban compact municipality and not to have a compact area, within one year of the effective date of this subparagraph, or within 6 months of notification under this section. A municipality that has made a decision to opt out may at a later date opt to become an urban compact municipality. A municipality that does not opt out may not at a later date do so, until or unless an intervening United States census makes the municipality ineligible under paragraph B. A municipality may not opt out of maintenance jurisdiction over roads upon an expansion of an established compact area. A municipality that is an urban compact municipality during one census period but does not meet the criteria of this section according to the subsequent United States census may continue to be an urban compact municipality.

(2) Any municipality eligible to be an urban compact municipality, that has compact area state highway winter maintenance responsibilities on January 1, 1999, and that has opted out of summer maintenance responsibilities shall continue winter maintenance responsibilities on compact areas of state highways. Any municipality eligible to be an urban compact municipality and that has no compact area state highway winter maintenance responsibilities on January 1, 1999, and that has opted out of summer maintenance responsibilities, may choose to undertake winter maintenance responsibilities on compact areas of state highways. In any case, the department and the municipality may negotiate winter maintenance responsibilities based on the most cost-effective routes and schedules for winter maintenance activities. These municipalities may not be urban compact municipalities, but must be reimbursed for winter maintenance on state highways pursuant to section 1803-B, subsection 1, paragraph B, subparagraph (1). Municipalities reimbursed for winter maintenance under this paragraph are not also eligible for reimbursement for those same highway segments based on any other provision of law. [1999, c. 473, Pt. C, §3 (NEW).]

[ 1999, c. 473, Pt. C, §3 (NEW) .]

3. Good condition upon transfer. When the responsibility for maintenance of a section of state or state aid highway is to be transferred to a municipality as a result of population growth, as determined using the decennial United States census, or the municipality meets the definition of a compact or built-up section under section 2, and when the municipality is not eligible to opt out of summer maintenance pursuant to subsection 2, paragraph C, the department shall prepare a capital and maintenance plan to ensure that the section of state or state aid highway is in good repair at the time of transfer. The plan must be developed in consultation with the affected municipality. For the purpose of this subsection, "good repair" means actions intended to reasonably avoid nonroutine maintenance activities for a minimum of 10 years and includes consideration of ditching, culverts, major structural defects and pavement condition ratings of 3.3 or higher as determined by the department.

[ 2007, c. 417, §1 (AMD) .]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1975, c. 133, (AMD). 1981, c. 492, §C6 (AMD). 1981, c. 588, §1 (AMD). 1989, c. 46, §2 (AMD). 1997, c. 539, §1 (AMD). 1997, c. 539, §2 (AFF). 1999, c. 473, §C3 (RPR). 2007, c. 417, §1 (AMD). 2011, c. 652, §2 (AMD). 2011, c. 652, §14 (AFF).






Subchapter 3: STATE AID HIGHWAYS

23 §801. Designation

Municipal officers may petition the department to designate as state aid highways such public ways within their jurisdiction as will best serve outlying communities, connect adjoining towns and villages and facilitate travel in reaching markets, railroad connections and state roads, due consideration being given to cost as well as distance and volume of travel. Such petition presented to the department for the designation of a state aid highway shall include an adequate description of the way which it is desired to have so designated, and upon the same being approved and accepted by the department said way shall be established and known as a state aid highway. Twenty or more voters of the town in which said way is located, by written petition, presented within 30 days after the petition to designate such way as a state aid road has been filed with the department, shall have the right to be heard on the acceptance thereof. The department shall be the sole arbiter of the designation of state aid roads and may accept or reject any part or all of such way and impose terms in respect thereto. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §802. Maintenance by State

State aid highways must be continually maintained under the direction and control of the department at the expense of the State except as provided in sections 705, 754 and 1003. [2009, c. 315, §2 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 492, §C7 (AMD). 1999, c. 473, §C4 (AMD). 2009, c. 315, §2 (AMD).



23 §803. Contracts for construction (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 2005, c. 313, §5 (RP).






Subchapter 4: SECONDARY FEDERAL AID ROADS

23 §851. Maintenance; projects (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 492, §C8 (RP).



23 §852. -- roads (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 492, §C8 (RP).



23 §853. Cooperation of municipal officers

Municipal officers are authorized to cooperate with the State Department of Transportation and with the Bureau of Public Roads, Department of Commerce, in the designation and construction of such parts of any federal aid secondary highway roads that are or will be within their respective towns. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).






Subchapter 5: SURFACE TREATMENT

23 §901. State aid highways (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 492, §C9 (RP).



23 §902. -- improved sections (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 492, §C9 (RP).






Subchapter 6: ROADSIDE IMPROVEMENT

23 §951. Planting

The department may cause or allow grasses, shrubs, vines and trees to be planted and maintained along state and state aid highways, to be paid for as part of the cost of construction and maintenance of highways. The department shall consult with the recognized tree board or tree warden of a municipality concerning the planting along a state or state aid highway within that municipality. For purposes of this section, a "recognized tree board" or "tree warden" means a person or persons designated as such by municipal officials and listed with the Department of Agriculture, Conservation and Forestry. In making this designation, municipal officials shall give preference to persons experienced in the area of landscaping and planting. If such persons are not available, the municipality may designate another municipal officer. [2001, c. 39, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1979, c. 316, §1 (AMD). 2001, c. 39, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV).



23 §952. Contracts

The department may enter into agreements with individuals or organizations who wish to plant grasses, vines, trees or flowers, or to make gifts or appropriations to carry out this subchapter. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §953. View of advertising panels not to be obstructed (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A78 (RP).



23 §954. Picnic areas

The department is authorized to construct along state and state aid highways roadside picnic areas, roadside springs, scenic turnouts or other landscaping where in the opinion of the department it may seem advisable and place distinguishing signs upon the same. The department is authorized to use for the maintenance of the same such funds as are now available for maintenance of state and state aid highways. In any roadside area along any state or state aid highway where modern flush toilet facilities are provided for public use, there must be provided toilet rooms that are accessible to and usable by the physically disabled, as set out in Title 5, chapter 337, subchapter 5. The department shall erect and maintain signs along the approach to any roadside area where toilet facilities accessible to the disabled are available that are designed to inform disabled persons that the facilities are available. [2011, c. 613, §25 (AMD); 2011, c. 613, §29 (AFF).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1979, c. 248, §1 (AMD). 2011, c. 613, §25 (AMD). 2011, c. 613, §29 (AFF).






Subchapter 7: SNOW REMOVAL

23 §1001. Maintenance and snow removal on state highways

Improved state highways shall be continually maintained, and the snow removed from such sections of designated state highways as the department may determine, under the direction and control of the department at the expense of the State. [1971, c. 593, §22 (AMD).]

The snow removal work shall include the plowing of these highways, the erection, maintenance, dismantling and rental of snow fences, and the sanding of icy road surfaces. It shall not include loading and hauling snow from any compact section. The State shall not be liable for accidents while the road surface is covered with snow and ice.

To carry out the preceding paragraph the department is authorized to hire equipment, preferably town owned, arrange contracts and erect or hire buildings for storage purposes. Purchases of necessary equipment or materials shall be made as provided in section 52. [1971, c. 593, §22 (AMD).]

The maintenance provisions of this section and sections 705, 751, 1003 and 1005-A do not apply to compact areas of urban compact municipalities as defined in section 754. [1999, c. 473, Pt. C, §5 (RPR).]

SECTION HISTORY

1967, c. 468, (AMD). 1971, c. 509, (AMD). 1971, c. 593, §22 (AMD). 1981, c. 492, §C10 (AMD). 1981, c. 588, §2 (AMD). 1999, c. 473, §C5 (AMD).



23 §1002. Winter routes cleared of snow (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1977, c. 363, §1 (AMD). 1981, c. 492, §C11 (RP).



23 §1003. Towns to keep routes clear of snow; sanding

Towns shall keep state aid highways cleared of snow during the winter season or such part of the year as the department may direct, so that they may be reasonably usable by motor vehicles. Snow on such state aid highways shall be removed to the outside edges of the shoulders of the road, and in a manner satisfactory to the department whose judgment shall be final. The towns shall sand the state aid highways to the satisfaction of the department, and in case the towns fail to sand the highways to the satisfaction of the department, the department shall be authorized to make arrangements for the proper sanding and the cost of such sanding done by the department shall be paid by the towns. [1981, c. 492, Pt. C, §12 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1977, c. 363, §2 (AMD). 1981, c. 492, §C12 (AMD).



23 §1004. Towns authorized to raise money

To carry into effect section 1003, towns are authorized to raise and appropriate money therefor. [1981, c. 492, Pt. C, §13 (AMD).]

SECTION HISTORY

1981, c. 492, §C13 (AMD).



23 §1005. Reimbursement of towns; snow fences; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 438, §1 (AMD). 1969, c. 54, (AMD). 1969, c. 490, §1 (AMD). 1969, c. 590, §35 (AMD). 1971, c. 515, (AMD). 1971, c. 593, §22 (AMD). 1973, c. 583, (AMD). P&SL 1975, c. 78, §21 (AMD). 1975, c. 620, §§2,2-A (AMD). 1977, c. 174, §§1,2 (AMD). 1977, c. 405, §§1,2 (AMD). 1979, c. 510, §1 (AMD). 1979, c. 541, §§A159,A160 (AMD). 1981, c. 492, §C14 (RP).



23 §1005-A. Accidents; snow fences; appeals

1. Accidents. The State or the town shall not be liable for accidents while the road surface is covered with snow or ice.

[ 1981, c. 492, Pt. C, §15 (NEW) .]

2. Snow fences. The Department of Transportation, the county commissioners or the municipal officers of any city or town may provide snow guards or snow fences along any state highways, state aid highways or town ways for the prevention of snow from encumbering the highways or town ways.

The officials may erect snow guards or fences upon private property adjacent to highways or town ways. If they do not agree with the owner of the property with relation to the location of the guards or fences, the compensation to be paid to the owner or the time the guards or fences shall be maintained, the officials, before erecting the snow guards or snow fences upon the private property, shall give written notice of their intentions, to be posted for 7 days in 2 public places in the city or town in the vicinity of the location proposed for the erection of the guards or fences, describing the location and the time intended for the maintenance of the snow guards or fences, with such definiteness that the location may be understood readily.

Within 5 days after a hearing thereon, the officials shall make a written return of their proceedings and findings to the registry of deeds in the county in which the location is situated, provided that they have therein decreed that any such snow guards or snow fences shall be maintained thereon permanently, or to the clerk of the city or town in which the location is situated, provided that they have therein decreed that the snow guards or snow fences shall be maintained during the winter season only for which they propose to erect them. In return, they shall state the amount of damages awarded the owner and the amount shall be paid within 30 days after return, by the State, city or town whose officials have authorized the construction or erection of the guards or fences.

In case the owner of the property is aggrieved with the award of damages so made, or with any part of the decrees, within 30 days after the filing of the return, he may take an appeal therefrom by filing, in the Superior Court in the county where the guard or fence is located, a complaint requesting a new award or assessment of damages, and the court, after ordering such notice as it sees fit, shall thereupon determine the amount of damages sustained by the owners. The court may make any other change in the decree deemed proper. An appeal to the Superior Court vacates the original award.

If the officials determine that the fences are to remain for the winter season only, and not permanently, then the fences shall be erected not before the 15th day of November nor remain occupying private property later than the next April 1st. Particular regard shall be exercised in the location of the fences so that the owners of private property shall be incommoded, as to view and otherwise, to as small a degree as possible.

[ 1981, c. 492, Pt. C, §15 (NEW) .]

SECTION HISTORY

1981, c. 492, §C15 (NEW).



23 §1006. Discontinuance on certain highways (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 492, §C16 (RP).



23 §1007. Roads kept open by State; expense deducted from moneys due town

When any town, in the judgment of the Department of Transportation, unreasonably fails to either raise, appropriate or pay the cost of snow removal, or without cause fails to keep open any state or state aid highway as required in section 1001 or 1003, the department shall cause the highway to be kept open at the expense of the State. The Treasurer of State may withhold a sufficient amount from any funds due or to become due the town, to cover the payment in whole of the expense of the snow removal, and the amount collected shall be added to the State Highway Maintenance Account. [1981, c. 492, Pt. C, §17 (RPR).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 492, §C17 (RPR).



23 §1008. Failure of town to pay share of snow removal (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §C18 (RP).



23 §1009. Towns not reimbursed in compact or built-up sections (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §C18 (RP).



23 §1010. Rental price for snow removal equipment; reimbursement

The department each season shall make a rental price per hour for all snow removal motor equipment which shall be approved by it as being adequate and economical for this work. All contracts with the towns, either by the mile or otherwise, shall be subject to the approval of the department. Reimbursement on this work shall be made for use of motor driven equipment only. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §1011. Ways acceptable for snow removal (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §C18 (RP).



23 §1012. Towns not relieved from obligations relating to snow blockade

No town in which a state or state aid highway lies shall be relieved from any obligations of statute relating to ways blocked or encumbered with snow, anything to the contrary in chapters 1 to 19 notwithstanding.






Subchapter 8: INDIAN ISLAND AND TOWNSHIP

23 §1051. Part of state highway system (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1973, c. 277, §1 (AMD). 1975, c. 613, §1 (AMD). 1979, c. 732, §§19,31 (RP).



23 §1052. Maintenance of roads and bridges (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§19,31 (RP).



23 §1053. Fund available (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§19,31 (RP).






Subchapter 9: STATE AID

23 §1101. Appropriations by towns (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 438, §2 (AMD). 1967, c. 544, §114 (AMD). P&SL 1975, c. 78, §21 (AMD). 1975, c. 620, §3 (AMD). 1981, c. 492, §C20 (RP).



23 §1102. Apportionment to each town (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 438, §3 (AMD). 1971, c. 593, §22 (AMD). P&SL 1975, c. 78, §21 (AMD). 1975, c. 620, §§4,4-A (AMD). 1981, c. 492, §C20 (RP).



23 §1103. Increase in aid (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 492, (AMD). 1971, c. 593, §22 (AMD). 1973, c. 581, §§1,3 (AMD). 1973, c. 595, §2 (AMD). 1977, c. 112, §1 (AMD). 1977, c. 405, §3 (RPR). 1977, c. 688, §3 (AMD). 1977, c. 696, §193 (RPR). 1979, c. 127, §§151,152 (AMD). 1979, c. 738, §1 (AMD). 1981, c. 492, §C20 (RP).



23 §1104. Matching funds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 439, §§1,2 (AMD). 1969, c. 495, (AMD). 1971, c. 593, §22 (AMD). 1973, c. 526, (AMD). 1973, c. 595, §3 (AMD). 1973, c. 788, §103 (AMD). 1977, c. 405, §4 (RP).



23 §1105. Pro rata reduction of fund (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 492, §C20 (RP).



23 §1106. Towns pay share of joint fund to State Treasurer; exception (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 492, §C20 (RP).



23 §1107. Application of joint fund to state highways (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 492, §C20 (RP).



23 §1108. Use of joint fund with Town Road Improvement Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1975, c. 745, §2 (AMD). 1977, c. 405, §5 (RPR). 1981, c. 492, §C20 (RP).



23 §1109. Location of improvements from year to year; effect on state aid (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1977, c. 405, §6 (AMD). 1981, c. 492, §C20 (RP).






Subchapter 10: PERAMBULATION OF BOUNDARY LINE

23 §1111. Perambulation

The boundary line between the State of New Hampshire and the State of Maine, as established and marked in 1927, 1928 and 1929, under the public laws of 1927, chapter 21, shall be perambulated once in 7 years forever and the line marked and bounds renewed whenever necessary. The Governor shall appoint a surveyor from the Department of Transportation who shall, in conjunction with a duly authorized representative of the State of New Hampshire, perambulate the boundary line from Bryant's Rock at East Pond to the Canadian Line. [1977, c. 696, §194 (REEN).]

SECTION HISTORY

1969, c. 504, §39 (NEW). 1971, c. 593, §22 (AMD). 1975, c. 771, §253 (AMD). 1977, c. 604, §5 (RP). 1977, c. 696, §194 (REEN).



23 §1112. Notice

The Governor shall authorize the Department of Transportation to notify and make such arrangements with the proper authorities of the State of New Hampshire as may be necessary to carry out this subchapter. [1975, c. 771, §254 (AMD).]

SECTION HISTORY

1969, c. 504, §39 (NEW). 1971, c. 593, §22 (AMD). 1975, c. 771, §254 (AMD).



23 §1113. Return

A return of the perambulation shall be made, describing the marks and monuments of such line and particularly describing any change of location or resetting of any monument as authorized in this subchapter, and such return shall be signed by the duly authorized representatives of both states and a copy filed with the Secretary of State. [1969, c. 504, §39 (NEW).]

SECTION HISTORY

1969, c. 504, §39 (NEW).



23 §1114. Preservation of existing monuments

No person shall willfully or maliciously disturb or injure, or, except as otherwise provided in this subchapter, remove, obliterate, deface or cover up any monument or mark designating this boundary line of the State. Any persons desirous of removing and replacing any such monument or mark may apply in writing to the Department of Transportation, who may grant permission therefor under its supervision, first making provision for preserving the exact location of the original boundary or mark, and giving notice to the State of New Hampshire of the time and place at which proposed action is to be taken. The monument shall be reset in the identical location from which it was removed or at a convenient distance therefrom upon the boundary line. A full description of any change in such monument or mark, signed by the representatives of both states, shall be recorded with the Secretary of State. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1969, c. 504, §39 (NEW). 1971, c. 593, §22 (AMD).



23 §1115. Penalty

Any person violating section 1114 shall be punished by a fine of not more than $50, or by imprisonment for not more than 6 months, or by both. [1969, c. 504, §39 (NEW).]

SECTION HISTORY

1969, c. 504, §39 (NEW).



23 §1116. No expenses to be incurred until enactment of similar legislation by State of New Hampshire

No work shall be done or money expended under this subchapter until similar legislation has been enacted by the State of New Hampshire. [1969, c. 504, §39 (NEW).]

SECTION HISTORY

1969, c. 504, §39 (NEW).



23 §1117. Adopt-A-Highway Program

The Commissioner of Transportation shall adopt rules to establish the Adopt-A-Highway Program that permit business organizations and nonprofit community organizations to participate in litter control and beautification activities on all state highways and town ways. Notwithstanding any other provision of law, the rules adopted by the commissioner may permit the erection of signs to identify participating organizations, as long as the rules establish permissible dimensions for the sign. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. The State, municipalities, the Maine Turnpike Authority and their employees are not liable to any person for damages arising out of any activities resulting from an Adopt-A-Highway Program. [1999, c. 152, Pt. G, §1 (AMD).]

SECTION HISTORY

1997, c. 776, §1 (NEW). 1999, c. 152, §G1 (AMD).









Chapter 15: PROTECTION OF HIGHWAYS

Subchapter 1: SIGNS AND MARKERS

Article 1: GENERAL PROVISIONS

23 §1151. Unauthorized signs or marks forbidden

No person shall place, maintain or display upon or in view of any highway any unauthorized sign, signal, marking or device which purports to be or is an imitation of or resembles an official traffic-control device or railroad sign or signal, or which attempts to direct the movement of traffic, or which hides from view or so interferes with the effectiveness of any official traffic-control device or any railroad sign or signal as to endanger the public, and no person shall place or maintain nor shall any public authority permit upon any highway any traffic sign or signal bearing thereon any commercial advertising. This shall not be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information or promoting highway safety and of a type that cannot be mistaken for official signs. Any person, firm, corporation or political subdivision of the State, while working on, under, over or immediately adjacent to any highway may erect temporary warning or directional signs or signals for the purpose of safeguarding or protecting its workmen and facilitating and protecting travel along the highway by the traveling public.

Every such prohibited sign, signal or marking is declared to be a public nuisance and the authority having jurisdiction over the highway may order the same removed and, if not removed within 48 hours after receipt of the notice, is empowered to remove the same or cause it to be removed.



23 §1152. Advertising restricted; turnpikes (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 108, §2 (RP).



23 §1153. -- highways; jurisdiction; removal

1. Erecting advertisement on highway. A person may not post, erect, display or maintain or cause to be posted, erected, displayed or maintained a sign, billboard, panel, placard, poster, notice or other advertising device in, upon or above any highway or so situated with respect to any highway as to obstruct clear vision of an intersecting highway or highways or otherwise so situated as to prevent the safe use or obstruct the maintenance of the highway. The highway is deemed the full width of the road as laid out by the State, county or the town and in any case is deemed to extend 33 feet from each side of the center line of the traveled or built-up portion of the way.

[ 2003, c. 452, Pt. L, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Application. This section does not apply to the State or to a political subdivision of the State or to signs erected or maintained with the approval of the department solely for the purpose of safeguarding, facilitating or protecting travel along the highway.

A. The department may authorize the placing of directional signs of such design as it determines, not exceeding 48 inches in length and 9 inches in width to designate places of interest, to be posted without expense to the State at the junction of roads. [2003, c. 452, Pt. L, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person, firm or corporation, while working on, under, over or immediately adjacent to a highway, may erect temporary warning or directional signs or signals for the purpose of safeguarding or protecting its workers and facilitating and protecting travel along the highway by the traveling public. [2003, c. 452, Pt. L, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. L, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $5 and not more than $500 may be adjudged. [2003, c. 452, Pt. L, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. After having been adjudicated as having violated paragraph A, a person who unlawfully maintains any sign, billboard, panel, placard, poster, notice or other advertising device for 10 days after the adjudication is subject to an additional fine of not more than $50 for each day upon which such sign, billboard, panel, placard, poster, notice or other advertising device is maintained. [2003, c. 452, Pt. L, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. L, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Removal. The State Police shall remove all signs, billboards, panels, placards, posters, notices or other advertising devices existing within the limits of the highway in violation of this section.

[ 2003, c. 452, Pt. L, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1971, c. 593, §22 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §L1 (RPR).






Article 2: GUIDEPOSTS

23 §1201. Recreational areas on turnpike system (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 62, (AMD). 1965, c. 90, (AMD). 1967, c. 152, (AMD). 1967, c. 440, (AMD). 1969, c. 330, §§1,2 (AMD). 1971, c. 593, §22 (AMD). 1973, c. 356, (AMD). 1973, c. 644, (AMD). 1973, c. 788, §104 (AMD). 1975, c. 6, (AMD). 1975, c. 30, (AMD). 1975, c. 472, (AMD). 1975, c. 770, §§96,97 (AMD). 1975, c. 770, §§96, 97 (AMD). 1977, c. 154, (AMD). 1977, c. 288, (AMD). 1977, c. 305, (AMD). 1977, c. 696, §195 (AMD). 1979, c. 76, (AMD). 1981, c. 26, (AMD). 1981, c. 105, §§1,2 (AMD). 1981, c. 566, (AMD). 1981, c. 613, (AMD). 1983, c. 26, (AMD). 1983, c. 71, (AMD). 1983, c. 323, (AMD). 1983, c. 332, (AMD). 1983, c. 506, (AMD). 1985, c. 506, §§A46,47 (AMD). 1989, c. 443, §58 (AMD). 1993, c. 612, §§1,2 (AMD). 2001, c. 244, §2 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2011, c. 610, Pt. C, §1 (AMD). 2013, c. 549, §1 (RP).



23 §1202. Rivers, streams, lakes and mountains

The department is authorized and directed to place suitable markers, similar to those used in other states, along the state highways commencing with United States Route Number 1, designating the names of contiguous rivers, lakes, streams and other bodies of water and adjacent mountains. [1971, c. 593, §22 (AMD).]

The department is authorized to use any funds available for the construction of state highways and bridges and for the maintenance of the same for carrying out this section. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §1203. Cities and towns

Suitable markers shall be placed by the department on all trunk line roads and all state aid roads, designating the point of entry and exit to and from the several cities and towns along the lines of said highways. [1971, c. 593, §22 (AMD).]

The cost to the State for carrying out this section shall be paid from funds available for the maintenance of state and state aid highways.

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §1204. Form, height and design

On all state and state aid highways, all guideposts shall be of such reasonable form, height and design as the department shall designate and shall be erected only upon approval of the department. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).






Article 3: GRADE CROSSINGS

23 §1251. Erection of warning signs

There shall be placed and thereafterward maintained warning signs on every highway or other way within the State approaching a crossing at grade of such highway or other way and the tracks of a railroad. Such signs shall be placed on each side of such crossing at such distances as shall be determined upon by the Department of Transportation which is required, and vested with authority, to cause to be located and maintained such warning signs. In the compact parts of cities and towns where the conditions mentioned in section 2920 exist and are observed and at all other places where in the judgment of the 2 commissions such signs are unnecessary, no such warning signs need be erected. [1981, c. 698, §100 (AMD).]

SECTION HISTORY

1971, c. 593, §8 (AMD). 1981, c. 698, §100 (AMD).



23 §1252. Signs to be clearly visible; removal of obstructions

The signs referred to in section 1251 shall be of such size, design and color as shall be established by order of the Department of Transportation. Such signs shall be placed in conspicuous locations at a distance not less than 300 feet from the nearest rail of such crossing unless conditions make it reasonable to cause such signs to be located at a lesser distance from said rail. Such locations shall always be kept clear that such signs shall be plainly visible and the municipal officers of the several towns in which such signs are located are authorized and required either on their own motion or when requested by the department to cut down, trim or remove all bushes, trees or other obstructions which may impair the view of any such signs. [1971, c. 593, §9 (RPR).]

SECTION HISTORY

1971, c. 593, §9 (RPR).



23 §1253. State pays expense

The expense of the erection and maintenance of each warning sign mentioned in sections 1251 and 1252 shall be borne by the State and paid out of any highway funds not otherwise appropriated.



23 §1253-A. Stop signs at highway-railroad grade crossings

The Department of Transportation is authorized to designate any highway-railroad grade crossing as a stop intersection and to install and maintain stop signs thereat. The department is authorized to so designate such highway-railroad grade crossings on town ways, and local municipalities shall, when ordered by the department, erect and maintain stop signs on such town ways. When such stop signs are erected, the driver of any vehicle shall stop within 50 feet but not less than 10 feet from the nearest rail of such railroad and shall proceed only upon exercising due care. [1971, c. 593, §10 (AMD).]

Any person who shall operate a vehicle in violation of this section shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than $50 or by imprisonment for not more than 60 days, or by both. [1969, c. 387, §1 (NEW).]

The expense of the erection and maintenance of each stop sign installed by virtue of this section shall be borne by the railroad. [1969, c. 387, §1 (NEW).]

SECTION HISTORY

1969, c. 387, §1 (NEW). 1971, c. 593, §10 (AMD).



23 §1254. Penalties; jurisdiction

Whoever unlawfully removes, injures or tampers with any warning, caution or directional sign, described in sections 59, 1251, 1252 and 1253-A, shall be punished by a fine of not less than $10 nor more than $50. [1969, c. 387, §2 (AMD).]

SECTION HISTORY

1969, c. 387, §2 (AMD).






Article 4: OVERPASSES

23 §1301. Clearance markings

The department shall mark all overpasses on all state and state aid highways, and on all other highways for which state funds are provided by law, with the height of the clearance of such overpass and such markings shall be maintained so as to be clearly visible for a distance of 200 feet on the highway. The same requirements shall apply to highway bridges when the vertical underclearance is limited by the portal, bracing or other structural members. This section shall apply only when the vertical clearance is less than 14 feet 6 inches. The clearance indicated is to be the normal summer clearance. Such overpasses not indicated herein shall be marked by the municipalities in which the same shall be found and in accordance with the standards for marking set forth. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).






Article 5: TRAFFIC CONTROL

23 §1351. Installation of signals, devices and signs

The department may make and shall enforce rules and regulations relating to traffic control and the installation and maintenance of traffic control signals, devices, signs and markings on all state, state aid and federal aid highways. The department may be consulted by and shall without charge advise municipal officers and road commissioners on the subject of traffic control. [1971, c. 593, §22 (AMD).]

The department shall have authority to install and maintain traffic control signals, warning, regulatory, directional and informational signs and markings, on all state and state aid highways and highways constructed under its direction with federal funds, when, in its opinion, such signs, signals and markings are necessary for public safety and convenience. [1971, c. 593, §22 (AMD).]

On all designated state and state aid highways, the location, form and character of informational, directional, regulatory and warning signs and traffic control signals and devices, erected by towns, shall be subject to approval of the department. [1971, c. 593, §22 (AMD).]

On any highway or street constructed with federal aid in any town, the location, form and character of informational, directional, regulatory and warning signs, curb and pavement or other markings, and traffic signals, installed or placed by any public authority or other agency, shall be subject to the approval of the department with the concurrence of the Federal Highway Administration. [1985, c. 506, Pt. B, §19 (AMD).]

Any rule or regulation relating to traffic control or the installation or maintenance of traffic control signals, devices or signs adopted pursuant to this section shall be exempt from the rule-making provisions of the Maine Administrative Procedure Act, Title 5, chapter 375. [1979, c. 397, §1 (NEW).]

The department is authorized and directed to establish a system of numbering all classes of highways which, in its opinion, is necessary for public convenience, and to publish maps from time to time showing the highways so numbered. [1971, c. 593, §22 (AMD).]

On all designated state and state aid highways, the department may prohibit other than one-way traffic when in its opinion such prohibition is necessary for public safety. [1971, c. 593, §22 (AMD).]

Nothing contained in this section shall be construed to apply to the installation or maintenance of signals, devices, signs, lights or warnings at approaches to railroad crossings.

The issuance of any order or rule and regulation may be proved by submitting a copy thereof signed by the commissioner and duly notarized. [1973, c. 537, §25.]

Whoever violates any order or rule and regulation of the department issued under authority of this section shall be punished by a fine of not more than $100 or by imprisonment for not more than 90 days, or by both. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1973, c. 537, §25 (AMD). 1979, c. 397, §1 (AMD). 1985, c. 506, §B19 (AMD).



23 §1352. Installation of rumble strip signs

The department shall install signs on any state highway where centerline rumble strips are located to inform a driver that the driver is approaching a rumble strip. The signs must be placed in advance of the centerline rumble strip for both directions of travel where passing is permitted at a location to be determined by the department. The lettering, style, colors, size and format of the sign must comply with the latest edition of the Manual on Uniform Traffic Control Devices published by the Federal Highway Administration under 23 Code of Federal Regulations, Part 655, Subpart F as adopted by the department. [2009, c. 441, §1 (NEW).]

SECTION HISTORY

2009, c. 441, §1 (NEW).









Subchapter 2: INSTALLATIONS AND OBSTRUCTIONS

23 §1401. Installations restricted (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 393, (AMD). 1985, c. 20, (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §L2 (RP).



23 §1401-A. Installations restricted

1. Installing of buildings or fixtures. Except as provided in subsection 1-A, a person may not install, erect or construct, or cause to be installed, erected or constructed, installations such as buildings, gasoline pumps or other fixtures in, upon or near any state or state aid highway, located as follows:

A. Within the full width of the right-of-way of any state or state aid highway as laid out by the State, the county or the town; [2003, c. 452, Pt. L, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Within 33 feet of the center line of any state or state aid highway. This paragraph does not apply to installations or other property in existence on August 6, 1949. The commissioner has discretion to waive the application of this paragraph to the reconstruction of a building in the general location of the previously existing building if the commissioner determines that highway safety and the public welfare will not be adversely affected; or [2003, c. 452, Pt. L, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Within 20 feet from the outside edge of any of the paved portion of any state or state aid highway having more than 2 travel lanes and having a total paved portion in excess of 24 feet in width. This paragraph does not apply to installations or other property in existence on September 1, 1955. [2003, c. 452, Pt. L, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2007, c. 191, §1 (AMD) .]

1-A. Limited waiver. The commissioner may grant a person a written waiver of any of the provisions of subsection 1 and permit the construction of a fixture in, upon or near a state or state aid highway located in a municipality if:

A. The commissioner receives a written statement from the municipal officers requesting or supporting the waiver; [2007, c. 191, §1 (NEW).]

B. The posted speed limit where the construction will occur is no more than 35 miles per hour; and [2007, c. 191, §1 (NEW).]

C. The commissioner determines that highway safety and public welfare will not be adversely affected. [2007, c. 191, §1 (NEW).]

The commissioner may include in the waiver any conditions the commissioner determines necessary to ensure public safety and welfare. Violation of the terms of a waiver constitutes a violation of this section.

[ 2007, c. 191, §1 (NEW) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $5 and not more than $500 may be adjudged. [2003, c. 452, Pt. L, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. After having been adjudicated as having violated paragraph A, a person who unlawfully maintains any installations such as buildings, gasoline pumps or other fixtures for 30 days after the adjudication is subject to an additional fine of not more than $50 for each day such installations are maintained. [2003, c. 452, Pt. L, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. L, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Application. This section does not apply to the installations or other property devoted to the public use of any public utility or district and underground pipelines.

[ 2003, c. 452, Pt. L, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §L3 (NEW). 2003, c. 452, §X2 (AFF). 2007, c. 191, §1 (AMD).



23 §1402. Removal of obstructions

When logs, lumber or other obstructions, without necessity, are left within the limits of any highway right-of-way under the supervision and maintenance of or construction by the department, it may cause them to be removed, and shall not be liable for loss or damage thereof, unless occasioned by design or gross negligence. When no one appears to pay for the expense and trouble of removal, the department may sell at public auction so much thereof as is sufficient for that purpose, including charges of sale. The person through whose neglect or willful default they were left may be prosecuted as for a nuisance. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).









Chapter 17: LIABILITY FOR DEFECTS

23 §1451. Judgments against towns and counties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1973, c. 537, §26 (AMD). 1977, c. 578, §6 (AMD). 1979, c. 603, (AMD). 1985, c. 257, (RP).






Chapter 19: FISCAL MATTERS

Subchapter 1: GENERAL PROVISIONS

23 §1501. Matching federal funds

Upon application of the municipal officers of any municipality, the Department of Transportation may permit, subject to the statutes governing the allocation of highway funds to municipalities and the expenditure of same, such municipality to expend highway funds made available by the State to such municipality to match federal funds in the sponsoring of work projects for the improvement and construction of ways and bridges in such municipality. Nothing in this section shall be construed as authorizing the department or the municipal officers of any municipality to ignore or disregard an express authorization from the Legislature in regard to the use of any funds for any expressly designated purpose. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §1502. Anticipation of expenditure by towns (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 492, §C22 (RP).



23 §1503. -- approval of bills by controller (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §C23 (RP).






Subchapter 2: ECONOMIC ADVISORY BOARD

23 §1551. Establishment; membership; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §11 (RP).



23 §1552. Issuance of bonds; duty of board (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §11 (RP).






Subchapter 2-A: BOND ISSUANCE

23 §1553. Issuance of bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §§11-A (NEW). 1973, c. 537, §27 (RP). 1973, c. 625, §133 (RP).






Subchapter 3: BONDS

23 §1601. Expenditure of proceeds; appropriation

The Treasurer of State by direction of the Governor shall negotiate the sale of all state highway bonds and state highway and bridge bonds. None of such bonds shall be sold for less than par value, nor shall any such bond be loaned, pledged or hypothecated in behalf of the State. The proceeds of the sales of such bonds shall be held by the Treasurer of State and paid by him upon proper warrants drawn for the purposes of chapters 1 to 19. The department shall apportion the money raised from the sale of state highway and state highway and bridge bonds in such manner as will carry into effect the several Acts authorizing such bond issues and conform to the Constitution and chapters 1 to 19. [1975, c. 771, §255 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1975, c. 771, §255 (AMD).



23 §1602. Appeal to Governor and Council on disagreement of commission (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §28 (RP).



23 §1603. Bond proceeds not for compact parts of town; exception

No funds for construction derived from any bond issue shall be expended on any highway within compact portions of any town, except in towns of less than 5,000 inhabitants, such compact portions to be determined by the department. This section shall not apply when funds derived from any bond issue are used to match federal funds for highway and bridge projects constructed within such compact sections. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §1604. Transportation debt policy for capital planning purposes

Due to the capital intensive nature of transportation investment and the dedicated nature of transportation revenue streams, the Department of Transportation shall plan its capital transportation program based upon the following assumed debt policies. Neither this section nor planning undertaken pursuant to this section authorizes the issuance of any debt. Debt may be issued only in accordance with applicable authorizing law. [2007, c. 470, Pt. C, §1 (NEW).]

1. Highway Fund general obligation bonding. The rolling, 3-year average ratio of Highway Fund general obligation debt service payments to Highway Fund revenue must be assumed to be not more than 10%. Highway Fund general obligation bond terms must be assumed to be 10 years.

[ 2007, c. 470, Pt. C, §1 (NEW) .]

2. GARVEE bonding. The rolling, 3-year average ratio of GARVEE bond debt service payments to funds received from the Federal Highway Administration must be assumed to be not more than 15%, except that sufficient debt service capacity must be assumed to be reserved under the 15% level for a $25,000,000 GARVEE bond issuance for extraordinary, unprogrammed needs. GARVEE bonds must be assumed to have terms of not more than 15 years and to be available only for capital projects that have an anticipated useful life of at least 20 years. GARVEE bonds must be authorized by the Legislature as provided in section 1612. For purposes of this section, "GARVEE bond" has the same meaning as in section 1611.

[ 2007, c. 470, Pt. C, §1 (NEW) .]

3. TransCap revenue bonding. The level of TransCap revenue bonding as authorized by Title 30-A, section 6006-G is limited by the level of revenue authorized and exclusively dedicated to the Maine Municipal Bond Bank for debt service for such bonds and by bond issuer requirements. TransCap bonds must be assumed to have terms of not more than 15 years and to be available only for capital projects that have an anticipated useful life of at least as long as the bond term. TransCap bonds must be authorized by the Legislature as provided in Title 30-A, section 6006-G.

[ 2009, c. 413, Pt. Q, §1 (AMD) .]

SECTION HISTORY

2007, c. 470, Pt. C, §1 (NEW). 2009, c. 413, Pt. Q, §1 (AMD).






Subchapter 3-A: GARVEE BONDING

23 §1611. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 329, Pt. P, §1 (NEW).]

1. Bank. "Bank" means the Maine Municipal Bond Bank, established under Title 30-A, chapter 225.

[ 2007, c. 329, Pt. P, §1 (NEW) .]

2. GARVEE bond. "GARVEE bond" means a grant anticipation revenue vehicle debt financing instrument repaid with federal highway funds as authorized by 23 United States Code, Section 122.

[ 2007, c. 329, Pt. P, §1 (NEW) .]

3. Qualified transportation project. "Qualified transportation project" means a project to reconstruct, rehabilitate or replace existing bridges and existing arterial highways that:

A. Will forward applicable transportation capital improvement planning and delivery goals established by the Legislature for the Department of Transportation; [2007, c. 329, Pt. P, §1 (NEW).]

B. Has a useful life of 20 years or more; and [2007, c. 329, Pt. P, §1 (NEW).]

C. Meets eligibility requirements of the United States Department of Transportation, Federal Highway Administration. [2007, c. 329, Pt. P, §1 (NEW).]

"Qualified transportation project" does not include a project that predominantly consists of a new highway on a new location or a new bridge on a new location, other than a replacement bridge located in close proximity to the bridge it is replacing, unless specifically approved by the Legislature.

[ 2007, c. 329, Pt. P, §1 (NEW) .]

4. Qualified transportation project costs. "Qualified transportation project costs" includes, without limitation:

A. The purchase price or acquisition of any properties or interest in those properties or other rights necessary or convenient for the project; [2007, c. 329, Pt. P, §1 (NEW).]

B. The costs of the study, permitting and engineering of the project, including the preparation of plans and specifications, surveys and estimates of cost; [2007, c. 329, Pt. P, §1 (NEW).]

C. The costs of construction, reconstruction, paving, repaving, building, alteration, repair, restoration, environmental review or remediation, enlargement or other improvement, including all labor, materials, machinery, fixtures and equipment, including rolling stock or vehicles; [2007, c. 329, Pt. P, §1 (NEW).]

D. The costs of engineering, architectural, legal and other professional services; [2007, c. 329, Pt. P, §1 (NEW).]

E. The costs of reserves, insurance, letters of credit or other financial guarantees for payment of future debt service on bonds or notes; and [2007, c. 329, Pt. P, §1 (NEW).]

F. All other costs or expenses necessary or convenient to the project, including financing or refinancing costs. [2007, c. 329, Pt. P, §1 (NEW).]

[ 2007, c. 329, Pt. P, §1 (NEW) .]

5. Revenue. "Revenue" means, in the case of bonds or notes issued by the bank to finance the qualified transportation projects, payment of funds derived from the United States Department of Transportation, Federal Highway Administration and any other investment, gift, grant, contribution, appropriation and income and any other amount pledged to secure payment of such bonds or notes.

[ 2007, c. 329, Pt. P, §1 (NEW) .]

SECTION HISTORY

2007, c. 329, Pt. P, §1 (NEW).



23 §1612. GARVEE bonding authorized

Notwithstanding any other provision of law, upon certification, the bank may issue from time to time GARVEE bonds for qualified transportation projects and qualified transportation project costs in such amounts as are authorized by the Legislature by a 2/3 vote in each House of the Legislature, as long as the rolling, 3-year average ratio of GARVEE bond debt service payments to federal funds received from the United States Department of Transportation, Federal Highway Administration does not exceed 15%, less the amount of capacity necessary to issue a $25,000,000 GARVEE bond for extraordinary, unprogrammed needs. Authorization by the Legislature is not required for GARVEE bonds issued to refund previously issued GARVEE bonds that have been issued with the authorization of the Legislature, if the issuance of those refunding bonds results in net present value savings and those refunding bonds have a final maturity date that is not later than the date that is 15 years after the date of issuance of the GARVEE bonds being refunded. [2015, c. 268, Pt. K, §1 (AMD).]

Beginning with the budget presented for the fiscal year beginning July 1, 2009, the Department of Transportation shall present for review and approval by the Legislature as part of the Highway Fund budget the level of programmed biennial GARVEE bond financing. [2007, c. 329, Pt. P, §1 (NEW).]

SECTION HISTORY

2007, c. 329, Pt. P, §1 (NEW). 2011, c. 391, §1 (AMD). 2015, c. 268, Pt. K, §1 (AMD).



23 §1613. Bank resolution; pledge; bond terms

1. Issuance. The bank shall issue GARVEE bonds from time to time pursuant to a resolution adopted by the bank. The GARVEE bonds issued must be secured pursuant to a pledge and certificate issued by the Department of Transportation and approved by the State Budget Officer. The pledge and certificate must contain provisions that dedicate and pledge receipt of future federal transportation funds to secure the payment of the GARVEE bonds, including principal, interest and issuance costs. The terms of the GARVEE bonds, their repayment schedule and other provisions to facilitate their creditworthiness are determined by the bank in consultation with the Department of Transportation and the State Budget Officer. The pledge and certificate are a part of the contract with the holders of the GARVEE bonds to be authorized.

[ 2007, c. 329, Pt. P, §1 (NEW) .]

2. Form and term. The GARVEE bonds must be in the form, bear the date or dates, mature at the time or times and have such other terms as determined by the bank and approved by the Department of Transportation and the State Budget Officer, except that a GARVEE bond may not mature more than 15 years from the date of its issue.

[ 2007, c. 329, Pt. P, §1 (NEW) .]

3. Not a state liability. GARVEE bonds issued under this section do not constitute a debt or liability of the State or of any political subdivision of the State, or a pledge of the full faith and credit of the State or of any political subdivision of the State, but are payable solely from the funds and revenues pledged for that purpose.

[ 2007, c. 329, Pt. P, §1 (NEW) .]

4. Proceeds. The proceeds from the sale of the GARVEE bonds must be deposited into the appropriate highway fund capital account or other appropriate dedicated revenue account.

[ 2007, c. 329, Pt. P, §1 (NEW) .]

SECTION HISTORY

2007, c. 329, Pt. P, §1 (NEW).



23 §1614. Power and duty of the bank

The powers and duties of the bank provided under Title 30-A, chapter 225 are modified and supplemented as set out in this section. [2007, c. 329, Pt. P, §1 (NEW).]

1. Qualified transportation projects. The bank may assist the State by borrowing money to finance or refinance from time to time all or a portion of the costs of qualified transportation projects and make the proceeds of such borrowing available to the Department of Transportation at terms agreed upon by the bank, the State Budget Officer and the Department of Transportation. The principal of and interest on any bonds or notes issued by the bank to finance or refinance the qualified transportation projects must be secured by a pledge of funds paid by the United States Department of Transportation, Federal Highway Administration and may further be secured by a pledge of any rights, grants, reserves, contracts, agreements or other revenues or property as may be determined by resolution of the bank. Bonds, notes, leases, agreements or other forms of debt or liability entered into or issued by the bank under this section are not in any way a debt or liability of the State and do not constitute a loan of the credit of the State or create any debt or liability on behalf of the State or constitute a pledge of the faith and credit of the State. Each bond, note, lease, agreement or other evidence of debt or liability entered into by the bank must contain a statement to the effect that the bank is obligated to pay the principal, interest, redemption premium, if any, and other amounts payable solely from the sources pledged for that purpose by the bank and that neither the faith and credit nor the taxing power of the State is pledged to the payment of the principal, interest, premium, charge, fee or other amount on the bond, note, lease, agreement or other form of indebtedness.

[ 2007, c. 329, Pt. P, §1 (NEW) .]

2. Additional powers. In addition to all other powers elsewhere granted to the bank, the bank may, with respect to qualified transportation projects:

A. Acquire title to or an interest in the qualified transportation projects; [2007, c. 329, Pt. P, §1 (NEW).]

B. Make, enter into and enforce contracts and all other instruments, including any amendments or modifications to the extent permitted under its contract with holders of its bonds or notes, with the State, the United States Department of Transportation, Federal Highway Administration or any other legal entity in furtherance of the purposes of this section; [2007, c. 329, Pt. P, §1 (NEW).]

C. Invest any funds or money of the bank not then required for funding costs of the qualified transportation projects in the same manner as permitted for the investment of funds belonging to the State or held by the Treasurer of State, except as otherwise permitted or provided by this section; [2007, c. 329, Pt. P, §1 (NEW).]

D. Fix and prescribe any form of application or procedure to be required of the State or of any agency or department of the State with respect to the qualified transportation projects and fix the terms and conditions of the qualified transportation projects and enter into agreements with the State or any agency or department of the State in connection with the qualified transportation projects; and [2007, c. 329, Pt. P, §1 (NEW).]

E. Lease the qualified transportation projects to the State or any agency or department of the State to further the purposes of this section, as long as the obligation of the State or of any such agency or department to make any rental or other payments is considered executory only to the extent of funds paid by the United States Department of Transportation. [2007, c. 329, Pt. P, §1 (NEW).]

[ 2007, c. 329, Pt. P, §1 (NEW) .]

SECTION HISTORY

2007, c. 329, Pt. P, §1 (NEW).



23 §1615. Pledge of federal highway funds

The Department of Transportation may transfer, assign or pledge any or all of the funds paid to it, directly or indirectly, by the United States Department of Transportation, Federal Highway Administration with respect to the qualified transportation projects. Any such pledge does not constitute a debt or liability on behalf of, a loan of the credit of or a pledge of the faith and credit of the State or of any political subdivision of the State. A decision by the Department of Transportation not to allocate such federal transportation funds for the payment of such bonds or notes or related costs and expenses may not be construed to constitute an action impairing any contract entered into by the bank under this section. [2007, c. 329, Pt. P, §1 (NEW).]

SECTION HISTORY

2007, c. 329, Pt. P, §1 (NEW).



23 §1616. Contracts are subject to continuing federal appropriations of federal transportation funds

Every contract relating to the issuance of bonds or notes to finance all or a part of the costs of qualified transportation projects must provide that all financial obligations of the State or of any agency or department of the State in regard to the portion of the principal of and interest on the bonds or notes and the related costs and expenses that may be paid from federal transportation funds pursuant to federal law and any agreement between the United States Department of Transportation, Federal Highway Administration or any agency of the Federal Highway Administration and the Department of Transportation that is or will be the initial recipient of such federal transportation funds are subject to continuing federal appropriations of federal transportation funds at a level equal to or greater than the amount needed to pay the federal share of principal, interest and costs and expenses on any such bonds or notes. [2007, c. 329, Pt. P, §1 (NEW).]

SECTION HISTORY

2007, c. 329, Pt. P, §1 (NEW).



23 §1617. State agency powers

1. Transportation projects. The Department of Transportation, and all other agencies or departments of the State working in conjunction with the Department of Transportation, for the purpose of aiding and cooperating in the financing, construction, operation or maintenance of qualified transportation projects, may:

A. Sell, lease, loan, donate, grant, convey, pledge, assign or otherwise transfer to the bank any real or personal property or interests in any real or personal property; and [2007, c. 329, Pt. P, §1 (NEW).]

B. Enter into agreements, including loan and pledge agreements, with any person for the joint financing, construction, operation or maintenance of the qualified transportation projects and agree to make payments, without limitation as to amount except as set forth in the agreements, from revenues received in one or more fiscal years by the Department of Transportation or with any person to defray the costs of the financing, construction, operation or maintenance of the qualified transportation projects. [2007, c. 329, Pt. P, §1 (NEW).]

[ 2007, c. 329, Pt. P, §1 (NEW) .]

2. Federal transportation funds. To assist in the financing, construction, operation or maintenance of the qualified transportation project, a state agency or department may by contract or pledge assign or otherwise transfer to the Department of Transportation or otherwise or directed by the bank all or a portion of federal transportation funds paid to the state agency or department or the revenues from any other legally available source.

[ 2007, c. 329, Pt. P, §1 (NEW) .]

SECTION HISTORY

2007, c. 329, Pt. P, §1 (NEW).



23 §1618. Exception to prohibited acts and limitation of powers

Notwithstanding Title 30-A, section 5958, the bank may make loans to the State or any agency or department of the State in connection with the financing of qualified transportation projects. Notwithstanding Title 30-A, section 6003, the bank may issue its bonds from time to time in any principal amounts that it considers necessary to provide funds for any of the purposes authorized by this section, including the financing or refinancing of all or a portion of the costs of qualified transportation projects. Notwithstanding Title 30-A, section 6019, the bank may enter into any agreements or contracts with any commercial banks, trust companies or banking or other financial institutions within or outside the State that are necessary, desirable or convenient in the opinion of the bank to provide any other services to the bank to assist the bank in effectuating the purposes of this section. [2007, c. 329, Pt. P, §1 (NEW).]

SECTION HISTORY

2007, c. 329, Pt. P, §1 (NEW).



23 §1619. Receipt of federal appropriation money

The Treasurer of State may receive from the Federal Government any amount of money as appropriated, allocated, granted, turned over or in any way provided for the purposes of this subchapter. In connection with the financing of qualified transportation projects, these amounts must be credited to and deposited in the Federal Expenditures Fund and are available to the bank. [2007, c. 329, Pt. P, §1 (NEW).]

SECTION HISTORY

2007, c. 329, Pt. P, §1 (NEW).



23 §1620. Remedies of holders of bonds and notes

In addition to all other rights or remedies set forth in Title 30-A, section 6023, subsection 2, the trustee appointed pursuant to Title 30-A, section 6023 may, and upon written request of the holders of 25% in principal amount of all bonds then outstanding that have been issued to finance or refinance all or a portion of the costs of qualified transportation projects shall, in the trustee's or the bank's own name, by mandamus or other suit, action or proceeding at law or in equity, enforce all rights of the bondholders, including the right to require the bank to collect payments and other amounts and to collect interest and amortization payments under agreements payable to the bank and pledged to payment of the bonds adequate to carry out any agreement as to, or pledge of, those payments and other amounts and of such interest and amortization payments and to require the bank to carry out any other agreements with the bondholders and to perform its duties under this section. [2007, c. 329, Pt. P, §1 (NEW).]

SECTION HISTORY

2007, c. 329, Pt. P, §1 (NEW).






Subchapter 4: GENERAL HIGHWAY FUND

23 §1651. Definition

To provide funds for the construction of state, state aid and town ways, for the maintenance of state and state aid highways, and interstate, intrastate and international bridges, and for other items of expenditure specified, there is established a fund to be known as the General Highway Fund. This fund shall include all fees received from the registration of motor vehicles and licensing of operators thereof, all fees accruing to the Treasurer of State under Title 25, section 1502, the receipts from the tax on internal combustion engine fuels, and all sums received on account of the department for permits to open highways, or from other sources, the disposition of which is not otherwise designated by law. After payment from said General Highway Fund of such sums for interest and retirement as are necessary to meet the provisions of bond issues for state highway and bridge construction, the remainder of said fund shall be segregated, apportioned and expended as provided by the Legislature. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §1652. Unexpended balances nonlapsing, nontransferable

Such unexpended balances of the Highway Fund as have been set up for general construction and maintenance of highways and bridges are deemed nonlapsing carrying accounts. All other unexpended balances lapse into the Highway Fund at the end of each fiscal period, but may not lapse or be transferred to the General Fund in the Treasury. [2011, c. 392, Pt. L, §2 (AMD).]

Any balance of any allocation or subdivision of an allocation from the Highway Fund made by the Legislature for any department or agency, which at any time may not be required for the purposes named in that allocation or subdivision, may be transferred at any time prior to the closing of the books, to any other allocation or subdivision of an allocation from the Highway Fund made by the Legislature for the same fiscal year subject to review by the joint standing committee of the Legislature having jurisdiction over transportation matters. In addition to transfers of Highway Fund allocations and subdivisions of allocations from the Highway Fund, the joint standing committee of the Legislature having jurisdiction over transportation matters shall review all other allocations or subdivisions of allocations to the Department of Transportation. Financial orders describing these transfers must be submitted by the Bureau of the Budget to the Office of Fiscal and Program Review 30 days before the transfer is to be implemented. [2011, c. 392, Pt. L, §2 (AMD).]

SECTION HISTORY

1975, c. 771, §256 (AMD). 1983, c. 457, §2 (AMD). 1985, c. 737, §B20 (AMD). 2011, c. 392, Pt. L, §2 (AMD).



23 §1653. Limitation on use of fund

All revenue received by the State from the registration of motor vehicles and the licensing of operators thereof, from the tax imposed on internal combustion engine fuel, from fines, forfeitures and costs accruing to the State under Title 29-A, section 2602, and from permits granted by the department to open highways must be segregated, allocated to and become part of the General Highway Fund created and existing by statute, and after payment and deduction from such fund of such sums as are necessary to meet all provisions of bond issues for state highway and bridge construction, the remainder of such fund must be apportioned and expended solely: [1995, c. 65, Pt. A, §62 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

1. Registration and licensing. For the cost of registering motor vehicles and licensing the operators thereof;

2. State police. For maintenance of the State Police;

3. Administration of office. For administration of the office and duties of the department;

[ 1971, c. 593, §22 (AMD) .]

4. Administration of fuel tax. For administration of the tax on internal combustion engine fuel;

5. Rebates. For payment of rebates on said tax;

6. Highways and bridges. For the improvement, construction and maintenance of highways and bridges;

7. Snow guards. For snow guards or removal as provided by statute.

Neither the General Highway Fund, nor any fund derived from direct taxation imposed for highway construction, bridge construction or the improvement and maintenance thereof, shall be diverted or expended, permanently, for any other purpose than set forth in this section, except that funds so segregated may be used for other appropriations but only those for which anticipated income has not been received and for which financial provision has been made by the Legislature and is forthcoming. The Treasurer of State is directed and authorized to reimburse the General Highway Fund by a deposit of the funds received from such aforesaid appropriations, the receipt of which has been anticipated, to the extent of the amounts temporarily diverted therefrom. Such deposits shall be made as soon as such revenues are collected. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1995, c. 65, §A62 (AMD). 1995, c. 65, §§A153,C15 (AFF).



23 §1654. Transfers from unallocated highway fund surplus (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 457, §3 (NEW). 1985, c. 737, §B21 (AMD). 2011, c. 652, §14 (AFF). 2011, c. 652, §3 (RP).



23 §1654-A. Transfers from Highway Fund unallocated surplus

At the close of each fiscal year, the State Controller shall transfer to the Department of Transportation, Secondary Road Program Fund, established in section 1803-C and referred to in this section as "the fund," the uncommitted balance in the Highway Fund unallocated surplus account. The amount transferred to the fund, when added to previous transfers to the fund for the fiscal year in which the uncommitted balance is transferred, may not exceed the program funding cap provided in section 1803-C, subsection 4. Any remaining uncommitted balance in the Highway Fund after the transfer to the fund must be transferred to the Department of Transportation, Highway and Bridge Capital program. The Commissioner of Transportation may allot these funds by financial order upon the recommendation of the State Budget Officer and the approval of the Governor. The transferred amounts are considered adjustments to allocations. Within 30 days after approval of the financial order, the Commissioner of Transportation shall provide to the joint standing committee of the Legislature having jurisdiction over transportation matters a report detailing the financial status of the Department of Transportation, Highway and Bridge Capital program. [2011, c. 652, §4 (NEW); 2011, c. 652, §14 (AFF).]

For the purposes of this section, "uncommitted balance in the Highway Fund unallocated surplus account" or "uncommitted balance" means the amount remaining in the account at the close of the fiscal year after the deduction of all allocations, budgeted financial commitments and adjustments considered necessary by the State Controller. [2011, c. 652, §4 (NEW); 2011, c. 652, §14 (AFF).]

The State Controller shall include in the State Controller's official annual financial report at the close of each fiscal year a statement showing all transfers made from the Highway Fund unallocated surplus account for the fiscal period. [2011, c. 652, §4 (NEW); 2011, c. 652, §14 (AFF).]

SECTION HISTORY

2011, c. 652, §4 (NEW). 2011, c. 652, §14 (AFF).



23 §1655. Building Renovations Account (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 83, §D1 (NEW). 2013, c. 36, §8 (RP).






Subchapter 5: TOWN ROAD IMPROVEMENT FUND

23 §1701. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §C24 (RP).



23 §1702. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §C24 (RP).



23 §1703. Establishment of fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §C24 (RP).



23 §1704. Receipt of funds by towns (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 492, §C24 (RP).



23 §1705. Expenditures (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 35, (AMD). 1973, c. 168, (AMD). 1975, c. 149, (AMD). 1977, c. 242, (AMD). 1981, c. 492, §C24 (RP).



23 §1706. Limitation on use (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §C24 (RP).



23 §1707. Combined use of state aid and Town Road Improvement Funds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1975, c. 745, §§3,4 (AMD). 1981, c. 492, §C24 (RP).






Subchapter 5-A: COLLECTOR ROAD IMPROVEMENT FUND

23 §1710. Establishment and administration (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 498, §B1 (NEW). 1995, c. 498, §B3 (AFF). 2005, c. 405, §C1 (RP).






Subchapter 6: LOCAL ROAD ASSISTANCE PROGRAM

23 §1801. Findings and purpose

Municipal transportation assistance funds must be targeted to the capital needs of rural roads and highways and must also reflect urban maintenance responsibilities on state and state aid roadways. [1999, c. 473, Pt. D, §1 (RPR).]

Municipal transportation assistance funds must be adjusted according to increases or decreases in Highway Fund resources available for transportation. [1999, c. 473, Pt. D, §1 (RPR).]

Responsibility for decisions regarding maintenance and improvement of roads must follow the principle that roads that primarily serve regional or statewide needs must be the State's responsibility, roads that primarily serve local needs must be a local responsibility and roads that primarily serve as minor collector routes and major collector routes may be improved through a partnership between municipalities and the State. [2011, c. 652, §5 (AMD); 2011, c. 652, §14 (AFF).]

The Legislature recognizes that without municipal participation the State has few resources to make necessary capital improvements to state aid minor collector highways and state aid major collector highways. [2011, c. 652, §5 (AMD); 2011, c. 652, §14 (AFF).]

The purpose of the Local Road Assistance Program established in this subchapter is to provide equitable financial assistance to communities for their use in improving local roads and maintaining state roads in urban compact areas. The purpose of the Secondary Road Program Fund established in this subchapter is to establish a partnership between communities and the State in making capital improvements to state aid minor collector highways and state aid major collector highways. [2011, c. 652, §5 (AMD); 2011, c. 652, §14 (AFF).]

In order to meet the purposes set out in this section, the Local Road Assistance Program has rural road assistance and urban compact assistance funding as components. [2011, c. 652, §5 (AMD); 2011, c. 652, §14 (AFF).]

SECTION HISTORY

1981, c. 492, §C26 (NEW). 1999, c. 473, §D1 (RPR). 2011, c. 652, §5 (AMD). 2011, c. 652, §14 (AFF).



23 §1802. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §C26 (NEW). 1987, c. 737, §§C68,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 516, §1 (RP).



23 §1802-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 516, §2 (NEW).]

1. Average lane miles maintained.

[ 1999, c. 473, Pt. D, §2 (RP) .]

1-A. Capital improvement. "Capital improvement" means any work on a road or bridge that has a life expectancy of at least 10 years or restores the load-carrying capacity.

[ 1999, c. 473, Pt. D, §3 (NEW) .]

2. Lane miles. "Lane miles" means a length of road measured in miles multiplied by the number of travel lanes for that length of road.

[ 1995, c. 678, §2 (NEW); 1995, c. 678, §7 (AFF) .]

SECTION HISTORY

1989, c. 516, §2 (NEW). 1995, c. 678, §§1,2 (AMD). 1995, c. 678, §7 (AFF). 1999, c. 473, §§D2,3 (AMD).



23 §1803. Distribution (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §C26 (NEW). 1983, c. 800, §1 (AMD). 1985, c. 403, §C1 (AMD). 1989, c. 516, §3 (RP). MRSA T.23 ., §1803/3 (RP).



23 §1803-A. One-time stipend (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 793, §A3 (NEW).



23 §1803-B. Local Road Assistance Program

1. Distribution and use of funds. Funds from the Local Road Assistance Program must be distributed to each eligible municipality, county or Indian reservation through rural road assistance and urban compact assistance funding as follows.

A. Rural road assistance funds must be distributed as follows.

(1) Funds are distributed at a rate of $600 per year per lane mile for all rural state aid minor collector roads and all public roads maintained by a municipality located outside urban compact areas as defined in section 754, except that funds are distributed at a rate of $300 per year per lane mile for all seasonal public roads.

(2) Funds must be used for capital improvements as defined by this chapter, or for capital improvements to state aid minor collector highways and state aid major collector highways as described in section 1803-C. In municipalities, counties and Indian reservations in which there are no rural state aid minor collector or major collector roads, funds may also be used for winter highway maintenance, acquisition of highway maintenance equipment or the construction of highway maintenance buildings if the governing legislative body affirmatively votes that its town ways and local bridges are in sufficiently good condition so as to not require significant repair or improvement for at least 10 years. [2011, c. 652, §6 (AMD); 2011, c. 652, §14 (AFF).]

B. Urban compact assistance funds must be distributed as follows.

(1) Funds are distributed at a rate of $2,500 per year per lane mile for summer maintenance performed by municipalities on state and state aid highways in compact areas as defined in section 754. For each lane mile beyond the 2nd lane on a highway with more than 2 lanes, funds are reimbursed at a rate of $1,250 per lane mile for summer maintenance in compact areas. Funds are distributed at a rate of $1,700 per year per lane mile for winter maintenance performed by municipalities on state highways in compact areas as defined in sections 754 and 1001 regardless of the number of lanes.

(2) Funds must be used only for the maintenance or improvement of public roads. [2011, c. 652, §6 (AMD); 2011, c. 652, §14 (AFF).]

C. [2013, c. 354, Pt. I, §4 (AFF); 2013, c. 354, Pt. I, §1 (RP).]

D. Beginning July 1, 2014, the annual funding dedicated for the Local Road Assistance Program must be 9% of the Highway Fund allocation to the Department of Transportation. On July 1, 2014 and every July 1st thereafter, the Commissioner of Transportation shall administratively adjust the base funding and the reimbursement rates per lane mile proportionately according to revenue available. [2013, c. 354, Pt. I, §2 (AMD); 2013, c. 354, Pt. I, §4 (AFF).]

[ 2013, c. 354, Pt. I, §§1, 2 (AMD); 2013, c. 354, Pt. I, §4 (AFF) .]

2. Retention of allocation for Local Road Assistance Program. Prior to apportioning funds to each municipality, the Department of Transportation shall retain sufficient funds from the allocation for the Local Road Assistance Program to ensure equitable funds are provided for roads in unorganized areas and for administration.

[ 2011, c. 652, §6 (AMD); 2011, c. 652, §14 (AFF) .]

3. Payment of funds. The funds apportioned to each municipality must be paid by the State to the municipality before December 1st each year.

[ 2013, c. 354, Pt. I, §3 (AMD); 2013, c. 354, Pt. I, §4 (AFF) .]

4. Limitations.

[ 1999, c. 473, Pt. D, §4 (RP) .]

5. State aid minor collector capital projects.

[ 2011, c. 652, §14 (AFF); 2011, c. 652, §6 (RP) .]

6. Municipal, county or Indian reservation administration.

[ 2011, c. 652, §14 (AFF); 2011, c. 652, §6 (RP) .]

SECTION HISTORY

1989, c. 516, §4 (NEW). 1995, c. 678, §3 (AMD). 1995, c. 678, §7 (AFF). 1999, c. 473, §D4 (RPR). 1999, c. 753, §3 (AMD). 2001, c. 471, §D22 (AMD). 2001, c. 471, §D23 (AFF). 2001, c. 565, §K1 (AMD). 2011, c. 652, §6 (AMD). 2011, c. 652, §14 (AFF). 2013, c. 354, Pt. I, §§1-3 (AMD). 2013, c. 354, Pt. I, §4 (AFF).



23 §1803-C. Secondary Road Program Fund

1. Establishment. The Secondary Road Program Fund, referred to in this section as "the fund," is established as a dedicated account within the Department of Transportation, referred to in this section as "the department." The fund must be used for capital improvements to state aid minor collector highways and state aid major collector highways. The department shall administer the fund.

[ 2011, c. 652, §7 (NEW); 2011, c. 652, §14 (AFF) .]

2. Revenue. The fund receives the following revenue:

A. Amounts that are transferred to the fund from time to time by the Treasurer of State pursuant to:

(1) Title 5, section 282, subsection 9; and

(2) Title 35-A, section 122, subsection 6-B; [2011, c. 652, §7 (NEW); 2011, c. 652, §14 (AFF).]

B. Amounts from unallocated balances in the Highway Fund as provided in section 1654-A; and [2011, c. 652, §7 (NEW); 2011, c. 652, §14 (AFF).]

C. Other funds from any public or private source received for use for any of the purposes for which the fund has been established. [2011, c. 652, §7 (NEW); 2011, c. 652, §14 (AFF).]

[ 2011, c. 652, §7 (NEW); 2011, c. 652, §14 (AFF) .]

3. Distribution and use of funds. Up to 50% of project costs for a capital project on a state aid minor collector highway or state aid major collector highway as determined by the department may be financed from the fund with the remainder provided by the municipality, county or Indian reservation, except that the Commissioner of Transportation may authorize up to 80% of project costs for a capital project on a state aid minor collector highway or state aid major collector highway to be financed from the fund with the remainder provided by the municipality, county or Indian reservation if the municipality, county or Indian reservation demonstrates to the commissioner's satisfaction that the proposed project:

A. Addresses locations where there is a high incidence of vehicular accidents as defined by the department; [2011, c. 652, §7 (NEW); 2011, c. 652, §14 (AFF).]

B. Creates a substantial number of new jobs for the region; or [2011, c. 652, §7 (NEW); 2011, c. 652, §14 (AFF).]

C. Offers greater regional or statewide benefits relative to other similarly classified roads. [2011, c. 652, §7 (NEW); 2011, c. 652, §14 (AFF).]

In determining local share of project costs for a capital project on a state aid minor collector highway or state aid major collector highway, the commissioner may consider the use of municipal, county or Indian reservation equipment, materials or in-kind services, an agreement to assume year-round capital and maintenance responsibilities for the project under consideration or a reduction in future Local Road Assistance Program payments.

A capital project on a state aid minor collector highway or state aid major collector highway may not be allotted funding from the Secondary Road Program Fund until the project and local financing is approved by a vote of the legislative body of the municipality, county or Indian reservation.

[ 2011, c. 652, §7 (NEW); 2011, c. 652, §14 (AFF) .]

4. Program funding cap. The annual amount available for distribution under this section may not exceed $4,000,000, and any remaining funds after all financial commitments have been made lapse to the department's Highway and Bridge Capital program within the Highway Fund at the end of each fiscal year.

[ 2011, c. 652, §7 (NEW); 2011, c. 652, §14 (AFF) .]

SECTION HISTORY

2011, c. 652, §7 (NEW). 2011, c. 652, §14 (AFF).



23 §1804. Municipal, county or Indian reservation requirements

To be eligible to receive funds from the Local Road Assistance Program, each municipality, county or Indian reservation shall, prior to August 1st each year, certify in a manner acceptable to the department that the funds are used in a manner consistent with this chapter. [2011, c. 652, §8 (AMD); 2011, c. 652, §14 (AFF).]

SECTION HISTORY

1981, c. 492, §C26 (NEW). 1999, c. 473, §D5 (AMD). 2011, c. 652, §8 (AMD). 2011, c. 652, §14 (AFF).



23 §1805. Permitted use of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §C26 (NEW). 1999, c. 473, §D6 (RP).



23 §1806. State service contracts

The department may enter into service contracts with municipalities to perform at cost maintenance, reconstruction or construction functions on local service roads. To the extent state manpower and equipment permits, the department shall encourage municipalities to coordinate their work on local service roads with the department. [1981, c. 492, Pt. C, §26 (NEW).]

SECTION HISTORY

1981, c. 492, §C26 (NEW).



23 §1807. Transit bonus payment program (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 681, §1 (NEW). 2011, c. 652, §9 (AMD). 2011, c. 652, §14 (AFF). 2013, c. 354, Pt. C, §2 (AFF). 2013, c. 354, Pt. C, §1 (RP).






Subchapter 6-A: TRANSPORTATION INVESTMENT PARTNERSHIPS

23 §1821. State aid for arterial and major collector highway capital projects (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 643, §2 (NEW). 2013, c. 36, §9 (RP).






Subchapter 7: SALT AND SAND STORAGE FACILITIES

23 §1851. State cost-share program for salt and sand storage facilities

The Department of Transportation may administer funds for the construction of municipal or county salt and sand storage facilities in order to reduce salt pollution of ground and surface waters. In administering these funds, the department shall provide reimbursement to municipal and county governmental entities for approved: [2013, c. 523, §1 (AMD).]

1. Priority 1 projects.

[ 2013, c. 523, §1 (RP) .]

2. Priority 2 projects.

[ 2013, c. 523, §1 (RP) .]

3. Priority 3 projects. Priority 3 projects that were designated before April 1, 2000; and

[ 2013, c. 523, §1 (AMD) .]

4. Priority 4 projects.

[ 2013, c. 523, §1 (RP) .]

5. Priority changes.

[ 2013, c. 523, §1 (RP) .]

6. Priority 5 projects. Priority 5 projects that were constructed before November 1, 1999, with plans and financial information submitted to the Department of Transportation by November 1, 1999.

[ 2013, c. 523, §1 (AMD) .]

7. Other projects.

[ 2013, c. 523, §1 (RP) .]

Allocation of funds must be based upon the sum of 25% of the expenses permitted plus 1.25 times the ratio of miles of state and state aid roads maintained for winter maintenance, as described in sections 1001 and 1003, to all miles maintained for winter maintenance by the municipality, quasi-municipal agency or county. The Department of Transportation shall establish guidelines to reimburse eligible local government entities in a consistent and timely manner. [1999, c. 387, §1 (RPR).]

The Department of Transportation shall review and approve municipal and county plans and specifications pursuant to established departmental guidelines for design, construction and size before a municipality or county constructs a facility. Municipal actions inconsistent with such guidelines are reimbursed at the sole discretion of the department. [1999, c. 387, §1 (RPR).]

Reimbursable expenses under this section do not include land acquisition or debt service. [1999, c. 387, §1 (RPR).]

SECTION HISTORY

1987, c. 473, (NEW). 1987, c. 769, §A85 (AMD). 1987, c. 793, §A4 (AMD). 1989, c. 502, §A89 (AMD). 1999, c. 387, §7 (AFF). 1999, c. 387, §1 (RPR). 2013, c. 523, §1 (AMD).



23 §1852. Salt and sand storage facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 793, §A5 (NEW). 1993, c. 63, §1 (AMD). 1997, c. 551, §1 (AMD). 1999, c. 387, §2 (AMD). 2013, c. 523, §2 (RP).






Subchapter 8: STATE INFRASTRUCTURE BANK

23 §1853. State infrastructure bank; finding

The legislature finds that new financing mechanisms are necessary to provide greater flexibility and additional funds for needed transportation infrastructure projects in the State. The creation of a financing mechanism, in conformance with the National Highway System Designation Act of 1995, Public Law 104-59, Section 350, relating to a state infrastructure bank program will enable the State, counties and municipalities to use federal and state highway funds to construct transportation projects eligible for assistance under Section 350. These funds must be deposited into specific accounts in the department. From these accounts, loans may be made to counties and municipalities for eligible transportation projects. [1997, c. 395, Pt. I, §1 (NEW).]

For purposes of this subchapter, a project is an "eligible transportation project" and is "eligible for assistance" when it complies with the eligibility criteria established in the National Highway System Designation Act of 1995, Public Law 104-59, Section 350. [1997, c. 395, Pt. I, §1 (NEW).]

SECTION HISTORY

1997, c. 395, §I1 (NEW).



23 §1854. State infrastructure bank created

The state infrastructure bank is created as a revolving fund in the department, to be administered by the department and used for the purposes described in this subchapter. The fund consists of certain federal highway funds and state highway funds and other funds eligible for deposit under applicable federal law; payments received by the department in connection with the state infrastructure bank; investment earnings on money in state infrastructure bank accounts; and other funds as may be provided by law. Separate accounts may be established within the state infrastructure bank if required for its proper administration. [1997, c. 395, Pt. I, §1 (NEW).]

The fund is a nonlapsing fund. All monies accruing to the credit of the fund must be allocated by the Legislature and expended by the department to effectuate the purposes of this subchapter. Money available in the fund may not be used to hire staff for the department. [1997, c. 395, Pt. I, §1 (NEW).]

SECTION HISTORY

1997, c. 395, §I1 (NEW).



23 §1855. Loans

The Commissioner of Transportation shall use the state infrastructure bank to make loans to counties and municipalities, state agencies and quasi-state government agencies upon such terms as the commissioner shall determine, including secured and unsecured loans, and in connection with the secured and unsecured loans, to enter into loan agreements, subordination agreements and other agreements; accept notes and other forms of obligation to evidence the indebtedness, and mortgages, liens, pledges, assignments or other security interest to secure the indebtedness, which may be prior or subordinate to or on a parity with other indebtedness, obligations, mortgages, pledges, assignments, other security interests or liens or encumbrances, and take such actions as are appropriate to protect the security and safeguard against losses, including foreclosure and the bidding upon and purchase of property upon foreclosure or other sale. Repayments of a federal share loan may be obligated by the commissioner for any transportation purpose, including the reloaning of such repaid funds for other projects. Reloaned funds are considered state loans, not federal share loans. [2013, c. 36, §10 (AMD).]

The commissioner may adopt policies and procedures for the implementation and exercise of the authority granted by this section, including policies and procedures for receiving, reviewing, evaluating and selecting projects for which financial assistance will be approved. [1997, c. 395, Pt. I, §1 (NEW).]

SECTION HISTORY

1997, c. 395, §I1 (NEW). 2005, c. 405, §G1 (AMD). 2013, c. 36, §10 (AMD).









Chapter 21: MAINE TRAVELER INFORMATION SERVICES

23 §1901. Legislative findings

The Legislature of this State makes the following findings of fact. [1981, c. 318, §1 (RPR).]

1. Tourist industry. A large and increasing number of tourists has been coming to Maine and, as a result, the tourist industry is one of the important sources of income for Maine citizens, with an increasing number of persons directly or indirectly dependent upon the tourist industry for their livelihood.

[ 1981, c. 318, §1 (RPR) .]

2. Information discrimination. Very few convenient means exist in the State to provide information on available public accommodations, commercial services for the traveling public and other lawful businesses and points of scenic, historic, cultural, educational and religious interest. Provision of those facilities can be a major factor in encouraging the development of the tourist industry in Maine.

[ 1981, c. 318, §1 (RPR) .]

3. Scenic resources. Scenic resources of great value are distributed throughout the State, and have contributed greatly to its economic development by attracting tourists, permanent and part-time residents and new industries and cultural facilities.

[ 1981, c. 318, §1 (RPR) .]

4. Preservation of scenic resources. The scattering of outdoor advertising throughout the State is detrimental to the preservation of those scenic resources, and so to the economic base of the State, and is also not an effective method of providing information to tourists about available facilities.

[ 1981, c. 318, §1 (RPR) .]

5. Proliferation of outdoor advertising. The proliferation in number, size and manner of outdoor advertising is hazardous to highway users.

[ 1981, c. 318, §1 (RPR) .]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §1 (RPR).



23 §1902. Policy and purposes

To promote the public health, safety, economic development and other aspects of the general welfare, it is in the public interest to provide tourists and travelers with information and guidance concerning public accommodations, facilities, commercial services and other businesses and points of scenic, cultural, historic, educational, recreational and religious interest. To provide this information and guidance, it is the policy of the State and the purpose of this chapter to: [1981, c. 318, §1 (RPR).]

1. Official information centers; signs. Establish and maintain official information centers and a system of official business directional signs;

[ 1981, c. 318, §1 (RPR) .]

2. Information publications. Provide official directories, guidebooks, maps and other tourist and traveler information publications;

[ 1981, c. 318, §1 (RPR) .]

3. Control outdoor advertising. Prohibit and control the indiscriminate use of outdoor advertising;

[ 2013, c. 529, §1 (AMD) .]

4. Protection of scenic beauty. Enhance and protect the natural scenic beauty of the State; and

[ 2013, c. 529, §1 (AMD) .]

5. Preserve public safety. Ensure that signs are erected in substantial compliance with national standards.

[ 2013, c. 529, §2 (NEW) .]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §1 (RPR). 2013, c. 529, §§1, 2 (AMD).



23 §1903. Definitions

As used in this chapter, unless the context otherwise indicates, the following words have the following meanings. [1981, c. 318, §1 (RPR).]

1. Commissioner. "Commissioner" means the Commissioner of Transportation.

[ 1981, c. 318, §1 (RPR) .]

1-A. Controlled access highway. "Controlled access highway" means a highway to which, in the interest of safety and efficiency of operation, abutting property owners have no right of direct access and on which the type and location of all access connections are determined and controlled by the department.

[ 1993, c. 516, §1 (NEW) .]

1-B. Controlled access bypass. "Controlled access bypass" means a highway designed to bypass an existing business district and meeting the definition of a controlled access highway.

[ 1993, c. 516, §1 (NEW) .]

1-C. Agricultural product.

[ 2013, c. 529, §3 (RP) .]

2. Erect. "Erect" means to construct, build, raise, assemble, place, affix, attach, create, paint, draw or in any other way bring into being or establish.

[ 1981, c. 318, §1 (RPR) .]

3. Interstate system or interstate highway. "Interstate system" or "interstate highway" means any state highway which is or does become part of the national system of interstate or defense highways, as described in the United States Code, Title 23, section 103(d) and amendments thereto or replacements thereof.

[ 1981, c. 318, §1 (RPR) .]

4. Logo. "Logo" means a single or multicolored symbol or design used by a business as a means of identifying its products or services.

[ 1981, c. 318, §1 (RPR) .]

5. Maintain. "Maintain" means to allow to exist.

[ 1981, c. 318, §1 (RPR) .]

6. Motor vehicle. "Motor vehicle" means a self-propelled vehicle capable of legal operation on the traveled portion of the state highways.

[ 1981, c. 318, §1 (RPR) .]

7. Official business directional sign. "Official business directional sign" means a sign erected and maintained in accordance with this chapter, to indicate to the traveling public the route and distance to public accommodations, facilities, commercial services for the traveling public and points of scenic, historical, cultural, recreational, educational and religious interest. Other information may be displayed by means of logos authorized pursuant to section 1910.

[ 1981, c. 318, §1 (RPR) .]

8. On-premises sign. "On-premises sign" means a sign that is erected and maintained according to the standards set forth in section 1914 upon the real property upon which the business, facility or point of interest advertised by the sign is located, a sign licensed pursuant to section 1914, subsection 4 that is within the portion of the public right-of-way that abuts that real property or an approach sign as permitted by section 1914, subsection 10. The sign may advertise only the business, facility or point of interest at, or the sale, rent or lease of, the property upon which it is located.

[ 2013, c. 529, §4 (AMD) .]

9. Person. "Person" means an individual, corporation, joint venture, partnership or any other legal entity.

[ 1981, c. 318, §1 (RPR) .]

10. Primary system or primary highway. "Primary system" or "primary highway" means any state highway which is or does become part of the federal aid primary system, as described in the United States Code, Title 23, section 103(b) and amendments thereto and replacement thereof.

[ 1981, c. 318, §1 (RPR) .]

10-A. Private way. "Private way" means a private road, driveway or public easement as defined in section 3021.

[ 1981, c. 318, §1 (RPR) .]

10-B. Producer. "Producer" means a person who produces, cultivates, grows or harvests farm and food products, as defined in Title 7, section 415, subsection 1, paragraph B.

[ 2013, c. 529, §5 (AMD) .]

10-C. Principal building or structure. "Principal building or structure" means a building where an advertised business or activity is regularly carried on or practiced or a parking lot or storage or processing area or other structure that is essential and customary to the conduct of the advertised business or activity.

[ 2013, c. 529, §6 (NEW) .]

11. Public way. "Public way" means any road capable of carrying motor vehicles, including, but not limited to, any state highway, municipal road, county road, unincorporated territory road or other road dedicated to the public.

[ 1981, c. 318, §1 (RPR) .]

12. Residential directional sign.

[ 1981, c. 576, §1 (RP) .]

13. Secondary system or secondary highway. "Secondary system" or "secondary highway" means any state highway, but which is not part of the interstate or primary systems.

[ 1981, c. 318, §1 (RPR) .]

14. Sign. "Sign" means any structure, display, logo, device or representation which is designed or used to advertise or call attention to any thing, person, business, activity or place and is visible from any public way. It does not include the flag, pennant or insignia of any nation, state or town. Whenever dimensions of a sign are specified they shall include frames.

[ 1981, c. 318, §1 (RPR) .]

15. State highway or highway. "State highway" or "highway" means any public way which is so designated by this Title, including interstate, primary and secondary highways.

[ 1981, c. 318, §1 (RPR) .]

16. Traffic control sign or device. "Traffic control sign or device" means an official route marker, warning sign, sign directing traffic to or from a community, bridge, ferry or airport, or sign regulating traffic, which has been erected by officers having jurisdiction over the public way and these signs shall be exempt from the requirements of this chapter.

[ 1981, c. 318, §1 (RPR) .]

17. Visible. "Visible" means capable of being seen without visual aid by a person of normal visual acuity.

[ 1981, c. 318, §1 (RPR) .]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1979, c. 477, §§2-4 (AMD). 1981, c. 318, §1 (RPR). 1981, c. 576, §1 (AMD). 1993, c. 516, §1 (AMD). 1997, c. 635, §1 (AMD). 2011, c. 115, §1 (AMD). 2013, c. 529, §§3-6 (AMD).



23 §1904. Travel Information Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §1 (RPR). 1981, c. 576, §2 (AMD). 1983, c. 812, §§140,141 (AMD). 1989, c. 503, §B99 (AMD). 1989, c. 735, §§1,2 (AMD). 1991, c. 548, §B2 (AMD). 1999, c. 152, §F1 (AMD). 2011, c. 344, §26 (RP).



23 §1905. Official tourist information centers

To the extent funds are available or contracts can be entered into, the commissioner shall establish official tourist information centers near the principal entrance points into the State, as determined by the commissioner, with the advice and recommendation of the Director of the State Development Office, and at such other locations as the commissioner deems appropriate in order to provide information about public accommodations, facilities, commercial services and other businesses for the traveling public, and points of scenic, historic, cultural, recreational, educational and religious interest. [1983, c. 477, Pt. E, Subpt. 26, §6 (AMD).]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §1 (RPR). 1983, c. 477, Pt. E, Subpt. 26, §6 (AMD).



23 §1906. Official business directional signs

1. Erection and maintenance. The commissioner shall designate locations for and erect official business directional signs licensed under this chapter. The official business directional signs must be furnished and preserved by the applicant after the erection of the official business directional signs and must conform to rules issued by the commissioner. Such rules must be consistent with section 1910.

[ 2011, c. 344, §27 (AMD) .]

2. Agreements with municipalities. The commissioner may:

A. Enter into contractual or other arrangements with any municipality of this State providing for the erection of official business directional signs distinctive to that municipality upon finding that:

(1) The municipality has in effect an ordinance or regulation establishing a mandatory program of distinctive official business directional signs;

(2) The ordinance or regulation is administrable and enforceable and will be properly administered and enforced; and

(3) The ordinance or regulation is consistent with the policy and purposes of this chapter; and [1981, c. 576, §3 (NEW).]

B. Contract or arrange with any municipality for administration by that municipality within its boundaries of any appropriate matter under this chapter. Any contract or arrangement made under this paragraph and any action taken pursuant to it shall comply with the policy and purposes of this chapter. [1981, c. 576, §3 (NEW).]

Whenever any of the conditions set forth in this subsection are no longer being met, the commissioner shall promptly resume the administration of the official business directional sign program under this chapter. The commissioner shall provide written notice of his action to the municipality and may require nonconforming signs to be removed immediately.

[ 1981, c. 576, §3 (RPR) .]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §1 (RPR). 1981, c. 576, §3 (AMD). 2011, c. 344, §27 (AMD).



23 §1907. Published information (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §1 (RPR). 1983, c. 477, Pt. E, Subpt. 26, §7 (RP).



23 §1908. Regulation of outdoor advertising

No person may erect or maintain signs visible to the traveling public from a public way except as provided in this chapter. [1981, c. 318, §1 (RPR).]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §1 (RPR).



23 §1908-A. Outdoor advertising; publicly owned bus stops

A municipality may erect and maintain at a publicly owned bus stop outdoor advertising signs visible to the traveling public from a public way. For purposes of this section, "bus stop" means a place where a public transport bus stops for the purpose of allowing passengers to board or leave the bus. The municipality is responsible for the administration of outdoor advertising signs under this section. Any revenue collected under this section by a municipality must be used for transportation purposes, including, but not limited to, maintenance of a publicly owned bus stop. [2011, c. 114, §1 (NEW).]

SECTION HISTORY

2011, c. 114, §1 (NEW).



23 §1909. Eligibility for official business directional signs

Lawful businesses and points of interest and cultural, historic, recreational, educational and religious facilities are eligible for official business directional signs, subject to this chapter and to rules adopted by the commissioner and to any federal law, rule or regulation affecting the allocation of federal highway funds or other funds to or for the benefit of the State or any agency or subdivision of the State or any agency. [2011, c. 344, §28 (AMD).]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §1 (RPR). 2011, c. 344, §28 (AMD).



23 §1910. Types and arrangements of signs

Subject to this chapter, the commissioner shall regulate the size, shape, color, lighting, manner of display and lettering of official business directional signs. A symbol may be specified for each type of eligible service of facility for inclusion upon official business directional signs. [2011, c. 344, §29 (AMD).]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1979, c. 477, §5 (AMD). 1981, c. 318, §1 (RPR). 1981, c. 576, §4 (AMD). 2011, c. 344, §29 (AMD).



23 §1911. Number and location of signs

1. Location limited. Official business directional signs shall only be located in those vicinities where the traveler must change direction from one public way to another to reach the business, facility or point of interest.

[ 1981, c. 318, §1 (RPR) .]

2. Number limited. Notwithstanding section 1918, the commissioner shall not issue more than 6 licenses for official business directional signs for any one place of business, facility or point of interest eligible therefor under section 1909, not more than one such official business sign shall be visible to traffic moving in any one public way leading toward the place of business, facility or point of interest nor shall any license be issued for a sign located more than 10 miles radius from the place of business, facility or point of interest.

[ 1981, c. 576, §5 (AMD) .]

3. Waiver of requirements. The commissioner may waive the specific requirements of this section if an applicant for a license can show unusual hardship due to conditions of topography, access or other physical characteristics.

[ 1981, c. 318, §1 (RPR) .]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1979, c. 477, §6 (AMD). 1981, c. 318, §1 (RPR). 1981, c. 576, §5 (AMD).



23 §1912. Permitted locations

In adopting regulations relating to locations for official business directional signs, the commissioner shall take into consideration such factors as the effect upon highway safety, the convenience of the traveling public and the preservation of scenic beauty. [1981, c. 318, §1 (RPR).]

When appropriate, because of the number of signs at one location, the signs shall be displayed in tiers or on panels. Subject to the traffic safety regulations adopted by the commissioner for the purposes of this chapter, the commissioner shall also specify by regulation the general types of locations where such posts, signs or panels may be erected and maintained, and the size, shape, lighting and other characteristics of the panels and posts, including the locations of signs thereon. [1981, c. 318, §1 (RPR).]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §1 (RPR).



23 §1912-A. Official business directional signs on controlled access highways

1. Interstate highway. Official business directional signs are not permitted within the right-of-way of the interstate highway.

[ 1993, c. 516, §2 (NEW) .]

2. Permitted on certain controlled access bypasses. Official business directional signs are not permitted within the right-of-way of controlled access highways except as provided in this subsection. Official business directional signs are permitted within the right-of-way of a controlled access bypass when the controlled access bypass is part of a route, as designated by its route number, that is not a controlled access highway throughout its length.

[ 1993, c. 516, §2 (NEW) .]

SECTION HISTORY

1993, c. 516, §2 (NEW).



23 §1912-B. Logo signs on the interstate system

The commissioner may authorize the placement of logo signs within the right-of-way of the interstate system except for that portion owned by the Maine Turnpike Authority. To implement this section, the commissioner shall adopt rules that include provisions that regulate the size, shape and location of logo signs, the application procedure for permission to erect a logo sign, the criteria for selection among applicants, allocation of available logo sign space and fees to produce, place and maintain a logo sign. Notwithstanding Title 5, section 8071, subsection 3, rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Logo signs for exits on the Maine Turnpike are governed by rules adopted pursuant to section 1965, subsection 1, paragraph U. A logo sign may not be larger than existing service information signs permitted on the interstate highway and may include only logos for gas, food, lodging, camping and attractions. [2013, c. 549, §2 (AMD).]

SECTION HISTORY

1995, c. 416, §1 (NEW). 1995, c. 663, §1 (AMD). 2005, c. 482, §2 (AMD). 2011, c. 344, §30 (AMD). 2013, c. 529, §7 (AMD). 2013, c. 549, §2 (AMD).



23 §1912-C. Guide signs on the interstate system

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Advance guide sign" means a sign described in the national standards that identifies the principal destinations and routes served by an exit and the distance to that exit. [2013, c. 549, §3 (NEW).]

B. "Authority" means the Maine Turnpike Authority. [2013, c. 549, §3 (NEW).]

C. "College or university" means an accredited institution providing postsecondary education that has authorization to confer a degree in accordance with Title 20-A, chapter 409. [2013, c. 549, §3 (NEW).]

D. "Department" means the Department of Transportation. [2013, c. 549, §3 (NEW).]

E. "Exit directional sign" means an exit sign that repeats the route and destination information that is displayed on an advance guide sign for that exit. [2013, c. 549, §3 (NEW).]

F. "Interchange guide sign" means an advance guide sign or exit directional sign. [2013, c. 549, §3 (NEW).]

G. "Military installation" means a facility that is owned by the Federal Government and is operated by a branch of the United States Armed Forces. [2013, c. 549, §3 (NEW).]

H. "National standard" means the latest version of the Manual on Uniform Traffic Control Devices approved by the United States Department of Transportation, Federal Highway Administration in accordance with 23 United States Code and the latest version of the Guidelines for the Selection of Supplemental Guide Signs for Traffic Generators Adjacent to Freeways published by the American Association of State Highway and Transportation Officials. [2013, c. 549, §3 (NEW).]

I. "Signing agency" means, with respect to signs proposed to be placed along the state-constructed and state-maintained interstate system, the department and, with respect to signs proposed to be placed along the Maine Turnpike, the authority. [2013, c. 549, §3 (NEW).]

J. "State park" means any area of land or an interest in land, with or without improvements, that is designated as a state park, that is acquired by or under the control of the State and that is managed primarily for public recreation or conservation purposes. [2013, c. 549, §3 (NEW).]

K. "Supplemental guide sign" means a sign used to provide information regarding destinations accessible from an exit other than places displayed on an interchange guide sign. [2013, c. 549, §3 (NEW).]

L. "Transportation facility" means a bus, train, air, ship or ferry terminal, a park and ride lot or an intermodal transportation facility. [2013, c. 549, §3 (NEW).]

M. "Veterans, police or firefighters memorial" means a veterans cemetery or a memorial honoring veterans, firefighters or police officers if the cemetery or memorial is maintained and funded by a state or federal agency. [2013, c. 549, §3 (NEW).]

[ 2013, c. 549, §3 (NEW) .]

2. Authority to place interchange guide signs on the interstate system. To guide travelers to destinations of local, regional and statewide interest, interchange guide signs and supplemental guide signs may be placed by a signing agency at strategic points on the interstate system beside the traffic lanes approaching an exit if the placement complies with this section and with national standards. All determinations regarding whether the placement of interchange guide signs or supplemental guide signs on the interstate system meets the standards contained in this section must be made by the signing agency.

[ 2013, c. 549, §3 (NEW) .]

3. Interchange guide signs. The following provisions apply to interchange guide signs.

A. The primary destination displayed on an interchange guide sign must be the municipality in which the exit is located or the street name or route adjacent to the exit, or both. [2013, c. 549, §3 (NEW).]

B. Unless otherwise allowed by the signing agency, advance guide signs must be placed from 1/2 mile to 2 miles in advance of the exit. [2013, c. 549, §3 (NEW).]

C. In addition to the primary destination, a secondary destination may be displayed on an interchange guide sign. The secondary destination must be selected by the signing agency in accordance with its judgment of how best to serve travelers and must be one of the following:

(1) The municipality with the largest population within 5 miles of the exit that has a highway that is classified as an arterial or major collector providing a direct connection from the exit to the municipality's population center or business district;

(2) A municipality with a population of at least 2,000 that is located within 5 miles of the exit, that has a highway that is classified as an arterial or a major collector providing a connection from the exit to the municipality's population center or business district if a portion of the interstate system passes through that municipality;

(3) A municipality that is located within 10 miles of the exit, that has a highway that is classified as an arterial or major collector providing a direct connection from the exit to the municipality's population center or business district and that has a population of at least 10,000;

(4) Another municipality that is considered a major destination if its inclusion would benefit travelers; or

(5) A major destination, other than a municipality, that is directly connected to the exit if its inclusion would benefit travelers. [2013, c. 549, §3 (NEW).]

D. An interchange guide sign may bear the name of a specific destination if the primary purpose of the exit is to provide access to that destination. [2013, c. 549, §3 (NEW).]

[ 2013, c. 549, §3 (NEW) .]

4. Supplemental guide signs. The purpose of a supplemental guide sign is to provide directional guidance to travelers and not to promote commercial or economic interests. Supplemental guide signs must be limited in number and restricted in location to avoid driver distraction and impairment to traffic.

The following provisions apply to supplemental guide signs.

A. A supplemental guide sign may be used only if it does not conflict or interfere with required signs or with other permitted signs already in place. Whether sufficient space exists for a supplemental guide sign must be determined by the signing agency with reference to national standards. Supplemental guide signs for municipalities and transportation facilities take precedence over supplemental guide signs for other destinations. [2013, c. 549, §3 (NEW).]

B. A supplemental guide sign must be located in advance of the exit that provides the most direct or convenient route to the destination, except that the signing agency may allow a different location if there is more than one exit in the municipality or if another location is warranted to facilitate traffic. [2013, c. 549, §3 (NEW).]

C. A supplemental guide sign for a destination is permitted only if there are sufficient signs off the interstate highway to direct travelers from the interstate highway to the destination with minimal confusion. [2013, c. 549, §3 (NEW).]

D. A sign for a destination that meets the criteria for logo signs under section 1912-B or in rules adopted pursuant to section 1965, subsection 1, paragraph U is not eligible to be placed as a supplemental guide sign under this section unless that destination's name is readily recognized as the principal attraction in a major recreational area as described in subsection 5, paragraph C and it is necessary to include it on a supplemental guide sign to avoid traveler confusion. [2013, c. 549, §3 (NEW).]

[ 2013, c. 549, §3 (NEW) .]

5. Destinations qualifying for supplemental guide signs. The following destinations may appear on a supplemental guide sign:

A. A college or university that:

(1) Is located within 15 miles of an exit and has an enrollment of 300 or more students attending classes on site; or

(2) Has an enrollment of 1,000 or more students attending classes on site; [2013, c. 549, §3 (NEW).]

B. A national park or state park that:

(1) Is located within 10 miles of an exit and has a minimum annual attendance of 25,000 recorded visitors; or

(2) Is between 10 and 120 miles from an exit and has a minimum annual attendance of 75,000 recorded visitors; [2013, c. 549, §3 (NEW).]

C. A major recreational area that is a geographic region that is served by a highway that is classified as an arterial or a major collector. The geographic region must:

(1) Contain a beach or lake access that is open to the public, allows swimming for all ages, provides parking for more than 100 vehicles, has rest rooms on or adjacent to the beach or lake access and, with respect to a beach, maintains lifeguards on duty during July and August;

(2) Contain a ski area open to the public that:

(a) Has a minimum vertical drop of 1,000 feet with 40 or more maintained trails; or

(b) Is within 10 miles of the exit, has a minimum vertical drop of 200 feet with 10 or more maintained trails and has an aerial lift servicing groomed trails; or

(3) Have generated at least 1% of the State's total sales subject to the taxes under Title 36, section 1811 on the value of liquor sold in licensed establishments as defined in Title 28-A, section 2, subsection 15, prepared food and rental of living quarters in any hotel, rooming house or tourist or trailer camp over the previous 3 years and must offer recreational opportunities of sufficient traffic significance to warrant signs in accordance with criteria developed by the signing agency; [2013, c. 549, §3 (NEW).]

D. A military installation to which at least 2,000 employees and military personnel are permanently assigned, as long as the distance from the applicable exit to the installation does not exceed one mile for every 200 employees and military personnel permanently assigned to the installation; [2013, c. 549, §3 (NEW).]

E. A municipality that qualifies for but has not been included on an interchange guide sign; [2013, c. 549, §3 (NEW).]

F. A transportation facility if signs for the facility significantly benefit the transportation system; and [2013, c. 549, §3 (NEW).]

G. A veterans, police or firefighters memorial that is located within 20 miles of an exit. [2013, c. 549, §3 (NEW).]

[ 2013, c. 549, §3 (NEW) .]

SECTION HISTORY

2013, c. 549, §3 (NEW).



23 §1913. Categorical signs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 494, §1 (NEW). 1977, c. 696, §196 (AMD). 1979, c. 477, §7 (RPR). 1981, c. 311, §§1,2 (AMD). 1981, c. 318, §2 (RP). 1981, c. 576, §6 (RP).



23 §1913-A. Categorical signs

1. Types of signs within the public right-of-way. The following signs may be erected and maintained within the public right-of-way without license or permit as long as they conform to applicable provisions of this subsection and rules adopted pursuant to this chapter:

A. Signs erected by a duly constituted governmental body, a soil and water conservation district or a regional planning district; [2013, c. 529, §8 (AMD).]

B. Signs located on or in the rolling stock of common carriers, except those that are determined by the commissioner to be circumventing the intent of this chapter. Circumvention includes, but is not limited to, signs that are continuously in the same location or signs that extend beyond the height, width or length of the vehicle; [2013, c. 529, §8 (AMD).]

C. Signs on registered and inspected motor vehicles, except those that are determined by the commissioner to be circumventing the intent of this chapter. Circumvention includes, but is not limited to, signs that are continuously in the same location or signs that extend beyond the height, width or length of the vehicle; [2013, c. 529, §8 (AMD).]

D. Signs with an area of not more than 260 square inches identifying stops or fare zone limits of motor buses; [2013, c. 529, §8 (AMD).]

E. Signs showing the place and time of service or meetings of religious and civic organizations, in the municipality or township. Each religious or civic organization may erect no more than 4 signs. No sign may exceed in size 24 inches by 30 inches; [1981, c. 318, §3 (NEW).]

F. Memorial signs or tablets; [1981, c. 318, §3 (NEW).]

G. Hand-held or similar signs outside the public way not affixed to the ground or buildings; [2013, c. 529, §8 (AMD).]

H. Signs bearing political messages relating to an election, primary or referendum, which may not be placed within the right-of-way prior to 6 weeks before the election, primary or referendum to which they relate and must be removed by the candidate or political committee not later than one week thereafter; [2013, c. 529, §8 (AMD).]

I. Adopt-A-Highway Program signs allowed under section 1117; [2013, c. 529, §8 (AMD).]

J. Signs erected by a producer that direct travelers to the location where farm and food products, as defined in Title 7, section 415, subsection 1, paragraph B, are grown, produced and sold. A producer that sells farm and food products from a location with frontage on a numbered state highway may not erect a sign pursuant to this paragraph adjacent to that highway. A sign must be directional in nature, may not exceed 8 square feet in size and must be located within 5 miles of where the farm and food product is sold. A producer may not erect more than 4 signs pursuant to this paragraph, and the total number of signs erected by that producer pursuant to this paragraph and section 1911, subsection 2 may not exceed 6; and [2013, c. 529, §8 (NEW).]

K. Signs erected for a farmers' market, as defined in Title 7, section 415, subsection 1, paragraph A, as long as the signs are directional in nature. A farmers' market may not erect more than 4 signs pursuant to this paragraph, and the total number of signs erected by that farmers' market pursuant to this paragraph and section 1911, subsection 2 may not exceed 6. A farmers' market may erect a banner over a public way if the farmers' market obtains municipal approval and complies with rules adopted pursuant to this chapter. [2013, c. 529, §8 (NEW).]

[ 2013, c. 529, §8 (AMD) .]

2. Types of signs outside the right-of-way. The following signs may be erected and maintained outside of the public right-of-way without license or permit as long as they meet applicable provisions of this subsection and rules adopted pursuant to this chapter:

A. Signs erected by a public, civic, philanthropic, charitable or religious organization announcing an auction, public supper, lawn sale, campaign or drive or other like event or soliciting contributions; [1981, c. 318, §3 (NEW).]

B. Signs erected by fairs and expositions within the county where the activity is located; [1981, c. 318, §3 (NEW).]

C. Signs bearing religious messages and signs showing the time and place of services or meetings of religious and civic organizations; [1981, c. 318, §3 (NEW).]

D. Signs erected by nonprofit historical and cultural institutions. Each institution that has certified its nonprofit status with the commissioner may erect not more than 2 signs with a surface area not to exceed 50 square feet per sign; and [2013, c. 529, §8 (AMD).]

E. Signs bearing political messages. [2013, c. 529, §8 (AMD).]

F. [1997, c. 635, §2 (RP).]

G. [2013, c. 529, §8 (RP).]

[ 2013, c. 529, §8 (AMD) .]

3. Regulations.

[ 2013, c. 529, §8 (RP) .]

4. Zones. The commissioner may adopt rules permitting signs, including signs bearing commercial messages, in any zone or area of the State, together with rules concerning the dimensions, construction, illumination and other characteristics of such signs if the Attorney General certifies to the commissioner that the United States Supreme Court has determined that signs in such zones or areas must be permitted.

[ 2013, c. 529, §8 (AMD) .]

5. Prohibited practices. None of the signs referred to in this section may be erected or maintained on any traffic control signs or devices, public utility poles or fixtures or upon any trees. None of these signs may be painted or drawn upon rocks or other natural features.

[ 1981, c. 318, §3 (NEW) .]

6. Interstate system. None of the signs referred to in this section, other than signs conforming with subsection 1, paragraphs B and C and logo signs erected pursuant to section 1912-B, may be located within the right-of-way limits of the interstate system or within 660 feet of the nearest edge of the interstate system and erected in such a fashion that the message may be read from the interstate highway.

[ 1995, c. 416, §2 (AMD) .]

SECTION HISTORY

1981, c. 318, §3 (NEW). RR 1991, c. 2, §89 (COR). 1991, c. 387, §§1,2 (AMD). 1995, c. 416, §2 (AMD). 1997, c. 635, §§2,3 (AMD). 1999, c. 152, §§G2,3 (AMD). 2013, c. 529, §8 (AMD).



23 §1914. On-premises signs

1. License and permit. Except as provided in subsection 4, a license or permit may not be required for an on-premises sign.

[ 2013, c. 529, §9 (AMD) .]

2. Number. On-premises signs on any one property may not exceed 10 in number, except in the case of more than one business, facility or point of interest being conducted on one property, signs for each business, facility or point of interest may not exceed 10 in number.

[ 2013, c. 529, §9 (AMD) .]

3. Location. On-premises signs must be located within 1,000 feet of the principal building or structure where the business or facility is carried on or practiced or within 1,000 feet of the point of interest.

[ 2013, c. 529, §9 (AMD) .]

4. Location; relation to public way; license. Unless a license is obtained from the commissioner pursuant to this subsection, on-premises signs are prohibited:

A. Within 33 feet of the center line of any public way; [2013, c. 529, §9 (AMD).]

B. Within 20 feet from the outside edge of the paved portion of any public way with more than 2 travel lanes and a total paved portion in excess of 24 feet in width; and [2013, c. 529, §9 (AMD).]

C. Within the full width of the right-of-way of any public way. [1981, c. 318, §4 (RPR).]

Paragraphs A and B do not apply to signs erected before September 1, 1957.

Neither the granting of a license nor the installation of a sign on the public way conveys permanent property rights relating to the public way. The Department of Transportation is not responsible for loss or damage to an on-premises sign under this subsection from the use of the right-of-way of the public way for highway purposes. An on-premises sign under this subsection may be removed by the department to accommodate highway uses at any time without compensation to the owner of the on-premises sign and at the owner's expense.

[ 2013, c. 529, §9 (AMD) .]

4-A. Waiver.

[ 2013, c. 529, §9 (RP) .]

5. Interstate highways. Not more than one on-premises sign advertising the sale or lease of the property may be permitted on land adjacent to any portion of the interstate system, including ramps and interchange areas, when that land is visible from any portion of the interstate system.

Not more than one on-premises sign visible from any portion of the interstate system, including ramps and interchange areas, may be permitted more than 50 feet from the principal building or structure where the business, facility or point of interest is carried on.

No on-premises advertisement, located more than 50 feet from the principal building or structure where the business, facility or point of interest advertised is carried on, may exceed 20 feet in length, width or height or 150 square feet in area, including border and trim, but excluding supports.

Any on-premises sign located more than 50 feet from the principal building or structure where the business, facility or point of interest is carried on that displays any trade name that refers to or identifies any service rendered or product sold must display the name of the advertised business, facility or point of interest as conspicuously as such trade name.

[ 2013, c. 529, §9 (AMD) .]

6. On-premises signs prohibited. An on-premises sign is prohibited if it:

A. Attempts or appears to attempt to direct the movement of traffic or interferes with, imitates or resembles any official traffic sign, signal or device; [1995, c. 390, §1 (AMD).]

B. Prevents the driver of a vehicle from having a clear and unobstructed view of official signs and approaching or merging traffic; [1981, c. 318, §4 (RPR).]

C. Contains, includes or is illuminated by a flashing, intermittent or moving light or lights, except as provided in subsection 11-A; [2001, c. 268, §1 (AMD).]

D. Uses lighting in any way unless the light is in the opinion of the commissioner effectively shielded to prevent beams or rays of light from being directed at any portion of the public way or is of such intensity or brilliance as to cause glare or impair the vision of the operator of any motor vehicle or to otherwise interfere with any driver's operation of a motor vehicle; or [1995, c. 390, §1 (AMD).]

E. Moves, has any animated or moving parts or has the appearance of movement, except as provided in subsection 11-A. [2001, c. 268, §1 (AMD).]

[ 2001, c. 268, §1 (AMD); 2011, c. 115, §4 (REV) .]

7. Signs erected on natural features.

[ 2013, c. 529, §9 (RP) .]

8. Height. The maximum height of on-premises signs is 25 feet above the ground level of land upon which it is located or if the sign is affixed to or is part of a building, the maximum is 10 feet above the roof of the building.

[ 2013, c. 529, §9 (AMD) .]

9. Jurisdiction by local authority in compact areas. Except as otherwise provided in this chapter, administration of this chapter for on-premises advertisements located in compact areas of an urban compact municipality, as defined in section 754, is the responsibility of local authority. In compact areas of an urban compact municipality adjacent to the interstate, the Department of Transportation is responsible for the administration of this section.

[ 2013, c. 529, §9 (AMD) .]

10. Approach signs. Any business or facility whose principal building or structure, or a point of interest, which is located on a private way more than 1,000 feet from the nearest public way, or is not visible to traffic from the nearest public way, may erect no more than 2 approach signs with a total surface area not to exceed 100 square feet per sign. These signs are to be located outside the public right-of-way limits within 300 feet of the junction of the public and private ways.

[ 2013, c. 529, §9 (AMD) .]

11. Changeable signs.

[ 2001, c. 268, §2 (RP) .]

11-A. Changeable signs. Notwithstanding subsection 6, paragraphs C and E, changeable signs are not prohibited as long as the sign complies with the applicable provisions of this subsection and rules adopted pursuant to this chapter. The Department of Transportation shall administer the provisions of this subsection, except as provided in paragraph B.

A. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Changeable sign" means an on-premises sign created, designed, manufactured or modified in such a way that its message may be electronically, digitally or mechanically altered by the complete substitution or replacement of one display by another on each side.

(2) "Display" means that portion of the surface area of a changeable sign that is or is designed to be or is capable of being periodically altered for the purpose of conveying a message.

(4) "Message" means a communication conveyed by means of a visual display of text, a graphic element or pictorial or photographic image.

(5) "Sign assembly" means the display, border, trim and all supporting apparatus, including posts, columns, pedestals and foundation.

(6) "Time and temperature sign" means a changeable sign that electronically or mechanically displays the time and temperature by the complete substitution or replacement of a display showing the time with a display showing the temperature. [2013, c. 529, §9 (AMD).]

B. The display on each side of a changeable sign:

(1) May be changed no more than once every 20 minutes, unless the municipality in which the sign is located adopts an ordinance to the contrary and notifies the Department of Transportation in writing of that ordinance. If a municipal ordinance is adopted, the municipality is responsible for the administration of that ordinance;

(2) Must change as rapidly as technologically practicable, with no phasing, rolling, scrolling, flashing or blending, unless the municipality in which the sign is located adopts an ordinance to the contrary and notifies the Department of Transportation in writing of that ordinance. If a municipal ordinance is adopted, the municipality is responsible for the administration of that ordinance. Notwithstanding this subparagraph, a municipality may not adopt an ordinance that allows the sign to flash or display continuous streaming of information or video animation; and

(3) May consist of alphabetic or numeric text on a plain or colored background and may include graphic, pictorial or photographic images unless the municipality in which the sign is located adopts an ordinance to the contrary and notifies the Department of Transportation in writing of that ordinance. If a municipal ordinance is adopted, the municipality is responsible for the administration of that ordinance. [2007, c. 124, §2 (AMD).]

C. [2013, c. 529, §9 (RP).]

D. Only one changeable sign with 2 sides is allowed for each public way that provides direct vehicular access to the business, facility or point of interest. [2013, c. 529, §9 (AMD).]

E. Changeable signs may not be located so that the message is readable from a controlled-access highway or ramp. [2001, c. 268, §3 (NEW).]

F. The highest point of the display of a changeable sign may not exceed a height of 25 feet above either the centerline of the nearest public way or actual ground level adjacent to the sign, whichever is lower. [2001, c. 268, §3 (NEW).]

G. Changeable message board signs existing in accordance with the requirements of former subsection 11 continue to exist if the signs:

(1) Are reasonably incapable of being modified or reprogrammed to comply with this section as amended; and

(2) Are not replaced, substantially rebuilt, reconstructed or repaired beyond routine maintenance. [2001, c. 268, §3 (NEW).]

H. The size, intensity of illumination and acceptable rate of change between the time display and the temperature display of a time and temperature sign must comply with rules adopted by the Department of Transportation, except that time and temperature signs erected prior to September 29, 1995 need not comply with those rules. [2013, c. 529, §9 (AMD).]

[ 2013, c. 529, §9 (AMD) .]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1977, c. 696, §197 (AMD). 1979, c. 477, §§8-11 (AMD). 1981, c. 318, §4 (RPR). 1995, c. 390, §§1-3 (AMD). 1999, c. 123, §1 (AMD). 1999, c. 473, §D7 (AMD). 2001, c. 268, §§1-3 (AMD). 2005, c. 195, §1 (AMD). 2005, c. 482, §3 (AMD). 2007, c. 124, §§1,2 (AMD). RR 2011, c. 1, §36 (COR). 2011, c. 115, §§2, 3 (AMD). 2011, c. 115, §4 (REV). 2013, c. 529, §9 (AMD).



23 §1915. Compensation

1. Payment of compensation. Compensation shall be paid for the removal of any sign lawfully erected as of January 1, 1978, and which is visible from the interstate or primary systems, except no compensation may be paid if such sign is exempt as provided in section 1913-A and no compensation may be paid for the removal of signs subject to immediate removal pursuant to section 1924, subsection 3.

[ 1981, c. 318, §4 (RPR) .]

2. Procedures. The purchase, condemnation, negotiation, assessment of damage and appeal procedures must be in accordance with this section and sections 153-A to 159.

[ 1993, c. 536, §3 (AMD) .]

3. Acceptance of federal funds. The commissioner may accept any allotment of funds by the United States, or any agency thereof, appropriated to carry out the United States Code, Title 23, section 131 and amendments thereto or replacements thereof. Any such funds will be applied to effectuate this chapter.

[ 1981, c. 318, §4 (RPR) .]

4. Availability of federal funds. No sign may be required to be compensated if the federal share of the compensation to be paid under this section is not available.

[ 1981, c. 318, §4 (RPR) .]

5. Removal pursuant to other law. Nothing in this section may provide compensation for the removal of signs which are lawfully removed pursuant to any other statute, regulation, ordinance or resolution of any governmental entity having jurisdiction.

[ 1981, c. 318, §4 (RPR) .]

6. Maintenance of lawfully erected signs. Any sign lawfully erected as of January 1, 1978, in accordance with section 1924, subsections 1 and 2 may be maintained until removed by the commissioner under subsection 7 or by section 1916.

[ 1981, c. 698, §101 (RPR) .]

7. Removal of signs for which compensation is paid. The commissioner shall remove a sign for which compensation is to be paid under this section when title to such sign is acquired by the State pursuant to section 154.

[ 1981, c. 318, §4 (RPR) .]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1979, c. 477, §12 (AMD). 1981, c. 318, §4 (RPR). 1981, c. 470, §A137 (AMD). 1981, c. 698, §101 (AMD). 1993, c. 536, §3 (AMD).



23 §1916. Removal of signs by amortization

1. Exclusions. This section shall not apply to:

A. Signs for which compensation is paid under section 1915; [1981, c. 318, §4 (RPR).]

B. On-premises signs as provided in section 1914; [1981, c. 318, §4 (RPR); 2011, c. 115, §4 (REV).]

C. Exempt signs under section 1913-A; [1981, c. 318, §4 (RPR).]

D. Signs licensed under this chapter; [1981, c. 318, §4 (RPR).]

E. Signs to be removed under section 1917; and [1981, c. 318, §4 (RPR).]

F. Signs subject to immediate removal pursuant to section 1924, subsection 3. [1981, c. 318, §4 (RPR).]

[ 1981, c. 318, §4 (RPR); 2011, c. 115, §4 (REV) .]

2. Six years amortization. Any sign lawfully erected as of January 1, 1978, may be maintained in accordance with section 1924 for 6 years after that date in order to amortize the value thereof. The owner of the sign shall remove the sign within 30 days of a receipt of a final order specified in subsection 3.

[ 1981, c. 318, §4 (RPR) .]

3. Procedure for notice, hearing, appeal. The procedure for notice, hearing and appeal is as follows.

A. The commissioner shall send to the sign owner notice by certified mail, return receipt requested, that a sign is to be removed pursuant to subsection 2.

Such notice shall be a final order if not appealed under paragraph B.

If the identity of such owner is not known or reasonably ascertainable by the commissioner, such notice may instead be sent to the owner of the land on which the sign is placed. [1981, c. 318, §4 (RPR).]

B. The person owning or controlling the sign may, within 30 days of his receipt of the notice to remove, appeal the order of removal to the commissioner and receive a hearing thereon, with a record made of the hearing. The commissioner shall render a decision within 60 days of the hearing. If no appeal is taken from the commissioner's decision, it shall be a final order. Any person aggrieved by the decision of the commissioner made subsequent to the hearing may, within 30 days of the receipt of notice of such decision, appeal to the Superior Court in the county where the sign is located. The appeal shall not be de novo and shall be subject to the Maine Rules of Civil Procedure, Rule 80b. For the purposes of this section, "person aggrieved" shall include the person owning or controlling the sign and any other person who is a resident of the county where the sign is located. A final judgment of a court shall be a final order for purposes of subsection 2. [1981, c. 318, §4 (RPR).]

[ 1981, c. 318, §4 (RPR) .]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §4 (RPR). 2011, c. 115, §4 (REV).



23 §1917. Removal of unlawful signs

1. Notice to remove. The owner of a sign which was or is unlawfully erected or maintained either prior to or after the effective date of this chapter shall be in violation of this chapter until the sign is removed. The owner of the sign shall remove the sign within 30 days of receipt of a notice to remove, sent by certified mail, return receipt requested, by the commissioner. If the identity of such owner is not known or reasonably ascertainable by the commissioner, such notice may instead be sent to the owner of the land on which the sign is placed.

[ 1981, c. 318, §4 (RPR) .]

2. Commissioner to remove sign. If the owner fails to remove the sign as required, the commissioner shall remove the sign at the expense of the owner without any further notice or proceeding and may recover the expense of this removal from the owner.

[ 1981, c. 318, §4 (RPR) .]

3. Interpretation of chapter. Nothing in this chapter may be interpreted to alter, abridge or in any way interfere with any duty or obligation of a sign owner to remove signs which were nonconforming and illegal prior to January 1, 1975, under the United States Code, Title 23, section 131, as enacted by Public Law 89-285, 89 Congress S. 2084, the "Agreement for carrying out National Policy relative to Control of Outdoor Advertising in Areas adjacent to the National System of Interstate and Defense Highways and the Federal-Aid Primary System" dated December 27, 1967, and as amended on January 3, 1968, executed by and between the United States of America and the State of Maine, under the Maine Revised Statutes, Title 32, sections 2711 to 2723.

The intent of this subsection is to preclude any presumption that this chapter is intended to extend the period of use of any sign which became nonconforming and illegal before January 1, 1975, under the state agreement of December 27, 1967, as amended January 3, 1968, and Title 32, sections 2711 to 2723.

[ 1981, c. 318, §4 (RPR) .]

4. Compensation subject to litigation. Whenever the compensation to be paid for removal of any sign is the subject of litigation, pending the litigation such sign shall be removed as provided in subsections 1 and 2.

[ 1981, c. 318, §4 (RPR) .]

5. Summary removal of illegal signs within the public right-of-way. Signs which are erected in nonconformance with this chapter and which are within the limits of any public right-of-way shall be subject to immediate removal by the commissioner.

[ 1981, c. 318, §4 (RPR) .]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1979, c. 477, §§13-15 (AMD). 1981, c. 318, §4 (RPR).



23 §1917-A. Unlawful removal of political signs

1. Taking, defacing or disturbing political sign; civil violation. A person who takes, defaces or disturbs a lawfully placed sign bearing political messages relating to a general election, primary election or referendum commits a civil violation for which a forfeiture of up to $250 may be adjudged.

[ 1989, c. 315, (NEW) .]

2. Application. This section does not apply to:

A. A person authorized by a candidate or political committee to remove signs placed by or at the direction of that candidate or political committee; and [1989, c. 315, (NEW).]

B. The landowner, or agent of the landowner, on whose property a sign has been placed. [1989, c. 315, (NEW).]

[ 1989, c. 315, (NEW) .]

SECTION HISTORY

1989, c. 315, (NEW).



23 §1918. Applications licensing of official business directional signs

1. Submitting applications. Any person who is eligible under section 1909 for an official business directional sign may submit to the commissioner a written application therefor, on a form prescribed by the commissioner. The application shall set forth the name and address of the applicant, the name, nature and location of the business, the location where an official business directional sign is desired and such other information as the department may require. The applicant shall tender with the application the standard license fee stated in section 1919 for each sign requested.

[ 1981, c. 318, §4 (RPR) .]

2. Granting licenses. Following receipt of an application for an official business directional sign, the commissioner shall approve or disapprove the application. The commissioner shall not approve an application unless the requested location conforms to the regulations of the commissioner adopted pursuant to this chapter. The granting of licenses for official business directional signs on the interstate systems by the commissioner is contingent upon any requirement precedent to such approval, such as the concurrence of federal officials.

If the application is approved, the commissioner shall issue the license. If it is not approved, the commissioner shall return the application and fee, stating the reasons for refusal and giving the applicant an opportunity to correct any defects or to be heard, within 30 days, by the commissioner. Upon written request by the applicant, the commissioner shall hear the matter and notify the applicant of his findings and decision. Any person aggrieved by the decision of the commissioner may, within 30 days of receipt of the notice thereof, appeal to the Superior Court in the county where the sign is proposed to be located. The appeal shall not be de novo and shall be pursuant to the Maine Rules of Civil Procedure, Rule 80b.

[ 1981, c. 318, §4 (RPR) .]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §4 (RPR).



23 §1919. Fees

An applicant for an official business directional sign shall pay to the commissioner an initial license fee not to exceed $30 for each sign, and an annual renewal fee not to exceed $30. The amount of each fee shall be determined for each year by the commissioner in advance of such year and shall approximate to the extent practicable the amount computed by dividing the cost of the administration of the official business directional sign program by the number of signs in existence in the prior licensing year. [1981, c. 318, §4 (RPR).]

The fees so collected by the commissioner shall be deposited with the Treasurer of State and appropriated to carry out this chapter. Such funds shall not lapse but shall remain a continuing carrying account. [1981, c. 318, §4 (RPR).]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §4 (RPR).



23 §1920. Penalty

Any person, firm, corporation or other legal entity who shall erect, maintain or display a sign contrary to and in violation of this chapter, or the rules and regulations promulgated by the commissioner, shall be punished by a fine of not more than $100 together with the cost of removal of the signs. The unlawful maintenance or display of each sign or advertising structure for any one day shall constitute a separate offense. [1981, c. 318, §4 (RPR).]

In addition to other penalties, the commissioner may, in the name of the state, institute any appropriate action, injunction or other proceeding to prevent, restrain, correct or abate any violation of this chapter, or any orders or the rules and regulations issued or promulgated hereunder. [1981, c. 318, §4 (RPR).]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §4 (RPR).



23 §1921. Start of enforcement

To provide for the orderly implementation of this chapter, the State shall be divided by the commissioner into traveler information service areas which shall correspond to the Maine highway districts. The commissioner may implement the removal of signs for which compensation is paid on an area by area basis, provided all signs from which compensation is paid shall be removed by January 1, 1982 if federal funds are sufficient under section 1915. [1981, c. 576, §7 (AMD).]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §4 (RPR). 1981, c. 576, §7 (AMD).



23 §1922. Local ordinance

This chapter shall not supersede the provisions of any other statute, regulation, ordinance or resolution, the requirements of which are more strict than those of this chapter and not inconsistent therewith, whether such ordinance, bylaw, regulation, resolution or statute was enacted before or after the effective date of this chapter. It shall not be inconsistent with this chapter if such statute, regulation, ordinance or resolution prohibits official business directional signs. [1981, c. 318, §4 (RPR).]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §4 (RPR).



23 §1923. Agreements with United States

The commissioner is authorized, empowered and directed to enter into agreements with the United States or its agencies and subdivisions to control signs in accordance with national standards, this chapter and the best interests of the State. Nothing in this chapter may abridge any agreements with the United States in force on the effective date of this chapter. [1981, c. 318, §4 (RPR).]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §4 (RPR).



23 §1924. License or permits under repealed Title 32, chapter 38

1. License. Any license issued pursuant to repealed Title 32, section 2713, shall remain in effect for 6 years from January 1, 1978, provided a licensee shall apply annually and pay the annual fee to the commissioner provided in repealed Title 32, section 2713. This subsection shall not allow the erection of any sign, pursuant to that license, after January 1, 1978, nor shall this subsection allow the maintenance of any sign removed pursuant to sections 1915 and 1916.

[ 1981, c. 318, §4 (RPR) .]

2. Fee permit. Any permit for which a fee is paid and which is issued pursuant to repealed Title 32, section 2714, shall remain in effect until the sign for which it is issued is removed pursuant to this chapter, provided a permittee shall apply annually and pay the annual fee to the commissioner provided in repealed Title 32, section 2714.

[ 1981, c. 318, §4 (RPR) .]

3. Existing directional signs. Upon implementation of this chapter, the commissioner may remove, or require to be removed, any existing directional sign erected and maintained pursuant to section 1153, Title 32, section 2722 prior to its repeal, and any sign erected and maintained pursuant to Title 32, section 2715 prior to its repeal, which does not qualify as an on-premises sign as defined by section 1914, or as an official business directional sign as defined by this chapter, no later than 6 years after January 1, 1978.

[ 1981, c. 576, §8 (AMD); 2011, c. 115, §4 (REV) .]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1977, c. 696, §§198-200 (AMD). 1979, c. 477, §16 (AMD). 1981, c. 318, §4 (RPR). 1981, c. 576, §8 (AMD). 2011, c. 115, §4 (REV).



23 §1925. Administration of chapter

Except as otherwise provided in this chapter, the commissioner shall administer this chapter. The commissioner may employ, subject to the Civil Service Law, clerical and other assistants required for the administration of this chapter. The commissioner may delegate to personnel of the Department of Transportation the authority to administer this chapter. The commissioner shall adopt rules for the implementation of this chapter that are substantially compliant with the Manual on Uniform Traffic Control Devices published by the Federal Highway Administration and other national engineering standards. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The commissioner may execute contracts and other agreements to carry out the purposes of this chapter. [2013, c. 529, §10 (AMD).]

The Maine Turnpike Authority shall implement and administer the provisions of this chapter relating to signs on the Maine Turnpike in accordance with section 1965. [2013, c. 529, §10 (NEW).]

1. Administration of chapter.

[ 1981, c. 318, §4 (RP) .]

2. Effective date.

[ 1981, c. 318, §4 (RP) .]

SECTION HISTORY

1977, c. 494, §1 (NEW). 1981, c. 318, §4 (RPR). 1985, c. 785, §B104 (AMD). 2011, c. 344, §31 (AMD). 2013, c. 529, §10 (AMD).






Chapter 23: HIGHWAY DESIGNATIONS

23 §1951. Trans-Maine Trail

1. Designation. The Trans-Maine Trail is designated as follows:

A. Beginning at the Canadian border in Vanceboro, then westerly via Route 6, through Lincoln, Milo, Dover-Foxcroft and Guilford to Abbot, then westerly via Route 16 to Stratton and via Route 27 to the Canadian border at Coburn Gore. [1979, c. 103, (NEW).]

[ 1979, c. 103, (NEW) .]

2. Alternate route. In addition, an alternate route shall be as follows:

A. Beginning at Abbot then northerly via Route 15 through Greenville and Rockwood to Jackman and the Canadian border. [1979, c. 103, (NEW).]

[ 1979, c. 103, (NEW) .]

3. Signs. Signs designating this as the Trans-Maine Trail shall be erected by the Department of Transportation at proper intervals along the highway trail.

[ 1979, c. 103, (NEW) .]

SECTION HISTORY

1979, c. 103, (NEW).






Chapter 24: MAINE TURNPIKE

23 §1961. Legislative findings; cooperation with the Department of Transportation; bonds; governmental function

1. Legislative findings. The Legislature makes the following findings of fact. The economic and social well-being of the citizens of the State requires that the transportation system be developed in a comprehensive manner and depends upon the safety, efficiency and modern functional state of the turnpike. The turnpike should be maintained as a toll facility whether or not there are turnpike bonds outstanding. Toll revenues should be utilized to pay for retirement of any outstanding debt, including interest thereon; to pay for operation and maintenance of the turnpike; to pay for reconstruction of the turnpike; and to repay the Federal Government for grants or loans, the proceeds of which were used for the construction or reconstruction of the turnpike or portions of the turnpike, interchanges and certain interconnecting access roads, but only to the extent that the repayment is required as a result of maintaining tolls on the turnpike.

[ 1993, c. 116, §1 (AMD) .]

2. Cooperation with the Department of Transportation. The authority may issue bonds or other obligations to pay for department projects. These amounts are considered necessary for use by the department for construction, reconstruction, operation and maintenance of all roads on the state highway system, which serve and benefit users of the turnpike by providing direct and indirect access to and from the turnpike as part of the integrated highway system. Due to the utilization of the state highway system by users of the turnpike, the turnpike and its users have received and will continue to receive a benefit from, or have caused and will continue to cause, or both, the State acting by and through the department to incur costs for the construction, operation and maintenance of the state highway system, which provides direct and indirect access to and from the turnpike to areas in the State for which the State may properly be and should be compensated from the tolls to be collected. The authority must be maintained to carry out the purposes of this chapter in cooperation with the department.

[ 2011, c. 302, §2 (AMD) .]

3. Bonds.

[ 2015, c. 5, §2 (RP) .]

4. Governmental function. It is declared that the purposes of this chapter are public and that the authority shall be regarded as performing a governmental function in carrying out this chapter.

[ 1987, c. 793, Pt. A, §6 (NEW) .]

5. Transportation policy. Transportation planning decisions, capital investment decisions and project decisions of the Maine Turnpike Authority are governed by and must comply with the transportation policy set forth in section 73 and rules implementing that policy.

[ IB 1991, c. 1, §3 (NEW) .]

6. Appropriation. On or before January 31st of each year, the authority shall present to each regular session of the Legislature for its approval the authority's revenue fund budget for the calendar year that begins after the adjournment of that regular session and shall present to each regular session of the Legislature for informational purposes a statement of the revenues necessary during the next calendar year to fund capital expenditures and reserves and to meet the requirements of any resolution authorizing bonds of the authority, including debt service and the maintenance of reserves for debt service and reserve maintenance. The authority shall present a detailed budget of expenditures from the authority's reserve maintenance fund for the next calendar year and shall include cross-references to show the total of similar expense categories that are paid from both the revenue and reserve maintenance funds. The authority may only pay revenue fund operating expenses in accordance with allocations approved by the Legislature or as necessary to satisfy the requirements of any resolution authorizing bonds of the authority. If alterations to the authority's revenue fund budget are needed, they must be reported by financial order to the joint standing committee of the Legislature having jurisdiction over transportation matters.

[ 2011, c. 302, §3 (AMD) .]

7. Funds for department projects. As part of the budget presented in subsection 6, the authority shall allocate funds for department projects in an amount such that the 3-year rolling average of the allocation equals at least 5% of annual operating revenues. The requirement under this subsection is subordinate to the authority's obligation to pay operating expenses and to meet the requirements of any resolution authorizing bonds of the authority. All department projects are subject to mutual agreement of the authority and the department.

For purposes of this subsection, annual operating revenues do not include any interest earned from the authority's capital and debt service reserve funds or the amount of tolls or other income that is discounted, rebated or refunded by the authority.

[ 2011, c. 476, §1 (AMD) .]

SECTION HISTORY

1981, c. 595, §3 (NEW). 1987, c. 457, §1 (AMD). 1987, c. 793, §A6 (RPR). IB 1991, c. 1, §§2,3 (AMD). 1991, c. 9, §E14 (AMD). 1993, c. 116, §1 (AMD). 1993, c. 563, §1 (AMD). 1993, c. 680, §A24 (AMD). 1995, c. 504, §C1 (AMD). 1995, c. 613, §1 (AMD). 1995, c. 613, §7 (AFF). 2011, c. 302, §§2-4 (AMD). 2011, c. 476, §1 (AMD). 2015, c. 5, §2 (AMD).



23 §1962. Preservation of rights

No provision of this chapter may impair the rights of existing bondholders or of any other persons to whom the authority owes contractual obligations. [1981, c. 595, §3 (NEW).]

SECTION HISTORY

1981, c. 595, §3 (NEW).



23 §1963. Maine Turnpike Authority

In order to carry out the purposes of this chapter, the Maine Turnpike Authority, created by Private and Special Law 1941, chapter 69, continues in existence with the powers and duties prescribed by this chapter until the Legislature provides for its termination and all outstanding indebtedness of the authority is repaid, or an amount sufficient to repay that indebtedness is set aside in trust. The authority shall continue to operate and maintain the turnpike from a point at or near Kittery in York County to a point at or near Augusta in Kennebec County. The authority may operate and maintain other property and assets as are necessary or convenient for the construction, operation or maintenance of the turnpike, including, but not limited to, connecting tunnels, bridges, overpasses, underpasses, interchanges, toll facilities and parking lots. [2011, c. 476, §2 (AMD).]

SECTION HISTORY

1981, c. 595, §3 (NEW). 1993, c. 410, §MM1 (AMD). 2011, c. 476, §2 (AMD).



23 §1964. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 595, §3 (NEW).]

1. Access roads. "Access roads" means any and all roads or highways in the state highway system, including bridges, overpasses and underpasses, which directly or indirectly connect with the turnpike and which shall have been designated as such by the Department of Transportation.

[ 1981, c. 595, §3 (NEW) .]

2. Authority. "Authority" means the Maine Turnpike Authority, created by Private and Special Law 1941, chapter 69, and continued in existence by this chapter.

[ 1981, c. 595, §3 (NEW) .]

2-A. Away agency. "Away agency" means a tolling authority in a jurisdiction other than the State that imposes an administrative fee or a civil liability on the registered owner of a vehicle whose operator fails to pay a required toll for the use of a highway, bridge or tunnel.

[ 2011, c. 302, §5 (NEW) .]

2-B. Board. "Board" means the board of directors of the authority established pursuant to section 1964-A.

[ 2011, c. 302, §5 (NEW) .]

3. Bond. "Bond" or "bonds" means and includes a bond or note or other evidence of indebtedness authorized under this chapter whether issued under or pursuant to a bond resolution, trust indenture or loan or other security agreement.

[ 1981, c. 595, §3 (NEW) .]

4. Department. "Department" or "Department of Transportation" means the State Department of Transportation or its successor.

[ 1981, c. 595, §3 (NEW) .]

4-A. Department project. "Department project" means the rehabilitation, reconstruction or construction of any highway or bridge on the state highway system determined by the department and the authority to have a sufficient relationship to the public's use of the turnpike in accordance with section 1974, subsection 6 and is a project or allocation to:

A. Build or improve an interchange; [2011, c. 302, §6 (NEW).]

B. Maintain, build or improve an access road; [2011, c. 302, §6 (NEW).]

C. Study or plan a future highway corridor and study related issues; [2011, c. 302, §6 (NEW).]

D. Maintain, build or improve a park and ride lot or other transportation infrastructure for all modes of transportation relating to turnpike use; [2011, c. 302, §6 (NEW).]

E. Purchase, lease or improve highway-related infrastructure; or [2011, c. 302, §6 (NEW).]

F. Pay debt incurred by the authority for any capital project purpose in paragraphs A to E. [2011, c. 302, §6 (NEW).]

[ 2011, c. 302, §6 (AMD) .]

5. Interchange. "Interchange" means a system of interconnecting roadways in conjunction with one or more points of separation, providing for the interchange of traffic between 2 or more roadways or highways, one of which is the turnpike and includes sufficient lengths of intersecting roadways required for conformance with then current road design standards or standards acceptable to the Department of Transportation.

[ 1981, c. 595, §3 (NEW) .]

5-A. Intermodal transportation facility. "Intermodal transportation facility" means any facility, including but not limited to any rail or bus depot or station, taxi stand, loading platform, parking lot and any related building or appurtenance, located on or adjacent to the turnpike or in the immediate vicinity of any turnpike interchange, that is designed to serve the needs of users of 2 or more modes of transportation including the turnpike and that the authority determines necessary or convenient to meet the needs of users of the turnpike.

[ 1993, c. 410, Pt. MM, §2 (NEW) .]

5-B. Law enforcement officer. "Law enforcement officer" means a person who by virtue of public employment is vested by law with a duty to maintain public order or to make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes.

[ 1995, c. 339, §1 (NEW) .]

6. Operating revenues. "Operating revenues" means income of the Maine Turnpike Authority from fees, fares, tolls, rental of concessions and miscellaneous revenue and interest.

[ 2011, c. 476, §3 (AMD) .]

6-A. Operating surplus.

[ 2011, c. 302, §7 (RP) .]

7. Reconstruct or reconstruction. "Reconstruct" or "reconstruction" means any and all activities undertaken to maintain the Maine Turnpike, or any part thereof, as a modern, safe and efficient facility and includes, but is not limited to, any rebuilding, redesign, improvement or enlargement of the turnpike or any part thereof which the authority deems necessary to continuously, adequately, safely and swiftly facilitate vehicular traffic upon, to or from the Maine Turnpike.

[ 1981, c. 595, §3 (NEW) .]

7-A. Reserve maintenance fund. "Reserve maintenance fund" means a fund established by a resolution authorizing bonds of the authority as a source to pay for turnpike maintenance, turnpike rehabilitation, insurance, emergency repairs of the turnpike, remediation of turnpike deficiencies and other perennial costs and selected capital projects as recommended by a consulting engineer.

[ 2011, c. 302, §8 (NEW) .]

7-B. Revenue fund. "Revenue fund" means a fund established by a resolution authorizing bonds of the authority as the initial depositary for all operating income of the authority; certain operating expenses, defined by bond resolutions, are paid from the revenue fund before further transfers are made to funds for debt service, reserve maintenance and general reserves.

[ 2011, c. 302, §8 (NEW) .]

8. State highway system. "State highway system" or "state highways" shall include all classes of roads set forth in section 53.

[ 1981, c. 595, §3 (NEW) .]

9. Turnpike. "Turnpike" means the roadway constructed between Kittery in York County and Augusta in Kennebec County pursuant to Private and Special Law 1941, chapter 69, sections 1 to 20, as amended, together with any expansion or extension of that roadway that is authorized by law, and includes not only the roadway and all rights-of-way, bridges, tunnels, overpasses, underpasses and interchanges either on the roadway or connected to or connecting with the roadway as expanded or extended, but also all buildings, toll facilities and other equipment, median barriers, shoulders, embankments, property rights, easements, leases and franchises relating to the roadway and such rights-of-way bridges, tunnels, overpasses, underpasses and interchanges and determined necessary or convenient for the construction, reconstruction, operation or maintenance of the turnpike.

[ 1993, c. 410, Pt. MM, §3 (AMD) .]

SECTION HISTORY

1981, c. 595, §3 (NEW). IB 1991, c. 1, §4 (AMD). 1993, c. 410, §§MM2,3 (AMD). 1995, c. 339, §1 (AMD). 1995, c. 504, §§C2,3 (AMD). 1995, c. 613, §2 (AMD). 1995, c. 613, §7 (AFF). 2011, c. 302, §§5-8 (AMD). 2011, c. 476, §3 (AMD).



23 §1964-A. Board of directors

The authority is managed by a board of 7 members. Except for the member from the department who serves ex officio, all members are appointed by the Governor subject to review by the joint standing committee of the Legislature having jurisdiction over transportation matters and to confirmation by the Senate. [2011, c. 302, §9 (NEW).]

1. Qualifications. The 7 members of the board are as follows:

A. The Commissioner of Transportation or the commissioner's designee from within the department, who serves ex officio; [2011, c. 302, §9 (NEW).]

B. Four members, one each from York, Cumberland, Androscoggin and Kennebec counties who serves as the representative from the county in which the member resides; and [2011, c. 302, §9 (NEW).]

C. Two at-large members who are residents of the State. [2011, c. 302, §9 (NEW).]

[ 2011, c. 302, §9 (NEW) .]

2. Term. Each appointed member holds office for 6 years or until a qualified successor has been confirmed. Each term expires on March 31st of the last year of the term. The terms of the appointed members must be staggered so that no more than one term expires in any given year.

[ 2011, c. 302, §9 (NEW) .]

3. Vacancy. A member's term is vacated if the member dies, resigns, becomes incapacitated, is removed for cause or no longer meets a requirement under which the member was appointed. By majority vote of the remaining members, the board may declare and bring to the Governor's attention any circumstances creating a vacancy. When a vacancy occurs, the Governor may appoint a member to serve only for the unexpired portion of the term vacated.

[ 2011, c. 302, §9 (NEW) .]

4. Removal. The Governor may remove a member from the board only for gross misconduct. For purposes of this subsection, "gross misconduct" means financial malfeasance, a deliberate or reckless failure to attend to duties required for governance of the authority or unexcused absences from 4 or more meetings of the board in a 12-month period.

[ 2011, c. 302, §9 (NEW) .]

5. Chair. The Governor may appoint the chair from among members appointed to the board. In the absence of such appointment or if the position of chair is vacated, the board may elect a chair from among the members of the board. The chair must be appointed or elected for a one-year term at the board's annual meeting.

[ 2011, c. 302, §9 (NEW) .]

6. Annual meetings; quorum; action. The board shall convene annually at a meeting held in September and more often as determined by the chair. Four members of the board constitute a quorum. Four votes are required to act on any matter, although a lesser number may adjourn a meeting.

[ 2011, c. 302, §9 (NEW) .]

7. Compensation. Appointed members of the board are compensated in accordance with Title 5, section 12004-F, subsection 4.

[ 2011, c. 302, §9 (NEW) .]

8. Executive director. At its annual meeting each September, the board shall appoint or reappoint an executive director who is not a member of the board. An executive director's first appointment is subject to review by the joint standing committee of the Legislature having jurisdiction over transportation matters and to confirmation by the Senate.

[ 2011, c. 302, §9 (NEW) .]

9. Secretary and treasurer. At its annual meeting each year, the board shall elect a secretary and a treasurer, who may be the same person and need not be a member of the board. The secretary and treasurer are responsible in their respective capacities directly to the board and may be relieved of their duties only by the board. Before the issuance of any bonds under this chapter, the secretary and the treasurer shall each execute a security bond in the penalty of $50,000. Each security bond must be approved by the Attorney General and conditioned upon the faithful performance of the duties of the secretary and treasurer. The bond must be filed in the office of the State Auditor.

[ 2011, c. 302, §9 (NEW) .]

10. Compliance audits. In addition to retaining an annual auditor, the board shall retain a separate compliance auditor who shall:

A. Periodically monitor the authority's financial operations and management controls; [2011, c. 302, §9 (NEW).]

B. Test selected transactions for policy compliance; [2011, c. 302, §9 (NEW).]

C. Make quarterly findings directly to the board and to the joint standing committee of the Legislature having jurisdiction over transportation matters; [2011, c. 302, §9 (NEW).]

D. Recommend to the board any necessary or advisable improvements to management systems, policies or controls; and [2011, c. 302, §9 (NEW).]

E. Render an annual compliance and management report in conjunction with the report of the authority's annual auditor. [2011, c. 302, §9 (NEW).]

[ 2011, c. 302, §9 (NEW) .]

SECTION HISTORY

2011, c. 302, §9 (NEW).



23 §1965. Maine Turnpike Authority; powers

1. Powers. The Maine Turnpike Authority, as created by Private and Special Law 1941, chapter 69 and as authorized by Title 5, section 12004-F, subsection 4, is and continues to be a body both corporate and politic in the State and may:

A. Sue and be sued; [1981, c. 595, §3 (NEW).]

B. Have a seal and alter the seal at pleasure; [1981, c. 595, §3 (NEW).]

C. Adopt from time to time and amend bylaws covering its procedure and rules governing use of the turnpike and any of the other services made available in connection with the turnpike; develop and adopt, in accordance with Title 5, chapter 375, rules governing the use of the turnpike and other services; publish those bylaws, rules as publication is necessary or advisable; and cause records of its proceedings to be kept; [2011, c. 302, §10 (AMD).]

D. Construct, maintain, reconstruct and operate a toll turnpike from a point at or near Kittery in York County to a point at or near Augusta in Kennebec County, except that the traveled way may not be widened or expanded beyond 3 lanes for each direction of travel from the southern terminus of the turnpike to mile marker 53 and beyond 2 lanes for each direction of travel elsewhere on the turnpike without the express approval of the Legislature.

A license, permit or approval necessary for the widening or expansion of the turnpike may not be issued by any state agency unless that agency makes an affirmative finding that the widening or expansion is consistent with state transportation policy, as established in section 73, as well as rules implementing that policy; [2015, c. 5, §3 (AMD).]

D-1. Construct, acquire, install, maintain and reconstruct communications facilities and equipment within the boundaries of the turnpike for the use of the authority, the use of others or both on such terms and conditions as the authority may determine; [2003, c. 572, §1 (AMD).]

E. Acquire, hold and dispose of personal property for its purposes; [1981, c. 595, §3 (NEW).]

F. Acquire in the name of the authority by purchase, eminent domain, lease or otherwise, real property and rights or easements therein determined by it necessary or desirable for its purposes, and use that property; [2011, c. 302, §10 (AMD).]

G. Acquire any such real property by the exercise of the power of eminent domain in the manner provided by section 1967; [1981, c. 595, §3 (NEW).]

H. Charge and collect fees, fares and tolls for the use of the turnpike and other services made available in connection with the turnpike and use the proceeds of such fees, fares and tolls for the purposes provided in this chapter, both as subject to and in accordance with such agreement with bondholders as may be made as provided in this chapter; [1981, c. 595, §3 (NEW).]

I. Make contracts with the United States or any instrumentality or agency of the United States, another state or any instrumentality, municipality or agency of another state, including multi-state entities composed of other state agencies, this State or any of its agencies or instrumentalities, municipalities, public corporations, or bodies existing therein, private corporations, partnerships, associations and individuals; [2001, c. 440, Pt. I, §1 (AMD).]

J. Accept grants and the cooperation of the United States or any agency thereof in the construction, maintenance, reconstruction, operation and financing of the turnpike and do any and all things necessary in order to avail itself of that aid and cooperation and repay any such grant or portion thereof; [1981, c. 595, §3 (NEW).]

J-1. Contract with other public agencies and political subdivisions of the State to provide maintenance services in accordance with reimbursement arrangements that are satisfactory to the authority ; [2011, c. 302, §10 (AMD).]

K. Employ such assistants, agents and servants, engineering, traffic, architectural and construction experts and inspectors and attorneys and such other employees as it considers necessary or desirable for its purposes; [2011, c. 302, §10 (AMD).]

L. Exercise any of its powers in the public domain of the United States, unless the exercise of those powers is not permitted by the laws of the United States; [1981, c. 595, §3 (NEW).]

M. Borrow money, make, issue and sell at public or private sale negotiable notes, bonds and other evidences of indebtedness or obligations of the authority for the purposes set forth in this chapter and secure the payment of that obligation or any part thereof by pledge of all or any part of the operating revenues of the turnpike; [1981, c. 595, §3 (NEW).]

N. Enter into loan or security agreements with one or more lending institutions, including, but not limited to, banks, insurance companies and pension funds, or trustees for those institutions for purposes for which bonds may be issued and to exercise with respect to such loan or security agreements all of the powers delineated in this chapter for the issuances of bonds; [1981, c. 595, §3 (NEW).]

O. [1993, c. 680, Pt. A, §25 (RP).]

O-1. Provide for an annual amount not to exceed a maximum of $4,700,000 to secure obligations issued pursuant to section 1968, subsection 2-A or to pay principal, interest or premium, if any, with respect to these obligations, after money has been set aside or adequate provision has been made to pay operating expenses and to meet the requirements of any resolution authorizing revenue bonds of the authority; [1995, c. 504, Pt. C, §4 (NEW).]

O-2. Make a contract or enter into an agreement with or provide certifications and assurances to the Department of Transportation, or any other 3rd party, necessary in connection with the determination of department projects, the issuance of bonds or other obligations pursuant to section 1968, subsection 2-A, the pledge of revenues to the payment of these bonds or obligations or the payment of the costs or a portion of the costs of department projects; [2011, c. 302, §10 (AMD).]

P. Provide from revenues to or for the use of the department funds for the maintenance, construction or reconstruction of interchanges for which the authority has not otherwise provided; [2015, c. 5, §4 (AMD).]

Q. Use toll revenues to provide payment of obligations, if any, as may be due to the United States in order to continue the use of the turnpike as a toll type facility; [1981, c. 595, §3 (NEW).]

R. [1993, c. 410, Pt. MM, §5 (RP).]

S. Prior to the issuance of any bonds, issue interim certificates in such manner and with such conditions as the authority may determine to be exchanged for those bonds when issued; [1991, c. 622, Pt. EE, §1 (AMD).]

S-1. Utilize the Department of Transportation, Office of Legal Services or the Department of the Attorney General for general counsel, bond counsel, labor defense, workers' compensation, legislative issues and other required legal services on a fee-for-service basis at rates determined by those agencies; [1993, c. 612, §3 (AMD).]

T. Take all other lawful action necessary and incidental to these powers; [2003, c. 311, §1 (AMD).]

U. Adopt rules, in accordance with the Maine Administrative Procedure Act, to establish a logo signing program on the turnpike. The authority may charge fees for signs that contain names, symbols, logos or other identifiers of specific commercial enterprises. This paragraph may not be interpreted as limiting the authority's general power to collect fees under paragraph H; [2011, c. 302, §10 (AMD).]

V. Develop programs whereby a patron of the turnpike who uses the authority's electronic toll collection system, as defined in section 1980, subsection 2-A, paragraph B, may elect to use the patron's electronic toll collection system device to pay for services other than tolls for the use of the turnpike, whether those services are provided by the authority itself or 3rd parties, and allow the patron to participate in similar programs developed by other tolling authorities; and [2011, c. 302, §10 (AMD).]

W. Provide, receive or exchange services with other political agencies, political subdivisions of a state or tolling authorities upon terms beneficial to the authority. [2011, c. 302, §10 (NEW).]

[ 2015, c. 5, §§3, 4 (AMD) .]

2. Membership of the authority.

[ 2011, c. 302, §10 (RP) .]

SECTION HISTORY

1981, c. 595, §3 (NEW). 1981, c. 698, §102 (AMD). 1983, c. 337, §1 (AMD). 1983, c. 812, §§142,143 (AMD). 1987, c. 433, §1 (AMD). 1987, c. 457, §§2,3 (AMD). 1987, c. 793, §A7 (AMD). 1989, c. 503, §B100 (AMD). IB 1991, c. 1, §§5,6 (AMD). RR 1991, c. 2, §90 (COR). 1991, c. 9, §E15 (AMD). 1991, c. 622, §§EE1,2 (AMD). 1993, c. 410, §§MM4,5 (AMD). 1993, c. 563, §2 (AMD). 1993, c. 612, §§3-5 (AMD). 1993, c. 680, §A25 (AMD). 1995, c. 108, §1 (AMD). 1995, c. 341, §1 (AMD). 1995, c. 504, §C4 (AMD). 1997, c. 493, §A1 (AMD). 1997, c. 493, §A3 (AFF). 1999, c. 177, §§1-3 (AMD). 2001, c. 41, §1 (AMD). 2001, c. 440, §I1 (AMD). 2003, c. 311, §§1-3 (AMD). 2003, c. 572, §1 (AMD). 2003, c. 591, §1 (AMD). 2005, c. 54, §§1,2 (AMD). 2007, c. 270, §1 (AMD). 2011, c. 302, §10 (AMD). 2015, c. 5, §§3, 4 (AMD).



23 §1965-A. Widening of the turnpike between Exit 1 and Exit 6-A (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 341, §2 (NEW). 1995, c. 613, §3 (AMD). 1997, c. 493, §A2 (AMD). 1997, c. 493, §A3 (AFF). 2015, c. 5, §5 (RP).



23 §1965-B. Widening of the turnpike between mile marker 44 and mile marker 53

1. Evaluation of reasonable alternatives. The authority shall complete an evaluation of reasonable alternatives to widening the turnpike to 3 lanes for each direction of travel in the corridor from mile marker 44 to mile marker 53. To evaluate reasonable alternatives, the authority shall complete an alternative mode feasibility study that examines regional travel patterns and demographics and provides an inventory of existing transportation infrastructure and employer-based commuter programs in the turnpike corridor from mile 44 to mile 53.

In conducting the evaluation required by this subsection, the authority shall provide for public participation consistent with section 73 and the rules adopted pursuant to that section. Completion of the evaluation required by this subsection satisfies the alternative evaluation requirements of section 73 and of the rules adopted pursuant to that section.

[ 2007, c. 270, §2 (NEW) .]

2. Review of alternatives. Upon completing the evaluation required under subsection 1, the authority shall review the alternatives to determine whether the alternatives can meet identified transportation deficiencies or needs in a safe manner at a reasonable cost with available technology. If, based on the evaluation, the authority finds that the alternatives do not meet the identified deficiencies or needs:

A. A final license, permit or approval necessary for the widening or expansion of the turnpike may be issued by the appropriate state agency; and [2007, c. 270, §2 (NEW).]

B. The alternative evaluation and preference requirements of section 73 and rules adopted pursuant to that section are considered satisfied. [2007, c. 270, §2 (NEW).]

[ 2007, c. 270, §2 (NEW) .]

SECTION HISTORY

2007, c. 270, §2 (NEW).



23 §1966. Obligations of the authority

The authority shall operate as follows. [1981, c. 595, §3 (NEW).]

1. General. All expenses incurred in carrying out this chapter shall be paid solely from funds provided under the authority of this chapter, and no liability or obligation may be incurred under this chapter beyond the extent to which money shall have been provided under the authority of this chapter.

[ 1981, c. 595, §3 (NEW) .]

2. Coordination between authority and department on construction or reconstruction. Construction or reconstruction of the turnpike and its connecting tunnels and bridges, overpasses, underpasses, interchanges and toll facilities must be coordinated with the department and performed in a fashion generally consistent with applicable department standards under oversight of professional engineers registered in the State. The department shall coordinate with the authority on all department projects that are likely to affect turnpike projects and operations.

Contractors and subcontractors on all authority construction and reconstruction projects must be equal opportunity employers and, in connection with contracts in excess of $250,000, also pursue in good faith affirmative action programs designed to remedy underrepresentation of minorities, women and persons with disabilities. The authority may by rule provide for the enforcement of this requirement. To the extent practical, the authority may use program and technical information developed by and available through the Department of Transportation to carry out this subsection.

All authority construction and reconstruction projects are governed by the prevailing wage provisions in Title 26, chapter 15.

[ 2011, c. 302, §11 (AMD) .]

2-A. Contracts for goods and services. Except as otherwise permitted by law, contracts for goods and services must be awarded by the authority through a competitive procurement process. The requirement for competitive procurement may be waived:

A. By the executive director when the purchase is for $25,000 or less and the executive director determines that procurement from a single source is the most economical, effective and appropriate means of fulfilling a demonstrated need; [2011, c. 302, §12 (NEW).]

B. By the chair of the board when the chair determines that procurement is required by a state of emergency; or [2011, c. 302, §12 (NEW).]

C. By the board pursuant to a written finding that:

(1) Procurement from a single source is the most economical, effective and appropriate means of fulfilling a demonstrated need;

(2) The service or product is uniquely available from only one source; or

(3) Only one known source can meet the authority's needs within the required time. [2011, c. 302, §12 (NEW).]

[ 2011, c. 302, §12 (NEW) .]

2-B. Contracts for engineering services. When bond indentures require the authority to appoint an engineering consultant who may thereby gain a disproportionate advantage when competing for other design and inspection contracts, the authority shall adopt policies to mitigate this advantage and promote a fair distribution of the available work among qualified competing applicants.

[ 2011, c. 302, §13 (NEW) .]

3. Bonds not to be pledges of State. Turnpike revenue bonds issued under this chapter, including any notes or other evidences of indebtedness or obligations defined to be bonds under this chapter, shall not be deemed to be a debt of the State or a pledge of the faith and credit of the State, but these bonds shall be payable exclusively from the fund provided in this chapter for that purpose from tolls or other operating revenues. All these bonds shall contain a statement on their face that the State shall not be obligated to pay the same or the interest thereon and that the faith and credit of the State shall not be pledged to the payment of the principal of or interest or premium on such bonds. The issuance of bonds or refunding bonds under this chapter shall not directly or indirectly or contingently obligate the State to levy or to pledge any form of taxation whatever therefor or to make any appropriation for the payment thereof or the interest or premium thereon.

[ 1981, c. 595, §3 (NEW) .]

4. Semiannual report.

[ 2015, c. 5, §6 (RP) .]

5. Fair practices; affirmative action. The authority is subject to and shall comply with Title 5, chapter 65.

[ 1991, c. 435, §2 (NEW) .]

SECTION HISTORY

1981, c. 595, §3 (NEW). 1987, c. 457, §4 (AMD). 1991, c. 435, §§1,2 (AMD). 1997, c. 743, §1 (AMD). 2011, c. 302, §§11-13 (AMD). 2015, c. 5, §6 (AMD).



23 §1967. Property of the authority; eminent domain

The authority shall hold and acquire property as follows. [1981, c. 595, §3 (NEW).]

1. Property of the authority. All property of the authority and all property held in the name of the State pursuant to the provisions of this chapter are exempt from levy and sale by virtue of any execution, and an execution or other judicial process is not a valid lien upon property of the authority held pursuant to the provisions of this chapter.

A. The authority may not lease, sell or otherwise convey, or allow to be used, any of its real or personal property or easements in that property, franchises, buildings or structures, with access to any part of the turnpike or its approaches, for commercial purposes, except for the following:

(1) Intermodal transportation facilities, kiosks at rest areas, gasoline filling stations, service and repair stations, safety patrol vehicles sponsored or operated by 3rd parties, tourist-oriented retail facilities, state and tri-state lottery ticket agencies, automatic teller machines and restaurants that the authority determines are necessary to service the needs of the traveling public while using the turnpike. The leasehold interests in such intermodal transportation facilities, kiosks, gasoline filling stations, service and repair stations, tourist-oriented retail facilities, state and tri-state lottery ticket agencies, automatic teller machines and restaurants are subject to taxation as provided in section 1971;

(2) Electrical power, telegraph, telephone, communications, water, sewer or pipeline facilities installed or erected by the authority, or permitted to be installed or erected by the authority; and

(3) Signs erected and maintained by the authority, or allowed by the authority to be erected and maintained, in accordance with rules adopted pursuant to section 1965, subsection 1, paragraph U, that contain names, symbols, trademarks, logos or other identifiers of specific commercial enterprises. [2013, c. 549, §4 (NEW).]

As used in this subsection, "tourist-oriented retail facilities" means facilities that promote tourism in this State by selling products that are made or primarily made in this State or to which value is added in this State.

[ 2013, c. 549, §4 (RPR) .]

2. Use of eminent domain. Whenever a reasonable price cannot be agreed upon for the purchase or lease of real property found necessary for the purposes of the authority or whenever the owner is legally incapacitated or is absent or is unable to convey valid title or is unknown, the authority may acquire by eminent domain any such real property whether wholly or partly constructed or interest or interests therein and any land, rights, easements, franchises and other property deemed necessary or convenient for the construction or reconstruction or the efficient operation of the turnpike, its connecting tunnels, or bridges, overpasses, underpasses or interchanges, or both, in the manner provided by chapter 3, subchapter III. Title to any property taken by eminent domain shall be in the name of the authority.

[ 1981, c. 595, §3 (NEW) .]

3. Entry upon lands. The authority and its authorized agents and employees may enter upon any lands, waters and premises in the State for the purpose of making surveys, soundings, drillings and examinations as it deems necessary or convenient for the purpose of this chapter and the entry shall not be deemed a trespass.

[ 1981, c. 595, §3 (NEW) .]

4. Authority for transfers of interest in land to the authority. All counties, cities, towns and other political subdivisions or municipalities and all public agencies and commissions of the State, and all public service corporations and districts, notwithstanding any contrary provisions of law, may lease, lend, grant or convey to the authority, upon its request, upon such terms and conditions as the proper authorities of the counties, cities, towns, political subdivisions, other municipalities, agencies, commissions, public service corporations and districts deem reasonable and fair and without the necessity for any advertisement, order of court or other action or formality other than the regular and formal action of the authorities concerned, any real or personal property or rights therein that may be necessary or convenient to the effectuation of the authorized purposes of the authority, including real and personal property or rights therein already devoted to public use. As used in this subsection, the term "public service corporation" includes every public utility as defined in Title 35-A, section 102, subsection 13, and every corporation referred to in Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §39 (COR) .]

5. Access. Notwithstanding subsection 1, the authority may permit the City of Saco, or its successors or assigns, to use the interchange in Saco formerly known as exit 5 of the turnpike and land located adjacent to this former interchange for access, utility lines and appurtenances, parking and related accessory rights for the benefit of any or any combination of the following facilities:

A. A liquor store or retail facility; [1993, c. 612, §7 (NEW).]

B. A regional information center; [1993, c. 612, §7 (NEW).]

C. A restaurant; [1993, c. 612, §7 (NEW).]

D. A hotel; or [1993, c. 612, §7 (NEW).]

E. A banquet and conference center. [1993, c. 612, §7 (NEW).]

The facilities must be located on property adjacent to the access way that connected the former exit 5 interchange with North Street in Saco. The terms of locating a facility must be mutually agreed upon by the authority and the City of Saco, its successors or its assigns. Access to and from the turnpike by means of the interchange at former exit 5 is restricted to facilities permitted under this subsection.

[ 1993, c. 612, §7 (NEW) .]

SECTION HISTORY

1981, c. 595, §3 (NEW). 1983, c. 707, §1 (AMD). 1987, c. 141, §B19 (AMD). 1989, c. 145, (AMD). 1993, c. 410, §MM6 (AMD). 1993, c. 612, §§6,7 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B39 (COR). 2001, c. 41, §2 (AMD). 2007, c. 480, §1 (AMD). 2013, c. 549, §4 (AMD).



23 §1968. Issuance of bonds

The authority may issue bonds as follows. [1995, c. 138, §1 (RPR).]

1. Turnpike revenue bonds. In addition to bonds outstanding pursuant to any other provision of this chapter, the authority may provide by resolution from time to time for the issuance of turnpike revenue bonds, including notes or other evidences of indebtedness or obligations defined to be bonds under this chapter, but not exceeding $486,000,000 in the principal amount at any one time outstanding exclusive of refundings, for any purpose described in section 1969, subsection 1.

[ 2007, c. 270, §3 (AMD) .]

2. Bonds for construction and reconstruction of interchanges.

[ 2003, c. 32, §2 (RP) .]

2-A. Bonds for Department of Transportation projects. In addition to bonds outstanding pursuant to any other provision of this chapter, the authority may provide by resolution from time to time but no later than June 30, 1997 for the issuance of special obligation bonds, including notes or other evidences of indebtedness or obligations defined to be bonds under this chapter, not exceeding $40,000,000 in aggregate principal amount exclusive of refundings, to pay to the Department of Transportation the costs, or a portion of the costs, of Department of Transportation projects. Department of Transportation projects paid for with bonds in accordance with this subsection must be determined by the Department of Transportation and the authority to have sufficient relationship to the public's use of the turnpike in accordance with section 1974, subsection 6.

[ 1997, c. 646, §2 (AMD) .]

2-B. Bonds for turnpike widening.

[ 2003, c. 32, §3 (RP) .]

2-C. Bonds for purchase of interstate in Kittery. In addition to bonds outstanding pursuant to any other provision of this chapter, the authority may provide by resolution for the issuance of special obligation or subordinate bonds, including notes or other evidences of indebtedness or obligations defined to be bonds under this chapter, not exceeding $35,000,000 in aggregate principal amount exclusive of refundings, to purchase a section of Interstate 95 in Kittery from the Department of Transportation.

[ 2013, c. 586, Pt. F, §1 (NEW) .]

3. Bonds; negotiable; not debt of State. The bonds of the authority do not constitute a debt of the State or of any agency or political subdivision of the State and are payable solely from the operating revenues of the turnpike. Notwithstanding any provision of law, any bonds issued pursuant to this chapter are fully negotiable. If any of the members or officers of the authority whose signatures appear on the bonds or coupons cease to be members or officers before the delivery of the bonds, the signature is, nevertheless, valid and sufficient for all purposes as if the members or officers had remained in office until that delivery.

Whether or not the bonds are of such form and character as to be negotiable instruments under Title 11, Article 8, the bonds are hereby made negotiable instruments within the meaning of and for all the purposes of Title 11, Article 8, subject only to the provisions of the bonds for registration.

It is the intention of this chapter that any pledge made by the authority in respect to the bonds or notes is valid and binding from the time when the pledge is made; that the funds or property so pledged and thereafter received by the authority is immediately subject to the lien of that pledge without any physical delivery of those funds or property or further act; and that the lien of such a pledge is valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority irrespective of whether those parties have notice of that lien. Neither the resolution, trust indenture nor any other instrument by which a pledge is created need be recorded.

The authority may, in the resolution authorizing prospective issues, provide as to those bonds:

A. The manner of executing the bonds and coupons; [1995, c. 138, §1 (NEW).]

B. The form and denomination of the bonds; [1995, c. 138, §1 (NEW).]

C. Maturity dates; [1999, c. 132, §1 (AMD).]

D. The interest rate or rates on the bonds, which may be fixed or variable or a combination of both; [1995, c. 138, §1 (NEW).]

E. For the redemption prior to maturity and the premium payable for the bonds; [1995, c. 138, §1 (NEW).]

F. The place or places for the payment of interest and principal; [1995, c. 138, §1 (NEW).]

G. For registration if the authority determines it to be desirable; [1995, c. 138, §1 (NEW).]

H. For the pledge of all or any of the operating revenues of the turnpike for securing payment; [1995, c. 138, §1 (NEW).]

I. For the replacement of lost, destroyed or mutilated bonds; [1995, c. 138, §1 (NEW).]

J. The setting aside of revenue and sinking funds and the regulation and disposition of these revenues and funds and for limitations on reserves, if any, established for capital outlay from operating revenues; [1995, c. 138, §1 (NEW).]

K. For limitations on the issuance of additional bonds; [1995, c. 138, §1 (NEW).]

L. For the procedure, if any, by which the contract with the bondholders may be abrogated or amended; [1995, c. 138, §1 (NEW).]

M. For the manner of sale, which may be public or private, and purchase of the bonds; [1995, c. 138, §1 (NEW).]

N. For covenants against pledging any or certain of the operating revenues of the turnpike; [1995, c. 138, §1 (NEW).]

O. For covenants fixing and establishing the prices, rates and charges for the use of the turnpike and other services made available in connection with the turnpike so as to provide at all times funds that will be sufficient:

(1) To pay all costs of operation and maintenance of the turnpike, together with the necessary repairs to the turnpike;

(2) To meet and pay the principal and interest of all such bonds as they severally become due and payable;

(3) For the creation of these reserves for the principal and interest of all such bonds and for the meeting of contingencies and the operation and maintenance of the turnpike as the authority determines; and

(4) To pay other lawful charges or costs for which the authority is responsible; [1995, c. 138, §1 (NEW).]

P. For such other covenants as to such prices, rates and charges as the authority determines; [1995, c. 138, §1 (NEW).]

Q. For covenants as to the rights, liability, powers and duties arising upon the breach by the authority of any covenant, condition or obligation; [1995, c. 138, §1 (NEW).]

R. For covenants as to the bonds to be issued and as to the issuance of the bonds in escrow and otherwise and as to the use and disposition of the proceeds of the bonds; [1995, c. 138, §1 (NEW).]

S. For covenants as to the use of its property and the maintenance and replacement of the property and the insurance to be carried on the property and the use and disposition of insurance money; [1995, c. 138, §1 (NEW).]

T. For limitations upon the exercise of the powers conferred upon the authority by this chapter; [1995, c. 138, §1 (NEW).]

U. For the issuance of these bonds in series or in serial form or for a stated term of years with or without mandatory retirements from a sinking fund or otherwise; [1995, c. 138, §1 (NEW).]

V. For the issuance, in addition to the issuance of notes and other evidences of indebtedness or obligations authorized under this chapter, of notes in anticipation of authorized bonds and for the exercise with respect to the bond anticipation notes of any or all of its powers delineated in this chapter for the issuance of bonds; and [1995, c. 138, §1 (NEW).]

W. For the performance by the authority of any acts and things necessary or convenient or desirable in order to secure its bonds or in the absolute discretion of the authority as will tend to make the bonds more marketable notwithstanding that those acts or things may not be enumerated in this chapter. [1995, c. 138, §1 (NEW).]

[ 1999, c. 132, §1 (AMD) .]

SECTION HISTORY

1981, c. 595, §3 (NEW). 1987, c. 457, §5 (AMD). IB 1991, c. 1, §7 (AMD). 1993, c. 410, §MM7 (AMD). 1995, c. 138, §1 (RPR). 1995, c. 504, §C5 (AMD). 1997, c. 646, §1 (AMD). 1997, c. 646, §§1-3 (AMD). 1997, c. 646, §2 (AMD). 1997, c. 646, §3 (AMD). 1999, c. 132, §1 (AMD). 2001, c. 311, §1 (AMD). 2003, c. 32, §§1-3 (AMD). 2003, c. 566, §1 (AMD). 2007, c. 59, §1 (AMD). 2007, c. 270, §3 (AMD). 2013, c. 586, Pt. F, §1 (AMD).



23 §1969. Application of proceeds of bonds or notes in anticipation thereof

Bonds shall be applied as follows. [1981, c. 595, §3 (NEW).]

1. Application. All moneys received from any bonds or bond anticipation notes issued pursuant to this chapter shall be applied solely:

A. To the payment of the cost of the construction and reconstruction of the turnpike or to the payment to the Department of Transportation of the cost of department projects or to the payment of the cost of the purchase of a section of Interstate 95 in Kittery; [2013, c. 586, Pt. F, §2 (AMD).]

B. To the repayment of grants or loans from the Federal Government that were used to construct or reconstruct the turnpike or portions of it or interconnecting access roads or portions of them but only to the extent that that repayment is required in order for the authority to maintain or establish tolls on the turnpike; [1993, c. 410, Pt. MM, §8 (AMD).]

C. To the payment of the costs of constructing or reconstructing interchanges that are determined by the Department of Transportation and the authority to have a sufficient relationship to the public's use of the turnpike and the orderly regulation and flow of traffic on the turnpike; [2015, c. 5, §7 (AMD).]

D. To the payment of the costs of issuance of the bonds; [1981, c. 595, §3 (NEW).]

E. To the creation of reasonable reserves for the payment of the principal of and interest on those bonds, and to meet the cost of extraordinary repairs to or maintenance of the turnpike; [1981, c. 595, §3 (NEW).]

F. To the appurtenant fund; and [1981, c. 595, §3 (NEW).]

G. To the payment of any temporary notes of the authority the proceeds of which were used for any of the foregoing purposes. [1981, c. 595, §3 (NEW).]

[ 2015, c. 5, §7 (AMD) .]

2. Lien created. There is created and granted a lien upon the moneys until so applied in favor of holders of those bonds or the trustee provided for under this chapter in respect of these bonds.

[ 1981, c. 595, §3 (NEW) .]

SECTION HISTORY

1981, c. 595, §3 (NEW). 1993, c. 410, §MM8 (AMD). 1995, c. 504, §C6 (AMD). 2011, c. 302, §14 (AMD). 2013, c. 586, Pt. F, §2 (AMD). 2015, c. 5, §7 (AMD).



23 §1970. Bonds; how secured

1. Trust indentures. In the discretion of the authority, bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside of the State, or by a loan or other security agreement with a lender or with such a trustee containing provisions that may be included in a bond resolution or trust indenture under this chapter. The trust indenture or loan or other security agreement may pledge or assign tolls or revenues to be received but may not convey or mortgage the turnpike or any part thereof. Either the resolution providing for the issuance of the bonds or the trust indenture or loan or other security agreement may contain provisions for protecting and enforcing the rights and remedies of the bondholders or other lenders or of the trustee, if any, as may be reasonable and proper and not in violation of law, including: covenants setting forth the duties of the authority in relation to the acquisition of property; the construction, maintenance, operation, repair and insurance of the turnpike; the custody, safeguarding and application of all money; and any other provisions that the authority determines are necessary, convenient or desirable for the security of bondholders and other lenders or of the trustee, if any. Any such indenture or loan or other security agreement may restrict the individual right of action of bondholders or other lenders to the extent the authority determines is necessary, convenient or desirable. All expenses incurred in carrying out the trust indenture or loan or other security agreement may be treated as a part of the cost of the maintenance, operation and repair of the turnpike.

[ 2003, c. 152, §1 (NEW) .]

2. Other agreements. The authority may enter into an agreement with a bank or financial institution incorporated within or outside of the State as necessary or convenient for the provision of trustee, paying agent, depository or other financial services in connection with bonds issued by the authority pursuant to this chapter, and it is lawful for any bank or trust company to enter into any such agreements with the authority and to furnish indemnity bonds or to pledge any securities required by the authority.

[ 2003, c. 152, §1 (NEW) .]

SECTION HISTORY

1981, c. 595, §3 (NEW). 2003, c. 152, §1 (RPR).



23 §1971. Exemption from taxes

The accomplishment by the authority of the authorized purpose stated in this chapter being for the benefit of the people of the State and for the improvement of their commerce and prosperity in which accomplishment the authority will be performing essential governmental functions, the authority shall not be required to pay any taxes or assessment on any property acquired or used by it for the purposes provided in this chapter, except that restaurants, kiosks, fuel and service facilities, leased or rented by the authority to business entities, shall be subject to taxation, and assessments shall be made against the tenant in possession based upon the value of the leasehold interest, both real and personal, nor may the authority be required to pay any tax upon its income except as may be required by the laws of the United States, and the bonds or other securities and obligations issued from the authority, their transfer and the income therefrom, including any profits made on the sale thereof, shall at all times be free from taxation within the State. [1983, c. 707, §2 (AMD).]

SECTION HISTORY

1981, c. 595, §3 (NEW). 1983, c. 707, §2 (AMD).



23 §1972. Refunding bonds

The authority is authorized to provide by resolution for the issuance of turnpike revenue refunding bonds of the authority, including notes or other obligations defined as bonds under this chapter for the purpose of refunding any bonds then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of these bonds; and, if deemed advisable by the authority, for any additional purpose for which bonds authorized by this chapter may be issued. The issuance of the bonds, the maturities and other details thereof, the rights of the holders thereof and the rights, duties and obligations of the authority in respect of those rights, duties and obligations, shall be governed by this chapter insofar as these rights, duties and obligations may be applicable. [1981, c. 595, §3 (NEW).]

SECTION HISTORY

1981, c. 595, §3 (NEW).



23 §1973. Maintenance of the turnpike

1. Maintenance and repair. The turnpike shall be maintained and repaired by and under the control of the authority and, at the discretion of the authority, the services of the Department of Transportation, as far as the services are available or expedient, may be utilized for this purpose. All charges and costs for maintenance and repairs actually expended by the department shall be paid to it by the authority. The turnpike shall be operated by such force of toll takers and other operating employees as the authority may in its discretion employ. The authority may utilize the services of the State Police to enforce the rules of the authority with respect to tolls, volume, weight and speed of traffic and with respect to such other matters of enforcement as it may in its discretion require, and all charges and costs for those services actually expended by the State Police shall be paid by the authority to the Treasurer of State in accordance with section 1974, subsection 5.

[ 1981, c. 595, §3 (NEW) .]

2. Speed limit. The authority may by rule prescribe a maximum limitation on the speed of vehicles using the turnpike, but not exceeding 65 miles per hour or such maximum speed as is permitted on similar roads in the State, and so limit the speed at any point or place thereon, and may regulate the volume and weight of vehicles admitted to the turnpike.

[ 1987, c. 257, §1 (AMD) .]

3. Tolls. Tolls, or the fixing of tolls, is not rulemaking and is not subject to supervision or regulation by any state commission, board or agency. Subject to subsection 4, the authority may fix and revise from time to time tolls for the use of the turnpike and the different parts or sections of the turnpike, and charge and collect the tolls, and contract with any person, partnership, association or corporation desiring the use of any part of the turnpike, including the right-of-way adjoining the paved portion. The tolls must be so fixed and adjusted as to provide a fund at least sufficient with other revenues of the turnpike, if any, to pay for each fiscal year:

A. The cost of maintaining, repairing and operating the turnpike, and providing and maintaining reasonable reserves for those costs; [1993, c. 698, §1 (AMD).]

B. The bonds and the interest on those bonds, and all sinking fund requirements, and other requirements provided by the resolution authorizing issuance of the bonds or by the trust indenture or loan or a security agreement as those bonds, interest, sinking fund requirements and other requirements become due; [1993, c. 698, §1 (AMD).]

C. Those sums for the purpose of maintaining, constructing or reconstructing access roads or portions of access roads that have been requested by the department and in the sole discretion of the authority are from time to time determined to warrant the expenditure of turnpike revenues; and [1993, c. 698, §1 (AMD).]

D. The cost of maintaining, constructing or reconstructing interchanges. [1981, c. 595, §3 (NEW).]

The authority may use any method for assessing and collecting tolls, including but not limited to toll tickets, barrier toll facilities, billing accounts, commuter passes and electronic recording or identification devices. The display of a recording or identification device issued or authorized by the authority for these purposes on or near the windshield of a motor vehicle is not a violation of a law or rule, including but not limited to Title 29-A, sections 1916 and 2082, unless the device is attached in a way that obstructs the driver's clear view of the highway or an intersecting highway.

[ 1995, c. 65, Pt. A, §63 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

4. Rates. The rate of toll at each toll facility may be revised from time to time.

A. [2011, c. 476, §4 (RP).]

A-1. The authority is prohibited from imposing variable surcharges based on the time of day. [2011, c. 476, §4 (AMD).]

B. A reduction in the rates of fees, fares and tolls may be given to any class of vehicle based upon volume of use. [2011, c. 476, §4 (AMD).]

[ 2011, c. 476, §4 (AMD) .]

5. Use by military. The turnpike may be used at any and all times by the Armed Forces of the United States, the State or any of their allies for defense purposes or preparations therefor free of all tolls and charges, and that use shall not constitute a taking of property without due process, provided that any structural damage to the turnpike created by that free use, ordinary deterioration or depreciation excepted, shall be compensated for at cost of repair or replacement.

[ 1981, c. 595, §3 (NEW) .]

SECTION HISTORY

1981, c. 595, §3 (NEW). 1987, c. 257, §1 (AMD). 1993, c. 698, §1 (AMD). 1995, c. 65, §A63 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 410, §§1,2 (AMD). 2011, c. 476, §4 (AMD).



23 §1974. Use of turnpike revenues

1. Expenditures. Expenditure of all tolls collected from the Maine Turnpike toll facilities and all other revenues derived from the turnpike operations after the effective date of this chapter shall be limited to the following purposes:

A. Maintenance, repair and operation of the turnpike and the establishment of reserves required therefor including, without limitations, reserves required or permitted by the resolutions authorizing the issuance of bonds or by the trust indentures relating to those bonds, and including any costs specially incurred by the Department of Transportation or any other state agency in connection with the operation of the turnpike; [1981, c. 595, §3 (NEW).]

B. Payment of the cost of any debt incurred by the authority, including, but not limited to, payment of interest and principal on any bonds issued by the authority and payment into any sinking funds required by subsection 2; [1981, c. 595, §3 (NEW).]

C. Construction or reconstruction to improve the turnpike to meet greater traffic demands or improve safety of operation, including reserves therefor, as authorized in paragraph E, except that the traveled way shall not be widened or expanded beyond the limits set forth in section 1965, subsection 1, paragraph D without the express approval of the Legislature; [1987, c. 457, §6 (AMD).]

D. Maintenance, construction or reconstruction of access roads, or portions thereof, where the authority has made the determinations required by subsection 4; [1981, c. 595, §3 (NEW).]

E. Payments to reserve or sinking funds established by the authority to meet anticipated future costs of constructing or reconstructing designated interchanges or portions thereof submitted by the department, or to accomplish other designated purposes for which the authority is authorized to issue bonds, provided that the funding for those projects financed from reserves, together with the estimated future costs thereof, have been approved by the authority; [1987, c. 457, §6 (AMD).]

F. Repayment to the Federal Government for grants or loans that were used in connection with the construction or reconstruction of any portion of the turnpike or of any interconnecting access roads, but only to the extent that the repayment is required in order for the authority to maintain or establish tolls on the turnpike; and [1993, c. 410, Pt. MM, §9 (AMD).]

G. Payment or repayment to the Federal Government or any agency of the Federal Government of any charges, taxes or other payments required by law in connection with the construction, reconstruction or operation of the turnpike or the financing or refinancing of the turnpike or any part of the turnpike. [1987, c. 457, §7 (NEW).]

[ 1993, c. 410, Pt. MM, §9 (AMD) .]

2. Sinking fund for payment of bonds. The tolls and all other revenues derived from the turnpike, except such part thereof as may be required to pay the cost of maintaining, repairing and operating the turnpike and to provide such reserves therefor as may be provided for in a resolution authorizing the issuance of the bonds or in the related trust indenture or loan or other security agreement, shall be set aside at such regular intervals as may be provided in the resolution or trust indenture or loan or other security agreement, in a sinking fund which is pledged to, and charged with, the payment of:

A. The interest upon those bonds as that interest falls due; [1981, c. 595, §3 (NEW).]

B. The principal of the bonds as that principal falls due; [1981, c. 595, §3 (NEW).]

C. The necessary fiscal agency charges for paying principal and interest; and [1981, c. 595, §3 (NEW).]

D. Any premiums upon bonds retired by call or purchase as provided in this subsection. [1981, c. 595, §3 (NEW).]

The use and disposition of the sinking fund shall be subject to such rules as may be provided in the resolution authorizing the issuance of bonds or in the related trust indenture or loan or other security agreement, but, except as may otherwise be provided in that resolution or trust indenture or loan or other security agreement, the sinking fund shall be a fund for the benefit of all bonds issued under this subsection without distinction or priority of one over another. Subject to the provisions of the resolution authorizing the issuance of bonds or of the trust indenture or loan or other security agreement, any moneys in the sinking fund in excess of an amount equal to one year's interest on all bonds then outstanding may be applied to the purchase or redemption of bonds. All bonds so purchased or redeemed shall immediately be canceled and shall not again be issued.

[ 1981, c. 595, §3 (NEW) .]

3. Revenues for additional interchanges.

[ 2015, c. 5, §8 (RP) .]

4. Revenues for access roads and the state highway system.

[ 1993, c. 680, Pt. A, §26 (RP) .]

5. Payment for State Police services on the Maine Turnpike. Payment for State Police services on the Maine Turnpike shall be as follows.

A. The authority shall assume all costs incurred by the State Police in enforcing the rules of the authority, and in providing for the safety of the public traveling on the turnpike, provided that the authority has authorized the provision of those services by the State Police, and provided also that the services of any State Police personnel whose costs are so assumed shall be utilized only for turnpike-related activities, except in the event of emergency. [1981, c. 595, §3 (NEW).]

B. The Chief of the State Police shall submit monthly statements of costs incurred in connection with the turnpike, and the authority shall pay the amount of those costs to the Treasurer of State within 20 days of receipt of the monthly statement. The Treasurer of State shall credit those payments proportionately to the Highway Fund and the General Fund. [1981, c. 595, §3 (NEW).]

C. Prior to December 1st of each year, the Chief of the State Police shall file a report with the authority containing the following information with respect to the level of State Police services required in the following fiscal year to adequately enforce the rules of the authority and to adequately provide for the safety of the public traveling on the turnpike:

(1) The estimated level of personnel required for turnpike duty calculated according to the assignment of that personnel by shift;

(2) Monthly and annual estimates of the cost of personnel required for turnpike duty;

(3) The estimated number of vehicles and amount of equipment required for turnpike duty, including a schedule of anticipated replacement needs;

(4) Annual estimates of the cost of vehicles and equipment required for turnpike duty; and

(5) Any other information which will aid the authority in determining the required level of State Police services and the cost thereof. [1981, c. 595, §3 (NEW).]

D. The authority shall review the information provided in the annual report of the Chief of the State Police and shall authorize the provision of such patrol and other services as it shall deem necessary to enforce its rules and to provide for the safety of the public traveling on the turnpike. [1981, c. 595, §3 (NEW).]

[ 1981, c. 595, §3 (NEW) .]

6. Revenues to secure special obligation bonds for department projects; determination of project eligibility for funding. Subject to the terms and conditions of this chapter, the authority may authorize turnpike revenues to be transferred to a trustee or agent designated by the authority and that trustee or agent shall hold these revenues in trust to secure or to be applied to the payment of obligations issued pursuant to section 1968, subsection 2-A and as provided for in a resolution authorizing the issuance of these bonds or in a related trust indenture or loan or other security agreement.

The Department of Transportation shall provide the authority with a list of proposed department projects and any other information requested by the authority and relating to a project on the list. The Department of Transportation and the authority shall determine department projects that are eligible for funding with proceeds from bonds authorized by section 1968, subsection 2-A. In making this determination, the department and the authority may consider the following factors:

A. The existing access roads and the state highway system; [1995, c. 504, Pt. C, §7 (NEW).]

B. The traffic impact of the maintenance, construction or reconstruction on the existing road network; [1995, c. 504, Pt. C, §7 (NEW).]

C. The total cost of the state highway system; [1995, c. 504, Pt. C, §7 (NEW).]

D. The probable change in departmental expenditures resulting from maintenance, construction or reconstruction of the project; [1995, c. 504, Pt. C, §7 (NEW).]

E. The relative number of vehicles using or expected to use the project on the way to or from the turnpike; [1995, c. 504, Pt. C, §7 (NEW).]

F. The road distance or average road distance of the project or portions of the project from the nearest entrance to or exit from the turnpike; [1995, c. 504, Pt. C, §7 (NEW).]

G. The effect that maintenance, construction or reconstruction will have on the flow of traffic to, from and on the turnpike and in diverting vehicular traffic off or away from the turnpike; [1995, c. 504, Pt. C, §7 (NEW).]

H. The proportionate usage of the state highway system by vehicles using the turnpike and vehicles not using the turnpike; [1995, c. 504, Pt. C, §7 (NEW).]

I. Vehicle classification and travel characteristics; [1995, c. 504, Pt. C, §7 (NEW).]

J. Origins and destinations of trips; [1995, c. 504, Pt. C, §7 (NEW).]

K. Fuel type and consumption; [1995, c. 504, Pt. C, §7 (NEW).]

L. Existing sources of revenue; and [1995, c. 504, Pt. C, §7 (NEW).]

M. Any other factors considered relevant, including, but not limited to, expert opinion. [1995, c. 504, Pt. C, §7 (NEW).]

[ 2011, c. 302, §15 (AMD) .]

SECTION HISTORY

1981, c. 595, §3 (NEW). 1981, c. 698, §§103-105 (AMD). 1987, c. 457, §§6,7 (AMD). 1987, c. 793, §A8 (AMD). IB 1991, c. 1, §8 (AMD). 1991, c. 9, §§E16,17 (AMD). 1993, c. 410, §MM9 (AMD). 1993, c. 680, §A26 (AMD). 1995, c. 504, §C7 (AMD). 2011, c. 302, §15 (AMD). 2015, c. 5, §8 (AMD).



23 §1975. Provisions in case of default on bonds

Except as may otherwise be provided in a bond resolution or trust indenture or loan or security agreement, in the event that the authority shall default in the payment of principal or interest on any of its bonds after the principal or interest falls due and that default shall continue for a period of 60 days or shall default in any other agreement with the bondholders or with a trustee under a trust indenture or loan or security agreement, the holders of 25% in aggregate principal amounts of the bonds then outstanding by instrument filed in the office of the Secretary of State duly acknowledged may appoint a trustee to represent the bondholders for the purpose provided in this section. The trustee may upon the written request of the holders of 25% in principal amount of the bonds then outstanding: [1981, c. 595, §3 (NEW).]

1. Enforcement of rights of bondholders. By mandamus or other suit, action or proceeding at law or in equity enforce the rights of the bondholders;

[ 1981, c. 595, §3 (NEW) .]

2. Suit upon bonds. Bring suit upon the bonds;

[ 1981, c. 595, §3 (NEW) .]

3. Enjoinment of acts or other things. Enjoin any acts or other things which may be unlawful or in violation of the rights of the bondholders; or

[ 1981, c. 595, §3 (NEW) .]

4. Require accounting. By action or suit in equity require the authority to account as if it were trustee of an expressed trust for the bondholders. The trustee shall be entitled, as a right, to the appointment of a receiver who may, to the extent that the authority could itself do, enter and take possession of the facilities of the authority or any part thereof, the revenue or receipts from which are or may be applicable to the payment of the bonds so in default, and operate and maintain the same and collect and receive all revenue thereafter arising therefrom in the same manner as the authority might do and shall deposit all such moneys in a separate account and apply the same in such manner as the court shall direct. In any suit, action or proceeding by the trustee, the fees, counsel fees and expenses of the trustee and the receiver, if any, and all costs and disbursements allowed by the court shall be a first charge on any revenues and receipts derived from the turnpike, the revenues and receipts from which are or may be applicable to the payment of the bonds so in default. The trustees shall, in addition, have and possess all the powers necessary and appropriate for the exercise of any functions specifically set forth in this section or incident to the general representation of the bondholders in the enforcement and protection of their rights. Except as may otherwise be provided in a bond resolution or trust indenture or loan or other security agreement, in addition to other rights and limitations any bondholder shall have the right by mandamus or other suit, action or proceeding in law or in equity to enforce his rights against the authority, including the right to require the authority to carry out any agreement or covenant and to perform its duties under this chapter.

[ 1981, c. 595, §3 (NEW) .]

SECTION HISTORY

1981, c. 595, §3 (NEW).



23 §1976. Interim certificates

Prior to the issuance of any bonds, the authority may issue interim certificates in such manner and with such conditions as the authority may determine to be exchanged for the bonds when issued. [1981, c. 595, §3 (NEW).]

SECTION HISTORY

1981, c. 595, §3 (NEW).



23 §1977. Trust funds

Subject to any agreement with the bondholders, all revenue received from the operation of the turnpike after deducting expenditures required for the construction, reconstruction, operation and maintenance of the turnpike and for the payment of the principal and the interest on the bonds of the authority or otherwise in accordance with the provisions thereof, and after deducting the amount provided to the department pursuant to section 1961, subsection 7, must be held and invested by the authority to establish trust funds for reserve and sinking funds for the retirement of bonded indebtedness. [2011, c. 302, §16 (AMD).]

SECTION HISTORY

1981, c. 595, §3 (NEW). IB 1991, c. 1, §9 (AMD). 2011, c. 302, §16 (AMD).



23 §1978. Termination of the authority

The authority shall not be dissolved until such time as: [1981, c. 595, §3 (NEW).]

1. Legislature provide for termination. The Legislature shall provide for its termination; and

[ 1981, c. 595, §3 (NEW) .]

2. Payment of bonds, premiums and interest. All bonds, the premium, if any, and the interest thereon shall have been paid or a sufficient amount for the payment of all bonds and the interest to maturity or prior redemption date thereon shall have been irrevocably set aside in trust for the benefit of the bondholders.

[ 1981, c. 595, §3 (NEW) .]

SECTION HISTORY

1981, c. 595, §3 (NEW).



23 §1979. Governmental functions

It is declared that the purposes of this chapter are public and that the authority shall be regarded as performing a governmental function in the carrying out of the provisions of this chapter. [1981, c. 595, §3 (NEW).]

SECTION HISTORY

1981, c. 595, §3 (NEW).



23 §1980. Penalties

Regulatory rules and laws shall be observed as follows. [1981, c. 595, §3 (NEW).]

1. Traffic infraction. Except as provided in subsection 1-A, a violation of published rules relating to the turnpike or its use or services is a traffic infraction and is punishable by a fine of not more than $500.

[ 2003, c. 452, Pt. L, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Criminal violations. The following violations of published rules relating to the turnpike or its use or services are crimes.

A. A person who operates a motor vehicle at a speed that exceeds, by 30 miles per hour or more, the speed fixed by the authority commits a Class E crime. [2003, c. 452, Pt. L, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who fails or neglects to pay tolls, fares or charges for use of the turnpike commits a Class E crime. [2003, c. 452, Pt. L, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

These crimes are strict liability crimes as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. L, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Criminal acts and civil violations. The Revised Statutes, and amendments thereto, and the decisions of the courts of the State, shall apply to criminal acts and civil violations committed on the turnpike.

[ 1981, c. 595, §3 (NEW) .]

2-A. Toll violations. In addition to potential criminal liability under subsection 1-A, the registered owner of a vehicle may be liable for civil penalties for failure to pay a toll as set out in this subsection.

A. If an operator of a vehicle fails to pay a toll, the registered owner of that vehicle is liable for payment of the toll and is subject to a civil penalty of:

(1) Fifty dollars, except as provided in subparagraph (2) or (3);

(2) One hundred dollars, if a failure to pay a toll occurs within 18 months of a prior failure to pay; or

(3) One hundred fifty dollars, if a failure to pay a toll occurs within 18 months of 2 or more prior failures to pay. [2003, c. 591, §2 (RPR).]

B. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Administrative fee" means the fee imposed pursuant to paragraph C, subparagraph (4).

(2) "Electronic toll collection system" means a system of collecting tolls or other charges that is capable of charging an account holder the appropriate amount by transmission of information between a device on a motor vehicle and a toll collection facility.

(3) "Pay" means paying a toll by cash, by permitting a charge against a valid account with the authority or by any other means of payment approved by the authority at the time.

(4) "Photo-monitoring system" means a motor vehicle sensor installed to work in conjunction with a toll collection facility that automatically produces a photograph, microphotograph, videotape or other recorded image of a motor vehicle when the operator of the motor vehicle fails to pay a toll.

(5) "Registered owner" means a person in whose name a motor vehicle is registered under the law of a jurisdiction, including a person issued a dealer or transporter registration plate.

(6) "Toll" or "tolls" means tolls or other charges prescribed by the authority for use of the turnpike or for other services provided to a turnpike patron under section 1965, subsection 1, paragraph V.

(7) "Violation clerk" means an employee of the authority designated by the authority to enforce violations and adjudicate appeals relating to those violations under this subsection. [2003, c. 591, §2 (RPR).]

C. The following procedures must be followed for the collection of tolls, administrative fees and civil penalties under this subsection.

(1) The authority shall send a notice of liability by first class mail to a person alleged to be liable as a registered owner under this subsection. The notice must be sent to the address of the registered owner on record with the authority if the registered owner is an electronic toll collection patron of the authority or, if no such record exists, the address of the registered owner on record with the Secretary of State. If no address is on record with the authority or the Secretary of State, the notice may be sent to an address for the registered owner obtained by the authority through other reasonable means, including but not limited to through databases compiled by law enforcement or other government agencies. A written statement by the authority that the notice of liability has been mailed is prima facie evidence of the mailing of the notice.

(2) A notice of liability must include the amount of the unpaid toll, the registration number of the vehicle involved, the toll collection facility at which the failure to pay occurred and the date and the approximate time of the failure. The notice must also include the name, address and telephone number of the violation clerk responsible for enforcing the penalty for the failure to pay.

(3) A notice of liability must state how the alleged liability may be contested and must identify the statutory defenses described in paragraph E. The notice must also include a warning that failure to contest in the manner and time provided is an admission of liability and a waiver of defenses and that failure to pay or respond may result in revocation of the registration certificate and plates issued for a motor vehicle registered in the State or suspension of the right to operate the motor vehicle in this State if it is registered in another jurisdiction.

(4) Within 30 calendar days after the date of issuance of the notice of liability, the registered owner shall:

(a) Pay the amount of the toll for which the person is liable, the civil penalty or penalties provided for in paragraph A and an administrative fee of $20 for each unpaid toll for which the person is liable;

(b) Send a written dispute by mail to the violation clerk named in the notice, as provided by paragraph I; or

(c) Request a hearing with the violation clerk named in the notice as provided by paragraph J. [2015, c. 159, §1 (AMD).]

D. Except as provided in paragraph E, it is not a defense to liability under this subsection that a registered owner was not operating the motor vehicle at the time of the failure to pay. [2003, c. 591, §2 (RPR).]

E. Defenses to liability under this subsection are as set out in this paragraph.

(1) If a person other than the registered owner of the motor vehicle is adjudicated criminally or civilly responsible for the failure to pay a toll, then the registered owner is not liable under this subsection.

(2) If the registered owner of the motor vehicle is the lessor of motor vehicles and at the time of the failure to pay an authority toll the motor vehicle was in the possession of a lessee and the lessor provides the authority with a copy of the lease agreement containing the information required by Title 29-A, section 254, then the lessee, and not the lessor, is liable under this subsection.

(3) If the motor vehicle is operated using a dealer or transporter registration plate and at the time of the failure to pay the motor vehicle was under the custody or control of a person other than the dealer or transporter, and if the dealer or transporter provides the authority with the name and address of the person who had custody or control over the motor vehicle at the time of the failure to pay, then that person and not the dealer or transporter is liable under this subsection.

(4) If a report that the motor vehicle was stolen is given to a law enforcement officer or agency before the failure to pay occurs or within a reasonable time after the registered owner becomes aware of the theft, then the registered owner is not liable under this subsection. [2003, c. 591, §2 (RPR).]

F. Nothing in this subsection may be construed to limit the liability of an operator of a motor vehicle for a failure to pay an authority toll. If a person who is liable for a failure to pay under this subsection was not the operator of the motor vehicle at the time of the failure to pay, that person may maintain an action for indemnification against the operator to recover all tolls, administrative fees and civil penalties paid by that person under this subsection. [2003, c. 591, §2 (RPR).]

G. The authority shall notify the Secretary of State, who shall, in accordance with Title 29-A, section 154, subsection 6, suspend the registration certificate and plates issued for the vehicle involved in the alleged failure to pay if that vehicle is registered in this State or, if that vehicle is registered in another jurisdiction, suspend the right to operate the motor vehicle in accordance with Title 29-A, section 2461 if a registered owner:

(1) Does not dispute a notice of liability or pay the tolls, administrative fees and civil penalties as required by paragraph C, subparagraph (4);

(2) Does not pay the required tolls, administrative fees and civil penalties within 30 days of a final determination of liability as provided in paragraphs I and J; or

(4) Does not pay the required tolls, administrative fees or civil penalties within 30 days of a final determination of liability by an away agency with whom the authority has a reciprocal collection arrangement under subsection 2-C.

When notifying the Secretary of State under this paragraph, the authority shall send a notice by first class mail informing the registered owner of the pending suspension. [2015, c. 159, §2 (AMD).]

H. [2011, c. 476, §7 (RP).]

I. The registered owner may, without waiving the right to a hearing before a violation clerk as provided by paragraph J and also without waiving the right to judicial review as provided by Title 5, chapter 375, subchapter 7, appeal a notice of liability as provided by paragraph C, subparagraph (4) and receive a review and disposition of the violation from a violation clerk by mail. The appeal by mail must contain a signed statement from the registered owner explaining the basis for the appeal. The signed statement may be accompanied by signed statements from witnesses, police officers, government officials or other relevant parties or photographs, diagrams, maps or other relevant documents that the registered owner determines appropriate to submit. Statements or materials sent to a violation clerk for review must have attached to them the name and address of the registered owner as well as the number of the notice of liability and the date of the violation. All information submitted by the registered owner becomes part of the violation record. The violation clerk shall, within 60 days of receipt of such material, review the material and dismiss or uphold the violation and notify the registered owner of the disposition of the hearing in writing by mail. If the appeal by mail is denied, the violation clerk shall explain the reasons for the determination. The review and disposition handled by mail is informal, the rules of evidence do not apply and the decision is final, subject to the hearing provisions of paragraph J. [2003, c. 591, §2 (NEW).]

J. As provided by paragraph C, subparagraph (4) or within 30 days of the issuance of a decision by a violation clerk under paragraph I, a registered owner may make a written request for an appeal hearing before a violation clerk designated by the authority. The violation clerk shall then notify the registered owner in writing by certified mail, return receipt requested of the date, time and place of the hearing. The hearing is informal, the rules of evidence do not apply and the decision of the violation clerk is final. The violation clerk shall notify the parties in person or by mail of the decision following the hearing. Each written appeal decision must contain a statement of reasons for the decision including a determination of each issue of fact necessary to the decision. Failure to appear at the date, time and place specified on the hearing notice automatically results in the denial of the appeal. [2003, c. 591, §2 (NEW).]

K. Any decision by a violation clerk under this section is subject to judicial review of final agency action in the manner provided by Title 5, chapter 375, subchapter 7. If a registered owner files an appeal pursuant to this subsection, the authority may not notify the Secretary of State to suspend the registration certificate and plate issued for the vehicle involved in the alleged failure to pay until the appeal is resolved. [2003, c. 591, §2 (NEW).]

[ 2015, c. 159, §§1, 2 (AMD) .]

2-B. Admissibility of photo-monitoring evidence. A photograph, microphotograph, videotape or other recorded image produced by a photo-monitoring device is admissible in a proceeding to collect a toll or other charge of the authority, to collect civil penalties imposed under subsection 2-A or to impose civil or criminal liability for a failure to pay the toll or charge.

A. An original or facsimile of a certificate, sworn to or affirmed by an agent of the authority that states that a failure to pay has occurred and states that it is based upon a personal inspection of a photograph, microphotograph, videotape or other recorded image produced by a photo-monitoring system, as defined in subsection 2-A, is prima facie evidence of the facts contained in the certificate. [1993, c. 698, §2 (NEW).]

B. A photograph, micro-photograph, videotape or other recorded image prepared for enforcement of authority tolls is for the exclusive use of the authority in the discharge of its duties under this section. This material is confidential and is not available to the public or to any person employed by the authority whose duties do not require access to the material. The authority shall make this information available to a law enforcement officer upon request and may share this information with other toll administrative agencies as provided in section 1982. Except as provided in this subsection or as may be necessary to prove a claim for indemnification under subsection 2-A, paragraph F or to prosecute a criminal offense, this material may not be used in a court in an action or proceeding. [2011, c. 302, §18 (AMD).]

C. A photograph, microphotograph, videotape or recorded image obtained from a photo-monitoring system as defined in subsection 2-A may not be used by the authority for the purposes of collection of a toll or other charge if the photograph, microphotograph, videotape or recorded image shows the face of a passenger or driver of a motor vehicle. [2003, c. 591, §3 (NEW).]

This subsection takes effect July 1, 1995.

[ 2011, c. 302, §18 (AMD) .]

2-C. Reciprocity with away agencies. The authority may enter into reciprocal collection arrangements with away agencies in accordance with this subsection. When an away agency certifies with supporting evidence that the operator of a motor vehicle registered in this State has failed to pay a toll, the authority may collect the civil penalties and tolls properly imposed by the away agency as though those penalties and tolls were imposed by the authority if:

A. The away agency has its own effective reciprocal procedures for collecting penalties and tolls imposed by the authority and does, in fact, reciprocate in collecting penalties and tolls of the authority by employing sanctions that include denial of a person's right to register or reregister a motor vehicle; [2011, c. 302, §19 (NEW).]

B. The penalties, exclusive of tolls, claimed by the away agency against an owner of a motor vehicle registered in this State do not exceed $100 for a first violation or $600 for all pending violations; [2011, c. 420, Pt. H, §1 (AMD); 2011, c. 420, Pt. H, §2 (AFF).]

C. The away agency provides due process and appeal protections to avoid the likelihood that a false, mistaken or unjustified claim will be pursued against an owner; [2011, c. 302, §19 (NEW).]

D. An owner of a motor vehicle registered in this State may present evidence to the away agency or to the authority by mail, telephone, electronic means or other means to invoke rights of due process without having to appear personally in the jurisdiction where the violation occurred; and [2011, c. 420, Pt. H, §1 (AMD); 2011, c. 420, Pt. H, §2 (AFF).]

E. The reciprocal collection arrangement between the authority and the away agency provides that each party may charge the other a fee sufficient to cover the costs of collection services, including costs incurred by an agency that registers motor vehicles. [2011, c. 302, §19 (NEW).]

[ 2011, c. 302, §19 (NEW); 2011, c. 420, Pt. H, §1 (AMD); 2011, c. 420, Pt. H, §2 (AFF) .]

3. Rules. This section shall not affect the power of the authority to make rules governing use of the turnpike, or the power to prescribe limitations on the speed, volume and weight of vehicles using the turnpike, as granted to the authority by this chapter.

[ 1981, c. 595, §3 (NEW) .]

4. Other collection procedures. Nothing in this section prevents the authority from collecting payment for use of the turnpike or any other service in connection with the turnpike by action at law or in equity.

[ 2003, c. 452, Pt. L, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1981, c. 595, §3 (NEW). 1993, c. 698, §2 (AMD). 1995, c. 65, §A64 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 339, §2 (AMD). 2001, c. 154, §§1-4 (AMD). 2001, c. 473, §1 (AMD). 2003, c. 452, §§L4-6 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 591, §§2,3 (AMD). 2011, c. 302, §§17-19 (AMD). 2011, c. 420, Pt. H, §1 (AMD). 2011, c. 420, Pt. H, §2 (AFF). 2011, c. 476, §§5-7 (AMD). 2015, c. 159, §§1, 2 (AMD).



23 §1981. Effective date

This chapter shall take effect when approved, except that the authority may not, at any time before any bonds outstanding on the effective date and the interest thereon shall have been paid or a sufficient amount for the payment of any such bonds, premium, if any, and the interest to maturity or prior redemption date thereon shall have been irrevocably set aside in trust for the benefit of the bondholders, provide any funds to the Department of Transportation for the construction, reconstruction, maintenance or repair of access roads. [1981, c. 595, §3 (NEW).]

SECTION HISTORY

1981, c. 595, §3 (NEW).



23 §1982. Confidentiality of authority records

A log or record identifying the name, address or travel patterns of a patron of the turnpike, whether prepared for enforcement of authority tolls or other purposes of the authority, is for the exclusive use of the authority in the discharge of its duties under this chapter. This material is confidential and is not available to the public except that a law enforcement officer or a representative of an insurance company making a request for specific records in the course of conducting the officer's or representative's business may have access to this material to the extent and in the manner access to such material is afforded under Title 1, chapter 13, subchapter I. The authority may release accident and other incident reports to affected parties and may release information specific to a commuter pass account or commercial billing account to the holder of that account. The authority may disclose patron information, including information gathered by photo-monitoring devices, to other toll administrative agencies that are participating with the authority in multiple-facility, electronic, transportation-related collection systems. [2001, c. 473, §2 (AMD).]

SECTION HISTORY

1995, c. 339, §3 (NEW). 2001, c. 473, §2 (AMD).



23 §1983. Interest rate agreements

The authority is authorized to enter from time to time into agreements with another party, on terms and conditions that the authority determines are necessary or convenient, in which the authority agrees to make a payment to, or to receive a payment from, the other party based on a comparison at a future date between an interest rate specified on the date of the agreement and a rate derived on or about that future date from an interest rate index. The authority is authorized to enter into any credit enhancement or liquidity agreement on terms and conditions that the authority determines are necessary or convenient for carrying out this section. [2003, c. 111, §1 (NEW).]

SECTION HISTORY

2003, c. 111, §1 (NEW).









Part 2: COUNTY HIGHWAY LAW

Chapter 201: GENERAL PROVISIONS

23 §2001. Organized plantations have same liability and powers as towns

Organized plantations have like powers and are subject to like liabilities and penalties as towns, respecting ways. Their assessors have like powers and shall perform like duties as municipal officers of towns, respecting them.



23 §2002. Damages; recovery

A person entitled to receive payment of damages or costs may, after 30 days from demand on the treasurer of the county or town or on the party liable therefor, recover them in a civil action.



23 §2003. Title of purchaser at assessment sale

Purchasers of land sold for nonpayment of assessments for opening and making roads have no claim against the county for any defect in the title under such sale, notwithstanding any irregularities in the proceedings or failure to comply with the law under which the sales were made. Deeds given pursuant to sales made for nonpayment of such assessments vest in the grantee the title of the county to the lands sold, subject to the conditions of sale, and no more.



23 §2004. Part owner may redeem

Any person having a legal interest in a tract so advertised, sold or forfeited may redeem his interest by paying within the times prescribed the amount so required to discharge the claim thereon. The rate of interest upon unpaid assessments by county commissioners for opening and making roads shall be 6% a year, commencing at the expiration of one year from the date of the assessments, except when otherwise provided.



23 §2005. Notice to Department of Transportation of change of location

Whenever the location of any state, state aid or town way that was designated as a 3rd class highway at the time the 3rd class highway designations were rescinded is changed, added to, discontinued or a new location is established within a county, the county commissioners of said county shall place on file the description of such change and shall notify the Department of Transportation of such change with an accurate description of the courses and distances within 3 months from such action. Whenever the department has previous record of such action, no notification by the county commissioners to the department shall be deemed necessary. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).






Chapter 203: LAYING OUT, ALTERING OR DISCONTINUING HIGHWAYS

23 §2051. Power of commissioners

1. Layout, maintenance and discontinuance of roads in unorganized areas. County commissioners may lay out, alter, close for maintenance or discontinue highways within the unorganized areas of their counties and grade hills in such a highway. The county commissioners may close a county road for maintenance and preserve the right-of-way for the use of abutting landowners, any others using that way for access to their property and public utilities and corporations with facilities legally located within that way, at their own risk. At a regular session of the commissioners, responsible persons may present a written petition describing a way and stating that the location, alteration, grading or closing for maintenance or discontinuance of that way, in whole or in part, or an alternative action, is desired. The commissioners may act upon the petition, conforming substantially to the description without adhering strictly to its bounds.

[ 1997, c. 327, §1 (NEW) .]

2. Closing roads in unorganized areas for the winter. The county commissioners may close any county road in the unorganized areas of their county under the same conditions and following the same procedure established in section 2953, subsections 1 to 4 for the closure of roads in municipalities by the municipal officers, except that the county commissioners approve the order closing a road and may annul, alter or modify any such order. A copy of the order must be filed with the county clerk or county administrator. Any person may appeal from a decision of the county commissioners to close a county road for the winter in the same manner as provided in Title 17, section 2852.

[ 1997, c. 327, §1 (NEW) .]

SECTION HISTORY

1965, c. 168, (AMD). 1975, c. 711, §1 (AMD). 1997, c. 327, §1 (RPR).



23 §2052. Notice

Being satisfied that the petitioners are responsible and that an inquiry into the merits is expedient, the county commissioners shall cause 30 days' notice to be given of the time and place of their meeting by posting copies of the petition, with their order thereon, in 3 public places in each town in which any part of the way is, by serving one on the Department of Transportation and serving one on the clerks of such towns and publishing it in some newspaper, if any, in the county. The fact that notice has been so given, being proved and entered of record, shall be sufficient for all interested, and evidence thereof. [1971, c. 593, §22 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §2053. Costs

When their decision is against the prayer of the petitioners, the county commissioners shall order them to pay to the treasurer of the county, at a time fixed, all expenses incurred on account of it, and if they are not then paid, they shall issue a warrant of distress against the petitioners therefor.



23 §2054. Proceedings; return; durable monuments erected

The county commissioners shall meet at the time and place appointed and view the way, and there, or at a place in the vicinity, hear the parties interested. If they judge the way to be of common convenience and necessity or that any existing way shall be altered, graded or discontinued, they shall proceed to perform the duties required; make a correct return of their doings, signed by them, accompanied by an accurate plan of the way, and state in their return when it is to be done the names of the persons to whom damages are allowed, the amount allowed to each and when to be paid. When the way has been finally established and open to travel, they shall cause durable monuments to be erected at the angles thereof.



23 §2055. Return filed; appeal

The return of the commissioners, made at their next regular statute session after the hearing provided for in section 2054, shall be placed on file and remain in the custody of their clerk for inspection without record. The case shall be continued to their next regular term of record, and at any time on or before the 3rd day thereof, if no appeal from the location be taken, all persons aggrieved by their estimate of damages shall file their notice of appeal. If no such notice is then presented or pending, the proceedings shall be closed, recorded and become effectual; all claims for damages not allowed by them be forever barred; and all damages awarded under sections 2051 to 2061, 2101, 2151 and 2152 paid out of the county treasury except as provided in section 2101. If an appeal from the location be taken in accordance with section 2063, then notice of appeal on damages may be filed with the clerk of the county commissioners within 60 days after the final decision of the appellate court in favor of such way as has been certified to him, to the Superior Court in the county where the land is situated, which court shall determine the same in the same manner as is provided in section 2058, when no appeal on location is taken.



23 §2056. Damages; increase

When a notice of appeal for increase of damages is presented within the time allowed, the case shall be further continued until a final decision respecting damages is made. If the county commissioners then are of opinion that their proceedings, or any part thereof, ought not to take effect, subject to such damages as have been assessed, they shall enter a judgment that the prayer of the petitioners or any part thereof, designating what part, is not granted for that reason. Upon such judgment no damages shall be allowed for that part of the prayer of the petitioners not granted, but the costs shall be paid by the county; or if of opinion that such increase of damages should prevent a confirmation of a part or parts only of their proceedings, they shall designate such part or parts, and enter judgment accordingly; and the whole proceedings shall be recorded and become effectual. This section shall not apply when a location has been determined by a committee of the Superior Court upon appeal from the decision of the county commissioners thereon. In such case, proceedings regarding the location shall become effectual as if no appeal for increase of damages had been taken.



23 §2057. -- estimation and award

If any person's property is damaged by laying out, altering or discontinuing a county highway, the county commissioners shall estimate the amount, and in their return state the share of each separately. Damages shall be determined as if the land were taken for highway purposes under chapter 3. Damages shall be allowed to the owners of reversions and remainders and to tenants for life and for years in proportion to their interests in the estate taken. Said commissioners shall not order such damages to be paid, nor shall any right thereto accrue to the claimant, until the land over which the highway or alteration is located has been entered upon and possession taken for the purpose of construction or use. [1975, c. 711, §§ 2, 3 (AMD).]

SECTION HISTORY

1975, c. 431, §10 (AMD). 1975, c. 711, §§2,3 (AMD).



23 §2058. -- appeals

Any person aggrieved by the estimate of damages by the county commissioners, on account of the laying out or discontinuing of a way, may appeal therefrom, at any time within 30 days after the commissioners' return is made, to the Superior Court, in the county where the land is situated, which court shall determine the same by a committee of reference if the parties so agree, or by a verdict of its jury, and shall render judgment for the damages recovered, and judgment for costs in favor of the party entitled thereto, and shall issue execution for the costs only. The appellant shall file notice of his appeal with the county commissioners within the time above limited, and shall include in the complaint a statement setting forth substantially the facts, upon which the case shall be tried like other cases. The clerk shall certify the final judgment of the court to the county commissioners, who shall enter the same of record and order the damages therein recovered to be paid as provided in section 2057. The party prevailing recovers costs to be taxed and allowed by the court, except that they shall not be recovered by the party claiming damages, but by the other party, if on such appeal by either party, said claimant fails to recover a greater sum as damages than was allowed to him by the commissioners. The committee shall be allowed a reasonable compensation for their services to be fixed by the court upon the presentation of their report and paid from the county treasury upon the certificate of the clerk of courts.



23 §2059. Removing growth and opening way

The owners of land taken under sections 2051 to 2060 shall be allowed not exceeding one year after the proceedings regarding the location are finally closed to take off timber, wood or any erection thereon. A time not exceeding 2 years shall be allowed for making and opening the way.



23 §2060. Discontinuance where new state highway

1. General procedures. When the Department of Transportation has constructed a highway over substantially the same route as that of a county or town way and has recorded the plans of that highway in the registry of deeds, the county commissioners or municipal officers may, on their own motion, after notice and hearing, proceed to alter or discontinue the portion of that way not within the limits of the highway. The county commissioners or municipal officers shall give notice and proceed as provided in this chapter or chapter 304, as applicable, including serving any public utility having facilities located in that portion to be discontinued. Notice to abutters must include notice that all or a portion of the discontinued roadway may pass to the abutters unless an exception in the plans and order of discontinuance is requested. Any aggrieved person may appeal as provided in the applicable chapter. The plans prepared by the department and recorded in the registry of deeds must be referred to in describing those portions of the county or town way to be discontinued. The department shall prepare the description of the discontinuance order upon the request of the county commissioners or municipal officers.

[ 1999, c. 188, §2 (NEW) .]

2. Effect and exceptions. Upon discontinuance, all interests of the county or municipality pass to the abutting property owners to the center of the way, including any public easement, in accordance with section 3026. When the Department of Transportation is an abutting owner, then the interests in the way pass to the property owner opposite the department's ownership in accordance with a plan showing the right-of-way line established for the new highway location by the department. The plan must be referenced in the order of discontinuance.

[ 1999, c. 188, §2 (NEW) .]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1975, c. 711, §4 (AMD). 1999, c. 188, §2 (RPR).



23 §2061. Discontinuance before damages paid; proceedings

When the way is discontinued before the time limited for the payment of damages, the commissioners may revoke their order of payment, and estimate the damages actually sustained and order them paid. Any person aggrieved may have them assessed by a committee or jury as provided.



23 §2062. Same petition for towns, plantations or outside lands; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 711, §5 (RP).



23 §2063. Hearings; appeals; stay

Parties interested may appear, jointly or severally, at the time of hearing before the commissioners on a petition for laying out, altering, grading or discontinuing a highway. Any such party may appeal from their decision thereon within 30 days after it has been placed on file to the Superior Court in said county, which appeal may be prosecuted by him or by any other party who so appeared. All further proceedings before the commissioners shall be stayed until a decision is made in the appellate court.



23 §2064. Proceedings on appeal

If no person appears to prosecute the appeal provided for in section 2063, the judgment of the commissioners may be affirmed. If the appellant appears, the court may appoint a committee of 3 disinterested persons, who shall be sworn, and if one of them dies, declines or becomes interested, the court may appoint some suitable person in his place. They shall give such notice as the court has ordered, view the route, hear the parties and make their report to the court within 60 days or such further time as the court allows after their appointment, whether the judgment of the commissioners should be in whole or in part affirmed or reversed; which, being accepted and judgment thereon entered, shall forthwith be certified to the clerk of the commissioners.



23 §2065. Judgment on appeal

If the judgment of the commissioners in favor of laying out, grading or altering a way, as prayed for, is wholly reversed on appeal, they shall proceed no further. In all cases when the judgment of the commissioners is reversed on appeal, no petition praying substantially for the same thing shall be entertained by them for 2 years thereafter. If their judgment is affirmed in whole or in part, they shall carry into effect the judgment of the appellate court. In all cases they shall carry into full effect the judgment of the appellate court in the same manner as if made by themselves. The party appealing or prosecuting shall pay the costs incurred since the appeal, if so adjudged by the appellate court, which may allow costs in such cases to the prevailing party, to be paid out of the county treasury. The committee provided for in section 2064 shall be allowed a reasonable compensation for their services, to be fixed by the court upon the presentation of their report and paid from the county treasury upon the certificate of the clerk of courts. The costs allowed the prevailing party and the fees of the committee shall be collected as provided in section 2053. This section shall not apply to any case where the judgment has been reversed on account of informality in the proceedings.



23 §2066. Committee sworn

All such committees provided for in section 2064, whether agreed on or appointed on appeal from the county commissioners, may be sworn at any time before viewing the route and hearing the parties.



23 §2067. Paths to great ponds in unorganized territory

The county commissioners of any county may lay out, alter or discontinue paths or trails, for pedestrian use only, in the unorganized territory of the county which will provide a right of access to great ponds, provided a request therefor is made by petition signed by not less than 40 residents of said county. Such trails or paths shall not exceed 10 feet in width or one mile in length. Sections 2051 to 2059, where not inconsistent with this section, shall apply to the proceedings under this section. [1965, c. 96, (NEW).]

SECTION HISTORY

1965, c. 96, (NEW).



23 §2068. Limited-user highways (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 240, (NEW). 1969, c. 313, (AMD). 1971, c. 593, §22 (AMD). 1973, c. 20, (RP).






Chapter 205: FIXING OF BOUNDARIES OR LOCATIONS

23 §2101. Lost or doubtful boundaries

When the true boundaries of highways or town ways duly located, or of which the location is lost, or which can only be established by user, are doubtful, uncertain or lost, the county commissioners of the county wherein such highway or town way is located, upon petition of the municipal officers of the town wherein the same lies, shall, after such notice thereon as is required for the location of new ways, proceed to hear the parties, examine said highway or town way, locate and define its limits and boundaries by placing stakes on side lines at all apparent intersecting property lines and at intervals of not more than 100 feet and cause durable monuments to be erected at the angles thereof at the expense of the town wherein said highway or town way lies, make a correct return of their doings, signed by them, accompanied by an accurate plan of the way. If any real estate is damaged by said action, they shall award damages to the owner as in laying out new highways, in the case of highways to be paid by the county and in the case of town ways to be paid by the town. Their return, made at the next regular statute session after the hearing, shall be placed on file and the case shall be continued to await a final decision respecting damages. Sections 2055 and 2056 shall be applicable to appeals for increase of damages under this section. Said municipal officers shall maintain all highway or town way monuments and replace them forthwith when destroyed. If any appeal for increase of damages is taken and the commissioners are of opinion that their proceedings or any part thereof ought not to take effect, they shall enter a judgment that the prayer of the original petitioners or any part thereof, designating what part, is not granted for that reason. Upon such judgment no damages shall be allowed for that part of the prayer of the petitioners not granted, but the costs shall be paid by the county.



23 §2102. Lost or disregarded locations; stay

When a highway is laid out through a town and an agent appointed by the county commissioners to open and make it, and the record location thereof cannot be found on the face of the earth or consistently applied thereto or said agent is not making said highway according to the record location, the municipal officers or town agent may file a complaint in the Superior Court setting forth the facts and praying an injunction to stay the proceedings of said road agent. The court shall issue a summary notice to said road agent to appear before it to answer said complaint and on a hearing of the parties may issue a temporary injunction upon such terms and conditions as it deems reasonable. Subsequent proceedings on the complaint shall be similar to proceedings in other civil actions in which equitable relief is sought.



23 §2103. Lost or unrecorded boundaries

When a highway survey has not been properly recorded, preserved or the termination and boundaries cannot be ascertained, the board of selectmen or municipal officers of any municipality may use and control for highway purposes 1 1/2 rods on each side of the center of the traveled portion of such way. [1971, c. 288, (NEW).]

When any real estate is damaged by the use and control for highway purposes of such land outside the existing improved portion and within the limits of 1 1/2 rods on each side of the center of the traveled portion, they shall award damages to the owner as provided in section 3005. [1971, c. 288, (NEW).]

SECTION HISTORY

1971, c. 288, (NEW).






Chapter 207: ROADS IN TWO OR MORE COUNTIES

23 §2151. Call of meeting; notices

When a petition is presented respecting a way in 2 or more counties, the commissioners receiving the petition, being satisfied as aforesaid, may call a meeting of the commissioners of all the counties, to be held at a time and place named, by causing an attested copy of such petition and of their order thereon to be served upon their chairmen. They shall give notice of such meeting by causing a like copy to be published in the state paper and in one paper, if any, printed in every such county, and by posting it in 3 public places in each town interested and serving it on the clerk thereof. These notices shall be posted, served and published 30 days before the time of meeting.



23 §2152. Proceedings

Each county must be represented at such meeting by a majority of its commissioners. A majority of those present may decide upon the whole matter. The duty of carrying that judgment into effect shall be performed in each county by its own commissioners in the manner respecting ways wholly within it. When each county is not so represented, those present may adjourn the meeting to another time.



23 §2153. Appeals

When proceedings have been had by the county commissioners on a petition for laying out, altering, grading or discontinuing a way in 2 or more counties, an appeal may be taken in the manner provided in case of a way wholly in one county.



23 §2154. Proceedings on appeal

When an appeal is taken as provided for in section 2153, it shall be filed with the commissioners of, and subsequent proceedings shall be had in, the county where proceedings originated, and the commissioners with whom such appeal is filed shall immediately give notice of such appeal to the commissioners of all the counties interested, and the clerk of courts shall certify the final judgment of court to the commissioners of all said counties.






Chapter 209: NEGLECT OR DELAY

23 §2201. Time limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 711, §6 (RP).



23 §2202. Action when town fails; expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 711, §6 (RP).






Chapter 211: TOLL HOUSES

23 §2251. Injury or attempt to pass without toll (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A79 (RP).



23 §2252. Acquisition of land (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A79 (RP).






Chapter 213: FERRIES

Subchapter 1: GENERAL PROVISIONS

23 §2301. Establishment; tolls (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A80 (RP).



23 §2302. Unlawful operation; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A80 (RP).



23 §2303. Eminent domain (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A80 (RP).



23 §2304. Jurisdiction of Somerset commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A80 (RP).






Subchapter 2: FERRYMAN

23 §2351. License; bond (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A80 (RP).



23 §2352. Action on bond (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A80 (RP).



23 §2353. Neglect of duty (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A80 (RP).






Subchapter 3: CARE AND EQUIPMENT

23 §2401. Steam or horse ferry (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 363, §3 (RP).



23 §2402. -- Forfeit of license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 363, §3 (RP).



23 §2403. Safe boats required; prompt attendance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 363, §3 (RP).



23 §2404. Substitution of safe boats (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 363, §3 (RP).



23 §2405. Piers sunk to guide boats at ferries (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 363, §3 (RP).



23 §2406. Leveling of ice and repair of way in winter (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A80 (RP).



23 §2407. Obstruction to ferries (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 363, §3 (RP).












Part 3: LOCAL HIGHWAY LAW

Chapter 301: GENERAL PROVISIONS

Subchapter 1: ROAD COMMISSIONER

23 §2701. Powers and duties

The road commissioner, under the direction of a majority of the selectmen, shall have charge of the repairs of all highways and bridges within the towns and shall have authority to employ the necessary personnel and equipment and purchase material for the repair of highways and bridges. The road commissioner shall give bond to the satisfaction of the selectmen and be responsible to them for the expenditure of money and discharge of his duties generally. In the absence of a statute, charter provision or ordinance to the contrary, any decision involving the duties and responsibilities of the road commissioner shall be made by a majority of the selectmen whose decision shall be final. The road commissioner's compensation shall be such sum as the legislative body votes annually. The road commissioner shall render to the selectmen monthly statements of his expenditures and receive no money from the treasury, except on the order of the selectmen. [1985, c. 80, (AMD).]

If a majority of the selectmen determine that a condition exists in any town way which creates a hazard and renders the way unsafe for travelers with motor vehicles, the selectmen shall give written notice to the road commissioner of this condition and order him to eliminate it or take interim measures to protect the public within 24 hours. If the road commissioner fails to act as directed by the selectmen, a majority of the selectmen may enter contracts or take any other steps necessary to eliminate the safety hazard. [1985, c. 80, (NEW).]

SECTION HISTORY

1985, c. 80, (AMD).



23 §2702. Regular inspections

Road commissioners shall go over the roads in their towns, or cause it to be done, in April, May, June, August, September, October and November in each year, remove the loose obstructions to the public travel and, whenever so directed by the selectmen, remove all shrubbery and bushes growing within the limits of highways, not planted or cultivated therein for the purpose of profit or ornamentation, having care for the proper preservation of shade trees, and repair such defects as may occur from time to time, rendering travel dangerous, or they shall give notice of such defects to the municipal officers under a penalty of $5 for neglect of such duty.



23 §2703. Account of expenditures

The road commissioner shall keep accurate accounts, showing in detail all moneys paid out by him, to whom and for what purpose. He shall settle his accounts on or before the 20th day of February, annually, and the same shall be reported in the annual town report in detail.



23 §2704. Contracts for opening or repairing ways

Towns may authorize their road commissioners or other persons to make contracts for opening or repairing their ways.



23 §2705. Appropriation insufficient

When the amount appropriated is not sufficient to repair or maintain the ways, a road commissioner may, with the written consent of the municipal officers, pay an amount not exceeding 15% of the amount so appropriated in addition to the amount appropriated. [2009, c. 7, Pt. D, §1 (AMD).]

SECTION HISTORY

1991, c. 272, (AMD). 2009, c. 7, Pt. D, §1 (AMD).






Subchapter 2: HIGHWAYS AND BRIDGES ON TOWN LINES

23 §2751. Division by municipal officers

When a way is established on a line between towns, their municipal officers shall divide it crosswise and assign to each town its portion thereof by metes and bounds, which, within one year thereafter, being accepted by each town at a legal meeting, shall render each town liable in the same manner as if the way were wholly within the town. When a division of it is not so made, the selectmen of either town may petition the county commissioners, who shall give notice by causing a copy of such application with their order thereon appointing a time and place of hearing to be served upon the clerk of each town 30 days, or by causing it to be published in some newspaper printed in the county for 3 weeks, previous to the time appointed, and after hearing the parties, they may make such division.



23 §2752. Division by commissioners

A highway may be laid out on the line between towns, part of its width being in each, and the commissioners may then make such division of it and enter the same of record, and each town shall be liable in all respects as if the way assigned to it were wholly in the town.



23 §2753. Bridges crossing town line

Whenever a highway located after the first day of January, 1906 crosses any river which divides towns, the expense of constructing, maintaining and repairing any bridge across such river shall be borne by such towns in proportion to their last state valuation prior to such location. This section shall not apply to bridges built or rebuilt under sections 353 and 355. [1989, c. 502, Pt. A, §90 (AMD).]

SECTION HISTORY

1981, c. 470, §A138 (AMD). 1989, c. 502, §A90 (AMD).






Subchapter 3: PUBLIC LANDINGS AND PARKING PLACES

23 §2801. Layout, alteration or discontinuance; public landings

Towns may lay out public or common landings and may alter or discontinue said landings whether laid out under chapters 301 to 315 or now or hereafter established by dedication or otherwise. All procedure shall be in substance the same as is provided by law in the case of town ways.



23 §2802. -- parking places

Towns and cities may lay out land within their corporate limits for use as public parking places for motor and other vehicles and may alter or discontinue such use. All procedure including assessment of damages and appeal therefrom shall be the same as is provided by general law for laying out, altering and discontinuing town and city ways.






Subchapter 4: STREETS FOR SLIDING

23 §2851. Designation

Municipal officers may designate by appropriate signs public streets, roads or sidewalks whereon persons may slide with any vehicle. They may restrict any traffic on such public streets, roads or sidewalks and anyone violating such restrictions shall be punished by a fine of $5 for each offense. Police officers and constables shall enforce this section.



23 §2852. Record

When streets, roads or sidewalks have been so designated under section 2851, the municipal officers shall cause such designation and such reasonable restrictions as they may adopt to be recorded in the records of the town and their action shall be in force until modified or annulled by like authority.






Subchapter 5: RAILROADS

23 §2901. Land taken from railroad; notice and hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 711, §§6-A (AMD). 1989, c. 398, §1 (RP).



23 §2902. Location of railroad crossings; expense; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §12 (RPR). 1989, c. 398, §1 (RP).



23 §2903. Maintenance of railroad crossings already laid out (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §§19,20 (AMD). 1987, c. 141, §B20 (AMD). 1989, c. 398, §1 (RP).



23 §2904. Recording adjudications of Department of Transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §19 (AMD). 1989, c. 398, §1 (RP).



23 §2905. Crossing of public ways (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2906. Ways raised or lowered; course altered (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2907. Discontinuance of railroad crossings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2908. Damages for neglect (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2909. Bridges over canals or railroads; repairs; proceedings where unsafe conditions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2910. Temporary crossings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2911. Crossing signs on each side of track; whistle and bell (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2912. Precautions at crossings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2913. Crossings kept open part of year; expense apportioned (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2914. Signboards at grade crossings; ringing of engine bells (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2915. Failure to comply; damages (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2916. Right of entry (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2917. Plant railroad defined (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2918. Bridges erected by municipalities maintained (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2919. Report of decisions and copies to parties interested (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2920. Speed limit at highway grade crossings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2921. Automatic signals; expense; definition (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2922. Crossings designated (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2923. Obstructions ordered removed; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2924. Expense of removal paid by municipality; partial state reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2925. Damages; municipality and State to share (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2926. Buildings not removed without owner's consent (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2927. Applicability to all railroads (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1989, c. 398, §1 (RP).



23 §2928. Railroad company may enter private property (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A81 (NEW). 1987, c. 141, §B21 (AMD). 1989, c. 398, §1 (RP).



23 §2929. Maintenance charges for private crossings (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 255, (NEW). 1989, c. 398, §1 (RP).



23 §2930. Partial reimbursement of cost (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 442, §1 (NEW). 1985, c. 813, §1 (AMD). 1987, c. 657, (RPR). 1989, c. 398, §1 (RP).






Subchapter 6: MISCELLANEOUS

23 §2951. Notification to county commissioners of change in highway

Whenever the location of any state aid or town way that was designated as a 3rd class highway at the time that the 3rd class highway designations were rescinded is changed, added to, discontinued or a new location is established by a town or city, the municipal officers of said town or city shall notify the county commissioners of the county of which said town or city is a part of such change with an accurate description of the courses and distances, within 3 months from such action.



23 §2952. Longtime buildings and fences as bounds; estoppel

When buildings or fences have existed more than 20 years fronting upon any way, street, lane or land appropriated to public use, the bounds of which cannot be made certain by records or monuments, such buildings or fences shall be deemed the true bounds thereof. When the bounds can be so made certain, no time less than 40 years will justify their continuance thereon, and on indictment and conviction they may be removed. Persons owning lands beside a highway or town way on which are buildings or fences that encroach within the limits of said way may, by a writing under seal by them signed and acknowledged and recorded in the registry of deeds for the county or registry district in which the land lies, admit to the municipal officers of the town in which said way exists the true bounds or limits of said way and the extent of their wrongful occupancy thereof. Thereafter such persons, and all claiming title under or through them, shall be estopped from asserting any right to the continuance of such buildings or fences within said limits for the full term of 40 years from the date of such deed.



23 §2953. Closing of roads in winter

1. Announcement of winter closing of roads. The municipal officers may on their own initiative, or upon petition by 7 legal voters of the municipality, at any time between May 1st and October 1st of any year, set forth that any road or roads, or portion thereof, in the municipality are so located with reference to population, use and travel thereon, that it is unnecessary to keep the road or roads maintained and open for travel during the months of November, December, January, February, March and April or any part of these months.

[ 1981, c. 215, (NEW) .]

2. Notice and hearing. Prior to an announcement under subsection 1, the municipal officers shall hold a hearing on the proposed winter closing of a road or roads or portion thereof. The municipal officers shall place a written notice of the hearing in some conspicuous, public place in the municipality at least 7 days before the hearing.

[ 1981, c. 215, (NEW) .]

3. Order of closing. After a hearing under subsection 2, the municipal officers shall file with the municipal clerk any order specifying the location of the road, the months or portions thereof for which it is to be closed and for how many years, not to exceed 10, the closing shall be operative. The legislative body of the municipality shall by vote either approve each order or provide that orders so made by the municipal officers shall be a final determination.

[ 1981, c. 215, (NEW) .]

4. Alteration of order. The municipal officers may on their own initiative, or upon petition by 7 legal voters of the municipality, at any time subsequent to one year from the date of a final determination, after notice and hearing, annul, alter or modify the original determination. The municipal officers shall file with the municipal clerk an order specifying any decision to annul, alter or modify, which shall not become final until the legislative body of the municipality by vote either approves each order or provides that orders so made by the municipal officers are a final determination.

[ 1981, c. 215, (NEW) .]

5. Appeal. The final determination by the legislative body or the municipal officers may be appealed to the board of county commissioners of the county in which the municipality lies, upon petition by 7 legal voters of the municipality within 30 days after the final determination is made. In an appeal before a board of county commissioners, the decision of the commissioners shall be governed by the standards set forth in this section.

[ 1981, c. 215, (NEW) .]

SECTION HISTORY

1979, c. 410, (RPR). 1979, c. 597, §§1,2 (AMD). 1981, c. 215, (RPR).



23 §2954. Ice bridges; penalty for injuring (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 363, §4 (RP).



23 §2955. Placing turf in street prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A82 (RP).









Chapter 303: LAYING OUT, ALTERING OR DISCONTINUING HIGHWAYS

23 §3001. Power of officers; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 711, §7 (RP).



23 §3002. Winter roads (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 711, §7 (RP).



23 §3003. Acceptance by town (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 711, §7 (RP).



23 §3004. Discontinuance of way (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 270, §1 (AMD). 1973, c. 456, (AMD). 1973, c. 625, §§133-A (AMD). 1975, c. 711, §7 (RP).



23 §3005. Damages; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 431, §11 (AMD). 1975, c. 711, §7 (RP).



23 §3006. Refusal or neglect of municipal officers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 711, §7 (RP).



23 §3007. Use of highway pending decision (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 711, §7 (RP).



23 §3008. Unreasonable refusal to accept or discontinue (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 711, §7 (RP).



23 §3009. Action by county forestalls action by town (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 711, §7 (RP).



23 §3010. Grading; county's share of expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 711, §7 (RP).



23 §3011. Reinstatement of ways discontinued by county; damages (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 711, §7 (RP).



23 §3012. Change of street location on plans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 306, (AMD). 1975, c. 711, §7 (RP).






Chapter 304: ACQUISITION OF PROPERTY FOR HIGHWAY PURPOSES

23 §3021. Definitions

As used in this chapter, unless the context clearly indicates otherwise, the following words shall have the following meaning. [1975, c. 711, §8 (NEW).]

1. Highway purposes. "Highway purposes" means use as a town way and those things incidental to the laying out, construction, improvement, maintenance, change of location, alignment and drainage of town ways, including the securing of materials therefor; provision for the health, welfare and safety of the public using town ways; provision for parking places, rest areas and preservation of scenic beauty along town ways.

[ 1975, c. 711, §8 (NEW) .]

2. Public easement. "Public easement" means an easement held by a municipality for purposes of public access to land or water not otherwise connected to a public way, and includes all rights enjoyed by the public with respect to private ways created by statute prior to the effective date of this Act. Private ways created pursuant to sections 3001 and 3004 prior to the effective date of this Act are public easements.

[ 1975, c. 711, §8 (NEW) .]

3. Town way. "Town way" means:

A. An area or strip of land designated and held by a municipality for the passage and use of the general public by motor vehicle; [1981, c. 702, Pt. Z, §2 (NEW).]

B. All town or county ways not discontinued or abandoned before July 29, 1976; and [1981, c. 702, Pt. Z, §2 (NEW).]

C. All state or state aid highways, or both, which shall be classified town ways as of July 1, 1982, or thereafter, pursuant to section 53. [1981, c. 702, Pt. Z, §2 (NEW).]

[ 1981, c. 702, Pt. Z, §2 (RPR) .]

SECTION HISTORY

1975, c. 711, §8 (NEW). 1981, c. 702, §Z2 (AMD).



23 §3022. Laying out of town ways and public easements

The municipal officers may, personally or by agency, lay out, alter or widen town ways. They shall give written notice of their intentions posted at least 7 days in 2 public places in the municipality and in the vicinity of the way and shall in the notice describe the proposed way. [1975, c. 711, §8 (NEW).]

The municipal officers may, upon the petition of any person, lay out, alter or widen a town way. [1975, c. 711, §8 (NEW).]

The municipal officers may on petition therefor, personally or by agency, lay out a public easement for any occupant of land or for owners who have cultivated land in the municipality if the land will be connected to a town way or highway after the establishment of the public easement. [1979, c. 127, §153 (RPR).]

After a public easement has been laid out, it may be taken pursuant to section 3023. Notwithstanding any other provision of this chapter, public easements laid out under this section are limited to rights of access by foot or motor vehicle as defined in Title 29-A, section 101, subsection 42. [1995, c. 65, Pt. A, §65 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

SECTION HISTORY

1975, c. 711, §8 (NEW). 1979, c. 127, §153 (AMD). 1995, c. 65, §A65 (AMD). 1995, c. 65, §§A153,C15 (AFF).



23 §3023. Eminent domain

A municipality may take property or interests therein for highway purposes if the municipal officers determine that public exigency requires the immediate taking of such property interests, or if the municipality is unable to purchase it at what the municipal officers deem reasonable valuation, or if title is defective. [1975, c. 711, §8 (NEW).]

In municipalities where the municipal officers have the legislative power of appropriation, the municipal officers shall file with the municipal clerk a condemnation order that includes a detailed description of the property interests to be taken, which shall specify its location by metes and bounds, the name or names of the owner or owners of record so far as they can be reasonably determined and the amount of damages determined by the municipal officers to be just compensation for the property or interest therein taken. The municipal officers shall then serve upon the owner or owners of record a copy of the condemnation order and a check in the amount of the damages awarded. In the event of multiple ownership, the check may be served on any one of the owners. Title shall pass to the municipality upon service of the order of condemnation and check or upon recordation in accordance with section 3024, whichever occurs first. [1975, c. 711, §8 (NEW).]

In towns where the town meeting has the legislative power of appropriation, the municipal officers shall file the condemnation order described in the previous paragraph with the town clerk and send a copy to the owner or owners of record by registered mail. No interest shall pass to the town unless an article generally describing the property interest to be taken and stating the amount of damages to be paid has been approved by a duly called town meeting. The town meeting may not amend the article, except to increase the amount of damages to be paid. If the article is approved, a check in the amount of damages authorized shall be served immediately upon the owner or owners of record. In the event of multiple ownership, the check may be served on any one of the owners. Title shall pass to the town upon service of the check or upon recordation in accordance with section 3024, whichever occurs first. [1975, c. 711, §8 (NEW).]

Unless specifically provided in the order of condemnation or unless the property or interests to be taken include land or right-of-way of a railroad corporation or a public utility, title to property taken for town ways after December 31, 1976, shall be in fee simple absolute. [1975, c. 770, §98 (RPR).]

In all proceedings under this section, an award of damages by the municipal legislative body shall be considered an appropriation for that purpose. [1975, c. 711, §8 (NEW).]

SECTION HISTORY

1975, c. 711, §8 (NEW). 1975, c. 770, §§98,99 (AMD).



23 §3024. Recording of proceedings

No taking of property or interests therein by a municipality, or the discontinuance of a town way except by abandonment, after September 12, 1959, shall be valid against owners of record or abutting landowners who have not received actual notice, unless there is recorded in the registry of deeds for the county where the land lies either a deed, or a certificate attested by the municipal clerk, describing the property and stating the final action of the municipality with respect to it. [1975, c. 711, §8 (NEW).]

SECTION HISTORY

1975, c. 711, §8 (NEW).



23 §3025. Dedication and acceptance

No property or interests therein may be dedicated for highway purposes unless the owner of such property or interest has filed with the municipal officers a petition, agreement, deed, affidavit or other writing specifically describing the property or interest and its location, and stating that the owner voluntarily offers to transfer such interests to the municipality without claim for damages, or has filed in the registry of deeds an approved subdivision plot plan which describes property to be appropriated for public use. [1975, c. 711, §8 (NEW).]

A municipality may accept a dedication of property or interests therein by an affirmative vote of its legislative body. [1975, c. 711, §8 (NEW).]

Unless specifically provided by the municipality, title to property accepted for highway purposes after December 31, 1976 shall be in fee simple. [1975, c. 711, §8 (NEW).]

SECTION HISTORY

1975, c. 711, §8 (NEW).



23 §3026. Discontinuance of town ways

1. General procedures. A municipality may terminate in whole or in part any interests held by it for highway purposes. A municipality may discontinue a town way or public easement after the municipal officers have given best practicable notice to all abutting property owners and the municipal planning board or office and have filed an order of discontinuance with the municipal clerk that specifies the location of the way, the names of abutting property owners and the amount of damages, if any, determined by the municipal officers to be paid to each abutter.

Upon approval of the discontinuance order by the legislative body, and unless otherwise stated in the order, a public easement shall, in the case of town ways, be retained and all remaining interests of the municipality shall pass to the abutting property owners to the center of the way. For purposes of this section, the words "public easement" shall include, without limitation, an easement for public utility facilities necessary to provide service.

[ 1981, c. 683, §1 (NEW) .]

2. Definition of best practicable notice. "Best practicable notice" means, at minimum, the mailing by the United States Postal Service, postage prepaid, first class, of notice to abutting property owners whose addresses appear in the assessment records of the municipality.

[ 1981, c. 683, §1 (NEW) .]

SECTION HISTORY

1975, c. 711, §8 (NEW). 1977, c. 301, §1 (AMD). 1981, c. 683, §1 (RPR).



23 §3027. Vacation of proposed town ways in land subdivision; revocation of dedication

1. Vacation of ways. Where proposed town ways have been described in a recorded subdivision plan and lots have been sold with reference to the plan, the municipal officers, after notice to the municipal planning board or office, may, on their own initiative, on petition of the abutting property owners or on petition of any person claiming a property interest in the proposed way, vacate in whole or in part proposed ways that have not been accepted. The municipal officers shall give best practicable notice, as defined in section 3026, subsection 2, of the proposed vacation to owners of lots on the recorded subdivision plan and their mortgagees of record. The notice shall conform in substance to the following form:

NOTICE

(The municipal officers of) (A petition has been filed with the municipal officers of)_____________________ (Name of Town or City)__________________ (propose to) (to vacate) the following (ways) (way) shown upon a subdivision plan (named) (dated) (and) recorded in the_________________________County Registry of Deeds, Book of Plans, Volume________, Page________.

(Herein list or describe ways to be vacated)

If the municipal officers enter an order vacating (these ways) (this way) any person claiming an interest in (these ways) (this way) (adverse to the claims of the petitioners) must, within one (1) year of the recording of the order, file a written claim thereof under oath in the_________________ County Registry of Deeds and must, within one hundred eighty (180) days of the filing of the claim, commence an action in the Superior Court in ___________________ County in accordance with the Revised Statutes Title 23, section 3027-A.

The municipal officers shall file an order of vacation with the municipal clerk that specifies the location of the way, the names of owners of lots on the recorded subdivision plan and the amount of damages, if any, determined by the municipal officers to be paid to each lot owner or other person having an interest in the way. Damages and reasonable costs as determined by the municipal officers shall be paid by the petitioners, if any.

[ 1987, c. 385, §1 (AMD) .]

2. Revocation of dedication. A dedication of property or interest therein to the municipality described in a recorded subdivision plot plan may not be revoked or vacated by the dedicator unless no lot has been sold with reference to the plan, and unless an amended subdivision plan has been approved by the municipal subdivision review authority and recorded in the appropriate registry of deeds.

[ 1981, c. 683, §2 (NEW) .]

SECTION HISTORY

1975, c. 711, §8 (NEW). 1981, c. 683, §2 (RPR). 1987, c. 385, §1 (AMD).



23 §3027-A. Recording of vacation orders; rights of action; prior orders

1. Recording of vacation order. A copy of the order of vacation by the municipal officers entered under section 3027 shall be recorded in the registry of deeds where the plan of subdivision is recorded and shall contain an alphabetical listing of the names of the subdivision lot owners and their mortgagees of record whose interests may be affected by the order. The register of deeds shall make a cross-reference to the order of vacation upon or attached to the face of the subdivision plan. The register of deeds shall also index the order under the names of the lot owners whose names appear in the body of the order. Any order of vacation entered prior to the effective date of this section may be recorded by the municipal officers in the same manner and with the same effect set forth in this section.

[ 1981, c. 683, §3 (NEW) .]

2. Rights of action. All persons are forever barred from maintaining any action at law or in equity to establish, recover, confirm or otherwise enforce any right claimed to or in a proposed or described vacated way by reason of the ownership by the claimant or by a predecessor in title of a lot or parcel of land shown on a recorded subdivision plan, unless, within one year of the date of recordation of the order of vacation, the claimant files in the registry of deeds where the subdivision plan is recorded a statement under oath specifying the nature, basis and extent of the claimed interest in the way. The claim is forever barred unless, within 180 days after the recording of the statement, the claimant or any other person acting on behalf of the claimant commences an action in equity under Title 14, chapter 723, to establish the rights asserted to or in the way. These limitation periods are not tolled or interrupted by any disability, minority, lack of knowledge or absence from this State of any claimant. Upon the trial of an action, the court shall grant judgment for the claimant only if it finds that the claimant has acquired an interest in the proposed way and that the deprivation of rights in the proposed way unreasonably limits access from a public way, a public body of water or common land or facility to the land of the claimant shown on the recorded subdivision plan. Any judgment rendered by the court in the action may, in the discretion of the court, grant the claimant reasonable damages instead of establishment of the claimant's rights.

[ RR 2013, c. 2, §34 (COR) .]

3. Prior orders. A person claiming an interest in a proposed unaccepted way vacated under section 3027 prior to the effective date of this section may cause an attested copy of that order to be recorded in the registry of deeds where the subdivision plan describing or showing the way is recorded. That person shall append to the order to be recorded an alphabetical listing of the names of the current subdivision lot owners and their mortgagees of record whose interest in the way may be affected by the order. The register of deeds shall also index the order under the names of the lot owners appearing in the appendix.

Within 20 days of the recording of a prior order, the person causing the order to be recorded shall give notice of the person's claim to all current owners of lots on the subdivision plan and their mortgagees of record by mailing by the United States Postal Service, postage prepaid, a notice informing them of the person's claim and advising them that, to preserve any claim adverse to the person's, they must file a claim and commence an action as required by subsection 2. The notice must conform in substance to the following form:

NOTICE

On ______________ , 19___, the municipal officers of _________________ (Name of Town or City) entered an order vacating the following (ways) (way) shown upon a subdivision plan (named) (dated) (and) recorded in the _________________ Registry of Deeds Book of Plans, Volume______, Page _____.

(Herein list vacated ways)

The undersigned claims to own the (ways) (way) described above. A copy of the order of the municipal officers was recorded in the Registry of Deeds on ____________, 19___, and any person claiming an interest in (these ways) (this way) adverse to the claims of the undersigned must, within one (1) year of the date of the recording of the above order, file a written claim under oath in the Registry of Deeds and must, within one hundred eighty (180) days thereafter, commence an action in the Superior Court in ______________ County in accordance with the Revised Statutes, Title 23, section 3027-A.

[ RR 2015, c. 1, §24 (COR) .]

4. Applicability. This section applies to ways described or shown in recorded subdivision plans proposed before and after the effective date of this section.

[ 1981, c. 683, §3 (NEW) .]

SECTION HISTORY

1981, c. 683, §3 (NEW). RR 2013, c. 2, §34 (COR). RR 2015, c. 1, §24 (COR).



23 §3028. Abandonment of public ways; determination of status of any town way or public easement

1. Presumption of abandonment. It is prima facie evidence that a town or county way not kept passable for the use of motor vehicles at the expense of the municipality or county for a period of 30 or more consecutive years has been discontinued by abandonment. A presumption of abandonment may be rebutted by evidence that manifests a clear intent by the municipality or county and the public to consider or use the way as if it were a public way. A proceeding to discontinue a town or county way may not prevent or estop a municipality from asserting a presumption of abandonment. A municipality or its officials are not liable for nonperformance of a legal duty with respect to such ways if there has been a good faith reliance on a presumption of abandonment. Any person affected by a presumption of abandonment, including the State or a municipality, may seek declaratory relief to finally resolve the status of such ways. A way that has been abandoned under this section is relegated to the same status as it would have had after a discontinuance pursuant to section 3026, except that this status is at all times subject to an affirmative vote of the legislative body of the municipality within which the way lies making that way an easement for recreational use. A presumption of abandonment is not rebutted by evidence that shows isolated acts of maintenance, unless other evidence exists that shows a clear intent by the municipality or county to consider or use the way as if it were a public way.

[ 1991, c. 195, (NEW) .]

2. Status of town way or public easement. The determination of the municipal officers regarding the status of a town way or public easement is binding on all persons until a final determination of that status has been made by a court, unless otherwise ordered by a court during the pendency of litigation to determine the status.

[ 1991, c. 195, (NEW) .]

3. Removal of obstructions. If the municipal officers have determined under subsection 2 that the way is a town way or public easement and a court has not ordered otherwise, the municipality or an abutter on the way, acting with the written permission of the municipal officers, may remove any gates, bars or other obstructions in the way.

[ 1991, c. 195, (NEW) .]

4. Quasi-judicial act. The determination of the municipal officers regarding the status of a town way or public easement pursuant to subsection 2 is a quasi-judicial act under Title 14, section 8104-B, subsection 2.

[ 2009, c. 59, §1 (NEW) .]

SECTION HISTORY

1975, c. 711, §8 (NEW). 1977, c. 479, §4 (AMD). 1979, c. 127, §154 (AMD). 1979, c. 629, (AMD). 1989, c. 395, (AMD). 1991, c. 195, (RPR). 2009, c. 59, §1 (AMD).



23 §3029. Damages; appeal

Damages shall be determined using the methods in sections 154 through 154E, as far as practicable, except that references to the "commission" or the "board" shall mean the "municipal officers" and references to the "state" shall mean the "municipality." [1977, c. 479, §5 (AMD).]

Any person aggrieved by the determination of the damages awarded to owners of property or interests therein under this chapter may, within 60 days after the day of taking, appeal to the Superior Court in the county where the property lies. The court shall determine damages by a verdict of its jury or, if all parties agree, by the court without a jury or by a referee or referees and shall render judgment for just compensation, with interest where such is due, and for costs in favor of the party entitled thereto. [1975, c. 711, §8 (NEW).]

Any person aggrieved by the action or nonaction of municipal officers or the municipal legislative body in proceedings under this chapter, other than a determination of damages, may appeal to the Superior Court in the county where the property lies, pursuant to Rule 80B of the Rules of Civil Procedure. [1975, c. 711, §8 (NEW).]

SECTION HISTORY

1975, c. 711, §8 (NEW). 1977, c. 479, §5 (AMD).



23 §3030. Purchase; prescription

Nothing in this chapter shall be construed to abridge the authority of a municipality to acquire property or interests therein for highway purposes by purchase, or to modify the law relating to acquisition of property by a municipality through prescriptive use. [1975, c. 711, §8 (NEW).]

SECTION HISTORY

1975, c. 711, §8 (NEW).



23 §3031. Public and private rights in proposed, unaccepted ways in subdivisions

1. Public rights. From the date of recording of a subdivision plan in the registry of deeds, the public acquires rights of incipient dedication to public use of the ways laid out on the plan. If a proposed way laid out in the plan is not accepted by the municipality within 20 years from the date of recording of the plan, the public rights in that way terminate.

[ 1987, c. 385, §2 (NEW) .]

2. Private rights. A person acquiring title to land shown on a subdivision plan recorded in the registry of deeds acquires a private right-of-way over the ways laid out in the plan. If a proposed, unaccepted way is not constructed within 20 years from the date of recording of the plan, and if the private rights created by the recording of the plan are not constructed and utilized as private rights within that 20-year period, the private rights-of-way in that way terminate.

Unless title has been reserved pursuant to Title 33, section 469-A, when the private rights established by this subsection are terminated as provided in this subsection or by order of vacation by the municipality, the title of the fee interest in the proposed, unaccepted way for which the private rights-of-way have terminated passes to the abutting property owners to the centerline of the way.

[ 1987, c. 385, §2 (NEW) .]

3. Shorter duration of public and private rights; rights of lesser extent. Notwithstanding subsections 1 and 2, the developer or other person recording a subdivision plan in the registry of deeds may set a shorter duration for the public and private rights established in subsections 1 and 2 than the period provided in those subsections. The developer or other person recording the subdivision plan shall cause the shorter duration to be noted on the face of the subdivision plan.

Pursuant to a subdivision review under Title 30-A, chapter 187, subchapter IV, the municipal reviewing authority may set a shorter duration for the public and private rights established in subsections 1 and 2 than the period provided in those subsections. The municipal reviewing authority shall cause the shorter duration to be noted on the face of the subdivision plan.

Nothing in this section may be construed to prohibit the developer or other person recording a subdivision plan in the registry of deeds from granting rights of lesser extent than those established in subsections 1 and 2. If rights of lesser extent are granted, the person recording the subdivision plan shall cause the extent of those rights to be described on the face of the subdivision plan and in any conveyance of land shown on the plan.

[ 1995, c. 462, Pt. B, §4 (AMD) .]

4. Fee interest reserved by owner of subdivision. If the owner of land for which a subdivision is proposed reserves the fee interest in any ways proposed on the subdivision plan, the owner shall place a statement of this reservation in all conveyances by him of land in the subdivision.

[ 1987, c. 385, §2 (NEW) .]

SECTION HISTORY

1987, c. 385, §2 (NEW). 1995, c. 462, §B4 (AMD).



23 §3032. Proposed, unaccepted ways deemed vacated

1. Deemed vacation.

[ 1997, c. 386, §1 (RP) .]

1-A. Deemed vacation. A proposed, unaccepted way or portion of a proposed, unaccepted way laid out on a subdivision plan recorded in the registry of deeds prior to September 29, 1987 is deemed to have been subject to an order of vacation under section 3027 if, by the later of 15 years after the date of the recording of the subdivision plan laying out the way or portion of the way or September 29, 1997, both of the following conditions have been met:

A. The way or portion of the way has not been constructed or used as a way; and [1997, c. 386, §2 (NEW).]

B. The way or portion of the way has not been accepted as a town, county or state way or highway or as a public, utility or recreational easement. [1997, c. 386, §2 (NEW).]

A way or portion of a way considered vacated under this subsection is subject to section 3033.

[ 1997, c. 386, §2 (NEW) .]

2. Extensions. The municipal officers of the affected municipality may except a proposed, unaccepted way or portion of a proposed, unaccepted way described in subsection 1-A from the operation of the time limitations of that subsection by filing, in the registry of deeds where the subdivision plan is recorded, a notice stating that the way or portion of the way is excepted from the operation of subsection 1-A for a period of 20 years from the filing of the notice. To be effective, this exception must be filed prior to the expiration of the time limitations of subsection 1-A. An extension accomplished under this subsection may be extended by the municipal officers for a subsequent 20-year period by the filing of a new notice within the preceding 20-year extension period.

[ 1997, c. 683, Pt. B, §10 (AMD); 1997, c. 683, Pt. B, §11 (AFF) .]

SECTION HISTORY

1987, c. 385, §2 (NEW). 1997, c. 386, §§1,2 (AMD). 1997, c. 683, §B10 (AMD). 1997, c. 683, §B11 (AFF).



23 §3033. Rights of action concerning ways deemed vacated

1. Notice by person claiming ownership. Any person claiming to own a proposed, unaccepted way or portion of a proposed, unaccepted way deemed vacated under section 3032 may record, in the registry of deeds where the subdivision plan, to which the notice set forth in this subsection pertains, is recorded, a conformed copy of the notice set forth in this subsection, with an alphabetical listing of the names of the current record owners of lots on the subdivision plan to which the notice pertains and their mortgagees of record. The person shall give notice of his claim to these current record owners and their mortgagees of record. Within 20 days of recording of the notice, the person shall give this notice by mailing, by the United States postal service, postage prepaid, to the current record owners and mortgagees, a copy of the notice set forth below:

NOTICE

By virtue of the Maine Revised Statutes, Title 23, section 3032, the following proposed, unaccepted ways or portions of proposed, unaccepted ways were deemed by law to have been vacated by the municipal officers of (name of town or city) ________________ . The ways or portions of ways so vacated are shown on a plan (named) (dated) (and) recorded in the ______________ County Registry of Deeds, Book of Plans, Volume ________ , Page ______ , (Folio #) and are described as follows:

(Herein list vacated ways or portions of ways)

The undersigned claims to own the (way or ways) (portion of way or ways) described above. Any person claiming an interest in (this way or these ways) (a portion of this way or these ways) adverse to the claim of the undersigned, within one year from the date of recording of a copy of this notice in the registry of deeds, must file a written claim, under oath, in the same registry and, within 180 days thereafter, must commence an action in Superior Court in _______________ County in accordance with the Maine Revised Statutes, Title 23, section 3033. A copy of this notice was recorded in the registry of deeds on _____________ , 19___ .

[ 1987, c. 385, §2 (NEW) .]

2. Rights of action by persons receiving notice. All persons receiving a notice under subsection 1, who claim any private right of any kind in the way or portion of a way to which the notice pertains, are forever barred from maintaining any action at law or in equity to establish, recover, confirm or otherwise enforce any right claimed to or in the way or portion of a way by reason of the ownership by the person, or by a predecessor in title, of a lot or parcel of land shown on the recorded subdivision plan to which the notice pertains, unless, within one year from the date of recording of the notice, the person files in the registry of deed where the pertinent subdivision plan is recorded a statement, under oath, specifying the nature, basis and extent of the claimed interest in the way or portion of a way. The claim is forever barred unless, within 180 days of the recording of the statement, the claimant, or a person acting on his behalf, commences an action in equity under Title 14, chapter 723, to establish the rights asserted to or in the way or portion of a way.

The limitation periods in this section are not tolled or interrupted by any disability, minority, lack of knowledge or absence from this State by the claimant.

[ 1987, c. 385, §2 (NEW) .]

3. Trial of an action. Upon trial of an action initiated under subsection 2, the court shall grant judgment for the claimant only if it finds that:

A. The claimant has acquired an interest in the way or portion of a way; and [1987, c. 385, §2 (NEW).]

B. The deprivation of the claimant's rights in the way or portion of the way unreasonably limits the claimant's access from his land shown on the recorded subdivision plan to:

(1) A public way;

(2) A public body of water; or

(3) Common land or a common facility within the subdivision. [1987, c. 385, §2 (NEW).]

Any judgment rendered by the court in an action under subsection 2, in the discretion of the court, may grant the claimant reasonable damages instead of establishment of the claimant's rights, except that under no circumstances shall a municipality be liable for any damages granted by any judgment rendered by the court under subsection 2.

[ 1987, c. 385, §2 (NEW) .]

SECTION HISTORY

1987, c. 385, §2 (NEW).



23 §3034. Structures located in proposed ways

1. Action to compel removal. When any structure, for 20 years, has been continuously located, in whole or in part, within a proposed, unaccepted way laid out in a subdivision plan recorded in the registry of deeds, and lots have been sold with reference to this plan, no action may be maintained by any person to compel removal of the structure based upon the fact of its location within the proposed, unaccepted way. For the purposes of this section, person includes a corporation, partnership, governmental entity or other entity.

Nothing in this section may be construed to restrict or affect private rights in a proposed, unaccepted way which come into existence under common law, in equity or under existing statutes. This section shall not be construed for any reason to extend the 20-year period set forth in this subsection.

[ 1987, c. 385, §2 (NEW) .]

2. Applicability. This section applies to structures existing and proposed, unaccepted ways laid out on subdivision plans recorded in registries of deeds before, on or after the effective date of this section, except that:

A. When a structure is located within a proposed, unaccepted way laid out on a subdivision plan recorded in the registry of deeds 20 years or more before the effective date of this section, any person, other than the owner of the structure, who claims a right or interest of any kind in the land within the proposed, unaccepted way, or any person claiming by, through or under such a person, may preserve his right or interest by recording the notice set forth in subsection 3, within 2 years after the effective date of this section, in the registry of deeds where the pertinent subdivision plan is recorded; and [1987, c. 385, §2 (NEW).]

B. When a structure is located within a proposed, unaccepted way laid out on a subdivision plan recorded in the registry of deeds less than 20 years before the effective date of this section, any person, other than the owner of the structure, who claims a right or interest of any kind in the land within the proposed, unaccepted way, or any person claiming by, through or under such a person, may preserve his right or interest by recording the notice set forth in subsection 3, in the registry of deeds where the pertinent subdivision plan is recorded, within the later of:

(1) Twenty years from the date of the recording of the subdivision plan, on which the way is laid out, in the registry of deeds; or

(2) Two years after the effective date of this section. [1987, c. 385, §2 (NEW).]

A person seeking to preserve a right or interest under paragraph A or B, within one year after the recording of the notice, shall bring an action to quiet title to establish the existence and extent of his claimed right or interest.

[ 1987, c. 385, §2 (NEW) .]

3. Notice. The notice required under subsection 2, paragraphs A and B, shall contain:

A. An intelligible description of the land in which the right or interest is claimed; [1987, c. 385, §2 (NEW).]

B. The name and address of the person on whose behalf the right or interest is claimed; [1987, c. 385, §2 (NEW).]

C. A description of the structure claimed to be within the proposed, unaccepted way in which the person claims a right or interest; [1987, c. 385, §2 (NEW).]

D. The name and address of the owner of the structure; [1987, c. 385, §2 (NEW).]

E. A description, including specific reference, by date of recording and the volume and page numbers, of the recorded instrument upon which the person claims the right to or interest in the recorded source of title; and [1987, c. 385, §2 (NEW).]

F. A duly verified oath taken by the person claiming the right or interest before a person authorized to administer oaths. [1987, c. 385, §2 (NEW).]

[ 1987, c. 385, §2 (NEW) .]

4. Register's duties. In indexing a notice presented for recording under subsection 2, the register of deeds shall make an entry:

A. In the grantee index of deeds under the name of the person making the claim in the notice; and [1987, c. 385, §2 (NEW).]

B. In the grantor index of deeds under the name of the owner of the structure described in the notice. [1987, c. 385, §2 (NEW).]

The register of deeds may charge the same fee for recording the notice that is charged for recording deeds.

[ 1987, c. 385, §2 (NEW) .]

5. Who may present notice for recording. The notice required under subsection 2 may be presented for recording by the person claiming the right or interest or a person acting on his behalf. Disability or lack of knowledge by the person claiming the right or interest shall not extend the time limitations related to the recording of the notice.

[ 1987, c. 385, §2 (NEW) .]

6. Mailing the notice. Within 20 days of the recording of the notice required under subsection 2, the person who presented the notice for recording shall deliver or mail, to the owner's last-known address, a copy of the notice to the owner of the structure described in the notice.

[ 1987, c. 385, §2 (NEW) .]

SECTION HISTORY

1987, c. 385, §2 (NEW).



23 §3035. Construction of laws

Nothing in sections 3031 to 3034 may be construed to extend the period for the bringing of an action or for the doing of any other required act under any statute of limitations. Nothing in those sections may be construed to affect the nature of any right or interest which may be claimed in property to which those sections apply, or to affect the law regarding the sale, release or other disposition of such a right or interest. [1987, c. 385, §2 (NEW).]

Sections 3031 to 3034 shall be liberally construed to affect the legislative purpose of enhancing the merits of title to land by eliminating the possibility of ancient claims to proposed, unaccepted, unconstructed ways that are outstanding on the record but unclaimed. [1987, c. 385, §2 (NEW).]

SECTION HISTORY

1987, c. 385, §2 (NEW).






Chapter 305: CONSTRUCTION, MAINTENANCE AND REPAIR

Subchapter 1: PUBLIC WAYS

23 §3051. Road machines used after August 10th (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 456, §A83 (RP).



23 §3052. Materials placed on roadside; removal

If any municipality in the construction or repair of its highways places any stone, sod or other material upon land within the limit of any highway which the owner has cleared from stone and smoothed so that it is tillable land and so used, said municipality shall within 30 days remove the same from such land. Failing to do this, the owner of said land may remove such stone, sod or other material therefrom and be paid the same price per hour for such removal as is paid by said municipality for labor in the construction and repair of its roads.



23 §3053. Contracts for construction of bridges (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1981, c. 456, §A84 (RP).



23 §3054. Performance bonds required

No contract shall be awarded unless its faithful performance shall be secured to the State by a bond in penal sum of not less than 20% of the amount of the contract.






Subchapter 2: PRIVATE WAYS

23 §3101. Call of meetings; maintenance; repairs

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Private way" means a public easement as defined in section 3021, subsection 2. [2007, c. 625, §1 (NEW).]

B. "Repairs and maintenance" does not include paving, except in locations where limited paving is demonstrated to be a cost-effective approach for fixing an erosion problem or to repair and maintain pavement existing as of July 1, 2007. "Maintenance" includes, but is not limited to, snowplowing, snow removal, sanding and ice control; grading and adding gravel and surface material; installing, cleaning and replacing culverts; creating and maintaining ditches, drains and other storm water management infrastructure; creating and maintaining sight distances on curves and at intersections; and cutting brush, trees and vegetation in the right-of-way. [2013, c. 198, §1 (AMD).]

[ 2013, c. 198, §1 (AMD) .]

2. Call of meeting. When 4 or more parcels of land are benefited by a private road, private way or bridge as an easement or by fee ownership of the private road, private way or bridge, the owners of any 3 or more of the parcels, as long as at least 3 of the parcels are owned by different persons, may make written application to a notary public to call a meeting. The notary may issue a warrant or similar written notice setting forth the time, place and purpose of the meeting. Copies of the warrant or similar written notice must be mailed by means of the United States Postal Service to the owners of all the parcels benefited by the private road, private way or bridge at the addresses set forth in the municipal tax records at least 30 days before the date of the meeting. The notice must inform the owners of the planned meeting's agenda and specify all items to be voted on, including, but not limited to, all proposed budget items or amendments that will determine the amount of money to be paid by each owner pursuant to subsection 5. Subsequent meetings may be called in the same manner or by a commissioner or board appointed at a previous meeting pursuant to subsection 5.

[ 2013, c. 198, §2 (AMD) .]

3. E-mail. E-mail may be used as an alternative to United States mail for sending notices and other materials under this section with the agreement of the receiving party as long as the communication includes the current address and telephone number of the sender for purposes of verification.

[ 2007, c. 625, §1 (NEW) .]

4. Voting. Each parcel of land benefited by a private road, private way or bridge represents one vote under this section; except that, if the bylaws of the association authorize more than one vote, then each parcel may represent no more than 2 votes under this subsection. The call to a meeting may state that an owner may elect in writing to appoint another owner to vote in the owner's stead. Owners voting by absentee ballot must be polled on all voting items that were not included in the agenda and the final tally must be reported to the owners.

[ 2013, c. 198, §3 (AMD) .]

4-A. Road associations. A road association under this subchapter through its commissioner or board may address present and future repair and maintenance of a private road, private way or bridge as authorized by the owners at meetings called and conducted pursuant to this section until the association is dissolved by a majority vote of its members.

[ 2013, c. 198, §4 (AMD) .]

5. Commissioner or board; assessment for repair, maintenance and other costs. The owners of parcels of land benefited by a private road, private way or bridge at a meeting called pursuant to subsection 2 may choose a commissioner or board, to be sworn. By a majority vote of the owners present and voting in person or by written proxy or absentee ballot, the owners may determine what repairs and maintenance are necessary and the materials to be furnished or amount of money to be paid by each owner for repairs and maintenance and may determine the amount of money to be paid by each owner for other costs, including, but not limited to, the cost of liability insurance for the officers, directors and owners and costs of administration. The determination of each owner's share of the total cost must be fair and equitable and based upon a formula provided for in the road association's bylaws or adopted by the owners at a meeting called and conducted pursuant to this section. The commissioner or board shall report the outcome of all votes to all the owners by United States mail within 30 days. Special assessments for emergency repairs and maintenance may be made at a duly held meeting called for that purpose. Emergency repairs and maintenance are those actions necessary to maintain or restore the functionality of the private road, private way or bridge.

[ 2013, c. 198, §5 (AMD) .]

5-A. Easements. A road association under this subchapter may negotiate an easement for the installation of a ditch, drain, culvert or other storm water management infrastructure to benefit the private road, private way or bridge. The easement must specify when a ditch, drain, culvert or other storm water management infrastructure must be maintained and include reasonable performance standards to guide the timing and extent of its upkeep and repair. The easement must also be recorded at the registry of deeds in the county in which the property subject to the easement is located. A ditch, drain, culvert or other storm water management infrastructure subject to an easement under this subsection must be under the control of and maintained by the road association.

[ 2013, c. 198, §6 (AMD) .]

6. Commercial or forest management purposes. This section does not apply to a private road, private way or bridge constructed or primarily used for commercial or forest management purposes.

[ 2007, c. 625, §1 (NEW) .]

7. Immunity from suit. A commissioner, board or owner of a parcel of land who undertakes activities of a road association under this subchapter is immune from civil liability in all actions by owners or lessees of other lots for the following activities:

A. The determination of repairs and maintenance to be undertaken; [2009, c. 238, §1 (NEW).]

B. The determination of materials to be furnished or amount of money to be paid by each owner for repairs and maintenance; [2009, c. 238, §1 (NEW).]

C. The collection of the money from each owner; and [2009, c. 238, §1 (NEW).]

D. The awarding of a contract authorized under section 3103. [2009, c. 238, §1 (NEW).]

[ 2009, c. 238, §1 (NEW) .]

8. Environmental violations. Notwithstanding subsection 7, a commissioner, board or owner of a parcel of land is not immune from an enforcement action for a violation of law under the jurisdiction of the Department of Environmental Protection or a municipality.

[ 2009, c. 238, §2 (NEW) .]

9. Insurance. A road association under this subchapter may purchase liability insurance to defend and indemnify the road association's officers, directors and owner members for any and all claims of liability or violation of law concerning the private road, private way or bridge and may include the costs of such insurance in the determination of each owner's share of the total cost under subsection 5.

[ 2013, c. 198, §7 (NEW) .]

SECTION HISTORY

1995, c. 227, §1 (AMD). 1997, c. 682, §1 (AMD). 1999, c. 552, §1 (AMD). 2007, c. 162, §1 (AMD). 2007, c. 625, §1 (RPR). 2009, c. 238, §§1, 2 (AMD). 2009, c. 239, §§1-3 (AMD). 2013, c. 198, §§1-7 (AMD).



23 §3102. Commissioner's or board's duties; neglect of owners to pay

The commissioner or board chosen under section 3101, with respect to the private road, private way or bridge, has the powers of a road commissioner. If any owner, on requirement of the commissioner or board, neglects to furnish that owner's proportion of labor, materials or money, the same may be furnished by the other owners and recovered of the owner neglecting to pay in a civil action, together with costs of suit and reasonable attorney's fees. Such civil action may be brought in the name of and by the road association created pursuant to this subchapter and the decision to bring that civil action may be made by the commissioner or board or as otherwise provided for in the road association's bylaws. The commissioner's or board's apportioning of the cost of repairs to the road undertaken pursuant to the provisions of section 3101 may not exceed 1% of an individual owner's municipal property valuation in any calendar year. [2013, c. 198, §8 (AMD).]

SECTION HISTORY

1997, c. 682, §2 (AMD). 1999, c. 552, §2 (AMD). 2007, c. 625, §2 (AMD). 2013, c. 198, §8 (AMD).



23 §3103. Contracts for repair

The owners, at a meeting held under section 3101, may by a majority vote of the owners present and voting in person or by written proxy or absentee ballot authorize a contract to be made for making repairs to and maintaining the private road, private way or bridge by the year or for a lesser time and may raise money for that purpose pursuant to section 3101, subsection 5. [2013, c. 198, §9 (AMD).]

SECTION HISTORY

1997, c. 682, §2 (AMD). 2005, c. 479, §1 (AMD). 2007, c. 625, §3 (AMD). 2013, c. 198, §9 (AMD).



23 §3104. Penalties and process

Money recovered under sections 3102 and 3103 is for the use of the owners. In any notice of claim or process for the money's recovery, a description of the owners in general terms as owners of parcels of land benefited by the private road, private way or bridge, clearly describing each owner's parcel of land by the book and page number of the owner's deed as recorded in the county's registry of deeds and the private road, private way or bridge, is sufficient. If the private road, private way or bridge is shown on a plan recorded in the county's registry of deeds, the plan's recording reference is sufficient. Such process is not abated by the death of any owner or by the transfer of any owner's interest. Any money owed pursuant to section 3101, 3102 or 3103 is an obligation that is personal to the owners of the subject parcels, jointly or severally, and also burdens the parcel and runs with the land upon the transfer of any owner's interest. The commissioner or board may cause to be recorded in the county's registry of deeds a notice of claim for money owed pursuant to section 3101, 3102 or 3103 that is more than 90 days delinquent and may add to the amount owed the recording costs. The recording of such notice does not constitute slander of title. Before recording such notice or service of process of a complaint for collection in a civil action, the commissioner or board shall give the owner against whom such action is to be taken written notice, in the same manner as written notices of meetings are provided for in section 3101, of the intended action if the debt is not paid within 20 days of the date of the written notice. This written notice to cure must be sent at least 30 days before the recording of the notice of claim or the service of process of the complaint for collection in a civil action. [2013, c. 198, §10 (AMD).]

SECTION HISTORY

1997, c. 682, §2 (AMD). 2007, c. 625, §4 (AMD). 2013, c. 198, §10 (AMD).



23 §3105. Use of town equipment (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 239, §4 (RPR). 2009, c. 501, §1 (RP).



23 §3105-A. Use of town equipment

The inhabitants of any town or village corporation at a legal town or village corporation meeting may authorize the municipal officers of the town or assessors of the village corporation to use its highway equipment on private ways within such town or village corporation whenever such municipal officers or assessors consider it advisable in the best interest of the town or village corporation for fire and police protection. [2009, c. 501, §2 (NEW).]

SECTION HISTORY

2009, c. 501, §2 (NEW).



23 §3106. Municipal assistance for purposes of protecting or restoring a great pond

1. Repairs to a private road. For the purpose of protecting or restoring a great pond, as defined in Title 38, section 480-B, subsection 5, a municipality may appropriate funds to repair a private road, way or bridge to prevent storm water runoff pollution from reaching a great pond if:

A. The private road, way or bridge is within the watershed of the great pond; [2009, c. 225, §1 (NEW).]

B. The great pond:

(1) Is listed on the Department of Environmental Protection's list of bodies of water most at risk pursuant to Title 38, section 420-D, subsection 3;

(2) Has been listed as impaired in an integrated water quality monitoring and assessment report submitted by the Department of Environmental Protection to the United States Environmental Protection Agency pursuant to the federal Clean Water Act, 33 United States Code, Section 1315(b) at least once since 2002; or

(3) Is identified as having threats to water quality in a completed watershed survey that uses a protocol accepted by the Department of Environmental Protection; [2009, c. 225, §1 (NEW).]

C. The Department of Environmental Protection or the municipality determines that the private road, way or bridge is contributing to the degradation of the water quality of the great pond based upon an evaluation of the road, way or bridge using a protocol accepted by the department; [2009, c. 225, §1 (NEW).]

D. The repair complies with best management practices required by the Department of Environmental Protection; and [2009, c. 225, §1 (NEW).]

E. The private road, way or bridge is maintained by a road association organized under this subchapter or Title 13-B. [2009, c. 225, §1 (NEW).]

[ 2009, c. 501, §3 (AMD) .]

2. Rules. The Department of Environmental Protection may adopt rules to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 225, §1 (NEW) .]

SECTION HISTORY

2009, c. 225, §1 (NEW). 2009, c. 501, §3 (AMD).






Subchapter 3: BRIDLE PATHS AND TRAILS

23 §3151. Bridle paths and trails; damages

Bridle paths and trails may be laid out, altered or discontinued by any town or city within such town or city on petition therefor in the same manner as is provided by law for the laying out, altering or discontinuing of town ways in a town or city streets in a city, except that no cultivated or improved land shall be taken without the consent of the owner and a 2/3 vote shall be required for the acceptance of such paths and trails by any town. All provisions now in force as to assessment of damages and appeal therefrom in cases of laying out, altering and discontinuing town ways in towns or city streets shall apply to laying out, altering and discontinuing bridle paths and trails, except that the petitioners shall have no right of appeal.



23 §3152. Town regulations apply

Bridle paths and trails, when laid out and accepted under section 3151, shall be subject to such regulations as to use as may be established by the city or town laying them out.



23 §3153. No obligation to keep open in winter; bridges to be safe; signs

Cities and towns maintaining bridle paths and trails mentioned in sections 3151 and 3152 shall not be under any obligation to keep them in repair or to break them out in winter. If any city or town shall erect a bridge on such bridle path or trail, it shall be under the same obligation to keep such bridge in a safe condition for the use of horses and riders as it is now under to keep highway bridges in repair for the purposes for which they are used. Such city or town shall erect at the entrance of such bridle paths and trails suitable signs, signifying that they are bridle paths or trails only, and not for use of vehicles, and that persons may use them at their own risk.






Subchapter 4: SNOW REMOVAL

23 §3201. Removal required; damages

When any ways are blocked or encumbered with snow, the road commissioner shall forthwith cause so much of it to be removed or trodden down as will render them passable. The town may direct the manner of doing it. In case of sudden injury to ways or bridges, he shall without delay cause them to be repaired. All damage, accruing to a person in his business or property through neglect of such road commissioner or the municipal officers of such town to so render passable ways that are blocked or encumbered with snow, within a reasonable time, may be recovered of such town by a civil action.



23 §3202. Mail routes; snow fences

There shall be furnished and kept in repair in each section of the town through which there is a mail route some effectual apparatus for opening ways obstructed by snow, to be used to break and keep open the way to the width of 10 feet, and the municipal officers of towns, or any road commissioner under their direction, may take down fences upon the line of public highways when they deem it necessary to prevent the drifting of snow therein, but they shall in due season be replaced, in as good condition as when taken down, without expense to the owner.






Subchapter 5: DRAINAGE AND WATERCOURSES

23 §3251. Ditches, drains and culverts; control; damages

The municipal officers of a town may at the expense of the town construct ditches, drains and culverts to carry water away from any highway or road therein, and over or through any lands of persons or corporations, when they deem it necessary for public convenience or for the proper care of such highway or road, provided no such ditch, drain or culvert shall pass under or within 20 feet of any dwelling house without the consent of the owner thereof. Such ditches, drains and culverts may be constructed under such highways or roads. Such ditches, drains or culverts shall be under the control of said municipal officers and interference therewith may be punishable by a fine of not more than $500 or by imprisonment for not more than 3 months, or by both. If such town does not maintain and keep in repair such ditches, drains and culverts, the owner or occupant of the lands through or over which they pass may have his action against the town for damages thereby sustained.

Before land is so taken, notice shall be given and damages assessed and paid therefor as is provided for the location of town ways.



23 §3252. Drainage or obstruction of public ways

1. Change in drainage; obstruction. A person, personally or through the person's agents or servants, may not do any of the following acts in a manner that changes the drainage of a public way or obstructs a public way:

A. Cultivate, in connection with the improvement of lands adjacent to a public way, any portion of the wrought portion of a public way; [2003, c. 452, Pt. L, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Turn teams, tractors, farm machinery or other equipment upon the wrought portion of a public way; or [2003, c. 452, Pt. L, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Deposit within or along any ditch or drain in a public way any material that will obstruct the flow of water in the ditch or drain or otherwise obstruct the way. With the written consent and in accordance with specifications of the legal authorities having supervision of the ditch or drain, a person may, to provide egress and regress to and from lands occupied by that person, lawfully construct and maintain a bridge across the ditch or drain. [2003, c. 452, Pt. L, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. L, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who intentionally or knowingly violates subsection 1 commits a civil violation for which a fine of not more than $50 plus costs may be adjudged. [2003, c. 452, Pt. L, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who intentionally or knowingly violates subsection 1 after having previously violated this section commits a civil violation for which a fine of not more than $100 plus costs may be adjudged. [2003, c. 452, Pt. L, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

All fines recovered under this section, except in cases where the way involved was maintained by the State, must be paid to the treasurer of the municipality, or, for an unorganized place, to the treasurer of the county, where such offense is committed and must be expended in the construction and maintenance of public ways or drains therein.

[ 2003, c. 452, Pt. L, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Damages. In addition to the fines under subsection 2, a person who intentionally or knowingly violates subsection 1 is liable for double the amount of the actual damage, to be recovered in a civil action by the municipality, or, in behalf of any unorganized place, by the county where the offense is committed.

[ 2003, c. 452, Pt. L, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Jurisdiction. In all prosecutions under this section, the District Court has, upon complaint, jurisdiction concurrent with the Superior Court.

[ 2003, c. 452, Pt. L, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Application. This section does not apply to a person having legal supervision of a public way.

[ 2003, c. 452, Pt. L, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §L7 (RPR).



23 §3253. Violations; jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §L8 (RP).



23 §3254. Complaints

When the attention of a municipal officer, or, for an unorganized place, a county commissioner, is directed to a violation of section 3252 within the municipal officer's or county commissioner's jurisdiction, the municipal officer or county commissioner shall enter a complaint against the offender and prosecute the violation to final judgment. [2003, c. 452, Pt. L, §9 (RPR); 2003, c. 452, Pt. X, §2 (AFF).]

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §L9 (RPR).



23 §3255. Watercourses not to injure property; remedy

No road commissioner, without written permission from the municipal officers, shall cause a watercourse to be so constructed by the side of a way as to incommode any person's house or other building or to obstruct anyone in the prosecution of his business. Any person so aggrieved may complain to the municipal officers, who shall view the watercourse and may cause it to be altered as they direct.






Subchapter 6: BARRIERS

23 §3271. Definitions

As used in this subchapter, unless the context indicates otherwise, the following words have the following meanings. [1987, c. 75, (NEW).]

1. Barrier. "Barrier" means any wire, cable, cable wire, chain link, lumber, gate or other similar device placed or erected across a town way for the purpose of barring access to that way.

[ 1987, c. 75, (NEW) .]

2. Town way. "Town way" means an area or strip of land designated and held by a municipality for passage by motor vehicles.

[ 1987, c. 75, (NEW) .]

SECTION HISTORY

1987, c. 75, (NEW).



23 §3272. Marked barriers

The municipal officers of any municipality that erects or places a barrier across a town way shall cause the barrier to be marked in a manner that causes the barrier to be visible to a person traveling on the town way towards the barrier on a snowmobile, all-terrain vehicle, motorcycle or similar vehicle. The officers shall cause the barrier to be marked in a manner making the barrier visible at a distance that is a reasonable stopping distance. A barrier may be marked by flags, fluorescent coloring, signs or in any other manner making the barrier visible as required in this section. [1987, c. 75, (NEW).]

The municipal officers shall cause barriers marked under this section to be inspected periodically to ensure that the marking remains. [1987, c. 75, (NEW).]

SECTION HISTORY

1987, c. 75, (NEW).



23 §3273. Penalty

Any person who violates section 3272 commits a civil violation for which a forfeiture not to exceed $500 may be adjudged. [1987, c. 75, (NEW).]

SECTION HISTORY

1987, c. 75, (NEW).









Chapter 307: PROTECTION OF HIGHWAYS

Subchapter 1: GUIDEPOSTS

23 §3301. Guideposts at crossings

Towns shall erect and maintain at all crossings of highways, and where one public highway enters another, guideposts and guideboards indicating the name of the next town on the route and of such other place as the municipal officers direct, with the number of miles thereto. Such guideposts and guideboards shall be of such reasonable form, height and design as the Department of Transportation may direct; and for any neglect hereof towns are subject to a fine of not less than $10 nor more than $50, to be recovered by complaint or indictment. [1971, c. 593, §22 (AMD).]

The District Court shall have jurisdiction concurrent with the Superior Court. Of all fines provided for by this section, and recovered on complaint, 1/2 shall go to the prosecutor and 1/2 to the county where the town committing the offense is situated.

SECTION HISTORY

1971, c. 593, §22 (AMD).



23 §3302. Failure to maintain; damages

If the municipal officers of any town unreasonably neglect to cause a guidepost to be erected in their town as provided by law, they forfeit $5 for each month's neglect, to be recovered in a civil action by any person suing therefor. Plantations assessed in state or county taxes and their officers are under the same obligations and subject to the same penalties in these respects as towns.






Subchapter 2: EXCAVATIONS

Article 1: MUNICIPALITIES

23 §3351. Notice to owners to connect

Prior to paving or substantially repairing any street or public highway, the road commissioner, the commissioner of public works or such officer as the municipal officers may appoint in the absence of a commissioner shall duly serve upon owners of property abutting on a street or highway and upon all corporations, persons, firms and bridge or water districts occupying a street or highway a notice directing owners, corporations, persons, firms and bridge or water districts to make sewer, water and conduit connections or other work as may be designated, within 60 days from date of notice. At the expiration of the time fixed and after a street has been paved or repaired, no permit may be granted to open that street for a period of 5 years, except as otherwise provided. [1999, c. 337, §2 (AMD).]

SECTION HISTORY

1999, c. 337, §2 (AMD).



23 §3351-A. Moratorium restoration requirement

If a municipality issues a permit to open a street within 5 years after that street or highway was paved or substantially repaired, the municipality may require the permittee to relay the full width of the road surface on both sides of the cut for a distance of 20 feet from the furthest outside edges of the cut. If that repair overlaps the edge of a repair from a previous opening, the municipality may require the permittee to relay the full width of the road to the furthest edge of that previous repair. The municipality may prescribe the depth and method of restoring the pavement based upon the class of the street, except that in no case may the depth of the restored pavement be less than 1 1/2 inches. [1999, c. 337, §3 (NEW).]

SECTION HISTORY

1999, c. 337, §3 (NEW).



23 §3352. Emergency permits

If the owners, corporations, persons, firms or bridge or water districts comply with the notice given under section 3351, the road commissioner, the commissioner of public works or such officer as the municipal officers may appoint in the absence of a commissioner may, in the case of an emergency, grant and renew permits for digging or making excavations in the driveways of any of the public highways of the municipality for the repairing of gas, water, steam, oil, gasoline, petroleum or any other liquid, or ammonia pipes or conduits or for any other lawful purpose. Every permit must specify the time prescribed by resolution or ordinance or, when no time is prescribed, the road commissioner, the commissioner of public works or such officer as the municipal officers may appoint in the absence of a commissioner shall specify a time during which the excavation may remain open, the place where that excavation may be made and the number of square yards of surface that may be disturbed. [1999, c. 337, §4 (AMD).]

SECTION HISTORY

1999, c. 337, §4 (AMD).



23 §3353. Penalties

Any person or persons, firm, corporation or bridge or water district, who shall dig or make an excavation in the driveway of any public highway without first obtaining such permit as provided for in section 3352 or who having obtained such permit shall disturb a greater area of surface than specified in such permit, may be punished by a fine of $25 for each offense.



23 §3354. Record of permits kept; fees

The road commissioner, the commissioner of public works or such officer as the municipal officers may appoint in the absence of a commissioner shall keep a record of all permits granted by that person, work done by the municipal employees excepted. The applicant shall pay to the municipal treasurer for every permit for making an excavation within the driveways of any public highway paved with broken stone, concrete, bitulithic, granite block, brick, wood block, sheet asphalt or other pavements fees established by the municipal officers. Those fees may not exceed the reasonable cost of replacement of the excavated pavement and base material as well as inspections performed by or for the municipality. The requirement for municipal inspections must bear a reasonable relationship to the complexity of the project or the performance history of the permittee. All such fees paid to the municipal treasurer must be regularly accounted for in the treasurer's report to the municipal officers and constitute a special fund for the repaving of excavations, repair of any roadway adjacent to the excavations and inspections. When such excavations are repaired or inspected by the municipality, the cost must be charged to the special fund. Municipal ordinances and regulations governing activities conducted in accordance with this subchapter may not be arbitrary or capricious. [1999, c. 337, §5 (AMD).]

SECTION HISTORY

1999, c. 337, §5 (AMD).



23 §3355. Size of opening; filling; protection

It is unlawful for any person or persons, firm, corporation or bridge or water district, having the right of opening or making excavations within the driveways of public highways in the municipality, to leave open at any time any trench or excavation of a greater length than 200 feet, except by permission of the officer granting such permit. Such person or persons, firm, corporation or bridge or water district shall fully and completely fill up such a trench to the surface of the roadway before making any further trench or excavation. The filling must be puddled or rammed as the nature of the soil may require and must be done and completed within the time designated in the permit for completing the trench or excavation. Any person or persons, firm, corporation or bridge or water district failing to comply with the requirements or infringing on the prohibitions of this section may be punished by a fine of $50 for each offense. These requirements, prohibitions and penalties may not apply to excavations in grading, building or repairing any of the public highways under the supervision of the municipal authorities. Such person or persons, firm, corporation or bridge or water district shall protect the paving on either side of the opening by the use of sheet piling or such other means as will prevent the escape of sand from underneath it. In determining the number of square yards of paving disturbed, there must be included such area of paving adjoining the trench actually opened as will, in the opinion of the road commissioner, the commissioner of public works or such officer as the municipal officers may appoint in the absence of a commissioner, be required to be taken up and relaid by reason of such failure to properly protect the same. [1999, c. 337, §6 (AMD).]

SECTION HISTORY

1999, c. 337, §6 (AMD).



23 §3356. Skill required

If the work or any part of the work mentioned in sections 3351 to 3355 of repairing or filling the trenches or excavations is unskillfully or improperly done, the road commissioner, the commissioner of public works or such officer as the municipal officers may appoint in the absence of a commissioner may immediately cause the work or any part of the work to be skillfully and properly done and shall keep an account of the expense. In such case, such person or persons, firm, corporation or bridge or water district in default shall forfeit and pay a penalty equal to the whole of the expense incurred by the municipality, with an addition of 50%. Thereafter, upon the completion of the work and the determination of the costs, the commissioner or appointee may not issue a further or new permit to any person or persons, firm, corporation or bridge or water district in default until the municipality receives, in addition to the fees provided, the amount of the penalty as by this section provided and determined. [1999, c. 337, §7 (AMD).]

SECTION HISTORY

1999, c. 337, §7 (AMD).



23 §3357. Relaying of pavement

When any excavation is made in any paved public highway and the trench has been filled as required by sections 3355 and 3356, the municipality shall relay the pavement or enter into an agreement for relaying of the pavement by the permittee. If the municipality relays the pavement, the cost of relaying the pavement, including materials, labor and inspection, must be paid out of any money in the municipal treasury standing to the credit of the regular fund for this purpose. [1999, c. 337, §8 (AMD).]

SECTION HISTORY

1999, c. 337, §8 (AMD).



23 §3358. Filing map of location

The party applying for a permit for an excavation under sections 3351 to 3358 must file a map or sketch with the road commissioner, the commissioner of public works or such officer as the municipal officers may appoint in the absence of a commissioner, showing the location and size of cuts to be made. [1999, c. 337, §9 (AMD).]

SECTION HISTORY

1999, c. 337, §9 (AMD).



23 §3359. Minimum excavation for pavement on a concrete base

Unless otherwise required in a municipal ordinance or regulation, when any excavation is made in any paved public highway and the pavement is laid on a concrete base, the excavation must have the pavement and concrete cut back on each side of the excavation ditch a distance of 8 inches, and in issuing the permits for cutting the pavement this extra width must be charged to the person applying for the permits. [1999, c. 337, §10 (AMD).]

SECTION HISTORY

1999, c. 337, §10 (AMD).



23 §3360. Notice to public utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 284, (NEW). 1979, c. 362, §1 (RP).



23 §3360-A. Protection of underground facilities

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms shall have the following meanings.

A. "Business day" means any day other than Saturday, Sunday or a legal holiday. [1979, c. 362, §2 (NEW).]

A-1. "Borrow pit" has the same meaning as provided in Title 38, section 482, subsection 1-A. [1999, c. 718, §1 (NEW).]

A-2. "Commercial timber harvesting activity" means the cutting or removal of timber for the primary purpose of selling or processing forest products and includes the attendant operation of mobile or portable chipping mills and of cutting and skidding machinery and the creation, use and maintenance of skid trails, skid roads, winter haul roads and other roads to facilitate timber harvesting. [1999, c. 718, §1 (NEW).]

B. "Emergency excavation" means immediate excavation necessary to prevent injury, death or loss of an existing vital service. [1979, c. 362, §2 (NEW).]

C. "Excavation" means any operation in which earth, rock or other material below the ground is moved or otherwise displaced, by means of power tools, power equipment or explosives and including grading, trenching, digging, ditching, drilling, augering, tunneling, scraping and cable or pipe driving, except tilling of soil and gardening or displacement of earth, rock or other material for agricultural purposes. [2001, c. 577, §1 (AMD).]

C-1. "Excavator" means any person proposing to make, making or contracting for an excavation. [1991, c. 437, §1 (NEW); 1991, c. 437, §12 (AFF).]

D. "Person" means an individual, partnership, municipality, state, including an agency or department of the state, county, political subdivision, utility, joint venture or corporation and includes the employer of an individual. [2011, c. 588, §1 (AMD).]

D-1. "Shoulder-grading activity" means highway maintenance work that involves the use of a motorgrader or other suitable construction equipment with a blade on the shoulder of a road to remove accumulated sand, gravel, sod or other material to establish drainage away from the traveled portion of the highway. [2001, c. 577, §2 (NEW).]

E. "Underground facility" means any item of personal property buried or placed below ground for use in connection with the storage or conveyance of water, sewage, electronic, telephonic or telegraphic communications, electric energy, oil, gas or other substances and including, but not limited to, pipes, sewers, conduits, cables, valves, lines, wires, manholes, attachments, appurtenances and those parts of poles below ground. This definition does not include liquefied propane gas distribution systems that are not included within the scope of 49 Code of Federal Regulations, Part 192 and highway drainage culverts or under drains. [2011, c. 588, §2 (AMD).]

F. "Underground facility operator" means the owner or operator of any underground facility, other than an underground oil storage facility as defined in Title 38, section 562-A, subsection 21 or an airport aviation fuel hydrant piping system, used in furnishing electric, telephone, telegraph, gas, petroleum transportation or cable television service. "Underground facility operator" does not include a municipality or a public utility with fewer than 5 full-time employees or fewer than 300 customers or a person that owns underground facilities on its own property for commercial or residential purposes. [2001, c. 577, §3 (AMD).]

G. "Utility" means any public utility as defined in Title 35-A, section 102, subsection 13. [1991, c. 437, §1 (NEW); 1991, c. 437, §12 (AFF).]

[ 2011, c. 588, §§1, 2 (AMD) .]

1-A. Damage prevention system. Each underground facility operator shall be a member of and participate in an underground facility damage prevention system, referred to in this section as the "system." The system shall operate during regular business hours throughout the year and maintain adequate operations at all other times to receive and process emergency notifications of proposed excavations. The system shall receive notices of proposed excavations and immediately transmit those notices to underground facility operators whose facilities may be affected. The cost for operation of the system must be apportioned equitably among members. Nothing in this subsection prohibits a municipality, utility or other entity that owns or operates an underground facility from voluntarily becoming a member of the system. Notwithstanding subsection 1, paragraph F, a person that voluntarily becomes a member of the system is deemed an underground facility operator for the purposes of this section.

[ 1999, c. 718, §2 (AMD) .]

2. Responsibility of designers.

[ 2001, c. 577, §4 (RP) .]

3. Notice by excavator. A person may not begin excavation without first giving notice as required by this section, unless exempted pursuant to this section.

A. In addition to any other notices required under this section, each excavator shall notify the system of the location of the intended excavation at least 3 business days but not more than 30 calendar days prior to the commencement of excavation, except as provided in paragraph G. [2003, c. 373, §1 (AMD).]

B. Notice may be in writing, by telephone or by electronic facsimile as long as an excavator acquires and records an acknowledgement of the receipt of any notice the excavator sends by electronic facsimile. For purposes of this section, the system shall provide a toll-free telephone number. [1991, c. 437, §3 (NEW); 1991, c. 437, §12 (AFF).]

C. Prior to notifying the system, the area of proposed excavation must be marked by the excavator in a manner designed to enable the operator of the underground facility to know the approximate boundaries of the proposed excavation. [1991, c. 437, §3 (NEW); 1991, c. 437, §12 (AFF).]

D. If an excavation involves blasting, the excavator shall provide written notice of that blasting, either in the initial notice or in a subsequent notice, accurately specifying the date and location of that blasting. This written notice must be given and received at least 24 hours in advance except that, in the case of an unanticipated obstruction requiring blasting, the excavator shall provide written notice not less than 4 hours in advance of that blasting. [1991, c. 437, §3 (NEW); 1991, c. 437, §12 (AFF).]

E. The excavation must commence within 30 days of notification under this subsection. If the proposed excavation or blasting is not completed 60 calendar days after notification under this subsection or the excavation or blasting will be expanded outside of the location originally specified in the notification, the excavator responsible for that excavation shall again notify the system as specified in paragraph A. [2015, c. 213, §1 (AMD).]

F. In the case of an excavation involving subcontractors or other arrangements in which more than one entity qualifies as the excavator under this section, the excavator directly responsible for performing the excavation shall ascertain that all notifications required by this subsection and subsections 5, 5-A and 10-A are performed. [2011, c. 588, §3 (AMD).]

G. If an excavator notifies the system and nonmember operators as required by this section and is informed by the system and each nonmember operator, including private landowners, that no underground facilities exist in the proposed excavation area, the excavator is not required to wait the 3 days as required by this subsection and subsection 10-A and may begin excavation immediately. [2011, c. 588, §4 (AMD).]

[ 2015, c. 213, §1 (AMD) .]

3-A. Notification by system. Upon receiving notice of excavation, the system shall notify immediately all members whose underground facilities may be affected. The system shall maintain adequate records to document compliance with requirements of this chapter.

[ 1991, c. 437, §4 (NEW); 1991, c. 437, §12 (AFF) .]

3-B. Additional notification by certain utilities. In addition to providing any other notices required under this section and before commencing any excavation for the purposes of working on an underground gas transmission line, a gas utility as defined in Title 35-A, section 102, subsection 8 or a natural gas pipeline utility as defined in Title 35-A, section 102, subsection 10 shall provide to the fire department within whose service area the excavation will occur notice of its intent to excavate. This notice must be in writing or by telephone and must be given at least 3 business days prior to the utility commencing work. The utility may not commence work until it has received from the fire department an acknowledgment of the notice either by telephone or in writing.

[ 1991, c. 437, §4 (NEW); 1991, c. 437, §12 (AFF) .]

3-C. Information provided to municipalities, fire departments and emergency response agencies. Each gas utility as defined in Title 35-A, section 102, subsection 8 or natural gas pipeline utility as defined in Title 35-A, section 102, subsection 10 shall provide maps to:

A. Each municipality within which it operates gas or natural gas underground transmission facilities. These maps must clearly indicate the location and depth of all main supply underground transmission facilities located within the jurisdiction of the municipality; [1991, c. 437, §4 (NEW); 1991, c. 437, §12 (AFF).]

B. Each fire department within whose service territory it operates gas or natural gas underground transmission facilities. These maps must clearly indicate the location and depth of all main supply underground transmission facilities located within the jurisdiction of the fire department; [1991, c. 437, §4 (NEW); 1991, c. 437, §12 (AFF).]

C. Each county emergency management agency within which it operates gas or natural gas underground transmission facilities. These maps must clearly indicate the location and depth of all main supply underground transmission facilities located within the jurisdiction of the county emergency management agency; and [1991, c. 437, §4 (NEW); 1991, c. 437, §12 (AFF).]

D. The Maine Emergency Management Agency. These maps must clearly indicate the location and depth of all main supply underground transmission facilities that the utility operates in this State. [1991, c. 437, §4 (NEW); 1991, c. 437, §12 (AFF).]

The utility must provide updated maps to the appropriate entities whenever changes occur in the configuration of the utility's main supply underground facilities.

[ 1991, c. 437, §4 (NEW); 1991, c. 437, §12 (AFF) .]

4. Operator response to notice locating facilities. An underground facility operator shall, upon receipt of the notice provided for in subsection 3-A, advise the excavator of the location and size of the operator's underground facilities and all underground facilities used in furnishing electric or gas service that are connected to the operator's facilities, located in the public way and known to the operator in the proposed excavation area by marking the location of the facilities with stakes, paint or by other identifiable markings. The marking must identify a strip of land not more than 3 feet wide directly over the facility or a strip of land extending not more than 1 1/2 feet on each side of the underground facility and must indicate the depth of the underground facility, if known. The underground facility operator shall complete this marking no later than 2 full business days after receipt of the notice. After the underground facility operator has marked the location of that operator's underground facilities in the proposed excavation area, the excavator is responsible for maintaining the markings at the location, unless the excavator requests remarking at the location due to obliteration, destruction or other removal of the markings. The underground facility operator shall remark the location within one business day following the receipt of a request to remark.

If the proposed excavation is of such length or size that the underground facility operator advises the excavator that the operator can not reasonably respond with respect to all the operator's underground facilities within 2 full business days, the excavator shall notify the operator of the specific location in which excavation will first be made and the operator shall respond with respect to the operator's underground facilities in that location within 2 full business days and for the remaining facilities within a reasonable time thereafter.

The system may adopt rules requiring, under certain circumstances, face-to-face meetings between excavators and underground facility operators.

[ 2001, c. 577, §6 (AMD) .]

4-A. Alternative notice by certain excavators.

[ 1999, c. 718, §4 (RP) .]

4-B. Modification and revocation of clearance.

[ 1999, c. 718, §4 (RP) .]

4-C. Excavation methods. An excavator may not use mechanical means of excavation when excavating within 18 inches of any marked underground facilities until the underground facilities have been exposed, except that mechanical means may be used, as necessary, for initial penetration and removal of pavement, rock or other materials requiring use of mechanical means of excavation. Once the underground facilities have been exposed, further excavation must be performed employing reasonable precautions to avoid damage to the underground facilities, including, but not limited to, any substantial weakening of structural or lateral support of the facilities or penetration or destruction of the facilities or their protective coatings. For the purposes of this subsection, "mechanical means of excavation" means excavation using any device or tool powered by an engine except air vacuum methods of excavation.

[ 1999, c. 718, §5 (NEW) .]

4-D. Abandoned or inactive facilities. Beginning on the date an owner or operator of underground facilities is required by the Public Utilities Commission to implement electronic mapping, the owner or operator shall indicate the existence of facilities abandoned or inactive after that date on its electronic mapping system and shall notify an excavator when abandoned or inactive facilities exist in the area of an excavation. If an owner or operator of an underground facility does not maintain an electronic mapping system, the owner or operator shall notify the excavator if the operator is aware of abandoned or inactive facilities in the area of an excavation.

[ 2001, c. 577, §7 (NEW) .]

5. Emergency excavations. In an emergency, an excavator may commence an excavation after having taken all reasonable steps, consistent with the emergency, to notify the system and to mark the excavation site consistent with subsection 3, paragraph C. The excavator shall commence an excavation undertaken pursuant to this subsection within 12 hours after providing notice to the system, or as soon thereafter as can safely be accomplished. Each underground facility operator shall locate its underground facilities as soon as reasonably possible after receiving notification of an emergency excavation whether or not the excavation has begun.

[ 2011, c. 72, §2 (AMD) .]

5-A. Notice of damage. When an underground facility is damaged, the excavator causing the damage shall immediately notify the affected underground facility operator. The excavator may not backfill an excavation where damage has occurred without first receiving permission from the affected operator.

[ 1991, c. 437, §6 (NEW); 1991, c. 437, §12 (AFF) .]

5-B. Exemption; commercial forestry operations. A person is exempt from the notice requirements of subsection 3 for any excavation undertaken in conjunction with a commercial timber harvesting activity as long as the excavation:

A. Is not conducted in a public place, on public land or within a public easement, including, but not limited to, a public way; [1999, c. 718, §7 (NEW).]

B. Is not conducted within 100 feet of an easement or land owned by an underground facility operator; [1999, c. 718, §7 (NEW).]

C. Is not conducted within 100 feet of an underground facility; and [1999, c. 718, §7 (NEW).]

D. Does not involve the use of explosives. [1999, c. 718, §7 (NEW).]

[ 2011, c. 72, §3 (AMD) .]

5-C. Exemptions; written agreements. A person undertaking an excavation in conjunction with a commercial timber harvesting activity within 100 feet of an underground facility or on an easement or land owned by an underground facility operator or within 100 feet of an easement or land owned by an underground facility operator is exempt from the notice requirements of subsection 3 and from the provisions of subsection 4-C if the person:

A. Has contacted the system to determine the identity of all underground facility operators that own or operate underground facilities within the area of the excavation; [1999, c. 718, §7 (NEW).]

B. Has entered into written agreements with all underground facility operators owning or operating facilities in the area of the excavation and with all persons owning the land on which the excavation occurs; and [1999, c. 718, §7 (NEW).]

C. Undertakes the excavation in accordance with the terms of the written agreements. [1999, c. 718, §7 (NEW).]

[ 1999, c. 718, §7 (NEW) .]

5-D. Exemption; cemeteries. An excavator is exempt from the notice requirements of subsection 3 and subsection 10-A for any excavation undertaken within the boundaries of a cemetery if the following procedures are followed.

A. The person responsible for operating the cemetery shall provide notice pursuant to subsections 3 and 10-A identifying the entire cemetery as a potential excavation site. Owners and operators of underground facilities within the cemetery shall mark those facilities in accordance with subsections 4 and 10-A, as applicable. Thereafter, the person responsible for operating the cemetery shall maintain sufficient records or markings to identify the location of underground facilities within the cemetery. [2011, c. 588, §5 (AMD).]

B. The person responsible for operating the cemetery shall identify the location of any underground facilities within the excavation area and take appropriate action to avoid damage to the facilities. [2001, c. 577, §8 (NEW).]

[ 2011, c. 588, §5 (AMD) .]

5-E. Shoulder-grading procedure. An excavator that is a licensing authority as defined by Title 35-A, section 2502, subsection 1 or its designee may be exempt from subsection 4-C for any excavation that is shoulder-grading activity if the excavator complies with this subsection. If an excavator chooses to excavate under this subsection, all owners of underground facilities within the area of excavation must comply with this subsection.

A. The excavator shall provide notice as required by subsections 3 and 10-A and the owner or operator of underground facilities shall respond as required by subsections 4 and 10-A. [2011, c. 588, §6 (AMD).]

B. The excavator shall contact each owner or operator of underground facilities within the area of proposed shoulder-grading activity and describe the scope of its proposed shoulder-grading activity, including the anticipated depth of grading. [2001, c. 577, §8 (NEW).]

C. The owner or operator of each underground facility shall within 3 business days determine and notify the excavator whether the depth of its facility is sufficient to avoid damage. [2001, c. 577, §8 (NEW).]

D. After receipt of notice provided pursuant to paragraph C, the excavator may commence its shoulder-grading activity in a manner that does not disturb the facilities indicated by the owners or operators of the underground facilities or, if a facility is located at an insufficient depth to allow the proposed shoulder-grading activity, prior to the shoulder-grading activity the licensing authority may require the owner or operator of the underground facility to lower or otherwise move its facility in accordance with applicable law and the terms of its license. [2001, c. 577, §8 (NEW).]

[ 2011, c. 588, §6 (AMD) .]

5-F. Water well construction; rulemaking. The Public Utilities Commission shall by rule establish notice requirements for excavation associated with drinking water well construction. In establishing the rule, the commission shall consider:

A. Whether notice requirements established in the rule should be limited to the drilling of a well or should also apply to other excavation associated with well construction activities, such as trenching for installation of pipes and equipment; [2003, c. 373, §3 (NEW).]

B. Whether notice requirements established in the rule should be based on factors such as geographic location, population density or other criteria bearing on the efficiency and effectiveness of the notification process and any offsetting public safety risks; [2003, c. 373, §3 (NEW).]

C. Whether the amount of time required for notice prior to excavation should be reduced; and [2003, c. 373, §3 (NEW).]

D. Any notice requirements associated with drinking water well construction that the commission determines appropriate. [2003, c. 373, §3 (NEW).]

Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 373, §3 (NEW) .]

5-G. Alternative notice requirement procedures for excavations; rulemaking. The Public Utilities Commission may by rule extend alternative notice requirements established for excavation associated with drinking water well construction pursuant to subsection 5-F to other types of excavation. Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 334, §1 (NEW) .]

5-H. Newly installed underground facilities in active excavation areas; rulemaking. The Public Utilities Commission shall by rule establish procedures to reduce the incidence of damage to newly installed underground facilities in active excavation areas as defined by the commission by rule. In establishing the rule, the commission may consider adopting additional requirements for excavators or operators, including renotification and marking requirements and system notification procedures. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 334, §1 (NEW) .]

5-I. Exemption; quarries and borrow pits. An excavator may undertake an excavation within a quarry or borrow pit in accordance with this subsection.

A. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Lawfully expanded after March 1, 2011" means an expansion of a quarry or borrow pit after March 1, 2011:

(a) That requires an authorization, license, permit or variance issued by the Department of Environmental Protection pursuant to Title 38, chapter 3, article 6, 7 or 8-A or by the former Maine Land Use Regulation Commission or the Maine Land Use Planning Commission under Title 12, chapter 206-A and for which a valid authorization, license, permit or variance has been issued; or

(b) That requires a filing of a notice of intent to comply pursuant to Title 38, chapter 3, article 7 or 8-A and a complete filing has been made.

(2) "Lawfully located on March 1, 2011" means that on March 1, 2011 the quarry or borrow pit existed and:

(a) The owner or operator had been issued all authorizations, licenses, permits or variances by the Department of Environmental Protection pursuant to Title 38, chapter 3, article 6, 7 or 8-A or by the former Maine Land Use Regulation Commission under Title 12, chapter 206-A necessary to operate that quarry or borrow pit; and

(b) The quarry or borrow pit was in compliance with any applicable requirements of Title 38, chapter 3, article 7 or 8-A or with any applicable land use district standards of the former Maine Land Use Regulation Commission adopted under Title 12, chapter 206-A.

(3) "Lawfully located after March 1, 2011" means that the quarry or borrow pit is established after March 1, 2011 and:

(a) The owner or operator possesses all authorizations, licenses, permits or variances issued by the Department of Environmental Protection pursuant to Title 38, chapter 3, article 6, 7 or 8-A or by the former Maine Land Use Regulation Commission or the Maine Land Use Planning Commission under Title 12, chapter 206-A necessary to operate that quarry or borrow pit; and

(b) The quarry or borrow pit is in compliance with the requirements of Title 38, chapter 3, article 7 or 8-A or with applicable land use district standards of the former Maine Land Use Regulation Commission or the Maine Land Use Planning Commission adopted under Title 12, chapter 206-A.

(4) "Quarry" has the same meaning as in Title 38, section 490-W, subsection 17. [2013, c. 405, Pt. B, §4 (AMD).]

B. Except as provided in paragraph C, an excavator is exempt from the notice requirements of subsection 3 and subsection 10-A when undertaking an excavation within a quarry or borrow pit lawfully located on March 1, 2011. [2011, c. 588, §7 (AMD).]

C. An excavator undertaking an excavation within a quarry or borrow pit lawfully located after March 1, 2011 or lawfully expanded after March 1, 2011 is governed by the following.

(1) The owner or operator of the quarry or borrow pit shall provide notice pursuant to subsections 3 and 10-A identifying the entire area potentially subject to excavation.

(2) Owners and operators of underground facilities in the area identified pursuant to subparagraph (1) shall mark those facilities in accordance with subsections 4 and 10-A, as applicable. Thereafter, the owner or operator of the quarry or borrow pit shall maintain sufficient records or markings to identify the location of underground facilities within the area identified pursuant to subparagraph (1) and an excavator undertaking an excavation in that area is exempt from any further notice requirements under subsection 3 and subsection 10-A.

(3) The owner or operator of the quarry or borrow pit shall take appropriate action to avoid damage to the underground facilities identified pursuant to subparagraph (2). [2011, c. 588, §7 (AMD).]

[ 2013, c. 405, Pt. B, §4 (AMD) .]

5-J. Unpaved public road grading procedure. A person may undertake qualified grading activity in accordance with this subsection.

A. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Approved road" means a public way, or portion of a public way, on which a person may undertake qualified grading activity in accordance with this subsection.

(2) "Licensing authority" has the same meaning as in Title 35-A, section 2502, subsection 1.

(3) "Qualified grading activity" means maintenance work that involves the use of suitable equipment with a blade to level or otherwise maintain the sand, gravel, sod or other surface of an unpaved public way.

(4) "Requested road" means a public way, or portion of a public way, on which a licensing authority requests authority to conduct qualified grading activity under this subsection.

(5) "Shallow-depth facilities" means underground facilities located at an insufficient depth to allow qualified grading activity. [2011, c. 72, §5 (NEW).]

B. A licensing authority shall provide notice identifying the requested road and the intended depth of the qualified grading activity to the system and to persons who are not members of the system who own or operate underground facilities in the requested road. [2011, c. 72, §5 (NEW).]

C. Upon receiving notice pursuant to paragraph B, the system shall notify immediately all members whose underground facilities may be affected in accordance with subsection 3-A. [2011, c. 72, §5 (NEW).]

D. The owner or operator of each underground facility within the requested road shall within 3 business days of receiving notice advise the licensing authority of the location and size of the owner's or operator's underground facilities and all underground facilities used in furnishing electric or gas service that are connected to the owner's or operator's facilities and known to the owner or operator that are located in the requested road and whether the depth of the facilities is sufficient to avoid damage by qualified grading activity. [2011, c. 72, §5 (NEW).]

E. After waiting 3 business days of providing notice under paragraph B, the licensing authority may file with the Public Utilities Commission a notice of intent to conduct qualified grading activity on the requested road. Upon filing the notice of intent, the requested road becomes an approved road and any person may undertake qualified grading activity on the approved road at any time during the 12 months following filing of the notice of intent and is not required to provide any further notices under this section during those 12 months. If the licensing authority has been notified pursuant to paragraph D that there are shallow-depth facilities within the requested road, any qualified grading activity must be conducted in a manner that does not disturb the shallow-depth facilities. The licensing authority may require the owner or operator of the shallow-depth facilities to lower or otherwise move its facility in accordance with applicable law and the terms of its license. [2011, c. 72, §5 (NEW).]

[ 2011, c. 72, §5 (NEW) .]

5-K. Exemption; unpaved private road grading. A person is exempt from the requirements of this section for any grading activities undertaken on private roads that meet the following criteria:

A. The grading activities are limited to the shaping, maintaining or scraping of a road surface or road shoulder to allow for proper drainage; and [2011, c. 588, §8 (NEW).]

B. The depth of the grading activities is no deeper than 6 inches as measured from the road surface or shoulder of the road surface prior to the commencement of those grading activities. [2011, c. 588, §8 (NEW).]

[ 2011, c. 588, §8 (NEW) .]

6. Liability of excavator. If an excavator complies with subsection 3 and if information pursuant to subsections 3-A and 4 is not provided within the time specified or if the information provided fails to identify the location of the underground facilities in accordance with subsection 4 then an excavator damaging or injuring underground facilities is not liable for any damage or injury caused by the excavation, except on proof of negligence.

[ 1999, c. 718, §8 (AMD) .]

6-A. Forfeitures.

[ 1999, c. 718, §9 (RP) .]

6-B. Failure to notify. An excavation that is made without the excavator providing any or all of the notices required by this section that results in any damage to an underground facility or facilities is prima facie evidence in any civil or administrative proceeding that the damage was caused by the negligence of the excavator.

[ 1999, c. 718, §10 (AMD) .]

6-C. Penalties. In an adjudicatory proceeding, the Public Utilities Commission may, in accordance with this subsection, impose an administrative penalty on any person who violates this subsection. The administrative penalty may not exceed $500, except that, if the person has been found in violation of this subsection within the prior 12 months, the administrative penalty may not exceed $5,000. Administrative penalties imposed pursuant to this subsection are in addition to any other remedies or forfeitures provided by law and any liability that may result from the act or omission constituting the violation. Before imposing any penalties under this subsection, the commission shall consider evidence of the record of the violator, including, to the extent applicable, the number of successful excavations undertaken by the violator or the number of locations successfully marked by the violator during the prior 12 months. The commission may require a person who violates any provision of this section to participate, at the expense of the violator, in an educational program developed and conducted by the system.

The Public Utilities Commission may impose administrative penalties for any of the following violations:

A. Failure of an excavator to give notice of an excavation as required under subsection 3, except to the extent the excavator is exempt from the provisions of subsection 3 pursuant to other provisions of this section; [1999, c. 718, §11 (NEW).]

B. Excavation by an excavator in a reckless or negligent manner that poses a threat to an underground facility; [1999, c. 718, §11 (NEW).]

C. Excavation by an excavator that does not comply with the requirements of subsection 4-C, except to the extent the excavator is exempt from the provisions of subsection 4-C pursuant to subsection 5-C; [RR 1999, c. 2, §27 (COR).]

D. Failure of an underground facility operator to mark the location of the operator's underground facilities within the time limits required by subsection 4; [2001, c. 577, §9 (AMD).]

E. Marking by an underground facility operator of the location of an underground facility in a reckless or negligent manner; or [2001, c. 577, §10 (AMD).]

F. Failure of an excavator to comply with the requirements of subsection 5-C, 5-D, 5-E, 5-I or 5-J. [2011, c. 72, §6 (AMD).]

The commission shall establish by rule standards for when and at what level penalties must be assessed under this subsection. Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 588, §9 (AMD) .]

6-D. Penalty payment plan. The Public Utilities Commission shall allow a qualified person who is assessed an administrative penalty under subsection 6-C to pay the penalty through a payment plan. For purposes of this subsection, "qualified person" means a person who demonstrates to the Public Utilities Commission that the person is unable to pay the penalty in full or that paying the penalty in full will cause undue financial hardship. The Public Utilities Commission shall establish a schedule of payments over time that allows the person to pay the fine within that person's financial means.

[ 2011, c. 72, §7 (NEW) .]

7. Imprudent action. Compliance with this section does not excuse a person from acting in a careful and prudent manner nor does compliance with this section excuse a person from liability for damage or injury for failure to so act.

[ 1979, c. 362, §2 (NEW) .]

8. Effect on existing statutes or ordinances. Nothing contained in this section shall be construed to effect or impair any statute or ordinance requiring permits for excavation in a street or public highway.

[ 1979, c. 362, §2 (NEW) .]

9. Exceptions.

[ 1991, c. 437, §12 (AFF); 1991, c. 437, §9 (RP) .]

10. Further notice requirements.

[ 2011, c. 588, §10 (RP) .]

10-A. Further notice requirements. The following provisions govern excavations in areas where there are underground facilities owned or operated by a person who is not an underground facility operator and who is not a voluntary member of the system established under subsection 1-A.

A. In addition to other notice requirements under this section and except for an employee with respect to that employee's employer's facility, an excavator shall notify any person who is not a member of the system and has underground facilities in the area of the proposed excavation. This notice must be in writing or in person. [2011, c. 588, §11 (NEW).]

B. If the underground facilities are located on private property, provide service to a single-family residence and are owned and operated by the owner of that property:

(1) That landowner may mark the underground facilities in accordance with paragraph D;

(2) The excavator may wait 3 business days from the date of notification to commence the excavation or may commence the excavation upon notification;

(3) If the excavator waits 3 business days from the date of notification or until after the underground facilities are marked, if sooner, to commence excavation or if the markings made by the landowner pursuant to subparagraph (1) fail to identify the location of the underground facilities in accordance with paragraph D, an excavator damaging or injuring underground facilities is not liable for any damage or injury caused by the excavation, except on proof of negligence; and

(4) If the excavator does not wait until the underground facilities are marked or 3 business days from the date of notification to commence excavation, whichever occurs earlier, the excavator is liable for all damages to the underground facilities as a result of the excavation. [2013, c. 557, §2 (AMD).]

C. If the underground facilities are located on private or public land and are owned and operated by a person other than the owner of the property where the excavation is to occur:

(1) The person who owns or operates the underground facilities shall mark the underground facilities in accordance with paragraph D; and

(2) The excavator shall wait until the underground facilities are marked or 3 business days from the date of notification, whichever occurs earlier, before commencing the excavation.

If an excavator complies with paragraph A and subparagraph (2) and if information pursuant to paragraph D is not provided within the time specified or if the information provided does not identify the location of the underground facilities in accordance with paragraph D, an excavator damaging or injuring underground facilities is not liable for any damage or injury caused by the excavation, except on proof of negligence. [2011, c. 588, §11 (NEW).]

D. A person who marks underground facilities under this subsection shall mark the location and size of the underground facilities in the proposed excavation area by marking the location of the facilities with stakes, with paint or by any other identifiable markings within 36 inches horizontally from the exterior sides of the underground facilities and if the depth is known the depth of the underground facilities. The person providing information shall respond no later than 2 full business days after receipt of the notice. It is the responsibility of the excavator to maintain those location markings until the excavations are completed. [2011, c. 588, §11 (NEW).]

[ 2013, c. 557, §2 (AMD) .]

11. Enforcement. The Public Utilities Commission may adopt procedures necessary and appropriate to gather information and hear and resolve complaints concerning failure to comply with the provisions of this section.

[ 1999, c. 718, §12 (RPR) .]

12. Injunctions; costs. The owner or operator of an underground facility may request that the Public Utilities Commission issue a cease and desist order to prevent a person from undertaking an excavation that may result in damage to the underground facility. The Public Utilities Commission may issue a cease and desist order if the commission determines that the excavation or proposed excavation:

A. Is being conducted or is likely to be conducted in a negligent or unsafe manner; and [1997, c. 229, §2 (NEW).]

B. Is causing or is likely to cause damage to the underground facility. [1997, c. 229, §2 (NEW).]

If the owner or operator prevails in an action brought pursuant to this subsection, the owner or operator is entitled to an award of the costs of bringing the action, including reasonable attorney's fees.

[ 2003, c. 505, §4 (AMD) .]

13. Rules. The Public Utilities Commission may adopt rules necessary to implement this section. Except as otherwise specified in this section, rules adopted under this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 334, §3 (NEW) .]

14. Discovered facilities. When an underground facility is discovered during an excavation and the location of that facility was, prior to the discovery, unknown or unclear to the underground facility operator, the Public Utilities Commission may direct that operator to determine and map the location of the facility for a reasonable distance, as determined by the commission, from the point of discovery.

[ 2005, c. 334, §3 (NEW) .]

SECTION HISTORY

1979, c. 362, §2 (NEW). 1985, c. 111, §§1, 2 (AMD). 1989, c. 109, (AMD). 1991, c. 437, §§1-10 (AMD). 1991, c. 437, §12 (AFF). 1997, c. 229, §§1,2 (AMD). 1997, c. 631, §§1-4 (AMD). RR 1999, c. 2, §27 (COR). 1999, c. 718, §§1-13 (AMD). 2001, c. 577, §§1-11 (AMD). 2003, c. 373, §§1-3 (AMD). 2003, c. 505, §§3,4 (AMD). 2005, c. 334, §§1-3 (AMD). 2011, c. 72, §§1-7 (AMD). 2011, c. 588, §§1-11 (AMD). 2013, c. 405, Pt. B, §4 (AMD). 2013, c. 557, §§1, 2 (AMD). 2015, c. 213, §1 (AMD).






Article 2: TOWNS

23 §3381. Applications; repair (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 337, §11 (RP).









Subchapter 3: ABOLISHMENT OF GRADE CROSSINGS

23 §3411. Petition; damages; expenses; temporary ways (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §13 (RPR). 1977, c. 112, §2 (AMD). 1981, c. 456, §A85 (AMD). 1989, c. 398, §2 (RP).



23 §3412. Tracks of more than one railroad (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §§19,20 (AMD). 1989, c. 398, §2 (RP).



23 §3413. Order of Department of Transportation; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §14 (RPR). 1989, c. 398, §2 (RP).



23 §3414. Amount paid by State or railroad corporation limited (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 89, (AMD). 1971, c. 593, §19 (AMD). 1977, c. 380, §B6 (AMD). 1981, c. 456, §A86 (RP).






Subchapter 4: REMOVAL OF BARS, FENCES OR OBSTRUCTIONS

23 §3451. Gates, bars and fences; removal permitted

Any person may take down and remove gates, bars or fences upon or across any highway or town way, unless they are there to prevent the spread of infectious disease or were placed there by license of the county commissioners or municipal officers of the town. To those granting such license, a person aggrieved by such removal may apply and, on proof that such erections were made by their license, they may order them to be replaced by the person who removed them.



23 §3452. Removal of obstructions

When logs, lumber or other obstructions without necessity are left on such ways described in section 3451, any road commissioner or municipal officer may remove them, and he shall not be liable for loss or damage thereof unless occasioned by design or gross negligence. When no one appears to pay the expense and trouble of removal, he may sell at public auction so much thereof as is sufficient for the purpose, with charges of sale, posting notice of the time and place of sale in 2 public places in the town 7 days prior thereto. The person through whose neglect or willful default they were left may be prosecuted as for a nuisance.



23 §3453. Nuisances; payment of prosecution expense

When anything has been adjudged to be a nuisance and to be abated under section 3452, and the materials of which it is composed do not on sale produce sufficient to pay the charges of prosecution, removal and sale, the court may order the deficiency to be raised by levy on the personal property of the person convicted of causing such nuisance.



23 §3454. Trees near railroad crossings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1989, c. 398, §3 (RP).









Chapter 309: EMINENT DOMAIN

23 §3501. Materials taken from lands not enclosed or planted (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 711, §9 (RP).



23 §3502. Land taken; damages (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 431, §12 (AMD). 1975, c. 711, §9 (RP).



23 §3503. Recording of proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 711, §9 (RP).






Chapter 311: FISCAL MATTERS

Subchapter 1: APPROPRIATIONS AND EXPENDITURES

23 §3551. Raising of money

Towns shall annually raise money to be expended on town ways and highways and for the repair of bridges, and the same shall be assessed and collected as other town taxes and expended for said purposes by a road commissioner or commissioners.



23 §3552. Expenditures to be spaced (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 290, (RP).






Subchapter 2: ASSESSMENTS ON ABUTTING OWNERS

23 §3601. Apportionment of damages or benefits

Whenever the city government lays out any new street or public way, or widens or otherwise alters or discontinues any street or way in a city, and decides that any persons or corporations are entitled to damage therefor, and estimates the amount thereof to each in the manner provided by law, it may apportion the damages so estimated and allowed, or such part thereof as to it seems just, upon the lots adjacent to and bounded on such street or way, other than those for which damages are allowed, in such proportions as in its opinion such lots are benefited or made more valuable by such laying out or widening, alteration or discontinuance, not exceeding in case of any lot the amount of such benefit, but the whole assessment shall not exceed the damages so allowed. Before such assessment is made, notice shall be given to all persons interested of a hearing before said city government, at a time and place specified, which notice shall be published in some newspaper in said city at least one week before said hearing.



23 §3602. Notification to owners

After said assessment provided for in section 3601 has been made upon such lots or parcels and the amount fixed on each, the same shall be recorded by the city clerk, and notice shall be given within 10 days after the assessment by delivering to each owner of said assessed lots resident in said city a certified copy of such recorded assessment, or by leaving it at his last and usual place of abode and by publishing the same 3 weeks successively in some newspaper published in said city, the first publication to be within said 10 days. Said clerk within 10 days shall deposit in the post office of said city, postage paid, a certified copy of such assessment directed to each owner or proprietor residing out of said city whose place of residence is known to said clerk, and the certificate of said clerk shall be sufficient evidence of these facts, and in the registry of deeds shall be the evidence of title in allowing or assessing damages and improvements, so far as notice is concerned.



23 §3603. Board of arbitration

Any person not satisfied with the amount for which he is assessed under section 3601 may, within 10 days after service of the notice provided for by section 3602 in either manner therein provided, by request in writing given to the city clerk, have the assessment upon his lot or parcel of land determined by arbitration. The municipal officers shall nominate 6 persons who are residents of said city, 2 of whom selected by the applicant with a 3rd resident person selected by said 2 persons shall fix the sum to be paid by him, and the report of such referees, made to the clerk of said city and recorded by him, shall be final and binding upon all parties. Said reference shall be had and their report made to said city clerk within 30 days from the time of hearing before the municipal officers as provided in section 3601.



23 §3604. Collection procedure

All assessments and charges made under sections 3601 to 3603, shall be certified by the municipal officers and filed with the tax collector for collection. If the person assessed, within 30 days after written notice of the amount of such assessments and charges, fails, neglects or refuses to pay said municipality the expense thereby incurred, a special tax in the amount of such assessment and charges may be assessed by the municipal assessors upon each and every lot or parcel of land so assessed and buildings upon the same, and such assessment shall be included in the next annual warrant to the tax collector for collection, and shall be collected in the same manner as state, county and municipal taxes are collected.



23 §3605. Action for collection; amount recovered

If said assessments under section 3601 are not paid and said city does not proceed to collect said assessments by a sale of the lots or parcels of land upon which such assessments are made, or does not collect, or is in any manner delayed or defeated in collecting such assessments by a sale of the real estate so assessed, then the said city, in the name of said city, may maintain an action against the party so assessed for the amount of said assessment, as for money paid, laid out and expended, in any court competent to try the same, and in such action may recover the amount of such assessment with 12% interest on the same from the date of said assessment and costs.



23 §3606. Assessment for improvements

Whenever a majority of the abutters in number and value upon any street or road in the thickly settled portion of any city or town shall in writing petition the city government or municipal officers of the town to improve said street or road by grading, parking, curbing, graveling, macadamizing, paving or in any other way making a permanent street of the same, or any part thereof, and to provide for the making and reconstructing of such street improvements, and such improvements are made, 2/3 of the cost thereof may be assessed on the property adjacent to and bounded on said street or road in the manner and with the same right of appeal provided in sections 3601 to 3605, which are made applicable to such assessments.



23 §3607. Damages for raising or lowering streets

When a way or street is raised or lowered by a road commissioner or person authorized to the injury of an owner of adjoining land, he may within a year apply in writing to the municipal officers, and they shall view such way or street and assess the damages, if any have been occasioned thereby, to be paid by the town. Any person aggrieved by said assessment may have them determined, on complaint to the Superior Court, in the manner prescribed in section 3005. Said complaint shall be filed in the Superior Court in the county where the land is situated within 60 days from the date of assessment.









Chapter 313: LIABILITY FOR DAMAGES

23 §3651. Failure to provide safety and convenience

Highways, town ways and streets legally established shall be opened and kept in repair so as to be safe and convenient for travelers with motor vehicles. In default thereof, those liable may be indicted, convicted and a reasonable fine imposed therefor. [1977, c. 363, §5 (AMD).]

1. Legal objects not defects. Trees, structures and other things which exist in accordance with municipal ordinances are not defects in a public way.

[ 1987, c. 583, §1 (NEW) .]

SECTION HISTORY

1977, c. 363, §5 (AMD). 1987, c. 583, §1 (AMD).



23 §3652. Notice of defect; hearing on petition

When a town liable to maintain a way unreasonably neglects to keep it in repair as provided in section 3651, after one of the municipal officers has had 5 days' actual notice or knowledge of the defective condition, any 3 or more responsible persons may petition the county commissioners for the county, setting forth such facts, who, if satisfied that such petitioners are responsible for the costs of the proceedings, shall fix a time and place near such defective way for a hearing on such petition and cause such notice thereof to be given to the town and petitioners as they may prescribe. At the time appointed, the commissioners shall view the way alleged to be out of repair and hear the parties interested, and if they adjudge the way to be unsafe and inconvenient for travelers, motor vehicles, horses, teams and carriages, they shall prescribe what repairs shall be made, fix the time in which the town shall make them, give notice thereof to the municipal officers and award the costs of the proceedings against the town. If they adjudge the way to be safe and convenient, they shall dismiss the petition and award the costs against the petitioners. If they find that the way was defective at the time of presentation of the petition, but has been repaired before the hearing, they may award the costs against the town, if in their judgment justice requires it.



23 §3653. Manner of presenting petition

The petition provided for in section 3652 may be presented to the county commissioners at any of their sessions, or in vacation to their chairman, who shall procure the concurrence of his associates in fixing the time and place in the order of notice and cause the petition to be entered at their next session. They shall make full return of their proceedings on the petition and cause the same to be recorded as of their next regular term after the proceedings are closed.



23 §3654. Failure to comply with commissioners' order; warrant of distress

If the town neglects to make the repairs prescribed by the commissioners under section 3652, within the time fixed therefor in such notice to the town, they may cause it to be done by an agent, not one of themselves. Such agent shall cause the repairs to be made forthwith and shall render to the commissioners his account of disbursements and services in making the same. His account shall not be allowed without such notice to the town as the commissioners deem reasonable. When the account is allowed, the town becomes liable therefor, with the agent's expenses in procuring the allowance of his account and interest after such allowance, and said commissioners shall render judgment therefor against the town in favor of the agent. If a town neglects to pay such judgment for 30 days after demand, a warrant of distress shall be issued by the commissioners to collect the same.



23 §3655. Personal injury actions; limitations; damages; notice

Whoever receives any bodily injury or suffers damage in his property through any defect or want of repair or sufficient railing in any highway, town way, causeway or bridge may recover for the same in a civil action, to be commenced within one year from the date of receiving such injury or suffering damage, of the county or town obliged by law to repair the same, if the commissioners of such county or the municipal officers or road commissioners of such town or any person authorized by any commissioner of such county or any municipal officer or road commissioner of such town to act as a substitute for either of them had 24 hours' actual notice of the defect or want of repair, but not exceeding $6,000 in case of a town. If the sufferer had notice of the condition of such way previous to the time of the injury, he cannot recover of a town unless he has previously notified one of the municipal officers of the defective condition of such way. Any person who sustains injury or damage or some person in his behalf shall, within 180 days thereafter, notify one of the county commissioners of such county or of the municipal officers of such town by letter or otherwise, in writing, setting forth his claim for damages and specifying the nature of his injuries and the nature and location of the defect which caused such injury. If the life of any person is lost through such deficiency, his executors or administrators may recover of such county or town liable to keep the same in repair, in a civil action, brought for the benefit of the estate of the deceased, such sum as the jury may deem reasonable as damages, if the parties liable had said notice of the deficiency which caused the loss of life. In any action against a town for damages for loss of life permitted under this section, the claim for and award of damages, including costs, against a town and its employees shall be disposed of as provided under Title 18-A, section 2-804, but shall not exceed $25,000 for each claim and $300,000 for any and all claims arising out of a single occurrence. No damages for the loss of comfort, society and companionship of the deceased shall be allowed in an action under this section. At the trial of any such action the court may, on motion of either party, order a view of the premises where the defect or want of repair is alleged when it would materially aid in a clear understanding of the case. [1979, c. 663, §138 (AMD).]

SECTION HISTORY

1977, c. 2, §§3,5 (AMD). 1977, c. 578, §7 (AMD). 1977, c. 591, §§4-6 (AMD). 1979, c. 68, §§3,5 (AMD). 1979, c. 663, §138 (AMD).



23 §3656. Repair within 6 years; location conclusive

When on trial of any such action or indictment as provided for in section 3655 it appears that the defendant county or town has made repairs on the way or bridge within 6 years before the injury, it shall not deny the location of such way or bridge.



23 §3657. Loads exceeding 6 tons; no liability (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 363, §6 (RP).



23 §3658. Sidewalk accident; no town liability

No town is liable to an action for damages to any person on foot on account of snow or ice on any sidewalk or crosswalk nor on account of the slippery condition of any sidewalk or crosswalk.



23 §3659. Protection of private water supplies

In the event a land owner believes that a private water supply on his land has been destroyed or rendered unfit for human consumption by a political subdivision constructing, reconstructing or maintaining a public highway under its jurisdiction, the owner may apply in writing to the political subdivision for a determination of the alleged cause and assessment of damages. [1987, c. 491, §1 (NEW).]

1. Application presented within 2 years. If the claim is founded on construction or reconstruction, the owner shall present the application within 2 years after completion of the work as that date appears in the records of the political subdivision. The application shall set forth:

A. The name and address of the owner; [1987, c. 491, §1 (NEW).]

B. The name and address of any lien holder; [1987, c. 491, §1 (NEW).]

C. The owner's source of title; [1987, c. 491, §1 (NEW).]

D. The location of the property; [1987, c. 491, §1 (NEW).]

E. A description of the damage; and [1987, c. 491, §1 (NEW).]

F. The cause to which the damage is attributed. [1987, c. 491, §1 (NEW).]

[ 1987, c. 491, §1 (NEW) .]

2. Written response. Within 90 days upon receipt of the owner's application, the political subdivision shall forward a written response to the owner.

[ 1987, c. 491, §1 (NEW) .]

3. Offer of settlement. If the political subdivision determines that any damage to the privately owned water supply was caused by the political subdivision constructing, reconstructing or maintaining the public highway, the political subdivision shall set forth in its response an offer of settlement. The political subdivision in its response shall consider the necessity for the installation or replacement of piping, tanks, pumps, heating systems or other related fixtures. In its offer of settlement, a political subdivision may consider the following remedies:

A. Replacing the water supply; [1987, c. 491, §1 (NEW).]

B. Repairing the damage to the water supply; [1987, c. 491, §1 (NEW).]

C. Paying a designated sum of money; and [1987, c. 491, §1 (NEW).]

D. Purchasing the realty served by the water supply. [1987, c. 491, §1 (NEW).]

[ 1987, c. 491, §1 (NEW) .]

4. Action filed. If the landowner and political subdivision are unable to agree on the cause of the problem to the water supply or to the terms of settlement, the landowner may file an action in Superior Court in the county or counties where the land is located.

A. The complaint shall be filed within one year after receiving a written response by the municipality. [1987, c. 491, §1 (NEW).]

B. The case shall be determined by a referee and the court shall appoint one or more referees pursuant to the Maine Rules of Civil Procedure. [1987, c. 491, §1 (NEW).]

C. Damages to the property shall be based on the difference between the fair market value of the property before the water supply was destroyed or rendered unfit and the fair market value of the property after the water supply was destroyed or rendered unfit or based on the cost to cure the damage, whichever amount is less. [1987, c. 491, §1 (NEW).]

[ 1987, c. 491, §1 (NEW) .]

5. Limitations on liability. A political subdivision shall not be liable:

A. If the private water supply is located within the right-of-way limits of the highway; [1987, c. 491, §1 (NEW).]

B. If the location of the private water supply does not provide for adequate surface drainage, provided that surface drainage problems caused by the construction, reconstruction or maintenance of a public highway by the political subdivision do not relieve the political subdivision of liability under this section; or [1987, c. 491, §1 (NEW).]

C. If the private water supply prior to the construction, reconstruction or maintenance was contaminated or polluted by another source to the degree that the contamination or pollution rendered it unfit for human consumption. [1987, c. 491, §1 (NEW).]

[ 1987, c. 491, §1 (NEW) .]

SECTION HISTORY

1987, c. 491, §1 (NEW).






Chapter 315: ACTIONS AGAINST TOWNS OR RAILROADS

23 §3701. Defective crossings; notice to railroad of action against town

In a civil action against a town for damages alleged to have occurred by reason of a defect in a railroad crossing constituting part of a highway which said town is obliged to keep in repair, the railroad company owning or occupying such crossing may be notified of the pendency of the action and take upon itself the defense of the same.



23 §3702. Liability of railroad company

In such trial described in section 3701, after notice as provided therein, if the plaintiff recovers and the jury finds specially that the damage was occasioned by the fault of such company, it shall be liable to the defendants in said action in a civil action for all damage and costs paid by them.



23 §3703. Form of notice

The notice required in section 3701 shall be by copy of the summons and complaint served upon the company at least 30 days before the action is in order for trial unless the court orders otherwise.



23 §3704. One indictment only at a term

One indictment only for neglect to open ways or to keep them in repair shall be presented against a town at the same term of court, but it may contain as many counts as are necessary to describe all portions of ways alleged to be defective. The word "highway" used therein includes town ways, causeways and bridges.



23 §3705. Disposition of fines; agents; duties

All fines imposed under sections 3701 to 3704 shall be appropriated to the repair of such ways. The court imposing them shall appoint one or more agents to superintend their collection and application. Within 3 months after collection, they shall make return of their doings to the clerk of the court, to remain on file for the inspection of those interested, and subject on their motion to be audited and corrected by the court. If an agent is guilty of gross neglect of duty or fraudulently misapplies or retains the fine, he forfeits to the town double its amount, to be recovered by indictment.



23 §3706. Fines collected by assessment as taxes

When a fine is imposed on a town under sections 3701 to 3704, the clerk of the court shall certify it forthwith to the assessors, who shall assess the amount thereof as other town taxes, certify the same to said clerk and cause the amount to be collected by their collector, who shall pay the same to such agent at such time as the court orders. If not paid by that time, the clerk on application of such agent shall issue a warrant for its collection, as the Treasurer of State may do for the collection of a state tax.



23 §3707. Failure to repair in 4 months; collection

If the assessors neglect to make such assessment provided for in section 3706 and to certify it to the clerk and the defective way is not repaired to the acceptance of such agent within 4 months after notice of the fine, the court may issue a warrant to collect of the town the fine and costs or the unpaid part thereof.









Part 4: UNINCORPORATED, UNORGANIZED PLACES AND PLANTATIONS

Chapter 401: LAYING OUT, ALTERING OR DISCONTINUING HIGHWAYS

23 §4001. Hearing

The county commissioners, on petition as provided in section 2051, may lay out, alter or discontinue a highway on any tract of land in their county not within any town or plantation required to raise money to make and repair highways. [1983, c. 471, §2 (AMD).]

If the county commissioners think that there ought to be a hearing, they shall cause notice to be given of the time and place appointed therefor, by service of an attested copy of the petition with their order thereon, upon the Department of Transportation and upon the owners of such lands, if known, 14 days before that time, and if unknown, by a publication thereof in any paper published in the county, or in the state paper if no paper is published in the county, for 6 successive weeks, the last, 30 days before that time. The names of the petitioners shall be printed by giving the name of the first signer and signifying how many others signed, as "John Doe and 20 others." No proceedings shall take place until it is proved that such notice has been given. [1971, c. 593, §22 (AMD).]

After hearing the parties at the time and place appointed, they may proceed as provided in section 2054.

SECTION HISTORY

1971, c. 593, §22 (AMD). 1983, c. 471, §2 (AMD).



23 §4002. Appeals; committee; duties; report

Any party interested in such decision under section 4001 may appeal therefrom to the Superior Court in said county within 30 days. All further proceedings before the commissioners shall be stayed until a decision is made in the appellate court. If no person appears to prosecute the appeal, the judgment of the commissioners shall be affirmed. If the appellant appears, the court may appoint a committee of 3 disinterested persons, who shall be sworn, and if one of them dies, declines or becomes interested, the court shall appoint another in his place and they shall cause notice to be given of the time and place of hearing before them by publication thereof in the state paper for 6 successive weeks, the last publication to be 14 days at least before the day of hearing, and personal notice to the appellant and to the chairman of the county commissioners, 30 days at least before the time set for hearing. They shall view the route, hear the parties and make their report to the court within 60 days or such further time as the court allows after their appointment, whether the judgment of the commissioners should be in whole or in part affirmed or reversed, which, being accepted and judgment thereon entered, shall forthwith be certified to the clerk of the commissioners. If the judgment of the commissioners in favor of laying out, grading or altering a way as prayed for is wholly reversed on appeal, the commissioners shall proceed no further. If their judgment is affirmed in whole or in part, they shall carry into effect the judgment of the appellate court. In all cases, they shall carry into full effect the judgment of the appellate court in the same manner as if made by themselves. The party appealing or prosecuting shall pay the costs incurred since the appeal, if so adjudged by the appellate court, which may allow costs in such cases to the prevailing party to be paid out of the county treasury. The committee shall be allowed a reasonable compensation for their services, to be fixed by the court upon the presentation of their report and paid from the county treasury upon the certificate of the clerk of courts. The costs allowed to the prevailing party and the fees of the committee shall be collected as provided in section 2053.



23 §4003. No new petition for one year

If the final decision of the commissioners or of the committee is against the prayer of the petition provided for in section 4001, no new petition for the same road shall be entertained by the commissioners for one year thereafter.






Chapter 403: MAINTENANCE AND REPAIRS

23 §4051. Inspection of roads; assessments for repairs; agent to superintend repairs (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 471, §3 (RP).



23 §4052. Repair of roads and bridges; assessment; agents (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 471, §3 (RP).






Chapter 405: FISCAL MATTERS

23 §4101. Raising of money (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 471, §4 (RP).



23 §4102. Assessment for opening roads; part county expense; appeal; agent to supervise (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 471, §4 (RP).



23 §4103. Owners may discharge assessments by building roads (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 471, §4 (RP).



23 §4104. Owner's failure to pay assessments; remedy (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 471, §4 (RP).



23 §4105. Prima facie proof of title by purchase at assessment sale (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 471, §4 (RP).



23 §4106. Assessments repealed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §4 (NEW). 1983, c. 471, §4 (RP).









Part 5: DEPARTMENT OF TRANSPORTATION

Chapter 410: DEPARTMENT OF TRANSPORTATION

Subchapter 1: GENERAL PROVISIONS

23 §4201. Department; commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 498, §1 (NEW). 1971, c. 593, §15 (RP).



23 §4202. Short title

This chapter may be known and cited as the Maine Transportation Act. [2011, c. 420, Pt. A, §16 (AMD).]

SECTION HISTORY

1971, c. 593, §16 (NEW). 1971, c. 622, §§77-C, 77-E (AMD). 2011, c. 420, Pt. A, §16 (AMD).



23 §4203. Definitions

The following terms, when used in this chapter, have the following meanings, unless the context otherwise requires. [2011, c. 420, Pt. A, §17 (AMD).]

1. Commissioner. "Commissioner" means the Commissioner of Transportation.

[ 1971, c. 593, §16 (NEW) .]

2. Department. "Department" means the Department of Transportation.

[ 1971, c. 593, §16 (NEW) .]

3. Transportation. "Transportation" means any form of transportation for people or goods within, to or from the State, whether by highway, air, water or rail.

[ 1971, c. 593, §16 (NEW) .]

SECTION HISTORY

1971, c. 593, §16 (NEW). 1971, c. 622, §§77-D, 77-E (AMD). 2011, c. 420, Pt. A, §17 (AMD).



23 §4204. Declaration of policy

It is declared to be the policy of the State of Maine that adequate, safe and efficient transportation facilities and services are essential to the economic growth of the State and the well-being of its people and that the planning and development of such facilities and services shall be coordinated by a state department of transportation with overall responsibility for balanced transportation policy and planning. [1971, c. 593, §16 (NEW).]

SECTION HISTORY

1971, c. 593, §16 (NEW).



23 §4205. Department; commissioner

There is created and established the Department of Transportation to consist of a Commissioner of Transportation appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over transportation and to confirmation by the Legislature, who shall serve at the pleasure of the Governor. [1981, c. 698, §106 (RPR).]

1.

[ 1981, c. 456, Pt. A, §87 (RP) .]

2.

[ 1981, c. 456, Pt. A, §87 (RP) .]

3.

[ 1981, c. 456, Pt. A, §87 (RP) .]

4.

[ 1981, c. 698, §106 (RP) .]

5.

[ 1981, c. 698, §106 (RP) .]

6.

[ 1981, c. 98, §2 (RP) .]

7.

[ 1981, c. 98, §2 (RP) .]

SECTION HISTORY

1971, c. 593, §16 (NEW). P&SL 1973, c. 214, §1 (AMD). 1973, c. 788, §105 (AMD). 1975, c. 580, §3 (AMD). 1975, c. 771, §257 (RPR). 1981, c. 98, §§1,2 (AMD). 1981, c. 456, §A87 (AMD). 1981, c. 698, §106 (RPR).



23 §4206. Duties of commissioner

1. Duties. The commissioner shall have the following general powers, duties and responsibilities:

A. To develop for the State, comprehensive, balanced transportation policy and planning as will meet the present and future needs for adequate, safe and efficient transportation facilities and services; [1971, c. 593, §16 (NEW).]

B. To assist in the development and operation of transportation facilities and services in the State; [1971, c. 593, §16 (NEW).]

C. To promote the coordinated and efficient use of all available and future modes of transportation; [1971, c. 593, §16 (NEW).]

D. To exercise and perform such other functions, powers and duties as shall have been or may be from time to time conferred or imposed by law, including all the functions, powers and duties assigned and transferred to the Department of Transportation from and as now imposed by law or otherwise conferred on these units designated in section 4205; [1971, c. 593, §16 (NEW).]

E. To appear as chief spokesman for the State before such national, regional, state and local agencies, groups or organizations including regulatory agencies as he deems necessary to enhance and promote the transportation interest of Maine, to counsel, advise and participate for the furtherance of the intent and purpose of this chapter; [1971, c. 593, §16 (NEW).]

F. To stimulate active support for and to develop, administer and promote transportation safety action programs throughout the State of Maine and to formulate and recommend to the Legislature specific measures for these purposes; [1971, c. 593, §16 (NEW).]

G. To establish a system of scenic highways in the State of Maine and preserve the scenic values along the system of highways; to develop and adopt procedures for the designation and development of that system of scenic highways and the preservation of the scenic value in the highway corridor and in the implementation of this intent and purpose consider the scenic value, safety aspects, economic implications, preservation of scenic value and compatability with other national, regional and local conservation plans; [1971, c. 593, §16 (NEW).]

H. To acquire, construct, operate and maintain such harbor facilities as may be necessary to implement the planned development of coastal resources, ports and harbors; to operate and maintain the port facilities as now within or as may hereafter come within the jurisdiction of the Department of Transportation; and to oversee the administration of the Maine State Pilotage Commission; [1997, c. 727, Pt. C, §5 (AMD).]

I. To accept and receive and be the sole administrator of all federal or other moneys for and in behalf of this State or any political subdivision thereof now or hereafter available for purposes of transportation or which would further the intent and specific purposes of this chapter; [1983, c. 310, §1 (AMD).]

J. To oversee matters relating to railroad safety, provided that jurisdiction of the commissioner shall in no way diminish, infringe upon or replace the jurisdiction of the United States Department of Transportation, Federal Railroad Administration with regard to employee safety; [1983, c. 310, §2 (AMD).]

K. [1981, c. 492, Pt. D, §5 (RP).]

L. [1985, c. 506, Pt. A, §48 (RP).]

M. Acting upon the advice of the State Tax Assessor, to negotiate a compact with other states, the District of Columbia and Canadian provinces for the administration of user license fees on condition that the compact provides for:

(1) The collection of the annual user license fee for any other state or province by the state or province in which the motor truck is registered;

(2) The disbursement of revenues due to other states or provinces subject to the compact;

(3) The free exchange of information between and among the states or provinces subject to the compact; and

(4) The establishment of identification tags or decals.

The compact must provide for reciprocal enforcement of the laws establishing the annual user license fees and for the auditing of all books, records and logs of the operator of a motor truck by the state or province in which the motor truck is registered, which pertains to travel in it and any other state or province subject to the compact; [2005, c. 277, §1 (AMD).]

N. To make contracts and enter into agreements with and make assurances and certifications to the Maine Turnpike Authority, and other 3rd parties, necessary in connection with determination of department projects and the issuance of bonds or obligations pursuant to section 1968, subsection 2-A; and [2011, c. 302, §20 (AMD).]

O. To bring before the joint standing committee of the Legislature having jurisdiction over transportation matters for review and approval any proposal that would alter the current land use, ownership or jurisdiction of lands owned by the State within the Port of Searsport presently under the jurisdiction of the department. [2005, c. 277, §3 (NEW).]

[ 2011, c. 302, §20 (AMD) .]

2. Organization. The commissioner shall organize the department into such bureaus, divisions and other units as he deems necessary to fulfill the duties of the department, provided at all times there shall be the following bureaus:

A. Bureau of Finance and Administration; [1981, c. 45, §2 (RPR).]

C. Bureau of Planning; [1981, c. 45, §2 (RPR).]

D. Bureau of Project Development; and [1981, c. 45, §2 (RPR).]

E. Bureau of Maintenance and Operations. [1981, c. 45, §2 (RPR).]

[ 1995, c. 504, Pt. B, §7 (AMD) .]

3. Advisory boards. The commissioner, subject to approval by the Governor, shall organize and create such advisory committees and boards to serve at the pleasure of the commissioner for such terms and purposes as are deemed to be in the best interest of furthering the intent and purposes of this chapter. Such committees and boards shall be made up of persons especially skilled, knowledgeable or experienced in some phase of transportation. The commissioner shall fix the compensation for those who serve on such boards and committees with the consent and approval of the Governor.

[ 1975, c. 771, §258 (AMD) .]

4. Personnel. The commissioner may appoint such deputies, directors, assistants, general counsel and other officers and employees as may be needed for the performance of his duties. These appointments shall be subject to the Civil Service Law, except for the following who shall serve at the pleasure of the commissioner: Deputy Commissioners of Transportation; Chief Counsel, Bureau of Legal Services; Assistant to the Commissioner; and Assistant to the Commissioner for Public Information.

[ 1985, c. 785, Pt. B, §105 (AMD) .]

5. Rules and regulations. The commissioner may prescribe and promulgate all necessary rules and regulations in order to fulfill the purposes of this Title.

[ 1971, c. 593, §16 (NEW) .]

6. Hearings. The commissioner may conduct investigations, inquiries and hearings concerning all matters within the jurisdiction of the department. The commissioner may administer oaths and affirmations, certify to all official acts, issue subpoenas and compel the attendance and testimony of witnesses and the production of papers, records, books and documents and if any person refuses to attend, testify or produce papers, records, books and documents as ordered, a Justice of the Superior Court, upon application of the commissioner, may make such order as is appropriate to aid in enforcement of the order.

[ 1971, c. 593, §16 (NEW) .]

7. Delegation. The commissioner may delegate to deputies, directors, assistants and other officers and employees of the department such of his duties as he deems appropriate.

[ 1971, c. 593, §16 (NEW) .]

8. Experimental projects. The commissioner may engage in such experimental projects as he deems will contribute to furthering the purposes of this chapter.

[ 1971, c. 593, §16 (NEW) .]

9. Experimental vehicle permits. The Commissioner of Transportation, with the advice of the Commissioner of Public Safety and the Director of Motor Vehicles, may establish a program providing for the issuance of temporary experimental vehicle permits on a discretionary basis, each for a period not exceeding 2 years, upon proper application in writing from a trucker representing a significant sector of the trucking industry. The permits are to provide for the operation and the evaluation of the operation of experimental vehicles that have a length, width, height, weight and other conditions beyond that specified in Title 29-A, over any nonlimited way or bridge. These permits carry no fee. Registration must be assessed for the applicable road limit exclusive of general or special commodity permits, despite expected operation beyond these limits, in an experimental mode. Multistate experiments are to be encouraged. Registration in another state in the context of a regional multistate experiment will be honored without the necessity of acquiring a Maine registration. These permits may be granted only within the context of a structured joint industry-government evaluation program, including preparatory off-road performance tests, strictly controlled operational testing on the highway system and both in-process and final evaluation reports covering productivity, operating characteristics and safety. Additional reports may be required by the commissioner if considered necessary during the experimental phase. The Commissioner of Transportation shall issue these permits on a limited basis and only if the commissioner judges that a significant potential exists for increased productivity without undue compromise in safety by the eventual legal general operation of the experimental vehicle, without permit, on the highway system. No commitment to that eventual operation is implied by the issuance of the temporary experimental vehicle permit. The Commissioner of Transportation shall ratify, at the commissioner's discretion, all conditions of the experimental programs proposed, including, but not limited to, preparatory off-road vehicle tests, time limits, vehicle dimensions, axle and gross weight limits, routing, insurance and reporting provisions. The commissioner may terminate any evaluation at any time if in the commissioner's judgment the operation of the vehicle poses an undue threat to public safety or the integrity of the highway system or if the conditions of the permit are violated.

The commissioner shall submit a report biennially to the joint standing committee of the Legislature having jurisdiction over transportation before the first regular session of each Legislature. This report must discuss the progress of any experimental vehicle evaluations and contain recommendations, if any, for legislation leading to their eventual general use on the highway system. If during the previous biennium there has been no activity relating to the evaluation and permitting of experimental vehicles, the reporting requirement is waived.

[ 1999, c. 152, Pt. H, §1 (AMD) .]

SECTION HISTORY

1971, c. 593, §16 (NEW). 1973, c. 186, §2 (AMD). 1973, c. 685, (AMD). 1975, c. 771, §258 (AMD). 1977, c. 341, §1 (AMD). 1977, c. 658, §§3-5 (AMD). 1977, c. 674, §22 (AMD). 1979, c. 127, §155 (AMD). 1979, c. 505, §§1-3 (AMD). 1981, c. 45, §2 (AMD). 1981, c. 492, §§D3-D5,9 (AMD). 1981, c. 505, §5 (AMD). 1981, c. 591, (AMD). 1981, c. 595, §4 (AMD). 1983, c. 310, §§1-4 (AMD). 1983, c. 477, Pt. E,Subpt.26, §§8 (AMD). 1983, c. 489, §11 (AMD). 1985, c. 506, §A48 (AMD). 1985, c. 741, (AMD). 1985, c. 785, §B105 (AMD). 1987, c. 109, (AMD). 1995, c. 65, §A66 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 504, §§B7,C8,9 (AMD). 1997, c. 727, §C5 (AMD). 1999, c. 152, §H1 (AMD). 2005, c. 277, §§1-3 (AMD). 2011, c. 302, §20 (AMD).



23 §4207. Railroads; lease or purchase of certain railroad lines by the Department of Transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 221, (NEW). 1975, c. 629, (AMD). 1979, c. 374, (AMD). 1983, c. 392, (AMD). 1985, c. 398, (AMD). 1987, c. 534, §§B13,B23 (AMD). 1989, c. 398, §4 (RP). 1989, c. 501, §P28 (AMD). 1989, c. 600, §§9, 10 (AMD).



23 §4207-A. Railroads; acquisition of railroad operating equipment by the Department of Transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 650, (NEW). 1989, c. 398, §5 (RP).



23 §4208. Defensive driving courses; fees

The Department of Public Safety is authorized to conduct defensive driving courses for the purpose of promoting highway safety and to charge a registration fee of $35 to participants in the defensive driving courses conducted under the auspices of the department. The fee must be used to cover the cost of conducting the courses. Any balances remaining at the end of the fiscal year may not lapse but must be carried forward to be used for the purposes stated in this section. [2007, c. 295, §1 (AMD).]

The course must include instruction in the existence and the practical purpose of parking laws and ordinances for persons with disabilities. [1995, c. 505, §10 (AMD); 1995, c. 505, §22 (AFF).]

SECTION HISTORY

1977, c. 423, §B1 (NEW). 1981, c. 292, (AMD). 1989, c. 616, §1 (AMD). 1989, c. 721, §2 (AMD). 1995, c. 505, §10 (AMD). 1995, c. 505, §22 (AFF). 2007, c. 295, §1 (AMD).



23 §4209. Public transportation administration

1. Geographic regions. The department shall divide the State into a number of geographic regions for regional distribution of state-administered transportation funds. Upon designation of the geographic regions, a regional public transportation agency must be selected from each region to formulate a quinquennial locally coordinated plan for regional transit in accordance with federal requirements. The department shall select regional public transportation agencies in collaboration with transit stakeholders, including transportation providers, social service organizations, the United States Department of Transportation, Federal Transit Administration and the Public Transit Advisory Council under section 4209-A. The department shall establish a schedule for submittal of the quinquennial locally coordinated plans for regional transit to the department for review and approval in accordance with subsection 2.

[ 2015, c. 182, §2 (AMD) .]

1-A. Interagency Transportation Coordinating Committee.

[ 2015, c. 182, §3 (RP) .]

2. Quinquennial locally coordinated plan for regional transit. The quinquennial locally coordinated plan for regional transit submitted by each regional public transportation agency must provide for the following:

A. Maximum feasible coordination of funds among all state agencies that sponsor transportation in the region; [1987, c. 428, §1 (AMD).]

B. Development and maintenance of a permanent and effective public transportation system, with particular regard to riders who are low-income or elderly or who have disabilities; [2009, c. 130, §3 (AMD).]

C. Participation of private transit operators in the service, to the greatest extent possible; [2009, c. 130, §3 (AMD).]

D. Conformity with general operations requirements as may be prescribed by the commissioner; and [2009, c. 130, §3 (AMD).]

E. Compliance with any appropriate federal regulations, including but not limited to the federally required locally coordinated plan. [2009, c. 130, §3 (NEW).]

In years in which no quinquennial plan is required, amendments to the effective operations may be submitted. Approval of each locally coordinated plan for regional transit must be by the department in collaboration with transit stakeholders, including transportation providers, social service organizations, the United States Department of Transportation, Federal Transit Administration and the Public Transit Advisory Council under section 4209-A. Upon approval, all agencies, groups or organizations named to participate in the provision of service in accordance with a locally coordinated plan for regional transit are eligible to receive funds administered by the department and the Department of Health and Human Services.

[ 2015, c. 182, §4 (AMD) .]

3. State assistance. Within the limits of available funding, the department shall provide assistance as follows:

A. Planning and technical assistance, information transfer, capital and operations planning, performance monitoring and evaluation, quality assurance, accounting, assistance with management information systems and service reporting to a locally coordinated plan for regional transit drafter or transportation provider and securing of provider compliance with the requirements of other state agencies in these areas; [2015, c. 182, §5 (AMD).]

A-1. Act as mediator and, if necessary, final arbiter of disputes between state agencies and transportation providers regarding service; [1987, c. 428, §2 (NEW).]

A-2. In consultation with the Bureau of Insurance, advise transportation providers regarding the liability of volunteer drivers; [1991, c. 859, §1 (NEW).]

B. Capital assistance to transportation providers for up to 100% of the nonfederal share required by federal assistance programs; [1991, c. 103, (AMD).]

C. Operating assistance to transportation providers in an amount up to 1/2 of the operating deficit incurred in fulfillment of the quinquennial locally coordinated plan for regional transit; and [2015, c. 182, §5 (AMD).]

D. Notwithstanding any other provision of law and except as funds are necessary to carry out the object of this section, funds appropriated for public transportation shall not lapse at the end of a fiscal year, but shall be carried forward from year to year to be expended for the same purpose. [1985, c. 174, Pt. E, (NEW).]

The department may enter into a request for proposals process for grants to nonprofit organizations for innovative regional projects that reflect the priorities in subsection 2, paragraph B, involve and integrate multiple service providers and modes of transportation and address service gaps identified as priorities in regional or state planning.

[ 2015, c. 182, §5 (AMD) .]

4. Human services assistance; priorities. The Public Transit Advisory Council under section 4209-A shall serve in an advisory capacity to the department, the Department of Health and Human Services and the Department of Labor in matters concerning public transportation. In the event that transportation funds for human services programs are insufficient for full implementation of the human services portion of an approved quinquennial locally coordinated plan for regional transit, priorities established by the Department of Health and Human Services determine the priority clients that must be initially served by human services funds. The department, the Department of Health and Human Services and the Department of Labor and their contractors shall actively engage local transportation providers in the planning of new services that are expected to have a transportation component.

The Department of Health and Human Services and the Department of Labor shall ensure that any new service to be provided is adequately funded to cover the costs of the transportation component of the program.

[ 2015, c. 182, §6 (AMD) .]

5. Intercity service. Intercity service is service designated as such in a public transportation plan developed by the department. Intercity service planning must fulfill the requirements set forth in subsection 2 and must address public transportation needs that cannot be met by locally coordinated regional transit planning. The State may contribute to the nonfederal costs of intercity service.

[ 2015, c. 182, §7 (AMD) .]

6. Letters of credit; reporting requirements; general powers. To further the purposes of this section, the Department of Transportation may do the following:

A. Make available letters of credit or other appropriate assistance to transportation providers faced with unavoidable difficulties in securing day-to-day operating expenses; [1979, c. 505, §4 (NEW).]

B. Investigate all practicable ways that reporting requirements might be unified to reduce the paper workload for state and regional public transportation administration; and [1979, c. 505, §4 (NEW).]

C. Exercise all powers necessary, convenient or incidental to assuring the development and maintenance of effective public transportation service throughout the State. [1979, c. 505, §4 (NEW).]

[ 1979, c. 505, §4 (NEW) .]

7. Review.

[ 1987, c. 428, §4 (RP) .]

SECTION HISTORY

1979, c. 505, §4 (NEW). 1981, c. 493, §2 (AMD). 1981, c. 559, (AMD). 1983, c. 812, §144 (AMD). 1985, c. 174, §E (AMD). 1987, c. 428, §§1-4 (AMD). 1991, c. 103, (AMD). 1991, c. 859, §1 (AMD). RR 1995, c. 2, §§47,48 (COR). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §§83,84 (COR). 2009, c. 130, §§1-4 (AMD). 2015, c. 182, §§2-7 (AMD).



23 §4209-A. Public Transit Advisory Council

1. Council established. The Public Transit Advisory Council, referred to in this section as "the council," is established in accordance with Title 5, section 12004-I, subsection 82-A to advise the Legislature and the department regarding public transit services in the State. The council shall advise the department on the review and approval of locally coordinated plans for regional transit under section 4209 and shall advise on any statewide strategic transit planning undertaken by the department, including short-term and long-term fiscal, operating and capital investments, and the integration of transit planning with the Sensible Transportation Policy Act.

[ 2015, c. 182, §8 (NEW) .]

2. Membership. The council must include, but is not limited to, the following:

A. The commissioner or the commissioner's designee; and [2015, c. 182, §8 (NEW).]

B. The following individuals appointed by the commissioner:

(1) One representative each from the federally designated planning organizations for the Bangor, Kittery, Lewiston and Auburn and Portland regions;

(2) One representative of private bus operators;

(3) One representative of a statewide nonprofit organization advocating on behalf of the elderly;

(4) One representative of a medical provider;

(5) One representative of a business that relies on public transportation;

(6) One representative of a statewide association of planning and development agencies;

(7) One representative of an organization representing persons with disabilities;

(8) One representative of a nonprofit transit provider;

(9) One representative of an economic development organization; and

(10) One representative of an organization representing low-income persons.

In making appointments, the commissioner shall ensure that rural and urban areas are represented. [2015, c. 182, §8 (NEW).]

[ 2015, c. 182, §8 (NEW) .]

3. Council invitees. In addition to the requirements in subsection 2, the commissioner shall invite at least 2 members of the joint standing committee of the Legislature having jurisdiction over transportation matters representing different political parties and at least one representative of the Northern New England Passenger Rail Authority, established in Title 5, section 12004-F, subsection 16, to participate in council meetings.

[ 2015, c. 182, §8 (NEW) .]

4. Terms, vacancies and council chair. A member of the council appointed pursuant to subsection 2, paragraph E serves for a term of 3 years. If a member is unable to complete the term, the commissioner shall appoint a member from the same category of members listed in subsection 2, paragraph E as the member who vacated the council to serve out the unexpired portion of the term. The commissioner shall determine how the council is to choose a chair and for how long the chair is to serve.

[ 2015, c. 182, §8 (NEW) .]

5. Report. The council shall report on its deliberations and any recommendations by March 1st of each odd-numbered year to the Governor and the joint standing committees of the Legislature having jurisdiction over transportation matters and health and human services matters. The report must include the following:

A. An assessment of the level of public transportation services provided to the public; [2015, c. 182, §8 (NEW).]

B. Recommendations for the level of service that should be provided and an estimate of the cost of providing those services; and [2015, c. 182, §8 (NEW).]

C. Recommendations for the optimal coordination of transit services with other senior and veteran services. [2015, c. 182, §8 (NEW).]

[ 2015, c. 182, §8 (NEW) .]

SECTION HISTORY

2015, c. 182, §8 (NEW).



23 §4210. Transportation Facilities Fund

1. Fund established. The Transportation Facilities Fund, referred to in this section as the "fund," is established as a nonlapsing fund through the Department of Administrative and Financial Services, Office of the State Controller as an internal service fund administered by the Department of Transportation.

[ 2001, c. 83, Pt. C, §1 (NEW); 2003, c. 600, §4 (REV) .]

2. Fund services. Money deposited in the fund may include, but is not limited to, money transferred to the account from within the department, money received from the units within the department using the rental spaces provided by the fund and earnings by the fund from the Treasurer of State's cash pool.

[ 2001, c. 83, Pt. C, §1 (NEW) .]

3. Distribution from fund. Money distributed from the fund may be used for the purpose of purchasing, operating, maintaining, improving, repairing, constructing and managing buildings, including permanent storage facilities, garages and field office buildings, except for buildings and facilities under the supervision of the Department of Administrative and Financial Services, Bureau of General Services.

[ 2001, c. 83, Pt. C, §1 (NEW) .]

4. Leased space. Use of the fund in order to lease space to the operating units of the department must comply with the rate schedule approved by the commissioner. Lease payments must provide for repair costs, operating costs, necessary capital investment, working capital for the fund and must be developed and levied in accordance with the provisions of Federal Office of Management and Budget Circular A-87 or its successor document.

[ 2001, c. 83, Pt. C, §1 (NEW) .]

5. Budget. Upon recommendation of the State Budget Officer and approval by the Governor, prior legislatively authorized budgets within the department may be realigned to ensure adequate funding for projected lease payments. Within 10 days of any realignment of a prior legislatively authorized budget, the commissioner shall submit a written report that details the realignments to the joint standing committee of the Legislature having jurisdiction over transportation matters. After realignment of the budgets, full and normal budgeting will occur for the fund in future years. Expenditures from the fund are subject to allocations that must be approved by the Legislature.

[ 2001, c. 83, Pt. C, §1 (NEW) .]

SECTION HISTORY

2001, c. 83, §C1 (NEW). 2003, c. 600, §4 (REV).



23 §4210-A. Payment for cost of relocating utility facilities underground in federally designated historic districts on federal aid highways

1. Reimbursement. The department, in the course of delivering the federal surface transportation program, 23 United States Code, Section 133 (2005) may reimburse a National Register Historic District or the community in which the National Register Historic District is located for the portion of the cost to move or relocate overhead utilities underground to the extent that such payments by the department are eligible for reimbursement under the federal surface transportation program pursuant to 23 United States Code, Section 133(b)(8) (2005). To be eligible for this reimbursement, the project must be located in a National Register Historic District and on the National Highway System and may not increase the department's cost or liability in complying with the National Historic Preservation Act, 16 United States Code, Sections 470 to 470x-6 (2005) or with 49 United States Code, Section 303 (2005). For the purposes of this section, "National Register Historic District" means a district that is individually listed in the National Register of Historic Places pursuant to the National Historic Preservation Act, 16 United States Code, Sections 470 to 470x-6 (2005).

The amount paid in any biennium under this section may not exceed federal surface transportation program funds available under 23 United States Code, Section 133(b)(8) (2005) to reimburse the State in that biennium.

[ 2007, c. 306, §4 (AMD) .]

2. Rules. The department may adopt rules necessary to implement this section. The rules must be consistent with any applicable federal regulations relating to the cost of relocation and with rules adopted pursuant to section 255. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 282, §1 (NEW) .]

SECTION HISTORY

2005, c. 282, §1 (NEW). 2007, c. 306, §4 (AMD).



23 §4210-B. Multimodal Transportation Fund

1. Establishment of fund. The Multimodal Transportation Fund, referred to in this section as "the Multimodal Transportation Fund" is established as an Other Special Revenue Funds program through the Department of Administrative and Financial Services. Funds appropriated, allocated, transferred or deposited in the account accrue interest earnings that must be used within the Multimodal Transportation Fund.

[ 2011, c. 649, Pt. E, §2 (AMD) .]

2. Establishment of program. The department shall establish the Multimodal Transportation Fund program through the Department of Administrative and Financial Services, Office of the State Controller.

[ 2011, c. 649, Pt. E, §2 (AMD) .]

3. Use of funds. The money deposited into and disbursed from the Multimodal Transportation Fund must be used for the purposes of purchasing, operating, maintaining, improving, repairing, constructing and managing the assets of multimodal forms of transportation, including, but not limited to, transit, aeronautics, marine and rail, of the State, municipalities and multimodal providers.

[ 2011, c. 649, Pt. E, §2 (AMD) .]

4. Disbursements from fund.

[ 2011, c. 649, Pt. E, §2 (RP) .]

5. Other fund sources. The Multimodal Transportation Fund may accept funds from other sources, including, but not limited to, the Federal Rail Administration, to carry out the provisions of this section.

[ 2011, c. 649, Pt. E, §2 (AMD) .]

6. Financial management. All assets including the cash balance, liabilities and equity in the Augusta State Airport Fund must be transferred to the Multimodal Transportation Fund and accounted for in a manner prescribed by the Department of Administrative and Financial Services, Office of the State Controller.

[ 2011, c. 649, Pt. E, §2 (AMD) .]

7. Sales tax revenue.

[ 2011, c. 649, Pt. E, §2 (AMD); MRSA T. 23, §4210-B, sub-§7 (RP) .]

7-A. Sales tax revenue. Beginning July 1, 2012 and every July 1st thereafter, the State Controller shall transfer to the Multimodal Transportation Fund an amount, as certified by the State Tax Assessor, that is equivalent to 100% of the revenue from the tax imposed on the value of rental of a pickup truck or van with a gross weight of less than 26,000 pounds rented from a person primarily engaged in the business of renting automobiles and the value of rental for a period of less than one year of an automobile pursuant to Title 36, section 1811 for the first 6 months of the prior fiscal year. Beginning on October 1, 2012 and every October 1st thereafter, the State Controller shall transfer to the Multimodal Transportation Fund an amount, as certified by the State Tax Assessor, that is equivalent to 100% of the revenue from the tax imposed on the value of rental of a pickup truck or van with a gross weight of less than 26,000 pounds rented from a person primarily engaged in the business of renting automobiles and the value of rental for a period of less than one year of an automobile pursuant to Title 36, section 1811 for the last 6 months of the prior fiscal year. The tax amount must be based on actual sales for that fiscal year and may not consider any accruals that may be required by law.

[ 2011, c. 649, Pt. E, §2 (AMD) .]

SECTION HISTORY

2005, c. 457, §GGG3 (NEW). 2007, c. 677, §1 (AMD). 2011, c. 380, Pt. G, §§1, 2 (AMD). 2011, c. 380, Pt. G, §3 (AFF). 2011, c. 420, Pt. J, §§1, 2 (AMD). 2011, c. 420, Pt. J, §3 (AFF). 2011, c. 649, Pt. E, §2 (AMD). MRSA T. 23, §4210-B; §7 (AMD).



23 §4210-C. Marine Highway account

1. Establishment of account. The department shall establish, through the Department of Administrative and Financial Services, Office of the State Controller, the Marine Highway account, referred to in this section as "the account," in the Highway Fund.

[ 2005, c. 457, Pt. GGG, §3 (NEW) .]

2. Purpose of account. The purpose of the account is to allow the Highway Fund to provide support to the Maine State Ferry Service that was previously provided by the General Fund because ferries are an integral part of the highway system and carry motor vehicles and are the only method of vehicular transportation available to and from the islands. The state support to the Marine Highway account may not exceed 50% of the budgeted revenues that support the operating cost of the Maine State Ferry Service.

[ 2005, c. 664, Pt. C, §1 (AMD) .]

3. Calculation. The account is not considered a General Fund appropriation or Highway Fund allocation for highway purposes in order to calculate the annual funding for the Local Road Assistance Program pursuant to section 1803-B.

[ 2011, c. 652, §10 (AMD); 2011, c. 652, §14 (AFF) .]

SECTION HISTORY

2005, c. 457, §GGG3 (NEW). 2005, c. 664, §C1 (AMD). 2011, c. 652, §10 (AMD). 2011, c. 652, §14 (AFF).



23 §4210-D. Accounting

The department shall comply with accounting policies and procedures promulgated by the Department of Administrative and Financial Services, Office of the State Controller. Any changes in accounting methodology proposed by the department must be approved by the Office of the State Controller. [2005, c. 457, Pt. GGG, §3 (NEW).]

SECTION HISTORY

2005, c. 457, §GGG3 (NEW).



23 §4210-E. Transportation Efficiency Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 655, Pt. B, §2 (NEW). 2011, c. 652, §14 (AFF). 2011, c. 652, §11 (RP).



23 §4210-F. Industrial Drive Facility Fund account

1. Industrial Drive Facility Fund account established. There is established in the department, through the Office of the State Controller, the Industrial Drive Facility Fund account, referred to in this section as "the account." The account is an internal service fund and is under the control of the commissioner. The account is a continuing fund, and funds in the account do not lapse but must be carried forward from year to year. The Treasurer of State shall credit interest earned to the fund. The funds deposited in the account include, but are not limited to, appropriations and allocations made to the account, funds transferred to the account from within the department, funds received from fees charged to state departments and agencies for the use of the department's facility located on Industrial Drive in the City of Augusta or for the services of that facility and earnings by the account from the Treasurer of State's pool.

[ 2015, c. 268, Pt. I, §1 (NEW) .]

2. Use of funds. The funds deposited into and disbursed from the account must be used for the purposes of purchasing, operating, maintaining, improving and repairing the facility described in subsection 1.

[ 2015, c. 268, Pt. I, §1 (NEW) .]

SECTION HISTORY

2015, c. 268, Pt. I, §1 (NEW).






Subchapter 2: INSPECTION AND INVESTIGATION OF RAILROADS

23 §4211. Railroads examined; annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §2 (NEW). 1989, c. 398, §6 (RP).



23 §4211-A. Application for financial assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 792, §1 (NEW). 1989, c. 398, §6 (RP). 1989, c. 502, §A91 (AMD).



23 §4212. Certificate of safety for passenger trains (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §2 (NEW). 1989, c. 398, §6 (RP).



23 §4213. Experienced engineer to examine bridges (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §2 (NEW). 1989, c. 398, §6 (RP).



23 §4214. Managers notified when road unsafe (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §2 (NEW). 1989, c. 398, §6 (RP).



23 §4215. Court proceedings for noncompliance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §2 (NEW). 1989, c. 398, §6 (RP).



23 §4216. Passenger trains prohibited from running over unsafe roads (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §2 (NEW). 1989, c. 398, §6 (RP).



23 §4217. Crossings and bridges (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §2 (NEW). 1989, c. 398, §6 (RP).



23 §4218. Safety provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §2 (NEW). 1989, c. 398, §6 (RP).



23 §4219. Orders of the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §2 (NEW). 1989, c. 398, §6 (RP).



23 §4220. Prior orders and rules effective (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §2 (NEW). 1987, c. 141, §B22 (AMD). 1989, c. 398, §6 (RP).



23 §4221. Investigation and reports of accidents (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §2 (NEW). 1989, c. 398, §6 (RP).






Subchapter 3: TRACK AND EQUIPMENT INSPECTION PROGRAM

23 §4231. Participation in the Federal Railroad Administration Track and Equipment Safety and Inspection Program (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §2 (NEW). 1989, c. 398, §6 (RP).






Subchapter 4: CONTRACTS

23 §4241. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 313, §6 (NEW).]

1. Transportation infrastructure. "Transportation infrastructure" means infrastructure related to all modes of transportation, including highways, bridges, railroads, ferries, mass transit, airports and bicycle and pedestrian facilities, as well as all buildings, utilities, facilities and other appurtenances related to those modes.

[ 2005, c. 313, §6 (NEW) .]

2. Transportation-related services. "Transportation-related services" means all services necessary or convenient to discharge the powers, duties and responsibilities of the department and the commissioner as provided by law including those provided in section 4206. These services include all services necessary or convenient to plan, design, engineer, construct, improve, demolish, maintain or use transportation infrastructure. These services may include, but are not limited to, planning and feasibility studies, engineering, surveying, mapping, environmental services, architectural-related services, appraisal, title services, right-of-way services, project and program management, construction support services and equal opportunity and civil rights services.

[ 2005, c. 313, §6 (NEW) .]

SECTION HISTORY

2005, c. 313, §6 (NEW).



23 §4242. Contracts for transportation-related services

The department has full power in the procurement and letting of all contracts for transportation-related services. The department may award contracts for these services pursuant to procedures permitted by federal law. The department may solicit statements of qualifications and proposals, and award contracts for services based upon the criteria contained in the solicitations, only if the solicitations are posted electronically on the department's publicly accessible site on the Internet for at least 2 weeks or advertised in newspapers. If advertisements are published in newspapers, they must appear in 2 or more public newspapers circulated wholly or in part in the State and in one public newspaper circulated wholly or in part in the county where the proposed work is to be done, if any such newspaper is circulated in that county. [2005, c. 313, §6 (NEW).]

The department has the full power to maintain qualifications and performance data on firms and individuals that seek to provide transportation-related services. The commissioner may designate projects requiring additional project-specific prequalification standards and procedures for interested firms and individuals. [2005, c. 313, §6 (NEW).]

SECTION HISTORY

2005, c. 313, §6 (NEW).



23 §4243. Contracts for construction and maintenance

The department has full power in the procurement and letting of all contracts to construct, demolish or maintain transportation infrastructure. The department shall make, or cause to be made, all surveys, plans, estimates, specifications and contracts for all proposed work. If the work is to be contracted, the department shall, except as otherwise provided in this Title, advertise for bids for the proposed work electronically through the department's publicly accessible site on the Internet or through advertisements in newspapers. If advertisements are published in newspapers, advertisements must appear in 2 or more public newspapers circulated wholly or in part in the State and in one public newspaper circulated wholly or in part in the county where the proposed work is to be done if any such newspaper is circulated in that county. The advertisement must state the place where the bidders may purchase or examine the plans and specifications and the time and place where the bids for the work will be received by the department. Each bidder must accompany its bid with a bid guaranty in accordance with the department's specifications. All bids submitted must be publicly opened and read at the time and place stated in the advertisement. The department has the right to reject any bids and to advertise for new bids if, in the department's opinion, doing so is in the best interest of the department; otherwise, the department shall award the contract to the responsible bidder submitting the lowest bid. A town may submit bids for construction, demolition or maintenance of transportation infrastructure within that town's limits and is subject to all requirements prescribed for other contractors, except that a bond is not required of the town. The department may construct, demolish or maintain transportation infrastructure by day labor without advertising for bids and may, with the approval of the Governor, award contracts for the construction, demolition or maintenance of transportation infrastructure without advertising for bids if doing so is in the best interest of the State. [2005, c. 313, §6 (NEW).]

The department has the full power to prequalify bidders for construction, demolition and maintenance projects based on factors contained in the department's written prequalification procedures. The commissioner may designate projects requiring project-specific prequalification standards and procedures for bidders. [2005, c. 313, §6 (NEW).]

The department may adopt its own standard contract specifications. The department's standard specifications must be used in lieu of federally mandated contract clauses. [2005, c. 313, §6 (NEW).]

SECTION HISTORY

2005, c. 313, §6 (NEW).



23 §4244. Design-build contracting

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Best value" means the highest overall value to the State, considering quality and cost. [2009, c. 648, Pt. B, §2 (NEW).]

B. "Design-build contracting" means a method of project delivery whereby a single firm is contractually responsible for performing design, construction and related services. [2009, c. 648, Pt. B, §2 (NEW).]

C. "Major participant" means a firm that would have a major role in the design or construction of a project as specified by the department in its procurement documents. [2009, c. 648, Pt. B, §2 (NEW).]

D. "Project" means the highway, bridge, railroad, pier, airport, trail, ferry vessel, building or other improvement being constructed or rehabilitated, including all professional services, labor, equipment, materials, tools, supplies, warranties and incidentals needed for a complete and functioning product. [2009, c. 648, Pt. B, §2 (NEW).]

E. "Proposal" means an offer by the proposer to design and construct the project in accordance with all request-for-proposals provisions. [2009, c. 648, Pt. B, §2 (NEW).]

F. "Proposer" means an individual, firm, corporation, limited liability company, partnership, joint venture, sole proprietorship or other entity that submits a proposal. [2009, c. 648, Pt. B, §2 (NEW).]

G. "Public notice" means notice given electronically through the department's publicly accessible website or through advertisements in newspapers. If notice is to be given exclusively in newspapers, the notice must appear in 2 or more public newspapers circulated wholly or in part in the State and in one public newspaper circulated wholly or in part in the county where the proposed project is located if any such newspaper is circulated in that county. [2009, c. 648, Pt. B, §2 (NEW).]

H. "Quality" means those features that the department determines are most important to the project. Quality criteria include design, constructability, long-term maintenance costs, aesthetics, local impacts, traveler and other user costs, service life, time to construct and other factors that the department considers to be in the best interest of the State. [2009, c. 648, Pt. B, §2 (NEW).]

[ 2009, c. 648, Pt. B, §2 (NEW) .]

2. Authorization. Notwithstanding section 4243 or any other provision of law, the department may use design-build contracting to deliver projects. The department may evaluate and select proposals on either a best-value or low-bid basis. If the scope of work requires substantial engineering judgment, the quality of which may vary significantly, as determined by the department, then the basis of award must be the best value.

The department retains the authority to terminate the contracting process at any time, to reject any proposal, to waive technicalities or to solicit new proposals if the department determines that doing so is in the best interest of the State.

[ 2009, c. 648, Pt. B, §2 (NEW) .]

3. Prequalification. A proposer must be prequalified to be eligible to submit a proposal. A proposer must be prequalified by a project-specific request-for-qualifications process described in this subsection, or a proposer may be a team formed of contractors and designers that are each prequalified separately for design-build contracting in accordance with ongoing prequalification procedures established by the department. The department shall specify the method of prequalification in its discretion, except that if the basis of award is the best value, then prequalification must be through a project-specific request-for-qualifications process.

The department shall give public notice of a project-specific request-for-qualifications process. The department shall issue a request-for-qualifications package to all firms requesting one in accordance with the notice. Interested firms shall supply, for themselves and all major participants, all information required by the department. The department may investigate and verify all information received. All financial information, trade secrets or other information customarily regarded as confidential business information submitted to the department is confidential. The department shall evaluate and rate all firms submitting a conforming statement of qualifications and select the most qualified firms to receive a request for proposals. The department may select any number of firms, except that, if the department fails to prequalify at least 2 firms, the department shall repeat the request-for-qualifications process or select a different project delivery method.

[ 2009, c. 648, Pt. B, §2 (NEW) .]

4. Request for proposals. If prequalification is through project-specific prequalification, the department shall issue a request for proposals to those firms prequalified. If prequalification is through ongoing prequalification procedures established by the department, the department shall give public notice of the request for proposals. The request for proposals must set forth the scope of work, design parameters, construction requirements, time constraints and all other requirements that have a substantial impact on the cost or quality of the project and the project development process, as determined by the department. The request for proposals must include the criteria for acceptable proposals and must include a request-for-information process that allows for clarification of such criteria. For projects to be awarded on a best-value basis, the scoring process and quality criteria must also be contained in the request for proposals. The request for proposals may also provide for a process for the department to meet with each proposer individually to review conceptual technical elements of each proposal before full proposal submittal for the purposes of identifying design or other technical elements that are unacceptable to the department or that obviously would cause rejection of the proposal as nonresponsive. All such conceptual technical meetings, including submittals and responses, are confidential until award of the contract, but the department may issue addenda to all proposers to clarify design or other technical elements that will or will not be allowed. Upon award of the contract and after resolution of any procurement disputes, the department shall return documents submitted by unsuccessful proposers upon request. The request for proposals may also provide for a stipend upon specified terms to unsuccessful proposers that submit proposals conforming to all material request-for-proposals requirements as determined by the department.

[ 2009, c. 648, Pt. B, §2 (NEW) .]

5. Low-bid award. If the basis of the award is lowest cost, then each proposal must be submitted by the proposer to the department in 2 separate components, a sealed technical proposal and a sealed price proposal. These 2 components must be submitted simultaneously. The department shall first review technical proposals for responsiveness. The department shall award the contract to the proposer that submits a responsive proposal with the lowest price, if the proposal meets all material request-for-proposals requirements as determined by the department.

[ 2009, c. 648, Pt. B, §2 (NEW) .]

6. Best-value award. If the basis of the award is best value, then each proposal must be submitted by the proposer to the department in 2 separate components, a sealed technical proposal and a sealed price proposal. These 2 components must be submitted simultaneously.

The department shall open first each technical proposal and evaluate and score it based on the quality criteria contained in the request for proposals. The request for proposals may provide that the range between the highest and lowest quality score of responsive technical proposals must be limited to an amount certain. During this evaluation process, the price proposals must remain sealed and all technical proposals are confidential.

After completion of the review for responsiveness, the department shall publicly open and read each price proposal associated with each responsive technical proposal. The department shall calculate the overall value rating for each proposal, which is the total price divided by the quality score. The department shall award the contract to the proposer with the lowest price per quality score point, if the proposal meets all material request-for-proposals requirements as determined by the department.

[ 2009, c. 648, Pt. B, §2 (NEW) .]

7. Procurement disputes. The request for proposals must provide for resolution of disputes that may arise before award of the contract by including a dispute review board procedure in accordance with the department's standard specifications. Except in extraordinary circumstances as determined by the department, including emergency work or situations in which delay could result in the loss of funding, the request for proposals must include a provision that requires that the procurement process be suspended pending final resolution of such disputes. In cases involving such extraordinary circumstances when suspension of the procurement process does not occur, proposers that are not selected may seek monetary damages directly related to such nonselection.

[ 2009, c. 648, Pt. B, §2 (NEW) .]

SECTION HISTORY

2009, c. 648, Pt. B, §2 (NEW).






Subchapter 5: PUBLIC-PRIVATE PARTNERSHIPS

23 §4251. Public-private partnerships; transportation projects

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Agreement" means a contract between the department and a private entity to create a public-private partnership that allows for private sector participation in the financing, development, operation, management, ownership, leasing or maintenance of a transportation facility and that sets forth rights and obligations of the department and the private entity in that partnership. [2009, c. 648, Pt. A, §1 (NEW).]

B. "Project" means the initial capital development of a transportation facility. [2009, c. 648, Pt. A, §1 (NEW).]

C. "Proposal" means a conditional offer of a private entity that, after review, negotiation, documentation and legislative approval, may lead to an agreement as provided in this subchapter. [2009, c. 648, Pt. A, §1 (NEW).]

D. "Transportation facility" means a facility that is or if developed would be within the jurisdiction of the department including a highway, bridge, railroad line, pier, airport, trail, ferry vessel, building or other improvement. [2009, c. 648, Pt. A, §1 (NEW).]

[ 2009, c. 648, Pt. A, §1 (NEW) .]

2. Applicability. This subchapter applies to a proposal or agreement for a private entity to form a public-private partnership when the department estimates that the initial capital cost of a project is $25,000,000 or more or when the proposal includes placing tolls on existing transportation facilities that were not previously subject to tolls. Nothing in this section is intended to prohibit or otherwise affect programs that do not meet the criteria of this subsection.

[ 2009, c. 648, Pt. A, §1 (NEW) .]

3. Authorization. Notwithstanding any other provision of law, the department is authorized to receive or solicit proposals to form a public-private partnership with respect to a transportation facility. Proposals must be reviewed in accordance with this subchapter. Upon approval of the Legislature as provided in this subchapter, the department may enter into an agreement. All proposals must comply with section 73.

[ 2015, c. 263, §1 (AMD) .]

4. Standards for review. Before submitting a proposal to the Legislature for approval the department must find that the proposal meets the following standards.

A. The purpose of and need for the transportation facility must be consistent with the long-term planning of the department. [2009, c. 648, Pt. A, §1 (NEW).]

B. The private entity must have the financial, technical and operational capacity to discharge the responsibilities set forth in the proposal cost-effectively and responsibly as determined by the department. This capacity must include, but is not limited to, meeting department prequalification standards for professional engineering services and general contracting. [2009, c. 648, Pt. A, §1 (NEW).]

C. The proposed transportation facility must be owned, controlled, operated and maintained in a manner satisfactory to the department. [2009, c. 648, Pt. A, §1 (NEW).]

D. The proposal must be cost-effective in the long term. [2009, c. 648, Pt. A, §1 (NEW).]

E. The proposal must limit the use of state capital funding to less than 50% of the initial capital cost of the transportation facility and to the extent practicable minimize the use of transportation funding sources such as the Highway Fund, general obligation bonds supported by the Highway Fund, the TransCap Trust Fund under Title 30-A, section 6006-G and program funding provided by the Federal Highway Administration. [2009, c. 648, Pt. A, §1 (NEW).]

F. If the proposed transportation facility is to be supported by tolls or other user fees, the private entity must provide a traffic and revenue study prepared by an expert acceptable to the department and national bond rating agencies. The private entity must also provide a finance plan consistent with the traffic and revenue study that identifies the proposal costs, revenues by source, financing, major assumptions, internal rate of return on private investments and whether any government funds are assumed to deliver a cost-feasible project and that provides a total cash flow analysis beginning with implementation of the project and extending for the term of the agreement. [2009, c. 648, Pt. A, §1 (NEW).]

G. The proposal must demonstrate safeguards adequate to ensure that no significant additional costs or service disruptions would be borne by the traveling public and residents of the State if the private entity defaults or cancels the agreement. [2009, c. 648, Pt. A, §1 (NEW).]

H. The proposal must include a provision that any contractor performing construction work required by the agreement must furnish performance and payment bonds or irrevocable letters of credit in an amount equal to the cost of the construction work. Any action on such a payment bond or irrevocable letter of credit is subject to the requirements of Title 14, section 871, subsection 4. [2009, c. 648, Pt. A, §1 (NEW).]

I. The proposal and the transportation facility must comply with all requirements of applicable federal, state and local laws and department rules, policies and procedures. [2009, c. 648, Pt. A, §1 (NEW).]

J. The proposal must identify the law enforcement jurisdictions and responsibilities relative to the transportation facility. [2009, c. 648, Pt. A, §1 (NEW).]

K. The proposal must provide that all reasonable costs of substantially affected local governments and utilities related to the transportation facility are borne by the private entity or are otherwise provided for to the satisfaction of the department. [2009, c. 648, Pt. A, §1 (NEW).]

L. [2013, c. 208, §1 (RP).]

[ 2013, c. 208, §1 (AMD) .]

5. Proposal and selection processes; solicited and unsolicited. The department may request proposals from private entities for a public-private partnership for a transportation facility or may accept unsolicited proposals pursuant to this subsection.

A. If the department receives an unsolicited proposal and determines that it meets the standards in this subchapter, the department shall publish a notice of the receipt of the proposal on the department's publicly accessible website or through advertisements in newspapers. If a notice is published exclusively in newspapers, the notice must appear in 2 or more public newspapers circulated wholly or in part in the State and in one public newspaper circulated wholly or in part in the county where the proposed transportation facility is to be located if any such newspaper is circulated in that county. The notice must provide that the department will accept, for 120 days after the initial date of publication, proposals meeting the standards in subsection 4 from other private entities for transportation facilities that satisfy the same basic purpose and need. A copy of the notice must be mailed to each local government in the area affected by the proposal. [2009, c. 648, Pt. A, §1 (NEW).]

B. After the proposal or proposals have been received, and any public notification period has expired, the department shall rank the proposals in order of preference. In ranking the proposals, the department may consider factors that include, but are not limited to, professional qualifications, general business terms, innovative engineering or cost-reduction terms, finance plans and the need for state funds to deliver the project and discharge the agreement. The department shall undertake negotiations with the private entity submitting the 1st-ranked proposal. If the department is not satisfied with the results of the negotiations, the department may, at its sole discretion, terminate negotiations with that entity and the department may negotiate with the other entities in order of the ranking of their proposals. If only one proposal is received, the department shall negotiate in good faith and, if the department is not satisfied with the results of the negotiations, the department may, at its sole discretion, terminate negotiations. [2009, c. 648, Pt. A, §1 (NEW).]

C. The department may require that the private entity assume responsibility for all costs incurred by the State or local governments before execution of the agreement, including costs of retaining independent experts to review, analyze and advise the department with respect to the proposal. [2009, c. 648, Pt. A, §1 (NEW).]

[ 2009, c. 648, Pt. A, §1 (NEW) .]

6. Tolls; fares. An agreement may authorize the private entity to impose tolls or fares for the use of the transportation facility. The following provisions apply to such an agreement.

A. The agreement must be consistent with the traffic and revenue study required under subsection 4, paragraph F. [2009, c. 648, Pt. A, §1 (NEW).]

B. The agreement must ensure that the transportation facility and any related toll facility are properly operated and maintained in accordance with department standards or standards generally accepted in the transportation industry. [2009, c. 648, Pt. A, §1 (NEW).]

C. The agreement must include provisions governing changes in tolls or fares. [2009, c. 648, Pt. A, §1 (NEW).]

D. The department may require provisions in the agreement that ensure that a negotiated portion of revenues from a toll-generating or a fare-generating transportation facility is returned to the department over the life of the agreement. [2009, c. 648, Pt. A, §1 (NEW).]

[ 2009, c. 648, Pt. A, §1 (NEW) .]

7. Exercise of powers. If the department exercises its power of eminent domain for the development and construction of a transportation facility pursuant to this subchapter and section 73, the department must retain ownership rights and interests taken. The department's power of eminent domain may not be conferred on a private entity. The State may provide maintenance, law enforcement and other services with respect to a transportation facility owned by a private entity when the agreement provides for reasonable reimbursement for such services.

[ 2015, c. 263, §2 (AMD) .]

8. Term of agreement. An agreement may not exceed a term of 50 years unless the Legislature, upon the recommendation of the Commissioner of Transportation, approves a longer term.

[ 2009, c. 648, Pt. A, §1 (NEW) .]

9. Legislative approval. If the department determines that a public-private partnership proposal and draft agreement meets the standards of this subchapter, the department shall submit to the Legislature a bill that authorizes the agreement. The bill must include a statement that the proposal meets the standards in subsection 4, a summary of the substance of the draft agreement and a description of the nature and amount of state investment, if any, including effects on programmed capital work. If legislative approval is granted, the department shall report to the joint standing committee of the Legislature having jurisdiction over transportation matters by February 1st of each year as to the status of the project and any substantive changes to the public-private partnership proposal.

[ 2015, c. 263, §2 (AMD) .]

10. Information in public record. Except as provided in subsection 10-A, information obtained by the department under this subchapter is a public record pursuant to Title 1, chapter 13, subchapter 1.

[ 2013, c. 208, §2 (RPR) .]

10-A. Confidential information. Information submitted to the department relating to a public-private partnership proposal under this subchapter is confidential and not a public record under Title 1, chapter 13, subchapter 1 if the private entity submitting the information designates the information as being only for the confidential use of the department and if:

A. The information is a trade secret as defined in Title 10, section 1542, subsection 4; or [2013, c. 208, §3 (NEW).]

B. Disclosure of the information would result in a business or competitive disadvantage, loss of business, invasion of privacy or other significant detriment to the private entity to whom the record belongs or pertains. [2013, c. 208, §3 (NEW).]

If legal action is filed to gain access to the information designated as confidential under this subsection, the private entity must defend its designation and the department shall release the information in accordance with the order of the reviewing court. Failure to defend the designation under this subsection constitutes a waiver of confidentiality by the private entity and the department shall release the information.

[ 2013, c. 208, §3 (NEW) .]

11. Report of proposals. By February 1st, annually, the department shall provide to the joint standing committee of the Legislature having jurisdiction over transportation matters a report summarizing all proposals that the department has determined meet the standards of this subchapter or that have been finally rejected during the previous calendar year.

[ 2009, c. 648, Pt. A, §1 (NEW) .]

12. Rules. The department may adopt rules to implement this subchapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 648, Pt. A, §1 (NEW) .]

SECTION HISTORY

2009, c. 648, Pt. A, §1 (NEW). 2013, c. 208, §§1-3 (AMD). 2015, c. 263, §§1, 2 (AMD).









Chapter 410-A: MAINE TRANSPORTATION CAPITAL IMPROVEMENT PLANNING COMMISSION

23 §4261. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 769, §A86 (NEW). 1989, c. 503, §B101 (AMD). 1993, c. 420, §2 (RP).



23 §4262. Composition; appointment; term (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 769, §A86 (NEW). 1993, c. 420, §2 (RP).



23 §4263. Administrative authority (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 769, §A86 (NEW). 1993, c. 420, §2 (RP).



23 §4264. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 769, §A86 (NEW). 1993, c. 420, §2 (RP).









Part 6: WATERBORNE TRANSPORTATION

Chapter 411: MAINE STATE FERRY ADVISORY BOARD

23 §4301. Board established

The Maine State Ferry Advisory Board, established by Title 5, section 12004-I, subsection 82, and in this section called "the board," shall be a board within the Department of Transportation. [1989, c. 503, Pt. B, §102 (AMD).]

SECTION HISTORY

1975, c. 580, §4 (NEW). 1983, c. 812, §145 (AMD). 1989, c. 503, §B102 (AMD).



23 §4302. Membership

The membership of the board consists of one person from each of the island municipalities and plantations serviced by the Maine State Ferry System and 3 members appointed by the Commissioner of Transportation. The members representing the island municipalities and plantations shall be appointed by the municipal officers of the member's municipality or by the assessors of the member's plantation and all members shall serve a term of office of 2 years. Each island municipality shall appoint one alternate member to the board. In the absence of the island's primary representative, its alternate may represent the island at all board meetings. Vacancies in membership must be filled in the same manner as the original appointment. [1997, c. 643, Pt. QQ, §2 (AMD).]

SECTION HISTORY

1975, c. 580, §4 (NEW). 1997, c. 643, §QQ2 (AMD).



23 §4303. Meetings

1. Chairman; meetings. The board shall annually elect a chairman from among its members, and the chairman shall serve a term of one year. The board shall meet at the call of the chairman, or at the call of at least 3 members of the board, and there shall be at least 3 meetings held a year.

[ 1975, c. 580, §4 (NEW) .]

2. Transportation for meetings. The Department of Transportation shall provide free transportation for board members on the Maine State Ferry Service on the days which the board holds its regular meetings. Such transportation shall be on a regularly scheduled trip, shall include both the automobile and one passenger, shall be round-trip between the mainland and the island of residence of the board member and shall include the reservation fee.

[ 1975, c. 580, §4 (NEW) .]

SECTION HISTORY

1975, c. 580, §4 (NEW).



23 §4304. Duties

The board shall advise the Department of Transportation on matters relating to the Maine State Ferry Service and shall submit to the Commissioner of Transportation an annual report which shall include recommendations for change to the Maine State Ferry Service and comments upon the present and future needs of that service. Written reports and comments shall be available to the public. [1975, c. 580, §4 (NEW).]

The board, in consultation with the Commissioner of Transportation, shall name ferry terminals and ferries constructed for and maintained by the Department of Transportation to operate as part of the Maine Ferry Service. [1985, c. 253, (NEW).]

SECTION HISTORY

1975, c. 580, §4 (NEW). 1985, c. 253, (AMD).



23 §4305. Staff support

The Department of Transportation shall supply reasonable staff support requested by the board. [1975, c. 580, §4 (NEW).]

SECTION HISTORY

1975, c. 580, §4 (NEW).






Chapter 412: WATERBORNE TRANSPORTATION

Subchapter 1: FERRIES

23 §4401. Ferry service for North Haven, Vinalhaven, Islesboro, Matinicus Isle, Swan's Island and Frenchboro

It is the duty of the Department of Transportation to operate a ferry route or routes between the mainland and the towns of North Haven, Vinalhaven, Islesboro, Matinicus Isle and Swan's Island for the purpose of transporting vehicles, freight and passengers to and from these towns, and the department may operate the ferry route or routes to and from Frenchboro. Ferry service to Matinicus Isle must be at least 12 times per year and may be up to 36 times per year and may be provided by state-owned or privately contracted vessels. These ferry routes are designated as the "Maine State Ferry Service." During periods of facility repair or maintenance or during periods of extraordinary demand, the department may carry out its responsibilities by utilizing privately contracted vessels to provide additional or substitute service to islands served by the Maine State Ferry Service as long as the use of privately contracted vessels is in accordance with an agreement between the department and the State's collective bargaining agent as defined in Title 26, section 979-A, subsection 1. [1999, c. 20, §1 (AMD).]

SECTION HISTORY

1981, c. 456, §A88 (NEW). 1989, c. 544, §1 (AMD). 1997, c. 612, §1 (AMD). 1999, c. 20, §1 (AMD).



23 §4402. Charter service

The Department of Transportation may operate a special charter service to Hurricane Island in Knox County, or to ports added or to be added by legislative enactment. The operation of this charter service shall not interfere nor curtail in any way the schedule of the Maine State Ferry Service to ports named in this section or to ports added or to be added by legislative enactment. [1987, c. 402, Pt. A, §148 (AMD).]

SECTION HISTORY

1981, c. 456, §A88 (NEW). 1987, c. 402, §A148 (AMD).



23 §4403. Ferry service between mainland and islands in Casco Bay

Whenever it is determined by the Public Utilities Commission that ferry transportation for persons and property between the mainland and the islands in Casco Bay located within the limits of the City of Portland and the Town of Cumberland can no longer feasibly be provided by private operators at rates established by the Public Utilities Commission, the Department of Transportation shall take such means as necessary to provide the service, either through contract with private operators or by acquiring and operating the necessary facilities as provided in this section. [1981, c. 456, Pt. A, §88 (NEW).]

SECTION HISTORY

1981, c. 456, §A88 (NEW).



23 §4404. Tolls

The Department of Transportation shall, in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, establish tolls for the use of such ferry line or lines by vehicles, freight and passengers. Tolls collected from the operation of the Maine State Ferry Service shall at all times be kept in a separate fund distinct from all other moneys of the State and shall be used for the operation and debt retirement of the ferry service. [1981, c. 456, Pt. A, §88 (NEW).]

SECTION HISTORY

1981, c. 456, §A88 (NEW).



23 §4405. Student rates

The Department of Transportation shall grant to the towns of North Haven, Vinalhaven, Isleboro, Swan's Island and Frenchboro free use of the scheduled ferry service for: [2005, c. 9, §1 (AMD).]

1. School functions. Students and their adult supervisors using the ferry for transportation as part of a school function or school sponsored activity. Students are classified as children attending nursery schools or day care centers, children attending public or private schools approved by the State to educate students from grades kindergarten to grade 12, or any one or several of those grades;

[ 1981, c. 456, Pt. A, §88 (NEW) .]

2. Accompanying staff. The superintendent of schools, principal or staff members accompanying students as a part of a school function or school sponsored activity; and

[ 1981, c. 456, Pt. A, §88 (NEW) .]

3. Inter-school trips. Trips made by students from the mainland schools for the purpose of visiting the schools of the towns mentioned in this section.

[ 1981, c. 456, Pt. A, §88 (NEW) .]

All vehicles used to transport students, as the term students is defined in this section, are subject to applicable tariff charges, [1981, c. 456, Pt. A, §88 (NEW).]

The department may develop rules and regulations pertaining to the administration of this section. [1981, c. 456, Pt. A, §88 (NEW).]

SECTION HISTORY

1981, c. 456, §A88 (NEW). 2005, c. 9, §1 (AMD).



23 §4406. Radar requirements on vessels operating in Casco Bay

1. Radar device required. Every person, firm or corporation engaged in the transport of 6 or more passengers by vessel, for compensation, between or among the islands of Casco Bay and the mainland, shall provide an operable radar device on each vessel operated by the person or corporation which carries 6 or more passengers and shall provide a person qualified to operate the radar device in accordance with all federal regulations relating to the operation of federally licensed passenger carrying vessels.

[ 1987, c. 475, §1 (NEW) .]

2. Standards; promulgation; enforcement; penalty. The Department of Transportation shall adopt rules relating to the use and installation of radar devices in the vessels referred to in subsection 1. These rules must include, but not be limited to, the specification of standards for the radar devices to be carried by the vessels and the qualifications of those persons responsible for the proper operation of the radar devices. Until those rules are adopted, the rules previously adopted by the Public Utilities Commission remain in effect.

[ 1989, c. 866, Pt. B, §2 (AMD); 1989, c. 866, Pt. B, §26 (AFF) .]

SECTION HISTORY

1987, c. 475, §1 (NEW). 1989, c. 866, §§B2,26 (AMD).



23 §4407. Free nonemergency transportation services for catastrophic medical reasons

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Catastrophic illness" means an unforeseen, prolonged and extended illness or medical condition, the medical and associated travel expenses of which are not covered by any other state or federal program or any insurance contract. [2005, c. 472, §1 (NEW).]

B. "Free transportation services" means round-trip transportation without charge from an island served by the Maine State Ferry Service to the mainland and back on scheduled trips of vessels of the Maine State Ferry Service for one eligible resident and one personal vehicle to transport the eligible resident to a scheduled medical appointment. "Free transportation services" includes transportation for one adult attendant to accompany an eligible resident to a scheduled medical appointment. [2005, c. 472, §1 (NEW).]

C. "Medically necessary" means prescribed by a physician and reasonably necessary to treat a catastrophic illness. [2005, c. 472, §1 (NEW).]

D. "Unforeseen, prolonged and extended illness or medical condition" means a severe illness or medical condition of a life-threatening nature, the treatment of which is expected to require a series of procedures or therapeutic interventions at regular intervals extending over a period of months, including, but not limited to, cancer requiring chemotherapy or radiation treatments or kidney disease requiring dialysis treatments. [2005, c. 472, §1 (NEW).]

[ 2005, c. 472, §1 (NEW) .]

2. Eligibility. Residents of the island communities served by the Maine State Ferry Service are eligible for free transportation services when traveling to and from regularly scheduled, medically necessary appointments with medical care providers if those appointments pertain to a catastrophic illness. Free transportation services under this section are not available for routine visits to medical care providers or to meet transportation needs arising from an emergency, medical or otherwise. Free transportation services under this section are available only upon approved application. Reimbursement of expenses incurred prior to application for services pursuant to this section is prohibited.

[ 2005, c. 472, §1 (NEW) .]

3. Rulemaking authorized. The Maine State Ferry Service may, pursuant to the Maine Administrative Procedure Act, adopt rules necessary to interpret and administer this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The ferry service also may develop, adopt, use and from time to time amend forms for use in connection with the administration of this section. The development, adoption, use and amendment of these forms is exempt from the rule-making process.

[ 2005, c. 472, §1 (NEW) .]

SECTION HISTORY

2005, c. 472, §1 (NEW).






Subchapter 2: MAINE PORT AUTHORITY

23 §4420. Purpose

The Maine Port Authority, as established by Title 5, section 12004-F, subsection 8, is a body both corporate and politic in the State established for the general purpose of acquiring, financing, constructing and operating any kind of port terminal facility and railroad facility within the State with all the rights, privileges and power necessary. Oil pipelines and other oil off-loading facilities are limited to sites in Portland and Searsport harbors. [1999, c. 753, §4 (AMD).]

It is declared that the purposes of this chapter are public and that the authority is performing a governmental function in carrying out this chapter. [1997, c. 395, Pt. J, §1 (NEW).]

SECTION HISTORY

1981, c. 456, §A88 (NEW). 1983, c. 812, §146 (AMD). 1989, c. 503, §B103 (AMD). 1993, c. 649, §J1 (AMD). 1997, c. 395, §J1 (AMD). 1997, c. 643, §AA1 (AMD). 1999, c. 753, §4 (AMD).



23 §4421. Directors; appointment; president; vacancy

The Maine Port Authority consists of a board of directors, referred to in this section as "the board." The board consists of 7 directors who must be broadly representative of the State and must have a background in international trade, marine transportation, finance or economic development. Five directors are appointed by the Governor, each to serve for 4 years. The Commissioner of Transportation serves as an ex officio member of the board and as chair of the board and president. The president of the Maine International Trade Center serves as an ex officio member of the board. The directors shall elect a vice-chair, treasurer and other officers as the board determines necessary. A vacancy must be filled for an unexpired term by the Governor. [2007, c. 134, §4 (RPR).]

1. Meetings of directors; compensation. All the powers of the Maine Port Authority may be exercised by the board in lawful meeting and a majority of the directors is necessary for a quorum. Regular meetings of the board may be established by bylaw, and notice need not be given to the directors of a regular meeting. Each director, other than those who serve ex officio, is entitled to compensation in the amount of $100 per board meeting plus expenses, but only if the compensation is provided solely from the revenues of the Maine Port Authority.

[ 2007, c. 134, §4 (RPR) .]

2. Actions at law or in equity. Actions at law or in equity in the courts of this State or before the Public Utilities Commission or Workers' Compensation Board may be brought by or against the Maine Port Authority as if it were a private corporation, except that its property may not be attached, trusteed or sequestered, but, if a judgment recovered against it is not paid within 30 days, its personal property may be seized on execution.

[ 2007, c. 134, §4 (RPR) .]

SECTION HISTORY

1981, c. 456, §A88 (NEW). 1983, c. 812, §147 (AMD). 2007, c. 134, §4 (RPR).



23 §4422. Agreements

The Maine Port Authority and the Department of Transportation may enter into such agreements as the directors and commissioner determine to be in the best interests of the State for the department to acquire, construct, maintain and operate any or all facilities funded from bonds issued under section 4423. The department may not operate a railroad that is constructed or acquired under this chapter. Any agreements must set forth the terms and conditions of the operation and be subject to all the terms and conditions of any trust indenture and covenants relating to revenue bonds. The Maine Port Authority or the department may establish, own, operate and maintain such navigational aids in coastal waters adjacent to the shores and harbors of the State as the directors or commissioner determine essential for safety. Any such navigational aids must conform to and be consistent with any and all federal regulation. [1993, c. 649, Pt. J, §2 (AMD).]

SECTION HISTORY

1981, c. 456, §A88 (NEW). 1993, c. 649, §J2 (AMD).



23 §4423. Bonds

1. Authorization. The Maine Port Authority may provide by resolution from time to time for the issuance of bonds for the purpose of funding the establishment, acquisition or effectuation of port terminal facilities, railroad facilities and things incidental thereto, for construction of proposed facilities and improvement of existing or acquired facilities and for the fulfillment of other undertakings that it may assume. The bonds of the Maine Port Authority do not constitute a debt of the State, or of any agency or political subdivision thereof, but are payable solely from the revenue of the authority, and neither the faith nor credit nor taxing power of the State, or any political subdivision thereof, is pledged to payment of the bonds. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this subchapter are fully negotiable. In case any director whose signature appears on the bond or coupons ceases to be a director before the delivery of those bonds, that signature is valid and sufficient for all purposes as if that director had remained a director until delivery.

[ 1993, c. 649, Pt. J, §3 (AMD) .]

2. Resolution; prospective issues. The authority may by resolution authorizing prospective issues provide:

A. The manner of executing the bonds and coupons; [1981, c. 456, Pt. A, §88 (NEW).]

B. The form and denomination thereof; [1981, c. 456, Pt. A, §88 (NEW).]

C. Maturity dates; [1981, c. 456, Pt. A, §88 (NEW).]

D. Interest rates thereon; [1981, c. 456, Pt. A, §88 (NEW).]

E. For redemption prior to maturity and the premium payable therefor; [1981, c. 456, Pt. A, §88 (NEW).]

F. The place or places for the payment of interest and principal; [1981, c. 456, Pt. A, §88 (NEW).]

G. For registration if the authority deems it to be desirable; [1981, c. 456, Pt. A, §88 (NEW).]

H. For the pledge of all or any of the revenue for securing payment; [1981, c. 456, Pt. A, §88 (NEW).]

I. For the replacement of lost, destroyed or mutilated bonds; [1981, c. 456, Pt. A, §88 (NEW).]

J. For the setting aside of reserve and sinking funds and the regulations and disposition thereof; [1981, c. 456, Pt. A, §88 (NEW).]

K. For limitation on the issuance of additional bonds; [1981, c. 456, Pt. A, §88 (NEW).]

L. For the procedure, if any, by which the contract with the bondholder may be abrogated or amended; [1981, c. 456, Pt. A, §88 (NEW).]

M. For the manner of sale and purchase thereof; [1981, c. 456, Pt. A, §88 (NEW).]

N. For covenants against pledging of any of the revenue of the Maine Port Authority; [1981, c. 456, Pt. A, §88 (NEW).]

O. For covenants fixing and establishing rates and charges for use of its facilities and services made available so as to provide at all times funds which will be sufficient to pay all costs of operation and maintenance, meet and pay the principal and interest of all bonds as they severally become due and payable; for the creating of such revenues for the principal and interest of all bonds and for the meeting of contingencies and the operation and maintenance of its facilities as the directors determine; [1981, c. 456, Pt. A, §88 (NEW).]

P. For such other covenants as to rates and charges as the directors determine; [1981, c. 456, Pt. A, §88 (NEW).]

Q. For covenants as to the rights, liability, powers and duties arising upon the breach by the Maine Port Authority of any covenant, condition or obligation; [1981, c. 456, Pt. A, §88 (NEW).]

R. For covenants as to the bonds to be issued, as to the issuance of those bonds in escrow and otherwise and as to the use and disposition of the proceeds; [1981, c. 456, Pt. A, §88 (NEW).]

S. For covenants as to the use of its facilities and their maintenance and replacement, and the insurance to be carried on them, and the use and disposition of insurance money; [1981, c. 456, Pt. A, §88 (NEW).]

T. For the issuance of such bonds in series; [1981, c. 456, Pt. A, §88 (NEW).]

U. For the performance of any and all acts as may be in the discretion of the directors necessary, convenient or desirable to secure the bonds, or will tend to make the bonds more marketable; and [1981, c. 456, Pt. A, §88 (NEW).]

V. To issue bonds on terms and conditions so as to effectuate the purpose of this subchapter. [1981, c. 456, Pt. A, §88 (NEW).]

[ 1981, c. 456, Pt. A, §88 (NEW) .]

3. Money received. All money received from any bonds issued must be applied solely for the establishment, acquisition or effectuation of port terminal facilities, railroad facilities and things incidental thereto, for the construction of proposed facilities, improvement of existing or acquired facilities and the fulfillment of other undertakings that are within the power of the authority. There is created a lien upon the money until so applied in favor of the bondholders or any trustee as may be provided in respect of the bonds.

[ 1993, c. 649, Pt. J, §3 (AMD) .]

4. Trust indenture. In the discretion of the directors, the bonds may be secured by a trust indenture by and between the Maine Port Authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company, located either within or outside the State. Such a trust indenture may pledge or assign the revenues of the Maine Port Authority or any part of it. Any indenture may set forth the rights and remedies of the bondholders and the trustee, and may restrict the individual right of action of bondholders, and may contain such other provisions as the directors may deem reasonable and proper for the security of bondholders. Expenses incurred in carrying out any trust indenture may be treated as a part of maintenance.

[ 1981, c. 456, Pt. A, §88 (NEW) .]

5. Rights of bondholders. Provisions may be made for protecting and enforcing the rights and remedies of the bondholders, including covenants as to acquisition of property, construction, maintenance, operation and repair, insurance and the custody, security and application of all moneys.

[ 1981, c. 456, Pt. A, §88 (NEW) .]

6. Depositories. Any trust company or bank having the powers of a trust company and located either within or outside the State may act as depositories of the proceeds of the bonds and revenue and may furnish such indemnity or pledge such securities as may be required by the Maine Port Authority.

[ 1981, c. 456, Pt. A, §88 (NEW) .]

7. Tax free. The purposes of this subchapter being public and for the benefit of the people of the State, the Maine Port Authority bonds shall at all times be free from taxation by the State.

[ 1981, c. 456, Pt. A, §88 (NEW) .]

8. Revenue refunding bonds. The Maine Port Authority may issue revenue refunding bonds for the purpose of refunding the revenue bonds issued under this subchapter. The issuance of any refunding bonds shall be the same as provided for in this subchapter relating to revenue bonds.

[ 1981, c. 456, Pt. A, §88 (NEW) .]

9. Default. In the event of default on the bonds and in the event the default continues for a period of 3 months, action may be brought to enforce the rights of the bondholders by insuring that the operation by the directors be in conformity with the covenants of the bonds or indenture.

[ 1981, c. 456, Pt. A, §88 (NEW) .]

SECTION HISTORY

1981, c. 456, §A88 (NEW). 1993, c. 649, §J3 (AMD).



23 §4424. Property of the State

All real and personal property owned by and in the name of the Maine Port Authority shall be considered as property of the State and entitled to the privileges and exemptions of property of the State, except insofar as waived by the duly authorized contract, or other written instrument of the Maine Port Authority or by this subchapter. The Maine Port Authority and the Department of Transportation shall agree upon and from time to time review the preferred status of property held or controlled by them and necessary to either body's performing its statutory duty and shall arrange to sell, exchange, give or otherwise transfer title or possession of various properties between themselves consistent with sound business mangement and as may serve the best interest of the State in their opinion; and shall be authorized to execute and record a deed or lease between them to effectuate the transfer. The Governor may grant to the Maine Port Authority such rights in submerged land owned by the State and located within harbor limits as may be necessary for the Maine Port Authority to fulfill its powers, duties and obligations. [1981, c. 456, Pt. A, §88 (NEW).]

SECTION HISTORY

1981, c. 456, §A88 (NEW).



23 §4425. Acquisition of land

Land required for improvement to existing facilities or construction of new facilities undertaken by the Maine Port Authority or in cooperation with the Department of Transportation may be acquired for these purposes in the same manner as provided in chapter 3, subchapter III. [1993, c. 649, Pt. J, §4 (AMD).]

SECTION HISTORY

1981, c. 456, §A88 (NEW). 1993, c. 649, §J4 (AMD).



23 §4426. Conflict of interest

No member, officer or employee of the Maine Port Authority may acquire any interest, direct or indirect, in any contract or proposed contract of the authority nor may any member, officer or employee participate in any decision on any contract entered into by the authority if he has any interest, direct or indirect, in any firm, partnership, corporation or association which will be party to such contract or financially involved in any transaction with the authority, except this prohibition shall not be applicable to the acquisition of any interest in notes or bonds of the authority issued in connection with any contracts or agreements of the authority or to the execution of agreements by banking institutions for the deposit or handling of authority funds in connection with any contract or to act as trustee under any trust indenture or to utility services, the rates for which are fixed or controlled by a governmental agency. [1981, c. 456, Pt. A, §88 (NEW).]

SECTION HISTORY

1981, c. 456, §A88 (NEW).



23 §4427. Environmental laws

Facilities acquired, constructed, operated or maintained under this subchapter, and land upon which the facilities are located is subject to such of the environmental laws of the State as would be applicable to private enterprise were the facilities owned or operated by the private sector and further providing that the Department of Transportation and the Maine Port Authority, its successors or assigns, are subject to Title 38, chapter 3, subchapter II-A. [1981, c. 456, Pt. A, §88 (NEW).]

SECTION HISTORY

1981, c. 456, §A88 (NEW).



23 §4428. Statewide transportation infrastructure strategy

Notwithstanding any other provision of this subchapter, funds repaid to the Maine Port Authority as a result of state investments or loans for the redevelopment of Mack Point must be used by the Maine Port Authority, in cooperation with the Department of Transportation, to undertake projects that link the State's ports and rail systems with the transportation infrastructure throughout the State. [1997, Pt. AA, §2 (NEW).]

SECTION HISTORY

1997, c. 643, §AA2 (NEW).



23 §4429. Marketing program

The Maine Port Terminal Facilities Marketing Program is established to encourage and promote business opportunities for Eastport's port terminal facility. The Maine Port Authority shall develop and implement the marketing program. The authority may enter into agreements or cooperative arrangements with any person or entity for the purpose of increasing the use of Eastport's port terminal facility. The authority may receive, administer and disburse funds, either independently or in conjunction with state funds allocated for the purpose, provided that funds so contributed must be used only for the purpose of marketing and economic development programs. [2001, c. 439, Pt. LLLL, §1 (NEW).]

SECTION HISTORY

2001, c. 439, §LLLL1 (NEW).



23 §4430. Employees

1. Employees. The board of directors of the Maine Port Authority may hire employees as the board considers necessary to fulfill its purposes. The board may also contract for the services of assistants, attorneys, experts, inspectors and consultants as the board considers necessary or desirable for its purposes.

[ 2007, c. 134, §5 (NEW) .]

2. Retirement. Employees of the Maine Port Authority are subject to the state retirement system provisions of Title 5, Part 20 and the state employee health insurance program under Title 5, chapter 13, subchapter 2.

The retirement accounts of state employees transferred to the authority in its capacity as an independent agency must remain in the state regular plan. New employees of the authority shall also become members of the Maine State Retirement System under the state regular plan. The authority shall make employer retirement plan contributions at the state regular plan rate. Employee retirement plan contributions are at the state regular plan rate.

Authority employees are entitled to receive the same retirement health benefits as state employees.

[ 2007, c. 134, §5 (NEW) .]

3. Fringe benefits. The accrued fringe benefits of state employees transferred to the Maine Port Authority in its capacity as an independent agency, including vacation and sick leave, health and life insurance and retirement, remain with the transferred employee.

[ 2007, c. 134, §5 (NEW) .]

SECTION HISTORY

2007, c. 134, §5 (NEW).









Chapter 413: MAINE TRANSPORTATION CAPITAL IMPROVEMENT PLANNING COMMISSION

23 §4501. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§G2,G3 (NEW). 1987, c. 769, §A87 (RP).



23 §4502. Composition; appointment; term (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§G2,G3 (NEW). 1987, c. 769, §A87 (RP).



23 §4503. Administrative authority (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§G2,G3 (NEW). 1987, c. 769, §A87 (RP).



23 §4504. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§G2,G3 (NEW). 1987, c. 769, §A87 (RP).









Part 7: RAILROADS

Chapter 601: DEFINITIONS AND MISCELLANEOUS

23 §5001. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 141, Pt. A, §4 (NEW).]

1. Railroad. "Railroad" includes every commercial, interurban and other railway and each and every branch and extension thereof by whatsoever power operated, together with all tracks, bridges, trestles, rights-of-way, subways, tunnels, stations, depots, union depots, ferries, yards, grounds, terminals, terminal facilities, structures and equipment and all other real estate, fixtures and personal property of every kind used in connection therewith, owned, controlled, operated or managed for public use in the transportation of persons or property.

[ 1987, c. 141, Pt. A, §4 (NEW) .]

1-A. Off-system railroad. "Off-system railroad" includes any railroad not connected to the national rail system and not regulated by the Federal Railroad Administration or its successors.

[ 1993, c. 67, §1 (NEW) .]

2. Railroad company. "Railroad company" includes every corporation or person, their lessees, trustees, receivers or trustees appointed by any court owning, controlling, operating or managing any railroad for compensation within this State.

[ 1987, c. 141, Pt. A, §4 (NEW) .]

3. Steam railroad or steam railroad company. "Steam railroad" or "steam railroad company" means any railroad or terminal company, however chartered, using steam as its motive power or using Diesel engines; and the term "electric railroad" or "electric railroad company" means any railroad or terminal company using electricity as its motive power.

[ 1987, c. 141, Pt. A, §4 (NEW) .]

4. Transportation of persons. "Transportation of persons" includes every service in connection with or incidental to the safety, comfort and convenience of the person transported and the receipt, carriage and delivery for that person and his baggage.

[ 1987, c. 141, Pt. A, §4 (NEW) .]

5. Transportation of property. "Transportation of property" includes every service in connection with or incidental to the transportation of property, including in particular its receipt, delivery, elevation, transfer, switching, carriage, ventilation, refrigeration, icing, dunnage, storage and handling, and the transmission of credit by express or telegraph companies.

[ 1987, c. 141, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 141, §A4 (NEW). 1993, c. 67, §1 (AMD).



23 §5002. Liability of railroads for payment of laborers

Every railroad company, in making contracts for the building of its road, shall require sufficient security from the contractors for the payment of all labor thereafter performed in constructing the road by persons in their employment. The company is liable to the laborers employed for labor actually performed on the road if they, within 20 days after the completion of the labor, in writing, notify its treasurer that they have not been paid by the contractors, but the liability terminates unless the laborer commences an action against the company within 6 months after giving the notice. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5003. Collection of judgment against foreign lessee

When any foreign railroad company, which is or has been doing business in this State as the lessee of any railroad, refuses or neglects for 60 days after demand to pay and discharge any judgment recovered by any person against the company owning that leased road for damages to the property of the person by the doings, misdoings or neglects of the foreign company, its agents or servants, which judgment belongs to the foreign company to pay and discharge, the Superior Court, on complaint, may compel payment thereof by the foreign corporation and make, pass and enforce all necessary orders, decrees and processes for the purpose. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5004. Judgment creditor may have remedy against lessors

When any judgment is recovered and the foreign company neglects, for 60 days, to satisfy it, the judgment creditor may have a civil action against the foreign company for the recovery of the amount of the judgment, with interest and costs. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5005. Powers and duties of the Commissioner of Transportation related to railroad safety of off-system railroads

The commissioner shall formulate and adopt reasonable rules for safe and healthful operation of off-system railroads operating for the transportation of persons or goods. The rules formulated must conform as far as practicable to nationally recognized standards for the safe operation of railroads. These rules may not become effective sooner than 90 days after the date of their adoption. [1993, c. 67, §2 (NEW).]

SECTION HISTORY

1993, c. 67, §2 (NEW).






Chapter 603: ORGANIZATION

23 §5071. Approval of location; proceedings

Every corporation organized under this Title, former Title 13-A, Title 13-C or former Title 35, before commencing the construction of its road, shall present to the Department of Transportation a petition for approval of location, defining its courses, distances and boundaries accompanied with a map of the proposed route; with a profile of the line on the relative scales of profile paper in common use; and with a report and estimate prepared by a skillful engineer from actual survey. The department shall, on presentation of that petition, appoint a day for hearing and the petitioners shall give such notice as the department deems reasonable and proper, in order that all persons interested may have an opportunity to appear and object. If the department, after hearing the petition, approves the proposed location, the corporation may proceed with the construction, provided they first file with the clerk of the county commissioners of each county through which the road passes a plan of the location of the road, defining its courses, distances and boundaries, and a copy of the plan with the department. The location filed may not vary, except to avoid expense of construction, from the route first presented to the department. The location, together with any variation made in that location, must be filed within 2 years from the time when the articles of incorporation are filed in the office of the Secretary of State. The Department of Transportation, upon written application, may extend the time of filing the variations in its discretion. No railroad may be made across tide waters where vessels can navigate without first obtaining special permission of the Legislature. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §40 (COR).]

To carry out its directive to ensure the development and maintenance of safe, efficient and reliable rail transportation, the Department of Transportation may locate and construct railroad lines. The department shall give notice of the location of each such railroad line by publishing a description of the location in a newspaper of general circulation in each county through which the line passes. Before commencing construction, the department shall set a day and time for hearing so that all interested persons have an opportunity to appear. If the department, after hearing, determines to proceed with the construction of the railroad line, the department shall file with the registry of deeds of each affected county a plan of the location of the line defining its course, distance and boundaries. This plan must be kept on file and available to the public at the department's office in Augusta. For the purpose of locating and constructing railroad lines, the department may acquire all necessary property interests through purchase, lease, or condemnation pursuant to section 154. [2001, c. 74, §1 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B40 (COR). 2001, c. 74, §1 (AMD).



23 §5072. Location; subscribers' objections; proceedings

The railroad shall be located within the time and substantially according to the description of its charter and the location shall be filed with the county commissioners, who shall endorse the time of filing thereon and order that location recorded. When a corporation, by its first location, fails to acquire the land actually embraced in its roadway, or the location as recorded is defective or uncertain, it may, at any time, correct and perfect its location and file a new description. In that case, it is liable in damages, by reason of the new or amended location, only for land embraced therein for which the owner had not previously been paid. Railroad charters, whenever granted, limiting the time within which the railroad must be completed do not affect the portion completed within that time and all charters under which railroads have been constructed for a portion of the line authorized are confirmed and made valid as to that portion. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).






Chapter 605: MANAGEMENT AND OPERATION

Subchapter 1: FARES AND TOLLS

23 §5121. Fares and tolls established

Any railroad corporation may establish and collect for its sole benefit, fares, tolls and charges upon all passengers and property conveyed and transported on its railroad, at such rates as may be determined by the directors of the railroad corporation and shall have a lien on its freight therefor, and may from time to time regulate by its directors the use of its road. The rates of fares, tolls, charges and regulations are at all times subject to alteration by the Legislature or by such officers or persons as the Legislature may appoint for the purpose, anything in the charter of the corporation to the contrary notwithstanding. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5122. Rights of ticket holders

No railroad company may limit the right of a ticket holder to any given train, but the ticket holder may travel on any train, whether regular or express, and may stop at any of the stations along the line of the road at which the trains stop. The ticket shall be good for passage for one year from the day it was first issued. Railroad companies may sell excursion, return or other special tickets at less than the regular rates of fare, to be used only as provided on the ticket. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5123. Railroad tickets; cancellation and exchange

Section 5122 shall not prevent railroad corporations from establishing necessary rules and regulations for the cancellation of tickets and exchange of partially used tickets, but the rules and regulations shall be publicly posted at each ticket office and on all passenger trains and, when practicable, printed upon the tickets. Any ticket or check given in exchange for the unused portion of a partially used ticket continues in force for the full term of the original ticket, as provided in section 5122. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5124. Sale of limited tickets

No person, other than a duly authorized agent of the railroad company issuing a railroad ticket, may sell, offer for sale or loan any railroad ticket limited to the use of a person or persons specified on the ticket at the time of its issuance by the railroad company, under a penalty of not less than $10 nor more than $100, for each offense, to be recovered on complaint. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5125. Evading payment of fare or riding freight train

No person is entitled to transportation over a steam railroad or upon any ferry or in a taxicab or public automobile, who does not on demand first pay the established fare. Whoever, while being transported over any steam railroad, ferry or in a taxicab or public automobile, willfully refuses on demand to pay the established fare and whoever fraudulently evades payment of the established fare by giving a false answer, by traveling beyond the place to which the person has paid or by leaving a train, ferry, taxicab or public automobile without paying the established fare, whether that fare is demanded or not, forfeits not less than $5 nor more than $20, to be recovered on complaint. No person, without right, may loiter or remain or place or cause to be placed any property or obstruction on the right-of-way of a railroad corporation or on land owned by a railroad corporation adjoining or adjacent to its right-of-way or, without right, may board or attempt to board or remain on any railroad freight train, freight car, caboose, locomotive or work equipment. Any person violating this portion of this section is guilty of a Class E crime. [RR 2013, c. 2, §35 (COR).]

SECTION HISTORY

1987, c. 141, §A4 (NEW). RR 2013, c. 2, §35 (COR).






Subchapter 2: SERVICES

23 §5141. Intersecting roads

Railroads intersecting or crossing each other shall be deemed, for all business purposes, connecting roads. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5142. Trains crossing at same hour; exchange of baggage

When railroads cross each other and passenger trains are due at the crossing at the same hour, the train first arriving shall wait for the arrival of the other, if it comes within 20 minutes. Each shall afford suitable opportunity for passengers desiring to change with their baggage from one train to the other. The superintendent, conductor and engineer of the road violating this provision forfeits to the State for each offense not less than $10 nor more than $50, to be recovered on complaint. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5143. Equal facilities to all expresses

Every railroad operating in the State shall furnish reasonable and equal facilities and accommodations to all persons engaged in express business for transportation of themselves, agents, servants, merchandise and other property; for the use of their stations, buildings and grounds; and for exchanges at points of junction with other roads, under a penalty of not more than $500, to be recovered by indictment and are liable to the aggrieved party in a civil action for damages. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5144. Discontinuance of service

No railroad or railroad company may discontinue service to any point served prior to January 1, 1982, unless the railroad or railway company has filed with the Department of Transportation and with any municipality affected by the discontinuance of service and, in the case where service is discontinued solely to one shipper, with that shipper, a written notice of intention to discontinue that service. The written notice shall be given at least 30 days prior to discontinuing the service. This section does not apply to any railroad corporation engaged in interstate commerce while and so long as that corporation is required by federal law to make application to and procure consent from the Interstate Commerce Commission as a condition precedent to any such abandonment of property or discontinuance of service as is contemplated in this section. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).






Subchapter 3: SHARES, COUPONS AND MORTGAGES

23 §5151. Shares

Shares in the capital of railroad corporations are personal estate and may be transferred in the same manner and with the same rights as shares in other corporations are transferred. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5152. Rights of coupon holders

When coupons for interest issued with bonds are, for a valuable consideration, detached and assigned by delivery, the assignee may maintain a civil action upon them in his own name against the corporation engaging to pay them. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5153. Trustees; vacancies; elections affirmed; decrees enforced

When a railroad corporation mortgages its franchise for the payment of its bonds or coupons and trustees are appointed by the corporation, by special law or by the mortgage, the bondholders, at a regular meeting called for the purpose and notified as provided may, from time to time, elect by ballot new trustees to fill vacancies, when no other method for filling vacancies is specifically provided in the appointment, special law or mortgage. Any party interested may present the proceedings of the meeting to the Superior Court. The court shall appoint a time of hearing and order such notice to parties interested as it deems proper, and may affirm the elections and make and enforce any decrees necessary for the transfer of the trust property to the new trustees. The decrees shall be filed with the clerk of the judicial court where the hearing is had and be recorded by him. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5154. Breach of mortgage; meeting of bondholders

The neglect of the corporation to pay any overdue bonds or coupons secured by a mortgage, for 90 days after presentment and demand on the treasurer or president of the corporation, is a breach of the conditions of the mortgage. Upon such a breach, the trustees shall call a meeting of the bondholders, by publishing the time and place of the meeting for 3 weeks successively in the state paper and in some paper in the county where the road lies, the last publication to be at least one week before the time of the meeting. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5155. One vote for every $100 of bonds

At such a meeting and all others, each bondholder present shall have one vote for each $100 of bonds held by him or represented by proxy. They may organize by the choice of a moderator and clerk and determine whether the trustees shall take possession of the road and manage and operate it in their behalf. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5156. Trustees taking possession have corporate powers

If the bondholders so determine, the trustees shall take possession of the road and all other property covered by the mortgage and have all the rights and powers and be subject to all the obligations of the directors and corporation of the road and may prosecute and defend suits in their own name as trustees. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5157. Receipts and expenditures; trustees not liable; road surrendered

The trustees shall keep an accurate account of the receipts and expenditures of the road and exhibit it, on request, to any officer of the corporation or other person interested. They shall, from the receipts, keep the road, buildings and equipment in repair, furnish such new rolling stock as is necessary and the balance, after paying running expenses, shall be applied to the payment of any damages arising from misfeasance in the management of the road and after that, according to the rights of parties under the mortgage. They are not personally liable except for malfeasance or fraud. When all overdue bonds and coupons secured by the mortgage are paid, they shall surrender the road and other property to the parties entitled to them. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5158. Bondholders' meetings; reports; compensation and instructions for trustees

The trustees shall annually, and at other times on written request of 1/5 of the bondholders in amount, call a meeting of the bondholders in the manner prescribed in the bylaws of the corporation for calling a meeting of stockholders and report to them the state of the property, the receipts, expenses and the application of the funds. At the meeting, the bondholders may fix the compensation of the trustees; instruct them to contract with the directors of the corporation or other competent party to operate the road while the trustees have the right of possession, if approved by the bondholders at a regular meeting, otherwise not exceeding 2 years and to pay them the net earnings; or may give them any other instruction that they deem advisable; and the trustees shall conform thereto, unless inconsistent with the terms of the trust. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).






Subchapter 4: FORECLOSURE AND REDEMPTION OF MORTGAGES

23 §5161. Railroad mortgages foreclosed

The trustees, on application of 1/3 of the bondholders in amount to have railroad mortgage foreclosed, shall immediately give notice thereof, by publishing it 3 weeks successively in the state paper and in some paper, if any, in each county into which the road extends, stating the date and conditions of the mortgage, the claims of the applicants under it, that the conditions of the mortgage have been broken and that for that reason they claim a foreclosure. They shall cause a copy of the notice and the name and date of each newspaper containing it to be recorded in the registry of deeds in every such county within 60 days from the first publication. Unless, within 3 years from the first publication, the mortgage is redeemed by the mortgagors or those claiming under them or equitable relief as in cases of the redemption of mortgage lands is sought, founded on payment or a legal tender of the amount of overdue bonds and coupons or containing an averment that the complainants are ready and willing to redeem on the rendering of an account, the right of redemption shall be forever foreclosed. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5162. Overdue bonds and coupons for record

Each holder of overdue bonds or coupons shall present them to the trustees at least 30 days before the right of redemption expires, to be recorded by them. That right is not lost by the nonpayment of any claims not so presented. The parties having the right to redeem shall have free access to the record of the claims. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5163. Secured creditors become corporation and trustees shall convey to it

The foreclosure of the mortgage shall inure to the benefit of all the holders of bonds, coupons and other claims secured thereby. They, their successors and assigns are constituted a corporation as of the date of the foreclosure, for all the purposes and with all the rights and powers, duties and obligations of the original corporation by its charter. The trustees shall convey to that new corporation by deeds all the right, title and interest which they had by the mortgage and the foreclosure, and thereupon they shall be discharged. If they neglect or refuse so to convey, the court, on application for equitable relief, may compel them to do so. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5164. First meeting of new corporation; name; possession and use of mortgaged property

The new corporation may call its first meeting in the manner provided for calling the first meeting of the original corporation, and may use for that purpose the old name, or by a notice, signed by one or more of the bondholders, setting forth the time, place and purpose of the meeting, a copy of which is to be published in a newspaper in the county, if any, otherwise in the state paper, 7 days before the meeting. At that meeting, it may adopt a new name by which it shall be known. It may take and hold the possession and have the use of the mortgaged property, although an action for equitable relief to redeem is pending, and it may become a party defendant to the action. This section applies to all corporations mentioned in section 5185. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5165. Vote to redeem prior mortgage and assessments

If any part of the property or franchise is subject to a prior mortgage, the new corporation, at a legal meeting called for that purpose, may vote to redeem the property or franchise and make an assessment on all holders of stock, certificates for fractions of stock, bonds or coupons in the corporation in proportion to their amounts. The directors shall immediately assess the sum and fix a time and place for the payment of it to the treasurer, who shall publish notice accordingly 6 weeks successively in some newspaper, if any, in each of the counties where the road extends, the last publication to be at least 2 weeks before the time fixed for payment. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5166. Sale of stock for nonpayment; rights of delinquent stockholders

If any person fails to pay his assessment within the time fixed, the treasurer shall sell enough of his stock at auction to pay the same, with 12% interest and the cost of advertising and selling, by first publishing notice of the sale 3 weeks successively in a newspaper printed in the county where the sale is to be, if any, and if not, in an adjoining county. Upon sale the president and treasurer shall issue a new certificate of stock to the purchaser and the delinquent stockholder shall surrender his certificate to be canceled and may have a new one for his unsold shares. If he held bonds, coupons or certificates for fractions of stock, he shall not be entitled to commute them or to receive any dividends on them until he has paid his assessment, with 12% interest. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5167. Application of funds

The directors shall apply the money realized from the assessments solely to the redemption of the prior mortgage until it is fully paid and then all the property, rights and interests secured by the mortgage vest in the new corporation. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5168. Redemption of prior mortgages by junior mortgages

When a subsequent mortgage of a railroad, its franchise or any part of its other property contains no provision for a sale, or contains a conditional provision depending on the application of a majority in amount of the claims secured thereby and no such application has been made to the trustees, the holder of the mortgage may redeem a prior mortgage on the same property which is under process of foreclosure at any time before it becomes absolute and hold it in trust for those who contributed thereto in proportion to the amount paid by each. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5169. Meeting regarding redemption of prior mortgages; contribution

For such a purpose, the trustees of the subsequent mortgage, on application of one or more persons interested in the mortgage, made 6 months prior to the absolute foreclosure of the prior mortgage and on payment of reasonable expenses to be incurred thereby, shall call a meeting of all interested and publish a notice of the meeting, stating the time, place and purpose, 3 weeks successively in the state paper and such other papers as they think proper. If at that meeting, or one called by the trustees without application, the holders of a majority of the interests there represented vote to redeem the prior mortgage, each one may contribute his proportion to the redemption. The trustees shall give immediate notice of the vote by publishing it as above and shall in the notice state the time and place of payment and the amount to be paid on each $100 as nearly as may be. If anyone fails to pay his proportion, any other person interested in the subsequent mortgage may pay it and succeed to all his rights except as otherwise provided. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5170. Anyone interested in subsequent mortgage may redeem

If no meeting is called or it is voted not to redeem, one or more of the persons interested in the subsequent mortgage may pay to the trustees the amount required to redeem the prior mortgage, and the trustees shall redeem it accordingly and then hold it in trust for the person so paying. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5171. Delinquents pay proportion and rights restored; new corporation

When a prior mortgage has been redeemed in either mode, and all persons interested in the subsequent mortgage have not paid their proportions, the trustees shall publish a notice 10 weeks successively in the state paper, the first publication not to be until the right of redeeming the prior mortgage would have expired, that delinquents may pay the same to them or their agents, with 12% interest, within one year from the first publication of the notice. Any person so paying has the same rights as if he had paid originally and those not paying are barred. Money so paid shall be divided ratably to those who advanced the redemption money and they may become a new corporation and new certificates of stock or fractions of stock may be issued in the manner and with the rights, powers and obligations provided. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5172. Redemption by stockholders of old corporation

When a prior mortgage is redeemed, any number of the stockholders of the old corporation may redeem it within 2 years thereafter by paying to the trustees of the subsequent mortgage the amount paid, with 10% interest, and the amount secured by the subsequent mortgage due to those who had contributed to redeem the prior mortgage, after deducting the net earnings of the road or adding the net deficiencies, if operated by the trustees of the subsequent mortgage. The stockholders may demand of the trustees an accurate account of the receipts and expenditures and amount due on the mortgage and have the same remedies for a failure as in case of mortgages of real estate. After the redemption, the redeeming stockholders have all the rights of those from whom they redeemed. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5173. Noncontributors; notice; rights

The stockholders, redeeming, shall give notice to the stockholders who have not contributed to the redemption and the latter shall have the same rights as provided in the case of bondholders. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5174. Extension of redemption time after foreclosure commenced

The persons interested in a prior mortgage on which a foreclosure is commenced, at a meeting called for the purpose, may extend the time of redemption. Thereupon the trustees of the mortgage, by a suitable writing, delivered to the party entitled to redeem, shall extend the time accordingly. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).






Subchapter 5: RIGHTS OF PURCHASERS UNDER SALE

23 §5181. Purchasers at sale have rights of original corporation; redemption

When the franchise of a railroad and its road, wholly or partly constructed, or the right of redeeming the same from a mortgage, are sold by a decree of court by a power of sale in a mortgage, or on execution, the purchasers have all the rights, powers and obligations of the corporation under its charter and may form a new corporation in the manner provided. If the original corporation or those claiming under it have a right to redeem, they may do so in the manner provided for the redemption of mortgaged real estate, but shall pay, in addition to the amount of the sale and interest, the reasonable expenditures made by the new corporation in completing, repairing and equipping the road, and in the purchase of necessary property, after deducting the net earnings. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5182. Succession to rights and obligations of original corporation

The trustees of bondholders or other parties under contract with them operating a railroad and all corporations formed in the modes provided have the same rights, powers and obligations as the old corporation had by its charter and the general laws. All rights and privileges are subject to amendment, alteration or repeal by the Legislature and to all the general laws concerning railroads, notwithstanding anything to the contrary in the original charter. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5183. Original corporation continues, to close business, and for actions

The original corporation shall exist, after the foreclosure of the mortgage, for the sole purpose of closing its unsettled business and the right of action against it or its stockholders is not impaired. In actions founded on any of the bonds or coupons secured by the mortgage, the proportional actual value of the property taken under the mortgage shall be deducted. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5184. Courts have jurisdiction of all disputes

The Supreme Judicial Court and the Superior Court, in addition to the jurisdiction specifically conferred by this chapter, have jurisdiction of all other matters in dispute, arising under this chapter relating to trustees, mortgages and the redemption and foreclosure of mortgages; but not to take away any rights or remedies that any party has and may elect to enforce by any civil action. In all proceedings relating to trustees or to mortgages, their foreclosure and redemption, not otherwise specifically provided for, the law relating to trusts and mortgages of real estate may be applied. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5185. Application of provisions to mortgages of corporations given to trustees, as if legally foreclosed

This subchapter and subchapters III and IV apply to and include all mortgages of franchises, lands, property, hereditaments and rights of property of every kind whatever, whether previously given or to be given by any corporation to trustees, to secure the payment of scrip or bonds of the corporation, in all cases in which the principal of the scrip or bonds has been due and payable for more than 3 years, and remains unpaid in whole or in part, or on which no interest has been paid for more than 3 years, in the same way and to the same extent as if the mortgage had been legally foreclosed, subject to all rights of redemption, as provided in section 5165. The holders of the scrip or bonds shall have the benefit of this subchapter and subchapters III and IV and all the rights and powers of the corporation under its charter and may form a new corporation in the manner provided in this chapter whenever the holders of the scrip or bonds to an amount exceeding 1/2 of the same so elect in writing. Any subsequent foreclosure, in any method provided by law, of the mortgage given to secure the bonds or scrip, shall inure at once for the benefit of the corporation and vest in the corporation the title acquired by the foreclosure. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5186. Holders of unpaid scrip and bonds may foreclose mortgages

A corporation formed by the holders of the scrip or bonds, or if no such corporation has been formed, the holders of not less than a majority of the scrip or bonds, may commence a civil action to foreclose the mortgage and the court may decree a foreclosure thereof, unless the arrears are paid within such time as the court orders. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5187. Capital stock of new corporation; value of shares; no further assessment

The capital stock of the new corporation shall be equal to the amount of unpaid bonds and overdue coupons secured by the mortgage, taken at their face value at the time of the organization of the new corporation, together with the amount required to redeem any prior mortgage and shall be divided into shares of $100 each. All stock issued shall be taken and considered as paid for in full and shall not be liable to further assessment. No person, taking or holding the stock, may by reason of the taking or holding be liable for the debts of the corporation. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5188. Organization certificate filed with Secretary of State

Whenever a corporation is organized under section 5163, 5181 or 5185, or under any other law by which a return is not specifically required, the corporation shall file with the Secretary of State a certificate signed and sworn to by the president, treasurer and a majority of the directors of that corporation, setting forth the name of the corporation and all facts as to that organization which are necessary to give full information in relation to that organization. The organization of that corporation shall date from, and it shall have the authority and rights of a corporation, only after filing the certificate. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5189. New corporation may buy right of redemption

Any corporation formed under this chapter by the holders of railroad bonds may acquire, by purchase, the right of redemption under the mortgage securing the bonds. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §5190. When franchise lost; action for dissolution

Whenever any railroad corporation, by foreclosure of a mortgage or in any other method authorized by law, has finally parted with its franchise to construct, operate and maintain the railroad described in its charter, any stockholder may maintain a civil action in the Superior Court for the winding up of the affairs and dissolution of that corporation. In such case the court shall order such notice to all parties interested as it may deem proper and proceed according to the usual course of civil actions. No trustee may be appointed, except upon motion of some party to the proceedings and then only in the discretion of the court. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).









Chapter 607: REAL ESTATE

23 §6001. Land bought or taken

A railroad corporation, for the location, construction, repair and convenient use of its road, may purchase or take and hold, as for public uses, land and all materials in and upon it. Through woodland and forest the land so taken shall not exceed 6 rods in width unless necessary for excavation, embankment or materials and through all land other than woodland and forest, the land so taken shall not exceed 4 rods in width unless necessary for excavation, embankment or materials. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6002. Land for improvements; proceedings

Any railroad corporation may purchase or take and hold, as for public uses, additional land or rights in land, at any time required for improving the alignment or grades of its road, for double tracking its road, for protecting the tracks against erosion of adjoining or adjacent land or against the action of the elements, or reasonably necessary in the enhancement of public safety at dangerous curves or crossings; and land or rights therein, for borrow, ballast and gravel pits, necessary tracks, side-tracks, spur tracks, freight or passenger yards, stations, station grounds, approaches to stations and station grounds and to other facilities furnished by the railroad for public use, coal sheds, woodsheds, water tanks, repair shops, car, engine, freight and section houses, section dwelling houses and storage warehouses, or other structures, which the Department of Transportation, after hearing, finds to be reasonably required in the safe, economical and efficient operation of the railroad and in rendering of adequate service to the public. If the owner or owners of that land do not consent, if the parties do not agree as to the necessity for the taking or as to the area to be taken or if the parties are unable to agree as to the fair value of the land, the corporation may make written application to the Department of Transportation requesting its approval of the taking by the railroad corporation for any such public uses, describing the land and appurtenances and naming the persons interested. The department shall then appoint a time for a hearing near the premises and require notice to be given to the persons interested, as they may direct, at least 14 days before that time. The department shall then view the premises; hear the parties; determine how much, if any, of the real estate should be taken for the reasonable accommodation of the traffic, the safe operation of the railroad and the appropriate business of the corporation; and enter an order containing a definite description of the real estate and furnish the corporation with a true copy of the order. When a certified copy of the order is filed with the registry of deeds in the county where the land lies, the land shall be deemed and treated as taken. When land is held by a tenant for life and the reversion is contingent as to the persons in whom it may vest on the termination of the life estate, that fact shall be stated in the application and the department shall, in addition to the notice to the tenant for life, give notice by publication to all others interested, in such manner as it deems proper. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6003. Change in location

Any railroad corporation may make any changes in the location of its road which it deems necessary or expedient and the changes shall be recorded where the original location was required by law to be recorded. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6004. Land taken for change

Any railroad corporation may purchase, or take and hold as for public uses, land and materials necessary for making any changes authorized by section 6003, in the manner authorized by its charter or the general provisions of law and may cross highways and town ways in accordance with the law regulating those crossings. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6005. Limitation of right to enter or take land

The land taken shall not be entered upon, except to make surveys, before the location has been filed and the damages estimated and secured as provided. No railroad corporation may take, without consent of the owners, meetinghouses, dwelling houses or public or private burying grounds. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6006. Branch tracks

Any railroad corporation may locate, construct and maintain branch railroad tracks to any railroad station of another corporation or to connect with another railroad or to any mills, mines, quarries, gravel pits, log landing or yard, warehouses and storehouses, airports, piers, docks, shipyards, educational institutions or manufacturing establishments erected, or in process of erection, in any town or township through which the main line of that railroad is constructed, but not within any city without the consent of the city government and for that purpose the corporation shall have all the powers and rights granted and be subject to all the duties imposed upon it by its charter. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6007. Estimate of damages; guardian; security for costs

For real estate taken pursuant to section 6002, the owners are entitled to damages to be paid by the corporation. The corporation shall attempt to settle the amount of damages, with the consent of the owners, within 60 days from the date of the taking. If all parties do not agree on the amount of damages, they shall be estimated by the county commissioners on written application by either party. The county commissioners shall estimate the damages within one year of the date application is made. When no estimate is made within that time, the owner may maintain a civil action or have any remedy provided. The guardian of a person incapable of giving a valid conveyance whose land is taken may settle and give a valid release for damages. Persons having any interest in that land have the rights and remedies of owners to the extent of their interest. When requested by the owner, the commissioners shall require the corporation to give security for the payment of damages and costs by depositing, at its risk, with the clerk, specie, notes or obligations of a state or public corporation or other security satisfactory to the party requiring it. When entitled to it, so much of any specie so deposited shall be paid to him as will satisfy his judgment. Notes or obligations so deposited shall be delivered to the officer having a warrant of distress, to be by him sold as personal property is sold on execution, to satisfy the warrant and fees and any balance shall be paid to the treasurer of the corporation. When it neglects for more than 30 days to give the security required, the owner is entitled to the remedies by injunction. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6008. Petitions for assessment of damages

In all cases of petition to the commissioners of any county praying for the assessment of damages on account of any railroad corporation having taken lands in the county, the notice to the adverse party of the time and place of the hearing shall be a personal notice of 14 days or by publication of the petition and order of notice on the petition in some newspaper published in said county, 2 weeks successively, the last publication to be 14 days before the hearing. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6009. Cattle guards and passes; double damages

The county commissioners shall order the corporation to make and maintain such cattle guards, cattle passes and farm crossings as they think reasonable and prescribe the time and manner of making them and consider this work in awarding pecuniary damages. If the corporation after 48 hours' notice in writing to its president or superintendent neglects to commence the work or complete it within a reasonable time, the owner may apply to the Superior Court and the court, after due notice to the corporation, shall issue all necessary processes to enforce the specific performance of the orders or restrain it by injunction or the party interested may recover, in a civil action, double the damage that he has sustained by the neglect. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6010. Award of damages; terms and conditions

The county commissioners in awarding damages for land or other property taken by any railroad company may, on the application of the railroad company, prescribe such terms and conditions, in all respects, for the use of the land or property taken, by the owners of the land or property and the railroad company respectively, as will secure the best accommodation of the owners and the proper and convenient use of the land or property by the railroad company. In case of appeal by either party, the only question in issue shall be the amount or measure of damages on the terms and conditions imposed by the commissioners. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6011. Commissioners' report of damages and rights of parties; notice

The county commissioners shall at a regular session make a report of their general estimate of damages, stating specifically the terms and conditions imposed by them, the rights and obligations of each party and the elements of damage as provided for land taken for highway purposes under section 154, subsections 2, 3 and 4, and cause it to be recorded. Their clerk shall then make out a notice to each person, stating the amount of damages awarded to him and the elements of damage, which shall be served by an officer on those resident in the State and upon others, if any, by a publication 3 weeks successively in a newspaper printed in the county, if any or, if not, in the state paper. The expense of notices shall be added to the costs of the proceedings and paid accordingly. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6012. Appeals; notice and proceedings

Any person, aggrieved by the decision or judgment of the county commissioners in relation to damages for land taken for railroad purposes, may appeal to the Superior Court to be held in the county where the land is situated, within 30 days after the report of the commissioners is made, which court shall determine the damages by a committee of reference if the parties so agree or by a verdict of its jury and shall render judgment and issue execution for the damages recovered, with costs to the party prevailing in the appeal. No committee or jury shall alter the requirements in the report of the commissioners. The appellants shall, when the appeal is taken, include in the complaint a statement setting forth substantially the facts of the case and shall give written notice of appeal with a copy of the complaint to the opposite party. An appeal may be taken to the Law Court as in other actions. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6013. Deposit of damages, interest and costs

When the proceedings are closed, the corporation may deposit with the clerk the amount of damages, with interest from the time when the estimation was recorded, and legal costs, in full satisfaction therefor, unless a demand had been previously made and payment neglected. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6014. When damages not paid

When the damages remain unpaid for more than 30 days after they are due and demanded, equitable relief may be requested by the person entitled to them, praying for an injunction against the use or occupation of his land taken. If proceedings for an estimation of damages are not commenced within 3 years and the owner of the land requests equitable relief, the court may estimate the damages, decree their payment and issue an execution. The court, after summary notice to the corporation and upon proof of the facts may, without any bond filed, issue an injunction prohibiting the use and occupation until all damages and costs are paid. If payment has not been made within 90 days, a permanent injunction may be issued; and all rights acquired by taking the land and all rights of property in and to whatever has been placed upon it cease and the owner may maintain an action for its recovery and protection. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6015. Service of process and notice

Service of process and notice may be made as process is served in other actions. Service of an injunction issued against any person, whether a party to the action or not, may be made upon him and he shall be liable to all the penalties and consequences provided for a breach of it. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6016. Breach of injunction

The court may order persons violating the injunction, after service or using the land, to show cause at a time fixed, why a decree should not be entered and execution issued against them individually and their goods and estate, for the damages, interest, costs and for additional damages and costs for breach of the injunction. Upon service and return of the order, the court may enter such decree as is just and equitable against those persons and issue execution accordingly or may proceed against them as for breach of injunction in other civil actions. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6017. Station grounds not to be taken by another company

No railroad corporation may take the grounds occupied by any other railroad company and necessary for its use for station purposes, without its consent. When application is made to take those grounds, the Department of Transportation, upon notice and hearing, shall determine whether the land proposed to be taken is necessary or not and whether any public necessity requires it to be taken. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6018. Use of passenger stations

Whenever any railroad passenger station is erected or maintained in any city or town in this State, any railroad corporation having or using a track or passenger station within that city or town may run its passenger trains to and from the station, over any railroad track or tracks leading to the station, and use the same for the purpose of delivering and receiving through passengers, under such reasonable terms and regulations and over such tracks as may be agreed upon by the owner of the station, the railroad whose tracks are used in running to and from the same and the railroad corporation so desiring its use for that purpose and, in case of disagreement, upon petition, notice and hearing, the Department of Transportation shall fix and determine those terms, tracks and rules. No corporation which denies, in any proceedings, the authority of the Department of Transportation to proceed and make the determination, or which refuses to abide by its decision rendered in the proceedings, may avail itself of this section. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6019. Loitering about or soliciting passengers

1. Loitering prohibited. A person may not loiter or remain, without right, within any car or station house of a railroad corporation or upon the platform or grounds adjoining that station after being requested to leave by a railroad officer.

[ 2003, c. 452, Pt. L, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Soliciting passengers prohibited. A person may not solicit passengers, in competition with a railroad corporation, in a station or on the station grounds or wharves of the railroad corporation without a written permit signed by an officer of the corporation authorized to issue the permit.

[ 2003, c. 452, Pt. L, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalties. A person who violates this section commits a civil violation for which a fine of not more than $100 may be adjudged.

[ 2003, c. 452, Pt. L, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 141, §A4 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §L10 (RPR).



23 §6020. Law posted

The officers of all railroad corporations shall cause a copy of section 6019 to be posted in a conspicuous place at the several stations along the line of their roads. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6021. Fences; liability for injuries

Where a railroad passes through enclosed or improved land, or woodlots belonging to a farm, legal and sufficient fences shall be made on each side of the land taken therefor, before the construction of the road is commenced, and the fences shall be maintained and kept in good repair by the corporation. For any neglect of that duty during the construction of the road, and for injuries thereby occasioned by its servants, agents or contractors, the directors are jointly and severally personally liable. For any subsequent neglect, the corporation shall be fined a sum sufficient to make or repair the fence, to be recovered by indictment and expended by an agent appointed by the court. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6022. Line fences built on notice of abutter

The owner of any enclosed or improved land or woodlot belonging to a farm abutting upon any railroad, which is finished and in operation, may at any time between the 20th day of April and the end of October give written notice to the president, treasurer or any of the directors of the corporation owning, controlling or operating that railroad that the line fence against his land has not been built, or if built, that the fence is defective and needs repair. If the corporation neglects to build or repair the fence for 30 days after receiving notice, it forfeits to the owner $100, to be recovered in a civil action. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6023. Injuring fences; turning animals into railroad enclosure

1. Injuring fence. A person may not take down or intentionally injure a fence erected to protect the line of a railroad.

[ 2003, c. 452, Pt. L, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Turning animals into railroad enclosure. A person may not turn a horse, cattle or other animal upon or within the enclosure of a railroad.

[ 2003, c. 452, Pt. L, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalty. A person who violates this section commits a Class E crime. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. L, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 141, §A4 (NEW). 1991, c. 797, §7 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §L11 (RPR).



23 §6024. Company liable for trespasses on adjoining land

The corporation is liable for trespasses and injuries to lands and buildings adjoining or in the vicinity of its road committed by a person in its employment or occasioned by its order, if the party injured within 60 days after the injured gives notice to the corporation; but its liability does not extend to acts of willful and malicious trespass. The person committing a trespass is also liable. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6025. No title to lands of railroads by adverse possession

No title to any real estate or any interest in real estate may be acquired against any railroad corporation by adverse possession, however exclusive or long continued. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).






Chapter 609: MAINE STATE RAILROAD POLICE ACT

23 §6071. Short title

This chapter shall be known and may be cited as the "Maine State Railroad Police Act." [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6072. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 141, Pt. A, §4 (NEW).]

1. Qualified person. "Qualified person" means a person who:

A. Has met all the education and training requirements as outlined under former Title 25, section 2805, first paragraph or Title 25, section 2804-B or 2804-C; [2009, c. 317, Pt. B, §1 (AMD).]

A-1. Continues to meet all the in-service training requirements pursuant to Title 25, section 2804-E; and [2003, c. 199, §1 (NEW).]

B. Is of good moral character and has no record of conviction of a serious crime. [1987, c. 141, Pt. A, §4 (NEW).]

The qualification requirements of paragraph A do not apply to any individual who was employed on a full-time basis by a railroad as a police officer on October 24, 1977.

[ 2009, c. 317, Pt. B, §1 (AMD) .]

2. Railroad; railroads; railway company. "Railroad," "Railroads" or "railway company" or any combination of those terms means a corporation engaged as a common carrier in the furnishing or sale of transportation by railroad, if subject to the jurisdiction of the Interstate Commerce Commission.

[ 1987, c. 141, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 141, §A4 (NEW). 2003, c. 199, §1 (AMD). 2009, c. 317, Pt. B, §1 (AMD).



23 §6073. Appointment

The Commissioner of Public Safety may commission and rescind the commissions of all railroad police officers in the State. The commissioner may commission and rescind the commissions of railroad police officers recommended and appointed by the chief police officer, or in his absence the chief operating officer of any railroad located wholly or partially within the State. Railroad police officers shall be qualified persons as defined in section 6072, subsection 1, and are subject to the existing rules of the commissioner. Nothing contained in this Act may relieve any railroad from any civil liability for acts of a policeman in exercising or attempting to exercise the powers conferred by this Act. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6074. Oath of office

Each policeman so appointed and commissioned shall, before entering upon the duties of his office, take an oath of office administered by the Commissioner of Public Safety. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6075. Powers

Each policeman may, in all cases in which the rights of the appointing railroad are involved, exercise within this State all powers, including the powers of arrest and the carrying of firearms, for the reasonable purpose of his office. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6076. Disposition of persons arrested

The keepers of jails, lockups and station houses in any county, city or town, shall receive all persons arrested by railroad police for the commission of any offense against the laws of this State, or the ordinances of any city or town, to be dealt with according to law and persons arrested shall be received by keepers of jails, lockups or station houses and those persons have the same status as other persons arrested by any other police or peace officer of this State. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6077. Carrying of shield

Each policeman so appointed and commissioned shall, when on duty, carry a shield or star with the words "Police," "Railroad Police" or "Railway Police" and the name of the appointing railroad inscribed on the shield. The shield or star shall be of uniform design. This shield or star shall be worn in plain view when in uniform. The policeman shall also carry, when on duty, an identification card issued by the appointing railroad. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6078. Compensation and training

The railroad to which each railroad police officer is assigned shall be responsible for the compensation and financial cost of training of railroad police officers. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6079. Reciprocity

In order to more effectively carry out the purposes of this Act, the Governor of this State, referred to as the empowering State, may enter into a reciprocal agreement with the governor of any other state, referred to as the reciprocal state, subject to any regulations prescribed under that agreement, empowering a railroad policeman with the right to perform any police function that can be lawfully exercised by a police officer of the reciprocal state relating to the detection and apprehension of any person committing an offense or offenses against the empowering or the reciprocal state, but only to the extent that the offense is, or offenses are, committed on property owned, operated or maintained by the appointing railroad or committed against property owned or in the possession of that railroad. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §6080. Termination of authority

Upon termination of employment of any railroad policeman, the powers of that policeman shall cease and terminate. Within 10 days after the termination, the appointing railroad shall, through its designated chief police officer or, in the absence of a chief police officer, its chief operating officer, file a notice of termination of employment of that individual with the Commissioner of Public Safety. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).






Chapter 611: SAFETY PROVISIONS

23 §7001. Brakemen

No train of passenger cars, moved by steam, may be run without one trusty and skillful brakeman to every 2 cars. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7002. Danger signals, where disconnected cars left on track; penalty

No car disconnected from a train may be left or permitted to remain standing on the main track of any railroad, unless accompanied by danger signals, such as flagging by day and lanterns by night, placed at such distances from the obstruction on the main line of the road as will insure safety to and from moving trains. The signals shall be in the charge of and constantly attended by employees of the corporation owning or operating the road. [1987, c. 141, Pt. A, §4 (NEW).]

A railroad corporation violating any provision of this section forfeits for each offense, $100 to the State, to be recovered in a civil action or by complaint and indictment; and the Attorney General shall prosecute for that violation. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7003. Railroad liable for damages from locomotive fire; entitled to benefit of any insurance

When a building or other property is injured by fire communicated by a locomotive engine, the corporation using it is responsible for that injury and it has an insurable interest in the property along the route for which it is responsible, and may procure insurance on that property. The corporation shall be entitled to the benefit of any insurance upon such property effected by the owner of the property less the premium and expense of recovery. The insurance shall be deducted from the damages, if recovered before the damages are assessed or, if not, the policy shall be assigned to the corporation which may maintain an action on the policy, or prosecute, at its own expense, any action already commenced by the insured, in either case with all the rights which the insured originally had. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7004. Intoxication of railroad employees on duty

Whoever, having charge of a locomotive engine or acting as conductor, brakeman, motorman or switchman, is intoxicated while employed on a railroad shall be punished by a fine of not more than $100 or by imprisonment for not more than 6 months. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7005. Negligence of employees

Any person employed in conducting trains, who is guilty of negligence or carelessness causing an injury, shall be punished by a fine of not more than $1,000 or by imprisonment for not more than 11 months; but the corporation employing him is not thereby exempt from responsibility. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7006. No liability for death of person walking on road

No railroad corporation is liable for the death of a person walking or being on its road contrary to law or to its valid rules. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7007. Penalty for being on track or bridge or entering track with team or vehicle

1. Walking or standing on track or bridge. A person may not, without right, stand or walk on a railroad track or railroad bridge or pass over a railroad bridge except by railroad conveyance.

[ 2003, c. 452, Pt. L, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Entering track. A person may not, without right, enter upon a railroad track with a team or a vehicle however propelled or drive any team or propel a vehicle upon a railroad track.

[ 2003, c. 452, Pt. L, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $50 and not more than $100 may be adjudged. [2015, c. 204, §1 (AMD).]

B. A person who violates subsection 1 after having previously violated subsection 1 commits a civil violation for which a fine of not less than $250 and not more than $500 may be adjudged. [2015, c. 204, §1 (AMD).]

C. A person who violates subsection 1 after having previously violated subsection 1 2 times commits a civil violation for which a fine of not less than $750 and not more than $1,000 may be adjudged. [2015, c. 204, §1 (AMD).]

C-1. A person who violates subsection 1 after having previously violated subsection 1 3 or more times commits a Class E crime. [2015, c. 204, §1 (NEW).]

D. A person who violates subsection 2 commits a Class E crime. Violation of subsection 2 is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. L, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2015, c. 204, §1 (AMD) .]

SECTION HISTORY

1987, c. 141, §A4 (NEW). 1991, c. 797, §8 (AMD). 1999, c. 318, §1 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §L12 (RPR). 2015, c. 204, §1 (AMD).



23 §7008. Posting of law

A printed copy of section 7007 shall be kept posted in a conspicuous place in every railroad passenger station; for failure to post, the corporation forfeits not more than $100 for every offense. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7009. Stranger entering or leaving moving train; liability of corporation not affected

Any person, other than a servant or employee of the road, or a passenger holding a ticket for a passage over the road, or mail agent or expressman, who gets upon or leaves any steam engine, tender or car at any place outside of a railroad station while that engine, tender or car is in motion, shall be punished by a fine of not more than $10 or by imprisonment for not more than 30 days. This provision does not affect the liability of any railroad corporation for injuries or damages caused by the fault or negligence of the corporation or its servants. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7010. Changing switch or lights

Whoever, without authority, alters, changes or in any manner interferes with any safety switch or switch lights on any railroad commits a Class E crime. [1991, c. 797, §8 (AMD).]

SECTION HISTORY

1987, c. 141, §A4 (NEW). 1991, c. 797, §8 (AMD).



23 §7011. Injuring or tampering with signals

Whoever intentionally and without right injures, destroys or molests any signal of a railroad corporation, or any line, wire, post, lamp or other structure or mechanism used in connection with any signal on a railroad or destroys, or in any manner interferes with the proper working of, any signal on a railroad, shall be punished by a fine of not more than $500 or by imprisonment for not more than 2 years. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7012. Location of railroad near station of another company

No railroad company may construct or maintain a track or run an engine or cars on a street or highway so near any station of another railroad as to endanger the safety and convenient access to and use of that station for ordinary station purposes. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7013. Interference with performance of duty

Obstruction or interference with the performance of any act authorized or required in this chapter is declared to be a misdemeanor and any person convicted of the same shall be punished by a fine of not more than $20 or by imprisonment for not more than 30 days. Jurisdiction over each such offense is conferred on the District Court. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7014. Orders

The Superior Court is given full jurisdiction to enforce compliance with any order issued prior to January 1, 1982, by the Public Utilities Commission or any order issued by the Department of Transportation under this chapter. It is the duty of the Department of Transportation to see that the rights of the public under this chapter are fully protected. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).






Chapter 613: MUNICIPAL AID TO CONSTRUCTION

23 §7081. Construction aid; proceedings

A city or town by a 2/3 vote, at any legal meeting called for the purpose, may raise by tax or loan, from time to time or all at once, a sum not exceeding in all 5% on its regular valuation for the time being, to aid in the construction of railroads in such manner as it deems proper and for that purpose may contract with any person or railroad corporation. At the meetings the legal voters shall ballot, those in favor of the proposition voting "Yes," and those opposed voting "No." The ballots cast shall be sorted, counted and declared in open town meeting and recorded and the clerk shall make return of the ballots to the municipal officers who shall examine the return and, if 2/3 of the ballots cast are in favor of the proposition, the officers shall proceed to carry the proposition into effect. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7082. Payment of loan

A city or town raising money by loan or under authority conferred by special Act of the Legislature shall raise and pay or fund besides the interest, each year after the third, not less than 3% of the principal. Any city or town receiving money, bonds, certificates of indebtedness or other evidence of debt in consideration of exchange, release or sale of its securities held to indemnify the city or town for having loaned its credit or issued its bonds in aid of any railroad shall hold that money, bonds, certificates of indebtedness or other evidence of debt, or the proceeds thereof as a trust fund to liquidate the outstanding liabilities so long as they may continue. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7083. Call for meetings in cities and proceedings

Meetings for the purposes set out in this chapter in cities shall be called by the municipal officers, on the order of the common council, like meetings for the election of city officers and the council shall set forth in their order the substance of the proposition to be inserted in the warrant. At the meetings, the voters shall vote in wards by ballot, those in favor of the proposition in the warrant voting "Yes," and those opposed voting "No," and the ballots cast shall be sorted, counted and declared in open ward meeting and recorded. The clerks shall make returns of the ballots to the municipal officers who shall examine them. If 2/3 of the ballots cast are in favor of the proposition, the officers shall proceed to carry it into effect. Lists of voters for use at the meetings shall be prepared in the same manner as for meetings for elections of town or city officers and the lists shall be used at all meetings held under this section and section 7081. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7084. Only one vote a year on same question

Whenever a city or town has voted at any legal meeting upon any question of loaning its credit to, or taking stock in, or in any way aiding any person or corporation, the city or town shall not vote again upon the same subject, except at its annual meetings. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7085. Town agents may vote on town stock

When a city or town holds stock in a railroad, the municipal officers, or an agent appointed by them in writing, may vote at any meeting of the corporation. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).



23 §7086. Citizens eligible as directors

Whenever any city or town in the State, in its corporate capacity, holds 1/5 or more of the shares in the capital stock of any railroad incorporated by the Legislature, any citizen of the city or town, being a freeholder and resident, is eligible as a director of the railroad company. [1987, c. 141, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 141, §A4 (NEW).






Chapter 615: STATE RAILROAD PRESERVATION ACT

Subchapter 1: RAILROAD PRESERVATION, ASSISTANCE AND ACQUISITION

23 §7101. Short title

This subchapter shall be known and may be cited as the "State Railroad Preservation and Assistance Act." [1989, c. 398, §7 (RPR).]

SECTION HISTORY

1987, c. 792, §2 (NEW). 1987, c. 794, §1 (NEW). 1989, c. 398, §7 (RPR).



23 §7102. Findings of fact

The Legislature makes a finding of fact that a viable and efficient rail transportation system is necessary to the economic well-being of the State. [1989, c. 398, §7 (RPR).]

The Legislature makes a further finding of fact that the State must take active steps to protect and promote rail transportation in order to further the general welfare. [1989, c. 398, §7 (RPR).]

SECTION HISTORY

1987, c. 794, §1 (NEW). 1989, c. 398, §7 (RPR).



23 §7103. Railroad Preservation and Assistance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 794, §1 (NEW). 1989, c. 398, §7 (RPR). 1989, c. 791, §§1,2 (AMD). 1995, c. 504, §B8 (AMD). 2003, c. 498, §3 (AMD). 2003, c. 498, §12 (AFF). 2005, c. 248, §1 (AMD). 2005, c. 457, §GGG4 (RP).



23 §7103-A. Deposit into Multimodal Transportation Fund account

The Treasurer of State shall receive all revenue derived from the tax levied pursuant to Title 36, chapter 361 and taxes paid under Title 36, section 1865 and shall deposit all revenue in the Multimodal Transportation Fund account established in section 4210-B. [2011, c. 649, Pt. E, §3 (AMD).]

SECTION HISTORY

2005, c. 457, §GGG5 (NEW). 2011, c. 649, Pt. E, §3 (AMD).



23 §7104. Major modifications in rail service

1. Notice required. Any railroad which files a petition or proposal with the United States Interstate Commerce Commission concerning the sale, merger, abandonment or embargo of any railroad line in this State shall concurrently file a copy of the petition or proposal with the department. Any person, corporation or other entity which proposes to acquire or construct an additional railroad line in this State or provide rail transportation over or by means of an extended or additional railroad line and which files a petition or proposal with the United States Interstate Commerce Commission to do so shall concurrently file a copy of the petition or proposal with the department, and shall include information on the fitness and ability, including management, financial condition and employee complement, of the entity proposing to provide the rail service to provide safe, efficient and reliable rail service.

[ 1989, c. 398, §7 (NEW) .]

2. Review; report. The department shall review any petition or proposal for major modification to the rail service in the State filed under subsection 1. On the conclusion of its review, the department shall report to the Governor and the Legislature if the proposal has a major effect on rail service in the State.

[ 1989, c. 398, §7 (NEW) .]

3. Failure to notify. Any entity which fails to file notice with the department required by this section, shall not be approved to receive financial assistance from the State, as defined in section 7320, subsection 1, for one year next following the date the notice is required to be filed.

[ 1989, c. 398, §7 (NEW) .]

SECTION HISTORY

1989, c. 398, §7 (NEW).



23 §7105. Railroads; lease or purchase of certain railroad lines by the Department of Transportation

1. Definition of term "railroad line." Unless otherwise defined in this section, the term "railroad line" or "lines" shall be construed to mean the right-of-way, track, track appurtenances, ties, bridges, station houses and other appurtenant structures.

[ 1989, c. 398, §7 (NEW) .]

2. Temporary lease and contracts for continuation of service on certain railroad lines. The Department of Transportation may enter into a contract with a railroad and its duly constituted officers, trustees or owners for the temporary lease of railroad lines or any part of a railroad line, located in the State, owned or otherwise lawfully controlled by the railroad for which abandonment has been authorized by a duly constituted authority, state or federal, when in the judgment of the Department of Transportation the preservation of the railroad line or lines is necessary to protect the public interest. When in the judgment of the Department of Transportation the economic well-being of this State, or a significant portion of the State, will be impaired by the discontinuance of rail service over the railroad line or lines that have been authorized for abandonment, the department may contract for the continued operation of rail service over any line or lines on a temporary basis under rules to be prescribed by the department after notice and hearing at which interested parties have an opportunity to express their views, and on terms and conditions as the department and the owner of the railroad may agree. The leases authorized may be made to cover the right-of-way only or may cover the line intact, including the track, track appurtenances, ties, bridges, station houses and other necessary structures. Contracts for continuation of rail service may be made to include the lease of the line and may provide for service on less than a daily basis. The department shall report to the next session of the Legislature with a recommendation for disposition of the leased or subsidized lines.

[ 1989, c. 398, §7 (NEW) .]

3. Purchase or lease of certain railroad lines. The Department of Transportation may purchase or lease railroad lines or any part of a railroad line or any other property located in the State, owned or otherwise lawfully controlled by any railroad when, in the judgment of the department, the purchase or lease of those railroad lines or property is necessary to protect the public interest.

A. Before dismantling any track that results in a cessation of rail service upon all or part of a railroad line, or offering any railroad property for sale, or upon the abandonment of service along all or a portion of a railroad line, the department must be given the first option to lease or purchase, on just and reasonable terms, the railroad line, any part of the railroad line or other property. In the event that a lease is negotiated for the rights-of-way, the department shall consult with municipal officials and officers in the municipalities affected by the abandonment of service along the line to determine the need for preserving the rights-of-way along the abandoned portion of the line for rail transportation. If the department finds that the welfare of the State would be significantly and adversely affected by the loss of the line for railroad transportation purposes, the department shall seek to negotiate the purchase of the abandoned portion of the line. In making this determination, the department shall consider, among other criteria considered significant by the department, future economic development activities and opportunities in the area served by the abandoned railroad service. In addition, the department shall consult with the Department of Economic and Community Development and the Department of Agriculture, Conservation and Forestry in making the determination required in this section.

The department shall, in good faith, seek to lease the railroad rights-of-way until it finds that the preservation of the rights-of-way is not necessary for the welfare of the State or until the voters of the State approve or disapprove, at a statewide election, the issue of bonds to purchase the rights-of-way along the abandoned portion of the line.

Nothing in this paragraph may require the department to lease or purchase the railroad rights-of-way to an entire railroad line or any portion of the line for which railroad service has been abandoned if the railroad corporation owner does not intend to sell, lease or in any other way dispose of the rights-of-way by which railroad service could be easily restored along the abandoned service portion of the line. [2011, c. 655, Pt. JJ, §10 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

B. The abandonment of service shall not mean or imply that the rights-of-way on a railroad line have been abandoned. In the event that the railroad, any person, firm or corporation, or any agency shows interest in the eventual restoration of service, the rights-of-way shall not be deemed abandoned.

Since it is in the best interest of the State to retain the rights-of-way intact, this paragraph shall apply to all existing and future rights-of-way created prior to or following September 30, 1989. [1989, c. 398, §7 (NEW); 1989, c. 600, Pt. A, §§11, 12 (AMD); 1989, c. 878, Pt. G, §3 (AMD).]

C. Whenever the department acquires railroad lines, to hold and to manage for future railroad uses, those lines shall not be considered abandoned for railroad purposes. The commissioner shall periodically review the need to hold those lines for future railroad uses. [1989, c. 398, §7 (NEW).]

[ 2011, c. 655, Pt. JJ, §10 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

4. Cooperation, acceptance and use of federal, state, local or private funds. The Department of Transportation may accept, for the State, federal funds that may be apportioned under the United States Regional Rail Reorganization Act of 1973, Public Law 93-236 as amended and supplemented, other federal funds, state funds and such municipal funds and private funds as may be available; to act for the State, in conjunction with the representatives of the Federal Government, municipal governments and private groups having a direct interest, in all matters relating to the acquisition, rehabilitation, construction or lease of railroad line or lines in the State and contracts for rail service continuation over railroad lines as provided in this section.

[ 1989, c. 398, §7 (NEW) .]

5. Department to lease, purchase and dispose of operating equipment. The Department of Transportation may lease, purchase and dispose of railroad operating equipment used on rail lines acquired or leased pursuant to this chapter. The department may provide financial assistance and may lease or sell railroad operating equipment to short line operators providing rail service to those rail lines when determined to be in the best interest of the State.

[ 1989, c. 791, §3 (NEW) .]

SECTION HISTORY

1989, c. 398, §7 (NEW). 1989, c. 600, §§A11,12 (AMD). 1989, c. 600, §§A11,A12 (AMD). 1989, c. 626, (AMD). 1989, c. 791, §3 (AMD). 1989, c. 878, §G3 (AMD). 2011, c. 655, Pt. JJ, §10 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).



23 §7106. Railroads; acquisition of railroad operating equipment by the Department of Transportation

1. Definition of term "railroad operating equipment."

[ 1989, c. 398, §7 (NEW); 1989, c. 791, §4 (RP) .]

2. Acquisition of railroad operating equipment. The Department of Transportation is authorized to lease, purchase and dispose of railroad operating equipment when in the judgment of the department the purchase or disposal of the equipment is necessary to protect the public interest.

[ 1989, c. 398, §7 (NEW) .]

3. Cooperation, acceptance and use of federal, local or private funds. The Department of Transportation is authorized and empowered to accept, for the State any federal, municipal or private funds as may be available and to act for the State, in conjunction with the Federal Government, municipal governments and private groups having a direct interest in the acquisition of railroad operating equipment.

[ 1989, c. 398, §7 (NEW) .]

4. Use of state funds prohibited.

[ 1989, c. 398, §7 (NEW); 1989, c. 791, §4 (RP) .]

5. State liability. The State is not held liable in any contract pursuant to this chapter for the leasing or purchasing of equipment, facilities or services; for the delivery of products; for the storage of products; or for any other service or financial commitment that may result from the implementation of this chapter.

[ 1989, c. 398, §7 (NEW); 1989, c. 791, §5 (AMD) .]

SECTION HISTORY

1989, c. 398, §7 (NEW). 1989, c. 791, §§4,5 (AMD).



23 §7107. Dismantling of state-owned track

Except as provided in this section, the Department of Transportation may not dismantle or contract with a state agency or private entity for the dismantling of state-owned track. When the department, in consultation with a regional economic planning entity and a regional transportation advisory committee established in accordance with rules adopted under section 73, subsection 4, determines that removal of a specific length of rail owned by the State will not have a negative impact on a region or on future economic opportunities for that region, the Commissioner of Transportation shall seek review by the joint standing committee of the Legislature having jurisdiction over transportation matters prior to removal. [2003, c. 498, §4 (NEW).]

SECTION HISTORY

2003, c. 498, §4 (NEW).



23 §7108. Calais Branch rail corridor

1. Repaid funds to be used to preserve rail corridor. Notwithstanding any other provision of law, funds repaid to the Department of Transportation as a result of state investments or loans for the redevelopment of the Calais Branch rail corridor must be used by the department to preserve the rail corridor.

[ 2007, c. 329, Pt. O, §1 (NEW) .]

2. Reservation of right to use rail corridor for rail purposes. The Department of Transportation reserves the right to terminate at any time the use of the Calais Branch rail corridor for recreational purposes and to use the Calais Branch rail corridor for railroad purposes.

[ 2007, c. 329, Pt. O, §1 (NEW) .]

SECTION HISTORY

2007, c. 329, Pt. O, §1 (NEW).






Subchapter 2: ACQUISITION OF RAILROAD LINES

23 §7151. Legislative findings; declaration of policy

1. Legislative findings. The Legislature finds that safe, efficient and reliable rail service is essential to the economy of the State, the economic livelihood of industries located in the State, conservation and protection of the environment and the quality of life of the citizens of the State. The Legislature further finds that safe and efficient railroad service is essential to the State's public safety and the continued health and well-being of its citizens, particularly because of railroad transportation of bulk cargoes and hazardous and toxic substances, and the significant dangers that result from mishandling those and other cargoes.

[ 1989, c. 398, §7 (RPR) .]

2. Declaration of policy. It is declared to be the policy of the State that the State and its agencies shall cooperate with the Congress of the United States and the appropriate federal agencies to assure the development and maintenance of safe, efficient and reliable rail service for the State. For any railroad line acquired under this chapter, it is the intent of the Legislature that the State may acquire the railroad line, but the State may not be an operator of the railroad.

[ 1991, c. 371, (AMD) .]

SECTION HISTORY

1987, c. 748, (NEW). 1989, c. 398, §7 (RPR). 1991, c. 371, (AMD).



23 §7152. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 398, §7 (RPR).]

l. Financially responsible person. "Financially responsible person" means a financially responsible person, as defined in the United States Code, Title 49, Section 10910(a), who intends to acquire, lease or contract to operate all or part of the railroad line in question.

[ 1989, c. 398, §7 (RPR) .]

2. Person. "Person" means a natural person, corporation, partnership or state agency.

[ 1989, c. 398, §7 (RPR) .]

3. Railroad line. "Railroad line" means the right-of-way, track, track appurtenances, ties, bridges, station houses, sidings, terminals and other appurtenant structures of a railroad.

[ 1989, c. 398, §7 (RPR) .]

SECTION HISTORY

1987, c. 748, (NEW). 1989, c. 398, §7 (RPR).



23 §7153. Hearings and report

1. Request for hearing. The department shall hold a hearing with regard to a railroad line if requested by any of the following:

A. A shipper or shippers whose traffic on the railroad line totaled 500 tons in the year immediately preceding the application; [1989, c. 398, §7 (RPR).]

B. Any municipality having a siding, terminal, station or agency station of the railroad line within its bounds; or [1989, c. 398, §7 (RPR).]

C. A financially responsible person. [1989, c. 398, §7 (RPR).]

[ 1989, c. 398, §7 (RPR) .]

2. Notice; testimony at hearing. Not less than 14 days prior to holding a hearing, the department shall send written notice of the date and location to the parties requesting a hearing as well as the affected railroad company. In addition, the department shall publish 2 notices of the hearing in a newspaper of general circulation in the area of the State affected. Testimony received at the hearing may include the following:

A. Whether the railroad has adequate rail service to fulfill public convenience and necessity; [1989, c. 398, §7 (RPR).]

B. Whether the operator of the railroad is providing safe, efficient and reliable rail service; [1989, c. 398, §7 (RPR).]

C. Whether the rail service over the railroad has substantially impaired the ability of the shippers or municipalities that depend upon it; [1989, c. 398, §7 (RPR).]

D. Whether the operation of the railroad has endangered the lives or property of the citizens of this State, including railroad employees; [1989, c. 398, §7 (RPR).]

E. Whether the operator of the railroad has refused or failed within a reasonable time to make necessary improvement to provide safe, efficient and reliable rail service; and [1989, c. 398, §7 (RPR).]

F. Other relevant issues. [1989, c. 398, §7 (RPR).]

[ 1989, c. 398, §7 (RPR) .]

3. Report. Upon conclusion of the hearing, the department shall issue a report concerning the operation of the railroad which shall be forwarded to the petitioning parties as well as the railroad company. In addition, this report shall be presented to the Governor as well as the President of the Senate and the Speaker of the House of Representatives. The department may also forward this report to the Interstate Commerce Commission, the Federal Railroad Administration or any other federal agency which is involved in the regulation of railroads.

[ 1989, c. 398, §7 (RPR) .]

SECTION HISTORY

1987, c. 748, (NEW). 1989, c. 398, §7 (RPR).



23 §7154. Acquisition of railroads

1. Authorization to acquire. Upon forwarding the report set forth in section 7153 and if the report recommends acquisition of the railroad line by the department, the department may acquire, as provided in this section, the railroad line and associated real property located in the State and personal property, including rail facilities such as equipment and rolling stock, when, in the judgment of the department, acquisition of the railroad line is necessary to protect the public interest.

[ 1989, c. 398, §7 (RPR) .]

2. Federal regulation. If the railroad line is under the exclusive jurisdiction of a federal regulatory agency, the department shall petition that agency and take all steps necessary to obtain all regulatory approvals required under federal law to acquire the railroad line.

[ 1989, c. 398, §7 (RPR) .]

3. Acquisition. Upon obtaining all necessary federal regulatory approvals or if approval of a federal regulatory agency is not required, the department may acquire the railroad line and associated property by purchase or the taking by eminent domain.

[ 1989, c. 398, §7 (RPR) .]

4. Limitation. Any acquisition under this section is subject to sufficient funds being made available by legislative act to acquire the railroad line.

[ 1989, c. 398, §7 (RPR) .]

5. Eminent domain. In the event that the department decides to acquire the railroad line by condemnation, the department shall have the railroad line and associated property appraised and offer to the owner as just compensation the constitutional minimum value, which shall be not less than the net liquidation value or the value as a going concern, whichever is greater, but shall not include the cost of providing a protective arrangement concerning the interest of the railroad's employees.

The department shall file in the registry of deeds for the county or counties, or registry district or districts, where the railroad line is located a notice of condemnation which shall contain a description of the property and the interest taken and the name or names of the owner or owners of record as far as they can be reasonably determined. The department may join in the same notice one or more separate properties whether in the same or different ownership. A check in the amount of the offer and a copy of the notice of condemnation shall be served on the owner or owners of record. If there is multiple ownership, the check may be served on any one of the owners of each separate property. The notice of condemnation shall be published once in a newspaper of general circulation in the county where the property is located and that publication shall constitute service on any unknown owner or owners or other persons who may have or claim an interest in the property.

[ 1989, c. 398, §7 (RPR) .]

6. Appeals. In the event that any owner or owners of record are aggrieved by the department's offer, they may appeal from it to the Kennebec County Superior Court within 30 days after the date of service or publication of the notice of condemnation. The appeal shall be taken by filing a complaint setting forth the facts upon which the case shall be tried according to the Maine Rules of Civil Procedure. The Superior Court shall determine compensation by a jury verdict or, if all parties agree, by the court without a jury or by a referee or referees and shall render judgment for any compensation, with interest when it is due, and for costs in favor of the party entitled to them, pursuant to just compensation standards set forth in subsection 5.

[ 1989, c. 398, §7 (RPR) .]

7. Use of railroad line. The department may lease the railroad line, or otherwise contract for operation of the railroad line, to a railroad operator who is a financially responsible person, or it may hold and manage the railroad line for future transportation use.

[ 1989, c. 398, §7 (RPR) .]

SECTION HISTORY

1987, c. 748, (NEW). 1989, c. 398, §7 (RPR).



23 §7155. Conditions of sale, lease and operation

1. Financial conditions on sale, lease or operating contract. Any railroad line acquired pursuant to this chapter may be sold, leased or contracted to an operator, but only upon terms at least as favorable to the State as follows:

A. All of the costs of acquiring the railroad line and associated property shall be recovered by the State; and [1989, c. 398, §7 (RPR).]

B. The credit of the State shall not be pledged unless separately authorized as required by the Constitution of Maine, Article IX, Section 14. [1989, c. 398, §7 (RPR).]

[ 1989, c. 398, §7 (RPR) .]

2. State operation of railroad prohibited. In no event may the department or any other unit of State Government directly operate a railroad over a railroad line acquired under this chapter. The department may own the railroad line and lease or otherwise contract for its use by a private operator.

[ 1989, c. 398, §7 (RPR) .]

SECTION HISTORY

1987, c. 748, (NEW). 1989, c. 398, §7 (RPR).



23 §7156. Employee protection

Any person acquiring or operating a railroad line under this chapter shall: [1989, c. 398, §7 (RPR).]

1. Hiring priority. Give a first right of hire to fill any subordinate official or nonmanagement position in the staffing of the new rail operation in the following order of priority:

A. First, all employees who are required to be accorded priority under federal law, employee protection obligations imposed by law, regulations or contracts which require the new operator to select employees of the prior operator and existing or future collective bargaining agreements; [1989, c. 398, §7 (RPR).]

B. Second, all employees, in seniority order for each craft or class, who hold or held seniority rights in, or in connection with, the railroad line when it was last operated by its prior operator; [1989, c. 398, §7 (RPR).]

C. Third, employees drawing benefits under the United States Railroad Unemployment Insurance Act, United States Code, Title 45, chapter 11, first in the geographical area in which the railroad line is located and then elsewhere within the State; and [1989, c. 398, §7 (RPR).]

D. Fourth, any other individual; [1989, c. 398, §7 (RPR).]

[ 1989, c. 398, §7 (RPR) .]

2. Existing employment obligations and practices. Assume the existing employment obligations and practices of the railroad whose property is condemned, including all agreements governing rates of pay, rules and working conditions, until changes are made by agreement or otherwise, in accordance with applicable law; and

[ 1989, c. 398, §7 (RPR) .]

3. Employee protection. Agree to provide a fair arrangement to protect the interests of railroad employees who are affected by the condemnation which is at least as protective of the interests of those employees as the levels of protection established by regulation or decision of the Interstate Commerce Commission.

[ 1989, c. 398, §7 (RPR) .]

Any person who is entitled to priority of employment under this section shall be presumed to be physically and mentally qualified to perform the same or comparable work with the new employer. [1989, c. 398, §7 (RPR).]

SECTION HISTORY

1987, c. 748, (NEW). 1989, c. 398, §7 (RPR).






Subchapter 3: PASSENGER RAIL SERVICE

23 §7171. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §33 (COR). 1991, c. 587, (NEW). 1995, c. 374, §2 (RP).



23 §7172. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §33 (COR). 1991, c. 587, (NEW). 1995, c. 374, §2 (RP).



23 §7173. Initiation and establishment of passenger rail service (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §33 (COR). 1991, c. 587, (NEW). 1995, c. 374, §2 (RP).



23 §7174. Contracts; studies (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §33 (COR). 1991, c. 587, (NEW). 1995, c. 374, §2 (RP).



23 §7175. Initial funding (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §33 (COR). 1991, c. 587, (NEW). 1995, c. 374, §2 (RP).



23 §7176. Additional funding (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §33 (COR). 1991, c. 587, (NEW). 1995, c. 374, §2 (RP).



23 §7177. Federal funds (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §33 (COR). 1991, c. 587, (NEW). 1995, c. 374, §2 (RP).



23 §7178. Municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §33 (COR). 1991, c. 587, (NEW). 1995, c. 374, §2 (RP).



23 §7179. Reasonable fares (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §33 (COR). 1991, c. 587, (NEW). 1995, c. 374, §2 (RP).



23 §7180. Satisfaction of operating deficits (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §33 (COR). 1991, c. 587, (NEW). 1995, c. 374, §2 (RP).



23 §7181. Rules of construction (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §33 (COR). 1991, c. 587, (NEW). 1995, c. 374, §2 (RP).









Chapter 617: RAILROAD CROSSINGS

23 §7201. Land taken from railroad; notice and hearing

No town way, city street, public easement or highway taking land of any railroad corporation shall be located, unless a notice of the time and place of the hearing on the location has been served on the president, any vice-president, any director, the treasurer or any assistant treasurer, the general manager or the clerk of the corporation at least 7 days before the time for the hearing. In case a corporation has no officer within the State, service shall be made on its duly authorized agent or attorney within the State. Service in like manner shall be made on any corporation which operates a railroad of another corporation under lease or other agreement. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7202. Location of railroad crossings; expense; appeals

Town ways and highways may be laid out across, over or under any railroad track or through or across any land or right-of-way of any railroad corporation, if the Department of Transportation, after notice and hearing, so determines. The Department of Transportation may refuse its permission or grant permission on terms and conditions as it may prescribe, and the need, if any, for installation, maintenance and operation of signals, gates or other protective measures and may determine whether the expense of building and maintaining so much of the way as is within the limits of the railroad corporation shall be borne by the corporation or by the municipality in which the way is located or by the State, or the Department of Transportation may apportion the expense between the railroad corporation and the municipality or State. The expense of operating and maintaining any protective device shall be borne by the corporation operating the railroad. The expense of installing protective devices at crossings on state and state aid highways shall be apportioned between the railroad corporation and the State as the Department of Transportation shall determine. The expense of installing protective devices at crossings on town ways shall be apportioned between the railroad corporation and the municipality as the department shall determine. The Department of Transportation shall report its determinations and decisions, file the same in its principal office at Augusta and send copies by mail or otherwise to each of the parties subject to the determination, order or decision. Determinations, orders or decisions shall be final and binding on all parties unless an appeal from any determination, order or decision shall be taken to the Superior Court in the county where the crossing is located. The Department of Transportation shall be made a party in the appeal. The appellant shall, within 14 days from the date of the filing of the determination, order or decision, file in the office of the department its reasons for appeal and shall cause to be served on any other interested parties a copy of the reasons for appeal certified by the department. The presiding Justice shall make an order or decree on the appeal as law and justice may require. An appeal may be taken to the law court as in other actions. The final adjudication shall be recorded as provided in section 7204 and a copy of the final decision sent to the Department of Transportation. Costs may be taxed and allowed to either party at the discretion of the court. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7203. Maintenance of railroad crossings already laid out

Notwithstanding any section of Part 7, in case of ways already laid out which cross over or under any railroad track or tracks and not at grade, the allocation of the expense of maintaining so much of the way as is within the limits of the railroad shall be determined, de novo, as provided by section 7202, by the Department of Transportation on application to it by any corporation whose track is or tracks are so crossed, or on application by the municipal officers of any town in which the crossing is located, or on application by the Department of Transportation. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7204. Recording adjudications of Department of Transportation

Adjudications of the Department of Transportation relating to ways shall be recorded in the office in which the location of the way must be recorded. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7205. Crossing of public ways

Railroads may cross any public highways in the line of the railroad, but may not pass along public highways without the written consent of the officials charged by statute with the duty of maintenance of these ways; but when a railroad is hereafter laid out across a public way, it shall be constructed so as to pass either over or under the way unless the Department of Transportation, after notice and hearing, authorizes a crossing at grade. Before entering on the construction of any railroad along or across public ways, the manner and conditions of crossings shall be determined as provided by section 7202. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7206. Ways raised or lowered; course altered

Highways and other ways may be raised or lowered, or the course of the highways may be altered, to facilitate a crossing or to permit a railroad to pass over or under the highway or at the side of it, on application to the Department of Transportation, and proceedings as provided by section 7202, and for these purposes land may be taken and damages awarded as provided for laying out highways and other ways. The department may prescribe the manner in which the work shall be done by the corporation. While the use of any way is thereby obstructed, a temporary way shall be provided by the corporation. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7207. Discontinuance of railroad crossings

Any railroad corporation or the municipal officers of a city or town in which a public way crosses or is crossed by a railroad, whether at grade or otherwise, may file a petition in writing with the Department of Transportation alleging that the crossing is no longer required by the public and praying that it may be closed or discontinued. The department shall, on receipt of a petition, appoint a time for hearing on the petition, after notice of not less than 10 days to the petitioners, the railroad corporation owning or operating the railroad and the city or town in which the crossing is located. After the notice and hearing, if the department finds that the crossing is no longer required by the public, it may order that the crossing be closed or discontinued. The department may close or discontinue railroad crossings, after notice of not less than 10 days to the railroad and municipality, or after hearing if requested within the 10 days either by the railroad or the municipality. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7208. Damages for neglect

When the corporation unnecessarily neglects to perform the acts so required, those injured may recover damages in a civil action, commenced within one year after performance is required. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7209. Bridges over canals or railroads; repairs; proceedings where unsafe conditions

A railroad may be carried over or under a canal or railroad in a manner as not unnecessarily to impede the travel or transportation on them. The corporation making the crossing is liable for damages, occasioned by making the crossing, in a civil action. Bridges and their abutments, constructed for a crossing of any way, shall be kept in repair by the corporation, or by persons or parties running trains on any railroad crossing a highway or town way. The municipal officers of any city or town may give notice in writing to persons, parties or corporations that a bridge required at the crossing has not been erected, or is out of repair and not safe and convenient, within the requirements of section 3651, or that the crossing of any highway or town way passing the railroad at grade, within their respective cities or towns, is not made or maintained safe and convenient as required by this section. Those persons, parties or corporations shall erect or repair the bridge or make the crossing safe and convenient within 10 days from the service of the notice. If they neglect to do so, any one of the municipal officers may apply to the Superior Court to compel the delinquents to erect or repair the bridge or make the crossing. After hearing, the court may make any order on the hearing, which the public convenience and safety require, and may by injunctions compel the respondents to comply with the order. The officers may, after 10 days from the service of the notice, cause necessary repairs to be made and the expense of the repairs shall be paid by the persons, parties or corporations whose duty it is to keep the crossing safe and convenient. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7210. Temporary crossings

A railroad company may, for the purpose of accommodating lumbering operations and for the transportation in ordinary vehicles of wood, coal, ice, hay or other commodities, establish and maintain temporary crossings of any railroad operated by it, by agreement with any person who may request the crossing for its purposes. On petition, the Department of Transportation, after notice and hearing, may direct any railroad company to establish and maintain the temporary crossings at places on its line of road as the department deems expedient, and after that the railroad company shall establish the crossings and maintain them in accordance with this section and sections 7211 to 7213. [1989, c. 398, §8 (NEW).]

Whenever, in the opinion of the department, any temporary railroad crossing established under this section is no longer necessary, the department may, on its own motion or on petition of any interested party, after notice and hearing, order the crossing discontinued. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7211. Crossing signs on each side of track; whistle and bell

At every temporary crossing, established in accordance with section 7210, boards with the words "Temporary railroad crossing, stop, look, listen" distinctly painted on each side, in letters plainly legible, shall be placed on each side line of the railroad right-of-way at the crossing, on a post or other structure, in a position as to be easily seen by persons about to cross the railroad at those places. For any crossing so established, engine bells shall be rung and engine whistles sounded, as provided in section 7214. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7212. Precautions at crossings

No team or vehicle may be driven over any temporary crossing unless the team or vehicle is first stopped within a reasonable distance from the nearest rail of the crossing, and the operator, by looking and listening, determines that nothing is approaching on the tracks of the railroad. Nothing in this section may prevent the Department of Transportation from making further rules for safety at any crossing established under its direction as it deems expedient or necessary. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7213. Crossings kept open part of year; expense apportioned

Each temporary crossing shall be kept open only during the time each year as the parties interested in the crossing may agree on, or as the Department of Transportation may specify in cases where the department directs the crossings to be established. When the department directs any temporary crossing to be established, it shall determine who shall bear the expense of establishing and maintaining the crossing and it may, if it sees fit, apportion the expense between the railroad company and the person or persons who have petitioned for the crossing. The expense of the crossing signs and the planking between the rails shall in any event be borne by the railroad company. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7214. Signboards at grade crossings; ringing of engine bells

Every railroad corporation shall cause signboards with the words "Railroad Crossing" distinctly painted on each side of the signboards, or as a minimum on one side if signboards are placed facing on-coming traffic in each direction, in letters plainly legible, to be placed and constantly maintained at the side of highways and town ways where they are crossed at grade by those railroads, on posts or other structures, in a position as to be easily seen by persons passing on those ways. Every corporation shall cause a whistle and a bell of at least 35 pounds in weight to be placed on each locomotive used on its railroad, and the whistles shall be sounded as a warning beginning at a distance of 990 feet, on standard or narrow gauge railroads, from all crossings of those ways on the same level, unless the Department of Transportation, on petition of the corporation or of the municipal officers or of 10 or more residents of any city or town in which the crossing is located, after notice and hearing, shall order the sounding of the whistle to be discontinued in any city or village until further order of the department. The bell shall be rung at a distance of 990 feet, on standard or narrow gauge railroads, from grade crossings and be kept ringing until the engine has passed the crossings. On petition of 10 or more residents of the State, after notice to the railroad corporation and a public hearing, the department may in writing order the corporation to give additional warning to travelers on those ways by requiring the sounding of the whistles or the ringing of the bells at other places where the railroads cross the public ways other than at grade or run contiguous to the ways, and the orders shall have the same force and place the same obligations on railroad corporations as when required under this section. [1989, c. 398, §8 (NEW).]

The Commissioner of Transportation may temporarily erect experimental signs at certain grade crossings instead of the signboards with the words "Railroad Crossing," as required in this section, for the purpose of conducting research for the development of improved signs. The erection of experimental signs by the department at a particular crossing shall relieve the railroad company using that crossing from any liability in damages, which might otherwise arise against that company by the temporary removal or temporary obliteration of the railroad company signboard required by this section. The erection and removal of the temporary signs shall be at the expense of the department and the removal and reinstallation of signboards with the words "Railroad Crossing" shall also be at the expense of the department. [1989, c. 398, §8 (NEW).]

Nothing in this section prevents the department from making further rules for safety at any crossing, including a private, temporary, farm or industrial crossing, as it deems expedient or necessary. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7215. Failure to comply; damages

For unnecessarily neglecting to comply with any provision of section 7214, the corporation forfeits not more than $500. The corporation is liable for damages for its neglect to comply with these provisions, or for the neglect of any agent or for the mismanagement of an engine, to be recovered in a civil action by the person damaged by the neglect. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7216. Right of entry

The officers, agents and employees of the Department of Transportation may enter in and on property of any railroad corporation for the purpose of inspecting railroad-highway crossings and attendant facilities, including grade separation facilities. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7217. Plant railroads

Sections 1251, 1254, 7202, 7205, 7206 and 7214, so far as applicable, apply to plant railroads. The term "plant railroad" means a railroad of the owners of any mills, mines, quarries, gravel pits, log landings or yards, warehouses, storehouses, stock yards, bulk storage yards, airports, piers, docks, shipyards, educational institutions, power plants, gas works, petroleum tank farms or bulk stations, or other manufacturing, processing or mercantile establishments, and including state and federal institutions and developments, erected or in process of erection, which is located on land provided or acquired for the purpose by the owners, and whether operated by the owners or by state or federal government or an agency thereof or through connection with a public railroad under operating contract with it and by operation of its equipment over the plant railroad. [2013, c. 36, §11 (AMD).]

SECTION HISTORY

1989, c. 398, §8 (NEW). 2013, c. 36, §11 (AMD).



23 §7218. Bridges erected by municipalities maintained

Bridges erected by any municipality, over which any railroad passes, shall be constructed and maintained in a manner and condition as to safety as the Department of Transportation may determine. The department may require the officers of the railroad company and of the municipality to attend a hearing in the matter, after notice of the hearing to all parties in interest as the department deems proper. The department shall determine at the hearing the repairs, renewals or strengthening of parts, or if necessary the manner of rebuilding the bridge required to make the bridge safe for the uses to which it is put. The department shall determine who shall bear the expenses of the repairs, renewals, strengthening or rebuilding, or it may apportion the expense between the railroad company and the city or town, as the case may be, in a manner as deemed by the department to be just and fair and shall make its report. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7219. Report of decisions and copies to parties interested

The department shall make a report in writing of its decision in all matters named in section 7218, file the report in the department's office, and cause a copy of the decision to be sent by mail to each of the railroad corporations and to the municipal officers of the cities or towns, as the case may be, interested in the report. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7220. Speed limit at highway grade crossings

The department is authorized to fix a maximum speed limit at which trains may be run over any grade crossing of a highway or other way and, when the limit has been fixed by the department, no engine or train may be run over the crossings at a greater speed than that fixed by the department and no way may be unreasonably and negligently obstructed by engines, tenders or cars. Any railroad corporation forfeits not more than $100 for every violation of this section. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7221. Automatic signals; expense; definition

The department may require each railroad company operating within this State to install, operate and maintain an automatic signal, gates or other protective device or to require a flagger to be stationed at any highway crossing within this State where, after reasonable notice and hearing, the department decides that public safety requires a signal, gates or other protective device or flagger as a proper measure of protection. Notice and hearing are not required for automatic grade crossing protection funded and installed under the federal program. The expense of installing, operating and maintaining any signal, gates or other protective device or of providing the flagger must be borne by the corporation operating the railroad passing over the crossing to be protected, except that at crossings located on state and state aid highways the expense of installing the signal, gates or other protective device must be apportioned between the corporation and the State in proportions as the department determines. Wherever the term "signal" or "automatic signal" is used in this chapter, it is construed to be an appliance that gives warning of the approach of a train and that is either audible and visible by day and by night, or audible or visible as determined by the department. [1993, c. 164, §1 (AMD).]

SECTION HISTORY

1989, c. 398, §8 (NEW). 1993, c. 164, §1 (AMD).



23 §7222. Crossings designated

The Department of Transportation shall designate by general orders, which may be issued without formal notice or hearing, the grade crossings in this State at which, from all points on the highway or other way within 300 feet of these crossings, and on either side of the crossings, measured along the highway or way, a traveler on the way carrying the crossing can have a fair view of an approaching train, engine or car continuously from the time the train, engine or car is 300 feet from the crossing, until it has passed over the crossing, either under existing conditions or by bushes, trees, fences, signboards or encroachments being trimmed, cut down or removed. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7223. Obstructions ordered removed; notice

At every crossing of a highway or other way, except state and state aid highways and a railroad at grade, the municipal officers of the town or unorganized place in which the crossing is located are authorized and required on order of the Department of Transportation to remove embankments and other obstructions within highway limits and to enter on private property and properly trim, cut down, remove or apply chemical treatment to bushes, and from time to time as may be necessary to cut down and remove trees, fences, signboards and encroachments which obstruct the view of an engine, train or car by a traveler at or near any crossing. The department shall cause the same to be done on state and state aid highways. The authority of the department in any order to the municipal officers shall not extend beyond the land bounded on a line from a point 300 feet on either side of any crossing, measured along the highway or other way, and a point 300 feet on either side of any crossing measured along the railroad right-of-way, for the purpose of enabling a traveler on any way, when the traveler is 300 feet or less distant from any crossing, to have a fair view of an approaching train, engine or car from one or more angles continuously from the time the train, engine or car is 300 feet from the crossing until it has passed over the crossing. Entry on private property for the purposes stated shall be only after a 10 days' notice, mailed to the last known address of the property owner, and posting of the notice in a conspicuous place in the municipality. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7224. Expense of removal paid by municipality; partial state reimbursement

Within a time as the Department of Transportation by order directs, the municipal officers or county commissioners shall cause the bushes to be cut down and removed, or chemically treated, and shall cause the trees, fences, signboards or other encroachments to be trimmed, cut down or removed and from time to time, as may be ordered by the department, to keep them trimmed, cut down or removed, and the expense shall in the first instance be paid by the municipality where the labor is performed, but, on the filing with the department of proper proof of the payment, 1/2 of any amount shall be repaid by the State to the municipality. The payment shall be paid from the appropriation for the operation of the department. Any expense incurred by the department in applying chemical treatment, or to properly trim, cut down or remove and from time to time, as may be necessary, to keep trimmed, cut down and removed, bushes, trees and signboards, shall be borne by the department. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7225. Damages; municipality and State to share

If any person claims damages on account of any such act done under sections 7223 and 7224, the person may, within 2 years after the doing of any act, petition the Department of Transportation to assess damages and the department, after reasonable notice to the petitioner and to the interested municipality and, after hearing, shall award a sum as seems proper as damages to be paid by the municipality where the property is located. On proper proof of any payment, the Governor shall cause 1/2 of the payment to be paid by the State to the municipality. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7226. Buildings not removed without owner's consent

Nothing contained in sections 7222 to 7225 authorizes the removal of any building without the consent of the owner. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7227. Applicability to all railroads

Except where otherwise expressly specified, sections 7221 to 7226 and section 7228 apply to all railroads operated by steam, electric, diesel-electric, diesel-motor, gasoline-electric or gasoline-motor power and engaged in the transportation of freight or passengers in standard railroad freight or passenger cars. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7228. Railroad company may enter private property

For the purpose of creating and maintaining the fair view mentioned in sections 7221 to 7227 or for the purpose of improving the view at one or more angles, any steam railroad company subject to this chapter may enter on private property and remove any embankment or other obstruction except a dwelling house. The owner of the property is entitled to damages, and may have the damages estimated and paid in a manner provided in chapter 607, and there is the same right of appeal as given in that chapter. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7229. Maintenance charges for private crossings

In a municipality in which a private way is crossed by a railroad crossing, the municipal officers may act as agents for a railroad corporation in collecting maintenance and insurance charges from those persons using that crossing. Nothing in this section may authorize a municipality to assess or levy these charges nor to use its taxing power to collect these charges. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7230. Partial reimbursement of cost

The State, by or through the Department of Transportation, may reimburse railroad corporations for up to 50% of their annual cost of maintaining public at-grade railroad crossings and crossing protection devices. These crossing protection devices shall include signals, gates, crossbucks and grade separation bridges carrying highways over railroad lines. The actual reimbursement shall be calculated for each railroad based on the following formula. "Cost" shall include all reimbursable costs incurred by the railroad, as determined by the commissioner, less any payments made to the railroad by any other entities. [1989, c. 398, §8 (NEW).]

For the purpose of this section, public at-grade crossings shall be those crossings determined by the Commissioner of Transportation to be public crossings. Public crossings shall not include crossings on rail lines abandoned, embargoed or listed by the railroad corporation in Category I, Category II or Category III, as defined by the United States Interstate Commerce Commission, on the railroad corporation's most recent system diagram map filed with the United States Interstate Commerce Commission. [1989, c. 398, §8 (NEW).]

The State may provide annually each railroad corporation with a reimbursement payment. For at-grade crossings, the payment must be determined based on each railroad corporation's verified average cost for crossing maintenance multiplied by the number of eligible crossings, with a maximum payment of $2,500 per crossing. [2003, c. 498, §5 (AMD).]

Payment to any railroad corporation may be made contingent on the railroad corporation performing specified maintenance on specific crossings or grade separation bridges when, in the judgment of the commissioner, the public welfare or safety requires that the maintenance be performed. If the railroad corporation fails to perform the required maintenance, the department may contract with others for the work or perform the work itself. In either case, reimbursement of the actual costs shall be made to the entity performing the maintenance or causing the maintenance to be performed. The reimbursement payment to each railroad corporation shall be adjusted to reflect the costs of any maintenance performed by others on lines for which the railroad corporation is responsible under this provision. The adjustment shall also reflect an amount to cover the department's administrative costs for arranging the maintenance to be performed. [1989, c. 398, §8 (NEW).]

Each railroad corporation which seeks reimbursement under this section must report annually its actual maintenance costs for the previous calendar year which shall be used to calculate the reimbursement. The department shall establish guidelines to determine allowable maintenance costs. [1989, c. 398, §8 (NEW).]

This annual report shall describe its maintenance program for public grade crossings and highway over railroad grade separation bridges. The report shall include the total actual costs incurred, total quantities of materials used and work hours expended for the previous year. The department may audit records and supporting documentation relating to costs incurred by railroad corporations. [1989, c. 398, §8 (NEW).]

The commissioner shall develop guidelines to require that any railroad corporation, prior to receiving a reimbursement for the maintenance of the line on which an eligible crossing is located shall file an annual plan by December 1st of each calendar year. The plan shall describe the condition of the line, the maintenance to be performed in the year for which reimbursement is sought, the speed at which trains will be allowed to operate over that line, the posted vehicle load limit on grade separation bridges and any other information required by the commissioner. The commissioner may also require as a condition of reimbursement that certain noncrossing maintenance or repairs be performed on the line or that the line be maintained to allow trains to operate at a certain speed, that vehicle load limits on grade separation bridges be maintained or that other measures affecting the safety and maintenance of the track be taken by the railroad corporation. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW). 2003, c. 498, §5 (AMD).



23 §7231. Petition; damages; expenses; temporary ways

The municipal officers in instances of town ways crossing or crossed by a railroad, whether the crossing be at grade or otherwise, or any railroad corporation may petition the Department of Transportation alleging that public safety or public convenience either to the traveling public or in the operation of the railroad services requires abolishment of or reconstruction of or alteration of crossings or its approaches; or change in the method of crossing a public way; or the closing of a crossing and the substitution of another; or the removal of obstructions to the sight at the crossing and requesting the situation be remedied. The Department of Transportation shall appoint a time and place for a hearing after notice of not less than 10 days to the petitioners, the railroad corporation, the municipality in which the crossing is situated, the owners or occupants of the land adjoining the crossing or adjoining that part of the way to be changed in grade. After notice and hearing, the Department of Transportation shall make its determination to insure safety or public convenience and by whom the abolishment, reconstruction, alteration, change or removal shall be made. The jurisdiction of the Department of Transportation shall exist whether the change or alterations in the crossing is within or without the limits of a public way. To facilitate the abolishment, reconstruction, alterations, changes or removals, highways and other ways may be raised or lowered or the courses of the same way may be altered to permit a railroad to pass at the side thereof. For the purposes aforesaid land may be taken and damages awarded as provided for laying out highways. The Department of Transportation shall determine how much land may be taken and shall fix the damages sustained by any person whose land is taken and the special damages which the owner of land adjoining the public way may sustain by reason of any change in the grade of the way. [1989, c. 398, §8 (NEW).]

Appeal from any decision, order or award of the commission may be had as provided in section 7233. The Department of Transportation shall apportion the expenses pertaining thereto and damages as follows: If the way involved is a state highway, 50% to the department and 50% to the railroad corporation; if the way involved is a state aid highway, 50% to the department and the municipality or municipalities in which the way is located, the pro rata share being determined by the percentage of state aid granted on the way involved and 50% to the railroad corporation; if the way involved is a town way, 35% to the State, to be paid out of the General Fund, 15% to the town, or in cases under the last paragraph of this section 15% to the county commissioners of the county in which the way is located and over which the county commissioners have jurisdiction, and 50% to the railroad corporation, provided that the department may vary the aforesaid percentages of expense and damages as it may deem proper after due consideration of the relative benefits to be derived from the abolishment, alteration or reconstruction, and provided that the amount ordered to be paid by the railroad corporation shall not in any event exceed 50% of the expenses and damages. The Department of Transportation may approve agreements made by the railroad corporation and other parties in interest in respect to the work or varying the percentages, provided the amount to be paid by the town shall not exceed the 15% specified unless the town shall vote otherwise, as to any elimination or alteration made under this section, the department may determine what work fairly and properly should be regarded as highway construction. [1989, c. 398, §8 (NEW).]

Notwithstanding the preceding paragraph, the cost of reconstruction of railroad grade separation structures carrying the highway over the railroad, including the alterations to the approaches to said structure, on nonfederal aid state aid highways shall be apportioned as follows: 70% to the Department of Transportation, 10% to the railroad corporation and 20% to the municipality or the county having jurisdiction of the roads in any unorganized township in which said structure is located, provided that the department may vary the aforesaid percentages of cost as it may deem proper after due consideration of the relative benefits to be derived from the reconstruction. [1989, c. 398, §8 (NEW).]

The Department of Transportation may make an order relative to the maintenance of crossings at grade or otherwise as it may deem necessary, and may determine whether expense shall be borne by the railroad corporation, by the municipality in which any crossing is located or by the State by or through the department; or the department may apportion the expense equitably between the railroad corporation, the municipality and the State by or through the Department of Transportation. [1989, c. 398, §8 (NEW).]

While the use of any way is obstructed in carrying out the foregoing provisions of this section, such temporary way shall be provided as the department may order. The Department of Transportation shall not make any order on any petition filed under this section until they are satisfied, by investigation or otherwise, that the financial condition of the corporation operating the railroad in question will enable the corporation to comply with the order, and that the probable benefit to the public will warrant the order and the probable expense resulting from the order, and that the order can be complied with without exceeding the state appropriation available. [1989, c. 398, §8 (NEW).]

The county commissioners shall have the same right of petition under this section, with respect to roads in unorganized places laid out by them under section 4001, as have municipal officers of a municipality under the provisions of this section. In case a petition is filed by them, all parties interested in the subject matter of the petition shall be notified by the Department of Transportation of the filing of the petition and given opportunity to appear and be heard. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7232. Tracks of more than one railroad

Whenever the Department of Transportation, on an application or petition brought under section 7231, finds that a public way crosses or is crossed by tracks of more than one railroad and the tracks of the railroads are so near together that public safety or convenience requires the work of abolishment, reconstruction, alteration, change or removal to be done under and in compliance with one order, the department shall give notice to all the corporations operating the railroads to appear before it and be heard on the application. After notice and hearing the department shall determine what abolishment, reconstruction, alteration, change or removal, if any, of the crossing shall be made and shall determine by whom the work shall be done and shall apportion the percentage of expense to be borne by the railroad corporations between the corporations in such manner as the department shall deem just and proper. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7233. Order of Department of Transportation; appeals

The order of the Department of Transportation relating to any matter on which the department may act under the authority of sections 7231 and 7232 shall be communicated in writing to the petitioners and to all persons to whom notice of the hearing on the petition was given. Any person aggrieved by the order, who was a party to the proceedings, may appeal from the order to the Superior Court within and for the county in which the way or crossing is located in the manner now provided in section 7202. Any person aggrieved by the decision or judgment of the Department of Transportation in relation to damages for land taken for the purposes of section 7231 may appeal from the decision to the Superior Court to be held in the county where the land is situated, within 30 days after the report of the department is made, which court shall determine the same by a committee of reference if the parties so agree or by a verdict of its jury, and shall render judgment for the damages recovered with costs to the party prevailing in the appeal, but the committee or jury shall not alter the requirements in the report of the department. The appellants shall, when an appeal is taken, include in the complaint a statement setting forth substantially the facts of the case and shall give written notice of the appeal with a copy of the complaint to the opposite party. An appeal may be taken to the law court as in other actions. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).



23 §7234. Trees near railroad crossings

Whenever the Department of Transportation deems that trees, bushes or other encroachments within the limits of a public way obstruct the view at railroad crossings or where one public way enters another and thereby renders the way dangerous to travelers, it shall cause the removal of the obstructions. [1989, c. 398, §8 (NEW).]

SECTION HISTORY

1989, c. 398, §8 (NEW).






Chapter 619: INSPECTION AND INVESTIGATION OF RAILROADS

Subchapter 1: REVIEW AND MAINTENANCE

23 §7301. Railroads examined; annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 398, §9 (NEW). 2013, c. 36, §12 (RP).



23 §7302. Certificate of safety for passenger trains (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 398, §9 (NEW). 2013, c. 36, §12 (RP).



23 §7303. Experienced engineer to examine bridges (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 398, §9 (NEW). 2013, c. 36, §12 (RP).



23 §7304. Managers notified when road unsafe (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 398, §9 (NEW). 2013, c. 36, §12 (RP).



23 §7305. Court proceedings for noncompliance (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 398, §9 (NEW). 2013, c. 36, §12 (RP).



23 §7306. Passenger trains prohibited from running over unsafe roads (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 398, §9 (NEW). 2013, c. 36, §12 (RP).



23 §7307. Crossings and bridges (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 398, §9 (NEW). 2013, c. 36, §12 (RP).



23 §7308. Safety provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 398, §9 (NEW). 2013, c. 36, §12 (RP).



23 §7309. Orders of the commissioner

The Superior Court is given full jurisdiction to enforce compliance with any order issued by the Commissioner of Transportation under this chapter. It shall be the duty of the commissioner to see that the rights of the public under this subchapter are fully protected. [1989, c. 398, §9 (NEW).]

SECTION HISTORY

1989, c. 398, §9 (NEW).



23 §7310. Prior orders and rules effective

All rules, orders and decrees in effect prior to October 24, 1977, which were issued by the Public Utilities Commission pursuant to the provisions in former Title 35, which provisions are embraced in this subchapter, shall remain in full force and effect until the Commissioner of Transportation has acted pursuant to applicable provisions of this subchapter. [1989, c. 398, §9 (NEW).]

SECTION HISTORY

1989, c. 398, §9 (NEW).



23 §7311. Investigation and reports of accidents

1. Investigation. The Commissioner of Transportation shall investigate all accidents resulting in loss of human life, or personal injury requiring 3 full days of hospitalization, occurring upon the premises of any railroad company or directly or indirectly arising from or connected with its maintenance or operation. Any accident so occurring and which results in property damage or personal injury that requires less than 3 full days of hospitalization also may be investigated if, in the judgment of the commissioner, the public interest requires it. The commissioner may hold hearings in connection with any investigation and shall reasonably notify the railroad company of the time and place of the hearing, and the railroad company may then be heard and the commissioner shall have the power to make such order or recommendation with respect thereto as deemed just and reasonable.

[ 1989, c. 398, §9 (NEW) .]

2. Reports of accidents. Every railroad company is required to file with the Commissioner of Transportation, under such rules as the commissioner may prescribe, reports of accidents so occurring, in the manner and form designated by the commissioner. In case of accidents resulting in loss of human life, such reports shall be made immediately by telephone or telegraph, followed by a detailed written report.

[ 1989, c. 398, §9 (NEW) .]

3. Disposition of reports. The orders and recommendations of the Department of Transportation, and accident reports and all other materials in the department's file pertaining to such railroad company accidents, shall be made available, upon request, to the railroad company, the injured person or their representatives.

[ 1989, c. 398, §9 (NEW) .]

4. Reports inadmissible as evidence. The orders and recommendations of the Department of Transportation, accident reports and any other material in the department's file pertaining to such accidents obtained or prepared pursuant to an investigation under this section shall not be admitted as evidence in any suit or action for damages growing out of any matter mentioned in any such investigation.

[ 1989, c. 398, §9 (NEW) .]

SECTION HISTORY

1989, c. 398, §9 (NEW).



23 §7312. Participation in the Federal Railroad Administration Track and Equipment Safety and Inspection Program

The commissioner shall have the authority to participate in carrying out investigative and surveillance activities in connection with any rule, regulation, order or standard prescribed by the Secretary of Transportation of the United States under the authority of the Federal Railroad Safety Act of 1970, Public Law 91-458, provided that the commissioner shall comply with all the requirements imposed by the United States Code, Title 45, section 435. The commissioner may employ such expert, professional or other assistance as is necessary to carry out the activities authorized by this section. [1989, c. 398, §9 (NEW).]

SECTION HISTORY

1989, c. 398, §9 (NEW).






Subchapter 2: FINANCIAL ASSISTANCE

23 §7320. Application for financial assistance

1. Annual application and approval required. Any person, corporation, partnership or other business entity which provides railroad transportation for compensation in the State, or seeks to acquire or construct additional rail lines in the State, shall apply to the Department of Transportation for the privilege of receiving financial assistance from the State, for the year in question. Financial assistance from the State is defined as grants, loans, subsidies, tax exemptions, cost reimbursement for maintenance of railroad crossings or payments from other sources. The applicant may not receive the financial assistance unless the application is approved.

[ 1989, c. 398, §9 (NEW) .]

2. Criteria. In determining approval for an application under this section, the department shall consider, among other matters:

A. The need for this rail service; [1989, c. 398, §9 (NEW).]

B. The effect of the rail service on the health, safety and general welfare of the people of the State; and [1989, c. 398, §9 (NEW).]

C. For any entity which already provides railroad transportation for compensation within the State, the record of that railroad in investing within the State, maintaining track and rights-of-way within the State, use of funds from previous financial assistance from the State and the safety, reliability and efficiency of the service actually provided by that railroad within the State. [1989, c. 398, §9 (NEW).]

[ 1989, c. 398, §9 (NEW) .]

3. Procedure for entities seeking to acquire or construct additional rail lines. An entity seeking to acquire or construct an additional rail line or lines shall proceed in accordance with this subsection.

A. The applicant shall provide notice by:

(1) Publishing an accurate and understandable summary of the application in a newspaper of general circulation in each area affected by the rail service;

(2) Mailing a copy of its application to all shippers which used the rail line during any of the 12 months prior to the date the application was filed, as well as those shippers who may reasonably be expected to use that line within one year from the date of application;

(3) Mailing a copy of its application to the employee representatives of the employees of the railroad or who may be affected by a proposed rail service; and

(4) Mailing a copy of its application to any municipality served by the rail line or in which that service may be affected. [1989, c. 398, §9 (NEW).]

B. After receipt of a substantially complete application and compliance by the applicant with the notice requirements of this subsection, the department shall hold a public hearing on any application covered by this subsection, in accordance with its rules. [1989, c. 398, §9 (NEW).]

C. Any party affected by the application has the right to intervene in a proceeding under this section. Intervention of other parties shall be granted liberally in order that a complete record may be developed. [1989, c. 398, §9 (NEW).]

[ 1989, c. 398, §9 (NEW) .]

4. Procedure for existing operations. An entity which intends only to continue existing operations shall proceed in accordance with this subsection.

A. After receipt of a substantially complete application, the department shall provide notice of the application and opportunity for hearing on any application covered by this subsection by sending an accurate and understandable summary of the application to a newspaper of general circulation in each area affected by the rail service for publication at the applicant's expense. [1989, c. 398, §9 (NEW).]

B. The department may hold a public hearing on the application and shall hold a hearing when a request for a hearing shows a substantial likelihood that the application may be denied or granted with qualifications under the criteria of subsection 2 and the hearing is requested by:

(1) A shipper or shippers whose traffic on the railroad line totaled 500 tons in the year preceding the application;

(2) Any municipality having a siding, terminal, station or agency station of the railroad line within its bounds; or

(3) A petition of 25 individuals who state that they are affected by the operation of the railroad.

The hearing shall be subject to the rules of the department. [1989, c. 398, §9 (NEW).]

[ 1989, c. 398, §9 (NEW) .]

5. Approval. At the conclusion of the proceedings and within 30 days of the conclusion of the public hearing, if any, the department shall:

A. Approve the application as filed; [1989, c. 398, §9 (NEW).]

B. Approve the application with conditions as the department determines necessary to assure that the investment of state funds in providing assistance for the rail service will be consistent with the public interest; or [1989, c. 398, §9 (NEW).]

C. Deny the application. [1989, c. 398, §9 (NEW).]

Approval shall be valid for a year. In the case of denial, reapplication shall be in accordance with the rules of the department. Approval may be revoked in case of noncompliance with any conditions.

[ 1989, c. 398, §9 (NEW) .]

6. Temporary approval. When the commissioner determines that the public interest requires immediate financial assistance from the State to a railroad, the department may issue temporary approval for a period not to exceed 90 days without notice or hearing.

[ 1989, c. 398, §9 (NEW) .]

7. Appeal. Any applicant or intervenor aggrieved by the decision of the department under subsection 5 has a right to judicial review in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter VII.

[ 1989, c. 398, §9 (NEW) .]

8. Rules. The department shall promulgate rules concerning the implementation and enforcement of this section.

[ 1989, c. 398, §9 (NEW) .]

9. Existing operations; temporary approval. Any operation ongoing as of the effective date of this section, as long as the ownership or management of that operation is not transferred to another entity, shall be deemed approved until March 1, 1990.

[ 1989, c. 398, §9 (NEW) .]

10. Consolidation of hearings. The Department may consolidate any hearing under this section with another hearing concerning railroad service by the same entity in the same area.

[ 1989, c. 398, §9 (NEW) .]

SECTION HISTORY

1989, c. 398, §9 (NEW).









Chapter 621: PASSENGER RAIL SERVICE

Subchapter 1: GENERAL PROVISIONS

23 §8001. Short title

This chapter may be known and cited as the "Passenger Rail Service Act." [1995, c. 374, §3 (NEW).]

SECTION HISTORY

1995, c. 374, §3 (NEW).



23 §8002. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 374, §3 (NEW).]

1. Authority. "Authority" means the Northern New England Passenger Rail Authority and any successors to that authority.

[ 1995, c. 374, §3 (NEW) .]

2. Government agency. "Government agency" includes any department, agency, commission, bureau, authority, instrumentality and political subdivision of:

A. The Federal Government; [1995, c. 374, §3 (NEW).]

B. The State; [1995, c. 374, §3 (NEW).]

C. Any other state; and [1995, c. 374, §3 (NEW).]

D. Canada and any of its provinces. [2005, c. 312, §1 (AMD).]

[ 2005, c. 312, §1 (AMD) .]

3. Railroad line. "Railroad line" or "lines" means the right-of-way, track, track appurtenances, ties, bridges, station houses and other appurtenant structures.

[ 1995, c. 374, §3 (NEW) .]

SECTION HISTORY

1995, c. 374, §3 (NEW). 2005, c. 312, §1 (AMD).



23 §8003. Initiation and establishment of passenger rail service

1. Establishment of service. The authority is directed to take all actions that are reasonably necessary to initiate, establish or reinitiate regularly scheduled passenger rail service between points within this State and points within and outside this State. These actions may include, but are not limited to, the acquisition, holding, use, operation, repair, construction, reconstruction, rehabilitation, modernization, rebuilding, relocation, maintenance and disposition of railroad lines, railway facilities, rolling stock, machinery and equipment, trackage rights, real and personal property of any kind and any rights in or related to that property.

[ 1995, c. 374, §3 (NEW) .]

2. Acquisition of properties; rights. The authority may acquire any of the properties or rights listed in subsection 1 through purchase, lease, lease-purchase, gift, devise or otherwise. In making these acquisitions the authority may exercise the power of eminent domain following the same procedure set forth in section 7154, subsection 5; except that any notice of condemnation must be filed in the registry of deeds for the county or counties, or registry division or divisions, in which the property is located, in the case of real property, and with the office of the Secretary of State in the case of personal property.

[ 1995, c. 374, §3 (NEW) .]

3. Responsibilities of State. Nothing in this chapter precludes the State from acquiring railroad lines for passenger rail service or precludes the Department of Transportation from taking actions to facilitate the operation of passenger rail service within the State or from contracting with 3rd parties for the operation of passenger rail service within the State. Nothing in this chapter affects the responsibilities of the department for transportation policy and planning as set forth in this Title.

[ 2005, c. 312, §2 (NEW) .]

SECTION HISTORY

1995, c. 374, §3 (NEW). 2005, c. 312, §2 (AMD).



23 §8004. Contracts; studies

In order to implement section 8003 and the purposes of this chapter, the authority is directed to: [1995, c. 374, §3 (NEW).]

1. Conduct studies. Conduct or cause to be conducted any studies that the authority determines necessary or proper;

[ 1995, c. 374, §3 (NEW) .]

2. Enter into contracts. Enter into and fulfill any contracts and agreements the authority determines necessary or proper;

[ 1995, c. 374, §3 (NEW) .]

3. Acquire property. Acquire property, including, but not limited to, railroad lines, both within and outside of this State; and

[ 1995, c. 374, §3 (NEW) .]

4. Cooperate with government agencies. Cooperate and enter into agreements, contracts and compacts with any government agency, the National Railroad Passenger Corporation and any other person, public or private.

[ 1995, c. 374, §3 (NEW) .]

SECTION HISTORY

1995, c. 374, §3 (NEW).



23 §8005. Initial funding (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 374, §3 (NEW). 1995, c. 543, §2 (AMD). 2005, c. 312, §3 (RP).



23 §8006. Funding

The authority is directed to use any revenues it receives from the operation of the passenger rail service established pursuant to this chapter to pay the operational expenses of that passenger rail service. The authority is directed to seek and use funds necessary to pay all operational expenses of this passenger rail service that are not met by fares and other funds or revenues. For the purposes of this section, "operational expenses" include, but are not limited to, all additional capital expenses necessary to maintain the passenger rail service. [2005, c. 312, §4 (AMD).]

SECTION HISTORY

1995, c. 374, §3 (NEW). 2005, c. 312, §4 (AMD).



23 §8007. Federal funds

The authority may take all actions consistent with this chapter necessary to qualify for, accept and disburse any money that the Federal Government may grant or loan to the authority to fund any actions required of the authority under the terms of this chapter. [1995, c. 374, §3 (NEW).]

SECTION HISTORY

1995, c. 374, §3 (NEW).



23 §8008. Government agencies

Any government agency may allocate money and take other actions that may aid in the implementation of this chapter. The authority may provide funds, including loans and matching grants, to government agencies in order to encourage their participation in implementing this chapter. [1995, c. 374, §3 (NEW).]

SECTION HISTORY

1995, c. 374, §3 (NEW).



23 §8009. Reasonable fares

Fares for the passenger rail service established pursuant to this chapter must be set at reasonable levels to encourage use of this service. [1995, c. 374, §3 (NEW).]

SECTION HISTORY

1995, c. 374, §3 (NEW).



23 §8010. Satisfaction of operating deficits

The authority is directed to obtain all additional funds, through borrowing, revenues or other means, necessary to satisfy operating deficits arising from expenses, including capital expenditures, necessary to ensure the continuation of passenger rail service established pursuant to this chapter. [1995, c. 374, §3 (NEW).]

SECTION HISTORY

1995, c. 374, §3 (NEW).



23 §8011. Rules of construction

This chapter must be construed liberally to effectuate the purposes of this chapter. [2005, c. 312, §5 (AMD).]

SECTION HISTORY

1995, c. 374, §3 (NEW). 2005, c. 312, §5 (AMD).



23 §8012. Passenger rail liability limitation

In the event one or more passenger rail service providers are protected by a liability insurance policy covering liability for property damage, personal injury, bodily injury and death arising from rail incidents or accidents occurring in this State involving passenger trains with policy limits of not less than $75,000,000 per occurrence annually and $75,000,000 in the aggregate annually regardless of the number of passenger rail service providers protected by such an insurance policy, each passenger rail service provider protected by such an insurance policy is not liable in excess of the coverage limits of such an insurance policy for any and all claims for damage, whether compensatory or punitive, for property damage, personal injury, bodily injury or death arising out of such rail incidents or accidents. For purposes of this section, "passenger rail service provider" includes for-profit and nonprofit corporations and legal entities that own, lease, operate or manage passenger trains or passenger rail service; the authority; railroad companies that own, lease, provide track rights to or maintain rail lines over which passenger trains pass; and operators of passenger train services. "Passenger rail service provider" does not include the National Railroad Passenger Corporation or its successor organization. This section does not affect immunities, limitation on damages, limitation of actions, limitation of liability or other protections provided to the State as defined in Title 14, section 8102, subsection 4. [2005, c. 312, §6 (RPR).]

SECTION HISTORY

2001, c. 54, §1 (NEW). 2005, c. 312, §6 (RPR).






Subchapter 2: NORTHERN NEW ENGLAND PASSENGER RAIL AUTHORITY

23 §8111. Purpose

The Northern New England Passenger Rail Authority, as established by Title 5, section 12004-F, subsection 16, is a body both corporate and politic in the State established for the general purpose of promoting passenger rail service as set forth in subchapter 1. It is declared that the purposes of this chapter are public and that the authority must be regarded as performing a governmental function in carrying out this chapter. [2005, c. 312, §7 (AMD).]

SECTION HISTORY

1995, c. 374, §3 (NEW). 2005, c. 312, §7 (AMD).



23 §8112. Directors

1. Board of directors. The authority consists of a board of 7 directors. The 7 directors are the Commissioner of Transportation, who is a director ex officio, the Commissioner of Economic and Community Development, who also is a director ex officio, and 5 directors who are members of the public, appointed by the Governor and confirmed by the Legislature for 5-year staggered terms, who shall serve until their respective successors are appointed and qualified. A vacancy in a position held by a director who is a member of the public occurring other than by the expiration of a term must be filled by the Governor and confirmed by the Legislature for the unexpired term.

[ 2005, c. 312, §8 (RPR) .]

2. Compensation and removal of directors who are members of public. Each director who is a member of the public is entitled to compensation according to the provisions of Title 5, chapter 379. The Governor may remove any director who is a member of the public for cause.

[ 2005, c. 312, §8 (RPR) .]

3. Ex officio directors. Each ex officio director may vote and may designate 2 employees of that director's department or agency, either of whom may represent that director and may vote and otherwise act on behalf of that director at meetings of the board. Any such designation must be in writing and delivered to the board, and the designation continues in effect until revoked or amended by the director in a written document delivered to the board.

[ 2005, c. 312, §8 (NEW) .]

4. Chair. The Governor shall appoint one director to serve as chair of the board, who is responsible for scheduling, convening and chairing all board meetings.

[ 2005, c. 312, §8 (NEW) .]

5. Officers. The board shall elect a treasurer, a secretary and any other officers the board from time to time considers necessary, none of whom needs to be a director.

[ 2005, c. 312, §8 (NEW) .]

6. Quorum. All powers of the authority may be exercised by the board in lawful meeting, and a majority of directors then in office constitutes a quorum. A vacancy on the board does not impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

[ 2005, c. 312, §8 (NEW) .]

7. Regular meetings. Regular meetings of the board may be established by bylaw, and notice of such regular meetings need not be given to directors.

[ 2005, c. 312, §8 (NEW) .]

SECTION HISTORY

1995, c. 374, §3 (NEW). 1995, c. 543, §3 (AMD). 2005, c. 312, §8 (RPR).



23 §8113. Conflict of interest

A director, officer or employee of the authority may not acquire any interest, direct or indirect, in any contract or proposed contract of the authority. A director, officer or employee may not participate in any decision on any contract entered into by the authority if that individual has any interest, direct or indirect, in any firm, partnership, corporation or association that will be party to such a contract or financially involved in any transaction with the authority; except this prohibition does not apply to the execution of agreements by banking institutions for the deposit or handling of authority funds in connection with any contract or to utility services, the rates for which are fixed or controlled by a governmental agency. [1995, c. 374, §3 (NEW).]

SECTION HISTORY

1995, c. 374, §3 (NEW).



23 §8114. Powers

The authority may: [1995, c. 374, §3 (NEW).]

1. Suit. Sue and be sued;

[ 1995, c. 374, §3 (NEW) .]

2. Seal. Have a seal and alter the seal at pleasure;

[ 1995, c. 374, §3 (NEW) .]

3. Bylaws; rules. Adopt from time to time and amend bylaws covering its procedure and rules for the purposes set forth in this chapter; develop and adopt rules in accordance with the Maine Administrative Procedure Act; publish bylaws and rules as necessary or advisable; and cause records of its proceedings to be kept;

[ 1995, c. 374, §3 (NEW) .]

4. Employees. Employ such assistants, attorneys, experts, inspectors and such other employees and consultants as the authority considers necessary or desirable for its purposes;

[ 1995, c. 374, §3 (NEW) .]

5. Department of Transportation. Utilize the services of the State's Department of Transportation that are available and expedient and all charges for services provided by the department may be paid to it by the authority as mutually agreed upon; and

[ 1995, c. 374, §3 (NEW) .]

6. Other action. Take all lawful action necessary and incidental to effectuate the purposes set forth in this chapter.

[ 1995, c. 374, §3 (NEW) .]

SECTION HISTORY

1995, c. 374, §3 (NEW).



23 §8115. Obligations of authority

All expenses incurred in carrying out this chapter must be paid solely from funds provided to or obtained by the authority pursuant to this chapter. Any notes, obligations or liabilities under this chapter may not be deemed to be a debt of the State or a pledge of the faith and credit of the State; but those notes, obligations and liabilities are payable exclusively from funds provided to or obtained by the authority pursuant to this chapter. Pecuniary liability of any kind may not be imposed upon the State or any locality, town or landowner in the State because of any act, agreement, contract, tort, malfeasance, misfeasance or nonfeasance by or on the part of the authority or its agents, servants or employees. [2011, c. 524, §6 (AMD).]

SECTION HISTORY

1995, c. 374, §3 (NEW). 2005, c. 312, §9 (AMD). 2011, c. 524, §6 (AMD).



23 §8115-A. Authority records

1. Confidential records. The following records of the authority are confidential:

A. Records and correspondence relating to negotiations of agreements to which the authority is a party or in which the authority has a financial or other interest. Once entered into, an agreement is not confidential; [2011, c. 524, §7 (NEW).]

B. Trade secrets; [2011, c. 524, §7 (NEW).]

C. Estimates prepared by or at the direction of the authority of the costs of goods or services to be procured by or at the expense of the authority; and [2011, c. 524, §7 (NEW).]

D. Any documents or records solicited or prepared in connection with employment applications, except that applications, resumes and letters and notes of reference, other than those letters and notes of reference expressly submitted in confidence, pertaining to the applicant hired are public records after the applicant is hired, except that personal contact information is not a public record as provided in Title 1, section 402, subsection 3, paragraph O. [2011, c. 524, §7 (NEW).]

[ 2011, c. 524, §7 (NEW) .]

2. Lawyer-client privilege. The authority may claim the lawyer-client privilege in the same manner and circumstances as a corporation is authorized to do so.

[ 2011, c. 524, §7 (NEW) .]

SECTION HISTORY

2011, c. 524, §7 (NEW).



23 §8116. Report to the Legislature; departmental review

1. Annual report. Beginning January 1, 1996, on an annual basis, the authority shall present its report to the Legislative Council and send copies to the joint standing committee of the Legislature having jurisdiction over transportation matters and the Commissioner of Transportation. The report shall include a description of the authority's activities for the preceding fiscal year, including a report of its receipts and expenditures from all sources.

[ 1995, c. 374, §3 (NEW) .]

2. Operating budget. Beginning January 31, 1996, on an annual basis, the authority shall present the operating budget of the authority for the next fiscal year beginning July 1st to the Commissioner of Transportation for approval. The authority may only make expenditures in accordance with allocations approved by the commissioner. Any balance of an allocation that at any time may not be required for the purpose named in that allocation may be transferred at any time prior to the closing of the books to any other allocation for the use of the authority for the same fiscal year subject to review and approval by the commissioner. Fiscal statements describing a transfer must be submitted by the authority to the commissioner 30 days before the transfer is to be implemented. These fiscal statements must include information specifying the accounts that are affected, amounts to be transferred, a description of the transfer and a detailed explanation as to why the transfer is needed.

[ 1995, c. 374, §3 (NEW) .]

SECTION HISTORY

1995, c. 374, §3 (NEW).



23 §8117. Fair practices; affirmative action

The authority is subject to and shall comply with Title 5, chapter 65. [1995, c. 374, §3 (NEW).]

SECTION HISTORY

1995, c. 374, §3 (NEW).



23 §8118. Property of the authority

1. Property of the authority. All property of the authority pursuant to the provisions of this chapter is exempt from levy and sale by virtue of any execution and an execution or other judicial process is not a valid lien upon its property held pursuant to the provisions of this chapter. The authority may use its property only for the purposes set forth in this chapter.

[ 1995, c. 374, §3 (NEW) .]

2. Entry upon lands. The authority and its authorized agents and employees may enter upon any lands, waters and premises in the State for the purpose of making surveys, soundings, drillings and examinations as it determines necessary or convenient for the purpose of this chapter and the entry may not be deemed a trespass nor is the authority liable for the discovery of any form of waste or environmental contamination.

[ 1995, c. 374, §3 (NEW) .]

3. Authority for transfer of interest in land to the authority. Any county, municipality or other political subdivision, any public agency or commission of the State and any public service corporation or district, notwithstanding any contrary provisions of law, may lease, lend, grant or convey to the authority, upon its request and upon such terms and conditions as the proper authorities of the political subdivision, agency, commission, public service corporation or district determine reasonable and fair, any real or personal property or rights in the property that are necessary or convenient to the effectuation of the authorized purposes of the authority, including real and personal property or rights in the property already devoted to public use. As used in the subsection, the term "public service corporation" includes a public utility as defined in Title 35-A, section 102, subsection 13 and a corporation referred to in Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §41 (COR) .]

SECTION HISTORY

1995, c. 374, §3 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B41 (COR).



23 §8119. Exemption from taxes

Because the accomplishment by the authority of the authorized purpose stated in this chapter is for the benefit of the people of the State and for the improvement of their commerce and prosperity and is the performance of essential governmental functions, the authority may not be required to pay any taxes or assessment on any property acquired or used by it for the purposes provided in this chapter; except that service facilities leased or rented by the authority to business entities are subject to taxation and assessments must be made against the tenant in possession based upon the value of the leasehold interest, both real and personal. The authority may not be required to pay any tax upon its income except as may be required by the laws of the United States. [1995, c. 374, §3 (NEW).]

SECTION HISTORY

1995, c. 374, §3 (NEW).



23 §8120. Employees

Employees of the Northern New England Passenger Rail Authority are subject to the state retirement provisions of Title 5, Part 20 and the state employee health insurance program under Title 5, chapter 13, subchapter II. [1999, c. 152, Pt. E, §4 (NEW).]

The retirement accounts of state employees transferred to the authority in its capacity as an independent agency must remain in the state regular plan. New employees of the authority shall also become members of the Maine Public Employees Retirement System under the state regular plan. The authority shall make employer retirement plan contributions at the state regular plan rate. Employee retirement plan contributions must be at the state regular plan rate. [1999, c. 152, Pt. E, §4 (NEW); 2007, c. 58, §3 (REV).]

The accrued fringe benefits of state employees transferred to the authority in its capacity as an independent agency, including vacation and sick leave, health and life insurance and retirement, remain with the transferred employee. [1999, c. 152, Pt. E, §4 (NEW).]

Authority employees are entitled to receive the same retirement health benefits as state employees. [1999, c. 152, Pt. E, §4 (NEW).]

SECTION HISTORY

1999, c. 152, §E4 (NEW). 2007, c. 58, §3 (REV).















TITLE 24: INSURANCE

Chapter 1: GENERAL PROVISIONS

24 §1. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §51. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 476, §18 (AMD). 1969, c. 132, §11 (RP). 1969, c. 504, §40 (AMD).



24 §52. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §53. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §54. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §55. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §56. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §57. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §58. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §59. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §60. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §61. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §62. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §63. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §111. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §112. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §113. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §114. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §115. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §221. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §222. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §223. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §224. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §225. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §271. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §272. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §273. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §274. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §275. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §321. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §322. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §323. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §324. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §325. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §326. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §327. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §328. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §371. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §372. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §373. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §374. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §375. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §376. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §421. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §422. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §423. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §424. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §425. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §426. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 412, §5 (RPR). 1969, c. 132, §11 (RP).






Chapter 3: ORGANIZATION AND OPERATION

24 §501. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 118, (AMD). 1969, c. 132, §11 (RP).



24 §502. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 93, (AMD). 1969, c. 132, §11 (RP).



24 §503. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §504. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §504-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 467, §1 (NEW). 1969, c. 132, §11 (RP).



24 §505. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 467, §§2,3 (AMD). 1967, c. 92, §1 (AMD). 1969, c. 132, §11 (RP).



24 §506. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §507. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 92, §2 (AMD). 1969, c. 132, §11 (RP).



24 §508. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 92, §3 (AMD). 1969, c. 132, §11 (RP).



24 §509. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §510. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §511. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §512. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §513. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §514. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §515. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §516. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §517. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 381, §1 (AMD). 1969, c. 132, §11 (RP).



24 §518. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §519. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §520. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §521. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §522. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §523. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §524. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §525. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §526. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §527. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §528. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §529. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §530. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §531. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §532. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §533. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §534. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §535. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §536. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §537. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §538. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 381, §2 (NEW). 1969, c. 132, §11 (RP).



24 §591. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §592. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §593. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 92, §4 (AMD). 1969, c. 132, §11 (RP).



24 §594. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 92, §5 (AMD). 1969, c. 132, §11 (RP).



24 §595. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §596. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §597. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §598. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §599. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §600. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §601. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §602. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §603. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §604. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §605. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §606. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §651. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §652. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §653. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §701. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 196, (AMD). 1969, c. 132, §11 (RP).



24 §702. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).






Chapter 5: ACCIDENT AND HEALTH INSURANCE

24 §801. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §802. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §803. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §804. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §805. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §806. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 163, (AMD). 1969, c. 132, §11 (RP).



24 §807. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §808. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §809. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §810. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §811. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §812. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §813. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §814. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §815. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §816. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).






Chapter 7: CASUALTY INSURANCE

24 §901. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §902. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §903. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §904. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §951. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §952. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §953. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §954. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §955. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §956. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §957. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §958. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1001. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1002. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1003. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1004. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1005. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1006. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1007. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1008. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1009. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1010. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 412, §6 (AMD). 1969, c. 132, §11 (RP).



24 §1011. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1012. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1013. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1051. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).






Chapter 9: CREDIT AND TITLE INSURANCE

24 §1201. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1202. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1203. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1204. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1205. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1206. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1207. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1208. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1209. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1210. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1211. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1212. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1213. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1214. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1251. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1252. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1253. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1254. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1255. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1256. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1257. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1258. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1259. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1260. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1261. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1262. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1263. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1264. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 73, (AMD). 1969, c. 132, §11 (RP).



24 §1265. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).






Chapter 11: FIRE INSURANCE

24 §1401. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1402. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1403. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1404. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1405. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1406. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1407. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1408. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1409. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1451. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1452. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1453. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1454. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1455. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1456. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1457. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1458. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1459. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1460. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1461. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1462. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1463. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1464. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1465. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1466. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1467. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1468. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1469. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1470. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1471. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1521. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1522. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1523. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1524. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1525. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).






Chapter 13: GROUP INSURANCE AND PENSION PLANS

24 §1701. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1751. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1752. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1753. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1754. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1755. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1801. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1802. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1806. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 186, §5 (NEW). 1969, c. 132, §11 (RP).






Chapter 15: LIFE INSURANCE

24 §1901. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1902. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1903. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1904. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1951. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §1952. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2001. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2002. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2003. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2004. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2005. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2006. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2007. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2008. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2051. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2052. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2053. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2054. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2055. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2056. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2057. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2058. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2059. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).






Chapter 17: MOTOR VEHICLE ROAD OR TOURIST SERVICE

24 §2201. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2202. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2203. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2204. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2205. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2206. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).






Chapter 19: NONPROFIT HOSPITAL OR MEDICAL SERVICE ORGANIZATIONS

Subchapter 1: GENERAL PROVISIONS

24 §2301. Purposes

Any corporation organized under special Act of the Legislature, under Title 13, chapter 81 or as a public benefit corporation under Title 13-B for the following purposes may be authorized by the superintendent on the terms and conditions provided for in this chapter, except that when such a corporation was previously organized by special Act of the Legislature, this chapter does not apply when inconsistent with that Act as previously amended: [2003, c. 171, §9 (AMD).]

1. Nonprofit hospital service plans. To establish, maintain and operate nonprofit hospital service plans whereby hospital care may be provided by hospitals or groups of hospitals with which such a corporation has a contract for that purpose to those persons or groups of persons who become subscribers to that plan under a contract that entitles each subscriber to certain hospital care, and the hospital or hospitals contracting with such a corporation are governed by this chapter and by the provisions of Title 24-A that are applicable as provided in this chapter;

[ 1993, c. 702, Pt. A, §1 (AMD) .]

2. Nonprofit medical service plans. To establish, maintain and operate nonprofit medical service plans whereby medical or surgical service is provided to those persons or groups of persons who become subscribers to such a plan under contracts with such a corporation, either in the capacity of principal or in the capacity of agent of other nonprofit medical service corporations or insurance companies authorized to do business in this State, and the physician or physicians contracting with such a corporation are governed by this chapter and by the provisions of Title 24-A that are applicable as provided in this chapter;

[ 1993, c. 702, Pt. A, §1 (AMD) .]

3. Nonprofit health care plans. To establish, maintain and operate nonprofit health care plans whereby health care services not covered under subsections 1 and 2 may be provided, by institutions or persons licensed for that purpose by the State, when licensure is required, with which such a corporation has a contract for that purpose, to those persons or groups of persons who become subscribers to such a plan under a contract that entitles each subscriber to certain specific health care, and the institution or persons contracting with such a corporation are governed by this chapter and by the provisions of Title 24-A that are applicable as provided in this chapter;

[ 1993, c. 702, Pt. A, §1 (AMD) .]

3-A. Integrated medical service plans; indemnity health care contracts; health care plan administration. A corporation subject to this chapter that maintains a nonprofit hospital service plan, a nonprofit medical service plan or a nonprofit health care plan in accordance with subsections 1, 2 or 3 may, in addition:

A. Issue and maintain in force indemnity health care contracts whereby persons or groups of persons who are contract holders may be indemnified by that corporation for expenses for hospital care, medical or surgical services or other health care services. An indemnity contract issued pursuant to the authority established by this section is subject to all the requirements relating to content and interpretation of such policies and contracts that apply to policies of the same kind of insurance as set forth in Title 24-A; [1993, c. 702, Pt. A, §1 (NEW).]

B. Issue and maintain in force employee benefit excess insurance as defined in Title 24-A, section 707, subsection 1, paragraph C-1 with respect to health insurance and underlying risks that the corporation is authorized to cover under this chapter; [1999, c. 256, Pt. M, §1 (AMD).]

C. Issue and maintain in force hospital, medical service and health care plans and contracts that include health care benefits for workplace and nonworkplace injury and illness in accordance with Title 39-A, section 403, subsection 2; [1993, c. 702, Pt. A, §1 (NEW).]

D. Receive or collect charges, contributions or premiums, adjust or settle claims, and perform related administrative, management, accounting, bookkeeping and advisory functions on behalf of any plan, fund or program established or maintained by a plan sponsor, health care services plan, health maintenance organization, health care provider or insurer, including plans, funds or programs established or maintained to provide through insurance or alternatives to insurance a type of life, annuity, health or workers' compensation benefit, except that nothing in this subsection may be interpreted as authorizing a nonprofit hospital, medical or health care service corporation to assume insurance risks not related to health care under contracts for life or workers' compensation insurance or annuities; [1993, c. 702, Pt. A, §1 (NEW).]

E. Establish, maintain, own, merge with, organize and operate a health maintenance organization directly as a division or line of business of the corporation, or indirectly as a subsidiary or affiliate of the corporation, pursuant to Title 24-A, chapter 56, which health maintenance organization has all of the rights and powers and is subject to all of the duties and responsibilities of a separately organized health maintenance organization under that chapter. A corporation subject to this chapter that engages in such activities may not be deemed to be practicing medicine and is exempt from provisions of law relating to the practice of medicine; and [1993, c. 702, Pt. A, §1 (NEW).]

F. Perform, on behalf of others, clerical, bookkeeping, accounting, statistical, management, personnel, marketing or similar services related to the provision of health care or health care financing, or establish, maintain, own and operate entities, independently or with others, to perform such services; [1993, c. 702, Pt. A, §1 (NEW).]

[ 1999, c. 256, Pt. M, §1 (AMD) .]

3-B. Hospital and medical service business exclusive. A hospital or medical service corporation may not engage in a business other than the business of hospital or medical service corporations as set forth in this section and in business activities reasonably and necessarily related to that business, except that:

A. A hospital or medical service corporation may also engage in activities reasonably necessary to the management, supervision, servicing and protection of its lawful investments; [1993, c. 702, Pt. A, §1 (NEW).]

B. A hospital or medical service corporation may own subsidiaries or subsidiaries owning other subsidiaries that may engage in the activities under Title 24-A, section 1157; and [1993, c. 702, Pt. A, §1 (NEW).]

C. A hospital or medical service corporation may utilize its facilities to perform administrative services for a governmental body, unit or agency; [1993, c. 702, Pt. A, §1 (NEW).]

[ 1993, c. 702, Pt. A, §1 (NEW) .]

3-C. Nonprofit purposes. A nonprofit hospital and medical service organization that is authorized to provide nonprofit hospital service plans under subsection 1, nonprofit medical service plans pursuant to subsection 2 or nonprofit health care plans pursuant to subsection 3 is a charitable and benevolent institution, in accordance with Title 5, section 194-A, and a public charity and its assets are held for the purpose of fulfilling the charitable purposes of the organization, which purposes may include, but are not limited to, the following: providing access to medical care through affordable health insurance and affordable managed care products for persons of all incomes; identifying and addressing the State's unmet health care needs, particularly with respect to medically uninsured and underserved populations; making services and care available through participating providers; and improving the quality of care for medically uninsured and underserved populations.

[ 2003, c. 171, §10 (AMD) .]

4. Inadvertent payments. If direct payment is inadvertently made to a hospital, physician or other provider of medical services or health care by or on behalf of a subscriber or member, a corporation may reimburse the subscriber up to the amount payable under the plan to a hospital, a physician or other provider of medical services or health care;

[ 1993, c. 702, Pt. A, §1 (AMD) .]

5. Principal or agent. In order to maintain and operate such plans, contracts, facilities and services, a corporation may act either in the capacity of principal or agent of other nonprofit hospital service corporations, insurers, health maintenance organizations, health care services plans, employee benefit plans, health care and employee benefit plan sponsors and health care providers authorized to do business in this State;

[ 1993, c. 702, Pt. A, §1 (AMD) .]

6. Contracts and agreements. To contract with any similar corporations in other states for the joint administration of their business and to enter into reciprocal arrangements for the mutual benefit of their subscribers;

[ 1993, c. 702, Pt. A, §1 (AMD) .]

7. Administrative services. A corporation has the right to utilize its organization and facilities, either directly or through another legal entity owned by it and similar corporations located in other states, to perform services for the United States or State or the units or agencies of either; or any public charity involved in health care;

[ 2003, c. 171, §11 (AMD) .]

8. Right to contract. The State or any county, city, town or other quasi-municipal corporation has the same right to contract with a corporation subject to this chapter as it has under Title 24-A, section 4501 with respect to insurers;

[ 1993, c. 702, Pt. A, §1 (AMD) .]

8-A. Managed care plans. With respect to managed care plans that require subscribers to select primary care physicians, a corporation subject to this chapter must meet the following requirements:

A. The corporation shall offer to groups of all sizes health benefit plans that meet the requirements for standardized health plans specified in Bureau of Insurance Rules, Chapter 750; [1993, c. 702, Pt. A, §1 (NEW).]

B. The managed care plan must provide a spectrum of providers and services that meets patient demand; [1993, c. 702, Pt. A, §1 (NEW).]

C. The managed care plan must provide to its members reasonable access to health care services. The Superintendent of Insurance shall adopt rules that consider geographical and transportation problems in rural areas; and [1993, c. 702, Pt. A, §1 (NEW).]

D. The managed care plan must demonstrate a plan for providing services for rural and underserved populations and for developing relationships with essential community providers. The corporation must make an annual report to the Superintendent of Insurance regarding the plan. [1993, c. 702, Pt. A, §1 (NEW).]

[ 1993, c. 702, Pt. A, §1 (NEW) .]

9. Indemnity health care contracts.

[ 1993, c. 702, Pt. A, §1 (RP) .]

9-A. Investments. Investments by corporations subject to this chapter are governed by this paragraph.

A. A corporation subject to this chapter may invest funds in the same manner and to the same extent as domestic mutual insurers under the provisions of Title 24-A, chapter 13-A and shall maintain reserves for possible losses or fluctuation in the value of investments as contemplated in Title 24-A, section 901-A, subsection 2. Those reserves must comprehend, at a minimum, an asset valuation reserve and an income maintenance reserve calculated by methods that are consistent with standards that have been adopted by the superintendent for management of investment risk by life and health insurers. [2001, c. 72, §1 (AMD).]

B. Any limitation stated in Title 24-A, chapter 13-A on the investment powers of a mutual domestic insurer expressed in relation to the "surplus" of that insurer must be applied to a corporation subject to this chapter in relation to that corporation's subscriber reserves. [1993, c. 702, Pt. A, §1 (NEW).]

C. Notwithstanding the limitation stated in Title 24-A, section 1156, subsection 2, paragraph D, a hospital or medical service corporation may invest in real property or interests in real property that is located in the United States, held directly or evidenced by partnership interests, stock of corporations, trust certificates or other instruments and acquired:

(1) As an investment for the production of income or to be improved or developed for that investment purpose; or

(2) For the convenient accommodation of the corporation's business.

After giving effect to any of those investments, the aggregate amount of investments made under subparagraph (1) may not exceed 20% of the hospital or medical service corporation's total admitted assets; the aggregate amount of investments made under subparagraph (2) may not exceed 15% of the corporation's total admitted assets; and the aggregate amount of investments made under this paragraph may not exceed 25% of the corporation's total admitted assets. Investments under subparagraph (1) in any single property, including improvements on that property, may not in the aggregate exceed 2% of the corporation's total admitted assets. [1993, c. 702, Pt. A, §1 (NEW).]

D. In addition to the investments permitted under paragraph C, a hospital or medical service corporation that operates and establishes, maintains, merges with or organizes a health maintenance organization not organized as a separate legal entity may invest in real estate, including leasehold estates, for the convenient accommodation of the health maintenance organization's business, including hospitals, medical clinics, medical professional buildings and any other facility that is to be used by a provider in the provision of health care or by any other health care provider under contract with the health maintenance organization, and that facility must be used in the provision of health care services to members of the health maintenance organization by that provider.

(1) A parcel of real estate acquired under this subsection may include excess space for rent to others if it is reasonably anticipated that that excess will be required for expansion or if the excess is reasonably required in order to have one or more buildings that function as an economic unit.

(2) Real estate subject to this subsection may be subject to a mortgage.

(3) The admitted value of the investment may not exceed the greater of the hospital or medical service corporation's subscriber reserve or 20% of the corporation's admitted assets, and the aggregate investment in real estate held under paragraph C and under this paragraph may not exceed 40% of the corporation's admitted assets, except with the approval of the superintendent if the superintendent finds that those percentages of the corporation's admitted assets are insufficient to provide for the convenient accommodation of the health maintenance organization's business. Investments in any single property, including improvements on that property, may not in the aggregate exceed 5% of the corporation's total admitted assets. [1993, c. 702, Pt. A, §1 (NEW).]

E. Notwithstanding any provisions of this section and Title 24-A, chapter 13-A allowing other investments, a corporation subject to this chapter shall maintain cash or investment grade obligations, as defined in Title 24-A, section 1151-A, that at all times have a fair market value of not less than 100% of the corporation's liability for claims payable, incurred, but not reported, claims payable, unpaid claims adjustment expenses, unearned premiums and, as applicable, any statutory, special or additional reserves provided by the corporation for the benefit of subscribers as of the close of the corporation's most recent calendar quarter prepared on the basis of statutory accounting principles. If the corporation's liability for these enumerated items increases more than 10% prior to the end of the calendar quarter, the corporation must, within 10 days of the determination, reallocate its investments to ensure compliance with this paragraph. [1999, c. 715, §1 (AMD).]

F. The superintendent may establish risk-based capital standards applicable to corporations subject to this chapter, their subsidiaries and controlled affiliates that engage in health care related business activities that the parent corporation conducts. [1993, c. 702, Pt. A, §1 (NEW).]

G. A director, officer or employee of a corporation subject to this chapter who receives, collects, disburses or invests funds in connection with the activities of that organization is responsible for those funds in a fiduciary relationship to the corporation. [1993, c. 702, Pt. A, §1 (NEW).]

H. For corporations subject to this subsection, the following terms have the following meanings.

(1) "Admitted assets" means those assets owned by the corporation, recognized pursuant to Title 24-A, section 901-A, reduced in amount by any applicable provision of this Title or Title 24-A. For purposes of applying the investment limitations of Title 24-A, chapter 13-A, the asset value must be that contained in the annual statement of the corporation as of December 31st of the year next preceding the making of the investment or contained in an audited financial report, as defined in Title 24-A, section 221-A, of more current origin prepared on the basis of statutory accounting principles.

(2) "Subscriber reserves" means those reserves held by the corporation for the protection of subscribers that are the excess of the corporation's assets over its liabilities as set forth in the annual statement of the corporation as of December 31st of the year next preceding the making of the investment or contained in an audited financial report, as defined in Title 24-A, section 221-A, of more current origin prepared on the basis of statutory accounting principles; [2001, c. 72, §2 (AMD).]

[ 2001, c. 72, §§1, 2 (AMD) .]

9-B. Conversion to mutual insurer.

[ 2003, c. 171, §12 (RP) .]

9-C. Health maintenance organizations. A corporation subject to this chapter is not required to maintain separate reserves or surplus with respect to the operations of a health maintenance organization that is not a separate legal entity. All assets of the corporation must be available to pay claims arising from corporate operations, with the exception of assets supporting reserves set aside in accordance with a plan for the continuation of benefits to health maintenance organization members under Title 24-A, section 4204, subsection 7 and assets supporting additional reserves to the extent required by rules adopted by the superintendent pursuant to Title 24-A, section 901-A. A hospital or medical service corporation that establishes and maintains a health maintenance organization not organized as a separate legal entity shall maintain separate accounting for the health maintenance organization;

[ 2001, c. 72, §3 (AMD) .]

9-D. Conversion to a domestic stock insurer. Conversion of a nonprofit hospital and medical service organization as defined in paragraph B, subparagraph (8) to a domestic stock insurer is governed by this subsection.

A. A nonprofit hospital and medical service organization or other entity authorized by the superintendent or organized pursuant to this chapter may convert to a domestic stock insurer subject to the provisions of this subsection. [2001, c. 550, Pt. B, §2 (AMD).]

B. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Charitable trust" has the meaning set forth in Title 5, section 194-A, subsection 1, paragraph C.

(2) "Charitable trust plan" means the plan submitted to the Attorney General pursuant to Title 5, section 194-A, subsection 5.

(3) "Conversion" means the process by which an organization, with the approval of the superintendent, converts to a domestic stock insurer pursuant to this subsection.

(4) "Conversion plan" means a written plan that sets forth the provisions required by the superintendent, that is filed with the superintendent pursuant to this subsection, that sets forth a complete description of the proposed conversion and that contains sufficient detail to permit the superintendent to make the findings required under this subsection.

(5) "Converted stock insurer" means the domestic stock insurer resulting from a conversion pursuant to this subsection.

(6) "Fair market value" means the value of an organization or an affiliate or the value of the assets of such an entity determined as if the entity had voting stock outstanding and 100% of its stock were freely transferrable and available for purchase without restrictions. In determining fair market value, consideration must be given to value as a going concern, market value, investment or earnings value, net asset value and a control premium, if any.

(7) "Member" means a member of the organization entitled to vote under the articles or bylaws of the organization.

(8) "Nonprofit hospital and medical service organization" or "organization" means a corporation or other entity authorized by the superintendent or organized pursuant to this chapter for the purpose of providing nonprofit hospital service plans within the meaning of subsection 1, nonprofit medical service plans within the meaning of subsection 2 and any organization that provides only nonprofit health care plans within the meaning of subsection 3.

(10) "Subscriber" means an individual who has subscribed to one or more of the hospital, medical or health care service plans or contracts offered or issued by the organization or health insurance affiliate as defined in section 2308-A through an individual or family policy or group policy. [2003, c. 171, §13 (AMD).]

C. A nonprofit hospital and medical service organization may, without the need for reincorporation, amend its charter pursuant to this subsection to become a domestic stock insurer under and pursuant to the terms and conditions of a conversion plan that complies with this subsection and is approved by the superintendent after an adjudicatory hearing on the proposed conversion. Notice of the hearing must be given to the public and the organization's directors or trustees, officers, employees, members and subscribers, all of whom have the right to appear and be heard at the hearing. Beginning on the date on which a conversion plan is filed with the superintendent for approval, the conversion plan must be available for public inspection and copying at the office of the superintendent, at the principal executive office of the organization that filed the conversion plan and at other locations the superintendent designates. [1997, c. 344, §4 (NEW).]

D. Concurrent with the filing of the conversion plan with the superintendent, the organization shall file a charitable trust plan with the Attorney General pursuant to Title 5, section 194-A and submit a copy to the superintendent. The organization shall file a copy of the conversion plan with the Attorney General at the time the organization files the conversion plan with the superintendent. The superintendent shall commence review of the conversion plan pursuant to this subsection upon receipt by the superintendent of the Superior Court's approval or approval with modifications of the charitable trust plan or at such earlier time as the superintendent determines necessary. [1997, c. 344, §4 (NEW).]

E. The superintendent may not issue final approval of a conversion plan unless the superintendent finds that:

(1) The terms and conditions of the conversion plan are fair and equitable and, in determining what is fair and equitable, consideration may be given to, but is not limited to, the factors set forth in paragraph L;

(2) The conversion plan is subject to approval by the vote of not less than 2/3 of the organization's board of directors;

(3) The conversion plan provides for the issuance of capital stock or assets of the converted stock insurer or a combination of stock and assets, without consideration, to the charitable trust equal to 100% of the fair market value of the organization;

(5) Immediately after, and giving effect to the terms of, the conversion, the converted stock insurer would be in safe and sound financial condition and would have paid-in capital stock and surplus in amounts not less than the minimum paid-in capital stock and surplus set forth under Title 24-A, section 410 required of a domestic stock insurer authorized to transact like kinds of insurance;

(7) The conversion plan provides that during the first 3 years after the conversion, to avoid dilution of the value of the shares issued in the conversion, the converted stock insurer and its affiliates may not issue shares greater in seniority, including voting rights or dividends, than the shares issued under the conversion plan. The superintendent may waive the provisions contained in this subparagraph if the superintendent, in the superintendent's sole discretion, determines that the charitable trust has control, as defined in Title 24-A, section 222, of the converted stock insurer;

(8) The conversion plan is consistent with the charitable trust plan and does not adversely affect the distribution of the organization's value to the charitable trust; and

(9) The conversion plan complies with all applicable law. [2003, c. 171, §14 (AMD).]

F. The conversion plan must include the proposed articles of incorporation and bylaws of the converted stock insurer and all references in this subsection to the conversion plan are deemed to include such instruments. [1997, c. 344, §4 (NEW).]

G. [2003, c. 171, §15 (RP).]

H. The conversion plan sets forth a comparative premium rate analysis of all the organization's plans and product offerings, comparing actual premium rates for the 3-year period before the filing of the conversion plan and projected premium rates for the 3-year period following the proposed conversion. The rate analysis must address the projected impact, if any, of the proposed conversion upon the cost to subscribers as well as the projected impact, if any, of the proposed conversion upon the organization's underwriting profit, investment income, tax position and loss and claim reserves, including the effect, if any, of adverse market or risk selection on reserves. [1997, c. 344, §4 (NEW).]

I. The conversion plan must include an appraisal of the fair market value, or range of values, of the aggregate equity of the converted stock insurer to be outstanding upon completion of the conversion plan and, if a range of values, the methodology for fixing a final value coincident with the completion of the transactions provided for in the conversion plan.

(1) The appraisal must enable determinations of value for purposes of the amount of cash or other assets that the charitable trust will be entitled to receive, without consideration, under the provisions of the conversion plan required by paragraph E, subparagraph (3).

(2) The appraisal required by this paragraph must be prepared by persons independent of the organization, experienced and expert in the area of corporate appraisal and acceptable to the superintendent. The appraisal must be in form and content acceptable to the superintendent and contain a complete and detailed description of the elements that make up the appraisal, justification for the methodology employed and sufficient support for the conclusions reached in the appraisal.

(3) To the extent that the appraisal is based on a capitalization of the pro forma income of the converted stock insurer, the appraisal must indicate the basis for determination of the income to be derived from any proceeds of the sale of stock and demonstrate the appropriateness of the earnings-multiple used, including assumptions made regarding future earnings growth.

(4) To the extent that the appraisal is based on the comparison of the capital stock of the converted stock insurer with outstanding capital stock of existing stock entities offering comparable insurance products, the existing stock entities must be reasonably comparable to the converting stock insurer in terms of such factors as size, market area, competitive conditions, profit history and expected future earnings.

(5) In those instances when the superintendent determines that the appraisal is materially deficient or substantially incomplete, the superintendent may deem the entire conversion plan materially deficient or substantially incomplete and decline to further process or reject the application for conversion.

(6) The converting organization shall submit to the superintendent information demonstrating to the satisfaction of the superintendent the independence and expertise of any person preparing the appraisal or related materials under this paragraph.

(7) An appraiser may not serve as an underwriter or selling agent under the same conversion plan and an affiliate of an appraiser may not act as an underwriter or selling agent unless procedures are followed and representations and warranties made to ensure that an appraiser is separate from the underwriter or selling agent affiliate and the underwriter or selling agent affiliate does not make recommendations or in any way have an impact on the appraisal.

(8) An appraiser may not receive any other fee except the fee for services rendered in connection with the appraisal. [2003, c. 171, §16 (AMD).]

J. A director, officer, agent or employee of the organization or any other person may not receive any fee, commission or other valuable consideration whatsoever other than that person's usual and regular salary and compensation for in any manner aiding, promoting or assisting in a conversion under this section or any related transaction, except as set forth in the conversion plan and approved by the superintendent. For the purposes of this paragraph, "usual and regular salary and compensation" does not include any salary, compensation or other economic benefit that is in any way contingent on completion of the conversion. This paragraph does not prohibit the payment of reasonable fees and compensation to attorneys-at-law, accountants and actuaries for services performed in the independent practice of their professions, even though also directors of the organization. [1997, c. 344, §4 (NEW).]

K. For the purpose of determining whether a conversion plan meets the requirements of this subsection and any other relevant provisions of this Title and Title 24-A, the superintendent may employ staff personnel and outside consultants including, without limitation, financial advisors, investment bankers, actuaries, attorneys and accountants. All costs related to the review of a conversion plan, including those costs attributable to the use of staff personnel, must be borne by the organization making the filing. [1997, c. 344, §4 (NEW).]

L. In making a determination under paragraph E, subparagraph (1) as to whether a conversion plan is fair and equitable, the superintendent shall consider, among other factors, the following:

(1) Whether the conversion plan complies with the provisions of and purposes of this subsection and any rules of the superintendent that may be adopted under this subsection; and

(2) Whether the conversion plan would adversely affect, in any manner, the services to be rendered to subscribers. [1997, c. 344, §4 (NEW).]

M. The superintendent may aggregate any transactions that are part of a plan or series of like transactions to determine whether those transactions constitute a conversion. [1997, c. 344, §4 (NEW).]

N. The superintendent, in the superintendent's sole discretion, may determine when an application for conversion under this subsection is complete and may request additional information from the organization as the superintendent determines necessary to review the application and conversion plan. The superintendent may also conduct an examination under Title 24-A, section 221 to obtain any information the superintendent determines necessary in connection with an application for conversion or transaction or series of transactions that the superintendent determines constitute a conversion under paragraph M. The failure of the organization to provide the information or cooperate in the examination, in addition to other applicable penalties, constitutes grounds for denial of the application for conversion. [1997, c. 344, §4 (NEW).]

O. The Attorney General has the right to intervene as a party in a proceeding before the superintendent and, if the Attorney General intervenes, has the right to receive any documents or other information received by the superintendent in connection with the proceeding. The Attorney General is subject to all confidentiality provisions that apply to the superintendent. [1997, c. 344, §4 (NEW).]

P. The superintendent may adopt rules, not inconsistent with the provisions of this subsection, the superintendent determines necessary or desirable and appropriate to effect the purposes of this subsection. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [1997, c. 344, §4 (NEW).]

[ 2003, c. 171, §§13-16 (AMD) .]

10. Superintendent defined. As used in this chapter "superintendent" means the Superintendent of Insurance of this State; and

[ 1993, c. 702, Pt. A, §1 (AMD) .]

11. Separate accounts. A hospital or medical services corporation that issues indemnity contracts, contracts pursuant to hospital, medical or health care service plans or integrated medical service plans shall maintain separate accounting for each of these lines of business.

[ 1993, c. 702, Pt. A, §1 (NEW) .]

SECTION HISTORY

1965, c. 458, §1 (RPR). 1965, c. 513, §44 (AMD). 1967, c. 114, §§1,2 (AMD). 1967, c. 494, §19 (RPR). 1969, c. 132, §§5,6 (AMD). 1969, c. 419, §1 (RPR). 1969, c. 590, §§36-39 (AMD). 1971, c. 444, §1 (RPR). 1973, c. 585, §12 (AMD). 1977, c. 141, (AMD). 1979, c. 377, (AMD). 1993, c. 702, §A1 (AMD). 1997, c. 344, §§2-4 (AMD). 1999, c. 256, §M1 (AMD). 1999, c. 715, §1 (AMD). 2001, c. 72, §§1-3 (AMD). 2001, c. 550, §B2 (AMD). 2003, c. 171, §§9-16 (AMD).



24 §2301-A. Continuity of licensure; business combinations

When a health maintenance organization authorized pursuant to Title 24-A, chapter 56 merges or consolidates with a nonprofit hospital, medical or health care service organization and operations of the surviving entity include those of a health maintenance organization, the surviving entity succeeds on a continuing basis to the authority possessed by the merging entities if: [1993, c. 702, Pt. A, §2 (NEW).]

1. Plan approved. The Superintendent has approved the plan of merger or consolidation pursuant to Title 24-A, section 4203;

[ 1993, c. 702, Pt. A, §2 (NEW) .]

2. Entity financially qualified. The entity is financially qualified pursuant to the provisions of Title 24-A, sections 410 and 4204-A; and

[ 1993, c. 702, Pt. A, §2 (NEW) .]

3. Entity otherwise qualified. The entity is otherwise qualified pursuant to this Title and Title 24-A, chapter 56.

[ 1993, c. 702, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 702, §A2 (NEW).



24 §2302. Incorporation

The articles of incorporation, and amendments thereto, of every corporation organized under this chapter shall be submitted to the superintendent for approval, which, if granted, shall be indorsed thereon before the same are filed with the Secretary of State. [1973, c. 585, §12 (AMD).]

There shall be not less than 14 directors, at least a majority of whom shall be consumer representatives. For purposes of this section, "consumer representative" means a person who does not derive more than 20% of annual income, whether directly or through that person's spouse, from the delivery of health care services. The remaining directors shall at all times be licensed health professionals who contract with the corporation for the direct provision of health services, or persons employed by participating health care institutions or organizations that contract with the corporation to provide health services to the corporation's subscribers, or persons employed by associations of providers and professionals of health care services. No director shall serve more than 3 consecutive 3-year terms. [1975, c. 708, §1 (RPR).]

SECTION HISTORY

1971, c. 444, §2 (AMD). 1973, c. 585, §12 (AMD). 1975, c. 708, §§1,2 (AMD).



24 §2302-A. Utilization review data

1. Report required. On or before April 1st of each year, every nonprofit hospital or medical service organization which issues or administers a program or contract in this State that contains a provision whereby in nonemergency cases the insured is required to be prospectively evaluated through a prehospital admission certification, preinpatient service eligibility program or any similar preutilization review or screening procedure prior to the delivery of contemplated hospitalization, inpatient or outpatient health care or medical services which are prescribed or ordered by a duly licensed physician shall file a report on the results of that evaluation for the preceding year with the superintendent which shall contain the following:

A. The number and type of evaluations performed.

(1) For the purposes of this section, the term "type of evaluations" means the following preutilization review categories: Presurgical inpatient days; setting of medical service, such as inpatient or outpatient services; and the number of days of service; [1987, c. 168, §1 (NEW).]

B. The result of the evaluation, such as whether the medical necessity of the level of service contemplated by the patient's physician was agreed to or whether benefits paid for the service were reduced by the organization; [1987, c. 168, §1 (NEW).]

C. The number and result of any appeals by patients or their physicians as a result of initial review decisions to reduce benefits for services as determined through prospective evaluations; and [1987, c. 168, §1 (NEW).]

D. Any complaints filed in a court of competent jurisdiction and served upon an organization filing under this section stating a cause of action against the organization on the basis of damages to patients alleged to have been proximately caused by a delay, reduction or denial of medical benefits by the organization, as determined through prospective evaluations, and the determination of liability or other disposition of the complaint. [1987, c. 168, §1 (NEW).]

[ 1987, c. 168, §1 (NEW) .]

2. Maine residents. This section is applicable to evaluations, appeals and complaints relating to Maine residents only.

[ 1987, c. 168, §1 (NEW) .]

3. Confidentiality. Any information provided pursuant to this section shall not identify the names of patients.

[ 1987, c. 168, §1 (NEW) .]

SECTION HISTORY

1987, c. 168, §1 (NEW).



24 §2302-B. Penalty for failure to notify of hospitalization

A contract issued by a nonprofit hospital or medical services organization may not include a provision permitting the organization to impose a penalty for the failure of any person to notify the organization of a covered person's hospitalization for emergency treatment. For purposes of this section, "emergency treatment" has the same meaning as defined in Title 22, section 1829. [1995, c. 332, Pt. M, §1 (RPR).]

This section applies to contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after the effective date of this section. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date. [1995, c. 332, Pt. M, §1 (RPR).]

SECTION HISTORY

1989, c. 767, §2 (NEW). 1993, c. 645, §B1 (NEW). 1995, c. 332, §M1 (RPR).



24 §2302-C. Penalty for noncompliance with utilization review programs

A contract issued or renewed by a nonprofit service organization after April 8, 1994 may not contain a provision that permits, upon retroactive review and confirmation of medical necessity, the imposition of a penalty of more than $500 for failure to provide notification under a utilization review program. This section does not limit the right of nonprofit service organizations to deny a claim when appropriate prospective or retroactive review concludes that services or treatment rendered were not medically necessary. [1995, c. 332, Pt. M, §2 (NEW).]

SECTION HISTORY

1995, c. 332, §M2 (NEW).



24 §2303. Mental health services

1. Such corporation mentioned in section 2301 may enter into contracts for the rendering of health care to the subscribers only with institutions or persons licensed or accredited by the appropriate departments, commissions or boards of the several states. All contracts for the provision of health care issued by the corporation shall constitute direct obligations of the provider of health care with which the corporation has contracted for that care. Contracts issued under a health care plan shall provide that the private provider-patient relationship shall exist between the patient and provider of health care, that the patient shall have a free choice of any provider of health care able and willing to provide those services, all of which shall be based upon definite agreements covering health care provided through duly licensed providers, and any such provider of health care shall be free to refuse service for appropriate professional reasons. Nothing in this section may be construed to prohibit reciprocal arrangements for the exchange of health care between similar nonprofit hospital and medical service plans.

[ 1983, c. 515, §1 (AMD) .]

2. Mental health services provided by psychologists or certified social workers.

[ 1999, c. 256, Pt. M, §2 (RP) .]

3.

[ 1983, c. 515, §2 (RP) .]

4.

[ 1999, c. 256, Pt. M, §3 (RP) .]

5.

[ 1999, c. 256, Pt. M, §4 (RP) .]

SECTION HISTORY

1969, c. 419, §2 (AMD). 1975, c. 581, (RPR). 1979, c. 415, §2 (AMD). 1983, c. 515, §§1,2 (AMD). 1983, c. 546, §1 (AMD). 1983, c. 805, §1 (AMD). 1987, c. 80, §1 (AMD). 1995, c. 561, §1 (AMD). 1999, c. 256, §§M2-4 (AMD).



24 §2303-A. Dentist included in definition of physician (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 345, §1 (NEW). 1999, c. 256, §M5 (RP).



24 §2303-B. Optional coverage for chiropractic services (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 335, §1 (NEW). 1981, c. 282, §1 (AMD). 1985, c. 516, §1 (RP).



24 §2303-C. Coverage for chiropractic services (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 516, §2 (NEW). 1989, c. 141, §§1,2 (AMD). 1993, c. 669, §1 (AMD). 1999, c. 256, §M6 (RP).



24 §2304. Licenses

Application for the authority provided for in section 2305 must be made in the form required by the superintendent and must contain the information he deems necessary. The application must be accompanied by a copy of each of the following documents: [1973, c. 585, §12 (AMD).]

1. Certificate of incorporation. Certificates of incorporation;

2. Bylaws. Bylaws;

3. Proposed contracts. Proposed contracts between the corporation and participating providers of health care showing the terms under which the health care service is to be furnished to subscribers;

[ 1969, c. 419, §3 (AMD) .]

4. Rates and benefits. Contracts to be issued to subscribers showing a table of the rates to be charged and the benefits to which they are entitled;

5. Financial statement. Financial statement of the corporation, including the contributions paid or agreed to be paid to the corporation for working capital, the name of each contributor, and the terms of each contribution. The contributions must total at least $5,000.

SECTION HISTORY

1969, c. 419, §3 (AMD). 1971, c. 444, §3 (AMD). 1973, c. 585, §12 (AMD).



24 §2305. -- Issuance of

The superintendent shall issue a certificate of authority, which is continuous unless revoked or suspended by the superintendent, and collect payment of a fee, which is the same as for an insurer as provided in Title 24-A, section 601, if the applicant meets the following requirements: [1997, c. 592, §1 (AMD).]

1. Plan. It is established to provide a bona fide nonprofit health care plan.

[ 1969, c. 419, §5 (AMD) .]

2. Contracts. The contracts between the applicant and the participating providers of health care obligate each participating party to render service to which each subscriber may be entitled under the terms of the contract issued to the subscribers and such contracts are otherwise reasonable.

[ 1971, c. 444, §5 (AMD) .]

3. Rates and benefits. The rates charged and benefits to be provided are as prescribed in sections 2316, 2321 and 2322.

[ 1977, c. 493, §1 (AMD) .]

4. Contributions. Contributions to the working funds of the applicant are repayable only out of earned premiums in excess of operating expenses, payments to participating providers, and an adequate reserve required by the superintendent.

[ 1973, c. 585, §12 (AMD) .]

5. Money available. The money available for working capital must be sufficient to cover all acquisition costs and operating expenses for a reasonable time from the date of the issuance of the certificate of authority.

[ 1971, c. 444, §6 (RPR) .]

SECTION HISTORY

1969, c. 132, §7 (AMD). 1969, c. 419, §§4-6 (AMD). 1971, c. 444, §§4-6 (AMD). 1973, c. 585, §12 (AMD). 1977, c. 493, §1 (AMD). 1997, c. 592, §1 (AMD).



24 §2305-A. Conditions of certificate of authority

1. Duration. A certificate of authority continues in force as long as the nonprofit hospital or medical service organization is entitled under this Title and until suspended or revoked by the superintendent or terminated at the organization's request.

[ 1997, c. 592, §2 (NEW) .]

2. Annual fee. The nonprofit hospital or medical service organization shall pay an annual fee, which is the same as for an insurer, as provided in Title 24-A, section 601.

[ 1997, c. 592, §2 (NEW) .]

3. Reinstatement. Upon payment by the nonprofit hospital or medical service organization of the fee for reinstatement specified in Title 24-A, section 601, the superintendent may, upon the organization's request made within 3 months after suspension, reinstate a certificate of authority that the superintendent suspended due to the organization's failure to pay the annual fee. Otherwise the organization may be granted another certificate of authority only after filing an application and meeting all other requirements as for an original certificate of authority in this State.

[ 1997, c. 592, §2 (NEW) .]

SECTION HISTORY

1997, c. 592, §2 (NEW).



24 §2306. Reports

Annually, on or before March 1st, every corporation organized under this chapter shall file in the office of the superintendent a statement verified by at least 2 of the principal officers of that corporation showing its condition on the previous December 31st. The statement must be on an annual statement blank of the National Association of Insurance Commissioners for use by nonprofit hospital or medical service corporations, be prepared in accordance with the association's annual statement instructions, follow practices and procedures prescribed by the association's accounting practices and procedures manual and be accompanied by any useful or necessary modification or adaptation and any additional information required by the superintendent. [1997, c. 592, §3 (AMD).]

A nonprofit hospital or medical service corporation that controls and operates a health maintenance organization as a division or line of business of the corporation shall file on a continuing basis any additional periodic financial reports required by the superintendent by rule. [1993, c. 702, Pt. A, §3 (NEW).]

SECTION HISTORY

1973, c. 585, §12 (AMD). 1993, c. 702, §A3 (AMD). 1997, c. 592, §3 (AMD).



24 §2307. Examination

1. Examination by superintendent. The superintendent or the superintendent's designee has the power of visitation and examination into the affairs of any corporation described in section 2301 and has free access to the books, papers and documents that relate to the business of the corporation and may summon and qualify witnesses under oath and examine its officers, agents or employees or other persons in relation to the affairs, transactions and condition of the corporation.

[ 1993, c. 702, Pt. A, §4 (NEW) .]

2. Costs of examination. The reasonable costs of such an examination must be borne by the corporation examined.

[ 1993, c. 702, Pt. A, §4 (NEW) .]

3. Accountant's work papers. The superintendent may require a corporation subject to this section to make available the accountant's work papers created during an audit.

A. The superintendent may review the accountant's work papers upon timely notice to the corporation. The superintendent may photocopy or otherwise record the contents of work papers during the review. [1993, c. 702, Pt. A, §4 (NEW).]

B. Work papers or copies of work papers under the superintendent's custody or control are confidential and are not subject to public inspection. [1993, c. 702, Pt. A, §4 (NEW).]

C. The work papers of the corporation's subsidiaries, parent or other corporate affiliates are considered to be the corporation's work papers to the extent that the work papers reference transactions between the corporation and the subsidiary, parent or corporate affiliate and affect the corporation's final equity determination. [1993, c. 702, Pt. A, §4 (NEW).]

D. The corporation shall, as a condition of an accountant's engagement, require the accountant:

(1) To retain the work papers prepared in connection with an audit of the corporation for at least 6 years after the close of a reporting period; and

(2) To provide the work papers, or a copy, to the corporation at the corporation's request. [1993, c. 702, Pt. A, §4 (NEW).]

For purposes of this subsection, the term "work papers" includes, but is not limited to, schedules, analyses, reconciliations, abstracts, memoranda, narratives, flow charts, copies of company records or other documents prepared or obtained by the accountant and the accountant's employees in conducting the audit of the corporation.

[ 1993, c. 702, Pt. A, §4 (NEW) .]

SECTION HISTORY

1971, c. 444, §7 (RPR). 1973, c. 585, §12 (AMD). 1993, c. 702, §A4 (RPR).



24 §2307-A. Rules

Subject to the Maine Administrative Procedure Act, the superintendent may make, adopt, amend and rescind reasonable rules to aid the administration or effectuation of the provisions of this Title. [1993, c. 702, Pt. A, §5 (NEW).]

SECTION HISTORY

1993, c. 702, §A5 (NEW).



24 §2307-B. Loss information (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 71, §1 (NEW). 1997, c. 370, §E1 (AMD). 1999, c. 256, §M7 (RP).



24 §2308. Investments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §34 (RP).



24 §2308-A. Health insurance affiliates

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Foreign health service plan" means a nonprofit hospital and medical service organization or similar nonprofit entity organized under the laws of another state. [1997, c. 344, §5 (NEW).]

B. "Health insurance affiliate" means any domestic for-profit stock insurer required to be authorized under Title 24-A, section 404 to provide health insurance or any domestic for-profit stock health maintenance organization required to be licensed under Title 24-A, chapter 56 that is formed, acquired, invested in or otherwise established, whether directly or indirectly, by a nonprofit hospital and medical service organization. [1997, c. 344, §5 (NEW).]

C. "Nonprofit hospital and medical service organization" or "organization" means a corporation or other entity authorized by the superintendent and organized pursuant to this chapter for the purpose of providing nonprofit hospital service plans within the meaning of section 2301, subsection 1, nonprofit medical service plans within the meaning of section 2301, subsection 2 and any organization that provides only nonprofit health care plans within the meaning of section 2301, subsection 3. [2003, c. 171, §17 (AMD).]

D. "Ownership interest" means any equity interest in a health insurance affiliate, including, without limitation, capital stock, voting securities, securities convertible into voting securities, general partnership shares, limited partnership shares, surplus notes or other interests possessing voting rights. [1997, c. 344, §5 (NEW).]

E. "Person" has the meaning set forth in Title 24-A, section 222, subsection 2, paragraph E. [1997, c. 344, §5 (NEW).]

[ 2003, c. 171, §17 (AMD) .]

2. Authorization. A nonprofit hospital and medical service organization may not, directly or indirectly, form, acquire, invest in or otherwise establish a health insurance affiliate unless:

A. The organization has substantial control over the health insurance affiliate, which control for purposes of this section must be satisfied by:

(1) Ownership of 50% or more of the outstanding ownership interests of the health insurance affiliate;

(2) Ownership of or the power to vote, directly or indirectly, 50% or more of the voting securities of the health insurance affiliate;

(3) The legal authority to prevent any change in the articles of incorporation, bylaws or other establishing or governing documents of the health insurance affiliate without its consent;

(4) The legal authority to prevent any change in the health insurance affiliate's legal status or trade names, the geographic area in which the health insurance affiliate operates or the fundamental type of business in which the health insurance affiliate engages without its consent; and

(5) Fifty percent or more control of the management policies or operations of the health insurance affiliate.

An organization that does not meet the requirements of subparagraphs (1), (2) and (5) is deemed to meet those requirements if the organization and one or more nonprofit hospital and medical service organizations or foreign health service plans, in the aggregate, meet the requirements of subparagraphs (1), (2) and (5). At all times the organization's ownership interest in the health insurance affiliate must exceed the aggregate ownership interests in the health insurance affiliate owned or controlled by any persons permitted to hold ownership interests pursuant to paragraph B; [1997, c. 344, §5 (NEW).]

B. Individuals or nonprofit and noncharitable entities owning or controlling ownership interests in the health insurance affiliate are subject to the following limitations so that only:

(1) Up to a maximum of 25% of the ownership interests in the health insurance affiliate may be owned or controlled by individual physicians licensed to practice in this State, as long as the remaining ownership interests are owned or controlled by the organization under paragraph A, subparagraph (1), the organization and one or more organizations or foreign health service plans under paragraph A, subparagraph (2) or nonprofit charitable health care entities under paragraph C; or

(2) Up to a maximum of 20% of the ownership interests in the health insurance affiliate, in the aggregate, may be owned or controlled by nonprofit and noncharitable entities formed by physicians licensed to practice in this State and hospitals licensed in this State for the purpose of arranging for or delivering health care, or a combination of such an entity and individual physicians licensed to practice in this State as long as the remaining ownership interests are owned or controlled by the organization under paragraph A, subparagraph (1), the organization and one or more organizations or foreign health service plans under paragraph A, subparagraph (2) or nonprofit charitable health care entities under paragraph C; [1997, c. 344, §5 (NEW).]

C. Any ownership interests not owned or controlled by the organization under paragraph A, subparagraph (1), the organization and one or more organizations or foreign health service plans under paragraph A or persons described under paragraph B are owned or controlled by nonprofit charitable entities that qualify for federal income tax exemption under the United States Internal Revenue Code of 1986, Section 501(c)(3) or (c)(4), as amended; [1997, c. 344, §5 (NEW).]

D. The health insurance affiliate meets the following requirements with respect to its officers, directors and employees:

(1) No ownership interests of the health insurance affiliate are owned or controlled by officers, directors or employees of:

(a) The health insurance affiliate;

(b) Any person owning or controlling ownership interests in the health insurance affiliate; or

(c) Any affiliate of a person described in this subparagraph or subparagraph (2);

(2) Notwithstanding subparagraph (1), an individual that owns or controls an ownership interest in a health insurance affiliate, including an individual serving as an officer, director or employee of a person described in paragraph B that owns or controls an ownership interest in a health insurance affiliate, serves as a director of the health insurance affiliate, subject to the limitations set forth in subparagraph (4);

(3) Notwithstanding subparagraph (1), at any time, no more than one officer of the health insurance affiliate is an individual that owns or controls an ownership interest in a health insurance affiliate, or an individual serving as an officer, director or employee of a person described in paragraph B that owns or controls an ownership interest in a health insurance affiliate;

(4) The total percentage of directors of a health insurance affiliate who represent or are appointed by each person described in paragraph B that owns or controls an ownership interest in the health insurance affiliate does not exceed the total percentage ownership interests in the health insurance affiliate owned or controlled by persons described in paragraph B; and

(5) The health insurance affiliate has in place procedures and policies to prohibit conflicts of interest that may benefit the persons described in subparagraph (1), divisions (a), (b) and (c), including, but not limited to, conflicts to the detriment of the health insurance affiliate's ability to fulfill its charitable purposes.

Nothing contained in this paragraph prohibits interlocking boards of directors between or among the person described in subparagraph (1), divisions (a), (b) and (c), provided no officer, director or employee of any person described in subparagraph (1), divisions (a), (b) and (c) owns or controls an ownership interest prohibited by this paragraph; [1997, c. 344, §5 (NEW).]

E. The organization provides written notice to the superintendent at least 60 days prior to forming, acquiring, investing in or otherwise establishing a health insurance affiliate; and [1997, c. 344, §5 (NEW).]

F. At all times when the organization owns or controls an ownership interest in the health insurance affiliate, the organization or the health insurance affiliate, together or separately, does not inappropriately stratify risks. For the purpose of this paragraph, the superintendent may treat the organization and the health insurance affiliate as a single person. If the superintendent determines that this paragraph has been violated, the superintendent shall provide the organization and the health insurance affiliate with notice of the violation and a reasonable opportunity to cure the violation. [1997, c. 344, §5 (NEW).]

[ 1997, c. 344, §5 (NEW) .]

3. Application of Title 24-A. The provisions of Title 24-A apply to a health insurance affiliate in accordance with the following:

A. A health insurance affiliate that is a health insurer is subject to all the following provisions:

(1) Title 24-A, section 222;

(2) Title 24-A, section 423-C;

(3) Title 24-A, section 425;

(4) Title 24-A, chapter 47, subchapter IV;

(5) Title 24-A, section 4614, subsections 4 and 6; and

(6) All other applicable provisions of Title 24-A; [1997, c. 344, §5 (NEW).]

B. A health insurance affiliate that is a health maintenance organization is subject to all the following provisions:

(1) Title 24-A, section 222, subsections 2 to 10 and Title 24-A, section 222, subsections 12 to 18;

(2) Title 24-A, section 423-C;

(3) Title 24-A, section 425;

(4) Title 24-A, sections 3474 to 3476;

(5) Title 24-A, section 3483; and

(6) All other applicable provisions of Title 24-A; and [1997, c. 344, §5 (NEW).]

C. The provisions of Title 24-A, section 4214 do not apply to a health insurance affiliate. [1997, c. 344, §5 (NEW).]

[ 1997, c. 344, §5 (NEW) .]

4. Control. For the purposes of this section and Title 24-A, section 222, a health insurance affiliate is presumed to be controlled by the nonprofit hospital and medical service organization, notwithstanding that the organization may not have actual control. Notwithstanding that the organization is presumed to control the health insurance affiliate under this subsection, the superintendent may determine that one or more other persons also control the health insurance affiliate. The superintendent, in the superintendent's sole discretion, may determine that a health insurance affiliate is not controlled by an organization that owns or controls less than 50% of the ownership interests of a health insurance affiliate pursuant to subsection 2, paragraph A.

[ 1997, c. 344, §5 (NEW) .]

5. Continuing obligations; penalties. In addition to all requirements for obtaining or maintaining a certificate of authority from the superintendent under Title 24-A, a health insurance affiliate must continuously meet all requirements of this section and Title 5, section 194-A, subsection 7. The superintendent's determination that a health insurance affiliate has failed to meet the requirements of this section or Title 5, section 194-A, subsection 7 constitutes grounds for suspension or revocation of the health insurance affiliate's certificate of authority under Title 24-A, section 417 and grounds for commencement of delinquency proceedings under Title 24-A, chapter 57. Upon any such failure, the superintendent may require any person who owns or controls any ownership interest in the health insurance affiliate to dispose of that ownership interest within the later of 18 months after the date of the failure as determined by the superintendent, 18 months after the superintendent's determination that a failure has occurred or such other time as the superintendent may prescribe. The superintendent may permit one owner to dispose of its ownership interest to another owner.

[ 1997, c. 344, §5 (NEW) .]

6. Capital contributions. Any person who acquires any ownership interests in the health insurance affiliate shall make capital contributions in cash or the cash equivalent in proportion to that person's ownership interests in the health insurance affiliate. The superintendent, in the superintendent's sole discretion, may permit other forms of capital contributions that do not have the effect of diluting the ownership or control of the health insurance affiliate by the nonprofit hospital and medical service organization.

[ 1997, c. 344, §5 (NEW) .]

7. Transactions with related persons. In addition to the requirements contained under Title 24-A and other applicable law, all transactions between a health insurance affiliate and any related person must be consistent with fair market value in an arm's length transaction. For purposes of this subsection, a "related person" means:

A. Any person who owns or controls an ownership interest in a health insurance affiliate; [1997, c. 344, §5 (NEW).]

B. Any person who is a beneficial owner, as defined in Title 24-A, section 222, subsection 2, paragraph A-1, of any ownership interest in the health insurance affiliate; [1997, c. 344, §5 (NEW).]

C. Any person who, directly or indirectly, has the power to control the management, policies or operations of the health insurance affiliate; or [1997, c. 344, §5 (NEW).]

D. Any affiliate of the health insurance affiliate or of any person described in paragraphs A to C. [1997, c. 344, §5 (NEW).]

[ 1997, c. 344, §5 (NEW) .]

8. Distribution of working capital and surplus. No less frequently than annually, a health insurance affiliate shall distribute to those persons who own or control any ownership interest providing for the right to receive dividends or distributions any excess working capital and surplus, subject to rules adopted and decisions issued by the superintendent. Nothing in this subsection limits the authority of the Superior Court under Title 5, section 194-A, subsection 7.

[ 1997, c. 344, §5 (NEW) .]

9. Investment restrictions. Any investment by a nonprofit hospital and medical service organization in a health insurance affiliate under this section is subject to all applicable investment restrictions, including, without limitation, Title 24-A, section 222 and Title 24-A, chapter 13-A. A health insurance affiliate in which an organization owns or controls 50% or more ownership interest is deemed to be a subsidiary of the organization for purposes of Title 24-A, section 1157, subsection 5, paragraph B.

[ 1997, c. 344, §5 (NEW) .]

10. Aggregate transactions. The superintendent may aggregate any transactions that are part of a plan or series of like transactions to determine whether those transactions comply with this section and other applicable laws.

[ 1997, c. 344, §5 (NEW) .]

11. Oversight. In addition to other applicable provisions of this Title and Title 24-A, any person whose domicile is outside the State that owns or controls an ownership interest in a health insurance affiliate and any affiliate of that organization:

A. Is subject to the jurisdiction of the superintendent and the courts of this State; and [1997, c. 344, §5 (NEW).]

B. Must appoint the superintendent as lawful agent for receipt of service of process. [1997, c. 344, §5 (NEW).]

[ 1997, c. 344, §5 (NEW) .]

12. Attorney General to intervene. In any proceeding before the superintendent involving the health insurance affiliate in which the Attorney General intervenes, the Attorney General has the right to review all documents or other information received by the superintendent or in connection with the proceeding. The Attorney General is subject to all confidentiality provisions for those documents or information that apply to the superintendent.

[ 1997, c. 344, §5 (NEW) .]

13. Rules. The superintendent may adopt rules to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 344, §5 (NEW) .]

SECTION HISTORY

1997, c. 344, §5 (NEW). 2003, c. 171, §17 (AMD).



24 §2309. Disputes

Any dispute arising between a corporation subject to this chapter and any provider of health care with which such corporation has a contract for health care may be submitted to the superintendent for his decision with respect thereto. Any decision and findings of the superintendent made under said chapter shall not be any bar to constituted legal procedure for the review of such proceedings in a court of competent jurisdiction. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 419, §7 (AMD). 1973, c. 585, §12 (AMD).



24 §2310. Dissolution

Any dissolution or liquidation of a corporation subject to this chapter shall be conducted under the supervision of the superintendent who shall have all power with respect thereto granted to him under Title 24-A with respect to the dissolution and liquidation of insurance companies. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1971, c. 444, §8 (AMD). 1973, c. 585, §12 (AMD).



24 §2311. Taxation

Every corporation subject to this chapter is declared to be a charitable and benevolent institution and its funds and property shall be exempt from taxation.



24 §2312. Agents (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 419, §8 (AMD). 1971, c. 444, §9 (RPR). 1971, c. 622, §78 (AMD). 1973, c. 585, §12 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §4 (RP).



24 §2313. Licenses; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §8 (AMD). 1969, c. 419, §9 (AMD). 1971, c. 444, §9 (RPR). 1973, c. 585, §12 (AMD). 1977, c. 682, §2 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §5 (RP).



24 §2314. Suspension or revocation of certificate of authority

Notwithstanding Title 4, chapter 5 and Title 5, section 10051, the superintendent may suspend or revoke a certificate of authority granted under this chapter for cause at any time pursuant to a hearing held in accordance with Title 5, chapter 375, subchapter IV. [1999, c. 547, Pt. B, §43 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1971, c. 444, §10 (RPR). 1973, c. 585, §12 (AMD). 1977, c. 694, §382 (RPR). 1997, c. 592, §4 (AMD). 1999, c. 547, §B43 (AMD). 1999, c. 547, §B80 (AFF).



24 §2315. Penalties

Any person, firm, association or corporation, or any officer, agent, servant or employee thereof, who shall violate any of the provisions of this chapter shall be punished by the fines and penalties provided in Title 24-A applicable to health insurers. [1971, c. 444, §10 (RPR).]

SECTION HISTORY

1971, c. 444, §10 (RPR).



24 §2316. Certificates or contracts; approval by superintendent

A nonprofit hospital and medical service organization may not issue or deliver in this State any certificate or other evidence of any contract unless and until the form used, together with the form of application and all riders or endorsements for use in connection with the certificate or other evidence of a contract, have been filed with and approved by the superintendent as conforming to reasonable rules and regulations from time to time made by the superintendent and as consistent with any other provisions of law. The superintendent shall, within a reasonable time after the filing of any such form, notify the organization filing the form either of the approval or of the disapproval of the form. The superintendent may approve any form that in the superintendent's opinion contains provisions on any one or more of the several requirements made by the superintendent that are more favorable to the subscribers than the one or ones required. The superintendent is authorized to make, alter and supersede reasonable regulations prescribing the required, optional and prohibited provisions in any contracts, and such regulations must conform, as far as practicable, to Title 24-A, chapters 33 and 35. If the superintendent determines those chapters to be inapplicable, either in part or in their entirety, the superintendent may prescribe the portions or summary of the contract to be printed on the certificate issued to the subscriber. Any filing made in accordance with this section is deemed approved unless disapproved within 60 days from the date of the filing. [1999, c. 256, Pt. M, §8 (AMD).]

SECTION HISTORY

1971, c. 444, §11 (NEW). 1973, c. 585, §12 (AMD). 1979, c. 267, §1 (AMD). 1979, c. 541, §B30 (AMD). 1981, c. 205, §1 (AMD). 1997, c. 369, §1 (AMD). 1999, c. 256, §M8 (AMD).



24 §2317. Other provisions applicable

The following chapters and provisions of Title 24-A, where and to the extent not inconsistent with this chapter and the reasonable implications thereof, shall apply to such corporations only to the extent provided for by rules and regulations issued by the superintendent to such corporations: [1973, c. 585, §12 (AMD).]

1. Chapter 1. General definitions and provisions.

[ 1971, c. 444, §11 (NEW) .]

2. Chapter 3. The Insurance Superintendent.

[ 1973, c. 585, §12 (AMD) .]

3. Chapter 23. Trade practices and frauds.

[ 1971, c. 444, §11 (NEW) .]

4. Chapter 49. Continuity of management.

[ 1971, c. 444, §11 (NEW) .]

5. Chapter 57. Delinquent insurers; rehabilitation and liquidation.

[ 1971, c. 444, §11 (NEW) .]

SECTION HISTORY

1971, c. 444, §11 (NEW). 1973, c. 585, §12 (AMD).



24 §2317-A. Explanation and notice to parent of minor (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 556, §D1 (NEW). 1997, c. 592, §5 (AMD). 1999, c. 256, §M9 (RP).



24 §2317-B. Applicability of provisions

The following provisions of Title 24-A are applicable to each nonprofit hospital or medical service organization or health care plan licensed under this Title. [1999, c. 256, Pt. M, §10 (NEW).]

1. Title 24-A, section 707, subsection 3. Employee benefit excess insurance, Title 24-A, section 707, subsection 3;

[ 1999, c. 256, Pt. M, §10 (NEW) .]

2. Title 24-A, section 2436. Interest on overdue payments, Title 24-A, section 2436;

[ 1999, c. 790, Pt. A, §27 (AMD) .]

3. Title 24-A, section 2437. The practice of dentistry, Title 24-A, section 2437;

[ 1999, c. 256, Pt. M, §10 (NEW) .]

4. Title 24-A, sections 2438 to 2445. Policy language simplification, Title 24-A, sections 2438 to 2445;

[ 1999, c. 790, Pt. A, §27 (AMD) .]

5. Title 24-A, section 2450. Diethylstilbestrol, commonly referred to as DES, Title 24-A, section 2450;

[ 1999, c. 256, Pt. M, §10 (NEW) .]

6. Title 24-A, sections 2713-A and 2823-A. Minor children, Title 24-A, sections 2713-A and 2823-A;

[ 1999, c. 256, Pt. M, §10 (NEW) .]

7. Title 24-A, section 2729. Renewability, Title 24-A, section 2729;

[ 2015, c. 329, Pt. A, §12 (AMD) .]

7-A. Title 24-A, sections 2735-A and 2839-A. Notice of rate filings and rate increases, Title 24-A, sections 2735-A and 2839-A;

[ 2001, c. 432, §1 (NEW) .]

8. Title 24-A, section 2736-C. Individual health plans, Title 24-A, section 2736-C;

[ 1999, c. 256, Pt. M, §10 (NEW) .]

9. Title 24-A, sections 2744 and 2835. Mental health services, Title 24-A, sections 2744 and 2835;

[ 1999, c. 256, Pt. M, §10 (NEW) .]

10. Title 24-A, section 2747. Arbitration of disputed claims, Title 24-A, section 2747;

[ 2001, c. 258, Pt. G, §1 (AMD) .]

11. Title 24-A, sections 2748 and 2840-A. Coverage for chiropractic services, Title 24-A, sections 2748 and 2840-A;

[ 1999, c. 256, Pt. M, §10 (NEW) .]

12. Title 24-A, section 2752. Any legislative measure that proposes a mandated health benefit applicable to nonprofit hospital or medical services organizations, to the extent the requirements apply to proposals applicable to insurers governed by Title 24-A, section 2752;

[ 1999, c. 256, Pt. M, §10 (NEW) .]

12-A. Title 24-A, sections 2759 and 2847-J. Hospice care, palliative care and end-of-life care, Title 24-A, sections 2759 and 2847-J;

[ 2001, c. 358, Pt. LL, §1 (NEW); 2001, c. 358, Pt. LL, §5 (AFF) .]

12-B. Title 24-A, sections 2762, 2847-O and 4255. Coverage for hearing aids, Title 24-A, sections 2762, 2847-O and 4255;

[ 2007, c. 695, Pt. C, §11 (AMD) .]

12-C. Title 24-A, sections 2763, 2847-N and 4254.

[ 2007, c. 695, Pt. C, §12 (RP) .]

12-D. Title 24-A, sections 2764, 2847-P and 4256. Coverage for medically necessary infant formula, Title 24-A, sections 2764, 2847-P and 4256;

[ RR 2007, c. 2, §10 (COR) .]

12-E. Title 24-A, sections 2765 and 2847-Q. Coverage for services provided by independent practice dental hygienists, Title 24-A, sections 2765 and 2847-Q;

[ 2009, c. 307, §1 (NEW); 2009, c. 307, §6 (AFF) .]

12-F. Title 24-A, sections 2766 and 2847-R. Enrollment of dependent children in dental coverage, Title 24-A, sections 2766 and 2847-R;

[ 2011, c. 420, Pt. A, §18 (RPR) .]

12-G. Title 24-A, sections 2767, 2847-S and 4258. Coverage for children's early intervention services, Title 24-A, sections 2767, 2847-S and 4258;

[ 2011, c. 420, Pt. A, §19 (NEW) .]

12-H. Title 24-A, sections 2768, 2847-T and 4259. Coverage for diagnosis and treatment of autism spectrum disorders, Title 24-A, sections 2768, 2847-T and 4259;

[ 2011, c. 420, Pt. A, §20 (NEW) .]

13. Title 24-A, section 2803. Categories of group health insurance, Title 24-A, section 2803;

[ 1999, c. 256, Pt. M, §10 (NEW) .]

14. Title 24-A, section 2803-A. Provision of loss information, Title 24-A, section 2803-A;

[ 1999, c. 256, Pt. M, §10 (NEW) .]

15. Title 24-A, section 2808-B. Small group health plans, Title 24-A, section 2808-B;

[ 1999, c. 256, Pt. M, §10 (NEW) .]

15-A. Title 24-A, section 2809-A. Conversion on termination of policy or eligibility, Title 24-A, section 2809-A;

[ 2003, c. 428, Pt. B, §1 (AMD) .]

16. Title 24-A, section 2834-B. Dependent special enrollment, Title 24-A, section 2834-B;

[ 1999, c. 256, Pt. M, §10 (NEW) .]

16-A. Title 24-A, section 2845. Cardiac rehabilitation coverage; Title 24-A, section 2845;

[ 2001, c. 258, Pt. G, §2 (NEW) .]

17. Title 24-A, chapter 32. Preferred provider arrangements, Title 24-A, chapter 32;

[ 1999, c. 790, Pt. A, §27 (AMD) .]

18. Title 24-A, chapter 36. Continuity of health insurance coverage, Title 24-A, chapter 36;

[ 1999, c. 256, Pt. M, §10 (NEW) .]

19. Title 24-A, chapter 67. Medicare supplement insurance policies, Title 24-A, chapter 67;

[ 2013, c. 575, §2 (AMD) .]

20. Title 24-A, chapters 68 and 68-A. Long-term care insurance, nursing home care insurance and home health care insurance, Title 24-A, chapters 68 and 68-A; and

[ 2013, c. 575, §3 (AMD) .]

21. Title 24-A, sections 2765-A and 2847-U. The practice of dental hygiene by a dental hygiene therapist, Title 24-A, sections 2765-A and 2847-U.

[ 2013, c. 575, §4 (NEW); 2013, c. 575, §10 (AFF) .]

SECTION HISTORY

1999, c. 256, §M10 (NEW). 1999, c. 790, §A27 (AMD). 2001, c. 258, §§G1,2 (AMD). 2001, c. 358, §LL1 (AMD). 2001, c. 358, §LL5 (AFF). 2001, c. 432, §1 (AMD). 2003, c. 156, §1 (AMD). 2003, c. 428, §§B1,G1 (AMD). RR 2007, c. 2, §10 (COR). 2007, c. 452, §1 (AMD). 2007, c. 516, §1 (AMD). 2007, c. 516, §5 (AFF). 2007, c. 595, §1 (AMD). 2007, c. 595, §5 (AFF). 2007, c. 695, Pt. C, §§11-13 (AMD). 2009, c. 307, §1 (AMD). 2009, c. 307, §6 (AFF). 2009, c. 578, §1 (AMD). 2009, c. 578, §4 (AFF). 2009, c. 634, §1 (AMD). 2009, c. 634, §5 (AFF). 2009, c. 635, §1 (AMD). 2009, c. 635, §6 (AFF). 2011, c. 420, Pt. A, §§18-20 (AMD). 2013, c. 575, §§2-4 (AMD). 2013, c. 575, §10 (AFF). 2015, c. 329, Pt. A, §12 (AMD).



24 §2318. Maternity benefits and dependent coverage

1. Definitions. For the purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Dependent children" means children who are under 19 years of age and are children, stepchildren or adopted children of, or children placed for adoption with, the subscriber, member or spouse of the subscriber or member. [1993, c. 666, Pt. A, §1 (NEW).]

B. "Placed for adoption" means the assumption and retention of a legal obligation by a person for the total or partial support of a child in anticipation of adoption of the child. If the legal obligation ceases to exist, the child is no longer considered placed for adoption. [1993, c. 666, Pt. A, §1 (NEW).]

[ 1993, c. 666, Pt. A, §1 (RPR) .]

2. Maternity benefits. All individual or group contracts issued by any nonprofit hospital or medical service organization operating pursuant to this chapter must provide to unmarried subscribers or members and minor dependents of the subscribers or members the same minimum maternity benefits and the same option for additional maternity benefits, at appropriate rates and under the same terms and conditions as those benefits or options for benefits are provided to married subscribers or members. This requirement applies to all individual or group contracts issued or renewed after the effective date of this subsection.

[ 1991, c. 200, Pt. B, §1 (NEW) .]

3. Coverage. All individual or group contracts issued in accordance with the requirements of this section must provide unmarried subscribers with the same benefits or option of benefits for dependent children as is extended to dependent children of married subscribers, at appropriate rates and under the same terms and conditions.

[ 1991, c. 200, Pt. B, §1 (NEW) .]

4. Financial dependency. Financial dependency of dependent children on the subscriber or member or the spouse of the subscriber or member may not be required as a condition for eligibility for coverage.

[ 1991, c. 200, Pt. B, §1 (NEW) .]

5. Adopted children. All individual or group contracts issued in accordance with the requirements of this section must provide the same benefits to dependent children placed for adoption with the subscriber or spouse of the subscriber under the same terms and conditions as apply to natural dependent children or stepchildren of the subscriber or spouse of the subscriber, irrespective of whether the adoption has become final.

[ 1993, c. 666, Pt. A, §2 (NEW) .]

6. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

§2318. Newborn children coverage

(REPEALED BY PL 1975, c. 700, §100

[ 2003, c. 517, Pt. B, §1 (NEW) .]

SECTION HISTORY

1975, c. 276, §1 (NEW). 1975, c. 428, §1 (NEW). 1975, c. 770, §100 (RP). 1991, c. 200, §B1 (RPR). 1993, c. 666, §§A1,2 (AMD). 2003, c. 517, §B1 (AMD).



24 §2318-A. Maternity and routine newborn care

A nonprofit hospital or medical service organization that issues individual and group contracts and certificates providing maternity benefits, including benefits for childbirth, shall provide coverage for services related to maternity and routine newborn care, including coverage for hospital stay, in accordance with the attending physician's or attending certified nurse midwife's determination in conjunction with the mother that the mother and newborn meet the criteria outlined in the "Guidelines for Perinatal Care," published by the American Academy of Pediatrics and the American College of Obstetrics and Gynecology. For the purposes of this section, "routine newborn care" does not include any services provided after the mother has been discharged from the hospital. For the purposes of this section, "attending physician" includes the obstetrician, pediatrician or other physician attending the mother and newborn. Benefits for routine newborn care required by this section are part of the mother's benefit. The mother and the newborn are treated as one person in calculating the deductible, coinsurance and copayments for coverage required by this section. [2003, c. 517, Pt. B, §2 (AMD).]

SECTION HISTORY

1995, c. 615, §1 (NEW). 2001, c. 258, §A1 (AMD). 2003, c. 517, §B2 (AMD).



24 §2319. Newborn children coverage

All individual and group nonprofit hospital and medical service organization contracts and certificates must provide that benefits are payable with respect to a newly born child from the moment of birth. [2003, c. 517, Pt. A, §1 (AMD); 2003, c. 517, Pt. A, §13 (AFF).]

The coverage for newly born children must consist of coverage of injury, sickness or other benefits provided by the contract, including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities. [1997, c. 604, Pt. C, §1 (AMD).]

If payment of a specific subscription fee is required to provide coverage for a child, the contract may require that notification of birth of a newly born child and payment of the required fees must be furnished to the nonprofit hospital or medical service organization within 31 days after the date of birth in order to have the coverage continue beyond that 31-day period. The payment may be required to be retroactive to the date of birth. Benefits required by section 2318-A must be paid regardless of whether coverage under this section is elected. [1997, c. 604, Pt. C, §1 (AMD).]

The requirements of this section apply to all subscriber contracts delivered or issued for delivery in this State more than 120 days after the effective date of this Act. [1997, c. 604, Pt. C, §1 (AMD).]

SECTION HISTORY

1975, c. 770, §101 (NEW). 1995, c. 332, §N1 (AMD). 1997, c. 604, §C1 (AMD). 2003, c. 517, §A1 (AMD). 2003, c. 517, §A13 (AFF).



24 §2319-A. Mandated offer of domestic partner benefits

1. Definition. As used in this section, unless the context otherwise indicates, "domestic partner" means the partner of a subscriber or member who:

A. Is a mentally competent adult as is the subscriber or member; [2001, c. 347, §1 (NEW); 2001, c. 347, §5 (AFF).]

B. Has been legally domiciled with the subscriber or member for at least 12 months; [2001, c. 347, §1 (NEW); 2001, c. 347, §5 (AFF).]

C. Is not legally married to or legally separated from another individual; [2001, c. 347, §1 (NEW); 2001, c. 347, §5 (AFF).]

D. Is the sole partner of the subscriber or member and expects to remain so; and [2001, c. 347, §1 (NEW); 2001, c. 347, §5 (AFF).]

E. Is jointly responsible with the subscriber or member for each other's common welfare as evidenced by joint living arrangements, joint financial arrangements or joint ownership of real or personal property. [2001, c. 347, §1 (NEW); 2001, c. 347, §5 (AFF).]

[ 2001, c. 347, §1 (NEW); 2001, c. 347, §5 (AFF) .]

2. Mandated offer of domestic partner benefits. All individual or group contracts issued by any nonprofit hospital or medical service organization operating pursuant to this chapter must make available to an individual or group policyholder the option for additional benefits for the domestic partner of a subscriber or member, at appropriate rates and under the same terms and conditions as those benefits or options for benefits are provided to spouses of married subscribers or members covered under an individual or group policy.

[ 2001, c. 347, §1 (NEW); 2001, c. 347, §5 (AFF) .]

3. Financial dependency. Financial dependency of a domestic partner on the subscriber or member may not be required as a condition for eligibility for coverage.

[ 2001, c. 347, §1 (NEW); 2001, c. 347, §5 (AFF) .]

4. Evidence of domestic partnership. As a condition of eligibility for coverage, a nonprofit hospital and medical service organization or a group policyholder may require a subscriber or member and the subscriber's or member's domestic partner to sign an affidavit attesting that the subscriber or member and the subscriber's or member's domestic partner meet the definition in subsection 1 and to show documentation of joint ownership or occupancy of real property, such as a joint deed, joint mortgage or joint lease, or the existence of a joint credit card, joint bank account or powers of attorney in which each domestic partner is authorized to act for the other.

[ 2001, c. 347, §1 (NEW); 2001, c. 347, §5 (AFF) .]

5. Preexisting conditions. A domestic partner is subject to the same provisions on coverage of preexisting conditions as any spouse or dependent of a subscriber or member.

[ 2001, c. 347, §1 (NEW); 2001, c. 347, §5 (AFF) .]

6. Termination of domestic partner benefits. A nonprofit hospital and medical service organization may terminate coverage in accordance with other applicable provisions of this Title for the domestic partner of a subscriber or member upon notification by the subscriber or member that the domestic partner relationship has terminated. A subscriber or member may not enroll another individual as a domestic partner under an individual or group contract until 12 months after the termination of coverage for a prior domestic partner.

[ 2001, c. 347, §1 (NEW); 2001, c. 347, §5 (AFF) .]

7. Construction. This section does not prohibit a nonprofit hospital and medical service organization from negotiating a policy providing domestic partner benefits to a policyholder that does not comply with the requirements of this section.

[ 2001, c. 347, §1 (NEW); 2001, c. 347, §5 (AFF) .]

SECTION HISTORY

2001, c. 347, §1 (NEW). 2001, c. 347, §5 (AFF).



24 §2320. Home health care coverage

Every nonprofit hospital and medical service organization which issues group and individual health care contracts providing coverage for inpatient hospital care to residents of this State shall make available coverage for home health services by a home health care provider which has contracted with the nonprofit hospital or medical service organization under terms and conditions which the organization deems satisfactory to its membership. [1977, c. 696, §201 (AMD).]

The contract providing coverage for home health care services may contain reasonable limitation on the number of home care visits and other services provided, but the number of such visits shall not be less than 90 in any continuous period of 12 months for each person covered under the contract. Each visit by an individual member of a home health care provider shall be considered as one home care visit. [1977, c. 470, §1 (NEW).]

1. Home health care services. "Home health care services" means those health care services rendered in his place of residence on a part-time basis to a covered person only if:

A. Hospitalization or confinement in a skilled nursing facility as defined in Title XVIII of the Social Security Act, 42 U.S.C. § 1395, et seq., would otherwise have been required if home health care was not provided; and [1977, c. 470, §1 (NEW).]

B. The plan covering the home health services is established as prescribed in writing by a physician. [1977, c. 470, §1 (NEW).]

There shall be no requirement that hospitalization be an antecedent to coverage under the policy.

[ 1977, c. 470, §1 (NEW) .]

2. Home health care services included. Home health care services shall include:

A. Visits by a registered nurse or licensed practical nurse to carry out treatments prescribed, or supportive nursing care and observation as indicated; [1977, c. 470, §1 (NEW).]

B. A physician's home or office visits or both; [1977, c. 470, §1 (NEW).]

C. Visits by a registered physical, speech, occupational, inhalation or dietary therapist for services or for evaluation of consultation with and instruction of nurses in carrying out such therapy prescribed by the attending physician, or both; [1977, c. 470, §1 (NEW).]

D. Any prescribed laboratory tests and x-ray examination using hospital or community facilities, drugs, dressings, oxygen or medical appliances and equipment as prescribed by a physician but only to the extent that such charges would have been covered under the contract if the covered person had remained in the hospital; and [1977, c. 470, §1 (NEW).]

E. Visits by persons who have completed a home health aide training course under the supervision of a registered nurse for the purpose of giving personal care to the patient and performing light household tasks as required by the plan of care, but not including services. [1977, c. 470, §1 (NEW).]

[ 1977, c. 470, §1 (NEW) .]

3. Home health care provider. "Home health care provider" means a home health care agency which is certified under Title XVIII of the Social Security Act of 1965, as amended, which:

A. Is primarily engaged in and licensed or certified to provide skilled nursing and other therapeutic services; [1977, c. 470, §1 (NEW).]

B. Has standards, policies and rules established by a professional group, associated with the agency or organization, which professional group must include at least one physician and one registered nurse; [1977, c. 470, §1 (NEW).]

C. Is available to provide the care needed in the home 7 days a week and has telephone answering service available 24 hours per day; [1977, c. 470, §1 (NEW).]

D. Has the ability to and does provide, either directly or through contract, the services of a coordinator responsible for case discovery and planning and assuring that the covered person receives the services ordered by the physician; [1977, c. 470, §1 (NEW).]

E. Has under contract the services of a physician-advisor licensed by the State or a physician; [1977, c. 470, §1 (NEW).]

F. Conducts periodic case conferences for the purpose of individualized patient care planning and utilization review; and [1977, c. 470, §1 (NEW).]

G. Maintains a complete medical record on each patient. [1977, c. 470, §1 (NEW).]

[ 1977, c. 470, §1 (NEW) .]

4. Exclusions.

A. No contract shall require home health care coverage to persons eligible for medicare; and [1977, c. 470, §1 (NEW).]

B. No payment shall be made for services provided by a person who resides in the covered person's residence or who is a member of the covered person's family. [1977, c. 470, §1 (NEW).]

[ 1977, c. 470, §1 (NEW) .]

SECTION HISTORY

1977, c. 470, §1 (NEW). 1977, c. 696, §201 (AMD).



24 §2320-A. Screening mammograms

1. Definition. For purposes of this section, "screening mammogram" means a radiologic procedure that is provided to an asymptomatic woman for the purpose of early detection of breast cancer and that consists of 2 radiographic views per breast.

[ 1989, c. 875, Pt. I, §2 (NEW) .]

2. Required coverage. All individual and group nonprofit hospital and medical services plan contracts must provide coverage for screening mammograms performed by providers that meet the standards established by the Department of Health and Human Services rules relating to radiation protection. The policies must reimburse for screening mammograms performed at least once a year for women 40 years of age and over.

A. [1997, c. 408, §8 (AFF); 1997, c. 408, §1 (RP).]

B. [1997, c. 408, §8 (AFF); 1997, c. 408, §1 (RP).]

[ 1997, c. 408, §8 (AFF); 1997, c. 408, §1 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

3. Application. This section applies to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §3 (AMD) .]

4. Reports. Each nonprofit hospital and medical care service organization subject to this section shall report to the superintendent its experience for each calendar year beginning with 1991 not later than April 30th of the following calendar year. The report must include the information required and be presented in the form prescribed by the superintendent. The report must include the amount of claims paid in this State for services required by this section. The superintendent shall compile this data in an annual report and submit the report to the joint standing committee of the Legislature having jurisdiction over banking and insurance matters.

[ 1991, c. 701, §2 (AMD) .]

SECTION HISTORY

1989, c. 875, §I2 (NEW). 1991, c. 701, §2 (AMD). 1997, c. 408, §1 (AMD). 1997, c. 408, §8 (AFF). 2003, c. 517, §B3 (AMD). 2003, c. 689, §B6 (REV).



24 §2320-B. Acupuncture services

All individual and group nonprofit medical services plan contracts and certificates and all nonprofit health care plan contracts and certificates providing coverage for acupuncture must provide coverage for those services when performed by an acupuncturist licensed pursuant to Title 32, chapter 113-B, subchapter 2, under the same conditions that apply to the services of a licensed physician. [2003, c. 517, Pt. B, §4 (AMD).]

SECTION HISTORY

1991, c. 647, §1 (NEW). 1995, c. 671, §8 (AMD). 2003, c. 517, §B4 (AMD).



24 §2320-C. Coverage for breast cancer treatment

1. Inpatient care. All individual and group nonprofit hospital and medical services plan contracts providing coverage for medical and surgical benefits must ensure that inpatient coverage with respect to the treatment of breast cancer is provided for a period of time determined by the attending physician, after providing notice to the patient regarding the coverage required by this subsection and in consultation with the patient, to be medically appropriate following a mastectomy, a lumpectomy or a lymph node dissection for the treatment of breast cancer.

Nothing in this subsection may be construed to require the provision of inpatient coverage if the attending physician and patient determine that a shorter period of hospital stay is appropriate.

In implementing the requirements of this subsection, an individual and group nonprofit hospital and medical services plan contract may not modify the terms and conditions of coverage based on the determination by any enrollee to request less than the minimum coverage required under this subsection.

All individual and group nonprofit hospital and medical services plan contracts must provide written notice to each enrollee under the contract regarding the coverage required by this subsection. The notice must be prominently positioned in any literature or correspondence made available or distributed by the plan and must be transmitted in the next mailing made by the plan to the enrollee or as part of any yearly information packet sent to the enrollee, whichever is earlier. The notice must also be made available to any physician participating in the insurer's provider network.

[ 2015, c. 227, §1 (AMD); 2015, c. 227, §5 (AFF) .]

2. Reconstruction. All individual and group nonprofit hospital and medical services plan contracts providing coverage for mastectomy surgery must provide coverage for reconstruction of the breast on which surgery has been performed and surgery and reconstruction of the other breast to produce a symmetrical appearance if the patient elects reconstruction and in the manner chosen by the patient and the physician.

[ 1997, c. 408, §2 (NEW); 1997, c. 408, §8 (AFF) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §5 (NEW) .]

SECTION HISTORY

RR 1995, c. 1, §13 (COR). 1995, c. 295, §1 (NEW). 1995, c. 369, §1 (NEW). 1997, c. 408, §8 (AFF). 1997, c. 408, §2 (RPR). 2003, c. 517, §B5 (AMD). 2015, c. 227, §1 (AMD). 2015, c. 227, §5 (AFF).



24 §2320-D. Medical food coverage for inborn error of metabolism

1. Inborn error of metabolism; special modified low-protein food product. As used in this section, "inborn error of metabolism" means a genetically determined biochemical disorder in which a specific enzyme defect produces a metabolic block that may have pathogenic consequences at birth or later in life. As used in this section, "special modified low-protein food product" means food formulated to reduce the protein content to less than one gram of protein per serving and does not include foods naturally low in protein.

[ 1995, c. 369, §1 (NEW) .]

2. Required coverage. All individual and group nonprofit medical services plan policies and contracts and all nonprofit health care plan policies and contracts must provide coverage for metabolic formula and special modified low-protein food products that have been prescribed by a licensed physician for a person with an inborn error of metabolism. The policies and contracts must reimburse:

A. For metabolic formula; and [1995, c. 369, §1 (NEW).]

B. Up to $3,000 per year for special modified low-protein food products. [1995, c. 369, §1 (NEW).]

[ 1995, c. 369, §1 (NEW) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1996. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1995, c. 369, §1 (NEW) .]

SECTION HISTORY

RR 1995, c. 1, §13 (RNU). 1995, c. 369, §1 (NEW).



24 §2320-E. Coverage for Pap tests

All group nonprofit medical service plan contracts and certificates and all nonprofit health care plan contracts and certificates must provide coverage for screening Pap tests recommended by a physician. [2003, c. 517, Pt. A, §2 (AMD); 2003, c. 517, Pt. A, §13 (AFF).]

SECTION HISTORY

1995, c. 617, §1 (NEW). 1995, c. 617, §6 (AFF). 2003, c. 517, §A2 (AMD). 2003, c. 517, §A13 (AFF).



24 §2320-F. Off-label use of prescription drugs for cancer

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Medically accepted indication" includes any use of a drug that has been approved by the federal Food and Drug Administration and includes another use of the drug if that use is supported by one or more citations in the standard reference compendia or if the nonprofit hospital and medical service organization involved, based upon guidance provided by the federal Department of Health and Human Services Medicare program pursuant to 42 United States Code, Section 1395x(t), determines that that use is medically accepted based on supportive clinical evidence in peer-reviewed medical literature. [1997, c. 701, §1 (NEW).]

B. "Off-label use" means the prescription and use of drugs for medically accepted indications other than those stated in the labeling approved by the federal Food and Drug Administration. [1997, c. 701, §1 (NEW).]

C. "Peer-reviewed medical literature" means scientific studies published in at least 2 articles from major peer-reviewed medical journals that present data that supports the proposed off-label use as generally safe and effective. [1997, c. 701, §1 (NEW).]

D. "Standard reference compendia" means:

(1) The United States Pharmacopeia Drug Information or information published by its successor organization; or

(2) The American Hospital Formulary Service Drug Information or information published by its successor organization. [1997, c. 701, §1 (NEW).]

[ 1997, c. 701, §1 (NEW) .]

2. Required coverage for off-label use. All individual and group nonprofit hospital and medical services plan contracts and nonprofit health care plan contracts that provide coverage for prescription drugs must provide coverage for off-label use in accordance with the following.

A. Individual and group nonprofit hospital and medical services plan contracts and nonprofit health care plan contracts that provide coverage for prescription drugs may not exclude coverage for any such drug used for the treatment of cancer for a medically accepted indication on the grounds that the drug has not been approved by the federal Food and Drug Administration for that indication, as long as that use of that drug is a medically accepted indication for the treatment of cancer. [1997, c. 701, §1 (NEW).]

B. Coverage of a drug required by this subsection also includes medically necessary services associated with the administration of the drug. [1997, c. 701, §1 (NEW).]

C. This subsection may not be construed to require coverage for a drug when the federal Food and Drug Administration has determined its use to be contraindicated for treatment of the current indication. [1997, c. 701, §1 (NEW).]

D. A drug use that is covered pursuant to paragraph A may not be denied coverage based on a "medical necessity" requirement except for a reason that is unrelated to the legal status of the drug use. [1997, c. 701, §1 (NEW).]

E. A contract that provides coverage of a drug as required by this subsection may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the same extent that these provisions are applicable to coverage of all prescription drugs and are not inconsistent with the requirements of this subsection. [1997, c. 701, §1 (NEW).]

[ 1997, c. 701, §1 (NEW) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1999. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1997, c. 701, §1 (NEW) .]

SECTION HISTORY

1997, c. 701, §1 (NEW).



24 §2320-G. Off-label use of prescription drugs for HIV or AIDS

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Off-label use" means the prescription and use of drugs for indications other than those stated in the labeling approved by the federal Food and Drug Administration. [1997, c. 701, §1 (NEW).]

B. "Peer-reviewed medical literature" means scientific studies published in at least 2 articles from major peer-reviewed medical journals that present data that supports the proposed off-label use as generally safe and effective. [1997, c. 701, §1 (NEW).]

C. "Standard reference compendia" means:

(1) The United States Pharmacopeia Drug Information or information published by its successor organization; or

(2) The American Hospital Formulary Service Drug Information or information published by its successor organization. [1997, c. 701, §1 (NEW).]

[ 1997, c. 701, §1 (NEW) .]

2. Required coverage for off-label use. All individual and group nonprofit hospital and medical services plan contracts and nonprofit health care plan contracts that provide coverage for prescription drugs must provide coverage for off-label use in accordance with the following.

A. Individual and group nonprofit hospital and medical services plan contracts and nonprofit health care plan contracts that provide coverage for prescription drugs may not exclude coverage for any such drug used for the treatment of HIV or AIDS on the grounds that the drug has not been approved by the federal Food and Drug Administration for that indication, as long as that drug is recognized for the treatment of that indication in one of the standard reference compendia or in peer-reviewed medical literature. [1997, c. 701, §1 (NEW).]

B. Coverage of a drug required by this subsection also includes medically necessary services associated with the administration of the drug. [1997, c. 701, §1 (NEW).]

C. This subsection may not be construed to require coverage for a drug when the federal Food and Drug Administration has determined its use to be contraindicated for treatment of the current indication. [1997, c. 701, §1 (NEW).]

D. A drug use that is covered pursuant to paragraph A may not be denied coverage based on a "medical necessity" requirement except for a reason that is unrelated to the legal status of the drug use. [1997, c. 701, §1 (NEW).]

E. A contract that provides coverage of a drug as required by this subsection may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the same extent that these provisions are applicable to coverage of all prescription drugs and are not inconsistent with the requirements of this subsection. [1997, c. 701, §1 (NEW).]

[ 1997, c. 701, §1 (NEW) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1999. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1997, c. 701, §1 (NEW) .]

SECTION HISTORY

1997, c. 701, §1 (NEW).



24 §2321. Rate filings on individual subscriber and membership contracts

1. Filing of rate information. Every nonprofit hospital and medical service organization shall file with the superintendent every rate, rating formula and every modification of any of the foregoing that it proposes to use in connection with individual health insurance contracts, group Medicare supplement contracts as defined in Title 24-A, chapter 67, group nursing home or long-term care contracts as defined in Title 24-A, chapter 68 or 68-A, and certain group contracts included within the definition of "individual health plan" in Title 24-A, section 2736-C, subsection 1, paragraph C. Every filing under this subsection must state the effective date of the filing. Every filing under this subsection must be made not less than 60 days in advance of the stated effective date unless the 60-day requirement is waived by the superintendent for a period of time not to exceed 30 days.

[ 2009, c. 244, Pt. C, §1 (AMD) .]

2. Filing information. When a filing is not accompanied by the information upon which the organization supports such filing, or the superintendent does not have sufficient information to determine whether such filing meets the requirements that the rates not be excessive, inadequate or unfairly discriminatory, the superintendent shall require the organization to furnish the information upon which it supports the filing. A filing and supporting information are public records within the meaning of Title 1, section 402, subsection 3 and become part of the official record of any hearing held pursuant to section 2322. For the purpose of determining whether the filing produces rates that are not excessive, inadequate or unfairly discriminatory, the superintendent and the Attorney General each may employ consultants, including actuaries, and the reasonable costs of the consultants, including actuaries, which must include costs of testifying at any hearing held pursuant to section 2322, must be borne by the organization making such filing. The organization is not responsible for any costs from the Attorney General exceeding $40,000 for any filing.

[ 1997, c. 344, §6 (AMD) .]

3. Three-year review.

[ 1997, c. 344, §6 (RP) .]

4. Criteria for special rate hearings.

[ 2009, c. 244, Pt. C, §2 (RP) .]

5. Special rate hearing.

[ 2009, c. 244, Pt. C, §3 (RP) .]

SECTION HISTORY

1977, c. 493, §2 (NEW). 1979, c. 558, §§1,2 (AMD). 1985, c. 648, §1 (AMD). 1991, c. 9, §G5 (AMD). 1991, c. 48, §§1,2 (AMD). 1997, c. 344, §6 (AMD). 2001, c. 432, §§2,3 (AMD). 2003, c. 428, §F1 (AMD). 2009, c. 244, Pt. C, §§1-3 (AMD).



24 §2321-A. Standards for when filings are inadequate

In reviewing rates and rate modifications filed by a nonprofit hospital and medical service organization in accordance with this Title, the superintendent may not require the organization to charge rates that, taking into account investment income and the appropriate level of subscriber reserves, are inadequate to enable it to recover reasonably anticipated claims and administrative expenses and make reasonable contributions to subscriber reserves. [1997, c. 344, §7 (NEW).]

SECTION HISTORY

1997, c. 344, §7 (NEW).



24 §2321-B. Appropriate level of subscriber reserves

The superintendent may adopt rules establishing the appropriate level of subscriber reserves. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 344, §7 (NEW).]

SECTION HISTORY

1997, c. 344, §7 (NEW).



24 §2322. Hearing

If at any time the superintendent has reason to believe that a filing does not meet the requirements that rates shall not be excessive, inadequate or unfairly discriminatory or that the filing violates any of Title 24-A, chapter 23, to the extent it is applicable pursuant to section 2317, he shall cause a hearing to be held. [1979, c. 558, §3 (RPR).]

Hearings held under this section shall conform to the procedural requirement set forth in the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV. [1979, c. 558, §3 (RPR).]

SECTION HISTORY

1977, c. 493, §2 (NEW). 1977, c. 694, §383 (AMD). 1979, c. 330, §1 (AMD). 1979, c. 558, §3 (RPR).



24 §2323. Order

The superintendent shall issue an order or decision within 30 days after the close of the hearing, or of any rehearing or reargument or within such other period as the superintendent for good cause may require, but not to exceed 30 days. In the order or decision, the superintendent shall either approve or disapprove the rate filing. If the superintendent disapproves the rate filing, the superintendent shall establish the date on which the filing is no longer effective, specify the filing the superintendent would approve and authorize the organization to submit a new filing in accordance with the terms of the order or decision. [1989, c. 269, §1 (AMD).]

SECTION HISTORY

1977, c. 493, §2 (NEW). 1979, c. 558, §4 (RPR). 1989, c. 269, §1 (AMD).



24 §2324. Certified ambulatory health care center outpatient coverage

1. Contract coverage. Every nonprofit hospital and medical service organization which issues group and individual health care contracts providing coverage for inpatients and outpatient hospital care to residents of the State shall make available coverage for outpatient health care to subscribers with health care facilities certified by the Department of Health and Human Services for purposes of reimbursement under the United States Rural Health Clinic Services Act, Public Law 95-210, or its successor, and with incorporated nonprofit health centers engaged in the delivery of comprehensive primary care provided the health care facility or nonprofit health center providing the care has contracted with the organization on terms and conditions which the organization deems satisfactory to its membership.

[ 1979, c. 376, (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Services required. Services provided under such contract to certified rural health clinics shall include, but need not be limited to, services presently provided for under group and individual health care contracts to hospitals or groups of hospitals presently licensed under Title 22, chapter 405, or its successor. In no way shall services provided under such contracts to these health clinics be construed to require a nonprofit hospital or medical services organization to provide contract coverage for a service in a particular rural health clinic which does not meet state qualifications or criteria.

[ 1979, c. 376, (NEW) .]

SECTION HISTORY

1979, c. 376, (NEW). 2003, c. 689, §B6 (REV).



24 §2325. Community health services coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 419, §1 (NEW). 1979, c. 663, §139 (AMD). 1983, c. 515, §3 (RP).



24 §2325-A. Mental health services coverage

1. Findings. The Legislature finds that:

A. Mental illness affects nearly 170,000 Maine people each year, resulting in anguish, grief, desperation, fear, isolation and a sense of hopelessness of significant levels among victims and families; [1983, c. 515, §4 (NEW).]

B. Consequences of mental illness include the expenditure of millions of dollars of public funds for treatment and losses of millions of dollars by Maine businesses in accidents, absenteeism, nonproductivity and turnover. Excessive stress and anxiety and other forms of mental illness clearly contribute to general health problems and costs; [1983, c. 515, §4 (NEW).]

C. Typical health coverage in this State discriminates against mental illness, the victims and affected families with nonexistent or limited benefits compared to provisions for other illnesses; and [1983, c. 515, §4 (NEW).]

D. Experience in this State and several other states demonstrates that the risk of mental illness can be insured at reasonable cost and with adequate controls on quality and utilization of treatment. [1983, c. 515, §4 (NEW).]

[ 1983, c. 515, §4 (NEW) .]

2. Policy and purpose. The Legislature declares that it is the policy of this State to:

A. Promote equitable and nondiscriminatory health coverage benefits for all forms of illness, including mental and emotional disorders, which are of significant consequence to the health of Maine people and which can be treated in a cost-effective manner; [1983, c. 515, §4 (NEW).]

B. Assure that victims of mental and other illnesses have access to and choice of appropriate treatment at the earliest point of illness in least restrictive settings; [1983, c. 515, §4 (NEW).]

C. Assure that costs of treatment of mental illness are supported through an equitable combination of public and private responsibilities; and [1983, c. 515, §4 (NEW).]

D. Assure that the Legislature reasonably exercises its legal responsibility for insurance policy in this State by prescribing types of illnesses and treatment for which benefits shall be provided. [1983, c. 515, §4 (NEW).]

[ 1983, c. 515, §4 (NEW) .]

3. Definitions. For purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Day treatment services" includes psychoeducational, physiological, psychological and psychosocial concepts, techniques and processes to maintain or develop functional skills of clients, provided to individuals and groups for periods of more than 2 hours but less than 24 hours per day. [1983, c. 515, §4 (NEW).]

A-1. "Diagnostic and statistical manual" means the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, published by the American Psychiatric Association. [2003, c. 20, Pt. VV, §1 (NEW); 2003, c. 20, Pt. VV, §25 (AFF).]

A-2. "Home health care services" means those services rendered by a licensed provider of mental health services to provide medically necessary health care to a person suffering from a mental illness in the person's place of residence if:

(1) Hospitalization or confinement in a residential treatment facility would otherwise have been required if home health care services were not provided;

(2) Hospitalization or confinement in a residential treatment facility is not required as an antecedent to the provision of home health care services; and

(3) The services are prescribed in writing by a licensed allopathic or osteopathic physician or a licensed psychologist who is trained and has received a doctorate in psychology specializing in the evaluation and treatment of mental illness. [2003, c. 20, Pt. VV, §1 (NEW); 2003, c. 20, Pt. VV, §25 (AFF).]

B. "Inpatient services" includes a range of physiological, psychological and other intervention concepts, techniques and processes in a community mental health psychiatric inpatient unit, general hospital psychiatric unit or psychiatric hospital licensed by the Department of Health and Human Services or accredited public hospital to restore psychosocial functioning sufficient to allow maintenance and support of the client in a less restrictive setting. [1983, c. 515, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

B-1. "Medically necessary health care" has the same meaning as in Title 24-A, section 4301-A, subsection 10-A. [2003, c. 20, Pt. VV, §2 (NEW); 2003, c. 20, Pt. VV, §25 (AFF).]

C. "Outpatient services" includes screening, evaluation, consultations, diagnosis and treatment involving use of psychoeducational, physiological, psychological and psychosocial evaluative and interventive concepts, techniques and processes provided to individuals and groups. [1983, c. 515, §4 (NEW).]

D. "Person suffering from a mental illness" means a person whose psychobiological processes are impaired severely enough to manifest problems in the areas of social, psychological or biological functioning. Such a person has a disorder of thought, mood, perception, orientation or memory that impairs judgment, behavior, capacity to recognize or ability to cope with the ordinary demands of life. The person manifests an impaired capacity to maintain acceptable levels of functioning in the areas of intellect, emotion or physical well-being. [2003, c. 20, Pt. VV, §3 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

E. "Provider" means those individuals included in Title 24-A, section 2744, subsection 1, and a licensed physician, an accredited public hospital or psychiatric hospital or a community agency licensed at the comprehensive service level by the Department of Health and Human Services. All agency or institutional providers named in this paragraph shall ensure that services are supervised by a psychiatrist or licensed psychologist. [1999, c. 256, Pt. O, §1 (AMD); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

[ 2003, c. 20, Pt. VV, §§1-3 (AMD); 2003, c. 20, Pt. VV, §25 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

4. Requirement. Every nonprofit hospital and medical service organization that issues group health care contracts providing coverage to residents of this State shall provide benefits as required in this section to any subscriber or other person covered under those contracts for conditions arising from mental illness.

[ 2003, c. 20, Pt. VV, §4 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

5. Services. Each group contract must provide for medically necessary health care for a person suffering from mental illness. Medically necessary health care includes, but is not limited to, the following services for a person suffering from a mental illness:

A. Inpatient care; [1983, c. 515, §4 (NEW).]

B. Day treatment services; [2003, c. 20, Pt. VV, §4 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

C. Outpatient services; and [2003, c. 20, Pt. VV, §4 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

D. Home health care services; and [2003, c. 20, Pt. VV, §4 (NEW); 2003, c. 20, Pt. VV, §25 (AFF).]

[ 2003, c. 20, Pt. VV, §4 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

5-A. Exceptions. This section shall not apply to employee group insurance contracts issued to employers with 20 or fewer employees insured under the group contract or to group contracts designed primarily to supplement the Civilian Health and Medical Program of the Uniformed Services, as defined in the United States Code, Title 10, Section 1072, subsection 4.

[ 1989, c. 490, §1 (AMD) .]

5-B. Coverage for certain mental illness treatment.

[ 1991, c. 881, §8 (RP) .]

5-C. Coverage for treatment for certain mental illnesses. Coverage for medical treatment for mental illnesses listed in paragraph A-1 is subject to this subsection.

A. [2003, c. 20, Pt. VV, §25 (AFF); 2003, c. 20, Pt. VV, §5 (RP).]

A-1. All group contracts must provide, at a minimum, benefits according to paragraph B, subparagraph (1) for a person receiving medical treatment for any of the following categories of mental illness as defined in the Diagnostic and Statistical Manual, except for those that are designated as "V" codes by the Diagnostic and Statistical Manual:

(1) Psychotic disorders, including schizophrenia;

(2) Dissociative disorders;

(3) Mood disorders;

(4) Anxiety disorders;

(5) Personality disorders;

(6) Paraphilias;

(7) Attention deficit and disruptive behavior disorders;

(8) Pervasive developmental disorders;

(9) Tic disorders;

(10) Eating disorders, including bulimia and anorexia; and

(11) Substance abuse-related disorders.

For the purposes of this paragraph, the mental illness must be diagnosed by a licensed allopathic or osteopathic physician or a licensed psychologist who is trained and has received a doctorate in psychology specializing in the evaluation and treatment of mental illness. [2003, c. 20, Pt. VV, §5 (NEW); 2003, c. 20, Pt. VV, §25 (AFF).]

B. All policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State must provide benefits that meet the requirements of this paragraph.

(1) The contracts must provide benefits for the treatment and diagnosis of mental illnesses under terms and conditions that are no less extensive than the benefits provided for medical treatment for physical illnesses.

(2) At the request of a nonprofit hospital and medical service organization, a provider of medical treatment for mental illness shall furnish data substantiating that initial or continued treatment is medically necessary health care. When making the determination of whether treatment is medically necessary health care, the provider shall use the same criteria for medical treatment for mental illness as for medical treatment for physical illness under the group contract.

(3) If benefits and coverage for treatment of physical illness are provided on an expense-incurred basis, the benefits and coverage required under this subsection may be delivered separately under a managed care system.

(4) A policy or contract may not have separate maximums for physical illness and mental illness, separate deductibles and coinsurance amounts for physical illness and mental illness, separate out-of-pocket limits in a benefit period of not more than 12 months for physical illness and mental illness or separate office visit limits for physical illness and mental illness.

(5) A health benefit plan may not impose a limitation on coverage or benefits for mental illness unless that same limitation is also imposed on the coverage and benefits for physical illness covered under the policy or contract.

(6) Copayments required under a policy or contract for benefits and coverage for mental illness must be actuarially equivalent to any coinsurance requirements or, if there are no coinsurance requirements, may not be greater than any copayment or coinsurance required under the policy or contract for a benefit or coverage for a physical illness.

(7) For the purposes of this section, a medication management visit associated with a mental illness must be covered in the same manner as a medication management visit for the treatment of a physical illness and may not be counted in the calculation of any maximum outpatient treatment visit limits. [2003, c. 20, Pt. VV, §5 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

This subsection does not apply to policies, contracts and certificates covering employees of employers with 20 or fewer employees, whether the group policy is issued to the employer, to an association, to a multiple-employer trust or to another entity.

[ 2003, c. 20, Pt. VV, §5 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

5-D. Mandated offer of coverage for certain mental illnesses. Except as otherwise provided, coverage for medical treatment for mental illnesses listed in paragraph A by all individual and group nonprofit hospital and medical service organization health care plan contracts is subject to this subsection.

A. All individual and group contracts must make available coverage providing, at a minimum, benefits according to paragraph B, subparagraph (1) for a person receiving medical treatment for any of the following mental illnesses diagnosed by a licensed allopathic or osteopathic physician or a licensed psychologist who is trained and has received a doctorate in psychology specializing in the evaluation and treatment of mental illness:

(1) Schizophrenia;

(2) Bipolar disorder;

(3) Pervasive developmental disorder, or autism;

(4) Paranoia;

(5) Panic disorder;

(6) Obsessive-compulsive disorder; or

(7) Major depressive disorder. [2003, c. 20, Pt. VV, §6 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

B. Every nonprofit hospital and medical service organization and nonprofit health care plan must make available coverage in all individual and group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State that provides benefits meeting the requirements of this paragraph.

(1) The offer of coverage must provide benefits for the treatment and diagnosis of mental illnesses under terms and conditions that are no less extensive than the benefits provided for medical treatment for physical illnesses.

(2) At the request of a nonprofit hospital and medical service organization, a provider of medical treatment for mental illness shall furnish data substantiating that initial or continued treatment is medically necessary health care. When making the determination of whether treatment is medically necessary health care, the provider shall use the same criteria for medical treatment for mental illness as for medical treatment for physical illness under the individual or group contract. [2003, c. 20, Pt. VV, §6 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

[ 2003, c. 20, Pt. VV, §6 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

6. Contracts; providers. Subject to the approval by the Superintendent of Insurance pursuant to section 2305, a nonprofit hospital and a medical service organization incorporated under this chapter shall offer contracts to providers authorizing the provision of mental health services within the scope of the provider's licensure.

[ 2003, c. 20, Pt. VV, §7 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

7. Limits; coinsurance; deductibles. Any policy or contract which provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 1983, c. 515, §4 (NEW) .]

8. Reports to the Superintendent of Insurance. Every nonprofit hospital or medical service organization subject to this section shall report its experience for each calendar year to the superintendent not later than April 30th of the following year. The report must be in a form prescribed by the superintendent and include the amount of claims paid in this State for the services required by this section and the total amount of claims paid in this State for group health care contracts, both separated between those paid for inpatient, day treatment and outpatient services. The superintendent shall compile this data for all nonprofit hospital or medical service organizations in an annual report.

[ 1995, c. 407, §3 (AMD) .]

9. Application; expiration.

[ 1995, c. 407, §4 (RP) .]

10. Application. Except as otherwise provided in this section, the requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §6 (NEW) .]

SECTION HISTORY

1983, c. 515, §4 (NEW). 1987, c. 480, §2 (AMD). 1989, c. 490, §1 (AMD). 1991, c. 881, §§1,2 (AMD). 1991, c. 881, §§7,8 (AFF). 1993, c. 441, §§1,2 (AMD). 1993, c. 586, §§1,2 (AMD). 1995, c. 19, §1 (AMD). 1995, c. 332, §G1 (AMD). 1995, c. 407, §§1-4 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 625, §B6 (AMD). 1995, c. 625, §B7 (AFF). 1995, c. 637, §§1,2 (AMD). 1999, c. 256, §O1 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 20, §§VV1-7 (AMD). 2003, c. 20, §VV25 (AFF). 2003, c. 517, §B6 (AMD). 2003, c. 689, §B6 (REV).



24 §2325-B. Mandated Benefits Advisory Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 480, §3 (NEW). 1989, c. 503, §B104 (AMD). 1989, c. 556, §A2 (RPR). 1989, c. 878, §A65 (AMD). 1991, c. 701, §3 (RP).



24 §2325-C. Coverage for prostate cancer screening

1. Definition. As used in this section, "services for the early detection of prostate cancer" means the following procedures provided to a man for the purpose of early detection of prostate cancer:

A. A digital rectal examination; and [1997, c. 754, §1 (NEW).]

B. A prostate-specific antigen test. [1997, c. 754, §1 (NEW).]

[ 1997, c. 754, §1 (NEW) .]

2. Required coverage for prostate cancer screening. All individual and group nonprofit hospital and medical services plan contracts must provide coverage for services for the early detection of prostate cancer. The contracts must reimburse for services for the early detection of prostate cancer, if recommended by a physician, at least once a year for men 50 years of age or older until a man reaches the age of 72.

[ 1997, c. 754, §1 (NEW) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after September 1, 1998. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1997, c. 754, §1 (NEW) .]

SECTION HISTORY

1997, c. 754, §1 (NEW).



24 §2326. Appeals from order or decision of the superintendent

Any person whose interests are substantially and directly affected and aggrieved by an order or decision of the superintendent or any party to a hearing held pursuant to section 2322 may appeal therefrom as provided in Title 24-A, section 236. [1979, c. 558, §5 (NEW).]

SECTION HISTORY

1979, c. 558, §5 (NEW).



24 §2327. Group rates

A group health care contract may not be issued by a nonprofit hospital or medical service organization in this State until a copy of the group rates to be used in calculating the premium for these contracts has been filed for informational purposes with the superintendent. The filing must include the base rates and a description of any procedures to be used to adjust the base rates to reflect factors including but not limited to age, gender, health status, claims experience, group size and coverage of dependents. Notwithstanding this section, rates for group Medicare supplement, nursing home care or long-term care contracts and for certain group contracts included within the definition of "individual health plan" in Title 24-A, section 2736-C, subsection 1, paragraph C must be filed in accordance with section 2321 and rates for small group health plans as defined by Title 24-A, section 2808-B must be filed in accordance with that section. [2003, c. 469, Pt. E, §1 (AMD).]

SECTION HISTORY

1979, c. 558, §5 (NEW). 1985, c. 648, §2 (AMD). 2003, c. 428, §E1 (AMD). 2003, c. 469, §E1 (AMD).



24 §2327-A. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 422, §1 (NEW). 1991, c. 861, §1 (AMD). 1991, c. 861, §4 (AFF). 1995, c. 332, §L1 (AMD). 1997, c. 445, §1 (AMD). 1997, c. 445, §32 (AFF). 1997, c. 604, §B1 (AMD). 1999, c. 256, §M11 (RP).



24 §2327-B. Rating practices in individual insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 547, §1 (NEW). 1999, c. 256, §M12 (RP).



24 §2327-C. Continuity of health insurance coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 445, §2 (NEW). 1997, c. 445, §32 (AFF). 1999, c. 256, §M13 (RP).



24 §2328. Health care contracts; supplementing Medicare; compliance with provisions of Title 24-A, chapter 67 (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 234, §1 (NEW). 1981, c. 254, §1 (NEW). 1981, c. 698, §107 (RAL). 1999, c. 256, §M14 (RP).



24 §2328-A. Nursing home and long-term care contracts; compliance with Title 24-A, chapter 68 (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 648, §3 (NEW). 1999, c. 256, §M15 (RP).



24 §2329. Equitable health care for alcoholism and drug dependency treatment

1. Purpose. The Legislature recognizes that alcoholism and drug dependency constitute major health problems in the State and in the Nation. The Legislature further recognizes that alcoholism is a disease and that alcoholism and drug dependency can be effectively treated. As such, alcoholism and drug dependency warrant the same attention from the health care industry as other serious diseases and illnesses. The Legislature further recognizes that health care contracts, at times, fail to provide adequate benefits for the treatment of alcoholism and drug dependency, which results in more costly health care for treatment of complications caused by the lack of early intervention and other treatment services for persons suffering from these illnesses. This situation causes a higher health care, social, law enforcement and economic cost to the citizens of this State than is necessary, including the need for the State to provide treatment to some subscribers at public expense. To assist the many citizens of this State who suffer from these illnesses in a more cost effective way, the Legislature declares that certain health care coverage providing benefits for the treatment of the illness of alcoholism and drug dependency shall be included in all group health care contracts.

[ 1983, c. 527, §1 (RPR) .]

2. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Outpatient care" means care rendered by a state-licensed, approved or certified detoxification, residential treatment or outpatient program, or partial hospitalization program on a periodic basis, including, but not limited to, patient diagnosis, assessment and treatment, individual, family and group counseling and educational and support services. [1983, c. 527, §1 (NEW).]

B. "Residential treatment" means services at a facility that provides care 24 hours daily to one or more patients, including, but not limited to, the following services: Room and board; medical, nursing and dietary services; patient diagnosis, assessment and treatment; individual, family and group counseling; and educational and support services, including a designated unit of a licensed health care facility providing any and all other services specified in this paragraph to patients with the illnesses of alcoholism and drug dependency. [1983, c. 527, §1 (NEW).]

C. "Treatment plan" means a written plan initiated at the time of admission, approved by a Doctor of Medicine, Doctor of Osteopathy or a Licensed Substance Abuse Counselor employed by a certified or licensed substance abuse program, including, but not limited to, the patient's medical, drug and alcoholism history; record of physical examination; diagnosis; assessment of physical capabilities; mental capacity; orders for medication, diet and special needs for the patient's health or safety and treatment, including medical, psychiatric, psychological, social services, individual, family and group counseling; and educational, support and referral services. [1987, c. 735, §41 (AMD).]

[ 1987, c. 735, §41 (AMD) .]

3. Requirement. Every nonprofit hospital or medical service organization which issues group health care contracts providing coverage for hospital care to residents of this State shall provide benefits as required in this section to any subscriber or other person covered under those contracts for the treatment of alcoholism and other drug dependency pursuant to a treatment plan.

[ 1983, c. 527, §1 (NEW) .]

4. Services; providers. Each group contract shall provide, at a minimum, for the following coverage, pursuant to a treatment plan:

A. Residential treatment at a hospital or free-standing residential treatment center which is licensed, certified or approved by the State; and [1983, c. 527, §1 (NEW).]

B. Outpatient care rendered by state licensed, certified or approved providers who have contracted with the nonprofit hospital or medical service organization under terms and conditions which the organization deems satisfactory to its membership. [1983, c. 527, §1 (NEW).]

Treatment or confinement at any facility shall not preclude further or additional treatment at any other eligible facility, provided that the benefit days used do not exceed the total number of benefit days provided for under the contract.

[ 1983, c. 527, §1 (NEW) .]

5. Exceptions. This section shall not apply to employee group insurance contracts issued to employers with 20 or fewer employees insured under the group contract or to group contracts designed primarily to supplement the Civilian Health and Medical Program of the Uniformed Services, as defined in the United States Code, Title 10, Section 1072, subsection 4.

[ 1989, c. 490, §2 (AMD) .]

6. Limits; coinsurance; deductibles. Any policy or contract which provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance, and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 1983, c. 527, §1 (NEW) .]

7. Notice. At the time of delivery or renewal, the nonprofit hospital or medical service organization shall provide written notification to all individuals eligible for benefits under group policies or contracts of these alcoholism and drug dependency benefits.

[ 1983, c. 527, §1 (NEW) .]

8. Confidentiality. Alcoholism and drug treatment patient records are confidential.

[ 2011, c. 320, Pt. A, §2 (AMD) .]

9. Reports to the Superintendent of Insurance. Every nonprofit hospital or medical service organization subject to this section shall report its experience for each calendar year beginning with 1984 to the superintendent not later than April 30th of the following year. The report shall be in a form prescribed by the superintendent and shall include the amount of claims paid in this State for the services required by this section and the total amount of claims paid in this State for group health care contracts, both separated between those paid for inpatient and outpatient services. The superintendent shall compile this data for all nonprofit hospital or medical service organizations in an annual report.

[ 1983, c. 527, §1 (NEW) .]

10. Application; expiration. The requirements of this section shall apply to all policies and any certificates or contracts executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1984. For purposes of this section, all contracts shall be deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1987, c. 480, §4 (RPR) .]

SECTION HISTORY

1981, c. 319, §1 (NEW). 1983, c. 527, §1 (RPR). 1987, c. 480, §4 (AMD). 1987, c. 735, §41 (AMD). 1989, c. 490, §2 (AMD). 2011, c. 320, Pt. A, §2 (AMD).



24 §2330. Conversion on termination of contracts or eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 606, §1 (NEW). 1983, c. 91, §1 (AMD). 1985, c. 684, §1 (AMD). 1987, c. 25, §§1,2 (AMD). 1989, c. 447, §1 (AMD). 1991, c. 668, §1 (AMD). 1991, c. 822, §§1,2 (AMD). 1991, c. 822, §6 (AFF). 1991, c. 885, §§E21,22 (AMD). 1991, c. 885, §E47 (AFF). 1995, c. 189, §1 (AMD). 1995, c. 189, §4 (AFF). 1995, c. 332, §§A1-7 (AMD). 1997, c. 393, §A25 (AMD). 1997, c. 604, §B2 (RP).



24 §2331. Optional coverage for optometric services

1. Coverage required to be made available. Every nonprofit hospital or medical service organization which issues group health care contracts providing coverage for the services of a "physician" or "doctor" to residents of this State shall make available coverage for such services when performed by an optometrist to the extent the services are within the lawful scope of practice of an optometrist licensed to practice in this State, provided that the optometrist performing the services has contracted with the organization under terms and conditions which the organization deems satisfactory to its membership.

[ 1981, c. 698, §107 (RAL) .]

2. Contract. The group contract making available coverage for the services referred to in this section shall contain provisions for maximum benefits and coinsurance, and reasonable limitations, deductibles and exclusions.

[ 1981, c. 698, §107 (RAL) .]

SECTION HISTORY

1981, c. 698, §107 (RAL).



24 §2332. Assessment for the recoupment of expenses related to the regulation of nonprofit hospital or medical service organizations and nonprofit health care plans

The Superintendent of Insurance shall levy an assessment annually upon nonprofit hospital or medical service organizations and nonprofit health care plans licensed to do business in this State in proportion to their respective subscription income derived from business operations in this State during the year ending December 31st immediately preceding the fiscal year for which assessment is made. The annual assessment upon all hospital or medical service organizations and health care plans must be applied to the budget of the bureau for the fiscal year commencing July 1st. For any biennial period, total assessment must be in an amount not exceeding .00015 of subscription income. When the superintendent calculates the amount of the annual assessment, the superintendent shall consider, among other factors, the staffing level required to administer the nonprofit health care regulatory program of the bureau. [1991, c. 334, §1 (AMD).]

1. Expense of examination. The expense of examination of any corporation described in section 2301 shall continue to be borne by the corporation examined. The expense of examination consistent with section 2307 shall not be considered when determining the assessment for the recoupment of expenses related to the nonprofit health care regulatory program of the bureau.

[ 1985, c. 446, §1 (NEW) .]

2. Subscription income. Based on the annual statement filed by each nonprofit hospital or medical service organization or health care plan pursuant to section 2306, the superintendent shall ascertain the amount of subscription income received in that year. For the purpose of this section only, "subscription income" means and includes subscription premium and other considerations received by hospital or medical service organizations and health care plans, on account of certificates or contracts covering risks located, resident or to be performed in this State, after deducting subscription or other contract consideration returns. "Subscription income" does not include direct gross written premium used to calculate the assessment, pursuant to Title 24-A, section 237, for a health maintenance organization operated and organized as a division or line of business of a nonprofit hospital or medical or health care service organization.

[ 1997, c. 79, §1 (AMD) .]

3. Minimum assessment. In any year in which a nonprofit hospital or medical service organization or health care plan has no subscription income derived from business operations in this State, or in which subscription income is not sufficient to produce at the rate prescribed an amount equal to or in excess of $100, the minimum assessment payable shall be $100.

[ 1985, c. 446, §1 (NEW) .]

4. Notification of assessment. On or before July 1st of each year, the superintendent shall forward to each nonprofit hospital or medical service organization and health care plan an itemized bill of the amount due for the annual assessment, the amount due for the filing of the annual statement and the amount due for the certificate of authority annual fee pursuant to Title 24-A, section 601.

[ 1997, c. 592, §6 (AMD) .]

5. Time of payment. Payment for the annual assessment, the annual statement filing fee and the annual fee must be made on or before August 10th.

[ 1997, c. 592, §6 (AMD) .]

6. Revocation or suspension. If the assessment, annual statement filing fee or annual fee is not paid to the superintendent on or before the prescribed date, the certificate of authority of any nonprofit hospital or medical service organization or health care plan to transact business in this State may be revoked or suspended by the superintendent, after a hearing thereon or upon waiver of hearing by the nonprofit hospital or medical service organization or health care plan, until the assessment is paid.

[ 1997, c. 592, §7 (AMD) .]

7. Recalculation of assessment. Immediately following the close of the fiscal year ending June 30, 1987, and at the close of each 2nd succeeding fiscal year, the superintendent shall recalculate the assessment made against each party assessed after giving recognition to actual expenditures for the nonprofit health care regulatory program of the bureau during the preceding biennial period. On or before October 1st, the superintendent shall render to each party assessed a statement showing the difference between their respective recalculated assessment and the amount they had paid with respect to the preceding biennium. Any overpayment of annual assessment resulting from complying with the requirements of this section shall be refunded or, at the option of the assessed party, applied as a credit against the assessment for the succeeding fiscal year. Any overpayment of $100 or less shall be applied as a credit against the assessment for the succeeding fiscal year.

[ 1985, c. 446, §1 (NEW) .]

8. Deposit with Treasurer of State. The superintendent shall deposit all payments made pursuant to this section with the Treasurer of State. The money shall be used for the sole purpose of recouping the expenses related to the nonprofit health care regulatory program of the Bureau of Insurance.

[ 1985, c. 446, §1 (NEW) .]

9. Applicability. This section applies with respect to fiscal years commencing on or after July 1, 1986.

[ 1985, c. 446, §1 (NEW) .]

10. Filing fees. The superintendent may require nonprofit hospital or medical service organizations and nonprofit health care plans to pay filing fees for form and rate approval on a quarterly, biennial or annual basis.

[ 1997, c. 457, §6 (NEW) .]

SECTION HISTORY

1985, c. 446, §1 (NEW). 1991, c. 334, §§1,2 (AMD). 1997, c. 79, §1 (AMD). 1997, c. 457, §6 (AMD). 1997, c. 592, §§6,7 (AMD).



24 §2332-A. Coordination of benefits

1. Authorization. Provisions contained in group and nongroup nonprofit hospital, medical service or health care subscriber contracts relating to coordination of benefits payable under the contract and under other plans of insurance or of health care coverage under which the subscriber or the subscriber's dependents may be covered must conform to rules adopted by the superintendent. The rules may establish uniformity in the permissive use of coordination of benefits provisions to ensure that the subscriber receives full benefits for covered medical services, to enhance cost containment through avoidance of windfall payments and to avoid claim delays and misunderstandings that otherwise result from the use of inconsistent or incompatible provisions among the several insurers and nonprofit hospital, medical service and health care plans.

[ 1993, c. 666, Pt. B, §1 (NEW) .]

1-A. Coordination with Medicare. Coordination of benefits is governed by the following provisions.

A. The contract may not coordinate benefits with Medicare Part A unless:

(1) The insured is enrolled in Medicare Part A;

(2) The insured was previously enrolled in Medicare Part A and voluntarily disenrolled;

(3) The insured stated on an application or other document that the insured was enrolled in Medicare Part A; or

(4) The insured is eligible for Medicare Part A without paying a premium and the contract states that it will not pay benefits that would be payable under Medicare even if the insured fails to exercise the insured's right to premium-free Medicare Part A coverage. [1997, c. 604, Pt. G, §1 (NEW).]

B. The contract may not coordinate benefits with Medicare Part B unless:

(1) The insured is enrolled in Medicare Part B;

(2) The insured was previously enrolled in Medicare Part B and voluntarily disenrolled;

(3) The insured stated on an application or other document that the insured was enrolled in Medicare Part B; or

(4) The insured is eligible for Medicare Part A without paying a premium and the insurer provided prominent notification to the insured both when the contract was issued and, if applicable, when the insured becomes eligible for Medicare due to age. The notification must state that the contract will not pay benefits that would be payable under Medicare even if the insured fails to enroll in Medicare Part B. [1997, c. 604, Pt. G, §1 (NEW).]

C. Coordination is not permitted with Medicare coverage for which the insured is eligible but not enrolled except as provided in paragraphs A and B. [1997, c. 604, Pt. G, §1 (NEW).]

[ 1997, c. 604, Pt. G, §1 (NEW) .]

2. Medicaid and Cub Care programs. Nonprofit service organizations may not consider the availability or eligibility for medical assistance under 42 United States Code, Section 13969, referred to as "Medicaid," or Title 22, section 3174-T, referred to as the "Cub Care program," when considering coverage eligibility or benefit calculations for subscribers and covered family members.

A. To the extent that payment for coverage expenses has been made under the Medicaid program or the Cub Care program for health care items or services furnished to an individual, the State is considered to have acquired the rights of the covered subscriber or family member to payment by the nonprofit service organization for those health care items or services. Upon presentation of proof that the Medicaid program or the Cub Care program has paid for covered items or services, the nonprofit service organization shall make payment to the Medicaid program or the Cub Care program according to the coverage provided in the contract or certificate. [1997, c. 777, Pt. B, §1 (AMD).]

B. A nonprofit service organization may not impose requirements on a state agency that has been assigned the rights of an individual eligible for Medicaid or Cub Care coverage and covered by a subscriber contract that are different from requirements applicable to an agent or assignee of any other covered individual. [1997, c. 777, Pt. B, §1 (AMD).]

[ 2005, c. 683, Pt. A, §38 (AMD) .]

3. Credit toward deductible. When an insured is covered under more than one expense-incurred health plan, payments made by the primary plan, payments made by the insured and payments made from a health savings account or similar fund for benefits covered under the secondary plan must be credited toward the deductible of the secondary plan. This subsection does not apply if the secondary plan is designed to supplement the primary plan.

[ 2005, c. 121, Pt. D, §1 (NEW) .]

SECTION HISTORY

1987, c. 402, §A149 (NEW). 1991, c. 200, §B2 (AMD). 1993, c. 666, §B1 (RPR). 1997, c. 604, §G1 (AMD). 1997, c. 777, §B1 (AMD). 2005, c. 121, §D1 (AMD). 2005, c. 683, §A38 (AMD).



24 §2332-B. Acquired Immune Deficiency Syndrome

1. Definitions. As used in this section, "HIV" and "antibody to HIV" have the same meanings as set out in Title 5, section 19201.

[ 1991, c. 3, §2 (NEW) .]

2. Prohibitions. No individual or group hospital, medical or health care service contract delivered or issued for delivery in this State, other than a contract that provides benefits for specific diseases or accidental injuries only, may provide more restrictive coverage for Acquired Immune Deficiency Syndrome, or AIDS, AIDS Related Complex, or ARC, HIV-related diseases or for related services, than for any other disease or sickness, or exclude coverage for AIDS, ARC or HIV-related diseases, except through an exclusion under which all diseases and sicknesses are treated equally.

[ 1991, c. 3, §2 (NEW) .]

3. Test results. No nonprofit hospital or medical services organization or nonprofit health care plan may request any person to reveal whether the person has obtained a test for the presence of antibodies to HIV or a test to measure the virus or to reveal the results of such tests taken prior to an application for coverage.

[ 1991, c. 3, §2 (NEW) .]

SECTION HISTORY

1989, c. 176, §1 (NEW). 1991, c. 3, §2 (RPR).



24 §2332-C. Assessment of mandated benefits proposals (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 556, §A3 (NEW). 1991, c. 701, §4 (AMD). 1999, c. 256, §M16 (RP).



24 §2332-D. Jury service

1. Prohibition. A nonprofit hospital or medical service organization that issues group health care contracts providing coverage for medical care to residents of this State may not terminate coverage for any person covered under those contracts because the person has been summonsed for or is engaged in jury service under Title 14, chapter 305, subchapter I-A.

[ 1989, c. 801, §2 (NEW) .]

2. Application. This section applies to all policies and any certificate executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1991. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1989, c. 801, §2 (NEW) .]

SECTION HISTORY

1989, c. 801, §2 (NEW).



24 §2332-E. Standardized claim forms

All nonprofit hospital or medical service organizations and nonprofit health care plans providing payment or reimbursement for diagnosis or treatment of a condition or a complaint by a licensed health care practitioner must accept the current standardized claim form for professional services approved by the Federal Government and submitted electronically. All nonprofit hospital or medical service organizations and nonprofit health care plans providing payment or reimbursement for diagnosis or treatment of a condition or a complaint by a licensed hospital must accept the current standardized claim form for professional or facility services, as applicable, approved by the Federal Government and submitted electronically. A nonprofit hospital or medical service organization or nonprofit health care plan may not be required to accept a claim submitted on a form other than the applicable form specified in this section and may not be required to accept a claim that is not submitted electronically, except from a health care practitioner who is exempt pursuant to section 2985. [2003, c. 469, Pt. D, §1 (AMD); 2003, c. 469, Pt. D, §9 (AFF).]

SECTION HISTORY

1993, c. 477, §D5 (NEW). 1993, c. 477, §F1 (AFF). 2003, c. 218, §1 (AMD). 2003, c. 469, §D1 (AMD). 2003, c. 469, §D9 (AFF).



24 §2332-F. Coverage for diabetes supplies

All individual and group nonprofit hospital and medical services plan policies, contracts and certificates and all nonprofit health care plan policies, contracts and certificates must provide coverage for the medically appropriate and necessary equipment, limited to insulin, oral hypoglycemic agents, monitors, test strips, syringes and lancets, and the out-patient self-management training and educational services used to treat diabetes, if: [2003, c. 517, Pt. A, §3 (AMD); 2003, c. 517, Pt. A, §13 (AFF).]

1. Certification of medical necessity. The subscriber's treating physician or a physician who specializes in the treatment of diabetes certifies that the equipment and services are necessary; and

[ 1995, c. 592, §1 (NEW) .]

2. Provision of medical services. The diabetes out-patient self-management training and educational services are provided through ambulatory diabetes education facilities authorized by the State's Diabetes Control Project within the Bureau of Health.

§2332-F. Gynecological and obstetrical services

(As enacted by PL 1995, c. 617, §2 and affected by §6 is REALLOCATED TO TITLE 24, SECTION 2332-G)

[ 1995, c. 592, §1 (NEW) .]

SECTION HISTORY

RR 1995, c. 2, §50 (AFF). RR 1995, c. 2, §49 (RAL). 1995, c. 592, §1 (NEW). 1995, c. 617, §2 (NEW). 1995, c. 617, §6 (AFF). 2003, c. 517, §A3 (AMD). 2003, c. 517, §A13 (AFF).



24 §2332-G. Gynecological and obstetrical services (REALLOCATED FROM TITLE 24, SECTION 2332-F)

(REALLOCATED FROM TITLE 24, SECTION 2332-F)

1. Coverage in managed care plans. With respect to managed care plans that require subscribers to select primary care physicians, a nonprofit hospital and medical service organization that issues group contracts and certificates must meet the following requirements.

A. The organization must permit a physician who specializes in obstetrics and gynecology to serve as a primary care physician if the physician qualifies under the organization's credentialling policy. [RR 1995, c. 2, §50 (AFF); RR 1995, c. 2, §49 (RAL).]

B. All group plan contracts must provide coverage for an annual gynecological examination, including routine pelvic and clinical breast examinations, performed by a physician, certified nurse practitioner or certified nurse midwife participating in the plan, without requiring the prior approval of the primary care physician. [RR 1995, c. 2, §50 (AFF); RR 1995, c. 2, §49 (RAL).]

C. If the examination specified in paragraph B reveals a gynecological condition for which another visit to the physician participating in the plan is medically required and appropriate, or for any gynecological care beyond the annual examination, the carrier may require the patient or the examining physician, certified nurse practitioner or certified nurse midwife to secure from the patient's primary care physician a referral to the participating physician, certified nurse practitioner or certified nurse midwife from whom such care may be obtained. [RR 1995, c. 2, §50 (AFF); RR 1995, c. 2, §49 (RAL).]

[ 2003, c. 517, Pt. A, §4 (AMD); 2003, c. 517, Pt. A, §13 (AFF) .]

2. Application. This section applies to all contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. A, §4 (AMD); 2003, c. 517, Pt. A, §13 (AFF) .]

This section does not prohibit a carrier from requiring a physician, certified nurse practitioner or certified nurse midwife participating in the plan to inform a woman's primary care physician prior to each treatment pursuant to this section. [RR 1995, c. 2, §50 (AFF); RR 1995, c. 2, §49 (RAL).]

SECTION HISTORY

RR 1995, c. 2, §50 (AFF). RR 1995, c. 2, §49 (RAL). 2003, c. 517, §A4 (AMD). 2003, c. 517, §A13 (AFF).



24 §2332-H. Assignment of benefits

All contracts providing benefits for medical or dental care on an expense-incurred basis must contain a provision permitting the insured to assign benefits for such care to the provider of the care. An assignment of benefits under this section does not affect or limit the payment of benefits otherwise payable under the contract. [1999, c. 21, §1 (AMD).]

SECTION HISTORY

1997, c. 604, §E1 (NEW). 1999, c. 21, §1 (AMD).



24 §2332-I. Effective date of cancellation

Contracts that do not provide for any refund of premium when a subscriber requests cancellation prior to the end of the period for which premiums have been paid must state that no refund is payable and that the cancellation will take effect at the end of the period for which premiums have been paid unless the subscriber requests an earlier cancellation date. If a subscriber requests cancellation of a contract before the end of the period for which premiums have been paid, then the nonprofit hospital or medical service organization must inform the subscriber in writing that no refund is payable and give the subscriber an opportunity to amend the cancellation request to take effect at the end of the period for which premiums have been paid. [1997, c. 604, Pt. F, §1 (NEW).]

SECTION HISTORY

1997, c. 604, §F1 (NEW).



24 §2332-J. Coverage for contraceptives

1. Coverage requirements. All individual and group nonprofit hospital and medical services plan policies and contracts and all nonprofit health care plan policies and contracts that provide coverage for prescription drugs or outpatient medical services must provide coverage for all prescription contraceptives approved by the federal Food and Drug Administration or for outpatient contraceptive services, respectively, to the same extent that coverage is provided for other prescription drugs or outpatient medical services. For purposes of this section, the term "outpatient contraceptive services" means consultations, examinations, procedures and medical services provided on an outpatient basis and related to the use of contraceptive methods to prevent an unintended pregnancy. This section may not be construed to apply to prescription drugs or devices that are designed to terminate a pregnancy.

[ 1999, c. 341, §1 (NEW); 1999, c. 341, §5 (AFF) .]

2. Exclusion for religious employer. A religious employer may request and a nonprofit hospital or medical service organization or nonprofit health care service organization shall grant an exclusion under the policy or contract for the coverage required by this section if the required coverage conflicts with the religious employer's bona fide religious beliefs and practices. A religious employer that obtains an exclusion under this subsection shall provide prospective insureds and those individuals insured under its policy written notice of the exclusion. This section may not be construed as authorizing a nonprofit hospital or medical service organization or nonprofit health care service organization to exclude coverage for prescription drugs prescribed for reasons other than contraceptive purposes or for prescription contraception that is necessary to preserve the life or health of a covered person. For the purposes of this section, "religious employer" means an employer that is a church, convention or association of churches or an elementary or secondary school that is controlled, operated or principally supported by a church or by a convention or association of churches as defined in 26 United States Code, Section 3121 (w) (3) (A) and that qualifies as a tax-exempt organization under 26 United States Code, Section 501(c) (3).

[ 1999, c. 341, §1 (NEW); 1999, c. 341, §5 (AFF) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

§2332-J. Coverage for services of certified nurse practitioners; certified nurse midwives

(As enacted by PL 1999, c. 396, §1 and affected by §7 is REALLOCATED TO TITLE 24, SECTION 2332-K)

§2332-J. Coverage for services provided by registered nurse first assistants

(As enacted by PL 1999, c. 412, §1 is REALLOCATED TO TITLE 24, SECTION 2332-L)

[ 2003, c. 517, Pt. B, §7 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §§30,31 (RAL). 1999, c. 341, §1 (NEW). 1999, c. 341, §5 (AFF). 1999, c. 396, §1 (NEW). 1999, c. 396, §7 (AFF). 1999, c. 412, §1 (NEW). 2003, c. 517, §B7 (AMD).



24 §2332-K. Coverage for services of certified nurse practitioners; certified nurse midwives (REALLOCATED FROM TITLE 24, SECTION 2332-J)

(REALLOCATED FROM TITLE 24, SECTION 2332-J)

1. Required coverage for services upon referral of primary care provider. A nonprofit hospital or a medical service organization that issues individual and group health care contracts shall provide coverage under those contracts for services performed by a certified nurse practitioner or certified nurse midwife to a patient who is referred to the certified nurse practitioner or certified nurse midwife by a primary care provider when those services are within the lawful scope of practice of the certified nurse practitioner or certified nurse midwife.

[ RR 1999, c. 1, §30 (RAL) .]

2. Required coverage for self-referred services. With respect to individual and group health care contracts that do not require the selection of a primary care provider, a nonprofit hospital or medical service organization shall provide coverage under those contracts for services performed by a certified nurse practitioner or certified nurse midwife when those services are covered services and when they are within the lawful scope of practice of the certified nurse practitioner or certified nurse midwife.

[ RR 1999, c. 1, §30 (RAL) .]

3. Limits; coinsurance; deductibles. Any contract that provides coverage for services under this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ RR 1999, c. 1, §30 (RAL) .]

4. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §8 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §30 (RAL). 2003, c. 517, §B8 (AMD).



24 §2332-L. Coverage for services provided by registered nurse first assistants (REALLOCATED FROM TITLE 24, SECTION 2332-J)

(REALLOCATED FROM TITLE 24, SECTION 2332-J)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Perioperative nursing" means a practice of nursing in which the nurse provides preoperative, intraoperative and postoperative nursing care to surgical patients. [RR 1999, c. 1, §31 (RAL).]

B. "Recognized program" means a program that addresses all content of the core curriculum for registered nurse first assistants as established by the Association of Operating Room Nurses or its successor organization. [RR 1999, c. 1, §31 (RAL).]

C. "Registered nurse first assistant," or "RNFA," means a person who:

(1) Is licensed as a registered nurse under Title 32, chapter 31;

(2) Is experienced in perioperative nursing; and

(3) Has successfully completed a recognized program. [RR 1999, c. 1, §31 (RAL).]

[ RR 1999, c. 1, §31 (RAL) .]

2. Institutional powers. Each health care institution, as defined in Title 22, chapter 405, may establish specific procedures for the appointment and reappointment of registered nurse first assistants and for granting, renewing and revising their clinical privileges.

[ RR 1999, c. 1, §31 (RAL) .]

3. Required coverage for services. Notwithstanding any other provisions of this chapter, a nonprofit hospital and medical service organization that issues individual and group health care contracts that provide coverage for surgical first assisting benefits or services shall provide coverage and payment under those contracts to a registered nurse first assistant who performs services that are within the scope of a registered nurse first assistant's qualifications. The provisions of this subsection apply only if reimbursement for an assisting physician would be covered and a registered nurse first assistant who performed those services is used as a substitute.

[ RR 1999, c. 1, §31 (RAL) .]

4. Limits; coinsurance; deductibles. Any contract that provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ RR 1999, c. 1, §31 (RAL) .]

5. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §9 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §31 (RAL). 2003, c. 517, §B9 (AMD).



24 §2332-M. Coverage for general anesthesia for dentistry

1. Enrollee defined. For the purposes of this section, unless the context otherwise indicates, "enrollee" means a person who is covered under an individual or group health insurance contract provided by a nonprofit hospital and medical service organization.

[ 2001, c. 423, §1 (NEW); 2001, c. 423, §5 (AFF) .]

2. General anesthesia and associated facility charges. All individual and group nonprofit hospital and medical service organization contracts must provide coverage for general anesthesia and associated facility charges for dental procedures rendered in a hospital when the clinical status or underlying medical condition of an enrollee requires dental procedures that ordinarily would not require general anesthesia to be rendered in a hospital. The nonprofit hospital and medical service organization may require prior authorization of general anesthesia and associated charges required for dental care procedures in the same manner that prior authorization is required for other covered diseases or conditions.

[ 2001, c. 423, §1 (NEW); 2001, c. 423, §5 (AFF) .]

3. Limitations on coverage. This section applies only to general anesthesia and associated facility charges for only the following enrollees if the enrollees meet the criteria in subsection 2:

A. Enrollees, including infants, exhibiting physical, intellectual or medically compromising conditions for which dental treatment under local anesthesia, with or without additional adjunctive techniques and modalities, can not be expected to provide a successful result and for which dental treatment under general anesthesia can be expected to produce a superior result; [2001, c. 423, §1 (NEW); 2001, c. 423, §5 (AFF).]

B. Enrollees demonstrating dental treatment needs for which local anesthesia is ineffective because of acute infection, anatomic variation or allergy; [2001, c. 423, §1 (NEW); 2001, c. 423, §5 (AFF).]

C. Extremely uncooperative, fearful, anxious or uncommunicative children or adolescents with dental needs of such magnitude that treatment should not be postponed or deferred and for whom lack of treatment can be expected to result in dental or oral pain or infection, loss of teeth or other increased oral or dental morbidity; and [2001, c. 423, §1 (NEW); 2001, c. 423, §5 (AFF).]

D. Enrollees who have sustained extensive oral-facial or dental trauma for which treatment under local anesthesia would be ineffective or compromised. [2001, c. 423, §1 (NEW); 2001, c. 423, §5 (AFF).]

[ 2001, c. 423, §1 (NEW); 2001, c. 423, §5 (AFF) .]

4. Dental procedures and dentist's fee not covered. This section does not require a nonprofit hospital and medical service organization to cover any charges for the dental procedure itself, including, but not limited to, the professional fee of the dentist. Coverage for anesthesia and associated facility charges pursuant to this section is subject to all other terms and conditions of the individual or group contract that apply generally to other benefits.

[ 2001, c. 423, §1 (NEW); 2001, c. 423, §5 (AFF) .]

5. Coordination of benefits with dental insurance. If an enrollee eligible for coverage under this section is also eligible for coverage for general anesthesia and associated facility charges under a dental insurance policy or contract, the nonprofit health care service organization or insurer providing dental insurance is the primary payer responsible for those charges and the nonprofit hospital and medical service organization is the secondary payer.

[ 2001, c. 423, §1 (NEW); 2001, c. 423, §5 (AFF) .]

6. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §10 (NEW) .]

SECTION HISTORY

2001, c. 423, §1 (NEW). 2001, c. 423, §5 (AFF). 2003, c. 517, §B10 (AMD).



24 §2332-N. Offer of coverage for breast reduction surgery and symptomatic varicose vein surgery

All individual and group nonprofit hospital and medical services plan policies, contracts and certificates and all nonprofit health care plan policies, contracts and certificates must make available coverage for breast reduction surgery and symptomatic varicose vein surgery determined to be medically necessary health care as defined in Title 24-A, section 4301-A, subsection 10-A. [2005, c. 128, §1 (NEW); 2005, c. 128, §5 (AFF).]

SECTION HISTORY

2005, c. 128, §1 (NEW). 2005, c. 128, §5 (AFF).






Subchapter 2: NONPROFIT SERVICE ORGANIZATIONS PREFERRED PROVIDER ARRANGEMENT ACT OF 1986

24 §2333. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 526, §1 (NEW). 1985, c. 704, §2 (NEW). 1987, c. 402, §A150 (RPR). 1999, c. 256, §M17 (RP).



24 §2333-A. Cardiac rehabilitation coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 293, §1 (NEW). 1999, c. 256, §M17 (RP).



24 §2334. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 704, §2 (NEW). 1999, c. 256, §M17 (RP).



24 §2335. Selective contracting authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 704, §2 (NEW). 1999, c. 256, §M17 (RP).



24 §2336. Contracts; agreements or arrangements with incentives or limits on reimbursement authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 704, §2 (NEW). 1989, c. 588, §A44 (RPR). 1999, c. 256, §O2 (AMD). 1999, c. 256, §M17 (RP). 1999, c. 790, §A28 (RP).



24 §2337. Filing for approval; disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 704, §2 (NEW). 1989, c. 588, §A45 (AMD). 1999, c. 256, §M17 (RP).



24 §2338. Risk sharing (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 704, §2 (NEW). 1989, c. 588, §A46 (AMD). 1999, c. 256, §M17 (RP).



24 §2339. Alternative health care benefits (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 704, §2 (NEW). 1987, c. 34, §1 (AMD). 1989, c. 588, §A47 (RPR). 1993, c. 600, §B18 (AMD). 1999, c. 256, §M17 (RP).



24 §2340. Utilization review (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 704, §2 (NEW). 1999, c. 256, §M17 (RP).



24 §2340-A. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §A48 (NEW). 1999, c. 256, §M17 (RP).



24 §2341. Utilization review data (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 168, §2 (NEW). 1999, c. 256, §M17 (RP).






Subchapter 2-A: LICENSURE OF MEDICAL UTILIZATION REVIEW ENTITIES

24 §2342. Review entities

1. Licensure. A person, partnership or corporation, other than an insurer or nonprofit service organization, health maintenance organization, preferred provider organization or an employee of those exempt organizations, that performs medical utilization review services on behalf of commercial insurers, nonprofit service organizations, 3rd-party administrators, health maintenance organizations, preferred provider organizations or employers, shall apply for licensure by the Bureau of Insurance and pay an application fee of not more than $400 and an annual license fee of not more than $100; except that programs of review of medical services for occupational claims compensated under Title 39-A are subject only to the certification requirements of that Title and are not subject to licensure under this section. A person, partnership or corporation, other than an insurer or nonprofit service organization, health maintenance organization, preferred provider organization or the employees of exempt organizations, may not perform utilization review services or medical utilization review services unless the person, partnership or corporation has received a license to perform those activities.

[ 1995, c. 332, Pt. M, §3 (AMD) .]

2. Listing. The Bureau of Insurance shall compile and maintain a current listing of persons, partnerships or corporations licensed pursuant to this section.

[ 1989, c. 556, Pt. C, §1 (NEW) .]

3. Information required. Each person, partnership or corporation licensed pursuant to this section shall, at the time of initial licensure and on or before April 1st of each succeeding year, provide the Bureau of Insurance with the following information:

A. The process by which the entity carries out its utilization review services, including the categories of health care personnel that perform any activities coming under the definition of utilization review and whether or not these individuals are licensed in the State; [1989, c. 556, Pt. C, §1 (NEW).]

B. The process used by the entity for addressing beneficiary or provider complaints; [1989, c. 556, Pt. C, §1 (NEW).]

C. The types of utilization review programs offered by the entity, such as:

(1) Second opinion programs;

(2) Prehospital admission certification;

(3) Preinpatient service eligibility determination; or

(4) Concurrent hospital review to determine appropriate length of stay; and [1989, c. 556, Pt. C, §1 (NEW).]

D. The process chosen by the entity to preserve beneficiary confidentiality of medical information. [1989, c. 556, Pt. C, §1 (NEW).]

As part of its initial application, the entity shall submit copies of all materials to be used to inform beneficiaries and providers of the requirements of its utilization review plans and their rights and responsibilities under the plan.

[ 1991, c. 200, Pt. A, §1 (AMD) .]

4. Transition for existing entities. Notwithstanding subsection 1, persons, partnerships or corporations performing utilization review services on the effective date of this section shall have 90 days from its effective date to submit an application to the superintendent. The superintendent shall act upon those applications within 6 months of the date of receipt of the application, during which time the review entities may continue to perform medical utilization review services.

[ 1989, c. 556, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 556, §C1 (NEW). 1989, c. 878, §B21 (AMD). 1991, c. 200, §A1 (AMD). 1993, c. 602, §1 (AMD). 1995, c. 332, §M3 (AMD).



24 §2343. Minimum standards

A utilization review program of the applicant must meet the following minimum standards. [1989, c. 556, Pt. C, §1 (NEW).]

1. Notification of adverse decisions. Notification of an adverse decision by the utilization review agent must be provided to the insured or other party designated by the insured within a time period to be determined by the superintendent through rulemaking.

[ 1989, c. 556, Pt. C, §1 (NEW) .]

2. Reconsideration of determination. All licensees shall maintain a procedure by which insureds, patients or providers may seek reconsideration of determinations of the licensee.

[ 1989, c. 556, Pt. C, §1 (NEW) .]

3. Accessibility of representatives. A representative of the licensee must be accessible by telephone to insureds, patients or providers and the superintendent may adopt standards of accessibility by rule.

[ 1989, c. 556, Pt. C, §1 (NEW) .]

4. Information materials; confidentiality. A copy of the materials designed to inform applicable patients of the requirements of the utilization plan and the responsibilities and rights of patients under the plan and an acknowledgment that all applicable state and federal laws to protect the confidentiality of individual medical records are followed must be filed with the bureau.

[ 1989, c. 556, Pt. C, §1 (NEW) .]

5. Prohibited activities. A medical utilization review entity shall ensure that an employee does not perform medical utilization review services involving a health care provider or facility in which that employee has a financial interest.

[ 1993, c. 602, §2 (NEW) .]

SECTION HISTORY

1989, c. 556, §C1 (NEW). 1993, c. 602, §2 (AMD).



24 §2344. Utilization review services

As used in this subchapter, unless the context indicates otherwise, "utilization review services" or "medical utilization review services" means a program or process by which a person, partnership or corporation, on behalf of an insurer, nonprofit service organization, 3rd-party administrator, or health maintenance organization, preferred provider organization or employer that is a payor for or that arranges for payment of medical services, seeks to review the utilization, appropriateness or quality of medical services provided to a person whose medical services are paid for, partially or entirely, by that insurer, nonprofit service organization, 3rd-party administrator, health maintenance organization, preferred provider organization or employer. The terms include these programs or processes whether they apply prospectively or retrospectively to medical services. Utilization review services include, but are not limited to, the following: [1993, c. 602, §3 (AMD).]

1. Second opinion programs. Second opinion programs;

[ 1989, c. 556, Pt. C, §1 (NEW) .]

2. Prehospital admission certification. Prehospital admission certification;

[ 1989, c. 556, Pt. C, §1 (NEW) .]

3. Preinpatient service eligibility certification. Preinpatient service eligibility certification; and

[ 1989, c. 556, Pt. C, §1 (NEW) .]

4. Concurrent hospital review. Concurrent hospital review to determine appropriate length of stay.

[ 1989, c. 556, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 556, §C1 (NEW). 1993, c. 602, §3 (AMD).



24 §2345. Enforcement

The following provisions govern enforcement of this chapter. [1989, c. 556, Pt. C, §1 (NEW).]

1. Periodic reviews. The superintendent may conduct periodic reviews of the operations of the entities licensed pursuant to this subchapter to ensure that they continue to meet the minimum standards set forth in section 2343 and any applicable rules adopted by the superintendent. The superintendent may perform periodic telephone audits of licensees to determine if representatives of the licensee are reasonably accessible, as required by section 2343.

[ 1989, c. 556, Pt. C, §1 (NEW) .]

2. Action against licensee. The superintendent is authorized to take appropriate action against a licensee which fails to meet the standards of this subchapter or any rules adopted by the superintendent, or who fails to respond in a timely manner to corrective actions ordered by the superintendent. The superintendent may impose a civil penalty not to exceed $1,000 for each violation, as permitted by Title 24-A, section 12-A or may deny, suspend or revoke the license.

[ 1989, c. 556, Pt. C, §1 (NEW) .]

3. Opportunity to provide information and request hearing. Before taking the actions authorized by this section to deny, suspend or revoke the license, the superintendent shall provide the licensee with reasonable time to supply additional information demonstrating compliance with the requirements of this subchapter and the opportunity to request a hearing to be held consistent with the provisions of the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1989, c. 556, Pt. C, §1 (NEW) .]

4. Authority to adopt rules. The superintendent may adopt rules necessary to implement the provisions of this subchapter.

[ 1989, c. 556, Pt. C, §1 (NEW) .]

5. Rulings on appropriateness of medical judgments not authorized. Nothing in this subchapter requires or authorizes the superintendent to rule on the appropriateness of medical decisions or judgments rendered by review entities and their agents.

[ 1989, c. 556, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 556, §C1 (NEW).






Subchapter 2-B: COMMUNITY OF HEALTH INSURANCE COVERAGE

24 §2346. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 867, §§1,10 (NEW). 1991, c. 695, §1 (AMD). 1997, c. 445, §32 (AFF). 1997, c. 445, §3 (RP).



24 §2347. Continuity on replacement of group contract (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 867, §§1,10 (NEW). 1991, c. 695, §§2,3 (AMD). 1993, c. 666, §D1 (AMD). 1995, c. 332, §F1 (AMD). 1997, c. 445, §32 (AFF). 1997, c. 445, §4 (RP).



24 §2348. Extension of benefits for disabled persons (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 867, §§1,10 (NEW). 1997, c. 445, §32 (AFF). 1997, c. 445, §5 (RP).



24 §2349. Continuity of coverage for individual who changes groups (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 867, §§1,10 (NEW). 1991, c. 695, §4 (AMD). 1993, c. 477, §§A1-6 (AMD). 1993, c. 477, §F1 (AFF). 1993, c. 547, §2 (AMD). 1993, c. 666, §D2 (AMD). 1995, c. 77, §1 (AMD). 1995, c. 332, §F2 (AMD). 1995, c. 342, §§1-3 (AMD). 1995, c. 673, §B1 (AMD). 1997, c. 370, §§C1-3 (AMD). 1997, c. 445, §32 (AFF). 1997, c. 445, §6 (RP). 1997, c. 683, §B12 (RP).



24 §2349-A. Medical child support

A corporation organized pursuant to this chapter must comply with 42 United States Code, Section 1396g-1. [1995, c. 418, Pt. C, §1 (NEW).]

SECTION HISTORY

1995, c. 418, §C1 (NEW).



24 §2350. Limitations on exclusion and waiting periods (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 867, §§1,10 (NEW). 1993, c. 477, §A7 (AMD). 1993, c. 477, §F1 (AFF). 1997, c. 445, §32 (AFF). 1997, c. 445, §7 (RP).






Subchapter 3: INVESTMENTS

24 §2351. Investments in general (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §35 (NEW). 1993, c. 702, §A6 (RP).



24 §2352. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §35 (NEW). 1993, c. 702, §A6 (RP).



24 §2353. Government unit bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §35 (NEW). 1993, c. 702, §A6 (RP).



24 §2354. Corporate securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §35 (NEW). 1987, c. 769, §A88 (AMD). 1993, c. 702, §A6 (RP).



24 §2355. Financial institution stock and other obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §35 (NEW). 1993, c. 702, §A6 (RP).



24 §2356. Other securities investments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §35 (NEW). 1993, c. 702, §A6 (RP).



24 §2357. Other prudent securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §35 (NEW). 1993, c. 702, §A6 (RP).



24 §2358. Retention of unauthorized securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §35 (NEW). 1993, c. 702, §A6 (RP).



24 §2359. Real estate (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §35 (NEW). 1993, c. 702, §A6 (RP).



24 §2360. Related corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §35 (NEW). 1993, c. 702, §A6 (RP).






Subchapter 4: NOTIFICATION

24 §2370. Notification prior to cancellation

The superintendent shall, by January 1, 1991, adopt rules in accordance with the Maine Administrative Procedure Act, to provide for notification of the subscriber and another person, if designated by the subscriber, prior to cancellation of health care coverage for nonpayment of premiums, and to provide restrictions on cancellation of coverage when a subscriber suffers from organic brain disease. [1989, c. 835, §1 (NEW).]

The rules may include, but are not limited to, definitions, minimum disclosure requirements, notice provisions and cancellation restrictions. [1989, c. 835, §1 (NEW).]

SECTION HISTORY

1989, c. 835, §1 (NEW).









Chapter 20: MAINE MEDICAL AND HOSPITAL MALPRACTICE JOINT UNDERWRITING ASSOCIATION ACT

24 §2401. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 442, (NEW). 1995, c. 311, §3 (AFF). 1995, c. 311, §1 (RP).



24 §2402. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 442, (NEW). 1977, c. 7, §1 (AMD). 1995, c. 311, §3 (AFF). 1995, c. 311, §1 (RP).



24 §2403. Temporary Joint Underwriting Association (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 442, (NEW). 1975, c. 623, §§32-A (AMD). 1977, c. 7, §§2-5 (AMD). 1979, c. 290, §1 (AMD). 1979, c. 689, §1 (AMD). 1995, c. 311, §3 (AFF). 1995, c. 311, §1 (RP).



24 §2404. Plan of operation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 442, (NEW). 1995, c. 311, §3 (AFF). 1995, c. 311, §1 (RP).



24 §2405. Policy forms and rates (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 442, (NEW). 1977, c. 7, §6 (AMD). 1977, c. 643, §1 (AMD). 1979, c. 290, §2 (AMD). 1979, c. 689, §2 (AMD). RR 1991, c. 2, §91 (COR). 1995, c. 311, §3 (AFF). 1995, c. 311, §1 (RP).



24 §2406. Stabilization reserve fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 442, (NEW). 1975, c. 623, §§32-B (AMD). 1995, c. 311, §3 (AFF). 1995, c. 311, §1 (RP).



24 §2407. Procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 442, (NEW). 1977, c. 7, §7 (AMD). 1977, c. 643, §2 (AMD). 1995, c. 311, §3 (AFF). 1995, c. 311, §1 (RP).



24 §2408. Participation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 442, (NEW). 1995, c. 311, §3 (AFF). 1995, c. 311, §1 (RP).



24 §2409. Directors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 442, (NEW). 1977, c. 7, §8 (AMD). 1995, c. 311, §3 (AFF). 1995, c. 311, §1 (RP).



24 §2410. Appeals and judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 442, (NEW). 1995, c. 311, §3 (AFF). 1995, c. 311, §1 (RP).



24 §2411. Annual statements (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 442, (NEW). 1995, c. 311, §3 (AFF). 1995, c. 311, §1 (RP).



24 §2412. Examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 442, (NEW). 1995, c. 311, §3 (AFF). 1995, c. 311, §1 (RP).



24 §2413. Privileged communications (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 442, (NEW). 1975, c. 623, §§32-C (AMD). 1995, c. 311, §3 (AFF). 1995, c. 311, §1 (RP).



24 §2414. Public officers or employees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 442, (NEW). 1995, c. 311, §3 (AFF). 1995, c. 311, §1 (RP).






Chapter 21: AGENTS AND BROKERS

Subchapter 1: GENERAL PROVISIONS

24 §2501. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2502. Types of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (RP).



24 §2503. Commissioner may restrict authority under license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2504. Individual license requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2505. Examination advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2506. Organization license requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2507. Examination (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2508. License issued (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2509. Temporary emergency license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2510. Exception to adjuster's license requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2511. Requalification of agent, broker or adjuster (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2512. Authority; resident agent's license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 131, §11 (RP).



24 §2513. -Nonresident agent's license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2514. -Resident and nonresident broker's licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 379, (AMD). 1969, c. 132, §11 (RP).



24 §2515. -Surplus line broker's license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2516. -Organization agent's or broker's license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2517. -Adjuster's license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2518. General regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2519. Suspension or revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 185, (AMD). 1969, c. 132, §11 (RP).



24 §2520. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2521. Violations and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2522. Signatures of agents to be personal; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).






Subchapter 2: QUALIFICATION IAND LICENSING OF LIFE AGENTS

24 §2581. Life insurance agent defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2582. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2583. Acting for unathorized companies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2584. Acting as agent without license; no commission to unlicensed persons (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2585. Application for license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2586. Examination of applicant (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 358, (AMD). 1969, c. 132, §11 (RP).



24 §2587. Issuance or refusal of license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2588. Nonresidents licensed (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2589. Agents licensed to represent additional insurers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2590. Expiration and renewal of agent's license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2591. Temporary license in case of death (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2592. Company to notify commissioner of termination of contract; communication privileged (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2593. Refusal, suspension or revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2594. Change of address of agent (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2595. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2596. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2597. Discrimination or rebates on premiums for fire or liability insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2598. Transactions between companies or agents lawful; dividends to policy holders (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2599. Person deemed agent; notice binding (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).









Chapter 21: MAINE HEALTH SECURITY ACT

Subchapter 1: PROFESSIONAL COMPETENCE REPORTS

24 §2501. Short title

This Act shall be known as the Maine Health Security Act. [1977, c. 492, §3 (NEW).]

SECTION HISTORY

1977, c. 492, §3 (NEW).



24 §2502. Definitions

As used in this chapter, unless the context indicates otherwise, the following words shall have the following meanings. [1977, c. 492, §3 (NEW).]

1. Board. "Board" means the Board of Licensure in Medicine, the Board of Dental Examiners or the Board of Osteopathic Licensure.

[ 1997, c. 107, §1 (AMD) .]

1-A. Health care practitioner. "Health care practitioner" means physicians and all others certified, registered or licensed in the healing arts, including, but not limited to, nurses, podiatrists, optometrists, chiropractors, physical therapists, dentists, psychologists, physicians' assistants and veterinarians.

[ 2011, c. 190, §1 (AMD) .]

1-B. Carrier. "Carrier" has the same meaning as in Title 24-A, chapter 56-A.

[ 1997, c. 271, §2 (NEW) .]

1-C. Adverse professional competence review action. "Adverse professional competence review action" means an action based upon professional competence review activity to reduce, restrict, suspend, deny, revoke or fail to grant or renew a physician's or veterinarian's:

A. Membership, clinical privileges, clinical practice authority or professional certification in a hospital, other health care entity or veterinary hospital; or [2011, c. 190, §2 (AMD).]

B. Participation on a health care entity's provider panel. [1997, c. 697, §1 (NEW).]

[ 2011, c. 190, §2 (AMD) .]

1-D. Health care entity. "Health care entity" means:

A. An entity that provides or arranges for health care services and that follows a written professional competence review process; [1997, c. 697, §1 (NEW).]

B. An entity that furnishes the services of physicians to another health care entity or to individuals and that follows a written professional competence review process; or [1997, c. 697, §1 (NEW).]

C. A professional society or professional certifying organization when conducting professional competence review activity. [1997, c. 697, §1 (NEW).]

[ 1997, c. 697, §1 (NEW) .]

2. Health care provider. "Health care provider" means any hospital, clinic, nursing home or other facility in which skilled nursing care or medical services are prescribed by or performed under the general direction of persons licensed to practice medicine, dentistry, podiatry or surgery in this State and that is licensed or otherwise authorized by the laws of this State. "Health care provider" includes a veterinary hospital.

[ 2011, c. 190, §3 (AMD) .]

2-A. Managed care plan. "Managed care plan" has the same meaning as in Title 24-A, chapter 56-A.

[ 1997, c. 271, §2 (NEW) .]

3. Physician. "Physician" means any natural person authorized by law to practice medicine, osteopathic medicine or veterinary medicine within this State.

[ 2011, c. 190, §4 (AMD) .]

4. Professional competence committee. "Professional competence committee" means any of the following when engaging in professional competence review activity:

A. A health care entity; [1997, c. 697, §2 (NEW).]

B. An individual or group, such as a medical staff officer, department or committee, to which a health care entity delegates responsibility for professional competence review activity; [1997, c. 697, §2 (NEW).]

C. Entities and persons, including contractors, consultants, attorneys and staff, who assist in performing professional competence review activities; or [1997, c. 697, §2 (NEW).]

D. Joint committees of 2 or more health care entities. [1997, c. 697, §2 (NEW).]

[ 1997, c. 697, §2 (RPR) .]

4-A. Professional review committee. "Professional review committee" means a committee of health care practitioners formed by a professional society for the purpose of identifying and working with health professionals who are disabled or impaired by virtue of physical or mental infirmity or by the misuse of alcohol or drugs, as long as the committee operates pursuant to protocols approved by the various licensing boards that license the health professionals the committee serves.

[ 2011, c. 190, §5 (AMD) .]

4-B. Professional competence review activity. "Professional competence review activity" means study, evaluation, investigation, recommendation or action, by or on behalf of a health care entity and carried out by a professional competence committee, necessary to:

A. Maintain or improve the quality of care rendered in, through or by the health care entity or by physicians; [1997, c. 697, §3 (NEW).]

B. Reduce morbidity and mortality; or [1997, c. 697, §3 (NEW).]

C. Establish and enforce appropriate standards of professional qualification, competence, conduct or performance. [1997, c. 697, §3 (NEW).]

[ 1997, c. 697, §3 (NEW) .]

5. Professional society. "Professional society" means a state professional organization of physicians, surgeons or osteopathic physicians.

[ 1977, c. 492, §3 (NEW) .]

6. Action for professional negligence. "Action for professional negligence" means any action for damages for injury or death against any health care provider, its agents or employees, or health care practitioner, his agents or employees, whether based upon tort or breach of contract or otherwise, arising out of the provision or failure to provide health care services.

[ 1985, c. 804, §§5, 22 (NEW) .]

7. Professional negligence. "Professional negligence" means that:

A. There is a reasonable medical or professional probability that the acts or omissions complained of constitute a deviation from the applicable standard of care by the health care practitioner or health care provider charged with that care; and [1985, c. 804, §§5, 22 (NEW).]

B. There is a reasonable medical or professional probability that the acts or omissions complained of proximately caused the injury complained of. [1985, c. 804, §§5, 22 (NEW).]

[ 1985, c. 804, §§5, 22 (NEW) .]

8. Professional competence review records. "Professional competence review records" means the minutes, files, notes, records, reports, statements, memoranda, data bases, proceedings, findings and work product prepared at the request of or generated by a professional competence review committee relating to professional competence review activity. Records received or considered by a professional competence committee during professional competence review activity are not "professional competence review records" if the records are individual medical or clinical records or any other record that was created for purposes other than professional competence review activity and is available from a source other than a professional competence committee.

[ 1997, c. 697, §4 (NEW) .]

9. Written professional competence review process. "Written professional competence review process" means a process that is reduced to writing and includes:

A. Written criteria adopted by the health care entity that are designed to form the primary basis for granting membership, privileges or participation in or through the health care entity. The health care entity shall furnish or make available for inspection and photocopying to a requesting physician the written criteria used by the entity; and [1997, c. 697, §4 (NEW).]

B. A mechanism through which an individual physician can:

(1) Be informed in writing of the basis of any adverse professional competence review action;

(2) Participate in a meeting or hearing with representatives of the health care entity at which time the facts upon which an adverse action is based and the basis for the adverse action can be discussed and reconsidered; and

(3) Receive a written explanation of any final adverse professional competence review action. [1997, c. 697, §4 (NEW).]

[ 1997, c. 697, §4 (NEW) .]

SECTION HISTORY

1977, c. 492, §3 (NEW). 1985, c. 185, §1 (AMD). 1985, c. 804, §§3-5,22 (AMD). 1993, c. 39, §1 (AMD). 1993, c. 600, §§A17,B21,22 (AMD). 1997, c. 107, §§1,2 (AMD). 1997, c. 271, §2 (AMD). 1997, c. 697, §§1-4 (AMD). 2007, c. 288, §1 (AMD). 2009, c. 47, §1 (AMD). 2011, c. 190, §§1-5 (AMD).



24 §2503. Hospital duties

The governing body of every licensed hospital shall assure that: [1977, c. 492, §3 (NEW).]

1. Organization of medical staff. Its medical staff is organized pursuant to written bylaws that have been approved by the governing body;

[ 1977, c. 492, §3 (NEW) .]

2. Provider privileges. Provider privileges extended or subsequently renewed to any physician are in accordance with those recommended by the medical staff as being consistent with that physician's training, experience and professional competence;

[ 1977, c. 492, §3 (NEW) .]

3. Program for identification and prevention of medical injury. It has a program for the identification and prevention of medical injury which shall include at least the following:

A. One or more professional competence committees with responsibility effectively to review the professional services rendered in the facility for the purpose of insuring quality of medical care of patients therein. Such responsibility shall include a review of the quality and necessity of medical care provided and the preventability of medical complications and deaths; [1977, c. 492, §3 (NEW).]

B. A grievance or complaint mechanism designed to process and resolve as promptly and effectively as possible grievances by patients or their representatives related to incidents, billing, inadequacies in treatment and other factors known to influence malpractice claims and suits; [1977, c. 492, §3 (NEW).]

C. A system for the continuous collection of data with respect to the provider's experience with negative health care outcomes and incidents injurious to patients, whether or not they give rise to claims, patient grievances, claims, suits, professional liability premiums, settlements, awards, allocated and administrative costs of claims handling, costs of patient injury prevention and safety engineering activities, and other relevant statistics and information; and [1977, c. 492, §3 (NEW).]

D. Education programs for the provider's staff personnel engaged in patient care activities dealing with patient safety, medical injury prevention, the legal aspects of patient care, problems of communication and rapport with patients and other relevant factors known to influence malpractice claims and suits; and [1977, c. 492, §3 (NEW).]

[ 1977, c. 492, §3 (NEW) .]

4. External professional competence committee. Where the nature, size or location of the health care provider makes it advisable, the provider may, upon recommendation of its medical staff, utilize the services of an external professional competence committee or one formed jointly by 2 or more providers.

[ 1977, c. 492, §3 (NEW) .]

SECTION HISTORY

1977, c. 492, §3 (NEW).



24 §2504. Professional societies

Every state professional society shall establish a professional competence committee of its members pursuant to written bylaws approved by the society's governing board. The committee shall receive, investigate and determine the accuracy of any report made to the society of any member physician's acts amounting to gross or repeated medical malpractice, misuse of alcohol, drugs or other substances that may result in the member physician's performing services in a manner that endangers the health or safety of patients or professional incompetence. [2013, c. 105, §1 (AMD).]

SECTION HISTORY

1977, c. 492, §3 (NEW). 2013, c. 105, §1 (AMD).



24 §2505. Committee and other reports

Any professional competence committee within this State and any physician or physician assistant licensed to practice or otherwise lawfully practicing within this State shall, and any other person may, report the relevant facts to the appropriate board relating to the acts of any physician or physician assistant in this State if, in the opinion of the committee, physician, physician assistant or other person, the committee or individual has reasonable knowledge of acts of the physician or physician assistant amounting to gross or repeated medical malpractice, misuse of alcohol, drugs or other substances that may result in the physician's or the physician assistant's performing services in a manner that endangers the health or safety of patients, professional incompetence, unprofessional conduct or sexual misconduct identified by board rule. The failure of any such professional competence committee or any such physician or physician assistant to report as required is a civil violation for which a fine of not more than $1,000 may be adjudged. [2013, c. 355, §1 (AMD).]

Except for specific protocols developed by a board pursuant to Title 32, section 1073, 2596-A or 3298, a physician or physician assistant, dentist or committee is not responsible for reporting misuse of alcohol, drugs or other substances or professional incompetence or malpractice as a result of physical or mental infirmity or by the misuse of alcohol, drugs or other substances discovered by the physician, physician assistant, dentist or committee as a result of participation or membership in a professional review committee or with respect to any information acquired concerning misuse of alcohol, drugs or other substances or professional incompetence or malpractice as a result of physical or mental infirmity or by the misuse of alcohol, drugs or other substances, as long as that information is reported to the professional review committee. This section does not prohibit an impaired physician, physician assistant or dentist from seeking alternative forms of treatment. [2013, c. 355, §2 (AMD).]

The confidentiality of reports made to a board under this section is governed by this chapter. [2011, c. 524, §8 (NEW).]

SECTION HISTORY

1967, c. 183, (RPR). 1977, c. 492, §3 (NEW). 1985, c. 185, §2 (AMD). 1993, c. 600, §A18 (AMD). 1997, c. 107, §3 (AMD). 2003, c. 601, §1 (AMD). 2007, c. 380, §1 (AMD). 2011, c. 524, §8 (AMD). 2013, c. 105, §§2, 3 (AMD). 2013, c. 355, §§1, 2 (AMD).



24 §2506. Provider, entity and carrier reports

A health care provider or health care entity shall, within 60 days, report in writing to the disciplined practitioner's board or authority the name of any licensed, certified or registered employee or person privileged by the provider or entity whose employment, including employment through a 3rd party, or privileges have been revoked, suspended, limited or terminated or who resigned while under investigation or to avoid investigation for reasons related to clinical competence or unprofessional conduct, together with pertinent information relating to that action. Pertinent information includes: a description of the adverse action; the name of the practitioner involved; the date, the location and a description of the event or events giving rise to the adverse action; and identification of the complainant giving rise to the adverse action. Upon written request, the following information must be released to the board or authority within 20 days of receipt of the request: the names of the patients whose care by the disciplined practitioner gave rise to the adverse action; medical records relating to the event or events giving rise to the adverse action; written statements signed or prepared by any witness or complainant to the event; and related correspondence between the practitioner and the provider or entity. The report must include situations in which employment, including employment through a 3rd party, or privileges have been revoked, suspended, limited or otherwise adversely affected by action of the health care practitioner while the health care practitioner was the subject of a proceeding regarding employment or a disciplinary proceeding, and it also must include situations where employment, including employment through a 3rd party, or privileges have been revoked, suspended, limited or otherwise adversely affected by act of the health care practitioner in return for the health care provider's or health care entity's terminating such proceeding. Any reversal, modification or change of action reported pursuant to this section must be reported immediately to the practitioner's board or authority, together with a brief statement of the reasons for that reversal, modification or change. If the adverse action requiring a report as a result of a reversal, modification or change of action consists of the revocation, suspension or limitation of employment, including employment through a 3rd party, or clinical privileges of a physician, physician assistant or advanced practice registered nurse by a health care provider or health care entity for reasons relating to clinical competence or unprofessional conduct and is taken pursuant to personnel or employment rules or policies, medical staff bylaws or other credentialing and privileging policies, whether or not the practitioner is employed by that health care provider or entity, then the provider or entity shall include in its initial report to the disciplined practitioner's licensing board or authority the names of all patients whose care by the disciplined practitioner gave rise to the adverse action. The failure of any health care provider or health care entity to report as required is a civil violation for which a fine of not more than $5,000 may be adjudged. [2013, c. 355, §3 (AMD).]

Carriers providing managed care plans are subject to the reporting requirements of this section when they take adverse actions against a practitioner's credentials or employment for reasons related to clinical competence or unprofessional conduct that may adversely affect the health or welfare of the patient. [1997, c. 271, §3 (NEW).]

SECTION HISTORY

1977, c. 492, §3 (NEW). 1985, c. 804, §§6,22 (AMD). 1989, c. 462, §1 (AMD). 1997, c. 271, §3 (AMD). 1997, c. 697, §5 (AMD). 2005, c. 221, §1 (AMD). 2005, c. 397, §C15 (AMD). 2005, c. 397, §C16 (AFF). 2013, c. 355, §3 (AMD).



24 §2507. Society reports

Any professional society within this State which takes formal disciplinary action against a member relating to professional ethics, professional incompetence, moral turpitude, or drug or alcohol abuse shall, within 60 days of the action, report in writing to the appropriate board the name of the member, together with pertinent information relating to the action. The report shall include situations in which membership or privileges have been revoked, suspended, limited or otherwise adversely affected by action of the health care practitioner while the health care practitioner was under investigation or the subject of proceedings and it shall also include situations where membership or privileges have been revoked, suspended, limited or otherwise adversely affected by an act of the health care practitioner in return for the professional society's not conducting or for its ceasing such investigation proceeding. The report shall include situations under which an individual under societal investigation resigns during that pending investigation. The failure of any such society to report as required is a civil violation for which a fine of not more than $1,000 may be adjudged. [1989, c. 462, §2 (AMD).]

SECTION HISTORY

1977, c. 492, §3 (NEW). 1989, c. 462, §2 (AMD).



24 §2508. Effect of filing

The filing of a report with the board pursuant to this chapter, investigation by the board or any disposition by the board may not, in and of itself, preclude any action by a hospital or other health care facility or health care entity or professional society comprised primarily of physicians to suspend, restrict or revoke the privileges or membership of the physician. [1997, c. 697, §6 (AMD).]

SECTION HISTORY

1977, c. 492, §3 (NEW). 1997, c. 697, §6 (AMD).



24 §2509. Board records

1. Record of physicians. Each board shall create and maintain a permanent record of the names of all physicians licensed by it or otherwise lawfully practicing in this State and subject to the board's jurisdiction along with an individual historical record for each physician relating to reports or other information furnished the board under this chapter or otherwise pursuant to law. The record may include, in accordance with rules established by the board, additional items relating to a physician's record of medical practice as will facilitate proper periodic review of the physician's professional competency.

[ 1977, c. 492, §3 (NEW) .]

2. Reports dismissed without disciplinary action; removal and destruction. If the board dismisses any report submitted to it without imposing disciplinary action, the report must be removed from the physician's individual historical record and destroyed, unless the report has been placed on file for a specified amount of time pursuant to Title 10, section 8003, subsection 5, paragraph E. Reports placed on file pursuant to Title 10, section 8003, subsection 5, paragraph E may only be removed and destroyed upon the expiration of the specified amount of filing time.

[ 1997, c. 680, Pt. D, §1 (AMD) .]

3. Forms; acceptance of other forms. The board shall provide forms for filing reports pursuant to this chapter. Reports submitted in other forms shall be accepted by the board.

[ 1977, c. 492, §3 (NEW) .]

4. Disclosure to physician. A physician shall be provided with a written notice of the substance of any information received pursuant to this chapter and placed in his individual historical record.

[ 1977, c. 492, §3 (NEW) .]

5. Examination of records by physician; response to information. A physician or his authorized representative shall have the right, upon request, to examine the physician's individual historical record which the board maintains pursuant to this chapter, and to place into the record a statement of reasonable length of the physician's view of the correctness or relevance of any information existing in the record. The statement shall at all times accompany that part of the record in contention. This subsection shall not apply to material submitted to the board in confidence prior to licensure by the board.

[ 1977, c. 492, §3 (NEW) .]

6. Court action for amendment or destruction. With the exception of orders of the board relating to disciplinary action, and reports placed on file for a specified amount of time pursuant to Title 10, section 8003, subsection 5, paragraph E, a physician has the right to seek through court action pursuant to the Maine Rules of Civil Procedure the amendment or destruction of any part of that physician's historical record in the possession of the board. When a physician initiates court action under this subsection, the board shall notify the persons who have filed complaints of the physician's request to amend these complaints or expunge them from the record. Notice to complainants must be sent to the last known address of the complainants. The notice must contain the name and address of the court to which a complainant may respond, the specific change in the complaint that the physician is seeking or the complaint that the physician seeks to expunge, and the length of time that the complainant has to respond to the court. The board shall provide complainants with at least 60 days' notice from the date the notice is sent in which to respond.

[ 1997, c. 680, Pt. D, §2 (AMD) .]

7. Destruction of information.

[ 1997, c. 680, Pt. D, §3 (RP) .]

SECTION HISTORY

1977, c. 492, §3 (NEW). 1991, c. 534, §§1,2 (AMD). 1997, c. 680, §§D1-3 (AMD).



24 §2510. Confidentiality of information

1. Confidentiality; exceptions. Any reports, information or records received and maintained by the board pursuant to this chapter, including any material received or developed by the board during an investigation shall be confidential, except for information and data that is developed or maintained by the board from reports or records received and maintained pursuant to this chapter or by the board during an investigation and that does not identify or permit identification of any patient or physician; provided that the board may disclose any confidential information only:

A. In a disciplinary hearing before the board or in any subsequent trial or appeal of a board action or order relating to such disciplinary hearing; [1977, c. 492, §3 (NEW).]

B. To governmental licensing or disciplinary authorities of any jurisdiction or to any health care providers or health care entities located within or outside this State that are concerned with granting, limiting or denying a physician's privileges, but only if the board includes along with the transfer an indication as to whether or not the information has been substantiated by the board; [2005, c. 221, §2 (AMD).]

C. As required by section 2509, subsection 5; [1977, c. 492, §3 (NEW).]

D. Pursuant to an order of a court of competent jurisdiction; [2011, c. 524, §9 (AMD).]

E. To qualified personnel for bona fide research or educational purposes, if personally identifiable information relating to any patient or physician is first deleted; or [2011, c. 524, §9 (AMD).]

F. To other state or federal agencies when the information contains evidence of possible violations of laws enforced by those agencies. [2011, c. 524, §10 (NEW).]

[ 2011, c. 524, §§9, 10 (AMD) .]

2. Confidentiality of orders in disciplinary proceedings. Orders of the board relating to disciplinary action against a physician, including orders or other actions of the board referring or scheduling matters for hearing, shall not be confidential.

[ 1977, c. 492, §3 (NEW) .]

2-A. Confidentiality of letters of guidance or concern. Letters of guidance or concern issued by the board pursuant to Title 10, section 8003, subsection 5, paragraph E, are not confidential.

[ 1997, c. 680, Pt. D, §4 (NEW) .]

3. Availability of confidential information. In no event may confidential information received, maintained or developed by the board, or disclosed by the board to others, pursuant to this chapter, or information, data, incident reports or recommendations gathered or made by or on behalf of a health care provider pursuant to this chapter, be available for discovery, court subpoena or introduced into evidence in any medical malpractice suit or other action for damages arising out of the provision or failure to provide health care services. This confidential information includes reports to and information gathered by a professional review committee.

[ 1985, c. 185, §3 (AMD) .]

4. Penalty. Any person who unlawfully discloses such confidential information possessed by the board shall be guilty of a Class E crime.

[ 1977, c. 492, §3 (NEW) .]

5. Physician-patient privilege; proceedings by board. The physician-patient privilege shall, as a matter of law, be deemed to have been waived by the patient and shall not prevail in any investigation or proceeding by the board acting within the scope of its authority, provided that the disclosure of any information pursuant to this subsection shall not be deemed a waiver of such privilege in any other proceeding.

[ 1977, c. 492, §3 (NEW) .]

6. Disciplinary action. Disciplinary action by the Board of Licensure in Medicine is in accordance with Title 32, chapter 48; disciplinary action by the Board of Osteopathic Licensure is in accordance with Title 32, chapter 36; and disciplinary action by the State Board of Veterinary Medicine is in accordance with Title 32, chapter 71-A.

[ 2011, c. 190, §6 (AMD) .]

SECTION HISTORY

1977, c. 492, §3 (NEW). 1977, c. 694, §384 (AMD). 1985, c. 185, §3 (AMD). 1993, c. 600, §§B21,22 (AMD). 1997, c. 680, §D4 (AMD). 2005, c. 221, §2 (AMD). 2011, c. 190, §6 (AMD). 2011, c. 524, §§9, 10 (AMD).



24 §2510-A. Confidentiality of professional competence review records

Except as otherwise provided by this chapter, all professional competence review records are privileged and confidential and are not subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity and are not admissible as evidence in any civil, judicial or administrative proceeding. Information contained in professional competence review records is not admissible at trial or deposition in the form of testimony by an individual who participated in the written professional competence review process. Nothing in this section may be read to abrogate the obligations to report and provide information under section 2506, nor the application of Title 32, sections 2599 and 3296. [1997, c. 697, §7 (NEW).]

1. Protection; waiver. This chapter's protection may be invoked by a professional competence committee or by the subject of professional competence review activity in any civil, judicial or administrative proceeding. This section's protection may be waived only by a written waiver executed by an authorized representative of the professional competence committee.

[ 1997, c. 697, §7 (NEW) .]

2. Adverse professional competence review action. Subsection 1 does not apply in a proceeding in which a physician contests an adverse professional competence review action against that physician, but the discovery, use and introduction of professional competence review records in such a proceeding does not constitute a waiver of subsection 1 in any other or subsequent proceedings seeking damages for alleged professional negligence against the physician who is the subject of such professional competence review records.

[ 1997, c. 697, §7 (NEW) .]

3. Defense of professional competence committee. Subsection 1 does not apply in a proceeding in which a professional competence committee uses professional competence review records in its own defense, but the discovery, use and introduction of professional competence review records in such a proceeding does not constitute a waiver of subsection 1 in the same or other proceeding seeking damages for alleged professional negligence against the physician who is the subject of such professional competence review records.

[ 1997, c. 697, §7 (NEW) .]

4. Waiver regarding individual. Waiver of subsection 1 in a proceeding regarding one physician does not constitute a waiver of subsection 1 as to other physicians.

[ 1997, c. 697, §7 (NEW) .]

SECTION HISTORY

1997, c. 697, §7 (NEW).



24 §2510-B. Release of professional competence review records

Nothing in this section may be read to abrogate the obligations to report and provide information under section 2506. [1997, c. 697, §7 (NEW).]

1. Release to other review bodies, agencies, accrediting bodies. A professional competence committee may furnish professional competence review records or information to other professional review bodies, state or federal government agencies and national accrediting bodies without waiving any privilege against disclosure under section 2510-A.

[ 1997, c. 697, §7 (NEW) .]

2. Release to physician. A professional competence committee may furnish professional competence review records to the physician who is the subject of the professional competence review activity and the physician's attorneys, agents and representatives without waiving any privilege against disclosure under section 2510-A.

[ 1997, c. 697, §7 (NEW) .]

3. Release of directory information. A professional competence committee may furnish directory information showing membership, clinical privileges, provider panel or other practice status of a physician with the health care entity to anyone without waiving the privilege against disclosure under section 2510-A.

[ 1997, c. 697, §7 (NEW) .]

SECTION HISTORY

1997, c. 697, §7 (NEW).



24 §2511. Immunity

Any person acting without malice, any physician, podiatrist, health care provider, health care entity or professional society, any member of a professional competence committee or professional review committee, any board or appropriate authority and any entity required to report under this chapter are immune from civil liability: [1997, c. 697, §8 (AMD).]

1. Reporting. For making any report or other information available to any board, appropriate authority, professional competence committee or professional review committee pursuant to law;

[ 1987, c. 646, §5 (NEW) .]

2. Assisting in preparation. For assisting in the origination, investigation or preparation of the report or information described in subsection 1; or

[ 1987, c. 646, §5 (NEW) .]

3. Assisting in duties. For assisting the board, authority or committee in carrying out any of its duties or functions provided by law.

[ 1987, c. 646, §5 (NEW) .]

SECTION HISTORY

1977, c. 492, §3 (NEW). 1985, c. 185, §4 (AMD). 1985, c. 193, (AMD). 1985, c. 737, §A59 (RPR). 1985, c. 804, §§7,22 (RPR). 1987, c. 402, §B20 (RPR). 1987, c. 646, §5 (RPR). 1993, c. 600, §A19 (AMD). 1997, c. 271, §4 (AMD). 1997, c. 697, §8 (AMD).



24 §2512. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). 1977, c. 694, §385 (RP).






Subchapter 2: LIABILITY CLAIMS REPORTS

24 §2601. Report of claim

Every insurer providing professional liability insurance in this State to a person licensed by the Board of Licensure in Medicine or the Board of Osteopathic Licensure or to any health care provider shall make a periodic report of claims made under the insurance to the department or board that regulates the insured. For purposes of this section, a claim is made whenever the insurer receives information from an insured, a patient of an insured or an attorney that an insured's liability for malpractice is asserted. The report must include: [1997, c. 126, §1 (AMD).]

1. Date and place. The date and place of the occurrence for which each claim was made;

[ 1977, c. 492, §3 (NEW) .]

2. Name of insured; classification of risk. The name of the insured or insureds and the classification of risk;

[ 1977, c. 492, §3 (NEW) .]

3. Incident or occurrence for claim. The incident or occurrence for which each claim was made;

[ 1977, c. 492, §3 (NEW) .]

4. Amount. The amount claimed;

[ 1977, c. 492, §3 (NEW) .]

5. Arbitration agreement.

[ 1997, c. 592, §8 (RP) .]

6. Filing of suit or arbitration.

[ 1997, c. 592, §8 (RP) .]

7. Other information. Such other information as may be required pursuant to section 2603.

[ 1977, c. 492, §3 (NEW) .]

The failure of any insurer providing professional liability insurance in this State to a person licensed by the Board of Licensure in Medicine or the Board of Osteopathic Licensure or any health care provider to report as required is a civil violation for which a fine of not more than $1,000 may be adjudged. [1993, c. 600, Pt. B, §§21, 22 (AMD).]

SECTION HISTORY

1977, c. 492, §3 (NEW). 1985, c. 804, §§8,22 (AMD). 1991, c. 534, §3 (AMD). 1993, c. 600, §§B21,22 (AMD). 1997, c. 126, §1 (AMD). 1997, c. 592, §8 (AMD).



24 §2602. Report of disposition

1. Report; finality of judgment or award. The insurer shall make a report of disposition to the board or department that regulates the insured as provided in subsection 2 if any claim subject to section 2601 results in:

A. A final judgment or award to the claimant in any amount; [1977, c. 492, §3 (NEW).]

B. A settlement involving payment in any amount of money or services; or [1977, c. 492, §3 (NEW).]

C. A final disposition not involving any payment of money or services. [1991, c. 534, §4 (AMD).]

For purposes of this subsection, a judgment or award is final when it can not be appealed, and a disposition is final when it results from judgment, dismissal, withdrawal or abandonment.

[ 1997, c. 126, §2 (AMD) .]

2. Information included: The report of disposition required pursuant to subsection 1 shall include:

A. The name, address and specialty coverage of the insured; [1977, c. 492, §3 (NEW).]

B. The insured's policy number; [1977, c. 492, §3 (NEW).]

C. The date and place of the occurrence which created the claim; [1977, c. 492, §3 (NEW).]

D. The date of suit, if filed or arbitration if demanded; [1977, c. 492, §3 (NEW).]

E. The date and amount of judgment, award or settlement, if any; [1977, c. 492, §3 (NEW).]

F. The allocated claim expense, if any; [1977, c. 492, §3 (NEW).]

G. The date and reason for final disposition, if no judgment, award or settlement; [1977, c. 492, §3 (NEW).]

H. A summary of the occurrence which created the claim; and [1977, c. 492, §3 (NEW).]

I. Such other information as may be required pursuant to section 2603. [1977, c. 492, §3 (NEW).]

[ 1977, c. 492, §3 (NEW) .]

3. Fine. The failure of any insurer providing professional liability insurance in this State to a person licensed by the Board of Licensure in Medicine or the Board of Osteopathic Licensure or any health care provider to report as required is a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 1993, c. 600, Pt. B, §§21, 22 (AMD) .]

SECTION HISTORY

1977, c. 492, §3 (NEW). 1979, c. 541, §A161 (AMD). 1985, c. 804, §§9,22 (AMD). 1991, c. 534, §4 (AMD). 1993, c. 600, §§B21,22 (AMD). 1997, c. 126, §2 (AMD).



24 §2603. Place and form of reports

Claims reports and reports of disposition required by this subchapter shall be made to the Superintendent of Insurance, who shall prescribe the form and content of the reports. The superintendent shall determine the frequency of claims reports, provided the period covered by the reports shall not be less than one month nor more than one year. Reports of disposition shall be made within 60 days of the judgment, award, settlement or other disposition of the claim as provided under section 2602. [1977, c. 492, §3 (NEW).]

SECTION HISTORY

1977, c. 492, §3 (NEW).



24 §2604. Records of superintendent

For the purpose of evaluation of policy provisions, rate structures and the arbitration process and for recommendations of further legislation, the Superintendent of Insurance shall retain the information and maintain the files in the form and for such period as the superintendent determines necessary. The superintendent shall maintain the reports filed in accordance with this section, and all data or information derived therefrom that identifies or permits identification of the insured or insureds or the incident or occurrences for which a claim was made, as strictly confidential records. Data and information derived from reports filed in accordance with this section that do not identify or permit identification of the insured or insureds or the incident or occurrence for which a claim was made may be released by the superintendent or otherwise made available to the public. Reports made to the superintendent and records thereof kept by the superintendent are not subject to discovery and are not admissible in any trial, civil or criminal, other than proceedings brought before or by the board. [RR 2015, c. 1, §25 (COR).]

SECTION HISTORY

1977, c. 492, §3 (NEW). RR 2015, c. 1, §25 (COR).



24 §2605. Report to board or licensing authority

The superintendent shall, within 30 days of their receipt, submit to the appropriate board or other state licensing authority a copy or summary of reports received pursuant to section 2601 or section 2602. [2013, c. 59, §1 (AMD).]

SECTION HISTORY

1977, c. 492, §3 (NEW). 2013, c. 59, §1 (AMD).



24 §2606. Immunity

There shall be no liability on the part of and a cause of action of any nature shall not arise against an insurer reporting hereunder or its agents or employees, or the superintendent or his representatives for any action taken by them pursuant to this subchapter. [1977, c. 492, §3 (NEW).]

SECTION HISTORY

1977, c. 492, §3 (NEW).



24 §2607. Claims paid information

When 3 notices of professional liability claims are made within a 10-year period regarding any person licensed by the Board of Licensure in Medicine or the Board of Osteopathic Licensure and one or more of the claims, following an initial review, potentially may rise to a level of misconduct sufficient to merit board action, the board shall treat that situation as a complaint against the licensee or practitioner and shall initiate a review consistent with Title 32, sections 3282 to 3289. Any claims that lack merit or fail to rise to a level of board action may be dismissed by the board for the purpose of this section. [1993, c. 600, Pt. B, §§21, 22 (AMD).]

SECTION HISTORY

1985, c. 804, §10 (NEW). 1991, c. 534, §5 (AMD). 1993, c. 600, §§B21,22 (AMD).



24 §2608. Cancellation or nonrenewal

Any insurer required to report claims information under this subchapter shall also notify the Superintendent of Insurance of the cancellation or nonrenewal of any insured occasioned by either the number of claims against that insured or by the insured's failure to conform to appropriate standards of the medical profession. The information is entitled to the confidentiality protection of section 2604. A copy of the report must be filed by the superintendent, within 30 days of its receipt, with the applicable licensing board or authority. [2013, c. 59, §2 (AMD).]

SECTION HISTORY

1989, c. 462, §3 (NEW). 2013, c. 59, §2 (AMD).






Subchapter 3: MEDICAL MALPRACTICE ARBITRATION

24 §2701. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). MRSA T. 1, §2501, sub-§24 (RP).



24 §2702. Agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). MRSA T. 1, §2501, sub-§24 (RP).



24 §2703. Parties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). MRSA T. 1, §2501, sub-§24 (RP).



24 §2704. Commencement of proceedings and reparation offers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). 1977, c. 662, §1 (AMD). MRSA T. 1, §2501, sub-§24 (RP).



24 §2705. Arbitrators (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 402, §1 (AMD). 1977, c. 492, §3 (NEW). 1977, c. 662, §2 (RPR). MRSA T. 1, §2501, sub-§24 (RP).



24 §2706. Depositions; discovery; length of proceeding (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). MRSA T. 1, §2501, sub-§24 (RP).



24 §2707. Conduct of proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). MRSA T. 1, §2501, sub-§24 (RP).



24 §2708. Fees and costs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). MRSA T. 1, §2501, sub-§24 (RP).



24 §2709. Awards (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). MRSA T. 1, §2501, sub-§24 (RP).



24 §2710. Opinions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). MRSA T. 1, §2501, sub-§24 (RP).



24 §2711. Noncash awards (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). MRSA T. 1, §2501, sub-§24 (RP).



24 §2712. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). MRSA T. 1, §2501, sub-§24 (RP).



24 §2713. Insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). MRSA T. 1, §2501, sub-§24 (RP).



24 §2714. Legislative review (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). MRSA T. 1, §2501, sub-§24 (RP).



24 §2715. Data collection and evaluation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). MRSA T. 1, §2501, sub-§24 (RP).






Subchapter 4: MALPRACTICE ADVISORY PANELS

24 §2801. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). 1985, c. 804, §§11,22 (RP).



24 §2802. Formation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). 1983, c. 812, §148 (AMD). 1985, c. 804, §§11,22 (RP).



24 §2803. Submission of cases (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). 1985, c. 804, §§11,22 (RP).



24 §2804. Hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). 1985, c. 804, §§11,22 (RP).



24 §2805. Determination by panel committee (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). 1985, c. 804, §§11,22 (RP).



24 §2806. Notification of determination (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). 1985, c. 804, §§11,22 (RP).



24 §2807. Confidentiality (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). 1985, c. 804, §§11,22 (RP).



24 §2808. Effect of determination by panel (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). 1985, c. 804, §§11,22 (RP).



24 §2809. Statute of limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 492, §3 (NEW). 1985, c. 804, §§11,22 (RP).






Subchapter 4-A: MANDATORY PRELITIGATION SCREENING AND MEDIATION PANELS

24 §2851. Purpose and definitions

1. Purpose. The purpose of mandatory prelitigation screening and mediation panels is:

A. To identify claims of professional negligence which merit compensation and to encourage early resolution of those claims prior to commencement of a lawsuit; and [1985, c. 804, §§12, 22 (NEW).]

B. To identify claims of professional negligence and to encourage early withdrawal or dismissal of nonmeritorious claims. [1985, c. 804, §§12, 22 (NEW).]

[ 1985, c. 804, §§12, 22 (NEW) .]

2. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. The definition of a "claim of professional negligence" is limited to any written notice of claim served pursuant to section 2903 against health care practitioners and health care providers or any employee or agent acting within the scope of their authority.

[ 1985, c. 804, §§12, 22 (NEW) .]

SECTION HISTORY

1985, c. 804, §§12,22 (NEW).



24 §2852. Formation and procedure

1. Creation of panel lists. The Chief Justice of the Superior Court shall recommend to each clerk of the Superior Court the names of retired or active retired justices and judges, persons with judicial experience and other qualified persons to serve on screening panels under this subchapter. The clerk shall place these names on a list from which the Chief Justice of the Superior Court will choose a panel chair under subsection 2.

Each clerk of the Superior Court shall maintain lists of health care practitioners, health care providers and attorneys recommended by the professions involved to serve on screening panels under this subchapter.

[ 2009, c. 136, §3 (AMD) .]

2. Selection of panel members; compensation. Screening panel members shall be selected as follows.

A. Upon receipt of a notice of claim under section 2853, the clerk of the Superior Court who receives the notice shall notify the Chief Justice of the Superior Court. The Chief Justice shall choose a retired or active retired justice or judge, a person with judicial experience or other qualified person from the list maintained by the clerk to serve as chair of the panel to screen the claim. If at any time a chair chosen under this paragraph is unable or unwilling to serve, the Chief Justice shall appoint a replacement following the procedure in this paragraph for the initial appointment of a chair. Persons other than retired or active retired justices and judges or those with judicial experience may be appointed as chair based on appropriate trial experience. In the event that the Chief Justice seeks to appoint as chair a person who is not a retired or active retired justice or judge or does not have judicial experience, each side is entitled to exercise one challenge to the appointment of a chair by the Chief Justice. [2009, c. 136, §4 (AMD).]

B. Upon notification of the Chief Justice's choice of chair, the clerk who received the notice of claim under section 2853 shall notify that person and provide that person with the clerk's lists of health care practitioners, health care providers and attorneys created under subsection 1. The chair shall choose from those lists 2 or 3 additional panel members as follows:

(1) The chair shall choose one attorney;

(2) The chair shall choose one health care practitioner. If possible, the chair shall choose a practitioner who practices in the specialty or profession of the person accused of professional negligence;

(3) Where the claim involves more than one person accused of professional negligence the chair may choose a 4th panel member who is a health care practitioner or health care provider. If possible, the chair shall choose a practitioner or provider in the specialty or profession of a person accused; and

(4) When agreed upon by all the parties, the list of available panel members may be enlarged in order to select a panel member who is agreed to by the parties but who is not on the clerk's list.

The Chief Justice of the Superior Court shall establish the compensation of the panel chair. Other panel members shall serve without compensation or payment of expenses.

The clerk of the Superior Court in the judicial region in which the notice of claim is filed under section 2853 shall, with the consent of the Chief Justice of the Superior Court, provide clerical and other assistance to the panel chair. [1989, c. 361, §§1, 10 (AMD).]

[ 2009, c. 136, §4 (AMD) .]

3. Challenges; replacements. If any panel member other than the chairman is unable or unwilling to serve in any matter or is challenged for cause by any person who is a party to a proceeding before a panel, the party challenging the member shall request a replacement from the lists maintained by the clerk under subsection 1, chosen by the chairman who shall so notify the parties. There shall only be challenges for cause allowed. The chairman shall inquire as to any bias on the part of a panel member or as requested by any party.

If the chairman is challenged for cause by any person who is a party to the proceeding before a panel, the party challenging shall notify the Chief Justice of the Superior Court. If the chief justice finds cause for the challenge, he shall replace the chairman as under subsection 2, paragraph A.

[ 1985, c. 804, §§12, 22 (NEW) .]

4. Experts; costs.

[ 1989, c. 361, §2 (RP) .]

5. Subpoena power. The panel, through the chairman, shall have the same subpoena power as exists for a Superior Court Judge. The chairman shall have sole authority, without requiring the agreement of other panel members, to issue subpoenas.

[ 1985, c. 804, §§12, 22 (NEW) .]

6. Discovery. The chair, upon application of a party, may permit reasonable discovery. The chair may rule on requests regarding discovery, or may allow the parties to seek a ruling in the Superior Court under the provisions of section 2853, subsection 5.

[ 1989, c. 361, §§3, 10 (AMD) .]

SECTION HISTORY

1985, c. 804, §§12,22 (NEW). 1989, c. 361, §§1,3,10 (AMD). 1991, c. 130, §§1,2 (AMD). 2009, c. 136, §§3, 4 (AMD).



24 §2853. Submission of claims

1. Notice of claim. A person may commence an action for professional negligence by:

A. Serving a written notice of claim, setting forth, under oath, the professional negligence alleged and the nature and circumstances of the injuries and damages alleged, on the person accused of professional negligence. The notice of claim must be filed with the Superior Court within 20 days after completion of service; or [1991, c. 505, §1 (NEW).]

B. Filing a written notice of claim, setting forth, under oath, the professional negligence alleged and the nature and circumstances of the injuries and damages alleged, with the Superior Court. The claimant must serve the notice of claim on the person accused of professional negligence. The return of service must be filed with the court within 90 days after filing the notice of claim. [1991, c. 505, §1 (NEW).]

Service must be made in accordance with the Maine Rules of Civil Procedure, Rule 4.

[ 1991, c. 505, §1 (RPR) .]

1-A. Confidentiality. The notice of claim and all other documents filed with the court in the action for professional negligence during the prelitigation screening process are confidential.

[ 1991, c. 505, §2 (NEW) .]

1-B. Fee. At the time of filing notice of claim with the court, the claimant shall pay to the clerk a filing fee of $200 per notice filed.

[ 1991, c. 505, §2 (NEW) .]

2. Appearance; filing fee. Within 20 days of receipt of notice of service upon the clerk, the person or persons accused of professional negligence in the notice or his representative shall file an appearance before the panel with a copy to the claimant. At the time of filing an appearance, the person or persons accused of professional negligence in the notice shall each pay a filing fee of $200 per notice filed.

[ 1985, c. 804, §§12, 22 (NEW) .]

3. Waiver. Any party may, at the time of filing, apply to the chair of the panel for a waiver of the filing fee. The chair shall grant the waiver if:

A. The party is indigent.

(1) In determining indigency of the party, the chair shall consider the factors contained in the Maine Rules of Civil Procedure, Rule 44(b); [1989, c. 361, §§5, 10 (NEW).]

B. The party is or was an employee of another party and that other party stipulates that the employee at the time of the claimed injury was acting in the course and scope of employment with that other party; or [1989, c. 361, §§5, 10 (NEW).]

C. The waiver is necessary to avoid requiring an individual who is a party to the case from paying 2 or more filing fees because a professional association or other business entity of which the individual is a member is also named as a party and has substantially the same interests as the individual in the case. [1989, c. 361, §§5, 10 (NEW).]

[ 1989, c. 361, §§5, 10 (RPR) .]

4. Filing of records; time for hearing; extensions. Within 20 days of entry of appearance, the person or persons accused shall contact the claimant's counsel and by agreement shall designate a timetable for filing all the relevant medical and provider records necessary to a determination of the panel and for completing discovery. If the parties are unable to agree on a timetable within 60 days of the entry of appearance, the claimant shall notify the chair of the panel. The chair shall then establish a timetable for the filing of all relevant records and reasonable discovery, which must be filed at least 30 days before any hearing date. Depositions of persons other than the parties and the experts designated by the parties may not be taken except as permitted by the chair upon the request of a party. The hearing may not be later than 6 months from the service of the notice of claim upon the clerk, except when the time period has been extended by the panel chair in accordance with this subchapter.

[ 1999, c. 523, §1 (AMD); 1999, c. 523, §5 (AFF) .]

5. Lawsuits. The pretrial screening may be bypassed if all parties agree upon a resolution of the claim by lawsuit. All parties to a claim may, by written agreement, submit a claim to the binding determination of the panel, either prior to or after the commencement of a lawsuit. Both parties may agree to bypass the panel and commence a lawsuit for any reason, or may request that certain preliminary legal affirmative defenses or issues be litigated prior to submission of the case to the panel. The panel has no jurisdiction to hear or decide, absent the agreement of the parties, dispositive legal affirmative defenses, and comparative negligence. The panel chair may require the parties to litigate, by motion, dispositive legal affirmative defenses in the Superior Court prior to submission of the case to the panel. Any such defense, as well as any motion relating to discovery that the panel chair has chosen not to rule on may be presented, by motion, in Superior Court without the necessity of a complaint having first been filed.

[ 1999, c. 668, §102 (AMD) .]

6. Combining hearings. Except as otherwise provided in this subsection, there shall be one combined hearing or hearings for all claims under this section arising out of the same set of facts. Where there is more than one person accused of professional negligence against whom a notice of claim has been filed based on the same facts, the parties may, upon agreement of all parties, require that hearings be separated. The chairman may, for good cause, order separate hearings.

[ 1985, c. 804, §§12, 22 (NEW) .]

7. Extensions of time. All requests for extension of time under this subchapter must be made to the panel chair. The chair may extend any time period under this subchapter for good cause, except that the chair may not extend any time period that would result in the hearing being held more than one year from the filing of notice of claim upon the clerk unless good cause is shown.

[ 1991, c. 505, §4 (AMD) .]

8. Dismissal. Cases pending before the panels may be dismissed as follows.

A. Voluntary dismissal will be governed as follows.

(1) Any action before the panel may be dismissed by the plaintiff by filing a notice of dismissal at any time prior to the appointment of the panel or by filing a stipulation of dismissal signed by all parties who have appeared in the action. Unless otherwise stated in the notice of dismissal, stipulation or order, the dismissal is without prejudice.

(2) Except as provided in subparagraph (1), an action shall not be dismissed on the plaintiff's motion except on order of the chair of the panel and on terms and conditions the chair deems proper. [1989, c. 827, §3 (NEW).]

B. Involuntary dismissal is governed as follows.

(1) On failure of the plaintiff to prosecute or to comply with rules or any order of the chair, and on motion by the chair or any party, after notice to all parties has been given and the party against whom sanctions are proposed has had the opportunity to be heard and show good cause, the chair may order appropriate sanctions, which may include dismissal of the case. If any sanctions are imposed, the chair shall state the sanctions in writing and include the grounds for the sanctions.

(2) Unless the chair or the panel in an order for dismissal specifies otherwise, a dismissal under this paragraph is with prejudice for purposes of proceedings before the panel. A dismissal with prejudice is deemed to be the equivalent of a finding for the defendant on all issues before the panel. [1991, c. 130, §3 (RPR).]

[ 1989, c. 130, §3 (AMD) .]

9. Default. In addition to the sanctions set out in subsection 8, paragraph B, the following sanctions may be imposed against a defendant in a case pending before the panel.

A. On failure of a defendant to comply with the rules or any order of the chair, and on motion by the chair or any party, after notice to all parties has been given and the party against whom sanctions are proposed has had the opportunity to be heard and show good cause, the chair may order appropriate sanctions, which may include default. If any sanctions are imposed, the chair shall state the sanctions in writing and include the grounds for the sanctions. [1991, c. 130, §4 (NEW).]

B. Unless the chair or the panel in its order for default specifies otherwise, a default under this paragraph is deemed to be the equivalent of a finding against the defendant on all issues before the panel. [1991, c. 130, §4 (NEW).]

[ 1991, c. 130, §4 (NEW) .]

SECTION HISTORY

1985, c. 804, §§12,22 (NEW). 1989, c. 361, §§4-6,10 (AMD). 1989, c. 827, §§1-3 (AMD). 1991, c. 130, §§3,4 (AMD). 1991, c. 505, §§1-4 (AMD). 1995, c. 571, §1 (AMD). 1999, c. 523, §1 (AMD). 1999, c. 668, §102 (AMD).



24 §2854. Hearing

1. Procedure. The claimant or a representative of the claimant shall present the case before the panel. The person accused of professional negligence or that person's representative shall make a responding presentation. Wide latitude must be afforded the parties by the panel in the conduct of the hearing including, but not limited to, the right of examination and cross-examination by attorneys. Depositions are admissible whether or not the person deposed is available at the hearing. The chair shall make all procedural rulings and those rulings are final. The Maine Rules of Evidence do not apply. Evidence must be admitted if it is the kind of evidence upon which reasonable persons are accustomed to rely in the conduct of serious affairs. The panel shall make such findings upon such evidence as is presented at the hearing, the records and any expert opinions provided by or sought by the panel or the parties.

After presentation by the parties, as provided in this section, the panel may request from either party additional facts, records or other information to be submitted in writing or at a continued hearing, which continued hearing must be held as soon as possible. The continued hearings must be attended by the same members of the panel who have sat on all prior hearings in the same claim, unless otherwise agreed by all parties.

[ 1999, c. 523, §2 (AMD) .]

1-A. Record; hearings. The panel shall maintain a tape recorded record. Except as provided in section 2857, the record may not be made public and the hearings may not be public without the consent of both or all parties.

[ 1999, c. 523, §2 (NEW) .]

2. Settlement; mediation. The chair of the panel shall attempt to mediate any differences of the parties before proceeding to findings.

[ 1999, c. 523, §2 (AMD) .]

3. Failure to comply. Failure of a party, without good cause, to attend a properly scheduled hearing to participate in authorized discovery, or to otherwise substantially comply with this subchapter, must result in a finding made by a majority of the panel against that party and that finding has the same effect as a finding against that party under section 2857.

[ 1999, c. 523, §2 (AMD) .]

SECTION HISTORY

1985, c. 804, §§12,22 (NEW). 1989, c. 361, §§7,10 (AMD). 1999, c. 523, §2 (AMD).



24 §2855. Findings by panel

1. Negligence and causation. At the conclusion of the presentations, the panel shall make its findings in writing within 30 days by answering the following questions:

A. Whether the acts or omissions complained of constitute a deviation from the applicable standard of care by the health care practitioner or health care provider charged with that care; [1999, c. 523, §3 (AMD).]

A-1. [1999, c. 668, §103 (RP).]

B. Whether the acts or omissions complained of proximately caused the injury complained of; and [1999, c. 523, §3 (AMD).]

C. If negligence on the part of the health care practitioner or health care provider is found, whether any negligence on the part of the patient was equal to or greater than the negligence on the part of the practitioner or provider. [1989, c. 361, §§8, 10 (NEW).]

[ 1999, c. 668, §103 (AMD) .]

2. Standard of proof. The standard of proof used by the panel shall be:

A. The plaintiff must prove negligence and proximate causation by a preponderance of the evidence; and [1989, c. 361, §§8, 10 (NEW).]

B. The defendant must prove comparative negligence by a preponderance of the evidence. [1989, c. 361, §§8, 10 (NEW).]

[ 1989, c. 361, §§8, 10 (RPR) .]

SECTION HISTORY

1985, c. 804, §§12,22 (NEW). 1989, c. 361, §§8,10 (RPR). 1991, c. 505, §5 (AMD). 1999, c. 523, §3 (AMD). 1999, c. 668, §103 (AMD).



24 §2856. Notification and effect of findings

The panel's findings, signed by the panel members, indicating their vote, shall be served by registered or certified mail on the parties within 7 days of the date of the findings. The findings, notice of claim and record of the hearing shall be preserved until 30 days after final judgment or the case is finally resolved, after which time it shall be destroyed. All medical and provider records shall be returned to the party providing them to the panel. [1985, c. 804, §§12, 22 (NEW).]

SECTION HISTORY

1985, c. 804, §§12,22 (NEW).



24 §2857. Confidentiality and admissibility

1. Proceedings before panel confidential. Except as provided in this section and section 2858, all proceedings before the panel, including its final determinations, must be treated in every respect as private and confidential by the panel and the parties to the claim.

A. The findings and other writings of the panel and any evidence and statements made by a party or a party's representative during a panel hearing are not admissible and may not otherwise be submitted or used for any purpose in a subsequent court action and may not be publicly disclosed, except that:

(1) Any testimony or writings made under oath may be used in subsequent proceedings for purposes of impeachment; and

(2) The party who made the statement or presented the evidence may agree to the submission, use or disclosure of that statement or evidence. [1999, c. 523, §4 (RPR).]

B. If the panel findings as to both the questions under section 2855, subsection 1, paragraphs A and B are unanimous and unfavorable to the person accused of professional negligence, the findings are admissible in any subsequent court action for professional negligence against that person by the claimant based on the same set of facts upon which the notice of claim was filed. [1999, c. 523, §4 (RPR).]

C. If the panel findings as to any question under section 2855 are unanimous and unfavorable to the claimant, the findings are admissible in any subsequent court action for professional negligence against the person accused of professional negligence by the claimant based on the same set of facts upon which the notice of claim was filed. [1999, c. 523, §4 (NEW).]

The confidentiality provisions of this section do not apply if the findings were influenced by fraud.

[ 1999, c. 523, §4 (RPR) .]

2. Deliberations, discussions and testimony privileged and confidential. The deliberations and discussion of the panel and the testimony of any expert, whether called by any party or the panel, shall be privileged and confidential, and no such person may be asked or compelled to testify at a later court proceeding concerning the deliberations, discussions, findings or expert testimony or opinions expressed during the panel hearing, unless by the party who called and presented that nonparty expert, except such deliberation, discussion and testimony as may be required to prove an allegation of fraud.

[ 1985, c. 804, §§12, 22 (NEW) .]

3. Discovery; subsequent court action. The Maine Rules of Civil Procedure govern discovery conducted under this subchapter. The chair has the same authority to rule upon discovery matters as a Superior Court Justice. Notwithstanding subsection 1, in a subsequent Superior Court action all discovery conducted during the prelitigation screening panel proceedings is deemed discovery conducted as a part of that court action.

This subsection applies to all claims of professional negligence in which the notice of claim is served or filed on or after January 1, 1991.

[ 1989, c. 931, §2 (NEW) .]

SECTION HISTORY

1985, c. 804, §§12,22 (NEW). 1989, c. 931, §2 (AMD). 1999, c. 523, §4 (AMD).



24 §2858. Effect of findings by panel

A unanimous finding by the panel of any claim under this subchapter shall be implemented as follows. [1985, c. 804, §§12, 22 (NEW).]

1. Payment of claim; determination of damages. If the unanimous findings of the panel as to section 2855, subsections 1 and 2 are in the affirmative, the person accused of professional negligence must promptly enter into negotiations to pay the claim or admit liability. If liability is admitted, the claim may be submitted to the panel, upon agreement of the claimant and person accused, for determination of damages. If suit is brought to enforce the claim, the findings of the panel are admissible as provided in section 2857.

[ 1985, c. 804, §§12, 22 (NEW) .]

2. Release of claim without payment. If the unanimous findings of the panel as to either section 2855, subsection 1 or 2, are in the negative, the claimant must release the claim or claims based on the findings without payment or be subject to the admissibility of those findings under section 2857, subsection 1, paragraph B.

[ 1985, c. 804, §§12, 22 (NEW) .]

SECTION HISTORY

1985, c. 804, §§12,22 (NEW).



24 §2859. Statute of limitations

The applicable statute of limitations concerning actions for professional negligence is tolled from the date upon which notice of claim is served or filed in Superior Court until 30 days following the day upon which the claimant receives notice of the findings of the panel. [1989, c. 827, §4 (AMD).]

SECTION HISTORY

1985, c. 804, §§12,22 (NEW). 1989, c. 827, §4 (AMD).






Subchapter 5: GENERAL PROVISIONS

24 §2901. Ad damnum clause

No dollar amount or figure shall be included in the demand in any malpractice complaint, but the prayer shall be for such damages as are reasonable in the premises. [1977, c. 492, §3 (NEW).]

SECTION HISTORY

1977, c. 492, §3 (NEW).



24 §2902. Statute of limitations for health care providers and health care practitioners excluding claims based on sexual acts

Except as provided in section 2902-B, actions for professional negligence must be commenced within 3 years after the cause of action accrues. For the purposes of this section, a cause of action accrues on the date of the act or omission giving rise to the injury. Notwithstanding the provisions of Title 14, section 853, relating to minority, actions for professional negligence by a minor must be commenced within 6 years after the cause of action accrues or within 3 years after the minor reaches the age of majority, whichever first occurs. This section does not apply when the cause of action is based upon the leaving of a foreign object in the body, in which case the cause of action accrues when the plaintiff discovers or reasonably should have discovered the harm. For the purposes of this section, the term "foreign object" does not include a chemical compound, prosthetic aid or object intentionally implanted or permitted to remain in the patient's body as a part of the health care or professional services. [2013, c. 329, §2 (AMD).]

If the provision in this section reducing the time allowed for a minor to bring a claim is found to be void or otherwise invalidated by a court of proper jurisdiction, the statute of limitations for professional negligence is 2 years after the cause of action accrues, except that no claim brought under the 3-year statute may be extinguished by the operation of this paragraph. [2013, c. 329, §2 (AMD).]

SECTION HISTORY

1977, c. 492, §3 (NEW). 1985, c. 804, §§13, 22 (RPR). 2013, c. 329, §2 (AMD).



24 §2902-A. Motorcycle passenger exclusion (REALLOCATED TO TITLE 24-A, SECTION 2902-B)

(REALLOCATED TO TITLE 24-A, SECTION 2902-B)

SECTION HISTORY

1985, c. 169, (NEW). 1985, c. 737, Pt. A, §60 (RAL).



24 §2902-B. Statute of limitations for mental health professionals for claims based on sexual acts (WHOLE SECTION TEXT REPEALED 7/1/17) (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/17)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT REPEALED 7/1/17)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/1/17)

1. Limitation. Except as provided in Title 14, section 752-C, actions for professional negligence based on a sexual act engaged in by a professional listed in subsection 3 with a person during the period of time that person was a patient or client of the professional must be commenced within 6 years after the cause of action accrues. For purposes of this section, a cause of action accrues on the date of the act or omission giving rise to the injury.

[ 2013, c. 329, §3 (NEW) .]

2. Definitions. As used in this section, the following terms have the following meanings.

A. "Patient or client" means a person who receives counseling or treatment from a professional listed in subsection 3. [2013, c. 329, §3 (NEW).]

B. "Sexual act" means the following:

(1) A sexual act, as defined in Title 17-A, section 251, subsection 1, paragraph C; or

(2) Sexual contact, as defined in Title 17-A, section 251, subsection 1, paragraph D. [2013, c. 329, §3 (NEW).]

[ 2013, c. 329, §3 (NEW) .]

3. Professionals. Subsection 1 applies with respect to the following types of professionals:

A. A psychiatrist licensed in this State; [2013, c. 329, §3 (NEW).]

B. A psychologist licensed in this State; [2013, c. 329, §3 (NEW).]

C. A clinical social worker licensed in this State; [2013, c. 329, §3 (NEW).]

D. A social worker certified in this State; [2013, c. 329, §3 (NEW).]

E. A clinical professional counselor licensed in this State; [2013, c. 329, §3 (NEW).]

F. A pastoral counselor licensed in this State; [2013, c. 329, §3 (NEW).]

G. A marriage and family therapist licensed in this State; and [2013, c. 329, §3 (NEW).]

H. A clinical professional counselor licensed in this State. [2013, c. 329, §3 (NEW).]

[ 2013, c. 329, §3 (NEW) .]

4. Repeal. This section is repealed July 1, 2017.

[ 2013, c. 329, §3 (NEW) .]

SECTION HISTORY

2013, c. 329, §3 (NEW).



24 §2903. Notice of claim before suit

1. Commencement of action. No action for professional negligence may be commenced until the plaintiff has:

A. Served and filed written notice of claim in accordance with section 2853; [1991, c. 505, §6 (AMD).]

B. Complied with the provisions of subchapter IV-A; and [1985, c. 804, §§14, 22 (NEW).]

C. Determined that the time periods provided in section 2859 have expired. [1985, c. 804, §§14, 22 (NEW).]

[ 1991, c. 505, §6 (AMD) .]

2. Statute of limitations. Any applicable statute of limitations shall be tolled under section 2859.

[ 1985, c. 804, §§14, 22 (NEW) .]

SECTION HISTORY

1977, c. 492, §3 (NEW). 1985, c. 804, §14 (RPR). 1989, c. 827, §5 (AMD). 1991, c. 505, §6 (AMD).



24 §2903-A. Notice of expert witnesses (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 804, §15 (NEW). 1989, c. 361, §9 (RP).



24 §2904. Immunity from civil liability for volunteer activities

1. Health care practitioners. Notwithstanding any inconsistent provision of any public or private and special law, an individual is not liable for an injury or death arising from medical services provided as described in this subsection unless the injury or death was caused willfully, wantonly or recklessly or by gross negligence of the individual if that individual is:

A. A licensed health care practitioner who voluntarily, without the expectation or receipt of monetary or other compensation either directly or indirectly, provides professional services within the scope of that health care practitioner's licensure:

(1) To a nonprofit organization;

(2) To an agency of the State or any political subdivision of the State;

(3) To members or recipients of services of a nonprofit organization or state or local agency;

(4) To support the State's response to a public health threat as defined in Title 22, section 801, subsection 10;

(5) To support the State's response to an extreme public health emergency as defined in Title 22, section 801, subsection 4-A; or

(6) To support the State's response to a disaster as defined in Title 37-B, section 703, subsection 2; or [2003, c. 438, §2 (NEW).]

B. An emergency medical services person who voluntarily, without the expectation or receipt of monetary or other compensation either directly or indirectly, provides emergency medical services within the scope of that person's licensure:

(1) To support the State's response to a public health threat as defined in Title 22, section 801, subsection 10;

(2) To support the State's response to an extreme public health emergency as defined in Title 22, section 801, subsection 4-A; or

(3) To support the State's response to a disaster as defined in Title 37-B, section 703, subsection 2. [RR 2005, c. 2, §19 (COR).]

[ RR 2005, c. 2, §19 (COR) .]

2. Retired physicians, podiatrists and dentists. Notwithstanding any inconsistent provision of any public or private and special law, a licensed physician, podiatrist or dentist who has retired from practice and who voluntarily, without the expectation or receipt of monetary or other compensation either directly or indirectly, provides professional services within the scope of that physician's, podiatrist's or dentist's licensure is not liable for an injury or death arising from those services unless the injury or death was caused willfully, wantonly or recklessly by the physician, podiatrist or dentist for professional services provided:

A. To a nonprofit organization; [2003, c. 438, §2 (NEW).]

B. To an agency of the State or any political subdivision of the State; [2003, c. 438, §2 (NEW).]

C. To members or recipients of services of a nonprofit organization or state or local agency; [2003, c. 438, §2 (NEW).]

D. To support the State's response to a public health threat as defined in Title 22, section 801, subsection 10; [2003, c. 438, §2 (NEW).]

E. To support the State's response to an extreme public health emergency as defined in Title 22, section 801, subsection 4-A; or [2003, c. 438, §2 (NEW).]

F. To support the State's response to a disaster as defined in Title 37-B, section 703, subsection 2. [2003, c. 438, §2 (NEW).]

The extended immunity under this subsection applies only if the licensed physician, podiatrist or dentist is retired from practice, possessed an unrestricted license in the relevant profession and had not been disciplined by the licensing board in the previous 5 years at the time of the act or omission causing the injury.

[ 2003, c. 438, §2 (RPR) .]

3. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Dentist" means a person who practices dentistry according to the provisions of Title 32, section 1081. [2003, c. 438, §2 (RPR).]

B. "Health care practitioner" has the same meaning as in section 2502. [2003, c. 438, §2 (RPR).]

C. "Nonprofit organization" does not include a hospital. [2003, c. 438, §2 (RPR).]

D. "Podiatrist" has the same meaning as in Title 32, section 3551. [2003, c. 438, §2 (RPR).]

E. "Emergency medical services person" includes a first responder, as defined in Title 32, section 83, subsection 13-A; a basic emergency medical technician, as defined in Title 32, section 83, subsection 7; and an advanced emergency medical technician, as defined in Title 32, section 83, subsection 1. [RR 2005, c. 2, §20 (COR).]

[ RR 2005, c. 2, §20 (COR) .]

SECTION HISTORY

1977, c. 492, §3 (NEW). 1989, c. 74, §1 (AMD). 1995, c. 239, §1 (AMD). 1995, c. 385, §1 (AMD). 1995, c. 625, §C3 (RPR). 2003, c. 438, §2 (RPR). RR 2005, c. 2, §§19, 20 (COR).



24 §2905. Informed consent to health care treatment

1. Disallowance of recovery on grounds of lack of informed consent. Recovery is not allowed against any physician, physician assistant, podiatrist, dentist or health care provider upon the grounds that the health care treatment was rendered without the informed consent of the patient or the patient's spouse, parent, guardian, nearest relative or other person authorized to give consent for the patient when:

A. The action of the physician, physician assistant, podiatrist or dentist in obtaining the consent of the patient or other person authorized to give consent for the patient was in accordance with the standards of practice among members of the same health care profession with similar training and experience situated in the same or similar communities; [2013, c. 355, §4 (AMD).]

B. A reasonable person, from the information provided by the physician, physician assistant, podiatrist or dentist under the circumstances, would have a general understanding of the procedures or treatments and of the usual and most frequent risks and hazards inherent in the proposed procedures or treatments that are recognized and followed by other physicians, physician assistants, podiatrists or dentists engaged in the same field of practice in the same or similar communities; or [2013, c. 355, §4 (AMD).]

C. A reasonable person, under all surrounding circumstances, would have undergone such treatment or procedure had that person been advised by the physician, physician assistant, podiatrist or dentist in accordance with paragraphs A and B or this paragraph. [2013, c. 355, §4 (AMD).]

For purposes of this subsection, the physician, physician assistant, podiatrist, dentist or health care provider may rely upon a reasonable representation that the person giving consent for the patient is authorized to give consent unless the physician, physician assistant, podiatrist, dentist or health care provider has notice to the contrary.

[ 2013, c. 355, §4 (AMD) .]

2. Presumption of validity of written consent; rebuttal. A consent which is evidenced in writing and which meets the foregoing standards, and which is signed by the patient or other authorized person, shall be presumed to be a valid consent. This presumption, however, may be subject to rebuttal only upon proof that such consent was obtained through fraud, deception or misrepresentation of material fact.

[ 1977, c. 492, §3 (NEW) .]

3. Mental and physical competency. A valid consent is one which is given by a person who, under all the surrounding circumstances, is mentally and physically competent to give consent.

[ 1977, c. 492, §3 (NEW) .]

SECTION HISTORY

1977, c. 492, §3 (NEW). 1989, c. 74, §2 (AMD). 1991, c. 217, (AMD). 2013, c. 355, §4 (AMD).



24 §2905-A. Informed consent for breast cancer

1. Duty of physician. Notwithstanding section 2905, a physician who is administering the primary treatment for breast cancer shall inform the patient as provided in this section, orally and in writing, about alternative efficacious methods of treatment of breast cancer, including surgical, radiological or chemotherapeutic treatments or any other generally accepted medical treatment and the advantages, disadvantages and the usual and most frequent risks of each.

[ 1989, c. 291, §1 (NEW) .]

2. Written information. The duty to inform the patient in writing may be met by giving the patient a standardized written summary or brochure as described in subsections 3 and 4.

[ 1989, c. 291, §1 (NEW) .]

3. Standardized written summary. The standardized written summary may be developed by the Bureau of Health after consultation with the Cancer Advisory Committee.

[ 1989, c. 291, §1 (NEW) .]

4. Brochure. The brochure must be one which is approved or made available through the National Cancer Institute, the American Cancer Society, the American College of Surgeons or any other recognized professional organization approved by the Bureau of Health.

[ 1989, c. 291, §1 (NEW) .]

5. Signed form. A form, signed by the patient, indicating that the patient has been given the oral information required by this section and a copy of the brochure or the standardized written summary shall be included in the patient's medical record.

[ 1989, c. 291, §1 (NEW) .]

6. Extent of duty. A physician's duty to inform a patient under this section does not require disclosure of information beyond what a reasonably well-qualified physician licensed under Title 32 would know.

[ 1989, c. 291, §1 (NEW) .]

7. Actions barred. A patient who signs a form described in subsection 5 is barred from bringing a civil action against the physician, based on failure to obtain informed consent, but only in regard to information pertaining to alternative forms of treatment of breast cancer and the advantages, disadvantages, and risks of each method.

[ 1989, c. 291, §1 (NEW) .]

8. Application of this section to common law rights. Nothing in this section restricts or limits the rights of a patient under common law.

[ 1989, c. 291, §1 (NEW) .]

SECTION HISTORY

1989, c. 291, §1 (NEW).



24 §2906. Collateral sources

l. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Claimant" means any person who brings a personal injury action and, if such an action is brought through or on behalf of an estate, the term includes the decedent or, if such an action is brought through or on behalf of a minor, the term includes the minor's parent or guardian. [1989, c. 931, §3 (NEW).]

B. "Collateral source" means a benefit paid or payable to the claimant or on the claimant's behalf under, from or pursuant to a contract, agreement or plan executed, renewed or implemented on or after the effective date of this Act, including:

(l) An accident, health or sickness insurance, income or wage replacement insurance, income disability insurance, workers' compensation insurance, casualty or property insurance, including automobile accident and homeowner's insurance benefits, or any other insurance benefits, except life insurance benefits;

(2) A contract or agreement of a group, organization, partnership or corporation to provide, pay for or reimburse the cost of medical, hospital, dental or other health care services or provide similar benefits; or

(3) A contractual or voluntary wage continuation plan or payments made pursuant to such a plan provided by an employer or otherwise or any other system intended to provide wages during a period of disability. [1989, c. 931, §3 (NEW).]

C. "Damages" means economic losses paid or payable by collateral sources for wage losses, medical costs, rehabilitation costs, services and other out-of-pocket costs incurred by or on behalf of a claimant for which that party is claiming recovery through a tort suit. [1989, c. 931, §3 (NEW).]

[ 1989, c. 931, §3 (NEW) .]

2. Collateral source payment reductions. In all actions for professional negligence, as defined in section 2502, evidence to establish that the plaintiff's expense of medical care, rehabilitation services, loss of earnings, loss of earning capacity or other economic loss was paid or is payable, in whole or in part, by a collateral source is admissible to the court in which the action is brought after a verdict for the plaintiff and before a judgment is entered on the verdict. After notice and opportunity for an evidentiary hearing, if the court determines that all or part of the plaintiff's expense or loss has been paid or is payable by a collateral source and the collateral source has not exercised its right to subrogation within the time limit set forth in subsection 6, the court shall reduce that portion of the judgment that represents damages paid or payable by a collateral source.

[ RR 2015, c. 1, §26 (COR) .]

3. Federal benefits. The court shall also reduce the judgment by the amount of Medicare, Medicaid or Social Security disability benefits paid or payable to the plaintiff for the plaintiff's expenses or losses, provided that the court enters an order requiring the defendant to indemnify and make whole the plaintiff for any subrogation claim made for those benefits and for the costs, including attorney's fees, for that indemnification claim, as the court finds are reasonably required to enforce this provision.

[ 1989, c. 931, §3 (NEW) .]

4. Offsetting reduction. The court may reduce the reduction in subsection 2 by an amount equal to:

A. The claimant's payments over the 2-year period immediately predating the personal injury to the collateral source in the form of payroll deductions, insurance premiums or other direct payments by the claimant, as determined by the court to be appropriate in each case; and [1989, c. 931, §3 (NEW).]

B. The portion of the total costs incurred by the plaintiff in the action, including discovery, witness fees, exhibit expenses and attorney's fees. This reduction is calculated as the amount that is the same percentage of the total costs incurred by the plaintiff in the action as the amount paid or payable by the collateral source is of the total verdict. [1989, c. 931, §3 (NEW).]

[ 1989, c. 931, §3 (NEW) .]

5. Limit. The reduction made under this section may not exceed the amount of the judgment for economic loss or that portion of the verdict that represents damages paid or payable by a collateral source.

[ 1989, c. 931, §3 (NEW) .]

6. Notice of claim or verdict required. No later than l0 days after a verdict for the plaintiff, the plaintiff's attorney shall send notice of the claim or verdict by registered mail to all persons known to the attorney who are entitled by contract or law to a lien against the proceeds of the plaintiff's recovery. If a lienholder does not notify the court of the lienholder's right to subrogation within 30 days after receipt of the notice, the lienholder loses the right of subrogation.

[ 1989, c. 931, §3 (NEW) .]

7. Preexisting obligation required. For purposes of this section, benefits from a collateral source are not considered payable unless the court makes a determination that there is a previously existing contractual or statutory obligation on the part of the collateral source to pay the benefits.

[ 1989, c. 931, §3 (NEW) .]

SECTION HISTORY

1989, c. 931, §3 (NEW). RR 2015, c. 1, §26 (COR).



24 §2907. Communications of sympathy or benevolence

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Relative" means an alleged victim's spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, sister, half brother, half sister or spouse's parents. "Relative" includes these relationships that are created as a result of adoption. In addition, "relative" includes any person who has a domestic partner relationship with an alleged victim. As used in this paragraph, "domestic partner" is a person who has registered as a domestic partner pursuant to Title 22, section 2710. [2005, c. 376, §1 (NEW).]

B. "Representative" means a legal guardian, attorney, person designated to make decisions on behalf of a patient under an advance directive or any person recognized in law or custom as a person's agent. [2005, c. 376, §1 (NEW).]

C. "Unanticipated outcome" means the outcome of a medical treatment or procedure that differs from an expected result. [2005, c. 376, §1 (NEW).]

[ 2005, c. 376, §1 (NEW) .]

2. Evidence of admissions. In any civil action for professional negligence or in any arbitration proceeding related to such civil action, any statement, affirmation, gesture or conduct expressing apology, sympathy, commiseration, condolence, compassion or a general sense of benevolence that is made by a health care practitioner or health care provider or an employee of a health care practitioner or health care provider to the alleged victim, a relative of the alleged victim or a representative of the alleged victim and that relates to the discomfort, pain, suffering, injury or death of the alleged victim as the result of the unanticipated outcome is inadmissible as evidence of an admission of liability or as evidence of an admission against interest. Nothing in this section prohibits the admissibility of a statement of fault.

[ 2005, c. 376, §1 (NEW) .]

SECTION HISTORY

2005, c. 376, §1 (NEW).






Subchapter 6: PROHIBITION OF CLAIMS BASED UPON WRONGFUL BIRTH AND WRONGFUL LIFE FOR BIRTH OF A HEALTHY CHILD

24 §2931. Wrongful birth; wrongful life

1. Intent. It is the intent of the Legislature that the birth of a normal, healthy child does not constitute a legally recognizable injury and that it is contrary to public policy to award damages for the birth or rearing of a healthy child.

[ 1985, c. 804, §§ 16, 22 (NEW) .]

2. Birth of healthy child; claim for damages prohibited. No person may maintain a claim for relief or receive an award for damages based on the claim that the birth and rearing of a healthy child resulted in damages to him. A person may maintain a claim for relief based on a failed sterilization procedure resulting in the birth of a healthy child and receive an award of damages for the hospital and medical expenses incurred for the sterilization procedures and pregnancy, the pain and suffering connected with the pregnancy and the loss of earnings by the mother during pregnancy.

[ 1985, c. 804, §§ 16, 22 (NEW) .]

3. Birth of unhealthy child; damages limited. Damages for the birth of an unhealthy child born as the result of professional negligence shall be limited to damages associated with the disease, defect or handicap suffered by the child.

[ 1985, c. 804, §§ 16, 22 (NEW) .]

4. Other causes of action. This section shall not preclude causes of action based on claims that, but for a wrongful act or omission, maternal death or injury would not have occurred or handicap, disease, defect or deficiency of an individual prior to birth would have been prevented, cured or ameliorated in a manner that preserved the health and life of the affected individual.

[ 1985, c. 804, §§ 16, 22 (NEW) .]

SECTION HISTORY

1985, c. 804, §§16,22 (NEW).






Subchapter 7: STRUCTURED AWARDS

24 §2951. Provision for structured awards

1. Definition. As used in this subchapter, the term "health care services" means acts of diagnosis, treatment, medical evaluation or advice or such other acts as may be permissible under the health care licensing, certification or registration laws of this State.

[ 1985, c. 804, §§ 16, 22 (NEW) .]

2. Structured awards; periodic payments. In any action for professional negligence, the court in which the action is brought shall, at the request of either party, enter a judgment ordering that money damages or its equivalent for future damages of the judgment creditor, exclusive of litigation expenses, be paid in whole or in part by periodic payments rather than by a lump-sum payment if the award equals or exceeds $250,000 in future damages, including, but not limited to, expert witness fees, attorneys' fees and court costs.

A. In the case of a jury trial, prior to the case being presented to the jury, the judge shall make a preliminary determination as to whether or not a verdict is likely to result in an award for future damages in excess of the threshold set out in this subsection. If such a determination is made, the judge shall instruct the jury to apportion damages between past and future in those categories of damages required under this subchapter to be structured. In entering a judgment ordering the payment of future damages by periodic payments, the court shall make a specific finding as to the dollar amount of periodic payments which will compensate the judgment creditor for those future damages. In determining the amount of the periodic payment, the court shall consider the amount of interest that would be earned on the amount had it been paid presently. As a condition to authorizing periodic payments of future damages, the court must be satisfied that there are adequate financial resources available to the judgment debtor. If not so satisfied, the judge may either deny structuring the award or require adequate security to be deposited with the court. Upon termination of periodic payments of future damages, the court shall order the return of the security, or so much as remains, to the judgment debtor. [1985, c. 804, §§ 16, 22 (NEW).]

B. The judgment ordering the payment of future damages by periodic payment shall specify the recipient or recipients of the payments, the dollar amount of the payments, the interval between payments and the number of payments or the period of time over which payments shall be made. The payments shall only be subject to modification in the event of death of the judgment creditor. [1985, c. 804, §§ 16, 22 (NEW).]

C. In the event that the court finds that the judgment debtor has exhibited a continuing pattern of failing to make the payments, as specified in paragraph B, the court shall find the judgment debtor in contempt of court and, in addition to the required periodic payments, shall order the judgment debtor to pay the judgment creditor all damages caused by the failure to make these periodic payments, including court costs and attorneys' fees. [1985, c. 804, §§ 16, 22 (NEW).]

D. Money damages awarded for loss of future earnings and loss of services shall not be reduced or payments terminated by reason of the death of the judgment creditor, but shall be paid to the judgment creditor's estate. In those cases, the court which rendered the original judgment may, upon petition of any party in interest, modify the judgment to award and apportion the unpaid future damages, exclusive of unpaid damages for future medical treatment, in accordance with this subchapter. [1985, c. 804, §§ 16, 22 (NEW).]

E. Following the occurrence or expiration of all obligations specified in the periodic payment judgment, any obligation of the judgment debtor to make further payments shall cease and any security given, pursuant to paragraph A shall revert to the judgment debtor. [1985, c. 804, §§ 16, 22 (NEW).]

F. As used in this section:

(1) "Future damages" includes damages for future medical treatment, care or custody, loss of future earnings and loss of the economic value of services. [1985, c. 804, §§ 16, 22 (NEW).]

[ 1985, c. 804, §§ 16, 22 (NEW) .]

SECTION HISTORY

1985, c. 804, §§16,22 (NEW).






Subchapter 8: CONTINGENT FEES

24 §2961. Contingent fees

1. Limitation. In an action for professional negligence, the total contingent fee for the plaintiff's attorney or attorneys shall not exceed the following amounts, exclusive of litigation expenses:

A. Thirty-three and one-third percent of the first $100,000 of the sum recovered; [1985, c. 804, §§ 16, 22 (NEW).]

B. Twenty-five percent of the next $100,000 of the sum recovered; and [1985, c. 804, §§ 16, 22 (NEW).]

C. Twenty percent of any amount over $200,000 of the sum recovered. [1985, c. 804, §§ 16, 22 (NEW).]

[ 1985, c. 804, §§ 16, 22 (NEW) .]

2. Future damages; lump-sum value. For purposes of determining any lump-sum contingent fee, any future damages recoverable by the plaintiff in periodic installments shall be reduced to lump-sum value.

[ 1985, c. 804, §§ 16, 22 (NEW) .]

3. Review. If the plaintiff prevails in the action for professional negligence, the plaintiff's attorney may petition the court to review the reasonableness of the fees permitted under subsection 1. The court may award a greater fee than that permitted by subsection 1, provided that:

A. The court, considering the factors established in Maine Rules of Professional Conduct, Rule 1.5 as guides in determining the reasonableness of a fee, finds that the fees permitted by subsection 1 are inadequate to compensate the attorney reasonably for the attorney's services; and [2009, c. 652, Pt. B, §7 (AMD).]

B. The court finds that the fee found reasonable under paragraph A does not exceed the percentages set forth in the contingent fee agreement between the attorney and plaintiff as the maximum amount of compensation the attorney may receive. [1987, c. 646, §§6 and 14 (NEW).]

An attorney may petition the court under this subsection only if, prior to the signing of a contingent fee agreement by the attorney and client, the attorney informs the client, orally and in writing, of the provisions of this section.

[ 2009, c. 652, Pt. B, §7 (AMD) .]

4. Definition. As used in this section, "contingent fee" includes any fee arrangement under which the compensation is to be determined in whole or in part on the result obtained.

[ 1985, c. 804, §§ 16, 22 (NEW) .]

SECTION HISTORY

1985, c. 804, §§16,22 (NEW). 1987, c. 646, §§6,14 (AMD). 2009, c. 652, Pt. B, §7 (AMD).






Subchapter 9: MEDICAL LIABILITY DEMONSTRATION PROJECT

24 §2971. Medical liability demonstration project (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 931, §4 (NEW). 1993, c. 600, §B21 (AMD). 1999, c. 668, §104 (RP).



24 §2972. Medical specialty advisory committees established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 931, §4 (NEW). 1991, c. 319, §§2,3 (AMD). 1993, c. 600, §§B21,22 (AMD). 1999, c. 668, §105 (RP).



24 §2973. Practice parameters; risk management protocols (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 931, §4 (NEW). 1993, c. 600, §§B21,22 (AMD). 1999, c. 668, §106 (RP).



24 §2974. Report to Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 931, §4 (NEW). 1991, c. 319, §4 (AMD). 1993, c. 600, §§B21,22 (AMD). 1999, c. 668, §107 (RP).



24 §2975. Application to professional negligence claims (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 931, §4 (NEW). 1995, c. 343, §1 (AMD). 1999, c. 668, §108 (RP).



24 §2976. Physician participation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 931, §4 (NEW). 1991, c. 734, §1 (AMD). 1993, c. 600, §§B21,22 (AMD). 1999, c. 668, §109 (RP).



24 §2977. Evidence; inadmissibility (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 931, §4 (NEW). 1995, c. 343, §2 (AMD). 1999, c. 668, §110 (RP).



24 §2978. Information and reports (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 931, §4 (NEW). 1993, c. 189, §§1-3 (AMD). 1993, c. 600, §§B21,22 (AMD). 1995, c. 343, §§3,4 (AMD). 1999, c. 668, §111 (RP).



24 §2979. Expanded practice parameters; expanded risk management protocols (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 477, §D6 (NEW). 1993, c. 477, §F1 (AFF). 1993, c. 600, §§B21,22 (AMD). 1999, c. 668, §112 (RP).






Subchapter 10: BILLING FOR HEALTH CARE

24 §2985. Billing for health care services

A health care practitioner, as defined in section 2502, subsection 1-A, who directly bills for health care services must use the current standardized claim form for professional services approved by the Federal Government and, after October 16, 2003, must submit claims in electronic data format to a carrier, as defined in Title 24-A, section 4301-A, subsection 3, that accepts claims in an electronic format. A health care practitioner or group of health care practitioners with fewer than 10 full-time-equivalent health care practitioners and other employees is exempt from the requirement to submit claims in electronic data format until October 16, 2005. Beginning October 16, 2005, a health care practitioner or group of health care practitioners with fewer than 10 full-time-equivalent health care practitioners and other employees may apply to the Superintendent of Insurance for a continued exemption from the requirement to submit claims in electronic data format based upon hardship. The Superintendent of Insurance shall adopt rules relating to the process for a hardship exemption and the standard for determining whether a practitioner has demonstrated hardship. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 469, Pt. D, §9 (AFF); 2003, c. 469, Pt. D, §2 (RPR).]

SECTION HISTORY

1993, c. 477, §D7 (NEW). 1993, c. 477, §F1 (AFF). 2003, c. 469, §D9 (AFF). 2003, c. 469, §D2 (RPR).



24 §2986. Performing forensic examinations for alleged victims of gross sexual assault

1. Standard forensic examination kit. All licensed hospitals and licensed health care practitioners shall use a standard forensic examination kit developed and furnished by the Department of Public Safety pursuant to Title 25, section 2915 to perform forensic examinations for alleged victims of gross sexual assault.

[ 1999, c. 719, §2 (NEW); 1999, c. 719, §11 (AFF) .]

2. Victims' Compensation Board billing. All licensed hospitals and licensed health care practitioners that perform forensic examinations for alleged victims of gross sexual assault shall submit a bill to the Victims' Compensation Board directly for payment of the forensic examinations. The Victims' Compensation Board shall determine what a forensic examination includes pursuant to Title 5, section 3360-M. The hospital or health care practitioner that performs a forensic examination shall take steps necessary to ensure the confidentiality of the alleged victim's identity. The bill submitted by the hospital or health care practitioner may not identify the alleged victim by name but must be assigned a tracking number that corresponds to the forensic examination kit. The tracking number may not be the alleged victim's social security number. The Victims' Compensation Board shall pay the actual cost of the forensic examination up to a maximum of $750. Licensed hospitals and licensed health care practitioners that perform forensic examinations for alleged victims of gross sexual assault may not bill the alleged victim or the alleged victim's insurer, nonprofit hospital or medical service organization or health maintenance organization for payment for the examination.

[ 2011, c. 420, Pt. A, §21 (AMD) .]

3. Completed kit. If the alleged victim has not reported the alleged offense to a law enforcement agency when the examination is complete, the hospital or health care practitioner shall then notify the nearest law enforcement agency, which shall transport and store the completed forensic examination kit for at least 90 days. The completed kit may be identified only by the tracking number. If during that 90-day period an alleged victim decides to report the alleged offense to a law enforcement agency, the alleged victim may contact the hospital or health care practitioner to determine the tracking number. The hospital or health care practitioner shall provide the alleged victim with the tracking number on the forensic examination kit and shall inform the alleged victim which law enforcement agency is storing the kit.

If the alleged victim reports the alleged offense to a law enforcement agency by the time the examination is complete, the investigating agency shall retain custody of the forensic examination kit.

If an examination is performed under subsection 5 and the alleged victim does not, within 60 days, regain a state of consciousness adequate to decide whether or not to report the alleged offense, the State may file a motion in the District Court relating to storing or processing the forensic examination kit. Upon finding good cause and after considering factors, including, but not limited to, the possible benefits to public safety in processing the kit and the likelihood of the alleged victim's regaining a state of consciousness adequate to decide whether or not to report the alleged offense in a reasonable time, the District Court may order either that the kit be stored for additional time or that the kit be transported to the Maine State Police Crime Laboratory for processing, or such other disposition that the court determines just. In the interests of justice or upon motion by the State, the District Court may conduct hearings required under this paragraph confidentially and in camera and may impound pleadings and other records related to them.

[ 2011, c. 59, §1 (AMD) .]

4. Other payment. A licensed hospital or licensed health care practitioner is not precluded from seeking other payment for treatment or services provided to an alleged victim that are outside the scope of the forensic examination.

[ 1999, c. 719, §2 (NEW); 1999, c. 719, §11 (AFF) .]

5. Implied consent. If an alleged victim of gross sexual assault is unconscious and a reasonable person would conclude that exigent circumstances justify conducting a forensic examination, a licensed hospital or licensed health care practitioner may perform an examination in accordance with the provisions of this section.

A forensic examination kit completed in accordance with this subsection must be treated in accordance with Title 25, section 3821 and must preserve the alleged victim's anonymity. In addition, the law enforcement agency shall immediately report to the district attorney for the district in which the hospital or health care practitioner is located that such a forensic examination has been performed and a forensic examination kit has been completed under this subsection.

[ 2005, c. 538, §2 (NEW) .]

6. Liability. A licensed hospital or licensed health care practitioner in the exercise of due care is not liable for an act done or omitted in performing a sexual assault forensic examination under this section.

[ 2005, c. 538, §2 (NEW) .]

SECTION HISTORY

1999, c. 719, §2 (NEW). 1999, c. 719, §11 (AFF). 2005, c. 538, §§1,2 (AMD). 2011, c. 59, §1 (AMD). 2011, c. 420, Pt. A, §21 (AMD).



24 §2987. Consumer information (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 469, §C30 (NEW). 2013, c. 332, §3 (AFF). 2013, c. 332, §2 (RP).



24 §2988. Identification of health care practitioners; advertising

1. Definitions. For the purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Advertisement" means a communication, whether printed, electronic or oral, that names a health care practitioner and the practice, profession or institution in which the practitioner is employed, volunteers or otherwise provides health care services. "Advertisement" includes business cards, letterhead, patient brochures, e-mail, Internet, audio and video communications and any other communication used in the course of business. [2013, c. 285, §1 (NEW).]

B. "Deceptive or misleading advertising" includes, but is not limited to, use of an advertisement that misstates, falsely describes, falsely holds out or falsely details the health care practitioner's professional skills, training, expertise, education, board certification or licensure. [2013, c. 285, §1 (NEW).]

[ 2013, c. 285, §1 (NEW) .]

2. Advertising. A health care practitioner who advertises health care services shall disclose in an advertisement the applicable license under which the health care practitioner is authorized to provide services. The advertisement:

A. May not constitute deceptive or misleading advertising; and [2013, c. 285, §1 (NEW).]

B. Must include the health care practitioner's name, the type of license the practitioner holds and the common term for the practitioner's profession. [2013, c. 285, §1 (NEW).]

[ 2013, c. 285, §1 (NEW) .]

3. Identification. A health care practitioner shall comply with the following identification requirements.

A. [2015, c. 35, §1 (RP).]

B. A health care practitioner seeing patients on a face-to-face basis shall wear a name badge or some other form of identification that clearly discloses:

(1) The health care practitioner's first name or first and last name, except that if the health care practitioner is a physician, the name badge or identification must disclose the physician's first and last name; and

(2) The type of license, registration or certification the health care practitioner holds, including the common term for the health care practitioner's profession. [2015, c. 35, §1 (AMD).]

[ 2015, c. 35, §1 (AMD) .]

4. Complaints; disciplinary action. A person may file a complaint with the appropriate licensing board regarding a health care practitioner who fails to provide the consumer information required in this section. A health care practitioner who violates any provision of this section engages in unprofessional conduct and is subject to disciplinary action under the applicable licensing provisions of the health care practitioner.

[ 2013, c. 285, §1 (NEW) .]

5. Authority of licensing board. This section may not be construed to limit the authority of a licensing board to impose requirements for professional conduct and advertising on a health care practitioner in addition to the requirements of this section.

[ 2013, c. 285, §1 (NEW) .]

SECTION HISTORY

2013, c. 285, §1 (NEW). 2015, c. 35, §1 (AMD).









Chapter 25: TRADE PRACTICES; UNFAIR COMPETITION

24 §2901. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2902. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2903. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2904. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2905. Unfair methods of competition and unfair or deceptive acts or practices defined (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 131, §1 (AMD). 1969, c. 132, §11 (RP). 1969, c. 402, §2 (AMD).



24 §2906. Coercion in requiring insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 296, §1 (RPR). 1969, c. 132, (RP).



24 §2906-A. Notice of free choice of agent or insurer (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 296, §2 (NEW). 1969, c. 132, §11 (RP).



24 §2906-B. Using insurance information to detriment of another (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 296, §2 (NEW). 1969, c. 132, §11 (RP).



24 §2907. Insurance companies prohibited from owning or operating funeral establishments (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2908. Insurance companies prohibited from contracting for funerals (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2909. Power of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2910. Hearings, witnesses, appearances, production of books and service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2911. Cease and desist orders (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2912. Judicial review of cease and desist orders (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2913. Unfair methods of competition and unfair or deceptive acts or practices which are not defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2914. Judicial review by intervenor (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2915. Provisions of §§ 146 to 158 additional to existing law (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2916. Immunity from prosecution (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §2917. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).






Chapter 26: INSIDER TRADING OF EQUITY SECURITIES

24 §3000. Filing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 111, (NEW). 1969, c. 132, §11 (RP).



24 §3001. Suit by company (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 111, (NEW). 1969, c. 132, §11 (RP).



24 §3002. Sales prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 111, (NEW). 1969, c. 132, §11 (RP).



24 §3003. Proxies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 111, (NEW). 1969, c. 132, §11 (RP).



24 §3004. Limitations; rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 111, (NEW). 1969, c. 132, §11 (RP).



24 §3005. Arbitrage transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 111, (NEW). 1969, c. 132, §11 (RP).



24 §3006. Equity security (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 111, (NEW). 1969, c. 132, §11 (RP).



24 §3007. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 111, (NEW). 1969, c. 132, §11 (RP).



24 §3008. Powers of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 111, (NEW). 1969, c. 132, §11 (RP).






Chapter 27: EMERGENCIES

24 §3101. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §3102. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §3103. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §3104. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §3105. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §3106. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §3107. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §3108. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



24 §3109. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).






Chapter 28: CONTINUITY OF MANAGEMENT

24 §3301. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 124, (NEW). 1969, c. 132, §11 (RP).



24 §3302. Definitions; interpretation of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 124, (NEW). 1969, c. 132, §11 (RP).



24 §3303. Emergency bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 124, (NEW). 1969, c. 132, §11 (RP).



24 §3304. Change of location; emergency boards of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 124, (NEW). 1967, c. 494, §20 (AMD). 1969, c. 132, §11 (RP).



24 §3305. Powers of the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 124, (NEW). 1969, c. 132, §11 (RP).



24 §3306. General provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 124, (NEW). 1969, c. 132, §11 (RP).



24 §3307. Governor's authority; effect of other laws (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 124, (NEW). 1969, c. 132, §11 (RP).









TITLE 24-A: MAINE INSURANCE CODE

Chapter 1: GENERAL DEFINITIONS AND PROVISIONS

24-A §1. Short title

This Title shall be known and be cited as the Maine Insurance Code. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2. "Person" defined

"Person" includes an individual, firm, partnership, corporation, association, syndicate, organization, society, business trust, attorney-in-fact and every natural or artificial legal entity. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3. "Insurance" defined

"Insurance" means a contract under which one undertakes to pay or indemnify another as to loss from certain specified contingencies or perils, to pay or grant a specified amount or determinable benefit or annuity in connection with ascertainable risk contingencies or to act as surety, except that the following types of contracts are not considered insurance: [1997, c. 592, §9 (RPR).]

1. Charitable gift annuity. A charitable gift annuity agreement, as defined in section 703-A;

[ 1997, c. 592, §9 (NEW) .]

2. Road or tourist service contract. A road or tourist service contract, other than a contract issued by a licensed insurer, related to the repair, operation and care of automobiles or to the protection and assistance of automobile owners or drivers;

[ 2011, c. 345, §1 (AMD); 2011, c. 345, §7 (AFF) .]

3. Home service contract. A home service contract whereby, for a set fee and specified duration, a person agrees to defray the cost of repair or replacement or provide or arrange for the repair or replacement of all or any part of any structural component, appliance or system of a home necessitated by wear and tear, deterioration or inherent defect or by failure of an inspection to detect the likelihood of any such loss; and

[ 2011, c. 345, §1 (AMD); 2011, c. 345, §7 (AFF) .]

4. Service contract. A service contract as defined in section 7102, subsection 11.

[ 2011, c. 345, §2 (NEW); 2011, c. 345, §7 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1995, c. 375, §C1 (AMD). 1997, c. 457, §7 (AMD). 1997, c. 592, §9 (RPR). 2011, c. 345, §§1, 2 (AMD). 2011, c. 345, §7 (AFF).



24-A §4. "Insurer" defined

"Insurer" includes every person engaged as principal and as indemnitor, surety or contractor in the business of entering into contracts of insurance. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §5. Superintendent, bureau defined

1. Superintendent. "Superintendent" means the Superintendent of the Bureau of Insurance.

[ 1973, c. 585, §6 (RPR) .]

2. Bureau. "Bureau" means the Bureau of Insurance.

[ 1973, c. 585, §6 (RPR) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §6 (RPR).



24-A §6. "Domestic," "foreign," "alien" insurer defined

1. Domestic insurer. A "domestic" insurer is one formed under the laws of this State.

[ 1969, c. 132, §1 (NEW) .]

2. Foreign insurer. A "foreign" insurer is one formed under the laws of any jurisdiction other than this State.

[ 1969, c. 132, §1 (NEW) .]

3. Alien insurer. An "alien" insurer is a foreign insurer formed under the laws of any country other than the United States of America, its states, districts, commonwealths and possessions.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §7. "State" defined

When in context signifying other than this State, "state" means any state, district, territory, commonwealth or possession of the United States of America. [1995, c. 329, §3 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1995, c. 329, §3 (AMD).



24-A §8. "Authorized," "unauthorized" insurer defined

1. Authorized insurer. An "authorized" insurer is one duly authorized to transact insurance in this State by a subsisting certificate of authority issued by the superintendent.

[ 1973, c. 585, §12 (AMD) .]

2. Unauthorized insurer. An "unauthorized" insurer is one not so authorized.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §9. "Transacting insurance" defined

In addition to other aspects of insurance operations to which provisions of this Title by their terms apply, "transact" with respect to a business of insurance includes any of the following, whether by mail or any other means: [1969, c. 132, §1 (NEW).]

1. Solicitation or inducement;

[ 1969, c. 132, §1 (NEW) .]

2. Negotiations;

[ 1969, c. 132, §1 (NEW) .]

3. Effectuation of a contract of insurance;

[ 1969, c. 132, §1 (NEW) .]

4. Transaction of matters subsequent to effectuation and arising out of such a contract.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §10. Application of code as to particular types of insurers

No provision of this Title shall apply with respect to: [1969, c. 132, §1 (NEW).]

1. Domestic mutual assessment insurers, as identified in chapter 51, except as stated in such chapter;

[ 1969, c. 177, §1 (AMD) .]

2. Fraternal benefit societies, except as stated in chapter 55;

[ 1997, c. 676, §2 (AMD) .]

3.

[ 1997, c. 457, §9 (RP) .]

4. Unless otherwise expressly provided by this Title, a domestic insurer heretofore formed under a special Act of the Legislature, when inconsistent with such special Act as heretofore amended;

[ 1997, c. 676, §3 (AMD) .]

5. The government contracting activities of a health care servicing entity, as defined in Title 22, section 3173, contracting, whether directly or as a subcontractor, with the Department of Health and Human Services, unless otherwise expressly provided by this Title. This Title may apply to other insurance or managed care activities of a health care servicing entity; or

[ 1997, c. 676, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

6. The government contracting activities of a health care servicing entity, as defined in Title 22-A, section 207, subsection 7, contracting, whether directly or as a subcontractor, with the Department of Health and Human Services, unless otherwise expressly provided by this Title. This Title may apply to any other insurance or managed care activities of a health care servicing entity.

[ 2007, c. 695, Pt. C, §14 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §1 (AMD). 1985, c. 399, §1 (AMD). 1997, c. 457, §§8,9 (AMD). 1997, c. 676, §§2-4 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 539, Pt. N, §55 (AMD). 2007, c. 695, Pt. C, §14 (AMD).



24-A §11. Particular provisions prevail

Provisions of this Title as to a particular kind of insurance, type of insurer or matter shall prevail over provisions relating to insurance, insurers or matters in general. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §12. General penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §§1-A (RPR). 1989, c. 269, §2 (RP).



24-A §12-A. Civil penalty and enforcement provisions

1. Civil penalty. Civil penalties may be assessed against any person who:

A. Violates any provision of this Title, Title 24 or any other law enforced by the superintendent; [1997, c. 634, Pt. B, §1 (RPR).]

B. Violates any rule lawfully adopted by the superintendent; or [1997, c. 634, Pt. B, §1 (RPR).]

C. Violates any lawful order of the superintendent that has not been stayed by order of the superintendent or the Superior Court. [1997, c. 634, Pt. B, §1 (RPR).]

The Superior Court, upon an action brought by the Attorney General, may assess a civil penalty of not less than $500 and not more than $5,000 for each violation in the case of an individual and not less than $2,000 and not more than $15,000 for each violation in the case of a corporation or other entity other than an individual, unless the applicable law specifies a different civil penalty.

The superintendent, following an adjudicatory hearing, may assess a civil penalty of up to $500 for each violation in the case of an individual and a civil penalty of up to $10,000 for each violation in the case of a corporation or other entity other than an individual, unless the applicable law specifies a different civil penalty. The superintendent shall notify the Attorney General or the Attorney General's designee of any such adjudicatory hearing at the time that the notice of hearing is issued by the superintendent. The superintendent may not assess a civil penalty if the Attorney General notifies the superintendent that the Attorney General intends to pursue an action in Superior Court to seek civil penalties for the same conduct. If the Attorney General elects to pursue the noticed action in Superior Court, the Attorney General shall notify the superintendent of that decision no later than 7 days prior to the hearing.

[ 2005, c. 41, §1 (AMD) .]

1-A. Equitable relief; actual damages. In addition to a civil penalty awarded pursuant to subsection 1, the Superior Court may award to any injured insured or applicant for insurance who is represented by the Attorney General reasonable equitable relief and actual damages.

[ 1989, c. 826, (NEW) .]

2. Cease and desist orders. The superintendent may issue a cease and desist order following an adjudicatory hearing held in conformance with Title 5, chapter 375, subchapter IV, if the superintendent finds that any person has engaged in or is engaging in any act or practice in violation of any law administered or enforced by the superintendent, any rules promulgated under that law or any lawful order of the superintendent.

A. A cease and desist order is effective when issued, unless the order specifies a later effective date or is stayed pursuant to Title 5, section 11004. [1991, c. 298, §1 (AMD).]

B. In the event an appeal is taken, the court shall issue its own order for compliance to the extent that the superintendent's order is affirmed. [1989, c. 269, §3 (NEW).]

C. Violation of any cease and desist order shall be punishable as a violation of this Title in accordance with this section. [1989, c. 269, §3 (NEW).]

[ 1991, c. 298, §1 (AMD) .]

2-A. Emergency cease and desist. The superintendent may issue an emergency cease and desist order, without prior notice and hearing, if the complaint shows that a person is engaging in unlicensed insurance activities or is engaging in conduct that creates an immediate danger to the public safety or is causing or is reasonably expected to cause significant, imminent and irreparable public injury.

A. A request for an emergency cease and desist order must be in writing in the form of a verified complaint. [1991, c. 298, §2 (NEW).]

B. An emergency cease and desist order is effective immediately and will continue in force and effect until further order by the superintendent or unless stayed by the superintendent or by a court of competent jurisdiction. [1991, c. 298, §2 (NEW).]

C. Upon issuance of an emergency cease and desist order, the superintendent shall serve on the person affected by the order, by registered or certified mail to the person's last known address, an order that contains a statement of the charges and a notice of hearing. The hearing, held in conformance with Title 5, chapter 375, subchapter IV, must be held within 10 days of the effective date of the emergency order, unless a later time is agreed upon by all parties. [1991, c. 298, §2 (NEW).]

D. At the hearing, the superintendent shall affirm, modify or set aside, in whole or in part, the emergency cease and desist order and may combine and employ any other enforcement or penalty provisions available to the superintendent to arrive at a final order. [1991, c. 298, §2 (NEW).]

E. The superintendent's order after hearing is a final order in all respects and is subject to subsection 2, paragraph A and section 236. [1991, c. 298, §2 (NEW).]

[ 1991, c. 298, §2 (NEW) .]

3. Reprimand or censure. The superintendent may issue a letter of reprimand or censure to any licensee, but only after opportunity for hearing has been provided to any and all persons who are subjects of the reprimand.

[ 1989, c. 269, §3 (NEW) .]

4. Refunds of overcharges. In the event that any insurer, fraternal benefit society, nonprofit hospital service plan, nonprofit medical service plan, nonprofit health care plan, health maintenance organization or preferred provider organization makes charges to any person that are not in conformity with a filing that it is required to submit for approval or disapproval by this Title or Title 24, the superintendent may order that refunds of any overcharges be made.

[ 2009, c. 13, §1 (AMD) .]

5. Election of enforcement options. The superintendent may elect to utilize any or all of the enforcement options provided by this section, in combination or in sequence, as the superintendent deems appropriate. The penalties and provisions of this section are in addition to any other penalty provided by law.

[ 1989, c. 269, §3 (NEW) .]

6. Restitution. The superintendent may order restitution for any insured or applicant for insurance injured by a violation for which a civil penalty may be assessed pursuant to this section.

[ 1989, c. 826, (NEW) .]

SECTION HISTORY

1989, c. 269, §3 (NEW). 1989, c. 826, (AMD). 1991, c. 298, §§1,2 (AMD). 1997, c. 634, §B1 (AMD). 2001, c. 165, §B1 (AMD). 2005, c. 41, §1 (AMD). 2009, c. 13, §1 (AMD).



24-A §13. Retention of unpaid premium

Any insurance company, broker or agent may retain an amount equal to any undisputed unpaid premium due on the policy under which a claim is being presented, in connection with claims by and settled with an insured, as long as the unpaid premium remains unpaid 60 days after the effective date of that policy or the date of the original billing for the unpaid premium, whichever occurs later. The unpaid premium may not be retained as against any loss payee or mortgagee named in the policy up to the amount of the unpaid balance owed to that loss payee or mortgagee on the date the loss that gave rise to the claim occurred. This section does not apply to a health insurance policy. [1993, c. 117, §1 (NEW).]

SECTION HISTORY

1993, c. 117, §1 (NEW).



24-A §14. Affordable Care Act defined

As used in this Title, "federal Affordable Care Act" means the federal Patient Protection and Affordable Care Act, Public Law 111-148, as amended by the federal Health Care and Education Reconciliation Act of 2010, Public Law 111-152, and any amendments to or regulations or guidance issued under those acts. [2011, c. 90, Pt. D, §1 (NEW).]

SECTION HISTORY

2011, c. 90, Pt. D, §1 (NEW).






Chapter 3: THE INSURANCE SUPERINTENDENT

24-A §200. Department continued

There is continued a department of State Government known as the Insurance Bureau. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §201. Superintendent of Insurance; appointment; term

1. The Superintendent of Insurance is the head of the Bureau of Insurance.

[ 1973, c. 585, §7 (RPR) .]

2. The superintendent shall be appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over banking and insurance and to confirmation by the Legislature.

[ 1987, c. 105, §3 (AMD) .]

3. The superintendent shall hold his office for 5 years or until his successor has been appointed and has qualified. Any vacancy occurring shall be filled by appointment for the unexpired portion of the term.

[ 1981, c. 359, §6 (AMD) .]

4. The superintendent shall be removable for cause by impeachment or by address of the Governor to both branches of the Legislature, and Title 5, section 931, subsection 2, shall not apply.

[ 1987, c. 402, Pt. A, §151 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §7 (RPR). 1975, c. 771, §259 (AMD). 1981, c. 359, §§5-7 (AMD). 1987, c. 105, §3 (AMD). 1987, c. 402, §A151 (AMD).



24-A §202. Seal

The superintendent shall have a seal of office of a suitable design, bearing the words "Insurance Superintendent of the State of Maine." The superintendent shall file an impression of the seal, duly certified by him under oath, with the Secretary of State. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §203. Compensation

The State shall pay to the superintendent an annual salary in amount as provided by law as full compensation for all duties required of the superintendent. [1989, c. 702, Pt. E, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1983, c. 553, §25 (AMD). 1989, c. 702, §E12 (AMD).



24-A §204. Principal office (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §2 (AMD). 1973, c. 585, §12 (AMD). 1979, c. 251, (RP).



24-A §205. Bureau organization

With the approval of the Commissioner of Professional and Financial Regulation, the superintendent shall organize the bureau in a manner the superintendent determines necessary for the discharge of the superintendent's duties. [1995, c. 502, Pt. H, §15 (RPR).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1995, c. 502, §H15 (RPR).



24-A §206. Deputy superintendents

1. The superintendent, with the approval of the Commissioner of Professional and Financial Regulation, may employ, subject to the Civil Service Law, 2 deputy superintendents. Where authorized by another section of this Title, the superintendent may also appoint such special deputies as regulatory responsibilities may necessitate.

[ 1995, c. 502, Pt. H, §16 (AMD) .]

2. The deputies shall perform such duties and exercise such powers of the superintendent as the superintendent may from time to time authorize. The superintendent shall designate one of the deputy superintendents to perform the duties of the superintendent whenever the superintendent is absent from the State; the deputy superintendent is directed to do so by the superintendent; there is a vacancy in the office of superintendent; or the superintendent is incapacitated by illness.

[ 1995, c. 502, Pt. H, §16 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §8 (RPR). 1983, c. 553, §46 (AMD). 1985, c. 785, §B106 (AMD). RR 1993, c. 1, §55 (COR). 1995, c. 502, §H16 (AMD).



24-A §207. Staff

The superintendent may employ personnel as the business of the bureau may require, subject to the Commissioner of Professional and Financial Regulation's approval and in accordance with the Civil Service Law. The qualifications of those personnel must reflect the needs and responsibilities relating to the bureau's regulatory functions pursuant to this Title. The superintendent may authorize senior personnel of the bureau to carry out the superintendent's duties and authority. [1995, c. 502, Pt. H, §17 (RPR).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1985, c. 785, §B107 (AMD). 1995, c. 502, §H17 (RPR).



24-A §208. Independent technical, professional services

The superintendent may from time to time contract for such additional actuarial, examination, rating and other technical and professional services as he may require for discharge of his duties. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §208-A. Cooperative agreements

The superintendent, in the superintendent's discretion, may enter into cooperative agreements with other state, federal or foreign law enforcement or regulatory agencies to facilitate the regulatory functions of the superintendent, including, but not limited to, information sharing, coordination of examinations and investigations and joint examinations and investigations. [1999, c. 184, §18 (NEW).]

SECTION HISTORY

1999, c. 184, §18 (NEW).



24-A §209. Prohibited interests, rewards

1. The superintendent, or his deputy, or any examiner or employee of the bureau shall not be connected with the management or be holder of a material number of shares of any insurer, insurance holding company, insurance agency or broker, or be pecuniarily interested in any insurance transaction, except as a policyholder or claimant under a policy; except that as to matters wherein a conflict of interests does not exist on the part of any such individual, the superintendent may employ and retain from time to time insurance actuaries, examiners, accountants, and other technicians who are independently practicing their professions even though from time to time similarly employed or retained by insurers or others.

[ 1973, c. 585, §12 (AMD) .]

2. Subsection 1 above shall not be deemed to prohibit:

A. Receipt by any such individual of fully vested commissions or fully vested retirement benefits to which he is entitled by reason of services performed prior to becoming superintendent or prior to employment in the bureau; [1973, c. 585, §12 (AMD).]

B. Investment in shares of regulated diversified investment companies; or [1969, c. 132, §1 (NEW).]

C. Mortgage loans made under customary terms and in ordinary course of business. [1969, c. 132, §1 (NEW).]

[ 1973, c. 585, §12 (AMD) .]

3. The superintendent, or his deputy, or any employee or technician employed or retained by the bureau shall not be given or receive, directly or indirectly, any fee, compensation, loan, gift or other thing of value in addition to the compensation and expense allowance provided by or pursuant to the law of this State, or by contract with the superintendent, for any service rendered or to be rendered as such superintendent, deputy, assistant, employee or technician, or in connection therewith.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §210. Delegation of powers

1. The superintendent may delegate to his deputy, examiner or an employee of the bureau the exercise or discharge in the superintendent's name of any power, duty or function, whether ministerial, discretionary or of whatever character, vested in or imposed upon the superintendent.

[ 1973, c. 585, §12 (AMD) .]

2. The official act of any such person acting in the superintendent's name and by his authority shall be deemed an official act of the superintendent.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §211. General powers, duties

1. The superintendent shall enforce the provisions of, and execute the duties imposed upon him by, this Title.

[ 1973, c. 585, §12 (AMD) .]

2. The superintendent shall have the powers and authority expressly vested in him by or reasonably implied from this Title.

[ 1973, c. 585, §12 (AMD) .]

3. The superintendent shall have such additional rights, powers and duties as may be provided by other laws.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §212. Rules and regulations

Subject to the applicable requirements and procedures of the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, the superintendent may adopt, amend and rescind reasonable rules to aid the administration or effectuation of any provisions of this Title or of any other state or federal statutes to the extent administered or enforced by the superintendent. [2001, c. 262, Pt. C, §1 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §386 (AMD). 1989, c. 269, §4 (AMD). 1991, c. 885, §E23 (AMD). 1991, c. 885, §E47 (AFF). 2001, c. 262, §C1 (AMD).



24-A §212-A. Parity for insurance agents and brokers

Notwithstanding any other provision of law, to the extent authorized by the superintendent by rule, a licensed agent or broker has the power to engage in any insurance activity that financial institutions chartered by or otherwise subject to the jurisdiction of the Federal Government are authorized to engage in pursuant to federal law or regulation or by a court of competent jurisdiction. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 207, §3 (NEW).]

SECTION HISTORY

1997, c. 207, §3 (NEW).



24-A §213. Orders, notices in general

1. Orders and notices of the superintendent shall be effective only when in writing signed by him or by his authority.

[ 1973, c. 585, §12 (AMD) .]

2. Every order of the superintendent shall state its effective date, and shall concisely state:

A. Its intent or purpose; [1969, c. 132, §1 (NEW).]

B. The grounds on which based; and [1969, c. 132, §1 (NEW).]

C. The provisions of this Title pursuant to which action is taken or proposed to be taken; but failure to so designate a particular provision shall not deprive the superintendent of the right to rely thereon. [1973, c. 585, §12 (AMD).]

[ 1973, c. 585, §12 (AMD) .]

3. An order or notice may be given by delivery to the person to be ordered or notified, or by mailing it, postage prepaid, addressed to such person at his principal place of business or residence as last of record in the bureau. The order or notice shall be deemed to have been given when deposited in a mail depository of the United States post office, and of which the affidavit of the individual who so mailed the order or notice shall be prima facie evidence. Written notice of the party's rights to review or appeal and of the action required and of the time within which action shall be taken in order to appeal shall be given to each party with the decision.

[ 1977, c. 694, §387 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §387 (AMD).



24-A §214. Enforcement

1. The superintendent may, through the Attorney General of this State, invoke the aid of the Superior Court through proceedings instituted in any county of this State to enforce any lawful order made or action taken by him. In such proceedings, the Superior Court may make such orders, either preliminary or final, as it deems proper under the facts established before it.

[ 1973, c. 585, §12 (AMD) .]

2. If the superintendent has reason to believe that any person has violated any provision of this Title, or of other law as applicable to insurance operations, for which criminal prosecution is provided and would be in order, the superintendent shall give the information relative thereto to the Attorney General. The Attorney General shall promptly institute such action or proceedings, including, but not limited to, actions or proceedings to seek restitution, against that person as in the Attorney General's opinion the information may require or justify.

[ 2003, c. 310, §1 (AMD) .]

3. The Attorney General upon request of the superintendent is authorized to proceed in the courts of any other state or in any federal court or agency to enforce an order or decision of any court proceeding or in any administrative proceeding before the superintendent.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2003, c. 310, §1 (AMD).



24-A §215. Violation of rules, regulations, orders; penalty

Any person who knowingly violates any rule, regulation or order of the superintendent shall be subject to such suspension or revocation of certificate of authority or license as may be applicable under this Title for violation of the provision to which such rule, regulation or order relates. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §216. Records; inspection; destruction

1. The superintendent shall carefully preserve in the bureau and in permanent form a correct account of all his transactions and of all fees and moneys received by him by virtue of his office, together with all financial statements, examination reports, correspondence, filings and documents duly received by the bureau. The superintendent shall hand the same over to his successor in office.

[ 1973, c. 585, §12 (AMD) .]

2. All records of the bureau are subject to public inspection, except as otherwise expressly provided by law as to particular matters; and except that records, correspondence and reports of investigation in connection with actual or claimed violations of this Title or prosecution or disciplinary action for those violations are confidential. The confidential nature of any such record, correspondence or report may not limit or affect use of the same by the superintendent in any such prosecution or action. This subsection does not preclude participation by the superintendent in the establishment of an interstate complaint handling system that may involve the sharing of information with insurance regulatory officials in other jurisdictions and with the National Association of Insurance Commissioners, as long as the names of the complainant and insured remain confidential. This subsection does not preclude the dissemination of aggregate ratios of consumer complaints to the public by the superintendent. Only complaints received in writing are included in the calculation of the complaint ratio. A complaint received by electronic means is considered a written complaint. For the purposes of this subsection, a "consumer complaint" means any written complaint that results in the need for the bureau to conduct further investigation or to communicate in writing with a regulated entity for a response or resolution to the complaint. The superintendent shall adopt rules necessary to define the method for calculating complaint ratios. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 165, Pt. A, §1 (AMD) .]

3. All records and documents of the bureau are subject to subpoena by a court of competent jurisdiction.

[ 1973, c. 585, §12 (AMD) .]

4. The superintendent may destroy unneeded or obsolete records and filings in the bureau in accordance with provisions and procedures applicable to administrative agencies of the State in general.

[ 1973, c. 585, §12 (AMD) .]

5. In order to assist the superintendent in the regulation of insurers in this State, it is the duty of the superintendent to maintain as confidential a document or information received from the National Association of Insurance Commissioners or International Association of Insurance Supervisors, public officials of other jurisdictions and members of supervisory colleges in which the superintendent participates pursuant to section 222, subsection 7-B, agencies of the Federal Government or political subdivisions or other agencies of this State, if the document or the information has been provided to the superintendent with notice that it is confidential under the laws of the jurisdiction that is the source of the document or information.

A. Any information furnished pursuant to this subsection by or to the superintendent that has been designated confidential by the official, agency or other entity furnishing the information remains the property of the agency furnishing the information and must be held as confidential by the recipient of the information, except as authorized by the official, agency or other entity furnishing the information to the superintendent, with prior notice to interested parties and consistent with other applicable laws. The authority of the superintendent, pursuant to paragraph B, to permit further disclosure to a 3rd party or to the public of information shared by the superintendent is subject to the same requirements and conditions that apply if the superintendent discloses the information directly to a 3rd party or to the public. [2013, c. 238, Pt. A, §1 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

B. The superintendent may share information, including otherwise confidential information, with the National Association of Insurance Commissioners or International Association of Insurance Supervisors, public officials of other jurisdictions and members of supervisory colleges in which the superintendent participates pursuant to section 222, subsection 7-B, agencies of the Federal Government or political subdivisions or other agencies of this State, if the recipient of the information agrees to maintain the same level of confidentiality as is available under Maine law and has demonstrated that it has the legal authority to do so. [2013, c. 238, Pt. A, §1 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

C. The superintendent may enter into one or more written agreements with the National Association of Insurance Commissioners governing sharing and using information under this subsection that:

(1) Specify procedures and protocols regarding the confidentiality and security of information shared with the National Association of Insurance Commissioners and its affiliates and subsidiaries pursuant to this paragraph, including procedures and protocols for sharing by the National Association of Insurance Commissioners with other state, federal or international insurance regulators;

(2) Specify that ownership of information shared with the National Association of Insurance Commissioners and its affiliates and subsidiaries pursuant to this paragraph remains with the superintendent and that the use of information by the National Association of Insurance Commissioners is subject to the direction of the superintendent;

(3) Require prompt notice to be given by the National Association of Insurance Commissioners to any insurer whose confidential information is in the possession of the National Association of Insurance Commissioners pursuant to this paragraph when that information is the subject of a request or subpoena for disclosure or production; and

(4) Require the National Association of Insurance Commissioners and its affiliates and subsidiaries to consent to intervention by an insurer in any judicial or administrative action in which the National Association of Insurance Commissioners and its affiliates and subsidiaries may be required to disclose confidential information about the insurer shared with the National Association of Insurance Commissioners and its affiliates and subsidiaries pursuant to this paragraph. [2013, c. 238, Pt. A, §1 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

D. This subsection does not alter prohibitions or restrictions applicable to ex parte contacts in the course of an adjudicatory proceeding in which a state agency is a party. [2013, c. 238, Pt. A, §1 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

E. For purposes of this subsection, "other agencies of this State" includes bureau personnel and consultants designated as serving in an advocacy capacity in an adjudicatory proceeding before the superintendent. [2013, c. 238, Pt. A, §1 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

[ 2013, c. 238, Pt. A, §34 (AFF); 2013, c. 238, Pt. A, §1 (RPR) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 269, §5 (AMD). 1995, c. 375, §B1 (AMD). 1997, c. 314, §1 (AMD). 1999, c. 184, §19 (AMD). 2001, c. 165, §A1 (AMD). 2013, c. 238, Pt. A, §1 (AMD). 2013, c. 238, Pt. A, §34 (AFF).



24-A §217. Annual report

1. As soon as practical after the annual financial statements have been received from the authorized insurers, the superintendent may make a written report to the Governor showing with respect to the preceding calendar year:

A. The receipts and expenses of the bureau for the year; [1973, c. 585, §12 (AMD).]

B. A summary of the insurance business transacted in this State; [1969, c. 132, §1 (NEW).]

C. A summary of the financial condition of each authorized insurer, as shown by its most recent financial statement on file with the superintendent; [1973, c. 585, §12 (AMD).]

D. Such recommendations as he deems advisable relative to amendment or supplementation of the insurance laws; and [1969, c. 132, §1 (NEW).]

E. Such other information and matters as he deems to be in the public interest relative to the insurance business in this State. [1969, c. 132, §1 (NEW).]

[ 1975, c. 771, §260 (AMD) .]

2. If the report is printed, the superintendent shall furnish a copy upon request thereby to the insurance supervisory official of other states and to authorized insurers; and, if copies are available for the purpose, to other persons who so request and upon payment by such persons of such reasonable charge therefor as may be fixed by the superintendent.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1975, c. 771, §260 (AMD).



24-A §218. Publications; price

The superintendent may have the directory of authorized insurers, of licensed insurance representatives, license examination material, insurance laws and related laws and regulations under his administration published in pamphlet form from time to time, and may fix a price for each copy to cover cost of printing and mailing. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §219. Interstate cooperation

The superintendent may communicate on request of the insurance supervisory official of any state, province or country any information which it is his duty by law to ascertain respecting authorized insurers. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §220. Investigation of violations

1. Discretionary investigations. In addition to examinations and investigations expressly authorized, the superintendent may conduct investigations of insurance matters as the superintendent considers proper upon reasonable cause to determine whether any person has violated any provision of this Title or to secure information useful in the lawful administration of any such provision. The cost of these investigations must be borne by the State.

[ 1991, c. 26, (NEW) .]

2. Response to inquiries. All insurers and other persons required to be licensed pursuant to this Title shall respond to all lawful inquiries of the superintendent that relate to resolution of consumer complaints involving the licensee within 14 days of receipt of the inquiry and to all other lawful inquiries of the superintendent within 30 days of receipt. If a substantive response can not in good faith be provided within the time period, the person required to respond shall so advise the superintendent and provide the reason for the inability to respond.

[ 1991, c. 26, (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 26, (RPR).



24-A §221. Examination of insurers

1. For the purpose of determining its financial condition, fulfillment of its contractual obligations and compliance with the law, the superintendent shall examine the affairs, transactions, accounts, records and assets of each authorized insurer, and of any person as to any matter relevant to the financial affairs of the insurer or to the examination, as often as the superintendent determines advisable. In determining the nature, scope and timing of an examination, the superintendent shall consider criteria, including, but not limited to, the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants and other criteria adopted by the National Association of Insurance Commissioners and published in its Examiners' Handbook. Except as otherwise expressly provided, domestic insurers must be examined at least once every 3 years, unless the superintendent defers making an examination for a longer period; but in no event may an authorized insurer be examined less frequently than once every 5 years. Examination of an alien insurer is limited to its insurance transactions, assets, trust deposits and affairs in the United States, except as otherwise required by the superintendent.

[ 1993, c. 313, §2 (AMD) .]

2. The superintendent shall in like manner examine each insurer applying for an initial certificate of authority to transact insurance in this State.

[ 1973, c. 585, §12 (AMD) .]

3. In lieu of the superintendent making an examination, the superintendent may accept a full report of the last recent examination of a foreign or alien insurer, certified to by the insurance supervisory official of another state.

[ 1991, c. 828, §2 (AMD) .]

3-A. On or after January 1, 1994 the superintendent may accept a full examination report by the insurance regulatory authority of the insurance company's state of domicile or port-of-entry state for any foreign or alien insurer licensed in this State in lieu of an examination by the superintendent if, at the time of the examination, that regulatory authority was accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program or if the examination was performed under the supervision of an accredited insurance regulatory authority or with the participation of one or more examiners who are employed by an accredited insurance regulatory authority and who, after a review of the examination workpapers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by the regulatory authority.

[ 1993, c. 313, §3 (NEW) .]

4. As far as practical, the examination of a foreign or alien insurer must be made in cooperation with the insurance supervisory officials of other states in which the insurer transacts business. Duties may be divided among the participating states in any manner consistent with the standards established by the laws of this State that are applicable to foreign and alien insurers.

[ 1993, c. 313, §4 (AMD) .]

5. Examination of health carriers. The superintendent shall examine the market conduct of each domestic health carrier, as defined in section 4301-A, subsection 3, and each foreign health carrier with at least 1,000 covered lives in this State, offering a health plan as defined in section 4301-A, subsection 7, no less frequently than once every 5 years. An examination under this subsection may be comprehensive or may target specific issues of concern observed in the State's health insurance market or in the company under examination. In lieu of an examination conducted by the superintendent, the superintendent may participate in a multistate examination, or, in the case of a foreign company, approve an examination by the company's domiciliary regulator upon a finding that the examination and report adequately address relevant aspects of the company's market conduct within this State.

[ 2009, c. 439, Pt. E, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 828, §§1,2 (AMD). 1993, c. 313, §§2-4 (AMD). 2009, c. 439, Pt. E, §1 (AMD).



24-A §221-A. Financial audit requirements

1. Purpose. The purpose of this section is to provide the superintendent with a means of improved financial monitoring of insurers doing business in this State. This mechanism of increased financial surveillance of insurers shall not be a substitute for financial examinations required or authorized by this Title generally.

[ 1985, c. 330, §1 (NEW) .]

2. Definitions. As used in the section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Accountant" and "independent certified public accountant" mean an independent certified public accountant or firm licensed to practice in the State or in any state recognizing similar reciprocal licensing requirements and who is a member in good standing of the American Institute of Certified Public Accountants. It shall also mean, in the case of Canadian and British domiciled companies, a Canadian or British chartered accountant. [1985, c. 330, §1 (NEW).]

B. "Audited financial report" means a written report which meets the requirements of subsection 4. [1985, c. 330, §1 (NEW).]

C. "Insurer" means any insurance company doing business in the State pursuant to this Title and includes, but is not limited to, all life, accident and health, property and casualty, title, direct writing reinsuring companies and surplus lines companies regulated by the Bureau of Insurance. [1985, c. 330, §1 (NEW).]

[ 1985, c. 330, §1 (NEW) .]

3. Audits required. All insurers, excepting insurers transacting business in this State pursuant to the terms of chapter 51, shall cause to be conducted an annual audit by an independent certified public accountant. Each domestic insurer shall file an audited financial report with the superintendent on or before June 1st for the year ending December 31st preceding. An extension of the filing deadline may be granted by the superintendent upon a showing by the insurer or its accountant that there exists valid justification for such an extension. A foreign or alien insurer shall file an audited financial report upon the superintendent's request. A firm of independent certified public accountants engaged to perform an audit of an insurer shall substitute the appointed audit partner in charge with another audit partner in charge at least once every 5 years. An accountant substituted for pursuant to this subsection may not serve as a partner in charge of that audit until 5 years after the date of substitution, unless the superintendent waives this requirement on the basis of unusual circumstances upon application by the insurer.

[ 2009, c. 511, Pt. A, §1 (AMD) .]

4. Content of annual audited financial reporting. Annual audited financial reporting must consist of the following.

A. Financial statements furnished under this section must be examined by independent certified public accountants in accordance with generally accepted auditing standards as prescribed by the American Institute of Certified Public Accountants. The opinion of the accountant must cover all years for which a financial presentation is made.

The opinion expressed concerning the financial statements filed under this section must conform with the accounting practices prescribed or permitted by the superintendent or the insurance supervisory official of the insurer's state of domicile. An insurer, with the approval of the superintendent, may file audited consolidated or combined financial statements in lieu of separate annual audited financial statements if the insurer is part of a group of insurance companies that uses a pooling agreement and such an insurer cedes all of its direct and assumed business to the pool or if the insurer has executed a 100% reinsurance agreement with one or more of the insurers in the group and the pooling or reinsurance agreement affects the solvency of the insurer or the integrity of the insurer's reserves. In those cases, a columnar consolidating or combining worksheet must be filed with the report.

The opinion must be expressed to the insurer by the accountant on the accountant's letterhead and show the address of the office issuing that opinion, must be manually executed and dated. [1993, c. 313, §6 (AMD).]

B. Financial statements, as a minimum, must consist of:

(1) Balance sheet;

(2) Statement of gain or loss from operations;

(3) Statement of cash flow;

(4) Statement of change in capital paid-up, gross paid-in and contributed surplus and unassigned funds, surplus funds; and

(5) Notes to financial statements. [1993, c. 313, §6 (AMD).]

C. The statement must include an independent certified public accountant's report respecting evaluation of internal controls. [1993, c. 313, §6 (AMD).]

D. The statement must include an independent certified public accountant's letter, in conformance with standards established by the National Association of Insurance Commissioners, attesting to that certified public accountant's qualifications, possession of license and subscription to the code of professional ethics and pronouncements issued by the American Institute of Certified Public Accountants. [1999, c. 113, §6 (AMD).]

[ 1999, c. 113, §6 (AMD) .]

5. Rules authorized. The superintendent shall promulgate such rules as shall be necessary to effectuate provisions of this section.

[ 1985, c. 330, §1 (NEW) .]

6. Application and effective date. For those insurers doing business in this State that are subject to this section, the filing of the initial annual audited financial reports required under this section are due June 30, 1986, covering the calendar year December 31, 1985. Similar recurring reports are due each June 1st thereafter.

[ 1999, c. 113, §7 (AMD) .]

7. Exemptions. Upon written application of any insurer subject to this section, the superintendent may grant an exemption of the filing requirements under this section if the superintendent finds upon review of the application that compliance would constitute a financial hardship upon the insurer.

An insurer is exempt from the filing requirements of this section for any year in which the insurer’s annual statement reflects:

A. Nationwide business in an amount less than $1,000,000 in written premium plus reinsurance assumed; and [2009, c. 511, Pt. A, §2 (NEW).]

B. Outstanding loss reserves in an amount less than $1,000,000. [2009, c. 511, Pt. A, §2 (NEW).]

[ 2009, c. 511, Pt. A, §2 (RPR) .]

8. Required notice concerning adverse financial condition. Each insurer retaining an independent certified public accountant to represent it with respect to the report which the insurer is required to file pursuant to this section shall, as a condition of its written terms of engagement of the accountant, require that:

A. The accountant immediately notify in writing each member of the board of directors of the insurer and the superintendent upon any determination by the independent certified public accountant that the insurer has materially misstated its financial condition as reported in the annual statement required under section 423 for the year ending December 31st preceding; and [1989, c. 846, Pt. C, §2 (AMD); 1989, c. 846, Pt. E, §4 (AFF).]

B. If the accountant, subsequent to the date of the audited financial report required by this section, becomes aware of material subsequent facts which would have affected his report, the accountant shall provide the pertinent information upon his determination to the parties identified in this subsection. [1985, c. 636, (NEW).]

[ 1989, c. 846, Pt. C, §2 (AMD); 1989, c. 846, Pt. E, §4 (AFF) .]

SECTION HISTORY

1985, c. 330, §1 (NEW). 1985, c. 636, (AMD). 1989, c. 846, §§C1,2,E4 (AMD). 1993, c. 313, §§5,6 (AMD). 1999, c. 113, §§5-7 (AMD). 2009, c. 511, Pt. A, §§1, 2 (AMD).



24-A §222. Registration, regulation, supervision and examination of holding company systems, agents, promoters and others

1. Examination.

[ 2013, c. 238, Pt. A, §34 (AFF); 2013, c. 238, Pt. A, §2 (RP) .]

1-A. Examination. For purposes of ascertaining compliance with law, or relationships and transactions between any person as defined hereafter and any insurer or proposed insurer subject to this section, the superintendent may as often as the superintendent determines to be advisable examine the accounts, records, documents and transactions pertaining to or affecting the insurance affairs or proposed insurance affairs, or transactions of the insurer or proposed insurer as may be in the possession of any holding company, its subsidiaries or affiliates as is necessary to ascertain the financial condition, including the enterprise risk to the insurer by the ultimate controlling party, or legality of conduct of the insurer or proposed insurer or the insurance holding company system as a whole or any combination of entities within the insurance holding company system and to verify the accuracy of any information provided or required to be provided to the superintendent pursuant to this section.

A. The superintendent's investigatory and examination authority under this subsection extends to the examination of:

(1) Any business entity structured to hold the stock of an insurance company, or person holding the shares of voting stock or policyholder proxies of an insurer as voting trustee or otherwise, for the purpose of controlling the management thereof;

(2) Any insurance producer, adjuster or consultant or other insurance or reinsurance representative or intermediary or any person acting as or purporting to be any of the foregoing;

(3) Any person having a contract giving that person by its terms or in fact the exclusive or dominant right to manage or control the insurer; and

(4) Any person in this State engaged in or proposing to be engaged in or acting as or purporting to be so engaged or proposing to be engaged in the business of insurance or in this State assisting in the promotion, formation or financing of an insurer or insurance holding corporation or corporation or other group financing an insurer or the production of its business. [2013, c. 238, Pt. A, §3 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

B. Subject to the limitations contained in this subsection and in addition to the powers that the superintendent has under section 221 and sections 223 to 228 relating to the examination of insurers, the superintendent may order an insurer registered under subsection 8 to produce records, books or papers in the possession of the insurer or affiliates as may be necessary to verify the accuracy of the information required to be provided to the superintendent under this section and any additional information pertinent to transactions between the insurer and affiliates. The books, records, papers and information are subject to examination in the same manner as prescribed in this chapter for an examination conducted under section 221, except that expenses incurred by the superintendent in examining an affiliate that is not an insurer must be borne by the registered insurer subject to the limitations of section 228, subsection 1. The superintendent may issue subpoenas, administer oaths and examine any person under oath for purposes of determining compliance with this subsection. [2013, c. 238, Pt. A, §3 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

C. A member of an insurer's insurance holding company system shall comply fully and accurately with a request by the insurer to provide it with information necessary to respond to an examination request by the superintendent pursuant to this section. [2013, c. 238, Pt. A, §3 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

D. The superintendent may order an insurer registered under subsection 8 to produce information not in the possession of the insurer if the insurer can obtain access to the information pursuant to contractual relationships, statutory obligations or any other lawful method. If the insurer cannot obtain the information requested by the superintendent, the insurer shall provide the superintendent a written objection with a detailed explanation of the reason that the insurer cannot obtain the information and the identity of the holder of the information. It is a violation of this section to submit an objection to production of information without a reasonable basis or to fail to produce information on the basis of an objection that the superintendent has denied after notice and opportunity for hearing. [2013, c. 238, Pt. A, §3 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

[ 2013, c. 238, Pt. A, §3 (NEW); 2013, c. 238, Pt. A, §34 (AFF) .]

2. Definitions. As used in this section, unless the context otherwise requires, the following words shall have the following meanings.

A. Affiliate. "Affiliate" of, or a person "affiliated" with, a specific person means a person who directly or indirectly controls, or is controlled by, or is under common control with the person specified. [1975, c. 356, §1 (RPR).]

A-1. Beneficial owner. "Beneficial owner" of a voting security, voting insurance policy or guaranty capital share means any person or group of persons acting in concert who, directly or indirectly, through any contract, arrangement, proxy appointment, understanding, relationship or otherwise, has or shares:

(1) Voting power over the security, policy or guaranty capital share, including the power to vote or to direct the voting of the security, policy or share; or

(2) Investment power over the security, policy or share, including the power to dispose or to direct the disposition of the security, policy or share.

The superintendent may determine that persons are acting in concert, either on the superintendent's own initiative or upon application of an interested person, based upon evidence that actions taken by those persons, if consummated, may permit the exercise of common control, directly or indirectly, over the domestic insurer. The absence of a determination by the superintendent that persons are acting in concert shall not be construed to exempt those persons from compliance with the requirements of this section. [1989, c. 385, §1 (NEW).]

A-2. "Continuing director" means:

(1) Any member of a domestic insurer's board of directors, while that person is a member of the board of directors, who was a member of that board of directors prior to the time that any person acquires control of the domestic insurer or any person controlling the insurer; and

(2) Any successor of a continuing director, while the successor is a member of the board of directors, who is recommended or elected to succeed a continuing director by a number of continuing directors equal to a majority of continuing directors in office immediately preceding the acquisition of control. [1991, c. 37, §1 (NEW).]

B. Control.

(1) "Control," including "controlling," "controlled by" and "under common control with," means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is solely the result of an official position with or a corporate office held by the person. Control is presumed to exist if any person is the beneficial owner of 10% or more of the voting securities or guaranty capital shares, if applicable, or has the right to cast 10% or more of the votes in the election of directors or other governing body of any other person. A beneficial owner may rely in determining the amount of voting securities of any person outstanding upon information set forth in that person's most recent quarterly or annual report filed with the Securities and Exchange Commission pursuant to the Exchange Act unless the beneficial owner knows or has reason to believe that the information contained in the quarterly or annual report is inaccurate. Two or more domestic mutual insurance companies that have restricted their licensed territories to the State are not considered subject to this section merely because those insurance companies commonly share facilities, incurred expenses or personnel services or otherwise utilize cost allocations based on generally accepted accounting principles including pro rata sharing of assumed risks. A person may have more than one controlling person, even if those controlling persons are not acting in concert.

(2) Notwithstanding the presumption of control contained in subparagraph (1), the superintendent, upon application of the insurance company, may determine that the insurer is not controlled by the person presumed to control it. In addition, the superintendent, after notice and an opportunity to be heard, may determine, notwithstanding the absence of the presumption in subparagraph (1), that a person does control an insurance company or companies.

(3) The presumption of control contained in subparagraph (1) does not apply to a securities broker-dealer holding, in the usual and customary broker's function, less than 20% of the voting securities of another person. [2013, c. 238, Pt. A, §4 (AMD); 2013, c. 238, Pt. A, §34 (AFF).]

B-1. Exchange Act. "Exchange Act" means the federal Securities Act of 1933, 15 United States Code, Chapter 2-A, Subchapter 1 and the federal Securities Exchange Act of 1934, 15 United States Code, Chapter 2-B. [2013, c. 238, Pt. A, §34 (AFF); 2013, c. 238, Pt. A, §5 (RPR).]

B-2. Enterprise risk. "Enterprise risk" means an activity, circumstance, event or series of events involving one or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer, or of its insurance holding company system as a whole, including, but not limited to, anything that would cause or exacerbate a risk-based capital event as described in sections 6453 to 6456 or would cause the insurer to be in unsound or hazardous financial condition as determined by the superintendent. [2013, c. 238, Pt. A, §6 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

C. Insurance holding company system. "Insurance holding company system" shall consist of 2 or more affiliated persons, one or more of whom is an insurer. [1975, c. 356, §1 (RPR).]

D. Insurer. "Insurer" has the same meaning as in section 4 and includes a fraternal benefit society required to be licensed under section 4124 or 4125. [2013, c. 238, Pt. A, §7 (AMD); 2013, c. 238, Pt. A, §34 (AFF).]

D-1. [1993, c. 313, §7 (RP).]

D-2. "Net gains from operations" means:

(1) For life insurers, the net income or loss after dividends to policyholders and federal income taxes but before the inclusion of net realized capital gains or losses; and

(2) For nonlife insurers, the net income or loss after dividends to policyholders and federal income taxes and net realized capital gains or losses. [1993, c. 313, §8 (NEW).]

D-3. Own risk and solvency assessment or ORSA. "Own risk and solvency assessment" or "ORSA" means a confidential internal assessment that is conducted by an insurer or insurance holding company system of the material and relevant risks associated with its current business plan and the sufficiency of its capital resources to support those risks and that is appropriate to the nature, scale and complexity of the operations of the insurer or insurance holding company system. [2013, c. 238, Pt. A, §8 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

D-4. ORSA guidance manual. "ORSA guidance manual" means the NAIC Own Risk and Solvency Assessment (ORSA) Guidance Manual, as amended from time to time. A change in the ORSA guidance manual is effective with regard to this State on January 1st following the calendar year in which the change has been adopted by the National Association of Insurance Commissioners. [2013, c. 238, Pt. A, §8 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

D-5. ORSA summary report. "ORSA summary report" means a confidential high-level summary of an insurer's or insurance holding company system's own risk and solvency assessment and includes a combination of separate reports that collectively meet the requirements of the ORSA guidance manual. [2013, c. 238, Pt. A, §8 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

E. Person. "Person" shall mean an individual, a corporation, a corporation which, pursuant to Title 24, chapter 19, maintains and operates nonprofit hospital service plans, nonprofit medical service plans or nonprofit health care plans or any combination thereof, a partnership, an association, a joint stock company, a business trust, an unincorporated organization or any similar entity, or any combination of the foregoing acting in concert. [1975, c. 356, §1 (RPR).]

F. "Subsidiary" of a specified person means an affiliate controlled by that person directly or through one or more intermediaries. [2001, c. 72, §4 (AMD).]

G. "Surplus regarding policyholders" means admitted assets less all liabilities. [1993, c. 313, §9 (NEW).]

H. "Unassigned funds" means the undistributed and unappropriated amount of surplus remaining on the balance sheet date as the result of all operations of an insurance company from its commencement of business. [1993, c. 313, §9 (NEW).]

I. "Voting security" means any security with voting rights or any security convertible into or evidencing a right to acquire a security with voting rights. [1999, c. 113, §10 (NEW).]

[ 2013, c. 238, Pt. A, §§4-8 (AMD); 2013, c. 238, Pt. A, §34 (AFF) .]

3. Subsidiaries of insurers; investments to acquire interest. This subsection pertains to insurers and their subsidiaries and affiliates.

A. Any domestic insurer may invest in or otherwise acquire one or more subsidiaries as authorized in section 1115 or section 1157. [1987, c. 399, §1 (AMD).]

A-1. A domestic insurer shall notify the superintendent in writing within 30 days after any investment by the insurer or any of its affiliates in any one corporation if the insurer has invested in that corporation and the total investment in that corporation by the insurance holding company system exceeds 10% of the corporation's voting securities. [1991, c. 828, §4 (AMD).]

B. If an insurer ceases to control a subsidiary, it shall dispose of any investment therein made pursuant to this section within 3 years from the time of the cessation of control or within such further time as the superintendent may prescribe, unless at any time after the investment was made, the investment met the requirements for investment under any other section of this Title and the insurer has notified the superintendent thereof. [1991, c. 828, §4 (AMD).]

[ 1991, c. 828, §4 (AMD) .]

4. Tender offers.

[ 1989, c. 385, §4 (RP) .]

4-A. Tender offers.

[ 2013, c. 238, Pt. A, §34 (AFF); 2013, c. 238, Pt. A, §9 (RP) .]

4-B. Application for approval.

[ 2013, c. 238, Pt. A, §34 (AFF); 2013, c. 238, Pt. A, §10 (RP) .]

4-C. Acquisitions; tender offers; divestitures. The following provisions apply to a transaction or proposed transaction that results or might result in the change of direct or indirect control of a domestic insurer.

A. Except as provided in paragraph B, a person other than the issuer may not make a tender offer for, or a request or invitation for tenders of, or an agreement to exchange securities for, or otherwise acquire any voting security, or any security convertible into a voting security, of a domestic insurer or of any person controlling a domestic insurer if, as a result of the consummation thereof, the person making the tender offer, request or agreement would, directly or indirectly, acquire actual or presumptive control of the insurer or controlling person, and a person may not enter into an agreement to merge with or otherwise acquire actual or presumptive control of a domestic insurer or its controlling person, unless:

(1) The person has filed with the superintendent and has sent the domestic insurer an application containing the information required by paragraph C;

(2) The offer, request, invitation, agreement or acquisition has been approved by the superintendent in the manner prescribed in subsection 7; and

(3) Ten days has elapsed from the date of approval by the superintendent and no injunction or other court order precludes consummation of the offer, request, invitation, agreement or acquisition. [2013, c. 238, Pt. A, §11 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

B. A controlling person of a domestic insurer seeking to divest its controlling interest in the domestic insurer in any manner, including any partial divestiture that would cause that person to cease to be a controlling person, shall file with the superintendent, with a copy to the insurer, confidential notice of its proposed divestiture at least 30 days before the cessation of control, unless the divestiture transaction consists of the transfer of the divesting person's interest to one or more acquiring persons, all of whom have reported their respective acquisitions pursuant to paragraph A. Unless the superintendent grants an exemption under paragraph D, the divesting person shall file an application substantially similar to the application required under paragraph C, with such modifications as the superintendent determines to be appropriate based on the nature of the transaction. The superintendent shall decide whether to approve the application using the criteria in subsection 7, paragraph A and may hold a public hearing if the superintendent determines that a hearing is in the interests of policyholders or the public. If 20 days has elapsed after the superintendent's receipt of a notice filed under this paragraph and the superintendent has not disapproved the proposed divestiture or postponed its effective date pending further review, the superintendent is deemed to have granted an exemption under paragraph D, subparagraph (2). [2013, c. 238, Pt. A, §11 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

C. An application required by paragraph A must contain the following information as applicable, made under oath or affirmation, except that if the proposed transaction is subject to regulation under the Exchange Act or Title 32, chapter 135, the superintendent may accept the relevant documents filed with the United States Securities and Exchange Commission or the Department of Professional and Financial Regulation, Office of Securities in lieu of some or all of the documents required by this paragraph:

(1) The name and address of each person by whom or on whose behalf the merger or other acquisition of control is to be effected and:

(a) If the person acquiring control is an individual, the person's principal occupation and all offices and positions held during the past 5 years and any convictions for crimes other than minor traffic violations during the past 10 years; and

(b) If the person acquiring control is not an individual, a report of the nature of its business operations during the past 5 years or for a lesser period the person and any predecessors have been in existence; an informative description of the business intended to be done by the person and the person's subsidiaries; and a list of all individuals who are or who have been selected to become directors or executive officers of the person or who perform or will perform functions appropriate to such positions. The list must include the information required by division (a) for each individual listed;

(2) The source, nature and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction through which funds were or are to be obtained for any such purpose, including any pledge of the insurer's stock or the stock of any of its subsidiaries or controlling affiliates, and the identity of persons furnishing consideration. If a source of consideration is a loan made in the lender's ordinary course of business, the identity of the lender is confidential if the person filing the application so requests;

(3) Fully audited financial information as to the earnings and financial condition of each acquiring person for the preceding 5 fiscal years, or for a lesser period if the acquiring person and any predecessors have been in existence for less than 5 years, and similar unaudited information as of a date not earlier than 90 days before the filing of the application;

(4) Any plans or proposals that each acquiring person may have to liquidate the insurer, to sell its assets or merge or consolidate it with any person or to make any other material change in its business or corporate structure or management;

(5) The number of shares of any security referred to in paragraph A that each acquiring person proposes to acquire, the terms of the offer, request, invitation, agreement or acquisition referred to in paragraph A and a statement as to the method by which the fairness of the proposal was arrived at;

(6) The amount of each class of any security referred to in paragraph A that is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring person;

(7) A full description of any contracts, arrangements or understandings with respect to any security referred to in paragraph A in which any acquiring person is involved, including but not limited to transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits or the giving or withholding of proxies. The description must identify the persons with whom the contracts, arrangements or understandings have been entered into;

(8) A description of the purchase by any acquiring person of any security referred to in paragraph A during the 12 calendar months preceding the filing of the application, including the dates of purchase, names of the purchasers and consideration paid or agreed to be paid;

(9) A description of any recommendations to purchase any security referred to in paragraph A made during the 12 calendar months preceding the filing of the application by any acquiring person or by anyone based upon interviews with or at the suggestion of the acquiring person;

(10) Copies of all tender offers for, requests or invitations for tenders of, exchange offers for and agreements to acquire or exchange any securities referred to in paragraph A and copies of any additional related soliciting material that has been distributed;

(11) The terms of any agreement, contract or understanding made or proposed to be made with any broker-dealer as to solicitation of securities referred to in paragraph A for tender and the amount of any fees, commissions or other compensation to be paid to broker-dealers with regard to the solicitation of securities referred to in paragraph A;

(12) An agreement by the person required to file the application to provide the annual enterprise risk report required by subsection 8, paragraph B-1 for as long as control by the person exists;

(13) An acknowledgement by the person required to file the application that the person and all subsidiaries within its control in the insurance holding company system will provide information to the superintendent upon request as necessary to evaluate enterprise risk to the insurer;

(14) A statement as to whether or not the proposed transaction will result in an increase in market share in this State in any line of insurance as specified in the annual statement required to be filed under section 423 for one or more insurers with combined market share greater than 5% and, if so, such further information on the competitive impact of the proposed transaction as the superintendent requires by rule or order; and

(15) Such additional information as the superintendent may prescribe by rule or order. [2013, c. 238, Pt. A, §11 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

D. The superintendent may exempt a person otherwise subject to the requirements of this subsection and subsection 7 from some or all of those requirements if the person demonstrates to the satisfaction of the superintendent that an exemption will not be detrimental to the interests of policyholders in the State or the public and that the transaction satisfies at least one of the following criteria:

(1) The interests of the State in regulating the transaction are minimal relative to the interests of other jurisdictions or are minimal relative to the impact of the transaction as a whole;

(2) The person proposes a divestiture of control under paragraph B and the superintendent determines that the prior approval process is not necessary in the circumstances of the transaction;

(3) A party proposing to acquire presumed control submits a disclaimer fully disclosing all material relationships and bases for affiliation with the insurer and demonstrating to the satisfaction of the superintendent that the person will not be acquiring actual control. As a condition of granting an exemption under this subparagraph, the superintendent may require the person to agree to reasonable restrictions on the exercise of rights or powers that might otherwise tend to result in control;

(4) The superintendent elects to participate in a consolidated approval proceeding conducted under the laws of one or more other states pursuant to subsection 7-A, paragraph E; and

(5) The transaction involves the control of a person that is not primarily engaged in the business of insurance, directly or through its affiliates, and there will be no material impact on the management or operations of a domestic insurer.

A person requesting an exemption under this paragraph must agree to provide additional information if needed by the superintendent and to postpone the effective date of the transaction if ordered by the superintendent while the request for exemption is pending. [2013, c. 238, Pt. A, §11 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

E. A broker-dealer that is exempt from the requirements of this section pursuant to subsection 2, paragraph B, subparagraph (3) shall disclose to the superintendent the identity of any person, or group of persons the broker-dealer knows or reasonably believes to be acting in concert, on whose behalf the broker-dealer knows or reasonably believes that the broker-dealer holds 5% or more of the voting securities of a domestic insurer or of any entity the broker-dealer knows or reasonably believes to be a controlling person of a domestic insurer. A broker-dealer shall disclose to the superintendent on request the beneficial owners of any securities held by the broker-dealer of any entity that is, or that the superintendent believes might be or might become, a member of the insurance holding company system of an insurer subject to registration under subsection 8. [2013, c. 238, Pt. A, §11 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

[ 2013, c. 238, Pt. A, §11 (NEW); 2013, c. 238, Pt. A, §34 (AFF) .]

5. Tender offer material. All requests or invitations for tenders or advertisements making a tender offer or requesting or inviting tenders of such voting securities for control of a domestic insurer or its controlling person made by or on behalf of any such person must contain any information specified in subsection 4-C as the superintendent may prescribe and must be filed with the superintendent at the time that material is first published or sent or given to security holders. Copies of any additional material soliciting or requesting such tender offers subsequent to the initial solicitation or request must contain the information that the superintendent may prescribe as necessary or appropriate in the public interest or for the protection of policyholders and must be filed with the superintendent at the time copies of that material are first published or sent or given to security holders.

[ 2013, c. 238, Pt. A, §12 (AMD); 2013, c. 238, Pt. A, §34 (AFF) .]

6. Information as to applicant. If a person required to file an application under subsection 4-C is a partnership, limited partnership, syndicate or other group, the superintendent may require that the information called for by subsection 4-C must be given with respect to each partner of the partnership or limited partnership, each member of the syndicate or group and each person who controls any such partner or member. If a person required to file an application under subsection 4-C is a corporation, the superintendent may require that the information called for by subsection 4-C must be given with respect to the corporation and each officer and director thereof and each person who is directly or indirectly the beneficial owner of more than 10% of the outstanding securities of the corporation.

[ 2013, c. 238, Pt. A, §13 (AMD); 2013, c. 238, Pt. A, §34 (AFF) .]

7. Approval, disapproval of proposed change of control.

A. The superintendent shall hold a hearing in accordance with the procedures set forth in the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter 4, within 30 days after the application required by subsection 4-C has been filed with the superintendent. The superintendent shall make a determination within 30 days after the conclusion of that hearing. The superintendent shall approve any purchase, exchange, merger or other change of control referred to in subsection 4-C unless the superintendent finds that:

(1) After the change of control, the domestic insurer could not satisfy the requirements for the issuance of a certificate of authority according to requirements in force at the time of the issuance or last renewal or continuation of its certificate of authority to do the insurance business that it intends to transact in this State;

(2) The effect of the purchases, exchanges, merger of a controlling person of the insurer or other changes of control may be substantially to lessen competition in insurance in this State or tend to create a monopoly in this State or would violate the laws of this State or of the United States relating to monopolies or restraints of trade;

(3) The financial condition of an acquiring person would jeopardize the financial stability of the insurer or prejudice the interest of its policyholders;

(4) The plans or proposals that the acquiring or divesting person has to liquidate the insurer, to sell its assets or to merge it with any person, or to make any other major change in its business or corporate structure or management, are unfair or prejudicial to policyholders;

(5) The competence, experience and integrity of those persons who would control the operation of the insurer indicate that it would not be in the interest of policyholders or the public to permit them to do so;

(6) Any merger of a domestic insurer does not comply with section 3474; or

(7) The change of control would tend to affect adversely the contractual obligations of the domestic insurer or its ability and tendency to render service in the future to its policyholders and the public. [2013, c. 238, Pt. A, §14 (AMD); 2013, c. 238, Pt. A, §34 (AFF).]

B. Paragraph A, subparagraphs (3) to (7) do not apply to any change of control if and to the extent that the superintendent, by rule or by order, exempts the change of control from the provisions of those subparagraphs as not included within the purpose of this subsection. [2013, c. 238, Pt. A, §14 (AMD); 2013, c. 238, Pt. A, §34 (AFF).]

C. Merger, consolidation or bulk reinsurance as to a domestic insurer may be effectuated only pursuant to the applicable provisions of chapter 47, subchapter 4 and sections 3875, 4108 and 4109, as related to organization and powers of insurers. [2013, c. 238, Pt. A, §14 (AMD); 2013, c. 238, Pt. A, §34 (AFF).]

D. Violation.

(1) Failure to file the application required under subsection 4-C constitutes a violation of this section.

(2) Effectuation of or any attempt to effectuate an acquisition of control of, divestiture of control of or merger with a domestic insurer earlier than 30 days after the filing of the application required by subsection 4-C, before the superintendent's decision if a hearing is held or after disapproval by the superintendent of the acquisition, divestiture or merger, constitutes a violation of this section. [2013, c. 238, Pt. A, §14 (AMD); 2013, c. 238, Pt. A, §34 (AFF).]

[ 2013, c. 238, Pt. A, §14 (AMD); 2013, c. 238, Pt. A, §34 (AFF) .]

7-A. Consolidated proceedings. If a proposed change of control requires, or is part of a series of related transactions that require, the approval of the insurance regulators of more than one state, a person filing an application under subsection 4-C with respect to the change of control may file a request for a consolidated approval proceeding with the National Association of Insurance Commissioners.

A. The applicant shall file a copy of the application made under subsection 4-C with the National Association of Insurance Commissioners within 5 days after making the request for a consolidated approval proceeding. [2013, c. 238, Pt. A, §15 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

B. Within 10 days after receiving notice from the National Association of Insurance Commissioners of a request for a consolidated approval proceeding, the superintendent shall issue an order, with notice to the applicant and to the National Association of Insurance Commissioners, specifying whether the superintendent elects to participate in the consolidated proceeding or to opt out of the consolidated proceeding. [2013, c. 238, Pt. A, §15 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

C. If the superintendent opts out of the consolidated approval proceeding pursuant to paragraph B, the superintendent shall hold a public hearing under subsection 7 unless the superintendent grants an exemption under subsection 4-C, paragraph D. Opting out of the consolidated proceeding does not preclude or limit the superintendent’s authority to coordinate a proceeding conducted under subsection 7 with the consolidated proceeding or with other parallel proceedings in other states. [2013, c. 238, Pt. A, §15 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

D. With the agreement of the other participating insurance regulators, the superintendent may initiate a consolidated approval proceeding under this paragraph to render decisions on all applications within the scope of the order of consolidation issued by the superintendent. A consolidated approval proceeding convened under this paragraph is a public adjudicatory proceeding. Except as provided in this paragraph, the proceeding must be conducted in the same manner as a proceeding under subsection 7.

(1) A person who would have the right to participate in a proceeding on any of the consolidated applications held under subsection 7 or substantially similar laws of other states has the right to participate in the proceeding.

(2) The chief insurance regulator of a participating state has the right to participate in making the decision or in designating a decision-making panel.

(3) The proceeding is public, except that deliberations of a decision-making panel are not public proceedings and communications in the course of those deliberations among panel members and their advisers, other than the decision itself, are not public records.

(4) The proceeding may be held in any state with a significant connection to the subject transactions or in a nearby location in an adjacent state. Sessions may be held in different states. Provision must be made for parties, witnesses, insurance regulators and members of the public to attend and participate in the proceeding by telecommunication.

(5) The superintendent, decision-making panel or presiding officer may vary the applicable procedural requirements under this Title and Title 5 to the extent the superintendent, panel or presiding officer determines to be reasonably necessary for the fair and effective administration of a consolidated multistate proceeding.

(6) The decision is subject to judicial review in the same manner as a final agency action of the superintendent. [2013, c. 238, Pt. A, §15 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

E. The superintendent may participate, including serving as a decision maker or member of a decision-making panel, in a consolidated approval proceeding conducted under the laws of one or more other states if the consolidated proceeding provides for a public hearing with substantially similar rights of participation and judicial review as a proceeding conducted pursuant to paragraph D. If the superintendent elects under this paragraph to participate in a consolidated proceeding that is conducted under the laws of one or more other states, the application is exempt from further review under this section pursuant to subsection 4-C, paragraph D, subparagraph (4) and the consolidated proceeding, notwithstanding the superintendent's participation, is not subject to any provisions of the law of this State governing adjudicatory proceedings, judicial review, public records or public meetings. [2013, c. 238, Pt. A, §15 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

[ 2013, c. 238, Pt. A, §15 (NEW); 2013, c. 238, Pt. A, §34 (AFF) .]

7-B. Supervisory colleges. In order to assess the business strategy, financial position, legal and regulatory position, risk exposure including enterprise risk, risk management and governance processes of a domestic insurer that is part of an insurance holding company system with international operations, the superintendent may participate in a supervisory college with other regulators charged with supervision of the insurer or its affiliates, including other state, federal and international regulatory agencies. A supervisory college may be convened as either a temporary or permanent forum for communication and cooperation among the regulators charged with the supervision of the insurer or its affiliates.

A. The superintendent's powers with respect to supervisory colleges include, but are not limited to:

(1) Initiating the establishment of a supervisory college or participating in a supervisory college initiated by one or more other regulators;

(2) Entering into agreements providing the basis for cooperation between the superintendent and the other participating regulators and for the activities of the supervisory college, including but not limited to agreements for sharing confidential information under section 216, subsection 5;

(3) Obtaining and providing assistance in examinations conducted under subsection 1-A or under the examination authority of other participating jurisdictions;

(4) Clarifying the membership and participation of other regulators in the supervisory college;

(5) Clarifying the functions of the supervisory college and the role of other regulators, including the designation of the superintendent or another member of the supervisory college as a group-wide supervisor;

(6) Coordinating the ongoing activities of the supervisory college, including planning meetings, supervisory activities and processes for information sharing; and

(7) Establishing a crisis management plan. [2013, c. 238, Pt. A, §15 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

B. A domestic insurer whose activities are subject to this subsection is liable for and shall pay the reasonable expenses of the superintendent's participation in a supervisory college, including reasonable travel expenses. The superintendent may establish a regular assessment to the insurer for the payment of these expenses. [2013, c. 238, Pt. A, §15 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

C. This section may not be construed to delegate to a supervisory college the authority of the superintendent to regulate or supervise an insurer or its affiliates within this State. [2013, c. 238, Pt. A, §15 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

[ 2013, c. 238, Pt. A, §15 (NEW); 2013, c. 238, Pt. A, §34 (AFF) .]

8. Registration of holding company system insurers.

A. An insurer that is authorized to do business in this State and that is a member of an insurance holding company system shall register with the superintendent, except that these requirements do not apply to a foreign insurer domiciled in a jurisdiction that in the opinion of the superintendent has adopted by statute or regulation disclosure statements and standards substantially similar to those contained in this section. An insurer domiciled in a jurisdiction that has not adopted by statute or regulation disclosure requirements and standards substantially similar to those contained in this section may be treated as a domestic insurer for purposes of this section. Each insurer that is subject to registration under this subsection shall register within 15 days after it becomes subject to registration, and annually thereafter by May 1st, unless the superintendent, for good cause shown, extends the time for registration and then an insurer shall register within that extended time. This section does not prohibit the superintendent from requesting any authorized insurer that is a member of an insurance holding company system and not subject to registration under this section to provide a copy of the registration statement or other information filed by such insurer with the insurance regulatory authority of its state of domicile. Upon request of the insurer or of the insurance regulatory authority of another jurisdiction in which the insurer is authorized to transact insurance, the superintendent at the insurer's expense shall furnish a copy of the registration statement or other information filed by a domestic insurer with the superintendent pursuant to this section; [2013, c. 238, Pt. A, §16 (AMD); 2013, c. 238, Pt. A, §34 (AFF).]

B. An insurer subject to registration shall file a registration statement with the superintendent on a form and in a format prescribed by the National Association of Insurance Commissioners. The registration statement must contain current information about:

(1) The capital structure, general financial condition, ownership and management of the insurer and of any person controlling the insurer;

(1-A) The identity and relationship of every member of the insurance holding company system;

(2) The following transactions currently outstanding between the insurer and its affiliates:

(a) Loans and other investments, and purchases, sales or exchanges of securities of the affiliate by the insurer or of the insurer by its affiliates;

(b) Purchases, sales or exchanges of assets;

(c) Transactions not in the ordinary course of business;

(d) Guarantees or undertakings for the benefit of an affiliate that result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(e) All management and service contracts and all cost-sharing arrangements, other than cost allocation arrangements based upon generally accepted accounting principles;

(f) Reinsurance agreements;

(g) Dividends and other distributions to shareholders; and

(h) Consolidated tax allocation agreements;

(2-A) Any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system;

(2-B) If requested by the superintendent, financial statements of or within the insurance holding company system, including all affiliates. The required financial statements may include but are not limited to annual audited financial statements filed with the United States Securities and Exchange Commission pursuant to the Exchange Act. An insurer required to file financial statements pursuant to this subparagraph may satisfy the request by providing the superintendent with the most recently filed parent corporation financial statements that have been filed with the United States Securities and Exchange Commission;

(3) Other matters concerning transactions between the insurer and any affiliate as may be required by the superintendent; and

(4) Any other information required by the superintendent by rule; [2013, c. 238, Pt. A, §17 (AMD); 2013, c. 238, Pt. A, §34 (AFF).]

B-1. The controlling person with ultimate control of an insurer subject to registration shall also file an annual enterprise risk report. The report must be appropriate to the nature, scale and complexity of the operations of the insurance holding company system and must, to the best of the controlling person's knowledge and belief, identify the material risks within the insurance holding company system, if any, that could pose enterprise risk to the insurer. The report must be filed with the lead state regulator of the insurance holding company system as determined by the procedures within the financial analysis handbook adopted by the National Association of Insurance Commissioners; [2013, c. 238, Pt. A, §18 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

B-2. An insurer subject to registration shall file statements confirming that the insurer's board of directors oversees corporate governance and internal controls and that the insurer's officers or senior management have approved and implemented and continue to maintain and monitor corporate governance and internal control procedures; [2013, c. 238, Pt. A, §18 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

B-3. A domestic insurer that is subject to registration, and has annual premium of $500,000,000 or more or is a member of an insurance holding company system with annual premium of $1,000,000,000 or more, shall conduct an own risk and solvency assessment in accordance with the requirements of this paragraph at least annually, and also at any time when there are significant changes to the risk profile of the insurer or its insurance holding company system, except as otherwise provided in subparagraph (1). For purposes of this paragraph, "premium" means direct written and unaffiliated assumed premium, including international direct and assumed premium but excluding premiums reinsured with the Federal Crop Insurance Corporation within the United States Department of Agriculture, Risk Management Agency and with the National Flood Insurance Program within the United States Department of Homeland Security, Federal Emergency Management Agency.

(1) This paragraph does not apply if:

(a) The insurer is an agency, authority or instrumentality of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia or a state or political subdivision of a state;

(b) The insurer and its insurance holding company system did not meet either of the minimum premium criteria of this paragraph in the financial statements immediately preceding their most recent financial statements and the superintendent has not required compliance with this paragraph under subparagraph (2); or

(c) The superintendent has granted a waiver from the requirements of this paragraph based upon unique circumstances. In deciding whether to grant a waiver, the superintendent may consider the type and volume of business written by the insurer, the ownership and organizational structure of the insurer and its insurance holding company system and any other factor the superintendent considers relevant to the insurer or the insurer's insurance holding company system. If the insurer's insurance holding company system includes insurers domiciled in more than one state, the superintendent shall coordinate with the lead regulator and with other domiciliary regulators in considering whether to grant the insurer's request for a waiver.

(2) The superintendent may require an insurer that does not meet either of the minimum premium criteria of this paragraph to comply with the requirements of this paragraph if:

(a) The superintendent determines that the insurer should be subject to this paragraph due to unique circumstances, including, but not limited to, the type and volume of business written by the insurer, the ownership and organizational structure of the insurer and its insurance holding company system, federal agency requests and international supervisor requests;

(b) The insurer is subject to a corrective order or required to adopt a risk-based capital plan under sections 6453 to 6456;

(c) The superintendent has determined in accordance with rules adopted by the superintendent that the insurer is in hazardous financial condition; or

(d) The superintendent has determined that the insurer otherwise exhibits qualities of a troubled insurer.

(3) If an insurer's insurance holding company system has annual premium of $1,000,000,000 or more, the assessment and reporting required by this paragraph must be conducted for each insurer within the insurance holding company system, either on a systemwide basis or separately for insurers or combinations of insurers within the insurance holding company system.

(4) An insurer subject to this paragraph shall maintain a risk management framework to assist the insurer with identifying, assessing, monitoring, managing and reporting on its material and relevant risks. An insurer may satisfy this requirement by participating in an applicable risk management framework maintained by the insurance holding company system of which the insurer is a member.

(5) An insurer subject to this paragraph shall prepare and submit regular ORSA summary reports that satisfy the requirements of this subparagraph and shall provide additional information to the superintendent upon request.

(a) Beginning no later than 2015, the ORSA summary report must be prepared at least annually, on a timetable consistent with the insurer's internal strategic planning processes, and submitted to the lead regulator of the insurer's insurance holding company system, as determined by the procedures within a financial analysis handbook adopted by the National Association of Insurance Commissioners. If the superintendent is not the lead regulator, the insurer shall submit the insurer's or insurance holding company system's most recent ORSA summary report to the superintendent on request.

(b) The ORSA summary report must be prepared consistent with the ORSA guidance manual. Documentation and supporting information must be maintained and made available upon examination by or upon request of the superintendent.

(c) The insurer's or insurance holding company system's chief risk officer, or other executive having responsibility for the oversight of the insurer's enterprise risk management process, shall sign the ORSA summary report attesting to the best of the signer's belief and knowledge that the insurer applies the enterprise risk management process described in the ORSA summary report and that a copy of the report has been provided to the insurer's board of directors or the appropriate committee of the board.

(d) An insurer may comply with this paragraph by providing the most recent ORSA summary report and a report or reports that are substantially similar to the ORSA summary report that are provided by the insurer or another member of its insurance holding company system to the insurance commissioner of another state or to an insurance supervisor or regulator of a foreign jurisdiction if that report provides information that is comparable to the information described in the ORSA guidance manual. Any report in a language other than English must be accompanied by an English translation.

(6) The superintendent's review of the ORSA summary report, and any additional requests for information, must be consistent with accepted regulatory procedures for the analysis and examination of multistate or global insurers and insurance groups. [2013, c. 238, Pt. A, §18 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

C. An insurer does not need to disclose on the registration statement filed pursuant to this subsection information that is not material to the purposes of this section. Unless the superintendent by rule or order provides otherwise, sales, purchases, exchanges, loans or extensions of credit or investments involving 1/2 of 1% or less of an insurer's admitted assets as of December 31st immediately preceding are not material for purposes of this section; [2013, c. 238, Pt. A, §19 (AMD); 2013, c. 238, Pt. A, §34 (AFF).]

D. Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting on forms provided by the superintendent all material changes or additions on or before the 15th day of the month following that in which it learns of each such change or addition; [1975, c. 356, §1 (NEW).]

E. The superintendent shall terminate the registration of any insurer which demonstrates that it is no longer a member of an insurance holding company system; [1975, c. 356, §1 (NEW).]

F. Two or more affiliated insurers subject to registration hereunder may file a consolidated registration statement or consolidated reports amending their respective consolidated statements or their individual registration statements so long as such consolidated filings correctly reflect the condition of and transactions between such persons; [1975, c. 356, §1 (NEW).]

G. The superintendent may allow or require any insurer, which is authorized to do business in this State and which is part of an insurance holding company system, to register on behalf of any affiliated insurer which is required to register under paragraph A and to file all information and material required to be filed under this section; [1975, c. 356, §1 (NEW).]

H. This section shall not apply to any insurer, information or transaction if and to the extent that the superintendent by rule, regulation or order shall exempt the same from the provisions of this section as not comprehended within the purposes thereof; [1975, c. 356, §1 (NEW).]

I. Any person may file with the superintendent a disclaimer of affiliation with any authorized insurer. A disclaimer of affiliation may be filed by the insurer or any member of an insurance holding company system. The disclaimer must fully disclose all material relationships and bases for affiliation between the disclaiming person and the insurer as well as the bases for disclaiming affiliation.

(1) An approved disclaimer relieves the disclaiming person of the duty to register under this section.

(2) A disclaimer is deemed approved unless the superintendent, within 30 days after receipt of a complete disclaimer, including any additional information required by the superintendent, either disallows the disclaimer or notifies the disclaiming person that a hearing will be held on the disclaimer.

(3) The superintendent may condition the approval of a disclaimer on terms and conditions reasonably designed to ensure that the disclaiming person will not exercise actual control or acquire the right to actual control over the insurer without triggering the prior approval process under subsections 4-C and 7.

(4) If the superintendent takes action on a disclaimer without hearing, including the imposition of conditions not agreed to by the disclaiming person, an aggrieved person has the right to a hearing.

(5) The superintendent may rescind the approval of a disclaimer, after notice and opportunity for hearing, on the basis of new information or changed circumstances demonstrating the existence of control over the insurer. [2013, c. 238, Pt. A, §20 (AMD); 2013, c. 238, Pt. A, §34 (AFF).]

[ 2013, c. 238, Pt. A, §§16-20 (AMD); 2013, c. 238, Pt. A, §34 (AFF) .]

9. Transactions with affiliates; standards. Transactions by insurers subject to registration with their affiliates are subject to the following standards.

A. The terms, including any charges or fees for services performed, must be fair and reasonable. [1991, c. 828, §5 (AMD).]

A-1. Agreements for cost-sharing services and management must include any provisions required by the superintendent by rule. [2013, c. 238, Pt. A, §21 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

B. The books, accounts and records of each party must be so maintained as to disclose clearly and accurately the nature and details of the transaction, including all accounting information necessary to support the reasonableness of any charges or fees. [1991, c. 828, §5 (AMD).]

C. The insurer's surplus to policyholders following any dividends or distributions to stockholder affiliates must be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs. [1991, c. 548, Pt. B, §3 (AMD).]

D. Expenses incurred and payment received must be allocated to the insurer in conformity with customary insurance accounting practices consistently applied. [1991, c. 828, §5 (NEW).]

E. A domestic insurer shall notify the superintendent in writing at least 30 days in advance, unless the superintendent authorizes a shorter period, before entering into or materially amending or modifying any of the following kinds of transactions with any member of its holding company system:

(1) Sales, purchases, exchanges, loans or extensions of credit, guarantees or investments that are equal to or exceed:

(a) With respect to nonlife insurers, the lesser of 3% of the insurer's admitted assets as of December 31st of the preceding year and 25% of surplus to policyholders;

(b) With respect to life insurers, 3% of the insurer's admitted assets as of December 31st of the preceding year; or

(c) With respect to nonprofit hospital and medical service organizations and their 100% controlled affiliates that operate as monoline health insurers or health maintenance organizations, the lesser of 5% of the entity's admitted assets as of December 31st of the preceding year and 25% of surplus to policyholders;

(2) Loans or extensions of credit to any person who is not an affiliate, if the insurer makes the loan or extension of credit with the agreement or understanding that the proceeds in whole or in substantial part are to be used to make loans or extensions of credit to, purchase assets of or make investments in any affiliate of the insurer if the loan, extension of credit, purchase or investment is equal to or exceeds:

(a) With respect to nonlife insurers, the lesser of 3% of the insurer's admitted assets as of December 31st of the preceding year and 25% of surplus to policyholders;

(b) With respect to life insurers, 3% of the insurer's admitted assets as of December 31st of the preceding year; or

(c) With respect to nonprofit hospital and medical service organizations and their 100% controlled affiliates that operate as monoline health insurers or health maintenance organizations, the lesser of 5% of the entity's admitted assets as of December 31st of the preceding year and 25% of surplus to policyholders;

(3) All reinsurance pooling agreements, and all reinsurance agreements in which the reinsurance premium or a change in the insurer's liabilities, or the projected reinsurance premium or a projected change in the insurer's liabilities in any of the next 3 years, equals or exceeds 5% of the insurer's surplus to policyholders, as of December 31st of the preceding year, including those agreements that may require as consideration the transfer of assets from an insurer to a nonaffiliate if an agreement or understanding exists between the insurer and nonaffiliate that any portion of the assets will be transferred to one or more affiliates of the insurer;

(4) All management agreements, cost-sharing arrangements, tax allocation agreements, service contracts and guaranties, with the exception of guaranties that are quantifiable in amount and do not exceed, in the aggregate, the lesser of 0.5% of admitted assets and 10% of surplus as regards policyholders as of December 31st of the preceding year;

(5) Any transactions that are part of a plan or series of like transactions with persons within the holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise. If the superintendent determines that those separate transactions were entered into over any 12-month period for such a purpose, the superintendent may exercise authority under this subsection; and

(6) Any other material transactions specified by rule that the superintendent has determined may adversely affect the interests of the insurer's policyholders.

A notice of amendment or modification of a transaction must include the reasons for the change and the financial impact on the domestic insurer. The insurer shall notify the superintendent within 30 days after terminating an agreement previously reported under this paragraph.

The superintendent shall disapprove a transaction that is subject to this paragraph if the transaction violates the standards of this section or other applicable law or adversely affects the interests of policyholders. The superintendent's failure to make a determination on a proposed transaction within 30 days after it has been submitted for review has the effect of an approval, unless the superintendent has issued a notice of adjudicatory hearing on the proposal in accordance with section 230. [2013, c. 238, Pt. A, §21 (AMD); 2013, c. 238, Pt. A, §34 (AFF).]

Any violation of this subsection, in addition to the penalties contained in subsection 14, renders the transactions voidable at the initiative of the superintendent or otherwise under applicable law. The superintendent's approval of a transaction in accordance with this section, whether actual or by acquiescence, may not override any applicable law and does not operate to authorize any transaction that would be contrary to law if it involved an insurer not a member of the same holding company system.

[ 2013, c. 238, Pt. A, §21 (AMD); 2013, c. 238, Pt. A, §34 (AFF) .]

10. Insurer's surplus; adequacy factors. For the purposes of this section, in determining whether an insurer's surplus to policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, may be considered:

A. The size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force and other appropriate criteria; [1975, c. 356, §1 (NEW).]

B. The extent to which the insurer's business is diversified among the several lines of insurance; [1975, c. 356, §1 (NEW).]

C. The number and size of the risks insured in each line of business; [1975, c. 356, §1 (NEW).]

D. The extent of the geographical dispersion of the insurer's insured risks; [1975, c. 356, §1 (NEW).]

E. The nature and extent of the insurer's reinsurance program; [1975, c. 356, §1 (NEW).]

F. The quality, diversification and liquidity of the insurer's investment portfolio; [1975, c. 356, §1 (NEW).]

G. The recent past and projected future trend in the size of the insurer's surplus as regards policyholders; [1993, c. 313, §10 (AMD).]

H. The quality and liquidity of investments in subsidiaries or affiliates. The department may discount any such investment or treat any investment as a nonadmitted asset for purposes of determining the adequacy of surplus as regards policyholders whenever the investment so warrants; [1993, c. 313, §10 (AMD).]

I. The adequacy of the insurer's reserves; [1993, c. 313, §10 (AMD).]

J. The surplus as regards policyholders maintained by other comparable insurers in respect of the factors set out in this subsection; and [1993, c. 313, §10 (AMD).]

K. The quality of the company's earnings and the extent to which the reported earnings include extraordinary items. [1993, c. 313, §10 (NEW).]

[ 2013, c. 238, Pt. A, §22 (AMD); 2013, c. 238, Pt. A, §34 (AFF) .]

11. Dividends and distributions.

[ 1993, c. 313, §11 (RP) .]

11-A. Extraordinary dividends.

[ 2009, c. 511, Pt. A, §3 (RP) .]

11-B. All other dividends and distributions.

[ 2009, c. 511, Pt. A, §4 (RP) .]

11-C. Dividends and distributions. The superintendent shall review all dividends and distributions declared or paid by any insurer registered under subsection 8 at least annually.

A. An insurer shall notify the superintendent within 5 days after the declaration of any dividend or distribution. If the dividend or distribution is not disapproved pursuant to paragraph B and is not an extraordinary dividend as defined in paragraph C, the insurer may pay the dividend or distribution once the superintendent has approved the payment or 10 days have elapsed after the superintendent’s receipt of notice. [2009, c. 511, Pt. A, §5 (NEW).]

B. The superintendent shall issue an order restricting or disallowing the payment of dividends and distributions if the superintendent determines that the insurer's surplus would not be reasonable in relation to the insurance company's outstanding liabilities, that the insurer's surplus would be inadequate to that company's financial needs, that the insurer's financial condition would constitute a condition hazardous to policyholders, claimants or the public or that a violation of subsection 4-C prevents the superintendent from sufficiently understanding the enterprise risk to the insurer posed by its affiliates or by its insurance holding company system. [2013, c. 238, Pt. A, §23 (AMD); 2013, c. 238, Pt. A, §34 (AFF).]

C. An extraordinary dividend may not be paid until affirmatively approved by the superintendent or until at least 60 days after the superintendent has received a request to pay an extraordinary dividend.

(1) For purposes of this subsection, "extraordinary dividend" means any dividend or distribution, other than a pro rata distribution of a class of the insurer’s own securities, that:

(a) Exceeds 10% of the insurer's surplus to policyholders as of December 31st of the preceding year or the net gain from operations for the preceding calendar year, whichever is greater;

(b) Is declared within 5 years after any acquisition of control of a domestic insurer or of any person controlling that insurer, unless it has been approved by a number of continuing directors equal to a majority of the directors in office immediately preceding that acquisition of control; or

(c) Is not paid entirely from unassigned funds. For purposes of this division, 50% of the net of unrealized capital gains and unrealized capital losses, reduced, but not to less than zero, by that portion of the asset valuation reserve attributable to equity investments, must be excluded from the calculation of unassigned funds.

(2) An insurer may declare an extraordinary dividend on a conditional basis, subject to the superintendent’s approval. A declaration pursuant to this subparagraph does not confer any rights upon stockholders until the superintendent has approved the payment or the 60-day review period has elapsed. [2009, c. 511, Pt. A, §5 (NEW).]

[ 2013, c. 238, Pt. A, §23 (AMD); 2013, c. 238, Pt. A, §34 (AFF) .]

12. Verification of information.

[ 2013, c. 238, Pt. A, §34 (AFF); 2013, c. 238, Pt. A, §24 (RP) .]

13. Confidential communications.

[ 2013, c. 238, Pt. A, §34 (AFF); 2013, c. 238, Pt. A, §25 (RP) .]

13-A. Confidential information. This section applies to holding company information that is in the possession or control of the superintendent or that is in the possession or control of the National Association of Insurance Commissioners as a result of a filing under this section or as a result of information sharing by the superintendent as authorized by this section.

A. For purposes of this subsection, "holding company information" means any of the following documents, materials and other information if the document, material or other information has not specifically and expressly been designated as a public record by other applicable law:

(1) Information obtained by the superintendent pursuant to an examination or investigation pursuant to subsection 1-A to the same extent as the information would have been confidential if obtained in an examination or investigation conducted under section 220 or 221;

(2) A registration statement or report filed under subsection 8, including all supporting information;

(3) A report filed under subsection 9, including all supporting information;

(4) A notice of proposed divestiture filed under subsection 4-C, paragraph B, until the divestiture transaction has occurred;

(5) A disclosure of the beneficial owner of securities made by a broker-dealer pursuant to subsection 4-C, paragraph E;

(6) The identity of a lender that is to finance a proposed transaction if declared confidential under subsection 4-C, paragraph C, subparagraph (2);

(7) Information filed in support of any required attestation of risk management or internal controls under subsection 4-C, paragraph C, subparagraph (12) or (13);

(8) A competitive impact statement filed under subsection 4-C, paragraph C, subparagraph (14), including all supporting information;

(9) Information obtained under an information-sharing agreement entered into pursuant to this section to the extent that it is protected by the confidentiality provisions of the agreement;

(10) Information obtained pursuant to this section from a jurisdiction other than this State to the extent that it is confidential under the laws of the jurisdiction in which it is normally maintained; and

(11) Information obtained under this section to the extent that it is confidential under other applicable law, including, but not limited to, section 216, section 225 and Title 1, section 402, subsection 3. [2013, c. 238, Pt. A, §26 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

B. Except as otherwise provided by paragraphs D and E or specifically and expressly provided by other applicable law, holding company information is confidential, is not a public record, is not subject to a subpoena, is not subject to discovery or admissible as evidence in any private civil action and may not be made public by the superintendent without prior written consent of the relevant insurer. The privilege provided under this paragraph does not supersede any other applicable privilege or confidentiality protection, nor does disclosure of confidential holding company information to the superintendent constitute a waiver of any such privilege or protection. Neither the superintendent nor any person who received holding company information from or under the authority of the superintendent under this section may be permitted or required to testify in any private civil action concerning holding company information that is confidential under this subsection. [2013, c. 238, Pt. A, §26 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

C. The superintendent may share holding company information that is confidential under this subsection only in accordance with the requirements of section 216, subsection 5 and the following additional requirements.

(1) The recipient of the information must agree in writing to maintain the same level of confidentiality as is available under Maine law. This requirement may be satisfied through a multilateral confidentiality agreement to which both the superintendent and the recipient are parties.

(2) The superintendent may not share confidential holding company information with or through the National Association of Insurance Commissioners except in accordance with an information-sharing agreement entered into in accordance with section 216, subsection 5, paragraph C.

(3) If the recipient of the information is in the United States, the recipient's state must have statutes or rules that expressly protect holding company information at a level at least equivalent to the protections provided by this subsection and section 216, subsection 5.

(4) ORSA-related information subject to subsection 8, paragraph B-3 may, with the written consent of the insurer, be shared with a 3rd-party consultant under an agreement containing the conditions specified in section 216, subsection 5, paragraph C. In addition, any agreement for sharing ORSA-related information with the National Association of Insurance Commissioners or a 3rd-party consultant must further provide that:

(a) The recipient of the information agrees in writing to maintain the confidentiality and privileged status of the ORSA-related information and has verified in writing the legal authority to maintain confidentiality;

(b) Any preauthorization granted under the agreement for further sharing of information provided by the superintendent must be limited to only the domiciliary regulators of other insurers in the same insurance holding company system; and

(c) The National Association of Insurance Commissioners or a 3rd-party consultant may not store ORSA-related information shared pursuant to this subparagraph in a permanent database after the underlying analysis is completed. [2013, c. 238, Pt. A, §26 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

D. This subsection does not prohibit the superintendent from using holding company information in the furtherance of any regulatory or legal action brought as a part of the superintendent's official duties. [2013, c. 238, Pt. A, §26 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

E. Unless otherwise provided by applicable law, the superintendent may, after giving notice and opportunity for hearing to the insurer and any affiliates, controlling person or other persons that would be affected, order one or more items of holding company information, other than ORSA-related information, to be made a public record in its entirety or in redacted form if the superintendent determines that public disclosure will be in the interest of policyholders, shareholders or the public. [2013, c. 238, Pt. A, §26 (NEW); 2013, c. 238, Pt. A, §34 (AFF).]

[ 2013, c. 238, Pt. A, §26 (NEW); 2013, c. 238, Pt. A, §34 (AFF) .]

14. Penalties.

A. Any person who willfully violates any of the provisions of this section, or the rules and regulations promulgated by the superintendent under authority thereof, or any person who willfully, in a filing pursuant to subsection 4-C or a registration pursuant to subsection 8, paragraph B, makes any untrue statement of a material fact or omits to state any material fact required to be stated therein or necessary to make the statements therein not misleading, must upon conviction be fined not more than $1,000 or imprisoned not more than 3 years, or both; [2013, c. 238, Pt. A, §27 (AMD); 2013, c. 238, Pt. A, §34 (AFF).]

B. Any person who is found, after notice and opportunity to be heard, to have willfully violated any of the provisions of this section or any rule or regulations promulgated by the superintendent under the authority thereof, shall, in addition to any other penalty provided by law, forfeit to this State the sum of $50 for a first violation and an additional sum of $25 for each day such violation shall continue; [1975, c. 356, §1 (NEW).]

C. In addition to other remedies and penalties provided in this section or otherwise available under the laws of this State, any violation of this section is hereby declared to be an unfair method of competition or an unfair or deceptive act and practice in the business of insurance subject to the provisions of chapter 23 and in addition, the superintendent may, after notice and hearing:

(1) Refuse to issue, refuse to renew or reissue, revoke or suspend for a period not exceeding one year any license or certificate of authority issued or to be issued to any person found to have violated any of the provisions of this section;

(2) After notice and hearing impose by order and administrative forfeiture upon such person, enforceable by such revocation, suspension or refusal to issue, renew or reissue of any such license or licenses or otherwise pursuant to the law of this State, in an amount not to exceed $100 for each such violation and for each day's continuance thereof;

(3) Proceed in a court of competent jurisdiction within or without this State against such person, if an insurer, upon the applicable grounds provided for the rehabilitation, conservatorship or liquidation of an insurer or for an injunction to prevent a violation of this section or to reverse or hold invalid any transaction made in violation of this section;

(4) Issue such administrative orders to require compliance with this section, including the filing of evidence of compliance and periodic reporting as to such compliance, enforceable by such revocation, suspension or refusal to issue, renew or reissue of any such license or licenses or otherwise pursuant to the laws of this State; or

(5) Any or all of the foregoing. [1975, c. 356, §1 (NEW).]

[ 2013, c. 238, Pt. A, §27 (AMD); 2013, c. 238, Pt. A, §34 (AFF) .]

14-A. Recovery.

A. If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under that order has the right to recover on behalf of the insurer:

(1) From any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of any distributions other than distributions of shares of the same class of stock paid by the insurer on its capital stock; or

(2) Any payment in the form of a bonus, termination settlement or extraordinary lump-sum salary adjustment made by the insurer or by any subsidiary of that insurer to a director, officer or employee when the distribution or payment pursuant to this subparagraph or subparagraph (1) is made at any time during the one year preceding the petition for liquidation, conservation or rehabilitation, subject to the limitations of paragraphs B, C and D. [1993, c. 313, §13 (NEW).]

B. Such a distribution is not recoverable if the parent corporation or affiliate shows that when paid the distribution was lawful and reasonable and that the insurer did not know and could not reasonably have known that the distribution could adversely affect the ability of the insurer to fulfill its contractual obligations. [1993, c. 313, §13 (NEW).]

C. Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time distributions were paid is liable up to the amount of distributions or payments under paragraph A that the person received. Any person who otherwise controlled the insurer at the time the distributions were declared is liable up to the amount of the distributions the person would have received if that person had been paid immediately. If 2 or more persons are liable for the same distributions, those persons are jointly and severally liable. [1993, c. 313, §13 (NEW).]

D. The maximum amount recoverable under this subsection is the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds. [1993, c. 313, §13 (NEW).]

E. To the extent that any person liable under paragraph C is insolvent or fails to pay claims due pursuant to paragraph C, its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid, is jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation or holding company or person who otherwise controlled it. [1993, c. 313, §13 (NEW).]

[ 1993, c. 313, §13 (NEW) .]

15. Additional powers. The powers, remedies, procedures and penalties provided in this section shall be in addition to, and not in limitation of, any other powers, remedies, procedures and penalties otherwise provided by law.

[ 1975, c. 356, §1 (NEW) .]

16. Separability of provisions. If any provision of this section or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and for this purpose the provisions of this section are separable.

[ 1975, c. 356, §1 (NEW) .]

17. Jurisdiction of courts; service of process. Any person obtaining or attempting to obtain control of a domestic insurer is subject to the jurisdiction of the courts of this State and to service of process in the manner provided in this Title. Unless a valid appointment of an agent for service of process is on file with the superintendent pursuant to another provision of this Title, the person is deemed to have appointed the superintendent as agent for service of process, and service may be made in the same manner as provided in section 2105.

[ 1999, c. 113, §14 (AMD) .]

18. Rules. The superintendent may adopt reasonable rules to carry out provisions of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 238, Pt. A, §28 (AMD); 2013, c. 238, Pt. A, §34 (AFF) .]

19. Supplemental to existing provisions. This section, as to insurance holding company systems, supplements in particular those provisions contained in sections 407, subsection 2; 410, subsection 1, paragraph B; 413; 423-C; 425; 1115; 1136; 3414; 3474; 3475; 3476; 3483; 3875 and 4407; and the provisions of this section are deemed to supersede or modify any such provisions or any other provisions of this Title to the extent inconsistent therewith.

[ 2013, c. 238, Pt. A, §29 (AMD); 2013, c. 238, Pt. A, §34 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1975, c. 356, §1 (RPR). 1977, c. 694, §388 (AMD). 1983, c. 394, §§1, 2 (AMD). 1987, c. 399, §1 (AMD). 1989, c. 385, §§1-9 (AMD). 1989, c. 611, §§1, 4 (AMD). 1991, c. 37, §§1, 2 (AMD). 1991, c. 548, Pt. B, §3 (AMD). 1991, c. 828, §§3-6 (AMD). 1993, c. 313, §§7-13 (AMD). 1999, c. 113, §§8-14 (AMD). 2001, c. 72, §§4, 5 (AMD). 2007, c. 466, Pt. D, §§1-3 (AMD). 2009, c. 511, Pt. A, §§3-5 (AMD). 2013, c. 238, Pt. A, §§2-29 (AMD). 2013, c. 238, Pt. A, §34 (AFF).



24-A §223. Conduct of examination; access to records; correction

1. Whenever the superintendent determines to examine the affairs of any person, the superintendent shall designate one or more examiners and instruct them as to the scope of the examination. The superintendent may designate an examiner outside the bureau if the designee is a competent public accountant or an actuary who is a member of the American Academy of Actuaries and is in active practice. The examiner shall, upon demand, exhibit the examiner's official credentials to the person under examination.

A. An examiner may not be designated by the superintendent if the examiner directly or indirectly has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under sections 221 and 222. This section may not be construed to preclude automatically an examiner from being:

(1) A policyholder or claimant under an insurance policy;

(2) A grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business;

(3) An investment owner in shares of regulated diversified investment companies; or

(4) A settlor or beneficiary of a "blind trust" into which any otherwise impermissible holdings have been placed. [1991, c. 828, §7 (NEW).]

[ 1991, c. 828, §7 (AMD) .]

2. The superintendent shall conduct each examination in an expeditious, fair and impartial manner, consistent with current guidelines and procedures adopted from time to time by the National Association of Insurance Commissioners and published in its Examiners' Handbook.

[ 1993, c. 313, §14 (AMD) .]

3. Upon any such examination, the superintendent, or the examiner if specifically so authorized in writing by the superintendent, shall have power to administer oaths, and to examine under oath any individual as to any matter relevant to the affairs under examination or relevant to the examination.

[ 1973, c. 585, §12 (AMD) .]

4. Every person being examined, its officers, attorneys, employees, agents and representatives shall make freely available to the superintendent or designated examiners the accounts, records, documents, files, information, assets and matters of that person in that person's possession or control relating to the subject of the examination and shall facilitate the examination. The refusal of any insurer to submit to examination is grounds for revocation or refusal of a license or renewal license.

[ 1991, c. 828, §8 (AMD) .]

5. If the superintendent or examiner finds any accounts or records to be inadequate, or inadequately kept or posted, the superintendent may employ experts to reconstruct, rewrite, post or balance them at the expense of the person being examined, if such person has failed to maintain, complete or correct such records or accounting after the superintendent or examiner has given him written notice and a reasonable opportunity to do so.

[ 1973, c. 585, §12 (AMD) .]

6. Neither the superintendent nor any examiner shall remove any record, account, document, file or other property of the person being examined from the offices or place of such person, except with the written consent of such person in advance of such removal or pursuant to an order of court duly obtained. This provision shall not be deemed to affect the making and removal of copies or abstracts of any such record, account, document, or file.

[ 1973, c. 585, §12 (AMD) .]

7. Any individual who refuses without just cause to be examined under oath or who willfully obstructs or interferes with the examiners in the exercise of their authority pursuant to this section shall, upon conviction thereof, be subject to a fine of not more than $2,500 or imprisonment for less than a year, or by both.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 828, §§7,8 (AMD). 1993, c. 313, §14 (AMD).



24-A §224. Appraisal of asset

1. If the superintendent considers it necessary to value any asset involved in such an examination, the superintendent may appoint one or more competent disinterested persons as appraisers with authority to appraise the real property of an insurer or any real property on which it holds security.

[ 1991, c. 828, §9 (AMD) .]

2. Any such appraisal shall be expeditiously made, and a copy thereof furnished to the superintendent and to the person being examined.

[ 1973, c. 585, §12 (AMD) .]

3. The reasonable expense of the appraisal shall be borne by the person being examined.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 828, §9 (AMD).



24-A §225. Examination report; contents; prima facie evidence in certain proceedings

1. Upon completion of an examination, the examiner in charge shall make a true report thereof which shall comprise only facts appearing upon the books, records or other documents of the person examined, or from an appraisal of assets, or as ascertained from the sworn testimony of its officers or agents or other individuals examined concerning its affairs, and such conclusions and recommendations as may reasonably be warranted from such facts. The report of examination shall be verified by the oath of the examiner in charge thereof.

[ 1969, c. 132, §1 (NEW) .]

2. Such a report of examination of an insurer so verified shall be prima facie evidence in any delinquency proceeding against the insurer, its officers, employees or agents upon the facts stated therein, and whether or not the report has then been filed in the bureau as provided in section 226.

[ 1973, c. 585, §12 (AMD) .]

3. All working papers, recorded information, documents and copies of any of these media produced by, obtained by or disclosed to the superintendent or any other person in the course of an examination made under this chapter are confidential, are not subject to subpoena and may not be made public by the superintendent or any other person, except to the extent provided in sections 226 and 227. Access may be granted to the National Association of Insurance Commissioners. Any parties granted access must agree in writing prior to receiving the information to provide the information with the same confidential treatment as required by this section unless prior written consent of the insurer to which the information pertains has been obtained.

[ 2011, c. 320, Pt. A, §3 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 828, §10 (AMD). 2011, c. 320, Pt. A, §3 (AMD).



24-A §226. Examination reports; distribution, hearing; as evidence

1. Within 60 days after completion of the examination, the superintendent shall deliver a copy of the verified examination report to the person examined, together with a notice affording that person 20 days or an additional reasonable period as the superintendent for good cause may allow, within which to review the report and recommend changes to the report.

[ 1999, c. 113, §15 (AMD) .]

2. If requested by the person examined, within the period allowed under subsection 1, or if determined advisable by the superintendent without such request, the superintendent shall hold a hearing relative to the report and may not file the report in the bureau until after the hearing and the superintendent's order on the report; except that the superintendent may furnish a copy of the report to the Governor, Attorney General or Treasurer of State pending final decision and, if the copies are so furnished, they are confidential until the other requirements of this section with regard to examination reports have been satisfied. In lieu of convening a hearing, the superintendent may reopen the examination or, if supported by the information obtained, may adopt some or all of the modifications proposed by the person examined.

[ 2011, c. 320, Pt. A, §4 (AMD) .]

3. If no such hearing has been requested or held, the examination report, with such modifications, if any, thereof as the superintendent deems proper, shall be accepted by the superintendent and filed in the bureau upon expiration of the review period provided for in subsection 1. The report shall in any event be so accepted and filed within 6 months after final hearing thereon.

[ 1973, c. 585, §12 (AMD) .]

4. The superintendent shall forward to the person examined a copy of the examination report as filed, together with any recommendations or statements relating thereto which he deems proper.

[ 1973, c. 585, §12 (AMD) .]

5. If the report is as to examination of a domestic insurer, a copy of the report, or a summary thereof approved by the superintendent, when filed in the bureau, together with the recommendations or statements of the superintendent or his examiner, shall be presented by the insurer's chief executive officer to the insurer's board of directors or similar governing body at a meeting thereof which shall be held within 30 days next following receipt of the report in final form by the insurer. A copy of the report shall also be furnished by the secretary of the insurer, if incorporated, or by the attorney-in-fact, if a reciprocal insurer, to each member of the insurer's board of directors or board of governors, if a reciprocal insurer, and the certificate of the secretary or attorney-in-fact that a copy of the examination report has been so furnished shall be deemed to constitute knowledge of the contents of the report by each such member.

[ 1973, c. 585, §12 (AMD) .]

6. The report when so filed in the bureau shall be admissible in evidence in any action or proceeding brought by the superintendent against the person examined, or against its officers, employees or agents. In any such action or proceeding, the superintendent or his examiners may at any time testify and offer proper evidence as to information secured or matters discovered during the course of an examination, whether or not a written report of the examination has been either made, furnished or filed in the bureau.

[ 1973, c. 585, §12 (AMD) .]

7. The Maine Insurance Code does not prevent and may not be construed to prohibit the superintendent from disclosing the content of an examination report, preliminary examination report or the results, or any matter related to a report or results, to the Bureau of Insurance of this State or the insurance department of any other state or country, or to law enforcement officials of this State, any other state agency or the federal government at any time. Any such disclosure must be subject to a protective order of confidentiality issued by the superintendent.

[ 1991, c. 828, §11 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 425, §1 (AMD). 1973, c. 585, §12 (AMD). 1991, c. 828, §11 (AMD). 1999, c. 113, §15 (AMD). 2011, c. 320, Pt. A, §4 (AMD).



24-A §227. Examination report

The report of examination of those persons, partnerships, corporations or other business associations that are subject to examination by the superintendent as provided for in sections 221 and 222 must, upon satisfaction of the requirements of section 226 and so long as no court of competent jurisdiction has stayed its publication, be filed in the bureau as a public record, except that any information relating to an individual insured or individual applicant for insurance is confidential. [2011, c. 320, Pt. A, §5 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 425, §2 (RPR). 1973, c. 585, §12 (AMD). 1991, c. 828, §12 (AMD). 2011, c. 320, Pt. A, §5 (AMD).



24-A §228. Examination expense

1. The expense of examination of an insurer or of any person regulated under section 222, shall be borne by the person examined. Such expense shall include only the reasonable and proper hotel and travel expenses of the superintendent and his examiners and assistants, including expert assistance, and examiners furnished for the purpose by other states in which the insurer is authorized to transact insurance, reasonable compensation as to such examiners and assistants and incidental expenses as necessarily incurred in the examination. As to expense and compensation, involved in any such examination the superintendent may give due consideration to scales and limitations recommended by the National Association of Insurance Commissioners and outlined in the examination manual sponsored by that association.

[ 1975, c. 356, §2 (AMD) .]

2. Such person examined shall promptly pay to the superintendent the expenses of the examination upon presentation by the superintendent of a reasonably detailed written statement thereof. Any insurer with total admitted assets as of the end of the preceding calendar year of $50,000,000 or greater must comply with this section in satisfaction of the examination assessment.

[ 1997, c. 660, Pt. B, §1 (AMD) .]

3. Except that in lieu of payment of examination expense as above required, a domestic insurer with total admitted assets of less than $50,000,000 has the right, at its option, of making an annual payment to the superintendent of an examination expense allotment in an amount equal to .001 of its total admitted assets as of the end of the preceding calendar year, which must be made on March 1st with the filing of the insurer's annual statement with the superintendent; or, if the insurer's admitted assets exceed $10,000,000, but do not exceed $50,000,000, the insurer has the right, at its further option, to pay to the superintendent with respect to any examination the lesser of:

A. The expense of the examination as determined pursuant to subsections 1 and 2 above; or [1969, c. 132, §1 (NEW).]

B. An annual amount equal to .001 of the first $10,000,000 of the insurer's admitted assets plus .0002 of the remainder of such assets, limited, however, to insurers whose admitted assets do not exceed $25,000,000 as such assets are shown by the insurer's financial statement filed with the superintendent for the year-end next preceding the commencement of the examination, such payment to be made on March 1st with the filing of the insurer's annual statement with the superintendent; or [1997, c. 660, Pt. B, §2 (AMD).]

C. If the admitted assets of the insurer exceed $25,000,000, but do not exceed $50,000,000, an annual payment of an examination expense allotment of an amount equal to .001 of the first $10,000,000 of the insurer's admitted assets, plus .0002 of the next $15,000,000 of such assets, plus .000175 of the remainder of such assets as are shown by the insurer's financial statement filed with the superintendent for the preceding calendar year. The payment must be made on March 1st with the filing of the insurer's annual statement with the superintendent. [1997, c. 660, Pt. B, §2 (AMD).]

[ 1997, c. 660, Pt. B, §2 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §3 (AMD). 1973, c. 394, (AMD). 1973, c. 585, §12 (AMD). 1975, c. 356, §2 (AMD). 1975, c. 467, (AMD). 1997, c. 660, §§B1,2 (AMD).



24-A §229. Administrative procedures; hearings in general

1. The superintendent may hold a hearing without request of others for any purpose within the scope of this Title.

[ 1973, c. 585, §12 (AMD) .]

2. The superintendent shall hold a hearing:

A. If required by any provision of this Title, or [1969, c. 132, §1 (NEW).]

B. Upon written application for a hearing by a person aggrieved by any act or impending act, or by any report or order of the superintendent, other than an order for the holding of a hearing, or order on a hearing, or pursuant to such order, of which hearing such person had notice. [1987, c. 220, §1 (AMD).]

[ 1987, c. 220, §1 (AMD) .]

3. Any such application must be filed with the superintendent within 30 days after such person knew or reasonably should have known of such act, impending act, failure, report or order, unless a different period is provided for by other applicable law, and in which case such other law shall govern. The application shall briefly state the respects in which the applicant is so aggrieved, together with the ground to be relied upon for the relief to be demanded at the hearing. The superintendent may require that the application be signed and sworn to.

[ 1987, c. 220, §2 (AMD) .]

4. If the superintendent finds that the application is timely and made in good faith, that the applicant would be so aggrieved if his grounds are established and that such grounds otherwise justify the hearing, he shall hold the hearing within 30 days after filing of the application, or within 30 days after the application has been sworn to, whichever is the later date, unless in either case the hearing is postponed by mutual consent. The hearing shall be held in conformity with the provisions contained in the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1977, c. 694, §389 (AMD) .]

5. Failure to hold the hearing upon application therefor of a person entitled thereto as provided shall constitute a denial of the relief sought, and shall be the equivalent of a final order of the superintendent on hearing for the purpose of an appeal under section 236.

[ 1973, c. 585, §12 (AMD) .]

6. Pending the hearing and decision thereon, the superintendent may suspend or postpone the effective date of his previous action.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §389 (AMD). 1987, c. 220, §§1,2 (AMD).



24-A §230. Notice of hearing

1. Notice of hearing shall be given in conformity with the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1981, c. 501, §38 (RPR) .]

2. Except when a different period is expressly provided by the Maine Administrative Procedure Act, Title 5, chapter 375, or by this Title, the superintendent shall give written notice of hearing not less than 14 days in advance. Notice of hearing may be waived and the hearing held at a time mutually fixed by the superintendent and the parties.

[ 1981, c. 501, §38 (RPR) .]

3.

[ 1981, c. 501, §38 (RP) .]

4.

[ 1981, c. 501, §38 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §§390-392 (AMD). 1981, c. 501, §38 (RPR).



24-A §231. Conduct of hearing

1. The superintendent may hold a hearing in Augusta or any other place of convenience to parties and witnesses, as the superintendent determines. The superintendent or the superintendent's designee shall preside at the hearing and shall expedite the hearing and all procedures involved therein. Adjudicatory hearings shall be governed by the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV.

[ 1989, c. 269, §6 (AMD) .]

2.

[ 1989, c. 269, §6 (RP) .]

3.

[ 1989, c. 269, §6 (RP) .]

4.

[ 1989, c. 269, §6 (RP) .]

5. The hearing shall be public, unless the superintendent or hearing officer determines that a private hearing would be in the public interest, in which case the hearing shall be private, subject to Title 1, section 405, subsection 6.

[ 1989, c. 269, §6 (AMD) .]

6.

[ 1989, c. 269, §6 (RP) .]

7. The validity of any hearing held in accordance with the notice thereof, or waiver of notice, shall not be affected by the failure of any person to attend or remain in attendance.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §§393-395 (AMD). 1989, c. 269, §6 (AMD).



24-A §232. Witnesses and documentary evidence

1. As to the subject of any examination, investigation or hearing being conducted by the superintendent, the superintendent may subpoena witnesses and administer oaths or affirmations and examine any individual under oath, or take depositions; and by subpoena duces tecum may require the production of documentary and other evidence. Any delegation by the superintendent of power of subpoena shall be in writing. The procedures of Title 5, section 9060, subsection 1, shall also apply to the issuance of subpoenas.

[ 1989, c. 269, §7 (AMD) .]

2. Every person subpoenaed to appear at any such hearing, examination or investigation shall obey the subpoena, testify truthfully, conduct himself with decorum and in no way obstruct the proceeding or purpose thereof.

[ 1969, c. 132, §1 (NEW) .]

3. Witnesses shall be entitled to the same fees and allowances as witnesses in Superior Court; except that no insurer, agent, broker or other person subject to this Title who is a subject of such proceeding, and no officer, director or employee of any of the foregoing, shall be entitled to witness or mileage fees. No person shall be excused from attending and testifying in obedience to a subpoena on the ground that the proper witness fee was not tendered or paid, unless the witness shall have demanded such payment as a condition precedent to attending the hearing, examination or investigation and unless such demand shall not have been complied with.

[ 1969, c. 132, §1 (NEW) .]

4. Any individual knowingly testifying falsely under oath or making a false affirmation, as to any matter material to any such examination, investigation or hearing, shall upon conviction thereof be guilty of perjury.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 269, §7 (AMD).



24-A §233. Witnesses; disciplinary proceedings

1. If any individual without reasonable cause fails to appear when summoned as a witness, or refuses to answer a lawful and pertinent question, or refuses to produce documentary evidence when directed to do so by the superintendent, or deports himself in a disrespectful or disorderly manner at the inquiry, or obstructs the proceedings by any means, whether or not in the presence of the superintendent or his designee, he is guilty of contempt and may be dealt with as provided in subsection 2.

[ 1973, c. 585, §12 (AMD) .]

2. The superintendent or his designee, as the case may be, may file a complaint in the Superior Court, setting forth under oath the facts constituting the contempt and requesting an order returnable in not less than 2 nor more than 5 days, directing the alleged contemner to show cause before the court why he should not be punished for contempt. Upon the return of such order, the court shall examine the alleged contemner under oath and the alleged contemner shall have an opportunity to be heard. If the court determines that the respondent has committed any alleged contempt, the court shall punish the offender as if the contempt had occurred in an action arising in or pending in such court.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §234. Witnesses; immunity from prosecution

If any individual asks to be excused from testifying or from producing evidence of any kind in connection with any examination, hearing or investigation being conducted by the superintendent on the ground that the testimony or evidence required of that individual may tend to incriminate the individual or subject the individual to a penalty or forfeiture, and the Attorney General directs that individual to give testimony or produce evidence, the individual must comply with the directive. No testimony or other evidence so compelled, or any information directly or indirectly derived from that testimony or other evidence, may be used against the offering individual in any criminal, juvenile or civil violation proceeding, except that the testimony or other evidence may be used in a prosecution for perjury, false swearing, contempt or otherwise failing to comply with the directive to testify or produce evidence, or in a proceeding in which the individual has waived the immunity or privilege. [1989, c. 269, §8 (NEW).]

1.

[ 1989, c. 269, §8 (RP) .]

2.

[ 1989, c. 269, §8 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 269, §8 (RPR).



24-A §235. Order on hearing

1. In the conduct of hearings under this Title and making his order thereon, the superintendent shall act in a quasi-judicial capacity.

[ 1973, c. 585, §12 (AMD) .]

2. Within 30 days after termination of a hearing, or of any rehearing thereof or reargument thereon, or within such other period as may be specified in this Title as to particular proceedings, or within such further reasonable period as the superintendent for good cause may require, the superintendent shall make his order on hearing covering matters involved in such hearing, and give a copy of the order to each party to the hearing in the same manner as notice of the hearing was given to such party; except that as to hearings held with respect to merger, consolidation, bulk reinsurance, conversion, affiliation or change of control of a domestic insurer as provided in chapter 47 (organization and corporate procedures of domestic stock and mutual insurers), where notice of the hearing was given to all stockholders and/or policyholders of an insurer involved, the superintendent is required to give a copy of the order on hearing to the corporation and insurer parties, to intervening parties, to a reasonable number of such stockholders or policyholders as representative of the class, and to other parties only upon written request of such parties.

[ 1973, c. 585, §12 (AMD) .]

3. The order must contain:

A. A concise statement of facts found by the superintendent upon the evidence adduced at the hearing; [1973, c. 585, §12 (AMD).]

B. A concise statement of the superintendent's conclusions from the facts so found; [1973, c. 585, §12 (AMD).]

C. The superintendent's order, and the effective date of the order; [RR 2009, c. 2, §64 (COR).]

D. Citation of the provisions of this Title upon which the order is based; but failure to so designate a particular provision does not deprive the superintendent of the right thereafter to rely thereon; and [RR 2009, c. 2, §64 (COR).]

E. Notice of the party's right to appeal or review of the order, of the action required for appeal and of the time within which the action must be taken in order to exercise the right. [RR 2009, c. 2, §64 (COR).]

[ RR 2009, c. 2, §64 (COR) .]

4. The order may affirm, modify or rescind action theretofore taken or may constitute taking of new action within the scope of the notice of the hearing.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §396 (AMD). RR 2009, c. 2, §64 (COR).



24-A §236. Appeal from the superintendent

1. In general, judicial review of actions taken by the superintendent or the superintendent's representatives must occur in conformity with the provisions set forth in the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter 7.

[ RR 2009, c. 2, §65 (COR) .]

2. An appeal from the superintendent shall be taken only from an order on hearing, or as to a matter on which the superintendent has failed to hold a hearing after application thereof under section 229, or regarding a matter as to which the superintendent has failed to issue an order after hearing as required by section 235.

[ 1977, c. 694, §397 (RPR) .]

3. Any person who was a party to the hearing may appeal from an order of the superintendent within 30 days after receipt of notice. Any person not a party to the hearing whose interests are substantially and directly affected and who is aggrieved by an order of the superintendent may appeal within 40 days from the date the decision was rendered. If the appeal is taken from the superintendent's failure or refusal to act, the petition for review shall be filed within 6 months of the expiration of the time within which the action should reasonably have occurred.

[ 1977, c. 694, §397 (RPR) .]

4.

[ 1989, c. 269, §9 (RP) .]

5.

[ 1989, c. 269, §9 (RP) .]

6.

[ 1989, c. 269, §9 (RP) .]

7.

[ 1989, c. 269, §9 (RP) .]

8.

[ 1989, c. 269, §9 (RP) .]

9.

[ 1989, c. 269, §9 (RP) .]

10.

[ 1989, c. 269, §9 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §4 (AMD). 1973, c. 585, §12 (AMD). 1977, c. 694, §397 (RPR). 1989, c. 269, §§9,10 (AMD). RR 2009, c. 2, §65 (COR).



24-A §237. Assessment for expense of maintaining the Bureau of Insurance

The expense of maintaining the Bureau of Insurance must be assessed annually by the Superintendent of Insurance against all insurers and health maintenance organizations licensed to do business in this State in proportion to their respective direct gross premium written on business in this State during the year ending December 31st immediately preceding the fiscal year for which assessment is made. The annual assessment upon all insurers must be applied to the budget of the bureau for the fiscal year commencing July 1st. For any biennial period, total assessment must be in an amount not exceeding .002 of total direct premiums written. When the superintendent calculates the amount of the annual assessment, the superintendent must consider, among other factors, the staffing level required to administer the responsibilities of the bureau. [1997, c. 79, §2 (AMD).]

1. Expense of examination. The expense of examination of an insurer or of any person regulated by section 222 continues to be borne by the person examined. The expense of examination consistent with section 228 may not be considered when determining the assessment for maintaining the Bureau of Insurance.

[ 1997, c. 79, §2 (AMD) .]

2. Direct gross premium. Based on the annual statement filed by each insurer pursuant to section 423 or health maintenance organization pursuant to section 4208, the superintendent shall ascertain the amount of direct gross premium it received in that year. For the purpose of this section only, "direct gross premiums" means and includes policy, membership, annuity considerations and other fees, policy dividends applied in payment for insurance and other considerations for insurance received by insurers or health maintenance organizations, on account of policies or contracts covering subjects of insurance, or risks located, resident or to be performed in this State, after deducting return premiums or dividends actually returned or credited to policyholders.

[ 1997, c. 79, §2 (AMD) .]

3. Minimum assessment. In any year in which an insurer or health maintenance organization has no direct gross premium writings in this State, or in which direct gross premium written is not sufficient to produce at the rate prescribed an amount equal to or in excess of $100, the minimum assessment payable by any insurer or health maintenance organization is $100.

[ 1997, c. 79, §2 (AMD) .]

4. Notification of assessment. On or before July 1st of each year, the superintendent shall forward to each insurer or health maintenance organization an itemized bill of the amount due for the annual assessment, the amount due for filing of the annual statement pursuant to sections 423 and 601 and the amount due for the certificate of authority annual continuation fee pursuant to section 601. When an extension of the time of filing an annual statement is granted for good cause by the superintendent pursuant to section 423, subsection 1, or section 4208, the insurer or health maintenance organization must be assessed a provisional amount of $100. Upon receipt of the insurer's or health maintenance organization's annual statement, the provisional assessment must be adjusted to effect a final assessment for the fiscal year at the same rate utilized by the superintendent and levied upon all insurers by the general assessment of July 1st.

[ 1997, c. 79, §2 (AMD) .]

5. Time of payment. Time of payment for the annual assessment, the annual statement filing fee and the annual continuation fee must be made on or before August 10th.

[ 1995, c. 544, §1 (AMD) .]

6. Revocation or suspension. If the annual assessment, annual statement filing fee or annual continuation fee is not paid to the superintendent on or before the prescribed date, the license or certificate of authority of an insurer or health maintenance organization to transact business in this State may be revoked or suspended by the superintendent after a hearing or upon waiver of hearing by the insurer or health maintenance organization until the annual assessment, annual statement filing fee and annual continuation fee is paid. A reinstatement of certificate of authority may not be made prior to payment of the balance of the annual assessment, annual statement filing fee or continuation fee.

[ 1997, c. 79, §2 (AMD) .]

7. Recalculation of assessment. Immediately following the close of the fiscal year ending June 30, 1987, and at the close of each 2nd succeeding fiscal year, the superintendent shall recalculate the assessment made against each party assessed after giving recognition to actual expenditures of the bureau during the preceding biennial period. On or before October 1st, the superintendent shall render to each party assessed a statement showing the difference between their respective recalculated assessment and the amount they had paid with respect to the preceding biennium. Any overpayment of annual assessment resulting from complying with the requirements of this section must be refunded or, at the option of the assessed party, applied as a credit against the assessment for the succeeding fiscal year. Any overpayment of $100 or less must be applied as a credit against the assessment for the succeeding fiscal year.

[ 1997, c. 79, §2 (AMD) .]

8. Deposit with Treasurer of State. The superintendent shall deposit all payments made pursuant to this section with the Treasurer of State. The money must be used for the sole purpose of paying the expenses of the Bureau of Insurance.

[ 1997, c. 79, §2 (AMD) .]

9. Exclusions. This section does not apply to fraternal benefit societies, as defined in section 4101; assessment mutual insurance companies, as defined in section 3603; and joint underwriting associations, subject to section 2322.

[ 1997, c. 79, §2 (AMD) .]

10. Applicability. This section applies with respect to insurers for fiscal years commencing on or after July 1, 1986 and to health maintenance organizations for fiscal years commencing on or after July 1, 1997.

[ 1997, c. 79, §2 (AMD) .]

SECTION HISTORY

1985, c. 446, §2 (NEW). 1991, c. 334, §§3,4 (AMD). 1993, c. 313, §15 (AMD). 1995, c. 544, §§1,2 (AMD). 1997, c. 79, §2 (AMD).






Chapter 5: AUTHORIZATION OF INSURERS AND GENERAL REQUIREMENTS

Subchapter 1: AUTHORIZATION OF INSURERS AND GENERAL REQUIREMENTS

24-A §400. "Stock" insurer defined

A "stock" insurer is an incorporated insurer with its capital divided into shares and owned by its stockholders. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §401. "Mutual" insurer defined

A "mutual" insurer is an incorporated insurer without permanent capital stock, and the governing body of which is elected by its policyholders or those policyholders specified in its charter, or by any reasonable combination of its policyholders, guaranty fund stockholders, or guaranty fund certificate holders, or by other reasonable method. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §402. "Reciprocal"; "Lloyd's" insurer defined

1. Reciprocal insurer. A "reciprocal" insurer is an unincorporated aggregation of subscribers operating individually and collectively through an attorney-in-fact common to all such persons to provide reciprocal insurance among themselves. Any public self-funded pool operating under Title 30, chapter 203-B is not an insurance company or insurer under the laws of this State. The development, administration and provision of a public self-funded pool's programs and coverages do not constitute doing an insurance business.

[ 1985, c. 713, §4 (AMD) .]

2. Lloyd's insurer. A "Lloyd's" insurer is an unincorporated but formally organized association of individual underwriters, any one or more of whom underwrite and thereby assume as insurer such portion of the risk insured by them as shall be set forth in the contract of insurance issued by such an insurer.

[ 1969, c. 177, §5 (RPR) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §5 (RPR). 1985, c. 713, §4 (AMD).



24-A §403. "Charter" defined

Except where context requires otherwise, "charter" means certificate of organization, certificate of incorporation, articles of incorporation, articles of agreement, articles of association, corporate charter granted by legislative act, or other basic constituent document of a corporation, or of a Lloyd's insurer, or the power of attorney of the attorney-in-fact of a reciprocal insurer. [1969, c. 177, §6 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §6 (AMD).



24-A §404. Certificate of authority required; enforcement; penalty

1. No person shall act as an insurer and no insurer shall transact insurance in this State by mail or otherwise, unless as authorized by a certificate of authority issued by the superintendent pursuant to this Title and then in full force and effect, except as to such transactions as are expressly otherwise provided in this Title.

[ 1973, c. 585, §12 (AMD) .]

2. No insurer formed under the laws of this State, and no foreign insurer from offices or by personnel or facilities located in this State, shall solicit insurance applications or otherwise transact insurance in another state or country unless it holds a subsisting certificate of authority granted to it by the superintendent authorizing it to transact the same kind or kinds of insurance in this State.

[ 1973, c. 585, §12 (AMD) .]

3. The superintendent shall enforce this section through any and all available and lawful means, including, but not limited to, the enjoining of any violation or threatened violation.

[ 1973, c. 585, §12 (AMD) .]

4. Any insurer and any officer, director, agent, representative or employee of any insurer, who willfully authorizes, negotiates, makes or issues any insurance contract in violation of this section, is upon conviction thereof subject to a fine not to exceed $5,000 or imprisonment for not over 2 years, or to both.

[ RR 2013, c. 2, §36 (COR) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). RR 2013, c. 2, §36 (COR).



24-A §405. Exceptions to certificate of authority requirement

A certificate of authority shall not be required of an insurer with respect to any of the following: [1969, c. 132, §1 (NEW).]

1. Investigation, settlement or litigation of claims under its policies lawfully written in this State, or liquidation of assets and liabilities of the insurer, other than collection of new premiums, all as resulting from its former authorized operations in this State;

[ 1969, c. 132, §1 (NEW) .]

2. Except as provided in section 404, subsection 2, transactions thereunder subsequent to issuance of a policy covering only subjects of insurance not resident, located or expressly to be performed in this State at time of issuance, and lawfully solicited, written and delivered outside this State;

[ 1969, c. 132, §1 (NEW) .]

3. Transactions pursuant to surplus lines coverages lawfully written under chapter 19;

[ 1969, c. 132, §1 (NEW) .]

4. Reinsurance, except as to domestic reinsurers;

[ 1969, c. 132, §1 (NEW) .]

5. Transactions relative to its investments in this State;

[ 1969, c. 132, §1 (NEW) .]

6. Any suit or action by the duly constituted receiver, rehabilitator or liquidator of the insurer, or of the insurer's assignee or successor, under laws similar to those contained in chapter 57; or

[ 2011, c. 90, Pt. C, §1 (AMD) .]

7. Transactions pursuant to individual health insurance covering residents of this State written by a regional insurer or health maintenance organization, as defined in section 405-A, duly authorized or qualified to transact individual health insurance in the state or country of its domicile if the superintendent certifies that the regional insurer or health maintenance organization meets the requirements of section 405-A.

[ 2011, c. 90, Pt. C, §2 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 2011, c. 90, Pt. C, §§1, 2 (AMD).



24-A §405-A. Certification of regional insurers or health maintenance organizations to transact individual health insurance

1. Regional insurer or health maintenance organization defined. As used in this section, "regional insurer or health maintenance organization" means an insurer or health maintenance organization that holds a valid certificate of authority to transact individual health insurance in Connecticut, Massachusetts, New Hampshire, Rhode Island or Vermont.

[ 2013, c. 388, Pt. B, §1 (AMD) .]

2. Certification of regional insurers or health maintenance organizations. A regional insurer or health maintenance organization may not transact individual health insurance in this State by mail, the Internet or otherwise unless the superintendent has issued a certification that the regional insurer or health maintenance organization has met the requirements of this subsection. The superintendent shall issue a certification or deny certification within 30 days of a request.

A. A policy, contract or certificate of individual health insurance offered for sale in this State by a regional insurer or health maintenance organization must comply with the applicable individual health insurance laws in the state of domicile of that regional insurer and must be actively marketed in that state. [2011, c. 90, Pt. C, §3 (NEW).]

B. A regional insurer or health maintenance organization shall meet the requirements of section 4302 for reporting plan information with respect to individual health plans offered for sale in this State and disclose to prospective enrollees how the health plans differ from individual health plans offered by domestic insurers in a format approved by the superintendent. Health plan policies and applications for coverage must contain the following disclosure statement or a substantially similar statement on the face page of the policy or application in a type size of at least 14 points and font that is easily readable by a person with average eyesight: "This policy is issued by a regional insurer or health maintenance organization and is governed by the laws and rules of (regional insurer's or health maintenance organization's state of domicile). This policy may not be subject to all the insurance laws and rules of the State of Maine, including coverage of certain health care services or benefits mandated by Maine law. Before purchasing this policy, you should carefully review the terms and conditions of coverage under this policy, including any exclusions or limitations of coverage." [2013, c. 388, Pt. B, §2 (AMD).]

C. A regional insurer or health maintenance organization shall meet the requirements of section 4303, subsection 4 for grievance procedures with respect to health plans offered for sale in this State. [2011, c. 90, Pt. C, §3 (NEW).]

D. A regional insurer or health maintenance organization shall meet the requirements of chapter 56-A for provider network adequacy with respect to health plans offered for sale in this State. [2011, c. 90, Pt. C, §3 (NEW).]

E. A regional insurer or health maintenance organization shall meet the requirements of chapter 33 with respect to rates for individual health plans offered for sale in this State. [2011, c. 90, Pt. C, §3 (NEW).]

F. A regional insurer or health maintenance organization shall designate an agent for receiving service of legal documents or process in the manner provided in this Title. [2011, c. 90, Pt. C, §3 (NEW).]

G. A regional insurer or health maintenance organization shall meet the requirements of this Title with respect to allowing the superintendent access to records of the regional insurer or health maintenance organization. [2011, c. 90, Pt. C, §3 (NEW).]

[ 2013, c. 388, Pt. B, §2 (AMD) .]

3. Unfair trade practices. The provisions of chapter 23 apply to a regional insurer or health maintenance organization permitted to transact individual health insurance under this section or section 405.

[ 2011, c. 90, Pt. C, §3 (NEW) .]

4. Taxes; assessments. A regional insurer or health maintenance organization transacting individual health insurance in this State under this section is subject to applicable taxes or assessments imposed on insurers transacting individual health insurance in this State pursuant to this Title and Title 36.

[ 2011, c. 90, Pt. C, §3 (NEW) .]

5. Compliance with court orders. A regional insurer or health maintenance organization transacting individual health insurance in this State under this section shall comply with lawful orders from courts of competent jurisdiction issued in a voluntary dissolution proceeding or in response to a petition for an injunction by the superintendent asserting that the regional insurer or health maintenance organization is in a hazardous financial condition.

[ 2011, c. 90, Pt. C, §3 (NEW) .]

6. Exemption from other requirements. Except as expressly provided in this section, the requirements of this Title do not apply to a regional insurer or health maintenance organization permitted to transact individual health insurance under this section.

[ 2011, c. 90, Pt. C, §3 (NEW) .]

7. Agreement with insurance regulators in other state. The superintendent shall enter into a memorandum of understanding or other agreement with the insurance department of the state of domicile of a regional insurer or health maintenance organization permitted to transact individual health insurance in this State under this section with respect to enforcement of the provisions of this section.

[ 2011, c. 90, Pt. C, §3 (NEW) .]

8. Sale of policies. An individual health insurance policy, contract or certificate may not be offered for sale in this State pursuant to this section before January 1, 2014.

[ 2011, c. 90, Pt. C, §3 (NEW) .]

SECTION HISTORY

2011, c. 90, Pt. C, §3 (NEW). 2013, c. 388, Pt. B, §§1, 2 (AMD).



24-A §405-B. Domestic insurers or licensed health maintenance organization; individual health insurance approved in other states

Notwithstanding any other provision of this Title, a domestic insurer or licensed health maintenance organization authorized to transact individual health insurance in this State may offer for sale in this State an individual health plan duly authorized for sale in Connecticut, Massachusetts, New Hampshire, Rhode Island or Vermont by a parent or corporate affiliate of the domestic insurer or licensed health maintenance organization if the following requirements are met. [2013, c. 388, Pt. B, §3 (AMD).]

1. Certificate of authority from state of domicile. The parent or corporate affiliate of the domestic insurer or licensed health maintenance organization must hold a valid certificate of authority to transact individual health insurance in the state of domicile of the parent or corporate affiliate.

[ 2011, c. 90, Pt. C, §4 (NEW) .]

2. Compliance with laws of state of domicile. A policy, contract or certificate of individual health insurance offered for sale in this State by the domestic insurer or licensed health maintenance organization must comply with the applicable individual health insurance laws in the state of domicile of the parent or corporate affiliate and must be actively marketed in that state.

[ 2011, c. 90, Pt. C, §4 (NEW) .]

3. Disclosure and reporting. The domestic insurer or licensed health maintenance organization shall meet the requirements of section 4302 for reporting plan information with respect to individual health plans offered for sale in this State and disclose to prospective enrollees how the individual health plans of the parent or corporate affiliate differ from individual health plans offered by other domestic insurers or licensed health maintenance organizations in a format approved by the superintendent. Health plan policies and applications for coverage must contain the following disclosure statement or a substantially similar statement on the face page of the policy or application in a type size of at least 14 points and font that is easily readable by a person with average eyesight: "This policy is issued by a domestic insurer or licensed health maintenance organization but is governed by the laws and rules of (state of domicile of parent or corporate affiliate of domestic insurer or licensed health maintenance organization), which is the state of domicile of the parent or corporate affiliate of the domestic insurer or licensed health maintenance organization. This policy may not be subject to all the insurance laws and rules of the State of Maine, including coverage of certain health care services or benefits mandated by Maine law. Before purchasing this policy, you should carefully review the terms and conditions of coverage under this policy, including any exclusions or limitations of coverage."

[ 2013, c. 388, Pt. B, §4 (AMD) .]

4. Grievance procedures. The domestic insurer or licensed health maintenance organization shall meet the requirements of section 4303, subsection 4 for grievance procedures with respect to health plans offered for sale in this State.

[ 2011, c. 90, Pt. C, §4 (NEW) .]

5. Sale of policies. A domestic insurer or licensed health maintenance organization may not offer an individual health plan for sale in this State pursuant to this section before January 1, 2014.

[ 2011, c. 90, Pt. C, §4 (NEW) .]

SECTION HISTORY

2011, c. 90, Pt. C, §4 (NEW). 2013, c. 388, Pt. B, §§3, 4 (AMD).



24-A §405-C. Domestic insurers or licensed health maintenance organizations; parity with regional insurers

Notwithstanding any other provision of this Title, a domestic insurer or licensed health maintenance organization authorized to transact individual health insurance in this State may offer for sale in this State an individual health plan equivalent to any plan offered for sale in this State by a regional insurer or health maintenance organization pursuant to section 405-A. An individual health plan may not be offered for sale pursuant to this section before January 1, 2014. [2011, c. 90, Pt. C, §5 (NEW).]

SECTION HISTORY

2011, c. 90, Pt. C, §5 (NEW).



24-A §406. General eligibility for certificate of authority

To qualify for and hold authority to transact insurance in this State, an insurer must be otherwise in compliance with this Title and with its charter powers, and must be an incorporated stock or mutual insurer, or a reciprocal or Lloyd's insurer; of the same general type as may be formed as a domestic insurer under this Title; except that: [1969, c. 132, §1 (NEW).]

1. No foreign insurer shall be authorized to transact insurance in this State unless as to insurance written in this State it maintains reserve as required by chapter 11 (assets and liabilities); or which, if other than a property or casualty insurer, transacts business anywhere in the United States on the assessment plan, or stipulated premium plan, or any similar plan;

[ 1969, c. 132, §1 (NEW) .]

2. No insurer shall be authorized to transact a kind of insurance in this State unless duly authorized or qualified to transact such insurance in the state or country of its domicile;

[ 1969, c. 132, §1 (NEW) .]

3. No insurer shall be authorized to transact in this State any kind of insurance which is not within the definitions as set forth in chapter 9 (kinds of insurance);

[ 1969, c. 132, §1 (NEW) .]

4. No such authority shall be granted or continued as to any insurer while in arrears to the State for fees, licenses, taxes, assessments, fines or penalties accrued on business previously transacted in this State;

[ 1969, c. 132, §1 (NEW) .]

5. A Lloyd's insurer shall be treated as a stock insurer for the purposes of this Title, with net assets over all liabilities to be not less than the capital funds required of a foreign stock insurer transacting the same kinds of insurance.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §407. Same; ownership, management

1. No foreign insurer which is directly or indirectly owned or controlled in whole or substantial part by any government or governmental agency, other than of the Government of the United States of America, shall be authorized to transact insurance in Maine. Membership in a mutual insurer, or subscribership in a reciprocal insurer, or ownership of stock of an insurer by the alien property custodian or similar official of the United States, or ownership of stock or other security which does not have voting rights with respect to the management of the insurer, or supervision of an insurer by public authority, shall not be deemed to be an ownership or control of the insurer for the purposes of this provision.

[ 1969, c. 132, §1 (NEW) .]

2. The superintendent shall not grant or continue authority to transact insurance in this State as to any insurer or proposed insurer, any director, officer or other individual materially part of the management of which is found by him after investigation or upon reliable information to be incompetent, or dishonest, or untrustworthy, or of unfavorable business repute, or the managers of which are so lacking in insurance company managerial experience in operations of the kind proposed in this State as to make such operation, currently or prospectively, hazardous to, or contrary to the best interests of, the insurance-buying or investing public of this State; or which he has good reason to believe is affiliated directly or indirectly through ownership, control, management, reinsurance transactions or other business relations, with any person or persons of unfavorable business repute, or whose business operations in this State or elsewhere are or have been marked, to the injury of insurers, stockholders, policyholders, creditors or the public, by illegality, or by manipulation of assets, or of accounts, or of reinsurance or by bad faith.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §408. Name of insurer

1. No insurer shall be formed or authorized to transact insurance in this State which has or uses a name which is the same as or deceptively similar to that of another insurer already so authorized.

[ 1969, c. 132, §1 (NEW) .]

2. No life insurer shall be so authorized which has or uses a name deceptively similar to that of another insurer, other than a predecessor in interest, authorized to transact insurance in this State within the preceding 10 years, if life insurance policies originally issued by such other insurer are still outstanding in this State.

[ 1969, c. 132, §1 (NEW) .]

3. No insurer shall be formed or authorized to transact insurance which has or uses a name the same as or deceptively similar to that of any foreign insurer not so authorized if such foreign insurer has within the next preceding 12 months signified its intention to secure an incorporation in this State under such name, or to do business as a foreign insurer in this State under such name, by filing notice of such intention with the superintendent, unless the written consent to the use of such name or deceptively similar name has been given by such foreign insurer.

[ 1973, c. 585, §12 (AMD) .]

4. No insurer shall be so authorized which has or uses a name which tends to deceive or mislead as to the type of organization of the insurer.

[ 1969, c. 132, §1 (NEW) .]

5. In case of conflict of names between 2 insurers, or a conflict otherwise prohibited under this section, the superintendent may permit, or shall require as a condition to the issuance of an original certificate of authority to an applicant insurer, the insurer to use in this State such supplementation or modification of its name or such business name as may reasonably be necessary to avoid the conflict.

[ 1973, c. 585, §12 (AMD) .]

6. Except as provided in subsection 5, an insurer shall conduct its business in this State in its own corporate, if incorporated, or proper, if a reciprocal, name.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §409. Insurance lines combinations

An insurer may be authorized to transact such kinds of insurance as it is qualified for under this Title, except that a reciprocal insurer may not transact life insurance. Qualified insurers may transact combinations of business as follows. [1991, c. 385, §1 (AMD).]

1. Multiple lines insurer. A multiple lines insurer is authorized to transact more than one kind of coverage if all kinds of coverage fall within the categories listed in sections 704 to 708.

[ 1991, c. 385, §1 (NEW) .]

2. All lines insurer. An all lines insurer is authorized to transact life insurance and one or more of the kinds of coverage, other than health insurance, that may be transacted by a multiple lines insurer.

[ 1991, c. 385, §1 (NEW) .]

3. Life or health insurer. A life or health insurer is authorized to transact life insurance, life and annuity insurance or health insurance as defined in sections 702 to 704-A. A life insurer, health insurer or a life and health insurer does not become an all lines insurer merely by transacting specific lines of casualty insurance that life or health insurers are expressly authorized by law to transact.

[ 2007, c. 199, Pt. E, §1 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1991, c. 385, §1 (AMD). 2007, c. 199, Pt. E, §1 (AMD).



24-A §410. Minimum paid-in capital and surplus requirements

1. To qualify for authority to transact any one kind of insurance, as defined in chapter 9, or combination of kinds of insurance as shown below, an insurer must possess and thereafter maintain unimpaired paid-in capital stock, if a stock insurer, or unimpaired basic surplus, if a foreign mutual or a reciprocal insurer, and when first so authorized must possess initial free surplus, all in amounts not less than as determined from the following table.

A health, life and health or multiple line (as described in section 409) insurer may qualify for a certificate of authority to transact a legal services insurance business, as described in chapter 38, if it is otherwise qualified therefor and possesses and thereafter maintains, in addition to the amounts described in the following table, an additional amount of unimpaired paid-in capital stock, if a stock insurer, or unimpaired basic surplus, if a foreign mutual or reciprocal insurer, of not less than $500,000.

An insurer may qualify for a certificate of authority to transact solely financial guaranty insurance as defined in section 709-A, if it is otherwise qualified therefor and possesses and thereafter maintains paid-in capital stock in the amount of $2,500,000 and initial free surplus in an amount of $47,500,000 or, if the insurer is a foreign mutual or reciprocal insurer, minimum required basic surplus in an amount of $2,500,000 and initial free surplus in an amount of $47,500,000.

* Does not apply as to a reciprocal insurer.

Except:

A. An insurer holding a valid certificate of authority to transact insurance in this State on January 1, 1970 may, if otherwise qualified therefor until January 1, 1989, continue to be so authorized while possessing paid-in capital stock, if a stock insurer, or surplus, if a mutual or reciprocal insurer, as required for such authority immediately prior to January 1, 1970. [1991, c. 385, §2 (AMD).]

B. Prior to January 1, 1989, the superintendent may not authorize such an insurer to transact any other kinds of insurance unless it complies with the requirements as to capital stock, if a stock insurer, or basic surplus, if a mutual or reciprocal insurer, as applied to all kinds of insurance it proposes to transact, as provided in the table contained in this paragraph.

A health, life and health or multiple line (as described in section 409) insurer may qualify for a certificate of authority to transact a legal services insurance business, as described in chapter 38, if it is otherwise qualified therefor and possesses and thereafter maintains, in addition to the amounts described in the following table, an additional amount of unimpaired paid-in capital stock, if a stock insurer, or unimpaired basic surplus, if a foreign mutual or reciprocal insurer, of not less than $500,000.

*Does not apply as to a reciprocal insurer. [1991, c. 385, §2 (AMD).]

C. Until January 1, 1989, a domestic mutual insurer formed prior to January 1, 1968, and while possessing surplus of not less than $200,000 may be authorized to transact, in addition to the types of insurance it was transacting prior to July 24, 1984, any other additional kinds of insurance authorized by its charter; subject to those minimum required basic surplus amounts applicable as to foreign mutual insurers as contained in the table in paragraph B, if the insurer is to transact life insurance together with any one or more of property, casualty, surety or marine and transportation insurances. [1987, c. 78, §1 (AMD).]

D. Domestic mutual insurers holding a certificate of authority upon January 1, 1989, if otherwise qualified, and possessed of basic surplus in minimum required amounts as contained in the table in this paragraph may continue to be so authorized, provided those insurers continue to possess and maintain unimpaired basic surplus funds as determined in this paragraph and applicable to those lines or kinds of insurance permitted by its certificate of authority immediately prior to January 1, 1989. Upon application by any such insurer and written approval by the superintendent, the insurer's certificate of authority may be extended to permit the writing of other kinds or lines of insurance if the insurer is qualified and possessed of basic surplus funds in amounts contained in the table in this paragraph. A domestic mutual insurer holding a certificate of authority prior to January 1, 1989, but which does not possess and maintain basic surplus in the minimum required amounts contained in the table in this paragraph, may continue to be authorized to transact insurance in this State and to write other kinds or lines of insurance, subject to the approval of the superintendent, as long as it maintains 100% reinsurance and has no liabilities.

For the purposes of this paragraph, any assuming reinsurer must be a corporation which possesses the ability to exercise control of the ceding insurer, must be an insurance company possessed of a certificate of authority to transact the same kinds of insurance in this State as those assumed and shall file a consolidated annual statement as required by section 423.

A health, life and health or multiple line (as described in section 409) insurer may qualify for a certificate of authority to transact a legal services insurance business, as described in chapter 38, if it is otherwise qualified therefor and possesses and thereafter maintains, in addition to the amounts described in the following table, an additional amount of unimpaired paid-in capital stock, if a stock insurer, or unimpaired basic surplus, if a foreign mutual or reciprocal insurer, of not less than $500,000.

E. An insurer that otherwise possesses funds as required under this subsection shall at all times maintain policyholders' surplus, combined paid-in capital stock, if any, and surplus, reasonable in amount, as determined by the superintendent, in relation to the kinds and amount of insurance it has in force, or being written and retained by it, net of applicable reinsurance. In making any such determination, the superintendent shall give due consideration to any applicable standards approved or adopted by the National Association of Insurance Commissioners and to the desirability of substantial uniformity as to such requirements among the respective states. [1991, c. 385, §2 (AMD).]

F. A health maintenance organization as a division or line of business is subject to this paragraph.

(1) An insurer that operates a health maintenance organization as a division or a line of business shall possess and maintain policyholder's surplus, including paid-in capital stock if any, as otherwise required by this section and in addition shall meet the surplus requirements of section 4204-A.

(2) A nonprofit hospital or medical service organization that operates a health maintenance organization as a division or as a line of business shall possess and maintain subscriber reserves as defined in section 2301, subsection 9-A, paragraph H, subparagraph (2) and in an amount required by the superintendent and in addition shall meet the surplus requirements of section 4204-A. [1993, c. 702, Pt. A, §7 (NEW).]

[ 1993, c. 702, Pt. A, §7 (AMD) .]

2. Capital and surplus requirements are based upon all the kinds of insurance transacted by the insurer in any and all areas in which it operates or proposes to operate, whether or not only a portion of such kinds are to be transacted in this State.

[ 1969, c. 132, §1 (NEW) .]

3. As to surplus required for authority to transact one or more kinds of insurance and thereafter to be maintained, domestic mutual legal reserve insurers hereafter formed are governed by chapter 47.

[ 1991, c. 385, §2 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §§7,8 (AMD). 1973, c. 585, §12 (AMD). 1973, c. 625, §134 (AMD). 1983, c. 709, §1 (AMD). 1987, c. 78, §§1,2 (AMD). 1987, c. 707, §1 (AMD). 1991, c. 385, §2 (AMD). 1993, c. 702, §A7 (AMD).



24-A §411. Insuring combinations without additional capital funds

Without additional paid-in capital stock or additional surplus, an authorized insurer may also be authorized: [1969, c. 132, §1 (NEW).]

1. If a life insurer, to grant annuities;

[ 1969, c. 132, §1 (NEW) .]

2. If a health insurer, to insure against congenital defects, as defined in section 707;

[ 1969, c. 132, §1 (NEW) .]

3. If a casualty insurer or multiple line insurer, to transact health insurance; except that this provision does not apply to a domestic insurer authorized to transact casualty insurance only, pursuant to section 410, subsection 1, paragraph A; or

[ 1991, c. 385, §3 (AMD) .]

4. To transact employee benefit excess insurance to the extent authorized pursuant to section 707, subsection 3.

[ 1991, c. 385, §4 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1991, c. 385, §§3,4 (AMD).



24-A §412. Deposits

1. No insurance company other than a domestic real estate title insurance company or a domestic mutual fire insurance company that is transacting only the business of fire, marine or glass on the assessment plan may do so in this State unless it makes and maintains a deposit with the Superintendent of Insurance, as security for all its policyholders, of securities that are determined eligible for deposit under section 1253. The deposit must be maintained in a minimum actual market value that, exclusive of interest, may never be less than $100,000. The deposit must be retained by the superintendent and disposed of as directed by section 1263.

[ 1999, c. 113, §16 (AMD) .]

2. Any admitted foreign insurance company may file with the superintendent a certificate of the insurance supervisory official of such other jurisdiction that he holds in trust and on deposit for benefit of all the policyholders of the company a deposit of not less than $100,000 in such securities as are required or permitted to be deposited with him by the laws of that jurisdiction. These securities are to be of a character consistent with investment authority in such jurisdiction. Such certificate shall contain a statement by said supervisory official that he is satisfied that the actual market value of these securities is of minimum value of $100,000. No deposit shall be required to be maintained in this State while such a deposit, if so certified, is retained by said supervisory official.

[ 1975, c. 77, (RPR) .]

3. The superintendent shall receive and hold in trust deposits made under this section by any domestic insurance company in compliance with the laws of this or any other state, to enable it to do business in this or any other state, and in like manner shall hold deposits made by a foreign company under the laws of this State. The company making such deposit shall be entitled to any investment income thereon and with the superintendent's consent, if not inconsistent with the laws under which such deposit was made, may exchange in whole or in part such securities comprising the deposit for other approved securities of equal value.

[ 1975, c. 77, (RPR) .]

4. The superintendent shall not authorize an alien insurer to transact insurance in this State unless it makes in this State through the superintendent and thereafter continuously maintains a deposit, representing funds in excess of all the insurer's liabilities under insurance contracts in force in the United States of America, of a fair market value in amount not less than the minimum paid-in capital stock required under this Title of a foreign stock insurer authorized to transact like kinds of insurance in this State. The superintendent may require additional trusteed surplus funds in reasonable amount to secure the interest of beneficiaries under policies insured by the alien insurer. In addition to the foregoing trusteed surplus account, an alien insurer authorized pursuant to this Title shall establish and maintain in one or more states of the United States a deposit or deposits of trust assets of a kind and quality as generally required by this section. The value of the deposit or deposits shall be at least equal to those obligations resulting from insurance in force in the United States. The deposit or deposits shall, if located outside the State, be subject to administration standards comparable to those contained in this Title. The deposit shall be held in trust for the exclusive benefit of the insurer's policyholders and creditors in the United States of America.

A. In lieu of such a deposit made or maintained in this State, the superintendent shall accept the certificate in proper form of the insurance supervisory official having general supervision of insurers in any other state to the effect that a deposit of like quality and amount, or part thereof, by such insurer is being maintained for like purposes in public custody or control pursuant to the laws of such state. [1975, c. 77, (NEW).]

[ 1985, c. 330, §2 (AMD) .]

5. All such deposits in this State are subject to the provisions of chapter 15 (Administration of Deposits).

[ 1975, c. 77, (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1975, c. 77, (RPR). 1985, c. 330, §2 (AMD). 1999, c. 113, §16 (AMD).



24-A §413. Application for certificate of authority

To apply for an original certificate of authority an insurer shall file with the superintendent its written application therefor on forms as prescribed and furnished by the superintendent, accompanied by the applicable fees specified in section 601 (fee schedule), stating under the oath of the president or vice-president or other chief officer and the secretary of the insurer, or of the attorney-in-fact, if a reciprocal insurer, the insurer's name, location of its home office or principal office in the United States, if an alien insurer, the kinds of insurance to be transacted, date of organization or incorporation, form of organization, state or country of domicile, and such additional information as the superintendent may reasonably require, together with the following documents, as applicable: [1973, c. 585, §12 (AMD).]

1. If a corporation, or a Lloyd's, a copy of its charter, together with all amendments thereto, or as restated and amended under the laws of its state or country of domicile, currently certified by the public official with whom the originals are on file in such state or country;

[ 1969, c. 177, §9 (AMD) .]

2. If a domestic incorporated insurer or a mutual insurer, a copy of its bylaws, certified by the insurer's corporate secretary;

[ 1969, c. 132, §1 (NEW) .]

3. If a reciprocal insurer, a copy of the power of attorney of its attorney-in-fact, certified by the attorney-in-fact; and if a domestic reciprocal insurer, the declaration provided for in section 3856;

[ 1969, c. 132, §1 (NEW) .]

4. A complete copy of its financial statement as of not earlier than the December 31st next preceding in form as customarily used in the United States by like insurers, sworn to by at least 2 executive officers of the insurer or certified by the public insurance supervisory official of the insurer's state of domicile, or of entry into the United States, if an alien insurer;

[ 1969, c. 132, §1 (NEW) .]

5.

[ 1985, c. 330, §3 (RP) .]

5-A. A copy of a current report of examination of the insurer certified by the public insurance supervisory official of the insurer's state of domicile, or of entry into the United States, if an alien insurer. For purposes of this requirement, a report of examination is deemed "current" only if its date of account is within 36 months of filing of the application, except that the superintendent may, in the superintendent's discretion, accept a report of examination within a period reasonably proximate to 36 months from its date of account that is filed by the applicant promptly upon its receipt when issuance of the report by the domiciliary regulator has been delayed for reasons beyond the control of the applicant and that are unrelated to the applicant's financial condition or its compliance with applicable laws;

[ 1995, c. 570, §1 (AMD) .]

6. Appointment of an agent pursuant to section 421 to receive service of legal process;

[ 1997, c. 592, §10 (AMD) .]

7. If a foreign or alien insurer, a certificate of the public insurance supervisory official of its state or country of domicile showing that it is authorized or qualified for authority to transact in such state or country the kinds of insurance proposed to be transacted in this State;

[ 1969, c. 132, §1 (NEW) .]

8. If an alien insurer, certificate as to deposit, if to be tendered pursuant to section 412, and a copy of the trust deed pertaining to such deposit, certified by the trustee;

[ 1969, c. 132, §1 (NEW) .]

9. If a life or health insurer, a copy of the insurer's rate book and of each form of policy currently proposed to be issued in this State, and of the form of application therefor; or

[ 1993, c. 637, §1 (AMD) .]

10. If an alien insurer, a copy of the appointment and authority of its United States manager, certified by its officer having custody of its records.

[ 1993, c. 637, §1 (AMD) .]

11.

[ 1993, c. 637, §2 (RP) .]

12.

[ 1993, c. 637, §2 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §9 (AMD). 1973, c. 585, §12 (AMD). 1985, c. 330, §§3,4 (AMD). 1993, c. 637, §§1,2 (AMD). 1995, c. 570, §1 (AMD). 1997, c. 592, §10 (AMD).



24-A §413-A. Alien insurer; port of entry

1. Port of entry. An alien insurer that has been authorized by the superintendent to use the State as its port of entry for the transaction of business in the United States is considered a domestic insurer to the extent provided in this section. An alien insurer that has been approved by another state to use that state as its port of entry is considered to be domiciled in that state in the same manner, if there is a valid reciprocity agreement between that state and this State or if the superintendent has determined that the applicable laws of that state are substantially similar to this section and its implementing rules.

[ 1999, c. 113, §17 (AMD) .]

2. Rules. The superintendent shall adopt rules establishing the terms and conditions of port of entry authorization, which include without limitation:

A. The requirements an alien insurer must satisfy to qualify for port of entry authorization. These requirements must include, at a minimum:

(1) Agreement to adhere to all laws applicable to domestic insurers;

(2) Maintenance of appropriate trust surplus or other adequate security within the State;

(3) Maintenance of records of all United States operations within the State; and

(4) Maintenance of a separate financial reporting system for United States operations; [1995, c. 375, Pt. D, §1 (NEW).]

B. The procedures for obtaining, maintaining and terminating port of entry authorization; and [1995, c. 375, Pt. D, §1 (NEW).]

C. Modifications of the provisions of this Title, and of the rules adopted by the superintendent that apply to domestic insurers, as the superintendent determines necessary for the appropriate regulation of alien insurers with port of entry authorization. [1995, c. 375, Pt. D, §1 (NEW).]

[ 1995, c. 375, Pt. D, §1 (NEW) .]

SECTION HISTORY

1995, c. 375, §D1 (NEW). 1999, c. 113, §17 (AMD).



24-A §414. Issuance, refusal of authority, ownership of certificate

1. If upon completion of its application, the superintendent finds that the insurer has met the requirements therefor under this Title, and that the insurer has furnished evidence satisfactory to him that its methods of operation are not such as would render its proposed operation hazardous to the public or its policyholders in this State, the superintendent shall issue to the insurer a proper certificate of authority; otherwise, the superintendent shall issue his order refusing such certificate.

[ 1973, c. 585, §12 (AMD) .]

2. The certificate of authority, if issued, shall state the insurer's name, home office address, state or country of organization, and the kinds of insurance the insurer is authorized to transact throughout this State. At the insurer's request, the superintendent may issue a certificate of authority limited to particular types of insurance or coverages within a kind of insurance as defined in chapter 9.

[ 1973, c. 585, §12 (AMD) .]

3. Although issued and delivered to the insurer, the certificate of authority at all times shall be the property of the State of Maine. Upon any expiration, suspension or termination thereof, the insurer shall promptly deliver the certificate to the superintendent.

[ 1973, c. 585, §12 (AMD) .]

4. Insurers required to file an annual statement must, as a condition to the issuance or continuance of a certificate of authority, provide the National Association of Insurance Commissioners with all information required for participation in the Insurance Regulatory Information System. This filing must contain the insurer's current annual statement convention blank and, if requested by the superintendent or the National Association of Insurance Commissioners, publicly available financial reports of any affiliated insurers or other entities necessary for analyzing any insurer licensed in this State. Each statement furnished by an insurer must be manually executed by those persons who are required by section 423 to verify an annual statement utilizing the prescribed jurat. Any amendments and addendums to the annual statement subsequently filed with the superintendent must also be filed with the National Association of Insurance Commissioners. Insurers shall provide written certification to the superintendent that they have complied with this subsection when they file their annual statements. This subsection does not apply to any insurer doing business under chapter 51.

In the absence of bad faith, fraud or intentional act, an officer or an employee of the National Association of Insurance Commissioners may not be subject to civil liability for libel, slander or any other cause of action in tort as a result of processing data or other information filed by insurers under this subsection or distribution of reports prepared on the basis of that information to insurance regulatory officials of any state that has subscribed to and used the Insurance Regulatory Information System through the National Association of Insurance Commissioners. Information provided to the superintendent that is held confidential by the National Association of Insurance Commissioners must be held confidential by the superintendent unless that information is relevant to any hearing conducted by the superintendent pursuant to section 229 or an order requiring disclosure is issued by the Superior Court.

[ 1991, c. 828, §13 (AMD) .]

5. The superintendent may require insurers subject to this section to make available any accountant's work papers created during an audit.

A. The superintendent may review the accountant's work papers upon timely notice to the insurer. The superintendent may photocopy or otherwise record the contents of work papers during the review. [1989, c. 846, Pt. C, §3 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

B. Any work papers or copies of work papers under the superintendent's custody or control are confidential and are not subject to public inspection. [1989, c. 846, Pt. C, §3 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

C. The work papers of an insurer's subsidiaries, parent or other corporate affiliates are deemed to be the insurer's work papers to the extent that the work papers reference transactions between the insurer and the subsidiary, parent or corporate affiliate and affect the insurer's final equity determination. [1989, c. 846, Pt. C, §3 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

D. The insurer shall, as a condition of the accountant's engagement, require accountants:

(1) To retain any work papers prepared in connection with an audit of the insurer for at least 6 years after the close of a reporting period; and

(2) To provide the work papers, or a copy, to the insurer at the insurer's request. [1989, c. 846, Pt. C, §3 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

E. For purposes of this subsection, the term "work papers" includes, but is not limited to, schedules, analyses, reconciliations, abstracts, memoranda, narratives, flow charts, copies of company records or other documents prepared or obtained by the accountant and the accountant's employees in conducting the examination of the insurer. [1989, c. 846, Pt. C, §3 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

[ 1989, c. 846, Pt. C, §3 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 846, §§A,C3,E4 (AMD). 1991, c. 828, §13 (AMD).



24-A §415. Continuation of certificate of authority

1. A certificate of authority continues in force as long as the insurer is entitled under this Title and until suspended or revoked by the superintendent or terminated at the insurer's request.

A. [1995, c. 544, §3 (RP).]

B. [1995, c. 544, §3 (RP).]

C. [1995, c. 544, §3 (RP).]

[ 1995, c. 544, §3 (AMD) .]

2.

[ 1995, c. 544, §4 (RP) .]

3. The superintendent may, upon the insurer's request made within 3 months after suspension, reinstate a certificate of authority that the superintendent suspended due to the insurer's failure to pay the annual fee upon payment by the insurer of the fee for reinstatement specified in section 601. Otherwise the insurer may be granted another certificate of authority only after filing application therefor and meeting all other requirements as for an original certificate of authority in this State.

[ 1997, c. 592, §11 (AMD) .]

4.

[ 1997, c. 592, §11 (RP) .]

5.

[ 1997, c. 592, §11 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1975, c. 767, §§10,11 (AMD). 1977, c. 222, §1 (AMD). 1977, c. 694, §398 (AMD). 1981, c. 501, §§39,40 (AMD). 1995, c. 544, §§3,4 (AMD). 1997, c. 592, §11 (AMD).



24-A §415-A. Termination of certificate of authority

An authorized insurer which elects to terminate its license authority in this State, in whole or in part, shall submit a withdrawal plan designed to protect policyholders and claimants which is subject to approval by the superintendent. The insurer shall submit its plan at least 60 days prior to its proposed date of withdrawal. The plan shall include, but not be limited to, requirements and procedures for meeting the insurer's existing contractual obligations, providing security in the event of a subsequent insolvency and meeting any applicable statutory obligations. The plan shall also comply with any further terms and conditions which are prescribed by rules adopted by the superintendent. In order to protect the interest of the people of this State, the superintendent may require the insurer to make a deposit of securities of a nature and type eligible under section 1253, to be held in trust by the treasurer in the name of the superintendent. [1985, c. 330, §5 (NEW).]

If an insurer's license authority is revoked, suspended or otherwise terminated in a manner other than by its election, the superintendent shall issue an order which prescribes terms and conditions related to the license termination which shall, to the extent practicable, conform to the requirements governing withdrawal plans as prescribed by this section and rules promulgated under this section. In the event that an insurer attempts to terminate its license authority in this State without filing a withdrawal plan acceptable to the superintendent, the superintendent shall issue an order prescribing the terms and conditions of the termination. Any order issued pursuant to this section, including an order directing an insurer to produce relevant information, may be enforced as provided by section 214. [1985, c. 330, §5 (NEW).]

SECTION HISTORY

1985, c. 330, §5 (NEW).



24-A §416. Petition for suspension or revocation of certificate of authority; mandatory grounds

1. Notwithstanding Title 4, chapter 5, and Title 5, section 10051, the superintendent shall refuse to continue or shall suspend or revoke an insurer's certificate of authority:

A. If such action is required by any provision of this Title; [1983, c. 419, §1 (AMD).]

B. If a foreign insurer and it no longer meets the requirements for a certificate of authority, on account of deficiency of capital or surplus or otherwise; [1983, c. 419, §1 (AMD).]

C. If a domestic insurer and it has failed to cure an impairment of capital or surplus within the time allowed therefor by the superintendent under this Title or is otherwise no longer qualified for the certificate of authority; [1983, c. 419, §1 (AMD).]

D. If the insurer's certificate of authority to transact insurance therein is suspended or revoked by its state of domicile, or state of entry into the United States, if an alien insurer; or [1969, c. 132, §1 (NEW).]

E. For failure of the insurer to pay taxes on its premiums as required by law. [1969, c. 132, §1 (NEW).]

[ 1999, c. 547, Pt. B, §44 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Except in case of insolvency or impairment of required capital or surplus, or suspension or revocation by another state as referred to in subsection 1, paragraph D, the superintendent shall give the insurer at least 20 days notice in advance of any such refusal, suspension or revocation under this section and of the particulars of the reasons therefor. If the insurer requests a hearing thereon within the 20 days, the request shall automatically stay the superintendent's proposed action until his order is made on that hearing. Hearings held pursuant to this subsection shall be held in conformity with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV.

[ 1983, c. 419, §1 (AMD) .]

3. If an action initiated by the superintendent to suspend or revoke an insurer's certificate of authority is based on subsection 1, paragraphs B or C, a sworn statement of financial condition of the insurer signed by an officer of the insurer which indicates that the insurer no longer meets the requirements for a certificate of authority shall be prima facie proof that the requirements for a certificate of authority are not met.

[ 1983, c. 419, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1971, c. 544, §83 (AMD). 1973, c. 585, §12 (AMD). 1977, c. 694, §§399,400 (AMD). 1983, c. 419, §1 (AMD). 1999, c. 547, §B44 (AMD). 1999, c. 547, §B80 (AFF).



24-A §417. Suspension or revocation of certificate of authority; discretionary and special grounds

1. Notwithstanding Title 4, chapter 5 and Title 5, section 10051, the superintendent may refuse to continue or may suspend or revoke an insurer's certificate of authority if the superintendent finds, after a hearing thereon or upon waiver of hearing by the insurer, that the insurer has violated or failed to comply with any lawful order of the superintendent, or has willfully violated or willfully failed to comply with any lawful rule of the superintendent, or has violated any provision of this Title other than those for violation of which suspension or revocation is mandatory.

[ 1999, c. 547, Pt. B, §45 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. The superintendent shall suspend or revoke an insurer's certificate of authority on any of the following grounds, if he finds after a hearing held in conformity with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV, that the insurer:

A. Is in unsound condition, or is being fraudulently conducted, or is in such condition or using such methods and practices in the conduct of its business as to render its further transaction of insurance in this State currently or prospectively hazardous or injurious to policyholders or to the public; [1983, c. 419, §2 (AMD).]

B. With such frequency as to indicate its general business practice in this State, has without just cause failed to pay, or delayed payment of, claims arising under its policies, whether the claim is in favor of an insured or is in favor of a third person; or, with like frequency, without just cause compels insureds or claimants to accept less than the amount due them or to employ attorneys or to bring suit against the insurer or an insured to secure full payment or settlement of such claims; [1983, c. 419, §2 (AMD).]

C. Refuses to be examined, or if its directors, officers, employees or representatives refuse to submit to examination relative to its affairs, or to produce its accounts, records and files for examination by the superintendent when required, or refuse to perform any legal obligation relative to the examination; or [1973, c. 585, §12 (AMD).]

D. Has failed to pay any final judgment rendered against it in this State upon any policy, bond, recognizance or undertaking as issued or guaranteed by it, within 30 days after the judgment became final or within 30 days after dismissal of an appeal before final determination, whichever date is the later. [1969, c. 132, §1 (NEW).]

[ 1983, c. 419, §2 (AMD) .]

3. Notwithstanding Title 4, chapter 5 and Title 5, section 10051, the superintendent may, without notice or a hearing thereon, immediately suspend the certificate of authority of any insurer as to which proceedings for receivership, conservatorship, rehabilitation or other delinquency proceedings have been commenced against the insurer in any state by the public official charged with supervising the insurance industry in that state. Upon suspending a certificate of authority under this subsection, the superintendent shall promptly schedule a hearing on the matter, to be held within 30 days of the suspension. The superintendent shall make a determination within 30 days after the conclusion of that hearing.

[ 1999, c. 547, Pt. B, §45 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §§401-403 (AMD). 1983, c. 419, §2 (AMD). 1999, c. 547, §B45 (AMD). 1999, c. 547, §B80 (AFF).



24-A §418. Power to amend, modify or refuse to renew certificates of authority

Notwithstanding the authority of the District Court, the superintendent may amend, modify or refuse to renew any insurer's certificate of authority for cause pursuant to procedures in conformity with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV. [1983, c. 419, §3 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §10 (AMD). 1973, c. 585, §12 (AMD). 1977, c. 694, §404 (RPR). 1983, c. 419, §3 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



24-A §418-A. Order, notice of suspension or, revocation; publication; effect upon agents' authority

1. All suspensions or revocations of, or refusals to continue, an insurer's certificate of authority shall be by the superintendent's order, given to the insurer by personal delivery or by certified or registered mail, addressed to the insurer at its last address of record with the superintendent. Notice by mail shall be deemed given when so mailed.

[ 1983, c. 419, §4 (NEW) .]

2. Upon issuance of the order, the superintendent shall forthwith give notice thereof to the insurer's agents in this State of record in the bureau, and shall likewise suspend or revoke the authority of those agents to represent the insurer.

[ 1983, c. 419, §4 (NEW) .]

SECTION HISTORY

1983, c. 419, §4 (NEW).



24-A §419. Duration of suspension; insurer's obligation during suspension period; reinstatement

1. The suspension of an insurer's certificate of authority must be for such period as the superintendent specifies in the order of suspension. During the suspension period, the superintendent may rescind or shorten the suspension period by further order. The superintendent may reinstate the insurer's certificate of authority upon written request of the insurer if the superintendent finds that the causes of the suspension are no longer continuing and that the insurer is otherwise in compliance with the requirements of this Title.

[ 1995, c. 570, §2 (AMD) .]

2. During the suspension period, the insurer shall not solicit or write any new business in this State, but shall file its annual statement, pay fees, licenses and taxes as required under this Title, and may service its business already in force in this State, as if the certificate of authority had continued in full force.

[ 1983, c. 419, §5 (AMD) .]

3. Upon expiration of the suspension period, if within that period the certificate of authority has not terminated, the insurer's certificate of authority shall reinstate unless the superintendent finds that the causes of the suspension are continuing, or that the insurer is otherwise not in compliance with the requirements of this Title.

[ 1983, c. 419, §5 (AMD) .]

4. Upon reinstatement of the insurer's certificate of authority, the authority of its agents in this State to represent the insurer shall likewise reinstate. The superintendent shall promptly notify the insurer and its agents in this State, of record in the bureau, of that reinstatement.

[ 1983, c. 419, §5 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §§405,406 (AMD). 1983, c. 419, §5 (AMD). 1995, c. 570, §2 (AMD).



24-A §420. General corporation laws inapplicable to foreign insurers

The general corporation laws of this State shall not apply as to foreign insurers holding certificates of authority to transact insurance in this State. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §421. Superintendent process agent for insurers

1. Before the superintendent authorizes it to transact insurance in this State, each insurer shall appoint an agent to receive service of legal process issued against the insurer in this State. The insurer shall file with the superintendent a copy of the appointment. The notice to the superintendent must be accompanied by a copy of a resolution of the board of directors or like governing body of the insurer, if an incorporated insurer, showing that those officers who executed the appointment were duly authorized to do so on behalf of the insurer. The registered agent must consent to the appointment.

[ 1997, c. 592, §12 (AMD) .]

1-A.

[ MRSA T. 24-A, §421, sub-§1-A (RP) .]

2.

[ 1997, c. 457, §12 (RP) .]

3. Service of process against a foreign or alien insurer may be made only by service thereof upon the attorney appointed by the insurer.

[ 1997, c. 457, §13 (AMD) .]

4. Service of such process against a domestic insurer may be made as provided hereunder, or in any other manner provided by law.

[ 1969, c. 132, §1 (NEW) .]

5. At the time of application for a certificate of authority the insurer shall file the appointment with the superintendent, together with designation of the person to whom process against it served upon the appointed agent is to be forwarded. The insurer may change such designation by a new filing.

[ 1997, c. 592, §13 (AMD) .]

6. A copy of such appointment, certified by the superintendent, shall be received in evidence in all courts of this State.

[ 1973, c. 585, §12 (AMD) .]

7. Any person or entity required by Title 24 or this Title to appoint an agent for service of process who does not have a valid appointment on file with the superintendent or required by applicable law to appoint the superintendent as agent for service of process is deemed to have appointed the superintendent as agent for service of process, and process may be served within this State in the same manner as provided in section 2105. This subsection does not relieve that person or entity from any requirement to appoint an agent for service of process or from the applicable penalties for failure to comply with that requirement.

[ 2013, c. 238, Pt. E, §1 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §§10-14 (AMD). 1997, c. 592, §§12, 13 (AMD). 1999, c. 113, §18 (AMD). 2013, c. 238, Pt. E, §1 (AMD).



24-A §422. Serving process (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §15 (RP).



24-A §423. Annual statement

1. Each authorized insurer shall annually on or before March 1st, or within any reasonable extension of time that the superintendent for good cause may have granted on or before such March 1st, file with the superintendent a full and true statement of its financial condition, transactions and affairs as of December 31st preceding. The statement must be on an annual statement blank of the National Association of Insurance Commissioners, be prepared in accordance with the association's annual statement instructions, and follow practices and procedures prescribed by the association's accounting practices and procedures manual, with any useful or necessary modification or adaptation thereof and as supplemented by additional information required by the superintendent. The statement must be verified by the oath of the insurer's president or vice-president, and secretary or actuary as applicable, or in the absence of the foregoing, by 2 other principal officers; or if a reciprocal insurer, by the oath of the attorney-in-fact or its like officers if a corporation.

[ 1993, c. 313, §16 (AMD) .]

2. The statement of an alien insurer shall be verified by its United States manager or other officer duly authorized, and shall relate only to the insurer's transactions and affairs in the United States unless the superintendent requires otherwise. If the superintendent requires a statement as to such an insurer's affairs throughout the world, the insurer shall file such statement with the superintendent as soon as reasonably possible.

[ 1973, c. 585, §12 (AMD) .]

3. The superintendent may refuse to continue, or may suspend or revoke, the certificate of authority of any insurer failing to file its annual statement when due.

[ 1973, c. 585, §12 (AMD) .]

4. Before August 10th, and at the same time the insurer makes payment for its annual assessment, the insurer shall pay the fee for filing its annual statement as prescribed by section 601 (fee schedule).

[ 1995, c. 544, §5 (AMD) .]

5. The superintendent may adopt rules that prescribe accounting standards applicable to statements filed pursuant to this section. These rules may permit or require any class or classes of insurers domiciled or authorized to do business in this State to conform its financial presentations to the standards of preparation prescribed in the accounting practices and procedures manual of the National Association of Insurance Commissioners.

[ 1991, c. 828, §14 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 828, §14 (AMD). 1993, c. 313, §16 (AMD). 1995, c. 544, §5 (AMD).



24-A §423-A. Interim financial reporting requirements

1. Quarterly report. Within 45 days following the close of any calendar quarter, except the 4th quarter, an authorized insurer, subject to the requirements of section 423, shall upon the superintendent's request, made to the authorized insurer, not later than the end of the quarter to be reported upon file a quarterly report of financial condition with the Bureau of Insurance.

[ 1985, c. 330, §6 (NEW) .]

2. Form and content. The quarterly report shall be in the form requested by the superintendent and shall contain such information as the superintendent deems necessary or if the superintendent elects shall be conformed to the reporting format developed by the National Association of Insurance Commissioners and which is in customary use in the United States for differing types of authorized insurers.

[ 1985, c. 330, §6 (NEW) .]

3. Verification. The report shall be verified by the oath of the insurer's president or vice-president, and the secretary or actuary as applicable, or in the absence of the foregoing, by 2 other principal officers; or if a reciprocal insurer, by the oath of the attorney-in-fact or its like officers if a corporation.

[ 1985, c. 330, §6 (NEW) .]

SECTION HISTORY

1985, c. 330, §6 (NEW).



24-A §423-B. Periodic financial reports of insurer-controlled health maintenance organizations

An authorized insurer that controls and operates a health maintenance organization as a division or line of business shall file on a continuing basis any additional periodic financial reports required by the superintendent by rule. [1993, c. 702, Pt. A, §8 (NEW).]

SECTION HISTORY

1993, c. 702, §A8 (NEW).



24-A §423-C. Reports of material transactions

1. Report required. Every domestic insurer must file a report with the superintendent, on or before the 15th day of each month, if it has engaged in a material investment or reinsurance transaction during the preceding month that has not already been separately reported to the superintendent or submitted to the superintendent for prior review.

[ 1995, c. 375, Pt. A, §1 (NEW) .]

2. Material transactions defined. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Material investment transaction" means an acquisition or disposition of an asset or the aggregate of a series of related acquisitions or related dispositions during a 30-day period that is nonrecurring, not in the ordinary course of business and involving more than 5% of the reporting insurer's total admitted assets as reported in its most recent statutory statement filed with the superintendent. Asset acquisitions and dispositions include without limitation a purchase, sale, lease, exchange, merger, consolidation, succession, mortgage, hypothecation, assignment, whether for the benefit of creditors or otherwise, abandonment or destruction. Asset acquisition does not include the construction or development of real property for the use of the reporting insurer or the acquisition of materials for such construction or development. [1995, c. 375, Pt. A, §1 (NEW).]

B. "Material reinsurance transaction" means:

(1) A transaction involving property and casualty business, including accident and health business written by a property and casualty insurer, that involves more than 50% of either the insurer's total ceded written premium or the insurer's total ceded indemnity and loss adjustment reserves;

(2) A transaction involving life, annuity or accident and health business that causes a change, either positive or negative, in the current total reserve credit taken for all life, annuity and accident and health business of more than 50% from the total reserve credit taken for such business in the insurer's most recent annual statement. "Total reserve credit" includes reserve credit taken for unearned premiums, reserve credit taken other than for unearned premiums and amounts recoverable on paid and unpaid losses for all reinsurance ceded;

(3) Any transaction in which either:

(a) An authorized reinsurer representing more than 10% of the insurer's total reserve credit for business ceded is replaced by one or more unauthorized reinsurers; or

(b) Previously established collateral requirements have been reduced or waived for one or more unauthorized reinsurers representing collectively more than 10% of the insurer's total reserve credit for business ceded; or

(4) Transactions otherwise falling within the scope of this paragraph do not need to be reported if:

(a) In the case of a property and casualty insurer, the insurer's total ceded written premium represents, on an annualized basis, less than 10% of its total written premium for direct and assumed business;

(b) In the case of a life, annuity and accident and health insurer, the total reserve credit taken for business ceded represents, on an annualized basis, less than 10% of the statutory reserve requirement before any cession; or

(c) The transaction falls within the scope of a previously reported reinsurance agreement. [RR 1995, c. 2, §51 (COR).]

[ RR 1995, c. 2, §51 (COR) .]

3. Reporting procedures. Reports for material investment transactions and material reinsurance transactions must follow the following procedures.

A. A report of a material investment transaction must include the following information:

(1) Date of the transaction;

(2) Manner of acquisition or disposition;

(3) Description of the assets involved;

(4) Nature and amount of the consideration given or received;

(5) Purpose of or reason for the transaction;

(6) Manner by which the amount of consideration was determined;

(7) Gain or loss recognized or realized as a result of the transaction; and

(8) Name of the person from whom the assets were acquired or to whom they were disposed. [1995, c. 375, Pt. A, §1 (NEW).]

B. A report of a material reinsurance transaction must include the following information:

(1) Effective date of the nonrenewal, cancellation or revision of the reinsurance agreement affected by the transaction;

(2) The description of the transaction with an identification of the initiator of the transaction;

(3) Purpose of or reason for the transaction; and

(4) If applicable, the identity of the replacement reinsurers. [1995, c. 375, Pt. A, §1 (NEW).]

C. Material transactions must be reported on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers that uses a pooling arrangement of 100% reinsurance agreement that affects the solvency and integrity of the insurer's reserves, and the insurer has ceded substantially all of its direct and assumed business to the pool. An insurer is considered to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1,000,000 total direct and assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than 5% of the insurer's capital and surplus. [1995, c. 375, Pt. A, §1 (NEW).]

[ 1995, c. 375, Pt. A, §1 (NEW) .]

4. Confidentiality. All reports obtained by or disclosed to the superintendent pursuant to this section are confidential, are not subject to subpoena and may not be made public by the superintendent, the National Association of Insurance Commissioners or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains. If the superintendent, after giving the insurer that would be affected notice and an opportunity for hearing, determines that publication is in the interest of policyholders, shareholders or the public, the superintendent may publish all or any part of a report in the manner the superintendent determines to be appropriate.

[ 1995, c. 375, Pt. A, §1 (NEW) .]

SECTION HISTORY

RR 1995, c. 2, §51 (COR). 1995, c. 375, §A1 (NEW).



24-A §423-D. Annual report supplement

1. Annual report supplement required. Each health insurer and health maintenance organization shall file an annual report supplement on or before March 1st of each year, or within any reasonable extension of time that the superintendent for good cause may have granted on or before March 1st. The superintendent shall adopt rules regarding specifications for the annual report supplement. The annual report supplements must provide the public with general, understandable and comparable financial information relative to the in-state operations and results of authorized insurers and health maintenance organizations. Such information must include, but is not limited to, medical claims expense, administrative expense and underwriting gain for each line segment of the market in this State in which the insurer participates. The annual report supplements must contain sufficient detail for the public to understand the components of cost incurred by authorized health insurers and health maintenance organizations as well as the annual cost trends of these carriers. The superintendent shall develop standardized definitions of each reported measure. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 469, Pt. E, §2 (NEW) .]

2. Exemption. If an insurer is engaged in the type of health insurance business identified as an exception to the definition of health insurance in section 704, subsection 2 and is not engaged in health insurance in this State as defined in that section, then the insurer is not subject to the requirements of this section for the filing of annual report supplements.

[ 2003, c. 469, Pt. E, §2 (NEW) .]

SECTION HISTORY

2003, c. 469, §E2 (NEW).



24-A §423-E. Report to Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 629, Pt. A, §2 (NEW). 2011, c. 90, Pt. B, §10 (AFF). 2011, c. 90, Pt. B, §3 (RP).



24-A §423-F. Own risk and solvency assessment

1. General requirement. A domestic insurer that is not subject to registration under section 222, subsection 8 shall comply with the requirements of section 222, subsection 8, paragraph B-3 if the requirements of that paragraph would apply if the insurer were subject to registration. The superintendent is considered the insurer's lead regulator for purposes of this section.

[ 2013, c. 238, Pt. A, §30 (NEW); 2013, c. 238, Pt. A, §34 (AFF) .]

2. Confidentiality. All documents prepared or filed pursuant to this section are confidential to the same extent and subject to the same terms and procedures as if they were prepared or filed pursuant to section 222, subsection 8, paragraph B-3.

[ 2013, c. 238, Pt. A, §30 (NEW); 2013, c. 238, Pt. A, §34 (AFF) .]

SECTION HISTORY

2013, c. 238, Pt. A, §30 (NEW). 2013, c. 238, Pt. A, §34 (AFF).



24-A §424. -- penalty for late or false statement

1. An insurer failing, without just cause beyond the reasonable control of the insurer, to file its annual statement as required in section 423 shall forfeit to the State $25 for each day of delinquency, to be collected if necessary, by civil action against the insurer in the District Court, Southern Kennebec Division.

[ 1969, c. 132, §1 (NEW) .]

2. Any director, officer, agent or employee of any insurer who subscribes to, makes or concurs in making or publishing, any annual or other statement required by law, knowing the same to contain any material statement that is false, commits a Class D crime.

[ 1991, c. 797, §9 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1991, c. 797, §9 (AMD).



24-A §425. Transactions with parent corporation, subsidiaries, and affiliates

1. No insurer shall engage directly or indirectly in any transaction or agreement with its parent corporation, or with any subsidiary or affiliated person which shall result or tend to result in:

A. Substitution through any method of any asset of the insurer with an asset or assets of inferior quality or lower fair market value; or [1969, c. 132, §1 (NEW).]

B. Deception as to the true operating results of the insurer; or [1969, c. 132, §1 (NEW).]

C. Deception as to the true financial condition of the insurer; or [1969, c. 132, §1 (NEW).]

D. Allocation to the insurer of a proportion of the expense of combined facilities or operations which is unfair and unfavorable to the insurer; or [1969, c. 132, §1 (NEW).]

E. Unfair, unnecessary or excessive charges against the insurer for services, or facilities, or supplies or reinsurance; or [1969, c. 132, §1 (NEW).]

F. Unfair and inadequate charges by the insurer for reinsurance, services, facilities or supplies furnished by the insurer to others; or [1969, c. 132, §1 (NEW).]

G. Payment by the insurer for services, facilities, supplies or reinsurance not reasonably needed by the insurer. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. In all transactions between the insurer and its parent corporation, or involving the insurer and any subsidiary or affiliated person, full recognition shall be given to the paramount duty and obligation of the insurer to protect the interests of policyholders, both existing and future.

[ 1969, c. 132, §1 (NEW) .]

3. For the purposes of this section a "subsidiary" is a person of which either the insurer or the parent corporation, or both, holds practical control, and an "affiliated person" is a person controlled by any combination of the insurer, the parent corporation, a subsidiary, or the principal stockholders or officers or directors of any of the foregoing.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §425-A. Contract to participate in finance program

An authorized insurer may enter into a contract or arrangement with a financial institution for the purpose of participating in a finance program with the financial institution. In this case, the financial institution need not be licensed as a producer, as long as the purpose of the arrangement is to authorize an insurer to direct or refer insureds, prospective insureds or other customers to the financial institution for loans, or for the purpose of authorizing an insurer to facilitate arrangements for leases, loans or credit applications with the financial institution. This section does not exempt persons from otherwise complying with applicable state or federal laws relating to entering into such contracts. [1997, c. 457, §16 (NEW).]

SECTION HISTORY

1997, c. 457, §16 (NEW).



24-A §426. Resident agent; countersignature law (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1989, c. 168, §2 (RP).



24-A §427. -- exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §11 (AMD). 1979, c. 162, (AMD). 1985, c. 524, §§1-4 (AMD). 1987, c. 481, §1 (AMD). 1989, c. 168, §3 (RP).



24-A §428. Retaliatory provision

1. When by or pursuant to the laws of any other state or foreign country or province any taxes, licenses and other fees, in the aggregate, and any fines, penalties, deposit requirements or other material requirements, obligations, prohibitions or restrictions are or would be imposed upon Maine insurers doing business or that might seek to do business in such state, country or province, or upon the agents or representatives of such insurers or upon brokers, which are in excess of such taxes, licenses and other fees, in the aggregate, or which are in excess of the fines, penalties, deposit requirements or obligations, prohibitions or restrictions directly imposed upon similar insurers, or upon the agents or representatives of such insurers, or upon brokers, of such other state, country or province under the statutes of this State, so long as such laws of such other state, country or province continue in force or are so applied, the same taxes, licenses and other fees, in the aggregate, or fines, penalties or deposit requirements or other material requirements, obligations, prohibitions or restrictions of whatever kind shall be imposed by the superintendent upon the insurer, or upon the agents or representatives of such insurers, or upon brokers, of such other state, country or province doing business or seeking to do business in Maine. Any tax, license or other fee or other obligation imposed by any city, county, or other political subdivision or agency of such other state, country or province on Maine insurers or their agents or representatives or upon Maine brokers shall be deemed to be imposed by such state, country or province within the meaning of this section.

[ 1973, c. 585, §12 (AMD) .]

1-A. Notwithstanding subsection 1, this section does not apply to application fees, examination fees, issuance fees, appointment fees, renewal fees and any other licensing fees associated with agent licenses, broker licenses, consultant licenses, adjuster licenses, managing general agent registrations and reinsurance intermediary licenses.

[ 1993, c. 637, §3 (NEW) .]

2. This section shall not apply as to personal income taxes, or as to ad valorem taxes on real or personal property, or as to special purpose obligations or assessments imposed by another state in connection with particular kinds of insurance other than property insurance; except that deductions, from premium taxes or other taxes otherwise payable, allowed on account of real estate or personal property taxes paid shall be taken into consideration by the superintendent in determining the propriety and extent of retaliatory action under this section.

[ 1973, c. 585, §12 (AMD) .]

3. For the purposes of this section the domicile of an alien insurer, other than insurers formed under the laws of Canada or a province thereof, shall be that state designated by the insurer in writing filed with the superintendent at time of admission to this State or within 6 months after January 1, 1970, whichever date is the later, and may be any one of the following states:

A. That in which the insurer was first authorized to transact insurance; [1969, c. 132, §1 (NEW).]

B. That in which is located the insurer's principal place of business in the United States; or [1969, c. 132, §1 (NEW).]

C. That in which is held the largest deposit of trusteed assets of the insurer for the protection of its policyholders in the United States. [1969, c. 132, §1 (NEW).]

If the insurer makes no such designation, its domicile shall be deemed to be that state in which is located its principal place of business in the United States.

[ 1973, c. 625, §135 (AMD) .]

4. The domicile of an insurer formed under the laws of Canada or a province thereof shall be that province of Canada in which its head office is located.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §135 (AMD). 1993, c. 637, §3 (AMD).






Subchapter 2: INSURANCE EMERGENCIES

24-A §471. Proclamation by Governor

Whenever it appears to the Governor that the welfare of the State or any section thereof, or the welfare and security of insurers under the supervision of the superintendent or their insureds or beneficiaries require, the Governor may proclaim that an insurance emergency exists and this subchapter shall thereupon become effective. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §472. Rules and regulations

During the period of any insurance emergency described in section 471, the superintendent shall have power to make, amend or rescind such rules and regulations governing the business of any insurers as he deems expedient in order to adopt and maintain sound methods of protecting the interests of insurer, insureds, beneficiaries or the public. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §473. Insurers regulated; suspended

During any insurance emergency period as described in sections 471 and 472, the superintendent is empowered to suspend for such time or times as he may determine the transaction of insurance functions of any authorized insurer, whether domestic or foreign, solvent or otherwise, and to limit its insurance business in volume or character to such particular amounts or classifications and for such time or times as he may deem advisable. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §474. Payments deferred

During any insurance emergency period as described in sections 471 and 472, the superintendent shall have authority to postpone or defer, by rules or orders made and issued by him, for such time or times as he may determine, the payment of any amount payable under the terms of any policy of insurance, annuity or pure endowment contract, and the payment of judgments, notes, drafts, checks, bills of exchange or other forms of payment of claims due from insurers to any person, firm or corporation, whether such claim is liquidated or unliquidated, due or to become due at a day certain, and defer the payment of premiums on policies affected by such postponements or suspensions and may direct payment in full or in part whenever in his discretion such payment may be safely consummated. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §475. "Insurer" defined

The words "insurer" or "insurers" as used in this subchapter shall include corporations, interinsurers, associations, societies and orders as well as partnerships and individual agents representing such organizations. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §476. Personal responsibility of the superintendent limited

The superintendent shall not be held legally responsible for any act or failure to act in the premises when such act or failure to act shall have been shown to be the result of good faith. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §477. Duration at will of Governor

The authority and power given the superintendent under this subchapter shall terminate and be of no effect when the Governor proclaims that any insurance emergency has ceased to exist. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §478. Jurisdiction of courts

During any emergency insurance period as described in sections 471 and 472, the superintendent is authorized to issue such directions, rules or orders as in his discretion the circumstances may warrant, and any Justice of the Supreme Judicial or Superior Courts shall have full jurisdiction to enforce this chapter by appropriate decrees. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §479. Penalties

Any violation of any order issued by virtue of this subchapter or any rule or regulatory provision made by the superintendent pursuant thereto shall be punishable by a fine of not more than $1,000 or by imprisonment for less than one year, or by both. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).









Chapter 7: FEES AND TAXES

24-A §601. Fee schedule

The superintendent shall collect, and persons so served shall pay to the superintendent, the fees and miscellaneous charges as set forth in this section. The superintendent may adopt rules establishing the fees and charges in different amounts from those specified under this section, except that the amount of any such fee or charge may not exceed the cap established in this section. In the absence of such rules, the maximum amounts set forth in this section apply. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 203, §1 (AMD).]

1. Certificate of authority. Insurer's certificate of authority fees may not exceed:

A. For filing application for initial certificate of authority, including all documents submitted as part of the application. If an applicant requests deferral and new data filings respecting the application are required, a fee in equal amount is required upon the filing of the new information $1,000. [1991, c. 334, §5 (AMD).]

B. Issuance, and each annual continuation $100; and [1995, c. 544, §6 (AMD).]

C. Reinstatement, under section 415 $350; [2003, c. 203, §1 (AMD).]

[ 2003, c. 203, §1 (AMD) .]

2. Charter documents, other than those filed with application for certificate of authority. The fee: for filing by an insurer for a reservation of a name; in addition to any other fee, a late filing of any information required to be filed by a licensee; registration of a branch location; and filing any amendment to certificate of organization, articles or certificate of incorporation, charter, bylaws, power of attorney, as to reciprocal insurers, and other constitutent documents of the insurer may not exceed $25;

[ 2003, c. 203, §1 (AMD) .]

3. Annual statement. Filing annual statement of insurer, payable annually may not exceed $100;

[ 2003, c. 203, §1 (AMD) .]

4. Process.

[ 1997, c. 592, §15 (RP) .]

5. Producers. Producers' license and appointment fees may not exceed:

A. Issuance fee for original resident producer license, including limited license $30; [1997, c. 457, §18 (AMD); 1997, c. 457, §55 (AFF).]

B. Appointment of resident producer, each insurer, health maintenance organization, fraternal benefit society, nonprofit hospital or medical service organization, viatical settlement provider or risk retention group $30;

Biennial fee for appointment, each insurer, health maintenance organization, fraternal benefit society, nonprofit hospital or medical service organization, viatical settlement provider or risk retention group $30; [1997, c. 592, §16 (AMD).]

C. Temporary license issuance fee $50; [1993, c. 637, §4 (AMD).]

D. [1997, c. 457, §55 (AFF); 1997, c. 457, §18 (RP).]

E. Issuance fee for original nonresident producer license $70;

Appointment of such producer, each insurer, health maintenance organization, fraternal benefit society, nonprofit hospital or medical service organization, viatical settlement provider or risk retention group $70;

Biennial fee for appointment, each insurer, health maintenance organization, fraternal benefit society, nonprofit hospital or medical service organization, viatical settlement provider or risk retention group $70; [RR 2003, c. 1, §20 (COR).]

F. Issuance fee for resident agency license, $30;

Biennial fee, $30;

Biennial fee for appointment, each insurer, health maintenance organization, fraternal benefit society, nonprofit hospital or medical service organization, viatical settlement provider or risk retention group, $30; and [2011, c. 238, Pt. H, §1 (AMD).]

G. Issuance fee for nonresident agency license, $70;

Biennial fee, $70;

Biennial fee for appointment, each insurer, health maintenance organization, fraternal benefit society, nonprofit hospital or medical service organization, viatical settlement provider or risk retention group, $70. [2011, c. 238, Pt. H, §2 (AMD).]

H. [2011, c. 238, Pt. H, §3 (RP).]

[ 2011, c. 238, Pt. H, §§1-3 (AMD) .]

6. Brokers.

[ 1997, c. 457, §55 (AFF); 1997, c. 457, §19 (RP) .]

7. Consultants. Consultant license fees may not exceed:

A. Issuance fee for original resident consultant license $50;

Biennial fee $50; [1997, c. 592, §17 (AMD).]

B. Issuance fee for original nonresident consultant license $100;

Biennial fee $100; [1997, c. 592, §17 (AMD).]

C. Issuance fee for resident consultant agency license $50;

Biennial fee $50; and [1997, c. 592, §17 (AMD).]

D. Issuance fee for nonresident consultant agency license $100;

Biennial fee $100. [1997, c. 592, §17 (AMD).]

[ 2003, c. 203, §1 (AMD) .]

8. Adjusters. Adjuster license fees may not exceed:

A. Issuance fee for original resident adjuster license $30;

Biennial fee $30; [1997, c. 592, §18 (AMD).]

B. Issuance fee for original nonresident adjuster license $60;

Biennial fee $60; [1997, c. 592, §18 (AMD).]

C. Temporary license $50; [1993, c. 637, §8 (AMD).]

D. Issuance fee for resident adjuster agency license $30;

Biennial fee $30; and [1997, c. 592, §18 (AMD).]

E. Issuance fee for nonresident adjuster agency license $60;

Biennial fee $60. [1997, c. 592, §18 (AMD).]

[ 2003, c. 203, §1 (AMD) .]

9. Examination.

[ 1993, c. 221, §1 (RP) .]

9-A. Application. Application for license fees may not exceed:

A. Application filing fee, other than consultants $15; and [1993, c. 221, §2 (NEW).]

B. Consultant application filing fee $25. [1993, c. 221, §2 (NEW).]

[ 2003, c. 203, §1 (AMD) .]

10. Vending machines. Insurance vending machines fees may not exceed:

Issuance fee for license, each machine $100; and

Biennial continuation of license, each machine $100.

[ 2003, c. 203, §1 (AMD) .]

11. Rating organizations and advisory organizations. Rating organizations and advisory organizations fees may not exceed:

Original license issuance fee $200; and

Biennial continuation of license $200.

[ 2003, c. 203, §1 (AMD) .]

12. Road or tourist service.

[ 1997, c. 457, §20 (RP) .]

13. Copies of certificates. Certified copy of insurer certificate of authority or other license issued under this Title may not exceed $10.

[ 2003, c. 203, §1 (AMD) .]

14. Copies of other documents. Copies of other documents on file in the bureau: reasonable charge as fixed by the superintendent; and for certifying and fixing official seal may not exceed $10.

[ 2003, c. 203, §1 (AMD) .]

15.

[ 1975, c. 767, §15 (RP) .]

16. Self-insurance authorization. Fees applicable to each self-insurer, individual or group, seeking authorization or authorized to operate a workers' compensation self-insurance plan, and each self-insurance reinsurance account and each protected cell of a self-insurance reinsurance account, may not exceed:

A. For filing application for initial authorization, including all documents submitted as part of the application, $1,000; [2009, c. 232, §1 (AMD).]

A-1. For filing application for authority to self-insure under Title 39-A, section 403, subsection 16, including all documents submitted as part of the application, $500; [2009, c. 232, §1 (AMD).]

B. For authorization and each annual continuation, $300; and [2009, c. 232, §1 (AMD).]

C. For filing a yearly report of a self-insurer, $100. [2009, c. 232, §1 (AMD).]

If a self-insurer terminates the plan or otherwise does not continue to self-insure, the fee applicable to filing of yearly reports must apply to that period in which the making of these reports is mandated.

[ 2009, c. 232, §1 (AMD) .]

17. Rules, rates and forms filings. Rate filings, rating rules filings, insurance policy, forms, riders, endorsements and certificate filings may not exceed $20.

[ 2003, c. 203, §1 (AMD) .]

18. Third-party administrators. Third-party administrators license fees may not exceed:

A. Original issuance fee $100; and [1993, c. 637, §12 (AMD).]

B. Annual renewal fee $100. [1993, c. 637, §12 (AMD).]

[ 2003, c. 203, §1 (AMD) .]

19. Purchasing group registrations. Purchasing group registration fees may not exceed:

A. Original issuance fee $100; and [1993, c. 637, §13 (AMD).]

B. Annual renewal fee $100. [1993, c. 637, §13 (AMD).]

[ 2003, c. 203, §1 (AMD) .]

20. Preferred provider arrangement administrator. Preferred provider arrangement administrator fees may not exceed:

A. Original registration issuance fee $100; and [1993, c. 637, §13 (AMD).]

B. Annual renewal fee $100. [1993, c. 637, §13 (AMD).]

[ 2003, c. 203, §1 (AMD) .]

21. Reinsurance intermediary. Reinsurance intermediary issuance fees and renewal fees may not exceed:

A. Original license issuance fee $50; and [1993, c. 637, §14 (RPR).]

B. Annual continuation $50. [1997, c. 457, §21 (AMD).]

[ 2003, c. 203, §1 (AMD) .]

22. Managing general agents. Managing general agents fees may not exceed:

A. Original registration fee $100; and [1993, c. 221, §4 (NEW).]

B. Annual continuation of registration fee $100. [1993, c. 221, §4 (NEW).]

[ 2003, c. 203, §1 (AMD) .]

23. Continuing education vendors and courses. Filing fees for continuing education courses and vendors may not exceed:

A. Filing fee for each continuing education vendor $100; [1993, c. 637, §15 (NEW).]

B. Biennial continuation of approval $100; and [1993, c. 637, §15 (NEW).]

C. Filing fee for original approval of each continuing education course $20. [1993, c. 637, §15 (NEW).]

[ 2003, c. 203, §1 (AMD) .]

24. Multiple-employer welfare arrangements. Applications for authorization may not exceed $500.

[ 2003, c. 203, §1 (AMD) .]

25. Transferees of structured settlement payment rights. Transferees of structured settlement payment rights registration fees may not exceed:

A. Original issuance fee $100; and [1999, c. 268, §1 (NEW).]

B. Annual renewal fee $100. [1999, c. 268, §1 (NEW).]

[ 2003, c. 203, §1 (AMD) .]

26. Accredited reinsurers. Application fees for accreditation of reinsurers may not exceed $500.

[ 2013, c. 238, Pt. B, §1 (AMD) .]

26-A. Certified reinsurers. Application fees for certification of reinsurers may not exceed $1,000.

[ 2013, c. 238, Pt. B, §2 (NEW) .]

27. Viatical or life settlement provider. Settlement provider license issuance fees and renewal fees may not exceed:

A. Original license issuance fee $400; and [2003, c. 636, §1 (NEW).]

B. Annual renewal fee $400. [RR 2003, c. 2, §85 (COR).]

[ RR 2003, c. 2, §85 (COR) .]

28. Pharmacy benefits manager. Pharmacy benefits manager registration fees may not exceed:

A. Original issuance fee, $100; and [2009, c. 581, §3 (NEW).]

B. Annual renewal fee, $100. [2009, c. 581, §3 (NEW).]

[ 2009, c. 581, §3 (NEW) .]

29. Portable electronic device insurance vendor. Portable electronic device insurance vendor licensing fees may not exceed:

A. Original license issuance fee, $1,000; and [2011, c. 297, §1 (NEW).]

B. Annual renewal fee, $500. [2011, c. 297, §1 (NEW).]

(Subsection 29 as enacted by PL 2011, c. 345, §3 and affected by §7 is REALLOCATED TO TITLE 24-A, SECTION 601, SUBSECTION 30)

[ 2011, c. 297, §1 (NEW) .]

30. (REALLOCATED FROM T. 24-A, §601, sub-§29) Service contract providers and administrators. Service contract provider or administrator annual registration fees may not exceed $200.

[ RR 2011, c. 1, §37 (RAL) .]

31. Supervising travel insurance producer. Supervising travel insurance producer licensing fees may not exceed:

A. Original license issuance fee, $500; and [2015, c. 133, §1 (NEW).]

B. Annual renewal fee, $300. [2015, c. 133, §1 (NEW).]

[ 2015, c. 133, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1971, c. 435, §1 (AMD). 1973, c. 150, §1 (AMD). 1973, c. 585, §12 (AMD). 1973, c. 726, §§1-6 (AMD). 1975, c. 767, §§12-15 (AMD). 1977, c. 222, §2 (AMD). 1979, c. 658, §1 (AMD). 1981, c. 225, §§1-4 (AMD). 1981, c. 501, §41 (AMD). 1989, c. 435, §1 (AMD). 1989, c. 846, §§D1,E4 (AMD). 1991, c. 334, §5 (AMD). 1991, c. 828, §15 (AMD). 1993, c. 153, §§1-8 (AMD). 1993, c. 221, §§1-4 (AMD). 1993, c. 637, §§4-15 (AMD). 1995, c. 544, §6 (AMD). 1995, c. 594, §1 (AMD). 1995, c. 618, §1 (AMD). 1997, c. 457, §§17-21 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 592, §§14-18 (AMD). 1999, c. 268, §1 (AMD). 1999, c. 609, §1 (AMD). 2001, c. 47, §1 (AMD). RR 2003, c. 1, §20 (COR). RR 2003, c. 2, §85 (COR). 2003, c. 203, §1 (AMD). 2003, c. 636, §1 (AMD). 2009, c. 232, §1 (AMD). 2009, c. 581, §3 (AMD). RR 2011, c. 1, §37 (COR). 2011, c. 238, Pt. H, §§1-3 (AMD). 2011, c. 297, §1 (AMD). 2011, c. 345, §3 (AMD). 2011, c. 345, §7 (AFF). 2013, c. 238, Pt. B, §§1, 2 (AMD). 2015, c. 133, §1 (AMD).



24-A §602. Tax on premiums and annuity considerations

As to returns and taxes on premiums and annuity considerations refer to Title 36, chapter 357. [1989, c. 502, Pt. A, §92 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1989, c. 502, §A92 (AMD).



24-A §603. Record, remittance of fees

The superintendent shall keep a correct account of all fees and moneys received by him by virtue of his office, and shall pay the same over to the Treasurer of State forthwith. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §604. Insurance Regulatory Fund

1. There is created in the State Treasury a dedicated account to be designated the "Insurance Regulatory Fund," the funds of which are hereby appropriated for the partial support and maintenance of the Insurance Bureau.

[ 1973, c. 585, §12 (AMD) .]

2. The Treasurer of State shall credit the following funds to the Insurance Regulatory Fund:

A. The balance, if any, remaining on January 1, 1970 of funds allocated to the bureau pursuant to Title 24, section 372; [1973, c. 625, §136 (AMD).]

B. Fees, licenses and other charges collected and remitted by the superintendent under section 601 (fee schedule), or as increased pursuant to section 428 (retaliatory provision); [1985, c. 446, §3 (AMD).]

C. [1997, c. 457, §22 (RP).]

D. Amounts assessed by the superintendent under Title 24, section 2332; [1985, c. 446, §3 (AMD).]

E. Amounts assessed by the superintendent under section 237; [1985, c. 446, §3 (NEW).]

F. Amounts assessed by the superintendent under Title 39-A, section 409; and [1991, c. 885, Pt. E, §24 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

G. Such other amounts as may be expressly required by law to be so credited. [1985, c. 446, §3 (NEW).]

[ 2001, c. 559, §1 (AMD); 2001, c. 559, §2 (AFF) .]

3. Expenditures by the bureau from the Insurance Regulatory Fund shall be subject to budget control in the same manner as applies to departments of State in general.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §§12,13 (AMD). 1973, c. 585, §12 (AMD). 1973, c. 625, §136 (AMD). 1985, c. 446, §3 (AMD). 1991, c. 885, §E24 (AMD). 1991, c. 885, §E47 (AFF). 1997, c. 457, §22 (AMD). 2001, c. 559, §Z1 (AMD). 2001, c. 559, §Z2 (AFF).



24-A §605. In lieu, pre-emption provision

1. Payment by the insurer of the taxes as required by Title 25, section 2399 and Title 36, chapter 357 is in lieu of all taxes imposed by the State upon the insurer, or any subsidiary referred to in section 1157, subsection 5, paragraph B, subparagraph (1), upon premiums or upon income, and of any franchise, privilege or other taxes measured by income of the insurer or the subsidiary.

[ 1993, c. 502, §1 (AMD); 1993, c. 502, §5 (AFF) .]

2. The State preempts the field of regulating, or of imposing excise, privilege, franchise, income, license, permit, registration and similar taxes, licenses and fees upon, insurers, any subsidiary referred to in section 1157, subsection 5, paragraph B, subparagraph (1), their general agents, agents and other representatives as such; and on the intangible property of insurers, any subsidiary referred to in section 1157, subsection 5, paragraph B, subparagraph (1) or such representatives; and all political subdivisions or agencies in this State are prohibited from regulating insurers, any subsidiary referred to in section 1157, subsection 5, paragraph B, subparagraph (1) or their general agents, agents and other representatives as such, and from imposing upon them any such tax, license or fee. This provision does not prohibit the imposition by political subdivisions of taxes upon real and tangible personal property.

[ 1993, c. 502, §2 (AMD); 1993, c. 502, §5 (AFF) .]

3. This section shall not be modified or repealed by any law of general application hereafter enacted, unless expressly referred to or expressly repealed therein.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §14 (AMD). 1989, c. 502, §A93 (AMD). 1993, c. 502, §§1,2 (AMD). 1993, c. 502, §5 (AFF).






Chapter 9: KINDS OF INSURANCE; LIMITS OF RISK; REINSURANCE

Subchapter 1: KINDS OF INSURANCE

24-A §701. Definitions not mutually exclusive

It is intended that certain insurance coverages may come within the definitions of 2 or more kinds of insurance as defined in this chapter, and the inclusion of such coverage within one definition shall not exclude it as to any other kind of insurance within the definition of which such coverage is likewise reasonably includable. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §702. "Life insurance" defined

Life insurance is insurance on human lives. The transaction of life insurance includes also the granting endowment benefits, additional benefits in event of death or dismemberment by accident or accidental means, additional benefits in event of the insured's disability, and optional modes of settlement of proceeds of life insurance. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §703. "Annuity" defined

For the purposes of this Title, an "annuity" is a contract under which obligations are assumed with respect to periodic payments for a specific term or terms or where the making or continuance of all or of some of the payments, or the amount of a payment, is dependent upon the continuance of human life, except payments made pursuant to optional modes of settlement under the authority of section 702. A contract that includes extra benefits of the kinds defined in sections 702 and 704 is deemed to be an annuity, if the extra benefits constitute a subsidiary or incidental part of the entire contract. A charitable gift annuity agreement, as defined in section 703-A, is not insurance. [1995, c. 375, Pt. C, §2 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1995, c. 375, §C2 (AMD).



24-A §703-A. Charitable gift annuity agreement

1. Charitable gift annuity agreement defined. For the purposes of this Title, a "charitable gift annuity agreement" is a written contract in which a qualified organization receives money or other property conditioned upon the organization's agreement to pay an annuity to one or more individuals; as long as, with respect to the organization, the annuity meets the requirements for exclusion from the definition of "acquisition indebtedness" under the Internal Revenue Code, Section 514(c)(5) or a successor provision.

[ 1995, c. 375, Pt. C, §3 (NEW) .]

2. Qualified organization defined. For the purposes of this Title, a "qualified organization" is an organization that is privately and specially established as an instrumentality of the State for a nonprofit purpose or an organization that meets the following requirements.

A. The organization is a nonprofit organization that is either:

(1) An organization to which the Maine Nonprofit Corporation Act applies; or

(2) Organized under the laws of a jurisdiction within the United States and qualified as a foreign corporation pursuant to Title 13-B, chapter 12. [1995, c. 375, Pt. C, §3 (NEW).]

B. The organization qualifies as a tax-exempt organization under the Internal Revenue Code, Section 501(c)(3) or a successor provision. [1995, c. 375, Pt. C, §3 (NEW).]

C. The organization:

(1) Has been operating continuously for 5 or more years;

(2) Is a parent or subsidiary of a qualified organization; or

(3) Is the successor to an organization that meets the requirements of paragraphs A and B and both organizations together have operated continuously for 5 or more years. [1995, c. 375, Pt. C, §3 (NEW).]

[ 1995, c. 375, Pt. C, §3 (NEW) .]

SECTION HISTORY

1995, c. 375, §C3 (NEW).



24-A §704. "Health insurance" defined

1. Health insurance. For purposes of this Title, except as provided in subsection 2 and subsection 3, "health insurance" means insurance of human beings against bodily injury, disablement or death by accident or accidental means, or the expense thereof, or against disablement or expense resulting from sickness, and every insurance appertaining thereto, including provision for the mental and emotional welfare of human beings by defraying the costs of legal services only to the extent provided for in chapter 38.

[ 2011, c. 192, §1 (AMD) .]

2. Exceptions. As used in this Title and Title 24 in any law enacted after the effective date of this subsection that mandates medical benefits or coverage in individual or group health insurance policies under chapter 33 or chapter 35 for certain specific health services or diseases or certain providers of health care services or that mandates rights and obligations under chapter 56-A, unless the context otherwise indicates, the use of "health insurance" and related terms such as "accident and health insurance," "accident and sickness insurance," "carrier," "health," "health benefit plan," "health care," "health insurer" or "insurer" does not include, unless specifically provided otherwise in the law, the following types of insurance or any combination of those types of insurance: accidental injury, specified disease, hospital indemnity, dental, vision, disability income, long-term care, Medicare supplement or other limited benefit health insurance.

[ 2001, c. 79, §1 (NEW) .]

3. Health care sharing ministry. As used in this Title and Title 24, the use of "health insurance" and related terms such as "accident and health insurance," "accident and sickness insurance," "carrier," "health," "health benefit plan," "health care," "health insurer" or "insurer" does not include, unless specifically provided otherwise in the law, a health care sharing ministry, and a health care sharing ministry may not be considered to be engaged in the business of insurance for the purposes of this Title. For the purposes of this section, "health care sharing ministry" means a faith-based, nonprofit organization that is exempt from taxation under the federal Internal Revenue Code and that:

A. Has been in existence continuously since December 31, 1999 and has facilitated the sharing of medical expenses of participants without interruption since December 31, 1999; [2011, c. 192, §2 (NEW).]

B. Limits participation in the health care sharing ministry to individuals who have a particular religious affiliation; [2011, c. 192, §2 (NEW).]

C. Acts as a facilitator among participants who have financial and medical needs and matches those participants with other participants with the present ability to assist those with financial and medical needs in accordance with criteria established by the health care sharing ministry; [2011, c. 192, §2 (NEW).]

D. Provides for the financial and medical needs of a participant through monetary contributions from one participant to another; [2011, c. 192, §2 (NEW).]

E. Provides amounts that participants may contribute without any assumption of risk or promise to pay among the participants and requires no assumption of risk or promise to pay by the health care sharing ministry to the participants; [2011, c. 192, §2 (NEW).]

F. Provides a written monthly statement to all participants that lists the total dollar amount of qualified needs submitted to the health care sharing ministry, as well as the amount actually published or assigned to participants for their contribution; [2011, c. 192, §2 (NEW).]

G. Conducts an annual audit that is performed by an independent certified public accountant in accordance with generally accepted accounting principles and that is made available to the public upon request; and [2011, c. 192, §2 (NEW).]

H. Provides a written disclaimer on or accompanying all applications and guideline materials distributed by or on behalf of the organization that reads in substance: "Notice: The organization facilitating the sharing of medical expenses is not an insurance company and neither its guidelines nor plan of operation is an insurance policy. Whether anyone chooses to assist you with your medical bills will be totally voluntary because no other participant will be compelled by law to contribute toward your medical bills. Participation in the organization or a subscription to any of its documents should never be considered to be insurance. Regardless of whether you receive payment for medical expenses or whether this organization continues to operate, you are always personally responsible for the payment of your own medical bills." [2011, c. 192, §2 (NEW).]

[ 2011, c. 192, §2 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1983, c. 801, §1 (AMD). 2001, c. 79, §1 (RPR). 2011, c. 192, §§1, 2 (AMD).



24-A §704-A. Health maintenance organization

For purposes of this Title, "health maintenance organization" is defined in section 4202-A, subsection 10. [1993, c. 702, Pt. A, §9 (NEW).]

SECTION HISTORY

1993, c. 702, §A9 (NEW).



24-A §705. "Property insurance" defined

Property insurance is insurance on real or personal property of every kind and of every interest therein against loss or damage from any and all hazard or cause, and against loss consequential upon such loss or damage, other than noncontractual legal liability for any such loss or damage. Property insurance does not include title insurance, as defined in section 709. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §706. "Bonds" defined

The definition of "bonds" includes: [1995, c. 329, §4 (AMD).]

1. Fidelity insurance, which is insurance guaranteeing the honesty of persons holding positions of public or private trust;

[ 1995, c. 329, §4 (AMD) .]

2. Surety insurance guaranteeing the performance of contracts, other than insurance policies, and guaranteeing and executing bonds, undertakings and contracts of suretyship; and

[ 1995, c. 329, §4 (AMD) .]

3. Insurance indemnifying banks, bankers, brokers, financial or moneyed corporations or associations against loss, resulting from any cause, of bills of exchange, notes, bonds, securities, evidences of debt, deeds, mortgages, warehouse receipts or other valuable papers, documents, money, precious metals and articles made therefrom, jewelry, watches, gems, precious and semiprecious stones, including any loss while the same are being transported in armored motor vehicles, or by messenger, but not including any other risks of transportation or navigation; also insurance against loss or damage to such an insured's premises or to his furnishings, fixtures, equipment, safes and vaults therein, caused by burglary, robbery, theft, vandalism or malicious mischief, or any attempt thereat.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1995, c. 329, §4 (AMD).



24-A §707. "Casualty insurance" defined

1. Casualty insurance includes:

A. Vehicle insurance. Insurance against loss of or damage to any land vehicle or aircraft or any draft or riding animal or to property while contained therein or thereon or being loaded or unloaded therein or therefrom, from any hazard or cause, and against any loss, liability or expense resulting from or incidental to ownership, maintenance or use of any such vehicle, aircraft or animal; together with insurance against accidental injury to individuals, irrespective of legal liability of the insured, including the named insured, while in, entering, alighting from, adjusting, repairing, cranking or caused by being struck by a vehicle, aircraft or draft or riding animal, if such insurance is issued as an incidental part of insurance on the vehicle, aircraft or draft or riding animal; [1969, c. 132, §1 (NEW).]

B. Liability insurance. Insurance against legal liability for the death, injury or disability of any human being, or for damage to property; and provision of medical, hospital, surgical, disability benefits to injured persons and funeral and death benefits to dependents, beneficiaries or personal representatives of persons killed, irrespective of legal liability of the insured, when issued as an incidental coverage with or supplemental to liability insurance; [1969, c. 132, §1 (NEW).]

C. Workers' compensation and employer's liability. Insurance, written on a primary basis, of the obligations accepted by, imposed upon or assumed by employers under law for death, disablement or injury of employees; [1991, c. 872, §1 (AMD).]

C-1. Employee benefit excess insurance. Insurance, protecting an employer against higher than expected obligations under an employee benefit plan, at retention levels that do not have the effect of making the plan an insured plan. Reinsurance provided to employers that self-insure their workers' compensation exposures pursuant to Title 39-A, section 403 does not constitute employee benefit excess insurance. The transaction of employee benefit excess insurance does not constitute the conduct of the business of reinsurance; [2007, c. 466, Pt. D, §4 (AMD).]

D. Burglary and theft. Insurance against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, vandalism, malicious mischief, confiscation or wrongful conversion, disposal or concealment, or from any attempt at any of the foregoing; including supplemental coverage for medical, hospital, surgical and funeral expense incurred by the named insured or any other person as a result of bodily injury during the commission of a burglary, robbery or theft by another; also insurance against loss of or damage to moneys, coins, bullion, securities, notes, drafts, acceptances or any other valuable papers and documents, resulting from any cause; [1969, c. 132, §1 (NEW).]

E. Personal property floater. Insurance upon personal effects against loss or damage from any cause; [1969, c. 132, §1 (NEW).]

F. Glass. Insurance against loss or damage to glass, including its lettering, ornamentation and fittings; [1969, c. 132, §1 (NEW).]

G. Boiler and machinery. Insurance against any liability and loss or damage to property or interest resulting from accidents to or explosions of boilers, pipes, pressure containers, machinery or apparatus, and to make inspection of and issue certificates of inspection upon boilers, machinery and apparatus of any kind, whether or not insured; [1969, c. 132, §1 (NEW).]

H. Leakage and fire extinguishing equipment. Insurance against loss or damage to any property or interest caused by the breakage or leakage of sprinklers, hoses, pumps and other fire extinguishing equipment or apparatus, water pipes or containers, or by water entering through leaks or openings in buildings, and insurance against loss or damage to such sprinklers, hoses, pumps and other fire extinguishing equipment or apparatus; [1969, c. 132, §1 (NEW).]

I. Credit. Insurance against loss or damage resulting from failure of debtors to pay their obligations to the insured; [1969, c. 132, §1 (NEW).]

J. Malpractice. Insurance against legal liability of the insured, and against loss, damage or expense incidental to a claim of such liability, and including medical hospital, surgical and funeral benefits to injured persons, irrespective of legal liability of the insured, arising out of the death, injury or disablement of any person, or arising out of damage to the economic interest of any person, as the result of negligence in rendering expert, fiduciary or professional service; [1969, c. 132, §1 (NEW).]

K. Elevator. Insurance against loss of or damage to any property of the insured, resulting from the ownership, maintenance or use of elevators, except loss or damage by fire, and to make inspection of and issue certificates of inspection upon elevators; [1969, c. 132, §1 (NEW).]

L. Congenital defects. Insurance against congenital defects in human beings; [1969, c. 132, §1 (NEW).]

M. Livestock. Insurance against loss or damage to livestock, and services of a veterinary for such animals; [1969, c. 132, §1 (NEW).]

N. Entertainments. Insurance indemnifying the producer of any motion picture, television, radio, theatrical, sport, spectacle, entertainment or similar production, event or exhibition against loss from interruption, postponement or cancellation thereof due to death, accidental injury or sickness of performers, participants, directors or other principals; [1969, c. 132, §1 (NEW).]

N-1. Involuntary unemployment. Insurance against the loss of income due to a permanent or temporary job loss or job change. Involuntary unemployment insurance may include labor dispute coverage. Governmental benefit programs are not considered involuntary unemployment insurance for purposes of this Title; and [2001, c. 138, §2 (NEW).]

O. Miscellaneous. Insurance against any other kind of loss, damage or liability properly a subject of insurance and not within any other kind of insurance as defined in this subchapter, if such insurance is not disapproved by the superintendent as being contrary to law or public policy. [1973, c. 585, §12 (AMD).]

[ 2007, c. 466, Pt. D, §4 (AMD) .]

2. Provision of medical, hospital, surgical and funeral benefits, and of coverage against accidental death or injury, as incidental to and part of other insurance as stated under subsection 1, paragraphs A (vehicle), B (liability), D (burglary), G (boiler and machinery), J (malpractice) and K (elevator) shall for all purposes be deemed to be the same kind of insurance to which it is so incidental, and shall not be subject to provisions of this Title applicable to life and health insurances.

[ 1969, c. 132, §1 (NEW) .]

3. An insurer other than a casualty insurer may transact employee benefit excess insurance only if that insurer is authorized to insure the class of risk assumed by the underlying benefit plan. Employee benefit excess insurance, even if written by a life or health insurer, is not subject to chapters 29 and 31 to 37, except to the extent that particular provisions are made expressly applicable by rule or law. No later than July 1, 1997, the superintendent shall by rule set standards distinguishing excess insurance from basic insurance. In developing these standards, the superintendent may consider the analysis supporting the recommendations of the National Association of Insurance Commissioners.

[ 1995, c. 673, Pt. B, §2 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 385, §§5-7 (AMD). 1991, c. 872, §§1,2 (AMD). 1995, c. 375, §C4 (AMD). 1995, c. 673, §B2 (AMD). 2001, c. 138, §2 (AMD). 2007, c. 466, Pt. D, §4 (AMD).



24-A §708. Marine and transportation, "wet marine" insurance defined

1. "Marine and transportation insurance" includes:

A. Insurance against any kinds of loss or damage to:

(1) Vessels, craft, aircraft, cars, automobiles and vehicles of every kind, as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidences of debt, valuable papers, bottomry and respondentia interests and all other kinds of property and interests therein, in respect to, appertaining to, or in connection with any and all risks or perils of navigation, transit or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed or similarly prepared for shipment or while awaiting the same or during any delays, storage, transshipment, or reshipment incident thereto, including marine builder's risks and all personal property floater risks, and

(2) Person or to property in connection with or appertaining to a marine, inland marine, transit or transportation insurance, including liability for loss of or damage to either, arising out of or in connection with the construction, repair, operation, maintenance or use of the subject matter of such insurance, but not including life insurance or surety bonds nor insurance against loss by reason of bodily injury to the person arising out of the ownership, maintenance or use of automobiles, and

(3) Precious stones, jewels, jewelry, gold, silver and other precious metals, whether used in business or trade or otherwise and whether the same be in course of transportation or otherwise; and

(4) Bridges, tunnels and other instrumentalities of transportation and communication, excluding buildings, their furniture and furnishings, fixed contents and supplies held in storage, unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot or civil commotion are the only hazards to be covered; piers, wharves, docks and slips, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot or civil commotion; other aids to navigation and transportation, including dry docks and marine railways, against all risks; [1969, c. 132, §1 (NEW).]

B. "Marine protection and indemnity insurance," meaning insurance against, or against legal liability of the insured for, loss, damage or expense arising out of, or incident to, the ownership, operation, chartering, maintenance, use, repair or construction of any vessel, craft or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness or death or for loss of or damage to the property of another person. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. For the purposes of this Title, "wet marine and transportation" insurance is that part of "marine and transportation" insurance which includes only:

A. Insurance upon vessels, crafts, hulls and of interests therein or with relation thereto; [1969, c. 132, §1 (NEW).]

B. Insurance of marine builders' risks, marine war risks and contracts of marine protection and indemnity insurance; [1969, c. 132, §1 (NEW).]

C. Insurance of freights and disbursements pertaining to a subject of insurance coming within this definition; and [1969, c. 132, §1 (NEW).]

D. Insurance of personal property and interests therein, in course of exportation from or importation into any country, or in course of transportation coastwise or on inland waters, including transportation by land, water or air from point of origin to final destination, in respect to, appertaining to or in connection with, any and all risks or perils of navigation, transit or transportation, and while being prepared for and while awaiting shipment, and during any delays, storage, transshipment or reshipment incident thereto. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §709. "Title insurance" defined

Title insurance is insurance of owners of property or others having an interest therein, or liens or encumbrances thereon, against loss by encumbrance, or defective titles, or invalidity, or adverse claim to title. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §709-A. Financial guaranty insurance defined

The term "financial guaranty insurance" includes any insurance under which loss is payable upon proof of occurrence of any of the following events to the damage of an insured claimant or obligee: [1987, c. 707, §2 (NEW).]

1. Failure of any obligor or obligors on any debt instrument or other monetary obligation, including common or preferred stock, to pay when due the principal, interest, dividend or purchase price of the instrument or obligation, whether the failure is the result of a financial default or insolvency and whether or not the obligation is incurred directly or as guarantor by, or on behalf of, another obligor which has also defaulted;

[ 1987, c. 707, §2 (NEW) .]

2. Changes in the level of interest rates,whether short term or long term, or in the difference between interest rates existing in various markets;

[ 1987, c. 707, §2 (NEW) .]

3. Changes in the rate of exchange of currency, or from the inconvertibility of one currency into another for any reason; or

[ 1987, c. 707, §2 (NEW) .]

4. Changes in the value of specific assets, including the residual value of property at the termination of a lease.

[ 1987, c. 707, §2 (NEW) .]

SECTION HISTORY

1987, c. 707, §2 (NEW).



24-A §710. "Multiple line" insurers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1991, c. 385, §8 (RP).






Subchapter 2: LIMITS OF RISK

24-A §721. Limits of risk

1. No insurer shall retain any risk on any one subject of insurance, whether located or to be performed in this State or elsewhere, in an amount exceeding 10% of its surplus to policyholders.

[ 1969, c. 132, §1 (NEW) .]

2. A "subject of insurance" for the purposes of this section, as to insurance against fire and hazards other than windstorm, earthquake and other catastrophic hazards, includes all properties insured by the same insurer which are customarily considered by underwriters to be subject to loss or damage from the same fire or the same occurrence of any other hazard insured against.

[ 1969, c. 132, §1 (NEW) .]

3. Reinsurance ceded as authorized by section 731 shall be deducted in determining risk retained. As to surety risks, deduction shall be made of the amount assumed by any authorized cosurety and the value of any security deposited, pledged or held subject to the surety's consent and for the surety's protection.

[ 1969, c. 132, §1 (NEW) .]

4. As to alien insurers, this section shall relate only to risks and surplus to policyholders of the insurer's United States branch.

[ 1969, c. 132, §1 (NEW) .]

5. "Surplus to policyholders" for the purposes of this section, in addition to the insurer's capital and surplus, shall be deemed to include any voluntary reserves which are not required pursuant to law, and shall be determined from the last sworn statement of the insurer on file with the superintendent, or by the last report of examination of the insurer, whichever is the more recent at time of assumption of risk.

[ 1973, c. 585, §12 (AMD) .]

6. This section shall not apply to life or health insurance, annuities, title insurance, insurance of wet marine and transportation risks, workers' compensation insurance, employers' liability coverages, nor to any policy or type of coverage as to which the maximum possible loss to the insurer is not readily ascertainable on issuance of the policy.

[ 1987, c. 769, Pt. A, §89 (AMD) .]

7. Limits of risk as to newly formed domestic mutual insurers shall be as provided in section 3352.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1987, c. 769, §A89 (AMD).






Subchapter 3: REINSURANCE

24-A §731. Reinsurance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §15 (AMD). 1973, c. 585, §12 (AMD). 1985, c. 330, §§7-9 (AMD). 1989, c. 846, §§E1,4 (RP).



24-A §731-A. Acceptance of reinsurance

An insurer may accept reinsurance only of such kinds of risks, and retain risk thereon within such limits, as the insurer is otherwise authorized to insure. [1989, c. 846, Pt. E, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

SECTION HISTORY

1989, c. 846, §§E2,4 (NEW).



24-A §731-B. Credit for reinsurance

1. Credit for reinsurance is allowed a domestic ceding insurer as either an asset or a deduction from liability on account of reinsurance ceded only when the reinsurance is ceded to a solvent assuming insurer that:

A. Is licensed to transact insurance or reinsurance in this State, provided the assuming insurer maintains surplus as regards policyholders in an amount not less than the sum of paid-in capital stock, if any, and surplus as otherwise required for a certificate of authority for the kinds and amount of insurance and assumed reinsurance the insurer has in force net of any applicable ceded reinsurance. If the assuming insurer is licensed as a special purpose reinsurance vehicle pursuant to section 782 and maintains capital and surplus in accordance with the requirements of section 787, credit for reinsurance under a special purpose reinsurance vehicle contract, as defined in section 781, subsection 15, is allowed only to the extent that:

(1) The fair value of the assets held by or for the benefit of the ceding insurer equals or exceeds the obligations due and payable to the ceding insurer by the special purpose reinsurance vehicle under the special purpose reinsurance vehicle contract;

(2) The assets are held in accordance with the requirements in subchapter 6;

(3) The assets are administered in the manner and pursuant to arrangements under subchapter 6;

(4) The assets are held or invested in one or more of the forms allowed in section 795; and

(5) The contract complies with all other relevant requirements of subchapter 6; [2007, c. 386, §1 (AMD).]

B. Is domiciled and licensed in a state that employs standards regarding credit for reinsurance substantially similar to those applicable under this section, if the insurer:

(1) Submits to the authority of this State to examine its books and records; and

(2) Except where reinsurance is ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system, maintains a surplus regarding policyholders in an amount not less than $20,000,000; [1991, c. 828, §16 (AMD).]

B-1. Is accredited as a reinsurer in this State, in accordance with the following standards.

(1) To apply for accreditation, a reinsurer shall file with the superintendent a written application on a form prescribed by the superintendent, accompanied by the fee prescribed in section 601, subsection 26 and an agreement to submit to the jurisdiction of the courts of this State and to the authority of the superintendent to examine the reinsurer's books and records.

(2) An accredited reinsurer must be licensed to transact insurance or reinsurance in at least one state, or in the case of a United States branch of an alien reinsurer, that reinsurer must be entered through and licensed to transact insurance or reinsurance in at least one state.

(3) An accredited reinsurer shall file with the superintendent, as part of its application and annually thereafter, a copy of its annual statement filed with the insurance department of its state of domicile or United States port of entry and a copy of its most recent audited financial statement.

(4) A reinsurer applying for accreditation that maintains a surplus as regards to policyholders in an amount not less than $20,000,000 is deemed to be accredited if the reinsurer's application is not denied by the superintendent within 90 days after submission of the application. The superintendent has the discretion to grant accreditation to an applicant with a surplus less than $20,000,000 subject to such terms and conditions as the superintendent determines to be necessary and appropriate for the protection of domestic ceding insurers and their policyholders. [2013, c. 238, Pt. B, §3 (AMD).]

B-2. Is certified as a reinsurer in this State and secures its obligations in accordance with this paragraph.

(1) To be eligible for certification, the assuming insurer must meet the following requirements:

(a) The assuming insurer must be domiciled and licensed to transact insurance or reinsurance in a jurisdiction determined by the superintendent to be a qualified jurisdiction pursuant to subparagraph (3);

(b) The assuming insurer must maintain minimum capital and surplus, or its equivalent, in an amount to be determined by the superintendent pursuant to rules adopted under subsection 7;

(c) The assuming insurer must maintain financial strength ratings from 2 or more rating agencies determined by the superintendent to be acceptable pursuant to rules adopted under subsection 7;

(d) The assuming insurer must agree to submit to the jurisdiction of this State and to appoint an agent for service of process in the same manner as provided for authorized insurers under section 421 and agree to provide security for 100% of the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers if the assuming insurer resists enforcement of a final United States judgment;

(e) The assuming insurer must agree to meet applicable information filing requirements as determined by the superintendent, both with respect to an initial application for certification and on an ongoing basis;

(f) The assuming insurer must pay the application fee prescribed in section 601, subsection 26-A and, to the extent provided in rules adopted under subsection 7, must agree to pay reasonable costs of review; and

(g) The assuming insurer must satisfy any other requirements for certification established by the superintendent.

(2) An association including incorporated and individual unincorporated underwriters may be a certified reinsurer. In order to be eligible for certification, in addition to satisfying the requirements of subparagraph (1):

(a) The association may satisfy its minimum capital and surplus requirements through the capital and surplus equivalents, net of liabilities, of the association and its members, which must include a joint central fund that may be applied to any unsatisfied obligation of the association or any of its members, in an amount determined by the superintendent to provide adequate protection;

(b) The incorporated members of the association may not be engaged in any business other than underwriting as a member of the association and must be subject to the same level of regulation and solvency control by the association's domiciliary regulator as are the unincorporated members; and

(c) Within 90 days after its financial statements are due to be filed with the association's domiciliary regulator, the association shall provide to the superintendent an annual certification by the association's domiciliary regulator of the solvency of each underwriter member of the association or, if a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the association.

(3) The superintendent shall create and publish a list of jurisdictions that are qualified to serve as the domiciliary regulators of certified reinsurers.

(a) In order to determine whether the domiciliary jurisdiction of an alien assuming insurer is eligible to be recognized as a qualified jurisdiction, the superintendent shall evaluate the appropriateness and effectiveness of the reinsurance supervisory system of the jurisdiction, both initially and on an ongoing basis, and consider the rights, benefits and the extent of reciprocal recognition afforded by the jurisdiction to reinsurers licensed and domiciled in the United States. To be recognized as qualified, a jurisdiction must agree to share information and cooperate with the superintendent with respect to all certified reinsurers domiciled within that jurisdiction. A jurisdiction may not be recognized as a qualified jurisdiction if the superintendent has determined that the jurisdiction does not adequately and promptly enforce final United States judgments and arbitration awards. The superintendent may consider additional factors.

(b) If the National Association of Insurance Commissioners has published a list of recommended qualified jurisdictions, the superintendent shall consider that list in determining qualified jurisdictions. If the superintendent recognizes a jurisdiction as qualified that does not appear on the list published by the National Association of Insurance Commissioners, the superintendent shall make detailed findings of fact supporting the recognition in accordance with criteria to be developed in rules adopted under subsection 7.

(c) United States jurisdictions that are accredited by the National Association of Insurance Commissioners must be recognized as qualified jurisdictions.

(d) If a certified reinsurer's domiciliary jurisdiction ceases to be a qualified jurisdiction, the superintendent may suspend the reinsurer's certification indefinitely, in lieu of revocation.

(4) The superintendent shall assign a rating to each certified reinsurer, giving due consideration to the financial strength ratings that have been assigned by rating agencies determined to be acceptable pursuant to rules adopted under subsection 7. The superintendent shall publish a list of all certified reinsurers and their ratings.

(5) A certified reinsurer shall secure all obligations assumed from United States ceding insurers under this subsection, and under comparable laws of other states, at a level consistent with its rating and in a form acceptable to the superintendent, in compliance with rules adopted under subsection 7.

(a) If the security is insufficient, the superintendent shall reduce the allowable credit by an amount proportionate to the deficiency and may impose further reductions in allowable credit upon finding that there is a material risk that the certified reinsurer's obligations will not be paid in full when due.

(b) The reinsurer may secure its obligations as a certified reinsurer through a multibeneficiary trust that meets the requirements of paragraph C and subsection 2-A, with the following modifications.

(i) The maximum credit allowable may exceed the value of the qualifying security to the extent provided in this subparagraph.

(ii) The minimum trusteed surplus is $10,000,000, rather than the amount specified in paragraph C.

(iii) If the certified reinsurer also maintains a multibeneficiary trust for obligations required to be fully secured under paragraph C or comparable laws of other states, the certified reinsurer shall maintain separate trust accounts for its obligations incurred under reinsurance agreements issued or renewed with reduced security as permitted by this paragraph or comparable laws of other United States jurisdictions and for its obligations that are required to be fully secured. The trust accounts may not be approved as qualifying security unless the reinsurer has bound itself, by the language of the trust and by agreement with the insurance regulator with principal oversight of each such trust account, to apply, upon termination of any such trust account, the remaining surplus of that trust to the extent necessary to fund any deficiency of any other such trust account.

(c) If a certified reinsurer does not secure its obligations through a qualifying multibeneficiary trust, it must secure its obligations to the ceding insurer consistent with the requirements of subsection 3, except that the maximum credit allowable may exceed the value of the qualifying security to the extent provided in this subparagraph.

(d) For purposes of this subparagraph, a certified reinsurer whose certification has been terminated for any reason must be treated as a certified reinsurer required to secure 100% of its obligations, unless the superintendent has continued to assign a higher rating, as permitted by other provisions of this section, to a certified reinsurer in inactive status or to a reinsurer whose certification has been suspended.

(6) If an applicant for certification has been certified as a reinsurer in a jurisdiction accredited by the National Association of Insurance Commissioners, the superintendent may defer to that jurisdiction's certification to grant certification in this State and may defer to the rating assigned by that jurisdiction.

(7) A certified reinsurer that ceases to assume new business in this State may request to maintain its certification in inactive status in order to continue to qualify for a reduction in security for its in-force business. An inactive certified reinsurer shall continue to comply with all applicable requirements of this subsection, and the superintendent shall assign a rating that takes into account, if relevant, the reasons why the reinsurer is not assuming new business. [2013, c. 238, Pt. B, §4 (NEW).]

C. Maintains a trust fund in a qualified United States financial institution for the payment of the valid claims of its United States ceding insurers, their assigns and successors in interest.

(1) The assuming insurer shall report annually to the superintendent information substantially the same as that required to be reported on the National Association of Insurance Commissioners Annual Statement form by licensed insurers to enable the superintendent to determine the sufficiency of the trust fund.

(2) In the case of a single assuming insurer, the trust must consist of a trusteed account representing the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers and, in addition, unless the assuming insurer has permanently discontinued underwriting new business secured by the trust for at least 3 full years, must include a trusteed surplus of at least $20,000,000. The trust must provide that after the assuming insurer has permanently discontinued underwriting new business secured by the trust for at least 3 full years, the insurance regulator with principal oversight of the trust may authorize a reduction in the required trusteed surplus, but only after a finding, based on an assessment of the risk, that the new required surplus level is adequate for the protection of United States ceding insurers, policyholders and claimants in light of reasonably foreseeable adverse loss development. The risk assessment may involve an actuarial review, including an independent analysis of reserves and cash flows, and must consider all material risk factors, including when applicable the lines of business involved, the stability of the incurred loss estimates and the effect of the surplus requirements on the assuming insurer's liquidity or solvency. The minimum required trusteed surplus may not be reduced to an amount less than 30% of the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers covered by the trust.

(3-A) A group including incorporated and individual unincorporated underwriters may secure its obligations with funds held in trust in compliance with the following standards.

(a) For reinsurance ceded under reinsurance agreements with an inception, amendment or renewal date on or after January 1, 1993, the trust must consist of a trusteed account in an amount at least equal to the respective underwriters' several liabilities attributable to reinsurance ceded by United States domiciled ceding insurers to any underwriter that is a member of the group.

(b) Notwithstanding the other provisions of this section, for reinsurance ceded under reinsurance agreements with an inception date on or before December 31, 1992 and not amended or renewed after that date, the trust must consist of a trusteed account in an amount not less than the respective underwriters' several insurance and reinsurance liabilities attributable to business written in the United States.

(c) In addition, the group shall maintain a trusteed surplus of at least $100,000,000 held jointly for the benefit of the United States domiciled ceding insurers of any member of the group for all years of account.

An incorporated member of the group may not be engaged in any business other than underwriting as a member of the group and is subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members. Within 90 days after its financial statements are due to be filed with the group's domiciliary regulator, the group shall provide to the superintendent an annual certification by the group's domiciliary regulator of the solvency of each underwriter member of the group or, if a certification is unavailable, financial statements prepared by independent public accountants.

(4-A) The superintendent in rules adopted pursuant to subsection 7 may establish alternative criteria for approval of a reinsurance trust if the superintendent determines that the criteria provide adequate protection to policyholders of United States ceding insurers and are in substantial conformance with standards approved by the National Association of Insurance Commissioners.

(5) The trust must be established in a form approved by the superintendent and consistent with any rules adopted by the superintendent pursuant to this section. The form of the trust and any amendments to the trust must also have been approved by the insurance regulatory official of the state where the trust is domiciled or of another state that, pursuant to the terms of the trust instrument, has accepted principal regulatory oversight of the trust. The trust instrument must provide that contested claims are valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust must vest legal title to its assets in the trustees of the trust for the benefit of the assuming insurer's United States ceding insurers, their assigns and successors in interest. The trust and the assuming insurer are subject to examination, as determined by the superintendent, at the assuming insurer's expense. The trust must remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust.

(6) The trustees of the trust shall report to the superintendent in writing by February 28th of each year, setting forth the balance of the trust and listing the trust's investments at the end of the preceding year and certifying the date of termination of the trust, if so planned, or certifying that the trust does not expire before December 31st of the current year.

(7) The corpus of the trust is to be valued as any other admitted asset or assets; [2013, c. 238, Pt. B, §5 (AMD).]

D. Does not meet the requirements of paragraph A, B, B-1, B-2 or C, but only with respect to risks located in a jurisdiction where that reinsurance is required by law. The superintendent for good cause after notice and opportunity for hearing may disallow or reduce the credit otherwise permitted under this paragraph. [2013, c. 238, Pt. B, §6 (AMD).]

[ 2013, c. 238, Pt. B, §§3-6 (AMD) .]

1-A. The superintendent may suspend or revoke a reinsurer's accreditation or certification under subsection 1, after notice and opportunity for hearing, for failure to meet the applicable requirements of subsection 1 or on any ground that would warrant similar action against the certificate of authority of an authorized insurer.

A. A suspension or revocation under this subsection may not take effect until after the superintendent's order following a hearing, unless:

(1) The reinsurer waives its right to a hearing;

(2) The superintendent's order is based on regulatory action by the reinsurer's domiciliary jurisdiction or the voluntary surrender or termination of the reinsurer's eligibility to transact insurance or reinsurance business in its domiciliary jurisdiction or in the primary certifying state of the reinsurer under subsection 1, paragraph B-2, subparagraph (6); or

(3) The superintendent finds that an emergency requires immediate action and a court of competent jurisdiction has not stayed the superintendent's action. [2013, c. 238, Pt. B, §7 (NEW).]

B. While a reinsurer's accreditation or certification is suspended pursuant to this subsection, no reinsurance contract issued or renewed after the effective date of the suspension qualifies for credit under subsection 1 except to the extent that the reinsurer's obligations under the contract are secured in accordance with subsection 3. If a reinsurer's accreditation or certification is revoked pursuant to this subsection, no credit for reinsurance may be granted after the effective date of the revocation except to the extent that the reinsurer's obligations under the contract are secured in accordance with subsection 1, paragraph B-2, subparagraph (5) or subsection 3. [2013, c. 238, Pt. B, §7 (NEW).]

C. The superintendent may deny an application for accreditation or certification under subsection 1, or may impose conditions or restrictions on a reinsurer's accreditation or certification, on any ground for which accreditation or certification may be suspended or revoked. [2013, c. 238, Pt. B, §7 (NEW).]

[ 2013, c. 238, Pt. B, §7 (NEW) .]

2. The credit permitted by subsection 1 is not to be allowed unless the assuming insurer agrees in the reinsurance agreements:

A. That, if the assuming insurer fails to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer:

(1) Will submit to the jurisdiction of any court of competent jurisdiction in any state of the United States;

(2) Will comply with all requirements necessary to give the court jurisdiction; and

(3) Will abide by the final decision of the court or of any Appellate Court in the event of an appeal; and [1989, c. 846, Pt. E, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

B. To designate the superintendent or an attorney as its attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the ceding company, as required in section 421. [1989, c. 846, Pt. E, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

This provision is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if such an obligation is created in the agreement.

[ 1989, c. 846, Pt. E, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

2-A. Credit for reinsurance may not be allowed on the basis of a trust maintained pursuant to subsection 1, paragraph C unless the assuming insurer agrees in the trust agreements to the following conditions.

A. Notwithstanding any other provisions in the trust instrument, if the trust fund contains an amount less than the amount required by this section, or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation or similar proceedings under the laws of its state or country of domicile, the trustee shall comply with an order of the commissioner with regulatory oversight over the trust or with an order of a court of competent jurisdiction directing the trustee to transfer to the commissioner with regulatory oversight all of the assets of the trust fund. [2001, c. 47, §5 (NEW).]

B. The assets must be distributed by and claims must be filed with and valued by the commissioner with regulatory oversight in accordance with the laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic insurance companies. [2001, c. 47, §5 (NEW).]

C. If the commissioner with regulatory oversight determines that the assets of the trust fund or any part of the assets of the trust fund are not necessary to satisfy the claims of the United States ceding insurers of the grantor of the trust, the assets or part of the assets of the trust fund must be returned by the commissioner with regulatory oversight to the trustee for distribution in accordance with the trust agreement. [2001, c. 47, §5 (NEW).]

D. The grantor shall waive any right otherwise available to it under United States law that is inconsistent with this subsection. [2001, c. 47, §5 (NEW).]

[ 2001, c. 47, §5 (NEW) .]

3. An asset or a reduction from liability for the reinsurance ceded to an assuming insurer not meeting the requirements of subsection 1 is allowed in an amount not exceeding the liabilities carried by the ceding insurer. The reduction must equal the value of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with such assuming insurer as security for the payment of obligations under the contract, if such security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer or, in the case of a trust, held in a qualified United States financial institution. This security may be in the form of:

A. Cash; [1989, c. 846, Pt. E, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

B. Securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners, including those designated as exempt from filing in the purposes and procedures manual of the Securities Valuation Office, and qualifying as admitted assets; or [2013, c. 238, Pt. B, §8 (AMD).]

C. Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified United States financial institution no later than December 31st of the year for which filing is being made and in the possession of the ceding company on or before the filing date of its annual statement.

(1) A letter of credit from an issuer determined to be acceptable as of the date of issuance or the date of confirmation of the letter, notwithstanding the issuing or confirming institution's subsequent failure to meet applicable standards of issuer acceptability, continues to be acceptable as security until its expiration, extension, renewal, modification or amendment, whichever first occurs. The ceding insurer shall replace a nonqualifying letter of credit at its earliest opportunity.

(2) The letter of credit must indicate that it is not subject to any condition or qualification outside the letter of credit, and that the beneficiary need only draw a sight draft under the letter and present the letter to obtain funds and that no other document need be presented. [1993, c. 313, §18 (AMD).]

[ 2013, c. 238, Pt. B, §8 (AMD) .]

4. For purposes of this section, a "qualified United States financial institution" means an institution that:

A. Is organized or, in the case of a United States branch or agency office of a foreign banking organization, is licensed under the laws of the United States or any state of the United States; [1991, c. 828, §17 (AMD).]

B. Is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies; and [1991, c. 828, §17 (AMD).]

C. Has been determined by the superintendent or the Securities Valuation Office of the National Association of Insurance Commissioners to meet standards of financial condition and standing that are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the superintendent. [1991, c. 828, §17 (NEW).]

[ 1991, c. 828, §17 (AMD) .]

4-A. "Qualified United States financial institution" means for purposes of those provisions of this section specifying those institutions that are eligible to act as a fiduciary of a trust an institution that:

A. Is organized or in the case of a United States branch or agency office of a foreign banking organization licensed under the laws of the United States or any state of the United States and has been granted authority to operate with fiduciary powers; and [1991, c. 828, §18 (NEW).]

B. Is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies. [RR 1993, c. 1, §56 (COR).]

[ RR 1993, c. 1, §56 (COR) .]

5. Credit is allowed as an asset or deduction from liability to any ceding insurer only for reinsurance ceded to an assuming insurer qualified under this section, except that no credit is allowed, unless the reinsurance contract provides, in substance, that in the event of the insolvency of the ceding insurer, the reinsurance is payable under a contract or contracts reinsured by the assuming insurer on the basis of reported claims allowed by the court, without diminution because of the insolvency of the ceding insurer. The payments must be made directly to the ceding insurer or to the ceding insurer's domiciliary receiver unless the contract or other written agreement specifically provides another payee in the event of the insolvency of the ceding insurer or unless the assuming insurer, with the consent of the direct insured or insureds, has assumed the policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under the reinsured policies and in substitution for the obligations of the ceding insurer to those payees.

The reinsurance agreement may condition the payments upon written notice by the ceding insurer's domiciliary receiver to the assuming insurer of the pendency of a claim on the contract reinsured within a reasonable time after the claim is filed in the proceeding where the claim is to be adjudicated. During the pendency of such a claim, any assuming insurer may investigate the claim and interpose, at the assuming insurer's own expense, any defenses in the proceeding that the assuming insurer determines available to the ceding insurer or to the ceding insurer's receiver. The expenses may be filed as a claim against the insolvent ceding insurer to the extent of its proportionate share of the benefit that may accrue to the ceding insurer solely as a result of the defense undertaken by the assuming insurer. When 2 or more assuming insurers are involved in the same claim and a majority in interest elect to interpose a defense to the claim, the expense must be apportioned in accordance with the terms of the reinsurance agreement as though the expense had been incurred by the ceding insurer.

[ 2001, c. 47, §7 (AMD) .]

6.

[ 1999, c. 113, §21 (RP) .]

7. The superintendent may adopt rules, subject to Title 5, chapter 375, to implement this section. Rules adopted under this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 2001, c. 47, §8 (AMD) .]

SECTION HISTORY

1989, c. 846, Pt. E, §§2, 4 (NEW). 1991, c. 38, (AMD). 1991, c. 828, §§16-18 (AMD). RR 1993, c. 1, §56 (COR). 1993, c. 313, §§17, 18 (AMD). 1993, c. 666, Pt. C, §1 (AMD). 1999, c. 113, §§19-21 (AMD). 2001, c. 47, §§2-8 (AMD). 2003, c. 249, §1 (AMD). 2007, c. 386, §1 (AMD). 2013, c. 238, Pt. B, §§3-8 (AMD).



24-A §731-C. Bulk reinsurance

The cession of bulk reinsurance by a domestic insurer is subject to section 3483. [1989, c. 846, Pt. E, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

SECTION HISTORY

1989, c. 846, §§E2,4 (NEW).



24-A §731-D. Notification of reinsurance changes

The superintendent may by rule or order require an insurer to promptly inform the superintendent in writing of the cancellation or any other material change of any of the insurer's reinsurance treaties or arrangements. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 238, Pt. B, §9 (AMD).]

SECTION HISTORY

1989, c. 846, Pt. E, §2 (NEW). 1989, c. 846, Pt. E, §4 (AFF). 2013, c. 238, Pt. B, §9 (AMD).



24-A §731-E. Reinsurance concentration risk

1. Reinsurance claim exposure. An insurer shall manage its reinsurance recoverables proportionate to its own book of business. A domestic insurer shall notify the superintendent within 30 days after reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, exceed 50% of the insurer's last reported surplus to policyholders or after it is determined that reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, are likely to exceed this limit.

[ 2013, c. 238, Pt. B, §10 (NEW) .]

2. Diversification. An insurer shall diversify its reinsurance program to the extent reasonably necessary to avoid imprudent concentrations of risk. A domestic insurer shall notify the superintendent within 30 days after ceding to any single assuming insurer, or group of affiliated assuming insurers, more than 20% of the insurer's gross written premium in the prior calendar year or after the insurer has determined that the reinsurance ceded to any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed this limit.

[ 2013, c. 238, Pt. B, §10 (NEW) .]

3. Risk management. A notice provided by an insurer under subsection 1 or 2 must include a demonstration that the insurer is safely managing the exposure.

[ 2013, c. 238, Pt. B, §10 (NEW) .]

SECTION HISTORY

2013, c. 238, Pt. B, §10 (NEW).



24-A §732. Deposits and funds withheld under reinsurance treaties

Any ceding insurer must report in its annual statement all funds withheld and deposit funds established pursuant to contracts of ceded reinsurance. Ceding insurers must report this and related information as required by reporting rules established by the National Association of Insurance Commissioners. [1991, c. 828, §19 (NEW).]

SECTION HISTORY

1991, c. 828, §19 (NEW).



24-A §733. Examination of reinsurance agreements

The superintendent may examine the reinsurance agreements or deposit arrangements of a ceding insurer at any time. [1991, c. 828, §19 (NEW).]

SECTION HISTORY

1991, c. 828, §19 (NEW).



24-A §734. Minimum surplus regarding policyholders to assume property and casualty reinsurance

1. Prohibition. Notwithstanding section 731-B, subsection 1, paragraph B, a domestic property or domestic casualty insurer, other than mutual assessment insurers operating pursuant to chapter 51, possessing less than $10,000,000 in surplus regarding policyholders may not, without the prior written approval of the superintendent, assume reinsurance on any risk that it is otherwise permitted to assume except when the reinsurance is:

A. Required by applicable law or rule; or [1991, c. 828, §19 (NEW).]

B. Assumed pursuant to pooling arrangements among members of the same holding company system. [1991, c. 828, §19 (NEW).]

[ 1991, c. 828, §19 (NEW) .]

2. Application. This section applies to contracts of reinsurance entered into or renewed after the effective date of this section.

[ 1991, c. 828, §19 (NEW) .]

3. Effect. The performance of an activity prohibited by this section does not invalidate any reinsurance contract between the parties to the contract.

[ 1991, c. 828, §19 (NEW) .]

SECTION HISTORY

1991, c. 828, §19 (NEW).






Subchapter 4: REINSURANCE INTERMEDIARIES

24-A §741. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 828, §20 (NEW).]

1. Actuary. "Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

[ 1991, c. 828, §20 (NEW) .]

2. Cession. "Cession" means a transfer by a policy originating insurer to a reinsurer of the whole or a portion of a single risk, defined policy or defined division of business as set out in a reinsurance contract.

[ 1991, c. 828, §20 (NEW) .]

3. Controlling person. "Controlling person" means any person who directly or indirectly has the power to direct or cause to be directed the management, control or activities of the reinsurance intermediary.

[ 1991, c. 828, §20 (NEW) .]

4. Insurer. "Insurer" means every person engaged as principal and as indemnitor, surety or contractor in the business of entering into contracts of insurance who holds an existing certificate of authority to transact insurance in this State pursuant to section 404.

[ 1991, c. 828, §20 (NEW) .]

5. Reinsurance intermediary. "Reinsurance intermediary" means a reinsurance intermediary-broker or a reinsurance intermediary-manager as these terms are defined in subsections 6 and 7.

[ 1991, c. 828, §20 (NEW) .]

6. Reinsurance intermediary-broker. "Reinsurance intermediary-broker" means any person, other than an officer or employee of the ceding insurer who solicits, negotiates or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of the insurer.

[ 1991, c. 828, §20 (NEW) .]

7. Reinsurance intermediary-manager. "Reinsurance intermediary-manager" means any person who has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department or underwriting office, and acts as an agent for such a reinsurer whether known as a reinsurance intermediary-manager, manager or other similar term. The term does not include:

A. An employee of the reinsurer; [1991, c. 828, §20 (NEW).]

B. A manager of a branch of an alien reinsurer that is located in the United States; [1991, c. 828, §20 (NEW).]

C. An underwriting manager that, pursuant to contract, manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer subject to section 222 and whose compensation is not based on the volume of premiums written; and [1991, c. 828, §20 (NEW).]

D. The manager of a group, association, pool or organization of insurers that engages in joint underwriting or joint reinsurance and who is subject to examination by the public insurance regulatory official of the state or country in which the manager's principal business office is located. [1991, c. 828, §20 (NEW).]

[ 1991, c. 828, §20 (NEW) .]

8. Reinsurer. "Reinsurer" means any person who operates as an insurer in any manner under applicable provisions of this Title in the assumption of reinsurance risks.

[ 1991, c. 828, §20 (NEW) .]

9. Retrocession. "Retrocession" means a transfer by a reinsurer to another reinsurer of those risks defined in subsection 2.

[ 1991, c. 828, §20 (NEW) .]

10. Retrocessionaire. "Retrocessionaire" means an insurer or reinsurer assuming reinsurance risks under a retrocession.

[ 1991, c. 828, §20 (NEW) .]

11. Qualified United States financial institution. For purposes of this section, a "qualified United States financial institution" means an institution that:

A. Is organized or, in the case of a United States branch or agency office of a foreign banking organization, is licensed under the laws of the United States or any state of the United States and has been granted authority to operate with fiduciary powers; [1991, c. 828, §20 (NEW).]

B. Is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies; and [1991, c. 828, §20 (NEW).]

C. Has been determined by the superintendent or the Securities Valuation Office of the National Association of Insurance Commissioners to meet standards of financial condition and standing that are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the superintendent. [1991, c. 828, §20 (NEW).]

[ 1991, c. 828, §20 (NEW) .]

12. Qualified United States financial institution. "Qualified United States financial institution" means for the purposes of those provisions of this section specifying those institutions that are eligible to act as a fiduciary of a trust an institution that:

A. Is organized or in the case of a United States branch or agency office of a foreign banking organization licensed under laws of the United States or any state of the United States and has been granted authority to operate with fiduciary powers; and [1991, c. 828, §20 (NEW).]

B. Is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies. [1991, c. 828, §20 (NEW).]

[ 1991, c. 828, §20 (NEW) .]

SECTION HISTORY

1991, c. 828, §20 (NEW).



24-A §742. Reinsurance intermediaries; licensing

1. Qualifications for license. For the protection of the people of this State, the superintendent may not issue, continue or permit to exist any reinsurance intermediary license except in compliance with this subchapter.

[ 1995, c. 544, §7 (AMD) .]

2. License requirement.

[ 1995, c. 544, §7 (RP) .]

2-A. License requirement. A person or organization may be authorized by the superintendent to act as a reinsurance intermediary under the following circumstances.

A. A person or organization acting in this State as a reinsurance intermediary broker who has an office in this State must be licensed as a resident agent, broker or reinsurance intermediary broker in order to do business in this State. [1995, c. 544, §7 (NEW).]

B. A person or organization acting in this State as a reinsurance intermediary broker who does not maintain an office in this State must either:

(1) Be licensed in this State as a nonresident agent, broker or reinsurance intermediary broker; or

(2) Be licensed in another state with substantially similar laws. [1995, c. 544, §7 (NEW).]

C. A person or organization acting in this State as a reinsurance intermediary manager, by representing a domestic insurer or by maintaining an office in this State, must be licensed as a resident agent, broker or reinsurance intermediary broker in order to do business in this State. [1995, c. 544, §7 (NEW).]

D. A person or organization acting in this State as a reinsurance intermediary manager who does not maintain an office in this State and who does not represent a domestic insurer must either:

(1) Be licensed as a nonresident agent, broker or reinsurance intermediary manager in this State; or

(2) Be licensed as an agent, broker or reinsurance intermediary manager in another state with substantially similar laws. [1995, c. 544, §7 (NEW).]

[ 1995, c. 544, §7 (NEW) .]

3. License forms. The superintendent shall prescribe, consistent with the applicable requirements of this subchapter, and furnish all printed forms required under this subchapter in connection with application for and issuance of licenses.

[ 1991, c. 828, §20 (NEW) .]

4. Application for licensure. Application for licensure is governed by this subsection.

A. Written application for a reinsurance intermediary license must be made to the superintendent by the applicant and be accompanied by the applicable license application and issuance fee shown in section 601. The application must be signed and duly sworn to by the applicant. [1991, c. 828, §20 (NEW).]

A-1. Prior to filing an application with the superintendent, the superintendent may require each applicant to take a written examination to test the applicant's competence to act as a reinsurance intermediary. [1995, c. 544, §7 (NEW).]

B. If the applicant is an individual, the application must include full answers to questions reasonably necessary to determine the applicant's identity, age, residence, present occupation, financial responsibility and insurance experience. The application must contain any other facts as the superintendent may require relative to the applicant's qualifications for the license as those qualifications are stated in this subchapter. [1995, c. 544, §7 (AMD).]

C. If the applicant is a firm, association, partnership or corporation, the application must include, in addition, the names and residence addresses of all members, officers and directors and designate the name and residence address of each individual who is to exercise the license powers. Each individual shall furnish information concerning that individual for an individual license. Every individual named in the application is authorized to act in the name of the organization licensed as a reinsurance intermediary in this State. [1995, c. 544, §7 (AMD).]

D. The application must indicate whether any insurance license was ever refused, suspended, revoked or continuance refused and whether any insurer, general agent, individual or organization claims that the applicant is indebted to it and, if so, the details of the indebtedness and the applicant's defense to that indebtedness. [1995, c. 544, §7 (AMD).]

[ 1995, c. 544, §7 (AMD) .]

5. Additional requirements. The superintendent may require a reinsurance intermediary manager to:

A. File a surety bond issued by a licensed insurer, in an amount and format acceptable to the superintendent, for the protection of the reinsurer; or [1991, c. 828, §20 (NEW).]

B. Maintain an errors and omissions policy issued by an insurer licensed in this State in an amount acceptable to the superintendent. [1991, c. 828, §20 (NEW).]

[ 1995, c. 544, §7 (AMD) .]

6. Nonresident applicant. If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, must designate the superintendent as agent for service of process in the manner and with the same legal effect provided for by this Title for designation of service of process upon unauthorized insurers. The applicant shall furnish the superintendent with the name and address of a resident of this State upon whom notices or orders of the superintendent or process affecting the nonresident reinsurance intermediary may be served. If a nonresident applicant becomes licensed, the licensee shall promptly notify the superintendent in writing of every change in its designated agent for service of process. Such a change is not effective until acknowledged by the superintendent.

[ 1991, c. 828, §20 (NEW) .]

7. Attorneys exempted. Licensed attorneys-at-law of this State when acting in their professional capacity are exempt from this section.

[ 1991, c. 828, §20 (NEW) .]

SECTION HISTORY

1991, c. 828, §20 (NEW). 1995, c. 329, §5 (AMD). 1995, c. 544, §7 (AMD).



24-A §743. General provisions

The superintendent may issue a reinsurance intermediary license to any person or organization that complies with the requirements of this subchapter. [1995, c. 544, §8 (AMD).]

1. Licensing; persons that are not individuals. Licensing of a firm, association, partnership or corporation is subject to this subsection.

A. A license issued to a firm, association, partnership or corporation authorizes all the members of the firm, association, partnership or corporation and employees of those entities to act as reinsurance intermediaries if each individual is named in the application and registered with the superintendent. Those individuals exercise the license power only for and in the name of the organization. This paragraph does not prevent an individual from being separately licensed and acting in that individual's own behalf and name. [1995, c. 544, §8 (AMD).]

B. The superintendent may not license a firm, association, partnership or corporation unless the license is within purposes stated in the partnership agreement or articles of incorporation. All licensees are subject to the applicable standards of section 407, subsection 2. [2013, c. 299, §1 (AMD).]

C. All licensees under this subsection are subject to the same restrictions with regard to business names as applied to insurers under section 408. [1995, c. 544, §8 (AMD).]

[ 2013, c. 299, §1 (AMD) .]

2. Advertising. Licensees may advertise only in the name under which they are licensed.

[ 1991, c. 828, §20 (NEW) .]

3. Notice of change. Licensees shall promptly notify the superintendent of every change in address and notify the superintendent of every change among its members, directors and officers and of other individuals designated in or registered to the license.

[ 1995, c. 544, §8 (AMD) .]

4. Refusal. The superintendent may refuse to issue a license to a reinsurance intermediary if, in the superintendent's judgment, the applicant, any person named on the application, or a member, principal, officer or director of the applicant, is not trustworthy, has given cause for revocation or suspension of such license or has failed to comply with any prerequisite for the issuance of such license, or that any controlling person of an applicant is not trustworthy to act as a reinsurance intermediary.

[ 1995, c. 544, §8 (AMD) .]

5. Superintendent review. If the superintendent finds that the application is complete and that the applicant is otherwise qualified for the license applied for, the superintendent shall promptly issue the license. Otherwise, the superintendent shall refuse to issue the license, promptly notify the applicant of the refusal and state the grounds for refusal.

[ 1991, c. 828, §20 (NEW) .]

6. Refund. If the license is refused, the superintendent shall promptly refund to the applicant all fees received for application for a reinsurance intermediary license.

[ 1991, c. 828, §20 (NEW) .]

7. Duration. Unless revoked or suspended, a reinsurance intermediary license remains in effect as long as the licensee pays the annual fee required by section 601 before the anniversary date of the license.

[ 1995, c. 544, §8 (AMD) .]

SECTION HISTORY

1991, c. 828, §20 (NEW). 1995, c. 544, §8 (AMD). 2013, c. 299, §1 (AMD).



24-A §744. Required contract provisions; reinsurance intermediary-broker

Transactions between a reinsurance intermediary-broker and the insurer it represents in such a capacity may be entered into only pursuant to a written authorization specifying the responsibilities of each party. The authorization must, at a minimum, provide that: [1991, c. 828, §20 (NEW).]

1. Termination. The insurer may terminate the reinsurance intermediary-broker's authority at any time upon 5 days' written notice to the reinsurance intermediary-broker;

[ 1991, c. 828, §20 (NEW) .]

2. Accounting. The reinsurance intermediary-broker shall render timely accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by or owed, to the reinsurance intermediary-broker and remit all funds due to the insurer within 30 days of receipt;

[ 1991, c. 828, §20 (NEW) .]

3. Bank as fiduciary. All funds collected for the insurer's account must be held by the reinsurance intermediary-broker in a fiduciary capacity in a bank that is a qualified United States financial institution;

[ 1991, c. 828, §20 (NEW) .]

4. Compliance with law. The reinsurance intermediary-broker shall comply with section 745;

[ 1991, c. 828, §20 (NEW) .]

5. Compliance with standards. The reinsurance intermediary-broker shall comply with the written standards established by the insurer for the cession or retrocession of all risks; and

[ 1991, c. 828, §20 (NEW) .]

6. Disclosure. The reinsurance intermediary-broker shall disclose to the insurer any relationship with any reinsurer or insurer to which business will be ceded or retroceded.

[ 1991, c. 828, §20 (NEW) .]

SECTION HISTORY

1991, c. 828, §20 (NEW).



24-A §745. Books and records; reinsurance intermediary-brokers

1. Records required. For at least 10 years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-broker, the reinsurance intermediary-broker shall keep a complete record for each transaction showing:

A. The type of contract, limits, underwriting restrictions, classes of risks and territory; [1991, c. 828, §20 (NEW).]

B. Period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation; [1991, c. 828, §20 (NEW).]

C. Reporting and settlement requirements of balances; [1991, c. 828, §20 (NEW).]

D. Rate used to compute the reinsurance premium; [1991, c. 828, §20 (NEW).]

E. Names and addresses of assuming reinsurers; [1991, c. 828, §20 (NEW).]

F. Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-broker; [1991, c. 828, §20 (NEW).]

G. Related correspondence and memoranda; [1991, c. 828, §20 (NEW).]

H. Proof of placement; [1991, c. 828, §20 (NEW).]

I. Details regarding retrocessions handled by the reinsurance intermediary-broker, including the identity of retrocessionaires and percentage of each contract assumed or ceded; [1991, c. 828, §20 (NEW).]

J. Financial records, including, but not limited to, premium and loss accounts; and [1991, c. 828, §20 (NEW).]

K. When the reinsurance intermediary-broker procures a reinsurance contract on behalf of a licensed ceding insurer:

(1) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(2) Placed through a representative of the assuming reinsurer that is not an employee, written evidence that the reinsurer has delegated binding authority to the representative. [1991, c. 828, §20 (NEW).]

[ 1991, c. 828, §20 (NEW) .]

2. Access. The insurer must have access and may copy and audit all accounts and records maintained by the reinsurance intermediary-broker related to its business in a form usable by the insurer.

[ 1991, c. 828, §20 (NEW) .]

SECTION HISTORY

1991, c. 828, §20 (NEW).



24-A §746. Duties of insurers utilizing the services of a reinsurance intermediary-broker

1. License requirements. An insurer may not engage the services of any person to act as a reinsurance intermediary-broker on the insurer's behalf unless that person is licensed as required by this subchapter.

[ 1991, c. 828, §20 (NEW) .]

2. Status of intermediary-broker. An insurer may not employ an individual who is employed by a reinsurance intermediary-broker with which the insurer transacts business, unless such reinsurance intermediary-broker is under common control with the insurer and subject to section 222.

[ 1991, c. 828, §20 (NEW) .]

3. Financial statements. The insurer shall annually obtain a copy of statements of current origin of the financial condition of each reinsurance intermediary-broker with which the insurer transacts business. These statements must be certified reports or reviews performed by a certified public accountant.

[ 1991, c. 828, §20 (NEW) .]

SECTION HISTORY

1991, c. 828, §20 (NEW).



24-A §747. Required contract provisions; reinsurance intermediary-managers

Transactions between a reinsurance intermediary-manager and the reinsurer it represents in such capacity may be entered into only pursuant to a written contract, specifying the responsibilities of each party, that must be approved by the reinsurer's board of directors. At least 30 days before the reinsurer assumes or cedes business through the reinsurance intermediary-manager, a true copy of the approved contract must be filed with the superintendent for approval. The contract must, at a minimum, contain the following terms and conditions. [1991, c. 828, §20 (NEW).]

1. Termination. The reinsurer may terminate the contract for cause upon 5 days' written notice to the reinsurance intermediary-manager. The reinsurer may immediately suspend the authority of the reinsurance intermediary-manager to assume or cede business during the pendency of any dispute regarding the cause for termination.

[ 1991, c. 828, §20 (NEW) .]

2. Accounting. The reinsurance intermediary-manager shall render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by or owed, to the reinsurance intermediary-manager and remit all funds due under the contract to the reinsurer on not less than a monthly basis.

[ 1991, c. 828, §20 (NEW) .]

3. Bank as fiduciary. All funds collected for the reinsurer's account must be held in trust by the reinsurance intermediary-manager in a fiduciary capacity in a bank that is a qualified United States financial institution. The reinsurance intermediary-manager may retain no more than 3 months' estimated claims payments and allocated loss adjustment expenses. The reinsurance intermediary-manager shall maintain a separate bank account for each reinsurer that it represents.

[ 1991, c. 828, §20 (NEW) .]

4. Compliance with law. The reinsurance intermediary-manager shall comply with section 748.

[ 1991, c. 828, §20 (NEW) .]

5. Access. The reinsurer must have access to and may copy all accounts and records maintained by the reinsurance intermediary-manager related to its business in a form usable by the reinsurer.

[ 1991, c. 828, §20 (NEW) .]

6. Nonassignable. The contract may not be assigned in whole or in part by the reinsurance intermediary-manager.

[ 1991, c. 828, §20 (NEW) .]

7. Compliance with standards. The reinsurance intermediary-manager shall comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection or cession of all risks.

[ 1991, c. 828, §20 (NEW) .]

8. Commissions; fees. The contract must set forth the rates, terms and purposes of commissions, charges and other fees that the reinsurance intermediary-manager may levy against the reinsurer.

[ 1991, c. 828, §20 (NEW) .]

9. Settlement. If the contract permits the reinsurance intermediary-manager to settle claims on behalf of the reinsurer:

A. All claims must be reported to the reinsurer in a timely manner; [1991, c. 828, §20 (NEW).]

B. A copy of each claim file must be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(1) Has the potential to exceed the lesser of an amount determined by the superintendent or the limit set by the reinsurer;

(2) Involves a coverage dispute;

(3) May exceed the reinsurance intermediary-manager's claims settlement authority;

(4) Is open for more than 6 months; or

(5) Is closed by payment of the lesser of an amount set by a court of competent jurisdiction or an amount agreed by the reinsurer; [1991, c. 828, §20 (NEW).]

C. All claim files must be the joint property of the reinsurer and the reinsurance intermediary-manager; except that, upon an order of liquidation of the reinsurer, the files become the sole property of the reinsurer or its estate. The reinsurance intermediary-manager must have reasonable access to and may copy the files on a timely basis; and [1991, c. 828, §20 (NEW).]

D. Any settlement authority granted to the reinsurance intermediary-manager may be terminated for cause upon the reinsurer's notice to the reinsurance intermediary-manager or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination. [1991, c. 828, §20 (NEW).]

[ 1991, c. 828, §20 (NEW) .]

10. Interim profits. If the contract provides for a sharing of interim profits by the reinsurance intermediary-manager, interim profits may not be paid until one year after the end of each underwriting period for property business and 5 years after the end of each underwriting period for casualty business or other period set by the superintendent for other specified kinds of insurance and not until the adequacy of reserves on remaining claims has been verified pursuant to section 750, subsection 3.

[ 1991, c. 828, §20 (NEW) .]

11. Financial statements. The reinsurance intermediary-manager shall annually provide the reinsurer with a statement of current origin of its financial condition prepared by an independent certified accountant. These statements must be certified reports or review statements prepared by a certified public accountant.

[ 1991, c. 828, §20 (NEW) .]

12. On-site review. The reinsurer shall periodically and no less than semiannually conduct an on-site review of the underwriting and claims processing operations of the reinsurance intermediary-manager.

[ 1991, c. 828, §20 (NEW) .]

13. Disclosure. The reinsurance intermediary-manager shall disclose to the reinsurer any relationship the reinsurer has with any insurer prior to ceding or assuming any business with the insurer pursuant to this contract.

[ 1991, c. 828, §20 (NEW) .]

14. Scope of authority. Within the scope of its actual or apparent authority the acts of the reinsurance intermediary-manager are deemed to be the acts of the reinsurer on whose behalf it is acting.

[ 1991, c. 828, §20 (NEW) .]

SECTION HISTORY

1991, c. 828, §20 (NEW).



24-A §748. Books, records and powers; reinsurance intermediary-managers

1. Records required. For at least 10 years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-manager, the reinsurance intermediary-manager shall keep a complete record for each transaction showing:

A. The type of contract, limits, underwriting restrictions, classes of risks and territory; [1991, c. 828, §20 (NEW).]

B. Period of coverage, including effective and expiration dates, cancellation provisions and notice required for cancellation, and status of disposition of outstanding reserves on covered risks; [1991, c. 828, §20 (NEW).]

C. Reporting and settlement requirements of balances; [1991, c. 828, §20 (NEW).]

D. Rate used to compute the reinsurance premium; [1991, c. 828, §20 (NEW).]

E. Names and addresses of reinsurers; [1991, c. 828, §20 (NEW).]

F. Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-manager; [1991, c. 828, §20 (NEW).]

G. Related correspondence and memoranda; [1991, c. 828, §20 (NEW).]

H. Proof of placement; [1991, c. 828, §20 (NEW).]

I. Details regarding retrocessions handled by the reinsurance intermediary-manager including the identity of retrocessionaires and the percentage of each contract assumed or ceded; [1991, c. 828, §20 (NEW).]

J. Financial records, including but not limited to, premium and loss accounts; and [1991, c. 828, §20 (NEW).]

K. When the reinsurance intermediary-manager places a reinsurance contract on behalf of a ceding insurer:

(1) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(2) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative. [1991, c. 828, §20 (NEW).]

[ 1991, c. 828, §20 (NEW) .]

SECTION HISTORY

1991, c. 828, §20 (NEW).



24-A §749. Prohibited acts

The reinsurance intermediary-manager may not: [1991, c. 828, §20 (NEW).]

1. Retrocession. Retrocede business on behalf of the reinsurer; except that, the reinsurance intermediary-manager may facultatively retrocede business pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for any such retrocession. The guidelines must include a list of reinsurers with which automatic agreements are in effect, commission schedules and for each reinsurer, the coverages and amounts or percentages that may be reinsured;

[ 1991, c. 828, §20 (NEW) .]

2. Use of syndicates. Commit the reinsurer to participate in reinsurance syndicates;

[ 1991, c. 828, §20 (NEW) .]

3. Use of other licensees. Make use of any agent or broker without ensuring that the agent or broker is lawfully licensed to transact the kind of reinsurance for which the agent or broker is being used;

[ 1991, c. 828, §20 (NEW) .]

4. Claim payment. Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent of the reinsurer's policyholder surplus as of December 31st of the next preceding calendar year;

[ 1991, c. 828, §20 (NEW) .]

5. Claim recovery. Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer;

[ 1991, c. 828, §20 (NEW) .]

6. Joint employment. Jointly employ an individual who is employed by the reinsurer unless the reinsurance intermediary-manager is under common control with the reinsurer subject to section 222; or

[ 1991, c. 828, §20 (NEW) .]

7. Subcontract. Assign duties under a contract to a subcontracting manager.

[ 1991, c. 828, §20 (NEW) .]

SECTION HISTORY

1991, c. 828, §20 (NEW).



24-A §750. Duties of reinsurers utilizing the services of a reinsurance intermediary-manager

1. License required. A reinsurer may not engage the services of any person to act as a reinsurance intermediary-manager on its behalf unless that person is licensed as required by this subchapter.

[ 1991, c. 828, §20 (NEW) .]

2. Financial statements. The reinsurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary-manager that the reinsurer has engaged prepared by an independent certified public accountant in a form acceptable to the superintendent.

[ 1991, c. 828, §20 (NEW) .]

3. Actuarial review. If a reinsurance intermediary-manager establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary who specializes in the type of insurance under consideration attesting to the adequacy of loss reserves including losses incurred and outstanding on business produced by the reinsurance intermediary-manager. This opinion is in addition to any other required loss reserve certification.

[ 1991, c. 828, §20 (NEW) .]

4. Binding authority. Binding authority for all retrocessional contracts or participation in reinsurance syndicates rests with an officer of the reinsurer who may not be affiliated with the reinsurance intermediary-manager.

[ 1991, c. 828, §20 (NEW) .]

5. Notice of termination. Within 30 days of termination of a contract with a reinsurance intermediary-manager, the reinsurer shall provide written notification of termination to the superintendent.

[ 1991, c. 828, §20 (NEW) .]

6. Board member qualifications. A reinsurer may not appoint to its board of directors, any officer, director, employee, controlling shareholder or subproducer of its reinsurance intermediary-manager. This subsection does not apply to relationships governed by section 222 or chapter 77.

[ 1991, c. 828, §20 (NEW) .]

SECTION HISTORY

1991, c. 828, §20 (NEW).



24-A §751. Examination authority

1. Authority. A reinsurance intermediary is subject to examination by the superintendent. The superintendent must have access to all books, bank accounts and records of the reinsurance intermediary in a usable form.

[ 1991, c. 828, §20 (NEW) .]

2. Status. A reinsurance intermediary-manager may be examined as if it were the reinsurer.

[ 1991, c. 828, §20 (NEW) .]

SECTION HISTORY

1991, c. 828, §20 (NEW).



24-A §752. Penalties and liabilities

1. Violation. A reinsurance intermediary, insurer or reinsurer found by the superintendent, after a hearing conducted in accordance with the Maine Administrative Procedure Act, to be in violation of any provision of this Title, is subject to the following.

A. For each separate violation, a violator must pay a penalty of not less than $5,000 and not more than $100,000 for each separate violation. [1991, c. 828, §20 (NEW).]

B. A violator is subject to revocation or suspension of its license. [1991, c. 828, §20 (NEW).]

C. If a violation was committed by the reinsurance intermediary, the reinsurance intermediary shall make restitution to the insurer, reinsurer, rehabilitator or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to such violation. [1991, c. 828, §20 (NEW).]

[ 1991, c. 828, §20 (NEW) .]

2. Final agency action. The decision, determination or order of the superintendent pursuant to this section is a final agency action and may be appealed pursuant to section 236.

[ 1991, c. 828, §20 (NEW) .]

3. Nonexclusivity of penalties. Nothing contained in this section affects the right of the superintendent to impose any other penalties provided in this Title.

[ 1991, c. 828, §20 (NEW) .]

4. Rights of others. Nothing contained in this subchapter limits or restricts the rights of policyholders, claimants, creditors or other 3rd parties or confers any rights to those persons.

[ 1991, c. 828, §20 (NEW) .]

SECTION HISTORY

1991, c. 828, §20 (NEW).



24-A §753. Rules

The superintendent may adopt reasonable rules for the implementation and administration of the provisions of this subchapter. [1991, c. 828, §20 (NEW).]

SECTION HISTORY

1991, c. 828, §20 (NEW).



24-A §754. Effective date

This subchapter takes effect January 1, 1993. An insurer or reinsurer may not continue to utilize the services of a reinsurance intermediary on and after February 1, 1993 unless utilization is in compliance with this subchapter. [1991, c. 828, §20 (NEW).]

SECTION HISTORY

1991, c. 828, §20 (NEW).






Subchapter 5: ASSUMPTION REINSURANCE

24-A §761. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 603, (NEW).]

1. Assuming insurer. "Assuming insurer" means the insurer that acquires an insurance obligation or risk from the transferring insurer pursuant to an assumption reinsurance agreement.

[ 1993, c. 603, (NEW) .]

2. Assumption reinsurance agreement. "Assumption reinsurance agreement" means a contract that both:

A. Transfers insurance obligations or risks of existing or in-force contracts of insurance from a transferring insurer to an assuming insurer; and [1993, c. 603, (NEW).]

B. Is intended to effect a novation of the transferred contract of insurance with the result that the assuming insurer becomes directly liable to the policyholders of the transferring insurer and the transferring insurer's insurance obligations or risks under the contracts are extinguished. [1993, c. 603, (NEW).]

[ 1993, c. 603, (NEW) .]

3. Contract of insurance. "Contract of insurance" means a written agreement between an insurer and policyholder pursuant to which the insurer, in exchange for premium or other consideration, agrees to assume an obligation or risk of the policyholder or to make payments on behalf of, or to, the policyholder or its beneficiaries. Contract of insurance may include property, casualty, life, health, accident, surety, title and annuity business authorized to be written pursuant to the insurance laws of this State.

[ 1993, c. 603, (NEW) .]

4. Home service business. "Home service business" means insurance business on which premiums are collected on a weekly or monthly basis by an agent of the insurer.

[ 1993, c. 603, (NEW) .]

5. Notice of transfer. "Notice of transfer" means the written notice to policyholders required by section 764, subsection 1.

[ 1993, c. 603, (NEW) .]

6. Policyholder. "Policyholder" means an individual or entity that has the right to terminate or otherwise alter the terms of a contract of insurance. It includes a certificateholder whose certificate is in force on the proposed effective date of the assumption, if the certificateholder has the right to keep the certificate in force without change in benefit following termination of the group policy.

The right to keep the certificate in force referred to in this section does not include the right to elect individual coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, COBRA, of the Employee Retirement Income Security Act of 1974, as amended, 29 United States Code, Section 1161 to 1168.

[ 1993, c. 603, (NEW) .]

7. Transferring insurer. "Transferring insurer" means the insurer that transfers an insurance obligation risk to an assuming insurer pursuant to an assumption reinsurance agreement.

[ 1993, c. 603, (NEW) .]

SECTION HISTORY

1993, c. 603, (NEW).



24-A §762. Scope

1. Application. This subchapter applies to an insurer authorized in this State that either assumes or transfers the obligations or risks on contracts of insurance pursuant to an assumption reinsurance agreement.

[ 1993, c. 603, (NEW) .]

2. Exceptions. This subchapter does not apply to the following:

A. A reinsurance agreement or transaction in which the ceding insurer continues to remain directly liable for its insurance obligations or risks under the contracts of insurance subject to the reinsurance agreement; [1993, c. 603, (NEW).]

B. The substitution of one insurer for another upon the expiration of insurance coverage pursuant to statutory or contractual requirements and the issuance of a new contract of insurance by another insurer; [1993, c. 603, (NEW).]

C. The transfer of contracts of insurance pursuant to mergers or consolidations of 2 or more insurers to the extent that those transactions are regulated by law; [1993, c. 603, (NEW).]

D. An insurer subject to a judicial order of liquidation or rehabilitation; [1993, c. 603, (NEW).]

E. A reinsurance agreement or transaction to which a state insurance guaranty association is a party, except that policyholders do not lose any rights or claims afforded under their original policies pursuant to chapter 57, subchapter III and chapter 62; or [1993, c. 603, (NEW).]

F. The transfer of liabilities from one insurer to another under a single group policy upon the request of the group policyholder, unless the certificateholder pays all or substantially all of the premium. [1993, c. 603, (NEW).]

[ 1993, c. 603, (NEW) .]

SECTION HISTORY

1993, c. 603, (NEW).



24-A §763. Notice requirements of intent to transfer insurance contract

1. Notice to policyholders, agents and brokers. Notice to policyholders, agents and brokers is required as follows.

A. The transferring insurer shall provide or cause to be provided to each policyholder a notice of transfer by first class mail, addressed to the policyholder's last known address or to the address to which premium notices or other policy documents are sent or, with respect to home service business, by personal delivery with acknowledged receipt. A notice of transfer must also be sent to the transferring insurer's agents or brokers of record on the affected policies. [1993, c. 603, (NEW).]

B. The notice of transfer must state or provide:

(1) The date the transfer and novation of the policyholder's contract of insurance is proposed to take place;

(2) The names and addresses and telephone numbers of the assuming and transferring insurers;

(3) That the policyholder has the right to either consent to or reject the transfer and novation;

(4) The procedures and time limit for consenting to or rejecting the transfer and novation;

(5) A summary of an effect that consenting to or rejecting the transfer and novation has on the policyholder's rights;

(6) A statement that the assuming insurer is licensed to write the type of business being assumed in the state where the policyholder resides or is otherwise authorized, as provided in this subchapter, to assume the business;

(7) The name and address of the person at the transferring insurer to whom the policyholder should send a written statement of acceptance or rejection of the transfer and novation;

(8) The address and phone number of the Bureau of Insurance so that the policyholder may write or call for further information regarding the financial condition of the assuming insurer; and

(9) The following financial data for both companies:

(a) Ratings for the last 5 years if available or for a lesser period as are available from 2 nationally recognized insurance rating services acceptable to the superintendent including the rating service's explanation of the meaning of the ratings. If ratings are unavailable for a year of the 5-year period, this must also be disclosed;

(b) A balance sheet as of December 31st for the previous 3 years if available or for a lesser period as is available and as of the date of the most recent quarterly statement;

(c) A copy of the Management's Discussion and Analysis that was filed as a supplement to the previous year's annual statement; and

(d) An explanation of the reason for the transfer. [1993, c. 603, (NEW).]

C. Notice must be given in a manner that conforms to the following form:

NOTICE OF TRANSFER

IMPORTANT: THIS NOTICE AFFECTS

YOUR CONTRACT RIGHTS.

PLEASE READ IT CAREFULLY.

Transfer of Policy

The [name of assuming insurer] has agreed to replace us as your insurer under [policy or certificate name and number] effective [date]. The [name of assuming insurer] principal place of business is [address]. Certain financial information concerning both companies is attached, including (1) ratings for the time period required by the Bureau of Insurance from 2 nationally recognized insurance rating services; (2) balance sheets for the time period required by the Bureau of Insurance and as of the date of the most recent quarterly statement; (3) a copy of the Management's Discussion and Analysis that was filed as a supplement to the previous year's annual statement; and (4) an explanation of the reason for the transfer. You may obtain additional information concerning [name of assuming insurer] from reference materials in your local library or by contacting the Superintendent of Insurance at [address and phone number].

The [name of assuming insurer] is licensed to write this coverage in your state. The Superintendent of Insurance in your state has reviewed the potential effect of the proposed transaction and has approved the transaction.

Your Rights

You may choose to consent to or reject the transfer of your policy to [name of assuming insurer]. If you want your policy transferred, you may notify us in writing by signing and returning the enclosed preaddressed, postage-paid card or by writing to us at:

[name, address and facsimile number of contact person]

Payment of your premium to the assuming company constitutes acceptance of the transaction. A method is provided to allow you to pay the premium while reserving the right to reject the transfer.

If you reject the transfer, you may keep your policy with us or exercise an option under your policy. If we do not receive a written rejection you have, as a matter of law, consented to the transfer. Before this consent is final you will be provided a second notice of the transfer 24 months from now. After the second notice is provided, you have one month to reply. If you have paid your premium to the [name of assuming insurer], without reserving your right to reject the transfer, you will not receive a second notice.

( ) This is your first notice. Please respond within 24 months.

( ) This is your second notice. You must respond within one month to reject the transfer of your policy. If we do not hear from you by [date], your policy will be transferred to [name of assuming insurer].

Effect of Transfer

If you accept this transfer, [name of assuming insurer] will be your insurer. The insurer has direct responsibility to you for the payment of all claims, benefits and for all other policy obligations. We no longer have an obligation to you.

If you accept this transfer, you must make all premium payments and claims submissions to [name of assuming insurer] and direct all questions to [name of assuming insurer].

For your convenience, we have enclosed a preaddressed postage-paid response card. Please take time now to read the enclosed notice and complete and return the response card to us.

If you have further questions about this agreement, you may contact [name of transferring insurer] or [name of assuming insurer].

[1993, c. 603, (NEW).]

D. The notice of transfer must include a preaddressed, postage-paid response card that a policyholder may return as the written statement of acceptance or rejection of the transfer and novation. [1993, c. 603, (NEW).]

E. The notice of transfer must be filed as part of the prior approval requirement set forth in subsection 2, paragraph A. [1993, c. 603, (NEW).]

[ 1993, c. 603, (NEW) .]

2. Notification and prior approval. The requirements for notification and prior approval are as follows:

A. Prior approval by the superintendent is required for a transaction when an insurer domiciled in this State assumes or transfers obligations or risks on contracts of insurance under an assumption reinsurance agreement. An insurer licensed in this State may not transfer obligations or risks on contracts of insurance issued to or owned by residents of this State to an insurer that is not licensed in this State. An insurer domiciled in this State may not assume obligations or risks on contracts of insurance issued to or owned by policyholders residing in another state unless it is licensed in the other state or the insurance regulatory official of that state has approved the assumption. [1993, c. 603, (NEW).]

B. A licensed foreign insurer that enters into an assumption reinsurance agreement that transfers the obligations or risks on contracts of insurance issued to or owned by residents of this State shall file or cause to be filed the assumption certificate with the superintendent a copy of the notice of transfer and an affidavit that the transaction is subject to substantially similar requirements in the state of domicile of both the transferring and assuming insurer. [1993, c. 603, (NEW).]

C. A licensed foreign insurer that enters into an assumption reinsurance agreement that transfers the obligations or risks on contracts of insurance issued to or owned by residents of this State shall obtain prior approval of the superintendent and be subject to all other requirements of this subchapter unless the transferring and assuming insurers are subject to assumption reinsurance requirements adopted by law or rule in the jurisdiction of their domicile, which are substantially similar to those contained in this subchapter. [1993, c. 603, (NEW).]

D. The following factors, along with such factors as the superintendent determines appropriate under the circumstances, must be considered by the superintendent in reviewing a request for approval:

(1) The financial condition of the transferring and assuming insurers and the effect the transaction has on the financial condition of each company;

(2) The competence, experience and integrity of those persons who control the operation of the assuming insurer;

(3) The plans or proposals the assuming party has with respect to the administration of the policies subject to the proposed transfer;

(4) Whether the transfer is fair and reasonable to the policyholders of both companies; and

(5) Whether the notice of transfer to be provided by the insurer is fair, adequate and not misleading. [1993, c. 603, (NEW).]

[ 1993, c. 603, (NEW) .]

SECTION HISTORY

1993, c. 603, (NEW). 1993, c. 603, (NEW).



24-A §764. Rights of policyholder

1. Right to reject. Every policyholder has the right to reject the transfer and novation of the contracts of insurance. A policyholder electing to reject the assumption transaction shall return to the transferring insurer the preaddressed, postage-paid response card or other written notice and indicate on the response card that the assumption is rejected.

[ 1993, c. 603, (NEW) .]

2. Payment of premium. Payment of the next premium to the assuming company after notice is received is determined to indicate the policyholder's acceptance of the transfer to the assuming insurer and a novation is determined to have been effected if the premium notice clearly states that payment of the premium to the assuming insurer constitutes acceptance of the transfer. The premium notice must also provide a method for the policyholder to pay the premium while reserving the right to reject the transfer. With respect to a home service business or any other business not using premium notices, the disclosures and procedural requirements of this subsection are to be set forth in the notice of transfer required by section 763, subsection 1, paragraph A and in the assumption certificate.

[ 1995, c. 329, §6 (AMD) .]

3. Additional notice. No fewer than 24 months after the mailing of the initial notice of transfer required under section 763, if positive consent to the transfer and assumption has not been received or consent has not been determined to have occurred under subsection 1, the transferring company shall send to the policyholder a 2nd and final notice of transfer as specified in section 763, subsection 1. If the policyholder does not reject the transfer during the one-month period immediately following the date on which the transferring insurer mailed the 2nd and final notice of transfer, the policyholder's consent is determined to have occurred and novation of the contract is effected. With respect to the home service business, the 24 and one-month periods must be measured from the date of delivery of the notice of transfer pursuant to section 763, subsection 1, paragraph A.

[ 1993, c. 603, (NEW) .]

4. Response cards. The transferring insurer is deemed to have received the response card on the date it is postmarked. A policyholder may also send a response card by facsimile or other electronic transmission or by registered mail, express delivery or courier service, in which case the response card is determined to have been received by the assuming insurer on the date of actual receipt by the transferring insurer.

[ 1993, c. 603, (NEW) .]

SECTION HISTORY

1993, c. 603, (NEW). 1995, c. 329, §6 (AMD).



24-A §765. Effect of consent by the policyholder

If a policyholder consents to the transfer pursuant to section 764 or if the transfer is effected under section 766, there is a novation of the contract of insurance subject to the assumption reinsurance agreement with the result that the transferring insurer is relieved of all insurance obligations or risks transferred under the assumption reinsurance agreement and the assuming insurer is directly and solely liable to the policyholder for those insurance obligations or risks. [1993, c. 603, (NEW).]

SECTION HISTORY

1993, c. 603, (NEW).



24-A §766. Authority of the insurance regulatory official

1. Transfer in the best interest of the policyholders. If an insurer domiciled in this State or in a jurisdiction having a substantially similar law is determined by the domiciliary insurance regulatory official to be in hazardous financial condition or an administrative proceeding has been instituted against it for the purpose of reorganizing or conserving the insurer, and the transfer of the contracts of insurance is in the best interest of the policyholders, as determined by the domiciliary insurance regulatory official, a transfer and novation may be effected notwithstanding the provisions of this subchapter. This may include a form of implied consent and adequate notification to the policyholder of the circumstances requiring the transfer as approved by the insurance regulatory official.

[ 1993, c. 603, (NEW) .]

2. Protection. Notwithstanding any other provision of law, in the event that a transfer and novation is effected by a decision of a domiciliary insurance regulatory official under this section, the residents of this State whose policies are transferred to an unlicensed insurer are entitled to full protection under chapter 57, subchapter III and chapter 62.

[ 1993, c. 603, (NEW) .]

SECTION HISTORY

1993, c. 603, (NEW).






Subchapter 6: SPECIAL PURPOSE REINSURANCE VEHICLE

24-A §781. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 249, §2 (NEW).]

1. Aggregate limit. "Aggregate limit" means the maximum sum payable to the ceding insurer under a special purpose reinsurance vehicle contract.

[ 2003, c. 249, §2 (NEW) .]

2. Catastrophe excess of loss property reinsurance. "Catastrophe excess of loss property reinsurance" means excess of loss reinsurance for a catastrophe layer of a reinsurance program, written on either a per occurrence or aggregate basis.

[ 2003, c. 249, §2 (NEW) .]

3. Catastrophe life or health reinsurance. "Catastrophe life or health reinsurance" means reinsurance of life, health or annuity products that transfers mortality, morbidity, survival or other related risks in excess of existing proportional or nonproportional automatic and facultative treaties newly placed or in force on the same risks.

[ 2003, c. 249, §2 (NEW) .]

4. Ceding insurer. "Ceding insurer" means an insurer that enters into a special purpose reinsurance vehicle contract with a special purpose reinsurance vehicle and includes a reinsurer retroceding assumed reinsurance to a special purpose reinsurance vehicle. A group of affiliated insurers under common control entering into a special purpose reinsurance vehicle contract on a coordinated basis is considered a single ceding insurer.

[ 2003, c. 249, §2 (NEW) .]

5. Control. "Control," including the terms "controlling," "controlled by" and "under common control," means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control is presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote or holds proxies representing 10% or more of the voting securities of any other person. This presumption may be rebutted by a showing that control does not exist. Notwithstanding this subsection, for the purposes of this subchapter, the fact that a special purpose reinsurance vehicle exclusively provides reinsurance to a ceding insurer under a special purpose reinsurance vehicle contract is not by itself sufficient grounds for a finding that the reinsurance vehicle or the special purpose reinsurance vehicle organizer or owner is controlled by or under common control with the ceding insurer.

[ 2003, c. 249, §2 (NEW) .]

6. Fair value. "Fair value" means:

A. As to cash, the amount of cash; and [2003, c. 249, §2 (NEW).]

B. As to an asset other than cash:

(1) The amount at which that asset could be bought or sold in a current transaction between arms-length, willing parties;

(2) The quoted market price for the asset in active markets must be used if available; and

(3) If quoted market prices are not available, a value determined using the best information available considering values of like assets and other valuation methods, such as present value of future cash flows, historical value of the same or similar assets or comparison to values of other asset classes the value of which have been historically related to the subject asset. [2003, c. 249, §2 (NEW).]

[ 2003, c. 249, §2 (NEW) .]

7. Fully funded. "Fully funded" means, with respect to a special purpose reinsurance vehicle contract, that the fair value of the assets under the control of the ceding insurer or held in trustfor the benefit of the ceding insurer under the special purpose reinsurance vehicle contract on the date on which the special purpose reinsurance vehicle contract is effected, equals or exceeds the aggregate limit as defined in subsection 1.

[ 2007, c. 386, §2 (AMD) .]

7-A. Impairment. "Impairment" or "impaired" means, with respect to a special purpose reinsurance vehicle or any of its protected cells, that either:

A. The available capital of the special purpose reinsurance vehicle or protected cell has fallen below the applicable initial capital requirement without the approval of the superintendent; or [2007, c. 386, §3 (NEW).]

B. The fair value of the assets under the control of the ceding insurer or held in trust for the benefit of the ceding insurer under a special purpose reinsurance vehicle contract is less than the aggregate limit remaining under the contract as of the time the determination is made. [2007, c. 386, §3 (NEW).]

[ 2007, c. 386, §3 (NEW) .]

8. Indemnity trigger. "Indemnity trigger" means a transaction term by which the special purpose reinsurance vehicle's obligation to pay the ceding insurer for losses covered by a special purpose reinsurance vehicle contract is triggered by the ceding insurer incurring a specified level of losses.

[ 2003, c. 249, §2 (NEW) .]

9. Insolvency. "Insolvency" or "insolvent" means that the special purpose reinsurance vehicle or one or more of its protected cells is unable to pay its obligations when they are due unless the obligations are the subject of a bona fide dispute.

[ 2007, c. 386, §4 (AMD) .]

10. Nonindemnity trigger. "Nonindemnity trigger" means a transaction term by which the special purpose reinsurance vehicle's obligation to pay the ceding insurer under a special purpose reinsurance vehicle contract arises from the occurrence or existence of some event or condition other than the ceding insurer incurring a specified level of losses under its insurance or reinsurance contracts.

[ 2003, c. 249, §2 (NEW) .]

11. Permitted investments. "Permitted investments" means those investments that meet the qualifications under section 795.

[ 2003, c. 249, §2 (NEW) .]

11-A. Protected cell. "Protected cell" means a separate account established and maintained by a special purpose reinsurance vehicle for one special purpose reinsurance vehicle contract and the accompanying insurance securitization with a ceding insurer as further provided for in section 784-A.

[ 2007, c. 386, §5 (NEW) .]

12. Qualified United States financial institution. "Qualified United States financial institution" means for purposes of meeting the requirements of a trustee as specified in section 784 a financial institution that is eligible to act as a fiduciary of a trust and:

A. Is organized or, in the case of a United States branch or agency office of a foreign banking organization, is licensed under the laws of the United States or any state; and [2003, c. 249, §2 (NEW).]

B. Is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies. [2003, c. 249, §2 (NEW).]

[ 2003, c. 249, §2 (NEW) .]

13. Reinsurance vehicle. "Reinsurance vehicle" means a special purpose reinsurance vehicle.

[ 2003, c. 249, §2 (NEW) .]

14. Special purpose reinsurance vehicle. "Special purpose reinsurance vehicle" means an entity domiciled in and organized under the laws of this State that has received a limited certificate of authority from the superintendent under this subchapter exclusively for the limited purpose of entering into and effectuating special purpose reinsurance vehicle insurance securitizations, special purpose reinsurance vehicle contracts and other related transactions permitted by this subchapter.

[ 2003, c. 249, §2 (NEW) .]

15. Special purpose reinsurance vehicle contract; contract. "Special purpose reinsurance vehicle contract" or "contract" means a contract between the special purpose reinsurance vehicle and the ceding insurer pursuant to which the special purpose reinsurance vehicle agrees to pay the ceding insurer an agreed amount upon the occurrence of a triggering event.

[ 2003, c. 249, §2 (NEW) .]

16. Special purpose reinsurance vehicle insurance securitization; insurance securitization. "Special purpose reinsurance vehicle insurance securitization" or "insurance securitization" means a package of related risk transfer instruments, capital market offerings and facilitating administrative agreements by which proceeds are obtained by a special purpose reinsurance vehicle directly or indirectly through the issuance of securities and are held in trust or under the control of the ceding insurer pursuant to the requirements of this subchapter to secure the obligations of the special purpose reinsurance vehicle under one or more special purpose reinsurance vehicle contracts with one or more ceding insurers, when investment risk to the holders of these securities is contingent upon the obligations of the special purpose reinsurance vehicle to the ceding insurer or ceding insurers under the special purpose reinsurance vehicle contract in accordance with the transaction terms.

[ 2007, c. 386, §6 (AMD) .]

17. Special purpose reinsurance vehicle organizer; organizer. "Special purpose reinsurance vehicle organizer" or "organizer" means one or more persons that have organized or intend to organize a special purpose reinsurance vehicle under authority obtained as specified in this subchapter.

[ 2003, c. 249, §2 (NEW) .]

18. Special purpose reinsurance vehicle securities; securities. "Special purpose reinsurance vehicle securities" or "securities" means the securities issued by a special purpose reinsurance vehicle.

[ 2003, c. 249, §2 (NEW) .]

19. Triggering event. "Triggering event" means an event or condition that if and when it occurs or exists obligates the special purpose reinsurance vehicle to make a payment to the ceding insurer under the provisions of a special purpose reinsurance vehicle contract.

[ 2003, c. 249, §2 (NEW) .]

SECTION HISTORY

2003, c. 249, §2 (NEW). 2007, c. 386, §§2-6 (AMD).



24-A §782. Limited certificate of authority required

1. Limited certificate of authority. In order to securitize one or more ceding insurers' risks, a special purpose reinsurance vehicle shall obtain a limited certificate of authority from the superintendent according to the provisions of this section.

[ 2003, c. 249, §2 (NEW) .]

2. Application. A special purpose reinsurance vehicle organizer seeking to obtain a limited certificate of authority for a special purpose reinsurance vehicle shall file an application for a limited certificate of authority with the superintendent and pay the application fee specified in section 601, subsection 1. A complete application must include the following:

A. An affidavit verifying that each prospective organizer meets the requirements of this subchapter; [2003, c. 249, §2 (NEW).]

B. A representation that the prospective organizer intends to form a special purpose reinsurance vehicle that operates in accordance with the requirements under this subchapter; [2003, c. 249, §2 (NEW).]

C. The proposed name of the special purpose reinsurance vehicle; [2003, c. 249, §2 (NEW).]

D. Biographical affidavits of all organizers setting forth their legal names, any names under which they have conducted or are conducting their affairs and any names of any person affiliated, as defined in section 222, with any organizer, together with such other biographical information as the superintendent may request; [2003, c. 249, §2 (NEW).]

E. The source and form of the minimum capital to be contributed to the special purpose reinsurance vehicle; [2003, c. 249, §2 (NEW).]

F. Any persons with which the special purpose reinsurance vehicle is or upon formation will be affiliated as defined in section 222; [2003, c. 249, §2 (NEW).]

G. The names and biographical affidavits of the proposed members of the board of directors and principal officers of the special purpose reinsurance vehicle pursuant to section 790, setting forth their legal names, any names under which they have conducted or are conducting their affairs and any names of any person affiliated, as defined in section 222, with any proposed director or officer, together with such other biographical information as the superintendent may request; [2003, c. 249, §2 (NEW).]

H. A plan of operation, consisting of a description of the contemplated insurance securitization or securitizations, the special purpose reinsurance vehicle contract and related transactions, which must include:

(1) Draft documentation or at the discretion of the superintendent a written summary of all material agreements that are planned in order to effectuate the insurance securitization or securitizations and the related contract, including the names of the ceding insurers, the nature of the risks being assumed and the maximum amounts, purpose and nature and the interrelationships of the various transactions required to effectuate the insurance securitization or securitizations;

(2) The investment strategy of the special purpose reinsurance vehicle and a representation that the investment strategy complies with the investment requirements set forth in this subchapter and that the strategy includes investment practices or other provisions to preserve asset values that facilitate attainment of full funding during the term of the insurance securitization or securitizations with assets that can be monetized in response to a triggering event without a substantial loss in value;

(3) A description of the method by which losses covered by the contract that may develop after the termination of the contract period are to be addressed under the provisions of the contract;

(4) If applicable, a representation that the special purpose reinsurance vehicle contract with the ceding insurer, the security agreement or trust agreement under section 784, subsection 4, paragraph D-1 or E and any trusts holding assets that secure the obligations of the special purpose reinsurance vehicle under the contract are structured in accordance with the requirements under this subchapter ; and

(5) If protected cells are to be used, a description of the procedures for maintaining and safeguarding separate accounts as required by section 784-A, subsection 1 and an application for approval of each initial protected cell as required by section 784-A, subsection 2. [2007, c. 386, §7 (AMD).]

[ 2007, c. 386, §7 (AMD) .]

3. Additional information. The superintendent shall notify the special purpose reinsurance vehicle organizer if any additional information is needed in order to review the application and shall approve or deny the application within 60 days after determining that the application is complete.

A. The superintendent shall approve the application and issue a limited certificate of authority under this section if the superintendent finds that:

(1) The proposed plan of operation provides a reasonable expectation of a successful operation;

(2) The terms of the contract and related transactions comply with this subchapter and any applicable rules adopted by the superintendent;

(3) The proposed plan of operation is not hazardous to any ceding insurer or to policyholders; and

(4) The insurance regulator of the state of domicile of each ceding insurer has notified the superintendent in writing that it has not disapproved the transaction. The superintendent may waive this requirement for a ceding insurer whose domiciliary state does not have a substantially similar law if the superintendent finds that the domiciliary regulator has had notice and adequate opportunity to review the proposal and has not objected. [2003, c. 249, §2 (NEW).]

B. In evaluating the expectation of a successful operation, the superintendent shall consider, among other factors, whether the proposed organizer, directors and officers of the proposed special purpose reinsurance vehicle are of good character and not reasonably believed to be affiliated, directly or indirectly, through ownership, control, management, reinsurance transactions or other insurance or business relations, with any person known to have been involved in the improper manipulation of assets, accounts or reinsurance. [2003, c. 249, §2 (NEW).]

C. If the superintendent denies the application or if the superintendent withholds consent to a proposed transaction involving a domestic ceding insurer under a similar law of another jurisdiction the proposed organizer or ceding insurer has the right to a hearing upon a timely request filed pursuant to section 229. [2003, c. 249, §2 (NEW).]

[ 2003, c. 249, §2 (NEW) .]

4. Approval. Upon approval of the application by the superintendent and the issuance of a limited certificate of authority, the special purpose reinsurance vehicle may be acquired or formed and, in accordance with the approved plan of operation, the special purpose reinsurance vehicle may enter into contracts and conduct other activities within the scope of the filed plan of operation.

[ 2003, c. 249, §2 (NEW) .]

5. Reinsurance activities. The limited certificate of authority must state that the special purpose reinsurance vehicle's authorization to be involved in the business of insurance is limited only to the reinsurance activities that the special purpose reinsurance vehicle is allowed to conduct pursuant to this subchapter.

[ 2003, c. 249, §2 (NEW) .]

6. Documentation of insurance securitization. The special purpose reinsurance vehicle organizer shall provide a complete set of the documentation of the insurance securitization to the superintendent upon closing of any transactions, including an opinion of legal counsel with respect to compliance with this subchapter and any other applicable laws as of the effective date of any transaction.

[ 2007, c. 386, §8 (AMD) .]

7. Changes in plan of operation. Any material change to the special purpose reinsurance vehicle's plan of operation filed pursuant to subsection 2, including, but not limited to, the initiation of a new insurance securitization to continue the activities of the special purpose reinsurance vehicle pursuant to this subchapter after expiration and full satisfaction of the initial securitization transactions, requires prior approval of the superintendent. A change in the counterparty to swap transactions for an existing insurance securitization as allowed under this subchapter is not considered a material change unless the special purpose reinsurance vehicle's managers know or should know that the new counterparty presents a substantial risk of default.

[ 2007, c. 386, §9 (NEW) .]

SECTION HISTORY

2003, c. 249, §2 (NEW). 2007, c. 386, §§7-9 (AMD).



24-A §783. Limited purpose of special purpose reinsurance vehicle

Special purpose reinsurance vehicles authorized under this subchapter are created for the limited purpose of entering into insurance securitization transactions with investors and related agreements to pay one or more ceding insurers agreed-upon amounts under a special purpose reinsurance vehicle contract upon the occurrence of triggering events related to the insurance business of the ceding insurer. A special purpose reinsurance vehicle may not issue a contract for assumption of risk or indemnification of loss other than a special purpose reinsurance vehicle contract. [2003, c. 249, §2 (NEW).]

SECTION HISTORY

2003, c. 249, §2 (NEW).



24-A §784. Approved transactions and operation of special purpose reinsurance vehicles

1. Contracts. Special purpose reinsurance vehicles authorized under this subchapter may enter into and effectuate special purpose reinsurance vehicle contracts with one or more ceding insurers as long as the contracts:

A. Obligate the reinsurance vehicle to indemnify the ceding insurer for losses; [2003, c. 249, §2 (NEW).]

B. Are securitized in full through a single special purpose reinsurance vehicle insurance securitization or, if protected cells are used, through a single special purpose reinsurance vehicle insurance securitization for each protected cell; and [2007, c. 386, §10 (AMD).]

C. Are fully funded and secured with assets held in trust in accordance with the requirements of this section pursuant to agreements proposed under this subchapter, and invested in a manner that meets the criteria set forth in section 795. [2003, c. 249, §2 (NEW).]

[ 2007, c. 386, §10 (AMD) .]

2. Eligible lines of business. A special purpose reinsurance vehicle contract may only provide catastrophe excess of loss property reinsurance coverage or catastrophe life or health reinsurance coverage, unless the superintendent adopts rules pursuant to section 797 specifying additional lines of business that may be reinsured by a special purpose reinsurance vehicle or approves a waiver of the requirement of this subsection for good cause shown with respect to a particular application.

[ 2007, c. 386, §11 (AMD) .]

3. Multiple ceding insurers. A special purpose reinsurance vehicle may enter into contracts with multiple ceding insurers only if each contract is attributable to a different protected cell or if:

A. The special purpose reinsurance vehicle reinsures no more than 10 ceding insurers; and [2003, c. 249, §2 (NEW).]

B. Each ceding insurer has no more than $50,000,000 in surplus as reported in its most recent financial statement filed with its domiciliary regulator, as of the date the special purpose reinsurance vehicle is licensed. A group of ceding insurers under common control may elect to be treated as separate insurers for purposes of this subsection, but only if each insurer in the group that is reinsured by the same special purpose reinsurance vehicle is counted separately for purposes of the 10-cedent limit. [2003, c. 249, §2 (NEW).]

[ 2007, c. 386, §12 (AMD) .]

4. Terms of operation. A special purpose reinsurance vehicle may enter into agreements with 3rd parties and conduct business necessary to fulfill its obligations and administrative duties incident to the insurance securitization and the special purpose reinsurance vehicle contract. The agreements may include entering into swap agreements or other transactions that have the objective of leveling timing differences in funding upfront or ongoing transaction expenses or managing credit or interest rate risk of the investments in trust to ensure that the assets held in trust are sufficient to satisfy payment or repayment of the securities issued pursuant to an insurance securitization transaction and any other obligations of the special purpose reinsurance vehicle. In fulfilling its function, the special purpose reinsurance vehicle shall adhere to the following requirements and shall, to the extent of its powers, ensure that contracts obligating other parties to perform certain functions incident to its operations are substantively and materially consistent with the following requirements and guidelines.

A. A special purpose reinsurance vehicle must have a distinct name, which must include the designation "SPRV" or "Special Purpose Reinsurance Vehicle." The name of the reinsurance vehicle may not be deceptively similar to, or likely to be confused with or mistaken for, any other existing business name registered in this State. [2003, c. 249, §2 (NEW).]

B. Unless otherwise provided in the plan of operation, the principal place of business and office of any reinsurance vehicle organized under this subchapter must be located in this State. [2003, c. 249, §2 (NEW).]

C. The assets of a reinsurance vehicle must be preserved and administered by or on behalf of the reinsurance vehicle to satisfy the liabilities and obligations of the reinsurance vehicle incident to the insurance securitization and other related agreements including the contract. [2003, c. 249, §2 (NEW).]

D. Except as provided in paragraph D-1, assets of the reinsurance vehicle that are pledged to secure obligations of the reinsurance vehicle to a ceding insurer under a contract must be held in trust and administered by a qualified United States financial institution serving as trustee. The qualified United States financial institution may not control, be controlled by or be under common control with the reinsurance vehicle or any ceding insurer. [2007, c. 386, §13 (AMD).]

D-1. If approved by the superintendent, the reinsurance vehicle and the ceding insurer may enter into a written agreement, in compliance with the ceding insurer's applicable domiciliary credit for reinsurance laws, under which the assets pledged as security, in lieu of being held in trust, are held in the United States subject to withdrawal solely by the ceding insurer and under its exclusive control. The security agreement may not be approved unless the superintendent determines that the agreement is consistent with the purposes of this subsection, that the ceding insurer has unconditional access to the funds necessary to fulfill the reinsurance vehicle's obligations to the ceding insurer and that the assets withheld under the control of the ceding insurer are never less than the amount that would otherwise be required to be held in trust. [2007, c. 386, §13 (NEW).]

E. The trust described in paragraph D must be governed by a written agreement between the reinsurance vehicle and the ceding insurer that creates one or more trust accounts into which all pledged assets must be deposited and held until distributed in accordance with the trust agreement. The pledged assets must be held by the trustee at the trustee's office in the United States and may be held in certificated or electronic form. [2007, c. 386, §13 (AMD).]

F. The provisions for withdrawal by the ceding insurer of funds from the trust must comply with the ceding insurer's applicable domiciliary credit for reinsurance laws and be clean and unconditional, subject only to the following requirements:

(1) The ceding insurer has the right to withdraw assets from the trust account at any time without notice to the reinsurance vehicle subject only to written notice to the trustee from the ceding insurer that funds in the amount requested are due and payable by the reinsurance vehicle;

(2) No other statement or document need be presented in order to withdraw assets, except that the ceding insurer may be required to acknowledge receipt of withdrawn assets;

(3) The trust agreement described in paragraph E must indicate that it is not subject to any conditions or qualifications outside of the trust agreement;

(4) The trust agreement described in paragraph E may not contain references to any other agreements or documents; and

(5) Reference may not be made to the fact that these funds may represent reinsurance premiums or that the funds have been deposited for any specific purpose. [2007, c. 386, §13 (AMD).]

G. The trust agreement described in paragraph E must be established for the sole use and benefit of the ceding insurer at least to the full extent of the reinsurance vehicle's obligations to the ceding insurer under the contract. In the case of more than one ceding insurer or more than one reinsurance contract with the same ceding insurer, a separate trust agreement must be entered into with each ceding insurer and a separate trust account must be maintained for each ceding insurer. [2007, c. 386, §13 (AMD).]

H. The trust agreement described in paragraph E must provide for the trustee to:

(1) Receive assets and hold all assets in a safe place;

(2) Determine that all assets are in a form that the ceding insurer or the trustee, upon direction by the ceding insurer, may whenever necessary negotiate the assets, without consent or signature from the reinsurance vehicle or any other person or entity;

(3) Furnish to the reinsurance vehicle, the superintendent and the ceding insurer a statement of all assets in the trust account referred to in paragraph E reported at fair value upon its inception and at intervals no less frequent than the end of each calendar quarter;

(4) Notify the reinsurance vehicle and the ceding insurer within 10 days of any deposits to or withdrawals from the trust account referred to in paragraph E;

(5) Upon written demand of the ceding insurer, immediately take steps necessary to transfer absolutely all right, title and interest in the assets held in the trust account referred to in paragraph E to the ceding insurer and deliver physical custody of the assets to the ceding insurer; and

(6) Allow no substitutions or withdrawals of assets from the trust account referred to in paragraph E except on written instructions from the ceding insurer. [2003, c. 249, §2 (NEW).]

I. The trust agreement described in paragraph E must provide that at least 30 days but not more than 45 days before termination of the trust account written notification of termination must be delivered by the trustee to the ceding insurer. [2007, c. 386, §13 (AMD).]

J. The trust agreement described in paragraph E may be made subject to and governed by the laws of any state in addition to the requirements for the trust as provided in this subchapter as long as the state is disclosed in the plan of operation filed with and approved by the superintendent. [2003, c. 249, §2 (NEW).]

K. The trust agreement described in paragraph E must prohibit invasion of the trust account referred to in paragraph E for the purpose of paying compensation to or reimbursing the expenses of the trustee. [2003, c. 249, §2 (NEW).]

L. The trust agreement described in paragraph E must provide that the trustee be liable for the trustee's own negligence, willful misconduct or lack of good faith.

(1) Notwithstanding the provisions of paragraph F, subparagraphs (3) to (5) and paragraph M, subparagraph (5), when a trust agreement described in paragraph E is established in conjunction with a contract, then the trust agreement may provide that the ceding insurer shall undertake to use and apply any amounts drawn upon the trust account without diminution because of the insolvency of the ceding insurer or the reinsurance vehicle for the following purposes:

(a) To pay or reimburse the ceding insurer amounts due to the ceding insurer under the contract, including, but not limited to, unearned premiums due to the ceding insurer if not otherwise paid by the reinsurance vehicle in accordance with the terms of that trust agreement; or

(b) When the ceding insurer has received notification of termination of the trust account referred to in paragraph E and when some or all of the reinsurance vehicle's obligations under the specific contract remain unliquidated and undischarged 10 days before the termination date, to withdraw amounts equal to the undischarged obligations and deposit the amounts in a separate account in the name of the ceding insurer in any qualified United States financial institution apart from its general assets in trust for the sole purpose of discharging any contractual obligations of the reinsurance vehicle that may remain executory after the withdrawal and for any period after the termination date. Assets so held must revert to the reinsurance vehicle when they are no longer necessary to secure the obligations of the reinsurance vehicle and may not exceed the sum of the following amounts as determined in good faith by the ceding insurer:

(i) Losses and loss expenses paid by the ceding insurer but not recovered from the reinsurance vehicle;

(ii) Reserves for losses reported and outstanding;

(iii) Reserves for losses incurred but not reported;

(iv) Reserves for loss expenses;

(v) Reserves for unearned premiums; and

(vi) Any additional amount necessary to maintain full funding of the aggregate limit remaining under the contract if the period of coverage or the agreed-upon period of loss development has yet to expire.

(2) The provisions to be included in the trust agreement described in paragraph E pursuant to this paragraph may instead be included in the underlying contract. [2003, c. 249, §2 (NEW).]

M. A special purpose reinsurance vehicle contract must contain provisions that:

(1) Require the reinsurance vehicle to :

(a) Enter into a trust agreement described in paragraph E and establish a trust account referred to in paragraph E for the benefit of the ceding insurer; or

(b) Enter into a security agreement described in paragraph D-1.

The trust agreement or security agreement must specify what recoverables or reserves or both the agreement is to cover;

(2) Stipulate that assets pledged as security be valued according to their current fair value for purposes of the contract and may consist only of permitted investments;

(3) If applicable, require the reinsurance vehicle, before depositing assets with the trustee, to execute assignments or endorsements in blank or to transfer legal title to the trustee of all shares, obligations or any other assets requiring assignments in order that the ceding insurer or the trustee upon the direction of the ceding insurer may whenever necessary negotiate any such assets without consent or signature from the reinsurance vehicle or any other entity;

(4) Require that all settlements of account between the ceding insurer and the reinsurance vehicle be made in cash or its equivalent; and

(5) Stipulate that the reinsurance vehicle and the ceding insurer agree that the assets in any trust account referred to in paragraph E and established pursuant to the provisions of the contract may be withdrawn by the ceding insurer at any time notwithstanding any other provisions in the contract and must be used and applied by the ceding insurer or any successor by operation of law of the ceding insurer, including, but not limited to, and subject to the provisions of section 793, any liquidator, rehabilitator, receiver or conservator of the ceding insurer, without diminution because of insolvency on the part of the ceding insurer or the reinsurance vehicle, only for the following purposes:

(a) To transfer all such assets into one or more trust accounts pursuant to paragraph L for the benefit of the ceding insurer pursuant to the terms of the contract and in compliance with this subchapter; and

(b) To pay any other amounts that the ceding insurer claims are due under the contract. [2007, c. 386, §13 (AMD).]

N. The contract entered into by the reinsurance vehicle may contain provisions that give the reinsurance vehicle the right to seek approval from the ceding insurer to withdraw from the trust account referred to in paragraph E all or part of the assets contained in the trust account and to transfer the assets to the reinsurance vehicle as long as:

(1) The reinsurance vehicle shall at the time of the withdrawal replace the withdrawn assets with other qualified assets having a fair value equal to the fair value of the assets withdrawn and that meet the requirements of section 795; and

(2) After the withdrawals and transfer, the fair value of the assets in the trust account referred to in paragraph E securing the obligations of the reinsurance vehicle under the contract is no less than an amount needed to satisfy the full funding requirement of the contract. The ceding insurer has the sole discretion to determine whether these provisions have been satisfied but may not unreasonably nor arbitrarily withhold its approval. [2003, c. 249, §2 (NEW).]

O. The contract must provide that investors in the reinsurance vehicle agree that any obligation to repay principal, interest or dividends on the securities issued by the reinsurance vehicle must be reduced upon the occurrence of a triggering event, to the extent that the assets of the reinsurance vehicle held in trust for the benefit of the ceding insurer are remitted to the ceding insurer in fulfillment of the obligations of the reinsurance vehicle under the contract. [2003, c. 249, §2 (NEW).]

P. Assets held by a reinsurance vehicle in trust must be valued at their fair value. [2003, c. 249, §2 (NEW).]

Q. The proceeds from the sale of securities by the reinsurance vehicle to investors must be deposited with the trustee or under the control of the ceding insurer as described in this subchapter and must be held or invested in accordance with the requirements of section 795. [2007, c. 386, §13 (AMD).]

R. A reinsurance vehicle organized under this subchapter may engage only in fully funded contracts to support in full the ceding insurer's exposures assumed by the reinsurance vehicle. A contract must be indemnity-triggered unless the superintendent adopts rules pursuant to section 797 authorizing nonindemnity-triggered contracts and addressing the treatment of the portion of the risk that is nonindemnity-based, including accounting, disclosure, risk-based capital treatment and the manner in which risks associated with a nonindemnity-based contract may be evaluated and managed. Assets of the reinsurance vehicle may be used to pay interest or other consideration on any outstanding debt or other obligation of the reinsurance vehicle and nothing in this paragraph may be construed or interpreted to prevent a reinsurance vehicle from entering into a swap agreement or other transaction that has the effect of guaranteeing interest or other consideration. [2003, c. 249, §2 (NEW).]

S. In the special purpose reinsurance vehicle insurance securitization, the contracts or other relating documentation must contain provisions identifying the reinsurance vehicle that enters into the reinsurance securitization and the contracts or other documentation must clearly disclose that the assets of the reinsurance vehicle and only those assets are available to pay the obligations of that reinsurance vehicle. Notwithstanding this paragraph, and subject to the provisions of this subchapter and any other applicable law, the failure to include such language in the contracts or other documentation may not be used as the sole basis by creditors, reinsurers or other claimants to circumvent the provisions of this subchapter. [2003, c. 249, §2 (NEW).]

T. A reinsurance vehicle is not authorized to:

(1) Issue or otherwise administer primary insurance policies;

(2) Have any obligation to the policyholders or reinsureds of the ceding insurer;

(3) Enter into a contract with a person that is not licensed or otherwise authorized to conduct the business of insurance or reinsurance in at least its state or country of domicile; or

(4) Assume or retain exposure to insurance or reinsurance losses for its own account that is not initially fully funded by proceeds from an insurance securitization that meets the requirements of this subchapter. [2003, c. 249, §2 (NEW).]

U. At the cessation of business of a reinsurance vehicle, the limited certificate of authority granted by the superintendent under section 782 expires and the reinsurance vehicle may no longer be authorized to conduct activities pursuant to this subchapter until a new certificate of authority is issued pursuant to a new filing in accordance with section 782. The completion of a reinsurance vehicle's securitization activities does not constitute the cessation of business for purposes of this paragraph if the reinsurance vehicle's approved business plan contemplates additional securitizations. [2007, c. 386, §13 (AMD).]

V. It is unlawful for a reinsurance vehicle to lend or otherwise invest or place in custody, trust or under management any of its assets with or to borrow money or receive a loan or advance from, other than by issuance of the securities pursuant to an insurance securitization, from anyone convicted of a felony, anyone who is untrustworthy or of known bad character or anyone convicted of a criminal offense involving the conversion or misappropriation of fiduciary funds or insurance accounts, theft, deceit, fraud, misrepresentation or corruption. [2003, c. 249, §2 (NEW).]

W. A special purpose reinsurance vehicle may purchase reinsurance with the approval of the superintendent to retrocede risks assumed through a special purpose reinsurance vehicle contract. Reinsurance purchased by the reinsurance vehicle does not reduce the aggregate limit of the reinsurance vehicle or the covered protected cell and may only be credited toward the funding requirements of the reinsurance vehicle or the covered protected cell to the extent that the ceding insurer has a direct right of recovery against the retrocessionaire that is secured by assets deposited with the trustee or under the control of the ceding insurer in accordance with this section and held or invested in accordance with the requirements of section 795. [2007, c. 386, §13 (NEW).]

[ 2007, c. 386, §13 (AMD) .]

SECTION HISTORY

2003, c. 249, §2 (NEW). 2007, c. 386, §§10-13 (AMD).



24-A §784-A. Protected cells

1. Establishment of protected cells. A special purpose reinsurance vehicle may establish and maintain one or more protected cells with the prior written approval of the superintendent, subject to compliance with the provisions of this section.

A. A protected cell may be established only for the purpose of insuring or reinsuring risks of one or more special purpose reinsurance vehicle contracts with the intent of facilitating an insurance securitization. The establishment of a protected cell in compliance with this section in connection with a lawful insurance securitization does not constitute a fraudulent conveyance, a scheme to defraud creditors or a transaction of business for a fraudulent purpose. [2007, c. 386, §14 (NEW).]

B. Each protected cell must be accounted for separately on the books and records of the special purpose reinsurance vehicle to reflect the financial condition and results of operations of the protected cell, net income or loss, dividends or other distributions for the special purpose reinsurance vehicle contract with each cell and other factors as may be provided in the special purpose reinsurance vehicle contract, insurance securitization transaction documents, plan of operation or business plan, or as required by the superintendent. The special purpose reinsurance vehicle must establish administrative and accounting procedures necessary for the proper attribution of protected cell assets and protected cell liabilities to each protected cell. The directors of a special purpose reinsurance vehicle shall keep the protected cell assets and liabilities attributable to each protected cell separate and separately identifiable from the assets and liabilities of the special purpose reinsurance vehicle's general account and from the protected cell assets and liabilities attributable to any other protected cell. [2007, c. 386, §14 (NEW).]

C. Amounts attributed to a protected cell under this section, including assets transferred to a protected cell account, are owned by the special purpose reinsurance vehicle, and the special purpose reinsurance vehicle is not and may not hold itself out to be a trustee with respect to those protected cell assets of that protected cell account. [2007, c. 386, §14 (NEW).]

D. All attributions of assets and liabilities between a protected cell and the general account must be in accordance with the plan of operation approved by the superintendent. No other attribution of assets or liabilities may be made by a special purpose reinsurance vehicle between the special purpose reinsurance vehicle's general account and its protected cell or cells. The special purpose reinsurance vehicle must attribute all insurance obligations, assets and liabilities relating to a special purpose reinsurance vehicle contract and the related insurance securitization transaction, including any securities issued by the special purpose reinsurance vehicle as part of the insurance securitization and any taxes or other obligations arising by operation of law, to the associated protected cell. [2007, c. 386, §14 (NEW).]

E. The assets of a protected cell are not chargeable with liabilities arising out of a special purpose reinsurance vehicle contract related to or associated with another protected cell. More than one special purpose reinsurance vehicle contract may not be attributed to the same protected cell unless those special purpose reinsurance vehicle contracts are intended to be, and ultimately are, part of a single securitization transaction. [2007, c. 386, §14 (NEW).]

F. A sale, exchange or other transfer of assets may not be made by the special purpose reinsurance vehicle between or among any of its protected cells without the consent of the superintendent, the ceding insurer or insurers and the holders of the securities issued by each protected cell. [2007, c. 386, §14 (NEW).]

G. A sale, exchange, transfer of assets, dividend or distribution may not be made from a protected cell without the superintendent's approval except as authorized in advance under the special purpose reinsurance vehicle contract or related insurance securitization transaction documents and may not be approved if the sale, exchange, transfer, dividend or distribution would result in insolvency or impairment with respect to a protected cell. [2007, c. 386, §14 (NEW).]

H. A special purpose reinsurance vehicle may pay interest or repay principal, or both, and make distributions or repayments in respect of any securities attributed to a particular protected cell from assets or cash flows relating to or emerging from the special purpose reinsurance vehicle contract and the insurance securitization transactions that are attributable to that particular protected cell in accordance with the provisions of this subchapter or as otherwise approved by the superintendent. [2007, c. 386, §14 (NEW).]

[ 2007, c. 386, §14 (NEW) .]

2. Approval of protected cells. A special purpose reinsurance vehicle contract with or attributable to a protected cell does not take effect without the superintendent's prior written approval, and the addition of each new protected cell constitutes a change in the business plan requiring the superintendent's prior written approval and the amendment of the special purpose reinsurance vehicle's limited certificate of authority. The superintendent may retain legal, financial and examination services from outside the bureau to examine and investigate the application for a protected cell, the reasonable cost of which may be charged against the applicant, or the superintendent may use internal resources to examine and investigate the application, the reasonable cost of which may be charged against the applicant up to a maximum of $12,000, or both. The application for approval of a protected cell must include a plan of operation for the protected cell consistent with the requirements of section 782, subsection 2, paragraph H.

[ 2007, c. 386, §14 (NEW) .]

3. Minimum capital requirements. A special purpose reinsurance vehicle with protected cells shall possess and maintain capitalization in each protected cell in the amount and manner required for a special purpose reinsurance vehicle in section 787 and, in addition, shall possess and maintain minimum capitalization separate and apart from the capitalization of its protected cell or cells in an amount determined by the superintendent after giving due consideration of the special purpose reinsurance vehicle's business plan, feasibility study and proforma financial statements, including the nature of the risks to be insured or reinsured.

[ 2007, c. 386, §14 (NEW) .]

4. Status of protected cells. A protected cell is not a legal person separate from the special purpose reinsurance vehicle. However, a protected cell must have its own distinct name or designation that includes the words "protected cell" and all protected cells must be identified by name in the special purpose reinsurance vehicle's limited certificate of authority. The special purpose reinsurance vehicle shall hold all assets attributable to the protected cell in one or more separately established and identified protected cell accounts bearing the name or designation of that protected cell.

A. The assets of a protected cell are available only to the ceding insurer and other creditors of that protected cell and may not be used to pay expenses or claims other than those attributable to the protected cell. Creditors with respect to a protected cell are not entitled to any recourse against the protected cell assets of other protected cells or the assets of the special purpose reinsurance vehicle's general account. If an obligation of a special purpose reinsurance vehicle relates only to the general account, the creditor is entitled to have recourse with respect to that obligation only to the assets of the general account. [2007, c. 386, §14 (NEW).]

B. Protected cell assets may not be pledged or otherwise encumbered except for the benefit of creditors of that protected cell in furtherance of the securitization in accordance with the approved plan of operation. [2007, c. 386, §14 (NEW).]

C. All contracts or other documentation reflecting protected cell liabilities must clearly indicate that only the protected cell assets are available for the satisfaction of those protected cell liabilities. In all special purpose reinsurance vehicle insurance securitizations involving a protected cell, the contracts or other documentation effecting the transaction must contain provisions identifying the protected cell to which the transaction is attributed. In addition, the contracts or other documentation must clearly disclose that the assets of that protected cell, and only those assets, are available to pay the obligations of that protected cell. However, failure to include express language attributing obligations under a contract to a protected cell does not give a party the right to void or reform the contract if the party had notice that the contract related to a protected cell. [2007, c. 386, §14 (NEW).]

D. If the special purpose reinsurance vehicle enters into a contract involving more than one protected cell, the rights and obligations relating to each protected cell must be several rather than joint and the contract must make clear provisions for their apportionment between protected cells. [2007, c. 386, §14 (NEW).]

E. In any action or proceeding involving the potential for monetary recovery by or against a special purpose reinsurance vehicle with protected cells, or for nonmonetary relief relating to a particular protected cell or cells, any process, pleading or order must name the specific cell or cells affected, including if applicable the general account. [2007, c. 386, §14 (NEW).]

[ 2007, c. 386, §14 (NEW) .]

5. Separate administrative services. A special purpose reinsurance vehicle may contract with or arrange for an investment advisor, commodity trading advisor or other 3rd party to manage the assets or administer the obligations of a protected cell, if all remuneration, expenses and other compensation arising out of services performed with respect to that protected cell are payable only from the assets of that protected cell or, with the approval of the superintendent, from the assets of the special purpose reinsurance vehicle's general account.

[ 2007, c. 386, §14 (NEW) .]

6. Notice of impairment or insolvency. A special purpose reinsurance vehicle with protected cells shall notify the superintendent in writing within 10 business days after the special purpose reinsurance vehicle or any protected cell becomes impaired or insolvent.

[ 2007, c. 386, §14 (NEW) .]

7. Conversion to protected cell framework. A special purpose reinsurance vehicle without protected cells may apply to the superintendent in accordance with subsection 2 to revise its plan of operation to establish one or more protected cells. If there is an existing insurance securitization in force at the time of the application, the revised plan of operation must provide for the establishment of a protected cell for that securitization and the transfer to the protected cell of all assets and liabilities relating to the securitization.

[ 2007, c. 386, §14 (NEW) .]

8. Termination of protected cell. At the cessation of business of a protected cell in accordance with the plan approved by the superintendent, the special purpose reinsurance vehicle shall close out the protected cell account and the superintendent shall modify the limited certificate of authority to reflect the termination.

[ 2007, c. 386, §14 (NEW) .]

SECTION HISTORY

2007, c. 386, §14 (NEW).



24-A §785. Powers

1. Powers. A special purpose reinsurance vehicle authorized under this subchapter has the powers to enter into contracts and to conduct other commercial activities necessary to fulfill the purposes of this subchapter. These activities may include, but are not limited to, entering into contracts, issuing securities of the special purpose reinsurance vehicle and complying with the terms of the contracts, entering into trust agreements, swap agreements and any other agreements necessary to effectuate an insurance securitization in compliance with the limitations and pursuant to the authorities granted to the reinsurance vehicle under this subchapter or the plan of operation approved by the superintendent.

[ 2003, c. 249, §2 (NEW) .]

2. Bylaws. A special purpose reinsurance vehicle organized or doing business under this subchapter is capable of suing or being sued and may make or enforce contracts in relation to the business of the reinsurance vehicle; may have and use a common seal and in the name of the reinsurance vehicle or by a trustee chosen by the board of directors is capable of taking, purchasing, holding and disposing of real and personal property for carrying into effect the purposes of its organization; and may by its board of directors, trustees, officers or managers make bylaws and amendments to the bylaws not inconsistent with the laws or the constitution of this State or of the United States. The bylaws must define the manner of electing directors, trustees or managers and officers of the reinsurance vehicle, together with their qualifications, duties and term of office.

[ 2003, c. 249, §2 (NEW) .]

SECTION HISTORY

2003, c. 249, §2 (NEW).



24-A §786. Affiliation

Notwithstanding the provisions of section 222, the special purpose reinsurance vehicle, the special purpose reinsurance vehicle organizer or subsequent debt or equity investors in special purpose reinsurance vehicle securities are not deemed affiliates of the ceding insurer by virtue of the special purpose reinsurance vehicle contract between the ceding insurer and the reinsurance vehicle, the securities of the reinsurance vehicle or related agreements necessary to implement the special purpose reinsurance vehicle insurance securitization. [2007, c. 386, §15 (AMD).]

SECTION HISTORY

2003, c. 249, §2 (NEW). 2007, c. 386, §15 (AMD).



24-A §787. Capitalization

A special purpose reinsurance vehicle must have minimum initial capital of not less than $5,000. All of the initial capital must be received by the reinsurance vehicle in cash. The minimum initial capital required and all other funds of the reinsurance vehicle in excess of its minimum initial capital, including funds held in trust to secure the obligations of the reinsurance vehicle pursuant to its special purpose reinsurance vehicle contracts, must be invested as provided in section 795. [2003, c. 249, §2 (NEW).]

SECTION HISTORY

2003, c. 249, §2 (NEW).



24-A §788. Dividends

The special purpose reinsurance vehicle may not declare or pay dividends in any form to its owners unless the dividends do not cause the reinsurance vehicle or any of its protected cells to become impaired and, after giving effect to the dividends, the assets of the reinsurance vehicle, including assets held in trust pursuant to the terms of the insurance securitization, must be sufficient to meet its obligations. Except for dividends specifically provided for in the approved plan of operation under section 782, subsection 2, paragraph H, the prior approval of the superintendent is required for any dividend paid during the term of coverage or while the reinsurance vehicle has undischarged obligations to the ceding insurer. The dividends may be declared by the board of directors of the reinsurance vehicle if the dividends would not violate the provisions of this subchapter or the approved plan of operation and would not jeopardize the fulfillment of the obligations of the reinsurance vehicle or the trustee pursuant to the special purpose reinsurance vehicle insurance securitization, the special purpose reinsurance vehicle contract or any related transaction. The provisions of section 222, subsection 11-C do not apply to such dividends. [2009, c. 511, Pt. A, §6 (AMD).]

SECTION HISTORY

2003, c. 249, §2 (NEW). 2007, c. 386, §16 (AMD). 2009, c. 511, Pt. A, §6 (AMD).



24-A §789. Records and financial reports

1. Records. The records of the special purpose reinsurance vehicle must be maintained in this State and must be available for examination by the superintendent at any time. No later than 5 months after the end of the fiscal year of the reinsurance vehicle, the reinsurance vehicle shall file with the superintendent an audit by a certified public accounting firm of the financial statements of the reinsurance vehicle and the trust accounts referred to in section 784, subsection 2, paragraph E.

[ 2003, c. 249, §2 (NEW) .]

2. Statement of operation. Each special purpose reinsurance vehicle organized under this subchapter shall file with the superintendent no later than March 1st of each year a statement of operations, including a statement of income, a balance sheet and a detailed listing of invested assets, including identification of assets held in trust to secure the reinsurance vehicle's obligations under the special purpose reinsurance vehicle contract, for the year ending the prior December 31st. The statements must be prepared in accordance with statutory accounting principles consistent with section 901-A on forms required by the superintendent. If one or more protected cells have been established, the statement must detail the financial experience of the general account and each protected cell separately, in addition to providing the combined financial experience of the special purpose reinsurance vehicle and all protected cells.

[ 2007, c. 386, §17 (AMD) .]

3. Financial statement. The special purpose reinsurance vehicle shall keep its books and records in such manner that its financial condition, affairs and operations can be ascertained and so that its financial statements filed with the superintendent can be readily verified and its compliance with the provisions of this subchapter determined. The books and records may be photographed, reproduced on film or stored and reproduced electronically.

[ 2003, c. 249, §2 (NEW) .]

4. Preservation. All books, records, documents, accounts and vouchers must be preserved and kept available in this State for the purpose of examination and until authority to destroy or otherwise dispose of the records is secured from the superintendent. The original records may, however, be kept and maintained outside this State if, according to a plan adopted by the special purpose reinsurance vehicle's board of directors and approved by the superintendent, it maintains suitable records in lieu of the original records.

[ 2003, c. 249, §2 (NEW) .]

SECTION HISTORY

2003, c. 249, §2 (NEW). 2007, c. 386, §17 (AMD).



24-A §790. Officers and directors

The directors of a special purpose reinsurance vehicle shall elect officers that they consider necessary to carry out the purposes of the reinsurance vehicle pursuant to this subchapter. The provisions of Title 13-C, section 857 apply to the indemnification of officers and directors of reinsurance vehicles organized under this subchapter. [2003, c. 249, §2 (NEW).]

1. Appointment; election of officers; directors. Each special purpose reinsurance vehicle authorized to do business in this State shall notify the superintendent within 30 days after the appointment or election of any new officers or directors.

[ 2003, c. 249, §2 (NEW) .]

2. Removal of officer; director. When the superintendent determines that an officer or director does not meet the standards set forth in this section, the superintendent shall, after notice and opportunity for hearing afforded to the officer or director, and after a finding that the officer or director is incompetent or untrustworthy or of known bad character, order the removal of the person. If the reinsurance vehicle does not comply with a removal order within 30 days, the superintendent may suspend that reinsurance vehicle's limited certificate of authority until such time as the order is complied with.

[ 2003, c. 249, §2 (NEW) .]

3. Loans with affiliate. The reinsurance vehicle may make no loans to any special purpose reinsurance vehicle organizer, owner, director, officer, manager or affiliate of the reinsurance vehicle.

[ 2003, c. 249, §2 (NEW) .]

SECTION HISTORY

2003, c. 249, §2 (NEW).



24-A §791. Fees and taxes

A special purpose reinsurance vehicle application under section 782, subsection 2 is subject to the application fee specified in section 601, subsection 1. A reinsurance vehicle is also responsible for expenses and costs incurred by the bureau in accordance with section 228. The reinsurance vehicle is not subject to state premium or other taxes incidental to the operation of its business as long as the business remains within the limitations of this subchapter. [2003, c. 249, §2 (NEW).]

SECTION HISTORY

2003, c. 249, §2 (NEW).



24-A §792. Dissolution

A special purpose reinsurance vehicle operating under this subchapter may be dissolved at any time by a vote of its directors under section 790 and after the action has been approved by the superintendent. Voluntary dissolution may not be effected or allowed until and unless all of the obligations of the reinsurance vehicle pursuant to the insurance securitization or securitizations have been fully and finally satisfied pursuant to their terms. In the case of voluntary dissolution, the disposition of the affairs of the reinsurance vehicle, including the settlement of all outstanding obligations, must be made by the officers or directors of the reinsurance vehicle and when the liquidation has been completed and a final statement in acceptable form has been filed with and approved by the superintendent the provisions for voluntary dissolution under section 3484 must be followed to dissolve the reinsurance vehicle. [2007, c. 386, §18 (AMD).]

SECTION HISTORY

2003, c. 249, §2 (NEW). 2007, c. 386, §18 (AMD).



24-A §793. Conservation, rehabilitation or liquidation

1. Authorized insurer. A special purpose reinsurance vehicle is considered an authorized insurer for purposes of section 4351, subsection 1, and the provisions of chapter 57 apply to a reinsurance vehicle or to any of a reinsurance vehicle's protected cells, except to the extent modified by this section.

[ 2007, c. 386, §19 (AMD) .]

2. Grounds for action. Notwithstanding the provisions of sections 4356 and 4357, the Superior Court may issue an order authorizing the superintendent to conserve, rehabilitate or liquidate a special purpose reinsurance vehicle domiciled in this State, or one or more of its protected cells, only if the superintendent proves by clear and convincing evidence or the reinsurance vehicle stipulates after notice and opportunity for hearing that:

A. There has been embezzlement, wrongful sequestration, dissipation or diversion of the assets of the reinsurance vehicle or protected cell intended to be used to pay amounts owed to the ceding insurer or the holders of special purpose reinsurance vehicle securities; or [2007, c. 386, §19 (AMD).]

B. The reinsurance vehicle or protected cell is insolvent and the holders of a majority in outstanding principal amount of each class of special purpose reinsurance vehicle securities request or consent to conservation, rehabilitation or liquidation under this subchapter. [2007, c. 386, §19 (AMD).]

[ 2007, c. 386, §19 (AMD) .]

3. Receiver. Notwithstanding any contrary provision of this Title, rules adopted under this Title or any other applicable law, upon any order of conservation, rehabilitation or liquidation of the special purpose reinsurance vehicle or one or more of its protected cells, a receiver is bound to deal with the reinsurance vehicle's assets and liabilities in accordance with the requirements under this subchapter.

[ 2007, c. 386, §19 (AMD) .]

3-A. Protected cells. The following provisions apply to the insolvency of a special purpose reinsurance vehicle with protected cells or to the insolvency of a protected cell.

A. The insolvency of one protected cell does not constitute the insolvency of any other protected cell or of the special purpose reinsurance vehicle itself. The insolvency of a special purpose reinsurance vehicle does not constitute the insolvency of any of its solvent protected cells and is not a basis for the receivership of any solvent protected cell capable of independent operation. [2007, c. 386, §19 (NEW).]

B. Notwithstanding the insolvency of the special purpose reinsurance vehicle or of any other protected cell, the obligations attributed to any solvent protected cell must continue to be paid as they come due. [2007, c. 386, §19 (NEW).]

C. The assets attributed to a protected cell may not be applied to the liabilities attributed to another protected cell or to the reinsurance vehicle generally, except that:

(1) If the insolvency of the special purpose reinsurance vehicle renders a protected cell incapable of being managed independently, a receiver may, after consultation with the creditors of the protected cell, contract for the management of the protected cell and charge to the protected cell a reasonable amount for those services;

(2) A general liability of an insolvent special purpose reinsurance vehicle may be apportioned equitably in whole or in part to one or more of its protected cells if the Superior Court determines that the liability arises out of the operations of the protected cell or cells and that the interests of innocent creditors of the protected cell or cells are not unreasonably impaired; and

(3) If assets or liabilities have been commingled, or have been wrongfully transferred between protected cells or between a protected cell and the general account, the Superior Court shall trace the assets and attribute them to the proper accounts, giving due consideration to the terms of any relevant governing instrument or contract. [2007, c. 386, §19 (NEW).]

D. The plan of rehabilitation or liquidation of any special purpose reinsurance vehicle with protected cells must make reasonable provision for the continued operation of all solvent protected cells, which may involve the formation of one or more new special purpose reinsurance vehicles or the transfer of one or more protected cells. [2007, c. 386, §19 (NEW).]

[ 2007, c. 386, §19 (NEW) .]

4. Recoverable amounts. With respect to amounts recoverable under a special purpose reinsurance vehicle contract, the amount recoverable by the receiver may not be reduced or diminished as a result of the entry of an order of conservation, rehabilitation or liquidation with respect to the ceding insurer, notwithstanding any provisions to the contrary in the contracts or other documentation governing the special purpose reinsurance vehicle insurance securitization.

A. Notwithstanding the provisions of chapter 57, an application or petition in any delinquency proceeding relating to a ceding insurer or any temporary restraining order or injunction issued in any such proceeding may not prohibit the transaction of any business by a reinsurance vehicle, including any payment by a reinsurance vehicle made pursuant to a special purpose reinsurance vehicle security or any action or proceeding against a reinsurance vehicle or its assets. [2003, c. 249, §2 (NEW).]

B. Notwithstanding the provisions of chapter 57, subchapter 2, the commencement of a summary proceeding or other interim proceeding commenced prior to a formal delinquency proceeding with respect to a reinsurance vehicle and any order issued by the court in such proceeding may not prohibit a reinsurance vehicle from making a payment pursuant to a special purpose reinsurance vehicle security or contract or from taking any action required to make the payment. [2003, c. 249, §2 (NEW).]

[ 2003, c. 249, §2 (NEW) .]

5. Nonfraudulent transfer. Notwithstanding any other provision of chapter 57 or other state law:

A. A receiver of a ceding insurer may not void a nonfraudulent transfer by a ceding insurer to a special purpose reinsurance vehicle of money or other property made pursuant to a special purpose reinsurance vehicle contract; and [2007, c. 386, §19 (AMD).]

B. A receiver of a special purpose reinsurance vehicle may not void a nonfraudulent transfer by the reinsurance vehicle of money or other property made to a ceding insurer pursuant to a special purpose reinsurance vehicle contract or made to or for the benefit of any holder of a special purpose reinsurance vehicle security on account of the special purpose reinsurance vehicle security. [2003, c. 249, §2 (NEW).]

[ 2007, c. 386, §19 (AMD) .]

6. Fulfillment of obligations. With the exception of the fulfillment of the obligations under a special purpose reinsurance vehicle contract and notwithstanding any other provisions of this subchapter or other law of this State to the contrary, the assets of a special purpose reinsurance vehicle including assets held in trust may not be consolidated with or included in the estate of a ceding insurer in any delinquency proceeding against the ceding insurer under this subchapter for any purpose, including, without limitation, distribution to creditors of the ceding insurer.

[ 2003, c. 249, §2 (NEW) .]

7. Domiciliary receiver. Notwithstanding any other provision of this subchapter:

A. The domiciliary receiver of a special purpose reinsurance vehicle domiciled in another state is vested by operation of law with the title to all of the assets, property, contracts and rights of action and all of the books, accounts and other records of the reinsurance vehicle located in this State. The domiciliary receiver has the immediate right to recover all such vested property, assets and causes of action of the reinsurance vehicle located in this State ; and [2007, c. 386, §19 (AMD).]

B. An ancillary proceeding may not be commenced or prosecuted in this State against a special purpose reinsurance vehicle domiciled in another state. [2003, c. 249, §2 (NEW).]

[ 2007, c. 386, §19 (AMD) .]

SECTION HISTORY

2003, c. 249, §2 (NEW). 2007, c. 386, §19 (AMD).



24-A §794. Not subject to guaranty funds; residual market or similar arrangements

1. Guaranty funds. The special purpose reinsurance vehicle or the activities, assets and obligations relating to the reinsurance vehicle are not subject to the provisions of chapter 57, subchapter 3 or chapter 62 and a reinsurance vehicle may not be assessed by or otherwise be required to contribute to any guaranty fund or guaranty association in this State with respect to the activities, assets or obligations of a reinsurance vehicle or the ceding insurer.

[ 2003, c. 249, §2 (NEW) .]

2. Residual market. The special purpose reinsurance vehicle may not be required to participate in any residual market, so-called "FAIR" plan or other similar plan to provide insurance coverage, take out policies, assume risks, make capital contributions, pay or be otherwise obligated for assessments, surcharges or fees or otherwise support or participate in such plans or arrangements.

[ 2003, c. 249, §2 (NEW) .]

SECTION HISTORY

2003, c. 249, §2 (NEW).



24-A §795. Asset and investment limitations

1. Assets. Assets of the special purpose reinsurance vehicle held in trust to secure obligations under the special purpose reinsurance vehicle contract must at all times be held in:

A. Cash and cash equivalents; [2003, c. 249, §2 (NEW).]

B. Securities listed by the Securities Valuation Office of the National Association of Commissioners or its successor organization and qualifying as admitted assets under statutory accounting principles pursuant to section 901-A; or [2003, c. 249, §2 (NEW).]

C. Any other form of security acceptable to the superintendent. [2003, c. 249, §2 (NEW).]

[ 2003, c. 249, §2 (NEW) .]

2. Investment practices. In addition, the special purpose reinsurance vehicle may enter into swap agreements or other transactions that have the objective of leveling timing differences in funding of upfront or ongoing transaction expenses or managing credit or interest rate risk of the investments in the trust to ensure that the investments are sufficient to ensure payment or repayment of the securities and related interest or principal payments issued pursuant to a special purpose reinsurance vehicle insurance securitization transaction or the reinsurance vehicle's obligations under the special purpose reinsurance vehicle contract.

[ 2003, c. 249, §2 (NEW) .]

SECTION HISTORY

2003, c. 249, §2 (NEW).



24-A §796. No transaction of insurance business by investors in securities

The securities issued by the special purpose reinsurance vehicle pursuant to a special purpose reinsurance vehicle insurance securitization are not deemed to be insurance or reinsurance contracts. An investor in such securities issued pursuant to insurance securitization or any holder of such securities may not by sole means of this investment or holding be deemed to be transacting an insurance business in this State. The underwriters or selling agents and their partners, directors, officers, members, managers, employees, agents, representatives and advisors involved in an insurance securitization are not deemed to be acting as insurance or reinsurance producers, intermediaries or consultants by virtue of their activities in connection with the special purpose reinsurance vehicle or with the insurance securitization. [2007, c. 386, §20 (AMD).]

SECTION HISTORY

2003, c. 249, §2 (NEW). 2007, c. 386, §20 (AMD).



24-A §796-A. Confidentiality of proprietary information

Any requirement established by this subchapter to file proprietary business information with the superintendent does not in and of itself make that information a public record. Information filed with the superintendent pursuant to this subchapter is entitled to any privileges and confidentiality protections that would apply if the special purpose reinsurance vehicle were a captive insurance company licensed by the superintendent pursuant to section 6702. [2007, c. 386, §21 (NEW).]

SECTION HISTORY

2007, c. 386, §21 (NEW).



24-A §797. Authority to adopt rules

The superintendent may adopt rules necessary to effectuate the purposes of this subchapter. Any rules so adopted do not affect a special purpose reinsurance vehicle insurance securitization in effect at the time of adoption. Rules adopted pursuant to this subchapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 249, §2 (NEW).]

SECTION HISTORY

2003, c. 249, §2 (NEW).



24-A §798. Exemption from insurance laws within limitations

1. Titles consistent. A special purpose reinsurance vehicle is subject to chapters 1, 3 and 5 to the extent consistent with this subchapter.

[ 2003, c. 249, §2 (NEW) .]

2. Provisions not applicable. No other provisions of this Title are applicable to a special purpose reinsurance vehicle organized under this subchapter, except as expressly provided in this subchapter or in rules adopted by the superintendent pursuant to section 797.

[ 2003, c. 249, §2 (NEW) .]

3. Variance. The superintendent may issue an order exempting a special purpose reinsurance vehicle or a protected cell from provisions of this subchapter upon a finding that the variance is necessary for conformance to the laws or regulatory requirements of a ceding insurer's state of domicile and that the variance is consistent with the purposes of this subchapter given the nature of the risks to be insured.

[ 2007, c. 386, §22 (NEW) .]

SECTION HISTORY

2003, c. 249, §2 (NEW). 2007, c. 386, §22 (AMD).









Chapter 11: ASSETS AND LIABILITIES

Subchapter 1: ASSETS

24-A §901. "Assets" defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1981, c. 501, §42 (AMD). 1991, c. 828, §21 (AMD). 2001, c. 72, §6 (RP).



24-A §901-A. Statutory accounting principles; reserves

1. Principles; admitted assets. In evaluating the financial condition of an insurer, the superintendent shall determine which assets may be recognized as admitted assets and shall value the insurer's admitted assets and the insurer's liabilities:

A. In accordance with recognized statutory accounting principles as codified by the National Association of Insurance Commissioners or its successor organization and reflected in the association's accounting practices and procedures manual and valuation of securities manual and their successor publications; and [2001, c. 524, §1 (NEW).]

B. In accordance with any additional accounting practices permitted by the superintendent upon the request of the insurer. [2001, c. 524, §1 (NEW).]

[ 2001, c. 524, §1 (RPR) .]

2. Reserve required. If the superintendent finds, in view of the character of investments held by a domestic insurer, that it would be prudent for the insurer to establish a special reserve for possible losses or fluctuations in the value of its investments, including realty holdings acquired by mortgage loan default, the superintendent may permit or require the insurer to establish such a reserve, reasonable in amount, and may require that the reserve be maintained and reported in any statement or report of the financial condition of the insurer.

[ 2001, c. 72, §7 (NEW) .]

3. Rules. The superintendent may adopt rules to implement the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 72, §7 (NEW) .]

SECTION HISTORY

2001, c. 72, §7 (NEW). 2001, c. 524, §1 (AMD).



24-A §902. Assets not allowed (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1987, c. 399, §2 (AMD). 2001, c. 72, §8 (RP).






Subchapter 2: LIABILITIES

24-A §921. Liabilities, in general (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 432, §1 (AMD). 2001, c. 72, §9 (RP).



24-A §922. Disallowance of "wash" transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2001, c. 72, §9 (RP).



24-A §923. Unearned premium reserve (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 2001, c. 72, §9 (RP).



24-A §924. Unearned premium reserve for marine and transportation insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2001, c. 72, §9 (RP).



24-A §925. Health insurance policy reserves (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 124, (AMD). 1973, c. 585, §12 (AMD). 1979, c. 453, §1 (RPR). 1979, c. 663, §§140,141 (AMD). 2001, c. 72, §9 (RP).



24-A §926. Title insurance reserves (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 2001, c. 72, §9 (RP).



24-A §927. Mortgage guaranty contingency reserve (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §16 (AMD). 1973, c. 585, §12 (AMD). 1981, c. 501, §43 (AMD). 2001, c. 72, §9 (RP).






Subchapter 2-A: PROPERTY CASUALTY INSURANCE RESERVES

24-A §941. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 128, (NEW). 2007, c. 281, §3 (AFF). 2007, c. 281, §1 (RP).



24-A §942. Property and casualty insurance reserves; required annual certifications (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 128, (NEW). 2007, c. 281, §3 (AFF). 2007, c. 281, §1 (RP).



24-A §943. Statement of certifying actuary (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 128, (NEW). 2007, c. 281, §3 (AFF). 2007, c. 281, §1 (RP).



24-A §945. Transition period (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 128, (NEW). 2007, c. 281, §3 (AFF). 2007, c. 281, §1 (RP).



24-A §946. Required notice (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 128, (NEW). 2007, c. 281, §3 (AFF). 2007, c. 281, §1 (RP).



24-A §947. Rules authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 128, (NEW). 2007, c. 281, §3 (AFF). 2007, c. 281, §1 (RP).






Subchapter 3: LIFE INSURANCE RESERVES

24-A §951. Short title

This subchapter may be known and cited as "the Standard Valuation Law." [2013, c. 238, Pt. C, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1983, c. 346, §1 (AMD). 2013, c. 238, Pt. C, §1 (RPR).



24-A §951-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 238, Pt. C, §2 (NEW).]

1. Appointed actuary. "Appointed actuary" means the actuary appointed by an insurer pursuant to section 952-A, subsection 1.

[ 2013, c. 238, Pt. C, §2 (NEW) .]

2. NAIC. "NAIC" means the National Association of Insurance Commissioners or its successor organization.

[ 2013, c. 238, Pt. C, §2 (NEW) .]

3. Operative date. "Operative date," with respect to the initial adoption of the valuation manual, means January 1st of the first calendar year beginning at least 6 months after all of the following events have occurred:

A. The valuation manual has been adopted by the NAIC by an affirmative vote of at least 42 members or 3/4 of the members voting, whichever is greater; [2013, c. 238, Pt. C, §2 (NEW).]

B. The NAIC's model standard valuation law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions has been enacted by states representing greater than 75% of the direct premiums written as reported in the following annual statements submitted for 2008: life, accident and health annual statements; health annual statements; or fraternal annual statements; and [2013, c. 238, Pt. C, §2 (NEW).]

C. The NAIC's model standard valuation law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions has been enacted by at least 42 of the following 55 jurisdictions: the 50 states of the United States, American Samoa, the District of Columbia, Guam, the Commonwealth of Puerto Rico and the United States Virgin Islands. [2013, c. 238, Pt. C, §2 (NEW).]

[ 2013, c. 238, Pt. C, §2 (NEW) .]

4. Policyholder behavior. "Policyholder behavior" means any action a policyholder, contract holder or any other person with the right to elect options, such as a certificate holder, may take under a policy or contract subject to this subchapter, including, but not limited to, lapse, withdrawal, transfer, deposit, premium payment, loan, annuitization or benefit elections prescribed by the policy or contract, but excluding events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract.

[ 2013, c. 238, Pt. C, §2 (NEW) .]

5. Principle-based valuation. "Principle-based valuation" means a reserve valuation that uses one or more methods or one or more assumptions determined by the insurer and is subject to section 960.

[ 2013, c. 238, Pt. C, §2 (NEW) .]

6. Qualified actuary. "Qualified actuary" means an individual who is qualified to sign the applicable statement of actuarial opinion in accordance with the American Academy of Actuaries qualification standards for actuaries signing such statements and who meets all applicable requirements specified in the valuation manual or by rule adopted by the superintendent.

[ 2013, c. 238, Pt. C, §2 (NEW) .]

7. Subject lines of insurance. "Subject lines of insurance" means life insurance, accident and health insurance and deposit-type contracts, as those terms are defined in the valuation manual.

[ 2013, c. 238, Pt. C, §2 (NEW) .]

8. Tail risk. "Tail risk" means a risk for which the frequency of low-probability events is higher than expected under a normal probability distribution or the risk of events of very significant magnitude.

[ 2013, c. 238, Pt. C, §2 (NEW) .]

9. Valuation manual. "Valuation manual" means the manual of valuation instructions adopted by the NAIC as specified in section 959.

[ 2013, c. 238, Pt. C, §2 (NEW) .]

SECTION HISTORY

2013, c. 238, Pt. C, §2 (NEW).



24-A §952. Calculation of reserve liabilities

1. The superintendent shall annually value, or cause to be valued, the reserve liabilities, hereinafter called reserves, for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurer transacting business in this State in accordance with this subchapter, except that in the case of an alien insurer, such valuation must be limited to its United States business; and may certify the amount of any such reserves, specifying the mortality table or tables, rate or rates of interest and methods, net level premium method or other, used in the calculation of such reserves. In calculating such reserves, the superintendent may use group methods and approximate averages for fractions of a year or otherwise. In lieu of the valuation of the reserves required of any foreign or alien insurer, the superintendent may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when such valuation complies with the minimum standard herein provided. For policies and contracts issued before the operative date of the valuation manual or not addressed by the valuation manual, reserves must be determined according to sections 953 to 958-A. For policies and contracts issued after the operative date of the valuation manual, reserves must be determined according to sections 959 and 960 and as specified by the valuation manual.

[ 2013, c. 238, Pt. C, §3 (AMD) .]

2. Any such insurer which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard herein provided may, with the approval of the superintendent, adopt any lower standard of valuation, but not lower than the minimum herein provided.

[ 1973, c. 585, §12 (AMD) .]

3. Beginning on the operative date of the valuation manual, a life or health insurer and a casualty or multiple lines insurer transacting health insurance shall comply with the applicable requirements of this subchapter if the insurer is required to hold a certificate of authority to write one or more subject lines of insurance in this State or if the insurer has written, issued or reinsured contracts of one or more subject lines of insurance in this State and has at least one such policy in force or on claim.

[ 2013, c. 238, Pt. C, §4 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2013, c. 238, Pt. C, §§3, 4 (AMD).



24-A §952-A. Actuarial opinion of reserves

1. General. An insurer doing business in this State subject to this subchapter shall appoint a qualified actuary, in accordance with any applicable requirements of the valuation manual or rules adopted by the superintendent, and annually submit the opinion of the appointed actuary as to whether the reserves and related actuarial items of that insurer held in support of the policies and contracts specified by the superintendent by rule are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this State. Before the operative date of the valuation manual, the superintendent by rule shall define the specifics of the opinion. On and after the operative date of the valuation manual, if the valuation manual has prescribed specific requirements applicable to the opinion, the opinion must comply with those requirements. The superintendent by rule may add any other items considered necessary to the scope of the opinion.

[ 2013, c. 238, Pt. C, §5 (AMD) .]

2. Actuarial analysis of reserves and assets supporting those reserves. Except as otherwise authorized or required in accordance with rules adopted by the superintendent or applicable provisions of the valuation manual, an insurer subject to this subchapter shall include in the opinion required by subsection 1 an opinion of the appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the superintendent by rule, when considered in light of the assets held by the insurer with respect to the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, adequately provide for the insurer's obligations under the policies and contracts, including, but not limited to, the benefits under and expenses associated with the policies and contracts.

The superintendent may provide by rule for a transition period for establishing any higher reserves that the appointed actuary may consider necessary in the opinion required by this subsection.

[ 2013, c. 238, Pt. C, §5 (AMD) .]

3. Requirement for opinion under subsection 2. An opinion required by subsection 2 is governed by the following provisions.

A. A memorandum, in form and substance acceptable to the superintendent as specified in the valuation manual or by rule, must be prepared to support the actuarial opinion. [2013, c. 238, Pt. C, §5 (AMD).]

B. If the insurer fails to provide a supporting memorandum at the request of the superintendent within a period specified in the valuation manual or by rule or the superintendent determines that the supporting memorandum provided by the insurer fails to meet the prescribed standards or is otherwise unacceptable to the superintendent, the superintendent may engage a qualified actuary at the expense of the insurer to review the opinion and the basis for the opinion and prepare a supporting memorandum as required by the superintendent. [2013, c. 238, Pt. C, §5 (AMD).]

[ 2013, c. 238, Pt. C, §5 (AMD) .]

4. Requirement for all opinions. An opinion required pursuant to subsection 1 or 2 is governed by the following provisions.

A. The opinion must be submitted with the annual statement reflecting the valuation of reserve liabilities for each year ending on or after December 31, 1995. [1993, c. 634, Pt. B, §1 (NEW); 1993, c. 634, Pt. B, §4 (AFF).]

B. The opinion must apply to all business in force, including individual and group health insurance plans, in a form and substance acceptable to the superintendent. [2013, c. 238, Pt. C, §5 (AMD).]

B-1. The opinion must comply with the requirements of any applicable rules and, on and after the operative date of the valuation manual, must comply with all applicable requirements of the valuation manual. [2013, c. 238, Pt. C, §5 (NEW).]

C. The opinion must be based on standards adopted by the Actuarial Standards Board or its successor and, to the extent applicable, on any additional standards prescribed by the valuation manual or prescribed by the superintendent by rule. [2013, c. 238, Pt. C, §5 (AMD).]

D. In the case of an opinion required to be submitted by a foreign or alien insurer, the superintendent may accept the opinion filed by that insurer with the insurance supervisory official of another state if the superintendent determines that the opinion reasonably meets the requirements applicable to an insurer domiciled in this State. [1993, c. 634, Pt. B, §1 (NEW); 1993, c. 634, Pt. B, §4 (AFF).]

E. [2013, c. 238, Pt. C, §5 (RP).]

F. Except in cases of fraud or willful misconduct, the appointed actuary is not liable for damages to any person, other than the insurer and the superintendent, for any act, error, omission, decision or conduct with respect to the appointed actuary's opinion. [2013, c. 238, Pt. C, §5 (AMD).]

G. The superintendent may take disciplinary action against the insurer or the appointed actuary pursuant to section 12-A for knowing violations of this section and may establish additional grounds for disciplinary action by rule. [2013, c. 238, Pt. C, §5 (AMD).]

H. [2013, c. 238, Pt. C, §5 (RP).]

I. [2013, c. 238, Pt. C, §5 (RP).]

J. [2013, c. 238, Pt. C, §5 (RP).]

K. [2013, c. 238, Pt. C, §5 (RP).]

L. [2013, c. 238, Pt. C, §5 (RP).]

M. [2013, c. 238, Pt. C, §5 (RP).]

[ 2013, c. 238, Pt. C, §5 (AMD) .]

5. Applicability to health carriers. A health carrier not otherwise subject to this section or section 993 shall file an actuarial opinion in accordance with the applicable National Association of Insurance Commissioners annual statement instructions. For purposes of this section, "health carrier" means an insurer, health maintenance organization, nonprofit corporation subject to Title 24 or fraternal benefit society that provides health insurance or comparable health benefits. This section and rules adopted pursuant to this section apply to health carriers to the extent provided in the valuation manual. Before the operative date of the valuation manual, this section and rules adopted pursuant to this section apply to health carriers to the extent that they specifically refer to health carriers or impose requirements that are consistent with and no more stringent than the annual statement instructions.

[ 2013, c. 238, Pt. C, §5 (AMD) .]

SECTION HISTORY

1993, c. 634, Pt. B, §1 (NEW). 1993, c. 634, Pt. B, §4 (AFF). 2001, c. 89, §§1, 2 (AMD). 2009, c. 511, Pt. B, §1 (AMD). 2011, c. 320, Pt. A, §6 (AMD). 2013, c. 238, Pt. C, §5 (AMD).



24-A §952-B. Applicability of reserving methodologies

Sections 953 to 958-A do not apply to a policy or contract that is issued on or after the operative date of the valuation manual and is subject to section 959, unless those sections are made applicable by reference in whole or part in the valuation manual. [2013, c. 238, Pt. C, §6 (NEW).]

SECTION HISTORY

2013, c. 238, Pt. C, §6 (NEW).



24-A §953. Minimum standards

1. This subsection applies only to policies and contracts issued prior to January 1, 1948, or such earlier date after July 21, 1945, as shall have been elected by an insurer as the date on and after which it would comply with the standard nonforfeiture law.

Except as otherwise provided in subsection 3, the legal minimum standard of value for such life insurance policies issued on or after the first day of September, 1931, by any life insurer chartered by this State, shall be the American Experience Table of Mortality with interest at 3 1/2% per year. Any such life insurer may, at its option, value its insurance policies issued on and after such day, in accordance with their terms on the basis of the American Men Ultimate Table of Mortality with interest not higher than 3 1/2% per year by the net level premium method. Reserves for all such policies and contracts may be calculated, at the option of the insurer, according to any standards which produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by this subsection.

[ 1975, c. 342, §1 (AMD) .]

2. This subsection applies only to policies and contracts issued on and after January 1, 1948, or the earlier date after July 21, 1945, as shall have been elected by an insurer as the date on and after which it would comply with the standard nonforfeiture law.

Except as otherwise provided in subsection 3 and section 953-A, the minimum standard for the valuation of all those policies and contracts shall be the commissioners reserve valuation method defined in section 954, 3 1/2% interest, or in the case of policies and contracts, other than annuity and pure endowment contracts, issued on or after December 31, 1975, 4% interest, and the following tables, or in the case of these policies and contracts, other than annuity and pure endowment contracts, issued on or after January 1, 1980, 4 1/2% interest, and the following tables.

A. Standard Ordinary Mortality Table. For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in these policies, -- the Commissioners 1941 Standard Ordinary Mortality Table; provided that the Commissioners 1958 Standard Ordinary Mortality Table shall be the table for the minimum standard for those policies issued on and after January 1, 1966, or such earlier date after September 12, 1959, as shall have been elected by an insurer as the date on and after which it would use such table as the basis for minimum cash surrender values and nonforfeiture benefits under the standard nonforfeiture law and prior to the operative date of the Standard Nonforfeiture Law for Life Insurance, section 2532-A; provided that for any category of those policies issued on female risks all modified net premiums and present values referred to in sections 951 to 957 may be calculated according to an age not more than 3 years younger than the actual age of the insured, or in the case of those policies issued on or after January 1, 1980, according to an age not more than 6 years younger than the actual age of the insured. For those policies issued on or after the operative date of the Standard Nonforfeiture Law for Life Insurance, section 2532-A, the Commissioners 1980 Standard Ordinary Mortality Table, or at the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors or any ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for the policies. [1983, c. 346, §2 (AMD).]

B. Standard Industrial Mortality Table. For all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in the policies, -- the 1941 Standard Industrial Mortality Table; provided that the Commissioners 1961 Standard Industrial Mortality Table, or any industrial mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for those policies, shall be the table for the minimum standard for those policies issued on and after January 1, 1968, or such earlier date after September 1, 1963, as shall have been elected by the insurer as the date on and after which it would use such table as the basis for minimum cash surrender values and nonforfeiture benefits under the standard nonforfeiture law. [1983, c. 346, §2 (AMD).]

C. Standard Annuity Mortality Table or Annuity Mortality Table. For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in those policies -- the 1937 Standard Annuity Mortality Table or, at the option of the insurer, the Annuity Mortality Table for 1949, Ultimate, or any modification of either of these tables approved by the superintendent. [1983, c. 346, §2 (AMD).]

D. Group Annuity Mortality Table. For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in those policies -- the Group Annuity Mortality Table for 1951, any modification of the table approved by the superintendent, or, at the option of the insurer, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts. [1983, c. 346, §2 (AMD).]

E. Class (3) Disability Table. For total and permanent disability benefits in or supplementary to ordinary policies or contracts -- for policies or contracts issued on or after January 1, 1966, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for those policies; for policies or contracts issued on or after January 1, 1961 and prior to January 1, 1966, either those tables or, at the option of the insurer, the Class (3) Disability Table (1926); and for policies issued prior to January 1, 1961, the Class (3) Disability Table (1926). Any such table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies. [1983, c. 346, §2 (AMD).]

F. Inter-Company Double Indemnity Mortality Table. For accidental death benefits in or supplementary to policies -- for policies issued on or after January 1, 1966, the 1959 Accidental Death Benefits Table or any accidental death benefits table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for those policies; for policies issued on or after January 1, 1961 and prior to January 1, 1966, either that table or, at the option of the insurer, the Inter-Company Double Indemnity Mortality Table; and for policies issued prior to January 1, 1961, the Inter-Company Double Indemnity Mortality Table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies. [1983, c. 346, §2 (AMD).]

G. Group Life Insurance Tables. For group life insurance, life insurance issued on the substandard basis and other special benefits -- such table as may be approved by the superintendent. [1983, c. 346, §2 (AMD).]

[ 1983, c. 346, §2 (AMD) .]

3. Except as provided in section 953-A, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the effective date of this subsection, as defined herein, and for all annuities and pure endowments purchased on or after the effective date under group annuity and pure endowment contracts, shall be the commissioners reserve valuation method defined in section 954 and the following tables and interest rates.

A. 1971 Individual Annuity Mortality Table. For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in those contracts -- the 1971 Individual Annuity Mortality Table, or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for those contracts, or any modification of these tables approved by the superintendent, and 6% interest for single premium immediate annuity contracts, and 4% interest for all other individual annuity and pure endowment contracts, or in the case of these contracts issued on or after January 1, 1980, 7 1/2% interest for individual single premium immediate annuity contracts, 5 1/2% interest for single premium deferred annuity and pure endowment contracts and 4 1/2% interest for all other individual annuity and pure endowment contracts. [1983, c. 346, §2 (AMD).]

B. 1971 Group Annuity Mortality Table. For all annuities and pure endowments purchased under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under those contracts -- the 1971 Group Annuity Mortality Table, or any group annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for those annuities and pure endowments, or any modification of these tables approved by the superintendent, and 6% interest, or in the case of annuities and pure endowments purchased under those contracts on or after January 1, 1980, 7 1/2% interest. [1983, c. 346, §2 (AMD).]

This subsection shall not apply to any insurer before January 1, 1979, unless the insurer shall have filed with the superintendent an election to comply with the provisions of this subsection after a specified date before January 1, 1979, provided that an insurer may elect different dates on which this subsection shall apply to individual and pure endowment contracts and to group annuity and pure endowment contracts. If an insurer makes no such election, this subsection shall apply to that insurer on January 1, 1979.

[ 1983, c. 346, §2 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1975, c. 342, §§1-3 (AMD). 1979, c. 453, §§2-4 (AMD). 1983, c. 346, §2 (AMD).



24-A §953-A. Applicable interest rates

1. The interest rates used in determining the minimum standard for the valuation of the following shall be the calendar year statutory valuation interest rates, as defined in this section:

A. All life insurance policies issued in a particular calendar year, on or after the operative date of the Standard Nonforfeiture Law for Life Insurance, section 2532-A; [1983, c. 346, §3 (NEW).]

B. All individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1984, or January 1, 1983, at the election of the insurer; [1983, c. 346, §3 (NEW).]

C. All annuities and pure endowments purchased in a particular calendar year on or after January 1, 1984, or January 1, 1983, at the election of the insurer, under group annuity and pure endowment contracts; and [1983, c. 346, §3 (NEW).]

D. The net increase, if any, in a particular calendar year after January 1, 1984, or January 1, 1983, at the election of the insurer, in amounts held under guaranteed interest contracts. [1983, c. 346, §3 (NEW).]

An insurer electing January 1, 1983, in lieu of January 1, 1984, in paragraph B, C or D, shall notify the superintendent of its election by written notice no later than December 31, 1983.

[ 1983, c. 346, §3 (NEW) .]

2. The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearest 1/4 of 1%:

A. For life insurance:

I = .03 + W (R1 -.03) + W (R2-.09)

2

[1983, c. 346, §3 (NEW).]

B. For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options:

I=.03 + W (R -.03)

where R1 is the lesser of R and .09,

R2 is the greater of R and .09,

R is the reference interest rate defined in this section, and W is the weighting factor defined in this section;

[1983, c. 346, §3 (NEW).]

C. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in paragraph B, the formula for life insurance stated in paragraph A shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of 10 years, and the formula for single premium immediate annuities stated in paragraph B shall apply to annuities and guaranteed interest contracts with guarantee duration of 10 years or less; [1983, c. 346, §3 (NEW).]

D. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium annuities stated in paragraph B shall apply; and [1983, c. 346, §3 (NEW).]

E. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in paragraph B shall apply. [1983, c. 346, §3 (NEW).]

If the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year, determined without reference to this sentence, differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than 1/2 of 1%, the calendar year statutory valuation interest rate for those life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980, by using the reference interest rate defined for 1979, and shall be determined for each subsequent calendar year, regardless of when the Standard Nonforfeiture Law for Life Insurance, section 2532-A, becomes operative.

[ 1983, c. 346, §3 (NEW) .]

3. The weighting factors in the formulas in subsection 2 are given in the following tables:

A. Weighting Factors for Life Insurance:

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy; [1983, c. 346, §3 (NEW).]

B. Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options:.80; [1983, c. 346, §3 (NEW).]

C. Weighting factors for other annuities and for guaranteed interest contracts, except as stated in paragraph B, shall be as specified in subparagraphs (1), (2) and (3), according to the rules and definitions in subparagraphs (4), (5) and (6):

(1) For annuities and guaranteed interest contracts valued on an issue year basis:

(2) For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in subparagraph (1) increased by:

(3) For annuities and guaranteed interest contracts valued on an issue year basis, other than those with no cash settlement options, which do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than 12 months beyond the valuation date, the factors shown in subparagraph (1) or derived in subparagraph (2) increased by:

(4) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of 20 years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence;

(5) Plan type as used in the subparagraphs (1), (2) and (3) tables is defined as follows.

(a) Plan Type A. At any time policyholder may withdraw funds, only: With an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company; without that adjustment, but in installments over 5 years or more; as an immediate life annuity; or no withdrawal permitted.

(b) Plan Type B. Before expiration of the interest rate guarantee, policyholder may withdraw funds, only: With an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company; without that adjustment, but in installments over 5 years or more; or no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without that adjustment in a single sum or installments over less than 5 years.

(c) Plan Type C. Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than 5 years, either: Without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company; or subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund; and

(6) A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this section, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund. [1983, c. 346, §3 (NEW).]

[ 1983, c. 346, §3 (NEW) .]

4. The reference interest rate referred to in subsection 2 is defined as follows:

A. For all life insurance, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30th of the calendar year next preceding the year of issue, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.; [1983, c. 346, §3 (NEW).]

B. For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of 12 months, ending on June 30th of the calendar year of issue or year of purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.; [1983, c. 346, §3 (NEW).]

C. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in paragraph B, with guarantee duration in excess of 10 years, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30th of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates,as published by Moody's Investors Service, Inc.; [1983, c. 346, §3 (NEW).]

D. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in paragraph B, with guarantee duration of 10 years or less, the average over a period of 12 months, ending on June 30th of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.; [1983, c. 346, §3 (NEW).]

E. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of 12 months, ending on June 30th of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.; and [1983, c. 346, §3 (NEW).]

F. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in paragraph B, the average over a period of 12 months, ending on June 30th of the calendar year of the change in the fund, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc. [1983, c. 346, §3 (NEW).]

[ 1983, c. 346, §3 (NEW) .]

5. In the event that Moody's Corporate Bond Yield Average-Monthly Average Corporates is no longer published by Moody's Investors Service, Inc., or in the event that the National Association of Insurance Commissioners determines that Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc. is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners and approved by regulation promulgated by the superintendent, may be substituted.

[ 1983, c. 346, §3 (NEW) .]

SECTION HISTORY

1983, c. 346, §3 (NEW).



24-A §954. Commissioners reserve valuation method defined

1. Policies providing for uniform insurance and uniform premiums. Except as otherwise provided in subsection 2 and section 957, reserves according to the commissioners reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of paragraph A over paragraph B as follows:

A. A net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per year payable on the first and each subsequent anniversary of such policy on which a premium falls due. Such net level annual premium shall not exceed the net level annual premium on the 19-year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such policy; [1979, c. 453, §5 (NEW).]

B. A net one-year term premium for those benefits provided in the first policy year. [1983, c. 346, §4 (AMD).]

[ 1983, c. 346, §4 (AMD) .]

1-A. Reserve. For any life insurance policy issued on or after January 1, 1987, for which the contract premium in the first policy year exceeds that of the 2nd year and for which no comparable additional benefit is provided in the first year for that excess and which provides an endowment benefit or a cash surrender value, or a combination thereof, in an amount greater than that excess premium, the reserve according to the commissioners reserve valuation method as of any policy anniversary occurring on or before the assumed ending date, defined in this subsection as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than that excess premium, shall, except as otherwise provided in section 957, be the greater of the reserve as of that policy anniversary calculated as described in subsection 1 and the reserve as of that policy anniversary calculated as described in subsection 1, but with the value defined in subsection 1, paragraph A, being reduced by 15% of the amount of that excess first year premium, all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, the policy being assumed to mature on that date as an endowment, and the cash surrender value provided on that date being considered as an endowment benefit. In making this comparison, the mortality and interest bases stated in sections 953 and 953-A shall be used.

Reserves according to the commissioners reserve valuation method for:

A. Life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums; [1983, c. 346, §5 (NEW).]

B. Group annuity and pure endowment contracts, purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under the United States Internal Revenue Code, Section 408, as now or hereafter amended; [1983, c. 346, §5 (NEW).]

C. Disability and accidental death benefits in all policies and contracts; and [1983, c. 346, §5 (NEW).]

D. All other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, [1983, c. 346, §5 (NEW).]

shall be calculated by a method consistent with the principles of the preceding provisions of this section, except that any extra premiums charged because of impairments or special hazards shall be disregarded in the determination of modified net premiums.

[ 1983, c. 346, §5 (NEW) .]

2. Annuity and pure endowment contracts. This subsection shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under the United States Internal Revenue Code, Section 408, as now or hereafter amended.

Reserves according to the commissioners annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability or accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using 20e mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

[ 1979, c. 453, §5 (RPR) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1979, c. 453, §5 (RPR). 1983, c. 346, §§4,5 (AMD).



24-A §955. Minimum reserves

1. Minimum aggregate reserves for life insurance policies. An insurer's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, that are subject to section 953, subsection 2 may not be less than the aggregate reserves calculated in accordance with the method set forth in sections 954 and 957-A and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for these policies.

[ 1993, c. 634, Pt. B, §2 (NEW) .]

2. Minimum aggregate reserves for all policies. The aggregate reserves for all policies, contracts and benefits may not be less than the aggregate reserves determined necessary by the appointed actuary in the opinion required by section 952-A.

[ 2013, c. 238, Pt. C, §7 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1983, c. 346, §6 (AMD). 1993, c. 634, Pt. B, §2 (RPR). 2013, c. 238, Pt. C, §7 (AMD).



24-A §956. Optional reserve calculation

1. Reserve calculation. Reserves for any category of policies, contracts or benefits as established by the superintendent that are subject to section 953, subsection 2, may be calculated at the option of the insurer according to any standards that produce greater aggregate reserves for that category than those calculated according to the minimum standard provided in section 955, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, may not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided.

[ 1993, c. 634, Pt. B, §3 (NEW) .]

2. Lower standard of valuation. Any insurer that adopts any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided in section 955 may adopt, with the approval of the superintendent, any lower standards of valuation, but not lower than the minimum required, except that for the purposes of this section the holding of additional reserves previously determined necessary by the appointed actuary in the opinion required by section 952-A may not be determined to be the adoption of a higher standard of valuation.

[ 2013, c. 238, Pt. C, §8 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1979, c. 453, §6 (AMD). 1993, c. 634, Pt. B, §3 (RPR). 2013, c. 238, Pt. C, §8 (AMD).



24-A §957. Deficiency reserve

If the gross premium charged by any life insurer on any policy or contract which is subject to section 953, subsection 2, is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon, but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for that policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest and method actually used for that policy or contract, or the reserve calculated by the method actually used for that policy or contract, but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this section are those standards stated in sections 953 and 953-A. [1983, c. 346, §7 (AMD).]

For any life insurance policy issued on or after January 1, 1987, for which the gross premium in the first policy year exceeds that of the 2nd year and for which no comparable additional benefit is provided in the first year for that excess and that provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than that excess premium, the foregoing provisions of this section must be applied as if the method actually used in calculating the reserve for that policy were the method described in section 954, ignoring the 2nd paragraph of section 954. The minimum reserve at each policy anniversary of such a policy is the greater of the minimum reserve calculated in accordance with section 954, including the 2nd paragraph of that section, and the minimum reserve calculated in accordance with this section. [2011, c. 420, Pt. A, §22 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1979, c. 453, §7 (RPR). 1983, c. 346, §7 (AMD). 2011, c. 420, Pt. A, §22 (AMD).



24-A §957-A. Superintendent's authority to approve certain plans

1. In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in sections 954 and 957, the reserves which are held under any plan of that type must:

A. Be appropriate in relation to the benefits and the pattern of premiums for that plan; and [1983, c. 346, §8 (NEW).]

B. Be computed by a method which is consistent with the principles of this Standard Valuation Law, [1983, c. 346, §8 (NEW).]

as determined by regulations promulgated by the superintendent.

[ 1983, c. 346, §8 (NEW) .]

SECTION HISTORY

1983, c. 346, §8 (NEW).



24-A §958. Interest rates

All changes in the interest rates specified in this subchapter and in sections 2528 to 2534, which were made by the Amendatory Acts of 1979, shall become ineffective as to contracts or policies issued on or after November 1, 1987, unless expressly extended by law. [1979, c. 453, §8 (NEW).]

SECTION HISTORY

1979, c. 453, §8 (NEW).



24-A §958-A. Interest rates extended

Notwithstanding section 958, the changes in the interest rates for life insurance specified in this subchapter and in sections 2528 to 2534, which were made by the Amendatory Acts of 1979, shall continue to apply to life insurance policies issued on or after January 1, 1980 and prior to the operative date of the Standard Nonforfeiture Law for Life Insurance, section 2532-A. [1983, c. 346, §9 (NEW).]

SECTION HISTORY

1983, c. 346, §9 (NEW).



24-A §959. Reserves subject to valuation manual

1. General requirement. On and after the operative date of the valuation manual, reserves on policies and contracts of subject lines of insurance must be valued as follows, except as otherwise specifically provided in this section or in rules adopted by the superintendent:

A. For policies and contracts issued on and after the operative date of the valuation manual, in accordance with the valuation manual; [2013, c. 238, Pt. C, §9 (NEW).]

B. For policies and contracts described in sections 953 to 958-A and issued before the operative date of the valuation manual, in accordance with those sections; and [2013, c. 238, Pt. C, §9 (NEW).]

C. For health insurance policies and contracts issued before the operative date of the valuation manual, and any other policies and contracts outside the scope of paragraphs A and B, in accordance with rules adopted by the superintendent. [2013, c. 238, Pt. C, §9 (NEW).]

[ 2013, c. 238, Pt. C, §9 (NEW) .]

2. Necessary provisions. The valuation manual must specify all of the following:

A. Definitions of the policies and contracts subject to this section; [2013, c. 238, Pt. C, §9 (NEW).]

B. The following minimum valuation standards for all policies and contracts subject to this section:

(1) The commissioners reserve valuation method for life insurance contracts, other than annuity contracts;

(2) The commissioners annuity reserve valuation method for annuity contracts; and

(3) Minimum reserves for all other policies or contracts; [2013, c. 238, Pt. C, §9 (NEW).]

C. Provisions specifying which policies and contracts or types of policies and contracts are subject to section 960 and specifying the minimum valuation standards consistent with those provisions; [2013, c. 238, Pt. C, §9 (NEW).]

D. For policies and contracts subject to section 960:

(1) Requirements for the format of reports to the superintendent under section 960, subsection 3, paragraph C, which must include information necessary to determine whether the valuation is appropriate and in compliance with this subchapter;

(2) Assumptions to be prescribed for risks over which the insurer does not have significant control or influence; and

(3) Procedures for corporate governance and oversight of the actuarial function and a process for appropriate waiver or modification of such procedures; [2013, c. 238, Pt. C, §9 (NEW).]

E. For policies and contracts not subject to section 960, a minimum valuation standard that either:

(1) Is consistent with the minimum standard of valuation for policies and contracts issued before the operative date of the valuation manual; or

(2) Develops reserves that quantify the benefits and guarantees, and the funding, associated with the policies and contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring; [2013, c. 238, Pt. C, §9 (NEW).]

F. Other requirements, including, but not limited to, those relating to reserve methods, models for measuring risk, generation of economic scenarios, assumptions, margins, use of insurer experience, risk measurement, disclosure, certifications, reports, actuarial opinions and memoranda, transition rules and internal controls; and [2013, c. 238, Pt. C, §9 (NEW).]

G. The data and form of the data required under section 961. The requirements must specify to whom the data must be submitted and may specify other requirements, including requirements with respect to data analyses and reporting of analyses. [2013, c. 238, Pt. C, §9 (NEW).]

[ 2013, c. 238, Pt. C, §9 (NEW) .]

3. Supplementation and resolution of conflicts. In the absence of a specific valuation requirement or if the superintendent determines that a specific valuation requirement in the valuation manual is not consistent with the requirements or purposes of this subchapter, an insurer shall comply with minimum valuation standards prescribed by the superintendent by rule or order.

[ 2013, c. 238, Pt. C, §9 (NEW) .]

4. Examination. For an insurer subject to this section, the superintendent may hire, contract with or otherwise engage a qualified actuary, at the insurer's expense, to perform an actuarial examination of the insurer and provide an opinion on the appropriateness of any reserve assumption or method used by the insurer or to review and provide an opinion on the insurer's compliance with any requirement of this subchapter. The superintendent may rely on any actuarial opinion issued on behalf of another insurance regulator in the United States that is relevant to an insurer's compliance with this subchapter.

[ 2013, c. 238, Pt. C, §9 (NEW) .]

5. Corrections. The superintendent may require an insurer to change any assumption or method as determined necessary by the superintendent to comply with the requirements of the valuation manual or this subchapter, and the insurer shall adjust the reserves as required by the superintendent.

[ 2013, c. 238, Pt. C, §9 (NEW) .]

6. Violations. Violations of this subchapter are subject to all remedies specified in section 12-A or otherwise available by law.

[ 2013, c. 238, Pt. C, §9 (NEW) .]

7. Changes to valuation manual. Unless a later effective date is specified or the superintendent has disapproved the change by rule, a change to the valuation manual is effective on January 1st following the adoption of the change by an affirmative vote of the NAIC representing:

A. At least 3/4 of the NAIC members voting; [2013, c. 238, Pt. C, §9 (NEW).]

B. At least a majority of the total NAIC membership; and [2013, c. 238, Pt. C, §9 (NEW).]

C. Jurisdictions totaling greater than 75% of the aggregate written direct premiums reported in the most recently available life, accident and health annual statements; health annual statements; and fraternal annual statements. [2013, c. 238, Pt. C, §9 (NEW).]

[ 2013, c. 238, Pt. C, §9 (NEW) .]

SECTION HISTORY

2013, c. 238, Pt. C, §9 (NEW).



24-A §960. Requirements for principle-based reserves

1. Scope. This section applies to all policies and contracts for which principle-based reserving is required by the valuation manual, unless exempted by the superintendent in accordance with the following standards:

A. An exemption under this subsection may not be granted unless the insurer is licensed and doing business exclusively in this State; [2013, c. 238, Pt. C, §9 (NEW).]

B. The exemption must be in writing; [2013, c. 238, Pt. C, §9 (NEW).]

C. The superintendent may rescind or modify the exemption in writing at any time, with reasonable notice to the insurer; [2013, c. 238, Pt. C, §9 (NEW).]

D. The exemption may apply to all business written by the insurer or to specific policy or contract forms or product lines; and [2013, c. 238, Pt. C, §9 (NEW).]

E. An insurer granted an exemption under this subsection shall value its reserves using the assumptions and methods used before the operative date of the valuation manual, in addition to any requirements established by the superintendent by rule or by the terms of the order granting the exemption. [2013, c. 238, Pt. C, §9 (NEW).]

[ 2013, c. 238, Pt. C, §9 (NEW) .]

2. Standards. An insurer shall establish reserves for policies and contracts subject to this section using a valuation methodology that meets all applicable requirements of the valuation manual and that:

A. Quantifies the benefits and guarantees, and the funding, associated with the policies and contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring during the lifetime of the policies and contracts. For polices and contracts with significant tail risk, the methodology must reflect conditions appropriately adverse to quantify the tail risk; [2013, c. 238, Pt. C, §9 (NEW).]

B. Incorporates assumptions, risk analysis methods and financial models and management techniques that are consistent with, but not necessarily identical to, those used within the insurer's overall risk assessment process, while recognizing potential differences in financial reporting structures and any prescribed assumptions or methods; [2013, c. 238, Pt. C, §9 (NEW).]

C. Incorporates assumptions that are derived in one of the following manners:

(1) The assumption is prescribed in the valuation manual; or

(2) For assumptions that are not prescribed in the valuation manual, the assumptions are:

(a) Established using the insurer's available experience, to the extent that it is relevant and statistically credible; or

(b) To the extent that insurer-specific data is not available, relevant or statistically credible, established using other relevant, statistically credible experience; and [2013, c. 238, Pt. C, §9 (NEW).]

D. Provides margins for uncertainty including adverse deviation and estimation error, such that the greater the uncertainty the larger the margin and resulting reserve. [2013, c. 238, Pt. C, §9 (NEW).]

[ 2013, c. 238, Pt. C, §9 (NEW) .]

3. Oversight and controls. An insurer using a principle-based valuation for one or more policies or contracts subject to this section as specified in the valuation manual shall:

A. Establish procedures for corporate governance and oversight of the actuarial valuation function consistent with those described in the valuation manual; [2013, c. 238, Pt. C, §9 (NEW).]

B. Provide to the superintendent and the insurer's board of directors an annual certification of the effectiveness of the internal controls with respect to the principle-based valuation. Such controls must be designed to ensure that all material risks inherent in the liabilities and associated assets subject to principle-based valuation are included in the valuation and that valuations are made in accordance with the valuation manual. The certification must be based on the controls in place as of the end of the preceding calendar year; and [2013, c. 238, Pt. C, §9 (NEW).]

C. Develop, and file with the superintendent upon request, a principle-based valuation report that complies with standards prescribed in the valuation manual. [2013, c. 238, Pt. C, §9 (NEW).]

[ 2013, c. 238, Pt. C, §9 (NEW) .]

4. Formulaic components. A principle-based valuation may include a formulaic reserve component and must do so when prescribed by the valuation manual or required by the superintendent.

[ 2013, c. 238, Pt. C, §9 (NEW) .]

5. Applicability of rules. Rules adopted by the superintendent pursuant to this subchapter before January 1, 2014 do not apply to policies, contracts or actuarial opinions issued on or after the operative date of the valuation manual unless expressly made applicable by rule or order of the superintendent.

[ 2013, c. 238, Pt. C, §9 (NEW) .]

SECTION HISTORY

2013, c. 238, Pt. C, §9 (NEW).



24-A §961. Experience reporting

For all policies and contracts in force on or after the operative date of the valuation manual, an insurer shall submit mortality, morbidity, policyholder behavior and expense experience data, as applicable, and other data as prescribed in the valuation manual. [2013, c. 238, Pt. C, §9 (NEW).]

SECTION HISTORY

2013, c. 238, Pt. C, §9 (NEW).



24-A §962. Confidentiality

1. Information subject to this section. For purposes of this section, "protected valuation information" means:

A. A memorandum in support of an opinion submitted under section 952-A and any other documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the superintendent or any other person in connection with the memorandum; [2013, c. 238, Pt. C, §9 (NEW).]

B. All documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the superintendent or any other person in the course of an examination made under section 959, subsection 4 that would be confidential under section 225, subsection 3 if they had been prepared or obtained under section 221; [2013, c. 238, Pt. C, §9 (NEW).]

C. Any reports, documents, materials and other information developed by an insurer in support of, or in connection with, an annual certification of internal controls under section 960, subsection 3, paragraph B and any other documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the superintendent or any other person in connection with such reports, documents, materials and other information; [2013, c. 238, Pt. C, §9 (NEW).]

D. Any principle-based valuation report developed under section 960, subsection 3, paragraph C and any other documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the superintendent or any other person in connection with such a report; [2013, c. 238, Pt. C, §9 (NEW).]

E. Any documents, materials, data and other information submitted by an insurer under section 961, referred to in this paragraph as "experience data," and any other documents, materials, data and other information, including, but not limited to, all working papers, and copies thereof, created or produced in connection with such experience data that include any potentially insurer-identifying or personally identifiable information and that are provided to or obtained by the superintendent or any other person and any other documents, materials, data and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the superintendent or any other person in connection with such experience data and materials; and [2013, c. 238, Pt. C, §9 (NEW).]

F. Any information received by the superintendent from the Actuarial Board for Counseling and Discipline or its successor related to a memorandum or report described in paragraph A or D, if the information has been provided with notice or the understanding that it is confidential or privileged under applicable law. [2013, c. 238, Pt. C, §9 (NEW).]

[ 2013, c. 238, Pt. C, §9 (NEW) .]

2. Confidentiality of information subject to this section. Except as provided in this subsection, all protected valuation information is confidential, must be kept confidential by the superintendent, is not a public record and is not subject to subpoena or discovery or admissible in evidence in any private civil action. The superintendent may use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the superintendent's official duties, including sharing the information on a confidential basis under section 216, subsection 5.

A. Neither the superintendent nor any person who receives documents, materials or other information while acting under the authority of the superintendent is permitted or required to testify in any private civil action concerning any protected valuation information. [2013, c. 238, Pt. C, §9 (NEW).]

B. Disclosure to the superintendent under this section or as a result of sharing of documents, materials or other information pursuant to section 216 does not constitute a waiver of any applicable privilege or claim of confidentiality with regard to the documents, materials or other information. [2013, c. 238, Pt. C, §9 (NEW).]

C. The superintendent may share protected valuation information described in subsection 1, paragraphs A and D with the Actuarial Board for Counseling and Discipline or its successor upon a request stating that the information is required for the purpose of professional disciplinary proceedings and that the disciplinary entity agrees, and has the legal authority to agree, to maintain the confidentiality and privileged status of the information in the same manner and to the same extent as required for the superintendent. The superintendent may request and receive confidential information described in subsection 1, paragraph F from the Actuarial Board for Counseling and Discipline or its successor. The superintendent may enter into information-sharing agreements to facilitate the exchange of information under this paragraph. [2013, c. 238, Pt. C, §9 (NEW).]

D. For protected valuation information described in subsection 1, paragraphs A and D, the confidentiality provided by this subsection may be limited or terminated as follows:

(1) The information may be subject to subpoena for the purpose of defending an action seeking damages from the appointed actuary submitting the actuarial memorandum or principle-based valuation report;

(2) The information may be released with the written consent of the insurer; and

(3) If any portion of an actuarial memorandum or principle-based valuation report is cited by the insurer in its marketing or is publicly volunteered by the insurer before a governmental agency other than a state insurance agency or is released by the insurer to the news media, all portions of the memorandum or report become public records. [2013, c. 238, Pt. C, §9 (NEW).]

[ 2013, c. 238, Pt. C, §9 (NEW) .]

SECTION HISTORY

2013, c. 238, Pt. C, §9 (NEW).






Subchapter 4: VALUATION OF ASSETS

24-A §981. Valuation of bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 828, §22 (AMD). 1993, c. 313, §19 (AMD). 2001, c. 72, §10 (RP).



24-A §982. Valuation of other securities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1971, c. 622, §§78-A (AMD). 1973, c. 585, §12 (AMD). 1977, c. 432, §2 (AMD). 1993, c. 313, §20 (AMD). 2001, c. 72, §10 (RP).



24-A §983. Valuation of property (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2001, c. 72, §10 (RP).



24-A §984. Valuation of purchase money mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 2001, c. 72, §10 (RP).






Subchapter 5: PROPERTY AND CASUALTY ACTUARIAL OPINION

24-A §991. Short title

This Act may be known and cited as "the Property and Casualty Actuarial Opinion Act." [2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF).]

SECTION HISTORY

2007, c. 281, §2 (NEW). 2007, c. 281, §3 (AFF).



24-A §992. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF).]

1. Covered kinds of insurance. "Covered kinds of insurance" means property insurance as defined in section 705 and casualty insurance as defined in section 707 and does not include health insurance as defined in section 704, unless required by the applicable NAIC annual statement instructions to be included in the property and casualty actuarial opinion of a casualty insurer or multiple lines insurer, or property insurance written by domestic mutual assessment insurers pursuant to chapter 51.

A. [2013, c. 238, Pt. C, §10 (RP).]

B. [2013, c. 238, Pt. C, §10 (RP).]

[ 2013, c. 238, Pt. C, §10 (RPR) .]

2. NAIC. "NAIC" means the National Association of Insurance Commissioners.

[ 2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF) .]

3. Qualified actuary. "Qualified actuary" means a person who is a member of the American Academy of Actuaries who has obtained a designation either as a fellow or an associate in the Casualty Actuarial Society and, if an associate, has at least 5 years' experience in actuarial practice obtained in the covered kinds of insurance.

[ 2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF) .]

SECTION HISTORY

2007, c. 281, §2 (NEW). 2007, c. 281, §3 (AFF). 2013, c. 238, Pt. C, §10 (AMD).



24-A §993. Actuarial opinion of reserves and supporting documentation

1. Statement of actuarial opinion. Every property and casualty insurance company doing business for covered kinds of insurance in this State, unless otherwise exempted by the domiciliary commissioner, shall annually submit the opinion of an appointed qualified actuary entitled “Statement of Actuarial Opinion.” This opinion must be filed in accordance with the appropriate NAIC property and casualty annual statement instructions.

[ 2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF) .]

2. Actuarial opinion summary. An actuarial opinion summary is required pursuant to this subsection.

A. Every property and casualty insurance company domiciled in this State that is required to submit a statement of actuarial opinion shall annually submit an actuarial opinion summary, written by the company’s appointed qualified actuary. This actuarial opinion summary must be filed in accordance with the appropriate NAIC property and casualty annual statement instructions and must be considered as a document supporting the actuarial opinion required in subsection 1. [2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF).]

B. A property and casualty insurance company licensed but not domiciled in this State shall provide an actuarial opinion summary upon request of the superintendent. [2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF).]

[ 2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF) .]

3. Actuarial report and work papers. An actuarial report is required pursuant to this subsection.

A. An actuarial report and underlying work papers as required by the appropriate NAIC property and casualty annual statement instructions must be prepared to support each actuarial opinion. [2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF).]

B. If a property and casualty insurance company fails to provide a supporting actuarial report or work papers at the request of the superintendent or the superintendent determines that the supporting actuarial report or work papers provided by the company are otherwise unacceptable to the superintendent, the superintendent may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting actuarial report or work papers. [2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF).]

[ 2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF) .]

4. Liability. The appointed qualified actuary is not liable for damages to any person, other than the property and casualty insurance company and the superintendent, for any act, error, omission, decision or conduct with respect to the actuary's opinion, except in cases of fraud, willful misconduct or reckless disregard on the part of the actuary.

[ 2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF) .]

SECTION HISTORY

2007, c. 281, §2 (NEW). 2007, c. 281, §3 (AFF).



24-A §994. Confidentiality

1. Statement of actuarial opinion. The statement of actuarial opinion under section 993, subsection 1 must be provided with the annual statement under section 423 in accordance with the appropriate NAIC property and casualty annual statement instructions and is a public record subject to disclosure pursuant to Title 1, chapter 13.

[ 2009, c. 511, Pt. B, §2 (AMD) .]

2. Documents in possession of bureau. The confidentiality of documents in the possession of the bureau is governed by this subsection.

A. Documents, materials or other information in the possession or control of the bureau that are considered an actuarial report, work papers or actuarial opinion summary provided in support of the opinion, as described in section 993, and any other material provided by the property and casualty insurance company to the superintendent in connection with the actuarial report, work papers or actuarial opinion summary are confidential and not subject to disclosure pursuant to Title 1, chapter 13. [2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF).]

B. This subsection may not be construed to limit the superintendent’s authority to release documents to the Actuarial Board for Counseling and Discipline or successor organization as long as the material is required for the purpose of professional disciplinary proceedings and the Actuarial Board for Counseling and Discipline establishes procedures satisfactory to the superintendent for preserving the confidentiality of the documents. This section may not be construed to limit the superintendent’s authority to use the documents, materials or other information in furtherance of any regulatory or legal action brought as part of the superintendent’s official duties. [2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF).]

[ 2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF) .]

3. Testimony. Neither the superintendent nor any person who received documents, materials or other information while acting under the authority of the superintendent is permitted or required to testify in any private civil action concerning any confidential documents, materials or information subject to subsection 2.

[ 2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF) .]

4. Sharing of documents. In order to assist in the performance of the superintendent’s duties, the superintendent may:

A. Share documents, materials or other information, including confidential and privileged documents, materials or information subject to subsection 2, with other state, federal and international regulatory agencies, with the NAIC and its affiliates and subsidiaries and with state, federal and international law enforcement authorities, as long as the recipient agrees to maintain the confidentiality of the document, material or other information and has the legal authority to maintain confidentiality; [2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF).]

B. Receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the NAIC and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions. The superintendent shall maintain as confidential any document, material or information received with notice or the understanding that it is confidential under the laws of the jurisdiction that is the source of the document, material or information; and [2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF).]

C. Enter into agreements governing sharing and use of information consistent with this subsection and subsections 2 and 3. [2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF).]

[ 2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF) .]

5. Waiver. No waiver of a claim of confidentiality in the documents, materials or information may occur as a result of disclosure to the superintendent under this section or as a result of sharing as authorized in subsection 4.

[ 2007, c. 281, §2 (NEW); 2007, c. 281, §3 (AFF) .]

SECTION HISTORY

2007, c. 281, §2 (NEW). 2007, c. 281, §3 (AFF). 2009, c. 511, Pt. B, §2 (AMD).









Chapter 13: INVESTMENTS

24-A §1101. Scope of chapter

1. Subject to subsection 2 and section 1137, this chapter applies to all insurers except life or health insurers that transact business of a type described in section 409, subsection 3.

[ 1991, c. 385, §9 (NEW) .]

2. Each domestic all lines insurer, as defined in section 409, subsection 2, shall, for accounting and financing purposes, establish and maintain distinct accounts dedicated exclusively to the insurance it transacts under its life or health insurance authority and to the remainder of its business. Each account must include reserves and surplus funds adequate to financially support the underwriting activity. All assets allocated to life accounts and health accounts are subject to chapter 13-A rather than this chapter. The books and records of any insurer writing more than one kind of business must reflect the assets and operations relating to each underwriting activity in detail sufficient to demonstrate compliance with this chapter and chapter 13-A.

[ 1991, c. 385, §9 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1987, c. 399, §3 (AMD). 1989, c. 846, §§B1,E4 (AMD). 1991, c. 385, §9 (RPR).



24-A §1102. Eligible investments

1. Insurers shall hereafter invest in or lend their funds on the security of and shall hold as eligible investments only those as prescribed in this chapter.

[ 1969, c. 177, §17 (AMD) .]

2. Any particular investment held by an insurer on January 1, 1970, which was a legal investment at the time it was made, and which the insurer was legally entitled to possess immediately prior to such effective date, shall be deemed to be an eligible investment.

[ 1973, c. 625, §137 (AMD) .]

3. Eligibility of an investment shall be determined as of the date of its making or acquisition, except as stated in subsection 2, or in section 1131, subsection 2, or section 1134.

[ 1979, c. 458, §1 (AMD) .]

4. Any investment limitation or diversification requirement based upon the amount of the insurer's assets or particular funds shall relate to such assets or funds as shown by the insurer's annual statement as of the December 31st next preceding the date of acquisition of the investment by the insurer or as shown by a current applicable financial statement, prepared on the same basis as that annual statement, resulting from merger with another insurer, bulk reinsurance or change in capitalization.

[ 1987, c. 399, §4 (AMD) .]

5. Nothing in this chapter shall be deemed to prohibit an insurer from advancing funds to another insurer upon the type of agreement provided for in section 3415 (borrowed capital funds), and subject to the terms of such section 3415.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §17 (AMD). 1973, c. 625, §137 (AMD). 1979, c. 458, §1 (AMD). 1987, c. 399, §4 (AMD).



24-A §1103. General qualifications

1. No security or investment, other than real and personal property acquired under section 1125 (real estate), shall be eligible for acquisition unless it is interest bearing or interest accruing or entitled to dividends, if declared, or is otherwise income-entitled, is not then in default in any respect, and the insurer is entitled to receive for its exclusive account and benefit the interest or income accruing thereon.

Notwithstanding this subsection, nothing in this chapter may be deemed to prohibit an insurer from effecting or maintaining bona fide hedging transactions in foreign currency in connection with the purchase and sale of securities eligible for investment under this chapter or in contracts for future delivery of options, calls and other rights to purchase and puts and other rights to require another person to purchase, securities eligible for investment under this chapter, provided that those contracts, options, calls, puts and rights are traded on a national securities exchange or board of trade regulated under the laws of the United States and provided that the aggregate amount of those investments, as valued for all purposes in accordance with generally accepted accounting principles, shall not exceed 1% of the insurer's assets. For purposes of this subsection, a "bona fide hedging transaction" means a purchase or sale of foreign currency or of a contract, option, call, put or right, as the case may be, entered into for the purchase of offsetting changes in foreign currency exchange rates or in the market value of a security held or proposed to be acquired by the insurer.

[ 1983, c. 442, §1 (AMD) .]

2. No provision of this chapter shall prohibit the acquisition by an insurer of other or additional securities or property if received as a dividend or as a lawful distribution of assets, or upon a debt or judgment, or under a lawful and bona fide agreement of bulk reinsurance, merger or consolidation. Any security or property so acquired which is not otherwise an eligible investment under this chapter shall be disposed of pursuant to section 1133 if real estate, or pursuant to section 1134 if personal property or securities.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1983, c. 442, §1 (AMD).



24-A §1104. Authorization, record of investments

1. An insurer shall not make any investment or loan unless the same is authorized or approved by the insurer's board of directors or by a committee thereof charged with supervision of investments and loans.

[ 1987, c. 399, §5 (AMD) .]

2. The insurer shall maintain a full record of each investment, showing, among other pertinent information, the name of any officer, director or principal stockholder of the insurer having any direct, indirect or contingent interest in the securities, loan or property constituting the investment, or in the person in whose behalf the investment is made, and the nature of such interest.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1987, c. 399, §5 (AMD).



24-A §1105. Diversification -- Life, life/health insurers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §§18-20 (AMD). 1983, c. 442, §§2,3 (AMD). 1987, c. 399, §6 (RP).



24-A §1106. Diversification; property, casualty and other nonlife insurers

The investments of an insurer are subject to the following diversification requirements and limitations. [1993, c. 313, §21 (AMD).]

1. Not less than 30% of the insurer's assets in aggregate amount may consist of cash funds, agents' balances less than 90 days past due and investments eligible under the following sections:

A. 1107 (public obligations); [1969, c. 132, §1 (NEW).]

B. 1108 (obligations, stock of certain federal and international agencies); [1969, c. 132, §1 (NEW).]

C. 1109 (investment grade corporate obligations); [1989, c. 846, Pt. B, §3 (AMD); 1989, c. 846, Pt. E, §4 (AFF).]

D. 1112 (preferred or guaranteed stocks); [1969, c. 132, §1 (NEW).]

E. 1116 (trustees' or receivers' obligations); [1969, c. 132, §1 (NEW).]

F. 1117 (equipment trust certificates); [1969, c. 132, §1 (NEW).]

G. 1118 (acceptances, bills of exchange); [1969, c. 132, §1 (NEW).]

H. 1119 (savings and loan institutions); [1969, c. 177, §21 (AMD).]

I. 1120 (common trust funds, mutual funds); [1969, c. 132, §1 (NEW).]

J. 1124 (mortgage loans); and [1969, c. 132, §1 (NEW).]

K. 1126 (housing developments). [1969, c. 132, §1 (NEW).]

[ 1993, c. 313, §21 (AMD) .]

2. The insurer may not invest in aggregate amount in excess of its surplus as to policyholders in all investments eligible under the following sections:

A. 1113 (common stocks); [1969, c. 132, §1 (NEW).]

B. 1114 (insurance stocks); [1969, c. 132, §1 (NEW).]

C. 1115 (stocks of subsidiaries); and [1993, c. 313, §21 (AMD).]

D. 1120, subsection 2 (mutual funds). [1993, c. 313, §21 (AMD).]

E. [1993, c. 313, §21 (RP).]

[ 1993, c. 313, §21 (AMD) .]

3. The insurer may not invest in aggregate amount over 20% of its assets in all investments in real estate eligible under sections 1125 (real estate) and 1127 (leased property).

[ 1993, c. 313, §21 (AMD) .]

4. Except as otherwise expressly provided, an insurer may not invest more than 10% of its assets in the securities of any one person, other than investments eligible under the following sections:

A. 1107 (public obligations); [2001, c. 524, §2 (AMD).]

B. 1108 (obligations, stock of certain federal and international agencies); and [2001, c. 524, §2 (AMD).]

C. 1120 (common trust funds, mutual funds), but as to this exception, only with the prior approval of the superintendent and only in index mutual funds in an amount up to 20% of the insurer's assets. [2001, c. 524, §2 (NEW).]

[ 2001, c. 524, §2 (AMD) .]

5. The insurer's investments in common stock, preferred stock, debt obligations and other securities of subsidiaries other than insurance subsidiaries are limited to the lesser of 10% of the insurer's admitted assets or 50% of the insurer's surplus as to policyholders except in instances when a greater investment has been approved by the superintendent.

[ 1993, c. 313, §21 (NEW) .]

6. The assets of an insurer may be invested in obligations issued, assumed, guaranteed or accepted by domestic institutions, or trustees or receivers of those institutions and preferred shares of any of those institutions, except that, without the prior approval of the superintendent, a domestic insurer may not acquire any high-yield or medium grade obligations of any institution if:

A. The aggregate amount of all medium grade obligations and all high-yield obligations then held by the insurer exceeds the lesser of 20% of its admitted assets or its surplus as to policyholders; [1993, c. 313, §21 (NEW).]

B. The aggregate amount of all high-yield obligations then held by the insurer exceeds 10% of its admitted assets; [1993, c. 313, §21 (NEW).]

C. The aggregate amount of all high-yield obligations rated 5 or 6 by the Securities Valuation Office of the National Association of Insurance Commissioners or, if not rated by the National Association of Insurance Commissioners, rated at the equivalent of 5 or 6 by Moody's Investors Service, Inc., Standard and Poor's Corporation, Fitch Investors Service, Inc. or Duff and Phelps, Inc. exceeds 3% of admitted assets; [1993, c. 313, §21 (NEW).]

D. The aggregate amount of all high-yield obligations rated 6 by the Securities Valuation Office of the National Association of Insurance Commissioners or, if not rated by the National Association of Insurance Commissioners, rated the equivalent of 6 by Moody's Investors Service, Inc., Standard and Poor's Corporation, Fitch Investors Service, Inc. or Duff and Phelps, Inc., exceeds 1% of admitted assets; [1993, c. 313, §21 (NEW).]

E. The aggregate amount of medium grade obligations issued, guaranteed or insured by any one institution then held by the insurer exceeds 1% of its admitted assets; or [1993, c. 680, Pt. C, §3 (AMD).]

F. The aggregate amount of high-yield obligations issued, guaranteed, or insured by any one institution then held by the insurer would exceed 1/2 of 1% of its admitted assets. [1993, c. 313, §21 (NEW).]

[ 1993, c. 680, Pt. C, §3 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §§21-23 (AMD). 1989, c. 846, §§B2-5,E4 (AMD). 1993, c. 313, §21 (AMD). 1993, c. 680, §C3 (AMD). 2001, c. 524, §2 (AMD).



24-A §1107. Public obligations

An insurer may invest in bonds or other evidences of indebtedness, not in default as to principal or interest, which are valid and legally authorized obligations issued, assumed or guaranteed by the United States or by any state thereof, or by Canada or any of the provinces thereof, or by any county, city, town, village, municipality or district therein or by any political subdivision thereof or by a public instrumentality of one or more of the foregoing, if, by statutory or other legal requirements applicable thereto, such obligations are payable, as to both principal and interest, from: [1969, c. 132, §1 (NEW).]

1. Taxes levied or by law required to be levied upon all taxable property or all taxable income within the jurisdiction of such governmental unit, or from

[ 1969, c. 132, §1 (NEW) .]

2. Adequate special revenues pledged or otherwise appropriated or by law required to be provided for the purpose of such payment; but not including any obligation payable solely out of special assessments on properties benefited by local improvements unless adequate security is evidenced by the ratio of assessment to the value of the property or the obligation is additionally secured by an adequate guaranty fund required by law.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §1108. Obligations, stock of certain federal and international agencies

An insurer may invest in the obligations, or stock where stated, issued, assumed or guaranteed by the following agencies of the government of the United States of America, or in which such government is a participant, whether or not such obligations are guaranteed by such government: [1969, c. 132, §1 (NEW).]

1. Farm Loan Bank.

[ 1969, c. 132, §1 (NEW) .]

2. Commodity Credit Corporation.

[ 1969, c. 132, §1 (NEW) .]

3. Federal Intermediate Credit Banks.

[ 1969, c. 132, §1 (NEW) .]

4. Federal Land Banks.

[ 1969, c. 132, §1 (NEW) .]

5. Central Bank for Cooperatives.

[ 1969, c. 132, §1 (NEW) .]

6. Federal Home Loan Banks, and stock thereof.

[ 1969, c. 132, §1 (NEW) .]

7. Federal National Mortgage Association, and stock thereof when acquired in connection with sale of mortgage loans to such association.

[ 1969, c. 132, §1 (NEW) .]

8. International Bank for Reconstruction and Development.

[ 1969, c. 132, §1 (NEW) .]

9. Inter-American Development Bank.

[ 1969, c. 132, §1 (NEW) .]

10. Asian Development Bank.

[ 1969, c. 132, §1 (NEW) .]

10-A. African Development Bank; and

[ 1987, c. 405, §36 (NEW) .]

11. Any other similar agency of, or participated in by, the government of the United States of America and of similar financial quality.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1987, c. 405, §36 (AMD).



24-A §1109. Investment grade obligations

An insurer may invest in obligations, other than those eligible for investment under section 1124 (mortgage loans), issued, assumed or guaranteed by any solvent institution created or existing under the laws of the United States or of Canada, or of any state, province, district or territory thereof, provided that the obligations are not in default as to principal or interest, are investment grade obligations as defined in section 1110, subsection 1-A, paragraph I, and are qualified under any of the following. [1999, c. 715, §2 (AMD).]

1. Obligations secured by adequate collateral security and bearing fixed interest and if during each of any 3, including either of the last 2, fiscal years of a period of not less than 3 nor more than 5 fiscal years next preceding the date of acquisition by the insurer, the net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges, as defined in section 1110, shall have been not less than 1 1/4 times the total of its fixed charges for such year, or obligations which, at the date of acquisition by the insurer, are adequately secured and have investment qualities and characteristics wherein the speculative elements are not predominant. In determining the adequacy of collateral security, not more than 1/3 of the total value of such required collateral shall consist of stock other than stock meeting the requirements of section 1112 (preferred or guaranteed stock).

[ 1969, c. 132, §1 (NEW) .]

2. Obligations secured by one or more leases, whether or not additionally secured by one or more mortgages, provided the following conditions are met:

A. The leases are assigned to the insurer or to a trustee acting on behalf of the insurer and are noncancellable by either party, except under provisions specified in the leases and designed to give adequate protection to the insurer's investment. [1979, c. 458, §2 (AMD).]

B. The aggregate rentals due under all such leases are sufficient to provide

(1) For all expenses (including taxes other than the borrower's income tax) of operation of the leased property during the initial term of such leases and

(2) For amortization during the initial term of such leases of not less than 90% of the investment (or 100% thereof if the investment is not also secured by a mortgage) with interest thereon. [1969, c. 132, §1 (NEW).]

C. The leases make suitable provisions for continuation of adequate payments throughout the life of the investment. [1969, c. 132, §1 (NEW).]

D. The lessees under such leases, or any corporation or instrumentality of government which has assumed or guaranteed the lessees' performance thereunder is such that its obligations would be eligible for investment by an insurer in accordance with section 1107 or the aggregate net earnings of such lessees available for fixed charges, as defined in section 1110, is at least equal to that required by subsection 1. [RR 2009, c. 2, §66 (COR).]

[ RR 2009, c. 2, §66 (COR) .]

3. Fixed interest bearing obligations, other than those described in subsection 1, if the net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges for a period of 5 fiscal years next preceding the date of acquisition by the insurer have averaged per year not less than 1 1/2 times its annual fixed charges applicable to such period and if during either of the last 2 years of such period such net earnings have been not less than 1 1/2 times its fixed charges for such year.

[ 1969, c. 132, §1 (NEW) .]

4. Adjustment, income or other contingent interest obligations if the net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges for a period of 5 fiscal years next preceding the date of acquisition by the insurer have averaged per year not less than 1 1/2 times the sum of its average annual fixed charges and its average annual maximum contingent interest applicable to such period and if during either of the last 2 years of such period such net earnings have been not less than 1 1/2 times the sum of its fixed charges and maximum contingent interest for such year.

[ 1969, c. 132, §1 (NEW) .]

5. Fixed interest bearing obligations, other than those described in subsections 1 and 3, if:

A. Net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges for a period of 5 fiscal years next preceding the date of acquisition by the insurer have averaged per year not less than 1 1/4 times its average annual fixed charges applicable to such period and if during each of any 4 fiscal years of such period such net earnings have been not less than 1 1/4 times its fixed charges for such year; [1969, c. 132, §1 (NEW).]

B. The net earnings of such institution available for its fixed charges during a period of not less than 7 nor more than 10 fiscal years next preceding the date of acquisition by the insurer have been such that for each of any 7 fiscal years of such period such net earnings have been not less than 1 1/4 times its fixed charges for such year; and [1969, c. 132, §1 (NEW).]

C. The liquid assets of such institution have been not less than 105% of its liabilities, other than capital stock and surplus. For the purposes of this subsection, "liquid assets" and "liabilities" shall be determined in reliance upon the latest regular financial statement of the issuing, assuming or guaranteeing institution prepared as of a date not more than 15 months prior to the date of acquisition by the insurer; if net earnings are determined in reliance upon consolidated earnings statements of parent and subsidiary institutions, "liquid assets" and "liabilities" shall be determined in reliance upon a consolidated financial statement of parent and subsidiary institutions after treating any minority stock interest in such subsidiary institutions as a liability; and the term "liquid assets" shall mean the sum of cash, receivables or portions thereof, as the case may be, payable on demand or not more than 10 years after the date as of which the determination thereof is made for the purposes of this subsection, and readily marketable securities, in each case less applicable reserves and unearned income. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

6. Fixed interest bearing obligations of financial companies, other than those eligible under subsections 1, 3 and 5, if either:

A.

(1) Net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges during each of the 5 fiscal years next preceding the date of acquisition by that insurer shall not have been less than 1 1/4 times its fixed charges for that year; and

(2) The liquid assets of that institution as of the end of the fiscal year covered in the latest regular financial statement of that institution prepared as of a date not more than 15 months prior to the date of acquisition by that insurer and as of the end of each of the 4 fiscal years next preceding that fiscal year shall have not been less than 95% of its liabilities, other than deferred income taxes, deferred investment tax credits, capital stock and surplus; or [1979, c. 458, §3 (NEW).]

B.

(1) Net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges during each of the 5 fiscal years next preceding the date of acquisition by that insurer shall have been not less than 1.15 times its fixed charges for that year; and

(2) The liquid assets of that institution as of the end of the fiscal year covered in the latest regular financial statement of that institution prepared as of a date not more than 15 months prior to the date of acquisition by that insurer and as of the end of each of the 4 fiscal years next preceding that fiscal year shall have been not less than 105% of its liabilities, other than deferred income taxes, deferred investment tax credits, capital stock and surplus. [1979, c. 458, §3 (NEW).]

A "financial company" is one having an average of at least 50% of its net income, including income derived from subsidiaries, over its last 5 fiscal years next preceding the date of acquisition by that insurer derived from the business of wholesale, retail, installment, mortgage, commercial, industrial or consumer financing, or from banking or factoring or similar or related lines of business.

For purposes of paragraph A, subparagraph (2) and paragraph B, subparagraph (2), if net earnings are determined in reliance upon consolidated financial statements of parent and subsidiary institutions, "liquid assets" and "liabilities" shall be determined in reliance upon a consolidated financial statement of parent and subsidiary institution after treating any minority stock interest in that subsidiary institution as a liability; and the term "liquid assets" shall mean the sum of cash, receivables or portions thereof, as the case may be, payable on demand or not more than 12 years following the close of the applicable fiscal year, and readily marketable securities, in each case less applicable reserves and unearned income.

[ 1979, c. 458, §3 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1979, c. 458, §§2,3 (AMD). 1989, c. 846, §§B6,E4 (AMD). 1993, c. 313, §22 (AMD). 1999, c. 715, §2 (AMD). RR 2009, c. 2, §66 (COR).



24-A §1109-A. High-yield corporate obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 846, §§B7,E4 (NEW). 1993, c. 313, §23 (RP).



24-A §1110. -- certain terms defined; net earnings

1.

[ 1999, c. 715, §3 (RP) .]

1-A. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Admitted assets" means assets recognized by the superintendent pursuant to section 901-A. [2001, c. 72, §11 (AMD).]

B. "Aggregate amount of investments" means the aggregate value of those investments as determined in accordance with statutory accounting principles pursuant to section 901-A and any rules adopted under that section. [2001, c. 72, §11 (AMD).]

C. "Asset value" is that value that may be contained in the annual statement of the corporation filed pursuant to section 423. [1999, c. 715, §4 (NEW).]

D. "Bona fide hedging transaction" means a purchase or sale of foreign currency or of a contract, option, call, put or right entered into for the purpose of offsetting changes in foreign currency exchange rates, in the market value of investments held or proposed to be acquired by the insurer or in the market value of liabilities that the insurer has or expects to incur, pursuant to a duly adopted resolution of the insurer's board of directors and written operations procedure submitted to the superintendent before making any such purchases and sales, as long as:

(1) There is a high correlation between changes in the market value of those hedging purchases and sales and the market value of the assets and liabilities to be hedged; and

(2) Books and records regarding all such purchases and sales are maintained by the insurer in accordance with generally accepted accounting principles.

The superintendent may adopt further rules regarding the form and content of resolutions, operation procedures, books and accounts and further accounting treatment and valuation methods necessary to ensure compliance with this definition. [1999, c. 715, §4 (NEW).]

E. "Domestic institution" means an institution created or existing under the laws of the United States or any state, district or territory. [1999, c. 715, §4 (NEW).]

F. "Fixed charges" includes interest on funded and unfunded debt and amortization of debt discount, but in the case of a bank or trust company, interest paid by that institution upon any deposit or any certificate or other evidence of a deposit may not be deemed a fixed charge of such an institution. [1999, c. 715, §4 (NEW).]

G. "High-yield obligations" means obligations that are neither investment grade nor medium grade obligations. [1999, c. 715, §4 (NEW).]

H. "Institution" means a corporation, a joint-stock association, a business trust, a business partnership, a business joint venture or any other similar entity. [1999, c. 715, §4 (NEW).]

I. "Investment grade obligation" means an obligation that at the time of acquisition by the insurer is rated "1" or "2" by the Securities Valuation Office of the National Association of Insurance Commissioners. If not valued by the Securities Valuation Office of the National Association of Insurance Commissioners, "investment grade obligation" means an obligation that at the time of acquisition by the insurer is rated the equivalent of "1" or "2" by one of the following nationally recognized independent rating agencies: Moody's Investors Service, Inc., Standard and Poor's Division of The McGraw-Hill Companies, Inc., Fitch Investors Service, Inc., or Duff and Phelps Credit Rating Company. [1999, c. 715, §4 (NEW).]

J. "Medium grade obligation" means an obligation that at the time of acquisition by the insurer is rated by the Securities Valuation Office of the National Association of Insurance Commissioners as "Class 3" quality. If not valued by the Securities Valuation Office of the National Association of Insurance Commissioners, "medium grade obligation" means an obligation that at the time of acquisition by the insurer is rated the equivalent of "3" by Moody's Investors Service, Inc., Standard and Poor's Division of The McGraw-Hill Companies, Inc., Fitch Investors Service, Inc., or Duff and Phelps Credit Rating Company. [1999, c. 715, §4 (NEW).]

K. "Net earnings available for fixed charges" means net income after deducting operating and maintenance expenses, taxes other than federal, state and other income taxes, depreciation and depletion, but excluding extraordinary nonrecurring items of income or expense appearing in the regular financial statements of the issuing, assuming or guaranteeing institutions. [1999, c. 715, §4 (NEW).]

L. "Not acquired by the insurer from an issuer, underwriter or dealer" means acquired by the insurer in an exempt transaction described in the United States Securities Act of 1933, Section 4(1) or Section 4(3), 15 United States Code, Section 77d(1) or Section 77d(3), as from time to time amended. [1999, c. 715, §4 (NEW).]

M. "Obligations" includes bonds, debentures, notes or other evidences of indebtedness. [1999, c. 715, §4 (NEW).]

N. "Qualified broker or dealer" means a broker or dealer that is organized under the laws of a state, is registered under the United States Securities Exchange Act of 1934, 15 United States Code, Sections 78a to 78kk and has net capital in excess of $250,000,000. [1999, c. 715, §4 (NEW).]

O. "Qualified financial institution" means a bank or a trust company that is organized under the laws of a state or the United States, has assets in excess of $5,000,000,000, has, or its parent corporation has, senior obligations outstanding rated "AA" or better and has a ratio of primary capital to total assets of at least 5 1/2% and a ratio of total capital to total assets of at least 6%. [1999, c. 715, §4 (NEW).]

P. "Qualified for public sale" means registered under the United States Securities Act of 1933, 15 United States Code, Sections 77a to 77aa. [1999, c. 715, §4 (NEW).]

Q. "Subsidiary" has the same meaning as defined in section 222, subsection 2, paragraph F. The term "subsidiary" does not include a separate account established under section 2537. [1999, c. 715, §4 (NEW).]

R. "United States" when used to signify place includes those geographical areas and the lands and waters adjacent to those geographical areas under the jurisdiction of the United States. [1999, c. 715, §4 (NEW).]

[ 2001, c. 72, §11 (AMD) .]

2. If net earnings are determined in reliance upon consolidated earnings statements of parent and subsidiary institutions, such net earnings shall be determined after provisions for income taxes of only those subsidiaries in which the parent institution owns directly or indirectly less than 90% of all classes of voting stock, and after proper allowance for minority stock interest, if any; and the required coverage of fixed charges shall be computed on a basis including fixed charges and preferred dividends of subsidiaries other than those payable by such subsidiaries to the parent corporation or to any other of such subsidiaries, except that if the minority common stock interest in the subsidiary corporation is substantial, the fixed charges and preferred dividends may be apportioned in accordance with regulations prescribed by the superintendent.

[ 1973, c. 585, §12 (AMD) .]

3.

[ 1999, c. 715, §5 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1979, c. 458, §§4,5 (AMD). 1983, c. 759, §1 (AMD). 1993, c. 313, §§24,25 (AMD). 1999, c. 715, §§3-5 (AMD). 2001, c. 72, §11 (AMD).



24-A §1111. -- application of earnings test

In applying the earnings tests under this chapter to any institution for any period, whether or not in legal existence at the beginning of such period: [1969, c. 132, §1 (NEW).]

1. Earnings from the beginning of such period may include, as determined in accordance with adjusted or pro forma consolidated earnings statements, earnings of any other institution the assets of which have been acquired substantially as an entirety by purchase, merger, consolidation or otherwise after the beginning of such period. If less than substantially all the assets of another institution have been so acquired, and such assets constitute either substantially all the assets of the acquiring institution immediately after such acquisition or substantially all the assets theretofore employed by such other institution in a divisional, branch or other unit operation, the earnings determined to be properly attributable to the assets so acquired may be so included, if certified by an independent accountant approved by the insurer to be earnings so attributable. If any such acquisition of assets has been made from a business enterprise other than an institution, the earnings determined to be attributable to the assets so acquired may likewise be so included if so certified. In the case of any such inclusion of earnings of assets so acquired, fixed charges, contingent interest or dividends for the period of such inclusion shall be either

A. The fixed charges, contingent interest or dividends for such period determined in accordance with adjusted or pro forma consolidated statements for such period giving effect to any additional fixed charges or contingent interest existing or dividends on stock or shares outstanding, immediately after such acquisition, properly attributable to such acquisition, as certified by an independent accountant approved by the insurer to be such fixed charges, contingent interest or dividends so determined, or [1969, c. 132, §1 (NEW).]

B. The fixed charges or contingent interest existing or dividends on stock or shares outstanding immediately after such acquisition. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. If any institution has been reorganized pursuant to the bankruptcy law after the beginning of such period, earnings prior to such reorganization of the institution so reorganized may be so included. In the case of the inclusion of earnings prior to such a reorganization, fixed charges, contingent interest or dividends for the period of such inclusion shall be fixed charges or contingent interest existing or dividends on stock or shares outstanding immediately after such reorganization.

[ 1969, c. 132, §1 (NEW) .]

3. If earnings are determined in reliance on consolidated earnings statements of parent and subsidiary institutions,

A. The provisions of this section may also be applied in determining earnings of any subsidiary institution and [1969, c. 132, §1 (NEW).]

B. Any institution which has become a subsidiary institution after the beginning of such period may be included as a subsidiary institution from the beginning of such period. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

In the case of any such inclusion of a subsidiary institution, fixed charges, contingent interest or dividends for the period of such inclusion shall be either

A. The fixed charges, contingent interest or dividends for such period determined in accordance with adjusted or pro forma consolidated statements for such period which give effect to any additional fixed charges or contingent interest existing or dividends on stock or shares outstanding, immediately after such subsidiary institution shall have become a subsidiary, properly attributable to the acquisition of stock or shares of such subsidiary institution, during such period and before it became a subsidiary, as certified by an independent accountant approved by the insurer to be such fixed charges, contingent interest or dividends so determined, or

B. The fixed charges or contingent interest existing or dividends on stock or shares outstanding immediately after such subsidiary institution became a subsidiary.

[1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §1112. Preferred or guaranteed stocks

An insurer may invest in the preferred or guaranteed stocks or shares of any solvent institution created or existing under the laws of the United States or of Canada, or of any state, province, district or territory thereof, if all of the prior obligations and prior preferred stocks, if any, of such institution at the date of acquisition by the insurer are eligible as investments under this chapter; and if qualified under subsection 1 or subsection 2 following: [1969, c. 132, §1 (NEW).]

1. Preferred stocks or shares shall be deemed qualified if both of the following requirements are met:

A. The earnings of such institution available for its fixed charges for a period of 5 fiscal years next preceding the date of acquisition by the insurer shall have averaged per year not less than 1 1/2 times the sum of its average annual fixed charges, if any, its average annual maximum contingent interest, if any, and its average annual preferred dividend requirements applicable to such period; and [1969, c. 132, §1 (NEW).]

B. During either of the last 2 years of such period such net earnings shall have been not less than 1 1/2 times the sum of its fixed charges, contingent interest and preferred dividend requirements for such year. The term "preferred dividend requirements" shall be deemed to mean cumulative or noncumulative dividends whether paid or not. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. Guaranteed stocks or shares shall be deemed qualified if the assuming or guaranteeing institution meets the requirements of section 1109, subsection 3, (corporate obligations), construed so as to include as a fixed charge the amount of guaranteed dividends of such issue or the rental covering the guarantee of such dividends.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §1113. Common stocks

An insurer may invest in nonassessable, except as to bank or trust company stocks, and except for taxes, common stocks, other than insurance stocks, of any solvent corporation organized and existing under the laws of the United States or Canada, or of any state or province thereof, if such corporation has had net earnings available for dividends on such stock in at least 5 of the 7 fiscal years next preceding acquisition by the insurer. If the issuing corporation has not been in legal existence for the whole of such 7 fiscal years but was formed as a consolidation or merger of 2 or more businesses of which at least one was in operation on a date 7 years prior to the investment, eligibility of its common stock under this section shall be based upon consolidated pro-forma statements of the predecessor or constituent institutions. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §1114. Insurance stocks

1. An insurer may invest in the stocks of other solvent insurers formed under the laws of this or another state, which stocks meet the applicable requirements of section 1112 (preferred or guaranteed stocks) or 1113 (common stocks).

[ 1969, c. 132, §1 (NEW) .]

2. With the superintendent's advance written consent an insurer may acquire and hold the controlling interest in the outstanding voting stock of a stock insurer formed under the laws of this or another state. The superintendent shall not give his consent if he finds that such acquisition would not be in the best interests of the insurers involved, or of their respective policyholders or stockholders, or that it would materially tend to lessen competition or to result in any monopoly in the insurance business.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §1115. Stocks of subsidiaries

1. An insurer may invest in the stock of its subsidiary insurance corporation formed or acquired by it; or in the stock of its subsidiary business corporation or corporations formed and engaged solely in any one or more of the following businesses:

A. In any business necessary and incidental to the convenient operation of the insurer's insurance business, or to the administration of any of its lawful affairs, or to the service or benefit of its policyholders; [1969, c. 132, §1 (NEW).]

B. Providing any of actuarial, computer, data processing, accounting, claims, appraisal, collection, loss prevention or safety engineering and similar services; [1969, c. 132, §1 (NEW).]

C. Real estate management and development; [1969, c. 132, §1 (NEW).]

D. Premium financing; [1969, c. 132, §1 (NEW).]

E. Financing of agents of the insurer; [1969, c. 132, §1 (NEW).]

F. Acting as investment adviser or principal underwriter of an investment company or companies, registered as such under the Investment Companies Act of 1940; [1969, c. 132, §1 (NEW).]

G. Financial and investment counseling services; [1969, c. 132, §1 (NEW).]

H. Administration of self-insurance plans; [1969, c. 132, §1 (NEW).]

I. Administration of self-insured pension and similar plans, or the self-insured portions of such plans; [1969, c. 132, §1 (NEW).]

J. Acting as administrative agent for a government instrumentality which is performing an insurance function; [1969, c. 132, §1 (NEW).]

K. Securities broker-dealer; [1969, c. 132, §1 (NEW).]

L. Escrow services; [1969, c. 132, §1 (NEW).]

M. Trust services with respect to funds payable or paid by it under its insurance contracts; or [1999, c. 715, §6 (AMD).]

N. A depository institution, or any company that controls such an institution, that is subject to the federal Gramm-Leach-Bliley Act, Sections 104(c) and 306(2), 113 Stat. 1338 as long as the insurer's total investment in all such subsidiaries does not exceed 5% of the insurer's admitted assets. [1999, c. 715, §7 (NEW).]

[ 1999, c. 715, §§6, 7 (AMD) .]

2. For the purposes of this section a "subsidiary" is a corporation of which the insurer owns sufficient stock to give it effective control.

[ 1969, c. 132, §1 (NEW) .]

3.

[ 1987, c. 399, §7 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1983, c. 759, §2 (AMD). 1987, c. 399, §7 (AMD). 1999, c. 715, §§6,7 (AMD).



24-A §1116. Trustees' or receivers' obligations

An insurer may invest in certificates, notes or other obligations issued by trustees or receivers of any institution created or existing under the laws of the United States or of any state, district or territory thereof, which, or the assets of which, are being administered under the direction of any court having jurisdiction, if such obligation is adequately secured as to principal and interest. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §1117. Equipment trust certificates

An insurer may invest in equipment trust obligations or certificates which are adequately secured, or in other adequately secured instruments evidencing an interest in transportation equipment wholly or in part within the United States of America and a right to receive determined portions of rental, purchase or other fixed obligatory payments for the use or purchase of such transportation equipment. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §1118. Acceptances, bills of exchange

An insurer may invest in bank and bankers' acceptances and other bills of exchange of the kind and maturities made eligible, pursuant to law, for purchase in the open market by federal reserve banks. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §1119. Savings and loan institutions

An insurer may invest in the shares of savings and loan or buildings and loan associations or in the savings accounts of federal savings and loan associations, to the extent that the investment or account is insured by the Federal Savings and Loan Insurance Corporation pursuant to the National Housing Act of 1934, as amended. [1969, c. 177, §24 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §24 (AMD).



24-A §1120. Common trust funds, mutual funds

An insurer may invest in: [1969, c. 132, §1 (NEW).]

1. A bank's common trust fund as defined in section 584 of the United States Internal Revenue Code of 1954; and

[ 1969, c. 132, §1 (NEW) .]

2. The securities of any open-end management type investment company or investment trust registered with the federal Securities and Exchange Commission under the Investment Company Act of 1940 as from time to time amended, if such investment company or trust, other than one of which a subsidiary of the insurer is investment adviser or principal underwriter, has a net asset value of not less than $25,000,000 as at the date of investment by the insurer.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §1121. Hydrocarbon production payments

An insurer may invest in production payments, or interests therein evidenced by trust certificates or other instruments, payable from oil, gas or other hydrocarbons in producing properties located in the United States or the adjacent continental shelf if an obligation secured by and payable from such production payment or interest therein would qualify for investment under section 1109, subsection 1, (corporate obligations) as an obligation which is adequately secured and has investment qualities and characteristics wherein the speculative elements are not predominant. "Production payments" means rights to oil, gas or other hydrocarbons in place or as produced which entitle the owner thereof to a specified fraction or percentage of production until a specified sum of money has been received. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §1122. Policy loans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1987, c. 399, §8 (RP).



24-A §1123. Collateral loans

An insurer may lend and thereby invest its funds upon the pledge of securities eligible for investment under this chapter. As at date made, no such loan shall exceed in amount 90% of the market value of such collateral pledged. The amount so loaned shall be included pro rata in determining the maximum percentage of funds permitted under this chapter to be invested in the respective categories of securities so pledged. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §1124. Mortgage loans

1. An insurer may invest in bonds, notes or evidences of indebtedness other than those described in section 1109 (corporate obligations), which are secured by first or 2nd mortgages, or deeds of trust upon improved real property located in the United States or Canada, including leasehold estates having an unexpired term of not less than 21 years, inclusive of the term or terms which may be provided by enforceable options of renewal, if the underlying real property is not subject to any prior lien, and subject to the following requirements.

A. The security for the loan must be a first or 2nd lien upon such real property; and [1979, c. 458, §6 (AMD).]

B. In the case of leaseholds, there must not be any condition or right of reentry or forfeiture not insured against under which the insurer is unable to continue the lease in force for the duration of the loan. [1969, c. 132, §1 (NEW).]

[ 1979, c. 458, §6 (AMD) .]

2. Nothing herein shall prohibit any investment by reason of the existence of any prior lien for ground rents, taxes, assessments, common area maintenance charges or other similar charges not yet delinquent.

[ 1979, c. 458, §7 (AMD) .]

3. A loan secured by a 2nd mortgage or deed of trust may be made or acquired if, although junior in lien to a prior existing mortgage covering the same real property or leasehold interest thereof, the net amount actually advanced by the insurer under its mortgage plus the balance of principal and accrued interest then remaining unpaid under such prior mortgage does not exceed the amount which the insurer otherwise could have invested in such mortgage loan. The total loans or investments made under this subsection by an insurer shall not exceed 2% of its total admitted assets, and no such loan or investment shall be made or acquired by an insurer if the mortgagor, without the approval of the insurer, may increase the principal amount of the indebtedness secured by the prior mortgage except to the extent that the amount of that increase is applied in reduction of the loan or investment held by the insurer.

[ 1979, c. 458, §8 (AMD) .]

4. Such a mortgage loan or loans made or acquired by an insurer on any one property shall not at time of investment by the insurer be in amount in excess of 80% of the fair market value of the property or permit amortization over a period in excess of 40 years, or, in the case of leasehold interest, be in excess of 75% of the fair market value of such interest or permit amortization over a period exceeding 4/5 of the lease term remaining at the time of the loan inclusive of the term or terms which may be provided by enforceable options of renewal, provided that this provision shall not be deemed to prohibit an insurer from investing in a nonamortizing mortgage loan so long as the period of nonamortization does not exceed 5 years and the aggregate amount of nonamortizing mortgage loans made under this subsection shall not exceed 30% of the insurer's assets. Prior to the investment, the value of the property or of the leasehold interest shall be determined, for the purposes of the investment, by a competent appraiser.

[ 1981, c. 257, (AMD) .]

5. In applying the limitations under subsection 4, there may be excluded from the amount invested that portion guaranteed by the Administrator of Veterans' Affairs pursuant to the Servicemen's Readjustment Act of 1944, as amended, or insured by the Federal Housing Administration under the National Housing Act, as amended, or by other United States or Canadian government agency.

[ 1969, c. 132, §1 (NEW) .]

6. An insurer may invest in purchase money mortgages or like securities received by it upon the sale or exchange of real property acquired pursuant to section 1125. Subsection 4 shall not apply as to such investments.

[ 1969, c. 132, §1 (NEW) .]

7. An insurer may invest in a mortgage participation, which for this purpose shall mean a bond, note or other evidence of indebtedness forming part of an issue of bonds, notes or other evidences of indebtedness which are secured by the same mortgage or deed of trust and shall also mean an instrument evidencing a participation in a bond, note or other evidence of indebtedness so secured, provided that the following requirements are met:

A. The underlying mortgage or deed of trust otherwise qualifies for investment as a mortgage loan under this section; and [1979, c. 458, §10 (NEW).]

B. Either:

(1) The entire indebtedness secured by the same mortgage or deed of trust is held by the insurer;

(2) The insurer holds a senior participation giving it substantially the rights of a first or 2nd mortgagee, and a position of priority over the other holders of participations in that indebtedness; or

(3) Each participation is of equal rank. [1979, c. 458, §10 (NEW).]

[ 1979, c. 458, §10 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1979, c. 458, §§6-10 (AMD). 1981, c. 257, (AMD).



24-A §1125. Real estate

1. Except as provided in section 1127 (leased property), a domestic insurer may invest in real estate only if used for the purposes or acquired in the manners, and within the limits, as follows:

A. The building in which it has its principal office, the land upon which the building stands, and such other real estate as may be requisite for the insurer's convenient accommodation in the transaction of its business. The amount so invested shall not aggregate more than 15% of the insurer's assets. [1987, c. 399, §9 (AMD).]

B. Real estate acquired in satisfaction of loans, mortgages, liens, judgments, decrees or debts previously owing to the insurer in the due course of its business. [1969, c. 132, §1 (NEW).]

C. Real estate acquired in part payment of the consideration on the sale of other real estate owned by it, if such transaction shall have effected a net reduction in the insurer's investments in real estate. [1969, c. 132, §1 (NEW).]

D. Real estate acquired by gift or devise, or through merger, consolidation or bulk reinsurance of another insurer under this Title. [1969, c. 132, §1 (NEW).]

E. The seller's interest in real estate subject to an agreement of purchase or sale, but the sum invested in any such interest shall not exceed 2/3 of the fair value of such parcel. [1969, c. 132, §1 (NEW).]

F. Additional real estate and equipment incident thereto, if necessary or convenient for the purpose of enhancing the sale or other value of real estate previously acquired or held under this section. Such real estate and equipment, together with the real estate for the enhancement of which it was acquired, shall be included, for the purpose of applicable investment limits, and shall be subject to disposal under section 1133 at the same time and under the same conditions as apply to such enhanced real estate. [1969, c. 132, §1 (NEW).]

G. Improved real estate, or any interest therein, acquired or held by purchase, lease or otherwise, acquired as an investment for production of income, or acquired to be improved or developed for such investment purposes pursuant to an existing program therefor. The insurer may hold, mortgage, improve, develop, maintain, manage, lease, sell, convey and otherwise dispose of real estate acquired by it under this provision. [1969, c. 132, §1 (NEW).]

[ 1987, c. 399, §9 (AMD) .]

2. For the purposes of section 1124 (mortgage loans) and this section, "improved" real property means:

A. Farmland used for tillage, crop or pasture; [1969, c. 132, §1 (NEW).]

B. Real estate on which permanent improvements, or improvements under construction or in process of construction, suitable for residence, residential, recreational, institutional, commercial or industrial use, are situated; and [1969, c. 132, §1 (NEW).]

C. Real estate to be developed for the use or uses set forth in paragraph B, on which improvements, or improvements under construction or in process of construction, such as streets, sidewalks, sewers and utilities which will become an integral part of such development, are situated or abut. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1987, c. 399, §9 (AMD).



24-A §1126. Housing developments

To the extent and upon such conditions as may be authorized by the superintendent, an insurer may invest in stock and evidences of indebtedness of any housing company or redevelopment company organized under the private housing finance law of this or any other state, or of any corporation organized for the purpose of owning and operating any housing project under laws expressly designed to promote the provision of housing for persons of low and moderate income, or in the securities of any corporation organized under the laws of this or any other state for the purpose of owning, acquiring or holding real property or any interest therein as an investment for the production of income or to be developed or improved for such investment purpose, if all of the stock other than directors' qualifying shares of such housing company, redevelopment company or corporation has been or is to be originally issued to one or more insurers, whether domestic or foreign. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §1127. Leased property and noncorporate obligations

1. An insurer may invest in personal or real property owned either by the insurer, or a trustee, while under lease to a lessee able to meet any one of the earnings tests provided by section 1109.

[ 1979, c. 458, §11 (NEW) .]

2. In addition to investments otherwise permitted under this chapter, an insurer may invest in obligations, other than those of institutions as defined in section 1110, subsection 1-A, paragraph H, which are secured by:

A. An assignment of a right to receive rental, charter, hire, purchase or other payments for the use or purchase of real or personal property adequate to return the investments and payable or guaranteed by one or more governmental units or instrumentalities, whose obligations would qualify for investment under section 1107 or section 1108, or by one or more institutions whose obligations would qualify for investment under section 1109. The aggregate amount of investments made or acquired under this subsection may not exceed 2% of an insurer's total admitted assets; and [2001, c. 471, Pt. B, §13 (AMD).]

B. A mortgage or a security interest in that real or personal property. [1979, c. 458, §11 (NEW).]

[ 2001, c. 471, Pt. B, §13 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1979, c. 458, §11 (RPR). 2001, c. 471, §B13 (AMD).



24-A §1128. Special investments; separate accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 560, §1 (RPR). 1973, c. 585, §12 (AMD). 1987, c. 399, §10 (RP).



24-A §1129. Special investments of title insurers

1. A title insurer may also have invested funds in an amount not exceeding 50% of its paid-in capital stock and its surplus, in its abstract plant and equipment and in stocks of abstract companies.

[ 1969, c. 132, §1 (NEW) .]

2. Investments authorized under subsection 1 shall not be credited against required reserves.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §1130. Investments in foreign countries

1. An insurer authorized to transact insurance in a foreign country or which has outstanding insurance or reinsurance contracts on risks resident or located in a foreign country may invest in or otherwise acquire or loan upon securities and investments in such foreign country which are substantially of the same kinds, classes and investment grades as those eligible for investment under other sections of this chapter; but the aggregate amount of such investments in a foreign country and of cash in the currency of such country shall not, except as to Canadian investments otherwise authorized under this chapter, exceed 1 1/2 times the amount of its reserves and other obligations under such contracts or the amount which the insurer is required by law to invest in such country, whichever is the greater.

[ 1987, c. 399, §11 (AMD) .]

2. In addition to the foreign investments otherwise permitted under this chapter, an insurer may invest in or otherwise acquire or loan upon securities and investments in foreign countries which are substantially of the same kinds, classes and investment grades as those otherwise eligible for investment under this chapter; but the aggregate amount of such investments under this subsection shall not exceed 1% of the insurer's assets.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1987, c. 399, §11 (AMD).



24-A §1131. Miscellaneous investments

1. An insurer may make loans or investments, not otherwise eligible, qualified or expressly permitted under this chapter, in an aggregate amount not over 10% of the insurer's assets and not over 1% of those assets as to any one such loan or investment. The investment limitations contained in this chapter, qualitative or quantitative or otherwise, shall not apply to loans or investments under this section, provided that all loans or investments made or acquired under this section shall meet the following requirements.

A. The loan or investment must fulfill the requirements of section 1103 and otherwise qualify as a sound investment. [2001, c. 72, §12 (AMD).]

B. No such loan or investment may be represented by:

(1) Any asset determined to be nonadmitted pursuant to section 901-A or rules adopted under that section;

(2) Any loan or investment expressly prohibited under section 1136; or

(3) Agents' balances, or amounts advanced to or owing by agents, except as to mortgage loans and collateral loans to those agents otherwise authorized under this chapter. [2001, c. 72, §12 (AMD).]

C. No loan or investment may cause the insurer to exceed the specific diversification requirements enumerated in section 1106. [1987, c. 399, §12 (RPR).]

[ 2001, c. 72, §12 (AMD) .]

2. The insurer shall keep a separate record of all loans and investments made under this section. Any such loan or investment that subsequent to the date of making or acquisition thereof has attained the standard of eligibility and qualifies under any other section of this chapter may thereupon be deemed to have been made or acquired under and in compliance with that section and shall no longer be considered to have been made or acquired under this section.

[ 1979, c. 458, §12 (RPR) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1979, c. 458, §12 (RPR). 1983, c. 759, §3 (AMD). 1987, c. 399, §12 (AMD). 2001, c. 72, §12 (AMD).



24-A §1132. Conversion and incidental rights

Nothing in this chapter shall be deemed to prohibit an insurer from making an investment otherwise authorized under this chapter, because the investment is convertible into other securities in which the insurer is not permitted to invest under this chapter, or because the insurer receives in connection with such investment stock warrants, whether or not detachable, stock options, stock, property interests or other assets of any kind. Anything so received by the insurer and in which the insurer is otherwise not authorized to invest shall be carried on its books at no value. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §1133. Time limit for disposal of real estate

1. Except as stated in subsection 2, or unless the insurer elects to hold the real estate as an investment under section 1125, subsection 1, paragraph G:

A. An insurer shall dispose of real estate acquired under section 1125, subsection 1, paragraph A, within 5 years after it has ceased to be necessary for the convenient accommodation of the insurer in the transaction of its business. [1969, c. 132, §1 (NEW).]

B. An insurer shall dispose of real estate acquired under section 1125, subsection 1, paragraphs B, C or E, within 5 years after the date of acquisition, unless used or to be used for the insurer's accommodation under section 1125, subsection 1, paragraph A. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. Upon proof satisfactory to him that the interests of the insurer will suffer materially by the forced sale thereof, the superintendent may by order grant a reasonable extension of the period, as specified in such order, within which the insurer shall dispose of any particular parcel of such real estate.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §1134. Time limit for disposal of other ineligible property and securities

Any personal property or securities lawfully acquired by an insurer which it could not otherwise have invested in or loaned its funds upon at the time of such acquisition, shall be disposed of within 3 years from date of acquisition unless within such period the security has attained to the standard of eligibility; except, that any security or personal property acquired under any agreement of bulk reinsurance, merger or consolidation, may be retained for a longer period if so provided in the plan for such reinsurance, merger, or consolidation as approved by the superintendent under chapter 47. Upon application by the insurer and proof that forced sale of any such property or security would materially injure the interests of the insurer, the superintendent may extend the disposal period for an additional reasonable time. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §1135. Failure to dispose of real estate or securities; effect, penalty

1. Any real estate, personal property or securities lawfully acquired, and held by an insurer after expiration of the period for disposal thereof or any extension of such period granted by the superintendent as provided in sections 1133 and 1134 shall not be allowed as an asset of the insurer.

[ 1973, c. 585, §12 (AMD) .]

2. The insurer shall forthwith dispose of any ineligible investment unlawfully acquired by it, and the superintendent shall suspend or revoke the insurer's certificate of authority if the insurer fails to dispose of the investment within such reasonable time as the superintendent may, by his order, specify.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §1136. Prohibited investments and investment underwriting

1. In addition to investments excluded pursuant to other provisions of this Title, an insurer shall not invest in or lend its funds upon the security of:

A. Issued shares of its own capital stock, except:

(1) For the purpose of mutualization under chapter 47, or

(2) For retirement, or

(3) Pursuant to a plan for such investment or loan submitted in writing by the insurer to the superintendent in advance, and which the superintendent has not, within 20 days after such submission or within such additional reasonable period as the superintendent may request, disapproved as being unfair or inequitable to the insurer's policyholders or stockholders. [1973, c. 585, §12 (AMD).]

B. Securities issued by any corporation or enterprise the controlling interest of which is, or will after such acquisition by the insurer be, held directly or indirectly by the insurer or any combination of the insurer and the insurer's directors, officers, subsidiaries, or controlling stockholders, and the spouses and children of any of the foregoing individuals. Investments in controlled insurance corporations or subsidiaries under sections 1114 and 1115 are not subject to this provision. [1969, c. 132, §1 (NEW).]

C. Any note or other evidence of indebtedness of any director, officer or controlling stockholder of the insurer or of the spouse or child of any of the foregoing. [1987, c. 399, §13 (AMD).]

[ 1987, c. 399, §13 (AMD) .]

2. No insurer shall underwrite or participate in the underwriting of an offering of securities or property of any other person. This provision shall not be deemed to prohibit:

A. The acquisition and ownership by the insurer of its subsidiary corporation acting as investment adviser or principal underwriter of a management company or investment company registered with the Securities and Exchange Commission under the Investment Company Act of 1940, as amended. [1969, c. 132, §1 (NEW).]

B. The registration by the insurer, under the Securities Act of 1933 or other applicable law, of restricted or other securities acquired and owned by it in regular course of business. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

3. No insurer shall enter into any agreement to withhold from sale any of its securities or property, and the disposition of its assets shall at all times be within the control of the insurer. This provision shall not be deemed to affect any right or obligation of the insurer under a contract or agreement referred to in section 2537 (separate accounts), and shall not be deemed to prohibit an insurer from lending any of its publicly traded portfolio securities or bond investments to a financial institution, to a securities broker or securities dealer under a program which provides adequate collateral security for the return of the value of the loaned portfolio securities or bond investments and which provides that any such loan of securities may be terminated by the insurer on not more than 10 days' notice. These programs shall conform to provisions contained in a regulation promulgated by the Superintendent of Insurance on a prospective basis covering those programs and which sets consistent standards for the collateral security deposits.

[ 1979, c. 458, §13 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1979, c. 458, §13 (AMD). 1987, c. 399, §13 (AMD).



24-A §1137. Investments of foreign insurers

The investment portfolio of a foreign or alien insurer shall be as permitted by the laws of its domicile if of a quality substantially equal to that required under this chapter for similar funds of like domestic insurers. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).






Chapter 13-A: INVESTMENTS OF LIFE INSURERS AND LIFE AND HEALTH INSURERS

24-A §1151. Scope of chapter

Except as provided in sections 1101 and 1161, this chapter applies only to a domestic life or health insurer that transacts business of a type described in section 409, subsection 3. [1991, c. 385, §10 (AMD).]

SECTION HISTORY

1987, c. 399, §14 (NEW). 1989, c. 846, §§B8,E4 (RPR). 1991, c. 385, §10 (AMD).



24-A §1151-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 715, §8 (NEW).]

1. Acceptable collateral. "Acceptable collateral" means:

A. As to securities lending transactions, repurchase transactions and reverse repurchase transactions and for the purpose of calculating counter-party exposure amount: cash, cash equivalents, letters of credit or direct obligations of, or securities that are fully guaranteed as to principal and interest by the government of the United States, by any agency of the United States, by the Federal National Mortgage Association or by the Federal Home Loan Mortgage Corporation; and [1999, c. 715, §8 (NEW).]

B. As to foreign securities lending transactions: sovereign debt rated "1" by the Securities Valuation Office of the National Association of Insurance Commissioners. [1999, c. 715, §8 (NEW).]

[ 1999, c. 715, §8 (NEW) .]

2. Admitted assets. "Admitted assets" means assets recognized by the superintendent pursuant to section 901-A.

[ 2001, c. 72, §13 (AMD) .]

3. Aggregate amount of investments. "Aggregate amount of investments" means the aggregate value of those investments, as determined in accordance with statutory accounting principles pursuant to section 901-A and any rules adopted under that section, except as provided in section 1157, subsection 5.

[ 2001, c. 72, §13 (AMD) .]

4. Business entity. "Business entity" means a sole proprietorship, corporation, limited liability company, association, general or limited partnership, joint stock company, joint venture, mutual fund, bank, trust, real estate investment trust, joint tenancy or other similar form of business organization, whether organized as a for-profit or nonprofit organization.

[ 1999, c. 715, §8 (NEW) .]

5. Cap. "Cap" means an agreement obligating the seller to make payments to the buyer with each payment based on the amount by which a reference price or level or the performance or value of one or more underlying interests exceeds a predetermined number, sometimes called the "strike rate" or "strike price."

[ 1999, c. 715, §8 (NEW) .]

6. Cash equivalents. "Cash equivalents" means highly rated, highly liquid and readily marketable obligations that are readily convertible into known amounts of cash without a penalty and have a remaining term to maturity of one year or less. For purposes of this definition, "highly rated" means an investment rated "P-1" by Moody's Investors Service, Inc., "A-1" by the Standard and Poor's Division of The McGraw-Hill Companies, Inc., or an equivalent rating by a nationally recognized statistical rating organization recognized by the Securities Valuation Office of the National Association of Insurance Commissioners.

[ 1999, c. 715, §8 (NEW) .]

7. Collar. "Collar" means an agreement to receive payments as the buyer of an option, cap or floor and to make payments as the seller of a different option, cap or floor.

[ 1999, c. 715, §8 (NEW) .]

8. Counter-party. "Counter-party" means a business entity that is the other party to an investment practices transaction with an insurer or, as to a securities lending transaction, the custodian bank or agent, if any, acting on behalf of an insurer.

[ 1999, c. 715, §8 (NEW) .]

9. Counter-party exposure; counter-party exposure amount. "Counter-party exposure" or "counter-party exposure amount" means:

A. For an over-the-counter derivative instrument not entered into pursuant to a written master agreement that provides for netting of payments owed by the respective parties:

(1) The market value of the over-the-counter derivative instrument if the liquidation of the derivative instrument would result in a final cash payment to the insurer; or

(2) Zero if the liquidation of the derivative instrument would not result in a final cash payment to the insurer; and [1999, c. 715, §8 (NEW).]

B. For an over-the-counter derivative instrument entered into pursuant to a written master agreement that provides for netting of payments owed by the respective parties, if the domiciliary jurisdiction of the counter-party is either within the United States or within a foreign jurisdiction listed as eligible for netting in the purposes and procedures manual of the Securities Valuation Office of the National Association of Insurance Commissioners or its successor publication, the greater of zero or the net sum payable to the insurer in connection with all derivative instruments subject to the written master agreement upon their liquidation in the event of default by the counter-party pursuant to the master agreement, assuming there are no conditions precedent to the obligations of the counter-party to make such a payment and no setoff of amounts payable pursuant to any other instrument or agreement. [1999, c. 715, §8 (NEW).]

For purposes of this definition, "market value" or the "net sum payable" is determined at the end of the most recent quarter of the insurer's fiscal year and must be reduced by the market value of acceptable collateral held by the insurer or a custodian on the insurer's behalf.

[ 1999, c. 715, §8 (NEW) .]

10. Derivative instrument. "Derivative instrument" means any agreement, option or instrument or any series or combination of those agreements, options or instruments:

A. To make or take delivery of, assume or relinquish a specified amount of one or more underlying interests, or to make a cash settlement in lieu thereof; or [1999, c. 715, §8 (NEW).]

B. That has a price, performance, value or cash flow based primarily upon the actual or expected price, yield, level, performance, value or cash flow of one or more underlying interests. [1999, c. 715, §8 (NEW).]

For purposes of this definition, "derivative instrument" includes options, warrants not attached to another financial instrument purchased by the insurer, caps, floors, collars, swaps, forwards, futures and any other substantially similar agreements, options or instruments, or any series or combinations of those agreements, options or instruments. "Derivative instrument" does not include collateralized mortgage obligations, other asset-backed securities, principal-protected structured securities, floating rate securities or instruments in which an insurer is otherwise authorized to invest or that an insurer is otherwise authorized to receive under this chapter other than under section 1153, subsection 4, and any debt obligations of the insurer.

[ 1999, c. 715, §8 (NEW) .]

11. Derivative transaction. "Derivative transaction" means a transaction involving the use of one or more derivative instruments. For purposes of section 1153, subsection 4, dollar roll transactions, repurchase transactions, reverse repurchase transactions and securities lending transactions are not considered derivative transactions.

[ 1999, c. 715, §8 (NEW) .]

12. Dollar roll transaction. "Dollar roll transaction" means 2 simultaneous transactions with settlement dates no more than 96 days apart so that in one transaction an insurer sells to a counter-party and in the other transaction the insurer is obligated to purchase from the same counter-party substantially similar securities of the following types:

A. Mortgage-backed securities issued, assumed or guaranteed by the Government National Mortgage Association, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation or their respective successors; and [1999, c. 715, §8 (NEW).]

B. Other mortgage-backed securities referred to the Secondary Mortgage Market Enhancement Act of 1984, 15 United States Code, Section 77r-1, as amended. [1999, c. 715, §8 (NEW).]

[ 1999, c. 715, §8 (NEW) .]

13. Domestic institution. "Domestic institution" means an institution created or existing under the laws of the United States or any state, district or territory.

[ 1999, c. 715, §8 (NEW) .]

14. Floor. "Floor" means an agreement obligating the seller to make payments to the buyer in which each payment is based on the amount by which a predetermined number, sometimes called the "floor rate" or "price," exceeds a reference price, level, performance or value of one or more underlying interests.

[ 1999, c. 715, §8 (NEW) .]

15. Foreign investment; foreign investment practice. "Foreign investment" or "foreign investment practice" means an investment or investment practice in a foreign jurisdiction, an investment practice with a person domiciled in a foreign jurisdiction or an investment in a person, real estate or asset domiciled in a foreign jurisdiction. An investment or investment practice is not considered a foreign investment or foreign investment practice if the issuing person, counter-party, qualified primary credit source or qualified guarantor is a domestic jurisdiction or a person domiciled in a domestic jurisdiction unless:

A. The counter-party or the issuing person is a shell business entity; and [1999, c. 715, §8 (NEW).]

B. The investment or investment practice is not assumed, accepted, guaranteed, insured or otherwise backed by a domestic jurisdiction or a person that is not a shell business entity, domiciled in a domestic jurisdiction. [1999, c. 715, §8 (NEW).]

For purposes of this subsection, "shell business entity" means a business entity having no economic substance, except as a vehicle for owning interests in assets issued, owned or previously owned by a person domiciled in a foreign jurisdiction; "qualified guarantor" means a guarantor against which an insurer has a direct claim for full and timely payment, evidenced by a contractual right for which an enforcement action can be brought in a domestic jurisdiction; and "qualified primary credit source" means the credit source to which an insurer looks for payment as to an investment and against which an insurer has a direct claim for full and timely payment, evidenced by a contractual right for which an enforcement action can be brought in a domestic jurisdiction.

[ 1999, c. 715, §8 (NEW) .]

16. Foreign jurisdiction. "Foreign jurisdiction" means a jurisdiction other than the United States, any state or any political subdivision of the United States or any state.

[ 1999, c. 715, §8 (NEW) .]

17. Forward. "Forward" means an agreement other than a future to make or take delivery in the future of one or more underlying interests, or effect a cash settlement based on the actual or expected price, level, performance or value of such underlying interests. "Forward" does not mean spot transactions effected within customary settlement periods, when-issued purchases or other similar cash market transactions.

[ 1999, c. 715, §8 (NEW) .]

18. Future. "Future" means an agreement traded on a futures exchange to make or take delivery of or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests.

[ 1999, c. 715, §8 (NEW) .]

19. Futures exchange. "Futures exchange" means a qualified foreign exchange or an exchange, contract market or board of trade on which trading in futures is conducted that has been authorized for futures trading in the United States by the Commodities Futures Trading Commission or its successor.

[ 1999, c. 715, §8 (NEW) .]

20. Hedging transaction. "Hedging transaction" means a derivative transaction that is entered into and maintained to reduce:

A. The risk of a change in the value, yield, price, cash flow or quantity of assets or liabilities or a portfolio of assets or liabilities that an insurer has acquired or incurred or anticipates acquiring or incurring; or [1999, c. 715, §8 (NEW).]

B. The currency exchange rate risk related to assets or liabilities or a portfolio of assets or liabilities that an insurer has acquired or incurred or anticipates acquiring or incurring. [1999, c. 715, §8 (NEW).]

[ 1999, c. 715, §8 (NEW) .]

21. High-yield obligations. "High-yield obligations" means obligations that are neither investment grade nor medium grade obligations.

[ 1999, c. 715, §8 (NEW) .]

22. Income generation transaction. "Income generation transaction" means a derivative transaction that is entered into to generate income. A derivative transaction that is entered into as a hedging transaction or a replication or synthetic asset transaction is not considered an income generation transaction.

[ 1999, c. 715, §8 (NEW) .]

23. Institution. "Institution" means a corporation, joint-stock association, business trust, business partnership, business joint venture or any other similar entity.

[ 1999, c. 715, §8 (NEW) .]

24. Investment grade obligation. "Investment grade obligation" means an obligation that at the time of acquisition by the insurer is rated "1" or "2" by the Securities Valuation Office of the National Association of Insurance Commissioners. If not valued by the Securities Valuation Office of the National Association of Insurance Commissioners, "investment grade obligation" means an obligation that at the time of acquisition by the insurer is rated the equivalent of "1" or "2" by one of the following nationally recognized independent rating agencies: Moody's Investors Service, Inc., Standard and Poor's Division of The McGraw-Hill Companies, Inc., Fitch Investors Service, Inc. or Duff and Phelps Credit Rating Company.

[ 1999, c. 715, §8 (NEW) .]

25. Investment practices. "Investment practices" means transactions of the types described in section 1153, subsection 4 and section 1160, subsection 6.

[ 1999, c. 715, §8 (NEW) .]

26. Market value. "Market value" means the price for the security or derivative instrument obtained from a generally recognized source or the most recent quotation from such a source or, to the extent no generally recognized source exists, the price for the security or derivative instrument as determined pursuant to the terms of the instrument or in good faith by the insurer as can be reasonably demonstrated to the superintendent upon request, plus accrued but unpaid income thereon to the extent not included in the price as of the date that market value is determined.

[ 1999, c. 715, §8 (NEW) .]

27. Medium grade obligation. "Medium grade obligation" means an obligation that at the time of acquisition by the insurer is rated by the Securities Valuation Office of the National Association of Insurance Commissioners as Class "3" quality. If not valued by the Securities Valuation Office of the National Association of Insurance Commissioners, "medium grade obligation" means an obligation that at the time of acquisition by the insurer is rated the equivalent of "3" by Moody's Investors Service, Inc., Standard and Poor's Division of The McGraw-Hill Companies, Inc., Fitch Investors Service, Inc. or Duff and Phelps Credit Rating Company.

[ 1999, c. 715, §8 (NEW) .]

28. Obligation. "Obligation" means a bond, note, debenture, trust certificate including an equipment certificate, production payment, negotiable bank certificate of deposit, banker's acceptance, credit tenant loan as that term is defined in the practices and procedures manual of the National Association of Insurance Commissioners or its successor publication, loan secured by financing net leases and other evidence of indebtedness for the payment of money, or participations, certificates or other evidence of an interest in any of the foregoing, whether constituting a general obligation of the issuer or payable only out of certain revenues or certain funds pledged or otherwise dedicated for payment.

[ 1999, c. 715, §8 (NEW) .]

29. Option. "Option" means an agreement giving the buyer the right to buy or receive, sell or deliver, enter into, extend or terminate or effect a cash settlement based on the actual or expected price, spread, level, performance or value of one or more underlying interests, including, without limitation, an option to purchase or sell a swap at a given price and time or at a series of prices and times.

[ 1999, c. 715, §8 (NEW) .]

30. Over-the-counter derivative instrument. "Over-the-counter derivative instrument" means a derivative instrument entered into with a counter-party other than through a qualified exchange or futures exchange or cleared through a qualified clearinghouse.

[ 1999, c. 715, §8 (NEW) .]

31. Person. "Person" means an individual, business entity, multilateral development bank or a government or quasi-governmental body, such as a political subdivision or a government-sponsored enterprise.

[ 1999, c. 715, §8 (NEW) .]

32. Potential exposure. "Potential exposure" means:

A. As to a futures position, the amount of initial margin required for that position; or [1999, c. 715, §8 (NEW).]

B. As to swaps, collars and forwards, 0.5% times the notional amount times the square root of the remaining years to maturity. [1999, c. 715, §8 (NEW).]

[ 1999, c. 715, §8 (NEW) .]

33. Qualified bank. "Qualified bank" means:

A. A national bank, state-chartered bank or trust company that is adequately capitalized at all times as determined by standards adopted by federal banking regulators and that either is regulated by state banking laws or is a member of the Federal Reserve System; or [1999, c. 715, §8 (NEW).]

B. A bank or trust company incorporated or organized under the laws of a country other than the United States that is regulated as a bank or trust company by that country's government or an agency of that country's government and that is adequately capitalized at all times as determined by standards adopted by international banking regulators. [1999, c. 715, §8 (NEW).]

[ 1999, c. 715, §8 (NEW) .]

34. Qualified broker or dealer. "Qualified broker or dealer" means a broker or dealer that is organized under the laws of a state, is registered under the United States Securities Exchange Act of 1934, 15 United States Code, Sections 78a to 78kk and has net capital in excess of $250,000,000.

[ 1999, c. 715, §8 (NEW) .]

35. Qualified business entity. "Qualified business entity" means:

A. An issuer of preferred stock or obligations that are rated "1" or "2" by the Securities Valuation Office of the National Association of Insurance Commissioners or an issuer of obligations, preferred stock or derivative instruments that are rated the equivalent of "1" or "2" by the Securities Valuation Office of the National Association of Insurance Commissioners or by a nationally recognized statistical rating organization recognized by the Securities Valuation Office of the National Association of Insurance Commissioners; or [1999, c. 715, §8 (NEW).]

B. A primary dealer in United States Government securities that is recognized by the Federal Reserve Bank of New York. [1999, c. 715, §8 (NEW).]

[ 1999, c. 715, §8 (NEW) .]

36. Qualified clearinghouse. "Qualified clearinghouse" means a clearinghouse subject to the rules of a qualified exchange or a futures exchange that provides clearing services, including acting as a counter-party to each of the parties to a transaction such that the parties no longer have credit risk to each other.

[ 1999, c. 715, §8 (NEW) .]

37. Qualified exchange. "Qualified exchange" means:

A. A securities exchange registered as a national securities exchange or a securities market regulated under the federal Securities Exchange Act of 1934, 15 United States Code, Section 78 et seq., as amended; [1999, c. 715, §8 (NEW).]

B. A board of trade or commodities exchange designated as a contract market by the Commodity Futures Trading Commission or any successor; [1999, c. 715, §8 (NEW).]

C. Any computerized or Internet-based market for private offerings, resales and trading of obligations or other securities that is maintained under the auspices of a federally regulated, self-governing securities dealers organization, registered as a securities exchange or regulated as a securities market under the federal Securities Exchange Act of 1934, 15 United States Code, Section 78 et seq., as amended; [1999, c. 715, §8 (NEW).]

D. A designated offshore securities market as defined in Securities Exchange Commission Regulation S, 17 Code of Federal Regulations, Part 230, as amended; or [1999, c. 715, §8 (NEW).]

E. A qualified foreign exchange. [1999, c. 715, §8 (NEW).]

[ 1999, c. 715, §8 (NEW) .]

38. Qualified foreign exchange. "Qualified foreign exchange" means a foreign exchange, board of trade or contract market located outside the United States, its territories or possessions:

A. That has received regulatory comparability relief under Commodity Futures Trading Commission Rule 30.10 as set forth in Appendix C to Part 30 of the Commodity Futures Trading Commission's Regulations, 17 Code of Federal Regulations, Part 30, as amended; [1999, c. 715, §8 (NEW).]

B. That is, or its members are, subject to the jurisdiction of a foreign futures authority that has received regulatory comparability relief under Commodity Futures Trading Commission Rule 30.10, as set forth in Appendix C to Part 30 of the Commodity Futures Trading Commission's Regulations, 17 Code of Federal Regulations, Part 30, as amended, as to futures transactions in the jurisdiction where the exchange, board of trade or contract market is located; or [1999, c. 715, §8 (NEW).]

C. Upon which foreign stock index futures contracts are listed that are the subject of no-action relief issued by the Commodity Futures Trading Commission's Office of General Counsel; however, an exchange, board of trade or contract market that qualifies as a "qualified foreign exchange" only under this paragraph may only be a "qualified foreign exchange" as to foreign stock index futures contracts that are the subject of no-action relief. [1999, c. 715, §8 (NEW).]

[ 1999, c. 715, §8 (NEW) .]

39. Qualified for public sale. "Qualified for public sale" means registered under the United States Securities Act of 1933, 15 United States Code, Sections 77a to 77aa.

[ 1999, c. 715, §8 (NEW) .]

40. Replication or synthetic asset transaction. "Replication or synthetic asset transaction" means a derivative transaction entered into in conjunction with other permissible investments held by the insurer in order to reproduce the investment characteristics of other permissible investments. A derivative transaction entered into by the insurer as a hedging transaction or an income generation transaction is not considered a replication or synthetic asset transaction.

[ 1999, c. 715, §8 (NEW) .]

41. Repurchase transaction. "Repurchase transaction" means a transaction in which an insurer purchases securities from a counter-party that is obligated to repurchase the purchased securities or equivalent securities from the insurer at a specified price, either within a specified period of time or upon demand.

[ 1999, c. 715, §8 (NEW) .]

42. Reverse repurchase transaction. "Reverse repurchase transaction" means a transaction in which an insurer sells securities to a qualified bank or a qualified business entity or a bank or a business entity whose obligations with respect to such transaction are guaranteed by a qualified bank or a qualified business entity and the insurer is obligated to repurchase the sold securities or equivalent securities from the bank or business entity at a specified price, either within a specified period of time or upon demand.

[ 1999, c. 715, §8 (NEW) .]

43. Securities lending transaction. "Securities lending transaction" means a transaction in which securities are loaned by an insurer to a qualified bank or a qualified business entity or a bank or a business entity whose obligations with respect to such transaction are guaranteed by a qualified bank or a qualified business entity that is obligated to return the loaned securities or equivalent securities to the insurer, either within a specified period of time or upon demand.

[ 1999, c. 715, §8 (NEW) .]

44. Subsidiary. "Subsidiary" has the meaning as prescribed in section 222, subsection 2, paragraph F. The term "subsidiary" does not include a separate account established under section 2537.

[ 1999, c. 715, §8 (NEW) .]

45. Swap. "Swap" means an agreement to exchange or to net payments at one or more times based on the actual or expected price, yield, level, performance or value of one or more underlying interests.

[ 1999, c. 715, §8 (NEW) .]

46. Underlying interest. "Underlying interest" means the assets, liabilities or other interests, or a combination of those assets, liabilities or interests, underlying a derivative instrument, such as any one or more securities, currencies, rates, indices, commodities or derivative instruments that are or relate to investments or investment practices that an insurer is permitted to acquire or engage in pursuant to this chapter.

[ 1999, c. 715, §8 (NEW) .]

47. United States. "United States" when used to signify place means those lands and waters under the jurisdiction of the United States.

[ 1999, c. 715, §8 (NEW) .]

48. Warrant. "Warrant" means an instrument that gives the holder the right to purchase or sell the underlying interest at a given price and time or at a series of prices and times outlined in the warrant agreement.

[ 1999, c. 715, §8 (NEW) .]

SECTION HISTORY

1999, c. 715, §8 (NEW). 2001, c. 72, §13 (AMD).



24-A §1152. Eligibility of investments

1. Eligible investments. Insurers shall invest in or lend their funds on the security of and shall hold as eligible investments only those as prescribed or permitted in this chapter.

[ 1987, c. 399, §14 (NEW) .]

2. Prior investments. Any particular investment held by an insurer on the effective date of this chapter, which was a legal investment at the time it was made, and which the insurer was legally entitled to possess immediately before the effective date of this chapter, shall be considered an eligible investment.

[ 1987, c. 399, §14 (NEW) .]

3. Eligibility date. Eligibility of an investment shall be determined as of the date of its making or acquisition, except as stated in subsection 2, or in section 1153, subsection 3, or in section 1156, subsection 2, paragraph H, subparagraph (4).

[ 1987, c. 399, §14 (NEW) .]

4. Basis for limitation or diversification. Any investment limitation or diversification requirement based upon the amount of the insurer's assets or particular funds shall relate to such assets or funds as shown by the insurer's annual statement as of the December 31st next preceding the date of acquisition of the investment by the insurer, or as shown by a current applicable financial statement, prepared on the same basis as that annual statement, resulting from merger with another insurer, bulk reinsurance or change in capitalization.

[ 1987, c. 399, §14 (NEW) .]

5. Capital loans. Nothing in this chapter prohibits an insurer from advancing funds to another insurer upon the type of agreement provided for in section 3415, borrowed capital funds, and subject to the terms of that section.

[ 1987, c. 399, §14 (NEW) .]

SECTION HISTORY

1987, c. 399, §14 (NEW).



24-A §1153. General qualifications

1. Eligible investments. No investment, other than real property acquired under section 1156, subsection 2, paragraph D, and personal property incident to that real property or acquired under section 1156, subsection 2, paragraph E, and other than investments acquired under section 1156, subsection 2, paragraph H, subparagraph (2), may be eligible for acquisition unless it is interest bearing, interest accruing, entitled to dividends, if declared, or is otherwise income entitled and is not then in default in any respect and the insurer is entitled to receive for its exclusive account and benefit that interest or those dividends or that income.

[ 1987, c. 399, §14 (NEW) .]

2. Bona fide hedging transactions.

[ 1999, c. 715, §9 (RP) .]

3. Permitted acquisitions. Nothing in this chapter prohibits the acquisition by an insurer of:

A. Securities or property received as a dividend or pursuant to a lawful judicial or nonjudicial plan of reorganization or dissolution or pursuant to a lawful and bona fide agreement of bulk reinsurance, merger or consolidation or through the exercise of rights of conversion, stock warrants or stock options received by it in accordance with this subsection or section 1156; [1987, c. 399, §14 (NEW).]

B. An investment permitted under section 1156 because that investment is convertible into other securities or stock in which the insurer is not permitted to invest under this chapter or because the insurer receives in connection with that investment stock warrants, whether detachable or nondetachable, stock options, shares of stock, property interests or other assets of any kind; or [1987, c. 399, §14 (NEW).]

C. Real or personal property or any interest in that property received in satisfaction of a debt previously owing to that insurer. If any securities received by any insurer in accordance with paragraph A consist in whole or in part of stock or shares of any institution, as defined in section 1156, or of bonds or other obligations which do not meet the requirements specified in section 1156, then any of that stock or shares and any bond or obligation of that type so received shall be disposed of within 5 years from the time of its acquisition or before the expiration of any further period or periods of time as may be prescribed in writing by the superintendent or treated as a nonadmitted asset thereafter unless, at any time after acquisition, those securities have met the relevant requirements and the insurer has notified the superintendent of that fact. [1987, c. 399, §14 (NEW).]

[ 1987, c. 399, §14 (NEW) .]

4. Derivative transactions. This chapter does not prohibit an insurer from engaging in hedging transactions, income generation transactions and replication or synthetic asset transactions under the following conditions.

A. Before entering into any derivative transaction, the board of directors of the insurer shall determine that the insurer, directly or through an investment management subsidiary or affiliate, has adequate professional personnel, technical expertise and systems to implement investment practices involving derivative transactions and approve a derivative instruments use plan that:

(1) Describes investment objectives and risk constraints, such as counter-party exposure amounts;

(2) Defines permissible transactions including identification of the risks that may be hedged, the assets or liabilities that may be replicated and permissible types of income generation transactions; and

(3) Requires compliance with internal control procedures. [1999, c. 715, §10 (NEW).]

B. The insurer shall establish written internal control procedures that provide for:

(1) A quarterly report to the board of directors that reviews:

(a) All derivative transactions entered into, outstanding or closed out;

(b) The results and effectiveness of the insurer's implementation of its derivative instruments use plan; and

(c) The credit risk exposure to each counter-party for over-the-counter derivative transactions based upon the counter-party exposure amount;

(2) A system for determining whether hedging, income generation or replication strategies used by the insurer have been effective;

(3) A system of regular reports on at least a monthly basis to management that include:

(a) A description of all derivative transactions entered into, outstanding or closed out during the period since the last report;

(b) The purpose of each outstanding derivative transaction;

(c) A performance review of the derivative instruments program; and

(d) The counter-party exposure amounts for over-the-counter derivative transactions;

(4) Written authorizations that identify the responsibilities and limitations of authority of persons authorized to effect and maintain derivative transactions; and

(5) Documentation appropriate for each transaction including:

(a) The purpose of the transaction;

(b) The assets or liabilities to which the transaction relates;

(c) The specific derivative instrument used in the transaction;

(d) For over-the-counter derivative instrument transactions, the name of the counter-party and the counter-party exposure amount; and

(e) For exchange-traded derivative instruments, the name of the exchange and the name of the firm that handled the transaction. [1999, c. 715, §10 (NEW).]

C. Whenever the derivative transactions entered into under this subsection are not in compliance with this subsection or, if continued, may now or subsequently create a hazardous financial condition of the insurer that affects its policyholders, creditors or the general public, the superintendent may, after notice and an opportunity for a hearing, order the insurer to take such action as may be reasonably necessary to rectify the noncompliance or hazardous financial condition or prevent an impending hazardous financial condition from occurring. [1999, c. 715, §10 (NEW).]

D. An insurer may enter into hedging transactions under this subsection if as a result of and after giving effect to each such transaction:

(1) The aggregate statutory financial statement value of all outstanding caps, floors, warrants not attached to another financial instrument and options other than collars purchased by the insurer pursuant to this subsection does not exceed 7.5% of its admitted assets;

(2) The aggregate statutory financial statement value of all outstanding warrants, caps, floors and options other than collars written by the insurer pursuant to this subsection does not exceed 3% of its admitted assets; and

(3) The aggregate potential exposure of all outstanding collars, swaps, forwards and futures entered into or acquired by the insurer pursuant to this subsection does not exceed 6.5% of its admitted assets.

With respect to hedging transactions, an insurer shall demonstrate to the superintendent upon request the intended hedging characteristics and effectiveness of the hedging transaction or combination of hedging transactions through cash-flow testing, duration analysis or other appropriate analysis. [1999, c. 715, §10 (NEW).]

E. An insurer may enter into an income generation transaction if:

(1) As a result of and after giving effect to the transaction, the aggregate statutory financial statement value of admitted assets that are then subject to call or that generate the cash flows for payments required to be made by the insurer under caps and floors sold by the insurer and then outstanding under this paragraph, plus the statutory financial statement value of admitted assets underlying derivative instruments then subject to calls sold by the insurer and outstanding under this paragraph, plus the purchase price of assets subject to puts then outstanding under this paragraph does not exceed 10% of its admitted assets; and

(2) The transaction is one of the following types and meets the other requirements specified in this subparagraph that are applicable to that type of transaction:

(a) Sales of call options on assets, if the insurer holds or has a currently exercisable right to acquire the underlying assets during the entire period that the option is outstanding;

(b) Sales of put options on assets, if the insurer holds sufficient cash, cash equivalents or interests in a short-term investment pool to purchase the underlying assets upon exercise during the entire period that the option is outstanding, and has the ability to hold the underlying assets in its portfolio. If the total market value of all put options sold by the insurer exceeds 2% of the insurer's admitted assets, the insurer shall set aside pursuant to a custodial or escrow agreement cash or cash equivalents having a market value equal to the amount of its put option obligations in excess of 2% of the insurer's admitted assets during the entire period the option is outstanding;

(c) Sales of call options on derivative instruments if the insurer holds or has a currently exercisable right to acquire assets generating the cash flow to make any payments for which the insurer is liable pursuant to the underlying derivative instruments during the entire period that the call options are outstanding and has the ability to enter into the underlying derivative transactions for its portfolio; or

(d) Sales of caps and floors, if the insurer holds or has a currently exercisable right to acquire assets generating the cash flow to make any payments for which the insurer is liable pursuant to the caps and floors during the entire period that the caps and floors are outstanding. [1999, c. 715, §10 (NEW).]

F. An insurer may enter into replication or synthetic asset transactions in accordance with the requirements of the purposes and procedures manual of the National Association of Insurance Commissioners or its successor publication concerning replication or synthetic asset transactions on or after the date on which the National Association of Insurance Commissioners adopts such requirements. [1999, c. 715, §10 (NEW).]

G. An insurer may purchase or sell one or more derivative instruments to offset, in whole or in part, any derivative instrument previously purchased or sold, without regard to the quantitative limitations of this subsection as long as the transaction may be recognized as an offsetting transaction in accordance with generally accepted accounting principles. [1999, c. 715, §10 (NEW).]

H. Each derivative instrument must be:

(1) Traded on a qualified exchange;

(2) Entered into with, or guaranteed by, a qualified bank or a qualified business entity;

(3) Issued or written by or entered into with the issuer of the underlying interest on which the derivative instrument is based; or

(4) In the case of futures, traded through a broker that is registered as a futures commission merchant under the federal Commodity Exchange Act or that has received exemptive relief from such registration under rule 30.10 promulgated under the federal Commodity Exchange Act. [1999, c. 715, §10 (NEW).]

[ 1999, c. 715, §10 (NEW) .]

SECTION HISTORY

1987, c. 399, §14 (NEW). 1999, c. 715, §§9,10 (AMD).



24-A §1154. Authorization; record of investments

1. Authorization required. An insurer shall not make any investment or loan, other than policy loans or annuity contract loans, unless it is authorized or approved by the insurer's board of directors or by a committee of the board of directors charged with supervision of investments and loans.

[ 1987, c. 399, §14 (NEW) .]

2. Records. The insurer shall maintain a full record of each investment, showing, among other things, the name of any officer, director or principal stockholder of the insurer having any direct, indirect or contingent interest in the securities, loan or property constituting the investment, or in the person in whose behalf the investment is made, and the nature of that interest.

[ 1987, c. 399, §14 (NEW) .]

SECTION HISTORY

1987, c. 399, §14 (NEW).



24-A §1155. Diversification

Investments of an insurer shall be subject to the following diversification requirements and limitations. [1987, c. 399, §14 (NEW).]

1. Real estate; personal property; equity interests; subsidiaries. Not more than 40% of the insurer's assets in aggregate amount may consist of investments described in the following subdivisions:

A. Real estate, section 1156, subsection 2, paragraph D, subparagraph (1); [1987, c. 399, §14 (NEW).]

B. Personal property, section 1156, subsection 2, paragraph E; [1987, c. 399, §14 (NEW).]

C. Equity interests, section 1156, subsection 2, paragraph F; and [1987, c. 399, §14 (NEW).]

D. Subsidiaries, section 1157, except as provided in that section. [1987, c. 399, §14 (NEW).]

If, on or after the effective date of this subsection, the insurer makes investments of those types in institutions or property located within the State aggregating 1% or more of its assets, the 40% limitation in this subsection shall be increased by an equal amount up to 45%, exclusive of those investments in institutions or property located within the State, thus providing for a maximum limit on the investments described in those subdivisions of 50% of the insurer's assets.

[ 1987, c. 399, §14 (NEW) .]

2. Government obligations; policy loans; other limitations. Except as otherwise expressly provided, an insurer may not invest in or may not incur counter-party exposure to any one person if, after giving effect to those investments and that counter-party exposure, the aggregate of those investments in and that counter-party exposure to that person would exceed 10% of the insurer's admitted assets, with the following exceptions:

A. Government obligations pursuant to section 1156, subsection 2, paragraph A; [2001, c. 524, §3 (AMD).]

B. Policy loans pursuant to section 1158; and [2001, c. 524, §3 (AMD).]

C. Index mutual funds, but as to this exception, only with the prior approval of the superintendent and limited to 20% of the insurer's admitted assets. [2001, c. 524, §3 (NEW).]

[ 2001, c. 524, §3 (AMD) .]

3. Other investment limitations shall be as provided in particular sections of this chapter.

[ 1987, c. 399, §14 (NEW) .]

SECTION HISTORY

1987, c. 399, §14 (NEW). 1999, c. 715, §11 (AMD). 2001, c. 524, §3 (AMD).



24-A §1156. Reserve and other investments

1. Standard of care. When investing the assets of an insurer, the directors and officers of the insurer shall perform their duties in good faith and with that degree of care that an ordinarily prudent person in a like position would use under similar circumstances.

[ 1987, c. 399, §14 (NEW) .]

2. Investment classes. Subject to section 1155, the assets of an insurer may be invested in the following classes, subject to the percentage limitations contained in this subsection:

A. Obligations issued, assumed, guaranteed or insured by the United States or by any state or by the District of Columbia, or any other governmental unit in the United States, its territories or possessions, or by any agency or instrumentality of any of those, provided that those obligations are by law payable, as to both principal and interest, from taxes upon all property or income within the jurisdiction of that governmental unit, or from adequate special revenues pledged or appropriated or otherwise by law required to be provided for the purpose of that payment, but not including special assessments on properties benefitted by local improvements unless adequate security is evidenced by the ratio of assessment to the value of those properties, or unless the obligation is additionally secured by an adequate guaranty fund required by law; [1987, c. 399, §14 (NEW).]

B. Obligations issued, assumed, guaranteed or accepted by domestic institutions or by trustees or receivers of those institutions, and preferred shares of any of those institutions, provided that without the prior approval of the superintendent, no domestic insurer may acquire any high-yield or medium grade obligations of any institution if:

(1) The aggregate amount of all medium grade obligations and all high-yield obligations then held by the insurer exceeds 20% of its admitted assets;

(2) The aggregate amount of all high-yield obligations then held by the insurer exceeds 10% of its admitted assets;

(3) The aggregate amount of all high-yield obligations rated 5 or 6 by the Securities Valuation Office of the National Association of Insurance Commissioners or, if not valued by the National Association of Insurance Commissioners, rated the equivalent of 5 or 6 by Moody's Investors Service, Inc., Standard and Poor's Corporation, Fitch Investors Service, Inc. or Duff and Phelps, Inc., exceeds 3% of admitted assets;

(4) The aggregate amount of all high-yield obligations rated 6 by the Securities Valuation Office of the National Association of Insurance Commissioners or, if not valued by the National Association of Insurance Commissioners, rated the equivalent of 6 by Moody's Investors Service, Inc., or rated D by Standard and Poor's Corporation, Fitch Investors Service, Inc., or Duff and Phelps, Inc., exceeds 1% of admitted assets;

(5) The aggregate amount of medium grade obligations issued, guaranteed or insured by any one institution then held by the insurer exceeds 1/2 of 1% of its admitted assets; or

(6) The aggregate amount of high-yield obligations issued, guaranteed or insured by any one institution then held by the insurer exceeds 1/2 of 1% of its admitted assets. [1993, c. 313, §26 (RPR).]

C. Obligations secured by liens on real property or interests in real property located within the United States and not eligible under paragraph A or B acquired directly or indirectly through limited partnership interests, general partnership interests, joint ventures, stock of an investment subsidiary or membership interests in a limited liability company, trust certificates or other similar instruments if, at the time of the acquisition, the obligation does not exceed:

(1) Ninety percent of the fair market value of the real estate, if the mortgage loan is secured by a purchase money mortgage or like security received by the insurer upon disposition of the real estate;

(2) Eighty percent of the fair market value of the real estate, if the mortgage loan requires immediate scheduled payment in periodic installments of principal and interest, has an amortization period of 30 years or less and requires periodic payments made no less frequently than annually. Each periodic payment must be sufficient to ensure that at all times the outstanding principal balance of the mortgage loan may not be greater than the outstanding principal balance that would be outstanding under a mortgage loan with the same original principal balance, with the same interest rate and requiring equal payments of principal and interest with the same frequency over the same amortization period. Mortgage loans that are otherwise permitted under this subparagraph may provide for a payment of the principal balance before the end of the period of amortization of the loan. For residential mortgage loans, the 80% limitation may be increased to 97% if acceptable private mortgage insurance has been obtained; or

(3) Seventy-five percent of the fair market value of the real estate for mortgage loans that do not meet the requirements of subparagraph (1) or (2).

A mortgage loan that is secured by other than a first lien may not be acquired under this paragraph unless the insurer is the holder of the first lien. For purposes of this paragraph, the amount of an obligation required to be included in the calculation of the loan-to-value ratio may be reduced to the extent the obligation is insured by the Federal Housing Administration or guaranteed by the Administrator of Veterans' Affairs, or their successors. A mortgage loan that is acquired under this paragraph and is restructured in a manner that meets the requirements of a restructured mortgage loan in accordance with the National Association of Insurance Commissioners accounting practices and procedures manual or successor publication continues to qualify as a mortgage loan under this paragraph. [1999, c. 715, §12 (AMD).]

D. Investments in real property or interests therein located in the United States, held directly or evidenced by partnership interests, stock of corporations, trust certificates or other instruments and acquired:

(1) As an investment for the production of income or to be improved or developed for that investment purpose; or

(2) For the convenient accommodation of the insurer's business.

After giving effect to any of those types of investments, the aggregate amount of investments made under subparagraph (1) may not exceed 20% of the insurer's total admitted assets; the aggregate amount of investments made under subparagraph (2) may not exceed 10% of the insurer's total admitted assets; and the aggregate amount of investments made under this paragraph may not exceed 25% of the insurer's total admitted assets. Investments under subparagraph (1) in any single property, including improvements on that property, may not in the aggregate exceed 2% of the insurer's total admitted assets; [1993, c. 313, §27 (AMD).]

E. Investments in personal property or interests in that property located or used wholly or in part within the United States, held directly or evidenced by partnership interests, stock of corporations, trust certificates or other instruments, provided that, after giving effect to any investment of that type, the aggregate amount of those investments will not exceed 10% of the insurer's total admitted assets and provided that investments under this paragraph in any single item of personal property will not in the aggregate exceed 1% of the insurer's total admitted assets; [1987, c. 399, §14 (NEW).]

F. Investments, other than investments described in paragraph D or E and in addition to investments authorized by section 1157, in common stock, partnership interests, trust certificates or other equity interests, other than preferred shares, of domestic institutions, provided that, after giving effect to any investment of that type under this paragraph, the aggregate amount of those investments will not exceed 20% of the insurer's total admitted assets; [1987, c. 399, §14 (NEW).]

F-1. Investment practices entered into under section 1153, subsection 4 or section 1160, subsection 6; [2001, c. 471, Pt. D, §24 (NEW).]

G. The following foreign investments in and investment practices with persons domiciled in foreign jurisdictions:

(1) Canadian securities and investments substantially of the same classes as those eligible for investment under paragraphs A to F, but the aggregate amount of those investments that are held at any time by any insurer may not exceed 10% of total admitted assets, except when a greater amount is permitted pursuant to subparagraph (2), in which case this subparagraph is not applicable;

(2) In the case of any insurer that is authorized to do business in a foreign country or possession of the United States or that has outstanding insurance, annuity or reinsurance contracts on lives or risks resident or located in a foreign country or possession of the United States, securities and investments in that foreign country or possession that are substantially of the same classes as those eligible for investment under paragraphs A to F, but the aggregate amount of such investments in a foreign country or a possession of the United States and of cash in the currency of that country or possession that is at any time held by that insurer may not, except as provided in paragraph H, exceed 1 1/2 times the amount of its reserves and other obligations under those contracts or the amount that that insurer is required by law to invest in that country or possession, whichever is greater;

(3) Foreign investments in and foreign investment practices with persons domiciled in foreign jurisdictions that are substantially of the same classes as those eligible for investment under this chapter, if after giving effect to the investment or transaction:

(a) The aggregate amount of foreign investments then held by the insurer and foreign investment practices then engaged in by the insurer under this subparagraph does not exceed 20% of its admitted assets; and

(b) The aggregate amount of foreign investments then held by the insurer and foreign investment practices then engaged in by the insurer under this subparagraph in a single foreign jurisdiction does not exceed 10% of its admitted assets if the foreign jurisdiction has a sovereign debt rating of "1" from the Securities Valuation Office of the National Association of Insurance Commissioners or 3% of its admitted assets if the foreign jurisdiction has a sovereign debt rating other than "1" from the Securities Valuation Office of the National Association of Insurance Commissioners; and

(4) Investments and investment practices denominated in foreign currencies whether or not they are foreign investments acquired or foreign investment practices engaged in pursuant to subparagraphs (1) or (3), or additional foreign currency exposure as a result of the termination or expiration of a hedging transaction with respect to investments or investment practices denominated in a foreign currency if:

(a) The aggregate amount of investments then held by the insurer and investment practices then engaged in by the insurer under this subparagraph denominated in foreign currencies does not exceed 10% of its admitted assets; and

(b) The aggregate amount of investments then held by the insurer and investment practices then engaged in by the insurer under this subparagraph denominated in the currency of a single foreign jurisdiction does not exceed 10% of its admitted assets if the foreign jurisdiction has a sovereign debt rating of "1" from the Securities Valuation Office of the National Association of Insurance Commissioners or 3% of its admitted assets if the foreign jurisdiction has a sovereign debt rating other than "1" from the Securities Valuation Office of the National Association of Insurance Commissioners.

An investment or an investment practice is not considered denominated in a foreign currency if the insurer enters into one or more hedging transactions permitted under section 1153, subsection 4 to hedge the foreign currency exchange rate risk associated with such investment or investment practice; and [1999, c. 715, §13 (AMD).]

H. Investments that do not qualify or are not permitted under any other paragraph of this subsection; as long as:

(1) After giving effect to any investment made under this paragraph, the aggregate amount of those investments does not exceed 14% of total admitted assets, except that investments made under this paragraph in institutions or property not located within the State may not exceed 10% of total admitted assets; and, if the insurer makes investments described in paragraphs A to G and elects to charge those investments against the quantitative limits in this paragraph instead of the quantitative limits in paragraphs A to G, then the aggregate amount invested under this paragraph in those types of investments may not exceed 5% of total admitted assets for any one of those types of investments;

(2) Investments that are neither interest bearing nor income entitled are subject to all of the provisions of this paragraph; and the aggregate amount of those investments held at any one time may not exceed 3% of total admitted assets;

(3) The investment limitations contained in this chapter, qualitative or otherwise, do not apply to loans or investments made or acquired under this paragraph, provided that no loan or investment made or acquired under this paragraph may be represented by any asset determined to be nonadmitted pursuant to section 901-A or rules adopted under that section; any loan or investment expressly prohibited under section 1160; or agents' balances, or amounts advanced to or owing by agents, except as to policy loans, mortgage loans and collateral loans to those agents otherwise authorized under this chapter; or

(4) The insurer shall keep a separate record of all loans and investments made or acquired under this paragraph. Any such loan or investment that, subsequent to the date of making or acquisition, has attained the standard of eligibility and qualifies under any other provision of this chapter may be considered to have been made or acquired under and in compliance with that provision and may no longer be considered to have been made or acquired under this paragraph. [2001, c. 471, Pt. A, §27 (AMD).]

[ 2001, c. 471, Pt. A, §27 (AMD); 2001, c. 471, Pt. D, §24 (AMD) .]

3. Determination of eligibility. The eligibility of any investment under any paragraph of subsection 2 must be determined at the time of acquisition, except that investments qualified under subsection 2, paragraph H, may be requalified at a later date under another provision of this chapter, if the relevant conditions are satisfied at the time of such requalification.

[ 1993, c. 313, §28 (AMD) .]

SECTION HISTORY

1987, c. 399, §14 (NEW). 1993, c. 313, §§26-28 (AMD). 1999, c. 715, §§12,13 (AMD). 2001, c. 72, §14 (AMD). 2001, c. 471, §§A27,D24 (AMD).



24-A §1157. Investment in subsidiaries

1. Investment or acquisition. Subject to the limitations contained in subsection 5, an insurer may invest in, or otherwise acquire, subsidiaries engaged or organized to engage in any businesses lawful under the laws of the jurisdictions in which those subsidiaries are organized.

[ 1987, c. 399, §14 (NEW) .]

2. Authorization. Except as provided in section 1153, subsection 3, investments in subsidiaries authorized by this section may not be authorized under any other section of this chapter.

[ 1987, c. 399, §14 (NEW) .]

3. Superintendent; order of disposition. At any time after the acquisition by the insurer of any subsidiary, other than a holding company engaged solely in the ownership or control of other subsidiaries, or a subsidiary referred to in subsection 5, paragraph B, subparagraphs (1) or (2), the superintendent may order its disposition if he finds, after notice and an opportunity to be heard, that its continued retention is materially adverse to the interests of the insurer's policyholders. The insurer shall have at least 36 months to effect the disposition. If that disposition is not so effected, the subsidiary may not thereafter be allowed as an asset of the insurer.

[ 1987, c. 399, §14 (NEW) .]

4. Name. The name of any subsidiary may not be such as to mislead or deceive the public.

[ 1987, c. 399, §14 (NEW) .]

5. Limitations. Subject to the exceptions in paragraph B, investments in subsidiaries of an insurer are limited as follows.

A. Except with the approval of the superintendent, that insurer may not make, directly or indirectly, an investment in any subsidiary if that investment would bring the aggregate net cost of investments in all subsidiaries to an amount in excess of the lesser of 10% of the insurer's total admitted assets or 50% of the insurer's surplus as regards policyholders or if that investment would bring the aggregate net investment in that subsidiary to an amount in excess of 2% of those total admitted assets. [1993, c. 313, §29 (AMD).]

B. Investments made directly or indirectly in the following subsidiaries are not subject to the limitations contained in paragraph A or in section 1155 or 1156, nor are these investments to be counted in determining compliance with those limitations:

(1) Subsidiaries, all of whose stock is owned by one or more insurers, engaged or organized to engage exclusively in the ownership or management of assets authorized under this chapter as investments for the insurer;

(2) Subsidiaries engaged or organized to engage in the kinds of business in which the insurer may engage, provided that the aggregate net cost of the insurer's investments in all such subsidiaries may not exceed 50% of its surplus as to policyholders; and

(3) A subsidiary that is a depository institution, or any company that controls such an institution, that is subject to the federal Gramm-Leach-Bliley Act, Sections 104(c) and 306(2), 113 Stat. 1338, as long as the insurer's total investment in all such subsidiaries does not exceed 5% of the insurer's admitted assets.

An investment described in section 3415 is not considered as an investment in a subsidiary in determining compliance with the limitations of this subsection. [1999, c. 715, §14 (AMD).]

C. Subject to paragraph B, the "net cost of investment" is defined to be the sum of: The total money or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of that subsidiary; and all amounts expended in acquiring additional common stock, preferred stock, debt obligations and other securities, and all contributions to the capital or surplus, of a subsidiary subsequent to its acquisition or formation; less returns of capital, repayments of principal and any other payments reducing the investment in the subsidiary. [1987, c. 399, §14 (NEW).]

D. Investments made or acquired by subsidiaries referred to in paragraph B, subparagraph (1) are considered to be made or acquired directly by the insurer, pro rata, in the case of a subsidiary not wholly owned and, to such extent, are subject to all the provisions and limitations on the making of investments specified in this chapter with respect to investments by the insurer; must be valued in accordance with the provisions of section 901-A and any other applicable provisions of this Title and any applicable rules adopted by the superintendent; and must be located pursuant to section 3408. Those subsidiaries are subject to examination by the superintendent under section 221, subsection 1 and section 222, subsection 1-A. [2013, c. 238, Pt. A, §31 (AMD); 2013, c. 238, Pt. A, §34 (AFF).]

E. There shall be excluded from all computations under paragraph A any investment by an insurer in any subsidiary, or by one subsidiary in another subsidiary, to the extent that such investment is reinvested in another subsidiary, but amounts so reinvested shall thereafter be included in such computations unless further excluded or exempted by this chapter. [1987, c. 399, §14 (NEW).]

[ 2013, c. 238, Pt. A, §31 (AMD); 2013, c. 238, Pt. A, §34 (AFF) .]

6. Valuation of subsidiary stock. In determining the financial condition of an insurer, all investments made directly or indirectly in the stock of its subsidiaries must be valued in accordance with section 901-A and any rules adopted under that section.

[ 2001, c. 72, §16 (AMD) .]

7. Application of law. Except as provided in section 1155, investments in subsidiaries made pursuant to this section are not subject to any other restrictions or prohibitions contained in this chapter.

[ 1987, c. 399, §14 (NEW) .]

SECTION HISTORY

1987, c. 399, §14 (NEW). 1993, c. 313, §29 (AMD). 1993, c. 502, §3 (AMD). 1993, c. 502, §5 (AFF). 1999, c. 715, §14 (AMD). 2001, c. 72, §§15, 16 (AMD). 2013, c. 238, Pt. A, §31 (AMD). 2013, c. 238, Pt. A, §34 (AFF).



24-A §1158. Policy loans

A life insurer may lend to its policyholder, upon pledge of the policy as collateral security, any sum not exceeding the cash surrender value of the policy; or may lend against pledge or assignment of any of its supplementary contracts or other contracts or obligations, as long as the loan is adequately secured by that pledge or assignment. Loans so made are eligible investments of the insurer. [1987, c. 399, §14 (NEW).]

SECTION HISTORY

1987, c. 399, §14 (NEW).



24-A §1159. Special investments; separate accounts

1. Special investments. Except as may be provided with respect to reserves for guaranteed benefits and funds referred to in subsection 2:

A. Amounts allocated to any separate account established by the insurer pursuant to section 2537, separate accounts and accumulations on those accounts may be invested and reinvested without regard to any requirements or limitations prescribed by this chapter except for the provisions of section 1156, subsection 1; and [1987, c. 399, §14 (NEW).]

B. Except as provided in subsection 2, paragraph B, the investments in that separate account or accounts may not be taken into account in applying the investment limitations otherwise applicable to the investments of the insurer. [1987, c. 399, §14 (NEW).]

[ 1987, c. 399, §14 (NEW) .]

2. Separate accounts. Except with the approval of the superintendent and under such conditions as to investments and other matters as he may prescribe, which shall recognize the guaranteed nature of the benefits provided, no insurer may guarantee the value of the assets allocated to a separate account, or any interest in that account, or the investment results of that account, or the income from that account, to a contract holder, without limitation of liability under all those guarantees to the extent of the interest of the contract holder in assets allocated to that separate account, unless:

A. To the extent that the applicable agreements provide that the assets in that separate account shall not be chargeable with liabilities arising out of any other business of the insurer, the assets allocated to that separate account are invested subject to the requirements and limitations on investments imposed by section 1156, subsection 2, as though the aggregate assets allocated to that separate account were the insurer's total admitted assets; or [1987, c. 399, §14 (NEW).]

B. The assets allocated to that separate account are invested subject to the requirements and limitations on investments imposed by section 1156, subsection 2, as though they were part of the general assets of the insurer. [1987, c. 399, §14 (NEW).]

[ 1987, c. 399, §14 (NEW) .]

SECTION HISTORY

1987, c. 399, §14 (NEW).



24-A §1160. Prohibited transactions and investment underwriting

1. Purchase of own common stock. A stock insurer may not purchase its own common stock, except for the purpose of mutualization under chapter 47; for retirement; or pursuant to a plan for investment or loan submitted in writing by the insurer to the superintendent in advance, and which the superintendent has not disapproved within 20 days after the submission or within any additional reasonable period as the superintendent may request, as being unfair or inequitable to the insurer's policyholders or stockholders.

[ 1987, c. 769, Pt. A, §90 (AMD) .]

2. Underwriting. No insurer may underwrite or participate in the underwriting of an offering of securities or property of any person. This provision may not be considered to prohibit:

A. The acquisition and ownership by the insurer of its subsidiary corporation acting as an investment adviser or principal underwriter of a management company or investment company registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940, United States Code, Title 11, Section 72 and 102, and Title 15, Sections 80a-1 to 80a-52, as amended; [1987, c. 399, §14 (NEW).]

B. The registration by the insurer, under the United States Securities Act of 1933, United States Code, Title 15, Sections 77a to 77aa or other applicable law, of restricted or other securities acquired and owned by it in the regular course of business; and [1987, c. 399, §14 (NEW).]

C. The underwriting by an insurer individually or on its account jointly with one or more of its subsidiaries of the securities of any company that is engaged primarily in the business of investing in or holding securities or real property and to which the insurer or any of its subsidiaries renders management, investment advisory or sales services nor from participating in sales or purchases of those securities jointly with any person in the insurer's holding company system, as defined in section 222. [1987, c. 399, §14 (NEW).]

[ 1987, c. 399, §14 (NEW) .]

3. Investments in affiliates. No insurer may purchase the stock of or otherwise invest in or lend its funds upon the security of any note or other evidence of indebtedness of any affiliate in the insurer's holding company system, except as authorized by section 222 or 1157, or lend its funds to any director or officer of the insurer or the spouse or child of any director or officer. This provision does not prohibit:

A. Policy loans authorized under section 1158. [1999, c. 715, §15 (AMD).]

B. [1999, c. 715, §15 (RP).]

C. [1999, c. 715, §15 (RP).]

[ 1999, c. 715, §15 (AMD) .]

4. Encumbrance of securities.

[ 1999, c. 715, §16 (RP) .]

5. Disposition of property. An insurer may enter into any agreement to sell or withhold from sale any of its property, as long as the insurer is not participating in a prohibited underwriting. The disposition of an insurer's property shall be the responsibility of its board of directors, in accordance with its charter and bylaws.

[ 1987, c. 399, §14 (NEW) .]

6. Encumbrance of securities. An insurer may enter into securities lending transactions that are conducted directly, through a custodian bank that is a qualified bank, or through an agent, and may enter into repurchase transactions, reverse repurchase transactions and dollar roll transactions, subject to the following requirements.

A. The insurer's board of directors shall adopt a written plan regarding such transactions that specifies guidelines and objectives to be followed, such as:

(1) A description of how cash received will be invested or used for general corporate purposes of the insurer;

(2) Operational procedures to manage interest rate risk, counter-party default risk, the conditions under which proceeds from reverse repurchase transactions may be used in the ordinary course of business and the use of acceptable collateral in a manner that reflects the liquidity needs of the transaction; and

(3) The extent to which the insurer may engage in these transactions. [1999, c. 715, §17 (NEW).]

B. The insurer shall enter into a written agreement for all transactions authorized in this subsection other than dollar roll transactions. The written agreement must require each transaction to terminate no more than one year from its inception. The agreement must be made with the counter-party, except that, for securities lending transactions, the agreement may be through a custodian bank that is a qualified bank or the agreement may be with an agent acting on behalf of the insurer if the agent or the guarantor of the agent's obligations under the agreement is a qualified bank or a qualified business entity and if the agreement with the agent requires the agent to enter into separate agreements with each counter-party that are consistent with the requirements of this subsection and prohibits securities lending transactions under the agreement with the agent or its affiliates. [1999, c. 715, §17 (NEW).]

C. Cash received in a transaction under this subsection, if not used by the insurer for its general corporate purposes in accordance with the plan adopted by the board of directors pursuant to paragraph A, must be invested in accordance with this chapter and in a manner that recognizes the liquidity needs of the transaction. For so long as any transaction under this subsection remains outstanding, the insurer, its agent or custodian shall maintain either physically or through the book entry systems of the Federal Reserve, Depository Trust Company, Participants Trust Company or other securities depositories approved by the superintendent:

(1) Possession of acceptable collateral for the transaction;

(2) A perfected security interest in acceptable collateral for the transaction; or

(3) In the case of a foreign jurisdiction, title to, or rights of a secured creditor to, acceptable collateral for the transaction.

The amount of acceptable collateral required for the purposes of subparagraphs (1), (2) and (3) is the amount required pursuant to the provisions of the purposes and procedures manual of the Securities Valuation Office of the National Association of Insurance Commissioners or its successor publication. [1999, c. 715, §17 (NEW).]

D. An insurer may not enter into a transaction under this subsection if, as a result of and after giving effect to the transaction:

(1) The aggregate amount of securities then loaned to, sold to or purchased from any one counter-party under this subsection would exceed 5% of its admitted assets. In calculating the amount sold to or purchased from a counter-party under repurchase or reverse repurchase transactions, effect may be given to netting provisions under a written master agreement; or

(2) The aggregate amount of all securities then loaned to, sold to or purchased from all counter-parties under this subsection would exceed 40% of its admitted assets. [1999, c. 715, §17 (NEW).]

[ 1999, c. 715, §17 (NEW) .]

SECTION HISTORY

1987, c. 399, §14 (NEW). 1987, c. 769, §A90 (AMD). 1999, c. 715, §§15-17 (AMD).



24-A §1161. Investments of foreign insurers

The investment portfolio of a foreign or alien insurer shall be as permitted by the laws of its domicile, if of a quality substantially equal to that required under this chapter for similar funds of like domestic insurers. [1987, c. 399, §14 (NEW).]

SECTION HISTORY

1987, c. 399, §14 (NEW).



24-A §1162. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 399, §14 (NEW). 1993, c. 313, §30 (RP).



24-A §1162-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 1, §§57,58 (COR). 1993, c. 313, §31 (NEW). 1999, c. 715, §18 (RP).






Chapter 15: ADMINISTRATION OF DEPOSITS

24-A §1251. Authorized deposits of insurers

The following deposits of insurers when made through the superintendent shall be accepted and held in trust, subject to the provisions of this chapter: [1973, c. 585, §12 (AMD).]

1. Deposits required under this Title for authority to transact insurance in this State.

[ 1969, c. 132, §1 (NEW) .]

2. Deposits of domestic insurers when made pursuant to its charter; or pursuant to the laws of other states, provinces, and countries as requirement for authority to transact insurance in such state, province or country.

[ 1969, c. 132, §1 (NEW) .]

3. Deposits in such additional amounts as are permitted to be made under section 1259.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §1252. Purpose of deposit

1. Deposits made in this State under section 412 (deposit requirement) shall be held in trust for the respective purposes stated in that section.

[ 1969, c. 132, §1 (NEW) .]

2. A deposit made in this State by a domestic insurer transacting insurance in another state, province or country, and as required by the laws of such other state, province or country, shall be held for the protection of all the insurer's policyholders or all its policyholders and creditors or for such other purpose or purposes as may be specified pursuant to such laws.

[ 1969, c. 132, §1 (NEW) .]

3. Deposits required under the retaliatory provision, section 428, shall be held for such purposes as is required by such provision, and as specified by the superintendent's order requiring such deposit to be made.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §25 (AMD). 1973, c. 585, §12 (AMD).



24-A §1253. Securities eligible for deposit

1. All such deposits required under section 412 for authority to transact insurance in this State and hereafter made shall consist of securities in negotiable form of kinds eligible for investment of funds of domestic insurers under chapter 13, other than real estate mortgages, and approved by the superintendent for deposit. Deposits heretofore made shall consist of such assets as were then eligible for deposit.

[ 1973, c. 585, §12 (AMD) .]

2. All other deposits of a domestic insurer held in this State pursuant to the laws of another state, province or country shall be comprised of securities of the kinds described in subsection 1, and of such additional kind or kinds of securities required or permitted by the laws of such state, province or country.

[ 1969, c. 132, §1 (NEW) .]

3. Deposits of foreign insurers made in this State under the retaliatory provision, section 428, shall consist of such assets as are required by the superintendent pursuant to such provision.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §26 (AMD). 1973, c. 585, §12 (AMD).



24-A §1254. Depositary; records

1. Deposits made in this State under this Title shall be made through the superintendent with the Treasurer of State.

[ 1973, c. 585, §12 (AMD) .]

2. The Treasurer of State shall furnish the superintendent, for delivery to the depositing insurer, his official certificate identifying the securities deposited, the amount and par value of each, and his opinion of their value.

[ 1973, c. 585, §12 (AMD) .]

3. The superintendent shall keep a record of the securities comprising the deposit of each insurer, showing as far as practical the amount and market value of each item, and all his transactions relative thereto.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §1255. Responsibility for safekeeping

The State shall be responsible for the safekeeping of all securities and receipts delivered to the superintendent under authority of this chapter. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §1256. Custodial arrangements

1. In lieu of deposit with the Treasurer of State as provided in section 1254, upon the insurer's written request and for its greater convenience, the superintendent may in his discretion permit the insurer to make and maintain the deposit under custodial arrangements with the trust department of an established bank located in Maine.

[ 1973, c. 585, §12 (AMD) .]

2. Where of convenience to the insurer in the buying, selling and exchange of securities comprising its deposit, and in the collection of accruals thereon, the insurer may, with the superintendent's advance written approval, deposit certain of its securities under custodial arrangements with an established bank or trust company located outside this State.

[ 1973, c. 585, §12 (AMD) .]

3. The insurer shall deposit with the Treasurer of State through the superintendent the original receipts issued by the custodian institution for all securities held under such custodial arrangements.

[ 1973, c. 585, §12 (AMD) .]

4. The form and terms of all such custodial arrangements shall be as prescribed or approved by the superintendent consistent with the applicable provisions of this Title.

[ 1973, c. 585, §12 (AMD) .]

5. The insurer shall bear the costs of custodial arrangements, and the State of Maine shall not be responsible for the safekeeping of securities so held.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §1257. Assignment, transfer of securities or assets

All assets deposited by an insurer and not negotiable by delivery shall be duly assigned or transferred to the superintendent and his successors in office. Upon release of any such security to the insurer, the superintendent shall reassign or transfer the same to the insurer. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §1258. Appraisal

The superintendent may, in his discretion, prior to acceptance for deposit of any particular security, or at any time thereafter while so deposited, have the same appraised or valued by competent appraisers. The reasonable cost of any such appraisal or valuation shall be borne by the insurer. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §1259. Excess deposits

1. If securities deposited by an insurer under this chapter are subject to material fluctuations in market value, the superintendent may, in his discretion, require the insurer to deposit and maintain on deposit additional securities in amount reasonably necessary to assure that the deposit at all times has a market value of not less than the amount specified under the law by which the deposit is required.

[ 1973, c. 585, §12 (AMD) .]

2. An insurer may otherwise at its option deposit securities in amount exceeding its deposit required or otherwise permitted under this Title by not more than 20% of such required or permitted deposit, or $20,000, whichever is the larger amount, for the purpose of absorbing fluctuations in the value of securities deposited and to facilitate exchange and substitution of such securities. During the solvency of the insurer any such excess shall be released to the insurer upon its request. During the insolvency of the insurer, such excess deposit shall be released only as provided in section 1263, subsection 4.

[ 1969, c. 177, §27 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §27 (AMD). 1973, c. 585, §12 (AMD).



24-A §1260. Rights of insurer during solvency

So long as the insurer remains solvent and is in compliance with this Title it may: [1969, c. 132, §1 (NEW).]

1. Demand, receive, sue for and recover the income from the securities deposited;

[ 1969, c. 132, §1 (NEW) .]

2. Exchange and substitute for the deposited securities, eligible securities of equivalent or greater fair market value; and

[ 1969, c. 132, §1 (NEW) .]

3. At any reasonable time inspect any such deposit.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §1261. Levy upon deposit

No judgment creditor or other claimant of an insurer shall have the right to levy upon any of the assets held in this State as a deposit for the protection of the insurer's policyholders or policyholders and creditors. As to deposits made pursuant to the retaliatory provision, section 428, levy thereupon shall be permitted if so provided in the superintendent's order under which the deposit is required. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §1262. Deficiency of deposit

If for any reason the market value of securities of an insurer held on deposit in this State as required under this Title falls below the required amount, the insurer shall promptly deposit other or additional assets eligible for deposit sufficient to cure the deficiency. If the insurer has failed to cure the deficiency within 20 days after receipt of notice thereof by registered mail from the superintendent, the superintendent shall forthwith revoke the insurer's certificate of authority. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §1263. Duration and release of deposit, in general

1. Every deposit made in this State by an insurer pursuant to this Title shall be held as long as there is outstanding any liability of the insurer as to which the deposit was so required; or, if a deposit required under the retaliatory provision, section 428, the deposit shall be held for so long as the basis of such retaliation exists.

[ 1969, c. 132, §1 (NEW) .]

2. Upon the request of a domestic insurer, the superintendent shall return to the insurer the whole or any portion of the assets and securities of the insurer held on deposit when the superintendent is satisfied that the securities so to be returned are subject to no liability and are not required to be longer held by any provision of law or the purposes of the original deposit. If the insurer has reinsured all its outstanding risks in another insurer or insurers authorized to transact insurance in this State, and if so provided in the reinsurance agreement, the superintendent shall deliver such securities to such insurer or insurers so assuming such risks, upon proof to his satisfaction:

A. That the assuming insurer has assumed and agreed to discharge all liabilities of every kind due and to become due which the deposit was to secure, [1969, c. 132, §1 (NEW).]

B. That the assuming insurer has on deposit in this State or with a State official in the United States, securities in an amount and value not less than the deposit required of the reinsured insurer and which will subsist for the security of the obligations of the reinsured insurer so assumed, and [1969, c. 132, §1 (NEW).]

C. That such assets and securities have been duly assigned, transferred and set over to such assuming insurer or insurers. [1969, c. 132, §1 (NEW).]

[ 1973, c. 585, §12 (AMD) .]

3. The superintendent shall return to a foreign insurer any deposit made in this State by the insurer, when the insurer has ceased transacting insurance in this State, or in the United States, and the insurer is not subject to any liability in this State on account of which the deposit was held.

[ 1973, c. 585, §12 (AMD) .]

4. If the insurer is subject to delinquency proceedings as defined in section 4353 upon the order of a court of competent jurisdiction the superintendent shall yield the insurer's assets held on deposit to the receiver, conservator, rehabilitator or liquidator of the insurer, or to any other properly designated official or officials who succeed to the management and control of the insurer's assets.

[ 1973, c. 585, §12 (AMD) .]

5. No release of deposited assets shall be made except upon application to and the written order of the superintendent. The superintendent shall have no personal liability for any release of any such deposit or part thereof so made by him in good faith.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).






Chapter 16: PRODUCERS, ADJUSTERS AND CONSULTANTS

Subchapter 1: SCOPE OF CHAPTER AND DEFINITIONS

24-A §1401. Scope of chapter

1. Producers, consultants and adjusters. This chapter governs the qualifications, licensing and general requirements for producers, consultants and adjusters as to any and all kinds of insurance and types of insurers, nonprofit hospital or medical service organizations, health maintenance organizations, fraternal benefit societies, viatical settlement providers and risk retention groups, except reinsurers.

[ 2001, c. 259, §2 (AMD) .]

2. Agents and brokers.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF); MRSA T. 24-A, §1401, sub-§2 (RP) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 2001, c. 259, §2 (AMD).



24-A §1402. Definitions

As used in this chapter, unless the context otherwise indicates, the following words have the following meanings. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

1. Adjuster. "Adjuster" means any individual who, as an independent contractor or as an employee of an independent contractor, or as an employee of another organization, for fee, commission or other compensation, investigates for, settles on behalf of and reports to an insurer, fraternal benefit society, workers' compensation self-insurer or insured relative to claims arising under the workers' compensation laws or other types of insurance contracts. "Adjuster" does not include:

A. Attorneys admitted to practice in this State; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

B. Property and casualty insurance adjusters who are employees of insurers; [2009, c. 511, Pt. C, §1 (AMD).]

C. Licensed producers authorized by contract to settle and pay claims within a specified limit established by the insurer or fraternal benefit society not to exceed $5,000; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

D. Persons excepted from licensure as adjusters pursuant to Title 5, section 1727-A and persons acting as adjusters solely on behalf of the State or counties, cities and towns; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

E. Persons adjusting only life and health insurance claims; [2011, c. 554, §1 (AMD).]

F. Adjuster trainees; or [2011, c. 554, §1 (AMD).]

G. An individual who satisfies the following with regard to portable electronic device insurance as defined under section 7001, subsection 6, paragraph A:

(1) The individual collects claim information from, or furnishes claim information to, insureds or claimants and conducts data entry including entering data into an automated claims adjudication system; and

(2) The individual is an employee of an adjuster licensed under this chapter or the adjuster's affiliate.

No more than 25 individuals under the supervision of one licensed adjuster or insurance producer described under paragraph C may be exempt pursuant to this paragraph.

For purposes of this paragraph, "automated claims adjudication system" means a preprogrammed computer system designed for the collection, data entry, calculation and final resolution of portable electronic device insurance claims that is used by an adjuster, insurance producer or supervised individual operating pursuant to this paragraph; complies with all claims payment requirements of the Maine Insurance Code; and is certified as compliant with this paragraph by a licensed adjuster that is an officer of a business entity licensed under this chapter. [RR 2011, c. 2, §29 (COR).]

[ RR 2011, c. 2, §29 (COR) .]

2. Adjuster trainee. "Adjuster trainee" means any individual with less than one year total experience handling loss claims under insurance contracts or the workers' compensation laws who is not licensed in this State as an adjuster and who is employed by and subject to the immediate personal supervision of an adjuster who is licensed in this State and who has been established in the business of adjusting for 3 years or more.

[ 1997, c. 592, §19 (AMD) .]

3. Agency.

[ 2001, c. 259, §3 (RP) .]

3-A. Business entity. "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership or other legal entity.

[ 2001, c. 259, §4 (NEW) .]

4. Consultant. "Consultant" means any individual who, for a fee, advises or offers to advise any person insured or seeking insurance or named or to be named as beneficiary, or having or to have any interest in or insured under any property and casualty or life and health insurance contract or annuity contract, existing or proposed.

A. "To advise" means to provide information relative to coverage, rights or interests under insurance or annuity contracts, or relative to the retention, exchange, surrender, exercise of rights or other disposition of insurance or annuity contracts. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

B. [1999, c. 225, §1 (RP).]

C. [1999, c. 225, §1 (RP).]

D. "Consultant" does not include:

(1) An attorney licensed to practice who is actively practicing law in this State;

(2) An insurance actuary and member or associate of the Society of Actuaries or American Academy of Actuaries;

(3) A public accountant certified under Title 32, chapter 113 or a certified public accountant who is certified under Title 32, chapter 113 and in active public practice;

(4) A licensed insurance producer who receives a fee in lieu of a commission pursuant to section 1450 if the insurance producer receives a fee for the insurance transaction and not for other services provided;

(5) A financial institution or a financial institution holding company if the insurance advice is given as part of its trust department rendering insurance advice in a fiduciary capacity; or

(6) A person authorized to act as or on behalf of an investment advisor in accordance with Title 32, section 16403 and 16404 to the extent such activities entail providing insurance advice incidental to financial planning advice. [2005, c. 65, Pt. C, §10 (AMD).]

[ 2005, c. 65, Pt. C, §10 (AMD) .]

5. Insurance producer. "Insurance producer" means a person required to be licensed under subchapter II-A to sell, solicit or negotiate insurance.

A. [1997, c. 457, §23 (NEW); MRSA T. 24-A, §1402, sub-§5, ¶ A (RP).]

[ 2001, c. 259, §5 (RPR) .]

6. Insurance producer activities.

[ 2001, c. 259, §6 (RP) .]

7. License. "License" means a document issued by the superintendent authorizing a person to act as an insurance producer, adjuster or consultant for kinds of insurance specified in the document as authorized in this chapter. The license itself does not create any authority, actual, apparent or inherent, in the licensee to represent or commit any particular insurer, health maintenance organization, fraternal benefit society, nonprofit hospital or medical service organization, viatical settlement provider or risk retention group.

[ 1997, c. 592, §19 (AMD) .]

8. Life and health consultant. "Life and health consultant" means a person licensed as a consultant to advise on life contracts, annuity contracts and health insurance contracts.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

9. Limited insurance producer license.

[ 2001, c. 259, §7 (RP) .]

9-A. Multiple peril crop insurance adjuster. “Multiple peril crop insurance adjuster” means a person who adjusts crop insurance claims under the federal crop insurance program administered by the United States Department of Agriculture.

[ 2009, c. 511, Pt. C, §2 (NEW) .]

10. Nonresident. "Nonresident" means a person other than a resident of this State.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

11. Property and casualty consultant. "Property and casualty consultant" means a person licensed as a consultant to advise on any one or more of the following kinds of insurance:

A. Casualty insurance; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

B. Property insurance; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

C. Surety insurance; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

D. Marine and transportation insurance; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

E. Title insurance; or [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

F. Legal services insurance. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

11-A. Property and casualty insurance adjuster. “Property and casualty insurance adjuster” means a person who adjusts property and casualty claims of any kind except for multiple peril crop insurance claims.

[ 2009, c. 511, Pt. C, §3 (NEW) .]

12. Resident. "Resident" means any of the following:

A. An individual who is domiciled in this State and who is not licensed elsewhere as a resident producer, consultant or adjuster; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

B. An individual whose principal place of business is located in this State and who is not licensed elsewhere as a resident producer, consultant or adjuster; or [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

C. A business entity either incorporated in this State or having its principal place of business in this State that is not licensed as a resident business entity elsewhere. [2001, c. 259, §8 (AMD).]

[ 2001, c. 259, §8 (AMD) .]

13. Service representative.

[ 2001, c. 259, §9 (RP) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §19 (AMD). 1999, c. 225, §§1,2 (AMD). 1999, c. 270, §§1,2 (AMD). 2001, c. 259, §§3-9 (AMD). 2005, c. 65, §C10 (AMD). 2009, c. 511, Pt. C, §§1-3 (AMD). RR 2011, c. 2, §29 (COR). 2011, c. 554, §§1, 2 (AMD). MRSA T.24A ., §1402/5/A (AMD).






Subchapter 2: GENERAL LICENSING REQUIREMENTS FOR PRODUCERS, ADJUSTERS, CONSULTANTS AND BUSINESS ENTITIES

24-A §1410. Prelicensing requirements

1. Written examination. Unless exempt, prior to filing an application for a license with the superintendent, an individual applying for a resident insurance producer, adjuster or consultant license must pass a written examination. The examination must test the knowledge of the individual concerning the kinds of insurance for which the application is made, the duties and responsibilities of an insurance producer, adjuster or consultant and the insurance laws and rules of this State.

[ 2001, c. 259, §11 (NEW) .]

2. Examination content. The examination may be administered as a 2-part examination. If a 2-part examination is administered, one part of the examination must test the applicant's knowledge as to the kinds of insurance for which the application is made and the other part must test the individual's knowledge of the duties and responsibilities of an insurance producer, adjuster or consultant and the insurance laws and rules of this State. The producer examination must be administered in accordance with subchapter II-A, the consultant examination in accordance with subchapters III and V and the adjuster examination in accordance with subchapters III and VI.

[ 2001, c. 259, §11 (NEW) .]

3. Outside testing service. The superintendent may make arrangements, including contracting with an outside testing service, for administering examinations. The applicant shall pay any fees for the services of any independent testing service designated by the superintendent. An individual who fails to appear for the examination as scheduled or fails to pass the examination shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

[ 2001, c. 259, §11 (NEW) .]

4. Education requirements.

[ 2007, c. 51, §1 (RP) .]

5. Experience required. An applicant for examination for a consultant license must have had not less than 5 years of actual experience with respect to the kinds of insurance and contracts to be covered by the license.

[ 2001, c. 259, §11 (NEW) .]

6. Examination results. Within 30 days after an individual completes the examination, the superintendent or any independent testing service designated by the superintendent shall inform the individual whether or not the individual has passed. An individual who fails the examination must remit the required fees before being rescheduled for another examination. An individual who fails one part of a 2-part examination must pay the full examination fee but need only be examined on the part of the examination that the individual failed. An individual who does not apply for a license within 2 years after passing one part or all of an examination must register and pay the fee for a subsequent examination.

[ 2001, c. 259, §11 (NEW) .]

7. Separate examination for each category. An applicant for more than one kind of license or for more than one authority under a license must be separately examined for each category of license or authority and shall pay a separate examination fee for each examination. Nothing in this section prohibits the giving of all required examinations to a particular applicant on the same day.

[ 2001, c. 259, §11 (NEW) .]

8. Variable contract license. An applicant for a variable contract license, in addition to passing an examination required for a resident producer's license with life authority in accordance with subchapter II-A, must have successfully completed the minimum requirements of a national association of securities dealers for the sale of variable contracts.

[ 2001, c. 259, §11 (NEW) .]

9. Multiple peril crop insurance adjuster examination. An individual applying for a resident multiple peril crop insurance adjuster license must either pass a crop adjuster examination administered by the superintendent under this section or provide proof of federal crop insurance certification pursuant to a process that includes passing a crop adjuster proficiency examination.

[ 2009, c. 511, Pt. C, §4 (NEW) .]

SECTION HISTORY

2001, c. 259, §11 (NEW). 2007, c. 51, §1 (AMD). 2009, c. 511, Pt. C, §4 (AMD).



24-A §1411. License required

1. Producer. A person may not act as or purport to be an insurance producer or limited insurance producer or engage in producer activities with respect to insurance risks resident, located or to be performed in this State or elsewhere for any kind or kinds of insurance unless licensed for such a kind or kinds in accordance with subchapter II-A.

[ 2001, c. 259, §12 (AMD) .]

2. Consultant; adjuster. A person may not act as or purport to be a consultant with respect to insurance risks resident, located or to be performed in this State or elsewhere unless licensed as a consultant under this chapter. A person may not act as or purport to be an adjuster unless licensed as an adjuster under this chapter, except as provided in section 1475.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

3. Insurance business. A person may not for a fee or commission engage in the business of offering any advice, counsel, opinion or similar service with respect to the benefits, advantages or disadvantages under any policy of insurance that is issued in this State unless that person is:

A. Engaged or employed as an attorney licensed in this State to practice law; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

B. A licensed insurance producer offering advice concerning a kind of insurance for which the insurance producer is licensed to transact business and does not receive a separate fee for rendering such advice other than commissions or fees for the sale of an insurance or annuity policy, except that this paragraph does not apply to a licensed insurance producer who is also authorized to act as or on behalf of an investment advisor pursuant to section 1402, subsection 4, paragraph D, subparagraph (6); [1999, c. 225, §3 (AMD).]

C. An actuary or a certified public accountant engaged or employed in a consulting capacity, performing duties incidental to that position; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

D. A licensed adjuster acting within the scope of the license; or [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

E. A licensed insurance consultant acting within the scope of the license. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

[ 1999, c. 225, §3 (AMD) .]

4. Liability. A licensee is personally liable under any insurance contract made by or through the licensee that is outside the scope of the license authority. An insurance contract issued on an application solicited, received or forwarded by an unlicensed person and otherwise valid is not thereby rendered invalid.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1999, c. 225, §3 (AMD). 2001, c. 259, §12 (AMD).



24-A §1412. Prohibited activities

1. License revocation. A person whose license as an insurance producer, consultant or adjuster has been revoked, suspended, denied for cause or voluntarily surrendered to avoid prosecution in this State may not participate in any manner in the conduct of an insurance business entity, whether an agency or insurance brokerage or consulting or adjusting business.

[ 2001, c. 259, §13 (AMD) .]

2. Compensation. A person whose license as an insurance producer, consultant or adjuster has been revoked, suspended, denied for cause or voluntarily surrendered to avoid prosecution may not derive any compensation, by whatever name called, based on the operation of the insurance business entity in which the person was engaged or employed prior to the revocation, suspension, denial or surrender of license. This subsection does not prohibit a person from receiving compensation for activities that the person engaged in prior to any loss of license referred to in this section, nor does it prohibit any person from divesting an interest in an insurance company or agency for value.

[ 2001, c. 259, §13 (AMD) .]

3. Relicensure. Nothing in this section prohibits any rights a person may have to seek relicensure under section 1418.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

4. Violations. Any person violating this section is guilty of a Class E crime and may be punished upon conviction, by a fine of not less than $100 nor more than $1,000, or by imprisonment for not more than 6 months, or by both.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 2001, c. 259, §13 (AMD).



24-A §1413. License requirement for business entities

1. License required. A business entity, whether it has a location in this State or not, must be licensed as an insurance producer, adjuster or consultant business entity in order to authorize individual licensees to act on the entity's behalf by engaging in insurance producer, adjuster or consultant activities or in order to use the name of the business entity in insurance-related advertising in the State. A business entity has no authority to act on its own without an individual licensee. A license authority held by an individual licensee employed by a business entity does not transfer to other employees within that business entity. Licensure of a nonresident business entity does not depend upon the entity's maintaining a business entity license in another state. Business entity licensees are subject to the standards of section 407, subsection 2, when applicable, and section 408, subsections 1 and 4.

[ 2001, c. 259, §14 (AMD) .]

2. Officers; directors; members; partners. A business entity shall notify the superintendent of its members, directors, officers or partners, and of all executive officers and directors of entities owning and individuals owning, directly or indirectly, 51% or more of the outstanding voting securities of the applicant, within 14 days of a request for such information by the superintendent.

[ 2011, c. 554, §3 (AMD) .]

3. Responsible person. Each officer or director of a corporation, each officer and member of a limited liability company and each partner of a partnership who is acting as an insurance producer, adjuster or consultant shall obtain an insurance producer, adjuster, or consultant license. Officers, members and partners do not have to be individually licensed if they are not engaging in producer activities, are not acting as consultants or adjusters and are not being compensated based upon the volume of insurance business transacted. At least one individual licensee must be designated responsible for the business entity's compliance with the insurance laws and rules of this State. The responsible person shall ensure that every individual acting in the name of the entity does not act beyond the scope of that individual's license. The designated responsible person for each business entity shall maintain a list of all current home addresses and home telephone numbers for each individual designated to act in the name of the entity. The business entity shall notify the superintendent, within 14 days of every change of the designated licensed person responsible for the entity's compliance with laws and rules of this State. The designated responsible person is responsible for all correspondence with the business entity from the superintendent. If the responsible person in a business entity loses that person's license, the business entity license terminates if a new person is not designated as responsible for the business entity within 14 days.

[ 2001, c. 259, §14 (AMD) .]

4. Authority. Whenever a business entity changes the individuals designated to act in the name of the entity, the entity shall notify the superintendent within 30 days of those changes.

[ 2001, c. 259, §14 (AMD) .]

5. Resident branch offices. A resident business entity establishing more than one place of business in this State must procure a business entity branch registration for each location within the State. A resident branch office is any office location other than the location of the licensed business entity that regularly conducts insurance business or that is advertised as a location where the public may contact the business entity or its employees concerning insurance services. An office location that meets this definition that is itself a separate legal entity from the licensed business entity must obtain a separate business entity license and can not be registered as a branch office. The licensed person designated as responsible for the business entity is responsible for all branch locations.

[ 2001, c. 259, §14 (AMD) .]

6. Nonresident branch locations. A nonresident business entity doing business in this State shall procure a business entity license for its principal location and a branch office registration for each location doing business in the State. The licensed person designated as responsible for the business entity is responsible for all such branch locations.

[ 2001, c. 259, §14 (AMD) .]

7. Applications.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF); MRSA T. 24-A, §1413, sub-§7 (RP) .]

8. Motor vehicle rental company. A rental company that primarily provides rental of motor vehicles to the public under a rental agreement that includes travel, baggage, liability or other related insurance coverage purchased by an individual in connection with and incidental to the rental of a motor vehicle, whether at the rental office or by preselection of coverage by the individual, shall obtain a limited insurance producer license under this chapter, and at least one employee at each office of the rental company located in the State shall obtain a limited insurance producer license.

[ 1999, c. 270, §3 (NEW) .]

9. Equipment rental company. A rental company as defined in section 3043, subsection 1, paragraph C that solicits or sells insurance in connection with and incidental to the rental of covered rental equipment as defined in section 3043, subsection 1, paragraph B shall obtain a limited insurance producer license under this chapter, and at least one employee at each office of the rental company located in the State shall obtain a limited insurance producer license.

[ 2015, c. 77, §1 (NEW) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §20 (AMD). 1999, c. 270, §3 (AMD). 2001, c. 259, §14 (AMD). 2011, c. 554, §3 (AMD). 2015, c. 77, §1 (AMD).



24-A §1414. Trade names

A licensee doing business under any name other than the licensee's legal name is required to notify the superintendent prior to using the trade name. [2001, c. 259, §15 (RPR).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 2001, c. 259, §15 (RPR).



24-A §1415. License authorities

1. Producer authorities. An individual resident or nonresident insurance producer may receive any of the full license authorities pursuant to section 1420-F, subsection 1, paragraphs A to F and surplus lines authority in accordance with chapter 19.

A. [2001, c. 259, §16 (RP).]

B. [2001, c. 259, §16 (RP).]

C. [2001, c. 259, §16 (RP).]

D. [2001, c. 259, §16 (RP).]

E. [2001, c. 259, §16 (RP).]

[ 2011, c. 238, Pt. H, §4 (AMD) .]

2. Consultant categories. A resident or nonresident consultant may receive the following authorities under the license:

A. Property and casualty; or [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

B. Life and health. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

3. Adjuster authorities. A resident or nonresident adjuster may receive the following authorities under the license:

A. Property and casualty insurance adjuster; and [2009, c. 511, Pt. C, §5 (NEW).]

B. Multiple peril crop insurance adjuster. [2009, c. 511, Pt. C, §5 (NEW).]

[ 2009, c. 511, Pt. C, §5 (AMD) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §21 (AMD). 2001, c. 259, §16 (AMD). 2009, c. 511, Pt. C, §5 (AMD). 2011, c. 238, Pt. H, §4 (AMD).



24-A §1416. Limited insurance licenses

1. Limited license. The superintendent may issue to an applicant qualified under this chapter a limited insurance producer license, in the areas of authority listed as such in section 1420-F.

[ 2001, c. 259, §17 (AMD) .]

2. Fee. The fee for a limited insurance producer license is specified in section 601.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 2001, c. 259, §17 (AMD).



24-A §1416-A. License continuation or termination

1. License for indefinite term. Each license issued under this chapter continues in force continuously, unless suspended, revoked or otherwise terminated by the superintendent, as long as any applicable fee set forth in section 601 is paid and education requirements for resident licensees are met by the due date.

[ 2001, c. 259, §18 (NEW) .]

2. Biennial license continuation fees. Each nonresident adjuster and consultant must be billed by the superintendent a biennial fee as provided in section 601 and shall pay the fee due by January 1st of even-numbered years. Each nonresident business entity must be billed by the superintendent a biennial fee as provided in section 601 and shall pay the fee due by April 1st of odd-numbered years. Each resident adjuster must be billed by the superintendent a biennial fee as provided in section 601 and shall pay the fee due by October 1st of even-numbered years. Each resident consultant must be billed by the superintendent a biennial fee as provided in section 601 and shall pay the fee due by the date the completion of the consultant's biennial education requirements is due in accordance with section 1482. Each resident business entity must be billed by the superintendent a biennial fee as provided in section 601 and shall pay the fee due by December 1st of even-numbered years.

[ 2015, c. 49, §1 (AMD) .]

3. Suspension or revocation. Failure to pay the required fees by a licensee within 90 days from the due date results in suspension or revocation of the license pursuant to section 1417, for violating the insurance laws pursuant to section 1420-K, subsection 1, paragraph B.

[ 2001, c. 259, §18 (NEW) .]

SECTION HISTORY

2001, c. 259, §18 (NEW). 2005, c. 43, §1 (AMD). 2015, c. 49, §1 (AMD).



24-A §1417. Suspension; revocation; refusal of license

1. Suspension, revocation, probation, denial. Notwithstanding Title 5, chapter 375, subchapter VI, the superintendent may, after notice and opportunity for hearing, deny, revoke, suspend, place on probation or limit the permissible activities under any license issued under this chapter, including business entity licenses, or any surplus lines broker license if the superintendent finds that, as to the applicant or licensee, any of the causes exist that are listed in section 1420-K, and that for purposes of this section apply to adjusters and consultants as well as producers.

A. [2001, c. 259, §19 (RP).]

B. [2001, c. 259, §19 (RP).]

C. [2001, c. 259, §19 (RP).]

D. [2001, c. 259, §19 (RP).]

E. [2001, c. 259, §19 (RP).]

F. [2001, c. 259, §19 (RP).]

G. [2001, c. 259, §19 (RP).]

H. [2001, c. 259, §19 (RP).]

[ 2001, c. 259, §19 (AMD) .]

2. Agency suspension.

[ 2001, c. 259, §20 (RP) .]

3. Voluntary surrender. The superintendent may, after notice and opportunity for a hearing under this section, deem the license suspended or revoked of a previously licensed person who voluntarily surrendered an insurance license.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

4. Exceptional circumstances.

[ 2001, c. 259, §21 (RP) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §§22,23 (AMD). 2001, c. 259, §§19-21 (AMD).



24-A §1418. Relicensing after revocation; refusal of license

1. Relicensing. The superintendent may not issue a license under this Title to a person whose license has been revoked until at least one year has expired from the effective date of that revocation. If the licensee pursues an appeal from the superintendent's decision, the superintendent may not consider issuance of a new license until at least one year from the date of a final court order affirming that revocation. The license applicant shall reestablish qualification for the license in accordance with the applicable provisions of this Title. The superintendent may refuse any such new license applications unless the applicant shows good cause why the prior revocation should not be deemed a bar to the issuance of a new license.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

2. Ineligibility for relicensing. A person whose license has been revoked twice pursuant to section 1417 or section 1420-K may not again be eligible for any license under this Title.

[ 2001, c. 259, §22 (AMD) .]

3. Business entity relicensing. If the license of a business entity is suspended or revoked pursuant to section 1417 or section 1420-K, an officer, director or member of that entity may not be licensed as an insurance producer, adjuster or consultant during the period of that suspension or revocation unless the superintendent determines that member, officer or director was not personally at fault and did not acquiesce in the matter for which the license was suspended or revoked.

[ 2001, c. 259, §22 (AMD) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 2001, c. 259, §22 (AMD).



24-A §1419. Duty to notify of changes; payment of late fee

Unless a different time is set by another provision of law, any change of address, telephone number, e-mail address, name or other material change in the conditions or qualifications set forth in the original application of a licensee must be reported to the superintendent no later than 30 days after the change. This requirement includes any conviction of a crime other than a traffic violation or any disciplinary action brought by an insurance regulatory official of any other jurisdiction against the licensee or against any officer, director, member or partner in a business entity. A licensee shall report to the superintendent any administrative action taken against the licensee in another jurisdiction or by another governmental agency in this State within 30 days of the final disposition of the matter. This report must include a copy of the order, consent to order or other relevant legal documents. Within 30 days of the initial pretrial hearing date, a licensee shall report to the superintendent any criminal prosecution of the licensee taken in any jurisdiction. The report must include a copy of the initial complaint filed, the order resulting from the hearing and any other relevant legal documents. If any notice required under this section is received after the prescribed time period, the licensee shall pay the late fee for filing as prescribed in section 601. [2015, c. 49, §2 (AMD).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §24 (AMD). 2001, c. 259, §23 (AMD). 2015, c. 49, §2 (AMD).






Subchapter 2-A: MAINE PRODUCER LICENSING ACT

24-A §1420. Short title; scope and application

1. Short title. This subchapter may be known and cited as the "Maine Producer Licensing Act."

[ 2001, c. 259, §24 (NEW) .]

2. Scope and application. This subchapter governs the qualifications and procedures for the licensing of insurance producers. It simplifies and organizes some statutory language to improve efficiency, permits the use of new technology and reduces costs associated with issuing and renewing insurance licenses. This subchapter does not apply to excess and surplus lines agents and brokers required to be licensed as producers with surplus lines authority pursuant to chapter 19, except as provided in sections 1420-G and 1420-O.

[ 2001, c. 259, §24 (NEW) .]

SECTION HISTORY

2001, c. 259, §24 (NEW).



24-A §1420-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 259, §24 (NEW).]

1. Business entity. "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership or other legal entity.

[ 2001, c. 259, §24 (NEW) .]

2. Home state. "Home state" means the District of Columbia and any state or territory of the United States that is the location of an insurance producer's principal place of residence or principal place of business, and in which that person is licensed to act as an insurance producer.

[ 2001, c. 259, §24 (NEW) .]

3. Insurance. "Insurance" has the same meaning as in section 3, and as the context may require, means any of the lines of authority in chapter 9, subchapter I.

[ 2001, c. 259, §24 (NEW) .]

4. Insurance producer. "Insurance producer" means a person required to be licensed under the laws of this State to sell, solicit or negotiate insurance.

[ 2001, c. 259, §24 (NEW) .]

5. Insurer. "Insurer" means a person engaged in the business of entering into contracts of insurance, as defined in section 3, and includes a health maintenance organization, fraternal benefit society, nonprofit hospital or medical service organization, viatical settlement provider or risk retention group.

[ 2001, c. 259, §24 (NEW) .]

6. License. "License" means a document issued by the superintendent authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent or inherent, in the holder to represent or commit an insurance carrier.

[ 2001, c. 259, §24 (NEW) .]

7. Limited line credit insurance. "Limited line credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection insurance and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the superintendent determines should be designated a form of limited line credit insurance.

[ 2001, c. 259, §24 (NEW) .]

8. Limited line credit insurance producer. "Limited line credit insurance producer" means a person who sells, solicits or negotiates one or more forms of limited line credit insurance coverage to individuals through a master, corporate, group or individual policy.

[ 2001, c. 259, §24 (NEW) .]

9. Limited lines insurance. "Limited lines insurance" means those lines of insurance defined as limited lines in section 1420-F, subsection 1 or any other line of insurance that the superintendent determines necessary to recognize for the purposes of complying with section 1420-G, subsection 5.

[ 2001, c. 259, §24 (NEW) .]

10. Limited lines producer. "Limited lines producer" means a person authorized by the superintendent to sell, solicit or negotiate limited lines insurance.

[ 2001, c. 259, §24 (NEW) .]

11. Negotiate. "Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms or conditions of the contract, provided that the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers.

[ 2001, c. 259, §24 (NEW) .]

12. Person. "Person" means an individual or a business entity.

[ 2001, c. 259, §24 (NEW) .]

13. Sell. "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company.

[ 2001, c. 259, §24 (NEW) .]

14. Solicit. "Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company.

[ 2001, c. 259, §24 (NEW) .]

15. Terminate. "Terminate" means the cancellation of the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance.

[ 2001, c. 259, §24 (NEW) .]

16. Uniform business entity application. "Uniform business entity application" means the uniform business entity application for resident and nonresident business entities authorized by the National Association of Insurance Commissioners, or its successor organization.

[ 2001, c. 259, §24 (NEW) .]

17. Uniform application. "Uniform application" means the uniform application for resident and nonresident producer licensing authorized by the National Association of Insurance Commissioners or its successor organization.

[ 2001, c. 259, §24 (NEW) .]

SECTION HISTORY

2001, c. 259, §24 (NEW).



24-A §1420-B. License required

A person may not sell, solicit or negotiate insurance in this State for any class or classes of insurance unless the person is licensed for that line of authority in accordance with this subchapter. [2001, c. 259, §24 (NEW).]

SECTION HISTORY

2001, c. 259, §24 (NEW).



24-A §1420-C. Exceptions to licensing

1. Insurers. This subchapter may not be construed to require an insurer to obtain an insurance producer license. In this section, "insurer" does not include an insurer's officers, directors, employees, subsidiaries or affiliates.

[ 2001, c. 259, §24 (NEW) .]

2. Exceptions. A license as an insurance producer is not required of the following:

A. An officer, director or employee of an insurer or of an insurance producer, only if that officer, director or employee does not receive any commission on policies written or sold to insure risks residing, located or to be performed in this State and:

(1) The activities of the officer, director or employee are executive, administrative, managerial, clerical or a combination of these and are only indirectly related to the sale, solicitation or negotiation of insurance;

(2) The functions of officer, director or employee relate to underwriting, loss control, inspection or the processing, adjusting, investigating or settling of a claim on a contract of insurance; or

(3) The officer, director or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers when the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation or negotiation of insurance; [2001, c. 259, §24 (NEW).]

B. A person who secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance; a person who secures and furnishes information for the purpose of enrolling individuals under plans, issuing certificates under plans or otherwise assisting in administering plans; or a person who performs administrative services related to mass marketed property and casualty insurance without being paid a commission for the service; [2001, c. 259, §24 (NEW).]

C. An employer or association or its officers, directors or employees, or the trustees of an employee trust plan, to the extent that the employer, officers, employees, directors or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employer, association, officers, directors, employees or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts; [2001, c. 259, §24 (NEW).]

D. Employees of insurers or organizations employed by insurers who are engaging in the inspection, rating or classification of risks, or in the supervision of the training of insurance producers, and who are not individually engaged in the sale, solicitation or negotiation of insurance; [2001, c. 259, §24 (NEW).]

E. A person whose activities in this State are limited to advertising without the intent to solicit insurance in this State through communications in printed publications or other forms of electronic mass media, whose distribution is not limited to residents of the State, if the person does not sell, solicit or negotiate insurance that would insure risks residing, located or to be performed in this State; [2001, c. 259, §24 (NEW).]

F. A person who is not a resident of this State who sells, solicits or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract, if that person is otherwise licensed as an insurance producer to sell, solicit or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state; [2011, c. 297, §2 (AMD).]

G. A salaried full-time employee who counsels or advises that person's employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer if the employee does not sell or solicit insurance or receive a commission; or [2011, c. 297, §3 (AMD).]

H. A person who offers to sell or sells portable electronic device insurance pursuant to a license issued by the superintendent under chapter 89. [2011, c. 297, §4 (NEW).]

[ 2011, c. 297, §§2-4 (AMD) .]

SECTION HISTORY

2001, c. 259, §24 (NEW). 2011, c. 297, §§2-4 (AMD).



24-A §1420-D. Application for examination

1. Written examination. A resident individual applying for an insurance producer license must pass a written examination unless exempt pursuant to section 1420-H. The examination must test the knowledge of the individual concerning the lines of authority applied for, the duties and responsibilities of an insurance producer and the insurance laws and regulations of this State. The superintendent may adopt rules regarding the development and administration of examinations required by this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 259, §24 (NEW) .]

2. Outside testing service. The superintendent may make arrangements, including contracting with an outside testing service, for administering examinations and collecting any applicable fee set forth in section 601.

[ 2001, c. 259, §24 (NEW) .]

3. Fees. Each individual applying for an examination shall remit any applicable fee as prescribed by the superintendent as set forth in section 601.

[ 2001, c. 259, §24 (NEW) .]

4. Rescheduling. An individual who fails to appear for the examination as scheduled or fails to pass the examination may reapply for an examination and must remit all required fees and forms before being rescheduled for another examination.

[ 2001, c. 259, §24 (NEW) .]

SECTION HISTORY

2001, c. 259, §24 (NEW).



24-A §1420-E. Application for license

1. Uniform application. An individual applying for a resident insurance producer license shall apply to the superintendent on the uniform application and declare under penalty of refusal, suspension or revocation of the license that the statements made in the application are true, correct and complete to the best of the individual's knowledge and belief. Before approving the application, the superintendent must find that the individual:

A. Is at least 18 years of age; [2001, c. 259, §24 (NEW).]

B. Has not committed any act that is a ground for denial, suspension or revocation set forth in section 1420-K; [2001, c. 259, §24 (NEW).]

C. [2007, c. 51, §2 (RP).]

D. Has paid any required fees set forth in section 601; and [2001, c. 259, §24 (NEW).]

E. Has successfully passed the examinations for the lines of authority for which the person has applied. [2001, c. 259, §24 (NEW).]

[ 2007, c. 51, §2 (AMD) .]

2. Uniform business entity application. A business entity acting as an insurance producer is required to obtain an insurance producer license. Application must be made using the uniform business entity application. Before approving the application, the superintendent must find that:

A. The business entity has paid any required fees set forth in section 601; and [2001, c. 259, §24 (NEW).]

B. The business entity has designated a licensed producer responsible for the business entity's compliance with the insurance laws, rules and regulations of this State. [2001, c. 259, §24 (NEW).]

[ 2001, c. 259, §24 (NEW) .]

3. Verification. The superintendent may require any documents reasonably necessary to verify the information contained in an application.

[ 2001, c. 259, §24 (NEW) .]

4. Instruction. Each insurer that sells, solicits or negotiates any form of limited line credit insurance shall provide to each individual whose duties will include selling, soliciting or negotiating limited line credit insurance a program of instruction that may be approved by the superintendent.

[ 2001, c. 259, §24 (NEW) .]

SECTION HISTORY

2001, c. 259, §24 (NEW). 2007, c. 51, §2 (AMD).



24-A §1420-F. License

1. Issuance; lines of authority. Unless denied licensure pursuant to section 1420-K, a person who has met the requirements of sections 1420-D and 1420-E must be issued an insurance producer license. An insurance producer may receive qualification for a license in one or more of the following lines of authority, as designated in this subsection for the purposes of this subchapter:

A. Life, which is insurance coverage on human lives, including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income; [2001, c. 259, §24 (NEW).]

B. Accident and health or sickness, which is insurance coverage for sickness, bodily injury or accidental death and may include benefits for disability income; [2001, c. 259, §24 (NEW).]

C. Property, which is insurance coverage for the direct or consequential loss of or damage to property of every kind; [2001, c. 259, §24 (NEW).]

D. Casualty, which is insurance coverage against legal liability, including coverage for death, injury or disability or damage to real or personal property; [2001, c. 259, §24 (NEW).]

E. Variable life and variable annuity products, which is insurance coverage provided under variable life insurance contracts and variable annuities; [2001, c. 259, §24 (NEW).]

F. Personal lines, which is property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes; [2001, c. 259, §24 (NEW).]

G. Credit, which is limited line credit insurance; [2001, c. 259, §24 (NEW).]

H. Travel insurance, which is a limited line and which means insurance coverage for personal risks incident to planned travel, including but not limited to:

(1) Interruption or cancellation of a trip or event;

(2) Loss of baggage or personal effects;

(3) Damages to accommodations or rental vehicles; or

(4) Sickness, accident, disability or death occurring during travel.

Travel insurance does not include a major medical plan that provides comprehensive medical protection for travelers on trips lasting 6 months or longer; [2015, c. 133, §2 (RPR).]

I. Title insurance contracts, which are a limited line; [2001, c. 259, §24 (NEW).]

J. [2005, c. 43, §2 (RP).]

K. Automobile mechanical breakdown contracts, which are a limited line; [2015, c. 77, §2 (AMD).]

L. Insurance offered, sold or solicited in connection with and incidental to the rental of rental cars for a period of no more than 60 days, whether at the rental office or by preselection of coverage in master, corporate, group or individual agreements, that is nontransferable, applies only to the rental car that is the subject of the rental agreement and is limited to the following kinds of insurance:

(1) Personal accident insurance for renters and other rental car occupants for accidental death or dismemberment and for medical expenses resulting from an accident that occurs with the rental car during the rental period;

(2) Liability insurance that provides protection to the renters and other authorized drivers of a rental car for liability arising from the operation or use of the rental car during the rental period;

(3) Personal effects insurance that provides coverage to renters and other vehicle occupants for loss of, or damage to, personal effects in the rental car during the rental period;

(4) Roadside assistance and emergency sickness protection insurance; and

(5) Any other coverage designated by the superintendent; and [2015, c. 77, §3 (AMD).]

M. Insurance offered, sold or solicited in connection with and incidental to the rental of covered rental equipment, as defined in section 3043, insuring against the loss of or damage to that equipment. [2015, c. 77, §4 (NEW).]

[ 2015, c. 77, §§2-4 (AMD); 2015, c. 133, §2 (AMD) .]

2. Duration. An insurance producer license remains in effect, unless revoked or suspended, as long as any applicable fee set forth in section 601 is paid and education requirements pursuant to subchapter VII for resident individual producers are met by the due date.

[ 2001, c. 259, §24 (NEW) .]

3. Lapse. An individual insurance producer whose license lapses may, within 12 months, reinstate the same license without the necessity of passing a written examination.

[ 2001, c. 259, §24 (NEW) .]

4. Waiver. A licensed insurance producer who is unable to comply with license continuation procedures due to military service or some other extenuating circumstance, such as a long-term medical disability, may request a waiver of those procedures. The producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with continuation procedures.

[ 2001, c. 259, §24 (NEW) .]

5. Contents. The license must contain the licensee's name, address, personal identification number, the date of issuance, the lines of authority and any other information required by the superintendent.

[ 2001, c. 259, §24 (NEW) .]

6. Change of name or address. A licensee shall inform the superintendent by any means acceptable to the superintendent of a change of address within 30 days of the change. Failure to timely inform the superintendent of a change in legal name or address results in a penalty pursuant to section 601.

[ 2001, c. 259, §24 (NEW) .]

7. Contract with other entities. In order to assist in the performance of the superintendent's duties, the superintendent may contract with nongovernmental entities, including the National Association of Insurance Commissioners, its affiliates or subsidiaries or its successor organization, to perform any ministerial functions, including the collection of fees, related to producer licensing that the superintendent and the nongovernmental entity determine appropriate.

[ 2001, c. 259, §24 (NEW) .]

SECTION HISTORY

2001, c. 259, §24 (NEW). 2005, c. 43, §2 (AMD). 2007, c. 51, §3 (AMD). 2015, c. 77, §§2-4 (AMD). 2015, c. 133, §2 (AMD).



24-A §1420-G. Nonresident licensing

1. Qualifications. Unless denied licensure pursuant to section 1420-K, a nonresident person must be issued a nonresident producer license if:

A. The person is currently licensed as a resident and in good standing in that person's home state; [2001, c. 259, §24 (NEW).]

B. The person has submitted the proper request for licensure and has paid any fees required by section 601; [2001, c. 259, §24 (NEW).]

C. The person has submitted or transmitted to the superintendent the application for licensure submitted to that person's home state, or in lieu of the same, a completed uniform application; and [2001, c. 259, §24 (NEW).]

D. The person's home state awards nonresident producer licenses to residents of this State on the same basis. [2001, c. 259, §24 (NEW).]

[ 2001, c. 259, §24 (NEW) .]

2. Verification. The superintendent may verify the producer's licensing status through the producer database maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries or any successor organization.

[ 2001, c. 259, §24 (NEW) .]

3. Change of address. A nonresident producer who moves from one state to another state or a resident producer who moves from this State to another state shall file a change of address and provide certification from the new resident state within 30 days of the change of legal residence. A fee or license application is not required.

[ 2001, c. 259, §24 (NEW) .]

4. Surplus lines; license in home state. Notwithstanding any other provision of this subchapter, a person licensed as a surplus lines producer in that person's home state must be issued a nonresident surplus lines producer license pursuant to subsection 1. Except as provided in subsection 1, nothing in this section otherwise amends or supersedes any other provision of chapter 19.

[ 2001, c. 259, §24 (NEW) .]

5. Limited lines; license in home state. Notwithstanding any other provision of this subchapter, a person licensed as a limited line credit insurance or other type of limited lines producer in that person's home state must be issued a nonresident limited lines producer license, pursuant to subsection 1, granting the same scope of authority as granted under the license issued by the producer's home state. For the purposes of this section, limited line insurance is any authority granted by the home state that restricts the authority of the license to less than the total authority prescribed in the associated major lines pursuant to section 1420-F, subsection 1, paragraphs A to F.

[ 2001, c. 259, §24 (NEW) .]

SECTION HISTORY

2001, c. 259, §24 (NEW).



24-A §1420-H. Exemption from examination

1. Exemption. An individual who applies for an insurance producer license in this State who was previously licensed for the same lines of authority in another state is not required to complete any examination pursuant to section 1410. This exemption is only available if the person is currently licensed in that state or if the application is received within 90 days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state, or the state's producer database records, maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries or any successor organization, indicate that the producer is or was licensed in good standing for the line of authority requested.

[ 2007, c. 51, §4 (AMD) .]

2. Application. A person licensed as an insurance producer in another state who moves to this State shall make application within 90 days of establishing legal residence to become a resident licensee pursuant to section 1420-E. An examination pursuant to section 1410 is not required of that person to obtain any line of authority previously held in the prior state except when the superintendent determines otherwise by rule. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 51, §4 (AMD) .]

3. Additional exemptions. An examination is also not required of:

A. An applicant for a license covering the same kind or kinds of insurance for which the applicant was licensed under a similar license in this State within the past 2 years, other than a temporary license issued pursuant to section 1420-J. This exemption applies only to persons who have met the applicable continuing education requirements during the 2-year period, who voluntarily terminated their previous license and who continue to be fully qualified for the license. A person whose previous license was revoked or suspended may not become relicensed pursuant to this paragraph; [2001, c. 259, §24 (NEW).]

B. An applicant for a license as a limited insurance producer who solicits or sells travel insurance; [2015, c. 133, §3 (AMD).]

C. An applicant for a license as a resident title insurance producer who is an attorney at law duly licensed to practice law in this State; [2001, c. 259, §24 (NEW).]

D. An applicant for a license as a limited insurance producer who solicits or sells mechanical breakdown insurance; [2015, c. 77, §5 (AMD).]

E. An applicant for a license as a limited insurance producer employed by a motor vehicle rental company who solicits or sells insurance in connection with and incidental to the rental of a motor vehicle for a period not to exceed 60 days in accordance with section 1420-F, subsection 1, paragraph L; or [2015, c. 77, §6 (AMD).]

F. An applicant for a license as a limited insurance producer employed by an equipment rental company who solicits or sells insurance in connection with and incidental to the rental of covered rental equipment in accordance with section 1420-F, subsection 1, paragraph M. [2015, c. 77, §7 (NEW).]

[ 2015, c. 77, §§5-7 (AMD); 2015, c. 133, §3 (AMD) .]

SECTION HISTORY

2001, c. 259, §24 (NEW). 2007, c. 51, §4 (AMD). 2015, c. 77, §§5-7 (AMD). 2015, c. 133, §3 (AMD).



24-A §1420-I. Assumed names

An insurance producer doing business under any name other than the producer's legal name is required to notify the superintendent prior to using the assumed name. [2001, c. 259, §24 (NEW).]

SECTION HISTORY

2001, c. 259, §24 (NEW).



24-A §1420-J. Temporary licensing

1. License authorized. The superintendent may issue a temporary insurance producer license for a period not to exceed 180 days without requiring an examination if the superintendent determines that the temporary license is necessary for the servicing of an insurance business in the following cases:

A. To the surviving spouse or court-appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the producer or for the recovery or return of the producer to the business or to provide for the training and licensing of new personnel to operate the producer's business; [2001, c. 259, §24 (NEW).]

B. To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license; [2001, c. 259, §24 (NEW).]

C. To the designee of a licensed insurance producer entering active service in the Armed Forces of the United States; or [2001, c. 259, §24 (NEW).]

D. In any other circumstance when the superintendent determines that the public interest will best be served by the issuance of this license. [2001, c. 259, §24 (NEW).]

[ 2001, c. 259, §24 (NEW) .]

2. Limitations. The superintendent may by order limit the authority of any temporary licensee in any way determined necessary to protect insureds and the public. The superintendent may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The superintendent may by order revoke a temporary license if the interest of insureds or the public is endangered. A temporary license may not continue after the owner or the personal representative disposes of the business.

[ 2001, c. 259, §24 (NEW) .]

SECTION HISTORY

2001, c. 259, §24 (NEW).



24-A §1420-K. License denial, nonrenewal or revocation

1. Causes. The superintendent may place on probation, suspend, revoke or refuse to issue or renew an insurance producer's license or may levy a civil penalty in accordance with section 12-A or take any combination of such actions, for any one or more of the following causes:

A. Providing incorrect, misleading, incomplete or materially untrue information in the license application; [2001, c. 259, §24 (NEW).]

B. Violating any insurance laws, or violating any rule, regulation, subpoena or order of the superintendent or of another state's insurance commissioner; [2001, c. 259, §24 (NEW).]

C. Obtaining or attempting to obtain a license through misrepresentation or fraud; [2001, c. 259, §24 (NEW).]

D. Improperly withholding, misappropriating or converting any money or properties received in the course of doing insurance business; [2001, c. 259, §24 (NEW).]

E. Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance; [2001, c. 259, §24 (NEW).]

F. Having been convicted of a criminal offense as provided in Title 5, section 5301. Any revocation, suspension or denial of license under this paragraph must be in accordance with Title 5, sections 5302 to 5304; [2001, c. 259, §24 (NEW).]

G. Having admitted to or been found to have committed any insurance unfair trade practice or fraud; [2001, c. 259, §24 (NEW).]

H. Using fraudulent, coercive or dishonest practices, or demonstrating incompetence, untrustworthiness or financial irresponsibility in the conduct of business in this State or elsewhere; [2001, c. 259, §24 (NEW).]

I. Having an insurance producer license, or its equivalent, denied, suspended or revoked in any other state, province, district or territory; [2001, c. 259, §24 (NEW).]

J. Forging another's name to an application for insurance or to any document related to an insurance transaction; [2001, c. 259, §24 (NEW).]

K. Improperly using notes or any other reference material to complete an examination for an insurance license; [2001, c. 259, §24 (NEW).]

L. Knowingly accepting insurance business from an individual who is not licensed; [2001, c. 259, §24 (NEW).]

M. Failing to comply with an administrative or court order imposing a child support obligation; or [2001, c. 259, §24 (NEW).]

N. Failing to pay state income tax or comply with any administrative or court order directing payment of state income tax. [2001, c. 259, §24 (NEW).]

[ 2001, c. 259, §24 (NEW) .]

2. Notification. If the superintendent does not renew or denies an application for a license, the superintendent shall notify the applicant or licensee and advise, in writing, the applicant or licensee of the reason for the denial or nonrenewal of the applicant's or licensee's license. The applicant or licensee may make written demand upon the superintendent within 30 days for a hearing before the superintendent to determine the reasonableness of the superintendent's action. The hearing must be held within 30 days of that written demand and pursuant to section 229.

[ 2001, c. 259, §24 (NEW) .]

3. Effect on business entity. The license of a business entity may be suspended, revoked or refused if the superintendent finds, after hearing, that an individual licensee's violation was known or should have been known by one or more of the partners, officers or managers acting on behalf of the partnership or corporation and the violation was neither reported to the superintendent nor corrected.

[ 2001, c. 259, §24 (NEW) .]

4. Civil penalties. In addition to or in lieu of any applicable denial, suspension or revocation of a license, a person may, after hearing, be subject to a civil penalty according to section 12-A.

[ 2001, c. 259, §24 (NEW) .]

5. Enforcement powers. The superintendent retains the authority to enforce the provisions of and impose any penalty or remedy authorized by this Title, Title 24 or any other law enforced by the superintendent against any person who is under investigation for or charged with a violation of this Title, Title 24 or any other law enforced by the superintendent, even if the person's license has been surrendered or has lapsed by operation of law.

[ 2001, c. 259, §24 (NEW) .]

SECTION HISTORY

2001, c. 259, §24 (NEW).



24-A §1420-L. Commissions

1. License required to pay. An insurance company or insurance producer may not pay a commission, service fee, brokerage or other valuable consideration to a person for selling, soliciting or negotiating insurance in this State if that person is required to be licensed under this subchapter and is not so licensed.

[ 2001, c. 259, §24 (NEW) .]

2. License required to accept. A person may not accept a commission, service fee, brokerage or other valuable consideration for selling, soliciting or negotiating insurance in this State if that person is required to be licensed under this subchapter and is not so licensed.

[ 2001, c. 259, §24 (NEW) .]

3. Deferral. Renewal or other deferred commissions may be paid to a person for selling, soliciting or negotiating insurance in this State if the person was required to be licensed under this subchapter at the time of the sale, solicitation or negotiation and was so licensed at that time.

[ 2001, c. 259, §24 (NEW) .]

4. Assignments. An insurer or insurance producer may pay or assign commissions, service fees, brokerages or other valuable consideration to an insurance agency or to persons who do not sell, solicit or negotiate insurance in this State, unless the payment would violate chapter 23 or any other applicable provision of this Title.

[ 2001, c. 259, §24 (NEW) .]

SECTION HISTORY

2001, c. 259, §24 (NEW).



24-A §1420-M. Appointments

1. Appointment. An insurance producer may not act as an agent of an insurer unless the insurance producer becomes an appointed agent of that insurer. An insurance producer who is not acting as an agent of an insurer is not required to become appointed.

[ 2001, c. 259, §24 (NEW) .]

2. Notice. To appoint a producer as its agent, the appointing insurer shall file, in a format approved by the superintendent, a notice of appointment within 15 days from the date the agency contract is executed or the first insurance application is submitted. An insurer may also elect to appoint a producer to all or some insurers within the insurer's holding company system or group by the filing of a single appointment request.

[ 2001, c. 259, §24 (NEW) .]

3. Fee. An insurer shall pay an appointment fee, in the amount and method of payment set forth in section 601, for each insurance producer appointed by the insurer.

[ 2001, c. 259, §24 (NEW) .]

4. Renewal. An insurer shall remit, in a manner prescribed by the superintendent, a renewal appointment fee in the amount set forth in section 601.

[ 2001, c. 259, §24 (NEW) .]

SECTION HISTORY

2001, c. 259, §24 (NEW).



24-A §1420-N. Notification to superintendent of termination

1. Termination for cause. An insurer or authorized representative of the insurer that terminates the appointment, employment, contract or other insurance business relationship with a producer shall notify the superintendent within 30 days following the effective date of the termination, using a format prescribed by the superintendent, if the reason for termination is one of the reasons set forth in section 1420-K or the insurer has knowledge the producer was found by a court, government body or self-regulatory organization authorized by law to have engaged in any of the activities in section 1420-K. Upon the written request of the superintendent, the insurer shall provide additional information, documents, records or other data pertaining to the termination or activity of the producer.

[ 2001, c. 259, §24 (NEW) .]

2. Termination without cause. An insurer or authorized representative of the insurer that terminates the appointment, employment or contract with a producer for any reason not set forth in section 1420-K shall notify the superintendent within 30 days following the effective date of the termination, using a format prescribed by the superintendent. Upon written request of the superintendent, the insurer shall provide additional information, documents, records or other data pertaining to the termination.

[ 2001, c. 259, §24 (NEW) .]

3. Ongoing notification requirement. The insurer or the authorized representative of the insurer shall promptly notify the superintendent in a format acceptable to the superintendent if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the superintendent in accordance with subsection 1 had the insurer then known of its existence.

[ 2001, c. 259, §24 (NEW) .]

4. Copy of notification to be provided to producer. Notification to the producer and comments by the producer must be as follows.

A. Within 15 days after making the notification required by subsections 1, 2 and 3, the insurer shall mail a copy of the notification to the producer at the producer's last known address. If the producer is terminated for cause for any of the reasons listed in section 1420-K, the insurer shall provide a copy of the notification to the producer at the producer's last known address by certified mail, return receipt requested, postage prepaid or by overnight delivery using a nationally recognized carrier. [2001, c. 259, §24 (NEW).]

B. Within 30 days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the superintendent. The producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer and the comments become a part of the superintendent's file and accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under subsection 6. [2001, c. 259, §24 (NEW).]

[ 2001, c. 259, §24 (NEW) .]

5. Immunities. This subsection governs immunities.

A. In the absence of actual malice, an insurer, the authorized representative of the insurer, a producer, the superintendent or an organization of which the superintendent is a member that compiles the information concerning the termination and makes it available to other insurance commissioners or regulatory or law enforcement agencies is not subject to civil liability for making this information available, and a civil cause of action may not arise against these entities or their respective agents or employees as a result of reporting or providing information under this section. [2001, c. 259, §24 (NEW).]

B. In any action brought against a person that may have immunity under paragraph A for making any statement required by this section or providing any information relating to any statement that may be requested by the superintendent, the party bringing the action shall plead specifically in any allegation that paragraph A does not apply because the person making the statement or providing the information did so with actual malice. [2001, c. 259, §24 (NEW).]

C. Paragraph A or B does not abrogate or modify any existing statutory or common law privileges or immunities. [2001, c. 259, §24 (NEW).]

[ 2001, c. 259, §24 (NEW) .]

6. Confidentiality. Subject to limitations set out in this subsection, any documents, materials or other information in the control or possession of the bureau that is furnished by an insurer or producer or an employee or agent acting on behalf of the insurer or producer or that is obtained by the superintendent in an investigation pursuant to this section is confidential, is not subject to subpoena and is not subject to discovery or admissible in evidence in any private civil action except by a court order for good cause.

A. The superintendent is, however, authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the superintendent's duties. [2001, c. 259, §24 (NEW).]

B. Neither the superintendent nor any person who received documents, materials or other information while acting under the authority of the superintendent may be permitted or required to testify in any private civil action concerning any confidential documents, materials or information except as ordered by a court for good cause. [2001, c. 259, §24 (NEW).]

C. In order to assist in the performance of the superintendent's duties under this subchapter, the superintendent:

(1) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to paragraph A, with other state, federal and international regulatory agencies, with the National Association of Insurance Commissioners, its affiliates or subsidiaries or any successor organization, and with state, federal and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality of the documents, materials or other information;

(2) May receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the National Association of Insurance Commissioners, its affiliates or subsidiaries or any successor organization, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions and shall maintain as confidential or privileged any documents, materials or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the documents, materials or information; and

(3) May enter into agreements governing sharing and use of information consistent with this subsection. [2001, c. 259, §24 (NEW).]

D. No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information occurs as a result of disclosure to the superintendent under this section or as a result of sharing as authorized in paragraph C. [2001, c. 259, §24 (NEW).]

E. Nothing in this subchapter prohibits the superintendent from releasing final, adjudicated actions including for cause terminations that are open to public inspection pursuant to Title 1, chapter 13, subchapter I to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries or any successor organization. [2001, c. 259, §24 (NEW).]

[ 2001, c. 259, §24 (NEW) .]

7. Penalties for failing to report. An insurer, producer or an employee or agent acting on behalf of the insurer or producer that fails to report as required under the provisions of this section or that is found to have reported with actual malice by a court of competent jurisdiction may, after notice and hearing, have its license suspended or revoked and may be fined in accordance with section 12-A.

[ 2001, c. 259, §24 (NEW) .]

SECTION HISTORY

2001, c. 259, §24 (NEW).



24-A §1420-O. Reciprocity

1. Reciprocity. The superintendent shall waive any requirements for a nonresident license applicant with a valid license from that person's home state, except the requirements imposed by section 1420-G, if the applicant's home state awards nonresident licenses to residents of this State on the same basis.

[ 2001, c. 259, §24 (NEW) .]

2. Continuing education. Satisfaction of a nonresident producer's home state's continuing education requirements for licensed insurance producers constitutes satisfaction of this State's continuing education requirements if the nonresident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this State on the same basis.

[ 2001, c. 259, §24 (NEW) .]

SECTION HISTORY

2001, c. 259, §24 (NEW).



24-A §1420-P. Reporting of actions

1. Administrative actions. A producer shall report to the superintendent any administrative action taken against the producer in another jurisdiction or by another governmental agency in this State within 30 days of the final disposition of the matter. This report must include a copy of the order, consent to order or other relevant legal documents.

[ 2001, c. 259, §24 (NEW) .]

2. Criminal actions. Within 30 days of the initial pretrial hearing date, a producer shall report to the superintendent any criminal prosecution of the producer taken in any jurisdiction. The report must include a copy of the initial complaint filed, the order resulting from the hearing and any other relevant legal documents.

[ 2001, c. 259, §24 (NEW) .]

SECTION HISTORY

2001, c. 259, §24 (NEW).






Subchapter 3: APPLICATION PROCEDURE FOR ADJUSTERS AND CONSULTANTS

24-A §1421. Licensing forms

The superintendent or an independent licensing service designated by the superintendent shall prescribe, consistent with the applicable requirements of this chapter, and furnish all forms required under this chapter in connection with applications for and issuance of licenses. The superintendent or an independent testing service designated by the superintendent shall prescribe and furnish all forms required in connection with examinations for licenses. [1997, c. 592, §24 (AMD).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §24 (AMD).



24-A §1422. License to be issued only on compliance

The superintendent may not issue or permit any license of an applicant who is not in compliance with or who has not established qualifications in accordance with the applicable provisions of this chapter. [2001, c. 259, §26 (AMD).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 2001, c. 259, §26 (AMD).



24-A §1423. Application for examination (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §§25,26 (AMD). 2001, c. 259, §27 (RP).



24-A §1424. Application for license (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §§27,28 (AMD). 2001, c. 259, §28 (RP).



24-A §1424-A. Application for license

1. Application. An individual applying for an insurance adjuster or consultant license shall apply to the superintendent on a form as determined by the superintendent and declare under penalty of refusal, suspension or revocation of the license that the statements made in the application are true, correct and complete to the best of the individual's knowledge and belief. Before approving the application, the superintendent must find that the individual:

A. Has complied with the requirements of subchapter V in the case of consultants and subchapter VI in the case of adjusters; [2001, c. 259, §29 (NEW).]

B. Has not committed any act that is a ground for denial, suspension or revocation set forth in sections 1417 and 1420-K; [2001, c. 259, §29 (NEW).]

C. Has completed any prelicensing requirements for the license for which the person has applied, as specified in subchapter II; [2001, c. 259, §29 (NEW).]

D. Has paid any required fees set forth in section 601; and [2001, c. 259, §29 (NEW).]

E. Has successfully passed the examinations for the license for which the person, if a resident, has applied. [2001, c. 259, §29 (NEW).]

[ 2001, c. 259, §29 (NEW) .]

2. Business entity. A business entity acting as an insurance adjuster or consultant is required to obtain an adjuster or consultant license. Application must be made using the uniform business entity application. Before approving the application, the superintendent must find that:

A. The business entity has paid any required fees set forth in section 601; and [2001, c. 259, §29 (NEW).]

B. The business entity has designated a licensed person responsible for the business entity's compliance with the insurance laws, rules and regulations of this State. [2001, c. 259, §29 (NEW).]

[ 2001, c. 259, §29 (NEW) .]

3. Verification. The superintendent may require any documents reasonably necessary to verify the information contained in an application.

[ 2001, c. 259, §29 (NEW) .]

SECTION HISTORY

2001, c. 259, §29 (NEW).



24-A §1425. Investigation of license applicants

When an application for license under this chapter is submitted, the superintendent may investigate the applicant's character, financial responsibility, experience, background and fitness for the license applied for. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF).



24-A §1426. Issuance; refusal of license; refunds of fees

1. Issuance. If the superintendent finds that the application is complete, the applicant has passed any required examination and that the applicant is otherwise qualified for the license applied for, the superintendent shall promptly issue the license; otherwise, the superintendent may not issue the license and shall promptly notify the applicant of such refusal stating the grounds for denial.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

2. Fees.

[ 2001, c. 259, §30 (RP) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §29 (AMD). 2001, c. 259, §30 (AMD).



24-A §1427. Exemption from examination requirement (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §§30,31 (AMD). 1999, c. 270, §§4-6 (AMD). 2001, c. 259, §31 (RP).



24-A §1427-A. Exemption from examination requirement

1. Exemption. An individual who applies for an adjuster or consultant license in this State who was previously licensed as such in another state is not required to complete any prelicensing education or examination pursuant to section 1410. This exemption is only available if the person is currently licensed in that state or if the application is received within 90 days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state, or the state's producer database records, maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries or any successor organization, indicate that the adjuster or consultant is or was licensed in good standing for the type of license requested.

[ 2001, c. 259, §32 (NEW) .]

2. Application. A person licensed as an adjuster or consultant in another state who moves to this State must apply within 90 days of establishing legal residence to become a resident licensee. Prelicensing education or examination is not required of that person to obtain the adjuster or consultant license type previously held in the prior state except when the superintendent determines otherwise by rule. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 259, §32 (NEW) .]

3. Other exemptions. An examination is not required of an applicant for the same type of license that the applicant previously held in this State within the past 2 years, other than a temporary license. This exemption applies only to persons who have met the applicable continuing education requirements during the 2-year period, who voluntarily terminated their previous license, and who continue to be fully qualified for the license. A person whose previous license was revoked or suspended may not become relicensed pursuant to this subsection.

[ 2001, c. 259, §32 (NEW) .]

SECTION HISTORY

2001, c. 259, §32 (NEW).



24-A §1428. Temporary license as insurance producer (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 2001, c. 259, §33 (RP).



24-A §1429. Insurance vending machines (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 2001, c. 259, §33 (RP).



24-A §1430. License continuation or termination (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §§32-37 (AMD). 2001, c. 259, §34 (RP).



24-A §1431. Appointment of insurance producers or agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §38 (RP).



24-A §1432. Termination of producer or agency appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §38 (RP).






Subchapter 4: PRODUCERS

24-A §1441. Applicability

1. Licensed resident producers.

[ 1997, c. 592, §39 (RP) .]

1-A. Licensed producers. This subchapter applies to licensed resident and nonresident producers.

[ 1997, c. 592, §40 (NEW) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §§39,40 (AMD).



24-A §1441-A. Appointment of insurance producers or agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 592, §41 (NEW). 2001, c. 259, §35 (RP).



24-A §1441-B. Termination of producer or agency appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 592, §41 (NEW). 2001, c. 259, §35 (RP).



24-A §1442. Authority of insurance producer

1. Licensed insurance producer. A licensed insurance producer in this State may:

A. Engage in insurance producer activities throughout this State within the authority granted the insurance producer by the insurer, health maintenance organization, fraternal benefit society, or nonprofit hospital or medical service organization and the scope of the producer's license; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

B. Adjust the losses of the insurer or fraternal benefit society within the authority granted the insurance producer by the insurer or fraternal benefit society; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

C. Not place or seek to place insurance coverage, other than with an insurer, health maintenance organization, fraternal benefit society or nonprofit hospital association for which the insurance producer holds an appointment, except as provided under section 1450, subsection 2. A licensed resident or a nonresident insurance producer may not place or seek to place insurance coverage other than in an authorized insurer, health maintenance organization, fraternal benefit society or nonprofit hospital or medical service organization, except as provided in chapter 19; and [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

D. Enter into a contract or arrangement with a financial institution for the purpose of participating in a finance program with the financial institution. In this case, the financial institution need not be licensed as a producer, as long as the purpose of the arrangement is to authorize an insurance producer to facilitate, direct or refer insureds, prospective insureds or other customers to the financial institution for loans or for the purpose of authorizing an insurance producer to facilitate arrangements for leases, loans or credit applications with the financial institution. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF).



24-A §1443. Exceptions to licensing requirement (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 2001, c. 259, §36 (RP).



24-A §1443-A. Licensing of financial institutions and related parties

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Affiliate" means any of the following entities:

(1) A subsidiary of a financial institution or credit union authorized to do business in this State or of a financial institution holding company;

(2) An employee, an officer other than a director, or licensed 3rd-party producer of a financial institution or credit union authorized to do business in this State, a financial institution holding company or any institution listed in subparagraph (1);

(3) A person or entity possessing 5% or more of the ownership interests of a financial institution or credit union authorized to do business in this State, or of a financial institution holding company or of any institution listed in subparagraph (1); or

(4) An insurer or insurance producer or consultant utilizing space in the retail area of a financial institution or credit union authorized to do business in this State or of a financial institution holding company or an institution listed in subparagraph (1) in order to engage in the transaction of insurance when payments for use of the space are made to the that institution pursuant to a space-sharing agreement based directly or indirectly upon a percentage of the volume of business conducted by the insurer, insurance agent, broker or consultant. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

B. "Credit union authorized to do business in this State" or "credit union" has the same meaning as defined in Title 9-B, section 131, subsection 12-A. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

C. "Financial institution authorized to do business in this State" or "financial institution" has the same meaning as defined in Title 9-B, section 131, subsection 17-A. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

D. "Financial institution holding company" has the same meaning as defined in Title 9-B, section 1011 and includes a mutual holding company as defined in Title 9-B, section 1052. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

E. "Licensed 3rd-party producer" means a licensed insurance producer or consultant who engages in authorized insurance activities related to insurance products directly on behalf of a specified licensed insurance entity through an independent contractor relationship. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

F. "Ownership interest" includes general partnership shares, limited partnership shares and shares of stock that possess any voting rights. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

G. "Subsidiary" means any corporation, partnership, association or other business entity in which either:

(1) One or more financial institutions or credit unions authorized to do business in this State, financial institution holding companies or any officers, employees, agents or representatives of the financial institutions or credit unions authorized to do business in this State or financial institution holding companies possess directly or indirectly, singly or in the aggregate, an ownership interest of at least 25%; or

(2) It is determined by the superintendent after notice and opportunity for hearing that one or more financial institutions or credit unions authorized to do business in this State, financial institution holding companies or any officers, employees, agents or representatives of financial institutions or credit unions authorized to do business in this State or financial institution holding companies, singly or in the aggregate, exercise a controlling influence over the management and policies of the entity. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

2. Licensing. A financial institution or credit union authorized to do business in this State, financial institution holding company or the subsidiary or affiliate of any of those entities or an officer, employee, agent or representative of a financial institution, credit union, financial institution holding company or the subsidiary of any of those entities may be licensed as an insurance producer or consultant in this State or may act as an insurance producer or consultant in this State. These organizations are not required to become licensed as insurance producers or consultants with respect to: credit life and credit health insurance to the extent authorized by chapter 37 when the insured is enrolled in the policy; group health insurance to the extent authorized by chapter 35 when the insured is enrolled in the policy; and group life insurance to the extent authorized by chapter 31 when the insured is enrolled in the policy; credit property insurance; credit involuntary unemployment insurance; forced placed property insurance; a vendor's single interest policy; and any other insurance product as determined by the superintendent. In addition, a financial institution, credit union, financial institution holding company or a subsidiary or employee of any such entity may sell annuities, arrange for the sale of annuities or share commissions in connection with the sale of annuities to the extent authorized by Title 9-B, section 443, subsection 11, if the entity has been licensed pursuant to this chapter and if that activity includes the sale of variable annuity contracts, a national association of securities dealers registration form must be submitted to the superintendent as required by the provisions of section 1410, subsection 8.

[ 2001, c. 259, §37 (AMD) .]

3. Rulemaking. The superintendent, the Superintendent of Financial Institutions and the Superintendent of Consumer Credit Protection may, pursuant to this subsection, Title 9-A, section 4-407 and Title 9-B, section 448, subsection 5, undertake joint rulemaking to carry out the purpose of this section, including issues regarding signs, the physical location of sales of insurance and identification of producers affiliated with financial institutions, credit unions, financial institution holding companies or supervised lenders. In adopting rules pursuant to this section, the superintendent, the Superintendent of Financial Institutions and the Superintendent of Consumer Credit Protection shall consider the possibility of confusion and perception of coercion among the insurance-consuming public, the need for cost-effective delivery of insurance products to insurance consumers and the importance of parity among producers affiliated with federally chartered and state-chartered financial institutions and credit unions. Any rule adopted may not interfere significantly with the ability of a producer to solicit or negotiate the sale of an insurance product, whether or not that producer is affiliated with a financial institution, credit union, financial institution holding company or supervised lender, except when no other reasonable alternative exists to protect the insurance-consuming public. Rules adopted under this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. Nothing in this section is intended to restrict or interfere with the ability of the bureau, the Bureau of Financial Institutions or the Bureau of Consumer Credit Protection to adopt rules with respect to areas in which the respective agencies have independent jurisdiction.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF); 2007, c. 273, Pt. B, §§5, 6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 259, §37 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §§5, 6 (REV). 2007, c. 695, Pt. A, §47 (AFF).



24-A §1444. Appointment required; report and fees required (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 2001, c. 259, §38 (RP).



24-A §1444-A. Insurance vending machines

1. Vending machines. A licensed insurance producer may solicit and issue personal travel accident insurance policies by means of a mechanical vending machine supervised by the insurance producer and placed at an airport or similar place of convenience to the traveling public if the superintendent finds:

A. That the policy to be sold provides reasonable coverage and benefits, is reasonably suited for sale and issuance through a vending machine and that use of such a machine in a proposed location would be of convenience to the public; [2001, c. 259, §39 (NEW).]

B. That the type of vending machine proposed to be used is reasonably suitable for the purpose; [2001, c. 259, §39 (NEW).]

C. That reasonable means are provided for informing prospective purchasers of policy coverages and restrictions; and [2001, c. 259, §39 (NEW).]

D. That reasonable means are provided for refund of money inserted in a defective machine when no insurance or a lesser amount than that paid for is actually received. [2001, c. 259, §39 (NEW).]

[ 2001, c. 259, §39 (NEW) .]

2. Special license. For each machine to be used, the superintendent may issue to the insurance producer a special vending machine license. The license must specify the name and address of the insurer, health maintenance organization, fraternal benefit society or nonprofit hospital or medical service organization and the name and address of the insurance producer, the name of the policy to be sold, the serial number of the machine and the place where the machine is to be in operation. The license is subject to termination, suspension or revocation coincidentally with the license of the insurance producer. The superintendent shall also revoke the license for any machine for which the superintendent finds that the license qualifications no longer exist. The license fee for each respective vending machine is established in section 601. Proof of the existence of a license must be displayed on or about each machine in use in the manner that the superintendent reasonably requires.

[ 2001, c. 259, §39 (NEW) .]

SECTION HISTORY

2001, c. 259, §39 (NEW).



24-A §1445. Responsibility of insurer, health maintenance organization, fraternal benefit society, or nonprofit hospital or medical service organization; prohibited activities

1. Responsibilities for training and supervision. In addition to any other applicable provisions of law, the insurer, health maintenance organization, fraternal benefit society or nonprofit hospital or medical service organization:

A. Shall ensure adequate training for its appointed producers; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

B. Shall provide supervision of its appointed producers who sell insurance on its behalf; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

C. Is responsible for injuries to consumers resulting from the actions of its appointed producers to the extent of restitution, reimbursement of money or payment of interest to the consumer; and [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

D. Is accountable and may be penalized by the superintendent, as provided for in this Title, for the actions of its producers. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

2. Prohibited activities. A licensed insurance producer in this State may not:

A. Use knowledge gained as a result of the producer's insurance relationship with the insurance consumer for the producer's own personal gain, other than the receipt of fees or commissions allowed under section 1450, or use knowledge gained as a result of the relationship for the purpose of investing the insurance consumer's money in property or assets in which the insurance producer or the producer's relatives have or will have a personal ownership interest unless that activity is otherwise authorized under insurance, banking or securities laws or rules; or [1999, c. 225, §4 (AMD).]

B. Receive a fee for rendering advice on financial or estate planning or for selling trust packages, if the producer also recommends the purchase of an insurance policy upon which the producer will receive commissions, unless the producer is licensed as a consultant acting in compliance with consultant licensing laws or provides the required documentation in accordance with section 1466, subsection 2. [1999, c. 225, §4 (AMD).]

[ 1999, c. 225, §4 (AMD) .]

3. Common law principles. Nothing in this chapter abrogates the common law principles of apparent or implied authority as available remedies or defenses.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1999, c. 225, §4 (AMD).



24-A §1446. Place of business (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 2001, c. 259, §40 (RP).



24-A §1447. Records

1. Records. The insurance producer or business entity shall keep or make accessible at the producer's or business entity's place of business a copy of the written appointment or designation from each insurer, health maintenance organization, fraternal benefit society or nonprofit hospital or medical service organization with which the insurance producer or business entity has an appointment. The insurance producer or business entity shall keep at the producer's or business entity's place of business complete records of transactions under the license. If a producer engages in transactions on behalf of a business entity and subsequently maintains a different place of business, the business entity shall maintain the records of those transactions. If a producer engages in transactions independent of any business entity, the producer shall maintain the records of those transactions. For the purpose of examination or investigation by the superintendent, records may be maintained in electronic form. As to each insurance policy or contract placed through or sold by the licensee, the records must show:

A. The names of the insurer, health maintenance organization, fraternal benefit society or nonprofit hospital or medical service organization; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

B. The number and expiration date of the policy or contract; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

C. The premium payable as to the policy or contract; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

D. The name and address of the insured; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

E. The date and time of every binder made by the insurance producer; and [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

F. Such other information as the superintendent may reasonably require. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

[ 2001, c. 259, §41 (AMD) .]

2. Retention. The records must be kept available for inspection by the superintendent for a period of at least 3 years after completion of the respective transactions.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1999, c. 50, §1 (AMD). 2001, c. 259, §41 (AMD).



24-A §1448. Qualifications for insurance producer license (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 2001, c. 259, §42 (RP).



24-A §1449. Reporting and accounting for premiums

All premiums and return premiums received by an insurance producer are trust funds received by the licensee in a fiduciary capacity in accordance with this section. [2003, c. 35, §1 (RPR).]

1. Return premiums; accounting and payment to an insured. The licensee shall account for and pay the return premiums to the insured or apply the return premiums to outstanding balances of any insured within 30 days from the date of receipt. The date of receipt is the date the money is actually received or the date the credit is posted by the insurer, health maintenance organization, fraternal benefit society or nonprofit hospital or medical service organization to the licensee's account.

[ 2003, c. 35, §1 (NEW) .]

2. Premiums; accounting and payment to an insurer. The licensee shall promptly account for and pay premiums to the insurer, health maintenance organization, fraternal benefit society or nonprofit hospital or medical service organization in accordance with the contract between the insurer, health maintenance organization, fraternal benefit society or nonprofit hospital or medical service organization and the licensee.

[ 2003, c. 35, §1 (NEW) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 2003, c. 35, §1 (RPR).



24-A §1450. Commissions; payment; acceptance

1. Commissions. Except as provided in section 1420-L, an insurer, health maintenance organization, fraternal benefit society or nonprofit hospital or medical service organization may not pay to any unlicensed person, either directly or indirectly, any commission on a sale of a contract of insurance issued on a risk located or to be performed within this State unless at the time of the taking of the application for the insurance the person was duly licensed by this State as an insurance producer as to the kind or kinds of insurance involved. An unlicensed person or business entity may not receive or accept any commission or compensation for insurance unless licensed pursuant to this chapter.

[ 2001, c. 259, §43 (AMD) .]

2. Shared commissions. If an insurance producer does not have an appointment with an insurer, the insurance producer may place with that insurer, through a duly licensed and appointed producer of such insurer, an insurance coverage necessary for the adequate protection of a subject of insurance and share in the commission on that insurance, if each producer is licensed as to the kinds of insurance involved.

A. [2011, c. 238, Pt. H, §5 (RP).]

B. [2011, c. 238, Pt. H, §5 (RP).]

C. [2011, c. 238, Pt. H, §5 (RP).]

D. [2011, c. 238, Pt. H, §5 (RP).]

E. [2011, c. 238, Pt. H, §5 (RP).]

[ 2011, c. 238, Pt. H, §5 (AMD) .]

3. Rules. With respect to the sale of property and casualty insurance sold to large commercial insurance risks, producers may be compensated by fees paid by or on behalf of the insured, by commissions paid by an insurer or by a combination of both. The superintendent may adopt rules to establish standards for determining large commercial insurance risks. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 2001, c. 259, §43 (AMD). 2011, c. 238, Pt. H, §5 (AMD).






Subchapter 5: CONSULTANTS

24-A §1461. Scope of subchapter

1. Scope. This subchapter applies to consultants as defined in section 1402.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

2. Definition. Unless the context otherwise requires, "consultant," as used in this subchapter, means both property and casualty consultants and life and health consultants as defined in section 1402.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF).



24-A §1462. License required

A person may not act as a consultant in this State without first obtaining a license from the superintendent in accordance with this subchapter. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF).



24-A §1463. Qualifications for license

A license may not be issued pursuant to this subchapter unless the applicant has satisfactorily passed a written examination administered by the superintendent and has filed a bond as required by section 1464. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF).



24-A §1464. Consultant's bond

1. Bond. Every applicant for license as a consultant shall file with the license application and maintain in effect while licensed a bond issued by an authorized surety insurer in this State, continuous in form and providing for aggregate liability of $20,000.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

2. Indemnification. The bond must indemnify any person damaged by any fraudulent act or conduct of the licensee in transactions under the license, and must likewise be conditioned upon faithful accounting and application of all money coming into the licensee's possession in connection with activities as such a licensee.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

3. Release. The bond remains in force until released by the superintendent or until canceled by the surety. Without prejudice to any liability previously incurred, the surety may cancel the bond upon 30 days advance written notice to the licensee and the superintendent. Upon cancellation by the surety and failure to procure a satisfactory replacement bond prior to cancellation, the consultant's license terminates.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF).



24-A §1465. Consulting contract required

A licensee may not act in any further capacity for which a license is required without having first entered into a written contract with a client. The contract must include, without limitation, the amount and basis of any consulting fee and the duration of employment and must be in a form approved by the superintendent. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF).



24-A §1466. Commissions and fees

1. Property and casualty consultant. A property and casualty consultant and any person in which the consultant has an interest may not, directly or indirectly, charge a consultant fee and receive or share in any commission for the sale of insurance as a producer on any policy or certificate of insurance unless the advice given by the producer for the insurance occurs at least 12 months before or after the period of employment as a consultant as specified in the contract required by section 1465. This subsection does not prevent a licensed property and casualty insurance producer from receiving a fee rather than commission on the sale of property and casualty insurance in accordance with section 1450 and rules adopted by the superintendent.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

2. Life and health consultant. A life and health consultant may charge a consulting fee and receive commissions for the sale of insurance as an insurance producer if both the consulting fee and the insurance commissions are provided for in a written agreement, in a form approved by the superintendent, signed by the client and the consultant.

[ 1999, c. 225, §5 (AMD) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1999, c. 225, §5 (AMD).



24-A §1467. Obligation to serve interest of client

A consultant is obligated, under the license, to serve with objectivity and complete loyalty the interests of the client and to render to the client such information, counsel and service that, within the knowledge, understanding and opinion in good faith of the consultant, best serves the client's insurance or annuity needs and interests. A consultant may not use knowledge gained as a result of the consultant's insurance relationship with the client for the consultant's own personal gain, other than the receipt of fees or commissions allowed under section 1450, or use knowledge gained as a result of the relationship for the purpose of investing the client's money in property or assets in which the consultant, or any person in which the consultant has a pecuniary interest or a familial relationship, has or will have a personal ownership interest unless such activity is otherwise specifically authorized under insurance, banking, or securities laws. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF).



24-A §1468. Records

The consultant shall keep at the consultant's place of business all contracts with clients for a period of 3 years from the termination of the contracts. For the purpose of investigation or examination by the superintendent, contracts may be maintained in electronic form. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF).






Subchapter 6: ADJUSTERS

24-A §1471. Scope of this subchapter

This subchapter applies only to insurance adjusters as defined in section 1402. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF).



24-A §1472. Qualifications for adjuster license

1. Issuance of license. The superintendent may not issue, continue or permit to exist any license as an adjuster, except in compliance with this chapter or unless the person meets the requirements of subsection 2.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

2. Qualifications. In order to be licensed as an insurance adjuster, a person:

A. Must be at least 18 years of age; [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

B. Must be competent, trustworthy, financially responsible, and of good personal and business reputation; and [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

C. Must pass any written examination required for the license under subchapter 2 or maintain federal crop insurance certification in the case of multiple peril crop insurance adjusters who established license qualification through such certification. [2009, c. 511, Pt. C, §6 (AMD).]

[ 2009, c. 511, Pt. C, §6 (AMD) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §42 (AMD). 2001, c. 259, §44 (AMD). 2009, c. 511, Pt. C, §6 (AMD).



24-A §1473. Adoption of rules

The superintendent may adopt rules to establish the standards for performance of the duties of the adjuster. In addition to the causes set forth in section 1417, the superintendent may suspend, revoke or refuse a license of an adjuster for failure to perform the duties of the adjuster in accordance with the standards in this subchapter and in accordance with the standards adopted by rules. Rules adopted pursuant to this subchapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF).



24-A §1474. Records

1. Record of each transaction. Each adjuster shall keep at the adjuster's business address shown on the license a record of all transactions under the license. For the purpose of investigation or examination by the superintendent, records may be maintained in electronic form.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

2. Information. The record must include:

A. A copy of all investigations or adjustments undertaken or consummated; and [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

B. A statement of any fee, commission or other compensation received or to be received by the adjuster on account of the investigation or adjustment. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

3. Retention. The adjuster shall make records available for examination by the superintendent at all times and shall retain the records for at least 3 years.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF).



24-A §1475. Catastrophe investigations and adjustments

An adjuster license is not required for an adjuster sent into this State on behalf of an authorized insurer or fraternal benefit society for the investigation or adjustment of a particularly unusual or extraordinary loss or of a series of losses resulting from a catastrophe common to all such losses. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF).



24-A §1476. Activities of insurance adjusters

The following requirements govern the activities of insurance adjusters. [1997, c. 592, §43 (NEW).]

1. Solicitation. An adjuster seeking to provide adjusting services to an insured for a fee to be paid by the insured may not solicit or offer an adjustment services contract to any person for at least 36 hours after an accident or occurrence as a result of which the person might have a potential claim.

[ 1997, c. 592, §43 (NEW) .]

2. Contract provision. Any such adjustment services contract must contain a provision, prominently printed on the first page of the contract, stating that the person contracting with the adjuster has the option to rescind the contract within 2 business days after the contract is signed.

[ 1997, c. 592, §43 (NEW) .]

SECTION HISTORY

1997, c. 592, §43 (NEW).



24-A §1477. Reciprocity

1. Reciprocity. The superintendent shall waive any requirements for a nonresident adjuster license applicant with a valid license from that applicant's home state, except the requirements imposed by sections 1420-G and 1472, subsection 2, paragraph B, if the applicant's home state awards nonresident licenses to residents of this State on the same basis. If the applicant's home state does not license adjusters for the license or authority sought, the applicant shall designate as the applicant's home state any state in which the applicant is licensed and in good standing.

[ 2015, c. 49, §3 (NEW) .]

SECTION HISTORY

2015, c. 49, §3 (NEW).






Subchapter 7: CONTINUING EDUCATION

24-A §1481. Continuing education advisory committee

The Continuing Education Advisory Committee is established and consists of 6 members appointed by the superintendent for terms of 3 years each, on a staggered-term basis to prevent the terms of more than 2 members from expiring in any one year. A person may not be reappointed to the committee for more than one 3-year term. A person is ineligible for appointment to the committee unless that person is an active, full-time insurance producer or consultant. Committee members are eligible for reimbursement of expenses. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF).



24-A §1481-A. Applicability of subchapter

1. Applicability. This subchapter applies to licensed producers and licensed consultants.

[ 1997, c. 592, §44 (NEW) .]

2. Exceptions. Except for limited licenses for the sale of annuities, this subchapter does not apply to persons holding only limited licenses under section 1416.

[ 1997, c. 592, §44 (NEW) .]

SECTION HISTORY

1997, c. 592, §44 (NEW).



24-A §1482. Educational requirements

As a prerequisite to maintaining a license, licensees must complete a continuing education requirement every 2 years in programs or courses approved by the superintendent. The superintendent may establish by rule the amount of continuing education credit hours, not to exceed 30 hours, required under this section. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. The superintendent may, for good cause shown, grant an extension of time to any person to allow that person to comply with this subchapter. [2005, c. 43, §3 (AMD).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §45 (AMD). 2005, c. 43, §3 (AMD).



24-A §1483. Application for approval of program

1. Application. Each application for approval of a continuing education program must be submitted according to the guidelines prescribed by the superintendent accompanied by the appropriate fee in section 601. The fee is nonrefundable. A fee is required only for original course submissions. Subsequent or renewal filings of approved courses are considered original if modified in any manner.

[ 1997, c. 592, §46 (AMD) .]

2. Review. Courses and programs must be approved or disapproved by the superintendent, subject to prior review and nonbinding recommendations of the Continuing Education Advisory Committee or another 3rd-party selected by the superintendent. After review and approval or disapproval, the submissions need not be maintained by the superintendent and may be destroyed. The superintendent may, by rule, establish criteria for the review and approval of courses and for the determination of the number of continuing education hours to be credited for completion of each course or program. Rules adopted pursuant to this subchapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF) .]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §46 (AMD).



24-A §1484. Failure to comply

The license of any insurance producer or consultant who is out of compliance with this subchapter for at least 60 days, is subject to suspension or revocation pursuant to section 1420-K, subsection 1, paragraph B. [2001, c. 259, §45 (AMD).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 592, §47 (AMD). 2001, c. 259, §45 (AMD).



24-A §1485. Rule-making authority

The superintendent may establish by rule reasonable procedures and standards to fulfill the purposes of this subchapter and may contract with third parties for the purpose of fulfilling responsibilities under this subchapter. Rules adopted pursuant to this subchapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 457, §23 (NEW); 1997, c. 457, §55 (AFF).]

SECTION HISTORY

1997, c. 457, §23 (NEW). 1997, c. 457, §55 (AFF).






Subchapter 8: MANAGING GENERAL AGENTS

24-A §1491. Short title

This subchapter may be known and cited as the "Managing General Agents Act." [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

SECTION HISTORY

1997, c. 573, §1 (NEW). 1997, c. 573, §2 (AFF).



24-A §1492. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

1. Actuary. "Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

2. Insurer. "Insurer" means a person engaged as principal and as indemnitor, surety or contractor in the business of entering into contracts of insurance who holds an existing certificate of authority to transact insurance in this State pursuant to section 404.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

3. Managing general agent or MGA. "Managing general agent" or "MGA" means a person who negotiates and binds ceding reinsurance contracts on behalf of an insurer or manages all or part of the insurance business of an insurer, including the management of a separate division, department or underwriting office, and acts as a producer for the insurer, whether known as a managing general agent, manager or other similar term; and who, with or without the authority, either separately or together with affiliates, directly or indirectly, produces and underwrites an amount of gross direct written premium equal to or more than 5% of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter of the year following the last annual statement and adjusts or pays claims in excess of an amount determined by the superintendent or negotiates reinsurance on behalf of the insurer, or both. The term does not include:

A. An employee of the insurer; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

B. A manager of a branch of an alien insurer that is located in the United States; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

C. An underwriting manager who, pursuant to contract, manages all or part of the insurance operations of the insurer, is under common control with the insurer, subject to section 222 and whose compensation is not based on the volume of premiums written; and [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

D. The attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or interinsurance exchange under powers of attorney. [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

4. Underwrite. "Underwrite" means the authority to accept or reject risk on behalf of the insurer.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

SECTION HISTORY

1997, c. 573, §1 (NEW). 1997, c. 573, §2 (AFF).



24-A §1493. License and registration requirement

1. In-state risks. A person may not act in the capacity of an MGA with respect to risks located in this State for an insurer licensed in this State unless that person holds a valid Maine producer license and appointment authorizing the producer to sell the applicable kinds of insurance and unless registered with the superintendent as a managing general agent pursuant to subsection 5.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

2. Out-of-state risks. A person may not act in the capacity of an MGA representing an insurer domiciled in this State with respect to risks located outside this State unless that person holds a valid Maine producer license and appointment in this State and unless registered with the superintendent as a managing general agent pursuant to subsection 5.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

3. Bond. The superintendent may require a bond in an amount acceptable to the superintendent for the protection of the insurer.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

4. Errors and omissions policy. The superintendent may require the MGA to maintain an errors and omissions policy.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

5. Application. Each managing general agent shall file with the superintendent an application for registration as a managing general agent and shall pay the fee in section 601.

A. The superintendent shall prescribe, consistent with the applicable requirements of this subchapter, and furnish forms required under this subchapter in connection with application for an issuance of registration certificates and for notification of termination of contracts pursuant to section 1495. [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

B. The application for registration must include the name and address of the insurer with whom the producer has an appointment pursuant to section 1420-M and with whom the producer has a written contract pursuant to section 1494, a statement of the duties that the producer is expected to perform on behalf of the insurer, the lines of insurance for which the producer is to be authorized to act and any other information the superintendent requests. [2001, c. 259, §46 (AMD).]

C. If the superintendent finds that the application is complete, the superintendent shall promptly issue a certificate of registration to the producer; otherwise, the superintendent shall refuse to issue the registration and promptly notify the producer and the insurer of the refusal, stating the grounds for refusal. The producer may request a hearing on the superintendent's denial pursuant to section 229. [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

[ 2001, c. 259, §46 (AMD) .]

6. Duration. Unless notification of termination of contract is received pursuant to section 1495, the certificate of registration remains in effect as long as the registrant continues to hold a valid Maine producer license and as long as the registrant complies with the provisions of this subchapter. A certificate of registration expires upon receipt by the superintendent of notification of termination of contract pursuant to section 1495 or pon notification of termination of the producer's license and the registrant shall promptly deliver the certificate of registration to the superintendent.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

SECTION HISTORY

1997, c. 573, §1 (NEW). 1997, c. 573, §2 (AFF). 1999, c. 127, §A37 (AMD). 1999, c. 127, §A38 (AFF). 2001, c. 259, §46 (AMD).



24-A §1494. Required contract provisions

A person acting in the capacity of an MGA may not place business with an insurer unless there is in force a written contract between the parties that sets forth the responsibilities of each party and, when both parties share responsibility for a particular function, specifies the division of those responsibilities. The contract must contain the following minimum provisions. [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

1. Termination. The insurer may terminate the contract for cause upon written notice to the MGA. The insurer may suspend the underwriting authority of the MGA during the pendency of any dispute regarding the cause for termination. However, the suspension of an MGA does not relieve the MGA of the responsibility to service business in existence at the time of the suspension.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

2. Accounting. The MGA shall render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

3. Bank as fiduciary. All funds collected for the account of an insurer must be held by the MGA in a fiduciary capacity in a bank that is a member of the Federal Reserve System. This account must be used for all payments on behalf of the insurer. The MGA may retain no more than 3 months' estimated claims payments and allocated loss adjustment expenses.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

4. Records. Separate records of business written by the MGA must be maintained. The insurer must have access and may copy all accounts and records related to its business in a form usable by the insurer. The superintendent must have access to all books, bank accounts and records of the MGA in a form usable to the superintendent. These records must be retained according to section 3408.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

5. Nonassignable. The contract may not be assigned in whole or part by the MGA.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

6. Guidelines. The contract must include appropriate underwriting guidelines including:

A. The maximum annual premium volume; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

B. The basis of the rates to be charged; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

C. The types of risks that may be written; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

D. Maximum limits of liability; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

E. Applicable exclusions; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

F. Territorial limitations; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

G. Policy cancellation provisions; and [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

H. The maximum policy period. [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

The insurer has the right to cancel or not to renew any policy of insurance subject to all applicable laws and rules regarding the cancellation and nonrenewal of insurance policies.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

7. Settlement authority. If the contract permits the MGA to settle claims on behalf of the insurer:

A. All claims must be reported to the insurer in a timely manner; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

B. A copy of the claim file must be sent to the insurer at its request or as soon as it becomes known that the claim:

(1) Has the potential to exceed an amount determined by the superintendent or exceeds the limit set by the insurer, whichever is less;

(2) Involves a coverage dispute;

(3) May exceed the MGA's claims settlement authority;

(4) Is open for more than 6 months; or

(5) Is closed by payment of an amount awarded as a result of a judicial proceeding or an amount set by the insurer, whichever is less; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

C. All claim files must be the joint property of the insurer and MGA; except that, upon an order of liquidation of the insurer, the files become the sole property of the insurer or its estate. The MGA must have reasonable access to and may copy the files on a timely basis; and [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

D. Any settlement authority granted to the MGA may be terminated for cause upon written notice by the insurer to the MGA or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination. Upon termination of the MGA's authority to settle claims, the MGA shall desist from any draw on funds of the insurer and shall immediately forward to the insurer all claims files with the MGA's immediate possession and any claims received thereafter. The MGA shall promptly transfer to the insurer any funds owed to the insurer or to any policyholder and shall transfer to the insurer any property of the insurer that is within the MGA's actual or constructive possession. [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

8. Transmission. When electronic claims files are in existence, the contract must address the timely transmission of the data.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

9. Interim profits. If the contract provides for a sharing of interim profits by the MGA and the MGA has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments or in any other manner, interim profits may not be paid to the MGA until one year after they are earned for property insurance business and 5 years after they are earned on casualty business and not until the profits have been verified pursuant to section 1495.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

10. Prohibitions. The MGA may not:

A. Bind reinsurance or retrocessions on behalf of the insurer, except that the MGA may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for reinsurance both assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

B. Commit the insurer to participate in insurance or reinsurance syndicates; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

C. Make use of any producer without ensuring that the producer is lawfully licensed in this State to transact the kind of insurance for which the producer is used; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

D. Without prior approval of the insurer, pay or commit the insurer to pay a claim over an amount specified by the insurer, net of reinsurance, which may not exceed 1% of the insurer's policyholder surplus as of December 31st of the preceding year; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

E. Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer without prior approval of the insurer. If prior approval is given, a report must be promptly forwarded to the insurer; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

F. Make use of any producer who serves on the insurer's board of directors; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

G. Jointly employ an individual who is employed with the insurer; or [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

H. Assign specific duties under a contract with an insurer to other parties. [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

SECTION HISTORY

1997, c. 573, §1 (NEW). 1997, c. 573, §2 (AFF).



24-A §1495. Duties of insurers

1. Records for each MGA. The insurer shall require and maintain on file an independent financial examination of current origin prepared on the basis of statutory accounting prescribed or permitted by the superintendent respecting each MGA with which the insurer has done business.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

2. Actuarial review. If an MGA establishes loss reserves, the insurer shall annually obtain the opinion of an actuary or actuaries who specialize in the type of insurance under consideration, attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the MGA. This requirement is in addition to any other required loss reserve certification.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

3. On-site review. The insurer shall periodically and at least semiannually conduct an on-site review of the underwriting and claims processing operations of the MGA.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

4. Binding authority. Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates rests with an officer of the insurer, who may not be affiliated with the MGA.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

5. Notice of termination. Within 30 days of termination of a contract with an MGA, the insurer shall provide written notification of that termination to the superintendent.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

6. Quarterly review. An insurer shall review its books and records each quarter to determine if any producer has become, by operation of section 1492, subsection 3, an MGA as defined in that section. If the insurer determines that its producer has become an MGA, the insurer shall promptly notify the producer and the superintendent of that determination and the insurer and producer must fully comply with the provisions of this subchapter within 30 days.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

7. Board member qualifications. An insurer may not appoint to its board of directors an officer, director, employee, producer or controlling shareholder of its managing general agents. This subsection does not apply to relationships governed by section 222 or chapter 77 to the extent that control of an insurer is permissible under section 222 or chapter 77.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

SECTION HISTORY

1997, c. 573, §1 (NEW). 1997, c. 573, §2 (AFF).



24-A §1496. Acts of MGA considered acts of insurer; examination authority

The acts of the MGA are deemed to be the acts of the insurer on whose behalf it is acting. An MGA may be examined as if it were the insurer. [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

SECTION HISTORY

1997, c. 573, §1 (NEW). 1997, c. 573, §2 (AFF).



24-A §1497. Penalties and liabilities

1. Penalties. If the superintendent finds after a hearing conducted in accordance with section 229 that any person has violated any provision of this subchapter, the superintendent may order:

A. For each separate violation, any penalty provided for by section 12-A; [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

B. Revocation or suspension of the producer's license or the insurer's certificate of authority; and [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

C. The MGA to reimburse the insurer, the rehabilitator or liquidator of the insurer for any losses incurred by the insurer caused by a violation of this subchapter committed by the MGA. [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

2. Effect of order. The decision, determination or order of the superintendent pursuant to subsection 1 is subject to judicial review as provided by section 236.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

3. Penalties. Nothing contained in this section affects the right of the superintendent to impose any other penalties provided for in this Title.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

4. Rights of others. Nothing contained in this subchapter limits or restricts the rights of policyholders, claimants and auditors.

[ 1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF) .]

SECTION HISTORY

1997, c. 573, §1 (NEW). 1997, c. 573, §2 (AFF).



24-A §1498. Rules

The superintendent may adopt reasonable rules for the implementation and administration of this subchapter. Rules adopted pursuant to this subchapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 573, §1 (NEW); 1997, c. 573, §2 (AFF).]

SECTION HISTORY

1997, c. 573, §1 (NEW). 1997, c. 573, §2 (AFF).









Chapter 17: AGENTS, BROKERS, CONSULTANTS AND ADJUSTERS

Subchapter 1: LICENSING PROCEDURES AND GENERAL REQUIREMENTS

24-A §1501. Scope of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §§1,37,39 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1502. "Agent" defined, in general (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1503. "General lines agent" defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1983, c. 801, §§2,3 (AMD). 1995, c. 329, §7 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1504. "Life agent" defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 151, (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1505. "Health agent" defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1506. "Broker" defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1983, c. 801, §§4,5 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1507. "Service representative" defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §§27-A (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1508. "Consultant" defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1975, c. 696, §§1,2 (AMD). 1977, c. 351, §1 (AMD). 1983, c. 801, §§6,7 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP). 1997, c. 457, §24 (RPR).



24-A §1509. "Adjuster" defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 168, §4 (RPR). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1509-A. "Adjuster trainee" defined (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 168, §5 (NEW). 1995, c. 329, §8 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1510. "Organization" defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1993, c. 153, §9 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1511. "Resident," "nonresident" defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1995, c. 329, §9 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1512. License required; liability; validity of contract; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1989, c. 168, §6 (AMD). 1993, c. 221, §5 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1512-A. Prohibited activities (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 419, §6 (NEW). 1997, c. 457, §25 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1512-B. Report of superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 168, §7 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1513. Exceptions to license requirement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §§27-B (AMD). 1989, c. 168, §§8,9 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1514. Purpose of license; "controlled business" (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 315, §18 (RP). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1514-A. Prohibition as to financial institutions and related parties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 407, (NEW). 1985, c. 731, (RPR). 1993, c. 322, §§3,4 (AMD). 1995, c. 329, §10 (AMD). 1997, c. 315, §19 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1515. Licensing forms (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1985, c. 366, §1 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1516. License to be issued only on compliance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1517. Licensing of organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1971, c. 435, §2 (AMD). 1973, c. 585, §12 (AMD). 1979, c. 301, (AMD). 1993, c. 153, §10 (AMD). 1993, c. 322, §5 (AMD). 1995, c. 329, §§11-14 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1518. Application for license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1975, c. 67, (AMD). 1993, c. 221, §6 (AMD). 1993, c. 637, §§16-18 (AMD). 1995, c. 570, §3 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1519. Investigation of license applicants (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1971, c. 435, §3 (AMD). 1973, c. 585, §12 (AMD). 1993, c. 637, §19 (AMD). 1995, c. 329, §15 (AMD). 1995, c. 462, §A46 (AMD). 1995, c. 625, §A24 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1520. Written examination (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 560, §12 (AMD). 1973, c. 585, §12 (AMD). 1985, c. 366, §2 (AMD). 1989, c. 168, §10 (AMD). 1993, c. 221, §§7,8 (AMD). 1993, c. 637, §20 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1521. Exemption from examination requirement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1971, c. 435, §4 (AMD). 1973, c. 585, §12 (AMD). 1973, c. 625, §138 (AMD). 1993, c. 153, §11 (AMD). 1995, c. 570, §4 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1522. Scope of examination; reference material (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1985, c. 366, §3 (AMD). 1989, c. 168, §11 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1523. Time, place and conduct of examination (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 260, (AMD). 1985, c. 366, §4 (AMD). 1993, c. 153, §§12,13 (AMD). 1993, c. 637, §21 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1524. Failure to take examination; reexamination (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1985, c. 366, §§5-7 (AMD). 1993, c. 637, §22 (RP).



24-A §1525. Examination advisory boards; designation, appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1983, c. 812, §149 (AMD). 1985, c. 366, §8 (AMD). 1989, c. 168, §§12-14 (AMD). 1995, c. 329, §§16,17 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1526. -- functions, reports, expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1983, c. 812, §150 (AMD). 1989, c. 168, §15 (AMD). 1995, c. 329, §18 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1527. Issuance, refusal of license; refundability of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1528. License categories (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1971, c. 435, §5 (RPR). 1973, c. 560, §13 (AMD). 1973, c. 585, §12 (AMD). 1975, c. 159, §§1,2 (AMD). 1989, c. 168, §§16,17 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1529. License contents; number of licenses required (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1971, c. 435, §§6,7 (AMD). 1973, c. 585, §12 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1530. Multiple licensing, life or health insurance agents (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 152, §§1,2 (AMD). 1973, c. 585, §12 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1531. Limited licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1971, c. 253, (AMD). 1971, c. 435, §§8,9 (AMD). 1973, c. 585, §12 (AMD). 1983, c. 298, §§1,2 (AMD). 1993, c. 322, §6 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP). 2007, c. 466, Pt. A, §45 (RP).



24-A §1532. Continuation, expiration of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1971, c. 435, §§10,11 (AMD). 1973, c. 585, §12 (AMD). 1973, c. 726, §7 (AMD). 1975, c. 159, §3 (AMD). 1975, c. 767, §§16,17 (AMD). 1977, c. 222, §§3,4 (AMD). 1977, c. 682, §§3,4 (AMD). 1983, c. 419, §7 (RP).



24-A §1532-A. License continuation or termination (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 419, §8 (NEW). 1985, c. 366, §§9,10 (AMD). 1989, c. 31, §§2,3 (AMD). 1989, c. 168, §§18,19 (AMD). 1989, c. 878, §A66 (AMD). 1993, c. 153, §14 (AMD). 1995, c. 570, §5 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1533. Appointment of agents (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1971, c. 435, §12 (RPR). 1973, c. 585, §12 (AMD). 1973, c. 726, §8 (AMD). 1975, c. 767, §18 (AMD). 1993, c. 221, §§9,10 (AMD). 1993, c. 637, §23 (AMD). 1995, c. 570, §6 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1534. Biennial continuation of appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1971, c. 435, §13 (AMD). 1973, c. 585, §12 (AMD). 1973, c. 726, §9 (RPR). 1975, c. 767, §19 (RPR). 1993, c. 221, §11 (AMD). 1993, c. 637, §§24-26 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1535. Termination of agent appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 112, §§1,2 (AMD). 1993, c. 221, §§12,13 (AMD). 1993, c. 637, §§27,28 (AMD). 1995, c. 329, §19 (AMD). 1995, c. 694, §D50 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1536. Temporary license as agent or broker (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1971, c. 435, §14 (AMD). 1973, c. 585, §12 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1537. -- rights, limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1538. Insurance vending machines (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1973, c. 726, §10 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1539. Suspension, revocation, refusal of license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §§407,408 (AMD). 1983, c. 419, §9 (AMD). 1989, c. 269, §§11-13 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1540. Procedures upon suspension or revocation; powers of superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §409 (RPR). 1991, c. 298, §3 (RP).



24-A §1541. Return of license to superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1542. Relicensing after revocation; refusal of license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §410 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1543. Duty to have agent or broker at each place of business (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 292, (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1544. Change of address (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 221, §14 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1545. Authority of agent; limitation as to surety bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 221, §14 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1546. Broker's authority; commissions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 221, §14 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1547. Place of business (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 221, §14 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1548. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 221, §14 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).






Subchapter 2: GENERAL LINES AGENTS AND BROKERS -- QUALIFICATIONS AND REQUIREMENTS

24-A §1601. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1602. Scope of subchapter (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1603. Qualifications for general lines agent and broker license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 433, §59 (AMD). 1971, c. 598, §47 (AMD). 1973, c. 585, §12 (AMD). 1993, c. 637, §29 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1604. Educational requirement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §139 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1605. Authority of agent; limitation as to surety bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1985, c. 564, §1 (AMD). 1993, c. 221, §15 (RP).



24-A §1606. Broker's bond (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1985, c. 366, §11 (AMD). 1995, c. 329, §20 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1607. Broker's authority, commissions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1985, c. 564, §2 (AMD). 1993, c. 221, §16 (RP).



24-A §1608. Broker, agent license combinations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1609. Place of business (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1993, c. 221, §17 (RP).



24-A §1610. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1993, c. 221, §17 (RP).



24-A §1611. Signature, countersignature of policies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1971, c. 435, §15 (AMD). 1973, c. 585, §12 (AMD). 1989, c. 168, §20 (RP).



24-A §1612. Countersignature fee (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1989, c. 168, §21 (RP).



24-A §1613. Reporting and accounting for premiums (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1614. Commissions; payment, acceptance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1615. Sharing commissions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1616. Nonresident agents, brokers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 168, §22 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1617. -- service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1618. -- nonresident must place business through resident agent (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1991, c. 548, §D1 (RP).



24-A §1619. Initial license; general lines agents (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 248, (NEW). 1975, c. 159, §4 (AMD). 1989, c. 168, §23 (RP).






Subchapter 3: LIFE AGENTS AND BROKERS QUALIFICATIONS AND REQUIREMENTS

24-A §1671. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1993, c. 221, §18 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1672. Applicability of Life and Health Agent and Broker Law (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1993, c. 221, §18 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1673. Qualifications for life agent, health agent and life broker licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 433, §60 (AMD). 1971, c. 598, §48 (AMD). 1973, c. 585, §12 (AMD). 1993, c. 221, §19 (AMD). 1993, c. 637, §30 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1674. Initial license -- life agents, brokers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1975, c. 159, §5 (AMD). 1989, c. 168, §24 (RP).



24-A §1675. Brokers; bond, authority, commissions, combinations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1993, c. 221, §§20,21 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1676. Commissions: life agents, life brokers and health agents (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1993, c. 221, §22 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1677. Excess or rejected risks (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1993, c. 221, §23 (RP).



24-A §1677-A. Shared commissions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 221, §24 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1678. Fiduciary responsibility: life agents, life brokers and health agents (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1993, c. 221, §25 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1679. Countersignature of health policies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1991, c. 548, §D1 (RP).



24-A §1680. Nonresident life agents, health agents and life brokers; service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 168, §25 (AMD). 1993, c. 221, §26 (AMD). 1995, c. 329, §21 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1681. Change of address, notice to superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1993, c. 221, §27 (RP).






Subchapter 4: INSURANCE CONSULTANTS QUALIFICATIONS AND REQUIREMENTS

24-A §1801. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1979, c. 341, (RPR). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1802. Scope of subchapter IV (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1979, c. 341, (RPR). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1803. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1979, c. 341, (RPR). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1804. Qualifications for license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1979, c. 341, (RPR). 1983, c. 419, §10 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1805. Consultant's bond (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1979, c. 341, (RPR). 1985, c. 366, §12 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1806. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1977, c. 351, §2 (AMD). 1979, c. 341, (RPR). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1807. Consulting contract required (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1977, c. 351, §3 (AMD). 1979, c. 341, (RPR). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1807-A. Consulting fee (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 351, §4 (NEW). 1979, c. 341, (RP).



24-A §1808. Commissions and fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1979, c. 341, (RPR). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1809. Obligation to serve interest of client (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1979, c. 341, (RPR). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP). 1997, c. 457, §26 (RPR).



24-A §1810. Nonresident consultants; service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 341, (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).






Subchapter 5: INSURANCE ADJUSTERS QUALIFICATIONS AND REQUIREMENTS

24-A §1851. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1852. Scope of this subchapter (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1853. Qualifications for adjuster license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §28 (AMD). 1969, c. 433, §61 (AMD). 1971, c. 598, §49 (AMD). 1973, c. 585, §12 (AMD). 1973, c. 625, §140 (AMD). 1989, c. 168, §§26,27 (AMD). 1991, c. 615, §A2 (AMD). 1993, c. 221, §28 (AMD). 1995, c. 329, §§22-24 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1854. Adjuster's bond (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1985, c. 366, §13 (AMD). 1989, c. 168, §28 (AMD). 1993, c. 637, §§31,32 (AMD). 1995, c. 329, §25 (RP).



24-A §1855. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1856. Nonresident adjusters; process; special catastrophe losses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1857. Temporary license as adjuster (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 150, §2 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1858. Activities of insurance adjusters (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 86, §1 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP). 1997, c. 683, §B13 (RP).






Subchapter 6: CONTINUING EDUCATIONAL REQUIREMENTS FOR LICENSED AGENTS, BROKERS AND CONSULTANTS

24-A §1875. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 31, §4 (NEW). 1989, c. 878, §§H5,6 (AMD). 1993, c. 322, §7 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1876. Continuing Education Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 31, §4 (NEW). 1995, c. 329, §26 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1877. Educational requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 31, §4 (NEW). 1989, c. 625, (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1878. Application for approval of program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 31, §4 (NEW). 1993, c. 637, §33 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1879. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 31, §4 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1880. Rule-making authority (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 31, §4 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).






Subchapter 7: MANAGING GENERAL AGENTS

24-A §1881. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 828, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1882. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 828, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1883. License and registration requirement (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 828, §23 (NEW). 1993, c. 221, §29 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1884. Required contract provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 828, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1885. Duties of insurers (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 828, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1886. Acts of MGA considered acts of insurer; examination authority (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 828, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1887. Penalties and liabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 828, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1888. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 828, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).



24-A §1889. Effective date (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 828, §23 (NEW). 1997, c. 457, §55 (AFF). 1997, c. 457, §27 (RP).









Chapter 18: INSURANCE ADMINISTRATORS

24-A §1901. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

1. "Administrator" means any person who, on behalf of a plan sponsor, health care service plan, health maintenance organization or insurer, receives or collects charges, contributions or premiums for, or adjusts or settles claims on residents of this State in connection with any type of life, annuity, health, workers' compensation or employee benefit excess insurance benefit provided in or as an alternative to insurance as defined by sections 702 to 704, former Title 39 or Title 39-A, other than any of the following:

A. An employer on behalf of the employer's employees or the employees of one or more subsidiary or affiliated corporations of the employer; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

B. A union on behalf of its members; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

C. A plan sponsor administering its own plan; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

D. An insurance company that is:

(1) Authorized to transact insurance business in this State; or

(2) Acting as an insurer with respect to a policy lawfully issued and delivered by that company in and pursuant to the laws of a state in which the insurer was authorized to transact an insurance business; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

E. A nonprofit hospital, medical or health care services plan, health maintenance organization, professional service plan corporation or person in the business of providing continuing care, possessing a valid certificate of authority issued by the Bureau of Insurance, and the sole representative of that person, plan, organization or corporation, if the activities of the plan, organization, corporation or person are limited to the activities permitted under the certificate of authority; [1993, c. 702, Pt. A, §10 (AMD).]

F. An insurance agent or broker licensed in this State, whose activities are limited to the scope of that license; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

G. An adjuster licensed in this State, whose activities are limited to the adjustment of claims; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

H. A creditor on behalf of the creditor's debtors with respect to insurance covering a debt between the creditor and its debtors; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

I. A trust and its trustees, agents, and employees acting pursuant to a trust established in conformity with 29 United States Code, Section 186; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

J. A trust exempt from taxation under the federal Internal Revenue Code of 1986, Section 501(a), and the trustees and employees acting pursuant to that trust, or a custodian and its agents and employees, including individuals representing the trustees in overseeing the activities of a service company or administrator, acting pursuant to a custodial account that meets the requirements of the federal Internal Revenue Code of 1986, Section 401(f); [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

K. A financial institution or a mortgage lender that collects and remits premiums to licensed insurance agents or authorized insurers concurrently or in connection with mortgage loan payments; [1997, c. 457, §28 (AMD).]

L. A credit card issuing company that advances for and collects premiums or charges from its credit card holders who have authorized that collection if the company does not adjust or settle claims; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

M. A person who adjusts or settles claims in the normal course of that person's practice or employment as an attorney and who does not collect charges or premiums in connection with life or health insurance coverage; [1995, c. 673, Pt. A, §1 (AMD).]

N. A person acting as a trustee, named fiduciary or plan official of an employee benefit plan within the meaning of the federal Employee Retirement Income Security Act of 1974, as amended, 29 United States Code, Section 1001, et seq.; and [1995, c. 673, Pt. A, §1 (AMD).]

O. A private purchasing alliance licensed in accordance with chapter 18-A. [1995, c. 673, Pt. A, §2 (NEW).]

Notwithstanding any other provision of this subsection, "administrator" includes any administrator of a preferred provider arrangement required to register under this chapter pursuant to section 2674-A.

[ 2003, c. 428, Pt. C, §1 (AMD) .]

2. "ATF" means an administrator trust fund that is a special fiduciary account, established and maintained by an administrator under section 1909, in which contributions and premiums are deposited.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

3. "CASA" means a claims administration services account that is a special fiduciary account, established and maintained by an administrator under section 1909, from which claims and claims adjustment expenses are disbursed.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

4. "Charges" means any compensation paid by a plan sponsor, health care service plan, health maintenance organization or insurer for services performed by the administrator.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

5. "Contributions" means the value of funds that have been provided or are to be applied by a plan sponsor or other entity to fund the self-insured portion of any plan, or premiums charged to a plan sponsor or other entity by an insurer for coverage under contracts of insurance or excess insurance. Contributions include administrative fees charged to a covered individual. "Administrative fee" means any compensation paid by a covered individual for services performed by the administrator.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

6. "Covered individual" means any individual eligible for life, annuity, workers' compensation or health benefits under a plan.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

7. "Plan" means any plan, fund or program established or maintained by a plan sponsor, health care service plan, health maintenance organization or insurer to the extent that the plan, fund or program was established or is maintained to provide through insurance or alternatives to insurance any type of life, annuity, health or workers' compensation benefit within the scope of sections 702 to 704, former Title 39 or Title 39-A.

[ 1991, c. 885, Pt. E, §26 (AMD); 1991, c. 885, Pt. E, §47 (AFF) .]

8. "Plan sponsor" means any person, other than an insurer, who establishes or maintains a plan covering residents of this State, including, but not limited to, plans established or maintained by 2 or more employers or jointly by one or more employers and one or more employee organizations, the association, committee, joint board of trustees or other similar group of representatives of the parties that establish or maintain the plan.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

9. "Premium" means any money charged a covered individual, plan sponsor or other entity to provide life, accident, workers' compensation or health insurance under a plan. The term "premium" includes amounts paid by or charged to a covered individual plan sponsor or other entity for stop loss or excess insurance.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

10. "Quasi-resident" means a nonresident licensee who receives or collects 50% or more of calendar year contributions, premium volume or other funds subject to administration from plan sponsors or insureds resident in this State.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

SECTION HISTORY

1989, c. 846, §§D2,E4 (NEW). 1991, c. 885, §§E25,26 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 702, §A10 (AMD). 1995, c. 673, §§A1,2 (AMD). 1997, c. 457, §28 (AMD). 1999, c. 609, §2 (AMD). 2003, c. 428, §C1 (AMD).



24-A §1902. License required

A person may not act as or profess to be an administrator after August 1, 1990, unless licensed under this chapter. An administrator doing business in this State on August 1, 1990, shall apply for a license by November 1, 1990. In addition to any other penalty that may be imposed for violation of this Title, any person violating this section shall, upon conviction, be punished by a fine of not less than $100 nor more than $1,000 or by imprisonment for less than one year, or both. [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

An administrator licensed under this chapter on or before December 31, 2003 shall submit information by March 21, 2004 as to the types of business conducted by that administrator in this State on a form prescribed by the superintendent. [2003, c. 469, Pt. E, §3 (NEW).]

SECTION HISTORY

1989, c. 846, §§D2,E4 (NEW). 2003, c. 469, §E3 (AMD).



24-A §1903. Application

An applicant for a license shall file with the superintendent an application, on a form prescribed by the superintendent, that must include or have attached the following: [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

1. The names, addresses and official positions of the individuals who are responsible for the conduct of the affairs of the administrator, including, but not limited to, all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the principal officers in the case of a corporation or the partners in the case of a partnership;

[ 2003, c. 469, Pt. E, §4 (AMD) .]

2. An application fee, as specified in section 601, that the superintendent shall apply toward the initial administrator annual fee if an administrator's license is granted to the applicant; and

[ 2003, c. 469, Pt. E, §4 (AMD) .]

3. The specific type of business in which the 3rd-party administrator will or intends to engage.

[ 2003, c. 469, Pt. E, §5 (NEW) .]

SECTION HISTORY

1989, c. 846, §§D2,E4 (NEW). 2003, c. 469, §§E4,5 (AMD).



24-A §1904. Bond requirements for administrators

1. Every applicant for an administrator's license shall file with the application, and shall maintain in force while licensed, a fidelity bond, and at the superintendent's discretion, a surety bond, in favor of the Treasurer of State, for the benefit of covered persons or plan sponsors as their interest may appear, executed by a surety company authorized to do business in this State and payable to any party injured under the terms of the bond. The bond must be continuous in form and in one of the following amounts:

A. For an administrator that maintains an ATF but does not maintain a CASA, the greater of $50,000 or 5% of contributions and premiums projected to be received or collected in the ATF for the following plan year from residents of the State, but not to exceed $1,000,000; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

B. For an administrator that maintains a CASA but does not maintain an ATF, the greater of $50,000 or 5% of the claims and claim expenses projected to be held in the CASA for the following year to pay claims and claim expenses for residents of the State, but not to exceed $1,000,000; or [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

C. For an administrator that maintains an ATF and a CASA, the greater of $50,000 or 5% of contributions and premiums projected to be received or collected in the ATF for the following plan year from residents of the State plus 5% of the claims and claim expenses projected to be held in the CASA accounts for the following year to pay claims and claim expenses for residents of the State, but not to exceed $1,000,000. [1993, c. 171, Pt. A, §1 (AMD).]

This subsection applies to an administrator who is required to maintain funds in a fiduciary capacity as set forth in section 1909.

[ 1995, c. 329, §27 (AMD) .]

2. The bond must remain in force and effect until the surety is released from liability by the superintendent or until the bond is cancelled by the surety. The surety may cancel the bond and be released from further liability under the bond upon 30 days' written notice in advance to the superintendent. The cancellation does not affect any liability incurred or accrued under the bond before the 30-day period expires. Upon receiving any notice of cancellation, the superintendent shall immediately notify the licensee.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

3. The administrator's license automatically terminates if the bond required by this section is not in force. Within 30 days after the bond ceases to be in force, the administrator shall return the license to the superintendent for cancellation.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

SECTION HISTORY

1989, c. 846, §§D2,E4 (NEW). 1993, c. 171, §A1 (AMD). 1995, c. 329, §27 (AMD).



24-A §1905. License

1. Upon receipt of a complete application for an administrator license, the superintendent shall investigate, to the extent the superintendent considers advisable, the applicant's experience, background and fitness for the license. The superintendent may obtain a credit and investigative report relative to the applicant from a recognized and established independent investigation and reporting agency. The superintendent may establish from time to time a reasonable uniform flat amount that the applicant must pay for the report. The report cost must be included with the application. The contents of the report are confidential.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

2. If the superintendent finds that the applicant is qualified for an administrator license, the superintendent shall promptly issue the license, which identifies the types of business in which the applicant may engage; otherwise the superintendent shall refuse to issue the license and promptly notify the applicant.

[ 2003, c. 469, Pt. E, §6 (AMD) .]

3. Sections 1417 and 1418 apply to licenses issued under this chapter.

[ 1997, c. 457, §29 (AMD); 1997, c. 457, §55 (AFF) .]

4. Unless revoked or suspended under section 1907, an administrator license remains in effect as long as the holder of the license maintains in force and effect the bond required by section 1904 and pays the annual fee required by section 601 before the anniversary date of the license.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

5. An administrator shall submit an application to amend its license if the administrator desires to amend the types of business on its then-current license.

[ 2003, c. 469, Pt. E, §7 (NEW) .]

SECTION HISTORY

1989, c. 846, §§D2,E4 (NEW). 1997, c. 457, §29 (AMD). 1997, c. 457, §55 (AFF). 2003, c. 469, §§E6,7 (AMD).



24-A §1906. Administrator requirements

1. Each administrator shall identify to the superintendent any ownership interest or affiliation of any kind with any plan sponsor, health care service plan, health maintenance organization or insurer responsible directly or through reinsurance for providing benefits to any plan for which the administrator provides services as an administrator.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

2. An administrator shall provide services as an administrator only pursuant to a written agreement between the administrator and the plan sponsor, health care service plan, health maintenance organization or insurer. The administrator shall retain the written agreement as part of its records for the duration of the agreement and for 7 years after the agreement expires.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

3. An administrator shall maintain, in its principal office for the duration of the written agreement with any plan sponsor or insurer and for 7 years after the agreement expires, adequate books and records of all transactions involving a plan sponsor, health care service plan, health maintenance organization or insurer and covered individuals and beneficiaries. These books and records must be maintained in accordance with generally accepted standards of business recordkeeping. An administrator is not required to maintain copies of books and records if the originals are returned to the plan sponsor, health care service plan, health maintenance organization or insurer before the end of the 7-year period. The administrator shall maintain evidence of the return of the originals for the balance of the 7-year period.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

4. The administrator shall file with the superintendent the names and addresses of the insurers, health care service plans, health maintenance organizations and plan sponsors with whom the administrator has entered into written agreements. If an insurer, health care service plan, health maintenance organization or plan sponsor does not assume or bear the risk, the administrator must disclose the name and address of the ultimate risk bearer. In addition, at the time of a license renewal, the administrator shall also file with the superintendent for the most recent complete calendar year for all covered individuals in the State the total number of claims paid by the administrator by each plan sponsor and the total dollar amount of claims paid by each plan sponsor. This subsection applies to the initial application for an administrator's license and any renewal of a license.

[ 2001, c. 457, §20 (AMD) .]

5. An administrator may use advertising pertaining to the plan only if that advertising has been approved in advance by the plan sponsor, health care service plan, health maintenance organization or insurer.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

6. Upon receiving instructions from the plan sponsor, health care service plan, health maintenance organization or insurer, an administrator shall deliver promptly to covered individuals or beneficiaries all policies, certificate booklets, termination notices or other written communications.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

7. An administrator may not receive compensation from a plan sponsor, health care service plan, health maintenance organization or insurer that is contingent upon the loss ratio of the plan. This subsection does not, however, prevent the administrator from engaging in cost containment activities with a plan sponsor, health care service plan, health maintenance organization or insurer.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

8. An administrator may not receive from any plan sponsor, health care service plan, health maintenance organization, insurer, covered individual or beneficiary under a plan any compensation or other payments except as expressly set forth in the written agreement between the administrator and the plan sponsor, health care service plan, health maintenance organization or insurer.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

9. Upon request of the superintendent, an administrator shall make available for examination, either at the Bureau of Insurance or at the licensee's principal place of business, all basic organizational documents, including, but not limited to, articles of incorporation, articles of association, partnership agreements, trade name certificates, trust agreements, shareholder agreements and other applicable documents and all amendments to those documents, bylaws, rules and regulations or similar documents regulating the conduct of the administrator's internal affairs.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

10. When acting as an administrator, the acts of an insurance administrator are deemed to be the acts of the plan sponsor, health care service plan, health maintenance organization, fraternal benefit society, nonprofit hospital or medical service organization or insurer.

[ 1997, c. 457, §30 (NEW) .]

11. In addition to any other applicable provisions of law, the plan sponsor, health care service plan, health maintenance organization, fraternal benefit society, nonprofit hospital or medical service organization or insurer is accountable and may be penalized by the superintendent, as provided for in this Title, for the actions of its administrators.

[ 1997, c. 457, §30 (NEW) .]

SECTION HISTORY

1989, c. 846, §§D2,E4 (NEW). 1997, c. 457, §30 (AMD). 2001, c. 457, §20 (AMD).



24-A §1907. License suspension, revocation or denial

Any license issued under this chapter may be suspended or revoked after notice to the licensee and an opportunity for hearing and any application for license may be denied after notice and opportunity for hearing: [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

1. For any of the grounds for suspension or revocation of a license set forth in section 1417; or

[ 1997, c. 457, §31 (AMD); 1997, c. 457, §55 (AFF) .]

2. If the licensee or applicant:

A. Is using any method or practice in conducting business that renders further transaction of business in this State hazardous or injurious to covered individuals or the public; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

B. Is affiliated with and is under the same general management as another administrator that transacts business in this State without being licensed under this chapter; or [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

C. Has failed to report a conviction as required by section 1908. [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

SECTION HISTORY

1989, c. 846, §§D2,E4 (NEW). 1997, c. 457, §31 (AMD). 1997, c. 457, §55 (AFF).



24-A §1908. Criminal convictions

Any administrator and any individual listed on the application, as required by section 1903, who is convicted of a crime punishable by imprisonment for more than one year shall report that conviction to the superintendent within 30 days after judgment is entered. Within that 30-day period, the administrator shall also provide the superintendent with a copy of the judgment and any commitment order and any other relevant documents relating to disposition of the criminal action. [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

SECTION HISTORY

1989, c. 846, §§D2,E4 (NEW).



24-A §1909. Fiduciary accounts and duties

1. Administrators shall hold in a fiduciary capacity all contributions and premiums received or collected on behalf of a plan sponsor or insurer, except service fees owed to the administrator pursuant to the written agreement between the plan sponsor, insurer, health care service plan or health maintenance organization and the administrator. These funds may not be used as general operating funds of the administrator. All contributions and premiums received or collected by the administrator from residents of this State that the administrator holds more than 30 days or deposits into an account that is not under the control of the plan sponsor, health care service plan, health maintenance organization or insurer, must be placed in a special fiduciary account, designated as an ATF. All resident and quasi-resident licensees required to maintain an ATF under this section shall maintain the ATF with one or more financial institutions located within the State and subject to jurisdiction of the courts of this State. Funds belonging to 2 or more plans may be held in the same ATF, provided the administrator's records clearly indicate the funds belonging to each plan. Checks drawn on the ATF must indicate on the face of the checks that the checks are drawn on the administrator's ATF.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

2. The administrator may make the following disbursements from the ATF:

A. Contributions and premiums due insurers or other persons providing life, accident and health, or workers' compensation coverage for a plan; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

B. Return contributions and premiums to a plan or covered individual; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

C. Commissions or administrative fees due to the administrator when earned under a written agreement; and [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

D. Transfers into the CASA of the administrator. [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

3. For each plan for which an ATF is required, the balance in the ATF must at all times be the amount deposited plus accrued interest, if any, less authorized disbursements. If the balance at the financial institution, with respect to the ATF, is less than the amount deposited plus accrued interest, if any, less authorized disbursements, the administrator is presumed, for purposes of license revocation or suspension, to have misappropriated funds and to have acted in a financially irresponsible manner.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

4. Before establishing an ATF that is interest bearing or income producing, the administrator shall disclose the nature of the account to the plan sponsor, health care service plan, health maintenance organization or insurer on whose behalf the funds are to be held. The administrator shall secure written consent and authorization from the plan sponsor, health care service plan, health maintenance organization or insurer for the investment of the money and disposition of the interest or earnings. An administrator may not make any investment that assumes a risk other than the risk that the obligor might not pay the principal when due. The administrator may not use specialized techniques or strategies that incur additional risks to generate higher returns or to extend maturities. Such techniques include, but are not limited to, the use of financial futures or options, buying on margins and pledging of ATF balances.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

5. Administrators may place ATF funds in interest bearing or income producing investments and retain the interest or income on the funds, provided the administrator obtains the prior written authorization of the plan sponsors, health care service plans, health maintenance organizations or insurers on whose behalf the funds are to be held. In addition to savings and checking accounts, an administrator may invest in the following:

A. Direct obligations of the United States or government agency securities with maturities of not more than one year; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

B. Certificates of deposit, with a maturity of not more than one year, issued by financial institutions insured by the Federal Deposit Insurance Corporation (FDIC) or Federal Savings and Loan Insurance Corporation (FSLIC), provided any such deposit does not exceed the maximum level of insurance protection provided to certificates of deposit held by those institutions; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

C. Repurchase agreements with financial institutions or government securities dealers recognized as primary dealers by the Federal Reserve System provided:

(1) The value of the repurchase agreement is collateralized with assets that are allowable investments for ATF funds;

(2) The collateral has a market value, at the time the repurchase agreement is entered into, at least equal to the value of the repurchase agreement; and

(3) The repurchase agreement does not exceed 30 days; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

D. Commercial paper, provided the commercial paper is rated at least P-1 by Moody's Investors Service, Inc. or at least A-1 by Standard & Poor's Corporation; or [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

E. Money market funds, provided the money market fund invests exclusively in assets that are allowable investments pursuant to paragraphs A to D for ATF funds. [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

Each investment transaction must be made in the name of the administrator's ATF. The administrator shall maintain evidence of any such investments. Each investment transaction must flow through the administrator's ATF.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

6. The administrator shall hold in a fiduciary capacity all money that the administrator receives to pay claims and claim adjustment expenses. All resident and quasi-resident licensees shall place all such money for claims and claim adjustment expenses for residents of this State, whether received from a plan sponsor, health care service plan, health maintenance organization or insurer or from the administrator's ATF, in a special fiduciary account in a financial institution located in this State. The account must be designated a CASA. Funds belonging to 2 or more plans may be held in the same CASA, provided the administrator's records clearly indicate the funds belonging to each plan. Checks drawn on the CASA must indicate on the face of the checks that the checks are drawn on the administrator's CASA.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

7. No deposit may be made into a CASA and no disbursement may be made from a CASA except for claims and claim adjustment expenses. For each plan for which a CASA is required, the balance in the CASA must at all times be the amount deposited less claims and claims adjustment expenses paid. If the CASA balance is less than that amount, the administrator shall be presumed, for purposes of license revocation or suspension, to have misappropriated funds and to have acted in a financially irresponsible manner.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

8. Administrators shall maintain detailed books and records that reflect all transactions involving the receipt and disbursement of:

A. Contributions and premiums received on behalf of a plan sponsor, health care service plan, health maintenance organization or insurer; and [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

B. Claims and claim adjustment expenses received and paid on behalf of a plan sponsor, health care service plan, health maintenance organization or insurer. [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

9. The detailed preparation, journalizing and posting of books and records required by subsection 8 must be maintained on a timely basis and all journal entries for receipts and disbursements must be supported by evidential matter that must be referenced in the journal entry so that receipts and disbursements may be traced for verification. Administrators shall prepare and maintain monthly financial institution account reconciliations of any ATF and CASA established by the administrator. Reconciliation of accounts is timely if accomplished not more than 45 days after the end of the month in which the transaction occurred. The reconciliation must include, at a minimum, the following:

A. The source and amount of any money received and deposited by the administrator, and the date of receipt and deposit; [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

B. The date each disbursement was made, the person to whom the disbursement was made and a written explanation of any difference between the amount disbursed and the amount billed or authorized; and [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

C. A description of the disbursement in sufficient detail to identify the source document substantiating the purpose of the disbursement. [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

10. Failure to accurately maintain the required books and records in a timely manner is deemed to be untrustworthy, hazardous or injurious to participants in the plan or the public and financially irresponsible.

[ 1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

SECTION HISTORY

1989, c. 846, §§D2,E4 (NEW).



24-A §1910. Unauthorized activities

Nothing in this chapter may be construed to permit any person or entity to receive or collect charges, contributions or premiums for, or adjust or settle claims in connection with, any type of life or accident or health benefit, unless the person or entity is authorized through the insurance laws of a state or the Employee Retirement Income Security Act of 1974, 29 United States Code, Section 1001, et seq. as amended, to provide those benefits. [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

SECTION HISTORY

1989, c. 846, §§D2,E4 (NEW).



24-A §1911. Audits and examinations

The superintendent may designate examiners or consultants, as appropriate, to perform an audit of an administrator when the superintendent considers an audit necessary. Administrators shall make all records and books of account available to the examiners or consultants, and shall otherwise facilitate the performance of the audit. All claims information respecting individual claimants must be kept confidential. [1989, c. 846, Pt. D, §2 (NEW); 1989, c. 846, Pt. E, §4 (AFF).]

SECTION HISTORY

1989, c. 846, §§D2,E4 (NEW).



24-A §1912. Standardized claim forms

All administrators who administer claims and who provide payment or reimbursement for diagnosis or treatment of a condition or a complaint by a licensed health care practitioner must accept the current standardized claim form for professional services approved by the Federal Government and submitted electronically. All administrators who administer claims and who provide payment or reimbursement for diagnosis or treatment of a condition or a complaint by a licensed hospital must accept the current standardized claim form for professional or facility services, as applicable, approved by the Federal Government and submitted electronically. An administrator may not be required to accept a claim submitted on a form other than the applicable form specified in this section and may not be required to accept a claim that is not submitted electronically, except from a health care practitioner who is exempt pursuant to Title 24, section 2985. All services provided by a health care practitioner in an office setting must be submitted on the standardized federal form used by noninstitutional providers and suppliers. Services in a nonoffice setting may be billed as negotiated between the administrator and health care practitioner. For purposes of this section, "office setting" means a location where the health care practitioner routinely provides health examinations, diagnosis and treatment of illness or injury on an ambulatory basis whether or not the office is physically located within a facility. [2005, c. 97, §1 (AMD).]

SECTION HISTORY

1993, c. 477, §D8 (NEW). 1993, c. 477, §F1 (AFF). 2003, c. 218, §2 (AMD). 2003, c. 469, §D3 (AMD). 2003, c. 469, §D9 (AFF). 2005, c. 97, §1 (AMD).



24-A §1913. Registration of pharmacy benefits managers

Beginning April 1, 2011, a person may not act as a pharmacy benefits manager in this State without first paying the registration fee required under section 601, subsection 28. [2011, c. 443, §4 (RPR).]

1. Definitions. As used in this section, the following terms have the following meanings.

A. "Pharmacy benefits manager" means a person or entity that contracts with a plan sponsor, health care service plan, health maintenance organization or insurer to manage or administer a contract, agreement or arrangement between a carrier or administrator and a pharmacy, as defined in Title 32, section 13702-A, subsection 24, in which the pharmacy agrees to provide services to a health plan enrollee whose plan benefits include incentives for the enrollee to use the services of that pharmacy. [2011, c. 443, §4 (NEW).]

[ 2011, c. 443, §4 (NEW) .]

2. Rules. The superintendent may adopt routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A to administer and enforce the registration requirements of this section.

[ 2011, c. 443, §4 (NEW) .]

3. Enforcement. The superintendent may enforce this section under sections 220 and 223 and other provisions of this Title.

[ 2011, c. 443, §4 (NEW) .]

SECTION HISTORY

2009, c. 581, §4 (NEW). 2011, c. 443, §4 (RPR).






Chapter 18-A: PRIVATE PURCHASING ALLIANCES

24-A §1951. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 673, Pt. A, §3 (NEW).]

1. Carrier. "Carrier" means any insurance company, nonprofit hospital and medical service organization or health maintenance organization authorized to issue health plans in this State. For the purposes of this chapter, carriers that are affiliated companies or that are eligible to file consolidated tax returns are treated as one carrier and any restrictions or limitations imposed by this chapter apply as if all health plans delivered or issued for delivery in this State by affiliated carriers were issued by one carrier. For purposes of this chapter, health maintenance organizations are treated as separate organizations from affiliated insurance companies and nonprofit hospital and medical service organizations.

[ 1995, c. 673, Pt. A, §3 (NEW) .]

2. Private purchasing alliance. "Private purchasing alliance" or "alliance" means a corporation established under former Title 13-A, Title 13-B or Title 13-C to provide health insurance to its members through one or more participating carriers.

[ 2003, c. 428, Pt. H, §1 (AMD) .]

SECTION HISTORY

1995, c. 673, §A3 (NEW). 1997, c. 616, §1 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B42 (COR). 2001, c. 369, §1 (AMD). 2003, c. 428, §H1 (AMD).



24-A §1952. Licensure

A private purchasing alliance may not market, sell, offer or arrange for a package of one or more health benefit plans underwritten by one or more carriers without first being licensed by the superintendent. The superintendent shall specify by rule standards and procedures for the issuance and renewal of licenses for private purchasing alliances. A rule may require an application fee of not more than $400 and an annual license fee of not more than $100. A license may not be issued until the rulemaking required by this chapter has been undertaken and all required rules are in effect. Dirigo Health, as established in chapter 87, is exempt from the licensure requirements of this section as an independent executive agency of the State. [2003, c. 469, Pt. E, §8 (AMD).]

SECTION HISTORY

1995, c. 673, §A3 (NEW). 2003, c. 428, §H2 (AMD). 2003, c. 469, §E8 (AMD).



24-A §1953. Powers

In addition to the powers granted in Title 13-B or Title 13-C, an alliance may do any of the following: [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §43 (COR).]

1. Membership fees. Set reasonable fees for membership in the alliance for financing reasonable and necessary costs incurred in administering the alliance;

[ 1995, c. 673, Pt. A, §3 (NEW) .]

2. Premium collection. Provide premium collection services for health benefit plans offered through the alliance if the insurer or health maintenance organization offering the plan gives express written authorization to the alliance or any other person or entity acting on behalf of the alliance to act as the insurer's or the health maintenance organization's agent for that purpose;

[ 1995, c. 673, Pt. A, §3 (NEW) .]

3. Contracts. Contract with qualified independent 3rd parties for any service necessary to carry out the powers and duties authorized or required by this chapter;

[ 1995, c. 673, Pt. A, §3 (NEW) .]

4. Standards. Exclude a carrier or freeze enrollment in a carrier for failure to achieve established quality, access or information reporting standards of the alliance;

[ 1995, c. 673, Pt. A, §3 (NEW) .]

5. Data collection. Develop uniform standards for data to be provided by participating carriers and providers. The alliance may collect data necessary for evaluation of the performance of participating carriers and their provider networks by consumers, providers, employers and the superintendent;

[ 1995, c. 673, Pt. A, §3 (NEW) .]

6. Negotiation. Negotiate with participating carriers the premium rates charged for coverage offered through the alliance, consistent with rules adopted by the superintendent; or

[ 1995, c. 673, Pt. A, §3 (NEW) .]

7. Risk adjustment. Establish procedures, subject to approval by the superintendent, for adjusting payments within each risk pool to participating carriers if the alliance finds that some carriers have a significantly disproportionate share of high-risk or low-risk enrollees.

[ 1995, c. 673, Pt. A, §3 (NEW) .]

SECTION HISTORY

1995, c. 673, §A3 (NEW). 1997, c. 616, §2 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B43 (COR).



24-A §1954. Duties

An alliance shall: [1995, c. 673, Pt. A, §3 (NEW).]

1. Carrier eligibility. Develop and make available a list of objective criteria, subject to rules adopted by the superintendent, that participating carriers must meet in order to be eligible to participate in the alliance;

[ 1995, c. 673, Pt. A, §3 (NEW) .]

2. Enrollee choice. Ensure that enrollees have a choice among a reasonable number of competing carriers and types of health benefit plans.

A. [2001, c. 369, §2 (RP).]

B. [MRSA T. 24-A, §1954, sub-§2, ¶ B (RP).]

C. [1997, c. 370, Pt. A, §2 (RP).]

[ 2001, c. 369, §2 (AMD) .]

3. Enrollment. Develop standard enrollment procedures in accordance with rules adopted by the superintendent;

[ 1995, c. 673, Pt. A, §3 (NEW) .]

4. Plan descriptions. Publish educational materials, plan descriptions and comparison sheets describing participating carriers and the health benefit plans available through the alliance for use in enrolling eligible members. The information may include an assessment of utilization management procedures and the level of quality and cost-effective care;

[ 1995, c. 673, Pt. A, §3 (NEW) .]

5. Enrollee eligibility. Establish eligibility standards for membership in accordance with rules adopted by the superintendent. Eligibility standards may not relate to health status;

[ 1995, c. 673, Pt. A, §3 (NEW) .]

6. Acceptance of enrollees. Accept all applicants for membership that meet the alliance's eligibility standards;

[ 1995, c. 673, Pt. A, §3 (NEW) .]

7. Risk pools. Develop standards for classifying groups of participating members into risk pools. The risk pools may include one or more risk pools for enrolled employees and their dependents and a risk pool for enrolled individuals and their dependents;

[ 1995, c. 673, Pt. A, §3 (NEW) .]

8. Annual report. Prepare an annual report on the operations of the alliance to the superintendent, which must include an accounting of all outside revenues received by the alliance and internal and independent audits and any other information the superintendent may require;

[ 1995, c. 673, Pt. A, §3 (NEW) .]

9. Trust account. Maintain a trust account or accounts for deposit of all money received and collected for the operation of the alliance. An alliance and its board members, employees and agents have a fiduciary duty with respect to all money received or owed to it to ensure payments of its obligations and a full accounting to its members and the superintendent; and

[ 1995, c. 673, Pt. A, §3 (NEW) .]

10. Violations. Report to the superintendent any suspected or alleged law violations.

[ 1995, c. 673, Pt. A, §3 (NEW) .]

The superintendent may specify further duties by rule. [1995, c. 673, Pt. A, §3 (NEW).]

SECTION HISTORY

1995, c. 673, §A3 (NEW). 1997, c. 370, §§A1,2 (AMD). 2001, c. 369, §2 (AMD). MRSA T.24A, §1954/1/B (AMD).



24-A §1955. Restrictions

1. Restricted activities. An alliance may not purchase health care services, assume risk for the cost or provision of health care services or otherwise contract with health care providers for the provision of health care services to enrollees without the prior approval of the superintendent.

[ 1997, c. 616, §3 (AMD) .]

2. Licensing. A person who solicits applications for insurance, negotiates insurance contracts or takes applications for insurance from enrollees on behalf of an alliance or on behalf of insurance carriers or health maintenance organizations that have contracted with the alliance must be licensed with the bureau in compliance with chapter 16.

[ 1997, c. 457, §32 (AMD); 1997, c. 457, §55 (AFF) .]

3. Conflict of interest. A person may not be a board member, officer or employee of an alliance if that person is employed as or by, is a member of the board of directors of, is an officer of, or has a material direct or indirect ownership interest in a carrier or health care provider. A person may not be a board member or officer of an alliance if a member of that person's household is a member of the board of directors of, is an officer of or has a material direct or indirect ownership interest in a carrier or health care provider. An employee of an alliance who is licensed as an agent, broker or consultant may act under that license only on behalf of the alliance and only within the scope of that person's duties as an employee.

[ 1997, c. 616, §3 (AMD) .]

4. Commissions. All commissions or other payments to the alliance from or on behalf of carriers must inure to the benefit of the alliance and alliance members. An employee of an alliance may not receive compensation that is contingent upon the amount of coverage sold or upon the health carrier that is chosen. This subsection does not prohibit an alliance from arranging coverage through an unaffiliated agent or broker who is paid on a commission basis in the ordinary course of business.

[ 1995, c. 673, Pt. A, §3 (NEW) .]

5. Rulemaking. The superintendent may specify further restrictions by rule.

[ 1995, c. 673, Pt. A, §3 (NEW) .]

SECTION HISTORY

1995, c. 673, §A3 (NEW). 1997, c. 457, §32 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 616, §3 (AMD).



24-A §1956. Authority of superintendent

1. Alliance conduct. The superintendent has the authority to regulate the establishment and conduct of alliances as set forth in this chapter.

[ 1995, c. 673, Pt. A, §3 (NEW) .]

2. Representations. A person or entity not licensed by the superintendent as a private purchasing alliance and engaged in the purchase, sale, marketing or distribution of health insurance or health care benefit plans may not represent itself as an alliance, health insurance purchasing alliance, purchasing alliance, health insurance purchasing cooperative or purchasing cooperative, or otherwise use a confusingly similar name.

[ 1995, c. 673, Pt. A, §3 (NEW) .]

3. Conflict. Nothing in this chapter may be considered in conflict with or limit the duties and powers granted to the superintendent under the laws of this State.

[ 1995, c. 673, Pt. A, §3 (NEW) .]

4. Penalties. Violations of this chapter are subject to the penalties contained in section 12-A.

[ 1995, c. 673, Pt. A, §3 (NEW) .]

SECTION HISTORY

1995, c. 673, §A3 (NEW).



24-A §1957. Rulemaking

The superintendent shall adopt rules necessary to carry out the requirements of this chapter before January 1, 1997. All rules adopted pursuant to this chapter are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [1995, c. 673, Pt. A, §3 (NEW).]

SECTION HISTORY

1995, c. 673, §A3 (NEW).






Chapter 19: SURPLUS LINES

24-A §2001. Short title

This chapter constitutes and may be cited as the "Surplus Lines Law." [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2001-A. Scope

This chapter applies exclusively to transactions when this State is the home state of the applicant or insured. Nothing in this chapter applies to the sale, solicitation, negotiation, placement or writing of contracts of insurance for any applicant or insured whose home state is in a jurisdiction other than in this State. [2011, c. 331, §1 (NEW); 2011, c. 331, §§16, 17 (AFF).]

SECTION HISTORY

2011, c. 331, §1 (NEW). 2011, c. 331, §§16, 17 (AFF).



24-A §2002. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1987, c. 769, §A92 (AMD). 1993, c. 153, §15 (RP).



24-A §2002-A. Exemptions from provisions

1. The following kinds of insurance must be procured from authorized insurers and are not eligible for export in the surplus lines market:

A. Life insurance; [1993, c. 153, §16 (NEW).]

B. Health insurance; or [1993, c. 153, §16 (NEW).]

C. Employee benefit excess insurance. [1993, c. 153, §16 (NEW).]

[ 1993, c. 153, §16 (NEW) .]

2. This surplus lines law may not be used to place reinsurance. Nothing in this subsection prohibits the cession or assumption of reinsurance as otherwise permitted by this Title.

[ 1993, c. 153, §16 (NEW) .]

3. Producers with surplus lines authority may procure the following kinds of insurance from eligible surplus lines insurers without adherence to the procedures set forth in section 2004 or any other requirement to determine whether the full amount or type of insurance sought can be obtained from admitted insurers:

A. Wet marine and transportation insurance; [1993, c. 153, §16 (NEW).]

B. Insurance on subjects located, resident or to be performed wholly outside of this State, or on vehicles or aircraft owned and principally garaged outside this State; [1993, c. 153, §16 (NEW).]

C. Insurance on operations of railroads engaged in transportation in interstate commerce and their property used in such operations; [2011, c. 331, §2 (AMD); 2011, c. 331, §§16, 17 (AFF).]

D. Insurance on aircraft owned or operated by manufacturers of aircraft or of aircraft operated in commercial interstate flight, or cargo of such aircraft, or against liability other than workers' compensation and employer's liability arising out of the ownership, maintenance or use of such aircraft; or [2011, c. 331, §2 (AMD); 2011, c. 331, §§16, 17 (AFF).]

E. Insurance placed by a producer with surplus lines authority for an exempt commercial purchaser if:

(1) The producer has disclosed to the exempt commercial purchaser that such insurance may or may not be available from the admitted market that provides greater protection with more regulatory oversight; and

(2) The exempt commercial purchaser has subsequently requested in writing for the producer to procure or place such insurance from a nonadmitted insurer. [2011, c. 331, §2 (NEW); 2011, c. 331, §§16, 17 (AFF).]

[ 2011, c. 331, §2 (AMD); 2011, c. 331, §§16, 17 (AFF) .]

SECTION HISTORY

1993, c. 153, §16 (NEW). 1997, c. 592, §48 (AMD). 2011, c. 331, §2 (AMD). 2011, c. 331, §§16, 17 (AMD).



24-A §2003. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 331, §3 (NEW); 2011, c. 331, §§16, 17 (AFF).]

1. "Producer" means a producer with surplus lines authority duly licensed as such under this chapter.

[ 2011, c. 331, §3 (AMD); 2011, c. 331, §§16, 17 (AFF) .]

2. To "export" means to place insurance in a nonadmitted insurer under this Surplus Lines Law.

[ 2011, c. 331, §3 (AMD); 2011, c. 331, §§16, 17 (AFF) .]

3. "Admitted insurer'' means an insurer licensed to engage in the business of insurance in this State.

[ 2011, c. 331, §3 (NEW); 2011, c. 331, §§16, 17 (AFF) .]

4. "Affiliate'' means, with respect to an insured, any entity that controls, is controlled by or is under common control with the insured.

[ 2011, c. 331, §3 (NEW); 2011, c. 331, §§16, 17 (AFF) .]

5. "Affiliated group'' means any group of affiliates.

[ 2011, c. 331, §3 (NEW); 2011, c. 331, §§16, 17 (AFF) .]

6. "Exempt commercial purchaser'' means an exempt commercial purchaser as defined by the federal Nonadmitted and Reinsurance Reform Act of 2010, Public Law 111-203, Section 527.

[ 2011, c. 331, §3 (NEW); 2011, c. 331, §§16, 17 (AFF) .]

7. "Home state'' means:

A. With respect to an insured:

(1) The state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence; or

(2) If 100% of the insured risk is located out of the state referred to in subparagraph 1, the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated; or [2011, c. 331, §3 (NEW); 2011, c. 331, §§16, 17 (AFF).]

B. With respect to an affiliated group, if more than one of the insureds from an affiliated group are named insureds on a single nonadmitted insurance contract, the home state, as determined pursuant to paragraph A, of the member of the affiliated group that has the largest percentage of premium attributed to it under that insurance contract. [2011, c. 331, §3 (NEW); 2011, c. 331, §§16, 17 (AFF).]

[ 2011, c. 331, §3 (NEW); 2011, c. 331, §§16, 17 (AFF) .]

8. "Nonadmitted insurance'' means any property and casualty insurance permitted to be placed through a surplus lines broker with a nonadmitted insurer eligible to accept that insurance.

[ 2011, c. 331, §3 (NEW); 2011, c. 331, §§16, 17 (AFF) .]

9. ''Nonadmitted insurer'' means an insurer not licensed to engage in the business of insurance in this State. "Nonadmitted insurer" does not include a risk retention group, as that term is defined in section 6093, subsection 13.

[ 2011, c. 331, §3 (NEW); 2011, c. 331, §§16, 17 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 592, §49 (AMD). 2011, c. 331, §3 (AMD). 2011, c. 331, §§16, 17 (AFF).



24-A §2004. Conditions for export

If certain insurance coverages cannot be procured from authorized insurers, such coverages, hereinafter designated "surplus lines," may be procured from unauthorized insurers, subject to the following conditions: [1969, c. 132, §1 (NEW).]

1. The insurance must be procured through a licensed producer with surplus lines authority.

[ 1997, c. 592, §50 (AMD) .]

2. The desired coverage is necessary for the adequate protection of a risk in the State.

[ 1969, c. 132, §1 (NEW) .]

3. It may be written under the laws of this State by an authorized insurer.

[ 1969, c. 132, §1 (NEW) .]

4. The insurance is not available after diligent effort has been made to place the coverage with authorized insurers.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 592, §50 (AMD).



24-A §2005. Report of coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §29 (RPR). 1973, c. 585, §12 (AMD). 1997, c. 592, §51 (RP).



24-A §2006. Open lines for export

1. The superintendent may by order declare eligible for export generally and without compliance with section 2004, subsections 2, 3 and 4, any class or classes of insurance coverage or risk for which the superintendent finds, after a hearing of which notice was given to each insurer authorized to transact such class or classes in this State, that there is not a reasonable or adequate market among authorized insurers either as to acceptance of the risk, contract terms, or premium or premium rate. Any such order shall continue in effect during the existence of the conditions upon which predicated, but subject to earlier termination by the superintendent.

[ 1997, c. 592, §52 (AMD) .]

2. The producer shall file with or as directed by the superintendent a memorandum as to each such coverage placed by the producer in an unauthorized insurer, in such form and context as the superintendent may reasonably require for the identification of the coverage and determination of the tax payable to the State relative thereto.

[ 1997, c. 592, §52 (AMD) .]

3. A producer may also place with authorized insurers any insurance coverage made eligible for export generally under subsection 1, and without regard to rate or form filings that may otherwise be applicable as to the authorized insurer. As to coverages so placed in an authorized insurer the premium tax thereon must be reported and paid by the insurer as required generally under the law of this State.

[ 1997, c. 592, §53 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §30 (AMD). 1973, c. 585, §12 (AMD). 1997, c. 592, §§52,53 (AMD).



24-A §2007. Eligible surplus lines insurers

1. A producer may not knowingly place surplus lines insurance with an insurer that is unsound financially or that is ineligible under this section.

[ 1997, c. 592, §54 (AMD) .]

2. The superintendent shall from time to time publish a list of all surplus lines insurers determined by the superintendent to be eligible currently, and shall mail a copy of such list to each producer at the producer's office last of record with the superintendent. This subsection may not be construed to cast upon the superintendent the duty of determining the actual financial condition or claims practices of any unauthorized insurer; and the status of eligibility, if granted by the superintendent, may indicate only that the insurer appears to be sound financially and to have satisfactory claims practices, and that the superintendent has no credible evidence to the contrary. While any such list is in effect, the producer shall restrict to the insurers so listed all surplus lines business placed by the producer.

[ 1997, c. 592, §54 (AMD) .]

3. The superintendent shall approve a United States insurer's request for eligibility if the insurer:

A. Is authorized to write such insurance in its domiciliary jurisdiction; [2011, c. 331, §4 (NEW); 2011, c. 331, §§16, 17 (AFF).]

B. Has established satisfactory evidence of good repute and financial integrity; and [2011, c. 331, §4 (NEW); 2011, c. 331, §§16, 17 (AFF).]

C. Maintains capital and surplus, or its equivalent under the laws of its state of domicile, in an amount at least equal to the greater of:

(1) The minimum capital and surplus that would be required if the insurer were licensed in this State; and

(2) $15,000,000. [2011, c. 331, §4 (NEW); 2011, c. 331, §§16, 17 (AFF).]

[ 2011, c. 331, §4 (NEW); 2011, c. 331, §§16, 17 (AFF) .]

4. The superintendent may list an insurer as eligible if it does not meet the minimum capital and surplus requirements of subsection 3 upon an affirmative finding of acceptability by the superintendent. The finding must be based upon such factors as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends, market availability and company record and reputation within the industry. The superintendent may not make an affirmative finding of acceptability if the nonadmitted insurer's capital and surplus is less than $4,500,000.

[ 2011, c. 331, §4 (NEW); 2011, c. 331, §§16, 17 (AFF) .]

5. A non-United States insurer is considered eligible to write insurance on an unauthorized basis in this State if it is listed on the quarterly listing of alien insurers maintained by the National Association of Insurance Commissioners.

[ 2011, c. 331, §4 (NEW); 2011, c. 331, §§16, 17 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 592, §54 (AMD). 2011, c. 331, §4 (AMD). 2011, c. 331, §§16, 17 (AFF).



24-A §2008. Evidence of the insurance; changes; penalty

1. Upon placing a surplus lines coverage, the producer shall promptly issue and deliver to the insured evidence of the insurance consisting either of the policy as issued by the insurer, or, if such policy is not then available, the surplus lines producer's certificate. Such a certificate must be executed by the producer and show the description and location of the subject of the insurance, coverage, conditions and term of the insurance, the premium and rate charged and taxes collected from the insured, and the name and address of the insured and insurer. If the direct risk is assumed by more than one insurer, the certificate must state the name and address and proportion of the entire direct risk assumed by each such insurer.

[ 1997, c. 592, §55 (AMD) .]

2. A producer may not issue any such certificate or any cover note, or purport to insure or represent that insurance will be or has been granted by any unauthorized insurer, unless the producer has prior written authority from the insurer for the insurance, or has received information from the insurer in the regular course of business that such insurance has been granted, or an insurance policy providing the insurance actually has been issued by the insurer and delivered to the insured.

[ 1997, c. 592, §55 (AMD) .]

3. If, after the issuance and delivery of any such certificate, there is any change as to the identity of the insurers, or the proportion of the direct risk assumed by an insurer as stated in the producer's original certificate, or in any other material respect as to the insurance evidenced by the certificate, the producer shall promptly issue and deliver to the insured a substitute certificate accurately showing the current status of the coverage and the insurers responsible under the certificate.

[ 1997, c. 592, §55 (AMD) .]

4. If a policy issued by the insurer is not available upon placement of the insurance and the producer has issued and delivered the certificate as provided in this section, upon request of the insured the producer shall as soon as reasonably possible procure from the insurer its policy evidencing the insurance and deliver the policy to the insured in replacement of the producer's certificate.

[ 1997, c. 592, §55 (AMD) .]

5. Any producer with surplus lines authority who knowingly or negligently issues a false certificate of insurance or who fails promptly to notify the insured of any material change with respect to such insurance by delivery to the insured of a substitute certificate as provided in subsection 3, upon conviction, is subject to the penalty provided by section 12-A or to any greater applicable penalty otherwise provided by law.

[ 2007, c. 466, Pt. D, §5 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 592, §55 (AMD). 2007, c. 466, Pt. D, §5 (AMD).



24-A §2009. Identification and notice on contract

Every insurance contract procured and delivered as a surplus lines coverage pursuant to this chapter shall have stamped upon it, and bearing the name of the producer with surplus lines authority who procured it, the following: [1997, c. 592, §56 (AMD).]

"This insurance contract is issued pursuant to the Maine Insurance Laws by an insurer neither licensed by nor under the jurisdiction of the Maine Bureau of Insurance." [1997, c. 592, §56 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 592, §56 (AMD).



24-A §2009-A. Cancellation and nonrenewal of surplus lines coverage

1. Notice. Cancellation and nonrenewal by an insurer of surplus lines coverage subject to this chapter shall not be effective unless received by the named insured at least 14 days prior to the effective date of cancellation or, when the cancellation is for nonpayment of premium, at least 10 days prior to the effective date of cancellation. A postal service certificate of mailing to the named insured at the insured's last known address shall be conclusive proof of receipt on the 5th calendar day after mailing.

[ 1989, c. 172, §1 (NEW) .]

2. Exemption. Cancellation and nonrenewal by an insurer of surplus lines coverage subject to this chapter shall not be subject to sections 2908 and 3007.

[ 1989, c. 172, §1 (NEW) .]

SECTION HISTORY

1989, c. 172, §1 (NEW).



24-A §2010. Surplus lines insurance valid

Insurance contracts procured as surplus line coverage from unauthorized insurers in accordance with this chapter shall be fully valid and enforceable as to all parties, and shall be given recognition in all matters and respects to the same effect as like contracts issued by authorized insurers. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2011. Insurer's liability for losses and unearned premiums

1. As to a surplus lines risk that has been assumed by an unauthorized insurer pursuant to this chapter, and if the premium has been received by the producer with surplus lines authority who placed such insurance, in all questions arising under the coverage as between the insurer and the insured the insurer is deemed to have received the premium due to it for such coverage; and the insurer is liable to the insured as to losses covered by such insurance, and for unearned premiums that may become payable to the insured upon cancellation of such insurance, whether or not in fact the producer is indebted to the insurer with respect to the insurance or for any other cause.

[ 1997, c. 592, §57 (AMD) .]

2. Each unauthorized insurer assuming a surplus lines risk under this chapter is deemed to have subjected itself to the terms of this section.

[ 1997, c. 592, §57 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 592, §57 (AMD).



24-A §2012. Surplus lines authority

1. Any person while licensed in this State as a resident producer who is determined by the superintendent to be competent and trustworthy with respect to the handling of surplus lines, and while maintaining an office at a designated location in this State, may be licensed as a producer with surplus lines authority.

[ 1997, c. 592, §58 (AMD) .]

2. Application for the authority must be made to the superintendent on forms as designated and furnished by the superintendent.

[ 1997, c. 592, §58 (AMD) .]

3. The application and authority fee must be as specified in section 601.

[ 1997, c. 592, §58 (AMD) .]

4. The producer with surplus lines authority is subject to the applicable provisions of chapter 16.

[ 1997, c. 592, §58 (AMD) .]

5. A nonresident producer who is considered by the superintendent to be competent and trustworthy with respect to the handling of surplus lines may apply for surplus lines authority under the following circumstances:

A. If the nonresident maintains a business location within this State and maintains all records of surplus lines transactions within this State; [2001, c. 259, §47 (AMD).]

B. If the nonresident transacts only liability insurance business and only on behalf of a purchasing group registered with the superintendent and the nonresident agrees to produce surplus lines records in this State within 14 days from a request of the superintendent; or [2001, c. 259, §47 (AMD).]

C. The license is to be issued on a reciprocal basis pursuant to sections 1420-G and 1420-O. [2001, c. 259, §48 (NEW).]

[ 2001, c. 259, §§47, 48 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §§33,34 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 592, §58 (AMD). 2001, c. 259, §§47,48 (AMD).



24-A §2013. License suspension or revocation

1. Notwithstanding Title 5, chapter 375, subchapter VI, the superintendent may, after notice and opportunity for hearing, deny, revoke, suspend or limit the permissible activities under any surplus lines authority:

A. If the producer fails to remit the tax as required by section 2018; [2001, c. 259, §49 (AMD).]

B. If a producer who is required to maintain an office in this State fails to do so, or to keep the records, or to allow the superintendent to examine those records as required by this law, or if the producer removes those records from the State when prohibited; [2001, c. 259, §49 (AMD).]

C. If the producer places a surplus lines coverage in an insurer other than as authorized under section 2007; [1997, c. 592, §59 (AMD).]

D. For any other applicable cause for which a producer's license may be suspended or revoked; or [2001, c. 259, §50 (AMD).]

E. If the producer assists any person or persons not licensed as producers with surplus lines authority by serving as a reporting producer for purposes of section 2015 or 2016 with respect to insurance coverage not procured by the producer. [1997, c. 592, §59 (AMD).]

[ 2001, c. 259, §§49, 50 (AMD) .]

2. The procedures provided by chapter 16 for suspension or revocation of licenses apply to suspension or revocation of a surplus lines authority.

[ 1997, c. 592, §59 (AMD) .]

3. Upon a ruling by the superintendent suspending or revoking a producer's surplus lines authority the superintendent may suspend or revoke all other licenses or authorities held by the same individual under this Title.

[ 1997, c. 592, §59 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §§411,412 (AMD). 1985, c. 564, §3 (AMD). 1991, c. 298, §4 (AMD). 1995, c. 329, §§28,29 (AMD). 1997, c. 457, §35 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 592, §59 (AMD). 2001, c. 259, §§49,50 (AMD).



24-A §2014. Producer's surety bond

A licensed producer with surplus lines authority may accept and place surplus line business for any insurance producer licensed in this State for the kind of insurance involved, and may compensate the producer for the business. [1997, c. 592, §60 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 592, §60 (AMD).



24-A §2015. Record of procured coverages

1. Each producer shall keep in the producer's office a full and true record of each surplus lines coverage procured by the producer, including a copy of each daily report, if any, a copy of each certificate of insurance issued, books of account in which financial entries are recorded respecting these transactions and such of the following items as may be applicable:

A. Amount of the insurance; [1969, c. 132, §1 (NEW).]

B. Gross premium charged; [1969, c. 132, §1 (NEW).]

C. Return premium paid, if any; [1969, c. 132, §1 (NEW).]

D. Rate of premium charged upon the several items of property; [1969, c. 132, §1 (NEW).]

E. Effective date of the contract and the terms of the contract; [1997, c. 592, §61 (AMD).]

F. Name and address of each insurer on the direct risk and the proportion of the entire risk assumed by such insurer, if less than the entire risk; [1997, c. 592, §61 (AMD).]

G. Name and address of the insured; [1969, c. 132, §1 (NEW).]

H. Brief general description of the property or risk insured and where located or to be performed; and [1969, c. 132, §1 (NEW).]

I. Other information as may be required by the superintendent. [1969, c. 132, §1 (NEW).]

[ 2007, c. 51, §5 (AMD) .]

2. The record may not be removed from this State in the case of a resident producer with surplus lines authority and in the case of both resident and nonresident licensees must be made available and open to examination by the superintendent at all times within 5 years after issuance of the coverage to which it relates. For the purpose of investigation or examination by the superintendent, records may be maintained in electronic form.

[ 2007, c. 51, §5 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1985, c. 564, §4 (AMD). 1997, c. 457, §36 (AMD). 1997, c. 592, §61 (AMD). 2007, c. 51, §5 (AMD).



24-A §2016. Periodic reports and tax payments

1. Each producer with surplus lines authority shall maintain in the producer's office a monthly report showing the amount of insurance placed for any person or organization, the location of each risk, the gross premium charged, the name of each insurer with which the insurance was placed, the date and term of each insurance contract issued during the preceding month and any other pertinent information required by the superintendent. The report must show in the same detail each contract cancelled during the month covered by the report and the return premium on it. The monthly report must be made available to the superintendent for examination at the producer's office location at any time or by delivery to the bureau upon 5 days' notice by the superintendent.

[ 2007, c. 51, §6 (AMD) .]

2.

[ 2011, c. 331, §§16, 17 (AFF); 2011, c. 331, §5 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 674, §1 (RPR). 1997, c. 457, §37 (AMD). 1997, c. 592, §62 (AMD). 1997, c. 660, §B3 (AMD). 2007, c. 51, §6 (AMD). 2011, c. 331, §5 (AMD). 2011, c. 331, §§16, 17 (AFF).



24-A §2017. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 674, §1 (RPR). 1995, c. 329, §30 (RP).



24-A §2018. Failure to pay tax

If any producer fails to remit the tax provided by section 2016 within 30 days after the tax is due, the superintendent may, following an adjudicatory hearing, assess a penalty of not less than $25 for each day of delinquency. Any fine collected by the superintendent must be paid to the Treasurer of State and credited to the Insurance Regulatory Fund. [1997, c. 592, §63 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1979, c. 541, §A162 (AMD). 1991, c. 298, §5 (AMD). 1991, c. 674, §2 (AMD). RR 1997, c. 2, §49 (COR). 1997, c. 592, §63 (AMD).



24-A §2019. Legal process against surplus line insurer

1. An unauthorized insurer shall be sued, upon any cause of action arising in the State under any contract issued by it as a surplus lines contract pursuant to this law, in the Superior Court.

[ 1969, c. 132, §1 (NEW) .]

2. Before the surplus lines insurer may do business in this State, each insurer shall appoint an agent to receive service of legal process issued against it in this State. The insurer shall file with the superintendent a copy of the appointment. The notice to the superintendent must be accompanied by a copy of a resolution of the board of directors or like governing body of the insurer, if an incorporated insurer, showing that those officers who executed the appointment were duly authorized to do so on behalf of the insurer. Service of legal process against the insurer may be made in any such action by service of 2 copies upon the designated agent. If no agent is designated, service of legal process against the insurer may be made by mailing a copy of the process to the producer through whom such insurance was procured, or to the insurer at its principal place of business, addressed to the address of the producer or insurer, as the case may be, last of record with the superintendent. Upon service of process in accordance with this provision, the court is deemed to have jurisdiction in personam of the insurer.

[ 1997, c. 592, §64 (AMD) .]

3. An unauthorized insurer issuing such policy is deemed thereby to have authorized service of process against it in the manner and to the effect as provided in this section. Any such policy must contain a provision stating the substance of this section, and designating the person to whom process must be served as provided in subsection 2.

[ 1997, c. 592, §64 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 592, §64 (AMD).



24-A §2020. Producer's surety bond

1. Every applicant for a surplus lines producer's authority shall file with the superintendent evidence of a bond in favor of the State executed by an authorized surety insurer. The bond is conditioned upon full accounting and due payment to the person entitled to the bond of funds coming into the surplus lines producer's possession through insurance transactions under the license. The bond may be continuous in force and aggregate liability on the bond is limited to payment of not less than $20,000.

[ 1997, c. 592, §65 (AMD) .]

2. The bond must remain in force until released by the superintendent or until canceled by the surety. Without prejudice to liability previously incurred, the surety may cancel the bond upon 30 days' advance written notice to both the producer and the superintendent. Upon notice to the superintendent of cancellation by the surety and failure of the surplus lines producer to procure a satisfactory replacement bond prior to cancellation, the surplus lines producer's authority terminates.

[ 1997, c. 592, §65 (AMD) .]

SECTION HISTORY

1993, c. 153, §17 (NEW). 1995, c. 329, §31 (AMD). 1997, c. 592, §65 (AMD).






Chapter 21: UNAUTHORIZED INSURERS -- PROHIBITIONS, PROCESS AND ADVERTISING

24-A §2101. Representing or aiding unauthorized insurer prohibited

1. No person shall in this State directly or indirectly act as agent for, or otherwise represent or aid on behalf of another, any insurer not then authorized to transact such business in this State, in the solicitation, negotiation, procurement or effectuation of insurance or annuity contracts, or renewal thereof, or forwarding of applications for insurance or annuities, or the dissemination of information as to coverage or rates, or inspection of risks, or fixing of rates, or investigation or adjustment of claims or losses, or collection or forwarding of premiums, or in any other manner represent or assist such an insurer in the transaction of insurance with respect to subjects of insurance resident, located or to be performed in this State.

[ 1969, c. 132, §1 (NEW) .]

2. This section does not apply to:

A. Matters authorized to be done by the superintendent under the Unauthorized Insurers Process Act, sections 2102 to 2108; [1973, c. 625, §141 (AMD).]

B. Transactions as to which the insurer is not required to have a certificate of authority pursuant to section 405 (exceptions to certificate of authority requirement); [1969, c. 132, §1 (NEW).]

C. A licensed adjuster or attorney at law representing such an insurer from time to time in his professional capacity; [1969, c. 132, §1 (NEW).]

D. Transactions in this State relating to a policy of wet marine and transportation insurance delivered or issued for delivery outside this State; [1969, c. 132, §1 (NEW).]

E. The employee, compensated on salary only, of a Maine employer who on behalf of the employer assists in the procurement or administration of insurance coverages on the property, risks and insurable interests of the employer; or [2011, c. 331, §6 (AMD); 2011, c. 331, §§16, 17 (AFF).]

F. Transactions outside this State arising from the unsolicited application of the insured, if the transaction is lawful in the jurisdiction in which it occurs and the applicable premium tax has been paid in compliance with Title 36, section 2513. [2011, c. 331, §7 (NEW); 2011, c. 331, §§16, 17 (AFF).]

[ 2011, c. 331, §§6, 7 (AMD); 2011, c. 331, §§16, 17 (AFF) .]

3. If the superintendent has reason to believe that any insurer or other person is acting in violation of this section or section 404, the superintendent shall commence proceedings in accordance with sections 12-A and 404. Section 2105 applies to all process, notices and statements of charges to be served on the unauthorized insurer or insurers.

[ 1991, c. 298, §6 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §141 (AMD). 1991, c. 298, §6 (AMD). 2011, c. 331, §§6, 7 (AMD). 2011, c. 331, §§16, 17 (AFF).



24-A §2102. Purposes as related to Unauthorized Insurers

The purpose of section 12-A and sections 2102 to 2108 (Unauthorized Insurers Process Act) is to subject certain insurers to the jurisdiction of the superintendent and the courts of this State in suits and disciplinary proceedings as provided therein, by or on behalf of insureds or beneficiaries under insurance contracts or the superintendent. The Legislature declares its concern that many Maine residents hold insurance policies delivered in this State by unauthorized insurers, other than as to surplus lines coverages written pursuant to chapter 19, thus presenting to such residents the often insuperable obstacle of resort to distant courts for the assertion of legal rights under their policies; and that such insurers may induce residents to purchase insurance through false advertising sent into this State. In furtherance of such state interest, the Legislature herein provides a method of substituted service of process upon such insurers, declares that in so doing it exercises its power to protect Maine residents, to define, for the purposes of this chapter, what constitutes doing business in this State, and also exercises powers and privileges available to the State under Public Law 15, 79th Congress of the United States, chapter 20, 1st Session, S. 340, as amended, which declares that the business of insurance and every person engaged therein are subject to the laws of the several states. [1991, c. 298, §7 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §142 (AMD). 1991, c. 298, §7 (AMD).



24-A §2103. Unauthorized Insurers Process Act; title; interpretation

1. Sections 2102 to 2108 constitute and may be cited as the Unauthorized Insurers Process Act.

[ 1969, c. 177, §31 (AMD) .]

2. The Act shall be so interpreted as to effectuate its general purpose to make uniform the laws of those states which enact it.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §31 (AMD).



24-A §2104. Superintendent process agent

Solicitation, effectuation, or delivery of any insurance contract, by mail or otherwise, within this State by an unauthorized insurer, or the performance within this State of any other service or transaction connected with such insurance by or on behalf of such insurer, shall be deemed to constitute an appointment by such insurer of the superintendent and his successors in office as its attorney, upon whom may be served all lawful process issued within this State in any action or proceeding against such insurer arising out of any such contract or transaction; and shall be deemed to signify the insurer's agreement that any such service of process shall have the same legal effect and validity as personal service of process upon it in this State. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §2105. Service of process

1. Service of process upon any such insurer pursuant to section 2104 shall be made by delivering to and leaving with the superintendent or some person in apparent charge of his office 2 copies thereof and the payment to him of the fees as prescribed by section 601. The superintendent shall forthwith mail by registered or certified mail one of the copies of such process to the defendant at its principal place of business last known to the superintendent, and shall keep a record of all process so served upon him. Such service of process is sufficient, provided notice of such service and a copy of the process are sent within 10 days thereafter by registered or certified mail by plaintiff's attorney to the defendant at its last known principal place of business, and the defendant's receipt or receipt issued by the post office with which the letter is registered or certified, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

[ 1973, c. 585, §12 (AMD) .]

2. Service of process in any such action, suit or proceeding shall in addition to the manner provided in subsection 1 be valid if served upon any person within this State, who in this State on behalf of such insurer, is:

A. Soliciting insurance; or [1969, c. 132, §1 (NEW).]

B. Making any contract of insurance or issuing or delivering any policies or written contracts of insurance; or [1969, c. 132, §1 (NEW).]

C. Collecting or receiving any premium for insurance; and a copy of such process is sent within 10 days thereafter by registered or certified mail by the plaintiff's attorney to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered or certified, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

3. No plaintiff or complainant shall be entitled to a judgment or to have his complaint taken pro confesso under this section until the expiration of 30 days from the date of the filing of the affidavit of compliance.

[ 1969, c. 132, §1 (NEW) .]

4. Nothing in this section shall limit or abridge the right to serve any process, notice or demand upon any insurer in any other manner now or hereafter permitted by law.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §2106. Exemptions from service or process provisions

Sections 2104 and 2105 shall not apply to surplus lines insurance lawfully effectuated under chapter 19, or to reinsurance, or to any action or proceeding against an unauthorized insurer arising out of any of the following where the policy or contract contains a provision designating the superintendent as its attorney for the acceptance of service of lawful process in any action or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such policy, or where the insurer enters a general appearance in any such action: [1973, c. 585, §12 (AMD).]

1. Wet marine and transportation insurance;

[ 1969, c. 132, §1 (NEW) .]

2. Insurance on or with respect to subjects located, resident, or to be performed wholly outside this State, or on vehicles or aircraft owned and principally garaged outside this State;

[ 1969, c. 132, §1 (NEW) .]

3. Insurance on property or operations of railroads engaged in interstate commerce; or

[ 1969, c. 132, §1 (NEW) .]

4. Insurance on aircraft or cargo of such aircraft, or against liability, other than employer's liability, arising out of the ownership, maintenance, or use of such aircraft.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §2107. Defense of action by unauthorized insurer

1. Before an unauthorized insurer files or causes to be filed any pleading in any action or proceeding instituted against it under sections 2104 and 2105, such insurer shall:

A. Procure a certificate of authority to transact insurance in this State; or [1969, c. 132, §1 (NEW).]

B. Deposit with the clerk of the court in which such action or proceeding is pending cash or securities, or file with such clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action. The court may in its discretion make an order dispensing with such deposit or bond where the insurer makes a showing satisfactory to the court that it maintains in a state of the United States funds or securities, in trust or otherwise, sufficient and available to satisfy any final judgment which may be entered in such action or proceeding, and that the insurer will pay final judgment entered therein without requiring suit to be brought on such judgment in the state where such funds or securities are located. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. The court in any action or proceeding in which service is made in the manner provided in section 2105 may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection 1, and to defend such action.

[ 1969, c. 132, §1 (NEW) .]

3. Nothing in subsection 1 is to be construed to prevent an unauthorized insurer from filing a motion to quash or to set aside the service of any process made in the manner provided in section 2105 on the ground either:

A. That such unauthorized insurer has not done any of the acts enumerated in section 2104; or [1969, c. 132, §1 (NEW).]

B. That the person on whom service was made pursuant to subsection 2 of section 2105 was not doing any of the acts therein enumerated. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2108. Attorney fees

In any such action against an unauthorized insurer, if the insurer has failed for 30 days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract, and it appears to the court that such refusal was vexatious and without reasonable cause, the court shall allow to the plaintiff a reasonable attorney fee and include such fee in any judgment that may be rendered in such action, and in no event shall such fee be less than $100. Failure of an insurer to defend any such action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2109. Unauthorized Insurers False Advertising Process Act; title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1979, c. 541, §A163 (AMD). 1991, c. 298, §8 (RP).



24-A §2110. Notice to domiciliary supervisory official (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 298, §9 (RP).



24-A §2111. Action by superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §32 (AMD). 1973, c. 585, §12 (AMD). 1977, c. 694, §413 (AMD). 1991, c. 298, §10 (RP).



24-A §2112. Reciprocal judgment

The Attorney General upon request of the superintendent may proceed in the courts of this State or any reciprocal state or in any federal court or agency to enforce an order or decision in any court proceeding or in any administrative proceeding before the superintendent. [1973, c. 585, §12 (AMD).]

1. Definitions. In this section:

A. "Reciprocal state" means any state the laws of which contain procedures substantially similar to those specified in this section for the enforcement of decrees or orders in equity issued by courts located in other states, against insurers incorporated or authorized to do business in such state. [1969, c. 132, §1 (NEW).]

B. "Foreign decree" means any decree or order in equity of a court located in a "reciprocal state," including a court of the United States located therein, against a "domestic insurer" obtained by a "qualified party." [1969, c. 132, §1 (NEW).]

C. "Domestic insurer" means any insurer incorporated or authorized to do business in this State. [1969, c. 132, §1 (NEW).]

D. "Qualified party" means a state regulatory agency acting in its capacity to enforce the insurance laws of its state. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. List of reciprocal states. The superintendent shall determine which states qualify as reciprocal states and shall maintain at all times an up-to-date list of such states.

[ 1973, c. 585, §12 (AMD) .]

3. Filing and status of foreign decrees. A copy of any foreign decree authenticated in accordance with the Act of Congress or the statutes of this State may be filed in the office of the clerk of any Superior Court of this State. The clerk, upon verifying with the superintendent that the decree or order qualifies as a foreign decree shall treat the foreign decree in the same manner as a decree of a Superior Court of this State. A foreign decree so filed has the same effect and shall be deemed as a decree of a Superior Court of this State, and is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a decree of a Superior Court of this State and may be enforced or satisfied in like manner.

[ 1973, c. 585, §12 (AMD) .]

4. Notice of filing.

A. At the time of the filing of the foreign decree, the Attorney General shall make and file with the clerk of the court an affidavit setting forth the name and last known post office address of the defendant. [1969, c. 132, §1 (NEW).]

B. Promptly upon the filing of the foreign decree and the affidavit, the clerk shall mail notice of the filing of the foreign decree to the defendant at the address given, and to the superintendent, and shall make a note of the mailing in the docket. In addition, the Attorney General may mail a notice of the filing of the foreign decree to the defendant and to the superintendent and may file proof of mailing with the clerk. Lack of mailing notice or filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the Attorney General has been filed. [1973, c. 585, §12 (AMD).]

C. No execution or other process for enforcement of a foreign decree filed hereunder shall issue until 30 days after the date the decree is filed. [1969, c. 132, §1 (NEW).]

[ 1973, c. 585, §12 (AMD) .]

5. Stay.

A. If the defendant shows the Superior Court that an appeal from the foreign decree is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign decree until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the defendant has furnished the security for the satisfaction of the decree rquired by the state in which it was rendered; [1969, c. 132, §1 (NEW).]

B. If the defendant shows the Superior Court any ground upon which enforcement of a decree of any Superior Court of this State would be stayed, the court shall stay enforcement of the foreign decree for an appropriate period, upon requiring the same security for satisfaction of the decree which is required in this State. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

6. Fees. Any person filing a foreign decree shall pay to the clerk of court the applicable fee. Fees for docketing, transcription or other enforcement proceedings shall be as provided for decrees of the Superior Court.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §2113. Report and tax of independently procured coverages. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §33 (AMD). 1973, c. 585, §12 (AMD). RR 2001, c. 2, §A39 (COR). 2011, c. 331, §§16, 17 (AFF). 2011, c. 331, §8 (RP).



24-A §2114. Penalty

Any person who in this State represents an unauthorized insurer in the transaction of business in this State in violation of law, shall, in addition to any other applicable penalty, be liable for the full amount of any loss sustained on any insurance contract made by or through him, directly or indirectly, and for any premium taxes which may become due under any law of this State by reason of such contract. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).






Chapter 23: TRADE PRACTICES AND FRAUDS

24-A §2151. Purpose

The purpose of this chapter is to regulate trade practices in the business of insurance in accordance with the intent of Congress as expressed in the Act of Congress of March 9, 1945, Public Law 15, 79th Congress, by defining or providing for the determination of all such practices in this State which constitute unfair methods of competition or unfair or deceptive acts or practices, by defining or providing for the determination of all such practices in other states by residents of this State which constitute unfair methods of competition or unfair or deceptive acts or practices, and by prohibiting the trade practices so defined or determined. [1985, c. 648, §4 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1985, c. 648, §4 (AMD).



24-A §2151-A. Hearings

All hearings held under this chapter shall be in accordance with the procedures set forth in the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV. [1977, c. 694, §414 (NEW).]

SECTION HISTORY

1977, c. 694, §414 (NEW).



24-A §2151-B. Rules

Subject to the applicable requirements and procedures of the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, the superintendent may promulgate rules defining, limiting or prescribing acts and practices which are deemed to be in violation of this chapter. [1985, c. 648, §5 (NEW).]

SECTION HISTORY

1985, c. 648, §5 (NEW).



24-A §2152. Unfair methods; deceptive acts prohibited

No person shall engage in this State in any trade practice which is defined in this chapter, as, or determined pursuant to this chapter, to be an unfair method of competition or an unfair or deceptive act or practice in the business of insurance. No resident of this State shall engage in any other state in any trade practice which is defined in this chapter as, or determined pursuant to this chapter to be, an unfair method of competition or an unfair or deceptive act or practice in the business of insurance. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2152-A. Life insurance solicitation

It shall be an unfair practice under this chapter for any insurer, agent or broker to solicit, negotiate or procure the purchase of life insurance within this State, except in compliance with life insurance cost disclosure rules which shall be adopted in accordance with the Maine Administrative Procedure Act Title 5, chapter 375, by the superintendent by July 1, 1980. [1979, c. 447, (NEW).]

SECTION HISTORY

1979, c. 447, (NEW).



24-A §2152-B. Unfair solicitation methods

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Cold lead advertising" means making use directly or indirectly of a method of marketing that fails to disclose in a conspicuous manner that a purpose of the marketing is insurance sales solicitation and that contact will be made by an insurance producer or insurance company. [2007, c. 53, §1 (NEW).]

B. "Medicare products" includes Medicare Part A, Medicare Part B, Medicare Part C, Medicare Part D, Medicare Advantage and Medicare supplement plans. [2007, c. 53, §1 (NEW).]

[ 2007, c. 53, §1 (NEW) .]

2. Unfair solicitation methods. It is an unfair trade practice under this chapter for an insurer or producer to:

A. Sell, solicit or negotiate the purchase of health insurance in this State through the use of cold lead advertising; [2007, c. 53, §1 (NEW).]

B. Use an appointment that was made to discuss Medicare products or to solicit the sale of Medicare products in order to solicit sales of life insurance, health insurance or annuity products unless the consumer requests such solicitation and the products to be discussed are clearly identified to the consumer in writing at least 48 hours in advance of the appointment; and [2007, c. 53, §1 (NEW).]

C. Solicit the sale of Medicare products door-to-door prior to receiving an invitation from a consumer. [2007, c. 53, §1 (NEW).]

[ 2007, c. 53, §1 (NEW) .]

SECTION HISTORY

2007, c. 53, §1 (NEW).



24-A §2153. Misrepresentation; false advertising of policies

No person shall make, issue, circulate, or cause to be made, issued or circulated, any estimate, illustration, circular or statement misrepresenting the terms of any policy issued or to be issued or the benefits or advantages promised thereby or the dividends or share of the surplus to be received thereon, or make any false or misleading statement as to the dividends or share of surplus previously paid on similar policies, or make any misleading representation or any misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates, or use any name or title on any policy or class of policies misrepresenting the true nature thereof. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2154. False information; advertising

A person may not make, publish, disseminate, circulate or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication or on a business card, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of insurance or with respect to any person in the conduct of that person's insurance business or with respect to the name of a financial institution in a manner that is untrue, deceptive or misleading. [2007, c. 118, §1 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 2005, c. 46, §1 (AMD). 2007, c. 32, §1 (AMD). 2007, c. 118, §1 (AMD).



24-A §2155. "Twisting" prohibited

No person shall make or issue, or cause to be made or issued, any written or oral statement misrepresenting or making incomplete comparisons as to the terms, conditions, or benefits contained in any policy for the purpose of inducing or attempting or tending to induce the policyholder to lapse, forfeit, borrow against, surrender, retain, exchange, modify, convert, or otherwise affect or dispose of any insurance policy. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2155-A. Dumping prohibited

The guaranteed issue requirements of section 2736-C may not be used by insurers, health maintenance organizations, agents, brokers, consultants or any other persons to provide separate coverage to an employee or dependent with a health condition to improve the claims experience of an employer-sponsored group health benefit plan. [1997, c. 370, Pt. B, §1 (NEW).]

SECTION HISTORY

1997, c. 370, §B1 (NEW).



24-A §2156. False or misleading financial statements

1. No person shall file with any supervisory or other public official, or make, publish, disseminate, circulate or deliver to any person, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false statement of financial condition of an insurer with intent to deceive.

[ 1969, c. 132, §1 (NEW) .]

2. No person shall make any false entry in any book, report or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom such insurer is required by law to report, or who has authority by law to examine into its condition or into any of its affairs, or, with like intent, willfully omit to make a true entry of any material fact pertaining to the business of such insurer in any book, report or statement of such insurer.

[ 1969, c. 132, §1 (NEW) .]

3. No person shall advertise the capital or assets of an insurer without in the same advertisement setting forth the amount of the insurer's liabilities.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2157. Defamation

No person shall make, publish, disseminate, or circulate, directly or indirectly, or aid, abet or encourage the making, publishing, disseminating or circulating of any oral or written statement or any pamphlet, circular, article or literature which is false, or maliciously critical of or derogatory to an insurer, or of an organization proposing to become an insurer, and which is calculated to injure any person engaged or proposing to engage in the business of insurance. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2158. Boycott, coercion and intimidation

No person shall: [1969, c. 132, §1 (NEW).]

1. Enter into any agreement to commit, or by any concerted action commit, any act of boycott, coercion or intimidation resulting in or tending to result in unreasonable restraint of or monopoly in the business of insurance.

[ 1969, c. 132, §1 (NEW) .]

2. Enter into any agreement to commit any act of boycott, coercion or intimidation, or in pursuance thereof monopolize or attempt to monopolize any part of the business of insurance.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2159. Unfair discrimination -- life insurance, annuities and health insurance

1. No person shall make or permit any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract.

[ 1969, c. 132, §1 (NEW) .]

2. No person may make or permit any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees, or rates charged for any policy or contract of health insurance or in the benefits payable thereunder, or in any of the terms or conditions of such contract, or in any other manner whatever. Nothing in this provision prohibits an insurer from providing incentives for insureds to use the services of a particular provider.

[ 1985, c. 704, §3 (AMD) .]

3. It shall be an unfair trade practice in the business of insurance for any insurer to discriminate unfairly against any person who has tested positive for the presence of the human immunodeficiency antigen or the presence of an antibody to the human immunodeficiency virus or who has Acquired Immune Deficiency Syndrome or AIDS, AIDS Related Complex (ARC) or HIV related diseases provided that nothing in this subsection prohibits an insurer from treating individuals of different classes and of unequal expectations of life, or essentially different hazards, differently in accordance with subsection 1 or 2.

[ 1989, c. 176, §2 (NEW) .]

4. It shall not be unfair discrimination for group life insurance policies or contracts subject to chapter 31 to contain an exclusion or restriction for death caused by Acquired Immune Deficiency Syndrome (AIDS), AIDS Related Complex (ARC) or HIV related diseases which existed 6 months prior to the individual's effective date of insurance if an actuarial justification is filed and approved by the superintendent. The exclusion or restriction may run for no longer than the incontestable period of the policy within the meaning of section 2615.

[ 1989, c. 176, §2 (NEW) .]

5. Definitions. As used in this section, "HIV" and "antibody to HIV" have the same meanings as set out in Title 5, section 19201.

[ 1991, c. 3, §3 (NEW) .]

6. Test results. No insurer may request any person to reveal whether the person has obtained a test for the presence of antibodies to HIV or a test to measure the virus or to reveal the results of such tests taken prior to an application for insurance coverage.

[ 1991, c. 3, §3 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1985, c. 704, §3 (AMD). 1989, c. 176, §2 (AMD). 1991, c. 3, §3 (AMD).



24-A §2159-A. Insurance discrimination solely on account of blindness prohibited

No insurer authorized to transact business in this State may refuse to insure or continue to insure, limit the amount, extent or kind of coverage available to an individual or charge an individual a rate different from that normally charged for the same coverage solely because the insured or the applicant for insurance is blind or partially blind. [1985, c. 445, (RPR).]

No insurer authorized to transact business in this State may refuse to insure or continue to insure, limit the amount, extent or kind of coverage available to an individual or charge an individual a rate different from that normally charged for the same coverage solely because the insured or the applicant for insurance has a physical or mental handicap, as defined in Title 5, section 4553, subsection 7-A, other than blindness or partial blindness, unless the basis for that action is clearly demonstrated through sound actuarial evidence. [1985, c. 445, (RPR).]

1. Deaf.

[ 1985, c. 445, (RP) .]

2. Developmentally disabled.

[ 1985, c. 445, (RP) .]

SECTION HISTORY

1975, c. 255, (NEW). 1975, c. 675, (AMD). 1977, c. 279, (RPR). 1979, c. 127, §156 (AMD). 1979, c. 663, §142 (AMD). 1985, c. 445, (RPR).



24-A §2159-B. Discrimination against victims of domestic abuse prohibited

1. Discrimination prohibited. An insurer, nonprofit hospital and medical service organization or health maintenance organization that issues life, health or disability coverage may not deny, cancel, refuse to renew or restrict coverage of any person or require the payment of additional charges based on the fact or perception that the person is, or may become, the victim of domestic abuse, under Title 19-A, section 4002. This subsection does not prohibit applying an underwriting or rating criterion to a victim of domestic abuse based on physical or mental history or other factors of general applicability regardless of the underlying cause and in accordance with the requirements of section 2159, subsections 1 and 2. An insurer, nonprofit hospital and medical service organization or health maintenance organization may not be held criminally or civilly liable for any cause of action that may result from compliance with this subsection. This subsection does not prohibit an insurer, nonprofit hospital and medical service organization or health maintenance organization from declining to issue coverage to an applicant known to be, or to have been, an abuser of the proposed insured.

[ 2001, c. 16, §1 (NEW) .]

2. Justification of adverse insurance decisions. An insurer, nonprofit hospital and medical service organization or health maintenance organization that issues life, health or disability coverage that takes an action that adversely affects an applicant or insured on the basis of a medical condition that the insurer, nonprofit hospital and medical service organization or health maintenance organization knows or has reason to know is related to domestic abuse shall explain the reasons for its action to the applicant or insured in writing and shall demonstrate that its action, and any applicable policy provision:

A. Does not have the purpose or effect of treating abuse status as a medical condition or underwriting or rating criterion; [2001, c. 16, §1 (NEW).]

B. Is not based upon any actual or perceived correlation between a medical condition and domestic abuse; [2001, c. 16, §1 (NEW).]

C. Is otherwise permissible by law and applies in the same manner and to the same extent to all applicants and insureds with a similar medical condition or disability without regard to whether the medical condition or disability is related to domestic abuse; and [2001, c. 16, §1 (NEW).]

D. Except for claims actions, is based on a determination made in conformance with sound actuarial principles and otherwise supported by actual or reasonably anticipated experience that there is a correlation between the medical condition or disability and a material increase in insurance risk. [2001, c. 16, §1 (NEW).]

[ 2001, c. 16, §1 (NEW) .]

SECTION HISTORY

1995, c. 553, §1 (NEW). RR 1997, c. 2, §50 (COR). 2001, c. 16, §1 (RPR).



24-A §2159-C. Discrimination on the basis of genetic information or testing

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Genetic characteristic" means any inherited gene or chromosome, or alteration of a gene or chromosome, that is scientifically or medically believed to predispose an individual to a disease, disorder or syndrome or to be associated with a statistically significant increased risk of development of a disease, disorder or syndrome. [1997, c. 677, §2 (NEW).]

B. "Genetic information" means the information concerning genes, gene products or inherited characteristics that may be obtained from an individual or family member. [1997, c. 677, §2 (NEW).]

C. "Genetic test" means a test for determining the presence or absence of an inherited genetic characteristic in an individual, including tests of nucleic acids, such as deoxyribonucleic acid, or DNA, ribonucleic acid, or RNA, or mitochondrial DNA, and tests of chromosomes or proteins in order to identify a predisposing genetic characteristic. [1997, c. 677, §2 (NEW).]

D. "Carrier" means an insurer, nonprofit hospital and medical service organization or health maintenance organization. [2009, c. 244, Pt. D, §1 (NEW).]

[ 2009, c. 244, Pt. D, §1 (AMD) .]

2. Discrimination in health, hospital and dental insurance. A carrier that issues individual or group hospital, health or dental insurance is subject to the requirements of this subsection. This subsection does not apply to accidental injury, specified disease, hospital indemnity, disability, long-term care and other limited benefit health insurance policies and contracts.

A. A carrier may not discriminate against an individual or eligible dependent on the basis of genetic information or the refusal to submit to a genetic test or make available the results of a genetic test or on the basis that the individual or eligible dependent received a genetic test or genetic counseling in the issuance, withholding, extension or renewal of any hospital confinement or other health insurance, as defined by the superintendent, by rule, or in the fixing of the rates, terms or conditions for insurance, or in the issuance or acceptance of any application for insurance. [2009, c. 244, Pt. D, §2 (NEW).]

B. Except as provided in this paragraph, a carrier may not request or require an individual to undergo a genetic test.

(1) Nothing in this subsection limits the authority of a health care professional who is providing health care services to an individual to request that that individual undergo a genetic test.

(2) A carrier may request, but not require, that an individual undergo a genetic test if the conditions described in this subparagraph are met:

(a) The request is made pursuant to research that complies with 45 Code of Federal Regulations, Part 46 or equivalent federal regulations and any applicable state or local laws, rules or regulations for the protection of human subjects in research;

(b) The carrier clearly indicates to the individual to whom the request is made, or in the case of a minor child to the legal guardian of the individual, that compliance with the request is voluntary and noncompliance will have no effect on enrollment status or premium or contribution amounts;

(c) Genetic information collected or acquired under this subparagraph is not used for purposes of determining eligibility for benefits, computing premium or contribution amounts, applying any preexisting condition exclusion or any other activities related to the creation, renewal or replacement of a health insurance contract; and

(d) The carrier complies with all applicable federal laws and regulations. [2009, c. 244, Pt. D, §2 (NEW).]

C. A carrier may not request, require or purchase genetic information for purposes of determining eligibility for benefits, computing premium or contribution amounts, applying any preexisting condition exclusion or any other activities related to the creation, renewal or replacement of a health insurance contract. [2009, c. 244, Pt. D, §2 (NEW).]

D. A carrier may not request, require or purchase genetic information with respect to an individual prior to the individual's enrollment under the plan or coverage in connection with the enrollment. [2009, c. 244, Pt. D, §2 (NEW).]

E. If a carrier obtains genetic information incidental to the requesting, requiring or purchasing of other information concerning an individual, the request, requirement or purchase is not considered a violation of paragraph D if the request, requirement or purchase is not in violation of paragraph C. [2009, c. 244, Pt. D, §2 (NEW).]

F. A reference in this subsection to genetic information concerning an individual includes:

(1) With respect to an individual who is a pregnant woman, genetic information of any fetus carried by that individual; and

(2) With respect to an individual using an assisted reproductive technology, genetic information of any embryo legally held by the individual. [2009, c. 244, Pt. D, §2 (NEW).]

[ 2009, c. 244, Pt. D, §2 (RPR) .]

3. Discrimination in life, disability and long-term care insurance. An insurer may not make or permit any unfair discrimination against an individual in the application of genetic information or the results of a genetic test in the issuance, withholding, extension or renewal of an insurance policy for life, credit life, disability, long-term care, accidental injury, specified disease, hospital indemnity or credit accident insurance or an annuity. For the purposes of this subsection, "unfair discrimination" includes, but is not limited to, the application of the results of a genetic test in a manner that is not reasonably related to anticipated claims experience.

A. If the superintendent has reason to believe that unfair discrimination has occurred and that a proceeding by the superintendent is in the interest of the public, the superintendent, in accordance with chapter 3, shall serve upon the insurer a statement of the charges. Upon a determination that the practice or act of the insurer is in conflict with this subsection, the superintendent shall issue an order requiring the insurer to cease and desist from engaging in the practice or act and may order payment of a penalty consistent with the provisions of section 12-A. [1997, c. 677, §2 (NEW).]

B. If, in the issuance, withholding, extension or renewal of an insurance policy covered by this subsection, an insurer uses the results of a genetic test in compliance with this subsection, the insurer shall notify the individual who is the subject of the genetic test that such a test is required and shall obtain the individual's authorization in accordance with the requirements of chapter 24. If a genetic test is required, the insurer shall ensure that the individual states in writing whether the individual wishes to be informed of the test results and, if authorized by the individual, shall provide a copy of the test results, along with a written interpretation of the results by a qualified professional, to the individual or to a physician or other health care practitioner designated by the individual. [1997, c. 677, §2 (NEW).]

[ 1997, c. 677, §2 (NEW) .]

SECTION HISTORY

1997, c. 677, §2 (NEW). 2009, c. 244, Pt. D, §§1, 2 (AMD).



24-A §2160. Rebates -- life, health and annuity contracts

1. Limitation. Except as otherwise provided by law, no person may:

A. Knowingly permit or offer to make or make any contract of life insurance, life annuity or health insurance or agreement concerning that contract that is not plainly expressed in the contract issued; [1997, c. 457, §38 (NEW).]

B. Pay or allow or give or offer to pay, allow or give directly or indirectly as inducement to life or health insurance or life annuity:

(1) Any rebate of premiums payable on the contract;

(2) Any special favor or advantage in the dividends or other benefits;

(3) Any paid employment or contract for services of any kind; or

(4) Any valuable consideration or inducements not specified in the contract; or [1997, c. 457, §38 (NEW).]

C. Directly or indirectly give or sell or purchase or offer or agree to give, sell, purchase or allow as inducement to life or health insurance or life annuity or in connection with the insurance or annuity or any agreement, whether or not specified in the policy or contract, of any form or nature promising:

(1) Returns or profits;

(2) Any stocks, bonds or other securities;

(3) Interest present in or contingent on or measured by the agreement of any insurer or other corporation, association or partnership; or

(4) Any dividends or profits accrued or to accrue on an agreement. [1997, c. 457, §38 (NEW).]

[ 1997, c. 457, §38 (NEW) .]

2. Benefit not associated with indemnification or loss. Unless otherwise provided by law, a provision may not be included within an insurance policy if the sole intent of the provision is to give to the insured a benefit that is not associated with indemnification or loss. This subsection does not apply to annuities.

[ 1997, c. 592, §66 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §38 (RPR). 1997, c. 592, §66 (AMD).



24-A §2161. Exceptions to discrimination, rebates, stock inducements provision -- life, health and annuity contracts

1. Nothing in sections 2159 and 2160 shall be construed as including within the definition of discrimination or rebates any of the following practices:

A. In the case of any contract of life insurance or life annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided that any such bonuses, or abatement of premiums shall be fair and equitable to policyholders and for the best interests of the insurer and its policyholders; [1969, c. 132, §1 (NEW).]

B. In the case of life insurance policies issued on the debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expense; [1969, c. 132, §1 (NEW).]

C. Readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year; [1969, c. 132, §1 (NEW).]

D. Reduction of premium rate for policies of large amount, but not exceeding savings in issuance and administration expenses reasonably attributable to such policies as compared with policies of similar plan issued in smaller amounts; [1969, c. 132, §1 (NEW).]

E. Reduction in premium rates for life or health insurance policies or annuity contracts on salary savings, payroll deduction, preauthorized check, bank draft or similar plans in amounts reasonably commensurate with the savings made by the use of such plans; [1969, c. 132, §1 (NEW).]

F. The issuance of policies of group insurance with or without annuities at rates less than the usual rate of premiums for individual policies or contracts as otherwise provided for by law; [1969, c. 132, §1 (NEW).]

G. Allowance to an agent or broker, and receipt by the agent or broker, of commissions with respect to insurance written on himself. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. Nothing in this chapter shall be construed as including within the definition of securities as inducements to purchase insurance the selling or offering for sale, contemporaneously with life insurance or annuities, of mutual fund shares or face amount certificates of regulated investment companies under offerings registered with the Securities and Exchange Commission where such shares or such face amount certificates or such insurance or annuities may be purchased independently of and not contingent upon purchase of the other, at the same price and upon the same terms and conditions as where purchased independently.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2162. Unfair discrimination, rebates prohibited -- property, casualty, surety insurance

1. No property, casualty or surety insurer or any employee or representative thereof, and no broker, agent or solicitor as to such insurance shall pay, allow or give, or offer to pay, allow or give, directly or indirectly, as an inducement to insurance, or after insurance has been effected, any rebate, discount, abatement, credit or reduction of the premium named in a policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement whatever, not specified or provided for in the policy, except to the extent provided for in an applicable filing with the superintendent as provided by law.

A. Unless otherwise provided by law, a provision may not be included within an insurance policy if the sole intent of the provision is to give to the insured a benefit that is not associated with indemnification or loss. [1997, c. 457, §39 (NEW).]

B. Notwithstanding any other provision of law, the superintendent may approve filings allowing reductions in premium associated with savings in issuance and administrative expenses except that, if a filing affecting surety bonds for construction projects financed in whole or in part with public funds allows for any reduction in premium to be given, paid, allowed or offered after execution of the bond, including, without limitation, any rebate, discount, consideration or inducement of any kind, the filing must ensure that the entire amount of the reduction will be paid directly to the governmental department or agency administering the public funds for the project. In the case of a project financed only in part with public funds, the governmental department or agency may be paid a percentage of the reduction equal to the percentage of the project that is financed with public funds. [1997, c. 457, §39 (NEW).]

[ 1997, c. 457, §39 (AMD) .]

2. No such insurer shall make or permit any unfair discrimination between insureds or property having like insuring or risk characteristics in the premium or rates charged for insurance, or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of the insurance.

[ 1969, c. 132, §1 (NEW) .]

3. Nothing in this section shall be construed as prohibiting the payment of commissions or other compensation to duly licensed agents, brokers or solicitors, or as prohibiting any insurer from allowing or returning to its participating policyholders, members or subscribers, dividends, savings or unabsorbed premium deposits. As used in this section the word "insurance" includes suretyship and the word "policy" includes bond. This section does not apply as to wet marine and transportation insurance.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §39 (AMD).



24-A §2162-A. Payment of dividend conditioned upon renewal; unfair trade practice

It is an unfair trade practice to make the payment of a policy dividend or any portion of a dividend conditioned upon renewal of the policy or contracts. This section does not apply to the first year dividend on life insurance policies. [1985, c. 548, (NEW).]

SECTION HISTORY

1985, c. 548, (NEW).



24-A §2163. Receipt of rebate, illegal inducement prohibited

1. Limitations. No person may knowingly receive or accept, directly or indirectly:

A. Any rebate of premium or part of a premium; [1997, c. 457, §40 (NEW).]

B. Any producer's commission on a premium or part of a premium payable on any policy of insurance or annuity contract; [1997, c. 457, §40 (NEW).]

C. Any special favor or advantage in the dividend or other benefits to accrue; or [1997, c. 457, §40 (NEW).]

D. Anything of value as inducement to any policy of insurance or annuity contract or in connection with any policy of insurance or annuity contract that is not specified, promised or provided for in the policy or contract, except as otherwise provided by law. [1997, c. 457, §40 (NEW).]

[ 1997, c. 457, §40 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §40 (RPR).



24-A §2163-A. Permitted activities

Notwithstanding any other provision in sections 2160 to 2163, an insurer, employee of an insurer or producer may offer to give gifts in connection with marketing for the sale or retention of contracts of insurance provided the cost does not exceed $20 per year per policy or quote, and conduct raffles or drawings, so long as there is no participation costs to entrants, in which case prizes may be valued in excess of $20 but not more than $100. Nothing in sections 2160 to 2163 may be construed to prohibit an insurance producer from receiving a fee rather than commission on the sale of property and casualty insurance in accordance with section 1450 and rules adopted by the superintendent. [1999, c. 8, §1 (AMD).]

Gifts and prizes given pursuant to this section may not be in the form of cash, check or other cash equivalent. [1999, c. 8, §1 (NEW).]

SECTION HISTORY

1997, c. 457, §41 (NEW). 1999, c. 8, §1 (AMD).



24-A §2164. Stock operations and advisory board contracts

No person shall issue or deliver or permit its agents, officers, or employees to issue or deliver agency company stock or other capital stock, or benefit certificates or shares in any common law corporation, or securities or any special or advisory board contracts or other contracts of any kind promising returns and profits as an inducement to insurance. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2164-A. Direct billing, notice

No insurer, domestic or foreign, shall, except upon the written request of the insured, convert or convert upon renewal any contract of property or casualty insurance, excluding accident and health insurance and life insurance, to a direct billing basis until it has given 90 days advance written notice thereof to its resident agents. [1969, c. 548, (NEW).]

SECTION HISTORY

1969, c. 548, (NEW).



24-A §2164-B. Conflicts of interest in appraisals (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 171, (NEW). 1979, c. 471, (NEW). 1979, c. 663, §143 (RAL). 1995, c. 522, §1 (RP).



24-A §2164-C. Free competition

1. Appraisals or repairs to motor vehicle glass. A domestic or foreign insurer or its agent or employee may not require, directly or indirectly, that appraisals or repairs to motor vehicle glass be made or not be made in a specified place of business.

A domestic or foreign insurer or its agent or employee may not contract with any person to act as its agent for purposes of managing, handling or arranging repair or replacement of motor vehicle glass when that person is compensated by payment of a portion of the difference between the list price of the product or services provided and the amount paid to the person providing repair and replacement service.

[ 2005, c. 101, §1 (NEW) .]

2. Appraisals or repairs to motor vehicles for collision damage. A domestic or foreign insurer or its agent or employee may not require, directly or indirectly, that appraisals or repairs to motor vehicles with collision damage be made or not be made in a specified place of business.

A domestic or foreign insurer or its agent or employee may not contract with any person to act as its agent for purposes of managing, handling or arranging repair or replacement of motor vehicles for collision damage when that person is compensated by payment of a portion of the difference between the list price of the product or services provided and the amount paid to the person providing repair and replacement service.

A domestic or foreign insurer or its agent or employee may not recommend the use of a particular motor vehicle repair service or network of repair services without informing the claimant that the claimant is under no obligation to use the recommended repair service or network of repair services.

[ 2005, c. 101, §1 (NEW) .]

SECTION HISTORY

1979, c. 663, §143 (RAL). 1993, c. 203, §1 (AMD). 2005, c. 101, §1 (RPR).



24-A §2164-D. Unfair claims practices

1. Definition. As used in this section, "insurer" means any person, reciprocal exchange, Lloyd's insurer, fraternal benefit society and any other legal entity engaged in the business of insurance, including, but not limited to, producers, adjusters and 3rd-party administrators. "Insurer" also means nonprofit hospital or medical service organizations, as described in Title 24, section 2301.

A. [1997, c. 634, Pt. A, §1 (RP).]

B. [1997, c. 634, Pt. A, §1 (RP).]

C. [1997, c. 634, Pt. A, §1 (RP).]

D. [1997, c. 634, Pt. A, §1 (RP).]

E. [1997, c. 634, Pt. A, §1 (RP).]

[ 1997, c. 634, Pt. A, §1 (RPR) .]

2. Prohibited activities. It is an unfair claims practice for any domestic, foreign or alien insurer transacting business in this State to commit any act under subsection 3 if:

A. It is committed in conscious disregard of this section and any rules adopted under this section; or [1997, c. 634, Pt. A, §1 (NEW).]

B. It has been committed with such frequency as to indicate a general business practice to engage in that type of conduct. [1997, c. 634, Pt. A, §1 (NEW).]

[ 1997, c. 634, Pt. A, §1 (RPR) .]

3. Unfair practices. Any of the following acts by an insurer, if committed in violation of subsection 2, constitutes an unfair claims practice:

A. Knowingly misrepresenting to claimants and insureds relevant facts or policy provisions related to coverages at issue; [1997, c. 634, Pt. A, §1 (NEW).]

B. Failing to acknowledge with reasonable promptness pertinent written communications with respect to claims arising under its policies; [1997, c. 634, Pt. A, §1 (NEW).]

C. Failing to adopt and implement reasonable standards for the prompt investigation and settlement of claims arising under its policies; [1997, c. 634, Pt. A, §1 (NEW).]

D. Failing to develop and maintain documented claim files supporting decisions made regarding liability; [1997, c. 634, Pt. A, §1 (NEW).]

E. Refusing to pay claims without conducting a reasonable investigation; [1997, c. 634, Pt. A, §1 (NEW).]

F. Failing to affirm coverage or deny coverage, reserving any appropriate defenses, within a reasonable time after having completed its investigation related to a claim; [1997, c. 634, Pt. A, §1 (NEW).]

G. Attempting to settle or settling claims on the basis of an application that was materially altered without notice to, or knowledge or consent of, the insured; [1997, c. 634, Pt. A, §1 (NEW).]

H. Making claim payments to an insured or beneficiary without indicating the coverage under which each payment is being made; [1997, c. 634, Pt. A, §1 (NEW).]

I. Unreasonably delaying the investigation or payment of claims by requiring both a formal proof of loss and subsequent verification when subsequent verification would result in duplication of information appearing in the formal proof of loss; [1997, c. 634, Pt. A, §1 (NEW).]

J. Failing, in the case of claims denials or offers of compromise settlement, to promptly provide an accurate written explanation of the basis for those actions; [1997, c. 634, Pt. A, §1 (NEW).]

K. Failing to provide forms, accompanied by reasonable explanations for their use, necessary to present claims within 15 calendar days of such a request. This paragraph does not apply when there is an extraordinary loss or series of losses resulting from a catastrophe as determined by the superintendent; or [1997, c. 634, Pt. A, §1 (NEW).]

L. Failing to adopt and implement reasonable standards to ensure that the repairs of a repairer owned by or required to be used by the insurer are performed in a professional manner. [1997, c. 634, Pt. A, §1 (NEW).]

[ 1997, c. 634, Pt. A, §1 (NEW) .]

4. Compelling insureds to institute suits. It is an unfair claims practice for any domestic, foreign or alien insurer transacting business in this State to compel insureds to institute suits to recover amounts due under its policies by offering substantially less than the amounts ultimately recovered in suits brought by them with such frequency as to indicate a general business practice; except that this provision does not apply when the insurer has a reasonable basis to contest liability or dispute the amount of any damages or the extent of any injuries claimed.

[ 1997, c. 634, Pt. A, §1 (NEW) .]

5. Resolution of claims. It is an unfair claims practice for any domestic, foreign or alien insurer transacting business in this State to fail to deal with insureds in good faith to resolve claims made against policies of insureds without just cause and with such frequency as to indicate a general business practice.

[ 1997, c. 634, Pt. A, §1 (NEW) .]

6. Chapter 56-A. The superintendent shall ensure that the provisions of chapter 56-A and any rules adopted pursuant to that chapter are enforced consistent with this section.

[ 1997, c. 634, Pt. A, §1 (NEW) .]

7. Rules. The superintendent may adopt rules necessary to carry out the provisions of this section. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 634, Pt. A, §1 (NEW) .]

8. Private action. This section may not be construed as abridging an insurer's duty to its insured or altering policy provisions. This section may not be construed to create or imply a private cause of action for violation of this section.

[ 1997, c. 634, Pt. A, §1 (NEW) .]

9. Applicability. This section does not apply to claims involving workers' compensation, medical malpractice, fidelity, suretyship or boiler and machinery insurance.

[ 1997, c. 634, Pt. A, §1 (NEW) .]

SECTION HISTORY

1987, c. 291, §1 (NEW). 1997, c. 634, §A1 (RPR).



24-A §2164-E. Disclosure of coverage limits to claimant; penalty

Upon written request by a claimant or the claimant's attorney, an insurer doing business in this State shall provide the claimant or the claimant's attorney with the liability coverage limits of that insurer's insured. The insurer must provide the liability coverage limits within 60 days of receipt of the written request. [2009, c. 189, §1 (NEW).]

An insurer who fails to comply with this section is subject to a penalty of $500, plus reasonable attorney's fees and expenses incurred in obtaining the liability coverage limits. [2009, c. 189, §1 (NEW).]

SECTION HISTORY

2009, c. 189, §1 (NEW).



24-A §2165. Desist orders for prohibited practices (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1983, c. 394, §3 (AMD). 1985, c. 648, §§6,7 (AMD). 1991, c. 298, §11 (RP).



24-A §2165-A. Cease and desist orders; actions against defined and undefined unfair and deceptive practices

1. Emergency cease and desist orders issued pursuant to section 12-A, subsection 2-A may not be imposed for violations under this section.

[ 1991, c. 298, §12 (NEW) .]

2. The superintendent may issue a cease and desist order pursuant to section 12-A, subsection 2 if, after a hearing, the superintendent finds that any person in this State has engaged or is engaging in any act or practice defined or prohibited under this chapter or rules adopted pursuant to this chapter or that a resident of this State has so engaged or is so engaging in another state.

[ 1991, c. 298, §12 (NEW) .]

3. The superintendent may issue a cease and desist order pursuant to section 12-A, subsection 2 if, after a hearing, the superintendent finds that any person in the State has engaged or is engaging, or that a resident of the State has engaged or is engaging in another state, in an unfair or deceptive practice not defined in this chapter or in rules adopted pursuant to this chapter. For any undefined practice, the civil penalties set forth in section 12-A, subsection 1 may not be imposed for practice engaged in prior to the issuance and service of a valid cease and desist order.

[ 1991, c. 298, §12 (NEW) .]

SECTION HISTORY

1991, c. 298, §12 (NEW).



24-A §2166. Procedures as to undefined practices (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1985, c. 648, §8 (AMD). 1991, c. 298, §13 (RP).



24-A §2167. Service upon unauthorized insurers

Provisions of this chapter applicable to insurers apply fully to unauthorized insurers. If an action under this chapter is brought against an unauthorized insurer, section 2105 applies to all process, notices and statements of charges. [1991, c. 298, §14 (NEW).]

1.

[ 1991, c. 298, §14 (RP) .]

2.

[ 1991, c. 298, §14 (RP) .]

3.

[ 1991, c. 298, §14 (RP) .]

4.

[ 1991, c. 298, §14 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 298, §14 (RPR).



24-A §2167-A. Notice to domiciliary supervisory official

Whenever the superintendent has reason to believe that a foreign or alien insurer or licensed insurance professional is acting in violation of this chapter or chapter 21, the superintendent shall notify the insurance supervisory official of that person's domiciliary jurisdiction. [1991, c. 298, §15 (NEW).]

SECTION HISTORY

1991, c. 298, §15 (NEW).



24-A §2168. Coercion in requiring insurance

1. Prohibition against certain requirements. A person engaged in the business of financing the purchase of real or personal property or of lending money on the security of real or personal property may not require, as a condition to the financing or lending, or as a condition to the renewal or extension of any such loan or to the performance of any other act in connection with the financing or lending, that the purchaser or borrower, or the successors of the purchaser or borrower negotiate through a particular insurer or insurers, insurance agent or agents, broker or brokers, type of insurer or types of insurers, any policy of insurance or renewal thereof issued in connection with the extension of credit. For purposes of this section, the term "policy" includes, but is not limited to, any temporary contract or binder, by whatever name known, under the terms of which insurance coverage commences at a specified time, and continues until a finished policy is issued or the risk is declined and coverage is terminated.

[ 1997, c. 315, §21 (AMD) .]

1-A. Prohibition against unreasonable burdens. A creditor or lender may not, in connection with the extension of credit, interfere with the free choice of a borrower or purchaser under subsection 1 by imposing any unreasonable time or burden on an insurance agent or broker not affiliated with the lender or creditor that is not also imposed on an insurance agent or broker who is affiliated with the lender or creditor. "Affiliate" has the same meaning as set forth in section 1443-A, subsection 1, paragraph A with respect to financial institutions and credit unions and in Title 9-A, section 4-403, with respect to supervised lenders.

[ 1999, c. 127, Pt. A, §39 (AMD) .]

2. Approval of insurer; written criteria. This section does not prevent the exercise by any lender or creditor of its right to approve the insurer selected by the borrower on a reasonable nondiscriminatory basis related to the solvency and assessment policies of the insurer and its ability to service the policy. A lender or creditor who exercises its rights under this subsection shall establish written criteria for approving the insurer selected by the borrower and in the event the creditor or lender actually denies an insurer under that criteria the lender or creditor must provide verbal notice to the customer within 3 business days and written notice within 10 business days. Upon request by a licensed insurer, agent, broker or consultant, a customer, a lender or creditor must within 10 business days of receiving the request provide a copy of its written criteria for approving an insurer.

[ 1997, c. 315, §23 (AMD) .]

2-B. Change of insurance carrier. A purchaser or borrower may change insurance carriers in connection with the extension of credit by a lender or creditor if the change does not violate a condition of the extension of credit regarding adequacy of coverage or other proper basis under subsection 2 or is otherwise prohibited by law.

[ 1997, c. 315, §24 (NEW) .]

3. Violation. A person who violates this section commits a civil violation and is subject to civil penalties and other remedies as provided in section 12-A. The Superior Court, on complaint by any person that this section is being violated, may issue an injunction against the violation and may hold in contempt and punish therefor in case of disregard of the injunction.

[ 2001, c. 421, Pt. B, §90 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1983, c. 394, §4 (AMD). 1997, c. 315, §§21-24 (AMD). 1999, c. 127, §A39 (AMD). 2001, c. 421, §B90 (AMD). 2001, c. 421, §C1 (AFF).



24-A §2168-A. Tie-in sales of insurance

1. Definition. As used in this section, "tie-in sales" means the practice of tying the sale of one product to another.

[ 1991, c. 49, (NEW) .]

2. Prohibited tie-in sales. In the purchase of insurance, tie-in sales are an unfair trade practice when:

A. The consumer is required to place additional coverage with an insurer not of the consumer's choice in order to obtain a desired coverage; and [1991, c. 49, (NEW).]

B. The consumer's alternative opportunities to purchase the desired coverage are severely limited or nonexistent. [1991, c. 49, (NEW).]

[ 1991, c. 49, (NEW) .]

3. Penalties. An insurance contract sold in violation of the provisions of this section is voidable at the option of the consumer. Violations of this section are enforceable through section 12-A.

[ 1991, c. 49, (NEW) .]

SECTION HISTORY

1991, c. 49, (NEW).



24-A §2168-B. Solicitation or negotiation involving purchasers or borrowers

A licensed agent or broker affiliated with a lender or creditor may not solicit an application for an insurance contract in connection with the extension of credit or negotiate such a contract from a purchaser or borrower whom the agent or broker knows, or should have known, has applied to receive an extension of credit from that lender or creditor until such time as the creditor or lender has provided by hand or sent written notice to the purchaser or borrower of its action on the application or has documented in writing in the lender's or creditor's records its action on the application. This section does not limit the ability of a lender or creditor to do any of the following: [1997, c. 315, §25 (NEW).]

1. Marketing activities. To engage at any time in marketing activities and solicitations for the sale of insurance, including through the mail or by telephone, that are not specifically directed toward purchasers or borrowers who have applied to receive an extension of credit.

[ 1997, c. 315, §25 (NEW) .]

This section does not apply to group health and group life insurance to the extent authorized by chapters 31 and 35 when the insured is enrolled in the insurance policy, credit life and credit health insurance to the extent authorized by chapter 37, credit property insurance, credit involuntary unemployment insurance, forced placed property insurance, a vendor's single interest policy or any other insurance product as determined by the superintendent. [1997, c. 315, §25 (NEW).]

"Affiliate" has the same meaning as set forth in section 1443-A, subsection 1, paragraph A with respect to financial institutions and credit unions and in Title 9-A, section 4-403 with respect to supervised lenders. [1999, c. 127, Pt. A, §40 (AMD).]

SECTION HISTORY

1997, c. 315, §25 (NEW). 1999, c. 127, §A40 (AMD).



24-A §2169. Notice of free choice of agent or insurer

The creditor or lender at the time of application for the loan or at the outset of negotiations regarding the loan or sale shall inform the purchaser or borrower of that person's right of free choice in the selection of the agent and insurer through or by which the insurance in connection with the loan is to be placed, including the right to choose an agent or broker whether or not that agent or broker is affiliated with a creditor or lender. For purposes of this section, "affiliated" has the same meaning as set forth in section 1443-A, subsection 1, paragraph A, with respect to financial institutions and credit unions or in Title 9-A, section 4-403 with respect to supervised lenders. In conjunction with this notice, a creditor or lender shall inform its purchasers or borrowers that obtaining insurance products from a particular agent or broker does not affect credit decisions by the creditor or lender regarding the purchaser or borrower, unless the insurance product selected violates the terms of the extension of credit regarding adequacy of coverage or is otherwise not approved under section 2168, subsection 2. Another person may not interfere either directly or indirectly with the borrower's, debtor's or purchaser's free choice of an agent and of an insurer that complies with the requirements set out in section 2168 and the creditor or lender may not refuse an adequate policy so tendered by the borrower, debtor or purchaser. A creditor or lender may not reject an insurance product selected by a purchaser or borrower because the product was not obtained from or through an insurance agent or broker affiliated with the institution. For purposes of this section, the term "policy" includes, but is not limited to, any temporary contract or binder, by whatever name known, under the terms of which insurance coverage commences at a specified time, and continues until a finished policy is issued or the risk is declined and coverage is terminated. Upon notice of any refusal of this tendered policy, the superintendent shall order the creditor or lender to accept the tendered policy, if the superintendent determines that the refusal is not in accordance with the requirements set out in section 2168. Failure to comply with such an order of the superintendent is a violation of this section. [1999, c. 127, Pt. A, §41 (AMD).]

This section does not apply to group health and group life insurance to the extent authorized by chapters 31 and 35 when the insured is enrolled in the insurance policy, credit life and credit health insurance to the extent authorized by chapter 37, credit property insurance, credit involuntary unemployment insurance, forced placed property insurance, a vendor's single interest policy or any other insurance product as determined by the superintendent. [1997, c. 315, §26 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1983, c. 394, §5 (AMD). 1993, c. 208, §1 (AMD). 1997, c. 315, §26 (AMD). 1999, c. 127, §A41 (AMD).



24-A §2169-A. Confidentiality of insurance information obtained by lenders

1. Prohibited use of information. If a lender or creditor requires a purchaser or borrower to provide insurance information in connection with the extension of credit, an insurance agent or broker affiliated with that lender or creditor may not later use the information obtained to solicit or offer insurance directly to the purchaser or borrower. "Insurance information" means copies of insurance policies, binders, rates and expiration dates not otherwise in the possession of the agent or broker. "Affiliate" has the same meaning as set forth in section 1443-A, subsection 1, paragraph A with respect to financial institutions and credit unions or in Title 9-A, section 4-403 with respect to supervised lenders.

[ 1999, c. 127, Pt. A, §42 (AMD) .]

2. Use of information with consent. Notwithstanding subsection 1, an insurance agent or broker affiliated with a lender or creditor may use the insurance information obtained from the purchaser or borrower to solicit or offer insurance to the customer if the customer consents in writing to the use of the information. This consent may not be a condition of the extension of credit to the customer.

[ 1997, c. 315, §27 (NEW) .]

3. Information permitted under Fair Credit Reporting Act. Notwithstanding subsection 1, a lender or creditor may exchange insurance information with its affiliates as permitted under the Fair Credit Reporting Act pursuant to Title 10, chapter 209-B or 15 United States Code, Chapter 41.

[ 2013, c. 588, Pt. C, §6 (AMD) .]

SECTION HISTORY

1997, c. 315, §27 (NEW). 1999, c. 127, §A42 (AMD). 2013, c. 588, Pt. C, §6 (AMD).



24-A §2169-B. Use of consumer reports in insurance underwriting

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Adverse action" means a denial or cancellation of, an increase in any charge for or a reduction or other adverse or unfavorable change in the terms of coverage or amount of any insurance, existing or applied for, in connection with the underwriting of personal insurance. [2003, c. 223, §1 (NEW).]

B. "Applicant" means an individual who has applied to be covered by a personal insurance policy with an insurer. [2003, c. 223, §1 (NEW).]

C. "Consumer" means an individual insured whose credit information is used or whose insurance score is calculated in the underwriting or rating of a personal insurance policy or an applicant for a personal insurance policy. [2003, c. 223, §1 (NEW).]

D. "Consumer report" has the same meaning as in 15 United States Code, Section 1681a(d). [2013, c. 588, Pt. C, §7 (AMD).]

E. "Consumer reporting agency" has the same meaning as in Title 10, section 1308, subsection 3. [2013, c. 588, Pt. C, §7 (AMD).]

F. "Credit information" means any credit-related information derived from a consumer report, found on a consumer report itself or provided on an application for personal insurance. "Credit information" does not include information that is not credit-related regardless of whether it is contained in a credit report or application or used to calculate an insurance score. [2003, c. 223, §1 (NEW).]

G. "Insurance score" means a number or rating that is derived from an algorithm, computer application, model or other process that is based in whole or in part on credit information for the purposes of predicting the future loss exposure of an individual applicant or insured. [2003, c. 223, §1 (NEW).]

H. "Personal insurance" means private passenger automobile, homeowners, motorcycle, mobile home owners and noncommercial dwelling fire insurance policies and boat, personal watercraft, snowmobile and recreational vehicle policies that are individually underwritten for personal, family or household use. [2003, c. 223, §1 (NEW).]

[ 2013, c. 588, Pt. C, §7 (AMD) .]

2. Use of consumer reports. Notwithstanding this subsection, an insurer may use a consumer report as permitted under the Fair Credit Reporting Act pursuant to Title 10, chapter 209-B and 15 United States Code, Chapter 41. An insurer may use information obtained from a consumer reporting agency to calculate an insurance score for underwriting and rating purposes, except that an insurer may not:

A. Use an insurance score that is calculated using income, gender, address, zip code, ethnic group, religion, marital status or nationality of a consumer as a factor; [2003, c. 223, §1 (NEW).]

B. Deny, cancel or refuse to renew a policy of personal insurance solely on the basis of credit information without consideration of any other applicable underwriting factor independent of credit information and not expressly prohibited by paragraph A; [2003, c. 223, §1 (NEW).]

C. Base an insured's renewal rates for personal insurance solely upon credit information, without consideration of any other applicable factor independent of credit information; [2003, c. 223, §1 (NEW).]

D. Take an adverse action against a consumer solely because that consumer does not have a credit card account, without consideration of any other applicable factor independent of credit information; [2003, c. 223, §1 (NEW).]

E. Consider an absence of credit information, the number of inquiries or an inability to calculate an insurance score in underwriting or rating personal insurance unless the insurer has demonstrated to the superintendent that an absence of credit information, the number of inquiries or an inability to calculate an insurance score is a relevant factor to the risk underwritten or rated by the insurer and the insurer applies this factor in a manner approved by the superintendent; or [2003, c. 223, §1 (NEW).]

F. Take an adverse action against a consumer based on credit information unless an insurer obtains and uses a credit report issued or an insurance score calculated within 90 days before the date the policy is first written or renewal is issued. [2003, c. 223, §1 (NEW).]

[ 2013, c. 588, Pt. C, §8 (AMD) .]

3. Notice of use of credit information. If credit information is used by an insurer, an insurer shall disclose, either on the insurance application or at the time the insurance application is taken, that credit information may be obtained by the insurer in connection with the application. The disclosure must be written or provided to an applicant in the same medium as the application for insurance. The insurer is not required to provide the disclosure statement required under this subsection to any insured on a renewal policy if such consumer has previously been provided a disclosure statement. An insurer may demonstrate compliance with this subsection by using the following example disclosure statement: "In connection with this application for insurance, we may review your credit report or obtain or use a credit-based insurance score based on the information contained in that credit report. We may use a 3rd party in connection with the development of your insurance score."

[ 2003, c. 223, §1 (NEW) .]

4. Notice of adverse action. If an insurer makes an adverse action based on credit information, the insurer shall provide the consumer with notice as required by this subsection. The insurer shall provide:

A. Notice to the consumer that an adverse action has been taken in accordance with the requirements of the Fair Credit Reporting Act pursuant to Title 10, chapter 209-B and 15 United States Code, Chapter 41; and [2013, c. 588, Pt. C, §9 (AMD).]

B. Notice to the consumer explaining the reason for the adverse action. The reason or reasons must be provided in sufficiently clear and specific language so that an individual can identify the basis for the insurer's decision to take an adverse action. The notice must include a description of up to 4 factors that were the primary influences of the adverse action. The use of a generalized term such as "poor credit history," "poor credit rating" or "poor insurance score" does not meet the explanation requirements of this paragraph. Standardized credit explanations provided by consumer reporting agencies or other 3rd-party vendors are deemed to comply with this paragraph. [2003, c. 223, §1 (NEW).]

[ 2013, c. 588, Pt. C, §9 (AMD) .]

5. Dispute resolution and error correction. If it is determined through the dispute resolution process set forth in 15 United States Code, Section 1681i(a)(5) that the credit information of a current insured was incorrect or incomplete and if the insurer receives notice of such determination from either the consumer reporting agency or from the insured, the insurer shall reunderwrite and rerate the consumer within 30 days of receiving the notice. After reunderwriting or rerating the insured, the insurer shall make any adjustments necessary, consistent with its underwriting and rating guidelines. If an insurer determines that the insured has overpaid premium, the insurer shall refund to the insured the amount of overpayment calculated back to the shorter of either the last 12 months of coverage or the actual policy period.

[ 2013, c. 588, Pt. C, §10 (AMD) .]

5-A. Rescoring. An insurer that uses insurance scores to underwrite or rate risks, upon request of the insured but no more often than once every 12 months, shall obtain an updated credit report and recalculate the insurance score and shall reunderwrite and rerate the consumer within 30 days of receiving the request. After reunderwriting or rerating the insured, the insurer shall make any adjustments necessary, consistent with its underwriting and rating guidelines, on the anniversary date or the effective date of the renewal of the policy.

[ 2007, c. 74, §1 (NEW) .]

6. Filing of insurance scoring models. An insurer that uses insurance scores to underwrite and rate risks shall file the scoring model or other scoring processes used by the insurer with the superintendent. A 3rd party may file scoring models on behalf of insurers. A filing that includes insurance scoring must include loss experience justifying the use of credit information if required by the superintendent. The insurance scoring model contained in a filing required under this subsection is confidential and not a public record within the meaning of Title 1, section 402, subsection 3.

[ 2003, c. 223, §1 (NEW) .]

7. Indemnification. An insurer shall indemnify, defend and hold agents harmless from and against all liability, fees and costs arising out of or relating to the actions, errors or omissions of a producer who obtains or uses credit information or insurance scores for an insurer, provided the producer, in the exercise of reasonable care, follows the instructions of or procedures established by the insurer and complies with any applicable law or regulation. This subsection may not be construed to provide a consumer or other insured with a cause of action that does not otherwise exist in the absence of this subsection. This subsection may not be construed to indemnify a producer for the producer's omission when a producer elects not to obtain a credit-related insurance score in connection with an application for personal insurance coverage from an insurer that the producer represents if that insurer uses credit information as permitted under this section to underwrite that coverage.

[ 2003, c. 223, §1 (NEW) .]

8. Applicability. This section applies only to personal insurance. This section does not apply to commercial insurance.

[ 2003, c. 223, §1 (NEW) .]

SECTION HISTORY

2003, c. 223, §1 (NEW). 2007, c. 74, §1 (AMD). 2013, c. 588, Pt. C, §§7-10 (AMD).



24-A §2170. Certain fees for handling insurance transactions in connection with loans prohibited

1. No person who makes a loan on real or personal property shall in connection with such a transaction make any separate charge to or require any fee from or require the payment of any money for handling insurance papers for an insurer, insurance agency, borrower, mortgagor or purchaser, other than the insurance premium on insurance written as additional security for the loan. This prohibition includes any separate charge or fee or payment of any money for the substitution by a borrower or a mortgagor or a purchaser of one insurance policy on the property for an existing policy on the property when the existing or substituted policy is provided through an insurer or insurance agent or broker licensed to do business in the State.

[ 1969, c. 132, §1 (NEW) .]

2. This section does not prohibit fees paid to a lender for handling or processing credit accident and health or credit life insurance not exceeding 10% of prima facie premiums as set forth by rules adopted by the superintendent.

[ 1993, c. 208, §2 (AMD) .]

3. Nothing in this section prevents the payment of the interest which may be charged on premium loans or premium advances in accordance with the security agreement, or the payment of dividends to group policyholders provided that the payment of dividends to group credit life and group credit health policyholders shall be subject to such rules and regulations as shall be promulgated by the superintendent.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §34 (AMD). 1973, c. 585, §12 (AMD). 1993, c. 208, §2 (AMD).



24-A §2171. Using insurance information to detriment of another

Whenever the instrument requires that the purchaser, mortgagor or borrower furnish insurance of any kind on real or personal property being conveyed or as collateral security to a loan, the mortgagee or lender shall refrain from selling, transferring or otherwise disclosing or using any and all such insurance information to the mortgagee's or lender's own advantage and to the detriment of either the borrower, purchaser, mortgagor, insurer or company or agency complying with the requirements relating to insurance. [1989, c. 449, (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1989, c. 449, (AMD).



24-A §2172. Fictitious groups prohibited

1. No insurer or person on behalf of any insurer shall offer, make or permit any preference or distinction for purposes of any property, casualty or, surety insurance coverage, as to form of policy, certificate, premium, rates, benefits or conditions of insurance, whether by master policy, individual policies, certificates of insurance or by any other means, based upon membership, nonmembership, or employment of any person or persons in or by, any group, association, corporation, organization or other combination of persons, based upon marketing through groups, associations, corporations, organizations or other combination of persons, or based upon a group or mass merchandising program of any kind; and shall not make any such preference or distinction available in any event based upon any fictitious grouping of persons. For the purposes of this section a fictitious grouping is defined as any grouping by other than a common insurable interest as to the subject of the insurance and the risk to be insured.

[ 1969, c. 402, §4 (AMD) .]

2. This section shall not apply as to any grouping placed in effect prior to January 1, 1968.

[ 1969, c. 402, §4 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 402, §4 (AMD).



24-A §2173. Interlocking ownership; management

1. Any insurer may retain, invest in or acquire the whole or any part of the capital stock of any other insurer or insurers, or have a common management with any other insurer or insurers, unless such retention, investment, acquisition or common management is inconsistent with any other provision of this Title, or unless by reason thereof the business of such insurers with the public is conducted in a manner which substantially lessens competition generally in the insurance business or tends to create any monopoly therein.

[ 1969, c. 132, §1 (NEW) .]

2. Any person otherwise qualified may be a director of 2 or more insurers which are competitors, unless the effect thereof is to lessen substantially competition between insurers generally or tends materially to create any monopoly.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2174. Illegal dealing in premiums; excess charges for insurance

1. No person shall knowingly collect any sum as premium or charge for insurance, which insurance is not then provided or is not in due course to be provided, subject to acceptance of the risk by the insurer, by an insurance policy issued by an insurer as authorized by this Title.

[ 1969, c. 132, §1 (NEW) .]

2. No person shall willfully collect as premium or charge for insurance any sum in excess of the premium or charge applicable to such insurance, and as specified in the policy, in accordance with the applicable classifications and rates as filed with and approved by the superintendent; or, in cases where classifications, premiums, or rates are not required by this Title to be so filed and approved, such premiums and charges shall not be in excess of those specified in the policy and as fixed by the insurer. This provision shall not be deemed to prohibit the charging and collection, by surplus lines brokers licensed under chapter 19, of the amount of applicable state and federal taxes and nominal service charge to cover communication expenses, in addition to the premium required by the insurer. This provision shall not be deemed to prohibit the charging and collection, by a life insurer, of amounts actually to be expended for medical examination of an applicant for life insurance or for reinstatement of a life insurance policy.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §2174-A. Public works employees' insurance rates

1. Definitions. For the purposes of this section, "public works employee" means a government employee, as defined by Title 14, section 8102, subsection 1, whose employment involves the care, maintenance or construction of municipally or state-owned buildings, open space, parks, parking facilities, waste water treatment systems, sewers or other property, roads, highways or other public ways. For purposes of this section, "public works employee" also includes an individual who is an independent contractor or employee of an independent contractor, under contract to the governmental entity and whose employment involves the functions listed in this subsection.

[ 1989, c. 362, (NEW) .]

2. Public works employees. No insurer may increase the premium for a personal insurance policy providing motor vehicle liability or collision insurance to a public works employee on the basis of one or more accidents involving a motor vehicle operated by that employee if:

A. The accident occurred while the employee was operating a motor vehicle in the course and scope of employment; and [1989, c. 362, (NEW).]

B. There is a policy of insurance other than the personal insurance policy providing motor vehicle liability or collision coverage for the accident or accidents. [1989, c. 362, (NEW); 1989, c. 737, §1 (AMD).]

[ 1989, c. 362, (NEW); 1989, c. 737, §1 (AMD) .]

3. Governmental entity. This section in no way restricts the premium an insurer may charge a governmental entity, as defined in Title 14, section 8102, subsection 2, for an insurance policy providing motor vehicle liability or collision insurance covering public works employees.

[ 1989, c. 362, (NEW) .]

SECTION HISTORY

1989, c. 362, (NEW). 1989, c. 737, §1 (AMD).



24-A §2174-B. Law enforcement officers' and emergency responders' insurance rates

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Law enforcement officer" means any person employed by a governmental entity who by virtue of that employment is vested by law with a duty to investigate and prosecute violators of the laws of this State and to arrest the offenders of the laws. [1989, c. 737, §2 (NEW).]

B. "Emergency responder" means:

(1) A municipal firefighter, as defined in Title 30-A, section 3151, subsection 2; or a volunteer firefighter, as defined in Title 30-A, section 3151, subsection 4, who is operating a municipal vehicle; or

(2) An operator of a vehicle under Title 29-A, section 2054 that is licensed or authorized pursuant to Title 32, chapter 2-B as an ambulance or emergency medical services vehicle, when that operator is acting with the approval of an ambulance service or nontransporting service licensed pursuant to Title 32, chapter 2-B. [2011, c. 493, §1 (NEW).]

[ 2011, c. 493, §1 (AMD) .]

2. Law enforcement officers; emergency responders. An insurer may not increase the premium for a personal insurance policy providing motor vehicle liability or collision insurance to a law enforcement officer or an emergency responder on the basis of one or more accidents involving a motor vehicle operated by the officer or emergency responder if:

A. The accident occurred while the officer or emergency responder was operating a motor vehicle in the course and scope of employment; and [2011, c. 493, §1 (AMD).]

B. There is a policy of insurance other than the personal policy providing motor vehicle liability or collision coverage for the accident or accidents. [1989, c. 737, §2 (NEW).]

[ 2011, c. 493, §1 (AMD) .]

3. Governmental entity. This section in no way restricts the premium an insurer may charge a governmental entity for an insurance policy providing motor vehicle liability or collision insurance covering law enforcement officers or emergency responders.

[ 2011, c. 493, §1 (AMD) .]

4. Penalty. An insurer who violates this section commits a civil violation pursuant to section 12-A.

[ 1997, c. 114, §1 (NEW) .]

SECTION HISTORY

1989, c. 737, §2 (NEW). 1997, c. 114, §1 (AMD). 2011, c. 493, §1 (AMD).



24-A §2175. Insurer's ownership of funeral establishment or cemetery prohibited

No insurer may own or manage or supervise or operate or maintain a mortuary establishment , a funeral establishment, a cemetery, a cemetery corporation or association, a crematorium, a mausoleum or a columbarium. [1989, c. 206, §1 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1989, c. 206, §1 (AMD).



24-A §2176. Funeral and burial service contracts prohibited

An insurer may not contract or agree with any funeral director, funeral establishment, mortuary establishment, cemetery, cemetery corporation or association, crematorium, mausoleum or columbarium or any representative of any of these directors or establishments to the effect that the director or establishment shall conduct the funeral, burial, or cremation or other disposal of the remains of any individual insured by the insurer. An insurer may not retain, utilize or employ any director or establishment as a producer or agency of the insurer and a director or establishment may not act as or purport to be an insurance producer or engage in insurance producer activities. Nothing in this section prevents compliance with Title 39-A, section 216, or the use of an insurance policy, including, subject to the provisions of section 2420, the assignment of rights under life insurance contracts, to provide security for the payment for a funeral, burial or cremation or, subject to chapter 27, the naming of a funeral home or funeral director as beneficiary under a life insurance policy to provide payment for a funeral, burial or cremation. Nothing in this section prohibits the use of an insurance policy as an investment by a mortuary trustee pursuant to Title 32, section 1401. [1999, c. 258, §1 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1989, c. 206, §2 (AMD). 1991, c. 885, §E27 (AMD). 1991, c. 885, §E47 (AFF). 1999, c. 258, §1 (AMD).



24-A §2177. Insurer name -- deceptive use prohibited

No person who is not an insurer shall assume or use any name which deceptively infers or suggests that it is an insurer. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2178. False applications, claims, proofs of loss; penalty

No agent, broker, solicitor, examining physician, applicant or other person may knowingly or wilfully make any false or fraudulent statement or representation in or with reference to any application for insurance; or for the purpose of obtaining any money or benefit, knowingly or wilfully present or cause to be presented a false or fraudulent claim; or any proof in support of such a claim for the payment of the loss upon a contract of insurance; or prepare, make, or subscribe a false or fraudulent account, certificate, affidavit or proof of loss, or other document or writing, with intent that the same may be presented or used in support of such a claim. Persons who violate this section are subject to the penalty provided in section 12-A, or as provided by any other applicable law that provides a greater penalty. [1991, c. 824, Pt. A, §50 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1991, c. 824, §A50 (AMD).



24-A §2179. Inquests into insurance frauds

On application in writing to the superintendent by an officer of any insurer doing business in the State, stating that he has reason to believe and does believe that any person has, by false representations, procured from the insurer an insurance, or that the insurer has sustained a loss by the fraudulent act of the insured or with his knowledge or consent, and requesting an investigation thereof, the superintendent shall summon and examine, under oath, at a time and place designated by him, any persons and require the production of all books and papers necessary for a full investigation of the facts and make report thereof, with the testimony by him taken, to the insurer making such application. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §2180. Unfair and coercive insurance requirements

No officer or employee of this State, or of any political subdivisions or quasi-municipal corporations, or of any public authority, and no person acting or purporting to act on behalf of such officer, employee or public agency or authority, except a public agency or authority created pursuant to agreement or compact with another state, shall, with respect to any public building or construction contract which is about to be or which has been competitively bid, require the bidder to make application to, or furnish financial data to, or to obtain or procure any surety bond or contract of insurance specified in connection with such contract, or specified by any law, ordinance or regulation, from a particular surety or insurance company, agent or broker. No such officer or employee, or person, firm or corporation acting or purporting to act on behalf of such officer or employee, shall negotiate, make application for, obtain or procure any such surety bond or contract of insurance, except contracts of insurance for builder's risk or owner's protective liability, which can be obtained or procured by the bidder, contractor or subcontractor. [1975, c. 623, §33 (AMD).]

The same prohibition shall extend to and include any and all construction projects which are wholly or in part financed by federal, state or municipal funds. [1969, c. 504, §40-A (NEW).]

This section shall not apply to any project under design or construction on January 3, 1970, by or on behalf of a public agency or authority if such agency or authority was then engaged in insurance activity with respect to such project that otherwise would be prohibited by this section. [1969, c. 504, §40-A (NEW).]

SECTION HISTORY

1969, c. 504, §§40-A (NEW). 1975, c. 623, §33 (AMD).



24-A §2181. Exceptions

This section shall not prevent the exercise by such officer or employee on behalf of the State or such public agency or public authority of the right to approve the form, sufficiency or manner of execution of the surety bonds or contracts of insurance furnished by the surety or insurance company selected by the bidder to underwrite said bonds or contracts of insurance. [1969, c. 504, §40-A (NEW).]

SECTION HISTORY

1969, c. 504, §§40-A (NEW).



24-A §2182. Application

All provisions in any invitation for bids, or in any of the contract documents, in conflict with sections 2180 and 2181 are declared to be contrary to the public policy of this State. [1969, c. 504, §40-A (NEW).]

SECTION HISTORY

1969, c. 504, §§40-A (NEW).



24-A §2183. Immunity from liability (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 345, (NEW). 1997, c. 341, §§1,2 (AMD). 1997, c. 675, §1 (RP).



24-A §2184. Credit card charges of insurance purchases (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 727, §1 (NEW). 1993, c. 135, §2 (RP).



24-A §2185. Calculation of health benefits based on actual cost

All health insurance policies, health maintenance organization plans and subscriber contracts or certificates of nonprofit hospital or medical service organizations with respect to which the insurer or organization has negotiated discounts with providers must provide for the calculation of all covered health benefits, including without limitation all coinsurance, deductibles and lifetime maximum benefits, on the basis of the net negotiated cost and must fully reflect any discounts or differentials from charges otherwise applicable to the services provided. With respect to policies or plans involving risk-sharing compensation arrangements, net negotiated costs may be calculated at the time services are rendered on the basis of reasonably anticipated compensation levels and are not subject to retrospective adjustment at the time a cost settlement between a provider and the insurer or organization is finalized. [1997, c. 197, §1 (NEW).]

SECTION HISTORY

1997, c. 197, §1 (NEW).



24-A §2186. Insurance fraud prevention

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Fraudulent insurance act" means any of the following acts or omissions when committed knowingly and with intent to defraud:

(1) Presenting, or causing to be presented, or preparing any information containing false representations as to a material fact with knowledge or belief that the information will be presented by or on behalf of an insured, claimant or applicant to an insurer, insurance producer or other person engaged in the business of insurance concerning any of the following:

(a) An application for the issuance or renewal of an insurance policy;

(b) The rating of an insurance policy;

(c) A claim for payment or benefit pursuant to an insurance policy;

(d) Payments made in accordance with an insurance policy; or

(e) Premiums paid on an insurance policy;

(2) Presenting, or causing to be presented, or preparing any information containing false representations as to a material fact with knowledge or belief that the information will be presented to or by an insurer, insurance producer or other person engaged in the business of insurance concerning any of the following:

(a) A document filed with the superintendent or the insurance regulatory official or agency of another jurisdiction;

(b) The financial condition of an insurer;

(c) The formation, acquisition, merger, reconsolidation, dissolution or withdrawal from one or more lines of insurance in all or part of this State by an insurer;

(d) The issuance of written evidence of insurance; or

(e) The reinstatement of an insurance policy;

(3) Soliciting or accepting new or renewal insurance risks on behalf of an insurer or other person engaged in the business of insurance by a person who knows or should know that the insurer or other person responsible for the risk is insolvent at the time of the transaction;

(4) Removing, concealing, altering or destroying the assets or records of an insurer or other person engaged in the business of insurance;

(5) Embezzling, abstracting, purloining or converting money, funds, premiums, credits or other property of an insurer or other person engaged in the business of insurance;

(6) Transacting the business of insurance in violation of laws requiring a license, certificate of authority or other legal authority for the transaction of the business of insurance; or

(7) Attempting to commit, aiding or abetting in the commission of, or conspiring to commit the acts or omissions described in this subsection. [1997, c. 675, §2 (NEW).]

B. "Insurer" means an authorized insurance company, fraternal benefit society, reinsurer, surplus lines insurer, unauthorized insurer, nonprofit hospital and medical service organization, health maintenance organization, risk retention group or multiple employer welfare organization. "Insurer" also includes an insurance producer or other person acting on the behalf of an insurer. For the purposes of this section, "insurer" also means the state Medicaid program. [2009, c. 13, §2 (AMD).]

[ 2009, c. 13, §2 (AMD) .]

2. Fraudulent insurance acts prohibited. A person may not commit a fraudulent insurance act.

[ 1997, c. 675, §2 (NEW) .]

3. Fraud warning required. Fraud warnings are required in accordance with the following.

A. All applications and claim forms for insurance used by insurers in this State, regardless of the form of transmission, must contain the following statement or a substantially similar statement permanently affixed to the application or claim form: "It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the purpose of defrauding the company. Penalties may include imprisonment, fines or a denial of insurance benefits." [1997, c. 675, §2 (NEW).]

B. The lack or omission of the statement required in paragraph A does not constitute a defense in any criminal prosecution or civil action for a fraudulent insurance act. [1997, c. 675, §2 (NEW).]

C. This subsection applies to all insurers except reinsurers. The statement required in paragraph A must be included in all applications and claim forms filed and approved for use by the superintendent on or after January 1, 1999. [1997, c. 675, §2 (NEW).]

[ 1997, c. 675, §2 (NEW) .]

4. Reporting of fraudulent insurance acts. Fraudulent insurance acts must be reported in accordance with this subsection.

A. An insurer shall, annually on or before March 1st or within any reasonable extension of time granted by the superintendent, file with the superintendent a report relating to fraudulent insurance acts that the insurer knew or reasonably believed had been committed during the previous calendar year. The report must contain information required by the superintendent in the manner prescribed by the superintendent. The information must be reported on an aggregate basis and may not contain any information identifying any individuals or entities. The superintendent shall adopt by January 1, 1999 rules necessary to define the information that must be reported. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 675, §2 (NEW).]

B. On the July 1st following the filing of the initial reports required by paragraph A, and annually thereafter, the superintendent shall report to the joint standing committee of the Legislature having jurisdiction over insurance matters. The report must include aggregate information detailing the fraudulent insurance activity experienced by insurers in this State. [1997, c. 675, §2 (NEW).]

[ 1997, c. 675, §2 (NEW) .]

5. Insurer antifraud plans. Within 6 months of the effective date of this Act, every insurer writing direct insurance shall prepare and implement an antifraud plan. This subsection does not apply to any agency, producer or other person acting on behalf of an insurer. The superintendent may review an insurer's antifraud plan to determine if the plan complies with the requirements of this subsection. The antifraud plan must outline specific procedures, appropriate to the lines of insurance the insurer writes in the State, to:

A. Prevent, detect and investigate all forms of insurance fraud; [1997, c. 675, §2 (NEW).]

B. Educate appropriate employees on the antifraud plan and fraud detection; [1997, c. 675, §2 (NEW).]

C. Provide for the hiring of or contracting for fraud investigators; and [1997, c. 675, §2 (NEW).]

D. Report insurance fraud to appropriate law enforcement and regulatory authorities in the investigation and prosecution of insurance fraud. [1997, c. 675, §2 (NEW).]

[ 1997, c. 675, §2 (NEW) .]

6. Civil penalties. Any violation of this section is subject to civil penalties and other remedies as provided in section 12-A. Notwithstanding section 2165-A, subsection 1, the superintendent may issue emergency cease and desist orders on the basis of conduct involving fraudulent insurance acts.

[ 1997, c. 675, §2 (NEW) .]

7. Recovery costs. In a civil action in which it is proven that a person committed a fraudulent insurance act, the court may award reasonable attorney's fees and costs to the insurer. In a civil action in which the insurer alleges that a party committed a fraudulent insurance act that is not established at trial, the court may award reasonable attorney's fees and costs to the party if the allegation is not supported by any reasonable basis of law or fact.

[ 1997, c. 675, §2 (NEW) .]

SECTION HISTORY

1997, c. 675, §2 (NEW). 1999, c. 5, §1 (AMD). 1999, c. 5, §2 (AFF). 2009, c. 13, §2 (AMD).



24-A §2187. Insurance fraud reporting immunity

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Action" includes nonaction or the failure to take action. [1997, c. 675, §2 (NEW).]

B. "Authorized agency" or "authorized agencies" means:

(1) The Attorney General;

(2) A district attorney responsible for prosecution in the municipality where the fraud occurred;

(3) The Federal Bureau of Investigation, or any other federal agency, only for the purposes of subsection 2;

(4) The State Fire Marshal;

(5) The Superintendent of Insurance;

(6) The Superintendent of Financial Institutions;

(7) The United States Attorney's office when authorized or charged with investigation or prosecution of the insurance fraud in question, only for the purposes of subsection 2;

(8) The State Police, state law enforcement officials or local law enforcement officials; or

(9) The National Association of Insurance Commissioners. [2005, c. 433, §1 (AMD); 2005, c. 433, §28 (AFF).]

C. "Fraudulent insurance act" has the same meaning as in section 2186, subsection 1, paragraph A. [1997, c. 675, §2 (NEW).]

D. "Insurer" has the same meaning as in section 2186, subsection 1, paragraph B. [1997, c. 675, §2 (NEW).]

[ 2005, c. 433, §1 (AMD); 2005, c. 433, §28 (AFF) .]

2. Information disclosed. An authorized agency investigating insurance fraud may, in writing, require the insurance company at interest to release to the requesting agency any relevant information or evidence determined to be important to the authorized agency that the company may have in its possession relating to the insurance fraud in question. This information includes, but is not limited to:

A. A history of previous claims made by the insured; [1997, c. 675, §2 (NEW).]

B. Insurance policy information relevant to fraud under investigation and any application for that policy; [1997, c. 675, §2 (NEW).]

C. Material relating to the investigation of the loss including statements and proof of loss; and [1997, c. 675, §2 (NEW).]

D. Policy premium payment records. [1997, c. 675, §2 (NEW).]

[ 1997, c. 675, §2 (NEW) .]

3. Exchange of information. An authorized agency or insurer provided with information pursuant to this section may release or provide that information to any other authorized agency or insurer with an interest in the insurance fraud under investigation.

[ 1997, c. 675, §2 (NEW) .]

4. Right to receive upon request. Any insurer providing information to an authorized agency pursuant to this section has the right, upon request, to receive other information relevant to the fraud from that authorized agency within 30 days.

[ 1997, c. 675, §2 (NEW) .]

5. Immunity. In the absence of fraud, malice or bad faith, any person, including, but not limited to, an insurer or authorized agency, that furnished information relating to suspected, anticipated or completed fraudulent insurance acts is not liable for any damages in any civil action for furnishing the information if that information is furnished to or received from an authorized agency. Nothing in this subsection is intended to abrogate or modify in any way any common law or statutory privilege or immunity previously enjoyed by any person.

[ 1997, c. 675, §2 (NEW) .]

6. Confidentiality. An authorized agency or insurer that receives any information pursuant to this section shall hold it in confidence and may not release the information, except to another authorized agency, until its release is required for a criminal or civil proceeding.

[ 1997, c. 675, §2 (NEW) .]

SECTION HISTORY

1997, c. 675, §2 (NEW). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2005, c. 433, §1 (AMD). 2005, c. 433, §28 (AFF).



24-A §2188. Permitted activities of insurance producers; navigators; requirements

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Exchange" means a health benefit exchange established or operated in this State, including a health benefit exchange established or operated by the Secretary of the United States Department of Health and Human Services, pursuant to Section 1311 of the federal Affordable Care Act. [2011, c. 631, §1 (NEW).]

B. "Navigator" means a person selected to perform the activities and duties identified in Section 1311(i) of the federal Affordable Care Act. For the purposes of this section, if an organization or business entity serves as a navigator, an individual performing navigator duties for that organization or business entity is considered to be acting in the capacity of a navigator within the meaning of subsection 4. [2011, c. 631, §1 (NEW).]

[ 2011, c. 631, §1 (NEW) .]

2. Prohibited activities. Certification as a navigator under this section does not authorize a person who is not licensed as an insurance producer or consultant in this State in accordance with chapter 16 to act as an insurance producer or consultant. Regardless of whether a navigator certified under this section is also licensed as an insurance producer or consultant in this State in accordance with chapter 16, a navigator may not, while acting as a navigator for an individual, enrollee, potential enrollee or employer:

A. Sell, solicit or negotiate insurance; [2013, c. 388, Pt. A, §1 (AMD).]

B. Make recommendations to purchasers, enrollees or employers or prospective purchasers or enrollees to choose or reject a particular health plan; or [2013, c. 388, Pt. A, §1 (AMD).]

C. Enroll an individual or employee in a qualified health plan offered through an exchange or act as an intermediary between an employer and an insurer that offers a qualified health plan offered through an exchange, except that the actions of a navigator to provide assistance to an individual or employee to facilitate that individual's or employee's enrollment in a qualified health plan is not considered enrolling an individual or employee in a qualified health plan under this paragraph. [2013, c. 388, Pt. A, §1 (AMD).]

[ 2013, c. 388, Pt. A, §1 (AMD) .]

3. Certification of navigators. Prior to any exchange becoming operational in this State, the superintendent shall:

A. [2013, c. 388, Pt. A, §1 (RP).]

B. Adopt rules to establish a certification program for individual navigators who are not licensed as insurance producers and training requirements for all individual navigators and prospective individual navigators that include initial and continuing education requirements and an examination. [2013, c. 388, Pt. A, §1 (AMD).]

C. [2013, c. 388, Pt. A, §1 (RP).]

[ 2013, c. 388, Pt. A, §1 (AMD) .]

4. Navigator requirements. An individual may not act in the capacity of a navigator unless the individual is either licensed as an insurance producer under chapter 16 or certified by the superintendent as a navigator under this section. To be certified as a navigator, an individual must:

A. Be at least 18 years of age; [2013, c. 388, Pt. A, §1 (AMD).]

B. Have completed and submitted a disclosure form, which must be developed by the superintendent and which may include such information as the superintendent determines necessary, and have declared under penalty of refusal, suspension or revocation of the navigator certification that the statements made in the form are true, correct and complete to the best of the individual’s knowledge and belief; [2013, c. 388, Pt. A, §1 (AMD).]

C. Have submitted to any criminal history record check or regulatory background check required by the superintendent by rule; [2013, c. 388, Pt. A, §1 (AMD).]

D. [2013, c. 388, Pt. A, §1 (RP).]

E. Have successfully completed the initial training requirements and any other certification requirements adopted by the superintendent in accordance with subsection 3; and [2013, c. 388, Pt. A, §1 (AMD).]

F. Have paid any fees required by the superintendent. [2013, c. 388, Pt. A, §1 (AMD).]

[ 2013, c. 388, Pt. A, §1 (AMD) .]

5. Unfair practices. The provisions of this chapter and any rules adopted pursuant to this chapter apply to navigators. This subsection may not be construed to create or imply a private cause of action for a violation of any provision of this chapter.

[ 2013, c. 388, Pt. A, §1 (AMD) .]

5-A. Privacy. A navigator may not collect, use, disclose or retain personal information, as defined in section 2204, subsection 20, except for the purposes of performing the duties of a navigator or as permitted by an exchange under privacy standards adopted in accordance with the federal Affordable Care Act. A navigator is a regulated insurance entity for purposes of chapter 24 only if the navigator collects, uses, discloses or retains personal information for purposes other than performing the duties of a navigator.

[ 2013, c. 388, Pt. A, §1 (NEW) .]

6. Denial, suspension or revocation. The superintendent may deny certification and may suspend or revoke the authority of a navigator certified pursuant to this section for any ground specified in section 1420-K, subsection 1. The superintendent may assess civil penalties in accordance with section 12-A for violations of laws regulating the activities of navigators.

[ 2013, c. 388, Pt. A, §1 (AMD) .]

7. Rules. The superintendent may adopt rules as necessary to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 631, §1 (NEW) .]

8. Construction. This section may not be construed to prevent the application of any provisions of the federal Affordable Care Act relating to the duties of a navigator.

[ 2013, c. 388, Pt. A, §1 (NEW) .]

SECTION HISTORY

2011, c. 631, §1 (NEW). 2013, c. 388, Pt. A, §1 (AMD).






Chapter 24: INSURANCE INFORMATION AND PRIVACY PROTECTION ACT

24-A §2201. Short title

This chapter may be known and cited as the "Insurance Information and Privacy Protection Act." [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF).



24-A §2202. Purpose

The purpose of this chapter is to establish standards for the collection, use and disclosure of information gathered in connection with insurance transactions; to maintain a balance between insurance carriers' need for information and the public's need for fair information practices that respect privacy; to establish a regulatory mechanism to enable insurance consumers to ascertain what information is being collected about them and to verify its accuracy; to limit the distribution of information collected in connection with insurance transactions; and to enable consumers to obtain the reasons for adverse underwriting decisions. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF).



24-A §2203. Scope

1. Scope. This chapter applies to all persons and other entities required to be licensed by the superintendent under this Title, or Title 24, and to all insurance support organizations, as defined in section 2204, that collect, maintain or distribute information on residents of this State or arising out of insurance transactions in this State. With respect to particular insurance transactions, this chapter applies if the transaction arises out of a policy, contract or certificate delivered, issued for delivery or renewed in this State or arises out of an application for such coverage. With respect to information practices, this chapter applies if information is collected or maintained in connection with an insurance transaction subject to this chapter or if personal information about residents of this State is collected or maintained in such a manner as to be accessible by the name of the insurance consumer referred to.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

2. Residents. For purposes of this chapter, a person is considered a resident of this State if the person's last known mailing address, as shown in the records of the regulated insurance entity or insurance support organization, is in this State.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

3. Exception. Except to the extent expressly provided in rules adopted by the superintendent pursuant to section 2220, this chapter does not apply to insurance transactions arising out of workers' compensation, medical malpractice, fidelity, suretyship or boiler and machinery insurance or information collected from public records for the purpose of title insurance.

[ 2001, c. 262, Pt. C, §2 (AMD) .]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF). 2001, c. 262, §C2 (AMD).



24-A §2204. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

1. Adverse underwriting decision. "Adverse underwriting decision" means any of the following actions with respect to consumer insurance transactions involving insurance coverage that is individually underwritten:

A. A declination, cancellation or nonrenewal of insurance coverage, in whole or part; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. Failure of a producer or agency to apply for insurance coverage with a specific insurance institution that the producer or agency represents and that is requested by an applicant; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

C. An offer to insure at higher than standard rates; or [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

D. Any other increase in any charge for, any reduction in or other adverse or unfavorable change in the terms of coverage or amount of any insurance, existing or applied for. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

2. Affiliate; affiliated. "Affiliate" or "affiliated" means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with another person.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

3. Applicant. "Applicant" means any person who seeks to contract for insurance coverage other than a person seeking group insurance that is not individually underwritten.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

4. Confidential investigative information. "Confidential investigative information" means any information that:

A. Relates to a claim for insurance benefits or a civil or criminal proceeding involving an individual; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. Is collected in connection with or in reasonable anticipation of a claim for insurance benefits or a civil or criminal proceeding involving an individual; and [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

C. Has not been disclosed to 3rd parties in violation of section 2215. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

5. Consumer insurance transaction. "Consumer insurance transaction" means an insurance transaction involving insurance primarily for personal, family or household needs rather than business or professional needs.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

6. Consumer report. "Consumer report" has the same meaning as in 15 United States Code, Section 1681a(d).

[ 2013, c. 588, Pt. C, §11 (AMD) .]

7. Consumer reporting agency. "Consumer reporting agency" has the same meaning as in Title 10, section 1308, subsection 3.

[ 2013, c. 588, Pt. C, §11 (AMD) .]

8. Control; controlled by; under common control with. "Control," including the terms "controlled by" and "under common control with," means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services or otherwise, unless the power is the result of an official position with or a corporate office held by the person.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

9. Health care. "Health care" means preventative, diagnostic, therapeutic, rehabilitative, maintenance or palliative care, services, procedures or counseling, including appropriate assistance with disease or symptom management and maintenance, that affects an individual's physical, mental or behavioral condition, including individual cells or their components or genetic information, or affects the structure or function of the human body or any part of the human body. "Health care" includes prescribing, dispensing, furnishing or providing to a patient drugs, biologicals, medical devices, health care equipment and supplies or hospice services and the banking of blood, sperm, organs or any other tissue.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

10. Health care facility. "Health care facility" means a facility, institution or entity licensed pursuant to Title 22 that offers health care to persons in this State, including a home health care entity and a hospice program, or a pharmacy licensed pursuant to Title 32. For the purposes of this chapter, "health care facility" does not include a state mental health institute, the Elizabeth Levinson Center, the Aroostook Residential Center or Freeport Towne Square.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

11. Health care information. "Health care information" means information that:

A. Relates to an individual's physical, mental or behavioral condition, personal or family medical history or health care; and [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. Is obtained from a health care provider, from the individual or from the individual's spouse, parent or legal guardian. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

12. Health care practitioner. "Health care practitioner" means a person licensed in this State to provide or otherwise lawfully providing health care, and includes a partnership or corporation made up of health care practitioners, or an officer, employee, agent or contractor of a health care practitioner acting in the course and scope of employment, agency or contract related to or supportive of the provision of health care to an individual.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

13. Health care provider. "Health care provider" means a health care practitioner or health care facility.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

14. Institutional source. "Institutional source" means any person or governmental entity that provides information about an individual to a regulated insurance entity or insurance support organization other than:

A. A producer or producer agency; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. The individual who is the subject of the information; or [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

C. An individual acting in a personal capacity rather than in a business or professional capacity. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

15. Insurance carrier; carrier. "Insurance carrier" or "carrier" means:

A. Any person or entity required to be licensed by the superintendent to assume risk, including without limitation an insurer, nonprofit hospital, medical or health care service organization, health maintenance organization or multiple-employer welfare arrangement; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. A self-funded plan subject to state regulation as described in section 2848-A; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

C. A preferred provider arrangement administrator as defined in section 2671; or [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

D. A 3rd-party administrator, as described in section 1901, that provides administrative services for an entity that is not a carrier. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

"Carrier" does not include other nonrisk-bearing regulated insurance entities, such as producers or agencies.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

16. Insurance consumer; consumer. "Insurance consumer" or "consumer" means any individual who resides or obtains insurance in this State and:

A. Is a past, present or proposed principal insured or certificate holder; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. Is a past, present or proposed policyowner; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

C. Is a past or present applicant; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

D. Is a past or present claimant; or [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

E. Derived, derives or is proposed to derive insurance coverage under an insurance policy or certificate subject to this chapter. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

17. Insurance support organization. "Insurance support organization" means any person, other than a regulated insurance entity, health care provider or governmental agency, who regularly engages, in whole or in part, in the practice of assembling or collecting information for the primary purpose of providing the information to carriers, producers or agencies for insurance transactions, including:

A. Furnishing consumer reports or investigative consumer reports for use in connection with insurance transactions; or [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. Collecting personal information from regulated insurance entities or other insurance support organizations for the purpose of detecting or preventing fraud, material misrepresentation or material nondisclosure in connection with insurance underwriting or insurance claim activity. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

18. Insurance transaction. "Insurance transaction" means any transaction that entails:

A. The determination of an individual's eligibility for an insurance coverage, benefit or payment; or [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. The servicing of an insurance application, policy, contract or certificate. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

19. Investigative consumer report. "Investigative consumer report" has the same meaning as in 15 United States Code, Section 1681a(e).

[ 2013, c. 588, Pt. C, §11 (AMD) .]

20. Personal information. "Personal information" means any information that identifies an individual gathered in connection with an insurance transaction from which judgments can be made about an individual's character, habits, avocations, finances, occupation, general reputation, credit, health or any other personal characteristics. "Personal information" includes but is not limited to an individual's name and address and health care information.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

21. Policyholder. "Policyholder" means any person who:

A. Is a present policyowner; or [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. In the case of group insurance that is individually underwritten, is a present group certificate holder. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

22. Pretext interview. "Pretext interview" means an interview wherein a person, in an attempt to obtain information, performs one or more of the following acts:

A. Pretends to be someone the person is not; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. Pretends to represent a person that person is not in fact representing; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

C. Misrepresents the true purpose of the interview; or [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

D. Refuses to provide that person's identity upon request. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

23. Regulated insurance entity. "Regulated insurance entity" means any person or entity required to be licensed by the superintendent under this Title or Title 24, including without limitation a carrier, producer, producer agency or administrator.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

24. Residual market. "Residual market" means any special-purpose insurer, association, organization or other entity that provides insurance coverage to persons who are unable to obtain it in the voluntary market.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF). 2013, c. 588, Pt. C, §11 (AMD).



24-A §2205. Pretext interviews

A regulated insurance entity or insurance support organization may not use or authorize the use of pretext interviews to obtain information in connection with an insurance transaction unless that entity or organization does not have a generally or statutorily recognized privileged relationship with the insurance consumer about whom the information is related, the interview is conducted for the purpose of investigating a claim and there is a reasonable basis, supported by specific information available for review by the superintendent, for suspecting criminal activity, fraud, material misrepresentation or material nondisclosure. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF).



24-A §2206. Notice of insurance information practices

The following requirements apply to notices provided by regulated insurance entities. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

1. Written notice. A regulated insurance entity shall provide a written notice of information practices to the applicant, policyholder or claimant in connection with all consumer insurance transactions in accordance with the following.

A. In the case of an application for insurance, the notice must be provided no later than:

(1) The time of the delivery of the insurance policy or certificate when personal information is collected only from the applicant or from public records;

(2) The time the collection of personal information is initiated when personal information is collected from a source other than the applicant or public records; or

(3) The time of initial notification to the consumer when the insurance transaction is not initiated by the consumer and the consumer was selected based on specific criteria derived from personal information obtained from any source. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. In the case of a policy renewal, the notice must be provided no later than the policy renewal date, unless:

(1) Personal information is collected only from the policyholder or from public records; or

(2) A notice meeting the requirements of this section has been given within the previous 24 months. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

C. In the case of a policy reinstatement or change in insurance benefits, the notice must be provided no later than the time the request for reinstatement or change in benefits is received by the carrier, unless personal information is collected only from the policyholder or from public records. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

2. Required provisions. The notice must state:

A. Whether personal information may be collected from persons other than the insurance consumer or consumers proposed for coverage; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. The types of personal information that may be collected and the types of sources and investigative techniques that may be used to collect such information; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

C. The types of disclosures that may be made without prior authorization under section 2215 and the circumstances under which any such disclosures may be made without prior authorization, except that only those circumstances need be described that occur with such frequency as to indicate a general business practice; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

D. A description of the rights established under sections 2210 and 2211 and the manner in which those rights may be exercised; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

E. That information obtained from a report prepared by an insurance support organization may be retained by the insurance support organization and disclosed to other persons; and [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

F. A description of the types of persons who may have access to the insurance consumer's personal information. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

3. Abbreviated notice. In lieu of the notice prescribed in subsection 2, the regulated insurance entity may provide an abbreviated notice informing the applicant or policyholder that:

A. Personal information may be collected from persons other than the insurance consumer or consumers proposed for coverage; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. Information described in paragraph A as well as other personal information subsequently collected by the regulated insurance entity may in certain circumstances be disclosed to 3rd parties without authorization pursuant to section 2215; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

C. A right of access and correction exists with respect to all personal information collected; and [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

D. The notice prescribed in subsection 2 will be furnished to the applicant or policyholder upon request. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

4. Satisfaction by other carrier, producer or administrator. The notice requirements imposed by this section upon a regulated insurance entity may be satisfied by a carrier, producer or administrator authorized to act on the entity's behalf.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

5. Standard notice forms. All carriers shall develop and use standard notice forms, but are not required to use the same form as other carriers.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF).



24-A §2207. Marketing and research surveys

A regulated insurance entity that asks questions in connection with an insurance transaction shall clearly identify any questions that are designed to obtain information solely for marketing or research purposes and shall inform consumers that answering the questions is voluntary. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF).



24-A §2208. Content of disclosure authorization forms

Notwithstanding any other provision of law, a regulated insurance entity or insurance support organization may not use a disclosure authorization form unless the form or statement: [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

1. Signed. Is signed by the insurance consumer except that:

A. A consumer's spouse, family member or other authorized individual may sign the disclosure authorization form if:

(1) The individual is acting under a valid written power of attorney or acting pursuant to the Uniform Health-care Decisions Act; or

(2) The individual is the consumer's parent or legal guardian, in which case the authorization is valid only insofar as that parent or legal guardian has the exclusive authority to consent for the health care services received by a minor for which the authorization for payment is sought and only as to those disclosures when the holder of the information can reasonably infer that the parent's or legal guardian's interest in disclosure is not adverse to the consumer's; or [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. A consumer may authorize disclosure in electronic or telephonic form if a unique identifier of the insurance consumer is provided and the insurance consumer authenticates the electronic or telephonic authorization; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

2. Plain language. Is written in plain language;

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

3. Dated. Is dated;

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

4. Persons authorized to disclose. Specifies the types of persons authorized to disclose information about the consumer;

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

5. Nature of information. Specifies the nature of the information authorized to be disclosed;

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

6. Name of regulated insurance entity. Names the regulated insurance entity and identifies by generic reference representatives of the carrier to whom the consumer is authorizing information to be disclosed;

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

7. Purpose. Specifies the purposes for which the information is collected;

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

8. Time period of authorization. Specifies the period of time the authorization remains valid. The period of time may be no longer than:

A. In the case of life, disability or long-term care insurance:

(1) Thirty months from the date the authorization is signed if the authorization is signed for the purpose of collecting information in connection with an application for an insurance policy, a policy reinstatement or a request for change in policy benefits; or

(2) The duration of the claim if the authorization is signed for the purpose of collecting information in connection with a claim for benefits under an insurance policy; or [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. In the case of health or medical insurance, the term of coverage of the policy and any renewals of that policy; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

9. Right to copy. Advises the consumer or a person authorized to act on behalf of the consumer that the consumer or the consumer's authorized representative is entitled to receive a copy of the authorization form;

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

10. Revocation. Advises the consumer how to revoke the authorization and that the revocation may be a basis for denying insurance benefits; and

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

11. Failure to sign. Advises the consumer that failure to sign an authorization form may impair the ability of a regulated insurance entity to evaluate or process an application or claim and may be a basis for denying an application or claims for benefits.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF).



24-A §2209. Investigative consumer reports

1. Required notice. A regulated insurance entity or insurance support organization may not prepare or request an investigative consumer report about an insurance consumer in connection with an insurance transaction involving an application for insurance, a policy renewal, a policy reinstatement or a change in insurance benefits unless the regulated insurance entity complies with Title 10, section 1314 and informs the consumer in writing that the consumer may request to be interviewed in connection with the preparation of the investigative consumer report.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

2. Personal interview. If an investigative consumer report is to be prepared by the regulated insurance entity, the regulated insurance entity shall institute reasonable procedures to conduct a personal interview when requested by a consumer.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

3. Insurance support organization. If an investigative consumer report is to be prepared by an insurance support organization, the regulated insurance entity requesting the report shall inform the insurance support organization whether a personal interview has been requested by the consumer. The insurance support organization shall institute reasonable procedures to conduct such interviews.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF).



24-A §2210. Access to recorded personal information

1. Recorded personal information. If any insurance consumer, after proper identification, submits a written request to a regulated insurance entity or insurance support organization for access to recorded personal information about the consumer that is reasonably described by the consumer and reasonably locatable and retrievable by the regulated insurance entity or insurance support organization, the regulated insurance entity or insurance support organization shall, within 30 days after the date the request is received:

A. Inform the consumer of the nature and substance of the recorded personal information in writing or by telephone or other oral communication; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. Permit the consumer to see and copy, in person, the recorded personal information or to obtain a copy of the recorded personal information by mail, whichever method the consumer prefers, unless the recorded personal information is in coded form, in which case an accurate translation in plain language must be provided in writing; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

C. Disclose to the consumer the identity, if recorded, of those persons to whom the regulated insurance entity or insurance support organization has disclosed the information described or similar personal information about the consumer during the 2 years preceding the request and, if the identity is not recorded, the names of those carriers, producers, agencies, insurance support organizations or other persons to whom any such information is normally disclosed; and [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

D. Provide the consumer with a summary of the procedures by which the consumer may request correction, amendment or deletion of recorded personal information. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

2. Resident considered consumer. For purposes of this section and section 2211, as applied to insurance support organizations, any resident of this State is considered an insurance consumer.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

3. Institutional source. Any personal information provided pursuant to subsection 1 must identify the source of the information if it is an institutional source.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

4. Election relating to health care information. In lieu of disclosure directly to the consumer, the carrier or producer may elect to disclose health care information, together with the identity of the health care provider who provided the information, to a person designated by the consumer who is licensed to provide health care with respect to the condition to which the information relates. The regulated insurance entity or insurance support organization shall notify the consumer at the time of the disclosure that it has provided the information to the health care practitioner.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

5. Fee. Except for personal information provided under section 2212, a regulated insurance entity or insurance support organization may charge a reasonable fee to cover the costs incurred in providing a copy of recorded personal information to consumers.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

6. Satisfaction by other carrier, producer or administrator. The obligations imposed by this section upon a regulated insurance entity may be satisfied by another carrier, producer or administrator authorized to act on its behalf. With respect to the copying and disclosure of recorded personal information pursuant to a request under subsection 1, a regulated insurance entity or insurance support organization may make arrangements with an insurance support organization or a consumer reporting agency to copy and disclose recorded personal information on its behalf.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

7. Confidential investigative information. Confidential investigative information and personal information in which a 3rd person has a nondisclosure right pursuant to section 2215 are not subject to the provisions of this section.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

8. Applicability. This section does not apply to a consumer reporting agency except to the extent that this section imposes more stringent requirements on a consumer reporting agency than other state or federal law.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF).



24-A §2211. Correction, amendment or deletion of recorded personal information

1. Action by regulated insurance entity. Within 30 days after receiving a written request from an insurance consumer to correct, amend or delete any recorded personal information within its possession about the consumer, a regulated insurance entity or insurance support organization shall:

A. In the case of recorded personal information contained within a consumer report, provide the consumer with the name and address of the consumer reporting agency that furnished the report and notify the consumer of the rights under 15 United States Code, Section 1681i governing the correction of inaccurate personal information contained in a consumer report; or [2013, c. 588, Pt. D, §5 (AMD).]

B. In the case of other recorded personal information, either:

(1) Correct, amend or delete the portion of the recorded personal information in dispute; or

(2) Notify the consumer of its refusal to make the requested correction, amendment or deletion; the reasons for the refusal; and the consumer's right to file a statement as provided in subsection 3. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 2013, c. 588, Pt. D, §5 (AMD) .]

2. Notice to others. If the regulated insurance entity or insurance support organization corrects, amends or deletes recorded personal information in accordance with subsection 1, paragraph B, the regulated insurance entity or insurance support organization shall notify the consumer in writing and furnish the correction, amendment or fact of deletion to:

A. Any person specifically designated by the consumer who may have, within the preceding 2 years, received that recorded personal information; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. Any insurance support organization whose primary source of personal information is insurance carriers, if the insurance support organization has systematically received recorded personal information from the carrier within the preceding 7 years. However, the correction, amendment or fact of deletion need not be furnished if the insurance support organization no longer maintains recorded personal information about the consumer; and [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

C. Any insurance support organization that furnished the personal information that has been corrected, amended or deleted. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

3. Consumer statement. When a consumer disagrees with a regulated insurance entity's or insurance support organization's refusal to correct, amend or delete recorded personal information, or when the regulated insurance entity or insurance support organization has not made all relevant recorded personal information available for verification by the consumer, the consumer must be permitted to file with the regulated insurance entity or insurance support organization:

A. A concise statement setting forth what the consumer thinks is the correct, relevant or fair information; and [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. A concise statement of the reasons why the consumer disagrees with the regulated insurance entity's or insurance support organization's refusal to correct, amend or delete recorded personal information. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

4. Filing of statement. In the event a consumer files a statement as described in subsection 3, the regulated insurance entity or insurance support organization shall:

A. File the statement with the disputed personal information and provide a means by which anyone reviewing the disputed personal information will be made aware of the consumer's statement and have access to it; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. In any subsequent disclosure by the regulated insurance entity or insurance support organization of the recorded personal information that is the subject of disagreement, clearly identify the matter or matters in dispute and provide the consumer's statement along with the recorded personal information being disclosed; and [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

C. Furnish the statement to the persons and in the manner specified in subsection 2. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

5. Applicability. This section does not apply to a consumer reporting agency except to the extent that this section imposes more stringent requirements on a consumer reporting agency than other state or federal law.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF). 2013, c. 588, Pt. D, §5 (AMD).



24-A §2212. Reasons for adverse underwriting decisions

1. Notice to consumer. In the event of an adverse underwriting decision, the carrier or producer responsible for the decision shall:

A. Comply with the federal Fair Credit Reporting Act, 15 United States Code, Section 1681m if the decision is based in whole or in part on any information contained in a consumer report; [2013, c. 588, Pt. D, §6 (AMD).]

B. Either provide the consumer with the specific reason or reasons for the adverse underwriting decision in writing or advise the consumer that upon written request the consumer may receive the specific reason or reasons in writing; and [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

C. Provide the consumer with a summary of the rights established under subsection 2 and sections 2210 and 2211. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 2013, c. 588, Pt. D, §6 (AMD) .]

2. Request for explanation. If a consumer makes a written request for explanation of an adverse underwriting decision within 90 days after receiving written notice of the decision, the carrier or producer shall furnish to the consumer within 21 days after receiving the request:

A. The specific reason or reasons for the adverse underwriting decision, in writing, if such information was not initially furnished in writing pursuant to subsection 1, paragraph A or B; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. The specific items of personal information that support those reasons, except that:

(1) The carrier or producer is not required to furnish confidential investigative information if it has a reasonable suspicion, based upon specific information available for review by the superintendent, that the consumer has engaged in criminal activity, fraud, material misrepresentation or material nondisclosure; and

(2) In lieu of disclosure directly to the consumer, the carrier or producer may elect to disclose health care information to a person designated by the consumer who is licensed to provide health care with respect to the condition to which the information relates; and [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

C. The names and addresses of the institutional sources that supplied the specific items of information pursuant to paragraph B, except that the carrier may elect to disclose the identity of any health care provider to the consumer's designated health care practitioner. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

3. Satisfaction by other carrier, producer or administrator. The obligations imposed by this section upon a carrier or producer may be satisfied by another carrier, producer or administrator authorized to act on its behalf.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF). 2013, c. 588, Pt. D, §6 (AMD).



24-A §2213. Information concerning previous adverse underwriting decisions

Unless an inquiry of a regulated insurance entity or insurance support organization also requests the reasons for the underwriting decision or placement, a regulated insurance entity or insurance support organization may not seek information in connection with an insurance transaction concerning: [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

1. Previous adverse decision. Any previous adverse underwriting decision experienced by an insurance consumer; or

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

2. Residual market, surplus lines or substandard risk carrier. Any previous insurance coverage obtained by a consumer through a residual market, a surplus lines insurer or a carrier that specializes in substandard risks.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF).



24-A §2214. Previous adverse underwriting decisions

A carrier, producer or producer agency may not base an adverse underwriting decision in whole or in part: [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

1. Previous adverse underwriting decisions. On the fact of a previous adverse underwriting decision or on the fact that a consumer previously obtained insurance coverage through a residual market, a surplus lines insurer or a carrier that specializes in substandard risks. However, a carrier or producer may base an adverse underwriting decision on further information obtained from a carrier, producer or producer agency responsible for a previous adverse underwriting decision; or

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

2. Information from insurance support organizations. On personal information received from an insurance support organization whose primary source of information is insurance carriers. However, a carrier or producer may base an adverse underwriting decision on further personal information obtained as a result of information received from the insurance support organization, including primary source information confirming the information received from the insurance support organization.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF).



24-A §2215. Disclosure limitations and conditions

1. Disclosure of personal information. A regulated insurance entity or insurance support organization may not disclose any personal information about a consumer collected or received in connection with an insurance transaction unless the disclosure is made with due consideration for the safety and reputation of all persons who may be affected by the disclosure, is limited to the minimum amount of personal information necessary to accomplish a lawful purpose and is disclosed:

A. With the written authorization of the individual, only:

(1) If that authorization is submitted directly by the consumer, a person purporting to represent the consumer, another regulated insurance entity or insurance support organization and the authorization meets the requirements of section 2208; or

(2) If the authorization is submitted by a person other than a regulated insurance entity or insurance support organization and the authorization describes with reasonable particularity the nature of the information to be disclosed and the purpose of the disclosure and is:

(a) Dated;

(b) Signed by the consumer, except that another authorized individual may provide authorization or the consumer may authorize disclosure in electronic or telephonic form in accordance with section 2208, subsection 1; and

(c) Obtained one year or less before the date a disclosure is sought pursuant to this subsection; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

B. To a person other than a regulated insurance entity or insurance support organization, only if that disclosure is reasonably necessary:

(1) To enable that person to perform a business, professional or insurance function for the disclosing regulated insurance entity or insurance support organization and that person agrees not to disclose the information further without the consumer's written authorization unless the further disclosure:

(a) Would otherwise be permitted by this section if made by a regulated insurance entity or insurance support organization; or

(b) Is reasonably necessary for that person to perform its function for the disclosing regulated insurance entity or insurance support organization; or

(2) To enable that person to provide information to the disclosing regulated insurance entity or insurance support organization for the purpose of:

(a) Determining a consumer's eligibility for an insurance benefit or payment; or

(b) Detecting or preventing criminal activity, fraud, material misrepresentation or material nondisclosure in connection with an insurance transaction; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

C. To a regulated insurance entity, insurance support organization or self-insurer, only if the information disclosed is limited to that which is reasonably necessary:

(1) To detect or prevent criminal activity, fraud, material misrepresentation or material nondisclosure in connection with insurance transactions; or

(2) For either the disclosing or the receiving regulated insurance entity or insurance support organization to perform its function in connection with an insurance transaction involving the consumer; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

D. To a health care provider for the purpose of:

(1) Verifying insurance coverage or benefits;

(2) Informing a consumer of a medical problem of which the consumer may not be aware; or

(3) Conducting an operations or services audit to verify the consumers of the regulated insurance entity or insurance support organization treated by the health care provider; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

E. To an insurance regulatory authority; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

F. To a law enforcement or other governmental authority to protect the interests of the regulated insurance entity or insurance support organization in preventing or prosecuting the perpetration of fraud upon that entity or organization; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

G. In response to a facially valid administrative or judicial order, including a search warrant or subpoena, or otherwise required by law; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

H. For the purpose of conducting actuarial or research studies, except that:

(1) No insurance consumer may be identified in any actuarial or research report;

(2) Materials allowing the consumer to be identified must be returned or destroyed as soon as they are no longer needed; and

(3) The actuarial or research organization agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by a regulated insurance entity or insurance support organization; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

I. To a party or representative of a party to a proposed or consummated sale, transfer, merger or consolidation of all or part of the business of the regulated insurance entity or insurance support organization, only if:

(1) Before the consummation of the sale, transfer, merger or consolidation only such information is disclosed as is reasonably necessary to enable the recipient to make business decisions about the purchase, transfer, merger or consolidation; and

(2) The recipient agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by a regulated insurance entity or insurance support organization; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

J. To a person whose only use of the information will be in connection with the marketing of a product or service, only if:

(1) No health care information, confidential investigative information or information relating to a consumer's character, personal habits, mode of living or general reputation is disclosed and no classification derived from any such information is disclosed;

(2) The consumer has been given an opportunity to indicate that the consumer does not want personal information disclosed for marketing purposes and has given no indication that the consumer does not want the information disclosed; and

(3) The person receiving the information agrees not to use it except in connection with the marketing of a product or service; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

K. By a consumer reporting agency to a person other than a regulated insurance entity; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

L. To a group policyholder for the purpose of reporting claims experience or conducting an audit of the regulated insurance entity's operations or services, only if the information disclosed is aggregate information and reasonably necessary for the group policyholder to conduct the review or audit; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

M. To a professional peer review organization for the purpose of reviewing the service or conduct of a health care provider; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

N. To a certificate holder or policyholder for the purpose of providing information regarding the status of an insurance transaction; [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

O. To a lienholder, mortgagee, assignee, lessor or other person shown on the records of a carrier or producer as having a legal or beneficial interest in a policy of insurance, only if:

(1) No health care information is disclosed unless the disclosure would otherwise be permitted by this section; and

(2) The information disclosed is limited to that which is reasonably necessary to permit that person to protect its interests in the policy; [2001, c. 457, §21 (AMD).]

P. To an affiliate whose only use of the information will be in connection with an audit of the regulated insurance entity or the marketing of a product or service of the affiliate, if the information disclosed for marketing purposes does not include health care information and if the affiliate agrees not to disclose the information for any other purpose or to unaffiliated persons; [2005, c. 127, §1 (AMD).]

Q. In order to protect the public health and welfare, to state governmental entities only insofar as necessary to enable those entities to perform their duties when reporting is required or authorized by law; or [2005, c. 127, §2 (AMD).]

R. By a regulated insurance entity that is also a covered entity or is a business associate of a covered entity under the standards for privacy of individually identifiable health information, 45 Code of Federal Regulations, Parts 160 and 164 (2004), if the disclosure is made for purposes of treatment, payment or health care operations of the disclosing or receiving entity and is made in full compliance with the requirements of the standards for privacy of individually identifiable health information and any applicable business associate agreement. [2005, c. 127, §3 (NEW).]

[ 2005, c. 127, §§1-3 (AMD) .]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF). 2001, c. 457, §§21,22 (AMD). 2005, c. 127, §§1-3 (AMD).



24-A §2216. Insurance support organizations

1. Examination and investigation. The superintendent may examine and investigate into the affairs of every insurance support organization acting on behalf of a regulated insurance entity that either transacts business in this State or transacts business outside this State that has an effect on a resident of this State in order to determine whether the insurance support organization has been or is engaged in any conduct in violation of this chapter.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

2. Service of process. An insurance support organization transacting business outside this State that has an effect on a resident of this State is deemed to have appointed the superintendent to accept service of process on its behalf. Service is complete when the superintendent sends a copy of the process by registered mail to the insurance support organization at its last known principal place of business. The return receipt is sufficient proof that notice was properly mailed by the superintendent.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF).



24-A §2217. Individual remedies

1. Appeal to superintendent. Any insurance consumer aggrieved by a regulated insurance entity's or insurance support organization's response or failure to respond to a request made pursuant to sections 2210, 2211 and 2212 may appeal to the superintendent, who may convene an adjudicatory hearing to determine whether there has been a violation of this chapter and may order the regulated insurance entity or insurance support organization to take such measures as are necessary to comply with this chapter.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

2. Superior Court action. An insurance consumer who is injured by a disclosure of information relating to the consumer in violation of section 2215 may bring an action in the Superior Court against the regulated insurance entity or insurance support organization within 2 years after the disclosure is or should have been discovered. The consumer may recover damages, together with costs and disbursements, reasonable attorney's fees and interest on damages at the rate of 1 1/2% per month.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

3. No private right of action. Except as specifically provided in this section, this chapter provides no express or implied private right of action.

[ 1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF) .]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF).



24-A §2218. Immunity

No cause of action in the nature of defamation, invasion of privacy or negligence arises against any person for disclosing personal information in accordance with this chapter, nor does such a cause of action arise against any person for furnishing personal information to a regulated insurance entity or insurance support organization. This section provides no immunity for disclosing or furnishing false information with malice or willful intent to injure any person. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF).



24-A §2219. Criminal penalties

A person who knowingly obtains personal information under false pretenses from a regulated insurance entity or insurance support organization is guilty of obtaining personal insurance information under false pretenses. Obtaining personal insurance information under false pretenses is a Class D crime. [1997, c. 677, §3 (NEW); 1997, c. 677, §5 (AFF).]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF).



24-A §2220. Rulemaking

The superintendent may adopt rules to carry out the purposes of this chapter and the privacy protection provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999). Rules adopted pursuant to this chapter are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. [2001, c. 262, Pt. C, §3 (AMD).]

SECTION HISTORY

1997, c. 677, §3 (NEW). 1997, c. 677, §5 (AFF). 2001, c. 262, §C3 (AMD).






Chapter 24-A: PROTECTION OF BENEFICIARIES OF STRUCTURED SETTLEMENTS

24-A §2241. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 268, §2 (NEW).]

1. Annuity issuer. "Annuity issuer" means an insurer that has issued an insurance contract used to fund periodic payments under a structured settlement.

[ 1999, c. 268, §2 (NEW) .]

2. Applicable law. "Applicable law" means:

A. Federal law; [1999, c. 268, §2 (NEW).]

B. The laws of this State, including principles of equity applied in the courts of this State; and [1999, c. 268, §2 (NEW).]

C. The laws of any other jurisdiction:

(1) That is the domicile of the payee or any other interested party;

(2) Under whose laws a structured settlement agreement was approved by a court or responsible administrative authority; or

(3) In whose courts a settled claim was pending when the parties entered into a structured settlement agreement. [1999, c. 268, §2 (NEW).]

[ 1999, c. 268, §2 (NEW) .]

3. Dependents. "Dependents" means a payee's spouse and minor children and all other family members and other persons for whom the payee is legally obligated to provide support, including alimony.

[ 1999, c. 268, §2 (NEW) .]

4. Discounted present value. "Discounted present value" means the fair present value of future payments as determined by discounting such payments to the present using the applicable federal rate for determining the present value of an annuity most recently published by the United States Internal Revenue Service.

[ 1999, c. 268, §2 (NEW) .]

5. Favorable tax determination. "Favorable tax determination," with respect to a proposed transfer of structured settlement payment rights, means any of the following authorities that definitively establishes that the federal income tax treatment of the structured settlement for the parties, other than the payee, to the structured settlement agreement and any qualified assignment agreement will not be affected by that transfer:

A. A provision of the United States Internal Revenue Code or a United States Treasury regulation adopted pursuant to the code; [1999, c. 268, §2 (NEW).]

B. A revenue ruling or revenue procedure issued by the United States Internal Revenue Service; [1999, c. 268, §2 (NEW).]

C. A private letter ruling by the United States Internal Revenue Service with respect to that transfer; or [1999, c. 268, §2 (NEW).]

D. A decision by the United States Supreme Court or a decision of a lower federal court in which the United States Internal Revenue Service has acquiesced. [1999, c. 268, §2 (NEW).]

[ 1999, c. 268, §2 (NEW) .]

6. Federal hardship standard. "Federal hardship standard" means a federal standard applicable to transfers of structured settlement payment rights based on findings of a court or responsible administrative authority regarding the payee's needs, as contained in the United States Internal Revenue Code or in a United States Treasury regulation adopted pursuant to the code.

[ 1999, c. 268, §2 (NEW) .]

7. Independent professional advice. "Independent professional advice" means advice of an attorney, certified public accountant, actuary or other licensed professional advisor:

A. Who is engaged by a payee to render advice concerning the legal, tax and financial implications of a transfer of structured settlement payment rights; [1999, c. 268, §2 (NEW).]

B. Who is not in any manner affiliated with or compensated by the transferee of that transfer; and [1999, c. 268, §2 (NEW).]

C. Whose compensation for rendering advice is not affected by whether a transfer occurs or does not occur. [1999, c. 268, §2 (NEW).]

[ 1999, c. 268, §2 (NEW) .]

8. Interested parties. "Interested parties" means the payee, any beneficiary designated under the annuity contract to receive payments following the payee's death and any other party that has continuing rights or obligations under the contract. For purposes of this chapter, "interested parties" does not include the structured settlement obligor or the annuity issuer.

[ 1999, c. 268, §2 (NEW) .]

9. Payee. "Payee" means an individual who is receiving tax-free damage payments under a structured settlement and proposes to make a transfer of payment rights under that settlement.

[ 1999, c. 268, §2 (NEW) .]

10. Qualified assignment agreement. "Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of Section 130 of the United States Internal Revenue Code, United States Code, Title 26.

[ 1999, c. 268, §2 (NEW) .]

11. Responsible administrative authority. "Responsible administrative authority" means any government authority vested by law with exclusive jurisdiction over the settled claim resolved by a structured settlement.

[ 1999, c. 268, §2 (NEW) .]

12. Settled claim. "Settled claim" means the original tort claim or workers' compensation claim resolved by a structured settlement.

[ 1999, c. 268, §2 (NEW) .]

13. Structured settlement. "Structured settlement" means an arrangement for periodic payment of damages for personal injuries established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers' compensation claim.

[ 1999, c. 268, §2 (NEW) .]

14. Structured settlement agreement. "Structured settlement agreement" means the agreement, judgment, stipulation or release embodying the terms of a structured settlement, including the rights of the payee to receive periodic payments.

[ 1999, c. 268, §2 (NEW) .]

15. Structured settlement obligor. "Structured settlement obligor" means the party that has the continuing periodic payment obligation to the payee under a structured settlement agreement or a qualified assignment agreement.

[ 1999, c. 268, §2 (NEW) .]

16. Structured settlement payment rights. "Structured settlement payment rights" means rights to receive periodic payments, including lump sum payments, under a structured settlement, whether from the settlement obligor or the annuity issuer, when:

A. The payee, structured settlement obligor, annuity issuer or any other interested party is domiciled in this State; [1999, c. 268, §2 (NEW).]

B. The structured settlement agreement was approved by a court or responsible administrative authority in this State; or [1999, c. 268, §2 (NEW).]

C. The settled claim was pending before the courts of this State when the parties entered into the structured settlement agreement. [1999, c. 268, §2 (NEW).]

[ 1999, c. 268, §2 (NEW) .]

17. Terms of structured settlement. "Terms of a structured settlement" means the terms of a structured settlement agreement, an annuity contract, any qualified assignment agreement and any order or approval of any court or responsible administrative authority or other government authority authorizing or approving the structured settlement.

[ 1999, c. 268, §2 (NEW) .]

18. Transfer. "Transfer" means any sale, assignment, pledge, hypothecation or other form of alienation or encumbrance made by a payee for consideration.

[ 1999, c. 268, §2 (NEW) .]

19. Transfer agreement. "Transfer agreement" means the agreement providing for transfer of structured settlement payment rights from a payee to a transferee.

[ 1999, c. 268, §2 (NEW) .]

20. Transferee. "Transferee" means a person that becomes entitled to receive structured settlement payment rights as a result of a transfer agreement.

[ 1999, c. 268, §2 (NEW) .]

SECTION HISTORY

1999, c. 268, §2 (NEW).



24-A §2242. Notice and registration requirements of transferees of structured settlements

1. Notice. A transferee of structured settlement payment rights that intends to do business in this State shall, prior to doing business, pay the appropriate fee at the rate established in section 601 and furnish notice to the superintendent to:

A. Identify the state in which the transferee is domiciled; [1999, c. 268, §2 (NEW).]

B. Identify the principal place of business of the group; and [1999, c. 268, §2 (NEW).]

C. Provide such other information as may be required by the superintendent. [1999, c. 268, §2 (NEW).]

[ 1999, c. 268, §2 (NEW) .]

2. Registration. The transferee shall register with the superintendent and designate an agent solely for the purpose of receiving service of legal documents or process.

[ 1999, c. 268, §2 (NEW) .]

3. Application of law. Any transferee that was doing business in this State prior to the effective date of this chapter within 30 days after the effective date of this chapter shall furnish notice to the superintendent pursuant to the requirements of subsection 1 and shall comply with the requirements of subsection 2.

[ 1999, c. 268, §2 (NEW) .]

4. Notice of change. A transferee that intends to do business or is doing business in this State shall notify the superintendent within 10 days of any subsequent changes in any information or other items provided pursuant to this section.

[ 1999, c. 268, §2 (NEW) .]

SECTION HISTORY

1999, c. 268, §2 (NEW).



24-A §2243. Transfer of structured settlement payment rights

1. Application. This section applies to any transfer of structured settlement payment rights under a transfer agreement entered into on or after the effective date of this section. This section may not be construed to imply that any transfer under a transfer agreement reached prior to the effective date of this section is effective.

[ 1999, c. 268, §2 (NEW) .]

2. Requirements for transfer. A direct or indirect transfer of structured settlement payment rights is not effective and a structured settlement obligor or annuity issuer is not required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been authorized in advance in a final order of a court of competent jurisdiction or a responsible administrative authority, based on express findings by that court or responsible administrative authority that:

A. The transfer complies with the requirements of this chapter and does not contravene other applicable law; [1999, c. 268, §2 (NEW).]

B. Not less than 10 days prior to the date on which the payee first incurred any obligation with respect to the transfer, the transferee provided to the payee a disclosure statement in bold type, no smaller than 14 points, setting forth:

(1) The amounts and due dates of the structured settlement payments to be transferred;

(2) The aggregate amount of those payments;

(3) The discounted present value of those payments together with the discount rate used in determining that discounted present value;

(4) The gross amount payable to the payee in exchange for the payments;

(5) An itemized listing of all brokers' commissions, service charges, application fees, processing fees, closing costs, filing fees, administrative fees, legal fees, notary fees and other commissions, fees, costs, expenses and charges payable by the payee or deductible from the gross amount otherwise payable to the payee;

(6) The net amount payable to the payee after deduction of all commissions, fees, costs, expenses and charges described in subparagraph (5);

(7) The quotient, expressed as a percentage, obtained by dividing the net payment amount by the discounted present value of the payments; and

(8) The amount of any penalty and the aggregate amount of any liquidated damages, inclusive of penalties, payable by the payee in the event of any breach of the transfer agreement by the payee; [1999, c. 268, §2 (NEW).]

C. The payee has established that the transfer is necessary to enable the payee, the payee's dependents or both to avoid imminent financial hardship, and the transfer is not expected to subject the payee, the payee's dependents or both to undue financial hardship in the future, except that if a federal hardship standard was in effect at the time the payee and the transferee entered into the transfer agreement, in lieu of the foregoing finding the court or responsible administrative authority must make an express finding that the transfer qualifies under that federal hardship standard; [1999, c. 268, §2 (NEW).]

D. The payee has received independent professional advice regarding the legal, tax and financial implications of the transfer; [1999, c. 268, §2 (NEW).]

E. If the transfer would contravene the terms of the structured settlement:

(1) The transfer has been expressly approved in writing by:

(a) Each interested party; and

(b) Any court or government authority, other than the court or responsible administrative authority from which authorization of the transfer is sought under this chapter, that previously approved the structured settlement; and

(2) Signed originals of all approvals required under subparagraph (1) have been filed with the court or responsible administrative authority from which authorization of the transfer is sought under this chapter and originals or copies have been furnished to all interested parties; [1999, c. 268, §2 (NEW).]

F. If the transfer would contravene the terms of the structured settlement, the transfer agreement does not have adverse tax consequences to the structured settlement obligor or annuity issuer. The structured settlement obligor or annuity issuer must demonstrate to the court or responsible administrative authority that the transfer agreement, if approved, will have adverse tax consequences; and [1999, c. 268, §2 (NEW).]

G. The transferee has given written notice of the transferee's name, address and taxpayer identification number to the annuity issuer and the structured settlement obligor and has filed a copy of that notice with the court or responsible administrative authority. [1999, c. 268, §2 (NEW).]

[ 1999, c. 268, §2 (NEW) .]

SECTION HISTORY

1999, c. 268, §2 (NEW).



24-A §2244. Jurisdiction; filing

1. Jurisdiction. The Superior Court has nonexclusive jurisdiction over any application for authorization under this chapter of a transfer of structured settlement payment rights.

[ 1999, c. 268, §2 (NEW) .]

2. Filing. Not less than 30 days prior to the scheduled hearing on any application for authorization of a transfer of structured settlement payment rights under this chapter, the transferee shall file with the court or responsible administrative authority and serve on any other government authority that previously approved the structured settlement, all interested parties, the structured settlement obligor and annuity issuer a notice of the proposed transfer and the application of its authorization, including in that notice:

A. A copy of the transferee's application; [1999, c. 268, §2 (NEW).]

B. A copy of the transfer agreement; [1999, c. 268, §2 (NEW).]

C. A copy of the disclosure statement required under section 2243, subsection 2, paragraph B; [1999, c. 268, §2 (NEW).]

D. Notification that any interested party, structured settlement obligor or annuity issuer is entitled to support, oppose or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and [1999, c. 268, §2 (NEW).]

E. Notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed, which may be not less than 30 days after service of the transferee's notice, in order to be considered by the court or responsible administrative authority. [1999, c. 268, §2 (NEW).]

[ 1999, c. 268, §2 (NEW) .]

SECTION HISTORY

1999, c. 268, §2 (NEW).



24-A §2245. Prohibitions

1. Prohibition against waiver. The provisions of this chapter may not be waived.

[ 1999, c. 268, §2 (NEW) .]

2. Prohibition against penalty. A payee who proposes to make a transfer of structured settlement payment rights may not incur a penalty, forfeit an application fee or other payment or otherwise incur any liability to the proposed transferee based on the failure of that transfer to satisfy the conditions of section 2243.

[ 1999, c. 268, §2 (NEW) .]

SECTION HISTORY

1999, c. 268, §2 (NEW).



24-A §2246. Construction

Nothing contained in this chapter may be construed to authorize a transfer of structured settlement payment rights in contravention of applicable law or to give effect to a transfer of structured settlement payment rights that is invalid under applicable law. [1999, c. 268, §2 (NEW).]

SECTION HISTORY

1999, c. 268, §2 (NEW).






Chapter 25: RATES AND RATING ORGANIZATIONS

Subchapter 1: GENERAL PROVISIONS

24-A §2301. Purpose of chapter; interpretation

The purpose of this chapter is to promote the public welfare by regulating insurance rates, in accordance with the intent of Congress as expressed in Public Law 15 -- 79th Congress, to the end that they shall not be excessive, inadequate or unfairly discriminatory, and to authorize and regulate limited cooperative action among insurers in rate-making related activities and in other matters within the scope of this chapter. Nothing in this chapter is intended to prohibit or discourage reasonable competition, or to prohibit, or encourage except to the extent necessary to accomplish the aforementioned purpose, uniformity in rating systems, rating plans or practices. This chapter shall be liberally interpreted to carry into effect this section. Unless otherwise specified, all hearings held under this chapter shall be in accordance with the procedures set forth in the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV. [1989, c. 797, §1 (AMD); 1989, c. 797, §§37, 38 (AFF).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1977, c. 694, §415 (AMD). 1989, c. 797, §§1,37,38 (AMD).



24-A §2302. Scope of chapter

1. This chapter applies to:

A. Casualty insurance and all forms of motor vehicle insurance on risks or operations in this State; [1969, c. 132, §1 (NEW).]

B. Surety insurance; [1969, c. 132, §1 (NEW).]

C. Property, marine and inland marine insurance on risks located in this State. Inland marine insurance shall be deemed to include insurance now or hereafter defined by statute, or by interpretation thereof, or if not so defined or interpreted, by ruling of the superintendent, or as established by general custom of the business, as inland marine insurance; and [1989, c. 351, §1 (AMD).]

D. Title insurance. [1989, c. 351, §2 (NEW).]

[ 1989, c. 351, §§1, 2 (AMD) .]

2. This chapter shall not apply to:

A. Reinsurance, except joint reinsurance as provided in section 2322-A; [2007, c. 466, Pt. D, §6 (AMD).]

B. Health insurance; [1969, c. 132, §1 (NEW).]

C. Insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine, insurance policies; [1969, c. 132, §1 (NEW).]

D. Insurance of hulls of aircraft, including their accessories and equipment, or against liability, other than workers' compensation and employers' liability, arising out of the ownership, maintenance or use of aircraft; [1987, c. 769, Pt. A, §91 (AMD).]

E. Life insurance; or [1989, c. 351, §3 (AMD).]

F. [1989, c. 351, §4 (RP).]

G. Insurance written on an assessment plan by domestic mutual insurers. [1969, c. 132, §1 (NEW).]

[ 2007, c. 466, Pt. D, §6 (AMD) .]

3. Workers' compensation is primarily subject to chapter 25, subchapter II-B, but any other parts of this subchapter not inconsistent with that subchapter also apply.

[ 1991, c. 885, Pt. B, §1 (AMD); 1991, c. 885, Pt. B, §13 (AFF) .]

4. Nothing in this chapter shall abridge or restrict the freedom of contract between insurers and agents or brokers with respect to commissions or between insurers and their employees with respect to compensation.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1985, c. 372, §B2 (AMD). 1987, c. 559, §A1 (AMD). 1987, c. 769, §A91 (AMD). 1989, c. 351, §§1-4 (AMD). 1991, c. 885, §B1 (AMD). 1991, c. 885, §B13 (AFF). 2007, c. 466, Pt. D, §6 (AMD).



24-A §2302-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 797, §2 (NEW); 1989, c. 797, §§37, 38 (AFF).]

1. "Commercial lines" means any line of insurance that is not a personal line.

[ 1989, c. 797, §2 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

2. "Developed losses" means losses, including loss adjustment expenses, adjusted, using standard actuarial techniques, to eliminate the effect of differences between current payment or reserve estimates and those needed to provide actual ultimate loss and loss adjustment expense payments.

[ 1989, c. 797, §2 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

3. "Expense" means that portion of a rate attributable to acquisition, field supervision and collection expenses; general expenses; and taxes, licenses and fees.

[ 1989, c. 797, §2 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

4. "Loss trending" means any procedure for projecting developed losses to the average date of loss for the period during which the policies are to be effective.

[ 1989, c. 797, §2 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

5. "Personal lines" means homeowners, tenants, private passenger nonfleet automobiles, mobile homes and other property and casualty insurance for personal, family or household needs.

[ 1989, c. 797, §2 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

6. "Prospective loss costs" means that portion of a rate that does not include provisions for expenses, other than loss adjustment expenses, or profit, and is based on historical aggregate losses and loss adjustment expenses adjusted through development to their ultimate value and projected through trending to a future point in time.

[ 1989, c. 797, §2 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

7. "Rate" means the cost of insurance per exposure unit, whether expressed as a single number or as a prospective loss cost with an adjustment to account for the treatment of expenses, profit, and individual insurer variation in loss experience, prior to any application of individual risk variation based on loss or expense considerations, and not including minimum premium.

[ 1989, c. 797, §2 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

8. "Supplementary rating information" means any manual or plan of rates, classification rating schedule, minimum premium, policy fee, rating rule, underwriting rule, statistical plan and any other similar information needed to determine the applicable rate in effect or to be in effect.

[ 1989, c. 797, §2 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

9. "Supporting information" means:

A. The experience and judgment of the filer and the experience or data of other insurers or advisory organizations relied upon by the filer; [1989, c. 797, §2 (NEW); 1989, c. 797, §§37, 38 (AFF).]

B. The interpretation of any other data relied upon by the filer; and [1989, c. 797, §2 (NEW); 1989, c. 797, §§37, 38 (AFF).]

C. Descriptions of methods used in making rates, and any other information required by the superintendent to be filed. [1989, c. 797, §2 (NEW); 1989, c. 797, §§37, 38 (AFF).]

[ 1989, c. 797, §2 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

SECTION HISTORY

1989, c. 797, §§2,37,38 (NEW).



24-A §2303. Making of rates

1. Rates shall be made in accordance with the following provisions.

A. Manual, minimum, class rates, rating schedules or rating plans shall be made and adopted, except in the case of specific inland marine rates on risks specially rated. [1969, c. 132, §1 (NEW).]

B. Rates shall not be excessive, inadequate or unfairly discriminatory. [1969, c. 132, §1 (NEW).]

C. Due consideration must be given:

(1) To past and prospective loss experience within and outside this State;

(2) To the conflagration and catastrophe hazards;

(3) To a reasonable margin for underwriting profit and contingencies;

(4) To dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers;

(5) To past and prospective expenses both countrywide and those specially applicable to this State;

(6) To all other relevant factors within and outside this State;

(7) In the case of fire insurance rates, to the experience of the fire insurance business during a period of not less than the most recent 5-year period for which such experience is available; and

(8) In the case of title insurance rates, to the reasonableness of commission levels and other acquisition costs both countrywide and those specifically applicable to this State. [1991, c. 885, Pt. B, §2 (AMD); 1991, c. 885, Pt. B, §13 (AFF).]

D. [1989, c. 797, §§37, 38 (AFF); 1989, c. 797, §3 (RP).]

E. [1989, c. 797, §§37, 38 (AFF); 1989, c. 797, §3 (RP).]

F. [1985, c. 372, Pt. B, §4 (RP).]

G. Risks may be grouped by classifications for the establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans that establish standards for measuring variations in hazards or expense provisions, or both. These standards may measure any differences among risks that may have a probable effect upon losses or expenses. No risk classification may be based upon race, creed, national origin or the religion of the insured. [1989, c. 797, §4 (NEW); 1989, c. 797, §§37, 38 (AFF).]

H. The expense provisions included in the rates to be used by an insurer must reflect the operating methods of the insurer and its anticipated expenses. [1989, c. 797, §4 (NEW); 1989, c. 797, §§37, 38 (AFF).]

I. Rates may contain a provision for contingencies and an allowance permitting a reasonable profit. In determining the reasonableness of the profit allowance, consideration must be given to investment income. [1989, c. 797, §4 (NEW); 1989, c. 797, §§37, 38 (AFF).]

[ 1991, c. 885, Pt. B, §2 (AMD); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Nothing in this section shall be taken to prohibit as unreasonable or unfairly discriminatory the establishment of classifications or modifications of classifications or risks based upon size, expense, management, individual experience, purpose of insurance, location or dispersion of hazard, or any other reasonable considerations, provided such classifications and modifications apply to all risks under the same or substantially similar circumstances or conditions.

[ 1969, c. 132, §1 (NEW) .]

3.

[ 1989, c. 797, §§37, 38 (AFF); 1989, c. 797, §5 (RP) .]

3-A.

[ 2007, c. 188, Pt. A, §1 (RP) .]

4. Rates made in accordance with this section may be used subject to this chapter.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1983, c. 17, (AMD). 1983, c. 551, §1 (AMD). 1985, c. 372, §§B3,4 (AMD). 1987, c. 559, §A2 (AMD). 1989, c. 351, §5 (AMD). 1989, c. 797, §§3-6 (AMD). 1989, c. 797, §§37,38 (AFF). 1991, c. 885, §B2 (AMD). 1991, c. 885, §B13 (AFF). 2007, c. 188, Pt. A, §1 (AMD).



24-A §2303-A. Surcharge

An insurer may not surcharge a motor vehicle insurance policy based on a motor vehicle operator's license suspension when that suspension is pursuant to Title 29-A, section 2472, subsection 3, paragraph B, except in accordance with this section. If the person had an alcohol level of at least 0.05 grams or more of alcohol but less than 0.08 grams of alcohol per 100 milliliters of blood or 210 liters of breath, the surcharge is limited to 20%. If the person had an alcohol level of at least 0.02 grams of alcohol but less than 0.05 grams of alcohol per 100 milliliters of blood or 210 liters of breath, the surcharge is limited to 10%. If the policy covers multiple vehicles, the surcharge may be applied only to that portion of the rate attributable to a single vehicle. [2009, c. 447, §22 (AMD).]

SECTION HISTORY

1989, c. 366, §1 (NEW). 1995, c. 65, §A67 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2009, c. 447, §22 (AMD).



24-A §2303-B. Clean fuel vehicle incentive

An insurer may credit or refund any portion of the premium charges for an insurance policy for a clean fuel vehicle in order to encourage its policyholders to use clean fuel vehicles if insurance premiums on other vehicles are not increased to fund these credits or refunds. [1997, c. 500, §7 (NEW).]

For purposes of this section, "clean fuel vehicle" has the same meaning as set out in Title 10, section 963-A, subsection 5-B. [1997, c. 500, §7 (NEW).]

SECTION HISTORY

1997, c. 500, §7 (NEW).



24-A §2304. Rate filings (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 113, (AMD). 1973, c. 585, §12 (AMD). 1989, c. 192, §1 (AMD). 1989, c. 797, §§7,37,38 (RP). 1989, c. 843, §1 (AMD). 1991, c. 377, §9 (AMD).



24-A §2304-A. Rate filings

1. Every insurer shall file with the superintendent, except as to inland marine risks, which by general custom of the business are not written according to manual rates or rating plans, every manual rate, minimum premium, class rate, rating schedule or rating plan and every other rating rule, and every modification of any of the foregoing that it proposes to use. The filing must state the effective date of the filing and indicate the character and extent of the coverage contemplated. The filing must be made not less than 30 days in advance of the stated effective date unless that 30-day requirement is waived by the superintendent. The superintendent shall act on a filing no later than 30 days from receipt unless an extension is requested by the filer. A filing required under this section must be made electronically in a format required by the superintendent unless exempted by rule adopted by the superintendent. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

A. [1991, c. 377, §10 (RP).]

B. [1991, c. 377, §10 (RP).]

C. [1991, c. 377, §10 (RP).]

D. [1991, c. 377, §10 (RP).]

E. [1991, c. 377, §10 (RP).]

F. [1991, c. 377, §10 (RP).]

G. [1991, c. 377, §10 (RP).]

H. [1991, c. 377, §10 (RP).]

[ 2009, c. 14, §1 (AMD) .]

2. Every insurer must file or incorporate by reference material that has been approved by the superintendent at the time rates are filed, including all supplementary rating, and supporting information to be used in support of or in conjunction with a rate. The information furnished in support of a filing may include or reference:

A. The experience or judgment of the insurer or information filed by an advisory organization on behalf of the insurer as permitted by sections 2321-D and 2321-E; [1991, c. 377, §10 (RPR).]

B. The insurer's interpretation of any statistical data upon which it relies; [1991, c. 377, §10 (RPR).]

C. The experience of other insurers or advisory organizations; or [1991, c. 377, §10 (RPR).]

D. Any other relevant factors. [1991, c. 377, §10 (RPR).]

[ 1991, c. 377, §10 (RPR) .]

3. An advisory organization filing of prospective loss costs and supplementary rating information must be filed for approval at least 60 days before it becomes effective. This period may be extended by the superintendent for an additional period not to exceed 60 days if written notice is given to the advisory organization that additional time is needed for the consideration of the filing. Upon written application by the advisory organization, the superintendent may authorize a filing that has been reviewed to become effective before the expiration of the waiting period or any extension of the waiting period. A filing is deemed to meet the requirements of this chapter unless disapproved by the superintendent within the waiting period or any extension of the waiting period.

If the superintendent has requested the advisory organization to furnish the information upon which it supports that filing, the waiting period commences as of the date that information is furnished.

[ 1991, c. 377, §10 (RPR) .]

4. When a filing is not accompanied by the information upon which the insurer supports that filing, the superintendent may require the insurer to furnish the information upon which it supports the filing.

Any filing may be supported by the experience, or judgment if experience is not available, of the insurer or advisory organization making the filing, the experience of other insurers or advisory organizations or any other factors that the insurer or advisory organization determines relevant. A filing and any other supporting information are open to public inspection after the filing becomes effective.

[ 1991, c. 377, §10 (RPR) .]

5. Specific inland marine rates on risks specially rated, made by an advisory organization, must be filed with the superintendent, become effective when filed, and are deemed approved and in compliance with the requirements of this chapter until the superintendent rejects the filing.

[ 1991, c. 377, §10 (RPR) .]

6. Filings of rates to be utilized in connection with one or more mass marketing plans as defined in section 2932 must clearly identify their applicability to those plans.

[ 1991, c. 377, §10 (RPR) .]

7. Except as provided in section 2304-C, a rate filing and its supporting data are confidential until the filing is approved.

[ 2005, c. 121, Pt. C, §1 (AMD) .]

8. Nothing in this chapter requires an advisory organization or its members or subscribers immediately to refile final rates or premium charges previously approved or lawfully in effect. Members or subscribers of an advisory organization are authorized to continue to use rates or premium charges approved or lawfully in effect before the effective date of this chapter.

[ 1991, c. 377, §10 (RPR) .]

SECTION HISTORY

1989, c. 797, §§8,37,38 (NEW). 1989, c. 843, §2 (NEW). 1991, c. 377, §10 (RPR). 2003, c. 671, §A1 (AMD). 2005, c. 121, §C1 (AMD). 2007, c. 188, Pt. B, §1 (AMD). 2009, c. 14, §1 (AMD).



24-A §2304-B. Reference filings

1. An insurer may satisfy its obligations to make rate filings by becoming a participating insurer of a licensed advisory organization that makes reference filings of advisory prospective loss costs and by authorizing the superintendent to accept reference filings on its behalf. The insurer's rates are the prospective loss costs filed by the advisory organization that have been approved in accordance with section 2321-E combined with the modifications and expense and profit factors filed by the insurer.

[ 1989, c. 797, §8 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

2. An insurer may request that its expense and profit factors and its loss cost modifications remain on file with the superintendent. Upon approval of an advisory organization loss cost reference filing, the insurer's rates are the combination of the approved prospective loss costs and the insurer's expense and profit factors and its loss cost modification filed with the superintendent.

[ 1989, c. 797, §8 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

3. If an insurer has authorized an advisory organization to file prospective loss cost information on its behalf, the insurer must make a filing with the superintendent pursuant to section 2304-A if it intends to delay, modify or in any way not adopt an approved loss cost filing.

[ 1989, c. 797, §8 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

4. An insurer's expense and profit factors and loss cost modifications must remain in effect until the insurer withdraws or refiles new factors pursuant to section 2304-A. The superintendent may request that an insurer provide supporting information for the filed expense and profit factors and loss cost modifications at any time.

[ 1989, c. 797, §8 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

SECTION HISTORY

1989, c. 797, §§8,37,38 (NEW).



24-A §2304-C. Physicians and surgeons liability insurance rates

Physicians and surgeons liability insurance rate filings are first subject to this section, but any other provisions of this chapter not inconsistent with this section also apply. Notwithstanding this section, filings made by advisory organizations are subject to this section only to the extent permitted by law, and laws prohibiting activities or the filing of certain information by advisory organizations supersede the provisions of this section. [1991, c. 377, §11 (NEW).]

1. Contents of filing. Every filing subject to this section must include the data, statistics, schedules or information necessary for the superintendent to determine whether the filing complies with this chapter. The superintendent may waive any noncompliance with this subsection if the superintendent determines that the noncompliance is immaterial. The required information includes, but is not limited to:

A. Rates:

(1) Current rates by rating class at basic limits and larger optional limits of coverage; and

(2) Proposed rates by rating class at basic limits and larger optional limits of coverage; [1991, c. 377, §11 (NEW).]

B. Historical experience:

(1) Maine total limits premium, paid claims, paid allocated loss adjustment expenses, incurred claims, incurred allocated loss adjustment expenses, and incurred loss ratio for not less than the 5 most recent years available;

(2) Maine basic limits written or earned premium or exposure, paid claims, paid allocated loss adjustment expenses, incurred claims, incurred allocated loss adjustment expenses, and incurred loss ratio or pure premium for not less than the 5 most recent years available; and

(3) Any other experience used to support the proposed changes; [1991, c. 377, §11 (NEW).]

C. Adjustment factors:

(1) Premiums or exposure at basic limit adjusted to current rate level or exposure, and a description of the method used to adjust historical earned premium or exposure to current level;

(2) Loss development exhibits showing the change in paid and incurred losses and allocated loss adjustment expenses from period to period, evaluated at least annually, and an explanation of the loss development method used to project the ultimate value of claims and allocated loss adjustment expenses;

(3) Trend factor calculations and application, including the following:

(a) An explanation of the trending procedure and assumptions;

(b) Trend based on experience in this State as well as other actuarially sound sources of trend information; and

(c) Frequency and severity trend factor calculations, shown separately; and

(4) Credibility weighting of alternative sources of data, including a description of the methodology used and the appropriateness of the method to its use in the filing; [1991, c. 377, §11 (NEW).]

D. Classification exposure, premium and loss experience in the State for not less than the 5 most recent years available, and other experience determined to be credible in selecting the proposed classification relativities. Classification experience must be provided in any filing in which the filer has proposed changes to the classification relativities, but not less frequently than every 3 years; [1991, c. 377, §11 (NEW).]

E. Expense provisions used in developing the proposed rates, an explanation of the procedure used to develop these provisions, and the actual historical expenses for each of the 3 most recent years available in the following categories: commissions; other acquisition expenses; general expenses; taxes, licenses and fees; unallocated loss adjustment expenses; and other expenses; [1991, c. 377, §11 (NEW).]

F. An evaluation of any law changes that will become effective during the period in which rates will be in effect or any law changes in effect but not evaluated in a prior filing and not reflected in the reported experience; [1991, c. 377, §11 (NEW).]

G. An estimate of the investment income that will be earned on loss and loss adjustment expense reserves and unearned premium reserves during the period the rates are to be in effect and claims remain unpaid, and evidence that the filing gives full consideration to that estimated income. The filing must include the expected expense and claim payout pattern and an explanation of the derivation of the payout pattern; and [1991, c. 377, §11 (NEW).]

H. Information regarding cost or expense control programs, procedures or practices implemented by the filer to improve efficiency of the company or to control or limit premium charges to insureds. [1991, c. 377, §11 (NEW).]

[ 1991, c. 377, §11 (NEW) .]

2. Additional information. The superintendent may require, at any time, any additional information the superintendent determines necessary.

[ 1991, c. 377, §11 (NEW) .]

3. Assertion of confidential status. Any insurer, rating organization or advisory organization that asserts that any portion of a filing is entitled to confidential status for purposes of subsection 5, shall identify that portion of the filing at the time of filing and shall state the basis for the assertion.

[ 1991, c. 377, §11 (NEW) .]

4. Notice of filing. The superintendent shall maintain a list of all persons who request notice of physicians and surgeons liability insurance rate filings. Within 10 days of receipt of such a rate filing, the superintendent shall notify each person on that list.

[ 1991, c. 377, §11 (NEW) .]

5. Interested persons. Immediately after receiving a filing under this section, the superintendent shall grant access to the entire filing, including confidential information, to any interested person who pays premiums for physicians and surgeons liability coverage to the company that made the filing, and to any person or organization representing a group of such persons. Any person who has access to confidential information under this section shall maintain the confidentiality of that information by means of a confidentiality agreement or pursuant to a protective order of the superintendent.

[ 1991, c. 377, §11 (NEW) .]

6. Public hearing. The superintendent may hold a public hearing on any filing, as provided in sections 229 to 235. At the request of any person described in subsection 5, the superintendent shall, as required by section 229, hold a public hearing on the filing.

[ 1991, c. 377, §11 (NEW) .]

7. Procedures; rules. The superintendent may adopt rules under Title 5, chapter 375, establishing procedures for the administration of this section.

[ 1991, c. 377, §11 (NEW) .]

SECTION HISTORY

1991, c. 377, §11 (NEW).



24-A §2305. Exemption from filing

Under such rules and regulations as may be adopted, the superintendent may, by written order, suspend or modify the requirement of filing as to any kind of insurance, subdivision or combination thereof, or as to classes of risks, the rates for which cannot practicably be filed before they are used. Such orders, rules and regulations shall be made known to insurers and advisory organizations affected thereby. The superintendent may make such examination as determined advisable to ascertain whether any rates affected by such order meet the standards set forth in section 2303, subsection 1, paragraph B. [1989, c. 797, §9 (AMD); 1989, c. 797, §§37, 38 (AFF).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 797, §§9,37,38 (AMD).



24-A §2306. Disapproval of filing

1. If at any time the superintendent has reason to believe that a filing does not meet the requirements of this chapter, or violates any of the provisions of chapter 23, the superintendent shall, after a hearing held upon not less than 10 days' written notice, specifying the matters to be considered at such hearing, to every insurer and advisory organization which made such filing, issue an order specifying in what respects the superintendent finds that such filing fails to meet the requirements of this chapter, and stating when, within a reasonable period thereafter, such filing shall be deemed no longer effective. Copies of the order shall be sent to every such insurer and advisory organization. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

[ 1989, c. 797, §10 (AMD); 1989, c. 797, §§37, 38 (AFF) .]

2. No such order shall be issued by the superintendent with respect to the rate of an insurer, if such rate is one used by any other insurer, unless such order applies equally to all insurers using such rate. Such order may be issued to an insurer without being applicable to all other insurers using the same rate, if the basis for such order is that the insurer affected thereby could not otherwise, with safety to the public and to its policyholders, be permitted to continue to transact business.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 402, §5 (AMD). 1973, c. 585, §12 (AMD). 1989, c. 797, §§10,37,38 (AMD).



24-A §2307. Limitation of disapproval power

No manual of classifications, rules, rating plans, or any modification of any of the foregoing which establishes standards for measuring variations in hazards or expense provisions, or both, and which has been filed pursuant to section 2304, shall be disapproved if the rates produced meet the requirements of this chapter and chapter 23. [1977, c. 78, §158 (RPR).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §35 (AMD). 1969, c. 402, §6 (AMD). 1977, c. 78, §158 (RPR).



24-A §2308. Excess rates

1. A rate in excess of that provided by a filing otherwise applicable may be used on any specific risk, providing that the following requirements are satisfied.

A. The insurer files a written application with the superintendent signed by the insured or applicant stating the reasons for the request. [1989, c. 797, §11 (AMD); 1989, c. 797, §§37, 38 (AFF).]

B. The superintendent assents to the use of an excess rate for the specific risk. [1987, c. 337, (NEW).]

[ 1989, c. 797, §11 (AMD); 1989, c. 797, §§37, 38 (AFF) .]

2. To promote the availability of coverage in lines of insurance when coverage is difficult to obtain or unavailable, a form more restrictive than that provided by filings otherwise applicable may be used on any specific risk, provided that the following requirements are satisfied.

A. The restrictive form and applicable rates are filed with the bureau. [1987, c. 337, (NEW).]

B. A disclosure statement detailing the nature of the restriction or restrictions contained in the form and the manner in which the provisions of the restrictive form differ from an otherwise applicable filing is provided to and acknowledged by the applicant for insurance. [1987, c. 337, (NEW).]

C. A copy of the disclosure statement and the written application for insurance submitted by the applicant are submitted to the bureau. [1987, c. 337, (NEW).]

D. The superintendent does not disapprove the use of the restrictive form in the specific case. [1987, c. 337, (NEW).]

[ 1995, c. 329, §32 (AMD) .]

3. At any subsequent policy renewal in which additional or different restrictive policy forms or excess rates are employed, the provisions of this section must again be satisfied.

[ 1995, c. 329, §33 (NEW) .]

4. Notification to the superintendent of cancellation or nonrenewal of a policy containing restrictive forms or employing excess rates is required within 30 days following cancellation or nonrenewal of the policy.

[ 1995, c. 329, §33 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1987, c. 337, (RPR). 1989, c. 797, §§11,37,38 (AMD). 1995, c. 329, §§32,33 (AMD).



24-A §2309. Rating organizations -- filings for members and subscribers authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §36 (AMD). 1973, c. 585, §12 (AMD). 1989, c. 797, §§12,37,38 (AMD). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B3 (RP).



24-A §2310. Workers' compensation rating organizations -- licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1975, c. 767, §20 (AMD). 1977, c. 694, §§416,417 (AMD). 1989, c. 797, §§13,37,38 (AMD). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B4 (RP).



24-A §2311. Subscribers to workers' compensation rating organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 797, §§14,37,38 (AMD). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B5 (RP).



24-A §2312. Notice of changes (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 797, §§15,37,38 (AMD). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B6 (RP).



24-A §2313. Rules not to affect dividends (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1989, c. 797, §§16,37,38 (AMD). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B7 (RP).



24-A §2314. Technical services (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1989, c. 797, §§16,37,38 (AMD). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B7 (RP).



24-A §2315. Stamping bureau (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 797, §17 (AMD). 1989, c. 797, §§37, 38 (AFF). 2011, c. 320, Pt. A, §7 (RP).



24-A §2316. Adherence to filings

No insurer shall make or issue a contract or policy, except in accordance with the filings which are in effect for the insurer as provided in this chapter or in accordance with sections 2305 (exemption from filing) or 2308 (excess rates). This section shall not apply to contracts or policies for inland marine risks as to which filings are not required. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2317. Deviations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1983, c. 551, §2 (AMD). 1989, c. 797, §§18,37,38 (RP).



24-A §2318. Appeal from rating organization (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1975, c. 767, §21 (AMD). 1989, c. 797, §§19,37,38 (RP).



24-A §2319. Appeal by insureds as to filings

1. Application to the superintendent. Any insured aggrieved with respect to any filing, rate, expense or premium level that is in effect may make a written application to the superintendent for a hearing. The application must specify the grounds to be relied upon by the applicant in asserting that the filing, rate, expense or premium level is unjust or unreasonable.

A. [1991, c. 885, Pt. B, §13 (AFF); 1991, c. 885, Pt. B, §8 (RP).]

B. [1991, c. 885, Pt. B, §13 (AFF); 1991, c. 885, Pt. B, §8 (RP).]

[ 1991, c. 885, Pt. B, §13 (AFF); 1991, c. 885, Pt. B, §8 (RPR) .]

2. Responsive filing and hearing. If the superintendent finds that the application is made in good faith, that the applicant would be so aggrieved if the applicant's grounds were established and that such grounds otherwise justify holding a hearing, the superintendent shall, by written order, require that the insurer, advisory organization or rating organization prepare within 30 days a responsive filing containing information necessary, in the judgment of the superintendent, to review the application. A public hearing may be conducted and, if conducted, must be at least 30 days from the date the responsive filing is determined complete by the superintendent.

A. [1991, c. 885, Pt. B, §13 (AFF); 1991, c. 885, Pt. B, §8 (RP).]

B. [1991, c. 885, Pt. B, §13 (AFF); 1991, c. 885, Pt. B, §8 (RP).]

C. [1991, c. 885, Pt. B, §13 (AFF); 1991, c. 885, Pt. B, §8 (RP).]

[ 1991, c. 885, Pt. B, §13 (AFF); 1991, c. 885, Pt. B, §8 (RPR) .]

3. If, after such a hearing, the superintendent finds that the filing, rate, expense or premium level does not meet the requirements of this chapter, the superintendent shall issue a final order specifying in what respects the superintendent finds that the filing fails to meet the requirements of this chapter, or is unjust and unreasonable, and stating when, within a reasonable period thereafter, the filing, rate, expense or premium level shall be changed, replaced or determined no longer effective. Copies of the order shall be sent to the applicant and to every insurer and rating or advisory organization. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

[ 1989, c. 467, §1 (AMD); 1989, c. 797, §20 (AMD); 1989, c. 797, §§37, 38 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 467, §1 (AMD). 1989, c. 797, §§20,37,38 (AMD). 1991, c. 885, §B8 (AMD). 1991, c. 885, §B13 (AFF).



24-A §2320. Information furnished insureds; hearings and appeals of insureds

1. Every rating organization, advisory organization and insurer shall, within a reasonable time after receiving written request therefor and upon payment of such reasonable charge as it may make, furnish to any insured affected by a rate, a prospective loss cost or supplementary rating information made by it, or to the authorized representative of such insured, all pertinent information as to such rate.

[ 1989, c. 797, §21 (AMD); 1989, c. 797, §§37, 38 (AFF) .]

2. Every rating organization, advisory organization and insurer shall provide within this State reasonable means whereby any person aggrieved by the application of its rating system may be heard, in person or through an authorized representative, on written request to review the manner in which such rating system has been applied in connection with the insurance afforded that person. If the rating organization, advisory organization or insurer fails to grant or reject such request within 30 days after it is made, the applicant may proceed in the same manner as if that application had been rejected. Any party affected by the action of such rating organization, advisory organization or such insurer on such request may, within 30 days after written notice of such action, appeal to the superintendent, who, after a hearing held upon not less than 10 days' written notice to the appellant and to such rating organization, advisory organization or insurer, may affirm or reverse such action.

[ 1989, c. 797, §21 (AMD); 1989, c. 797, §§37, 38 (AFF) .]

3. Upon a request by a person aggrieved by the application of the rating system or an insurer, or either of their authorized representatives, the person aggrieved has the right to a hearing held by the superintendent without the matter first being heard by the rating organization or insurer pursuant to subsection 2. Such hearing must be held within 60 days following receipt by the superintendent of a written request for a hearing. At least 30 days' written notice of the date, time and place of the hearing, together with a reasonably accurate description of the subject matter of the hearing, must be provided by the superintendent to the person aggrieved, the insurer and the rating organization. Upon request by any party, the hearing may be continued to allow a reasonable period for conducting investigation of the matter, discovery and preparation of factual and legal materials for the hearing. Each party to a hearing is entitled to only one continuance. Prior to continuation of a hearing, the superintendent shall, upon not less than 5 days' notice to all parties, conduct an informal prehearing conference at which the parties shall identify the issues to be addressed at the hearing, establish a schedule for all investigation, discovery and hearing preparation reasonably necessary based upon the nature and scope of the hearing and establish a date certain for the hearing.

[ 1995, c. 317, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 797, §§21,37,38 (AMD). 1995, c. 317, §1 (AMD).



24-A §2320-A. Competition and availability of insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 356, §1 (NEW). 1989, c. 878, §A67 (AMD). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B9 (RP).



24-A §2321. Advisory organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §§37,38 (AMD). 1973, c. 585, §12 (AMD). 1989, c. 797, §§22,37,38 (RP).



24-A §2321-A. Licensing advisory organizations

1. No advisory organization may provide any service relating to the rates of any insurance subject to this chapter, and no insurer may utilize the services of that organization for those purposes unless the organization has obtained a license under subsection 3, paragraph C.

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

2. No advisory organization may refuse to supply any services for which it is licensed in this State to any insurer authorized to do business in this State and offering to pay the fair and usual compensation for the services.

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

3. The licensing of advisory organizations is governed by the following.

A. An advisory organization's application for a license must include:

(1) A copy of its constitution, charter, articles of organization, agreement, association or incorporation, and a copy of its bylaws, plan of operation and any other rules or regulations governing the conduct of its business;

(2) A list of its members and subscribers;

(3) The name and address of one or more residents of this State upon whom notices, process affecting it, or orders of the superintendent may be served;

(4) A statement showing its technical qualifications for acting in the capacity for which it seeks a license;

(5) A biography of the ownership and management of the organization; and

(6) Any other relevant information and documents that the superintendent may require. [1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF).]

B. Every organization which has applied for a license must notify the superintendent of every material change in the facts or in the documents on which its application was based. Any amendment to a document filed under this section must be filed at least 30 days before it becomes effective. [1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF).]

C. If the superintendent finds that the applicant and the natural persons through whom it acts are competent, trustworthy and technically qualified to provide the services proposed, and that all requirements of the law are met, the superintendent shall issue a license specifying the authorized activity of the applicant. The superintendent may not issue a license if the proposed activity would tend to create a monopoly or to lessen substantially the competition in any market. [1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF).]

D. The superintendent may at any time, after hearing, revoke or suspend the license of an advisory organization that does not comply with the requirements and standards of this section. [1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF).]

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

SECTION HISTORY

1989, c. 797, §§23,37,38 (NEW).



24-A §2321-B. Insurers and advisory organizations; prohibited activity

1. No insurer or advisory organization may:

A. Attempt to monopolize, or combine or conspire with any other person to monopolize an insurance market; or [1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF).]

B. Engage in a boycott, on a concerted basis, of an insurance market. [1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF).]

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

2. No insurer may agree with any other insurer or with an advisory organization to mandate adherence to or to mandate use of any rate, rating plan, rating schedule, rating rule, policy or bond form, rate classification, rate territory, underwriting rule, survey, inspection or similar material, except as needed to develop statistical plans permitted by section 2323.

A. The fact that 2 or more insurers, whether or not members or subscribers of an advisory organization, use consistently or intermittently the same rates, rating plans, rating schedules, rating rules, policy or bond forms, rate classifications, rate territories, underwriting rules, surveys or inspections or similar materials is not sufficient in itself to support a finding that an agreement exists. [1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF).]

B. Two or more insurers having a common ownership or operating in this State under common management or control may act in concert between or among themselves with respect to any matters pertaining to those activities authorized in this chapter as if they constituted a single insurer. [1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF).]

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

3. No insurer or advisory organization may make any arrangement with any other insurer, advisory organization, or other person that has the purpose or effect of restraining trade unreasonably or of substantially lessening competition in the business of insurance.

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

SECTION HISTORY

1989, c. 797, §§23,37,38 (NEW).



24-A §2321-C. Advisory organizations; prohibited activity

In addition to the other prohibitions described in section 2321-B, except as specifically permitted under section 2321-D, no advisory organization may compile or distribute recommendations relating to rates that include profit or expenses other than loss adjustment expenses. [1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF).]

SECTION HISTORY

1989, c. 797, §§23,37,38 (NEW).



24-A §2321-D. Advisory organizations; permitted activity

An advisory organization, in addition to other activities not prohibited, is authorized on behalf of its members and subscribers to: [1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF).]

1. Develop statistical plans including territorial and class definitions;

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

2. Collect statistical data from members, subscribers or any other source;

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

3. Prepare and distribute prospective loss costs;

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

4. Prepare and distribute factors, calculations or formulas pertaining to classification, territory, increased limits and other variables;

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

5. Prepare and distribute manuals of rating rules and rating schedules that do not include final rates, expense provisions, profit provisions or minimum premiums;

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

6. Distribute information that is required or directed to be filed with the superintendent;

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

7. Conduct research and on-site inspections in order to prepare classifications of public fire defenses;

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

8. Consult with public officials regarding public fire protection as it would affect members, subscribers and others;

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

9. Conduct research and collect statistics in order to discover, identify and classify information relating to causes or prevention of losses;

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

10. Prepare policy forms and endorsements and consult with members, subscribers and others relative to their use and application;

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

11. Conduct research and on-site inspections for the purpose of providing risk information relating to individual structures;

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

12. Collect, compile and distribute past and current prices of individual insurers, and publish such information;

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

13. File final rates, at the direction of the superintendent, for residual market mechanisms; and

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

14. Furnish any other services, as approved or directed by the superintendent, related to those enumerated in this section.

[ 1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

SECTION HISTORY

1989, c. 797, §§23,37,38 (NEW).



24-A §2321-E. Filing of prospective loss costs and supplemental information

Advisory organizations may develop and file with the superintendent for approval prospective loss costs and supplementary rating information. Such filings shall contain the statistical data and supporting information for calculations or assumptions underlying the prospective loss costs. Advisory organization filings are subject to the provisions of sections 2303, 2304-A and 2304-B. [1989, c. 797, §23 (NEW); 1989, c. 797, §§37, 38 (AFF).]

SECTION HISTORY

1989, c. 797, §§23,37,38 (NEW).



24-A §2322. Joint underwriters; joint reinsurers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 797, §§24,37,38 (RP).



24-A §2322-A. Joint underwriting, joint reinsurance pool and residual market activities

1. Notwithstanding section 2321-B, subsection 2 and consistent with sections 2325, 2325-A, 2325-B and 2366, insurers, rating organizations and advisory organizations participating in joint underwriting, joint reinsurance pools or residual market mechanisms may, in connection with such activity, act in cooperation with each other in the making of rates, rating systems, policy forms, underwriting rules, surveys, inspections and investigations, the furnishing of loss and expense statistics or other information, or conducting research. Joint underwriting, joint reinsurance pools and residual market mechanisms are not considered to be advisory organizations.

[ 2003, c. 671, Pt. B, §1 (AMD) .]

2. Insurers, joint underwriters, joint reinsurance pools and residual market activities are regulated as follows.

A. Except to the extent modified by this section, insurers, joint underwriting, joint insurance pool and residual market mechanism activities are subject to the other provisions of chapters 23 and 25. [1989, c. 797, §25 (NEW); 1989, c. 797, §§37, 38 (AFF).]

B. If, after hearing, the superintendent finds that any activity or practice of an insurer participating in joint underwriting or a pool is unfair, is unreasonable, will tend to lessen competition in any market or is otherwise inconsistent with the provisions or purposes of this chapter, the superintendent may issue a written order and require the discontinuance of such activity or practice. [1989, c. 797, §25 (NEW); 1989, c. 797, §§37, 38 (AFF).]

[ 1989, c. 797, §25 (NEW); 1989, c. 797, §§37, 38 (AFF) .]

SECTION HISTORY

1989, c. 797, §§25,37,38 (NEW). 2003, c. 671, §B1 (AMD).



24-A §2323. Recording and reporting of loss and expense experience

1. The superintendent, acting pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, may promulgate reasonable rules and statistical plans, reasonably adopted to each of the rating systems on file , which may be modified from time to time and which shall be used thereafter by each insurer in the recording and reporting of its loss and countrywide expense experience, in order that the experience of all insurers be made available at least annually in such form and detail as may be necessary to aid the superintendent in determining whether rating systems comply with the standards set forth in section 2303. Such rules and plans may also provide for the recording and reporting of expense experience items which are specially applicable to this State and are not susceptible of determination by a prorating of countrywide expense experience. The superintendent may also adopt reasonable rules for companies to use in recording and reporting to the superintendent their rates and other information determined to be necessary or appropriate for the administration of this chapter and the effectuation of its purposes.

[ 1989, c. 797, §26 (AMD); 1989, c. 797, §§37, 38 (AFF) .]

2. In promulgating such rules and plans, the superintendent shall give due consideration to the rating systems on file with him, and in order that such rules and plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for such rating systems in other states. No insurer shall be required to record or report its loss experience on a classification basis that is inconsistent with the rating system filed by it.

[ 1973, c. 585, §12 (AMD) .]

3. The superintendent may designate one or more rating organizations, advisory organizations or other agencies to assist in gathering such experience and making compilations thereof, and such compilations shall be a public document.

[ 1989, c. 797, §27 (AMD); 1989, c. 797, §§37, 38 (AFF) .]

4. Each insurer shall report its loss or expense experience to the lawful rating organization, advisory organization or agency of which it is a member or subscriber, but is not required to report its loss or expense experience to any rating organization, advisory organization or agency of which it is not a member or subscriber. Any insurer not reporting such experience to a rating organization, advisory organization or other agency may be required to report such experience to the superintendent. Any report of such experience of any insurer filed with the superintendent is confidential and may not be revealed by the superintendent to any other insurer or other person, but the superintendent may make compilations including such experience.

[ 2011, c. 320, Pt. A, §8 (AMD) .]

5. Group self-insurer. As used in this section, "insurer" shall include:

A. Insurer as defined in section 4; and [1979, c. 658, §2 (NEW).]

B. Group self-insurer as defined in Title 39-A, section 403. [1991, c. 885, Pt. E, §28 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

[ 1991, c. 885, Pt. E, §28 (AMD); 1991, c. 885, Pt. E, §47 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §418 (AMD). 1979, c. 658, §2 (AMD). 1989, c. 797, §§26,27,37, 38 (AMD). 1991, c. 885, §E28 (AMD). 1991, c. 885, §E47 (AFF). 2011, c. 320, Pt. A, §8 (AMD).



24-A §2324. Interchange of rating plan data; consultation; cooperative action in rate-making

1. Acting in accordance with the procedures set forth in the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, the superintendent may promulgate reasonable rules and plans for the interchange of data necessary for the application of rating plans.

[ 1977, c. 694, §419 (RPR) .]

2. In order to further uniform administration of rate regulatory laws, the superintendent and every insurer, advisory organization and rating organization may to the extent consistent with this chapter exchange information and experience data with insurance supervisory officials, insurers and rating organizations in other states and may consult with them with respect to rate making and the application of rating systems.

[ 1989, c. 797, §28 (AMD); 1989, c. 797, §§37, 38 (AFF) .]

3. Cooperation among rating organizations, advisory organizations and insurers in activities related to rate making or in other matters within the scope of this chapter is authorized, but the filings resulting from such cooperation are subject to all provisions of this chapter which are applicable to filings generally. The superintendent may review such cooperative activities and practices and if, after a hearing, the superintendent finds that any such activity or practice is unfair or unreasonable or otherwise inconsistent with this chapter, the superintendent may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with this chapter, and requiring the discontinuance of such activity or practice.

[ 1989, c. 797, §28 (AMD); 1989, c. 797, §§37, 38 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §419 (AMD). 1989, c. 797, §§28,37,38 (AMD).



24-A §2325. Assigned risks

1. Agreements may be made among casualty insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods and such insurers may agree among themselves on the use of reasonable rate modifications for such insurance, such agreements and rate modifications to be subject to the approval of the superintendent.

[ 1973, c. 585, §12 (AMD) .]

2. Every insurer undertaking to transact in this State the business of automobile and motor vehicle bodily injury, property damage liability, physical damage and medical payments insurance and every advisory organization that files rates for that insurance shall cooperate in the preparation and submission of a plan for the equitable apportionment among insurers of applicants for insurance who are in good faith entitled to, but who are unable to procure through ordinary methods, such insurance. Administration of the plan is the responsibility of the plan member insurers subject to regulatory oversight by the bureau. The plan must provide:

A. Reasonable rules governing the equitable distribution of risks by direct insurance, reinsurance or otherwise and their assignment to insurers; [1989, c. 797, §29 (AMD); 1989, c. 797, §§37, 38 (AFF).]

B. Rates and rate modifications applicable to such risks, which may not be excessive, inadequate or unfairly discriminatory; [1991, c. 667, §1 (AMD).]

C. The limits of liability that the insurer is required to assume, except that the maximum amount of physical damage coverage for commercial type vehicles must be determined by the superintendent based on the current cost of new vehicles but not to exceed a maximum amount of $100,000; and [1991, c. 667, §1 (AMD).]

D. A method whereby applicants for insurance, insureds and insurers may have a hearing on grievances and the right of appeal to the superintendent. [1989, c. 797, §29 (AMD); 1989, c. 797, §§37, 38 (AFF).]

[ 1991, c. 667, §1 (AMD) .]

3. The plan referred to in subsection 2 must be filed in writing with the superintendent. The superintendent shall review the plan as soon as reasonably possible after filing in order to determine whether it meets the requirements set forth in subsection 2, paragraphs A, B, C and D. The plan, unless sooner approved in writing, must be on file for a waiting period of 30 days before it becomes effective. The plan is deemed approved unless disapproved by the superintendent within the waiting period.

Subsequent to the waiting period, the superintendent may disapprove the plan on the grounds that it does not meet the requirements set forth in subsection 2, paragraphs A, B, C and D, but only after a hearing held upon not less than 10 days' written notice to every insurer and advisory organization affected, specifying the matters to be considered at the hearing, and only by an order specifying in what respect the superintendent finds that the plan fails to meet the requirements, and stating when within a reasonable period thereafter the plan is deemed no longer effective. That order does not affect any assignment made or policy issued or made prior to the expiration of the period set forth in the order. Amendments to the plan must be prepared, filed and reviewed in the same manner as provided in this subsection with respect to the original plan.

The superintendent may, as necessary and in accordance with the Maine Administrative Procedure Act, initiate rulemaking with respect to the plan.

[ 1991, c. 667, §2 (AMD) .]

4. When the plan referred to in subsection 2 or amendments thereto have been approved or promulgated, no insurer shall thereafter issue a policy of automobile and motor vehicle bodily injury, property damage liability, physical damage and medical payments insurance or undertake to transact such business in this State, unless such insurer shall participate in such an approved or promulgated plan.

[ 1969, c. 132, §1 (NEW) .]

5. If, after hearing, the superintendent finds that any activity or practice of any insurer or advisory organization in connection with the operation of the plan referred to in subsection 2 is unfair or unreasonable or otherwise inconsistent with this section, the superintendent may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with this section and requiring the discontinuance of such activity or practice.

[ 1989, c. 797, §30 (AMD); 1989, c. 797, §§37, 38 (AFF) .]

6. The maximum limits of liability insurance offered by the Maine Automobile Insurance Plan for a personal automobile policy may not be less than $250,000 per person for bodily injury liability, $500,000 per occurrence for bodily injury liability and $100,000 for property damage liability. A combined single limit of $500,000 may be offered as an alternative to the mandatory split limits for bodily injury liability and property damage liability.

[ 1991, c. 667, §3 (NEW) .]

7. When a notice of cancellation for nonpayment of premium is issued by the Maine Automobile Insurance Plan or by an insurer to which the insured has been assigned by the plan, any premium paid by the insured but unearned within the policy term must be returned to the insured within 10 working days from the effective date of cancellation.

[ 1991, c. 667, §3 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1979, c. 423, (AMD). 1989, c. 797, §§29,30,37, 38 (AMD). 1991, c. 667, §§1-3 (AMD).



24-A §2325-A. Market assistance plans

1. Establishment. Whenever a particular type of insurance is unavailable or unaffordable, the superintendent may establish a market assistance plan.

[ 1987, c. 627, (NEW) .]

2. Definition. For purposes of this section a "market assistance plan" is a voluntary agreement between the Bureau of Insurance and insurers that the insurers will write insurance at an agreed upon rate for those persons or groups that are unable to obtain coverage.

[ 1987, c. 627, (NEW) .]

3. Notification. Whenever the superintendent determines that a market assistance plan is needed, the superintendent shall notify all insurers authorized to write the type of insurance covered by the plan that a market assistance plan is being established and their participation in the plan is requested.

[ 1987, c. 627, (NEW) .]

4. Participation. Each insurer receiving a notice referred to in subsection 3, shall respond within 30 days to the notice. Their response shall indicate the extent to which they are willing to participate and any reasons why they do not wish to participate or only wish to participate on a limited basis.

[ 1987, c. 627, (NEW) .]

5. Report. The superintendent shall report to the joint standing committee of the Legislature having jurisdiction over insurance by January 30th of each year whether there is, or may be, within the year a lack of availability in any line of insurance.

[ 1987, c. 627, (NEW) .]

SECTION HISTORY

1987, c. 627, (NEW).



24-A §2325-B. Mandatory property and casualty insurance market assistance program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Basic property and casualty insurance" means policies that insure against loss or damage to real property that is used for residential purposes, is owner-occupied and consists of not more than 4 apartments, and that may also insure against loss or damage to tangible personal property and the legal liability of a natural person or persons for loss of, damage to or injury to persons or property. "Basic property and casualty insurance" may include standard homeowners package property and liability insurance, functional replacement homeowners package insurance, dwelling fire policies and extended coverage policies. "Basic property and casualty insurance" does not include automobile insurance, workers' compensation insurance or insurance primarily covering risks arising from the conduct of a commercial or industrial enterprise. [2003, c. 671, Pt. B, §2 (NEW).]

B. "Governing committee" means the committee established to operate the program pursuant to subsection 5. [2003, c. 671, Pt. B, §2 (NEW).]

C. "Member insurer" means an authorized insurer who is required to be a member of the program in accordance with subsection 3. [2003, c. 671, Pt. B, §2 (NEW).]

D. "Modified policy form" means any new or amended policy form developed by member insurers for risks written through the program. [2003, c. 671, Pt. B, §2 (NEW).]

E. "Modified rate" means any new or amended rate or rating rule developed by member insurers for risks written through the program. [2003, c. 671, Pt. B, §2 (NEW).]

F. "Modified policy form and rate filing" and "modified filing" mean any modified policy form and modified rate filed with the superintendent under subsection 9. [2003, c. 671, Pt. B, §2 (NEW).]

G. "Net direct premiums" means gross direct written premiums on basic property and casualty insurance in this State less return premiums upon cancelled contracts, irrespective of reinsurance assumed or ceded. [2003, c. 671, Pt. B, §2 (NEW).]

H. "Program" means the mandatory property and casualty insurance market assistance program described in this section. [2003, c. 671, Pt. B, §2 (NEW).]

I. "Underserved areas or risk types," "underserved areas" and "underserved risk types" mean specific geographic areas or property risk types in this State that the superintendent designates by rule as not having reasonable access to basic property and casualty insurance. [2003, c. 671, Pt. B, §2 (NEW).]

[ 2003, c. 671, Pt. B, §2 (NEW) .]

2. Authority to establish program. If the superintendent establishes a voluntary market assistance plan in accordance with section 2325-A to increase the availability of basic property and casualty insurance in this State and the superintendent determines after a public hearing that the number of insurers participating in the voluntary market assistance plan is insufficient or that a sufficient number of risks has not been written through the plan, then the superintendent may establish a mandatory property and casualty insurance market assistance program in accordance with this section. The superintendent shall adopt rules regarding the level of insufficient participation in the voluntary market assistance plan that is necessary for the establishment of a program under this section. The provisions in the rules governing a determination of insufficient participation in the voluntary market assistance plan must take into account the length of time the voluntary market assistance plan is operational.

[ 2003, c. 671, Pt. B, §2 (NEW) .]

3. Mandatory insurer participation. All insurers, except eligible surplus lines insurers, authorized to write and engaged in writing in this State, on a direct basis, basic property and casualty insurance shall cooperate in organizing a program as required by subsection 4. Every such insurer must be a member of the program and remain a member as long as the insurer has net direct premiums on basic property and casualty insurance in this State.

[ 2003, c. 671, Pt. B, §2 (NEW) .]

4. Required action by superintendent. If the superintendent determines that a program under this section should be established in accordance with the requirements of subsection 2, the superintendent shall:

A. Order member insurers to cooperate in the organization of the program; [2003, c. 671, Pt. B, §2 (NEW).]

B. Appoint the members of the governing committee in accordance with subsection 5; [2003, c. 671, Pt. B, §2 (NEW).]

C. Order the governing committee to develop a proposed plan of operation for the program in accordance with subsection 6, including a deadline for the submission of the plan; and [2003, c. 671, Pt. B, §2 (NEW).]

D. Initiate rulemaking in accordance with subsection 8. [2003, c. 671, Pt. B, §2 (NEW).]

[ 2003, c. 671, Pt. B, §2 (NEW) .]

5. Governing committee. The governing committee of the program consists of 8 members as follows:

A. Five members appointed by the superintendent who are full-time employees of member insurers; [2003, c. 671, Pt. B, §2 (NEW).]

B. Two members appointed by the superintendent who are licensed producers with property and casualty authority; and [2003, c. 671, Pt. B, §2 (NEW).]

C. The superintendent or the superintendent's designee, who serves as an ex-officio, nonvoting member. [2003, c. 671, Pt. B, §2 (NEW).]

The terms of members of the governing committee and process for filling vacancies must be established in the plan of operation pursuant to subsection 6.

[ 2003, c. 671, Pt. B, §2 (NEW) .]

6. Plan of operation. The program must be operated by the governing committee established under subsection 5 pursuant to a plan of operation approved by the superintendent. The governing committee shall develop a plan of operation and submit the plan to the superintendent for approval. If the superintendent disapproves the proposed plan of operation, the governing committee must, within 30 days, submit for review an appropriately revised plan of operation and, if the governing committee fails to submit such a plan or if the revised plan is also disapproved by the superintendent, the superintendent must develop a plan of operation consistent with this section. The governing committee may, on its own initiative or at the request of the superintendent, amend the plan of operation with the approval of the superintendent.

The plan of operation must:

A. Adopt a mechanism for the equitable apportionment of risks under the program, including the equitable distribution among member insurers of applications for basic property and casualty insurance to cover underserved areas or risk types from eligible applicants who are in good faith entitled to but who are unable to procure basic property and casualty insurance through ordinary methods in the voluntary admitted market; [2003, c. 671, Pt. B, §2 (NEW).]

B. Establish a methodology for the calculation and the payment of fees or commissions to producers with respect to eligible risks written through the program; [2003, c. 671, Pt. B, §2 (NEW).]

C. Require that member insurers write basic property and casualty insurance for eligible applicants to cover underserved areas or risk types in accordance with each member insurer's underwriting guidelines and rating rules applicable to risks written through the program to the extent not inconsistent with reasonable underwriting and rating rule limitations contained in rules adopted by the superintendent under subsection 8; [2003, c. 671, Pt. B, §2 (NEW).]

D. Permit the use of rate filings and policy forms by member insurers, including:

(1) The ability for member insurers to use existing forms and rates to write basic property and casualty insurance in the program;

(2) The authority for member insurers to file modified policy forms and modified rates in accordance with subsection 9, including permissible surcharges on those policies in accordance with limits established by the superintendent by rule; and

(3) The authority for the program to develop uniform policy forms and rates for use by member insurers subject to approval of the superintendent and the requirements of subsection 9; [2003, c. 671, Pt. B, §2 (NEW).]

E. Establish a procedure for the possible future creation of a risk pooling arrangement or reinsurance program for the distribution of the losses and expenses of basic property and casualty insurance written through the program; [2003, c. 671, Pt. B, §2 (NEW).]

F. Provide that a member insurer is entitled to receive credit for voluntarily writing basic property and casualty insurance in underserved areas or on underserved risk types and that the participation in the program of an insurer who does so must be reduced in accordance with the mechanism of apportionment and distribution established under paragraph A; [2003, c. 671, Pt. B, §2 (NEW).]

G. Establish a grievance process for applicants for insurance, insureds and member insurers with the program and a right to appeal those grievances to the superintendent after an initial decision by the governing committee; [2003, c. 671, Pt. B, §2 (NEW).]

H. Establish procedures for the inspection of properties by or on behalf of member insurers; [2003, c. 671, Pt. B, §2 (NEW).]

I. Establish a uniform process to inform owners of property in underserved areas or of underserved risk types of the specific circumstances and property characteristics that affect the insurability of the property including recommendations for improving the insurability of the property; [2003, c. 671, Pt. B, §2 (NEW).]

J. Require that in order for an applicant to purchase basic property and casualty insurance through the program, the applicant must produce proof of 2 declinations from authorized insurers other than eligible surplus lines insurers, to write insurance on the property. The plan of operation must allow one of the declinations to be in the form of a cancellation or nonrenewal notice unless coverage has been ordered to stay in effect pending the outcome of a hearing before the superintendent, in which case the cancellation or nonrenewal notice may only be used as a declination in the person's application to the program if the decision in the hearing is in favor of the insurer; [2003, c. 671, Pt. B, §2 (NEW).]

K. Establish a finite list of reasons a policy issued through the program may be cancelled, which may include nonpayment of premium, fraud or material misrepresentation; [2003, c. 671, Pt. B, §2 (NEW).]

L. Stipulate that cancellation of policies issued through the program may not be effective less than 20 days after receipt by the insured of the notice of cancellation or, if the cancellation is for nonpayment of premium, may not be effective less than 10 days after receipt by the insured of the notice of cancellation and that a postal certificate of mailing to the named insured at the insured's last known address is conclusive proof of receipt on the 5th calendar day after mailing; [2003, c. 671, Pt. B, §2 (NEW).]

M. Establish eligibility criteria for policies issued through the program, except that any eligibility criteria may not be inconsistent with the purposes for establishing the program; [2003, c. 671, Pt. B, §2 (NEW).]

N. Establish the limits of liability a member insurer is required to assume, except that for any policy issued through the program, the maximum amount of coverage for a dwelling on a residence premises does not exceed $300,000, the maximum limit for any liability coverage does not exceed $300,000 and any limits of liability for additional coverages, including coverage for loss or damage to other structures or tangible personal property or for loss of use, may not count toward the maximum coverage limits applicable to the dwelling or any liability coverage; [2003, c. 671, Pt. B, §2 (NEW).]

O. Establish procedures for the efficient, economical, fair and nondiscriminatory administration of the program; [2003, c. 671, Pt. B, §2 (NEW).]

P. Authorize the governing committee to assess member insurers for reasonable expenses incurred in administering the program; [2003, c. 671, Pt. B, §2 (NEW).]

Q. Establish procedures to govern a member insurer's withdrawal from the program; and [2003, c. 671, Pt. B, §2 (NEW).]

R. Include any other procedures or operational matters considered necessary by the governing committee with the approval of the superintendent. [2003, c. 671, Pt. B, §2 (NEW).]

[ 2003, c. 671, Pt. B, §2 (NEW) .]

7. Operation of program contingent upon approval. The program may not become operational until rules have been adopted as required by this section and the superintendent has approved the plan of operation in accordance with subsection 6.

[ 2003, c. 671, Pt. B, §2 (NEW) .]

8. Rulemaking. In accordance with subsection 4, the superintendent may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules under Title 5, chapter 375, subchapter 2-A. Rules adopted under this section may include:

A. The designation of underserved areas or risk types; [2003, c. 671, Pt. B, §2 (NEW).]

B. Reasonable limitations on underwriting guidelines applicable to all member insurers for the issuance of basic property and casualty insurance through the program; [2003, c. 671, Pt. B, §2 (NEW).]

C. A writing level based on net direct premiums under which an insurer may seek to limit its participation or seek exemption from participation in the program; [2003, c. 671, Pt. B, §2 (NEW).]

D. Maximum allowable caps on rating surcharges and limitations on rating rules for risks written through the program; [2003, c. 671, Pt. B, §2 (NEW).]

E. The process by which the superintendent may suspend or terminate the program; and [2003, c. 671, Pt. B, §2 (NEW).]

F. Any other provisions necessary to implement the requirements of this section. [2003, c. 671, Pt. B, §2 (NEW).]

[ 2003, c. 671, Pt. B, §2 (NEW) .]

9. Modified policy form and rate filings. A modified policy form and modified rate developed by a member insurer must be filed with the superintendent. A modified rate to be used in connection with an existing policy form that consists solely of a permissible surcharge not in excess of the maximum allowable cap contained in rules adopted under subsection 8 may be used by a member insurer immediately upon filing that modified rate with the superintendent. For any other modified filings, a modified policy form and modified rate must be filed with the superintendent not less than 30 days in advance of the stated effective date. A modified rate filing subject to the 30-day advance filing requirement must include any supplementary rating information to be used in conjunction with a rate and, to the extent available, sufficient supporting information to support a rate. A modified rate may not be excessive, inadequate or unfairly discriminatory with respect to risks written through the program. A modified policy form may only be disapproved for the grounds specified in section 2413. All modified policy form and rate filings are confidential until approved in accordance with applicable law.

[ 2011, c. 320, Pt. A, §9 (AMD) .]

10. Immunity from liability for inspections. There is no liability on the part of, and a cause of action does not arise against, member insurers, the program or the governing committee or agents or employees of any of them or the superintendent or the superintendent's authorized representatives with respect to any inspections to be undertaken by this section or for any acts or omissions in connection with those inspections or for any statements made in a report or communication concerning the insurability of the property.

[ 2003, c. 671, Pt. B, §2 (NEW) .]

11. Superintendent's authority to suspend. In the event of impairment or serious financial difficulty of a member insurer, the superintendent may suspend the application of the provisions of this section from applying to the financially distressed member insurer.

[ 2003, c. 671, Pt. B, §2 (NEW) .]

12. Expiration of program. A program established by the superintendent pursuant to this section expires 2 years from the date the program becomes operational unless terminated earlier by the superintendent or unless, after a public hearing, the superintendent determines, based on clear and convincing evidence, that continued operation of the program is necessary to address the unavailability of basic property and casualty insurance for underserved areas or risk types. For purposes of this subsection, the program becomes operational on the effective date of the first policy issued through the program. If the superintendent finds that continued operation of the program is necessary, then any person insured under the program must reapply for coverage as new business under the program at the next renewal date occurring after the date of the superintendent's order to continue the program. Any policy written through the program that is in force when the program is terminated continues in force until its stated expiration date in accordance with the terms and conditions of the policy and the provisions in the plan of operation.

[ 2003, c. 671, Pt. B, §2 (NEW) .]

13. Powers of superintendent. In addition to any powers conferred upon the superintendent by this or any other law, the superintendent has authority to supervise the program and may:

A. Examine and investigate the operation of the program and member insurers through free access to all the books, records, files, papers and documents relating to their operation and may summon, qualify and examine as witnesses all persons having knowledge of such operations, including the governing committee and its officers, employees and agents; [2003, c. 671, Pt. B, §2 (NEW).]

B. Require reports from the program, the governing committee and member insurers concerning risks insured through the program as the superintendent considers necessary; [2003, c. 671, Pt. B, §2 (NEW).]

C. Approve or disapprove modified policy forms, modified endorsements, modified rates and modified rating and rule manuals for use by member insurers; and [2003, c. 671, Pt. B, §2 (NEW).]

D. Suspend or terminate the program in accordance with subsection 12 and any process established by rule. [2003, c. 671, Pt. B, §2 (NEW).]

[ 2003, c. 671, Pt. B, §2 (NEW) .]

14. Penalties for violations. The superintendent may take any action permitted under section 12-A against a member insurer or any other person required to be licensed under this Title who violates this section or any other applicable law or rule.

[ 2003, c. 671, Pt. B, §2 (NEW) .]

15. Annual report. On or before March 31st of each year, the governing committee shall submit a report detailing the program's operations for the previous calendar year to the superintendent and the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters. The annual report is a public record within the meaning of Title 1, chapter 13, subchapter 1.

[ 2003, c. 671, Pt. B, §2 (NEW) .]

16. Applicability of provisions. Insurance provided through the program is subject to all other laws relating to that type of insurance, except policies issued through the program are not subject to section 3007 or to chapter 41, subchapter 5. In the event there is a conflict between any express provision in this section and any other applicable law, then the provisions of this section control. Notwithstanding sections 2162 and 2303, a member insurer may utilize underwriting guidelines, modified policy forms, modified rates and rating rules that differ from its voluntary business with respect to insurance issued through the program, as long as the program underwriting guidelines, modified policy forms, modified rates and rating rules comply with this section, the plan of operation and the rules adopted by the superintendent.

[ 2003, c. 671, Pt. B, §2 (NEW) .]

SECTION HISTORY

2003, c. 671, §B2 (NEW). 2011, c. 320, Pt. A, §9 (AMD).



24-A §2326. False or misleading information

1. No person or organization shall wilfully withhold information from, or knowingly give false or misleading information to:

A. The superintendent; [1973, c. 585, §12 (AMD).]

B. Any statistical agency designated by the superintendent; or [1973, c. 585, §12 (AMD).]

C. Any rating or advisory organization, or any insurer which will affect the rates or premiums chargeable under this chapter. [1989, c. 797, §31 (AMD); 1989, c. 797, §§37, 38 (AFF).]

[ 1989, c. 797, §31 (AMD); 1989, c. 797, §§37, 38 (AFF) .]

2. A violation of this section shall subject the one guilty of such violation to the penalties provided in section 2329.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 797, §§31,37,38 (AMD).



24-A §2327. Fleet rates

1. Two or more insurers, who, by virtue of their business associations in the United States, represent themselves to be or are customarily known as a "group" or similar insurance trade designation, may make the same filings or use the same rates for each such insurer, subject to the provisions of section 2303; and nothing contained in this chapter shall be construed to prohibit an agreement to make the same filings or use the same rates and concerted action in connection with such filings or rates by such insurers. This section shall not apply to 2 or more insurers who are not under the same common executive or general management or control and who act in concert in underwriting groups or pools.

[ 1969, c. 132, §1 (NEW) .]

2. This section shall not be deemed to prohibit or restrict any agreement or action otherwise lawful under section 2322 (joint underwriters; joint reinsurers).

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2328. Examinations

The superintendent shall examine the affairs, transactions, accounts and records of each rating organization licensed in this State as provided in section 2310, of each advisory organization licensed in this State as provided in section 2321-A, and of joint underwriters and joint reinsurers as defined in section 2322-A, as often as the superintendent deems advisable, but not less frequently than once every 5 years. The examination must be conducted in the same manner and is subject to the same applicable provisions as apply to examination of insurers in chapter 3. The reasonable costs of any such examination must be paid by the organization or association so examined. In lieu of any such examination, the superintendent may accept the report of an examination made by the insurance supervisory official of another state, pursuant to the laws of such state. [1991, c. 885, Pt. B, §10 (AMD); 1991, c. 885, Pt. B, §13 (AFF).]

If the examination of a rating organization is satisfied by acceptance of another state's report on that rating organization, the superintendent shall submit a report to the joint standing committee of the Legislature having jurisdiction over banking and insurance concerning the superintendent's analysis of that report, any deficiencies noted by the superintendent or in the other state's report and what action has been taken to correct those deficiencies. [1989, c. 356, §2 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 356, §2 (AMD). 1991, c. 885, §B10 (AMD). 1991, c. 885, §B13 (AFF).



24-A §2329. Penalties

1.

[ 1989, c. 797, §§37, 38 (AFF); 1989, c. 797, §32 (RP) .]

2. The superintendent may, after notice and opportunity for hearing, deny, revoke, suspend or limit the permissible activities of any rating or advisory organization or insurer which fails to comply with an order of the superintendent within the time period provided by the order.

[ 1989, c. 797, §33 (AMD); 1989, c. 797, §§37, 38 (AFF) .]

3.

[ 1977, c. 694, §421 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §§420,421 (AMD). 1989, c. 797, §§32,33,37, 38 (AMD).



24-A §2330. Appeals from superintendent

Any insurer, advisory organization or rating organization aggrieved by any order or decision of the superintendent may appeal therefrom as provided in section 236. [1989, c. 797, §34 (AMD); 1989, c. 797, §§37, 38 (AFF).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 797, §§34,37,38 (AMD).






Subchapter 2: WORKERS' COMPENSATION COMPETITIVE RATING ACT

24-A §2331. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2332. Purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2333. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2334. Scope of application (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2335. Competitive market (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2336. Rate standards (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2337. Rating criteria (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2338. Filing of rates and other rating information (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 141, §B23 (AMD). 1987, c. 559, §A3 (RP).



24-A §2339. Disapproval of rates (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2340. Monitoring competition and compliance (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2341. Uniform administration of classifications; reporting of rates and other information (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2342. Payment of dividends (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2343. Uniform experience and merit rating plans (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1985, c. 719, §1 (AMD). 1987, c. 559, §A3 (RP).



24-A §2344. Schedule rating (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2345. Complaints on rates or filings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2346. Licensing advisory organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2347. Insurers and advisory organizations; prohibited activity (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2348. Advisory organizations; permitted activity (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2349. Advisory organizations; filing requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2350. Residual market mechanism (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1985, c. 719, §2 (AMD). 1987, c. 141, §B24 (AMD). 1987, c. 388, §§1,2 (AMD). 1987, c. 559, §A3 (RP).



24-A §2351. Safety groups (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2352. Examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2353. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2354. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2355. Rate change limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2356. Costs (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1987, c. 559, §A3 (RP).



24-A §2357. Nonseverability (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B5 (NEW). 1985, c. 431, §1 (AMD). 1987, c. 559, §A3 (RP).






Subchapter 2-A: WORKERS' COMPENSATION RATES

24-A §2361. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §A4 (NEW). 1987, c. 769, §A93 (AMD). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2362. Workers' compensation rates (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §A4 (NEW). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2362-A. Disclosure of premium information (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §A3 (NEW). 1991, c. 615, §D27 (AFF). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2362-B. Workplace health and safety consultations (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §A4 (NEW). 1991, c. 615, §D27 (AFF). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2363. Approval of insurance policies and rates (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §A4 (NEW). 1987, c. 769, §§A94,A95 (AMD). 1989, c. 423, §§1-3 (AMD). 1989, c. 467, §2 (AMD). 1989, c. 502, §B23 (AMD). 1989, c. 673, §1 (AMD). 1989, c. 875, §E43 (AMD). 1991, c. 528, §CC1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §CC1 (AMD). 1991, c. 615, §§A5-9 (AMD). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2364. Uniform classification system; experience and merit rating plans (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §A4 (NEW). 1987, c. 769, §A96 (AMD). 1991, c. 615, §§A10,C1 (AMD). 1991, c. 615, §D27 (AFF). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2365. Optional deductibles (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §A4 (NEW). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2365-A. Medical expense deductibles (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §A11 (NEW). 1991, c. 615, §D27 (AFF). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2366. Workers' compensation insurance residual market mechanism (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §A4 (NEW). 1987, c. 769, §A97 (AMD). 1989, c. 780, §§1,2,9 (AMD). 1989, c. 854, §1 (AMD). 1991, c. 615, §§A12-17,C2 (AMD). 1991, c. 615, §D27 (AFF). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2367. Workers' compensation rates; annual surcharges and credits (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §A4 (NEW). 1987, c. 716, §§1,2 (AMD). 1989, c. 673, §§2,3 (AMD). 1989, c. 780, §§3-9 (AMD). 1989, c. 854, §§2,3 (AMD). 1991, c. 377, §§12,13 (AMD). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2368. Safety groups (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §A4 (NEW). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2369. Examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §A4 (NEW). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2370. Report regarding report on unsafe work site (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §A4 (NEW). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2371. Statistical recording and reporting (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §A4 (NEW). 1987, c. 769, §§A98,A99 (AMD). 1989, c. 434, §§1-6 (AMD). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2372. Periodic profitability reports (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §A4 (NEW). 1989, c. 434, §7 (AMD). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2373. Penalty for violations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §A4 (NEW). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2374. Public Advocate (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §A4 (NEW). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).



24-A §2375. Workers' compensation insurance; registration of employee leasing companies (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 468, §1 (NEW). 1991, c. 885, §B13 (AFF). 1991, c. 885, §B11 (RP).






Subchapter 2-B: WORKERS' COMPENSATION RATING ACT

24-A §2381. Title

This subchapter may be known and cited as the "Workers' Compensation Rating Act." [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2381-A. Purposes

The purposes of this Act are: [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

1. Prohibition of certain behavior. To prohibit price-fixing agreements and other anticompetitive behavior by insurers;

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Protection for policyholders and the public. To protect policyholders and the public from the adverse effects of excessive, inadequate or unfairly discriminatory rates;

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

3. Promotion of price competition. To promote price competition among insurers so as to provide rates that are responsive to competitive market conditions;

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

4. Provision of regulatory procedures. To provide regulatory procedures for the maintenance of appropriate data reporting systems;

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

5. Improvement of insurance. To improve availability, fairness and reliability of insurance;

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

6. Authorization of action. To authorize essential cooperative action among insurers in the rate-making process and to regulate such activity to prevent practices that tend to substantially lessen competition or create a monopoly; and

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

7. Encouragement of practices. To encourage the most efficient and economical marketing practices.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2381-B. Scope of application

This Act applies to workers' compensation insurance and employers' liability insurance written in connection with workers' compensation insurance. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2381-C. Definitions

As used in this Act, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

1. Advisory organization. "Advisory organization" means any entity that either has 2 or more member insurers or is controlled either directly or indirectly by 2 or more insurers and that assists insurers in activities related to workers' compensation rate making. Two or more insurers having a common ownership or operating in this State under common management or control constitute a single insurer for the purpose of this definition. "Advisory organization" does not include a joint underwriting association, any actuarial or legal consultant, any employee of an insurer or insurers under common control or management or their employees or manager.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Classification system or classification. "Classification system" or "classification" means the plan, system or arrangement for recognizing differences in exposure to hazards among industries, occupations or operations of insurance policyholders.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

3. Expenses. "Expenses" means that portion of any rate attributable to acquisition and field supervision; collection expenses and general expenses; and taxes, licenses and fees.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

4. Experience rating. "Experience rating" means a rating procedure utilizing past insurance experience of the individual policyholder to forecast future losses by measuring the policyholder's loss experience against the loss experience of policyholders in the same classification to produce a prospective premium credit, debit or unity modification.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

5. Loss trending. "Loss trending" means any procedure for projecting developed losses to the average date of loss for the period during which the policies are to be effective.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

6. Market. "Market" means the interaction between buyers and sellers of workers' compensation and employers liability insurance within this State pursuant to this Act.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

7. Pure premium rate. "Pure premium rate" means that portion of the rate that represents the loss cost per unit of exposure including loss adjustment expense.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

8. Rate. "Rate" means the cost of insurance per exposure base unit, prior to any application of individual risk variations based on loss or expense considerations, and does not include minimum premiums.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

9. Residual market. "Residual market" means the instrument to provide coverage to employers not able to obtain coverage in the voluntary market.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

10. Statistical plan. "Statistical plan" means the plan, system or arrangement used in collecting data.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

11. Superintendent. "Superintendent" means the Superintendent of Insurance.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

12. Supplementary rate information. "Supplementary rate information" means any manual or plan of rates, classification system, rating schedule, minimum premium, policy fee, rating rule, rating plan and any other similar information needed to determine the applicable premium for an insured.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

13. Supporting information. "Supporting information" means the experience and judgment of the filer and the experience or data of other insurers or organizations relied on by the filer, the interpretation of any statistical data relied on by the filer, descriptions of methods used in making the rates, and any other similar information required by the superintendent to be filed.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

14. Voluntary market. "Voluntary market" means the workers' compensation insurance market in which insurance companies voluntarily offer coverage to applicants who meet the insurers' underwriting standards or guidelines.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2382. Rate standards

The following standards apply to the making and the use of rates under this Act. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

1. Rates. Rates may not be excessive, inadequate, or unfairly discriminatory.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Excessive rates. Voluntary and residual market rates are subject to the following.

A. Rates in the voluntary market are not excessive. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. Rates in the residual market are excessive if they are likely to produce a long-term profit that is unreasonably high for the insurance provided and for surplus requirements or if expenses are unreasonably high in relation to services rendered. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

3. Inadequate rates. A rate is not inadequate unless insufficient to sustain projected losses and expenses and the use of the rate has had a tendency to create a monopoly or, if continued, will tend to create a monopoly in the market or will cause serious financial harm to the insurer.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

4. Unfair discrimination. Unfair discrimination exists if, after allowing for practical limitations, price differentials fail to reflect equitably the differences in expected losses and expenses. A rate is not unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expenses, or like expenses but different loss exposures, so long as the rate reflects the differences with reasonable accuracy.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

5. Determination of compliance. Determination of compliance with standards for rate factors, expenses and profits is as follows.

A. In determining whether rates comply with standards under this section, due consideration may be given to:

(1) Past and prospective loss and expense experience within and outside of the State;

(2) Catastrophe hazards and contingencies;

(3) Loadings for leveling premium rates over time;

(4) Dividends or savings to be allowed or returned by insurers to their policyholders, members or subscribers; and

(5) Past and prospective expenses, both countrywide and those specifically applicable to the State. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. The expense provisions included in the rates to be used by an insurer must reflect the operating methods of the insurer, and, so far as credible, its own actual and anticipated expense experience. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

C. Rates may contain provision for contingencies and allowance permitting a reasonable profit. In determining the reasonableness of profit, consideration must be given to all investment income attributable to premiums, the reserves associated with those premiums and the amount of capital and surplus allocable to the coverage of risks in the State. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2382-A. Payment of dividends

Nothing in this Act prohibits or regulates the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers, but in the payment of such dividends there may be no unfair discrimination between policyholders. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

A plan for the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers is not a rating plan or system. [1991, c. 885, Pt. A, §12 (NEW); 1991, c. 885, Pt. A, §13 (AFF).]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2382-B. Uniform administration of classifications; reporting of rating and other information; membership in advisory organization

1. Uniform classification system; uniform experience rating plan. Every workers' compensation insurer, including self-insurers, shall adhere to a uniform classification system and uniform experience rating plan filed with the superintendent by an advisory organization designated by the superintendent and subject to the superintendent's disapproval. An insurer may develop subclassifications of the uniform classification system upon which a rate may be made; provided, however, that such subclassifications must be filed with the superintendent 30 days prior to their use. The superintendent shall disapprove a subclassification if:

A. The insurer fails to demonstrate that the data produced can be reported consistently with the uniform statistical plan and classification system; or [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. The proposed subclassification:

(1) Is not reasonably related to the exposure to claim;

(2) Is not adequately defined;

(3) Has not been shown to distinguish among insureds based on the potential for or hazard of loss; or

(4) Is or will be unfairly discriminatory. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Designation of advisory organization. The superintendent shall designate an advisory organization to assist the superintendent in gathering, compiling and reporting relevant statistical information. Every workers' compensation insurer shall record and report its workers' compensation experience to the designated advisory organization as set forth in the uniform statistical plan approved by the superintendent.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

3. Filing of manual rules. The designated advisory organization shall develop and file manual rules, subject to the approval of the superintendent, reasonably related to the recording and reporting of data pursuant to the uniform statistical plan, uniform experience rating plan, and the uniform classification system. Every workers' compensation insurer shall adhere to the approved manual rules and experience rating plan in writing and reporting its business. An insurer may not agree with any other insurer or with an advisory organization to adhere to manual rules that are not reasonably related to the recording and reporting of data pursuant to the uniform classification system or the uniform statistical plan.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

4. Advisory organization membership. Each workers' compensation insurer shall be a member or subscriber of the workers' compensation advisory organization designated by the superintendent.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2382-C. Filing of rates and other rating information; filing of forms

1. Prefiling required. Every insurer shall file with the superintendent all rates and supplementary rate information to be used in the State, except as filed by an advisory organization as provided in section 2384-A. Such rates and supplementary rate information must be filed at least 30 days prior to the stated effective date. An insurer may adopt by reference, with or without deviation, the rates and supplementary rate information filed by another insurer. Upon application by the filer, the superintendent may authorize an earlier effective date.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Form and manner of filing. Rates filed pursuant to this section must be filed in a form prescribed by the superintendent. If a filing is not accompanied by the information the superintendent has required under this section, the superintendent shall notify the insurer as soon as possible and the filing is deemed as not made until the information is provided. A filing required under this section must be made electronically in a format required by the superintendent unless exempted by rule adopted by the superintendent. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 14, §2 (AMD) .]

3. Public records. All rates, supplementary rate information and any supporting information for risks filed under this Act are, as soon as filed, public records within the meaning of Title 1, chapter 13.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

4. Additional period. The period during which the filing may not become effective may be extended by the superintendent for an additional period not to exceed 60 days if the superintendent gives written notice to the insurer or advisory organization that made the filing that the superintendent needs additional time for consideration of the filing.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

5. Advisory organization. Subject to the provisions of this Act, the designated workers' compensation and advisory organization shall file with the superintendent:

A. Workers' compensation pure premium rates and rating plans; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. Workers' compensation policy forms and endorsements to be used by its members; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

C. The uniform experience rating plans and rules; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

D. The uniform classification plan and rules; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

E. A uniform statistical plan and rules; and [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

F. Any other information that the superintendent requests. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

6. Approved forms. Every insurance company issuing workers' compensation insurance policies covering the payment of compensation and benefits shall use only policy forms filed and approved pursuant to section 2412. Filings required by that section may be made on behalf of members and subscribers by an approved advisory organization.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF). 2009, c. 14, §2 (AMD).



24-A §2382-D. Uniform experience rating plan; merit rating plan

1. Required contents. The experience rating plan required under section 2382-C must contain:

A. Reasonable eligibility standards; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. Incentives for loss prevention; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

C. Sufficient premium differentials to encourage safety; and [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

D. Provisions for reasonable and equitable limitations on the ability of policyholders to avoid the impact of past adverse claims experience through change of ownership, control, management or operation. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Experience rating. The uniform experience rating plan must be the exclusive means for providing premium adjustments based on the past claim experience of an insured employer. The experience rating plan must provide that the claims experience for the 3 most recent years for which data is available be considered on the following bases.

A. The claims and exposure for the most recent year for which data is available must be given 40% weight. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. The claims and exposure for the 2nd most recent year for which data is available must be given 35% weight. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

C. The claims and exposure for the 3rd most recent year for which data is available must be given 25% weight. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

If data is available for only 2 years of experience, the weighting must be 60% for the most recent year and 40% for the 2nd most recent year.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

3. Merit rating. If an insured is not eligible for the experience rating plan, a merit rating plan must be applied using the following guidelines.

A. A plan must provide for the following credits or debits to be applied to the otherwise applicable manual premium, based on the number of lost-time claims of the insured during the most recent 3-year period for which statistics are available:

(1) No claims or a loss ratio of less than 1.0, an 8% credit;

(2) One claim resulting in a loss ratio greater than 1.0, no credit or debit; and

(3) Two or more claims resulting in a loss ratio greater than 1.0, an 8% debit. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. The insurer shall notify the insured of the premium adjustment and the reason for the adjustment. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

4. Prior lost-time work-related injury. The experience rating or merit rating plan may not permit, in the calculation of experience modification factors, consideration of those lost-time claims attributable to work-related injuries that are aggravations of, or combine with, any prior lost-time work-related injury to produce incapacity. The superintendent shall adopt rules to protect employers from the impact of these subsequent injury claims and to equitably compensate insurers that provide coverage to these employers.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

5. Retrospective rating. Nothing in this section prevents an insurer or an advisory organization from filing rating plans that provide for retrospective premium adjustments based on the insured's experience during the policy period. Except as provided in section 2386, subsection 8, in the voluntary market and the residual market retrospective rating plans must be voluntary and may not be used without the prior consent of the insured.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

6. Dividend plan. Nothing in this section prohibits an insurer from developing and operating a dividend plan based on the loss experience of the insured.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2382-E. Disapproval of rates

1. Timing of disapproval. A rate that is found not to be in compliance with applicable sections of this Act may be disapproved at any time.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Basis of disapproval. The superintendent may disapprove a rate if the insurer fails to comply with the filing requirements under section 2382-C.

The superintendent shall disapprove a rate for the voluntary market if there is a finding that the rate is inadequate or unfairly discriminatory using the standards in section 2382.

The superintendent shall disapprove a rate for use in the residual market if there is a finding that the rate is excessive, inadequate or unfairly discriminatory, using the standards in section 2382.

The superintendent may disapprove, pursuant to this subsection, without hearing, rates that have not become effective. An insurer whose rates have been disapproved must be notified of the reason for disapproval and must be given a hearing upon a written request made within 30 days after the disapproval order.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

3. Discontinuance of a rate; interim rates. Discontinuance of a rate and interim rates are subject to the following.

A. If the superintendent finds that a rate is not in compliance with the standards of section 2382 or is in violation of section 2382-C, the superintendent shall order that its use be discontinued for any policy issued or renewed after the date of the order, and the order may prospectively provide for premium adjustment of any policy then in force. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. Whenever an insurer has no legally effective rates as a result of the superintendent's disapproval of rates or other act, the superintendent shall, on request of the insurer, specify interim rates for the insurer that are adequate to protect the interests of all parties and may order that a specified portion of the premiums be placed in a special reserve established by the insurer and approved by the superintendent. When new rates become legally effective, the superintendent shall order the specially reserved funds or any overcharge in the interim rates to be distributed appropriately, except that adjustments that are minimal may not be required. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2382-F. Report required

In order to comply with Title 26, section 61, subsection 1-A, on or before March 1st of each year, every workers' compensation insurer shall file a report with the superintendent showing the amount of total actual paid workers' compensation losses and the total actual paid workers' compensation medical payments for the previous calendar year. [1997, c. 126, §3 (NEW).]

SECTION HISTORY

1997, c. 126, §3 (NEW).



24-A §2383. Interchange of data

1. Exchange of information. To further uniform administration of rate regulatory laws, the superintendent, insurers and the designated advisory organization may exchange information and experience data with insurance regulatory officials, insurers and advisory organizations in other states and may consult with them with respect to the rating plans permitted by this Act.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Cooperation. Cooperation among advisory organizations or among advisory organizations and insurers in rating plans and other matters within the scope of this Act is authorized, but any filings resulting from such cooperation are subject to all provisions of this Act. The superintendent may review any such cooperative activities and practices and if, after hearing, any such activity or practice is found to violate the provisions of this Act, the superintendent may issue an order requiring the discontinuance of the activity or practice and may take any other action as permitted by law.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2383-A. Monitoring competition

1. Monitoring. The superintendent shall monitor the degree of competition in the workers' compensation insurance market. The superintendent shall utilize existing relevant information and analytical techniques and may cause or participate in the development of new relevant information, analytical techniques and other sources.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Consideration of factors. The superintendent shall consider, in addition to any other relevant factors, the following:

A. The number of insurers actively engaged in providing coverage; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. Market shares and changes in market shares; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

C. Ease of entry and exit by insurers in and out of the workers' compensation insurance market; and [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

D. Tests relating to market structure, market performance and market conduct. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

3. Degree of competition. The superintendent shall consider approved self-insured employers when evaluating the degree of competition in the insurance market. The superintendent shall report by November 1, 1994 and annually thereafter on the status of the market to the Governor and to the joint standing committee of the Legislature having jurisdiction over workers' compensation insurance rate regulation matters.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2384. Workers' compensation advisory organizations

Sections 2321-A to 2321-D apply to workers' compensation insurers and advisory organizations to the extent not inconsistent with this Act. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2384-A. Advisory organization filing requirements

1. Filing. Every advisory organization shall file with the superintendent every pure premium, manual of rating rules, rating schedule and change, amendment or modification of the foregoing proposed for use in the State at least 30 days prior to the proposed effective date.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Effective date. The superintendent may extend the proposed effective date for an additional period not to exceed 60 days if the superintendent gives written notice to the advisory organization that made the filing that the superintendent needs additional time for consideration of the filing. The superintendent may require any additional information necessary to evaluate the filing.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

3. Disapproval. The superintendent may disapprove, without hearing, an advisory organization filing that has not become effective if the pure premiums are excessive, inadequate or unfairly discriminatory or if the rating rules or rating procedure would produce premiums that are excessive, inadequate or unfairly discriminatory. If the pure premium rates, rating rules or rating schedule has been disapproved, the advisory organization must be notified of the reason for disapproval and must be given a hearing upon a written request made within 30 days after the disapproval order.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2384-B. Statistical recording and reporting

1. Collection and reporting system. The statistical advisory organization designated pursuant to section 2382-B, subsection 2 shall develop and file with the superintendent a plan that includes a comprehensive data collection and reporting system for insurers. The purpose of the system is to permit the superintendent, in a timely manner, to analyze insurance rates and claims practices of insurers.

[ 2011, c. 83, §1 (AMD) .]

2. Data collected. The data collection and reporting system must contain, at a minimum, the following:

A. Basic information on each claim, including:

(1) Name, address and identification information of the employee, employer and insurer or self-insurer;

(2) File identification number or numbers, insurance policy number and occupation and classification codes;

(3) Date of hire, age of employee at injury and employee's prior workers' compensation claim history; and

(4) Attorney, if any, and date of involvement; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. Claims history information on each claim, including:

(1) Date of injury or exposure to disease, date of first report, type of injury or exposure disclosure and affected body part;

(2) Preinjury wage history, date of initial payment and date of notice of controversy, if any, together with the reason for denial;

(3) Date of maximum medical improvement;

(4) Identification of cumulative or opened claims; and

(5) Duration of wage loss period or periods; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

C. Information concerning former Workers' Compensation Commission and Workers' Compensation Board proceedings, including:

(1) For each informal conference, mediation and arbitration, the date, commissioner, hearing officer, mediator or arbitrator for the proceeding, involvement of attorney or other designated representative and the resolution; and

(2) For each hearing, the date, commissioner, hearing officer, involvement of attorney or other designated representative and the decision of the commissioner or the hearing officer. If a disputed claim results in multiple hearing dates, the decision must be reported for the last hearing date; and [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

D. Cost of payment information on each claim, identified as open or closed, including:

(1) Aggregate payments to date to any physician, hospital or other medical provider. The superintendent may require information on payments to date to any physician, hospital, medical rehabilitation provider or other medical provider, together with a description of the services, the name of the provider, the amount of payment and the date of service;

(2) Payments made to date for weekly compensation, impairment benefits, death benefits, funeral expenses, employee legal expenses, employer legal expenses, lump sums, witness fees, penalties, employment rehabilitation services with a description of the services and name of the rehabilitation provider, and any other type of payments under former Title 39 or Title 39-A;

(3) With respect to open claims, an estimate of total outstanding liability and separately stated outstanding liability for medical care, indemnity, employment rehabilitation and any other type of payments; and

(4) Identification, both on payments and outstanding liabilities, of benefit offsets for Social Security, unemployment insurance, employer-provided pensions and any other source. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

For medical only claims, the superintendent may establish a claim threshold under which the detailed claim reporting requirements of this subsection do not apply.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

3. Special data calls. The superintendent may, with prior notice, require the insurer and self-insurer statistical advisory organizations to conduct special data calls to collect information usable to evaluate the costs or operations of the workers' compensation system. Any special data call imposed by the superintendent under this provision must give due consideration to the information collected and maintained by insurers and self-insurers. Requests for information not being collected on the effective date of this subsection must be prospective.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

4. Other data collection systems. The statistical advisory organization may rely on data collected and reported by other data gathering organizations or agencies, such as the Workers' Compensation Board or the Department of Labor. If the statistical advisory organization is to incorporate data from other sources, it must satisfy itself that the data is sufficiently complete and accurate for the purposes for which it is to be used. The Workers' Compensation Board and the Department of Labor shall assist the statistical advisory organization in the development and maintenance of a comprehensive data base by recording and making available information within the custody and control of each, respectively, pursuant to the request of the statistical advisory organization.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

5. Noncompliance penalties. The statistical advisory organization must include as part of its plan a means of monitoring member or subscriber compliance with the reporting requirements and must include a schedule of monetary penalties for failure to comply with reporting requirements.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

6. Reports. The superintendent shall prescribe the frequency of and schedule for reports by the statistical advisory organization. Reports must be required on at least an annual basis.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

7. Rules. The superintendent shall have the authority to adopt reasonable rules with respect to the recording and reporting of claim information, including the recording and reporting of expense or experience items that are not specifically applicable to the State but require an allocation of experience or expenses to the State.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

8. Confidentiality. Any report of information relating to a particular claim is confidential and may not be revealed by the superintendent, except that the superintendent may make compilations including this experience. Any information provided to the superintendent regarding self-insurance is confidential to the extent protected by Title 39-A, section 403.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

9. Accuracy. The statistical advisory organization shall take all reasonable steps to ensure the accuracy of the information provided to it and reported by it.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

10. Claims covered. This section applies to all claims occurring on or after January 1, 1989 and prior to January 1, 1993 and to all death, permanent total and major permanent partial claims occurring between January 1, 1987 and December 31, 1988; and to a reasonable sample, as approved by the superintendent, of all other indemnity claims occurring between January 1, 1987 and December 31, 1988. The superintendent may suspend the reporting requirements of specific items for periods when information that is to be obtained from the Workers' Compensation Board is temporarily unavailable.

[ 1995, c. 462, Pt. B, §5 (AMD) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF). 1993, c. 610, §1 (AMD). 1995, c. 462, §B5 (AMD). 2011, c. 83, §1 (AMD).



24-A §2384-C. Data collection

1. Collection and reporting system. The superintendent shall adopt rules implementing a data collection system for the purpose of evaluating the costs and operation of the workers' compensation benefit delivery process. The rules must establish reasonable sampling procedures to identify and track a sufficient number of claims to provide reliable information in a cost-effective manner. The superintendent shall, by rule, establish a cost-effective procedure to designate organizations to collect and compile data for insurers, except that an insurer able to demonstrate its ability to collect, compile and report data on its own claims is permitted to act as its own statistical organization for the purposes of this section. In this section, "statistical organization" includes an insurer acting as its own statistical organization.

[ 2011, c. 83, §2 (AMD) .]

2. Data collected. The data collection and reporting system must contain, at a minimum, the following:

A. Basic information on each surveyed claim, including:

(1) The name and identification information of the employee, employer and insurer or self-insurer; and

(2) The file identification number or numbers, insurance policy number and classification claim history; [1993, c. 610, §2 (NEW).]

B. Claim history information on each claim surveyed, including:

(1) The date of injury or exposures to disease, type of injury or exposure disclosure and affected body part;

(2) The preinjury wage history, date of initial payment and whether claim is controverted; and

(3) Identification of claim status, whether open, closed or reopened; [1993, c. 610, §2 (NEW).]

C. Information concerning Workers' Compensation Board proceedings, including:

(1) For each mediation and arbitration, the date, hearing officer, mediator or arbitrator for the proceeding and the resolution; and

(2) For each hearing, the date, hearing officer and the decision of the hearing officer. If a disputed claim results in multiple hearing dates, the decision must be reported for the last hearing date; and [1993, c. 610, §2 (NEW).]

D. Payment information on each claim, identified as open or closed, including:

(1) Aggregate payments to date to physicians, hospitals or other medical providers;

(2) Payments made to date for weekly compensation, impairment benefits, death benefits and funeral expenses, employee legal expenses, employer legal expenses, lump sums and vocational rehabilitation services;

(3) With respect to all claims, separately stated incurred liability for medical care, indemnity and vocational rehabilitation; and

(4) Identification as to whether there are benefit offsets for social security, unemployment insurance, employer-provided pensions or any other sources. [1993, c. 610, §2 (NEW).]

[ 1993, c. 610, §2 (NEW) .]

3. Special data calls. The superintendent may, with prior notice, require the insurer and self-insurer statistical organizations to conduct special data calls or studies to collect information to evaluate the costs or operations of the workers' compensation system and to evaluate medical injury or disease outcomes of compensable claims. In any special data call imposed by the superintendent under this subsection, consideration must be given to the information collected and maintained by insurers and self-insurers. Requests for information not being collected on the effective date of this subsection must be prospective.

[ 1993, c. 610, §2 (NEW) .]

4. Other data collection systems. The statistical organizations may rely on data collected and reported by other data-gathering organizations or agencies, such as the Workers' Compensation Board or the Department of Labor, and shall coordinate with any other statutorily created medical data collection systems. If a statistical organization is to incorporate data from other sources, it must satisfy itself that the data is sufficiently complete and accurate for the purpose for which it is to be used. The Workers' Compensation Board and the Department of Labor shall assist the statistical organizations in the development and maintenance of a comprehensive data base by recording and making available information within the custody and control of each, respectively, pursuant to the request of the statistical organization. The superintendent may suspend the reporting requirements of specific items for periods when information that is to be obtained from the Workers' Compensation Board is temporarily unavailable or information is found to be unreliable and the unreliability is not a result of the reporting practices of the carriers or self-insurers. The superintendent may accept an established data collection mechanism that is substantially in compliance with the data elements specified in this section and otherwise meets the requirements of this section.

[ 1993, c. 610, §2 (NEW) .]

5. Noncompliance penalties. A statistical organization must include as part of its plan a means of monitoring member or subscriber compliance with the reporting requirements and must include a schedule of monetary penalties for failure to comply with reporting requirements. The statistical agent and companies are responsible for the accuracy of the data maintained and reported to the superintendent in the data base.

[ 1993, c. 610, §2 (NEW) .]

6. Reports. The superintendent shall prescribe the frequency of and schedule for reports by the statistical organization. Reports must be required on at least an annual basis.

[ 1993, c. 610, §2 (NEW) .]

7. Confidentiality. Any report of information relating to a particular claim is confidential and may not be revealed by the superintendent, except that the superintendent may make compilations including this information. Any information provided to the superintendent regarding self-insurance is confidential to the extent protected by Title 39-A, section 403.

[ 1993, c. 610, §2 (NEW) .]

8. Accuracy. The statistical organization shall take all reasonable steps to ensure the accuracy of the information provided to it and reported by it.

[ 1993, c. 610, §2 (NEW) .]

9. Retention of records. Each insurer or self-insurer shall retain its workers' compensation medical claim records for a period not less than 3 years from the date of injury or reported illness. Records may be retained through original source documents or electronic file storage.

[ 1993, c. 610, §2 (NEW) .]

10. Application. This section applies to all claims occurring on or after January 1, 1993.

[ 1993, c. 610, §2 (NEW) .]

SECTION HISTORY

1993, c. 610, §2 (NEW). 2011, c. 83, §2 (AMD).



24-A §2385. Optional deductibles

1. Optional deductible. Each insurer transacting or offering to transact workers' compensation insurance in the State shall offer optional deductibles to employers that may be used upon election by the insured.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Indemnity. Deductibles must be available for indemnity benefits in amounts of $1,000 and $5,000 per claim and in other reasonable amounts as may be approved by the superintendent.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

3. Reimbursement. The deductible form must provide that the claim must be paid by the applicable insurer, which must then be reimbursed by the employer for any deductible amounts paid by the carrier. The employer is liable for reimbursement up to the limit of the deductible.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

4. Deductible not required. An insurer is not required to offer a deductible to an employer if, as a result of a credit investigation, the insurer determines that the employee is not sufficiently financially stable to be responsible for the payment of deductible amounts.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2385-A. Medical expense deductibles

Each insurer transacting or offering to transact workers' compensation insurance in the State shall offer deductibles for medical expenses as follows. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

1. Optional deductible of $250. To employers who are not experience-rated, insurers shall offer a deductible of $250 per occurrence.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Optional deductible of $250 or $500. To employers who are experience-rated, insurers shall offer a deductible of $250 or $500 per occurrence.

[ 1995, c. 551, §1 (AMD) .]

3. Mandatory deductible of $500.

[ 1995, c. 551, §2 (RP) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF). 1995, c. 551, §§1,2 (AMD).



24-A §2385-B. Disclosure of premium information

All policies issued to employers for workers' compensation insurance must disclose clearly to the employer as separate figures the base rate and the employer's experience modification factor. [2001, c. 176, §1 (AMD).]

Upon request from an employer, when a policy is issued to an employer for workers' compensation insurance, it must be accompanied by a statement disclosing the percentages of premium expended during the previous year by the insurer for claims paid, loss control and other administrative costs, medical provider expenses, insurer and employee attorney's fees and private investigation costs. [2001, c. 176, §1 (AMD).]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF). 2001, c. 176, §1 (AMD).



24-A §2385-C. Workplace health and safety consultations

Workplace health and safety consultation services provided by workers' compensation insurance carriers to employers with an experience rating factor of one or more are subject to the following. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Workplace health and safety consultations" means a service provided to an employer to advise and assist the employer in the identification, evaluation and control of existing and potential accident and occupational health problems. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Standards for workplace health and safety consultations. The superintendent, in consultation with the Department of Labor, may adopt rules establishing the standards for approval of workplace health and safety consultations provided to employers by insurance carriers, including provision of adequate facilities, qualifications of persons providing the consultations, specialized techniques and professional services to be used and educational services to be offered to employers.

[ 1997, c. 592, §67 (AMD) .]

3. Required coverage and premium. All insurance carriers writing workers' compensation coverage in the State shall offer workplace health and safety consultations to each employer as part of the workers' compensation insurance policy.

[ 1997, c. 592, §67 (AMD) .]

4. Optional purchase from another provider. An employer may elect to purchase workplace health and safety consultation services from a provider other than the insurer.

[ 1997, c. 592, §67 (AMD) .]

5. Notification to employer; request for consultation services. An insurance carrier writing workers' compensation insurance coverage shall notify each employer of the type of workplace health and safety consultation services available and the address or location where these services may be requested. The insurer shall respond within 30 days of receipt of a request for workplace health and safety consultation services.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

6. Reports to employers. In any workplace health and safety consultation that includes an on-site visit, the insurer shall submit a report to the employer describing the purpose of the visit, a summary of the findings of the on-site visit and evaluation and the recommendations developed as a result of the evaluation. The insurer shall maintain for a period of 3 years a record of all requests for workplace health and safety consultations and a copy of the insurer's report to the employer.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

7. Safe workplace responsibility. Workplace health and safety consultations provided by an insurer do not diminish or replace an employer's responsibility to provide a safe workplace. An insurance carrier or its agents or employees do not incur any liability for illness or injuries that result from any consultation or recommendation.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF). 1997, c. 592, §67 (AMD).



24-A §2385-D. Safety groups

A safety group is an insured plan that provides for an alternative source of insurance for members of an organization or association. An insurer may issue a workers' compensation and employers' liability policy or policies insuring a safety group if the following requirements are met. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

1. Filings. The organization or association shall file with the superintendent:

A. A copy of its articles of incorporation and bylaws or its agreement of association and rules governing the conduct of its business, all certified by the custodian of the originals; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. An agreement that only a member of the organization or association is eligible for insurance as a member of the group and that it will notify its insurers within 10 days if any member fails to remain a member in good standing in accordance with the standards and rules of the organization or association; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

C. A description of the operation and makeup of a safety committee which, by means of education and otherwise, will seek to reduce the incidence and severity of accidents or claims; and [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

D. An agreement, if the policy is a group policy, duly executed, guaranteeing that, if the insurer notifies the safety group of the nonpayment of a premium by an insured member within 60 days after the premium was due, the safety group will pay to the insurer the amount of any past due premium that does not exceed the amount of the dividends that are due the safety group or its members from the insurer. The safety group shall promptly notify the insurer of the known insolvency of any member of the group and shall request, upon learning of the insolvency, the removal of the member from the group. A copy of the resolution of the governing superintendent of the group authorizing the execution of the guarantee agreement must be filed with the superintendent and with the insurer issuing the group policy. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Advance premium discounts. Any advance premium discount for any new or existing safety group must be filed with the superintendent not later than 5 days after the effective date.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

3. Management. The safety group shall designate a person to act as the manager or authorized representative of the group. The manager or representative may be remunerated by the members for expenses, including all ordinary operating expenses of the group, but the amount charged to members may not exceed 10% of earned premiums.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

4. Dividends. Dividends or returned premiums paid or credited to a safety group must be paid or credited to the individual members of the group, except that the indebtedness for any unpaid premium must be first deducted from any dividend or premium returned.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

5. Other requirements. Any safety group formed or operating under this section is subject to the requirements of sections 2931 to 2940, except that the safety group or the insurer may establish reasonable underwriting standards regarding eligibility for acceptance and continued membership of the safety group. These underwriting standards must be filed with the superintendent and may be disapproved by the superintendent if they unreasonably limit membership in the safety group.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2385-E. Workers' compensation insurance; registration of employee leasing companies

A corporation, partnership, sole proprietorship or other business entity that provides staff, personnel or employees to be employed in the State to other businesses pursuant to a lease arrangement or agreement must, before becoming eligible to be issued a policy of workers' compensation insurance, register with the superintendent pursuant to Title 32, chapter 125. Employee leasing companies are subject to rules applicable to workers' compensation insurance as adopted by the superintendent and to penalties as defined in Title 32, section 14058. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2385-F. Coverage denial

Workers' compensation coverage may not be issued to an employer or continued if it has been issued until the employer pays any undisputed premiums or assessments to a previous workers' compensation insurer, including a domestic mutual insurer established pursuant to section 3703, a group self-insurer approved pursuant to Title 39-A, section 403, subsection 4, or the workers' compensation residual market mechanism. If a premium or assessment is subject to a good faith dispute at the time of termination of a policy or if such a dispute becomes known as a result of a post-termination audit review or other reason after replacement coverage has been issued and if the premium or assessment remains unpaid upon resolution of the dispute by the bureau, this replacement coverage must be cancelled. [1999, c. 121, §1 (AMD).]

SECTION HISTORY

1995, c. 398, §1 (NEW). 1999, c. 121, §1 (AMD).



24-A §2386. Workers' compensation insurance residual market mechanism

1. Participation. All insurers authorized to write workers' compensation and employers' liability insurance in this State shall participate in the workers' compensation insurance residual market mechanism, which is composed of an Accident Prevention Account and a Safety Pool. The residual market mechanism is not a state fund and the State has no proprietary interest in it or in any contributions made to it. This mechanism is exempt from any budgetary control or supervision by state agencies, except to the extent an insurance company is supervised or controlled by state agencies.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Rules.

[ 1995, c. 289, §7 (RP) .]

3. Accident Prevention Account; eligibility. Eligibility for insurance from the Accident Prevention Account is as follows.

A. The Accident Prevention Account is an insurance plan that provides for the equitable apportionment among insurers of insurance that may be afforded applicants who are entitled to, but unable to, procure that insurance through ordinary methods because of their demonstrated accident frequency problem, measurably adverse loss ratio over a period of years or demonstrated attitude of noncompliance with safety requirements. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. An employer is eligible for insurance from the Accident Prevention Account if:

(1) The employer has at least 2 lost-time claims over $10,000 and a loss ratio greater than 1.0 over the last 3 years for which data is available; and

(2) The employer has attempted to obtain insurance in the voluntary market and has been refused by at least 2 insurers that write that insurance in the State. For the purpose of this section, an employer is considered to have been refused if offered insurance only under a retrospective rating plan or plans. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

4. Safety Pool; eligibility. Eligibility under the Safety Pool is as follows.

A. The Safety Pool is an insurance plan that provides for an alternative source of insurance for employers with good safety records. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. An employer is eligible for the Safety Pool if that employer:

(1) Has had no more than one lost-time claim in the last 3 years for which data is available, regardless of the resulting loss ratio;

(2) Has a loss ratio that does not exceed 1.0 or has had no more than one lost-time claim over $10,000 over the last 3 years for which data is available; or

(3) Has been in business for less than 3 years, provided that the eligibility terminates if the employer's loss ratio exceeds 1.0 and the employer has at least 2 lost-time claims over $10,000 each at the end of any year. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

C. A member of the Safety Pool who fails to meet eligibility requirements under paragraph B must be ordered to leave the Safety Pool after notice under former Title 39, section 23, subsection 1. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

5. Plan of operation. The superintendent shall adopt rules pursuant to Title 5, chapter 375, subchapter II, establishing a plan of operation for the residual market mechanism.

A. The plan must include an experience rating system and merit rating plan providing that the premium of each employer in the account is modified either prospectively or retrospectively. An experience modification may only be applied to the manual rate of the plan. The sensitivity of a rating system may vary by size of the risk involved. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. The plan must include a procedure to handle appeals filed pursuant to former Title 39, section 106, subsection 2, paragraph B. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

C. The plan must provide for premium surcharges for employers in the Accident Prevention Account based on their specific loss experience within a specified period or other factors that are reasonably related to their risk of loss.

(1) No premium surcharge may be applied to a risk whose threshold loss ratio is less than 1.0. The threshold loss ratio is based on the ratio of "L" to "P" where:

(a) "L" is the actual incurred losses of a risk during the previous 3-year experience period as reported, except that the largest single loss during the 3-year period is limited to the amount of premium charged for the year in which the loss occurred; and

(b) "P" is the premium charged to a risk during that 3-year period.

(2) Premium surcharges apply to a premium that is experience or merit rating modified.

(3) Premium surcharges are based on an insured's adverse deviation from expected incurred losses in the State. The surcharge is based on the ratio of "A" to "B" where:

(a) "A" is the actual incurred losses of a risk during the previous 3-year experience period as reported; and

(b) "B" is the expected incurred losses of a risk during that period as calculated under the uniform experience or merit rating plan multiplied by the risk's current experience or merit rating modification factor.

(4) The premium surcharge is as follows:

D. Commissions under a plan must be established at a level that is neither an incentive nor a disincentive to place an employer in the residual market. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

E. In addition to factors in paragraphs A to C, any servicing contract must be approved on the basis of acceptable price and performance. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

F. If after notice and hearing the superintendent determines that insurers are unwilling to provide services that are reasonably necessary for the operation of the plan, the superintendent may award service contracts within various areas of the State on the basis of acceptable price and performance. If the superintendent chooses to award such contracts, the specifications must give special consideration to loss control, safety engineering and any other factor that affects safety. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

G. Beginning July 1, 1993, the plan must provide for a board of governors, which shall control the affairs and business of the residual market mechanism. The board of governors must be composed of 9 members, 5 of whom represent the business community of the State and 4 of whom represent insurers that are members of the residual market mechanism. The superintendent shall adopt rules to carry out the purposes of this paragraph.

(1) The representatives of insurers on the board of governors are elected by the membership at the annual meeting of the residual market mechanism for staggered terms of 3 years, with the first appointments of one member for one year, one member for 2 years and 2 members for 3 years. An insurer or a group of insurers under common ownership, management or control may not be represented by more than one person on the board of governors. [1995, c. 289, §8 (AMD).]

[ 1995, c. 289, §8 (AMD) .]

5-A. Immunity. A member of the board of governors of the workers' compensation residual market pool created by Maine Insurance Rule Chapter 440 is immune from liability except for willful misconduct by the board member in the performance of the duties of a board member.

[ 1993, c. 364, §2 (NEW) .]

6. Rates. Rate filings for rates in the Accident Prevention Account and the Safety Pool must be made together and are subject to former section 2363.

A. A rate filing for the residual market must include experience and merit rating plans. The experience rating plan is the uniform experience rating plan. The merit plan must provide the maximum credits possible to Safety Pool members on the basis of individual loss experience, including frequency and severity, consistent with this chapter and sound actuarial principles. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. The superintendent shall review the rates, rating plans and rules, including rates for individual classifications and subclassifications, in the Accident Prevention Account and the Safety Pool at least once every 2 years and may review rates more frequently if necessary. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

C. In a residual market rate proceeding, the superintendent may order payment of dividends to insureds in the Safety Pool to the extent that the pool's experience supports them. The superintendent may adopt rules establishing a dividend plan for the Safety Pool to provide an incentive for implementation of safety programs by insureds in the pool. The superintendent may employ outside consultants to assist in the development of these rules, the costs of which must be paid by the Safety Education and Training Fund established under Title 26, section 61 to the extent that funds are available. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

7. Mandatory deductible. A deductible applies to all workers' compensation insurance policies issued to employers in the Accident Prevention Account that meet the following qualifications:

A. A net annual premium of $20,000 or more subject to adjustment pursuant to this section in the State; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. A premium not subject to retrospective rating; and [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

C. The employer's threshold loss ratio, as determined under subsection 4, paragraph B, subparagraph (1), is 1.0 or greater. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

The deductible is $1,000 per claim but applies only to wage loss benefits paid on injuries occurring during the policy year. The sum of all deductibles in one policy year may not exceed the lesser of 15% of net annual premium or $25,000. Each loss to which a deductible applies must be paid in full by the insurer. After the policy year has expired, the employer shall reimburse the insurer the amount of the deductibles. This reimbursement must be considered as premium for purposes of cancellation or nonrenewal.

For purposes of calculations required under this section, losses must be evaluated 60 days from the close of the policy year.

Annually, on July 1st, the superintendent shall, by rule, adjust the $20,000 premium level established in this subsection to reflect any change in rates for the Accident Prevention Account and any change in wage levels in the preceding calendar year. Changes in wage levels are determined by reference to changes in the state average weekly wage, as computed by the Department of Labor. Any adjustment is rounded off to the nearest $1,000 increment.

This subsection takes effect on the effective date of the first approved rate filing after the effective date of this Act.

[ 1995, c. 560, Pt. G, §8 (AMD) .]

8. Mandatory retrospective rating. The superintendent may impose retrospective rating plans under the following circumstances:

A. The superintendent shall by rule establish standards governing the application of retrospective rating plans under which the superintendent may order, after hearing, a retrospective rating plan for an employer in the Accident Prevention Account who has sufficient size in terms of premium and number of employees to warrant such rating and:

(1) For the 3 most recent years for which data is available, an experience modification factor and a loss ratio that may indicate a serious problem of workplace safety; or

(2) A demonstrated record of repeated serious violations of workplace health and safety regulations adopted under the Maine Revised Statutes, Title 26, chapter 6, or 29 United States Code, Chapter 15, whichever is applicable. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. The maximum premium, including any applicable surcharge under this section, may not exceed 150% of standard premium. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

9. Credits for qualifying safety programs. The superintendent shall adopt rules to establish dividend plans and premium credits between 5% and 15% of net annual premiums for policyholders that establish or maintain qualifying safety programs. The rules must identify the classifications by which policyholders are eligible for the credits and establish criteria for qualifying safety programs and procedures to be followed by servicing carriers in approving and auditing compliance with the safety programs. The superintendent may employ outside consultants to assist in the development of rules under this subsection, the costs of which must be paid by the Safety Education and Training Fund established under Title 26, section 61 to the extent that funds are available.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

10. Contracts; consultants.

[ 1995, c. 289, §9 (RP) .]

11. Report.

[ 1995, c. 289, §9 (RP) .]

12. Rules.

[ 1995, c. 289, §9 (RP) .]

13. Producer fees. The servicing carrier in the residual market shall pay a fee to the producer designated by the employer on renewed policies upon payment of premium due. The fee must be 4% of the first $5,000 of renewal premium and 2.5% of renewal premium in excess of $5,000. The fee must be based on the state standard premium.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

14. Termination of residual market mechanism. Workers' compensation and employers liability insurance coverage may not be issued through the workers' compensation insurance residual market mechanism on or after January 1, 1993.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

15. Loan.

[ 1995, c. 289, §9 (RP) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF). 1993, c. 364, §§1,2 (AMD). 1995, c. 289, §§7-9 (AMD). 1995, c. 560, §G8 (AMD). 1995, c. 560, Pt. G, §8 (AMD).



24-A §2386-A. Workers' compensation rates; annual surcharges and credits (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF). RR 1993, c. 1, §59 (COR). 1993, c. 620, §1 (AMD). 1995, c. 289, §10 (RP).



24-A §2387. Penalty for violations

1. Civil penalties. A person or organization in violation of this chapter must be assessed by the superintendent a civil penalty not more than $1,000 for each violation, except that where a violation is willful, a civil penalty of not more than $10,000 must be assessed for each violation. These penalties may be in addition to any other penalty provided by law.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Separate violation. For purposes of this section, an insurer using a rate for which that insurer has failed to file the rate, supplementary rate information or supporting information as required by this subchapter, has committed a separate violation for each day that failure continues.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

3. License. The license of an advisory organization, rating organization or insurer that fails to comply with an order of the superintendent may be suspended or revoked by the District Court.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



24-A §2387-A. Public Advocate

1. Participation and duties. The Public Advocate shall represent the interests of insureds and policyholders in matters under this subchapter within the jurisdiction of the superintendent, including, but not limited to:

A. Rate filings under this chapter; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

B. Rulemaking; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

C. Petitions by insurers to terminate license authority, or withdrawal plans submitted pursuant to section 415-A; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

D. Proceedings by the superintendent concerning the reasonableness and adequacy of the service provided by any insurer; [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

E. Proceedings by the superintendent concerning the reasonableness and adequacy of the rates charged by any insurer; and [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

F. Proceedings instituted by the superintendent concerning an insurer's license authority. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

The Public Advocate has the same right to request data as any other party before the superintendent and may petition the superintendent, for good cause shown, to be allowed such other information as may be necessary to carry out the purposes of this section.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

2. Petition. The Public Advocate has the right to request that the superintendent investigate the reasonableness of the service provided by, or the rates charged by, insurers.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

3. Expert witnesses. The Public Advocate may employ witnesses and pay appropriate compensation and expenses to employ such witnesses. The funds for expert witnesses are available as indicated in section 2386.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

4. Appeal from superintendent's orders. The Public Advocate has the same rights of appeal from the superintendent's orders or decisions to which the Public Advocate has been a party as other parties.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

5. Application. This section applies to any proceeding under former section 2367 or section 2386-A for policy years 1988 through 1992 and for any other proceeding initiated prior to January 1, 1993 or any continuation or appeal of a proceeding initiated prior to January 1, 1993.

[ 1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).



24-A §2387-B. Savings provision

Any experience rating, classification, statistical or other rating plan on file and approved or legally in effect and not required to be revised by this Act or by a decision of the superintendent remains approved for use in the State. These plans need not be refiled on the effective date of this Act. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

Any rates or forms approved for an insurer on file and approved or legally in effect and not required to be revised by this Act or by a decision of the superintendent remain approved for use in the State. These rates and forms need not be refiled on the effective date of this Act. [1991, c. 885, Pt. B, §12 (NEW); 1991, c. 885, Pt. B, §13 (AFF).]

SECTION HISTORY

1991, c. 885, §B12 (NEW). 1991, c. 885, §B13 (AFF).









Chapter 26: THE WORKERS' COMPENSATION RESIDUAL MARKET DEFICIT RESOLUTION AND RECOVERY ACT

24-A §2391. Title and scope of chapter

1. Title. This chapter may be known and cited as "The Workers' Compensation Residual Market Deficit Resolution and Recovery Act."

[ 1995, c. 289, §11 (NEW) .]

2. Scope. This chapter establishes an efficient and effective mechanism for funding the obligations of the residual market mechanism in the State arising from workers' compensation insurance policies with initial effective dates or renewal dates between January 1, 1988 and December 31, 1992.

[ 1995, c. 289, §11 (NEW) .]

SECTION HISTORY

1995, c. 289, §11 (NEW).



24-A §2392. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 289, §11 (NEW).]

1. Association. "Association" means the Maine Insurance Guaranty Association.

[ 1995, c. 289, §11 (NEW) .]

2. Board. "Board" means the governing board of the Maine Workers' Compensation Residual Market Pool.

[ 1995, c. 289, §11 (NEW) .]

3. Chapter 250. "Chapter 250" means Bureau of Insurance Rules, Chapter 250, "Requirements for Eligibility to Self-Insurer Workers' Compensation Benefits," as amended and as in existence prior to the effective date of this chapter.

[ 1995, c. 289, §11 (NEW) .]

4. Chapter 440. "Chapter 440" means Bureau of Insurance Rules, Chapter 440, "Plan of Operation for the Workers' Compensation Residual Market Mechanism," as amended, as in existence prior to the effective date of this chapter and as modified in this chapter.

[ 1995, c. 289, §11 (NEW) .]

5. Delinquent insurer. "Delinquent insurer" means an insurer that has not timely paid in full that insurer's allocated share pursuant to section 2393, subsection 1, paragraph A, subparagraphs (1) or (2) or section 2393, subsection 1, paragraph B, subparagraphs (1) to (5), except as provided in section 2393, subsection 1, paragraph A, subparagraph (3), division (d) and section 2393, subsection 1, paragraph B, subparagraph (6), division (d).

[ 1995, c. 289, §11 (NEW) .]

6. Employer. "Employer" means any employer in the State that, at any time relevant under this chapter, is required under the Workers' Compensation Act to secure workers' compensation benefits for its employees.

[ 1995, c. 289, §11 (NEW) .]

7. Expense constant. "Expense constant" means a premium charge approved by the superintendent that applies to every policy, in addition to other premium charges, covering expenses such as those for issuing, recording and auditing that are common to all workers' compensation policies regardless of premium size.

[ 1995, c. 289, §11 (NEW) .]

8. Fresh start period. "Fresh start period" means the period from January 1, 1988 to December 31, 1992.

[ 1995, c. 289, §11 (NEW) .]

9. Initial surcharge period. "Initial surcharge period" means the period from July 1, 1995 to June 30, 2003.

[ 1995, c. 289, §11 (NEW) .]

10. Insured employer. "Insured employer" means an employer in the State that, on or after July 1, 1995, secures or continues to secure workers' compensation benefits under the Workers' Compensation Act for its employees through the purchase of an insurance policy.

[ 1995, c. 289, §11 (NEW) .]

11. Insurer. "Insurer" means every insurer or group of affiliated insurers authorized to provide workers' compensation insurance in the State at any time during the fresh start period. For purposes of this chapter, a group of affiliated companies under common ownership, management or control is treated as one entity.

[ 1995, c. 289, §11 (NEW) .]

12. Large deductible policy. "Large deductible policy" means a workers' compensation policy written with a per occurrence deductible in excess of $5,000 or a medical deductible in excess of $500.

[ 1995, c. 289, §11 (NEW) .]

13. Major insurer. "Major insurer" means any insurer that was designated by the superintendent as a servicing carrier in the workers' compensation residual market in the State as of October 1, 1986.

[ 1995, c. 289, §11 (NEW) .]

14. Minor insurer. "Minor insurer" means any insurer other than a major insurer.

[ 1995, c. 289, §11 (NEW) .]

15. Net direct written premium. "Net direct written premium" means the Maine direct gross premiums charged less all return premiums, except dividends and savings refunded under participating policies, returned to policyholders for all Workers' Compensation and Occupational Disease Insurance written in this State. Excess workers' compensation insurance is not considered "net direct written premium."

[ 1995, c. 289, §11 (NEW) .]

16. Net present value. "Net present value" is the sum of future payments, discounted to a specified valuation date at the discount rate provided.

[ 1995, c. 289, §11 (NEW) .]

17. Plan year. "Plan year" means, for an employer, the period beginning on the self-insured employer's plan approval or renewal date and ending the day before the next plan renewal or anniversary date. The plan renewal date for a member of a group self-insurer is the group's plan renewal date; the plan approval date for a new member joining an established group is the effective date of group membership. The plan year may be less than 12 months as a result of changes in plan accounting periods, midyear entry into a group self-insurance plan or termination of self-insurance authorization.

[ 1995, c. 289, §11 (NEW) .]

18. Policy year. "Policy year" means the following:

A. With respect to a particular calendar year, all policies issued or renewed in that calendar year and all subsequent events occurring in later years relating to those policies, including premium adjustments, audit results and claims experience under those policies; and [1995, c. 289, §11 (NEW).]

B. With respect to a particular employer, the 12-month period beginning upon the date of issuance or renewal of a policy and ending the day before the next renewal date and all subsequent events occurring in later years relating to those policies, including premium adjustments, audit results and claims experience under that policy. [1995, c. 289, §11 (NEW).]

[ 1995, c. 289, §11 (NEW) .]

19. Pool. "Pool" means the Maine Workers' Compensation Residual Market Pool described in and governed by chapter 440.

[ 1995, c. 289, §11 (NEW) .]

20. Residual market. "Residual market" means the instrument to provide coverage to employers not able to obtain coverage in the voluntary market.

[ 1995, c. 289, §11 (NEW) .]

21. Self-insured employer. "Self-insured employer" means an employer that, on or after July 1, 1995, secures or continues to secure workers' compensation through a self-insured program under the Workers' Compensation Act as approved by the superintendent pursuant to the provisions of Title 39-A, section 403, subsection 3.

[ 1995, c. 289, §11 (NEW) .]

22. Self-insured group or groups. "Self-insured group or groups" means a self-insured group approved by the superintendent pursuant to chapter 250, section 3.

[ 1995, c. 289, §11 (NEW) .]

22-A. Succession transaction. "Succession transaction" means an asset sale, merger, consolidation, reorganization or restructuring that creates a successor self-insured employer.

[ 1995, c. 619, §1 (NEW); 1995, c. 619, §8 (AFF) .]

22-B. Successor self-insured employer. "Successor self-insured employer" means any self-insured employer that is a successor entity to another employer or employers doing business in this State. A successor self-insured employer includes any entity that purchases all or a portion of the assets of an employer or the surviving entity in any other merger, consolidation, reorganization or restructuring.

[ 1995, c. 619, §1 (NEW); 1995, c. 619, §8 (AFF) .]

23. Superintendent. "Superintendent" means the Superintendent of Insurance.

[ 1995, c. 289, §11 (NEW) .]

24. Surchargeable premium. "Surchargeable premium" means:

A. For insured employers, the manual workers' compensation premium applicable to the insured employer, as adjusted by any applicable experience modification factor, premium discount, expense constant and any other debits or credits to a lawfully received premium. In calculating the surchargeable premium for retrospectively rated policies and large deductible policies, "surchargeable premium" means the discounted workers' compensation standard premium, which is the manual premium that would apply to the insured employer absent the retrospectively rated or large deductible nature of the policy, as adjusted by any applicable experience modification factor, premium discount and expense constant. For retrospectively rated and large deductible policies, the insurer shall calculate a discounted standard premium amount utilizing estimated payrolls at policy inception, subject to the final determination upon audit, applying the insurer's manual rates, the insured's experience modification factor, any premium discount, expense constant and other debits or credits to a lawfully received premium. When calculating the discounted standard premium for policies with large deductibles, the maximum credit for the deductible option may not be greater than the amount approved by the superintendent in the most recent advisory loss cost filing for a $5,000 indemnity deductible. [1995, c. 289, §11 (NEW).]

B. For self-insured employers, the manual workers' compensation premium adjusted by the experience modification factor applicable to the self-insured employer, and any applicable premium discount and expense constant. For purposes of this definition, "manual premium" means the workers' compensation premium that would have been applicable to the individual self-insured employer if calculated using the advisory loss costs in effect at the time the surcharge is due multiplied by 1.2, applying the rating rules, excluding any premium discount, and experience rating procedure approved by the superintendent for the designated workers' compensation advisory organization pursuant to section 2382-B, to the exposure and experience of the individual self-insured employer. For a self-insured employer who is a member of a self-insurance group, "surchargeable premium" means the actual amount of workers' compensation premium that is paid to the self-insurance group including experience modification, premium discount and expense constant in accordance with the requirements of chapter 250, but excluding any surplus distributions credited against or applied to reduce premiums. [1995, c. 289, §11 (NEW).]

[ 1995, c. 289, §11 (NEW) .]

25. Timely pay; timely paid; timely payment. "Timely pay," "timely paid" or "timely payment" means payment by the party responsible for the payments on or before the due date specified in this chapter.

[ 1995, c. 289, §11 (NEW) .]

26. Voluntary market. "Voluntary market" means the workers' compensation insurance market in which insurance companies voluntarily offer coverage to applicants who meet the insurers' underwriting standards or guidelines.

[ 1995, c. 289, §11 (NEW) .]

27. Workers' Compensation Act. "Workers' Compensation Act" means and refers to the Maine Workers' Compensation Act of 1992, as amended.

[ 1995, c. 289, §11 (NEW) .]

28. Worker's compensation residual market mechanism. "Worker's compensation residual market mechanism" or "residual market mechanism" means the workers' compensation residual market mechanism described in and governed by Chapter 440.

[ 1995, c. 289, §11 (NEW) .]

SECTION HISTORY

1995, c. 289, §11 (NEW). 1995, c. 619, §1 (AMD). 1995, c. 619, §8 (AFF).



24-A §2393. Initial funding of pool

1. Payments by insurers. Insurers shall pay to the pool on or before January 1, 1996 the amount of $65,000,000, as follows.

A. Major insurers shall pay to the pool 90% of the $65,000,000 payment, which is $58,500,000. Each major insurer shall pay to the pool that major insurer's allocated share of the payment required by this paragraph as determined in accordance with the following:

(1) If the major insurer's percentage of the total net direct written premium in the voluntary workers' compensation market in the State for the calendar years 1989 and 1990 was less than 3.4% according to data compiled by the National Council on Compensation Insurance, then the major insurer must pay to the pool $4,906,000;

(2) If the major insurer's percentage of the total net direct written premium in the voluntary workers' compensation market in the State for the calendar years 1989 and 1990 was equal to or greater than 3.4%, according to data compiled by the National Council on Compensation Insurance, then the major insurer must pay $4,906,000 less one of the following credits:

(a) If the major insurer's percentage of total net direct written premium in the voluntary market exceeded 25% for each of the calendar years 1989 and 1990, then $1,811,000;

(b) If the major insurer's percentage of total net direct written premium in the voluntary market exceeded 10% for each of the calendar years 1989 and 1990, then $1,772,000;

(c) If the major insurer's percentage of total net direct written premium in the voluntary market exceeded 10% for either calendar year 1989 or 1990, then $807,000;

(d) If the major insurer's percentage of total net direct written premium in the voluntary market exceeded 7.5% for each of the calendar years 1989 and 1990, then $596,000; or

(e) For any other major insurer that qualifies for credit under this subparagraph, $289,000;

(3) One or more major insurers may agree in writing to pay more or less than the amount of their allocated share under subparagraph (1) or (2); except that:

(a) A major insurer may not pay less than the allocated share under subparagraph (1) or (2), unless the written agreement is executed by all major insurers that have timely paid or agreed in writing to timely pay in full at least their allocated share;

(b) The total amount of timely payments to the pool by major insurers is equal to or greater than $58,500,000;

(c) The pool is made a 3rd-party beneficiary to a written agreement among certain major insurers that provides for:

(i) Timely payments to the pool by major insurers that are equal to $58,500,000; and

(ii) An express right of the pool to enforce the payments required by that agreement; and

(d) Timely payment of any share agreed upon in writing pursuant to this subparagraph in an amount less than the allocated share under subparagraph (1) or (2) constitutes timely payment in full of an allocated share for purposes only of subsection 1, paragraph C or section 2396, subsection 1.

(4) If the total amount paid according to the requirements of subparagraphs (1), (2) and (3) exceeds $58,500,000, the pool must disburse within 30 days the excess amount by refunding to each major insurer that has timely paid in full at least its allocated share under subparagraph (1) or (2) in direct proportion to the amount that each major insurer paid to the pool as part of the total major insurers' payment required by this paragraph. [1995, c. 289, §11 (NEW).]

B. Minor insurers shall pay to the pool 10% of the $65,000,000 payment, which is $6,500,000. Each minor insurer shall pay to the pool an allocated share of the payment required by this paragraph as determined in accordance with the following.

(1) Except as provided in subparagraph (2), an allocated share equal to the sum of the amounts described in divisions (a) to (c) must be paid to the pool.

(a) Minor insurers authorized to provide workers' compensation insurance in the State at any time during 1989 pay 59% of the $6,500,000 payment, with each minor insurer paying a per capita share.

(b) Minor insurers authorized to provide workers' compensation insurance in the State at any time during 1990 pay 38% of the $6,500,000 payment, with each minor insurer paying a per capita share.

(c) Minor insurers authorized to provide workers' compensation insurance in the State at any time during 1991 pay 3% of the $6,500,000 payment, with each minor insurer paying a per capita share.

(2) A minor insurer that qualifies for a partial exemption under this subparagraph shall pay to the pool the greater of $10,000 or 2% of the minor insurer's average annual after-tax adjusted earnings for the 3 calendar years immediately prior to enactment of this chapter as reported in the minor insurer's annual statement filed with the superintendent. A minor insurer qualifies for a partial exemption from the per capita share payment required by this paragraph if, for the 3 calendar years immediately prior to enactment of this chapter, as reported in the minor insurer's annual statement filed with the superintendent, the minor insurer's:

(a) Average annual after-tax adjusted earnings were less than $2,000,000; and

(b) Surplus as to policyholders did not exceed $12,500,000.

(3) A minor insurer that has not received a partial exemption under subparagraph (2) is entitled to participation credits determined as follows.

(a) For any policy year beginning on or after January 1, 1989, the share for each minor insurer authorized to write workers' compensation insurance in the year to which the calculation in this division pertains is reduced by .05% for each .10% that its participation ratio for the year to which the assessment relates exceeds its participation ratio for the base period as calculated by dividing the minor insurer's net direct written premium for the base period by the total minor insurer's net direct written premium for the base period. For purposes of this division, "base period" means the calendar years 1983 to 1986. The participation ratio for the year to which the assessment relates is calculated by dividing the minor insurer's net direct written premium in that calendar year by the total net direct written premium of minor insurers that were authorized at any time during that year;

(b) Credits earned by a minor insurer may not result in a minor insurer's participation ratio being adjusted to less than 1/2 of its otherwise allocated share;

(c) For a minor insurer not authorized to write workers' compensation insurance in 1986, its adjusted participation ratio is 1/2 of its participation ratio in the year to which the calculation applies;

(d) Any deficiency must be distributed among all minor insurers in proportion to the adjusted participation ratio, after credit adjustments; and

(e) For purposes of this subparagraph, "adjusted participation ratio" means a minor insurer's participation ratio as calculated in accordance with this subparagraph and after application of any credits. For purposes of this subparagraph, net direct written premium does not include premiums for residual market risks reinsured by the pool or retrospective rating plan adjustments on policies effective prior to January 1, 1988.

(4) The total amount of the differences between the following must be paid by those minor insurers that actually paid their allocated share as of January 1, 1996 by allocating the difference to those minor insurers in the same proportion as each such minor insurer's payment bears to the total aggregate amount actually paid by minor insurers as of January 1, 1996:

(a) The otherwise allocated share payments under subparagraph (1); and

(b) The payments made by minor insurers that qualify for a partial exemption as provided in subparagraph (2) and any participation credits under subparagraph (3).

(5) In the event a minor insurer for any reason fails to pay its allocated share, as described in this paragraph, by January 1, 1996, then the pool may charge the deficiency resulting from those uncollected amounts to all minor insurers that actually pay their allocated share as of January 1, 1996 by allocating that deficiency to those minor insurers in the same proportion as each such minor insurer's payment bears to the total aggregate amount actually paid by minor insurers as of January 1, 1996. Those minor insurers are subrogated to the pool's right to collect such amounts from the delinquent minor insurer.

(6) One or more minor insurers may agree in writing to pay more or less than the amount of their allocated share under subparagraphs (1) to (4), except that:

(a) A minor insurer may not pay less than the allocated shares under subparagraphs (1) to (4) unless the written agreement is executed by all minor insurers that have timely paid or agreed in writing to timely pay in full at least their allocated share;

(b) The total amount of timely payments to the pool by minor insurers is equal to or greater than $6,500,000;

(c) The pool is made a 3rd-party beneficiary to a written agreement among certain minor insurers that provides for:

(i) Timely payments to the pool by minor insurers that are equal to $6,500,000; and

(ii) An express right of the pool to enforce the payments required by that agreement; and

(d) Timely payment of any share agreed upon in writing pursuant to this subparagraph in an amount less than the allocated share under subparagraphs (1) to (4) constitutes timely payment in full of an allocated share for purposes only of subsection 1, paragraph C or section 2396, subsection 1.

(7) If the total amount paid according to the requirements of subparagraphs (1) to (6) exceeds $6,500,000, the pool must disburse within 30 days the excess amount by refunding to each minor insurer that has timely paid in full at least its allocated share under subparagraphs (1) to (4) in direct proportion to the amount that each minor insurer paid to the pool as part of the total minor insurers' payment required by this paragraph. [1995, c. 289, §11 (NEW).]

C. The pool shall bill and collect from each insurer the allocated share established by paragraphs A and B. If an insurer has not timely paid its allocated share in full to the pool on or before January 1, 1996, then the insurer is considered delinquent and the following applies.

(1) The pool has all the rights, powers and authority to take all necessary and appropriate action, as determined in the pool's discretion, against the delinquent insurer to collect any amounts not paid as and when due, and any deficiency is assessed interest at the rate of 10% per annum from January 1, 1996 until full payment from the insurer is received by the pool. The pool is entitled to an award of and reimbursement from any delinquent insurer of the costs of enforcement and collection of any amounts not paid as and when due, including all costs and expenses, reasonable attorney's and paralegal's fees and any other professional fees and expenses associated with the pool's enforcement and collection efforts.

(2) If the pool has received $58,500,000 from major insurers or $6,500,000 from minor insurers, valued as of January 1, 1996, the pool shall provide prompt written notice of this fact to insurers in the same category, either major or minor. Within 90 days following a request, the pool shall assign all such rights, powers and authority, including the entitlement to costs and expenses, to any insurers in the same category of the delinquent insurer that have requested an assignment and timely paid in full at least the allocated share established by paragraphs A and B.

(3) The pool has the right to set off any amounts due under this chapter to the pool from a delinquent insurer against any sums credited by or due from the pool to the delinquent insurer and against any other property of the delinquent insurer in the possession or under the control of the pool.

(4) Regardless of whether any action is taken pursuant to subparagraphs (1) to (3), the superintendent is authorized to exercise all authority as may be provided by and in accordance with law to take appropriate action against any delinquent insurer. In addition to any other authority the superintendent may possess under law, the superintendent upon notice and hearing may suspend a delinquent insurer's authority to transact the business of insurance in the State for so long as the insurer remains delinquent. The authority granted to the superintendent under this paragraph and jurisdiction vested in the bureau are concurrent with other actions by other parties authorized in this paragraph.

(5) Any collection by or on behalf of the pool, or amounts obtained by setoff with respect to a delinquent insurer, are retained by the pool, until the insurers in the same category as the delinquent insurer have paid the total amount required for that category, plus interest pursuant to subparagraph (1) and costs and expenses of the pool for collection in an amount not to exceed the delinquent share, valued as of January 1, 1996, to the pool. Any excess must be distributed within 90 days among the insurers in the same category as the delinquent insurer that have timely paid in full at least the allocated share established by paragraphs A and B in direct proportion to that insurer's payment to the pool as part of the total payments required by paragraph A or B, except that any collection on behalf of the pool as the result of an assignment pursuant to subparagraph (2) must be distributed as agreed among the insurers that receive the assignment from the pool.

(6) No defense or substantive argument that could have been raised or asserted related to an insurer's status as a major insurer or minor insurer or any purported contractual rights under prior or existing law is extinguished or otherwise abridged in any proceeding against a delinquent insurer instituted under subparagraphs (1) to (5). [1995, c. 289, §11 (NEW).]

[ 1995, c. 289, §11 (NEW) .]

2. Payments by employers. Employers shall pay to the pool the following amounts.

A. Employers shall pay initial surcharges, in the manner described in this subsection, in an aggregate amount equal to $110,000,000, calculated on a net present value basis using January 1, 1995 as the valuation date, a discount rate of 5% and the midpoint of each calendar quarter as the date of actual receipt of surcharge proceeds remitted to the pool for each calendar quarter. Proceeds included in determining when the $110,000,000 initial surcharge is fully paid consist of:

(1) All proceeds from surcharges under this chapter on policies with effective dates on or after July 1, 1995 and surcharges under this chapter on self-insured employers with plan years commencing on or after July 1, 1995; and

(2) All proceeds from surcharges actually received in immediately available funds by the pool after 5:00 p.m., September 30, 1995, whether the proceeds result from a surcharge under this chapter or under laws existing prior to enactment of this chapter. [1995, c. 289, §11 (NEW).]

B. Proceeds from surcharges under existing laws actually received in immediately available funds by the pool on or before 5:00 p.m., September 30, 1995 may not be credited against the initial surcharge requirement. [1995, c. 289, §11 (NEW).]

C. The pool shall maintain records reflecting actual dates of receipt of proceeds from surcharges sufficient to enable the net present value calculation. [1995, c. 289, §11 (NEW).]

D. The initial surcharges must be paid in accordance with the following provisions.

(1) Beginning July 1, 1995 every insurer writing workers' compensation insurance in the State shall collect from workers' compensation insurance policyholders and pay to the pool a surcharge on all surchargeable premiums received by the insurer for those policies. During the initial surcharge period, the surcharge is at a fixed rate of 6.32% of the surchargeable premium. The surcharge may be applied only to policies with an effective date on or after 12:01 a.m., July 1, 1995. All surcharges received by each insurer during the preceding calendar quarter must be remitted to the pool within 15 days following the end of each calendar quarter, except that servicing carriers shall remit on February 15th, May 15th, August 15th and November 15th of each year. Any surcharge proceeds not remitted on a timely basis accrue interest at the rate of 10% per annum from the due date until paid in full. The pool is entitled to reimbursement from any insurer failing to remit surcharge proceeds on a timely basis for the pool's costs of collection of those amounts, including all collection costs and fees, reasonable attorney's and paralegal's fees and any other professional fees and expenses associated with the pool's collection efforts. The surcharges described in this subparagraph do not apply to reinsurance recognized by the superintendent pursuant to Chapter 250, section 2, paragraph G or section 3, paragraph G, procured by an individual self-insured employer or a self-insured employer group.

(2) Self-insured employers that secured their obligation to provide workers' compensation benefits under the Workers' Compensation Act through issuance or renewal at any point during the fresh start period of an insurance policy for any portion of any of the policy years 1988 to 1992 are subject to a surcharge as provided in the following.

(a) During the initial surcharge period the rate of surcharge is 6.32% of the surchargeable premium as adjusted pursuant to this paragraph for the self-insured employer's current plan year utilizing estimated payroll as submitted with the self-insured employer's renewal application for authority to self-insure, in accordance with Chapter 250, section 2, paragraph C, subparagraph 1, division c or Chapter 250, section 3, paragraph C, subparagraph 1, division g as applicable, subject to audit pursuant to division (d), subdivision (iii). If the plan year in which a surcharge is collected or a credit is distributed is shorter than 12 months, due to a change in accounting period or termination of self-insurance authorization, the surcharge or credit for that plan year must be based upon the final audited payroll for the short plan year.

(b) All surcharges must be collected or distributed on a plan year basis. In each plan year, the percentage of the surchargeable premium to be surcharged is the same percentage as is applied to an insured employer whose policy period coincided with the plan year.

(c) Except for a successor self-insured employer, each self-insured employer shall pay surcharges relating to only that portion of the policy years 1988 to 1992 in which the self-insured employer insured its workers' compensation obligations. The surcharge factor, as determined by the board under this chapter, must be adjusted to take into consideration the policy years or portions of policy years 1988 to 1992 in which a self-insured employer was self-insured.

The self-insured employer adjustment is determined as follows. The surcharge factor must be multiplied by the factor attributed to each of the years 1988 to 1992, as set forth in the table below. If a self-insured employer was insured only during a portion of a policy year, then the factor for that year is prorated based on the ratio of the number of days in the policy year during which the self-insured employer was insured to 365 days.

(d) The board shall administer the surcharges on self-insured employers as follows.

(i) The board shall issue surcharge billings to self-insured employers, pursue collection of all invoiced surcharges, initiate legal proceedings as necessary to collect surcharges and maintain records adequate to administer the surcharge process. The records of the board and of the bureau form the basis for identifying self-insured employers who are subject to this paragraph.

(ii) Annual surcharges may be paid in a single lump sum within 30 days of the receipt of the pool's invoice or in quarterly installments at the self-insured employer's option. The board shall issue a yearly invoice as soon as practicable after the self-insured employer's plan approval or renewal date and receipt of all necessary supporting information from the superintendent. Each invoice must contain a schedule of dates when quarterly installments are due and clearly state the policy year or years for which the surcharge is imposed, the surcharge percentage multiplied by the factor applicable to each policy year and the amount of the surchargeable premium.

(iii) Each individual self-insured employer shall report final audited payrolls to the pool not later than 60 days after the end of each plan year and each self-insured employer that is a member of a self-insured group or the group's administrator, as the group may select, shall report final audited payrolls to the pool not later than 120 days after the end of each plan year and shall remit with the audit information any additional surcharges resulting from the audit.

(iv) Upon the request of a self-insured employer, including a successor self-insured employer or an administrator of a self-insurance group, the board may determine whether there was a factual inaccuracy in the information underlying a surcharge billing issued by the board for the fresh start period or whether the surcharge calculated by the board is consistent with the provisions of this subparagraph. The request must be filed within 180 days from the date on which the final payment is due and must be in writing, including a statement of the reason for the request and the amount, if known, of the alleged overcharge. If an appeal based upon an alleged overcharge is sustained, the board shall refund the overcharge, together with any investment earnings on those amounts. If a self-insured employer is aggrieved by the final action or decision of the board, or if the board does not act on the written request within 60 days, the self-insured employer may appeal to the superintendent within 60 days of such action or decision of the board. Notwithstanding a pending appeal, a self-insured employer must pay any surcharge billing issued by the board.

(e) Self-insured employers have the following obligations with respect to the surcharge process.

(i) As a condition of continuing authorization to self-insure, each self-insured employer and each group self-insurance administrator shall assist the board and the superintendent in the calculation, billing and collection of any applicable surcharge. The required assistance includes maintaining and providing, upon request of the board or the superintendent, actual premium history and all payroll and experience information necessary to calculate self-insured employer premiums, as specified in this subparagraph. Information provided by the self-insured employer is subject to audit by the pool and the superintendent at any time and self-insured employers shall provide to the pool, or its designee, and to the superintendent full and complete access to all books and records relating in any way to the audit. Group self-insurance administrators shall give prompt notice to the superintendent of any changes in group membership.

(ii) Information provided by self-insured employers to the board pursuant to this paragraph is confidential. The board shall protect the confidentiality of all self-insured employer information in its possession, whether the information is obtained directly from the self-insured employer or from the superintendent or a group administrator. All information relating to a self-insured employer provided pursuant to this paragraph and in the possession of the board or superintendent continues to be confidential until that information is destroyed.

(iii) A self-insurance group may act as the collection agent for its members. Any group so electing shall notify the board. The board shall bill the group on a consolidated basis. The group shall remit its entire quarterly payment to the board within 30 days after receiving the invoice, whether or not any members remain in default and notify the board and the superintendent of any delinquency.

(iv) Each self-insured employer shall make provisions for possible surcharges in the normal course of operations and pay the full amount of any surcharge installment within 30 days after receiving an invoice from the board or the self-insured employer's self-insurance group. Late payments are subject to interest at the rate of 10% per annum.

(v) The failure of any self-insured employer or self-insurance group to comply with its duties under this paragraph constitutes grounds for suspension, revocation, termination of the option to self-insure, expulsion from a self-insurance group or other appropriate sanctions authorized under section 12-A, in addition to all procedures for the collection of past-due accounts otherwise available by law to the board or the governing body of the self-insurance group.

(f) The superintendent has the following responsibilities with respect to the surcharge process.

(i) The superintendent shall furnish to the board, on a monthly basis, a list of all self-insurance plan approvals, renewals and anniversaries that have occurred since the last report or for any other reason were not included in any previous report, including all approvals, terminations and membership changes for group self-insurers. For each employer listed, the superintendent shall provide all available information necessary for the board's imputed calculations under this paragraph, including: the date the new plan year began; the self-insurance group, if any, to which the self-insured employer belongs; the dates of coverage under each policy issued or renewed in policy years 1988 to 1992; the rating information for the current plan year, including estimated payroll by classification, premium rate for each classification, experience modification and other applicable rating adjustments; information relating to changes of ownership or control, changes of operations, changes of name or organizational structure; and other information necessary to determine successorship.

(ii) The superintendent shall supplement promptly the initial report as necessary, including any revision to the self-insured employer's rating information on audit, any other additions or corrections to incomplete or inaccurate information provided in the initial report and the length of the plan year, if shorter than 12 months.

(g) A successor self-insured employer is subject to surcharge on the same basis as the predecessor employer would be if still actively doing business and self-insured. If a self-insured employer is the successor to more than one employer, then the successor employer's self-insured employer adjustment is the sum of each predecessor employer's self-insured employer adjustment multiplied by the ratio of the employer's surchargeable premium for the 12-month period immediately preceding the succession transaction to the combined surchargeable premium of all predecessor employers for that 12-month period.

(i) If one or more of the predecessor employers was insured at the time of the succession transaction, its self-insured employer adjustment is calculated pursuant to division (c), (h) or (i) as if it had become self-insured at the time of the succession transaction.

(ii) If business operations that were covered under a single workers' compensation policy or certificate of self-insurance authority are subsequently separately owned by virtue of any succession transaction, dissolution, reincorporation or other transaction or series of transactions, for purposes of this subparagraph each business is treated as a distinct employer, subject to surcharge as either an insured employer or a self-insured employer.

(iii) If substantial changes in operations during the 12-month period immediately preceding the succession transaction make the 12-month surchargeable premium an inappropriate measure of a predecessor employer's workers' compensation exposure prior to the transaction, the board may adopt procedures for calculating an annualized premium in a manner consistent with the intent of this subparagraph.

(h) A self-insured employer that secured its obligation to provide workers' compensation benefits under the Workers' Compensation Act through a self-insurance program approved by the superintendent for the entirety of that self-insured employer's policy years 1988 to 1992, in which the self-insured employer actually had an obligation to secure benefits under the Workers' Compensation Act is not subject to the surcharge.

(i) Except for any successor self-insured employer, self-insured employers that commence operations in the State on or after July 1, 1995 are subject to surcharge under this subparagraph on the same basis as self-insured employers that secured compensation under the Workers' Compensation Act by the purchase of an insurance policy throughout the entire fresh start period.

(3) An employer may, as specified in this subparagraph, prepay all of its surcharges for a period of 10 consecutive policy years or plan years. The 10-year period starts with the employer's first renewal date or plan year following July 1, 1995. Within 30 days after the inception of the first plan year or first policy renewal date following July 1, 1995, if the employer intends to exercise this option, the employer must file with the pool written notice electing to make a lump-sum payment of surcharges and shall include with the notice the employer's full lump-sum payment. If the election is not made within 30 days after the first day of the first plan year or policy year following July 1, 1995, the option expires and is no longer available. The pool shall implement such procedures for administering this option as the board determines necessary. An employer that elects this option shall reimburse the pool for its expenses of administering this option for that employer, including the cost of individually allocating those costs to individual employers, in accordance with billing procedures developed and implemented by the board. This subparagraph does not eliminate or limit the employer's liability to pay adjusted surcharges or supplemental surcharges pursuant to paragraph E or section 2394.

For purposes of this subparagraph, "lump-sum payment" is the surcharge for the first year multiplied by 10 and discounted to net present value using:

(a) A 5% discount rate;

(b) The first day of the first plan year or policy year starting on or after July 1, 1995; and

(c) An assumption that the surcharge for each of the 10 plan years or policy years would have been paid on the first day of each subsequent plan year or policy year. [2011, c. 524, §11 (AMD).]

E. The initial surcharge percentage may be adjusted by the pool in accordance with the following provisions.

(1) Each July 1st beginning in 2003, the board shall establish a surcharge percentage to be imposed on all workers' compensation insurance policies issued or renewed on or after that date until the effective date of any subsequent adjustment in the surcharge percentage established by the board; except that, if supplemental surcharges and assessments have commenced under section 2394, no further adjustments may be made under this subparagraph. The surcharge must be at a level determined by the board to be sufficient to produce cash receipts over the ensuing 24 months that, together with all other funds reasonably anticipated by the board to be available on a cash basis over that period, produce an amount not less than the pool's projected cash requirements to meet its obligations over that period. In making that determination, the board shall employ and rely upon the advice of professional and consulting services, including services available through the pool's internal staff, as the board determines necessary.

(2) If the surcharge percentage established under this subparagraph exceeds 6.32%, then a prepaid employer shall pay surcharges for that future assessment period at the same rate as those employers who paid annually, based upon the employer's surchargeable premium for the policy year or plan year to which the increased surcharge percentage applies. A prepaid employer may take a credit for the surcharges prepaid for that assessment period pursuant to section 2393, subsection 2, paragraph D, subparagraph (3) in an amount equal to the net present value calculated on a basis consistent with paragraph D, subparagraph (2), division (d), subdivision (ii). If the surcharge percentage is less than 6.32% for that future assessment period, then the pool shall refund to a prepaid employer an amount equal to the difference between the value of the lump-sum surcharge paid for the future assessment period calculated on a basis consistent with paragraph D, subparagraph (2), division (d), subdivision (ii) and the amount of surcharge due based upon the adjusted surcharge percentage and applicable surchargeable premium. For purposes of this subparagraph, "prepaid employer" means an employer who has elected to pay surcharges on a lump-sum basis pursuant to paragraph D, subparagraph (3).

(3) The board has authority to make interim adjustments in the surcharge percentage on or after July 1, 2003, to be effective on dates other than July 1st as specified by the board, to the extent considered necessary by the board to produce sufficient cash receipts from surcharges over the ensuing 24 months that, together with all other funds reasonably anticipated by the board to be available on a cash basis to the pool over the ensuing 24 months, will be sufficient to meet the pool's anticipated cash requirements over that period.

(4) In projecting the pool's anticipated cash requirements, the board shall maintain a reserve equal to 25% of the cash expenditures of the pool over the immediately preceding 12-month period. [1995, c. 289, §11 (NEW).]

F. The surcharges required by this subsection are considered premium for cancellation and nonrenewal purposes only and are not subject to premium tax, Maine Insurance Guaranty Association assessments, agents' commissions or other payments required on insurance policy premiums. [1995, c. 289, §11 (NEW).]

G. Employer surcharges required by this chapter are suspended if:

(1) The board determines that the pool's assets are adequate to satisfy all remaining obligations, including any necessary repayment to insurers that satisfy the requirements of subparagraph (2); and

(2) The insurers and employers have been repaid by the pool in amounts necessary to produce a ratio of actual surcharges under this subsection paid by employers calculated on a net present value basis using January 1, 1995 as a valuation date and a discount rate of 5% to actual payments by insurers to the pool under subsection 1, valued as of January 1, 1996, not including employer surcharges remitted to the pool by insurers, that is the same as 11 to 6.5, for employers and insurers respectively. [1995, c. 289, §11 (NEW).]

H. If the board suspends initial surcharges and the pool subsequently requires additional assets to satisfy remaining obligations, the board shall order additional initial surcharges consistent with this subsection. The board shall review the relationship between the pool's assets and liabilities as often as determined necessary by the board, but at least annually. Projections of assets and liabilities contained in any quarterly or annual statements of operation prepared by or at the direction of the board do not constitute a determination under this subsection. [1995, c. 289, §11 (NEW).]

[ 2011, c. 524, §11 (AMD) .]

3. Payments by Maine Insurance Guaranty Association. The association shall pay to the pool $1,538,039 on or before February 15th, May 15th, August 15th, and November 15th of each year for 40 consecutive calendar quarters beginning August 15, 1996.

A. Each payment made by the association to the pool under this subsection is treated as a covered claim pursuant to section 4435, subsection 4, except that any provision or authority for the association to seek reimbursement or recoupment from any source other than by assessments to association member insurers does not apply. This section does not limit or impair a member insurer's right to recoupment under section 4447. [1995, c. 289, §11 (NEW).]

B. The quarterly payments by the association to the pool as required by this subsection must be made regardless of the financial condition or actual or projected cash requirements of the pool. [1995, c. 289, §11 (NEW).]

[ 1995, c. 289, §11 (NEW) .]

SECTION HISTORY

RR 1995, c. 2, §52 (COR). 1995, c. 289, §11 (NEW). 1995, c. 619, §§2-6 (AMD). 1995, c. 619, §§2-6 (AMD). 1995, c. 619, §8 (AFF). 1995, c. 619, §8 (AFF). 2011, c. 524, §11 (AMD).



24-A §2394. Funding subsequent cash deficiencies

If the insurers have made payments to the pool totalling $65,000,000 valued as of January 1, 1996 pursuant to section 2393, subsection 1 and the employers have paid surcharges totalling $110,000,000 calculated on a net present value basis using January 1, 1995 as a valuation date and a discount rate of 5%, pursuant to section 2393, subsection 2, on each July 1st following the full payment date, or more often if the board considers it necessary: [1995, c. 289, §11 (NEW).]

1. Determine cash requirements. The board shall determine the amount of cash receipts that will be required over the ensuing 24 months, in addition to all other funds reasonably anticipated by the board to be available on a cash basis over that period, to produce an amount not less than the pool's projected cash requirements to meet its obligations over that period. In making this determination, the board shall employ and may rely upon professional and consulting services, including such services as may be available through its internal staff, as the board considers necessary. If cash requirements determinations under this subsection commence, any cash requirements determinations and initial surcharge percentage adjustments under section 2393, subsection 2, paragraph E cease. In projecting the pool's anticipated cash requirements, the board shall maintain a reserve equal to 25% of the cash expenditures of the pool over the immediately preceding 12 months; and

[ 1995, c. 289, §11 (NEW) .]

2. Establish supplemental surcharges and assessments. The pool shall establish, bill and collect supplemental surcharges from employers and assessments from insurers in an aggregate amount determined by the board to be sufficient to satisfy the pool's cash requirements, determined under subsection 1, in accordance with the following provisions.

A. Liability for funding cash requirements determined under subsection 1 is allocated 70% to employers and 30% to insurers. [1995, c. 289, §11 (NEW).]

B. The pool shall establish a surcharge on employers, reflected as a percentage of surchargeable premium, that the board reasonably expects will be sufficient to generate cash receipts over the ensuing 24-month period equal to 70% of the pool's cash requirements for such period as determined pursuant to subsection 1. The resulting employer surcharges are billed and collected in the same manner as provided in section 2393, subsection 2, paragraph D. [1995, c. 289, §11 (NEW).]

C. The pool shall establish, bill and collect from insurers assessments equal to the remaining 30% of the pool's cash requirements. Major insurers are responsible for 90% and minor insurers are responsible for 10% of these assessments.

(1) Assessments under this paragraph must be determined and billed quarterly by the pool in an amount equal to 42.9% of the cash receipts actually received by the pool from employer supplemental surcharges during the immediately preceding calendar quarter and must be allocated among existing insurers in the same category in direct proportion to amounts paid by or otherwise collected from those insurers by or on behalf of the pool under section 2393, subsection 1. Assessments billed by the pool must be paid within 30 days of the billing date.

(2) The enforcement provisions established by section 2393, subsection 1, paragraph C apply to assessments on insurers under this paragraph. [1995, c. 289, §11 (NEW).]

D. For purposes of establishing the surcharge upon employers, the pool's cash requirements may not include any amounts necessary to compensate the pool for any failure by insurers to pay the full amount of the assessments charged to insurers under this subsection. [1995, c. 289, §11 (NEW).]

[ 1995, c. 289, §11 (NEW) .]

For the purposes of this section, "full payment date" means the date on which insurers have paid the entire amount required pursuant to section 2393, subsection 1 and on which employers have paid the entire amount required pursuant to section 2393, subsection 2. [1995, c. 289, §11 (NEW).]

SECTION HISTORY

1995, c. 289, §11 (NEW).



24-A §2395. Revisions to residual market mechanism plan of operation

1. Plan manager. The board shall appoint a plan manager who reports to and serves at the pleasure, direction and control of the board. The board has the exclusive right to retain any individual or organization as plan manager and to terminate the plan manager. The board is exclusively responsible for establishing the terms and conditions, including compensation, under which the plan manager serves.

[ 1995, c. 289, §11 (NEW) .]

2. Appointment of employer representatives. The 5 members of the board of governors serving as representatives of the business community of the State are appointed by the Governor for staggered 3-year terms, with at least one member appointed each year. All members whose terms have not expired on or before July 3, 1995 continue on the board until their terms expire.

[ 1995, c. 289, §11 (NEW) .]

3. Staff and consultants. The board may employ, or otherwise retain, staff and consultants as the board considers necessary or appropriate to effect the purposes of this chapter and chapter 440 and to otherwise administer pool operations. The board or its designee is exclusively responsible for establishing the responsibilities and compensation of all staff employed by the pool and are exclusively responsible for establishing the terms and conditions, including compensation, of all consultants retained by the pool.

[ 1995, c. 289, §11 (NEW) .]

4. Transfer of policies. An insurer may transfer any rights, obligations and liabilities of a workers' compensation insurance policy issued pursuant to the residual market mechanism.

[ 1995, c. 289, §11 (NEW) .]

5. Authority to borrow money. The pool may, when directed by the board, borrow money and enter into financing transactions in the name of and on behalf of the pool and issue evidences of indebtedness in connection with those transactions. To secure the payment of any indebtedness incurred pursuant to this subsection, the pool may pledge and create a lien upon any or all of its receivables or revenues or grant such other security interests in its property as the board determines reasonable and proper for the security of the holders of indebtedness. The terms and conditions of any borrowing, including, but not limited to, dates, maturities, interest and rates, must be established by the board.

[ 1995, c. 289, §11 (NEW) .]

6. Report required. Beginning in 1996, the board shall file an annual report on or before June 1st to the Governor, the superintendent, the President of the Senate and the Speaker of the House of Representatives and the joint standing committee of the Legislature having jurisdiction over banking and insurance matters. The report must identify the following information:

A. The pool's most recent audited financial statements; [1995, c. 400, §1 (NEW).]

B. The total claims payments made by the pool in the preceding 12 months; [1995, c. 400, §1 (NEW).]

C. The most recent actuarial report, including cash flow and deficit projections for the pool; [1995, c. 400, §1 (NEW).]

D. A report of changes to the operations of the pool; [1995, c. 400, §1 (NEW).]

E. A summary of the number of open claims and aggregate reserves for each policy year; and [1995, c. 400, §1 (NEW).]

F. Any information required to be maintained by the pool pursuant to section 2393, subsection 2, paragraph E and section 2394, subsection 1. [1995, c. 400, §1 (NEW).]

[ 1995, c. 400, §1 (NEW) .]

SECTION HISTORY

1995, c. 289, §11 (NEW). 1995, c. 400, §1 (AMD).



24-A §2396. Coordination of law

1. Causes of action extinguished; exception. Notwithstanding Title 1, section 302, a cause of action or administrative proceeding that could have been asserted or instituted, whether or not pending, prior to or on the effective date of this Act arising out of or relating to sections 2386 and 2386-A and their predecessor statutes, sections 2366 and 2367 or due to an insurer's performance as a servicing carrier or other participation in the residual market mechanism may not exist or be brought against the pool, the board or an insurer that has timely paid to the pool in full at least the allocated share pursuant to section 2393, subsection 1. This subsection does not apply to: claims by servicing carriers for quarterly reimbursement from the pool; claims arising from a written agreement among any of the major insurers and the pool relating to payment of the allocated share of a delinquent insurer pursuant to section 2393, subsection 1; claims by an individual policyholder against its insurer; or claims by employees for benefits under residual market policies.

[ 1995, c. 289, §11 (NEW) .]

2. Repeal of chapter 720. The Bureau of Insurance Rules, chapter 720, is repealed effective July 1, 1995. The collection procedures set forth in section 2393, subsection 2, paragraph D, subparagraph (2) apply to surcharges assessed under chapter 720 prior to the effective date of this chapter.

[ 1995, c. 289, §11 (NEW) .]

3. Vacation of orders. All orders of the superintendent relating to surcharges and assessments arising out of section 2386-A are vacated except to the extent that they establish the amount and method of calculation of surcharges paid or to be paid by employers on policies issued or renewed with effective dates on or before June 30, 1995, and self-insurance plan years beginning on or before June 30, 1995. All other decisions, orders and rules issued and adopted by the superintendent relating to workers' compensation insurance are invalid to the extent that they are inconsistent with this chapter.

[ 1995, c. 289, §11 (NEW) .]

SECTION HISTORY

1995, c. 289, §11 (NEW).






Chapter 27: THE INSURANCE CONTRACT

24-A §2401. Scope of chapter

This chapter applies as to all insurance contracts and annuity contracts, other than: [1969, c. 132, §1 (NEW).]

1. Reinsurance.

[ 1969, c. 132, §1 (NEW) .]

2. Unless otherwise specifically indicated, policies or contracts not issued for delivery in this State nor delivered in this State; and

[ 1993, c. 171, Pt. C, §1 (AMD) .]

3. Wet marine and transportation insurance.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1993, c. 171, §C1 (AMD).



24-A §2402. "Policy" defined

"Policy" means the written contract of or written agreement for or effecting insurance, by whatever name called, and includes all clauses, riders, endorsements and papers which are a part thereof. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2403. "Premium" defined

"Premium" is the consideration for insurance, by whatever name called. Any "assessment", or any "membership", "policy", "survey", "inspection", "service" or similar fee or other charge in consideration for an insurance contract is deemed part of the premium. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2404. Insurable interest -- personal insurance

1. Any individual of competent legal capacity may procure or effect an insurance contract upon his own life or body for the benefit of any person. But no person shall procure or cause to be procured any insurance contract upon the life or body of another individual unless the benefits under such contract are payable to the individual insured or his personal representatives, or to a person having, at the time when such contract was made, an insurable interest in the individual insured.

[ 1969, c. 132, §1 (NEW) .]

2. If the beneficiary, assignee, or other payee under any contract made in violation of this section receives from the insurer any benefits thereunder accruing upon the death, disablement, or injury of the individual insured, the individual insured or his executor or administrator, as the case may be, may maintain an action to recover such benefits from the person so receiving them.

[ 1969, c. 132, §1 (NEW) .]

3. "Insurable interest" as to such personal insurance means that every individual has an insurable interest in the individual's own life, body, and health, and that a person has an insurable interest in other individuals as follows:

A. In the case of individuals related closely by blood or by law, a substantial interest engendered by love and affection; [1969, c. 132, §1 (NEW).]

B. In the case of other persons, a lawful and substantial economic interest in having the life, health or bodily safety of the individual insured continue, as distinguished from an interest which would arise only by, or would be enhanced in value by, the death, disablement or injury of the individual insured; [1989, c. 353, §1 (AMD).]

C. A party to a contract or option for the purchase or sale, including a redemption, of an interest in a business proprietorship, partnership or firm, or of shares of stock of a corporation or of an interest in these shares, has an insurable interest in the life, body and health of each individual party to that contract or option, and for the purposes of that contract or option only, in addition to any insurable interest that may otherwise exist as to that individual; [1993, c. 320, §1 (AMD); 1993, c. 320, §4 (AFF).]

D. A corporation has an insurable interest in the lives of its employees, former employees and retirees for the purpose of funding, in the aggregate, all or part of the corporation's cost for preretirement and postretirement medical, death, disability and pension benefits to its employees, former employees, retirees or their beneficiaries, as long as an insurance program used to finance these employee benefits includes former employees, retirees or a broad class of employees selected by objective standards related to age, service, sex or category of employment and that the proceeds created by that insurance program are used for the sole purpose of funding the corporation's preretirement or postretirement benefit programs covering at least a broad class of employees; and [RR 2011, c. 2, §30 (COR).]

E. Any revocable or irrevocable trust has an insurable interest, provided any settlor or any beneficiary of the trust has an insurable interest as provided in paragraph A, B, C or D. A partnership has an insurable interest provided any partner has an insurable interest. [2003, c. 173, §1 (AMD).]

[ RR 2011, c. 2, §30 (COR) .]

4. An insurer shall be entitled to rely upon all statements, declarations and representations made by an applicant for insurance relative to the insurable interest of the applicant in the insured; and no insurer shall incur legal liability except as set forth in the policy, by virtue of any untrue statements, declarations or representations so relied upon in good faith by the insurer.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1989, c. 353, §§1,2 (AMD). 1991, c. 548, §§C1-3 (AMD). 1993, c. 320, §§1,2 (AMD). 1993, c. 320, §4 (AFF). 2003, c. 173, §1 (AMD). RR 2011, c. 2, §30 (COR).



24-A §2405. Insurable interest -- exception when certain institutions designated beneficiary

1. Life insurance contracts may be entered into in which the person, trust or trustee paying the consideration for the insurance has no insurable interest in the life of the individual insured, where charitable, benevolent, educational or religious institutions, or their agencies, are designated irrevocably as the beneficiaries thereof.

[ 1993, c. 320, §3 (AMD); 1993, c. 320, §5 (AFF) .]

2. In making such contracts, the person paying the premium shall make and sign the application therefor as owner or as settlor of a trust, and shall designate a charitable, benevolent, educational or religious institution, or any agency thereof, irrevocably as the beneficiary or beneficiaries of such contract. The application must be signed also by the individual whose life is to be insured.

[ 1993, c. 320, §3 (AMD); 1993, c. 320, §5 (AFF) .]

3. Nothing in this section shall be deemed to prohibit any combination of the applicant, premium payer, owner, and beneficiary from being the same person.

[ 1969, c. 132, §1 (NEW) .]

4. Such a contract shall be valid and binding among the parties thereto, notwithstanding the absence otherwise of an insurable interest in the life of the individual insured.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1993, c. 320, §3 (AMD). 1993, c. 320, §5 (AFF).



24-A §2406. Insurable interest, property

1. No contract of insurance of property or of any interest in property or arising from property shall be enforceable as to the insurance except for the benefit of persons having an insurable interest in the things insured as at the time of the loss.

[ 1969, c. 132, §1 (NEW) .]

2. "Insurable interest" as used in this section means any actual, lawful, and substantial economic interest in the safety or preservation of the subject of the insurance free from loss, destruction, or pecuniary damage or impairment.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2407. Power to contract -- purchase of insurance and annuities by minors

1. Any person of competent legal capacity may contract for insurance.

[ 1969, c. 132, §1 (NEW) .]

2. Any minor not less than 15 years of age, nearest birthday, may, notwithstanding his minority, contract for or own annuities, or insurance, or affirm by novation or otherwise preexisting contracts for annuities or insurance upon his own life, body, health, property, liabilities or other interests, or on the persons of another in whom the minor has an insurable interest. Such a minor shall, notwithstanding such minority, be deemed competent to exercise all rights and powers with respect to or under any contract for annuity or for insurance upon his own life, body or health, or any contract such minor effected upon his own property, liabilities or other interests, or any contract effected or owned by the minor on the person of another, as might be exercised by a person of full legal age, and may at any time surrender his interest in any such contracts and give valid discharge for any benefit accruing or money payable thereunder. Such a minor shall not, by reason of his minority, be entitled to rescind, avoid or repudiate the contract, nor to rescind, avoid or repudiate any exercise of a right or privilege thereunder, except that such a minor not otherwise emancipated shall not be bound by any unperformed agreement to pay by promissory note or otherwise, any premium on any such annuity or insurance contract.

[ 1969, c. 132, §1 (NEW) .]

3. Any annuity contract or policy of life or health insurance procured by or for a minor under subsection 2 shall be made payable either to the minor or his estate or to a person having an insurable interest in the life of the minor.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2408. Consent of insured for health and life insurance

1. No life or health insurance contract upon an individual, including contracts which may arise under section 2404, subsection 3, paragraph D, may be made or effectuated, unless at the time of the making of the contract the individual insured, being of competent legal capacity to contract, applies for coverage or has provided written consent, except under the following circumstances.

A. A spouse may effectuate insurance upon the other spouse. [1989, c. 353, §3 (NEW).]

B. Any person having an insurable interest in the life of a minor, or any person upon whom a minor is dependent for support and maintenance, may effectuate insurance upon the life of the minor. [1989, c. 353, §3 (NEW).]

C. Family policies may be issued insuring 2 or more members of a family on an application signed by either parent, a stepparent or a spouse. [1989, c. 353, §3 (NEW).]

[ 1989, c. 353, §3 (RPR) .]

2. This section does not apply to:

A. Group life insurance contracts other than group contracts which may arise under section 2404, subsection 3, paragraph D; [1989, c. 353, §3 (NEW).]

B. Group annuity contracts; or [1989, c. 353, §3 (NEW).]

C. Group or blanket health insurance contracts. [1989, c. 353, §3 (NEW).]

[ 1989, c. 353, §3 (RPR) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1989, c. 353, §3 (RPR).



24-A §2409. Alteration of application, life and health insurance

No alteration of any written application for any life or health insurance policy or annuity contract shall be made by any person other than the applicant without his written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not be ascribed to the applicant. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2410. Application; statements; as evidence

1. The insured shall not be bound by any statement made in an application for an individual life or health insurance policy or annuity contract, and the application shall not be admissible in evidence in any action relative to such policy or contract, unless a true copy of the application was attached to or endorsed on the policy or contract when issued as a part thereof. This provision shall not apply to industrial life insurance policies or to group life or group health insurance policies.

[ 1969, c. 132, §1 (NEW) .]

2. If any policy of life or health insurance delivered in this State is reinstated or renewed, and the insured or the beneficiary or assignee of the policy makes written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall within 30 days after receipt of such request at its home office, or branch office, deliver or mail to the person making such request a copy of such application reproduced by any legible means. If such copy is not so delivered or mailed after having been so requested, the insurer shall be precluded from introducing the application in evidence in any action or proceeding based upon or involving the policy or its reinstatement or renewal. In the case of such a request from a beneficiary or assignee, the time within which the insurer is required to furnish a copy of such application shall not begin to run until after receipt of evidence satisfactory to the insurer of the beneficiary's or assignee's vested interest in the policy or contract.

[ 1969, c. 132, §1 (NEW) .]

3. As to kinds of insurance other than individual life or health insurance, no application for insurance signed by or on behalf of the insured shall be admissible in evidence in any action between the insured and the insurer arising out of the policy so applied for, if the insurer has failed, at the expiration of 30 days after receipt by the insurer of written demand therefor by or on behalf of the insured, to furnish to the insured a copy of such application reproduced by any legible means.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2411. Representations in applications

All statements and descriptions in any application for insurance or for an annuity contract, by or in behalf of the insured or annuitant, are deemed to be representations and not warranties. Misrepresentations, omissions, concealment of facts and incorrect statements may not prevent a recovery under the policy or contract unless either: [1999, c. 223, §1 (AMD).]

1. Fraudulent; or

[ 1969, c. 132, §1 (NEW) .]

2. Material either to the acceptance of the risk, or to the hazard assumed by the insurer, such that the insurer in good faith would either not have issued the insurance or contract, or would not have issued it at the same premium rate, or would not have issued insurance in as large an amount, or would not have provided coverage with respect to the hazard resulting in the loss, if the true facts had been made known to the insurer as required either by the application for the policy or contract or otherwise.

[ 1999, c. 223, §1 (AMD) .]

3.

[ 1999, c. 223, §1 (RP) .]

To prevent a recovery under this section for any application for life, credit life, disability, long-term care, accidental injury, specified disease, hospital indemnity or credit or accident insurance, an insurer need only prove one of the acts described in this section, not an act under subsections 1 and 2. [1999, c. 223, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1999, c. 223, §1 (AMD).



24-A §2411-A. Payment of fees for filings

The superintendent may require insurers to pay filing fees for form and rate approval on a quarterly, biannual or annual basis. [1997, c. 457, §42 (NEW).]

SECTION HISTORY

1997, c. 457, §42 (NEW).



24-A §2412. Filing, approval of forms

1. An insurance policy or annuity contract form may not be delivered or issued for delivery in this State unless the form has been filed with and approved by the superintendent in accordance with the following.

A. For purposes of this section, "form" includes:

(1) The basic form and any printed rider, endorsement or renewal form;

(2) An application form if a written application is required and is made a part of the policy or contract; and

(3) A certificate of coverage under a group policy or contract that is delivered or issued for delivery in this State. [1997, c. 370, Pt. G, §1 (NEW).]

B. This section does not apply to surety bonds or to specially rated inland marine risks, or to policies, riders, endorsements or forms of unique character designed for and used with relation to insurance upon a particular subject or that relate to the manner of distribution of benefits or to the reservation of rights and benefits under life or health insurance policies and are used at the request of the individual policy holder, contract holder or certificate holder. [1997, c. 370, Pt. G, §1 (NEW).]

C. An advisory organization licensed pursuant to section 2321-A may file forms pursuant to this section on behalf of its members and subscribers. The approval of such a filing does not restrict the right of an insurer authorized to use an advisory organization form to develop and file forms on its behalf in addition to or instead of the advisory organization form. [1997, c. 370, Pt. G, §1 (NEW).]

[ 1997, c. 370, Pt. G, §1 (RPR) .]

1-A. An insurer may not provide coverage to a resident of this State under a group or blanket policy or contract issued and delivered outside this State unless the following requirements of this subsection are met.

A. For "other group" insurance policies as defined in sections 2612-A and 2808, all forms must be filed with and approved by the superintendent. [1997, c. 370, Pt. G, §2 (NEW).]

B. For trustee group policies as defined in sections 2606-A and 2806 and association group policies as defined in sections 2607-A and 2805-A, certificates of coverage to be delivered or issued for delivery in this State:

(1) Must be filed with the superintendent at least 60 days before any solicitation in this State, with sufficient information concerning the nature of the group, including any trust agreements or association bylaws, to enable the superintendent to determine whether the group satisfies the statutory requirements for a trustee or association group; and

(2) May not have been disapproved. [1997, c. 370, Pt. G, §2 (NEW).]

C. For group or blanket policies other than those specified in paragraphs A and B and in section 2858, the group certificates to be delivered or issued for delivery in this State must be filed with the superintendent at the superintendent's request and may not have been disapproved. [2001, c. 258, Pt. H, §1 (AMD).]

D. The superintendent may disapprove a form filed pursuant to this subsection only if:

(1) The policy or form is not in compliance with the laws of the state in which it was issued or delivered;

(2) The policy or form is not in compliance with the laws of this State that apply when the policy is issued outside this State, such as chapter 36 or section 2843; or

(3) The superintendent determines that the form is deceptive or misleading. [1997, c. 370, Pt. G, §2 (NEW).]

[ 2001, c. 258, Pt. H, §1 (AMD) .]

2. Every filing must be made not less than 30 days in advance of any delivery. At the expiration of the 30 days, the form so filed is deemed approved unless prior thereto it has been affirmatively approved or disapproved by order of the superintendent. Approval of the form by the superintendent constitutes a waiver of any unexpired portion of the waiting period. The superintendent shall act on a filing no later than 30 days from receipt unless an extension is requested by the filer. A filing required under this section must be made electronically in a format required by the superintendent unless exempted by rule adopted by the superintendent. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. At the expiration of the period so extended, and in the absence of prior affirmative approval or disapproval, any form is deemed approved. The superintendent may at any time, after hearing and for cause shown, withdraw any approval.

[ 2009, c. 14, §3 (AMD) .]

3. Any order of the superintendent disapproving any such form or withdrawing a previous approval shall state the grounds therefor and the particulars thereof in such detail as reasonably to inform the insurer thereof. Any such withdrawal of a previously approved form shall be effective at expiration of such period, not less than 30 days after the giving of the order of withdrawal, as the superintendent shall in such order prescribe.

[ 1973, c. 585, §12 (AMD) .]

4. The superintendent may, by order, exempt from the requirements of this section for so long as he deems proper any insurance document or form or type thereof as specified in such order, to which, in his opinion, this section may not practicably be applied, or the filing and approval of which are, in his opinion, not desirable or necessary for the protection of the public.

[ 1973, c. 585, §12 (AMD) .]

5. Appeals from orders of the superintendent disapproving any such form or withdrawing a previous approval may be taken as provided in sections 229 to 236.

[ 1973, c. 585, §12 (AMD) .]

6. Motor vehicle insurance identification cards.

[ 1989, c. 824, §2 (AMD); MRSA T. 24-A, §2412, sub-§6 (RP) .]

7. Motor vehicle insurance identification cards. Pursuant to this section, the superintendent, with the advice of the Secretary of State, shall adopt rules that prescribe both paper and electronic forms of a motor vehicle insurance identification card for evidence of liability insurance or financial responsibility required under Title 29-A. The superintendent shall require all insurance companies transacting business within this State to provide with each motor vehicle liability insurance policy a form of insurance identification card for each vehicle, describing the vehicle covered. When an insured has 5 or more motor vehicles registered in this State, the insurer may use the designation "all owned vehicles" on each card in lieu of a specific description. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 72, §1 (AMD) .]

8. Confidentiality of form filings. Forms filed as required by this section and any supporting information are confidential until the filing is approved.

[ 2005, c. 121, Pt. C, §2 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1987, c. 341, §§1,7 (AMD). 1987, c. 476, §1 (AMD). 1989, c. 797, §§35,37,38 (AMD). 1989, c. 824, §2 (AMD). 1991, c. 715, §1 (AMD). 1997, c. 126, §4 (AMD). 1997, c. 370, §§G1,2 (AMD). 2001, c. 258, §H1 (AMD). 2003, c. 671, §A2 (AMD). 2005, c. 121, §C2 (AMD). 2009, c. 14, §3 (AMD). 2013, c. 72, §1 (AMD).



24-A §2412-A. Large commercial contracts

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Contract of insurance" means a contract of insurance, as defined in section 3, that provides for property or casualty insurance coverages or a combination of property or casualty insurance, excluding workers' compensation, medical malpractice, life, health and disability insurance. [1999, c. 328, §1 (NEW).]

B. "Large commercial policyholder" means an insurance contract holder that is a corporation, partnership, trust, sole proprietorship or other business or public entity and that has certified that it meets:

(1) At least 2 of the following 3 criteria:

(a) A net worth of $10,000,000 as certified by a certified public accountant or public accountant authorized to do business in this State;

(b) Net revenue or sales of $5,000,000 as certified by a certified public accountant or public accountant authorized to do business in this State; or

(c) A total of more than 25 employees per individual company or more than 50 employees per holding company; and

(2) The following criteria:

(a) The use of an employed or retained risk manager to procure insurance. For purposes of this division, "risk manager" means a chartered property and casualty underwriter, a certified insurance counselor, an associate in risk management, a certified risk manager or a licensed insurance consultant; and

(b) Aggregate property and casualty insurance premiums, excluding workers' compensation, medical malpractice, life, health and disability insurance premiums as follows:

(i) Until December 31, 2000, $90,000;

(ii) From January 1, 2001 until December 31, 2001, $75,000;

(iii) From January 1, 2002 until December 31, 2002, $60,000; and

(iv) After January 1, 2003, $50,000.

"Large commercial policyholder" also includes a nonprofit or public entity with an annual budget or assets of $25,000,000 or more that meets the criteria listed in subparagraph (2) and a municipality with a population of 20,000 or more that meets the premium criteria listed in subparagraph (2), division (b).

A commercial policyholder that meets the premium criteria listed in subparagraph (2), division (b) but that does not meet 3 of the qualifying criteria listed in either subparagraph (1) or subparagraph (2), division (a) may petition the superintendent for a waiver of the remaining criteria. The superintendent may grant a waiver if the superintendent determines that the applicant for a waiver is sufficiently qualified to act as a large commercial policyholder. [2001, c. 3, §1 (AMD).]

[ 2001, c. 3, §1 (AMD) .]

2. Regulation of policy; establishing rates. The provisions of section 2412, subsections 1 to 5 and subsection 8; sections 2413, 2418, 2421 and 2438 to 2445; and chapter 25, subchapter 1, except for section 2303, subsection 1, paragraph B, as the provisions relate to the filing, approval and fixing of or establishing rates, do not apply to any contract of insurance issued to a large commercial policyholder pursuant to this section. Section 2004, subsection 4 also does not apply to any contract of insurance issued pursuant to this section to a large commercial policyholder.

[ 1999, c. 538, §2 (AMD); 1999, c. 538, §3 (AFF) .]

3. Underwriting files. Notwithstanding subsection 2, an insurer issuing contracts of insurance to large commercial policyholders shall maintain underwriting files; premium, loss and expense statistics; claims files and records; written certification from the large commercial policyholder that it meets the criteria for a large commercial policyholder under subsection 1, paragraph B; and financial and other records with regard to such contracts that are subject to examination by the superintendent. A large commercial policyholder shall annually file a certification as a large commercial policyholder with the insurer.

[ 1999, c. 328, §1 (NEW) .]

4. Disclaimer required. Each policy issued to a large commercial policyholder pursuant to this section must include a disclaimer with language similar to the following:

"The contract provisions, rates and rating plans provided for in this policy are exempt from the filing and approval requirements of the Bureau of Insurance."

[ 1999, c. 328, §1 (NEW) .]

5. Suspension of program by superintendent. If the superintendent finds at any time that a sufficient degree of competition does not exist for a particular line, class or type of insurance, then the superintendent may deem the provisions of this section waived for so long as a sufficient degree of competition does not exist. After waiver by the superintendent, upon the request of 5 or more interested parties, the superintendent, within 45 days of the request, shall hold a hearing at which interested parties may present evidence as to whether a sufficient degree of competition exists for the particular line, class or type of insurance.

[ 1999, c. 328, §1 (NEW) .]

6. Annual report. An insurer that issues policies pursuant to this section shall report annually to the superintendent beginning on February 1, 2001 and continuing until February 1, 2005. The report must be made on a form prescribed by the superintendent and must include information relating to the number of policies issued each year sorted by line of insurance; the number of policies renewed each year sorted by line of insurance; and any other pertinent information required by the superintendent.

[ 1999, c. 328, §1 (NEW) .]

7. Bureau report. On or before March 1, 2005, the superintendent shall report to the joint standing committee of the Legislature have jurisdiction over insurance matters on the effects of this section. The report must contain the superintendent's recommendations as to any changes in the criteria established in this section to qualify as a large commercial policyholder.

[ 1999, c. 328, §1 (NEW) .]

SECTION HISTORY

1999, c. 328, §1 (NEW). 1999, c. 328, §1 (NEW). 1999, c. 538, §§1,2 (AMD). 1999, c. 538, §3 (AFF). 2001, c. 3, §1 (AMD).



24-A §2413. Grounds for disapproval

1. The superintendent shall disapprove any form filed under section 2412, or withdraw any previous approval thereof, only on one or more of the following grounds:

A. If it is in any respect in violation of or does not comply with this Title; [1969, c. 132, §1 (NEW).]

B. If it contains or incorporates by reference, where such incorporation is otherwise permissible, any inconsistent, ambiguous or misleading clauses, or exceptions and conditions which deceptively affect the risk purported to be assumed in the general coverage of the contract; [1969, c. 132, §1 (NEW).]

C. If it has any title, heading or other indication of its provisions which is misleading; [1969, c. 132, §1 (NEW).]

D. As to an individual health insurance policy, if the benefits provided therein are unreasonable in relation to the premium charged; or, as to any health insurance contract, if it contains any unjust, unfair or inequitable provision or provisions; [1969, c. 132, §1 (NEW).]

E. As to a life insurance or health insurance policy, if it contains a provision or provisions such as to encourage misrepresentation; [1991, c. 211, §1 (AMD).]

F. As to Medicare supplement policies or contracts, as defined in chapter 67, if the policy cannot be anticipated, as estimated for the entire period for which rates are to be computed to provide coverage, on the basis of incurred claims experience and earned premiums for that period and in accordance with accepted actuarial principles and practices, to return to policyholders in the form of aggregate benefits provided under the policy at least 65% of the aggregate amount of premiums collected in the case of individual policies and at least 75% of the aggregate amount of premiums collected in the case of group policies; or [1991, c. 211, §2 (AMD).]

G. As to an individual health insurance policy, contract or rider, if it insures against a specific disease and does not meet the minimum loss ratio standards specified in subparagraph (2).

(1) As used in this paragraph, unless the context otherwise indicates, the following terms have the following meanings.

(a) "Conditionally renewable" means renewal may be declined by the insurer by class, geographic area or for stated reasons other than health.

(b) "Guaranteed renewable" means renewal may be declined by the insurer only for nonpayment of premium but rates may be revised on a class basis.

(c) "Noncancelable" means renewal may not be declined by the insurer and rates may not be revised.

(d) "Optionally renewable" means renewal is at the option of the insurer.

(2) The loss ratio standards for each type of renewal clause are:

(a) Optionally renewable insurance, 60%;

(b) Conditionally renewable insurance, 55%; and

(c) Guaranteed renewable and noncancelable insurance, 50%. [1991, c. 211, §3 (NEW).]

[ 1991, c. 211, §§1-3 (AMD) .]

2. The insurer shall not use in this State any such form after disapproval or withdrawal of approval.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1981, c. 234, §§2,3 (AMD). 1989, c. 27, §1 (AMD). 1991, c. 211, §§1-3 (AMD).



24-A §2414. Standard provisions, in general

1. Insurance contracts shall contain such standard or uniform provisions as are required by the applicable provisions of this Title pertaining to contracts of particular kinds of insurance. The superintendent may waive the required use of a particular provision in a particular insurance policy form if:

A. He finds such provision unnecessary for or unrelated to the protection of the insured and inconsistent with the purposes of the policy, and [1969, c. 132, §1 (NEW).]

B. The policy is otherwise approved by him. [1969, c. 132, §1 (NEW).]

[ 1973, c. 585, §12 (AMD) .]

2. No policy shall contain any provision inconsistent with or contradictory to any standard or uniform provision used or required to be used, but the superintendent may approve any substitute provision which is, in his opinion, not less favorable in any particular to the insured or beneficiary than the provisions otherwise required.

[ 1973, c. 585, §12 (AMD) .]

3. In lieu of the provisions required by this Title for contracts for particular kinds of insurance, substantially similar provisions required by the law of the domicile of a foreign or alien insurer may be used when approved by the superintendent.

[ 1973, c. 585, §12 (AMD) .]

4. A policy issued by a domestic insurer for delivery in another jurisdiction may contain or omit any provisions as required or permitted by the laws of such jurisdiction.

[ 1969, c. 132, §1 (NEW) .]

5. This section does not apply as to the standard fire policy.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §2415. Charter, bylaw provisions

No policy shall contain any provision purporting to make any portion of the charter, bylaws or other constituent document of the insurer (other than the subscriber's agreement or power of attorney of a reciprocal insurer) a part of the contract unless such portion is set forth in full in the policy. Any policy provision in violation of this section shall be invalid. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2416. Execution of policies

1. Every insurance policy shall be executed in the name of and on behalf of the insurer by its officer, attorney in fact, employee, or representative duly authorized by the insurer.

[ 1969, c. 132, §1 (NEW) .]

2. A facsimile signature of any such executing individual may be used in lieu of an original signature.

[ 1969, c. 132, §1 (NEW) .]

3. No insurance contract heretofore or hereafter issued and which is otherwise valid shall be rendered invalid by reason of the apparent execution thereof on behalf of the insurer by the imprinted facsimile signature of an individual not authorized so to execute as of the date of the policy.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §2417. Underwriters' and combination policies

1. Two or more authorized insurers may jointly issue, and shall be jointly and severally liable on, an underwriters' policy bearing their names. Any one insurer may issue policies in the name of an underwriter's department and such policy shall plainly show the true name of the insurer.

[ 1969, c. 132, §1 (NEW) .]

2. Two or more insurers may, with the approval of the superintendent, issue a combination policy which shall contain provisions substantially as follows:

A. That the insurers executing the policy shall be severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of insurance under the policy, and [1969, c. 132, §1 (NEW).]

B. That service of process, or of any notice or proof of loss required by such policy, upon any of the insurers executing the policy, shall constitute service upon all such insurers. [1969, c. 132, §1 (NEW).]

[ 1973, c. 585, §12 (AMD) .]

3. This section shall not apply to cosurety obligations.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §2418. Validity and construction of noncomplying forms

1. A policy hereafter delivered or issued for delivery to any person in this State in violation of this Title but otherwise binding on the insurer, shall be held valid, but shall be construed as provided in this Title.

[ 1969, c. 132, §1 (NEW) .]

2. Any condition, omission or provision not in compliance with the requirements of this Title and contained in any policy, rider, or endorsement hereafter issued and otherwise valid, shall not thereby be rendered invalid but shall be construed and applied in accordance with such condition, omission or provision as would have applied had the same been in full compliance with this Title.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2419. Delivery of policy as to motor vehicle insurance

In event the original policy is delivered or is so required to be delivered to or for deposit with any vendor, mortgagee, or pledgee of any motor vehicle, and in which policy any interest of the vendee, mortgagor, or pledgor in or with reference to such vehicle is insured, a duplicate of such policy setting forth the name and address of the insurer, insurance classification of vehicle, type of coverage, limits of liability, premiums for the respective coverages, and duration of the policy, or memorandum thereof containing the same such information, shall be delivered by the vendor, mortgagee, or pledgee to each such vendee, mortgagor, or pledgor named in the policy or coming within the group of persons designated in the policy to be so included. If the policy does not provide coverage of legal liability for injury to persons or damage to the property of third parties, a statement of such fact shall be printed, written, or stamped conspicuously on the face of such duplicate policy or memorandum. This section does not apply to inland marine floater policies. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2420. Assignability; rights of insurer, assignee

1. A policy may be assignable or not assignable, as provided or permitted by its terms.

[ 1969, c. 132, §1 (NEW) .]

2. Subject to its terms relating to assignability, a life or health insurance policy, whether heretofore or hereafter issued, under the terms of which the beneficiary may be changed upon the sole request of the insured or owner, may be assigned either by pledge or transfer of title, by an assignment executed by the insured or owner alone and delivered to the insurer, whether or not the pledgee or assignee is the insurer.

[ 1969, c. 132, §1 (NEW) .]

3. Any assignment of a policy which is otherwise lawful and of which the insurer has received notice, shall entitle the insurer to deal with the assignee as the owner or pledgee of the policy in accordance with the terms of the assignment, until the insurer has received at its home office written notice of termination of the assignment or pledge, or written notice by or on behalf of some other person claiming some interest in the policy in conflict with the assignment.

[ 1969, c. 132, §1 (NEW) .]

3-A. Upon receiving notice of a revocation of an assignment of a life insurance policy pursuant to this section, an insurer shall notify the assignee of the policy that the insured or owner has revoked the assignment. The insurer shall also notify the assignee if any cash value of the policy has been distributed at the time of revocation. Notice must be sent to the assignee within 30 days. An insurer is deemed to have complied with this subsection if that insurer has mailed notice by first class mail to the last known mailing address of the assignee.

[ 2003, c. 109, §1 (NEW) .]

4. Any individual insured under a group insurance policy or group annuity contract shall have the right, unless expressly prohibited under the terms of the policy or contract, to assign to any other person his rights and benefits under the policy or contract, including, but not limited to, the right to designate the beneficiary or beneficiaries and the rights as to conversion provided for in sections 2621 to 2625, and, subject to the terms of the policy relating to assignments thereunder, any such assignment, made either before or after January 2, 1970, shall be valid for the purpose of vesting in the assignee all such rights and benefits so assigned. While the assignment is in effect, and whether heretofore or hereafter made, the insurer shall be entitled to deal with the assignee as the owner of such rights and benefits in accordance with the terms of the assignment; but without prejudice to the insurer on account of any lawful action taken or payment made by it prior to receipt by it at its home office of written notice of the assignment or of the termination thereof.

[ 1973, c. 625, §143 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §39 (AMD). 1973, c. 625, §143 (AMD). 2003, c. 109, §1 (AMD).



24-A §2421. Renewal of policy

Any policy terminating by its terms at a specified expiration date and not otherwise renewable, may be renewed or extended at the option of the insurer and upon a currently authorized policy form and at the premium rate then required therefor for a specified additional period or periods by a certificate or other endorsement of the policy, and without requiring issuance of a new policy. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2422. Notice to, knowledge of agent binding on insurer

1. An agent authorized by an insurer, if the name of such agent is borne on the policy, is the insurer's agent in all matters of insurance. Any notice required to be given by the insured to the insurer or any of its officers may be given in writing to such agent.

[ 1969, c. 132, §1 (NEW) .]

2. The authorized agent of an insurer shall be regarded as in the place of the insurer in all respects regarding any insurance effected by him. The insurer is bound by his knowledge of the risk and all matters connected therewith. Omissions and misdescriptions known to the agent shall be regarded as known to the insurer and waived by it as if noted in the policy.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2423. Forms for proof of loss to be furnished

An insurer shall furnish, upon written request of any person claiming to have a loss under an insurance contract issued by such insurer, forms of proof of loss for completion by such person, but such insurer shall not, by reason of the requirement so to furnish forms, have any responsibility for or with reference to the completion of such proof or the manner of any such completion or attempted completion. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2424. Claims administration not waiver

Without limitation of any right or defense of an insurer otherwise, none of the following acts by or on behalf of an insurer may be deemed to constitute a waiver of any provision of a policy or of any defense of the insurer thereunder: [RR 2009, c. 2, §67 (COR).]

1. Acknowledgement of the receipt of notice of loss or claim under the policy.

[ 1969, c. 132, §1 (NEW) .]

2. Furnishing forms for reporting a loss or claim, for giving information relative thereto, or for making proof of loss, or receiving or acknowledging receipt of any such forms or proofs completed or uncompleted.

[ 1969, c. 132, §1 (NEW) .]

3. Investigating any loss or claim under any policy or engaging in negotiations looking toward a possible settlement of any such loss or claim.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). RR 2009, c. 2, §67 (COR).



24-A §2425. Payment discharges insurer

Whenever the proceeds of or payments under an insurance policy or annuity contract heretofore or hereafter issued become payable in accordance with the terms of such policy or contract, or the exercise of any right or privilege thereunder, and the insurer makes payment thereof in accordance therewith or in accordance with any written assignment thereof, the person then designated as being entitled thereto shall be entitled to receive such proceeds or payments and to give full acquittance therefor, and such payments shall fully discharge the insurer from all claims under the policy or contract unless, before payment is made, the insurer has received at its home office written notice by or on behalf of some other person that such other person claims to be entitled to such payment or some interest in the policy or contract. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2426. Advance payments

1. No payment or payments made by any person, or by his insurer by virtue of an insurance policy, on account of bodily injury or death or damage to or loss of property of another, shall constitute an admission of liability or waiver of defense as to such injury, death, loss or damage, or be admissible in evidence in any action brought against the insured person or his insurer for damages, indemnity or benefits arising out of such injury, death, loss or damage unless pleaded as a defense to the action.

[ 1969, c. 132, §1 (NEW) .]

2. All such payments shall be credited upon any settlement with respect to the same damage, expense, or loss made by, or upon any judgment rendered therefor in such an action against, the payor or his insurer, and in favor of any person to whom or on whose account payment was made.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2427. Minor may give acquittance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1979, c. 663, §144 (RP).



24-A §2428. Exemption of proceeds -- life, endowment, annuity, accident contracts

1. Certain policies of insurance shall be exempt from claims of creditors, and the rights of beneficiaries and assignees thereof shall be protected, as set forth.

[ 1969, c. 132, §1 (NEW) .]

2. Except in cases of transfers with intent to defraud creditors, if a contract of life, endowment, annuity or accident insurance, whether heretofore or hereafter issued, is effected by any person on that person's own life or on another life, in favor of a person other than the person effecting that contract, or is assigned or in any way made payable to any other person, the lawful beneficiary or assignee thereof, other than the insured or the person so effecting such contract of insurance or executors or administrators of such insured or of the person so effecting such contract of insurance, is entitled to its proceeds and avails against the creditors and representatives of the insured and of the person effecting the same, whether or not the right to change the beneficiary is reserved or permitted and whether or not the contract of insurance is made payable to the person whose life is insured or to the executor or administrator of such person if the beneficiary or assignee predeceases such person, and such proceeds and avails are exempt from all liability for any debt of the beneficiary existing at the time the proceeds and avails are made available for the beneficiary's use. Subject to the statutes of limitations, the amount of any premiums for such contract of insurance paid with intent to defraud creditors, with interest thereon, inures to the benefit of the creditors from the proceeds of the contract of insurance; but the insurer issuing the contract must be discharged of all liability thereon by payment of its proceeds in accordance with its terms, unless before such payment the insurer has received written notice, by or in behalf of a creditor with specifications of the amount claimed along with such facts as will assist the insurer to ascertain the particular policy, of a claim to recover for transfer made or premiums paid with intent to defraud creditors, and unless such insurer has been served with trustee process for the cash surrender value of any such contract of insurance as required by law prior to making payment of the proceeds in accordance with the terms of the contract of insurance.

[ RR 2013, c. 2, §37 (COR) .]

3. For the purpose of subsection 2, a contract of insurance shall also be deemed to be payable to a person other than the insured if and to the extent that a facility-of-payment clause or similar clause in the contract permits the insurer to discharge its obligation after the death of the individual insured by paying the death benefits to a person as permitted by such clause.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). RR 2013, c. 2, §37 (COR).



24-A §2429. Exemption of proceeds, health insurance

Except as may otherwise be expressly provided by the policy or contract, the proceeds or avails of all contracts of health insurance and of provisions providing benefits on account of the insured's disability which are supplemental to life insurance or annuity contracts heretofore or hereafter effected shall be exempt from all liability for any debt of the insured, and from any debt of the beneficiary existing at the time the proceeds are made available for his use. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2430. Exemption of proceeds, group insurance

1. A policy of group life insurance or group health insurance or the proceeds thereof payable to the individual insured or to the beneficiary thereunder, shall not be liable, either before or after payment, to be applied by any legal or equitable process to pay any debt or liability of such insured individual or his beneficiary or of any other person having a right under the policy.

[ 1969, c. 132, §1 (NEW) .]

2. This section shall not apply to group insurance issued pursuant to this Title to a creditor covering his debtors, to the extent that such proceeds are applied to payment of the obligation for the purpose of which the insurance was so issued.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2431. Exemption of proceeds, individual annuity contracts; assignability of rights

1. The benefits, rights, privileges and options which under any individual annuity contract heretofore or hereafter issued are due or prospectively due the annuitant, shall not be subject to execution nor shall the annuitant be compelled to exercise any such rights, powers, or options, nor shall creditors be allowed to interfere with or terminate the contract, except:

A. As to amounts paid for or as premium on any such annuity with intent to defraud creditors, with interest thereon, and of which the creditor has given the insurer written notice received at its home office prior to the making of the payment to the annuitant out of which the creditor seeks to recover. Any such notice shall specify the amount claimed or such facts as will enable the insurer to ascertain such amount, and shall set forth such facts as will enable the insurer to ascertain the annuity contract, the annuitant and the payment sought to be avoided on the ground of fraud. [1969, c. 132, §1 (NEW).]

B. The total exemption of benefits presently due and payable to any annuitant periodically or at stated times under all annuity contracts under which he is an annuitant, shall not at any time exceed $450 per month for the length of time represented by such installments, and that such periodic payments in excess of $450 per month shall be subject to garnishee execution to the same extent as are wages and salaries. [1969, c. 132, §1 (NEW).]

C. If the total benefits presently due and payable to any annuitant under all annuity contracts under which he is an annuitant, shall at any time exceed payment at the rate of $450 per month, then the court may order such annuitant to pay to a judgment creditor or apply on the judgment, in installments, such portion of such excess benefits as to the court may appear just and proper, after due regard for the reasonable requirements of the judgment debtor and his family, if dependent upon him, as well as any payments required to be made by the annuitant to other creditors under prior court orders. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. If the contract so provides, the benefits, rights, privileges or options accruing under such contract to a beneficiary or assignee shall not be transferable nor subject to commutation, and if the benefits are payable periodically or at stated times, the same exemptions and exceptions contained herein for the annuitant, shall apply with respect to such beneficiary or assignee.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2432. Exemption of employee's interest -- group annuities, pension trusts

If any group annuity contract or pension trust, whether heretofore or hereafter issued, is effected by an employer for the benefit of his employees, whether or not requiring any contribution toward the cost thereof by such employees, the interest of any employee, beneficiary or joint or contingent annuitant in any policy, certificate or fund in connection therewith and his interest in any payments or proceeds thereof and in any optional or death benefits shall not in any way be subject to execution, levy, attachment, garnishment, trustee process or any other legal or equitable process. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2433. Jurisdiction of courts, limitation of actions

No conditions, stipulations or agreements in a contract of insurance shall deprive the courts of this State of jurisdiction of actions against foreign insurers, or limit the time for commencing actions against such insurers to a period of less than 2 years from the time when the cause of action accrues. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2434. Suits against foreign insurers

Any person having a claim against any foreign insurer may bring a trustee action or any other appropriate action therefor in the courts of this State. Service of process upon such an insurer must be made as provided in section 421. [1997, c. 457, §43 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §43 (AMD).



24-A §2436. Interest on overdue payments

1. A claim for payment of benefits under a policy or certificate of insurance delivered or issued for delivery in this State is payable within 30 days after proof of loss is received by the insurer and ascertainment of the loss is made either by written agreement between the insurer and the insured or beneficiary or by filing with the insured or beneficiary of an award by arbitrators as provided for in the policy. For purposes of this section, "insured or beneficiary" includes a person to whom benefits have been assigned. A claim that is neither disputed nor paid within 30 days is overdue. If, during the 30 days, the insurer, in writing, notifies the insured or beneficiary that reasonable additional information is required, the undisputed claim is not overdue until 30 days following receipt by the insurer of the additional required information; except that:

A. The time period applicable to a standard fire policy and to that portion of a policy providing a combination of coverages, as described in section 3003, insuring against the peril of fire must be 60 days, as provided in section 3002; and [2009, c. 244, Pt. H, §1 (NEW).]

B. The time period applicable to individual life insurance must be 2 months as provided in section 2513. [2009, c. 244, Pt. H, §1 (NEW).]

[ 2009, c. 244, Pt. H, §1 (AMD) .]

1-A. A claimant, including a health care provider, may submit simultaneously a claim for payment with all carriers potentially liable for payment of the claim whether primary or secondary. Payment or denial of a claim by each carrier must be made within 30 calendar days after the carrier has received all information needed to pay or deny the claim whether or not another carrier with which it is attempting to coordinate has acted on the claim. Any payment made must be in accordance with rules adopted by the superintendent relative to coordination of benefits.

[ 2005, c. 58, §1 (NEW) .]

2. An insurer may dispute a claim by furnishing to the insured or beneficiary, or a representative of the insured or beneficiary, a written statement that the claim is disputed with a statement of the grounds upon which it is disputed. The statement must be based upon a reasonable investigation of the claim and must include sufficient detail to permit the insured or beneficiary to understand and respond to the insurer's position. For purposes of this subsection, a claim for payments under a policy or certificate providing health care coverage is disputed if the insurer has denied the claim or has requested further information that is consistent with Bureau of Insurance Rule Chapter 850.

[ 1999, c. 256, Pt. I, §1 (AMD) .]

2-A. For a claim submitted by a health care provider or health care facility with respect to a health plan as defined in section 4301-A, subsection 7, for purposes of this section, "undisputed claim" means a timely claim for payment of covered health care expenses that is submitted to a carrier in conformity with the following requirements.

A. The claim must be submitted on one of the following claims forms:

(1) For a health care facility claim submitted on paper, the standard claim form, using standards approved by a national uniform billing committee;

(2) For a health care provider claim submitted on paper, the standard claim form, using standards approved by a national uniform claim committee; and

(3) For health care facility and health care provider claims submitted electronically, an electronic form using standards approved by an accredited standards committee of the American National Standards Institute. [2009, c. 613, §9 (NEW).]

[ 2009, c. 613, §9 (RPR) .]

2-B. If a claim does not conform to the requirements specified in subsection 2-A and payment is denied to a health care provider or health care facility by a carrier, the health care provider or health care facility may not request payment from the insured or beneficiary and shall attempt to rectify the deficiencies with the claim and resubmit the claim to the carrier.

[ 2009, c. 613, §10 (NEW) .]

3. If an insurer fails to pay an undisputed claim or any undisputed part of the claim when due, the amount of the overdue claim or part of the claim bears interest at the rate of 1 1/2% per month after the due date. Notwithstanding this subsection, the superintendent shall adopt rules that establish a minimum amount of interest payable on an overdue undisputed claim to a health care provider before a payment must be issued. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 50, §1 (AMD) .]

4. A reasonable attorney's fee for advising and representing a claimant on an overdue claim or action for an overdue claim must be paid by the insurer if overdue benefits are recovered in an action against the insurer or if overdue benefits are paid after receipt of notice of the attorney's representation.

[ 1999, c. 256, Pt. I, §1 (AMD) .]

5. Nothing in this section prohibits or limits any claim or action for a claim that the claimant has against the insurer.

[ 1999, c. 256, Pt. I, §1 (AMD) .]

6. This section does not apply to a claim for payment of benefits under a policy or certificate of long-term care insurance delivered or issued for delivery in this State.

[ 2013, c. 278, §1 (NEW) .]

SECTION HISTORY

1973, c. 480, (NEW). 1975, c. 157, (AMD). 1975, c. 321, (AMD). 1977, c. 357, (RPR). 1987, c. 344, (RPR). 1999, c. 256, §I1 (AMD). 2001, c. 569, §1 (AMD). 2003, c. 218, §§3, 4 (AMD). 2003, c. 469, Pt. D, §4 (AMD). 2003, c. 469, Pt. D, §9 (AFF). 2005, c. 50, §1 (AMD). 2005, c. 58, §1 (AMD). 2009, c. 244, Pt. H, §1 (AMD). 2009, c. 613, §§9, 10 (AMD). 2013, c. 278, §1 (AMD).



24-A §2436-A. Unfair claims settlement practices

1. Civil actions. A person injured by any of the following actions taken by that person's own insurer may bring a civil action and recover damages, together with costs and disbursements, reasonable attorney's fees and interest on damages at the rate of 1 1/2% per month:

A. Knowingly misrepresenting to an insured pertinent facts or policy provisions relating to coverage at issue; [1997, c. 621, §1 (RPR).]

B. Failing to acknowledge and review claims, which may include payment or denial of a claim, within a reasonable time following receipt of written notice by the insurer of a claim by an insured arising under a policy; [1997, c. 621, §1 (RPR).]

C. Threatening to appeal from an arbitration award in favor of an insured for the sole purpose of compelling the insured to accept a settlement less than the arbitration award; [1997, c. 621, §1 (RPR).]

D. Failing to affirm or deny coverage, reserving any appropriate defenses, within a reasonable time after having completed its investigation related to a claim; or [1997, c. 621, §1 (RPR).]

E. Without just cause, failing to effectuate prompt, fair and equitable settlement of claims submitted in which liability has become reasonably clear. [1997, c. 621, §1 (NEW).]

[ 1997, c. 621, §1 (RPR) .]

2. Without just cause. For the purposes of this section, an insurer acts without just cause if it refuses to settle claims without a reasonable basis to contest liability, the amount of any damages or the extent of any injuries claimed.

[ 1997, c. 621, §1 (RPR) .]

3. No limitation on other cause of action. Nothing in this section prohibits any other claim or cause of action a person has against an insurer.

[ 1997, c. 621, §1 (NEW) .]

4. Application. This section does not apply to workers' compensation claims.

[ 1997, c. 621, §1 (NEW) .]

SECTION HISTORY

1987, c. 291, §2 (NEW). 1997, c. 621, §1 (RPR).



24-A §2436-B. Declaratory judgment actions involving insurance policies

1. Definition. For purposes of this section, "insured" means a natural person and does not include a corporation, trust, partnership, incorporated or unincorporated association or any other legal entity.

[ 2001, c. 126, §1 (NEW) .]

2. Costs and attorney's fees. In an action pursuant to Title 14, chapter 707 to determine an insurer's contractual duty to defend an insured under an insurance policy, if the insured prevails in such action, the insurer shall pay court costs and reasonable attorney's fees.

[ 2001, c. 126, §1 (NEW) .]

3. Application. This section does not apply to workers' compensation, disability, life, health, accidental injury, specified disease, hospital indemnity, Medicare supplement, long-term care or other limited benefit health insurance.

[ 2001, c. 126, §1 (NEW) .]

4. Construction. This section may not be construed to permit any assignment of rights by an insured to any other person or to create or extend any right or cause of action for a 3rd-party claimant under an insurance policy.

[ 2001, c. 126, §1 (NEW) .]

SECTION HISTORY

2001, c. 126, §1 (NEW).



24-A §2437. Procedures covered by health insurance policies whether performed by physician or dentist

Whenever the terms "physician" or "doctor" are used in any policy of health or accident insurance issued in this State, these terms shall include within their meaning those persons licensed under and in accordance with the laws relating to the practice of dentistry, Title 32, chapter 16, in respect to any care, services, procedures or benefits covered by that policy of insurance which those persons are licensed to perform, any provisions in any such policy of insurance to the contrary notwithstanding. [1975, c. 345, §2 (NEW).]

SECTION HISTORY

1975, c. 345, §2 (NEW).



24-A §2438. Short title

This section and sections 2439 to 2445 shall be known as the "Insurance Policy Language Simplification Act." [1979, c. 267, §2 (NEW).]

SECTION HISTORY

1979, c. 267, §2 (NEW).



24-A §2439. Definitions

As used in sections 2438 to 2445, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 267, §2 (NEW).]

1. Insurer. "Insurer" means any life, health, casualty or property insurance company, fraternal benefit society, nonprofit health service corporation, nonprofit hospital service corporation, nonprofit medical service corporation, prepaid health plan, dental care plan, vision care plan, pharmaceutical plan, health maintenance organization and all similar type organizations.

[ 1979, c. 267, §2 (NEW) .]

2. Policy or policy form. "Policy" or "policy form" means any policy, contract, plan or agreement of life or health insurance or casualty or property insurance subject to chapter 39, subchapter II, or chapter 41, subchapter V, including credit life insurance and credit health insurance.

[ 1979, c. 267, §2 (NEW) .]

3. Superintendent. "Superintendent" means the Superintendent of Insurance.

[ 1979, c. 267, §2 (NEW) .]

SECTION HISTORY

1979, c. 267, §2 (NEW).



24-A §2440. Applicability

1. Application. This Act shall apply to all policies delivered or issued for delivery in this State by an insurer on or after the date the forms must be approved under this Act, but nothing in this Act shall apply to:

A. Any policy which is a security subject to federal jurisdiction; [1979, c. 267, §2 (NEW).]

B. Any group policy covering a group of 1,000 or more lives at date of issue, other than a group credit life or health insurance policy; this shall not exempt any certificate issued pursuant to a group policy delivered or issued for delivery in this State; [1979, c. 267, §2 (NEW).]

C. Any group annuity contract which serves as a funding vehicle for pension, profit-sharing or deferred compensation plans; [1979, c. 267, §2 (NEW).]

D. Any form used in connection with, as a conversion from, as an addition to, or in exchange pursuant to a contractual provision for, a policy delivered or issued for delivery on a form approved or permitted to be issued prior to the dates the forms must be approved under this section; [1979, c. 267, §2 (NEW).]

E. The renewal of a policy delivered or issued for delivery prior to the dates the forms must be approved under this Act. [1979, c. 267, §2 (NEW).]

[ 1979, c. 267, §2 (NEW) .]

2. Exception. No other statute of this State setting language simplification standards shall apply to any policy forms.

[ 1979, c. 267, §2 (NEW) .]

SECTION HISTORY

1979, c. 267, §2 (NEW).



24-A §2441. Minimum policy language simplification standards

1. Delivery. In addition to any other requirements of law, no policy forms, except as stated in section 2440, shall be delivered or issued for delivery in this State on or after the dates the forms must be approved under this Act unless:

A. The text achieves a minimum score of 50 on the Flesch reading ease test or an equivalent score on any other comparable test as provided in subsection 3; [1979, c. 267, §2 (NEW).]

B. It is printed, except for specification pages, schedules and tables, in not less than 10-point type, one-point leaded; [1979, c. 267, §2 (NEW).]

C. The style, arrangement and overall appearance of the policy give no undue prominence to any portion of the text of the policy or to any endorsements or riders; and [1979, c. 267, §2 (NEW).]

D. It contains a table of contents or an index of the principal sections of the policy, if the policy has more than 3,000 words printed on 3 or fewer pages of text, or if the policy has more than 3 pages regardless of the number of words. [1979, c. 267, §2 (NEW).]

[ 1979, c. 267, §2 (NEW) .]

2. Test score measured. For the purposes of this section, a Flesch reading ease test score shall be measured by the following method:

A. For policy forms containing 10,000 words or less of text, the entire form shall be analyzed. For policy forms containing more than 10,000 words, the readability of two 200-word samples per page may be analyzed instead of the entire form. The samples shall be separated by at least 20 printed lines; [1979, c. 267, §2 (NEW).]

B. The number of words and sentences in the text shall be counted and the total number of words divided by the total number of sentences. The figure obtained shall be multiplied by a factor of 1.015; [1979, c. 267, §2 (NEW).]

C. The total number of syllables shall be counted and divided by the total number of words. The figure obtained shall be multiplied by a factor of 84.6; [1979, c. 267, §2 (NEW).]

D. The sum of the figures computed under paragraphs B and C subtracted from 206.835 equals the Flesch reading ease score for the policy form; [1979, c. 267, §2 (NEW).]

E. For purposes of this subsection, paragraphs B, C and D, the following procedures shall be used:

(1) A contraction, hyphenated word or numbers and letters, when separated by space, shall be counted as one word;

(2) A unit of words ending with a period, semicolon, or colon, but excluding headings and captions, shall be counted as a sentence; and

(3) A syllable means a unit of spoken language consisting of one or more letters of a word as divided by an accepted dictionary. Where the dictionary shows 2 or more equally acceptable pronunciations of a word, the pronunciation containing fewer syllables may be used; and [1979, c. 267, §2 (NEW).]

F. The term "text" as used in this subsection shall include all printed matter except the following:

(1) The name and address of the insurer; the name, number or title of the policy; the table of contents or index; captions and subcaptions; specification pages, schedules or tables; and

(2) Any policy language which is drafted to conform to the requirements of any federal law, regulation or agency interpretation; any policy language required by any collectively bargained agreement; any medical terminology; any words which are defined in the policy; and any policy language required by law or regulation; provided, the insurer identifies the language or terminology excepted by this paragraph and certifies, in writing, that the language or terminology is entitled to be excepted by this subparagraph. [1979, c. 267, §2 (NEW).]

[ 1979, c. 267, §2 (NEW) .]

3. Test approval. Any other reading test may be approved by the superintendent for use as an alternative to the Flesch reading ease test if it is comparable in result to the Flesch reading ease test.

[ 1979, c. 267, §2 (NEW) .]

4. Filings. Filings subject to this Act shall be accompanied by a certificate signed by an officer of the insurer stating that it meets the minimum reading ease score on the test used or stating that the score is lower than the minimum required but should be approved in accordance with section 2443. To confirm the accuracy of any certification, the superintendent may require the submission of further information to verify the certification in question.

Notwithstanding any other provision of this Act, rating organizations may act on behalf of their members and subscribers in complying with the requirements of this subsection. A member or subscriber shall be responsible for the actions of a rating organization on behalf of that member or subscriber under this subsection in the same manner as if the member or subscriber had acted on its own behalf.

[ 1979, c. 267, §2 (NEW) .]

5. Scoring. At the option of the insurer, riders, endorsements, applications and other forms made a part of the policy may be scored as separate forms or as part of the policy with which they may be used.

[ 1979, c. 267, §2 (NEW) .]

SECTION HISTORY

1979, c. 267, §2 (NEW).



24-A §2442. Construction

Nothing in this Act shall be construed to negate any law of this State permitting the issuance of any policy form after it has been on file for the time period specified. [1979, c. 267, §2 (NEW).]

SECTION HISTORY

1979, c. 267, §2 (NEW).



24-A §2443. Powers of the superintendent

The superintendent may authorize a lower score than the Flesch reading ease score required in section 2441, subsection 1, paragraph A, whenever, in his sole discretion, he finds that a lower score will provide a more accurate reflection of the readability of a policy form, or is warranted by the nature of a particular policy form or type or class of policy forms, or is caused by certain policy language which is drafted to conform to the requirements of any state law, regulation or agency interpretation. [1979, c. 267, §2 (NEW).]

SECTION HISTORY

1979, c. 267, §2 (NEW).



24-A §2444. Approval of forms

A policy form meeting the requirements of section 2441, subsection 1 shall be approved notwithstanding the provisions of any other laws which specify the content of policies, if the policy form provides the policyholders and claimants protection not less favorable than they would be entitled to under such laws. [1979, c. 267, §2 (NEW).]

SECTION HISTORY

1979, c. 267, §2 (NEW).



24-A §2445. Effective dates

1. Policy form delivered. No policy form shall be delivered or issued for delivery in this State on or after June 1, 1984, unless approved by the superintendent or permitted to be issued under this Act. Any policy form which has been approved or permitted to be issued prior to June 1, 1984, and which meets the standards set by this Act need not be refiled for approval, but may continue to be lawfully delivered or issued for delivery in this State upon the filing with the superintendent of a list of forms identified by form number and accompanied by a certificate as to each form in the manner provided in section 2441, subsection 4.

[ 1979, c. 267, §2 (NEW) .]

2. Dates extended. The superintendent may, in his sole discretion, extend the dates in subsection 1.

[ 1979, c. 267, §2 (NEW) .]

SECTION HISTORY

1979, c. 267, §2 (NEW).



24-A §2450. Eligibility for health insurance in certain cases

No policy of accident or health insurance, or group or blanket accident or health insurance or renewals thereof, shall be denied or not renewed by the insurer, solely because the mother of the insured has taken or is discovered to have taken diethylstilbestrol, commonly referred to as DES. [1979, c. 415, §3 (NEW).]

SECTION HISTORY

1979, c. 415, §3 (NEW).



24-A §2451. Minimum 3-month policy for motor vehicle liability insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 341, §§2,7 (NEW). MRSA T. 24-A, §2451 (RP).



24-A §2452. Employee benefit excess insurance; nondiscrimination; prohibited clauses

1. Discrimination prohibited. A policy of employee benefit excess insurance may not discriminate unfairly among or against beneficiaries of the underlying benefit plan, or treat conditions related to the Human Immunodeficiency Virus, or HIV, more restrictively than other sicknesses or disabling conditions.

[ 1991, c. 385, §11 (NEW) .]

2. Commutation clause. A policy of employee benefit excess insurance may not contain a commutation clause that extinguishes the excess carrier's gross claims liability to the insured person through the recapture of loss reserves, unless the policy contains a provision giving the insured the option of requiring that the funds transferred in support of such a commutation have been evaluated by a qualified health actuary who is a member of the American Academy of Actuaries and has certified that the aggregate value of reserves to be recaptured are reasonably adequate to discharge the insured's expected liability for future costs of the health benefits covered by the excess policy.

[ 1991, c. 385, §11 (NEW) .]

3. Review. An employee benefit excess insurance form is not exempt from the review provisions otherwise applicable under section 2412 on the ground that the form is designed for insurance on a particular subject.

[ 1991, c. 385, §11 (NEW) .]

SECTION HISTORY

1991, c. 385, §11 (NEW).



24-A §2453. Effective date of cancellation

Life and health insurance policies that do not provide for any refund of premium when a policyholder requests cancellation prior to the end of the period for which premiums have been paid must state that no refund is payable and that the cancellation will take effect at the end of the period for which premiums have been paid unless the policyholder requests an earlier cancellation date. If a policyholder requests cancellation of a contract before the end of the period for which premiums have been paid, then the insurer must inform the policyholder in writing that no refund is payable and give the policyholder an opportunity to amend the cancellation request to take effect at the end of the period for which premiums have been paid. [1997, c. 604, Pt. F, §2 (NEW).]

SECTION HISTORY

1997, c. 604, §F2 (NEW).






Chapter 28: INTERSTATE INSURANCE PRODUCT REGULATION COMPACT

24-A §2471. Short title -- Article 1

This chapter may be known and cited as "the Interstate Insurance Product Regulation Compact." [2003, c. 680, §1 (NEW).]

SECTION HISTORY

2003, c. 680, §1 (NEW).



24-A §2472. Interstate Insurance Product Regulation Compact established; purposes

1. Compact established. Pursuant to terms and conditions of this chapter, the State seeks to join with other states and establish the Interstate Insurance Product Regulation Compact, referred to in this chapter as "the compact," and thus become a member of the Interstate Insurance Product Regulation Commission. The superintendent is designated to serve as the representative of this State to the commission.

[ 2003, c. 680, §1 (NEW) .]

2. Purposes. The purposes of this compact are, through means of joint and cooperative action among the compacting states:

A. To promote and protect the interest of consumers of individual and group annuity, life, disability income and long-term care insurance products; [2003, c. 680, §1 (NEW).]

B. To develop uniform standards for insurance products covered under the compact; [2003, c. 680, §1 (NEW).]

C. To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more compacting states; [2003, c. 680, §1 (NEW).]

D. To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard; [2003, c. 680, §1 (NEW).]

E. To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the compact; [2003, c. 680, §1 (NEW).]

F. To create the Interstate Insurance Product Regulation Commission; and [2003, c. 680, §1 (NEW).]

G. To perform these and such other related functions as may be consistent with the state regulation of the business of insurance. [2003, c. 680, §1 (NEW).]

[ 2003, c. 680, §1 (NEW) .]

SECTION HISTORY

2003, c. 680, §1 (NEW).



24-A §2473. Definitions -- Article 2

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 680, §1 (NEW).]

1. Advertisement. "Advertisement" means any material designed to create public interest in a product or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace or retain a policy, as more specifically defined in the rules and operating procedures of the commission.

[ 2003, c. 680, §1 (NEW) .]

2. Bylaws. "Bylaws" means the bylaws established by the commission for its governance or for directing or controlling the commission's actions or conduct.

[ 2003, c. 680, §1 (NEW) .]

3. Compacting state. "Compacting state" means a state that has enacted the compact and that has not withdrawn pursuant to section 2485, subsection 1 or been terminated pursuant to section 2485, subsection 2.

[ 2003, c. 680, §1 (NEW) .]

4. Commission. "Commission" means the Interstate Insurance Product Regulation Commission established by the compact.

[ 2003, c. 680, §1 (NEW) .]

5. Commissioner. "Commissioner" means the chief insurance regulatory official of a compacting state, including, but not limited to, commissioner, superintendent, director or administrator.

[ 2003, c. 680, §1 (NEW) .]

6. Domiciliary state. "Domiciliary state" means the state in which an insurer is incorporated or organized or, in the case of an alien insurer, its state of entry.

[ 2003, c. 680, §1 (NEW) .]

7. Insurer. "Insurer" means an entity licensed by a state to issue contracts of insurance for any of the lines of insurance covered by the compact.

[ 2003, c. 680, §1 (NEW) .]

8. Management committee. "Management committee" means the management committee established under section 2476, subsection 5.

[ 2003, c. 680, §1 (NEW) .]

9. Member. "Member" means the person chosen by a compacting state as its representative to the commission, or the member's designee.

[ 2003, c. 680, §1 (NEW) .]

10. Noncompacting state. "Noncompacting state" means a state that is not a compacting state.

[ 2003, c. 680, §1 (NEW) .]

11. Operating procedures. "Operating procedures" means procedures adopted by the commission implementing a rule, uniform standard or provision of the compact.

[ 2003, c. 680, §1 (NEW) .]

12. Product. "Product" means the form of a policy or contract, including an application, endorsement or related form that is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income or long-term care insurance product that an insurer is authorized to issue.

[ 2003, c. 680, §1 (NEW) .]

13. Rule. "Rule" means a statement of general or particular applicability and future effect adopted by the commission, including a uniform standard developed pursuant to section 2478, designed to implement, interpret or prescribe law or policy or describing the organization, procedure or practice requirements of the commission, that has the force and effect of law in the compacting states.

[ 2003, c. 680, §1 (NEW) .]

14. State. "State" means any state, district or territory of the United States of America.

[ 2003, c. 680, §1 (NEW) .]

15. Third-party filer. "Third-party filer" means an entity that submits a product filing to the commission on behalf of an insurer.

[ 2003, c. 680, §1 (NEW) .]

16. Uniform standard. "Uniform standard" means a standard adopted by the commission for a product line, pursuant to section 2478, and includes all of the product requirements in aggregate. Each uniform standard must be construed, whether the prohibition is express or implied, to prohibit the use of any inconsistent, misleading or ambiguous provisions in a product and the form of the product made available to the public is not unfair, inequitable or against public policy as determined by the commission.

[ 2003, c. 680, §1 (NEW) .]

SECTION HISTORY

2003, c. 680, §1 (NEW).



24-A §2474. Establishment of commission; venue -- Article 3

1. Commission created. The compacting states hereby create and establish a joint public agency known as the Interstate Insurance Product Regulation Commission. The commission has the power to develop uniform standards for product lines, receive and provide prompt review of products filed and give approval to those product filings satisfying applicable uniform standards. It is not intended that the commission be the exclusive entity for receipt and review of insurance product filings in the State. This subsection does not prohibit an insurer from filing its product in a state where the insurer is licensed to conduct the business of insurance, and any such filing is subject to the laws of the state where filed.

[ 2003, c. 680, §1 (NEW) .]

2. Body corporate. The commission is a body corporate and politic and an instrumentality of the compacting states.

[ 2003, c. 680, §1 (NEW) .]

3. Responsible for liabilities. The commission is solely responsible for its liabilities except as otherwise specifically provided in the compact.

[ 2003, c. 680, §1 (NEW) .]

4. Venue. Proper and judicial proceedings by or against the commission must be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located.

[ 2003, c. 680, §1 (NEW) .]

SECTION HISTORY

2003, c. 680, §1 (NEW).



24-A §2475. Powers of the commission -- Article 4

The commission has the power: [2003, c. 680, §1 (NEW).]

1. Promulgate rules. To promulgate rules, pursuant to section 2478, that have the force of law and are binding in the compacting states to the extent and in the manner provided in the compact;

[ 2003, c. 680, §1 (NEW) .]

2. Uniform standards. To exercise its rule-making authority and establish reasonable uniform standards for products and advertisements, which have the force of law and are binding in the compacting states, but only for those products filed with the commission. A compacting state has the right to opt out of the uniform standard pursuant to section 2478 to the extent and in the manner provided in the compact. A uniform standard established by the commission for long-term care insurance products may provide either the same or greater protections for consumers as, but may not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-term Care Insurance Model Act and Long-term Care Insurance Model Regulation, adopted by the National Association of Insurance Commissioners as of 2001. The commission shall consider whether any subsequent amendments to the National Association of Insurance Commissioners' Long-term Care Insurance Model Act or Long-term Care Insurance Model Regulation adopted as of 2001 by the National Association of Insurance Commissioners require the amendment of the uniform standards established by the commission for long-term care insurance products;

[ 2003, c. 680, §1 (NEW) .]

3. Products; receive and review. To receive and review in an expeditious manner products filed with the commission and rate filings for disability income and long-term care insurance products and to give approval of those products and rate filings that satisfy the applicable uniform standard. Approval by the commission has the force of law and is binding on the compacting states to the extent and in the manner provided in the compact;

[ 2003, c. 680, §1 (NEW) .]

4. Advertisements. To receive and review in an expeditious manner advertisements relating to long-term care insurance products for which uniform standards have been adopted by the commission and give approval to all advertisements that satisfy the applicable uniform standard. For any product covered under the compact, other than long-term care insurance products, the commission has the authority to require an insurer to submit all or any part of its advertisement with respect to that product for review or approval prior to use, if the commission determines that the nature of the product is such that an advertisement of the product could mislead the public. The actions of commission as provided in this section have the force of law and are binding in the compacting states to the extent and in the manner provided in the compact;

[ 2003, c. 680, §1 (NEW) .]

5. Self-certification process. To exercise its rule-making authority and designate products and advertisements that may be subject to a self-certification process without the need for prior approval by the commission;

[ 2003, c. 680, §1 (NEW) .]

6. Operating procedures. To promulgate operating procedures pursuant to section 2478 that are binding in the compacting states to the extent and in the manner provided in the compact;

[ 2003, c. 680, §1 (NEW) .]

7. Legal proceedings. To bring and prosecute legal proceedings or actions in its name as the commission. The standing of a state insurance department to sue or be sued under applicable law is not affected by this subsection;

[ 2003, c. 680, §1 (NEW) .]

8. Subpoenas. To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

[ 2003, c. 680, §1 (NEW) .]

9. Establish and maintain offices. To establish and maintain offices;

[ 2003, c. 680, §1 (NEW) .]

10. Insurance; bonds. To purchase and maintain insurance and bonds;

[ 2003, c. 680, §1 (NEW) .]

11. Personnel services. To borrow, accept or contract for services of personnel, including, but not limited to, employees of a compacting state;

[ 2003, c. 680, §1 (NEW) .]

12. Employees; professionals; specialists. To hire employees, professionals or specialists and elect or appoint officers and to fix their compensation, define their duties and give them appropriate authority to carry out the purposes of the compact and determine their qualifications. To establish the commission's personnel policies and programs relating to, but not limited to conflicts of interest, rates of compensation and qualifications of personnel;

[ 2003, c. 680, §1 (NEW) .]

13. Accept donations. To accept any and all appropriate donations and grants of money, equipment, supplies, materials and services and to receive, utilize and dispose of the same, striving to avoid any appearance of impropriety;

[ 2003, c. 680, §1 (NEW) .]

14. Hold property. To lease, purchase, accept appropriate gifts or donations of or otherwise to own, hold, improve or use any property, real, personal or mixed, striving at all times to avoid any appearance of impropriety;

[ 2003, c. 680, §1 (NEW) .]

15. Sell property. To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

[ 2003, c. 680, §1 (NEW) .]

16. Filing fees. To remit filing fees to compacting states as may be set forth in the bylaws, rules or operating procedures;

[ 2003, c. 680, §1 (NEW) .]

17. Enforce compliance. To enforce compliance of compacting states with rules, uniform standards, operating procedures and bylaws;

[ 2003, c. 680, §1 (NEW) .]

18. Provide for dispute resolution. To provide for dispute resolution among compacting states;

[ 2003, c. 680, §1 (NEW) .]

19. Advice relating to business in noncompacting jurisdictions. To advise compacting states on issues relating to insurers domiciled or doing business in noncompacting jurisdictions, consistent with the purposes of the compact;

[ 2003, c. 680, §1 (NEW) .]

20. Advice and training. To provide advice and training to those personnel in state insurance departments responsible for product review and to be a resource for state insurance departments;

[ 2003, c. 680, §1 (NEW) .]

21. Establish budget. To establish a budget and make expenditures;

[ 2003, c. 680, §1 (NEW) .]

22. Borrow money. To borrow money;

[ 2003, c. 680, §1 (NEW) .]

23. Appoint committees. To appoint committees, including advisory committees of members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives and any other interested persons as may be designated in the bylaws;

[ 2003, c. 680, §1 (NEW) .]

24. Cooperation with law enforcement agencies. To provide information to and receive information from, and to cooperate with, law enforcement agencies;

[ 2003, c. 680, §1 (NEW) .]

25. Corporate seal. To adopt and use a corporate seal; and

[ 2003, c. 680, §1 (NEW) .]

26. Perform other functions. To perform functions other than those set out explicitly in this section as necessary or appropriate to achieve the purposes of the compact consistent with the state regulation of the business of insurance.

[ 2003, c. 680, §1 (NEW) .]

SECTION HISTORY

2003, c. 680, §1 (NEW).



24-A §2476. Organization of the commission -- Article 5

1. Membership. Each compacting state has one member. Each member must be qualified to serve in that capacity pursuant to applicable law of the compacting state. A member may be removed or suspended from office as provided by the law of the state from which the member is appointed. A vacancy occurring in the commission must be filled in accordance with the laws of the compacting state where the vacancy exists. This subsection may not be construed to affect the manner in which a compacting state determines the election or appointment and qualification of its own commissioner.

[ 2003, c. 680, §1 (NEW) .]

2. One vote. Each member is entitled to one vote and has an opportunity to participate in the governance of the commission in accordance with the bylaws. Notwithstanding any provision of the compact to the contrary, action of the commission with respect to the promulgation of a uniform standard does not take effect unless 2/3 of the members vote in favor of the uniform standard.

[ 2003, c. 680, §1 (NEW) .]

3. Bylaws. The commission shall, by a majority of the members, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes and exercise the powers of the compact, including, but not limited to:

A. Establishing the fiscal year of the commission; [2003, c. 680, §1 (NEW).]

B. Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the management committee established under subsection 5; [2003, c. 680, §1 (NEW).]

C. Providing reasonable standards and procedures:

(1) For the establishment and meetings of other committees; and

(2) Governing any general or specific delegation of any authority or function of the commission; [RR 2003, c. 2, §86 (COR).]

D. Providing reasonable procedures for calling and conducting meetings of the commission that consist of a majority of commission members, ensuring reasonable advance notice of each meeting and providing for the right of citizens to attend each meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals and insurers' proprietary information, including trade secrets. The commission may meet in camera only after a majority of the entire membership votes to close a meeting in whole or in part. As soon as practicable, the commission shall make public a copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed and votes taken during the meeting; [2003, c. 680, §1 (NEW).]

E. Establishing the titles, duties, authority and reasonable procedures for the election of the officers of the commission; [2003, c. 680, §1 (NEW).]

F. Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil service or similar laws of any compacting state, the bylaws exclusively govern the personnel policies and programs of the commission; [2003, c. 680, §1 (NEW).]

G. Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and [2003, c. 680, §1 (NEW).]

H. Providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that might exist after the termination of the compact after the payment or reserving of all of its debts and obligations. [2003, c. 680, §1 (NEW).]

[ RR 2003, c. 2, §86 (COR) .]

4. File bylaws with compacting states. The commission shall publish its bylaws in a convenient form and file a copy of the bylaws and a copy of any amendment to the bylaws with the appropriate agency or officer in each of the compacting states.

[ 2003, c. 680, §1 (NEW) .]

5. Management committee. The commission shall establish a management committee.

A. The management committee consists of no more than 14 members as follows:

(1) One member from each of the 6 compacting states with the largest premium volume for individual and group annuities and life, disability income and long-term care insurance products, determined from the records of the National Association of Insurance Commissioners for the prior year;

(2) Four members from those compacting states with at least 2% of the market based on the premium volume described in subparagraph (1) other than the 6 compacting states with the largest premium volume, selected on a rotating basis as provided in the bylaws; and

(3) Four members from those compacting states with less than 2% of the market based on the premium volume described in subparagraph (1) with one selected from each of the 4 zone regions of the National Association of Insurance Commissioners as provided in the bylaws. [2003, c. 680, §1 (NEW).]

B. The management committee has such authority and duties as may be set forth in the bylaws, including, but not limited to:

(1) Managing the affairs of the commission in a manner consistent with the bylaws and purposes of the commission;

(2) Establishing and overseeing an organizational structure within and appropriate procedures for the commission to provide for the creation of uniform standards and other rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing and review of elections made by a compacting state to opt out of a uniform standard. A uniform standard may not be submitted to the compacting states for adoption unless approved by 2/3 of the members of the management committee;

(3) Overseeing the offices of the commission; and

(4) Planning, implementing and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the commission. [2003, c. 680, §1 (NEW).]

C. The commission shall elect annually its officers from the management committee, with each having such authority and duties, as specified in the bylaws. [2003, c. 680, §1 (NEW).]

D. The management committee may, subject to the approval of the commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the commission determines appropriate. The executive director shall serve as secretary to the commission, but may not be a member of the commission. The executive director shall hire and supervise such other staff as may be authorized by the commission. [2003, c. 680, §1 (NEW).]

[ 2003, c. 680, §1 (NEW) .]

6. Legislative committee. A legislative committee of state legislators or their designees is established to monitor the operations of, and make recommendations to, the commission, including the management committee. The manner of selection and term of any legislative committee member is set by the bylaws. Prior to the adoption by the commission of any uniform standard, revision to the bylaws, annual budget or other significant matter as may be provided in the bylaws, the management committee shall consult with and report to the legislative committee.

[ 2003, c. 680, §1 (NEW) .]

7. Advisory committees. The commission shall establish 2 advisory committees, one composed of consumer representatives independent of the insurance industry and the other composed of insurance industry representatives.

[ 2003, c. 680, §1 (NEW) .]

8. Additional advisory committees. The commission may establish advisory committees in addition to those described in subsection 7 as its bylaws may provide for the carrying out of its functions.

[ 2003, c. 680, §1 (NEW) .]

9. Corporate records of the commission. The commission shall maintain its corporate books and records in accordance with the bylaws.

[ 2003, c. 680, §1 (NEW) .]

10. Qualified immunity, defense and indemnification. The members, officers, executive director, employees and representatives of the commission are immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred, within the scope of commission employment, duties or responsibilities. Nothing in this subsection may be construed to protect any person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of that person.

[ 2003, c. 680, §1 (NEW) .]

11. Defend. The commission shall defend any member, officer, executive director, employee or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of commission employment, duties or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities, as long as the actual or alleged act, error or omission did not result from that person's intentional or willful and wanton misconduct. Nothing in this subsection may be construed to prohibit that person from retaining counsel.

[ 2003, c. 680, §1 (NEW) .]

12. Indemnification. The commission shall indemnify and hold harmless any member, officer, executive director, employee or representative of the commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error or omission that occurred within the scope of commission employment, duties or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities, as long as the actual or alleged act, error or omission did not result from the intentional or willful and wanton misconduct of that person.

[ 2003, c. 680, §1 (NEW) .]

SECTION HISTORY

RR 2003, c. 2, §86 (COR). 2003, c. 680, §1 (NEW).



24-A §2477. Meetings; acts of commission -- Article 6

1. Meetings. The commission shall meet and take such actions as are consistent with the provisions of this compact and the bylaws.

[ 2003, c. 680, §1 (NEW) .]

2. Participate at meetings. Each member of the commission has the right and power to cast the vote to which the member's compacting state is entitled and to participate in the business and affairs of the commission. A member shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for members' participation in meetings by telephone or other means of communication.

[ 2003, c. 680, §1 (NEW) .]

3. Annual meeting. The commission shall meet at least once during each calendar year. Additional meetings are held as set forth in the bylaws.

[ 2003, c. 680, §1 (NEW) .]

SECTION HISTORY

2003, c. 680, §1 (NEW).



24-A §2478. Rules and operating procedures, rule-making functions of the commission and opting out of uniform standards -- Article 7

1. Rule-making authority. The commission shall promulgate reasonable rules, including uniform standards and operating procedures, in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding this subsection, in the event the commission exercises its rule-making authority in a manner that is beyond the scope of the purposes of this chapter or the powers granted under this chapter, then such an action by the commission is invalid and has no effect.

[ 2003, c. 680, §1 (NEW) .]

2. Rule-making procedure. Rules and operating procedures must be made pursuant to a rule-making process that conforms to the Model State Administrative Procedure Act of 1981 as amended, as may be appropriate to the operations of the commission. Before the commission adopts a uniform standard, the commission shall give written notice to the relevant state legislative committee in each compacting state responsible for insurance issues of its intention to adopt the uniform standard. The commission in adopting a uniform standard shall consider fully all submitted materials and issue a concise explanation of its decision.

[ 2003, c. 680, §1 (NEW) .]

3. Effective date and opting out of uniform standard. A uniform standard becomes effective 90 days after its promulgation by the commission or such later date as the commission may determine. A compacting state may opt out of a uniform standard as provided in subsection 4. "Opt out" means any action by a compacting state to decline to adopt or participate in a promulgated uniform standard. All other rules and operating procedures, and amendments thereto, become effective as of the date specified in each rule, operating procedure or amendment.

[ 2003, c. 680, §1 (NEW) .]

4. Procedure for opting out. A compacting state may opt out of a uniform standard either by legislation or regulation duly promulgated by the insurance department under the compacting state's administrative procedure act. If a compacting state elects to opt out of a uniform standard by regulation, it must give written notice to the commission no later than 10 business days after the uniform standard is promulgated, or at the time the state becomes a compacting state, and must find that the uniform standard does not provide reasonable protections to the citizens of the state, given the conditions in the state. The commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the state that warrant a departure from the uniform standard and determining that the uniform standard would not reasonably protect the citizens of the state. The commissioner must consider and balance the following factors and find that the conditions in the state and needs of the citizens of the state outweigh:

A. The intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the products subject to this chapter; and [2003, c. 680, §1 (NEW).]

B. The presumption that a uniform standard adopted by the commission provides reasonable protections to consumers of the relevant product. [2003, c. 680, §1 (NEW).]

Notwithstanding this subsection, a compacting state may at the time of its enactment of this compact, prospectively opt out of all uniform standards involving long-term care insurance products by expressly providing for such an option in the enacted compact, and opting out may not be treated as a material variance in the offer or acceptance of any state to participate in this compact. Opting out is effective at the time of enactment of this compact by the compacting state and applies to all existing uniform standards involving long-term care insurance products and those subsequently promulgated.

[ 2003, c. 680, §1 (NEW) .]

5. Effect of opting out. If a compacting state elects to opt out of a uniform standard, the uniform standard remains applicable in the compacting state electing to opt out until such time as the legislation opting out is enacted into law or the regulation opting out becomes effective.

Once the opting out of a uniform standard by a compacting state becomes effective as provided under the laws of that state, the uniform standard has no further force and effect in that state unless and until the legislation or regulation implementing the opting out is repealed or otherwise becomes ineffective under the laws of the state. If a compacting state opts out of a uniform standard after the uniform standard has been made effective in that state, the opting out has the same prospective effect as provided under section 2485 for withdrawals.

[ 2003, c. 680, §1 (NEW) .]

6. Stay of uniform standard. If a compacting state has formally initiated the process of opting out of a uniform standard by regulation, and while the regulatory opting out is pending, the compacting state may petition the commission, at least 15 days before the effective date of the uniform standard, to stay the effectiveness of the uniform standard in that state. The commission may grant a stay if it determines the regulatory opting out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the commission, the stay or extension may postpone the effective date by up to 90 days, unless the stay is affirmatively extended by the commission. A stay may not be permitted to remain in effect for more than one year unless the compacting state can show extraordinary circumstances that warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge that prevents the compacting state from opting out. A stay may be terminated by the commission upon notice that the rule-making process has been terminated.

[ 2003, c. 680, §1 (NEW) .]

7. Petition for judicial review of rule or operating procedure. Not later than 30 days after a rule or operating procedure is promulgated, any person may file a petition for judicial review of the rule or operating procedure. The filing of such a petition does not stay or otherwise prevent the rule or operating procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the commission consistent with applicable law and may not find the rule or operating procedure to be unlawful if the rule or operating procedure represents a reasonable exercise of the commission's authority.

[ 2003, c. 680, §1 (NEW) .]

SECTION HISTORY

2003, c. 680, §1 (NEW).



24-A §2479. Commission records and enforcement -- Article 8

1. Public inspection and copying of information and records. The commission shall promulgate rules establishing conditions and procedures for public inspection and copying of its information and official records, except information and records involving the privacy of individuals and insurers' trade secrets. The commission may promulgate additional rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

[ 2003, c. 680, §1 (NEW) .]

2. Laws pertaining to confidentiality or nondisclosure. Except as to privileged records, data and information, the laws of any compacting state pertaining to confidentiality or nondisclosure do not relieve any compacting state commissioner of the duty to disclose any relevant records, data or information to the commission. Disclosure to the commission may not be considered to waive or otherwise affect any confidentiality requirement. Except as otherwise expressly provided in this chapter, the commission is not subject to the compacting state's laws pertaining to confidentiality and nondisclosure with respect to records, data and information in its possession. Confidential information of the commission remains confidential after such information is provided to any commissioner.

[ 2003, c. 680, §1 (NEW) .]

3. Compliance. The commission shall monitor compacting states for compliance with duly adopted bylaws, rules, including uniform standards, and operating procedures. The commission shall notify any noncomplying compacting state in writing of its noncompliance with commission bylaws, rules or operating procedures. If a noncomplying compacting state fails to remedy its noncompliance within the time specified in the notice of noncompliance, the compacting state is in default as set forth in section 2485.

[ 2003, c. 680, §1 (NEW) .]

4. Commissioner's authority to oversee market regulation. The commissioner of any state in which an insurer is authorized to do business or is conducting the business of insurance shall continue to exercise the commissioner's authority to oversee the market regulation of the activities of the insurer in accordance with the provisions of the state's law. The commissioner's enforcement of compliance with the compact is governed by the following provisions.

A. With respect to the commissioner's market regulation of a product or advertisement that is approved by or certified to the commission, the content of the product or advertisement does not constitute a violation of the provisions, standards or requirements of the compact except upon a final order of the commission issued at the request of a commissioner after prior notice to the insurer and an opportunity for hearing before the commission. [2003, c. 680, §1 (NEW).]

B. Before a commissioner may bring an action for violation of any provision, standard or requirement of the compact relating to the content of an advertisement not approved by or certified to the commission, the commission, or an authorized commission officer or employee, must authorize the action. However, authorization pursuant to this paragraph does not require notice to the insurer, opportunity for hearing or disclosure of requests for authorization or records of the commission's action on such requests. [2003, c. 680, §1 (NEW).]

[ 2003, c. 680, §1 (NEW) .]

SECTION HISTORY

2003, c. 680, §1 (NEW).



24-A §2480. Dispute resolution -- Article 9

The commission shall attempt, upon the request of a member, to resolve any disputes or other issues that are subject to this compact and that may arise between 2 or more compacting states, or between compacting states and noncompacting states, and the commission shall promulgate an operating procedure providing for resolution of such disputes. [2003, c. 680, §1 (NEW).]

SECTION HISTORY

2003, c. 680, §1 (NEW).



24-A §2481. Product filing and approval -- Article 10

1. Filing of product with commission. Insurers and 3rd-party filers seeking to have a product approved by the commission shall file the product with, and pay applicable filing fees to, the commission. Nothing in this chapter may be construed to restrict or otherwise prevent an insurer from filing its product with the insurance department in any state where the insurer is licensed to conduct the business of insurance, and such filing is subject to the laws of the states where filed.

[ 2003, c. 680, §1 (NEW) .]

2. Commission to establish filing and review processes. The commission shall establish appropriate filing and review processes and procedures pursuant to commission rules and operating procedures. Notwithstanding any other provision of this chapter, the commission shall promulgate rules to establish conditions and procedures for providing public access to product filing information. In establishing such rules, the commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets that may be contained in a product filing or supporting information.

[ 2003, c. 680, §1 (NEW) .]

3. Product approved by commission may be sold in certain compacting states. Any product approved by the commission may be sold or otherwise issued in those compacting states in which the insurer is legally authorized to do business.

[ 2003, c. 680, §1 (NEW) .]

SECTION HISTORY

2003, c. 680, §1 (NEW).



24-A §2482. Review of commission decisions regarding filings -- Article 11

1. Appeal to review panel appointed by commission. Not later than 30 days after the commission has given notice of a disapproved product or advertisement filed with the commission, the insurer or 3rd-party filer whose filing was disapproved may appeal the determination to a review panel appointed by the commission. The commission shall promulgate rules to establish procedures for appointing a review panel and provide for notice and hearing. An allegation that the commission, in disapproving a product or advertisement filed with the commission, acted arbitrarily, capriciously or in a manner that is an abuse of discretion or otherwise not in accordance with the law is subject to judicial review in accordance with section 2474, subsection 5.

[ 2003, c. 680, §1 (NEW) .]

2. Commission may monitor, review and reconsider. The commission has authority to monitor, review and reconsider products and advertisements subsequent to their filing or approval upon a finding that the product does not meet the relevant uniform standard. Where appropriate, the commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in subsection 1.

[ 2003, c. 680, §1 (NEW) .]

SECTION HISTORY

2003, c. 680, §1 (NEW).



24-A §2483. Finance -- Article 12

1. Commission shall fund its establishment and organization. The commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, compacting states and other sources. Contributions and other forms of funding from other sources must be of such a nature that the independence of the commission concerning the performance of its duties is not compromised.

[ 2003, c. 680, §1 (NEW) .]

2. Commission shall collect filing fee. The commission shall collect a filing fee from each insurer and 3rd-party filer filing a product with the commission to cover the cost of the operations and activities of the commission and its staff in a total amount sufficient to cover the commission's annual budget.

[ 2003, c. 680, §1 (NEW) .]

3. Notice and comment for budget approval. The commission's budget for a fiscal year may not be approved until it has been subject to notice and comment as set forth in section 2478.

[ 2003, c. 680, §1 (NEW) .]

4. Commission exempt from taxation. The commission is exempt from all taxation in and by the compacting states.

[ 2003, c. 680, §1 (NEW) .]

5. Commission authority to pledge credit of compacting state limited. The commission may not pledge the credit of any compacting state, except by and with the appropriate legal authority of that compacting state.

[ 2003, c. 680, §1 (NEW) .]

6. Commission to keep complete and accurate accounts. The commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the commission are subject to the accounting procedures established under its bylaws. The financial accounts and reports, including the system of internal controls and procedures of the commission, must be audited annually by an independent certified public accountant. Upon the determination of the commission, but no less frequently than every 3 years, the review of the independent auditor must include a management and performance audit of the commission. The commission shall make an annual report to the governor and legislature of each compacting state, which must include a report of the independent audit. The commission's internal accounts are not confidential and such materials may be shared with the commissioner of any compacting state upon request, except that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, must remain confidential.

[ 2003, c. 680, §1 (NEW) .]

7. Compacting states do not have ownership of commission property. A compacting state does not have any claim to or ownership of any property held by or vested in the commission or to any commission funds held pursuant to the provisions of this compact.

[ 2003, c. 680, §1 (NEW) .]

SECTION HISTORY

2003, c. 680, §1 (NEW).



24-A §2484. Compacting states, effective date and amendment -- Article 13

1. Any state eligible to become compacting state. Any state is eligible to become a compacting state.

[ 2003, c. 680, §1 (NEW) .]

2. Effective dates for compact and commission. The compact becomes effective and binding upon legislative enactment by 2 compacting states. The commission becomes effective for purposes of adopting uniform standards for, reviewing and giving approval or disapproval of products filed with the commission only after 26 states are compacting states or, alternatively, after states representing more than 40% of the premium volume for life insurance, annuity, disability income and long-term care insurance products, based on records of the National Association of Insurance Commissioners for the prior year, are compacting states. Thereafter, it becomes effective and binding as to any other compacting state upon enactment of the compact into law by that state.

[ 2003, c. 680, §1 (NEW) .]

3. Amendments to the compact. Amendments to the compact may be proposed by the commission for enactment by the compacting states. An amendment does not become effective and binding upon the commission and the compacting states unless and until all compacting states enact the amendment into law.

[ 2003, c. 680, §1 (NEW) .]

SECTION HISTORY

2003, c. 680, §1 (NEW).



24-A §2485. Withdrawal, default and termination -- Article 14

1. Withdrawal. The following provisions govern withdrawal from the compact.

A. Once effective, the compact continues in force and remains binding upon each compacting state. A compacting state may withdraw from the compact by enacting a statute specifically repealing the statute that enacted the compact. [2003, c. 680, §1 (NEW).]

B. The effective date of withdrawal is the effective date of the repealing law. However, the withdrawal does not apply to any product filings approved or self-certified, or any advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the commission and the withdrawing state unless the approval is rescinded by the withdrawing state as provided in paragraph E. [2003, c. 680, §1 (NEW).]

C. The commissioner of the withdrawing state shall immediately notify the management committee in writing upon the introduction of legislation repealing this compact in the withdrawing state. [2003, c. 680, §1 (NEW).]

D. The commission shall notify the other compacting states of the introduction of such legislation within 10 days after it receives notice under paragraph C. [2003, c. 680, §1 (NEW).]

E. The withdrawing state is responsible for all obligations, duties and liabilities incurred through the effective date of withdrawal, including any obligations the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the commission and the withdrawing state. The commission's approval of products and advertisements prior to the effective date of withdrawal continues to be effective and must be given full force and effect in the withdrawing state unless formally rescinded by the withdrawing state in the same manner as provided by the laws of the withdrawing state for the prospective disapproval of products or advertisements previously approved under state law. [2003, c. 680, §1 (NEW).]

F. Reinstatement following withdrawal of any compacting state occurs upon the effective date of the withdrawing state's reenacting the compact. [2003, c. 680, §1 (NEW).]

[ 2003, c. 680, §1 (NEW) .]

2. Default. The following provisions govern default.

A. If the commission determines that a compacting state has defaulted in the performance of any of its obligations or responsibilities under this compact, the bylaws or duly promulgated rules or operating procedures, then, after notice and hearing as set forth in the bylaws, all rights, privileges and benefits conferred by this compact on the defaulting state are suspended from the effective date of default as fixed by the commission. The grounds for default include, but are not limited to, failure of a compacting state to perform its obligations or responsibilities, and any other grounds designated in commission rules. The commission shall immediately notify the defaulting state in writing of the defaulting state's suspension pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state must be terminated from the compact and all rights, privileges and benefits conferred by this compact are terminated from the effective date of termination. [2003, c. 680, §1 (NEW).]

B. Product approvals by the commission or product self-certifications, or any advertisement in connection with such a product, that are in force on the effective date of termination remain in force in the defaulting state in the same manner as if the defaulting state had withdrawn voluntarily pursuant to subsection 1. [2003, c. 680, §1 (NEW).]

C. Reinstatement following termination of a compacting state requires a reenactment of the compact. [2003, c. 680, §1 (NEW).]

[ 2003, c. 680, §1 (NEW) .]

3. Dissolution of compact. The following provisions govern the dissolution of the compact.

A. The compact dissolves upon the date of the withdrawal or default of the compacting state that reduces membership in the compact to one compacting state. [2003, c. 680, §1 (NEW).]

B. Upon the dissolution of this compact, the compact becomes void and is of no further effect, and the business and affairs of the commission must be wound up and any surplus funds must be distributed in accordance with the bylaws. [2003, c. 680, §1 (NEW).]

[ 2003, c. 680, §1 (NEW) .]

SECTION HISTORY

2003, c. 680, §1 (NEW).



24-A §2486. Construction -- Article 15

The provisions of this compact must be liberally construed to effectuate its purposes. [2003, c. 680, §1 (NEW).]

SECTION HISTORY

2003, c. 680, §1 (NEW).



24-A §2487. Binding effect of compact and other laws -- Article 16

1. Laws of compacting state. Nothing in this chapter prevents the enforcement of any laws of a compacting state other than this compact, except as provided in subsection 2.

[ 2003, c. 680, §1 (NEW) .]

2. Exclusive provisions. For any product approved by or certified to the commission, the rules, uniform standards and any other requirements of the commission constitute the exclusive provisions applicable to the content, approval and certification of that product. For an advertisement that is subject to the commission's authority, any rule, uniform standard or other requirement of the commission that governs the content of the advertisement constitutes the exclusive provision that a commissioner may apply to the content of the advertisement. Notwithstanding this subsection, an action taken by the commission may not abrogate or restrict:

A. The access of any person to state courts; [2003, c. 680, §1 (NEW).]

B. Remedies available under state law related to breach of contract, tort or other laws not specifically directed to the content of the product; [2003, c. 680, §1 (NEW).]

C. State law relating to the construction of insurance contracts; or [2003, c. 680, §1 (NEW).]

D. The authority of the attorney general of the state, including, but not limited to, maintaining any actions or proceedings, as authorized by law. [2003, c. 680, §1 (NEW).]

[ 2003, c. 680, §1 (NEW) .]

3. Insurance products subject to laws. All insurance products filed with individual states are subject to the laws of those states.

[ 2003, c. 680, §1 (NEW) .]

4. Binding effect of compact. The compact is binding as follows.

A. All lawful actions of the commission, including all rules and operating procedures promulgated by the commission, are binding upon the compacting states. [2003, c. 680, §1 (NEW).]

B. All agreements between the commission and the compacting states are binding in accordance with their terms. [2003, c. 680, §1 (NEW).]

C. Upon the request of a party to a conflict over the meaning or interpretation of commission actions, and upon a majority vote of the compacting states, the commission may issue advisory opinions regarding the meaning or interpretation in dispute. [2003, c. 680, §1 (NEW).]

D. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of a compacting state, the obligation, duty, power or jurisdiction sought to be conferred by that provision upon the commission is ineffective as to that compacting state, and that obligation, duty, power or jurisdiction remains in the compacting state and must be exercised by the agency thereof to which that obligation, duty, power or jurisdiction is delegated by law in effect at the time this compact becomes effective. [2003, c. 680, §1 (NEW).]

[ 2003, c. 680, §1 (NEW) .]

SECTION HISTORY

2003, c. 680, §1 (NEW).






Chapter 29: LIFE INSURANCE AND ANNUITY CONTRACTS

24-A §2501. Scope of chapter

This chapter applies only to contracts of life insurance and annuities, other than reinsurance, group life insurance and group annuities, except that: [2009, c. 244, Pt. I, §1 (AMD).]

1. Section 2537 also applies as to group life insurance and group annuity contracts; and

[ 2009, c. 244, Pt. I, §1 (NEW) .]

2. Sections 2541 to 2551 apply to group annuities other than those exempted by section 2542.

[ 2009, c. 244, Pt. I, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 560, §2 (AMD). 1977, c. 261, §1 (AMD). 1995, c. 375, §C5 (AMD). 2009, c. 244, Pt. I, §1 (AMD).



24-A §2502. Industrial life insurance defined

For the purposes of this Title "industrial life insurance" is that form of life insurance written under policies of face amount of $2,500 or less bearing the words "industrial policy," or "weekly premium policy" or words of similar import imprinted on the face thereof as part of the descriptive matter, and under which premiums are payable monthly or more often. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2503. Standard provisions required

1. No policy of life insurance other than pure endowments with or without return of premiums or of premiums and interest, shall be delivered or issued for delivery in this State unless it contains in substance all of the applicable provisions required by sections 2504 to 2515. This section shall not apply to annuity contracts nor to any provision of a life insurance policy, or contract supplemental thereto, relating to disability benefits or to additional benefits in the event of death by accident or accidental means.

[ 1969, c. 132, §1 (NEW) .]

2. Any of such provisions or portions thereof not applicable to single premium or nonparticipating or term policies or insurance granted in exchange for lapsed or surrendered policies shall to that extent not be incorporated therein.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2504. Payment of premiums

There shall be a provision relating to the time and place of payment of premiums. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2505. Grace period

There shall be a provision that a grace period of 30 days, or, at the option of the insurer, of one month of not less than 30 days, or of 4 weeks in the case of industrial life insurance policies the premiums for which are payable more frequently than monthly, shall be allowed within which the payment of any premium after the first may be made, during which period of grace the policy shall continue in full force. The insurer may impose an interest charge not in excess of 6% per annum for the number of days of grace elapsing before the payment of the premium, and, whether or not such interest charge is imposed, if a claim arises under the policy during such period of grace the amount of any premium due or overdue, together with interest and any deferred installment of the annual premium, may be deducted from the policy proceeds. Grace shall date from the premium due date specified in the policy. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2506. Entire contract

There shall be a provision that except as otherwise expressly provided by law, the policy and the application therefor, if a copy of such application is endorsed upon or attached to the policy when issued, shall constitute the entire contract between the parties, and that all statements contained in the application shall, in the absence of fraud, be deemed representations and not warranties. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2507. Incontestability

There shall be a provision that the policy shall be incontestable after it has been in force during the lifetime of the insured for a period of not more than 2 years after its date of issue, except for nonpayment of premiums and, at the insurer's option, provisions relating to benefits in the event of total and permanent disability and provisions granting additional benefits specifically against death by accident or accidental means. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2508. Misstatement of age

There shall be a provision that if the age of the insured or of any other person whose age is considered in determining the premium or benefit has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age or ages. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2509. Dividends

1. There shall be a provision in participating policies that, beginning not later than the end of the 3rd policy year, the insurer shall annually ascertain and apportion the divisible surplus, if any, that will accrue on the policy anniversary or other dividend date specified in the policy provided the policy is in force and all premiums to that date are paid. Except as hereinafter provided, any dividend becoming payable shall at the option of the party entitled to elect such option be either:

A. Payable in cash, or [1969, c. 132, §1 (NEW).]

B. Applied to any one of such other dividend options as may be provided by the policy. If any such other dividend options are provided, the policy shall further state which option shall be automatically effective if such party shall not have elected some other option. If the policy specifies a period within which such other dividend option may be elected, such period shall be not less than 30 days following the date on which such dividend is due and payable. The annually apportioned dividend shall be deemed to be payable in cash within the meaning of paragraph A even though the policy provides that payment of such dividend is to be deferred for a specified period, provided such period does not exceed 6 years from the date of apportionment and that interest will be added to such dividend at a specified rate. [RR 2011, c. 1, §38 (COR).]

[ RR 2011, c. 1, §38 (COR) .]

2. Renewable term policies of 10 years or less may provide that the surplus accrued to such policies shall be determined and apportioned each year after the second policy year, and accumulated during each renewal period, and that at the end of the renewal period, on renewal of the policy by the insured, the insurer shall apply the accumulated surplus as an annuity for the next succeeding renewal term in the reduction of premiums.

[ 1969, c. 132, §1 (NEW) .]

3. In participating industrial life insurance policies, in lieu of the provision required in subsection 1, there shall be a provision that, beginning not later than the end of the 5th policy year, the policy shall participate annually in the divisible surplus, if any, in the manner set forth in the policy.

[ 1969, c. 132, §1 (NEW) .]

4. This section does not apply as to insurance issued in consideration of lapsed or surrendered policies.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). RR 2011, c. 1, §38 (COR).



24-A §2510. Policy loan

1. There shall be a provision that after 3 full years' premiums have been paid and after the policy has a cash surrender value and while no premium is in default beyond the grace period for payment, the insurer will advance, on proper assignment or pledge of the policy and on the sole security thereof, at a rate of interest as specified in sections 2552 to 2554, an amount equal to or, at the option of the party entitled thereto, less than the loan value of the policy. The loan value of the policy shall be at least equal to the cash surrender value at the end of the then current policy year, and the insurer may deduct, either from such loan value or from the proceeds of the loan, any existing indebtedness not already deducted in determining such cash surrender value including any interest then accrued but not due, any unpaid balance of the premium for the current policy year, and interest on the loan to the end of the current policy year. The policy may also provide that if interest on any indebtedness is not paid when due, it shall then be added to the existing indebtedness and shall bear interest at the same rate, and that if and when the total indebtedness on the policy, including interest due or accrued, equals or exceeds the amount of the loan value thereof, then the policy shall terminate and become void, but not until at least 30 days' notice has been mailed by the insurer to the last address, of record with the insurer, of the insured or other policy owner and of any assignee of record at the insurer's home office. The policy shall reserve to the insurer the right to defer the granting of a loan, other than for the payment of any premium to the insurer, for 6 months after application therefor. Such provision shall also contain a table showing in figures the loan values each year during the first 20 years of the policy, or during the term of the policy, whichever is shorter. The policy, at the insurer's option, may provide for automatic premium loan.

[ 1981, c. 698, §108 (AMD) .]

2. This section shall not apply to term policies or to term insurance benefits provided by rider or supplemental policy provisions or to industrial life insurance policies.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 188, §1 (AMD). 1981, c. 698, §108 (AMD).



24-A §2511. Table of installments

In case the policy provides that the proceeds may be payable in installments which are determinable at issue of the policy, there shall be a table showing the amounts of the guaranteed installments. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2512. Reinstatement

There shall be a provision that unless: [1969, c. 132, §1 (NEW).]

1. The policy has been surrendered for its cash surrender value;

[ 1981, c. 188, §2 (AMD) .]

2. Its cash surrender value has been exhausted; or

[ 1969, c. 132, §1 (NEW) .]

3. The paid-up term insurance, if any, has expired;

the policy will be reinstated at any time within 3 years, or 2 years in the case of industrial life insurance policies, from the date of premium default upon written application therefor, the production of evidence of insurability satisfactory to the insurer, the payment of all premiums in arrears with interest at a rate not exceeding 6% per annum compounded annually and the payment or reinstatement of any other indebtedness to the insurer upon the policy with interest at the policy loan interest rate.

[ 1969, c. 132, §1 (NEW); 1981, c. 188, §2 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 188, §2 (AMD).



24-A §2513. Payment of claims

There shall be a provision that when the benefits under the policy shall become payable by reason of the death of the insured, settlement shall be made upon receipt of due proof of death and, at the insurer's option, surrender of the policy and proof of the interest of the claimant. If an insurer shall specify a particular period prior to the expiration of which settlement shall be made, such period shall not exceed 2 months from the receipt of such proofs. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2514. Beneficiary, industrial policies

An industrial life insurance policy shall have the name of the beneficiary designated thereon or in the application or other form if attached to the policy, with a reservation of the right to designate or change the beneficiary after the issuance of the policy, unless such beneficiary be irrevocably designated. The policy may also provide that no designation or change of beneficiary shall be binding on the insurer until endorsed on the policy by the insurer, and that the insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured. The policy may also provide that if the beneficiary designated in the policy does not make a claim under the policy or does not surrender the policy with due proof of death within the period stated in the policy, which shall not be less than 30 days after the death of the insured, or if the beneficiary is the estate of the insured, or is a minor, or dies before the insured, or is not legally competent to give a valid release, then the insurer may make any payment thereunder to the executor or administrator of the insured, or to any relative of the insured by blood or legal adoption or connection by marriage, or to any person appearing to the insurer to be equitably entitled thereto by reason of having been named beneficiary, or by reason of having incurred expense for the maintenance, medical attention or burial of the insured. The policy may also include a similar provision applicable to any other payment due under the policy. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2515. Title

There shall be a title on the policy, briefly describing the same. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2515-A. Right to examine and return policy

1. Every individual life insurance policy delivered or issued for delivery in this State after December 31, 1976, shall contain a provision therein, or in a separate rider attached thereto when delivered, stating in substance that the person to whom the policy is issued shall be permitted to return the policy within 10 days of its delivery to such person and to have a refund of the premium paid, if after examination of the policy the purchaser is not satisfied with it for any reason. The provision shall be set forth in the policy under an appropriate caption and, if not so printed on the face page of the policy, adequate notice of the provision shall be printed or stamped conspicuously on the face page.

[ 1975, c. 168, (NEW) .]

2. The policy may be so returned to the insurer at its home or branch office or to the agent through whom it was applied for, and thereupon shall be void as from the beginning and as if the policy had not been issued.

[ 1975, c. 168, (NEW) .]

SECTION HISTORY

1975, c. 168, (NEW).



24-A §2516. Excluded or restricted coverage

A clause in any policy of life insurance policy or annuity contract providing that such policy or contract shall be incontestable after a specified period shall preclude only a contest of the validity of the policy or contract, and shall not preclude the assertion at any time of defenses based upon provisions in the policy or contract which exclude or restrict coverage, whether or not such restrictions or exclusions are excepted in such clause. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2517. Standard provisions -- annuity and pure endowment contracts

1. No annuity or pure endowment contract, other than reversionary annuities, also called survivorship annuities, or group annuities and except as stated herein, shall be delivered or issued for delivery in this State unless it contains in substance each of the provisions specified in sections 2518 to 2523. Any of such provisions not applicable to single premium annuities or single premium pure endowment contracts shall not, to that extent, be incorporated therein.

[ 1969, c. 132, §1 (NEW) .]

2. This section shall not apply to contracts for deferred annuities included in, or upon the lives of beneficiaries under, life insurance policies, nor to variable annuity contracts.

[ 1969, c. 132, §1 (NEW) .]

3. The superintendent shall adopt rules regarding the suitability of sales of annuities for the purpose of protecting the consumer and furthering uniformity of laws with other states. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. B, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 2005, c. 65, §B1 (AMD).



24-A §2518. Grace period -- annuities

In an annuity or pure endowment contract, other than a reversionary, survivorship or group annuity, there shall be a provision that there shall be a period of grace of one month, but not less than 30 days, within which any stipulated payment to the insurer falling due after the first may be made, subject at the option of the insurer to an interest charge thereon at a rate to be specified in the contract but not exceeding 6% per annum for the number of days of grace elapsing before such payment, during which period of grace the contract shall continue in full force; but in case a claim arises under the contract on account of death prior to expiration of the period of grace before the overdue payment to the insurer or the deferred payments of the current contract year, if any, are made, the amount of such payments, with interest on any overdue payments, may be deducted from any amount payable under the contract in settlement. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2519. Incontestability -- annuities

If any statements, other than those relating to age, sex and identity are required as a condition to issuing an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, and subject to section 2521, there shall be a provision that the contract shall be incontestable after it has been in force during the lifetime of the person or of each of the persons as to whom such statements are required, for a period of 2 years from its date of issue, except for nonpayment of stipulated payments to the insurer; and at the option of the insurer such contract may also except any provisions relative to benefits in the event of disability and any provisions which grant insurance specifically against death by accident or accidental means. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2520. Entire contract -- annuities

In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be provision that the contract shall constitute the entire contract between the parties or, if a copy of the application is endorsed upon or attached to the contract when issued, a provision that the contract and the application therefor shall constitute the entire contract between the parties. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2521. Misstatement of age or sex -- annuities

In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that if the age or sex of the person or persons upon whose life or lives the contract is made, or of any of them has been misstated, the amount payable or benefits accruing under the contract shall be such as the stipulated payment or payments to the insurer would have purchased according to the correct age or sex and that if the insurer shall make or has made any overpayment or overpayments on account of any such misstatement, the amount thereof with interest at the rate to be specified in the contract but not exceeding 6% per annum, may be charged against the current or next succeeding payment or payments to be made by the insurer under the contract. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2522. Dividends -- annuities

If an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, is participating, there shall be a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the contract. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2523. Reinstatement -- annuities

In an annuity or pure endowment contract, other than a reversionary or group annuity, there shall be a provision that the contract may be reinstated at any time within one year from the default in making stipulated payments to the insurer, unless the cash surrender value has been paid, but all overdue stipulated payments shall be paid with interest thereon at a rate to be specified in the contract but not exceeding 6% per annum payable annually and the payment or reinstatement of any other indebtedness to the insurer upon the contract with interest at the policy loan interest rate, and in cases where applicable the insurer may also include a requirement of evidence of insurability satisfactory to the insurer. [1981, c. 188, §3 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 188, §3 (AMD).



24-A §2524. Standard provisions -- reversionary annuities

1. Except as stated herein, no contract for a reversionary annuity shall be delivered or issued for delivery in this State unless it contains in substance each of the following provisions:

A. Any such reversionary annuity contract shall contain the provisions specified in sections 2518 to 2522, except that under section 2518 the insurer may at its option provide for an equitable reduction of the amount of the annuity payments in settlement of an overdue payment in lieu of providing for deduction of such payments from an amount payable upon settlement under the contract. [1969, c. 132, §1 (NEW).]

B. In such reversionary annuity contracts there shall be a provision that the contract may be reinstated at any time within 3 years from the date of default in making stipulated payments to the insurer, upon production of evidence of insurability satisfactory to the insurer, and upon condition that all overdue payments and any indebtedness to the insurer on account of the contract be paid, or, within the limits permitted by the then cash values of the contract, reinstated, with interest as to both payments and indebtedness at a rate to be specified in the contract but not exceeding 6% per annum compounded annually. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. This section shall not apply to group annuities, variable annuities, or to annuities included in life insurance policies, and any of such provisions not applicable to single premium annuities shall not to that extent be incorporated therein.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2525. Limitation of liability

1. No policy of life insurance shall be delivered or issued for delivery in this State if it contains any of the following provisions:

A. A provision limiting the time within which an action at law or in equity may be commenced on such a policy to less than 3 years after the cause of action has accrued. [1969, c. 132, §1 (NEW).]

B. A provision that excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status, except that a policy may contain provisions excluding or restricting coverage as specified therein in the event of death under any one or more of the following circumstances:

(1) Death as a result, directly or indirectly, of war, declared or undeclared, or of action by military forces, or of any act or hazard of such war or action, or of service in the military, naval or air forces or in civilian forces auxiliary thereto, or from any cause while a member of such military, naval or air forces of any country at war, declared or undeclared, or of any country engaged in such military action;

(2) Death as a result of aviation or any air travel or flight;

(3) Death as a result of a specified hazardous occupation or occupations or avocation;

(4) Death while the insured is a resident outside continental United States and Canada;

(5) Death within 2 years from the date of issue of the policy as a result of suicide, while sane or insane; or

(6) Death within 2 years from the date of issue of an increase in policy face amount, as a result of suicide, while sane or insane. [1999, c. 256, Pt. J, §1 (AMD).]

[ 1999, c. 256, Pt. J, §1 (AMD) .]

2. A policy that contains any exclusion or restriction pursuant to subsection 1, paragraph B, subparagraphs (1) to (5) must also provide that, in the event of death under the circumstances to which any such exclusion or restriction is applicable, the insurer will pay an amount not less than the reserve attributable thereto determined according to the commissioners reserve valuation method upon the basis of the mortality table and interest rate specified in the policy for the calculation of nonforfeiture benefits or, if the policy provides for no such benefits, computed according to a mortality table and interest rate determined by the insurer and specified in the policy, with adjustment for indebtedness or dividend credit.

[ 1999, c. 256, Pt. J, §2 (AMD) .]

2-A. A policy that contains any exclusion or restriction pursuant to subsection 1, paragraph B, subparagraph (6) must also provide that, in the event of death under the circumstances to which an exclusion or restriction regarding the increase in policy face amount is applicable, the insurer will pay, with respect to the increase in policy face amount, a return of premiums paid.

[ 1999, c. 256, Pt. J, §3 (NEW) .]

3. This section shall not apply to group life insurance, health insurance, reinsurance, or annuities, or to any provision in a life insurance policy or contract supplemental thereto relating to disability benefits or to additional benefits in the event of death by accident or accidental means.

[ 1969, c. 132, §1 (NEW) .]

4. Nothing contained in this section shall prohibit any provision which in the opinion of the superintendent is more favorable to the policyholder than a provision permitted by this section.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1979, c. 541, §A164 (AMD). 1999, c. 256, §§J1-3 (AMD).



24-A §2526. Prohibited provisions

1. No life insurance policy, other than industrial insurance, shall be delivered or issued for delivery in this State, if it contains any of the following provisions:

A. A provision by which the policy purports to be issued or to take effect more than one year before the original application for the insurance was made. [1969, c. 132, §1 (NEW).]

B. A provision for any mode of settlement at maturity of the policy of less value than the amount insured under the policy, plus dividend additions, if any, less any indebtedness to the insurer on or secured by the policy and less any premium that may by the terms of the policy be deducted. [1969, c. 132, §1 (NEW).]

C. A provision to the effect that the agent soliciting the insurance is the agent of the person insured under the policy, or making the acts or representations of such agent binding upon the person so insured under the policy. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. No policy of industrial life insurance shall be delivered or issued for delivery in this State if it contains any of the following provisions:

A. A provision by which the insurer may deny liability under the policy for the reason that the insured has previously obtained other insurance from the same insurer. [1969, c. 132, §1 (NEW).]

B. A provision giving the insurer the right to declare the policy void because the insured has had any disease or ailment, whether specified or not, or because the insured has received institutional, hospital, medical or surgical treatment or attention, except a provision which gives the insurer the right to declare the policy void if the insured has, within 2 years prior to the issuance of the policy, received institutional, hospital, medical or surgical treatment or attention and if the insured or claimant under the policy fails to show that the condition occasioning such treatment or attention was not of a serious nature or was not material to the risk. [1969, c. 132, §1 (NEW).]

C. A provision giving the insurer the right to declare the policy void because the insured has been rejected for insurance, unless such right be conditioned upon a showing by the insurer that knowledge of such rejection would have led to a refusal by the insurer to make such contract. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

3. No insurer shall provide in any policy, certificate, contract or agreement of life insurance for the payment of any insurance, indemnity or benefit in services, goods, wares or merchandise of any kind.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2526-A. Acquired Immune Deficiency Syndrome

No individual policy of life insurance delivered or issued for delivery in this State may provide more restrictive coverage for death resulting from Acquired Immune Deficiency Syndrome (AIDS), AIDS Related Complex (ARC) or HIV related diseases than for death resulting from any other disease or sickness or exclude coverage for death resulting from AIDS, ARC or HIV related diseases. This section shall not apply to death by accident or accidental means. [1989, c. 176, §3 (NEW).]

SECTION HISTORY

1989, c. 176, §3 (NEW).



24-A §2527. Provisions required by law of other jurisdiction

The policies of a foreign life insurer may contain any provision which the law of the state, territory, district, or country under which the insurer is organized prescribes shall be in such policies when issued in this State, and the policies of a domestic life insurer may, when issued or delivered in any other state, territory, district, or country, contain any provisions required by the laws thereof, anything in this chapter to the contrary notwithstanding. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2528. Short title

Sections 2528 to 2534 shall be known as the "Standard Nonforfeiture Law for Life Insurance." [1979, c. 442, §1 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1979, c. 442, §1 (AMD).



24-A §2529. Nonforfeiture provisions

1. In the case of policies issued on or after January 1, 1970, no policy of life insurance, except as stated in section 2534, may be delivered or issued for delivery in this State, unless it shall contain in substance the following provisions, or corresponding provisions which in the opinion of the superintendent are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements hereinafter specified and which are essentially in compliance with section 2533-A:

A. Paid-up nonforfeiture benefit. That, in the event of default in any premium payment, the insurer will grant, upon proper request not later than 60 days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of that due date, of such amount as may be hereinafter specified. In lieu of the stipulated paid-up nonforfeiture benefit, the insurer may substitute, upon proper request not later than 60 days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits; [1983, c. 346, §10 (AMD).]

B. Cash surrender value. That, upon surrender of the policy within 60 days after the due date of any premium payment in default after premiums have been paid for at least 3 full years in the case of ordinary insurance or 5 full years in the case of industrial insurance, the insurer will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be hereinafter specified; [1983, c. 346, §10 (AMD).]

C. Effective date of benefit. That a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than 60 days after the due date of the premium in default; [1983, c. 346, §10 (AMD).]

D. Cash surrender value if policy paid up. That, if the policy shall have become paid up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the 3rd policy anniversary in the case of ordinary insurance or the 5th policy anniversary in the case of industrial insurance, the insurer will pay, upon surrender of the policy within 30 days after any policy anniversary, a cash surrender value of such amount as may be hereinafter specified; [1983, c. 346, §10 (AMD).]

E. Mortality table and interest rate used. In the case of policies which cause, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first 20 policy years or during the term of the policy, whichever is shorter, those values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy; and [1983, c. 346, §10 (AMD).]

F. Method used in computing value and benefit. A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the insurer on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy. [1983, c. 346, §10 (AMD).]

[ 1983, c. 346, §10 (AMD) .]

2. Any of the foregoing provisions or portions thereof not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

[ 1969, c. 132, §1 (NEW) .]

3. The insurer shall reserve the right to defer the payment of any cash surrender value for a period of 6 months after demand therefor with surrender of the policy.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §144 (AMD). 1983, c. 346, §10 (AMD).



24-A §2530. Cash surrender value

1. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by section 2529, shall be an amount not less than the excess, if any, of the present value, on that anniversary, of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of:

A. Present value of adjusted premiums. The then present value of the adjusted premiums as defined in sections 2532 and 2532-A, corresponding to premiums which would have fallen due on and after that anniversary; and [1983, c. 346, §11 (NEW).]

B. Amount of indebtedness. The amount of any indebtedness to the insurer on the policy. [1983, c. 346, §11 (NEW).]

[ 1983, c. 346, §11 (RPR) .]

2. For any policy issued on or after the operative date of section 2532-A as defined therein, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in subsection 1 shall be an amount not less than the sum of the cash surrender value as defined in that subsection for an otherwise similar policy issued at the same age without that rider or supplemental policy provision and the cash surrender value as defined in that subsection for a policy which provides only the benefits otherwise provided by that rider or supplemental policy provision.

[ 1983, c. 346, §11 (RPR) .]

3. For any family policy issued on or after the operative date of section 2532-A as defined therein, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age 71, the cash surrender value referred to in subsection 1 shall be an amount not less than the sum of the cash surrender value as defined in that subsection for an otherwise similar policy issued at the same age without that term insurance on the life of the spouse and the cash surrender value as defined in that subsection for a policy which provides only the benefits otherwise provided by that term insurance on the life of the spouse.

[ 1983, c. 346, §11 (NEW) .]

4. Any cash surrender value available within 30 days after any policy anniversary under any policy paid-up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by section 2529, shall be an amount not less than the present value, on that anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on the policy.

[ 1983, c. 346, §11 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1983, c. 346, §11 (RPR).



24-A §2531. Paid-up nonforfeiture benefits

Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by sections 2529 to 2534 in the absence of the condition that premiums shall have been paid for at least a specified period. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2532. Adjusted premiums for policies issued before the operative date of section 2532-A

1. This section shall not apply to policies issued on or after the operative date of section 2532-A as defined therein.

[ 1983, c. 346, §12 (RPR) .]

2. Except as provided in subsection 4, the adjusted premiums for any policy shall be calculated on an annual basis and shall be the uniform percentage of the respective premiums specified in the policy for each policy year, excluding any extra premiums charged because of cover impairments or special hazards, that the present value, at the date of issue of the policy, of all those adjusted premiums shall be equal to the sum of:

A. The then present value of the future guaranteed benefits provided for by the policy; [1983, c. 346, §12 (NEW).]

B. Two percent of the amount of insurance, if the insurance be uniform in amounts, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy; [1983, c. 346, §12 (NEW).]

C. Forty percent of the adjusted premium for the first policy year; and [1983, c. 346, §12 (NEW).]

D. Twenty-five percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less. [1983, c. 346, §12 (NEW).]

In applying the percentages specified in paragraphs C and D, no adjusted premium may be deemed to exceed 4% of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this section shall be the date as of which the rated age of the insured is determined.

[ 1983, c. 346, §12 (RPR) .]

3. In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this section shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy, provided that in the case of a policy providing a varying amount of insurance issued on the life of a child under age 10, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age 10 were the amount provided by that policy at age 10.

[ 1983, c. 346, §12 (RPR) .]

4. The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to:

A. The adjusted premiums for an otherwise similar policy issued at the same age without those term insurance benefits, increased, during the period for which premiums for those term insurance benefits are payable, by [1983, c. 346, §12 (NEW).]

B. The adjusted premiums for that term insurance. [1983, c. 346, §12 (NEW).]

Paragraphs A and B shall be calculated separately and as specified in subsections 2 and 3, except that, for purposes of subsection 2, paragraphs B, C and D, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in paragraph B of this subsection shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in paragraph A.

[ 1983, c. 346, §12 (RPR) .]

5. Except as provided in subsection 6 and in section 2532-A, all adjusted premiums and present values referred to in sections 2529 to 2534 shall for all policies of ordinary insurance be calculated on the basis of the Commissioners 1958 Standard Ordinary Mortality Table, provided that, for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than 3 years younger than the actual age of the insured, and those calculations for all policies of industrial insurance shall be made on the basis of the Commissioners 1961 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits, provided that that rate of interest shall not exceed 3 1/2% each year, except that a rate of interest not exceeding 4% each year may be used for policies issued on or after December 31, 1975. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit for ordinary insurance, the rates of mortality assumed may not be more than those shown in the Commissioners 1958 Extended Term Insurance Table and for industrial insurance rates of mortality may not be more than those shown in the Commissioners 1961 Industrial Extended Term Insurance Table. For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the superintendent.

[ 1983, c. 346, §12 (RPR) .]

6. In the case of policies issued on or after January 1, 1980, adjusted premiums and present values for any category of ordinary insurance issued on female risks may be calculated according to an age not more than 6 years younger than the actual age of the insured. All calculations for all policies of ordinary and industrial insurance shall be made on the basis of the rate of interest specified on the policy for calculating cash surrender values and paid-up nonforfeiture benefits, provided that the rate of interest shall not exceed 5 1/2% each year.

[ 1983, c. 346, §12 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1975, c. 342, §4 (AMD). 1979, c. 442, §§2,3 (AMD). 1983, c. 346, §12 (RPR).



24-A §2532-A. Adjusted premiums for policies issued on or after January 1, 1989, or elected operative date of this section

1. This section shall apply to all policies issued on or after the operative date of this section as defined herein. Except as provided in subsection 7, the adjusted premiums for any policy shall be calculated on an annual basis and shall be that uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of:

A. The then present value of the future guaranteed benefits provided for by the policy; [1983, c. 346, §13 (NEW).]

B. One percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and [1983, c. 346, §13 (NEW).]

C. One hundred twenty-five percent of the nonforfeiture net level premium as hereinafter defined. [1983, c. 346, §13 (NEW).]

In applying the percentage specified in paragraph C, no nonforfeiture net level premium may be deemed to exceed 4% of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years. The date of issue of a policy for the purpose of this section shall be the date as of which the rated age of the insured is determined.

[ 1983, c. 346, §13 (NEW) .]

2. The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of the policy on which a premium falls due.

[ 1983, c. 346, §13 (NEW) .]

3. In the case of policies which cause, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any change of that type in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

[ 1983, c. 346, §13 (NEW) .]

4. Except as otherwise provided in subsection 7, the recalculated future adjusted premiums for any policy of that type shall be that uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums of all those future adjusted premiums shall be equal to the excess of:

A. The sum of the then present value of the then future guaranteed benefits provided for by the policy and the additional expense allowance, if any; over [1983, c. 346, §13 (NEW).]

B. The then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy. [1983, c. 346, §13 (NEW).]

[ 1983, c. 346, §13 (NEW) .]

5. The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of:

A. One percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first 10 policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first 10 policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and [1983, c. 346, §13 (NEW).]

B. One hundred twenty-five percent of the increase, if positive, in the nonforfeiture net level premium. [1983, c. 346, §13 (NEW).]

[ 1983, c. 346, §13 (NEW) .]

6. The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing paragraph A by paragraph B where:

A. Paragraph A equals the sum of:

(1) The nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred; and

(2) The present value of the increase in future guaranteed benefits provided for by the policy; and [1983, c. 346, §13 (NEW).]

B. Paragraph B equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due. [1983, c. 346, §13 (NEW).]

[ 1983, c. 346, §13 (NEW) .]

7. Notwithstanding any other provisions of this section to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, that policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for that substandard policy may be calculated as if it were issued to provide those higher uniform amounts of insurance on the standard basis.

[ 1983, c. 346, §13 (NEW) .]

8. All adjusted premiums and present values referred to in this Standard Nonforfeiture Law for Life Insurance shall, for all policies of ordinary insurance issued after the operative date of this section, be calculated on the basis of the Commissioners 1980 Standard Ordinary Mortality Table or, at the election of the insurer for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with 10-year select mortality factors; shall, for all policies of industrial insurance, be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table; and shall, for all policies issued in a particular calendar year, be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this section for policies issued in that calendar year, provided that:

A. At the option of the insurer, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this section, for policies issued in the immediately preceding calendar year; [1983, c. 346, §13 (NEW).]

B. Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by section 2529, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of that paid-up nonforfeiture benefit and paid-up dividend additions, if any; [1983, c. 346, §13 (NEW).]

C. An insurer may calculate the amount of any guaranteed paid-up nonforfeiture benefit, including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values; [1983, c. 346, §13 (NEW).]

D. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioners 1961 Industrial Extended Term Insurance Table for policies of industrial insurance; [1983, c. 346, §13 (NEW).]

E. For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the tables mentioned in this section; [1983, c. 346, §13 (NEW).]

F. Any approved commissioners standard ordinary mortality tables, adopted in accordance with paragraph H, may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without 10-year select mortality factors or for the Commissioners 1980 Extended Term Insurance Table; [2013, c. 238, Pt. C, §11 (AMD).]

G. Any approved commissioners standard industrial mortality tables, adopted in accordance with paragraph H, may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table; and [2013, c. 238, Pt. C, §11 (AMD).]

H. For policies issued before the operative date of the valuation manual, as defined in section 951-A, subsection 3, the superintendent may adopt rules approving commissioners standard mortality tables for use in determining the minimum nonforfeiture standard. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. For policies issued on or after the operative date of the valuation manual, the applicable commissioners standard mortality tables specified in the valuation manual are approved for use in determining the minimum nonforfeiture standard unless superseded by rule adopted by the superintendent. [2013, c. 238, Pt. C, §12 (NEW).]

[ 2013, c. 238, Pt. C, §§11, 12 (AMD) .]

9. The nonforfeiture interest rate per annum for any policy issued in a particular calendar year must be equal to 125% of the calendar year statutory valuation interest rate for that policy as defined in the Standard Valuation Law, rounded to the nearer 1/4 of 1%, except as otherwise provided in the valuation manual for policies issued on and after the operative date of the valuation manual, as defined in section 951-A, subsection 3.

[ 2013, c. 238, Pt. C, §13 (AMD) .]

10. Notwithstanding any other provision in this code to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

[ 1983, c. 346, §13 (NEW) .]

11. After the effective date of this section, any insurer may file with the superintendent a written notice of its election to comply with the provisions of this section after a specified date before January 1, 1989, which shall be the operative date of this section for that insurer. If an insurer makes no such election, the operative date of this section for that company shall be January 1, 1989.

[ 1983, c. 346, §13 (NEW) .]

SECTION HISTORY

1983, c. 346, §13 (NEW). 2013, c. 238, Pt. C, §§11-13 (AMD).



24-A §2532-B. Superintendent's authority to approve certain new plans

1. In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in sections 2529 to 2532-A herein, then:

A. The superintendent must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by sections 2529 to 2532-A herein; [1983, c. 346, §14 (NEW).]

B. The superintendent must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds; and [1983, c. 346, §14 (NEW).]

C. The cash surrender values and paid-up nonforfeiture benefits provided by that plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this Standard Nonforfeiture Law for Life Insurance, as determined by regulations promulgated by the superintendent. [1983, c. 346, §14 (NEW).]

[ 1983, c. 346, §14 (NEW) .]

SECTION HISTORY

1983, c. 346, §14 (NEW).



24-A §2533. Calculation of cash surrender value of certain policies on default

Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in sections 2530 to 2532-A may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide those additions. Notwithstanding section 2530, additional benefits payable: [1983, c. 346, §15 (AMD).]

1. Death or accident. In the event of death or dismemberment by accident or accidental means;

[ 1969, c. 132, §1 (NEW) .]

2. Total disability. In the event of total and permanent disability;

[ 1969, c. 132, §1 (NEW) .]

3. Reversionary annuity. As reversionary annuity or deferred reversionary annuity benefits;

[ 1969, c. 132, §1 (NEW) .]

4. Term insurance benefits. As term insurance benefits provided by a rider or supplemental policy provisions to which, if issued as a separate policy, section 2529 to 2534 would not apply;

[ 1969, c. 132, §1 (NEW) .]

5. Child term insurance benefits. As term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is 26, is uniform in amount after the child's age is one, and has not become paid up by reason of the death of a parent of the child; and

[ 1969, c. 132, §1 (NEW) .]

6. Other policy benefits. As other policy benefits additional to life insurance and endowment benefits; and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by sections 2529 to 2534, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1983, c. 346, §15 (AMD).



24-A §2533-A. Additional provisions for policies issued after January 1, 1987

1. This section, in addition to all other applicable sections of the Standard Nonforfeiture Law for Life Insurance, applies to all policies issued on or after January 1, 1987. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary must be in an amount that does not differ by more than 2/10ths of 1% of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years, from the sum of:

A. The greater of zero and the basic cash value specified in subsection 2; and [RR 1993, c. 1, §60 (COR).]

B. The present value of any existing paid-up additions less the amount of any indebtedness to the company under the policy. [1983, c. 346, §16 (NEW).]

[ RR 1993, c. 1, §60 (COR) .]

2. The basic cash value is equal to the present value, on that anniversary, of the future guaranteed benefits that would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the insurer, if there had been no default, less the then present value of the nonforfeiture factors, as defined in subsection 3, corresponding to premiums that would have fallen due on and after that anniversary, except that the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in section 2530 or 2532, whichever is applicable, must be the same as are the effects specified in section 2530 or 2532, whichever is applicable on the cash surrender values defined in that section.

[ RR 1993, c. 1, §60 (COR) .]

3. The nonforfeiture factor for each policy year must be an amount equal to a percentage of the adjusted premium for the policy year, as defined in section 2532 or 2532-A, whichever is applicable. Except as is required by subsection 4, that percentage:

A. Must be the same percentage for each policy year between the 2nd policy anniversary and the later of the 5th policy anniversary and the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least 2/10ths of 1% of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and [1983, c. 346, §16 (NEW).]

B. Must be such that no percentage after the later of the 2 policy anniversaries, specified in paragraph A, may apply to fewer than 5 consecutive policy years. [1983, c. 346, §16 (NEW).]

[ RR 1993, c. 1, §60 (COR) .]

4. No basic cash value may be less than the value that would be obtained if the adjusted premiums for the policy, as defined in section 2532 or 2532-A, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

[ RR 1993, c. 1, §60 (COR) .]

5. All adjusted premiums and present values referred to in this section are for a particular policy calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other sections of the Standard Nonforfeiture Law for Life Insurance. The cash surrender values referred to in this section must include any endowment benefits provided for by the policy.

[ RR 1993, c. 1, §60 (COR) .]

6. Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment must be determined in manners consistent with the manners specified for determining the analogous minimum amounts in sections 2529 to 2532-A and section 2533. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed in section 2533, subsections 1 to 6, must conform with the principles of this section.

[ RR 1993, c. 1, §60 (COR) .]

SECTION HISTORY

1983, c. 346, §16 (NEW). RR 1993, c. 1, §60 (COR).



24-A §2534. Exceptions

Sections 2529 to 2534 do not apply to any of the following: [RR 1993, c. 1, §61 (COR).]

1. Reinsurance;

[ 1983, c. 346, §17 (NEW) .]

2. Group insurance;

[ 1983, c. 346, §17 (NEW) .]

3. Pure endowment;

[ 1983, c. 346, §17 (NEW) .]

4. Annuity or reversionary annuity contract;

[ 1983, c. 346, §17 (NEW) .]

5. Any term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy;

[ 1983, c. 346, §17 (NEW) .]

6. Any term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in sections 2532 and 2532-A, is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy;

[ 1983, c. 346, §17 (NEW) .]

7. Any policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in sections 2530 to 2532-A, exceeds 2 1/2% of the amount of insurance at the beginning of the same policy year; or

[ 1983, c. 346, §17 (NEW) .]

8. Any policy that is delivered outside this State through an agent or other representative of the insurer issuing the policy.

[ RR 1993, c. 1, §61 (COR) .]

For purposes of the Standard Nonforfeiture Law for Life Insurance, the age at expiry for a joint term life insurance policy is the age at expiry of the oldest life. [RR 1993, c. 1, §61 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1983, c. 346, §17 (RPR). RR 1993, c. 1, §61 (COR).



24-A §2535. Incontestability, limitation of liability after reinstatement

1. A reinstated policy of life insurance or annuity contract may be contested on account of fraud or misrepresentation of facts material to the reinstatement only for the same period following reinstatement and with the same conditions and exceptions as the policy provides with respect to contestability after original issuance.

[ 1969, c. 132, §1 (NEW) .]

2. When any life insurance policy or annuity contract is reinstated, such reinstated policy or contract may exclude or restrict liability to the same extent that such liability could have been or was excluded or restricted when the policy or contract was originally issued, and such exclusion or restriction shall be effective from the date of reinstatement.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2536. Participating, nonparticipating policies -- right to issue

A life insurer may issue policies on either the participating basis or the nonparticipating basis, or on both bases, if the right or absence of right of participation is reasonably related to the premium charged and the insurer is otherwise not in violation of sections 2159 (unfair discrimination -- life insurance, annuities, and health insurance) or 2160 (rebates -- life, health and annuity contracts). [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2537. Separate accounts

1. Any domestic insurer may establish one or more separate accounts, including that type known as a unit investment trust, as defined by the Investment Company Act of 1940, Stat. 789, 15 U.S.C. § 80a, et seq., as amended, and may allocate to such separate accounts, in accordance with the terms of a written contract or agreement or annuity or pension, profitsharing or retirement plan, whether or not qualified under the applicable provisions of the Internal Revenue Code, 68A Stat. 1, 26 U.S.C. § 1, et seq., as amended, with any individual or any group, any amounts, including without limitation proceeds applied under optional modes of settlement or under dividend options, paid or remitted to or held by the insurer which are to be applied to provide for life insurance or annuities and benefits incidental thereto, payable in fixed and guaranteed or variable dollar amounts, or both.

[ 1973, c. 560, §3 (AMD) .]

2. The amounts allocated to each account of that type and accumulations thereon may be invested and reinvested as provided in section 1159 (special investments: separate accounts). Amounts allocated to a separate account in the exercise of the power granted by this section shall be owned by the insurer, and the insurer shall not be, nor hold itself out to be, a trustee with respect to those amounts.

[ 1987, c. 399, §15 (AMD) .]

3. The income, gains and losses, realized or unrealized, from assets allocated to a separate account shall be credited to or charged against the separate account, without regard to other income, gains or losses of the insurer. If and to the extent so provided under the applicable contracts, that portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to such account shall not be chargeable with liabilities arising out of any other business the insurer may conduct.

[ 1973, c. 560, §5 (AMD) .]

4. Unless otherwise approved by the superintendent, assets allocated to a separate account shall be valued at their market value on the date of that valuation, or if there is no readily available market, then in accordance with the terms of the contract or the rules or other written agreement applicable to that separate account; except that, unless otherwise approved by the superintendent, the portion of the assets of that separate account at least equal to the insurer's reserve liability with regard to the guaranteed benefits and funds referred to in section 1159, if any, shall be valued in accordance with rules otherwise applicable to the insurer's assets.

[ 1987, c. 399, §16 (AMD) .]

5. If the contract or agreement provides for payment of benefits in variable amounts, it shall contain a statement of the essential features of the procedure to be followed by the insurer in determining the dollar amount of such variable benefits. Any such contract or agreement, under which the benefits vary to reflect investment experience, including a group agreement and any certificate in evidence of variable benefits issued thereunder, shall state that such dollar amount will so vary and shall contain on its first page a statement that the benefits thereunder are on a variable basis.

[ 1973, c. 560, §7 (AMD) .]

6. No insurer shall deliver or issue for delivery within this State any contract or agreement providing benefits in variable amounts under this section unless it is duly authorized to conduct a life insurance or annuity business within this State and has satisfied the superintendent that its condition or methods of operation in connection with the issuance of such contracts or agreements will not render its operation hazardous to the public or its policyholders in this State. In determining the qualification of an insurer requesting such authority, the superintendent shall consider, among other things:

A. The history and financial condition of the insurer; [1969, c. 132, §1 (NEW).]

B. The character, responsibility and general fitness of the officers and directors of the insurer; and [1969, c. 132, §1 (NEW).]

C. The law and regulation under which the insurer is authorized in the state of domicile to issue variable contracts. [1973, c. 560, §8 (RPR).]

An insurer which issues variable contracts and which is a subsidiary of, or affiliated through common management or ownership with, another life insurer authorized to transact business in this State may be deemed by the superintendent to have met the provisions of this subsection, if either it or the parent or affiliated insurer meets the requirements hereof.

[ 1973, c. 585, §12 (AMD) .]

7. Any insurer which establishes one or more separate accounts pursuant to subsection 1, to the extent it deems necessary to comply with the Investment Company Act of 1940, 54 Stat. 789, 15 U.S.C. § 80a, et seq., as amended, may amend its charter to provide, with respect to any separate account or any portion thereof, for the benefit of persons having beneficial interests therein, special voting and other rights and special procedures for the conduct of the business and affairs of such separate account or portion thereof, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and selection of a committee, the members of which need not be otherwise affiliated with the insurer, to manage the business and affairs of such separate account or portion thereof. In addition, the insurer may make such other provisions in respect to the separate account, as the insurer may deem appropriate to facilitate compliance with any requirements of, or pursuant to, any federal or state law, now or hereafter in effect. However, this subsection shall not in any manner affect existing laws pertaining to the voting rights of the policyholders of the insurer.

[ 1969, c. 132, §1 (NEW) .]

8. No sale, exchange or other transfer of assets may be made by an insurer between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, in case of a transfer into a separate account, such transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made, and unless such transfer, whether into or from a separate account is made,

A. By a transfer of cash, or [1969, c. 132, §1 (NEW).]

B. By a transfer of securities having a readily determinable market value, provided that such transfer of securities is approved by the superintendent. The superintendent may approve other transfers among such accounts if, in his opinion, such transfers would not be inequitable. [1973, c. 585, §12 (AMD).]

[ 1973, c. 585, §12 (AMD) .]

9. The insurer shall not, in connection with the allocation of investments or expenses, or in any other respect, discriminate unfairly between separate accounts or between separate and other accounts, but this subsection shall not require the insurer to follow uniform investment policies for its accounts.

[ 1969, c. 132, §1 (NEW) .]

10. A variable annuity contract delivered or issued for delivery in this State may include as an incidental benefit a provision for payment on death during the deferred period of an amount equal to either the value of the contract at the time of death or the sum of the premiums less adjusted withdrawals from the policy, whichever is greater. The beneficiary under the contract may not be paid any other amount. A variable annuity contract that includes such incidental benefit may not be deemed to be life insurance and therefore is not subject to the provisions of this Title governing life insurance contracts. A variable annuity contract with a provision for any other benefit on death during the deferred period is subject to the provisions of this Title governing life insurance contracts. A payment on death pursuant to a variable annuity contract under this subsection must be made in accordance with section 2436. This subsection applies to variable annuity contracts delivered or issued for delivery in this State on or after January 1, 2009.

[ 2011, c. 163, §1 (AMD) .]

11. Notwithstanding any other provision of law, the superintendent shall have sole authority to regulate the issuance and sale of variable contracts and to promulgate such rules and regulations as may be necessary for the effectuation of this section.

[ 1973, c. 585, §12 (AMD) .]

12. Except for sections 2505, 2510, 2511, 2512, 2528 to 2534 and 2614, in the case of a variable life insurance policy and except as otherwise provided in this section, all pertinent provisions of this Title shall apply to separate accounts and contracts relating thereto. Any individual variable life insurance contract, delivered or issued for delivery in this State, shall contain grace, reinstatement and nonforfeiture provisions appropriate to such a contract. Any individual variable annuity contract, delivered or issued for delivery in this State, shall contain grace and reinstatement provisions appropriate to such a contract. Any group variable life insurance contract, delivered or issued for delivery in this State, shall contain grace provisions appropriate to such a contract. The reserve liability for variable contracts shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.

[ 1973, c. 560, §11 (RPR) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §40 (AMD). 1973, c. 560, §§3-11,14 (AMD). 1973, c. 585, §12 (AMD). 1987, c. 399, §§15,16 (AMD). 2007, c. 544, §1 (AMD). 2011, c. 163, §1 (AMD).



24-A §2538. Prohibited policy plans

1. No life insurer shall hereafter deliver or issue for delivery in this State:

A. As part of or in combination with any life insurance, endowment or annuity contract, any agreement or plan, additional to the rights, dividends, and benefits arising out of any such contract, which provides for the accumulation of profits over a period of years and for payment of all or any part of such accumulated profits only to members or policyholders of a designated group or class who continue as members or policyholders until the end of a specified or ascertainable period of years. [1969, c. 132, §1 (NEW).]

B. Any "registered" policy; that is, any policy (other than one "registered" as a security under applicable State law) purporting to be "registered" or otherwise specially recorded, with any agency of the State of Maine, or of any other state, or with any bank, trust company, escrow company, or other institution other than the insurer; or purporting that any reserves, assets or deposits are held, or will be so held, for the special benefit or protection of the holder of such policy, by or through any such agency or institution. [1969, c. 132, §1 (NEW).]

C. Any policy or contract under which any part of the premium or of funds or values arising from the policy or contract or from investment of reserves, or from mortality savings, lapses or surrenders, in excess of the normal reserves or amounts required to pay death, endowment, and nonforfeiture benefits in respective amounts as specified in or pursuant to the policy or contract, are on a basis not involving insurance or life contingency features,

(1) To be placed in special funds or segregated accounts or specially designated places or

(2) To be invested in specially designated investments or types thereof, and the funds or earnings thereon to be divided among the holders of such policies or contracts, or their beneficiaries or assignees. This provision does not apply as to any contract authorized under section 2537. [1969, c. 132, §1 (NEW).]

D. Any policy which provides that on the death of anyone not specifically named therein the owner or beneficiary shall receive the payment or granting of anything of value. This provision shall not prohibit family policies insuring unspecified members of a family, nor prohibit payment to unspecified beneficiaries of a class designated by the insured or policy owner. [1969, c. 132, §1 (NEW).]

E. Any policy providing benefits or values for surviving or continuing policyholders contingent upon the lapse or termination of the policies of other policyholders, whether by death or otherwise. [1969, c. 132, §1 (NEW).]

F. Any policy, other than as authorized under section 2537 (separate accounts), containing or referring to one or more of the following provisions or statements:

(1) Investment returns or profit-sharing, other than as a participation in the divisible surplus of the insurer under a regular participation provision as provided for in section 2509.

(2) Special treatment in the determination of any dividend that may be paid as to such policy.

(3) Reference to premiums as "deposits".

(4) Relating policyholder interest or returns from such policy or contract to those of stockholders.

(5) That the policyholder as a member of a select group will be entitled to extra benefits or extra dividends not available to policyholders generally. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. This section shall not be deemed to prohibit the provision, payment, allowance or apportionment of regular dividends or "savings" under regular participating forms of policies or contracts.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2539. Holding proceeds of policies in trust

1. Any domestic life insurer shall have power to hold the proceeds of any policy issued by it under a trust or other agreement upon such terms and restrictions as to revocation by the policyholder and control by the beneficiaries and with such exemptions from the claims of creditors of beneficiaries other than the policyholder as shall have been agreed to in writing by the insurer and the policyholder.

[ 1969, c. 132, §1 (NEW) .]

2. The insurer shall not be required to segregate funds so held but may hold them as a part of its general corporate assets.

[ 1969, c. 132, §1 (NEW) .]

3. A foreign or alien insurer, when authorized by its charter or the laws of its domicile, may exercise any such powers with respect to policies issued to or held by residents of this State.

[ 1969, c. 132, §1 (NEW) .]

4. Nothing in this section shall be construed to subject any such insurer to any other laws or requirements of this State which would not be deemed applicable in the absence of this section.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2540. "Wholesale life insurance" defined

"Wholesale life insurance" is that plan of life insurance, other than salary savings life insurance or pension trust insurance and annuities, under which individual policies are issued to the employees of any employer and where such policies are issued on the lives of not less than 3 employees at date of issue. Premiums for such policies shall be paid either wholly from the employer's funds, or funds contributed by him, or partly from such funds and partly from funds contributed by the insured employees. In addition to the wholesale plans referred to in this section, wholesale life insurance may also be issued to any group of persons eligible for franchise health insurance under section 2740, subject to the terms and conditions of that section. [1979, c. 141, (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 204, (AMD). 1979, c. 141, (AMD).



24-A §2541. Short title

Sections 2541 to 2551 shall be known as the "Standard Nonforfeiture Law for Individual Deferred Annuities." [1979, c. 442, §4 (NEW).]

SECTION HISTORY

1979, c. 442, §4 (NEW).



24-A §2542. Applicability

Sections 2541 to 2551 shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under the United States Internal Revenue Code, Section 408, as now or hereafter amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this State through an agent or other representative of the company issuing the contract. [1979, c. 442, §4 (NEW).]

SECTION HISTORY

1979, c. 442, §4 (NEW).



24-A §2543. Nonforfeiture provisions

1. In the case of contracts issued on or after January 1, 1980, no contract of annuity, except as stated in section 2542, shall be delivered in this State unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the superintendent are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

A. Upon cessation of payment of considerations under a contract, the insurer will grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in sections 2545 to 2548 and section 2550; [1979, c. 442, §4 (NEW).]

B. If a contract provides for a lump sum settlement at maturity, or at any other time, upon surrender of the contract at or prior to the commencement of any annuity payments, the insurer will pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in sections 2545 to 2548 and section 2550. The insurer shall reserve the right to defer the payment of the cash surrender benefit for a period of 6 months after demand therefor with surrender of the contract; [1979, c. 442, §4 (NEW).]

C. A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of the benefits; and [1979, c. 442, §4 (NEW).]

D. A statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the insurer to the contract, any indebtedness to the insurer on the contract or any prior withdrawals from or partial surrenders of the contract. [1979, c. 442, §4 (NEW).]

[ 1979, c. 442, §4 (NEW) .]

2. Notwithstanding the requirements of sections 2541 to 2551, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of 2 full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to that period would be less than $20 monthly, the insurer may at its option terminate the contract by payment in cash of the then present value of that portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by that payment shall be relieved of any further obligation under that contract.

[ 1979, c. 442, §4 (NEW) .]

SECTION HISTORY

1979, c. 442, §4 (NEW).



24-A §2544. Minimum values

The minimum values as specified in sections 2545 to 2548 and section 2550 of any paid-up annuity, cash surrender or death benefits available under an annuity contract must be based upon minimum nonforfeiture amounts as defined in this section. [2003, c. 307, §1 (AMD).]

1. The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments must be equal to an accumulation up to that time at a rate of interest as permitted under subsection 1-A of the net considerations, as hereinafter defined, paid prior to that time, decreased by the sum of:

A. Any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest as permitted under subsection 1-A; [2003, c. 307, §1 (AMD).]

B. The amount of any indebtedness to the insurer on the contract, including interest due and accrued; [2003, c. 307, §1 (AMD).]

C. An annual contract charge of $50, accumulated at a rate of interest as permitted under subsection 1-A; and [2003, c. 307, §1 (NEW).]

D. Any premium tax paid by the insurer for the contract, accumulated at a rate of interest as permitted under subsection 1-A. [2003, c. 307, §1 (NEW).]

The net considerations for a given contract year used to define the minimum nonforfeiture amount must be an amount equal to 87 1/2% of the gross considerations credited to the contract during that contract year.

[ 2003, c. 307, §1 (AMD) .]

1-A. The rate of interest used in determining minimum nonforfeiture amounts must be determined in accordance with the following requirements and specified in any contract providing for recalculation of the rate of interest permitted under this subsection.

A. The rate of interest must be an annual rate of interest determined as the lesser of 3% per annum and the 5-year Constant Maturity Treasury Rate reported by the Federal Reserve rounded to the nearest 1/20th of 1% as of a date, or average over a period, specified in the contract that is no later than 15 months prior to the contract issue date or the redetermination date decreased by 125 basis points as long as the resulting rate of interest is not less than 1%. [2003, c. 307, §1 (NEW).]

B. The rate of interest applies for an initial period and may be redetermined for additional periods. The redetermination date, basis and period, if any, must be stated in the contract. The basis is the date or average over a specified period that produces the value of the 5-year Constant Maturity Treasury Rate to be used at each redetermination date. [2003, c. 307, §1 (NEW).]

C. During the period or term that a contract provides substantive participation in an equity indexed benefit, the contract may increase the reduction described in paragraph A by up to an additional 100 basis points to reflect the value of the equity indexed benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction may not exceed the market value of the benefit. The superintendent may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit and may disallow or limit the reduction if such a demonstration is not accepted. [2003, c. 307, §1 (NEW).]

D. The superintendent may adopt rules to implement this subsection and to provide for further adjustments to the minimum nonforfeiture amounts for contracts providing for substantive participation in an equity indexed benefit and for contracts for which the superintendent determines adjustments are appropriate. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 307, §1 (NEW).]

[ 2003, c. 307, §1 (NEW) .]

2.

[ 2003, c. 307, §1 (RP) .]

3.

[ 2003, c. 307, §1 (RP) .]

4.

[ 2003, c. 307, §1 (NEW); MRSA T. 24-A, §2544, sub-§4 (RP) .]

SECTION HISTORY

1979, c. 442, §4 (NEW). 2003, c. 307, §1 (AMD).



24-A §2545. Computation of present value

Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. The present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract. [1979, c. 442, §4 (NEW).]

SECTION HISTORY

1979, c. 442, §4 (NEW).



24-A §2546. Calculation of cash surrender values

For contracts which provide cash surrender benefits, the cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, the present value being calculated on the basis of an interest rate not more than 1% higher than the interest rate specified in the contract for accumulating the net considerations to determine the maturity value, decreased by the amount of any indebtedness to the insurer on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the insurer to the contract. In no event shall any cash surrender benefit be less that the minimum nonforfeiture amount at that time. The death benefit under the contracts shall be at least equal to the cash surrender benefit. [1979, c. 442, §4 (NEW).]

SECTION HISTORY

1979, c. 442, §4 (NEW).



24-A §2547. Calculation of paid-up annuity benefits

For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, the present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine the maturity value, and increased by existing additional amounts credited by the insurer to the contract. For contracts which do not provide any death benefits prior to the commencement of any annuity payments, the present values shall be calculated on the basis of the interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. In no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time. [1979, c. 442, §4 (NEW).]

SECTION HISTORY

1979, c. 442, §4 (NEW).



24-A §2548. Maturity date

For the purpose of determining the benefits calculated under section 2546 and 2547, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's 70th birthday or the 10th anniversary of the contract, whichever is later. [1979, c. 442, §4 (NEW).]

SECTION HISTORY

1979, c. 442, §4 (NEW).



24-A §2549. Disclosure of limited death benefits

Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that those benefits are not provided. [1979, c. 442, §4 (NEW).]

SECTION HISTORY

1979, c. 442, §4 (NEW).



24-A §2550. Inclusion of lapse of time considerations

Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs. [1979, c. 442, §4 (NEW).]

SECTION HISTORY

1979, c. 442, §4 (NEW).



24-A §2551. Proration of values; additional benefits

For any contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of sections 2545 to 2548 and section 2550, additional benefits payable, in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits, or as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all these additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by sections 2541 to 2551. The inclusion of the additional benefits shall not be required in any paid-up benefits, unless the additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits. [1979, c. 442, §4 (NEW).]

SECTION HISTORY

1979, c. 442, §4 (NEW).



24-A §2552. Definitions

For the purposes of sections 2553 and 2554 the "published monthly average" means: [1981, c. 188, §4 (NEW).]

1. Moody's Corporate Bond Yield Average-Monthly Average Corporates as published by Moody's Investors Services, Inc. or any successor thereto; or

[ 1981, c. 188, §4 (NEW) .]

2. In the event that Moody's Corporate Bond Yield Average-Monthly Average Corporates is no longer published, a substantially similar average, established by regulation issued by the superintendent.

[ 1981, c. 188, §4 (NEW) .]

SECTION HISTORY

1981, c. 188, §4 (NEW).



24-A §2553. Maximum rate of interest on policy loans

1. Policies issued on or after the effective date of this Act shall provide for policy loan interest rates as follows:

A. A provision permitting a maximum interest rate of not more than 8% each year; or [1981, c. 188, §4 (NEW).]

B. A provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law. [1981, c. 188, §4 (NEW).]

[ 1981, c. 188, §4 (NEW) .]

2. The rate of interest charged on a policy loan made under subsection 1, paragraph B, shall not exceed the higher of the following:

A. The published monthly average for the calendar month ending 2 months before the date on which the rate is determined; or [1981, c. 188, §4 (NEW).]

B. The rate used to compute the cash surrender values under the policy during the applicable period plus 1% each year. [1981, c. 188, §4 (NEW).]

[ 1981, c. 188, §4 (NEW) .]

3. If the maximum rate of interest is determined pursuant to subsection 1, paragraph B, the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

[ 1981, c. 188, §4 (NEW) .]

4. The maximum rate for each policy shall be determined at regular intervals at least once every 12 months, but not more frequently than once in any 3-month period. At the intervals specified in the policy:

A. The rate being charged may be increased whenever such increase, as determined under subsection 2, would increase that rate by 1/2% or more each year; and [1981, c. 188, §4 (NEW).]

B. The rate being charged shall be reduced whenever such reduction, as determined under subsection 2, would decrease that rate by 1/2% or more each year. [1981, c. 188, §4 (NEW).]

[ 1981, c. 188, §4 (NEW) .]

5. The life insurer shall:

A. Notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan; [1981, c. 188, §4 (NEW).]

B. Notify the policyholder, with respect to premium loans, of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in paragraph C; [1981, c. 188, §4 (NEW).]

C. Send to policyholders with loans, reasonable advance notice of any increase in the rate; and [1981, c. 188, §4 (NEW).]

D. Include in the notices required under this subsection the substance of the pertinent provisions of subsections 1 and 3. [1981, c. 188, §4 (NEW).]

[ 1981, c. 188, §4 (NEW) .]

6. The loan value of the policy shall be determined in accordance with section 2510, but no policy may terminate in a policy year as the sole result of a change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated and if there had been no change during that policy year.

[ 1981, c. 188, §4 (NEW) .]

7. The substance of the pertinent provisions of subsections 1 and 3 shall be set forth in the policies to which they apply.

[ 1981, c. 188, §4 (NEW) .]

8. For purposes of this section:

A. The rate of interest on policy loans permitted under this section includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy; [1981, c. 188, §4 (NEW).]

B. The term "policy loan" includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they fell due; [1981, c. 188, §4 (NEW).]

C. The term "policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer; and [1981, c. 188, §4 (NEW).]

D. The term "policy" includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans. [1981, c. 188, §4 (NEW).]

[ 1981, c. 188, §4 (NEW) .]

9. No other provision of law may apply to policy loan interest rates unless made specifically applicable to such rates.

[ 1981, c. 188, §4 (NEW) .]

SECTION HISTORY

1981, c. 188, §4 (NEW).



24-A §2554. Applicability to existing policies

The provisions of sections 2552 and 2553 shall not impair any insurance contract issued before the effective date of this Act. [1981, c. 188, §4 (NEW).]

SECTION HISTORY

1981, c. 188, §4 (NEW).



24-A §2555. Inclusion of nursing home benefits in life insurance policies

1. In order to offer a life insurance policy providing for acceleration of life insurance or annuity benefits in advance of the time the benefits would otherwise be payable because of confinement to a nursing home or long-term care facility, receipt of home health care or hospice care benefits, diagnosis of terminal illness or for substantially similar reasons, the insurer must have a certificate of authority to transact life or life and health insurance in this State.

[ 1989, c. 26, (NEW) .]

2. The superintendent shall promulgate reasonable rules, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, to provide for the full and fair disclosure of information in connection with the sale of the policies referred to in subsection 1, and may include, but are not limited to, definitions, acceptable restrictions on benefit payments, coverage periods and nonforfeiture requirements.

[ 1989, c. 26, (NEW) .]

SECTION HISTORY

1989, c. 26, (NEW).



24-A §2556. Notification prior to lapse or termination

1. Notice to 3rd party. An individual life insurance policy that has been in force for at least one year may not be terminated for nonpayment of premium unless, at least 21 days prior to the expiration of the grace period, the insurer has mailed a notice of cancellation to the policyholder and any 3rd party designated by the policyholder by name and address in writing. The bureau shall adopt rules to implement the notice requirements under this subsection.

[ 2007, c. 40, §1 (NEW) .]

2. Restrictions on lapse or termination; cognitive impairment or functional incapacity. Notwithstanding any other provision of this chapter, an insurer shall provide restrictions on cancellation, termination or lapse of individual life insurance policies in accordance with this subsection to reduce the danger that a life insurance policyholder will lose life insurance coverage when the policyholder suffers from cognitive impairment or functional incapacity and the loss of coverage is due to that cognitive impairment or functional incapacity. Within 90 days after cancellation, termination or lapse of coverage due to nonpayment of premium, a policyholder, a person authorized to act on behalf of the policyholder or a dependent of the policyholder covered under a life insurance policy may request reinstatement on the basis that the loss of coverage was a result of the policyholder's cognitive impairment or functional incapacity. An insurer may request a medical demonstration that the policyholder suffered from cognitive impairment or functional incapacity at the time of cancellation, termination or lapse. The medical demonstration may be at the expense of the policyholder. A policy reinstated pursuant to this subsection must cover any loss or claim occurring from the date of the termination, cancellation or lapse and must be issued without any evidence of insurability. Within 15 days after request from an insurer, a policyholder of a policy reinstated pursuant to this subsection shall pay any unpaid premium from the date of the last premium payment at the rate that would have been in effect had the policy remained in force. If the premium is not paid as required, the policy may not be reinstated and the insurer is not responsible for claims incurred after the initial date of cancellation, termination or lapse of coverage. If an insurer denies a request for reinstatement, the insurer shall notify the policyholder that the policyholder may request a hearing before the superintendent.

[ 2011, c. 123, §1 (AMD); 2011, c. 123, §5 (AFF) .]

3. Rulemaking. The bureau may adopt rules to implement the requirements of this section. The rules adopted pursuant to this subsection apply to all life insurance policies and riders delivered or issued for delivery, continued or renewed in this State. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 123, §1 (AMD); 2011, c. 123, §5 (AFF) .]

SECTION HISTORY

2007, c. 40, §1 (NEW). 2011, c. 123, §1 (AMD). 2011, c. 123, §5 (AFF).






Chapter 30: ANNUITY AGREEMENTS WITH THE UNIVERSITY OF MAINE SYSTEM

24-A §2571. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 261, §2 (NEW). 1985, c. 779, §65 (AMD). 1995, c. 375, §C6 (RP).



24-A §2572. Certificate of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 261, §2 (NEW). 1981, c. 546, §1 (AMD). 1985, c. 779, §66 (AMD). 1995, c. 375, §C6 (RP).



24-A §2573. Reserve requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 261, §2 (NEW). 1981, c. 546, §2 (RPR). 1995, c. 375, §C6 (RP).



24-A §2574. Filing Copies of Annuity Agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 261, §2 (NEW). 1981, c. 546, §3 (RPR). 1995, c. 375, §C6 (RP).



24-A §2574-A. Surplus funds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 546, §4 (NEW). 1995, c. 375, §C6 (RP).



24-A §2575. Required contents of annuity agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 261, §2 (NEW). 1981, c. 546, §§5,6 (AMD). 1995, c. 375, §C6 (RP).



24-A §2576. Reinsurance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 261, §2 (NEW). 1981, c. 546, §7 (RPR). 1995, c. 375, §C6 (RP).



24-A §2577. Examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 261, §2 (NEW). 1981, c. 546, §8 (RPR). 1995, c. 375, §C6 (RP).



24-A §2578. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 261, §2 (NEW). 1995, c. 375, §C6 (RP).






Chapter 31: GROUP LIFE INSURANCE

24-A §2601. Scope of chapter -- short title

1. This chapter applies only to group life insurance.

[ 1969, c. 132, §1 (NEW) .]

2. This chapter does not apply to any contracts or policies entered into or issued prior to August 6, 1949 nor to any extensions, renewals or modifications thereof or amendments thereto whenever made.

[ 1969, c. 132, §1 (NEW) .]

3. This chapter may be known and cited as the "Group Life Insurance Law."

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2602. Group contracts must meet group requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 150, §1 (RP).



24-A §2602-A. Eligible groups

Except as provided in section 2612-A, no policy of group life insurance may be delivered in this State unless it conforms to one of the descriptions in sections 2603 to 2610-A. [1981, c. 150, §2 (NEW).]

SECTION HISTORY

1981, c. 150, §2 (NEW).



24-A §2603. Employee groups

The lives of a group of individuals may be insured under a policy issued to an employer or to the trustees of a fund established by an employer, which employer or trustees are considered the policyholder, to insure employees of the employer for the benefit of persons other than the employer, subject to the following requirements. [1981, c. 150, §3 (RPR).]

1. The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class or classes thereof. The policy may provide that the term "employees" includes the employees of one or more subsidiary corporations, and the employees, individual proprietors and partners of one or more affiliated corporations, proprietorships or partnerships if the business of the employer and of the affiliated corporations, proprietorships or partnerships is under common control. The policy may provide that the term "employees" includes the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may provide that the term "employees" includes retired employees and directors of a corporate employer. A policy issued to insure the employees of a public body may provide that the term "employees" includes elected or appointed officials.

[ 1981, c. 150, §3 (RPR) .]

2. The premium for the policy shall be paid either from the employer's funds or from funds contributed by the insured employees, or from both. Except as provided in subsection 3, a policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, except those who reject that coverage in writing.

[ 1981, c. 150, §3 (RPR) .]

3. An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

[ 1981, c. 150, §3 (RPR) .]

4.

[ 1981, c. 150, §3 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 150, §3 (RPR).



24-A §2604. Debtor groups (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §41 (AMD). 1977, c. 672, §1 (AMD). 1979, c. 369, (AMD). 1979, c. 667, §2 (AMD). 1981, c. 150, §4 (RP).



24-A §2604-A. Debtor groups

The lives of a group of individuals may be insured under a policy issued to a creditor or its parent holding company or to a trustee or trustees or agent designated by 2 or more creditors, which creditor, holding company, affiliate, trustee, trustees or agent is considered the policyholder, to insure debtors of the creditor or creditors, subject to the following requirements. [2015, c. 329, Pt. A, §13 (NEW).]

1. The debtors eligible for insurance under the policy are all of the debtors of the creditor or creditors, or all of any class or classes thereof. The policy may provide that the term "debtors" includes:

A. Borrowers of money or purchasers or lessees of goods, services or property for which payment is arranged through a credit transaction; [1981, c. 150, §5 (NEW); 1981, c. 175, §2 (NEW).]

B. The debtors of one or more subsidiary corporations; and [1981, c. 150, §5 (NEW); 1981, c. 175, §2 (NEW).]

C. The debtors of one or more affiliated corporations, proprietorships or partnerships if the business of the policyholder and of the affiliated corporations, proprietorships or partnerships is under common control. [1981, c. 150, §5 (NEW); 1981, c. 175, §2 (NEW).]

[ 1981, c. 150, §5 (NEW); 1981, c. 175, §2 (NEW) .]

2. The premium for the policy shall be paid either from the creditor's funds, or from charges collected from the insured debtors, or from both. Except as provided in subsection 3, a policy on which no part of the premium is to be derived from funds contributed by insured debtors specifically for their insurance must insure all eligible debtors.

[ 1981, c. 150, §5 (NEW); 1981, c. 175, §2 (NEW) .]

3. An insurer may exclude any debtors as to whom evidence of individual insurability is not satisfactory to the insurer.

[ 2015, c. 329, Pt. B, §2 (RPR) .]

4. The amount of credit life insurance shall at no time exceed the unpaid amount financed plus earned interest and an allowance for delinquencies as determined by the superintendent or, in the case of open-end credit, the balance upon which a finance charge may be imposed plus earned interest and an allowance for delinquencies as determined by the superintendent. Where the indebtedness is repayable in one sum to the creditor, the insurance on the life of any debtor shall in no instance be in effect for a period in excess of 18 months, except that such insurance may be continued for an additional period not exceeding 6 months in the case of default, extension or recasting of the loan.

[ 1981, c. 150, §5 (NEW); 1981, c. 175, §2 (NEW) .]

5. The insurance may be payable to the creditor or any successor to the right, title and interest of the creditor. The payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of the payment.

[ 1981, c. 150, §5 (NEW); 1981, c. 175, §2 (NEW) .]

6. Notwithstanding the provisions of this section, insurance on agricultural credit transaction commitments may be written up to the amount of the loan commitment on a nondecreasing or level term plan. Insurance on educational credit transaction commitments may be written up to the amount of the loan commitment less the amount of any repayments made on the loan.

[ 1981, c. 150, §5 (NEW); 1981, c. 175, §2 (NEW) .]

7. Notwithstanding subsection 1, in the case of a group policy issued pursuant to this section which provides life insurance on the term plan upon the lives of persons indebted to a creditor, where the indebtedness is secured to the creditor by a mortgage on real estate, where the insurance is afforded on an optional basis and where a separate charge is made to the debtor by the creditor for the insurance, both the debtor and not more than one comaker of the indebtedness are eligible to apply for insurance jointly under the group policy, provided that both of them are individually and jointly liable to repay the indebtedness. This subsection may not be held to restrict the right of an insurer to require satisfactory evidence of insurability of any person requesting the insurance, nor to preclude those exclusions from eligibility for insurance under such a group policy as may be contained therein. Nothing in this subsection may prohibit insurance on the life of one debtor only, if desired by the debtor.

[ 1981, c. 150, §5 (NEW); 1981, c. 175, §2 (NEW) .]

SECTION HISTORY

1981, c. 150, §5 (NEW). 1981, c. 175, §2 (NEW). 2015, c. 329, Pt. A, §13 (AMD). 2015, c. 329, Pt. B, §2 (AMD).



24-A §2605. Labor union groups (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 150, §6 (RP).



24-A §2605-A. Labor union groups

The lives of a group of individuals may be insured under a policy issued to a labor union, or similar employee organization, which is considered to be the policyholder, to insure members of that union or organization for the benefit of persons other than the union or organization or any of its officials, representatives or agents, subject to the following requirements. [1981, c. 150, §7 (NEW).]

1. The members eligible for insurance under the policy are all of the members of the union or organization, or all of any class or classes thereof.

[ 1981, c. 150, §7 (NEW) .]

2. The premium for the policy shall be paid either from funds of the union or organization, or from funds contributed by the insured members specifically for their insurance, or from both. Except as provided in subsection 3, a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members, except those who reject that coverage in writing.

[ 1981, c. 150, §7 (NEW) .]

3. An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

[ 1981, c. 150, §7 (NEW) .]

SECTION HISTORY

1981, c. 150, §7 (NEW).



24-A §2606. Trustee groups (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 150, §6 (RP).



24-A §2606-A. Trustee groups

The lives of a group of individuals may be insured under a policy issued to a trust or to the trustee or trustees of a fund established or adopted by 2 or more employers, or by one or more labor unions or similar employee organizations, or by one or more employers and one or more labor unions or similar employee organizations, which trust or trustees are considered the policyholder, to insure employees of the employers or members of the unions or organizations for the benefit of persons other than the employers or the unions or organizations, subject to the following requirements. [2011, c. 163, §2 (AMD).]

1. The persons eligible for insurance are all of the employees of the employers or all of the members of the unions or organizations, or all of any class or classes thereof. The policy may provide that the term "employees" includes retired employees, the individual proprietor or partners if an employer is an individual proprietorship or a partnership, and directors of a corporate employer. The policy may provide that the term "employees" includes the trustees or their employees, or both, if their duties are principally connected with that trusteeship.

[ 1981, c. 150, §7 (NEW) .]

2. The premium for the policy shall be paid from funds contributed by the employer or employers of the insured persons or by the union or unions or similar employee organizations, or by both, or from funds contributed by the insured persons or from both the insured persons and the employer or union or similar employee organization. Except as provided in subsection 3, a policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance must insure all eligible persons, except those who reject that coverage in writing.

[ 1981, c. 150, §7 (NEW) .]

3. An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

[ 1981, c. 150, §7 (NEW) .]

SECTION HISTORY

1981, c. 150, §7 (NEW). 2011, c. 163, §2 (AMD).



24-A §2607. Trade association groups (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1977, c. 655, §1 (AMD). 1977, c. 696, §372 (AMD). 1981, c. 150, §8 (RP).



24-A §2607-A. Association groups

The lives of a group of individuals may be insured under a policy issued to an association or to a trust or to the trustee or trustees of a fund established, created or maintained for the benefit of members of one or more associations. The association or associations shall have at the outset a minimum of 50 persons; shall have been organized and maintained in good faith for purposes other than that of obtaining insurance; shall have been in active existence for at least 2 years; and shall have a constitution and bylaws which provides that: The association or associations hold regular meetings not less than annually to further purposes of the members; except for credit unions, the association or associations collect dues or solicit contributions from members; and the members have voting privileges and representation on the governing board and committees. The policy is subject to the following requirements. [1981, c. 150, §9 (NEW).]

1. The policy may insure members of the association or associations, employees thereof or employees of members, or one or more of the preceding or all of any class or classes thereof for the benefit of persons other than the employees' employer.

[ 1981, c. 150, §9 (NEW) .]

2. The premium for the policy shall be paid from funds contributed by the association or associations or by employer members, or by both, or from funds contributed by the covered persons or from both the covered persons and the association, associations or employer members.

[ 1981, c. 150, §9 (NEW) .]

3. Except as provided in subsection 4, a policy on which no part of the premium is to be derived from funds contributed by the covered persons specifically for their insurance must insure all eligible persons, except those who reject that coverage in writing.

[ 1981, c. 150, §9 (NEW) .]

4. An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

[ 1981, c. 150, §9 (NEW) .]

SECTION HISTORY

1981, c. 150, §9 (NEW).



24-A §2608. Municipal employees association groups (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 150, §10 (RP).



24-A §2609. Professional association groups (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §42 (AMD). 1981, c. 150, §11 (RP).



24-A §2610. Credit union groups (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 150, §12 (RP).



24-A §2610-A. Credit union groups

The lives of a group of individuals may be insured under a policy issued to a credit union or to a trustee or trustees or agent designated by 2 or more credit unions, which credit union, trustee, trustees or agent is considered the policyholder, to insure members of the credit union or credit unions for the benefit of persons other than the credit union or credit unions, trustee or trustees or agent or any of their officials, subject to the following requirements. [1981, c. 150, §13 (NEW).]

1. The members eligible for insurance are all of the members of the credit union or credit unions or all of any class or classes thereof.

[ 1981, c. 150, §13 (NEW) .]

2. The premium for the policy shall be paid by the policyholder from the credit union's funds and, except as provided in subsection 3, must insure all eligible members.

[ 1981, c. 150, §13 (NEW) .]

3. An insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer.

[ 1981, c. 150, §13 (NEW) .]

SECTION HISTORY

1981, c. 150, §13 (NEW).



24-A §2611. Dependents' coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 433, §62 (AMD). 1971, c. 598, §50 (AMD). 1973, c. 125, (AMD). 1975, c. 203, (AMD). 1979, c. 102, (AMD). 1981, c. 150, §14 (RP).



24-A §2611-A. Dependent's coverage

Except for a policy issued under section 2604-A, a group life insurance policy may insure the lives of spouses and dependent children of employees or members against loss due to death without also insuring employees or members against loss due to the death of their spouses and dependent children, or any class or classes thereof, subject to the following. [1993, c. 132, §1 (AMD).]

1. The premium for the insurance must be paid either from funds contributed by the employer, union, association or other person to whom the policy has been issued or from funds contributed by employees or members, or from both. Except as provided in subsection 2, a policy on which no part of the premium for the spouse's and dependent child's coverage is to be derived from funds contributed by employees or members, spouses or dependent children must insure all eligible employees or members with respect to their spouses and dependent children, or all eligible spouses and dependent children, or any class or classes thereof.

[ 1993, c. 132, §1 (AMD) .]

2. An insurer may exclude or limit the coverage on any spouse or dependent child as to whom evidence of individual insurability is not satisfactory to the insurer.

[ 1981, c. 150, §15 (NEW) .]

3.

[ 1993, c. 132, §1 (RP) .]

SECTION HISTORY

1981, c. 150, §15 (NEW). 1993, c. 132, §1 (AMD).



24-A §2612. Limit as to amount of insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1975, c. 202, (AMD). 1977, c. 95, (RP).



24-A §2612-A. Other groups

Group life insurance offered to a resident of this State under a group life insurance policy issued to a group other than one described in sections 2602-A to 2610-A is subject to the following requirements. [1981, c. 150, §16 (NEW).]

1. No group life insurance policy may be delivered in this State, pursuant to this section, unless the superintendent finds that:

A. The policyholder is a bona fide group formed for purposes other than the procurement of insurance; [1987, c. 476, §2 (AMD).]

B. The issuance of the group policy would be actuarially sound; [1981, c. 150, §16 (NEW).]

C. The issuance of the group policy would result in economies of acquisition or administration; and [1987, c. 476, §2 (AMD).]

D. The benefits are reasonable in relation to the premiums charged. [1981, c. 150, §16 (NEW).]

[ 1987, c. 476, §2 (AMD) .]

2. No group life insurance coverage may be offered in this State, pursuant to this section, by an insurer under a policy issued in another state, unless the superintendent has made a determination that the requirements of subsection 1, paragraphs A, B, C and D have been met.

[ 1987, c. 476, §3 (RPR) .]

2-A. Notwithstanding subsections 1 and 2, an employee leasing company registered pursuant to Title 32, chapter 125 qualifies as an eligible group for purposes of the purchase of group life insurance as provided in this section.

[ 1995, c. 618, §2 (NEW) .]

3. The premium for the policy shall be paid either from the policyholder's funds or from funds contributed by the covered persons, or from both.

[ 1981, c. 150, §16 (NEW) .]

4. An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

[ 1981, c. 150, §16 (NEW) .]

SECTION HISTORY

1981, c. 150, §16 (NEW). 1987, c. 476, §§2,3 (AMD). 1995, c. 618, §2 (AMD).



24-A §2613. Provisions required in group contracts

No policy of group life insurance may be delivered in this State unless it contains in substance the provisions set forth in this section and sections 2614 to 2628, or provisions which in the opinion of the superintendent are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder, provided: [1981, c. 150, §17 (RPR).]

1. That sections 2619 to 2623 and section 2628 do not apply to policies insuring the lives of debtors;

[ 1981, c. 150, §17 (RPR) .]

2. That the standard provisions required for individual life insurance policies do not apply to group life insurance policies; and

[ 1981, c. 150, §17 (RPR) .]

3. That if the group life insurance policy is on a plan of insurance other than the term plan, it contains a nonforfeiture provision or provisions which in the opinion of the superintendent is or are equitable to the insured persons and to the policyholder, but nothing herein may be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies.

[ 1981, c. 150, §17 (RPR) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §43 (AMD). 1973, c. 585, §12 (AMD). 1981, c. 150, §17 (RPR).



24-A §2614. Grace period

The group life insurance policy shall contain a provision that the policyholder is entitled to a grace period of 31 days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2615. Incontestability

1. The group life insurance policy shall contain a provision that the validity of the policy shall not be contested, except for nonpayment of premium, after it has been in force for 2 years from its date of issue; and that no statement made by any person insured under the policy relating to his insurability may be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force prior to the contest for a period of 2 years during such person's lifetime nor unless it is contained in a written instrument signed by him; provided, that no such provision may preclude the assertion at any time of defenses based upon provisions in the policy which relate to eligibility for coverage.

[ 1981, c. 150, §18 (AMD) .]

2.

[ 1981, c. 150, §19 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 150, §§18,19 (AMD).



24-A §2616. Application; statements deemed representations

The group life insurance policy shall contain a provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties and that no statement made by any person insured shall be used in any contest, unless a copy of the instrument containing the statement is or has been furnished to such person or, in the event of death or incapacity of the insured person, to his beneficiary or personal representative. [1981, c. 150, §20 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 150, §20 (AMD).



24-A §2617. Insurability

The group life insurance policy shall contain a provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his coverage. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2618. Misstatement of age

The group life insurance policy shall contain a provision specifying an equitable adjustment of premiums or of benefits or both to be made in the event the age of a person insured has been misstated, such provision to contain a clear statement of the method of adjustment to be used. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2619. Payment of benefits

The group life insurance policy shall contain a provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured, except that where the policy contains conditions pertaining to family status the beneficiary may be the family member specified by the policy terms, subject to the provisions of the policy, in the event there is no designated beneficiary, as to all or any part of such sum, living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of such sum not exceeding $2,000 to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured. [1981, c. 150, §21 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 150, §21 (AMD).



24-A §2620. Information as to insurance

The group life insurance policy shall contain a provision that the insurer will issue to the policyholder for delivery to each person insured printed information as to the insurance protection to which he is entitled and the rights and conditions set forth in section 2621, 2622, 2623 and 2628. The insurer shall also provide for distribution by the policyholder to each member of the insured group a statement setting forth to whom the benefits under such policy are payable. [1981, c. 150, §22 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1975, c. 183, §1 (AMD). 1981, c. 150, §22 (AMD).



24-A §2621. Conversion on termination of eligibility

There shall be a provision that if the insurance, or any portion of it, on a person covered under the policy or on the dependent of a person covered, ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, such person shall be entitled to have issued to him by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits, provided application for the individual policy shall be made, and the first premium paid to the insurer, within 31 days after such termination, and provided further that: [1981, c. 150, §23 (AMD).]

1. The individual policy shall, at the option of such person, be on any one of the forms then customarily issued by the insurer at the age and for the amount applied for, except that the group policy may exclude the option to elect term insurance;

[ 1981, c. 150, §24 (AMD) .]

2. The individual policy shall be in an amount not in excess of the amount of life insurance which ceases because of such termination less the amount of any life insurance for which such person is or becomes eligible under the same or any other group policy within 31 days after such termination; provided, that any amount of insurance which shall have matured on or before the date of such termination as an endowment payable to the person insured, whether in one sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount which is considered to cease because of such termination; and

[ 1969, c. 132, §1 (NEW) .]

3. The premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which such person then belongs, and to his age attained on the effective date of the individual policy.

[ 1969, c. 132, §1 (NEW) .]

Subject to the same conditions set forth in this section, the conversion privilege shall be available: To a surviving dependent, if any, at the death of the employee or member, with respect to the coverage under the group policy which terminates by reason of the death; and to the dependent of the employee or member upon termination of coverage of the dependent, while the employee or member remains insured under the group policy, by reason of the dependent ceasing to be a qualified family member under the group policy. [1981, c. 150, §25 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 150, §§23-25 (AMD).



24-A §2622. Conversion on termination of policy

The group life insurance policy shall contain a provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured thereunder at the date of such termination whose insurance terminates, including the insured dependent of a covered person, and who has been so insured for at least 5 years prior to such termination date shall be entitled to have issued to him by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by section 2621, except that the group policy may provide that the amount of such individual policy shall not exceed the smaller of: [1981, c. 150, §26 (AMD).]

1. The amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which he is or becomes eligible under a group policy issued or reinstated by the same or another insurer within 31 days after such termination, and

[ 1981, c. 150, §26 (AMD) .]

2. $10,000.

[ 1981, c. 150, §26 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 150, §26 (AMD).



24-A §2623. Death pending conversion

The group life insurance policy shall contain a provision that if a person insured under the policy, or the insured dependent of a covered person, dies during the period within which he would have been entitled to have an individual policy issued to him in accordance with sections 2621 or 2622 and before such an individual policy shall have become effective, the amount of life insurance which he would have been entitled to have issued to him under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made. [1981, c. 150, §27 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 150, §27 (AMD).



24-A §2624. Information to debtor

In the case of a policy insuring the lives of debtors, a provision that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a certificate of insurance describing the coverage and specifying that the death benefit shall first be applied to reduce or extinguish the indebtedness. [1981, c. 150, §28 (RPR).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 150, §28 (RPR).



24-A §2625. Notice as to conversion right

If any individual insured under a group life insurance policy hereafter delivered in this State becomes entitled under the terms of such policy to have an individual policy of life insurance issued to him without evidence of insurability, subject to making of application and payment of the first premium within the period specified in such policy, and if such individual is not given notice of the existence of such right at least 15 days prior to the expiration date of such period, then, in such event the individual shall have an additional period within which to exercise such right, but nothing herein contained shall be construed to continue any insurance beyond the period provided in such policy. This additional period shall expire 15 days next after the individual is given such notice but in no event shall such additional period extend beyond 60 days next after the expiration date of the period provided in such policy. Written notice presented to the individual or mailed by the policyholder to the last known address of the individual or mailed by the insurer to the last known address of the individual as furnished by the policyholder shall constitute notice for the purpose of this section. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2626. Rate of premiums (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §44 (AMD). 1973, c. 585, §12 (AMD). 1975, c. 196, (RP).



24-A §2627. Application of dividends, rate reductions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §45 (AMD). 1991, c. 200, §D1 (RP).



24-A §2627-A. Dividends and experience refunds

The following requirements apply to all group life insurance with the exception of insurance in which the policyholder is subject to the fiduciary standards of the federal Employee Retirement Income Security Act of 1974, ERISA, 29 United States Code, Section 1001-1381 (1975). [1991, c. 200, Pt. D, §2 (NEW).]

1. Refunds. The amount by which any dividend, experience refund or rate reduction exceeds the amount of premium contributed by the group policyholder for the same period must be refunded to the employees, members or debtors in proportion to their premium contributions for that period, except as provided in subsection 2.

[ 1991, c. 200, Pt. D, §2 (NEW) .]

2. Refund amounts less than $25 per employee, member or debtor. If the refunds required by subsection 1 would average less than $25 per employee, member or debtor, then the group policyholder may request approval from the superintendent to apply those amounts in a different manner. The superintendent shall approve the request if, in the superintendent's opinion, the manner of application proposed would be for the sole benefit of insured employees, members or debtors.

[ 1991, c. 200, Pt. D, §2 (NEW) .]

SECTION HISTORY

1991, c. 200, §D2 (NEW).



24-A §2628. Total disability

Where active employment is a condition of insurance, the group life insurance policy shall contain a provision that an insured may continue coverage during the insured's total disability by timely payment to the policyholder of that portion, if any, of the premium that would have been required from the insured had total disability not occurred. The continuation shall be on a premium paying basis for a period of 6 months from the date on which the total disability started, but not beyond the earlier of: [1981, c. 150, §29 (NEW).]

1. Approval by the insurer of continuation of the coverage under any disability provision which the group insurance policy may contain; or

[ 1981, c. 150, §29 (NEW) .]

2. The discontinuance of the group insurance policy.

[ 1981, c. 150, §29 (NEW) .]

SECTION HISTORY

1981, c. 150, §29 (NEW).



24-A §2629. Acquired Immune Deficiency Syndrome

No group life insurance policy delivered or issued for delivery in this State may provide more restrictive coverage for death resulting from Acquired Immune Deficiency Syndrome (AIDS), AIDS Related Complex (ARC) or HIV related diseases than the death resulting from any other disease or sickness or exclude coverage for death resulting from AIDS, ARC or HIV related diseases except through an exclusion under which deaths resulting from all sicknesses and diseases are treated the same or as provided by section 2159, subsection 4. This section shall not apply to death by accident or accidental means. [1989, c. 176, §4 (NEW).]

SECTION HISTORY

1989, c. 176, §4 (NEW).



24-A §2630. Suicide

A group life insurance policy delivered or issued for delivery in this State may not contain a more restrictive exclusion from liability for death resulting from suicide than death by suicide, while sane or insane, within 2 years from the date coverage commences or within 2 years of an increase in coverage. [2001, c. 89, §3 (NEW).]

SECTION HISTORY

2001, c. 89, §3 (NEW).






Chapter 32: PREFERRED PROVIDER ARRANGEMENT ACT

24-A §2670. Short title

This chapter may be cited as the "Preferred Provider Arrangement Act." [1999, c. 609, §4 (AMD).]

SECTION HISTORY

1985, c. 704, §4 (NEW). 1999, c. 609, §4 (AMD).



24-A §2671. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1985, c. 704, §4 (NEW).]

1. "Administrator" means any person, other than a carrier, that administers a preferred provider arrangement. An administrator does not include a health maintenance organization licensed pursuant to chapter 56 or a nonprofit health care plan regulated by the superintendent pursuant to Title 24. An employer exempt from the applicability of this chapter under the federal Employee Retirement Income Security Act of 1974, 29 United States Code, Sections 1001 to 1461 (1988) is not considered an administrator.

[ 1999, c. 609, §5 (AMD) .]

1-A. "Capitation" has the same meaning as defined in section 4331, subsection 2.

[ 1999, c. 609, §5 (NEW) .]

2.

[ 1999, c. 609, §5 (RP) .]

2-A. "Carrier" means an insurance company licensed in accordance with this Title, a fraternal benefit society authorized pursuant to chapter 55 or a nonprofit hospital or medical service organization licensed pursuant to Title 24. An employer exempted from the applicability of this chapter under the federal Employee Retirement Income Security Act of 1974, 29 United States Code, Sections 1001 to 1461 (1988) is not considered a carrier.

[ 1999, c. 609, §5 (NEW) .]

2-B. "Enrollee" means an individual entitled to reimbursement for expenses of health care services under a health plan.

[ 1999, c. 609, §5 (NEW) .]

3. "Health care services" means health care services or products rendered or sold by a provider within the scope of the provider's legal authorization.

[ 1985, c. 704, §4 (NEW) .]

3-A. "Health plan" means a plan offered or administered by a carrier that provides for the financing or delivery of health care services to persons enrolled in the plan.

[ 1999, c. 609, §5 (NEW) .]

4.

[ 1999, c. 609, §5 (RP) .]

5.

[ 1999, c. 609, §5 (RP) .]

6. "Preferred provider" means a provider who enters into a preferred provider arrangement with an administrator or carrier.

[ 1999, c. 609, §5 (AMD) .]

7. "Preferred provider arrangement" means a contract, agreement or arrangement between a carrier or administrator and a provider in which the provider agrees to provide services to a health plan enrollee whose plan benefits include incentives for the enrollee to use the services of that provider.

[ 1999, c. 609, §5 (AMD) .]

8. "Provider" means an individual or entity duly licensed or otherwise legally authorized to provide health care services, including, but not limited to, the treatment of physical health and mental health and provision for medical supplies and pharmaceutical supplies.

[ 1999, c. 609, §5 (AMD) .]

9. "Superintendent" means the Superintendent of Insurance.

[ 1999, c. 609, §5 (AMD) .]

SECTION HISTORY

1985, c. 704, §4 (NEW). 1995, c. 332, §P1 (AMD). 1999, c. 609, §5 (AMD).



24-A §2672. Selective contracting authorized

Carriers or administrators may enter into preferred provider arrangements with providers of their choice. In selecting preferred providers, carriers or administrators may consider, among other factors, price differences between or among providers, geographic accessibility, specialization and projected utilization by enrollees. Selective contracting does not constitute unreasonable discrimination against or among providers. [1999, c. 609, §6 (AMD).]

SECTION HISTORY

1985, c. 704, §4 (NEW). 1999, c. 609, §6 (AMD).



24-A §2673. Policies, agreements or arrangements with incentives or limits on reimbursement authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 704, §4 (NEW). 1989, c. 588, §A49 (RPR). 1999, c. 609, §7 (RP).



24-A §2673-A. Preferred provider arrangements

1. Filing with superintendent; disapproval. A carrier or administrator who proposes to offer a preferred provider arrangement shall file with the superintendent proposed agreements, rates, geographic service areas, provider networks and other materials relevant to the proposed arrangement. The superintendent shall disapprove any preferred provider arrangement if the arrangement contains any unjust, unfair or inequitable provisions; unreasonably restricts access and availability of health care services; or fails to comply with other requirements of this chapter, chapter 56-A or rules adopted by the superintendent.

[ 1999, c. 609, §8 (NEW) .]

2. Considered separate preferred provider arrangements. If health plans offered by the same carrier have different geographic service areas, or if there are preferred providers in one health plan who are nonpreferred providers in another health plan offered by the same carrier or administered by the same administrator or who are in a different preference tier if the plan is a multitier plan, then the plans represent different preferred provider arrangements and must be separately filed and approved.

[ 1999, c. 609, §8 (NEW) .]

3. Rules. Preferred provider arrangements offered by carriers that are subject to chapter 56-A must be in compliance with applicable provisions of that chapter and any rules adopted under that chapter. Employer-sponsored plans that are exempt from this chapter pursuant to federal law and administrators offering preferred provider arrangements to employer-sponsored plans are not subject to the provisions of chapter 56-A or rules adopted under that chapter, provided either the administrator or any other participating entity, other than the self-insured employer, does not undertake insurance risk. The superintendent may adopt rules establishing procedures for filing and approval of preferred provider arrangements, including the time period within which the superintendent must act on a completed application; specific criteria for determining when a term or condition is unjust, unfair or inequitable or has the effect of unreasonably restricting access and availability to health care services; and standards consistent with this chapter and chapter 56-A for the ongoing operation and oversight of approved provider arrangements. The rules may prohibit the carrier from applying a benefit level differential to enrollees who must travel an unreasonable distance to obtain the service. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 609, §8 (NEW) .]

SECTION HISTORY

1999, c. 609, §8 (NEW).



24-A §2674. Requirements applicable to administrators (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 704, §4 (NEW). 1999, c. 609, §9 (RP).



24-A §2674-A. Requirements for administrators and carriers

1. Registration fee. All administrators of a preferred provider arrangement shall register with the superintendent and pay an annual registration fee pursuant to section 601, subsection 20. The superintendent shall by rule establish criteria for the registration, including minimum solvency requirements. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 609, §10 (NEW) .]

2. Compilation of current listing. The bureau shall compile and maintain a current listing of administrators and carriers offering preferred provider arrangements authorized under this chapter.

[ 1999, c. 609, §10 (NEW) .]

3. Prohibition against insurance risk. Except as specifically authorized in section 2676, an administrator may provide administrative services only and may not accept insurance risk.

[ 1999, c. 609, §10 (NEW) .]

4. Approval required before marketing or making available. A carrier may not issue a health plan incorporating a preferred provider arrangement and an administrator may not market or otherwise make available a preferred provider arrangement until the superintendent pursuant to section 2673-A has approved the arrangement.

[ 1999, c. 609, §10 (NEW) .]

5. Registration as insurance administrator. In addition to meeting the requirements of the preferred provider arrangement, each preferred provider administrator who directly or indirectly transfers funds, manages funds, adjusts claims or asserts control over the transfer of funds for the purpose of payment of provider services shall register with the superintendent as an insurance administrator pursuant to chapter 18.

[ 1999, c. 609, §10 (NEW) .]

6. Provision of document to beneficiary. Each preferred provider administrator shall inform all carriers that the carriers must provide to each enrollee of any health plan subject to this chapter a plan description that complies with the requirements of and rules adopted under chapter 56-A, subchapter I.

[ 1999, c. 609, §10 (NEW) .]

SECTION HISTORY

1999, c. 609, §10 (NEW).



24-A §2675. Requirements applicable to insurers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 704, §4 (NEW). 1989, c. 588, §§A50-52 (AMD). 1999, c. 609, §11 (RP).



24-A §2676. Risk transfer

Preferred provider arrangements may include capitated payments that are limited to the health services provided by the provider. [1999, c. 609, §12 (AMD).]

Preferred provider arrangements may embody risk transfer between carriers and providers in accordance with the provisions of chapter 56-A, subchapter III. Any other acceptance of insurance risk by a person that does not hold a valid certificate of authority or license and is not exempt by law from licensure constitutes the unauthorized transaction of insurance within the meaning of section 404 and chapter 21. [1999, c. 609, §12 (NEW).]

SECTION HISTORY

1985, c. 704, §4 (NEW). 1989, c. 588, §A53 (RPR). 1999, c. 609, §12 (AMD).



24-A §2677. Alternative health care benefits (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 704, §4 (NEW). 1987, c. 34, §2 (AMD). 1989, c. 588, §A54 (RPR). 1993, c. 600, §B19 (AMD). 1999, c. 609, §13 (RP).



24-A §2677-A. Payment for nonpreferred providers

1. Nonpreferred providers. A carrier incorporating a preferred provider arrangement into a health plan shall provide for payment of covered health care services rendered by providers that are not preferred providers.

[ 1999, c. 609, §14 (NEW) .]

2. Benefit level. The benefit level differential between services rendered by preferred providers and nonpreferred providers may not exceed 20% of the allowable charge for the service rendered, except that the superintendent may waive this requirement for a given benefit plan. Compliance with this requirement for a given benefit plan may be demonstrated on an aggregate basis. This demonstration of compliance must be based on a reasonably anticipated mix of claims certified by a qualified actuary who is a member of the American Academy of Actuaries or a successor organization. As used in this subsection, "allowable charge" means the amount that would be payable for services under the preferred provider arrangement including deductible and coinsurance amounts.

[ 2001, c. 369, §3 (AMD) .]

SECTION HISTORY

1999, c. 609, §14 (NEW). 2001, c. 369, §3 (AMD).



24-A §2678. Annual experience report

On or before April 1st of each year, an administrator or carrier who issues or administers a program, policy or contract in this State that includes incentives for the enrollee to use the services of a provider who has entered into an agreement with the carrier or administrator shall file a report of its activities for the preceding year with the superintendent. The report must be in the form prescribed by the superintendent and at a minimum must contain the following: [1999, c. 609, §15 (AMD).]

1. A provider directory that includes the name, address and scope of license of each preferred provider; and

[ 1999, c. 609, §15 (AMD) .]

2.

[ 1999, c. 609, §15 (RP) .]

3. Annual information specified in chapter 56-A or rules adopted under that chapter. Annual information reported to the superintendent pursuant to chapter 56-A under another license must be referenced in the report and not reported in a duplicate manner.

[ 1999, c. 609, §15 (NEW) .]

SECTION HISTORY

1985, c. 704, §4 (NEW). 1999, c. 609, §15 (AMD).



24-A §2678-A. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §A55 (NEW). 1999, c. 609, §16 (RP).



24-A §2679. Utilization review data (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 168, §3 (NEW). 1999, c. 609, §17 (RP).



24-A §2680. Standardized claim form

Administrators providing payment or reimbursement for diagnosis or treatment of a condition or a complaint by a licensed health care practitioner or licensed hospital shall accept the current standardized claim form for professional or facility services, as applicable, approved by the Federal Government and submitted electronically. An administrator may not be required to accept a claim submitted on a form other than the applicable form specified in this section and may not be required to accept a claim that is not submitted electronically, except from a health care practitioner who is exempt pursuant to Title 24, section 2985. [2003, c. 469, Pt. D, §5 (AMD); 2003, c. 469, Pt. D, §9 (AFF).]

SECTION HISTORY

1993, c. 477, §D9 (NEW). 1993, c. 477, §F1 (AFF). 1999, c. 609, §18 (RPR). 2003, c. 218, §5 (AMD). 2003, c. 469, §D5 (AMD). 2003, c. 469, §D9 (AFF).






Chapter 32-A: TYPES OF HEALTH INSURANCE

24-A §2691. Scope

1. Health insurance policies. This chapter applies to individual health insurance policies subject to chapter 33 and to group health insurance policies and certificates subject to chapter 35.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

2. Dental plans and vision care plans. This chapter applies to dental plans and vision care plans only as specified.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

3. Policies not subject to this chapter. This chapter does not apply to:

A. Individual policies or contracts issued pursuant to a conversion privilege under a policy or contract of group or individual insurance when that group or individual policy or contract includes provisions that are inconsistent with the requirements of this chapter; [2001, c. 410, Pt. C, §1 (NEW).]

B. Policies issued to employees or members as additions to franchise plans in existence on the effective date of this chapter; [2001, c. 410, Pt. C, §1 (NEW).]

C. Medicare supplement policies subject to chapter 67; [2001, c. 410, Pt. C, §1 (NEW).]

D. Long-term care insurance policies subject to chapters 68 and 68-A; [2003, c. 428, Pt. G, §2 (AMD).]

E. Group disability income protection coverage; or [2001, c. 410, Pt. C, §1 (NEW).]

F. Insurance policies supplemental to the Civilian Health and Medical Program of the Uniformed Services, CHAMPUS, 10 United States Code, Chapter 55 (2000). [2001, c. 410, Pt. C, §1 (NEW).]

[ 2003, c. 428, Pt. G, §2 (AMD) .]

SECTION HISTORY

2001, c. 410, §C1 (NEW). 2003, c. 428, §G2 (AMD).



24-A §2692. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 410, Pt. C, §1 (NEW).]

1. Certificate. "Certificate" means a statement of the coverage and provisions of a policy of group health insurance that has been delivered or issued for delivery in this State. "Certificate" includes riders, endorsements and enrollment forms, if attached.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

2. Dental plan. "Dental plan" means insurance written to provide coverage for dental treatment.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

3. Direct response advertising. "Direct response advertising" means a solicitation through a sponsoring or endorsing entity or individually through mail, telephone, the Internet or other mass communication media.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

4. Form. "Form" means a policy, contract, rider, endorsement or application as provided in section 2412.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

5. Policy. "Policy" means an entire contract between the insurer and the insured, including riders, endorsements and the application, if attached.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

6. Vision care plan. "Vision care plan" means insurance written to provide coverage for eye care.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

SECTION HISTORY

2001, c. 410, §C1 (NEW).



24-A §2693. Standards for policy provisions

1. Rules regarding manner, content and required disclosure. The superintendent may adopt rules to establish specific standards, including standards of full and fair disclosure, that set forth the manner, content and required disclosure for the sale of individual and group health insurance. The superintendent may adopt additional rules to establish specific standards for the sale of dental plans and vision care plans.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

2. Rules regarding prohibited policies or provisions. The superintendent may adopt rules that specify prohibited policies or policy provisions not otherwise specifically authorized by statute that, in the opinion of the superintendent, are unjust, unfair or unfairly discriminatory to the policyholder or a person insured under the policy or to a beneficiary of the policy.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

SECTION HISTORY

2001, c. 410, §C1 (NEW).



24-A §2694. Minimum standards for benefits

The superintendent shall adopt rules to establish minimum standards for benefits under individual and group health insurance. These rules must clarify the meaning of limited benefits health insurance as referred to in chapters 33, 35 and 56-A. The rules must also set minimum standards for benefits for each of the following categories of coverage: [2001, c. 410, Pt. C, §1 (NEW).]

1. Basic hospital expense coverage. Basic hospital expense coverage;

[ 2001, c. 410, Pt. C, §1 (NEW) .]

2. Basic medical-surgical expense coverage. Basic medical-surgical expense coverage;

[ 2001, c. 410, Pt. C, §1 (NEW) .]

3. Basic hospital and medical-surgical expense coverage. Basic hospital and medical-surgical expense coverage;

[ 2001, c. 410, Pt. C, §1 (NEW) .]

4. Hospital confinement indemnity coverage. Hospital confinement indemnity coverage;

[ 2001, c. 410, Pt. C, §1 (NEW) .]

5. Individual major medical expense coverage. Individual major medical expense coverage;

[ 2001, c. 410, Pt. C, §1 (NEW) .]

6. Individual basic medical expense coverage. Individual basic medical expense coverage;

[ 2001, c. 410, Pt. C, §1 (NEW) .]

7. Individual disability income protection coverage. Individual disability income protection coverage;

[ 2001, c. 410, Pt. C, §1 (NEW) .]

8. Accident only coverage. Accident only coverage;

[ 2001, c. 410, Pt. C, §1 (NEW) .]

9. Specified disease coverage. Specified disease coverage; and

[ 2001, c. 410, Pt. C, §1 (NEW) .]

10. Specified accident coverage. Specified accident coverage.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

This section does not preclude the issuance of a policy or contract that combines 2 or more of the categories of coverage in subsections 1 to 10. [2001, c. 410, Pt. C, §1 (NEW).]

SECTION HISTORY

2001, c. 410, §C1 (NEW).



24-A §2694-A. Physician performance measurement, reporting and tiering programs

1. Performance measurement, reporting and tiering programs. An insurer delivering or issuing for delivery within the State any individual health insurance policy or group health insurance policy or certificate shall annually file with the superintendent on or before October 1, 2010 and annually by October 1st in subsequent years a full and true statement of its criteria, standards, practices, procedures and programs that measure or tier health care provider performance with respect to quality, cost or cost-efficiency. The statement must be on a form prepared by the superintendent and may be supplemented by additional information required by the superintendent. The statement must be verified by the oath of the insurer's president or vice-president, and secretary or chief medical officer. A filing and supporting information are public records notwithstanding Title 1, section 402, subsection 3, paragraph B.

[ 2013, c. 383, §2 (AMD) .]

2. Duties. The superintendent shall review the statements, if any, assemble the statements in one table using a side-by-side comparison format and provide an analysis identifying the commonalities and differences of the statements. Notwithstanding any provision of law to the contrary, the superintendent shall adopt by rule a program and performance measures designed to:

A. Ensure transparency and fairness and promote the continued strengthening of measurement programs to meet patients' needs; [2009, c. 350, Pt. B, §1 (NEW).]

B. Promote the consistency, efficiency and fairness of physician performance measurement; and [2009, c. 350, Pt. B, §1 (NEW).]

C. Promote an appropriate balance between innovation and standardization. [2009, c. 350, Pt. B, §1 (NEW).]

[ 2009, c. 350, Pt. B, §1 (NEW) .]

3. Advisory panel.

[ 2011, c. 90, Pt. J, §20 (RP) .]

4. Rulemaking. The superintendent may adopt rules to implement this section. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 350, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 350, Pt. B, §1 (NEW). 2011, c. 90, Pt. J, §20 (AMD). 2013, c. 383, §2 (AMD).



24-A §2695. Disclosure requirements

1. Outline of coverage. Except as provided in subsections 7 and 8, an insurer shall deliver an outline of coverage to an applicant or enrollee in connection with the sale of individual health insurance, group health insurance, dental plans and vision care plans delivered or issued for delivery in this State.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

2. Sale through producer. If the sale of a policy described in subsection 1 occurs through a producer, the outline of coverage must be delivered to the applicant at the time of application or to the certificate holder at the time of enrollment.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

3. Sale through direct-response advertising. If the sale of a policy described in subsection 1 occurs through direct-response advertising, the outline of coverage must be delivered no later than in conjunction with the issuance of the policy or delivery of the certificate.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

4. Outline of coverage not delivered at time of application or enrollment. If the outline of coverage required in subsections 1 and 8 and in any rules adopted by the superintendent pursuant to this chapter is not delivered at the time of application or enrollment, the advertising materials delivered to the applicant or enrollee must contain all the information required in subsection 8 and in any rules adopted by the superintendent pursuant to this chapter.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

5. Outline of coverage delivered at time of application or enrollment. If the outline of coverage is delivered to the applicant or enrollee at the time of application or enrollment, the insurer must collect an acknowledgment of receipt or certificate of delivery of the outline of coverage and the insurer must maintain evidence of the delivery.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

6. Coverage issued on basis other than as applied for. If coverage is issued on a basis other than as applied for, an outline of coverage properly describing the coverage or contract actually issued must be delivered with the policy or certificate to the applicant or enrollee.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

7. Outline of coverage not required. An outline of coverage for group health insurance, a group dental plan or a group vision care plan is not required to be delivered to certificate holders if the certificate contains a brief description of:

A. Benefits; [2001, c. 410, Pt. C, §1 (NEW).]

B. Provisions that exclude, eliminate, restrict, limit, delay or in any other manner operate to qualify payment of the benefits; [2001, c. 410, Pt. C, §1 (NEW).]

C. Renewability provisions; and [2001, c. 410, Pt. C, §1 (NEW).]

D. Notice requirements as provided in rules adopted pursuant to this chapter. [2001, c. 410, Pt. C, §1 (NEW).]

[ 2001, c. 410, Pt. C, §1 (NEW) .]

8. Superintendent shall prescribe format and content of outline of coverage. The superintendent shall prescribe the format and content of the outline of coverage required by subsection 1. As used in this subsection, "format" means style, arrangement and overall appearance, including items such as the size, color and prominence of type and the arrangement of text and captions. The rules may exempt certain group policies from the requirement to deliver an outline of coverage to an applicant or enrollee. The outline of coverage must include:

A. A statement identifying the applicable category or categories of coverage as prescribed in section 2694; [2001, c. 410, Pt. C, §1 (NEW).]

B. A description of the principal benefits and coverage provided; [2001, c. 410, Pt. C, §1 (NEW).]

C. A statement of exceptions, reductions and limitations; [2001, c. 410, Pt. C, §1 (NEW).]

D. A statement of renewal provisions, including any reservation by the insurer of a right to change premiums; and [2001, c. 410, Pt. C, §1 (NEW).]

E. A statement that the outline is a summary of the policy or certificate issued or applied for and that the policy or certificate should be consulted to determine governing policy provisions. [2001, c. 410, Pt. C, §1 (NEW).]

[ 2001, c. 410, Pt. C, §1 (NEW) .]

9. Notice must be delivered to all applicants eligible for Medicare. An insurer shall deliver the notice required under rules applicable to Medicare supplement insurance to all applicants eligible for Medicare.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

SECTION HISTORY

2001, c. 410, §C1 (NEW).



24-A §2696. Preexisting conditions

1. Exclusion based on preexisting condition limited after 12 months. Notwithstanding the provisions of section 2706, subsection 2, division (b), if an insurer elects to use a simplified application or enrollment form, with or without a question as to the prospective insured's health at the time of application or enrollment but without any questions concerning the prospective insured's health history or medical treatment history, the policy must cover any loss occurring after the policy has been in force for 12 months from any preexisting condition not specifically excluded from coverage by terms of the policy, and, except for such specific exclusions, the policy or certificate may not include wording that would permit a defense based upon preexisting conditions, other than rescission for affirmative misrepresentations, after it has been in force for 12 months.

[ 2001, c. 410, Pt. C, §1 (NEW) .]

2. Exclusion based on preexisting condition limited after 6 months. Notwithstanding the provisions of subsection 1 and section 2706, subsection 2, division (b), an insurer that issues a specified disease policy or certificate may not deny a claim for any covered loss that begins after the policy or certificate has been in force for at least 6 months, unless that loss results from a preexisting condition that was diagnosed by a physician before the date of application for coverage or that first manifested itself within the 6 months immediately preceding the application date. Other defenses based upon preexisting conditions are not permitted except for rescission for misrepresentation. This subsection applies regardless of whether the policy or certificate is issued on the basis of a detailed application form, a simplified application form or an enrollment form.

[ 2007, c. 199, Pt. G, §1 (AMD) .]

SECTION HISTORY

2001, c. 410, §C1 (NEW). 2007, c. 199, Pt. G, §1 (AMD).



24-A §2697. Rulemaking

The superintendent may adopt rules to carry out the purposes of this chapter. Rules adopted pursuant to this chapter are major substantive rules as defined by Title 5, chapter 375, subchapter II-A. [2001, c. 410, Pt. C, §1 (NEW).]

SECTION HISTORY

2001, c. 410, §C1 (NEW).






Chapter 33: HEALTH INSURANCE CONTRACTS

24-A §2701. Scope of chapter

Nothing in this chapter shall apply to or affect: [1969, c. 132, §1 (NEW).]

1. Any policy of liability or workers' compensation insurance with or without supplementary expense coverage therein;

[ 1989, c. 502, Pt. A, §94 (AMD) .]

2. Any group or blanket policy, except that:

A. Sections 2736, 2736-A and 2736-B apply to group Medicare supplement policies as defined in chapter 67, group nursing home care and long-term care insurance policies as defined in chapter 68 or 68-A; [2003, c. 428, Pt. G, §3 (AMD).]

B. Section 2752 applies with respect to mandated benefits for group or blanket health policies; and [1995, c. 332, Pt. J, §1 (AMD).]

C. Sections 2736, 2736-A, 2736-B and 2736-C apply to:

(1) Association groups as defined by section 2805-A, except as to any employer subgroups of the association group when the employer is a member of the group and provides coverage through the group as a bona fide employee benefit;

(1-A) Credit union groups as defined by section 2807-A; and

(2) Other groups as defined by section 2808, except:

(a) Employee leasing companies registered pursuant to Title 32, chapter 125; and

(b) As to any employer subgroups of the other group when the employer provides coverage to its employees through the group as a bona fide employee benefit. [2009, c. 244, Pt. F, §1 (AMD).]

[ 2009, c. 244, Pt. F, §1 (AMD) .]

3. Life insurance, endowment or annuity contracts, or contracts supplemental thereto which contain only such provisions relating to health insurance as:

A. Provide additional benefits in case of death or dismemberment or loss of sight by accident or accidental means, or as [1969, c. 132, §1 (NEW).]

B. Operate to safeguard such contracts against lapse, or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant becomes totally and permanently disabled, as defined by the contract or supplemental contract; [1983, c. 801, §8 (AMD).]

[ 1983, c. 801, §8 (AMD) .]

4. Reinsurance; and

[ 1983, c. 801, §8 (AMD) .]

5. Legal services insurance.

[ 1983, c. 801, §9 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1983, c. 801, §§8,9 (AMD). 1985, c. 648, §9 (AMD). 1989, c. 502, §A94 (AMD). 1989, c. 556, §A4 (AMD). 1991, c. 701, §5 (AMD). 1995, c. 332, §J1 (AMD). 2001, c. 258, §E1 (AMD). 2003, c. 428, §G3 (AMD). 2005, c. 121, §B1 (AMD). 2009, c. 244, Pt. F, §1 (AMD).



24-A §2702. Short title

This chapter may be cited as the "Uniform Health Policy Provision Law". [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2703. Scope, format of policy

No policy of health insurance shall be delivered or issued for delivery to any person in this State unless it otherwise complies with this Title, and complies with the following: [1969, c. 132, §1 (NEW).]

1. The entire money and other considerations therefore shall be expressed therein;

[ 1969, c. 132, §1 (NEW) .]

2. The time when the insurance takes effect and terminates shall be expressed therein;

[ 1969, c. 132, §1 (NEW) .]

3. It shall purport to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family, who shall be deemed the policyholder, any 2 or more eligible members of that family, including husband, wife, dependent children or any children under a specified age which shall not exceed 23 years and any other person dependent upon the policyholder;

[ 1969, c. 132, §1 (NEW) .]

4. The style, arrangement and overall appearance of the policy shall give no undue prominence to any portion of the text, and every printed portion of the text of the policy and of any endorsements or attached papers shall be plainly printed in light-faced type of a style in general use, the size of which shall be uniform and not less than ten-point with a lower case unspaced alphabet length not less than one hundred and twenty-point; the "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, the brief description, if any, and captions and subcaptions;

[ 1969, c. 132, §1 (NEW) .]

5. The exceptions and reductions of indemnity shall be set forth in the policy and, other than those contained in sections 2705 to 2729, shall be printed, at the insurer's option, either included with the benefit provision to which they apply, or under an appropriate caption such as "Exceptions", or "Exceptions and Reductions", except that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies;

[ 1969, c. 132, §1 (NEW) .]

6. Each such form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page thereof; and

[ 1969, c. 132, §1 (NEW) .]

7. The policy shall contain no provision purporting to make any portion of the charter, rules, constitution or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks, or short-rate table filed with the superintendent.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §2704. Required provisions; captions -- omissions -- substitutions

1. Except as provided in subsection 2, each such policy delivered or issued for delivery to any person in this State shall contain the provisions specified in sections 2705 to 2716, in the words in which the same appear; except that the insurer may, at its option, substitute for one or more of such provisions corresponding provisions of different wording approved by the superintendent which are in each instance not less favorable in any respect to the insured or the beneficiary. Each such provision shall be preceded individually by the applicable caption shown, or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the superintendent may approve.

[ 1973, c. 585, §12 (AMD) .]

2. If any such provision is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the superintendent, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of a provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §2705. Entire contract -- changes

There shall be a provision as follows: [1969, c. 132, §1 (NEW).]

Entire contract; changes: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2706. Time limit on certain defenses

There shall be a provision as follows: [1969, c. 132, §1 (NEW).]

Time limit on certain defenses: (a) After 3 years from the date of issue of this policy no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability, as defined in the policy, commencing after the expiration of such 3-year period. [1969, c. 132, §1 (NEW).]

1. The foregoing policy provision shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during such initial 3-year period, nor to limit the application of sections 2717 through 2723 in the event of misstatement with respect to age or occupation or other insurance.

[ 1969, c. 132, §1 (NEW) .]

2. A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium 1 until at least age 50 or, 2 in the case of a policy issued after age 44, for at least 5 years from its date of issue, may contain in lieu of the foregoing the following provision, from which the clause in parentheses may be omitted at the insurer's option, under the caption "Incontestable:"

[ 1969, c. 132, §1 (NEW) .]

After this policy has been in force for a period of 3 years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to the statements contained in the application. [1969, c. 132, §1 (NEW).]

(b) No claim for loss incurred or disability, as defined in the policy, commencing after 3 years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2707. Grace period

There shall be a provision as follows: [1969, c. 132, §1 (NEW).]

A grace period of . . . . ., insert a number not less than "7" for weekly premium policies, "10" for monthly premium policies and "31" for all other policies, days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force. [1969, c. 132, §1 (NEW).]

A policy in which the insurer reserves the right to refuse any renewal shall have, at the beginning of the above provision: [1969, c. 132, §1 (NEW).]

Unless not less than 30 days prior to the premium due date the insurer has delivered to the insured or has mailed to his last address as shown by the records of the company written notice of its intention not to renew this policy beyond the period for which the premium has been accepted. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2707-A. Notification prior to cancellation; restrictions on lapse or termination due to cognitive impairment or functional incapacity

An insurer shall provide for notification of the insured person and another person, if designated by the insured, prior to cancellation of a health insurance policy for nonpayment of premium. [2011, c. 123, §2 (AMD); 2011, c. 123, §5 (AFF).]

Within 90 days after cancellation due to nonpayment of premium, a policyholder, a person authorized to act on behalf of the policyholder or a dependent of the policyholder covered under a health insurance policy or certificate may request reinstatement on the basis that the loss of coverage was the result of the policyholder's cognitive impairment or functional incapacity. An insurer may require a medical demonstration that the policyholder suffered from cognitive impairment or functional incapacity at the time of cancellation. If the medical demonstration is waived or substantiates the existence of a cognitive impairment or functional incapacity at the time of policy cancellation to the satisfaction of the insurer, the policy must be reinstated. The medical demonstration may be at the expense of the policyholder. [2011, c. 123, §2 (NEW); 2011, c. 123, §5 (AFF).]

A policy reinstated pursuant to this section must cover any loss or claim occurring from the date of the cancellation. Within 15 days after request from an insurer, a policyholder of a policy reinstated pursuant to this section shall pay any unpaid premium from the date of the last premium payment at the rate that would have been in effect had the policy remained in force. If the premium is not paid as required, the policy may not be reinstated and the insurer is not responsible for claims incurred after the initial date of cancellation. If an insurer denies a request for reinstatement, the insurer shall notify the policyholder that the policyholder may request a hearing before the superintendent. [2011, c. 123, §2 (NEW); 2011, c. 123, §5 (AFF).]

The superintendent may adopt rules to implement the requirements of this section. The rules may include, but are not limited to, definitions, minimum disclosure requirements, notice provisions and the right of reinstatement. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 123, §2 (AMD); 2011, c. 123, §5 (AFF).]

SECTION HISTORY

1989, c. 835, §2 (NEW). 2011, c. 123, §2 (AMD). 2011, c. 123, §5 (AFF).



24-A §2708. Reinstatement

1. There shall be a provision as follows:

Reinstatement: If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy; provided, however, that if the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the 45th day following the date of such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than ten days after such date. In all other respects the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed herein or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than 60 days prior to the date of reinstatement.

[ 1969, c. 132, §1 (NEW) .]

2. The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums

A. Until at least age 50, or [1969, c. 132, §1 (NEW).]

B. In the case of a policy issued after age 44, for at least 5 years from its date of issue. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2709. Notice of claim

1. There shall be a provision as follows:

Notice of claim: Written notice of claim must be given to the insurer within 20 days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at (insert the location of such office as the insurer may designate for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer.

[ 1969, c. 132, §1 (NEW) .]

2. In a policy providing a loss-of-time benefit which may be payable for at least 2 years, an insurer may at its option insert the following between the first and 2nd sentence of the above provision:

Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least 2 years, he shall, at least once in every 6 months after having given notice of the claim, give to the insurer notice of continuance of said disability, except in the event of legal incapacity. The period of 6 months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2710. Claim forms

There shall be a provision as follows:

Claim forms: The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within 15 days after the giving of such notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made.

[1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2711. Proofs of loss

There shall be a provision as follows:

Proofs of loss: Written proof of loss must be furnished to the insurer at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within 90 days after the termination of the period for which the insurer is liable and in case of claim for any other loss within 90 days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required.

[1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2712. Time of payment of claims

There shall be a provision as follows:

Time of payment of claims: Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment, will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof.

[1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2713. Payment of claims

1. There shall be a provision as follows:

Payment of claims: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the company, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured.

[ 1969, c. 132, §1 (NEW) .]

2. The following provisions, or either of them, may be included with the foregoing provision at the option of the insurer:

A. "If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $ (insert an amount which shall not exceed $1,000), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment. [1969, c. 132, §1 (NEW).]

B. Subject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical or surgical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person. Nothing in this provision prohibits an insurer from providing an incentive for insureds to use the services of a particular provider. [1985, c. 704, §5 (AMD).]

[ 1985, c. 704, §5 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1985, c. 704, §5 (AMD).



24-A §2713-A. Explanation and notice to parent

If the insured is covered as a dependent child, and if the insurer is so requested by a parent of the insured, the insurer shall provide that parent with: [2009, c. 244, Pt. B, §1 (AMD).]

1. Payment or denial of claim. An explanation of the payment or denial of any claim filed on behalf of the insured, except to the extent that the insured has the right to withhold consent and does not affirmatively consent to notifying the parent;

[ 2009, c. 244, Pt. B, §1 (AMD) .]

2. Change in terms and conditions. An explanation of any proposed change in the terms and conditions of the policy; or

[ 1989, c. 556, Pt. D, §2 (NEW) .]

3. Notice of lapse. Reasonable notice that the policy may lapse, but only if the parent has provided the insurer with the address at which the parent may be notified.

[ 1989, c. 556, Pt. D, §2 (NEW) .]

In addition, any parent who is able to provide the information necessary for the insurer to process a claim must be permitted to authorize the filing of any claims under the policy. [2009, c. 244, Pt. B, §1 (AMD).]

SECTION HISTORY

1989, c. 556, §D2 (NEW). 2009, c. 244, Pt. B, §1 (AMD).



24-A §2714. Physical examination, autopsy

There shall be a provision as follows:

Physical examination and autopsy: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law.

[1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2715. Legal actions

There shall be a provision as follows:

Legal actions: No action at law or in equity shall be brought to recover on this policy prior to the expiration of sixty days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of 3 years after the time written proof of loss is required to be furnished.

[1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2716. Change of beneficiary

1. There shall be a provision as follows:

Change of beneficiary: Unless the insured makes an irrevocable designation of beneficiary, the right to change the beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy.

[ 1969, c. 132, §1 (NEW) .]

2. The first clause of the above provision relating to the irrevocable designation of beneficiary may be omitted at the insurer's option.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2717. Right to examine and return policy

1. Except as to nonrenewable accident policies and individual credit health insurance policies, every individual health insurance policy shall contain a provision therein or in a separate rider attached thereto when delivered, stating in substance that the person to whom the policy is issued shall be permitted to return the policy within 10 days of its delivery to such person and to have a refund of the premium paid if after examination of the policy the purchaser is not satisfied with it for any reason. The provision shall be set forth in the policy under an appropriate caption, and if not so printed on the face page of the policy adequate notice of the provision shall be printed or stamped conspicuously on the face page.

[ 1969, c. 132, §1 (NEW) .]

2. The policy may be so returned to the insurer at its home or branch office to the agent through whom it was applied for, and thereupon shall be void as from the beginning and as if the policy had not been issued.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2717-A. Disability benefit offsets

1. Disclosure to applicants. At or before the time of application for any policy subject to this chapter that provides disability income benefits, the insurer shall provide the applicant with a clear and conspicuous written notice, on the application form or in a separate document, that accurately explains to the applicant all types of other sources of income that may result in a reduction of the benefits payable under the policy.

[ 2005, c. 42, §1 (NEW) .]

2. Recovery of disability benefit overpayments. For claims filed after January 1, 2006, an insurer that is entitled to reduce disability income benefit payments when the insured receives income from other sources and that is entitled to recover overpayments through offsets against current payments to the insured may not recover such overpayments at a rate greater than 20% of the net benefit per benefit payment period unless:

A. For policies applied for after September 13, 2003, the insurer has complied with the requirements of subsection 1; [2005, c. 42, §1 (NEW).]

B. The insurer effects the offset of benefits within 60 days of notice to the insurer, or such later date as the insurer begins paying benefits to the insured, that the insured is receiving or is entitled to receive income that may result in a reduction of benefits payable under the policy; [2005, c. 42, §1 (NEW).]

C. The overpayment did not result from the insurer's miscalculation of benefit reductions or the insurer's miscalculation of benefits payable under the policy; and [2005, c. 42, §1 (NEW).]

D. The insurer provided the insured with clear and conspicuous written notice that accurately explains to the insured all types of other sources of income that may result in a reduction of the benefits payable under the policy within 30 days of the date a claim for disability benefits was filed. [2005, c. 42, §1 (NEW).]

[ 2005, c. 42, §1 (NEW) .]

SECTION HISTORY

2003, c. 321, §1 (NEW). 2005, c. 42, §1 (RPR).



24-A §2718. Optional policy provisions

Except as provided in section 2704, subsection 2, no such policy delivered or issued for delivery to any person in this State shall contain provisions respecting the matters set forth in sections 2719 to 2728, unless such provisions are in the words in which the same appear in the applicable section, except that the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the superintendent which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the superintendent may approve. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §46 (AMD). 1973, c. 585, §12 (AMD).



24-A §2719. Change of occupation

There may be a provision as follows:

Change of occupation: If the insured be injured or contract sickness after having changed his occupation to one classified by the company as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes his occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation.

[1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2720. Misstatement of age

There may be a provision as follows:

Misstatement of age: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age.

[1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2721. Overinsurance -- same insurer (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 247, (RP).



24-A §2721-A. Overinsurance in accident policies -- same insurer

Whenever accident policies are effective immediately upon purchase, including but not limited to those policies purchased through coin-operated machines, there may be a provision included in the policy as follows:

"If an accident policy or policies previously issued by the insurer to the insured be in force concurrently herewith making the aggregate indemnity for (insert type of coverage or coverages) in excess of $ (insert maximum limit of indemnity or indemnities) the excess shall be void and all premiums for such excess shall be returned to the insured or to his estate."

[1975, c. 121, §1 (NEW).]

SECTION HISTORY

1975, c. 121, (NEW).



24-A §2721-B. Flight insurance limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 121, (NEW). 1999, c. 256, §K1 (RP).



24-A §2722. Insurance with other insurers, provision of service or expense incurred basis

1. There may be a provision as follows:

Insurance with other insurers: If there be other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the "like amount" of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage.

[ 1969, c. 132, §1 (NEW) .]

2. If the foregoing policy provision is included in a policy which also contains the policy provision set out in section 2723 there shall be added to the caption of the foregoing provision the phrase "-- expense incurred benefits." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the superintendent, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the superintendent. In the absence of such definition such term shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organization or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage."

[ 1989, c. 502, Pt. A, §95 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 502, §A95 (AMD).



24-A §2723. Insurance with other insurers -- other benefits

1. There may be a provision as follows:

Insurance with other insurers: If there be other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice, including the indemnities under this policy, bear to the total amount of all like indemnities for such loss, and for the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined.

[ 1969, c. 132, §1 (NEW) .]

2. If the foregoing policy provision is included in a policy which also contains the policy provision set out in section 2722, there shall be added to the caption of the foregoing provision the phrase "other benefits." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the superintendent, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the superintendent. In the absence of such definition such term shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage."

[ 1989, c. 502, Pt. A, §96 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 502, §A96 (AMD).



24-A §2723-A. Coordination of benefits

1. Authorization. There may be a provision for coordination of benefits payable under the policy and under other plans of insurance or health care coverage, in conformance with rules adopted by the superintendent to establish uniformity in the permissive use of coordination of benefits provisions in order to avoid claim delays and misunderstandings that otherwise result from the use of inconsistent or incompatible provisions among the several insurers and nonprofit hospital or medical service organization plans and nonprofit health care organization plans. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 256, Pt. N, §1 (NEW) .]

2. Coordination with Medicare. Coordination of benefits with Medicare is governed by the following provisions.

A. The policy may not coordinate benefits with Medicare Part A unless:

(1) The insured is enrolled in Medicare Part A;

(2) The insured was previously enrolled in Medicare Part A and voluntarily disenrolled;

(3) The insured stated on an application or other document that the insured was enrolled in Medicare Part A; or

(4) The insured is eligible for Medicare Part A without paying a premium and the policy states that it will not pay benefits that would be payable under Medicare even if the insured fails to exercise the insured's right to premium-free Medicare Part A coverage. [1999, c. 256, Pt. N, §1 (NEW).]

B. The policy may not coordinate benefits with Medicare Part B unless:

(1) The insured is enrolled in Medicare Part B;

(2) The insured was previously enrolled in Medicare Part B and voluntarily disenrolled;

(3) The insured stated on an application or other document that the insured was enrolled in Medicare Part B; or

(4) The insured is eligible for Medicare Part A without paying a premium and the insurer provided prominent notification to the insured both when the policy was issued and, if applicable, when the insured becomes eligible for Medicare due to age. The notification must state that the policy will not pay benefits that would be payable under Medicare even if the insured fails to enroll in Medicare Part B. [1999, c. 790, Pt. D, §7 (AMD).]

C. Coordination is not permitted with Medicare coverage for which the insured is eligible but not enrolled except as provided in paragraphs A and B. [1999, c. 256, Pt. N, §1 (NEW).]

[ 1999, c. 790, Pt. D, §7 (AMD) .]

3. Credit toward deductible. When an insured is covered under more than one expense-incurred health plan, payments made by the primary plan, payments made by the insured and payments made from a health savings account or similar fund for benefits covered under the secondary plan must be credited toward the deductible of the secondary plan. This subsection does not apply if the secondary plan is designed to supplement the primary plan.

[ 2005, c. 121, Pt. D, §2 (NEW) .]

SECTION HISTORY

1999, c. 256, §N1 (NEW). 1999, c. 790, §D7 (AMD). 2005, c. 121, §D2 (AMD).



24-A §2724. Relation of earnings to insurance

There may be a provision as follows:

If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or the average monthly earnings for the period of 2 years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such 2 years as shall exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of $200 or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time. The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (A.) until at least age 50 or, (B.) in the case of a policy issued after age 44, for at least 5 years from its date of issue. The insurer may, at its option, include in this provision a definition of "valid loss of time coverage", approved as to form by the superintendent, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the superintendent or any combination of such coverages. In the absence of such definition such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, or benefits provided by union welfare plans or by employer or employee benefit organizations.

[1989, c. 502, Pt. A, §97 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 502, §A97 (AMD).



24-A §2725. Unpaid premiums

There may be a provision as follows:

Unpaid premium: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom.

[1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2726. Conformity with state statutes

There may be a provision as follows:

Conformity with state statutes: Any provision of this policy which, on its effective date is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes.

[1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2727. Illegal occupation

There may be a provision as follows:

Illegal occupation: The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation

[1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2728. Intoxicants and narcotics

1. Intoxicants; narcotics. A policy under this chapter may not include the following provision:

"Intoxicants and narcotics. The insurer is not liable for any loss sustained or contracted in consequence of the insured's being intoxicated or under the influence of any narcotic or of any hallucinogenic drug, unless administered on the advice of a physician."

[ 2007, c. 216, §1 (NEW) .]

2. Exemption. This section does not apply to the following types of insurance or any combination of the following types of insurance: accidental injury, specified disease, hospital indemnity, dental, vision, disability income, long-term care, Medicare supplement or other limited benefit health insurance.

[ 2007, c. 216, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 2007, c. 216, §1 (RPR).



24-A §2729. Renewability

Health insurance policies, other than accident insurance only policies, in which the insurer reserves the right to refuse renewal on an individual basis, shall provide in substance in a provision thereof or in an endorsement thereon or rider attached thereto that subject to the right to terminate the policy upon nonpayment of premium when due, such right to refuse renewal may not be exercised so as to take effect before the renewal date occurring on, or after and nearest, each policy anniversary (or in the case of lapse and reinstatement, at the renewal date occurring on, or after and nearest, each anniversary of the last reinstatement), and that any refusal of renewal shall be without prejudice to any claim originating while the policy is in force. The parenthetic reference to lapse and reinstatement may be omitted at the insurer's option. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2729-A. Limits on priority liens

No policy for health insurance shall provide for priority over the insured of payment for any hospital, nursing, medical or surgical services or of any expenses paid or reimbursed under the policy, in the event the insured is entitled to receive payment reimbursement from any other person as a result of legal action or claim, except as provided herein. [1975, c. 471, §1 (NEW).]

A policy may contain a provision that allows such payments, if that provision is approved by the superintendent, and if that provision requires the prior written approval of the insured and allows such payments only on a just and equitable basis and not on the basis of a priority lien. A just and equitable basis shall mean that any factors that diminish the potential value of the insured's claim shall likewise reduce the share in the claim for those claiming payment for services or reimbursement. Such factors shall include, but are not limited to: [1975, c. 471, §1 (NEW).]

1. Legal defenses. Questions of liability and comparative negligence or other legal defenses;

[ 1975, c. 471, §1 (NEW) .]

2. Exigencies of trial. Exigencies of trial that reduce a settlement or award in order to resolve the claim; and

[ 1975, c. 471, §1 (NEW) .]

3. Limits of coverage. Limits on the amount of applicable insurance coverage that reduce the claim to an amount recoverable by the insured.

[ 1975, c. 471, §1 (NEW) .]

In the event of a dispute as to the application of any such provision or the amount available for payment to those claiming payment for services or reimbursement, the dispute shall be determined if the action is pending, before the court in which it is pending; or if no action is pending, by filing an action in any court for determination of the dispute. [1975, c. 471, §1 (NEW).]

SECTION HISTORY

1975, c. 471, §1 (NEW).



24-A §2730. Order of certain provisions

The provisions which are the subject of sections 2704 to 2716, and 2718 to 2728, or any corresponding provisions which are used in lieu thereof in accordance with such sections shall be printed in the consecutive order of the provisions in such sections or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided that the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse or likely to mislead a person to whom the policy is offered, delivered or issued. [1969, c. 177, §47 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §47 (AMD).



24-A §2731. Third party ownership

The word "insured", as used in this chapter, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits and rights provided therein. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2731-A. "Medically necessary mastectomy surgery" defined (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 333, §1 (NEW). 1995, c. 295, §2 (RP).



24-A §2732. Requirements of other jurisdictions

1. Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this State, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of this chapter and which is prescribed or required by the law of the state or country under which the insurer is organized.

[ 1969, c. 132, §1 (NEW) .]

2. Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of such other state or country.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2733. Policies issued for delivery in another state

If any policy is issued by a domestic insurer for delivery to a person residing in another state, and if the insurance superintendent or corresponding public official of such other state has informed the superintendent that any such policy is not subject to approval or disapproval by such official, the superintendent may by ruling require that the policy meet the standards set forth in sections 2703 to 2732. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §2734. Conforming to statute

1. No policy provision which is not subject to this chapter shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to this chapter.

[ 1969, c. 132, §1 (NEW) .]

2. A policy delivered or issued for delivery to any person in this State in violation of this chapter shall be held valid but shall be construed as provided in this chapter. When any provision in a policy subject to this chapter is in conflict with any provision of this chapter, the rights, duties, and obligations of the insurer, the insured and the beneficiary shall be governed by the provisions of this chapter.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2735. Age limit

If any such policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force, subject to any right of termination, until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2735-A. Notice of rate filing and rate increase

1. Notice of rate filing or rate increase on existing policies. An insurer offering individual health plans as defined in section 2736-C must provide written notice by first class mail of a rate filing to all affected policyholders at least 60 days before the effective date of any proposed increase in premium rates or any proposed rating formula, classification of risks or modification of any formula or classification of risks. Except as otherwise provided in section 2736-C, subsection 2-B, the notice must also inform policyholders of their right to request a hearing pursuant to section 229. The notice must show the proposed rate and, unless otherwise provided in section 2736-C, subsection 2-B, state that the rate is subject to regulatory approval. Except as otherwise provided in section 2736-C, subsection 2-B, the superintendent may not take final action on a rate filing until 40 days after the date notice is mailed by an insurer. An increase in premium rates may not be implemented until 60 days after the notice is provided or until the effective date under section 2736, whichever is later.

[ 2011, c. 364, §1 (AMD) .]

1-A. Notice of rate filings or rate increase on existing policies renewed in calendar year 2006.

[ 2005, c. 400, Pt. A, §1 (NEW); MRSA T. 24-A, §2735-A, sub-§1-A (RP) .]

2. Notice of rate increase on new business. When an insurer offering individual health plans as defined in section 2736-C quotes a rate for new business, it must disclose any rate increase that the insurer anticipates implementing within the following 90 days. If the quote is in writing, the disclosure must also be in writing. If the increase is pending approval at the time of notice, the disclosure must include the proposed rate and state that it is subject to regulatory approval. If disclosure required by this subsection is not provided, an increase may not be implemented until at least 90 days after the date the quote is provided or the effective date under section 2736, whichever is later.

[ 2001, c. 432, §4 (NEW) .]

3. Notice of rate increase on new business for calendar year 2006.

[ 2005, c. 400, Pt. A, §1 (NEW); MRSA T. 24-A, §2735-A, sub-§3 (RP) .]

SECTION HISTORY

2001, c. 432, §4 (NEW). 2005, c. 400, §A1 (AMD). 2009, c. 244, Pt. C, §4 (AMD). 2011, c. 364, §1 (AMD). MRSA T. 24-A, §2735-A, sub-§3 (AMD). MRSA T. 24-A, §2735-A, sub-§1A (AMD).



24-A §2736. Rate filings on individual health insurance policies

1. Filing of rate information. Every insurer shall file for approval by the superintendent every rate, rating formula, classification of risks and every modification of any formula or classification that it proposes to use in connection with individual health insurance policies and certain group policies specified in section 2701. If the filing applies to individual health plans as defined in section 2736-C, the insurer shall simultaneously file a copy with the Attorney General. Every such filing must state the effective date of the filing. Every such filing must be made not less than 60 days in advance of the stated effective date, unless the 60-day requirement is waived by the superintendent, and the effective date may be suspended by the superintendent for a period of time not to exceed 30 days. A filing required under this section must be made electronically in a format required by the superintendent unless exempted by rule adopted by the superintendent. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 439, Pt. C, §1 (RPR) .]

2. Filing; information. When a filing is not accompanied by the information upon which the insurer supports such filing, or the superintendent does not have sufficient information to determine whether such filing meets the requirements that rates not be excessive, inadequate or unfairly discriminatory, the superintendent shall require the insurer to furnish the information upon which it supports the filing. A filing and all supporting information, except for protected health information required to be kept confidential by state or federal statute and descriptions of the amount and terms or conditions or reimbursement in a contract between an insurer and a 3rd party, are public records notwithstanding Title 1, section 402, subsection 3, paragraph B and become part of the official record of any hearing held pursuant to section 2736-A.

[ 2009, c. 439, Pt. C, §2 (AMD) .]

3. Criteria for special rate hearings.

[ 2009, c. 244, Pt. C, §5 (RP) .]

4. Special rate hearing.

[ 2009, c. 244, Pt. C, §6 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 493, §3 (RPR). 1979, c. 558, §§6,7 (AMD). 1985, c. 648, §10 (AMD). 1997, c. 344, §8 (AMD). 2001, c. 432, §§5,6 (AMD). 2003, c. 428, §F2 (AMD). 2003, c. 469, §§E9,10 (AMD). 2007, c. 629, Pt. M, §§1, 2 (AMD). 2009, c. 14, §4 (AMD). 2009, c. 244, Pt. C, §§5, 6 (AMD). 2009, c. 244, Pt. G, §1 (AMD). 2009, c. 439, Pt. C, §§1, 2 (AMD).



24-A §2736-A. Hearing

If at any time the superintendent has reason to believe that a filing does not meet the requirements that rates not be excessive, inadequate or unfairly discriminatory or that the filing violates any of the provisions of chapter 23, the superintendent shall cause a hearing to be held. If a filing proposes an increase in rates in an individual health plan as defined in section 2736-C, the superintendent shall cause a hearing to be held at the request of the Attorney General. In any hearing conducted under this section, the insurer has the burden of proving rates are not excessive, inadequate or unfairly discriminatory. [2011, c. 364, §2 (AMD).]

Hearings held under this section must conform to the procedural requirements set forth in the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter 4. [2003, c. 469, Pt. E, §11 (AMD).]

SECTION HISTORY

1977, c. 493, §4 (NEW). 1977, c. 694, §422 (AMD). 1979, c. 330, §2 (AMD). 1979, c. 558, §8 (RPR). 2003, c. 469, §E11 (AMD). 2007, c. 629, Pt. M, §3 (AMD). 2009, c. 439, Pt. C, §3 (AMD). 2011, c. 364, §2 (AMD).



24-A §2736-B. Order

The superintendent shall issue an order or decision within 30 days after the close of the hearing, or of any rehearing or reargument or within such other period as the superintendent for good cause may require, but not to exceed an additional 30 days. In the order or decision, the superintendent shall either approve or disapprove the rate filing. If the superintendent disapproves the rate filing, the superintendent shall establish the date on which the filing is no longer effective, specify the filing the superintendent would approve and authorize the insurer to submit a new filing in accordance with the terms of the order or decision. [1989, c. 269, §14 (AMD).]

SECTION HISTORY

1979, c. 558, §9 (NEW). 1989, c. 269, §14 (AMD).



24-A §2736-C. Individual health plans

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Carrier" means any insurance company, nonprofit hospital and medical service organization or health maintenance organization authorized to issue individual health plans in this State. For the purposes of this section, carriers that are affiliated companies or that are eligible to file consolidated tax returns are treated as one carrier and any restrictions or limitations imposed by this section apply as if all individual health plans delivered or issued for delivery in this State by affiliated carriers were issued by one carrier. For purposes of this section, health maintenance organizations are treated as separate organizations from affiliated insurance companies and nonprofit hospital and medical service organizations. [1993, c. 477, Pt. C, §1 (NEW); 1993, c. 477, Pt. F, §1 (AFF).]

B. "Community rate" means the rate charged to all eligible individuals for individual health plans prior to any adjustments pursuant to subsection 2, paragraphs C and D. [1993, c. 477, Pt. C, §1 (NEW); 1993, c. 477, Pt. F, §1 (AFF).]

C. "Individual health plan" means any hospital and medical expense-incurred policy or health, hospital or medical service corporation plan contract. It includes both individual contracts and certificates issued under group contracts specified in section 2701, subsection 2, paragraph C. "Individual health plan" does not include the following types of insurance:

(1) Accident;

(2) Credit;

(3) Disability;

(4) Long-term care or nursing home care;

(5) Medicare supplement;

(6) Specified disease;

(7) Dental or vision;

(8) Coverage issued as a supplement to liability insurance;

(9) Workers' compensation;

(10) Automobile medical payment;

(11) Insurance under which benefits are payable with or without regard to fault and that is required statutorily to be contained in any liability insurance policy or equivalent self-insurance; or

(12) Short-term policies, as described in section 2849-B, subsection 1. [2011, c. 238, Pt. D, §1 (AMD).]

C-1. "Legally domiciled" means a person who lives in this State and who satisfies the criteria contained in 2 of the following subparagraphs.

(1) The person has a motor vehicle operator's license or nondriver identification card from this State.

(2) The person has a valid passport or visa and is lawfully admitted to the United States.

(3) The person is registered to vote in this State.

(4) The person has a permanent dwelling place in this State.

(5) The person submits a written sworn affidavit declaring that person's intent to reside in this State.

(6) The person files an income tax return for this State that declares the person is a Maine resident.

A person may establish that that person is legally domiciled in this State by providing evidence of other relevant criteria associated with residency. A child is legally domiciled in this State if at least one of the child's parents or the child's legal guardian is legally domiciled in this State. A person with a developmental or other disability that prevents that person from obtaining a motor vehicle operator's license, registering to vote or filing an income tax return is legally domiciled in this State by living in this State. [2005, c. 493, §1 (RPR).]

C-2. "Resident" means a person who is legally domiciled in this State and has been for at least the last 60 days. [1997, c. 445, §8 (NEW); 1997, c. 445, §32 (AFF).]

D. "Premium rate" means the rate charged to an individual for an individual health plan. [1993, c. 477, Pt. C, §1 (NEW); 1993, c. 477, Pt. F, §1 (AFF).]

E. "Medicare" means the "Health Insurance for the Aged Act," Title XVIII of the Social Security Amendments of 1965, as amended. [1997, c. 370, Pt. E, §2 (NEW).]

[ 2011, c. 238, Pt. D, §1 (AMD) .]

2. Rating practices. The following requirements apply to the rating practices of carriers providing individual health plans.

A. A carrier issuing an individual health plan after December 1, 1993 must file the carrier's community rate and any formulas and factors used to adjust that rate with the superintendent prior to issuance of any individual health plan. [1993, c. 547, §3 (AMD).]

B. A carrier may not vary the premium rate due to the gender, health status, occupation or industry, claims experience or policy duration of the individual. [2007, c. 629, Pt. A, §3 (AMD).]

C. A carrier may vary the premium rate due to family membership to the extent permitted by the federal Affordable Care Act. [2011, c. 364, §3 (AMD).]

C-1. A carrier may vary the premium rate due to geographic area in accordance with the limitation set out in this paragraph. For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State on or after July 1, 2012, the rating factor used by a carrier for geographic area may not exceed 1.5. [2011, c. 90, Pt. A, §2 (NEW).]

D. A carrier may vary the premium rate due to age and tobacco use in accordance with the limitations set out in this paragraph.

(1) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between December 1, 1993 and July 14, 1994, the premium rate may not deviate above or below the community rate filed by the carrier by more than 50%.

(2) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between July 15, 1994 and July 14, 1995, the premium rate may not deviate above or below the community rate filed by the carrier by more than 33%.

(3) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between July 15, 1995 and June 30, 2012, the premium rate may not deviate above or below the community rate filed by the carrier by more than 20%.

(5) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between July 1, 2012 and December 31, 2013, the maximum rate differential due to age filed by the carrier as determined by ratio is 3 to 1. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(6) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between January 1, 2014 and December 31, 2014, the maximum rate differential due to age filed by the carrier as determined by ratio is 4 to 1 to the extent permitted by the federal Affordable Care Act. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(7) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 2015, the maximum rate differential due to age filed by the carrier as determined by ratio is 5 to 1 to the extent permitted by the federal Affordable Care Act. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(8) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State on or after July 1, 2012, the maximum rate differential due to tobacco use filed by the carrier as determined by ratio is 1.5 to 1. [2011, c. 364, §4 (AMD).]

E. A separate community rate may be established for individuals eligible for Medicare Part A without paying a premium; however, this rate may not be applied if both the Medicare eligibility date and the issue date are prior to July 1, 2000. [1999, c. 44, §1 (AMD); 1999, c. 44, §2 (AFF).]

F. A carrier that adjusts its rate shall account for the savings offset payment or any recovery in that offset payment in its experience consistent with this section and former section 6913. [2007, c. 629, Pt. M, §4 (AMD).]

G. [2011, c. 90, Pt. B, §10 (AFF); 2011, c. 90, Pt. B, §4 (RP).]

H. [2011, c. 90, Pt. A, §4 (RP).]

I. A carrier that offered individual health plans prior to July 1, 2012 may close its individual book of business sold prior to July 1, 2012 and may establish a separate community rate for individuals applying for coverage under an individual health plan on or after July 1, 2012. If a carrier closes its individual book of business as permitted under this paragraph, the carrier may vary the premium rate for individuals in that closed book of business only as permitted in this paragraph and paragraphs C and C-1.

(1) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between July 1, 2012 and December 31, 2012, the maximum rate differential due to age filed by the carrier as determined by ratio is 2 to 1. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(2) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between January 1, 2013 and December 31, 2013, the maximum rate differential due to age filed by the carrier as determined by ratio is 2.5 to 1. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(3) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between January 1, 2014 and December 31, 2014, the maximum rate differential due to age filed by the carrier as determined by ratio is 3 to 1. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(4) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between January 1, 2015 and December 31, 2015, the maximum rate differential due to age filed by the carrier as determined by ratio is 4 to 1 to the extent permitted by the federal Affordable Care Act. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(5) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 2016, the maximum rate differential due to age filed by the carrier as determined by ratio is 5 to 1 to the extent permitted by the federal Affordable Care Act. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(6) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State on or after July 1, 2012, the maximum rate differential due to tobacco use filed by the carrier as determined by ratio is 1.5 to 1.

The superintendent shall direct the Consumer Health Care Division, established in section 4321, to work with carriers and health advocacy organizations to provide information about comparable alternative insurance options to individuals in a carrier's closed book of business . [2011, c. 364, §5 (AMD).]

J. Except for enrollees in grandfathered health plans under the federal Affordable Care Act, beginning January 1, 2014, a carrier shall consider all enrollees in all individual health plans offered by the carrier to be members of a single risk pool to the extent required by the federal Affordable Care Act. [2011, c. 364, §6 (NEW).]

[ 2011, c. 90, Pt. A, §§2, 4 (AMD); 2011, c. 90, Pt. B, §4 (AMD); 2011, c. 90, Pt. B, §10 (AFF); 2011, c. 364, §§3-6 (AMD) .]

2-A. Reinsurance requirement.

[ 2011, c. 90, Pt. B, §10 (AFF); 2011, c. 90, Pt. B, §5 (RP) .]

2-B. Optional guaranteed loss ratio. Notwithstanding section 2736, subsection 1 and section 2736-A, at the carrier's option, rate filings for a carrier's credible block of individual health plans may be filed in accordance with this subsection. Rates filed in accordance with this subsection are filed for informational purposes unless rate review is required pursuant to the federal Affordable Care Act.

A. A carrier's individual health plans are considered credible if the anticipated average number of members during the period for which the rates will be in effect meets standards for full or partial credibility pursuant to the federal Affordable Care Act. The rate filing must state the anticipated average number of members during the period for which the rates will be in effect and the basis for the estimate. If the superintendent determines that the number of members is likely to be less than needed to meet the credibility standard, the filing is subject to section 2736, subsection 1 and section 2736-A. [2011, c. 364, §7 (AMD).]

B. On an annual schedule as determined by the superintendent, the carrier shall file a report with the superintendent showing the calculation of rebates as required pursuant to the federal Affordable Care Act, except that the calculation must be based on a minimum medical loss ratio of 80% if the applicable federal minimum for the individual market in this State is lower. If the calculation indicates that rebates must be paid, the carrier must pay the rebates in the same manner as is required for rebates pursuant to the federal Affordable Care Act. [2011, c. 364, §7 (AMD).]

[ 2011, c. 364, §7 (AMD) .]

3. Guaranteed issuance and guaranteed renewal. Carriers providing individual health plans must meet the following requirements on issuance and renewal.

A. Coverage must be guaranteed to all residents of this State other than those eligible without paying a premium for Medicare Part A. Coverage must be guaranteed to all legally domiciled federally eligible individuals, as defined in section 2848, regardless of the length of time they have been legally domiciled in this State. Except for federally eligible individuals, coverage need not be issued to an individual whose coverage was terminated for nonpayment of premiums during the previous 91 days or for fraud or intentional misrepresentation of material fact during the previous 12 months. When a managed care plan, as defined by section 4301-A, provides coverage a carrier may:

(1) Deny coverage to individuals who neither live nor reside within the approved service area of the plan for at least 6 months of each year; and

(2) Deny coverage to individuals if the carrier has demonstrated to the superintendent's satisfaction that:

(a) The carrier does not have the capacity to deliver services adequately to additional enrollees within all or a designated part of its service area because of its obligations to existing enrollees; and

(b) The carrier is applying this provision uniformly to individuals and groups without regard to any health-related factor.

A carrier that denies coverage in accordance with this subparagraph may not enroll individuals residing within the area subject to denial of coverage or groups or subgroups within that area for a period of 180 days after the date of the first denial of coverage. [2011, c. 621, §1 (AMD).]

B. Renewal is guaranteed, pursuant to section 2850-B. [1997, c. 445, §32 (AFF); 1997, c. 445, §10 (RPR).]

C. A carrier is exempt from the guaranteed issuance requirements of paragraph A provided that the following requirements are met.

(1) The carrier does not issue or deliver any new individual health plans on or after the effective date of this section;

(2) If any individual health plans that were not issued on a guaranteed renewable basis are renewed on or after December 1, 1993, all such policies must be renewed by the carrier and renewal must be guaranteed after the first such renewal date; and

(3) The carrier complies with the rating practices requirements of subsection 2. [1993, c. 477, Pt. C, §1 (NEW); 1993, c. 477, Pt. F, §1 (AFF).]

D. Notwithstanding paragraph A, carriers offering supplemental coverage for the Civilian Health and Medical Program for the Uniformed Services, CHAMPUS, are not required to issue this coverage if the applicant for insurance does not have CHAMPUS coverage. [1999, c. 256, Pt. D, §1 (NEW).]

E. As part of the application process for individual health coverage, a carrier shall require an individual to complete the health statement developed by the Board of Directors of the Maine Guaranteed Access Reinsurance Association pursuant to section 3955, subsection 1, paragraph E . A carrier may not deny coverage or refuse to renew or cancel an individual health plan on the basis of an individual's complete or incomplete health statement, claims history or risk scores or on the basis of any omission of material information from a health statement or misrepresentation of an individual's health status. The rejection of an application for individual health coverage by a carrier because an individual has not submitted a completed health statement is not a denial of coverage for the purposes of this paragraph. [2011, c. 621, §1 (AMD).]

[ 2011, c. 621, §1 (AMD) .]

4. Cessation of business. Carriers that provide individual health plans after the effective date of this section that plan to cease doing business in the individual health plan market must comply with the following requirements.

A. Notice of the decision to cease doing business in the individual health plan market must be provided to the bureau 3 months prior to the cessation unless a shorter notice period is approved by the superintendent. If existing contracts are nonrenewed, notice must be provided to the policyholder or contract holder 6 months prior to nonrenewal. [2001, c. 258, Pt. B, §1 (AMD).]

B. Carriers that cease to write new business in the individual health plan market continue to be governed by this section. [1993, c. 477, Pt. C, §1 (NEW); 1993, c. 477, Pt. F, §1 (AFF).]

C. Carriers that cease to write new business in the individual health plan market are prohibited from writing new business in that market for a period of 5 years from the date of notice to the superintendent unless the superintendent waives this requirement for good cause shown. [2001, c. 258, Pt. B, §2 (AMD).]

[ 2001, c. 258, Pt. B, §§1, 2 (AMD) .]

5. Loss ratios. Except as provided in subsection 2-B, for all policies and certificates issued on or after the effective date of this section, the superintendent shall disapprove any premium rates filed by any carrier, whether initial or revised, for an individual health policy unless it is anticipated that the aggregate benefits estimated to be paid under all the individual health policies maintained in force by the carrier for the period for which coverage is to be provided will return to policyholders at least 65% of the aggregate premiums collected for those policies, as determined in accordance with accepted actuarial principles and practices and on the basis of incurred claims experience and earned premiums. For the purposes of this calculation, any payments paid pursuant to former section 6913 must be treated as incurred claims.

[ 2011, c. 90, Pt. D, §3 (AMD) .]

6. Fair marketing standards. Carriers providing individual health plans must meet the following standards of fair marketing.

A. Each carrier must actively market individual health plan coverage, including any standardized plans defined pursuant to subsection 8, to individuals in this State. [1995, c. 332, Pt. K, §1 (AMD).]

B. A carrier or representative of the carrier may not directly or indirectly engage in the following activities:

(1) Encouraging or directing individuals to refrain from filing an application for coverage with the carrier because of any of the rating factors listed in subsection 2; or

(2) Encouraging or directing individuals to seek coverage from another carrier because of any of the rating factors listed in subsection 2. [1993, c. 477, Pt. C, §1 (NEW); 1993, c. 477, Pt. F, §1 (AFF).]

C. A carrier may not directly or indirectly enter into any contract, agreement or arrangement with a representative of the carrier that provides for or results in the compensation paid to the representative for the sale of an individual health plan to be varied because of the rating factors listed in subsection 2. A carrier may enter into a compensation arrangement that provides compensation to a representative of the carrier on the basis of percentage of premium, provided that the percentage does not vary because of the rating factors listed in subsection 2. [1993, c. 477, Pt. C, §1 (NEW); 1993, c. 477, Pt. F, §1 (AFF).]

D. A carrier may not terminate, fail to renew or limit its contract or agreement of representation with a representative for any reason related to the rating factors listed in subsection 2. [1993, c. 477, Pt. C, §1 (NEW); 1993, c. 477, Pt. F, §1 (AFF).]

E. Denial by a carrier of an application for coverage from an individual must be in writing and must state the reason or reasons for the denial. [1993, c. 477, Pt. C, §1 (NEW); 1993, c. 477, Pt. F, §1 (AFF).]

F. The superintendent may establish rules setting forth additional standards to provide for the fair marketing and broad availability of individual health plans in this State. [1993, c. 477, Pt. C, §1 (NEW); 1993, c. 477, Pt. F, §1 (AFF).]

G. A violation of this section by a carrier or a representative of the carrier is an unfair trade practice under chapter 23. If a carrier enters into a contract, agreement or other arrangement with a 3rd-party administrator to provide administrative, marketing or other services related to the offering of individual health plans in this State, the 3rd-party administrator is subject to this section as if it were a carrier. [1993, c. 477, Pt. C, §1 (NEW); 1993, c. 477, Pt. F, §1 (AFF).]

[ 1995, c. 332, Pt. K, §1 (AMD) .]

7. Applicability. This section applies to all policies, plans, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after December 1, 1993 with the exception of short-term contracts, as defined in section 2849-B. For purposes of this section, all contracts are deemed renewed no later than the next yearly anniversary of the contract date.

[ 1997, c. 445, §11 (AMD); 1997, c. 445, §32 (AFF) .]

8. Authority of the superintendent.

[ 2011, c. 90, Pt. F, §1 (RP) .]

9. Exemption for certain associations. The superintendent may exempt a group health insurance policy or group nonprofit hospital or medical service corporation contract issued to an association group, organized pursuant to section 2805-A, from the requirements of subsection 3, paragraph A; subsection 6, paragraph A; and subsection 8 if:

A. Issuance and renewal of coverage under the policy or contract is guaranteed to all members of the association who are residents of this State and to their dependents; [1995, c. 570, §7 (NEW).]

B. Rates for the association comply with the premium rate requirements of subsection 2 or are established on a nationwide basis and substantially comply with the purposes of this section, except that exempted associations may be rated separately from the carrier's other individual health plans, if any; [1995, c. 570, §7 (NEW).]

C. The group's anticipated loss ratio, as defined in subsection 5, is at least 75%; [1995, c. 570, §7 (NEW).]

D. The association's membership criteria do not include age, health status, medical utilization history or any other factor with a similar purpose or effect; [1995, c. 570, §7 (NEW).]

E. The association's group health plan is not marketed to the general public; [1995, c. 570, §7 (NEW).]

F. The association does not allow insurance agents or brokers to market association memberships, accept applications for memberships or enroll members, except when the association is an association of insurance agents or brokers organized under section 2805-A; [1995, c. 570, §7 (NEW).]

G. Insurance is provided as an incidental benefit of association membership and the primary purposes of the association do not include group buying or mass marketing of insurance or other goods and services; and [1995, c. 570, §7 (NEW).]

H. Granting an exemption to the association does not conflict with the purposes of this section. [1995, c. 570, §7 (NEW).]

Except for individuals with grandfathered health plans under the federal Affordable Care Act, this subsection does not apply to policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 2014.

[ 2011, c. 364, §8 (AMD) .]

10. Pilot projects; persons under 30 years of age. The superintendent shall authorize pilot projects in accordance with this subsection that allow a health insurance carrier that offers individual insurance, is marketing an individual insurance policy in this State and has a medical-loss ratio of at least 70% in the individual market to offer individual medical insurance products to persons under 30 years of age beginning July 1, 2009.

A. The superintendent shall review pilot project proposals submitted in accordance with rules adopted pursuant to paragraph E. The superintendent shall approve a pilot project proposal if it meets the minimum benefit requirements set forth in rules adopted pursuant to paragraph E and may not approve a proposal that does not provide such minimum benefit requirements. [2007, c. 629, Pt. I, §1 (NEW).]

B. Notwithstanding any requirements in this Title for specific health services, specific diseases and certain providers of health care services, the superintendent may adopt minimum benefit requirements that exclude certain benefits if determined by the superintendent to provide affordable and attractive individual health plans for persons under 30 years of age. [2007, c. 629, Pt. I, §1 (NEW).]

C. A pilot project approved by the superintendent pursuant to this subsection qualifies as creditable coverage under this Title. Notwithstanding section 2849-B, subsection 4, a policy that replaces coverage issued under a pilot project approved under this subsection is not subject to any preexisting conditions exclusion provisions. Each carrier that offers an individual product pursuant to a pilot project approved under this subsection must combine the experience for that product with other individual products offered by that carrier as filed with the bureau when determining premium rates. The experience of a carrier's closed pool may not be taken into account in determining pilot project premium rates. [2007, c. 629, Pt. I, §1 (NEW).]

D. Beginning in 2010, the superintendent shall report by March 1st annually to the joint standing committee of the Legislature having jurisdiction over insurance matters on the status of any pilot project approved by the superintendent pursuant to this subsection. The report must include an analysis of the effectiveness of the pilot project in encouraging persons under 30 years of age to purchase insurance and an analysis of the impact of the pilot project on the broader insurance market, including any impact on premiums and availability of coverage. [2007, c. 629, Pt. I, §1 (NEW).]

E. The superintendent shall establish by rule procedures and policies that facilitate the implementation of a pilot project pursuant to this subsection, including, but not limited to, a process for submitting a pilot project proposal, minimum requirements for approval of a pilot project and any requirements for minimum benefits. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A and must be adopted no later than 90 days after the effective date of this subsection. [2007, c. 629, Pt. I, §1 (NEW).]

[ 2007, c. 629, Pt. I, §1 (NEW) .]

11. Open enrollment. Notwithstanding subsection 3, on or after January 1, 2014, a carrier may restrict enrollment in individual health plans to open enrollment periods and special enrollment periods consistent with requirements of the federal Affordable Care Act.

[ 2013, c. 271, §1 (NEW) .]

SECTION HISTORY

1993, c. 477, Pt. C, §1 (NEW). 1993, c. 477, Pt. F, §1 (AFF). 1993, c. 546, §1 (AMD). 1993, c. 547, §3 (AMD). 1993, c. 645, §§A3, B2 (AMD). 1995, c. 177, §1 (AMD). 1995, c. 332, §§J2, K1 (AMD). 1995, c. 342, §§4, 5 (AMD). 1995, c. 570, §7 (AMD). 1997, c. 370, Pt. E, §§2-4 (AMD). 1997, c. 445, §§8-11 (AMD). 1997, c. 445, §32 (AFF). 1999, c. 44, §1 (AMD). 1999, c. 44, §2 (AFF). 1999, c. 256, §§C1, D1, 2 (AMD). RR 2001, c. 1, §30 (COR). 2001, c. 258, §§B1, 2, E2 (AMD). 2001, c. 410, Pt. A, §§1, 2 (AMD). 2001, c. 410, Pt. A, §10 (AFF). 2003, c. 428, Pt. H, §3 (AMD). 2003, c. 469, Pt. E, §§12, 13 (AMD). 2005, c. 493, §1 (AMD). 2007, c. 629, Pt. A, §§3-7 (AMD). 2007, c. 629, Pt. I, §1 (AMD). 2007, c. 629, Pt. M, §§4, 5 (AMD). 2011, c. 90, Pt. A, §§1-5 (AMD). 2011, c. 90, Pt. B, §§4-6 (AMD). 2011, c. 90, Pt. B, §10 (AFF). 2011, c. 90, Pt. D, §§2, 3 (AMD). 2011, c. 90, Pt. F, §1 (AMD). 2011, c. 238, Pt. D, §1 (AMD). 2011, c. 364, §§3-8 (AMD). 2011, c. 621, §1 (AMD). 2013, c. 271, §1 (AMD).



24-A §2737. Noncancellable disability insurance defined

"Noncancellable disability insurance" means insurance against disability resulting from sickness, ailment or bodily injury, but not including insurance solely against accidental injury, under any contract which does not give the insurer the option to cancel or otherwise terminate the contract at or after one year from its effective date or renewal date. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2738. Notice as to renewability

The superintendent shall have the right to make the following requirements: [1973, c. 585, §12 (AMD).]

1. When a policy has neither a brief description nor a separate statement printed on the first page and on the filing back, referring to the renewal conditions of the policy, a separately captioned provision, setting forth the conditions under which the policy may be renewed, must appear on the first page of the policy. The caption shall be clear and definite and shall be approved by the superintendent; but any one of the following captions is acceptable:

"RENEWAL SUBJECT TO CONSENT OF COMPANY.

RENEWAL SUBJECT TO COMPANY CONSENT.

RENEWABLE AT OPTION OF COMPANY."

[ 1973, c. 585, §12 (AMD) .]

2. If the policy is not renewable, a separate, appropriately captioned provision on the first page of the policy shall so state.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §2739. Lapse of policy, advance notice; limitation of action

No individual policy of health insurance issued or delivered in this State, except a policy which by its terms is renewable or continuable with the insurer's consent, or except a policy the premiums for which are payable monthly or at shorter intervals, shall terminate or lapse for nonpayment of any premium until the expiration of 3 months from the due date of such premium, unless the insurer, within not less than 10 nor more than 45 days prior to said due date, shall have mailed, postage prepaid, duly addressed to the insured at his last address shown by the insurer's records, a notice showing the amount of such premium and its due date. If such a notice is not so sent, the insured may pay the premium in default at any time within such period of 3 months. The affidavit of any officer, clerk or agent of the insurer, or of any other person authorized to mail such notice, that the notice required by this section has been duly mailed by the insurer in the manner required shall be prima facie evidence that such notice was duly given. No action shall be maintained on any policy to which this section applies and which has lapsed for nonpayment of any premium unless such action is commenced within 2 years from the due date of such premium. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2740. Franchise health insurance law (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 205, (AMD). 1995, c. 332, §C1 (RP).



24-A §2741. Maternity benefits for unmarried women policyholders and the minor dependents of policyholders with dependent or family coverage required

All health insurance policies and plans shall provide, at appropriate rates, the same maternity benefits for unmarried women policyholders and the minor dependents of policyholders with dependent or family coverage under the same terms and conditions as such maternity coverage is provided to married policyholders or the wives of policyholders with maternity coverage. This requirement shall apply to all insurance policies and plans issued or renewed after the effective date of this Act. [1975, c. 276, §2 (NEW).]

SECTION HISTORY

1975, c. 276, §2 (NEW). 1975, c. 428, §2 (NEW). 1975, c. 561, (NEW). 1975, c. 770, §§102,103 (RP).



24-A §2741-A. Mandated offer of domestic partner benefits

1. Definition. As used in this section, unless the context otherwise indicates, "domestic partner" means the partner of a policyholder who:

A. Is a mentally competent adult as is the policyholder; [2001, c. 347, §2 (NEW); 2001, c. 347, §5 (AFF).]

B. Has been legally domiciled with the policyholder for at least 12 months; [2001, c. 347, §2 (NEW); 2001, c. 347, §5 (AFF).]

C. Is not legally married to or legally separated from another individual; [2001, c. 347, §2 (NEW); 2001, c. 347, §5 (AFF).]

D. Is the sole partner of the policyholder and expects to remain so; and [2001, c. 347, §2 (NEW); 2001, c. 347, §5 (AFF).]

E. Is jointly responsible with the policyholder for each other's common welfare as evidenced by joint living arrangements, joint financial arrangements or joint ownership of real or personal property. [2001, c. 347, §2 (NEW); 2001, c. 347, §5 (AFF).]

[ 2001, c. 347, §2 (NEW); 2001, c. 347, §5 (AFF) .]

2. Mandated offer of domestic partner benefits. All individual health insurance policies or contracts issued by any insurer operating pursuant to this chapter must make available to policyholders the option for additional benefits for the domestic partner of a policyholder, at appropriate rates and under the same terms and conditions as those benefits or options for benefits are provided to spouses of married policyholders.

[ 2001, c. 347, §2 (NEW); 2001, c. 347, §5 (AFF) .]

3. Financial dependency. Financial dependency of a domestic partner on the policyholder may not be required as a condition for eligibility for coverage.

[ 2001, c. 347, §2 (NEW); 2001, c. 347, §5 (AFF) .]

4. Evidence of domestic partnership. As a condition of eligibility for coverage, an insurer may require a policyholder and the policyholder's domestic partner to sign an affidavit attesting that the policyholder and the policyholder's domestic partner meet the definition in subsection 1 and to show documentation of joint ownership or occupancy of real property, such as a joint deed, joint mortgage or a joint lease, or the existence of a joint credit card, joint bank account or powers of attorney in which each domestic partner is authorized to act for the other.

[ 2001, c. 347, §2 (NEW); 2001, c. 347, §5 (AFF) .]

5. Preexisting conditions. A domestic partner is subject to the same provisions on coverage of preexisting conditions as any spouse or dependent of a policyholder.

[ 2001, c. 347, §2 (NEW); 2001, c. 347, §5 (AFF) .]

6. Termination of domestic partner benefits. An insurer may terminate coverage in accordance with other applicable provisions of this Title for the domestic partner of a policyholder upon notification by the policyholder that the domestic partner relationship has terminated. A policyholder may not enroll another individual as a domestic partner under an individual contract until 12 months after the termination of coverage for a prior domestic partner.

[ 2001, c. 347, §2 (NEW); 2001, c. 347, §5 (AFF) .]

7. Construction. This section does not prohibit an insurer from negotiating a policy providing domestic partner benefits to a policyholder that does not comply with the requirements of this section.

[ 2001, c. 347, §2 (NEW); 2001, c. 347, §5 (AFF) .]

8. Exemption. This section does not apply to accidental injury, specified disease, hospital indemnity, Medicare supplement, disability income, long-term care and other limited benefit health insurance policies.

[ 2001, c. 347, §2 (NEW); 2001, c. 347, §5 (AFF) .]

SECTION HISTORY

2001, c. 347, §2 (NEW). 2001, c. 347, §5 (AFF).



24-A §2742. Child coverage

1. Definitions. For the purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Dependent children" means children who are under 19 years of age and are children, stepchildren or adopted children of, or children placed for adoption with the policyholder, member or spouse of the policyholder or member. [1993, c. 666, Pt. A, §3 (NEW).]

B. "Placed for adoption" means the assumption and retention of a legal obligation by a person for the total or partial support of a child in anticipation of adoption of the child. If the legal obligation ceases to exist, the child is no longer considered placed for adoption. [1993, c. 666, Pt. A, §3 (NEW).]

[ 1993, c. 666, Pt. A, §3 (RPR) .]

2. Coverage. All insurance policies or plans issued in accordance with the requirements of section 2741 must provide unmarried women policyholders with the coverage or option of coverage for dependent children, under the same terms and conditions and at appropriate rates as are extended to married policyholders with dependents.

[ 1991, c. 200, Pt. B, §3 (NEW) .]

3. Financial dependency. Financial dependency of dependent children on the policyholder or the spouse of the policyholder may not be required as a condition for eligibility coverage.

[ 1991, c. 200, Pt. B, §3 (NEW) .]

4. Adopted children. All individual policies issued in accordance with the requirements of this section must provide the same benefits to dependent children placed for adoption with the policyholder or spouse of the policyholder under the same terms and conditions as apply to natural dependent children or stepchildren of the policyholder or spouse of the policyholder, irrespective of whether the adoption has become final.

[ 1993, c. 666, Pt. A, §4 (NEW) .]

5. Compliance. An insurer issuing policies under this chapter must comply with 42 United States Code, Section 1396g-1. If a parent is required by a court or administrative order to provide health coverage for a child and the parent is eligible for family health coverage through an insurer, the insurer shall permit either of the child's parents or the Department of Health and Human Services to enroll the child under the family coverage without regard to any enrollment season restrictions if the child is otherwise eligible for the coverage. An insurer must provide policy information to the custodial parent of any dependent child so that the custodial parent can obtain benefits for the child directly from the insurer. An insurer must permit the custodial parent of any dependent child to submit claims for covered services without the approval of the noncustodial parent. If the custodial parent approves, an insurer must permit the provider to submit claims for covered services without the approval of the noncustodial parent. An insurer shall make payment on claims submitted under this section directly to the custodial parent or, if the custodial parent approves, to the provider.

[ 1997, c. 795, §8 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

6. Nondiscrimination. An insurer may not impose requirements on a state agency that has been assigned the rights of an individual eligible for medical assistance and who is covered for health benefits from the insurer that are different from requirements applicable to an agent or assignee of any other individual so covered. If a child is otherwise eligible for health coverage, an insurer may not refuse to provide the coverage for the child because the child is eligible for medical assistance under Title 22.

[ 1997, c. 795, §9 (NEW) .]

SECTION HISTORY

1975, c. 276, §2 (NEW). 1991, c. 200, §B3 (RPR). 1993, c. 666, §§A3,4 (AMD). 1995, c. 418, §C2 (AMD). 1997, c. 795, §§8,9 (AMD). 2003, c. 689, §B6 (REV).



24-A §2742-A. Extension of coverage for dependent children

Notwithstanding section 2703, subsection 3, an individual health insurance policy that provides coverage for a dependent child at certain ages only if the child is a student must continue that coverage if the child is unable to remain enrolled in school on a full-time basis due to a mental or physical illness or an accidental injury. This coverage may be terminated at the age at which coverage for students terminates under the terms of the policy. An insurer may require, as a condition of eligibility for continued coverage in accordance with this section, that the student provide written documentation from a health care provider and the student's school that the student is no longer enrolled in school on a full-time basis due to a mental or physical illness or accidental injury. [2005, c. 532, §1 (NEW).]

SECTION HISTORY

2005, c. 532, §1 (NEW).



24-A §2742-B. Mandatory offer to extend coverage for dependent children up to 25 years of age

1. Dependent child; definition. As used in this section, "dependent child" means the child of a person covered under an individual health insurance policy when that child:

A. Is unmarried; [2007, c. 115, §1 (NEW); 2007, c. 115, §5 (AFF).]

B. Has no dependent of the child's own; and [2007, c. 514, §1 (AMD).]

C. Is a resident of this State or is enrolled as a full-time student at an accredited public or private institution of higher education. [2007, c. 514, §2 (AMD).]

D. [2007, c. 514, §3 (RP).]

[ 2007, c. 514, §§1-3 (AMD) .]

2. Offer of coverage. Notwithstanding section 2703, subsection 3, an individual health insurance policy that offers coverage for a dependent child must offer such coverage, at the option of the policyholder, until the dependent child is 25 years of age. An insurer may require, as a condition of eligibility for coverage in accordance with this section, that a person seeking coverage for a dependent child provide written documentation on an annual basis that the dependent child meets the requirements in subsection 1.

[ 2007, c. 514, §4 (AMD) .]

3. Notice.

[ 2007, c. 514, §5 (NEW); MRSA T. 24-A, §2742-B, sub-§3 (RP) .]

SECTION HISTORY

2007, c. 115, §1 (NEW). 2007, c. 115, §5 (AFF). 2007, c. 514, §§1-5 (AMD). MRSA T. 24-A, §2742-B, sub-§3 (AMD).



24-A §2743. Newborn children coverage

All individual health insurance policies providing coverage on an expense-incurred basis must provide that health insurance benefits are payable with respect to a newly born child of the insured or subscriber from the moment of birth. [1997, c. 604, Pt. C, §2 (AMD).]

The coverage for newly born children must consist of coverage of injury, sickness or other benefits provided by the policy, including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities. [1997, c. 604, Pt. C, §2 (AMD).]

If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy or contract may require that notification of birth of a newly born child and payment of the required premium or fees must be furnished to the insurer or nonprofit service or indemnity corporation within 31 days after the date of birth in order to have the coverage continue beyond that 31-day period. The payment may be required to be retroactive to the date of birth. Benefits required by section 2743-A must be paid regardless of whether coverage under this section is elected. [1997, c. 604, Pt. C, §2 (AMD).]

The requirements of this section apply to all policies delivered or issued for delivery in this State more than 120 days after the effective date of this Act. [1997, c. 604, Pt. C, §2 (AMD).]

SECTION HISTORY

1975, c. 770, §104 (NEW). 1995, c. 332, §N2 (AMD). 1997, c. 604, §C2 (AMD).



24-A §2743-A. Maternity and routine newborn care

An insurer that issues individual contracts providing maternity benefits, including benefits for childbirth, shall provide coverage for services related to maternity and routine newborn care, including coverage for hospital stay, in accordance with the attending physician's or attending certified nurse midwife's determination in conjunction with the mother that the mother and newborn meet the criteria outlined in the "Guidelines for Perinatal Care," published by the American Academy of Pediatrics and the American College of Obstetrics and Gynecology. For the purposes of this section, "routine newborn care" does not include any services provided after the mother has been discharged from the hospital. For the purposes of this section, "attending physician" includes the obstetrician, pediatrician or other physician attending the mother and newborn. Benefits for routine newborn care required by this section are part of the mother's benefit. The mother and the newborn are treated as one person in calculating the deductible, coinsurance and copayments for coverage required by this section. [2001, c. 258, Pt. A, §2 (AMD).]

SECTION HISTORY

1995, c. 615, §2 (NEW). 2001, c. 258, §A2 (AMD).



24-A §2744. Mental health services

1. Notwithstanding any provision of a health insurance policy subject to this chapter, whenever the policy provides for payment or reimbursement for services that are within the lawful scope of practice of a professional listed in subsection 2-A, any person covered by the policy is entitled to reimbursement for these services if the services are performed by a physician or a professional listed in subsection 2-A. Payment or reimbursement for services rendered by a professional listed in subsection 2-A, paragraph B, C, D, E or F may not be conditioned upon prior diagnosis or referral by a physician or other health care professional, except when diagnosis of the condition for which the services are rendered is beyond the scope of their licensure.

[ 2005, c. 683, Pt. A, §39 (RPR) .]

2. Nothing in subsection 1 may be construed to require a health insurance policy subject to this chapter to provide for reimbursement of services that are within the lawful scope of practice of a professional listed in subsection 2-A.

[ 2005, c. 683, Pt. A, §39 (RPR) .]

2-A. Subsections 1 and 2 apply with respect to the following types of professionals:

A. A psychologist licensed to practice in this State; [2005, c. 683, Pt. A, §39 (RPR).]

B. A certified social worker licensed for the independent practice of social work in this State; [2005, c. 683, Pt. A, §39 (RPR).]

C. A licensed clinical professional counselor licensed for the independent practice of counseling in this State; [2005, c. 683, Pt. A, §39 (RPR).]

D. A licensed nurse who is certified by the American Nurses' Association as a clinical specialist in adult psychiatric and mental health nursing or as a clinical specialist in child and adolescent psychiatric and mental health nursing; [2005, c. 683, Pt. A, §39 (RPR).]

E. A marriage and family therapist licensed as a marriage and family therapist in this State; and [2005, c. 683, Pt. A, §39 (NEW).]

F. A licensed pastoral counselor licensed as a pastoral counselor in this State. [2005, c. 683, Pt. A, §39 (NEW).]

[ 2005, c. 683, Pt. A, §39 (RPR) .]

3. Mental health services provided by counseling professionals. Except as provided in subsection 1 with regard to reimbursement of clinical professional counselors, pastoral counselors and marriage and family therapists licensed in this State, an insurer that issues individual health care contracts providing coverage for mental health services shall offer coverage for those services when performed by a counseling professional who is licensed by the State pursuant to Title 32, chapter 119 to assess and treat interpersonal and intrapersonal problems, has at least a master's degree in counseling or a related field from an accredited educational institution and has been employed as a counselor for at least 2 years. Any contract providing coverage for the services of counseling professionals pursuant to this section may be subject to any reasonable limitations, maximum benefits, coinsurance, deductibles or exclusion provisions applicable to overall benefits under the contract. This subsection applies to all contracts executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1997. For purposes of this subsection, all contracts are deemed renewed no later than the next yearly anniversary of the contract date.

[ 2005, c. 683, Pt. A, §39 (RPR) .]

SECTION HISTORY

1975, c. 770, §104 (NEW). 1983, c. 546, §2 (AMD). 1983, c. 805, §2 (AMD). 1987, c. 80, §2 (AMD). 1995, c. 561, §2 (AMD). 2003, c. 65, §1 (AMD). 2003, c. 65, §5 (AFF). 2005, c. 121, §§I1,2 (AMD). 2005, c. 213, §1 (AMD). 2005, c. 213, §3 (AFF). 2005, c. 214, §1 (AMD). 2005, c. 214, §3 (AFF). 2005, c. 683, §A39 (RPR).



24-A §2745. Home health care coverage

Every insurer which issues or issues for delivery in this State individual health policies, which provide coverage on an expense incurred basis for inpatient hospital care, shall make available such coverage for home health care services by a home health care provider. [1977, c. 470, §2 (NEW).]

The policy providing coverage for home health care services may contain reasonable limitation on the number of home care visits and other services provided, but the number of such visits shall not be less than 90 in any continuous period of 12 months for each person covered under the policy. Each visit by an individual member of a home health care provider shall be considered as one home care visit. [1977, c. 470, §2 (NEW).]

1. Definition of home health care services. "Home health care services" means those health care services rendered in his place of residence on a parttime basis to a covered person only if:

A. Hospitalization or confinement in a skilled nursing facility as defined in Title XVIII of the Social Security Act, 42 U.S.C. § 1395, et seq., would otherwise have been required if home health care was not provided; and [1977, c. 470, §2 (NEW).]

B. The plan covering the home health services is established as prescribed in writing by a physician. [1977, c. 470, §2 (NEW).]

There shall be no requirement that hospitalization be an antecedent to coverage under the policy.

[ 1977, c. 470, §2 (NEW) .]

2. Home health care services included. Home health care services shall include:

A. Visits by a registered nurse or licensed practical nurse to carry out treatments prescribed, or supportive nursing care and observation as indicated; [1977, c. 470, §2 (NEW).]

B. A physician's home or office visits or both; [1977, c. 470, §2 (NEW).]

C. Visits by a registered physical, speech, occupational, inhalation or dietary therapist for services or for evaluation of, consultation with and instruction of nurses in carrying out such therapy prescribed by the attending physician, or both; [1977, c. 470, §2 (NEW).]

D. Any prescribed laboratory tests and x-ray examination using hospital or community facilities, drugs, dressings, oxygen or medical appliances and equipment as prescribed by a physician, but only to the extent that such charges would have been covered under the contract if the covered person had remained in the hospital; and [1977, c. 470, §2 (NEW).]

E. Visits by persons who have completed a home health aide training course under the supervision of a registered nurse for the purpose of giving personal care to the patient and performing light household tasks as required by the plan of care, but not including services. [1977, c. 470, §2 (NEW).]

[ 1977, c. 470, §2 (NEW) .]

3. Home health care provider. "Home health care provider" means a home health care agency which is certified under Title XVIII of the Social Security Act of 1965, as amended, which:

A. Is primarily engaged in and licensed or certified to provide skilled nursing and other therapeutic services; [1977, c. 470, §2 (NEW).]

B. Has standards, policies and rules established by a professional group, associated with the agency or organization, which professional group must include at least one physician and one registered nurse; [1977, c. 470, §2 (NEW).]

C. Is available to provide the care needed in the home 7 days a week and has telephone answering service available 24 hours per day; [1977, c. 470, §2 (NEW).]

D. Has the ability to and does provide, either directly or through contract, the services of a coordinator responsible for case discovery and planning and assuring that the covered person receives the services ordered by the physician; [1977, c. 470, §2 (NEW).]

E. Has under contract the services of a physician-advisor licensed by the State or a physician; [1977, c. 470, §2 (NEW).]

F. Conducts periodic case conferences for the purpose of individualized patient care planning and utilization review; and [1977, c. 470, §2 (NEW).]

G. Maintains a complete medical record on each patient. [1977, c. 470, §2 (NEW).]

[ 1977, c. 470, §2 (NEW) .]

4. Exclusions.

A. No policy shall require home health care coverage to persons eligible for medicare; and [1977, c. 470, §2 (NEW).]

B. No payment shall be made for services provided by a person who resides in the covered person's residence or who is a member of the covered person's family. [1977, c. 470, §2 (NEW).]

[ 1977, c. 470, §2 (NEW) .]

SECTION HISTORY

1977, c. 470, §2 (NEW).



24-A §2745-A. Screening mammograms

1. Definition. For purposes of this section, "screening mammogram" means a radiologic procedure that is provided to an asymptomatic woman for the purpose of early detection of breast cancer and that consists of 2 radiographic views per breast. A screening mammogram also includes an additional radiologic procedure recommended by a provider when the results of an initial radiologic procedure are not definitive.

[ 2007, c. 153, §1 (AMD); 2007, c. 153, §5 (AFF) .]

2. Required coverage. All individual insurance policies that cover radiologic procedures, except those designed to cover only specific diseases, accidental injury or dental procedures, must provide coverage for screening mammograms performed by providers that meet the standards established by the Department of Health and Human Services rules relating to radiation protection. The policies must reimburse for screening mammograms performed at least once a year for women 40 years of age and over.

A. [1997, c. 408, §8 (AFF); 1997, c. 408, §3 (RP).]

B. [1997, c. 408, §8 (AFF); 1997, c. 408, §3 (RP).]

[ 1997, c. 408, §8 (AFF); 1997, c. 408, §3 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

3. Application. This section applies to all policies, contracts and certificates that cover radiologic procedures, except those policies that cover only dental procedures, accidental injury or specific diseases, executed, delivered, issued for delivery, continued or renewed in this State on or after March 1, 1991. For purposes of this section, all policies and contracts are deemed to be renewed no later than the next yearly anniversary of the policy or contract date.

[ 1991, c. 156, §1 (AMD) .]

4. Reports. Each insurer that issues policies subject to this section shall report to the superintendent its experience for each calendar year beginning with 1991 not later than April 30th of the following calendar year. The report must include the information required and be presented in the form prescribed by the superintendent. The report must include the amount of claims paid in this State for services required by this section. The superintendent shall compile this data in an annual report and submit the report to the joint standing committee of the Legislature having jurisdiction over banking and insurance matters.

[ 1991, c. 701, §6 (AMD) .]

SECTION HISTORY

1989, c. 875, §I3 (NEW). 1991, c. 156, §1 (AMD). 1991, c. 701, §6 (AMD). 1997, c. 408, §3 (AMD). 1997, c. 408, §8 (AFF). 2003, c. 689, §B6 (REV). 2007, c. 153, §1 (AMD). 2007, c. 153, §5 (AFF).



24-A §2745-B. Acupuncture services

All individual insurance policies providing coverage for acupuncture must provide coverage for those services when performed by an acupuncturist licensed pursuant to Title 32, chapter 113-B, subchapter II, under the same conditions that apply to the services of a licensed physician. [1995, c. 671, §9 (AMD).]

SECTION HISTORY

1991, c. 647, §2 (NEW). 1995, c. 671, §9 (AMD).



24-A §2745-C. Coverage for breast cancer treatment

1. Inpatient care. All individual health policies providing coverage for medical and surgical benefits, except accidental injury, specified disease, hospital indemnity, Medicare supplement, long-term care and other limited benefit health insurance policies and contracts, must ensure that inpatient coverage with respect to the treatment of breast cancer is provided for a period of time determined by the attending physician, after providing notice to the patient regarding the coverage required by this subsection and in consultation with the patient, to be medically appropriate following a mastectomy, a lumpectomy or a lymph node dissection for the treatment of breast cancer.

Nothing in this subsection may be construed to require the provision of inpatient coverage if the attending physician and patient determine that a shorter period of hospital stay is appropriate.

In implementing the requirements of this subsection, an individual health policy may not modify the terms and conditions of coverage based on the determination by any enrollee to request less than the minimum coverage required under this subsection.

All individual health policies must provide written notice to each enrollee under the contract regarding the coverage required by this subsection. The notice must be prominently positioned in any literature or correspondence made available or distributed by the plan and must be transmitted in the next mailing made by the plan to the enrollee or as part of any yearly information packet sent to the enrollee, whichever is earlier. The notice must also be made available to any physician participating in the insurer's provider network.

[ 2015, c. 227, §2 (AMD); 2015, c. 227, §5 (AFF) .]

2. Reconstruction. All individual health policies providing coverage for mastectomy surgery must provide coverage for reconstruction of the breast on which surgery has been performed and surgery and reconstruction of the other breast to produce a symmetrical appearance if the patient elects reconstruction and in the manner chosen by the patient and the physician.

[ 1997, c. 408, §4 (NEW); 1997, c. 408, §8 (AFF) .]

SECTION HISTORY

RR 1995, c. 1, §15 (COR). 1995, c. 295, §3 (NEW). 1995, c. 369, §2 (NEW). 1997, c. 408, §8 (AFF). 1997, c. 408, §4 (RPR). 2015, c. 227, §2 (AMD). 2015, c. 227, §5 (AFF).



24-A §2745-D. Medical food coverage for inborn error of metabolism

1. Inborn error of metabolism; special modified low-protein food product. As used in this section, "inborn error of metabolism" means a genetically determined biochemical disorder in which a specific enzyme defect produces a metabolic block that may have pathogenic consequences at birth or later in life. As used in this section, "special modified low-protein food product" means food formulated to reduce the protein content to less than one gram of protein per serving and does not include foods naturally low in protein.

[ 1995, c. 369, §2 (NEW) .]

2. Required coverage. All individual insurance policies and contracts, except accidental injury, specified disease, hospital indemnity, Medicare supplement, long-term care and other limited benefit health insurance policies and contracts, must provide coverage for metabolic formula and special modified low-protein food products that have been prescribed by a licensed physician for a person with an inborn error of metabolism. The policies and contracts must reimburse:

A. For metabolic formula; and [1995, c. 369, §2 (NEW).]

B. Up to $3,000 per year for special modified low-protein food products. [1995, c. 369, §2 (NEW).]

[ 1995, c. 369, §2 (NEW) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1996. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1995, c. 369, §2 (NEW) .]

SECTION HISTORY

RR 1995, c. 1, §15 (RNU). 1995, c. 369, §2 (NEW).



24-A §2745-E. Off-label use of prescription drugs for cancer

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Medically accepted indication" includes any use of a drug that has been approved by the federal Food and Drug Administration and includes another use of the drug if that use is supported by one or more citations in the standard reference compendia or if the insurer involved, based upon guidance provided by the federal Department of Health and Human Services Medicare program pursuant to 42 United States Code, Section 1395x(t), determines that that use is medically accepted based on supportive clinical evidence in peer-reviewed medical literature. [1997, c. 701, §2 (NEW).]

B. "Off-label use" means the prescription and use of drugs for medically accepted indications other than those stated in the labeling approved by the federal Food and Drug Administration. [1997, c. 701, §2 (NEW).]

C. "Peer-reviewed medical literature" means scientific studies published in at least 2 articles from major peer-reviewed medical journals that present data that supports the proposed off-label use as generally safe and effective. [1997, c. 701, §2 (NEW).]

D. "Standard reference compendia" means:

(1) The United States Pharmacopeia Drug Information or information published by its successor organization; or

(2) The American Hospital Formulary Service Drug Information or information published by its successor organization. [1997, c. 701, §2 (NEW).]

[ 1997, c. 701, §2 (NEW) .]

2. Required coverage for off-label use. All individual insurance policies and contracts that provide coverage for prescription drugs must provide coverage for off-label use in accordance with the following.

A. Individual insurance policies and contracts that provide coverage for prescription drugs may not exclude coverage for any such drug used for the treatment of cancer for a medically accepted indication on the grounds that the drug has not been approved by the federal Food and Drug Administration for that indication, as long as use of that drug is a medically accepted indication for the treatment of cancer. [1997, c. 701, §2 (NEW).]

B. Coverage of a drug required by this subsection also includes medically necessary services associated with the administration of the drug. [1997, c. 701, §2 (NEW).]

C. This subsection may not be construed to require coverage for a drug when the federal Food and Drug Administration has determined its use to be contraindicated for treatment of the current indication. [1997, c. 701, §2 (NEW).]

D. A drug use that is covered pursuant to paragraph A may not be denied coverage based on a "medical necessity" requirement except for a reason that is unrelated to the legal status of the drug use. [1997, c. 701, §2 (NEW).]

E. A contract that provides coverage of a drug as required by this subsection may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the same extent that these provisions are applicable to coverage of all prescription drugs and are not inconsistent with the requirements of this subsection. [1997, c. 701, §2 (NEW).]

[ 1997, c. 701, §2 (NEW) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1999. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

§2745-E. Coverage for prostate cancer screening

(As enacted by PL 1997, c. 754, §2 is REALLOCATED TO TITLE 24-A, SECTION 2745-G)

[ 1997, c. 701, §2 (NEW) .]

SECTION HISTORY

RR 1997, c. 2, §51 (RAL). 1997, c. 701, §2 (NEW). 1997, c. 754, §2 (NEW).



24-A §2745-F. Off-label use of prescription drugs for HIV or AIDS

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Off-label use" means the prescription and use of drugs for indications other than those stated in the labeling approved by the federal Food and Drug Administration. [1997, c. 701, §2 (NEW).]

B. "Peer-reviewed medical literature" means scientific studies published in at least 2 articles from major peer-reviewed medical journals that present data that supports the proposed off-label use as generally safe and effective. [1997, c. 701, §2 (NEW).]

C. "Standard reference compendia" means:

(1) The United States Pharmacopeia Drug Information or information published by its successor organization; or

(2) The American Hospital Formulary Service Drug Information or information published by its successor organization. [1997, c. 701, §2 (NEW).]

[ 1997, c. 701, §2 (NEW) .]

2. Required coverage for off-label use. All individual insurance policies and contracts that provide coverage for prescription drugs must provide coverage for off-label use in accordance with the following.

A. Individual insurance policies and contracts that provide coverage for prescription drugs may not exclude coverage for any such drug used for the treatment of HIV or AIDS on the grounds that the drug has not been approved by the federal Food and Drug Administration for that indication, as long as that drug is recognized for the treatment of that indication in one of the standard reference compendia or in peer-reviewed medical literature. [1997, c. 701, §2 (NEW).]

B. Coverage of a drug required by this subsection also includes medically necessary services associated with the administration of the drug. [1997, c. 701, §2 (NEW).]

C. This subsection may not be construed to require coverage for a drug when the federal Food and Drug Administration has determined its use to be contraindicated for treatment of the current indication. [1997, c. 701, §2 (NEW).]

D. A drug use that is covered pursuant to paragraph A may not be denied coverage based on a "medical necessity" requirement except for a reason that is unrelated to the legal status of the drug use. [1997, c. 701, §2 (NEW).]

E. A contract that provides coverage of a drug as required by this subsection may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the same extent that these provisions are applicable to coverage of all prescription drugs and are not inconsistent with the requirements of this subsection. [1997, c. 701, §2 (NEW).]

[ 1997, c. 701, §2 (NEW) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1999. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1997, c. 701, §2 (NEW) .]

SECTION HISTORY

1997, c. 701, §2 (NEW).



24-A §2745-G. Coverage for prostate cancer screening (REALLOCATED FROM TITLE 24-A, SECTION 2745-E)

(REALLOCATED FROM TITLE 24-A, SECTION 2745-E)

1. Definition. As used in this section, "services for the early detection of prostate cancer" means the following procedures provided to a man for the purpose of early detection of prostate cancer:

A. A digital rectal examination; and [RR 1997, c. 2, §51 (RAL).]

B. A prostate-specific antigen test. [RR 1997, c. 2, §51 (RAL).]

[ RR 1997, c. 2, §51 (RAL) .]

2. Required coverage for prostate cancer screening. All individual insurance policies and contracts except accidental injury, specified disease, hospital indemnity, Medicare supplement, long-term care and other limited benefit health insurance policies and contracts must provide coverage for services for the early detection of prostate cancer. The contracts must reimburse for services for the early detection of prostate cancer, if recommended by a physician, at least once a year for men 50 years of age or older until a man reaches the age of 72.

[ RR 1997, c. 2, §51 (RAL) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after September 1, 1998. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ RR 1997, c. 2, §51 (RAL) .]

SECTION HISTORY

RR 1997, c. 2, §51 (RAL).



24-A §2746. Optional coverage for chiropractic services (REALLOCATED TO TITLE 24-A, SECTION 2840)

(REALLOCATED TO TITLE 24-A, SECTION 2840)

SECTION HISTORY

1979, c. 335, §2 (NEW). 1979, c. 663, §145 (RAL).



24-A §2747. Review and arbitration

1. Any insurer denying medical expense reimbursement benefits on any of the grounds specified in subsection 2 for a claim filed pursuant to a policy issued under this chapter, other than a policy that is subject to section 4312, shall provide the policy or certificate holder with an opportunity to have the denial reviewed by the insurer and to arbitrate the denial if not satisfied after review. The right to review and arbitrate must be prominently set forth in any written notice sent to the policy or certificate holder denying the claim. The arbitration is nonbinding and must be carried out in accordance with procedures established by the insurer.

[ 2003, c. 428, Pt. H, §4 (AMD) .]

2. The procedure specified in subsection 1 shall apply to the denial of any medical expense reimbursement benefits based upon:

A. A health condition existing prior to the effective coverage of the policy or certificate; or [1981, c. 205, §2 (NEW).]

B. The lack of medical necessity. [1981, c. 205, §2 (NEW).]

[ 1981, c. 205, §2 (NEW) .]

SECTION HISTORY

1981, c. 205, §2 (NEW). 2003, c. 428, §H4 (AMD).



24-A §2748. Coverage for chiropractic services

1. Therapeutic, adjustive and manipulative services. Notwithstanding any other provisions of this chapter, every insurer which issues health care contracts providing coverage for the services of a "physician" or "doctor" to residents of this State shall provide coverage to any subscriber or other person covered under those contracts for those services when performed by a chiropractor, to the extent that the services are within the lawful scope of practice of a chiropractor licensed to practice in this State. Therapeutic, adjustive and manipulative services shall be covered whether performed by an allopathic, osteopathic or chiropractic doctor.

[ 1985, c. 516, §3 (NEW) .]

2. Limits; coinsurance; deductibles. Any contract which provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section or the limitations, coinsurance, deductibles or exclusions imposed on other providers.

[ 1985, c. 516, §3 (NEW) .]

3. Reports to the Superintendent of Insurance. Every insurer subject to this section shall report its experience for each calendar year to the Superintendent of Insurance not later than April 30th of the following year. The report must be in a form prescribed by the superintendent and include the amount of claims paid in this State for the services required by this section and the total amount of claims paid in this State for health care contracts. The report must include complaints concerning access to services under this section and the results of those complaints. The superintendent shall compile this data for all insurers in an annual report.

[ 1993, c. 669, §2 (AMD) .]

4. Application; expiration.

[ 1989, c. 141, §4 (RP) .]

5. Reimbursement; discrimination. An insurer subject to this section may not refuse to reimburse a chiropractic provider who participates in the insurer's provider network for providing a health care service or procedure covered by the insurer as long as the chiropractic provider is acting within the lawful scope of that provider's license in the delivery of the covered service or procedure. Consistent with reasonable medical management techniques specified under the insurer's contract with respect to the method, treatment or setting for a covered service or procedure, the insurer may not discriminate based on the chiropractic provider's license. This subsection does not require an insurer to accept all chiropractic providers into a network or govern the amount of the reimbursement paid to a chiropractic provider.

[ 2015, c. 111, §1 (NEW); 2015, c. 111, §4 (AFF) .]

SECTION HISTORY

1985, c. 516, §3 (NEW). 1989, c. 141, §§3,4 (AMD). 1993, c. 669, §2 (AMD). 2015, c. 111, §1 (AMD). 2015, c. 111, §4 (AFF).



24-A §2749. Utilization review data

1. Report required. On or before April 1st of each year, any insurer which issues a program or contract in this State providing coverage for hospital care that contains a provision whereby in nonemergency cases the insured is required to be prospectively evaluated through a prehospital admission certification, preinpatient service eligibility program or any similar preutilization review or screening procedure prior to the delivery of contemplated hospitalization, inpatient or outpatient health care or medical services which are prescribed or ordered by a duly licensed physician shall file a report on the results of that evaluation for the preceding year with the superintendent which shall contain the following:

A. The number and type of evaluations performed.

(1) For the purposes of this section, the term "type of evaluations" means the following preutilization review categories: Presurgical inpatient days; setting of medical service, such as inpatient or outpatient services; and the number of days of service; [1987, c. 168, §4 (NEW).]

B. The result of the evaluation, such as whether the medical necessity of the level of service contemplated by the patient's physician was agreed to or whether benefits paid for the service were reduced by the insurer; [1987, c. 168, §4 (NEW).]

C. The number and result of any appeals by patients or their physicians as a result of initial review decisions to reduce benefits for services as determined through prospective evaluations; and [1987, c. 168, §4 (NEW).]

D. Any complaints filed in a court of competent jurisdiction and served upon an insurer filing under this section stating a cause of action against that insurer on the basis of damages to patients alleged to have been proximately caused by a delay, reduction or denial of medical benefits by the insurer, as determined through prospective evaluations, and the determination of liability or other disposition of the complaint. [1987, c. 168, §4 (NEW).]

[ 1987, c. 168, §4 (NEW) .]

2. Maine residents. This section is applicable to evaluations, appeals and complaints relating to Maine residents only.

[ 1987, c. 168, §4 (NEW) .]

3. Confidentiality. Any information provided pursuant to this section shall not identify the names of patients.

[ 1987, c. 168, §4 (NEW) .]

SECTION HISTORY

1987, c. 168, §4 (NEW).



24-A §2749-A. Penalty for failure to notify of hospitalization

An insurance policy may not include a provision permitting the insurer to impose a penalty for the failure of any person to notify the insurer of an insured person's hospitalization for emergency treatment. For purposes of this section, "emergency treatment" has the same meaning as defined in Title 22, section 1829. [1989, c. 767, §3 (NEW).]

This section applies to policies and certificates executed, delivered, issued for delivery, continued or renewed in this State after the effective date of this section. For purposes of this section, all policies are deemed to be renewed no later than the next yearly anniversary of the contract date. [1989, c. 767, §3 (NEW).]

SECTION HISTORY

1989, c. 767, §3 (NEW).



24-A §2749-B. Penalty for noncompliance with utilization review programs

A health insurance policy issued or renewed in this State after April 8, 1994 may not contain a provision that permits, upon retroactive review and confirmation of medical necessity, the imposition of a penalty of more than $500 for failure to provide notification under a utilization review program. This section does not limit the right of insurers to deny a claim when appropriate prospective or retroactive review concludes that services or treatment rendered were not medically necessary. [1995, c. 332, Pt. M, §4 (AMD).]

SECTION HISTORY

1993, c. 645, §B3 (NEW). 1995, c. 332, §M4 (AMD).



24-A §2749-C. Mandated offer of coverage for certain mental illnesses

1. Coverage for treatment for certain mental illnesses. Coverage for medical treatment for mental illnesses listed in paragraph A by all individual policies is subject to this section.

A. All individual policies must make available coverage providing, at a minimum, benefits according to paragraph B, subparagraph (1) for a person receiving medical treatment for any of the following mental illnesses diagnosed by a licensed allopathic or osteopathic physician or a licensed psychologist who is trained and has received a doctorate in psychology specializing in the evaluation and treatment of mental illness:

(1) Schizophrenia;

(2) Bipolar disorder;

(3) Pervasive developmental disorder, or autism;

(4) Paranoia;

(5) Panic disorder;

(6) Obsessive-compulsive disorder; or

(7) Major depressive disorder. [2003, c. 20, Pt. VV, §8 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

B. All individual policies and contracts executed, delivered, issued for delivery, continued or renewed in this State must make available coverage providing benefits that meet the requirements of this paragraph.

(1) The offer of coverage must provide benefits for the treatment and diagnosis of mental illnesses under terms and conditions that are no less extensive than the benefits provided for medical treatment for physical illnesses.

(2) At the request of a reimbursing insurer, a provider of medical treatment for mental illness shall furnish data substantiating that initial or continued treatment is medically necessary health care. When making the determination of whether treatment is medically necessary health care, the provider shall use the same criteria for medical treatment for mental illness as for medical treatment for physical illness under the individual policy. [2003, c. 20, Pt. VV, §8 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

[ 2003, c. 20, Pt. VV, §8 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

2. Contracts; providers. An insurer incorporated under this chapter shall offer contracts to providers authorizing the provision of mental health services within the scope of the provider's licensure.

[ 2003, c. 20, Pt. VV, §9 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

3. Limits; coinsurance; deductibles. A policy or contract that provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 1995, c. 407, §5 (NEW) .]

4. Reports to the superintendent. Every insurer subject to this section shall report its experience for each calendar year to the superintendent no later than April 30th of the following year. The report must be in a form prescribed by the superintendent and include the amount of claims paid in this State for the services required by this section and the total amount of claims paid in this State for individual health care policies, both separated according to those paid for inpatient, day treatment and outpatient services. The superintendent shall compile this data for all insurers in an annual report.

[ 1995, c. 407, §5 (NEW) .]

5. Application. Except as otherwise provided, the requirements of this section apply to all policies and contracts executed, delivered, issued for delivery, continued or renewed in this State on or after July 1, 1996. For purposes of this section, all policies are deemed renewed no later than the next yearly anniversary of the contract date. Nothing in this section applies to accidental injury, specified disease, hospital indemnity, Medicare supplement, long-term care or other limited benefit health insurance policies.

[ 1995, c. 407, §5 (NEW) .]

SECTION HISTORY

1995, c. 407, §5 (NEW). 1995, c. 637, §3 (AMD). 2003, c. 20, §§VV8,9 (AMD). 2003, c. 20, §VV25 (AFF).



24-A §2750. Acquired Immune Deficiency Syndrome

No individual or family health insurance policy delivered or issued for delivery in this State may provide more restrictive benefits for sickness or disablement or the related expenses resulting from Acquired Immune Deficiency Syndrome (AIDS), AIDS Related Complex (ARC) or HIV related diseases than for any other sickness or disabling condition or exclude benefits for AIDS, ARC or HIV related diseases except through an exclusion under which all sickness and diseases are treated the same. This section shall not apply to a policy providing benefits for specific diseases or accidental injury only. [1989, c. 176, §5 (NEW).]

SECTION HISTORY

1989, c. 176, §5 (NEW).



24-A §2751. Assessment of mandated benefits proposals; studies of mandated benefits issues (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 556, §A5 (NEW). 1989, c. 875, §§I4,5 (AMD). 1991, c. 333, §2 (AMD). 1991, c. 701, §7 (RP).



24-A §2752. Mandated health legislation procedures

1. Mandated health benefits proposals. For purposes of this section, a mandated health benefit proposal is one that mandates health insurance coverage for specific health services, specific diseases or certain providers of health care services as part of individual or group health insurance policies. A mandated option is not a mandated benefit for purposes of this section.

[ 1991, c. 701, §8 (NEW) .]

2. Procedures before legislative committees. Whenever a legislative measure containing a mandated health benefit is proposed, the joint standing committee of the Legislature having jurisdiction over the proposal shall hold a public hearing and determine the level of support for the proposal among the members of the committee. If there is support for the proposed mandate among a majority of the members of the committee, the committee may refer the proposal to the Bureau of Insurance for review and evaluation pursuant to subsection 3. Once a review and evaluation has been completed, the committee shall review the findings of the bureau. A proposed mandate may not be enacted into law unless review and evaluation pursuant to subsection 3 has been completed.

[ 1997, c. 616, §4 (AMD) .]

3. Review and evaluation. Upon referral of a mandated health benefit proposal from the joint standing committee of the Legislature having jurisdiction over the proposal, the Bureau of Insurance shall conduct a review and evaluation of the mandated health benefit proposal and shall report to the committee in a timely manner. The report must include, at the minimum and to the extent that information is available, the following:

A. The social impact of mandating the benefit, including:

(1) The extent to which the treatment or service is utilized by a significant portion of the population;

(2) The extent to which the treatment or service is available to the population;

(3) The extent to which insurance coverage for this treatment or service is already available;

(4) If coverage is not generally available, the extent to which the lack of coverage results in persons being unable to obtain necessary health care treatment;

(5) If the coverage is not generally available, the extent to which the lack of coverage results in unreasonable financial hardship on those persons needing treatment;

(6) The level of public demand and the level of demand from providers for the treatment or service;

(7) The level of public demand and the level of demand from the providers for individual or group insurance coverage of the treatment or service;

(8) The level of interest in and the extent to which collective bargaining organizations are negotiating privately for inclusion of this coverage in group contracts;

(9) The likelihood of achieving the objectives of meeting a consumer need as evidenced by the experience of other states;

(10) The relevant findings of the appropriate health system agency relating to the social impact of the mandated benefit;

(11) The alternatives to meeting the identified need;

(12) Whether the benefit is a medical or a broader social need and whether it is consistent with the role of health insurance and the concept of managed care;

(13) The impact of any social stigma attached to the benefit upon the market;

(14) The impact of this benefit on the availability of other benefits currently being offered;

(15) The impact of the benefit as it relates to employers shifting to self-insured plans and the extent to which the benefit is currently being offered by employers with self-insured plans; and

(16) The impact of making the benefit applicable to the state employee health insurance program; [2011, c. 90, Pt. J, §21 (AMD).]

B. The financial impact of mandating the benefit, including:

(1) The extent to which the proposed insurance coverage would increase or decrease the cost of the treatment or service over the next 5 years;

(2) The extent to which the proposed coverage might increase the appropriate or inappropriate use of the treatment or service over the next 5 years;

(3) The extent to which the mandated treatment or service might serve as an alternative for more expensive or less expensive treatment or service;

(4) The methods that will be instituted to manage the utilization and costs of the proposed mandate;

(5) The extent to which the insurance coverage may affect the number and types of providers of the mandated treatment or service over the next 5 years;

(6) The extent to which insurance coverage of the health care service or provider may be reasonably expected to increase or decrease the insurance premium and administrative expenses of policyholders;

(7) The impact of indirect costs, which are costs other than premiums and administrative costs, on the question of the costs and benefits of coverage;

(8) The impact of this coverage on the total cost of health care, including potential benefits and savings to insurers and employers because the proposed mandated treatment or service prevents disease or illness or leads to the early detection and treatment of disease or illness that is less costly than treatment or service for later stages of a disease or illness;

(9) The effects of mandating the benefit on the cost of health care, particularly the premium and administrative expenses and indirect costs, to employers and employees, including the financial impact on small employers, medium-sized employers and large employers; and

(10) The effect of the proposed mandate on cost-shifting between private and public payors of health care coverage and on the overall cost of the health care delivery system in this State.

In order to enable the committee to assess the financial impact of the benefit, the report must include a comparison of the rate of increase in the Consumer Price Index for medical care services to the rate of increase in the Consumer Price Index for the previous year and the current year as reported by the United States Department of Labor, Bureau of Labor Statistics; [2005, c. 125, §1 (AMD).]

C. The medical efficacy of mandating the benefit, including:

(1) The contribution of the benefit to the quality of patient care and the health status of the population, including the results of any research demonstrating the medical efficacy of the treatment or service compared to alternatives or not providing the treatment or service; and

(2) If the legislation seeks to mandate coverage of an additional class of practitioners:

(a) The results of any professionally acceptable research demonstrating the medical results achieved by the additional class of practitioners relative to those already covered; and

(b) The methods of the appropriate professional organization that assure clinical proficiency; and [1991, c. 701, §8 (NEW).]

D. The effects of balancing the social, economic and medical efficacy considerations, including:

(1) The extent to which the need for coverage outweighs the costs of mandating the benefit for all policyholders;

(2) The extent to which the problem of coverage may be solved by mandating the availability of the coverage as an option for policyholders; and

(3) The cumulative impact of mandating this benefit in combination with existing mandates on the costs and availability of coverage. [1997, c. 616, §5 (AMD).]

[ 2011, c. 90, Pt. J, §21 (AMD) .]

SECTION HISTORY

1991, c. 701, §8 (NEW). 1997, c. 616, §§4,5 (AMD). 2001, c. 258, §I1 (AMD). 2005, c. 125, §1 (AMD). 2011, c. 90, Pt. J, §21 (AMD).



24-A §2753. Standardized claim forms

All insurers providing individual medical expense insurance on an expense-incurred basis providing payment or reimbursement for diagnosis or treatment of a condition or a complaint by a health care practitioner must accept the current standardized claim form for professional services approved by the Federal Government and submitted electronically. All insurers providing individual medical expense insurance on an expense-incurred basis providing payment or reimbursement for diagnosis or treatment of a condition or a complaint by a licensed hospital must accept the current standardized claim form for professional or facility services, as applicable, approved by the Federal Government and submitted electronically. An insurer may not be required to accept a claim submitted on a form other than the applicable form specified in this section and may not be required to accept a claim that is not submitted electronically, except from a health care practitioner who is exempt pursuant to Title 24, section 2985. All services provided by a health care practitioner in an office setting must be submitted on the standardized federal form used by noninstitutional providers and suppliers. Services in a nonoffice setting may be billed as negotiated between the insurer and health care practitioner. For purposes of this section, "office setting" means a location where the health care practitioner routinely provides health examinations, diagnosis and treatment of illness or injury on an ambulatory basis whether or not the office is physically located within a facility. [2005, c. 97, §2 (AMD).]

SECTION HISTORY

1993, c. 477, §D10 (NEW). 1993, c. 477, §F1 (AFF). 2003, c. 218, §6 (AMD). 2003, c. 469, §D6 (AMD). 2003, c. 469, §D9 (AFF). 2005, c. 97, §2 (AMD).



24-A §2754. Coverage for diabetes supplies

All individual health policies and contracts, except accidental injury, specified disease, hospital indemnity, Medicare supplement, long-term care and other limited benefit health insurance policies and contracts, must provide coverage for the medically appropriate and necessary equipment, limited to insulin, oral hypoglycemic agents, monitors, test strips, syringes and lancets, and the out-patient self-management training and educational services used to treat diabetes, if: [1995, c. 592, §2 (NEW).]

1. Certification of medical necessity. The insured's treating physician or a physician who specializes in the treatment of diabetes certifies that the equipment and services are necessary; and

[ 1995, c. 592, §2 (NEW) .]

2. Provision of medical services. The diabetes out-patient self-management training and educational services are provided through ambulatory diabetes education facilities authorized by the State's Diabetes Control Project within the Bureau of Health.

[ 1995, c. 592, §2 (NEW) .]

SECTION HISTORY

1995, c. 592, §2 (NEW).



24-A §2755. Assignment of benefits

All policies providing benefits for medical or dental care on an expense-incurred basis must contain a provision permitting the insured to assign benefits for such care to the provider of the care. An assignment of benefits under this section does not affect or limit the payment of benefits otherwise payable under the policy. [1999, c. 21, §2 (AMD).]

SECTION HISTORY

1997, c. 604, §E2 (NEW). 1999, c. 21, §2 (AMD).



24-A §2756. Coverage for contraceptives

1. Coverage requirements. All individual health policies and contracts, except accidental injury, specified disease, hospital indemnity, Medicare supplement, disability income, long-term care and other limited benefit health insurance policies and contracts, that provide coverage for prescription drugs or outpatient medical services must provide coverage for all prescription contraceptives approved by the federal Food and Drug Administration or for outpatient contraceptive services, respectively, to the same extent that coverage is provided for other prescription drugs or outpatient medical services. For purposes of this section, the term "outpatient contraceptive services" means consultations, examinations, procedures and medical services provided on an outpatient basis and related to the use of contraceptive methods to prevent an unintended pregnancy. This section may not be construed to apply to prescription drugs or devices that are designed to terminate a pregnancy.

[ 1999, c. 341, §2 (NEW); 1999, c. 341, §5 (AFF) .]

2. Exclusion for religious employer. A religious employer may request and an insurer shall grant an exclusion under the policy or contract for the coverage required by this section if the required coverage conflicts with the religious employer's bona fide religious beliefs and practices. A religious employer that obtains an exclusion under this subsection shall provide prospective insureds and those individuals insured under its policy written notice of the exclusion. This section may not be construed as authorizing an insurer to exclude coverage for prescription drugs prescribed for reasons other than contraceptive purposes or for prescription contraception that is necessary to preserve the life or health of a covered person. For the purposes of this section, "religious employer" means an employer that is a church, convention or association of churches or an elementary or secondary school that is controlled, operated or principally supported by a church or by a convention or association of churches as defined in 26 United States Code, Section 3121 (w) (3) (A) and that qualifies as a tax-exempt organization under 26 United States Code, Section 501(c) (3).

§2756. Coverage for services of certified nurse practitioners; certified nurse midwives

(As enacted by PL 1999, c. 396, §2 and affected by §7 is REALLOCATED TO TITLE 24-A, SECTION 2757)

§2756. Coverage for services provided by registered nurse first assistants

(As enacted by PL 1999, c. 412, §2 is REALLOCATED TO TITLE 24-A, SECTION 2758)

[ 1999, c. 341, §2 (NEW); 1999, c. 341, §5 (AFF) .]

SECTION HISTORY

RR 1999, c. 1, §§32,33 (RAL). 1999, c. 341, §2 (NEW). 1999, c. 341, §5 (AFF). 1999, c. 396, §2 (NEW). 1999, c. 396, §7 (AFF). 1999, c. 412, §2 (NEW).



24-A §2757. Coverage for services of certified nurse practitioners; certified nurse midwives (REALLOCATED FROM TITLE 24-A, SECTION 2756)

(REALLOCATED FROM TITLE 24-A, SECTION 2756)

1. Required coverage for services upon referral of primary care provider. An insurer that issues individual health insurance policies and contracts shall provide coverage under those contracts for services performed by a certified nurse practitioner or certified nurse midwife to a patient who is referred to the certified nurse practitioner or certified nurse midwife by a primary care provider when those services are within the lawful scope of practice of the certified nurse practitioner or certified nurse midwife.

[ RR 1999, c. 1, §32 (RAL) .]

2. Required coverage for self-referred services. With respect to individual health insurance policies and contracts that do not require the selection of a primary care provider, an insurer shall provide coverage under those contracts for services performed by a certified nurse practitioner or certified nurse midwife when those services are covered services and when they are within the lawful scope of practice of the certified nurse practitioner or certified nurse midwife.

[ RR 1999, c. 1, §32 (RAL) .]

3. Limits; coinsurance; deductibles. Any contract that provides coverage for services under this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ RR 1999, c. 1, §32 (RAL) .]

SECTION HISTORY

RR 1999, c. 1, §32 (RAL).



24-A §2758. Coverage for services provided by registered nurse first assistants (REALLOCATED FROM TITLE 24-A, SECTION 2756)

(REALLOCATED FROM TITLE 24-A, SECTION 2756)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Perioperative nursing" means a practice of nursing in which the nurse provides preoperative, intraoperative and postoperative nursing care to surgical patients. [RR 1999, c. 1, §33 (RAL).]

B. "Recognized program" means a program that addresses all content of the core curriculum for registered nurse first assistants as established by the Association of Operating Room Nurses or its successor organization. [RR 1999, c. 1, §33 (RAL).]

C. "Registered nurse first assistant," or "RNFA," means a person who:

(1) Is licensed as a registered nurse under Title 32, chapter 31;

(2) Is experienced in perioperative nursing; and

(3) Has successfully completed a recognized program. [RR 1999, c. 1, §33 (RAL).]

[ RR 1999, c. 1, §33 (RAL) .]

2. Institutional powers. Each health care institution, as defined in Title 22, chapter 405, may establish specific procedures for the appointment and reappointment of registered nurse first assistants and for granting, renewing and revising their clinical privileges.

[ RR 1999, c. 1, §33 (RAL) .]

3. Required coverage for services. Notwithstanding any other provisions of this chapter, an insurer that issues individual health insurance policies and contracts that provide coverage for surgical first assisting benefits or services shall provide coverage and payment under those contracts to a registered nurse first assistant who performs services that are within the scope of a registered nurse first assistant's qualifications. The provisions of this subsection apply only if reimbursement for an assisting physician would be covered and a registered nurse first assistant who performed those services is used as a substitute. This section does not apply to policies or contracts that cover only specified diseases.

[ RR 1999, c. 1, §33 (RAL) .]

4. Limits; coinsurance; deductibles. Any contract that provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ RR 1999, c. 1, §33 (RAL) .]

SECTION HISTORY

RR 1999, c. 1, §33 (RAL).



24-A §2759. Coverage for hospice care services

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Hospice care services" means services provided on a 24-hours-a-day, 7-days-a-week basis to a person who is terminally ill and that person's family. "Hospice care services" includes, but is not limited to, physician services; nursing care; respite care; medical and social work services; counseling services; nutritional counseling; pain and symptom management; medical supplies and durable medical equipment; occupational, physical or speech therapies; volunteer services; home health care services; and bereavement services. [2001, c. 358, Pt. LL, §2 (NEW); 2001, c. 358, Pt. LL, §5 (AFF).]

B. "Person who is terminally ill" means a person that has a medical prognosis that the person's life expectancy is 12 months or less if the illness runs its normal course. [2001, c. 358, Pt. LL, §2 (NEW); 2001, c. 358, Pt. LL, §5 (AFF).]

[ 2001, c. 358, Pt. LL, §2 (NEW); 2001, c. 358, Pt. LL, §5 (AFF) .]

2. Coverage for hospice care services. All individual health policies must provide coverage for hospice care services to a person who is terminally ill. Hospice care services must be provided according to a written care delivery plan developed by a hospice care provider and the recipient of hospice care services. Coverage for hospice care services must be provided whether the services are provided in a home setting or an inpatient setting.

§2759. Coverage for general anesthesia for dentistry

(As enacted by PL 2001, c. 423, §2 and affected by § 5 is REALLOCATED TO TITLE 24-A, SECTION 2760)

[ 2001, c. 358, Pt. LL, §2 (NEW); 2001, c. 358, Pt. LL, §5 (AFF) .]

SECTION HISTORY

RR 2001, c. 1, §31 (RAL). 2001, c. 358, §LL2 (NEW). 2001, c. 358, §LL5 (AFF). 2001, c. 423, §2 (NEW). 2001, c. 423, §5 (AFF).



24-A §2760. Coverage for general anesthesia for dentistry (REALLOCATED FROM TITLE 24-A, SECTION 2759)

(REALLOCATED FROM TITLE 24-A, SECTION 2759)

1. Enrollee defined. For the purposes of this section, unless the context otherwise indicates, "enrollee" means a person who is covered under an individual health insurance contract provided by an insurer.

[ RR 2001, c. 1, §31 (RAL) .]

2. General anesthesia and associated facility charges. An insurer that issues individual health insurance contracts shall provide coverage for general anesthesia and associated facility charges for dental procedures rendered in a hospital when the clinical status or underlying medical condition of an enrollee requires dental procedures that ordinarily would not require general anesthesia to be rendered in a hospital. The insurer may require prior authorization of general anesthesia and associated charges required for dental care procedures in the same manner that prior authorization is required for other covered diseases or conditions.

[ RR 2001, c. 1, §31 (RAL) .]

3. Limitations on coverage. This section applies only to general anesthesia and associated facility charges for only the following enrollees if the enrollees meet the criteria in subsection 2:

A. Enrollees, including infants, exhibiting physical, intellectual or medically compromising conditions for which dental treatment under local anesthesia, with or without additional adjunctive techniques and modalities, can not be expected to provide a successful result and for which dental treatment under general anesthesia can be expected to produce a superior result; [RR 2001, c. 1, §31 (RAL).]

B. Enrollees demonstrating dental treatment needs for which local anesthesia is ineffective because of acute infection, anatomic variation or allergy; [RR 2001, c. 1, §31 (RAL).]

C. Extremely uncooperative, fearful, anxious or uncommunicative children or adolescents with dental needs of such magnitude that treatment should not be postponed or deferred and for whom lack of treatment can be expected to result in dental or oral pain or infection, loss of teeth or other increased oral or dental morbidity; and [RR 2001, c. 1, §31 (RAL).]

D. Enrollees who have sustained extensive oral-facial or dental trauma for which treatment under local anesthesia would be ineffective or compromised. [RR 2001, c. 1, §31 (RAL).]

[ RR 2001, c. 1, §31 (RAL) .]

4. Dental procedures and dentist's fee not covered. This section does not require an insurer that issues individual contracts to cover any charges for the dental procedure itself, including, but not limited to, the professional fee of the dentist. Coverage for anesthesia and associated facility charges pursuant to this section is subject to all other terms and conditions of the individual contract that apply generally to other benefits.

[ RR 2001, c. 1, §31 (RAL) .]

5. Coordination of benefits with dental insurance. If an enrollee eligible for coverage under this section is also eligible for coverage for general anesthesia and associated facility charges under a dental insurance policy or contract, the nonprofit health care service organization or insurer providing dental insurance is the primary payer responsible for those charges and the insurer providing individual health insurance is the secondary payer.

[ RR 2001, c. 1, §31 (RAL) .]

SECTION HISTORY

RR 2001, c. 1, §31 (RAL).



24-A §2761. Offer of coverage for breast reduction surgery and symptomatic varicose vein surgery

All individual health insurance policies, contracts and certificates must make available coverage for breast reduction surgery and symptomatic varicose vein surgery determined to be medically necessary health care as defined in section 4301-A, subsection 10-A. [2005, c. 128, §2 (NEW); 2005, c. 128, §5 (AFF).]

SECTION HISTORY

2005, c. 128, §2 (NEW). 2005, c. 128, §5 (AFF).



24-A §2762. Coverage for hearing aids

1. Hearing aid; definition. For purposes of this section, "hearing aid" means a nonexperimental, wearable instrument or device designed for the ear and offered for the purpose of aiding or compensating for impaired human hearing, excluding batteries and cords and other assistive listening devices, including, but not limited to, frequency modulation systems.

[ 2007, c. 452, §2 (NEW) .]

2. Required coverage. In accordance with the application of coverage set forth in subsection 3, all individual health policies and contracts must provide coverage for the purchase of a hearing aid for each hearing-impaired ear for an individual covered under the policy or contract in accordance with the following requirements.

A. The hearing loss must be documented by a physician or audiologist licensed pursuant to Title 32, chapter 77. [2007, c. 452, §2 (NEW).]

B. The hearing aid must be purchased from an audiologist licensed pursuant to Title 32, chapter 77 or a hearing aid dealer licensed pursuant to Title 32, chapter 23-A. [2007, c. 452, §2 (NEW).]

C. The policy or contract may limit coverage to $1,400 per hearing aid for each hearing-impaired ear every 36 months. [2007, c. 452, §2 (NEW).]

[ 2007, c. 452, §2 (NEW) .]

3. Application of coverage. The requirements of subsection 2 apply to an individual:

A. From birth to 5 years of age, who is covered under a policy or contract that is issued or renewed on or after January 1, 2008; [2007, c. 452, §2 (NEW).]

B. From 6 to 13 years of age, who is covered under a policy or contract that is issued or renewed on or after January 1, 2009; and [2007, c. 452, §2 (NEW).]

C. From 14 to 18 years of age, who is covered under a policy or contract that is issued or renewed on or after January 1, 2010. [2007, c. 452, §2 (NEW).]

[ 2007, c. 452, §2 (NEW) .]

4. Limits; coinsurance; deductibles. Except as otherwise provided in this section, any policy or contract that provides coverage for services under this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 2007, c. 452, §2 (NEW) .]

SECTION HISTORY

2007, c. 452, §2 (NEW).



24-A §2763. Coverage for colorectal cancer screening

1. Colorectal cancer screening. For the purposes of this section, "colorectal cancer screening" means a colorectal cancer examination and laboratory test recommended by a health care provider in accordance with the most recently published colorectal cancer screening guidelines of a national cancer society.

[ 2007, c. 516, §2 (NEW); 2007, c. 516, §5 (AFF) .]

2. Required coverage. All individual health insurance policies and contracts must provide coverage for colorectal cancer screening for asymptomatic individuals who are:

A. Fifty years of age or older; or [2007, c. 516, §2 (NEW); 2007, c. 516, §5 (AFF).]

B. Less than 50 years of age and at high risk for colorectal cancer according to the most recently published colorectal cancer screening guidelines of a national cancer society. [2007, c. 516, §2 (NEW); 2007, c. 516, §5 (AFF).]

[ 2007, c. 516, §2 (NEW); 2007, c. 516, §5 (AFF) .]

3. Billing. If a colonoscopy is recommended by a health care provider as the colorectal cancer screening test in accordance with this section and a lesion is discovered and removed during that colonoscopy, the health care provider must bill the insurance company for a screening colonoscopy as the primary procedure.

§2763. Coverage for medically necessary infant formula

(As enacted by PL 2007, c. 595, §2 is REALLOCATED TO TITLE 24-A, SECTION 2764)

[ 2007, c. 516, §2 (NEW); 2007, c. 516, §5 (AFF) .]

SECTION HISTORY

RR 2007, c. 2, §11 (RAL). 2007, c. 516, §2 (NEW). 2007, c. 516, §5 (AFF). 2007, c. 595, §2 (NEW). 2007, c. 595, §5 (AFF).



24-A §2764. Coverage for medically necessary infant formula (REALLOCATED FROM TITLE 24-A, SECTION 2763)

(REALLOCATED FROM TITLE 24-A, SECTION 2763)

All individual health insurance policies, contracts and certificates must provide coverage for amino acid-based elemental infant formula for children 2 years of age and under in accordance with this section. [RR 2007, c. 2, §11 (RAL).]

1. Determination of medical necessity. Coverage for amino acid-based elemental infant formula must be provided when a licensed physician has submitted documentation that the amino acid-based elemental infant formula is medically necessary health care as defined in section 4301-A, subsection 10-A, that the amino acid-based elemental infant formula is the predominant source of nutritional intake at a rate of 50% or greater and that other commercial infant formulas, including cow milk-based and soy milk-based formulas have been tried and have failed or are contraindicated. A licensed physician may be required to confirm and document ongoing medical necessity at least annually.

[ RR 2007, c. 2, §11 (RAL) .]

2. Method of delivery. Coverage for amino acid-based elemental infant formula must be provided without regard to the method of delivery of the formula.

[ RR 2007, c. 2, §11 (RAL) .]

3. Required diagnosis. Coverage for amino acid-based elemental infant formula must be provided when a licensed physician has diagnosed and through medical evaluation has documented one of the following conditions:

A. Symptomatic allergic colitis or proctitis; [RR 2007, c. 2, §11 (RAL).]

B. Laboratory- or biopsy-proven allergic or eosinophilic gastroenteritis; [RR 2007, c. 2, §11 (RAL).]

C. A history of anaphylaxis; [RR 2007, c. 2, §11 (RAL).]

D. Gastroesophageal reflux disease that is nonresponsive to standard medical therapies; [RR 2007, c. 2, §11 (RAL).]

E. Severe vomiting or diarrhea resulting in clinically significant dehydration requiring treatment by a medical provider; [RR 2007, c. 2, §11 (RAL).]

F. Cystic fibrosis; or [RR 2007, c. 2, §11 (RAL).]

G. Malabsorption of cow milk-based or soy milk-based infant formula. [RR 2007, c. 2, §11 (RAL).]

[ RR 2007, c. 2, §11 (RAL) .]

4. Health savings accounts. Coverage for amino acid-based elemental infant formula under a health insurance policy, contract or certificate issued in connection with a health savings account as authorized under Title XII of the federal Medicare Prescription Drug, Improvement, and Modernization Act of 2003 may be subject to the same deductible and out-of-pocket limits that apply to overall benefits under the policy, contract or certificate.

[ RR 2007, c. 2, §11 (RAL) .]

SECTION HISTORY

RR 2007, c. 2, §11 (RAL).



24-A §2765. Coverage for services provided by independent practice dental hygienist

1. Services provided by independent practice dental hygienist. An insurer that issues individual dental insurance or health insurance that includes coverage for dental services shall provide coverage for dental services performed by an independent practice dental hygienist licensed under Title 32, chapter 16, subchapter 3-B when those services are covered services under the contract and when they are within the lawful scope of practice of the independent practice dental hygienist.

[ 2009, c. 307, §2 (NEW); 2009, c. 307, §6 (AFF) .]

2. Limits; coinsurance; deductibles. A contract that provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 2009, c. 307, §2 (NEW); 2009, c. 307, §6 (AFF) .]

3. Coordination of benefits with dental insurance. If an enrollee eligible for coverage under this section is eligible for coverage under a dental insurance policy or contract and a health insurance policy or contract, the insurer providing dental insurance is the primary payer responsible for charges under subsection 1 and the insurer providing individual health insurance is the secondary payer.

[ 2009, c. 307, §2 (NEW); 2009, c. 307, §6 (AFF) .]

4. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2009, c. 307, §2 (NEW); 2009, c. 307, §6 (AFF) .]

SECTION HISTORY

2009, c. 307, §2 (NEW). 2009, c. 307, §6 (AFF).



24-A §2765-A. Coverage for services provided by dental hygiene therapist

1. Services provided by dental hygiene therapist. An insurer that issues individual dental insurance or health insurance that includes coverage for dental services shall provide coverage for dental services performed by a dental hygiene therapist licensed under Title 32, chapter 16, subchapter 3-C when those services are covered services under the contract and when they are within the lawful scope of practice of the dental hygiene therapist.

[ 2013, c. 575, §5 (NEW); 2013, c. 575, §10 (AFF) .]

2. Limits; coinsurance; deductibles. A contract that provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 2013, c. 575, §5 (NEW); 2013, c. 575, §10 (AFF) .]

3. Coordination of benefits with dental insurance. If an enrollee eligible for coverage under this section is eligible for coverage under a dental insurance policy or contract and a health insurance policy or contract, the insurer providing dental insurance is the primary payer responsible for charges under subsection 1 and the insurer providing individual health insurance is the secondary payer.

[ 2013, c. 575, §5 (NEW); 2013, c. 575, §10 (AFF) .]

4. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2013, c. 575, §5 (NEW); 2013, c. 575, §10 (AFF) .]

SECTION HISTORY

2013, c. 575, §5 (NEW). 2013, c. 575, §10 (AFF).



24-A §2766. Enrollment of dependent children in dental coverage

1. Offer of dependent coverage; enrollment period. All individual dental insurance policies and contracts that offer dependent coverage must offer the opportunity to enroll a dependent child in the dental insurance coverage at appropriate rates during the following periods:

A. From birth to 30 days of age; and [2009, c. 578, §2 (NEW); 2009, c. 578, §4 (AFF).]

B. Any open or annual enrollment period. [2009, c. 578, §2 (NEW); 2009, c. 578, §4 (AFF).]

§2766. Coverage for children's early intervention services

(As enacted by PL 2009, c. 634, §2; §5 is REALLOCATED TO TITLE 24-A, SECTION 2767)

§2766. Coverage for the diagnosis and treatment of autism spectrum disorders

(As enacted by PL 2009, c. 635, §2; §6 is REALLOCATED TO TITLE 24-A, SECTION 2768)

[ 2009, c. 578, §2 (NEW); 2009, c. 578, §4 (AFF) .]

SECTION HISTORY

2009, c. 578, §2 (NEW). 2009, c. 578, §4 (AFF). 2009, c. 634, §2 (NEW). 2009, c. 634, §5 (AFF). 2009, c. 635, §2 (NEW). 2009, c. 635, §6 (AFF). 2011, c. 420, Pt. A, §23 (RAL). 2011, c. 420, Pt. A, §24 (RAL).



24-A §2767. Coverage for children's early intervention services (REALLOCATED FROM TITLE 24-A, SECTION 2766)

(REALLOCATED FROM TITLE 24-A, SECTION 2766)

1. Definition. For purposes of this section, "children's early intervention services" means services provided by licensed occupational therapists, physical therapists, speech-language pathologists or clinical social workers working with children from birth to 36 months of age with an identified developmental disability or delay as described in the federal Individuals with Disabilities Education Act, Part C, 20 United States Code, Section 1411, et seq.

[ 2011, c. 420, Pt. A, §23 (RAL) .]

2. Required coverage. All individual health insurance policies, contracts and certificates must provide coverage for children's early intervention services in accordance with this subsection.

A. A referral from the child's primary care provider is required. [2011, c. 420, Pt. A, §23 (RAL).]

B. The policy, contract or certificate may limit coverage to $3,200 per year for each child not to exceed $9,600 by the child's 3rd birthday. [2011, c. 420, Pt. A, §23 (RAL).]

C. The policy, contract or certificate may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section. [2011, c. 420, Pt. A, §23 (RAL).]

[ 2011, c. 420, Pt. A, §23 (RAL) .]

SECTION HISTORY

2011, c. 420, Pt. A, §23 (RAL).



24-A §2768. Coverage for the diagnosis and treatment of autism spectrum disorders (REALLOCATED FROM TITLE 24-A, SECTION 2766)

(REALLOCATED FROM TITLE 24-A, SECTION 2766)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Applied behavior analysis" means the design, implementation and evaluation of environmental modifications using behavioral stimuli and consequences to produce socially significant improvement in human behavior, including the use of direct observation, measurement and functional analysis of the relations between environment and behavior. [2011, c. 420, Pt. A, §24 (RAL).]

B. "Autism spectrum disorders" means any of the pervasive developmental disorders as defined by the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, published by the American Psychiatric Association, including autistic disorder, Asperger's disorder and pervasive developmental disorder not otherwise specified. [2011, c. 420, Pt. A, §24 (RAL).]

C. "Treatment of autism spectrum disorders" includes the following types of care prescribed, provided or ordered for an individual diagnosed with an autism spectrum disorder:

(1) Habilitative or rehabilitative services, including applied behavior analysis or other professional or counseling services necessary to develop, maintain and restore the functioning of an individual to the extent possible. To be eligible for coverage, applied behavior analysis must be provided by a person professionally certified by a national board of behavior analysts or performed under the supervision of a person professionally certified by a national board of behavior analysts;

(2) Counseling services provided by a licensed psychiatrist, psychologist, clinical professional counselor or clinical social worker; and

(3) Therapy services provided by a licensed or certified speech therapist, occupational therapist or physical therapist. [2011, c. 420, Pt. A, §24 (RAL).]

[ 2011, c. 420, Pt. A, §24 (RAL) .]

2. Required coverage. All individual health insurance policies and contracts must provide coverage for autism spectrum disorders for an individual covered under a policy or contract who is 10 years of age or under in accordance with the following.

A. The policy or contract must provide coverage for any assessments, evaluations or tests by a licensed physician or licensed psychologist to diagnose whether an individual has an autism spectrum disorder. [2011, c. 420, Pt. A, §24 (RAL).]

B. The policy or contract must provide coverage for the treatment of autism spectrum disorders when it is determined by a licensed physician or licensed psychologist that the treatment is medically necessary health care as defined in section 4301-A, subsection 10-A. A licensed physician or licensed psychologist may be required to demonstrate ongoing medical necessity for coverage provided under this section at least annually. [2011, c. 420, Pt. A, §24 (RAL).]

C. The policy or contract may not include any limits on the number of visits. [2011, c. 420, Pt. A, §24 (RAL).]

D. The policy or contract may limit coverage for applied behavior analysis to $36,000 per year. An insurer may not apply payments for coverage unrelated to autism spectrum disorders to any maximum benefit established under this paragraph. [2011, c. 420, Pt. A, §24 (RAL).]

E. This subsection may not be construed to require coverage for prescription drugs if prescription drug coverage is not provided by the policy or contract. Coverage for prescription drugs for the treatment of autism spectrum disorders must be determined in the same manner as coverage for prescription drugs for the treatment of any other illness or condition is determined under the policy or contract. [2011, c. 420, Pt. A, §24 (RAL).]

[ 2013, c. 597, §1 (AMD); 2013, c. 597, §4 (AFF) .]

3. Limits; coinsurance; deductibles. Except as otherwise provided in this section, any policy or contract that provides coverage for services under this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 2011, c. 420, Pt. A, §24 (RAL) .]

4. Individualized education plan. This section may not be construed to affect any obligation to provide services to an individual with an autism spectrum disorder under an individualized education plan or an individualized family service plan.

[ 2011, c. 420, Pt. A, §24 (RAL) .]

SECTION HISTORY

2011, c. 420, Pt. A, §24 (RAL). 2013, c. 597, §1 (AMD). 2013, c. 597, §4 (AFF).



24-A §2769. Prescription synchronization

1. Synchronization. If a health plan provides coverage for prescription drugs, a carrier:

A. Shall permit and apply a prorated daily cost-sharing rate to a prescription that is dispensed by a pharmacist in the carrier's network for less than a 30-day supply if the prescriber or pharmacist determines that filling or refilling the prescription for less than a 30-day supply is in the best interest of the patient and the patient requests or agrees to less than a 30-day supply in order to synchronize the refilling of that prescription with the patient's other prescriptions; [2015, c. 93, §1 (NEW); 2015, c. 93, §2 (AFF).]

B. May not deny coverage for the dispensing of a medication prescribed for the treatment of a chronic illness that is made in accordance with a plan developed by the carrier, the insured, the prescriber and a pharmacist to synchronize the filling or refilling of multiple prescriptions for the insured. The carrier shall allow a pharmacy to override any denial codes indicating that a prescription is being refilled too soon in order to synchronize the patient's prescriptions; and [2015, c. 93, §1 (NEW); 2015, c. 93, §2 (AFF).]

C. May not use payment structures incorporating prorated dispensing fees. Dispensing fees for partially filled or refilled prescriptions must be paid in full for each prescription dispensed, regardless of any prorated copay for the insured or fee paid for alignment services. [2015, c. 93, §1 (NEW); 2015, c. 93, §2 (AFF).]

[ 2015, c. 93, §1 (NEW); 2015, c. 93, §2 (AFF) .]

2. Application; exclusion. The requirements of this section do not apply to a prescription for:

A. Solid oral doses of antibiotics; or [2015, c. 93, §1 (NEW); 2015, c. 93, §2 (AFF).]

B. Solid oral doses that are dispensed in their original container as indicated in the federal Food and Drug Administration Prescribing Information or are customarily dispensed in their original packaging to assist a patient with compliance. [2015, c. 93, §1 (NEW); 2015, c. 93, §2 (AFF).]

[ 2015, c. 93, §1 (NEW); 2015, c. 93, §2 (AFF) .]

SECTION HISTORY

2015, c. 93, §1 (NEW). 2015, c. 93, §2 (AFF).






Chapter 34: LICENSURE OF MEDICAL UTILIZATION REVIEW ENTITIES

24-A §2771. Review entities

1. Licensure. A person, partnership or corporation, other than an insurer, nonprofit service organization, health maintenance organization, preferred provider organization or employee of those exempt organizations, that performs medical utilization review services on behalf of commercial insurers, nonprofit service organizations, 3rd-party administrators, health maintenance organizations, preferred provider organizations or employers shall apply for licensure by the Bureau of Insurance and pay an application fee of not more than $400 and an annual license fee of not more than $100; except that programs of review of medical services for occupational claims compensated under Title 39-A are subject only to the certification requirements of that title and are not subject to licensure under this section. A person, partnership or corporation, other than an insurer or nonprofit service organization, health maintenance organization, preferred provider organization or the employees of exempt organizations, may not perform utilization review services or medical utilization review services unless the person, partnership or corporation has received a license to perform those activities.

[ 1995, c. 332, Pt. M, §5 (AMD) .]

2. Listing. The Bureau of Insurance shall compile and maintain a current listing of persons, partnerships or corporations licensed pursuant to this section.

[ 1989, c. 556, Pt. C, §2 (NEW) .]

3. Information required. Each person, partnership or corporation licensed pursuant to this section shall, at the time of initial licensure and on or before April 1st of each succeeding year, provide the Bureau of Insurance with the following information:

A. The process by which the entity carries out its utilization review services. The information provided to the bureau must include the categories of health care personnel that perform any activities coming under the definition of utilization review and whether or not these individuals are licensed in the State. The information provided to the bureau also must include copies of any licensure agreements the utilization review entity has in effect with any entity that sells or furnishes the utilization review entity with medical utilization review criteria and the expiration date of any such agreements. If the utilization review entity develops its own medical utilization review criteria, the utilization review entity shall include copies of any policies and procedures or both for the use of the criteria; [1995, c. 332, Pt. M, §6 (AMD).]

B. The process used by the entity for addressing beneficiary or provider complaints; [1989, c. 556, Pt. C, §2 (NEW).]

C. The types of utilization review programs offered by the entity, such as:

(1) Second opinion programs;

(2) Prehospital admission certification;

(3) Preinpatient service eligibility determination; or

(4) Concurrent hospital review to determine appropriate length of stay; and [1989, c. 556, Pt. C, §2 (NEW).]

D. The process chosen by the entity to preserve beneficiary confidentiality of medical information. [1989, c. 556, Pt. C, §2 (NEW).]

As part of its initial application, the entity shall submit copies of all materials to be used to inform beneficiaries and providers of the requirements of its utilization review plans and their rights and responsibilities under the plan.

[ 1995, c. 332, Pt. M, §6 (AMD) .]

4. Transition for existing entities. Notwithstanding subsection 1, persons, partnerships or corporations performing utilization review services on the effective date of this section shall have 90 days from its effective date to submit an application to the superintendent. The superintendent shall act upon those applications within 6 months of the date of receipt of the application, during which time the review entities may continue to perform medical utilization review services.

[ 1989, c. 556, Pt. C, §2 (NEW) .]

SECTION HISTORY

1989, c. 556, §C2 (NEW). 1989, c. 878, §B22 (AMD). 1991, c. 200, §A2 (AMD). 1993, c. 171, §B1 (AMD). 1993, c. 602, §4 (AMD). 1995, c. 332, §§M5,6 (AMD).



24-A §2772. Minimum standards

A utilization review program of the applicant must meet the following minimum standards. [1989, c. 556, Pt. C, §2 (NEW).]

1. Notification of adverse decisions. Notification of an adverse decision by the utilization review agent must be provided to the insured or other party designated by the insured within a time period to be determined by the superintendent through rulemaking and must include the name of the utilization review agent who made the decision.

[ 1993, c. 602, §5 (AMD) .]

2. Reconsideration of determinations. All licensees shall maintain a procedure by which insureds, patients or providers may seek reconsideration of determinations of the licensee.

[ 1989, c. 556, Pt. C, §2 (NEW) .]

3. Accessibility of representatives. A representative of the licensee must be accessible by telephone to insureds, patients or providers and the superintendent may adopt standards of accessibility by rule.

[ RR 2015, c. 1, §27 (COR) .]

3-A. Medical utilization review criteria. The licensee must have written medical utilization review criteria to be employed in the review process. The criteria must be available for review as a part of any review conducted pursuant to section 2774, subsection 1 and a copy of the criteria must be provided to the bureau upon request.

[ 1995, c. 332, Pt. M, §7 (NEW) .]

4. Information materials; confidentiality. A copy of the materials designed to inform applicable patients of the requirements of the utilization plan and the responsibilities and rights of patients under the plan and an acknowledgment that all applicable state and federal laws to protect the confidentiality of individual medical records are followed must be filed with the bureau.

[ 1989, c. 556, Pt. C, §2 (NEW) .]

5. Penalty for noncompliance with utilization review programs. A medical utilization review program may not recommend or implement a penalty of more than $500 for failure to provide notification. This subsection does not limit the right of insurers to deny a claim when appropriate prospective or retroactive review concludes that services or treatment rendered were not medically necessary.

[ 1995, c. 332, Pt. M, §8 (AMD) .]

6. Prohibited activities. A medical utilization review entity shall ensure that an employee does not perform medical utilization review services involving a health care provider or facility in which that employee has a financial interest.

[ RR 1993, c. 2, §15 (RNU) .]

SECTION HISTORY

1989, c. 556, §C2 (NEW). RR 1993, c. 2, §15 (COR). 1993, c. 602, §§5,6 (AMD). 1993, c. 645, §B4 (AMD). 1995, c. 332, §§M7,8 (AMD). RR 2015, c. 1, §27 (COR).



24-A §2773. Utilization review services

As used in this chapter, unless the context indicates otherwise, "utilization review services" or "medical utilization review services" means a program or process by which a person, partnership or corporation, on behalf of an insurer, nonprofit service organization, 3rd-party administrator, health maintenance organization, preferred provider organization or employer that is a payor for or that arranges for payment of medical services, seeks to review the utilization, appropriateness or quality of medical services provided to a person whose medical services are paid for, partially or entirely, by that insurer, nonprofit service organization, 3rd-party administrator, health maintenance organization, preferred provider organization or employer. The terms include these programs or processes whether they apply prospectively or retrospectively to medical services. Utilization review services include, but are not limited to, the following: [1993, c. 602, §7 (AMD).]

1. Second opinion programs. Second opinion programs;

[ 1989, c. 556, Pt. C, §2 (NEW) .]

2. Prehospital admission certification. Prehospital admission certification;

[ 1989, c. 556, Pt. C, §2 (NEW) .]

3. Preinpatient service eligibility certification. Preinpatient service eligibility certification; and

[ 1989, c. 556, Pt. C, §2 (NEW) .]

4. Concurrent hospital review. Concurrent hospital review to determine appropriate length of stay.

[ 1989, c. 556, Pt. C, §2 (NEW) .]

SECTION HISTORY

1989, c. 556, §C2 (NEW). 1993, c. 602, §7 (AMD).



24-A §2774. Enforcement

The following provisions govern enforcement of this chapter. [1989, c. 556, Pt. C, §2 (NEW).]

1. Periodic reviews. The superintendent may conduct periodic reviews of the operations of the entities licensed pursuant to this chapter to ensure that they continue to meet the minimum standards set forth in section 2772 and any applicable rules adopted by the superintendent. The superintendent may perform periodic telephone audits of licensees to determine if representatives of the licensee are reasonably accessible, as required by section 2772.

[ 1989, c. 556, Pt. C, §2 (NEW) .]

2. Action against licensee. The superintendent is authorized to take appropriate action against a licensee which fails to meet the standards of this chapter or any rules adopted by the superintendent, or who fails to respond in a timely manner to corrective actions ordered by the superintendent. The superintendent may impose a civil penalty not to exceed $1,000 for each violation, as permitted by section 12-A, or may deny, suspend or revoke the license.

[ 1989, c. 556, Pt. C, §2 (NEW) .]

3. Opportunity to provide information and request hearing. Before taking the actions authorized by this section to deny, suspend or revoke the license, the superintendent shall provide the licensee with reasonable time to supply additional information demonstrating compliance with the requirements of this chapter and the opportunity to request a hearing to be held consistent with the provisions of the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1989, c. 556, Pt. C, §2 (NEW) .]

4. Authority to adopt rules. The superintendent may adopt rules necessary to implement the provisions of this chapter.

[ 1989, c. 556, Pt. C, §2 (NEW) .]

5. Rulings on appropriateness of medical judgments not authorized. Nothing in this chapter requires or authorizes the superintendent to rule on the appropriateness of medical decisions or judgments rendered by review entities and their agents.

[ 1989, c. 556, Pt. C, §2 (NEW) .]

SECTION HISTORY

1989, c. 556, §C2 (NEW).






Chapter 35: GROUP AND BLANKET HEALTH INSURANCE

24-A §2801. Scope of chapter -- short title

1. This chapter applies only to group health insurance contracts and to blanket health insurance contracts as herein provided. Nothing in this chapter pertains to legal services insurance as described in chapter 38, except to the extent expressly permitted in that chapter.

[ 1983, c. 801, §10 (AMD) .]

2. This chapter may be cited as the "Group or Blanket Health Insurance Law."

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1983, c. 801, §10 (AMD).



24-A §2802. Group insurance defined

1. Any policy or contract of insurance against death or injury resulting from accident or from accidental means which covers more than one person, except blanket accident policies as defined in section 2813 and family accident and sickness policies conforming to section 2703, shall be deemed a group accident insurance policy.

[ 1969, c. 177, §48 (AMD) .]

2. Any policy or contract which insures against disablement, disease or sickness of the insured, excluding disablement which results from accident or from accidental means, and which covers more than one person, except blanket sickness insurance policies as defined in section 2813 and family accident and sickness policies conforming to section 2703, shall be deemed a group sickness insurance policy or contract.

[ 1969, c. 132, §1 (NEW) .]

3. Any policy or contract of insurance which combines the coverage of group accident insurance and of group sickness insurance shall be deemed a group accident and sickness insurance policy.

[ 1969, c. 132, §1 (NEW) .]

4. Any reference hereinafter to group health insurance shall mean group accident, group sickness and group accident and sickness insurance as herein defined.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §48 (AMD).



24-A §2803. Requirements

A policy of group health insurance may not be delivered in this State, nor may any certificate of group health insurance that derives from a policy issued in another state be delivered in this State unless the group policyholder conforms to one of the descriptions set forth in sections 2804 to 2808. [2011, c. 238, Pt. G, §1 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 147, §1 (RPR). 1993, c. 171, §C2 (AMD). 2011, c. 238, Pt. G, §1 (AMD).



24-A §2803-A. Loss information

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Insurance policy" means the insurance policy relating to the loss information requested pursuant to this section. [1995, c. 71, §2 (NEW).]

B. "Loss information" means the aggregate claims experience of the group insurance policy or contract. "Loss information" includes the amount of premium received, the amount of claims paid and the loss ratio. "Loss information" does not include any information or data pertaining to the medical diagnosis, treatment or health status that identifies an individual covered under the group contract or policy. [1995, c. 71, §2 (NEW).]

C. "Loss ratio" means the ratio between the amount of premium received and the amount of claims paid by the insurer under the group insurance contract or policy. [1995, c. 71, §2 (NEW).]

[ 1995, c. 71, §2 (NEW) .]

2. Disclosure of basic loss information. Upon written request, every insurer shall provide loss information concerning a group policy or contract to its policyholder, to a former policyholder or to a school administrative unit pursuant to Title 20-A, section 1001, subsection 14, paragraph E within 21 business days of the date of the request. This subsection does not apply to a former policyholder whose coverage terminated more than 18 months prior to the date of a request.

[ RR 2011, c. 1, §39 (COR) .]

3. Transmittal of request. An insurance producer or other authorized representative who receives a request for loss information in accordance with this section shall transmit the request for loss information to the insurer within 4 business days.

[ 2001, c. 410, Pt. B, §1 (AMD) .]

4. Exception. An insurer is not required to provide the loss information described in this section for a group that is eligible for small group coverage pursuant to section 2808-B.

[ 2001, c. 410, Pt. B, §2 (AMD) .]

SECTION HISTORY

1995, c. 71, §2 (NEW). 1997, c. 370, §E5 (AMD). 2001, c. 410, §§B1,2 (AMD). 2003, c. 428, §D1 (AMD). RR 2011, c. 1, §39 (COR). 2011, c. 395, §4 (AMD).



24-A §2804. Employee groups

A group of individuals may be insured under a policy issued to an employer or to the trustees of a fund established by an employer, which employer or trustees shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, subject to the following requirements. [1981, c. 147, §2 (RPR).]

1. The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class or classes thereof. The policy may provide that the term "employees" includes the employees of one or more subsidiary corporations and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietorships or partnerships if the business of the employer and of the affiliated corporations, proprietorships or partnerships is under common control. The policy may provide that the term "employees" includes the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may provide that the term "employees" includes retired employees and directors of a corporate employer. A policy issued to insure the employees of a public body may provide that the term "employees" includes elected or appointed officials.

[ 1981, c. 147, §2 (RPR) .]

2. The premium for the policy shall be paid either from the employer's funds or from funds contributed by the insured employees, or from both. Except as provided in subsection 3, a policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, except those who reject such coverage in writing.

[ 1981, c. 147, §2 (RPR) .]

3. Except as provided in section 2736-C, section 2808-B and chapter 36, an insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

[ 1999, c. 256, Pt. G, §1 (AMD) .]

4.

[ 1981, c. 147, §2 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §49 (AMD). 1981, c. 147, §2 (RPR). 1989, c. 867, §§2,10 (AMD). 1999, c. 256, §G1 (AMD).



24-A §2804-A. Private purchasing alliances

A group of individuals may be insured under a policy issued to a private purchasing alliance meeting the requirements of chapter 18-A. [1995, c. 673, Pt. A, §4 (NEW).]

SECTION HISTORY

1995, c. 673, §A4 (NEW).



24-A §2805. Labor union groups

A group of individuals may be insured under a policy issued to a labor union or similar employee organization, which shall be deemed to be the policyholder, to insure members of that union or organization for the benefit of persons other than the union or organization or any of its officials, representatives or agents, subject to the following requirements. [1981, c. 147, §3 (RPR).]

1. The members eligible for insurance under the policy shall be all of the members of the union or organization or all of any class or classes thereof.

[ 1981, c. 147, §3 (RPR) .]

2. The premium for the policy shall be paid either from funds of the union or organization, or from funds contributed by the insured members specifically for their insurance, or from both. Except as provided in subsection 3, a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members, except those who reject such coverage in writing.

[ 1981, c. 147, §3 (RPR) .]

3. Except as provided in section 2736-C, section 2808-B and chapter 36, an insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

[ 1999, c. 256, Pt. G, §2 (AMD) .]

4.

[ 1981, c. 147, §3 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 147, §3 (RPR). 1989, c. 867, §§3,10 (AMD). 1999, c. 256, §G2 (AMD).



24-A §2805-A. Association groups

A group of individuals may be insured under a policy issued to an association or to a trust or to the trustees of a fund established, created or maintained for the benefit of members of one or more associations. The association or associations shall have at the outset a minimum of 50 persons; shall have been organized and maintained in good faith for purposes other than that of obtaining insurance; shall have been in active existence for at least 2 years; and shall have a constitution and bylaws which provides that: The association or associations hold regular meetings not less than annually to further purposes of the members; except for credit unions, the association or associations collect dues or solicit contributions from members; and the members have voting privileges and representation on the governing board and committees. The policy is subject to the following requirements. [1981, c. 147, §4 (NEW).]

1. The policy may insure members of the association or associations, employees thereof or employees of members or one or more of the preceding or all of any class or classes thereof for the benefit of persons other than the employees' employer.

[ 1981, c. 147, §4 (NEW) .]

2. The premium for the policy shall be paid from funds contributed by the association or associations or by employer members, or by both, or from funds contributed by the covered persons or from both the covered persons and the association, associations or employer members.

[ 1981, c. 147, §4 (NEW) .]

3. Except as provided in subsection 4, a policy on which no part of the premium is to be derived from funds contributed by the covered persons specifically for their insurance must insure all eligible persons, except those who reject that coverage in writing.

[ 1981, c. 147, §4 (NEW) .]

4. Except as provided in section 2736-C, section 2808-B and chapter 36, an insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

[ 1999, c. 256, Pt. G, §3 (AMD) .]

SECTION HISTORY

1981, c. 147, §4 (NEW). 1989, c. 867, §§4,10 (AMD). 1999, c. 256, §G3 (AMD).



24-A §2806. Trustee groups

A group of individuals may be insured under a policy issued to a trust or to the trustee or trustees of a fund established by 2 or more employers, or by one or more labor unions or similar employee organizations, or by one or more employers and one or more labor unions or similar employee organizations, which trust or trustee or trustees shall be deemed the policyholder, to insure employees of the employers or members of the unions or organizations for the benefit of persons other than the employers or the unions or organizations, subject to the following requirements. [1981, c. 147, §5 (RPR).]

1. The persons eligible for insurance shall be all of the employees of the employers or all of the members of the unions or organizations, or all of any class or classes thereof. The policy may provide that the term "employees" includes retired employees, the individual proprietor or partners if an employer is an individual proprietorship or a partnership and directors of a corporate employer. The policy may provide that the term "employees" includes the trustees or their employees, or both, if their duties are principally connected with that trusteeship.

[ 1981, c. 147, §5 (RPR) .]

2. The premium for the policy shall be paid from funds contributed by the employer or employers of the insured persons or by the union or unions or similar employee organizations, or by both, or from funds contributed by the insured persons or from both the insured persons and the employer or union or similar employee organization. Except as provided in subsection 3, a policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance must insure all eligible persons, except those who reject such coverage in writing.

[ 1981, c. 147, §5 (RPR) .]

3. Except as provided in section 2736-C, section 2808-B and chapter 36, an insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

[ 1999, c. 256, Pt. G, §4 (AMD) .]

4.

[ 1981, c. 147, §5 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §§50,51 (AMD). 1977, c. 655, §2 (AMD). 1981, c. 147, §5 (RPR). 1989, c. 867, §§5,10 (AMD). 1999, c. 256, §G4 (AMD).



24-A §2807. Debtor groups

A group of individuals may be insured under a policy issued to a creditor, or its parent holding company or to a trustee or trustees or agent designated by 2 or more creditors, which creditor, holding company, affiliate, trustee, trustees or agent shall be deemed the policyholder, to insure debtors of the creditor or creditors, as the case may be, all as defined and set forth under section 2604-A, provided that the amount of indemnity payable with respect to any person insured thereunder shall not at any time exceed the aggregate of the periodic scheduled unpaid installments, including, with respect to mortgage indebtedness, such real estate taxes and insurance costs incident to the mortgaged property as may become due during the scheduled period and provided that nothing in this paragraph may be construed or deemed to apply to or affect disability benefit provisions in group credit life insurance policies as authorized under section 2604-A. [1981, c. 698, §109 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1979, c. 127, §§156-A (AMD). 1981, c. 147, §6 (AMD). 1981, c. 698, §109 (AMD).



24-A §2807-A. Credit union groups

A group of individuals may be insured under a policy issued to a credit union or to a trustee or trustees or agent designated by 2 or more credit unions, which credit union, trustee, trustees or agent is considered the policyholder, to insure members of the credit union or credit unions for the benefit of persons other than the credit union or credit unions, trustee or trustees or agent or any of their officials, subject to the following requirements. [1981, c. 147, §7 (NEW).]

1. The members eligible for insurance are all of the members of the credit union or credit unions or all of any class or classes thereof.

[ 1981, c. 147, §7 (NEW) .]

2. The premium for the policy shall be paid either from funds of the credit union or from funds contributed by the insured members specifically for their insurance, or from both. Except as provided in subsection 3, a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members, except those who reject the coverage in writing.

[ 1981, c. 147, §7 (NEW) .]

3. Except as provided in section 2736-C, section 2808-B and chapter 36, an insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer.

[ 1999, c. 256, Pt. G, §5 (AMD) .]

SECTION HISTORY

1981, c. 147, §7 (NEW). 1989, c. 867, §§6,10 (AMD). 1999, c. 256, §G5 (AMD).



24-A §2808. Other groups

Group health insurance offered to a resident of this State under a group health insurance policy issued to a group other than one described in sections 2804 to 2807-A is subject to the following requirements. [1981, c. 147, §8 (RPR).]

1. No group health insurance policy may be delivered in this State, pursuant to this section, unless the superintendent finds that:

A. The policyholder is a bona fide group formed for purposes other than procurement of insurance; [1987, c. 476, §4 (AMD).]

B. The issuance of the group policy would be actuarially sound; [1981, c. 147, §8 (NEW).]

C. The issuance of the group policy would result in economies of acquisition or administration; and [1987, c. 476, §4 (AMD).]

D. The benefits are reasonable in relation to the premiums charged. [1981, c. 147, §8 (NEW).]

[ 1987, c. 476, §4 (AMD) .]

2. No group health insurance coverage may be offered in this State, pursuant to this section, by an insurer under a policy issued in another state, unless the superintendent has made a determination that the requirements of subsection 1, paragraphs A, B, C and D have been met.

[ 1987, c. 476, §5 (RPR) .]

2-A. Notwithstanding subsections 1 and 2, an employee leasing company registered pursuant to Title 32, chapter 125 qualifies as an eligible group for purposes of the purchase of group health insurance as provided in this section.

[ 1997, c. 393, Pt. A, §26 (AMD) .]

3. The premium for the policy shall be paid either from the policyholder's funds or from funds contributed by the covered persons, or from both.

[ 1981, c. 147, §8 (NEW) .]

4. Except as provided in section 2736-C, section 2808-B and chapter 36, an insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

[ 1999, c. 256, Pt. G, §6 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1981, c. 147, §8 (RPR). 1987, c. 476, §§4,5 (AMD). 1989, c. 867, §§7,10 (AMD). 1995, c. 618, §3 (AMD). 1997, c. 393, §A26 (AMD). 1999, c. 256, §G6 (AMD).



24-A §2808-A. Rating practices in group health insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 422, §2 (NEW). 1991, c. 353, (AMD). 1991, c. 696, (AMD). 1991, c. 828, §24 (AMD). 1995, c. 332, §B1 (RP).



24-A §2808-B. Small group health plans

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Carrier" means any insurance company, nonprofit hospital and medical service organization or health maintenance organization authorized to issue small group health plans in this State. For the purposes of this section, carriers that are affiliated companies or that are eligible to file consolidated tax returns are treated as one carrier and any restrictions or limitations imposed by this section apply as if all small group health plans delivered or issued for delivery in this State by affiliated carriers were issued by one carrier. For purposes of this section, health maintenance organizations are treated as separate organizations from affiliated insurance companies and nonprofit hospital and medical service organizations. [1991, c. 861, §2 (NEW).]

B. "Community rate" means the rate to be charged to all eligible groups for small group health plans prior to any adjustments pursuant to subsection 2, paragraphs C and D. [1991, c. 861, §2 (NEW).]

C. "Eligible employee" means an employee who works on a full-time basis, with a normal work week of 30 hours or more. "Eligible employee" includes a sole proprietor, a partner of a partnership or an independent contractor, but does not include employees who work on a temporary or substitute basis. An employer may elect to treat as eligible employees part-time employees who work a normal work week of 10 hours or more as long as at least one employee works a normal work week of 30 hours or more. An employer may elect to treat as eligible employees employees who retire from the employer's employment. [1999, c. 256, Pt. P, §1 (AMD).]

D. "Eligible group" means any person, firm, corporation, partnership, association or subgroup engaged actively in a business that employed an average of 50 or fewer eligible employees during the preceding calendar year.

(1) If an employer was not in existence throughout the preceding calendar year, the determination must be based on the average number of employees that the employer is reasonably expected to employ on business days in the current calendar year.

(2) In determining the number of eligible employees, companies that are affiliated companies or that are eligible to file a combined tax return for purposes of state taxation are considered one employer.

(3) A group is not an eligible group if there is any one other state where there are more eligible employees than are employed within this State and the group had coverage in that state or is eligible for guaranteed issuance of coverage in that state.

(4) An employer qualifies as an eligible group for 2-person coverage if the employer provides a carrier with the following information demonstrating that the employer's business and employees meet the minimum qualifications for group coverage in paragraph C:

(a) A copy of the most recent quarterly combined filing for income tax withholding and unemployment contributions, Form 941/C1-ME;

(b) For an employee claimed to be an employee eligible for group coverage whose name is not listed on Form 941/C1-ME, a copy of the employer's payroll records for the most recent 3 months showing tax withholding or a wage report from a payroll company showing wages paid to that employee for the most recent quarter with tax withholding;

(c) If an employer is exempt from filing Form 941/C1-ME for group coverage, documentation of that exemption and a copy of the employer's payroll records for the most recent 3 months showing tax withholding or a wage report from a payroll company showing wages paid to that employee for the most recent quarter with tax withholding; or

(d) If the name of the business owner or employee does not appear on Form 941/C1-ME, a copy of one of the following:

(i) Federal income tax Form Schedule C or Schedule F;

(ii) Federal income tax Form 1120S, Schedule K-1;

(iii) Federal income tax Form 1065, Schedule K-1;

(iv) A workers' compensation insurance audit or evidence of a waiver of benefits under Title 39-A;

(v) A description of operations in a commercial general liability insurance policy or equivalent insurance policy providing coverage for the business; or

(vi) A signature card from a financial institution or credit union authorizing the employee to sign checks on a business checking or share draft account that is at least 6 months old; a notarized affidavit from the employer describing the duties of the employee and the average number of hours worked by the employee and attesting that the employer is not defrauding the carrier and is aware of the consequences of committing fraud or making a material misrepresentation to the carrier, including a loss of coverage and benefits; and, if the group coverage is purchased through a producer, a notarized affidavit from the producer affirming the producer's belief that the employer qualifies as an eligible group for coverage.

In determining if a new business or a business that adds an owner or a new employee to payroll during the course of a year qualifies as an eligible group for 2-person coverage under this subparagraph, the employer must submit an affidavit stating that all employees meet the criteria in this subparagraph and that the documentation and forms required under this subparagraph will be provided to the carrier when payroll records become available, when ownership distribution forms become available or the first renewal date of the coverage, whichever date is earlier. A false affidavit or misrepresentation on an affidavit submitted by an employer may result in the loss of group coverage and repayment of claims paid. This subparagraph may not be construed to prohibit a carrier from recognizing an employer as an eligible group if the employer has not produced the documentation required in this subparagraph.

This subparagraph applies only to an employer applying for group health insurance coverage as a 2-person group from October 1, 2001 to December 31, 2013. [2011, c. 364, §9 (AMD).]

E. "Late enrollee" means an eligible employee or dependent who requests enrollment in a small group health plan following the initial minimum 30-day enrollment period provided under the terms of the plan, except that, an eligible employee or dependent is not considered a late enrollee if the eligible employee or dependent meets the requirements of section 2849-B, subsection 3, paragraph A, B, C-1 or D. [1997, c. 777, Pt. B, §2 (AMD).]

F. "Premium rate" means the rate charged to an eligible group or eligible individual for a small group health plan. [1991, c. 861, §2 (NEW).]

G. "Small group health plan" means any hospital and medical expense-incurred policy; health, hospital or medical service corporation plan contract; or health maintenance organization subscriber contract covering an eligible group. "Small group health plan" does not include the following types of insurance:

(1) Accident;

(2) Credit;

(3) Disability;

(4) Long-term care or nursing home care;

(5) Medicare supplement;

(6) Specified disease;

(7) Dental or vision;

(8) Coverage issued as a supplement to liability insurance;

(9) Workers' compensation;

(10) Automobile medical payment; or

(11) Insurance under which benefits are payable with or without regard to fault and that is required statutorily to be contained in any liability insurance policy or equivalent self-insurance. [1991, c. 861, §2 (NEW).]

H. "Subgroup" means an employer with 50 or fewer employees within an association, a multiple employer trust, a private purchasing alliance or any similar subdivision of a larger group covered by a single group health policy or contract. For group policies issued to an employee leasing company as defined in Title 32, chapter 125, each client having 50 or fewer employees is considered a separate subgroup. [2009, c. 244, Pt. F, §2 (AMD).]

[ 2011, c. 364, §9 (AMD) .]

2. Rating practices. The following requirements apply to the rating practices of carriers providing small group health plans. This subsection does not apply to policies issued before January 1, 1998 to eligible groups that employed, on average, 25 to 50 eligible employees until their first renewal date on or after January 1, 1998.

A. [2003, c. 469, Pt. E, §14 (RP).]

B. A carrier may not vary the premium rate due to the gender, health status, claims experience or policy duration of the eligible group or members of the group. [1993, c. 477, Pt. B, §1 (AMD); 1993, c. 477, Pt. F, §1 (AFF).]

C. A carrier may vary the premium rate due to occupation and industry, family membership and participation in wellness programs to the extent permitted by the federal Affordable Care Act. The superintendent may adopt rules setting forth appropriate methodologies regarding rate discounts for participation in wellness programs and rating for occupation and industry pursuant to this paragraph. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 638, §1 (AMD).]

C-1. A carrier may vary the premium rate due to geographic area in accordance with the limitation set out in this paragraph. For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State on or after October 1, 2011, the rating factor used by a carrier for geographic area may not exceed 1.5. [2011, c. 90, Pt. A, §7 (NEW).]

D. A carrier may vary the premium rate due to age, group size and tobacco use only under the following schedule and within the listed percentage bands.

(1) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between July 15, 1993 and July 14, 1994, the premium rate may not deviate above or below the community rate filed by the carrier by more than 50%.

(2) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between July 15, 1994 and July 14, 1995, the premium rate may not deviate above or below the community rate filed by the carrier by more than 33%.

(3) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between July 15, 1995 and September 30, 2011, the premium rate may not deviate above or below the community rate filed by the carrier by more than 20%.

(4) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between October 1, 2011 and September 30, 2012, the maximum rate differential due to age filed by the carrier as determined by ratio is 2 to 1. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(5) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between October 1, 2012 and December 31, 2013, the maximum rate differential due to age and group size filed by the carrier as determined by ratio is 2.5 to 1. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(6) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between January 1, 2014 and December 31, 2014, the maximum rate differential due to age and group size filed by the carrier as determined by ratio is 3 to 1 to the extent permitted by the federal Affordable Care Act. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(7) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between January 1, 2015 and December 31, 2015, the maximum rate differential due to age and group size filed by the carrier as determined by ratio is 4 to 1 to the extent permitted by the federal Affordable Care Act. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(8) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 2016, the maximum rate differential due to age and group size filed by the carrier as determined by ratio is 5 to 1 to the extent permitted by the federal Affordable Care Act. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(9) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State on or after October 1, 2011, the maximum rate differential due to tobacco use filed by the carrier as determined by ratio is 1.5 to 1. [2011, c. 638, §2 (AMD).]

D-1. [2011, c. 90, Pt. A, §9 (RP).]

D-2. Notwithstanding the requirements of paragraph D, rates with respect to employees whose work site is not in this State may be based on area adjustment factors appropriate to that location. [RR 1997, c. 1, §22 (RAL).]

E. The superintendent may authorize a carrier to establish a separate community rate for an association group organized pursuant to section 2805-A or a trustee group organized pursuant to section 2806, as long as association group membership or eligibility for participation in the trustee group is not conditional on health status, claims experience or other risk selection criteria and all small group health plans offered by the carrier through that association or trustee group:

(1) Are otherwise in compliance with the premium rate requirements of this subsection; and

(2) Are offered on a guaranteed issue basis to all eligible employers that are members of the association or are eligible to participate in the trustee group except that a professional association may require that a minimum percentage of the eligible professionals employed by a subgroup be members of the association in order for the subgroup to be eligible for issuance or renewal of coverage through the association. The minimum percentage must not exceed 90%. For purposes of this subparagraph, "professional association" means an association that:

(a) Serves a single profession that requires a significant amount of education, training or experience or a license or certificate from a state authority to practice that profession;

(b) Has been actively in existence for 5 years;

(c) Has a constitution and bylaws or other analogous governing documents;

(d) Has been formed and maintained in good faith for purposes other than obtaining insurance;

(e) Is not owned or controlled by a carrier or affiliated with a carrier;

(g) Has at least 1,000 members if it is a national association; 200 members if it is a state or local association;

(h) All members and dependents of members are eligible for coverage regardless of health status or claims experience; and

(i) Is governed by a board of directors and sponsors annual meetings of its members.

Producers may only market association memberships, accept applications for membership or sign up members in the professional association where the individuals are actively engaged in or directly related to the profession represented by the professional association.

Except for employers with plans that have grandfathered status under the federal Affordable Care Act, this paragraph does not apply to policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 2014. [RR 2011, c. 1, §40 (COR).]

F. Premium rates charged to a private purchasing alliance, as defined by chapter 18-A, may be reduced in accordance with rules adopted pursuant to that chapter. [1995, c. 673, Pt. A, §6 (NEW).]

G. [2003, c. 469, Pt. E, §15 (RP).]

H. A carrier that offered small group health plans prior to October 1, 2011 may close its small group book of business sold prior to October 1, 2011 and may establish a separate community rate for eligible groups applying for coverage under a small group health plan on or after October 1, 2011. If a carrier closes its small group book of business as permitted under this paragraph, the carrier may vary the premium rate for that closed book of business only as permitted in this paragraph and paragraphs C and C-1.

(1) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between October 1, 2011 and September 30, 2012, the maximum rate differential due to age filed by the carrier as determined by ratio is 2 to 1. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(2) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between October 1, 2012 and December 31, 2013, the maximum rate differential due to age and group size filed by the carrier as determined by ratio is 2.5 to 1. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(3) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between January 1, 2014 and December 31, 2014, the maximum rate differential due to age and group size filed by the carrier as determined by ratio is 3 to 1 to the extent permitted by the federal Affordable Care Act. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(4) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State between January 1, 2015 and December 31, 2015, the maximum rate differential due to age and group size filed by the carrier as determined by ratio is 4 to 1 to the extent permitted by the federal Affordable Care Act. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(5) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 2016, the maximum rate differential due to age and group size filed by the carrier as determined by ratio is 5 to 1 to the extent permitted by the federal Affordable Care Act. The limitation does not apply for determining rates for an attained age of less than 19 years of age or more than 65 years of age.

(6) For all policies, contracts or certificates that are executed, delivered, issued for delivery, continued or renewed in this State on or after October 1, 2011, the maximum rate differential due to tobacco use filed by the carrier as determined by ratio is 1.5 to 1. [2011, c. 638, §3 (AMD).]

I. Except for plans that have grandfathered status under the federal Affordable Care Act, beginning January 1, 2014, a carrier shall consider all enrollees in all small group health plans offered by the carrier to be members of a single risk pool to the extent required by the federal Affordable Care Act. [2011, c. 364, §14 (NEW).]

[ 2011, c. 638, §§1-3 (AMD) .]

2-A. Rate filings. A carrier offering small group health plans shall file with the superintendent the community rates for each plan and every rate, rating formula and classification of risks and every modification of any formula or classification that it proposes to use.

A. Every filing must state the effective date of the filing. Every filing must be made not less than 60 days in advance of the stated effective date, unless the 60-day requirement is waived by the superintendent. The effective date may be suspended by the superintendent for a period of time not to exceed 30 days. [2009, c. 244, Pt. C, §7 (AMD).]

B. A filing and all supporting information, except for protected health information required to be kept confidential by state or federal statute and except for descriptions of the amount and terms or conditions or reimbursement in a contract between an insurer and a 3rd party, are public records notwithstanding Title 1, section 402, subsection 3, paragraph B and become part of the official record of any hearing held pursuant to subsection 2-B, paragraph B or F. [2009, c. 439, Pt. D, §1 (AMD).]

C. Rates for small group health plans must be filed in accordance with this section and subsections 2-B and 2-C for premium rates effective on or after July 1, 2004, except that the filing of rates for small group health plans are not required to account for any payment or any recovery of that payment pursuant to subsection 2-B, paragraph D and former section 6913 for rates effective before July 1, 2005. [2007, c. 629, Pt. M, §6 (AMD).]

[ 2009, c. 244, Pt. C, §7 (AMD); 2009, c. 439, Pt. D, §1 (AMD) .]

2-B. Rate review and hearings. Except as provided in subsection 2-C, rate filings are subject to this subsection.

A. Rates subject to this subsection must be filed for approval by the superintendent. The superintendent shall disapprove any premium rates filed by any carrier, whether initial or revised, for a small group health plan unless it is anticipated that the aggregate benefits estimated to be paid under all the small group health plans maintained in force by the carrier for the period for which coverage is to be provided will return to policyholders at least 75% of the aggregate premiums collected for those policies, as determined in accordance with accepted actuarial principles and practices and on the basis of incurred claims experience and earned premiums. For the purposes of this calculation, any payments paid pursuant to former section 6913 must be treated as incurred claims. [2009, c. 244, Pt. G, §2 (AMD).]

B. If at any time the superintendent has reason to believe that a filing does not meet the requirements that rates not be excessive, inadequate or unfairly discriminatory or that the filing violates any of the provisions of chapter 23, the superintendent shall cause a hearing to be held. Hearings held under this subsection must conform to the procedural requirements set forth in Title 5, chapter 375, subchapter 4. The superintendent shall issue an order or decision within 30 days after the close of the hearing or of any rehearing or reargument or within such other period as the superintendent for good cause may require, but not to exceed an additional 30 days. In the order or decision, the superintendent shall either approve or disapprove the rate filing. If the superintendent disapproves the rate filing, the superintendent shall establish the date on which the filing is no longer effective, specify the filing the superintendent would approve and authorize the insurer to submit a new filing in accordance with the terms of the order or decision. [2003, c. 469, Pt. E, §16 (NEW).]

C. When a filing is not accompanied by the information upon which the carrier supports the filing or the superintendent does not have sufficient information to determine whether the filing meets the requirements that rates not be excessive, inadequate or unfairly discriminatory, the superintendent shall require the carrier to furnish the information upon which it supports the filing. [2011, c. 364, §15 (AMD).]

D. A carrier that adjusts its rate shall account for the savings offset payment or any recovery of that savings offset payment in its experience consistent with this section and former section 6913. [2007, c. 629, Pt. M, §8 (AMD).]

E. [2009, c. 244, Pt. C, §8 (RP).]

F. [2009, c. 244, Pt. C, §9 (RP).]

[ 2011, c. 364, §15 (AMD) .]

2-C. Guaranteed loss ratio. Notwithstanding subsection 2-B, rate filings for a credible block of small group health plans may be filed in accordance with this subsection instead of subsection 2-B. Rates filed in accordance with this subsection are filed for informational purposes.

A. A block of small group health plans is considered credible if the anticipated average number of members during the period for which the rates will be in effect meets standards for full or partial credibility pursuant to the federal Affordable Care Act. The rate filing must state the anticipated average number of members during the period for which the rates will be in effect and the basis for the estimate. If the superintendent determines that the number of members is likely to be less than needed to meet the credibility standard, the filing is subject to subsection 2-B. [2011, c. 364, §16 (AMD).]

A-1. [2011, c. 364, §16 (RP).]

B. [2011, c. 364, §16 (RP).]

C. [2011, c. 364, §16 (RP).]

D. [2011, c. 364, §16 (RP).]

E. [2011, c. 364, §16 (RP).]

[ 2011, c. 90, Pt. D, §4 (AMD); 2011, c. 364, §16 (AMD) .]

3. Coverage for late enrollees. In providing coverage to late enrollees, small group health plan carriers are allowed to exclude or limit coverage for a late enrollee subject to the limitations set forth in section 2849-B, subsection 3.

[ 1999, c. 256, Pt. L, §1 (AMD) .]

4. Guaranteed issuance and guaranteed renewal. Carriers providing small group health plans must meet the following requirements on issuance and renewal.

A. Any small group health plan offered to any eligible group or subgroup must be offered to all eligible groups that meet the carrier's minimum participation requirements, which may not exceed 75%, to all eligible employees and their dependents in those groups. In determining compliance with minimum participation requirements, eligible employees and their dependents who have existing health care coverage may not be considered in the calculation. If an employee declines coverage because the employee has other coverage, any dependents of that employee who are not eligible under the employee's other coverage are eligible for coverage under the small group health plan. A carrier may deny coverage under a managed care plan, as defined by section 4301-A:

(1) To employers who have no employees who live, reside or work within the approved service area of the plan; and

(2) To employers if the carrier has demonstrated to the superintendent's satisfaction that:

(a) The carrier does not have the capacity to deliver services adequately to additional enrollees within all or a designated part of its service area because of its obligations to existing enrollees; and

(b) The carrier is applying this provision uniformly to individuals and groups without regard to any health-related factor.

A carrier that denies coverage in accordance with this subparagraph may not enroll individuals residing within the area subject to denial of coverage, or groups or subgroups within that area for a period of 180 days after the date of the first denial of coverage. [RR 2001, c. 1, §32 (COR).]

B. Renewal is guaranteed under section 2850-B. [1997, c. 445, §32 (AFF); 1997, c. 445, §17 (RPR).]

[ RR 2001, c. 1, §32 (COR) .]

5. Cessation of business.

[ 1997, c. 445, §32 (AFF); 1997, c. 445, §18 (RP) .]

6. Fair marketing standards. Carriers providing small group health plans must meet the following standards of fair marketing.

A. Each carrier must actively market small group health plan coverage, including any standardized plans required to be offered pursuant to subsection 8-A, to eligible groups in this State. [2009, c. 439, Pt. D, §2 (AMD).]

B. A carrier or representative of the carrier may not directly or indirectly engage in the following activities:

(1) Encouraging or directing eligible groups to refrain from filing an application for coverage with the carrier because of any of the rating factors listed in subsection 2; and

(2) Encouraging or directing eligible groups to seek coverage from another carrier because of any of the rating factors listed in subsection 2. [1991, c. 861, §2 (NEW).]

C. A carrier may not directly or indirectly enter into any contract, agreement or arrangement with a representative of the carrier that provides for or results in the compensation paid to the representative for the sale of a small group health plan to be varied because of the rating factors listed in subsection 2. A carrier may enter into a compensation arrangement that provides compensation to a representative of the carrier on the basis of percentage of premium, provided that the percentage does not vary because of the rating factors listed in subsection 2. [1991, c. 861, §2 (NEW).]

D. A carrier may not terminate, fail to renew or limit its contract or agreement of representation with a representative for any reason related to the rating factors listed in subsection 2. [1991, c. 861, §2 (NEW).]

E. A carrier or representative of the carrier may not induce or otherwise encourage an eligible group to separate or otherwise exclude an employee from small group health plan coverage or benefits. [1991, c. 861, §2 (NEW).]

F. Denial by a carrier of an application for coverage from an eligible group must be in writing and must state the reason or reasons for the denial. [1991, c. 861, §2 (NEW).]

G. The superintendent may establish rules setting forth additional standards to provide for the fair marketing and broad availability of small group health plans in this State. [1991, c. 861, §2 (NEW).]

H. A violation of this section by a carrier or a representative of the carrier is an unfair trade practice under chapter 23. If a carrier enters into a contract, agreement or other arrangement with a 3rd-party administrator to provide administrative, marketing or other services related to the offering of small group health plans in this State, the 3rd-party administrator is subject to this section as if it were a carrier. [1991, c. 861, §2 (NEW).]

I. Notwithstanding any other provision of this section, prior to January 1, 2014, a carrier may choose whether it will offer to groups having only one member coverage under the carrier's individual health policies offered to other individuals in this State in accordance with section 2736-C or coverage under a small group health plan in accordance with this section, or both, but the carrier need not offer to groups of one both small group and individual health coverage. [2011, c. 364, §17 (AMD).]

[ 2011, c. 364, §17 (AMD) .]

7. Applicability. This section applies to all policies, plans, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after July 15, 1993. For purposes of this section, all contracts are deemed renewed no later than the next yearly anniversary date of the policy, plan, contract or certificate.

[ 1995, c. 332, Pt. D, §4 (AMD) .]

8. Standardized plans.

[ 2001, c. 410, Pt. A, §7 (RP) .]

8-A. Authority of the superintendent. The superintendent may by rule define one or more standardized small group health plans that must be offered by all carriers offering small group health plans in the State. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 439, Pt. D, §3 (NEW) .]

9. Reinsurance mechanism. Small group carriers, except nonprofit hospital and medical service organizations, may form a reinsurance pool for the purpose of reinsuring small group risks. This pool may not become operative until the superintendent has approved a plan of operation. The superintendent may approve a plan only after the superintendent determines that the plan is in the public interest and is consistent with this section. The participants in the plan of operation of the pool shall guarantee, without limitation, the solvency of the pool. That guarantee constitutes a permanent financial obligation of each participant on a pro rata basis.

[ 1993, c. 325, §1 (NEW) .]

SECTION HISTORY

1991, c. 861, §2 (NEW). 1993, c. 325, §1 (AMD). 1993, c. 477, §§B1-3 (AMD). 1993, c. 477, §F1 (AFF). 1993, c. 546, §2 (AMD). 1993, c. 588, §§1,2 (AMD). 1993, c. 645, §A4 (AMD). 1995, c. 177, §2 (AMD). 1995, c. 332, §§D1-4,K2 (AMD). 1995, c. 673, §§A5,6 (AMD). RR 1997, c. 1, §22 (COR). 1997, c. 370, §E6 (AMD). 1997, c. 445, §§12-18 (AMD). 1997, c. 445, §32 (AFF). 1997, c. 777, §B2 (AMD). 1999, c. 256, §§E1,2,L1,P1 (AMD). RR 2001, c. 1, §32 (COR). 2001, c. 258, §§D1,E3,4 (AMD). 2001, c. 400, §1 (AMD). 2001, c. 400, §2 (AFF). 2001, c. 410, §§A3-7 (AMD). 2001, c. 410, §A10 (AFF). 2003, c. 313, §§1,2 (AMD). 2003, c. 428, §H5 (AMD). 2003, c. 469, §§E14-16 (AMD). 2005, c. 121, §§E1,2 (AMD). 2007, c. 629, Pt. M, §§6-10 (AMD). 2009, c. 244, Pt. C, §§7-9 (AMD). 2009, c. 244, Pt. F, §2 (AMD). 2009, c. 244, Pt. G, §2 (AMD). 2009, c. 439, Pt. D, §§1-3 (AMD). RR 2011, c. 1, §40 (COR). 2011, c. 90, Pt. A, §§6-10 (AMD). 2011, c. 90, Pt. D, §4 (AMD). 2011, c. 364, §§9-17 (AMD). 2011, c. 638, §§1-3 (AMD).



24-A §2809. Coverage of family, dependents; continuation of coverage

1. Any policy of group health insurance issued pursuant to sections 2804 (employee groups), 2805 (labor union groups), 2805-A (association groups), 2806 (trustee groups), 2807-A (credit union groups) or 2808 (other groups) may include coverage for members of the family or dependents of individuals otherwise insured in such groups.

[ 1981, c. 147, §9 (AMD) .]

1-A. Any such policy of group health insurance that provides coverage for family members or dependents of individuals in the insured group may not define the terms "family" or "dependent" to exclude from coverage those minor children of any covered individual who do not reside with that individual. Insurers must comply with 42 United States Code, Section 1396g-1.

[ 1995, c. 418, Pt. C, §3 (AMD) .]

2. Any group health insurance policy which contains provisions for the payment by the insurer of benefits for expenses incurred on account of hospital, nursing, medical or surgical services for members of the family or dependents of an individual in the insured group may provide for the continuation of such benefit provisions, or any part or parts thereof, after the death of such individual.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 147, §9 (AMD). 1985, c. 652, §51 (AMD). 1995, c. 418, §C3 (AMD).



24-A §2809-A. Conversion on termination of policy or eligibility

1. A group policy issued prior to January 1, 1996, that provides hospital, surgical or major medical expense insurance or any combination thereof, other than a policy that provides benefits for specific diseases or accidental injuries only, must contain a provision that if the insurance on an employee or member ceases because of termination of employment or termination of the policy or any portion of a policy, and the person has been continuously insured for a period of at least 3 months under the group policy or under the group policy and any prior group policy or contract providing similar benefits that it replaces, that person is entitled to have issued to that person by the insurer, without evidence of insurability, an individual policy or, at the insurer's option, a group certificate of health insurance, provided that application is made and the first premium paid to the insurer within 90 days after that termination. At the option of the employee or member, the converted policy may cover the employee or member, the employee or member and the employee or member's dependents or the dependents of the employee or member if, in the latter 2 cases, the dependents have been covered for a period of at least 3 months under the group policy, unless the dependent persons were not eligible for coverage until after the beginning of the 3-month period. The insurer has the option to provide the required coverage upon conversion through either a group or individual policy, and may issue a separate converted policy to cover any dependent. An insurer is not required to provide a conversion privilege if termination of insurance under the group policy occurred because the employee or member failed to pay any required contribution or if any discontinued group coverage is replaced by continuous and substantially similar group coverage within 31 days.

[ 1995, c. 332, Pt. A, §8 (AMD) .]

1-A. Notification of cancellation. An insurer may not cancel or refuse to renew any policy for hospital, surgical, dental or major medical expense insurance until the insurer has provided by first class mail at least 10 days' prior notification according to this section. The notice must include the date of cancellation of coverage and, if applicable, the time period for exercising policy conversion rights. The notice also must include an explanation of any applicable grace period. Notification is not required when the insurer has received written notice from the group policyholder that replacement coverage has been obtained.

A. Notice must be mailed to the group policyholder or subgroup sponsor. [1995, c. 625, Pt. A, §25 (RPR).]

B. [2003, c. 156, §2 (RP).]

B-1. At the time of notification under paragraph A, notice must be mailed to the certificate holder at the last address provided to the insurer by the subgroup sponsor, the group policyholder or the certificate holder. If the insurer does not have an address on file for the certificate holder, the notice must be mailed to the office of the subgroup sponsor, if any, or the group policy holder. The notice must also include information to the certificate holder about the availability of individual coverage as described in subsection 1-B. [2003, c. 428, Pt. B, §2 (AMD).]

B-2. All notices of cancellation sent to certificate holders pursuant to paragraph B-1 must include a toll-free telephone number that certificate holders can call to determine if the policy has been cancelled for nonpayment of premium or if the policy has been reinstated because the premium has been paid. [2009, c. 439, Pt. A, §1 (NEW).]

C. [2003, c. 428, Pt. B, §2 (RP).]

[ 2009, c. 439, Pt. A, §1 (AMD) .]

1-B. Notification of availability of individual coverage. An insurer shall provide forms to group policyholders, and certificate holders when required by subsection 1-A, for the purpose of informing terminating group members of their right to purchase any individual health plan available in this State. An adequate supply of forms must be provided to each group policyholder when the policy is issued and at least annually after the policy is issued. The superintendent may prescribe the content of the form by routine technical rule pursuant to Title 5, chapter 375, subchapter 2-A. The form must include at least the following:

A. A statement that all state residents not eligible for Medicare have a right to purchase any individual health plan available in this State; [1997, c. 604, Pt. B, §3 (NEW).]

B. A statement that in order to avoid a gap in coverage, the individual should apply for individual coverage prior to termination of group coverage; [1997, c. 604, Pt. B, §3 (NEW).]

C. A statement that if more than 90 days pass between the time the group coverage ends and the time individual coverage begins, the individual coverage may exclude preexisting conditions for one year; and [1997, c. 604, Pt. B, §3 (NEW).]

D. A statement that information concerning individual coverage is available from the Bureau of Insurance. The bureau's toll-free telephone number must also be provided. [1997, c. 604, Pt. B, §3 (NEW).]

[ 2007, c. 199, Pt. F, §1 (AMD) .]

2. If a conversion privilege is applicable pursuant to subsection 1, it must also be available:

A. Upon the death of an employee or member, to the surviving spouse with respect to the spouse and the children whose coverage terminates by reason of that death, or if there is no surviving spouse to each surviving child whose coverage so terminates. If the group policy provides for continuation of dependents' coverage upon the death of the employee or member, the conversion privilege must be made available at the end of that continuation; [1995, c. 332, Pt. A, §10 (AMD).]

B. To the spouse of a member or employee upon termination of coverage by reason of ceasing to be a qualified family member under the group policy whether by divorce or otherwise, whether or not the employee or member remains insured, with respect to the spouse and the children whose coverage terminates at the same time; [1981, c. 606, §2 (NEW).]

C. To a child upon termination of coverage by reason of ceasing to be a qualified family member under the group policy if a conversion privilege is not otherwise provided with respect to that child in this subsection; or [1995, c. 332, Pt. A, §10 (AMD).]

D. To an employee or member whose coverage would otherwise continue under the group policy upon retirement prior to eligibility for coverage under Medicare,"United States Insurance for the Aged Act," Title XVIII of the Social Security Amendments of 1965, Public Law 89-97, as amended, at the option of that employee or member in lieu of continued coverage under the group policy. [1981, c. 606, §2 (NEW).]

[ 1995, c. 332, Pt. A, §10 (AMD) .]

3. The insurer shall not be required to issue a converted policy covering an otherwise eligible person:

A. If:

(1) That person is eligible for Medicare; or

(2) That person:

(a) Is covered for similar benefits by any other plan or program;

(b) Is eligible for similar benefits under any group coverage arrangement whether on an insured or uninsured basis; or

(c) Has similar benefits provided for or available to him pursuant to requirements of any state or federal law; and [1981, c. 606, §2 (NEW).]

B. The benefits as described in paragraph A, subparagraph 2, division (a) (b) or (c) provided for or available to the person together with the benefits provided by the converted policy would result in overinsurance according to standards which have been filed by the insurer prior to denial of coverage and approved by the superintendent. [1981, c. 606, §2 (NEW).]

[ 1981, c. 606, §2 (NEW) .]

3-A. Policies issued or renewed on or after January 1, 1996. An insurer that offers individual health plans pursuant to section 2736-C is permitted, but not required, to include a conversion privilege in group policies issued or renewed on or after January 1, 1996. If the insurer does include a conversion privilege in those policies, individuals exercising these rights must be offered a choice of any individual health plan offered by the insurer. An insurer that does not offer individual health plans pursuant to section 2736-C may not include a conversion privilege in group policies issued or renewed on or after January 1, 1996.

[ 1995, c. 332, Pt. A, §11 (NEW) .]

4. The premium on the converted policy must be determined in accordance with premium rates applicable to individually underwritten standard risks for the age and class of risk of each person to be covered and the type and amount of insurance provided. Experience under converted policies is not an acceptable basis for establishing rates for converted policies, except to the extent permitted by rules adopted by the superintendent.

The superintendent may establish maximum rates by rule for standard benefit options.

Maximum rates do not apply if all of the following conditions are met:

A. Conversion is provided through a form that is also issued to members of the general public applying for an individual health plan pursuant to section 2736-C; [1995, c. 332, Pt. A, §12 (AMD).]

B. The rates for that form comply with section 2736-C; and [1995, c. 332, Pt. A, §12 (AMD).]

C. The rates have been filed pursuant to section 2736. [1991, c. 668, §2 (NEW).]

[ 1995, c. 332, Pt. A, §12 (AMD) .]

5. The effective date of the converted policy shall be the date of termination of the individual's insurance under the group policy.

[ 1981, c. 606, §2 (NEW) .]

6. A converted policy issued under this section must conform to rules adopted by the superintendent. These rules must ensure that continuity of coverage with similar benefits as determined by the superintendent is offered. The rules must also specify plans with more limited benefits that must be offered, but may not require an insurer to provide benefits in excess of those provided under the group policy from which conversion is made.

[ 1991, c. 668, §2 (AMD) .]

7. Notice. Notice of the conversion privilege, if one is applicable, must be included in each certificate of coverage.

[ 1995, c. 332, Pt. A, §13 (AMD) .]

8. A converted policy issued pursuant to this section which is delivered outside this State may be on such form as the insurer may then be offering for that conversion in the jurisdiction where the delivery is to be made.

[ 1981, c. 606, §2 (NEW) .]

9. Refusal to renew. A policy issued pursuant to the conversion privilege provided by this section may provide that the insurer may refuse to renew the policy or coverage of any person insured only as permitted by section 2736-C.

A. [1995, c. 332, Pt. A, §13 (RP).]

B. [1995, c. 332, Pt. A, §13 (RP).]

[ 1995, c. 332, Pt. A, §13 (AMD) .]

10. Additional conversion period for injured workers.

[ 1995, c. 332, Pt. A, §14 (RP) .]

11. Continued group coverage; certain circumstances. Notwithstanding this section, if the termination of an individual's group insurance coverage is for one of the reasons listed in paragraph A-1, the insurer shall allow the member or employee to elect, within the time period prescribed by paragraph B, to continue coverage under the group policy at no higher level than the level of benefits or coverage received by the employee immediately before termination and at the member's or employee's expense or, at the member's or employee's option, to convert to a policy of individual coverage without evidence of insurability in accordance with this section.

A. For the purposes of this subsection, the term "member or employee" includes only those persons who have been a member or employee for at least 6 months. [1985, c. 684, §2 (NEW).]

A-1. A member or employee is eligible for continued coverage under this section only if the member or employee's group insurance coverage terminated for one of the following reasons:

(1) The member or employee was temporarily laid off;

(2) The member or employee was permanently laid off on or after the effective date of this paragraph and is eligible for premium assistance pursuant to federal law providing premium assistance for laid-off employees who continue coverage under their former employer's group health plan as determined by the superintendent; or

(3) The member or employee lost employment because of an injury or disease that the employee claims to be compensable under former Title 39 or Title 39-A. [2009, c. 574, §1 (NEW).]

B. [1989, c. 447, §2 (RP).]

B-1. The member or employee has 31 days from the termination of coverage in which to elect and make the initial payment under this subsection. [1991, c. 885, Pt. E, §30 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

C. An insurer is not required to continue coverage under a group policy if the member or employee meets the conditions set out in subsection 3, paragraph A. [1985, c. 684, §2 (NEW).]

D. The payment amount for continued group coverage under this subsection may not exceed 102% of the group rate in effect for a group member, including an employer's contribution, if any. [1987, c. 25, §3 (AMD).]

E. At the option of the member or employee, the continued group coverage may cover the member or employee, the member or employee and any dependents or only the dependents of the member or employee; provided that, in the latter 2 cases, the dependents have been covered for a period of at least 3 months under the group policy, unless the dependents were not eligible for coverage until after the beginning of the 3-month period. [1989, c. 447, §2 (AMD).]

F. Except as provided in paragraph G, coverage provided under this section continues and may not be terminated until one year from the last day of work. [1991, c. 885, Pt. E, §30 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

G. Coverage provided under this section may be terminated sooner than provided under paragraph F if:

(1) The member or employee fails to make timely payment of a required premium amount;

(2) The member or employee becomes eligible for coverage under another group policy; or

(3) The Workers' Compensation Board determines that the injury or disease that entitles the employee to continue coverage under this section is not compensable under Title 39-A. [1991, c. 885, Pt. E, §30 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

H. At the expiration of any continued group coverage obtained under this subsection, the member or employee has the same conversion privileges as otherwise granted under this section. [1985, c. 684, §2 (NEW).]

I. This subsection may not be construed to:

(1) Prevent members or employees from negotiating for or receiving greater continued coverage of group insurance than is provided in this subsection;

(2) Require coverage beyond the time limit set in paragraph F; or

(3) Permit an employee to increase the level of benefits or coverage that the employee received immediately before the termination of the employee's coverage. [1991, c. 885, Pt. E, §30 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

J. This subsection does not apply to any group policy subject to the United States Consolidated Omnibus Budget Reconciliation Act, Public Law 99-272, Title X, Private Health Insurance Coverage, Sections 10001 to 10003. [1987, c. 25, §4 (NEW).]

[ 2009, c. 574, §1 (AMD) .]

12. This section applies to all policies issued in other states to the extent they cover employees whose primary workplace is in this State.

[ 1991, c. 668, §3 (NEW) .]

SECTION HISTORY

1981, c. 606, §2 (NEW). 1983, c. 91, §2 (AMD). 1985, c. 684, §2 (AMD). 1987, c. 25, §§3,4 (AMD). 1989, c. 447, §2 (AMD). 1991, c. 668, §§2,3 (AMD). 1991, c. 822, §§3,4 (AMD). 1991, c. 822, §6 (AFF). 1991, c. 885, §§E29,30 (AMD). 1991, c. 885, §E47 (AFF). 1995, c. 189, §2 (AMD). 1995, c. 189, §4 (AFF). 1995, c. 332, §§A8-14 (AMD). 1995, c. 625, §A25 (AMD). 1997, c. 604, §B3 (AMD). 2003, c. 156, §§2-4 (AMD). 2003, c. 428, §B2 (AMD). 2007, c. 199, Pt. F, §1 (AMD). 2009, c. 439, Pt. A, §1 (AMD). 2009, c. 574, §1 (AMD).



24-A §2810. Group health insurance payments; beneficiaries

The benefits payable under any policy or contract of group health insurance shall be payable to the employee or other insured member of the group or to some beneficiary or beneficiaries designated by him, other than the employer or the association or any officer thereof as such; but if there is no designated beneficiary as to all or any part of the insurance at the death of the employee or member, then the amount of insurance payable for which there is no designated beneficiary shall be payable to the estate of the employee or member, except that the insurer may in such case, at its option, pay such insurance to any one or more of the following surviving relatives of the employee or member: Wife, husband, mother, father, child or children, brothers or sisters; and except that payment of benefits for expenses incurred on account of hospitalization or medical or surgical aid, as provided in section 2811, may be made by the insurer to the hospital or other person or persons furnishing such aid. Payment so made shall discharge the insurer's obligation with respect to the amount of insurance so paid. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2811. Payment of expenses

Any policy or contract of group health insurance may include provisions for the payment by the insurer of benefits for expenses incurred, by the employee or other member of the insured group, on account of hospitalization or medical or surgical aid for himself, his spouse, his child or children, or other persons chiefly dependent upon him for support and maintenance. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2812. Readjustment of premium rate (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §52 (AMD). 1991, c. 200, §D3 (RP).



24-A §2812-A. Dividends and experience refunds

The following requirements apply to all group health insurance with the exception of insurance in which the policyholder is subject to the fiduciary standards of the federal Employee Retirement Income Security Act of 1974, ERISA, 29 United States Code, Section 1001-1381 (1975). [1991, c. 200, Pt. D, §4 (NEW).]

1. Refunds. The amount by which any dividend, experience refund or rate reduction exceeds the amount of premium contributed by the group policyholder for the same period must be refunded to the employees, members or debtors in proportion to their premium contributions for that period, except as provided in subsection 2.

[ 1991, c. 200, Pt. D, §4 (NEW) .]

2. Refund amounts less than $25 per employee, member or debtor. If the refunds required by subsection 1 would average less than $25 per employee, member or debtor, then the group policyholder may request approval from the superintendent to apply those amounts in a different manner. The superintendent shall approve the request if, in the superintendent's opinion, the manner of application proposed would be for the sole benefit of insured employees, members or debtors.

[ 1991, c. 200, Pt. D, §4 (NEW) .]

SECTION HISTORY

1991, c. 200, §D4 (NEW).



24-A §2813. "Blanket health insurance" defined

Blanket health insurance is hereby declared to be that form of health insurance covering groups of persons as enumerated in one of the following paragraphs: [1969, c. 132, §1 (NEW).]

1. Under a policy or contract issued to any common carrier or to any operator, owner or lessee of a means of transportation, who or which shall be deemed the policyholder, covering a group of persons who may become passengers defined by reference to their travel status on such common carrier or such means of transportation.

[ 1969, c. 132, §1 (NEW) .]

2. Under a policy or contract issued to an employer, who shall be deemed the policyholder, covering any group of employees, dependents or guests, defined by reference to specified hazards incident to an activity or activities or operations of the policyholder.

[ 1969, c. 132, §1 (NEW) .]

3. Under a policy or contract issued to a college, school or other institution of learning, a school district or districts, or school jurisdictional unit, or to the head, principal or governing board of any such educational unit, who or which shall be deemed the policyholder, covering students, teachers, or employees.

[ 1969, c. 132, §1 (NEW) .]

4. Under a policy or contract issued to any religious, charitable, recreational, educational, or civic organization, or branch thereof, which shall be deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by such policyholder.

[ 1969, c. 132, §1 (NEW) .]

5. Under a policy or contract issued to a sports team, camp or sponsor thereof, which shall be deemed the policyholder, covering members, campers, employees, officials or supervisors.

[ 1969, c. 132, §1 (NEW) .]

6. Under a policy or contract issued to any volunteer fire department or first aid, emergency management or other such volunteer organization, which is deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by the policyholder.

[ 2013, c. 462, §3 (AMD) .]

7. Under a policy or contract issued to a newspaper or other publisher, which shall be deemed the policyholder, covering its carriers.

[ 1969, c. 132, §1 (NEW) .]

8. Under a policy or contract issued to an association, including a labor union, which has a constitution and bylaws and which has been organized and is maintained in good faith for purposes other than that of obtaining insurance, which shall be deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by such policyholder.

[ 1969, c. 132, §1 (NEW) .]

9. Under a policy or contract issued to cover any other risk or class of risks which, in the discretion of the superintendent, may be properly eligible for blanket health insurance. The discretion of the superintendent may be exercised on an individual risk basis or class of risks, or both.

[ 1973, c. 585, §12 (AMD) .]

Policies that otherwise meet the description of group policies pursuant to section 2804, 2805, 2805-A, 2806, 2807, 2807-A or 2808-B are not blanket policies. [2011, c. 238, Pt. B, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2011, c. 238, Pt. B, §1 (AMD). 2013, c. 462, §3 (AMD).



24-A §2814. Blanket health insurance -- payments; beneficiaries

All benefits under any blanket health insurance policy shall be payable to the person insured, or to his designated beneficiary or beneficiaries, or to his estate, as shall be specified in the policy, except that if the person insured be a minor, such benefits may be made payable to his parent, guardian or other person actually supporting him, or to a person or persons chiefly dependent upon him for support and maintenance. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2815. Legal liability of policyholders

Nothing contained in this chapter shall be deemed to affect the legal liability of policyholders for the death of or injury to any member of any such group. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2816. Requirements

No policy of group or blanket health insurance shall, except as provided in section 2829, be delivered or issued for delivery in this State, unless the policy contains in substance each and all of the provisions set forth in sections 2817 to 2828, or provisions which in the opinion of the superintendent are more favorable to the holders of such certificates or not less favorable to the holders of such certificates and more favorable to policyholders. Insurers offering policies under this chapter shall offer to certificate holders the right of review and arbitration set forth in section 2747, subsection 1, with respect to denials of medical expense reimbursement benefits based upon the grounds set forth in section 2747, subsection 2, except that the requirement of section 2747, subsection 1 shall not apply to certificate holders in groups subject to the United States Employee Retirement Income Security Act of 1974, Public Law 93-406, as amended, or to any policy or certificate holder to whom the insurer voluntarily extends a review similar to that which it provides to persons insured under group policies subject to that Act. [1981, c. 698, §110 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §53 (AMD). 1981, c. 205, §3 (AMD). 1981, c. 698, §110 (AMD).



24-A §2817. Applicant's statements; waivers, amendments

There shall be a provision that no statement made by the applicant for insurance shall avoid the insurance or reduce benefits thereunder unless contained in the written application signed by the applicant; and a provision that no agent has authority to change the policy or to waive any of its provisions; and that no change in the policy shall be valid unless approved by an officer of the insurer and evidenced by indorsement on the policy, or by amendment to the policy signed by the policyholder and the insurer. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2818. Statements in application

There shall be a provision that all statements contained in any such application for insurance shall be deemed representations and not warranties. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2819. New employees, members

There shall be a provision that all new employees or new members, as the case may be, in the groups or classes eligible for such insurance must be added to such groups or classes for which they are respectively eligible. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2820. Renewal of policy

There shall be a provision stating the conditions under which the insurer may decline to renew the policy. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2821. Individual certificates

Except in the case of blanket health insurance, a provision that the insurer shall issue to the policyholder, for delivery to each member of the insured group, an individual certificate or printed information setting forth in summary form a statement of the essential features of the insurance coverage of such employee or such member and in substance the provisions of sections 2821 to 2828. The insurer shall also provide for distribution by the policyholder to each member of the insured group a statement, where applicable, setting forth to whom the benefits under such policy are payable. If dependents are included in the coverage, only one certificate or printed summary need be issued for each family unit. [1975, c. 183, §2 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §54 (AMD). 1975, c. 183, §2 (AMD).



24-A §2822. Age limits

There shall be a provision specifying the ages, if any there be, to which the insurance provided therein shall be limited; and the ages, if any there be, for which additional restrictions are placed on benefits and the additional restrictions placed on the benefits at such ages. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2823. Notice of claim

There shall be a provision that written notice of sickness or of injury must be given to the insurer within 30 days after the date when such sickness or injury occurred. Failure to give notice within such time shall not invalidate nor reduce any claim, if it shall be shown not to have been reasonably possible to give such notice and that notice was given as soon as was reasonably possible. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2823-A. Explanation and notice to parent

If the insured is covered as a dependent child, and if the insurer is so requested by a parent of the insured, the insurer shall provide that parent with: [2009, c. 244, Pt. B, §2 (AMD).]

1. Payment or denial of claim. An explanation of the payment or denial of any claim filed on behalf of the insured, except to the extent that the insured has the right to withhold consent and does not affirmatively consent to notifying the parent;

[ 2009, c. 244, Pt. B, §2 (AMD) .]

2. Change in terms and conditions. An explanation of any proposed change in the terms and conditions of the policy; or

[ 1989, c. 556, Pt. D, §3 (NEW) .]

3. Notice of lapse. Reasonable notice that the policy may lapse, but only if the parent has provided the insurer with the address at which the parent may be notified.

[ 1989, c. 556, Pt. D, §3 (NEW) .]

In addition, any parent who is able to provide the information necessary for the insurer to process a claim must be permitted to authorize the filing of any claims under the policy. [2009, c. 244, Pt. B, §2 (AMD).]

SECTION HISTORY

1989, c. 556, §D3 (NEW). 2009, c. 244, Pt. B, §2 (AMD).



24-A §2823-B. Standardized claim forms

All insurers providing group medical expense insurance on an expense-incurred basis providing payment or reimbursement for diagnosis or treatment of a condition or a complaint by a licensed health care practitioner must accept the current standardized claim form for professional services approved by the Federal Government and submitted electronically. All insurers providing group medical expense insurance on an expense-incurred basis providing payment or reimbursement for diagnosis or treatment of a condition or a complaint by a licensed hospital must accept the current standardized claim form for professional or facility services, as applicable, approved by the Federal Government and submitted electronically. An insurer may not be required to accept a claim submitted on a form other than the applicable form specified in this section and may not be required to accept a claim that is not submitted electronically, except from a health care practitioner who is exempt pursuant to Title 24, section 2985. All services provided by a health care practitioner in an office setting must be submitted on the standardized federal form used by noninstitutional providers and suppliers. Services in a nonoffice setting may be billed as negotiated between the insurer and health care practitioner. For purposes of this section, "office setting" means a location where the health care practitioner routinely provides health examinations, diagnosis and treatment of illness or injury on an ambulatory basis whether or not the office is physically located within a facility. [2005, c. 97, §3 (AMD).]

SECTION HISTORY

1993, c. 477, §D11 (NEW). 1993, c. 477, §F1 (AFF). 2003, c. 218, §7 (AMD). 2003, c. 469, §D7 (AMD). 2003, c. 469, §D9 (AFF). 2005, c. 97, §3 (AMD).



24-A §2824. Proof of loss

There shall be a provision that in the case of claim for loss of time for disability, written proof of such loss must be furnished to the insurer within 30 days after the commencement of the period for which the insurer is liable, and that subsequent written proofs of the continuance of such disability must be furnished to the insurer at such intervals as the insurer may reasonably require, and that in the case of claim for any other loss, written proof of such loss must be furnished to the insurer within 90 days after the date of such loss. Failure to furnish such proof within such time shall not invalidate nor reduce any claim, if it shall be shown not to have been reasonably possible to furnish such proof and that such proof was furnished as soon as was reasonably possible. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2825. Forms for proof of loss

There shall be a provision that the insurer will furnish to the policyholder such forms as are usually furnished by it for filing proof of loss. If such forms are not furnished before the expiration of 15 days after the insurer received notice of any claim under the policy, the person making such claim shall be deemed to have complied with the requirements of the policy as to proof of loss upon submitting within the time fixed in the policy for filing proof of loss, written proof covering the occurrence, character and extent of the loss for which claim is made. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2826. Examination, autopsy

There shall be a provision that the insurer shall have the right and opportunity to examine the person of the insured when and so often as it may reasonably require during the pendency of claim under the policy and also the right and opportunity to make an autopsy in case of death where it is not prohibited by law. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2827. Time for payment of benefits

There shall be a provision that all benefits payable under the policy, other than benefits for loss of time, will be payable not more than 60 days after receipt of proof, and that, subject to due proof of loss, all accrued benefits payable under the policy for loss of time will be paid not later than at the expiration of each period of 30 days during the continuance of the period for which the insurer is liable, and that any balance remaining unpaid at the termination of such period will be paid immediately upon receipt of such proof. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2827-A. Assignment of benefits

All policies and certificates providing benefits for medical or dental care on an expense-incurred basis must contain a provision permitting the insured to assign benefits for such care to the provider of the care. An assignment of benefits under this section does not affect or limit the payment of benefits otherwise payable under the policy or certificate. [1999, c. 21, §3 (AMD).]

SECTION HISTORY

1997, c. 604, §E3 (NEW). 1999, c. 21, §3 (AMD).



24-A §2828. Time for suits

There shall be a provision that no action at law or in equity shall be brought to recover on the policy prior to the expiration of 60 days after proof of loss has been filed in accordance with the requirements of the policy and that no such action shall be brought at all, unless brought within 2 years from the expiration of the time within which proof of loss is required by the policy. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2829. Exceptions

1. Any portion of any such policy, delivered or issued for delivery in this State, which purports, by reason of the circumstances under which a loss is incurred, to reduce any benefits promised thereunder to an amount less than that provided for the same loss occurring under ordinary circumstances, shall be printed in such policy and in each certificate issued thereunder, in bold face type and with greater prominence than any other portion of the rest of such policy or certificate, respectively; and all other exceptions of the policy shall be printed in the policy and certificate with the same prominence as the benefits to which they apply.

[ 1969, c. 132, §1 (NEW) .]

2. If any such policy contains any provision which affects the liability of the insurer because of any violation of law by the insured during the term of the policy, it shall be in the following form: The insurer shall not be liable for death, injury incurred or disease contracted, to which a contributing cause was the insured's commission of or attempt to commit a felony, or which occurs while the insured is engaged in an illegal occupation.

[ 1969, c. 132, §1 (NEW) .]

3. If any such policy contains any provision which affects the liability of the insurer because of the insured's use of intoxicating liquor or narcotics or hallucinogenic drugs during the term of the policy, it shall be in the following form: The insurer shall not be liable for death, injury incurred or disease contracted while the insured is intoxicated or under the influence of narcotics or hallucinogenic drugs unless administered on the advice of a physician.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2829-A. Disability benefit offsets

1. Disclosure to persons eligible for coverage. For any policy or contract subject to this chapter that provides disability income benefits, if the benefits under that policy or contract are subject to reduction due to other sources of income, then the insurer shall include in any written enrollment material and certificate of coverage developed by the insurer that is intended to be distributed to persons eligible for coverage under the policy or contract a clear and conspicuous notice that accurately explains all types of other sources of income that may result in a reduction of the benefits payable under the policy or contract. The notice requirement under this section does not apply to an advertisement intended for the general public.

[ 2005, c. 42, §2 (NEW) .]

2. Recovery of disability benefit overpayments. For claims filed after January 1, 2006, an insurer that is entitled to reduce disability income benefit payments when the insured receives income from other sources and that is entitled to recover overpayments through offsets against current payments to the insured may not recover such overpayments at a rate greater than 20% of the net benefit per benefit payment period unless:

A. For policies applied for after September 13, 2003, the insurer has complied with the requirements of subsection 1; [2005, c. 42, §2 (NEW).]

B. The insurer effects the offset of benefits within 60 days of notice to the insurer, or such later date as the insurer begins paying benefits to the insured, that the insured is receiving or is entitled to receive income that may result in a reduction of benefits payable under the policy; [2005, c. 42, §2 (NEW).]

C. The overpayment did not result from the insurer's miscalculation of benefit reductions or the insurer's miscalculation of benefits payable under the policy; and [2005, c. 42, §2 (NEW).]

D. The insurer provided the insured with clear and conspicuous written notice that accurately explains to the insured all types of other sources of income that may result in a reduction of the benefits payable under the policy within 30 days of the date a claim for disability benefits was filed. [2005, c. 42, §2 (NEW).]

[ 2005, c. 42, §2 (NEW) .]

SECTION HISTORY

2003, c. 321, §2 (NEW). 2005, c. 42, §2 (RPR).



24-A §2830. Omissions, modifications: superintendent may approve

The superintendent may approve any form of group or blanket health insurance policy, or any form of certificate or printed information to be issued under such policy, which omits or modifies any of the provisions hereinbefore required, if he deems such omission or modification suitable for the character of such insurance and not unjust to the persons insured thereunder. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §2831. Hospital, medical benefits -- direct payment

Any such group or blanket policy may include benefits payable on account of hospital or medical or surgical aid for an employee or other member of the group insured by such policy, his or her spouse, child or children or other dependents, and may provide that, at the insured's option, any such benefits be paid by the insurer directly to the hospital, physician, surgeon doctor, nurse or other person furnishing services covered by such provisions of the policy. [1987, c. 219, (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1987, c. 219, (AMD).



24-A §2832. Maternity benefits for unmarried women certificate holders and the minor dependents of certificate holders with dependent or family coverage required

All group or blanket health insurance policies, contracts and certificates shall provide the same maternity benefits for unmarried women certificate holders, and the minor dependents of certificate holders with dependent or family coverage, as is provided married certificate holders with maternity coverage and the wives of certificate holders with maternity coverage. This requirement applies to all group or blanket insurance written or renewed after the effective date of this Act, and includes, but is not limited to, all types and forms of group insurance issued by individual companies or corporations. [2003, c. 517, Pt. B, §11 (AMD).]

SECTION HISTORY

1975, c. 276, §3 (NEW). 1975, c. 428, §3 (NEW). 1975, c. 471, §2 (NEW). 1975, c. 562, (NEW). 1975, c. 770, §§105-107 (RP). 1979, c. 663, §146 (AMD). 2003, c. 517, §B11 (AMD).



24-A §2832-A. Mandated offer of domestic partner benefits

1. Definition. As used in this section, unless the context otherwise indicates, "domestic partner" means the partner of a certificate holder who:

A. Is a mentally competent adult as is the certificate holder; [2001, c. 347, §3 (NEW); 2001, c. 347, §5 (AFF).]

B. Has been legally domiciled with the certificate holder for at least 12 months; [2001, c. 347, §3 (NEW); 2001, c. 347, §5 (AFF).]

C. Is not legally married to or legally separated from another individual; [2001, c. 347, §3 (NEW); 2001, c. 347, §5 (AFF).]

D. Is the sole partner of the certificate holder and expects to remain so; and [2001, c. 347, §3 (NEW); 2001, c. 347, §5 (AFF).]

E. Is jointly responsible with the certificate holder for each other's common welfare as evidenced by joint living arrangements, joint financial arrangements or joint ownership of real or personal property. [2001, c. 347, §3 (NEW); 2001, c. 347, §5 (AFF).]

[ 2001, c. 347, §3 (NEW); 2001, c. 347, §5 (AFF) .]

2. Mandated offer of domestic partner benefits. All group or blanket health insurance policies or contracts issued by any insurer operating pursuant to this chapter must make available to group policyholders the option for additional benefits for the domestic partner of a certificate holder, at appropriate rates and under the same terms and conditions as those benefits or options for benefits are provided to spouses of married certificate holders covered under a group policy.

[ 2001, c. 347, §3 (NEW); 2001, c. 347, §5 (AFF) .]

3. Financial dependency. Financial dependency of a domestic partner on the certificate holder may not be required as a condition for eligibility for coverage.

[ 2001, c. 347, §3 (NEW); 2001, c. 347, §5 (AFF) .]

4. Evidence of domestic partnership. As a condition of eligibility for coverage, an insurer or group policyholder may require a certificate holder and the certificate holder's domestic partner to sign an affidavit attesting that the certificate holder and the certificate holder's domestic partner meet the definition in subsection 1 and to show documentation of joint ownership or occupancy of real property, such as a joint deed, joint mortgage or a joint lease, or the existence of a joint credit card, joint bank account or powers of attorney in which each domestic partner is authorized to act for the other.

[ 2001, c. 347, §3 (NEW); 2001, c. 347, §5 (AFF) .]

5. Preexisting conditions. A domestic partner is subject to the same provisions on coverage of preexisting conditions as any spouse or dependent of a certificate holder.

[ 2001, c. 347, §3 (NEW); 2001, c. 347, §5 (AFF) .]

6. Termination of domestic partner benefits. An insurer may terminate coverage in accordance with other applicable provisions of this Title for the domestic partner of a certificate holder upon notification by the certificate holder that the domestic partner relationship has terminated. A certificate holder may not enroll another individual as a domestic partner under a group contract until 12 months after the termination of coverage for a prior domestic partner.

[ 2001, c. 347, §3 (NEW); 2001, c. 347, §5 (AFF) .]

7. Construction. This section does not prohibit an insurer from negotiating a policy providing domestic partner benefits to a policyholder that does not comply with the requirements of this section.

[ 2001, c. 347, §3 (NEW); 2001, c. 347, §5 (AFF) .]

8. Exemption. This section does not apply to accidental injury, specified disease, hospital indemnity, Medicare supplement, disability income, long-term care and other limited benefit health insurance policies.

[ 2001, c. 347, §3 (NEW); 2001, c. 347, §5 (AFF) .]

SECTION HISTORY

2001, c. 347, §3 (NEW). 2001, c. 347, §5 (AFF).



24-A §2833. Child coverage

1. Definitions. For the purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Dependent children" means children who are under 19 years of age and are children, stepchildren or adopted children of, or children placed for adoption with, the certificate holder, member or spouse of the certificate holder or member. [1993, c. 666, Pt. A, §5 (NEW).]

B. "Placed for adoption" means the assumption and retention of a legal obligation by a person for the total or partial support of a child in anticipation of adoption of the child. If the legal obligation ceases to exist, the child is no longer considered placed for adoption. [1993, c. 666, Pt. A, §5 (NEW).]

[ 1993, c. 666, Pt. A, §5 (RPR) .]

2. Coverage. All group or blanket health insurance plans issued in accordance with the requirements of section 2832 must provide unmarried women certificate holders with the option of coverage of their children from the date of birth. A certificate holder who, pursuant to the laws of this State or any other state, has been adjudicated or has acknowledged himself to be the father of an illegitimate child must be given the option of coverage for that child from the date of his adjudication or acknowledgement of paternity. This optional coverage must be the same as that provided the children of a married certificate holder with family or dependent coverage.

[ 1991, c. 200, Pt. B, §4 (NEW) .]

3. Financial dependency. Financial dependency of dependent children on the certificate holder or the spouse of the certificate holder may not be required as a condition for eligibility for coverage.

[ 1991, c. 200, Pt. B, §4 (NEW) .]

4. Adopted children. All group or blanket health insurance policies and certificates issued in accordance with the requirements of this section must provide the same benefits to dependent children placed for adoption with the certificate holder or spouse of the certificate holder under the same terms and conditions as apply to natural dependent children or stepchildren of the certificate holder, irrespective of whether the adoption has become final.

[ 1993, c. 666, Pt. A, §6 (NEW) .]

SECTION HISTORY

1975, c. 276, §3 (NEW). 1979, c. 663, §147 (AMD). 1985, c. 652, §52 (AMD). 1991, c. 200, §B4 (RPR). 1993, c. 666, §§A5,6 (AMD).



24-A §2833-A. Extension of coverage for dependent children

Notwithstanding section 2822, a group health insurance policy that provides coverage for a dependent child at certain ages only if the child is a student must continue that coverage if the child is unable to remain enrolled in school on a full-time basis due to a mental or physical illness or an accidental injury. This coverage may be terminated at the age at which coverage for students terminates under the terms of the policy. An insurer may require, as a condition of eligibility for continued coverage in accordance with this section, that the student provide written documentation from a health care provider and the student's school that the student is no longer enrolled in school on a full-time basis due to a mental or physical illness or accidental injury. [2005, c. 532, §2 (NEW).]

SECTION HISTORY

2005, c. 532, §2 (NEW).



24-A §2833-B. Mandatory offer to extend coverage for dependent children up to 25 years of age

1. Dependent child; definition. As used in this section, "dependent child" means the child of a person covered under a group health insurance policy when that child:

A. Is unmarried; [2007, c. 115, §2 (NEW); 2007, c. 115, §5 (AFF).]

B. Has no dependent of the child's own; and [2007, c. 514, §6 (AMD).]

C. Is a resident of this State or is enrolled as a full-time student at an accredited public or private institution of higher education. [2007, c. 514, §7 (AMD).]

D. [2007, c. 514, §8 (RP).]

[ 2007, c. 514, §§6-8 (AMD) .]

2. Offer of coverage. Notwithstanding section 2822, a group health insurance policy that offers coverage for a dependent child must offer such coverage, at the option of the policyholder, until the dependent child is 25 years of age. An insurer may require, as a condition of eligibility for coverage in accordance with this section, that a person seeking coverage for a dependent child provide written documentation on an annual basis that the dependent child meets the requirements in subsection 1.

[ 2007, c. 514, §9 (AMD) .]

3. Notice.

[ 2007, c. 514, §10 (NEW); MRSA T. 24-A, §2833-B, sub-§3 (RP) .]

SECTION HISTORY

2007, c. 115, §2 (NEW). 2007, c. 115, §5 (AFF). 2007, c. 514, §§6-10 (AMD).



24-A §2834. Newborn children coverage

All group and blanket health insurance policies and certificates providing coverage on an expense-incurred basis must provide that health insurance benefits are payable for a newly born child of the insured or subscriber from the moment of birth. An adopted child is deemed to be newly born to the adoptive parents from the date of the signed placement agreement. Preexisting conditions of an adopted child may not be excluded from coverage. [2003, c. 517, Pt. A, §5 (AMD); 2003, c. 517, Pt. A, §13 (AFF).]

The coverage for newly born children must consist of coverage of injury or sickness or other benefits provided by the policy, including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities. [1997, c. 604, Pt. C, §3 (AMD).]

If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy or contract may require that notification of birth of a newly born child and payment of the required premium or fees must be furnished to the insurer or nonprofit service or indemnity corporation within 31 days after the date of birth in order to have the coverage continue beyond that 31-day period. The payment may be required to be retroactive to the date of birth. Benefits required by section 2834-A must be paid regardless of whether coverage under this section is elected. [1997, c. 604, Pt. C, §3 (AMD).]

The requirements of this section apply to all policies and certificates delivered or issued for delivery in this State. [2003, c. 517, Pt. A, §6 (AMD); 2003, c. 517, Pt. A, §13 (AFF).]

SECTION HISTORY

1975, c. 770, §108 (NEW). 1993, c. 686, §12 (AMD). 1993, c. 686, §13 (AFF). 1995, c. 332, §N3 (AMD). 1997, c. 604, §C3 (AMD). 2003, c. 517, §§A5,6 (AMD). 2003, c. 517, §A13 (AFF).



24-A §2834-A. Maternity and routine newborn care

An insurer that issues group contracts and certificates providing maternity benefits, including benefits for childbirth, shall provide coverage for services related to maternity and routine newborn care, including coverage for hospital stay, in accordance with the attending physician's or attending certified nurse midwife's determination in conjunction with the mother that the mother and newborn meet the criteria outlined in the "Guidelines for Perinatal Care," published by the American Academy of Pediatrics and the American College of Obstetrics and Gynecology. For the purposes of this section, "routine newborn care" does not include any services provided after the mother has been discharged from the hospital. For the purposes of this section, "attending physician" includes the obstetrician, pediatrician or other physician attending the mother and newborn. Benefits for routine newborn care required by this section are part of the mother's benefit. The mother and the newborn are treated as one person in calculating the deductible, coinsurance and copayments for coverage required by this section. [2003, c. 517, Pt. B, §12 (AMD).]

SECTION HISTORY

1995, c. 615, §3 (NEW). 2001, c. 258, §A3 (AMD). 2003, c. 517, §B12 (AMD).



24-A §2834-B. Dependent special enrollment period

1. Application. This section applies to all group and blanket medical insurance policies issued by nonprofit hospital or medical service organizations, insurers or health maintenance organizations except hospital indemnity, specified accident, specified disease and long-term care policies.

[ 1997, c. 445, §19 (NEW); 1997, c. 445, §32 (AFF) .]

2. Definition. For purposes of this section, an "eligible individual" is a person who is a certificate holder under the policy or who has met any waiting period applicable to becoming a certificate holder and is eligible to be enrolled under the policy but for a failure to enroll during a previous enrollment period.

[ 1997, c. 445, §19 (NEW); 1997, c. 445, §32 (AFF) .]

3. Requirement. If a policy makes coverage available with respect to dependents of certificate holders, the policy must provide for a dependent special enrollment period when a person becomes a dependent of an eligible individual through marriage, birth or adoption or placement for adoption, if a court order is issued changing custody of a child or if a dependent who has other coverage loses eligibility under that coverage. During this period, the dependent may be enrolled under the plan as a dependent of the eligible individual and, in the case of the birth or adoption of a child, the spouse of the eligible individual may be enrolled as a dependent if otherwise eligible for coverage. If the eligible individual is not already enrolled or is enrolled in a different benefit package, the individual may enroll during this period.

[ 2007, c. 199, Pt. A, §1 (AMD) .]

4. Length of period. A dependent special enrollment period under this section must be a period of not less than 30 days and must begin on the latest of:

A. The date dependent coverage is made available; [2007, c. 199, Pt. A, §2 (AMD).]

B. The date of the marriage, birth or adoption or placement for adoption or the date of the court order; and [2007, c. 199, Pt. A, §2 (AMD).]

C. The date a dependent loses other coverage. [2007, c. 199, Pt. A, §2 (NEW).]

[ 2007, c. 199, Pt. A, §2 (AMD) .]

5. No waiting period. If an individual seeks to enroll a dependent during the first 30 days of a dependent special enrollment period, the coverage of the dependent becomes effective:

A. In the case of marriage, no later than the first day of the first month beginning after the date the completed request for enrollment is received; [1997, c. 445, §19 (NEW); 1997, c. 445, §32 (AFF).]

B. In the case of a dependent's birth, as of the date of the birth; [1999, c. 256, Pt. B, §3 (AMD).]

C. In the case of a dependent's adoption or placement for adoption, as of the date of the adoption or placement for adoption; [2007, c. 199, Pt. A, §3 (AMD).]

D. In the case of a court order changing custody of a child, as of the date of the order; or [2007, c. 199, Pt. A, §3 (AMD).]

E. In the case of a dependent who loses other coverage, as of the date of application for enrollment. [2007, c. 199, Pt. A, §3 (NEW).]

[ 2007, c. 199, Pt. A, §3 (AMD) .]

SECTION HISTORY

1997, c. 445, §19 (NEW). 1997, c. 445, §32 (AFF). 1999, c. 256, §§B1-4 (AMD). 2007, c. 199, Pt. A, §§1-3 (AMD).



24-A §2834-C. Compliance with federal law

1. Application. This section applies to all group and blanket medical insurance policies issued by nonprofit hospital or medical service organizations, insurers or health maintenance organizations except hospital indemnity, accidental injury, specified disease and long-term care policies.

[ 2009, c. 244, Pt. E, §1 (NEW) .]

2. Requirement. Policies subject to this section must comply with the federal Children's Health Insurance Program Reauthorization Act of 2009, Section 311 concerning special enrollment periods in case of termination of coverage under a Medicaid plan or a state child health plan or eligibility for assistance in the purchase of employment-based coverage.

[ 2009, c. 244, Pt. E, §1 (NEW) .]

SECTION HISTORY

2009, c. 244, Pt. E, §1 (NEW).



24-A §2835. Mental health services

1. Notwithstanding any provision of a health insurance policy or certificate issued under a group policy subject to this chapter, whenever the policy provides for payment or reimbursement for services that are within the lawful scope of practice of a professional listed in subsection 2-A, any person covered by the policy is entitled to reimbursement for these services if the services are performed by a physician or a professional listed in subsection 2-A. Payment or reimbursement for services rendered by a professional listed in subsection 2-A, paragraph B, C, D, E or F may not be conditioned upon prior diagnosis or referral by a physician or other health care professional, except when diagnosis of the condition for which the services are rendered is beyond the scope of their licensure.

[ 2005, c. 683, Pt. A, §40 (RPR) .]

2. Nothing in subsection 1 may be construed to require a health insurance policy subject to this chapter to provide for reimbursement of services that are within the lawful scope of practice of a professional listed in subsection 2-A.

[ 2005, c. 683, Pt. A, §40 (RPR) .]

2-A. Subsections 1 and 2 apply with respect to the following types of professionals:

A. A psychologist licensed to practice in this State; [2005, c. 683, Pt. A, §40 (RPR).]

B. A certified social worker licensed for the independent practice of social work in this State; [2005, c. 683, Pt. A, §40 (RPR).]

C. A licensed clinical professional counselor licensed for the independent practice of counseling in this State; [2005, c. 683, Pt. A, §40 (RPR).]

D. A licensed nurse who is certified by the American Nurses' Association as a clinical specialist in adult psychiatric and mental health nursing or as a clinical specialist in child and adolescent psychiatric and mental health nursing; [2005, c. 683, Pt. A, §40 (RPR).]

E. A marriage and family therapist licensed as a marriage and family therapist in this State; and [2005, c. 683, Pt. A, §40 (NEW).]

F. A licensed pastoral counselor licensed as a pastoral counselor in this State. [2005, c. 683, Pt. A, §40 (NEW).]

[ 2005, c. 683, Pt. A, §40 (RPR) .]

3. Mental health services provided by counseling professionals. Except as provided in subsection 1 with regard to reimbursement of clinical professional counselors, pastoral counselors and marriage and family therapists licensed in this State, an insurer that issues group health care contracts providing coverage for mental health services shall make available coverage for those services when performed by a counseling professional who is licensed by the State pursuant to Title 32, chapter 119 to assess and treat interpersonal and intrapersonal problems, has at least a master's degree in counseling or a related field from an accredited educational institution and has been employed as a counselor for at least 2 years. Any contract providing coverage for the services of counseling professionals pursuant to this section may be subject to any reasonable limitations, maximum benefits, coinsurance, deductibles or exclusion provisions applicable to overall benefits under the contract. This subsection applies to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this subsection, all contracts are deemed renewed no later than the next yearly anniversary of the contract date.

[ 2005, c. 683, Pt. A, §40 (RPR) .]

SECTION HISTORY

1975, c. 770, §108 (NEW). 1979, c. 541, §A165 (AMD). 1983, c. 546, §3 (AMD). 1983, c. 805, §3 (AMD). 1987, c. 80, §3 (AMD). 1995, c. 561, §3 (AMD). 2003, c. 65, §2 (AMD). 2003, c. 65, §5 (AFF). 2003, c. 517, §B13 (AMD). 2005, c. 121, §§I3-5 (AMD). 2005, c. 213, §2 (AMD). 2005, c. 213, §3 (AFF). 2005, c. 214, §2 (AMD). 2005, c. 214, §3 (AFF). 2005, c. 683, §A40 (RPR).



24-A §2836. Limits on priority liens

No group or blanket policy shall provide for priority over the insured member of payment for any hospital, nursing, medical or surgical services, or of any expenses paid or reimbursed under the policy, in the event the insured member is entitled to receive payment reimbursement from any other person as a result of legal action or claim, except as provided in this section. [1975, c. 770, §108 (NEW).]

A policy may contain a provision that allows such payments, if that provision is approved by the superintendent, and if that provision requires the prior written approval of the insured member and allows such payments only on a just and equitable basis, and not on the basis of a priority lien. A just and equitable basis shall mean that any factors that diminish the potential value of the insured member's claim shall likewise reduce the share in the claim for those claiming payment for services or reimbursement. Such factors shall include, but are not limited to: [1975, c. 770, §108 (NEW).]

1. Legal defenses. Questions of liability and comparative negligence or other legal defenses;

[ 1975, c. 770, §108 (NEW) .]

2. Exigencies of trial. Exigencies of trial that reduce a settlement or award in order to resolve the claim; and

[ 1975, c. 770, §108 (NEW) .]

3. Limits of coverage. Limits on the amount of applicable insurance coverage that reduce the claim to an amount recoverable by the insured member.

[ 1975, c. 770, §108 (NEW) .]

In the event of a dispute as to the application of any such provision or the amount available for payment to those claiming payment for services or reimbursement, the dispute shall be determined if the action is pending, before the court in which it is pending; or if no action is pending, by filing an action in any court for determination of the dispute. [1975, c. 770, §108 (NEW).]

SECTION HISTORY

1975, c. 770, §108 (NEW).



24-A §2837. Home health care coverage

Every insurer which issues or issues for delivery in this State group or blanket health insurance policies or plans, which provide coverage on an expense incurred basis for inpatient hospital care, shall make available that coverage for home health care services by a home health care provider. [1977, c. 696, §202 (RPR).]

The policy providing coverage for home health care services may contain reasonable limitation on the number of home care visits and other services provided, but the number of such visits shall not be less than 90 in any continuous period of 12 months for each person covered under the policy. Each visit by an individual member of a home health care provider shall be considered as one home care visit. [1977, c. 470, §3 (NEW).]

1. Home health care services. "Home health care services" means those health care services rendered in his place of residence on a part-time basis to a covered person only if:

A. Hospitalization or confinement in a skilled nursing facility as defined in Title XVIII of the Social Security Act, 42 U.S.C. § 1395, et seq., would otherwise have been required if home health care was not provided; and [1977, c. 470, §3 (NEW).]

B. The plan covering the home health services is established as prescribed in writing by a physician. [1977, c. 470, §3 (NEW).]

There shall be no requirement that hospitalization be an antecedent to coverage under the policy.

[ 1977, c. 470, §3 (NEW) .]

2. Home health care included. "Home health care services" shall include:

A. Visits by a registered nurse or licensed practical nurse to carry out treatments prescribed, or supportive nursing care and observation as indicated; [1977, c. 470, §3 (NEW).]

B. A physician's home or office visits or both; [1977, c. 470, §3 (NEW).]

C. Visits by a registered physical, speech, occupational, inhalation or dietary therapist for services or for evaluation of, consultation with and instruction of nurses in carrying out such therapy prescribed by the attending physician, or both; [1977, c. 470, §3 (NEW).]

D. Any prescribed laboratory tests and x-ray examination using hospital or community facilities, drugs, dressings, oxygen or medical appliances and equipment as prescribed by a physician, but only to the extent that such charges would have been covered under the contract if the covered person had remained in the hospital; and [1977, c. 470, §3 (NEW).]

E. Visits by persons who have completed a home health aide training course under the supervision of a registered nurse for the purpose of giving personal care to the patient and performing light household tasks as required by the plan of care, but not including services. [1977, c. 470, §3 (NEW).]

[ 1977, c. 470, §3 (NEW) .]

3. Home health care provider. "Home health care provider" means a home health care agency which is certified under Title XVIII of the Social Security Act of 1965, as amended, which:

A. Is primarily engaged in and licensed or certified to provide skilled nursing and other therapeutic services; [1977, c. 470, §3 (NEW).]

B. Has standards, policies and rules established by a professional group, associated with the agency or organization, which professional group must include at least one physician and one registered nurse; [1977, c. 470, §3 (NEW).]

C. Is available to provide the care needed in the home 7 days a week and has telephone answering service available 24 hours per day; [1977, c. 470, §3 (NEW).]

D. Has the ability to and does provide, either directly or through contract, the services of a coordinator responsible for case discovery and planning and assuring that the covered person receives the services ordered by the physician; [1977, c. 470, §3 (NEW).]

E. Has under contract the services of a physician-advisor licensed by the State or a physician; [1977, c. 470, §3 (NEW).]

F. Conducts periodic case conferences for the purpose of individualized patient care planning and utilization review; and [1977, c. 470, §3 (NEW).]

G. Maintains a complete medical record on each patient. [1977, c. 470, §3 (NEW).]

[ 1977, c. 470, §3 (NEW) .]

4. Exclusions.

A. No policy shall require home health care coverage to persons eligible for medicare; and [1977, c. 470, §3 (NEW).]

B. No payment shall be made for services provided by a person who resides in the covered person's residence or who is a member of the covered person's family. [1977, c. 470, §3 (NEW).]

[ 1977, c. 470, §3 (NEW) .]

SECTION HISTORY

1977, c. 470, §3 (NEW). 1977, c. 696, §202 (AMD).



24-A §2837-A. Screening mammograms

1. Definition. For purposes of this section, "screening mammogram" means a radiologic procedure that is provided to an asymptomatic woman for the purpose of early detection of breast cancer and that consists of 2 radiographic views per breast. A screening mammogram also includes an additional radiologic procedure recommended by a provider when the results of an initial radiologic procedure are not definitive.

[ 2007, c. 153, §2 (AMD); 2007, c. 153, §5 (AFF) .]

2. Required coverage. All group insurance policies that cover radiologic procedures, except those policies that cover only dental procedures, accidental injury or specific diseases, must provide coverage for screening mammograms performed by providers that meet the standards established by the Department of Health and Human Services rules relating to radiation protection. The policies must reimburse for screening mammograms performed at least once a year for women 40 years of age and over.

A. [1997, c. 408, §8 (AFF); 1997, c. 408, §5 (RP).]

B. [1997, c. 408, §8 (AFF); 1997, c. 408, §5 (RP).]

[ 1997, c. 408, §8 (AFF); 1997, c. 408, §5 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

3. Application. This section applies to all policies, contracts and certificates that cover radiologic procedures, except those policies that cover only dental procedures, accidental injury or specific diseases, executed, delivered, issued for delivery, continued or renewed in this State on or after March 1, 1991. For purposes of this section, all policies and contracts are deemed to be renewed no later than the next yearly anniversary of the policy or contract date.

[ 1991, c. 156, §2 (AMD) .]

4. Reports. Each insurer that issues policies subject to this section shall report to the superintendent its experience for each calendar year beginning with 1991 not later than April 30th of the following calendar year. The report must include the information required and be presented in the form prescribed by the superintendent. The report must include the amount of claims paid in this State for services required by this section. The superintendent shall compile this data in an annual report and submit the report to the joint standing committee of the Legislature having jurisdiction over banking and insurance matters.

[ 1991, c. 701, §9 (AMD) .]

SECTION HISTORY

1989, c. 875, §I6 (NEW). 1991, c. 156, §2 (AMD). 1991, c. 701, §9 (AMD). 1997, c. 408, §5 (AMD). 1997, c. 408, §8 (AFF). 2003, c. 689, §B6 (REV). 2007, c. 153, §2 (AMD). 2007, c. 153, §5 (AFF).



24-A §2837-B. Acupuncture services

All group insurance policies and certificates providing coverage for acupuncture must provide coverage for those services when performed by an acupuncturist licensed pursuant to Title 32, chapter 113-B, subchapter 2, under the same conditions that apply to the services of a licensed physician. [2003, c. 517, Pt. B, §14 (AMD).]

SECTION HISTORY

1991, c. 647, §3 (NEW). 1995, c. 671, §10 (AMD). 2003, c. 517, §B14 (AMD).



24-A §2837-C. Coverage for breast cancer treatment

1. Inpatient care. All group health policies providing coverage for medical and surgical benefits, except accidental injury, specified disease, hospital indemnity, Medicare supplement, long-term care and other limited benefit health insurance policies and contracts, must ensure that inpatient coverage with respect to the treatment of breast cancer is provided for a period of time determined by the attending physician, after providing notice to the patient regarding the coverage required by this subsection and in consultation with the patient, to be medically appropriate following a mastectomy, a lumpectomy or a lymph node dissection for the treatment of breast cancer.

Nothing in this subsection may be construed to require the provision of inpatient coverage if the attending physician and patient determine that a shorter period of hospital stay is appropriate.

In implementing the requirements of this subsection, a group health policy may not modify the terms and conditions of coverage based on the determination by any enrollee to request less than the minimum coverage required under this subsection.

All group health policies must provide written notice to each enrollee under the contract regarding the coverage required by this subsection. The notice must be prominently positioned in any literature or correspondence made available or distributed by the plan and must be transmitted in the next mailing made by the plan to the enrollee or as part of any yearly information packet sent to the enrollee, whichever is earlier. The notice must also be made available to any physician participating in the insurer's provider network.

[ 2015, c. 227, §3 (AMD); 2015, c. 227, §5 (AFF) .]

2. Reconstruction. All group health policies providing coverage for mastectomy surgery must provide coverage for reconstruction of the breast on which surgery has been performed and surgery and reconstruction of the other breast to produce a symmetrical appearance if the patient elects reconstruction and in the manner chosen by the patient and the physician.

[ 1997, c. 408, §6 (NEW); 1997, c. 408, §8 (AFF) .]

3. Application. The requirements of this section apply to all group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §15 (NEW) .]

SECTION HISTORY

RR 1995, c. 1, §17 (COR). 1995, c. 295, §4 (NEW). 1995, c. 369, §3 (NEW). 1997, c. 408, §8 (AFF). 1997, c. 408, §6 (RPR). 2003, c. 517, §B15 (AMD). 2015, c. 227, §3 (AMD). 2015, c. 227, §5 (AFF).



24-A §2837-D. Medical food coverage for inborn error of metabolism

1. Inborn error of metabolism; special modified low-protein food product. As used in this section, "inborn error of metabolism" means a genetically determined biochemical disorder in which a specific enzyme defect produces a metabolic block that may have pathogenic consequences at birth or later in life. As used in this section, "special modified low-protein food product" means food formulated to reduce the protein content to less than one gram of protein per serving and does not include foods naturally low in protein.

[ 1995, c. 369, §3 (NEW) .]

2. Required coverage. All group insurance policies and contracts, except accidental injury, specified disease, hospital indemnity, Medicare supplement, long-term care and other limited benefit health insurance policies and contracts, must provide coverage for metabolic formula and special modified low-protein food products that have been prescribed by a licensed physician for a person with an inborn error of metabolism. The policies and contracts must reimburse:

A. For metabolic formula; and [1995, c. 369, §3 (NEW).]

B. Up to $3,000 per year for special modified low-protein food products. [1995, c. 369, §3 (NEW).]

[ 1995, c. 369, §3 (NEW) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1996. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1995, c. 369, §3 (NEW) .]

SECTION HISTORY

RR 1995, c. 1, §17 (RNU). 1995, c. 369, §3 (NEW).



24-A §2837-E. Coverage for Pap tests

All group health insurance policies, contracts and certificates must provide coverage for screening Pap tests recommended by a physician. [2003, c. 517, Pt. A, §7 (AMD); 2003, c. 517, Pt. A, §13 (AFF).]

SECTION HISTORY

1995, c. 617, §3 (NEW). 1995, c. 617, §6 (AFF). 2003, c. 517, §A7 (AMD). 2003, c. 517, §A13 (AFF).



24-A §2837-F. Off-label use of prescription drugs for cancer

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Medically accepted indication" includes any use of a drug that has been approved by the federal Food and Drug Administration and includes another use of the drug if that use is supported by one or more citations in the standard reference compendia or if the insurer involved, based upon guidance provided by the federal Department of Health and Human Services Medicare program pursuant to 42 United States Code, Section 1395x(t), determines that that use is medically accepted based on supportive clinical evidence in peer-reviewed medical literature. [1997, c. 701, §3 (NEW).]

B. "Off-label use" means the prescription and use of drugs for medically accepted indications other than those stated in the labeling approved by the federal Food and Drug Administration. [1997, c. 701, §3 (NEW).]

C. "Peer-reviewed medical literature" means scientific studies published in at least 2 articles from major peer-reviewed medical journals that present data that supports the proposed off-label use as generally safe and effective. [1997, c. 701, §3 (NEW).]

D. "Standard reference compendia" means:

(1) The United States Pharmacopeia Drug Information or information published by its successor organization; or

(2) The American Hospital Formulary Service Drug Information or information published by its successor organization. [1997, c. 701, §3 (NEW).]

[ 1997, c. 701, §3 (NEW) .]

2. Required coverage for off-label use. All group insurance policies and contracts that provide coverage for prescription drugs must provide coverage for off-label use in accordance with the following.

A. Group insurance policies and contracts that provide coverage for prescription drugs may not exclude coverage of any such drug used for the treatment of cancer for a medically accepted indication on the grounds that the drug has not been approved by the federal Food and Drug Administration for that indication, as long as that use of that drug is a medically accepted indication for the treatment of cancer. [1997, c. 701, §3 (NEW).]

B. Coverage of a drug required by this subsection also includes medically necessary services associated with the administration of the drug. [1997, c. 701, §3 (NEW).]

C. This subsection may not be construed to require coverage for a drug when the federal Food and Drug Administration has determined its use to be contraindicated for treatment of the current indication. [1997, c. 701, §3 (NEW).]

D. A drug use that is covered pursuant to paragraph A may not be denied coverage based on a "medical necessity" requirement except for a reason that is unrelated to the legal status of the drug use. [1997, c. 701, §3 (NEW).]

E. A contract that provides coverage of a drug as required by this subsection may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the same extent that these provisions are applicable to coverage of all prescription drugs and are not inconsistent with the requirements of this subsection. [1997, c. 701, §3 (NEW).]

[ 1997, c. 701, §3 (NEW) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1999. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

§2837-F. Coverage for prostate cancer screening

(As enacted by PL 1997, c. 754, §3 is REALLOCATED TO TITLE 24-A, SECTION 2837-H)

[ 1997, c. 701, §3 (NEW) .]

SECTION HISTORY

RR 1997, c. 2, §52 (RAL). 1997, c. 701, §3 (NEW). 1997, c. 754, §3 (NEW).



24-A §2837-G. Off-label use of prescription drugs for HIV or AIDS

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Off-label use" means the prescription and use of drugs for indications other than those stated in the labeling approved by the federal Food and Drug Administration. [1997, c. 701, §3 (NEW).]

B. "Peer-reviewed medical literature" means scientific studies published in at least 2 articles from major peer-reviewed medical journals that present data that supports the proposed off-label use as generally safe and effective. [1997, c. 701, §3 (NEW).]

C. "Standard reference compendia" means:

(1) The United States Pharmacopeia Drug Information or information published by its successor organization; or

(2) The American Hospital Formulary Service Drug Information or information published by its successor organization. [1997, c. 701, §3 (NEW).]

[ 1997, c. 701, §3 (NEW) .]

2. Required coverage for off-label use. All group insurance policies and contracts that provide coverage for prescription drugs must provide coverage for off-label use in accordance with the following.

A. Group insurance policies and contracts that provide coverage for prescription drugs may not exclude coverage of any such drug used for the treatment of HIV or AIDS on the grounds that the drug has not been approved by the federal Food and Drug Administration for that indication, as long as that drug is recognized for the treatment of that indication in one of the standard reference compendia or in peer-reviewed medical literature. [1997, c. 701, §3 (NEW).]

B. Coverage of a drug required by this subsection also includes medically necessary services associated with the administration of the drug. [1997, c. 701, §3 (NEW).]

C. This subsection may not be construed to require coverage for a drug when the federal Food and Drug Administration has determined its use to be contraindicated for treatment of the current indication. [1997, c. 701, §3 (NEW).]

D. A drug use that is covered pursuant to paragraph A may not be denied coverage based on a "medical necessity" requirement except for a reason that is unrelated to the legal status of the drug use. [1997, c. 701, §3 (NEW).]

E. A contract that provides coverage of a drug as required by this subsection may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the same extent that these provisions are applicable to coverage of all prescription drugs and are not inconsistent with the requirements of this subsection. [1997, c. 701, §3 (NEW).]

[ 1997, c. 701, §3 (NEW) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1999. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1997, c. 701, §3 (NEW) .]

SECTION HISTORY

1997, c. 701, §3 (NEW).



24-A §2837-H. Coverage for prostate cancer screening (REALLOCATED FROM TITLE 24-A, SECTION 2837-F)

(REALLOCATED FROM TITLE 24-A, SECTION 2837-F)

1. Definition. As used in this section, "services for the early detection of prostate cancer" means the following procedures provided to a man for the purpose of early detection of prostate cancer:

A. A digital rectal examination; and [RR 1997, c. 2, §52 (RAL).]

B. A prostate-specific antigen test. [RR 1997, c. 2, §52 (RAL).]

[ RR 1997, c. 2, §52 (RAL) .]

2. Required coverage for prostate cancer screening. All group insurance policies and contracts except accidental injury, specified disease, hospital indemnity, Medicare supplement, long-term care and other limited benefit health insurance policies and contracts must provide coverage for services for the early detection of prostate cancer. The contracts must reimburse for services for the early detection of prostate cancer, if recommended by a physician, at least once a year for men 50 years of age or older until a man reaches the age of 72.

[ RR 1997, c. 2, §52 (RAL) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after September 1, 1998. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ RR 1997, c. 2, §52 (RAL) .]

SECTION HISTORY

RR 1997, c. 2, §52 (RAL).



24-A §2838. Community health service coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 419, §2 (NEW). 1979, c. 558, §10 (NEW). 1979, c. 663, §148 (AMD). 1979, c. 663, §149 (RAL). 1983, c. 515, §5 (RP).



24-A §2839. Rates filed

A policy of group or blanket health insurance may not be delivered in this State until a copy of the rates to be used in calculating the premium for these policies has been filed for informational purposes with the superintendent. The filing must include the base rates and a description of any procedures to be used to adjust the base rates to reflect factors including but not limited to age, gender, health status, claims experience, group size and coverage of dependents. Notwithstanding this section, rates for group Medicare supplement, nursing home care or long-term care insurance contracts and for certain association groups and other groups specified in section 2701, subsection 2, paragraph C must be filed in accordance with section 2736. Rates for small group health insurance subject to section 2808-B are subject to the additional filing requirements specified in that section. A filing required under this section must be made electronically in a format required by the superintendent unless exempted by rule adopted by the superintendent. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 238, Pt. C, §1 (AMD).]

SECTION HISTORY

1979, c. 558, §10 (NEW). 1979, c. 663, §149 (RAL). 1985, c. 648, §11 (AMD). 2003, c. 428, §E2 (AMD). 2009, c. 14, §5 (AMD). 2011, c. 238, Pt. C, §1 (AMD).



24-A §2839-A. Notice of rate increase

1. Notice of rate increase on existing policies. An insurer offering group health insurance, except for accidental injury, specified disease, hospital indemnity, disability income, Medicare supplement, long-term care or other limited benefit group health insurance, must provide written notice by mail or electronically of a rate increase to all affected policyholders or others who are directly billed for group coverage at least 60 days before the effective date of any increase in premium rates. An increase in premium rates may not be implemented until 60 days after the notice is provided. For small group health plan rates subject to section 2808-B, subsection 2-B, if the increase is pending approval at the time of notice, the disclosure must state that the increase is subject to regulatory approval.

[ 2011, c. 90, Pt. F, §2 (AMD) .]

1-A. Notice of rate increase on existing policies renewed in calendar year 2006.

[ 2005, c. 400, Pt. A, §2 (NEW); MRSA T. 24-A, §2839-A, sub-§1-A (RP) .]

2. Notice of rate increase on new business. When an insurer offering group health insurance, except for accidental injury, specified disease, hospital indemnity, disability income, Medicare supplement, long-term care or other limited benefit group health insurance, quotes a rate for new business, it must disclose any rate increase that the insurer anticipates implementing within the following 90 days. If the quote is in writing, the disclosure must also be in writing. If such disclosure is not provided, an increase may not be implemented until at least 90 days after the date the quote is provided. For small group health plan rates subject to section 2808-B, subsection 2-B, if the increase is pending approval at the time of notice, the disclosure must state that the increase is subject to regulatory approval.

[ 2005, c. 121, Pt. F, §1 (AMD) .]

3. Notice of rate increase on new business for calendar year 2006.

[ 2005, c. 400, Pt. A, §2 (NEW); MRSA T. 24-A, §2839-A, sub-§3 (RP) .]

SECTION HISTORY

2001, c. 432, §7 (NEW). 2005, c. 121, §F1 (AMD). 2005, c. 400, §A2 (AMD). 2011, c. 90, Pt. F, §2 (AMD).



24-A §2839-B. Large group rates

1. Application. This section applies to group health insurance offered in the large group market as defined in section 2850-B, except insurance covering only accidental injury, specified disease, hospital indemnity, dental, vision, disability income, long-term care, Medicare supplement or other limited benefit health insurance.

[ 2003, c. 469, Pt. E, §17 (NEW) .]

2. Annual filing. Every carrier offering group health insurance specified in subsection 1 shall annually file with the superintendent on or before April 30th a certification signed by a member in good standing of the American Academy of Actuaries or a successor organization that the carrier's rating methods and practices are in accordance with generally accepted actuarial principles and with the applicable actuarial standards of practice as promulgated by an actuarial standards board. The filing must also certify that the carrier has included in its experience any savings offset payments or recovery of those savings offset payments consistent with former section 6913. The filing also must state the number of policyholders, certificate holders and dependents, as of the close of the preceding calendar year, enrolled in large group health insurance plans offered by the carrier. A filing and supporting information are public records except as provided by Title 1, section 402, subsection 3.

[ 2007, c. 629, Pt. M, §11 (AMD) .]

3. Documentation. Every carrier shall maintain at its principal place of business a complete and detailed description of its rating practices, including information and documentation that demonstrates that its rating methods and practices are in accordance with generally accepted actuarial principles and with the applicable actuarial standards of practice as promulgated by an actuarial standards board.

[ 2003, c. 469, Pt. E, §17 (NEW) .]

SECTION HISTORY

2003, c. 469, §E17 (NEW). 2007, c. 629, Pt. M, §11 (AMD).



24-A §2840. Optional coverage for chiropractic services (REALLOCATED FROM TITLE 24-A, SECTION 2746) (REPEALED)

(REALLOCATED FROM TITLE 24-A, SECTION 2746)

(REPEALED)

SECTION HISTORY

1979, c. 663, §145 (RAL). 1981, c. 282, §2 (AMD). 1985, c. 516, §4 (RP).



24-A §2840-A. Coverage for chiropractic services

1. Therapeutic, adjustive and manipulative services. Notwithstanding any other provisions of this chapter, every insurer which issues group or blanket health care contracts providing coverage for the services of a "physician" or "doctor" to residents of this State shall provide coverage to any subscriber or other person covered under those contracts for those services when performed by a chiropractor, to the extent that the services are within the lawful scope of practice of a chiropractor licensed to practice in this State. Therapeutic, adjustive and manipulative services shall be covered whether performed by an allopathic, osteopathic or chiropractic doctor.

[ 1985, c. 516, §5 (NEW) .]

2. Limits; coinsurance; deductibles. Any contract which provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 1985, c. 516, §5 (NEW) .]

3. Reports to the Superintendent of Insurance. Every insurer subject to this section shall report its experience for each calendar year to the Superintendent of Insurance not later than April 30th of the following year. The report must be in a form prescribed by the superintendent and include the amount of claims paid in this State for the services required by this section and the total amount of claims paid in this State for health care contracts. The report must include complaints concerning access to services under this section and the results of those complaints. The superintendent shall compile this data for all insurers in an annual report.

[ 1993, c. 669, §3 (AMD) .]

4. Application; expiration.

[ 1989, c. 141, §6 (RP) .]

5. Reimbursement; discrimination. An insurer subject to this section may not refuse to reimburse a chiropractic provider who participates in the insurer's provider network for providing a health care service or procedure covered by the insurer as long as the chiropractic provider is acting within the lawful scope of that provider's license in the delivery of the covered service or procedure. Consistent with reasonable medical management techniques specified under the insurer's contract with respect to the method, treatment or setting for a covered service or procedure, the insurer may not discriminate based on the chiropractic provider's license. This subsection does not require an insurer to accept all chiropractic providers into a network or govern the amount of the reimbursement paid to a chiropractic provider.

[ 2015, c. 111, §2 (NEW); 2015, c. 111, §4 (AFF) .]

SECTION HISTORY

1985, c. 516, §5 (NEW). 1989, c. 141, §§5,6 (AMD). 1993, c. 669, §3 (AMD). 2015, c. 111, §2 (AMD). 2015, c. 111, §4 (AFF).



24-A §2841. Optional coverage for optometric services

1. Coverage required to be made available. Every insurer which issues for delivery in this State group health policies which provide coverage on an expense-incurred basis for the services of a "physician" or "doctor" to residents of this State shall make available to all groups coverage for such services when performed by an optometrist, to the extent the services are within the scope of the practice of an optometrist licensed to practice in this State.

[ 1981, c. 254, §2 (NEW) .]

2. Policy. The group or blanket policy making available coverage for the services referred to in this section shall contain provisions for maximum benefits and coinsurance, and reasonable limitations, deductibles and exclusions.

[ 1981, c. 254, §2 (NEW) .]

SECTION HISTORY

1981, c. 254, §§2,3 (NEW).



24-A §2842. Equitable health care for alcoholism and drug dependency treatment

1. Purpose. The Legislature recognizes that alcoholism and drug dependency constitute major health problems in the State and in the Nation. The Legislature further recognizes that alcoholism is a disease and that alcoholism and drug dependency can be effectively treated. As such, alcoholism and drug dependency warrant the same attention from the health care industry as other serious diseases and illnesses. The Legislature further recognizes that health insurance contracts, at times, fail to provide adequate benefits for the treatment of alcoholism and drug dependency, which results in more costly health care for treatment of complications caused by the lack of early intervention and other treatment services for persons suffering from these illnesses. This situation causes a higher health care, social, law enforcement and economic cost to the citizens of this State than is necessary, including the need for the State to provide treatment to some insureds at public expense. To assist the many citizens of this State who suffer from these illnesses in a more cost effective way, the Legislature declares that certain health insurance coverage providing benefits for the treatment of the illness of alcoholism and drug dependency shall be included in all group health insurance contracts.

[ 1983, c. 527, §2 (RPR) .]

2. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Outpatient care" means care rendered by a state-licensed, approved or certified detoxification, residential treatment or outpatient program, or partial hospitalization program on a periodic basis, including, but not limited to, patient diagnosis, assessment and treatment, individual, family and group counseling and educational and support services. [1983, c. 527, §2 (NEW).]

B. "Residential treatment" means services at a facility that provides care 24 hours daily to one or more patients, including, but not limited to, the following services: Room and board; medical, nursing and dietary services; patient diagnosis, assessment and treatment; individual, family and group counseling; and educational and support services, including a designated unit of a licensed health care facility providing any and all other services specified in this paragraph to patients with the illnesses of alcoholism and drug dependency. [1983, c. 527, §2 (NEW).]

C. "Treatment plan" means a written plan initiated at the time of admission, approved by a Doctor of Medicine, Doctor of Osteopathy or a Registered Substance Abuse Counselor employed by a certified or licensed substance abuse program, including, but not limited to, the patient's medical, drug and alcoholism history; record of physical examination; diagnosis; assessment of physical capabilities; mental capacity; orders for medication, diet and special needs for the patient's health or safety and treatment, including medical, psychiatric, psychological, social services, individual, family and group counseling; and educational, support and referral services. [1983, c. 527, §2 (NEW).]

[ 1983, c. 527, §2 (RPR) .]

3. Requirement. Every insurer which issues group health care contracts providing coverage for hospital care to residents of this State shall provide benefits as required in this section to any subscriber or other person covered under those contracts for the treatment of alcoholism and other drug dependency pursuant to a treatment plan.

[ 1983, c. 527, §2 (NEW) .]

4. Services; providers. Each group contract shall provide, at a minimum, for the following coverage, pursuant to a treatment plan:

A. Residential treatment at a hospital or free-standing residential treatment center which is licensed, certified or approved by the State; and [1983, c. 527, §2 (NEW).]

B. Outpatient care rendered by state licensed, certified or approved providers. [1983, c. 527, §2 (NEW).]

Treatment or confinement at any facility shall not preclude further or additional treatment at any other eligible facility, provided that the benefit days used do not exceed the total number of benefit days provided for under the contract.

[ 1983, c. 527, §2 (NEW) .]

5. Exceptions. This section shall not apply to employee group insurance policies issued to employers with 20 or fewer employees insured under the group policy or to group policies designed primarily to supplement the Civilian Health and Medical Program of the Uniformed Services, as described in Title 10 of the United States Code, Title 10, Section 1072, subsection 4.

[ 1989, c. 490, §3 (AMD) .]

6. Limits; coinsurance; deductibles. Any policy or contract which provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance, and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 1983, c. 527, §2 (NEW) .]

7. Notice. At the time of delivery or renewal, the group health insurer shall provide written notification to all individuals eligible for benefits under group policies or contracts of these alcoholism and drug dependency benefits.

[ 1983, c. 527, §2 (NEW) .]

8. Confidentiality. Alcoholism and drug treatment patient records are confidential.

[ 2011, c. 320, Pt. A, §10 (AMD) .]

9. Reports to the Superintendent of Insurance. Every insurer subject to this section shall report its experience for each calendar year beginning with 1984 to the superintendent not later than April 30th of the following year. The report shall be in a form prescribed by the superintendent and shall include the amount of claims paid in this State for the services required by this section and the total amount of claims paid in this State for group health care contracts, both separated between those paid for inpatient and outpatient services. The superintendent shall compile this data for all insurers in an annual report.

[ 1983, c. 527, §2 (NEW) .]

10. Application; expiration. The requirements of this section shall apply to all policies and any certificates or contracts executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1984. For purposes of this section, all contracts shall be deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1987, c. 480, §5 (RPR) .]

SECTION HISTORY

1981, c. 319, §§2,3 (NEW). 1983, c. 527, §2 (RPR). 1987, c. 480, §5 (AMD). 1989, c. 490, §3 (AMD). 2011, c. 320, Pt. A, §10 (AMD).



24-A §2843. Mental health services coverage

1. Findings. The Legislature finds that:

A. Mental illness affects nearly 170,000 Maine people each year, resulting in anguish, grief, desperation, fear, isolation and a sense of hopelessness of significant levels among victims and families; [1983, c. 515, §6 (NEW).]

B. Consequences of mental illness include the expenditure of millions of dollars of public funds for treatment and losses of millions of dollars by Maine businesses in accidents, absenteeism, nonproductivity and turnover. Excessive stress and anxiety and other forms of mental illness clearly contribute to general health problems and costs; [1983, c. 515, §6 (NEW).]

C. Typical health coverage in this State discriminates against mental illness, the victims and affected families with nonexistent or limited benefits compared to provisions for other illnesses; and [1983, c. 515, §6 (NEW).]

D. Experience in this State and several other states demonstrates that the risk of mental illness can be insured at reasonable cost and with adequate controls on quality and utilization of treatment. [1983, c. 515, §6 (NEW).]

[ 1983, c. 515, §6 (NEW) .]

2. Policy and purpose. The Legislature declares that it is the policy of this State to:

A. Promote equitable and nondiscriminatory health coverage benefits for all forms of illness, including mental and emotional disorders, which are of significant consequence to the health of Maine people and which can be treated in a cost effective manner; [1983, c. 515, §6 (NEW).]

B. Assure that victims of mental and other illnesses have access to and choice of appropriate treatment at the earliest point of illness in least restrictive settings; [1983, c. 515, §6 (NEW).]

C. Assure that costs of treatment of mental illness are supported through an equitable combination of public and private responsibilities; and [1983, c. 515, §6 (NEW).]

D. Assure that the Legislature reasonably exercises its legal responsibility for insurance policy in this State by prescribing types of illnesses and treatment for which benefits shall be provided. [1983, c. 515, §6 (NEW).]

[ 1983, c. 515, §6 (NEW) .]

3. Definitions. For purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Day treatment services" includes psychoeducational, physiological, psychological and psychosocial concepts, techniques and processes to maintain or develop functional skills of clients, provided to individuals and groups for periods of more than 2 hours but less than 24 hours per day. [1983, c. 515, §6 (NEW).]

A-1. "Diagnostic and statistical manual" means the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, published by the American Psychiatric Association. [2003, c. 20, Pt. VV, §10 (NEW); 2003, c. 20, Pt. VV, §25 (AFF).]

A-2. "Home health care services" means those services rendered by a licensed provider of mental health services to provide medically necessary health care to a person suffering from a mental illness in the person's place of residence if:

(1) Hospitalization or confinement in a residential treatment facility would otherwise have been required if home health care services were not provided;

(2) Hospitalization or confinement in a residential treatment facility is not required as an antecedent to the provision of home health care services; and

(3) The services are prescribed in writing by a licensed allopathic or osteopathic physician or a licensed psychologist who is trained and has received a doctorate in psychology specializing in the evaluation and treatment of mental illness. [2003, c. 20, Pt. VV, §10 (NEW); 2003, c. 20, Pt. VV, §25 (AFF).]

B. "Inpatient services" includes a range of physiological, psychological and other intervention concepts, techniques and processes in a community mental health psychiatric inpatient unit, general hospital psychiatric unit or psychiatric hospital licensed by the Department of Health and Human Services or accredited public hospital to restore psychosocial functioning sufficient to allow maintenance and support of the client in a less restrictive setting. [1983, c. 515, §6 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

B-1. "Medically necessary health care" has the same meaning as in section 4301-A, subsection 10-A. [2003, c. 20, Pt. VV, §11 (NEW); 2003, c. 20, Pt. VV, §25 (AFF).]

C. "Outpatient services" includes screening, evaluation, consultations, diagnosis and treatment involving use of psychoeducational, physiological, psychological and psychosocial evaluative and interventive concepts, techniques and processes provided to individuals and groups. [1983, c. 515, §6 (NEW).]

D. "Person suffering from a mental illness" means a person whose psychobiological processes are impaired severely enough to manifest problems in the areas of social, psychological or biological functioning. Such a person has a disorder of thought, mood, perception, orientation or memory that impairs judgment, behavior, capacity to recognize or ability to cope with the ordinary demands of life. The person manifests an impaired capacity to maintain acceptable levels of functioning in the areas of intellect, emotion or physical well-being. [2003, c. 20, Pt. VV, §12 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

E. "Provider" means individuals included in section 2835, and a licensed physician with 3 years approved residency in psychiatry, an accredited public hospital or psychiatric hospital or a community agency licensed at the comprehensive service level by the Department of Health and Human Services. All agency or institutional providers named in this paragraph shall assure that services are supervised by a psychiatrist or licensed psychologist. [1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

[ 2003, c. 20, Pt. VV, §§10-12 (AMD); 2003, c. 20, Pt. VV, §25 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

4. Requirement. Every insurer that issues group health care contracts providing coverage to residents of this State shall provide benefits as required in this section to any subscriber or other person covered under those contracts for conditions arising from mental illness.

[ 2003, c. 20, Pt. VV, §13 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

5. Services. Each group contract must provide for medically necessary health care for a person suffering from mental illness. Medically necessary health care includes, but is not limited to, the following services for a person suffering from a mental illness:

A. Inpatient care; [1983, c. 515, §6 (NEW).]

B. Day treatment services; [2003, c. 20, Pt. VV, §13 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

C. Outpatient services; and [2003, c. 20, Pt. VV, §13 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

D. Home health care services. [2003, c. 20, Pt. VV, §13 (NEW); 2003, c. 20, Pt. VV, §25 (AFF).]

[ 2003, c. 20, Pt. VV, §13 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

5-A. Exceptions. This section shall not apply to employee group insurance policies issued to employers with 20 or fewer employees insured under the group policy or to group policies designed primarily to supplement the Civilian Health and Medical Program of the Uniformed Services, as described in the United States Code, Title 10, Section 1072, subsection 4.

[ 1989, c. 490, §4 (AMD) .]

5-B. Coverage for certain mental illness treatment.

[ 1991, c. 881, §3 (NEW); 1991, c. 881, §7 (AFF); 1991, c. 881, §8 (RP) .]

5-C. Coverage for treatment for certain mental illness. Coverage for medical treatment for mental illnesses listed in paragraph A-1 is subject to this subsection.

A. [2003, c. 20, Pt. VV, §25 (AFF); 2003, c. 20, Pt. VV, §14 (RP).]

A-1. All group contracts must provide, at a minimum, benefits according to paragraph B, subparagraph (1) for a person receiving medical treatment for any of the following categories of mental illness as defined in the Diagnostic and Statistical Manual, except for those that are designated as "V" codes by the Diagnostic and Statistical Manual:

(1) Psychotic disorders, including schizophrenia;

(2) Dissociative disorders;

(3) Mood disorders;

(4) Anxiety disorders;

(5) Personality disorders;

(6) Paraphilias;

(7) Attention deficit and disruptive behavior disorders;

(8) Pervasive developmental disorders;

(9) Tic disorders;

(10) Eating disorders, including bulimia and anorexia; and

(11) Substance abuse-related disorders.

For the purposes of this paragraph, the mental illness must be diagnosed by a licensed allopathic or osteopathic physician or a licensed psychologist who is trained and has received a doctorate in psychology specializing in the evaluation and treatment of mental illness. [2003, c. 20, Pt. VV, §14 (NEW); 2003, c. 20, Pt. VV, §25 (AFF).]

B. All policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State must provide benefits that meet the requirements of this paragraph.

(1) The contracts must provide benefits for the treatment and diagnosis of mental illnesses under terms and conditions that are no less extensive than the benefits provided for medical treatment for physical illnesses.

(2) At the request of a reimbursing insurer, a provider of medical treatment for mental illness shall furnish data substantiating that initial or continued treatment is medically necessary health care. When making the determination of whether treatment is medically necessary health care, the provider shall use the same criteria for medical treatment for mental illness as for medical treatment for physical illness under the group contract.

(3) If benefits and coverage provided for treatment of physical illness are provided on an expense-incurred basis, the benefits and coverage required under this subsection may be delivered separately under a managed care system.

(4) A policy or contract may not have separate maximums for physical illness and mental illness, separate deductibles and coinsurance amounts for physical illness and mental illness, separate out-of-pocket limits in a benefit period of not more than 12 months for physical illness and mental illness or separate office visit limits for physical illness and mental illness.

(5) A health benefit plan may not impose a limitation on coverage or benefits for mental illness unless that same limitation is also imposed on the coverage and benefits for physical illness covered under the policy or contract.

(6) Copayments required under a policy or contract for benefits and coverage for mental illness must be actuarially equivalent to any coinsurance requirements or, if there are no coinsurance requirements, may not be greater than any copayment or coinsurance required under the policy or contract for a benefit or coverage for a physical illness.

(7) For the purposes of this section, a medication management visit associated with a mental illness must be covered in the same manner as a medication management visit for the treatment of a physical illness and may not be counted in the calculation of any maximum outpatient treatment visit limits. [2003, c. 20, Pt. VV, §14 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

This subsection does not apply to policies, contracts and certificates covering employees of employers with 20 or fewer employees, whether the group policy is issued to the employer, to an association, to a multiple-employer trust or to another entity.

[ 2003, c. 20, Pt. VV, §14 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

5-D. Mandated offer of coverage for certain mental illnesses. Except as otherwise provided in subsection 5-C, coverage for medical treatment for mental illnesses listed in paragraph A by all group contracts is subject to this subsection.

A. All group contracts must make available coverage providing, at a minimum, benefits according to paragraph B, subparagraph (1) for a person receiving medical treatment for any of the following mental illnesses diagnosed by a licensed allopathic or osteopathic physician or a licensed psychologist who is trained and has received a doctorate in psychology specializing in the evaluation and treatment of mental illness:

(1) Schizophrenia;

(2) Bipolar disorder;

(3) Pervasive developmental disorder, or autism;

(4) Paranoia;

(5) Panic disorder;

(6) Obsessive-compulsive disorder; or

(7) Major depressive disorder. [2003, c. 20, Pt. VV, §15 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

B. All group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State must make available coverage providing benefits that meet the requirements of this paragraph.

(1) The offer of coverage must provide benefits for the treatment and diagnosis of mental illnesses under terms and conditions that are no less extensive than the benefits provided for medical treatment for physical illnesses.

(2) At the request of a reimbursing insurer, a provider of medical treatment for mental illness shall furnish data substantiating that initial or continued treatment is medically necessary health care. When making the determination of whether treatment is medically necessary health care, the provider shall use the same criteria for medical treatment for mental illness as for medical treatment for physical illness under the group contract. [2003, c. 20, Pt. VV, §15 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

[ 2003, c. 20, Pt. VV, §15 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

6. Limits; coinsurance; deductibles. Any policy or contract which provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 1983, c. 515, §6 (NEW) .]

7. Reports to the Superintendent of Insurance. Every insurer subject to this section shall report its experience for each calendar year to the superintendent not later than April 30th of the following year. The report must be in a form prescribed by the superintendent and include the amount of claims paid in this State for the services required by this section and the total amount of claims paid in this State for group health care contracts, both separated between those paid for inpatient, day treatment and outpatient services. The superintendent shall compile this data for all insurers in an annual report.

[ 1995, c. 407, §8 (AMD) .]

8. Application. This section does not apply to accidental injury, specified disease, hospital indemnity, Medicare supplement, long-term care or other limited benefit health insurance policies. Except as otherwise provided in this section, the requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §16 (AMD) .]

SECTION HISTORY

1983, c. 515, §6 (NEW). 1983, c. 816, §B7 (AMD). 1987, c. 480, §6 (AMD). 1989, c. 490, §4 (AMD). 1991, c. 881, §§3,4 (AMD). 1991, c. 881, §§7,8 (AFF). 1993, c. 441, §§3,4 (AMD). 1993, c. 586, §§3,4 (AMD). 1995, c. 19, §2 (AMD). 1995, c. 332, §G2 (AMD). 1995, c. 407, §§6-9 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 625, §B8 (AMD). 1995, c. 625, §B9 (AFF). 1995, c. 637, §§4,5 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 20, §§VV10-15 (AMD). 2003, c. 20, §VV25 (AFF). 2003, c. 517, §B16 (AMD). 2003, c. 689, §B6 (REV).



24-A §2844. Coordination of benefits

1. Authorization. Provisions contained in group and blanket health insurance contracts relating to coordination of benefits payable under the contract and under other plans of insurance or of health care coverage under which a certificate holder or the certificate holder's dependents may be covered must conform to rules adopted by the superintendent. These rules may establish uniformity in the permissive use of coordination of benefits provisions in order to avoid claim delays and misunderstandings that otherwise result from the use of inconsistent or incompatible provisions among the several insurers and nonprofit hospital, medical service and health care plans.

[ 1995, c. 332, Pt. H, §1 (AMD) .]

1-A. Coordination with Medicare. Coordination of benefits is governed by the following provisions.

A. The contract may not coordinate benefits with Medicare Part A unless:

(1) The insured is enrolled in Medicare Part A;

(2) The insured was previously enrolled in Medicare Part A and voluntarily disenrolled;

(3) The insured stated on an application or other document that the insured was enrolled in Medicare Part A; or

(4) The insured is eligible for Medicare Part A without paying a premium and the certificate states that it will not pay benefits that would be payable under Medicare even if the insured fails to exercise the insured's right to premium-free Medicare Part A coverage. [1997, c. 604, Pt. G, §2 (NEW).]

B. The contract may not coordinate benefits with Medicare Part B unless:

(1) The insured is enrolled in Medicare Part B;

(2) The insured was previously enrolled in Medicare Part B and voluntarily disenrolled;

(3) The insured stated on an application or other document that the insured was enrolled in Medicare Part B; or

(4) The insured is eligible for Medicare Part A without paying a premium and the insurer provided prominent notification to the insured both when the certificate was issued and, if applicable, when the insured becomes eligible for Medicare due to age. The notification must state that the contract will not pay benefits that would be payable under Medicare even if the insured fails to enroll in Medicare Part B. [1997, c. 604, Pt. G, §2 (NEW).]

C. Coordination is not permitted with Medicare coverage for which the insured is eligible but not enrolled except as provided in paragraphs A and B. [1997, c. 604, Pt. G, §2 (NEW).]

[ 1997, c. 604, Pt. G, §2 (NEW) .]

2. Medicaid and Cub Care programs. Insurers may not consider the availability or eligibility for medical assistance under 42 United States Code, Section 13969, referred to as "Medicaid," or Title 22, section 3174-T, referred to as the "Cub Care program," when considering coverage eligibility or benefit calculations for insureds and covered family members.

A. To the extent that payment for coverage expenses has been made under the Medicaid program or the Cub Care program for health care items or services furnished to an individual, the State is considered to have acquired the rights of the insured or family member to payment by the insurer for those health care items or services. Upon presentation of proof that the Medicaid program or the Cub Care program has paid for covered items or services, the insurer shall make payment to the Medicaid program or the Cub Care program according to the coverage provided in the contract or certificate. [1997, c. 777, Pt. B, §3 (AMD).]

B. An insurer may not impose requirements on a state agency that has been assigned the rights of an individual eligible for Medicaid or Cub Care coverage and covered by a subscriber contract that are different from requirements applicable to an agent or assignee of any other covered individual. [1997, c. 777, Pt. B, §3 (AMD).]

[ 2005, c. 683, Pt. A, §41 (AMD) .]

3. Credit toward deductible. When an insured is covered under more than one expense-incurred health plan, payments made by the primary plan, payments made by the insured and payments made from a health savings account or similar fund for benefits covered under the secondary plan must be credited toward the deductible of the secondary plan. This subsection does not apply if the secondary plan is designed to supplement the primary plan.

[ 2005, c. 121, Pt. D, §3 (NEW) .]

SECTION HISTORY

1985, c. 526, §2 (NEW). RR 1993, c. 2, §47 (COR). 1993, c. 666, §B2 (RPR). 1995, c. 332, §H1 (AMD). 1997, c. 604, §G2 (AMD). 1997, c. 777, §B3 (AMD). 2005, c. 121, §D3 (AMD). 2005, c. 683, §A41 (AMD).



24-A §2845. Cardiac rehabilitation coverage

1. Requirement. Every insurer which issues group health care contracts providing coverage for hospital care to residents of this State shall make available to groups of 20 or more persons, at the option of the policyholder, benefits as required by this section to any certificate holder or other person covered under those contracts for the expense of cardiac rehabilitation.

[ 1987, c. 293, §2 (NEW) .]

2. Cardiac rehabilitation. "Cardiac rehabilitation" means multidisciplinary, medically necessary treatment of persons with documented cardiovascular disease, which shall be provided in either a hospital or other setting. That treatment shall include outpatient treatment which is initiated within 26 weeks after the diagnosis of that disease and physician-recommended continuance of Phase II rehabilitation services for up to 36 sessions in a hospital or community-based setting and up to 36 Phase III sessions in a community-based setting.

[ 1987, c. 293, §2 (NEW) .]

3. Limitations. Benefits required to be made available pursuant to this section may be made subject to any reasonable limitation, maximum benefit, coinsurance, deductible or exclusion provisions applicable to overall benefits under the policy or certificate.

[ 1987, c. 293, §2 (NEW) .]

4. Application. The requirements of this section shall apply to all policies and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1988. For purposes of this section only, all group policies shall be deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1987, c. 293, §2 (NEW) .]

SECTION HISTORY

1987, c. 293, §2 (NEW).



24-A §2846. Acquired Immune Deficiency Syndrome

A group health insurance policy or certificate delivered or issued for delivery in this State may not provide more restrictive benefits for sickness or disablement or the related expenses resulting from Acquired Immune Deficiency Syndrome (AIDS), AIDS Related Complex (ARC) or HIV related diseases than for any other sickness or disabling condition or exclude benefits for AIDS, ARC or HIV related diseases except through an exclusion under which all sicknesses and diseases are treated the same. This section does not apply to a policy providing benefits for specific diseases or accidental injury only. [2003, c. 517, Pt. B, §17 (AMD).]

SECTION HISTORY

1989, c. 176, §6 (NEW). 2003, c. 517, §B17 (AMD).



24-A §2847. Utilization review data

1. Report required. On or before April 1st of each year, any insurer or 3rd-party administrator which issues or administers a program or contract in this State providing coverage for hospital care that contains a provision whereby in nonemergency cases the insured is required to be prospectively evaluated through a prehospital admission certification, preinpatient service eligibility program or any similar preutilization review or screening eligibility program or any similar preutilization review or screening procedure prior to the delivery of contemplated hospitalization, inpatient or outpatient health care or medical services which are prescribed or ordered by a duly licensed physician shall file a report on the results of that evaluation for the preceding year with the superintendent which shall contain the following:

A. The number and type of evaluations performed. For the purposes of this section, the term "type of evaluations" means the following preutilization review categories: presurgical inpatient days; setting of medical service, such as inpatient or outpatient services; and the number of days of service; [1989, c. 556, Pt. C, §3 (NEW).]

B. The result of the evaluation, such as whether the medical necessity of the level of service contemplated by the patient's physician was agreed to or whether benefits paid for the service were reduced by the insurer; [1989, c. 556, Pt. C, §3 (NEW).]

C. The number and result of any appeals by the patients or their physicians as a result of initial review decisions to reduce benefits for services as determined through prospective evaluations; and [1989, c. 556, Pt. C, §3 (NEW).]

D. Any complaints filed in a court of competent jurisdiction and served upon an insurer filing under this section stating a cause of action against that insurer on the basis of damages to patients alleged to have been approximately caused by a delay, reduction or denial of medical benefits by the insurer, as determined through prospective evaluations, and the determination of liability or other disposition of the complaint. [1989, c. 556, Pt. C, §3 (NEW).]

[ 1989, c. 556, Pt. C, §3 (NEW) .]

2. Residents. This section is applicable to evaluations, appeals and complaints relating to residents of this State only.

[ 1989, c. 556, Pt. C, §3 (NEW) .]

3. Confidentiality. Any information provided pursuant to this section shall not identify the patients.

[ 1989, c. 556, Pt. C, §3 (NEW) .]

SECTION HISTORY

1989, c. 556, §C3 (NEW).



24-A §2847-A. Penalty for failure to notify of hospitalization

An insurance policy may not include a provision permitting the insurer to impose a penalty for the failure of any person to notify the insurer of an insured person's hospitalization for emergency treatment. For purposes of this section, "emergency treatment" has the same meaning as defined in Title 22, section 1829. [1991, c. 695, §5 (NEW); 1991, c. 824, Pt. A, §51 (NEW).]

This section applies to policies and certificates executed, delivered, issued for delivery, continued or renewed in this State after the effective date of this section. For purposes of this section, all policies are deemed to be renewed no later than the next yearly anniversary of the contract date. [1991, c. 695, §5 (NEW); 1991, c. 824, Pt. A, §51 (NEW).]

SECTION HISTORY

1991, c. 695, §5 (NEW). 1991, c. 824, §A51 (NEW).



24-A §2847-B. Jury service

1. Prohibition. An insurer that issues group or blanket health care contracts providing coverage for medical care to residents of this State may not terminate coverage for any person covered under those contracts because the person has been summonsed for or is engaged in jury service under Title 14, chapter 305, subchapter I-A.

[ 1991, c. 695, §5 (NEW); 1991, c. 824, Pt. A, §51 (NEW) .]

2. Application. This section applies to all policies and any certificate executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1991. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1991, c. 695, §5 (NEW); 1991, c. 824, Pt. A, §51 (NEW) .]

SECTION HISTORY

1991, c. 695, §5 (NEW). 1991, c. 824, §A51 (NEW).



24-A §2847-C. Notification prior to cancellation; restrictions on cancellation, termination or lapse due to cognitive impairment or functional incapacity

An insurer shall provide for notification of the insured person and another person, if designated by the insured, prior to cancellation of a health insurance certificate for nonpayment of premium. [2011, c. 123, §3 (AMD); 2011, c. 123, §5 (AFF).]

Within 90 days after cancellation due to nonpayment of premium, a policyholder, a person authorized to act on behalf of the policyholder or a dependent of the policyholder covered under a health insurance policy or certificate may request reinstatement on the basis that the loss of coverage was a result of the policyholder's cognitive impairment or functional incapacity. An insurer may require a medical demonstration that the policyholder suffered from cognitive impairment or functional incapacity at the time of cancellation. If the medical demonstration is waived or substantiates the existence of a cognitive impairment or functional incapacity at the time of policy cancellation to the satisfaction of the insurer, the policy must be reinstated. The medical demonstration may be at the expense of the policyholder. [2011, c. 123, §3 (NEW); 2011, c. 123, §5 (AFF).]

A policy reinstated pursuant to this section must cover any loss or claim occurring from the date of the cancellation. Within 15 days after request from an insurer, a policyholder of a policy reinstated pursuant to this section shall pay any unpaid premium from the date of the last premium payment at the rate that would have been in effect had the policy remained in force. If the premium is not paid as required, the policy may not be reinstated and the insurer is not responsible for claims incurred after the initial date of cancellation. If an insurer denies a request for reinstatement, the insurer shall notify the policyholder that the policyholder may request a hearing before the superintendent. [2011, c. 123, §3 (NEW); 2011, c. 123, §5 (AFF).]

The superintendent may adopt rules to implement the requirements of this section. The rules may include, but are not limited to, definitions, minimum disclosure requirements, notice provisions and the right of reinstatement. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 123, §3 (AMD); 2011, c. 123, §5 (AFF).]

The requirements of this section apply to all policies and certificates executed, delivered, issued for delivery, continued or renewed in this State. [1991, c. 695, §5 (NEW); 1991, c. 824, Pt. A, §51 (NEW).]

SECTION HISTORY

1991, c. 695, §5 (NEW). 1991, c. 824, §A51 (NEW). 2011, c. 123, §3 (AMD). 2011, c. 123, §5 (AFF).



24-A §2847-D. Penalty for noncompliance with utilization review programs

A policy or certificate issued or renewed after April 8, 1994 may not contain a provision that permits, upon retroactive review and confirmation of medical necessity, the imposition of a penalty of more than $500 for failure to provide notification under a utilization review program. This section does not limit the right of insurers to deny a claim when appropriate prospective or retroactive review concludes that services or treatment rendered were not medically necessary. [1995, c. 332, Pt. M, §9 (AMD).]

SECTION HISTORY

1993, c. 645, §B5 (NEW). 1995, c. 332, §M9 (AMD).



24-A §2847-E. Coverage for diabetes supplies

All group insurance policies, contracts and certificates must provide coverage for the medically appropriate and necessary equipment, limited to insulin, oral hypoglycemic agents, monitors, test strips, syringes and lancets, and the out-patient self-management training and educational services used to treat diabetes, if: [2003, c. 517, Pt. A, §8 (AMD); 2003, c. 517, Pt. A, §13 (AFF).]

1. Certification of medical necessity. The insured's treating physician or a physician who specializes in the treatment of diabetes certifies that the equipment and services are necessary; and

[ 1995, c. 592, §3 (NEW) .]

2. Provision of medical services. The diabetes out-patient self-management training and educational services are provided through ambulatory diabetes education facilities authorized by the State's Diabetes Control Project within the Bureau of Health.

[ 1995, c. 592, §3 (NEW) .]

The requirements of this section apply to all group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date. [2003, c. 517, Pt. A, §8 (NEW); 2003, c. 517, Pt. A, §13 (AFF).]

SECTION HISTORY

1995, c. 592, §3 (NEW). 2003, c. 517, §A8 (AMD). 2003, c. 517, §A13 (AFF).



24-A §2847-F. Gynecological and obstetrical services (REALLOCATED FROM TITLE 24-A, SECTION 2850-A)

(REALLOCATED FROM TITLE 24-A, SECTION 2850-A)

1. Coverage in managed care plans. With respect to managed care plans that require group members to select primary care physicians, an insurer that issues group health insurance policies, contracts and certificates must meet the following requirements.

A. The insurer must permit a physician who specializes in obstetrics and gynecology to serve as a primary care physician if the physician qualifies under the insurer's credentialling policy. [1997, c. 370, Pt. H, §1 (RAL).]

B. All group plan contracts must provide coverage for an annual gynecological examination, including routine pelvic and clinical breast examinations, performed by a physician, certified nurse practitioner or certified nurse midwife participating in the plan, without requiring the prior approval of the primary care physician. [1997, c. 370, Pt. H, §1 (RAL).]

C. If the examination specified in paragraph B reveals a gynecological condition for which another visit to the physician participating in the plan is medically required and appropriate, or for any gynecological care beyond the annual examination, the carrier may require the patient or the examining physician, certified nurse practitioner or certified nurse midwife to secure from the patient's primary care physician a referral to the participating physician, certified nurse practitioner or certified nurse midwife from whom such care may be obtained. [1997, c. 370, Pt. H, §1 (RAL).]

[ 2003, c. 517, Pt. A, §9 (AMD); 2003, c. 517, Pt. A, §13 (AFF) .]

2. Application. This section applies to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. A, §9 (AMD); 2003, c. 517, Pt. A, §13 (AFF) .]

This section does not prohibit a carrier from requiring a physician, certified nurse practitioner or certified nurse midwife participating in the plan to inform a woman's primary care physician prior to each treatment pursuant to this section. [1997, c. 370, Pt. H, §1 (RAL).]

SECTION HISTORY

1997, c. 370, §H1 (RAL). 2003, c. 517, §A9 (AMD). 2003, c. 517, §A13 (AFF).



24-A §2847-G. Coverage for contraceptives

1. Coverage requirements. All group insurance policies and contracts, except accidental injury, specified disease, hospital indemnity, Medicare supplement, disability income, long-term care and other limited benefit health insurance policies and contracts that provide coverage for prescription drugs or outpatient medical services must provide coverage for all prescription contraceptives approved by the federal Food and Drug Administration or for outpatient contraceptive services, respectively, to the same extent that coverage is provided for other prescription drugs or outpatient medical services. For purposes of this section, the term "outpatient contraceptive services" means consultations, examinations, procedures and medical services provided on an outpatient basis and related to the use of contraceptive methods to prevent an unintended pregnancy. This section may not be construed to apply to prescription drugs or devices that are designed to terminate a pregnancy.

[ 1999, c. 341, §3 (NEW); 1999, c. 341, §5 (AFF) .]

2. Exclusion for religious employer. A religious employer may request and an insurer shall grant an exclusion under the policy or contract for the coverage required by this section if the required coverage conflicts with the religious employer's bona fide religious beliefs and practices. A religious employer that obtains an exclusion under this subsection shall provide prospective insureds and those individuals insured under its policy written notice of the exclusion. This section may not be construed as authorizing an insurer to exclude coverage for prescription drugs prescribed for reasons other than contraceptive purposes or for prescription contraception that is necessary to preserve the life or health of a covered person. For the purposes of this section, "religious employer" means an employer that is a church, convention or association of churches or an elementary or secondary school that is controlled, operated or principally supported by a church or by a convention or association of churches as defined in 26 United States Code, Section 3121 (w) (3) (A) and that qualifies as a tax-exempt organization under 26 United States Code, Section 501(c) (3).

[ 1999, c. 341, §3 (NEW); 1999, c. 341, §5 (AFF) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

§2847-G. Coverage for services of certified nurse practitioners; certified nurse midwives

(As enacted by PL 1999, c. 396, §3 and affected by §7 is REALLOCATED TO TITLE 24-A, SECTION 2847-H)

§2847-G. Coverage for services provided by registered nurse first assistants

(As enacted by PL 1999, c. 412, §3 is REALLOCATED TO TITLE 24-A, SECTION 2847-I)

[ 2003, c. 517, Pt. B, §18 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §§34,35 (RAL). 1999, c. 341, §3 (NEW). 1999, c. 341, §5 (AFF). 1999, c. 396, §3 (NEW). 1999, c. 396, §7 (AFF). 1999, c. 412, §3 (NEW). 2003, c. 517, §B18 (AMD).



24-A §2847-H. Coverage for services of certified nurse practitioners; certified nurse midwives (REALLOCATED FROM TITLE 24-A, SECTION 2847-G)

(REALLOCATED FROM TITLE 24-A, SECTION 2847-G)

1. Required coverage for services upon referral of primary care provider. An insurer that issues group health insurance policies and contracts shall provide coverage under those contracts for services performed by a certified nurse practitioner or certified nurse midwife to a patient who is referred to the certified nurse practitioner or certified nurse midwife by a primary care provider when those services are within the lawful scope of practice of the certified nurse practitioner or certified nurse midwife.

[ RR 1999, c. 1, §34 (RAL) .]

2. Required coverage for self-referred services. With respect to group health insurance policies and contracts that do not require the selection of a primary care provider, an insurer shall provide coverage under those contracts for services performed by a certified nurse practitioner or certified nurse midwife when those services are covered services and when they are within the lawful scope of practice of the certified nurse practitioner or certified nurse midwife.

[ RR 1999, c. 1, §34 (RAL) .]

3. Limits; coinsurance; deductibles. Any contract that provides coverage for services under this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ RR 1999, c. 1, §34 (RAL) .]

4. Application. The requirements of this section apply to all group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §19 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §34 (RAL). 2003, c. 517, §B19 (AMD).



24-A §2847-I. Coverage for services provided by registered nurse first assistants (REALLOCATED FROM TITLE 24-A, SECTION 2847-G)

(REALLOCATED FROM TITLE 24-A, SECTION 2847-G)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Perioperative nursing" means a practice of nursing in which the nurse provides preoperative, intraoperative and postoperative nursing care to surgical patients. [RR 1999, c. 1, §35 (RAL).]

B. "Recognized program" means a program that addresses all content of the core curriculum for registered nurse first assistants as established by the Association of Operating Room Nurses or its successor organization. [RR 1999, c. 1, §35 (RAL).]

C. "Registered nurse first assistant," or "RNFA," means a person who:

(1) Is licensed as a registered nurse under Title 32, chapter 31;

(2) Is experienced in perioperative nursing; and

(3) Has successfully completed a recognized program. [RR 1999, c. 1, §35 (RAL).]

[ RR 1999, c. 1, §35 (RAL) .]

2. Institutional powers. Each health care institution, as defined in Title 22, chapter 405, may establish specific procedures for the appointment and reappointment of registered nurse first assistants and for granting, renewing and revising their clinical privileges.

[ RR 1999, c. 1, §35 (RAL) .]

3. Required coverage for services. Notwithstanding any other provisions of this chapter, an insurer that issues group health insurance policies and contracts that provide coverage for surgical first assisting benefits or services shall provide coverage and payment under those contracts to a registered nurse first assistant who performs services that are within the scope of a registered nurse first assistant's qualifications. The provisions of this subsection apply only if reimbursement for an assisting physician would be covered and a registered nurse first assistant who performed those services is used as a substitute. This section does not apply to policies or contracts that cover only specified diseases.

[ RR 1999, c. 1, §35 (RAL) .]

4. Limits; coinsurance; deductibles. Any contract that provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ RR 1999, c. 1, §35 (RAL) .]

5. Application. The requirements of this section apply to all group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §20 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §35 (RAL). 2003, c. 517, §B20 (AMD).



24-A §2847-J. Coverage for hospice care services

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Hospice care services" means services provided on a 24-hours-a-day, 7-days-a-week basis to a person who is terminally ill and that person's family. "Hospice care services" includes, but is not limited to, physician services; nursing care; respite care; medical and social work services; counseling services; nutritional counseling; pain and symptom management; medical supplies and durable medical equipment; occupational, physical or speech therapies; volunteer services; home health care services; and bereavement services. [2001, c. 358, Pt. LL, §3 (NEW); 2001, c. 358, Pt. LL, §5 (AFF).]

B. "Person who is terminally ill" means a person that has a medical prognosis that the person's life expectancy is 12 months or less if the illness runs its normal course. [2001, c. 358, Pt. LL, §3 (NEW); 2001, c. 358, Pt. LL, §5 (AFF).]

[ 2001, c. 358, Pt. LL, §3 (NEW); 2001, c. 358, Pt. LL, §5 (AFF) .]

2. Coverage for hospice care services. All group insurance policies and contracts must provide coverage for hospice care services to a person who is terminally ill. Hospice care services must be provided according to a written care delivery plan developed by a hospice care provider and the recipient of hospice care services. Coverage for hospice care services must be provided whether the services are provided in a home setting or an inpatient setting.

[ 2001, c. 358, Pt. LL, §3 (NEW); 2001, c. 358, Pt. LL, §5 (AFF) .]

3. Application. The requirements of this section apply to all group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

§2847-J. Coverage for general anesthesia for dentistry

(As enacted by PL 2001, c. 423, §3 and affected by §5 is REALLOCATED TO TITLE 24-A, SECTION 2847-K)

[ 2003, c. 517, Pt. B, §21 (NEW) .]

SECTION HISTORY

RR 2001, c. 1, §33 (RAL). 2001, c. 358, §LL3 (NEW). 2001, c. 358, §LL5 (AFF). 2001, c. 423, §3 (NEW). 2001, c. 423, §5 (AFF). 2003, c. 517, §B21 (AMD).



24-A §2847-K. Coverage for general anesthesia for dentistry (REALLOCATED FROM TITLE 24-A, SECTION 2847-J)

(REALLOCATED FROM TITLE 24-A, SECTION 2847-J)

1. Enrollee defined. For the purposes of this section, unless the context otherwise indicates, "enrollee" means a person who is covered under a group health insurance contract provided by an insurer.

[ RR 2001, c. 1, §33 (RAL) .]

2. General anesthesia and associated facility charges. An insurer that issues group health insurance contracts shall provide coverage for general anesthesia and associated facility charges for dental procedures rendered in a hospital when the clinical status or underlying medical condition of an enrollee requires dental procedures that ordinarily would not require general anesthesia to be rendered in a hospital. The insurer may require prior authorization of general anesthesia and associated charges required for dental care procedures in the same manner that prior authorization is required for other covered diseases or conditions.

[ RR 2001, c. 1, §33 (RAL) .]

3. Limitations on coverage. This section applies only to general anesthesia and associated facility charges for only the following enrollees if the enrollees meet the criteria in subsection 2:

A. Enrollees, including infants, exhibiting physical, intellectual or medically compromising conditions for which dental treatment under local anesthesia, with or without additional adjunctive techniques and modalities, can not be expected to provide a successful result and for which dental treatment under general anesthesia can be expected to produce a superior result; [RR 2001, c. 1, §33 (RAL).]

B. Enrollees demonstrating dental treatment needs for which local anesthesia is ineffective because of acute infection, anatomic variation or allergy; [RR 2001, c. 1, §33 (RAL).]

C. Extremely uncooperative, fearful, anxious or uncommunicative children or adolescents with dental needs of such magnitude that treatment should not be postponed or deferred and for whom lack of treatment can be expected to result in dental or oral pain or infection, loss of teeth or other increased oral or dental morbidity; and [RR 2001, c. 1, §33 (RAL).]

D. Enrollees who have sustained extensive oral-facial or dental trauma for which treatment under local anesthesia would be ineffective or compromised. [RR 2001, c. 1, §33 (RAL).]

[ RR 2001, c. 1, §33 (RAL) .]

4. Dental procedures and dentist's fee not covered. This section does not require an insurer that issues group contracts to cover any charges for the dental procedure itself, including, but not limited to, the professional fee of the dentist. Coverage for anesthesia and associated facility charges pursuant to this section is subject to all other terms and conditions of the group contract that apply generally to other benefits.

[ RR 2001, c. 1, §33 (RAL) .]

5. Coordination of benefits with dental insurance. If an enrollee eligible for coverage under this section is also eligible for coverage for general anesthesia and associated facility charges under a dental insurance policy or contract, the nonprofit health care service organization or insurer providing dental insurance is the primary payer responsible for those charges and the insurer providing group health insurance is the secondary payer.

[ RR 2001, c. 1, §33 (RAL) .]

6. Application. The requirements of this section apply to all group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §22 (NEW) .]

SECTION HISTORY

RR 2001, c. 1, §33 (RAL). 2003, c. 517, §B22 (AMD).



24-A §2847-L. Offer of coverage for breast reduction surgery and symptomatic varicose vein surgery

All group health insurance policies, contracts and certificates must make available coverage for breast reduction surgery and symptomatic varicose vein surgery determined to be medically necessary health care as defined in section 4301-A, subsection 10-A. [2005, c. 128, §3 (NEW); 2005, c. 128, §5 (AFF).]

SECTION HISTORY

2005, c. 128, §3 (NEW). 2005, c. 128, §5 (AFF).



24-A §2847-M. Enrollment for individuals or families establishing eligibility for MaineCare

When an individual or family is eligible for MaineCare and is also eligible for health insurance coverage provided by an employer, the insurer must permit the individual or family to enroll in the health insurance coverage without regard to any enrollment season restrictions. [2007, c. 448, §11 (NEW).]

§2847-M. Coverage for hearing aids

(As enacted by PL 2007, c. 452, §3 is REALLOCATED TO TITLE 24-A, SECTION 2847-O)

SECTION HISTORY

2007, c. 448, §11 (NEW). 2007, c. 452, §3 (NEW). 2007, c. 695, Pt. A, §29 (RAL).



24-A §2847-N. Coverage for colorectal cancer screening

1. Colorectal cancer screening. For the purposes of this section, "colorectal cancer screening" means a colorectal cancer examination and laboratory test recommended by a health care provider in accordance with the most recently published colorectal cancer screening guidelines of a national cancer society.

[ 2007, c. 516, §3 (NEW); 2007, c. 516, §5 (AFF) .]

2. Required coverage. All group health insurance policies, contracts and certificates must provide coverage for colorectal cancer screening for asymptomatic individuals who are:

A. Fifty years of age or older; or [2007, c. 516, §3 (NEW); 2007, c. 516, §5 (AFF).]

B. Less than 50 years of age and at high risk for colorectal cancer according to the most recently published colorectal cancer screening guidelines of a national cancer society. [2007, c. 516, §3 (NEW); 2007, c. 516, §5 (AFF).]

[ 2007, c. 516, §3 (NEW); 2007, c. 516, §5 (AFF) .]

3. Billing. If a colonoscopy is recommended by a health care provider as the colorectal cancer screening test in accordance with this section and a lesion is discovered and removed during that colonoscopy, the health care provider must bill the insurance company for a screening colonoscopy as the primary procedure.

§2847-N. Coverage for medically necessary infant formula

(As enacted by PL 2007, c. 595, §3 is REALLOCATED TO TITLE 24-A, SECTION 2847-P)

[ 2007, c. 516, §3 (NEW); 2007, c. 516, §5 (AFF) .]

SECTION HISTORY

2007, c. 516, §3 (NEW). 2007, c. 516, §5 (AFF). 2007, c. 595, §3 (NEW). 2007, c. 595, §5 (AFF). 2007, c. 595, (RAL). 2007, c. 695, Pt. C, §15 (RAL).



24-A §2847-O. Coverage for hearing aids (REALLOCATED FROM TITLE 24-A, SECTION 2847-M)

(REALLOCATED FROM TITLE 24-A, SECTION 2847-M)

1. Hearing aid; definition. For purposes of this section, "hearing aid" means a nonexperimental, wearable instrument or device designed for the ear and offered for the purpose of aiding or compensating for impaired human hearing, excluding batteries and cords and other assistive listening devices, including, but not limited to, frequency modulation systems.

[ 2007, c. 695, Pt. A, §29 (RAL) .]

2. Required coverage. In accordance with the application of coverage set forth in subsection 3, all group health insurance policies, contracts and certificates must provide coverage for the purchase of a hearing aid for each hearing-impaired ear for an individual covered under the policy, contract or certificate who is 18 years of age or under in accordance with the following requirements.

A. The hearing loss must be documented by a physician or audiologist licensed pursuant to Title 32, chapter 77. [2007, c. 695, Pt. A, §29 (RAL).]

B. The hearing aid must be purchased from an audiologist licensed pursuant to Title 32, chapter 77 or a hearing aid dealer licensed pursuant to Title 32, chapter 23-A. [2007, c. 695, Pt. A, §29 (RAL).]

C. The policy, contract or certificate may limit coverage to $1,400 per hearing aid for each hearing-impaired ear every 36 months. [2007, c. 695, Pt. A, §29 (RAL).]

[ 2007, c. 695, Pt. A, §29 (RAL) .]

3. Application of coverage. The requirements of subsection 2 apply to an individual:

A. From birth to 5 years of age, who is covered under a policy, contract or certificate that is issued or renewed on or after January 1, 2008; [2007, c. 695, Pt. A, §29 (RAL).]

B. From 6 to 13 years of age, who is covered under a policy, contract or certificate that is issued or renewed on or after January 1, 2009; and [2007, c. 695, Pt. A, §29 (RAL).]

C. From 14 to 18 years of age, who is covered under a policy, contract or certificate that is issued or renewed on or after January 1, 2010. [2007, c. 695, Pt. A, §29 (RAL).]

[ 2007, c. 695, Pt. A, §29 (RAL) .]

4. Limits; coinsurance; deductibles. Except as otherwise provided in this section, any policy, contract or certificate that provides coverage for services under this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 2007, c. 695, Pt. A, §29 (RAL) .]

SECTION HISTORY

2007, c. 695, Pt. A, §29 (RAL).



24-A §2847-P. Coverage for medically necessary infant formula (REALLOCATED FROM TITLE 24-A, SECTION 2847-N)

(REALLOCATED FROM TITLE 24-A, SECTION 2847-N)

All group health insurance policies, contracts and certificates must provide coverage for amino acid-based elemental infant formula for children 2 years of age and under in accordance with this section. [2007, c. 695, Pt. C, §15 (RAL).]

1. Determination of medical necessity. Coverage for amino acid-based elemental infant formula must be provided when a licensed physician has submitted documentation that the amino acid-based elemental infant formula is medically necessary health care as defined in section 4301-A, subsection 10-A, that the amino acid-based elemental infant formula is the predominant source of nutritional intake at a rate of 50% or greater and that other commercial infant formulas, including cow milk-based and soy milk-based formulas have been tried and have failed or are contraindicated. A licensed physician may be required to confirm and document ongoing medical necessity at least annually.

[ 2007, c. 695, Pt. C, §15 (RAL) .]

2. Method of delivery. Coverage for amino acid-based elemental infant formula must be provided without regard to the method of delivery of the formula.

[ 2007, c. 695, Pt. C, §15 (RAL) .]

3. Required diagnosis. Coverage for amino acid-based elemental infant formula must be provided when a licensed physician has diagnosed and through medical evaluation has documented one of the following conditions:

A. Symptomatic allergic colitis or proctitis; [2007, c. 695, Pt. C, §15 (RAL).]

B. Laboratory- or biopsy-proven allergic or eosinophilic gastroenteritis; [2007, c. 695, Pt. C, §15 (RAL).]

C. A history of anaphylaxis; [2007, c. 695, Pt. C, §15 (RAL).]

D. Gastroesophageal reflux disease that is nonresponsive to standard medical therapies; [2007, c. 695, Pt. C, §15 (RAL).]

E. Severe vomiting or diarrhea resulting in clinically significant dehydration requiring treatment by a medical provider; [2007, c. 695, Pt. C, §15 (RAL).]

F. Cystic fibrosis; or [2007, c. 695, Pt. C, §15 (RAL).]

G. Malabsorption of cow milk-based or soy milk-based infant formula. [2007, c. 695, Pt. C, §15 (RAL).]

[ 2007, c. 695, Pt. C, §15 (RAL) .]

SECTION HISTORY

2007, c. 695, Pt. C, §15 (RAL).



24-A §2847-Q. Coverage for services provided by independent practice dental hygienist

1. Services provided by independent practice dental hygienist. An insurer that issues group dental insurance or health insurance that includes coverage for dental services shall provide coverage for dental services performed by an independent practice dental hygienist licensed under Title 32, chapter 16, subchapter 3-B when those services are covered services under the contract and when they are within the lawful scope of practice of the independent practice dental hygienist.

[ 2009, c. 307, §3 (NEW); 2009, c. 307, §6 (AFF) .]

2. Limits; coinsurance; deductibles. A contract that provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 2009, c. 307, §3 (NEW); 2009, c. 307, §6 (AFF) .]

3. Coordination of benefits with dental insurance. If an enrollee eligible for coverage under this section is eligible for coverage under a dental insurance policy or contract and a health insurance policy or contract, the insurer providing dental insurance is the primary payer responsible for charges under subsection 1 and the insurer providing group health insurance is the secondary payer.

[ 2009, c. 307, §3 (NEW); 2009, c. 307, §6 (AFF) .]

4. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2009, c. 307, §3 (NEW); 2009, c. 307, §6 (AFF) .]

SECTION HISTORY

2009, c. 307, §3 (NEW). 2009, c. 307, §6 (AFF).



24-A §2847-R. Enrollment of dependent children in dental coverage

1. Offer of dependent coverage; enrollment period. All group dental insurance policies, contracts and certificates that offer dependent coverage must offer the opportunity to enroll a dependent child in the dental insurance coverage at appropriate rates during the following periods:

A. From birth to 30 days of age; and [2009, c. 578, §3 (NEW); 2009, c. 578, §4 (AFF).]

B. Any open or annual enrollment period. [2009, c. 578, §3 (NEW); 2009, c. 578, §4 (AFF).]

§2847-R. Coverage for children's early intervention services

(As enacted by PL 2009, c. 634, §3; §5 is REALLOCATED TO TITLE 24-A, SECTION 2847-S)

§2847-R. Coverage for the diagnosis and treatment of autism spectrum disorders

(As enacted by PL 2009, c. 635, §3; §6 is REALLOCATED TO TITLE 24-A, §2847-T)

[ 2009, c. 578, §3 (NEW); 2009, c. 578, §4 (AFF) .]

SECTION HISTORY

2009, c. 578, §3 (NEW). 2009, c. 578, §4 (AFF). 2009, c. 634, §3 (NEW). 2009, c. 634, §5 (AFF). 2009, c. 635, §3 (NEW). 2009, c. 635, §6 (AFF). 2011, c. 420, Pt. A, §25 (RAL). 2011, c. 420, Pt. A, §26 (RAL).



24-A §2847-S. Coverage for children's early intervention services (REALLOCATED FROM TITLE 24-A, SECTION 2847-R)

(REALLOCATED FROM TITLE 24-A, SECTION 2847-R)

1. Definition. For purposes of this section, "children's early intervention services" means services provided by licensed occupational therapists, physical therapists, speech-language pathologists or clinical social workers working with children from birth to 36 months of age with an identified developmental disability or delay as described in the federal Individuals with Disabilities Education Act, Part C, 20 United States Code, Section 1411, et seq.

[ 2011, c. 420, Pt. A, §25 (RAL) .]

2. Required coverage. All group health insurance policies, contracts and certificates must provide coverage for children's early intervention services in accordance with this subsection.

A. A referral from the child's primary care provider is required. [2011, c. 420, Pt. A, §25 (RAL).]

B. The policy, contract or certificate may limit coverage to $3,200 per year for each child not to exceed $9,600 by the child's 3rd birthday. [2011, c. 420, Pt. A, §25 (RAL).]

C. The policy, contract or certificate may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section. [2011, c. 420, Pt. A, §25 (RAL).]

[ 2011, c. 420, Pt. A, §25 (RAL) .]

SECTION HISTORY

2011, c. 420, Pt. A, §25 (RAL).



24-A §2847-T. Coverage for the diagnosis and treatment of autism spectrum disorders (REALLOCATED FROM TITLE 24-A, SECTION 2847-R)

(REALLOCATED FROM TITLE 24-A, SECTION 2847-R)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Applied behavior analysis" means the design, implementation and evaluation of environmental modifications using behavioral stimuli and consequences to produce socially significant improvement in human behavior, including the use of direct observation, measurement and functional analysis of the relations between environment and behavior. [2011, c. 420, Pt. A, §26 (RAL).]

B. "Autism spectrum disorders" means any of the pervasive developmental disorders as defined by the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, published by the American Psychiatric Association, including autistic disorder, Asperger's disorder and pervasive developmental disorder not otherwise specified. [2011, c. 420, Pt. A, §26 (RAL).]

C. "Treatment of autism spectrum disorders" includes the following types of care prescribed, provided or ordered for an individual diagnosed with an autism spectrum disorder:

(1) Habilitative or rehabilitative services, including applied behavior analysis or other professional or counseling services necessary to develop, maintain and restore the functioning of an individual to the extent possible. To be eligible for coverage, applied behavior analysis must be provided by a person professionally certified by a national board of behavior analysts or performed under the supervision of a person professionally certified by a national board of behavior analysts;

(2) Counseling services provided by a licensed psychiatrist, psychologist, clinical professional counselor or clinical social worker; and

(3) Therapy services provided by a licensed or certified speech therapist, occupational therapist or physical therapist. [2011, c. 420, Pt. A, §26 (RAL).]

[ 2011, c. 420, Pt. A, §26 (RAL) .]

2. Required coverage. All group health insurance policies, contracts and certificates must provide coverage for autism spectrum disorders for an individual covered under a policy, contract or certificate who is 10 years of age or under in accordance with the following.

A. The policy, contract or certificate must provide coverage for any assessments, evaluations or tests by a licensed physician or licensed psychologist to diagnose whether an individual has an autism spectrum disorder. [2011, c. 420, Pt. A, §26 (RAL).]

B. The policy, contract or certificate must provide coverage for the treatment of autism spectrum disorders when it is determined by a licensed physician or licensed psychologist that the treatment is medically necessary health care as defined in section 4301-A, subsection 10-A. A licensed physician or licensed psychologist may be required to demonstrate ongoing medical necessity for coverage provided under this section at least annually. [2011, c. 420, Pt. A, §26 (RAL).]

C. The policy, contract or certificate may not include any limits on the number of visits. [2011, c. 420, Pt. A, §26 (RAL).]

D. Notwithstanding section 2843 and to the extent allowed by federal law, the policy, contract or certificate may limit coverage for applied behavior analysis to $36,000 per year. An insurer may not apply payments for coverage unrelated to autism spectrum disorders to any maximum benefit established under this paragraph. [2011, c. 420, Pt. A, §26 (RAL).]

E. This subsection may not be construed to require coverage for prescription drugs if prescription drug coverage is not provided by the policy, contract or certificate. Coverage for prescription drugs for the treatment of autism spectrum disorders must be determined in the same manner as coverage for prescription drugs for the treatment of any other illness or condition is determined under the policy, contract or certificate. [2011, c. 420, Pt. A, §26 (RAL).]

[ 2013, c. 597, §2 (AMD); 2013, c. 597, §4 (AFF) .]

3. Limits; coinsurance; deductibles. Except as otherwise provided in this section, any policy, contract or certificate that provides coverage for services under this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 2011, c. 420, Pt. A, §26 (RAL) .]

4. Individualized education plan. This section may not be construed to affect any obligation to provide services to an individual with an autism spectrum disorder under an individualized education plan or an individualized family service plan.

[ 2011, c. 420, Pt. A, §26 (RAL) .]

SECTION HISTORY

2011, c. 420, Pt. A, §26 (RAL). 2013, c. 597, §2 (AMD). 2013, c. 597, §4 (AFF).



24-A §2847-U. Coverage for services provided by dental hygiene therapist

1. Services provided by dental hygiene therapist. An insurer that issues group dental insurance or health insurance that includes coverage for dental services shall provide coverage for dental services performed by a dental hygiene therapist licensed under Title 32, chapter 16, subchapter 3-C when those services are covered services under the contract and when they are within the lawful scope of practice of the dental hygiene therapist.

[ 2013, c. 575, §6 (NEW); 2013, c. 575, §10 (AFF) .]

2. Limits; coinsurance; deductibles. A contract that provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 2013, c. 575, §6 (NEW); 2013, c. 575, §10 (AFF) .]

3. Coordination of benefits with dental insurance. If an enrollee eligible for coverage under this section is eligible for coverage under a dental insurance policy or contract and a health insurance policy or contract, the insurer providing dental insurance is the primary payer responsible for charges under subsection 1 and the insurer providing group health insurance is the secondary payer.

[ 2013, c. 575, §6 (NEW); 2013, c. 575, §10 (AFF) .]

SECTION HISTORY

2013, c. 575, §6 (NEW). 2013, c. 575, §10 (AFF).






Chapter 36: CONTINUITY OF HEALTH INSURANCE COVERAGE

24-A §2848. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 349, §52 (RPR).]

1. Evidence of individual insurability. "Evidence of individual insurability" means medical information or other information that indicates health status, such as whether the individual is actively at work, used to determine whether coverage of an individual within the group is to be limited or excluded.

[ 1993, c. 349, §52 (RPR) .]

1-A. COBRA continuation provision. "COBRA continuation provision" means any of the following:

A. Section 4980B of the Internal Revenue Code of 1986, other than Subsection (f)(1) as it relates to pediatric vaccines; [1997, c. 445, §20 (NEW); 1997, c. 445, §32 (AFF).]

B. Part 6 of Subtitle B of Title I of the federal Employee Retirement Income Security Act of 1974, 29 United States Code, Section 1161, other than Section 609; or [1997, c. 445, §20 (NEW); 1997, c. 445, §32 (AFF).]

C. Title XXII of the federal Public Health Service Act, 42 United States Code, Section 201. [1997, c. 445, §20 (NEW); 1997, c. 445, §32 (AFF).]

[ 1997, c. 445, §20 (NEW); 1997, c. 445, §32 (AFF) .]

1-B. Federally creditable coverage. "Federally creditable coverage" is defined as follows.

A. "Federally creditable coverage" means health benefits or coverage provided under any of the following:

(1) An employee welfare benefit plan as defined in Section 3(1) of the federal Employee Retirement Income Security Act of 1974, 29 United States Code, Section 1001, or a plan that would be an employee welfare benefit plan but for the "governmental plan" or "nonelecting church plan" exceptions, if the plan provides medical care as defined in subsection 2-A, and includes items and services paid for as medical care directly or through insurance, reimbursement or otherwise;

(2) Benefits consisting of medical care provided directly, through insurance or reimbursement and including items and services paid for as medical care under a policy, contract or certificate offered by a carrier;

(3) Part A or Part B of Title XVIII of the Social Security Act, Medicare;

(4) Title XIX of the Social Security Act, Medicaid, other than coverage consisting solely of benefits under Section 1928 of the Social Security Act;

(4-A) A state children's health insurance program under Title XXI of the Social Security Act;

(5) The Civilian Health and Medical Program for the Uniformed Services, CHAMPUS, 10 United States Code, Chapter 55;

(6) A medical care program of the federal Indian Health Care Improvement Act, 25 United States Code, Section 1601 et seq. or of a tribal organization;

(7) A state health benefits risk pool;

(8) A health plan offered under the federal Employees Health Benefits Amendments Act, 5 United States Code, Chapter 89;

(9) A public health plan as defined in federal regulations authorized by the federal Public Health Service Act, Section 2701(c)(1)(I), as amended by Public Law 104-191; or

(10) A health benefit plan under Section 5(e) of the Peace Corps Act, 22 United States Code, Section 2504(e). [2013, c. 588, Pt. A, §27 (AMD).]

B. "Federally creditable coverage" does not include coverage consisting solely of one or more of the following:

(1) Coverage for accident or disability income insurance or any combination of those coverages;

(2) Liability insurance, including general liability insurance and automobile liability insurance;

(3) Coverage issued as a supplement to liability insurance;

(4) Workers' compensation or similar insurance;

(5) Automobile medical payment insurance;

(6) Credit insurance;

(7) Coverage for on-site medical clinics; or

(8) Other similar insurance coverage, specified in federal regulations issued pursuant to Public Law 104-191, under which benefits for medical care are secondary or incidental to other insurance benefits. [1999, c. 256, Pt. L, §2 (AMD).]

C. "Federally creditable coverage" does not include the following benefits if those benefits are provided under a separate policy, certificate or contract of insurance or are otherwise not an integral part of the plan:

(1) Limited scope dental or vision benefits;

(2) Benefits for long-term care, nursing home care, home health care, community-based care or any combination of those benefits; and

(3) Other similar, limited benefits as specified in federal regulations issued pursuant to Public Law 104-191. [1999, c. 256, Pt. L, §2 (AMD).]

D. "Federally creditable coverage" does not include the following benefits if the benefits are provided under a separate policy, certificate or contract of insurance, and if no coordination exists between the provision of the benefits and any exclusion of benefits under a group health plan maintained by the same plan sponsor and those benefits are paid for an event without regard to whether benefits are provided for that event under a group health plan maintained by the same plan sponsor:

(1) Coverage only for a specified disease or illness; and

(2) Hospital indemnity or other fixed indemnity insurance. [1999, c. 256, Pt. L, §2 (AMD).]

E. "Federally creditable coverage" does not include the following if it is offered as a separate policy, certificate or contract of insurance:

(1) Medicare supplemental health insurance under the Social Security Act, Section 1882(g)(1);

(2) Coverage supplemental to the coverage provided under the Civilian Health and Medical Program of the Uniformed Services, CHAMPUS, 10 United States Code, Chapter 55; and

(3) Similar supplemental coverage under a group health plan. [1999, c. 256, Pt. L, §2 (AMD).]

For purposes of this subsection, a "period of continuing federally creditable coverage" means a period in which an individual has maintained federally creditable coverage through one or more plans or programs, with no break in coverage exceeding 63 days. In calculating the aggregate length of a period of continuing federally creditable coverage that includes one or more breaks in coverage, only the time actually covered is counted. A waiting period is not counted as a break in coverage, but is not counted as a period of actual coverage unless the individual has other federally creditable coverage during this period. For purposes of this subsection and subsection 1-C, "group health plan" has the same meaning as specified in the federal Public Health Service Act, Title XXVII, Section 2791(a).

[ 2013, c. 588, Pt. A, §27 (AMD) .]

1-C. Federally eligible individual. "Federally eligible individual" means an individual:

A. Who has had a period of continuing federally creditable coverage, as defined in subsection 1-B, ending not more than 63 days before applying for an individual health plan, with an aggregate length of federally creditable coverage, as defined in subsection 1-B, of at least 18 months; [1999, c. 256, Pt. L, §3 (AMD).]

B. Whose most recent prior federally creditable coverage was under a group health plan, governmental plan, church plan or health insurance coverage offered in connection with any such plan; [1999, c. 256, Pt. L, §3 (AMD).]

C. Who is not eligible for coverage under a group health plan, Part A or Part B of Title XVIII of the Social Security Act, Medicare, or a state plan under Title XIX, Medicaid or any successor program and who does not have other health insurance coverage; [1997, c. 445, §20 (NEW); 1997, c. 445, §32 (AFF).]

D. Whose most recent federally creditable coverage was not terminated based on nonpayment of premiums, fraud or intentional misrepresentation of material fact; and [1999, c. 256, Pt. L, §3 (AMD).]

E. Who, if offered the option of continuation of coverage under a COBRA continuation provision, as defined by subsection 1-A, or under a similar state program, elected continuation of coverage and has exhausted that coverage. For purposes of this paragraph, an individual is considered to have exhausted COBRA continuation coverage when the individual no longer resides, lives or works in a service area of a managed care plan and there is no other COBRA continuation coverage available to the individual. [2001, c. 258, Pt. D, §2 (AMD).]

[ 2001, c. 258, Pt. D, §2 (AMD) .]

1-D. Governmental plan. "Governmental plan" has the meaning given under Section 3(32) of the federal Employee Retirement Income Security Act of 1974 or any federal governmental employee plan.

[ 1997, c. 445, §20 (NEW); 1997, c. 445, §32 (AFF) .]

2. Group. "Group" means any of the types of groups under sections 2804 to 2808.

[ 1993, c. 349, §52 (RPR) .]

2-A. Medical care. Medical care includes the amounts paid for:

A. The diagnosis, care, mitigation, treatment or prevention of disease, or the amounts paid for the purpose of affecting a structure or function of the body; [1997, c. 445, §21 (NEW); 1997, c. 445, §32 (AFF).]

B. Transportation primarily for, and essential to, medical care under paragraph A; and [1997, c. 445, §21 (NEW); 1997, c. 445, §32 (AFF).]

C. Insurance coverage for medical care under paragraphs A and B. [1997, c. 445, §21 (NEW); 1997, c. 445, §32 (AFF).]

[ 1997, c. 445, §21 (NEW); 1997, c. 445, §32 (AFF) .]

3. Preexisting condition exclusion.

[ 1997, c. 445, §32 (AFF); 1997, c. 445, §22 (RP) .]

4. Subgroup. "Subgroup" means an employer covered under a contract issued to a multiple employer trust or to an association.

[ 1993, c. 349, §52 (RPR) .]

5. Waiting period. "Waiting period" means a period of time after the date of enrollment during which a health insurance plan excludes coverage for the diagnosis or treatment of any or all medical conditions.

[ 1999, c. 256, Pt. L, §4 (AMD) .]

SECTION HISTORY

1989, c. 767, §4 (NEW). 1989, c. 801, §3 (NEW). 1989, c. 867, §§8,10 (NEW). 1991, c. 695, §6 (RPR). 1991, c. 824, §A52 (RPR). 1993, c. 349, §52 (RPR). 1997, c. 445, §§20-22 (AMD). 1997, c. 445, §32 (AFF). 1997, c. 683, §A13 (AMD). 1997, c. 777, §B4 (AMD). 1999, c. 256, §§L2-4 (AMD). 2001, c. 258, §§D2,E5 (AMD). 2005, c. 121, §H1 (AMD). 2011, c. 238, Pt. E, §1 (AMD). 2013, c. 588, Pt. A, §27 (AMD).



24-A §2848-A. Applicability to certain self-insured employers

For purposes of this chapter, an uninsured employee health plan that covers employees working in this State, including the uninsured portion of a partially insured employee health plan, is considered a group medical insurance policy and the employer maintaining the plan is considered an insurer, if the plan is subject to state regulation by virtue of the governmental plan or nonelecting church plan exception to the federal definition of "employee benefit plan" in the federal Employee Retirement Income Security Act, 29 United States Code, Section 1003(b). [1997, c. 445, §23 (NEW); 1997, c. 445, §32 (AFF).]

SECTION HISTORY

1997, c. 445, §23 (NEW). 1997, c. 445, §32 (AFF).



24-A §2849. Continuity on replacement of group policy

1. Policies subject to this section. Notwithstanding any other provision of law, this section applies to all group and blanket medical insurance policies issued by insurers or health maintenance organizations to policyholders who are obtaining coverage for a group or subgroup to replace coverage under a different contract or policy issued by a nonprofit hospital or medical service organization, insurer or health maintenance organization, or to replace coverage under an uninsured employee benefit plan that provides payment for health services received by employees or their dependents if the policyholder has applied for coverage under the replacement policy within 90 days after termination of coverage under the contract or policy being replaced. For purposes of this section, the group or blanket policy issued to replace the prior contract or policy is the "replacement policy." The group or blanket contract or policy or uninsured employee benefit plan, or a number of individual contracts or policies if the premiums were paid by the employer or by payroll deduction, being replaced is the "replaced contract or policy."

[ 2007, c. 199, Pt. D, §1 (AMD) .]

2. Persons provided continuity of coverage under this section. This section provides continuity of coverage to persons who were covered under the replaced contract or policy at any time during the 90 days before the discontinuance of the replaced contract or policy.

[ 1993, c. 349, §53 (RPR) .]

3. Prohibition against discontinuity. In a replacement policy subject to this section, an insurer or health maintenance organization may not, for any person described in subsection 2:

A. Request that the person provide or otherwise seek to obtain evidence of individual insurability. This in no way limits the insurer's right to require information concerning the health of the individuals in the group to determine whether the group as a whole is insurable or to determine rates for the group as a whole; [1993, c. 349, §53 (RPR).]

B. Decline to enroll the person on the basis of evidence of insurability if the person is otherwise eligible for coverage; [1997, c. 370, Pt. B, §2 (AMD).]

C. Impose a preexisting condition exclusion period or waiting period on that person, except as provided in this section; or [2009, c. 244, Pt. E, §2 (AMD).]

D. Direct or propose to the employer or the person that the person purchase an individual plan in lieu of providing coverage under the replacement policy. The superintendent shall initiate enforcement proceedings when investigation of the circumstances surrounding procurement of an individual policy at the time of replacement of the group policy produces evidence that such procurement was undertaken in violation of this section and section 2155-A. [1997, c. 370, Pt. B, §3 (NEW).]

[ 2009, c. 244, Pt. E, §2 (AMD) .]

3-A. Persons subject to a preexisting condition exclusion. Notwithstanding subsection 3, paragraph C, an insurer or health maintenance organization may impose a preexisting condition exclusion period on a person who was subject to a preexisting condition exclusion under the replaced contract or policy. The preexisting condition exclusion period under the replacement policy or contract must end no later than the date the preexisting condition exclusion period would have ended under the replaced contract or policy.

[ 2009, c. 244, Pt. E, §3 (NEW) .]

4. Persons covered for fewer than 90 continuous days.

[ 2001, c. 258, Pt. E, §6 (RP) .]

5. Liability after discontinuance. The nonprofit hospital or medical service organization, insurer or health maintenance organization that issued the replaced contract or policy is liable after discontinuance of that contract or policy only to the extent of its accrued liabilities and extensions of benefits.

[ 1993, c. 349, §53 (RPR) .]

6. Rules. The superintendent may adopt rules that substitute for the requirement of subsection 3, paragraph C a requirement that prohibits application of a preexisting condition exclusion or waiting period with respect to classes or categories of benefits that are covered under the replaced contract or policy. The rules must define those classes or categories consistent with any federal regulations adopted pursuant to the federal Public Health Service Act, Title XXVII, Section 2701(c)(3)(B).

[ 1997, c. 445, §24 (NEW); 1997, c. 445, §32 (AFF) .]

SECTION HISTORY

1989, c. 835, §3 (NEW). 1989, c. 867, §§8,10 (NEW). 1991, c. 695, §7 (RPR). 1991, c. 824, §A53 (RPR). 1993, c. 349, §53 (RPR). 1993, c. 666, §D3 (AMD). 1995, c. 332, §F3 (AMD). 1997, c. 370, §§B2,3 (AMD). 1997, c. 445, §24 (AMD). 1997, c. 445, §32 (AFF). 2001, c. 258, §E6 (AMD). 2007, c. 199, Pt. D, §1 (AMD). 2009, c. 244, Pt. E, §§2, 3 (AMD).



24-A §2849-A. Extension of benefits for disabled persons

1. Policies subject to this section. This section applies to group and blanket policies that provide hospital or medical expense coverage or specific indemnity during hospital confinement. This section does not apply to group policies providing coverage only for dental expense or to group long-term care policies as defined in section 5051 or group short-term and long-term disability policies.

[ 1999, c. 256, Pt. L, §5 (AMD) .]

2. Requirement. Every group or blanket policy subject to this section must provide a reasonable extension of benefits for a person who is totally disabled on the date the group or blanket policy is discontinued, or on the date coverage for a subgroup in the policy is discontinued. A premium may not be charged during the period of extension. For a policy providing hospital or medical expense coverage, an extension of benefits provision is reasonable if it provides benefits for covered expenses directly relating to the condition causing total disability for at least 6 months following the effective date of discontinuance. For a policy providing specific indemnity during hospital confinement, "extension of benefits" means that discontinuance of the policy during a disability has no effect on benefits payable for that confinement.

[ 2007, c. 199, Pt. D, §2 (AMD) .]

3. Description of benefit extension. The extension of benefits provision must be described in all policies and group certificates. The benefits payable during any period of extension are subject to the regular benefit limits under the policy.

[ 1989, c. 867, §8 (NEW); 1989, c. 867, §10 (AFF) .]

4. Liability after discontinuance. After discontinuance of a policy, the insurer or health maintenance organization remains liable only to the extent of its accrued liabilities and extensions of benefits.

[ 1997, c. 604, Pt. H, §1 (AMD) .]

4-A. Coordination of benefits. If replacement coverage is secured by the group or blanket policyholder from an insurer, nonprofit hospital or medical service organization or health maintenance organization and a totally disabled person is covered under the replacement coverage, the replacement coverage must pay as primary coverage and the replaced coverage must pay as secondary coverage for the covered expenses directly relating to the condition causing total disability during the extension of benefits required under this section.

[ 2007, c. 199, Pt. D, §3 (AMD) .]

5. Rules. The superintendent shall adopt rules to define the term "total disability" for purposes of this section. The definition must identify persons who are unable, as a result of disability, to obtain comparable alternative coverage through comparable employment or otherwise.

[ 1989, c. 867, §8 (NEW); 1989, c. 867, §10 (AFF) .]

SECTION HISTORY

1989, c. 867, §§8,10 (NEW). 1991, c. 695, §8 (AMD). 1997, c. 604, §§H1,2 (AMD). 1999, c. 256, §§L5,6 (AMD). 2007, c. 199, Pt. D, §§2, 3 (AMD).



24-A §2849-B. Continuity for individual who changes groups

1. Policies subject to this section. This section applies to all individual, group and blanket medical insurance policies except hospital indemnity, specified accident, specified disease, long-term care and short-term policies issued by insurers or health maintenance organizations. For purposes of this section, a short-term policy is an individual, nonrenewable policy issued for a term that is less than 12 months. This section does not apply to Medicare supplement policies as defined in section 5001, subsection 4.

[ 2011, c. 90, Pt. G, §1 (AMD) .]

2. Persons provided continuity of coverage. Except as provided in subsection 3, this section provides continuity of coverage for a person who seeks coverage under an individual, group or blanket insurance policy or health maintenance organization policy if:

A. That person was covered under an individual, group or blanket contract or policy issued by a nonprofit hospital or medical service organization, insurer, health maintenance organization or was covered under an uninsured employee benefit plan that provides payment for health services received by employees and their dependents or a governmental program, including, but not limited to, those listed in section 2848, subsection 1-B, paragraph A, subparagraphs (3) to (10). For purposes of this section, the individual, group or blanket policy under which the person is seeking coverage is the "succeeding policy." The group, blanket or individual contract or policy, uninsured employee benefit plan or governmental program that previously covered the person is the "prior contract or policy"; and [2007, c. 199, Pt. D, §4 (AMD).]

B. Coverage under the prior contract or policy terminated:

(1) Within 180 days before the date the person enrolls or is eligible to enroll in the succeeding contract if:

(a) Coverage was terminated due to unemployment, as defined in Title 26, section 1043;

(b) The person was eligible for and received unemployment compensation benefits for the period of unemployment, as provided under Title 26, chapter 13; and

(c) The person is employed at the time replacement coverage is sought under this provision; or

(2) Within 90 days before the date the person enrolls or is eligible to enroll in the succeeding contract.

A period of ineligibility for a health plan imposed by terms of employment may not be considered in determining whether the coverage ended within a time period specified under this section. [2007, c. 199, Pt. D, §4 (AMD).]

C. [1997, c. 445, §32 (AFF); 1997, c. 445, §25 (RP).]

D. [1999, c. 36, §3 (RP).]

This section does not apply to replacements of group or blanket coverage within the scope of section 2849 or if the succeeding policy is an individual policy and the prior contract or policy was a short-term policy.

[ 2007, c. 199, Pt. D, §4 (AMD) .]

3. Exception for late enrollees. Notwithstanding subsection 2, this section does not provide continuity of coverage for a late enrollee except as provided in this subsection. A late enrollee may be excluded from coverage for a waiting period of not more than 12 months based on medical underwriting or preexisting conditions. If a shorter waiting period or no waiting period is imposed, coverage for the late enrollee may exclude preexisting conditions for the lesser of 18 months, reduced by any federally creditable coverage, or 12 months. The exclusion is subject to the limitations set forth in section 2850. For purposes of this section, a "late enrollee" is a person who requests enrollment in a group plan following the initial enrollment period provided under the terms of the plan, except that a person is not a late enrollee if:

A. The request for enrollment is made within 30 days after termination of coverage under a prior contract or policy and the individual did not request coverage initially under the succeeding contract or policy or terminated coverage under the succeeding contract because that individual was covered under a prior contract or policy and:

(1) Coverage under that contract or policy ceased because the individual became ineligible for reasons other than fraud or material misrepresentation, including, but not limited to, termination of employment, termination of the group policy or group contract under which the individual was covered, death of a spouse or divorce; or

(2) Employer contributions toward that coverage were terminated; [1997, c. 445, §32 (AFF); 1997, c. 445, §26 (RPR).]

A-1. That person incurs a claim under a prior contract or policy that would meet or exceed that contract or policy’s lifetime limit on all benefits, and a request for enrollment is made not later than 30 days after a claim is denied in whole or in part due to the operation of a lifetime limit on all benefits. [2007, c. 199, Pt. A, §4 (NEW).]

B. A court has ordered that coverage be provided for a spouse or minor child under a covered employee's plan and the request for coverage is made within 30 days after issuance of the court order; [1995, c. 332, Pt. F, §5 (AMD).]

C. [1997, c. 777, Pt. B, §5 (RP).]

C-1. That person was covered by the Cub Care program under Title 22, section 3174-T, and the request for replacement coverage is made while coverage is in effect or within 30 days from the termination of coverage; or [2005, c. 683, Pt. A, §42 (AMD).]

D. That person was previously ineligible for coverage and the request for enrollment is made within 30 days of the date the person becomes eligible. [1995, c. 332, Pt. F, §5 (NEW).]

[ 2007, c. 199, Pt. A, §4 (AMD) .]

3-A. Prohibition against discontinuity in group policies. Except as provided in this section, in a group policy subject to this section, the insurer or health maintenance organization shall, for any person described in subsection 2, waive any medical underwriting or preexisting conditions exclusion. The succeeding policy is not required to duplicate any benefits covered by the prior contract or policy.

[ 2009, c. 244, Pt. E, §4 (NEW) .]

3-B. Persons subject to a preexisting condition exclusion. Notwithstanding subsection 3-A, an insurer or health maintenance organization may impose a preexisting condition exclusion period on a person who was subject to a preexisting condition exclusion under the prior contract or policy. The preexisting condition exclusion period under the succeeding policy or contract must end no later than the date the preexisting condition exclusion period would have ended under the prior contract or policy.

[ 2009, c. 244, Pt. E, §5 (NEW) .]

4. Prohibition against discontinuity in individual and blanket policies. Except as provided in this section, in an individual or blanket policy subject to this section, the insurer or health maintenance organization must, for any person described in subsection 2, waive any medical underwriting or preexisting conditions exclusion to the extent that benefits would have been payable under a prior contract or policy if the prior contract or policy were still in effect or to the extent that benefits would have been payable under the prior contract or policy if not for the operation of a lifetime limit on all benefits. The succeeding policy is not required to duplicate any benefits covered by the prior contract or policy.

[ 2009, c. 244, Pt. E, §6 (AMD) .]

4-A. Alternative method. The superintendent may adopt rules that substitute for the requirement of subsection 3-A a requirement that prohibits application of a medical underwriting or preexisting condition exclusion with respect to classes or categories of benefits that are covered under the replaced contract or policy. The rules must define those classes or categories consistent with any federal regulations adopted pursuant to the federal Public Health Service Act, Title XXVII, Section 2701(c)(3)(B).

[ 2009, c. 511, Pt. D, §1 (AMD) .]

5. Determination of benefits. When a determination of benefit under the prior contract or policy is required, the issuer of the prior contract or policy shall, at the request of the issuer of the succeeding policy, furnish a statement of benefits available or pertinent information sufficient to permit verification of the benefit determination or the determination itself by the issuer of the succeeding policy. For purposes of this section, benefits of the prior contract or policy are determined in accordance with the definitions, conditions and covered expense provisions of that contract or policy rather than those of the succeeding policy. The benefit determination must be made as if coverage had not been replaced.

[ 1989, c. 867, §8 (NEW); 1989, c. 867, §10 (AFF) .]

6. Limit on premium increase. For rating purposes, an insurer or health maintenance organization may not charge claims for preexisting conditions of any person subject to this section, during the first 12 months of employment of that person, directly to a group of fewer than 100 insured employees except to the extent that the resulting increase in the premium would be 10% or less. The insurer or health maintenance organization may pool any additional claims among all such groups and subgroups covered by that insurer or health maintenance organization. This requirement also applies to subgroups of fewer than 100 insured employees if the subgroup is treated as a separate unit for rating purposes.

[ 1989, c. 867, §8 (NEW); 1989, c. 867, §10 (AFF) .]

7. Reinsurance, excess insurance or administrative services. An insurer may only offer, issue or renew reinsurance or excess insurance coverage or offer administrative services to an uninsured employee benefit plan that provides payment for health services received by employees and their dependents when that plan for the payment of health services and reinsurance and excess insurance coverage meets the requirements of continuity of coverage in this chapter.

[ 1993, Pt. A, §14 (NEW); 1993, Pt. F, §1 (NEW) .]

8. Short-term insurance. A person eligible for continuity of coverage under subsection 2 may be allowed to purchase coverage under an individual, nonrenewable short-term policy. The issuance of a short-term policy is subject to the following conditions.

A. Upon offering an individual short-term policy for purchase, an insurer or the insurer's agent or broker must provide written disclosure of the terms and benefits of the policy. Specific disclosure that the short-term policy is not subject to any limitation on preexisting condition exclusions or the provisions of guaranteed renewal and continuity of coverage is required. [1995, c. 342, §8 (NEW).]

B. An insurer or the insurer's agent or broker may not issue a short-term policy that replaces a prior short-term policy if the combined term of the new policy and all prior successive policies exceed 24 months. All individuals making an application for coverage under a short-term policy must disclose any prior coverage under a short-term policy and the policy duration. [2011, c. 90, Pt. G, §2 (AMD).]

[ 2011, c. 90, Pt. G, §2 (AMD) .]

SECTION HISTORY

1989, c. 867, §§8,10 (NEW). 1991, c. 695, §§9,10 (AMD). 1993, c. 477, §§A8-14 (AMD). 1993, c. 477, §F1 (AFF). 1993, c. 666, §D4 (AMD). 1995, c. 77, §2 (AMD). 1995, c. 332, §§F4,5 (AMD). 1995, c. 342, §§6-8 (AMD). 1995, c. 625, §B10 (AMD). 1995, c. 673, §B3 (AMD). 1997, c. 370, §C4 (AMD). 1997, c. 445, §§25-27 (AMD). 1997, c. 445, §32 (AFF). 1997, c. 777, §§B5,6 (AMD). 1999, c. 36, §§1-3 (AMD). 1999, c. 256, §L7 (AMD). 2001, c. 258, §§E7,8 (AMD). 2005, c. 683, §A42 (AMD). 2007, c. 199, Pt. A, §§4, 5 (AMD). 2007, c. 199, Pt. D, §4 (AMD). 2009, c. 244, Pt. E, §§4-6 (AMD). 2009, c. 511, Pt. D, §1 (AMD). 2011, c. 90, Pt. G, §§1, 2 (AMD).



24-A §2849-C. Certifications of coverage

1. Application. This section applies to:

A. Individual health plans subject to section 2736-C; and [2001, c. 258, Pt. C, §1 (NEW).]

B. Group and blanket health insurance contracts subject to chapter 35, except:

(1) Medicare supplement policies subject to chapter 67; and

(2) Contracts designed to cover specific diseases, hospital indemnity or accidental injury only. [2001, c. 258, Pt. C, §1 (NEW).]

[ 2001, c. 258, Pt. C, §1 (NEW) .]

2. Requirement for certification of period of creditable coverage. The requirement for a certification of the period of creditable coverage is as follows.

A. A carrier, as defined in section 4301-A, subsection 3, must provide the certification described in paragraph B with respect to health plans subject to this section:

(1) At the time an individual ceases to be covered under the plan or otherwise becomes covered under a COBRA continuation provision;

(2) In the case of an individual becoming covered under a COBRA continuation provision, at the time the individual ceases to be covered under that provision; and

(3) On the request on behalf of an individual made not later than 24 months after the date of cessation of the coverage described in subparagraph (1) or (2), whichever is later. The certification under subparagraph (1) may be provided, to the extent practicable, at a time consistent with notices required under any applicable COBRA continuation provision. [2001, c. 258, Pt. C, §1 (NEW).]

B. The certification described in this paragraph is a written certification of:

(1) The period of federally creditable coverage of the individual under the plan and the coverage, if any, under the COBRA continuation provision;

(2) The waiting period, if any, imposed with respect to the individual for any coverage under the plan; and

(3) An educational statement regarding the federal Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, consistent with federal law. [2007, c. 199, Pt. A, §6 (AMD).]

[ 2007, c. 199, Pt. A, §6 (AMD) .]

3. Alternative evidence of prior coverage. A carrier may not deny continuity rights as required by section 2849-B solely because the individual does not provide a certification described in subsection 2. The carrier must accept alternative evidence of prior coverage provided by the individual. If the individual asserts the existence of prior coverage but is unable to provide evidence, the carrier must make reasonable efforts to verify the existence of the prior coverage. The carrier may deny continuity rights if the individual refuses to cooperate in the carrier's efforts to verify prior coverage, such as if the individual refuses to provide needed authorization for the release of information to the carrier when requested by the carrier.

[ 2001, c. 258, Pt. C, §1 (NEW) .]

4. Notice. A carrier may not impose a preexisting condition exclusion before providing the individual with notice consistent with federal law of the individual's continuity rights and giving the individual an opportunity to provide a certification as described in subsection 2 or alternative evidence of prior coverage as described in subsection 3.

[ 2007, c. 199, Pt. A, §7 (AMD) .]

5. Rules. The superintendent may issue rules specifying the contents of certifications or other requirements consistent with this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 258, Pt. C, §1 (NEW) .]

SECTION HISTORY

2001, c. 258, §C1 (NEW). 2007, c. 199, Pt. A, §§6, 7 (AMD).



24-A §2850. Limitations on exclusion and waiting periods

1. Application. This section applies to individual, group and blanket medical insurance contracts subject to chapters 33 and 35, except Medicare supplement contracts, converted contracts issued under section 2809-A and contracts designed to cover specific diseases, hospital indemnity or accidental injury only.

[ 1999, c. 256, Pt. L, §8 (AMD) .]

1-A. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Date of enrollment" means the effective date of coverage or, if earlier, the first day of the waiting period for such coverage. [2001, c. 258, Pt. E, §9 (NEW).]

B. "Preexisting condition exclusion," with respect to coverage, means a limitation or exclusion of benefits relating to a condition based on the fact or perception that the condition was present, or that the person was at particularized risk of developing the condition, before the date of enrollment for coverage, whether or not any medical advice, diagnosis, care or treatment was recommended or received before that date. [2001, c. 258, Pt. E, §9 (NEW).]

[ 2001, c. 258, Pt. E, §9 (RPR) .]

2. Limitation. An individual, group or blanket contract issued by an insurer may not impose a preexisting condition exclusion except as provided in this subsection. A preexisting condition exclusion may not exceed 12 months from the date of enrollment, including the waiting period, if any. For purposes of this subsection, "waiting period" includes any period between the time a substantially complete application for an individual or small group health plan is filed and the time the coverage takes effect. A preexisting condition exclusion may not be more restrictive than as follows.

A. In a group contract, a preexisting condition exclusion may relate only to conditions for which medical advice, diagnosis, care or treatment was recommended or received during the 6-month period ending on the earlier of the date of enrollment in the contract and the date of enrollment in a prior contract covering the same group if there has not been a gap in coverage of greater than 90 days between contracts. An exclusion may not be imposed relating to pregnancy as a preexisting condition. [2009, c. 244, Pt. E, §7 (AMD).]

B. In an individual contract not subject to paragraph C, or in a blanket policy, a preexisting condition exclusion may relate only to conditions manifesting in symptoms that would cause an ordinarily prudent person to seek medical advice, diagnosis, care or treatment or for which medical advice, diagnosis, care or treatment was recommended or received during the 12 months immediately preceding the date of application or to a pregnancy existing on the effective date of coverage. [1999, c. 256, Pt. L, §9 (AMD).]

C. An individual policy issued on or after January 1, 1998 to a federally eligible individual as defined in section 2848 may not contain a preexisting condition exclusion. [1997, c. 445, §29 (NEW); 1997, c. 445, §32 (AFF).]

D. A routine preventive screening or test yielding only negative results may not be considered to be diagnosis, care or treatment for the purposes of this subsection. [1999, c. 256, Pt. L, §9 (AMD).]

E. Genetic information may not be used as the basis for imposing a preexisting condition exclusion in the absence of a diagnosis of the condition relating to that information. For the purposes of this paragraph, "genetic information" has the same meaning as set forth in the Code of Federal Regulations. [1997, c. 445, §29 (NEW); 1997, c. 445, §32 (AFF).]

F. Except for individual health plans in effect on March 23, 2010 that have grandfathered status under the federal Affordable Care Act, a carrier as defined in section 4301-A, subsection 3 offering a health plan as defined in section 4301-A, subsection 7 may not apply a preexisting condition exclusion to any enrollee under 19 years of age. A preexisting condition exclusion may not be imposed on any enrollee after January 1, 2014 to the extent prohibited by the federal Affordable Care Act. [2011, c. 364, §18 (NEW).]

[ 2011, c. 364, §18 (AMD) .]

SECTION HISTORY

1989, c. 867, §§8,10 (NEW). 1991, c. 695, §11 (AMD). 1993, c. 477, §A15 (AMD). 1993, c. 477, §F1 (AFF). 1993, c. 547, §4 (AMD). 1997, c. 370, §C5 (AMD). 1997, c. 445, §§28,29 (AMD). 1997, c. 445, §32 (AFF). 1999, c. 256, §§L8,9 (AMD). 2001, c. 258, §§D3,E9 (AMD). 2007, c. 199, Pt. A, §8 (AMD). 2009, c. 244, Pt. E, §7 (AMD). 2011, c. 364, §18 (AMD).



24-A §2850-A. Gynecological and obstetrical services (REALLOCATED TO TITLE 24-A, SECTION 2847-F)

(REALLOCATED TO TITLE 24-A, SECTION 2847-F)

SECTION HISTORY

1995, c. 617, §4 (NEW). 1995, c. 617, §6 (AFF). 1997, c. 370, §H1 (RAL).



24-A §2850-B. Guaranteed renewal; cessation of business

1. Application. This section applies to:

A. Individual health plans subject to section 2736-C; and [1997, c. 445, §30 (NEW); 1997, c. 445, §32 (AFF).]

B. Group and blanket medical insurance contracts subject to chapter 35 except:

(1) Medicare supplement policies subject to chapter 67; and

(2) Contracts designed to cover specific diseases, hospital indemnity or accidental injury only. [1999, c. 256, Pt. L, §10 (AMD).]

[ 1999, c. 256, Pt. L, §10 (AMD) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Carrier" means an insurance company, nonprofit hospital and medical service organization or health maintenance organization authorized to issue group health plans in this State. [1997, c. 445, §30 (NEW); 1997, c. 445, §32 (AFF).]

B. "Individual market" means individual or group policies or contracts subject to section 2736-C. [1997, c. 445, §30 (NEW); 1997, c. 445, §32 (AFF).]

C. "Large group market" means groups not subject to section 2736-C or 2808-B. [1997, c. 445, §30 (NEW); 1997, c. 445, §32 (AFF).]

D. "Small group market" means groups subject to section 2808-B. [1997, c. 445, §30 (NEW); 1997, c. 445, §32 (AFF).]

[ 1997, c. 445, §30 (NEW); 1997, c. 445, §32 (AFF) .]

3. Renewal. Coverage may not be cancelled, and renewal must be guaranteed to all individuals, to all groups and to all eligible members and their dependents in those groups except:

A. When the policyholder or contract holder fails to pay premiums or contributions in accordance with the terms of the contract or the carrier has not received timely premium payments; [1997, c. 445, §30 (NEW); 1997, c. 445, §32 (AFF).]

B. For fraud or intentional misrepresentation of material fact by the policyholder or contract holder; [1997, c. 445, §30 (NEW); 1997, c. 445, §32 (AFF).]

C. With respect to coverage of individuals under a group policy or contract, for fraud or intentional misrepresentation of material fact on the part of the individual or the individual's representative; [1997, c. 445, §30 (NEW); 1997, c. 445, §32 (AFF).]

D. In the large or small group market, for noncompliance with the carrier's minimum participation requirements, which may not exceed the participation requirement when the policy was issued; [2007, c. 199, Pt. C, §1 (AMD).]

E. With respect to a managed care plan, as defined in section 4301-A, if there is no longer an insured who lives, resides or works in the service area; [RR 2001, c. 1, §34 (COR).]

F. When the carrier ceases offering large or small group health plans in compliance with subsection 4 and does not renew any existing policies in that market; [1997, c. 445, §30 (NEW); 1997, c. 445, §32 (AFF).]

F-1. When the carrier ceases offering individual health plans in compliance with section 2736-C, subsection 4 and does not renew any existing policies in that market; [2007, c. 199, Pt. C, §2 (NEW).]

G. When the carrier ceases offering a product and meets the following requirements:

(1) In the large group market:

(a) The carrier provides notice to the policyholder and to the certificate holders at least 90 days before termination;

(b) The carrier offers to each policyholder the option to purchase any other product currently being offered in the large group market; and

(c) In exercising the option to discontinue the product and in offering the option of coverage under division (b), the carrier acts uniformly without regard to the claims experience of the policyholders or the health status of the certificate holders or their dependents or prospective certificate holders or their dependents;

(2) In the small group market:

(a) The carrier replaces the product with a product that complies with the requirements of this section, including renewability, and with section 2808-B;

(b) The superintendent finds that the replacement is in the best interests of the policyholders; and

(c) The carrier provides notice of the replacement to the policyholder and to the certificate holders at least 90 days before replacement, including notice of the policyholder's right to purchase any other product currently being offered by that carrier in the small group market pursuant to section 2808-B, subsection 4; or

(3) In the individual market:

(a) The carrier replaces the product with a product that complies with the requirements of this section, including renewability, and with section 2736-C;

(b) The superintendent finds that the replacement is in the best interests of the policyholders; and

(c) The carrier provides notice of the replacement to the policyholder and, if a group policy subject to section 2736-C, to a certificate holder at least 90 days before replacement, including notice of the policyholder's or certificate holder's right to purchase any other product currently being offered by that carrier in the individual market pursuant to section 2736-C, subsection 3; [2011, c. 238, Pt. F, §1 (AMD).]

H. In renewing a large group policy in accordance with this section, a carrier may modify the coverage, terms and conditions of the policy consistent with other applicable provisions of state and federal laws as long as the modifications are applied uniformly to all policyholders of the same product; or [2003, c. 428, Pt. A, §1 (AMD).]

I. In renewing an individual or small group policy in accordance with this section, a carrier may make minor modifications to the coverage, terms and conditions of the policy consistent with other applicable provisions of state and federal laws as long as the modifications meet the conditions specified in this paragraph and are applied uniformly to all policyholders of the same product. Modifications not meeting the requirements in this paragraph are considered a discontinuance of the product pursuant to paragraph G.

(1) A modification pursuant to this paragraph must be approved by the superintendent. The superintendent shall approve the modification if it meets the requirements of this section.

(2) A change in a requirement for eligibility is not a minor modification pursuant to this paragraph if the change results in the exclusion of a class or category of enrollees currently covered.

(3) Benefit modifications required by law are deemed minor modifications for purposes of this paragraph.

(4) Benefit modifications other than modifications required by law are minor modifications only if they meet the requirements of this subparagraph. For purposes of this subparagraph, changes in administrative conditions or requirements specified in the policy, such as preauthorization requirements, are not considered benefit modifications.

(a) The total of any increases in benefits may not increase the actuarial value of the total benefit package by more than 5%.

(b) The total of any decreases in benefits may not decrease the actuarial value of the total benefit package by more than 5%.

(c) For purposes of the calculations in divisions (a) and (b), increases and decreases must be considered separately and may not offset one another.

(5) A carrier must give 60 days' notice of any modification pursuant to this paragraph to all affected policyholders and certificate holders. [2011, c. 90, Pt. F, §3 (AMD).]

[ 2011, c. 90, Pt. F, §3 (AMD); 2011, c. 238, Pt. F, §1 (AMD) .]

4. Cessation of business. Carriers that provide health plans in the large group or small group markets after the effective date of this section that plan to cease offering coverage in one or both of those markets must comply with the following requirements.

A. Notice of the decision to cease business in that market must be provided to the bureau 3 months before the cessation unless a shorter notice period is approved by the superintendent. If existing contracts are nonrenewed, notice must be provided to the bureau and to the policyholder or contract holder 6 months before nonrenewal. [2001, c. 258, Pt. B, §3 (AMD).]

B. Carriers that cease to write new small group business continue to be governed by section 2808-B with respect to small group contracts in force and their renewal or replacement contracts. [2001, c. 258, Pt. E, §11 (AMD).]

C. Carriers that cease to write new business in that market are prohibited from writing new business in that market for a period of 5 years after the date of termination of the last policy unless the superintendent waives this requirement for good cause shown. [2001, c. 258, Pt. B, §3 (AMD).]

[ 2001, c. 258, Pt. B, §3 (AMD); 2001, c. 258, Pt. E, §11 (AMD) .]

5. Association plans. The requirements of this subsection apply to group contracts that are subject to this section and that are issued to association groups pursuant to section 2805-A. Carriers shall renew coverage for association members if coverage through an association is terminated because the association ceases to exist, changes its membership eligibility criteria, fails to pay premiums, commits fraud or misrepresentation or voluntarily terminates the group policy.

A. If coverage to an employer through an association is terminated, the carrier shall renew the coverage with the employer becoming the policyholder. [2005, c. 121, Pt. G, §1 (NEW).]

B. If coverage to an individual member of an association is terminated, the carrier shall renew the coverage with the individual becoming the policyholder. A carrier that has been granted an exemption pursuant to section 2736-C, subsection 9 does not lose that exemption simply by virtue of renewing coverage to individuals under this paragraph. [2005, c. 121, Pt. G, §1 (NEW).]

The requirements of this subsection do not apply if the employer or individual fails to pay premiums, commits fraud or misrepresentation, voluntarily terminates membership in the association or ceases to qualify for membership for reasons other than a change in the association's membership eligibility criteria.

[ 2005, c. 121, Pt. G, §1 (NEW) .]

SECTION HISTORY

1997, c. 445, §30 (NEW). 1997, c. 445, §32 (AFF). 1999, c. 256, §L10 (AMD). RR 2001, c. 1, §34 (COR). 2001, c. 258, §B3 (AMD). 2001, c. 258, §§E10,11 (AMD). 2003, c. 428, §§A1,2 (AMD). 2005, c. 121, §G1 (AMD). 2007, c. 199, Pt. C, §§1, 2 (AMD). 2011, c. 90, Pt. F, §3 (AMD). 2011, c. 238, Pt. F, §1 (AMD).



24-A §2850-C. Nondiscrimination

1. Application. This section applies to group medical insurance contracts subject to chapter 35 other than contracts designed to cover specific diseases, hospital indemnity or accidental injury only.

[ 1997, c. 445, §30 (NEW); 1997, c. 445, §32 (AFF) .]

2. Eligibility and premium contributions. A carrier may not establish rules for eligibility of an individual to enroll, or require an individual to pay a premium or contribution that is greater than that for a similarly situated individual, based on health status, medical condition, claims experience, receipt of health care, medical history, genetic information, evidence of insurability or disability in relation to the individual or a dependent of the individual. Nothing in this section requires a group health plan to provide particular benefits other than those provided under the terms of the plan or restricts the amount an employer may be charged for coverage. Nothing in this section prohibits establishing limitations or restrictions on the amount, level, extent or nature of the benefits for similarly situated individuals enrolled in the plan. Nothing in this section prohibits a carrier from establishing premium discounts or refunds or modifying applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

[ 1997, c. 445, §30 (NEW); 1997, c. 445, §32 (AFF) .]

SECTION HISTORY

1997, c. 445, §30 (NEW). 1997, c. 445, §32 (AFF).



24-A §2850-D. Rules

Rules adopted pursuant to this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 445, §30 (NEW); 1997, c. 445, §32 (AFF).]

SECTION HISTORY

1997, c. 445, §30 (NEW). 1997, c. 445, §32 (AFF).






Chapter 37: CONSUMER CREDIT INSURANCE

24-A §2851. Scope of provisions

All life insurance and all health insurance in connection with loans or other credit transactions, credit property insurance, credit involuntary unemployment insurance and other consumer credit insurance specifically authorized by the superintendent in rules adopted pursuant to section 2865 are subject to this chapter, except the following: [2001, c. 471, Pt. D, §25 (AMD).]

1. Long-term loan. Insurance in connection with a loan or other credit transaction of more than 15 years' duration;

[ 1999, c. 256, Pt. H, §1 (NEW) .]

2. Isolated transactions. Insurance issued in an isolated transaction on the part of the insurer not related to an agreement or a plan for insuring debtors of the creditor;

[ 2001, c. 138, §4 (AMD) .]

3. Real estate loan. Insurance in connection with real estate loans when the charge, if any, to the debtor is periodic and not financed;

[ 2001, c. 138, §4 (AMD) .]

4. Casualty insurance. Insurance issued pursuant to section 707, subsection 1, paragraph I against loss or damage resulting from failure of debtors to pay their obligations to the insured; or

[ 2001, c. 138, §4 (NEW) .]

5. Debt cancellation agreements. Debt cancellation agreements entered into between financial institutions or credit unions and their debtors.

[ 2001, c. 138, §4 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1975, c. 288, §4 (AMD). 1981, c. 175, §3 (RPR). 1999, c. 256, §H1 (RPR). 2001, c. 138, §4 (AMD). 2001, c. 471, §D25 (AMD).



24-A §2851-A. Short title

This chapter may be known and cited as the "Consumer Credit Insurance Act." [2001, c. 138, §5 (NEW).]

SECTION HISTORY

2001, c. 138, §5 (NEW).



24-A §2852. Purpose; construction

The purpose of this chapter is to promote the public welfare by regulating consumer credit insurance. Nothing in this chapter is intended to prohibit or discourage reasonable competition. This chapter must be liberally construed. [2001, c. 138, §6 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 2001, c. 138, §6 (AMD).



24-A §2853. Definitions

For the purpose of this chapter: [1969, c. 132, §1 (NEW).]

1. "Credit life insurance" means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction.

[ 1969, c. 132, §1 (NEW) .]

2. "Credit health insurance" means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy.

[ 1969, c. 132, §1 (NEW) .]

2-A. "Credit involuntary unemployment insurance" means involuntary unemployment insurance insuring a debtor pursuant to or in connection with a specific loan or other credit transaction.

[ 2001, c. 138, §7 (NEW) .]

2-B. "Credit property insurance" means property insurance on property that is purchased on credit or pledged as collateral on a loan when the insurance is purchased by or issued to the debtor in connection with that loan or credit transaction.

[ 2001, c. 138, §7 (NEW) .]

2-C. "Consumer credit insurance" means insurance subject to this chapter under section 2851.

[ 2001, c. 138, §7 (NEW) .]

3. "Creditor" means the lender of money or vendor or lessor of goods, services or property, rights or privileges for which payment is arranged through a credit transaction, or any successor to the right, title or interest of any such lender, vendor or lessor, and an affiliate, associate or subsidiary of any of them, or any director, officer or employee of any of them, or any other person in any way associated with any of them.

[ 1969, c. 132, §1 (NEW) .]

4. "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights or privileges for which payment is arranged through a credit transaction.

[ 1969, c. 132, §1 (NEW) .]

5. "Indebtedness" means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 2001, c. 138, §7 (AMD).



24-A §2854. Forms available

Consumer credit insurance may be issued only in the following forms: [2001, c. 138, §8 (AMD).]

1. Individual life. Individual policies of life insurance issued to debtors on the term plan;

[ 1969, c. 132, §1 (NEW) .]

2. Individual accident and health. Individual policies of health insurance issued to debtors on a term plan, or disability benefit provisions in individual policies of credit life insurance;

[ 1969, c. 132, §1 (NEW) .]

3. Group life. Group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan;

[ 1969, c. 132, §1 (NEW) .]

4. Group accident and health. Group policies of health insurance issued to creditors on a term plan insuring debtors, or disability benefit provisions in group credit life insurance policies to provide such coverage;

[ 1969, c. 132, §1 (NEW) .]

4-A. Individual credit property insurance. Individual policies of property insurance on property that is purchased on credit or pledged as collateral on a loan when the insurance is purchased by or issued to the debtor in connection with that loan or credit transaction;

[ 2001, c. 138, §8 (NEW) .]

4-B. Group credit property insurance. Group policies of property insurance on property that is purchased on credit or pledged as collateral on a loan when the insurance is purchased by or issued to the debtor in connection with that loan or credit transaction;

[ 2001, c. 138, §8 (NEW) .]

4-C. Individual credit involuntary unemployment insurance. Individual involuntary unemployment policies insuring a debtor pursuant to or in connection with a specific loan or other credit transaction but not including disability insurance policies;

[ 2001, c. 138, §8 (NEW) .]

4-D. Group credit involuntary unemployment insurance. Group involuntary unemployment policies insuring a debtor pursuant to or in connection with a specific loan or other credit transaction but not including disability insurance policies; or

[ 2001, c. 138, §8 (NEW) .]

5. Combination. A combination under subsections 1 and 2, or under 3 and 4.

[ 1969, c. 132, §1 (NEW) .]

The superintendent may by rules adopted pursuant to section 2865 or chapter 40-A designate other permissible types of consumer credit insurance. [2001, c. 138, §8 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 2001, c. 138, §8 (AMD).



24-A §2855. Amounts of insurance

1. Credit life insurance.

A. The amount of credit life insurance shall at no time exceed the unpaid amount financed plus earned interest and an allowance for delinquencies as determined by the superintendent or, in the case of open-end credit, the balance upon which a finance charge may be imposed, plus earned interest and an allowance for delinquencies as determined by the superintendent. [1977, c. 672, §2 (RPR).]

[ 1977, c. 672, §2 (RPR) .]

2. Agricultural credit commitments. Notwithstanding subsection 1, paragraph A, insurance on agricultural credit transaction commitments not exceeding 2 years in duration may be written up to the amount of the loan commitment, on a nondecreasing or level term plan.

[ 1969, c. 132, §1 (NEW) .]

3. Educational credit commitments. Notwithstanding subsection 1, paragraph A, insurance on educational credit transaction commitments may be written for the amount of the portion of such commitment that has not been advanced by the creditor.

[ 1969, c. 132, §1 (NEW) .]

4. Credit health insurance.

A. Coverage limited. The total amount of indemnity payable by credit health insurance in the event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness; and the amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §55 (AMD). 1977, c. 672, §2 (AMD).



24-A §2856. Term of insurance

1. The term of credit life insurance or credit health insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor; except that where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to such indebtedness shall commence on the effective date of the policy.

[ 1969, c. 132, §1 (NEW) .]

2. Where evidence of insurability is required and such evidence is furnished more than 30 days after the date when the debtor becomes obligated to the creditor, the term of the insurance may commence on the date on which the insurer determines the evidence to be satisfactory, and in such event there shall be an appropriate refund or adjustment of any charge to the debtor for insurance.

[ 1969, c. 132, §1 (NEW) .]

3. The term of such insurance shall not extend more than 15 days beyond the original or revised scheduled maturity date of the indebtedness, except when extended without additional cost to the debtor.

[ 1969, c. 132, §1 (NEW) .]

4. If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness. In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in section 2859.

[ 1969, c. 132, §1 (NEW) .]

5. For credit involuntary unemployment insurance, benefits must start after a waiting period of not longer than 30 days but need not be retroactive to the first day of unemployment and must have a maximum benefit period of at least 6 months.

[ 2001, c. 138, §9 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 2001, c. 138, §9 (AMD).



24-A §2857. Policy provisions; delivery or disclosure to debtors

1. Policy or certificate delivered. All consumer credit insurance must be evidenced by an individual policy, or in the case of group insurance by a certificate of insurance, which individual policy or group certificate of insurance must be delivered to the debtor.

[ 2001, c. 138, §10 (AMD) .]

2. Content of policy or certificate. Each individual policy or group certificate of consumer credit insurance must, in addition to other requirements of law, set forth the name and home office address of the insurer, the name or names of the debtor, or, in the case of a certificate under a group policy, the identity by name or otherwise of the debtor; the premium or amount of payment, if a separate identifiable charge is paid by the debtor separately for consumer credit insurance; a description of the coverage, including the amount and term of the coverage, and any exceptions, limitations and restrictions, including conditions under which the policy may be terminated, which must be highlighted in bold print; and must state that the benefit is paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance may exceed the unpaid indebtedness, that any excess is payable to a beneficiary, other than the creditor, named by the debtor or to the debtor's estate. During the 30 days immediately following the commencement date, the debtor may cancel the insurance and request in writing a full refund of premium for any reason.

[ 2001, c. 138, §10 (AMD) .]

3. When delivered. The individual policy or group certificate of insurance must be delivered to the insured debtor at the time the indebtedness is incurred, except as otherwise provided.

[ 2001, c. 138, §10 (AMD) .]

4. Notice of proposed insurance. If the individual policy or group certificate of insurance is not delivered to the debtor at the time indebtedness is incurred, a copy of the application for such policy or a notice of proposed insurance, signed by the debtor and setting forth the name and home office address of the insurer, the name or names of the debtor, the premium or amount of payment by the debtor, if a separate identifiable charge is made separately for consumer credit insurance, the amount, term and a brief description of the coverage provided, must be delivered to the debtor at the time such indebtedness is incurred. Failure to comply with the foregoing requirement precludes the use of such application as evidence in any action brought against the insured. The copy of the application for, or notice of proposed insurance, must refer exclusively to insurance coverage, and must be separate and apart from the loan, sale or other credit statement of account, instrument or agreement, unless the information required by this subsection is prominently set forth therein. Upon acceptance of the insurance by the insurer and within 30 days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. The application or notice of proposed insurance must state that upon acceptance by the insurer the insurance becomes effective as provided in section 2856.

[ 2001, c. 138, §10 (AMD) .]

5. Risk not accepted. If the named insurer does not accept the risk, the debtor must receive a policy or certificate of insurance setting forth the name and home office address of the substituted insurer and the amount of the premium to be charged, and if the amount of premium is less than that set forth in the notice of proposed insurance, an appropriate refund must be made.

[ 2001, c. 138, §10 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1995, c. 238, §1 (AMD). 2001, c. 138, §10 (AMD).



24-A §2858. Filing, approval and withdrawal of forms, rates; appeals

1. Forms filed. All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders delivered or issued for delivery in this State and the schedules of premium rates pertaining thereto shall be filed with the superintendent.

[ 1973, c. 585, §12 (AMD) .]

2. Approval of forms and rates. The superintendent shall, within 30 days after the filing of any such policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders, disapprove any such form, if the benefits provided therein are not reasonable in relation to the premium charge or if it contains provisions which are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of the coverage, or are contrary to any provision of the insurance laws or of any regulation promulgated thereunder. In determining whether to disapprove any such form or premium rates, the superintendent shall give due consideration to past and prospective loss experience and mortality or morbidity rates, based on an appropriate mortality or morbidity table, and claim adjustment expenses, general administrative expenses, including handling cost for return premiums, commissions to agents, cost and compensation to the creditor, branch and field expenses and other acquisition costs, federal, state and local taxes, profit to the insurer, reasonable underwriting judgment, and any and all other factors and trends demonstrated to be relevant. The insurer may support these factors by statistical information, experience, actuarial computations and estimates certified by an executive officer of the insurer, and the superintendent shall give due consideration to such supporting data.

[ 1973, c. 585, §12 (AMD) .]

3. Notice of disapproval; waiting period. If the superintendent notifies the insurer that the form or rates are disapproved, it is unlawful thereafter for such insurer to issue or use such form or rates. In such notice, the superintendent shall specify the reason for his disapproval and state that a hearing will be granted within 20 days after request in writing by the insurer. No such policy, certificate of insurance, notice of proposed insurance, or any application, endorsement or rider or rate shall be issued or used until the expiration of 30 days after it has been so filed, unless the superintendent shall give his prior written approval thereto.

[ 1973, c. 585, §12 (AMD) .]

4. Approval withdrawn. The superintendent may, at any time after a hearing held not less than 20 days after written notice to the insurer, withdraw his approval of any such form or rate on any ground set forth in subsection 2. The written notice of such hearing shall state the reason for the proposed withdrawal. The insurer shall not use a form or rate after withdrawal of approval thereof.

[ 1973, c. 585, §12 (AMD) .]

5. Group certificate filing. If a group policy of consumer credit insurance has been delivered in this State before September 16, 1961, or has been or is delivered in another state before or after such date, the insurer shall file only the group certificate and notice of proposed insurance delivered or issued for delivery in this State as specified in section 2857, subsections 2 and 4, and such forms must be approved by the superintendent, if they conform with the requirements specified in such subsections and if the schedules of premium rates applicable to the insurance evidenced by such certificate or notice are not in excess of the insurer's schedules of premium rates filed with the superintendent.

[ 2001, c. 138, §11 (AMD) .]

All hearings held under this section shall be conducted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV. [1977, c. 694, §423 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §423 (AMD). 2001, c. 138, §11 (AMD).



24-A §2859. Premium rates; refunds; accounts credited when insurance not issued

1. Rates filed; life and health. Any insurer may revise its schedules of premium rates from time to time, and shall file such revised schedules with the superintendent; however, no upward revision in insurance charges to debtors may be made in connection with closed-end credit that would apply to debtors whose credit insurance is already in force. In the case of open-end credit, the debtor must be given a 31-day notice prior to an upward revision unless a waiver of that notice is obtained from the superintendent, in which case the notice of the upward revision must be given at the next regular billing cycle. An insurer may not issue any credit life insurance policy or credit health insurance policy for which the premium rate exceeds that determined by the schedules of such insurer as then on file with the superintendent.

[ 2001, c. 138, §12 (AMD) .]

1-A. Rates filed; property and casualty. All rates charged in connection with credit property insurance or credit involuntary unemployment insurance must be filed in accordance with section 2304-A. An insurer may not issue any credit property insurance or credit involuntary unemployment insurance policy for which the premium rate exceeds those rates then on file with the superintendent.

[ 2001, c. 138, §12 (NEW) .]

1-B. Rating standards. The superintendent may by rules adopted pursuant to section 2865 or chapter 40-A establish specific rating standards for particular types of consumer credit insurance.

[ 2001, c. 138, §12 (NEW) .]

2. Refund. Each individual policy or group certificate shall provide that in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for insurance must be paid or credited promptly to the debtor. The superintendent shall prescribe a minimum refund and no refund that would be less than such minimum need be made. The formula to be used in computing such refund must be filed with and approved by the superintendent.

[ 2001, c. 138, §12 (AMD) .]

3. Accounts credited where insurance not issued. If a creditor requires a debtor to make any payment for consumer credit insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to such debtor and shall promptly make an appropriate credit to the account.

[ 2001, c. 138, §12 (AMD) .]

4. Termination. Any policy for consumer credit insurance issued subsequent to the enactment of this section must contain a provision that the insurance provided for may be terminated under only the following conditions:

A. The date the indebtedness is discharged, renewed or refinanced; [1977, c. 672, §4 (NEW).]

B. Upon written request of a debtor; [1977, c. 672, §4 (NEW).]

C. When a debtor is insured under an individual or group policy, nonpayment by such a debtor of any required premium over 31 days past due, provided that at least 10 days prior to termination the debtor has been given a notice of the right to cure in substantially the same form required by Title 9-A, section 5-110, subsection 3; [1993, c. 149, §1 (AMD).]

D. In the case where debtors are insured under group policies, the group policy may be terminated after 31 days prior notice to the debtor from the creditor:

(1) In a noncontributory policy, at the option of the creditor;

(2) At the time the insurance risk is transferred to a succeeding insurance carrier; or

(3) If the group policyholder fails to pay the premium; [2001, c. 138, §12 (AMD).]

E. In the case where credit is extended on open-ended basis:

(1) At attainment by the debtor of an age determined in advance by the contract of insurance; or

(2) If the creditor elects to terminate all insurance on credit extended on an open-ended basis; [2001, c. 138, §12 (AMD).]

F. If credit is extended on a closed-end basis, coverage for an individual insured under the policy may be terminated upon expiration of the term of the loan or term for which a charge was paid; or [1993, c. 149, §2 (AMD).]

G. When consumer credit insurance is paid for by the debtor in a single premium at the inception of the debt, if the debt is placed in charged-off status by the creditor because the debt is uncollectible, the insurance coverage may be terminated by the creditor and any refund of premium must be applied against any outstanding indebtedness. The creditor shall give notice of the termination of insurance coverage to the debtor at the debtor's last known address. [2001, c. 138, §12 (AMD).]

[ 2001, c. 138, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 672, §§3,4 (AMD). 1979, c. 127, §§156B-156D (AMD). 1993, c. 149, §§1-3 (AMD). 2001, c. 138, §12 (AMD).



24-A §2860. Authorized insurer, agent required

All policies of consumer credit insurance may be delivered or issued for delivery in this State only by an insurer authorized to transact such insurance therein, and may be issued only through holders of licenses or authorizations issued by the superintendent. [2001, c. 138, §13 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2001, c. 138, §13 (AMD).



24-A §2860-A. Commissions

A commission not exceeding 5% of credit life and health insurance premiums, as set forth by rules adopted by the superintendent, may be paid to any creditor who is a licensed credit insurance agent. This section does not prohibit fees paid to a lender for handling or processing credit life or health insurance not exceeding 10% of prima facie premiums as set forth by rules adopted by the superintendent. [1993, c. 645, Pt. B, §6 (AMD).]

SECTION HISTORY

1993, c. 208, §3 (NEW). 1993, c. 645, §B6 (AMD).



24-A §2861. Premium not deemed interest; amount, collection

1. Except as provided in Title 9-A, section 4-104, the premium of cost of such insurance when issued through any creditor shall not be deemed interest, or charges, or consideration, or an amount in excess of permitted charges in connection with the loan or other credit transaction, and any benefit or return or other gain or advantage to the creditor arising out of the sale or provision of such insurance shall not be deemed a violation of any other law, general or special, of the State of Maine.

[ 1973, c. 762, §11 (AMD) .]

2. The amount charged to a debtor for any consumer credit insurance may not exceed the premiums charged by the insurer, as computed at the time the charge to the debtor is determined.

[ 2001, c. 138, §14 (AMD) .]

3. The insurance premium or other identifiable charge for such insurance may be collected from the insured or included in the finance charge or principal of any loan or other credit transaction at the time such transaction is completed.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 762, §11 (AMD). 2001, c. 138, §14 (AMD).



24-A §2862. Claims

1. Claims reported. All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.

[ 1969, c. 132, §1 (NEW) .]

2. Claims paid. All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of such claimant to one specified.

[ 1969, c. 132, §1 (NEW) .]

3. Creditor may not adjust claims. No plan or arrangement shall be used whereby any person other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims; except that a group policyholder may, by arrangement with the group insurer, draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2863. Existing insurance; choice of insurer

When credit life insurance or credit health insurance is required as additional security for any indebtedness, the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by him or of procuring and furnishing the required coverage through any insurer authorized to transact such insurance within this State. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2864. Enforcement

Whenever the superintendent finds that there has been a violation of this chapter or any regulations issued pursuant thereto, and after written notice thereof and hearing given to the insurer or other person authorized or licensed by the superintendent, such hearing to conform to the provisions of the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV, he shall set forth the details of his findings together with an order for compliance by a specified date. Such order shall be binding on the insurer and other person authorized or licensed by the superintendent on the date specified unless sooner withdrawn by the superintendent. [1977, c. 694, §424 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §424 (AMD).



24-A §2865. Rulemaking

The superintendent may adopt rules establishing specific requirements and procedures for consumer credit insurance policies, certificates of coverage and rates, consistent with the purposes of this chapter. These rules may specify additional types of consumer credit insurance that may be issued on an individual basis or, pursuant to chapter 40-A, on a group basis. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. [2001, c. 138, §15 (NEW).]

SECTION HISTORY

2001, c. 138, §15 (NEW).






Chapter 38: GROUP LEGAL SERVICES INSURANCE

24-A §2881. Exemption from chapter

Legal services insurance, as defined in this chapter, does not include the payment by a voluntary association, other than a voluntary association which is an insurer, on behalf of one of its members of fees, costs or expenses related to or arising out of legal services performed for the member by an attorney who either is an employee of the paying association or who provides the legal services to the association's member, pursuant to an agreement with that association. [1983, c. 801, §11 (NEW).]

SECTION HISTORY

1983, c. 801, §11 (NEW).



24-A §2882. Insurers authorized to sell legal services insurance

Upon application to an approval by the superintendent, an insurer incorporated by or under the laws of this State or any foreign or alien insurance company duly licensed to transact insurance in its state of domicile may make application for a certificate of authority to transact the business of legal services insurance, including reinsurance, in this State, if that company is authorized or qualified to be authorized to transact a health insurance business in this State. [1983, c. 801, §11 (NEW).]

SECTION HISTORY

1983, c. 801, §11 (NEW).



24-A §2883. Legal services insurance defined

"Legal services insurance" is insurance which involves the assumption of a contractual obligation to reimburse the beneficiary against or pay on behalf of the beneficiary all or a portion of the beneficiary's fees, costs or expenses related to or arising out of services performed by or under the supervision of an attorney who is not an employee of or under the control of the insurer directly or indirectly and who is licensed to practice in the jurisdiction in which the services are performed. Legal services insurance may also include provisions for basic legal advice only rendered to the beneficiary, by telephone or mail, by one or more attorneys licensed to practice in the jurisdiction in which the advice is given; none of whom are employees of or under the control of the insurer, directly or indirectly. Legal services insurance does not include the provision of or reimbursement for legal services incidental to other insurance coverages. [RR 2009, c. 2, §68 (COR).]

SECTION HISTORY

1983, c. 801, §11 (NEW). RR 2009, c. 2, §68 (COR).



24-A §2884. Legal services insurance authorized to be sold on a group basis

An insurance company authorized to write legal services insurance in this State, which for the purposes of this chapter only is considered a form of health insurance, has the power to issue group legal services insurance policies or may, by providing for the mental and emotional welfare of individuals and members of an individual's family by defraying the costs of legal services, include legal services insurance in and as a part of a group health insurance policy. Group legal services insurance is that form of voluntary legal services insurance covering employees or members, with or without their eligible dependents, written under a master policy issued to any governmental corporation, unit, agency or department or to any employer, association of employers or employee leasing company registered pursuant to Title 32, chapter 125, including the trustee or trustees of a fund established by that employer, association of employers or registered employee leasing company, a labor union or other employee organization, including the trustees of a fund established by that labor union or employee organization. The terms "employee" and "employees" have the same meaning as are given to those terms for the purposes of writing group life insurance in this State. Legal services insurance may only be issued in this State on a group policy basis. [1995, c. 618, §4 (AMD).]

SECTION HISTORY

1983, c. 801, §11 (NEW). 1995, c. 618, §4 (AMD).



24-A §2885. Filing of group manual rates for informational purposes

No policy of group legal services insurance may be delivered in this State until a copy of the group manual rates to be used in calculating the premium for these policies has been filed for informational purposes with the superintendent. [1983, c. 801, §11 (NEW).]

SECTION HISTORY

1983, c. 801, §11 (NEW).



24-A §2886. Freedom of selection of attorney

Beneficiaries of legal services insurance shall not be required to select an attorney other than one of the beneficiary's own choosing to provide covered legal services, except for basic legal advice rendered by telephone or mail, as described in this chapter. [1983, c. 801, §11 (NEW).]

SECTION HISTORY

1983, c. 801, §11 (NEW).



24-A §2887. Legal services insurance policy reserves

For all legal services insurance policies, the insurer shall establish and maintain thereon a reserve which shall place a sound value on its liabilities under those policies and be not less than the reserve according to appropriate standards set forth in rules issued by the superintendent and, in no event, less in the aggregate than the pro rata gross unearned premiums for those policies. [1983, c. 801, §11 (NEW).]

SECTION HISTORY

1983, c. 801, §11 (NEW).



24-A §2888. Authority of superintendent to adopt additional rules

The superintendent may also issue rules regarding the content of legal services insurance policies and marketing arrangements, including delivery of legal services by licensed professionals. [1983, c. 801, §11 (NEW).]

Nothing in this chapter may be construed to authorize the practice of law by any person in violation of Title 4, section 807, or to authorize the superintendent to infringe upon the authority of the Supreme Judicial Court to regulate the practice of law. [1983, c. 801, §11 (NEW).]

SECTION HISTORY

1983, c. 801, §11 (NEW).






Chapter 39: CASUALTY INSURANCE CONTRACTS

Subchapter 1: GENERAL PROVISIONS

24-A §2901. Contracts subject to general provisions

All contracts of casualty insurance delivered or issued for delivery in this State and covering subjects resident, located, or to be performed in this State are also subject to the applicable provisions of chapter 27 (the insurance contract) and to other applicable provisions of this Title. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2902. Uninsured vehicle coverage; insolvency of insurer

1. A policy insuring against liability arising out of the ownership, maintenance or use of any motor vehicle may not be delivered or issued for delivery in this State with respect to any such vehicle registered or principally garaged in this State, unless coverage is provided in the policy or supplemental to the policy for the protection of persons insured under the policy who are legally entitled to recover damages from owners or operators of uninsured, underinsured or hit-and-run motor vehicles, for bodily injury, sickness or disease, including death, sustained by an insured person resulting from the ownership, maintenance or use of such uninsured, underinsured or hit-and-run motor vehicle. The coverage required by this section may be referred to as "uninsured vehicle coverage." For the purposes of this section, "underinsured motor vehicle" means a motor vehicle for which coverage is provided, but in amounts less than the minimum limits for bodily injury liability insurance provided for under the motorist's financial responsibility laws of this State or less than the limits of the injured party's uninsured vehicle coverage.

[ 2005, c. 591, §1 (AMD) .]

2. With respect to motor vehicle insurance policies subject to the Maine Automobile Insurance Cancellation Control Act and policies in the assigned risk plan established pursuant to section 2325 securing private passenger auto insurance coverage, the amount of coverage to be so provided may not be less than the amount of coverage for liability for bodily injury or death in the policy offered or sold to a purchaser unless the purchaser expressly rejects such an amount, but in any event may not be less than the minimum limits for bodily injury liability insurance provided for under Title 29-A, section 1605, subsection 1.

A rejection of equal coverage by the purchaser under this subsection must be in writing on a form provided by the insurer. The rejection must be signed by the purchaser, dated and include the following language: "I understand that Maine law requires uninsured motor vehicle coverage limits to equal the limits I have selected for liability coverage for bodily injury or death in this policy unless I expressly reject such an amount of coverage. Pursuant to the Maine Revised Statutes, Title 24-A, section 2902, subsection 2, I have elected to purchase uninsured motor vehicle coverage with lesser limits."

For coverage purchased on or after October 1, 2000, the form must be provided to the purchaser prior to the effective date of coverage. For renewal policies in force as of September 30, 2000, the form must be provided upon the first offer of renewal to each purchaser who has current coverage limits less than those required under this subsection. To be effective, a form must be signed by any one named insured under the policy. If a signed form rejecting higher coverage is not received by the insurer prior to the effective date of the policy to which it applies, then the higher coverage must be provided consistent with this subsection from the policy issuance date for coverage purchased on or after October 1, 2000 and from the effective date of the first renewal on or after October 1, 2000 for policies in force as of September 30, 2000.

This subsection may not be construed to prohibit an insured from prospectively changing coverage to alternative limits of uninsured motor vehicle coverage so long as a signed form, if necessary, is submitted to the insurer prior to the effective date of the change. If an insured has maintained the same uninsured vehicle coverage limits for 2 consecutive years with the same insurer, then the insured will be conclusively presumed to have accepted that amount of uninsured coverage in all future policies, until such time as the insured notifies the insurer in writing of an election to change the amount of uninsured coverage.

Reinstatement or renewal of coverage by the insured with the same insurer within 30 days of expiration of a policy must be considered, for purposes of this section, as continuous coverage and does not require a new rejection to be executed by the insured.

With respect to motor vehicle insurance policies not subject to the Maine Automobile Insurance Cancellation Control Act, the amount of coverage so provided may not be less than the minimum limits for bodily injury liability insurance provided for under Title 29-A, section 1605, subsection 1.

[ 1999, c. 663, §1 (AMD); 1999, c. 663, §4 (AFF) .]

3. For the purposes of this section, the term "uninsured motor vehicle" shall be deemed also to include, subject to the terms and conditions of such coverage, an insured other motor vehicle where:

A. The liability insurer of such other motor vehicle is unable because of its insolvency to make payment with respect to the legal liability of its insured within the limits specified in its policy; [1969, c. 132, §1 (NEW).]

B. The occurrence out of which such legal liability arose took place while the uninsured vehicle coverage required under subsection 1, was in effect; and [1969, c. 132, §1 (NEW).]

C. Written notice of such occurrence shall have been given to the insurer within 2 years thereof. [1969, c. 132, §1 (NEW).]

Nothing contained in this subsection shall be deemed to prevent any insurer from providing insolvency protection to its insureds under more favorable terms.

[ 1969, c. 132, §1 (NEW) .]

4. In the event of payment to any person under uninsured vehicle coverage, and subject to the terms of such coverage, to the extent of such payment the insurer shall be entitled to the proceeds of any settlement or recovery from any person legally responsible for the bodily injury as to which such payment was made, and to amounts recoverable from the assets of the insolvent insurer of the other motor vehicle.

[ 1969, c. 132, §1 (NEW) .]

5. An insurer or licensed producer holding an appointment from the insurer shall disclose to the purchaser of a motor vehicle liability insurance policy the requirements for uninsured motor vehicle coverage under subsection 2.

[ 1999, c. 271, §2 (NEW) .]

6. When 2 or more persons are legally entitled to recover damages from a particular owner or operator of an underinsured motor vehicle, the amount of underinsured vehicle coverage applicable to each injured person is determined as provided in this subsection.

A. If the underinsured motor vehicle policy applicable to 2 or more persons who are legally entitled to recover damages contains both a per person and a per accident limit, the amount of underinsured vehicle coverage applicable to each injured person is determined by subtracting any payments actually made to that person from any bodily injury liability insurance coverage applicable to the particular owner or operator of the underinsured motor vehicle from that person's, operator's or owner's underinsured vehicle coverage policy limits if applicable to that person. [2013, c. 284, §1 (NEW).]

B. If the underinsured motor vehicle policy applicable to 2 or more persons who are legally entitled to recover damages contains only a single per accident limit, the amount of underinsured vehicle coverage available to each injured person is determined by subtracting any payment received by that person from the owner or operator of the underinsured motor vehicle from that single per accident limit. In no event may the maximum amount payable by the insurer to all injured persons exceed the single per accident limit. [2013, c. 284, §1 (NEW).]

C. The amount of underinsured vehicle coverage determined under paragraph A or B must be further reduced by the amount by which the bodily injury liability insurance coverage applicable to the particular owner or operator of the underinsured motor vehicle exceeds all payments from that coverage to all persons legally entitled to recover damages from that particular owner or operator of the underinsured motor vehicle. [2013, c. 284, §1 (NEW).]

D. This subsection does not prohibit an insurer from providing greater amounts of underinsured vehicle coverage than are required under this section. [2013, c. 284, §1 (NEW).]

[ 2013, c. 284, §1 (RPR) .]

7. Notwithstanding the requirements of subsection 2 relating to the amount of uninsured motor vehicle coverage required to be maintained under motor vehicle insurance policies subject to the Maine Automobile Insurance Cancellation Control Act and policies in the assigned risk plan established pursuant to section 2325 securing private passenger auto insurance coverage, a policy providing uninsured motor vehicle coverage underwritten on a commercial policy form approved for use in this State must provide coverage in an amount not less than the minimum limits for bodily injury liability insurance provided for under Title 29-A, section 1605, subsection 1. Coverage provided to an insured pursuant to this subsection does not obligate the insured to affirmatively reject an offer of higher limits of uninsured motor vehicle coverage. This subsection may not be construed to limit or compel an insured's election of higher limits of uninsured motor vehicle coverage.

[ 2001, c. 109, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1975, c. 437, §§1, 2 (AMD). 1975, c. 676, (AMD). 1995, c. 65, §§A153, C15 (AFF). 1995, c. 65, Pt. A, §68 (AMD). 1999, c. 271, §§1, 2 (AMD). 1999, c. 271, §3 (AFF). 1999, c. 663, §§1, 2 (AMD). 1999, c. 663, §§3, 4 (AFF). 2001, c. 109, §1 (AMD). 2005, c. 591, §1 (AMD). 2013, c. 284, §1 (AMD).



24-A §2902-A. Household exclusion (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 136, (NEW). 1989, c. 390, §§1,2 (AMD). 1991, c. 126, §§1-3 (AMD). 1993, c. 69, §1 (RP).



24-A §2902-B. Motorcycle passenger exclusion

No insurer may sell or renew, on or after January 1, 1986, a liability insurance policy covering a motorcycle, as defined in Title 29-A, section 101, subsection 38, that excludes coverage for injuries sustained by passengers on the insured's motorcycle unless the insurer notifies the bureau in writing of its utilization of the exclusion, the insurer notifies each of its licensed agents within the State of its utilization of the exclusion and the exclusion is provided by a separate endorsement to the insured's policy. An exclusion that does not meet the requirements of this section is invalid and of no effect. [1995, c. 65, Pt. A, §69 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

SECTION HISTORY

1985, c. 737, §A60 (RAL). 1995, c. 65, §A69 (AMD). 1995, c. 65, §§A153,C15 (AFF).



24-A §2902-C. Refusal to issue insurance prohibited

No insurer may refuse to issue motor vehicle liability insurance to an applicant solely because the applicant is 65 years of age or older. [1991, c. 106, (NEW).]

SECTION HISTORY

1991, c. 106, (NEW).



24-A §2902-D. Family exclusions prohibited

An insurer may not sell or renew a motor vehicle liability insurance policy on or after January 1, 1994 with a provision that excludes coverage for injury to the insured or any family member of the insured. [1993, c. 69, §2 (NEW).]

SECTION HISTORY

RR 1993, c. 1, §62 (COR). 1993, c. 69, §2 (NEW). 1993, c. 93, §1 (NEW).



24-A §2902-E. Limitation on surcharge

An insurer may not impose a surcharge or otherwise increase the rate for a motor vehicle insurance policy solely on the basis that the named insured, a member of the insured's household or a person who customarily operates the insured's vehicle has had an operator's license suspended pursuant to Title 28-A, sections 2052 and 2053. [1993, c. 93, §1 (NEW).]

SECTION HISTORY

RR 1993, c. 1, §62 (RNU). 1993, c. 93, §1 (NEW).



24-A §2902-F. Volunteer drivers

An insurer may not refuse to issue motor vehicle liability insurance to an applicant solely because the applicant is a volunteer driver. An insurer may not impose a surcharge or otherwise increase the rate for a motor vehicle policy solely on the basis that the named insured, a member of the insured's household or a person who customarily operates the insured's vehicle is a volunteer driver. For purposes of this section, "volunteer driver" means a person who provides services, including transporting individuals or goods, without compensation above expenses to a nonprofit agency or charitable organization as defined in Title 14, section 158-A. This section does not prohibit an insurer from refusing to renew, imposing a surcharge or otherwise raising the rate for a motor vehicle liability insurance policy based upon factors other than the volunteer status of the insured driver. [1995, c. 132, §1 (NEW).]

SECTION HISTORY

1995, c. 132, §1 (NEW).



24-A §2902-G. Discounted premiums for older drivers

1. Discount; accident prevention course required. Any rates, rating schedules or rating manuals for the liability, personal injury protection and collision coverages of a motor vehicle insurance policy submitted to or filed with the bureau must provide for an appropriate discount in premium charges for such coverages for a 3-year period when the principal operator of the covered vehicle is an insured 55 years of age or older who successfully completes a motor vehicle accident prevention course approved by the Department of Public Safety, Bureau of Highway Safety.

[ 2001, c. 130, §1 (NEW) .]

2. Condition. The premium reduction required by subsection 1 is effective for a 3-year period after an insured 55 years of age or older successfully completes an approved motor vehicle accident prevention course, except that the insurer may require, as a condition of providing and maintaining the discount, that for a 3-year period after the course is completed:

A. The insured or a member of the insured's household insured under the policy not be involved in an accident for which the insured is at fault; [2001, c. 130, §1 (NEW).]

B. The insured or a member of the insured's household insured under the policy not have committed a moving violation as defined in Title 29-A, section 101, subsection 44; or [2001, c. 130, §1 (NEW).]

C. The insured or a member of the insured's household insured under the policy not be subject to a driver's license suspension. [2001, c. 130, §1 (NEW).]

[ 2001, c. 130, §1 (NEW) .]

3. Qualification; certificate. An organization offering an approved motor vehicle accident prevention course used to qualify for the premium discount required by subsection 1 shall issue a certificate to a person who successfully completes the course.

[ 2001, c. 130, §1 (NEW) .]

4. Application. An insured is not eligible for the premium discount under subsection 1 when the insured is required by a court or other government entity to complete the approved motor vehicle accident prevention course because the insured has committed a moving violation as defined in Title 29-A, section 101, subsection 44.

[ 2001, c. 130, §1 (NEW) .]

5. Eligibility. An insured must pass an approved motor vehicle accident prevention course every 3 years to continue to be eligible for the premium discount.

[ 2001, c. 130, §1 (NEW) .]

SECTION HISTORY

2001, c. 130, §1 (NEW).



24-A §2903. Liability absolute when loss occurs

The liability of every insurer which insures any person against accidental loss or damage on account of personal injury or death or on account of accidental damage to property shall become absolute whenever such loss or damage, for which the insured is responsible, occurs. The rendition of a final judgment against the insured for such loss or damage shall not be a condition precedent to the right or obligation of the insurer to make payment on account of such loss or damage. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §2904. Judgment creditor may have insurance; exceptions

Whenever any person, administrator, executor, guardian, recovers a final judgment against any other person for any loss or damage specified in section 2903, the judgment creditor shall be entitled to have the insurance money applied to the satisfaction of the judgment by bringing a civil action, in his own name, against the insurer to reach and apply the insurance money, if when the right of action accrued, the judgment debtor was insured against such liability and if before the recovery of the judgment the insurer had had notice of such accident, injury or damage. The insurer shall have the right to invoke the defenses described in this section in the proceedings. None of the provisions of this paragraph and section 2903 shall apply: [1969, c. 132, §1 (NEW).]

1. Motor vehicle operated illegally or by one under age. When the insured automobile, motor vehicle or truck is being operated by any person contrary to law as to age or by any person under the age of 16 years where no statute restricts the age; or

[ 1969, c. 132, §1 (NEW) .]

2. Motor vehicle used in race contest. When such automobile, motor vehicle or trust is being used in any race or speed contest; or

[ 1969, c. 132, §1 (NEW) .]

3. Motor vehicle used for towing a trailer. When such automobile, motor vehicle or truck is being used for towing or propelling a trailer unless such privilege is indorsed on the policy or such trailer is also insured by the insurer; or

[ 1969, c. 132, §1 (NEW) .]

4. Liability assumed. In the case of any liability assumed by the insured for others; or

[ 1969, c. 132, §1 (NEW) .]

5. Liability under workers' compensation. In the case of any liability under any workers' compensation agreement, plan or law; or

[ 1989, c. 502, Pt. A, §98 (AMD) .]

6. Fraud or collusion. When there is fraud or collusion between the judgment creditor and the insured.

[ 1969, c. 132, §1 (NEW) .]

No civil action shall be brought against an insurer to reach and apply such insurance money until 20 days shall have elapsed from the time of the rendition of the final judgment against the judgment debtors. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1989, c. 502, §A98 (AMD).



24-A §2905. Cancellation, release of interest insured under, automobile physical damage insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 339, §2 (RP).



24-A §2906. Automobile insurance, cancellation, nonrenewal and certain changes because of age, prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 160, (NEW). 1971, c. 622, §79 (AMD). 1973, c. 339, §2 (RP).



24-A §2907. Coverage for sales tax credit

All contracts of motor vehicle casualty insurance delivered or issued for delivery in this State covering motor vehicles registered in this State shall provide coverage for the value of the sales tax credit that would have been available upon trade thereof at the highest book value at the time of loss or destruction of the insured vehicle. [1973, c. 219, (NEW).]

SECTION HISTORY

1973, c. 219, (NEW).



24-A §2908. Cancellation and nonrenewal

1. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Cancellation" means termination of a policy at a date other than its expiration date. [1985, c. 671, §1 (NEW).]

B. "Expiration date" means the date upon which coverage under a policy ends. It also means, for a policy written for a term longer than one year or with no fixed expiration date, each annual anniversary date of the policy. [1985, c. 671, §1 (NEW).]

C. "Nonpayment of premium" means the failure or inability of the named insured to discharge any obligation in connection with the payment of premium on a policy of insurance subject to this section, whether the payments are payable directly to the insurer or its agent or indirectly payable under a premium finance plan or extension of credit. [1985, c. 671, §1 (NEW).]

D. "Nonrenewal" means termination of a policy at its expiration date. [1985, c. 671, §1 (NEW).]

E. "Renewal" or "to renew" means the issuance of, or the offer to issue by an insurer, a policy succeeding a policy previously issued and delivered by the same insurer or an affiliate of the insurer or the issuance of a certificate or notice extending the terms of an existing policy for a specified period beyond its expiration date. For the purposes of this section, the transfer of a policy from an insurer to an affiliate is considered a policy renewal. [2007, c. 188, Pt. C, §1 (AMD).]

[ 2007, c. 188, Pt. C, §1 (AMD) .]

2. Except as provided in subsection 8, no contract of casualty insurance may be cancelled by an insurer prior to the expiration of the policy, except for one or more of the following grounds:

A. Nonpayment of premium; [1985, c. 671, §1 (NEW).]

B. Fraud or material misrepresentation made by or with the knowledge of the named insured in obtaining the policy, continuing the policy or in presenting a claim under the policy; [1985, c. 671, §1 (NEW).]

C. Substantial change in the risk which increases the risk of loss after insurance coverage has been issued or renewed, including, but not limited to, an increase in exposure due to rules, legislation or court decision; [1985, c. 671, §1 (NEW).]

D. Failure to comply with reasonable loss control recommendations; [1985, c. 671, §1 (NEW).]

E. Substantial breach of contractual duties, conditions or warranties; or [1985, c. 671, §1 (NEW).]

F. Determination by the superintendent that the continuation of a class or block of business to which the policy belongs will jeopardize a company's solvency or will place the insurer in violation of the insurance laws of this State or any other state. [1985, c. 671, §1 (NEW).]

The grounds listed in paragraphs A to E shall be contained in all policies issued, issued for delivery or renewed on or after the effective date of this section. Insurers shall have 30 days from the effective date of this section to notify insureds of these grounds for cancellation on policies issued or issued for delivery before the effective date of this section.

[ 1985, c. 671, §1 (NEW) .]

3. If a policy has been issued for a term longer than one year and, for additional premium consideration, a premium has been guaranteed, the insurer may not refuse to renew the policy or increase the policy premium for the term of that policy.

[ 1985, c. 671, §1 (NEW) .]

4. If an insurer offers or purports to renew a contract, but on less favorable terms to the insured or at higher rates or a higher rating plan, the new terms or rates and rating plan may take effect on the renewal date, if the insurer has provided the insured 30 days notice. If the insurer has not so notified the contract holder, the contract holder may elect to cancel the renewal policy within the 30-day period after receipt of the notice or delivery. Earned premium for the period of coverage for such time as the renewal contract may have been in force, shall be calculated pro rata at the lower of the current or previous year's rate. If the insured accepts the renewal, the premium increase, if any, and other changes shall be effective immediately following the prior policy's expiration or anniversary date. This section does not apply if the change is a rate, form or plan filed with the superintendent and applicable to the entire class of business to which the policy belongs or to a premium increase based on the altered nature or extent of the risk insured against.

[ 1985, c. 671, §1 (NEW) .]

5. Cancellation or nonrenewal is not effective until notice is received by the insured as follows.

A. Except for workers' compensation insurance, cancellation may not be effective prior to 10 days after receipt by the insured of a notice of cancellation. Notice of cancellation of workers' compensation insurance is subject to Title 39-A, section 403, subsection 1. The notice must state the effective date of and the reason or reasons for cancellation. [1991, c. 885, Pt. E, §31 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

B. Nonrenewal subject to this section shall not be effective prior to 30 days after receipt of written notice by the insured. If an insurer provides a notice of nonrenewal as described in this subsection and thereafter extends the policy 90 days or less, an additional notice of nonrenewal is not required with respect to this extension. [1985, c. 671, §1 (NEW).]

C. A post-office certificate of mailing to the named insured at his last known address is conclusive proof of receipt of notice on the 3rd calendar day after mailing. [1985, c. 671, §1 (NEW).]

D. For policies providing automobile physical damage coverage, like notice of cancellation or nonrenewal must also be given to any party named in a loss payable clause. [2007, c. 188, Pt. C, §2 (NEW).]

[ 2007, c. 188, Pt. C, §2 (AMD) .]

6. Any insured who has received a notice of an insurer's intent to cancel a policy may, within 45 days of the receipt of the notice, request a hearing before the superintendent. The purpose of this hearing shall be limited to establishing the existence of the proof or evidence given by the insurer in its notice of cancellation. The burden of proof of the reason for cancellation shall be upon the insurer. The superintendent shall have the authority to order that a policy remain in effect both pending and, if the superintendent finds in favor of the insured, subsequent to a hearing. If the superintendent finds in favor of the insurer at a hearing, the superintendent may order the policy to remain in force for 14 days to allow the insured to obtain other coverage.

[ 1989, c. 172, §3 (AMD) .]

7. Except as provided in Title 10, chapter 209-B, no insurer or licensed agent or employee of the insurer may be held liable in any civil action for statements made in a notice of cancellation or nonrenewal or at a hearing held under this section if the statements were made in good faith and, in the case of cancellation, are reasonably related to the grounds for cancellation.

[ 2013, c. 588, Pt. C, §12 (AMD) .]

8. Except for the definitions in subsection 1 and cancellation notice requirements set forth in subsection 5, this section does not apply to any insurance policy that has not been previously renewed if the policy has been in effect less than 60 days at the time notice of cancellation is mailed or otherwise delivered. This section does not apply to any policy subject to the Maine Automobile Insurance Cancellation Control Act, subchapter II. This section does not apply to any assigned risk program. The superintendent may suspend, in whole or in part, the applicability of this section to any insurer if, in the superintendent's discretion, its application will endanger the ability of the insurer to fulfill its contractual obligations.

[ 1997, c. 126, §5 (AMD) .]

9. This section applies to all contracts of casualty insurance, except surplus lines contracts, delivered or issued for delivery in this State, both before and after the effective date of this section. Provisions in this section relating to nonrenewal of policies shall take effect 30 days after the effective date of this section.

[ 1989, c. 172, §3 (AMD) .]

SECTION HISTORY

1985, c. 671, §1 (NEW). 1987, c. 559, §A5 (AMD). 1989, c. 172, §§2,3 (AMD). 1991, c. 25, §1 (AMD). 1991, c. 885, §E31 (AMD). 1991, c. 885, §E47 (AFF). 1997, c. 126, §5 (AMD). 2007, c. 188, Pt. C, §§1, 2 (AMD). 2013, c. 588, Pt. C, §12 (AMD).



24-A §2909. Insurance for dealers and transporters

1. As used in this section, "owner" means the owner of a motor vehicle, the owner's agent, employee or independent contractor.

[ 1989, c. 261, §1 (NEW) .]

2. The superintendent may not approve any policy required pursuant to Title 29-A, section 1612, unless coverage is provided for both the owner and operator of the motor vehicle.

[ 1995, c. 65, Pt. A, §70 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

3. The owner's policy must provide primary coverage up to the limits specified in Title 29-A, section 1612. Any other valid and collectible insurance policy available to an operator who is not the owner must provide excess coverage.

[ 1995, c. 65, Pt. A, §70 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

SECTION HISTORY

1989, c. 261, §1 (NEW). 1995, c. 65, §A70 (AMD). 1995, c. 65, §§A153,C15 (AFF).



24-A §2910. Loss information to be supplied

1. Request for information. Every insurer shall provide loss information concerning an insurance policy to its insured within 30 calendar days of the receipt of a written request from the insured or an insurance agent or other authorized representative of the insured. An insurer may not cancel or refuse to renew an insurance policy for the nonpayment of premium during any period within which the insurer fails to provide the loss information requested under this section, unless the insured requests that information fewer than 45 calendar days prior to the expiration date of the insurance policy.

[ 1989, c. 696, §1 (NEW) .]

2. Transmittal of request. If an insured requests loss information from an insurance agent or an authorized representative of the insured, the representative or agent shall transmit the request for loss information to the insurer within 4 working days.

[ 1989, c. 696, §1 (NEW) .]

3. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Insurance policy" means the insurance policy relating to the loss information requested pursuant to this section. [1989, c. 696, §1 (NEW).]

B. "Loss information," except with respect to workers' compensation insurance, means the following items: the name of the insured, the date of the loss, the date that the claim was received by the insurer, a description of the loss, any amount paid by the insurer on account of the loss, any amount reserved for the loss and whether the claim is open or closed. [1989, c. 696, §1 (NEW).]

C. "Loss information," with respect to workers' compensation insurance, means the following items: the name of the claimant, the date of the injury, a description of the injury, any amount paid for medical expense, any amount paid for indemnity expense, any medical reserve, the total incurred losses and whether the claim is open or closed. [1989, c. 696, §1 (NEW).]

[ 1989, c. 696, §1 (NEW) .]

SECTION HISTORY

1989, c. 696, §1 (NEW).



24-A §2910-A. Subrogation; medical payments coverage

1. Policy requirements. A casualty insurance policy subject to this chapter may not provide for subrogation or priority over the insured of payment for any hospital, nursing, medical or surgical services or of any expenses paid or reimbursed under the medical payments coverage in the policy in the event the insured is entitled to receive payment or reimbursement from any other person as a result of legal action or claim, except as provided in this section.

The coverage may contain a provision that allows the payments if:

A. [2011, c. 509, §1 (RP).]

B. The provision requires the written approval of the insured; [2009, c. 222, §1 (NEW).]

C. The provision provides that the insurer’s subrogation right is subject to subtraction to account for the pro rata share of the insured's attorney's fees incurred in obtaining the recovery from another source; and [2009, c. 222, §1 (NEW).]

D. The provision is approved by the superintendent. [2009, c. 222, §1 (NEW).]

[ 2011, c. 509, §1 (AMD) .]

2. Dispute resolution. In the event of a dispute as to the application of any such provision or the amount available for payment to those claiming payment for services or reimbursement, that dispute must be determined, if the action is pending, before the court in which it is pending; or if no action is pending, by filing an action in any court for determination of the dispute.

[ 1997, c. 369, §2 (NEW) .]

3. Exception. Nothing in this section prevents an insurer from exercising its subrogation rights directly against any person legally responsible for the insured's injury. In the event that the insurer pursues its subrogation rights directly against such a person, the insurer's subrogation right is not subject to any subtraction to account for attorney's fees and the insurer is entitled to full recovery.

[ 1997, c. 369, §2 (NEW) .]

SECTION HISTORY

1997, c. 369, §2 (NEW). 2009, c. 222, §1 (AMD). 2011, c. 509, §1 (AMD).






Subchapter 2: AUTOMOBILE INSURANCE CANCELLATION CONTROL ACT

24-A §2911. Title

This subchapter shall be known as the "Maine Automobile Insurance Cancellation Control Act." Unless otherwise specified, all hearings held under this subchapter shall conform to the procedures set forth in the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV. [1977, c. 694, §425 (AMD).]

SECTION HISTORY

1973, c. 339, §1 (NEW). 1973, c. 439, (NEW). 1973, c. 625, §145 (RP). 1977, c. 694, §425 (AMD).



24-A §2912. Definitions

As used in this subchapter, unless otherwise required by the context, the following words shall have the following meanings. [1973, c. 339, §1 (NEW).]

1. Policy. "Policy" means an automobile insurance policy providing bodily injury liability, property damage liability, medical payments, uninsured motorist coverage, physical damage coverage, or any combination thereof, delivered or issued for delivery in this State, insuring a single individual or one or more related individuals resident in the same household, as named insured and insuring vehicles of the following types only:

A. Motor vehicles of the private passenger or station wagon type that are not used as public conveyances nor rented to others; and [2007, c. 188, Pt. C, §3 (AMD).]

B. Any other 4-wheel motor vehicles with a load capacity of 1,500 pounds or less that are not used in the business or professions of the insured. [2007, c. 188, Pt. C, §3 (AMD).]

[ 2007, c. 188, Pt. C, §3 (AMD) .]

2. Renewal or renew. "Renewal" or "to renew" means the issuance and delivery by an insurer of a policy replacing at the end of the previous policy term a policy previously issued and delivered by the same insurer, or the issuance and delivery of a certificate or notice extending the coverage of the policy beyond its original term. For purposes of this subchapter, the transfer of a policy from an insurer to an affiliate is considered a policy renewal.

Any policy written for a term longer than one year or with no fixed expiration date is considered written for successive policy terms of one year for the purposes of this subchapter.

[ 2007, c. 188, Pt. C, §4 (AMD) .]

3. Nonpayment of premium. "Nonpayment of premium" means failure of the named insured to discharge when due any of the named insured's obligations in connection with the payment of premium on the policy, or any installment of a premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit.

[ RR 2015, c. 1, §28 (COR) .]

SECTION HISTORY

1973, c. 339, §1 (NEW). 1973, c. 439, (NEW). 1973, c. 625, §145 (RP). 1977, c. 403, §1 (AMD). 2005, c. 114, §1 (AMD). 2007, c. 188, Pt. C, §§3, 4 (AMD). RR 2015, c. 1, §28 (COR).



24-A §2913. When not applicable

This subchapter shall not apply to any policy: [1973, c. 339, §1 (NEW).]

1. Insured under an automobile assigned risk plan;

[ 1973, c. 339, §1 (NEW) .]

2. Covering garage, automobile sales agency, repair shop, service station or public parking place operation hazards;

[ 1973, c. 339, §1 (NEW) .]

3. Insuring more than 4 automobiles;

[ 1973, c. 339, §1 (NEW) .]

4. Issued principally to cover personal or premises liability of an insured even though such insurance may also provide some incidental coverage for liability arising out of the ownership, maintenance or use of a motor vehicle on the premises of such insured or on the ways immediately adjoining the premises.

[ 1973, c. 339, §1 (NEW) .]

SECTION HISTORY

1973, c. 339, §1 (NEW). 1973, c. 439, (NEW). 1973, c. 625, §145 (RP).



24-A §2914. Notice of cancellation -- reasons

No policy may be cancelled except by notice to the insured and any other person mentioned in the loss payable clause of an automobile physical damage policy, as provided in this subchapter. [1973, c. 339, §1 (NEW).]

No notice of cancellation of a policy shall be effective unless it is based on one or more of the following reasons: [1973, c. 339, §1 (NEW).]

1. Nonpayment of premium. No notice of cancellation for nonpayment of premium shall be effective unless deemed received under section 2915 after the premium due date;

[ 1979, c. 347, §1 (AMD) .]

2. Fraud or material misrepresentation affecting the policy or the presentation of a claim;

[ 1973, c. 339, §1 (NEW) .]

3. Violation of terms or conditions of the policy;

[ 1973, c. 339, §1 (NEW) .]

4. The named insured or any operator who either resides in the same household or customarily operates an automobile insured under the policy has a driver's license suspended, other than a first or 2nd suspension under Title 29-A, section 2471, subsection 2 or section 2472, subsection 2 or a suspension under Title 28-A, section 2052, or revoked during the policy term or, if the policy is a renewal, during its term or the 180 days immediately preceding its effective date.

[ 1995, c. 65, Pt. A, §71 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

During the policy period, an automobile insurance policy may not be modified except by agreement between the insured and the insurer. Modification agreed upon between the insured and the insurer shall not be deemed a cancellation of the coverage or of the policy. [1977, c. 403, §2 (RPR).]

This section shall not apply to any policy or coverage which has been in effect less than 60 days at the time notice of cancellation is received by the named insured nor shall section 2920 apply to any policy or coverage that has been in effect less than 60 days. [1979, c. 347, §2 (AMD).]

This section shall not apply to nonrenewal of an automobile insurance policy. [1977, c. 403, §2 (NEW).]

SECTION HISTORY

1973, c. 339, §1 (NEW). 1973, c. 439, (NEW). 1973, c. 625, §145 (RP). 1977, c. 403, §2 (AMD). 1979, c. 347, §§1,2 (AMD). 1987, c. 138, (AMD). 1993, c. 93, §2 (AMD). 1995, c. 65, §A71 (AMD). 1995, c. 65, §§A153,C15 (AFF).



24-A §2915. Delivery of notice

A notice of cancellation of a policy is not effective unless received by the named insured at least 20 days prior to the effective date of cancellation, or, when the cancellation is for nonpayment of premium, at least 10 days prior to the effective date of cancellation. In the event the policy provides automobile physical damage coverage, like notice of cancellation must also be given to any party mentioned in the loss payable clause. A postal service certificate of mailing to the named insured at the insured's last known address is conclusive proof of receipt on the 5th calendar day after mailing. [2007, c. 188, Pt. C, §5 (AMD).]

Except for a policy that has been in effect for less than 60 days at the time notice of cancellation is received by the named insured, the reason for cancellation must accompany the notice, together with a notice of the right to apply for a hearing before the superintendent within 30 days, as provided in section 2920. [2007, c. 188, Pt. C, §5 (AMD).]

SECTION HISTORY

1973, c. 339, §1 (NEW). 1973, c. 439, (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §145 (RP). 1977, c. 403, §3 (AMD). 1979, c. 347, §§3,4 (AMD). 1989, c. 172, §4 (AMD). 2005, c. 114, §2 (AMD). 2007, c. 188, Pt. C, §5 (AMD).



24-A §2916. Automobile insurance, cancellation, nonrenewal and certain changes because of age, prohibited

No insurance company authorized to transact business in this State shall cancel, reduce liability limits, refuse to renew or increase the premium of any automobile insurance policy of any kind whatsoever for the sole reason that the person to whom such policy has been issued has reached a certain age. [1973, c. 339, §1 (NEW).]

SECTION HISTORY

1973, c. 339, §1 (NEW). 1973, c. 439, (NEW). 1973, c. 625, §145 (RP).



24-A §2916-A. Nonrenewal -- reasons

A notice of nonrenewal may not be issued unless it is based upon a reason for which the policy could have been cancelled or unless it is based upon one or more of the following grounds that occurred during the 36-month period preceding the yearly anniversary date of the policy. A nonrenewal is effective only on the policy's yearly anniversary date. [2007, c. 188, Pt. C, §6 (AMD).]

1. Convictions. When a named insured or any operator who either resides in the same household or customarily operates an automobile insured under the policy is convicted of any of the following:

A. Operating a motor vehicle while intoxicated or impaired by the consumption of alcohol or drugs; [1979, c. 336, §1 (NEW).]

B. Homicide or assault arising out of the use of the operation of a motor vehicle, criminal negligence in the use or operation of a motor vehicle resulting in the injury or death of another person or use or operation of a motor vehicle directly or indirectly in the commission of a felony; [1979, c. 336, §1 (NEW).]

C. Operating a motor vehicle in excess of the speed limit or in a reckless manner where injury or death results therefrom; [1979, c. 336, §1 (NEW).]

D. Operating a motor vehicle in excess of the speed limit or reckless driving or any combination thereof on 3 or more occasions; [1979, c. 336, §1 (NEW).]

E. Operating a motor vehicle insured under the policy without a valid license or registration in effect, except when the person convicted had possessed a valid license or registration which had expired and was subsequently renewed, or during a period of revocation or suspension thereof or in violation of the limitations set forth on the operator's license; [1979, c. 336, §1 (NEW).]

F. Operating a motor vehicle while attempting to avoid apprehension or arrest by a law enforcement officer; [1979, c. 336, §1 (NEW).]

G. Filing or attempting to file a false or fraudulent automobile insurance claim or knowingly aiding or abetting in the filing or attempted filing of any such claim; [1979, c. 336, §1 (NEW).]

H. Leaving the scene of an accident without reporting; [1979, c. 336, §1 (NEW).]

I. Filing a false document with the Secretary of State or the Bureau of Motor Vehicles or using a license or registration obtained by filing a false document with the Secretary of State or the Bureau of Motor Vehicles; [1991, c. 837, Pt. A, §50 (AMD).]

J. Operating a motor vehicle in a race or speed test; or [1979, c. 336, §1 (NEW).]

K. Knowingly permitting or authorizing an unlicensed driver to operate a motor vehicle insured under the policy. [1979, c. 336, §1 (NEW).]

[ 1991, c. 837, Pt. A, §50 (AMD) .]

2. Accidents. When a named insured or any other person who operates a motor vehicle insured under the policy is individually or are aggregately involved in 2 or more vehicle accidents while operating a motor vehicle insured under the policy or under another policy issued by the same insurer for a motor vehicle in the same household, resulting in either personal injury or property damage in excess of the amount defined as a reportable accident under Title 29-A, section 2251, subsection 1. For the purpose of this subsection any of the following occurrences involving a motor vehicle operated by a named insured or such other person is not considered an accident when:

A. The motor vehicle was struck from the rear; [1979, c. 336, §1 (NEW).]

B. The motor vehicle was struck while parked; [1979, c. 336, §1 (NEW).]

C. Only the operator of another motor vehicle involved in the accident was convicted of a crime, offense or violation contributing to the accident; or [1979, c. 336, §1 (NEW).]

D. The named insured or other operator of the motor vehicle insured under the policy or the insurer of the policy, was reimbursed by or on behalf of, a person responsible for the accident or has a judgment against that person. [1999, c. 617, §2 (AMD).]

When more than one motor vehicle in a household is insured by the same insurer, the aggregate number of accidents that would permit nonrenewal of the policy or policies insuring those vehicles must be increased by one for each additional motor vehicle insured.

[ 2003, c. 26, §1 (AMD) .]

3. Insurability. When there is a material change in the type of motor vehicle insured which so substantially increases the hazard insured against as to render the motor vehicle uninsurable in accordance with the insurer's underwriting standards in effect at the time the policy was issued or last renewed; provided that if the insured motor vehicle is uninsurable for physical damage coverages only, the insurer shall offer to renew the policy without the physical damage coverages.

[ 1979, c. 336, §1 (NEW) .]

SECTION HISTORY

1979, c. 336, §1 (NEW). 1987, c. 261, (AMD). 1991, c. 837, §A50 (AMD). 1999, c. 617, §2 (AMD). 2003, c. 26, §1 (AMD). 2007, c. 188, Pt. C, §6 (AMD).



24-A §2916-B. Exclusion of covered persons under personal automobile policy

In order to avoid cancellation or nonrenewal of an automobile insurance policy, and to allow an insurer to provide or to continue to provide coverage without an unreasonable risk, an insurer and the named insured may agree, by an endorsement to the policy signed by the interested parties, to exclude from coverage as operators of the insured vehicle or vehicles any covered person or persons who commit an act or acts for which the policy could be cancelled under section 2914, subsection 4, or for which the insurer could refuse to renew under section 2916-A subsections 1 and 2. Every endorsement under this section shall contain the following notice in conspicuous print:

"NOTICE TO POLICYHOLDER IF THE PERSON EXCLUDED FROM COVERAGE BY THIS ENDORSEMENT IS UNDER THE AGE OF 18 YEARS, YOU CAN BE HELD LIABLE UNDER STATE LAW FOR HIS OR HER NEGLIGENCE WHEN HE OR SHE OPERATES YOUR VEHICLE WITH YOUR PERMISSION. YOUR POLICY DOES NOT INSURE YOU AGAINST THIS LIABILITY."

[1981, c. 69, (NEW).]

SECTION HISTORY

1981, c. 69, (NEW).



24-A §2916-C. Discontinuance of a line of business

If an insurer files a plan with the superintendent to discontinue business in a line of insurance subject to this subchapter, the superintendent may authorize the nonrenewal of policies in that line of business if the plan filed by the insurer demonstrates the availability of substantially similar coverage in the admitted market. The nonrenewal of a policyholder pursuant to this section may not be considered by an insurer in future coverage determinations. An insurer may resume transacting business in a line of insurance discontinued pursuant to this section upon written notification to the superintendent. [2005, c. 49, §1 (AMD).]

SECTION HISTORY

1995, c. 544, §9 (NEW). 2005, c. 49, §1 (AMD).



24-A §2917. Notice of intent

An insurer may not fail to renew a policy except by notice to the insured as provided in this subchapter. A notice of intention not to renew is not effective unless received by the named insured at least 30 days prior to the expiration date of the policy. In the event the policy provides automobile physical damage coverage, like notice of intention not to renew must be given to any party named in the loss payable clause. A post office department certificate of mailing to the named insured at the insured's last known address is conclusive proof of receipt on the 3rd calendar day after mailing. [2007, c. 188, Pt. C, §7 (AMD).]

The reason or reasons for the intended nonrenewal action must accompany the notice of intent not to renew and the reason or reasons must be explicit. Explanations such as "underwriting reasons," "underwriting experience," "loss record," "driving experience," "credit report" and similar insurance terms are not by themselves acceptable explanations of an insurer's intended nonrenewal of an automobile insurance policy. A notice of a right to apply for a hearing before the superintendent within 30 days as provided in this section must accompany the notice of intent not to renew. [2007, c. 188, Pt. C, §7 (AMD).]

This section does not apply: [2007, c. 188, Pt. C, §7 (AMD).]

1. If the insurer has manifested its willingness to renew;

[ 1973, c. 339, §1 (NEW) .]

2. If the insured fails to pay any premium due or any advance premium required by the insurer for renewal; or

[ 2007, c. 188, Pt. C, §7 (AMD) .]

3. If the insurer has transferred a policy to an affiliate. Prior to the date of renewal of a policy that has been transferred by an insurer to an affiliate, the insured must receive notice of any changes to the terms of the policy that are less favorable to the insured.

[ 2007, c. 188, Pt. C, §7 (NEW) .]

SECTION HISTORY

1973, c. 339, §1 (NEW). 1973, c. 439, (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §145 (RP). 1977, c. 403, §4 (AMD). 1977, c. 597, (AMD). 1979, c. 347, §§5,6 (AMD). 2007, c. 188, Pt. C, §7 (AMD).



24-A §2918. Duplicate coverage

If an insured obtains a 2nd policy which provides equal or more extensive coverage for any vehicle designated in both policies, the first policy's coverage of such vehicle may be terminated by failure to renew as of the effective time and date of the 2nd policy, whether or not the first policy insurer complies with all provisions of section 2917. [1973, c. 339, §1 (NEW).]

SECTION HISTORY

1973, c. 339, §1 (NEW). 1973, c. 439, (NEW). 1973, c. 625, §145 (RP).



24-A §2919. Renewal not a waiver or estoppel

Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of renewal. [1973, c. 339, §1 (NEW).]

SECTION HISTORY

1973, c. 339, §1 (NEW). 1973, c. 439, (NEW). 1973, c. 625, §145 (RP).



24-A §2920. Hearing before superintendent

Any named insured who has received a statement of reason for cancellation, or of reason for an insurer's intent not to renew a policy, may, within 30 days of the receipt of a statement of reason, request a hearing before the Superintendent of Insurance. The purpose of this hearing shall be limited to establishing the existence of the proof or evidence given by the insurer in its reason for cancellation or intent not to renew. The burden of proof of the reason for cancellation or intent not to renew shall be upon the insurer. The superintendent shall have the authority to order that a policy continue in effect both pending and, if the superintendent finds in favor of the insured, subsequent to a hearing. If the superintendent finds in favor of the insurer at a hearing, the superintendent may order the policy to remain in force for 14 days to allow the insured to obtain other coverage. Acting in conformity with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, the superintendent may adopt rules for carrying out this section. [1989, c. 172, §5 (AMD).]

SECTION HISTORY

1973, c. 339, §1 (NEW). 1973, c. 439, (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §145 (RP). 1977, c. 403, §5 (AMD). 1977, c. 694, §426 (AMD). 1979, c. 336, §2 (AMD). 1979, c. 347, §7 (AMD). 1989, c. 172, §5 (AMD).



24-A §2921. Insured told of alternate coverage

When automobile bodily injury and property damage liability coverage is cancelled or not renewed, other than for nonpayment of premium, the insurer shall notify the named insured of his possible eligibility for automobile liability insurance through the Maine Automobile Insurance Plan. Such notice shall accompany the notice of cancellation or intent not to renew. [1973, c. 339, §1 (NEW).]

SECTION HISTORY

1973, c. 339, §1 (NEW).



24-A §2922. Superintendent's authority to suspend

In the event of impairment or serious financial difficulty of an insurer, the superintendent shall have the authority to suspend the provisions of this Act from applying to the policies of the financially distressed insurer. [1977, c. 403, §6 (NEW).]

SECTION HISTORY

1977, c. 403, §6 (NEW).



24-A §2923. Nonliability for certain statements

1. Notices. Except as provided in Title 10, chapter 209-B, no insurer or licensed agent or employee of the insurer may be held liable in any civil action for statements made in a notice of cancellation or intent not to renew under this chapter if:

A. The statements were made in good faith; [1979, c. 112, §1 (NEW).]

B. The statements are reasonably related to the reason for cancellation or intent not to renew; and [1979, c. 112, §1 (NEW).]

C. In the case of a notice of cancellation, the reason for cancellation is a reason permitted under section 2914. [1979, c. 112, §1 (NEW).]

[ 2013, c. 588, Pt. C, §13 (AMD) .]

2. Hearings. Except as provided in Title 10, chapter 209-B, no person may be held liable in any civil action for statements made or information given at a hearing held under this chapter if:

A. The statements were made or the information was given in good faith; [1979, c. 112, §1 (NEW).]

B. The statements or the information are reasonably related to the reason for cancellation or intent not to renew; and [1979, c. 112, §1 (NEW).]

C. In the case of a hearing held on a notice of cancellation, the reason for cancellation is a reason permitted under section 2914. [1979, c. 112, §1 (NEW).]

[ 2013, c. 588, Pt. C, §13 (AMD) .]

SECTION HISTORY

1979, c. 112, §1 (NEW). 2013, c. 588, Pt. C, §13 (AMD).



24-A §2924. Assigned risk insurance plan

If no payment for renewal of a policy has been received by the insurer 15 days prior to the expiration date of the policy, the insurer shall notify the insured in accordance with this section. Written notice shall be mailed or delivered to the named insured no less than 10 days prior to the expiration date. The notice shall state that the policy will terminate on the expiration date if the insurer does not receive payment by that date. A post-office department certificate of mailing is proof of mailing. [1989, c. 354, (NEW).]

SECTION HISTORY

1989, c. 354, (NEW).






Subchapter 3: PERSONAL AUTOMOBILE INSURANCE AND RENTAL VEHICLE COVERAGE

24-A §2927. Personal automobile insurance; rental vehicle coverage

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Authorized driver" means:

(1) The renter;

(2) The renter's spouse, if that person is a licensed driver meeting the rental company's minimum age requirement;

(3) The renter's employer or coworker, if that person is engaged in business activity with the renter and is a licensed driver meeting the rental company's minimum age requirement;

(4) A person who operates the vehicle during an emergency or while parking the vehicle in the course of that person's employment at a commercial establishment; or

(5) A person listed by the rental company on the rental agreement as an authorized driver. [1991, c. 335, (NEW).]

B. "Covered rental agreement" means a written agreement with a term of 45 continuous days or fewer setting forth the terms and conditions governing the use of a covered rental vehicle provided by a rental company. [1991, c. 335, (NEW).]

C. "Covered rental vehicle" means a private passenger motor vehicle rented pursuant to a covered rental agreement, regardless of where that rental vehicle is registered, rented or operated. [1991, c. 335, (NEW).]

D. "Private passenger motor vehicle" means a motor vehicle of the private passenger, sedan, station wagon or private passenger minivan type. [1991, c. 335, (NEW).]

E. "Rental company" means any person or organization, including franchisees, in the business of providing private passenger motor vehicles to the public. [1991, c. 335, (NEW).]

[ 1991, c. 335, (NEW) .]

2. Rental vehicle coverage required. A personal automobile insurance policy that provides liability and collision, liability and comprehensive or liability, comprehensive and collision coverage must provide coverage for the obligation of the insured for actual damage to a covered rental vehicle, including charges for verifiable and actual loss of use not to exceed 30 days, rented by an insured in the United States, its territories or possessions, or Canada under a covered rental agreement. The deductible applicable to the covered rental vehicle may not exceed the highest of the deductibles for the collision coverage in the event of a collision loss or for the comprehensive coverage in the event of a comprehensive loss, applicable to the insured vehicle.

[ 1991, c. 335, (NEW) .]

3. Notice to insureds. Every policy to which this section applies, either upon policy issuance or upon the first renewal after January 1, 1992, must be accompanied or supplemented by a notice, in a form prescribed or approved by the superintendent, advising the insured of the rental vehicle coverage provided pursuant to this section.

[ 1991, c. 335, (NEW) .]

4. Application. This subchapter applies to all personal automobile policies issued for delivery in this State or renewed on or after January 1, 1992.

[ 1991, c. 335, (NEW) .]

SECTION HISTORY

1991, c. 335, (NEW).









Chapter 40: MASS MARKETING OF CASUALTY AND PROPERTY INSURANCE

24-A §2931. Purpose

The purpose of this chapter is to prevent abuses in connection with sale of casualty and property insurance in this State pursuant to mass marketing plans, while preserving for consumers the potential benefits of this form of marketing. [1973, c. 625, §146 (NEW).]

SECTION HISTORY

1973, c. 625, §146 (NEW).



24-A §2932. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1973, c. 625, §146 (NEW).]

1. Casualty insurance. "Casualty insurance" means all contracts of insurance covered by section 707.

[ 1973, c. 625, §146 (NEW) .]

2. Mass marketing plan. "Mass marketing plan" means a method of selling property and casualty insurance wherein such insurance is offered to employees of particular employers or to members of particular associations or organizations or to persons grouped in other ways and the employer, association or organization has agreed to or otherwise affiliated itself with, or facilitated, the sale of such insurance to its employees or members and employees and includes without limitation such plans whether described as "mass merchandising," "group merchandising," "franchise merchandising" or "collective merchandising."

[ 1973, c. 625, §146 (NEW) .]

3. Property insurance. "Property insurance" means all contracts of insurance covered by section 705.

[ 1973, c. 625, §146 (NEW) .]

SECTION HISTORY

1973, c. 625, §146 (NEW).



24-A §2933. Premium rates

Premium rates under a mass marketing plan shall comply with all standards set forth in the Maine Insurance Code, including without limitation the requirement that rates shall not be excessive, inadequate or unfairly discriminatory. Rates shall not be deemed to be unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors, or like expense factors but different loss exposures, so long as the rates reflect the difference with reasonable accuracy. Rates shall not be deemed to be unfairly discriminatory if they are averaged broadly among persons insured under a mass marketing plan. [1973, c. 625, §146 (NEW).]

SECTION HISTORY

1973, c. 625, §146 (NEW).



24-A §2934. Statistics

An insurer selling insurance pursuant to mass marketing plans shall maintain separate statistics as to loss and expense experience pertinent thereto. [1973, c. 625, §146 (NEW).]

SECTION HISTORY

1973, c. 625, §146 (NEW).



24-A §2935. Compulsory participation prohibited

No insurer shall sell insurance pursuant to a mass marketing plan, if it is a condition of employment or of membership in an association, organization or other group that any employee or member purchase insurance pursuant to such plan, or if any employee or member shall be subject to any penalty by reason of his nonparticipation. [1973, c. 625, §146 (NEW).]

SECTION HISTORY

1973, c. 625, §146 (NEW).



24-A §2936. Tie-in sales prohibited

1. No insurer shall sell insurance pursuant to a mass marketing plan if:

A. Purchase of insurance available under such plan is contingent upon the purchase of any other insurance product or insurance service, or [1973, c. 625, §146 (NEW).]

B. The purchase of any other insurance product or insurance service is contingent upon the purchase of insurance available under such plan. [1973, c. 625, §146 (NEW).]

[ 1973, c. 625, §146 (NEW) .]

2. This section shall not be deemed to prohibit the reasonable requirement of safety devices, such as heat detectors, lightning rods, theft prevention equipment and the like.

[ 1973, c. 625, §146 (NEW) .]

SECTION HISTORY

1973, c. 625, §146 (NEW).



24-A §2937. Disclosure required

Every insurer, agent or broker selling insurance pursuant to a mass marketing plan shall, prior to sale, make full and fair disclosure to prospective insureds of all features of such plan, whether favorable or unfavorable, including, but not limited to, the stability of the premium rates, benefits, duration of coverage, policyholder services, conversion privileges available, and the financial and interlocking interests in the plan, if any, of the sponsoring employer, association, organization or group. [1973, c. 625, §146 (NEW).]

SECTION HISTORY

1973, c. 625, §146 (NEW).



24-A §2937-A. Disclosure of underwriting

A person is deemed to be engaged in deceptive advertising if the person makes, publishes or circulates or causes to be made, published or circulated any written statement relating to an underwritten Maine mass marketing plan, if that written statement does not include a conspicuous notice that some members of the group to which the plan is marketed will not be eligible for insurance. A person making the statement is subject to a desist order issued under section 2165 and to any applicable penalty provided by law. [1989, c. 192, §2 (NEW).]

SECTION HISTORY

1989, c. 192, §2 (NEW).



24-A §2938. Availability (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §146 (NEW). 1989, c. 192, §3 (RP).



24-A §2938-A. Availability

The insurer shall file with the superintendent its underwriting rules pertaining to eligibility for the mass marketing plan. No insurer may use underwriting standards for individual risk selection in a mass marketing plan that are, on the whole, more restrictive than the standards used by that insurer for individual risk selection in the sale of the same kind of insurance in this State other than pursuant to mass marketing plans. If an insurer does not sell that kind of insurance in this State other than pursuant to mass marketing plans, its underwriting standards for individual risk selection in those plans, on the whole, may be no more restrictive than the standards used by its principal affiliate, if any, for individual risk selection in the sale of that kind of insurance in this State other than pursuant to mass marketing plans. With respect to motor vehicle insurance, all policies issued under the mass marketing plans must provide at least the financial responsibility limits of coverage stated in Title 29-A, section 1605, subsection 1. [1995, c. 65, Pt. A, §72 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

If an insurer rejects an applicant for coverage pursuant to a mass marketing plan, the insurer shall provide a notice of rejection to the applicant. Explanations such as "underwriting reasons," "loss record," "location of risk" and similar insurance terms are not by themselves acceptable explanations of an insurer's rejection. [1989, c. 192, §4 (NEW).]

The insurance shall be offered without discrimination against any eligible member of the plan as to rates, forms or coverages. Nothing in this section shall preclude the establishment of different classes of risk. [1989, c. 192, §4 (NEW).]

Insurers may not cancel, fail to renew or change the rating classification of insureds who have coverage in force under existing plans as of the effective date of this section for the sole reason that the insured fails to meet underwriting standards which are applicable to persons enrolling in the plans after the effective date of this section. [1989, c. 192, §4 (NEW).]

SECTION HISTORY

1989, c. 192, §4 (NEW). 1995, c. 65, §A72 (AMD). 1995, c. 65, §§A153,C15 (AFF).



24-A §2939. Cancellation and nonrenewal

1. Cancellation and nonrenewal shall be subject to the applicable provisions set forth elsewhere in this Title.

[ 1973, c. 625, §146 (NEW) .]

2. The failure of an employer, association, organization or other group to remit premiums when due for any reason, including, but not limited to, interruption or termination of employment or membership, shall not be regarded as nonpayment of premium by any insured under any such plan providing for remittance of premium by such employer, association, organization or other group, unless such insured shall have been given written notice of such failure to remit and shall not himself have paid such premium by the later of 20 days after such notice, or the due date of such premium remittance under the mass marketing plan or pursuant to regulations set forth by the superintendent.

[ 1973, c. 625, §146 (NEW) .]

3. Upon the termination of employment or membership or upon the discontinuance of the mass marketing plan, such insured member or employee may maintain his policy in force, in the same amount, upon payment of the premium applicable to the class of risk to which he belongs, on an individual basis.

[ 1973, c. 625, §146 (NEW) .]

4. Any notice of cancellation or nonrenewal of any policy of any employee or member insured under a mass marketing plan shall be accompanied by a notice to the employee or member that, at his request, the insurer will afford the employer, association, organization or other group a reasonable opportunity to consult with the insured and to present facts in opposition to cancellation or nonrenewal.

[ 1973, c. 625, §146 (NEW) .]

SECTION HISTORY

1973, c. 585, §12 (AMD). 1973, c. 625, §146 (NEW).



24-A §2940. Applicability

This chapter shall be applicable only to insurance policies issued or renewed in this State after November 1, 1973 and is in addition to, and not in substitution for, other applicable requirements of the Maine Insurance Code and bureau regulations. [1973, c. 585, §12 (AMD); 1973, c. 625, §146 (NEW).]

SECTION HISTORY

1973, c. 585, §12 (AMD). 1973, c. 625, §146 (NEW).






Chapter 40-A: GROUP PROPERTY AND CASUALTY INSURANCE

24-A §2951. Group property and casualty insurance

1. Group coverage permitted. The following lines of property and casualty insurance may be written on a group basis, subject to the requirements of this section and other applicable law:

A. Liability insurance issued to a risk purchasing group in compliance with chapter 72-A; [2001, c. 138, §16 (NEW).]

B. Credit involuntary unemployment insurance issued to a debtor group in compliance with chapter 37; and [2001, c. 138, §16 (NEW).]

C. Other lines of insurance designated by the superintendent in compliance with rules adopted pursuant to section 2953. [2001, c. 138, §16 (NEW).]

[ 2001, c. 138, §16 (NEW) .]

2. Terms of coverage. A policy must provide insured group members with terms of coverage that are no less favorable to the insured than would be required for comparable nongroup policies, at rates consistent with the requirements of this Title.

[ 2001, c. 138, §16 (NEW) .]

3. Certificate of coverage. An insured group member must be issued a certificate of coverage adequately describing that insured's rights and responsibilities under the group policy in a manner satisfactory to the superintendent, delivered in the same time and manner as is required for the delivery of comparable nongroup policies.

[ 2001, c. 138, §16 (NEW) .]

SECTION HISTORY

2001, c. 138, §16 (NEW).



24-A §2952. Termination of coverage

Cancellation and nonrenewal of group policies and of coverage of group members under group policies are governed by this section. [2001, c. 138, §16 (NEW).]

1. Involuntary termination. Involuntary termination of the group policy is governed by section 2908. Individual insureds do not have standing to contest cancellation or nonrenewal of the group policy unless they have the right to represent the group policyholder.

[ 2001, c. 138, §16 (NEW) .]

2. Prior notice of involuntary termination of coverage. Except as otherwise provided in this section, individual insureds have the same rights to prior notice before involuntary termination of coverage and opportunity for hearing before the superintendent to contest the termination as would be available under the cancellation control laws applicable to comparable nongroup policies.

[ 2001, c. 138, §16 (NEW) .]

3. Termination of group policy. Termination of the group policy, whether voluntary or involuntary, is a valid ground for termination of coverage for all group members, if adequate notice to group members has been given in accordance with subsection 2.

[ 2001, c. 138, §16 (NEW) .]

4. Termination of group membership. Termination of group membership is a valid ground for termination of the member's coverage under a group policy, if the certificate of coverage so provides. If the certificate of coverage gives adequate notice that coverage ceases immediately upon voluntary withdrawal from the group, no further advance notice is required as a condition precedent to the termination of coverage.

[ 2001, c. 138, §16 (NEW) .]

5. Continued coverage. An insurer's obligation to issue or offer continued coverage to a group member under this chapter may be satisfied by the issuance or offer of a comparable nongroup policy.

[ 2001, c. 138, §16 (NEW) .]

SECTION HISTORY

2001, c. 138, §16 (NEW).



24-A §2953. Rulemaking

The superintendent may adopt rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A, establishing specific requirements and procedures for group property and casualty policies, certificates of coverage and rates, consistent with the purposes of this chapter. These rules may specify additional types of insurance that may be issued on a group basis and the types of groups that may be policyholders, if the superintendent determines that the issuance of multiple individual policies to group members in accordance with chapter 40 does not adequately address the needs of the market. [2001, c. 138, §16 (NEW).]

SECTION HISTORY

2001, c. 138, §16 (NEW).






Chapter 41: PROPERTY INSURANCE CONTRACTS

Subchapter 1: STANDARD FIRE POLICY

24-A §3001. Contracts subject to general provisions

All contracts of property insurance covering subjects located in this State are subject to this chapter, to the applicable provisions of chapter 27 (the insurance contract) and to other applicable provisions of this Title. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3002. Standard fire policy required; exceptions

1. No insurer may issue fire insurance policies on property in this State other than those of the Maine standard fire insurance policy which shall contain the following consideration and insuring clause, assignment clause and the general conditions and stipulations set forth after these consideration, insuring and assignment clauses:

Consideration and Insuring Clause

In Consideration of the Provisions and Stipulations herein or added hereto and of the premium above specified, this Company, for the term of .......... from .......... at 12:01 a.m. (Standard Time) to .......... at 12:01 a.m. (Standard Time) at location of property involved, to an amount not exceeding the amount(s) above specified, does insure .......... and legal representatives, to the extent of the actual cash value of the property at the time of loss, but not exceeding the amount which it would cost to repair or replace the property with material of like kind and quality within a reasonable time after such loss, without allowance for any increased cost of repair or reconstruction by reason of any ordinance or law regulating construction or repair, and without compensation for loss resulting from interruption of business or manufacture, nor in any event for more than the interest of the insured, against all DIRECT LOSS BY FIRE, LIGHTNING AND BY REMOVAL FROM PREMISES ENDANGERED BY THE PERILS INSURED AGAINST IN THIS POLICY, EXCEPT AS HEREINAFTER PROVIDED, to the property described herein while located or contained as described in this policy, or pro rata for five days at each proper place to which any of the property shall necessarily be removed for preservation from the perils insured against in this policy, but not elsewhere.

Assignment Clause

Assignment of this policy shall not be valid except with the written consent of this Company.

This policy is made and accepted subject to the foregoing provisions and stipulations and those hereinafter stated, which are hereby made a part of this policy, together with such other provisions, stipulations and agreements as may be added hereto, as provided in this policy.

General Conditions and Stipulations

Concealment, fraud. This entire policy shall be void if, whether before or after a loss, the insured has willfully concealed or misrepresented any material fact or circumstance concerning this insurance or the subject thereof, or the interest of the insured therein, or in case of any fraud or false swearing by the insured relating thereto.

Uninsurable and excepted property. This policy shall not cover accounts, bills, currency, deeds, evidences of debt, money or securities; nor, unless specifically, named hereon in writing, bullion or manuscripts.

Perils not included. This Company shall not be liable for loss by fire or other perils insured against in this policy caused, directly or indirectly by: (a) enemy attack by armed forces, including action taken by military, naval or air forces in resisting an actual or an immediately impending enemy attack; (b) invasion; (c) insurrection; (d) rebellion; (e) revolution; (f) civil war; (g) usurped power; (h) order of any civil authority except acts of destruction at the time of and for the purpose of preventing the spread of fire, provided that such fire did not originate from any of the perils excluded by this policy; (i) neglect of the insured to use all reasonable means to save and preserve the property at and after a loss, or when the property is endangered by fire in neighboring premises; (j) nor shall this Company be liable for loss by theft.

Other insurance. Other insurance may be prohibited or the amount of insurance may be limited by endorsement attached hereto.

Conditions suspending or restricting insurance. Unless otherwise provided in writing added hereto this Company shall not be liable for loss occurring (a) while the hazard is increased by any means within the control or knowledge of the insured; or

(b) while a described building, whether intended for occupancy by owner or tenant, is vacant or unoccupied beyond a period of sixty consecutive days; or

(c) as a result of explosion or riot, unless fire ensues, and in that event for loss by fire only.

Other perils or subjects. Any other peril to be insured against or subject of insurance to be covered in this policy shall be by endorsement in writing hereon or added hereto.

Added provisions. The extent of the application of insurance under this policy and of the contribution to be made by this Company in case of loss, and any other provision or agreement not inconsistent with the provisions of this policy, may be provided for in writing added hereto, but no provision may be waived except such as by the terms of this policy is subject to change.

Waiver provisions. No permission affecting this insurance shall exist, or waiver of any provision be valid, unless granted herein or expressed in writing added hereto. No provision, stipulation or forfeiture shall be held to be waived by any requirement or proceeding on the part of this Company relating to appraisal or to any examination provided for herein.

Cancellation of policy. This policy shall be cancelled at any time at the request of the insured, in which case this Company shall, upon demand and surrender of this policy, refund the excess of paid premium above the customary short rates for the expired time. This policy may be cancelled at any time by this Company by giving to the insured a ten days' written notice of cancellation with or without tender of the excess of paid premium above the pro rata premium for the expired time, which excess, if not tendered, shall be refunded on demand. Notice of cancellation shall state that said excess premium (if not tendered) will be refunded on demand.

Mortgagee interests and obligations. If loss hereunder is made payable, in whole or in part, to a designated mortgagee not named herein as the insured, such interest in this policy may be cancelled by giving to such mortgagee a ten days' written notice of cancellation.

If the insured fails to render proof of loss such mortgagee, upon notice, shall render proof of loss in the form herein specified within sixty (60) days thereafter and shall be subject to the provisions hereof relating to appraisal and time of payment and of bringing suit. If this Company shall claim that no liability existed as to the mortgagor or owner, it shall, to the extent of payment of loss to the mortgagee, be subrogated to all the mortgagee's rights of recovery, but without impairing mortgagee's right to sue; or it may pay off the mortgage debt and require an assignment thereof and of the mortgage. Other provisions relating to the interests and obligations of such mortgagee may be added hereto by agreement in writing.

Pro rata liability. This Company shall not be liable for a greater proportion of any loss than the amount hereby insured shall bear to the whole insurance covering the property against the peril involved, whether collectible or not.

Requirements in case loss occurs. The insured shall give immediate written notice to this Company of any loss, protect the property from further damage, forthwith separate the damaged and undamaged personal property, put it in the best possible order, furnish a complete inventory of the destroyed, damaged and undamaged property, showing in detail quantities, costs, actual cash value and amount of loss claimed; and within sixty days after the loss, unless such time is extended in writing by this Company, the insured shall render to this Company a proof of loss, signed and sworn to by the insured, stating the knowledge and belief of the insured as to the following: The time and origin of the loss, the interest of the insured and of all others in the property, the actual cash value of each item thereof and the amount of loss thereto, all encumbrances thereon, all other contracts of insurance, whether valid or not, covering any of said property, any changes in the title, use, occupation, location, possession or exposures of said property since the issuing of this policy, by whom and for what purpose any building herein described and the several parts thereof were occupied at the time of loss and whether or not it then stood on leased ground, and shall furnish a copy of all the descriptions and schedules in all policies and, if required, verified plans and specifications of any building, fixtures or machinery destroyed or damaged. The insured, as often as may be reasonably required, shall exhibit to any person designated by this Company all that remains of any property herein described, and submit to examinations under oath by any person named by this Company, and subscribe the same; and, as often as may be reasonably required, shall produce for examination all books of account, bills, invoices and other vouchers, or certified copies thereof if originals be lost, at such reasonable time and place as may be designated by this Company or its representative, and shall permit extracts and copies thereof to be made.

Appraisal. In case the insured and this Company shall fail to agree as to the actual cash value or the amount of loss, then, on the written demand of either, each shall select a competent and disinterested appraiser and notify the other of the appraiser selected within twenty days of such demand. The appraisers shall first select a competent and disinterested umpire; and failing for fifteen days to agree upon such umpire, then, on request of the insured or this Company, such umpire shall be selected by a judge of a court of record in the state in which the property covered is located. The appraisers shall then appraise the loss, stating separately actual cash value and loss to each item; and, failing to agree, shall submit their differences, only, to the umpire. An award in writing, so itemized, of any two when filed with this Company shall determine the amount of actual cash value and loss. Each appraiser shall be paid by the party selecting that appraiser and the expenses of appraisal and umpire shall be paid by the parties equally.

Company's options. It shall be optional with this Company to take all, or any part, of the property at the agreed or appraised value, and also to repair, rebuild or replace the property destroyed or damaged with other of like kind and quality within a reasonable time, on giving notice of its intention so to do within thirty days after the receipt of the proof of loss herein required.

Abandonment. There can be no abandonment to this Company of any property.

When loss payable. The amount of loss for which this Company may be liable shall be payable sixty days after proof of loss, as herein provided, is received by this Company and ascertainment of the loss is made either by agreement between the insured and this Company expressed in writing or by the filing with this Company of an award as herein provided.

Suit. No suit or action on this policy for the recovery of any claim shall be sustainable in any court of law or equity unless all the requirements of this policy shall have been complied with, and unless commenced within two years next after inception of the loss.

Subrogation. This Company may require from the insured an assignment of all right of recovery against any party for loss to the extent that payment therefor is made by this Company.

[ 1989, c. 316, §1 (AMD) .]

2. The insurer may use an endorsement or rider attached to its printed policy forms used in other states in order, where necessary, to bring the terms of such form into compliance with the above provisions.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §56 (AMD). 1989, c. 316, §1 (AMD).



24-A §3003. Combination coverages

Any policy or contract otherwise subject to section 3002 (standard fire policy required; exceptions), which includes either on an unspecified basis as to the coverage or for a single premium coverage against the peril of fire and substantial coverage against other perils need not comply with such provisions, provided: [1969, c. 132, §1 (NEW).]

1. Such policy or contract shall afford coverage, with respect to the peril of fire, not less than the coverage afforded by such Maine standard fire policy;

[ 1969, c. 132, §1 (NEW) .]

2. That such coverage as to the peril of fire shall be made subject without change to the same general provisions and stipulations as those of such standard fire policy;

[ 1969, c. 132, §1 (NEW) .]

3. The provisions in relation to mortgagee interests and obligations in such standard fire policy shall be incorporated therein without change;

[ 1969, c. 132, §1 (NEW) .]

4. Such policy or contract is complete as to all of its terms without reference to the standard form of fire insurance policy or any other policy;

[ 1969, c. 132, §1 (NEW) .]

5. The superintendent is satisfied that such policy or contract complies with the provisions hereof.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3004. Lines numbered consecutively

The lines of the conditions of the standard fire insurance policy shall be numbered consecutively at the option of the superintendent. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3004-A. Actual cash value

1. Actual cash value. "Actual cash value", as used in section 3002, means the replacement cost of an insured item of property at the time of loss, less the value of physical depreciation as to the item damaged. "Physical depreciation" means a value as determined according to standard business practices.

[ 1989, c. 316, §2 (NEW) .]

SECTION HISTORY

1989, c. 316, §2 (NEW).



24-A §3005. Cancellation of standard fire policy for nonpayment of premium

An insurer issuing fire insurance policies on property in this State, under the standard form required by section 3002, may cancel any such policy in the manner provided by law without tendering to the assured a ratable proportion of the premium, if the premium has not been paid to the insurer or its agent, or to a duly licensed insurance broker through whom the contract of insurance was negotiated. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3006. Willful violations

Any insurer or agent who shall make, issue or deliver a policy of fire insurance in willful violation of sections 3002 or 3003 shall forfeit for each offense not less than $50 nor more than $200, but the policy shall nevertheless be binding upon the insurer issuing the same. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3007. Cancellation and nonrenewal

1. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Cancellation" means termination of a policy at a date other than its expiration date. [1985, c. 671, §2 (NEW).]

B. "Expiration date" means the date upon which coverage under a policy ends. It also means, for a policy written for a term longer than one year or with no fixed expiration date, each annual anniversary date of the policy. [1985, c. 671, §2 (NEW).]

C. "Nonpayment of premium" means the failure or inability of the named insured to discharge any obligation in connection with the payment of premium on a policy of insurance subject to this section, whether the payments are payable directly to the insurer or its agent or indirectly payable under a premium finance plan or extension of credit. [1985, c. 671, §2 (NEW).]

D. "Nonrenewal" means termination of a policy at its expiration date. [1985, c. 671, §2 (NEW).]

E. "Renewal" or "to renew" means the issuance of, or the offer to issue by an insurer or an affiliate of an insurer, a policy succeeding a policy previously issued and delivered by the same insurer or an affiliated insurer or the issuance of a certificate or notice extending the terms of an existing policy for a specified period beyond its expiration date. For purposes of this section, the transfer of a policy from an insurer to an affiliate is considered a policy renewal. [2005, c. 114, §3 (AMD).]

[ 2005, c. 114, §3 (AMD) .]

2. Except as provided by subsection 8, no contract of property insurance may be cancelled by an insurer prior to the expiration of the policy, except for one or more of the following grounds:

A. Nonpayment of premium; [1985, c. 671, §2 (NEW).]

B. Fraud or material misrepresentation made by or with the knowledge of the named insured in obtaining the policy, continuing the policy or in presenting a claim under the policy; [1985, c. 671, §2 (NEW).]

C. Substantial change in the risk which increases the risk of loss after insurance coverage has been issued or renewed, including, but not limited to, an increase in exposure due to regulation, legislation or court decision; [1985, c. 671, §2 (NEW).]

D. Failure to comply with reasonable loss control recommendations; [1985, c. 671, §2 (NEW).]

E. Substantial breach of contractual duties, conditions or warranties; or [1985, c. 671, §2 (NEW).]

F. Determination by the superintendent that the continuation of a class or block of business to which the policy belongs will jeopardize a company's solvency or will place the insurer in violation of the insurance laws of this State or any other state. [1985, c. 671, §2 (NEW).]

The grounds listed in paragraphs A to E shall be contained in all policies issued, issued for delivery or renewed on or after the effective date of this section. Insurers shall have 30 days from the effective date of this section to notify insureds of these grounds for cancellation on policies issued or issued for delivery before the effective date of this section.

[ 1985, c. 671, §2 (NEW) .]

3. If a policy has been issued for a term longer than one year and, for additional premium consideration, a premium has been guaranteed, the insurer may not refuse to renew or increase the policy premium for the term of that policy.

[ 1985, c. 671, §2 (NEW) .]

4. If an insurer offers or purports to renew a contract, but on less favorable terms to the insured or at higher rates, and a higher rating plan, the new terms or rates and rating plan may take effect on the renewal date if the insurer has provided the insured notice as required by this section. If the insurer has not so notified the contract holder, the contract holder may elect to cancel the renewal policy within the 30-day period after receipt of the notice or delivery. Earned premium for the period of coverage for such time as the renewal contract may have been in force shall be calculated pro rata at the lower of the current or previous year's rate. If the insured accepts the renewal, the premium increase, if any, and other changes shall be effective immediately following the prior policy's expiration or anniversary date. This section does not apply if the change is a rate, form or plan filed with the superintendent and applicable to the entire class of business to which the policy belongs or to a premium increase based on the altered nature or extent of the risk insured against.

[ 1985, c. 671, §2 (NEW) .]

5. Cancellation or nonrenewal is not effective until notice is received by the insured as follows.

A. To the extent that section 3002 is applicable, the notice of cancellation shall be given as provided for in that section. If section 3002, is not applicable, cancellation shall not be effective prior to 10 days after receipt by the insured of a notice of cancellation. The notice shall state the effective date of and the reason or reasons for cancellation. [1985, c. 671, §2 (NEW).]

B. Nonrenewal subject to this section is not effective prior to 30 days after receipt of written notice by the insured. Prior to the date of renewal of a policy that has been transferred by an insurer to an affiliate, the insured must receive notice of any changes to the terms of the policy that are less favorable to the insured. [2009, c. 415, Pt. A, §13 (AMD).]

C. A post-office certificate of mailing to the named insured at his last known address shall be conclusive proof of receipt of notice on the 3rd calendar day after mailing. [1985, c. 671, §2 (NEW).]

[ 2009, c. 415, Pt. A, §13 (AMD) .]

6. Any insured who has received a notice of an insurer's intent to cancel a policy may, within 45 days of the receipt of the notice, request a hearing before the superintendent. The purpose of this hearing shall be limited to establishing the existence of the proof or evidence given by the insurer in its notice of cancellation. The burden of proof of the reason for cancellation shall be upon the insurer. The superintendent shall have the authority to order that a policy remain in force both pending and, if the superintendent finds in favor of the insured, subsequent to a hearing. If the superintendent finds in favor of the insurer at a hearing, the superintendent may order the policy to remain in force for 14 days to allow the insured to obtain other coverage.

[ 1989, c. 172, §6 (AMD) .]

7. Except as provided in Title 10, chapter 209-B, no insurer or licensed agent or employee of the insurer may be held liable in any civil action for statements made in a notice of cancellation or nonrenewal or at a hearing held under this section if the statements were made in good faith and, in the case of cancellation, are reasonably related to the grounds for cancellation.

[ 2013, c. 588, Pt. C, §14 (AMD) .]

8. This section does not apply to any insurance policy that has not been previously renewed if the policy has been in effect less than 60 days at the time notice of cancellation is mailed or otherwise delivered, except as provided in subsection 1, paragraph A and subsection 5, paragraphs A and C. This section does not apply to any policy subject to subchapter 5. This section does not apply to any policy issued pursuant to any assigned risk plan. The superintendent may suspend, in whole or in part, the applicability of this section to any insurer if, in the superintendent's discretion, its application will endanger the ability of the insurer to fulfill its contractual obligation.

[ 2007, c. 188, Pt. C, §8 (AMD) .]

9. This section applies to all contracts of property insurance, except surplus lines contracts, delivered or issued for delivery in this State, both before and after the effective date of this section. Provisions in this section relating to nonrenewal of policies shall take effect 30 days after the effective date of this section.

[ 1989, c. 172, §6 (AMD) .]

SECTION HISTORY

1985, c. 671, §2 (NEW). 1989, c. 172, §6 (AMD). 1991, c. 25, §2 (AMD). 2005, c. 114, §§3,4 (AMD). 2007, c. 188, Pt. C, §8 (AMD). 2009, c. 415, Pt. A, §13 (AMD). 2013, c. 588, Pt. C, §14 (AMD).






Subchapter 2: DEPOSIT NOTES

24-A §3020. Policy and deposit note one contract; insolvency; liability of insured; note surrendered

1. A policy of insurance issued by a fire or marine insurer, domestic or foreign, and a deposit note given therefor are one contract. A loss under such policy or other equitable claims may be proved in defense to the note, though it was indorsed or assigned before it was due.

[ 1969, c. 132, §1 (NEW) .]

2. When an insurer becomes insolvent, the maker of the note is only liable for the equitable proportion thereof which accrued during the solvency. If the insolvency occurs within 60 days of the date of the note, it is void except for the amount of the maker's claim, if any, on the insurer. No insured shall be held to contribute to any losses or expenses beyond the amount of his deposit note. At the expiration of his term of insurance, his note, on payment of all assessments for which it is liable, shall be relinquished to him, except as provided in section 3021.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3021. Lien on insured real estate

Any fire insurer shall have a lien against the insured, on the buildings insured and the land appurtenant thereto, for the amount at any time due on the note referred to in section 3020, to commence from the time of the recording of the same, and to continue 60 days after the expiration of the policy on which such note is given, if the insurer causes a certificate of its claim to such lien, signed by the secretary, to be recorded by the register of deeds for the county or district. During the pendency of such lien, an attachment of such property, in a civil action on the note in favor of the insurer, has priority of all other attachments or claims. Execution, when recovered, may be levied on it accordingly. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3022. Lien continues on deceased's property; policy descends to estate

Upon the death of a member, the lien of the insurer remains good on the property insured to the amount due on the deposit note, and the policy descends to the executor or administrator of the deceased for the benefit of the estate during its continuance, unless voluntarily surrendered or forfeited by the charter of the insurer. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).






Subchapter 3: LIEN OF MORTGAGEES ON POLICIES

24-A §3030. Lien established; application of payments

The mortgagee of any real estate or the mortgagee of any personal property shall have a lien upon any policy of insurance against loss by fire procured thereon by the mortgagor, to take effect from the time he files with the insurer, at its home office, a written notice, briefly describing his mortgage, the estate conveyed thereby and the sum remaining unpaid thereon. If the mortgagor, by a writing by him signed and filed with the secretary, consents that the whole of the sum secured by the policy, or so much as is required to discharge the amount due on the mortgage at the time when a loss occurs, shall be applied to the payment of the mortgage, it shall be so paid by the insurer and the mortgagee's receipt therefor shall be a sufficient discharge of the insurer. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3031. Enforcement of lien

If the mortgagor does not consent as provided for in section 3030, the mortgagee of any real estate may, at any time within 60 days after a loss, and the mortgagee of any personal property may at any time within 30 days after a loss, enforce his lien by a civil action against the mortgagor, and the insurer as his trustee, in which judgment may be rendered for what is found due from the insurer upon the policy, notwithstanding the time of payment of the whole sum secured by the mortgage has not arrived, and which action shall be commenced and service made on the trustee within such 60 or 30 days. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3032. Application of amount recovered

The amount recovered under section 3031 shall be applied first to the payment of the costs of the civil action and officer's fees on the execution and next to the payment of the amount due on the mortgage. The balance, if any, shall be retained by the insurer and paid to the mortgagor. If the insurer assumes the defense, it shall be liable to the plaintiff for costs in the same manner as the principal defendant, defending the action, would be. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3033. Priority of mortgagees

When 2 or more mortgagees claim the benefit of sections 3030 to 3032, their rights shall be determined according to the priority of their claims and mortgages by the principles of law. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3034. Mortgagee's policy void, unless consented to

When any mortgagee claims the benefit of sections 3030 to 3033, any policy of insurance which he had procured or subsequently procures on his interest in the same property by virtue of his mortgage is void, unless consented to by the insurer insuring the mortgagor's interest. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).






Subchapter 4: GENERAL PROVISIONS

24-A §3040. Insurance on furniture, owned jointly by husband and wife

Insurance effected by a husband or wife on a dwelling house owned by the insured and on the furniture therein is valid for all the furniture, although part is owned by the husband and part by the wife. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3041. Time limit for adjusting, paying fire loss; penalty

1. In case of physical loss by fire to property insured by any insurer, the insurer or its representative shall begin adjustment of such loss within 20 days after the receipt of the notice of loss provided for by the policy.

[ 1969, c. 132, §1 (NEW) .]

2. In any statute relating to fire insurance or in any policy of fire insurance, reference to the date of loss or the time when a loss occurs shall mean the day of the fire against which the policy insures.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3042. Loss information to be supplied

1. Request for information. Every insurer shall provide loss information concerning an insurance policy to its insured within 30 calendar days of the receipt of a written request from the insured or an insurance agent or other authorized representative of the insured. An insurer may not cancel or refuse to renew an insurance policy for the nonpayment of premium during any period within which the insurer fails to provide the loss information requested under this section, unless the insured requests that information fewer than 45 calendar days prior to the expiration date of the insurance policy.

[ 1989, c. 696, §2 (NEW) .]

2. Transmittal of request. If an insured requests loss information from an insurance agent or an authorized representative of the insured, the representative or agent shall transmit the request for loss information to the insurer within 4 working days.

[ 1989, c. 696, §2 (NEW) .]

3. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Insurance policy" means the insurance policy relating to the loss information requested pursuant to this section. [1989, c. 696, §2 (NEW).]

B. "Loss information" means the following items: the name of the insured, the date of the loss, the date the claim was received by the insurer, a description of the loss, any amount paid by the insurer on account of the loss, any amount reserved for the loss and whether the claim is open or closed. [1989, c. 696, §2 (NEW).]

[ 1989, c. 696, §2 (NEW) .]

SECTION HISTORY

1989, c. 696, §2 (NEW).



24-A §3043. Coverage for rental equipment permitted

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Covered rental agreement" means a written agreement with a term of 30 continuous days or fewer setting forth the terms and conditions governing the use of covered rental equipment provided by a rental company. [2015, c. 77, §8 (NEW).]

B. "Covered rental equipment" means equipment rented pursuant to a covered rental agreement for personal or household purposes. [2015, c. 77, §8 (NEW).]

C. "Rental company" means a person or organization, including a franchisee, in the business of renting equipment to the public. [2015, c. 77, §8 (NEW).]

[ 2015, c. 77, §8 (NEW) .]

2. Coverage for rental equipment permitted. Notwithstanding any other provision of this Title, a rental company may offer for sale an insurance policy insuring against the loss of or damage to covered rental equipment under a covered rental agreement.

[ 2015, c. 77, §8 (NEW) .]

SECTION HISTORY

2015, c. 77, §8 (NEW).






Subchapter 5: MAINE PROPERTY INSURANCE CANCELLATION CONTROL ACT

24-A §3048. Scope of subchapter

This subchapter shall apply to policies of insurance, other than automobile insurance and workers' compensation insurance, on risks located or resident in this State which are issued and take effect or which are renewed after the effective date of this subchapter and insuring against any of the following: [1989, c. 502, Pt. A, §99 (AMD).]

1. Loss of or damage to real property which is used solely for residential purposes and which consists of not more than 4 apartments and which is owner-occupied;

[ 1973, c. 239, (NEW) .]

2. Loss of or damage to personal property in which natural persons resident in specifically described real property of the kind described in subsection 1 have an insurable interest, except personal property used in the conduct of a commercial or industrial enterprise;

[ 1973, c. 239, (NEW) .]

3. Legal liability of a natural person or persons for loss of, damage to or injury to persons or property, but not including policies primarily insuring risks arising from the conduct of a commercial or industrial enterprise.

[ 1973, c. 239, (NEW) .]

Any policy written for a term longer than one year or with no fixed expiration date shall be considered, for purposes of this subchapter, written for successive policy terms of one year. [1979, c. 411, §1 (NEW).]

SECTION HISTORY

1973, c. 239, (NEW). 1979, c. 411, §1 (AMD). 1989, c. 502, §A99 (AMD).



24-A §3048-A. Hearings

Unless otherwise specified, all hearings held under this subchapter shall conform to the procedures set forth in the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV. [1977, c. 694, §427 (NEW).]

SECTION HISTORY

1977, c. 694, §427 (NEW).



24-A §3049. Notice of cancellation; reasons

No policy may be cancelled except by notice to the insured as provided in this subchapter. No notice of cancellation of a policy shall be effective unless it is based on one or more of the following reasons: [1973, c. 239, (NEW).]

1. Nonpayment of premium, including nonpayment of any additional premiums, calculated in accordance with the current rating manual of the insurer, justified by a physical change in the insured property or a change in its occupancy or use. A notice of cancellation for nonpayment of premium is not effective unless deemed received under section 3050 after the premium due date;

[ 2007, c. 188, Pt. C, §9 (AMD) .]

2. Conviction of the named insured of a crime having as one of its necessary elements an act increasing any hazard insured against;

[ 1973, c. 239, (NEW) .]

3. Discovery of fraud or material misrepresentation by any one of the following:

A. The insured or the insured's representative in obtaining the insurance; or [2003, c. 671, Pt. A, §3 (AMD).]

B. The named insured in pursuing a claim under the policy; [1973, c. 239, (NEW).]

[ 2003, c. 671, Pt. A, §3 (AMD) .]

4. Discovery of either:

A. Negligent acts or omissions by the insured substantially increasing any of the hazards insured against; or [2003, c. 671, Pt. A, §4 (NEW).]

B. A failure to disclose a material fact in relation to the application for insurance that would, if coverage is effectuated without knowledge by the insurer, substantially alter the terms of the policy; [2003, c. 671, Pt. A, §4 (NEW).]

[ 2003, c. 671, Pt. A, §4 (RPR) .]

4-A. Violation of terms or conditions of the policy;

[ 2015, c. 69, §1 (NEW) .]

5. Physical changes in the insured property that result in the property becoming uninsurable;

[ 2003, c. 671, Pt. A, §5 (AMD) .]

6. The insured property is vacant and custodial care is not maintained on the property;

[ 2003, c. 671, Pt. A, §6 (NEW) .]

7. The presence of a trampoline on the premises if the insured is notified that the policy will be cancelled if the trampoline is not removed and the trampoline, after notice, remains on the property 30 or more days after the date of notice;

[ 2003, c. 671, Pt. A, §6 (NEW) .]

8. The presence of a swimming pool upon the insured property that is not fenced in, in accordance with the standards established in Title 22, section 1631, if the pool remains in noncompliance with those standards for 30 days after notice by the insurer of the defective condition and intent to cancel the policy;

[ 2003, c. 671, Pt. A, §6 (NEW) .]

9. A loss occasioned by a dog bite, unless, after notice of cancellation or nonrenewal is received, the insured removes the dog; or

[ 2003, c. 671, Pt. A, §6 (NEW) .]

10. Failure to comply with reasonable loss control recommendations within 90 days after notice from the insurer.

[ 2003, c. 671, Pt. A, §6 (NEW) .]

This section does not apply to any policy or coverage that has been in effect less than 90 days at the time notice of cancellation is received by the named insured, or 120 days in the case of residential property that is expected to be continuously unoccupied for 3 months in any 12-month period and that is other than the insured's primary residence, unless it is a renewal policy. An insured does not have the right to a hearing before the Superintendent of Insurance for the purpose of contesting cancellation of a new policy that has been in force less than 90 days or 120 days in the case of residential property other than the insured's primary residence that is expected to be continuously unoccupied for 3 months in any 12-month period. [2003, c. 671, Pt. A, §7 (AMD).]

This section shall not apply to the nonrenewal of a policy. [1977, c. 414, §1 (NEW).]

"Nonpayment of premium" means failure of the named insured to discharge when due any of his obligations in connection with the payment of premium on the policy, or any installment of a premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit. [1979, c. 35, (NEW).]

SECTION HISTORY

1973, c. 239, (NEW). 1977, c. 414, §1 (AMD). 1979, c. 35, (AMD). 1979, c. 347, §§8,9 (AMD). 1979, c. 411, §2 (AMD). 1979, c. 663, §§150,151 (AMD). 2003, c. 671, §§A3-7 (AMD). 2007, c. 188, Pt. C, §9 (AMD). 2015, c. 69, §1 (AMD).



24-A §3050. Delivery of notice

A notice of cancellation of a policy is not effective unless received by the named insured at least 20 days prior to the effective date of cancellation, or, when the cancellation is for nonpayment of premium, at least 10 days prior to the effective date of cancellation. Like notice must also be given to any party named as mortgagee on the policy. A postal service certificate of mailing to the named insured at the insured's last known address is conclusive proof of receipt on the 5th calendar day after mailing. [2007, c. 188, Pt. C, §10 (AMD).]

Except for a policy that has been in effect for less than 90 days at the time notice of cancellation is received by the named insured, the reason for cancellation must accompany the notice, together with a notice of the right to apply for a hearing before the superintendent within 30 days, as provided in section 3054. [2007, c. 188, Pt. C, §10 (AMD).]

SECTION HISTORY

1973, c. 239, (NEW). 1973, c. 585, §12 (AMD). 1977, c. 414, §§2,3 (AMD). 1979, c. 347, §§10,11 (AMD). 1989, c. 172, §7 (AMD). 2005, c. 114, §5 (AMD). 2007, c. 188, Pt. C, §10 (AMD).



24-A §3051. Notice of intent

An insurer may not fail to renew a policy except by notice to the insured as provided in this subchapter. A notice of intention not to renew is not effective unless received by the named insured at least 30 days prior to the expiration date of the policy. Like notice must also be given to any party named as mortgagee on the policy. A post office certificate of mailing to the named insured at the insured's last known address is conclusive proof of receipt on the 3rd calendar day after mailing. The reason must accompany the notice of intent not to renew, together with notification of the right to apply for a hearing before the superintendent within 30 days as provided. [2007, c. 188, Pt. C, §11 (AMD).]

The reason or reasons for the intended nonrenewal action must accompany the notice of intent not to renew and the reason or reasons must be explicit. Explanations such as "underwriting reasons," "underwriting experience," "loss record," "location of risk," "credit report" and similar insurance terms are not by themselves acceptable explanations of an insurer's intended nonrenewal of a policy insuring property of the kind defined in section 3048. The reason for nonrenewal must be a good faith reason and related to the insurability of the property or a ground for cancellation pursuant to section 3049. [2003, c. 671, Pt. A, §8 (AMD).]

This section does not apply: [2003, c. 671, Pt. A, §8 (AMD).]

1. If the insurer has manifested its willingness to renew;

[ 2005, c. 114, §6 (AMD) .]

2. If the insured fails to pay any premium due or any advance premium required by the insurer for renewal; or

[ 2005, c. 114, §7 (AMD) .]

3. If the insurer has transferred a policy to an affiliate.

[ 2007, c. 188, Pt. C, §11 (AMD) .]

Prior to the date of renewal of a policy that has been transferred by an insurer to an affiliate, the insured must receive notice of any changes to the terms of the policy that are less favorable to the insured. [2007, c. 188, Pt. C, §11 (NEW).]

SECTION HISTORY

1973, c. 239, (NEW). 1973, c. 585, §12 (AMD). 1977, c. 414, §§4,5 (AMD). 1979, c. 144, (AMD). 1979, c. 347, §12 (AMD). 2003, c. 671, §A8 (AMD). 2005, c. 114, §§6-8 (AMD). 2007, c. 188, Pt. C, §11 (AMD).



24-A §3052. Duplicate coverage

If an insured obtains a replacement policy which provides equal or more extensive coverage for any property designated in both policies, the first insurer's coverage of such property may be terminated by failure to renew as of the effective time and date of the replacement policy, whether or not the first insurer complies with all provisions of section 3051. [1973, c. 239, (NEW).]

SECTION HISTORY

1973, c. 239, (NEW).



24-A §3053. Renewal not a waiver or estoppel

Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of renewal. [1973, c. 239, (NEW).]

SECTION HISTORY

1973, c. 239, (NEW).



24-A §3054. Hearing before Superintendent of Insurance

A named insured who has received a statement of reason for cancellation, or of reason for an insurer's intent not to renew a policy, may, within 30 days of the receipt of a statement of reason, request a hearing before the Superintendent of Insurance. The purpose of this hearing is limited to establishing the existence of the proof or evidence used by the insurer in its reason for cancellation or intent not to renew. The burden of proof of the reason for cancellation or intent not to renew is on the insurer. If an insurer's reason for nonrenewal is not based on a ground for cancellation permitted under section 3049, the insurer must provide proof or evidence that the reason for nonrenewal is a good faith reason and related to the insurability of the property. A statement from the insurer that the risk does not meet the insurer's underwriting guidelines alone is not considered sufficient proof or evidence. The superintendent shall adopt rules for carrying out this section. The superintendent may order the policy to continue in effect both pending and, if the superintendent finds in favor of the insured, subsequent to a hearing. If the superintendent finds in favor of the insurer at a hearing, the superintendent may order the policy to remain in force for 14 days to allow the insured to obtain other coverage. [2003, c. 671, Pt. A, §9 (AMD).]

SECTION HISTORY

1973, c. 239, (NEW). 1973, c. 585, §12 (AMD). 1979, c. 347, §13 (AMD). 1989, c. 172, §8 (AMD). 2003, c. 671, §A9 (AMD).



24-A §3055. Superintendent's authority to suspend

In the event of impairment or serious financial difficulty of an insurer or insurers, the superintendent shall have the authority to suspend the provisions of the Maine Property Insurance Cancellation Control Act from applying to the policies of the financially distressed insurer or insurers. [1977, c. 414, §6 (NEW).]

SECTION HISTORY

1977, c. 414, §6 (NEW).



24-A §3055-A. Discontinuance of a line of business

If an insurer files a plan with the superintendent to discontinue business in a line of insurance subject to this subchapter, the superintendent may authorize the nonrenewal of policies in that line of business if the plan filed by the insurer demonstrates the availability of substantially similar coverage in the admitted market. The nonrenewal of a policyholder pursuant to this section may not be considered by an insurer in future coverage determinations. An insurer may resume transacting business in a line of insurance discontinued pursuant to this section upon written notification to the superintendent. [2005, c. 49, §2 (AMD).]

SECTION HISTORY

1995, c. 544, §10 (NEW). 2005, c. 49, §2 (AMD).



24-A §3056. Nonliability for certain statements

1. Notices. Except as provided in Title 10, chapter 209-B, no insurer or licensed agent or employee of the insurer may be held liable in any civil action for statements made in a notice of cancellation or intent not to renew under this chapter if:

A. The statements were made in good faith; [1979, c. 112, §2 (NEW).]

B. The statements are reasonably related to the reason for cancellation or intent not to renew; and [1979, c. 112, §2 (NEW).]

C. In the case of a notice of cancellation, the reason for cancellation is a reason permitted under section 3049. [1979, c. 112, §2 (NEW).]

[ 2013, c. 588, Pt. C, §15 (AMD) .]

2. Hearings. Except as provided in Title 10, chapter 209-B, no person may be held liable in any civil action for statements made or information given at a hearing held under this chapter if:

A. The statements were made or the information was given in good faith; [1979, c. 112, §2 (NEW).]

B. The statements or the information are reasonably related to the reason for cancellation or intent not to renew; and [1979, c. 112, §2 (NEW).]

C. In the case of a hearing held on a notice of cancellation, the reason for cancellation is a reason permitted under section 3049. [1979, c. 112, §2 (NEW).]

[ 2013, c. 588, Pt. C, §15 (AMD) .]

SECTION HISTORY

1979, c. 112, §2 (NEW). 2013, c. 588, Pt. C, §15 (AMD).



24-A §3057. Actions related to age of dwelling prohibited

An insurance company authorized to transact business in this State may not cancel or refuse to issue or renew a property insurance policy subject to this subchapter solely on the basis of the age of the dwelling and without consideration of the current condition of the property. [2003, c. 671, Pt. A, §10 (NEW).]

SECTION HISTORY

2003, c. 671, §A10 (NEW).



24-A §3058. Refusal based on previous owner's losses

An insurance company authorized to transact business in this State may not refuse to issue a property insurance policy subject to this subchapter for the sole reason that a previous owner of the property submitted claims for losses to the property. [2003, c. 671, Pt. A, §10 (NEW).]

SECTION HISTORY

2003, c. 671, §A10 (NEW).



24-A §3059. Insurer valuation of property; increase in premium; notice

1. Increase in valuation. If an insurer determines that the stated insured value of a property covered by a policy subject to this subchapter should be increased to depict more accurately its current value and the increase in valuation will result in an increase in premium for the policy, then the increase in the stated insured value and the corresponding increase in premium may be implemented only at the time of renewal.

[ 2003, c. 671, Pt. A, §10 (NEW) .]

2. Notice. If an insurer increases the stated insured value in accordance with subsection 1, then the insurer must provide notice to the named insured on the policy at least 30 days prior to the effective date of the renewal policy stating the reason for the increase in premium and the amount of premium increase associated with the increase in valuation. The notice also must state that upon written request by the named insured the insurer will disclose the specific reasons and specific property characteristics that contributed to the resulting increase in stated value.

[ 2003, c. 671, Pt. A, §10 (NEW) .]

3. Exemptions. This section does not apply to routinely scheduled increases in valuation under the policy based on inflation or to increases in the stated insured value of a property agreed to by the insured.

[ 2003, c. 671, Pt. A, §10 (NEW) .]

SECTION HISTORY

2003, c. 671, §A10 (NEW).



24-A §3060. Insurance coverage for family child care providers

1. Evidence of business liability insurance. An insurer may not refuse to issue or renew a policy covering the primary residence of a family child care provider certified under Title 22, section 8301-A, subsection 3 or cancel such policy within the first 90 days of coverage unless the denial of coverage or cancellation is based solely on underwriting factors other than the presence of a family child care business on the premises if the family child care provider has demonstrated satisfactory evidence that the child care business is covered by separate insurance coverage for business liability, including medical payments coverage equivalent to coverage in the policy. For purposes of cancellation or nonrenewal under section 3049 or 3051, an insurer may not treat the presence of the family child care business activity as a factor related to the insurability of the primary residence of a family child care provider certified under Title 22, section 8301-A, subsection 3 if the family child care provider has demonstrated satisfactory evidence that the child care business is covered by separate insurance coverage for business liability in accordance with this subsection.

[ 2009, c. 185, §1 (NEW) .]

2. No liability under property insurance policy. An insurer has no duty to defend or indemnify a family child care provider certified under Title 22, section 8301-A, subsection 3 under a policy covering the primary residence of a family child care provider issued by the insurer if:

A. The loss or damage for which the family child care provider is liable or alleged to be liable arises in whole or in part from the family child care business activity; [2009, c. 185, §1 (NEW).]

B. The policy issued by the insurer expressly excludes that loss or damage arising from the family child care business activity; [2009, c. 185, §1 (NEW).]

C. The family child care provider has demonstrated satisfactory evidence of separate insurance coverage for child care business liability in accordance with subsection 1; and [2009, c. 185, §1 (NEW).]

D. The insurer issuing the policy covering the primary residence has disclosed to the family child care provider that failure to maintain separate insurance coverage for child care business liability might result in cancellation or nonrenewal of the policy covering the primary residence and that the child care business activity is excluded under the policy. [2009, c. 185, §1 (NEW).]

[ 2009, c. 185, §1 (NEW) .]

3. Effect of cancellation or nonrenewal of business liability policy. If a family child care provider has demonstrated satisfactory evidence of separate insurance coverage for child care business liability to the insurer as provided in subsection 2, paragraph C, the insurer issuing the policy covering the primary residence continues to have no duty to defend if the insurance policy for child care business liability is cancelled or nonrenewed during the term of the policy covering the primary residence.

[ 2009, c. 185, §1 (NEW) .]

SECTION HISTORY

2009, c. 185, §1 (NEW).



24-A §3061. Uniform policy standards concerning hurricane deductible programs

The superintendent shall adopt rules establishing procedures and standards for an insurer that uses a hurricane deductible program or programs regarding the applicability of hurricane deductibles. Procedures and standards must include without limitation uniform policy standards and the form of notice that the insurer must provide to the named insured under a policy subject to this subchapter issued by the insurer. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. [2013, c. 38, §1 (NEW).]

SECTION HISTORY

2013, c. 38, §1 (NEW).









Chapter 43: SURETY INSURANCE CONTRACTS

24-A §3101. Contracts subject to general provisions

All contracts of surety insurance delivered or issued for delivery in this State and covering subjects resident, located, or to be performed in this State are also subject to the applicable provisions of chapter 27 (the insurance contract) and to other applicable provisions of this Title. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3102. Acceptance as surety on bonds

Any insurer duly authorized to transact surety insurance in this State may be accepted as surety upon the bond of any person required by the laws of the State to execute a bond. If such insurer shall furnish satisfactory evidence of its ability to provide all the security required by law, no additional surety may be exacted, but other surety or sureties may, in the discretion of the official authorized to approve such bond, be required. Such insurer may be released from its liability on the same terms and conditions as are by law prescribed for the release of individuals. It is the true intent and meaning of this section to enable corporations created for that purpose to become surety on bonds required by law, subject to all the rights and liabilities of private individuals. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3102-A. Indemnification; surety on bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 296, §1 (NEW). 2011, c. 38, §1 (RP).



24-A §3103. Premiums on bonds

Any court or officer whose duty it is to pass upon the account of any person required by law to give a bond may, whenever such person has given any such surety insurer as surety upon the bond, allow in the settlement of such account a reasonable sum for the expense of procuring such surety. The premiums on account of all official bonds required by law to be given by county officials shall be paid from the treasuries of their several counties. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3104. Notice of authorization to registers of probate

Whenever any surety insurer is authorized to transact business in this State, the superintendent shall maintain the name of such insurer and the names of all agents of such insurer who have been licensed by the superintendent, their places of residence and the dates when their licenses will expire. [1993, c. 637, §34 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 330, (RPR). 1993, c. 637, §34 (AMD).



24-A §3105. Estoppel to deny corporate power

An insurer must attach a power of attorney to every bond it executes through an attorney-in-fact in this State; except that bonds executed by an officer of this insurer are exempt from this requirement. The power of attorney must identify the name and address of its attorney-in-fact who is authorized to act for the insurer within this State together with the scope of authority of the attorney-in-fact. Any insurer which shall execute any bond as surety under section 3102 shall be estopped in any proceedings to enforce the liability which it shall have assumed to incur, to deny its corporate power or the authority of its attorney in fact within the scope of the power of attorney filed in accordance with this section, to execute such instrument or assume such liability or the authority of any licensed agent to countersign such instrument. [1993, c. 637, §35 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1993, c. 637, §35 (AMD).






Chapter 45: TITLE INSURANCE CONTRACTS

24-A §3201. Contracts subject to general provisions

All contracts of title insurance delivered or issued for delivery in this State and covering subjects located in this State are subject to the applicable provisions of chapter 27 (the insurance contract) and to other applicable provisions of this Title. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3202. Closing protection letters

1. Title insurer may issue closing or settlement protection. A title insurer may issue closing or settlement protection on a form of closing protection letter approved by the superintendent pursuant to section 2412. Only a buyer, borrower or lender that is a party to a transaction in which a title insurance policy will be issued by or on behalf of the title insurer issuing the closing or settlement protection is eligible to receive the benefit of closing or settlement protection. Closing or settlement protection issued pursuant to this subsection must benefit each buyer, borrower and lender that is a party to the transaction for which that closing or settlement protection is issued.

[ 2013, c. 233, §1 (NEW) .]

2. Indemnity. The closing or settlement protection issued pursuant to subsection 1 may indemnify a buyer, borrower or lender against loss because of one of the following acts of a policy-issuing title insurance agent or other settlement service provider under the terms and conditions of the closing protection letter as issued by the title insurer:

A. Theft or misappropriation of settlement funds in connection with a transaction, but only to the extent that the theft relates to the status of the title to an insured interest in land or to the validity, enforceability and priority of the lien of the mortgage on an insured interest in land; and [2013, c. 233, §1 (NEW).]

B. Failure to comply with the written closing instructions when agreed to by the settlement agent or title agent, but only to the extent that the failure to comply with the instructions relates to the status of the title to an insured interest in land or the validity, enforceability and priority of the lien of the mortgage on an insured interest in land. [2013, c. 233, §1 (NEW).]

[ 2013, c. 233, §1 (NEW) .]

3. Fee. The fee charged by a title insurer for closing or settlement protection coverage must be filed with the superintendent pursuant to section 2304-A. The fee may not be subject to any agreement requiring a division of fees or premiums collected on behalf of the title insurer. A title insurer may charge only one fee for a closing or settlement protection letter for the protection of all parties receiving the benefit of closing or settlement protection in connection with the real property transaction giving rise to the issuance of the closing or settlement protection letter.

[ 2013, c. 233, §1 (NEW) .]

4. Provision of other protection prohibited. Except as provided in this section, a title insurer may not provide any protection that purports to indemnify against improper acts or omissions of a person with regard to settlement or closing services.

[ 2013, c. 233, §1 (NEW) .]

SECTION HISTORY

2013, c. 233, §1 (NEW).






Chapter 47: ORGANIZATION, CORPORATE POWERS, PROCEDURES OF DOMESTIC LEGAL RESERVE STOCK AND MUTUAL INSURERS

Subchapter 1: ORGANIZATION AND GENERAL POWERS

24-A §3301. Scope of chapter

This chapter applies only as to domestic stock and mutual insurers transacting insurance on the cash premium or legal reserve plan. [1973, c. 788, §107 (AMD).]

1.

[ 1973, c. 788, §107 (RP) .]

2.

[ 1973, c. 788, §107 (RP) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 788, §107 (AMD).



24-A §3302. Insurers to be organized under this Title

All domestic stock and mutual legal reserve insurers hereafter organized shall be organized under the provisions of this Title, and not otherwise. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3303. Reservation of power

The Legislature shall have power to amend, repeal or modify this Title at pleasure. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3304. Applicability of general corporation statutes

Domestic stock and mutual insurers shall be governed by the applicable provisions of the general statutes of this State relating to private corporations organized for profit, as such statutes are now or hereafter may be constituted, except where such general statutes are in conflict with the express provisions of this Title and the reasonable implications thereof, and in which case the provisions of this Title shall govern. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3305. "Stock," "mutual" insurers defined

1. A "stock" insurer is as defined in section 400.

[ 1969, c. 132, §1 (NEW) .]

2. A "mutual" insurer is as defined in section 401.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3306. Incorporation of domestic stock, mutual insurers

1. This section applies to stock and mutual insurers hereafter incorporated in this State. Such an insurer may be formed for the purpose of transacting any kind or kinds of insurance, as well as annuity business.

[ 1969, c. 132, §1 (NEW) .]

2. Incorporators. Three or more individuals, none of whom is less than 18 years of age, may incorporate a stock insurer; 10 or more such individuals may incorporate a mutual insurer. At least a majority of the incorporators must be citizens of the United States of America.

[ 1973, c. 625, §148 (AMD) .]

3. Articles of incorporation. The incorporators shall execute articles of incorporation in triplicate, and at least a majority of the incorporators shall acknowledge their execution of the articles of incorporation under oath. The articles of incorporation must state and show:

A. The name of the corporation, which must be generally indicative of the business to be transacted and be subject to section 408 (name of insurer); if a mutual, the word "mutual" must be a part of the name. An alternative name or names may be specified for use in foreign countries, or in jurisdictions where conflict of name with that of another insurer or organization might otherwise prevent the corporation from being authorized to transact insurance in the foreign country; [2013, c. 299, §2 (AMD).]

B. The duration of its existence, which may be perpetual; [2013, c. 299, §2 (AMD).]

C. The kinds of insurance, as defined in this Title, that the corporation is formed to transact; [2013, c. 299, §2 (AMD).]

D. If a stock corporation, its authorized capital and the number of shares of stock into which divided. The capital stock must consist entirely of common stock of one uniform class, par value not less than $1.00 per share, each outstanding share of which having equal rights in every respect with every other such share, except that treasury stock may not have dividend or voting rights. Shares without par value may not be authorized; [2013, c. 299, §2 (AMD).]

E. If a stock corporation, the extent, if any, to which shares of its stock are subject to assessment; [2013, c. 299, §2 (AMD).]

F. If a mutual corporation, the maximum contingent liability of its members, other than as to nonassessable policies, for payment of losses and expenses incurred. Such liability must be as stated in the articles of incorporation, but may not be less than one or more than 6 times the premium for the member's policy at the annual premium rate for a term of one year; [2013, c. 299, §2 (AMD).]

G. If a mutual corporation, the amount, if any, of its guaranty capital shares, the number and par value of shares into which divided, the voting and other rights of such shares, and the conditions under which such shares must or may be retired by the corporation, all consistent with section 3358 (guaranty capital shares); [2013, c. 299, §2 (AMD).]

H. The number of directors who constitute the board of directors and conduct the affairs of the corporation; and the names, addresses and terms of the members of the initial board of directors, who shall conduct the corporation's affairs for the term specified in the articles, but for not more than one year after date of incorporation; [2013, c. 299, §2 (AMD).]

I. The city or town and county in this State in which the corporation's principal place of business is to be located; [2013, c. 299, §2 (AMD).]

J. The name, residence address and national citizenship of each incorporator; and [2013, c. 299, §2 (AMD).]

K. Other provisions, not inconsistent with law, determined appropriate by the incorporators, and including, in the case of life insurers, the power to act as trustee with respect to proceeds of maturity or death benefits payable under life insurance or annuity contracts issued or assumed by it. [2013, c. 299, §2 (AMD).]

[ 2013, c. 299, §2 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 625, §148 (AMD). 2013, c. 299, §2 (AMD).



24-A §3307. Articles of incorporation, approval and filing

1. The incorporators of a proposed insurer shall deliver the triplicate originals of the articles of incorporation to the superintendent. The superintendent shall deliver one set of such originals to the Attorney General of this State, and the Attorney General shall examine the same. If the Attorney General finds that the articles of incorporation comply with law, the Attorney General shall so certify in writing and return the original of the articles of incorporation, so certified, to the superintendent.

[ 2013, c. 299, §3 (AMD) .]

2. When the articles of incorporation have been approved and returned by the Attorney General pursuant to subsection 1, the superintendent shall also endorse the superintendent's approval upon each set of the articles of incorporation and return the triplicate originals of the articles of incorporation to the incorporators. The incorporators shall then file one of the sets with the Secretary of State and one set with the superintendent bearing the certification of the Secretary of State and shall retain the remaining set in the corporate records.

[ 2013, c. 299, §3 (AMD) .]

3. For filing the articles of incorporation of a mutual insurer, the Secretary of State shall charge and collect a filing fee of $25; except that if it is a mutual insurance corporation with provision for guaranty capital shares, the Secretary of State shall charge and collect for the filing of the articles of incorporation the same amount as would be payable by a stock insurance corporation having a like amount of authorized capital stock.

[ 2013, c. 299, §3 (AMD) .]

4. If the Attorney General finds that the proposed articles of incorporation do not comply with law, the Attorney General shall refuse to approve the same and shall return the set of the articles of incorporation to the superintendent, together with a written statement of the respects in which the Attorney General finds that the articles do not comply. The superintendent shall return all sets of the proposed articles of incorporation to the proposed incorporators together with the Attorney General's written statement.

[ 2013, c. 299, §3 (AMD) .]

5. The Secretary of State may not permit the filing in the Secretary of State's office of any articles of incorporation unless the articles bear the superintendent's approval as provided in this section.

[ 2013, c. 299, §3 (AMD) .]

6. The approval of the Attorney General or superintendent, as provided for in this section, is considered to relate only to the form and contents of the articles, and does not constitute approval or commitment as to any other aspect or operation of the proposed insurer or relative to its entitlement, if any, to a certificate of authority.

[ 2013, c. 299, §3 (AMD) .]

7. The superintendent and Attorney General shall perform all duties required of them under this section within a reasonable time after the articles of incorporation have been submitted to the superintendent as provided in subsection 1.

[ 2013, c. 299, §3 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2013, c. 299, §3 (AMD).



24-A §3308. Certificate of Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2009, c. 56, §17 (RP).



24-A §3308-A. Filing by the Secretary of State

1. Duty to file. If a document delivered to the office of the Secretary of State for filing pursuant to this chapter satisfies the requirements of Title 13-C and this chapter, the Secretary of State shall file the document.

[ 2013, c. 299, §4 (AMD) .]

2. Recording as filed; acknowledgment. The Secretary of State files a document pursuant to subsection 1 by recording it as filed on the date of receipt. After filing a document, the Secretary of State shall deliver to the corporation or its representative a copy of the document with an acknowledgment of the date of filing.

[ 2009, c. 56, §18 (NEW) .]

3. Evidentiary effect of copy of filed document. A certificate from the Secretary of State delivered with a copy of a document filed by the Secretary of State is conclusive evidence that the original document is on file with the Secretary of State.

[ 2009, c. 56, §18 (NEW) .]

SECTION HISTORY

2009, c. 56, §18 (NEW). 2013, c. 299, §4 (AMD).



24-A §3309. Completion of incorporation; general powers, duties

The incorporation of an insurer is effective as of the date of filing of the appropriate document by the Secretary of State as provided for in section 3308-A, and thereupon the corporation is vested with all the powers, rights and privileges and is subject to all the duties, liabilities and restrictions applicable to insurer corporations subject to qualification and application for, and issuance to the corporation of, a certificate of authority as an insurer by the superintendent under this Title. [2009, c. 56, §19 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2009, c. 56, §19 (AMD).



24-A §3310. Amendment of articles of incorporation; change of principal place of business

1. A stock insurer may amend its articles of incorporation for any lawful purpose by authorization or vote of stockholders as provided for business corporations in general under the laws of this State applicable to such business corporations.

[ 2013, c. 299, §5 (AMD) .]

2. A mutual insurer may amend its articles of incorporation for any lawful purpose by affirmative vote of a majority of those of its members entitled to vote and present or represented by proxy at a lawful meeting of its members of which the notice given members included due notice of the proposal to amend and the substance of such proposal, and by affirmative vote of the holders of at least 2/3 of the insurer's outstanding guaranty capital shares, if any.

[ 2013, c. 299, §5 (AMD) .]

3. Upon adoption of an amendment under subsection 1 or 2, the insurer shall make in triplicate a certificate, sometimes referred to as a "certificate of amendment", setting forth the amendment and the date and manner of the adoption of the amendment. The certificate must be executed by the insurer's president or vice-president and secretary or assistant secretary and duly sworn to by one of them. The insurer shall deliver to the superintendent the triplicate originals of the certificate for review, certification and approval or disapproval by the Attorney General and the superintendent, and filing and recording, all as provided for original articles of incorporation under section 3307. The Secretary of State shall charge and collect for the use of the State a fee of $20 for filing and recording the certificate of amendment of a mutual insurer. The amendment is effective when duly approved and filed with the Secretary of State.

[ 2015, c. 329, Pt. B, §3 (AMD) .]

4. An insurer may change its principal place of business without amendment of its articles of incorporation, by resolution of its board of directors. A copy of the resolution, duly certified under oath by the corporate secretary, must be executed in triplicate and filed with the superintendent, with the Secretary of State and in the corporate records.

[ 2013, c. 299, §5 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2013, c. 299, §5 (AMD). 2015, c. 329, Pt. B, §3 (AMD).



24-A §3311. Insurance business exclusive; exceptions

1. No domestic insurer heretofore or hereafter formed shall engage in any business other than the insurance business and in business activities reasonably and necessarily incidental to such insurance business.

[ 1969, c. 132, §1 (NEW) .]

2. Except that:

A. A title insurer may also engage in business as an escrow agent; [1969, c. 132, §1 (NEW).]

B. Any insurer may also engage in business activities reasonably related to the management, supervision, servicing of, and protection of its interests as to its lawful investments; [1969, c. 132, §1 (NEW).]

C. An insurer may own subsidiaries or subsidiaries owning other subsidiaries which may engage in such businesses all as provided for in section 1115 (stocks of subsidiaries) or in section 1157 (investment in subsidiaries); [1987, c. 399, §17 (AMD).]

D. An insurer may utilize its facilities to perform administrative services for any governmental body, unit or agency; and [1987, c. 399, §17 (AMD).]

E. An insurer transacting business of a type described in section 702, life insurance; section 703, annuity; or section 704, health insurance; or any combination of those types of business, may engage in any other business in which it is otherwise qualified to engage to the extent and in the manner approved by the superintendent. [1987, c. 399, §18 (NEW).]

[ 1987, c. 399, §§17, 18 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1987, c. 399, §§17,18 (AMD).






Subchapter 2: PROVISIONS APPLYING ONLY TO MUTUAL INSURERS

24-A §3352. Mutual insurers, initial qualifications

1. When hereafter newly organized, a mutual insurer may be authorized to transact any one of the kinds of insurance listed in the schedule contained in subsection 2 or any combination of such kinds as provided in subsection 3.

[ 1969, c. 132, §1 (NEW) .]

2. When applying for an original certificate of authority, the insurer must be otherwise qualified therefor under this Title, and must have received and accepted bona fide applications as to substantial insurable subjects for insurance coverage of a substantial character of the kind of insurance proposed to be transacted, must have collected in cash the full premium therefor at a rate not less than that usually charged by other insurers for comparable coverages, must have surplus funds on hand and deposited as of the date such insurance coverages are to become effective, or, in lieu of such applications, premiums and surplus, may deposit and thereafter maintain surplus, all in accordance with that part of the following schedule which applies to each kind of insurance the insurer proposes to transact:

The following provisions are respectively applicable to the foregoing schedule and provisions as indicated by like numerals appearing in such schedule.

(1) No group insurance or term policies for terms of less than 10 years may be included.

(2) No group, blanket or family plans of insurance may be included. In lieu of weekly indemnity, a like premium value in medical, surgical and hospital benefits may be provided. Any accidental death or dismemberment benefit provided shall not exceed $15,000.

(3) Only insurance of the owner's interest in real property may be included.

(4) Such insurance must include coverage of legal liability for bodily injury and property damage, to which the maximum and minimum insured amounts apply.

(5) The maximums provided for in column (F) are net of applicable reinsurance.

(6) The deposit of surplus in the amount specified in columns (G) and (H) must thereafter be maintained unimpaired. The deposit is subject to chapter 15 (administration of deposits).

(7) Deposit surplus, when utilized, in lieu of the alternative procedure of accepting deposit application funds shall be in those amounts enumerated for each identified kind of insurance.

Expendable surplus: In addition to surplus deposited and thereafter to be maintained as shown in columns (G) or (H), the insurer when first authorized must have on hand surplus funds, which it can thereafter expend in the conduct of its business, in amount not less than 50% of the applicable deposited and maintained surplus required of it under the schedule set up in this subsection.

Notwithstanding the requirements for expendable surplus otherwise required by this section for newly organized insurance companies seeking a certificate of authority in this State, any such insurer may transact legal services insurance, to the extent provided for in chapter 38, without additional expendable funds, if the corporation is otherwise qualified for a certificate of authority to transact the business of health, life and health or multiple lines insurance, and possesses and thereafter maintains, in addition to the amounts enumerated in the table in this subsection, an additional amount of unimpaired basic surplus of not less than $500,000.

[ 1983, c. 801, §12 (AMD) .]

3. An insurer may initially qualify for authority to transact both life and health insurances by fulfilling the foregoing requirements as to each such kind of insurance; and may in like manner initially qualify for authority to transact both property and casualty insurance. An insurer shall not, however, so qualify to transact any other combination of such insurances, except as provided in section 3357.

[ 1969, c. 132, §1 (NEW) .]

4. Domestic mutual insurers, possessing a certificate of authority to conduct business solely on an assessment plan upon the effective date of this subsection, and newly organized assessment plan mutual insurers authorized after the effective date of this subsection shall be governed as to surplus funds requirements by the provisions of chapter 51.

[ 1983, c. 709, §3 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §57 (AMD). 1983, c. 709, §§2,3 (AMD). 1983, c. 801, §12 (AMD).



24-A §3353. Qualifying applications for insurance; bond or deposit

1. Before soliciting any applications for insurance required under section 3352 as qualification for the original certificate of authority, the incorporators of the proposed insurer shall file with the superintendent a corporate surety bond in the penalty of $15,000, in favor of the State and for the use and benefit of the State and of applicant members and creditors of the corporation. The bond must be conditioned in the event the corporation fails to complete its organization and secure a certificate of authority within one year after the date of its articles of incorporation:

A. For the prompt return to applicant members of all premiums collected in advance; [1969, c. 132, §1 (NEW).]

B. For payment of all indebtedness of the corporation; and [1969, c. 132, §1 (NEW).]

C. For payment of costs incurred by the State in the event of any legal proceedings for liquidation or dissolution of the corporation. [2013, c. 299, §6 (AMD).]

[ 2013, c. 299, §6 (AMD) .]

2. In lieu of such bond, the incorporators may deposit with the commissioner $15,000 in cash or United States government bonds, negotiable and payable to the bearer, with a market value at all times of not less than $15,000 and to be held in trust upon the same conditions as required for the bond.

[ 1969, c. 132, §1 (NEW) .]

3. The superintendent shall release and discharge any such bond filed or deposit or remaining portion thereof held under this section upon settlement and termination of all liabilities against it.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2013, c. 299, §6 (AMD).



24-A §3354. Qualifying applications for insurance; solicitation

1. Upon receipt of the superintendent's approval of the bond or deposit as provided in section 3353, the directors and officers of the proposed domestic mutual insurer may commence solicitation of such requisite applications for insurance policies as they may accept, and may receive deposits of premiums thereon.

[ 1973, c. 585, §12 (AMD) .]

2. All such applications shall be in writing signed by the applicant, covering subjects of insurance resident, located or to be performed in this State.

[ 1969, c. 132, §1 (NEW) .]

3. All applications must provide that:

A. Issuance of the policy is contingent upon the insurer qualifying for and receiving a certificate of authority; [1969, c. 132, §1 (NEW).]

B. Insurance is not in effect until the certificate of authority has been issued; and [2013, c. 299, §7 (AMD).]

C. The prepaid premium or deposit, and membership or policy fee, if any, must be refunded in full to the applicant if organization is not completed and the certificate of authority is not issued and received by the insurer before a specified reasonable date, which date may not be later than one year after the date of the articles of incorporation. [2013, c. 299, §7 (AMD).]

[ 2013, c. 299, §7 (AMD) .]

4. All qualifying premiums collected shall be in cash.

[ 1969, c. 132, §1 (NEW) .]

5. Solicitation for such qualifying applications for insurance must be by licensed producers of the corporation, and the superintendent shall, upon the corporation's application therefor, issue temporary producer's licenses expiring on the date specified pursuant to subsection 3, paragraph C to individuals qualified as for a resident producer's license except as to the taking or passing of an examination. The superintendent may suspend or revoke any such license for any of the causes and pursuant to the same procedures as are applicable to suspension or revocation of licenses of producers in general under chapter 16.

[ 1997, c. 457, §44 (AMD); 1997, c. 457, §55 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §44 (AMD). 1997, c. 457, §55 (AFF). 2013, c. 299, §7 (AMD).



24-A §3355. Deposit of qualifying premiums; effective date of insurance

1. All sums collected by a domestic mutual corporation as premiums or fees on qualifying applications for insurance therein shall be deposited in trust in a bank or trust company in this State under a written trust agreement consistent with this section and with section 3354, subsection 3, paragraph C. The corporation shall file an executed copy of such trust agreement with the superintendent.

[ 1973, c. 585, §12 (AMD) .]

2. Upon issuance to the corporation of a certificate of authority as an insurer for the kind or kinds of insurance for which such applications were solicited, all funds so held in trust shall become the funds of the insurer, and the insurer shall thereafter in due course issue and deliver its policies for which premiums had been paid and accepted. The insurance provided by such policies shall be effective as of the date of the certificate of authority or thereafter as provided by the respective policies.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3356. Failure to complete and qualify

If the proposed domestic mutual insurer fails to complete its organization and to secure its original certificate of authority within one year after the date its articles of incorporation were filed with the Secretary of State, its corporate powers cease, and the superintendent shall return or cause to be returned to the persons entitled to them all advance deposits or payments of premium held in trust under section 3355. [2013, c. 299, §8 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2013, c. 299, §8 (AMD).



24-A §3357. Authority to transact additional kinds of insurance

After being authorized to transact one kind or combination of kinds of insurance as provided in section 3352, a mutual insurer may be authorized by the superintendent to transact such additional kinds of insurance as are permitted under section 409 (combinations of insuring powers), while otherwise in compliance with this Title and while maintaining unimpaired surplus and guaranty capital funds in an amount not less than the amount of paid-in capital stock required to be maintained by a like domestic stock insurer transacting the same kinds of insurance. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3358. Guaranty capital shares

1. A mutual insurer formed to transact or transacting any kind of insurance has the right to provide for guaranty capital shares in its articles of incorporation. Outstanding guaranty capital shares at the par value take the place of a like amount of basic surplus otherwise required for authority to transact insurance.

[ 2013, c. 299, §9 (AMD) .]

2. Shares of guaranty capital stock shall have a par value of $100 each, and shall be paid for in cash. Nothing in this Title shall be deemed to prohibit the sale of such shares at a price above such par value in order to provide the insurer with capital surplus.

[ 1969, c. 132, §1 (NEW) .]

3. Only one class of such guaranty capital shares shall be provided for, and each such share outstanding shall have equal voting, dividend, retirement and other rights with every other such share. Each such share shall have one vote on matters coming to a vote at meetings of the insurer's shareholders and members. Policyholders of the insurer shall have the same voting rights as would exist in the absence of such guaranty capital.

[ 1969, c. 132, §1 (NEW) .]

4. Noncumulative dividends, not exceeding in any one year 12% or lesser reasonable amount as determined by prevailing rates for loans of similar risk characteristics at the time the shares are issued, may be declared and paid by the insurer on outstanding guaranty capital shares out of that portion of the insurer's expendable surplus representing net realized earnings from its operations; and may be so paid even though the amount of the insurer's expendable surplus is then less in amount than any prior total of expendable contributed, borrowed or paid-in surplus. Such a dividend may be paid in cash or in guaranty capital shares, or part in each. An amount equal to the par value of shares so distributed as dividend shall be transferred from the insurer's earned surplus account to its guaranty capital shares account.

[ 1981, c. 501, §44 (AMD) .]

5. If the guaranty capital becomes impaired, the impairment shall be cured as provided in section 3423 (impairment of capital funds).

[ 1969, c. 132, §1 (NEW) .]

6. The insurer shall retire and cancel the guaranty capital shares, in part and in whole as soon as is reasonably possible, out of expendable surplus resulting from net realized earnings from its operations, or out of surplus created through issuance of agreements authorized by section 3415. The insurer shall retire and cancel the guaranty capital shares in their entirety when such retirement would, in the superintendent's opinion, leave the insurer with surplus as to policyholders reasonably adequate to enable it to continue to transact the kinds and volume of insurance business transacted.

[ 1973, c. 585, §12 (AMD) .]

7. In any liquidation of the insurer, outstanding guaranty capital shares shall have the same rights and priority as to the insurer's assets as are possessed by the stockholders of a like stock insurer.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1981, c. 501, §44 (AMD). 2013, c. 299, §9 (AMD).



24-A §3359. Bylaws

1. A domestic mutual insurer shall have bylaws for the government of its affairs. The insurer's initial board of directors shall adopt original bylaws, subject to the approval of the insurer's members at the next meeting of members.

[ 1969, c. 132, §1 (NEW) .]

2. The bylaws shall contain provisions, consistent with this Title, relating to:

A. The voting rights of members; [1969, c. 132, §1 (NEW).]

B. Election of directors, and the number, qualifications, terms of office and powers of directors; [1969, c. 132, §1 (NEW).]

C. Annual and special meetings of members; [1969, c. 132, §1 (NEW).]

D. The number, designation, election, terms and powers and duties of the respective corporate officers; [1969, c. 132, §1 (NEW).]

E. Deposit, custody, disbursement and accounting for corporate funds; [1969, c. 132, §1 (NEW).]

F. Fidelity bonds covering such officers and employees of the insurer as handle its funds, to be issued by a corporate surety and to be in such amount as may be reasonable; and [1969, c. 132, §1 (NEW).]

G. Such other matters as may be customary, necessary or convenient for the management or regulation of corporate affairs. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

3. The insurer shall promptly file with the superintendent a copy, certified by the insurer's secretary, of its bylaws and of every modification thereof or addition thereto. The superintendent shall disapprove any bylaw provision deemed by him, after a hearing held thereon, to be unlawful, unreasonable, inadequate, unfair or detrimental to the proper interests or protection of the insurer's members or any class thereof. The insurer shall not, after receiving written notice of such disapproval and during the existence thereof, effectuate any bylaw provision so disapproved.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3360. Members are policyholders

1. Each policyholder of a domestic mutual insurer, other than of a reinsurance contract, is a member of the insurer with all rights and obligations of such membership, as the charter and as the policy shall so specify.

[ 1969, c. 132, §1 (NEW) .]

2. Any person, government or governmental agency, state or political subdivision thereof, public or private corporation, board, association, firm, estate, trustee or fiduciary may be a member of a domestic, foreign or alien mutual insurer. Any officer, stockholder, trustee or legal representative of any such corporation, board, association or estate may be recognized as acting for or on its behalf for the purpose of such membership, and shall not be personally liable upon any contract of insurance for acting in such representative capacity.

[ 1969, c. 132, §1 (NEW) .]

3. Any domestic corporation may participate as a member of a mutual insurer as an incidental purpose for which such corporation is organized, and as much granted as the rights and powers expressly conferred.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3361. Meetings of members, in general

1. Meetings of members of a domestic mutual insurer shall be held in the city or town of its principal office in this State, except as may otherwise be provided in the insurer's bylaws with the superintendent's approval.

[ 1973, c. 585, §12 (AMD) .]

2. Each such insurer shall, during the first 6 months of each calendar year, hold the annual meeting of its members to fill vacancies existing or occurring in the board of directors, receive and consider reports of the insurer's officers as to its affairs and transact such other business as may properly be brought before it.

[ 1969, c. 132, §1 (NEW) .]

3. Written notice of the time and place of the annual meeting of members shall be given members not less than 30 days prior to the meeting. Notice may be given by imprinting the notice plainly on the policies issued by the insurer or in any other appropriate manner. Any change of the date or place of the annual meeting shall be made only by an annual meeting of members. Notice of such change, among other appropriate methods, may be given:

A. By imprinting such new date or place on all policies which will be in effect as of the date of such changed meeting; or [1969, c. 132, §1 (NEW).]

B. Unless the superintendent otherwise orders, notice of the new date or place need be given only through policies issued after the date of the annual meeting at which such change was made and in premium notices and renewal certificates issued during the 24 months immediately following such meeting. [1973, c. 585, §12 (AMD).]

[ 1973, c. 585, §12 (AMD) .]

4. If more than 6 months are allowed to elapse after an annual meeting of members is due to be held and without such annual meeting being held, the superintendent shall, upon written request of any officer, director or member of the insurer, cause written notice of such meeting to be given to the insurer's members, and the meeting shall be held as soon as reasonably possible thereafter.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3362. Special meetings of members

1. A special meeting of the members of a mutual insurer may be held for any lawful purpose. The meeting shall be called by the corporate secretary pursuant to request of the insurer's president or of its board of directors, or upon request in writing signed by not less than 1/10 of the insurer's members. The meeting shall be held at such time as the secretary may fix, but not less than 10 nor more than 30 days after receipt of the request. If the secretary fails to issue such call, the president, directors or members making the request may do so.

[ 1969, c. 132, §1 (NEW) .]

2. Not less than 10 days' written notice of the meeting shall be given. Notice addressed to the insurer's members at their respective post-office addresses last of record with the insurer and deposited, postage prepaid, in a letter depository of the United State post office, shall be deemed to have been given when so mailed. In lieu of mailed notice, the insurer may publish the notice in such publication or publications as shall afford a majority of its members a reasonable opportunity to have actual advance notice of the meeting. The notice shall state the purposes of the meeting, and no business shall be transacted at the meeting of which notice was not so given.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3363. Voting rights of members

1. Each member of a mutual insurer is entitled to one vote upon each matter coming to a vote at a meeting of members, or to such other vote as may be provided for on a reasonable basis in the insurer's bylaws with the superintendent's approval.

[ 1973, c. 585, §12 (AMD) .]

2. A member shall have the right to vote in person or by his written proxy filed with the corporate secretary not less than 20 days prior to the meeting. No such proxy shall be made irrevocable, nor be valid beyond the earlier of the following dates:

A. The date of expiration set forth in the proxy; or [1969, c. 132, §1 (NEW).]

B. The date of termination of membership; or [1969, c. 132, §1 (NEW).]

C. 5 years from the date of execution of the proxy. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

3. No member's vote upon any proposal to divest the insurer of its business or assets, or the major part thereof, shall be registered or taken, except in person or by proxy newly executed and specific as to the matter to be voted upon.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3364. Contingent liability of members

1. Except as provided otherwise in section 3367 with respect to nonassessable policies, each member of a domestic mutual insurer has a contingent liability, pro rata and not one for another, for the discharge of its obligations, which contingent liability may not be greater than 6 times the annual premium for the member's policy at the annual premium rate, as is specified in the insurer's articles of incorporation or bylaws.

[ 2013, c. 299, §10 (AMD) .]

2. Every policy issued by the insurer shall contain a plain and legible statement of the contingent liability upon either the face or back thereof.

[ 1969, c. 132, §1 (NEW) .]

3. Termination of the policy of any such member shall not relieve the member of contingent liability for his proportion of the obligations of the insurer which accrued while the policy was in force.

[ 1969, c. 132, §1 (NEW) .]

4. Unrealized contingent liability of members does not constitute an asset of the insurer in any determination of its financial condition.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 501, §45 (AMD). 2013, c. 299, §10 (AMD).



24-A §3365. Levy of contingent liability

1. If at any time the assets of a domestic mutual insurer are less than its liabilities, exclusive of guaranty capital shares, if any, at par value, and the minimum amount of surplus required to be maintained by it under this Title for authority to transact the kinds of insurance being transacted, and the deficiency is not cured from other sources, its directors may, if the same is approved by the superintendent as being reasonable and in the best interests of the insurer and its members, levy an assessment only on its members who held the policies providing for contingent liability at any time within the 12 months next preceding the date the levy was authorized by the board of directors, and such members shall be liable to the insurer for the amount so assessed.

[ 1973, c. 585, §12 (AMD) .]

2. The levy of assessment shall be for such an amount as is required to cure such deficiency and to provide a reasonable amount of working funds above such minimum amount of surplus, but such working funds so provided shall not exceed 5% of the sum of the insurer's liabilities and such minimum required surplus as of the date of the levy.

[ 1969, c. 132, §1 (NEW) .]

3. As to the respective policies subject to the levy, the assessment shall be computed upon the basis of premium earned during the period covered by the levy.

[ 1969, c. 132, §1 (NEW) .]

4. No member shall have an offset or counterclaim against any assessment for which he is liable, on account of any claim for unearned premium or loss payable.

[ 1969, c. 132, §1 (NEW) .]

5. As to life insurance, any part of such an assessment upon a member which remains unpaid following notice of assessment, demand for payment, and lapse of a reasonable waiting period as specified in such notice, may, if approved by the superintendent as being in the best interests of the insurer and its members, be secured by placing a lien upon the cash surrender values and accumulated dividends held or to be held by the insurer to the credit of the member's policy.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3366. Enforcement of contingent liability

1. The insurer shall notify each member of the amount of assessment to be paid, and the date -- not less than 20 days after mailing date -- by which payment is to be made, by written notice mailed to the member at his address last of record with the insurer. Failure of the member to receive the notice so mailed, within the time specified therein for the payment of the assessment or at all, shall be no defense in any action to collect the assessment.

[ 1969, c. 132, §1 (NEW) .]

2. If a member fails to pay the assessment within the period specified in the notice, the insurer may institute suit to collect the same.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3367. Nonassessable policies; limits of assessability; use of funds; combination operation

1. A domestic mutual insurer may extinguish the contingent liability to assessment of its members as to cash premium plan policies in force and may omit provisions imposing contingent liability in such policies currently issued while it has and maintains surplus, as determined by its financial statement filed with the superintendent as of the year end next preceding, of not less than $100,000 as to an insurer formed prior to January 1, 1968, and of not less than $200,000 as to an insurer formed after January 1, 1968.

[ 1973, c. 585, §12 (AMD) .]

2. If the insurer after qualifying to issue such a nonassessable policy fails to maintain the applicable above requirement, it shall cease to issue nonassessable policies until it has again met and maintained the requirement for a period of one year.

[ 1969, c. 132, §1 (NEW) .]

3. Any assessment levied under the contingent liability provisions of the policy shall be for the exclusive benefit of the holders of policies subject to contingent liability, and such policyholders shall not be liable to assessment in an amount greater in proportion to the total deficiency than the ratio that the deficiency attributable to the contingently liable business bears to the total deficiency. An assessment shall apply only to the holders of the type of policy or plan under which the deficiency occurred, and funds received from the assessment shall be for the exclusive benefit of such holders.

[ 1969, c. 132, §1 (NEW) .]

4. Nothing in this chapter shall be deemed to prohibit a domestic mutual insurer formed prior to January 1, 1968 from at any one time transacting, in respective departments or divisions of its operations, insurance business on any two or all of the following bases:

A. Cash premium plan, without contingent liability to assessment, and issuance of nonassessable policies if qualified therefor as above provided in this section; [1969, c. 132, §1 (NEW).]

B. Cash premium plan, with contingent liability to assessment; and [1969, c. 132, §1 (NEW).]

C. Assessment plan. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).






Subchapter 3: PROVISIONS APPLYING TO STOCK AND MUTUAL INSURERS

24-A §3408. Home office, records, assets to be in State; exceptions

1. Every domestic insurer shall have and maintain its principal place of business and home office in this State, and shall keep therein accurate and complete accounts and records of its assets, transactions and affairs in accordance with the usual and accepted principles and practices of insurance accounting and record keeping as applicable to the kinds of insurance transacted by the insurer.

[ 1969, c. 132, §1 (NEW) .]

2. Every domestic insurer shall have and maintain its assets in this State, except as to:

A. Real property and personal property appurtenant thereto lawfully owned by the insurer and located outside this State; [RR 2015, c. 1, §29 (COR).]

B. Such property of the insurer as may be customary, necessary and convenient to enable and facilitate the operation of its branch offices located outside this State as referred to in subsection 4; and [1981, c. 501, §46 (AMD).]

C. United States public obligations and other corporate securities for which definitive certificates have not been issued, but are issued through the book-entry systems of federal reserve banks or depository trust companies. Insurers investing in securities in book-entry form shall make available at the time of examination the following:

(1) A copy of the custodial or safekeeping agreement entered into by the insurer and the custodian, a state-chartered bank, a member bank of the federal reserve system or a depository trust company if the deposit was made directly to the entity, which sets forth the provisions for the use of the book-entry securities on behalf of the insurer by the custodian. The agreement shall provide for a standard of responsibility on the part of the custodian which shall be the responsibility of a bailee for hire under the law of the jurisdiction of the custodian's state of domicile. The agreement shall provide that the securities held by the custodian are subject to the instructions of the insurer and may be withdrawn immediately upon demand of the insurer; and

(2) Affidavits evidencing ownership of the book-entry securities signed by a responsible official of the custodian and stating that the custodian is holding the securities for the insurer pursuant to the terms of the custodial agreement. These book-entry securities shall be treated as "admitted assets" of the insurer on production of the affidavit.

The required custodial agreement and affidavit shall conform to such standards as may be prescribed from time to time by the Superintendent of Insurance. [1981, c. 501, §47 (NEW).]

[ RR 2015, c. 1, §29 (COR) .]

3. No person shall remove all or a material part of the records or assets of a domestic insurer from this State, except pursuant to a plan of merger, consolidation or bulk reinsurance approved by the superintendent under this Title, or for such reasonable purposes and periods of time as may be approved by the superintendent in writing in advance of such removal, or conceal such records or assets or such material part thereof from the superintendent. Any person who removes or attempts to remove such records of assets or such material part thereof from the home office or other place of business or of safekeeping of the insurer in this State with the intent to remove the same from this State, or who conceals or attempts to conceal the same from the superintendent, in violation of this section, shall upon conviction thereof be guilty of a felony, punishable by a fine of not more than $10,000 or by imprisonment for not more than 5 years, or by both in the discretion of the court. Upon any removal or attempted removal of such records of assets, or upon retention of such records or assets or material part thereof outside this State, beyond the period therefor specified in the superintendent's consent under which the records were so removed thereat, or upon concealment of or attempt to conceal records or assets in violation of this section, the superintendent may institute delinquency proceedings against the insurer pursuant to chapter 57.

[ 1973, c. 585, §12 (AMD) .]

4. This section shall not be deemed to prohibit or prevent an insurer from:

A. Establishing and maintaining regional home offices or branch offices in other states or countries where necessary or convenient to the transaction of its business, and keeping therein the detailed records and assets customary and necessary for the servicing of its insurance in force and affairs in the territory served by such an office, as long as such records and assets are made readily available at such office for examination by the superintendent at his request; [1973, c. 585, §12 (AMD).]

B. Having, depositing or transmitting funds and assets of the insurer in or to jurisdictions outside of this State required by the law of such jurisdiction or as reasonably and customarily required or convenient in the regular course of its business. [1969, c. 132, §1 (NEW).]

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1981, c. 501, §§46,47 (AMD). RR 2015, c. 1, §29 (COR).



24-A §3409. Vouchers for expenditures

1. No insurer shall make any disbursement of $50 or more, unless such disbursement is evidenced by a voucher or other document correctly describing the consideration for the payment and supported by a check or receipt endorsed or signed by or on behalf of the person receiving the money, or made through an electronic or wire funds transfer system supported by accurate records identifying the payor, payee, date of electronic or wire transfer payment, and the nature of the disbursement so made.

[ 1981, c. 501, §47-A (AMD) .]

2. If the disbursement is for services and reimbursement, the voucher or other document, or some other writing referred to therein, shall describe the services and itemize the expenditures.

[ 1969, c. 132, §1 (NEW) .]

3. If in a particular instance a required voucher cannot be obtained, the expenditure must be supported by an affidavit executed by an officer of the insurer stating the reasons for such inability and the particulars of such expenditure as otherwise required in this section.

[ 1981, c. 501, §47-A (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1981, c. 501, §§47-A (AMD).



24-A §3410. Destruction of records

1. An insurer may destroy its obsolete records after expiration of such reasonable period after completion of the transactions to which they relate as the insurer may deem proper. The insurer may so destroy its closed files relating to losses and claims arising under its policies after the first to occur of the following events:

A. Completion of a regular examination of the insurer by the superintendent and to which the closed file was subject; or [1973, c. 585, §12 (AMD).]

B. Expiration of 6 years after the file was duly closed. [1969, c. 132, §1 (NEW).]

[ 1973, c. 585, §12 (AMD) .]

2. Records preserved on microfilm or other similar process and freely retrievable shall not be deemed to have been destroyed.

[ 1969, c. 132, §1 (NEW) .]

3. This section shall not relieve the insurer of any responsibility or liability otherwise arising under law with respect to the existence and availability of any record.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3411. Directors

1. The affairs of every domestic insurer must be managed by a board of directors consisting of not less than 7 directors or more than 21 directors, except that a domestic insurer may be managed by an initial board of not less than 3 directors during its first year of existence if so provided for by its articles of incorporation.

[ 2013, c. 299, §11 (AMD) .]

2. Directors, other than initial directors named in the insurer's articles of incororation, must be elected by the members or stockholders of a domestic insurer at the annual meeting of stockholders or members. Directors may be elected for terms of not more than 3 years each and until their successors are elected and have qualified; and, if the directors are to be elected for terms of more than one year, the insurer's bylaws may provide for a staggered term system under which the terms of a proportionate part of the members of the board of directors expire on the date of each annual meeting of stockholders or members. A directorship becoming vacant before expiration of the term may be filled by the board of directors for the remainder of the term.

[ 2013, c. 299, §11 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 2013, c. 299, §11 (AMD).



24-A §3412. Officers; notice of change

1. An insurer's board of directors shall elect one of their number as president, and shall elect a corporate secretary and such other officers as may be provided for in the bylaws or otherwise required by law. Any such officer shall serve for such term as may be fixed in the bylaws or by the board of directors, but shall be subject to removal as an officer by the board of directors at any time.

[ 1969, c. 132, §1 (NEW) .]

2. Each officer shall have such powers and duties as may be prescribed by or pursuant to the insurer's charter or bylaws.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3413. Prohibited pecuniary interest of officials and others; use of confidential information prohibited

1. Any officer or director, or any member of any committee or any employee of a domestic insurer, having the duty or power of investing or handling the insurer's funds, shall not deposit or invest such funds except in the insurer's name; shall not borrow the funds of the insurer; or be pecuniarily interested in any loan, pledge, deposit, security, investment, sale, purchase, exchange, reinsurance or other similar transaction or property of the insurer except as a stockholder, member, employee or director, unless the transaction is authorized or approved by the insurer's board of directors, with knowledge and recording of such pecuniary interest, by affirmative vote of not less than 2/3 of the directors; and shall not take or receive to his own use any fee, brokerage, commission, gift or other similar consideration for or on account of any such transaction made by or on behalf of the insurer.

[ 1969, c. 132, §1 (NEW) .]

2. No director, officer or employee of a domestic insurer shall directly or indirectly use for his own private pecuniary advantage confidential information concerning the insurer or its past, existing or proposed affairs or transactions acquired by him in the course of his services as such director, officer or employee. The amount of any financial gain realized directly or indirectly by any such individual and accompanied by violation of this subsection shall belong to the insurer, and shall be recoverable by the insurer by civil suit. This subsection shall not apply as to transactions in shares of a stock insurer which are subject to section 16 of the Securities Exchange Act of 1934, as amended.

[ 1969, c. 132, §1 (NEW) .]

3. No insurer shall guarantee the financial obligation of any of its officers or directors.

[ 1969, c. 132, §1 (NEW) .]

4. This section shall not prohibit such a director, officer, member of a committee, or employee from becoming a policyholder of the insurer and enjoying the usual rights of a policyholder or from participating as beneficiary in any pension trust, deferred compensation plan, profit sharing plan, stock option plan or similar plan authorized by the insurer and to which he may be eligible; or prohibit any director or member of a committee from receiving a reasonable fee for lawful services actually rendered to the insurer.

[ 1969, c. 132, §1 (NEW) .]

5. The superintendent may, by regulation from time to time, define and permit additional exceptions to the prohibition contained in subsection 1 solely to enable payment of reasonable compensation to a director who is not otherwise an officer or employee of the insurer, or to a corporation or firm in which a director is interested, for necessary services performed or sales or purchases made to or for the insurer in the ordinary course of the insurer's business and in the usual private professional or business capacity of such director, corporation or firm.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3414. Management, commission, exclusive agency contracts

1. No domestic insurer shall hereafter make any contract whereby any person is granted or is to enjoy in fact the management of the insurer to the material exclusion of its board of directors or to have the controlling or preemptive right to produce substantially all insurance business for the insurer, or, if an officer, director or otherwise part of the insurer's management, is to receive any commission, bonus or compensation based upon the volume of the insurer's business or transactions, unless the contract is filed with and not disapproved by the superintendent. The contract shall become effective in accordance with its terms unless disapproved by the superintendent within 20 days after date of filing, subject to such reasonable extension of time as the superintendent may require by notice given within such 20 days. Any disapproval shall be delivered to the insurer in writing stating the grounds therefor.

[ 1973, c. 585, §12 (AMD) .]

2. Any such contract shall provide that any such manager, producer of its business or contract holder shall within 90 days after expiration of each calendar year furnish the insurer's board of directors a written statement of amounts received under or on account of the contract and amounts expended thereunder during such calendar year, with specification of the emoluments received therefrom by the respective directors, officers and other principal management personnel of the manager or producer, and with such classification of items and further detail as the insurer's board of directors may reasonably require.

[ 1969, c. 132, §1 (NEW) .]

3. The superintendent shall disapprove any such contract if he finds that it:

A. Subjects the insurer to excessive charges; or [1969, c. 132, §1 (NEW).]

B. Is to extend for an unreasonable length of time; or [1969, c. 132, §1 (NEW).]

C. Does not contain fair and adequate standards of performance; or [1969, c. 132, §1 (NEW).]

D. Contains other inequitable provision or provisions which impair the proper interests of stockholders or members of the insurer. [1969, c. 132, §1 (NEW).]

[ 1973, c. 585, §12 (AMD) .]

4. The superintendent may, after a hearing held thereon, disapprove any such contract theretofore permitted to become effective, if he finds that the contract should be disapproved on any of the grounds referred to in subsection 3.

[ 1973, c. 585, §12 (AMD) .]

5. This section does not apply as to contracts entered into prior to January 1, 1970, or to amendment of such contracts other than extensions thereof.

[ 1973, c. 625, §149 (AMD) .]

6. This section shall not be deemed to prohibit receipt of commissions on insurance written personally by a director or officer who is duly licensed and regularly engaged in business as an insurance agent or broker; or to prohibit receipt of vested commissions by a director or officer based upon insurance business theretofore written by him.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §149 (AMD).



24-A §3415. Borrowed capital funds

1. A domestic stock or mutual insurer may borrow money to defray the expenses of its organization, provide it with surplus funds or for any purpose of its business, upon a written agreement that such money is required to be repaid only out of the insurer's surplus in excess of that stipulated in the agreement. The agreement may provide for interest not exceeding, per annum, a rate of 5 percentage points in excess of the then current discount rate of the Federal Reserve Bank, Boston, which interest shall or shall not constitute a liability of the insurer as to its funds other than such excess of surplus as stipulated in the agreement. No commission or promotion expense may be paid in connection with any such loan, except that if sale is made of the loan securities through established securities brokers or by public offering, the insurer may pay the reasonable costs thereof approved by the superintendent.

[ 1983, c. 709, §4 (RPR) .]

2. Money so borrowed, together with the interest thereon if so stipulated in the agreement, shall not form a part of the insurer's legal liabilities except as to its surplus in excess of the amount thereof stipulated in the agreement, or be the basis of any set-off or counterclaim; but until repaid, financial statements filed or published by the insurer shall show as a footnote thereto the amount thereof then unpaid together with any interest thereon accrued but unpaid.

[ 1969, c. 132, §1 (NEW) .]

3. Any such loan shall be subject to the superintendent's approval. The insurer shall, in advance of the loan, file with the superintendent a statement of the purpose of the loan and a copy of the proposed loan agreement. The loan and agreement shall be deemed approved unless within 15 days after date of such filing the insurer is notified of the superintendent's disapproval and the reasons therefor. The superintendent shall disapprove any proposed loan or agreement if he finds the loan is unnecessary or excessive for the purpose intended, or that the terms of the loan agreement are not fair and equitable to the parties and to other similar lenders, if any, to the insurer, or that the information so filed by the insurer is inadequate.

[ 1973, c. 585, §12 (AMD) .]

4. Any such loan to an insurer or substantial portion thereof may be repaid by the insurer when no longer reasonably necessary for the purpose originally intended. No repayment of such a loan, whether heretofore or hereafter outstanding shall be made, other than as provided in the loan agreement, unless approved in advance by the superintendent.

[ 1973, c. 585, §12 (AMD) .]

5. This section shall not apply to other kinds of loans obtained by the insurer in ordinary course of business, or to loans secured by pledge or mortgage of assets.

[ 1969, c. 132, §1 (NEW) .]

6. Loans authorized under this section may be made by domestic insurers as well as by other persons; but such a loan shall not constitute an asset in any determination of the financial condition of the lending insurer.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §58 (AMD). 1973, c. 585, §12 (AMD). 1983, c. 709, §4 (AMD).



24-A §3416. Dividends to stockholders

1. A domestic stock insurer shall not pay any cash dividend to stockholders except out of that part of its available and accumulated surplus funds which is derived from realized net operating profits on its business and net realized capital gains.

[ 1969, c. 132, §1 (NEW) .]

2. A cash dividend otherwise lawful may be payable out of the insurer's earned surplus even though its total surplus is then less than the aggregate of its past contributed or paid-in surplus.

[ 1969, c. 132, §1 (NEW) .]

3. A stock dividend may be paid out of any available surplus funds, other than "surplus" resulting from borrowed capital funds such as provided for under section 3415.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3417. Participating policies

1. If provided for in its articles of incorporation, certificate of organization or charter, a stock insurer or mutual insurer may issue any or all of its policies or contracts with or without participation in profits, savings, unabsorbed portions of premiums or surplus; may classify policies issued and perils insured on a participating and nonparticipating basis; and may determine the right to participate and the extent of participation of any class or classes of policies. Any such classification or determination must be reasonable, and may not unfairly discriminate as between policies so classified.

[ 2013, c. 299, §12 (AMD) .]

2. A life insurer may issue both participating and nonparticipating policies or contracts if the right or absence of right to participate is reasonably related to the premium charged.

[ 1969, c. 132, §1 (NEW) .]

3. After the first policy year, no dividend, otherwise earned under a life or health insurance policy or annuity contract, shall be made contingent upon the payment of renewal premium on any such policy or contract; except that a participating life or health insurance policy providing for participation at the end of the first or second policy year may provide that the dividend or dividends will be paid subject to payment of premium for the next ensuing year.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 2013, c. 299, §12 (AMD).



24-A §3418. Dividends to policyholders

1. The directors of a domestic mutual insurer may from time to time apportion and pay or credit to its members dividends only out of that part of its accumulated surplus funds which represents net realized savings, net realized earnings and net realized capital gains, all in excess of the surplus required by law to be maintained by the insurer.

[ 1969, c. 132, §1 (NEW) .]

2. A dividend otherwise proper may be payable out of such savings, earnings and gains even though the insurer's total surplus is then less than the aggregate of contributed surplus remaining unpaid by the insurer.

[ 1969, c. 132, §1 (NEW) .]

3. A domestic stock insurer may pay dividends to holders of its participating policies out of any available surplus funds.

[ 1969, c. 132, §1 (NEW) .]

4. No dividend shall be paid which is inequitable, or which unfairly discriminates as between classifications of policies or policies within the same classifications.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3419. Pension and other plans for employees and others

1. Pursuant to the terms of a pension plan or plans or any modification thereof, heretofore or hereafter adopted by the insurer's board of directors and approved by the superintendent, any domestic stock or mutual insurer may pay the whole or any part of the cost of retirement or disability pensions for such of its officers, employees or full-time insurance agents as are specified in such plan or plans or modifications thereof. If so specified in the plan or plans, in lieu of such pensions actuarially equivalent benefits may be paid to such officers, employees or full-time agents or to their designated beneficiaries.

[ 1973, c. 585, §12 (AMD) .]

2. The superintendent shall approve any such plan unless he finds the same not to be within the reasonable financial resources of the insurer or not fair and equitable as between the respective classifications of participants therein.

[ 1973, c. 585, §12 (AMD) .]

3. Nothing contained in this section or in section 3420 shall be deemed to prohibit profit-sharing, stock option or similar plans for an insurer's officers, employees or agents.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3420. Insurance benefits for employees and others

Pursuant to vote of its board of directors heretofore or hereafter made, any domestic stock or mutual insurer may provide for its officers, employees or full-time insurance agents a plan or plans of insurance, to be issued under group or individual policies. The insurer may pay the cost, in whole or in part, of such insurance; or, if duly authorized by its charter and bylaws, may itself provide such benefits directly as the insurer thereof, without requirement of placement through a licensed insurance agent, and in such case may adjust the premium rate for the insurance to reflect such savings in expense as the insurer may deem applicable. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3421. Solicitation, insuring in other states

1. No domestic insurer shall knowingly solicit insurance business in any reciprocating state in which not then licensed as an authorized insurer. This subsection shall not prohibit advertising through publications and radio, television and other media originating outside such reciprocating state, if the insurer is licensed in the state in which the advertising originates and the advertising is not specifically directed to residents of such reciprocating state. This subsection shall not apply as to surplus lines insurance, or reinsurance, or prohibit insurance covering persons or risks located in a reciprocating state, under contracts solicited and issued in states in which the insurer is then licensed, or insurance otherwise effectuated in accordance with the laws of the reciprocating state. A "reciprocating" state, as used herein, is one under the laws of which a similar prohibition is imposed upon and enforced against insurers domiciled in that state.

[ 1969, c. 132, §1 (NEW) .]

2. A domestic insurer duly authorized to transact insurance in another jurisdiction may frame and issue policies for delivery in such jurisdiction pursuant to applications for insurance solicited and obtained therein, in accordance with the laws thereof, subject only to such restrictions, if any, as may be contained in the insurer's articles of incorporation or bylaws; and subject, in the case of health insurers, to the provisions of section 2733 (policies issued for delivery in another state).

[ 2013, c. 299, §13 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §59 (AMD). 2013, c. 299, §13 (AMD).



24-A §3422. Purchase of own shares by stock insurer

A domestic stock insurer shall have the right to purchase or acquire shares of its own stock only as follows: [1969, c. 132, §1 (NEW).]

1. For elimination of fractional shares.

[ 1969, c. 132, §1 (NEW) .]

2. Incidental to the enforcement of rights of the insurer with respect to lawful transactions previously entered into in good faith for purposes other than the acquisition of such shares.

[ 1969, c. 132, §1 (NEW) .]

3. For the purposes of a general savings and investment plan for employees or agents of the insurer.

[ 1969, c. 132, §1 (NEW) .]

4. For mutualization of the insurer, as provided in section 3472.

[ 1969, c. 132, §1 (NEW) .]

5. For retirement or otherwise of the shares under a plan submitted to and approved in writing by the superintendent. The superintendent shall not approve a plan unless found by him to be reasonable, fair and equitable as to remaining stockholders of the insurer, and not materially adverse to the protection of the insurer's policyholders.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3423. Impairment of capital funds

1. If a domestic stock insurer's paid-in capital stock, as represented by the aggregate par value of its outstanding capital stock, becomes impaired, or the assets of a domestic mutual insurer are less than its liabilities and the minimum amount of basic surplus required to be maintained by it under this Title for authority to transact the kinds of insurance being transacted, the superintendent shall at once determine the amount of deficiency and serve notice upon the insurer to cure the deficiency and file proof thereof with him within the period specified in the notice, which period shall be not less than 30 nor more than 90 days from the date of the notice. Such notice may be so served by delivery to the insurer, or by mailing to the insurer addressed to its registered office in this State.

[ 1973, c. 585, §12 (AMD) .]

2. The deficiency may be made good in cash or in assets eligible under chapter 13 (investments) for the investment of the insurer's funds or by amendment of the insurer's certificate of authority to cover only such kind or kinds of insurance thereafter for which the insurer has sufficient paid-in capital stock, if a stock insurer, or surplus, if a mutual insurer, under this Title; or, if a stock insurer, by reduction of the number of shares of the insurer's authorized capital stock or the par value of the capital stock through amendment of its certificate of organization or articles of incorporation, to an amount of authorized and unimpaired paid-in capital stock not below the minimum required for the kinds of insurance thereafter to be transacted.

[ 2013, c. 299, §14 (AMD) .]

3. If the deficiency is not made good and proof thereof filed with the superintendent within the period required by the notice as specified in subsection 1, the insurer shall be deemed insolvent and the superintendent shall institute delinquency proceedings against it under chapter 57.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2013, c. 299, §14 (AMD).



24-A §3424. Restrictions during impairment; penalty

1. During the existence of impairment of the capital stock or surplus of an insurer, as referred to in section 3423, the superintendent shall require such restriction of, or arrangements as to, operations of the insurer while the impairment exists as he deems advisable for protection of policyholders, the insurer or the public.

[ 1973, c. 585, §12 (AMD) .]

2. Any officer, director, representative or employee of the insurer who knowingly violates or fails to comply with any such restriction or requirement shall upon conviction thereof be subject to fine of not less than $500 or more than $5,000, or imprisonment for less than one year or to both such fine and imprisonment.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).






Subchapter 4: CONVERSION, AMALGAMATION, DISSOLUTION

24-A §3471. Scope of subchapter

This subchapter applies as to domestic stock and mutual insurers whether heretofore or hereafter formed, including insurers chartered under special legislative Acts, notwithstanding any inconsistent provisions in the charters of the insurers. [1985, c. 399, §2 (RPR).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1985, c. 399, §2 (RPR).



24-A §3472. Mutualization of stock insurer

1. A stock insurer other than a title insurer may become a mutual insurer, or a combination stock and mutual insurer, under such plan and procedure as may be approved by the superintendent after a hearing thereon.

[ 1973, c. 585, §12 (AMD) .]

2. The superintendent shall not approve any such plan, procedure or mutualization unless:

A. It is equitable to stockholders and policyholders; [1969, c. 132, §1 (NEW).]

B. It is subject to approval by the holders of not less than 2/3 of the insurer's outstanding capital stock having voting rights, and by not less than 2/3 of the insurer's policyholders who vote on such plan in person, by proxy or by mail pursuant to such notice and procedure as may be approved by the superintendent; [1973, c. 585, §12 (AMD).]

C. If a life insurer, the right to vote thereon is limited to holders of policies other than term or group policies, and whose policies have been in force for more than one year; [1969, c. 132, §1 (NEW).]

D. Mutualization will result in retirement of shares of the insurer's capital stock at a price not in excess of the fair market value thereof as determined by competent disinterested appraisers; [1969, c. 132, §1 (NEW).]

E. The plan provides for the purchase of the shares of any nonconsenting stockholder in the same manner and subject to the same applicable conditions as provided by the general corporation law of the State as to rights of nonconsenting stockholders, with respect to consolidation or merger of private corporations; [1969, c. 132, §1 (NEW).]

F. The plan provides for definite conditions to be fulfilled by a designated early date upon which such mutualization will be deemed effective; and [1969, c. 132, §1 (NEW).]

G. The mutualization leaves the insurer with surplus funds reasonably adequate for the security of its policyholders and to enable it to continue successfully in business in the states in which it is then authorized to transact insurance, and for the kinds of insurance included in its certificates of authority in such states. [1969, c. 132, §1 (NEW).]

[ 1973, c. 585, §12 (AMD) .]

3. Any such combination stock and mutual insurer referred to in subsection 1 above must have and maintain separate paid-in capital stock and basic surplus in respective amounts as would be required under this Title of separate domestic stock and mutual insurers transacting the same kind or kinds of insurance.

[ 1969, c. 132, §1 (NEW) .]

4. No director, officer, agent or employee of the insurer, or any other person, shall receive any fee, commission or other valuable consideration whatsoever, other than their customary salaries or other regular compensation, for in any manner aiding, promoting or assisting in the mutualization, except as set forth in the plan of mutualization as approved by the superintendent.

[ 1973, c. 585, §12 (AMD) .]

5. This section shall not apply to mutualization under order of court pursuant to rehabilitation or reorganization of an insurer under chapter 57.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3473. Conversion of stock insurer to ordinary business corporation

1. A domestic stock insurer may convert to a Maine ordinary business corporation through the following procedures:

A. The insurer must give the superintendent written notice of its intent to convert to an ordinary business corporation; [1973, c. 585, §12 (AMD).]

B. The insurer must bulk reinsure all of its insurance, if any, in force, with another authorized insurer under a bulk reinsurance agreement approved by the superintendent as provided in section 3483. The agreement of bulk reinsurance may be made contingent upon approval of stockholders as provided in paragraph D; [1973, c. 585, §12 (AMD).]

C. The insurer must set aside funds in a special reserve in such amount and subject to such administration as may be found by the superintendent to be reasonable and adequate for the purpose, for payment of all obligations, if any, of the insurer incurred by it and remaining unpaid under its insurance contracts prior to the effective date of such bulk reinsurance, or make other reasonable disposition satisfactory to the superintendent for such payment; [1973, c. 585, §12 (AMD).]

D. The proposed conversion must be approved by affirmative vote of not less than 2/3 of each class of outstanding securities of the insurer having voting rights, at a special meeting of holders of such securities called for the purpose; and at such meeting and by a like vote the certificate of organization or articles of incorporation of the corporation must be amended to remove from the certificate of organization or articles of incorporation the power to transact an insurance business as an insurer, to provide for such new powers and purposes authorized by the general corporation laws of this State as may be consistent with the purposes for which the corporation is thereafter to exist, and to make such further alterations in the certificate of organization or articles of incorportation as may be required under such general corporation laws of an ordinary business corporation; [2013, c. 299, §15 (AMD).]

E. Security holders of the corporation who dissent from such proposed conversion shall have the same applicable rights as exist under such general corporation laws with respect to dissent from a proposed merger of the corporation; and [1969, c. 132, §1 (NEW).]

F. Upon compliance with paragraphs A to D, and upon filing of the amendment of the certificate of organization or articles of incorporation with the superintendent and otherwise as required by laws applicable to ordinary business corporations, the conversion becomes effective. [2013, c. 299, §16 (AMD).]

[ 2013, c. 299, §§15, 16 (AMD) .]

2. An insurer which has once converted to an ordinary business corporation shall not have power thereafter to convert to an insurer; and no ordinary business corporation shall have power to convert to an insurer.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2013, c. 299, §§15, 16 (AMD).



24-A §3474. Merger, consolidation of stock insurers

1. Subject to the provisions of this section, a domestic stock insurer, whether or not authorized to transact insurance in this State, may merge or consolidate with one or more domestic or foreign stock corporations by complying with the applicable provisions of the laws of this State governing the merger or consolidation of stock corporations formed for profit.

A. A corporation merging or consolidating with a domestic stock insurer must be incorporated as an insurer in the manner provided by its state of incorporation, but the corporation need not be authorized or licensed to transact insurance by any state prior to the merger or consolidation. [1989, c. 611, §2 (NEW); 1989, c. 611, §4 (AFF).]

B. A foreign or alien insurer may merge or consolidate pursuant to this section with a domestic insurer only if, at the time of the merger or consolidation:

(1) The domestic insurer is authorized to transact insurance in this State; or

(2) The foreign or alien insurer meets all requirements applicable to a domestic insurer set forth in this Title for initial authorization to transact in this State the kinds of insurance, as defined in chapter 9, then transacted by that insurer in any jurisdiction. [1989, c. 611, §2 (NEW); 1989, c. 611, §4 (AFF).]

C. A domestic insurer may not participate in a merger or consolidation that will result in the surviving or new corporation being domiciled in a jurisdiction other than this State unless the surviving or new insurer in the merger or consolidation obtains a certificate of authority in the jurisdiction in which it will be domiciled and in this State to transact the kinds of insurance for which any participating insurers were authorized at the time of the merger or consolidation and agrees to maintain that certificate of authority in this State until and unless the superintendent approves a plan of withdrawal filed pursuant to section 415-A. [RR 1991, c. 2, §92 (COR).]

D. The following provisions apply to the authority of the surviving or new corporation to transact insurance in this State following the merger or consolidation.

(1) If the surviving or new corporation is a domestic insurer and no participating corporation in the merger or consolidation was authorized or licensed to transact insurance in this State, the surviving or new domestic insurer shall meet all applicable requirements of this Title for initial authorization to transact all kinds of insurance, as defined in chapter 9, formerly transacted by any participating insurer or insurers in any jurisdiction.

(2) If the surviving or new corporation is a domestic insurer and seeks authority to transact kinds of insurance other than those for which the domestic insurer or insurers participating in the merger or consolidation were authorized at the time of the merger or consolidation, that corporation must meet the requirements set forth in this Title for initial authorization to transact those kinds of insurance.

(3) If the surviving or new corporation is a foreign or alien insurer that seeks to transact insurance in this State, that corporation shall meet all applicable requirements of this Title for initial authorization to transact all kinds of insurance, as defined in chapter 9, formerly transacted by any participating insurer or insurers as well as for any additional kinds of insurance for which authority is sought. [1989, c. 611, §2 (NEW); 1989, c. 611, §4 (AFF).]

[ RR 1991, c. 2, §92 (COR) .]

2. No such merger or consolidation shall be effectuated unless in advance thereof the plan and agreement therefor have been filed with the superintendent and approved in writing by the superintendent after a hearing thereon after notice to the stockholders of each insurer involved. The superintendent shall give such approval within a reasonable time after such filing unless the superintendent finds that the plan or agreement:

A. Is contrary to law; [1989, c. 611, §3 (AMD); 1989, c. 611, §4 (AFF).]

B. Is unfair or inequitable to the policyholders of any insurer involved; [1989, c. 611, §3 (AMD); 1989, c. 611, §4 (AFF).]

C. Would substantially reduce the security of and service to be rendered to policyholders of the domestic insurer in this State or elsewhere; [1989, c. 611, §3 (AMD); 1989, c. 611, §4 (AFF).]

D. Would materially tend to lessen competition in the insurance business in this State or elsewhere as to the kinds of insurance involved, or would materially tend to create a monopoly as to such business; or [1969, c. 132, §1 (NEW).]

E. Is subject to other material and reasonable objections. [1969, c. 132, §1 (NEW).]

In making any determination required by paragraph C, the superintendent may consider, among other factors, whether the surplus of the surviving or new corporation satisfies the requirements of section 410.

[ 1989, c. 611, §3 (AMD); 1989, c. 611, §4 (AFF) .]

3. No director, officer, agent or employee of any insurer party to the merger or consolidation shall receive any fee, commission, compensation or other valuable consideration whatsoever for in any manner aiding, promoting or assisting therein except as set forth in the plan or agreement.

[ 1969, c. 132, §1 (NEW) .]

4. If the superintendent does not approve the plan or agreement, he shall so notify the insurer in writing specifying his reasons therefor.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 611, §§2-4 (AMD). RR 1991, c. 2, §92 (COR).



24-A §3475. Exchange of securities between insurers

1. Upon application of any domestic insurer, the superintendent is authorized to approve the fairness of the terms and conditions of the issuance by the insurer of any shares of its capital stock or of guaranty capital or bonds or its other securities or obligations in exchange for one or more bona fide outstanding securities, claims or property interest of any other insurer or corporation, domestic or foreign, or partly in such exchange and partly for cash; but only after a hearing has been held by the superintendent upon the fairness of such terms and conditions at which all persons to whom it is proposed to issue securities in such exchange shall have the right to appear and be heard.

[ 1973, c. 585, §12 (AMD) .]

2. Notice of such hearing and conduct thereof shall be as provided in chapter 3 (the insurance superintendent).

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3476. Acquisition of controlling stock

1. Any person proposing to acquire the controlling capital stock or guaranty capital shares of any domestic stock insurer and thereby to change the control of the insurer, other than through merger or consolidation or affiliation as provided for in this chapter, shall first apply to the superintendent in writing for approval of such proposed change of control. The application shall state the names and addresses of the proposed new owners of the controlling stock or shares and contain such additional information as the superintendent may reasonably require.

[ 1973, c. 585, §12 (AMD) .]

2. The superintendent shall not approve the proposed change of control if he finds:

A. That the proposed new owners are not qualified by character, experience and financial responsibility to control and operate the insurer, or cause the insurer to be operated, in a lawful and proper manner; or [1969, c. 132, §1 (NEW).]

B. That as a result of the proposed change of control the insurer may not be qualified for a certificate of authority under section 407 (ownership, management); or [1969, c. 132, §1 (NEW).]

C. That the interests of the insurer or other stockholders of the insurer or policyholder would be impaired through the proposed change of control; or [1969, c. 132, §1 (NEW).]

D. That the proposed change of control would tend materially to lessen competition, or to create any monopoly, in a business of insurance in this State or elsewhere. [1969, c. 132, §1 (NEW).]

[ 1973, c. 585, §12 (AMD) .]

3. If the superintendent does not by affirmative action approve or disapprove the proposed change of control within 30 days after the date such application was so filed with the superintendent, the proposed change may be made without such approval. Except that if the superintendent gives notice to the parties of a hearing to be held by the superintendent with respect to the proposed change of control, and the hearing is held within such 30 days or on a date mutually acceptable to the superintendent and the parties, the superintendent shall have 30 days after the conclusion of the hearing within which to so approve or disapprove the proposed change; and if not so approved or disapproved, the change may thereafter be made without the superintendent's approval.

[ 1989, c. 269, §15 (AMD) .]

4. If the superintendent disapproves the proposed change he shall give written notice thereof to the parties, setting forth in detail the reasons for disapproval.

[ 1973, c. 585, §12 (AMD) .]

5. The superintendent shall file a complaint with the District Court seeking to suspend or revoke the certificate of authority held by any insurer, the control of which has been changed in violation of this section.

[ 1977, c. 694, §428 (RPR); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §428 (AMD). 1989, c. 269, §15 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



24-A §3477. Conversion of mutual to stock insurer

1. A mutual insurer may amend its charter pursuant to this section to become a stock insurer, or a combination stock and mutual insurer, under such reasonable plan and procedure as may be approved by the superintendent after a hearing thereon of which notice was given to the insurer, its directors or trustees, its officers, employees and its policyholders, all of whom shall have the right to appear and be heard at the hearing.

[ 1985, c. 399, §3 (AMD) .]

2. The superintendent shall not approve any such plan or procedure unless:

A. Its terms and conditions are fair and equitable; [1969, c. 132, §1 (NEW).]

B. It is subject to approval by vote of not less than 2/3 of the insurer's policyholders voting thereon in person, by proxy, or by mail at a meeting of policyholders called for the purpose pursuant to such reasonable notice and procedure as may be approved by the superintendent and each such policyholder shall be entitled to one vote, provided that only persons who were policyholders both at least one year prior to the submission of the insurer's plan to the superintendent and on a subsequent date, found reasonable by the superintendent, prior to the vote shall be entitled to vote; provided that as to life insurers chartered by special Act prior to January 1, 1970, the persons entitled to vote shall be further limited to owners of life insurance policies and contracts, and those persons shall be entitled to one vote and to an additional vote for each $1,000 of insurance above 1,000, except that in the case of any policy or contract of group life insurance or any group annuity contract providing life insurance, the employer or other person, firm, corporation or association, to whom or in whose name the master policy or contract shall have been issued or held, shall be deemed to be the owner within the meaning of this paragraph and shall be entitled to one vote for each such policy or contract of group life insurance or each such group annuity contract irrespective of the number of lives insured under that policy or contract; [1985, c. 399, §4 (RPR).]

C. The equity of each member in the insurer is determinable under a fair and reasonable formula approved by the superintendent, which such equity shall be based upon the insurer's entire surplus as shown by the insurer's financial statement filed with the superintendent, including all voluntary reserves but excluding contingently repayable funds and outstanding guaranty capital shares at the redemption value thereof, and without taking into account the value of nonadmitted assets or of insurance business in force; [1973, c. 585, §12 (AMD).]

D. The plan gives to each member of the insurer as specified in paragraph E, a preemptive right to acquire his proportionate part of all of the proposed capital stock of the insurer, or all of the stock of a proposed parent corporation of the insurer, within a designated reasonable period, as such part is determinable under the plan of conversion, and to apply upon the purchase thereof the amount of his equity in the insurer as determined under paragraph C, except that the plan may provide, subject to the approval of the superintendent, that such preemptive right will not apply to members who reside in jurisdictions in which the issuance of stock is impossible, would involve unreasonable delay or would require the insurer to bear unreasonable costs, provided that any such member shall receive 100% of his equity share in the insurer in the form of a cash payment; [1985, c. 399, §5 (AMD).]

E. The members entitled to participate in the purchase of stock or distribution of assets shall include not less than all policyholders of the insurer as of the date the plan was submitted to the superintendent and each existing person who had been a policyholder of the insurer within 3 years prior to such date; [1985, c. 399, §6 (AMD).]

F. Shares are to be offered to members at a price not greater than to be thereafter offered under the plan to others; [1969, c. 132, §1 (NEW).]

G. The plan provides for payment to each member of his entire equity share in the insurer, with that payment to be made in cash or to be applied for or upon the purchase of stock to which the member is preemptively entitled, or both, provided that with respect to each member who is not given the option of receiving his entire equity share in cash, the plan shall provide that that member shall have the option to receive a reasonable portion of his equity share, as provided in the plan, but not in excess of 50% of his entire equity, in the form of a cash payment, which payment together with the amount applied to the purchase of stock shall constitute full payment and discharge of the member's equity or property interest in that mutual insurer; provided further that the superintendent may permit an insurer to forego the option of making a cash payment to members if he determines that it would be reasonable not to provide for the cash election, after taking into account all the facts and circumstances, including whether there is expected to be an active market for the stock to be received in the conversion; [1985, c. 399, §7 (RPR).]

H. The plan, when completed, would provide for the converted insurer paid-in capital stock in an amount not less than the minimum paid-in capital stock required of a new domestic stock insurer upon initial authorization to transact like kinds of insurance, together with expendable surplus funds in amount not less than 1/2 of such required capital stock; and [1969, c. 132, §1 (NEW).]

I. The superintendent finds that the insurer's management has not, through reduction in volume of new business written, or cancellation or through any other means sought to reduce, limit, or affect the number or identity of the insurer's members to be entitled to participate in such plan, or to secure for the individuals comprising management any unfair advantage through such plan. [1973, c. 585, §12 (AMD).]

[ 1985, c. 399, §§4-7 (AMD) .]

3. Any such combination stock and mutual insurer referred to in subsection 1 must have and maintain separate paid-in capital stock and basic surplus in respective amounts as would be required under this Title of separate domestic stock and mutual insurers transacting the same kind or kinds of insurance.

[ 1969, c. 132, §1 (NEW) .]

4. Subsection 2 shall not be deemed to prohibit the inclusion in the conversion plan of provisions under which the individuals comprising the insurer's management and employee group shall be entitled to purchase for cash at the same price as offered to the insurer's members, shares of stock not taken by members on the preemptive offering to members, in accordance with such reasonable classification of such individuals as may be included in the plan and approved by the superintendent.

[ 1973, c. 585, §12 (AMD) .]

5. No director, officer, agent or employee of the insurer, or any other person, shall receive any fee, commission or other valuable consideration whatsoever, other than their usual regular salaries and compensation, for in any manner aiding, promoting or assisting in such conversion except as set forth in the plan approved by the superintendent. This provision shall not be deemed to prohibit the payment of reasonable fees and compensation to attorneys at law, accountants and actuaries for services performed in the independent practice of their professions, even though also directors of the insurer.

[ 1973, c. 585, §12 (AMD) .]

6. Costs. For the purpose of determining whether a conversion plan meets the requirements of this section and any other relevant provisions of this Title, the superintendent may employ staff personnel and outside consultants. All reasonable costs related to the review of a plan of conversion, including those costs attributable to the use of staff personnel, shall be borne by the insurer or insurers making the filing.

[ 1985, c. 399, §8 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1985, c. 399, §§3-8 (AMD).



24-A §3478. Merger, consolidation of mutual insurers authorized

1. Any one or more mutual insurers existing under any of the laws of this State, may absorb by merger or consolidation, or be merged into or consolidate with, any one or more domestic or foreign mutual insurers either authorized to transact insurance in this State or qualified for such authority. The procedure for effectuation of such merger or consolidation shall be as set forth in sections 3479 to 3482.

[ 1969, c. 132, §1 (NEW) .]

2. Nothing in this section shall authorize the merger or consolidation of a mutual insurer with a stock insurer.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3479. -- plan, agreement of merger, consolidation; approval by corporations

1. The plan and agreement for a merger or consolidation referred to in section 3478 shall be in writing signed by the duly authorized officers and under the corporate seals of the respective insurers; and shall be acknowledged to be the act, deed and agreement of the insurer by one of the executing officers of the respective insurers before an officer authorized by law to take acknowledgments of deeds. The plan and agreement shall be approved and authorized by vote of the majority of the directors of the respective insurers, and approved by vote of at least 2/3 of such policyholders of the respective insurers who are entitled to vote and do vote thereon in person or by proxy at a special meeting of such members call for the purpose.

[ 1969, c. 132, §1 (NEW) .]

2. Notice of such special meeting of members shall be given by publishing the same once weekly for 3 consecutive weeks in a newspaper circulated in each county of this State, the last such publication to be at least 7 days prior to such meeting. Notice to its members by a foreign insurer shall be in accordance with the laws of its domiciliary jurisdiction.

[ 1969, c. 132, §1 (NEW) .]

3. All of the members of the insurer shall be bound by the vote of policyholders as above provided for, and shall not have thereafter any right as to dissent or appraisal.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3480. -- approval by superintendent

1. The plan and agreement referred to in section 3479 shall not be effectuated until filed with and approved by the superintendent in writing. The insurers shall furnish the superintendent such additional information in relation to the proposed merger or consolidation as the superintendent may reasonably require.

[ 1973, c. 585, §12 (AMD) .]

2. The superintendent shall approve the plan and agreement unless he finds that it:

A. Is contrary to law; or [1969, c. 132, §1 (NEW).]

B. Is inequitable to the policyholders of any domestic insurer involved; or [1969, c. 132, §1 (NEW).]

C. Would substantially reduce the security of and service to be rendered to policyholders of the domestic insurer; or [1969, c. 132, §1 (NEW).]

D. Would materially tend to lessen competition in the insurance business in this State or elsewhere as to the kinds of insurance involved, or would materially tend to create a monopoly as to such business; or [1969, c. 132, §1 (NEW).]

E. Is subject to other material and reasonable objections. [1969, c. 132, §1 (NEW).]

[ 1973, c. 585, §12 (AMD) .]

3. If the superintendent does not approve the plan and agreement he shall so notify the insurers parties thereto in writing, specifying his reasons therefor.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3481. -- review by Attorney General; filing with Secretary of State

1. Upon approval by the superintendent as provided in section 3480, the plan and agreement of merger or consolidation shall be submitted to the Attorney General and be examined by him. If the Attorney General finds the plan and agreement to be properly drawn and signed and otherwise in conformity with the Constitution and laws of this State, he shall so certify thereon in writing.

[ 1973, c. 585, §12 (AMD) .]

2. Within 60 days from date of approval by the superintendent, both an original and a copy of the plan and agreement showing thereon the certificate of the Attorney General, shall be delivered to the office of the Secretary of State. The Secretary of State shall file such copy and enter the date of filing on both the copy and the original, shall record the copy and return the original to the surviving merged or consolidated corporation.

[ 1973, c. 585, §12 (AMD) .]

3. From time of filing the copy of the plan and agreement in the office of the Secretary of State, the agreement shall be deemed to be the agreement and act of merger or consolidation of the insurers, and the original of such agreement or a certified copy thereof shall be evidence of the existence of such merged or consolidated corporation and of the performance of all acts and conditions necessary for the effectuation of such merger or consolidation.

[ 1969, c. 132, §1 (NEW) .]

4. If a domestic insurer is merged into or consolidated with a foreign insurer, the foreign insurer shall not transact insurance in this State until it has procured a certificate of authority from the superintendent therefor under this Title.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3482. -- effective date of merger, consolidation; effect as to assets, liabilities, rights and power

1. When the plan and agreement for merger or consolidation has been so signed, acknowledged, approved, authorized, certified, filed and recorded as provided in sections 3478 to 3481, then the separate existence of all of the constituent corporations other than the surviving corporation into which the other corporation or corporations parties have merged or consolidated shall cease.

[ 1969, c. 132, §1 (NEW) .]

2. The surviving corporation shall be the merged or consolidated corporation by the name provided for in the agreement; and shall thereby possess all the rights, privileges, powers, franchises and immunities as well of a public as of a private nature, and shall thereby be subject to all the liabilities, restrictions and duties, of each of the merged or consolidated corporations, and have all and singular the rights, privileges, powers, franchises and immunities of each of such corporations, together with all property, real, personal and mixed, wheresoever located, and all debts due to any of such constituent corporations on whatever account; and all other things in action of each of such corporations, are by virtue of such merger or consolidation automatically vested in such surviving corporation.

[ 1969, c. 132, §1 (NEW) .]

3. All such property, rights, privileges, powers, franchises and immunities and all and every other such interest shall be thereafter as effectually the property of the surviving corporation as they were of the respective constituent corporations; and title to any real estate, whether by deed or otherwise, under the laws of this State, vested in any of such constituent corporations shall not revert or be in any way impaired by reason of such merger or consolidation. All rights of creditors and all liens upon the property of any of such constituent corporations shall be preserved unimpaired, limited to the property affected by such liens at the time of the merger or consolidation; and all debts, liabilities and duties of the respective constituent corporations shall thenceforth attach to the surviving corporation and may be enforced against it to the same extent as if such debts, liabilities and duties had been incurred or contracted by it.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3483. Bulk reinsurance

1. A domestic insurer may reinsure, and thereby transfer its direct liability as the insurer with respect to, all or substantially all of its business in force, or all or substantially all of a major class thereof, with another insurer, stock or mutual, by an agreement of bulk reinsurance after compliance with this section. No such agreement shall become effective unless filed with the superintendent, or if disapproved by him.

[ 1973, c. 585, §12 (AMD) .]

2. The superintendent shall disapprove such agreement within a reasonable time after filing if he finds:

A. That the plan and agreement are unfair and inequitable to any insurer or to policyholders involved; or [1969, c. 132, §1 (NEW).]

B. That the reinsurance, if effectuated, would substantially reduce the protection or service to the policyholders of any domestic insurer involved; or [1969, c. 132, §1 (NEW).]

C. That the agreement does not embody adequate provisions by which the reinsuring insurer becomes liable to the original insureds for any loss or damage occurring under the policies reinsured in accordance with the original terms of such policies; or [1969, c. 132, §1 (NEW).]

D. That the assuming reinsurer is not authorized to transact such insurance in this State, or is not qualified as for such authorization or will not appoint the superintendent and his successors as its irrevocable attorney for service of process, so long as any policy so reinsured or claim thereunder remains in force or outstanding; or [1973, c. 585, §12 (AMD).]

E. That such reinsurance would materially tend to lessen competition in the insurance business in this State or elsewhere as to the kinds of insurance involved, or would materially tend to create a monopoly as to such business; or [1969, c. 132, §1 (NEW).]

F. That the proposed bulk reinsurance is not free of other reasonable objections. [1969, c. 132, §1 (NEW).]

[ 1973, c. 585, §12 (AMD) .]

3. If the superintendent disapproves the agreement, he shall forthwith notify in writing each insurer involved, specifying his reasons therefor.

[ 1973, c. 585, §12 (AMD) .]

4. If for reinsurance of all or substantially all of the business in force of an insurer at a time when the insurer's capital, if a stock insurer, or surplus, if a mutual insurer, is not impaired, the plan and agreement of such reinsurance must be approved by a vote of not less than 2/3 of the insurer's outstanding stock having voting rights, if a stock insurer, or of members, if a mutual insurer, voting thereon, at a meeting of stockholders or members called for the purpose pursuant to such reasonable notice and procedure as is provided for in the agreement. If a mutual life insurer, right to vote may be limited to members otherwise entitled to vote and whose policies are other than term policies for terms of less than 20 years, or group policies, and have been in effect for more than one year.

[ 1969, c. 132, §1 (NEW) .]

5. No director, officer, agent or employee of any insurer party to such reinsurance, or any other person, shall receive any special compensation for arranging or with respect to, any such reinsurance except as is set forth in the reinsurance agreement filed with the superintendent.

[ 1973, c. 585, §12 (AMD) .]

6. The superintendent may adopt rules, subject to Title 5, chapter 375, to effectuate this section.

[ 1989, c. 846, Pt. E, §3 (NEW); 1989, c. 846, Pt. E, §4 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1989, c. 846, §§E3,4 (AMD).



24-A §3484. Voluntary dissolution

1. A solvent domestic stock or mutual insurer, which then is not the subject of a delinquency proceeding under chapter 57, may voluntarily dissolve under a plan therefor in writing authorized by its board of directors, approved or adopted by stockholders or members as hereinafter provided, and filed with and approved by the superintendent. The plan shall provide for the disposition, by bulk reinsurance or other lawful procedure, of all insurance in force in the insurer, for full discharge of all obligations of the insurer, and designate or provide for trustees to conduct and administer the settlement of the insurer's affairs.

[ 1973, c. 585, §12 (AMD) .]

2. The superintendent shall approve the plan unless found by him to be unlawful or unfair or inequitable or prejudicial to the interests of any stockholder, policyholder or creditor.

[ 1973, c. 585, §12 (AMD) .]

3. If a mutual insurer, the plan must have been approved by vote of not less than 2/3 of the policyholders voting thereon at a special meeting of such policyholders called and held for the purpose pursuant to such reasonable notice and information as the superintendent may have approved.

[ 1973, c. 585, §12 (AMD) .]

4. If a stock insurer, the plan must have been adopted by vote of not less than 2/3 of all outstanding voting securities of the insurer at a special meeting of such security holders called and held for the purpose.

[ 1969, c. 132, §1 (NEW) .]

5. Following approval of the dissolution and plan for dissolution by members or adoption by stockholders as provided in this section, and approval by the superintendent, the trustees designated or provided for in the plan shall proceed to execute the plan. When all liabilities of the corporation have been discharged or otherwise adequately provided for, and all assets of the corporation have been liquidated and distributed in accordance with the plan, the trustees shall so certify in triplicate under oath in writing. The trustees shall deliver the original and the 2 copies of such certificate to the superintendent, together with the fee for filing the certificate of the trustees with the Secretary of State. The superintendent shall make such examination of the affairs of the corporation, and of the liquidation and distribution of its assets and discharge of or provision for its liabilities as the superintendent determines advisable. If upon such examination the superintendent finds that the facts set forth in the certificate of the trustees are true, the superintendent shall inscribe the superintendent's approval on the certificate, file the original of the certificate so inscribed in the office of the Secretary of State, file a copy of the certificate in the bureau and return the remaining copy to the trustees for the corporate files.

[ 2013, c. 299, §17 (AMD) .]

6. Upon receipt of the filing of the certificate of the trustees as provided in subsection 5, the Secretary of State shall issue to the trustees the Secretary of State's acknowledgment of the date of filing. The effective date of dissolution is the effective date of that filing with the Secretary of State. The Secretary of State shall charge and collect a fee of $25 for the filing of the trustee's certificate, and shall deposit the same with the Treasurer of State for credit to the General Fund.

[ 2013, c. 299, §18 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2013, c. 299, §§17, 18 (AMD).



24-A §3485. Mutual member's share of assets on liquidation

1. Upon any liquidation of a domestic mutual insurer, its assets remaining after discharge of its indebtedness, policy obligations, repayment of contributed or borrowed surplus, if any, retirement of guaranty fund capital shares and payment of expenses of administration and of the dissolution and liquidation procedure, shall be distributed to currently existing persons who had been members of the insurer for at least a year and who were its members at any time within 36 months next preceding the date such liquidation was authorized or ordered, or date of last termination of the insurer's certificate of authority, whichever date is the earlier; except, that if the superintendent has reason to believe that those in charge of the insurer's management have caused or encouraged the reduction of the number of members of the insurer, or changed the identity thereof, in anticipation of liquidation and for the purpose of reducing or controlling thereby the number or identity of persons who may be entitled to share in distribution of the insurer's assets, he may enlarge the qualification period in such manner as he deems to be reasonable.

[ 1973, c. 585, §12 (AMD) .]

2. The insurer shall make a reasonable classification of its policies so held by such members, and a formula based upon such classification for determination of the equitable distributive share of each such member. Such classification and formula shall be subject to the approval of the superintendent, who shall approve the same except for reasonable cause.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3486. Plans for acquisition of minority interests in domestic stock insurance companies and appraisal of stock of dissenting shareholders

1. Any parent corporation directly or indirectly owning at least 95% of the aggregate issued and outstanding shares of all classes of voting stock of a domestic stock insurance company or any such domestic stock insurance company whose voting stock is so owned may, pursuant to a plan for acquisition of minority interests in such subsidiary, acquire all of its remaining issued and outstanding shares of voting stock, by exchange of stock, other securities, cash, other consideration or any combination thereof.

[ 1977, c. 377, (NEW) .]

2. The board of directors, trustees or other governing body of the parent corporation or the domestic stock insurance company may adopt a plan for the acquisition of minority interests in such subsidiary insurer. Every plan shall set forth:

A. The name of the company whose shares are to be acquired; [1977, c. 377, (NEW).]

B. The total number of issued and outstanding shares of each class of voting stock of the company, the number of its shares owned by the parent corporation and, if either of the foregoing is subject to change prior to the effective date of acquisition, the manner in which any change may occur; [1977, c. 377, (NEW).]

C. The terms and conditions of the plan, including the manner and basis of exchanging the shares to be acquired for shares or other securities of the parent corporation, for cash, other consideration, or any combination of the foregoing, the proposed effective date of acquisition and a statement clearly describing the rights of dissenting shareholders to demand appraisal; [1977, c. 377, (NEW).]

D. If the parent corporation has adopted the plan and is neither a domestic corporation nor an authorized insurer, its agreement to be bound by this section with respect to the plan, its consent to the enforcement against it in this State of the rights of shareholders pursuant to the plan, and a designation of the superintendent as the agent upon whom process may be served against the parent corporation in the manner set forth in section 421 in any action or proceeding to enforce any such rights; and [1977, c. 377, (NEW).]

E. Such other provisions with respect to the plan as the board of directors, trustees or other governing body deems necessary or desirable, or which the superintendent may prescribe. [1977, c. 377, (NEW).]

[ 1977, c. 377, (NEW) .]

3. Upon adoption of the plan, it shall be duly executed by the president and attested by the secretary, or the executive officers corresponding thereto, under the corporate seal of the parent corporation or the domestic stock insurance company which has adopted the plan, as the case may be. Thereupon, a certified copy of the plan, together with a certificate of its adoption subscribed by such officers and affirmed by them as true under the penalties of perjury and under the seal of the parent corporation or the domestic stock insurance company, as the case may be, shall be submitted to the superintendent for his approval. The superintendent shall thereupon consider the plan and, if satisfied that it complies with this section, is fair and equitable and not inconsistent with law, he shall approve the plan. If the superintendent disapproves the plan, notification of his disapproval, assigning the reasons therefor, shall be given in writing by him to the parent corporation or domestic stock insurance company that submitted the plan. No plan shall take effect unless the approval of the superintendent has been obtained.

[ 1977, c. 377, (NEW) .]

4. If the superintendent approves the plan, the parent corporation or the domestic stock insurance company which has adopted the plan shall deliver to each person who, as of the date of delivery, is a holder of record of stock to be acquired pursuant to the plan, a copy of the plan, or a summary thereof approved by the superintendent, in person or by depositing the same in the post office, postage prepaid, addressed to the stockholder at his address of record. On or before the date of acquisition proposed in the plan, the parent corporation or the domestic stock insurance company which has adopted the plan shall file with the superintendent a certificate, executed by its president and attested by its secretary, or the executive officers corresponding thereto, and subscribed by such officers and affirmed by them as true under the penalties of perjury, and under the seal of the parent corporation or the domestic stock insurance company, as the case may be, attesting to compliance with this subsection.

[ 1977, c. 377, (NEW) .]

5. Upon compliance with this section, ownership of the shares to be acquired pursuant to the plan shall vest in the parent corporation or the domestic stock insurance company which has adopted the plan on the date of acquisition proposed in the plan whether or not the certificates for such shares have been surrendered for exchange. If the plan was adopted by the parent corporation it shall be entitled to have new certificates registered in its name. If the plan was adopted by the domestic stock insurance company the shares shall be retired and the capital of the domestic company reduced by the par value of the retired shares. Shareholders whose shares have been so acquired shall thereafter retain only the right either to receive the consideration to be paid in exchange for their shares pursuant to the plan or to dissent to the plan and demand appraisal and receive payment of the fair value of their shares as hereinafter provided. The fair value of shares shall be determined as of the day prior to the date on which the plan was adopted, excluding any appreciation or depreciation of shares in anticipation of such corporate action. A shareholder may not dissent as to less than all of the shares registered in his name.

[ 1977, c. 377, (NEW) .]

6. A dissenting shareholder shall file, within 20 days after the delivery to that shareholder of either a copy of the plan or a summary of the plan pursuant to subsection 4, a written notice of the shareholder's election to dissent from the plan and a demand for payment of the fair value of the shareholder's shares. The notice and demand must be filed with the company that adopted the plan by personally delivering it, or by mailing it via certified or registered mail, to the company at its registered office within this State or to its principal place of business as shown on its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority pursuant to Title 13-C, section 130.

[ 2003, c. 344, Pt. D, §13 (AMD) .]

7. At the time of filing his notice and demand for the payment of the fair value of his shares, or within 20 days thereafter, a dissenting shareholder shall surrender the certificate or certificates representing his shares to the company which adopted the plan.

[ 1977, c. 377, (NEW) .]

8. Within 10 days after the expiration of the period provided in subsection 6 for the shareholder to file his notice and demand, the company which adopted the plan shall make a written offer to each dissenting shareholder to pay for such shares at a specified price deemed by such company to be the fair value thereof. Such offer shall be made at the same price per share to all dissenting shareholders of the same class. The notice and offer shall be accompanied by a balance sheet of the corporation, the shares of which the dissenting shareholder holds, as of the latest available date and not more than 12 months prior to the making of such offer and a profit and loss statement of such corporation, for the 12-months' period ended on the date of such balance sheet.

[ 1977, c. 377, (NEW) .]

9. If, within 20 days after the date by which the company is required by the terms of subsection 8 to make a written offer to each dissenting shareholder to pay for his shares, the fair value of such shares is agreed upon between any dissenting shareholder and the company, payment therefor shall be made within 90 days after the date of delivery of the plan or a summary thereof as provided in subsection 4. Upon payment of the agreed value, the dissenting shareholder shall cease to have any interest in such shares.

[ 1977, c. 377, (NEW) .]

10. If, within the additional 20-day period prescribed by subsection 9, one or more dissenting shareholders and the company have failed to agree as to the fair value of the shares, then Title 13-C, chapter 13, subchapter 3 applies, except that:

A. The term "the corporation" as used in that subchapter is deemed to refer to the company that adopted a plan pursuant to subsection 2; [2003, c. 344, Pt. D, §14 (AMD).]

B. [2003, c. 344, Pt. D, §14 (RP).]

C. The references in Title 13-C, chapter 13, subchapter 3 to a shareholder's "demand for payment under section 1327" is deemed to refer to a shareholder's notice and demand filed pursuant to subsection 6; [2003, c. 344, Pt. D, §14 (AMD).]

D. [2003, c. 344, Pt. D, §14 (RP).]

E. The reference in Title 13-C, section 1331, subsection 2 to the county in the State where the principal office or the registered office of the domestic corporation merged with the foreign corporation is located is deemed, where the parent corporation that has adopted the plan is neither a domestic corporation nor an authorized insurer, to include the county where the registered office of the subsidiary domestic stock insurance company whose stock is being acquired is located; [2003, c. 344, Pt. D, §14 (AMD).]

F. [2003, c. 344, Pt. D, §14 (RP).]

G. [2003, c. 344, Pt. D, §14 (RP).]

H. Title 13-C, section 1331, subsection 5, paragraph B does not apply; and [2003, c. 344, Pt. D, §14 (NEW).]

I. The reference in Title 13-C, section 1332, subsection 2, paragraph A to the corporation's failure to substantially comply with the requirements of section 1321, 1323, 1325 or 1326 is deemed to refer to the corporation's failure to comply with this section, and the reference in Title 13-C, section 1332, subsection 4 to the failure of the corporation to make required payments pursuant to section 1325, 1326 or 1327 is deemed to refer to the failure of the corporation to make required payments under this section. [2003, c. 344, Pt. D, §14 (NEW).]

[ 2003, c. 344, Pt. D, §14 (AMD) .]

11.

[ 2003, c. 344, Pt. D, §15 (RP) .]

12. If the court determines pursuant to Title 13-C, chapter 113, subchapter 3 that a shareholder is not entitled to receive payment of the fair value of the shareholder's shares because of the shareholder's failure to satisfy the requirements of Title 13-C, chapter 113, subchapter 3 and of this section, then the shareholder shall receive the consideration that was specified as payment in exchange for the shareholder's shares pursuant to the plan. Such payment may not include the allowance for interest specified in Title 13-C, section 1331, subsection 5.

[ 2003, c. 344, Pt. D, §16 (AMD) .]

13. Neither the right granted by this section nor the exercise thereof by a parent corporation or domestic stock insurance company shall preclude the exercise by it of any other rights it may have under this section.

[ 1977, c. 377, (NEW) .]

14. The provisions of Title 33, chapter 41 apply to any unclaimed payment to which a shareholder may be entitled under this section.

[ 2003, c. 344, Pt. D, §16 (AMD) .]

15. All laws and parts of laws of this State inconsistent with this section are superseded with respect to matters covered by this section.

[ 1977, c. 377, (NEW) .]

SECTION HISTORY

1977, c. 377, (NEW). 2003, c. 344, §§D13-16 (AMD). 2003, c. 344, §D14 (AMD). 2003, c. 344, §D15 (AMD). 2003, c. 344, §D16 (AMD).



24-A §3487. Redomestication of insurers

1. Redomestication of foreign insurers to Maine. Any stock or mutual insurer that is organized under the laws of any other state and has a valid certificate of authority to do business in this State may become a domestic insurer with approval of the superintendent by amending its articles of incorporation or equivalent corporate charter and by designating a location in this State as its principal place of business. The redomestication must be approved if the chief insurance regulatory official of the other state certifies to the superintendent that the redomestication is in compliance with all requirements established by the laws of that state, and the superintendent determines that the insurer's operations and corporate organization will comply with the requirements of this chapter and that the redomestication is not contrary to the interests of policyholders or the public. The amendments to the insurer's articles of incorporation may provide that the corporation is a continuation of the corporate identity of the original foreign corporation and that the original date of incorporation in its original domiciliary state is the date of incorporation of the domestic insurer. The insurer's certificate of authority must be amended as of the effective date of the superintendent's approval to reflect the insurer's status as a domestic insurer and its new home office, and the insurer is thereafter subject to all provisions of this Title applicable to domestic insurers.

[ 2013, c. 299, §19 (AMD) .]

2. Redomestication of domestic insurers. Any domestic insurer may, upon the approval of the superintendent, transfer its domicile to any other state in which it is authorized to transact the business of insurance in accordance with the procedures established by the laws of that state. The proposed redomestication must be approved if the superintendent determines that the articles of incorporation have been amended in conformance with section 3310 and that the redomestication is not contrary to the interests of policyholders or the public. The insurer ceases to be a domestic insurer as of the date the redomestication is recognized by its new state of domicile. Unless the superintendent determines that the insurer no longer qualifies for a certificate of authority, the insurer's certificate of authority must be amended as of the effective date of the redomestication to reflect the insurer's status as a domestic insurer and its new home office in its new state of domicile, and the insurer is thereafter subject to all provisions of this Title applicable to foreign insurers.

[ 2013, c. 299, §19 (AMD) .]

3. Effect of redomestication. The certificate of authority, producers' appointments and licenses, rate approvals and all other actions and permissions by the superintendent that are in effect at the time any insurer authorized to transact the business of insurance in this State transfers its corporate domicile to this State or any other state pursuant to this section or by merger, consolidation or any other lawful method continue in full force and effect upon the redomestication if the insurer remains duly qualified to transact the business of insurance in this State. All outstanding policies and other legal or contractual obligations of any redomesticating insurer remain in full force and need not be endorsed as to the new name of the company or its new location unless ordered by the superintendent. The insurer shall file new policy forms with the superintendent on or before the effective date of the redomestication but may use existing policy forms with appropriate endorsements if allowed by and under such conditions as approved by the superintendent. Each redomesticating insurer shall notify the superintendent of the details of the proposed redomestication and shall file promptly any resulting amendments to corporate documents filed or required to be filed with the superintendent.

[ 1999, c. 113, §23 (NEW) .]

4. Filing with Secretary of State. Each insurer that transfers its domicile to this State shall file with the Secretary of State a long-form certificate of good standing or its equivalent, duly certified by the proper official of the previous state of domicile and an application for redomestication to become a Maine insurer in a form prescribed by the Secretary of State and approved by the superintendent. Each foreign insurer qualified to do business in this State that transfers its domicile to a state other than Maine shall file with the Secretary of State a notification by a foreign insurer of redomestication in a form prescribed by the Secretary of State and approved by the superintendent. Each domestic insurer that transfers its domicile to another state shall file with the Secretary of State a notification of redomestication in a form prescribed by the Secretary of State and approved by the superintendent.

[ RR 1999, c. 1, §36 (COR) .]

SECTION HISTORY

RR 1999, c. 1, §36 (COR). 1999, c. 113, §23 (NEW). 2013, c. 299, §19 (AMD).



24-A §3488. Reorganization of mutual insurer through formation of mutual holding company

1. Procedure for reorganization as stock insurer. A mutual insurer may be reorganized as a stock insurer within a mutual holding company as provided in this section. The mutual insurer shall submit to the superintendent a reasonable reorganization plan, referred to in this section as the "plan," and the procedure for putting the plan into effect. A hearing must be held on the plan. Notice of the hearing must be provided pursuant to section 230 to the insurer, its directors or trustees, its officers, employees and its policyholders, all of whom have the right to appear and be heard at the hearing. The plan may not take effect unless approved by the superintendent.

[ 1999, c. 656, §5 (NEW) .]

2. Plan requirements. The plan must contain provisions for:

A. The reorganizing insurer to become a stock insurer; [1999, c. 656, §5 (NEW).]

B. The formation of a mutual holding company; [1999, c. 656, §5 (NEW).]

C. The members of the reorganizing insurer to become members of the mutual holding company with membership interests therein and the membership interests in the reorganizing insurer to be extinguished; and [1999, c. 656, §5 (NEW).]

D. At least 51% of the voting stock issued and outstanding by the reorganized insurer to be acquired and held, directly or through one or more stock holding companies, by the mutual holding company. [1999, c. 656, §5 (NEW).]

[ 1999, c. 656, §5 (NEW) .]

3. Number of stock holding companies. The plan may provide for the formation of one or more intermediate stock holding companies.

[ 1999, c. 656, §5 (NEW) .]

4. Approval of plan. The superintendent may not approve a plan unless:

A. The terms and conditions of the plan are fair and equitable; [1999, c. 656, §5 (NEW).]

B. The plan is subject to approval by vote of not less than 2/3 of the insurer's policyholders voting on the plan in person, by proxy or by mail at a meeting of policyholders called by the insurer for that purpose pursuant to reasonable notice of the meeting and procedures as approved by the superintendent. The plan must specify that only persons who were policyholders both at least one year before the submission of the plan to the superintendent and on a subsequent date before the vote found reasonable by the superintendent are entitled to vote. Each eligible policyholder is entitled to one vote; [1999, c. 656, §5 (NEW).]

C. The plan, when completed, would provide paid-in capital stock for the reorganized insurer in an amount not less than the minimum paid-in capital stock required of a new domestic stock insurer upon initial authorization to transact like kinds of insurance, together with expendable surplus funds in an amount not less than 1/2 of such required capital stock; and [1999, c. 656, §5 (NEW).]

D. The superintendent finds that the insurer's management has not, through reduction in volume of new business written or cancellation or any other means, sought to reduce, limit or affect the number or identity of the reorganizing insurer's members to be entitled to participate in the plan or to secure for the individuals comprising management any unfair advantage through the plan. [1999, c. 656, §5 (NEW).]

[ 1999, c. 656, §5 (NEW) .]

5. Compensation. A director, officer, agent or employee of the reorganizing insurer or any other person may not receive any fee, commission or other valuable consideration whatsoever, other than that person's usual regular salary and compensation, for in any manner aiding, promoting or assisting in the reorganization except as set forth in the plan approved by the superintendent. This provision does not prohibit the payment of reasonable fees and compensation to attorneys, accountants or actuaries for services performed in the independent practice of their professions, even though they also may be directors of the insurer.

[ 1999, c. 656, §5 (NEW) .]

6. Effective date of plan. The plan becomes effective, after approval by the superintendent and by the policyholders, upon the filing with the superintendent and the Secretary of State of amended and restated articles of incorporation of the reorganized insurer pursuant to section 3310 and articles of incorporation of the mutual holding company and any related stock holding company.

[ 1999, c. 656, §5 (NEW) .]

7. Consequence of effective plan. The following are the consequences of a plan that becomes effective pursuant to subsection 6.

A. The reorganizing insurer immediately becomes a domestic stock insurer. [1999, c. 656, §5 (NEW).]

B. The members of the reorganizing insurer on the effective date immediately become members of the mutual holding company with membership interests in that holding company. All membership interests in the reorganizing insurer are extinguished. [1999, c. 656, §5 (NEW).]

C. A person becoming a policyholder of the reorganized insurer after the effective date of the plan becomes a member of the mutual holding company immediately upon issuance of the policy or contract. [1999, c. 656, §5 (NEW).]

D. One hundred percent of the voting stock issued by the reorganized insurer in the reorganization is owned, directly or through one or more stock holding companies, by the mutual holding company. All stock issued by the reorganized insurer in the reorganization is considered duly and validly issued, fully paid and nonassessable. [1999, c. 656, §5 (NEW).]

E. The reorganized insurer is a continuation of the reorganizing insurer. The reorganization may not annul, modify or change any of the insurer's existing suits, rights, contracts or liabilities except as provided in the plan. [1999, c. 656, §5 (NEW).]

[ 1999, c. 656, §5 (NEW) .]

8. Assistance in determining approval of plan. For the purpose of determining whether a plan meets the requirements of this section and any other relevant provisions of this Title, the superintendent may employ staff personnel and outside consultants. All reasonable costs related to the review of a plan, including those attributable to the use of staff personnel, must be borne by the insurer or insurers making the filing.

[ 1999, c. 656, §5 (NEW) .]

9. Injunctive relief and damages. If the reorganizing insurer complies substantially and in good faith with the requirements of subsection 4, paragraph B with respect to the giving of any required notice to policyholders, the insurer's failure to give notice to a person entitled to notice does not impair the validity of the actions and proceedings taken under this section or entitle that person to any injunctive or other equitable relief with respect to those actions and proceedings. This subsection does not impair any claim for damages that person would otherwise have due to failure to give notice.

[ 1999, c. 656, §5 (NEW) .]

10. Exclusion of certain insurers. This section does not apply to an insurer authorized to transact life insurance or annuities or an insurer formed pursuant to chapter 52.

[ 1999, c. 656, §5 (NEW) .]

SECTION HISTORY

1999, c. 656, §5 (NEW).



24-A §3489. Requirements applicable to a mutual holding company

1. Definitions. As used in section 3488, this section and section 3490, unless the context otherwise indicates, the following terms have the following meanings.

A. "Mutual holding company" means a mutual holding company formed pursuant to section 3488. [1999, c. 656, §5 (NEW).]

B. "Outside director" means a person who is not an officer, employee or consultant of the mutual holding company, a related stock holding company, the reorganized insurer or other subsidiary of the mutual holding company or a related stock holding company. [1999, c. 656, §5 (NEW).]

C. "Public offering" means an offer that includes an offer to individuals that is made by means of public advertising or general solicitation. "Public offering" does not include:

(1) Issuance of stock to the mutual holding company or any related stock holding company; or

(2) An offer or sale that is exempt from registration by virtue of Title 32, section 16202, subsections 13, 15, 16, 19 or 26. [2005, c. 65, Pt. C, §11 (AMD).]

D. "Reorganized insurer" means a mutual insurer reorganized as a stock insurer pursuant to section 3488. [1999, c. 656, §5 (NEW).]

E. "Stock holding company" and "related stock holding company" mean an incorporated entity that holds, directly or indirectly, at least 51% of the voting stock of a reorganized insurer. [1999, c. 656, §5 (NEW).]

F. "Voting stock" means common stock with general voting rights in the election of directors. [1999, c. 656, §5 (NEW).]

[ 2005, c. 65, Pt. C, §11 (AMD) .]

2. Mutual holding company formed through reorganization. The following provisions apply to a mutual holding company.

A. The provisions of Title 13-C that are applicable to a mutual insurer apply to a mutual holding company as though it were a mutual insurer. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §44 (COR).]

B. A mutual holding company may not dissolve, liquidate or wind up except through proceedings under this Title for the liquidation or dissolution of the reorganized insurer or as the superintendent may otherwise approve. In the event proceedings are instituted for the complete liquidation of the reorganized insurer:

(1) The mutual holding company automatically becomes a party to the proceedings;

(2) All of the mutual holding company's assets, including its holdings of shares in the reorganized insurer or any stock holding company, are deemed assets of the estate of the reorganized domestic stock insurer to the extent necessary to satisfy claims of persons who have class 1, class 2, class 3 or class 4 claims under section 4379; and

(3) Members of the mutual holding company are deemed to hold class 8 claims with respect to the mutual holding company under section 4379. [1999, c. 656, §5 (NEW).]

C. The name of a mutual holding company must contain the word "mutual" and may not contain the words "insurance," "assurance" or "annuity." The mutual holding company's powers may not include doing insurance business. The articles of incorporation of a mutual holding company must contain provisions stating that:

(1) It is "a mutual holding company organized under the Maine Revised Statutes, Title 24-A, section 3488";

(2) A purpose of the mutual holding company is to hold, directly or through one or more stock holding companies, not less than 51% of the voting stock of a reorganized insurer;

(3) It is not authorized to issue voting stock;

(4) It is not authorized to conduct any business other than that of a holding company, except for the acquisition, ownership, management and disposition of its assets and all reasonably related actions; and

(5) Its members have the rights specified in, and are subject to, sections 3360, 3361, 3362, 3363, 3488, this section, the mutual holding company's articles of incorporation and its bylaws. [1999, c. 656, §5 (NEW).]

D. At least a majority of the directors of the mutual holding company and any related stock holding company and any committee of the board of directors of the mutual holding company and of any related stock holding company must be outside directors. [1999, c. 656, §5 (NEW).]

E. Each time voting stock of the reorganized insurer or any related stock holding company is offered in a public offering for a price payable in cash, each policyholder of the reorganized insurer must receive, without payment, nontransferable subscription rights to purchase that voting stock at the same price and in accordance with procedures approved by the superintendent as fair and equitable. [1999, c. 656, §5 (NEW).]

F. At least 30 days before the issuance of any voting stock or securities convertible into voting stock of the reorganized insurer or any related stock holding company, other than in an underwritten public offering or a bona fide sale to an unrelated 3rd party, the reorganized insurer or related stock holding company shall provide to the superintendent written notice of the proposed price of those securities or the procedure whereby the price will be determined and the terms and conditions of the offering. The superintendent may disapprove the issuance of the stock or securities if the superintendent finds that the price is unfair. The superintendent's failure to make a finding on a transaction subject to this paragraph within 30 days after it has been filed with the superintendent has the effect of an approval unless the superintendent has requested supplemental information or issued a notice of hearing. [1999, c. 656, §5 (NEW).]

G. The stock holding company or the reorganized insurer may not award any stock options or stock grants to officers or directors of the mutual holding company, the stock holding company or the reorganized insurer until 6 months after the completion of either a public offering or private placement of voting stock or securities convertible into voting stock of the reorganized insurer or a related stock holding company to any person other than the mutual holding company or the stock holding company. [1999, c. 656, §5 (NEW).]

H. The aggregate percentage of voting stock of the reorganized insurer or any related stock holding company directly or indirectly owned or controlled by outside directors may not exceed 18%, unless the reorganized insurer or the related stock holding company has provided at least 30 days' prior written notice to the superintendent and the superintendent has not objected to a higher percentage. [1999, c. 656, §5 (NEW).]

I. The aggregate percentage of voting stock of the reorganized insurer or any related stock holding company directly or indirectly owned or controlled by directors and officers of the mutual holding company, a related stock holding company or the reorganized insurer who are also employed by any of the foregoing may not exceed 18% of the voting stock of the reorganized insurer or any related stock holding company, unless the reorganized insurer or the related stock holding company has provided 30 days' prior written notice to the superintendent and the superintendent has not objected to a higher percentage. [1999, c. 656, §5 (NEW).]

J. A trust established in connection with an employee stock ownership plan or other employee benefit plan established for the benefit of employees of the reorganized insurer, a related stock holding company or the mutual holding company may not directly or indirectly own or control, in the aggregate, more than 10% of the voting stock of the stock holding company or the reorganized insurer, unless the reorganized insurer or the related stock holding company has provided 30 days' prior written notice to the superintendent and the superintendent has not objected to a higher percentage. The holdings of any such employee stock ownership plan or other employee benefit plan that are allocated to directors and officers who are employees must be included in determining compliance with paragraph I. [1999, c. 656, §5 (NEW).]

K. A person may not own or control, directly or indirectly, more than 15% of any class of voting stock of the reorganized insurer or any related stock holding company without the prior approval of the superintendent. [1999, c. 656, §5 (NEW).]

L. All voting stock of the reorganized insurer or any related stock holding company acquired by any person in excess of the maximum amount permitted to be acquired by that person pursuant to this subsection is deemed to be nonvoting stock for so long as it is held by any person in excess of those limitations. In addition to any other enforcement powers of the superintendent under this Title, a violation of the limitations of ownership may be enforced or enjoined, as the case may be, by appropriate proceedings commenced by the reorganized insurer or any related stock holding company, the superintendent, the attorney general, any member of the mutual holding company or any stockholder of the reorganized insurer or of any related stock holding company. The action must be commenced in the Kennebec County Superior Court or the superior court in the jurisdiction of which the reorganized insurer has its home office, and the court may issue any order, injunctive or otherwise, that it finds necessary to cure the violation or to prevent the action. [1999, c. 656, §5 (NEW).]

M. A mutual holding company and a related stock holding company are each deemed to be a holding company of the reorganized insurer within the meaning of section 222, and all provisions of that section apply to transactions occurring between the mutual holding company, the stock holding company and the reorganized insurer. Approval of the plan of reorganization by the superintendent pursuant to section 3488 is considered approval of the acquisition of control by a mutual holding company and any related stock holding company under sections 222 and 3476. [1999, c. 656, §5 (NEW).]

N. For purposes of the limitations on ownership or control of voting stock contained in this subsection, any issued and outstanding securities that represent the right to acquire or that are convertible into voting stock, including warrants, options and rights to purchase voting stock, are deemed to represent the number of shares of voting stock issuable upon conversion or exercise of such securities or rights for the purposes of both the number of shares owned or controlled by a person and the total number of shares of voting stock outstanding.

For purposes of determining ownership or control of voting stock, the indirect ownership of stock in the reorganized insurer by virtue of having an ownership interest in the mutual holding company may not be considered. [1999, c. 656, §5 (NEW).]

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §44 (COR) .]

3. Merger or consolidation by mutual holding company or stock holding company. With the written approval of the superintendent, a mutual holding company or stock holding company may:

A. Merge or consolidate with or acquire the assets of a mutual holding company organized pursuant to this chapter or pursuant to the mutual holding company laws of another state; [1999, c. 656, §5 (NEW).]

B. Either alone or together with one or more of the reorganized insurers or stock holding companies or subsidiaries of any of them, merge or consolidate with or acquire the assets of a mutual insurer; or [1999, c. 656, §5 (NEW).]

C. Merge or consolidate with any other person. [1999, c. 656, §5 (NEW).]

[ 1999, c. 656, §5 (NEW) .]

4. Merger with another mutual holding company. If a mutual holding company merges with a mutual holding company organized under the laws of another state or acquires the membership interests in a foreign mutual insurer, that merger or acquisition must comply with the requirements of Maine law and rules and of any other state's law, rule or regulation that is applicable to the foreign mutual holding company or mutual insurer. In the event of a conflict of state laws, rules or regulations, Maine laws and rules apply. A foreign mutual insurer that is merged or acquired pursuant to this section may at the same time redomesticate to this State by complying with the applicable requirements of this State and of the foreign mutual insurer's state of domicile.

[ 1999, c. 656, §5 (NEW) .]

5. Acquisition of stock or assets of other persons. A mutual holding company may acquire the capital stock or assets of other persons.

[ 1999, c. 656, §5 (NEW) .]

6. Membership interest. A membership interest in a mutual holding company does not constitute a security under Title 32, section 16102, subsection 28 or any other law of this State and is not transferable.

[ 2005, c. 65, Pt. C, §12 (AMD) .]

7. Election of directors. Directors of the mutual holding company must be elected by plurality vote of all members voting in that election in person or by proxy. If the mutual holding company takes any action, other than election of its directors, that would require a vote of policyholders if the mutual holding company were a mutual insurer, then that action requires a vote of members of the mutual holding company.

[ 1999, c. 656, §5 (NEW) .]

SECTION HISTORY

1999, c. 656, §5 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B44 (COR). 2005, c. 65, §§C11,12 (AMD).



24-A §3490. Conversion of mutual holding company

1. Approval of reorganization plan. A mutual holding company may be reorganized in accordance with a plan of reorganization:

A. Approved by the superintendent, if the superintendent finds the plan to be fair and equitable, after a hearing of which notice has been given to the company's members pursuant to section 230; and [1999, c. 656, §5 (NEW).]

B. Approved by vote of not less than 2/3 of the company's members voting on the plan in person, by proxy or by mail at a meeting of members called by the company for that purpose. The mutual holding company shall provide reasonable notice to its members and determine the procedure for the meeting, subject to approval by the superintendent. The plan must specify that only persons who were members both at least one year before the submission of the plan and on a subsequent date before the vote found reasonable by the superintendent are entitled to vote. Each member is entitled to one vote. [1999, c. 656, §5 (NEW).]

[ 1999, c. 656, §5 (NEW) .]

2. Membership interests disposition. A plan of reorganization pursuant to subsection 1 must provide for extinguishment of the membership interests in the mutual holding company and may provide for either:

A. The conversion of the mutual holding company into a stock corporation, in which event the consideration, if any, distributed to members of the mutual holding company must be equal to that required under section 3477; or [1999, c. 656, §5 (NEW).]

B. The distribution to eligible members of the mutual holding company of consideration consisting of all assets of the mutual holding company, including all stock of the reorganized insurer or any stock holding company owned by the mutual holding company, or other consideration having equivalent aggregate value. The form of the other consideration may be cash, securities, additional insurance or annuity benefits or policy credits, increased dividends or other consideration. All such consideration must be allocated among eligible members of the mutual holding company in a manner that is fair and equitable to the company's members. [1999, c. 656, §5 (NEW).]

[ 1999, c. 656, §5 (NEW) .]

SECTION HISTORY

1999, c. 656, §5 (NEW).









Chapter 49: CONTINUITY OF MANAGEMENT

24-A §3551. Purpose

Enemy attack could seriously disrupt the management functions of an insurance organization. Prompt resumption of insurance operations following attack is in the public interest and requires provisions for the continuity of management. It is essential that advance corporate action be taken to provide for the reconstitution of the board of directors or substitute governing body, for the succession of key personnel and for the designation of alternate headquarters. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3552. Definitions; interpretation of chapter

When used in this chapter, the following terms mean and include the following. [RR 2009, c. 2, §69 (COR).]

1. Acting director. Acting director means an acting director elected or appointed in accordance with this chapter.

[ 1969, c. 132, §1 (NEW) .]

2. Acting officer. Acting officer means an acting officer appointed in accordance with this chapter.

[ 1969, c. 132, §1 (NEW) .]

3. Acute emergency. Acute emergency means a period, as formally declared and proclaimed by the Governor of this State, in which, by reason of loss of life, epidemic disease, destruction or damage of property, contamination of property by radiological, chemical or bacteriological means, or disruption of the means of transportation or communication, resulting from an attack, it is impossible or impractical for the business of insurance in this State to be conducted in strict accord with the provision of law or charters applicable thereto.

[ 1969, c. 132, §1 (NEW) .]

4. Attack. Attack means any attack, actual or imminent, or series of attacks by an enemy of a foreign nation upon the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, shell fire, or atomic, radiological, chemical, bacteriological or biological means or other weapons or processes.

[ 1969, c. 132, §1 (NEW) .]

5. Board. Board means the board of directors, board of trustees, committee or similar body having control of the affairs of an insurance organization.

[ 1969, c. 132, §1 (NEW) .]

6. Charter. Charter means the certificate of organization or incorporation or special law incorporating a corporation together with its bylaws, or the agreement establishing a fund or association together with its constitution and bylaws.

[ 1969, c. 132, §1 (NEW) .]

7. Superintendent. Superintendent means the State Insurance Superintendent or person duly designated to exercise the powers of that office during an attack or acute emergency.

[ 1973, c. 585, §12 (AMD) .]

8. Director. Director means the director, trustee or member of the board.

[ 1969, c. 132, §1 (NEW) .]

9. Domestic organization. Domestic organization means any insurance organization which is domiciled in this State.

[ 1969, c. 132, §1 (NEW) .]

10. Insurance organization. Insurance organization means any insurer, rating organization, service or advisory organization, joint underwriting association, welfare or pension fund, which is subject, in whole or in part, to the insurance laws of this State.

[ 1969, c. 132, §1 (NEW) .]

11. Officer. Officer means an officer of a domestic insurance organization.

[ 1969, c. 132, §1 (NEW) .]

12. Quorum. Quorum means the minimum number of directors required by charter and bylaw, exclusive of the provisions of this chapter, to be present for valid action to be taken at a meeting of a board with respect to each particular item of business which may come before such meeting.

[ 1969, c. 132, §1 (NEW) .]

This chapter does not and shall not be construed to limit the powers of, or permit or require, any insurance organization which is not domiciled in this State or of any branch office, or agents of such insurance organization, or the directors, officers, members, policyholders or stockholders of any such organization to act, or fail to act, in such fashion as would violate the laws of the jurisdiction wherein such organization has its domicile. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). RR 2009, c. 2, §69 (COR).



24-A §3553. Emergency bylaws

1. With the approval of the superintendent, any domestic organization may, at any time, adopt, in the same manner as in the case of ordinary bylaws, emergency bylaws to become operative during a period of acute emergency. Emergency bylaws may contain provisions with respect to the number of directors capable of acting which shall constitute its board, the number of such directors which shall constitute a quorum at a meeting of the board, the number of votes necessary for action by such board, the manner in which vacancies on the board shall be filled, the line of succession of its officers, and the interim management of the affairs of the insurance organization; such provisions, if approved by the superintendent, need not comply with the requirement of the charter of such domestic organization or of the insurance or incorporation laws of this State.

[ 1973, c. 585, §12 (AMD) .]

2. Section 3554 and section 3555, subsections 2 to 6 shall not be applicable during a period of acute emergency to any domestic organization operating in accordance with and under emergency bylaws theretofore approved by the superintendent.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3554. Change of location; emergency boards of directors

Notwithstanding any provision of its charter, any domestic insurance organization, without complying with any provision of law requiring approval, or application for approval, of a change of location of its principal office may, from time to time, change the location thereof during an acute emergency to a suitable location within the United States, and may carry on its business at such new location during such acute emergency, and for a reasonable time thereafter. Any insurance organization which changes the location of its principal office during an acute emergency shall notify the superintendent thereof in writing as soon as practical, stating the address of the new location, the address of the former location, and the dates when business is ceasing at the former location and commencing at the latter location. [1973, c. 585, §12 (AMD).]

Notwithstanding any contrary provision of law or with its charter, if at any time during an acute emergency affecting any domestic insurance organization, no person otherwise empowered to call meetings of the board is capable of acting, a meeting thereof may be called by any director or acting director or if no director or acting director is capable of acting, by any officer or acting officer. If it shall be impracticable or impossible to give notice of a meeting of the board in the manner prescribed by charter and law, other than this chapter, the person calling such a meeting may give notice thereof by making such reasonable efforts as circumstances may permit to notify each director and acting director of the time and place of the meeting, but need not specify the purposes thereof. Failure of any director or acting director to receive actual notice of a meeting of directors and acting directors shall not affect the power of the directors and acting directors present at such meeting to exercise the powers of an emergency board of directors as prescribed in this section. Nothing in this chapter shall be construed as requiring a meeting of the board of such an organization to be convened in any manner different from that prescribed by its charter and by the provisions of law other than this chapter. [1969, c. 132, §1 (NEW).]

If 3 or more directors and acting directors of any domestic insurance organization are present at any meeting of its board duly convened during an acute emergency affecting such domestic insurance organization, they shall constitute its emergency board of directors which, notwithstanding any contrary provision of law or of its charter, shall have the power, subject to the limitations prescribed by this chapter, by a majority of those present, to take any and every action which may be necessary to enable such domestic insurance organization to meet the exigencies of the acute emergency and conduct its business during such period, but no other powers. The powers of an emergency board of directors shall include, but shall not be limited to, the following powers: [1969, c. 132, §1 (NEW).]

1. Fill vacancies and absentees. At any meeting, to elect such acting directors as it may deem necessary, without regard to the number of directors which would otherwise be required, to serve in any positions on such board which are vacant or in place of any directors or acting directors who are absent from such meeting, but not to elect any director on a permanent basis;

[ 1969, c. 132, §1 (NEW) .]

2. Acting officers and duties. To elect such acting officers as it may deem necessary, without regard to the number of officers which would otherwise be required, to serve in any offices which are vacant or in place of any officers or acting officers who fail to appear and assume their duties, to fix the compensation and determine the powers and duties of acting officers and to remove acting officers but not to remove any officer or to fill any vacancy on a permanent basis or to cause the insurance organization to enter into any contract of employment for a term in excess of one year;

[ 1969, c. 132, §1 (NEW) .]

3. Change of location. To cause the insurance organization to change the location of its principal office, pursuant to this section, or any of its places of business, and to authorize such action as it may deem appropriate to acquire space and facilities at new locations, but not to acquire for use as its principal office property in fee or for a term in excess of one year;

[ 1969, c. 132, §1 (NEW) .]

4. Postpone meetings. To postpone any meeting of the stockholders, policyholders or members or directors of such organization if, in the judgment of majority of the members of such emergency board of directors, it would be impracticable to hold such meeting at the time it would otherwise have been held or conducted;

[ 1969, c. 132, §1 (NEW) .]

5. Call meetings. If it shall appear to an emergency board of directors that a quorum of the board cannot be assembled within a reasonable time, to call a meeting of the stockholders, policyholders or members of the insurance organization to be held as soon as the circumstances may reasonably permit, at a place to be designated by the emergency board of directors within this State or a contiguous state, for the purpose of electing directors to fill vacancies on the board, but for no other purpose, and to propose nominees for such election. Any such meetings of stockholders, policyholders or members shall be held upon notice given in accordance with the charter of the organization and applicable law other than this section.

[ 1969, c. 132, §1 (NEW) .]

As soon as practicable after each meeting of an emergency board of directors, the person who presided thereat shall notify the superintendent in writing of the time and place of such meeting, of the manner in which notice thereof was given, of the persons present and of all actions taken at such meeting. [1973, c. 585, §12 (AMD).]

No person prohibited by law or by the charter of a domestic insurance organization from serving as a member of its board shall be eligible to serve as an acting director, except that no person shall be disqualified to serve as an acting director by reason of his not being a stockholder, policyholder or member of such insurance organization, by reason of his not being a resident of this State or of a contiguous state, or by reason of the number of directors or acting directors who are officers, acting officers or employees of the insurance organization. Any person may serve as an acting director of a fund who is a director, acting director, officer or acting officer of an organization which is a party to the agreement creating the fund. No oath of acting directors shall be required. [1969, c. 132, §1 (NEW).]

Acting directors elected under this section or appointed under section 3555 shall be entitled to vote at all meetings of emergency board of directors equally with directors. Acting directors shall not be entitled to take part in the deliberations or to vote at any meeting of the board which is duly convened in accordance with the applicable provisions of its charter and of law other than this chapter and at which a quorum is present. Each acting director shall serve until the director or acting director in whose place he was elected or appointed shall attend the meeting of the board or until the director is duly elected to fill the vacancy in which such acting director has been serving, whichever event occurs earlier. An acting director shall be entitled to the compensation, if any, payable to a director. [1969, c. 132, §1 (NEW).]

Acting officers elected pursuant to this section shall have powers and duties and receive such compensation as may from time to time be determined by the emergency board of directors. Each acting officer shall serve until the officer in whose place he was elected shall appear and assume his duties or until his successor officer or acting officer shall be elected, whichever event occurs earlier. [1969, c. 132, §1 (NEW).]

This section shall not be deemed applicable during a period of acute emergency to any domestic organization operating in accordance with and under emergency bylaws theretofore approved by the superintendent. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3555. Powers of the superintendent

1. Designate additional acting directors. If at any time during an acute emergency, the number of directors or acting directors of a domestic insurance organization who are capable of acting shall be less than 3, as determined by the superintendent after a reasonable investigation, the superintendent shall have the power to designate additional acting directors in such number as will bring to 3 the number of directors and acting directors who are capable of acting.

[ 1973, c. 585, §12 (AMD) .]

2. Resolve controversies. To resolve controversy as to the power of any group of persons purporting to act as an emergency board of directors so to act, the superintendent shall, upon a determination that such action will tend to promote the safe and sound and orderly conduct of the business of any domestic insurance organization, have power to issue orders declaring that any such group shall or shall not have the powers of an emergency board of directors, or confirming, modifying or vacating in whole or in part any action taken or purportedly taken by any such group or by removing any acting director.

[ 1973, c. 585, §12 (AMD) .]

3. Declare provisions of law operative or inoperative. At any time after an attack, upon his determination that such action will tend to promote certainty as to the powers of insurance organizations or individuals pursuant to this chapter or that such action is desirable to enable insurance organizations to take preparatory precautions prior to the occurrence of an acute emergency, the superintendent shall have power to declare that any provision of this chapter which he may specify shall be operative with respect to any domestic insurance organization or to the Maine business of any other insurance organization which he may designate. Upon such declaration such organization and its directors, officers, acting directors and acting officers shall have all powers conferred by this chapter. The failure of the superintendent so to declare shall not be deemed to limit the powers of any organization or its directors, officers, acting directors or acting officers where an acute emergency exists in fact.

At any time after the commencement of an acute emergency or after the superintendent shall have declared any provision of this chapter operative under this subsection upon his determination that an insurance organization is able, in whole or in part, to carry on its business in compliance with its charter and the laws, other than this chapter, the superintendent shall have power to declare that any provision of this chapter which he may specify shall be inoperative with respect to any domestic insurance organization or in the Maine business of any other insurance organization which he may designate. Upon such declaration, such organization shall be governed by its charter and the provisions of law other than this chapter, except insofar as they remain inoperative.

[ 1973, c. 585, §12 (AMD) .]

4. Possession of business and property. Upon the determination that, as a result of an acute emergency, the business and affairs of an insurance organization cannot otherwise be conducted in a safe and sound manner, the superintendent may forthwith take possession of the business and property of the insurance organization within this State or, if a domestic insurance organization, its business and property wherever situated. This chapter shall be applicable in any case in which the superintendent takes possession of an insurance organization under this subsection as though the insurance organization were an insurer of which the superintendent had taken possession under this chapter, except that no such provision shall be applicable which the superintendent shall have declared inapplicable under this subsection. The superintendent shall have power to declare inapplicable any such provision upon his determination that the same is inappropriate or unnecessary to protect the interest of the public or the stockholders or creditors of the insurance organization, in view of the acute emergency and the nature of the organization.

[ 1973, c. 585, §12 (AMD) .]

5. When powers exercised. The powers given the superintendent by subsections 2 and 4 shall be exercised by him only in the event that there is no court of competent jurisdiction available to which an application can be made for an order permitting him to exercise such powers with respect to a particular insurance organization. The powers conferred by subsection 4 shall not be exercised in a case of an insurance organization which is not insolvent within the meaning of this chapter, unless the superintendent finds that such insurance organization lacks personnel able to manage its business in the interest of the public stockholders and policyholders.

[ 1973, c. 585, §12 (AMD) .]

6. Regulations. The superintendent shall have power to issue general and specific regulations, directives and orders consistent with and in furtherance of the purposes of this chapter.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3556. General provisions

1. Presumption. In any action or proceeding it shall be presumed that an acute emergency existing within any city or county within this State constitutes an acute emergency affecting every insurance organization doing business within such city or county.

[ 1969, c. 132, §1 (NEW) .]

2. Powers of board. During an acute emergency the board of a domestic insurance organization which has adopted emergency bylaws approved by the superintendent shall have all of the powers conferred by such bylaws, and no other or different powers with respect to the subject matter of this chapter, and the board of a domestic insurance organization which has not adopted emergency bylaws approved by the superintendent shall have all of the powers of an emergency board of directors as the same are provided for under this chapter.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3557. Governor's authority; effect of other laws

The Governor of this State, or his successor in office, alone shall have the power to proclaim and declare the fact that a period of "acute emergency" exists at any time or times or has terminated, as such term is defined in this chapter. Nothing in this chapter shall be deemed or construed to affect sections 471 to 479, to the extent that the latter sections may be inconsistent herewith. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).






Chapter 51: DOMESTIC MUTUAL ASSESSMENT INSURERS

24-A §3601. Scope of chapter

1. This chapter applies only as to domestic mutual insurers heretofore or hereafter authorized to transact and transacting property insurances in this State on the assessment plan, as defined in section 3603, and to the assessment department of insurers also transacting insurance on the cash premium plan.

[ 1969, c. 177, §60 (AMD) .]

2. Insurers to the extent to which subject to this chapter may in this chapter be referred to as "mutual assessment insurers."

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §60 (AMD).



24-A §3602. Chapter exclusive

Nothing in this Title shall either directly or indirectly apply to such mutual assessment insurers except as contained or referred to in this chapter. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3603. Mutual assessment plans; definitions

1. For the purposes of this Title a mutual assessment insurer is a mutual insurer which is doing business on:

A. A post-loss assessment plan; or [1969, c. 132, §1 (NEW).]

B. On an advance assessment or contingent liability plan. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. A post-loss assessment plan insurer is one which depends in whole or substantial part on regular or special assessments levied upon its members after a loss or series of losses for payment of losses and expenses. A post-loss assessment plan insurer may collect from each member such initial amount as it may deem proper prior to or at the time of the effectuation of the member's insurance. Future regular or special assessments may be secured by use of a premium note signed by the policyholder.

[ 1969, c. 132, §1 (NEW) .]

3. An advance assessment plan insurer shall by its bylaws and policies fix the contingent mutual liability of its members for the payment of losses and expenses not provided for by its cash funds; but such contingent liability of a member shall not be less than one or more than 6 times the advance assessment for the member's policy at the annual advance assessment rate for a term of one year. Such an advance assessment plan insurer may issue both assessable and nonassessable advance cash premium policies. Any assessment, special or regular, levied under the contingent liability provisions of this chapter shall be for the exclusive benefit of the holders of policies subject to assessment, and such policyholders shall not be liable to an assessment in an amount greater in proportion to the total deficiency than the ratio that the deficiency attributable to the assessable business bears to the total deficiency.

[ 1969, c. 132, §1 (NEW) .]

4. Nothing in this chapter shall be deemed to prohibit the acquisition, accumulation and maintenance of surplus and unallocated funds.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3604. Insuring powers; reinsurance

1. An assessment plan insurer shall have authority to transact, and shall transact only such insurance as is permitted by its charter and by its certificate of authority.

[ 1969, c. 132, §1 (NEW) .]

2. Any such insurer shall have power to cede reinsurance of any risk or part thereof which it is authorized to insure direct; and shall have power to accept reinsurance from other domestic assessment plan insurers of any risk which it has authority to insure direct.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3605. Formation of new assessment plan insurers

Assessment plan insurers must be formed under the applicable provisions of sections 3306 (incorporation of domestic stock, mutual insurers) to 3309 (completion of incorporation; general powers, duties), except that the articles of incorporation of the corporation must stipulate that the corporation is formed to transact insurance on the assessment plan and other provisions contained in the certificate must be consistent with the applicable provisions of this chapter. [2013, c. 299, §20 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 2013, c. 299, §20 (AMD).



24-A §3606. Certificate of authority required

No such insurer shall transact insurance in this State except as authorized by a subsisting certificate of authority issued to the insurer by the superintendent. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3607. Capital funds required; existing insurers

1. A mutual assessment insurer heretofore organized to transact and transacting only fire, marine and glass insurance shall not have a net retention of liability on any one risk in excess of $200 until its gross assets exceed $2,000, after which its net retention of liability shall be as provided in section 3623.

[ 1969, c. 132, §1 (NEW) .]

2. Mutual insurers organized prior to January 1968 to transact and transacting kinds of insurance other than fire, marine and glass shall have a guaranty capital fund in amount not less than as required under laws in force immediately prior to January 1, 1970, and if organized on or after January 1, 1968, shall have guaranty capital funds of not less than $500,000. Such an insurer shall not be authorized to transact insurance until at least 1/4 of its guaranty capital funds have been paid in, in cash, and invested in such manner as is provided in chapter 13.

[ 1973, c. 625, §150 (AMD) .]

3. If an insurer operating under this section fails to comply with the superintendent's request to increase its paid-in guaranty capital funds within the amount otherwise required by law, it shall cease to write any class or kind of insurance other than fire, marine or glass until such time as the superintendent's request has been complied with.

[ 1973, c. 585, §12 (AMD) .]

4. Except as hereinabove provided, all such insurers holding subsisting certificates of authority immediately prior to January 1, 1970 may continue to be so authorized as long as qualified for such authority as under laws in force immediately prior to such effective date.

[ 1973, c. 625, §150 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §150 (AMD).



24-A §3608. Capital funds required; new mutual assessment insurers

A mutual insurer hereafter organized to transact property insurance on the assessment plan shall not be authorized to transact insurance unless it: [1969, c. 132, §1 (NEW).]

1. Establishes and maintains guaranty capital funds of at least $50,000, all of which shall have been paid in, in cash, and

[ 1969, c. 132, §1 (NEW) .]

2. Receives not less than 25 bona fide written applications from not less than 25 persons for insurance of the kind proposed to be transacted, of not less than $100,000 in amount at risk as to principal hazards to be insured, and

[ 1969, c. 132, §1 (NEW) .]

3. Receives or collects the initial payment on the premium for the insurance applied for, together with such premium notes as it is contemplated to use in connection with applications for insurance in general, and

[ 1969, c. 132, §1 (NEW) .]

4. Is otherwise qualified for such authority under this chapter.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3609. New assessment plan insurers; conversion

Mutual insurers organized to transact insurance on the assessment plan are not authorized to transact any kind of insurance other than property insurance or to transact insurance of any kind on the cash premium plan, unless the insurer qualifies for such authority in accordance with the requirements of domestic mutual insurers organized under chapter 47 (organization, corporate powers, procedures of domestic legal reserve stock and mutual insurers), and by appropriate amendment to its articles of incorporation converts to such a legal reserve insurer. [2013, c. 299, §21 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 2013, c. 299, §21 (AMD).



24-A §3610. Guaranty capital shares; dividends, investment, deposit, voting rights

1. Where the insurer is permitted or required to have guaranty capital shares, such capital shall be divided into shares of $100 each and certificates shall be issued therefor.

[ 1969, c. 132, §1 (NEW) .]

2. The holders of guaranty capital shares may receive dividends not exceeding 7% of the amount received by the insurer for issuance of such shares in any one calendar year from the net earnings of the insurer after providing for all expenses, losses, reserves and liabilities then incurred.

[ 1969, c. 132, §1 (NEW) .]

3. Guaranty capital resulting from shares shall be invested in such manner as is provided in chapter 13.

[ 1969, c. 132, §1 (NEW) .]

4. Guaranty capital shareholders and members of the insurer shall be subject to the same provisions of law relative to their right to vote as apply respectively to stockholders in stock insurers and policyholders in purely mutual insurers.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3611. Guaranty capital shares; increase of paid-in capital

If an insurer heretofore or hereafter has been authorized to transact insurance upon the basis of guaranty capital shares not 100% paid-in, the unpaid portion of such guaranty or so much thereof as the superintendent deems necessary, shall be paid in at such times as in the opinion of the superintendent is necessary for the adequate protection of the policyholders. [1973, c. 585, §1 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3612. Guaranty capital shares; deficiency and assessment

When the cash and other available assets of an insurer with guaranty capital shares are exhausted, such part of the guaranty capital fund as may be required shall, with the approval of the superintendent, be drawn and used to pay losses then due. When such fund is so drawn upon, the directors of the insurer shall make good the amount so drawn by assessments upon the contingent funds or notes of the insurer or by borrowed funds as provided for under section 3415; and unless such fund is restored within 6 months from the date of withdrawal, the holders of guaranty fund shares shall be assessed in proportion to the amount of such shares owned by them for the purpose of restoring such capital. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3613. Guaranty capital shares; retirement

Guaranty capital shares may be retired by vote of the policyholders of the insurer when the insurer's surplus, over and above all liabilities including guaranty capital, equals or exceeds the amount of the guaranty capital shares. The guaranty capital shares may be retired in part when the insurer's remaining net surplus and guaranty fund will not thereby be reduced below the amount of original guaranty capital. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3614. Notice of contingent liability; reduction

Where contingent liability of policyholders is provided for, notice of the existence of such liability shall be plainly and legibly given in each policy. Whenever any reduction is made in the contingent liability of members, the reduction shall apply proportionally to all policies in force. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3615. Delivery, acceptance of policy

The delivery of the policy to the insured and payment by the insured of the initial charge shall be deemed an acceptance of the contract. [1969, c. 177, §61 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 177, §61 (AMD).



24-A §3616. Assessment; remedy if not paid

If any lawful assessment is not paid within 30 days after written demand by the insurer or its agent, the directors may declare the policy suspended until the assessment is paid or may at their option sue for and collect the amount due on such assessment. Mailing such demand addressed to the insured at his address last of record with the insurer, or delivering it to him in hand by an authorized agent or officer of the insurer, shall be deemed conclusive proof that demand has been duly made. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3617. Assessment -- court review; adjustment of claims where no assessment made

1. Whenever the directors of a mutual assessment insurer make an assessment or call on its members for money, or by vote determine that there exists a necessity for such assessment or call, they, or any person interested in the insurer as an officer, policyholder or creditor, may file in the Superior Court in any county, a complaint praying the court to examine the assessment or call or to determine the necessity therefor and all matters connected therewith, and to ratify, amend or annul the assessment or call or to order that the same be made as law and justice may require.

[ 1969, c. 132, §1 (NEW) .]

2. The decision on such complaint, when filed by any party except the insurer, or a receiver, or the superintendent, shall rest in the discretion of the court.

[ 1973, c. 585, §12 (AMD) .]

3. Whenever the directors unreasonably neglect to make an assessment or call to satisfy an admitted or ascertained claim upon the insurer, any judgment creditor, or any person holding such admitted or ascertained claim, or the superintendent may make the application. Upon such application, if made by the directors, or upon order of court if made by application of any other party, the directors shall set forth the claims against the insurer, its assets and all other facts and particulars appertaining to the matter.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3618. -- order of notice to parties interested, and proceedings

The court before which the complaint described in section 3617 is filed shall order notice to all parties interested, by publication or otherwise. Upon the return thereof, the court shall proceed to examine the assessment or call, the necessity therefor and all matters connected therewith. Any parties interested may appear and be heard thereon, and all questions that may arise shall be heard and determined as in other civil actions in which equitable relief is sought. The court may refer the apportionment or calculation to any competent person, and upon the examination may ratify, amend or annul the assessment or call, or order one to be made. In case the assessment or call is altered or amended, or one is ordered, the directors shall forthwith proceed to vote the same in legal form and the record of such vote shall be set forth in a supplemental answer. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3619. -- proceedings before master or auditor

Whenever the court appoints a master or auditor to make the apportionment or calculation for an assessment, such master or auditor shall appoint a time and place to hear all parties interested in the assessment or call, and shall give personal notice thereof, in writing, to the superintendent, and through the post office or in such other manner as the court directs, so far as he is able, to all persons liable upon the assessment or call. The auditor or master shall hear the parties and make report to the court of all his doings respecting such assessment or call and all matters connected therewith, and all parties interested in such report or assessment have a right to be heard by the court respecting the same, in the same manner as is provided. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3620. -- when assessment final; costs; control of funds and payment of assessments

1. When an assessment or call has been ratified, ascertained or established as provided for in sections 3617 to 3619, a decree shall be entered which shall be final and conclusive upon the insurer and all parties liable to the assessment or call as to the necessity of the same, the authority of the insurer to make or collect it, the amount thereof and all formalities connected therewith. Where an assessment or call is altered or amended by vote of directors and decree of the court thereon, such amended or altered assessment or call is binding upon all parties who would have been liable under it as originally made, and in all legal proceedings shall be held to be such original assessment or call.

[ 1969, c. 132, §1 (NEW) .]

2. All proceedings shall be at the cost of the insurer, unless the court for cause otherwise orders.

[ 1969, c. 132, §1 (NEW) .]

3. In all cases the court may control the disposal of the funds collected under these proceedings, and may issue all necessary processes to enforce the payment of such assessments against all persons liable therefor.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3621. -- assessment not sufficient; collection stayed by court

Whenever it shall appear to the court before which the complaint provided for in section 3617 is pending, that the net proceeds of any assessment or call will not be sufficient to furnish substantial relief to those having claims against the insurer, it may decree that no assessment shall be collected. When, on application of the superintendent or any person interested, the court is of opinion that further attempts to collect an assessment then partially collected will not benefit those having claims against the insurer, it may stay its further collection. [1973, c. 585, §12 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3622. Nonassessable policies; assessable, nonassessable liability

1. A mutual insurer heretofore formed and transacting insurance under this chapter may issue nonassessable advance cash premium policies in this State upon compliance with either of the following requirements:

A. Surplus. The insurer shall have and maintain a surplus to policyholders, as determined by its last annual statement filed with the superintendent, of not less than $100,000, or [1973, c. 585, §12 (AMD).]

B. Surplus and unearned premium reserve. The insurer shall have and maintain a surplus to policyholders, as determined by its latest annual statement filed with the superintendent, of not less than $75,000, provided its unearned premium reserve is at all times less than its surplus to policyholders. [1973, c. 585, §12 (AMD).]

[ 1973, c. 585, §12 (AMD) .]

2. If such an insurer, after qualifying to issue a nonassessable cash premium policy, fails to maintain one of the above requirements it shall cease to issue a nonassessable policy until it has again met and maintained the requirements for a period of one year.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3623. Limit of risk

1. Except as provided in section 3607, subsection 1, an insurer shall not retain liability as to any one risk in an amount exceeding 10% of its surplus and in addition 8% of the amount at any time due on its premium notes.

[ 1975, c. 124, (AMD) .]

2. Valid reinsurance ceded by the insurer and then in force shall be deducted from the gross risk assumed in determining net risk retained.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1975, c. 124, (AMD).



24-A §3624. Unearned premium reserve

An insurer which collects a cash premium or advance assessment shall maintain an unearned premium reserve equal to 50% of the cash premium or advance assessment on its policies in force. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3625. Directors' residence, compensation

1. A majority of the board of directors of the insurer shall be residents of, and actually reside in, this State.

[ 1969, c. 132, §1 (NEW) .]

2. The salary or compensation for services of the directors of the insurer shall be fixed by the policyholders at their annual meeting.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3626. Annual statement by directors

The directors of every insurer shall cause a detailed account of its expenses for the year preceding, the amount of property actually insured at that time, the amount due on its premium notes and the amount of all debts due to and from the insurer to be laid before the policyholders at the annual meeting. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3627. Agents; liability

Any person who solicits insurance on behalf of any insurer or transmits for a person other than himself an application for, or a policy of, insurance to or from such insurer, or in any manner acts in the negotiation of such insurance, or in the inspection or valuation of the property insured shall be deemed the agent of the insurer, and except as otherwise provided, shall become liable to all the duties, requirements, liabilities and penalties to which an agent of any insurer is subject. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3628. Agents -- licensing

All agents of insurers subject to this chapter are subject to the applicable requirements of chapter 16, except that: [1997, c. 457, §45 (AMD); 1997, c. 457, §55 (AFF).]

1. No personal examination shall be required of the applicant and no examination fee shall be charged, as to an applicant for a license as an agent of an insurer writing insurance solely on the assessment plan, if on January 1, 1970 the applicant was also a director or officer of such insurer;

[ 1973, c. 625, §151 (AMD) .]

2. No fee shall be required by the superintendent for license as resident agent issued to any individual referred to in subsection 1, as agent of such an insurer.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §151 (AMD). 1997, c. 457, §45 (AMD). 1997, c. 457, §55 (AFF).



24-A §3629. Other provisions applicable

The following chapters and provisions of this Title, where and to the extent not inconsistent with this chapter and the reasonable implications thereof, also apply as to domestic mutual assessment insurers which are subject to this chapter: [1969, c. 132, §1 (NEW).]

1. Chapter 1 (general definitions and provisions).

[ 1969, c. 132, §1 (NEW) .]

2. Chapter 3 (the insurance superintendent), except that an insurer transacting insurance only on the assessment plan shall not be subject to section 228 (examination expense), and shall not be required to pay the expense of examination of the insurer.

[ 1973, c. 585, §12 (AMD) .]

3. Chapter 5 (authorization of insurers and general requirements), except that the following sections or provisions shall not apply:

A. Section 410 (capital funds required); [1969, c. 132, §1 (NEW).]

B. Section 411 (insuring combinations without additional capital funds); [1969, c. 132, §1 (NEW).]

C. Section 413 (application for certificate of authority), to the extent that payment is required of a fee for application for or issuance of a certificate of authority of an insurer transacting insurance on the assessment plan only; [1969, c. 132, §1 (NEW).]

D. Section 415 (continuance, expiration, reinstatement of certificate of authority), to the extent that payment of fee for continuance of certificate of authority is required of an insurer transacting insurance on the assessment plan only; and [1969, c. 132, §1 (NEW).]

E. Section 423 (annual statement), to the extent that payment of a fee for filing the annual statement is required of an insurer transacting insurance on the assessment plan only. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

4. Chapter 7 (fees and taxes), except as otherwise expressly provided in this chapter, and that no fee shall be charged for the certificate of authority of an insurer transacting insurance on the assessment plan only.

[ 1969, c. 132, §1 (NEW) .]

5. Chapter 9 (kinds of insurance), except the following sections:

A. Section 702 ("life insurance" defined); [1969, c. 132, §1 (NEW).]

B. Section 709 ("title insurance" defined); and [1969, c. 132, §1 (NEW).]

C. Section 721 (limits of risk). [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

6.

[ 2001, c. 72, §17 (RP) .]

6-A. Section 901-A (statutory accounting principles);

[ 2001, c. 72, §18 (NEW) .]

7. Chapter 13 (investments).

[ 1969, c. 132, §1 (NEW) .]

8. Chapter 15 (administration of deposits).

[ 1969, c. 132, §1 (NEW) .]

9. Chapter 16;

[ 1997, c. 457, §46 (AMD); 1997, c. 457, §55 (AFF) .]

10. Chapter 23 (trade practices and frauds).

[ 1969, c. 132, §1 (NEW) .]

11. Chapter 25 (rates and rating organizations), except as provided in such chapter 25.

[ 1969, c. 132, §1 (NEW) .]

12. Chapter 27 (the insurance contract); except that section 2415 (charter, bylaw provisions) shall not apply as to insurance written on the mutual assessment plan.

[ 1969, c. 132, §1 (NEW) .]

13. Chapter 39 (casualty insurance contracts).

[ 1969, c. 132, §1 (NEW) .]

14. Chapter 41 (property insurance contracts).

[ 1969, c. 132, §1 (NEW) .]

15. Chapter 43 (surety insurance contracts).

[ 1969, c. 132, §1 (NEW) .]

16. Chapter 47 (organization, corporate powers, procedures of domestic legal reserve stock and mutual insurers), except as to the following sections:

A. Sections 3352 to 3358 (initial qualification, qualifying applications for insurance, guaranty capital, and related subjects); and [1969, c. 132, §1 (NEW).]

B. Sections 3364 to 3367 (provisions relative to contingent liability and nonassessable policies). [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

17. Chapter 49 (continuity of management).

[ 1969, c. 132, §1 (NEW) .]

18. Chapter 57 (delinquent insurers; rehabilitation and liquidation).

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §46 (AMD). 1997, c. 457, §55 (AFF). 2001, c. 72, §§17,18 (AMD).






Chapter 52: MAINE EMPLOYERS' MUTUAL INSURANCE COMPANY

24-A §3701. Purpose

The Maine Employers' Mutual Insurance Company is established for the purposes of providing workers' compensation insurance and employers' liability insurance incidental to and written in connection with workers' compensation coverage to employers of this State at the highest level of service and savings consistent with reasonable applicable actuarial standards and the sound financial integrity of the company. It is also the purpose of the company to encourage employer involvement and to be responsive to employer experience and advice. [2001, c. 350, §1 (AMD).]

SECTION HISTORY

1991, c. 615, §D1 (NEW). 1991, c. 885, §C1 (AMD). 1997, c. 661, §1 (AMD). 2001, c. 350, §1 (AMD).



24-A §3702. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 615, Pt. D, §1 (NEW).]

1. Board. "Board" means the Board of Directors of the Maine Employers' Mutual Insurance Company.

[ 1991, c. 615, Pt. D, §1 (NEW) .]

2. Company. "Company" means the Maine Employers' Mutual Insurance Company created in section 3703.

[ 1991, c. 615, Pt. D, §1 (NEW) .]

3. Division.

[ 2001, c. 350, §2 (RP) .]

3-A. Maine-based employer. "Maine-based employer" means an employer with a principal place of business located in this State.

[ 1995, c. 551, §3 (NEW) .]

4. Superintendent. "Superintendent" means the Superintendent of Insurance.

[ 1991, c. 885, Pt. C, §2 (NEW) .]

5. Voluntary market. "Voluntary market" means the workers' compensation insurance market in which insurance companies voluntarily offer coverage to applicants who meet the insurers' underwriting standards or guidelines.

[ 1991, c. 885, Pt. C, §2 (NEW) .]

6. Workers' compensation residual market mechanism. "Workers' compensation residual market mechanism" means the instrument to provide coverage to employers not able to obtain coverage in the voluntary market that immediately preceded the Maine Employers' Mutual Insurance Company.

[ 2001, c. 350, §3 (AMD) .]

SECTION HISTORY

1991, c. 615, §D1 (NEW). 1991, c. 885, §C2 (AMD). 1995, c. 551, §3 (AMD). 1997, c. 661, §2 (AMD). 2001, c. 350, §§2,3 (AMD).



24-A §3703. Establishment

The Maine Employers' Mutual Insurance Company is established as an assessable domestic mutual insurance company subject to all the requirements and standards of this Title that are applicable to cash plan insurers unless specifically exempted from or which are clearly inconsistent with the provisions contained in this chapter. Notwithstanding any other law to the contrary, the company's authority to operate is limited as follows. [1991, c. 885, Pt. C, §3 (AMD).]

1. Workers' compensation. The company shall provide workers' compensation insurance and employers' liability insurance incidental to and written in connection with workers' compensation coverage to employers in this State. The company may provide employment practices liability insurance incidental to and written in connection with workers' compensation coverage for employers if the employment practices liability insurance is provided as an endorsement to workers' compensation coverage approved by the superintendent and is provided under terms and conditions, including reinsurance protection, approved by the superintendent. Rates for employment practices liability insurance are subject to chapter 25. The company may not write other lines of insurance. The company may reinsure workers' compensation and employers' liability insurance written by other insurers that are covering out-of-state employees of Maine-based employers that are insured by the company. For the purpose of providing insurance to Maine-based employers operating in other states, the company may apply to appropriate regulatory authorities in those states for authority to write workers' compensation, employers' liability and employment practices liability insurance for Maine-based employers' operations in those states. The company may form or acquire subsidiary insurers in other states that are authorized to write only workers' compensation insurance, employers' liability insurance and employment practices liability insurance as long as such coverage is incidental to and written in connection with workers' compensation coverage. The superintendent may authorize a subsidiary insurer formed or acquired by the company to write workers' compensation, employers' liability and employment practices liability insurance in this State as long as such coverage is incidental to and written in connection with coverage in the state in which the insured's principal place of business is located. The superintendent may not authorize a subsidiary insurer formed or acquired by the company to write any other line of insurance in this State.

[ 2009, c. 32, §1 (AMD) .]

2. Exclusion from guaranty funds. The company and its policyholders are exempt from participation and may not join or contribute financially to, nor be entitled to the protection of, any plan, pool, association or guaranty or insolvency fund authorized or required by this Title.

[ 1991, c. 615, Pt. D, §1 (NEW) .]

3. Initial board of directors.

[ 1991, c. 885, Pt. C, §3 (RP) .]

4. Incorporation.

[ 1997, c. 661, §4 (RP) .]

5. Composition of the board. The board consists of up to 9 members. Six members must be officers, directors, employees, partners or members of policyholders who purchase workers' compensation coverage from the Maine Employers' Mutual Insurance Company. Two members must be persons who represent the public interest of the company and must be appointed by the Governor within 30 days after a new board member is authorized or a vacancy occurs, subject to review and comment by the joint standing committee of the Legislature having jurisdiction over banking and insurance matters. The designated committee shall complete its review within 15 days of the Governor's written notice of appointment. If the designated committee fails to act within the required 15 days, then the appointees put forward by the Governor become the required board members. One member must be an at-large policyholder member elected by the board. The remaining board member is the president and chief executive officer who shall serve on the board of directors while employed as president and chief executive officer. The reduction in the number of board members from 13 to 9 must be done by attrition. The first 4 appointments to expire after September 1, 1998 may not be filled.

A member of the board may not be a lobbyist required to be registered with the Commission on Governmental Ethics and Election Practices, a service provider to the workers' compensation system or a representative of a service provider to the workers' compensation system.

[ 2005, c. 683, Pt. B, §19 (AMD) .]

6. Terms. A full term on the board of directors is 3 years. An individual may not serve more than 4 consecutive full terms as a director, except for the president and chief executive officer. All members shall serve for the terms provided and until their successors are appointed or elected and qualified.

[ 2011, c. 105, §1 (AMD) .]

7. Corporate governance. The board of directors shall adopt bylaws consistent with section 3359. The bylaws must provide a schedule of meetings and rules specifically relating to the conduct of meetings and voting procedures.

[ 1997, c. 661, §6 (AMD) .]

8. Annual report. In addition to any other reports required by this Title, the company shall submit an annual report to the Governor and to the joint standing committee of the Legislature having jurisdiction over insurance matters that discloses the business transacted by the company during the previous year and states the resources and liabilities of the company together with other pertinent information considered appropriate by the board. The report must contain, at a minimum, a summary of the latest annual statement filing required to be filed under this Title with the Superintendent of Insurance prepared on a basis of statutory accounting precepts. Any variations between the annual statement and the annual report must be reconciled to clearly show variances and the basis for any different values.

[ RR 1993, c. 1, §64 (COR) .]

9. Nominating committee. The board shall create a nominating committee. The nominating committee shall present to the board nominees for the at-large and the policyholder board member positions.

[ 1997, c. 661, §6 (AMD) .]

SECTION HISTORY

1991, c. 615, §D1 (NEW). 1991, c. 885, §C3 (AMD). RR 1993, c. 1, §64 (COR). 1995, c. 551, §4 (AMD). 1997, c. 661, §§3-6 (AMD). 1999, c. 120, §1 (AMD). 2005, c. 683, §B19 (AMD). 2007, c. 125, §1 (AMD). 2009, c. 32, §1 (AMD). 2011, c. 105, §1 (AMD).



24-A §3704. Prerequisites to operations (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §D1 (NEW). 1991, c. 885, §C4 (RP).



24-A §3704-A. Initial funding and operation (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §C5 (NEW). 1997, c. 661, §7 (RP).



24-A §3705. Nonstate agency

The company is not considered a state agency or instrumentality of the State for any purpose. The company is not and may never be supported in any way by the State's General Fund or any guaranty by the State, any state agency or a division of the State. The State may not borrow or otherwise appropriate funds from the company. [1991, c. 885, Pt. C, §6 (AMD).]

SECTION HISTORY

1991, c. 615, §D1 (NEW). 1991, c. 885, §C6 (AMD).



24-A §3706. Reports and information

1. Annual report. In addition to any other reports required by this Title, the board shall submit an annual report to the Governor and the joint standing committee of the Legislature having jurisdiction over insurance matters indicating the business done by the company during the previous year and containing a statement of the resources and liabilities of the fund and any other information considered appropriate by the board. The report must contain, at a minimum, a summary of the latest annual statement required to be filed with the superintendent prepared in accordance with statutory accounting principles.

[ 1991, c. 885, Pt. C, §7 (AMD) .]

2. Statistical and actuarial data. The company shall compile and maintain statistical and actuarial data related to the determination of proper premium rate levels, the incidence of work-related injuries, costs related to those injuries and any other data that the company considers desirable. The company shall provide this data to the Superintendent of Insurance, the Executive Director of the Workers' Compensation Board and the Department of Labor annually and upon request.

[ 2003, c. 608, §3 (AMD) .]

SECTION HISTORY

1991, c. 615, §D1 (NEW). 1991, c. 885, §C7 (AMD). 1991, c. 885, §D2 (AMD). 2003, c. 608, §3 (AMD).



24-A §3707. Powers of the board

The board has full power, authority and jurisdiction over the company. [1991, c. 885, Pt. C, §8 (NEW).]

1. General authority. The board may perform all acts necessary or convenient in the exercise of any power, authority or jurisdiction over the company, either in the administration of the company or in connection with the business of the company to fulfill the purposes of this chapter.

[ 1997, c. 661, §8 (AMD) .]

2. Standard of performance. The board shall discharge its duties with the care, skill, prudence, and diligence as that of prudent directors acting in a similar enterprise and purpose.

[ 1991, c. 885, Pt. C, §8 (NEW) .]

3. Personal liability. The members of the board and officers or employees of the company are not liable personally, either jointly severally, for any debt or obligation created or incurred by the company.

[ 1991, c. 885, Pt. C, §8 (NEW) .]

4. President. The board shall appoint a president who shall serve as chief executive officer and may appoint other executive officers as it determines necessary.

[ 1991, c. 885, Pt. C, §8 (NEW) .]

5. Investment managers. The board shall appoint investment managers to oversee and manage the investment of assets of the corporation in a manner that safeguards the value of those assets and maximizes investment return commensurate with risk and liquidity restrictions contained in chapter 13.

A. An investment manager appointed by the board is subject to standards applicable to fiduciaries responsible for safeguarding assets of such a corporation. The investment manager must be appointed pursuant to a contract in writing that clearly establishes the fiduciary nature of the relationship of the fiduciary to the company. [1991, c. 885, Pt. C, §8 (NEW).]

B. The board shall set investment policy for the investment managers of the company through an investment committee composed of not less than 3 members nor more than 5 members of the board. Transactions in the sale or purchase of securities by an investment manager may be in a nominee name as designated by the board. Authority to acquire or sell securities for the company must be conveyed to the investment manager in writing by the investment committee. [1991, c. 885, Pt. C, §8 (NEW).]

C. In any agreement empowering the investment managers to act for or on behalf of the company, there must be provisions for periodic reporting by the managers respecting investments held in the name of the company, the yield received on such investments and any principal cash balances held by depositories or the investment managers. [1991, c. 885, Pt. C, §8 (NEW).]

D. Securities and property of the corporation must be held in a manner consistent with the requirements for mutual insurance companies set forth in this Title. [1991, c. 885, Pt. C, §8 (NEW).]

[ 1991, c. 885, Pt. C, §8 (NEW) .]

SECTION HISTORY

1991, c. 885, §C8 (NEW). 1997, c. 661, §8 (AMD).



24-A §3708. General powers

1. Powers. For the specific purpose of exercising the responsibilities granted in this chapter and effectuating the purposes of this chapter, the company has the powers otherwise granted to a casualty insurer and may:

A. Hire employees or enter into contracts relating to the administration of a workers' compensation insurer; [1991, c. 885, Pt. C, §8 (NEW).]

B. Declare a dividend when there is an excess of assets over liabilities and surplus requirements established in this Title; and [1991, c. 885, Pt. C, §8 (NEW).]

C. Enter into agreements to reinsure all or part of the company's exposure to loss and to otherwise limit the risk to the company and manage its financial condition. [1991, c. 885, Pt. C, §8 (NEW).]

[ 1991, c. 885, Pt. C, §8 (NEW) .]

2. Assessments; plan of operation. The board shall:

A. Assess policyholders to cover its expenses, claims, obligations and other funding needs consistent with this chapter and Title; and [1991, c. 885, Pt. C, §8 (NEW).]

B. Develop and file with the superintendent for review and approval a plan of operation and any amendments to a plan of operation necessary or suitable to ensure the fair, reasonable and equitable administration of the company. [1991, c. 885, Pt. C, §8 (NEW).]

[ 1991, c. 885, Pt. C, §8 (NEW) .]

SECTION HISTORY

1991, c. 885, §C8 (NEW).



24-A §3709. President and chief executive officer

1. Appointment. The board shall appoint a president who shall serve as chief executive officer and who is responsible for the operation of the company. The president must be qualified by education and experience to manage an organization with financial and operational obligations to its policyholders and claimants.

[ 1991, c. 885, Pt. C, §8 (NEW) .]

2. Term. The president serves at the will of the board.

[ 1991, c. 885, Pt. C, §8 (NEW) .]

3. Compensation. The president is entitled to compensation as established by the board and is subject to any reasonable requirements, including bonding, established by the board.

[ 1991, c. 885, Pt. C, §8 (NEW) .]

4. Board member. The president is a member of the board, but may not be the chair of the board.

[ 1991, c. 885, Pt. C, §8 (NEW) .]

5. Duties. The board, as part of its plan of operation, shall designate the powers and duties of the president. The president may, with direction from the board, assist in the development of the plan of operation and other start-up functions.

[ 1991, c. 885, Pt. C, §8 (NEW) .]

SECTION HISTORY

1991, c. 885, §C8 (NEW).



24-A §3710. Funding; surplus

1. Initial funding.

[ 1997, c. 661, §9 (RP) .]

2. Ongoing funding. The company:

A. [2001, c. 350, §4 (RP).]

B. May assess its policyholders for additional funds to meet operating needs or as required by law; and [1995, c. 551, §5 (AMD).]

C. May provide premium payment plans and premium financing programs. [2001, c. 350, §4 (AMD).]

[ 2001, c. 350, §4 (AMD) .]

3. Transition surplus, premium levels.

[ 2001, c. 350, §4 (RP) .]

SECTION HISTORY

1991, c. 885, §C8 (NEW). 1995, c. 551, §§5,6 (AMD). 1997, c. 661, §9 (AMD). 2001, c. 350, §4 (AMD).



24-A §3711. Operation of the company

1. Coverage availability. On or after January 1, 1993, the company shall provide workers' compensation and incidental employers' liability coverage to employers otherwise entitled to coverage, but not able to or not electing to purchase coverage in the voluntary insurance market, and not authorized, either individually or as part of a group, to self-insure. An authorized self-insured is eligible for coverage upon termination of self-insurance.

[ 1991, c. 885, Pt. C, §8 (NEW) .]

2. Federal coverage. The board shall authorize the availability of federal workers' compensation coverage under the Longshore and Harbor Workers' Compensation Act, 33 United States Code, Section 901, et seq., the Defense Base Act, 42 United States Code, Section 1651, et seq., the Federal Employers Liability Act, 45 United States Code, Section 51, et seq., and any federal maritime or admiralty coverage. The board is authorized to make available Outer Continental Shelf Lands Act, 43 United States Code, Section 1331, et seq., coverage, Nonappropriated Fund Instrumentalities Employees' Retirement Credit Act of 1986, 5 United States Code, Section 8171, et seq., coverage, and any other coverages by special endorsements that may be required of an insured by contract or other needs.

[ 1991, c. 885, Pt. C, §8 (NEW) .]

3. Coverage denial. The company shall deny coverage to any employer who owes undisputed premiums to a previous workers' compensation carrier or to the workers' compensation residual market mechanism, or fails to comply with reasonable safety requirements the company is legally authorized to establish.

[ 1991, c. 885, Pt. C, §8 (NEW) .]

SECTION HISTORY

1991, c. 885, §C8 (NEW).



24-A §3712. Divisions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §C8 (NEW). RR 1993, c. 1, §65 (COR). 1995, c. 560, §G9 (AMD). 1997, c. 661, §10 (RP).



24-A §3712-A. Divisions (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 661, §11 (NEW). 2001, c. 350, §5 (RP).



24-A §3713. Authority to contract with licensed producers

The company may contract with licensed producers to submit applications and otherwise assist applicants and insureds. [1997, c. 661, §12 (AMD).]

SECTION HISTORY

1991, c. 885, §C8 (NEW). 1997, c. 661, §12 (AMD).



24-A §3714. Accounting; assessments

The following provisions apply to the financial operation of the company. [2001, c. 350, §6 (AMD).]

1. Separate accounting.

[ 2001, c. 350, §7 (RP) .]

2. Rates. Rates developed and filed by the company must be in accordance with chapter 25, subchapter II-B.

Rates filed within the rate-band are considered voluntary for purposes of chapter 25, subchapter II-B. If a rate is filed outside the rate band, the superintendent may disapprove the rate if it is excessive, inadequate or unfairly discriminatory, using the standards set forth in section 2382.

"Rate band" means the range of rates from 85% to 145% of the benchmark rate. For the purposes of this subsection, "benchmark rate" is the pure premium rate filing filed by the State's advisory organization as defined in section 2381-C and currently approved by the superintendent.

[ 1997, c. 661, §13 (AMD) .]

3. Deficit.

[ 2001, c. 350, §8 (RP) .]

4. Surplus. The surplus of the company is indivisible and is available for the benefit of all policyholders once certified by the superintendent.

[ 1991, c. 885, Pt. C, §8 (NEW) .]

5. Assessment. Any assessment levied against policyholders is for the exclusive benefit of the policyholders subject to the assessment. Any policyholder not paying an undisputed assessment is not eligible for coverage from the company or in the voluntary market.

[ 1997, c. 661, §13 (AMD) .]

6. Deficits in the high-risk division.

[ 2001, c. 350, §9 (RP) .]

7. High-risk program. The company shall maintain a high-risk program subject to the following provisions.

A. An employer must be placed in the high-risk program if the employer has at least 2 lost-time claims, each greater than $10,000 of incurred loss, and a loss ratio greater than 1.0 during the previous 3-year experience rating period. Notwithstanding paragraph C, an employer may also be placed in the high-risk program during the term of a policy for noncompliance with reasonable safety standards. [2001, c. 350, §10 (NEW).]

B. The board, with the approval of the superintendent, may modify the eligibility standards for the high-risk program if those standards limit those in the program to employers who have measurably adverse loss experience, have a relatively high claim frequency record or have demonstrated an attitude or practice of noncompliance with reasonable safety requirements or claims management standards. [2001, c. 350, §10 (NEW).]

C. Eligibility requirements must be applied annually at the policy renewal date or, if the necessary claim history is not available at that time, 30 days after notice to the insured. [2001, c. 350, §10 (NEW).]

D. Deductibles in the high-risk program are subject to this paragraph.

(1) A deductible applies to all coverage for policyholders in the high-risk program that meet the following qualifications:

(a) A net annual premium of $20,000 or more, subject to adjustment pursuant to this paragraph, in the State;

(b) A premium not subject to retrospective rating; and

(c) The policyholder's threshold loss ratio is 1.0 or greater.

The deductible is $1,000 a claim but applies only to wage loss benefits paid on injuries occurring during the year of coverage. The sum of all deductibles in one year of coverage may not exceed the lesser of 15% of net annual payment for coverage or $25,000. Each loss to which a deductible applies must be paid in full by the company. After the year of coverage has expired, the policyholder shall reimburse the company the amount of the deductibles. This reimbursement is considered as payment for coverage for purposes of cancellation or nonrenewal.

The board shall adjust annually the $20,000 payment-of-coverage level established in this subparagraph to reflect any change in rates for the high-risk program and any change in wage levels in the preceding calendar year. Changes in wage levels are determined by reference to changes in the state average weekly wage, as computed by the Department of Labor. Any adjustment is rounded off to the nearest $1,000 increment.

(2) The board may modify, with the approval of the superintendent, the mandatory deductible elements. Any modification or elimination of this rating feature must consider the incentive impact on an employer, the reasonableness of the retained cost relative to the claim history, safety record or claims management practices of affected employers and the ability of all employers to absorb these costs. [2001, c. 350, §10 (NEW).]

E. The board may file with the superintendent retrospective rating plans that, after hearing, may be imposed on an employer with a demonstrated record of repeated serious violations of workplace health and safety rules and regulations such as those adopted under Title 26, chapter 6 or 29 United States Code, Chapter 15, whichever is applicable. [2001, c. 350, §10 (NEW).]

F. The board shall develop and file with the superintendent and, if not disapproved by the superintendent, make available to policyholders on a voluntary basis retrospective rating plans. [2001, c. 350, §10 (NEW).]

G. Not more than 30 days after assignment to the high-risk program, a policyholder may appeal the assignment in writing to the bureau. [2001, c. 350, §10 (NEW).]

H. The board, with the approval of the superintendent, shall implement a plan for surcharges for policyholders in the high-risk program based on the policyholder's specific loss experience beyond the uniform experience rating plan approved by the superintendent. Any plan of surcharges must consider the actual claims experience of the employer and must provide for rate adjustments reasonably related to the employer's risk of loss. [2001, c. 350, §10 (NEW).]

[ 2001, c. 350, §10 (NEW) .]

SECTION HISTORY

1991, c. 885, §C8 (NEW). RR 1993, c. 1, §66 (COR). 1997, c. 661, §13 (AMD). 2001, c. 350, §§6-10 (AMD).






Chapter 53: RECIPROCAL INSURERS

24-A §3851. "Reciprocal" insurance defined

"Reciprocal" insurance is that resulting from an interchange among persons, known as "subscribers," of reciprocal agreements of indemnity, the interchange being effectuated through an "attorney-in-fact" common to all such persons. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3852. Scope of chapter -- existing insurers

1. All authorized reciprocal insurers shall be governed by those sections of this chapter not expressly made applicable to domestic reciprocals.

[ 1969, c. 132, §1 (NEW) .]

2. Existing authorized reciprocal insurers shall after January 1, 1970 comply with this chapter, and shall make such amendments to their subscribers' agreement, power of attorney, policies and other documents and accounts and perform such other acts as may be required for such compliance.

[ 1973, c. 625, §152 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 625, §152 (AMD).



24-A §3853. Insuring powers of reciprocals

1. A reciprocal insurer may, upon qualifying therefore as provided for by this Title, transact any kind or kinds of insurance defined by this Title, other than life or title insurances.

[ 1969, c. 132, §1 (NEW) .]

2. Such an insurer may purchase reinsurance upon the risk of any subscriber, and may grant reinsurance as to any kind of insurance it is authorized to transact direct.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3854. Name; suits

A reciprocal insurer shall: [1969, c. 132, §1 (NEW).]

1. Have and use a business name. The name shall include the word "reciprocal," or "interinsurer," or "interinsurance," or "exchange," or "underwriters," or "underwriting" or "association."

[ 1969, c. 132, §1 (NEW) .]

2. Sue and be sued in its own name.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3855. Attorney

1. "Attorney", as used in this chapter, refers to the attorney-in-fact of a reciprocal insurer. The attorney may be an individual, firm or corporation.

[ 1969, c. 132, §1 (NEW) .]

2. The attorney of a foreign reciprocal insurer, which insurer is duly authorized to transact insurance in this State, shall not, by virtue of discharge of its duties as such attorney with respect to the insurer's transactions in this State, be thereby deemed to be doing business in this State within the meaning of any laws of this State applying to foreign persons, firms or corporations.

[ 1969, c. 132, §1 (NEW) .]

3. The subscribers and the attorney-in-fact comprise a reciprocal insurer and a single entity for the purposes of chapter 7 as to all operations under the insurer's certificate of authority.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3856. Organization of reciprocal insurer

1. Twenty-five or more persons domiciled in this State may organize a domestic reciprocal insurer and make application to the superintendent for a certificate of authority to transact insurance.

[ 1973, c. 585, §12 (AMD) .]

2. The proposed attorney shall fulfill the requirements of and shall execute and file with the superintendent when applying for a certificate of authority, a declaration setting forth:

A. The name of the insurer; [1969, c. 132, §1 (NEW).]

B. The location of the insurer's principal office, which shall be the same as that of the attorney and shall be maintained within this State; [1969, c. 132, §1 (NEW).]

C. The kinds of insurance proposed to be transacted; [1969, c. 132, §1 (NEW).]

D. The names and addresses of the original subscribers; [1969, c. 132, §1 (NEW).]

E. The designation and appointment of the proposed attorney and a copy of the power of attorney; [1969, c. 132, §1 (NEW).]

F. The names and addresses of the officers and directors of the attorney, if a corporation, or its members if a firm; [1969, c. 132, §1 (NEW).]

G. The powers of the subscribers' advisory committee; and the names and terms of office of the members thereof; [1969, c. 132, §1 (NEW).]

H. That all moneys paid to the reciprocal shall, after deducting therefrom any sum payable to the attorney, be held in the name of the insurer and for the purposes specified in the subscribers' agreement; [1969, c. 132, §1 (NEW).]

I. A statement that each of the original subscribers has in good faith applied for insurance of a kind proposed to be transacted, and that the insurer has received from each such subscriber the full premium or premium deposit required for the policy applied for, for a term of not less than 6 months at an adequate rate theretofore filed with and approved by the superintendent; [1973, c. 625, §12 (AMD).]

J. A statement of the financial condition of the insurer, a schedule of its assets, and a statement that the surplus as required by section 410 is on hand; and [1969, c. 132, §1 (NEW).]

K. A copy of each policy, endorsement and application form it then proposes to issue or use. [1969, c. 132, §1 (NEW).]

[ 1973, c. 585, §12 (AMD) .]

The declaration shall be acknowledged by the attorney in the manner required for the acknowledgment of deeds. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3857. Certificate of authority

1. The certificate of authority of a reciprocal insurer shall be issued to its attorney in the name of the insurer.

[ 1969, c. 132, §1 (NEW) .]

2. The superintendent may refuse to grant a certificate of authority, and may file a complaint with the District Court seeking suspension or revocation of a certificate of authority, for failure of the attorney to comply with any applicable provision of this Title, in addition to other grounds for those sanctions.

[ 1977, c. 694, §429 (RPR); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §429 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



24-A §3858. Power of attorney

1. The rights and powers of the attorney of a reciprocal insurer shall be as provided in the power of attorney given it by the subscribers.

[ 1969, c. 132, §1 (NEW) .]

2. The power of attorney must set forth:

A. The powers of the attorney; [1969, c. 132, §1 (NEW).]

B. If a domestic reciprocal insurer, that the attorney is empowered to accept service of process on behalf of the insurer in actions against the insurer upon contracts exchanged; [1969, c. 132, §1 (NEW).]

C. The general services to be performed by the attorney; [1969, c. 132, §1 (NEW).]

D. The maximum amount to be deducted from advance premiums or deposits to be paid to the attorney and the general items of expense in addition to losses, to be paid by the insurer; and [1969, c. 132, §1 (NEW).]

E. Except as to nonassessable policies, a provision for a contingent several liability of each subscriber in a specified amount which amount shall be not less than one nor more than 10 times the premium or premium deposit stated in the policy. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

3. The power of attorney may:

A. Provide for the right of substitution of the attorney and revocation of the power of attorney and rights thereunder; [1969, c. 132, §1 (NEW).]

B. Impose such restrictions upon the exercise of the power as are agreed upon by the subscribers; [1969, c. 132, §1 (NEW).]

C. Provide for the exercise of any right reserved to the subscribers directly or through their advisory committee; and [1969, c. 132, §1 (NEW).]

D. Contain other lawful provisions deemed advisable. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

4. The terms of any power of attorney or agreement collateral thereto shall be reasonable and equitable, and no such power or agreement shall be used or be effective in this State until approved by the superintendent.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3859. Modifications

Modifications of the terms of the subscribers' agreement or of the power of attorney of a domestic reciprocal insurer shall be made jointly by the attorney and the subscribers' advisory committee. No such modification shall be effective retroactively, nor as to any insurance contract issued prior thereto. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3860. Attorney's bond

1. Concurrently with the filing of the declaration provided for in section 3856, the attorney of a domestic reciprocal insurer shall file with the superintendent a bond in favor of this State for the benefit of all persons damaged as a result of breach by the attorney of the conditions of his bond as set forth in subsection 2. The bond shall be executed by the attorney and by an authorized corporate surety, and shall be subject to the superintendent's approval.

[ 1973, c. 585, §12 (AMD) .]

2. The bond shall be in the penal sum of $25,000, aggregate in form, conditioned that the attorney will faithfully account for all moneys and other property of the insurer coming into his hands, and that he will not withdraw or appropriate to his own use from the funds of the insurer, any moneys or property to which he is not entitled under the power of attorney.

[ 1969, c. 132, §1 (NEW) .]

3. The bond shall provide that it is not subject to cancellation unless 30 days' advance notice in writing of cancellation is given both the attorney and the superintendent.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3861. Deposit in lieu of bond

In lieu of the bond required under section 3860, the attorney may maintain on deposit with the Treasurer of State through the office of the superintendent, a like amount in cash or in value of securities qualified under this Title as insurers' investments, and subject to the same conditions as the bond. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3862. Action on bond

Action on the attorney's bond or to recover against any such deposit made in lieu thereof may be brought at any time by one or more subscribers suffering loss through a violation of its conditions, or by a receiver or liquidator of the insurer. Amounts recovered on the bond shall be deposited in and become part of the insurer's funds. The total aggregate liability of the surety shall be limited to the amount of the penalty of such bond. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3863. Service of process; judgment

1. Legal process must be served upon a domestic reciprocal insurer by serving the insurer's attorney at that attorney's principal offices.

[ 1997, c. 457, §47 (AMD) .]

2. Any judgment based upon legal process so served shall be binding upon each of the insurer's subscribers as their respective interests may appear, but in an amount not exceeding their respective contingent liabilities, if any, the same as though personal service of process was had upon each such subscriber.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §47 (AMD).



24-A §3864. Contributions to insurer

The attorney or other parties may advance to a domestic reciprocal insurer upon reasonable terms such funds as it may require from time to time in its operations. Sums so advanced shall not be treated as a liability of the insurer, and, except upon liquidation of the insurer, shall not be withdrawn or repaid except out of the insurer's realized earned surplus in excess of its minimum required surplus. No such withdrawal or repayment shall be made without the advance approval of the superintendent. This section does not apply to bank loans, or to other loans made upon security. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3865. Financial conditions; method of determining

In determining the financial condition of a reciprocal insurer the superintendent shall apply the following rules: [1973, c. 585, §12 (AMD).]

1. He shall charge as liabilities the same reserves as are required of incorporated insurers issuing nonassessable policies on a reserve basis.

[ 1969, c. 132, §1 (NEW) .]

2. The surplus deposits of subscribers shall be allowed as assets, except that any premium deposits delinquent for 90 days shall first be charged against such surplus deposit.

[ 1969, c. 132, §1 (NEW) .]

3. The surplus deposits of subscribers shall not be charged as a liability.

[ 1969, c. 132, §1 (NEW) .]

4. All premium deposits delinquent less than 90 days shall be allowed as assets.

[ 1969, c. 132, §1 (NEW) .]

5. An assessment levied upon subscribers, and not collected, shall not be allowed as an asset.

[ 1969, c. 132, §1 (NEW) .]

6. The contingent liability of subscribers shall not be allowed as an asset.

[ 1969, c. 132, §1 (NEW) .]

7. The computation of reserves shall be based upon premium deposits other than membership fees and without any deduction for expenses and the compensation of the attorney.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3866. Who may be subscribers

Individuals, partnerships and corporations of this State may make application, enter into agreement for and hold policies or contracts in or with and be a subscriber of any domestic, foreign or alien reciprocal insurer. Any corporation now or hereafter organized under the laws of this State shall, in addition to the rights, powers, and franchises specified in its articles of incorporation, have full power and authority as a subscriber to exchange insurance contracts through such reciprocal insurer. The right to exchange such contracts is hereby declared to be incidental to the purposes for which such corporations are organized and to be as fully granted as the rights and powers expressly conferred upon such corporations. Government or governmental agencies, state or political subdivisions thereof, boards, associations, estates, trustees or fiduciaries are authorized to exchange nonassessable reciprocal interinsurance contracts with each other and with individuals, partnerships and corporations to the same extent that individuals, partnerships and corporations are herein authorized to exchange reciprocal interinsurance contracts. Any officer, representative, trustee, receiver or legal representative of any such subscriber shall be recognized as acting for or on its behalf for the purpose of such contract but shall not be personally liable upon such contract by reason of acting in such representative capacity. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3867. Subscribers' advisory committee

1. The advisory committee of a domestic reciprocal insurer exercising the subscribers' rights shall be selected under such rules as the subscribers adopt.

[ 1969, c. 132, §1 (NEW) .]

2. Not less than 2/3 of such committee shall be subscribers other than the attorney, or any person employed by, representing, or having a financial interest in the attorney.

[ 1969, c. 132, §1 (NEW) .]

3. The committee shall:

A. Supervise the finances of the insurer; [1969, c. 132, §1 (NEW).]

B. Supervise the insurer's operations to such extent as to assure conformity with the subscribers' agreement and power of attorney; [1969, c. 132, §1 (NEW).]

C. Procure the audit of the accounts and records of the insurer and of the attorney at the expense of the insurer; and [1969, c. 132, §1 (NEW).]

D. Have such additional powers and functions as may be conferred by the subscribers' agreement. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3868. Subscribers' liability

1. The liability of each subscriber, other than as to a nonassessable policy, for the obligations of the reciprocal insurer shall be an individual, several and proportionate liability, and not joint.

[ 1969, c. 132, §1 (NEW) .]

2. Except as to a nonassessable policy, each subscriber shall have a contingent assessment liability, in the amount provided for in the power of attorney or in the subscribers' agreement, for payment of actual losses and expenses incurred while his policy was in force. Such contingent liability may be at the rate of not less than one nor more than 10 times the premium or premium deposit stated in the policy, and the maximum aggregate thereof shall be computed in the manner set forth in section 3872.

[ 1969, c. 132, §1 (NEW) .]

3. Each assessable policy issued by the insurer shall contain a statement of the contingent liability, set in type of the same prominence as the insuring clause.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3869. Subscribers' liability on judgment

1. No action shall lie against any subscriber upon any obligation claimed against the insurer until a final judgment has been obtained against the insurer and remains unsatisfied for 30 days.

[ 1969, c. 132, §1 (NEW) .]

2. Any such judgment shall be binding upon each subscriber only in such proportion as his interests may appear and in amount not exceeding his contingent liability, if any.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3870. Assessments

1. Assessments may from time to time be levied upon subscribers of a domestic reciprocal insurer liable therefor under the terms of their policies by the attorney upon approval in advance by the subscribers' advisory committee and the superintendent; or by the superintendent in liquidation of the insurer.

[ 1973, c. 585, §12 (AMD) .]

2. Each subscriber's share of a deficiency for which an assessment is made, but not exceeding in any event his aggregate contingent liability as computed in accordance with section 3872, shall be computed by applying to the premium earned on the subscriber's policy or policies during the period to be covered by the assessment, the ratio of the total deficiency to the total premiums earned during such period upon all policies subject to the assessment.

[ 1969, c. 132, §1 (NEW) .]

3. In computing the earned premiums for the purposes of this section, the gross premium received by the insurer for the policy shall be used as a base, deducting therefrom solely charges not recurring upon the renewal or extension of the policy.

[ 1969, c. 132, §1 (NEW) .]

4. No subscriber shall have an offset against any assessment for which he is liable, on account of any claim for unearned premium or losses payable.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3871. Time limit for assessments

Every subscriber of a domestic reciprocal insurer having contingent liability shall be liable for, and shall pay his share of any assessment, as computed and limited in accordance with this chapter, if: [1969, c. 132, §1 (NEW).]

1. While his policy is in force or within one year after its termination, he is notified by either the attorney or the superintendent of his intentions to levy such assessment, or

[ 1973, c. 585, §12 (AMD) .]

2. If an order to show cause why a receiver, conservator, rehabilitator or liquidator of the insurer should not be appointed is issued while his policy is in force or within one year after its termination.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3872. Aggregate liability

No one policy or subscriber as to such policy shall be assessed or charged with an aggregate of contingent liability as to obligations incurred by a domestic reciprocal insurer in any one calendar year, in excess of the amount provided for in the power of attorney or in the subscribers' agreement, computed solely upon premium earned on such policy during that year. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §3873. Nonassessable policies

1. If a reciprocal insurer has a surplus of assets over all liabilities at least equal to the minimum capital stock and surplus required to be maintained by a domestic stock insurer authorized to transact like kinds of insurance, upon application of the attorney and as approved by the subscribers' advisory committee the superintendent shall issue his certificate authorizing the insurer to extinguish the contingent liability of subscribers under its policies then in force in this State, and to omit provisions imposing contingent liability in all policies delivered or issued for delivery in this State for so long as all such surplus remains unimpaired.

[ 1973, c. 585, §12 (AMD) .]

2. Upon impairment of such surplus, the superintendent shall forthwith revoke the certificate. Such revocation shall not render subject to contingent liability any policy then in force and for the remainder of the period for which the premium has theretofore been paid; but after such revocation no policy shall be issued or renewed without providing for contingent assessment liability of the subscriber.

[ 1973, c. 585, §12 (AMD) .]

3. The superintendent shall not authorize a domestic reciprocal insurer so to extinguish the contingent liability of any of its subscribers or in any of its policies to be issued, unless it qualified to and does extinguish such liability of all its subscribers and in all such policies for all kinds of insurance transacted by it. Except, that if required by the laws of another state in which the insurer is transacting insurance as an authorized insurer, the insurer may issue policies providing for the contingent liability of such of its subscribers as may acquire such policies in such state, and need not extinguish the contingent liability applicable to policies theretofore in force in such state.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3874. Subscribers' share in assets

Upon the liquidation of a domestic reciprocal insurer, its assets remaining after discharge of its indebtedness and policy obligations, the return of any contributions of the attorney or other persons to its surplus, and the return of any unused premium, savings or credits then standing on subscribers' accounts, shall be distributed to its subscribers who were such within the 12 months prior to the last termination of its certificate of authority, according to such reasonable formula as the superintendent may approve. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3875. Merger or conversion

1. A domestic reciprocal insurer upon affirmative vote of not less than 2/3 of its subscribers who vote on such merger pursuant to due notice and the approval of the superintendent of the terms therefor, may merge with another reciprocal insurer or be converted to a stock or mutual insurer.

[ 1973, c. 585, §12 (AMD) .]

2. Such a stock or mutual insurer shall be subject to the same capital or surplus requirements and shall have the same rights as a like domestic insurer transacting like kinds of insurance.

[ 1969, c. 132, §1 (NEW) .]

3. The superintendent shall not approve any plan for such merger or conversion which is inequitable to subscribers, or which, if for conversion to a stock insurer, does not give each subscriber preferential right to acquire stock of the proposed insurer proportionate to his interest in the reciprocal insurer as determined in accordance with section 3874 and a reasonable length of time within which to exercise such right.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §3876. Impaired reciprocals

1. If the assets of a domestic reciprocal insurer are at any time insufficient to discharge its liabilities, other than any liability on account of funds contributed by the attorney or others, and to maintain the required surplus, its attorney shall forthwith make up the deficiency or levy an assessment upon the subscribers for the amount needed to make up the deficiency; but subject to the limitation set forth in the power of attorney or policy.

[ 1969, c. 132, §1 (NEW) .]

2. If the attorney fails to make up such deficiency or to make the assessment within 30 days after the superintendent orders him to do so or if the deficiency is not fully made up within 60 days after the date the assessment was made, the insurer shall be deemed insolvent and shall be proceeded against as authorized by this Title.

[ 1973, c. 585, §12 (AMD) .]

3. If liquidation of such an insurer is ordered, an assessment shall be levied upon the subscribers for such an amount, subject to limits as provided by this chapter, as the superintendent determines to be necessary to discharge all liabilities of the insurer, exclusive of any funds contributed by the attorney or other persons, but including the reasonable cost of the liquidation.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).






Chapter 54: MAINE INDIVIDUAL REINSURANCE ASSOCIATION

24-A §3901. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 629, Pt. A, §8 (NEW). 2011, c. 90, Pt. B, §10 (AFF). 2011, c. 90, Pt. B, §7 (RP).



24-A §3902. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 629, Pt. A, §8 (NEW). 2011, c. 90, Pt. B, §10 (AFF). 2011, c. 90, Pt. B, §7 (RP).



24-A §3903. Maine Individual Reinsurance Association (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 629, Pt. A, §8 (NEW). 2011, c. 90, Pt. B, §10 (AFF). 2011, c. 90, Pt. B, §7 (RP).



24-A §3904. Liability and indemnification (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 629, Pt. A, §8 (NEW). 2011, c. 90, Pt. B, §10 (AFF). 2011, c. 90, Pt. B, §7 (RP).



24-A §3905. Duties and powers of the association (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 629, Pt. A, §8 (NEW). 2011, c. 90, Pt. B, §10 (AFF). 2011, c. 90, Pt. B, §7 (RP).



24-A §3906. Selection of plan administrator (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 629, Pt. A, §8 (NEW). 2011, c. 90, Pt. B, §10 (AFF). 2011, c. 90, Pt. B, §7 (RP).



24-A §3907. Reinsurance Association Reserve (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 629, Pt. A, §8 (NEW). 2011, c. 90, Pt. B, §10 (AFF). 2011, c. 90, Pt. B, §7 (RP).



24-A §3908. Reinsurance (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 629, Pt. A, §8 (NEW). 2011, c. 90, Pt. B, §10 (AFF). 2011, c. 90, Pt. B, §7 (RP).



24-A §3909. Actions against association or members based upon joint or collective actions (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 629, Pt. A, §8 (NEW). 2011, c. 90, Pt. B, §10 (AFF). 2011, c. 90, Pt. B, §7 (RP).






Chapter 54-A: MAINE GUARANTEED ACCESS REINSURANCE ASSOCIATION ACT

24-A §3951. Short title

This chapter may be known and cited as "the Maine Guaranteed Access Reinsurance Association Act." [2011, c. 90, Pt. B, §8 (NEW).]

SECTION HISTORY

2011, c. 90, Pt. B, §8 (NEW).



24-A §3952. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 90, Pt. B, §8 (NEW).]

1. Association. "Association" means the Maine Guaranteed Access Reinsurance Association under section 3953.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

2. Board. "Board" means the Board of Directors of the Maine Guaranteed Access Reinsurance Association under section 3953, subsection 2.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

3. Covered person. "Covered person" means an individual covered as a policyholder, participant or dependent under a plan, policy or contract of medical insurance.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

4. Dependent. "Dependent" means a spouse, a domestic partner as defined in section 2832-A, subsection 1 or a child under 26 years of age.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

5. Health maintenance organization. "Health maintenance organization" means an organization authorized under chapter 56 to operate a health maintenance organization in this State.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

6. Insurer. "Insurer" means an entity that is authorized to write medical insurance or that provides medical insurance in this State. For the purposes of this chapter, "insurer" includes an insurance company, a nonprofit hospital and medical service organization, a fraternal benefit society, a health maintenance organization, a self-insured employer subject to state regulation as described in section 2848-A, a 3rd-party administrator, a multiple-employer welfare arrangement, a reinsurer that reinsures health insurance in this State, a captive insurance company established pursuant to chapter 83 that insures the health coverage risks of its members, the Dirigo Health Program established in chapter 87 or any other state-sponsored health benefit program whether fully insured or self-funded.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

7. Medical insurance. "Medical insurance" means a hospital and medical expense-incurred policy, nonprofit hospital and medical service plan, health maintenance organization subscriber contract or other health care plan or arrangement that pays for or furnishes medical or health care services whether by insurance or otherwise, whether sold as an individual or group policy. "Medical insurance" does not include accidental injury, specified disease, hospital indemnity, dental, vision, disability income, Medicare supplement, long-term care or other limited benefit health insurance or credit insurance; coverage issued as a supplement to liability insurance; insurance arising out of workers' compensation or similar law; automobile medical payment insurance; or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

8. Medicare. "Medicare" means coverage under both Parts A and B of Title XVIII of the federal Social Security Act, 42 United States Code, Section 1395 et seq., as amended.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

9. Member insurer. "Member insurer" means an insurer that offers individual health plans and is actively marketing individual health plans in this State.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

10. Producer. "Producer" means a person who is licensed to sell health insurance in this State.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

11. Reinsurer. "Reinsurer" means an insurer from whom a person providing health insurance for a resident procures insurance for itself with the insurer with respect to all or part of the medical insurance risk of the person. "Reinsurer" includes an insurer that provides employee benefits excess insurance.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

12. Resident. "Resident" has the same meaning as in section 2736-C, subsection 1, paragraph C-2.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

13. Third-party administrator. "Third-party administrator" means an entity that is paying or processing medical insurance claims for a resident.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

SECTION HISTORY

2011, c. 90, Pt. B, §8 (NEW).



24-A §3953. Maine Guaranteed Access Reinsurance Association

1. Guaranteed access reinsurance mechanism established. The Maine Guaranteed Access Reinsurance Association is established as a nonprofit legal entity. As a condition of doing business in the State, an insurer that has issued or administered medical insurance within the previous 12 months or is actively marketing a medical insurance policy or medical insurance administrative services in this State must participate in the association. The Dirigo Health Program established in chapter 87 and any other state-sponsored health benefit program shall also participate in the association. Except as provided in section 3962, operations of the association are suspended and the association may not collect assessments as provided in section 3957, provide reinsurance for member insurers under section 3958 or provide reimbursement for member insurers under section 3961 as of the date on which a transitional reinsurance program established under the authority of Section 1341 of the federal Affordable Care Act commences operations in this State through the date the federal program ceases operations in this State.

[ 2013, c. 273, §1 (AMD) .]

2. Board of directors. The association is governed by the Board of Directors of the Maine Guaranteed Access Reinsurance Association established under Title 5, section 12004-G, subsection 14-H.

A. The board consists of 12 members appointed as described in this paragraph:

(1) Seven members appointed by the superintendent: 2 members chosen from the general public and who are not associated with the medical profession, a hospital , an insurer or a producer; 2 members who represent medical providers; one member who represents individual health insurance consumers who is not associated or formerly associated with the medical profession, a hospital, an insurer or a producer; one member who represents a statewide organization that represents small businesses; and one member who represents producers. A board member appointed by the superintendent may not be removed without cause; and

(2) Five members appointed by the member insurers, at least one of whom is a domestic insurer and at least one of whom is a 3rd-party administrator. [2013, c. 273, §2 (AMD).]

B. Members of the board serve for 3-year terms. Members of the board may serve up to 3 consecutive terms. [2011, c. 90, Pt. B, §8 (NEW).]

C. The board shall elect one of its members as chair. [2011, c. 90, Pt. B, §8 (NEW).]

D. Board members may be reimbursed from funds of the association for actual and necessary expenses incurred by them as members but may not otherwise be compensated for their services. [2011, c. 90, Pt. B, §8 (NEW).]

E. The board shall establish regular places and times for meetings and may meet at other times at the call of the chair. The board shall post notice of scheduled meetings, meeting agendas and minutes of meetings on a publicly accessible website maintained by the association. [2013, c. 273, §3 (NEW).]

F. The board shall establish a mechanism on its publicly accessible website for the public to submit comments on matters related to the operations of the association. [2013, c. 273, §3 (NEW).]

G. The board shall establish a process for taking public comment at selected board meetings to be held at such time and place as the board may determine. The opportunity for public comment must be made available not less often than quarterly. Except as specified in this paragraph, meetings of the board are not open to the public. [2013, c. 273, §3 (NEW).]

[ 2013, c. 273, §§2, 3 (AMD) .]

3. Plan of operation; rules. The board shall adopt a plan of operation in accordance with the requirements of this chapter and submit its articles, bylaws and operating rules to the superintendent for approval. If the board fails to adopt the plan of operation and suitable articles and bylaws within 90 days after the appointment of the board, the superintendent shall adopt rules to effectuate the requirements of this chapter and those rules remain in effect until superseded by a plan of operation and articles and bylaws submitted by the board and approved by the superintendent. Rules adopted by the superintendent pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

4. Immunity. A board member is not liable and is immune from suit at law or equity for any conduct performed in good faith that is within the scope of the board's jurisdiction.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

SECTION HISTORY

2011, c. 90, Pt. B, §8 (NEW). 2013, c. 273, §§1-3 (AMD).



24-A §3954. Liability and indemnification

1. Liability. The board and its employees may not be held liable for any obligations of the association. A cause of action may not arise against the association; the board, its agents or its employees; a member insurer or its agents, employees or producers; or the superintendent for any action or omission in the performance of powers and duties pursuant to this chapter.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

2. Indemnification. The board may provide in its bylaws or rules for indemnification of, and legal representation for, its members and employees.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

SECTION HISTORY

2011, c. 90, Pt. B, §8 (NEW).



24-A §3955. Duties and powers of association

1. Duties. The association shall:

A. Establish administrative and accounting procedures for the operation of the association; [2011, c. 90, Pt. B, §8 (NEW).]

B. Select an association administrator in accordance with section 3956; [2011, c. 90, Pt. B, §8 (NEW).]

C. Collect the assessments provided in section 3957. The level of payments must be established by the board. Assessments must be collected pursuant to the plan of operation approved by the board and adopted pursuant to section 3953, subsection 3. In addition to the collection of such assessments, the association shall collect an organizational assessment or assessments from all insurers as necessary to provide for expenses that have been incurred or are estimated to be incurred before receipt of the first calendar year assessments; [2011, c. 90, Pt. B, §8 (NEW).]

D. Establish procedures for the handling and accounting of association assets; [2011, c. 90, Pt. B, §8 (NEW).]

E. Develop a health statement to be used in evaluating a person for designation for reinsurance pursuant to section 3959. Protected health information included in a health statement submitted to the association that is covered by the federal Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, 110 Stat. 1936 or covered by chapter 24 remains confidential and is not open to public inspection; and [2011, c. 621, §2 (AMD).]

F. Provide for reinsurance for member insurers pursuant to section 3958. [2011, c. 90, Pt. B, §8 (NEW).]

[ 2011, c. 621, §2 (AMD) .]

2. Powers. The association may:

A. Exercise powers granted to nonprofit corporations under the laws of this State; [2011, c. 90, Pt. B, §8 (NEW).]

B. Enter into contracts as necessary or proper to carry out the provisions and purposes of this chapter and may, with the approval of the superintendent, enter into contracts with similar organizations of other states for the joint performance of common administrative functions or with persons or other organizations for the performance of administrative functions; [2011, c. 90, Pt. B, §8 (NEW).]

C. Sue or be sued and may take legal actions necessary or proper to recover or collect assessments provided in section 3957 due the association; [2011, c. 90, Pt. B, §8 (NEW).]

D. Take legal actions necessary to avoid the payment of improper claims against the association or the coverage provided by or through the association, to recover any amounts erroneously or improperly paid by the association, to recover amounts paid by the association as a result of mistake of fact or law or to recover other amounts due the association; [2011, c. 90, Pt. B, §8 (NEW).]

E. Appoint appropriate legal, actuarial and other committees as necessary to provide technical assistance and any other function within the authority of the association; [2011, c. 90, Pt. B, §8 (NEW).]

F. Borrow money to effect the purposes of the association. Notes or other evidence of indebtedness of the association not in default must be legal investments for insurers and may be carried as admitted assets; [2011, c. 90, Pt. B, §8 (NEW).]

G. Provide for reinsurance of risks incurred by members of the association and purchase reinsurance retroceding those risks to the extent the board determines appropriate. The provision of reinsurance may not subject the association to any of the capital or surplus requirements, if any, otherwise applicable to reinsurers; and [2011, c. 90, Pt. B, §8 (NEW).]

H. Apply for funds or grants from public or private sources, including federal grants. [2011, c. 90, Pt. B, §8 (NEW).]

[ 2011, c. 90, Pt. B, §8 (NEW) .]

3. Additional duties and powers. The superintendent may, by rule, establish additional powers and duties of the board and may adopt such rules as are necessary and proper to implement this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

4. Review for solvency. An annual review of the association for solvency must be performed by an independent certified public accountant using generally accepted accounting principles. The association shall submit the annual review to the superintendent. If the superintendent determines that the funds of the association are insufficient to support the need for reinsurance, the superintendent may order the association to increase its assessments. If the superintendent determines that the funds of the association are insufficient, the superintendent may order the association to charge additional assessments.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

5. Annual report. The association shall report annually to the joint standing committee of the Legislature having jurisdiction over health insurance matters by March 15th. The report must include information on the financial solvency of the association and the administrative expenses of the association.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

6. Audit. The association must be audited at least annually by an independent certified public auditor. A copy of the audit must be provided to the superintendent and to the joint standing committee of the Legislature having jurisdiction over health insurance matters.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

SECTION HISTORY

2011, c. 90, Pt. B, §8 (NEW). 2011, c. 621, §2 (AMD).



24-A §3956. Selection of administrator

1. Selection of administrator. The board shall select an insurer or 3rd-party administrator through a competitive bidding process to administer the reinsurance provided by the association.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

2. Contract with administrator. The administrator selected pursuant to subsection 1 serves for a period of 3 years pursuant to a contract with the association. At least one year prior to the expiration of that 3-year period of service, the board shall invite all insurers, including the current administrator, to submit bids to serve as the administrator for the succeeding 3-year period. The board shall select the administrator for the succeeding period at least 6 months prior to the ending of the 3-year period.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

3. Duties of administrator. The administrator selected pursuant to subsection 1 shall:

A. Perform all administrative functions relating to the association; [2011, c. 90, Pt. B, §8 (NEW).]

B. Submit regular reports to the board regarding the operation of the association. The frequency, content and form of the reports must be as determined by the board; [2011, c. 90, Pt. B, §8 (NEW).]

C. Following the close of each calendar year, determine reinsurance premiums less any administrative expense allowance, the expense of administration pertaining to the reinsurance operations of the association and the incurred losses of the year, and report this information to the superintendent; and [2011, c. 90, Pt. B, §8 (NEW).]

D. Pay reinsurance amounts as provided for in the plan of operation under section 3953, subsection 3. [2011, c. 90, Pt. B, §8 (NEW).]

[ 2011, c. 90, Pt. B, §8 (NEW) .]

4. Payment to administrator. The administrator selected pursuant to subsection 1 must be paid, as provided in the contract of the association under subsection 2, for its direct and indirect expenses incurred in the performance of its services. As used in this subsection, "direct and indirect expenses" includes that portion of the audited administrative costs, printing expenses, claims administration expenses, management expenses, building overhead expenses and other actual operating and administrative expenses of the administrator that are approved by the board as allocable to the administration of the association and included in the bid specifications pursuant to subsection 1.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

SECTION HISTORY

2011, c. 90, Pt. B, §8 (NEW).



24-A §3957. Assessments against insurers

1. Assessments. For the purpose of providing the funds necessary to carry out the powers and duties of the association under section 3955, the board shall assess insurers at such a time and for such amounts as the board finds necessary. Assessments are due not less than 30 days after written notice to the insurers and accrue interest at 12% per annum on and after the due date.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

2. Maximum assessment. The board shall assess each insurer an amount not to exceed $4 per month per covered person enrolled in medical insurance insured, reinsured or administered by the insurer. An insurer may not be assessed on policies or contracts insuring federal or state employees except for policies or contracts insuring Legislators and their dependents. For policies or contracts insuring Legislators and their dependents, Legislators shall pay the amount of the assessment to the insurer.

[ 2011, c. 452, §1 (AMD) .]

3. Determination of assessment. The board shall make reasonable efforts to ensure that each covered person is counted only once with respect to an assessment. For that purpose, the board shall require each insurer that obtains excess or stop loss insurance to include in its count of covered persons all persons whose coverage is insured, in whole or in part, through excess or stop loss coverage. The board shall allow a reinsurer to exclude from its number of covered persons those who have been counted by the primary insurer or by the primary reinsurer or primary excess or stop loss insurer for the purpose of determining its assessment under this subsection. The board may verify the amount of each insurer's assessment based on annual statements and other reports determined to be necessary by the board. The board may use any reasonable method of estimating the number of covered persons of an insurer if the specific number is not reported.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

4. Organizational assessments. The board may assess insurers for the purpose of organizing the association. Organizational assessments must be equal in amount for all insurers but may not exceed $500 per insurer for all such assessments.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

5. Assessments to cover net losses. In addition to the assessment described in subsections 1 to 3, the board shall assess insurers at such a time and for such amounts as the board finds necessary to cover any net loss in an amount not to exceed $2 per month per covered person enrolled in medical insurance insured, reinsured or administered by the insurer in accordance with this subsection.

A. Before April 1st of each year, the association shall determine and report to the superintendent the association's net losses for the previous calendar year, including administrative expenses and incurred losses for the year, taking into account investment income and other appropriate gains and losses and an estimate of the assessments needed to cover the losses incurred by the association in the previous calendar year. [2011, c. 90, Pt. B, §8 (NEW).]

B. [2011, c. 621, §3 (RP).]

C. The association shall impose a penalty of interest on insurers for late payment of assessments. [2011, c. 90, Pt. B, §8 (NEW).]

D. An insurer may not be assessed on policies or contracts insuring federal or state employees, except for policies or contracts insuring Legislators and their dependents. Any assessment required under this subsection on policies or contracts insuring Legislators and their dependents must be paid as provided in subsection 2. [2011, c. 452, §2 (NEW).]

[ 2011, c. 621, §3 (AMD) .]

6. Deferral of assessment. An insurer may apply to the superintendent for a deferral of all or part of an assessment imposed by the association under this section. The superintendent may defer all or part of the assessment if the superintendent determines that the payment of the assessment would place the insurer in a financially impaired condition. If all or part of the assessment is deferred, the amount deferred must be assessed against other insurers in a proportionate manner consistent with this section. The insurer that receives a deferral remains liable to the association for the amount deferred and is prohibited from reinsuring any person through the association until such time as the insurer pays the assessments.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

7. Excess funds. If assessments and other receipts by the association, board or administrator selected pursuant to section 3956 exceed the actual losses and administrative expenses of the association, the board shall hold the excess as interest and shall use those excess funds to offset future losses or to reduce reinsurance premiums. As used in this subsection, "future losses" includes reserves for claims incurred but not reported.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

8. Failure to pay assessment. The superintendent may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this State of any member insurer that fails to pay an assessment. As an alternative, the superintendent may levy a penalty on any insurer that fails to pay an assessment when due. In addition, the superintendent may use any power granted to the superintendent by this Title to collect any unpaid assessment.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

9. Federal funding; reduction of assessment. The board shall work collaboratively with the Dirigo Health Program established pursuant to chapter 87 to develop a proposal to access unused funds from the State's allocation from the federal preexisting condition insurance plan established pursuant to the federal Affordable Care Act to be used to fund, in part, the operations of the association. Any federal funding obtained by the association must be used to reduce the assessment of member insurers required under this section. In developing the proposal, funds necessary for the federal preexisting condition insurance plan as currently administered by Dirigo Health have priority over any funds transferred to the association.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

SECTION HISTORY

2011, c. 90, Pt. B, §8 (NEW). 2011, c. 452, §§1, 2 (AMD). 2011, c. 621, §3 (AMD).



24-A §3958. Reinsurance; premium rates

1. Reinsurance amount. A member insurer offering an individual health plan must be reinsured by the association to the level of coverage provided in this subsection and is liable to the association for the reinsurance premium rate established in accordance with subsection 2.

A. Beginning July 1, 2012, the association shall reimburse a member insurer for claims incurred with respect to a person designated for reinsurance by the member insurer pursuant to section 3959 or 3961 after the insurer has incurred an initial level of claims for that person of $7,500 for covered benefits in a calendar year. In addition, the insurer is responsible for 10% of the next $25,000 of claims paid during a calendar year. The amount of reimbursement is 90% of the amount incurred between $7,500 and $32,500 and 100% of the amount incurred in excess of $32,500 for claims incurred in that calendar year with respect to that person. For calendar year 2012, only claims incurred on or after July 1st are considered in determining the member insurer's reimbursement. The association may annually adjust the initial level of claims and the maximum limit to be retained by the insurer to reflect increases in costs and utilization within the standard market for individual health plans within the State. The adjustments may not be less than the annual change in the Consumer Price Index for medical care services unless the superintendent approves a lower adjustment factor as requested by the association. [2011, c. 621, §4 (AMD).]

B. An insurer shall apply all managed care, utilization review, case management, preferred provider arrangements, claims processing and other methods of operation without regard to whether claims paid for coverage are reinsured under this subsection. [2011, c. 90, Pt. B, §8 (NEW).]

[ 2011, c. 621, §4 (AMD) .]

2. Premium rates. The association, as part of the plan of operation under section 3953, subsection 3, shall establish a methodology for determining premium rates to be charged member insurers to reinsure persons eligible for coverage under this chapter. The methodology must include a system for classification of persons eligible for coverage that reflects the types of case characteristics used by insurers for individual health plans pursuant to section 2736-C, together with any additional rating factors the association determines to be appropriate. The methodology must provide for the development of base reinsurance premium rates, subject to approval of the superintendent, set at levels that, together with other funds available to the association, will be sufficient to meet the anticipated costs of the association. The association shall periodically review the methodology established under this subsection and may make changes to the methodology as needed with the approval of the superintendent. The association may consider adjustments to the premium rates charged for reinsurance to reflect the use of effective cost containment and managed care arrangements by an insurer.

[ 2011, c. 621, §5 (AMD) .]

SECTION HISTORY

2011, c. 90, Pt. B, §8 (NEW). 2011, c. 621, §§4, 5 (AMD).



24-A §3959. Designation for reinsurance

1. Designation. The association shall provide reinsurance to a member insurer for a person designated for reinsurance by a member insurer, if the designation was made:

A. By using the health statement developed by the board pursuant to section 3955, subsection 1, paragraph E or by using the person's claims history or risk scores or any other reasonable means; [2011, c. 621, §6 (NEW).]

B. As a mandatory designation pursuant to subsection 2 on the basis of the existence or history of any medical or health condition on the list developed by the board pursuant to subsection 2; or [2011, c. 621, §6 (NEW).]

C. On the basis of an omission of material information from the health statement developed by the board pursuant to section 3955, subsection 1, paragraph E or misrepresentation of the person's health status on the health statement. [2011, c. 621, §6 (NEW).]

[ 2011, c. 621, §6 (AMD) .]

2. Mandatory designation. The board shall develop a list of medical or health conditions for which a person must be designated for reinsurance by a member insurer. If a person's health statement, claims history or risk scores demonstrate the existence or history of any medical or health conditions on the list developed by the board at the time the plan is issued or when the person is added to the plan, the member insurer shall designate the person for reinsurance. The board may amend the list from time to time as appropriate.

[ 2011, c. 621, §6 (AMD) .]

3. Enrolling additional persons. A member insurer may designate a person for reinsurance pursuant to this section when the person is added to an individual health plan.

[ 2011, c. 621, §6 (NEW) .]

4. Designation effective date and premium. The designation of a person for reinsurance is effective as of the effective date of the primary coverage provided by the member insurer, except that the earliest effective date for any reinsurance is July 1, 2012. A member insurer's premium for reinsurance begins to accrue as of the effective date of the designation.

[ 2011, c. 621, §6 (NEW) .]

SECTION HISTORY

2011, c. 90, Pt. B, §8 (NEW). 2011, c. 621, §6 (AMD).



24-A §3960. Actions against association or insurers based upon joint or collective actions

Participation in the association, the establishment of reinsurance rates, forms or procedures or any other joint or collective action required by this chapter may not be the basis of any legal action or criminal or civil liability or penalty against the association or an insurer. [2011, c. 90, Pt. B, §8 (NEW).]

SECTION HISTORY

2011, c. 90, Pt. B, §8 (NEW).



24-A §3961. Reimbursement of member insurer

1. Reimbursement. A member insurer may seek reimbursement from the association and the association shall reimburse the member insurer with respect to a person insured through a member insurer's closed book of business to the extent claims made by a covered person are eligible for reimbursement pursuant to section 3958, subsection 1, paragraph A, if:

A. The covered person is insured under a policy sold on or after December 1, 1993 and in force as of July 1, 2012, and the member insurer has closed its book of business for individual health plans sold between December 1, 1993 and July 1, 2012; [2011, c. 621, §7 (AMD).]

B. The member insurer is able to determine through the use of individual health statements, claims history, risk scores or any reasonable means that the covered person currently qualifies for designation by the member insurer pursuant to section 3959, subsection 1; and [2011, c. 621, §7 (AMD).]

C. The member insurer seeks to designate the covered person for reimbursement from the association by October 1, 2012. [2011, c. 621, §7 (NEW).]

This subsection applies only to the individual health plans described and is not intended to limit the ability of a member insurer to designate a covered person for reinsurance pursuant to section 3959.

[ 2011, c. 621, §7 (AMD) .]

1-A. Premium. A member insurer seeking reimbursement under subsection 1 is liable to the association for reinsurance premium rates determined in accordance with section 3958, subsection 2.

[ 2011, c. 621, §8 (NEW) .]

2. Rules. The superintendent may adopt rules to facilitate payment to a member insurer pursuant to this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 90, Pt. B, §8 (NEW) .]

SECTION HISTORY

2011, c. 90, Pt. B, §8 (NEW). 2011, c. 621, §§7, 8 (AMD).



24-A §3962. Activities authorized during suspension period

This section governs the suspension of operations of the association during the period in which the transitional reinsurance program pursuant to Section 1341 of the federal Affordable Care Act operates in this State and the authority of the association to conduct certain activities. [2013, c. 273, §4 (NEW).]

1. Payment of claims. The association shall pay claims eligible under sections 3958 and 3961 that were incurred prior to the commencement of the suspension of the association pursuant to section 3953, subsection 1.

[ 2013, c. 273, §4 (NEW) .]

2. Additional assessment for net losses. The association may impose any additional assessment necessary to fund net losses of the association pursuant to section 3957, subsection 5.

[ 2013, c. 273, §4 (NEW) .]

3. Amended plan of operation. Within 6 months following the implementation of the federal transitional reinsurance program in this State, the association shall submit an amended plan of operation as provided in section 3953, subsection 3 to the superintendent for approval. In amending the plan of operation, the association shall, at a minimum, include a plan for the application of any funds held by the association as of its suspension, the investment of any funds held by the association during its period of suspension, the reactivation of the association upon termination of the federal transitional reinsurance program and, if necessary, the distribution of any surplus funds not required for such purposes. Prior to approving an amended plan of operation submitted under this subsection, the superintendent shall post the amended plan of operation on the bureau's publicly accessible website and establish a comment period of at least 30 days during which the public may submit for consideration written and electronic comments on the amended plan of operation. At the time of approval of any amended plan of operation, the superintendent shall adopt a written statement addressing specific comments and concerns expressed about the amended plan of operation and state the superintendent's rationale for adopting or not adopting any changes to the amended plan of operation or making findings and recommendations that differ from those expressed about the amended plan of operation.

[ 2013, c. 273, §4 (NEW) .]

4. Exception. This section does not apply if federal law or regulation exempts the State from participation in the transitional reinsurance program pursuant to Section 1341 of the federal Affordable Care Act.

[ 2013, c. 273, §4 (NEW) .]

SECTION HISTORY

2013, c. 273, §4 (NEW).






Chapter 55: FRATERNAL BENEFIT SOCIETIES

24-A §4101. Fraternal benefit societies defined

1. Any incorporated society, order or supreme lodge, without capital stock, including one exempted under section 4142, whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which makes provision for the payment of benefits in accordance with this chapter, is hereby declared to be a fraternal benefit society.

[ 1969, c. 132, §1 (NEW) .]

2. When used in this chapter the word "society," unless otherwise indicated, shall mean fraternal benefit society.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4102. Lodge system defined

A society having a supreme legislative or governing body and subordinate lodges or branches by whatever name known, into which members are elected, initiated or admitted in accordance with its constitution, laws, ritual and rules, which subordinate lodges or branches shall be required by the laws of the society to hold regular meetings at least once in each month, shall be deemed to be operating on the lodge system. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4103. Representative form of government defined

A society shall be deemed to have a representative form of government when: [1969, c. 132, §1 (NEW).]

1. It provides in its constitution or laws for a supreme legislative or governing body, composed of representatives elected either by the members or by delegates elected directly or indirectly by the members, together with such other members of such body as may be prescribed by the society's constitution and laws;

[ 1969, c. 132, §1 (NEW) .]

2. The representatives elected constitute a majority in number and have not less than 2/3 of the votes nor less than the votes required to amend its constitution and laws;

[ 1969, c. 132, §1 (NEW) .]

3. The meetings of the supreme legislative or governing body and the election of officers, representatives or delegates are held as often as once in 4 calendar years;

[ 1969, c. 132, §1 (NEW) .]

4. The society has a board of directors charged with the responsibility for managing its affairs in the interim between meetings of its supreme legislative or governing body, subject to control by such body and having powers and duties delegated to it in the constitution or laws of the society;

[ 1969, c. 132, §1 (NEW) .]

5. Such board of directors is elected by the supreme legislative or governing body, except in case of filling a vacancy in the interim between meetings of such body;

[ 1969, c. 132, §1 (NEW) .]

6. The officers are elected either by the supreme legislative governing body or by the board of directors; and

[ 1969, c. 132, §1 (NEW) .]

7. The members, officers, representatives or delegates shall not vote by proxy.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4104. Organization

The organization of a society shall be governed as follows. [1969, c. 132, §1 (NEW).]

1. Seven or more citizens of the United States, a majority of whom are citizens of this State, who desire to form a fraternal benefit society, may make, sign and acknowledge before some officer competent to take acknowledgment of deeds, articles of incorporation, in which shall be stated:

A. The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing; [1969, c. 132, §1 (NEW).]

B. The purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by this chapter, provided that any lawful, social, intellectual, educational, charitable, benevolent, moral, fraternal or religious advantages may be set forth among the purposes of the society; and [1969, c. 132, §1 (NEW).]

C. The names and residences of the incorporators and the names, residences and official titles of all the officers, trustees, directors or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme legislative or governing body, which election shall be held not later than one year from the date of the issuance of the permanent certificate. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. Such articles of incorporation, duly certified copies of the constitution, laws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the superintendent, who may require such further information as he deems necessary. The bond with sureties approved by the superintendent shall be in such amount, not less than $5,000 nor more than $25,000, as required by the superintendent. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this chapter and all provisions of law have been complied with, the superintendent shall so certify, retain and file the articles of incorporation and furnish the incorporators a preliminary certificate authorizing the society to solicit members as hereinafter provided.

[ 1973, c. 585, §12 (AMD) .]

3. No preliminary certificate granted under this section shall be valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the superintendent upon cause shown, unless the 500 applicants hereinafter required have been secured and the organization has been completed as herein provided. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as hereinafter provided.

[ 1973, c. 585, §12 (AMD) .]

4. Upon receipt of a preliminary certificate from the superintendent, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates as provided by its constitution and laws, and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, allow or offer or promise to pay or allow, any death or disability benefit to any person until:

A. Actual bona fide applications for death benefits have been secured aggregating at least $500,000 on not less than 500 lives; [1969, c. 132, §1 (NEW).]

B. All such applicants for death benefits shall have furnished evidence of insurability satisfactory to the society; [1969, c. 132, §1 (NEW).]

C. Certificates of examinations or acceptable declarations of insurability have been duly filed and approved by the chief medical examiner of the society; [1969, c. 132, §1 (NEW).]

D. Ten subordinate lodges or branches have been established into which the 500 applicants have been admitted; [1969, c. 132, §1 (NEW).]

E. There has been submitted to the superintendent, under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate branch of which each applicant is a member, amount of benefits to be granted and premiums therefor; and [1973, c. 585, §12 (AMD).]

F. It shall have been shown to the superintendent by sworn statement of the treasurer, or corresponding officer of such society, that at least 500 applicants have each paid in cash at least one regular monthly premium as herein provided, which premiums in the aggregate shall amount to at least $2,500, all of which shall be credited to the fund or funds from which benefits are to be paid and no part of which may be used for expenses. The advance premiums shall be held in trust during the period of organization and if the society has not qualified for a certificate of authority within one year, as herein provided, such premiums shall be returned to the applicants. [1973, c. 585, §12 (AMD).]

[ 1973, c. 585, §12 (AMD) .]

5. The superintendent may make such examination and require such further information as he deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, he shall issue to the society a certificate to that effect and that the society is authorized to transact business pursuant to the provisions of this chapter. The certificate shall be prima facie evidence of the existence of the society at the date of such certificate. The superintendent shall cause a record of such certificate to be made. A certified copy of such record may be given in evidence with like effect as the original certificate.

[ 1973, c. 585, §12 (AMD) .]

6. Every society shall have the power to adopt a constitution and laws for the government of the society, the admission of its members, the management of its affairs and the fixing and readjusting of the rates of its members from time to time. It shall have the power to change, alter, add to or amend such constitution and laws and shall have such powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4105. Corporate powers retained

Any incorporated society authorized to transact business in this State at the time this chapter becomes effective may thereafter exercise all the rights, powers and privileges prescribed in this chapter and in its charter or articles of incorporation as far as consistent with this chapter. A domestic society shall not be required to reincorporate. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4106. Voluntary associations

No unincorporated or voluntary association shall be permitted to transact business in this State as a fraternal benefit society. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4107. Location of office -- place of meeting

The principal office of any domestic society shall be located in this State. The meetings of its supreme legislative or governing body may be held in any state, district, province or territory wherein such society has at least 5 subordinate branches and all business transacted at such meetings shall be as valid in all respects as if such meetings were held in this State. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4108. Consolidations and mergers

A domestic society may consolidate or merge with any other society by complying with the provisions of this section. [1969, c. 132, §1 (NEW).]

It shall file with the superintendent: [1973, c. 585, §12 (AMD).]

1. A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

[ 1969, c. 132, §1 (NEW) .]

2. A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the superintendent but not earlier than December 31, next preceding the date of the contract;

[ 1973, c. 585, §12 (AMD) .]

3. A certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a 2/3 vote of the supreme legislative or governing body of each society; and

[ 1969, c. 132, §1 (NEW) .]

4. Evidence that at least 60 days prior to the action of the supreme legislative or governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official organ of each society.

[ 1969, c. 132, §1 (NEW) .]

If the superintendent finds that the contract is in conformity with the provisions of this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, he shall approve the contract and issue his certificate to such effect. Upon such approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In such event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of such state or territory and a certificate of such approval filed with the superintendent or, if the laws of such state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the superintendent of such state or territory and a certificate of such approval filed with the superintendent of this State. [1973, c. 585, §12 (AMD).]

Upon the consolidation or merger becoming effective as herein provided, all the rights, franchises and interests of the consolidated or merged societies in and to every species of property, real, personal or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this State in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after such consolidation or merger. [1969, c. 132, §1 (NEW).]

The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that such notice or document has been duly addressed and mailed, shall be prima facie evidence that such notice or document has been furnished the addressees. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4109. Conversion of fraternal benefit society into mutual life insurance company

Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the requirements of section 3352 if such plan of conversion has been approved by the superintendent. Such plan shall be prepared in writing setting forth in full the terms and conditions thereof. The board of directors shall submit such plan to the supreme legislative or governing body of such society at any regular or special meeting thereof by giving a full, true and complete copy of such plan with the notice of such meeting. Such notice shall be given as provided in the laws of the society for the convocation of a regular or special meeting of such body, as the case may be. The affirmative vote of 2/3 of all members of such body shall be necessary for the approval of such agreement. No such conversion shall take effect unless and until approved by the superintendent who may give such approval if he finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4110. Qualifications for membership

A society may admit to benefit membership any person not less than 15 years of age, nearest birthday, who has furnished evidence of insurability acceptable to the society. Any such member who shall apply for additional benefits more than 6 months after becoming a benefit member shall furnish additional evidence of insurability acceptable to the society unless such additional benefits are issued pursuant to an existing contract under the terms of which such member is entitled to purchase such additional benefits without furnishing evidence of insurability. [1969, c. 132, §1 (NEW).]

Any person admitted prior to attaining the full age of 18 years shall be bound by the terms of the application and certificate and by all the laws and rules of the society and shall be entitled to all the rights and privileges of membership therein to the same extent as though the age of majority had been attained at the time of application. A society may also admit general or social members who shall have no voice or vote in the management of its insurance affairs. [1971, c. 598, §51 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 433, §63 (AMD). 1971, c. 598, §51 (AMD).



24-A §4111. Articles of incorporation, constitution and laws -- amendments

A domestic society may amend its articles of incorporation, constitution or laws in accordance with the provisions thereof by action of its supreme legislative or governing body at any regular or special meeting thereof or, if its articles of incorporation, constitution or laws so provide, by referendum. Such referendum may be held in accordance with the provisions of its articles of incorporation, constitution or laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members or by the vote of local lodges or branches. No amendment submitted for adoption by referendum shall be adopted unless, within 6 months from the date of submission thereof, a majority of all the voting members of the society shall have signified their consent to such amendment by one of the methods herein specified. [1969, c. 132, §1 (NEW).]

No amendment to the articles of incorporation, constitution or laws of any domestic society shall take effect unless approved by the superintendent, who shall approve such amendment if he finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this State or with the character, objects and purposes of the society. Unless the superintendent shall disapprove any such amendment within 60 days after the filing of same, such amendment shall be considered approved. The approval or disapproval of the superintendent shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. In case he disapproves such amendment, the reasons therefor shall be stated in such written notice. [1973, c. 583, §12 (AMD).]

Within 90 days from the approval thereof by the superintendent, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official organ of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that same have been duly addressed and mailed, shall be prima facie evidence that such amendments or synopsis thereof have been furnished the addressee. [1973, c. 583, §12 (AMD).]

Every foreign or alien society authorized to do business in this State shall file with the superintendent a duly certified copy of all amendments of, or additions to, its articles of incorporation, constitution or laws within 90 days after the enactment of same. [1973, c. 583, §12 (AMD).]

Printed copies of the constitution or laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of the legal adoption thereof. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4112. Institutions

It shall be lawful for a society to create, maintain and operate charitable, benevolent or educational institutions for the benefit of its members and their families and dependents and for the benefit of children insured by the society. For such purpose it may own, hold or lease personal property or real property located within or without this State, with necessary buildings thereon. Such property shall be reported in every annual statement but shall not be allowed as an admitted asset of such society. [1969, c. 132, §1 (NEW).]

Maintenance, treatment and proper attendance in any such institution may be furnished free or a reasonable charge may be made therefor, but no such institution shall be operated for profit. The society shall maintain a separate accounting of any income and disbursements under this section and report them in its annual statement. No society shall own or operate funeral homes or undertaking establishments. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4113. No personal liability

The officers and members of the supreme, grand or any subordinate body of a society shall not be personally liable for payment of any benefits provided by a society. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4114. Benefits

1. A society authorized to do business in this State may provide for the payment of:

A. Death benefits in any form; [1969, c. 132, §1 (NEW).]

B. Endowment benefits; [1969, c. 132, §1 (NEW).]

C. Annuity benefits; [1969, c. 132, §1 (NEW).]

D. Temporary or permanent disability benefits as a result of disease or accident; [1969, c. 132, §1 (NEW).]

E. Hospital, medical or nursing benefits due to sickness or bodily infirmity or accident; and [1969, c. 132, §1 (NEW).]

F. Monument or tombstone benefits to the memory of deceased members not exceeding in any case the sum of $300. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. Such benefits may be provided on the lives of members or, upon application of a member, on the lives of the member's family, including the member, the member's spouse and minor children, in the same or separate certificates.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4115. Benefits on lives of children

A society may provide for benefits on the lives of children under the minimum age for adult membership but not greater than 18 years of age at time of application therefor, upon the application of some adult person, as its laws or rules may provide, which benefits shall be in accordance with the provisions of section 4114, subsection 1. A society may, at its option, organize and operate branches for such children. Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice in the management of the society. [1971, c. 598, §52 (AMD).]

A society shall have power to provide for the designation and changing of designation of beneficiaries in the certificates providing for such benefits and to provide in all other respects for the regulation, government and control of such certificates and all rights, obligations and liabilities incident thereto and connected therewith. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 433, §64 (AMD). 1971, c. 598, §52 (AMD).



24-A §4116. Nonforfeiture benefits, cash surrender values, certificate loans and other options

A society may grant paid-up nonforfeiture benefits, cash surrender values, certificate loans and such other options as its laws may permit. As to certificates issued on and after January 1, 1970 a society shall grant at least one paid-up nonforfeiture benefit; except in the case of pure endowment, annuity or reversionary annuity contracts, reducing term insurance contracts or contracts of term insurance of uniform amount of 15 years or less expiring before age 66. [1973, c. 625, §153 (AMD).]

In the case of certificates other than those for which reserves are computed on the Commissioners 1941 Standard Ordinary Mortality Table, the Commissioners 1941 Standard Industrial Table, the Commissioners 1958 Standard Ordinary Mortality Table, or such later tables as authorized for use by domestic life insurers, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall not be less than the excess, if any, of 1 over 2 as follows: [1987, c. 606, §1 (AMD).]

1. The reserve under the certificate determined on the basis specified in the certificate; and

[ 1969, c. 132, §1 (NEW) .]

2. The sum of any indebtedness to the society on the certificate, including interest due and accrued, and a surrender charge equal to 2 1/2% of the face amount of the certificate, which, in the case of insurance on the lives of children, shall be the ultimate face amount of the certificate, if death benefits provided therein are graded.

[ 1969, c. 132, §1 (NEW) .]

However, in the case of certificates issued on a substandard basis or in the case of certificates, the reserves for which are computed upon the American Men Ultimate Table of Mortality, the term of any extended insurance benefit granted including accompanying pure endowment, if any, may be computed upon the rates of mortality not greater than 130% of those shown by the mortality table specified in the certificate for the computation of the reserve. [1969, c. 132, §1 (NEW).]

In the case of certificates for which reserves are computed on the Commissioners 1941 Standard Ordinary Mortality Table, the Commissioners 1941 Standard Industrial Table, the Commissioners 1958 Standard Ordinary Mortality Table, or such later tables as authorized for use by domestic life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall not be less than the corresponding amount ascertained in accordance with the provisions of the laws of this State applicable to life insurers issuing policies containing like insurance benefits based upon such tables. [1987, c. 606, §1 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 625, §153 (AMD). 1987, c. 606, §1 (AMD).



24-A §4117. Beneficiaries

The member shall have the right at all times to change the beneficiary or beneficiaries in accordance with the constitution, laws or rules of the society. Every society by its constitution, laws or rules may limit the scope of beneficiaries and shall provide that no beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the insurance contract. [1969, c. 132, §1 (NEW).]

A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member, provided the portion so paid shall not exceed the sum of $500. [1969, c. 132, §1 (NEW).]

If, at the death of any member, there is no lawful beneficiary to whom the insurance benefits shall be payable, the amount of such benefits, except to the extent that funeral benefits may be paid as hereinbefore provided, shall be payable to the personal representative of the deceased member. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4118. Benefits not attachable

No money or other benefit, charity, relief or aid to be paid, provided or rendered by any society, shall be liable to attachment, garnishment or other process, or to be seized, taken, appropriated or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4119. The contract

Every society authorized to do business in this State shall issue to each benefit member a certificate specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements attached thereto, the charter or articles of incorporation, the constitution and laws of the society, the application for membership, and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof, shall constitute the agreement, as of the date of issuance, between the society and the member, and the certificate shall so state. A copy of the application for membership and of the declaration of insurability, if any, shall be endorsed upon or attached to the certificate. [1969, c. 132, §1 (NEW).]

All statements purporting to be made by the member shall be representations and not warranties. Any waiver of this provision shall be void. [1969, c. 132, §1 (NEW).]

Any changes, additions or amendments to the charter or articles of incorporation, constitution or laws duly made or enacted subsequent to the issuance of the certificate, shall bind the member and the beneficiaries, and shall govern and control the agreement in all respects the same as though such changes, additions or amendments had been made prior to and were in force at the time of the application for membership, except that no change, addition or amendment shall destroy or diminish benefits which the society contracted to give the member as of the date of issuance. [1969, c. 132, §1 (NEW).]

Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof. [1969, c. 132, §1 (NEW).]

A society shall provide in its constitution or laws that if its reserves as to all or any class of certificates become impaired its board of directors or corresponding body may require that there shall be paid by the member to the society the amount of the member's equitable proportion of such deficiency as ascertained by its board, and that if the payment be not made it shall stand as an indebtedness against the certificate and draw interest not to exceed 5% per annum compounded annually. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4120. Life benefit certificate provisions, standard and prohibited

No life benefit certificate may be delivered or issued for delivery in this State unless a copy of the form shall have been filed with the superintendent and approved by him as conforming to the requirements of this section and not inconsistent with any other provisions of law applicable thereto. For each such form filing, the society shall pay the superintendent a fee which shall be the same as for an insurer, as provided in section 601. A certificate shall be deemed approved unless disapproved by the superintendent within 60 days from the date of that filing. [1983, c. 419, §11 (AMD).]

1. The certificate shall contain in substance the following standard provisions or, in lieu thereof, provisions which are more favorable to the member:

A. Title on the face and filing page of the certificate clearly and correctly describing its form; [1969, c. 132, §1 (NEW).]

B. A provision stating the amount of rates, premiums or other required contributions, by whatever name known, which are payable by the insured under the certificate; [1969, c. 132, §1 (NEW).]

C. A provision that the member is entitled to a grace period of not less than a full month, or 30 days at the option of the society, in which the payment of any premium after the first may be made. During such grace period the certificate shall continue in full force, but in case the certificate becomes a claim during the grace period before the overdue payment is made, the amount of such overdue payment or payments may be deducted in any settlement under the certificate; [1969, c. 132, §1 (NEW).]

D. A provision that the member shall be entitled to have the certificate reinstated at any time within 3 years from the due date of the premium in default, unless the certificate has been completely terminated through the application of a nonforfeiture benefit, cash surrender value or certificate loan, upon the production of evidence of insurability satisfactory to the society and the payment of all overdue premiums with interest at a rate not exceeding 6% per annum compounded annually, and the payment or reinstatement of any other indebtedness to the society upon the certificate with interest at a rate determined under the terms of the certificate in accordance with sections 2552 to 2554; [1981, c. 188, §5 (AMD).]

E. Except in the case of pure endowment, annuity or reversionary annuity contracts, reducing term insurance contracts, or contracts of term insurance of uniform amount of 15 years or less expiring before age 66, a provision that, in the event of default in payment of any premium after 3 full years' premiums have been paid or after premiums for a lesser period have been paid if the contract so provides, the society will grant, upon proper request not later than 60 days after the due date of the premium in default, a paid-up nonforfeiture benefit on the plan stipulated in the certificate, effective as of such due date, of such value as specified in this chapter. The certificate may provide, if the society's laws so specify or if the member shall so elect prior to the expiration of the grace period of any overdue premium, that default shall not occur so long as premiums can be paid under the provisions of an arrangement for automatic premium loan as may be set forth in the certificate; [1969, c. 132, §1 (NEW).]

F. A provision that one paid-up nonforfeiture benefit as specified in the certificate shall become effective automatically unless the member elects another available paid-up nonforfeiture benefit, not later than 60 days after the due date of the premium in default; [1969, c. 132, §1 (NEW).]

G. A statement of the mortality table and rate of interest used in determining all paid-up nonforfeiture benefits and cash surrender options available under the certificate, and a brief general statement of the method used in calculating such benefits; [1969, c. 132, §1 (NEW).]

H. A table showing in figures the value of every paid-up nonforfeiture benefit and cash surrender option available under the certificate for each certificate anniversary either during the first 20 certificate years or during the term of the certificate whichever is shorter; [1969, c. 132, §1 (NEW).]

I. A provision that the certificate shall be incontestable after it has been in force during the lifetime of the member for a period of 2 years from its date of issue except for nonpayment of premiums, violation of the provisions of the certificate relating to military, aviation or naval service and violation of the provisions relating to suspension or expulsion as substantially set forth in the certificate. At the option of the society, supplemental provisions relating to benefits in the event of temporary or permanent disability or hospitalization and provisions which grant additional insurance specifically against death by accident or accidental means may also be excepted. The certificate shall be incontestable on the ground of suicide after it has been in force during the lifetime of the member for a period of 2 years from date of issue. The certificate may provide, as to statements made to procure reinstatement, that the society shall have the right to contest a reinstated certificate within a period of 2 years from date of reinstatement with the same exceptions as herein provided; [1969, c. 132, §1 (NEW).]

J. A provision that in case the age or sex of the member or of any other person is considered in determining the premium and it is found at any time before final settlement under the certificate that the age or sex has been misstated, and the discrepancy and premium involved have not been adjusted, the amount payable shall be such as the premium would have purchased at the correct age and sex; but if the correct age or sex was not an insurable age or sex under the society's charter or laws, only the premiums paid to the society, less any payments previously made to the member, shall be returned or, at the option of the society, the amount payable under the certificate shall be such as the premium would have purchased at the correct age and sex according to the society's promulgated rates and any extension thereof based on actuarial principles; [1969, c. 132, §1 (NEW).]

K. A provision or provisions which recite fully, or which set forth the substance of, all sections of the charter, constitution, laws, rules or regulations of the society, in force at the time of issuance of the certificate, the violation of which will result in the termination of, or in the reduction of, the benefit or benefits payable under the certificate; and [1969, c. 132, §1 (NEW).]

L. If the constitution or laws of the society provide for expulsion or suspension of a member, any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentations in such member's application for membership, must have the privilege of maintaining the member's insurance in force by continuing payment of the required premium. [RR 2015, c. 1, §30 (COR).]

Any of the foregoing provisions or portions thereof not applicable by reason of the plan of insurance or because the certificate is an annuity certificate may to the extent inapplicable be omitted from the certificate.

[ RR 2015, c. 1, §30 (COR) .]

2. No life benefit certificate may be delivered or issued for delivery in this State containing in substance any of the following provisions:

A. Any provision limiting the time within which any action at law or in equity may be commenced to less than 2 years after the cause of action shall accrue; [1969, c. 132, §1 (NEW).]

B. Any provision by which the certificate shall purport to be issued or to take effect more than 6 months before the original application for the certificate was made, except in case of transfer from one form of certificate to another in connection with which the member is to receive credit for any reserve accumulation under the form of certificate from which the transfer is made; [1989, c. 176, §7 (AMD).]

C. Any provision for forfeiture of the certificate for failure to repay any loan thereon or to pay interest on such loan while the total indebtedness, including interest, is less than the loan value of the certificate; or [1989, c. 176, §7 (AMD).]

D. Any provision providing more restrictive coverage or excluding coverage for death resulting from Acquired Immune Deficiency Syndrome (AIDS), AIDS Related Complex (ARC) or HIV related diseases except this provision shall not apply to death by accident or accidental means. [1989, c. 176, §7 (NEW).]

[ 1989, c. 176, §7 (AMD) .]

3. The word "premiums" as used in this chapter means premiums, rates or other required contributions by whatever name known.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1981, c. 188, §5 (AMD). 1983, c. 419, §11 (AMD). 1989, c. 176, §7 (AMD). RR 2015, c. 1, §30 (COR).



24-A §4121. Accident and health insurance and total and permanent disability insurance certificates

No society may issue or deliver in this State any certificate or other evidence of any contract or accident insurance or health insurance or of any total and permanent disability insurance contract unless and until the form thereof, together with the form of application and all riders or endorsements for use in connection therewith, has been filed with the superintendent and approved by him as conforming to reasonable rules from time to time made by him and as not inconsistent with any other provisions of law applicable thereto. For each such form filing, the society shall pay the superintendent a fee which shall be the same as for an insurer, as provided in section 601. The superintendent shall, within a reasonable time after the filing of any such form, notify the society filing the form either of his approval or of his disapproval of that form. The superintendent may approve any such form which in his opinion contains provisions on any one or more of the several requirements made by him which are more favorable to the members than the one or ones so required. The superintendent may make, alter and supersede reasonable regulations prescribing the required, optional and prohibited provisions in such contracts, and such regulations shall conform, as far as practicable, to chapter 33. Where the superintendent deems inapplicable, either in part or in their entirety, the provisions of the foregoing sections, he may prescribe the portions or summary thereof of the contract to be printed on the certificate issued to the member. Any filing made under this section shall be deemed approved unless disapproved within 60 days from the date of such filing. The procedures governing all rules promulgated under authority of this section shall conform to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II. [1983, c. 419, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §430 (AMD). 1983, c. 419, §12 (AMD).



24-A §4121-A. Acquired Immune Deficiency Syndrome

No certificate providing health insurance benefits delivered or issued for delivery in this State, other than a certificate providing benefits for specific diseases or accidental injuries only, may provide more restrictive coverage for Acquired Immune Deficiency Syndrome (AIDS), AIDS Related Complex or HIV related diseases than for any other disease or sickness or exclude coverage for Acquired Immune Deficiency Syndrome (AIDS), AIDS Related Complex (ARC) or HIV related diseases except through an exclusion under which all sicknesses and diseases are treated the same. [1989, c. 176, §8 (NEW).]

SECTION HISTORY

1989, c. 176, §8 (NEW).



24-A §4122. Waiver

The constitution and laws of the society may provide that no subordinate body nor any of its subordinate officers or members shall have the power or authority to waive any of the provisions of the laws and constitution of the society. Such provisions shall be binding on the society and every member and beneficiary of a member. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4123. Reinsurance

A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, having the power to make such reinsurance and authorized to do business in this State, or if not so authorized, one which is approved by the superintendent, but no such society may reinsure substantially all of its insurance in force without the written permission of the superintendent. It may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability, to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after January 1, 1970, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society. [1973, c. 625, §154 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §154 (AMD).



24-A §4124. Licenses

A license must be issued to each fraternal benefit society that qualifies under this chapter. The license continues in full force and effect until suspended or revoked by the superintendent. Upon issuance of the license and annually thereafter the society shall pay the superintendent a fee that is the same as for an insurer as provided in section 601. A duly certified copy or duplicate of such license is prima facie evidence that the licensee is a fraternal benefit society within the meaning of this chapter. On or before July 1st of each year, the superintendent shall forward to each fraternal benefit society an itemized bill of the amount due for the filing of the annual statement and the amount due for the certificate of authority annual fee. [1997, c. 592, §68 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §155 (AMD). 1977, c. 682, §5 (RPR). 1997, c. 592, §68 (AMD).



24-A §4125. Foreign or alien society -- admission

No foreign or alien society shall transact business in this State without a license issued by the superintendent. Any such society may be licensed to transact business in this State upon filing with the superintendent: [1973, c. 585, §12 (AMD).]

1. A duly certified copy of its charter or articles of incorporation;

[ 1969, c. 132, §1 (NEW) .]

2. A copy of its constitution and laws, certified by its secretary or corresponding officer;

[ 1969, c. 132, §1 (NEW) .]

3. A power of attorney to the superintendent as prescribed in section 4129;

[ 1973, c. 585, §12 (AMD) .]

4. A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the superintendent, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province or country, satisfactory to the superintendent of this State;

[ 1973, c. 585, §12 (AMD) .]

5. A certificate from the proper official of its home state, territory, province or country that the society is legally incorporated and licensed to transact business therein;

[ 1969, c. 132, §1 (NEW) .]

6. Copies of its certificate forms; and

[ 1969, c. 132, §1 (NEW) .]

7. Such other information as he may deem necessary; and upon a showing that its assets are invested in accordance with the provisions of this chapter.

[ 1969, c. 132, §1 (NEW) .]

Any foreign or alien society desiring admission to this State shall have the qualifications required of domestic societies organized under this chapter. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4126. Injunction -- liquidation -- receivership of domestic society

1. When the superintendent upon investigation finds that a domestic society:

A. Has exceeded its powers; [1969, c. 132, §1 (NEW).]

B. Has failed to comply with any provision of this chapter; [1969, c. 132, §1 (NEW).]

C. Is not fulfilling its contracts in good faith; [1969, c. 132, §1 (NEW).]

D. Has a membership of less than 400 after an existence of 1 year or more; or [1969, c. 132, §1 (NEW).]

E. Is conducting business fraudulently or in a manner hazardous to its members, creditors, the public or the business; [1969, c. 132, §1 (NEW).]

he shall notify the society of such deficiency or deficiencies and state in writing the reasons for his dissatisfaction. He shall at once issue a written notice to the society requiring that the deficiency or deficiencies which exist are corrected. After such notice the society shall have a 30-day period in which to comply with the superintendent's request for correction, and if the society fails to comply, the superintendent shall notify the society of his findings of noncompliance and require the society to show cause on a date named why it should not be enjoined from carrying on any business until the violation complained of shall have been corrected, or why an action in quo warranto should not be commenced against the society.

If on such date the society does not present good and sufficient reasons why it should not be so enjoined or why such action should not be commenced, the superintendent may present the facts relating thereto to the Attorney General who shall, if he deems the circumstances warrant, commence an action to enjoin the society from transacting business or in quo warranto.

The court shall thereupon notify the officers of the society of a hearing. If after a full hearing it appears that the society should be so enjoined or liquidated or a receiver appointed, the court shall enter the necessary order.

[ 1973, c. 585, §12 (AMD) .]

2. No society so enjoined shall have the authority to do business until:

A. The superintendent finds that the violation complained of has been corrected; [1973, c. 585, §12 (AMD).]

B. The cost of such action shall have been paid by the society if the court finds that the society was in default as charged; [1969, c. 132, §1 (NEW).]

C. The court has dissolved its injunction; and [1969, c. 132, §1 (NEW).]

D. The society's certificate of authority has been reinstated. [1977, c. 694, §431 (RPR).]

[ 1977, c. 694, §431 (AMD) .]

3. If the court orders the society liquidated, it shall be enjoined from carrying on any further business, whereupon the receiver of the society shall proceed at once to take possession of the books, papers, money and other assets of the society and, under the direction of the court, proceed forthwith to close the affairs of the society and to distribute its funds to those entitled thereto.

[ 1969, c. 132, §1 (NEW) .]

4. No action under this section shall be recognized in any court of this State unless brought by the Attorney General upon request of the superintendent. Whenever a receiver is to be appointed for a domestic society, the court shall appoint the superintendent as such receiver.

[ 1973, c. 585, §12 (AMD) .]

5. The provisions of this section relating to hearing by the superintendent, action by the Attorney General at the request of the superintendent, hearing by the court, injunction and receivership shall be applicable to a society which shall voluntarily determine to discontinue business.

[ 1973, c. 585, §12 (AMD) .]

6. Nothing in this section may be construed as limiting the superintendent's authority to take enforcement action under section 12-A in connection with violations of applicable provisions of this Title.

[ 2009, c. 13, §3 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §431 (AMD). 2009, c. 13, §3 (AMD).



24-A §4127. Petition for suspension, revocation or refusal of license of foreign or alien society (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §432 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2009, c. 13, §4 (RP).



24-A §4127-A. Suspension, revocation or refusal of license of foreign or alien society

The superintendent may suspend, revoke or refuse the license of a foreign or alien society transacting or applying to transact business in this State as set out in this section. [2009, c. 13, §5 (NEW).]

1. Investigation. If, upon investigation, the superintendent finds that a foreign or alien society transacting or applying to transact business in this State has exceeded its powers, has failed to comply with any of the provisions of this chapter, is not fulfilling its contracts in good faith or is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public, the superintendent shall notify the society of the deficiency or deficiencies and state in writing the reasons that warrant suspension, revocation or refusal of the society's license. The notice must require that the deficiency or deficiencies be corrected.

After receipt of the notice, the society has 30 days to comply with the superintendent's request for correction, and if the society fails to comply, the superintendent shall notify the society of the findings of noncompliance and require the society to show cause, on a date set by the superintendent, why its license should not be suspended, revoked or refused. If on that date the society does not present good and sufficient reason why its authority to do business in this State should not be suspended, revoked or refused, the superintendent may suspend or refuse the license of the society to do business in this State until satisfactory evidence is furnished to the superintendent that the suspension or refusal should be withdrawn or the superintendent may revoke the authority of the society to do business in this State.

[ 2009, c. 13, §5 (NEW) .]

2. Continue contracts. Nothing in this section may be construed as preventing any foreign or alien society from continuing in good faith all contracts made in this State during the time the society was legally authorized to transact business in this State.

[ 2009, c. 13, §5 (NEW) .]

3. Enforcement action. Nothing in this section may be construed as limiting the superintendent's authority to take enforcement action under section 12-A in connection with violations of applicable provisions of this Title.

[ 2009, c. 13, §5 (NEW) .]

SECTION HISTORY

2009, c. 13, §5 (NEW).



24-A §4128. Licensing of agents

Insurance producers of societies must be licensed in accordance with chapter 16 provided the examination requirements of chapter 16 are not applicable to any insurance producer who was in the service of a society on January 1, 1978, and provided that no insurance producer's license is required of the following: [1997, c. 457, §48 (AMD); 1997, c. 457, §55 (AFF).]

1. Officer devoting substantial time to activities other than solicitation or negotiation of insurance contracts. Any officer, employee or secretary of any such society or of any subordinate lodge or branch thereof who devotes substantially all of his time to activities other than the solicitation or negotiation of insurance contracts and who receives no commission or other compensation directly dependent upon the number or amount of contracts solicited or negotiated;

[ 1977, c. 446, §1 (RPR) .]

2. Agent devoting less than 50% of time to solicitation and procurement of insurance contracts. Any agent or representative of a society who devotes less than 50% of his time to the solicitation and procurement of insurance contracts for such society. Any person, who in the preceding calendar year has solicited and procured life insurance in excess of $200,000, face amount, or, in the case of any other kind or kinds of insurance which the society may write, on the persons of more than 25 individuals and who has received or will receive a commission or other compensation therefor, shall be presumed to be devoting 50% of his time to the solicitation or procurement of insurance contracts for such society; or

[ 1977, c. 446, §1 (RPR) .]

3. Persons who do not effect insurance. Any member of a society who does not effect insurance and whose solicitation or negotiation is incidental to securing new members for his society and whose only remuneration consists of prizes in the form of merchandise or payments of a nominal amount.

[ 1977, c. 446, §1 (RPR) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 446, §1 (RPR). 1997, c. 457, §48 (AMD). 1997, c. 457, §55 (AFF).



24-A §4129. Service of process

Every society authorized to do business in this State shall appoint in writing an agent located in the State upon whom all lawful process in any action or proceeding against it is served and shall agree in writing that any lawful process against it that is served on the agent is of the same legal force and validity as if served upon the society and that the authority continues in force so long as any liability remains outstanding in this State. Copies of such appointment certified by the appointed agent are deemed sufficient evidence of the appointment and may be admitted in evidence with the same force and effect as the original. [1997, c. 592, §69 (AMD).]

Service may only be made upon the appointed agent or, if absent, upon the person in charge. It must be made in duplicate and constitutes sufficient service upon the society. When legal process against a society is served upon the appointed agent, the appointed agent shall forthwith forward one of the duplicate copies by registered mail, prepaid, directed to the secretary or corresponding officer. Legal process may not be served upon a society except as provided in this section. [1997, c. 592, §69 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1969, c. 590, §40 (AMD). 1973, c. 585, §12 (AMD). 1997, c. 457, §49 (AMD). 1997, c. 592, §69 (AMD).



24-A §4130. Injunction

No application or petition for injunction against any domestic, foreign or alien society, or branch thereof, shall be recognized in any court of this State unless made by the Attorney General upon request of the superintendent. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4131. Review

All decisions and findings of the superintendent made under the provisions of this chapter shall be subject to review by proper proceedings in any court of competent jurisdiction in this State. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4132. Funds

All assets shall be held, invested and disbursed for the use and benefit of the society and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment or the surrender of any part thereof, except as provided in the contract. [1969, c. 132, §1 (NEW).]

A society may create, maintain, invest, disburse and apply any special fund or funds necessary to carry out any purpose permitted by the laws of such society. [1969, c. 132, §1 (NEW).]

Every society, the admitted assets of which are less than the sum of its accrued liabilities and reserves under all of its certificates when valued according to standards required for certificates issued after one year from the effective date of this chapter, shall, in every provision of the laws of the society for payments by members of such society, in whatever form made, distinctly state the purpose of the same and the proportion thereof which may be used for expenses, and no part of the money collected for mortuary or disability purposes or the net accretions thereto shall be used for expenses. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4133. Investments

A society shall invest its funds only in such investments as are authorized by the laws of this State for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this State which invests its funds in accordance with the laws of the state, district, territory, country or province in which it is incorporated, shall be held to meet the requirements of this section for the investment of funds. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4134. Reports and valuations

Reports shall be filed and synopses of annual statements shall be published in accordance with the provisions of this section. [1969, c. 132, §1 (NEW).]

1. Every society transacting business in this State shall annually, on or before the first day of March, unless for cause shown such time has been extended by the superintendent, file with the superintendent a true statement of its financial condition, transactions and affairs for the preceding calendar year. The statement must be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the superintendent. The fee for filing the annual statement is the same as for an insurer as provided in section 601.

[ 1997, c. 592, §70 (AMD) .]

2. A synopsis of its annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society not later than June 1 of each year, or, in lieu thereof, such synopsis may be published in the society's official publication.

[ 1969, c. 132, §1 (NEW) .]

3. As a part of the annual statement herein required, each society shall, on or before the 1st day of March, file with the superintendent a valuation of its certificates in force on December 31 last preceding, provided the superintendent may, in his discretion for cause shown, extend the time for filing such valuation for not more than 2 calendar months. Such report of valuation shall show, as reserve liabilities, the difference between the present midyear value of the promised benefits provided in the certificates of such society in force and the present midyear value of the future net premiums as the same are in practice actually collected, not including therein any value for the right to make extra assessments and not including any amount by which the present midyear value of future net premiums exceeds the present midyear value of promised benefits on individual certificates. At the option of any society, in lieu of the above, the valuation may show the net tabular value. Such net tabular value as to certificates issued prior to one year after January 1, 1970 shall be determined in accordance with the provisions of law applicable prior to January 1, 1970 and as to certificates issued on or after one year from January 1, 1970 shall not be less than the reserves determined according to the superintendent's reserve valuation method as hereinafter defined. If the premium charged is less than the tabular net premium according to the basis of valuation used, an additional reserve equal to the present value of the deficiency in such premiums shall be set up and maintained as a liability. The reserve liabilities shall be properly adjusted in the event that the midyear or tabular values are not appropriate.

[ 1973, c. 625, §156 (AMD) .]

4. Reserves according to the superintendent's reserve valuation method for the life insurance and endowment benefits of certificates providing for a uniform amount of insurance and requiring the payment of uniform premiums must be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such certificates, over the then present value of any future modified net premiums therefor. The modified net premiums for any such certificate must be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the certificate, of all such modified net premiums is equal to the sum of the then present value of such benefits provided for by the certificate and the excess of A over B, as follows:

A. A net level premium equal to the present value, at the date of issue, of such benefits provided for after the first certificate year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such certificate on which a premium falls due; provided however that such net level annual premium may not exceed the net level annual premium on the 19-year premium whole life plan for insurance of the same amount at an age 1 year higher than the age at issue of such certificate; and [2013, c. 588, Pt. A, §28 (AMD).]

B. A net one-year term premium for such benefits provided for in the first certificate year. [2013, c. 588, Pt. A, §28 (AMD).]

Reserves according to the superintendent's reserve valuation method must be calculated by a method consistent with the principles of this subsection for life insurance benefits for varying amounts of benefits or requiring the payment of varying premiums; annuity and pure endowment benefits; disability and accidental death benefits in all certificates and contracts; and all other benefits except life insurance and endowment benefits.

[ 2013, c. 588, Pt. A, §28 (AMD) .]

5. The present value of deferred payments due under incurred claims or matured certificates shall be deemed a liability of the society and shall be computed upon mortality and interest standards prescribed in the following subsection.

[ 1969, c. 132, §1 (NEW) .]

6. Such valuation and underlying data shall be certified by a competent actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society.

A. The minimum standards of valuation for certificates issued prior to January 1, 1970 shall be those provided by the law applicable immediately prior to January 1, 1970 but not lower than the standards used in the calculating of rates for such certificates. [1973, c. 625, §157 (AMD).]

B. The minimum standard of valuation for certificates issued after January 1, 1970 shall be such interest assumptions and tables as authorized for use by domestic life insurers or 3 1/2% interest and the following tables:

(1) For certificates of life insurance: American Men Ultimate Table of Mortality, with Bowerman's or Davis' extension thereof or with the consent of the superintendent, the Commissioners 1941 Standard Ordinary Mortality Table, the Commissioners 1941 Standard Industrial Mortality Table or the Commissioners 1958 Standard Ordinary Mortality Table, using actual age of the insured for male risks and an age more than 3 years younger than the actual age of the insured for female risks;

(2) For annuity and pure endowment certificates, excluding any disability and accidental death benefits in such certificates: The 1937 Standard Annuity Mortality Table or the Annuity Mortality Table for 1949, ultimate, or any modification of either of these tables approved by the superintendent;

(3) For total and permanent disability benefits in or supplementary to life insurance certificates: Hunter's Disability Table, or the class III disability table (1926) modified to conform to the contractual waiting period, or the tables of period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 disability study of the Society of Actuaries with due regard to the type of benefit. Any such table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance certificates;

(4) For accidental death benefits in or supplementary to life insurance certificates: The Inter-company Double Indemnity Mortality Table or the 1959 Accidental Death Benefits Table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance certificates; and

(5) For noncancellable accident and health benefits: The class III disability table (1926) with conference modifications or, with the consent of the superintendent, tables based upon the society's own experience. [1987, c. 606, §2 (AMD).]

The superintendent may, in his discretion, accept other standards for valuation if he finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed. The superintendent may, in his discretion, vary the standards of mortality applicable to all certificates of insurance on substandard lives or other extra hazardous lives by any society authorized to do business in this State. Whenever the mortality experience under all certificates valued on the same mortality table is in excess of the expected mortality according to such table for a period of 3 consecutive years, the superintendent may require additional reserves when deemed necessary in his judgment on account of such certificates.

Any society, with the consent of the insurance supervisory officer of the state of domicile of the society and under such conditions, if any, which he may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any insured member shall not be affected thereby.

[ 1987, c. 606, §2 (AMD) .]

7. A society neglecting to file the annual statement in the form and within the time provided by this section shall forfeit $100 for each day during which such neglect continues, and, upon notice by the superintendent to that effect, its authority to do business in this State shall cease while such default continues.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1973, c. 585, §12 (AMD). 1973, c. 585, §12 (AMD). 1973, c. 625, §§156-158 (AMD). 1987, c. 606, §2 (AMD). 1997, c. 592, §70 (AMD). 2013, c. 588, Pt. A, §28 (AMD).



24-A §4135. Examination of domestic societies

The superintendent, or any person he may appoint, shall have the power of visitation and examination into the affairs of any domestic society and he shall make such examination at least once in every 3 years. He may employ assistants for the purpose of such examination, and he, or any person he may appoint, shall have free access to all books, papers and documents that relate to the business of the society. The minutes of the proceedings of the supreme legislative or governing body and of the board of directors or corresponding body of a society shall be in the English language. In making any such examination the superintendent may summon and qualify as witnesses under oath and examine its officers, agents and employees or other persons in relation to the affairs, transactions and condition of the society. A summary of the report of the superintendent and such recommendations or statements of the superintendent as may accompany such report shall be read at the first meeting of the board of directors or corresponding body of the society following the receipt thereof, and if directed so to do by the superintendent, shall also be read at the first meeting of the supreme legislative or governing body of the society following the receipt thereof. A copy of the report, recommendations and statements of the superintendent shall be furnished by the society to each member of such board of directors or other governing body. The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the superintendent. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4136. Examination of foreign and alien societies

The superintendent, or any person whom he may appoint, may examine any foreign or alien society transacting or applying for admission to transact business in this State. He may employ assistants and he, or any person he may appoint, shall have free access to all books, papers and documents that relate to the business of the society. He may in his discretion accept, in lieu of such examination, the examination of the insurance department of the state, territory, district, province or country where such society is organized. The compensation and actual expenses of the examiners making any examination or general or special valuation shall be paid by the society examined or by the society whose certificate obligations have been valued, upon statements furnished by the superintendent. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4137. No adverse publications

Pending, during or after an examination or investigation of a society, either domestic, foreign or alien, the superintendent shall make public no financial statement, report or finding, nor shall he permit to become public any financial statement, report or finding affecting the status, standing or rights of any society, until a copy thereof shall have been served upon the society at its principal office and the society shall have been afforded a reasonable opportunity to answer any such financial statement, report or finding and to make such showing in connection therewith as it may desire. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4138. Misrepresentation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1991, c. 797, §10 (AMD). 2001, c. 421, §§B91,92 (AMD). 2001, c. 421, §C1 (AFF). 2009, c. 13, §6 (RP).



24-A §4138-A. Enforcement; unfair methods of competition and unfair and deceptive acts and practices

A society authorized to do business in this State is subject to the provisions of section 12-A and chapter 23. Nothing in such provisions may be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership or as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society or the offering of benefits only to its members. [2009, c. 13, §7 (NEW).]

SECTION HISTORY

2009, c. 13, §7 (NEW).



24-A §4139. Discrimination and rebates (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 2009, c. 13, §8 (RP).



24-A §4139-A. Funeral service contracts

Every society is subject to the provisions of section 2176. [1989, c. 206, §3 (NEW).]

SECTION HISTORY

1989, c. 206, §3 (NEW).



24-A §4140. Taxation

Every society organized or licensed under this chapter is hereby declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every state, county, district, municipal and school tax other than taxes on real estate and office equipment. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4141. Exemptions

Except as herein provided, societies shall be governed by this chapter and shall be exempt from all other provisions of the insurance laws of this State, not only in governmental relations with the state, but for every other purpose. No law hereafter enacted shall apply to them, unless they be expressly designated therein. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4142. Exemption of certain societies

Nothing contained in this chapter shall be so construed as to affect or apply to: [1969, c. 132, §1 (NEW).]

1. Grand or subordinate lodges of societies, orders or associations now doing business in this State which provide benefits exclusively through local or subordinate lodges;

[ 1969, c. 132, §1 (NEW) .]

2. Orders, societies or associations which admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to such orders, societies or associations;

[ 1969, c. 132, §1 (NEW) .]

3. Domestic societies which limit their membership to employees of a particular city or town, designated firm, business house or corporation which provide for a death benefit of not more than $400 or disability benefits of not more than $350 to any person in any one year, or both; or

[ 1969, c. 132, §1 (NEW) .]

4. Domestic societies or associations of a purely religious, charitable or benevolent description, which provide for a death benefit of not more than $400 or for disability benefits of not more than $350 to any one person in any one year, or both.

[ 1969, c. 132, §1 (NEW) .]

Any such society or association described in subsections 3 or 4 supra which provides for death or disability benefits for which benefit certificates are issued, and any such society or association included in subsection 4 which has more than 1,000 members, shall not be exempted from the provisions of this chapter but shall comply with all requirements thereof. [1969, c. 132, §1 (NEW).]

No society which, by the provisions of this section, is exempt from the requirements of this chapter, except any society described in subsection 2, shall give or allow, or promise to give or allow to any person any compensation for procuring new members. [1969, c. 132, §1 (NEW).]

Every society which provides for benefits in case of death or disability resulting solely from accident, and which does not obligate itself to pay natural death or sick benefits shall have all of the privileges and be subject to all the applicable provisions and regulations of this chapter except that the provisions thereof relating to medical examination, valuations of benefit certificates, and incontestability shall not apply to such society. [1969, c. 132, §1 (NEW).]

The superintendent may require from any society or association, by examination or otherwise, such information as will enable him to determine whether such society or association is exempt from this chapter. [1973, c. 585, §12 (AMD).]

Societies, exempted under this section, shall also be exempt from all other provisions of the insurance laws of this State. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4143. Penalties

1. False or fraudulent statement in application. A person who intentionally or knowingly makes a false or fraudulent statement in or relating to an application for membership or for the purpose of obtaining money from or a benefit in any society commits a Class E crime.

[ 2003, c. 452, Pt. M, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Perjury. A person who intentionally or knowingly makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by this chapter or of any material fact contained in a sworn statement concerning the death or disability of a member for the purpose of procuring payment of a benefit named in the certificate commits the crime of perjury and is subject to the penalties prescribed by law.

[ 2003, c. 452, Pt. M, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Soliciting membership in society not licensed to do business. A person who solicits membership for or in any manner assists in procuring membership in a society not licensed to do business in this State commits a civil violation for which a fine of not less than $50 and not more than $200 may be adjudged.

[ 2003, c. 452, Pt. M, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. General penalty. A person who intentionally or knowingly violates or neglects or refuses to comply with the provisions of this chapter for which a penalty is not otherwise prescribed is subject to the penalties under section 12-A.

[ 2003, c. 452, Pt. M, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1991, c. 797, §11 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §M1 (RPR).






Chapter 56: HEALTH MAINTENANCE ORGANIZATIONS

24-A §4201. Short title

This chapter may be cited as the Health Maintenance Organization Act of 1975. [1975, c. 503, (NEW).]

SECTION HISTORY

1975, c. 503, (NEW).



24-A §4202. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 503, (NEW). 1989, c. 842, §§1-3 (AMD). 1991, c. 709, §1 (RP).



24-A §4202-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 709, §2 (NEW).]

1. Basic health care services. "Basic health care services" means health care services that an enrolled population might reasonably require in order to be maintained in good health and includes, at a minimum, emergency care, inpatient hospital care, inpatient physician services, outpatient physician services, ancillary services such as x-ray services and laboratory services and all benefits mandated by statute and mandated by rule applicable to health maintenance organizations. The superintendent may adopt rules defining "basic health care services" to be provided by health maintenance organizations. In adopting such rules, the superintendent shall consider the coverages that have traditionally been provided by health maintenance organizations; the need for flexibility in the marketplace; and the importance of providing multiple options to employers and consumers. The superintendent shall permit reasonable, but not excessive or unfairly discriminatory, variations in the copayment, coinsurance, deductible and other features of coverage, except that these features must meet or exceed those required in benefits mandated by statute. The superintendent shall permit deductible, coinsurance and copayment levels consistent with the deductible levels permitted for policies issued pursuant to chapter 33 or 35. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 90, Pt. F, §4 (AMD) .]

2. Capitated basis. "Capitated basis" has the following meanings.

A. "Capitated basis" means fixed per-member, per-month payments or percentage-of-premium payments pursuant to which the provider assumes full risk for the cost of contracted services without regard to the type, value or frequency of services provided. For purposes of this definition, capitated basis includes the cost associated with operating staff model facilities. [1991, c. 709, §2 (NEW).]

B. "Capitated basis," in the context of a point-of-service option plan, means prepayment that considers provision of in-plan covered services as described in paragraph A and that considers out-of-plan indemnity benefits reimbursed pursuant to the terms of a point-of-service product approved pursuant to section 4207-A. [1991, c. 709, §2 (NEW).]

[ 1991, c. 709, §2 (NEW) .]

3. Carrier. "Carrier" means a health maintenance organization, an insurer, a nonprofit hospital, a medical service corporation or any other entity responsible for the payment of benefits or provision of services under a group contract.

[ 1991, c. 709, §2 (NEW) .]

4. Copayment. "Copayment" means an amount an enrollee must pay in order to receive a specific service that is not fully prepaid.

[ 1991, c. 709, §2 (NEW) .]

5. Deductible. "Deductible" means the amount an enrollee is responsible to pay out of pocket before a health maintenance organization begins to pay the costs associated with treatment.

[ 1991, c. 709, §2 (NEW) .]

6. Enrollee. "Enrollee" means an individual who is enrolled in a health maintenance organization.

[ 1991, c. 709, §2 (NEW) .]

7. Evidence of coverage. "Evidence of coverage" means any certificate, agreement or contract issued to a group contract holder or an enrollee setting out the coverage to which an enrollee is entitled.

[ 1991, c. 709, §2 (NEW) .]

8. Group contract holder. "Group contract holder" means an entity or person that has purchased coverage from a health maintenance organization that provides, at a minimum, basic health care services to enrollees.

[ 1991, c. 709, §2 (NEW) .]

9. Health care services. "Health care services" means any services included in the furnishing of medical care, dental care or hospitalization to an individual, or any services incident to the furnishing of that care or hospitalization, as well as the furnishing of any other services to an individual to prevent, alleviate, cure or heal human illness or injury.

[ 1991, c. 709, §2 (NEW) .]

10. Health maintenance organization. "Health maintenance organization" means a public or private organization that is organized under the laws of the Federal Government, this State, another state or the District of Columbia or a component of such an organization, and that:

A. Provides, arranges or pays for, or reimburses the cost of, health care services, including, at a minimum, basic health care services to enrolled participants, except that health maintenance organizations contracting with the State Government or the Federal Government to service Medicaid or Medicare populations may limit the services they provide under the contracts consistent with the terms of those contracts if such basic health care services are provided to those populations by other means; [1995, c. 673, Pt. D, §1 (AMD).]

B. Is compensated, except for reasonable copayments, for basic health care services to enrolled participants solely on a predetermined periodic rate basis, except that the organization is not prohibited from having a provision in a group contract allowing an adjustment of premiums based upon the actual health services utilization of the enrollees covered under the contract, and except that such a contract may not be sold to an eligible group subject to the community rating requirements of section 2808-B; [1993, c. 645, Pt. A, §5 (AMD).]

C. Provides physicians' services primarily directly through physicians who are either employees or partners of that organization or through arrangements with individual physicians or one or more groups of physicians organized on a group-practice or individual-practice basis under which those physicians or groups are provided effective incentives to avoid unnecessary or unduly costly utilization, regardless of whether a physician is individually compensated primarily on a fee-for-service basis or otherwise. The organization may discharge its obligation through a point-of-service option product by reimbursing out-of-plan providers pursuant to the terms contained in the group contract holder's group contract. Receipt of out-of-plan covered services by an enrollee does not obligate the organization for an enrollee's responsibilities to meet copayments or deductibles; and [1991, c. 709, §2 (NEW).]

D. Ensures the availability, accessibility and quality, including effective utilization, of the health care services that it provides or makes available through clearly identifiable focal points of legal and administrative responsibility. [1991, c. 709, §2 (NEW).]

Nothing in this subsection prevents a health maintenance organization from providing fee-for-service health care services as well as health maintenance organization services. A health care provider or affiliated entity that does not offer health insurance or health benefit plans may not be or become a health maintenance organization subject to this chapter solely by reason of arrangements with insurers or hospital or medical service organizations for reimbursement in whole or in part on a capitated basis, the financial risk to the provider or affiliated entity associated with reimbursement arrangements with such 3rd-party payors or the furnishing by the provider or affiliated entity of utilization or case management services.

[ 1995, c. 673, Pt. D, §1 (AMD) .]

11. In-plan covered services. "In-plan covered services" means covered health care services obtained from providers who are employed by, under contract with, referred by or otherwise affiliated with the health maintenance organization. "In-plan covered services" includes emergency services.

[ 1991, c. 709, §2 (NEW) .]

12. Nonprofit hospital or medical service organization. "Nonprofit hospital or medical service organization" means any organization defined in and authorized to act under Title 24, chapter 19.

[ 1991, c. 709, §2 (NEW) .]

12-A. NCQA accreditation survey report. "NCQA accreditation survey report" means the unpublished, detailed survey report to a health maintenance organization by the National Committee for Quality Assurance upon completion of NCQA's accreditation survey of the health maintenance organization.

[ 1999, c. 256, Pt. Q, §1 (NEW) .]

13. Out-of-plan covered services. "Out-of-plan covered services" means nonemergency, covered health care services obtained without a referral from providers who are not otherwise employed by, under contract with or otherwise affiliated with the health maintenance organization or from affiliated specialists.

[ 1991, c. 709, §2 (NEW) .]

14. Participating provider. "Participating provider" means a provider as defined in subsection 18 that, under an express or implied contract with a health maintenance organization, has agreed to provide health care services to enrollees with an expectation of receiving payment, other than copayment, directly or indirectly from the health maintenance organization.

[ 1991, c. 709, §2 (NEW) .]

15. Person. "Person" means an individual, firm, partnership, corporation, association, syndicate, organization, society, business trust, attorney-in-fact or any legal entity.

[ 1991, c. 709, §2 (NEW) .]

16. Point-of-service option. "Point-of-service option" means a health maintenance organization product that allows an enrollee to select either the comprehensive health care benefits of the health maintenance organization or care from a provider of the enrollee's choice outside the health maintenance organization network with traditional indemnity benefits. A point-of-service option in which the risk for out-of-plan covered services of a health maintenance organization is shared with a reinsurer must meet the requirements of this chapter applicable to the indemnity benefits provided by a health maintenance organization.

[ 1991, c. 709, §2 (NEW) .]

17. Point-of-service product. "Point-of-service product" means a product that includes both in-plan covered services and out-of-plan covered services.

[ 1991, c. 709, §2 (NEW) .]

18. Provider. "Provider" means a physician, hospital or person that is licensed or otherwise authorized in this State to furnish health care services.

[ 1991, c. 709, §2 (NEW) .]

19. Superintendent. "Superintendent" means the Superintendent of Insurance.

[ 1991, c. 709, §2 (NEW) .]

20. Uncovered expenditures. "Uncovered expenditures" means costs to a health maintenance organization for health care services that are the obligation of the health maintenance organization for which an enrollee may also be liable.

[ 1991, c. 709, §2 (NEW) .]

SECTION HISTORY

1991, c. 709, §2 (NEW). 1993, c. 645, §A5 (AMD). 1995, c. 673, §D1 (AMD). 1999, c. 222, §1 (AMD). 1999, c. 256, §Q1 (AMD). 2001, c. 218, §1 (AMD). 2011, c. 90, Pt. F, §4 (AMD).



24-A §4203. Establishment of health maintenance organizations

1. Subject to the Maine Certificate of Need Act of 2002, a person may apply to the superintendent for and obtain a certificate of authority to establish, maintain, own, merge with, organize or operate a health maintenance organization in compliance with this chapter. A person may not establish, maintain, own, merge with, organize or operate a health maintenance organization in this State either directly as a division or a line of business or indirectly through a subsidiary or affiliate, nor sell or offer to sell, or solicit offers to purchase or receive advance or periodic consideration in conjunction with, a health maintenance organization without obtaining a certificate of authority under this chapter.

[ 2003, c. 510, Pt. A, §19 (AMD) .]

2. Every existing health maintenance organization as of the effective date of this chapter shall submit an application for a certificate of authority under subsection 3 within 30 days of the effective date of this chapter. Each such applicant may continue to operate until the superintendent acts upon the application. In the event that an application is denied under section 4204, the applicant shall henceforth be treated as a health maintenance organization whose certificate of authority has been revoked.

[ 1975, c. 503, (NEW) .]

3. Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the superintendent and shall set forth or be accompanied by the following:

A. A copy of the basic organizational document, if any, of the applicant such as the articles of incorporation, articles of association, partnership agreement, trust agreement or other applicable documents and all amendments thereto; [1975, c. 503, (NEW).]

B. A copy of the bylaws, rules and regulations, or similar document, if any, regulating the conduct of the internal affairs of the applicant; [1975, c. 503, (NEW).]

C. A list of the names, addresses and official positions of the persons who are to be responsible for the conduct of the affairs of the applicant, including all members of the board of directors, board of trustees, executive committee or other governing board or committee, the principal officers in the case of a corporation and the partners or members in the case of a partnership or association; [1975, c. 503, (NEW).]

D. A copy of any contract made or to be made between any providers or persons listed in paragraph C and the applicant; [1975, c. 503, (NEW).]

E. A statement generally describing the health maintenance organization, its health care services, facilities and personnel; [1975, c. 503, (NEW).]

F. A copy of the form of evidence of coverage to be issued to the enrollees; [1975, c. 503, (NEW).]

G. A copy of the form of the group contract, if any, which is to be issued to employers, unions, trustees or other organizations; [1975, c. 503, (NEW).]

H. Financial statements showing the applicant's assets, liabilities and sources of financial support. If the applicant's financial affairs are audited by independent certified public accountants, a copy of the applicant's most recent regular certified financial statement shall be deemed to satisfy this requirement, unless the superintendent directs that additional or more recent financial information is required for the proper administration of this chapter; [1975, c. 503, (NEW).]

I. A financial feasibility plan that includes detailed enrollment projections, the methodology for determining premium rates to be charged during the first 12 months of operations certified by an actuary or other qualified person, a projection of balance sheets, cash flow statements showing any capital expenditures, purchase and sale of investments and deposits with the State, income and expense statements anticipated from the start of operations until the organization has had net income for at least one year and a statement of the sources of working capital and any other sources of funding; [1989, c. 842, §4 (RPR).]

J. A power of attorney duly executed by such applicant, if not domiciled in this State, appointing the superintendent and his successors in office, and duly authorized deputies, as the true and lawful attorney of such applicant in and for this State upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in this State may be served; [1975, c. 503, (NEW).]

K. A statement reasonably describing the geographic area or areas to be served; [1975, c. 503, (NEW).]

L. A description of the complaint and grievance procedures to be utilized as required under section 4303, subsection 4 and section 4211; [1995, c. 673, Pt. D, §2 (AMD).]

M. A description of the proposed quality assurance program, including the formal organization structure, methods for developing criteria, procedures for comprehensive evaluation of the quality of care rendered to enrollees, and processes to initiate corrective action and reevaluation when deficiencies in provider or organizational performance are identified; [1989, c. 842, §5 (RPR).]

N. A description of the mechanism by which enrollees will be afforded an opportunity to participate in matters of policy and operation under section 4206, subsection 2; [1975, c. 503, (NEW).]

O. A schedule of rates with supporting actuarial and other data; [1975, c. 503, (NEW).]

P. A description of a procedure to develop, compile, evaluate and report statistics relating to the cost of its operations, the pattern of utilization of its services, the availability and accessibility of its services and such other matters as may be reasonably required by the Commissioner of Human Services; [1975, c. 503, (NEW).]

Q. Such other information as the superintendent may reasonably require to make the determinations required in section 4204; [1989, c. 842, §6 (AMD).]

R. A description of procedures to be implemented to meet the protection against insolvency requirements in section 4204, subsection 2-A, paragraph D and section 4204-A; and [1989, c. 842, §7 (NEW).]

S. A list of the names and addresses of all physicians and facilities with which the health maintenance organization has or will have agreements. If products are offered that pay full benefits only when providers within a subset of the contracted physicians or facilities are utilized, a list of the providers in that limited network must be included, as well as a list of the geographic areas where the products are offered. [2011, c. 90, Pt. F, §5 (AMD).]

[ 2011, c. 90, Pt. F, §5 (AMD) .]

4. Each application for a certificate of authority shall be made in duplicate. Upon receipt of an application for a certificate of authority, the superintendent shall immediately transfer one copy to the Commissioner of Health and Human Services.

[ 1981, c. 501, §48 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 503, (NEW). 1979, c. 216, §1 (AMD). 1981, c. 501, §48 (AMD). 1989, c. 842, §§4-7 (AMD). 1993, c. 702, §A11 (AMD). 1995, c. 332, §O1 (AMD). 1995, c. 673, §D2 (AMD). 1997, c. 370, §F1 (AMD). 2003, c. 469, §E18 (AMD). 2003, c. 510, §A19 (AMD). 2003, c. 689, §B7 (REV). 2011, c. 90, Pt. F, §5 (AMD).



24-A §4204. Issuance of certificate of authority

1. Procedure upon receipt of an application for issuance of a certificate of authority.

A. Concurrently with filing an application for issuance of certificate of authority with the superintendent, the applicant shall also file an application for a certificate of need pursuant to Title 22, chapter 103-A. [2003, c. 510, Pt. A, §20 (AMD).]

B. The superintendent shall take no final action with regard to the application until he has been informed by the Department of Health and Human Services whether or not the application for the certificate of need has been approved, denied or deemed not to be required. The Department of Health and Human Services shall transmit to the superintendent a copy of its written decision on the application for a certificate of need. [1981, c. 501, §49 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

[ 2003, c. 510, Pt. A, §20 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2.

[ 1981, c. 501, §50 (RP) .]

2-A. The superintendent shall issue or deny a certificate of authority to any person filing an application pursuant to section 4203 within 50 business days of receipt of the notice from the Department of Health and Human Services that the applicant has been granted a certificate of need or, if a certificate of need is not required, within 50 business days of receipt of notice from the Department of Health and Human Services that the applicant is in compliance with the requirements of paragraph B. Issuance of a certificate of authority shall be granted upon payment of the application fee prescribed in section 4220 if the superintendent is satisfied that the following conditions are met.

A. The Commissioner of Health and Human Services certifies that the health maintenance organization has received a certificate of need or that a certificate of need is not required pursuant to Title 22, chapter 103-A. [2003, c. 510, Pt. A, §21 (AMD); 2003, c. 689, Pt. B, §7 (REV).]

B. If the Commissioner of Health and Human Services has determined that a certificate of need is not required, the commissioner makes a determination and provides a certification to the superintendent that the following requirements have been met.

(4) The health maintenance organization must establish and maintain procedures to ensure that the health care services provided to enrollees are rendered under reasonable standards of quality of care consistent with prevailing professionally recognized standards of medical practice. These procedures must include mechanisms to ensure availability, accessibility and continuity of care.

(5) The health maintenance organization must have an ongoing internal quality assurance program to monitor and evaluate its health care services including primary and specialist physician services, ancillary and preventive health care services across all institutional and noninstitutional settings. The program must include, at a minimum, the following:

(a) A written statement of goals and objectives that emphasizes improved health outcomes in evaluating the quality of care rendered to enrollees;

(b) A written quality assurance plan that describes the following:

(i) The health maintenance organization's scope and purpose in quality assurance;

(ii) The organizational structure responsible for quality assurance activities;

(iii) Contractual arrangements, in appropriate instances, for delegation of quality assurance activities;

(iv) Confidentiality policies and procedures;

(v) A system of ongoing evaluation activities;

(vi) A system of focused evaluation activities;

(vii) A system for reviewing and evaluating provider credentials for acceptance and performing peer review activities; and

(viii) Duties and responsibilities of the designated physician supervising the quality assurance activities;

(c) A written statement describing the system of ongoing quality assurance activities including:

(i) Problem assessment, identification, selection and study;

(ii) Corrective action, monitoring evaluation and reassessment; and

(iii) Interpretation and analysis of patterns of care rendered to individual patients by individual providers;

(d) A written statement describing the system of focused quality assurance activities based on representative samples of the enrolled population that identifies the method of topic selection, study, data collection, analysis, interpretation and report format; and

(e) Written plans for taking appropriate corrective action whenever, as determined by the quality assurance program, inappropriate or substandard services have been provided or services that should have been furnished have not been provided.

(6) The health maintenance organization shall record proceedings of formal quality assurance program activities and maintain documentation in a confidential manner. Quality assurance program minutes must be available to the Commissioner of Health and Human Services.

(7) The health maintenance organization shall ensure the use and maintenance of an adequate patient record system that facilitates documentation and retrieval of clinical information to permit evaluation by the health maintenance organization of the continuity and coordination of patient care and the assessment of the quality of health and medical care provided to enrollees.

(8) Enrollee clinical records must be available to the Commissioner of Health and Human Services or an authorized designee for examination and review to ascertain compliance with this section, or as considered necessary by the Commissioner of Health and Human Services.

(9) The organization must establish a mechanism for periodic reporting of quality assurance program activities to the governing body, providers and appropriate organization staff.

The Commissioner of Health and Human Services shall make the certification required by this paragraph within 60 days of the date of the written decision that a certificate of need was not required. If the commissioner certifies that the health maintenance organization does not meet all of the requirements of this paragraph, the commissioner shall specify in what respects the health maintenance organization is deficient. [2013, c. 588, Pt. A, §29 (AMD).]

C. The health maintenance organization conforms to the definition under section 4202-A, subsection 10. [1991, c. 709, §3 (AMD).]

D. The health maintenance organization is financially responsible, complies with the minimum surplus requirements of section 4204-A and, among other factors, can reasonably be expected to meet its obligations to enrollees and prospective enrollees.

(1) In a determination of minimum surplus requirements, the following terms have the following meanings.

(a) "Admitted assets" means assets recognized by the superintendent pursuant to section 901-A. For purposes of this chapter, the asset value is that contained in the annual statement of the corporation as of December 31st of the year preceding the making of the investment or contained in any audited financial report, as defined in section 221-A, of more current origin.

(b) "Reserves" means those reserves held by corporations subject to this chapter for the protection of subscribers. For purposes of this chapter, the reserve value is that contained in the annual statement of the corporation as of December 31st of the preceding year or any audited financial report, as defined in section 221-A, of more current origin.

(2) In making the determination whether the health maintenance organization is financially responsible, the superintendent may also consider:

(a) The financial soundness of the health maintenance organization's arrangements for health care services and the schedule of charges used;

(b) The adequacy of working capital;

(c) Any agreement with an insurer, a nonprofit hospital or medical service corporation, a government or any other organization for insuring or providing the payment of the cost of health care services or the provision for automatic applicability of an alternative coverage in the event of discontinuance of the plan;

(d) Any agreement with providers for the provision of health care services that contains a covenant consistent with subsection 6; and

(e) Any arrangements for insurance coverage or an adequate plan for self-insurance to respond to claims for injuries arising out of the furnishing of health care services. [2007, c. 466, Pt. D, §7 (AMD).]

E. The enrollees are afforded an opportunity to participate in matters of policy and operation pursuant to section 4206. [1981, c. 501, §51 (NEW).]

F. Nothing in the proposed method of operation, as shown by the information submitted pursuant to section 4203 or by independent investigation, is contrary to the public interest. [1981, c. 501, §51 (NEW).]

G. Any director, officer, employee or partner of a health maintenance organization who receives, collects, disburses or invests funds in connection with the activities of that organization shall be responsible for those funds in a fiduciary relationship to the organization. [1989, c. 842, §10 (NEW).]

H. The health maintenance organization shall maintain in force a fidelity bond or fidelity insurance on those employees and officers of the health maintenance organization who have duties as described in paragraph G, in an amount not less than $250,000 for each health maintenance organization or a maximum of $5,000,000 in aggregate maintained on behalf of health maintenance organizations owned by a common parent corporation, or such sum as may be prescribed by the superintendent. [1989, c. 842, §10 (NEW).]

I. If any agreement, as set forth in paragraph D, subparagraph (2), division (c), is made by the health maintenance organization, the entity executing the agreement with the health maintenance organization must demonstrate to the superintendent's satisfaction that the entity has sufficient unencumbered surplus funds to cover the assured payments under the agreement, otherwise the superintendent shall disallow the agreement. In considering approval of such an agreement, the superintendent shall consider the entity's record of earnings for the most recent 3 years, the risk characteristics of its investments and whether its investments and other assets are reasonably liquid and available to make payments for health services. [1995, c. 332, Pt. O, §2 (AMD).]

J. [2001, c. 410, Pt. A, §8 (RP).]

K. The health maintenance organization provides a spectrum of providers and services that meet patient demand. [1993, c. 702, Pt. B, §1 (NEW).]

L. The health maintenance organization meets the requirements of section 4303, subsection 1. [1995, c. 673, Pt. D, §3 (RPR).]

M. The health maintenance organization demonstrates a plan for providing services for rural and underserved populations and for developing relationships with essential community providers within the area of the proposed certificate. The health maintenance organization must make an annual report to the superintendent regarding the plan. [1993, c. 702, Pt. B, §1 (NEW).]

N. [2011, c. 90, Pt. F, §6 (RP).]

O. Each health maintenance organization shall provide basic health care services. [1999, c. 222, §2 (NEW).]

The applicant shall furnish, upon request of the superintendent, any information necessary to make any determination required pursuant to this subsection.

[ 2013, c. 588, Pt. A, §29 (AMD) .]

3.

[ 1989, c. 842, §11 (RP) .]

3-A. Investments. The health maintenance organization shall invest funds only in accordance with chapter 13-A, except as follows.

A. The health maintenance organization shall maintain asset valuation reserves consistent with industry standards for management of investments by life and health insurers. [1993, c. 702, Pt. A, §12 (NEW).]

B. Notwithstanding any limitation stated in section 1156, subsection 2, paragraph D, a health maintenance organization may invest in real property or interests in real property located in the United States, held directly or evidenced by partnership interests, stock of corporations, trust certificates or other instruments and acquired:

(1) As an investment for the production of income or to be improved or developed for that investment purpose; or

(2) For the convenient accommodation of the organization's business.

After giving effect to any of those investments, the aggregate amount of investments made under subparagraph (1) may not exceed 20% of the health maintenance organization's total admitted assets; the aggregate amount of investments made under subparagraph (2) may not exceed 15% of the organization's total admitted assets; and the aggregate amount of investments made under this paragraph may not exceed 25% of the organization's total admitted assets. Investments under subparagraph (1) in any single property, including improvements on that property, may not in the aggregate exceed 2% of the corporation's total admitted assets. [1993, c. 702, Pt. A, §12 (NEW).]

C. In addition to the investments permitted under paragraph B, a health maintenance organization may invest in real estate, including leasehold estates, for the convenient accommodation of its business, including hospitals, medical clinics, medical professional buildings and any other facility that is to be used in the provision of health care services, or real estate for rental to an affiliated health care provider or any other health care provider under contract with the health maintenance organization to provide health care services, and that facility must be used in the provision of health care services to members of the health maintenance organization by that provider.

(1) A parcel of real estate acquired under this subsection may include excess space for rent to others if it is reasonably anticipated that that excess will be required by the health maintenance organization for expansion or if the excess is reasonably required in order to have one or more buildings that function as an economic unit.

(2) Real estate subject to this subsection may be subject to a mortgage.

(3) The admitted value of the investment may not exceed the greater of the health maintenance organization's equity or 20% of the corporation's admitted assets, and the aggregate investment in real estate held under paragraph B and under this paragraph may not exceed 40% of the corporation's admitted assets, except with the approval of the superintendent if the superintendent finds that those percentages of the corporation's admitted assets are insufficient to provide for the convenient accommodation of the health maintenance organization's business. Investments under this subsection in any single property, including improvements on that property, may not in the aggregate exceed 5% of the corporation's total admitted assets. [1993, c. 702, Pt. A, §12 (NEW).]

D. Notwithstanding any provisions of this section and chapter 13-A allowing other investments, a health maintenance organization shall maintain cash or investment grade obligations, as defined in section 1151-A, that at all times have a fair market value of not less than 100% of the organization's liability for claims payable and incurred, but not reported, claims, unearned premiums, unpaid claims adjustment expenses and, as applicable, any statutory, special or additional reserves provided by the health maintenance organization for the benefit of members as of the most recent calendar quarter prepared on the basis of statutory accounting principles. If the organization's liability for claims payable and incurred, but not reported, claims increased more than 10% prior to the end of the calendar quarter, the organization must, within 10 days of the determination, reallocate its investments to ensure compliance with this paragraph. The investments required by this paragraph constitute admitted assets of the organization. [1999, c. 715, §19 (AMD).]

E. The superintendent may establish risk-based capital standards for health maintenance organizations, their subsidiaries and controlled affiliates that engage in health care related business activities that the parent corporation conducts. [1993, c. 702, Pt. A, §12 (NEW).]

[ 1999, c. 715, §19 (AMD) .]

4. Uncovered expenditures involving deposit. A health maintenance organization shall deposit with the superintendent or, at the discretion of the superintendent, with any organization or trustee acceptable to the superintendent through which a custodial or controlled account is maintained, cash or securities that are acceptable to the superintendent and that at all times are maintained in a fair market value of not less than an amount equal to the greater of $100,000 or 120% of the health maintenance organization's liability for uncovered expenditures for enrollees as of the end of the most recent calendar quarter, including but not limited to, liability for incurred but not reported claims. If the health maintenance organization's liability for uncovered expenditures increases more than 10% prior to the end of the calendar quarter, the health maintenance organization must, within 10 days of the determination, deposit an amount sufficient to ensure compliance with this section. In the case of domestic health maintenance organizations, "enrollees" for purposes of this subsection means all enrollees of the organization regardless of residence. In the case of foreign health maintenance organizations, "enrollees" for purposes of this subsection means only those enrollees who are residents of this State.

A. The deposit required by this subsection constitutes an admitted asset of the health maintenance organization for purposes of determination of surplus. [1989, c. 842, §13 (NEW).]

B. A health maintenance organization that has made a deposit may withdraw that deposit or any part thereof after making a substitute deposit of cash or securities of equal amount and value. There may also be withdrawn any part of the deposit in excess of the fair market value of the amount of the required deposit. Deposits, substitutions or withdrawals may be made only with the prior written approval of the superintendent. [1989, c. 842, §13 (NEW).]

C. The deposit required by this subsection must be held in trust and must be used only as provided under this section. The superintendent may use the deposit of an insolvent health maintenance organization for administrative costs associated with administering the deposit and payment of claims of enrollees for uncovered expenditures. [1989, c. 842, §13 (NEW).]

D. The superintendent may by rule or order require a health maintenance organization to file annual, quarterly or more frequent reports of a health maintenance organization's liability for uncovered expenditures. The superintendent may require that the reports include an audit opinion. [1989, c. 842, §13 (NEW).]

E. The superintendent may reduce or eliminate the deposit required by this subsection if the health maintenance organization deposits cash or securities with the Treasurer of State, an insurance supervisory official in the state or jurisdiction of domicile or other official body of that state for the protection of all subscribers and enrollees in a manner substantially similar to that required by this subsection and delivers to the superintendent a certificate to that effect, authenticated by the appropriate state official holding the deposit. [1989, c. 842, §13 (NEW).]

F. The superintendent may require a health maintenance organization to continue to maintain the deposit required under this subsection after the health maintenance organization has withdrawn from the market in accordance with section 415-A. [2001, c. 88, §1 (NEW).]

[ 2001, c. 88, §1 (AMD) .]

5. Liabilities. Every health maintenance organization shall, when determining liabilities, include an amount estimated in the aggregate to provide for any unearned premium and for the payment of all claims for health care expenditures that have been incurred, whether reported or unreported, that are unpaid, and for which the organization is or may be liable, and to provide for the expense of adjustment or settlement of those claims.

These liabilities must be computed in accordance with rules promulgated by the superintendent upon reasonable consideration of the ascertained experience and character of the health maintenance organization.

[ 1989, c. 842, §13 (NEW) .]

6. Hold harmless. Every contract between a health maintenance organization and a participating provider of health care services must be in writing and must set forth that in the event the health maintenance organization fails to pay for health care services as set forth in the contract, the subscriber or enrollee may not be liable to the provider for any sums owed by the health maintenance organization.

A. If the participating provider contract has not been reduced to writing as required by this subsection or the contract fails to contain the required prohibition, the participating provider may not collect or attempt to collect from the subscriber or enrollee sums owed by the health maintenance organization. [1989, c. 842, §13 (NEW).]

B. No participating provider or agent, trustee or assignee of the participating provider, may maintain any action at law against a subscriber or enrollee to collect sums owed by the health maintenance organization. [1989, c. 842, §13 (NEW).]

C. In addition to the other provisions in this subsection, if a petition to liquidate an insolvent health maintenance organization is filed with a court of competent jurisdiction, then after the date of filing the petition for liquidation:

(1) Any provider who has rendered a covered service for a subscriber or enrollee of the insolvent health maintenance organization is prohibited from collecting or attempting to collect from the subscriber or enrollee amounts normally payable by the insolvent health maintenance organization; and

(2) A provider or agent, trustee or assignee of the provider may not maintain any action at law against a subscriber or enrollee of the insolvent health maintenance organization to collect amounts for covered services normally payable by the insolvent health maintenance organization.

Nothing in this subsection prohibits a provider from collecting or attempting to collect from a subscriber or enrollee any amounts for services not normally payable by the insolvent health maintenance organization, including applicable copayments or deductibles. [2001, c. 88, §2 (NEW).]

[ 2001, c. 88, §2 (AMD) .]

7. Continuation of benefits. The superintendent shall require that each health maintenance organization have a plan for handling insolvency that allows for continuation of benefits for the duration of the contract period for which premiums have been paid and continuation of benefits to covered persons who are confined on the date of insolvency in an inpatient facility until those covered persons are discharged or upon expiration of benefits. In considering such a plan, the superintendent may require:

A. Insurance adequate to cover the expenses to be paid for continued benefits after an insolvency; [1989, c. 842, §13 (NEW).]

B. That the provider contract obligate the provider to provide services for the duration of the period after the health maintenance organization's insolvency for which premium payment has been made and until the enrollees' discharge from inpatient facilities; [1989, c. 842, §13 (NEW).]

C. That insolvency reserves be provided and maintained for that period of claims exposure of a health maintenance organization during which a provider's termination of services is pending pursuant to subsection 8; and [1989, c. 842, §13 (NEW).]

D. Any other arrangements to ensure that benefits are continued as specified in this section. [1989, c. 842, §13 (NEW).]

[ 1989, c. 842, §13 (NEW) .]

8. Notice of termination. An agreement to provide health care services between a provider and a health maintenance organization must require that, if the provider terminates that agreement, the provider shall give the health maintenance organization not less than 60 days' notice in advance of termination. That agreement must not require more than 90 days' notice after an initial participation period not to exceed 6 months. If the health maintenance organization has a net loss of 5 or more primary care physicians in any county in any 30-day period, the health maintenance organization shall notify the Bureau of Insurance in writing within 10 days of acquiring knowledge of that loss.

[ 1989, c. 842, §13 (NEW) .]

9. Denial. A certificate of authority may be denied only after compliance with the requirements of section 4219.

[ 1989, c. 842, §13 (NEW) .]

SECTION HISTORY

1975, c. 293, §5 (AMD). 1975, c. 503, (NEW). 1979, c. 216, §§2-5 (AMD). 1981, c. 501, §§49-51 (AMD). 1985, c. 704, §6 (AMD). 1989, c. 345, §1 (AMD). 1989, c. 842, §§8-13 (AMD). 1991, c. 709, §3 (AMD). RR 1993, c. 1, §67 (COR). 1993, c. 313, §32 (AMD). 1993, c. 702, §§A12,B1 (AMD). 1995, c. 332, §§I1,2,O2 (AMD). 1995, c. 673, §D3 (AMD). 1999, c. 222, §2 (AMD). 1999, c. 715, §19 (AMD). 2001, c. 72, §19 (AMD). 2001, c. 88, §§1,2 (AMD). 2001, c. 410, §A8 (AMD). 2003, c. 510, §§A20,21 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 466, Pt. D, §7 (AMD). 2011, c. 90, Pt. F, §6 (AMD). 2013, c. 588, Pt. A, §29 (AMD).



24-A §4204-A. Surplus requirements

1. Initial minimum surplus. To qualify for authority as a health maintenance organization, an organization shall have an initial minimum surplus of $1,500,000.

[ 1989, c. 842, §14 (NEW) .]

2. Surplus maintained. Except as provided in this section, every health maintenance organization must maintain a minimum surplus equal to the greater of:

A. One million dollars; [1989, c. 842, §14 (NEW).]

B. Two percent of annual premium revenues as reported in the annual financial statement covering the health maintenance organization's immediately preceding fiscal year as filed with the superintendent on the first $150,000,000 of premium and 1% of annual premium on the premium in excess of $150,000,000; [1989, c. 842, §14 (NEW).]

C. An amount equal to the sum of 3 months uncovered health care expenditures as reported on the financial statement covering the health maintenance organization's immediately preceding fiscal year as filed with the superintendent; [2001, c. 88, §3 (AMD).]

D. An amount equal to 8% of annual health care expenditures, except those paid on a capitated basis as reported on the financial statement covering the health maintenance organization's immediately preceding fiscal year as filed with the superintendent; or [2001, c. 88, §4 (RPR).]

E. An amount equal to the company action level risk-based capital as defined in chapter 79. [2001, c. 88, §5 (NEW).]

[ 2001, c. 88, §§3-5 (AMD) .]

2-A. Additional surplus. A health maintenance organization that otherwise possesses surplus funds as required under this section shall also maintain surplus in a reasonable amount as determined by the superintendent in relation to indemnity risks assumed through the issuance of a point-of-service product, net of any applicable reinsurance.

[ 1991, c. 709, §4 (NEW) .]

3. Exceptions. A health maintenance organization licensed before the effective date of this section must maintain a minimum surplus of:

A. Forty percent of the amount required by subsection 2 until December 31, 1991; [1989, c. 842, §14 (NEW).]

B. Sixty percent of the amount required by subsection 2 until December 31, 1992; [1989, c. 842, §14 (NEW).]

C. Eighty percent of the amount required by subsection 2 until December 31, 1993; and [1989, c. 842, §14 (NEW).]

D. One hundred percent of the amount required by subsection 2 until December 31, 1994. [1989, c. 842, §14 (NEW).]

[ 1989, c. 842, §14 (NEW) .]

4. Subordinated debt. Any health maintenance organization that issues a subordinated debt instrument shall structure the debt as follows.

A. In determining surplus, debt may not be considered fully subordinated unless the subordination clause is in a form approved by the superintendent. Any interest obligation relating to the repayment of any subordinated debt must be similarly subordinated. [1989, c. 842, §14 (NEW).]

B. Any debt incurred by a note that meets the requirements of this section, and is otherwise acceptable to the superintendent, may not be considered a liability and must be recorded as equity. [1989, c. 842, §14 (NEW).]

[ 1989, c. 842, §14 (NEW) .]

SECTION HISTORY

1989, c. 842, §14 (NEW). 1991, c. 709, §4 (AMD). 2001, c. 88, §§3-5 (AMD).



24-A §4205. Powers of health maintenance organizations

1. The powers of health maintenance organizations include, but are not limited to the following:

A. Subject to such licensure laws or regulations as are applicable, the purchase, lease, construction, renovation, operation or maintenance of hospitals, medical facilities, or both, and their ancillary equipment, and such property as may reasonably be required for its principal office or for such other purposes as may be necessary in the transaction of the business of the organization; [1975, c. 503, (NEW).]

B. The making of loans to a medical group under contract with it in furtherance of its program or the making of loans to a corporation or corporations under its control for the purpose of acquiring or constructing medical facilities and hospitals or in furtherance of a program providing health care services to enrollees; [1975, c. 503, (NEW).]

C. The furnishing of health care services through providers which are under contract with or employed by the health maintenance organization; [1975, c. 503, (NEW).]

D. The contracting with any person for the performance on its behalf of certain functions such as marketing, enrollment and administration; [1975, c. 503, (NEW).]

E. The contracting with an insurance company licensed in this State for the provision of insurance or indemnity or with a nonprofit hospital or medical service organization for reimbursement against the cost of health care services provided by the health maintenance organization; [1975, c. 503, (NEW).]

F. The offering, in addition to basic health care services, of:

(1) Additional health care services;

(2) Indemnity benefits covering out-of-area services;

(3) Indemnity benefits, in addition to those relating to out-of-area services. [1975, c. 503, (NEW).]

[ 1975, c. 503, (NEW) .]

SECTION HISTORY

1975, c. 503, (NEW).



24-A §4205-A. Continuity of licensure; business combinations

When a health maintenance organization authorized pursuant to this chapter merges or consolidates with an insurer or a nonprofit hospital, medical or health care service organization and operations of the surviving entity include those of a health maintenance organization, the surviving entity succeeds on a continuing basis to the authority possessed by the merging entities if: [1993, c. 702, Pt. A, §13 (NEW).]

1. Plan approved. The superintendent has approved the plan of merger or consolidation, pursuant to section 4203, subsection 1;

[ 1993, c. 702, Pt. A, §13 (NEW) .]

2. Entity financially qualified. The entity is financially qualified pursuant to the provisions of sections 410 and 4204-A; and

[ 1993, c. 702, Pt. A, §13 (NEW) .]

3. Entity otherwise qualified. The entity is otherwise qualified pursuant to this chapter.

[ 1993, c. 702, Pt. A, §13 (NEW) .]

SECTION HISTORY

1993, c. 702, §A13 (NEW).



24-A §4206. Governing body

1. The governing body of any health maintenance organization may include providers, other individuals, or both.

[ 1975, c. 503, (NEW) .]

2. Such governing body shall establish a mechanism to afford the enrollees an opportunity to participate in matters of policy and operation through the establishment of advisory panels, by the use of advisory referenda on major policy decisions or through the use of other mechanisms.

[ 1975, c. 503, (NEW) .]

SECTION HISTORY

1975, c. 503, (NEW).



24-A §4207. Evidence of coverage and charges for health care services

1. Every person who has enrolled as a legal resident of this State in a health maintenance organization is entitled to evidence of coverage. If the enrollee obtains coverage under a health maintenance organization through an insurance policy or contract whether by option or otherwise, the insurer, nonprofit hospital and medical service corporation shall issue the evidence of coverage. Otherwise, the health maintenance organization shall issue the evidence of coverage.

[ 1975, c. 503, (NEW) .]

2. No evidence of coverage, or amendment thereto, or underlying contract may be issued or delivered to any person in this State until a copy of the form of the evidence of coverage, amendment thereto and any underlying contract, has been filed with and approved by the superintendent. A filing required under this section must be made electronically in a format required by the superintendent unless exempted by rule adopted by the superintendent. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 14, §6 (AMD) .]

3. An evidence of coverage shall contain:

A. No provisions or statements which are unjust, unfair, inequitable, misleading, deceptive, which encourage misrepresentation, or which are untrue, misleading or deceptive as defined in section 4212; and [1975, c. 503, (NEW).]

B. A clear and complete statement, if a contract, or a reasonably complete summary, if a certificate, of:

(1) The health care services and the insurance or other benefits, if any, to which the enrollee is entitled;

(2) Any limitations on the services, kind of services, benefits, or kind of benefits, to be provided, including any deductible or copayment feature;

(3) Where and in what manner information is available as to how services may be obtained;

(4) The total amount of payment for health care services and the indemnity or service benefits, if any, which the enrollee is obligated to pay with respect to individual contracts or an indication whether the plan is contributory or noncontributory with respect to group certificates; and

(5) A clear and understandable description of the health maintenance organization's method of resolving enrollee complaints.

Any subsequent change shall be evidenced in a separate document issued to the enrollee prior to the change. [1975, c. 503, (NEW).]

[ 1975, c. 503, (NEW) .]

4. A copy of the form of the evidence of coverage to be used in this State, and any amendment thereto shall be subject to the filing and approval requirements of this section unless it is subject to the jurisdiction of the superintendent under the laws governing health insurance, or nonprofit hospital or medical service organization, in which event the filing and approval provisions of such laws shall apply.

[ 1975, c. 503, (NEW) .]

5. A schedule or an amendment to a schedule of charge for enrollee health coverage for health care services may not be used by any health maintenance organization unless it complies with section 2736, 2808-B or 2839, whichever is applicable.

[ 2003, c. 469, Pt. E, §19 (AMD) .]

6. Such charges may be established in accordance with actuarial principles for various categories of enrollees, provided that charges applicable to an enrollee shall not be individually determined based on the status of his health. However, the charges shall not be excessive, inadequate or unfairly discriminatory. A certification, by a qualified actuary, to the appropriateness of the charges, based on reasonable assumptions, shall accompany the filing along with adequate supporting information.

[ 1975, c. 503, (NEW) .]

7. The superintendent shall, within a reasonable period, approve any form and any schedule of charges if the requirements of this section are met. It shall be unlawful to issue such form or to use such schedule of charges until approved. If the superintendent disapproves such filing, he shall notify the filer. In the notice, the superintendent shall specify the reasons for his disapproval. A hearing will be granted within 10 days after a request in writing by the person filing. If the superintendent does not disapprove any form or schedule of charges within 30 days of the filing of such form or charges, they shall be deemed approved.

[ 1975, c. 503, (NEW) .]

8. The superintendent may require the submission of whatever relevant information he deems necessary in determining whether to approve or disapprove a filing made pursuant to this section.

[ 1975, c. 503, (NEW) .]

9. A health maintenance organization may issue a Medicare supplement policy. Chapter 67 and any rules adopted pursuant to that chapter shall apply to health maintenance organizations issuing Medicare supplement policies, except when that application is inconsistent with that chapter.

[ 1989, c. 27, §2 (NEW) .]

SECTION HISTORY

1975, c. 503, (NEW). 1989, c. 27, §2 (AMD). 1993, c. 645, §A6 (AMD). 1995, c. 332, §O3 (AMD). 2003, c. 469, §E19 (AMD). 2009, c. 14, §6 (AMD).



24-A §4207-A. Point-of-service products

1. Product design; mandatory requirements. A point-of-service product, filed and approved for use subject to the requirements of section 4207, subsection 4, at a minimum must:

A. Provide all services required by law to be provided by health maintenance organizations as in-plan covered services, including emergency services; [1991, c. 709, §5 (NEW).]

B. Provide incentives for enrollees to use in-plan covered services; and [1991, c. 709, §5 (NEW).]

C. Offer out-of-plan covered services only if those services are provided by the point-of-service product on an in-plan basis. [1991, c. 709, §5 (NEW).]

[ 1991, c. 709, §5 (NEW) .]

2. Product design; optional provisions. A point-of-service product may:

A. Limit or exclude specific types of services from coverage when obtained out of plan; [1991, c. 709, §5 (NEW).]

B. Include annual out-of-pocket limits and annual and lifetime maximum benefit allowances for out-of-plan covered services that are separate from any limits and allowances applied to in-plan covered services; [1991, c. 709, §5 (NEW).]

C. Limit the groups to which the point-of-service product is offered. If the point-of-service product is offered to a group, it must be offered to all eligible members of that group; and [1991, c. 709, §5 (NEW).]

D. Include those services that an enrollee obtains from a participating physician for which proper authorization was not given. [1991, c. 709, §5 (NEW).]

[ 1991, c. 709, §5 (NEW) .]

3. Product limitations and exclusions. A health maintenance organization is subject to the following requirements as to its point-of-service product.

A. A health maintenance organization may not expend more than 20% of its total annual health care expenditures for out-of-plan covered services. [1991, c. 709, §5 (NEW).]

B. If compliance with the amount specified in paragraph A is not demonstrated on a quarterly basis in a health maintenance organization's quarterly financial report, the superintendent may prohibit the health maintenance organization from offering a point-of-service product for new issues or for the renewal of existing contracts until compliance has been demonstrated. [1991, c. 709, §5 (NEW).]

[ 1991, c. 709, §5 (NEW) .]

4. Plan requirements. A health maintenance organization may not issue a point-of-service product until it has filed and has had approved by the superintendent a plan to comply with this section, including, in addition to any other requirements of this section, group contracts, subscriber contracts and other materials used by enrollees.

A. Marketing materials must be filed upon request of the superintendent. Member handbooks must be filed for approval only when the initial point-of-service plan is filed and when substantial modifications are made in the point-of-service plan that change policy terms respecting benefits or change the manner in which enrollees may access provider services. [1991, c. 709, §5 (NEW).]

B. The plan must include, but is not limited to, provisions demonstrating that the health maintenance organization will:

(1) Design the benefit levels for in-plan covered services and out-of-plan covered services to achieve the desired level of in-plan utilization; and

(2) Provide or arrange for the provision of adequate systems to:

(a) Process and pay claims for out-of-plan covered services;

(b) Meet the requirements of a point-of-service product as set by this section or by rule of the superintendent; and

(c) Generate accurate financial and regulatory reports on a timely basis in order for the superintendent to evaluate experience with the point-of-service product and monitor compliance with point-of-service product provisions. [1991, c. 709, §5 (NEW).]

[ 1991, c. 709, §5 (NEW) .]

5. Claims processing. Explanation of benefits given to an enrollee of a point-of-service plan must contain an explanation of coverage for self-referral health care services that is adequate to permit an enrollee to determine claims liability under the plan.

[ 1991, c. 709, §5 (NEW) .]

5-A. Assignment of benefits. All point-of-service contracts and certificates must contain a provision permitting the insured to assign any benefits provided for medical or dental care on an expense-incurred basis to the provider of the care. An assignment of benefits under this subsection does not affect or limit the payment of benefits otherwise payable under the contract or certificate.

[ 1999, c. 21, §4 (AMD) .]

6. Disclosure. All marketing materials, subscriber contracts, member handbooks or other material used by enrollees must contain a clear and concise explanation of point-of-service health care services. The explanation must include:

A. The method of reimbursement; [1991, c. 709, §5 (NEW).]

B. Applicable copayments and deductibles; [1991, c. 709, §5 (NEW).]

C. Other uncovered costs or charges; [1991, c. 709, §5 (NEW).]

D. The services that an enrollee is permitted to obtain on a self-referral basis; and [1991, c. 709, §5 (NEW).]

E. Instructions regarding submission of claims for self-referred health care services. [1991, c. 709, §5 (NEW).]

[ 1991, c. 709, §5 (NEW) .]

SECTION HISTORY

1991, c. 709, §5 (NEW). 1997, c. 604, §E4 (AMD). 1999, c. 21, §4 (AMD).



24-A §4208. Annual report

1. Every health maintenance organization shall file annually, on or before March 1st or within any reasonable extension of time that the superintendent for good cause shown may have granted on or before March 1st, with the superintendent a full and true statement of its financial condition, transactions and affairs as of December 31st of the preceding year, verified by at least 3 principal officers and shall provide a copy of that statement to the Commissioner of Human Services. The superintendent may by rule or order require the filing of quarterly or more frequent reports, which may be required to include liability for uncovered expenditures as well as an audit opinion.

[ 1993, c. 313, §33 (AMD) .]

2.

[ 1993, c. 313, §34 (RP) .]

3. The annual statement must be prepared in accordance with the National Association of Insurance Commissioners annual statement instructions and must follow practices and procedures prescribed by the National Association of Insurance Commissioners accounting practices and procedures manual for health maintenance organizations. The annual statement must include:

A. A summary of information compiled pursuant to section 4204 in the form required by the Commissioner of Human Services; and [1993, c. 313, §35 (NEW).]

B. Other information related to the performance of the health maintenance organization that is necessary to enable the superintendent to carry out the superintendent's duties under this chapter. [1993, c. 313, §35 (NEW).]

[ 1993, c. 313, §35 (NEW) .]

4. The superintendent may refuse to continue or may suspend or revoke the certificate of authority of a health maintenance organization failing to file an annual statement when due.

[ 1993, c. 313, §35 (NEW) .]

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 503, (NEW). 1991, c. 709, §6 (AMD). 1993, c. 313, §§33-35 (AMD).



24-A §4209. Information to enrollees

1. Information provided annually. Every health maintenance organization must annually provide to its enrollees:

A. The most recent annual statement of financial condition including a balance sheet and a statement of operations; [1989, c. 842, §15 (NEW).]

B. A description of the organizational structure and operation of the health maintenance organization, including the kind and extent of enrollee participation and a summary of any material changes since the issuance of the last report; and [1995, c. 673, Pt. D, §4 (AMD).]

C. [1995, c. 673, Pt. D, §5 (RP).]

D. [1995, c. 673, Pt. D, §5 (RP).]

E. A description of the plan as required under section 4302, subsection 1. [1995, c. 673, Pt. D, §6 (NEW).]

[ 1995, c. 673, Pt. D, §4-6 (AMD) .]

2. List of providers. The health maintenance organization must provide to its subscribers, upon enrollment and reenrollment, a list of providers.

[ 1989, c. 842, §15 (RPR) .]

3. Notice of material change. Every health maintenance organization must provide 30 days' advance notice to its subscribers of any material change in the operation of the organization that will directly affect the subscribers.

[ 1989, c. 842, §15 (RPR) .]

4. Notice of termination of primary care provider. An enrollee must be notified in writing by the health maintenance organization of the termination of the primary care provider that provided health care services to that enrollee. The health maintenance organization must provide assistance to the enrollee in transferring to another participating primary care provider.

[ 1989, c. 842, §15 (RPR) .]

5. Access to services. The health maintenance organization shall provide to its subscribers information on how services may be obtained, where additional information on access to services is obtained and a toll free telephone number for calls within the service area of the health maintenance organization.

[ 1989, c. 842, §15 (NEW) .]

6. Notification of cancellation. A health maintenance organization may not cancel or refuse to renew any group contract until it has provided by first class mail at least 10 days' prior notification according to this section. The notice must include the date of cancellation of coverage and the time period for exercising contract conversion rights. The notice also must include an explanation of any applicable grace period. Notification is not required when the health maintenance organization has received written notice from the group contract holder that replacement coverage has been obtained.

A. Notice must be mailed to the group contract holder or subgroup sponsor. [1995, c. 189, §3 (NEW); 1995, c. 189, §4 (AFF).]

B. [2003, c. 156, §5 (RP).]

B-1. At the time of notification under paragraph A, notice must be mailed to the individual enrollee at the last address provided to the health maintenance organization by the subgroup sponsor, the group contract holder or the individual enrollee. If the health maintenance organization does not have an address on file for the individual enrollee, the notice must be mailed to the office of the subgroup sponsor, if any, or the group contract holder. The notice must also include information to the individual enrollee about the availability of individual coverage as described in section 2809-A, subsection 1-B. [2003, c. 428, Pt. B, §3 (AMD).]

C. [2003, c. 428, Pt. B, §3 (RP).]

[ 2003, c. 428, Pt. B, §3 (AMD) .]

SECTION HISTORY

1975, c. 503, (NEW). 1989, c. 842, §15 (RPR). 1995, c. 189, §3 (AMD). 1995, c. 189, §4 (AFF). 1995, c. 673, §§D4-6 (AMD). 2003, c. 156, §5 (AMD). 2003, c. 428, §B3 (AMD).



24-A §4210. Open enrollment

1. After a health maintenance organization has been in operation 24 months, it shall have an annual open enrollment period of at least one month during which it accepts enrollees up to the limits of its capacity, as determined by the health maintenance organization, in the order in which they apply for enrollment. To the extent not inconsistent with the requirements of chapter 36 and sections 2736-C and 2808-B as qualified by section 4222-B, subsection 3, a health maintenance organization may apply to the superintendent for authorization to impose such underwriting restrictions upon enrollment as are necessary to preserve its financial stability, to prevent excessive adverse selection by prospective enrollees or to avoid unreasonably high or unmarketable charges for enrollee coverage for health care services. The superintendent shall approve or deny the application within 10 days of the receipt of that application from the health maintenance organization.

[ 1995, c. 332, Pt. O, §4 (AMD) .]

2. Health maintenance organizations providing or arranging for services exclusively on a group contract basis may limit the open enrollment provided for in this section to all members of the group or groups covered by such contracts.

[ 1975, c. 503, (NEW) .]

SECTION HISTORY

1975, c. 503, (NEW). 1995, c. 332, §O4 (AMD).



24-A §4210-A. Continuity of health insurance coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 867, §§9,10 (NEW). 1995, c. 332, §O5 (RP).



24-A §4211. Complaint system

1. Every health maintenance organization shall establish and maintain a complaint system which has been approved by the superintendent, after consultation with the Commissioner of Health and Human Services, to provide reasonable procedures for the resolution of written complaints initiated by enrollees concerning health care services and general operating procedures.

[ 1975, c. 503, (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

2. Each health maintenance organization shall submit to the superintendent and the Commissioner of Health and Human Services an annual report in a form prescribed by the superintendent after consultation with the Commissioner of Health and Human Services that includes:

A. A description of the procedures of such complaint system; [1975, c. 503, (NEW).]

B. The total number and disposition of complaints handled through the complaint system and a compilation of causes underlying the complaints filed. Complaints concerning access to chiropractic providers and the results of those complaints must be separately identified; and [1993, c. 669, §4 (AMD).]

C. The number, amount and disposition of malpractice claims settled during the year by the health maintenance organization. [1975, c. 503, (NEW).]

[ RR 2003, c. 2, §87 (COR) .]

3. The health maintenance organization shall maintain records of written complaints filed with it concerning other than health care services and shall submit to the superintendent a summary report at such times and in such format as the superintendent may require. Such complaints involving other persons shall be referred to such persons with a copy to the superintendent.

[ 1975, c. 503, (NEW) .]

4. The superintendent and the Commissioner of Health and Human Services may examine such complaint system.

[ 1975, c. 503, (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 503, (NEW). 1993, c. 669, §4 (AMD). RR 2003, c. 2, §87 (COR). 2003, c. 689, §B7 (REV).



24-A §4212. Prohibited practices

1. No health maintenance organization, or representative thereof, may cause or knowingly permit the use of advertising which is untrue or misleading, solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. For purposes of this chapter:

A. A statement or item of information shall be deemed to be untrue if it does not conform to fact in any respect which is or may be significant to an enrollee of, or person considering enrollment in, a health maintenance organization; [1975, c. 503, (NEW).]

B. A statement or item of information shall be deemed to be misleading, whether or not it may be literally untrue, if, in the total context in which such statement is made or such item of information is communicated, such statement or item of information may be reasonably understood by a reasonable person, not possessing special knowledge regarding health care coverage, as indicating any benefit or advantage or the absence of any exclusion, limitation or disadvantage of possible significance to an enrollee of, or person considering enrollment in, a health maintenance organization, if such benefit or advantage or absence of limitation, exclusion or disadvantage does not in fact exist; [1975, c. 503, (NEW).]

C. An evidence of coverage shall be deemed to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography and format, as well as language, shall be such as to cause a reasonable person, not possessing special knowledge regarding health maintenance organizations and evidences of coverage therefor, to expect benefits, services, charges or other advantages which the evidence of coverage does not provide or which the health maintenance organization issuing such evidence of coverage does not regularly make available for enrollees covered under such evidence of coverage. [1975, c. 503, (NEW).]

[ 1975, c. 503, (NEW) .]

2. An enrollee may not be cancelled nor denied renewal except for the following:

A. Fraud or material misrepresentation; [1995, c. 332, Pt. O, §6 (NEW).]

B. Failure to pay the charge for coverage; [1995, c. 332, Pt. O, §6 (NEW).]

C. When the provisions of the State's community rating law are applicable, as provided by section 2736-C, subsection 3, paragraph B and section 2808-B, subsection 4, paragraph B; or [1995, c. 332, Pt. O, §6 (NEW).]

D. Other reasons promulgated by the superintendent. [1995, c. 332, Pt. O, §6 (NEW).]

[ 1995, c. 332, Pt. O, §6 (RPR) .]

3. No health maintenance organization, unless licensed as an insurer, may use in its name, contracts or literature any of the words "insurance", "casualty", "surety", "mutual" or any other words descriptive of the insurance, casualty or surety business or deceptively similar to the name or description of any insurance or surety corporation doing business in this State.

[ 1975, c. 503, (NEW) .]

SECTION HISTORY

1975, c. 503, (NEW). 1995, c. 332, §O6 (AMD).



24-A §4213. Regulation of agents

The superintendent may, after notice and hearing pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, promulgate such reasonable rules and regulations as are necessary to provide for the licensing of agents. An agent means a person directly or indirectly associated with a health maintenance organization who engages in solicitation or enrollment. [1977, c. 694, §433 (AMD).]

SECTION HISTORY

1975, c. 503, (NEW). 1977, c. 694, §433 (AMD).



24-A §4214. Powers of insurers and nonprofit hospital or medical service corporations

1. Subject to the provisions of sections 222, 3479 to 3482 and chapters 13 and 13-A, an insurance company licensed in this State or a nonprofit hospital, medical or health care service organization may establish, maintain, own, merge with, organize and operate a health maintenance organization under this chapter, either directly as a division or line of business, or indirectly through a subsidiary or affiliate. Subject to the provisions of section 222 and chapters 13 and 13-A, 2 or more such insurance companies, or nonprofit hospital, medical or health care service organizations, or subsidiaries or affiliates, may jointly organize and operate a health maintenance organization. The business of an insurer or hospital or medical service corporation that establishes, maintains, owns, merges with, organizes or operates a health maintenance organization is considered to include the providing of health care by a health maintenance organization.

[ 1993, c. 702, Pt. A, §14 (AMD) .]

1-A. A domestic insurer that establishes, maintains, merges with or organizes and operates a health maintenance organization as a division or line of business is governed in its investment of funds allocated to that line of business by the provisions of section 4204, subsection 3-A.

[ 1993, c. 702, Pt. A, §15 (NEW) .]

2. Notwithstanding any provision of this Title, an insurer or a nonprofit hospital and medical service corporation may contract with a health maintenance organization to provide insurance or similar protection against the cost of care provided through health maintenance organizations and to provide coverage in the event of the failure of the health maintenance organization to meet its obligations.

[ 1975, c. 503, (NEW) .]

3. The enrollees of a health maintenance organization constitute a permissible group, under such laws, and shall not be counted as part of any group for the purposes of chapter 35. Among other things, under such contracts, the insurer or nonprofit hospital or medical service corporation may make benefit payments to health maintenance organizations for health care services rendered by providers pursuant to the health maintenance organization.

[ 1975, c. 503, (NEW) .]

4.

[ 1989, c. 842, §16 (RP) .]

SECTION HISTORY

1975, c. 503, (NEW). 1989, c. 842, §16 (AMD). 1993, c. 702, §§A14,15 (AMD).



24-A §4215. Examinations

1. The superintendent may make an examination of the affairs of any health maintenance organization as often as he deems it necessary for the protection of the interests of the people of this State, but not less frequently than once every 3 years.

[ 1975, c. 503, (NEW) .]

2. The Commissioner of Health and Human Services may make an examination concerning the quality of health care services of any health maintenance organization as often as he deems it necessary for the protection of the interests of the people of this State, but not less frequently than once every 3 years.

[ 1975, c. 503, (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

3. Every health maintenance organization shall submit its books and records relating to health care services to such examinations and in every way facilitate them. For the purpose of examinations, the superintendent and the Commissioner of Health and Human Services may administer oaths to and examine the officers and agents of the health maintenance organization.

[ 1975, c. 503, (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

4. The expenses of examinations under this section shall be assessed against the organization being examined and remitted to the superintendent or the Commissioner of Health and Human Services for whom the examination is being conducted.

[ 1975, c. 503, (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

5. In lieu of such examination, the superintendent or Commissioner of Health and Human Services may accept the report of an examination made by persons holding comparable office of another state.

[ 1975, c. 503, (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 503, (NEW). 2003, c. 689, §B7 (REV).



24-A §4216. Suspension or revocation of certificate of authority

1. Notwithstanding Title 4, chapter 5 and Title 5, section 10051, the superintendent may suspend or revoke a certificate of authority issued to a health maintenance organization under this chapter if the superintendent finds that any of the following conditions exist after a hearing held in accordance with Title 5, chapter 375, subchapter IV:

A. The health maintenance organization is operating significantly in contravention of its basic organizational document or in a manner contrary to that described in and reasonably inferred from any other information submitted under section 4203, unless amendments to such submissions have been filed with and approved by the superintendent; [1975, c. 503, (NEW).]

B. The health maintenance organization issues evidence of coverage or uses a schedule of charges for health care services that do not comply with the requirements of section 4207; [1997, c. 592, §71 (AMD).]

C. The health maintenance organization does not provide or arrange for basic health care services; [1975, c. 503, (NEW).]

D. The Commissioner of Health and Human Services certifies to the superintendent that:

(1) The health maintenance organization does not meet the requirements of section 4204, subsection 2-A, paragraph B; or

(2) The health maintenance organization is unable to fulfill its obligations to furnish health care services; [1997, c. 683, Pt. B, §14 (AMD); 2003, c. 689, Pt. B, §7 (REV).]

E. The health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees; [1975, c. 503, (NEW).]

F. The health maintenance organization has failed to implement a mechanism affording the enrollees an opportunity to participate in matters of policy and operation under section 4206; [1975, c. 503, (NEW).]

G. The health maintenance organization has failed to implement the complaint system required by section 4211 in a manner to reasonably resolve valid complaints; [1975, c. 503, (NEW).]

H. The health maintenance organization, or any person on its behalf, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive or unfair manner; [1975, c. 503, (NEW).]

I. The continued operation of the health maintenance organization would be hazardous to its enrollees; [1975, c. 503, (NEW).]

I-1. The health maintenance organization has failed to meet the surplus requirements of section 4204-A; or [1989, c. 842, §17 (NEW).]

J. The health maintenance organization has otherwise failed to substantially comply with this chapter. [1975, c. 503, (NEW).]

[ 1999, c. 547, Pt. B, §46 (AMD); 1999, c. 547, Pt. B, §80 (AFF); 2003, c. 689, Pt. B, §7 (REV) .]

2. A certificate of authority shall be suspended or revoked only after compliance with the requirements of section 4219.

[ 1975, c. 503, (NEW) .]

3. When the certificate of authority of a health maintenance organization is suspended, the health maintenance organization shall not, during the period of such suspension, enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees and shall not engage in any advertising or solicitation whatsoever.

[ 1975, c. 503, (NEW) .]

4. When the certificate of authority of a health maintenance organization is revoked, such organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of such organization. It shall engage in no further advertising or solicitation whatsoever. The superintendent may, by written order, permit such further operation of the organization as he may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage.

[ 1975, c. 503, (NEW) .]

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 503, (NEW). 1977, c. 694, §434 (AMD). 1989, c. 842, §17 (AMD). 1997, c. 592, §71 (AMD). 1997, c. 683, §B14 (AMD). 1999, c. 547, §B46 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 689, §B7 (REV).



24-A §4217. Rehabilitation, liquidation or conservation of health maintenance organizations

Any rehabilitation, liquidation or conservation of a health maintenance organization shall be deemed to be the rehabilitation, liquidation or conservation of an insurance company and shall be conducted under the supervision of the superintendent pursuant to the laws governing the rehabilitation, liquidation or conservation of insurance companies. The superintendent may institute summary proceedings in the same manner as provided in the laws governing delinquent insurers, and he may apply for an order directing him to rehabilitate, liquidate or conserve a health maintenance organization when in his opinion the continued operation of the health maintenance organization would be hazardous either to the enrollees or to the people of this State. [1975, c. 503, (NEW).]

SECTION HISTORY

1975, c. 503, (NEW).



24-A §4218. Regulations

The superintendent may, after notice and hearing pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, promulgate reasonable rules and regulations as are necessary or proper to carry out this chapter. Such rules and regulations shall be subject to review in accordance with sections 229 to 236. [1977, c. 694, §435 (AMD).]

SECTION HISTORY

1975, c. 503, (NEW). 1977, c. 694, §435 (AMD).



24-A §4218-A. Compliance with the Affordable Care Act

The superintendent may adopt and amend rules, establish standards and enforce federal statutes and regulations in order to carry out the purposes of the federal Affordable Care Act. Rules or amendments to rules adopted pursuant to this section, including amendments to major substantive rules, are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 364, §19 (NEW).]

SECTION HISTORY

2011, c. 364, §19 (NEW).



24-A §4219. Administrative procedures

1. When the superintendent has cause to believe that grounds exist for the suspension or revocation of a certificate of authority, the superintendent shall notify the health maintenance organization and the Commissioner of Health and Human Services in writing specifically stating the grounds for suspension or revocation. The Commissioner of Health and Human Services, or the commissioner's designated representative, shall participate in any disciplinary proceedings. In the process of determining whether grounds for suspension or revocation exist the findings of the commissioner with respect to matters relating to the quality of health care services provided are conclusive and binding upon the Superintendent of Insurance. The duration of and conditions attached to any suspension are determined by the superintendent after a hearing held in accordance with Title 5, chapter 375, subchapter IV.

[ 1997, c. 592, §72 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

2. The Superintendent of Insurance, acting in concert with the Commissioner of Health and Human Services, has the authority to amend, modify or refuse to renew any certificate of authority for cause, pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV.

[ 1977, c. 694, §436 (RPR); 2003, c. 689, Pt. B, §7 (REV) .]

SECTION HISTORY

1975, c. 503, (NEW). 1977, c. 694, §436 (RPR). 1997, c. 592, §72 (AMD). 2003, c. 689, §B7 (REV).



24-A §4220. Fees

1. Every health maintenance organization subject to this chapter shall pay to the superintendent the following fees:

A. For filing an initial application for a certificate of authority, $500; [1975, c. 503, (NEW).]

B. For filing each annual report, $50. [1975, c. 503, (NEW).]

[ 1975, c. 503, (NEW) .]

2. Fees charged under this section shall be distributed as follows: 50% to the superintendent and 50% to the Commissioner of Health and Human Services.

[ 1975, c. 503, (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 503, (NEW). 2003, c. 689, §B7 (REV).



24-A §4221. Penalties and enforcement

1. The superintendent may levy an administrative penalty in an amount not less than $100 nor more than $500, if reasonable notice in writing is given of the intent to levy the penalty and the health maintenance organization has a reasonable time within which to remedy the defect in its operations which gave rise to the penalty citation. The superintendent may augment this penalty by an amount equal to the sum that he calculates to be the damages suffered by enrollees or other members of the public.

[ 1977, c. 694, §437 (AMD) .]

2. If the superintendent or the Commissioner of Health and Human Services shall for any reason have cause to believe that any violation of this chapter has occurred or is threatened, the superintendent or Commissioner of Health and Human Services may give notice to the health maintenance organization and to the representatives, or other persons who appear to be involved in such suspected violation, to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to such suspected violation and, in the event it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing such violation.

Proceedings under this subsection shall not be governed by any formal procedural requirements and may be conducted in such manner as the superintendent or the Commissioner of Health and Human Services may deem appropriate under the circumstances.

[ 1975, c. 503, (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

3. The superintendent may issue an order directing a health maintenance organization or a representative of a health maintenance organization to cease and desist from engaging in any act or practice in violation of this chapter.

Within 10 days after service of the order of cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of this chapter have occurred.

[ 1975, c. 503, (NEW) .]

4. In the case of any violation under this chapter, if the superintendent elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued pursuant to this section, the superintendent may apply to the Superior Court to issue an injunction restraining the company in whole or in part from proceeding further with its business, or he may apply for an order of the court to command performance consistent with contractual obligations of the health maintenance organization.

[ 1975, c. 503, (NEW) .]

SECTION HISTORY

1975, c. 293, §5 (AMD). 1975, c. 503, (NEW). 1977, c. 694, §437 (AMD). 2003, c. 689, §B7 (REV).



24-A §4222. Statutory construction and relationship to other laws

1. Except as otherwise specifically provided, provisions of the insurance law and the laws relating to hospital or medical service corporations do not apply to a health maintenance organization granted a certificate of authority under this chapter. This provision does not apply to an insurer or hospital or medical service corporation licensed and regulated pursuant to the insurance laws of this State except with respect to its health maintenance organization activities, whether those activities are conducted through a subsidiary or as a division or line of business, authorized and regulated pursuant to this chapter.

[ 1993, c. 702, Pt. A, §16 (AMD) .]

2. Solicitation of enrollees by a health maintenance organization granted a certificate of authority or its representatives shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals.

[ 1975, c. 503, (NEW) .]

3. Any health maintenance organization authorized under this chapter is not deemed to be practicing medicine and is exempt from provisions of law relating to the practice of medicine, except that this subsection may not be asserted by a health maintenance organization as a defense to any action brought by an enrollee pursuant to section 4313.

[ 1999, c. 742, §1 (AMD) .]

4.

[ 1995, c. 625, Pt. A, §26 (RP) .]

SECTION HISTORY

1975, c. 503, (NEW). 1991, c. 861, §3 (AMD). 1991, c. 861, §4 (AFF). 1993, c. 702, §A16 (AMD). 1995, c. 332, §§L2,O7 (AMD). 1995, c. 625, §A26 (AMD). 1999, c. 742, §1 (AMD).



24-A §4222-A. Rules

Subject to the applicable requirements and procedures of the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, the superintendent may make, adopt, amend and rescind reasonable rules to aid the administration or effectuation of any provisions of this chapter. [1993, c. 702, Pt. A, §17 (NEW).]

SECTION HISTORY

1993, c. 702, §A17 (NEW).



24-A §4222-B. Applicability

1. Every health maintenance organization licensed under this chapter is considered an insurer for purposes of those provisions of the insurance laws that do not expressly reference health maintenance organizations, but are applicable to health maintenance organizations under this chapter.

[ 1995, c. 332, Pt. O, §8 (NEW) .]

2. The requirements of chapter 36, continuity of health insurance coverage law, apply to health maintenance organizations.

[ 1995, c. 332, Pt. O, §8 (NEW) .]

3. The requirements of sections 2736-C and 2808-B, community rating law, apply to health maintenance organizations, except that a health maintenance organization is not required to offer coverage or accept applications from an eligible group or individual located outside the health maintenance organization's approved service area.

[ 1995, c. 332, Pt. O, §8 (NEW) .]

4. The requirements of chapter 23 and any rules adopted pursuant to it, to the extent not inconsistent with this chapter and the reasonable implications of this chapter, apply to health maintenance organizations.

[ 1995, c. 332, Pt. O, §8 (NEW) .]

5. The requirements of section 222, subsections 2 to 9, subsections 11-A and 11-B and subsections 13 to 18 apply to domestic health maintenance organizations.

[ 2001, c. 88, §6 (AMD) .]

6. The requirements of chapter 57, subchapters I and II apply to health maintenance organizations.

[ 2001, c. 88, §6 (AMD) .]

7. The requirements of section 421 apply to health maintenance organizations.

[ 1997, c. 457, §50 (AMD) .]

8. The requirements of chapter 32, the Preferred Provider Arrangement Act of 1986, apply to health maintenance organizations only with respect to activities that are not otherwise authorized by chapter 56.

[ 1995, c. 332, Pt. O, §8 (NEW) .]

9. The requirements of chapter 56-A and any rules adopted pursuant to that chapter apply to health maintenance organizations.

[ 1995, c. 673, Pt. D, §7 (NEW) .]

10. The requirements of section 237 apply to health maintenance organizations, including those operated and organized as a division or line of business of a nonprofit hospital, medical or health care service organization.

[ 1997, c. 79, §3 (NEW) .]

11. The requirements of sections 2834 and 2834-B apply to health maintenance organizations.

[ 1997, c. 445, §31 (NEW); 1997, c. 445, §32 (AFF) .]

12. The requirements of chapter 24 and any rules adopted pursuant to that chapter apply to health maintenance organizations.

[ 1997, c. 677, §4 (NEW) .]

13. The requirements of sections 2436 and 2436-A apply to health maintenance organizations.

[ 1999, c. 256, Pt. F, §1 (NEW) .]

14. The requirement of filing a report of experience of claims payment for alcoholism and drug dependency treatment in the format prescribed by section 2842, subsection 9; for chiropractic services in the format prescribed by section 2748, subsection 3 and section 2840-A, subsection 3; and for breast cancer screening services in the format prescribed by section 2745-A, subsection 4 and section 2837-A, subsection 4 applies to health maintenance organizations.

[ 2001, c. 258, Pt. G, §3 (AMD) .]

15. The requirements of section 415-A apply to health maintenance organizations.

[ 2001, c. 88, §7 (NEW) .]

15. (REALLOCATED TO T. 24-A, §4222-B, sub-§20)

[ RR 2001, c. 1, §35 (RAL) .]

16. The requirements of sections 3483 and 3484 apply to health maintenance organizations.

[ 2001, c. 88, §7 (NEW) .]

17. Section 2803-A, relating to disclosure of loss information, applies to health maintenance organizations.

[ 2001, c. 410, Pt. B, §3 (NEW) .]

18. The requirement of section 2809-A, subsection 11 to continue group coverage under certain circumstances applies to health maintenance organizations.

[ 2001, c. 410, Pt. B, §3 (NEW) .]

19. Section 12-A, relating to penalties, applies to health maintenance organizations.

[ 2001, c. 410, Pt. B, §3 (NEW) .]

20. (REALLOCATED FROM T. 24-A, §4222-B, sub-§15) Sections 2735-A and 2839-A, relating to notice of rate filings and rate increases, apply to health maintenance organizations.

[ RR 2001, c. 1, §35 (RAL) .]

21. Section 2723-A, subsection 3 and section 2844, subsection 3 apply to health maintenance organizations.

[ 2005, c. 121, Pt. D, §4 (NEW) .]

22. Sections 2713-A and 2823-A, relating to explanation and notice to parents, apply to health maintenance organizations.

[ 2009, c. 244, Pt. B, §3 (NEW) .]

SECTION HISTORY

1995, c. 332, §O8 (NEW). 1995, c. 673, §D7 (AMD). 1997, c. 79, §3 (AMD). 1997, c. 445, §31 (AMD). 1997, c. 445, §32 (AFF). 1997, c. 457, §50 (AMD). 1997, c. 677, §4 (AMD). 1999, c. 256, §F1 (AMD). RR 2001, c. 1, §35 (COR). 2001, c. 88, §§6,7 (AMD). 2001, c. 258, §G3 (AMD). 2001, c. 410, §B3 (AMD). 2001, c. 432, §8 (AMD). 2005, c. 121, §D4 (AMD). 2009, c. 244, Pt. B, §3 (AMD).



24-A §4223. Filings and reports as public documents

All applications, filings and reports required under this chapter shall be treated as public documents subject to limitations and exceptions provided in Title 1, chapter 13, subchapter I. [1985, c. 704, §7 (AMD).]

SECTION HISTORY

1975, c. 503, (NEW). 1985, c. 704, §7 (AMD).



24-A §4224. Confidentiality; liability; access to records

1. Confidentiality. Any data or information pertaining to the diagnosis, treatment or health of an enrollee or applicant obtained from that enrollee or applicant or a provider by a health maintenance organization must be held in confidence and may not be disclosed to any person except: to the extent that it may be necessary to carry out the purposes of this chapter; upon the express consent of the enrollee or applicant; pursuant to statute or court order for the production of evidence or the discovery of evidence; or in the event of claim or litigation between that enrollee or applicant and the health maintenance organization when such data or information is pertinent. A health maintenance organization is entitled to claim any statutory privileges against such disclosure that the provider who furnished such information to the health maintenance organization is entitled to claim.

[ 1991, c. 709, §7 (NEW) .]

2. Liability. A person who, in good faith and without malice, as a member, agent or employee of a quality assurance committee, assists in the origination, investigation or preparation of a report or information related to treatment previously rendered, submits that report or information to a health maintenance organization or appropriate state licensing board, or assists the committee in carrying out any of its duties under this chapter is not subject to civil liability for damages as a consequence of those actions, nor is the health maintenance organization that established that committee or the officers, directors, employees or agents of that health maintenance organization liable for the activities of that person. This section may not be construed to relieve any person of liability arising from treatment of a patient.

A. The information considered by a quality assurance committee and the records of its actions and proceedings are confidential and not subject to subpoena or order to produce except in proceedings before the appropriate state licensing or certifying agency or in an appeal, if permitted, from the findings or recommendations of the committee. A member of a quality assurance committee or an officer, director, staff person or other member of a health maintenance organization engaged in assisting the committee or any person assisting or furnishing information to the committee may not be subpoenaed to testify in any judicial or quasi-judicial proceeding if the subpoena is based solely on these activities. [1991, c. 709, §7 (NEW).]

B. Information considered by a quality assurance committee and the records and proceedings of that committee used pursuant to paragraph A by a state licensing or certifying agency or in an appeal must be kept confidential and are subject to the same provisions concerning discovery and use in legal actions as are the original information and records in the possession and control of the health care review committee. [1991, c. 709, §7 (NEW).]

[ 1991, c. 709, §7 (NEW) .]

3. Access to records. To fulfill the obligations of a health maintenance organization under section 4204, subsection 2-A, paragraph B, a health maintenance organization must have access to treatment records and other information pertaining to the diagnosis, treatment and health status of any enrollee.

[ 1991, c. 709, §7 (NEW) .]

SECTION HISTORY

1975, c. 503, (NEW). 1991, c. 709, §7 (RPR).



24-A §4224-A. Loss information (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 71, §3 (NEW). 1997, c. 370, §E7 (AMD). 2001, c. 410, §B4 (RP).



24-A §4225. Commissioner of Health and Human Services' authority to contract

The Commissioner of Health and Human Services, in carrying out his obligations under sections 4204, subsection 1, paragraph B, 4215 and 4216, subsection 1, may contract with qualified persons to make recommendations concerning the determinations required to be made by him. Such recommendations may be accepted in full or in part by the Commissioner of Health and Human Services. [1975, c. 503, (NEW); 2003, c. 689, Pt. B, §7 (REV).]

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 503, (NEW). 2003, c. 689, §B7 (REV).



24-A §4226. Federal legislation

Nothing in this chapter shall prohibit any health maintenance organization from meeting the requirements of any federal law which would authorize such health maintenance organization to receive federal financial assistance or certification or to enroll beneficiaries assisted by federal funds. [1975, c. 503, (NEW).]

SECTION HISTORY

1975, c. 503, (NEW).



24-A §4227. Choice of alternative coverage

Any employer of more than 50 employees who offers a health maintenance organization, as defined in section 4202-A, shall also offer its employees, at the time of offering and renewal of the health maintenance organization, the option of selecting alternative health benefits coverage that does not restrict the ability of the covered persons to obtain health care services from the providers of their choice. [1991, c. 709, §8 (AMD).]

Any employer subject to this section shall contribute to the alternative health benefits coverage to the same extent as it contributes to the health maintenance organization. [1985, c. 704, §8 (NEW).]

An employer may not be required to pay more for health benefits as a result of the application of this section than would otherwise be paid. [1991, c. 709, §8 (AMD).]

An employer may satisfy the requirements of this section by offering a point-of-service option but may not satisfy the requirements of this section by contributing to the cost of an individual health plan. [1997, c. 370, Pt. B, §4 (AMD).]

SECTION HISTORY

1985, c. 704, §8 (NEW). 1991, c. 709, §8 (AMD). 1997, c. 370, §B4 (AMD).



24-A §4228. Utilization review data

1. Report required. On or before April 1st of each year, each health maintenance organization which issues a program of contract in this State that contains a provision whereby in nonemergency cases the insured is required to be prospectively evaluated through a prehospital admission certification, preinpatient service eligibility program or any similar preutilization review or screening procedure prior to the delivery of contemplated hospitalization, inpatient or outpatient health care or medical services which are prescribed or ordered by a duly licensed physician shall file a report on the results of that evaluation for the preceding year with the superintendent which shall contain the following:

A. The number and type of evaluations performed.

(1) For the purposes of this section, the term "type of evaluations" means the following preutilization review categories: presurgical inpatient days; setting of medical service, such as inpatient or outpatient services; and the number of days of service.

(2) The report must separately identify the number of evaluations performed in which the health care services requested or provided include chiropractic services and the results of those evaluations; [1993, c. 669, §5 (AMD).]

B. The result of the evaluation, such as whether the medical necessity of the level of service contemplated by the patient's physician was agreed to or whether benefits paid for the service were reduced by the health maintenance organization; [1987, c. 168, §5 (NEW).]

C. The number and result of any appeals by patients or their physicians as a result of initial review decisions to reduce benefits for services as determined through prospective evaluations; and [1987, c. 168, §5 (NEW).]

D. Any complaints filed in a court of competent jurisdiction and served upon a health maintenance organization filing under this section stating a cause of action against that organization on the basis of damages to patients alleged to have been proximately caused by a delay, reduction or denial of medical benefits by the organization, as determined through prospective evaluations, and the determination of liability or other disposition of the complaint. [1987, c. 168, §5 (NEW).]

[ 1993, c. 669, §5 (AMD) .]

2. Maine residents. This section is applicable to evaluations, appeals and complaints relating to Maine residents only.

[ 1987, c. 168, §5 (NEW) .]

3. Confidentiality. Any information provided pursuant to this section shall not identify the names of patients.

[ 1987, c. 168, §5 (NEW) .]

SECTION HISTORY

1987, c. 168, §5 (NEW). 1993, c. 669, §5 (AMD).



24-A §4229. Acquired Immune Deficiency Syndrome

No policy, contract or certificate delivered or issued for delivery in this State may provide more restrictive coverage for Acquired Immune Deficiency Syndrome (AIDS), AIDS Related Complex or HIV related diseases than for any other disease or sickness or exclude coverage for AIDS, ARC or HIV related diseases except through an exclusion under which all sicknesses and diseases are treated the same. [1989, c. 176, §9 (NEW).]

SECTION HISTORY

1989, c. 176, §9 (NEW).



24-A §4230. Trade practices and frauds (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 345, §2 (NEW). 1995, c. 332, §O9 (RP).



24-A §4231. Insolvency or withdrawal; alternative coverage

1. Continuation of coverage by other carriers. In the event of an insolvency of a health maintenance organization and if satisfactory arrangements for the performance of its obligations have not been made as provided for in section 4214, all other carriers that made an offer of coverage to any group contract holder of the insolvent health maintenance organization at the most recent purchase or renewal of coverage, upon order of the superintendent, shall offer the enrollees in the group covered by that contract a 30-day enrollment period that begins on the date of insolvency.

Each carrier shall offer the group's enrollees the same coverage and rates that the carrier had offered to those enrollees at the most recent purchase or renewal of coverage prior to the insolvency, except that a successor health maintenance organization may increase the group's rate to the extent justified by including the new enrollees in a recalculation of rates using the existing method of rate calculation of the successor carrier or, if the group was covered under a multiple-year contract, to the extent justified to take into account increased health care costs, as approved by the superintendent.

[ 2001, c. 88, §8 (AMD) .]

2. Allocation of enrollees. If no other carrier had offered coverage to a group contract holder in the insolvent health maintenance organization, or if the superintendent determines that the other health benefit plan or plans lack sufficient health care delivery resources to ensure that health care services will be available and reasonably accessible to all of that group's enrollees in the insolvent health maintenance organization, then the superintendent shall allocate equitably the insolvent health maintenance organization's group contracts among all health maintenance organizations that operate within a portion of the insolvent health maintenance organization's service area, taking into consideration the health care delivery resources of each health maintenance organization. Each health maintenance organization to which a group or groups are so allocated shall offer such group or groups the health maintenance organization's existing coverage that is most similar to each group's coverage with the insolvent health maintenance organization at rates determined in accordance with the successor health maintenance organization's existing rating methodology.

[ 1989, c. 842, §18 (NEW) .]

3. Nongroup enrollees.

[ 1995, c. 332, Pt. O, §10 (RP) .]

4. Allocation upon withdrawal. If any group contract holder of a withdrawing health maintenance organization is unable to obtain replacement coverage subsequent to a withdrawal pursuant to section 415-A, the superintendent may allocate equitably the withdrawing health maintenance organization's group contract holders among all health maintenance organizations that operate within a portion of the withdrawing health maintenance organization's service area in accordance with subsection 2.

[ 2001, c. 88, §9 (NEW) .]

SECTION HISTORY

1989, c. 842, §18 (NEW). 1995, c. 332, §O10 (AMD). 2001, c. 88, §§8,9 (AMD).



24-A §4232. Replacement coverage

1. Group hospital, medical or surgical expenses, or service benefits. Any insurer or nonprofit health insurance plan that issues replacement coverage with respect to group hospital, medical or surgical expenses or service benefits within a period of 60 days from the date of discontinuance of a prior health maintenance organization contract or policy providing the hospital, medical or surgical expenses or service benefits shall immediately cover all enrollees who were validly covered under the previous health maintenance organization contract or policy at the date of discontinuance and who would otherwise be eligible for coverage under the succeeding insurer's or nonprofit health insurance plan's contract, regardless of any provisions in that contract relating to active employment, hospital confinement or pregnancy.

[ 1989, c. 842, §18 (NEW) .]

2. Preexisting conditions. No provision in a succeeding insurer's or nonprofit hospital or medical service corporation's contract of replacement coverage may reduce or exclude benefits to enrollees covered under the prior health maintenance organization's contract on the date of discontinuance, on the basis that the condition giving rise to benefits preexisted the effective date of the succeeding contract, except to the extent that benefits for the condition would have been reduced or excluded under the prior contract.

[ 1989, c. 842, §18 (NEW) .]

SECTION HISTORY

1989, c. 842, §18 (NEW).



24-A §4233. Registration, regulation and supervision of holding company systems

1.

[ 1995, c. 332, Pt. O, §11 (RP) .]

2. Every domestic health maintenance organization is subject to the requirements of section 221-A. At the superintendent's request, a domestic health maintenance organization must make available to the superintendent the audit work papers of any accountant who has audited that health maintenance organization.

Upon timely notice to a health maintenance organization, the superintendent may review, photocopy or otherwise record the audit work papers generated by any accountant who has audited that health maintenance organization.

Health maintenance organization work papers under the superintendent's custody or control are confidential and not subject to public inspection.

The work papers of a health maintenance organization's parent, subsidiaries or other corporate affiliates are deemed to be the work papers of that health maintenance organization to the extent the work papers affect the health maintenance organization's final equity determination and reference any transaction between the health maintenance organization and its parent, subsidiaries or corporate affiliates.

As a condition of engaging an auditing accountant, the health maintenance organization shall require the accountant to:

A. Retain for a period of at least 6 years any work papers prepared in connection with the accountant's audit of that health maintenance organization; and [1993, c. 313, §36 (NEW).]

B. Provide, at the request of the health maintenance organization, the original or copies of any work papers created by the accountant in connection with an audit of that health maintenance organization. [1993, c. 313, §36 (NEW).]

For purposes of this subsection, the term "work papers" includes, but is not limited to, originals or copies of any schedules, analyses, reconciliations, abstracts, memoranda, narratives, flow charts, company records or other documents prepared or obtained by the accountant and the accountant's employees in the course of conducting an audit of the health maintenance organization.

[ 1993, c. 313, §36 (NEW) .]

SECTION HISTORY

1989, c. 842, §18 (NEW). 1993, c. 313, §36 (RPR). 1995, c. 332, §O11 (AMD).



24-A §4233-A. Extension of coverage for dependent children

An individual or group health maintenance organization contract that provides coverage for a dependent child at certain ages only if the child is a student must continue that coverage if the child is unable to remain enrolled in school on a full-time basis due to a mental or physical illness or an accidental injury. This coverage may be terminated at the age at which coverage for students terminates under the terms of the contract. A health maintenance organization may require, as a condition of eligibility for continued coverage in accordance with this section, that the student provide written documentation from a health care provider and the student's school that the student is no longer enrolled in school on a full-time basis due to a mental or physical illness or accidental injury. [2007, c. 115, §3 (AMD); 2007, c. 115, §5 (AFF).]

SECTION HISTORY

2005, c. 532, §3 (NEW). 2007, c. 115, §3 (AMD). 2007, c. 115, §5 (AFF).



24-A §4233-B. Mandatory offer to extend coverage for dependent children up to 25 years of age

1. Dependent child; definition. As used in this section, "dependent child" means the child of a person covered under an individual or group health maintenance organization contract when that child:

A. Is unmarried; [2007, c. 115, §4 (NEW); 2007, c. 115, §5 (AFF).]

B. Has no dependent of the child's own; and [2007, c. 514, §11 (AMD).]

C. Is a resident of this State or is enrolled as a full-time student at an accredited public or private institution of higher education. [2007, c. 514, §12 (AMD).]

D. [2007, c. 514, §13 (RP).]

[ 2007, c. 514, §§11-13 (AMD) .]

2. Offer of coverage. An individual or group health maintenance organization contract that offers coverage for a dependent child shall offer such coverage, at the option of the contract holder, until the dependent child is 25 years of age. An insurer may require, as a condition of eligibility for coverage in accordance with this section, that a person seeking coverage for a dependent child provide written documentation on an annual basis that the dependent child meets the requirements in subsection 1.

[ 2007, c. 514, §14 (AMD) .]

3. Notice.

[ 2007, c. 514, §15 (NEW); MRSA T. 24-A, §4233-B, sub-§3 (RP) .]

SECTION HISTORY

2007, c. 115, §4 (NEW). 2007, c. 115, §5 (AFF). 2007, c. 514, §§11-15 (AMD).



24-A §4234. Child coverage

1. Definitions. For the purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Dependent children" means children who are under 19 years of age and are children, stepchildren or adopted children of, or children placed for adoption with, the enrollee, member or spouse of the enrollee or member. [1993, c. 666, Pt. A, §7 (NEW).]

B. "Placed for adoption" means the assumption and retention of a legal obligation by a person for the total or partial support of a child in anticipation of adoption of the child. If the legal obligation ceases to exist, the child is no longer considered placed for adoption. [1993, c. 666, Pt. A, §7 (NEW).]

[ 1993, c. 666, Pt. A, §7 (RPR) .]

2. Coverage. All individual or group coverage subject to this chapter must provide unmarried enrollees with the same benefits or option of benefits for dependent children as is extended to dependent children of married enrollees, at appropriate rates and under the same terms and conditions.

[ 1991, c. 200, Pt. B, §5 (NEW) .]

3. Financial dependency. Financial dependency of dependent children on the enrollee or the spouse of the enrollee may not be required as a condition for eligibility for coverage.

[ 1991, c. 200, Pt. B, §5 (NEW) .]

4. Adopted children. All individual or group contracts issued in accordance with the requirements of this section must provide the same benefits to dependent children placed for adoption with the enrollee or spouse of the enrollee under the same terms and conditions as apply to natural dependent children or stepchildren of the enrollee or spouse of the enrollee, irrespective of whether the adoption has become final.

[ 1993, c. 666, Pt. A, §8 (NEW) .]

5. Medicaid. Health maintenance organizations may not consider the availability or eligibility for medical assistance under 42 United States Code, Section 13969, referred to as "Medicaid," when considering coverage eligibility or benefit calculations for enrollees and covered family members.

A. To the extent that payment for coverage expenses has been made under the Medicaid program for health care items or services furnished to an individual, the State is considered to have acquired the rights of the enrollee or family member to payment by the health maintenance organization for those health care items or services. Upon presentation of proof that the Medicaid program has paid for covered items or services, the health maintenance organization shall make payment to the Medicaid program according to the coverage provided in the contract or certificate. [1993, c. 666, Pt. B, §3 (NEW).]

B. A health maintenance organization may not impose requirements on a state agency that has been assigned the rights of an individual eligible for Medicaid and covered by an enrollee contract that are different from requirements applicable to an agent or assignee of any other covered individual. [1993, c. 666, Pt. B, §3 (NEW).]

[ 1993, c. 666, Pt. B, §3 (NEW) .]

SECTION HISTORY

1991, c. 200, §B5 (NEW). 1993, c. 666, §§A7,8,B3 (AMD).



24-A §4234-A. Mental health services coverage

1. Findings. The Legislature finds that:

A. Mental illness affects nearly 170,000 people of this State each year, resulting in anguish, grief, desperation, fear, isolation and a sense of hopelessness of significant levels among victims and families; [1995, c. 407, §10 (NEW).]

B. Consequences of mental illness include the expenditure of millions of dollars of public funds for treatment and losses of millions of dollars by businesses in the State in accidents, absenteeism, nonproductivity and turnover. Excessive stress and anxiety and other forms of mental illness clearly contribute to general health problems and costs; [1995, c. 407, §10 (NEW).]

C. Typical health coverage in this State discriminates against mental illness, the victims and affected families with nonexistent or limited benefits compared to provisions for other illnesses; and [1995, c. 407, §10 (NEW).]

D. Experience in this State and several other states demonstrates that the risk of mental illness can be insured at reasonable cost and with adequate controls on quality and utilization of treatment. [1995, c. 407, §10 (NEW).]

[ 1995, c. 407, §10 (NEW) .]

2. Policy and purpose. The Legislature declares that it is the policy of this State to:

A. Promote equitable and nondiscriminatory health coverage benefits for all forms of illness including mental and emotional disorders that are of significant consequence to the health of people of the State and that can be treated in a cost-effective manner; [1995, c. 407, §10 (NEW).]

B. Ensure that victims of mental and other illnesses have access to and choice of appropriate treatment at the earliest point of illness in the least restrictive settings; [1995, c. 407, §10 (NEW).]

C. Ensure that costs of treatment of mental illness are supported through an equitable combination of public and private responsibilities; and [1995, c. 407, §10 (NEW).]

D. Ensure that the Legislature reasonably exercises its legal responsibility for insurance policy in this State by prescribing types of illnesses and treatment for which benefits must be provided. [1995, c. 407, §10 (NEW).]

[ 1995, c. 407, §10 (NEW) .]

3. Definitions. For purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Day treatment services" includes psychoeducational, physiological, psychological and psychosocial concepts, techniques and processes necessary to maintain or develop functional skills of clients, provided to individuals and groups for periods of more than 2 hours but less than 24 hours a day. [1995, c. 407, §10 (NEW).]

A-1. "Diagnostic and Statistical Manual" means the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, published by the American Psychiatric Association. [2003, c. 20, Pt. VV, §16 (NEW); 2003, c. 20, Pt. VV, §25 (AFF).]

A-2. "Home health care services" means those services rendered by a licensed provider of mental health services to provide medically necessary health care to a person suffering from a mental illness in the person's place of residence if:

(1) Hospitalization or confinement in a residential treatment facility would otherwise have been required if home health care services were not provided;

(2) Hospitalization or confinement in a residential treatment facility is not required as an antecedent to the provision of home health care services; and

(3) The services are prescribed in writing by a licensed allopathic or osteopathic physician or a licensed psychologist who is trained and has received a doctorate in psychology specializing in the evaluation and treatment of mental illness. [2003, c. 20, Pt. VV, §16 (NEW); 2003, c. 20, Pt. VV, §25 (AFF).]

B. "Inpatient services" includes a range of physiological, psychological and other intervention concepts, techniques and processes used in a community mental health psychiatric inpatient unit, general hospital psychiatric unit or psychiatric hospital licensed by the Department of Human Services or in an accredited public hospital to restore psychosocial functioning sufficient to allow maintenance and support of the client in a less restrictive setting. [1995, c. 407, §10 (NEW).]

B-1. "Medically necessary health care" has the same meaning as in section 4301-A, subsection 10-A. [2003, c. 20, Pt. VV, §17 (NEW); 2003, c. 20, Pt. VV, §25 (AFF).]

C. "Outpatient services" includes screening, evaluation, consultations, diagnosis and treatment involving use of psychoeducational, physiological, psychological and psychosocial evaluative and interventive concepts, techniques and processes provided to individuals and groups. [1995, c. 407, §10 (NEW).]

D. "Person suffering from a mental illness" means a person whose psychobiological processes are impaired severely enough to manifest problems in the area of social, psychological or biological functioning. Such a person has a disorder of thought, mood, perception, orientation or memory that impairs judgment, behavior, capacity to recognize or ability to cope with the ordinary demands of life. The person manifests an impaired capacity to maintain acceptable levels of functioning in the area of intellect, emotion or physical well-being. [2003, c. 20, Pt. VV, §18 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

E. "Provider" means an individual included in section 2744, subsection 1, a licensed physician, an accredited public hospital or psychiatric hospital or a community agency licensed at the comprehensive service level by the Department of Health and Human Services. All agency or institutional providers named in this paragraph shall ensure that services are supervised by a psychiatrist or licensed psychologist. [1999, c. 256, Pt. O, §3 (AMD); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

[ 2003, c. 20, Pt. VV, §§16-18 (AMD); 2003, c. 20, Pt. VV, §25 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

4. Requirement. Every health maintenance organization that issues individual or group health care contracts providing coverage to residents of this State shall provide benefits as required in this section to any subscriber or other person covered under those contracts for conditions arising from mental illness.

[ 2003, c. 20, Pt. VV, §19 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

5. Services. Each individual or group contract must provide for medically necessary health care for a person suffering from mental illness. Medically necessary health care includes, but is not limited to, the following services for a person suffering from a mental illness:

A. Inpatient services; [1995, c. 407, §10 (NEW).]

B. Day treatment services; [2003, c. 20, Pt. VV, §19 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

C. Outpatient services; and [2003, c. 20, Pt. VV, §19 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

D. Home health care services. [2003, c. 20, Pt. VV, §19 (NEW); 2003, c. 20, Pt. VV, §25 (AFF).]

[ 2003, c. 20, Pt. VV, §19 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

6. Coverage for treatment of certain mental illnesses. Coverage for medical treatment for mental illnesses listed in paragraph A-1 is subject to this subsection.

A. [2003, c. 20, Pt. VV, §25 (AFF); 2003, c. 20, Pt. VV, §20 (RP).]

A-1. All group contracts must provide, at a minimum, benefits according to paragraph B, subparagraph (1) for a person receiving medical treatment for any of the following categories of mental illness as defined in the Diagnostic and Statistical Manual, except for those designated as "V" codes in the Diagnostic and Statistical Manual:

(1) Psychotic disorders, including schizophrenia;

(2) Dissociative disorders;

(3) Mood disorders;

(4) Anxiety disorders;

(5) Personality disorders;

(6) Paraphilias;

(7) Attention deficit and disruptive behavior disorders;

(8) Pervasive developmental disorders;

(9) Tic disorders;

(10) Eating disorders, including bulimia and anorexia; and

(11) Substance abuse-related disorders.

For the purposes of this paragraph, the mental illness must be diagnosed by a licensed allopathic or osteopathic physician or a licensed psychologist who is trained and has received a doctorate in psychology specializing in the evaluation and treatment of mental illness. [2003, c. 20, Pt. VV, §20 (NEW); 2003, c. 20, Pt. VV, §25 (AFF).]

B. All policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State must provide benefits that meet the requirements of this paragraph.

(1) The contracts must provide benefits for the treatment and diagnosis of mental illnesses under terms and conditions that are no less extensive than the benefits provided for medical treatment for physical illnesses.

(2) At the request of a reimbursing health maintenance organization, a provider of medical treatment for mental illness shall furnish data substantiating that initial or continued treatment is medically necessary health care. When making the determination of whether treatment is medically necessary health care, the provider shall use the same criteria for medical treatment for mental illness as for medical treatment for physical illness under the group contract.

(3) If benefits and coverage for the treatment of physical illness are provided on an expense-incurred basis, the benefits and coverage required under this subsection may be delivered separately under a managed care system.

(4) A policy or contract may not have separate maximums for physical illness and mental illness, separate deductibles and coinsurance amounts for physical illness and mental illness, separate out-of-pocket limits in a benefit period of not more than 12 months for physical illness and mental illness or separate office visit limits for physical illness and mental illness.

(5) A health benefit plan may not impose a limitation on coverage or benefits for mental illness unless that same limitation is also imposed on the coverage and benefits for physical illness covered under the policy or contract.

(6) Copayments required under a policy or contract for benefits and coverage for mental illness must be actuarially equivalent to any coinsurance requirements or, if there are no coinsurance requirements, may not be greater than any copayment or coinsurance required under the policy or contract for a benefit or coverage for a physical illness.

(7) For the purposes of this section, a medication management visit associated with a mental illness must be covered in the same manner as a medication management visit for the treatment of a physical illness and may not be counted in the calculation of any maximum outpatient treatment visit limits. [2003, c. 20, Pt. VV, §20 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

This subsection does not apply to policies, contracts or certificates covering employees of employers with 20 or fewer employees, whether the group policy is issued to the employer, to an association, to a multiple-employer trust or to another entity.

[ 2003, c. 20, Pt. VV, §20 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

7. Mandated offer of coverage for certain mental illnesses. Except as provided in subsection 6, coverage for medical treatment for mental illnesses listed in paragraph A by all individual and group contracts is subject to this subsection.

A. All individual and group contracts must make available coverage providing, at a minimum, benefits according to paragraph B, subparagraph (1) for a person receiving medical treatment for any of the following mental illnesses diagnosed by a licensed allopathic or osteopathic physician or a licensed psychologist who is trained and has received a doctorate in psychology specializing in the evaluation and treatment of mental illness:

(1) Schizophrenia;

(2) Bipolar disorder;

(3) Pervasive developmental disorder, or autism;

(4) Paranoia;

(5) Panic disorder;

(6) Obsessive-compulsive disorder; or

(7) Major depressive disorder. [2003, c. 20, Pt. VV, §21 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

B. All individual and group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State must make available coverage providing benefits that meet the requirements of this paragraph.

(1) The offer of coverage must provide benefits for the treatment and diagnosis of mental illnesses under terms and conditions that are no less extensive than the benefits provided for medical treatment for physical illnesses.

(2) At the request of a reimbursing health maintenance organization, a provider of medical treatment for mental illness shall furnish data substantiating that initial or continued treatment is medically necessary health care. When making the determination of whether treatment is medically necessary health care, the provider shall use the same criteria for medical treatment for mental illness as for medical treatment for physical illness under the individual or group contract. [2003, c. 20, Pt. VV, §21 (AMD); 2003, c. 20, Pt. VV, §25 (AFF).]

[ 2003, c. 20, Pt. VV, §21 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

8. Contracts; providers. A health maintenance organization incorporated under this chapter shall allow providers, pursuant to sections 2744 and 2835, to contract for and receive payment, subject to the health maintenance organization's credentialling policy, for the provision of mental health services within the scope of the provider's licensure.

[ 2003, c. 65, §3 (AMD); 2003, c. 65, §5 (AFF) .]

8-A. Mental health services provided by counseling professionals. A health maintenance organization that issues individual or group health care contracts providing coverage for mental health services shall offer coverage for those services when performed by a counseling professional who is licensed by the State pursuant to Title 32, chapter 119 to assess and treat interpersonal and intrapersonal problems, has at least a master's degree in counseling or a related field from an accredited educational institution and has been employed as counselor for at least 2 years. Any contract providing coverage for the services of counseling professionals pursuant to this subsection may be subject to any reasonable limitations, maximum benefits, coinsurance, deductibles or exclusion provisions applicable to overall benefits under the contract.

[ 2003, c. 20, Pt. VV, §23 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

9. Limits; coinsurance; deductibles. A policy or contract that provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 1995, c. 407, §10 (NEW) .]

10. Reports to the superintendent. Every health maintenance organization subject to this section shall report its experience for each calendar year to the superintendent no later than April 30th of the following year. The report must be in a form prescribed by the superintendent and include the amount of claims paid in this State for the services required by this section and the total amount of claims paid in this State for individual and group health care contracts, both separated according to those paid for inpatient, day treatment and outpatient services. The superintendent shall compile this data for all health maintenance organizations in an annual report.

[ 1995, c. 407, §10 (NEW) .]

11. Application. Except as otherwise provided, the requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. Contracts entered into with the State Government or the Federal Government to service Medicaid or Medicare populations may limit the services provided under such contracts consistent with the terms of those contracts if mental health services are provided to these populations by other means.

[ 2003, c. 20, Pt. VV, §24 (AMD); 2003, c. 20, Pt. VV, §25 (AFF) .]

SECTION HISTORY

1995, c. 407, §10 (NEW). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 637, §§6,7 (AMD). 1995, c. 673, §D8 (AMD). 1997, c. 174, §1 (AMD). 1999, c. 256, §O3 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 20, §§VV16-24 (AMD). 2003, c. 20, §VV25 (AFF). 2003, c. 65, §3 (AMD). 2003, c. 65, §5 (AFF). 2003, c. 689, §B6 (REV).



24-A §4234-B. Maternity and routine newborn care

Individual and group contracts and certificates issued by a health maintenance organization that provide maternity benefits, including benefits for childbirth, shall provide coverage for services related to maternity and routine newborn care, including coverage for hospital stay, in accordance with the attending physician's or attending certified nurse midwife's determination in conjunction with the mother that the mother and newborn meet the criteria outlined in the "Guidelines for Perinatal Care," published by the American Academy of Pediatrics and the American College of Obstetrics and Gynecology. For the purposes of this section, "routine newborn care" does not include any services provided after the mother has been discharged from the hospital. For the purposes of this section, "attending physician" includes the obstetrician, pediatrician or other physician attending the mother and newborn. Benefits for routine newborn care required by this section are part of the mother's benefit. The mother and the newborn are treated as one person in calculating the deductible, coinsurance and copayments for coverage required by this section. [2003, c. 517, Pt. B, §23 (AMD).]

SECTION HISTORY

1995, c. 615, §4 (NEW). 2001, c. 258, §A4 (AMD). 2003, c. 517, §B23 (AMD).



24-A §4234-C. Newborn children coverage

All individual and group health maintenance organization contracts must provide that benefits are payable with respect to a newly born child from the moment of birth. [1997, c. 604, Pt. C, §4 (NEW).]

The coverage for newly born children must consist of coverage of injury, sickness or other benefits provided by the contract, including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities. [1997, c. 604, Pt. C, §4 (NEW).]

If payment of a specific premium or subscription fee is required to provide coverage for a child, the contract may require that notification of birth of a newly born child and payment of the required fees must be furnished to the nonprofit hospital or medical service organization within 31 days after the date of birth in order to have the coverage continue beyond that 31-day period. The payment may be required to be retroactive to the date of birth. Benefits required by section 4234-B must be paid regardless of whether coverage under this section is elected. [1997, c. 604, Pt. C, §4 (NEW).]

The requirements of this section apply to all contracts delivered or issued for delivery in this State on or after the effective date of this Act. [1997, c. 604, Pt. C, §4 (NEW).]

SECTION HISTORY

1997, c. 604, §C4 (NEW).



24-A §4234-D. Off-label use of prescription drugs for cancer

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Medically accepted indication" includes any use of a drug that has been approved by the federal Food and Drug Administration and includes another use of the drug if that use is supported by one or more citations in the standard reference compendia or if the health maintenance organization involved, based upon guidance provided by the federal Department of Health and Human Services Medicare program pursuant to 42 United States Code, Section 1395x(t), determines that that use is medically accepted based on supportive clinical evidence in peer-reviewed medical literature. [1997, c. 701, §4 (NEW).]

B. "Off-label use" means the prescription and use of drugs for medically accepted indications other than those stated in the labeling approved by the federal Food and Drug Administration. [1997, c. 701, §4 (NEW).]

C. "Peer-reviewed medical literature" means scientific studies published in at least 2 articles from major peer-reviewed medical journals that present data that supports the proposed off-label use as generally safe and effective. [1997, c. 701, §4 (NEW).]

D. "Standard reference compendia" means:

(1) The United States Pharmacopeia Drug Information or information published by its successor organization; or

(2) The American Hospital Formulary Service Drug Information or information published by its successor organization. [1997, c. 701, §4 (NEW).]

[ 1997, c. 701, §4 (NEW) .]

2. Required coverage for off-label use. All health maintenance organization individual and group contracts that provide coverage for prescription drugs must provide coverage for off-label use in accordance with the following.

A. Health maintenance organization individual and group contracts that provide coverage for prescription drugs may not exclude coverage of any such drug used for the treatment of cancer for a medically accepted indication on the grounds that the drug has not been approved by the federal Food and Drug Administration for that indication, as long as that use of that drug is a medically accepted indication for the treatment of cancer. [1997, c. 701, §4 (NEW).]

B. Coverage of a drug required by this subsection also includes medically necessary services associated with the administration of the drug. [1997, c. 701, §4 (NEW).]

C. This subsection may not be construed to require coverage for a drug when the federal Food and Drug Administration has determined its use to be contraindicated for treatment of the current indication. [1997, c. 701, §4 (NEW).]

D. A drug use that is covered pursuant to paragraph A may not be denied coverage based on a "medical necessity" requirement except for a reason that is unrelated to the legal status of the drug use. [1997, c. 701, §4 (NEW).]

E. A contract that provides coverage of a drug as required by this subsection may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the same extent that these provisions are applicable to coverage of all prescription drugs and are not inconsistent with the requirements of this subsection. [1997, c. 701, §4 (NEW).]

[ 1997, c. 701, §4 (NEW) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1999. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1997, c. 701, §4 (NEW) .]

SECTION HISTORY

1997, c. 701, §4 (NEW).



24-A §4234-E. Off-label use of prescription drugs for HIV or AIDS

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Off-label use" means the prescription and use of drugs for indications other than those stated in the labeling approved by the federal Food and Drug Administration. [1997, c. 701, §4 (NEW).]

B. "Peer-reviewed medical literature" means scientific studies published in at least 2 articles from major peer-reviewed medical journals that present data that supports the proposed off-label use as generally safe and effective. [1997, c. 701, §4 (NEW).]

C. "Standard reference compendia" means:

(1) The United States Pharmacopeia Drug Information or information published by its successor organization; or

(2) The American Hospital Formulary Service Drug Information or information published by its successor organization. [1997, c. 701, §4 (NEW).]

[ 1997, c. 701, §4 (NEW) .]

2. Required coverage for off-label use. All health maintenance organization individual and group contracts that provide coverage for prescription drugs must provide coverage for off-label use in accordance with the following.

A. Health maintenance organization individual and group contracts that provide coverage for prescription drugs may not exclude coverage of any such drug used for the treatment of HIV or AIDS on the grounds that the drug has not been approved by the federal Food and Drug Administration for that indication, as long as that drug is recognized for the treatment of that indication in one of the standard reference compendia or in peer-reviewed medical literature. [1997, c. 701, §4 (NEW).]

B. Coverage of a drug required by this subsection also includes medically necessary services associated with the administration of the drug. [1997, c. 701, §4 (NEW).]

C. This subsection may not be construed to require coverage for a drug when the federal Food and Drug Administration has determined its use to be contraindicated for treatment of the current indication. [1997, c. 701, §4 (NEW).]

D. A drug use that is covered pursuant to paragraph A may not be denied coverage based on a "medical necessity" requirement except for a reason that is unrelated to the legal status of the drug use. [1997, c. 701, §4 (NEW).]

E. A contract that provides coverage of a drug as required by this subsection may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the same extent that these provisions are applicable to coverage of all prescription drugs and are not inconsistent with the requirements of this subsection. [1997, c. 701, §4 (NEW).]

[ 1997, c. 701, §4 (NEW) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1999. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1997, c. 701, §4 (NEW) .]

SECTION HISTORY

1997, c. 701, §4 (NEW).



24-A §4235. Standardized claim forms

All health maintenance organizations providing payment or reimbursement for diagnosis or treatment of a condition or a complaint by a licensed health care practitioner must accept the current standardized claim form for professional services approved by the Federal Government and submitted electronically. All health maintenance organizations providing payment or reimbursement for diagnosis or treatment of a condition or a complaint by a licensed hospital must accept the current standardized claim form for professional or facility services, as applicable, approved by the Federal Government and submitted electronically. A health maintenance organization may not be required to accept a claim submitted on a form other than the applicable form specified in this section and may not be required to accept a claim that is not submitted electronically, except from a health care practitioner who is exempt pursuant to Title 24, section 2985. All services provided by a health care practitioner in an office setting must be submitted on the standardized federal form used by noninstitutional providers and suppliers. Services in a nonoffice setting may be billed as negotiated between the health maintenance organization and health care practitioner. For purposes of this section, "office setting" means a location where the health care practitioner routinely provides health examinations, diagnosis and treatment of illness or injury on an ambulatory basis whether or not the office is physically located within a facility. [2005, c. 97, §4 (AMD).]

SECTION HISTORY

1993, c. 477, §D12 (NEW). 1993, c. 477, §F1 (AFF). 2003, c. 218, §8 (AMD). 2003, c. 469, §D8 (AMD). 2003, c. 469, §D9 (AFF). 2005, c. 97, §4 (AMD).



24-A §4236. Chiropractors in health maintenance organizations

Every health maintenance organization shall include in every plan for health care services chiropractic services delivered by qualified chiropractic providers in accordance with this section. [1993, c. 669, §6 (NEW).]

1. Qualifications of chiropractic providers. The health maintenance organization shall determine the qualifications of chiropractic providers using reasonable standards that are similar to and consistent with the standards applied to other providers.

[ 1993, c. 669, §6 (NEW) .]

2. Benefits; discrimination. The health maintenance organization shall provide benefits covering care by chiropractic providers at least equal to and consistent with the benefits paid to other health care providers treating similar neuro-musculoskeletal conditions. A health maintenance organization may not refuse to reimburse a chiropractic provider who participates in the health maintenance organization's provider network for providing a health care service or procedure covered by the health maintenance organization as long as the chiropractic provider is acting within the lawful scope of that provider's license in the delivery of the covered service or procedure. Consistent with reasonable medical management techniques specified under the health maintenance organization's contract with respect to the method, treatment or setting for a covered service or procedure, the health maintenance organization may not discriminate based on the chiropractic provider's license. This subsection does not require a health maintenance organization to accept all chiropractic providers into a network or govern the reimbursement paid to a chiropractic provider.

[ 2015, c. 111, §3 (AMD); 2015, c. 111, §4 (AFF) .]

3. Self-referrals for chiropractic care. A health maintenance organization must provide benefits to an enrollee who utilizes the services of a chiropractic provider by self-referral under the following conditions.

A. An enrollee may utilize the services of a participating chiropractic provider within the enrollee's health maintenance organization for 3 weeks or a maximum of 12 visits, whichever occurs first, of acute care treatment without the prior approval of a primary care provider of the health maintenance organization. For purposes of this subsection, "acute care treatment" means treatment for accidental bodily injury or sudden, severe pain that affects the ability of the enrollee to engage in the normal activities, duties or responsibilities of daily living. [1995, c. 350, §1 (NEW).]

B. Within 3 working days of the first consultation, the participating chiropractic provider shall send to the primary care provider a report containing the enrollee's complaint, related history, examination, initial diagnosis and treatment plan. If the chiropractic provider fails to send a report to the primary care provider within 3 working days, the health maintenance organization is not obligated to provide benefits for chiropractic care and the enrollee is not liable to the chiropractic provider for any unpaid fees. [1995, c. 350, §1 (NEW).]

C. If the enrollee and the participating chiropractic provider determine that the condition of the enrollee has not improved after 3 weeks of treatment or a maximum of 12 visits the participating chiropractic provider shall discontinue treatment and refer the enrollee to the primary care provider. [1995, c. 350, §1 (NEW).]

D. If the chiropractic provider recommends treatment beyond 3 weeks or a maximum of 12 visits, the participating chiropractic provider shall send to the primary care provider a report containing information on the enrollee's progress and outlining a treatment plan for extended chiropractic care of up to 5 more weeks or a maximum of 12 more visits, whichever occurs first. [1995, c. 350, §1 (NEW).]

E. Without the approval of the primary care provider, an enrollee may not receive benefits for more than 36 visits to a participating chiropractic provider in a 12-month period. After a maximum of 36 visits, an enrollee's continuing chiropractic treatment must be authorized by the primary care provider. [1995, c. 350, §1 (NEW).]

In the provision of chiropractic services under this subsection, a participating chiropractic provider is liable for a professional diagnosis of a mental or physical condition that has resulted or may result in the chiropractic provider performing duties in a manner that endangers the health or safety of an enrollee.

The provisions of this subsection apply to all health maintenance organization contracts, except a contract between a health maintenance organization and the State Employee Health Insurance Program.

This subsection takes effect January 1, 1996.

[ 1997, c. 99, §1 (AMD) .]

SECTION HISTORY

1993, c. 669, §6 (NEW). 1995, c. 350, §1 (AMD). 1997, c. 99, §1 (AMD). 2015, c. 111, §3 (AMD). 2015, c. 111, §4 (AFF).



24-A §4237. Coverage for breast cancer treatment

1. Inpatient care. All individual and group coverage subject to this chapter that provides coverage for medical and surgical benefits must ensure that inpatient coverage with respect to the treatment of breast cancer is provided for a period of time determined by the attending physician, after providing notice to the patient regarding the coverage required by this subsection and in consultation with the patient, to be medically appropriate following a mastectomy, a lumpectomy or a lymph node dissection for the treatment of breast cancer.

Nothing in this subsection may be construed to require the provision of inpatient coverage if the attending physician and patient determine that a shorter period of hospital stay is appropriate.

In implementing the requirements of this subsection, an individual or group coverage contract may not modify the terms and conditions of coverage based on the determination by any enrollee to request less than the minimum coverage required under this subsection.

All individual and group coverage subject to this subsection must provide written notice to each enrollee under the contract regarding the coverage required by this subsection. The notice must be prominently positioned in any literature or correspondence made available or distributed by the plan and must be transmitted in the next mailing made by the plan to the enrollee or as part of any yearly information packet sent to the enrollee, whichever is earlier. The notice must also be made available to any physician participating in the insurer's provider network.

[ 2015, c. 227, §4 (AMD); 2015, c. 227, §5 (AFF) .]

2. Reconstruction. All individual and group coverage subject to this chapter that provides coverage for mastectomy surgery must provide coverage for reconstruction of the breast on which surgery has been performed and surgery and reconstruction of the other breast to produce a symmetrical appearance if the patient elects reconstruction and in the manner chosen by the patient and the physician.

[ 1997, c. 408, §7 (NEW); 1997, c. 408, §8 (AFF) .]

3. Application. The requirements of this section apply to all individual and group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §24 (NEW) .]

SECTION HISTORY

RR 1995, c. 1, §19 (COR). RR 1995, c. 1, §21 (COR). 1995, c. 295, §5 (NEW). 1995, c. 369, §4 (NEW). 1995, c. 418, §C4 (NEW). 1997, c. 408, §8 (AFF). 1997, c. 408, §7 (RPR). 2003, c. 517, §B24 (AMD). 2015, c. 227, §4 (AMD). 2015, c. 227, §5 (AFF).



24-A §4237-A. Screening mammograms

1. Definition. For purposes of this section, "screening mammogram" means a radiologic procedure that is provided to an asymptomatic woman for the purpose of early detection of breast cancer and that consists of 2 radiographic views per breast. A screening mammogram also includes an additional radiologic procedure recommended by a provider when the results of an initial radiologic procedure are not definitive.

[ 2007, c. 153, §3 (AMD); 2007, c. 153, §5 (AFF) .]

2. Required coverage. All individual and group coverage subject to this chapter must provide coverage for screening mammograms performed by providers that meet the standards established by the Department of Health and Human Services rules relating to radiation protection. The policies must reimburse for screening mammograms performed at least once a year for women 40 years of age and over.

[ 1997, c. 408, §7 (NEW); 1997, c. 408, §8 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

3. Application. The requirements of this section apply to all individual and group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §25 (NEW) .]

SECTION HISTORY

1997, c. 408, §7 (NEW). 1997, c. 408, §8 (AFF). 2003, c. 517, §B25 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 153, §3 (AMD). 2007, c. 153, §5 (AFF).



24-A §4238. Medical food coverage for inborn error of metabolism

1. Inborn error of metabolism; special modified low-protein food product. As used in this section, "inborn error of metabolism" means a genetically determined biochemical disorder in which a specific enzyme defect produces a metabolic block that may have pathogenic consequences at birth or later in life. As used in this section, "special modified low-protein food product" means food formulated to reduce the protein content to less than one gram of protein per serving and does not include foods naturally low in protein.

[ 1995, c. 369, §4 (NEW) .]

2. Required coverage. All health maintenance organization individual and group contracts must provide coverage for metabolic formula and special modified low-protein food products that have been prescribed by a licensed physician for a person with an inborn error of metabolism. The contracts must reimburse:

A. For metabolic formula; and [1995, c. 369, §4 (NEW).]

B. Up to $3,000 per year for special modified low-protein food products. [1995, c. 369, §4 (NEW).]

[ 1995, c. 369, §4 (NEW) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after January 1, 1996. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 1995, c. 369, §4 (NEW) .]

SECTION HISTORY

RR 1995, c. 1, §19 (RNU). 1995, c. 369, §4 (NEW).



24-A §4239. Medical child support

A health maintenance organization must comply with 42 United States Code, Section 1396g-1. [1995, c. 418, Pt. C, §4 (NEW).]

SECTION HISTORY

RR 1995, c. 1, §21 (RNU). 1995, c. 418, §C4 (NEW).



24-A §4240. Coverage for diabetes supplies

All health maintenance organization individual and group health contracts and certificates must provide coverage for the medically appropriate and necessary equipment, limited to insulin, oral hypoglycemic agents, monitors, test strips, syringes and lancets, and the out-patient self-management training and educational services used to treat diabetes, if: [2003, c. 517, Pt. A, §10 (AMD); 2003, c. 517, Pt. A, §13 (AFF).]

1. Certification of medical necessity. The enrollee's treating physician or a physician who specializes in the treatment of diabetes certifies that the equipment and services are necessary; and

[ 1995, c. 592, §4 (NEW) .]

2. Provision of medical services. The diabetes out-patient self-management training and educational services are provided through ambulatory diabetes education facilities authorized by the State's Diabetes Control Project within the Bureau of Health.

[ 1995, c. 592, §4 (NEW) .]

The requirements of this section apply to all group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date. [2003, c. 517, Pt. A, §10 (NEW); 2003, c. 517, Pt. A, §13 (AFF).]

§4240. Coverage for Pap tests

(As enacted by PL 1995, c. 617, §5 is REALLOCATED TO TITLE 24-A, SECTION 4242)

SECTION HISTORY

RR 1995, c. 2, §53 (RAL). 1995, c. 592, §4 (NEW). 1995, c. 617, §5 (NEW). 1995, c. 617, §6 (AFF). 2003, c. 517, §A10 (AMD). 2003, c. 517, §A13 (AFF).



24-A §4241. Gynecological and obstetrical services

1. Coverage in managed care plans. With respect to managed care plans that require enrollees to select primary care physicians, a health maintenance organization that issues group policies, contracts and certificates must meet the following requirements.

A. The health maintenance organization must permit a physician who specializes in obstetrics and gynecology to serve as a primary care physician if the physician qualifies under the organization's credentialling policy. [1995, c. 617, §5 (NEW); 1995, c. 617, §6 (AFF).]

B. All group plan contracts must provide coverage for an annual gynecological examination, including routine pelvic and clinical breast examinations, performed by a physician, certified nurse practitioner or certified nurse midwife participating in the plan, without requiring the prior approval of the primary care physician. [1995, c. 617, §5 (NEW); 1995, c. 617, §6 (AFF).]

C. If the examination specified in paragraph B reveals a gynecological condition for which another visit to the physician participating in the plan is medically required and appropriate, or for any gynecological care beyond the annual examination, the carrier may require the patient or the examining physician, certified nurse practitioner or certified nurse midwife to secure from the patient's primary care physician a referral to the participating physician, certified nurse practitioner or certified nurse midwife from whom such care may be obtained. [1995, c. 617, §5 (NEW); 1995, c. 617, §6 (AFF).]

[ 2003, c. 517, Pt. A, §11 (AMD); 2003, c. 517, Pt. A, §13 (AFF) .]

2. Application. This section applies to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. A, §11 (AMD); 2003, c. 517, Pt. A, §13 (AFF) .]

This section does not prohibit a carrier from requiring a physician, certified nurse practitioner or certified nurse midwife participating in the plan to inform a woman's primary care physician prior to each treatment pursuant to this section. [1995, c. 617, §5 (NEW); 1995, c. 617, §6 (AFF).]

SECTION HISTORY

1995, c. 617, §5 (NEW). 1995, c. 617, §6 (AFF). 2003, c. 517, §A11 (AMD). 2003, c. 517, §A13 (AFF).



24-A §4242. Coverage for Pap tests (REALLOCATED FROM TITLE 24-A, SECTION 4240)

(REALLOCATED FROM TITLE 24-A, SECTION 4240)

All health maintenance organization plan contracts and certificates must provide coverage for screening Pap tests recommended by a physician. [2003, c. 517, Pt. A, §12 (AMD); 2003, c. 517, Pt. A, §13 (AFF).]

SECTION HISTORY

RR 1995, c. 2, §53 (RAL). 2003, c. 517, §A12 (AMD). 2003, c. 517, §A13 (AFF).



24-A §4243. Limits on priority liens; subrogation

An individual or group contract subject to this chapter may not provide for subrogation or priority over the enrollee of payment for any hospital, nursing, medical or surgical services or of any expenses paid or reimbursed under the coverage, in the event the enrollee is entitled to receive payment or reimbursement from any other person as a result of legal action or claim, except as provided in this section. [1997, c. 369, §3 (NEW).]

The coverage may contain a provision that allows the payments, if that provision is approved by the superintendent and if that provision required the prior written approval of the insured and allows such payments only on a just and equitable basis and not on the basis of a priority lien. A "just and equitable basis" means that any factors that diminish the potential value of the enrollee's claim may likewise reduce the share in the claim for those claiming payment for services or reimbursement. Such factors include, but are not limited to: [1997, c. 369, §3 (NEW).]

1. Legal defenses. Questions of liability and comparative negligence or other legal defenses;

[ 1997, c. 369, §3 (NEW) .]

2. Exigencies of trial. Exigencies of trial that reduce a settlement or award in order to resolve the claim; and

[ 1997, c. 369, §3 (NEW) .]

3. Limits of coverage. Limits on the amount of applicable insurance coverage that reduce the claim to an amount recoverable by the insured.

[ 1997, c. 369, §3 (NEW) .]

In the event of a dispute as to the application of any such provision or the amount available for payment to those claiming payment for services or reimbursement, that dispute must be determined, if the action is pending, before the court in which it is pending; or if no action is pending, by filing an action in any court for determination of the dispute. [1997, c. 369, §3 (NEW).]

§4243. Coverage for prostate cancer screening

(As enacted by PL 1997, c. 754, §4 is REALLOCATED TO TITLE 24-A, SECTION 4244)

SECTION HISTORY

RR 1997, c. 2, §53 (RAL). 1997, c. 369, §3 (NEW). 1997, c. 754, §4 (NEW).



24-A §4244. Coverage for prostate cancer screening (REALLOCATED FROM TITLE 24-A, SECTION 4243)

(REALLOCATED FROM TITLE 24-A, SECTION 4243)

1. Definition. As used in this section, "services for the early detection of prostate cancer" means the following procedures provided to a man for the purpose of early detection of prostate cancer:

A. A digital rectal examination; and [RR 1997, c. 2, §53 (RAL).]

B. A prostate-specific antigen test. [RR 1997, c. 2, §53 (RAL).]

[ RR 1997, c. 2, §53 (RAL) .]

2. Required coverage for prostate cancer screening. All health maintenance organization individual and group contracts must provide coverage for services for the early detection of prostate cancer. The contracts must reimburse for services for the early detection of prostate cancer, if recommended by a physician, at least once a year for men 50 years of age or older until a man reaches the age of 72.

[ RR 1997, c. 2, §53 (RAL) .]

3. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State on or after September 1, 1998. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ RR 1997, c. 2, §53 (RAL) .]

SECTION HISTORY

RR 1997, c. 2, §53 (RAL).



24-A §4245. NCQA accreditation survey report

1. Access and confidentiality. The superintendent or the Commissioner of Health and Human Services may require a health maintenance organization to submit its NCQA accreditation survey report. An NCQA accreditation survey report obtained by or submitted to the superintendent or the Commissioner of Health and Human Services is confidential, is not subject to subpoena and may not be made public by the superintendent or the Commissioner of Health and Human Services except as otherwise provided in this section.

[ 1999, c. 256, Pt. Q, §2 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

2. Use in examination. In conducting an examination of a health maintenance organization pursuant to section 4215, the superintendent or the Commissioner of Health and Human Services has the discretion to adopt relevant findings in the NCQA accreditation survey report in whole or in part as the examiner's conclusions, if the examiner determines that the NCQA survey, by itself or in combination with the examiner's own findings, sufficiently demonstrates that the health maintenance organization has satisfied the pertinent requirements of this chapter. If the NCQA accreditation survey report indicates that the health maintenance organization may not be in compliance with one or more requirements of this chapter, the examiner may investigate and make independent findings.

[ 1999, c. 256, Pt. Q, §2 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

3. Examination report. The information from the NCQA accreditation survey report that sufficiently demonstrates that the health maintenance organization has satisfied the pertinent requirements of this section as adopted by the superintendent or the Commissioner of Health and Human Services pursuant to subsection 2 may be incorporated into an examination report, which is a public record except for any information relating to an individual applicant or enrollee.

[ 1999, c. 256, Pt. Q, §2 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

4. Use of information for regulatory purposes. The confidentiality of the NCQA accreditation survey report does not prohibit its use by the superintendent or the Commissioner of Health and Human Services for regulatory or law enforcement purposes subject to the restrictions of section 216, subsection 5 and section 226, subsection 7.

§4245. Coverage for contraceptives

(As enacted by PL 1999, c. 341, §4 and affected by §5 is REALLOCATED TO TITLE 24-A, SECTION 4247)

§4245. Coverage for services of certified nurse practitioners; certified nurse midwives

(As enacted by PL 1999, c. 396, §4 and affected by §7 is REALLOCATED TO TITLE 24-A, SECTION 4248)

[ 1999, c. 256, Pt. Q, §2 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

SECTION HISTORY

RR 1999, c. 1, §§37,38 (RAL). 1999, c. 256, §Q2 (NEW). 1999, c. 341, §4 (NEW). 1999, c. 341, §5 (AFF). 1999, c. 396, §4 (NEW). 1999, c. 396, §7 (AFF). 2003, c. 689, §B7 (REV).



24-A §4246. Coverage for services provided by registered nurse first assistants

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Perioperative nursing" means a practice of nursing in which the nurse provides preoperative, intraoperative and postoperative nursing care to surgical patients. [1999, c. 412, §4 (NEW).]

B. "Recognized program" means a program that addresses all content of the core curriculum for registered nurse first assistants as established by the Association of Operating Room Nurses or its successor organization. [1999, c. 412, §4 (NEW).]

C. "Registered nurse first assistant," or "RNFA," means a person who:

(1) Is licensed as a registered nurse under Title 32, chapter 31;

(2) Is experienced in perioperative nursing; and

(3) Has successfully completed a recognized program. [1999, c. 412, §4 (NEW).]

[ 1999, c. 412, §4 (NEW) .]

2. Institutional powers. Each health care institution, as defined in Title 22, chapter 405, may establish specific procedures for the appointment and reappointment of registered nurse first assistants and for granting, renewing and revising their clinical privileges.

[ 1999, c. 412, §4 (NEW) .]

3. Required coverage for services. Notwithstanding any other provisions of this chapter, a health maintenance organization that issues individual and group health care contracts that provide coverage for surgical first assisting benefits or services shall provide coverage and payment under those contracts to a registered nurse first assistant who performs services that are within the scope of a registered nurse first assistant's qualifications. The provisions of this subsection apply only if reimbursement for an assisting physician would be covered and a registered nurse first assistant who performed those services is used as a substitute.

[ 1999, c. 412, §4 (NEW) .]

4. Limits; coinsurance; deductibles. Any contract that provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 1999, c. 412, §4 (NEW) .]

5. Application. The requirements of this section apply to all individual and group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 617, Pt. B, §26 (NEW) .]

SECTION HISTORY

1999, c. 412, §4 (NEW). 2003, c. 517, §B26 (AMD).



24-A §4247. Coverage for contraceptives (REALLOCATED FROM TITLE 24-A, SECTION 4245)

(REALLOCATED FROM TITLE 24-A, SECTION 4245)

1. Coverage requirements. All health maintenance organization individual and group health contracts that provide coverage for prescription drugs or outpatient medical services must provide coverage for all prescription contraceptives approved by the federal Food and Drug Administration or for outpatient contraceptive services, respectively, to the same extent that coverage is provided for other prescription drugs or outpatient medical services. For purposes of this section, the term "outpatient contraceptive services" means consultations, examinations, procedures and medical services provided on an outpatient basis and related to the use of contraceptive methods to prevent an unintended pregnancy. This section may not be construed to apply to prescription drugs or devices that are designed to terminate a pregnancy.

[ RR 1999, c. 1, §37 (RAL) .]

2. Exclusion for religious employer. A religious employer may request and a health maintenance organization shall grant an exclusion under the policy or contract for the coverage required by this section if the required coverage conflicts with the religious employer's bona fide religious beliefs and practices. A religious employer that obtains an exclusion under this subsection shall provide prospective insureds and those individuals insured under its policy written notice of the exclusion. This section may not be construed as authorizing a health maintenance organization to exclude coverage for prescription drugs prescribed for reasons other than contraceptive purposes or for prescription contraception that is necessary to preserve the life or health of a covered person. For the purposes of this section, "religious employer" means an employer that is a church, convention or association of churches or an elementary or secondary school that is controlled, operated or principally supported by a church or by a convention or association of churches as defined in 26 United States Code, Section 3121 (w) (3) (A) and that qualifies as a tax-exempt organization under 26 United States Code, Section 501(c) (3).

[ RR 1999, c. 1, §37 (RAL) .]

3. Application. The requirements of this section apply to all individual and group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §27 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §37 (RAL). 2003, c. 517, §B27 (AMD).



24-A §4248. Coverage for services of certified nurse practitioners; certified nurse midwives (REALLOCATED FROM TITLE 24-A, SECTION 4245)

(REALLOCATED FROM TITLE 24-A, SECTION 4245)

1. Required coverage for services upon referral of primary care provider. A health maintenance organization that issues individual and group health care contracts shall provide coverage under those contracts for services performed by a participating certified nurse practitioner or participating certified nurse midwife to a patient who is referred to the participating certified nurse practitioner or participating certified nurse midwife by a primary care provider when those services are within the lawful scope of practice of the participating certified nurse practitioner or participating certified nurse midwife.

[ RR 1999, c. 1, §38 (RAL) .]

2. Required coverage for self-referred services. With respect to individual and group health care contracts that do not require the selection of a primary care provider, a health maintenance organization shall provide coverage under those contracts for services performed by a participating certified nurse practitioner or participating certified nurse midwife when those services are covered services and when they are within the lawful scope of practice of the participating certified nurse practitioner or participating certified nurse midwife.

[ RR 1999, c. 1, §38 (RAL) .]

3. Limits; coinsurance; deductibles. Any contract that provides coverage for services under this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ RR 1999, c. 1, §38 (RAL) .]

4. Application. The requirements of this section apply to all individual and group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §28 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §38 (RAL). 2003, c. 517, §B28 (AMD).



24-A §4249. Mandated offer of domestic partner benefits

1. Definition. As used in this section, unless the context otherwise indicates, "domestic partner" means the partner of an enrollee or member who:

A. Is a mentally competent adult as is the enrollee or member; [2001, c. 347, §4 (NEW); 2001, c. 347, §5 (AFF).]

B. Has been legally domiciled with the enrollee or member for at least 12 months; [2001, c. 347, §4 (NEW); 2001, c. 347, §5 (AFF).]

C. Is not legally married to or legally separated from another individual; [2001, c. 347, §4 (NEW); 2001, c. 347, §5 (AFF).]

D. Is the sole partner of the enrollee or member and expects to remain so; and [2001, c. 347, §4 (NEW); 2001, c. 347, §5 (AFF).]

E. Is jointly responsible with the enrollee or member for each other's common welfare as evidenced by joint living arrangements, joint financial arrangements or joint ownership of real or personal property. [2001, c. 347, §4 (NEW); 2001, c. 347, §5 (AFF).]

[ 2001, c. 347, §4 (NEW); 2001, c. 347, §5 (AFF) .]

2. Mandated offer of domestic partner benefits. All individual or group policies or contracts issued by any health maintenance organization operating pursuant to this chapter must make available to an individual or group policyholder the option for additional benefits for the domestic partner of an enrollee or member, at appropriate rates and under the same terms and conditions as those benefits or options for benefits are provided to spouses of married enrollees or members covered under a health maintenance organization individual or group contract.

[ 2001, c. 347, §4 (NEW); 2001, c. 347, §5 (AFF) .]

3. Financial dependency. Financial dependency of a domestic partner on the enrollee or member may not be required as a condition for eligibility for coverage.

[ 2001, c. 347, §4 (NEW); 2001, c. 347, §5 (AFF) .]

4. Evidence of domestic partnership. As a condition of eligibility for coverage, a health maintenance organization or group policyholder may require an enrollee or member and the enrollee's or member's domestic partner to sign an affidavit attesting that the enrollee or member and enrollee's or member's domestic partner meet the definition in subsection 1 and to show documentation of joint ownership or occupancy of real property, such as a joint deed, joint mortgage or a joint lease, or the existence of a joint credit card, joint bank account or powers of attorney in which each domestic partner is authorized to act for the other.

[ 2001, c. 347, §4 (NEW); 2001, c. 347, §5 (AFF) .]

5. Preexisting conditions. A domestic partner is subject to the same provisions on coverage of preexisting conditions as any spouse or dependent of an enrollee or member.

[ 2001, c. 347, §4 (NEW); 2001, c. 347, §5 (AFF) .]

6. Termination of domestic partner benefits. A health maintenance organization may terminate coverage in accordance with other applicable provisions of this Title for the domestic partner of an enrollee or member upon notification by the enrollee or member that the domestic partner relationship has terminated. An enrollee or member may not enroll another individual as a domestic partner under an individual or group contract until 12 months after the termination of coverage for a prior domestic partner.

[ 2001, c. 347, §4 (NEW); 2001, c. 347, §5 (AFF) .]

7. Construction. This section does not prohibit a health maintenance organization from negotiating a policy providing domestic partner benefits to a policyholder that does not comply with the requirements of this section.

§4249. Coverage for hospice care services

(As enacted by PL 2001, c. 358, Pt. LL, §4 and affected by §5 is REALLOCATED TO TITLE 24-A, SECTION 4250)

§4249. Coverage for general anesthesia for dentistry

(As enacted by PL 2001, c. 423, §4 and affected by §5 is REALLOCATED TO TITLE 24-A, SECTION 4251)

[ 2001, c. 347, §4 (NEW); 2001, c. 347, §5 (AFF) .]

SECTION HISTORY

RR 2001, c. 1, §§36,37 (RAL). 2001, c. 347, §4 (NEW). 2001, c. 347, §5 (AFF). 2001, c. 358, §LL4 (NEW). 2001, c. 358, §LL5 (AFF). 2001, c. 423, §4 (NEW). 2001, c. 423, §5 (AFF).



24-A §4250. Coverage for hospice care services (REALLOCATED FROM TITLE 24-A, SECTION 4249)

(REALLOCATED FROM TITLE 24-A, SECTION 4249)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Hospice care services" means services provided on a 24-hours-a-day, 7-days-a-week basis to a person who is terminally ill and that person's family. "Hospice care services" includes, but is not limited to, physician services; nursing care; respite care; medical and social work services; counseling services; nutritional counseling; pain and symptom management; medical supplies and durable medical equipment; occupational, physical or speech therapies; volunteer services; home health care services; and bereavement services. [RR 2001, c. 1, §36 (RAL).]

B. "Person who is terminally ill" means a person that has a medical prognosis that the person's life expectancy is 12 months or less if the illness runs its normal course. [RR 2001, c. 1, §36 (RAL).]

[ RR 2001, c. 1, §36 (RAL) .]

2. Coverage for hospice care services. All health maintenance organization individual and group health contracts must provide coverage for hospice care services to a person who is terminally ill. Hospice care services must be provided according to a written care delivery plan developed by a hospice care provider and the recipient of hospice care services. Coverage for hospice care services must be provided whether the services are provided in a home setting or an inpatient setting.

[ RR 2001, c. 1, §36 (RAL) .]

3. Application. The requirements of this section apply to all individual and group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §29 (NEW) .]

SECTION HISTORY

RR 2001, c. 1, §36 (RAL). 2003, c. 517, §B29 (AMD).



24-A §4251. Coverage for general anesthesia for dentistry (REALLOCATED FROM TITLE 24-A, SECTION 4249)

(REALLOCATED FROM TITLE 24-A, SECTION 4249)

1. Enrollee defined. For the purposes of this section, unless the context otherwise indicates, "enrollee" means a person who is covered under an individual or group contract provided by a health maintenance organization.

[ RR 2001, c. 1, §37 (RAL) .]

2. General anesthesia and associated facility charges. All individual and group health maintenance organization contracts must provide coverage for general anesthesia and associated facility charges for dental procedures rendered in a hospital when the clinical status or underlying medical condition of an enrollee requires dental procedures that ordinarily would not require general anesthesia to be rendered in a hospital. The insurer may require prior authorization of general anesthesia and associated charges required for dental care procedures in the same manner that prior authorization is required for other covered diseases or conditions.

[ RR 2001, c. 1, §37 (RAL) .]

3. Limitations on coverage. This section applies only to general anesthesia and associated facility charges for only the following enrollees if the enrollees meet the criteria in subsection 2:

A. Enrollees, including infants, exhibiting physical, intellectual or medically compromising conditions for which dental treatment under local anesthesia, with or without additional adjunctive techniques and modalities, can not be expected to provide a successful result and for which dental treatment under general anesthesia can be expected to produce a superior result; [RR 2001, c. 1, §37 (RAL).]

B. Enrollees demonstrating dental treatment needs for which local anesthesia is ineffective because of acute infection, anatomic variation or allergy; [RR 2001, c. 1, §37 (RAL).]

C. Extremely uncooperative, fearful, anxious or uncommunicative children or adolescents with dental needs of such magnitude that treatment should not be postponed or deferred and for whom lack of treatment can be expected to result in dental or oral pain or infection, loss of teeth or other increased oral or dental morbidity; and [RR 2001, c. 1, §37 (RAL).]

D. Enrollees who have sustained extensive oral-facial or dental trauma for which treatment under local anesthesia would be ineffective or compromised. [RR 2001, c. 1, §37 (RAL).]

[ RR 2001, c. 1, §37 (RAL) .]

4. Dental procedures and dentist's fee not covered. This section does not require a health maintenance organization to cover any charges for the dental procedure itself, including, but not limited to, the professional fee of the dentist. Coverage for anesthesia and associated facility charges pursuant to this section is subject to all other terms and conditions of the individual or group contract that apply generally to other benefits.

[ RR 2001, c. 1, §37 (RAL) .]

5. Coordination of benefits with dental insurance. If an enrollee eligible for coverage under this section is also eligible for coverage for general anesthesia and associated facility charges under a dental insurance policy or contract, the nonprofit health care service organization or insurer providing dental insurance is the primary payer responsible for those charges and the health maintenance organization providing health coverage is the secondary payer.

[ RR 2001, c. 1, §37 (RAL) .]

6. Application. The requirements of this section apply to all individual and group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §30 (NEW) .]

SECTION HISTORY

RR 2001, c. 1, §37 (RAL). 2003, c. 517, §B30 (AMD).



24-A §4252. Offer of coverage for breast reduction surgery and symptomatic varicose vein surgery

All health maintenance organization individual and group health insurance policies, contracts and certificates must make available coverage for breast reduction surgery and symptomatic varicose vein surgery determined to be medically necessary health care as defined in section 4301-A, subsection 10-A. [2005, c. 128, §4 (NEW); 2005, c. 128, §5 (AFF).]

SECTION HISTORY

2005, c. 128, §4 (NEW). 2005, c. 128, §5 (AFF).



24-A §4253. Enrollment for individuals or families establishing eligibility for MaineCare

When an individual or family is eligible for MaineCare and is also eligible for health maintenance organization coverage provided by an employer through a health maintenance organization, the health maintenance organization must permit the individual or family to enroll in the health maintenance organization coverage without regard to any enrollment season restrictions. [2007, c. 448, §12 (NEW).]

§4253. Coverage for hearing aids

(As enacted by PL 2007, c. 452, §4 is REALLOCATED TO TITLE 24-A, SECTION 4255)

SECTION HISTORY

2007, c. 448, §12 (NEW). 2007, c. 452, §4 (NEW). 2007, c. 695, Pt. A, §30 (RAL).



24-A §4254. Coverage for colorectal cancer screening

1. Colorectal cancer screening. For the purposes of this section, "colorectal cancer screening" means a colorectal cancer examination and laboratory test recommended by a health care provider in accordance with the most recently published colorectal cancer screening guidelines of a national cancer society.

[ 2007, c. 516, §4 (NEW); 2007, c. 516, §5 (AFF) .]

2. Required coverage. All health maintenance organization individual and group health insurance policies, contracts and certificates must provide coverage for colorectal cancer screening for asymptomatic individuals who are:

A. Fifty years of age or older; or [2007, c. 516, §4 (NEW); 2007, c. 516, §5 (AFF).]

B. Less than 50 years of age and at high risk for colorectal cancer according to the most recently published colorectal cancer screening guidelines of a national cancer society. [2007, c. 516, §4 (NEW); 2007, c. 516, §5 (AFF).]

[ 2007, c. 516, §4 (NEW); 2007, c. 516, §5 (AFF) .]

3. Billing. If a colonoscopy is recommended by a health care provider as the colorectal cancer screening test in accordance with this section and a lesion is discovered and removed during that colonoscopy, the health care provider must bill the insurance company for a screening colonoscopy as the primary procedure.

§4254. Coverage for medically necessary infant formula

(As enacted by PL 2007, c. 595, §4 is REALLOCATED TO TITLE 24-A, SECTION 4256)

[ 2007, c. 516, §4 (NEW); 2007, c. 516, §5 (AFF) .]

SECTION HISTORY

2007, c. 516, §4 (NEW). 2007, c. 516, §5 (AFF). 2007, c. 595, §4 (NEW). 2007, c. 595, §5 (AFF). 2007, c. 695, Pt. C, §16 (RAL).



24-A §4255. Coverage for hearing aids (REALLOCATED FROM TITLE 24-A, SECTION 4253)

(REALLOCATED FROM TITLE 24-A, SECTION 4253)

1. Hearing aid; definition. For purposes of this section, "hearing aid" means a nonexperimental, wearable instrument or device designed for the ear and offered for the purpose of aiding or compensating for impaired human hearing, excluding batteries and cords and other assistive listening devices, including, but not limited to, frequency modulation systems.

[ 2007, c. 695, Pt. A, §30 (RAL) .]

2. Required coverage. In accordance with the application of coverage set forth in subsection 3, all health maintenance organization individual and group health insurance contracts must provide coverage for the purchase of a hearing aid for each hearing-impaired ear for an individual covered under the policy, contract or certificate who is 18 years of age or under in accordance with the following requirements.

A. The hearing loss must be documented by a physician or audiologist licensed pursuant to Title 32, chapter 77. [2007, c. 695, Pt. A, §30 (RAL).]

B. The hearing aid must be purchased from an audiologist licensed pursuant to Title 32, chapter 77 or a hearing aid dealer licensed pursuant to Title 32, chapter 23-A. [2007, c. 695, Pt. A, §30 (RAL).]

C. The policy, contract or certificate may limit coverage to $1,400 per hearing aid for each hearing-impaired ear every 36 months. [2007, c. 695, Pt. A, §30 (RAL).]

[ 2007, c. 695, Pt. A, §30 (RAL) .]

3. Application of coverage. The requirements of subsection 2 apply to an individual:

A. From birth to 5 years of age, who is covered under a contract that is issued or renewed on or after January 1, 2008; [2007, c. 695, Pt. A, §30 (RAL).]

B. From 6 to 13 years of age, who is covered under a contract that is issued or renewed on or after January 1, 2009; and [2007, c. 695, Pt. A, §30 (RAL).]

C. From 14 to 18 years of age, who is covered under a contract that is issued or renewed on or after January 1, 2010. [2007, c. 695, Pt. A, §30 (RAL).]

[ 2007, c. 695, Pt. A, §30 (RAL) .]

4. Limits; coinsurance; deductibles. Except as otherwise provided in this section, any contract that provides coverage for services under this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 2007, c. 695, Pt. A, §30 (RAL) .]

SECTION HISTORY

2007, c. 695, Pt. A, §30 (RAL).



24-A §4256. Coverage for medically necessary infant formula (REALLOCATED FROM TITLE 24-A, SECTION 4254)

(REALLOCATED FROM TITLE 24-A, SECTION 4254)

All individual and group health maintenance organization policies, contracts and certificates must provide coverage for amino acid-based elemental infant formula for children 2 years of age and under in accordance with this section. [2007, c. 695, Pt. C, §16 (RAL).]

1. Determination of medical necessity. Coverage for amino acid-based elemental infant formula must be provided when a licensed physician has submitted documentation that the amino acid-based elemental infant formula is medically necessary health care as defined in section 4301-A, subsection 10-A, that the amino acid-based elemental infant formula is the predominant source of nutritional intake at a rate of 50% or greater and that other commercial infant formulas, including cow milk-based and soy milk-based formulas have been tried and have failed or are contraindicated. A licensed physician may be required to confirm and document ongoing medical necessity at least annually.

[ 2007, c. 695, Pt. C, §16 (RAL) .]

2. Method of delivery. Coverage for amino acid-based elemental infant formula must be provided without regard to the method of delivery of the formula.

[ 2007, c. 695, Pt. C, §16 (RAL) .]

3. Required diagnosis. Coverage for amino acid-based elemental infant formula must be provided when a licensed physician has diagnosed and through medical evaluation has documented one of the following conditions:

A. Symptomatic allergic colitis or proctitis; [2007, c. 695, Pt. C, §16 (RAL).]

B. Laboratory- or biopsy-proven allergic or eosinophilic gastroenteritis; [2007, c. 695, Pt. C, §16 (RAL).]

C. A history of anaphylaxis; [2007, c. 695, Pt. C, §16 (RAL).]

D. Gastroesophageal reflux disease that is nonresponsive to standard medical therapies; [2007, c. 695, Pt. C, §16 (RAL).]

E. Severe vomiting or diarrhea resulting in clinically significant dehydration requiring treatment by a medical provider; [2007, c. 695, Pt. C, §16 (RAL).]

F. Cystic fibrosis; or [2007, c. 695, Pt. C, §16 (RAL).]

G. Malabsorption of cow milk-based or soy milk-based infant formula. [2007, c. 695, Pt. C, §16 (RAL).]

[ 2007, c. 695, Pt. C, §16 (RAL) .]

4. Health savings accounts. Coverage for amino acid-based elemental infant formula under a health insurance policy, contract or certificate issued in connection with a health savings account as authorized under Title XII of the federal Medicare Prescription Drug, Improvement, and Modernization Act of 2003 may be subject to the same deductible and out-of-pocket limits that apply to overall benefits under the policy, contract or certificate.

[ 2007, c. 695, Pt. C, §16 (RAL) .]

SECTION HISTORY

2007, c. 695, Pt. C, §16 (RAL).



24-A §4257. Coverage for services provided by independent practice dental hygienist

1. Services provided by independent practice dental hygienist. All individual and group health maintenance organization contracts that include coverage for dental services shall provide coverage for dental services performed by an independent practice dental hygienist licensed under Title 32, chapter 16, subchapter 3-B when those services are covered services under the contract and when they are within the lawful scope of practice of the independent practice dental hygienist.

[ 2009, c. 307, §4 (NEW); 2009, c. 307, §6 (AFF) .]

2. Limits; coinsurance; deductibles. A contract that provides coverage for the services required by this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 2009, c. 307, §4 (NEW); 2009, c. 307, §6 (AFF) .]

3. Coordination of benefits with dental insurance. If an enrollee eligible for coverage under this section is eligible for coverage under a dental insurance policy or contract and a health maintenance organization policy or contract, the insurer providing dental insurance is the primary payer responsible for charges under subsection 1 and the health maintenance organization providing health coverage is the secondary payer.

[ 2009, c. 307, §4 (NEW); 2009, c. 307, §6 (AFF) .]

4. Application. The requirements of this section apply to all policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2009, c. 307, §4 (NEW); 2009, c. 307, §6 (AFF) .]

SECTION HISTORY

2009, c. 307, §4 (NEW). 2009, c. 307, §6 (AFF).



24-A §4258. Coverage for children's early intervention services

1. Definition. For purposes of this section, "children's early intervention services" means services provided by licensed occupational therapists, physical therapists, speech-language pathologists or clinical social workers working with children from birth to 36 months of age with an identified developmental disability or delay as described in the federal Individuals with Disabilities Education Act, Part C, 20 United States Code, Section 1411, et seq.

[ 2009, c. 634, §4 (NEW); 2009, c. 634, §5 (AFF) .]

2. Required coverage. All individual and group health maintenance organization policies, contracts and certificates must provide coverage for children's early intervention services in accordance with this subsection.

A. A referral from the child's primary care provider is required. [2009, c. 634, §4 (NEW); 2009, c. 634, §5 (AFF).]

B. The policy, contract or certificate may limit coverage to $3,200 per year for each child not to exceed $9,600 by the child's 3rd birthday. [2009, c. 634, §4 (NEW); 2009, c. 634, §5 (AFF).]

C. The policy, contract or certificate may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section. [2009, c. 634, §4 (NEW); 2009, c. 634, §5 (AFF).]

§4258. Coverage for the diagnosis and treatment of autism spectrum disorders

(As enacted by PL 2009, c. 635, §4; §6 is REALLOCATED TO TITLE 24-A, SECTION 4259)

[ 2009, c. 634, §4 (NEW); 2009, c. 634, §5 (AFF) .]

SECTION HISTORY

2009, c. 634, §4 (NEW). 2009, c. 634, §5 (AFF). 2009, c. 635, §4 (NEW). 2009, c. 635, §6 (AFF). 2011, c. 420, Pt. A, §27 (RAL).



24-A §4259. Coverage for the diagnosis and treatment of autism spectrum disorders (REALLOCATED FROM TITLE 24-A, §4258)

(REALLOCATED FROM TITLE 24-A, §4258)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Applied behavior analysis" means the design, implementation and evaluation of environmental modifications using behavioral stimuli and consequences to produce socially significant improvement in human behavior, including the use of direct observation, measurement and functional analysis of the relations between environment and behavior. [2011, c. 420, Pt. A, §27 (RAL).]

B. "Autism spectrum disorders" means any of the pervasive developmental disorders as defined by the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, published by the American Psychiatric Association, including autistic disorder, Asperger's disorder and pervasive developmental disorder not otherwise specified. [2011, c. 420, Pt. A, §27 (RAL).]

C. "Treatment of autism spectrum disorders" includes the following types of care prescribed, provided or ordered for an individual diagnosed with an autism spectrum disorder:

(1) Habilitative or rehabilitative services, including applied behavior analysis or other professional or counseling services necessary to develop, maintain and restore the functioning of an individual to the extent possible. To be eligible for coverage, applied behavior analysis must be provided by a person professionally certified by a national board of behavior analysts or performed under the supervision of a person professionally certified by a national board of behavior analysts;

(2) Counseling services provided by a licensed psychiatrist, psychologist, clinical professional counselor or clinical social worker; and

(3) Therapy services provided by a licensed or certified speech therapist, occupational therapist or physical therapist. [2011, c. 420, Pt. A, §27 (RAL).]

[ 2011, c. 420, Pt. A, §27 (RAL) .]

2. Required coverage. All individual and group health maintenance organization contracts must provide coverage for autism spectrum disorders for an individual covered under a contract who is 10 years of age or under in accordance with the following.

A. The contract must provide coverage for any assessments, evaluations or tests by a licensed physician or licensed psychologist to diagnose whether an individual has an autism spectrum disorder. [2011, c. 420, Pt. A, §27 (RAL).]

B. The contract must provide coverage for the treatment of autism spectrum disorders when it is determined by a licensed physician or licensed psychologist that the treatment is medically necessary health care as defined in section 4301-A, subsection 10-A. A licensed physician or licensed psychologist may be required to demonstrate ongoing medical necessity for coverage provided under this section at least annually. [2011, c. 420, Pt. A, §27 (RAL).]

C. The contract may not include any limits on the number of visits. [2011, c. 420, Pt. A, §27 (RAL).]

D. Notwithstanding section 4234-A and to the extent allowed by federal law for group contracts, the contract may limit coverage for applied behavior analysis to $36,000 per year. A health maintenance organization may not apply payments for coverage unrelated to autism spectrum disorders to any maximum benefit established under this paragraph. [2011, c. 420, Pt. A, §27 (RAL).]

E. This subsection may not be construed to require coverage for prescription drugs if prescription drug coverage is not provided by the contract. Coverage for prescription drugs for the treatment of autism spectrum disorders must be determined in the same manner as coverage for prescription drugs for the treatment of any other illness or condition is determined under the contract. [2011, c. 420, Pt. A, §27 (RAL).]

[ 2013, c. 597, §3 (AMD); 2013, c. 597, §4 (AFF) .]

3. Limits; coinsurance; deductibles. Except as otherwise provided in this section, any contract that provides coverage for services under this section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles and exclusions to the extent that these provisions are not inconsistent with the requirements of this section.

[ 2011, c. 420, Pt. A, §27 (RAL) .]

4. Individualized education plan. This section may not be construed to affect any obligation to provide services to an individual with an autism spectrum disorder under an individualized education plan or an individualized family service plan.

[ 2011, c. 420, Pt. A, §27 (RAL) .]

SECTION HISTORY

2011, c. 420, Pt. A, §27 (RAL). 2013, c. 597, §3 (AMD). 2013, c. 597, §4 (AFF).






Chapter 56-A: HEALTH PLAN IMPROVEMENT ACT

Subchapter 1: HEALTH PLAN REQUIREMENTS

24-A §4301. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 673, §C1 (NEW). 1995, c. 673, §C2 (AFF). 1997, c. 604, §A1 (AMD). 1999, c. 256, §A1 (AMD). 1999, c. 609, §19 (AMD). 1999, c. 742, §2 (RP). 2001, c. 471, §A28 (RP).



24-A §4301-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 742, §3 (NEW).]

1. Adverse health care treatment decision. "Adverse health care treatment decision" means a health care treatment decision made by or on behalf of a carrier offering or renewing a health plan denying in whole or in part payment for or provision of otherwise covered services requested by or on behalf of an enrollee. "Adverse health care treatment decision" includes a rescission determination and an initial coverage eligibility determination, consistent with the requirements of the federal Affordable Care Act.

[ 2011, c. 364, §20 (AMD) .]

2. Authorized representative. "Authorized representative" means:

A. A person to whom an enrollee has given express written consent to represent the enrollee in an external review; [1999, c. 742, §3 (NEW).]

B. A person authorized by law to provide consent to request an external review for an enrollee; or [1999, c. 742, §3 (NEW).]

C. A family member of an enrollee or an enrollee's treating health care provider when the enrollee is unable to provide consent to request an external review. [1999, c. 742, §3 (NEW).]

[ 1999, c. 742, §3 (NEW) .]

3. Carrier. "Carrier" means:

A. An insurance company licensed in accordance with this Title to provide health insurance; [1999, c. 742, §3 (NEW).]

B. A health maintenance organization licensed pursuant to chapter 56; [1999, c. 742, §3 (NEW).]

C. A preferred provider arrangement administrator registered pursuant to chapter 32; [1999, c. 742, §3 (NEW).]

D. A fraternal benefit society, as defined by section 4101; [1999, c. 742, §3 (NEW).]

E. A nonprofit hospital or medical service organization or health plan licensed pursuant to Title 24; [1999, c. 742, §3 (NEW).]

F. A multiple-employer welfare arrangement licensed pursuant to chapter 81; [2011, c. 364, §21 (AMD).]

G. A self-insured employer subject to state regulation as described in section 2848-A; or [2011, c. 364, §21 (AMD).]

H. Notwithstanding any other provision of this Title, an entity offering coverage in this State that is subject to the requirements of the federal Affordable Care Act. [2011, c. 364, §22 (NEW).]

An employer exempted from the applicability of this chapter under the federal Employee Retirement Income Security Act of 1974, 29 United States Code, Sections 1001 to 1461 (1988) is not considered a carrier.

[ 2011, c. 364, §§21, 22 (AMD) .]

4. Clinical peer. "Clinical peer" means a physician or other licensed health care practitioner who holds a nonrestricted license in a state of the United States in the same or similar specialty as typically manages the medical condition, procedure or treatment under review, or other physician or health care practitioner with demonstrable expertise necessary to review a case.

[ 1999, c. 742, §3 (NEW) .]

5. Enrollee. "Enrollee" means an individual who is enrolled in a health plan or a managed care plan.

[ 1999, c. 742, §3 (NEW) .]

6. Health care treatment decision. "Health care treatment decision" means a decision regarding diagnosis, care or treatment when medical services are provided by a health plan, or a benefits decision involving determinations regarding medically necessary health care, preexisting condition determinations and determinations regarding experimental or investigational services.

[ 2001, c. 288, §1 (AMD) .]

7. Health plan. "Health plan" means a plan offered or administered by a carrier that provides for the financing or delivery of health care services to persons enrolled in the plan, other than a plan that provides only accidental injury, specified disease, hospital indemnity, Medicare supplement, disability income, long-term care or other limited benefit coverage not subject to the requirements of the federal Affordable Care Act. A plan that is subject to the requirements of the federal Affordable Care Act and offered in this State by a carrier, including, but not limited to, a qualified health plan offered on an American Health Benefit Exchange or a SHOP Exchange established pursuant to the federal Affordable Care Act, is a health plan for purposes of this chapter.

[ 2011, c. 364, §23 (AMD) .]

8. Independent review organization. "Independent review organization" means an entity that conducts independent external reviews of adverse health care treatment decisions.

[ 1999, c. 742, §3 (NEW) .]

9. Managed care plan. "Managed care plan" means a plan offered or administered by a carrier that provides for the financing or delivery of health care services to persons enrolled in the plan through:

A. Arrangements with selected providers to furnish health care services; and [1999, c. 742, §3 (NEW).]

B. Financial incentives for persons enrolled in the plan to use the participating providers and procedures provided for by the plan. [1999, c. 742, §3 (NEW).]

A return to work program developed for the management of workers' compensation claims may not be considered a managed care plan.

[ 1999, c. 742, §3 (NEW) .]

10. Medically appropriate health care.

[ 2001, c. 288, §2 (RP) .]

10-A. Medically necessary health care. "Medically necessary health care" means health care services or products provided to an enrollee for the purpose of preventing, diagnosing or treating an illness, injury or disease or the symptoms of an illness, injury or disease in a manner that is:

A. Consistent with generally accepted standards of medical practice; [2001, c. 288, §3 (NEW).]

B. Clinically appropriate in terms of type, frequency, extent, site and duration; [2001, c. 288, §3 (NEW).]

C. Demonstrated through scientific evidence to be effective in improving health outcomes; [2001, c. 288, §3 (NEW).]

D. Representative of "best practices" in the medical profession; and [2001, c. 288, §3 (NEW).]

E. Not primarily for the convenience of the enrollee or physician or other health care practitioner. [2001, c. 288, §3 (NEW).]

[ 2001, c. 288, §3 (NEW) .]

11. Medical necessity.

[ 2001, c. 288, §4 (RP) .]

12. Ordinary care. "Ordinary care" means, in the case of a carrier, the degree of care that a carrier of ordinary prudence would use under the same or similar circumstances. For a person who is an agent of a carrier, "ordinary care" means the degree of care that a person of ordinary prudence would use under the same or similar circumstances.

[ 1999, c. 742, §3 (NEW) .]

13. Participating provider. "Participating provider" means a licensed or certified provider of health care services, including mental health services, or health care supplies that has entered into an agreement with a carrier to provide those services or supplies to an individual enrolled in a managed care plan.

[ 1999, c. 742, §3 (NEW) .]

14. Peer-reviewed medical literature. "Peer-reviewed medical literature" means scientific studies published in at least 2 articles from major peer-reviewed medical journals that present supporting data that the proposed use of a drug or device is safe and effective.

[ 1999, c. 742, §3 (NEW) .]

15. Plan sponsor. "Plan sponsor" means an employer, association, public agency or any other entity providing a health plan.

[ 1999, c. 742, §3 (NEW) .]

16. Provider. "Provider" means a practitioner or facility licensed, accredited or certified to perform specified health care services consistent with state law.

[ 1999, c. 742, §3 (NEW) .]

16-A. Provider profiling program. "Provider profiling program" means a program that uses provider data in order to rate or rank provider quality, cost or efficiency of care by the use of a grade, star, tier, rating or any other form of designation that provides an enrollee with an incentive to use a designated provider based on quality, cost or efficiency of care.

[ 2013, c. 383, §3 (AMD) .]

17. Religious nonmedical provider. "Religious nonmedical provider" means a provider who provides only religious nonmedical treatment or religious nonmedical nursing care.

[ 1999, c. 742, §3 (NEW) .]

18. Special condition. "Special condition" means a condition or disease that is life-threatening, degenerative or disabling and requires specialized medical care over a prolonged period of time.

[ 1999, c. 742, §3 (NEW) .]

19. Specialist. "Specialist" means an appropriately licensed and credentialed health care provider with specialized training and clinical expertise.

[ 1999, c. 742, §3 (NEW) .]

20. Standard reference compendia. "Standard reference compendia" means:

A. The United States Pharmacopeia Drug Information or information published by its successor organization; or [1999, c. 742, §3 (NEW).]

B. The American Hospital Formulary Service Drug Information or information published by its successor organization. [1999, c. 742, §3 (NEW).]

[ 1999, c. 742, §3 (NEW) .]

SECTION HISTORY

1999, c. 742, §3 (NEW). 2001, c. 288, §§1-4 (AMD). 2007, c. 199, Pt. B, §1 (AMD). 2009, c. 439, Pt. B, §1 (AMD). 2011, c. 364, §§20-23 (AMD). 2013, c. 383, §3 (AMD).



24-A §4302. Reporting requirements

To offer or renew a health plan in this State, a carrier must comply with the following requirements. [2007, c. 199, Pt. B, §2 (AMD).]

1. Description of plan. A carrier shall provide to prospective enrollees and participating providers, and to members of the public and nonparticipating providers upon request, information on the terms and conditions of the plan to enable those persons to make informed decisions regarding their choice of plan. A carrier shall provide this information annually to current enrollees, participating providers and the superintendent. This information must be presented in a standardized format acceptable to the superintendent. In adopting rules or developing standardized reporting formats, the superintendent shall consider the nature of the health plan and the extent to which rules or standardized formats are appropriate to the plan. All written and oral descriptions of the health plan must be truthful and must use appropriate and objective terms that are easy to understand. These descriptions must be consistent with standards developed for supplemental insurance coverage under the United States Social Security Act, Title XVIII, 42 United States Code, Sections 301 to 1397 (1988). Descriptions of plans under this subsection must be standardized so that enrollees may compare the attributes of the plans. After a carrier has provided the required information, the annual information requirement under this subsection may be satisfied by the provision of any amendments to the materials on an annual basis. Specific items that must be included in a description are as follows:

A. Coverage provisions, benefits and any exclusions by category of service, type of provider and, if applicable, by specific service, including but not limited to the following types of exclusions and limitations:

(1) Health care services excluded from coverage;

(2) Health care services requiring copayments or deductibles paid by enrollees;

(3) Restrictions on access to a particular provider type;

(4) Health care services that are or may be provided only by referral; and

(5) Childhood immunizations as recommended by the United States Department of Health and Human Services, Centers for Disease Control and Prevention and the American Academy of Pediatrics; [2009, c. 439, Pt. A, §2 (AMD).]

B. Any prior authorization or other review requirements, including preauthorization review, concurrent review, postservice review, postpayment review and any procedures that may result in the enrollee being denied coverage or not being provided a particular service; [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

C. A general description of the methods used to compensate providers, including capitation and methods in which providers receive compensation based upon referrals, utilization or cost criteria; [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

D. An explanation of how health plan limitations affect enrollees, including information on enrollee financial responsibilities for payment of coinsurance or other noncovered or out-of-plan services and limits on preexisting conditions and waiting periods; [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

E. The terms under which the health plan may be renewed by the plan members or enrollees, including any reservation by the health plan of any right to increase premiums; [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

F. A statement as to when benefits cease in the event of nonpayment of the prepaid or periodic premium and the effect of nonpayment upon the enrollees who are hospitalized or undergoing treatment for an ongoing condition; [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

G. A description of the manner in which the plan addresses the following: the provision of appropriate and accessible care in a timely fashion; an effective and timely grievance process and the circumstances in which an enrollee may obtain a 2nd opinion; timely determinations of coverage issues; confidentiality of medical records; and written copies of coverage decisions that are not explicit in the health plan agreement. The description must also include a statement explaining the circumstances under which health status may be considered in making coverage decisions in accordance with state and federal laws and that enrollees may refuse particular treatments without jeopardizing future treatment; [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

H. Procedures an enrollee must follow to obtain drugs and medicines that are subject to a plan list or plan formulary, if any; a description of the formulary; and a description of the extent to which an enrollee will be reimbursed for the cost of a drug that is not on a plan list or plan formulary. Enrollees may request additional information related to specific drugs that are not on the drug formulary; [1999, c. 742, §4 (AMD).]

I. Information on where and in what manner health care services may be obtained; [1999, c. 742, §4 (AMD).]

J. A description of the independent external review procedures and the circumstances under which an enrollee is entitled to independent external review as required by this chapter; [2009, c. 439, Pt. B, §2 (AMD).]

K. A description of the requirements for enrollees to obtain coverage of routine costs of clinical trials and information on the manner in which enrollees not eligible to participate in clinical trials may qualify for the compassionate use program of the federal Food and Drug Administration for use of investigational drugs pursuant to 21 Code of Federal Regulations, Section 312.34, as amended; and [2009, c. 439, Pt. B, §3 (AMD).]

L. A description of a provider profiling program that may be a part of the health plan, including the location of provider performance ratings in the plan materials or on a publicly accessible website, information explaining the provider rating system and the basis upon which provider performance is measured, the limitations of the data used to measure provider performance, the process for selecting providers and a conspicuous written disclaimer explaining the provider performance ratings should only be used as a guide for choosing a provider and that enrollees should consult their current provider before making a decision about their health care based on a provider rating. [2009, c. 439, Pt. B, §4 (NEW).]

[ 2009, c. 439, Pt. A, §2 (AMD); 2009, c. 439, Pt. B, §§2-4 (AMD) .]

2. Plan complaint; adverse decisions; prior authorization statistics. A carrier shall provide annually to the superintendent information for each health plan that it offers or renews on plan complaints, adverse decisions and prior authorization statistics. This statistical information must contain, at a minimum:

A. The ratio of the number of complaints received by the plan to the total number of enrollees, reported by type of complaint and category of enrollee; [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

B. The ratio of the number of adverse decisions issued by the plan to the number of complaints received, reported by category; [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

C. The ratio of the number of prior authorizations denied by the plan to the number of prior authorizations requested, reported by category; [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

D. The ratio of the number of successful enrollee appeals to the total number of appeals filed; [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

E. The percentage of disenrollments by enrollees and providers from the health plan within the previous 12 months and the reasons for the disenrollments. With respect to enrollees, the information provided in this paragraph must differentiate between voluntary and involuntary disenrollments; and [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

F. Enrollee satisfaction statistics, including provider-to-enrollee ratio by geographic region and medical specialty and a report on what actions, if any, the carrier has taken to improve complaint handling and eliminate the causes of valid complaints. [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

[ 2007, c. 199, Pt. B, §3 (AMD) .]

3. Acceptable methods of providing information. A carrier may meet any of the reporting requirements set forth in this section by providing information in conformity with the requirements of the federal Health Maintenance Organization Act of 1973, 42 United States Code, Sections 280c and 300e to 300e-17 (1988), or any other applicable state or federal law or any accrediting organization recognized by the superintendent, as long as the superintendent finds that the information is substantially similar to the information required by this section and is presented in a format that provides a meaningful comparison between health plans. When the superintendent determines that it is feasible and appropriate, the information required by this section must be provided by geographic region, age, gender and type of employer or group. With respect to geographical breakdown, the information must be provided in a manner that permits comparisons between urban and rural areas.

[ 1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF) .]

4. Claims data. By February 1st of each year, a carrier that provides only administrative services for a plan sponsor shall annually file with the superintendent for the most recent complete calendar year for all covered individuals in the State the total number of claims paid for each plan sponsor and the total dollar amount of claims paid for each plan sponsor.

[ 2001, c. 457, §23 (NEW) .]

5. Annual report; claims for diagnosis and treatment of Lyme disease and other tick-borne illnesses. By February 1st of each year, all carriers shall file with the superintendent for the most recent calendar year for all covered individuals in the State the total claims made for the diagnosis and treatment of Lyme disease and other tick-borne illnesses. The filing must include information on the number of claims made for the diagnosis and treatment of Lyme disease and other tick-borne illnesses, the total dollar amount of those claims, the number of claim denials and the reasons for those denials, the number and outcome of internal appeals and the number of external appeals related to the diagnosis and treatment of Lyme disease and other tick-borne illnesses. The superintendent shall compile from all carriers this data in an annual report and submit the report by March 15th of each year to the joint standing committee of the Legislature having jurisdiction over health insurance matters. The superintendent shall consult with the Department of Health and Human Services, Maine Center for Disease Control and Prevention to determine any additional information to be collected from carriers, beginning with data for calendar year 2011.

[ 2009, c. 494, §5 (AMD) .]

6. Reporting required pursuant to the Affordable Care Act. Notwithstanding any other requirements of this Title, a carrier shall provide to the Secretary of the United States Department of Health and Human Services, and make available to the public when required by federal law, any information required by the federal Affordable Care Act. Carriers shall provide the information to the superintendent upon request.

[ 2011, c. 364, §24 (NEW) .]

SECTION HISTORY

1995, c. 673, §C1 (NEW). 1995, c. 673, §C2 (AFF). 1999, c. 742, §§4,5 (AMD). 2001, c. 457, §23 (AMD). 2007, c. 199, Pt. B, §§2, 3 (AMD). 2007, c. 561, §2 (AMD). 2009, c. 439, Pt. A, §2 (AMD). 2009, c. 439, Pt. B, §§2-4 (AMD). 2009, c. 494, §5 (AMD). 2011, c. 364, §24 (AMD).



24-A §4303. Plan requirements

A carrier offering or renewing a health plan in this State must meet the following requirements. [2007, c. 199, Pt. B, §4 (AMD).]

1. Demonstration of adequate access to providers. A carrier offering or renewing a managed care plan shall provide to its members reasonable access to health care services. A carrier may provide incentives to members to use designated providers based on cost or quality, but may not require members to use designated providers of health care services.

A. [2007, c. 199, Pt. B, §5 (AMD); MRSA T.24-A, §4303, sub-1, ¶A (RP).]

B. [2011, c. 90, Pt. F, §7 (RP).]

C. [2011, c. 90, Pt. F, §7 (RP).]

[ 2011, c. 90, Pt. F, §7 (RPR) .]

2. Credentialing. The credentialing of providers by a carrier is governed by this subsection.

A. The granting of credentials must be based on objective standards that are available to providers upon application for credentialing. A carrier shall consult with appropriately qualified health care professionals in developing its credentialing standards. [2015, c. 84, §1 (AMD).]

B. All credentialing decisions, including those granting, denying or withdrawing credentials, must be in writing. The provider must be provided with all reasons for the denial of an application for credentialing or the withdrawal of credentials. A withdrawal of credentials must be treated as a provider termination and is subject to the requirements of subsection 3-A. [2015, c. 84, §1 (AMD).]

C. A carrier shall establish and maintain an appeal procedure, including the provider's right to a hearing, for dealing with provider concerns relating to the denial of credentialing for not meeting the objective credentialing standards of the plan and the contractual relationship between the carrier and the provider. The superintendent shall determine whether the process provided by a carrier is fair and reasonable. This procedure must be specified in every contract between a carrier and a provider or between a carrier and a provider network if a carrier does not contract with providers individually. [2015, c. 84, §1 (AMD).]

D. A carrier shall make credentialing decisions, including those granting or denying credentials, within 60 days of receipt of a completed credentialing application from a provider. The time period for granting or denying credentials may be extended upon written notification from the carrier within 60 days following submission of a completed application stating that information contained in the application requires additional time for verification. All credentialing decisions must be made within 180 days of receipt of a completed application. For the purposes of this paragraph, an application is completed if the application includes all of the information required by the uniform credentialing application used by carriers and providers in this State, such attachments to that application as required by the carrier at the time of application and all corrections required by the carrier. A carrier shall review the entire application before returning it to the provider for corrections with a comprehensive list of all corrections needed at the time the application is first returned to the provider. A carrier may not require that a provider have a home address within the State before accepting an application. [2015, c. 84, §1 (AMD).]

E. [2013, c. 383, §4 (RP).]

[ 2015, c. 84, §1 (AMD) .]

2-A. Payment to provider for services rendered during pendency of credentialing. A carrier offering or renewing a health plan in the State shall pay claims for services rendered to an enrollee by a provider prior to credentials being granted from the date a complete application for credentialing is submitted to the carrier as long as credentials are granted to that provider by the carrier in accordance with the requirements of subsection 2. A provider intending to submit a claim pursuant to this subsection may not submit the claim until the provider has been notified by the carrier whether the provider has been credentialed and of the effective date of any credentials. If a claim is submitted prior to the date credentials are granted, the carrier may process that claim in the same manner as a claim submitted by a provider that has not been credentialed.

[ 2015, c. 84, §2 (NEW) .]

3. Provider's right to advocate for medically appropriate care. A carrier offering or renewing a managed care plan may not terminate or otherwise discipline a participating provider because the provider advocates for medically appropriate health care. A carrier may not restrict a provider from disclosing to any enrollee any information the provider determines appropriate regarding the nature of treatment and any risks or alternatives to treatment, the availability of other therapy, consultations or tests or the decision of any plan to authorize or deny health care services or benefits.

A. For the purposes of this section, "to advocate for medically appropriate health care" means to discuss or recommend a course of treatment to an enrollee; to appeal a managed care plan's decision to deny payment for a service pursuant to an established grievance or appeal procedure; or to protest a decision, policy or practice that the provider, consistent with the degree of learning and skill ordinarily possessed by reputable providers, reasonably believes impairs the provider's ability to provide medically appropriate health care to the provider's patients. [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

B. Nothing in this subsection may be construed to prohibit a plan from making a determination not to pay for a particular medical treatment or service or to enforce reasonable peer review or utilization review protocols. [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

[ 2007, c. 199, Pt. B, §6 (AMD) .]

3-A. Termination of participating providers. A carrier offering or renewing a managed care plan may not terminate or nonrenew a contract with a participating provider unless the carrier provides the provider with a written explanation prior to the termination or nonrenewal of the reasons for the proposed contract termination or nonrenewal and provides an opportunity for a review or hearing in accordance with this subsection. The existence of a termination without cause provision in a carrier's contract with a provider does not supersede the requirements of this subsection. This subsection does not apply to termination cases involving imminent harm to patient care, a final determination of fraud by a governmental agency, a final disciplinary action by a state licensing board or other governmental agency that impairs the ability of a provider to practice. A review or hearing of proposed contract termination must meet the following requirements.

A. The notice of the proposed contract termination or nonrenewal provided by the carrier to the participating provider must include:

(1) The reason or reasons for the proposed action in sufficient detail to permit the provider to respond;

(2) Reference to the evidence or documentation underlying the carrier's decision to pursue the proposed action. A carrier shall permit a provider to review this evidence and documentation upon request;

(3) Notice that the provider has the right to request a review or hearing before a panel appointed by the carrier;

(4) A time limit of not less than 30 days from the date the provider receives the notice within which a provider may request a review or hearing; and

(5) A time limit for a hearing date that must be not less than 30 days after the date of receipt of a request for a hearing.

Termination or nonrenewal may not be effective earlier than 60 days from the receipt of the notice of termination or nonrenewal. [1997, c. 163, §2 (NEW).]

B. A hearing panel must be composed of at least 3 persons appointed by the carrier and one person on the hearing panel must be a clinical peer in the same discipline and the same or similar specialty of the provider under review. A hearing panel may be composed of more than 3 persons if the number of clinical peers on the hearing panel constitutes 1/3 or more of the total membership of the panel. [1997, c. 163, §2 (NEW).]

C. A hearing panel shall render a written decision on the proposed action in a timely manner. This decision must be either the reinstatement of the provider by the carrier, the provisional reinstatement of the provider subject to conditions established by the carrier or the termination or nonrenewal of the provider. [1997, c. 163, §2 (NEW).]

D. A decision by a hearing panel to terminate or nonrenew a contract with a provider may not become effective less than 60 days after the receipt by the provider of the hearing panel's decision or until the termination date in the provider's contract, whichever is earlier. [1997, c. 163, §2 (NEW).]

[ 2007, c. 199, Pt. B, §7 (AMD) .]

3-B. Prohibition on financial incentives. A carrier offering or renewing a managed care plan may not offer or pay any type of material inducement, bonus or other financial incentive to a participating provider to deny, reduce, withhold, limit or delay specific medically necessary health care services covered under the plan to an enrollee. This subsection may not be construed to prohibit pilot projects authorized pursuant to section 4320-H or to prohibit contracts that contain incentive plans that involve general payments such as capitation payments or risk-sharing agreements that are made with respect to providers or groups of providers or that are made with respect to groups of enrollees.

[ RR 2011, c. 1, §41 (COR) .]

4. Grievance procedure for enrollees. A carrier offering or renewing a health plan in this State shall establish and maintain a grievance procedure that meets standards developed by the superintendent to provide for the resolution of claims denials or other matters by which enrollees are aggrieved.

A. The grievance procedure must include, at a minimum, the following:

(1) Notice to the enrollee promptly of any claim denial or other matter by which enrollees are likely to be aggrieved, stating the basis for the decision, the right to file a grievance, the procedure for doing so and the time period in which the grievance must be filed;

(2) Timelines within which grievances must be processed, including expedited processing for exigent circumstances. Timelines must be sufficiently expeditious to resolve grievances promptly. Decisions for second level grievance reviews as defined by bureau rules must be issued within 30 calendar days if the insured has not requested the opportunity to appear in person before authorized representatives of the health carrier;

(3) Procedures for the submission of relevant information and enrollee participation;

(4) Provision to the aggrieved party of a written statement upon the conclusion of any grievance process, setting forth the reasons for any decision. The statement must include notice to the aggrieved party of any subsequent appeal or external review rights, the procedure and time limitations for exercising those rights and notice of the right to file a complaint with the Bureau of Insurance and the toll-free telephone number of the bureau; and

(5) Decision-making by one or more individuals not previously involved in making the decision subject to the grievance. [2007, c. 199, Pt. B, §9 (AMD).]

B. In any appeal under the grievance procedure in which a professional medical opinion regarding a health condition is a material issue in the dispute, the aggrieved party is entitled to an independent 2nd opinion, paid for by the plan, of a provider of the same specialty participating in the plan. If a provider of the same specialty does not participate in the plan, then the 2nd opinion must be given by a nonparticipating provider. [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

C. In any appeal under the grievance procedure, the carrier shall provide auxiliary telecommunications devices or qualified interpreter services by a person proficient in American Sign Language when requested by an enrollee who is deaf or hard-of-hearing or printed materials in an accessible format, including Braille, large-print materials, computer diskette, audio cassette or a reader when requested by an enrollee who is visually impaired to allow the enrollee to exercise the enrollee's right to an appeal under this subsection. [1999, c. 742, §9 (NEW).]

D. Notwithstanding this subsection, a group health plan sponsored by an agricultural cooperative association located outside of this State that provides health insurance coverage to members of one or more agricultural cooperative associations located within this State may employ a grievance procedure for enrollees in the group health plan that meets the requirements of the state in which the group health plan is located if enrollees in the group health plan that reside in this State have the right to independent external review in accordance with section 4312 following any adverse health care treatment decision. Any difference in the grievance procedure requirements between those of the state in which the group health plan is located and those of this State must be limited to the number of days required for notification of prior authorization for nonemergency services and the number of days required for the issuance of a decision following the filing of an appeal of an adverse health care treatment decision. Enrollees in the group health plan that reside in this State must be notified as to the grievance procedure used by the group health plan and their right to independent external review in accordance with section 4312. [2003, c. 309, §1 (NEW).]

E. Health plans subject to the requirements of the federal Affordable Care Act must comply with federal claims and appeal requirements, including, but not limited to, the requirement that benefits for an ongoing course of treatment may not be reduced or terminated without advance notice and an opportunity for advance review, consistent with the requirements of the federal Affordable Care Act. [2011, c. 364, §25 (NEW).]

[ 2011, c. 364, §25 (AMD) .]

5. Identification of services provided by certified nurse practitioners and certified nurse midwives. All claims for coverage of services provided by certified nurse practitioners and certified nurse midwives must identify the certified nurse practitioners and certified nurse midwives who provided those services. A carrier offering or renewing a health plan in this State shall assign identification numbers or codes to certified nurse practitioners and certified nurse midwives who provide covered services for enrollees covered under that plan. A claim submitted for payment to a carrier by a health care provider or facility must include the identification number or code of the certified nurse practitioner or certified nurse midwife who provided the service and may not be submitted using the identification number or code of a physician or other health care provider who did not provide the covered service.

[ 2007, c. 199, Pt. B, §10 (AMD) .]

6. Standing referrals to specialists. A carrier shall establish and maintain a procedure to allow an enrollee with a special condition requiring ongoing care from a specialist to receive a standing referral to a specialist participating in the carrier's network for treatment of that special condition. If the carrier or the enrollee's primary care provider, in consultation with the carrier's medical director, determines that a standing referral is appropriate, the carrier shall ensure that the enrollee receives such a referral to a specialist. If a specialist able to treat the enrollee's special condition does not participate in the carrier's network, then the carrier shall ensure that the enrollee receives a standing referral to a nonparticipating specialist. A standing referral must be made pursuant to a treatment plan approved by the carrier's medical director in consultation with the enrollee's primary care provider. After the standing referral is made, the specialist is authorized to provide health care services to the enrollee in the same manner as the enrollee's primary care provider, subject to the terms of the treatment plan.

[ 1999, c. 742, §10 (NEW) .]

7. Continuity of care. If a contract between a carrier and a provider is terminated or benefits or coverage provided by a provider is terminated because of a change in the terms of provider participation in a health plan and an enrollee is undergoing a course of treatment from the provider at the time of termination, the carrier shall provide continuity of care in accordance with the requirements in paragraphs A to C. This section does not apply to provider terminations exempt from the requirements of subsection 3-A.

If a managed care contract for the provision of health insurance coverage between a plan sponsor and a carrier is replaced within the meaning of section 2849 with a different managed care contract and a health care provider that has been providing health care services to an enrollee is not in the replacement carrier's network, the replacement carrier shall provide continuity of care in accordance with the requirements in paragraphs A to C in the same manner as if the provider had been terminated from the replacement carrier's network as of the date of the policy replacement, but only with respect to benefits that are covered under the replacement contract.

A. The carrier shall notify an enrollee of the termination of the provider's contract at least 60 days in advance of the date of termination. When circumstances related to the termination render such notice impossible, the carrier shall provide affected enrollees as much notice as is reasonably possible. The notice given to the enrollee must include instructions on obtaining an alternate provider and must offer the carrier's assistance with obtaining an alternate provider and ensuring that there is no inappropriate disruption in the enrollee's ongoing treatment. [1999, c. 742, §10 (NEW).]

B. The carrier shall permit the enrollee to continue or be covered, with respect to the course of treatment with the provider, for a transitional period of at least 60 days from the date of notice to the enrollee of the provider's termination except that if an enrollee is in the 2nd trimester of pregnancy at the time of the provider's termination and the provider is treating the enrollee during the pregnancy, the transitional period must extend through the provision of postpartum care directly related to the pregnancy. [1999, c. 742, §10 (NEW).]

C. A carrier may make coverage of continued treatment by a provider under paragraph B conditional upon the provider's agreeing to the following terms and conditions.

(1) The provider agrees to accept reimbursement from the carrier at rates applicable prior to the start of the transitional period as payment in full and not to impose cost-sharing with respect to the enrollee in an amount that would exceed the cost-sharing that could have been imposed if the contract between the carrier and the provider had not been terminated.

(2) The provider agrees to adhere to the quality assurance standards of the carrier responsible for payment and to provide the carrier necessary medical information related to the care provided.

(3) The provider agrees otherwise to adhere to the carrier's policies and procedures, including procedures regarding referrals and prior authorizations and providing services pursuant to any treatment plan approved by the carrier. [1999, c. 742, §10 (NEW).]

[ 1999, c. 742, §10 (NEW) .]

7-A. Continuity of prescriptions. If an enrollee has been undergoing a course of treatment with a prescription drug by prior authorization of a carrier and the enrollee’s coverage with one carrier is replaced with coverage from another carrier pursuant to section 2849-B, the replacement carrier shall honor the prior authorization for that prescription drug and provide coverage in the same manner as the previous carrier until the replacement carrier conducts a review of the prior authorization for that prescription drug with the enrollee’s prescribing provider. Policies must include a notice of the right to request a review with the enrollee’s provider, and the replacing carrier must honor the prior carrier’s authorization for a period not to exceed 6 months if the enrollee’s provider participates in the review and requests the prior authorization be continued. The replacing carrier is not required to provide benefits for conditions or services not otherwise covered under the replacement policy, and cost sharing may be based on the copayments and coinsurance requirements of the replacement policy.

[ 2009, c. 439, Pt. F, §1 (NEW) .]

8. Maximum allowable charges. All policies, contracts and certificates executed, delivered and issued by a carrier under which the insured or enrollee may be subject to balance billing when charges exceed a maximum considered usual, customary and reasonable by the carrier or that contain contractual language of similar import must be subject to the following.

A. If benefits for covered services are limited to a maximum amount based on any combination of usual, customary and reasonable charges or other similar method, the carrier must:

(1) Clearly disclose that the insured or enrollee may be subject to balance billing as a result of claims adjustment; and

(2) Provide a toll-free number that an insured or enrollee may call prior to receiving services to determine the maximum allowable charge permitted by the carrier for a specified service. [2001, c. 410, Pt. B, §5 (NEW).]

B. The carrier must provide to the superintendent on request complete information on the methodology and specific data used by the carrier or any 3rd party on behalf of the carrier in adjusting any claim submitted by or on behalf of the insured or enrollee. In considering the reasonableness of the methodology for calculating maximum allowable charges, the superintendent shall consider whether the methodology takes into account relevant data specific to this State if there is sufficient data to constitute a representative sample of charge data for the same or comparable service. [2001, c. 410, Pt. B, §5 (NEW).]

[ 2001, c. 410, Pt. B, §5 (NEW) .]

8-A. Protection from balance billing by participating providers. An enrollee's responsibility for payment under a managed care plan must be limited as provided in this subsection.

A. The terms of a managed care plan must provide that the enrollee's responsibility for the cost of covered health care rendered by participating providers is limited to the cost-sharing provisions expressly disclosed in the contract, such as deductibles, copayments and coinsurance, and that if the enrollee has paid the enrollee's share of the charge as specified in the plan, the carrier shall hold the enrollee harmless from any additional amount owed to a participating provider for covered health care. [2011, c. 238, Pt. A, §1 (NEW).]

B. Every provider agreement with a participating provider must be in writing and must set forth that if the carrier fails to pay for health care services as set forth in the contract, the enrollee is not liable to the provider for any sums owed by the carrier. [2011, c. 238, Pt. A, §1 (NEW).]

C. A participating provider may not collect or attempt to collect any charge from an enrollee for covered health care beyond the amount permitted by the terms of the plan, notwithstanding the carrier's insolvency, the carrier's failure to pay the amount owed by the carrier, any other breach by the carrier of the provider agreement or the failure of the provider agreement to include the written hold harmless provision required by paragraph B. [2011, c. 238, Pt. A, §1 (NEW).]

[ 2011, c. 238, Pt. A, §1 (NEW) .]

9. (REALLOCATED TO T. 24-A, §4303, sub-§11) Absolute discretion clauses.

[ RR 2003, c. 1, §21 (RAL); 2003, c. 110, §1 (NEW) .]

9. Notice of amendments to provider agreements. A carrier offering or renewing a health plan in this State shall notify a participating provider of a proposed amendment to a provider agreement at least 60 days prior to the amendment's proposed effective date. If an amendment that has substantial impact on the rights and obligations of providers is made to a manual, policy or procedure document referenced in the provider agreement, such as material changes to fee schedules or material changes to procedural coding rules specified in the manual, policy or procedure document, the carrier shall provide 60 days' notice to the provider. After the 60-day notice period has expired, the amendment to a manual, policy or procedure document becomes effective and binding on both the carrier and the provider subject to any applicable termination provisions in the provider agreement, except that the carrier and provider may mutually agree to waive the 60-day notice requirement. This subsection may not be construed to limit the ability of a carrier and provider to mutually agree to the proposed change at any time after the provider has received notice of the proposed amendment.

[ 2007, c. 199, Pt. B, §11 (AMD) .]

10. Limits on retrospective denials. A carrier offering a health plan in this State may not impose on any provider any retrospective denial of a previously paid claim or any part of that previously paid claim unless:

A. The carrier has provided the reason for the retrospective denial in writing to the provider; and [2003, c. 218, §9 (NEW).]

B. The time that has elapsed since the date of payment of the previously paid claim does not exceed 12 months. The retrospective denial of a previously paid claim may be permitted beyond 12 months from the date of payment only for the following reasons:

(1) The claim was submitted fraudulently;

(2) The claim payment was incorrect because the provider or the insured was already paid for the health care services identified in the claim;

(3) The health care services identified in the claim were not delivered by the provider;

(4) The claim payment was for services covered by Title XVIII, Title XIX or Title XXI of the Social Security Act;

(5) The claim payment is the subject of adjustment with another insurer, administrator or payor; or

(6) The claim payment is the subject of legal action. [2007, c. 106, §1 (AMD).]

For purposes of this subsection, "retrospective denial of a previously paid claim" means any attempt by a carrier to retroactively collect payments already made to a provider with respect to a claim by requiring repayment of such payments, reducing other payments currently owed to the provider, withholding or setting off against future payments or reducing or affecting the future claim payments to the provider in any other manner. The provider has 6 months from the date of notification under this subsection to determine whether the insured has other appropriate insurance that was in effect on the date of service. Notwithstanding the terms of the provider agreement, the carrier shall allow for the submission of a claim that was previously denied by another insurer because of the insured's transfer or termination of coverage.

[ 2007, c. 106, §1 (AMD) .]

11. (REALLOCATED FROM T. 24-A, §4303, sub-§9) Absolute discretion clauses. The use and enforcement of an absolute discretion clause is governed by this subsection.

A. A policy, contract, certificate or agreement offered, delivered, issued or renewed for delivery in this State by a carrier to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services may not contain a provision purporting to reserve sole or absolute discretion to the carrier to interpret the terms of the contract or to provide standards of interpretation or review that are inconsistent with the laws of this State. [RR 2003, c. 1, §21 (RAL).]

B. A carrier may not enforce a provision in a policy, contract, certificate or agreement that was offered, delivered or issued for delivery in this State and has been continued or renewed by a group policy holder or individual enrollee in this State that purports to reserve sole or absolute discretion to the carrier to interpret the terms of the contract or to provide standards of interpretation or review that are inconsistent with the laws of this State. [RR 2003, c. 1, §21 (RAL).]

[ RR 2003, c. 1, §21 (RAL) .]

12. Publication of policies by carriers. A carrier must publish at least 5 individual health plans with the highest level of enrollment and at least 5 small group health plans with the highest level of enrollment on the carrier’s publicly accessible website in a manner that will allow consumers to review the coverage offered under each policy. The policies posted on the website must be updated when changes are made to the policies by the carrier. The appearance of the policy on the website must duplicate the appearance of a paper copy of the policy. The bureau shall provide a link from its website to each carrier’s website. A carrier must review annually which policies to post and make any necessary changes on its website. A carrier must post the required policies on its website within 90 days after the effective date of this subsection.

[ 2009, c. 439, Pt. A, §3 (NEW) .]

13. Explanation of benefits. A carrier offering an individual expense-incurred health plan to residents of this State or an expense-incurred group health plan to an employer in this State shall provide individual policyholders and group certificate holders with clear written explanations of benefit documents in response to the filing of any claim providing for coverage of hospital or medical expenses. The explanation of benefits must include all of the following information:

A. The date of service; [2009, c. 439, Pt. A, §4 (NEW).]

B. The provider of the service; [2009, c. 439, Pt. A, §4 (NEW).]

C. An identification of the service for which the claim is made; [2009, c. 439, Pt. A, §4 (NEW).]

D. Any amount the insured is obligated to pay under the policy for copayment or coinsurance; [2009, c. 439, Pt. A, §4 (NEW).]

E. A telephone number and address where the insured may obtain clarification of the explanation of benefits; [2009, c. 439, Pt. A, §4 (NEW).]

F. A notice of appeal rights; and [2009, c. 439, Pt. A, §4 (NEW).]

G. A notice of the right to file a complaint with the bureau after exhausting any appeals under a carrier's internal appeals process. [2009, c. 439, Pt. A, §4 (NEW).]

The superintendent shall establish by rule the minimum information and standards for explanation of benefits forms used by carriers, taking into consideration any input from stakeholders and any national standards for explanation of benefits forms. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. This subsection applies to any explanation of benefits form issued on or after January 1, 2010.

[ 2009, c. 439, Pt. A, §4 (NEW) .]

14. Policy terms. The superintendent may by rule define standard policy terms that must be used in all policies issued by carriers offering health plans in the State. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 439, Pt. A, §5 (NEW) .]

15. Uniform explanation of coverage documents and standardized definitions. A carrier offering a health plan in this State shall:

A. Provide to applicants, enrollees and policyholders or certificate holders a summary of benefits and an explanation of coverage that accurately describe the benefits and coverage under the applicable plan or coverage. A summary of benefits and an explanation of coverage must conform with the requirements of the federal Affordable Care Act; and [2011, c. 364, §26 (NEW).]

B. Use standard definitions of insurance-related and medical-related terms in connection with health insurance coverage as required by the federal Affordable Care Act. [2011, c. 364, §26 (NEW).]

(Subsection 15 as enacted by PL 2011, c. 451, §1 is REALLOCATED TO TITLE 24-A, SECTION 4303, SUBSECTION 17)

[ 2011, c. 364, §26 (NEW) .]

16. Language and culture. All notices to applicants, enrollees and policyholders or certificate holders subject to the requirements of the federal Affordable Care Act must be provided in a culturally and linguistically appropriate manner consistent with the requirements of the federal Affordable Care Act.

[ 2011, c. 364, §27 (NEW) .]

17. (REALLOCATED FROM T. 24-A, §4303, sub-§15) Prohibition on "most favored nation" clauses. Participation agreements between carriers and providers are governed by this subsection.

A. A participation agreement between a carrier and a provider may not include a provision, commonly referred to as a "most favored nation" clause, that:

(1) Prohibits, or grants the carrier an option to prohibit, the provider from entering into a participation agreement with another carrier to provide services at a lower price than the payment specified in the participation agreement;

(2) Requires, or grants the carrier an option to require, the provider to accept a lower payment in the event the provider agrees to provide services to any other carrier at a lower price;

(3) Requires, or grants the carrier an option of, termination or renegotiation of the existing participation agreement in the event the provider agrees to provide services to any other carrier at a lower price; or

(4) Requires the provider to disclose its reimbursement rates from other carriers. [RR 2011, c. 1, §42 (RAL).]

B. The superintendent may grant a waiver to paragraph A on application by either a carrier or a provider. A carrier or provider requesting a waiver for more than one participation agreement must file a separate application for each requested waiver. The superintendent may grant a waiver only after issuing a finding that the inclusion in the participation agreement of a most favored nation clause as described in paragraph A is not anticompetitive. A carrier or provider requesting a waiver may request a hearing on the application for a waiver in accordance with section 229. The findings and decision of the superintendent are final agency actions for the purposes of Title 5, chapter 375, subchapter 7 and, notwithstanding section 236, subsection 2, may be appealed regardless of whether a hearing was held. The superintendent's review under this paragraph is limited to the most favored nation clause, and any decision under this paragraph is for purposes of this subsection only and may not be construed as a finding or decision regarding the legality of the provision under other applicable law. [RR 2011, c. 1, §42 (RAL).]

C. Prior to the issuance of the superintendent's findings and decision on an application for a waiver pursuant to this subsection, any contract, proposal or draft legal instrument submitted to the superintendent in an application for a waiver is not a public record for the purposes of Title 1, chapter 13, except that the name and business address of the parties to an application for a waiver are public information. After the issuance of the superintendent's findings and decision, the superintendent may disclose any information that the superintendent determines is not proprietary information. For the purposes of this paragraph, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the carrier or provider submitting the information and would make available information not otherwise publicly available. [RR 2011, c. 1, §42 (RAL).]

D. A carrier may not discriminate or retaliate against a provider for filing or opposing an application for a waiver under this subsection. [RR 2011, c. 1, §42 (RAL).]

E. A provider may not discriminate or retaliate against a carrier for filing or opposing an application for a waiver under this subsection. [RR 2011, c. 1, §42 (RAL).]

F. For the purposes of this subsection, the factors the superintendent may consider in determining whether to grant a waiver based on a finding that the inclusion of a most favored nation clause as described in paragraph A is not anticompetitive include, but are not limited to:

(1) Any reduction or limit on competition among carriers or providers;

(2) The impact on quality and availability of health care services, including the geographic distribution of providers;

(3) The size of the provider and the type of any specialty;

(4) The market share of the carrier and the provider;

(5) The impact on the price and stability of health insurance and health care services to consumers; and

(6) The impact on reimbursement rates in the provider marketplace. [RR 2011, c. 1, §42 (RAL).]

[ RR 2011, c. 1, §42 (RAL) .]

18. Provider contract requirements. A carrier offering a health plan must meet the requirements of this subsection with respect to a contract offered by the carrier to a provider, including a contract offered through a preferred provider arrangement, as defined in section 2671, subsection 7. This subsection does not apply to dental or vision plans.

A. If the contract for a preferred provider arrangement includes a reference to policies or procedures to which a contracting provider would be bound, all such policies and procedures must be provided to the provider for review in an easily accessible manner upon the provider's request at the time the contract is offered. [2013, c. 399, §1 (NEW).]

B. Upon the provider's request at the time a contract for a preferred provider arrangement is offered, the following must be provided to a provider for review:

(1) The fee schedule or, if there is not a fee schedule for one or more of the services covered under the contract, the terms under which payment is determined. A carrier may require a provider to execute a nondisclosure agreement covering the information provided under this subparagraph; and

(2) The identity of all carriers for which the provider is agreeing to provide services to health plan enrollees. [2013, c. 399, §1 (NEW).]

C. As a condition of participation in one of the carrier's preferred provider arrangements, a contract offered by a carrier may not require a provider to participate in any other carrier's network subsequently offered by the carrier or by a carrier's preferred provider arrangement. [2013, c. 399, §1 (NEW).]

D. Without the provider's prior written consent, a provider's contractual participation in a carrier's preferred provider arrangement may not:

(1) Subject the provider to health plan payor requirements or fee schedules that materially differ from the terms of the provider's contract with the carrier, unless those materially different terms are set out in writing in a separate section of the contract, such as an exhibit or amendment; or

(2) Permit the terms of the provider's existing preferred provider arrangement contract to be superseded by a carrier's subsequent contract with a health plan payor. [2013, c. 399, §1 (NEW).]

E. A preferred provider arrangement contract may not require a provider providing a service to an enrollee under a health plan included in the provider's contract to obtain preauthorization if the enrollee's health plan does not require prior authorization as a condition of coverage. [2013, c. 399, §1 (NEW).]

F. Explanation of remittance advices or comparable documents, whether in paper or electronic form, that accompany and identify payment of a provider's claims under a carrier's contract, including contracts offered through a preferred provider arrangement, must identify the administrator and payor of the provider's claims and include contact information. [2013, c. 399, §1 (NEW).]

The requirements of this subsection do not apply to a carrier offering a health plan with respect to preferred provider arrangement contracts with a hospital or pharmacy.

[ 2013, c. 399, §1 (NEW) .]

19. Information about provider networks. A carrier offering a managed care plan shall prominently disclose to applicants, prospective enrollees and enrollees information about the carrier's provider network for the applicable managed care plan, including whether there are hospitals, health care facilities, physicians or other providers not included in the plan's network and any differences in an enrollee's financial responsibilities for payment of covered services to a participating provider and to a provider not included in a provider network. The superintendent may adopt rules that set forth the manner, content and required disclosure of the information in accordance with this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 535, §1 (NEW) .]

20. Information about prescription drugs. Consistent with the requirements of the federal Affordable Care Act, a carrier offering a health plan in this State shall provide the following information to prospective enrollees and enrollees with respect to prescription drug coverage on its publicly accessible website.

A. A carrier shall post each prescription drug formulary for each health plan offered by the carrier. The prescription drug formularies must be posted in a manner that allows prospective enrollees and enrollees to search the formularies and compare formularies to determine whether a particular prescription drug is covered under a formulary. When a change is made to a formulary, the updated formulary must be posted on the website within 72 hours. [2015, c. 260, §1 (NEW).]

B. A carrier shall provide an explanation of:

(1) The requirements for utilization review, prior authorization or step therapy for each category of prescription drug covered under a health plan;

(2) The cost-sharing requirements for prescription drug coverage, including a description of how the costs of prescription drugs will specifically be applied or not applied to any deductible or out-of-pocket maximum required under a health plan;

(3) The exclusions from coverage under a health plan and any restrictions on use or quantity of covered health care services in each category of benefits; and

(4) The amount of coverage provided under a health plan for out-of-network providers or noncovered health care services and any right of appeal available to an enrollee when out-of-network providers or noncovered health care services are medically necessary. [2015, c. 260, §1 (NEW).]

[ 2015, c. 260, §1 (NEW) .]

SECTION HISTORY

1995, c. 673, Pt. C, §1 (NEW). 1995, c. 673, Pt. C, §2 (AFF). 1997, c. 163, §§1, 2 (AMD). 1999, c. 396, §5 (AMD). 1999, c. 396, §7 (AFF). 1999, c. 742, §§6-10 (AMD). 2001, c. 288, §5 (AMD). 2001, c. 410, Pt. B, §5 (AMD). RR 2003, c. 1, §21 (COR). 2003, c. 108, §1 (AMD). 2003, c. 110, §1 (AMD). 2003, c. 218, §9 (AMD). 2003, c. 309, §1 (AMD). 2003, c. 469, Pt. E, §20 (AMD). 2003, c. 689, Pt. B, §6 (REV). 2007, c. 106, §1 (AMD). 2007, c. 199, Pt. B, §§4-11 (AMD). 2009, c. 357, §1 (AMD). 2009, c. 439, Pt. A, §§3-5 (AMD). 2009, c. 439, Pt. F, §1 (AMD). 2009, c. 652, Pt. A, §33 (AMD). RR 2011, c. 1, §§41, 42 (COR). 2011, c. 90, Pt. F, §7 (AMD). 2011, c. 238, Pt. A, §1 (AMD). 2011, c. 270, §1 (AMD). 2011, c. 364, §§25-27 (AMD). 2011, c. 451, §1 (AMD). 2011, c. 451, §2 (AFF). 2013, c. 383, §4 (AMD). 2013, c. 399, §1 (AMD). 2013, c. 535, §1 (AMD). 2015, c. 84, §§1, 2 (AMD). 2015, c. 260, §1 (AMD).



24-A §4303-A. Provider profiling programs

1. Disclosure. At least 60 days prior to using or publicly disclosing the results of the provider profiling program, a carrier with a provider profiling program shall disclose to providers the methodologies, criteria, data and analysis used to evaluate provider quality, performance and cost, including but not limited to unit cost, price and cost-efficiency ratings. For the purposes of this subsection, the disclosure of data is satisfied by the provision by a carrier of a description of the data used in the evaluation, the source of the data, the time period subject to evaluation and, if applicable, the types of claims used in the evaluation including any adjustments to the data and exclusion from the data.

[ 2013, c. 383, §5 (NEW) .]

2. Provider profile. A carrier shall create and share with providers their provider profile at least 60 days prior to using or publicly disclosing the results of the provider profiling program.

[ 2013, c. 383, §5 (NEW) .]

3. Request for data. A provider may request a copy of its data within 30 days of the carrier's disclosure to a provider as required by subsection 2, and, upon request from a provider, a carrier shall provide to that provider the data associated with the requesting provider and all adjustments to the data used to evaluate that provider as part of the carrier's provider profiling program. The bureau shall adopt rules to establish requirements for the disclosure of data by a carrier to a provider in accordance with this subsection. The bureau shall provide in the rules for a time and manner of disclosure consistent with a carrier's ability to adopt, revise and develop an effective provider profiling program.

[ 2013, c. 383, §5 (NEW) .]

4. Appeals. A carrier shall establish a process that affords a provider the opportunity to review and dispute its provider profiling result within 30 days of being provided with its provider profile pursuant to subsection 2. The appeal process must:

A. Afford the provider the opportunity to correct material errors, submit additional information for consideration and seek review of data and performance ratings; [2013, c. 383, §5 (NEW).]

B. Afford the provider the opportunity to review any information or evaluation prepared by a 3rd party and used by the carrier as part of its provider profiling program; however, if the 3rd party provides the right to review and correct that data, any appeal pursuant to this paragraph is limited to whether the carrier accurately portrayed the information and not to the underlying determination made by the 3rd party; and [2013, c. 383, §5 (NEW).]

C. Allow the provider to request reconsideration of its provider profiling result and submit supplemental information, including information demonstrating any computational or data errors. [2013, c. 383, §5 (NEW).]

[ 2013, c. 383, §5 (NEW) .]

5. Out-of-network providers. If a carrier has a provider profiling program that includes out-of-network providers, a carrier must meet the requirements of this section with regard to an out-of-network provider as well as for a provider in a carrier's network.

[ 2013, c. 383, §5 (NEW) .]

6. Rules. The bureau shall adopt rules necessary to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 383, §5 (NEW) .]

SECTION HISTORY

2013, c. 383, §5 (NEW).



24-A §4303-B. Disclosure related to provider networks

1. Disclosure. Upon request, a carrier shall provide to a provider to which the carrier has decided not to offer the opportunity to participate or that the carrier has decided not to include as a participating provider in any of the carrier's provider networks a written explanation of the reason for the carrier's decision. The written explanation provided by the carrier must indicate whether the reason for not offering the provider the opportunity to contract or for not including the provider in any network was related to the provider's performance with respect to quality, cost or cost-efficiency.

[ 2013, c. 535, §2 (NEW) .]

2. No right of action. A provider has no right of action as the result of a disclosure made in accordance with this section.

[ 2013, c. 535, §2 (NEW) .]

SECTION HISTORY

2013, c. 535, §2 (NEW).



24-A §4304. Utilization review

The following requirements apply to health plans doing business in this State that require prior authorization by the plan of health care services or otherwise subject payment of health care services to review for clinical necessity, appropriateness, efficacy or efficiency. A carrier offering or renewing a health plan subject to this section that contracts with other entities to perform utilization review on the carrier's behalf is responsible for ensuring compliance with this section and chapter 34. [2007, c. 199, Pt. B, §12 (AMD).]

1. Requirements for medical review or utilization review practices. A carrier must appoint a medical director who is responsible for reviewing and approving the carrier's policies governing the clinical aspects of coverage determinations by any health plan that it offers or renews. A carrier's medical review or utilization review practices must be governed by the standard of medically necessary health care as defined in this chapter.

[ 2007, c. 199, Pt. B, §13 (AMD) .]

2. Prior authorization of nonemergency services. Requests by a provider for prior authorization of a nonemergency service must be answered by a carrier within 2 business days. Both the provider and the enrollee on whose behalf the authorization was requested must be notified by the carrier of its determination. If the information submitted is insufficient to make a decision, the carrier shall notify the provider within 2 business days of the additional information necessary to render a decision. If the carrier determines that outside consultation is necessary, the carrier shall notify the provider and the enrollee for whom the service was requested within 2 business days. The carrier shall make a good faith estimate of when the final determination will be made and contact the enrollee and the provider as soon as practicable. Notification requirements under this subsection are satisfied by written notification postmarked within the time limit specified.

[ 1999, c. 742, §12 (AMD) .]

3. Background information; affirmative duty of provider. A provider has an affirmative duty to submit to the carrier the background information necessary for the carrier to complete its review and render a decision within the time period required in subsection 2. If the provider needs additional time to submit that required information, the provider must inform the carrier in a timely manner. Nothing in this section requires a provider to submit confidential information without a signed consent from the enrollee.

[ 1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF) .]

4. Revocation of prior authorization. When prior approval for a service or other covered item is granted, a carrier may not retrospectively deny coverage or payment for the originally approved service unless fraudulent or materially incorrect information was provided at the time prior approval for the service was granted.

[ 1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF) .]

5. Emergency services. When conducting utilization review or making a benefit determination for emergency services, a carrier shall provide benefits for emergency services consistent with the requirements of any applicable bureau rule.

[ 1999, c. 742, §13 (NEW) .]

6. Notice. A notice issued by a carrier or its contracted utilization review entity in response to a request by or on behalf of an insured or enrollee for authorization of medical services that advises that the requested service has been determined to be medically necessary must also advise whether the service is covered under the policy or contract under which the insured or enrollee is covered. Nothing in this subsection requires a carrier to provide coverage for services performed when the insured or enrollee is no longer covered by the health plan.

[ 2001, c. 410, Pt. B, §6 (NEW) .]

SECTION HISTORY

1995, c. 673, §C1 (NEW). 1995, c. 673, §C2 (AFF). 1999, c. 742, §§11-13 (AMD). 2001, c. 288, §6 (AMD). 2001, c. 410, §B6 (AMD). 2007, c. 199, Pt. B, §§12, 13 (AMD).



24-A §4305. Quality of care

A carrier offering or renewing a health plan that subjects payment of benefits for otherwise covered services to review for clinical necessity, appropriateness, efficacy or efficiency must meet the following requirements relating to quality of care. [2007, c. 199, Pt. B, §14 (AMD).]

1. Internal quality assurance program. A health plan must have an ongoing quality assurance program for the health care services provided or reimbursed by the health plan.

[ 1995, c. 673, §1 (NEW); 1995, c. 673, §2 (AFF) .]

2. Written standards. The standards of quality of care must be described in a written document, which must be available for examination by the superintendent or by the Department of Health and Human Services.

[ 1995, c. 673, §1 (NEW); 1995, c. 673, §2 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

3. Coverage decisions. Following a determination that a particular service is covered, a carrier may not deny payment for that service based on the enrollee's age, nature of disability or degree of medical dependency.

[ 1995, c. 673, §1 (NEW); 1995, c. 673, §2 (AFF) .]

SECTION HISTORY

1995, c. 673, §C1 (NEW). 1995, c. 673, §C2 (AFF). 1999, c. 742, §14 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 199, Pt. B, §14 (AMD).



24-A §4306. Enrollee choice of primary care provider

A carrier offering or renewing a managed care plan shall allow enrollees to choose their own primary care providers, as allowed under the managed care plan's rules, from among the panel of participating providers made available to enrollees under the managed care plan's rules. A carrier shall allow physicians, including, but not limited to, pediatricians and physicians who specialize in obstetrics and gynecology, and certified nurse practitioners who have been approved by the State Board of Nursing to practice advanced practice registered nursing without the supervision of a physician pursuant to Title 32, section 2102, subsection 2-A to serve as primary care providers for managed care plans. A carrier is not required to contract with certified nurse practitioners or physicians as primary care providers in any manner that exceeds the access and provider network standards required in this chapter or chapter 56, or any rules adopted pursuant to those chapters. A carrier shall allow enrollees in a managed care plan to change primary care providers without good cause at least once annually and to change with good cause as necessary. When an enrollee fails to choose a primary care provider, the carrier may assign the enrollee a primary care provider located in the same geographic area in which the enrollee resides. [2011, c. 364, §28 (AMD).]

SECTION HISTORY

1995, c. 673, §C1 (NEW). 1995, c. 673, §C2 (AFF). 1999, c. 396, §6 (AMD). 1999, c. 396, §7 (AFF). 1999, c. 742, §15 (AMD). 2007, c. 199, Pt. B, §15 (AMD). 2011, c. 364, §28 (AMD).



24-A §4306-A. Patient access to obstetrical and gynecological care

Notwithstanding any other requirements of this Title, a carrier offering a health plan in this State subject to the requirements of the federal Affordable Care Act: [2011, c. 364, §29 (NEW).]

1. Authorization or referral not required. May not require authorization or referral by the carrier or any other person, including a primary care provider, in the case of a female enrollee who seeks coverage for obstetrical or gynecological care provided by a participating health care professional as described in the federal Affordable Care Act who specializes in obstetrics or gynecology. The health care professional shall agree to otherwise adhere to the health plan's or carrier's policies and procedures, including procedures regarding referrals and obtaining prior authorization and providing services pursuant to a treatment plan, if any, approved by the carrier; and

[ 2011, c. 364, §29 (NEW) .]

2. Treated as primary care. Shall treat the provision of obstetrical and gynecological care by a participating health care professional as described in the federal Affordable Care Act who specializes in obstetrics or gynecology, pursuant to subsection 1, as authorized by the primary care provider and the authorization of related obstetrical and gynecological items and services by that professional as the authorization of the primary care provider.

[ 2011, c. 364, §29 (NEW) .]

SECTION HISTORY

2011, c. 364, §29 (NEW).



24-A §4307. Construction

Nothing in this chapter may be construed to: [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

1. Purchase services with own funds. Prohibit an individual from purchasing any health care services with that individual's own funds, whether these services are covered within the individual's benefit package or from another health care provider or plan, except as otherwise provided by federal or state law;

[ 1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF) .]

2. Additional benefits. Prohibit any plan sponsor from providing additional coverage for benefits, rights or protections not set out in this chapter;

[ 1999, c. 742, §16 (AMD) .]

3. Provider participation. Require a carrier to admit to a managed care plan a provider willing to abide by the terms and conditions of the managed care plan; or

[ 1999, c. 742, §16 (AMD) .]

4. Treatment by religious nonmedical providers. With respect to coverage of treatment by religious nonmedical providers:

A. Restrict or limit the right of a carrier to include a religious nonmedical provider as a participating provider in a managed care plan; [1999, c. 742, §17 (NEW).]

B. Require a carrier to:

(1) Utilize medically based eligibility standards or criteria in deciding provider status of religious nonmedical providers;

(2) Use medical professionals or criteria to decide enrollee access to religious nonmedical providers;

(3) Utilize medical professionals or criteria in making decisions in internal or external appeals regarding coverage for care by religious nonmedical providers; or

(4) Compel an enrollee to undergo a medical examination or test as a condition of receiving coverage for treatment by a religious nonmedical provider; or [1999, c. 742, §17 (NEW).]

C. Require a carrier to exclude religious nonmedical providers because the providers do not provide medical or other required data, if such data is inconsistent with the religious nonmedical treatment or nursing care provided by the provider. [1999, c. 742, §17 (NEW).]

[ 1999, c. 742, §17 (NEW) .]

SECTION HISTORY

1995, c. 673, §C1 (NEW). 1995, c. 673, §C2 (AFF). 1999, c. 742, §§16,17 (AMD).



24-A §4308. Indemnification

A contract between a carrier offering or renewing a health plan and a provider for the provision of services to enrollees may not require the provider to indemnify the carrier for any expenses and liabilities, including, without limitation, judgments, settlements, attorney's fees, court costs and any associated charges incurred in connection with a claim or action brought against the health plan based on the carrier's own fault. Nothing in this section may be construed to remove responsibility of a carrier or provider for expenses or liabilities caused by the carrier's or provider's own negligent acts or omissions or intentional misconduct. [2007, c. 199, Pt. B, §16 (AMD).]

1. Indemnification.

[ 1999, c. 742, §18 (RP) .]

SECTION HISTORY

1995, c. 673, §C1 (NEW). 1995, c. 673, §C2 (AFF). 1999, c. 742, §18 (RPR). 2007, c. 199, Pt. B, §16 (AMD).



24-A §4309. Adoption of rules

The superintendent shall adopt rules and establish standards for health plans in order to carry out the purposes of this chapter. Rules adopted pursuant to this chapter are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [1995, c. 673, Pt. C, §1 (NEW); 1995, c. 673, Pt. C, §2 (AFF).]

SECTION HISTORY

1995, c. 673, §C1 (NEW). 1995, c. 673, §C2 (AFF).



24-A §4309-A. Compliance with the Affordable Care Act

1. Carriers. A carrier shall comply with all applicable requirements of the federal Affordable Care Act.

[ 2011, c. 364, §30 (NEW) .]

2. Superintendent. The superintendent may enforce and administer this section through all powers provided under this Title and Title 24. The superintendent may adopt and amend rules, establish standards and enforce federal statutes and regulations in order to carry out the purposes of the federal Affordable Care Act. Rules or amendments adopted pursuant to this subsection, including amendments to major substantive rules, are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 364, §30 (NEW) .]

SECTION HISTORY

2011, c. 364, §30 (NEW).



24-A §4310. Access to clinical trials

1. Qualified enrollee. An enrollee is eligible for coverage for participation in an approved clinical trial if the enrollee meets the following conditions:

A. The enrollee has a life-threatening illness for which no standard treatment is effective; [1999, c. 742, §19 (NEW); 1999, c. 742, §21 (AFF).]

B. The enrollee is eligible to participate according to the clinical trial protocol with respect to treatment of such illness; [1999, c. 742, §19 (NEW); 1999, c. 742, §21 (AFF).]

C. The enrollee's participation in the trial offers meaningful potential for significant clinical benefit to the enrollee; and [1999, c. 742, §19 (NEW); 1999, c. 742, §21 (AFF).]

D. The enrollee's referring physician has concluded that the enrollee's participation in such a trial would be appropriate based upon the satisfaction of the conditions in paragraphs A, B and C. [1999, c. 742, §19 (NEW); 1999, c. 742, §21 (AFF).]

[ 1999, c. 742, §19 (NEW); 1999, c. 742, §21 (AFF) .]

2. Coverage. A carrier may not deny a qualified enrollee participation in an approved clinical trial or deny, limit or impose additional conditions on the coverage of routine patient costs for items and services furnished in connection with participation in the clinical trial. For the purposes of this section, "routine patient costs" does not include the costs of the tests or measurements conducted primarily for the purpose of the clinical trial involved.

[ 1999, c. 742, §19 (NEW); 1999, c. 742, §21 (AFF) .]

3. Payment. A carrier shall provide payment for routine patient costs but is not required to pay for costs of items and services that are reasonably expected to be paid for by the sponsors of an approved clinical trial. In the case of covered items and services, the carrier shall pay participating providers at the agreed upon rate and pay nonparticipating providers at the same rate the carrier would pay for comparable services performed by participating providers.

[ 1999, c. 742, §19 (NEW); 1999, c. 742, §21 (AFF) .]

4. Approved clinical trial. For the purposes of this section, "approved clinical trial" means a clinical research study or clinical investigation approved and funded by the federal Department of Health and Human Services, National Institutes of Health or a cooperative group or center of the National Institutes of Health.

[ 1999, c. 742, §19 (NEW); 1999, c. 742, §21 (AFF) .]

5. Application. The requirements of this section apply to all individual and group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §31 (NEW) .]

SECTION HISTORY

1999, c. 742, §19 (NEW). 1999, c. 742, §21 (AFF). 2003, c. 517, §B31 (AMD).



24-A §4311. Access to prescription drugs

1. Formulary. If a health plan provides coverage for prescription drugs but the coverage limits such benefits to drugs included in a formulary, a carrier shall:

A. Ensure participation of participating physicians and pharmacists in the development of the formulary; and [1999, c. 742, §19 (NEW); 1999, c. 742, §21 (AFF).]

B. Provide exceptions to the formulary limitation when a nonformulary alternative is medically indicated, consistent with the utilization review standards in section 4304. [1999, c. 742, §19 (NEW); 1999, c. 742, §21 (AFF).]

[ 1999, c. 742, §19 (NEW); 1999, c. 742, §21 (AFF) .]

2. Coverage of approved drugs and medical devices. A carrier that provides coverage for prescription drugs and medical devices may not deny coverage of a prescribed drug or medical device on the basis that the use of the drug or device is investigational if the intended use of the drug or device is included in the labeling authorized by the federal Food and Drug Administration or if the use of the drug or device is recognized in one of the standard reference compendia or in peer-reviewed medical literature.

[ 1999, c. 742, §19 (NEW); 1999, c. 742, §21 (AFF) .]

3. Construction. This section may not be construed to require a carrier to provide coverage of prescription drugs or medical devices.

[ 1999, c. 742, §19 (NEW); 1999, c. 742, §21 (AFF) .]

4. Application. The requirements of this section apply to all individual and group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §32 (NEW) .]

SECTION HISTORY

1999, c. 742, §19 (NEW). 1999, c. 742, §21 (AFF). 2003, c. 517, §B32 (AMD).



24-A §4312. Independent external review

An enrollee has the right to an independent external review of a carrier's adverse health care treatment decision made by or on behalf of a carrier offering or renewing a health plan in accordance with the requirements of this section. An enrollee's failure to obtain authorization prior to receiving an otherwise covered service may not preclude an enrollee from exercising the enrollee's rights under this section. [2007, c. 199, Pt. B, §17 (AMD).]

1. Request for external review. An enrollee or the enrollee's authorized representative shall make a written request for external review of an adverse health care treatment decision to the bureau. Except as provided in subsection 2, an enrollee may not make a request for external review under a group plan until the enrollee has exhausted all levels of a carrier's internal grievance procedure and may not make a request for external review under an individual plan until the enrollee has exhausted one level of a carrier's internal grievance procedure. A request for external review must be made within 12 months of the date an enrollee has received a final adverse health care treatment decision under a carrier's internal grievance procedure. An enrollee may not be required to pay any filing fee as a condition of processing a request for external review.

[ 2011, c. 364, §31 (AMD) .]

2. Expedited request for external review. An enrollee or an enrollee's authorized representative is not required to exhaust a carrier's internal grievance procedure in accordance with subsection 1 before filing a request for external review if:

A. The carrier has failed to make a decision on an internal grievance within the time period required or has otherwise failed to adhere to all the requirements applicable to the appeal pursuant to state and federal law or the enrollee has applied for expedited external review at the same time as applying for an expedited internal appeal; [2011, c. 364, §32 (AMD).]

B. The carrier and the enrollee mutually agree to bypass the internal grievance procedure; [1999, c. 742, §19 (NEW).]

C. The life or health of the enrollee is in serious jeopardy; [2011, c. 364, §32 (AMD).]

D. The enrollee has died; or [2011, c. 364, §32 (AMD).]

E. The adverse health care treatment decision to be reviewed concerns an admission, availability of care, a continued stay or health care services when the claimant has received emergency services but has not been discharged from the facility that provided the emergency services. [2011, c. 364, §32 (NEW).]

[ 2011, c. 364, §32 (AMD) .]

3. Notice to enrollees. A carrier shall notify an enrollee of the enrollee's right to request an external review in large type and easy-to-read language in a conspicuous location on the written notice of an adverse health care treatment decision. The notice must include:

A. A description of the external review procedure and the requirements for making a request for external review; [1999, c. 742, §19 (NEW).]

B. A statement informing an enrollee how to request assistance in filing a request for external review from the carrier; [1999, c. 742, §19 (NEW).]

C. A statement informing an enrollee of the right to attend the external review, submit and obtain supporting material relating to the adverse health care treatment decision under review, ask questions of any representative of the carrier and have outside assistance; and [1999, c. 742, §19 (NEW).]

D. A statement informing an enrollee of the right to seek assistance or file a complaint with the bureau and the toll-free number of the bureau. [1999, c. 742, §19 (NEW).]

[ 1999, c. 742, §19 (NEW) .]

4. Independent external review; bureau oversight. The bureau shall oversee the external review process required under this section and shall contract with approved independent review organizations to conduct an external review and render an external review decision. At a minimum, an independent review organization approved by the bureau shall ensure the selection of qualified and impartial reviewers who are clinical peers with respect to the adverse health care treatment decision under review and who have no professional, familial or financial conflict of interest relating to a carrier, enrollee, enrollee's authorized representative or health care provider involved in the external review.

[ 1999, c. 742, §19 (NEW) .]

5. Independent external review decision; timelines. An external review decision must be made in accordance with the following requirements.

A. In rendering an external review decision, the independent review organization must give consideration to the appropriateness of the requested covered service based on the following:

(1) All relevant clinical information relating to the enrollee's physical and mental condition, including any competing clinical information;

(2) Any concerns expressed by the enrollee concerning the enrollee's health status; and

(3) All relevant clinical standards and guidelines, including, but not limited to, those standards and guidelines relied upon by the carrier or the carrier's utilization review entity. [1999, c. 742, §19 (NEW).]

B. An external review decision must be issued in writing and must be based on the evidence presented by the carrier and the enrollee or the enrollee's authorized representative. An enrollee may submit and obtain evidence relating to the adverse health care treatment decision under review, attend the external review, ask questions of any representative of the carrier present at the external review and use outside assistance during the review process at the enrollee's own expense. [1999, c. 742, §19 (NEW).]

C. Except as provided in paragraph D, an external review decision must be rendered by an independent review organization within 30 days of receipt of a completed request for external review from the bureau. [1999, c. 742, §19 (NEW).]

D. An external review decision must be made as expeditiously as an enrollee's medical condition requires but in no event more than 72 hours after receipt of a completed request for external review if the time frame for review required under paragraph C would seriously jeopardize the life or health of the enrollee or would jeopardize the enrollee's ability to regain maximum function. [1999, c. 742, §19 (NEW).]

E. The carrier shall provide auxiliary telecommunications devices or qualified interpreter services by a person proficient in American Sign Language when requested by an enrollee who is deaf or hard-of-hearing or printed materials in an accessible format, including Braille, large-print materials, computer diskette, audio cassette or a reader when requested by an enrollee who is visually impaired to allow the enrollee to exercise the enrollee's right to an external review under this section. [1999, c. 742, §19 (NEW).]

[ 1999, c. 742, §19 (NEW) .]

6. Binding nature of decision. An external review decision is binding on the carrier. An enrollee or the enrollee's authorized representative may not file a request for a subsequent external review involving the same adverse health care treatment decision for which the enrollee has already received an external review decision pursuant to this section. An external review decision made under this section is not considered final agency action pursuant to Title 5, chapter 375, subchapter II.

[ 1999, c. 742, §19 (NEW) .]

7. Funding. A carrier against which a request for external review has been filed shall pay the cost of the independent external review to the bureau.

[ 1999, c. 742, §19 (NEW) .]

7-A. Confidentiality. Except as provided in this subsection, all records of the bureau or an independent review organization relating to an external review request or external review proceeding are confidential and not a public record under Title 1, chapter 13.

A. A party to an external review may obtain from the independent review organization a transcript or recording of the external review hearing and a copy of any evidence introduced by the opposing party. [2013, c. 274, §1 (NEW).]

B. The superintendent shall disseminate to the Legislature and to the public aggregate information related to external reviews conducted by independent review organizations on an annual basis, including:

(1) The number of external review requests by carrier, the number of decisions in favor of the enrollee, the number of decisions upholding the carrier's benefit determination and the number of external review requests resolved prior to the issuance of a decision; and

(2) The categories of external review requests by carrier. The categories may not include personally identifiable information or specific medical condition. The categories must include, but are not limited to, medical necessity, out-of-network referrals, inpatient care, behavioral health, prescription drugs and experimental or investigational treatment. [2013, c. 274, §1 (NEW).]

[ 2013, c. 274, §1 (NEW) .]

8. Rules. The bureau may adopt rules necessary to carry out the requirements of this section, including, without limitation, criteria for determining when multiple denials of benefits to the same enrollee for the same or similar reasons are considered the same adverse health care treatment decision. Notwithstanding the requirements of section 4309, rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 742, §19 (NEW) .]

9. Rights. This section may not be construed to remove or limit any legal rights or remedies of an enrollee or other person under state or federal law, including the right to file judicial actions to enforce rights.

[ 1999, c. 742, §19 (NEW) .]

10. Applicability. Decisions relating to the following health care services are subject to review pursuant to other review processes provided by applicable federal or state law and may not be reviewed pursuant to this section:

A. Health care services provided through Medicaid, Medicare, Title XXI of the Social Security Act or services provided under these programs through contracted health care providers; [1999, c. 742, §19 (NEW).]

B. Health care services provided to inmates by the Department of Corrections; or [1999, c. 742, §19 (NEW).]

C. Health care services provided pursuant to a health plan not subject to regulation by the State. [1999, c. 742, §19 (NEW).]

[ 1999, c. 742, §19 (NEW) .]

SECTION HISTORY

1999, c. 742, §19 (NEW). 2007, c. 199, Pt. B, §17 (AMD). 2011, c. 364, §§31, 32 (AMD). 2013, c. 274, §1 (AMD).



24-A §4313. Carrier liability; cause of action

1. Duty of ordinary care; cause of action. An enrollee may maintain a cause of action against a carrier offering or renewing a health plan in accordance with the following.

A. A carrier has the duty to exercise ordinary care when making health care treatment decisions that affect the quality of the diagnosis, care or treatment provided to an enrollee and is liable for damages as provided in this section for harm to an enrollee proximately caused by the failure of the carrier or its agents to exercise such ordinary care. [1999, c. 742, §19 (NEW).]

B. A carrier is also liable for damages as provided in this section for harm to an enrollee proximately caused by the health care treatment decisions made by its agents who are acting on the carrier's behalf and over whom the carrier exercised control or influence in the health care treatment decisions that result in the failure to exercise ordinary care. [1999, c. 742, §19 (NEW).]

[ 2007, c. 199, Pt. B, §18 (AMD) .]

2. Exhaustion of internal and external review. An enrollee may not maintain a cause of action under this section unless the enrollee or the enrollee's representative:

A. Has exhausted all levels of the carrier's internal grievance procedure in accordance with this chapter; and [1999, c. 742, §19 (NEW).]

B. Has completed the independent external review process required under section 4312. [1999, c. 742, §19 (NEW).]

[ 1999, c. 742, §19 (NEW) .]

3. Limitation on cause of action. An action under this section must be initiated within 3 years from the earlier of the date of issuance of the written external review decision under section 4312 or the date of issuance of the underlying adverse first-level appeal or first-level grievance determination notice.

[ 1999, c. 742, §19 (NEW) .]

4. Jurisdiction; notice and filing. The Superior Court has original jurisdiction over a cause of action under this section. The requirements for notice and filing of a cause of action under this section are governed by the Maine Rules of Civil Procedure.

[ 1999, c. 742, §19 (NEW) .]

5. Corporate practice of medicine. Section 4222, subsection 3 or any other law in this State prohibiting a carrier from practicing medicine or being licensed to practice medicine may not be asserted as a defense by a carrier in any action brought pursuant to this section.

[ 1999, c. 742, §19 (NEW) .]

6. No obligation for benefits. This section does not create any obligation on the part of a carrier to provide an enrollee any health care treatment or service that is not covered by the enrollee's health plan policy or contract.

[ 1999, c. 742, §19 (NEW) .]

7. Admissibility of external review decision. An external review decision is admissible in an action under this section.

[ 1999, c. 742, §19 (NEW) .]

8. Affirmative defense. It is an affirmative defense to any action asserted against a carrier under this section that the carrier or any agent for whose conduct the carrier is liable did not control, influence or participate in the health care treatment decision.

[ 1999, c. 742, §19 (NEW) .]

9. Damages. In a cause of action under this section, the award of damages must be made in accordance with this subsection.

A. Actual or compensatory damages may be awarded. [1999, c. 742, §19 (NEW).]

B. Noneconomic damages awarded may not exceed $400,000. [1999, c. 742, §19 (NEW).]

C. Punitive damages may not be awarded. [1999, c. 742, §19 (NEW).]

[ 1999, c. 742, §19 (NEW) .]

10. Professional negligence. This section does not create any new or additional liability on the part of a carrier for harm caused to an enrollee that is attributable to the professional negligence of a treating physician or other health care practitioner.

[ 1999, c. 742, §19 (NEW) .]

11. Employer liability. This section does not create any liability on the part of an employer that assumes risk on behalf of its employees or an employer group purchasing organization.

[ 1999, c. 742, §19 (NEW) .]

12. Exemption. This section does not apply to workers' compensation, medical malpractice, fidelity, suretyship, boiler and machinery, property or casualty insurance.

[ 1999, c. 742, §19 (NEW) .]

13. Limitation on remedy. The cause of action under this section is the sole and exclusive private remedy under state law for an enrollee against a carrier for its health care treatment decisions that affect the quality of the diagnosis, care or treatment provided to an enrollee, except that this subsection may not be construed to prohibit an enrollee or an enrollee's authorized representative from seeking other remedies specifically available under other provisions of this Title.

[ 1999, c. 742, §19 (NEW) .]

14. Wrongful death action. Notwithstanding subsection 13, an enrollee or an enrollee's authorized representative may bring a cause of action against a carrier for its health care treatment decisions to seek a remedy under either this section or under Title 18-A, section 2-804, but may not seek remedies under both this section and Title 18-A, section 2-804.

[ 1999, c. 742, §19 (NEW) .]

SECTION HISTORY

1999, c. 742, §19 (NEW). 2007, c. 199, Pt. B, §18 (AMD).



24-A §4314. Access to eye care providers

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Eye care provider" means a participating provider who is an optometrist licensed to practice optometry pursuant to Title 32, chapter 34-A, or an ophthalmologist licensed to practice medicine pursuant to Title 32, chapter 48. [2001, c. 408, §1 (NEW); 2001, c. 408, §2 (AFF).]

B. "Eye care services" means those urgent health care services related to the examination, diagnosis, treatment and management of conditions, illnesses and diseases of the eye and related structures that are provided to treat conditions, illnesses or diseases of the eye that if not treated within 24 hours present a serious risk of harm. [2001, c. 408, §1 (NEW); 2001, c. 408, §2 (AFF).]

C. "Contractual discount" means a percentage or other reduction from a provider's usual and customary rate for a covered service or covered material required under a participating provider agreement. [2015, c. 171, §1 (NEW); 2015, c. 171, §4 (AFF).]

D. "Covered material" means a material for which benefits are provided under a health plan that provides coverage for vision care or eye care services or a limited benefit vision insurance plan. [2015, c. 171, §1 (NEW); 2015, c. 171, §4 (AFF).]

E. "Covered service" means a service for which benefits are provided under a health plan that provides coverage for vision care or eye care services or a limited benefit vision insurance plan. [2015, c. 171, §1 (NEW); 2015, c. 171, §4 (AFF).]

F. "Limited benefit vision insurance plan" means a plan offered or administered by a carrier that covers only vision care or any other plan offered or administered by a carrier that includes vision care benefits and is not a health plan. [2015, c. 171, §1 (NEW); 2015, c. 171, §4 (AFF).]

G. "Materials" means ophthalmic devices, including, but not limited to, lenses, devices containing lenses, artificial intraocular lenses, ophthalmic frames and other lens mounting apparatuses, prisms, lens treatments and coating, contact lenses and prosthetic devices to correct, relieve or treat defects or abnormal conditions of the human eye or its adnexa. [2015, c. 171, §1 (NEW); 2015, c. 171, §4 (AFF).]

H. "Services" means the professional work performed by an eye care provider. [2015, c. 171, §1 (NEW); 2015, c. 171, §4 (AFF).]

I. "Vision insurance" means a health plan that provides coverage for vision care or eye care services or a limited benefit vision insurance plan. [2015, c. 171, §1 (NEW); 2015, c. 171, §4 (AFF).]

[ 2015, c. 171, §1 (AMD); 2015, c. 171, §4 (AFF) .]

2. Coverage of eye care services. A carrier that provides coverage for eye care services as part of a health plan shall provide coverage for eye care services in accordance with the following.

A. An enrollee may receive eye care services from an eye care provider participating in the enrollee's health plan without the prior approval or authorization of the enrollee's primary care provider for a maximum of 2 visits, one initial visit and one follow-up visit, for each occurrence requiring urgent care as described in subsection 1, paragraph B. A carrier may not retrospectively deny coverage under this section on the basis that the eye care services received by the enrollee did not meet the requirements of subsection 1, paragraph B. In order to receive continuing benefits for treatment related to the initial visit, an enrollee must receive the approval of the enrollee's primary care provider for any visit after the 2nd visit. Within 3 working days of the initial visit, the eye care provider shall send to the enrollee's primary care provider a report containing the enrollee's complaint, related history, examination results, initial diagnosis and recommendations for treatment. If the eye care provider does not send a report to the primary care provider within 3 working days, the carrier is not obligated to provide benefits for the self-referred visits under this paragraph and the enrollee is not liable to the eye care provider for any unpaid fees. [2001, c. 408, §1 (NEW); 2001, c. 408, §2 (AFF).]

B. A carrier shall ensure that all eye care providers participating in the carrier's health plans are included on any publicly accessible list of participating providers for the carrier. [2001, c. 408, §1 (NEW); 2001, c. 408, §2 (AFF).]

C. A carrier shall allow each eye care provider participating in the carrier's health plans to furnish covered eye care services to enrollees without discrimination between classes of eye care providers and to provide the eye care services permitted by the eye care provider's license. [2001, c. 408, §1 (NEW); 2001, c. 408, §2 (AFF).]

[ 2001, c. 408, §1 (NEW); 2001, c. 408, §2 (AFF) .]

3. Prohibitions. A carrier or a subsidiary or subcontractor of a carrier may not:

A. Impose a deductible or coinsurance for eye care services that is greater than the deductible or coinsurance imposed for other health care services under a health plan; [2015, c. 171, §2 (AMD); 2015, c. 171, §4 (AFF).]

B. Require an eye care provider to hold hospital privileges as a condition of participation as a provider under a health plan; [2015, c. 171, §2 (AMD); 2015, c. 171, §4 (AFF).]

C. Require in an agreement with an eye care provider that the eye care provider provide services or materials to an enrollee in a health plan that provides coverage for vision care or eye care services or a limited benefit vision insurance plan at a specified or limited fee unless the services or materials are a covered service or a covered material under the health plan or limited benefit vision insurance plan; [2015, c. 171, §2 (NEW); 2015, c. 171, §4 (AFF).]

D. Restrict or limit, directly or indirectly, in an agreement with an eye care provider, the eye care provider's choice of sources and suppliers of services or materials provided by the eye care provider to an enrollee or the optical laboratories used by the eye care provider; [2015, c. 171, §2 (NEW); 2015, c. 171, §4 (AFF).]

E. Change any term, contractual discount or reimbursement rate contained in an agreement with an eye care provider without notice to the eye care provider at least 60 days before the change is implemented; [2015, c. 171, §2 (NEW); 2015, c. 171, §4 (AFF).]

F. Require in an agreement with an eye care provider that the eye care provider participate in other vision insurance as a condition of joining an insurer's provider network for a health plan that provides coverage for vision care or eye care services or a limited benefit vision insurance plan; or [2015, c. 171, §2 (NEW); 2015, c. 171, §4 (AFF).]

G. Enter into an agreement with an eye care provider that is longer than 2 years from the date the agreement is first signed. [2015, c. 171, §2 (NEW); 2015, c. 171, §4 (AFF).]

[ 2015, c. 171, §2 (AMD); 2015, c. 171, §4 (AFF) .]

4. Construction. This section may not be construed as:

A. Requiring coverage for routine eye examinations; [2001, c. 408, §1 (NEW); 2001, c. 408, §2 (AFF).]

B. Creating coverage for any health care service that is not otherwise covered under the terms of a health plan; [2001, c. 408, §1 (NEW); 2001, c. 408, §2 (AFF).]

C. Requiring a carrier to include as a participating provider every willing provider or health care professional who meets the terms and conditions of a health plan; [2001, c. 408, §1 (NEW); 2001, c. 408, §2 (AFF).]

D. Preventing an enrollee from seeking eye care services from the enrollee's primary care provider in accordance with the terms of the enrollee's health plan; [2001, c. 408, §1 (NEW); 2001, c. 408, §2 (AFF).]

E. Increasing or decreasing the scope of practice of optometry or ophthalmology as defined in Title 32; [2001, c. 408, §1 (NEW); 2001, c. 408, §2 (AFF).]

F. Requiring eye care services to be provided in a hospital or similar health care facility; or [2001, c. 408, §1 (NEW); 2001, c. 408, §2 (AFF).]

G. Notwithstanding the definition of eye care services in subsection 1, paragraph B, prohibiting a carrier from requiring an enrollee to receive prior approval or authorization from a primary care provider for any subsequent surgical procedures. [2001, c. 408, §1 (NEW); 2001, c. 408, §2 (AFF).]

[ 2001, c. 408, §1 (NEW); 2001, c. 408, §2 (AFF) .]

5. Application. The requirements of this section apply to all individual and group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §33 (NEW) .]

6. Enforcement. A violation of this section by a carrier or a subsidiary or subcontractor of a carrier is enforced by the superintendent under the authority granted by section 12-A.

[ 2015, c. 171, §3 (NEW); 2015, c. 171, §4 (AFF) .]

SECTION HISTORY

2001, c. 408, §1 (NEW). 2001, c. 408, §2 (AFF). 2003, c. 517, §B33 (AMD). 2015, c. 171, §§1-3 (AMD). 2015, c. 171, §4 (AFF).



24-A §4314-A. Coverage for early refills of prescription eye drops

1. Required coverage. A carrier offering a health plan in this State shall provide coverage for one early refill of a prescription for eye drops if the following criteria are met:

A. The enrollee requests the refill no earlier than the date on which 70% of the days of use authorized by the prescribing health care provider have elapsed; [2015, c. 91, §1 (NEW); 2015, c. 91, §2 (AFF).]

B. The prescribing health care provider indicated on the original prescription that a specific number of refills are authorized; [2015, c. 91, §1 (NEW); 2015, c. 91, §2 (AFF).]

C. The refill requested by the enrollee does not exceed the number of refills indicated on the original prescription; [2015, c. 91, §1 (NEW); 2015, c. 91, §2 (AFF).]

D. The prescription has not been refilled more than once during the period authorized by the prescribing health care provider prior to the request for an early refill; and [2015, c. 91, §1 (NEW); 2015, c. 91, §2 (AFF).]

E. The prescription eye drops are a covered benefit under the enrollee's health plan. [2015, c. 91, §1 (NEW); 2015, c. 91, §2 (AFF).]

[ 2015, c. 91, §1 (NEW); 2015, c. 91, §2 (AFF) .]

2. Cost sharing. A carrier may impose a deductible, copayment or coinsurance requirement for an early refill under this section as permitted under the health plan.

[ 2015, c. 91, §1 (NEW); 2015, c. 91, §2 (AFF) .]

SECTION HISTORY

2015, c. 91, §1 (NEW). 2015, c. 91, §2 (AFF).



24-A §4315. Coverage of prosthetic devices

1. Definition. As used in this section, "prosthetic device" means an artificial device to replace, in whole or in part, an arm or a leg.

[ 2003, c. 459, §1 (NEW); 2003, c. 459, §2 (AFF) .]

2. Required coverage. A carrier shall provide coverage for prosthetic devices in all health plans that, at a minimum, equals, except as provided in subsection 8, the coverage and payment for prosthetic devices provided under federal laws and regulations for the aged and disabled pursuant to 42 United States Code, Sections 1395k, 1395l and 1395m and 42 Code of Federal Regulations, Sections 414.202, 414.210, 414.228 and 410.100. Covered benefits must be provided for a prosthetic device determined by the enrollee's provider, in accordance with section 4301-A, subsection 10-A, to be the most appropriate model that adequately meets the medical needs of the enrollee.

[ 2003, c. 688, Pt. I, §1 (AMD) .]

3. Prior authorization. A carrier may require prior authorization for prosthetic devices in the same manner as prior authorization is required for any other covered benefit.

[ 2003, c. 459, §1 (NEW); 2003, c. 459, §2 (AFF) .]

4. Repair or replacement. Coverage under this section must also be provided for repair or replacement of a prosthetic device if repair or replacement is determined appropriate by the enrollee's provider.

[ 2003, c. 459, §1 (NEW); 2003, c. 459, §2 (AFF) .]

5. Coverage under managed care plan. If coverage under this section is provided through a managed care plan, a carrier may require that prosthetic services be rendered by a provider who contracts with the carrier and that a prosthetic device be provided by a vendor designated by the carrier.

[ 2003, c. 459, §1 (NEW); 2003, c. 459, §2 (AFF) .]

6. Exclusions. Coverage is not required pursuant to this section for a prosthetic device that is designed exclusively for athletic purposes.

[ 2009, c. 603, §1 (AMD); 2009, c. 603, §2 (AFF) .]

7. Application. The requirements of this section apply to all individual and group policies, contracts and certificates executed, delivered, issued for delivery, continued or renewed in this State. For purposes of this section, all contracts are deemed to be renewed no later than the next yearly anniversary of the contract date.

[ 2003, c. 517, Pt. B, §34 (NEW) .]

8. Health savings accounts. Benefits for prosthetic devices under health plans issued for use in connection with health savings accounts as authorized under Title XII of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 may be subject to the same deductibles and out-of-pocket limits that apply to overall benefits under the contract.

[ 2003, c. 688, Pt. I, §2 (NEW) .]

SECTION HISTORY

2003, c. 459, §1 (NEW). 2003, c. 459, §2 (AFF). 2003, c. 517, §B34 (AMD). 2003, c. 688, §§I1,2 (AMD). 2009, c. 603, §1 (AMD). 2009, c. 603, §2 (AFF).



24-A §4316. Coverage for telemedicine services

1. Definition. For the purposes of this section, "telemedicine," as it pertains to the delivery of health care services, means the use of interactive audio, video or other electronic media for the purpose of diagnosis, consultation or treatment. "Telemedicine" does not include the use of audio-only telephone, facsimile machine or e-mail.

[ 2009, c. 169, §1 (NEW) .]

2. Coverage of telemedicine services. A carrier offering a health plan in this State may not deny coverage on the basis that the coverage is provided through telemedicine if the health care service would be covered were it provided through in-person consultation between the covered person and a health care provider. Coverage for health care services provided through telemedicine must be determined in a manner consistent with coverage for health care services provided through in-person consultation. A carrier may offer a health plan containing a provision for a deductible, copayment or coinsurance requirement for a health care service provided through telemedicine as long as the deductible, copayment or coinsurance does not exceed the deductible, copayment or coinsurance applicable to an in-person consultation.

[ 2009, c. 169, §1 (NEW) .]

SECTION HISTORY

2009, c. 169, §1 (NEW).



24-A §4317. Pharmacy providers

1. Contracts with pharmacy providers. Notwithstanding section 2672, section 4307, subsection 3 and Title 32, chapter 117, subchapter 8, a carrier that provides coverage for prescription drugs as part of a health plan may not refuse to contract with a pharmacy provider that is qualified and is willing to meet the terms and conditions of the carrier's criteria for pharmacy participation as stipulated in the carrier's contractual agreement with its pharmacy providers.

This subsection may not be construed to limit a carrier's ability to offer an enrollee incentives, including variations in premiums, deductibles, copayments or coinsurance or variations in the quantities of medications available to the enrollee, to encourage the use of certain preferred pharmacy providers as long as the carrier makes the terms applicable to the preferred pharmacy providers available to all pharmacy providers. For purposes of this subsection, a preferred pharmacy provider is any pharmacy willing to meet the specified terms, conditions and price that the carrier may require for its preferred pharmacy providers.

[ 2009, c. 519, §1 (NEW); 2009, c. 519, §2 (AFF) .]

2. Prompt payment of claims. Notwithstanding section 2436, the following provisions apply to the payment of claims submitted to a carrier by a pharmacy provider.

A. For purposes of this subsection, the following terms have the following meanings.

(1) "Applicable number of calendar days" means:

(a) With respect to claims submitted electronically, 21 days; and

(b) With respect to claims submitted otherwise, 30 days.

(2) "Clean claim" means a claim that has no defect or impropriety, including any lack of any required substantiating documentation, or particular circumstance requiring special treatment that prevents timely payment from being made on the claim under this section. [2009, c. 519, §1 (NEW); 2009, c. 519, §2 (AFF).]

B. A contract entered into by a carrier with a pharmacy provider with respect to a prescription drug plan offered by a carrier must provide that payment is issued, mailed or otherwise transmitted with respect to all clean claims submitted by a pharmacy provider, other than a pharmacy that dispenses drugs by mail order only or a pharmacy located in, or under contract with, a long-term care facility, within the applicable number of calendar days after the date on which the claim is received. For purposes of this subsection, a claim is considered to have been received:

(1) With respect to claims submitted electronically, on the date on which the claim is transferred; and

(2) With respect to claims submitted otherwise, on the 5th day after the postmark date of the claim or the date specified in the time stamp of the transmission of the claim. [2009, c. 519, §1 (NEW); 2009, c. 519, §2 (AFF).]

C. If payment is not issued, mailed or otherwise transmitted by the carrier within the applicable number of calendar days after a clean claim is received, the carrier shall pay interest to the pharmacy provider at the rate of 18% per annum. [2009, c. 519, §1 (NEW); 2009, c. 519, §2 (AFF).]

D. A claim is considered to be a clean claim if the carrier involved does not provide notice to the pharmacy provider of any deficiency in the claim within 10 days after the date on which an electronically submitted claim is received or within 15 days after the date on which a claim submitted otherwise is received. [2009, c. 519, §1 (NEW); 2009, c. 519, §2 (AFF).]

E. If a carrier determines that a submitted claim is not a clean claim, the carrier shall immediately notify the pharmacy provider of the determination. The notice must specify all defects or improprieties in the claim and list all additional information or documents necessary for the proper processing and payment of the claim. If a pharmacy provider receives notice from a carrier that a claim has been determined to not be a clean claim, the pharmacy provider shall take steps to correct that claim and then resubmit the claim to the carrier for payment. [2009, c. 519, §1 (NEW); 2009, c. 519, §2 (AFF).]

F. A claim resubmitted to a carrier with additional information pursuant to paragraph E is considered to be a clean claim if the carrier does not provide notice to the pharmacy provider of any defect or impropriety in the claim within 10 days of the date on which additional information is received if the claim is resubmitted electronically or within 15 days of the date on which additional information is received if the claim is resubmitted otherwise. [2009, c. 519, §1 (NEW); 2009, c. 519, §2 (AFF).]

G. A claim submitted to a carrier that is not paid by the carrier or contested by the plan sponsor within the applicable number of calendar days after the date on which the claim is received by the carrier is considered to be a clean claim and must be paid by the carrier. [2009, c. 519, §1 (NEW); 2009, c. 519, §2 (AFF).]

H. Payment of a clean claim under this subsection is considered to have been made on the date on which the payment is transferred with respect to claims paid electronically and on the date on which the payment is submitted to the United States Postal Service or common carrier for delivery with respect to claims paid otherwise. [2009, c. 519, §1 (NEW); 2009, c. 519, §2 (AFF).]

I. A carrier shall pay all clean claims submitted electronically by electronic transfer of funds if the pharmacy provider so requests or has so requested previously. In the case when the payment is made electronically, remittance may be made by the carrier electronically. [2009, c. 519, §1 (NEW); 2009, c. 519, §2 (AFF).]

[ 2009, c. 519, §1 (NEW); 2009, c. 519, §2 (AFF) .]

3. Exception. Subsections 1 and 2 do not apply to any medical assistance or public health programs administered by the Department of Health and Human Services, including, but not limited to, the Medicaid program and the elderly low-cost drug program under Title 22, section 254-D.

[ 2011, c. 443, §5 (AMD) .]

4. Participation in contracts . A pharmacy benefits manager may not require a pharmacist or pharmacy to participate in one network in order to participate in another network. The pharmacy benefits manager may not exclude an otherwise qualified pharmacist or pharmacy from participation in one network solely because the pharmacist or pharmacy declined to participate in another network managed by the pharmacy benefits manager.

[ 2011, c. 443, §6 (NEW) .]

5. Prohibition. The written contract between a carrier and a pharmacy benefits manager may not provide that the pharmacist or pharmacy is responsible for the actions of the insurer or a pharmacy benefits manager.

[ 2011, c. 443, §6 (NEW) .]

6. Pharmacy benefits manager duties. All contracts must provide that, when the pharmacy benefits manager receives payment for the services of a pharmacist or pharmacy, the pharmacy benefits manager shall distribute the funds in accordance with the time frames provided in this subchapter.

[ 2011, c. 691, Pt. A, §23 (AMD) .]

7. Complaints, grievances and appeals. A pharmacy benefits manager may not terminate the contract of or penalize a pharmacist or pharmacy solely as a result of the pharmacist's or pharmacy's filing of a complaint, grievance or appeal. This subsection is not intended to restrict the pharmacy's and pharmacy benefits manager's ability to enter into agreements that allow for mutual termination without cause.

[ 2011, c. 443, §6 (NEW) .]

8. Denial or limitation of benefits. A pharmacy's benefits manager may not terminate the contract of or penalize a pharmacist or pharmacy for expressing disagreement with a carrier's decision to deny or limit benefits to an enrollee or because the pharmacist or pharmacy assists the enrollee to seek reconsideration of the carrier's decision or because the pharmacist or pharmacy discusses alternative medications.

[ 2011, c. 443, §6 (NEW) .]

9. Written notice required. At least 60 days before a pharmacy's benefits manager terminates a pharmacy's or pharmacist's participation in the pharmacy benefits manager's plan or network, the pharmacy benefits manager shall give the pharmacy or pharmacist a written explanation of the reason for the termination, unless the termination is based on:

A. The loss of the pharmacy's license or the pharmacist's license to practice pharmacy or cancellation of professional liability insurance; or [2011, c. 443, §6 (NEW).]

B. A finding of fraud. [2011, c. 443, §6 (NEW).]

At least 60 days before a pharmacy or pharmacist terminates its participation in a pharmacy benefits manager's plan or network, the pharmacy or pharmacist shall give the pharmacy benefits manager a written explanation of the reason for the termination.

[ 2011, c. 443, §6 (NEW) .]

10. Audits. Notwithstanding any other provision of law, when an on-site audit of the records of a pharmacy is conducted by a pharmacy benefits manager, the audit must be conducted in accordance with the following criteria.

A. A finding of overpayment or underpayment must be based on the actual overpayment or underpayment and not a projection based on the number of patients served having a similar diagnosis or on the number of similar orders or refills for similar drugs, unless the projected overpayment or denial is a part of a settlement agreed to by the pharmacy or pharmacist. [2011, c. 443, §6 (NEW).]

B. The auditor may not use extrapolation in calculating recoupments or penalties. [2011, c. 443, §6 (NEW).]

C. Any audit that involves clinical or professional judgment must be conducted by or in consultation with a pharmacist. [2011, c. 443, §6 (NEW).]

D. Each entity conducting an audit shall establish an appeals process under which a pharmacy may appeal an unfavorable preliminary audit report to the entity. [2011, c. 443, §6 (NEW).]

E. This subsection does not apply to any audit, review or investigation that is initiated based on or involves suspected or alleged fraud, willful misrepresentation or abuse. [2011, c. 443, §6 (NEW).]

F. Prior to an audit, the entity conducting an audit shall give the pharmacy 10 days' advance written notice of the audit and the range of prescription numbers and the range of dates included in the audit. [2013, c. 71, §1 (NEW).]

G. A pharmacy has the right to request mediation by a private mediator, agreed upon by the pharmacy and the pharmacy benefits manager, to resolve any disagreements. A request for mediation does not waive any existing rights of appeal available to a pharmacy under this subsection or subsection 11. [2013, c. 71, §1 (NEW).]

H. The requirements of section 4303, subsection 10 apply to claims audited under this subsection. [2013, c. 71, §1 (NEW).]

[ 2013, c. 71, §1 (AMD) .]

11. Audit information and reports. A preliminary audit report must be delivered to the pharmacy within 60 days after the conclusion of the audit under subsection 10. A pharmacy must be allowed at least 30 days following receipt of the preliminary audit to provide documentation to address any discrepancy found in the audit. A final audit report must be delivered to the pharmacy within 90 days after receipt of the preliminary audit report or final appeal, whichever is later. A charge-back, recoupment or other penalty may not be assessed until the appeal process provided by the pharmacy benefits manager has been exhausted and the final report issued. Except as provided by state or federal law, audit information may not be shared. Auditors may have access only to previous audit reports on a particular pharmacy conducted by that same entity.

§4317. Prohibition against maximum aggregate benefit provisions

(As enacted by PL 2009, c. 588, §1 and affected by §3 is REALLOCATED TO TITLE 24-A, SECTION 4318)

[ 2011, c. 443, §6 (NEW) .]

SECTION HISTORY

RR 2009, c. 2, §70 (RAL). 2009, c. 519, §1 (NEW). 2009, c. 519, §2 (AFF). 2009, c. 588, §1 (NEW). 2009, c. 588, §3 (AFF). 2011, c. 443, §§5, 6 (AMD). 2011, c. 691, Pt. A, §23 (AMD). 2013, c. 71, §1 (AMD).



24-A §4317-A. Prescription drug coverage; out-of-pocket expenses for coinsurance

1. Out-of-pocket expenses for coinsurance within health plan's total limit. If a carrier that provides coverage for prescription drugs does not include prescription drugs subject to coinsurance under the total out-of-pocket limit for all benefits provided under a health plan, the carrier shall establish a separate out-of-pocket limit not to exceed $3,500 per year for prescription drugs subject to coinsurance provided under a health plan to the extent not inconsistent with the federal Affordable Care Act.

[ 2011, c. 611, §1 (NEW); 2011, c. 611, §2 (AFF) .]

2. Adjustment of out-of-pocket limits. A carrier may adjust an out-of-pocket limit, as long as any limit for prescription drugs for coinsurance does not exceed $3,500, to minimize any premium increase that might otherwise result from the requirements of this section. Any adjustment made by a carrier pursuant to this subsection is considered a minor modification under section 2850-B.

[ 2011, c. 611, §1 (NEW); 2011, c. 611, §2 (AFF) .]

3. Construction. This section may not be construed to prohibit or limit a carrier's ability to establish specialty tiers for prescription drug coverage, to make determinations of medical necessity or to enforce procedures regarding prior authorization or utilization review in accordance with this chapter.

[ 2011, c. 611, §1 (NEW); 2011, c. 611, §2 (AFF) .]

4. Terms consistent with federal law. For the purposes of this section, the use of the terms "coinsurance" and "out-of-pocket limit" by a carrier must be consistent with the definitions of those terms as prescribed by the Secretary of the United States Department of Health and Human Services pursuant to Section 2715 of the federal Affordable Care Act.

[ 2011, c. 611, §1 (NEW); 2011, c. 611, §2 (AFF) .]

SECTION HISTORY

2011, c. 611, §1 (NEW). 2011, c. 611, §2 (AFF).



24-A §4317-B. Orally administered cancer therapy

1. Coverage. A carrier that provides coverage for cancer chemotherapy treatment shall provide coverage for prescribed, orally administered anticancer medications used to kill or slow the growth of cancerous cells that is equivalent to the coverage provided for intravenously administered or injected anticancer medications. An increase in patient cost sharing for anticancer medications may not be used to achieve compliance with this section.

[ 2013, c. 449, §1 (NEW); 2013, c. 449, §2 (AFF) .]

2. Construction. This section may not be construed to prohibit or limit a carrier's ability to establish a prescription drug formulary or to require a carrier to cover an orally administered anticancer medication on the sole basis that it is an alternative to an intravenously administered or injected anticancer medication.

[ 2013, c. 449, §1 (NEW); 2013, c. 449, §2 (AFF) .]

SECTION HISTORY

2013, c. 449, §1 (NEW). 2013, c. 449, §2 (AFF).



24-A §4318. Prohibition against maximum aggregate benefit provisions (REALLOCATED FROM TITLE 24-A, SECTION 4317)

(REALLOCATED FROM TITLE 24-A, SECTION 4317)

1. Prohibition. An individual or group health plan issued or renewed by a carrier on or after the effective date of this section may not include a provision in a policy, contract, certificate or agreement that purports to terminate payment of any additional claims for coverage of health care services after a defined maximum aggregate dollar amount of claims for coverage of health care services on an annual, lifetime or other basis has been paid under the health plan for coverage of an insured individual, family or group.

[ RR 2009, c. 2, §70 (RAL) .]

2. Specific benefits. This section may not be construed to limit the ability of a carrier to offer a health plan that limits benefits under the health plan for specified health care services on an annual basis.

[ RR 2009, c. 2, §70 (RAL) .]

3. Exceptions. This section does not apply to:

A. An individual health plan in effect on the effective date of this section with an annual or lifetime maximum aggregate benefit limit of less than $1,000,000; [RR 2009, c. 2, §70 (RAL).]

B. A health plan designed for an employee who works on a part-time, temporary or seasonal basis or designed as short-term coverage for an employee who is fulfilling a waiting period for coverage under another employer-sponsored benefit plan; [RR 2009, c. 2, §70 (RAL).]

C. An individual health plan in effect on the effective date of this section issued pursuant to a conversion privilege in a group health insurance policy subject to section 2809-A; [RR 2009, c. 2, §70 (RAL).]

D. A pilot project to offer an individual health plan to a person under 30 years of age pursuant to section 2736-C, subsection 10; and [RR 2009, c. 2, §70 (RAL).]

E. Blanket health insurance as defined in section 2813. [RR 2009, c. 2, §70 (RAL).]

[ RR 2009, c. 2, §70 (RAL) .]

4. Disclosure. A health plan issued after the effective date of this section that includes an annual or lifetime maximum aggregate benefit limit as permitted under subsection 3 and under section 4320 must include a disclosure of the applicable limit on the face page of the individual policy or group certificate. The disclosure must be printed in a font that is larger or bolder than the font used in the body of the face page.

[ 2011, c. 364, §33 (AMD) .]

SECTION HISTORY

RR 2009, c. 2, §70 (RAL). 2011, c. 364, §33 (AMD).



24-A §4319. Rebates

1. Rebates required. Carriers must provide rebates in the large group, small group and individual markets to the extent required by the federal Affordable Care Act and federal regulations adopted pursuant thereto if the medical loss ratio under subsection 2 is less than the minimum medical loss ratio under subsection 3.

[ 2011, c. 90, Pt. D, §5 (NEW) .]

2. Medical loss ratio. For purposes of this section, the medical loss ratio is the ratio of the numerator to the denominator as described in paragraphs A and B, respectively, plus any credibility adjustment. The period for which the medical loss ratio is determined and the meaning of all terms used in this subsection must be in accordance with the federal Affordable Care Act and federal regulations adopted pursuant thereto. For the purposes of this subsection:

A. The numerator is the amount expended on reimbursement for clinical services provided to enrollees and activities that improve health care quality; and [2011, c. 90, Pt. D, §5 (NEW).]

B. The denominator is the total amount of premium revenue excluding federal and state taxes and licensing and regulatory fees paid and after accounting for payments or receipts for risk adjustment, risk corridors and reinsurance pursuant to federal law. [2011, c. 90, Pt. D, §5 (NEW).]

[ 2011, c. 90, Pt. D, §5 (NEW) .]

3. Minimum medical loss ratio. The minimum medical loss ratio is:

A. In the large group market, 85%; [2011, c. 90, Pt. D, §5 (NEW).]

B. In the small group market, 80%; and [2011, c. 90, Pt. D, §5 (NEW).]

C. In the individual market, 80% or such lower minimum medical loss ratio as the Secretary of the United States Department of Health and Human Services determines based on a finding, pursuant to the federal Affordable Care Act and federal regulations adopted pursuant thereto, that an 80% minimum medical loss ratio might destabilize the individual market in this State. [2011, c. 90, Pt. D, §5 (NEW).]

[ 2011, c. 90, Pt. D, §5 (NEW) .]

SECTION HISTORY

2011, c. 90, Pt. D, §5 (NEW).



24-A §4320. No lifetime or annual limits on health plans subject to the Affordable Care Act

Notwithstanding the requirements of section 4318, a carrier offering a health plan subject to the federal Affordable Care Act may not: [2011, c. 364, §34 (NEW).]

1. Establish lifetime limits. Establish lifetime limits on the dollar value of benefits for any participant or beneficiary; or

[ 2011, c. 364, §34 (NEW) .]

2. Establish annual limits. Establish annual limits on the dollar value of essential benefits, except that, prior to January 1, 2014, health plans may include restricted annual limits on essential benefits consistent with the requirements of the federal Affordable Care Act and may establish annual limits consistent with waivers granted by the Secretary of the United States Department of Health and Human Services.

§4320. Payment reform pilot projects

(As enacted by PL 2011, c. 270, §2 is REALLOCATED TO TITLE 24-A, SECTION 4320-H)

[ 2011, c. 364, §34 (NEW) .]

SECTION HISTORY

RR 2011, c. 1, §43 (RAL). 2011, c. 270, §2 (NEW). 2011, c. 364, §34 (NEW).



24-A §4320-A. Coverage of preventive health services

Notwithstanding any other requirements of this Title, a carrier offering a health plan subject to the federal Affordable Care Act shall, at a minimum, provide coverage for and may not impose cost-sharing requirements for preventive services as required by the federal Affordable Care Act. [2011, c. 364, §34 (NEW).]

SECTION HISTORY

2011, c. 364, §34 (NEW).



24-A §4320-B. Extension of dependent coverage

A carrier offering a health plan subject to the requirements of the federal Affordable Care Act that provides dependent coverage of children shall continue to make such coverage available for an adult child until the child turns 26 years of age, consistent with the federal Affordable Care Act. [2011, c. 364, §34 (NEW).]

SECTION HISTORY

2011, c. 364, §34 (NEW).



24-A §4320-C. Emergency services

If a carrier offering a health plan subject to the requirements of the federal Affordable Care Act provides or covers any benefits with respect to services in an emergency department of a hospital, the plan must cover emergency services in accordance with the requirements of the federal Affordable Care Act, including requirements that emergency services be covered without prior authorization and that cost-sharing requirements, expressed as a copayment amount or coinsurance rate, for out-of-network services are the same as requirements that would apply if such services were provided in network. [2011, c. 364, §34 (NEW).]

SECTION HISTORY

2011, c. 364, §34 (NEW).



24-A §4320-D. Comprehensive health coverage

Notwithstanding any other requirements of this Title, a carrier offering a health plan subject to the requirements of the federal Affordable Care Act shall, at a minimum, provide coverage that incorporates essential benefits and cost-sharing limitations consistent with the requirements of the federal Affordable Care Act. [2011, c. 364, §34 (NEW).]

SECTION HISTORY

2011, c. 364, §34 (NEW).



24-A §4320-E. Reinsurance, risk corridors and risk adjustment

1. Transitional reinsurance program. The superintendent shall establish a transitional reinsurance program for calendar years 2014, 2015 and 2016 as required by Section 1341 of the federal Affordable Care Act.

[ 2011, c. 364, §34 (NEW) .]

2. Risk corridors. A carrier shall make any payments required under the risk corridors program established by the Secretary of the United States Department of Health and Human Services for calendar years 2014, 2015 and 2016 as required by Section 1342 of the federal Affordable Care Act.

[ 2011, c. 364, §34 (NEW) .]

3. Risk adjustment. The superintendent shall establish a risk adjustment program as required by Section 1343 of the federal Affordable Care Act.

[ 2011, c. 364, §34 (NEW) .]

SECTION HISTORY

2011, c. 364, §34 (NEW).



24-A §4320-F. Oversight of plans offered on the American Health Benefit Exchange and the SHOP Exchange

1. Superintendent's authority preserved. Except as otherwise expressly provided by applicable law, the requirements established by this Title, Title 24 and rules adopted by the superintendent continue to apply to carriers and health plans and are not extinguished or modified in any way by:

A. Certification of a health plan as a qualified health plan or any other determination made by the American Health Benefit Exchange or the SHOP Exchange pursuant to the federal Affordable Care Act; or [2011, c. 364, §34 (NEW).]

B. Recognition by the applicable federal agency of a carrier as a qualified nonprofit health insurance issuer or as an issuer of multistate qualified health plans, or of a health plan as a multistate qualified health plan, pursuant to the federal Affordable Care Act. [2011, c. 364, §34 (NEW).]

[ 2011, c. 364, §34 (NEW) .]

2. Coordination with exchanges. The superintendent has all additional powers and duties conferred upon a state insurance regulator with respect to the American Health Benefit Exchange and the SHOP Exchange by the federal Affordable Care Act. The superintendent may enter into agreements with the American Health Benefit Exchange and the SHOP Exchange relating to coordination of responsibilities, and such agreements may provide for the superintendent to assume additional authority relating to the certification of qualified health plans or the authorization of a carrier to participate in the American Health Benefit Exchange or the SHOP Exchange.

[ 2011, c. 364, §34 (NEW) .]

SECTION HISTORY

2011, c. 364, §34 (NEW).



24-A §4320-G. Applicability to health plans grandfathered under the Affordable Care Act

A health plan that is exempt from certain requirements of the federal Affordable Care Act because it has grandfathered status is also exempt, to the same extent, from substantially similar provisions in this Title and Title 24 enacted after January 1, 2011, except to the extent that those provisions state that they apply to grandfathered health plans. [2011, c. 364, §34 (NEW).]

SECTION HISTORY

2011, c. 364, §34 (NEW).



24-A §4320-H. Payment reform pilot projects (REALLOCATED FROM TITLE 24-A, SECTION 4320)

(REALLOCATED FROM TITLE 24-A, SECTION 4320)

1. Pilot projects. Beginning March 1, 2012, the superintendent may authorize pilot projects in accordance with this subsection that allow a health insurance carrier that offers health plans in this State to implement payment reform strategies with providers through an accountable care organization to reduce costs and improve the quality of patient care. For purposes of this section, "accountable care organization" means a group of health care providers operating under a payment agreement to provide health care services to a defined set of individuals with established benchmarks for the quality and cost of those health care services consistent with federal law and regulation.

A. The superintendent may approve a pilot project between a carrier and an accountable care organization that utilizes payment methodologies and purchasing strategies, including, but not limited to: alternatives to fee-for-service models, such as blended capitation rates, episodes-of-care payments, medical home models and global budgets; pay-for-performance programs; tiering of providers; and evidence-based purchasing strategies. [RR 2011, c. 1, §43 (RAL).]

B. Prior to approving a pilot project, the superintendent shall consider whether the proposed pilot project is consistent with the principles for payment reform developed by the Advisory Council on Health Systems Development established under former Title 2, section 104. [RR 2011, c. 1, §43 (RAL).]

[ RR 2011, c. 1, §43 (RAL) .]

2. Rulemaking. The superintendent shall establish by rule procedures and policies that facilitate the implementation of a pilot project pursuant to this section, including, but not limited to, a process for a health insurance carrier's submitting a pilot project proposal and minimum requirements for approval of a pilot project. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A and must be adopted no later than December 1, 2011.

[ RR 2011, c. 1, §43 (RAL) .]

3. Report. Beginning in 2013, the superintendent shall report by March 1st annually to the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters on the status of any pilot project approved by the superintendent pursuant to this section. The report must include an analysis of the cost and benefits of any approved pilot project in reducing health care costs, including any impact on premiums, and in improving the quality of care.

[ RR 2011, c. 1, §43 (RAL) .]

4. Evaluation. During the First Regular Session of the 129th Legislature, the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters shall conduct an evaluation of the effectiveness of any pilot project approved by the superintendent pursuant to this section and make a determination whether to continue, amend or repeal the authorization for the pilot project. The joint standing committee of the Legislature having jurisdiction over insurance and financial services matters may report out a bill based on the evaluation to the First Regular Session of the 129th Legislature.

[ RR 2011, c. 1, §43 (RAL) .]

5. Construction. This section may not be construed to restrict or limit the right of a carrier to engage in activities expressly permitted by this Title or to require a carrier to obtain prior approval as a pilot project to engage in those activities.

[ RR 2011, c. 1, §43 (RAL) .]

SECTION HISTORY

RR 2011, c. 1, §43 (RAL).



24-A §4320-I. Coverage for the cost of testing for bone marrow donation suitability

1. Required coverage. A carrier offering a health plan in this State shall provide coverage for laboratory fees up to $150 arising from human leukocyte antigen testing performed to establish bone marrow transplantation suitability in accordance with the following requirements:

A. The enrollee covered under the health plan must meet the criteria for testing established by the National Marrow Donor Program, or its successor organization; [2013, c. 603, §1 (NEW); 2013, c. 603, §2 (AFF).]

B. The testing must be performed in a facility that is accredited by a national accrediting body with requirements that are substantially equivalent to or more stringent than those of the College of American Pathologists and is certified under the federal Clinical Laboratories Improvement Act of 1967, 42 United States Code, Section 263a; [2013, c. 603, §1 (NEW); 2013, c. 603, §2 (AFF).]

C. At the time of the testing, the enrollee covered under the health plan must complete and sign an informed consent form that authorizes the results of the test to be used for participation in the National Marrow Donor Program, or its successor organization, and acknowledges a willingness to be a bone marrow donor if a suitable match is found; and [2013, c. 603, §1 (NEW); 2013, c. 603, §2 (AFF).]

D. The carrier may limit each enrollee to one test per lifetime. [2013, c. 603, §1 (NEW); 2013, c. 603, §2 (AFF).]

[ 2013, c. 603, §1 (NEW); 2013, c. 603, §2 (AFF) .]

2. Prohibition on cost-sharing. A carrier may not impose any deductible, copayment, coinsurance or other cost-sharing requirement on an enrollee for the coverage required under this section.

[ 2013, c. 603, §1 (NEW); 2013, c. 603, §2 (AFF) .]

SECTION HISTORY

2013, c. 603, §1 (NEW). 2013, c. 603, §2 (AFF).



24-A §4320-J. Coverage for abuse-deterrent opioid analgesic drug products

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Abuse-deterrent opioid analgesic drug product" means a brand or generic opioid analgesic drug product approved by the federal Food and Drug Administration with abuse-deterrent labeling claims that indicate the drug product is expected to result in a meaningful reduction in abuse. [2015, c. 371, §1 (NEW); 2015, c. 371, §2 (AFF).]

B. "Cost sharing" means any coverage limit, copayment, coinsurance, deductible or other out-of-pocket expense associated with a health plan. [2015, c. 371, §1 (NEW); 2015, c. 371, §2 (AFF).]

C. "Opioid analgesic drug product" means a drug product in the opioid analgesic drug class prescribed to treat moderate to severe pain or other conditions, whether in immediate release or extended release, long-acting form and whether or not combined with other drug substances to form a single drug product or dosage form. [2015, c. 371, §1 (NEW); 2015, c. 371, §2 (AFF).]

[ 2015, c. 371, §1 (NEW); 2015, c. 371, §2 (AFF) .]

2. Required coverage. A carrier offering a health plan in this State shall provide coverage for abuse-deterrent opioid analgesic drug products listed on any formulary, preferred drug list or other list of drugs used by the carrier on a basis not less favorable than that for opioid analgesic drug products that are not abuse-deterrent and are covered by the health plan. An increase in enrollee cost sharing to achieve compliance with this section may not be implemented.

[ 2015, c. 371, §1 (NEW); 2015, c. 371, §2 (AFF) .]

SECTION HISTORY

2015, c. 371, §1 (NEW). 2015, c. 371, §2 (AFF).






Subchapter 2: CONSUMER HEALTH CARE DIVISION

24-A §4321. Consumer Health Care Division

1. Division established. The Consumer Health Care Division, referred to in this section as the "division," is established within the Bureau of Insurance. The division shall work in coordination with other bureau sections and staff to accomplish the duties set forth in subsection 4.

[ 1997, c. 792, §3 (NEW) .]

2. Director. The Director of the Consumer Health Care Division, referred to in this section as the "director," is the head of the Consumer Health Care Division. The director is appointed by the superintendent and is subject to the approval of the Commissioner of Professional and Financial Regulation. The director is subject to the Civil Service Law.

[ 2005, c. 294, §23 (AMD) .]

3. Staff. The superintendent may hire or assign personnel as determined necessary to perform the duties of the division subject to the approval of the Commissioner of Professional and Financial Regulation and subject to the Civil Service Law. The personnel are supervised by the director in consultation with the superintendent. The qualifications of those personnel must reflect the needs and responsibilities relating to the division's duties under this subchapter.

[ 1997, c. 792, §3 (NEW) .]

4. Duties. The duties of the division include:

A. Providing access to the division through a toll-free number; [1997, c. 792, §3 (NEW).]

B. Providing information to consumers regarding health care plan options and obtaining health care coverage and services. The division may not make any specific recommendations regarding commercially offered products; [1997, c. 792, §3 (NEW).]

C. Assisting enrollees to understand their rights and responsibilities under health care plans; [1997, c. 792, §3 (NEW).]

D. Providing information to consumers on health care plan performance by distributing materials and utilizing existing resources relating to health care plan performance; [1997, c. 792, §3 (NEW).]

E. Providing assistance to enrollees with complaints relating to health care plans, when appropriate. The division may assist enrollees with quality-of-care complaints by coordinating with the appropriate state health professional licensing boards and other appropriate state and federal oversight bodies with authority over quality-of-care complaints. The division shall defer any issues of professional competence to the appropriate state health professional licensing boards; [1997, c. 792, §3 (NEW).]

F. Collecting and disseminating information regarding health care plans, quality assurance programs and quality improvement and coordinating information with other public entities or agencies involved in the delivery, funding or regulation of health care; [1997, c. 792, §3 (NEW).]

G. Acting as an information resource in the development of policies and programs that protect consumer interests and rights under health care plans by:

(1) Analyzing, evaluating and monitoring the development and implementation of federal, state and local laws, regulations, rules and other governmental policies and actions that pertain to the health, safety, welfare and rights of health care consumers; and

(2) Identifying practices and policies that may affect access to quality health care, including, but not limited to, practices relating to marketing of health care plans and accessibility of services and resources for under-served areas and vulnerable populations. The division may refer these issues to the appropriate state or federal regulatory agency with jurisdiction over these practices and policies; [1997, c. 792, §3 (NEW).]

H. Promoting coordination between the division and other organizations that assist consumers, including, but not limited to, legal assistance providers serving low-income health care consumers and other health care consumers, health insurance counseling assistance programs, the long-term care ombudsman program pursuant to Title 22, section 5106, subsection 11-C and assistance programs for individuals with disabilities established under federal or state law; [1997, c. 792, §3 (NEW).]

I. Collecting and disseminating information regarding the activities of the division; [1997, c. 792, §3 (NEW).]

J. Submitting an annual report by January 1st of each year to the Commissioner of Professional and Financial Regulation, the Consumer Health Care Division Advisory Council and the joint standing committee of the Legislature having jurisdiction over insurance matters describing the activities carried out by the division in the year for which the report is prepared, analyzing the data available to the division and evaluating the problems experienced by consumers; and [1997, c. 792, §3 (NEW).]

K. Performing other duties as the superintendent may prescribe. [1997, c. 792, §3 (NEW).]

[ 1997, c. 792, §3 (NEW) .]

SECTION HISTORY

1997, c. 792, §3 (NEW). 2005, c. 294, §23 (AMD).



24-A §4322. Consumer Health Care Division Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 792, §3 (NEW). 2003, c. 689, §B7 (REV). 2005, c. 294, §24 (RP).






Subchapter 3: DOWNSTREAM RISK

24-A §4331. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 609, §20 (NEW).]

1. Bonus. "Bonus" means a payment a carrier makes to a downstream entity beyond any salary, fee-for-service payment, capitation or returned withhold.

[ 1999, c. 609, §20 (NEW) .]

2. Capitation. "Capitation" means a set dollar payment per patient per unit of time, usually per month, that a carrier pays a health care practitioner, institutional provider or downstream entity to cover a specified set of services and administrative costs without regard to the actual number or nature of services provided. The services covered may include the downstream entity's own services, referral services or all medical services.

[ 1999, c. 609, §20 (NEW) .]

3. Downstream entity. "Downstream entity" means a person other than a carrier that has assumed all or part of the insurance risk of one or more health plans under a contractual relationship with a carrier or another downstream entity. An employer exempt from the applicability of this chapter under the federal Employee Retirement Income Security Act of 1974, 29 United States Code, Sections 1001 to 1461 (1988) is not considered a downstream entity.

[ 1999, c. 609, §20 (NEW) .]

4. Downstream risk arrangement. "Downstream risk arrangement" means an arrangement that transfers insurance risk from a carrier to a downstream entity.

[ 2003, c. 428, Pt. H, §6 (AMD) .]

5. Payments. "Payments" means any amounts the carrier pays the downstream entity for services the downstream entity furnishes directly, plus amounts paid for administration and amounts paid in whole or in part based on use and costs of referral services such as withhold amounts, bonuses based on referral levels and any other compensation to the downstream entity to influence the use of referral services. Bonuses and other compensation that are not based on referral levels, such as bonuses based solely on quality of care furnished, patient satisfaction and participation on committees, are not considered payments for purposes of this subchapter.

[ 1999, c. 609, §20 (NEW) .]

6. Physician group. "Physician group" means a partnership, association, corporation, individual practice association or other group of physicians that distributes income from the practice among members. An individual practice association is a physician group only if the association is composed of individual physicians and has no subcontracts with physician groups.

[ 1999, c. 609, §20 (NEW) .]

7. Potential payments. "Potential payments" means the maximum anticipated total amount, based on the most recent year's utilization and experience and any current or anticipated factors that may affect costs, to be paid for a defined set of referral services for the carrier's subscribers and for which the downstream entity assumes by contract financial risk, to some extent, for the costs of such services. The methodology for determining potential payments must be filed by the carrier with the bureau.

[ 1999, c. 609, §20 (NEW) .]

8. Referral services. "Referral services" means any specialty, inpatient, outpatient or laboratory services that a downstream entity orders or arranges, but does not furnish directly.

[ 1999, c. 609, §20 (NEW) .]

9. Risk-sharing arrangement. "Risk-sharing arrangement" means an arrangement between a carrier and a downstream entity in which the carrier continues to pay providers for a defined set of services subject to an annual reconciliation process in which costs incurred by the carrier are compared with budgeted or targeted amounts for such services and that may, if payments are different than the budgeted amount, create financial liability of the downstream entity to the carrier or the carrier to the downstream entity provided the carrier holds or retains control of any funds in excess of those required to satisfy current claims obligations or direct payment to providers for services rendered pending reconciliation.

[ 1999, c. 609, §20 (NEW) .]

10. Risk threshold. "Risk threshold" means the maximum risk, if the risk is based on referral services, to which a downstream entity may be exposed under a downstream risk arrangement without being at substantial financial risk.

[ 1999, c. 609, §20 (NEW) .]

11. Withhold. "Withhold" means a percentage of payments or set dollar amounts that a carrier deducts from a downstream entity's service fee, capitation or salary payment and that may or may not be returned to the downstream entity, depending on specific predetermined factors.

[ 1999, c. 609, §20 (NEW) .]

SECTION HISTORY

1999, c. 609, §20 (NEW). 2003, c. 428, §H6 (AMD).



24-A §4332. Safe harbor and waiver

1. Authority for safe harbor. Notwithstanding any other provisions of this Title or Title 24, including, without limitation, sections 4341 and 4342, an arrangement between a carrier and a downstream entity with which the carrier has contracted to provide or arrange for the provision of services that allows the downstream entity to accept a limited degree of insurance risk is permitted and such a risk arrangement is deemed not to be engaging in the business of insurance by the downstream entity if:

A. The arrangement does not involve substantial insurance risk or substantial enrollment risk as described in section 4334; and [1999, c. 609, §20 (NEW).]

B. The arrangement meets the requirements of sections 4335 and 4336. [1999, c. 609, §20 (NEW).]

[ 1999, c. 609, §20 (NEW) .]

2. Waiver for downstream risk arrangements that exceed risk threshold described in section 4334. Carriers and downstream entities that wish to develop downstream risk arrangements that exceed the risk threshold described in section 4334 may jointly request that the superintendent grant a waiver that allows the downstream entity to accept a limited degree of insurance risk without being licensed as an insurer, a health maintenance organization or an insurance administrator. The joint request for a waiver must include a plan for managing financial exposure, based upon reasonable enrollment and utilization projections and upon the contracts, parties and features proposed, sufficient to quantify in dollars per quarter and per annum all elements of downstream risk to be assumed by the downstream entity. All other risk arrangements are prohibited unless the arrangements meet the appropriate licensing standards or are expressly permitted by the superintendent.

[ 1999, c. 609, §20 (NEW) .]

3. Continuing obligation to subscribers. A carrier contracting with a downstream entity remains obligated to its subscribers for the delivery of health care benefits consistent with existing state law. The carrier remains responsible for compliance with all applicable laws.

[ 1999, c. 609, §20 (NEW) .]

4. Certain incentives prohibited. A downstream risk arrangement may not contain incentives for the downstream entity or participating provider to limit or deny medically necessary care to enrollees.

[ 1999, c. 609, §20 (NEW) .]

5. Requirements still applicable. The application of the safe harbor provisions in subsection 1 or a waiver of licensing requirements granted pursuant to this section does not exempt the downstream entity from any other licensure or prior approval requirements applicable to activities conducted by the downstream entity, including, but not limited to, utilization review licensure, insurance administrator licensure or preferred provider arrangement registration.

[ 1999, c. 609, §20 (NEW) .]

SECTION HISTORY

1999, c. 609, §20 (NEW).



24-A §4333. Requirements for downstream risk arrangements

1. Permissible downstream risk arrangements. Downstream entities that do not exceed the risk threshold described in section 4334 may enter into downstream risk arrangements only if:

A. The requirements of section 4332, subsection 1 and sections 4335 and 4336 are met; and [1999, c. 609, §20 (NEW).]

B. No specific payment is made directly or indirectly under the plan to a provider as an inducement to reduce or limit medically necessary services furnished to an enrollee. [1999, c. 609, §20 (NEW).]

[ 1999, c. 609, §20 (NEW) .]

2. Prohibited downstream risk payments. A specific payment of any kind may not be made directly or indirectly under the incentive plan to a downstream entity as an inducement to reduce or limit covered medically necessary services under the carrier's contract furnished to an enrollee. Indirect payments include offerings of monetary value such as stock options or waivers of debt measured in the present or future.

[ 1999, c. 609, §20 (NEW) .]

3. Applicability. This section applies to risk arrangements between carriers and downstream entities with which they contract to provide medical services to enrollees. This section also applies to subcontracting arrangements.

[ 1999, c. 609, §20 (NEW) .]

SECTION HISTORY

1999, c. 609, §20 (NEW).



24-A §4334. Substantial insurance risk; substantial enrollment risk

1. Substantial insurance risk. Substantial insurance risk is risk based on the use or costs of referral services only, when the downstream entity is at risk for more than 25% of potential payments by the carrier to the downstream entity.

[ 1999, c. 609, §20 (NEW) .]

2. Substantial enrollment risk. Substantial enrollment risk exists when a carrier enters into a risk arrangement with a downstream entity involving more than 25% of the enrollees served by the carrier in the State unless the risk arrangement is a risk-sharing arrangement.

[ 1999, c. 609, §20 (NEW) .]

SECTION HISTORY

1999, c. 609, §20 (NEW).



24-A §4335. Contractual provisions

Full copies of contracts and summary descriptions of contracts must be provided to the superintendent. The following provisions must be included in contracts between a carrier and a downstream entity: [1999, c. 609, §20 (NEW).]

1. Enrollee not liable. A provision in all relevant contracts between a carrier and a downstream entity or between a downstream entity and a participating provider of health care services stating that if the carrier fails to pay for health care services as set forth in the contract, the enrollee may not be liable to the provider for any sums owed by the carrier;

[ 1999, c. 609, §20 (NEW) .]

2. Maintenance of books, accounts and records. A provision for the maintenance of books, accounts and records by the downstream entity and the carrier to verify that transactions, including the risk transfer, are clearly, accurately and completely recorded, in accordance with generally accepted accounting principles and disclosed in writing;

[ 1999, c. 609, §20 (NEW) .]

3. Prohibition on assignment of rights or obligations. A provision prohibiting the assignment of any rights or obligations under the contract in the absence of the consent of the carrier;

[ 1999, c. 609, §20 (NEW) .]

4. Right to object to subcontractor. A provision granting the carrier the right to be advised of and the right to object to any subcontractor with whom the downstream entity proposes to contract with respect to services required to be performed by the downstream entity under its contract with the carrier;

[ 1999, c. 609, §20 (NEW) .]

5. Termination of contract. A provision for the termination of the contract, including the right to immediately terminate the contract upon a valid order issued by the superintendent or another lawful authority;

[ 1999, c. 609, §20 (NEW) .]

6. Compliance with utilization review laws, rules and licensing requirements. A provision requiring the downstream entity to comply with utilization review laws, rules and licensing requirements appropriate to the functions the downstream entity has contracted to undertake on behalf of the carrier;

[ 1999, c. 609, §20 (NEW) .]

7. Ability to perform. A provision requiring the downstream entity to advise the carrier in a timely manner of relevant matters that may have a material effect on the downstream entity's ability to perform under the contract, including, but not limited to:

A. Whether the downstream entity or participating provider is subject to an administrative order, a cease and desist order, a fine or a license suspension; and [1999, c. 609, §20 (NEW).]

B. Whether legal action has been taken that may have a material effect on the downstream entity's financial condition or the downstream entity's ability to perform under the contract; and [1999, c. 609, §20 (NEW).]

[ 1999, c. 609, §20 (NEW) .]

8. Incorporation by reference. A provision requiring the contract between a carrier and a downstream entity to be attached to all contracts between the downstream entity and those of the entity's participating providers contractually obligated to provide services to the carrier's enrollees under the contract between the carrier and the downstream entity.

[ 1999, c. 609, §20 (NEW) .]

SECTION HISTORY

1999, c. 609, §20 (NEW).



24-A §4336. Disclosure requirements for organizations with downstream risk arrangements

1. Disclosure to superintendent. Each carrier shall provide information concerning the carrier's downstream risk arrangements as required or requested by the superintendent. The disclosure must contain the following information in sufficient detail to enable the superintendent to determine whether the risk arrangement complies with the following requirements:

A. Whether services not furnished by the downstream entity are covered by the risk arrangement. If the services furnished by the downstream entity are covered by the risk arrangement, disclosure of other aspects of the plan need not be made; [1999, c. 609, §20 (NEW).]

B. The type of risk arrangement; for example, withhold, bonus, capitation; [1999, c. 609, §20 (NEW).]

C. If the risk arrangement involves a withhold or bonus, the percent of the withhold or bonus; [1999, c. 609, §20 (NEW).]

D. The panel size, the number of enrollees covered by the downstream entity and the total number of enrollees covered by the carrier in the State; and [1999, c. 609, §20 (NEW).]

E. In the case of capitated downstream entities, capitation payments paid to primary care providers for the most recent year broken down by percent for primary care services, referral services to specialists, hospital services and other types of provider services, including, but not limited to, nursing home and home health agency services. [1999, c. 609, §20 (NEW).]

[ 1999, c. 609, §20 (NEW) .]

2. Annual disclosure. A carrier shall provide this information to the superintendent at least annually. A carrier shall provide the capitation data required under subsection 1 for the previous calendar year to the superintendent by April 1st of each year.

[ 1999, c. 609, §20 (NEW) .]

3. Disclosure to enrollees. A carrier shall provide the following information to any enrollee upon request:

A. Whether the prepaid plan uses a downstream risk arrangement that affects the use of referral services; and [1999, c. 609, §20 (NEW).]

B. The type of risk arrangement. [1999, c. 609, §20 (NEW).]

[ 1999, c. 609, §20 (NEW) .]

SECTION HISTORY

1999, c. 609, §20 (NEW).



24-A §4337. Requirements related to subcontracting arrangements

1. Physician groups. A carrier that contracts with a downstream entity that places the individual physician members at substantial financial risk for services they do not furnish shall disclose to the superintendent any incentive plan between the downstream entity and the entity's individual physicians that bases compensation to the physician on the use or cost of services furnished to enrollees. The disclosure must include the information specified in section 4336, subsection 1.

[ 1999, c. 609, §20 (NEW) .]

2. Intermediate entities. A carrier that contracts with a downstream entity, other than a physician group, for the provision of services to enrollees shall disclose to the superintendent any risk arrangement between the entity and a physician or physician group that bases compensation to the physician or physician group on the use or cost of services furnished to enrollees. The disclosure must include the information required to be disclosed under section 4336, subsection 1.

[ 1999, c. 609, §20 (NEW) .]

3. Sanctions against the carrier. The superintendent may apply intermediate sanctions if the superintendent determines that a carrier fails to comply with the requirements of this section.

[ 1999, c. 609, §20 (NEW) .]

SECTION HISTORY

1999, c. 609, §20 (NEW).



24-A §4338. Downstream risk arrangements that exceed risk threshold described in section 4334

The superintendent may waive downstream risk arrangements from licensure requirements that exceed the risk threshold described in section 4334 if the downstream risk arrangement meets the contractual and disclosure requirements established under section 4332 and the criteria set forth in sections 4339 to 4342 and is determined by the superintendent not to prejudice enrollee interests. [1999, c. 609, §20 (NEW).]

SECTION HISTORY

1999, c. 609, §20 (NEW).



24-A §4339. Contractual provisions to demonstrate financial viability

If a carrier applies for a waiver under section 4332, subsection 2, the carrier may demonstrate the financial viability and condition of the downstream entity through the terms of the contract, including one or more of the following: [1999, c. 609, §20 (NEW).]

1. Books, accounts and records. A contractual provision authorizing the carrier to access the downstream entity's books, accounts and records according to terms and conditions on which the carrier and the downstream entity agree;

[ 1999, c. 609, §20 (NEW) .]

2. Financial statements. A contractual provision requiring the downstream entity to provide to the carrier interim unaudited financial statements on a regular and ongoing basis as well as an annual financial statement, accompanied by a certified public accountant's opinion, appropriate to the magnitude of risk involved;

[ 1999, c. 609, §20 (NEW) .]

3. Reserves. A contractual provision authorizing the carrier to receive information regarding the downstream entity's reserves;

[ 1999, c. 609, §20 (NEW) .]

4. Letter of credit. A contractual provision requiring the downstream entity to post a letter of credit or other acceptable financial security;

[ 1999, c. 609, §20 (NEW) .]

5. Fees. A contractual provision under which the carrier withholds fees payable to the downstream entity or to the providers for which it acts;

[ 1999, c. 609, §20 (NEW) .]

6. General liability insurance. A contractual provision requiring the downstream entity to carry general liability insurance and requiring participating providers to carry professional liability insurance in an amount and from an insurer mutually acceptable to the carrier and the downstream entity;

[ 1999, c. 609, §20 (NEW) .]

7. Surety bond. A contractual provision requiring the downstream entity to secure a surety bond to cover the downstream entity's performance under the contract; or

[ 1999, c. 609, §20 (NEW) .]

8. Excess of loss insurance. A contractual provision requiring the downstream entity to secure excess of loss insurance or reinsurance in an amount and from an insurer mutually acceptable to the carrier and the downstream entity.

[ 1999, c. 609, §20 (NEW) .]

SECTION HISTORY

1999, c. 609, §20 (NEW).



24-A §4340. Financial viability

Each carrier and downstream entity requesting a waiver shall file with the superintendent a plan for managing financial exposure under those downstream risk arrangement contracts and thereafter operate in substantial conformance with the terms of that plan and of the corresponding waiver. At least 60 days before any material change in a filed and approved exposure management plan, the carrier and downstream entity shall file for the superintendent's review and approval a modified plan, along with any changes in related contracts. [1999, c. 609, §20 (NEW).]

SECTION HISTORY

1999, c. 609, §20 (NEW).



24-A §4341. Limitations on premium transfer

The superintendent may deny a request for waiver based on any of the following characteristics: [1999, c. 609, §20 (NEW).]

1. Transfer of 30% of annual aggregate premium. A contract by which 30% or more of the carrier's annual aggregate premium with respect to a contract, plan or product is transferred to a single downstream entity. This transfer is the sum of capitated payments plus the sum of amounts returnable to the carrier through incentive payments or other risk adjustments; or

[ 1999, c. 609, §20 (NEW) .]

2. Transfer of 75% of annual aggregate premium. Multiple contracts by which 75% or more of the carrier's annual aggregate premium with respect to a contract, plan or product is transferred to one or more downstream entities. This transfer is the sum of capitated payments plus the sum of amounts returnable to the carrier through incentive payments or other risk adjustments.

[ 1999, c. 609, §20 (NEW) .]

SECTION HISTORY

1999, c. 609, §20 (NEW).



24-A §4342. Related provisions

The superintendent may deny a request for waiver based on any of the following characteristics: [1999, c. 609, §20 (NEW).]

1. Carrier controlled. An arrangement with a downstream entity that has control of the carrier. "Control" has the same meaning as defined in section 222, subsection 2, paragraph B;

[ 1999, c. 609, §20 (NEW) .]

2. Transfer of claims processing, payment or adjudication. An arrangement by which the claims processing, claims payment or claims adjudication functions are transferred to the downstream entity from the carrier. This section may not be construed to authorize the superintendent to deny a request based on the transfer of utilization review functions from the carrier to the downstream entity;

[ 1999, c. 609, §20 (NEW) .]

3. Transfer of managerial control. An arrangement by which managerial control of the carrier's information system is transferred to the downstream entity;

[ 1999, c. 609, §20 (NEW) .]

4. Overlap between officers or directors. An arrangement in which there is overlap between the officers or directors of the downstream entity and the carrier; or

[ 1999, c. 609, §20 (NEW) .]

5. Transfer of more than 1/12 of annual capitated payments. An arrangement that transfers more than 1/12 of the annual capitated payments at one time to the downstream entity.

[ 1999, c. 609, §20 (NEW) .]

SECTION HISTORY

1999, c. 609, §20 (NEW).



24-A §4343. Rules

The superintendent may adopt rules establishing application procedures and specific standards for meeting the requirements pursuant to this subchapter. Rules adopted pursuant to this subchapter are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [1999, c. 609, §20 (NEW).]

SECTION HISTORY

1999, c. 609, §20 (NEW).









Chapter 56-B: MAINE CONSUMER CHOICE HEALTH PLAN

24-A §4346. Maine Consumer Choice Health Plan (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 708, §3 (NEW). 2001, c. 714, §II2 (AMD). 2007, c. 395, §28 (RP).






Chapter 57: DELINQUENT INSURERS

Subchapter 1: REHABILITATION AND LIQUIDATION

24-A §4351. Scope of provisions

The applicable provisions of this chapter shall apply as to: [1969, c. 132, §1 (NEW).]

1. All insurers authorized to transact insurance in this State;

[ 1969, c. 132, §1 (NEW) .]

2. All insurers having policyholders resident in this State;

[ 1969, c. 132, §1 (NEW) .]

3. All insurers against whom a claim under an insurance contract may arise in this State;

[ 1969, c. 132, §1 (NEW) .]

4. All persons in process of organization, or holding themselves out as organizing, or proposing to organize in this State for the purpose of becoming an insurer;

[ 2001, c. 88, §10 (AMD) .]

5. All other persons as to whom such provisions are otherwise expressly made applicable by law; and

[ 2001, c. 88, §10 (AMD) .]

6. Health maintenance organizations, which are considered insurers for the purposes of this subchapter and subchapter II.

[ 2001, c. 88, §11 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 2001, c. 88, §§10,11 (AMD).



24-A §4352. Short title

This chapter constitutes and may be cited as the "Insurance Rehabilitation and Liquidation Law." [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4353. Definitions

For the purposes of this chapter: [1969, c. 132, §1 (NEW).]

1. "Insurer," in addition to persons so defined under section 4, includes also persons purporting to be insurers, or organizing or holding themselves out as organizing in this State for the purpose of becoming an insurer.

[ 1969, c. 132, §1 (NEW) .]

2. "Delinquency proceeding" means any proceeding commenced against an insurer pursuant to sections 4351 to 4385 for the purpose of conserving, rehabilitating, reorganizing or liquidating the insurer, or the proceedings authorized by sections 4401 to 4407.

[ 1969, c. 132, §1 (NEW) .]

3. "State" has the meaning ascribed in section 7.

[ 1969, c. 132, §1 (NEW) .]

4. "Domiciliary state" means the state in which an insurer is incorporated or organized, or as to an alien insurer, the state in which, at the commencement of delinquency proceedings the larger amount of the insurer's assets are held in trust or on deposit for the benefit of policyholders and creditors in the United States of America.

[ 1969, c. 132, §1 (NEW) .]

5. "Ancillary state" means any state other than a domiciliary state.

[ 1969, c. 132, §1 (NEW) .]

6. "Reciprocal state" means any state other than this State in which in substance and effect the uniform insurers liquidation act, as defined in section 4363, is in force, including provisions requiring that the Insurance Superintendent or equivalent insurance supervisory official be the receiver of a delinquent insurer, and in which effective provisions exist for avoidance of fraudulent conveyances and unlawful preferential transfers.

[ 1973, c. 585, §12 (AMD) .]

7. "Foreign country" means territory not in any state.

[ 1969, c. 132, §1 (NEW) .]

8. "Impairment" exists as to a stock insurer when the insurer's assets do not at least equal the sum of its liabilities and its paid-in capital stock; and as to a mutual insurer when the insurer's assets do not at least equal the sum of the insurer's liabilities and the minimum basic surplus required under this Title to be maintained for authority to transact the kinds of insurance transacted.

[ 1969, c. 132, §1 (NEW) .]

9. "Insolvency" exists when the insurer fails to meet its obligations as they mature or when a stock insurer's assets are less than the sum of its liabilities and the minimum paid-in capital stock required for its authority to transact insurance in this State; or when a mutual insurer's assets are less than the sum of its liabilities and the minimum basic surplus required to be maintained by the insurer under this Title for authority to transact the kinds of insurance transacted; or as otherwise expressly provided in this Title.

[ 1969, c. 132, §1 (NEW) .]

10. "General assets" means all property, real, personal or otherwise, not specifically mortgaged, pledged, deposited or otherwise encumbered for the security or benefit of specified persons or a limited class or classes of persons; and as to such specifically encumbered property, the term includes all such property or its proceeds in excess of the amount necessary to discharge the sums secured thereby. Assets held in trust or on deposit for the security or benefit of all policyholders or all policyholders and creditors in the United States of America are deemed general assets.

[ 1969, c. 132, §1 (NEW) .]

11. "Preferred claim" means any claim accorded priority of payment from the insurer's general assets under applicable law.

[ 1969, c. 132, §1 (NEW) .]

12. "Special deposit claim" means any claim secured by deposit made under statute for the security or benefit of a limited class or classes of persons, but not including any general assets.

[ 1969, c. 132, §1 (NEW) .]

13. "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow or otherwise, but not including special deposit claims or claims against general assets. The term also includes claims which have become liens upon specific assets through judicial process and not invalidated.

[ 1969, c. 132, §1 (NEW) .]

14. "Receiver" means receiver, liquidator, rehabilitator or conservator, as context requires.

[ 1969, c. 132, §1 (NEW) .]

15. "Creditor" means a person having a claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, or absolute, fixed or contingent.

[ 1969, c. 132, §1 (NEW) .]

16. Fair consideration. "Fair consideration" is given for property or an obligation:

A. When in exchange for that property or obligation, as a fair equivalent for the property or obligation and in good faith, property is conveyed, services are rendered, an obligation is incurred or an antecedent debt is satisfied; or [1991, c. 828, §25 (NEW).]

B. When that property or obligation is received in good faith to secure a present advance or antecedent debt in an amount not disproportionately small as compared to the value of the property or obligation obtained. [1991, c. 828, §25 (NEW).]

[ 1991, c. 828, §25 (NEW) .]

17. Guaranty association. "Guaranty association" means the Maine Insurance Guaranty Association established by chapter 57, subchapter III, the Life and Health Insurance Guaranty Association established by chapter 62 and any other similar entity created by the laws of this State for the payment of claims of insolvent insurers.

[ 1991, c. 828, §25 (NEW) .]

18. Foreign guaranty association. "Foreign guaranty association" means a guaranty association created by the legislature of any other state.

[ 1991, c. 828, §25 (NEW) .]

19. Transfer. "Transfer" includes the sale and every other direct or indirect method of disposing of or of parting with property or an interest in property or with the possession of property or of fixing a lien upon property or upon an interest in property, absolutely or conditionally, voluntarily or by or without judicial proceedings. The retention of a security interest in property delivered to a debtor is a transfer suffered by the debtor.

[ 1991, c. 828, §25 (NEW) .]

20. Netting agreement. "Netting agreement" means:

A. A contract or agreement, including terms and conditions incorporated by reference into a contract or agreement, including a master agreement, that documents one or more transactions between the parties to the agreement for or involving one or more qualified financial contracts and that provides for the netting, liquidation, setoff, termination, acceleration or closeout under or in connection with one or more qualified financial contracts or present or future payment or delivery obligations or payment or delivery entitlements under one or more qualified financial contracts, including liquidation or close-out values relating to such obligations or entitlements among the parties to the netting agreement; [2011, c. 107, §1 (NEW).]

B. Any master agreement or bridge agreement for one or more master agreements described in paragraph A; or [2011, c. 107, §1 (NEW).]

C. Any security agreement or arrangement or other credit enhancement or guarantee or reimbursement obligation related to any contract or agreement described in paragraph A or B. [2011, c. 107, §1 (NEW).]

A contract or agreement described in paragraph A or B relating to agreements or transactions that are not qualified financial contracts is considered to be a netting agreement only with respect to those agreements or transactions that are qualified financial contracts. For the purposes of this subsection, a master agreement together with all schedules, confirmations, definitions and addenda to the master agreement and transactions under any master agreement, is treated as one netting agreement.

[ 2011, c. 107, §1 (NEW) .]

21. Qualified financial contract. "Qualified financial contract" means a commodity contract, forward contract, repurchase agreement, securities contract, swap agreement and any similar agreement that the superintendent determines to be a qualified financial contract.

A. "Commodity contract" means:

(1) A contract for the purchase or sale of a commodity for future delivery on, or subject to the rules of, a board of trade or contract market under the federal Commodity Exchange Act or a board of trade outside the United States;

(2) An agreement that is subject to regulation under Section 23 of the federal Commodity Exchange Act and that is commonly known to the commodities trade as a margin account, margin contract, leverage account or leverage contract;

(3) An agreement or transaction that is subject to regulation under Section 4c(b) of the federal Commodity Exchange Act and that is commonly known to the commodities trade as a commodity option;

(4) Any combination of the agreements or transactions referred to in this paragraph; or

(5) Any option to enter into an agreement or transaction referred to in this paragraph. [2011, c. 107, §2 (NEW).]

B. "Forward contract," "repurchase agreement," "securities contract" and "swap agreement" have the meanings set forth in the Federal Deposit Insurance Act, 12 United States Code, Section 1821(e)(8)(D), as amended from time to time. [2011, c. 107, §2 (NEW).]

[ 2011, c. 107, §2 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 828, §25 (AMD). 2011, c. 107, §§1, 2 (AMD).



24-A §4354. Jurisdiction of delinquency proceedings; venue; exclusiveness of remedy; appeal

1. The Superior Court has original jurisdiction of delinquency proceedings under this chapter, and any court with jurisdiction is authorized to make all necessary or proper orders to carry out the purposes of this chapter. A delinquency proceeding may not be commenced under this chapter by anyone other than the superintendent.

[ 1991, c. 828, §26 (AMD) .]

2. The venue of delinquency proceedings against a domestic insurer shall be in the county in this State of the insurer's principal place of business; or, if the principal place of business is located in another state, in any county in this State selected by the superintendent for the purpose. The venue of proceedings against foreign insurers shall be in any county in this State selected by the superintendent for the purpose.

[ 1973, c. 585, §12 (AMD) .]

3. At any time after commencement of a proceeding the superintendent or any other party may apply to the court for an order changing the venue of, and removing, the proceeding to any other county of this State in which the proceeding may most conveniently, economically and efficiently be conducted.

[ 1973, c. 585, §12 (AMD) .]

4. No court shall have jurisdiction to entertain, hear or determine any petition or complaint praying for the dissolution, liquidation, rehabilitation, sequestration, conservation or receivership of any insurer, or for an injunction or restraining order or other relief preliminary, incidental or relating to such proceedings, other than in accordance with this chapter.

[ 1969, c. 132, §1 (NEW) .]

5. An appeal shall lie to the Supreme Judicial Court from any court granting or refusing rehabilitation, liquidation, conservation or receivership and from every order in delinquency proceedings having the character of a final order as to the particular portion of the proceedings embraced therein.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 828, §26 (AMD).



24-A §4355. Jurisdiction over related persons and transactions

1. A court of this State, in which an order of rehabilitation or liquidation has been entered in delinquency proceedings against a domestic insurer or alien insurer domiciled in this State, has jurisdiction also over persons, served as provided in subsection 2, in an action brought by the insurer's receiver on or arising out of such obligation or relationship, as follows:

A. Persons obligated to the insurer as a result of agency or brokerage or transactions between such persons and the insurer; [1969, c. 132, §1 (NEW).]

B. Reinsurers of the insurer, and their representatives; [1991, c. 828, §27 (AMD).]

C. Past or present officers, managers, trustees, directors, organizers and promoters of the insurer, and other persons in positions of similar responsibility with the insurer; [1991, c. 828, §27 (AMD).]

D. Persons served who are or were at the time of the institution of the delinquency proceeding against the insurer holding assets in which the receiver claims an interest on behalf of the insurer, in any action concerning the assets; and [1991, c. 828, §28 (NEW).]

E. Persons served who are obligated to the insurer in any way whatsoever, in any action on or incident to the obligation. [1991, c. 828, §28 (NEW).]

[ 1991, c. 828, §§27, 28 (AMD) .]

2. As to those of such persons who are in this State, personal service of process shall be made as in other civil actions. As to those of such persons who cannot be found in this State at the time process is to be served, personal service of process shall be made thereon by a public officer of the jurisdiction in which such person may be found, in the same manner as personal service of process is required to be made within this State under the laws of this State; and the affidavit or certificate under oath setting forth the facts of such service shall be filed in the court in this State in which the action is pending.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1991, c. 828, §27 (AMD). 1991, c. 828, §28 (AMD).



24-A §4356. Grounds for rehabilitation of domestic insurer or domiciled alien insurer

The superintendent may petition for an order directing him to rehabilitate a domestic insurer or an alien insurer domiciled in this State on any one or more of the following grounds: [1973, c. 585, §12 (AMD).]

1. On any ground for liquidation of the insurer under section 4357, if the superintendent believes rehabilitation possible without substantial increase of risk to creditors, policyholders or the public;

[ 1973, c. 585, §12 (AMD) .]

2. If the insurer is in unsound condition, or is using or has been subject to, such methods and practices in conduct of its business as to render its further transaction of insurance presently or prospectively hazardous to its policyholders, or creditors, or the public;

[ 1969, c. 132, §1 (NEW) .]

3. If the insurer's solvency is endangered by illegal action;

[ 1969, c. 132, §1 (NEW) .]

4. For material falsification of the insurer's records, reports or financial condition;

[ 1969, c. 132, §1 (NEW) .]

5. If the superintendent finds after hearing that any individual exercising executive power with respect to or otherwise materially influencing or controlling the insurer, directly or indirectly, is dishonest or untrustworthy in matters affecting the insurer, and has not been or cannot effectively and permanently be removed from such power, influence or control;

[ 1973, c. 585, §12 (AMD) .]

6. For unlawful concealment or removal by the insurer of any of its records or assets;

[ 1969, c. 132, §1 (NEW) .]

7. For failure of the insurer, or its parent corporation, or subsidiary or affiliated person controlled by the insurer, to submit its books, accounts, records and affairs to the reasonable inspection or examination of the superintendent or his examiner as authorized under this Title; or if any individual exercising any executive authority in the affairs of the insurer or parent corporation or subsidiary or affiliated person has refused to be examined under oath, by the superintendent or his examiner thereunto duly authorized, whether within this State or otherwise, concerning the pertinent affairs of the insurer or parent corporation or subsidiary or affiliated person, or if examined under oath refuses to divulge pertinent information reasonably known to him; or for failure of officers, employees and other representatives of the insurer or parent corporation or subsidiary or affiliated person to comply promptly with the reasonable requests of the superintendent or his examiner for the purposes of and during the conduct of any such examination;

[ 1973, c. 585, §12 (AMD) .]

8. That a deadlock exists in the insurer's board of directors relative to the general management of the insurer's affairs, that the insurer's stockholders or members, as to a mutual insurer, are unable to break the deadlock, and that the same threatens irreparable injury to the insurer or its creditors or its policyholders or to the public;

[ 1969, c. 132, §1 (NEW) .]

9. If the insurer has transferred or attempted to transfer substantially its entire property or business, or has entered into any transaction the effect of which is to merge or consolidate substantially its entire property or business in that of any other insurer, without first having obtained the written approval of the superintendent as required under this Title;

[ 1973, c. 585, §12 (AMD) .]

10. If the controlling stock of the insurer has been transferred to others without compliance with the requirements of section 3476 (acquisition of controlling stock), except where such transfer is by testamentary bequest or inheritance;

[ 1969, c. 132, §1 (NEW) .]

11. If the insurer has willfully violated its charter or a law of this State, or has willfully exceeded its corporate powers;

[ 1969, c. 132, §1 (NEW) .]

12. If the insurer has requested or consented to rehabilitation by vote or written authorization of a majority of its directors or stockholders, or members, as to mutual insurers;

[ 2013, c. 238, Pt. A, §32 (AMD); 2013, c. 238, Pt. A, §34 (AFF) .]

13. If the insurer has failed to pay any valid judgment against it within 30 days after the same became final; or

[ 2013, c. 238, Pt. A, §32 (AMD); 2013, c. 238, Pt. A, §34 (AFF) .]

14. If a violation of section 222, subsection 4-C prevents the superintendent from sufficiently understanding the enterprise risk to the insurer posed by its affiliates or by its insurance holding company system.

[ 2013, c. 238, Pt. A, §33 (NEW); 2013, c. 238, Pt. A, §34 (AFF) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 2013, c. 238, Pt. A, §§32, 33 (AMD). 2013, c. 238, Pt. A, §34 (AFF).



24-A §4357. Grounds for liquidation of domestic insurer or domiciled alien insurer

The superintendent may apply to the court for an order appointing him as receiver, if his appointment as receiver is not then in effect, and directing him to liquidate the business of a domestic insurer or of the United States branch of an alien insurer having trusteed assets in this State, whether or not there has been a prior order directing him to rehabilitate the insurer, upon any one or more of the following grounds: [1973, c. 585, §12 (AMD).]

1. That the insurer has failed to cure an impairment of surplus or capital or assets within the time allowed therefor by any lawful order of the superintendent;

[ 1973, c. 585, §12 (AMD) .]

2. That the insurer is insolvent, or has commenced voluntary liquidation or dissolution, or attempts to commence or prosecute or is the object, in this State or elsewhere, of any action of proceeding to liquidate its business or affairs or to dissolve its corporate charter or to procure the appointment of a receiver, trustee, custodian or sequestrator under any law except this Title. This provision shall not apply as to the conversion of a stock insurer to an ordinary business corporation as authorized under section 3473 or to voluntary dissolution of the insurer pursuant to section 3484;

[ 1969, c. 132, §1 (NEW) .]

3. That the insurer has ceased for a period of one year to transact insurance business;

[ 1969, c. 132, §1 (NEW) .]

4. If a proposed insurer has not completed its organization and obtained a certificate of authority as an insurer within the time allowed therefor under any applicable law;

[ 1969, c. 132, §1 (NEW) .]

5. That efforts to rehabilitate the insurer and remove the causes or adverse effects thereof for which rehabilitation was instituted have failed despite all reasonable efforts by the superintendent, or cannot be continued without material increase of risk of loss to the insurer's creditors or policyholders; or

[ 1973, c. 585, §12 (AMD) .]

6. If the insurer has requested or consented to liquidation by vote or written authorization of a majority of its directors or stockholders, or members if a mutual insurer.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4358. Ground for conservation, foreign and alien insurers

The superintendent may apply to the court for an order appointing him as receiver or ancillary receiver, and directing him to conserve the assets within this State, of a foreign or alien insurer upon any of the applicable ground specified in sections 4356 or 4357, or upon the ground that the insurer's property has been sequestrated in its domiciliary sovereignty or in any other sovereignty; or, in the case of an alien insurer that the insurer has failed to make good an impairment of its trusteed funds within the time required therefor by order of the superintendent. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4359. Grounds for ancillary liquidation, foreign and alien insurers

The superintendent may apply to the court for an order appointing him to liquidate the business of a foreign or alien insurer having assets, business or claims in this State upon the appointment in the domiciliary sovereignty of such insurer of a receiver, liquidator, conservator, rehabilitator or other officer by whatever name called for the purpose of liquidating the business of the insurer. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4360. Commencement of proceeding

1. The superintendent shall commence a delinquency proceeding authorized under this chapter, the Attorney General representing him, by filing a petition in a court of proper jurisdiction praying for appointment of the superintendent as receiver of the insurer.

[ 1973, c. 585, §12 (AMD) .]

2. Upon the filing of the petition, the court shall issue an order directing the insurer to appear in court on the day fixed in the order and show cause why the petition should not be granted. Unless good cause is shown for a shorter period, the order shall require the insurer to so show cause not less than 15 or more than 30 days from date of the order.

[ 1969, c. 132, §1 (NEW) .]

3. The order to show cause and service thereof on the insurer shall constitute due and legal process and shall be in lieu of any other process otherwise provided by law.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4361. Service of process

A certified copy of any order to show cause issued under section 4360, and a copy of the petition upon which the same is made, must be served upon the insurer by delivering the same to its president, vice-president, secretary, treasurer, director or to its managing agent or attorney in fact, if a reciprocal insurer; or if no such officer or functionary can readily be found in this State, then such process may be served upon the insurer by service thereof upon the superintendent pursuant to section 421. [1997, c. 457, §51 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §51 (AMD).



24-A §4362. Injunctions

1. Upon application by the superintendent for such an order to show cause, or at any time thereafter, the court may without notice issue an injunction restraining the insurer, its officers, directors, stockholders, members, subscribers, agents and all other persons from the transaction of its business or the waste or disposition of its property until the further order of the court.

[ 1973, c. 585, §12 (AMD) .]

2. The court may at any time during a proceeding under this chapter issue such other injunctions or orders as may be deemed necessary to prevent interference with the superintendent or the proceeding, or waste of the assets of the insurer, or the commencement or prosecution of any actions, or the obtaining of preferences, judgments, attachments or other liens, or the making of any levy against the insurer or against its assets or any part thereof.

[ 1973, c. 585, §12 (AMD) .]

3. Notwithstanding any other provision of law, no bond shall be required of the superintendent as a prerequisite for the issuance of any injunction or restraining order pursuant to this section.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4362-A. Dissolution of domestic insurer

The superintendent, upon application for an order of liquidation of a domestic insurer for any of the reasons specified in section 4357 or at any time thereafter, may apply for an order of dissolution of the domestic insurer. Upon the filing of the application, the court shall issue an order directing the insurer to appear in court on the day fixed in the order and show cause why the application should not be granted. The order to show cause and notice thereof shall conform to the requirements applicable to an order to show cause set forth in section 4360, subsections 2 and 3, and section 4361. Unless cause is shown why the application should not be granted, the court, after hearing, shall order that the corporate existence of such domestic insurer be dissolved. [1983, c. 603, §1 (NEW).]

SECTION HISTORY

1983, c. 603, §1 (NEW).



24-A §4363. Uniform Insurers Liquidation Act; severability; interpretation

1. This section, section 4353 (definitions), and sections 4364 to 4369 comprise and may be cited as the Uniform Insurers Liquidation Act.

[ 1969, c. 132, §1 (NEW) .]

2. If any provision of the Uniform Insurers Liquidation Act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of the Act are declared to be severable.

[ 1969, c. 132, §1 (NEW) .]

3. This Uniform Insurers Liquidation Act shall be so interpreted as to effectuate its general purpose to make uniform the laws of those states which enact it. To the extent that its provisions, when applicable, conflict with other provisions of this Title, the Uniform Insurers Liquidation Act shall control.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4364. Conduct of delinquency proceedings against domestic insurers and certain alien insurers

1. Whenever under this chapter a receiver is to be appointed in delinquency proceedings for an insurer, the court shall appoint the superintendent as such receiver. The court shall order the superintendent forthwith to take possession of the assets of the insurer and to administer the same under the orders of the court.

[ 1973, c. 585, §12 (AMD) .]

2. As a domiciliary receiver, the superintendent shall be vested by operation of law with the title to all of the property, contracts and rights of action and all of the books and records of the insurer, wherever located, as of the date of entry of the order directing him to rehabilitate or liquidate a domestic insurer or to liquidate the United States branch of an alien insurer domiciled in this State, and he shall have the right to recover the same and reduce the same to possession; except that ancillary receivers in reciprocal states shall have, as to assets located in their respective states, the rights and powers which are herein prescribed for ancillary receivers appointed in this State as to assets located in this State.

[ 1973, c. 585, §12 (AMD) .]

3. The filing or recording of the order directing possession to be taken, or a certified copy thereof, in any office where instruments affecting title to property are required to be filed or recorded shall impart the same notice as would be imparted by a deed, bill of sale or other evidence of title duly filed or recorded.

[ 1969, c. 132, §1 (NEW) .]

4. The superintendent as domiciliary receiver shall be responsible for the proper administration of all assets coming into his possession or control. The court may at any time require a bond from him or his deputies, if deemed desirable for the protection of such assets.

[ 1973, c. 585, §12 (AMD) .]

5. Upon taking possession of the assets of an insurer, the domiciliary receiver shall immediately proceed to conduct the business of the insurer or to take such steps as are authorized by this chapter for the purpose of rehabilitating, liquidating or conserving the affairs or assets of the insurer.

[ 1969, c. 132, §1 (NEW) .]

6. In connection with delinquency proceedings, the superintendent may appoint one or more special deputy superintendents to act for him and he may employ such counsel, clerks and assistants as he deems necessary. The compensation of the special deputies, counsel, clerks or assistants and all expenses of taking possession of the insurer and of conducting the proceedings shall be fixed by the receiver and shall be paid out of the funds or assets of the insurer. Within the limits of duties imposed upon them, special deputies shall possess all the powers given to and, in the exercise of those powers, shall be subject to all of the duties imposed upon the receiver with respect to such proceedings.

[ 1973, c. 585, §12 (AMD) .]

7. During such receivership the superintendent shall file in the court, at regular intervals not less frequently than quarterly, his true reports in summary form of the insurer's affairs under the receivership, and of progress being made in accomplishing the objectives of the receivership. All such reports, together with such additional or special reports as the court may reasonably require, shall be subject to review by the court; and all actions of the receiver therein reported shall be subject to the court's approval, but the court shall not withhold approval or disapprove any such action unless found by the court after a hearing thereon in open court to be unlawful, or arbitrary, or capricious.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4365. Conduct of delinquency proceedings against foreign insurers

1. Whenever under this chapter an ancillary receiver is to be appointed in delinquency proceedings for an insurer not domiciled in this State, the court shall appoint the superintendent as ancillary receiver. The superintendent shall file a petition requesting the appointment on the grounds set forth in sections 4358 or 4359:

A. If he finds that there are sufficient assets of the insurer located in this State to justify the appointment of an ancillary receiver, or [1969, c. 132, §1 (NEW).]

B. If 10 or more persons resident in this State having claims against such insurer file a petition with the superintendent requesting the appointment of such ancillary receiver. [1973, c. 585, §12 (AMD).]

[ 1973, c. 585, §12 (AMD) .]

2. The domiciliary receiver for the purpose of liquidating an insurer domiciled in a reciprocal state shall be vested by operation of law with the title to all of the property, contracts and rights of action, and all of the books and records of the insurer located in this State and he shall have the immediate right to recover balances due from local agents and to obtain possession of any books and records of the insurer found in this State. He shall also be entitled to recover the other assets of the insurer located in this State, except that upon the appointment of an ancillary receiver in this State, the ancillary receiver shall during the ancillary receivership proceedings have the sole right to recover such other assets. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this State, and shall pay the necessary expenses of the proceedings. All remaining assets he shall promptly transfer to the domiciliary receiver. Subject to the foregoing provisions, the ancillary receiver and his deputies shall have the same powers and be subject to the same duties with respect to the administration of such assets as a receiver of an insurer domiciled in this State.

[ 1969, c. 132, §1 (NEW) .]

3. The domiciliary receiver of an insurer domiciled in a reciprocal state may sue in this State to recover any assets of such insurer to which he may be entitled under the laws of this State.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4366. Claims of nonresidents against domestic insurers

1. In a delinquency proceeding begun in this State against a domestic insurer, claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary receiver, but claimants residing in foreign countries or in states not reciprocal states must file claims in this State. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

[ 1991, c. 828, §29 (AMD) .]

2. Controverted claims belonging to claimants residing in reciprocal states may either:

A. Be proved in this State, or [1969, c. 132, §1 (NEW).]

B. If ancillary proceedings have been commenced in such reciprocal states, may be proved in those proceedings. In the event a claimant elects to prove his claim in ancillary proceedings, if notice of the claim and opportunity to appear and be heard is afforded the domiciliary receiver of this State, as provided in section 4367 with respect to ancillary proceedings in this State, the final allowance of such claim by the courts in the ancillary state shall be accepted in this State as conclusive as to its amount and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within the ancillary state. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1991, c. 828, §29 (AMD).



24-A §4367. Claims against foreign insurers

1. In a delinquency proceeding in a reciprocal state against an insurer domiciled in that state, claimants against such insurer who reside within this State may file claims either with the ancillary receiver, if any, appointed in this State, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

[ 1969, c. 132, §1 (NEW) .]

2. Controverted claims belonging to claimants residing in this State may either:

A. Be proved in the domiciliary state as provided by the law of that state, or [1969, c. 132, §1 (NEW).]

B. If ancillary proceedings have been commenced in this State, be proved in those proceedings. In the event that any such claimant elects to prove his claim in this State, he shall file his claim with the ancillary receiver and shall give notice in writing to the receiver in the domiciliary state, either by registered or certified mail or by personal service at least 40 days prior to the date set for hearing. The notice shall contain a concise statement of the amount of the claim, the facts on which the claim is based and the priorities asserted, if any. If the domiciliary receiver within 30 days after the giving of such notice shall give notice in writing to the ancillary receiver and to the claimant, either by registered or certified mail or by personal service, of his intention to contest such claim, he shall be entitled to appear or to be represented in any proceeding in this State involving adjudication of the claim. The final allowance of the claim by the courts of this State shall be accepted as conclusive as to its amount and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within this State. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4368. Form of claim; notice; hearing

1. All claims against an insurer against which delinquency proceedings have been begun shall set forth in reasonable detail the amount of the claim, or the basis upon which such amount can be ascertained, the facts upon which the claim is based, and the priorities asserted, if any. All such claims shall be verified by the affidavit of the claimant or someone authorized to act on his behalf and having knowledge of the facts, and shall be supported by such documents as may be material thereto.

[ 1969, c. 132, §1 (NEW) .]

2. All claims filed in this State shall be filed with the receiver, whether domiciliary or ancillary, in this State, on or before the last date for filing as specified in this chapter.

[ 1969, c. 132, §1 (NEW) .]

3. Within 10 days of the receipt of any claim, or within such further period as the court may fix for good cause shown, the receiver shall report the claim to the court, specifying in such report his recommendation with respect to the action to be taken thereon. Upon receipt of such report, the court shall fix a time for hearing the claim and shall direct that the claimant or the receiver, as the court shall specify, shall give such notice as the court shall determine to such persons as shall appear to the court to be interested therein. All such notices shall specify the time and place of the hearing and shall concisely state the amount and nature of the claim, the priorities asserted, if any, and the recommendation of the receiver with reference thereto.

[ 1969, c. 132, §1 (NEW) .]

4. At the hearing, all persons interested shall be entitled to appear and the court shall enter an order allowing, allowing in part, or disallowing the claim. Any such order shall be deemed to be an appealable order.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4369. Attachment and garnishment of assets

During the pendency of delinquency proceedings in this or any reciprocal state, no action or proceeding in the nature of an attachment, garnishment or execution shall be commenced or maintained in the courts of this State against the delinquent insurer or its assets. Any lien obtained by any such action or proceeding within four months prior to the commencement of any such delinquency proceeding or at any time thereafter shall be void as against any rights arising in such delinquency proceeding. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4370. Limitations on appointment of receiver; action by judgment creditor

No order, judgment or decree enjoining, restraining or interfering with the prosecution of the business of any insurer or for the appointment of a temporary or permanent receiver of a domestic insurer shall be made or granted otherwise than upon the petition of the superintendent represented by the Attorney General as provided in this chapter. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4371. Deposit of monies

The monies collected by the superintendent in a proceeding under this chapter shall be from time to time deposited in one or more state or national banks, savings banks or trust companies, and in the case of the insolvency or voluntary or involuntary liquidation of any such depositary which is an institution organized and supervised under the laws of this State, such deposits shall be entitled to priority of payment on an equality with any other priority given by the banking laws of this State. The superintendent may in his discretion deposit such monies or any part thereof in a national bank or trust company as a trust fund. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4372. Exemption from fees

The superintendent shall not be required to pay any fee to any public officer in this State for service of process, filing, recording, issuing a transcript or certificate or authenticating any paper or instrument pertaining to the exercise by the superintendent of any of the powers or duties conferred upon him under this chapter, whether or not such paper or instrument be executed by the superintendent or his deputies, employees or attorneys of record and whether or not it is connected with the commencement of any action or proceeding by or against the superintendent, or with the subsequent conduct of such action or proceeding. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4373. Escrowing on pledge of assets

For the purpose of facilitating the rehabilitation, liquidation, conservation or dissolution of an insurer pursuant to this chapter, the superintendent may, subject to the approval of the court, borrow money and execute, acknowledge and deliver notes or other evidences of indebtedness therefor and secure the repayment of the same by the mortgage, pledge, assignment, transfer in trust, or hypothecation of any or all of the property, whether real, personal or mixed, of such insurer, and the superintendent subject to the approval of the court shall have power to take any and all other action necessary and proper to consummate any such loan and to provide for the repayment thereof. The superintendent shall be under no obligation personally or in his official capacity to repay any loan made pursuant to this section. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4374. Termination of rehabilitation

If at any time the court finds, after hearing in open court, upon petition of the superintendent or of the insurer or of his own motion, that the objectives of an order to rehabilitate a domestic insurer or an alien insurer domiciled in this State have been accomplished, and that the insurer can be returned to its own management without further jeopardy to the insurer and its creditors or policyholders or stockholders or to the public, the court may, upon a full report and accounting by the superintendent relative to the conduct of the insurer's affairs during the rehabilitation and of the insurer's current financial condition, terminate the rehabilitation and by order return the insurer, its assets and affairs, to the insurer's management. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4375. Prohibited and voidable transfers, liens (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 828, §30 (RP).



24-A §4375-A. Voidable property transfers and liens

1. Fraudulent transfers prior to petition. Fraudulent transfers prior to petition are governed by this subsection.

A. A transfer made or suffered and an obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation under this chapter is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under this chapter that is fraudulent according to the terms of this section may be avoided by the receiver except as to a person who in good faith is a purchaser, lienor or obligee for a present fair equivalent value, but any purchaser, lienor or obligee who in good faith has given a consideration less than fair for such transfer, lien, or obligation may retain the property, lien or obligation as security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver succeeds to and may enforce the rights of the purchaser, lienor or obligee. [1991, c. 828, §31 (NEW).]

B. The determination of when a transfer is made is governed by the following rules.

(1) A transfer of property other than real property is deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract may become superior to the rights of the transferee.

(2) A transfer of real property is deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer may obtain rights superior to the rights of the transferee.

(3) A transfer that creates an equitable lien may not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) Any transfer not perfected prior to the filing of a petition for liquidation is deemed to be made immediately before the filing of the successful petition.

(5) A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of such proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution, or like process, whether before, upon, or after judgment or decree and whether before or upon levy, but does not include liens that under applicable law are given a special priority over other liens that are prior in time.

(6) A lien obtainable by legal or equitable proceedings may become superior to the rights of a transferee, or a purchaser may obtain rights superior to the rights of a transferee within the meaning of this paragraph if those consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials, but not if any acts subsequent to the obtaining of the lien or subsequent to the purchase require the agreement or concurrence of any 3rd party or require any further judicial action or ruling.

(7) The provisions of this paragraph apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers. [1991, c. 828, §31 (NEW).]

C. Any transaction of the insurer with a reinsurer is deemed fraudulent and may be avoided by the receiver under paragraph A if:

(1) The transaction consists of the termination, adjustment or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transaction unless the reinsurer gives a present fair equivalent value for the release; and

(2) Any part of the transaction takes place within one year prior to the date of filing of the petition through which the receivership is commenced. [1991, c. 828, §31 (NEW).]

D. A person receiving any property from the insurer or a benefit from possession or use of the property that is fraudulently transferred is personally liable for the value of the preference and shall account to the liquidator. [1991, c. 828, §31 (NEW).]

[ 1991, c. 828, §31 (NEW) .]

2. Fraudulent transfers after petition. Fraudulent transfers after petition are governed by this subsection.

A. After a petition for rehabilitation or liquidation has been filed, a transfer of any of the real property of the insurer made to a person acting in good faith is valid against the receiver if made for a present fair equivalent value or, if the transfer was not made for a present fair equivalent value, then it is valid only to the extent of the present consideration actually paid for the property, for which amount the transferee has a lien on the property so transferred. Constructive notice of the commencement of a proceeding in rehabilitation or liquidation is deemed to be given upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the register of deeds in the county where any real property in question is located. The exercise by a court of the United States or any state or jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state is not impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale. [1991, c. 828, §31 (NEW).]

B. After a petition for rehabilitation or liquidation has been filed and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted the following rules apply.

(1) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith is valid against the receiver if made for a present fair equivalent value or, if not made for a present fair equivalent value, then the transfer is valid only to the extent of the present consideration actually paid, for which amount the transferee has a lien on the property so transferred.

(2) A person acting in good faith who is indebted to the insurer or holding property of the insurer may pay the indebtedness or deliver the property or any part of the property to the insurer with the same effect as if the petition were not pending.

(3) A person having actual knowledge of the pending rehabilitation or liquidation who effectuates a transfer of any of the property of the insurer or who benefits by the transfer is deemed not to act in good faith.

(4) A person asserting the validity of a transfer under this section has the burden of proof. Except as elsewhere provided in this section, a transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator is not valid against the liquidator. [1991, c. 828, §31 (NEW).]

C. A person receiving any property from the insurer or a benefit from possession or use of the property that is fraudulently transferred under this subsection is personally liable for the value of the preference and shall account to the liquidator. [1991, c. 828, §31 (NEW).]

[ 1991, c. 828, §31 (NEW) .]

3. Voidable preferences. Voidable preferences and liens are governed by this subsection.

A. A preference is a transfer that is made or suffered by the insurer of any of the property of an insurer to or for the benefit of a creditor for or on account of an antecedent debt if the effect of the transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive and the transfer is made within one year before the filing of a successful petition for liquidation under this chapter or, if a liquidation order is entered while the insurer is already subject to a rehabilitation order, if made or suffered within one year before the filing of the successful petition for rehabilitation or within 2 years before the filing of the successful petition for liquidation, whichever time is shorter. [1991, c. 828, §31 (NEW).]

B. Any preference may be avoided by the liquidator if:

(1) The insurer was insolvent at the time of the transfer;

(2) The transfer was made within 4 months before the filing of the petition;

(3) The creditor receiving it or to be benefitted by it or the creditor's agent had reasonable cause to believe that the insurer was insolvent or was about to become insolvent when the transfer was made; or

(4) The creditor receiving it was an officer of the insurer or any employee or attorney or other person who was in fact in a position of comparable influence with the insurer whether or not that person held such a position, or any shareholder holding directly or indirectly more than 5% of any class of any equity security issued by the insurer, or any other person, firm, corporation, association or aggregation of persons with whom the insurer did not deal at arm's length. [1991, c. 828, §31 (NEW).]

C. Where the preference is voidable, the liquidator may recover the property or its value if it has been converted from any person who received or converted the property, except that, where a bona fide purchaser or lienor has given less than fair equivalent value, that person is deemed to have a lien upon the property to the extent of the consideration actually given. When a preference by way of lien or security interest is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title passes to the liquidator. [1991, c. 828, §31 (NEW).]

D. The determination of when a transfer is made is governed by subsection 1, paragraph B. [1991, c. 828, §31 (NEW).]

E. A transfer of property for or on account of a new and contemporaneous consideration, which is considered under subsection 1, paragraph B to be made or suffered after the transfer because of delay in perfecting it, does not become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within 21 days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan, has the same effect as a transfer for or on account of a new and contemporaneous consideration. [1991, c. 828, §31 (NEW).]

F. If any lien considered voidable under paragraph B is dissolved by the furnishing of a bond or other obligation, the surety that was indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under this chapter that results in a liquidation order, the indemnifying transfer or lien is also voidable. [1991, c. 828, §31 (NEW).]

G. The property affected by any lien considered voidable under this subsection must be discharged from the lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety must pass to the liquidator; except that, the court may on due notice order a lien to be preserved for the benefit of the estate and the court may direct that a conveyance be executed as may be proper or adequate to evidence the title of the liquidator. [1991, c. 828, §31 (NEW).]

H. The court has summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this section. Reasonable notice of any hearing in the proceeding must be given to all parties in interest, including the obligee of a releasing bond or other like obligation. Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien. If the court finds that the value is less than the amount for which the property is held as indemnity or the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment to the liquidator of its value as ascertained by the court within a reasonable time as fixed by the court. [1991, c. 828, §31 (NEW).]

I. The liability of the surety under a releasing bond or other like obligation must be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the liquidator or, when the property is retained under paragraph H, to the extent of the amount paid to the liquidator. [1991, c. 828, §31 (NEW).]

J. If a creditor has been preferred and afterward in good faith gives the insurer further credit for property that becomes a part of the insurer's estate without security of any kind, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference that would otherwise be recoverable. [1991, c. 828, §31 (NEW).]

K. If, within 4 months before the filing of a successful petition for liquidation under this chapter or at any time in contemplation of a proceeding to liquidate an insurer, the insurer pays money or transfers property, directly or indirectly, to an attorney-at-law for services rendered or to be rendered, the transactions may be examined by the court on its own motion and must be examined by the court on petition of the liquidator and may be held valid only to the extent they are reasonable in amount as determined by the court. Any excess may be recovered by the liquidator for the benefit of the estate; except that, where the attorney is in a position of influence in the insurer or an affiliate of the insurer, payment of any money or the transfer of any property to the attorney for services rendered or to be rendered is governed by the provisions of paragraph B, subparagraph (4). [1991, c. 828, §31 (NEW).]

L. An officer, manager, employee, shareholder, member, subscriber, attorney or any other person acting on behalf of the insurer who knowingly participates in giving any preference when that person has reasonable cause to believe the insurer is or is about to become insolvent at the time of the preference is personally liable to the liquidator for the amount of the preference. If the transfer was made within 4 months before the date of filing of a successful petition for liquidation, a presumption arises that there was reasonable cause to believe the insurer was or was about to become insolvent. [1991, c. 828, §31 (NEW).]

M. A person receiving any property from the insurer or a benefit from possession or use of the property as a preference voidable under this subsection is personally liable for the value of that preference and shall account to the liquidator. [1991, c. 828, §31 (NEW).]

N. Nothing in this subsection prejudices any other claim by the liquidator against any person. [1991, c. 828, §31 (NEW).]

[ 1991, c. 828, §31 (NEW) .]

4. Claims of holders of void or voidable rights. Claims of holders of void or voidable rights are governed by this subsection.

A. A claim of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment or encumbrance voidable under this section is not allowed unless the claimant surrenders the preference, lien, conveyance, transfer, assignment or encumbrance. If the avoidance is effected by a proceeding in which a final judgment is entered, the claim is not allowed unless the money is paid or the property is delivered to the liquidator within 30 days from the date of the entering of the final judgment; except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding. [1991, c. 828, §31 (NEW).]

B. A claim allowable under paragraph A by reason of the avoidance, whether voluntary or involuntary, of a preference, lien, conveyance, transfer, assignment or encumbrance may be filed as an excused late filing if filed within 30 days from the date of the avoidance or within any further time allowed by the court under paragraph A. [1991, c. 828, §31 (NEW).]

[ 1991, c. 828, §31 (NEW) .]

5. Negotiable instruments. Nothing in this section impairs the negotiability of currency or negotiable instruments.

[ 1991, c. 828, §31 (NEW) .]

SECTION HISTORY

1991, c. 828, §31 (NEW).



24-A §4376. Date rights fixed on liquidation

The rights and liabilities of the insurer and of its creditors, policyholders, stockholders, members, subscribers and all other persons interested in its estate shall, unless otherwise directed by the court, be fixed as of the date on which the order directing the liquidation of the insurer is filed in the office of the clerk of the court which made the order, subject to this chapter with respect to the rights of claimants holding contingent claims. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4377. Time to file claims

1. If upon the entry of an order of liquidation under this chapter or at any time thereafter during liquidation proceedings the insurer is not clearly solvent, the court shall, upon hearing after such notice as it deems proper, make and enter an order adjudging the insurer to be solvent.

[ 1969, c. 132, §1 (NEW) .]

2. After the entry of the order of insolvency, regardless of any prior notice that may have been given to creditors, the superintendent shall notify all persons who may have claims against the insurer to file such claims with him, at a place and within the time specified in the notice, or that such claims shall be forever barred. The time specified in the notice shall be as fixed by the court for filing of claims and which shall be not less than 6 months after the entry of the order of insolvency. The notice shall be given in such manner and for such reasonable period of time as may be ordered by the court.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4378. Allowance of contingent and other claims

1. No contingent claim shall share in a distribution of assets of an insurer which has been adjudicated to be insolvent by an order made pursuant to section 4377, except that such claims shall be considered, if properly presented, and may be allowed to share where:

A. The claim becomes absolute against the insurer on or before the last day fixed for filing of proofs of claim against the assets of the insurer, or [1969, c. 132, §1 (NEW).]

B. There is a surplus and the liquidation is thereafter conducted upon the basis that the insurer is solvent. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

2. Where an insurer has been so adjudicated to be insolvent, any person who has a cause of action against an insured of the insurer, shall have the right to file a claim in the liquidation proceeding, regardless of the fact that the claim may be contingent, and the claim may be allowed:

A. If it may be reasonably inferred from the proof presented upon the claim that such person would be able to obtain a judgment upon such cause of action against such insured; and [1969, c. 132, §1 (NEW).]

B. If such person shall furnish suitable proof, unless the court for good cause shown shall otherwise direct, that no further valid claims against the insurer arising out of his cause of action other than those already presented can be made; and [1969, c. 132, §1 (NEW).]

C. If the total liability of the insurer to all claimants arising out of the same act of its insured shall be no greater than its maximum liability would be were it not in liquidation. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

3. No judgment against such an insurer, referred to in subsection 2, taken after the date of the entry of the liquidation order shall be considered in the liquidation proceedings as evidence of liability, or of the amount of damages, and no judgment against an insured taken by default, inquest or by collusion prior to the entry of the liquidation order shall be considered as conclusive evidence in the liquidation proceeding either of the liability of the insured to such person upon such cause of action or of the amount of damages to which such person is therein entitled.

[ 1969, c. 132, §1 (NEW) .]

4. No claim of any secured claimant shall be allowed at a sum greater than the difference between the value of the claim without security and the value of the security itself as of the date of the entry of the order of liquidation or such other date set by the court for the fixation of rights and liabilities as provided in section 4376 unless the claimant shall surrender his security to the liquidator and in which event the claim shall be allowed in the full amount for which it is valued.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4379. Priorities in distribution of assets

The priorities in distribution of assets from the insurer's estate shall be in the order as shown in this section. The first $50 of the amount allowed on each claim in the classes under subsections 2 to 6 shall be deducted from the claim and included in the class under subsection 8. Claims shall not be cumulated by assignment to avoid application on the $50 deductible provision. Subject to the $50 deductible provision, every claim in each class shall be paid in full or adequate funds retained for the payment thereof before claims of the next succeeding class receive any payment. No subclasses shall be established within any class: [1969, c. 132, §1 (NEW).]

1. Administration costs. The costs and expenses of administration, including but not limited to the actual and necessary costs of preserving or recovering the assets of the insurer; compensation for all services rendered in the liquidation; any necessary filing fees; the fees and mileage payable to witnesses; and reasonable attorney's fees. Any provider or member claims for covered services under a health maintenance organization contract, including a point-of-service contract, incurred between the date a petition of liquidation is filed and the date coverage terminates may be treated as administration costs under this subsection.

[ 2001, c. 88, §12 (AMD) .]

2. Wages. Debts due to employees of the insurer, other than officers, for services performed, not to exceed $1,000 to each employee and earned within 1 year immediately prior to the filing of the petition for liquidation. This priority shall be in lieu of any other similar priority authorized by law as to wages or compensation of such employees.

[ 1969, c. 132, §1 (NEW) .]

3. Loss claims. All claims under policies for losses incurred, including 3rd-party claims, and all claims against the insurer for liability for bodily injury or for injury to or destruction of tangible property that are not under policies, except the first $200 of losses otherwise payable to any claimant under this subsection. All claims under life insurance policies and annuity contracts, whether for death proceeds, annuity proceeds or investment values, must be treated as loss claims. Claims may not be cumulated by assignment to avoid application of the $200 deductible provision. That portion of any loss for which indemnification is provided by other benefits or advantages recovered or recoverable by the claimant may not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligations of support or by way of succession at death or as proceeds of life insurance, or as gratuities. No payment made by an employer to an employee may be treated as a gratuity. Any provider or member claims for covered services under a health maintenance organization contract, including a point-of-service contract, not paid under subsection 1 are included in this class. Obligations of an insolvent insurer arising out of reinsurance contracts are excluded from this subsection.

[ 2003, c. 202, §1 (AMD) .]

4. Unearned premiums and small loss claims. Claims under nonassessable policies for unearned premiums or other premium refunds and the first $200 or loss excepted by the deductible provision in subsection 3, except that, if the receiver fails to prorate a premium due to the insurer based on a termination of coverage under this chapter, any resulting unearned premium must be paid to the insured under subsection 1 as an expense of the administration.

[ 2001, c. 88, §12 (AMD) .]

5. Residual classification. All other claims, including claims of the federal or any state or local government, not falling within other classes under this section. Claims, including those of any governmental body, for a penalty or forfeiture shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby. The remainder of such claims shall be postponed to the class of claims under subsection 8.

[ 1969, c. 132, §1 (NEW) .]

6. Judgments. Claims based solely on judgments. If a claimant files a claim and bases it both on the judgment and on the underlying facts, the claim shall be considered by the liquidator who shall give the judgment such weight as he deems appropriate. The claim as allowed shall receive the priority it would have received in the absence of the judgment. If the judgment is larger than the allowance on the underlying claim, the remaining portion of the judgment shall be treated as if it were a claim based solely on a judgment.

[ 1969, c. 132, §1 (NEW) .]

7. Interest on claims already paid. Interest at the legal rate compounded annually on all claims in the classes under subsections 1 through 6 from the date of the petition for liquidation or the date on which the claim becomes due, whichever is later, until the date on which the dividend is declared. The liquidator, with the court's approval, may make reasonable classifications of claims for purpose of computing interest, may make approximate computations and may ignore certain classifications and time periods as de minimis.

[ 1969, c. 132, §1 (NEW) .]

8. Miscellaneous subordinated claims. The remaining claims or portions of claims not already paid, with interest as in subsection 7:

A. The first $50 of each claim in the classes under subsections 2 through 6 subordinated under this section; [1969, c. 132, §1 (NEW).]

B. Claims subordinated by section 4380 (subordination of claims for noncooperation); [1969, c. 132, §1 (NEW).]

C. Claims filed late; [1969, c. 132, §1 (NEW).]

D. Portions of claims subordinated under subsection 5; and [1969, c. 132, §1 (NEW).]

E. Claims or portions of claims payment of which is provided by other benefits or advantages recovered or recoverable by the claimant. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

9. Preferred ownership claims. Surplus or contribution notes, or similar obligations, and premium refunds on assessable policies. Interest at the legal rate shall be added to each claim, as in subsections 7 and 8.

[ 1969, c. 132, §1 (NEW) .]

10. Proprietary claims. The claims of stockholders or other owners of the insurer.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 2001, c. 88, §12 (AMD). 2003, c. 202, §1 (AMD).



24-A §4380. Subordination of claims for noncooperation

If an ancillary receiver, by whatever name called, in another state or foreign country fails to transfer to the domiciliary liquidator in this State any assets within his control other than special deposits, diminished only by the expenses, if any, of the ancillary receivership, the claims filed in the ancillary receivership, other than special deposit claims or secured claims, shall be placed in the class of claims under section 4379, subsection 8. [1969, c. 132, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4381. Offsets

1. In all cases of mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under this chapter, such credits and debts shall be set off and the balance only shall be allowed or paid, except as provided in subsection 2.

[ 1969, c. 132, §1 (NEW) .]

2. No offset shall be allowed in favor of any such person where:

A. The obligation of the insurer to such person would not at the date of the entry of any liquidation order or otherwise, as provided in section 4376, entitle him to share as a claimant in the assets of the insurer, or [1969, c. 132, §1 (NEW).]

B. The obligation of the insurer to such person was purchased by or transferred to such person with a view of its being used as an offset, or [1969, c. 132, §1 (NEW).]

C. The obligation of such person is to pay an assessment levied against the members of a mutual insurer, or against the subscribers of a reciprocal insurer, or is to pay a balance upon the subscription to the capital stock of a stock insurer. [1969, c. 132, §1 (NEW).]

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4382. Report and petition for assessment

Within 3 years after the date of the entry of an order of rehabilitation or liquidation of a domestic mutual insurer or a domestic reciprocal insurer, the superintendent may make and file his report and petition to the court setting forth: [1973, c. 585, §12 (AMD).]

1. The reasonable value of the assets of the insurer;

[ 1969, c. 132, §1 (NEW) .]

2. The liabilities of the insurer to the extent thus far ascertained by the superintendent;

[ 1973, c. 585, §12 (AMD) .]

3. The aggregate amount of the assessment, if any, which the superintendent deems reasonably necessary to pay all claims, the costs and expenses of the collection of the assessments and the costs and expenses of the delinquency proceedings in full; and

[ 1973, c. 585, §12 (AMD) .]

4. Any other information relative to the affairs or property of the insurer that the superintendent deems material.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4383. Order and levy of assessment

1. Upon the filing and reading of the report and petition provided for in section 4382, the court, ex parte, may order the superintendent to assess all members or subscribers of the insurer who may be subject to such an assessment, in such an aggregate amount as the court finds reasonably necessary to pay all valid claims as may be timely filed and proved in the delinquency proceedings, together with the costs and expenses of levying and collecting assessments and the costs and expenses of the delinquency proceedings in full. Any such order shall require the superintendent to assess each such member or subscriber for his proportion of the aggregate assessment, according to such reasonable classification of such members or subscribers and formula as may be made by the superintendent and approved by the court.

[ 1973, c. 585, §12 (AMD) .]

2. The court may order additional assessments upon the filing and reading of any amendment or supplement to the report and petition referred to in subsection 1, if such amendment or supplement is filed within 3 years after the date of the entry of the order of rehabilitation or liquidation.

[ 1969, c. 132, §1 (NEW) .]

3. After the entry of the order to levy and assess members or subscribers of an insurer referred to in subsections 1 and 2, the superintendent shall levy and assess members or subscribers in accordance with the order.

[ 1973, c. 585, §12 (AMD) .]

4. The total of all assessments against any member or subscriber with respect to any policy, whether levied pursuant to any other provision of this Title, shall be for no greater amount than that specified in the policy or policies of the member or subscriber and as limited under this Title, except as to any policy which was issued at a rate of premium below the minimum rate lawfully permitted for the risk insured, in which event the assessment against any such policyholder shall be upon the basis of the minimum rate for such risk.

[ 1969, c. 132, §1 (NEW) .]

5. No assessment shall be levied against any member or subscriber with respect to any nonassessable policy issued in accordance with this Title.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4384. Assessment prima facie correct; notice; payment; proceedings to collect

1. Any assessment of a subscriber or member of an insurer made by the superintendent pursuant to the order of court fixing the aggregate amount of the assessment against all members or subscribers and approving the classification and formula made by the superintendent under section 4383, subsection 1 shall be prima facie correct.

[ 1973, c. 585, §12 (AMD) .]

2. Each member or subscriber shall be notified of the amount of assessment to be paid by him by written notice mailed to the address of the member or subscriber last of record with the insurer. Failure of the member or subscriber to receive the notice so mailed, within the time specified therein or at all, shall be no defense in any proceeding to collect the assessment.

[ 1969, c. 132, §1 (NEW) .]

3. If any such member or subscriber fails to pay the assessment within the period specified in the notice, which period shall not be less than 20 days after mailing, the superintendent may obtain an order in the delinquency proceedings requiring the member or subscriber to show cause at a time and place fixed by the court why judgment should not be entered against such member or subscriber for the amount of the assessment together with all costs, and a copy of the order and a copy of the petition therefor shall be served upon the member or subscriber within the time and in the manner designated in the order.

[ 1973, c. 585, §12 (AMD) .]

4. If the subscriber or member after due service of a copy of the order and petition referred to in subsection 3 is made upon him:

A. Fails to appear at the time and place specified in the order, judgment shall be entered against him as prayed for in the petition; or [1969, c. 132, §1 (NEW).]

B. Appears in the manner and form required by law in response to the order, the court shall hear and determine the matter and enter a judgment in accordance with its decision. [1969, c. 132, §1 (NEW).]

5. The superintendent may collect any such assessment through any other lawful means.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4385. Federal receivership

1. Whenever in the superintendent's opinion liquidation of a domestic insurer or an alien insurer domiciled in this State would be facilitated by a federal receivership, and when any ground exists upon which the superintendent might petition the court for an order of rehabilitation or liquidation of the insurer under this chapter, or if such an order has already been entered, the superintendent may request another superintendent or other resident of another state to petition any appropriate federal district court for the appointment of a federal receiver. The superintendent may intervene in any such action to support or oppose the petition, and may accept appointment as the receiver if so designated. This chapter applies to the receivership except to the extent that the court determines that the insurance rehabilitation and liquidation laws of another state are applicable in any part. Upon the superintendent's motion, the courts of this State shall relinquish all jurisdiction over the insurer for purposes of rehabilitation or liquidation. No federal law governing proceedings in bankruptcy may be applied to proceedings under this section.

[ 1991, c. 828, §32 (AMD) .]

2. If he is appointed receiver under this section, the superintendent shall comply with requirements necessary to give him title to and control over the assets and affairs of the insurer.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1991, c. 828, §32 (AMD).



24-A §4386. Application for approval

1. Insolvency; assets disbursed. Within 120 days of a final determination of insolvency of a company by a court of competent jurisdiction of this State, the receiver shall make application to the court for approval of a proposal to disburse assets out of the company's marshaled assets, from time to time as those assets become available, to the Maine Insurance Guaranty Association and to any similar organization in another state. The Maine Insurance Guaranty Association and any similar organizations in other states shall be referred to, collectively, as the associations.

[ 1981, c. 347, (NEW) .]

2. Proposals. The proposals shall at least include provisions for:

A. Reserving amounts for the payment of the expenses of administration and the claims falling within the priorities established in section 4379, subsections 1 and 2; [1981, c. 347, (NEW).]

B. Disbursement of the assets marshaled to date and subsequent disbursements of assets as they become available; [1981, c. 347, (NEW).]

C. Equitable allocation of disbursements to each of the associations entitled thereto; and [1981, c. 347, (NEW).]

D. The securing by the receiver from each of the associations entitled to disbursements pursuant to this section of an agreement to return to the receiver the assets, and interest earned thereon, previously disbursed as may be required to pay claims as secured creditors and claims falling within the priorities established in section 4379, subsections 1 to 6, in accordance with those priorities. [1981, c. 347, (NEW).]

[ 1981, c. 347, (NEW) .]

3. Disbursements to associations. The receiver's proposal shall provide for disbursements to the associations in amounts at least equal to the payments made or to be made thereby for which the association could assert claims against the receiver and shall further provide that if the assets available for disbursement, from time to time, do not equal or exceed the amounts of the payments made or to be made by the associations, then disbursements shall be in the amount of available assets.

[ 1981, c. 347, (NEW) .]

4. Notice. Notice of the application shall be given to the associations in, and to the commissioners of insurance of, each of the states. Any such notice shall be deemed to have been given when deposited in the United States certified mails, first class postage prepaid, at least 30 days prior to submission of the application to the court. Action on the application may be taken by the court provided the notice has been given and provided further that the receiver's proposal complies with subsection 2, paragraphs A and D.

[ 1981, c. 347, (NEW) .]

SECTION HISTORY

1981, c. 347, (NEW).



24-A §4387. Qualified financial contracts

1. Qualified financial contracts. Notwithstanding any other provision of this chapter, including any other provision of this chapter permitting the modification of contracts, or other provision of law to the contrary, a person may not be stayed or prohibited from exercising:

A. A contractual right to cause the termination, liquidation, acceleration or closeout of obligations under or in connection with any netting agreement or qualified financial contract with an insurer because of:

(1) The insolvency, financial condition or default of the insurer at any time, if the right is enforceable under applicable law other than this chapter; or

(2) The commencement of a formal delinquency proceeding under this chapter; [2011, c. 107, §3 (NEW).]

B. Any right under a pledge, security, collateral, reimbursement or guarantee agreement or arrangement or any other similar security agreement or arrangement or other credit enhancement relating to one or more netting agreements or qualified financial contracts; [2011, c. 107, §3 (NEW).]

C. Subject to section 4381, subsection 2, any right to offset, set off or net out any termination value, payment amount or other transfer obligation arising under or in connection with one or more qualified financial contracts when the counterparty or its guarantor is organized under the laws of the United States or a state or a foreign jurisdiction approved by the Securities Valuation Office of the National Association of Insurance Commissioners as eligible for netting; or [2011, c. 107, §3 (NEW).]

D. If a counterparty to a master netting agreement or a qualified financial contract with an insurer subject to a proceeding under this chapter terminates, liquidates, closes out or accelerates the agreement or contract, damages must be measured as of the date or dates of termination, liquidation, closeout or acceleration. The amount of a claim for damages is the actual direct compensatory damages calculated in accordance with subsection 6. [2011, c. 107, §3 (NEW).]

[ 2011, c. 107, §3 (NEW) .]

2. Termination of contract. Upon termination of a netting agreement or qualified financial contract, the net or settlement amount, if any, owed by a nondefaulting party to an insurer that is the subject of a delinquency proceeding under this chapter must be transferred to or on the order of the receiver for the insurer, even if the insurer is the defaulting party, notwithstanding any walkaway clause in the netting agreement or qualified financial contract. For purposes of this subsection, "walkaway clause" means a provision in a netting agreement or a qualified financial contract that, after calculation of a value of a party's position or an amount due to or from one of the parties in accordance with its terms upon termination, liquidation or acceleration of the netting agreement or qualified financial contract, either does not create a payment obligation of a party or extinguishes a payment obligation of a party in whole or in part solely because of the party's status as a nondefaulting party. Any limited 2-way payment or first method provision in a netting agreement or qualified financial contract with an insurer that has defaulted is considered to be a full 2-way payment or 2nd method provision as against the defaulting insurer. Any such property or amount, except to the extent it is subject to one or more secondary liens or encumbrances or rights of netting, offset or setoff, must be a general asset of the insurer.

[ 2011, c. 107, §3 (NEW) .]

3. Transfer of contract. In making any transfer of a netting agreement or qualified financial contract of an insurer subject to a proceeding under this chapter, the receiver shall either:

A. Transfer to one party, other than an insurer subject to a delinquency proceeding under this chapter, all netting agreements and qualified financial contracts between a counterparty or any affiliate of the counterparty and the insurer that is the subject of the proceeding, including:

(1) All rights and obligations of each party under each netting agreement and qualified financial contract; and

(2) All property, including any guarantees or other credit enhancement, securing any claims of each party under each netting agreement and qualified financial contract; or [2011, c. 107, §3 (NEW).]

B. Transfer none of the netting agreements, qualified financial contracts, rights, obligations or property referred to in paragraph A with respect to the counterparty and any affiliate of the counterparty. [2011, c. 107, §3 (NEW).]

[ 2011, c. 107, §3 (NEW) .]

4. Notice. If a receiver for an insurer makes a transfer of one or more netting agreements or qualified financial contracts, then the receiver must use its best efforts to notify any person who is a party to the netting agreements or qualified financial contracts of the transfer by noon, the receiver's local time, on the business day following the transfer. For purposes of this subsection, "business day" means a day other than a Saturday, Sunday or any day on which the New York Stock Exchange or the Federal Reserve Bank of New York is closed.

[ 2011, c. 107, §3 (NEW) .]

5. Transfer prior to delinquency. Notwithstanding any other provision of this chapter and except as provided in this subsection, a receiver may not avoid a transfer of money or other property arising under or in connection with a netting agreement or qualified financial contract or any pledge, security, collateral or guarantee agreement or any other similar security arrangement or credit support document relating to a netting agreement or qualified financial contract that is made before the commencement of a delinquency proceeding under this chapter. A transfer may be avoided under section 4375-A, subsection 1, paragraph A if the transfer was made with actual intent to hinder, delay or defraud the insurer, a receiver appointed for the insurer or existing or future creditors.

[ 2011, c. 107, §3 (NEW) .]

6. Rights of disaffirmance or repudiation. Disaffirmance or repudiation is governed by this subsection.

A. In exercising the rights of disaffirmance or repudiation of a receiver with respect to any netting agreement or qualified financial contract to which an insurer is a party, the receiver for the insurer shall either:

(1) Disaffirm or repudiate all netting agreements and qualified financial contracts between a counterparty or any affiliate of the counterparty and the insurer that is the subject of the proceeding; or

(2) Disaffirm or repudiate none of the netting agreements and qualified financial contracts referred to in subparagraph (1) with respect to the person or any affiliate of the person. [2011, c. 107, §3 (NEW).]

B. Notwithstanding any other provision of this chapter, any claim of a counterparty against the estate arising from the receiver's disaffirmance or repudiation of a netting agreement or qualified financial contract that has not been previously affirmed in the liquidation or immediately preceding rehabilitation proceeding must be determined and either allowed or disallowed:

(1) As if the claim had arisen before the date of the filing of the petition for liquidation;

(2) If a rehabilitation proceeding is converted to a liquidation proceeding, as if the claim had arisen before the date of the filing of the petition for rehabilitation; or

(3) As if the claim had arisen before the issuance of any order or the commencement of any summary proceeding under this chapter.

The amount of the claim is the actual direct compensatory damages determined as of the date of the disaffirmance or repudiation of the netting agreement or qualified financial contract. "Actual direct compensatory damages" does not include punitive or exemplary damages, damages for lost profit or lost opportunity or damages for pain and suffering, but does include normal and reasonable costs of cover or other reasonable measures of damages used in the derivatives, securities or other market for the contract and agreement claims. [2011, c. 107, §3 (NEW).]

[ 2011, c. 107, §3 (NEW) .]

7. Contractual right defined. "Contractual right," as used in this section, includes any right set forth in a rule or bylaw of a derivatives clearing organization as defined in the federal Commodity Exchange Act, a multilateral clearing organization as defined in the Federal Deposit Insurance Corporation Improvement Act of 1991, a national securities exchange, a national securities association, a securities clearing agency or a contract market designated under the federal Commodity Exchange Act, a derivatives transaction execution facility registered under the federal Commodity Exchange Act, or a board of trade as defined in the federal Commodity Exchange Act or in a resolution of the governing board thereof and any right, whether or not evidenced in writing, arising under statutory or common law, or under law merchant, or by reason of normal business practice.

[ 2011, c. 107, §3 (NEW) .]

8. Affiliates. This section does not apply to any persons who are affiliates of the insurer that is the subject of the proceeding.

[ 2011, c. 107, §3 (NEW) .]

9. Rights of counterparties. All rights of counterparties under this chapter apply to netting agreements and qualified financial contracts entered into on behalf of the general account or separate accounts if the assets of each separate account are available only to counterparties to netting agreements and qualified financial contracts entered into on behalf of that separate account.

[ 2011, c. 107, §3 (NEW) .]

SECTION HISTORY

2011, c. 107, §3 (NEW).






Subchapter 2: SUMMARY PROCEEDINGS

24-A §4401. Summary proceedings; superintendent's corrective orders authorized

1. If the superintendent determines after a hearing that any insurer has committed or engaged in, or is committing or engaging in, or is about to commit or engage in any act, practice or transaction that would subject it to formal delinquency proceedings under section 4351 to 4407, he may make and serve upon the insurer and other persons involved such orders, other than seizure orders under sections 4404 and 4405, as he deems reasonably necessary to correct, eliminate or remedy such conduct, condition or ground. Orders to cure impairment of capital or surplus of a domestic insurer are subject to sections 3423 and 3424.

[ 1973, c. 585, §12 (AMD) .]

2. If the superintendent believes that irreparable harm to the insurer or its policyholders, creditors or the public may occur unless his order is issued with immediate effect, he may make and serve his order without notice and before hearing, and shall simultaneously therewith serve upon the insurer and other persons involved the notice of hearing as required under subsection 3.

[ 1973, c. 585, §12 (AMD) .]

3. The superintendent's order and notice of hearing thereunder shall be served in such a manner as conforms with the notice provisions of the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV.

[ 1977, c. 694, §438 (RPR) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §438 (AMD).



24-A §4402. -- appeal from superintendent's order

If the superintendent has issued a summary order before hearing as provided in section 4401, subsection 2, any person upon whom such order is served may waive the superintendent hearing and apply for any immediate judicial relief available under law and without first exhausting administrative remedies. Section 236 (appeal from superintendent) shall apply as to appeals from the superintendent's order made after hearing. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4403. -- enforcement, penalty

1. The superintendent may apply for and any Superior Court may grant such restraining orders, temporary and permanent injunctions and other orders as may be deemed necessary to enforce the superintendent's order.

[ 1973, c. 585, §12 (AMD) .]

2. Violation of any order of the superintendent issued under section 4401 by any person as to whom the order is in effect shall subject such person to a penalty of not to exceed $10,000, to be collected in a civil action brought by the Attorney General in the name of the State of Maine. The Attorney General shall deposit all funds so collected with the Treasurer of State to the credit of the Insurance Division Regulatory Revolving Fund.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4404. -- seizure under court order

1. Upon filing by the superintendent in any Superior Court of this State of his verified petition alleging any ground for a formal delinquency proceeding against an insurer under sections 4351 to 4385 and that the interests of the insurer's policyholders or creditors or the public will be jeopardized by delay, and setting forth the order deemed necessary by the superintendent, the court shall, ex parte and without notice or hearing, issue the requested order. The requested order may:

A. Direct the superintendent to take possession and control of all or part of the property, books, accounts and records of the insurer and the premises occupied by it for transaction of its business; and [1973, c. 585, §12 (AMD).]

B. Until further order of court, enjoin the insurer and its officers, managers, agents and employees from removal, concealment or other disposition of its property, and from transaction of its business, except with the superintendent's written consent. [1973, c. 585, §12 (AMD).]

[ 1973, c. 585, §12 (AMD) .]

2. The court's order shall be for such duration, specified in the order, as the court deems necessary to enable the superintendent to ascertain the insurer's condition. On motion of any party or on its own motion, the court may hold such hearings as it deems desirable after such notice as it deems appropriate, and extend or shorten the duration or modify the terms of the order. The court shall vacate the seizure order if the superintendent fails to commence a formal proceeding under sections 4351 to 4385 after reasonable opportunity to do so; and a seizure order is automatically vacated by issuance of the court's order pursuant to formal delinquency proceedings under such sections of this chapter.

[ 1973, c. 585, §12 (AMD) .]

3. Entry of a seizure order under this section does not constitute an anticipatory breach of any contract of the insurer.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4405. -- seizure under the superintendent's order

1. If it appears to the superintendent that the interests of policyholders, creditors or the public will be jeopardized by delay incident to requesting a court seizure order, then on any ground which would justify a court seizure order under section 4404, and without notice and without applying to the court, the superintendent may issue a seizure order which must contain a statement verified by him of the grounds of his action. As directed by the seizure order, the superintendent's representatives shall forthwith take possession and control of all or part of the property, books, accounts and records of the insurer, and of the premises occupied by the insurer for transaction of its business. The superintendent shall retain possession and control until the order is vacated or is replaced by an order of court pursuant to subsection 2 or pursuant to a formal proceeding under this chapter.

[ 1973, c. 585, §12 (AMD) .]

2. At any time after seizure under subsection 1 the insurer may apply to the Superior Court for Kennebec County or for the county in this State in which the insurer's principal office is located. The court shall thereupon order the superintendent to appear forthwith and shall thereafter proceed as if the order were a court seizure order issued under section 4404.

[ 1973, c. 585, §12 (AMD) .]

3. Every law enforcement officer of this State shall assist the superintendent in making and enforcing any such seizure, and every sheriff's and police department shall furnish him with such deputies, patrolmen or officers as are necessary for the purpose.

[ 1973, c. 585, §12 (AMD) .]

4. Entry of a seizure order under this section does not constitute an anticipatory breach of any contract of the insurer.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4406. -- conduct of hearings, both administrative and by the court, in summary proceedings

1. The superintendent shall hold all hearings in summary proceedings privately unless the insurer requests a public hearing, in which case the hearing shall be public.

[ 1973, c. 585, §12 (AMD) .]

2. The court may hold all hearings in summary proceedings and judicial reviews thereof privately in chambers, and shall do so on request of the insurer proceeded against.

[ 1969, c. 132, §1 (NEW) .]

3. In all summary proceedings and judicial reviews thereof, all records of the insurer, other documents, and all insurance bureau files and court records and papers, so far as they pertain to or are part of the record of the summary proceedings, shall be and remain confidential except as necessary to obtain compliance therewith, unless the court after hearing arguments by the parties in chambers shall order otherwise, or unless the insurer requests that the matter be made public. Until the court otherwise orders, all papers filed with the clerk of court shall be held by him in a confidential file.

[ 1973, c. 585, §12 (AMD) .]

4. If at any time it appears to the court that any person whose interest is or will be substantially affected by an order did not appear at the hearing and has not been served, the court may order that notice be given and the proceedings be adjourned to give such person opportunity to appear, on such terms as may be reasonable and just.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).



24-A §4407. -- penalty for refusal to deliver property, etc.

Any person having possession or custody of and refusing to deliver to the superintendent or his representative upon request any of the property, books, accounts, documents or other records of an insurer against which a seizure order or a summary order has been issued by the superintendent or by the court, as provided under sections 4401 to 4406, shall upon conviction thereof be subject to a fine of not over $10,000 or imprisonment for less than one year, or by both such fine and imprisonment. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD).






Subchapter 3: MAINE INSURANCE GUARANTY ASSOCIATION

24-A §4431. Short title

This subchapter shall be known and may be cited as the Maine Insurance Guaranty Association Act. [1969, c. 561, (NEW).]

SECTION HISTORY

1969, c. 561, (NEW).



24-A §4432. Purpose

The purpose of this subchapter is to provide a mechanism for the payment of covered claims under certain insurance policies to avoid excessive delay in payment and to avoid financial loss to claimants or policyholders because of the insolvency of an insurer, to assist in the detection and prevention of insurer insolvencies, and to provide an association to assess the cost of such protection among insurers. [1969, c. 561, (NEW).]

SECTION HISTORY

1969, c. 561, (NEW).



24-A §4433. Scope

1. Application. This subchapter shall apply only as to the following kinds of insurance:

A. Property insurance, as defined in section 705; [1969, c. 561, (NEW).]

B. Surety insurance, as defined in section 706; [1969, c. 561, (NEW).]

C. Casualty insurance, as defined in section 707; and [1969, c. 561, (NEW).]

D. Marine and transportation insurance, as defined in section 708, excluding wet marine insurance, as defined in section 708, subsection 2, but not excluding marine protection and indemnity insurance. [1989, c. 751, §1 (AMD).]

[ 1989, c. 751, §1 (AMD) .]

2. Exceptions. This subchapter shall not apply as to:

A. Contracts of reinsurance; [1969, c. 561, (NEW).]

B. Mortgage guaranty insurance; [1985, c. 279, §1 (AMD).]

C. Credit insurance, vendors single-interest insurance, collateral protection insurance or any similar insurance protecting the interests of a creditor arising out of a creditor-debtor transaction; [2001, c. 478, §1 (AMD); 2001, c. 478, §11 (AFF).]

D. Insurance contracts procured as surplus lines coverage pursuant to chapter 19; [1987, c. 707, §5 (AMD).]

E. Title insurance; [1989, c. 67, §1 (AMD).]

F. Financial guaranty insurance or other forms of insurance offering protection against investment risks; [2001, c. 478, §2 (AMD); 2001, c. 478, §11 (AFF).]

G. Contracts of workers' compensation excess insurance issued to workers' compensation self-insurers approved under former Title 39, section 23 or under Title 39-A, section 403 by any insurer after the effective date of this paragraph, or in the case of a contract that automatically renews, not later than one year after the effective date of this paragraph; [2001, c. 478, §3 (AMD); 2001, c. 478, §11 (AFF).]

H. Life, annuity, health or disability insurance; [2001, c. 478, §4 (NEW); 2001, c. 478, §11 (AFF).]

I. Insurance of warranties or service contracts, including insurance that provides for the repair, replacement or service of goods or property, or indemnification of repair, replacement or service; for the operational or structural failure of the goods or property due to a defect in materials, workmanship or normal wear and tear; or for reimbursement for the liability incurred by the issuer of agreements or service contracts that provide such benefits; [2001, c. 478, §4 (NEW); 2001, c. 478, §11 (AFF).]

J. A transaction or combination of transactions between a person, including affiliates of that person, and an insurer, including affiliates of that insurer, that involves the transfer of investment or credit risk unaccompanied by transfer of insurance risk; and [2001, c. 478, §4 (NEW); 2001, c. 478, §11 (AFF).]

K. Insurance provided by or guaranteed by a governmental entity. [2001, c. 478, §4 (NEW); 2001, c. 478, §11 (AFF).]

[ 2001, c. 478, §§1-4 (AMD); 2001, c. 478, §11 (AFF) .]

SECTION HISTORY

1969, c. 561, (NEW). 1985, c. 279, §1 (AMD). 1987, c. 707, §§3-6 (AMD). 1989, c. 67, §1 (AMD). 1989, c. 751, §1 (AMD). 1991, c. 885, §E32 (AMD). 1991, c. 885, §E47 (AFF). 2001, c. 478, §§1-4 (AMD). 2001, c. 478, §11 (AFF).



24-A §4434. Construction

This subchapter shall be liberally construed to effect the purpose stated under section 4432, which shall constitute an aid and guide to interpretation. [1969, c. 561, (NEW).]

SECTION HISTORY

1969, c. 561, (NEW).



24-A §4435. Definitions

As used in this subchapter, unless context otherwise requires: [1969, c. 561, (NEW).]

1. Account. "Account" means any one of the 3 accounts created by section 4436.

[ 1969, c. 561, (NEW) .]

1-A. Affiliate. "Affiliate" means a person who directly, or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with an insolvent insurer on December 31st of the year immediately before the year in which the insurer becomes an insolvent insurer.

[ 1989, c. 751, §2 (NEW) .]

2. Association. "Association" means the Maine Insurance Guaranty Association created under section 4436.

[ 1969, c. 561, (NEW) .]

3. Board of directors. "Board of directors" means the board of directors of the association.

[ 1969, c. 561, (NEW) .]

4. Covered claim. "Covered claim" means an unpaid claim, including one for unearned premiums but excluding one for punitive damages, arising under and within the coverage and applicable limits of a policy of a kind of insurance referred to in section 4433 to which this subchapter applies issued by an insurer that becomes an insolvent insurer after May 9, 1970, and where:

A. The claimant or insured is a resident of this State at the time of the insured event; or [1969, c. 561, (NEW).]

B. The property from which the claim arises is permanently located in this State. [1969, c. 561, (NEW).]

"Covered claim" does not include any amount due any insurer, reinsurer, affiliate, insurance pool or underwriting association, as subrogation recoveries or otherwise, except that any payment made to the workers' compensation residual market pool pursuant to section 4438, subsection 1, paragraph A-1 must be included as a covered claim. "Covered claim" does not include any first-party claims by an insured whose net worth exceeds $25,000,000 on December 31st of the year prior to the year in which the member insurer becomes an insolvent insurer. An insured's net worth on that date is deemed to include the aggregate net worth of the insured and all its subsidiaries as calculated on a consolidated basis.

[ 2001, c. 478, §5 (AMD); 2001, c. 478, §11 (AFF) .]

5. Insolvent insurer. "Insolvent insurer" means a member insurer:

A. Authorized to transact insurance in this State either at the time the policy was issued or when the insured event occurred; and [1995, c. 289, §13 (AMD).]

B. Against whom a final order of liquidation has been entered with a finding of insolvency by a court of competent jurisdiction. [2001, c. 478, §6 (AMD); 2001, c. 478, §11 (AFF).]

Effective July 1, 1995, the workers' compensation residual market pool, as created by the Bureau of Insurance Rules, Chapter 440, is deemed an insolvent insurer.

[ 2001, c. 478, §6 (AMD); 2001, c. 478, §11 (AFF) .]

6. Member insurer. "Member insurer" means any authorized insurer that writes any kind of insurance to which this subchapter applies and that is not a risk retention group as defined in section 6093, subsection 13. If an insurer is authorized at the time of an insolvency and subsequently is approved to withdraw its license authority for the kinds of insurance covered by any account to which claims relating to the insolvency are allocated, the withdrawn insurer shall continue to be a member of each account solely for purposes of assessments relating to claims resulting from the insolvency until these claims are paid or otherwise extinguished.

[ 2013, c. 238, Pt. E, §2 (AMD) .]

7. Net direct written premiums. "Net direct written premiums" means direct gross premiums written on insurance policies to which this subchapter applies, less return premiums thereon and dividends paid or credited to policyholders on such direct business. "Net direct written premiums" does not include premiums on contracts between insurers or reinsurers or premiums written through the United States Government Flood Insurance Program.

[ 1999, c. 790, Pt. A, §29 (AMD) .]

8. Insurer. "Insurer" means any insurer as defined in section 4.

[ 1981, c. 484, §1 (AMD) .]

9. Line of credit. "Line of credit" means an irrevocable stand-by commitment whereby the association or member insurer and a qualified financial institution or group of qualified financial institutions enter into a formal and binding contract in which the qualified financial institution or group of qualified financial institutions agree to lend a certain amount of money within a stated period of time. The terms and conditions of any line of credit shall be established by rules adopted jointly by the Bureau of Financial Institutions and the Bureau of Insurance.

[ 1989, c. 67, §4 (NEW); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

9-A. Person. "Person" means an individual or legal entity, including a governmental entity.

[ 2001, c. 478, §7 (NEW); 2001, c. 478, §11 (AFF) .]

10. Qualified financial institution. "Qualified financial institution" means one which is insured by the Federal Deposit Insurance Corporation, Federal Savings and Loan Insurance Corporation or a successor federal deposit insurance agency or agencies, and has an equity capital to assets ratio of 6.5% or greater, as determined in accordance with generally accepted accounting principles.

[ 1989, c. 67, §4 (NEW) .]

SECTION HISTORY

1969, c. 561, (NEW). 1973, c. 625, §159 (AMD). 1979, c. 658, §§3,4 (AMD). 1981, c. 484, §1 (AMD). 1985, c. 279, §2 (AMD). 1987, c. 769, §B5 (AMD). 1989, c. 67, §§2-4 (AMD). 1989, c. 751, §§2,3 (AMD). 1991, c. 885, §E33 (AMD). 1991, c. 885, §E47 (AFF). 1995, c. 289, §§12,13 (AMD). 1999, c. 790, §A29 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 478, §§5-7 (AMD). 2001, c. 478, §11 (AFF). 2013, c. 238, Pt. E, §2 (AMD).



24-A §4436. Creation of the association

There is created a nonprofit unincorporated legal entity to be known as the Maine Insurance Guaranty Association. All insurers defined as member insurers in section 4435 shall be and remain members of the association as a condition of their authority to transact insurance in this State. The association shall perform its functions under a plan of operation established and approved under section 4439 and shall exercise its powers through a board of directors established under section 4437. For purposes of administration and assessment, the association shall be divided into 3 separate accounts: [1969, c. 561, (NEW).]

1. The workers' compensation insurance account;

[ 1987, c. 707, §7 (AMD) .]

2. The automobile insurance account; except those insurers writing only automobile physical damage insurance, which shall be included in the all other insurance account; and

[ 1969, c. 561, (NEW) .]

3. The account for all other insurance to which this subchapter applies.

[ 1969, c. 561, (NEW) .]

SECTION HISTORY

1969, c. 561, (NEW). 1987, c. 707, §7 (AMD).



24-A §4437. Board of directors

The board of directors of the association must consist of not less than 7 persons serving terms as established in the plan of operation, and not less than 3 of the persons must represent members of the association that are domiciled in the State. The members of the board must be selected by member insurers subject to the approval of the superintendent. A member insurer serving on the board must resign if the member insurer ceases writing new insurance business in the State. Vacancies on the board must be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the superintendent. [2009, c. 116, §1 (AMD).]

In approving selections to the board, the superintendent shall consider among other things whether all member insurers are fairly represented. [1973, c. 585, §12 (AMD).]

Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors. [1969, c. 561, (NEW).]

SECTION HISTORY

1969, c. 561, (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §160 (AMD). 1985, c. 279, §3 (AMD). 2009, c. 116, §1 (AMD).



24-A §4438. Powers and duties of the association

1. Powers and duties. The association shall:

A. Be obligated to pay covered claims existing prior to the determination of the insolvency or arising within 30 days after the determination of insolvency, or before the policy expiration date if less than 30 days after the determination of insolvency, or before the insured replaces the policy or causes its cancellation, if within 30 days of the determination. The obligation must be satisfied by paying to the claimant:

(1) Except as provided in this paragraph, the full amount of a covered claim for benefits, including interest and all penalties payable to a claimant under the Maine Workers' Compensation Act of 1992, or unearned premium under workers' compensation insurance coverage;

(2) An amount not exceeding $25,000 per policy for a covered claim for the return of an unearned premium; or

(3) An amount not exceeding $300,000 per claim for all other covered claims.

In no event is the association obligated to pay a claimant an amount in excess of the obligation of the insolvent insurer under the policy or coverage from which the claim arises. The association shall pay only that amount of unearned premium in excess of $50. Notwithstanding any other provisions of this subchapter, a covered claim does not include any claim filed with the association after the earlier of 24 months after the date of the order of liquidation or the final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer. The association, in its discretion, may accept a late filed claim as a covered claim when the claimant demonstrates good cause. The demonstration of good cause by a claimant includes showing that the existence of the claim was not known to the claimant prior to the bar date and that the claimant filed the claim within 60 days of learning of the claim; [2009, c. 129, §1 (AMD); 2009, c. 129, §13 (AFF).]

A-1. Pay to the workers' compensation residual market pool the sum of $1,538,039 on or before February 15th, May 15th, August 15th and November 15th of each year beginning August 15, 1996 and continuing for 40 consecutive calendar quarters. Each payment made under this paragraph must be treated as the payment of a covered claim except that the association may not seek reimbursement or recoupment from any source other than by assessments to member insurers. Member insurers are allowed to recognize assessments made pursuant to this paragraph in rates and premiums as provided in section 4447; [1995, c. 289, §14 (NEW).]

B. Be deemed the insurer to the extent of its obligation on covered claims, and to such extent the association shall have all rights, duties and obligations of the insolvent insurer as if the insurer had not become insolvent; [1969, c. 561, (NEW).]

C. Allocate claims paid and expenses incurred among the 3 accounts separately; and assess member insurers separately for each account in amounts necessary to pay:

(1) The obligations of the association under paragraph A, subsequent to an insolvency, the obligations of the accounts for shortfalls under section 4440-A, and for preinsolvency assessments, if required by section 4440, subsection 3, paragraph B, and the obligations of the association under paragraph A-1;

(2) The expenses of handling covered claims subsequent to an insolvency;

(3) The cost of examinations under section 4445; and

(4) Other expenses authorized by this subchapter; [1995, c. 289, §15 (AMD).]

D. Investigate claims brought against the association and adjust, compromise, settle and pay covered claims to the extent of the association's obligation and deny all other claims. The association shall pay covered claims in any reasonable order, including the payment of claims as such are received from the claimants or in groups or categories of claims. The association may review settlements, releases and judgments to which the insolvent insurer or its insureds were parties to determine the extent to which such settlements, releases and judgments may be properly contested; [1985, c. 279, §5 (AMD).]

E. Notify such persons as the superintendent directs under section 4441, subsection 2, paragraph A; [1973, c. 585, §12 (AMD).]

F. Handle claims through its employees or through one or more insurers licensed in the State or other persons using employees licensed as adjusters in the State designated as servicing facilities. Designation of a servicing facility is subject to the approval of the superintendent, but designation of a member insurer as a servicing facility may be declined by such insurer; [2009, c. 129, §2 (AMD); 2009, c. 129, §13 (AFF).]

G. Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association; [1969, c. 561, (NEW).]

H. Pay the other expenses of the association authorized by this subchapter; and [2009, c. 129, §3 (AMD); 2009, c. 129, §13 (AFF).]

I. Pay all penalties, sanctions, forfeitures and fines provided for under the Maine Workers’ Compensation Act of 1992 including penalties payable to the Workers’ Compensation Board and the General Fund, except the penalty provided for in Title 39-A, section 359, subsection 2. No penalty, fine, forfeiture, attorney’s fees or other sanction may be imposed on the association if:

(1) The Workers' Compensation Board finds that the association was prevented from complying with the Maine Workers’ Compensation Act of 1992 because the association was unable in the exercise of reasonable diligence to obtain the records of the insolvent insurer; or

(2) The Workers' Compensation Board finds that the association was prevented from complying with the Maine Workers’ Compensation Act of 1992 because of circumstances beyond its reasonable control. [2009, c. 129, §4 (NEW); 2009, c. 129, §13 (AFF).]

[ 2009, c. 129, §§1-4 (AMD); 2009, c. 129, §13 (AFF) .]

2. Permission. The association may:

A. Employ or retain such persons as are necessary to handle claims and perform other duties of the association; [1969, c. 561, (NEW).]

B. Borrow funds necessary to effect the purposes of this subchapter in accord with the plan of operation; [1969, c. 561, (NEW).]

C. Sue or be sued and may intervene as a party before any court in this State that has jurisdiction over an insolvent insurer as defined by this subchapter; [2001, c. 478, §9 (AMD); 2001, c. 478, §11 (AFF).]

D. Negotiate and become a party to such contracts as are necessary to carry out the purpose of this subchapter; [1969, c. 561, (NEW).]

E. Perform such other acts as are necessary or proper to effectuate the purpose of this subchapter; [1969, c. 561, (NEW).]

F. Refund to the member insurers in proportion to the contribution of each member insurer to that account that amount by which the assets of the account exceed the liabilities, if, at the end of any calendar year, the board of directors finds that the assets of the association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year. [1969, c. 561, (NEW).]

[ 2001, c. 478, §9 (AMD); 2001, c. 478, §11 (AFF) .]

SECTION HISTORY

1969, c. 561, (NEW). 1973, c. 585, §12 (AMD). 1981, c. 17, (AMD). 1985, c. 279, §§4,5 (AMD). 1987, c. 707, §8 (AMD). 1989, c. 67, §5 (AMD). 1989, c. 751, §4 (AMD). 1995, c. 289, §§14,15 (AMD). 2001, c. 478, §§8-9 (AMD). 2001, c. 478, §11 (AFF). 2005, c. 603, §1 (AMD). 2009, c. 129, §§1-4 (AMD). 2009, c. 129, §13 (AFF).



24-A §4439. Plan of operation

1. Submission.

A. The association shall submit to the superintendent a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the superintendent. [1973, c. 585, §12 (AMD).]

B. If the association fails to submit a suitable plan of operation within 90 days following May 9, 1970 or if at any time thereafter the association fails to submit suitable amendments to the plan, the superintendent shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate this subchapter. Such rules shall continue in force until modified by the superintendent or superseded by a plan submitted by the association and approved by the superintendent. [1973, c. 625, §161 (AMD).]

[ 1973, c. 625, §161 (AMD) .]

2. Complying. All member insurers shall comply with the plan of operation.

[ 1969, c. 561, (NEW) .]

3. Plan. The plan of operation shall:

A. Establish the procedures whereby all the powers and duties of the association under section 4438 will be performed. [1969, c. 561, (NEW).]

B. Establish procedures for handling assets of the association. [1969, c. 561, (NEW).]

C. Establish the amount and method of reimbursing members of the board of directors under section 4437. [1969, c. 561, (NEW).]

D. Establish procedures by which claims may be filed with the association and establish acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to the association or its agent and a list of such claims shall be periodically submitted to the association or similar organization in another state by the receiver or liquidator. [1969, c. 561, (NEW).]

E. Establish regular places and times for meetings of the board of directors. [1969, c. 561, (NEW).]

F. Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors. [1969, c. 561, (NEW).]

G. Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the superintendent within 30 days after the action or decision. [1973, c. 585, §12 (AMD).]

H. Establish the procedures whereby selections for the board of directors will be submitted to the superintendent. [1973, c. 585, §12 (AMD).]

I. Contain additional provisions necessary or proper for the execution of the powers and duties of the association. [1969, c. 561, (NEW).]

[ 1973, c. 585, §12 (AMD) .]

4. Provisions. The plan of operation may provide that any or all powers and duties of the association, except those under section 4438, subsection 1, paragraph C, and section 4438, subsection 2, paragraph B, are delegated to a corporation, association or other organization which performs or will perform functions similar to those of the association, or its equivalent, in 2 or more states. Such a corporation, association or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the superintendent, and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by this subchapter.

[ 1973, c. 585, §12 (AMD) .]

SECTION HISTORY

1969, c. 561, (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §161 (AMD).



24-A §4440. Assessment of member insurers

1. Proportion. The assessments of each member insurer provided for under section 4438 must be in the proportion that the net direct written premiums of the member insurer for the calendar year preceding the assessment on the kinds of insurance in the account bears to the net direct written premiums of all member insurers for the same calendar year on the kinds of insurance in the account, except that assessments to cover a shortfall in any account are determined in accordance with section 4440-A. In the case of a withdrawn insurer, the average of its net direct written premium for the 5 calendar years prior to withdrawal, excluding premium on business written as a workers' compensation residual market servicing carrier for assessments made on or after January 1, 1996, must be used as its assessment base for any year following withdrawal in which the insurer has no net direct written premium.

[ 1995, c. 289, §16 (AMD) .]

2. Notification. Each member insurer shall be notified of the assessment not later than 30 days before it is due.

[ 1969, c. 561, (NEW) .]

3. Limitation; types of assessments. Assessments shall be made as follows.

A. Each member insurer may be assessed in any calendar year on any account an amount up to 2% of that member insurer's net direct written premiums for the next preceding calendar year on the kinds of insurance in the account for purposes of paying claims and expenses of that account. [1989, c. 67, §7 (NEW).]

B. To the extent that the maximum 2% has not been assessed, an assessment of up to that member's proportionate share of the applicable maximum as set forth in this paragraph shall be assessed when immediately necessary for the payment of claims and expenses. Any amount drawn by the association under any line of credit shall be considered a payment toward the member insurer's obligation provided for in this section. The maximum line of credit or preinsolvency assessment for each account shall be as follows:

(1) The association shall obtain a line of credit for the benefit of each account, in an amount not to exceed the applicable maximum to ensure the immediate availability of funds for purposes of future claims and expenses attributable to an insurer insolvency in that account. The line of credit shall be obtained from qualified financial institutions. At no time may a qualified financial institution participate in the line of credit in excess of 20% of its equity capital. The line of credit shall provide for a 30-day notice of termination or nonrenewal to the superintendent and the association and shall provide funding to the association within one business day of receipt of written notice from the superintendent of an insolvent insurer in that account as defined in section 4435, subsection 5. Each member insurer upon receipt of notice from the association shall make immediate payment for its proportionate share of the amount borrowed based on the premium for the preceding calendar year. The line of credit provided for in this paragraph shall be subject to prior review and approval by the superintendent at the time of origination and any subsequent renewal.

(2) If the association cannot obtain a line of credit, a member insurer may obtain a line of credit from a qualified financial institution or may extend a line of credit itself directly to and for the benefit of the member insurer's account by submitting to the association a duly authorized and executed line of credit agreement providing that the member insurer shall provide funding to the association under the line of credit within one business day of receipt of a written notice from the superintendent of an insolvent insurer as defined in section 4435, subsection 5, and receipt of a written request from the association for a drawdown under the line of credit. The line of credit agreement shall be subject to prior review and approval by the superintendent at the time of origination and any subsequent renewal. It shall include such commercially reasonable provisions as the association or the superintendent may deem advisable, including a provision that the line of credit is irrevocable or for a stated period of time and provides for a 30-day notice to the association and the superintendent that the line is being terminated or not renewed. Any line of credit issued under this paragraph may be replaced with another line of credit and the existing line of credit shall be released by the association once a substitute line of credit has been provided or the assessment provided for in this paragraph has been paid.

(3) If a line of credit is not given as provided for in subparagraph (2), the member insurer shall be responsible for payment of an assessment of up to that member's proportionate share of the applicable maximum as set forth in this paragraph which shall be paid into a preinsolvency assessment fund in each account. Funds in each account shall only be used for the payment of claims and expenses of an insolvent insurer in that account.

(4) All materials and information submitted or considered under this paragraph shall be matters of public record. [1989, c. 67, §7 (NEW).]

[ 1989, c. 67, §7 (RPR) .]

4. Exemptions. The association may exempt or defer, in whole or in part, the assessment of any member insurer, if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance. It is a condition of any deferral that during the period of deferment no dividends may be paid by the member insurer to its shareholders or policyholders. A deferred assessment is paid when payment will not reduce capital or surplus below required levels, and the association shall then refund to its other member insurers an amount equal to the deferred assessment in the proportions corresponding to the increases in their assessments by virtue of that deferment.

[ 1985, c. 279, §6 (AMD) .]

5. Set off. Each member insurer may set off against any assessment, authorized payments made on covered claims and expenses incurred in the payment of such claims by the member insurer, if they are chargeable to the account for which the assessment is made.

[ 1969, c. 561, (NEW) .]

6. Delinquency. Delinquent assessments, except as provided in subsection 4, shall bear interest at the rate of 8% per annum, computed from the due date of the assessment.

[ 1969, c. 561, (NEW) .]

SECTION HISTORY

1969, c. 561, (NEW). 1985, c. 279, §6 (AMD). 1989, c. 67, §§6,7 (AMD). 1995, c. 289, §16 (AMD).



24-A §4440-A. Special assessment

1. Special assessment. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in any account an amount sufficient to make all necessary payments from that account, the shortfall shall be assessed as an obligation of the other accounts of the association, with each member insurer's assessment to be in the proportion that its net direct written premiums for the calendar year preceding the assessment on the kinds of insurance in the accounts to be assessed bears to the total net direct written premiums of all member insurers for the same calendar year on the kinds of insurance in those accounts. The total of assessments against a member insurer under this section and section 4440 for any account in any one calendar year shall not exceed 2% of that member's net direct written premium on the kinds of insurance written in that account for the next preceding calendar year.

[ 1989, c. 67, §8 (NEW) .]

2. Limit on assessment. Subject to the 2% limitation, an assessment made under this section may not exceed 5% of the average of a member insurer's net income of the 3 years prior to the year in which the assessment is made for any member insurer:

A. That has surplus of less than $15,000,000 and either a ratio of total net direct written premium to total surplus greater than 2 or net income of less than $250,000 for the year preceding the assessment. For purposes of this subsection, "net income" means the sum of underwriting income and investment income, net of dividends to policyholders and federal and foreign income taxes incurred, as reported on the insurer's annual statement filed with the superintendent. "Total surplus" means surplus as regards policyholders, as reported on the insurer's annual statement filed with the superintendent; or [1995, c. 289, §17 (AMD).]

B. That has a surplus of less than $15,000,000 and has fewer than 3,000 policyholders. [1995, c. 289, §17 (AMD).]

[ 1995, c. 289, §17 (AMD) .]

3. Repealer.

[ 1989, c. 67, §8 (NEW); 1989, c. 751, §5 (RP) .]

4. Notification to Legislature. Within 7 days after the board of directors votes to levy an assessment under this section, the chair of the board of directors shall notify the chairs of the legislative committee having jurisdiction over insurance matters that the association has voted to make such an assessment. The notification must:

A. Be in writing; and [1989, c. 751, §6 (NEW).]

B. Include the total amount to be assessed against each account and the name of the account to which the assessed funds will be credited. [1989, c. 751, §6 (NEW).]

[ 1989, c. 751, §6 (NEW) .]

SECTION HISTORY

1989, c. 67, §8 (NEW). 1989, c. 641, §§1,2 (AMD). 1989, c. 751, §§5,6 (AMD). 1995, c. 289, §17 (AMD).



24-A §4440-B. Assessment of excess insurers (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 67, §8 (NEW). MRSA T. 24-A, §4440-B (RP).



24-A §4441. Duties and powers of the superintendent

1. Duties and powers. The superintendent shall:

A. Notify the association of the existence of an insolvent insurer not later than 3 days after the superintendent receives notice of the determination of the insolvency. The association shall be entitled to a copy of any complaint seeking an order of liquidation with a finding of insolvency against a member insurer which is domiciled in this State at the same time that the complaint is filed with a court of competent jurisdiction; and [1987, c. 707, §9 (AMD).]

B. Upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer. [1969, c. 561, (NEW).]

[ 1987, c. 707, §9 (AMD) .]

2. Permission. The superintendent may:

A. Require that the association notify the insureds of the insolvent insurer and any other interested parties of the order of liquidation with a finding of insolvency and of their rights under this subchapter. Such notifications must be by mail at their last known addresses, where available, but if required information for notification by mail is not available, notice by publication in a newspaper of general circulation in this State is sufficient. Any notification given under this paragraph must prominently display the date by which all claims must be filed with the association. [2001, c. 478, §10 (AMD); 2001, c. 478, §11 (AFF).]

B. Suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this State of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. [1969, c. 561, (NEW).]

C. Revoke the designation of any servicing facility if he finds claims are being handled unsatisfactorily. [1969, c. 561, (NEW).]

[ 2001, c. 478, §10 (AMD); 2001, c. 478, §11 (AFF) .]

SECTION HISTORY

1969, c. 561, (NEW). 1973, c. 585, §12 (AMD). 1987, c. 707, §9 (AMD). 2001, c. 478, §10 (AMD). 2001, c. 478, §11 (AFF).



24-A §4442. Effect of paid claims

Any person recovering on a covered claim under this subchapter shall be deemed to have assigned his rights under the policy to the association to the extent of his recovery from the association. Every insured or claimant seeking the protection of this subchapter shall cooperate with the association to the same extent as such person would have been required to cooperate with the insolvent insurer. The association shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out except such causes of action as the insolvent insurer would have had if such sums had been paid by the insolvent insurer. In the case of an insolvent insurer operating on a plan with assessment liability, payment of claims by the association shall not operate to reduce the liability of insureds to the receiver, liquidator or statutory successor for unpaid assessments. [1969, c. 561, (NEW).]

The receiver, liquidator or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the association or a similar organization in another state. The court having jurisdiction shall grant such claims priority equal to that which the claimant would have been entitled in the absence of this subchapter against the assets of the insolvent insurer. The expenses of the association or similar organization in handling claims shall be accorded the same priority as the liquidator's expenses. [1969, c. 561, (NEW).]

The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association, which shall preserve the rights of the association against the assets of the insolvent insurer. [1969, c. 561, (NEW).]

SECTION HISTORY

1969, c. 561, (NEW).



24-A §4443. Nonduplication of recovery

1. Insurance policy. Any person having a claim against an insurer under any provision in an insurance policy, other than that of an insolvent insurer, which is also a covered claim, shall be required to exhaust first the person's right under the policy. Any amount otherwise payable on a covered claim under this subchapter shall be reduced by the amount of any recovery under the insurance policy.

[ 1987, c. 707, §10 (NEW) .]

2. Governmental insurance. Any person having a claim or legal right of recovery under any governmental insurance, which is also a covered claim, shall be required to exhaust first that person's right under that insurance. Any amount payable on a covered claim under this subchapter shall be reduced by the amount of any recovery under that insurance.

[ 1987, c. 707, §10 (NEW) .]

3. Insurance guaranty association. Any person having a claim which may be recovered from more than one insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured, except that, if it is a first party claim for damage to property with a permanent location, that person shall seek recovery first from the association of the location of the property, and, if it is a workers' compensation claim, that person shall seek recovery first from the association of the residence of the claimant. Any recovery under this subchapter shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.

[ 1987, c. 707, §10 (NEW) .]

SECTION HISTORY

1969, c. 561, (NEW). 1987, c. 707, §10 (RPR).



24-A §4444. Prevention of insolvencies

To aid in the detection and prevention of insurer insolvencies: [1969, c. 561, (NEW).]

1. Notification. The board of directors, upon majority vote, shall notify the superintendent of any information indicating that any member insurer may be insolvent or in a financial condition hazardous to policyholders or the public.

[ 1973, c. 585, §12 (AMD) .]

2. Examination. The board of directors may, upon majority vote, request that the superintendent order an examination of any member insurer which the board in good faith believes may be in a financial condition hazardous to policyholders or the public. Within 30 days of the receipt of such request, the superintendent shall begin such examination. The cost of the examination shall be paid by the association and the examination report shall be treated as are other examination reports. In no event shall the examination report, or any portion thereof, be released to the board of directors prior to its release to the public, but this shall not preclude the superintendent from complying with subsection 3. The superintendent shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the superintendent but shall not be open to public inspection prior to the release of the examination report, or part thereof to the public, in accordance with section 227.

[ 1973, c. 585, §12 (AMD) .]

3. Report. The superintendent shall report to the board of directors when he has reasonable cause to believe that any member insurer examined or being examined at the request of the board of directors may be insolvent or in a financial condition hazardous to policyholders or the public.

[ 1973, c. 585, §12 (AMD) .]

4. Recommendations. The board of directors may, upon majority vote, make reports and recommendations to the superintendent upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer. Such reports and recommendations shall not be considered public documents or be open to public inspection.

[ 1973, c. 585, §12 (AMD) .]

5. Prevention. The board of directors may, upon majority vote, make recommendations to the superintendent for the detection and prevention of insurer insolvencies.

[ 1973, c. 585, §12 (AMD) .]

6. Report. The board of directors shall, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, prepare a report on the history and causes of such insolvency, based on the information available to the association, and submit such report to the superintendent.

[ 1987, c. 707, §11 (AMD) .]

SECTION HISTORY

1969, c. 561, (NEW). 1973, c. 585, §12 (AMD). 1985, c. 279, §7 (AMD). 1987, c. 707, §11 (AMD).



24-A §4445. Examination of the association

The association shall be subject to examination and regulation by the superintendent. The board of directors shall submit, not later than March 30th of each year, a financial report for the preceding calendar year in a form approved by the superintendent. [1973, c. 585, §12 (AMD).]

The association is also subject to audit, enforcement and monitoring by the Workers' Compensation Board with respect to workers' compensation claims as provided for in the Maine Workers' Compensation Act of 1992. Notwithstanding any other provision of law, the association is liable for the payment of any compensation, interest, penalty or other obligation determined to be due by the Workers' Compensation Board as provided for in the Maine Workers' Compensation Act of 1992. The Workers' Compensation Board may not assess the association penalties for the acts or omissions of insolvent insurers. [2005, c. 603, §2 (NEW).]

SECTION HISTORY

1969, c. 561, (NEW). 1973, c. 585, §12 (AMD). 2005, c. 603, §2 (AMD).



24-A §4446. Tax exemption

The association shall be exempt from payment of all fees and all taxes levied by this State or any of its subdivisions except taxes levied on real or personal property. [1969, c. 561, (NEW).]

SECTION HISTORY

1969, c. 561, (NEW).



24-A §4447. Recognition of assessment in rates

The rates and premiums charged for insurance policies to which this subchapter applies shall include amounts sufficient to recoup a sum equal to the amounts paid to the association by the member insurer less any amounts returned to the member insurer by the association, and such rates shall not be deemed excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurer. [1969, c. 561, (NEW).]

SECTION HISTORY

1969, c. 561, (NEW).



24-A §4448. Immunity

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the association or its agents or employees, the board of directors, or the superintendent or his representatives for any action taken by them in the performance of their powers and duties under this subchapter. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 561, (NEW). 1973, c. 585, §12 (AMD).



24-A §4449. Stay of proceedings; reopening of default judgments

All proceedings in which the insolvent insurer is a party or is obligated to defend a party in any court in this State shall be stayed for 60 days from the date the insolvency is determined, and may be stayed by the Superior Court for additional time solely as is deemed necessary to permit proper defense by the association of all pending causes of action. The association shall provide to the superintendent a copy of any such request for stay and supporting documents filed with the court. As to any covered claims arising from a judgment under any decision, verdict or finding based on the default of the insolvent insurer or its failure to defend an insured, the association either on its own behalf or on behalf of such insured may apply to have such judgment, order, decision, verdict or finding set aside by the same court or administrator that made such judgment, order, decision, verdict or finding and shall be permitted to defend against such claim on the merits. [1985, c. 279, §8 (AMD).]

The liquidator, receiver or statutory successor of an insolvent insurer covered by this subchapter shall permit access by the board of directors, or its authorized representative, to those records of the insolvent insurer which are necessary for the board to carry out its functions under this subchapter with regard to covered claims. The liquidator, receiver or statutory successor shall provide the board or its representative with copies of these records upon request by the board and at the expense of the board. [1987, c. 707, §12 (NEW).]

This section does not authorize a stay of proceedings before the Workers' Compensation Board, or of proceedings in Superior Court to enforce orders of the Workers' Compensation Board. A stay of workers' compensation proceedings before the Workers' Compensation Board or the Superior Court may be granted if otherwise authorized by law, provided that good cause for a stay exists and that reasonable diligence was exhibited by the insurer, the employer, the association and their counsel to proceed with the proceeding prior to the insolvency. [1989, c. 67, §9 (NEW); 1991, c. 885, Pt. D, §2 (AMD).]

SECTION HISTORY

1969, c. 561, (NEW). 1985, c. 279, §8 (AMD). 1987, c. 707, §12 (NEW). 1987, c. 707, §12 (AMD). 1989, c. 67, §9 (AMD). 1991, c. 885, §D2 (AMD).



24-A §4450. Termination of association

The superintendent shall by order terminate the operation of the association as to any kind of insurance with respect to which he has found, after notice and hearing, that there is in effect a statutory plan of the United States Government to avoid excessive delay or financial loss to claimants or policyholders because of insurer insolvency and which provides for protection and benefits to residents of this State not materially less favorable than provided under this subchapter. Such order for termination shall continue the operation of this subchapter with respect to prior insurer insolvencies not covered by such plan. The order shall also provide for a proportionate distribution of the assets of the association to insurers which will cease to be members of the association on the effective date of the order. [1973, c. 585, §12 (AMD).]

SECTION HISTORY

1969, c. 561, (NEW). 1973, c. 585, §12 (AMD).



24-A §4451. Advertising restrictions

Any person who makes, publishes or circulates, or causes to be made, published or circulated, any statement which uses the existence of the association for the purpose of sales, solicitation or inducement to purchase any form of insurance shall be deemed to have committed an unfair trade practice which is subject to a cease and desist order pursuant to section 2165 and to any applicable penalty provided by this Title. [1985, c. 279, §9 (NEW).]

SECTION HISTORY

1985, c. 279, §9 (NEW).



24-A §4452. Report to Legislature

At the end of each calendar year, the association shall submit a report of its activities to the joint standing committee of the Legislature having jurisdiction over banking and insurance matters. The report must include the amount of assessments made against each account, the name of the insolvent insurer to which the assessments are attributable and the amount of funds borrowed, if any, by the association and the repayment date of any loan. [1989, c. 751, §7 (NEW).]

SECTION HISTORY

1989, c. 751, §7 (NEW).









Chapter 59: INSURANCE OF PUBLIC EMPLOYEES AND PROPERTY

24-A §4501. Insurance, annuities, pensions for public employees; payment of premiums and charges

1. The State, any county, city or town may make contracts of insurance with any insurer authorized to transact such business within the State insuring its employees or any class or classes thereof under a policy or policies of group insurance covering life, health or accident insurance and may contract with any such insurer granting annuities or pensions for the pensioning of such employees and for such purposes may agree to pay part or all of the premiums or charges for carrying such contract, raise money by taxation therefor and appropriate out of its treasury money necessary to pay such premiums or charges or portions thereof.

[ 1969, c. 132, §1 (NEW) .]

2. Like authority to make contracts of insurance and appropriate out of its treasury, money necessary to pay such premiums or charges or portions thereof, is granted to any water district or other quasi-municipal corporation chartered and organized as such under the laws of this State. Any such water district or other quasi-municipal corporation may provide for the retirement and pensioning of its employees and for such purpose may create and set aside out of its treasury funds for a reserve or reserves, or it may contract with any insurer authorized to transact such business within the State and grant annuities for the retirement and pensioning of its employees, and for such purposes may agree to pay a part or all of the premiums or annual charges for carrying out such contracts or for creating such annuity reserves.

[ 1969, c. 132, §1 (NEW) .]

SECTION HISTORY

1969, c. 132, §1 (NEW).



24-A §4502. Tax sheltered annuities for school employees

1. In order to extend to the employees of any school administrative unit, school or educational institution located in the State and to certified employees of the Department of Education the benefits of tax sheltered annuities available under the Internal Revenue Code, it is declared to be the policy of the Legislature that any such school administrative unit, school, institution or the Department of Education may contract with any insurer authorized to contract such business within the State to provide one or more individual or group annuities for the pensioning of any employees of such unit, school, institution or Department of Education and for such purposes may agree to pay part or all of the premiums or charges for carrying such contracts, raise money by taxation therefor where otherwise lawful and appropriate out of its treasury money necessary to pay such premiums or charges or portions thereof.

[ 1989, c. 700, Pt. A, §99 (AMD) .]

2. It is the intent of the Legislature that employees of any school administrative unit, school, educational institution or Department of Education located in the State shall be extended the opportunity to share in the benefits of tax sheltered annuities and all laws and regulations of the State shall be construed liberally to enable such employees to come within the Internal Revenue Code, section 403(b) without loss to themselves, or to the school administrative unit, school, educational institution or Department of Education to which they belong, of any benefits, subsidies or opportunities therefor that they might otherwise be entitled to under the laws of the State of Maine.

[ 1989, c. 700, Pt. A, §99 (AMD) .]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1971, c. 374, (AMD). 1973, c. 571, §57 (AMD). 1989, c. 700, §A99 (AMD).






Chapter 61: UNCLAIMED FUNDS OF LIFE INSURERS

24-A §4551. Disposition of unclaimed funds

All unclaimed money held and owing by any life insurer doing business in this State must be disposed of according to Title 33, chapter 41. [2003, c. 20, Pt. T, §14 (AMD).]

SECTION HISTORY

1969, c. 132, §1 (NEW). 1977, c. 707, §7 (RPR). 2003, c. 20, §T14 (AMD).



24-A §4552. Scope (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1977, c. 707, §7 (RP).



24-A §4553. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1977, c. 707, §7 (RP).



24-A §4554. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1973, c. 625, §162 (AMD). 1977, c. 707, §7 (RP).



24-A §4555. Notice of unclaimed funds; publication (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 707, §7 (RP).



24-A §4556. Payment to superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 707, §7 (RP).



24-A §4557. Custody of unclaimed funds in State; insurers indemnified (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 707, §7 (RP).



24-A §4558. Reimbursement for claims paid by insurers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 707, §7 (RP).



24-A §4559. Special trust fund; administration (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 707, §7 (RP).



24-A §4560. Determination and review of claims (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 707, §7 (RP).



24-A §4561. Payment of allowed claims (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 707, §7 (RP).



24-A §4562. Records required (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 707, §7 (RP).



24-A §4563. Inapplicability of other statutes (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 625, §163 (AMD). 1977, c. 707, §7 (RP).






Chapter 62: MAINE LIFE AND HEALTH INSURANCE GUARANTY ASSOCIATION

24-A §4601. Short title

This chapter may be known and cited as the Maine Life and Health Insurance Guaranty Association Act. [2005, c. 346, §1 (AMD); 2005, c. 346, §16 (AFF).]

SECTION HISTORY

1983, c. 846, (NEW). 2005, c. 346, §1 (AMD). 2005, c. 346, §16 (AFF).



24-A §4602. Purpose

The purpose of this chapter, subject to certain limitations, is to maintain public confidence in the promises of insurers by providing a mechanism for protecting policyholders, insureds, beneficiaries, annuitants, payees and assignees of life insurance policies, health insurance policies, annuity contracts and supplemental contracts against failure in the performance of fair and equitable contractual obligations due to the impairment or insolvency of the member insurer issuing these policies or contracts. To provide this protection: [2005, c. 346, §1 (AMD); 2005, c. 346, §16 (AFF).]

1. Creation of association. An association of insurers is created to enable the guaranty of payment of benefits and of continuation of coverages as limited by this chapter;

[ 2005, c. 346, §1 (AMD); 2005, c. 346, §16 (AFF) .]

2. Assessment of members. Members of the association are subject to assessment to provide funds to carry out the purpose of this chapter; and

[ 1983, c. 846, (NEW) .]

3. Assistance to superintendent. The association is authorized to assist the superintendent, in the prescribed manner, in the detection and prevention of insurer impairments and insolvencies.

[ 2005, c. 346, §1 (AMD); 2005, c. 346, §16 (AFF) .]

SECTION HISTORY

1983, c. 846, (NEW). 2005, c. 346, §1 (AMD). 2005, c. 346, §16 (AFF).



24-A §4603. Scope

1. Application. This chapter applies to direct nongroup life insurance policies, health insurance policies, annuity contracts and contracts supplemental to life and health insurance policies and annuity contracts and to certificates under direct group life insurance policies, health insurance policies and annuity contracts, except as limited by this chapter. For the purposes of this chapter, annuity contracts and certificates under group annuity contracts include allocated funding agreements, structured settlement annuities and any immediate or deferred annuity contracts.

[ 2005, c. 346, §2 (AMD); 2005, c. 346, §16 (AFF) .]

1-A. Persons covered. This chapter provides coverage for the policies and contracts specified in subsection 1:

A. To any person, regardless of where the person resides, except for a nonresident certificate holder under a group policy or contract, who is the beneficiary, assignee or payee of a person covered under paragraph B; [2005, c. 346, §2 (AMD); 2005, c. 346, §16 (AFF).]

B. To any person who owns, or is a certificate holder under, a policy or contract specified in subsection 1, other than a structured settlement annuity, who:

(1) Is a resident; or

(2) Is not a resident, if all the following conditions are met:

(a) The insurer that issued the policy or contract is domiciled in this State;

(b) The insurer never held a license or certificate of authority in the state in which the person resides;

(c) The state in which the person resides has an association similar to the Maine Life and Health Insurance Guaranty Association; and

(d) The person is not eligible for coverage by the association in that state; and [2005, c. 346, §2 (AMD); 2005, c. 346, §16 (AFF).]

C. To any person who is a payee under a structured settlement annuity, or to a beneficiary or beneficiaries of a payee if the payee is deceased, if the payee:

(1) Is a resident, regardless of where the contract owner resides; or

(2) Is not a resident, if all of the conditions of either division (a) or (b) are met:

(a) The contract owner of the structured settlement annuity is a resident; or

(b) The contract owner of the structured settlement annuity is not a resident, but:

(i) The insurer that issued the structured settlement annuity is domiciled in this State;

(ii) The state in which the contract owner resides has an association similar to the association created by this chapter; and

(iii) The payee or beneficiary and the contract owner are not eligible for coverage by the association of the state in which the payee or contract owner resides.

This chapter does not provide coverage to a person who is a payee or beneficiary of a contract owner who is a resident of this State if the payee or beneficiary is afforded any coverage by a similar association of another state. [2005, c. 346, §2 (NEW); 2005, c. 346, §16 (AFF).]

This chapter is intended to provide coverage to a person who is a resident, and, in special circumstances as provided by this section, to a person who is not a resident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under this chapter is provided coverage under the laws of any other state, that person may not be provided coverage under this chapter. In determining the application of the provisions of this subsection in a situation in which a person could be covered by the association of more than one state, whether as an owner, payee, beneficiary or assignee, this chapter must be construed in conjunction with other state laws to result in coverage by only one association.

[ 2005, c. 346, §2 (AMD); 2005, c. 346, §16 (AFF) .]

2. Exceptions. This chapter does not apply to:

A. That portion of a policy or contract not guaranteed by an insurer; [2005, c. 346, §2 (AMD); 2005, c. 346, §16 (AFF).]

B. Any policies or contracts, or any part of these policies or contracts, under which the risk is borne by the policyholder; [2005, c. 346, §2 (AMD); 2005, c. 346, §16 (AFF).]

C. Any contract of reinsurance, other than reinsurance for which assumption certificates have been issued; [2005, c. 346, §2 (AMD); 2005, c. 346, §16 (AFF).]

D. Any policy or contract issued by assessment mutuals and nonprofit hospital and medical service plans; [2005, c. 346, §2 (AMD); 2005, c. 346, §16 (AFF).]

E. Any portion of a policy or contract to the extent that the rate of interest on which it is based, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value:

(1) Averaged over a period of 4 years before the date on which the member insurer becomes an impaired insurer or becomes an insolvent insurer under this chapter, whichever is earlier, exceeds a rate of interest determined by subtracting 2 percentage points from Moody's Corporate Bond Yield Average averaged over the same 4-year period or for a lesser period if the policy or contract was issued less than 4 years before the member insurer becomes an impaired insurer or becomes an insolvent insurer, whichever is earlier; and

(2) On or after the date on which the member insurer becomes an impaired insurer or becomes an insolvent insurer under this chapter, whichever is earlier, exceeds the rate of interest determined by subtracting 3 percentage points from Moody's Corporate Bond Yield Average as most recently available; [2005, c. 346, §2 (AMD); 2005, c. 346, §16 (AFF).]

F. Any portion of a policy or contract issued to a plan or program of an employer, association or other person to provide life, health or annuity benefits to its employees, members or others, to the extent that the plan or program is self-funded or uninsured, including but not limited to benefits payable by an employer, association or other person under:

(1) A multiple employer welfare arrangement as defined in 29 United States Code, Section 1144;

(2) A minimum premium group insurance plan;

(3) A stop loss group insurance plan; or

(4) An administrative-services-only contract; [2005, c. 346, §2 (NEW); 2005, c. 346, §16 (AFF).]

G. Any portion of a policy or contract to the extent that it provides for:

(1) Dividends or experience rating credits;

(2) Voting rights; or

(3) Payment of any fees or allowances to any person, including the policy or contract owner, in connection with the service to or administration of the policy or contract; [2005, c. 346, §2 (NEW); 2005, c. 346, §16 (AFF).]

H. Any policy or contract issued in this State by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue the policy or contract in this State; [2005, c. 346, §2 (NEW); 2005, c. 346, §16 (AFF).]

I. Any portion of a policy or contract to the extent that the assessments required by section 4609 with respect to the policy or contract are preempted by federal or state law; [2005, c. 346, §2 (NEW); 2005, c. 346, §16 (AFF).]

J. Any obligation that does not arise under the express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including without limitation:

(1) Claims based on marketing materials;

(2) Claims based on side letters, riders or other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements;

(3) Misrepresentations of or regarding policy benefits;

(4) Extra-contractual claims; or

(5) Claims for penalties or consequential or incidental damages; [2005, c. 346, §2 (NEW); 2005, c. 346, §16 (AFF).]

K. Any contractual agreement that establishes the member insurer's obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, neither of which is an affiliate of the member insurer; [2005, c. 346, §2 (NEW); 2005, c. 346, §16 (AFF).]

L. Any unallocated annuity contract, except any annuity, whether allocated or unallocated, issued to a governmental retirement benefit plan established under the United States Internal Revenue Code, 26 United States Code, Section 401, 403(b) or 457; and [2009, c. 118, §1 (AMD); 2009, c. 118, §5 (AFF).]

M. Any portion of a policy or contract to the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but that have not been credited to the policy or contract, or as to which the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired insurer or becomes an insolvent insurer under this chapter, whichever is earlier. If a policy's or contract's interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and are not subject to forfeiture under this paragraph, the interest or change in value determined by using the procedures defined in the policy or contract will be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and will not be subject to forfeiture. [2005, c. 346, §2 (NEW); 2005, c. 346, §16 (AFF).]

[ 2009, c. 118, §1 (AMD); 2009, c. 118, §5 (AFF) .]

3. Benefits; limitations of coverage. The benefits that the association may become obligated to cover may not exceed the least of:

A. The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer; [2005, c. 346, §2 (NEW); 2005, c. 346, §16 (AFF).]

B. With respect to one life, regardless of the number of policies or contracts:

(1) Three hundred thousand dollars in life insurance death benefits, but not more than $100,000 in net cash surrender and net cash withdrawal values for life insurance;

(2) The following limits for health insurance benefits:

(a) Three hundred thousand dollars for coverages not defined as disability insurance or basic hospital, medical and surgical insurance or major medical insurance, including any net cash surrender and net cash withdrawal values;

(b) Three hundred thousand dollars for disability and long-term care insurance; or

(c) Five hundred thousand dollars for basic hospital, medical and surgical insurance or major medical insurance; or

(3) Two hundred fifty thousand dollars in the present value of annuity benefits, including net cash surrender and net cash withdrawal values; [2009, c. 652, Pt. A, §34 (RPR).]

C. With respect to each payee of a structured settlement annuity, or beneficiary or beneficiaries of the payee if deceased, $250,000 in present value annuity benefits, in the aggregate, including net cash surrender and net cash withdrawal values; and [2009, c. 652, Pt. A, §35 (RPR).]

D. With respect to each individual participating in a governmental retirement benefit plan established under the United States Internal Revenue Code, 26 United States Code, Section 401, 403(b) or 457, or the beneficiaries of each individual if deceased, the financial interest of such participant allocated to an annuity contract by either the member insurer that issued the annuity or the plan, but not to exceed in the aggregate $250,000 in present value of annuity benefits, including net cash surrender and net cash withdrawal values under all such annuities issued by the same member insurer. [2009, c. 118, §4 (NEW); 2009, c. 118, §5 (AFF).]

[ 2009, c. 652, Pt. A, §§34, 35 (AMD) .]

4. Maximum obligation in benefits. Notwithstanding subsection 3, the association is not in any event obligated to cover more than:

A. An aggregate of $300,000 in benefits with respect to any one life under subsection 3, paragraph B except with respect to benefits for basic hospital, medical and surgical insurance and major medical insurance under subsection 3, paragraph B, subparagraph (2), in which case the aggregate liability of the association may not exceed $500,000 with respect to any one individual; or [2005, c. 346, §2 (NEW); 2005, c. 346, §16 (AFF).]

B. Five million dollars in benefits, regardless of the number of policies and contracts held by the owner, with respect to one owner of multiple nongroup policies of life insurance, whether the policy owner is an individual, firm, corporation or other person, and whether the persons insured are officers, managers, employees or other persons. [2005, c. 346, §2 (NEW); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §2 (NEW); 2005, c. 346, §16 (AFF) .]

5. Subrogation and assignment rights. The limitations set forth in subsections 3 and 4 are limitations on the benefits for which the association is obligated before taking into account either its subrogation and assignment rights or the extent to which those benefits could be provided out of the assets of the impaired or insolvent insurer attributable to covered policies. The costs of the association's obligations under this chapter may be met by the use of assets attributable to covered policies or reimbursed to the association pursuant to its subrogation and assignment rights.

[ 2005, c. 346, §2 (NEW); 2005, c. 346, §16 (AFF) .]

6. Material economic benefits; contractual obligations. In performing its obligations to provide coverage under section 4608, the association is not required to guarantee, assume, reinsure or perform, or cause to be guaranteed, assumed, reinsured or performed, the contractual obligations of the insolvent or impaired insurer under a covered policy or contract that do not materially affect the economic values or economic benefits of the covered policy or contract.

[ 2005, c. 346, §2 (NEW); 2005, c. 346, §16 (AFF) .]

SECTION HISTORY

1983, c. 846, (NEW). 1989, c. 751, §§8-10 (AMD). 2005, c. 346, §2 (AMD). 2005, c. 346, §16 (AFF). 2009, c. 77, §§1, 2 (AMD). 2009, c. 118, §§1-4 (AMD). 2009, c. 118, §5 (AFF). 2009, c. 652, Pt. A, §§34, 35 (AMD).



24-A §4604. Construction

This chapter must be construed to effect the purpose under section 4602. [2005, c. 346, §3 (AMD); 2005, c. 346, §16 (AFF).]

SECTION HISTORY

1983, c. 846, (NEW). 2005, c. 346, §3 (AMD). 2005, c. 346, §16 (AFF).



24-A §4605. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 846, (NEW). 1989, c. 67, §§10,11 (AMD). 1989, c. 751, §11 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2005, c. 346, §16 (AFF). 2005, c. 346, §4 (RP).



24-A §4605-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF).]

1. Account. "Account" means any one of the 3 accounts created under section 4606.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

2. Association. "Association" means the Maine Life and Health Insurance Guaranty Association created under section 4606.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

3. Authorized assessment. "Authorized assessment" or "authorized" when used in the context of assessments means that a resolution by the board of directors of the association has been passed whereby an assessment will be called immediately or in the future from member insurers for a specified amount; an assessment is authorized when the resolution is passed.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

4. Benefit plan. "Benefit plan" means a specific employee, union or association of natural persons benefit plan.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

5. Board of directors. "Board of directors" means the board of directors of the association.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

6. Called assessment. "Called assessment" or "called" when used in the context of assessments means that a notice has been issued by the association to member insurers requiring that an authorized assessment be paid within the time frame set forth within the notice; an authorized assessment becomes a called assessment when notice is mailed by the association to member insurers.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

7. Contractual obligation. "Contractual obligation" means an obligation under a policy or contract or certificate under a group policy or contract, or portion thereof, for which coverage is provided under section 4603.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

8. Covered policy. "Covered policy" means a policy or contract or portion of a policy or contract for which coverage is provided under section 4603.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

9. Extra-contractual claims. "Extra-contractual claims" includes, for example, claims relating to bad faith in the payment of claims, punitive or exemplary damages or attorney's fees and costs.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

10. Impaired insurer. "Impaired insurer" means a member insurer that, after the effective date of this section, is not an insolvent insurer and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

11. Insolvent insurer. "Insolvent insurer" means a member insurer that, after the effective date of this section, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

12. Member insurer. "Member insurer" means an insurer that is licensed or that holds a certificate of authority to transact in this State any kind of insurance for which coverage is provided under section 4603 and includes an insurer whose license or certificate of authority in this State may have been suspended, revoked, not renewed or voluntarily withdrawn, but does not include:

A. A hospital or medical service organization, whether profit or nonprofit; [2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF).]

B. A health maintenance organization; [2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF).]

C. A fraternal benefit society; [2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF).]

D. A mandatory state pooling plan; [2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF).]

E. A mutual assessment company or other person that operates on an assessment basis; [2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF).]

F. An insurance exchange; [2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF).]

G. An organization that has a certificate or license limited to the issuance of charitable gift annuities under this Title; or [2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF).]

H. An entity similar to any of those listed in this subsection. [2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

13. Moody's Corporate Bond Yield Average. "Moody's Corporate Bond Yield Average" means the monthly average corporates as published by Moody's Investors Service, Inc., or any successor to that index.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

14. Owner. "Owner" with respect to a policy or contract and "policy owner" and "contract owner" mean the person who is identified as the legal owner under the terms of the policy or contract or who is otherwise vested with legal title to the policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer. "Owner," "contract owner" and "policy owner" do not include persons with a mere beneficial interest in a policy or contract.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

15. Person. "Person" means an individual, corporation, limited liability company, partnership, association, governmental body or entity or voluntary organization.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

16. Premiums. "Premiums" means amounts or considerations by whatever name called received on covered policies or contracts less returned premiums, considerations and deposits and less dividends and experience credits. "Premiums" does not include amounts or considerations received for policies or contracts or for the portions of policies or contracts for which coverage is not provided under section 4603, except that assessable premiums may not be reduced on account of the provisions of section 4603 relating to interest limitations and relating to limitations with respect to one individual, one participant and one contract owner. "Premiums" does not include:

A. Premiums on an unallocated annuity contract; or [2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF).]

B. With respect to multiple nongroup policies of life insurance owned by one owner, whether the policy owner is an individual, firm, corporation or other person, and whether the persons insured are officers, managers, employees or other persons, premiums in excess of $5,000,000 with respect to these policies or contracts, regardless of the number of policies or contracts held by the owner. [2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

17. Principal place of business. "Principal place of business" has the following meaning.

A. "Principal place of business" of a plan sponsor or a person other than a natural person means the single state in which the natural persons who establish policy for the direction, control and coordination of the operations of the entity as a whole primarily exercise that function, determined by the association in its reasonable judgment by considering the following factors:

(1) The state in which the primary executive and administrative headquarters of the entity is located;

(2) The state in which the principal office of the chief executive officer of the entity is located;

(3) The state in which the board of directors of the entity or similar governing body of the entity conducts the majority of its meetings;

(4) The state in which the executive or management committee of the board of directors of the entity or similar governing body of the entity conducts the majority of its meetings;

(5) The state from which the management of the overall operations of the entity is directed; and

(6) In the case of a benefit plan sponsored by affiliated companies comprising a consolidated corporation, the state in which the holding company or controlling affiliate has its principal place of business as determined using the factors listed in subparagraphs (1) to (5). However, in the case of a plan sponsor, if more than 50% of the participants in the benefit plan are employed in a single state, that state is deemed to be the principal place of business of the plan sponsor. [2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF).]

B. The principal place of business of a plan sponsor of a benefit plan is deemed to be the principal place of business of the association, committee, joint board of trustees or other similar group of representatives of the parties who establish or maintain the benefit plan, which, in lieu of a specific or clear designation of a principal place of business, is deemed to be the principal place of business of the employer or employee organization that has the largest investment in the benefit plan in question. [2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

18. Receivership court. "Receivership court" means the court in the impaired or insolvent insurer's state having jurisdiction over the conservation, rehabilitation or liquidation of the insurer.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

19. Resident. "Resident" means a person to whom a contractual obligation is owed and who resides in this State on the date of entry of a court order that determines a member insurer to be an impaired insurer or a court order that determines a member insurer to be an insolvent insurer, whichever occurs first. A person may be a resident of only one state, which in the case of a person other than a natural person is its principal place of business. Citizens of the United States that are either residents of foreign countries or residents of United States possessions, territories or protectorates that do not have an association similar to the association created by this chapter are deemed residents of the state of domicile of the insurer that issued the policies or contracts.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

20. Structured settlement annuity. "Structured settlement annuity" means an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

21. State. "State" means a state, the District of Columbia, Puerto Rico or a United States possession, territory or protectorate.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

22. Supplemental contract. "Supplemental contract" means a written agreement entered into for the distribution of proceeds under a life, health or annuity policy or contract.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

23. Unallocated annuity contract. "Unallocated annuity contract" means an annuity contract or group annuity certificate that is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under the contract or certificate.

[ 2005, c. 346, §5 (NEW); 2005, c. 346, §16 (AFF) .]

SECTION HISTORY

2005, c. 346, §5 (NEW). 2005, c. 346, §16 (AFF).



24-A §4606. Creation of the association

1. Creation. There is created a nonprofit legal entity to be known as the Maine Life and Health Insurance Guaranty Association. All member insurers must be and remain members of the association as a condition of their authority to transact insurance in this State. The association shall perform its functions under the plan of operation established and approved under section 4610 and shall exercise its powers through a board of directors established under section 4607. For purposes of administration and assessment, the association shall maintain 3 accounts:

A. The health insurance account; [1983, c. 846, (NEW).]

B. The life insurance account; and [1983, c. 846, (NEW).]

C. The annuity account, which must include annuity contracts owned by a governmental retirement plan or its trustee established under Section 401, Section 403(b) or Section 457 of the United States Internal Revenue Code. [2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF) .]

2. Supervision of association. The association is under the immediate supervision of the superintendent and is subject to the applicable provisions of the insurance laws of this State. Meetings or records of the association may be open to the public upon majority vote of the board of directors of the association.

[ 2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF) .]

SECTION HISTORY

1983, c. 846, (NEW). 2005, c. 346, §6 (AMD). 2005, c. 346, §16 (AFF).



24-A §4607. Board of directors

1. Membership. The board of directors of the association must consist of not less than 5 nor more than 9 members representing member insurers serving terms as established in the plan of operation pursuant to section 4610. The members of the board are selected by member insurers subject to the approval of the superintendent. Vacancies on the board must be filled for the remaining period of the term in the manner described in the plan of operation. To select the initial board of directors and initially organize the association, the superintendent shall give notice to all member insurers of the time and place of the organizational meeting. In determining voting rights at the organizational meeting each member insurer is entitled to one vote in person or by proxy. If the board of directors is not selected within 60 days after notice of the organizational meeting, the superintendent may appoint the initial members.

[ 2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF) .]

2. Appointments; representation of member insurers. In approving selections or in appointing members to the board, the superintendent shall consider, among other things, whether all member insurers are fairly represented.

[ 1983, c. 846, (NEW) .]

3. Reimbursement. Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors, but members of the board may not otherwise be compensated by the association for their services.

[ 2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF) .]

SECTION HISTORY

1983, c. 846, (NEW). 2005, c. 346, §6 (AMD). 2005, c. 346, §16 (AFF).



24-A §4608. Powers and duties of the association

In addition to the powers and duties enumerated in other sections of this chapter: [1983, c. 846, (NEW).]

1. Impaired insurer; association action. If a member insurer is an impaired insurer, the association may, subject to any fair and equitable conditions imposed by the association that do not impair the contractual obligations of the impaired insurer and that are approved by the superintendent:

A. Guarantee, assume or reinsure, or cause to be guaranteed, assumed or reinsured all the covered policies of the impaired insurer; or [2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF).]

B. Provide such money, pledges, loans, notes, guarantees or other means as are proper to effectuate paragraph A and assure payment of the appropriate contractual obligations of the impaired insurer pending action under paragraph A. [2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF).]

C. [2005, c. 346, §16 (AFF); 2005, c. 346, §6 (RP).]

[ 2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF) .]

2. Foreign or alien impaired insurer; association action prior to final order of liquidation, rehabilitation or conservation.

[ 2005, c. 346, §16 (AFF); 2005, c. 346, §6 (RP) .]

3. Domestic impaired insurer under final order of liquidation or rehabilitation; association action.

[ 2005, c. 346, §16 (AFF); 2005, c. 346, §6 (RP) .]

3-A. Impaired and insolvent insurer; association action. If a member insurer is an insolvent insurer, the association may, in its discretion, either:

A. Take the following actions:

(1) Guarantee, assume or reinsure or cause to be guaranteed, assumed or reinsured the policies or contracts of the insolvent insurer, or assure payment of the contractual obligations of the insolvent insurer; and

(2) Provide money, pledges, loans, notes, guarantees or other means reasonably necessary to discharge the association's duties; or [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

B. Provide benefits and coverages in accordance with this paragraph.

(1) With respect to life and health insurance policies and annuities, the association shall assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability, that would have been payable under the policies or contracts of the insolvent insurer, for claims incurred:

(a) With respect to group policies and contracts, not later than the earlier of the next renewal date under those policies or contracts or 45 days, but in no event less than 30 days, after the date on which the association becomes obligated with respect to the policies and contracts; and

(b) With respect to nongroup policies, contracts and annuities, not later than the earlier of the next renewal date if any under the policies or contracts and one year, but in no event less than 30 days, after the date on which the association becomes obligated with respect to the policies or contracts.

(2) The association shall make diligent efforts to provide all known insureds or annuitants for nongroup policies and contracts, or group policy owners with respect to group policies and contracts, 30 days' notice of the termination of the benefits provided.

(3) With respect to nongroup life and health insurance policies and annuities covered by the association, the association shall make available to each known insured or annuitant, or owner if other than the insured or annuitant, and, with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of subparagraph (4), if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or annuity or had a right only to make changes in premium by class.

(4) In providing substitute coverage, the association may offer either to reissue the terminated coverage or to issue an alternative policy in accordance with the following:

(a) Alternative or reissued policies must be offered without requiring evidence of insurability and may not provide for any waiting period or exclusion that would not have applied under the terminated policy;

(b) The association may reinsure any alternative or reissued policy;

(c) Alternative policies adopted by the association are subject to the approval of the superintendent and the receivership court. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency;

(d) Alternative policies must contain at least the minimum statutory provisions required in this State and provide benefits that are not unreasonable in relation to the premium charged. The association shall set the premium in accordance with a table of rates that it adopts. The premium must reflect the amount of insurance to be provided and the age and class of risk of each insured, but may not reflect any changes in the health of the insured after the original policy was last underwritten; and

(e) Any alternative policy issued by the association must provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association.

(5) If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium must be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the superintendent and the receivership court.

(6) The association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy must cease on the date the coverage or policy is replaced by another similar policy by the policy owner, the insured or the association.

(7) When proceeding under this paragraph with respect to a policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with section 4603.

(8) Nonpayment of premiums within 31 days after the date required under the terms of any guaranteed, assumed, alternative or reissued policy or contract or substitute coverage terminates the association's obligations under the policy or coverage under this chapter with respect to the policy or coverage, except with respect to any claims incurred or any net cash surrender value that may be due in accordance with the provisions of this chapter.

(9) Premiums due for coverage after entry of an order of liquidation of an insolvent insurer belong to and are payable at the direction of the association, and the association is liable for unearned premiums due to policy or contract owners arising after the entry of the order.

(10) The protection provided by this chapter does not apply when any guaranty protection is provided to residents of this State by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this State. [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF) .]

4. Foreign or alien impaired insurer under final order of liquidation, rehabilitation or conservation; association action.

[ 2005, c. 346, §16 (AFF); 2005, c. 346, §6 (RP) .]

5. Policy liens; contract liens; moratoriums on payments.

[ 2005, c. 346, §16 (AFF); 2005, c. 346, §6 (RP) .]

5-A. Policy liens; contract liens; moratoriums on payments. In carrying out its duties under subsection 3-A, the association may:

A. Subject to approval by a court in this State, impose permanent policy or contract liens in connection with a guarantee, assumption or reinsurance agreement, if the association finds that the amounts that can be assessed under this chapter are less than the amounts needed to assure full and prompt performance of the association's duties under this chapter or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens to be in the public interest; and [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

B. Subject to approval by a court in this State, impose temporary moratoriums or liens on payments of cash values and policy loans or on any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value. In addition, in the event of a temporary moratorium or moratorium charge imposed by the receivership court on payment of cash values or policy loans or on any other right to withdraw funds held in conjunction with policies or contracts, out of the assets of the impaired or insolvent insurer, the association may defer the payment of cash values, policy loans or other rights by the association for the period of the moratorium or moratorium charge imposed by the receivership court, except for claims covered by the association to be paid in accordance with a hardship procedure established by the liquidator or rehabilitator and approved by the receivership court. [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF) .]

6. Association liability. The association has no liability under this section for any covered policy of a foreign or alien insurer whose domiciliary jurisdiction or state of entry provides by statute for residents of this State protection substantially similar to that provided by this chapter for residents of other states.

[ 2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF) .]

6-A. Failure to act. If the association fails to act within a reasonable period of time with respect to an insolvent insurer, as provided in subsection 3-A, the superintendent has the powers and duties of the association under this chapter with respect to the insolvent insurer.

[ 2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF) .]

6-B. Retention of deposit; final order of liquidation or rehabilitation plan. A deposit in this State, held pursuant to law or required by the superintendent for the benefit of creditors, including policy owners, not turned over to the domiciliary liquidator upon the entry of a final order of liquidation or order approving a rehabilitation plan of an insurer domiciled in this State or in a reciprocal state, pursuant to this Title must be promptly paid to the association. The association is entitled to retain a portion of any amount so paid to it equal to the percentage determined by dividing the aggregate amount of policy owners' claims related to that insolvency for which the association has provided statutory benefits by the aggregate amount of all policy owners' claims in this State related to that insolvency and shall remit to the domiciliary receiver the amount so paid to the association and not retained pursuant to this subsection. Any amount so paid to the association less the amount not retained by it must be treated as a distribution of estate assets pursuant to chapter 57 or similar provision of the state of domicile of the impaired or insolvent insurer.

[ 2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF) .]

7. Assistance and advice to superintendent. The association may render assistance and advice to the superintendent, upon the superintendent's request, concerning rehabilitation, payment of claims, continuations of coverage or the performance of other contractual obligations of any impaired or insolvent insurer.

[ 2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF) .]

8. Standing to appear before court. The association has standing to appear or intervene before any court or agency in this State with jurisdiction over an impaired or insolvent insurer concerning which the association is or may become obligated under this chapter or with jurisdiction over any person or property against whom the association may have rights through subrogation or otherwise. This standing extends to all matters germane to the powers and duties of the association, including, but not limited to, proposals for reinsuring, modifying or guaranteeing the covered policies or contracts and contractual obligations of the impaired or insolvent insurer and the determination of the covered policies or contracts and contractual obligations. The association also has the right to appear or intervene before a court or agency in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over any person or property against whom the association may have rights through subrogation or otherwise.

[ 2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF) .]

9. Subrogation rights. Any person receiving benefits under this chapter is deemed to have assigned that person's rights under, and any causes of action against any person for losses arising under, resulting from or otherwise relating to, the covered policy or contract to the association to the extent of the benefits received because of this chapter whether the benefits are payments of or on account of contractual obligations, continuation of coverage or provision of substitute or alternative coverages. The association may require an assignment to it of these rights and cause of action by any payee, policy or contract owner, beneficiary, insured or annuitant as a condition precedent to the receipt of any rights or benefits conferred by this chapter upon that person. The association is subrogated to these rights against the assets of any impaired or insolvent insurer.

The subrogation rights of the association under this subsection must have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this chapter.

In addition, the association has all common law rights of subrogation and any other equitable or legal remedy that would have been available to the impaired or insolvent insurer or owner, beneficiary or payee of a policy or contract with respect to the policy or contract, including without limitation, in the case of a structured settlement annuity, any rights of the owner, beneficiary or payee of the annuity, to the extent of benefits received pursuant to this chapter, against a person originally or by succession responsible for the losses arising from the personal injury relating to the annuity or payment therefor, excepting any such person responsible solely by reason of serving as an assignee in respect of a qualified assignment under Section 130 of the federal Internal Revenue Code.

If the provisions of this subsection are invalid or ineffective with respect to any person or claim for any reason, the amount payable by the association with respect to the related covered obligations must be reduced by the amount realized by any other person with respect to the person or claim that is attributable to the policies or portion thereof covered by the association.

If the association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the association has rights as described in this subsection, the person shall pay to the association the portion of the recovery attributable to the policies or portion thereof covered by the association.

[ 2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF) .]

10. Association's contractual obligation; impaired insurer.

[ 2005, c. 346, §16 (AFF); 2005, c. 346, §6 (RP) .]

11. Other powers. The association may:

A. Enter into such contracts as are necessary or proper to carry out the provisions and purposes of this chapter; [1983, c. 846, (NEW).]

B. Subject to the provisions of section 4617, sue or be sued, including taking any legal actions necessary or proper for recovery of any unpaid assessments under section 4609 or to settle claims or potential claims against it; [2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF).]

C. Borrow money to effect the purposes of this chapter. Any notes or other evidence of indebtedness of the association not in default are legal investments for domestic insurers and may be carried as admitted assets; [2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF).]

D. Employ or retain such persons as are necessary or appropriate to handle the financial transactions of the association and to perform such other functions as become necessary or proper under this chapter; [2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF).]

E. Negotiate and contract with any liquidator, rehabilitator, conservator or ancillary receiver to carry out the powers and duties of the association; [1983, c. 846, (NEW).]

F. Take such legal action as may be necessary to avoid or recover payment of improper claims; [2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF).]

G. Exercise, for the purposes of this chapter and to the extent approved by the superintendent, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform the contractual obligations of the impaired insurer; [2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF).]

H. Organize itself as a corporation or in other legal form permitted by the laws of this State; [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

I. Request information from a person seeking coverage from the association in order to aid the association in determining its obligations under this chapter with respect to the person, and the person shall promptly comply with the request; [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

J. Join an organization of one or more other state associations of similar purposes, to further the purposes and administer the powers and duties of the association; and [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

K. Take necessary or appropriate action to discharge its duties and obligations under this chapter or to exercise its powers under this chapter. [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §6 (AMD); 2005, c. 346, §16 (AFF) .]

12. Reinsurance of obligations; election by association. At any time within one year after the date on which the association becomes responsible for the obligations of a member insurer, the association may elect to succeed to the rights and obligations of the member insurer that accrue on or after the coverage date and that relate to contracts covered in whole or in part by the association under any one or more indemnity reinsurance agreements entered into by the member insurer as a ceding insurer and selected by the association. However, the association may not exercise an election with respect to a reinsurance agreement if the receiver, rehabilitator or liquidator of the member insurer has previously and expressly disaffirmed the reinsurance agreement. The election is effected by a notice to the receiver, rehabilitator or liquidator and to the affected reinsurers. If the association makes an election, the following requirements apply with respect to the agreements selected by the association.

A. For contracts covered in whole or in part by the association, the association is responsible for all unpaid premiums due under the agreements for periods both before and after the coverage date and for the performance of all other obligations to be performed after the coverage date. The association may charge contracts covered in part by the association, through reasonable allocation methods, the costs for reinsurance in excess of the obligations of the association. [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

B. The association is entitled to any amounts payable by the reinsurer under the agreements with respect to losses or events that occur in periods after the coverage date and that relate to contracts covered by the association in whole or in part, except that, upon receipt of any such amounts, the association is obliged to pay to the beneficiary under the policy or contract on account of which the amounts were paid a portion of the amount equal to the excess of the amount received by the association over the benefits paid by the association on account of the policy or contract less the retention of the impaired or insolvent insurer applicable to the loss or event. [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

C. Within 30 days following the association's election, the association and each indemnity reinsurer shall calculate the net balance due to or from the association under each reinsurance agreement as of the date of the association's election, giving full credit to all items paid by either the member insurer or its receiver, rehabilitator or liquidator or the indemnity reinsurer during the period between the coverage date and the date of the association's election. Either the association or indemnity reinsurer shall pay the net balance due the other within 5 days of the completion of the calculation. If the receiver, rehabilitator or liquidator has received any amounts due the association pursuant to paragraph B, the receiver, rehabilitator or liquidator shall remit them to the association as promptly as practicable. [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

D. If the association, within 60 days of the election, pays the premiums due for periods both before and after the coverage date that relate to contracts covered by the association in whole or in part, the reinsurer is not entitled to terminate the reinsurance agreements insofar as the agreements relate to contracts covered by the association in whole or in part and is not entitled to set off any unpaid premium due for periods prior to the coverage date against amounts due the association. [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

E. In the event the association transfers its obligations to another insurer and if the association and the other insurer agree, the other insurer must succeed to the rights and obligations of the association under this chapter effective as of the date agreed upon by the association and the other insurer and regardless of whether the association has made the election referred to in this subsection, except that:

(1) The indemnity reinsurance agreements automatically terminate for new reinsurance unless the indemnity reinsurer and the other insurer agree to the contrary; and

(2) The obligations described in this chapter no longer apply on and after the date the indemnity reinsurance agreement is transferred to the 3rd-party insurer.

This paragraph does not apply if the association has previously expressly determined in writing that it will not exercise the election. [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

F. This subsection supersedes the provisions of any law of this State or of any affected reinsurance agreement that provides for or requires any payment of reinsurance proceeds, on account of losses or events that occur in periods after the coverage date, to the receiver, liquidator or rehabilitator of an insolvent insurer. The receiver, rehabilitator or liquidator is entitled to any amounts payable by the reinsurer under the reinsurance agreement with respect to losses or events that occur in periods prior to the coverage date subject to applicable set-off provisions. [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

G. Except as otherwise expressly provided, this subsection does not alter or modify the terms and conditions of the indemnity reinsurance agreements of an insolvent insurer. This subsection may not be construed to abrogate or limit any rights of any reinsurer to claim that it is entitled to rescind a reinsurance agreement. This subsection may not be construed to give a policy owner or beneficiary an independent cause of action against an indemnity reinsurer that is not otherwise set forth in the indemnity reinsurance agreement. [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF) .]

13. Discretion. The board of directors of the association has discretion and may exercise reasonable business judgment to determine the means by which the association is to provide the benefits of this chapter in an economical and efficient manner.

[ 2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF) .]

14. No additional benefits. When the association has arranged or offered to provide the benefits of this chapter to a covered person under a plan or arrangement that fulfills the association's obligations under this chapter, the person is not entitled to benefits from the association in addition to or other than those provided under the plan or arrangement.

[ 2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF) .]

15. Venue. Venue in a suit against the association arising under this chapter is Kennebec County. The association may not be required to give an appeal bond in an appeal that relates to a cause of action arising under this chapter.

[ 2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF) .]

16. Issuance of substitute coverage. In carrying out its duties in connection with guaranteeing, assuming or reinsuring policies or contracts under this section, the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with this subsection.

A. In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract must provide for:

(1) A fixed interest rate;

(2) Payment or dividends with minimum guarantees; or

(3) A different method for calculating interest or changes in value. [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

B. There may not be a requirement for evidence of insurability, waiting period or other exclusion that would not have applied under the replaced policy or contract. [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

C. The alternative policy or contract must be substantially similar to the replaced policy or contract in all other material terms. [2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §6 (NEW); 2005, c. 346, §16 (AFF) .]

SECTION HISTORY

1983, c. 846, (NEW). 2005, c. 346, §6 (AMD). 2005, c. 346, §16 (AFF).



24-A §4609. Assessments

1. Assessments; collection. For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account, at such times and for such amounts as the board finds necessary. Assessments are due not less than 30 days after prior written notice to the member insurers and accrue interest at 10% annually on and after the due date.

[ 2005, c. 346, §7 (AMD); 2005, c. 346, §16 (AFF) .]

2. Classes of assessments.

[ 2005, c. 346, §16 (AFF); 2005, c. 346, §7 (RP) .]

2-A. Classes of assessments. There are 2 classes of assessments, as set out in this subsection.

A. Class A assessments are authorized and called for the purpose of meeting administrative costs and other general expenses. Class A assessments may be authorized and called whether or not related to a particular impaired or insolvent insurer. [2005, c. 346, §7 (NEW); 2005, c. 346, §16 (AFF).]

B. Class B assessments are authorized and called to the extent necessary to carry out the powers and duties of the association under section 4608 with regard to an impaired or an insolvent insurer. [2005, c. 346, §7 (NEW); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §7 (NEW); 2005, c. 346, §16 (AFF) .]

3. Determination of assessments.

[ 2005, c. 346, §16 (AFF); 2005, c. 346, §7 (RP) .]

3-A. Determination of assessments. Assessments must be determined as follows:

A. The amount of any Class A assessment, as described in subsection 2-A, for each account must be determined by the board of directors and may be authorized and called on a pro rata or non-pro rata basis. The amount of any Class B assessment, as described in subsection 2-A, must be allocated for assessment purposes among the accounts pursuant to an allocation formula that may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard determined by the board in its sole discretion as being fair and reasonable under the circumstances. This paragraph may not be a factor in the determination as to whether the protection provided by laws for residents of this State by the domiciliary jurisdiction of a foreign or alien insurer is or is not substantially similar to the protection provided by this chapter for residents of other states. [2005, c. 346, §7 (NEW); 2005, c. 346, §16 (AFF).]

B. Class A assessments, as described in subsection 2-A, against member insurers for each account must be in the proportion that the premiums received on business in this State by each assessed member insurer on policies or contracts covered by each account for the calendar year for which information is available preceding the year in which the insurer became insolvent or, in the case of an assessment with respect to an impaired insurer, the calendar year for which information is available preceding the year in which the insurer became impaired bears to premiums received on business in this State for the calendar year by all assessed member insurers. [2005, c. 346, §7 (NEW); 2005, c. 346, §16 (AFF).]

C. Class B assessments, as described in subsection 2-A, against member insurers for each account must be in the proportion that the premiums received on business in this State by each assessed member insurer on policies or contracts covered by each account for the calendar year for which information is available preceding the year in which the insurer became insolvent or, in the case of an assessment with respect to an impaired insurer, the calendar year for which information is available preceding the year in which the insurer became impaired bears to premiums received on business in this State for the calendar year by all assessed member insurers. [2005, c. 346, §7 (NEW); 2005, c. 346, §16 (AFF).]

D. Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer may not be authorized or called until necessary to implement the purposes of this chapter. Classification of assessments under subsection 2-A and computation of assessments under this paragraph must be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible. [2005, c. 346, §7 (NEW); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §7 (NEW); 2005, c. 346, §16 (AFF) .]

4. Abatement or deferral of assessments. The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board of directors, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. Once the conditions that caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred pursuant to a repayment plan approved by the association. The total of all assessments upon a member insurer for each account may not in any one calendar year exceed 2% of the insurer's premiums in this State on the policies covered by the account.

[ 2005, c. 346, §7 (AMD); 2005, c. 346, §16 (AFF) .]

5. Additional assessment for abatements or deferrals. In the event an assessment against a member insurer is abated or deferred, in whole or in part, because of the limitations set forth in subsection 4, the amount by which the assessment is abated or deferred must be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section.

[ 2005, c. 346, §7 (AMD); 2005, c. 346, §16 (AFF) .]

6. Refunds. The board of directors may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from net realized gains and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses if refunds are impractical.

[ 2005, c. 346, §7 (AMD); 2005, c. 346, §16 (AFF) .]

7. Consideration of assessments in determining premium rates and dividends. It is proper for any member insurer in determining its premium rates and policyowner dividends as to any kind of insurance within the scope of this chapter, to consider the amount reasonably necessary to meet its assessment obligations under this chapter.

[ 2005, c. 346, §7 (AMD); 2005, c. 346, §16 (AFF) .]

8. Assessment shortfalls. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in any one account an amount sufficient to make all necessary payments from that account, the shortfall must be assessed as an obligation of the other accounts of the association. Each member insurer's assessment must be in the proportion that its premium for the calendar year preceding the assessment on the kinds of insurance in the accounts to be assessed bears to the total premium of all member insurers for the same calendar year on the kinds of insurance in those accounts. The total of assessments against a member insurer for shortfalls under this section and section 4440 in any one calendar year may not exceed 2% of that member insurer's premiums in this State or for policies covered by the account.

[ 2005, c. 346, §7 (AMD); 2005, c. 346, §16 (AFF) .]

9. Certificate of contribution. The association shall issue to each insurer paying an assessment under this chapter, other than a Class A assessment, a certificate of contribution, in a form prescribed by the superintendent, for the amount of the assessment so paid. All outstanding certificates are of equal dignity and priority without reference to amounts or dates of issue.

[ 2005, c. 346, §7 (NEW); 2005, c. 346, §16 (AFF) .]

SECTION HISTORY

1983, c. 846, (NEW). 1989, c. 67, §§12-15 (AMD). 1989, c. 751, §12 (AMD). 2005, c. 346, §7 (AMD). 2005, c. 346, §16 (AFF).



24-A §4610. Plan of operation

1. Establishment of plan. A plan of operation shall be established as follows.

A. The association shall submit to the superintendent a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the superintendent. [1983, c. 846, (NEW).]

B. If the association fails to submit a suitable plan of operation within 180 days following the effective date of this chapter or if at any time thereafter the association fails to submit suitable amendments to the plan, the superintendent shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this chapter. These rules shall continue in force until modified by the superintendent or superseded by a plan submitted by the association and approved by the superintendent. [1983, c. 846, (NEW).]

[ 1983, c. 846, (NEW) .]

2. Compliance. All member insurers shall comply with the plan of operation.

[ 1983, c. 846, (NEW) .]

3. Requirements of plan. The plan of operation shall, in addition to requirements enumerated elsewhere in this chapter:

A. Establish procedures for handling the assets of the association; [1983, c. 846, (NEW).]

B. Establish the amount and method of reimbursing members of the board of directors under section 4607; [1983, c. 846, (NEW).]

C. Establish regular places and times for meetings of the board of directors; [1983, c. 846, (NEW).]

D. Establish procedures for records to be kept of all financial transactions of the association, its agents and the board of directors; [1983, c. 846, (NEW).]

E. Establish the procedures whereby selections for the board of directors will be made and submitted to the superintendent; [1983, c. 846, (NEW).]

F. Establish any additional procedures for assessments under section 4609; and [1983, c. 846, (NEW).]

G. Contain additional provisions necessary or proper for the execution of the powers and duties of the association. [1983, c. 846, (NEW).]

[ 1983, c. 846, (NEW) .]

4. Delegation of association powers and duties. The plan of operation may provide that any or all powers and duties of the association, except those under section 4608, subsection 11, paragraph C and section 4609, are delegated to a corporation, association or other organization which performs or will perform functions similar to those of this association, or its equivalent, in 2 or more states. Such a corporation, association or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this paragraph shall take effect only with the approval of both the board of directors and the superintendent and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by this chapter.

[ 1983, c. 846, (NEW) .]

SECTION HISTORY

1983, c. 846, (NEW).



24-A §4611. Duties and powers of the superintendent

In addition to the duties and powers enumerated elsewhere in this chapter: [1983, c. 846, (NEW).]

1. Powers and duties. The superintendent shall:

A. Notify the board of directors of the existence of an impaired insurer not later than 3 days after a determination of impairment or insolvency is made or the superintendent has received the notice of impairment or insolvency; [2005, c. 346, §8 (AMD); 2005, c. 346, §16 (AFF).]

B. Upon request of the board of directors, provide the association with a statement of the premiums in the appropriate states for each member insurer; [1983, c. 846, (NEW).]

C. When an impairment is determined, as defined in section 4605-A, subsection 10, and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time. Notice to the impaired insurer constitutes notice to its shareholders, if any. The failure of the insurer to promptly comply with the demand does not excuse the association from the performance of its powers and duties under this chapter; and [2005, c. 346, §8 (AMD); 2005, c. 346, §16 (AFF).]

D. In any liquidation or rehabilitation proceeding involving a domestic insurer, the superintendent shall be appointed as the liquidator or rehabilitator, pursuant to chapter 57. If a foreign or alien member insurer is subject to a liquidation proceeding in its domiciliary jurisdiction or state of entry other than this State, the superintendent may be appointed conservator or an ancillary receiver. [1983, c. 846, (NEW).]

[ 2005, c. 346, §8 (AMD); 2005, c. 346, §16 (AFF) .]

2. Suspension or revocation of certificate of authority to transact insurance. The superintendent may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this State of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. In lieu of such suspension or revocation, any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation may be punished by a fine not to exceed the greater of 5% of the unpaid assessment per month or $100 per month.

[ 1983, c. 846, (NEW) .]

3. Appeal of actions of board of directors or association. Any final action of the board of directors or the association may be appealed to the superintendent by any member insurer if such appeal is taken within 30 days of the action being appealed. Any final action or order of the superintendent is subject to judicial review pursuant to chapter 3.

[ 2005, c. 346, §9 (AMD); 2005, c. 346, §16 (AFF) .]

4. Notification of interested persons. The liquidator, rehabilitator or conservator of any impaired insurer may notify all interested persons of the effect of this chapter.

[ 1983, c. 846, (NEW) .]

SECTION HISTORY

1983, c. 846, (NEW). 2005, c. 346, §§8,9 (AMD). 2005, c. 346, §16 (AFF).



24-A §4612. Prevention of impairments (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 846, (NEW). 2005, c. 346, §16 (AFF). 2005, c. 346, §10 (RP).



24-A §4612-A. Prevention of impairments and insolvencies

To aid in the detection and prevention of insurer impairments and insolvencies, the following provisions apply. [2005, c. 346, §11 (NEW); 2005, c. 346, §16 (AFF).]

1. Action by superintendent. The superintendent shall:

A. Notify the insurance commissioners of all the other states, territories of the United States and the District of Columbia, within 30 days following the action taken or the date the action occurs, when the superintendent takes any of the following actions against a member insurer:

(1) Revokes a license;

(2) Suspends a license; or

(3) Makes a formal order that the member insurer restrict its premium writing, obtain additional contributions to surplus, withdraw from the State, reinsure all or any part of its business or increase capital, surplus or any other account for the security of policy owners or creditors. [2005, c. 346, §11 (NEW); 2005, c. 346, §16 (AFF).]

B. Report to the board of directors when the superintendent has taken any of the actions set forth in paragraph A or has received a report from any other insurance commissioner indicating that any such action has been taken in another state. The report to the board of directors must contain all significant details of the action taken or the report received from another commissioner. [2005, c. 346, §11 (NEW); 2005, c. 346, §16 (AFF).]

C. Report to the board of directors when the superintendent has reasonable cause to believe from an examination, whether completed or in process, of any member insurer that the insurer may be an impaired or insolvent insurer. [2005, c. 346, §11 (NEW); 2005, c. 346, §16 (AFF).]

D. Furnish to the board of directors the National Association of Insurance Commissioners Insurance Regulatory Information System ratios and listings of companies not included in the ratios. The board may use the information contained therein in carrying out its duties and responsibilities under this section. The report and the information contained therein must be kept confidential by the board until such time as made public by the superintendent or other lawful authority. [2005, c. 346, §11 (NEW); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §11 (NEW); 2005, c. 346, §16 (AFF) .]

2. Advice and recommendations. The superintendent may seek the advice and recommendations of the board of directors concerning any matter affecting the duties and responsibilities of the superintendent regarding the financial condition of member insurers and companies seeking admission to transact insurance business in this State.

[ 2005, c. 346, §11 (NEW); 2005, c. 346, §16 (AFF) .]

3. Action by board of directors. The board of directors, upon majority ballot vote, shall:

A. Notify the superintendent of any information indicating any member insurer may be an impaired or insolvent insurer; [2005, c. 346, §11 (NEW); 2005, c. 346, §16 (AFF).]

B. Make reports and recommendations to the superintendent upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer or germane to the solvency of any company seeking to do an insurance business in this State. These reports and recommendations must be treated as confidential by the superintendent; and [2005, c. 346, §11 (NEW); 2005, c. 346, §16 (AFF).]

C. Make recommendations to the superintendent for the detection and prevention of insurer insolvencies. [2005, c. 346, §11 (NEW); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §11 (NEW); 2005, c. 346, §16 (AFF) .]

SECTION HISTORY

2005, c. 346, §11 (NEW). 2005, c. 346, §16 (AFF).



24-A §4613. Appointment of association nominee

The association may recommend a natural person to serve as a special deputy to act for the superintendent and under his supervision in the liquidation, rehabilitation or conservation of any member insurer. [1983, c. 846, (NEW).]

SECTION HISTORY

1983, c. 846, (NEW).



24-A §4614. Miscellaneous provisions

1. Liability for unpaid assessments of insureds of an impaired insurer. Nothing in this chapter may be construed to reduce the liability for unpaid assessments of the insureds of an impaired insurer operating under a plan with assessment liability.

[ 1983, c. 846, (NEW) .]

2. Records. Records must be kept of all negotiations and meetings in which the association or its representatives are involved to discuss the activities of the association in carrying out its powers and duties under section 4608. Records of the negotiations or meetings may be made public only upon the termination of a liquidation, rehabilitation or conservation proceeding involving the impaired or insolvent insurer, upon the termination of the impairment of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this subsection limits the duty of the association to render a report of its activities under section 4615.

[ 2005, c. 346, §12 (AMD); 2005, c. 346, §16 (AFF) .]

3. Association deemed to be creditor of impaired or insolvent insurer. For the purpose of carrying out its obligations under this chapter, the association is deemed to be a creditor of the impaired insurer to the extent of assets attributable to covered policies reduced by any amounts to which the association is entitled as subrogee pursuant to section 4608, subsection 9. All assets of the impaired insurer attributable to covered policies must be used to continue all covered policies and pay all contractual obligations of the impaired insurer as required by this chapter. Assets attributable to covered policies, as used in this subsection, are to be construed as that proportion of the assets that the reserves that should have been established for these policies bear to the reserve that should have been established for all policies of insurance written by the impaired insurer.

As creditors of the impaired or insolvent insurer, the association and other similar associations are entitled to receive a disbursement of assets out of the marshaled assets, from time to time as the assets become available to reimburse it, as a credit against contractual obligations under this chapter. If the liquidator has not, within 120 days of a final determination of insolvency of an insurer by the receivership court, made an application to the court for the approval of a proposal to disburse assets out of marshaled assets to guaranty associations having obligations because of the insolvency, then the association is entitled to make application to the receivership court for approval of its own proposal to disburse these assets.

[ 2005, c. 346, §12 (AMD); 2005, c. 346, §16 (AFF) .]

4. Factors considered in distributing assets. In distributing assets, the following factors must be considered.

A. Prior to the termination of any liquidation, rehabilitation or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders and policy owners of the impaired or insolvent insurer and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of the impaired or insolvent insurer. In such a determination, consideration must be given to the welfare of the policy owners of the continuing or successor insurer. [2005, c. 346, §12 (AMD); 2005, c. 346, §16 (AFF).]

B. No distribution to stockholders, if any, of an impaired or insolvent insurer may be made until and unless the total amount of assessments levied by the association with respect to the insurer have been fully recovered by the association. [2005, c. 346, §12 (AMD); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §12 (AMD); 2005, c. 346, §16 (AFF) .]

5. Unfair trade practice.

[ 2005, c. 346, §16 (AFF); 2005, c. 346, §12 (RP) .]

6. Recovery procedure; provisions. The recovery procedure must provide that:

A. If an order for liquidation or rehabilitation of an insurer domiciled in this State has been entered, the receiver appointed under that order has a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the 5 years preceding the petition for liquidation or rehabilitation subject to the limitations of paragraphs B to D; [2005, c. 346, §12 (AMD); 2005, c. 346, §16 (AFF).]

B. No distribution may be recoverable if the insurer shows that when paid the distribution was lawful and reasonable and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations; [2005, c. 346, §12 (AMD); 2005, c. 346, §16 (AFF).]

C. Any person who was an affiliate that controlled the insurer at the time the distributions were paid is liable up to the amount of distributions the person received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared is liable up to the amount of distributions the person would have received if they had been paid immediately. If 2 or more persons are liable with respect to the same distributions they are jointly and severally liable; [2005, c. 346, §12 (AMD); 2005, c. 346, §16 (AFF).]

D. The maximum amount recoverable under this section is the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer on a fair and equitable basis; and [2005, c. 346, §12 (AMD); 2005, c. 346, §16 (AFF).]

E. If any person liable under paragraph C is insolvent, all its affiliates that controlled it at the time the distribution was paid are jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate. [2005, c. 346, §12 (AMD); 2005, c. 346, §16 (AFF).]

[ 2005, c. 346, §12 (AMD); 2005, c. 346, §16 (AFF) .]

SECTION HISTORY

1983, c. 846, (NEW). 2005, c. 346, §12 (AMD). 2005, c. 346, §16 (AFF).



24-A §4615. Examination of the association; annual report

The association shall be subject to examination and regulation by the superintendent. The board of directors shall submit to the superintendent, not later than May 1st of each year, a financial report for the preceding calendar year in a form approved by the superintendent and a report of its activities during the preceding calendar year. [1983, c. 846, (NEW).]

SECTION HISTORY

1983, c. 846, (NEW).



24-A §4616. Tax exemptions

The association shall be exempt from payment of all fees and all taxes levied by this State or any of its subdivisions, except taxes levied on real or personal property. [1983, c. 846, (NEW).]

SECTION HISTORY

1983, c. 846, (NEW).



24-A §4617. Immunity

There is no liability on the part of and no cause of action of any nature may arise against any member insurer or its agents or employees, the association or its agents or employees, the board of directors or any member of the board or the superintendent or the superintendent's representatives, for any act or omission by them in the performance of their powers and duties under this chapter. Immunity extends to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees. [2005, c. 346, §12 (AMD); 2005, c. 346, §16 (AFF).]

SECTION HISTORY

1983, c. 846, (NEW). 2005, c. 346, §12 (AMD). 2005, c. 346, §16 (AFF).



24-A §4618. Stay of proceedings; reopening default judgments

All proceedings in which the impaired insurer is a party in any court in this State shall be stayed 60 days from the date an order of liquidation, rehabilitation or conservation is final to permit proper legal action by the association on any matters germane to its powers or duties. As to a judgment under any decision, order, verdict or finding based on default, the association may apply to have the judgment set aside by the same court that made the judgment and shall be permitted to defend against the suit on the merits. [1983, c. 846, (NEW).]

SECTION HISTORY

1983, c. 846, (NEW).



24-A §4619. Report to Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 751, §13 (NEW). 2005, c. 346, §16 (AFF). 2005, c. 346, §13 (RP).



24-A §4620. Prohibited advertisement of association in insurance sales

A person, including an insurer or an agent or affiliate of an insurer, may not make, publish, disseminate, circulate or place before the public or cause directly or indirectly to be made, published, disseminated, circulated or placed before the public in any newspaper, magazine or publication or in the form of a notice, circular, pamphlet, letter or poster or over any radio station or television station or in any other way any advertisement, announcement or statement, written or oral, that uses the existence of the association for the purpose of sales, solicitation or inducement to purchases of any form of insurance covered by this chapter. This section does not apply to the Maine Life and Health Insurance Guaranty Association or any other entity that does not sell or solicit insurance. [2005, c. 346, §14 (NEW); 2005, c. 346, §16 (AFF).]

SECTION HISTORY

2005, c. 346, §14 (NEW). 2005, c. 346, §16 (AFF).



24-A §4621. Credits for assessments paid; tax offsets

1. Credit allowed. A member insurer may offset against its premium tax liability to this State an assessment described in section 4609, subsection 2-A, paragraph B and for which a certificate under section 4609, subsection 9 is issued, to the extent of 20% of the amount of the assessment for each of the 5 calendar years following the year in which the assessment was paid. In the event a member insurer ceases doing business, all uncredited assessments may be credited against its premium tax liability for the year it ceases doing business.

[ 2005, c. 346, §14 (NEW); 2005, c. 346, §16 (AFF) .]

2. Refunds. Any sums that are acquired by refund, pursuant to section 4609, subsection 6, from the association by member insurers, and that have been offset against premium taxes as provided in subsection 1, must be recaptured in such manner as required by the State Tax Assessor under Title 36. The association shall notify the superintendent and the State Tax Assessor that refunds have been made. The association also shall provide the State Tax Assessor with a list of all members who were issued refunds and the dates and amounts of such refunds.

[ 2005, c. 346, §14 (NEW); 2005, c. 346, §16 (AFF) .]

3. Application. This section applies to assessments paid to the association by a member insurer on or after January 1, 2005.

[ 2005, c. 346, §14 (NEW); 2005, c. 346, §16 (AFF) .]

SECTION HISTORY

2005, c. 346, §14 (NEW). 2005, c. 346, §16 (AFF).






Chapter 63: ROAD OR TOURIST SERVICE

24-A §4701. Licensed companies only (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §52 (RP).



24-A §4702. Licenses; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1975, c. 767, §22 (AMD). 1997, c. 457, §52 (RP).



24-A §4703. Agents (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1997, c. 457, §52 (RP).



24-A §4704. Agent's license; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1975, c. 767, §23 (AMD). 1997, c. 457, §52 (RP).



24-A §4705. Petition for revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1973, c. 585, §12 (AMD). 1977, c. 694, §439 (RPR). 1997, c. 457, §52 (RP).



24-A §4706. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §1 (NEW). 1997, c. 457, §52 (RP).






Chapter 65: STRIKES OF INSURANCE AGENTS

24-A §4751. Life, noncancellable health, hospital expense and hospital and surgical expense insurance contracts; default in payment of premium during strike of insurance agents

1. Default. No contract of life, noncancellable health, hospital expense or hospital and surgical expense, insurance which goes into effect in this State on or after the 30th day after January 2, 1970 shall lapse during any 30-day period immediately following the inception of a strike by reason of any default in the payment of any premium during a strike of insurance agents employed by an insurer authorized to transact business in this State, if

A. The collection of the contract premium was, at commencement of the strike, a duty, charge or obligation of any of such agents, according to the records, books, instructions, practice or organization of the insurer, and [1969, c. 374, (NEW).]

B. Such agents are represented for purposes of collective bargaining by a labor organization which has been so recognized or certified or has been a party to any collective bargaining agreement with the insurer. [1969, c. 374, (NEW).]

[ 1969, c. 374, (NEW) .]

2. Definitions. For the purpose of this section:

A. Lapse. "Lapse" shall mean lapse, be terminated or in any way modified or qualified as to the obligations of the insurer and the right of the insured. [1969, c. 374, (NEW).]

B. Premium. "Premium" shall mean premium, interest, assessment or any other payment or charge for or in connection with the insurance which would be due to the insurer under the insurance contract during the strike of agents, except for the operation of this section. [1969, c. 374, (NEW).]

C. Strike. "Strike" shall mean strike or other concerted stoppage of work by employees, including a stoppage by reason of the expiration of a collective bargaining agreement, so long as any of the foregoing is authorized by the labor organization according to the labor organization's own interpretation and application of its applicable internal rules and procedures. [1969, c. 374, (NEW).]

[ 1969, c. 374, (NEW) .]

3. Claims. If a claim under any insurance contract covered by this section arises during a 30-day period immediately following the inception of a strike, the insurer may deduct from any amounts payable on account of the claim any premiums which are thus in default.

[ 1969, c. 374, (NEW) .]

4. Notice. Within 10 days from the inception of a strike, notice of same containing instructions to make payment of premiums by mail shall be mailed to each affected insured by the insurer.

[ 1969, c. 374, (NEW) .]

SECTION HISTORY

1969, c. 374, (NEW).






Chapter 67: MEDICARE SUPPLEMENT INSURANCE POLICIES

24-A §5001. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 234, §4 (NEW).]

1. Applicant. "Applicant" means:

A. In the case of an individual Medicare supplement policy, the person who seeks to contract for insurance benefits; and [1991, c. 740, §1 (AMD).]

B. In the case of a group Medicare supplement policy, the proposed certificate holder. [1991, c. 740, §1 (AMD).]

[ 1991, c. 740, §1 (AMD) .]

2. Certificate. "Certificate" means any certificate delivered or issued for delivery in this State under a group Medicare supplement policy.

[ 1991, c. 740, §1 (AMD) .]

2-A. Certificate form. "Certificate form" means the form on which the certificate is delivered or issued for delivery by the issuer.

[ 1991, c. 740, §1 (NEW) .]

2-B. Issuer. "Issuer" includes insurance companies, fraternal benefit societies, health care service plans, health maintenance organizations and any other entity delivering or issuing for delivery in this State Medicare supplement policies or certificates.

[ 1991, c. 740, §1 (NEW) .]

3. Medicare. "Medicare" means the "Health Insurance for the Aged Act," Title XVIII of the Social Security Amendments of 1965, as amended.

[ 1991, c. 740, §1 (AMD) .]

4. Medicare supplement policy. "Medicare supplement policy" means a group or individual policy of accident and sickness insurance or a subscriber contract of a nonprofit hospital or medical service organization or nonprofit health care plan or health maintenance organization other than a policy issued pursuant to a contract under the federal Social Security Act, 42 United States Code, Section 1395, et seq. or Section 1876 or an issued policy under a demonstration project specified in the 42 United States Code, Section 1395ss(g)(1), which is advertised, marketed or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical or surgical expenses of persons eligible for Medicare.

A. [1991, c. 740, §1 (RP).]

B. [1991, c. 740, §1 (RP).]

C. [1991, c. 740, §1 (RP).]

[ 1995, c. 332, Pt. E, §1 (AMD) .]

4-A. Policy form. "Policy form" means the form on which the policy is delivered or issued for delivery by the issuer.

[ 1991, c. 740, §1 (NEW) .]

4-B. Open enrollment period. "Open enrollment period" means the 6-month period beginning when an individual of any age first enrolls for benefits under Medicare Part B and the 6-month period beginning on the 65th birthday of an individual who has enrolled for benefits under Medicare Part B before turning 65 years of age.

[ 2001, c. 258, Pt. F, §1 (NEW) .]

5. Superintendent. "Superintendent" means the Superintendent of Insurance.

[ 1981, c. 234, §4 (NEW) .]

SECTION HISTORY

1981, c. 234, §4 (NEW). 1991, c. 740, §1 (AMD). 1993, c. 154, §1 (AMD). 1995, c. 332, §E1 (AMD). 2001, c. 258, §F1 (AMD).



24-A §5001-A. Applicability and scope

1. Application. Except as otherwise specifically provided in section 5013, this chapter applies to:

A. All Medicare supplement policies delivered or issued for delivery in this State on or after the effective date of this section; and [1991, c. 740, §2 (NEW).]

B. All certificates issued under group Medicare supplement policies, which certificates have been delivered or issued for delivery in this State. [1991, c. 740, §2 (NEW).]

[ 1995, c. 332, Pt. E, §2 (AMD) .]

2. Employers or labor organizations. This chapter does not apply to a policy of one or more employers or labor organizations, or of the trustees of a fund established by one or more employers or labor organizations, or combination thereof, for employees or former employees or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations.

[ 1991, c. 740, §2 (NEW) .]

3. Plans not marketed as Medicare supplements. Except as otherwise provided in section 5005, subsection 3-A, the provisions of this chapter are not intended to prohibit or apply to insurance policies or health care benefit plans, including group conversion policies, provided to Medicare eligible persons that are not marketed or held to be Medicare supplement policies or benefit plans.

[ 1995, c. 332, Pt. E, §2 (AMD) .]

SECTION HISTORY

1991, c. 740, §2 (NEW). 1995, c. 332, §E2 (AMD).



24-A §5002. Standards for policy provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 234, §4 (NEW). 1989, c. 27, §3 (AMD). 1991, c. 24, §1 (AMD). 1991, c. 48, §3 (AMD). 1991, c. 740, §3 (RP).



24-A §5002-A. Standards for policy provisions and authority to adopt rules

1. Duplicate benefits. A Medicare supplement policy or certificate in force in the State may not contain benefits that duplicate benefits provided by Medicare.

[ 1991, c. 740, §4 (NEW) .]

2. Standardization. The superintendent may adopt rules specifying the minimum Medicare supplement contract benefits required in the State and the new and innovative benefits available for sale in the State. All other benefits or options are prohibited in a Medicare supplement contract subject to this chapter.

[ 1993, c. 154, §2 (AMD) .]

3. Preexisting conditions. Notwithstanding any other provision of law of this State, a Medicare supplement policy or certificate may not exclude or limit benefits for losses incurred more than 6 months from the effective date of coverage because the medical condition involved a preexisting condition. The policy or certificate may not define a preexisting condition more restrictively than as a condition for which medical advice was given or treatment was recommended by or received from a physician within 6 months before the effective date of coverage.

[ 1991, c. 740, §4 (NEW) .]

4. Specific standards. The superintendent shall adopt rules to establish specific standards for policy provisions of Medicare supplement policies and certificates. These standards must be in addition to and in accordance with applicable laws of this State. No requirement of the insurance laws relating to minimum required policy benefits, other than the minimum standards contained in this chapter, applies to Medicare supplement policies and certificates. The standards may cover, but are not limited to:

A. Terms of renewability; [1991, c. 740, §4 (NEW).]

B. Initial and subsequent conditions of eligibility; [1991, c. 740, §4 (NEW).]

C. Nonduplication of coverage; [1991, c. 740, §4 (NEW).]

D. Probationary periods; [1991, c. 740, §4 (NEW).]

E. Benefit limitations, exceptions and reductions, which may not be more restrictive than those of Medicare for any type of care covered under the policy; [1991, c. 740, §4 (NEW).]

F. Elimination periods; [1991, c. 740, §4 (NEW).]

G. Requirements for replacement; [1991, c. 740, §4 (NEW).]

H. Recurrent conditions; and [1991, c. 740, §4 (NEW).]

I. Definitions of terms. [1991, c. 740, §4 (NEW).]

[ 1991, c. 740, §4 (NEW) .]

5. Minimum standards for benefits, claims, marketing, compensation and reporting. The superintendent shall adopt reasonable rules to establish minimum standards for benefits, claims payment, marketing practices and compensation arrangements and reporting practices for Medicare supplement policies and certificates.

[ 1991, c. 740, §4 (NEW) .]

6. Other policies not prohibited. Nothing in this section may be construed to prohibit the sale of insurance policies or contracts to persons eligible for Medicare by reason of age because those policies or contracts fail to meet the requirements of this chapter. Such policies may not be advertised, marketed or designed as Medicare supplement policies.

[ 1991, c. 740, §4 (NEW) .]

7. Method of identification. The superintendent shall prescribe the method of identification of Medicare supplement policies. The superintendent shall prescribe a method of identification of health insurance policies other than Medicare supplement policies or contracts that are advertised, marketed or designed for persons eligible for Medicare by reason of age. That method may include, but is not limited to, a requirement that such policies clearly indicate they are limited benefit health coverage policies and clearly specify that they do not meet the minimum standards for Medicare supplement policies.

[ 1991, c. 740, §4 (NEW) .]

8. Conformance of policies to federal law. The superintendent may adopt from time to time such reasonable rules as are necessary to conform Medicare supplement policies and certificates to the requirements of federal law and rules adopted pursuant to federal law, including but not limited to:

A. Requiring refunds or credits if the policies or certificates do not meet loss ratio requirements; [1991, c. 740, §4 (NEW).]

B. Establishing a uniform methodology for calculating and reporting loss ratios; [1991, c. 740, §4 (NEW).]

C. Assuring public access to policies, premiums and loss ratio information of issuers of Medicare supplement insurance; [1991, c. 740, §4 (NEW).]

D. Establishing a process for approving or disapproving policy forms and certificate forms and proposed premium increases; [1991, c. 740, §4 (NEW).]

E. Establishing a policy for holding public hearings prior to approval of premium increases; and [1991, c. 740, §4 (NEW).]

F. Establishing standards for Medicare select policies and certificates. [1991, c. 740, §4 (NEW).]

[ 1991, c. 740, §4 (NEW) .]

9. Prohibited policy provisions. The superintendent may adopt reasonable rules that prohibit policy provisions not specifically authorized by statute that in the opinion of the superintendent are unjust, unfair or unfairly discriminatory to any person insured or proposed to be insured under a Medicare supplement policy or certificate.

[ 1991, c. 740, §4 (NEW) .]

SECTION HISTORY

1991, c. 740, §4 (NEW). 1993, c. 154, §2 (AMD).



24-A §5002-B. Continuity of coverage

1. Persons provided continuity of coverage. This section provides continuity of coverage for a person who has a Medicare supplement policy and seeks coverage under a new Medicare supplement policy with the same or lesser benefits if:

A. That person, including a person entitled to Medicare benefits due to disability, has been covered under a policy that supplemented benefits under Medicare or has been covered under a Medicare Advantage plan with no gap in coverage greater than 90 days beginning with the person's open enrollment period. A policy supplementing benefits payable under Medicare may include an individual health policy, a group health plan, a Medicare supplement policy or other coverage issued by the same or a different carrier. [2009, c. 244, Pt. A, §1 (AMD).]

B. [2003, c. 157, §1 (RP).]

C. [2003, c. 157, §1 (RP).]

[ 2009, c. 244, Pt. A, §1 (AMD) .]

2. Prohibition against discontinuity. The insurer shall, for any person described in subsection 1, waive any medical underwriting or preexisting conditions exclusion to the extent that benefits would have been payable under the prior Medicare supplement policy and any earlier Medicare supplement policy if those policies were still in effect. This subsection does not require the succeeding insurer to pay any benefits that are not within the terms of coverage of the succeeding policy solely because they would have been paid by the prior policy.

[ 2003, c. 157, §1 (AMD) .]

2-A. Low-cost drugs for the elderly or disabled program.

[ 2013, c. 94, §1 (RP) .]

3. Determination of benefits. When a determination of benefits under the prior policy is required, the issuer of the prior policy shall, at the request of the issuer of the succeeding policy, furnish a statement of benefits available or pertinent information sufficient to permit verification of the benefit determination or the determination itself by the issuer of the succeeding policy. For purposes of this section, benefits of the prior policy are determined in accordance with the definitions, conditions and covered expense provisions of that policy rather than those of the succeeding policy. The benefit determination must be made as if coverage had not been replaced.

[ 1999, c. 36, §4 (NEW) .]

4. Rulemaking. The superintendent shall adopt rules concerning guaranteed issuance and continuity of Medicare supplement policies for certain eligible persons. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 36, §4 (NEW) .]

SECTION HISTORY

1999, c. 36, §4 (NEW). 2001, c. 410, Pt. B, §7 (AMD). 2003, c. 157, §1 (AMD). 2005, c. 401, Pt. C, §7 (AMD). 2009, c. 244, Pt. A, §1 (AMD). 2013, c. 94, §1 (AMD).



24-A §5003. Minimum standards for benefits (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 234, §4 (NEW). 1989, c. 852, §1 (AMD). 1991, c. 740, §5 (RP).



24-A §5004. Loss ratio standards

1. Any Medicare supplement policy or contract is subject to the minimum loss ratio standards of section 2413, subsection 1, paragraph F, as well as any other laws of this State as apply to rate filings with respect to health insurance and nonprofit hospital and medical service organizations and nonprofit health care plan contracts.

[ 1989, c. 27, §4 (NEW) .]

2. Medicare supplement policies must return to policyholders benefits that are reasonable in relation to the premium charged. The superintendent shall issue reasonable rules to establish minimum standards for loss ratios of Medicare supplement policies on the basis of incurred claims experience, or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices.

[ 2001, c. 258, Pt. F, §2 (AMD) .]

3.

[ 1989, c. 852, §3 (AFF); 1989, c. 852, §2 (RP) .]

SECTION HISTORY

1981, c. 234, §4 (NEW). 1989, c. 27, §4 (RPR). 1989, c. 852, §§2,3 (AMD). 1991, c. 740, §6 (AMD). 2001, c. 258, §F2 (AMD).



24-A §5005. Disclosure standards

1. Delivery of outline of coverage. In order to provide for full and fair disclosure in the sale of Medicare supplement policies, no Medicare supplement policy or certificate may be delivered in this State, unless an outline of coverage is delivered to the applicant at the time application is made.

[ 1991, c. 740, §7 (AMD) .]

2. Format; content or outline. The superintendent shall prescribe the format and content of the outline of coverage required by subsection 1. For purposes of this section, "format" means style, arrangements and overall appearance, including such items as the size, color and prominence of type and the arrangement of text and captions. The outline of coverage must include:

A. A description of the principal benefits and coverage provided in the policy; [1981, c. 234, §4 (NEW).]

B. [1991, c. 740, §7 (RP).]

C. A statement of the renewal provisions, including any reservation by the issuer of a right to change premiums; and disclosure of the existence of any automatic renewal premium increases based on the policyholder's age; and [1991, c. 740, §7 (AMD).]

D. A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions. [1981, c. 234, §4 (NEW).]

[ 1991, c. 740, §7 (AMD) .]

3. Standard form; contents of informational brochure. The superintendent may prescribe by rule a standard form and the contents of an informational brochure for persons eligible for Medicare, which is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of Medicare. Except in the case of direct response insurance policies, the superintendent may require by regulation that the informational brochure be provided to any prospective insureds eligible for Medicare concurrently with the delivery of the outline of coverage. With respect to direct response insurance policies, the superintendent may require by rule that the prescribed brochure be provided upon request to any prospective insureds eligible for Medicare, but in no event later than the time of policy delivery.

[ 1991, c. 740, §7 (AMD) .]

3-A. Captions or notice requirements. The superintendent may adopt rules for captions or notice requirements determined to be in the public interest and designed to inform the prospective insureds that particular insurance coverages are not Medicare supplement coverages for all accident and sickness insurance policies sold to persons eligible for Medicare other than:

A. Medicare supplement policies; or [1995, c. 332, Pt. E, §3 (AMD).]

B. Disability income policies. [1995, c. 332, Pt. E, §3 (AMD).]

C. [1995, c. 332, Pt. E, §3 (RP).]

D. [1995, c. 332, Pt. E, §3 (RP).]

[ 1995, c. 332, Pt. E, §3 (AMD) .]

3-B. Application forms; health statements. Additional disclosure is required in applications or enrollment forms employed on or after January 1, 1993.

A. An issuer including health status questions in an application or enrollment form employed during an applicant's open enrollment period shall disclose that coverage in any plan offered by the issuer is guaranteed to be issued and will be provided without regard to health status. [1991, c. 740, §7 (NEW).]

B. An issuer including health status questions in an application or enrollment form shall disclose to applicants enrolling after their open enrollment period, including applicants replacing coverage, that enrollment in standard Medicare Supplement Plan A is guaranteed to be issued during the annual guaranteed issue period and will be provided without regard to health status. [1991, c. 740, §7 (NEW).]

C. Enrollment or application forms employed to effect the replacement of coverage provided by section 5010 must disclose that:

(1) For all persons, coverage in the standardized Medicare supplement plans that do not contain an outpatient prescription drug benefit is guaranteed to be issued and will be provided without regard to health status and without preexisting conditions exclusions, waiting periods, elimination periods or probationary periods for similar benefits to the extent time was spent under prior coverage; and

(2) For persons with existing prescription drug coverage, coverage in the standardized Medicare supplement plans that do not contain an outpatient prescription drug benefit greater than that provided by the plan that is in force is guaranteed to be issued and will be provided without regard to health status and without preexisting conditions exclusions, waiting periods, elimination periods or probationary periods for similar benefits to the extent time was spent under prior coverage. [1991, c. 740, §7 (NEW).]

D. [2001, c. 258, Pt. F, §3 (RP).]

[ 2001, c. 258, Pt. F, §3 (AMD) .]

4. Rules. The superintendent may adopt reasonable rules to govern the full and fair disclosure of information in connection with the replacement of accident and sickness policies, subscriber contracts or certificates by persons eligible for Medicare.

[ 1991, c. 740, §7 (AMD) .]

SECTION HISTORY

1981, c. 234, §4 (NEW). 1991, c. 740, §7 (AMD). 1995, c. 332, §E3 (AMD). 2001, c. 258, §F3 (AMD).



24-A §5006. Preexisting conditions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 234, §4 (NEW). 1991, c. 740, §8 (RP).



24-A §5006-A. Filing requirements for advertising

Every issuer of Medicare supplement insurance policies or certificates in this State shall provide a copy of any Medicare supplement advertisement intended for use in this State, whether through written, radio or television medium, to the superintendent for review or approval by the superintendent at least 30 days prior to the date the advertisement will be used in this State. [1991, c. 740, §9 (NEW).]

SECTION HISTORY

1991, c. 740, §9 (NEW).



24-A §5007. Notice of free examination

Medicare supplement policies and certificates must have a notice prominently printed on the first page of the policy or certificate or attached to the policy or certificate, stating in substance that the applicant has the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Any refund made pursuant to this section must be paid directly to the applicant by the issuer in a timely manner. [1991, c. 740, §10 (AMD).]

SECTION HISTORY

1981, c. 605, (NEW). 1989, c. 27, §5 (AMD). 1991, c. 740, §10 (AMD).



24-A §5008. Minimum standards for benefits and claims payment (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 27, §6 (NEW). 1991, c. 740, §11 (RP).



24-A §5009. Filing requirements for advertising (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 27, §6 (NEW). 1991, c. 740, §12 (RP).



24-A §5010. Replacement of policies issued prior to January 1, 1992

1. Applicability. This section applies to individual policies and group certificates and policies issued in Maine or covering Maine residents.

[ 1991, c. 740, §13 (NEW) .]

2. Insured's right to replace coverage. Insureds under Medicare supplement policies issued prior to January 1, 1992 shall be permitted at any time to replace their coverage with any of the standardized plans offered by the same insurer, subject to the following conditions.

A. The issuer may decline to issue a particular standardized plan to an existing insured if:

(1) The standardized plan includes coverage of prescription drugs greater than that in the plan being replaced; and

(2) The insured does not otherwise qualify for the standardized plan. [1991, c. 740, §13 (NEW).]

B. If the standardized plan is rated on the basis of age at issue, the issuer shall use the insured's age at the time of issue of the prior policy. [1991, c. 740, §13 (NEW).]

C. The issuer shall provide at each policy anniversary, and at the time of any rate increase, a notice describing the standardized plans which are available and the rates for those plans. [1991, c. 740, §13 (NEW).]

[ 1993, c. 154, §3 (AMD) .]

3. Mandatory replacement. Prior to October 1, 1992, all issuers shall submit to the superintendent a copy of each Medicare supplement policy form for which policies issued prior to January 1, 1992 are in force in Maine and a list of standardized plans offered on the effective date of this section. The issuer shall designate the standardized plan, if any, that has substantially similar benefits to the policy issued prior to January 1, 1992. For any of the policies that the superintendent determines are substantially similar to one of the offered standardized plans, the issuer shall replace the policy with the similar standardized plan or, at the option of the insured, one of the other standardized plans selected by the insured pursuant to subsection 2, on or before the first policy anniversary after June 30, 1993.

[ 1993, c. 154, §3 (AMD) .]

SECTION HISTORY

1991, c. 740, §13 (NEW). 1993, c. 154, §3 (AMD).



24-A §5010-A. Coverage of the disabled

An issuer offering coverage under a Medicare supplement policy in this State shall offer coverage under its standardized plans to all individuals, regardless of age, who are entitled to Medicare benefits due to disability. An issuer shall offer such coverage during an individual's open enrollment period under any of the policies offered by the issuer to persons eligible for Medicare benefits due to age. An issuer shall also offer standardized Medicare Supplement Plan A to persons entitled to Medicare benefits due to disability during the guaranteed issue period as set forth in section 5012. An individual who is entitled to Medicare benefits due to disability must be provided continuity of coverage in accordance with section 5002-B. Issuers shall give notice of Medicare supplement coverage to individuals enrolled in Medicare in advertising of Medicare supplement policies intended for use in this State. By January 1, 1994, the superintendent shall establish rules to ensure that the notice of the availability of coverage for the disabled is sufficiently advertised. [2003, c. 157, §2 (AMD).]

SECTION HISTORY

1993, c. 304, §1 (NEW). 1993, c. 547, §5 (AMD). 2003, c. 157, §2 (AMD).



24-A §5011. Rating restrictions

1. Community rating. This subsection applies to any policy delivered or issued for delivery on or after January 1, 1993. It also applies, as of the first policy or certificate anniversary on or after January 1, 1993, to policies or certificates delivered or issued for delivery in 1992.

A. Rates for policies subject to this subsection may not vary based on age, gender, health status, claims experience, policy duration, industry or occupation. [1991, c. 740, §13 (NEW).]

B. In revising rates for standardized plans, an issuer shall pool all experience for standardized plans under individual policies. Experience may be pooled separately for each standardized plan or experience for similar benefits in different standardized plans may be pooled, including, but not limited to, basing the component of the rate for skilled nursing coinsurance on the pooled experience of all standardized plans that include that benefit. Group plans may be rated separately. A group with credible experience may be rated differently than other groups. [2001, c. 258, Pt. F, §4 (AMD).]

C. An issuer that offers both group and individual plans may not use stricter medical underwriting standards for any group plan than it uses for individual plans. [2001, c. 258, Pt. F, §5 (NEW).]

D. An issuer may not use stricter medical underwriting standards than any affiliated issuer uses for its individual plans. [2001, c. 258, Pt. F, §5 (NEW).]

[ 2001, c. 258, Pt. F, §§4, 5 (AMD) .]

2. Discounts. Issuers that do not vary rates for a standardized plan based on age, gender, health status, claims experience, policy duration, industry or occupation, and that do not refuse issue of that plan to any individual or group based on health status, may provide discounts on that plan to individuals who purchase coverage during their initial period of enrollment in Medicare Part B at or after 65 years of age, subject to approval by the superintendent. The superintendent may adopt rules governing the appropriate use of discounts.

[ 2003, c. 428, Pt. H, §7 (AMD) .]

SECTION HISTORY

1991, c. 740, §13 (NEW). 2001, c. 258, §§F4,5 (AMD). 2003, c. 428, §H7 (AMD).



24-A §5012. Annual guaranteed issue period

During a guaranteed issue period of at least one month each calendar year, as established by the issuer, every issuer shall offer standardized Medicare Supplement Plan A, as defined by rule, to all applicants on a basis that does not deny coverage to any individual or group based on health status, claims experience, receipt of health care, or medical condition. [1991, c. 740, §13 (NEW).]

SECTION HISTORY

1991, c. 740, §13 (NEW).



24-A §5013. Notice regarding policies that are not Medicare supplement policies

Any individual accident and sickness insurance policy or group insurance certificate, including the contract of a nonprofit hospital and medical service or health care plan issued for delivery in this State to persons eligible for Medicare, must notify insureds that the policy or certificate is not a Medicare supplement policy or certificate. The notice must be either printed on or attached to the first page of the outline of coverage delivered to insureds or, if no outline of coverage is delivered, to the first page of the policy or certificate. The notice must be in no less than 12-point type and must contain the following language:

"THIS (POLICY OR CERTIFICATE) IS NOT A MEDICARE SUPPLEMENT (POLICY OR CERTIFICATE). If you are eligible for Medicare, review the Medicare Supplement Buyer's Guide available from the company. If you have a Medicare supplement policy or major medical policy, this coverage may be more than you need. For information call the Bureau of Insurance at (toll-free phone number)."

[1995, c. 570, §8 (AMD).]

This section does not apply to a Medicare supplement policy; a policy issued pursuant to a contract under the Federal Social Security Act, 42 United States Code, Section 1395, et seq., Section 1876; a disability income policy; or a policy identified in section 5001-A, subsection 2. [1995, c. 570, §8 (AMD).]

SECTION HISTORY

1991, c. 740, §13 (NEW). 1993, c. 154, §4 (AMD). 1995, c. 570, §8 (AMD).



24-A §5014. Additional penalties

1. Penalties. In addition to any other applicable penalties for violations of this Title or Title 24, the superintendent may order issuers violating any provision of this chapter or any rule adopted pursuant to this chapter to:

A. Comply with the provisions of this chapter; or [1995, c. 570, §9 (NEW).]

B. Cease marketing any Medicare supplement policy or certificate in this State that is directly or indirectly related to a violation. [1995, c. 570, §9 (NEW).]

[ 1995, c. 570, §9 (NEW) .]

2. Election of penalty options. The superintendent may exercise any of the penalty options provided by this section, in combination or in sequence, as the superintendent considers appropriate.

[ 1995, c. 570, §9 (NEW) .]

SECTION HISTORY

1995, c. 570, §9 (NEW).



24-A §5015. Right to repurchase (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 370, §D1 (NEW). 1999, c. 36, §5 (RP).



24-A §5016. Notification prior to cancellation; restrictions on lapse or termination due to cognitive impairment or functional incapacity

1. Notice of cancellation. An insurer that issues Medicare supplement policies shall provide notification to the insured person and another person, if designated by the insured, prior to cancellation of a Medicare supplement policy for nonpayment of premiums.

[ 2011, c. 123, §4 (NEW); 2011, c. 123, §5 (AFF) .]

2. Right to reinstatement. Within 90 days after cancellation, termination or lapse of coverage due to nonpayment of premium, a policyholder, a person authorized to act on behalf of the policyholder or a dependent of the policyholder covered under the policy may request reinstatement of the policy on the basis that the loss of coverage was a result of the policyholder's cognitive impairment or functional incapacity. An insurer may require a medical demonstration that the policyholder suffered from cognitive impairment or functional incapacity at the time of cancellation, termination or lapse. If the medical demonstration is waived or substantiates the existence of a cognitive impairment or functional incapacity at the time of policy cancellation to the satisfaction of the insurer, the policy must be reinstated. The medical demonstration may be at the expense of the policyholder.

A policy reinstated pursuant to this subsection must cover any loss or claim occurring from the date of the termination, cancellation or lapse and must be issued without any evidence of insurability. Within 15 days after request from an insurer, a policyholder of a policy reinstated pursuant to this subsection shall pay any unpaid premium from the date of the last premium payment at the rate that would have been in effect had the policy remained in force. If the premium is not paid as required, the policy may not be reinstated and the insurer is not responsible for claims incurred after the initial date of cancellation. If an insurer denies a request for reinstatement, the insurer shall notify the policyholder that the policyholder may request a hearing before the superintendent.

[ 2011, c. 123, §4 (NEW); 2011, c. 123, §5 (AFF) .]

3. Rules. The superintendent may adopt rules to implement the requirements of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The requirements of this section apply to all policies and certificates executed, delivered, issued for delivery, continued or renewed in this State.

[ 2011, c. 123, §4 (NEW); 2011, c. 123, §5 (AFF) .]

SECTION HISTORY

2011, c. 123, §4 (NEW). 2011, c. 123, §5 (AFF).






Chapter 68: NURSING HOME CARE AND LONG-TERM CARE INSURANCE POLICIES

24-A §5051. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1985, c. 648, §12 (NEW).]

1. Long-term care policy. "Long-term care policy" means a group or individual policy of health insurance, a subscriber contract of a nonprofit hospital or medical service organization or nonprofit health care plan or a life insurance rider which is advertised, marketed or designed primarily to provide coverage for not less than 12 consecutive months for each covered person on an expense-incurred basis, indemnity basis, prepaid or other basis for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance or personal care services, provided in a setting other than an acute care unit of a hospital. The term does not include:

A. A policy or contract defined as Medicare supplement insurance pursuant to chapter 67; [1985, c. 648, §12 (NEW).]

B. A policy or contract issued prior to October 1, 1990, to one or more employers or labor organizations or of the trustees of a fund established by one or more employers or labor organizations, or combination of both, or for members or former members, or combination of both, of the labor organizations; [1989, c. 556, Pt. B, §1 (AMD).]

C. A policy or contract issued prior to October 1, 1990, to any professional, trade or occupational association for its members, former members or retired members or combination of all members, if the association:

(1) Is composed of individuals all of whom are actively engaged in the same profession, trade or occupation;

(2) Has been maintained in good faith for purposes other than obtaining insurance; and

(3) Has been in existence for at least 2 years prior to the date of its initial offering of the policy or plan to its members; and [1989, c. 556, Pt. B, §1 (AMD).]

D. Individual policies or contracts issued pursuant to a conversion privilege under a policy or contract of group or individual insurance when that group or individual policy or contract:

(1) Was issued prior to October 1, 1990; and

(2) Includes provisions which are inconsistent with the requirements of this chapter; and [1989, c. 556, Pt. B, §1 (RPR).]

E. A policy or contract offered primarily to provide basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection, accident-only coverage, specified disease or specified accident coverage, home health care coverage or limited benefit health coverage. [1997, c. 604, Pt. D, §1 (AMD).]

[ 1997, c. 604, Pt. D, §1 (AMD) .]

2. Nursing home. "Nursing home" means any facility located in this State which is licensed by the Department of Health and Human Services as a skilled nursing facility or intermediate care facility and any equivalent facility located in another state or country and licensed according to the laws of that jurisdiction.

[ 1985, c. 648, §12 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

3. Nursing home care policy. "Nursing home care policy" means a group or individual policy of health insurance or a subscriber contract of a nonprofit hospital or medical service organization or nonprofit health care plan which is advertised, marketed or designed primarily to provide benefits on either an expense-incurred or indemnity basis for confinements or costs associated with confinements of a covered person in a nursing home. For purposes of this definition, a policy is deemed to primarily provide nursing home benefits if 50% or more of benefits payable or anticipated to be payable under the policy are related to nursing home confinements. The term does not include:

A. A policy or contract defined as Medicare supplement insurance pursuant to chapter 67; [1985, c. 648, §12 (NEW).]

B. A policy or contract issued to one or more employers or labor organizations or of the trustees of a fund established by one or more employers or labor organizations, or combination of both, or for members or former members, or combination of both, of the labor organizations; [1985, c. 648, §12 (NEW).]

C. A policy or contract issued to any professional, trade or occupational association for its members, former members or retired members, or combination of members if, the association:

(1) Is composed of individuals all of whom are actively engaged in the same profession, trade or occupation;

(2) Has been maintained in good faith for purposes other than obtaining insurance; and

(3) Has been in existence for at least 2 years prior to the date of its initial offering of the policy or plan to its members; or [1985, c. 648, §12 (NEW).]

D. Individual policies or contracts issued pursuant to a conversion privilege under a policy or contract of group or individual insurance, when such group or individual policy or contract includes provisions which are inconsistent with the requirements of this chapter. [1985, c. 648, §12 (NEW).]

[ 1985, c. 648, §12 (NEW) .]

3-A. Home health care policy. "Home health care policy" means a group or individual policy of health insurance or a subscriber contract of a nonprofit hospital or medical service organization or nonprofit health care plan that is advertised, marketed or designed primarily to provide benefits on either an expense-incurred or indemnity basis for confinements or costs associated with home health care services. For purposes of this definition, a policy is deemed to provide primarily home health care benefits if 50% or more of benefits payable or anticipated to be payable under the policy are related to home health care services. The term does not include:

A. A policy or contract defined as Medicare supplement insurance pursuant to chapter 67; [1997, c. 604, Pt. D, §2 (NEW).]

B. A policy or contract issued to one or more employers or labor organizations or to the trustees of a fund established by one or more employers or labor organizations, or combination of both, or for members or former members, or combination of both, of the labor organizations; [1997, c. 604, Pt. D, §2 (NEW).]

C. A policy or contract issued to any professional, trade or occupational association for its members, former members or retired members, or combination of members, if the association:

(1) Is composed of individuals all of whom are actively engaged in the same profession, trade or occupation;

(2) Has been maintained in good faith for purposes other than obtaining insurance; and

(3) Has been in existence for at least 2 years prior to the date of its initial offering of the policy or plan to its members; or [1997, c. 604, Pt. D, §2 (NEW).]

D. Individual policies or contracts issued pursuant to a conversion privilege under a policy or contract of group or individual insurance, when that group or individual policy or contract includes provisions that are inconsistent with the requirements of this chapter. [1997, c. 604, Pt. D, §2 (NEW).]

[ 1997, c. 604, Pt. D, §2 (NEW) .]

4. Home health care provider. "Home health care provider" has the same meaning as set forth in section 2745.

[ 1989, c. 556, Pt. B, §2 (NEW) .]

5. Home health care services. "Home health care services" has the same meaning as set forth in section 2745, subsections 1 and 2, except that the requirements of section 2745, subsection 1, paragraph A shall not apply.

[ 1989, c. 556, Pt. B, §2 (NEW) .]

SECTION HISTORY

1985, c. 648, §12 (NEW). 1989, c. 556, §§B1,B2 (AMD). 1997, c. 604, §§D1,2 (AMD). 2003, c. 689, §B6 (REV).



24-A §5051-A. Required and prohibited provisions

1. Prohibited provisions. A long-term care policy may not:

A. Contain coverage for skilled nursing facilities only; [1989, c. 556, Pt. B, §3 (NEW).]

B. Exclude coverage for skilled, intermediate or custodial care received by a resident of a skilled nursing or intermediate care facility; [1989, c. 556, Pt. B, §3 (NEW).]

C. Require a prior hospital stay as a condition for any policy benefits; [1989, c. 556, Pt. B, §3 (NEW).]

D. Require a prior skilled nursing facility stay as a condition for intermediate care facility benefits; or [1989, c. 556, Pt. B, §3 (NEW).]

E. Require prior institutionalization as a condition of receipt of home health care benefits. [1989, c. 556, Pt. B, §3 (NEW).]

[ 1989, c. 556, Pt. B, §3 (NEW) .]

2. Required provisions. A long-term care policy must provide:

A. Custodial care benefits that are at least 50% of those provided for skilled nursing care in a nursing facility provided that the benefits need not exceed usual, customary and reasonable charges; [1989, c. 556, Pt. B, §3 (NEW).]

B. Benefits for home health care services rendered by a home health care provider; [1989, c. 556, Pt. B, §3 (NEW).]

C. Home health care coverage for at least 90 visits in any continuous 12-month period during which coverage is in force; and [1989, c. 556, Pt. B, §3 (NEW).]

D. Per visit benefits for home health care services which are at least 50% of the daily benefit for skilled nursing facility confinement provided that the benefit need not exceed usual, customary and reasonable charges. [1989, c. 556, Pt. B, §3 (NEW).]

[ 1989, c. 556, Pt. B, §3 (NEW) .]

SECTION HISTORY

1989, c. 556, §B3 (NEW).



24-A §5051-B. Alternative policies

1. Innovative long-term care products permitted. Notwithstanding section 5051-A, an insurer, organization or plan may offer a long-term care policy, within the meaning of section 5051, subsection 1, which does not meet one or more of the requirements of section 5051-A if the Superintendent of Insurance finds that:

A. For each requirement of section 5051-A which is not satisfied, there is a valid reason why that requirement is inappropriate for the policy design in question; [1989, c. 556, Pt. B, §3 (NEW).]

B. The total package of benefits provided is at least as comprehensive as that required by section 5051-A; and [1989, c. 556, Pt. B, §3 (NEW).]

C. Availability of the policy would be in the best interest of the public taking into consideration the following factors:

(1) Whether the policy accomplishes the goal of providing dependable benefits for long-term care; and

(2) Whether the plans for marketing the policy contain adequate safeguards to minimize any confusion that may be caused to consumers by the failure of the policy to fall within the established guidelines of this section. [1989, c. 556, Pt. B, §3 (NEW).]

[ 1989, c. 556, Pt. B, §3 (NEW) .]

2. Qualifications for tax incentives. If the superintendent finds that a policy meets the criteria of subsection 1, the superintendent, in determining whether to certify the policy for tax incentives under section 5054, shall consider the policy to comply with each of the requirements of section 5051-A.

[ 1989, c. 556, Pt. B, §3 (NEW) .]

SECTION HISTORY

1989, c. 556, §B3 (NEW).



24-A §5052. Specific standards

1. Standards for long-term care, home health care and nursing home care policies. The superintendent may adopt rules to establish specific standards for policy provisions of long-term care, home health care and nursing home care policies. The standards must be in addition to and in accordance with applicable laws of this State, including chapters 33 and 35, and may include, but are not limited to:

A. Terms of renewability; [1985, c. 648, §12 (NEW).]

B. Initial and subsequent conditions of eligibility; [1985, c. 648, §12 (NEW).]

C. Nonduplication of coverage; [1985, c. 648, §12 (NEW).]

D. Probationary periods; [1985, c. 648, §12 (NEW).]

E. Benefit limitations, exceptions and reductions; [1985, c. 648, §12 (NEW).]

F. Elimination periods; [1985, c. 648, §12 (NEW).]

G. Requirements for replacement; [1985, c. 648, §12 (NEW).]

H. Recurrent confinements; and [1985, c. 648, §12 (NEW).]

I. Definition of terms. [1985, c. 648, §12 (NEW).]

[ 1997, c. 604, Pt. D, §3 (AMD) .]

2. Prohibited policy provision. The superintendent may adopt rules that specify prohibited provisions not otherwise specifically authorized by law that, in the opinion of the superintendent, are unjust, unfair, inequitable or unfairly discriminatory to any person insured or proposed for coverage under a long-term care, home health care or nursing home care policy.

[ 1997, c. 604, Pt. D, §3 (AMD) .]

SECTION HISTORY

1985, c. 648, §12 (NEW). 1997, c. 604, §D3 (AMD).



24-A §5052-A. Trial examination period

Nursing home care, home health care and long-term care policies must have a notice prominently printed on the first page of the policy or certificate or attached to the first page stating in substance that the applicant has the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if for any reason, after examination of the policy or certificate, the applicant is not satisfied. [1997, c. 604, Pt. D, §4 (AMD).]

SECTION HISTORY

1991, c. 200, §C1 (NEW). 1997, c. 604, §D4 (AMD).



24-A §5053. Rulemaking, disclosure standards, compensation

The superintendent may adopt reasonable rules to provide for the full and fair disclosure of information in connection with the sale of long-term care, home health care and nursing home care policies, including, but not limited to, an outline of coverage requirements and requirements relating to the replacement sale of the policies and compensation or commission to an agent or representative for the sale of a nursing home care, home health care or long-term care policy or certificate. [1997, c. 604, Pt. D, §5 (AMD).]

The superintendent may adopt reasonable rules setting or limiting the rate of compensation or commission to an agent or other representative for the sale of a nursing home care, home health care or long-term care policy or certificate and regarding replacement sale of a nursing home care, home health care or long-term care policy or certificate. [1997, c. 604, Pt. D, §5 (AMD).]

SECTION HISTORY

1985, c. 648, §12 (NEW). 1991, c. 200, §C2 (AMD). 1997, c. 604, §D5 (AMD).



24-A §5054. Certification by superintendent

1. Filing of form. Any insurer, nonprofit hospital or medical service organization, or nonprofit health care plan may, at the time it files a policy or contract for approval for issuance or delivery in the State, or at any time thereafter, request that the superintendent certify the policy or contract as a long-term care policy within the meaning of section 5051.

Within 60 days of receipt of a request for certification, the superintendent shall:

A. Certify in writing that the policy or contract complies with this section; [1989, c. 556, Pt. B, §4 (NEW).]

B. Deny the request in writing, stating the reasons for denial; or [1989, c. 556, Pt. B, §4 (NEW).]

C. Notify the insurer or nonprofit hospital or medical service organization or nonprofit health care plan, in writing, that an insufficient basis exists for determining whether a certification should be made, indicating in what respects the request was insufficient. [1997, c. 604, Pt. D, §6 (AMD).]

[ 1997, c. 604, Pt. D, §6 (AMD) .]

2. Standards for compliance. The superintendent shall certify a policy or contract submitted for review under this section as a long-term care policy if the superintendent finds that the policy or contract:

A. Is a long-term care policy within the meaning of section 5051; and [1989, c. 556, Pt. B, §4 (NEW).]

B. Complies with all standards applicable to long-term care policies as set forth in this chapter and in chapters 27, 33 and 35 and in rules adopted pursuant to any of those chapters by the superintendent. Waivers granted under the rules shall be taken into consideration. [1989, c. 556, Pt. B, §4 (NEW).]

[ 1989, c. 556, Pt. B, §4 (NEW) .]

SECTION HISTORY

1989, c. 556, §B4 (NEW). 1997, c. 604, §D6 (AMD).



24-A §5055. Tax incentives available

1. Reduced premium tax. Any insurance company choosing to offer an insurance policy which is certified by the superintendent as a long-term care policy shall qualify for the reduced tax on premiums collected under Title 36, section 2513.

[ 1989, c. 556, Pt. B, §4 (NEW) .]

2. Income tax reduction. Any person paying premiums for a policy or contract which is certified by the superintendent as a long-term care policy shall qualify for the income tax deduction provided for in Title 36, section 5122.

[ 1989, c. 556, Pt. B, §4 (NEW) .]

3. Credit for employers. An employer providing long-term care benefits to its employees may qualify for the tax credit provided by Title 36, section 2525 or 5217-B.

[ 1989, c. 556, Pt. B, §4 (NEW) .]

4. Life insurance riders. With respect to life insurance riders that qualify as long-term care policies, the tax incentives provided by this section shall apply only to that portion of the premium attributable to the rider.

[ 1989, c. 556, Pt. B, §4 (NEW) .]

5. Provision of records. Any person who holds a group long-term care policy pursuant to or under which premiums are paid in whole or in part by certificate holders or other 3rd parties shall provide to those certificate holders or 3rd parties adequate and timely records to enable those persons to have knowledge of the tax reduction to which they may be entitled under subsection 2 and under Title 36, section 5122.

[ 1989, c. 556, Pt. B, §4 (NEW) .]

SECTION HISTORY

1989, c. 556, §B4 (NEW).



24-A §5056. Standards for marketing

Every insurer, health care service plan or other entity marketing nursing home care, home health care or long-term care insurance coverage in this State, directly or through its producers, shall: [1997, c. 604, Pt. D, §7 (AMD).]

1. Policy comparison. Establish marketing procedures to ensure that any comparison of policies by its agents or other producers is fair and accurate;

[ 1991, c. 200, Pt. C, §3 (NEW) .]

2. Excessive insurance. Establish marketing procedures to ensure that excessive insurance is not sold or issued. The procedures must include a specific standard for persons covered by Medicaid;

[ 1991, c. 200, Pt. C, §3 (NEW) .]

3. Replacement policy. Establish marketing procedures that set forth a mechanism or formula for determining whether a replacement policy or certificate contains benefits clearly and substantially greater than the benefits under the replaced policy; and

[ 1991, c. 200, Pt. C, §3 (NEW) .]

4. Compliance procedures. Establish auditable procedures for verifying compliance with the standards set out in this section.

[ 1991, c. 200, Pt. C, §3 (NEW) .]

SECTION HISTORY

1991, c. 200, §C3 (NEW). 1997, c. 604, §D7 (AMD).



24-A §5057. Applicability

This chapter applies only to policies and certificates issued before January 1, 2000. [1999, c. 292, §1 (NEW).]

SECTION HISTORY

1999, c. 292, §1 (NEW).






Chapter 68-A: LONG-TERM CARE INSURANCE

24-A §5071. Scope

This chapter applies to long-term care insurance policies or certificates delivered or issued for delivery in this State on or after January 1, 2000, except it does not apply to certificates issued under policies issued in other states to employer groups as described in section 2804 and labor union groups as described in section 2805. This chapter is not intended to supersede the obligations of entities subject to this chapter to comply with the substance of other applicable insurance laws to the extent that these laws are not inconsistent with the requirements of this chapter, except that laws and rules designed and intended to apply to Medicare supplement insurance may not be applied to long-term care insurance. Notwithstanding this chapter, any product advertised, marketed or offered as long-term care insurance is subject to this chapter. [1999, c. 292, §2 (NEW).]

SECTION HISTORY

1999, c. 292, §2 (NEW).



24-A §5072. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 292, §2 (NEW).]

1. Applicant. "Applicant" means:

A. In the case of an individual long-term care insurance policy, the person who seeks to contract for benefits; or [1999, c. 292, §2 (NEW).]

B. In the case of a group long-term care insurance policy, the proposed certificate holder. [1999, c. 292, §2 (NEW).]

[ 1999, c. 292, §2 (NEW) .]

2. Certificate. "Certificate" means any certificate issued under a group long-term care insurance policy.

[ 1999, c. 292, §2 (NEW) .]

3. Group long-term care insurance policy. "Group long-term care insurance policy" means a long-term care insurance policy that is delivered or issued for delivery in this State to an employer group, private purchasing alliance, labor union group, association group, trustee group, credit union group or other group as described in chapter 35.

[ 1999, c. 292, §2 (NEW) .]

4. Long-term care insurance policy. "Long-term care insurance policy" means any individual or group insurance policy or rider offered by a life or health insurer, fraternal benefit society, nonprofit hospital and medical service organization, nonprofit health care service organization, prepaid health plan organization, health maintenance organization or other similar organization authorized to issue life or health insurance that is advertised, marketed, offered or designed to provide coverage for not less than 12 consecutive months for each covered person on an expense-incurred basis, indemnity basis, prepaid or other basis for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance or personal care services provided in a setting other than an acute care unit of a hospital. "Long-term care insurance policy" includes individual and group annuities and life insurance policies or riders that directly provide or that supplement coverage for long-term care insurance and a policy or rider that provides for payment of benefits based upon cognitive impairment or the loss of functional capacity. "Long-term care insurance policy" does not include:

A. An insurance policy or contract described as Medicare supplement insurance under chapter 67; [1999, c. 292, §2 (NEW).]

B. An insurance policy or contract offered primarily to provide basic hospital expense coverage, basic medical surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income or related asset-protection coverage, accident only coverage, specified disease or specified accident coverage or limited benefit health coverage; and [1999, c. 292, §2 (NEW).]

C. With regard to life insurance, an insurance policy or contract that accelerates the death benefit specifically for one or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention or permanent institutional confinement and that provides the option of a lump sum payment for those benefits and does not condition the benefits or the eligibility for those benefits upon the receipt of long-term care. [1999, c. 292, §2 (NEW).]

[ 1999, c. 292, §2 (NEW) .]

SECTION HISTORY

1999, c. 292, §2 (NEW).



24-A §5073. Extraterritorial jurisdiction; group long-term care insurance

1. Groups other than employer, union, trustee and association groups. A group long-term care insurance policy may not be offered to a resident of this State under a group policy issued in another state to a group other than an employer group as described in section 2804, a labor union group as described in section 2805, a trustee group as described in section 2806 or an association group as described in section 2805-A unless the superintendent has made a determination that the requirements of this chapter have been met.

[ 1999, c. 292, §2 (NEW) .]

2. Trustee groups. Group long-term care insurance may not be offered to an employee of an employer covered under a group policy issued in another state to a trustee group as described in section 2806 if a plurality of the employer's employees are based in this State unless the superintendent has made a determination that the requirements of this chapter have been met.

[ 1999, c. 292, §2 (NEW) .]

3. Association groups. The following applies to group long-term care insurance coverage issued to association groups.

A. Group long-term care insurance coverage may not be offered to a resident of this State under a group policy issued in another state to an association group as described in section 2805-A, other than an association of employers, unless the superintendent has made a determination that the requirements of this chapter have been met. [1999, c. 292, §2 (NEW).]

B. Group long-term care insurance may not be offered to an employee of an employer covered under a group policy issued in another state to an association of employers if a plurality of the employer's employees are based in this State unless the superintendent has made a determination that the requirements of this chapter have been met. [1999, c. 292, §2 (NEW).]

[ 1999, c. 292, §2 (NEW) .]

SECTION HISTORY

1999, c. 292, §2 (NEW).



24-A §5074. Disclosure standards for long-term care insurance

The following standards apply to disclosures relating to long-term care insurance. [1999, c. 292, §2 (NEW).]

1. Disclosures. The superintendent may adopt rules that include standards for full and fair disclosure setting forth the manner, content and required disclosures for the sale of long-term care insurance policies and certificates; terms of renewability; initial and subsequent conditions of eligibility; nonduplication of coverage provisions; coverage of dependents; preexisting conditions; termination of insurance; continuation or conversion; probationary periods; limitations, exceptions and reductions; elimination periods; requirements for replacement; recurrent conditions; and definitions of terms. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 292, §2 (NEW) .]

2. Outline of coverage. An outline of coverage must be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means that prominently direct the attention of the recipient to the document and its purpose. In the case of producer solicitations, an insurance producer shall deliver the outline of coverage prior to the presentation of an application or enrollment form. In the case of direct response solicitations, the outline of coverage must be presented in conjunction with any application or enrollment form. In the case of a policy issued to an employer group as described in section 2804, a labor union group as described in section 2805 or a trustee group as described in section 2806, an outline of coverage is not required to be provided if the information described in this subsection is contained in other materials relating to enrollment that have been filed with and approved by the superintendent. The outline of coverage must be in a standard format, including style, arrangement, overall appearance and content, prescribed by the superintendent and must include the following information:

A. A description of the principal benefits and coverage provided in the policy or certificate; [1999, c. 292, §2 (NEW).]

B. A statement of the principal exclusions, reductions and limitations contained in the policy or certificate; [1999, c. 292, §2 (NEW).]

C. A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premium. Continuation or conversion provisions of group coverage must be specifically described; [1999, c. 292, §2 (NEW).]

D. A statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions; [1999, c. 292, §2 (NEW).]

E. A description of the terms under which the policy or certificate may be returned and premium refunded; [1999, c. 292, §2 (NEW).]

F. A statement as to whether the policy or certificate is intended to be qualified for purposes of federal and state individual income taxes; and [1999, c. 292, §2 (NEW).]

G. A brief description of the relationship of cost of care and benefits. [1999, c. 292, §2 (NEW).]

[ 1999, c. 292, §2 (NEW) .]

3. Qualification for purposes of federal and state individual income taxes. The face page of all long-term care insurance policies and certificates must contain a prominent statement as to whether the policy or certificate is intended to be qualified for purposes of federal and state individual income taxes.

[ 1999, c. 292, §2 (NEW) .]

4. Individual life insurance policy that provides long-term care benefits. At the time of policy or certificate delivery, a policy summary must be delivered for an individual life insurance policy that provides long-term care benefits within the policy or by rider. In the case of direct response solicitations, the insurer shall deliver the policy summary upon the applicant's request but, regardless of a request, the insurer shall make such delivery no later than at the time of policy delivery. In addition to complying with all applicable requirements, the summary also must include:

A. An explanation of how the long-term care benefits interact with other components of the policy, including deductions from death benefits; [1999, c. 292, §2 (NEW).]

B. An illustration of the amount of benefits, the length of benefits and the guaranteed lifetime benefits, if any, for each covered person; [1999, c. 292, §2 (NEW).]

C. Any exclusions, reductions and limitations on benefits of long-term care; [1999, c. 292, §2 (NEW).]

D. A statement indicating whether any long-term care inflation protection option required by law is available under this policy; and [1999, c. 292, §2 (NEW).]

E. If applicable to the policy or certificate type, the summary must also include:

(1) A disclosure of the effects of exercising other rights under the policy;

(2) A disclosure of guarantees related to long-term care costs of insurance charges; and

(3) Current and projected maximum lifetime benefits. [1999, c. 292, §2 (NEW).]

The provisions of the policy or certificate summary listed in this subsection may be incorporated into a basic illustration required to be delivered in accordance with the life insurance policy summary that is required to be delivered in accordance with this Title governing life insurance policy summaries or with comparable statutory requirements in any other state.

[ 1999, c. 292, §2 (NEW) .]

5. Certificates of group long-term care insurance. A certificate issued pursuant to a group long-term care insurance policy that is delivered or issued for delivery in this State must include:

A. A description of the principal benefits and coverage provided in the policy; [1999, c. 292, §2 (NEW).]

B. A statement of the principal exclusions, reductions and limitations contained in the policy; and [1999, c. 292, §2 (NEW).]

C. A statement that the group master policy determines governing contractual provisions and that the policy is available for viewing in the offices of the policyholder and will be copied for the certificate holder upon request at no cost. [1999, c. 292, §2 (NEW).]

[ 1999, c. 292, §2 (NEW) .]

SECTION HISTORY

1999, c. 292, §2 (NEW).



24-A §5075. Required provisions; prohibitions; loss ratio standards for long-term care insurance

1. Prohibitions. A long-term care insurance policy or certificate may not:

A. Be canceled, nonrenewed or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual; [1999, c. 292, §2 (NEW).]

B. Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder; or [1999, c. 292, §2 (NEW).]

C. Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than for lower levels of care. [1999, c. 292, §2 (NEW).]

[ 1999, c. 292, §2 (NEW) .]

2. Preexisting condition. A long-term care insurance policy or certificate must provide coverage for preexisting conditions in accordance with the following.

A. A policy or certificate may not define "preexisting condition" in a manner that is more restrictive than the following: "Preexisting condition" means a condition for which medical advice or treatment was recommended by or received from a provider of health care services within 6 months preceding the effective date of coverage of an insured person. [1999, c. 292, §2 (NEW).]

B. A policy or certificate may not exclude coverage for a loss or confinement that is the result of a preexisting condition unless such loss or confinement begins within 6 months following the effective date of coverage of an insured person. [1999, c. 292, §2 (NEW).]

C. The definition of "preexisting condition" in paragraph A does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant and, on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in paragraph B expires. A long-term care insurance policy or certificate may not exclude, or use waivers or riders of any kind to exclude, limit or reduce, coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in paragraph B. [1999, c. 292, §2 (NEW).]

D. The superintendent may extend the limitation periods set forth in paragraphs A and B with regard to specific age group categories in specific policy forms upon findings that the extension is in the best interest of the public. [1999, c. 292, §2 (NEW).]

[ 1999, c. 292, §2 (NEW) .]

3. Prior hospitalization or institutionalization. A long-term care insurance policy or certificate that contains provisions regarding prior hospitalization or institutionalization must comply with the following requirements.

A. A long-term care insurance policy or certificate may not be delivered or issued for delivery in this State if the policy:

(1) Conditions eligibility for any benefits on a prior hospitalization requirement;

(2) Conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care; or

(3) Conditions eligibility for any benefits other than waiver of premium, post-confinement, post-acute care or recuperative benefits on a prior institutionalization requirement. [1999, c. 292, §2 (NEW).]

B. A long-term care insurance policy or certificate containing post-confinement, post-acute care or recuperative benefits must clearly label such limitations or conditions, including any required number of days of confinement, in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits." [1999, c. 292, §2 (NEW).]

C. A long-term care insurance policy, certificate or rider that conditions eligibility of noninstitutional benefits on the prior receipt of institutional care may not require a prior institutional stay of more than 30 days. [1999, c. 292, §2 (NEW).]

D. The superintendent may adopt rules further restricting the use of prior institutionalization requirements. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1999, c. 292, §2 (NEW).]

[ 1999, c. 292, §2 (NEW) .]

4. Free-look provision. Applicants for long-term care insurance have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. A long-term care insurance policy or certificate must have a notice prominently printed on the first page or attached to the policy or certificate stating in substance that the applicant has the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason.

[ 1999, c. 292, §2 (NEW) .]

5. Benefit payment status report on long-term care benefits. Any time a long-term care benefit that is funded through a life insurance policy or certificate by the acceleration of the death benefit is in benefit payment status, a monthly report must be provided to the policyholder or certificate holder. The report must include:

A. Any long-term care benefits paid out during the month; [1999, c. 292, §2 (NEW).]

B. An explanation of any changes in the policy, including changes in death benefits or cash values, due to long-term care benefits being paid out; and [1999, c. 292, §2 (NEW).]

C. The amount of long-term care benefits existing or remaining. [1999, c. 292, §2 (NEW).]

[ 1999, c. 292, §2 (NEW) .]

6. Loss ratios. The superintendent may adopt rules establishing loss ratio standards for long-term care insurance policies if a specific reference to long-term care insurance policies or certificates is contained in the rules. Any loss ratio standards for employer groups as described in section 2804 and labor union groups as described in section 2805 apply to the group policy and not to certificates. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 292, §2 (NEW) .]

7. Marketing as long-term care or nursing home insurance. This chapter applies to any policy, certificate or rider advertised, marketed or offered as long-term care or nursing home insurance.

[ 1999, c. 292, §2 (NEW) .]

SECTION HISTORY

1999, c. 292, §2 (NEW).



24-A §5075-A. Certification by superintendent

1. Filing of form. An insurer, nonprofit hospital or medical service organization or nonprofit health care plan may request, at the time it files a policy or contract for approval for issuance or delivery in the State or at any time thereafter, that the superintendent certify the policy or contract as a long-term care insurance policy.

[ 2001, c. 679, §1 (NEW); 2001, c. 679, §6 (AFF) .]

2. Determination. Within 60 days after receipt of a request for certification, the superintendent shall in writing:

A. Certify that the policy or contract complies with this section; [2001, c. 679, §1 (NEW); 2001, c. 679, §6 (AFF).]

B. Deny the request and state the reasons for the denial; or [2001, c. 679, §1 (NEW); 2001, c. 679, §6 (AFF).]

C. Notify the insurer, nonprofit hospital or medical service organization or nonprofit health care plan that an insufficient basis exists for determining whether a certification should be made and indicate the nature of the insufficiency. [2001, c. 679, §1 (NEW); 2001, c. 679, §6 (AFF).]

[ 2001, c. 679, §1 (NEW); 2001, c. 679, §6 (AFF) .]

3. Standards for compliance. The superintendent shall certify a policy or contract submitted for review under this section as a long-term care insurance policy if the superintendent finds that the policy or contract complies with all the standards applicable to long-term care policies set forth in this chapter and in chapters 27, 33 and 35 and rules adopted pursuant to those chapters by the superintendent. Waivers granted under the rules must be taken into consideration.

[ 2001, c. 679, §1 (NEW); 2001, c. 679, §6 (AFF) .]

SECTION HISTORY

2001, c. 679, §1 (NEW). 2001, c. 679, §6 (AFF).



24-A §5076. Incontestability period

1. Policies or certificates in effect for less than 6 months. For a policy or certificate that has been in effect for less than 6 months, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that was material to the acceptance for coverage.

[ 1999, c. 292, §2 (NEW) .]

2. Policies or certificates in effect for more than 6 months but less than 2 years. For a policy or certificate that has been in effect for at least 6 months but less than 2 years, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that was both material to the acceptance for coverage and that pertains to the condition for which benefits are sought.

[ 1999, c. 292, §2 (NEW) .]

3. Policies or certificates in effect for 2 years or more. After a policy or certificate has been in effect for at least 2 years, the policy or certificate may not be contested upon the grounds of misrepresentation alone. The policy or certificate may be contested only upon a showing that the insured knowingly and intentionally misrepresented relevant facts relating to the insured's health.

[ 1999, c. 292, §2 (NEW) .]

4. Field-issued policies or certificates. A long-term care insurance policy or certificate may not be field-issued if the compensation to the field issuer is based on the number of policies or certificates issued. For the purposes of this subsection, "field-issued" means a policy or certificate issued by a producer or a 3rd-party administrator pursuant to the underwriting authority granted to the producer or 3rd-party administrator by an insurer using the insurer's underwriting guidelines.

[ 2007, c. 232, §1 (AMD) .]

5. Recovery of benefit payments by the insurer. If an insurer has paid benefits under the long-term care insurance policy or certificate, the benefit payments may not be recovered by the insurer if the policy or certificate is rescinded.

[ 1999, c. 292, §2 (NEW) .]

6. Death of the insured. Upon the death of the insured, this section does not apply to the remaining death benefit of a life insurance policy that accelerates benefits for long-term care and the remaining death benefits under these policies are governed by sections 2507 and 2615 relating to the incontestability requirements for individual and group life insurance. In all other events, this section applies to life insurance policies that accelerate benefits for long-term care.

[ 1999, c. 292, §2 (NEW) .]

SECTION HISTORY

1999, c. 292, §2 (NEW). 2007, c. 232, §1 (AMD).



24-A §5077. Nonforfeiture benefits

1. Offer required. Except as provided in subsection 2, a long-term care insurance policy or certificate may not be delivered or issued for delivery in this State unless the policyholder or certificate holder has been offered the option of purchasing a policy or certificate that includes a nonforfeiture benefit. The offer of a nonforfeiture benefit may be in the form of a rider that is attached to the policy. If the policyholder or certificate holder declines the nonforfeiture benefit, the insurer shall provide a contingent benefit upon lapse that must be made available for a specified period of time following a substantial increase in premium rates.

[ 1999, c. 292, §2 (NEW) .]

2. Group policyholders. When a group long-term care insurance policy is issued, the offer required in subsection 1 must be made to the group policyholder. If the group long-term care insurance policy is issued to a group described in section 2808 other than to a continuing care retirement community or other similar entity, the offer must be made to each proposed certificate holder.

[ 1999, c. 292, §2 (NEW) .]

3. Rules. The superintendent shall adopt rules specifying the type or types of nonforfeiture benefits to be offered as part of long-term care insurance policies and certificates, the standards for nonforfeiture benefits and the standards regarding contingent benefit upon lapse, including a determination of the specified period of time during which a contingent benefit upon lapse is available and the substantial premium rate increase that triggers a contingent benefit upon lapse as described in subsection 1. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 292, §2 (NEW) .]

SECTION HISTORY

1999, c. 292, §2 (NEW).



24-A §5078. Rulemaking

The superintendent shall adopt rules to promote premium adequacy, to protect a policyholder and a certificate holder in the event of substantial rate increases and to establish minimum standards for marketing practices, insurance producer compensation, insurance producer education, insurance producer testing, penalties and reporting practices for long-term care insurance. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 232, §2 (AMD).]

SECTION HISTORY

1999, c. 292, §2 (NEW). 2007, c. 232, §2 (AMD).



24-A §5079. Penalties

In addition to any other penalties provided by this Title or the laws of this State, an insurer or insurance producer that violates any requirement of this chapter or rule adopted pursuant to this chapter relating to the regulation of long-term care insurance or the marketing of such insurance is subject to a fine of up to the greater of 3 times the amount of commissions paid for each policy involved in the violation or $10,000. [1999, c. 292, §2 (NEW).]

SECTION HISTORY

1999, c. 292, §2 (NEW).



24-A §5080. Applicability

This chapter applies to long-term care policies and certificates issued or delivered in this State on or after January 1, 2000. Policies and certificates issued prior to January 1, 2000 and remaining in effect on that date are subject to the requirements of chapter 68. Those policies and any certificates issued pursuant to those policies prior to January 1, 2000 continue in effect subsequent to the enactment of this chapter. [1999, c. 292, §2 (NEW).]

All certificates of coverage issued or delivered to residents of this State after January 1, 2000 must meet the requirements of this chapter and any rules adopted pursuant to this chapter, except that long-term care policies or certificates issued pursuant to a provision included in a policy approved in accordance with chapter 68 giving a policyholder or certificate holder a right to purchase or increase coverage at a later date may be issued with benefits consistent with chapter 68 after January 1, 2000. [1999, c. 292, §2 (NEW).]

SECTION HISTORY

1999, c. 292, §2 (NEW).



24-A §5081. Producer training requirements

1. Training required. An individual may not sell, solicit or negotiate long-term care insurance unless:

A. The individual is licensed as a life or health insurance producer; [2007, c. 232, §3 (NEW).]

B. The individual has completed a one-time training course that is no less than 8 hours in length; and [2007, c. 232, §3 (NEW).]

C. The individual completes ongoing training of no less than 4 hours every 24 months thereafter. [2007, c. 232, §3 (NEW).]

An individual licensed as a life or health insurance provider and who is actively selling, soliciting or negotiating long-term care insurance as of the effective date of this section must complete a one-time training course by July 1, 2008 and ongoing training every 24 months thereafter in order to continue selling, soliciting or negotiating long-term care insurance.

The training required by this subsection must meet the requirements set forth in subsection 2. The training requirements of subsection 2 may be approved as continuing education courses under chapter 16, subchapter 7.

[ 2007, c. 232, §3 (NEW) .]

2. Content of training. The one-time training required by this section must consist of topics related to long-term care insurance, long-term care services and, if applicable, qualified state long-term care insurance partnership programs, including, but not limited to:

A. State and federal regulations and requirements and the relationship between the Long-term Care Partnership Program established in Title 22, section 3174-GG and other public and private coverage of long-term care services, including Medicaid; [2007, c. 232, §3 (NEW).]

B. Available long-term care services and providers; [2007, c. 232, §3 (NEW).]

C. Changes or improvements in long-term care services or providers; [2007, c. 232, §3 (NEW).]

D. Alternatives to the purchase of private long-term care insurance; [2007, c. 232, §3 (NEW).]

E. The effect of inflation on benefits and the importance of inflation protection; and [2007, c. 232, §3 (NEW).]

F. Consumer suitability standards and guidelines. [2007, c. 232, §3 (NEW).]

The training required by this section may not include training that is specific to an insurer or company product or that includes any sales or marketing information, materials or training other than that required by state or federal law.

[ 2007, c. 232, §3 (NEW) .]

3. Verification. An insurer shall:

A. Obtain verification that a producer has received training required by this section before the producer may sell, solicit or negotiate the insurer's long-term care insurance products; [2007, c. 232, §3 (NEW).]

B. Maintain records of the verification under paragraph A for at least 3 years; and [2007, c. 232, §3 (NEW).]

C. Make verification records available to the superintendent upon request. [2007, c. 232, §3 (NEW).]

[ 2007, c. 232, §3 (NEW) .]

4. Records. An insurer shall maintain records with respect to the training of its producers concerning the distribution of its partnership policies that will allow the superintendent to provide assurance to the Department of Health and Human Services that producers have received the training required by this section and that its producers have demonstrated an understanding of the partnership policies and their relationship to public and private coverage of long-term care, including Medicaid, in this State. The records must be maintained for a period of at least 3 years after each producer has received the training required by this section and must be made available to the superintendent upon request.

[ 2007, c. 232, §3 (NEW) .]

5. Reciprocity. The satisfaction of training requirements in this section in another state is considered to satisfy the training requirements in this section.

[ 2007, c. 232, §3 (NEW) .]

SECTION HISTORY

2007, c. 232, §3 (NEW).



24-A §5082. Long-term Care Partnership Program; availability of qualified policies

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Eligible policyholder" means:

(1) An individual who holds a qualified individual policy issued before or during the notice period by an insurer that actively markets individual partnership policies in this State on or after the effective date of this section and is not receiving benefits or in a waiting period to receive benefits; or

(2) An employer or other group policyholder that holds a qualified group policy issued before or during the notice period by an insurer that actively markets group partnership policies in this State on or after the effective date of this section. [2011, c. 198, §1 (NEW).]

B. "Long-term Care Partnership Program" means the Long-term Care Partnership Program established in Title 22, section 3174-GG. [2011, c. 198, §1 (NEW).]

C. "Notice period" means the period between July 1, 2004 and the date an insurer begins actively marketing partnership policies in this State. [2011, c. 198, §1 (NEW).]

D. "Partnership policy" means a long-term care insurance policy with an effective date of July 1, 2009 or later that is offered with the intent to meet the requirements of the Long-term Care Partnership Program. [2011, c. 198, §1 (NEW).]

E. "Qualified policy" means a long-term care insurance policy that is offered with the intent to meet the requirements of 26 United States Code, Section 7702B(b). [2011, c. 198, §1 (NEW).]

[ 2011, c. 198, §1 (NEW) .]

2. Notice. The following provisions apply to an insurer that actively markets a partnership policy in this State on or after the effective date of this section. With respect to an employer group, an insurer shall provide any notice required under this section to the employer that is the policyholder of a qualified policy.

A. An insurer that actively markets partnership policies in this State as of the effective date of this section shall provide notice to an eligible policyholder that purchased a qualified policy during the notice period that the policyholder may be able to participate in the Long-term Care Partnership Program. The insurer shall initiate the exchange process in accordance with subsection 4 within 12 months of the effective date of this section. [2011, c. 198, §1 (NEW).]

B. An insurer that begins to actively market partnership policies in this State after the effective date of this section shall provide notice to an eligible policyholder that purchased a qualified policy during the notice period that the policyholder may be able to participate in the Long-term Care Partnership Program. The insurer shall initiate the exchange process in accordance with subsection 4 within 12 months of the date the insurer begins to market partnership policies in this State. [2011, c. 198, §1 (NEW).]

[ 2011, c. 198, §1 (NEW) .]

3. Request for review. In addition to the requirements of subsection 2, at the request of an eligible policyholder of a qualified policy issued prior to the notice period, an insurer that actively markets partnership policies in this State shall review the qualified policy to identify whether the qualified policy meets the requirements of the Long-term Care Partnership Program and take an action described in subsection 4, paragraph A or B. If a request for review under this subsection is made more than 12 months after the effective date of this section, the insurer has no obligation to review the policy.

[ 2011, c. 198, §1 (NEW) .]

4. Exchange process. An insurer that actively markets partnership policies in this State shall identify those qualified policies issued during the notice period that currently meet all the requirements of the Long-term Care Partnership Program as specified in Bureau of Insurance Bulletin 368 dated January 22, 2010 for use with the Long-term Care Partnership Program and those that do not meet all of the requirements and:

A. For those qualified policies that currently meet all of the requirements, issue to each policyholder the Important Notice Regarding Your Policy's Long-term Care Insurance Partnership Status, as prescribed in the Appendix of Bureau of Insurance Bulletin 368 dated January 22, 2010, along with a policy amendment reflecting the effective date of the partnership status; and [2011, c. 198, §1 (NEW).]

B. For those qualified policies that do not meet all of the requirements, notify each policyholder that the policy may be eligible for an exchange to a partnership policy. The insurer shall also notify the policyholder that the exchange is subject to underwriting and that the premium for the new policy is based on the policyholder's attained age on the date of the exchange. The policyholder has 60 days from the date of the notice to consider this offer. If the policyholder accepts the offer after 60 days, the insurer is not obligated to process an exchange. If the policyholder requests additional coverage, the additional coverage is also subject to underwriting and the premium for the additional coverage must be based on the policyholder's attained age on the date the changes take effect. [2011, c. 198, §1 (NEW).]

[ 2011, c. 198, §1 (NEW) .]

5. Individual policyholder no longer receiving benefits. If an individual policyholder is not an eligible policyholder because the policyholder is receiving benefits or is in a waiting period to receive benefits, that individual policyholder has 12 months from the expiration of any waiting period after which the policyholder does not begin to receive benefits or from the expiration of any period when benefits have ended to request a review by an insurer as otherwise provided under subsection 3.

[ 2011, c. 198, §1 (NEW) .]

6. Applicability. If an insurer does not actively market both individual and group partnership policies in this State, this section applies to that insurer only with respect to the particular market in which the insurer actively markets partnership policies.

[ 2011, c. 198, §1 (NEW) .]

SECTION HISTORY

2011, c. 198, §1 (NEW).



24-A §5083. Payment of claims

1. Notice of claim for benefits; response by insured. Notwithstanding any other provision of this Title, upon receipt of a notice of claim for benefits under a policy or certificate of long-term care insurance delivered or issued for delivery in this State, an insurer, whether actively marketing or renewing long-term care insurance in this State, shall provide the insured a written statement with sufficient detail to permit the insured to understand and respond with the documentation specified in subsection 2. The written statement must be provided by the insurer within 10 business days following receipt of the notice of claim. For purposes of this section, "insured" includes a person designated by the insured as the insured's representative.

[ 2013, c. 278, §2 (NEW) .]

2. Documentation. The documentation an insurer may require of an insured for the payment of a claim for benefits under a policy or certificate of long-term care insurance includes, but is not limited to:

A. A statement from the insured making the claim for benefits; [2013, c. 278, §2 (NEW).]

B. A signed release permitting the insurer to obtain personal health care information about the insured pursuant to the federal Health Insurance Portability and Accountability Act of 1996; [2013, c. 278, §2 (NEW).]

C. A statement from the insured's physician, including the appropriate diagnosis and a treatment and care plan for the insured; [2013, c. 278, §2 (NEW).]

D. A statement from the long-term care provider rendering services to the insured, including an itemized bill for services, the provider's license number and any daily nursing notes; and [2013, c. 278, §2 (NEW).]

E. A copy of any power of attorney executed by the insured. [2013, c. 278, §2 (NEW).]

Except for information solely in the possession of the insured, the burden is on the insurer to obtain any information other than that described in paragraphs A to E that is reasonably necessary to pay or continue paying the claim. The insured has a continuing obligation to cooperate with the insurer in order for the insurer to obtain needed information.

[ 2013, c. 278, §2 (NEW) .]

3. Payment of claim. A claim for payment of benefits under a policy or certificate of long-term care insurance delivered or issued for delivery in this State is payable within 30 days after the documentation and information identified in subsection 2 as reasonably necessary to pay the claim for benefits have been received by the insurer. Within 30 days after receipt of that documentation and information, the insurer shall either pay the claim or issue a written notice to the insured declining to pay all or part of the claim and the specific reason for denial in accordance with this subsection.

A. An insurer may not extend the time for payment of a claim beyond 30 days after receipt of documentation and information related to a technical issue as designated in rules adopted by the bureau. [2013, c. 278, §2 (NEW).]

B. Except as provided in paragraph A, an insurer may delay payment of a claim and request additional documentation and information related to a substantive issue as designated in rules adopted by the bureau. [2013, c. 278, §2 (NEW).]

[ 2013, c. 278, §2 (NEW) .]

4. Ongoing claim. Except for information solely in the possession of the insured, if, during the course of an ongoing claim for benefits paid on a monthly or recurring basis, the insurer identifies the need for additional reasonable documentation to ensure the insured remains entitled to benefits under the policy or certificate of long-term care insurance, the burden is on the insurer to obtain that information. The insured has a continuing obligation to cooperate with the insurer in order for the insurer to obtain needed information.

[ 2013, c. 278, §2 (NEW) .]

5. Appeals of claims denials. An insured who receives a claims denial in accordance with this section has the right to internal appeal and, after exhausting an insurer's internal appeals process, the right to request an external review. The superintendent shall adopt rules to determine the standards for internal appeal and external review in a manner consistent with model legislation adopted by the National Association of Insurance Commissioners, or its successor organization. The written notice to the insured declining to pay all or part of the claim as required by subsection 3 must include a statement informing the insured of the insured's rights to internal appeal and external review and a statement of the insured's right to seek assistance or file a complaint with the bureau and the toll-free telephone number of the bureau.

[ 2013, c. 278, §2 (NEW) .]

6. Interest on overdue claim. An undisputed claim that is not paid within 30 days is overdue. If an insurer fails to pay an undisputed claim or any undisputed part of the claim when due, the amount of the overdue claim or part of the claim bears interest at the rate of 1 1/2% per month after the due date.

[ 2013, c. 278, §2 (NEW) .]

7. Attorney's fees. Reasonable attorney's fees for advising and representing a claimant on an overdue claim or action for an overdue claim must be paid by the insurer if overdue benefits are recovered in an action against the insurer or if overdue benefits are paid after receipt of notice of the attorney's representation.

[ 2013, c. 278, §2 (NEW) .]

8. No limitation on action by insured. This section does not prohibit or limit any claim or action for a claim that the insured has against the insurer.

[ 2013, c. 278, §2 (NEW) .]

9. Rules. The superintendent may adopt or amend rules in order to carry out the purposes of this section. Rules adopted pursuant to this section, including amendments to existing rules designated as major substantive, are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 278, §2 (NEW) .]

SECTION HISTORY

2013, c. 278, §2 (NEW).






Chapter 69: MAINE PRODUCT LIABILITY RISK RETENTION ACT

24-A §6001. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 524, §5 (NEW). 1987, c. 481, §2 (RP).



24-A §6002. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 524, §5 (NEW). 1987, c. 481, §2 (RP).



24-A §6003. Risk retention groups organized in this State (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 524, §5 (NEW). 1987, c. 481, §2 (RP).



24-A §6004. Risk retention groups not chartered in this State (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 524, §5 (NEW). 1987, c. 481, §2 (RP).



24-A §6005. Agents and brokers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 524, §5 (NEW). 1987, c. 481, §2 (RP).



24-A §6006. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 524, §5 (NEW). 1987, c. 481, §2 (RP).



24-A §6007. Restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 524, §5 (NEW). 1987, c. 481, §2 (RP).



24-A §6008. Exemption from compulsory associations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 524, §5 (NEW). 1987, c. 481, §2 (RP).



24-A §6009. Examination for financial impairment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 524, §5 (NEW). 1987, c. 481, §2 (RP).



24-A §6010. Delinquency proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 524, §5 (NEW). 1987, c. 481, §2 (RP).



24-A §6011. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 524, §5 (NEW). 1987, c. 481, §2 (RP).



24-A §6012. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 524, §5 (NEW). 1987, c. 481, §2 (RP).






Chapter 71: MAINE HIGH-RISK INSURANCE ORGANIZATION

24-A §6051. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§H5,H8 (NEW). 1989, c. 308, §1 (AMD). 1993, c. 410, §R4 (AFF). 1993, c. 410, §R3 (RP).



24-A §6052. Creation of the organization and board of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§H5,H8 (NEW). 1989, c. 308, §2 (AMD). 1991, c. 528, §Q5 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 578, §1 (AMD). 1991, c. 591, §Q5 (AMD). 1991, c. 837, §§A51,52 (AMD). 1991, c. 837, §A85 (AFF). 1993, c. 410, §R4 (AFF). 1993, c. 410, §R3 (RP).



24-A §6053. Duties of the board of directors; reporting requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§H5,H8 (NEW). 1991, c. 578, §2 (AMD). 1991, c. 837, §§A53-55 (AMD). 1993, c. 410, §R4 (AFF). 1993, c. 410, §R3 (RP).



24-A §6054. The authority of the organization (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§H5,H8 (NEW). 1993, c. 410, §R4 (AFF). 1993, c. 410, §R3 (RP).



24-A §6055. Program administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§H5,H8 (NEW). 1989, c. 308, §3 (AMD). 1991, c. 578, §3 (AMD). 1993, c. 410, §R4 (AFF). 1993, c. 410, §R3 (RP).



24-A §6056. Assessments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§H5,H8 (NEW). RR 1993, c. 1, §68 (COR). 1993, c. 410, §R4 (AFF). 1993, c. 410, §R3 (RP).



24-A §6057. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§H5,H8 (NEW). 1989, c. 308, §4 (AMD). 1993, c. 410, §R4 (AFF). 1993, c. 410, §R3 (RP).



24-A §6058. Benefits (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§H5,H8 (NEW). 1989, c. 875, §H1 (AMD). 1993, c. 410, §R4 (AFF). 1993, c. 410, §R3 (RP).



24-A §6058-A. Employer responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 877, §1 (NEW). 1993, c. 410, §R4 (AFF). 1993, c. 410, §R3 (RP).



24-A §6059. Premiums (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§H5,H8 (NEW). 1991, c. 578, §4 (AMD). 1993, c. 410, §R4 (AFF). 1993, c. 410, §R3 (RP).



24-A §6059-A. Community rating (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 578, §5 (NEW). 1993, c. 410, §R4 (AFF). 1993, c. 410, §R3 (RP).



24-A §6060. Duty of health insurance agents and brokers or insurers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§H5,H8 (NEW). 1993, c. 410, §R4 (AFF). 1993, c. 410, §R3 (RP).



24-A §6061. Sunset provision (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§H5,H8 (NEW). 1989, c. 875, §H2 (AMD). 1991, c. 837, §A56 (RP).






Chapter 72: SPECIAL SELECT COMMISSION ON ACCESS TO HEALTH CARE

24-A §6071. Commission established (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§H5,H8 (NEW). 1991, c. 622, §L10 (RP).



24-A §6072. Membership; appointment; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§H5,H8 (NEW). 1991, c. 622, §L10 (RP).






Chapter 72-A: MAINE LIABILITY RISK RETENTION ACT

24-A §6091. Short title

This chapter shall be known and may be cited as the Maine Liability Risk Retention Act. [1987, c. 481, §3 (NEW).]

SECTION HISTORY

1987, c. 481, §3 (NEW).



24-A §6092. Purpose

The purpose of this Act is to regulate the formation and operation of risk retention groups and purchasing groups in this State formed pursuant to the provisions of the Risk Retention Amendments of 1986, United States Code, Title 15, Section 3901, et seq., to the extent permitted by that law. [1987, c. 481, §3 (NEW).]

SECTION HISTORY

1987, c. 481, §3 (NEW).



24-A §6093. Definitions

As used in this Act, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 481, §3 (NEW).]

1. Completed operations liability. "Completed operations liability" means liability arising out of the installation, maintenance or repair of any product at a site which is not owned or controlled by:

A. Any person who performs that work; or [1987, c. 481, §3 (NEW).]

B. Any person who hires an independent contractor to perform that work, but shall include liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability. [1987, c. 481, §3 (NEW).]

[ 1987, c. 481, §3 (NEW) .]

2. Domicile. "Domicile," for purposes of determining the state in which a purchasing group is domiciled, means:

A. For a corporation, the state in which the purchasing group is incorporated; and [1987, c. 481, §3 (NEW).]

B. For an unincorporated entity, the state of its principal place of business. [1987, c. 481, §3 (NEW).]

[ 1987, c. 481, §3 (NEW) .]

3. Hazardous financial condition. "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able:

A. To meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or [1987, c. 481, §3 (NEW).]

B. To pay other obligations in the normal course of business. [1987, c. 481, §3 (NEW).]

[ 1987, c. 481, §3 (NEW) .]

4. Impairment. "Impairment," as to a risk retention group, exists when:

A. If a stock corporation, the sum of the group's liabilities and paid-in capital stock exceeds its assets; [1987, c. 481, §3 (NEW).]

B. If a mutual company, the sum of its liabilities and required minimum basic surplus exceeds its assets; and [1987, c. 481, §3 (NEW).]

C. If other than a stock or mutual company, the sum of liabilities and any fund balance equal to the amount of basic surplus required of a mutual company exceeds its assets. [1987, c. 481, §3 (NEW).]

[ 1987, c. 481, §3 (NEW) .]

5. Insurance. "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of this State.

[ 1987, c. 481, §3 (NEW) .]

6. Liability. "Liability" means:

A. Legal liability for damages, including costs of defense, legal costs and fees and other claims expenses, because of injuries to other persons, damage to their property or other damage or loss to such other persons resulting from or arising out of:

(1) Any business, whether profit or nonprofit, trade, product, services, including professional services, premises or operations; or

(2) Any activity of any state or local government or any agency or political subdivision of state or local government; and [1987, c. 481, §3 (NEW).]

B. Does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act, United States Code, Title 45, Section 51, et seq. [1987, c. 481, §3 (NEW).]

[ 1987, c. 481, §3 (NEW) .]

7. Personal risk liability. "Personal risk liability" means liability for damages because of injury to any person, damage to property or other loss or damage resulting from any personal, familial or household responsibilities or activities, rather than from responsibilities or activities referred to in subsection 6.

[ 1987, c. 481, §3 (NEW) .]

8. Plan of operation or feasibility study. "Plan of operation or feasibility study" means an analysis which presents the expected activities and results of a risk retention group, including, at a minimum:

A. Information sufficient to verify that its members are engaged in businesses or activities similar or related with respect to the liability to which the members are exposed by virtue of any related, similar or consumer business, trade, product, services, premises or operation; [1987, c. 481, §3 (NEW).]

B. The coverages, deductibles, coverage limits, rates and rating classification systems for each line of insurance the group intends to offer; [1987, c. 481, §3 (NEW).]

C. Historical and expected loss experience, to the extent available, of the proposed members and national experience of similar exposures; [1987, c. 481, §3 (NEW).]

D. Pro forma financial statements and projections; [1987, c. 481, §3 (NEW).]

E. Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition; [1987, c. 481, §3 (NEW).]

F. Identification of management, underwriting and claim procedures, marketing methods, managerial oversight methods and investment policies; and [1987, c. 481, §3 (NEW).]

G. Such other matters as may be prescribed by the superintendent for liability insurance companies authorized by the insurance laws of the state in which the risk retention group is chartered. [1987, c. 481, §3 (NEW).]

[ 1987, c. 481, §3 (NEW) .]

9. Product liability. "Product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage or property damage, including damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of such a person when the incident giving rise to the claim occurred.

[ 1987, c. 481, §3 (NEW) .]

10. Product Liability Risk Retention Act of 1981. "Product Liability Risk Retention Act of 1981" means the United States Public Law 97-45, the United States Code, Title 15, Section 3901, et seq.

[ 1987, c. 481, §3 (NEW) .]

11. Purchasing group. "Purchasing group" means any group which:

A. Has, as one of its purposes, the purchase of liability insurance on a group basis; [1987, c. 481, §3 (NEW).]

B. Purchases such insurance only for its group members and only to cover their similar or related liability exposure, as described in paragraph C; [1987, c. 481, §3 (NEW).]

C. Is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations; and [1987, c. 481, §3 (NEW).]

D. Is domiciled in any state. [1987, c. 481, §3 (NEW).]

[ 1987, c. 481, §3 (NEW) .]

12. Risk Retention Amendments of 1986. "Risk Retention Amendments of 1986" means United States Public Law 99-563, United States Code, Title 15, Section 3901, et seq.

[ RR 2009, c. 2, §71 (COR) .]

13. Risk retention group. "Risk retention group" means any corporation or other limited liability association:

A. Whose primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group members; [1987, c. 481, §3 (NEW).]

B. Which is organized for the primary purpose of conducting the activity described under paragraph A; [1987, c. 481, §3 (NEW).]

C. Which:

(1) Is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or

(2) Before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before such date, had certified to the insurance superintendent of at least one state, which certification was accepted, that it satisfied the capitalization requirements of that state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since that date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability, as such terms were defined in the Product Liability Risk Retention Act of 1981, before the date of the enactment of the Risk Retention Amendments of 1986; [1987, c. 481, §3 (NEW).]

D. Which does not exclude any person from membership in the group solely to provide for members of such a group a competitive advantage over such a person; [1987, c. 481, §3 (NEW).]

E. Which:

(1) Has, as its owners, only persons who comprise the membership of the risk retention group and who are provided insurance by such group; or

(2) Has, as its sole owner, an organization which:

(a) Has as its members only persons who comprise the membership of the risk retention group; and

(b) Has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such groups; [1987, c. 481, §3 (NEW).]

F. Whose members are engaged in businesses or activities similar or related, with respect to the liability of which those members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations; [1987, c. 481, §3 (NEW).]

G. Whose activities do not include the provision of insurance other than:

(1) Liability insurance for assuming and spreading all or any portion of the liability of its group members; and

(2) Reinsurance with respect to the liability of any other risk retention group, or any members of such other group, which is engaged in businesses or activities so that this group or member meets the requirement described in paragraph F for membership in the risk retention group which provides that reinsurance; and [1987, c. 481, §3 (NEW).]

H. The name of which includes the phrase "Risk Retention Group." [1987, c. 481, §3 (NEW).]

[ 1987, c. 481, §3 (NEW) .]

14. State. "State" means any state of the United States or the District of Columbia.

[ 1987, c. 481, §3 (NEW) .]

15. Superintendent. "Superintendent" means the Superintendent of Insurance of this State or the commissioner, director or superintendent of insurance in any other state.

[ 1987, c. 481, §3 (NEW) .]

SECTION HISTORY

1987, c. 481, §3 (NEW). RR 2009, c. 2, §71 (COR).



24-A §6094. Risk retention groups chartered in this State

A risk retention group shall be chartered and authorized, pursuant to the provisions of this title, as a liability insurer to write only liability insurance pursuant to this Act and, except as provided elsewhere in this Act, must comply with all the laws, rules and requirements applicable to insurers chartered and licensed in this State and with section 6095 to the extent these requirements are not a limitation on laws, rules or requirements of this State. Before it may offer insurance in any state, each risk retention group shall also submit for approval to the superintendent a plan of operation or a feasibility study and revisions of that plan or study if the group intends to offer any additional lines of liability insurance. The group shall not offer any additional kinds of liability insurance in this State or in any other state, until a revision of such plan or study is approved by the superintendent. [1987, c. 481, §3 (NEW).]

In addition to other requirements for licensure, the risk retention group shall, at the time of filing its application for license, provide to the superintendent in summary form the following information: The identity of the initial members of the group, the identity of those individuals who organized the group or who will provide administrative services or otherwise influence or control the activities of the group, the amount, source and nature of initial capitalization, the coverages to be afforded, and the states in which the group intends to operate. Upon receipt of the information the superintendent shall forward it to the National Association of Insurance Commissioners. This notification shall not be deemed to satisfy other requirements of this chapter. [1987, c. 481, §3 (NEW).]

SECTION HISTORY

1987, c. 481, §3 (NEW).



24-A §6095. Risk retention groups not chartered in this State

Risk retention groups chartered and licensed in states other than this State and seeking to do business as a risk retention group in this State must comply with the laws of this State in the following manner. [1987, c. 481, §3 (NEW).]

1. Notice of operations and designation of agent for service of process. Before offering insurance in this State, a risk retention group shall submit to the superintendent:

A. A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, the date of chartering and organization, its principal place of business and such other information, including information on its membership, as the superintendent may require to verify that the risk retention group is qualified under section 6093, subsection 13; [1987, c. 481, §3 (NEW).]

B. A copy of its plan of operation or a feasibility study and applicable revisions of the plan or study submitted to its state of domicile, provided that the provision relating to the submission of a plan of operation or a feasibility study does not apply with respect to any line or classification of liability insurance that was defined in the Product Liability Risk Retention Act of 1981 before October 27, 1986 and was offered before that date by any risk retention group that had been chartered and operating for not less than 3 years before that date; and [1997, c. 592, §73 (AMD).]

C. A designation of an agent for the purpose of receiving service of legal documents or process. That designation is subject to the provisions of section 421, except that the appointment of a private agent is optional. A risk retention group that does not elect to designate an agent in accordance with section 421, subsection 1 shall appoint the superintendent as its agent. [2013, c. 238, Pt. E, §3 (AMD).]

[ 2013, c. 238, Pt. E, §3 (AMD) .]

2. Financial condition. Any risk retention group transacting business in this State shall submit to the superintendent:

A. Annually, on or before March 1st, a copy of the group's financial statement submitted to the state in which the risk retention group is chartered and licensed, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries who is qualified to certify casualty loss reserves; [1987, c. 481, §3 (NEW).]

B. A copy of each report of examination of the risk retention group as certified by the superintendent or public official conducting the examination; [1987, c. 481, §3 (NEW).]

C. Upon request by the superintendent, a copy of any audit performed with respect to the risk retention group; and [1987, c. 481, §3 (NEW).]

D. Such information as may be required to verify its continuing qualification as a risk retention group under section 6093, subsection 13. [1987, c. 481, §3 (NEW).]

[ 1987, c. 481, §3 (NEW) .]

3. Taxation. Each risk retention group shall be responsible for the payment of premium tax in accordance with Title 36, section 2513-A.

[ 1987, c. 481, §3 (NEW) .]

4. Deceptive, false or fraudulent practices. To the extent not preempted by the Risk Retention Amendments of 1986, any risk retention group shall be subject to the provisions of chapter 23, and Title 5, chapter 10.

[ 1987, c. 481, §3 (NEW) .]

5. Examination regarding financial condition. Any risk retention group must submit to an examination by the superintendent to determine its financial condition if the superintendent of the jurisdiction in which the group is chartered and licensed has not performed a timely examination or does not initiate an examination within 90 days after a request by the superintendent. Any such examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the National Association of Insurance Commissioner's Examiner Handbook, as applicable.

[ 1987, c. 481, §3 (NEW) .]

6. Notice to purchasers. Any policy issued by a risk retention group shall contain in 10 point type on the front page and the declaration page, the following notice:

"NOTICE

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group."

[ 1987, c. 481, §3 (NEW) .]

7. Prohibited acts regarding solicitation or sale. The following acts by a risk retention group are prohibited:

A. The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in those groups; and [1987, c. 481, §3 (NEW).]

B. The solicitation or sale of insurance by, or operation of, a risk retention group that is in a hazardous financial condition or is financially impaired. [1987, c. 481, §3 (NEW).]

[ 1987, c. 481, §3 (NEW) .]

8. Prohibition on ownership by an insurance company. No risk retention group shall be allowed to do business in this State if an insurance company is directly or indirectly a member or owner of that risk retention group, other than in the case of a risk retention group, all of whose members are insurance companies.

[ 1987, c. 481, §3 (NEW) .]

9. Prohibited coverage. No risk retention group may offer insurance policy coverage prohibited by the laws of this State or by the Risk Retention Amendments of 1986.

[ 1987, c. 481, §3 (NEW) .]

10. Delinquency proceedings. A risk retention group not chartered in this State and doing business in this State must comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state insurance superintendent if there has been a finding of financial impairment after an examination under subsection 5.

[ 1987, c. 481, §3 (NEW) .]

SECTION HISTORY

1987, c. 481, §3 (NEW). 1997, c. 592, §73 (AMD). 2013, c. 238, Pt. E, §3 (AMD).



24-A §6096. Compulsory associations

1. Financial contribution. No risk retention group may be required or permitted to join or contribute financially to any insurance insolvency guaranty fund or similar mechanism in this State, nor may any risk retention group or its insureds or claimants against its insureds, receive any benefit from any such fund for claims arising under the insurance policies issued by the risk retention group.

[ 1987, c. 481, §3 (NEW) .]

2. Insurer not authorized. When a purchasing group obtains insurance covering its members' risks from an insurer not authorized in this State or a risk retention group, these risks, wherever resident or located, shall not be covered by any insurance guaranty fund or similar mechanism in this State.

[ 1987, c. 481, §3 (NEW) .]

3. Authorized insurer. When a purchasing group obtains insurance covering its members' risks from an insurer authorized in this State, only risks resident or located in this State shall be covered by the Maine Insurance Guaranty Association subject to chapter 57, subchapter III.

[ 1987, c. 481, §3 (NEW) .]

SECTION HISTORY

1987, c. 481, §3 (NEW).



24-A §6097. Purchasing groups; exemption from certain laws relating to the group purchase of insurance

Any purchasing group meeting the criteria established under the provisions of the federal Liability Risk Retention Amendments of 1986 is exempt from any law of this State relating to the creation of groups for the purchase of insurance, prohibition of group purchasing or any law that discriminates against a purchasing group or its members. In addition, an insurer is exempt from any law of this State that prohibits providing, or offering to provide, to a purchasing group or its members advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages or other matters. A purchasing group and any insurer that provides coverage to a purchasing group with Maine members are subject to all other applicable laws of this State, including, but not limited to, chapters 25, 27 and 39. [RR 1991, c. 2, §93 (COR).]

SECTION HISTORY

1987, c. 481, §3 (NEW). 1989, c. 724, §1 (AMD). RR 1991, c. 2, §93 (COR).



24-A §6098. Notice and registration requirements of purchasing groups

1. Notice. A purchasing group that intends to do business in this State shall, prior to doing business, pay the appropriate fee at the rate specified in section 601 and furnish notice to the superintendent to:

A. Identify the state in which the group is domiciled; [1987, c. 481, §3 (NEW).]

B. Specify the lines and classifications of liability insurance that the purchasing group intends to purchase; [1993, c. 221, §30 (AMD).]

C. Identify the insurance company from which the group intends to purchase its insurance and the domicile of that company; [1987, c. 481, §3 (NEW).]

D. Specify the method by which, and the person or persons, if any, through whom insurance will be offered to its members whose risks are resident or located in this State; [1987, c. 481, §3 (NEW).]

E. Identify the principal place of business of the group; and [1987, c. 481, §3 (NEW).]

F. Provide such other information as may be required by the superintendent to verify that the purchasing group is qualified under section 6093, subsection 11 to determine where the purchasing group is located and to determine appropriate tax treatment. [1993, c. 313, §37 (AMD).]

[ 1993, c. 313, §37 (AMD) .]

2. Registration. The purchasing group shall register with the superintendent and designate the superintendent as its agent solely for the purpose of receiving service of legal documents or process, except that the requirements do not apply in the case of a purchasing group:

A. That in any state of the United States:

(1) Was domiciled before April 2, 1986; and

(2) Is domiciled on and after October 27, 1986; [1997, c. 592, §74 (AMD).]

B. That:

(1) Before October 27, 1986, purchased insurance from an insurance carrier licensed in any state; and

(2) Since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state; [1997, c. 592, §74 (AMD).]

C. That was a purchasing group under the requirements of the Product Liability Retention Act of 1981 before October 27, 1986; and [1997, c. 592, §74 (AMD).]

D. That does not purchase insurance that was not authorized for purposes of an exemption under that Act, as in effect before October 27, 1986. That designation shall be subject to section 421. [1997, c. 592, §74 (AMD).]

[ 2013, c. 238, Pt. E, §4 (AMD) .]

3. Application of law. Any purchasing group which was doing business in this State prior to the enactment of this Act shall within 30 days after the effective date of this Act furnish notice to the superintendent pursuant to the requirement of subsection 1 and shall comply with the requirements of subsection 2.

[ 1987, c. 481, §3 (NEW) .]

4. Notice of change. A purchasing group that intends to do business or is doing business in this State shall notify the superintendent within 10 days of any subsequent changes in any information or other items provided pursuant to this section.

[ 1993, c. 313, §38 (AMD) .]

SECTION HISTORY

1987, c. 481, §3 (NEW). 1993, c. 221, §30 (AMD). 1993, c. 313, §§37,38 (AMD). 1997, c. 592, §74 (AMD). 2013, c. 238, Pt. E, §4 (AMD).



24-A §6099. Restrictions on insurance purchased by purchasing groups

1. Purchase from risk retention group; insurer; licensed agent or broker. A purchasing group may purchase insurance from a risk retention group that is chartered in a state or, in the case of product liability or completed operations liability coverage, that qualifies under section 6093, subsection 13, paragraph C, subparagraph (2); from an insurer admitted in this State; or from a licensed agent or broker acting pursuant to the surplus lines laws and regulations of this State.

[ 1989, c. 724, §2 (AMD) .]

2. Notice of nonprotected risk. A purchasing group which obtains liability insurance from an insurer not authorized in this State or a risk retention group shall inform each of the members of the purchasing group which have a risk resident or located in this State that such risk is not protected by an insurance insolvency guaranty fund in this State, and that the risk retention group or the insurer may not be subject to all insurance laws and regulations of this State.

[ 1987, c. 481, §3 (NEW) .]

3. Prohibition on retention of risk. A purchasing group may not purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole; however coverage may provide for a deductible or self-insured retention applicable to individual members.

[ 1995, c. 540, §1 (AMD) .]

SECTION HISTORY

1987, c. 481, §3 (NEW). 1989, c. 724, §2 (AMD). 1993, c. 313, §39 (AMD). 1995, c. 540, §1 (AMD).



24-A §6100. Administrative and procedural authority regarding risk retention groups and purchasing groups

The superintendent is authorized to make use of any of the powers established under the Maine Insurance Code as long as those powers are not specifically preempted by the Product Liability Risk Retention Act of 1981, as amended by the Risk Retention Amendments of 1986. This includes, but is not limited to, the superintendent's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders and impose penalties. With regard to any investigation, administrative proceedings or litigation, the superintendent can rely on the procedural laws and rules of the State. The superintendent's injunctive authority in regard to risk retention groups is restricted by the requirement that any injunction be issued by a court of competent jurisdiction. [1987, c. 481, §3 (NEW).]

SECTION HISTORY

1987, c. 481, §3 (NEW).



24-A §6101. Penalties

A risk retention group which violates any provision of this Act will be subject to fines and penalties applicable to licensed insurers generally, including revocation of its license or the right to do business in this State. [1987, c. 481, §3 (NEW).]

SECTION HISTORY

1987, c. 481, §3 (NEW).



24-A §6102. Duty of agents or brokers to obtain license

Any person acting, or offering to act, as an agent or broker for a risk retention group or purchasing group, which solicits members, sells insurance coverage, purchases coverage for its members located within the State or otherwise does business in this State shall, before commencing any such activity, obtain an appropriate license from the superintendent. [1987, c. 481, §3 (NEW).]

SECTION HISTORY

1987, c. 481, §3 (NEW).



24-A §6103. Binding effects of orders issued in the United States District Court

An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance or operating in any state, or in all states or in any territory or possession of the United States, upon a finding that such a group is in a hazardous financial condition, shall be enforceable in the courts of this State. [1987, c. 481, §3 (NEW).]

SECTION HISTORY

1987, c. 481, §3 (NEW).



24-A §6104. Rules

The superintendent may establish and from time to time amend such rules relating to risk retention groups as may be necessary or desirable to carry out the provisions of this Act. [1987, c. 481, §3 (NEW).]

SECTION HISTORY

1987, c. 481, §3 (NEW).






Chapter 73: CONTINUING CARE RETIREMENT COMMUNITIES

24-A §6201. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 482, §1 (NEW).]

1. Actuary. "Actuary" means a member of the American Academy of Actuaries who is also a member of the Society of Actuaries or the Casualty Actuarial Society and is qualified to sign a statement of actuarial opinion.

[ 1987, c. 482, §1 (NEW) .]

2. Continuing care. "Continuing care" means furnishing shelter for the life of the individual or for a period in excess of one year and either health care, supportive services, or both, under an agreement requiring prepayment as defined in subsection 12, whether or not the shelter and services are provided at the same location, to 3 or more older individuals not related by blood or marriage to the providers.

[ 1987, c. 482, §1 (NEW) .]

3. Continuing care agreement. "Continuing care agreement" means the contract or contracts which create the obligation to provide continuing care, including, but not limited to, mutually terminable contracts.

[ 1987, c. 482, §1 (NEW) .]

4. Department. "Department" means the Department of Health and Human Services.

[ 1987, c. 482, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

5. Entrance fee. "Entrance fee" means an initial payment of a sum of money or any other consideration that assures a subscriber a place in a facility for a term of years or for life. An accommodation fee, admission fee, entrance loan or other fee of similar form and application, even if refundable in whole or in part at the termination of the subscriber's contract, is considered to be an entrance fee. The purchase price of a condominium, or of a share or shares of or membership in, a consumer cooperative subject to Title 13, chapter 85, subchapter I or a cooperative affordable housing corporation subject to Title 13, chapter 85, subchapter I-A is not considered an entrance fee.

[ 1995, c. 452, §2 (AMD) .]

6. Facility. "Facility" means a physical plant in which continuing care is provided in accordance with this chapter.

[ 1987, c. 482, §1 (NEW) .]

7. Fiscal year. "Fiscal year" means the provider's fiscal year.

[ 1987, c. 482, §1 (NEW) .]

8. Health care. "Health care" means the provision of any one or more of the following services:

A. Physician services; [1987, c. 482, §1 (NEW).]

B. Home health services; [1987, c. 482, §1 (NEW).]

C. Access to or provision of nursing home care; or [1987, c. 482, §1 (NEW).]

D. Hospital care. [1987, c. 482, §1 (NEW).]

[ 1987, c. 482, §1 (NEW) .]

9. Home health services. "Home health services" means those services performed by home health care providers required to be licensed under Title 22, chapter 419.

[ 1987, c. 482, §1 (NEW) .]

10. Maintenance fee. "Maintenance fee" means any fee which a subscriber is required to pay to the provider on a regular basis to cover the cost of shelter, health care or supportive services, or any combination thereof, provided to the subscriber.

[ 1987, c. 769, Pt. A, §101 (AMD) .]

11. Operational facility. "Operational facility" means a facility for which the provider has obtained a final certificate of authority from the superintendent and 60% of the residential units are occupied by subscribers.

[ 1987, c. 482, §1 (NEW); 1989, c. 343, §1 (AMD); 1989, c. 343, §23 (AFF) .]

11-A. Preliminary marketing. "Preliminary marketing" means, for the purpose of evaluating market demand for a proposed facility:

A. Advertising of a proposed facility; [1995, c. 452, §3 (NEW).]

B. Entering of reservation agreements, which are cancelable at the option of either the prospective subscriber or the prospective provider; [1995, c. 452, §3 (NEW).]

C. Soliciting, collecting or receiving reservation fees, which:

(1) Are sums of money not in excess of $1,000 per prospective resident paid by a prospective resident for deposit in escrow in an interest-bearing account with interest accruing for the benefit of the prospective resident and in accordance with section 6203-B, subsection 1, paragraphs A, C, D, E and F;

(2) Are refundable on request of a prospective subscriber; and

(3) Are not considered deposits for purposes of this chapter; and [1995, c. 452, §3 (NEW).]

D. Constructing and maintaining a sales office and model units. [1995, c. 452, §3 (NEW).]

[ 1995, c. 452, §3 (NEW) .]

12. Prepayment. "Prepayment" means funding shelter, supportive services or health care entirely or in part by entrance fees or by maintenance fees paid more than one year prior to the time the shelter or service is rendered. Prepayment of health care also includes funding by entrance fees or by maintenance fees which do not vary with the level of care provided.

[ 1987, c. 482, §1 (NEW) .]

13. Provider. "Provider" means the owner of an institution, building, residence or other place, whether operated for profit or not, in which the owner undertakes to provide continuing care. If the facility is owned by the subscribers, then "provider" means the operator of the facility.

[ 1995, c. 452, §4 (AMD) .]

14. Records. "Records" means the financial and other information and personnel data maintained by the provider for the proper operation of the facility pursuant to this chapter.

[ 1987, c. 482, §1 (NEW) .]

14-A. Residential unit.

[ 1989, c. 343, §23 (RP); 1989, c. 343, §2 (NEW) .]

14-B. Residential unit. "Residential unit" means an apartment, room or other area within a facility set aside for the exclusive and independent living use of one or more identified subscribers.

[ 1995, c. 452, §5 (NEW) .]

15. Subscriber. "Subscriber" means a purchaser or beneficiary of a continuing care agreement.

[ 1987, c. 482, §1 (NEW) .]

16. Supportive services. "Supportive services" means providing assistance in the activities of daily living or other social services, or both. Supportive services does not refer to services of the type commonly provided to tenants in a conventional apartment building.

[ 1987, c. 769, Pt. A, §101 (AMD) .]

17. Superintendent. "Superintendent" means the Superintendent of Insurance.

[ 1987, c. 482, §1 (NEW) .]

SECTION HISTORY

1987, c. 482, §1 (NEW). 1987, c. 769, §A101 (AMD). 1989, c. 343, §§1,2,23 (AMD). 1995, c. 452, §§2-5 (AMD). 2003, c. 689, §B6 (REV).



24-A §6202. Certificate of authority required

1. Requirement. No person or entity may offer continuing care in this State except a provider having obtained an appropriate certificate of authority issued by the superintendent pursuant to this chapter and then in full force and effect.

[ 1987, c. 482, §1 (NEW) .]

2. Use of name. No natural person, partnership, unincorporated association, trust or corporation may use the names "continuing care retirement community" or "life-care community" unless the appropriate certificate of authority has been issued by the superintendent. A life-care community may use either name or both.

[ 1987, c. 482, §1 (NEW) .]

3. Kinds of communities. There are 2 kinds of communities that qualify for certification.

A. To qualify for certification as a life-care community, the provider shall offer a continuing care agreement that explicitly provides all of the following:

(1) Full and lifetime prepaid health care, prepaid supportive services and shelter, as prescribed by the department by rule, which include a true continuum of care from independent living through nursing home care;

(2) The maintenance fee may not increase, regardless of the level of services provided or a change in accommodations, with the following exceptions:

(a) Annual increases in the maintenance fee applicable to all subscribers; and

(b) Any increase in the maintenance fee applicable to a specific subscriber resulting from the voluntary selection of an optional service by that subscriber. An optional service is a service or change in accommodations that is not required to be offered in order to qualify for certification as a life-care community under the department's rules;

(3) With the exception of maintenance fees and insurance premiums, neither the subscriber nor any 3rd party, other than the subscriber's insurer, is liable for the cost of health care or supportive services other than optional services as defined in subparagraph (2); and

(4) The provider shall continue to provide full and lifetime health care, supportive services and shelter without diminution to a subscriber who has not intentionally depleted that subscriber's resources. [1995, c. 452, §6 (AMD).]

B. A provider offering a continuing care agreement that does not qualify for certification as a life-care community, as defined in paragraph A, must be certified as a continuing care retirement community if it complies with the other applicable provisions of this chapter. [1995, c. 452, §6 (AMD).]

[ 1995, c. 452, §6 (AMD) .]

4. Reasonable time to comply. Any provider who is providing continuing care when this chapter takes effect shall be given a reasonable time to comply with this chapter and the rules promulgated pursuant to this chapter, but not later than one year after the effective date of this chapter.

[ 1987, c. 482, §1 (NEW); 1989, c. 343, §3 (AMD); 1989, c. 343, §23 (AFF) .]

5. Statement of withdrawal. Any provider who, as of the effective date of this chapter, has offered continuing care agreements prior to that date and intends not to offer new continuing care agreements or to renew those agreements shall file a statement to that effect with the superintendent.

[ 1987, c. 482, §1 (NEW) .]

6. Preliminary marketing. Upon written approval by the superintendent of the proposed forms of the reservation agreement and the reservation fee escrow agreement referred to in section 6201, subsection 11-A, and prior to applying for a preliminary certificate of authority or a certificate of authority, a prospective provider may engage in preliminary marketing.

[ 1995, c. 452, §7 (NEW) .]

SECTION HISTORY

1987, c. 482, §1 (NEW). 1989, c. 343, §§3,23 (AMD). 1995, c. 452, §§6,7 (AMD).



24-A §6203. Requirements for issuance of certificate

1. Preliminary certificate of authority. The superintendent shall issue a preliminary certificate of authority, which shall be valid for no more than 12 months, but which the superintendent may extend for such reasonable time as necessary when the following conditions have been met.

A. The provider has submitted to the department an application for a certificate of need, if required under Title 22, section 329, and the department has submitted a preliminary report of a recommendation for approval of a certificate of need and the provider has applied for any other licenses or permits required prior to operation. [2003, c. 510, Pt. A, §22 (AMD).]

B. The provider has submitted an application in duplicate to the superintendent. The superintendent shall immediately forward one copy to the department. The application shall consist of the following items:

(1) A copy of the provider's continuing care agreement;

(2) A copy of the disclosure statement required by section 6209;

(3) Financial statements of current origin prepared in accordance with generally accepted accounting principles showing the provider's assets, liabilities and surplus position. These financial statements shall include as supplementary data a description of the sources of financial support. A copy of the provider's most recent regular certified financial statement shall be deemed to satisfy this requirement, unless the superintendent directs that additional or more recent financial information is required for the proper administration of this chapter;

(4) A copy of the basic organizational document of the provider such as articles of incorporation, articles of agreement, certificate of organization or incorporation or charter and all amendments thereto;

(5) A copy of the provider's bylaws, certified by the corporate secretary;

(6) A list of the names and addresses of stockholders and those persons who hold official positions responsible for the conduct of the affairs of the provider, including all members of the board of directors, the principal officers and persons having a 10% or greater equity or beneficial interest in the provider. Section 222, including the requirement of approval of the superintendent, the submission of tender offers or acquisitions materials, information as to acquisitions or tender offers and examination of accounts, records, documents and transactions, is also applicable in the event of either:

(a) Any tender offer for, or a request or invitation for tenders of, or an agreement to exchange securities for, or otherwise acquire any voting security of a provider or of any person controlling a provider if, as a result of the consummation thereof, the person making the tender offer, request or agreement would directly or indirectly acquire control of the provider or controlling person; or

(b) Any purchase, exchange, merger or acquisition of control of a provider;

(7) A description of any action within the past 10 years for which the provider or any of the persons described in subparagraph (6):

(a) Is presently under indictment or has been convicted of a Class A, B, C or D crime that relates to the business activities, including health care activities of the provider or that person; or

(b) Has had any state or federal license or permit related to the business activities, including health care activities of the provider or that person, suspended or revoked as a result of an action brought by a governmental agency or department;

(8) All principal officers and directors of the provider shall disclose in statements attested under oath any real or potential conflict of interest. This disclosure shall extend to provider - management relationships, although such relationships may be a part of the operational plan. Any employment contracts, deferred compensation contracts or other pecuniary interests shall be listed in this regard;

(9) A copy of any management agreement between the provider and the person or persons responsible for the daily management of the facility, if other than the provider;

(10) All contracts executed by the provider with 3rd parties which provide for the performance of health care or supportive services for the benefit of subscribers;

(11) A descriptive statement of the provider's proposed operation, including an organizational chart setting out the position classifications of personnel responsible for health care and administration;

(12) Proof of fidelity bonding of all individuals who handle the funds of continuing care retirement communities. The actual amount of the fidelity bonding required will be determined by the superintendent, but the face amount of the bond may not be less than $100,000;

(13) A description of the proposed method of marketing the plan for continuing care and a copy of any market research study performed;

(14) A copy of all advertising materials;

(15) A description of the mechanism by which subscribers will be afforded participation in policy matters of the organization;

(16) A description of the procedures developed by the provider to provide for the resolution of complaints initiated by subscribers concerning health care services and general operating procedures;

(17) A power of attorney duly executed by the provider, if not domiciled in the State, appointing an agent for service of process in any legal action brought;

(18) An actuarial study, certified by an actuary, demonstrating that the anticipated revenues and other available financial resources will be sufficient to provide the services promised by the contract and indicating the method by which the reserve required by section 6215-A will be calculated;

(19) A demonstration of the provider's ability to respond to claims for malpractice, employer's liability, workers' compensation coverages and all property and liability insurance relating to the facility, including fidelity bonds;

(20) Pro forma projected financial statements for the provider for the coming 10 years, including notes of the statements, presented in conformity with guidelines for forecasting as prescribed by the American Institute of Certified Public Accountants;

(21) A copy of any application form which prospective subscribers will be required to complete;

(23) A copy of the preliminary deposit agreement described in subsection 3, paragraph B, subparagraph (1); and

(24) A copy of the escrow agreement described in subsection 3, paragraph E. [1997, c. 592, §75 (AMD).]

C. The superintendent has determined that the continuing care agreement meets the requirements of section 6206, subsection 1. [1987, c. 482, §1 (NEW).]

D. The superintendent has approved the application form, escrow agreement and the preliminary deposit agreement. [1987, c. 482, §1 (NEW); 1989, c. 343, §5 (AMD); 1989, c. 343, §23 (AFF).]

E. The provider has met all other requirements for a preliminary certificate of authority which the superintendent may prescribe in rules promulgated pursuant to this chapter. [1987, c. 482, §1 (NEW).]

F. The department has certified that:

(1) The advertising materials related to the continuing care agreements are not untrue or misleading;

(2) The proposed continuing care agreement meets the requirement of section 6206, subsection 2; and

(3) The disclosure statement meets the requirement of section 6209. [1987, c. 482, §1 (NEW).]

G. The department has approved the adequacy of all services proposed under the continuing care agreement not otherwise reviewed under the certificate of need process. [1995, c. 452, §11 (NEW).]

H. The superintendent finds that the provider has met the requirements under this chapter and that the provider has furnished evidence satisfactory to the superintendent that the provider's methods of operation do not make its proposed operation hazardous to the public or its subscribers in this State. [1995, c. 452, §11 (NEW).]

I. The department certifies to the superintendent that the provider has demonstrated the willingness and potential ability to ensure that the health care services or supportive services, or both, will be provided in a manner to ensure availability, accessibility and continuity of services. [1995, c. 452, §11 (NEW).]

[ 2003, c. 510, Pt. A, §22 (AMD) .]

2. Final certificate of authority. The superintendent shall issue a final certificate of authority, subject to annual renewal, when:

A. The provider has obtained any required certificate of need or other permits or licenses required prior to construction of the facility; [1987, c. 482, §1 (NEW).]

B. [1995, c. 452, §12 (RP).]

C. The superintendent is satisfied that the provider has demonstrated that it is financially responsible and shall reasonably be expected to meet its obligations to subscribers or prospective subscribers; [1987, c. 482, §1 (NEW).]

C-1. [1989, c. 343, §23 (RP); 1989, c. 343, §6 (NEW).]

D. The superintendent has determined that the provider's continuing care agreement meets the requirements of section 6206, subsection 3, and the rules promulgated in this chapter; and [1995, c. 452, §13 (AMD).]

E. [1995, c. 452, §14 (RP).]

F. [1995, c. 452, §15 (RP).]

G. The provider certifies to the superintendent either:

(1) That preliminary continuing care agreements have been entered and deposits of not less than 10% of the entrance fee have been received either:

(a) From subscribers with respect to 70% of the residential units, including names and addresses of the subscribers, for which entrance fees will be charged; or

(b) From subscribers with respect to 70% of the total entrance fees due or expected at full occupancy of the community; or

(2) That preliminary continuing care agreements have been entered and deposits of not less than 25% of the entrance fee received from either:

(a) Subscribers with respect to 60% of the residential units, including names and addresses of the subscribers, for which entrance fees will be charged; or

(b) Subscribers with respect to 60% of the total entrance fees due or expected at full occupancy of the community. [1995, c. 452, §16 (RPR).]

Within 120 days after determining that the application to the superintendent and the department is complete, the superintendent shall issue or deny a final certificate of authority to the provider, unless a certificate of need is required, in which case the final certificate of authority shall be issued or denied in accordance with the certificate of need schedule.

[ 1995, c. 452, §§12-16 (AMD) .]

3. Deposits. Deposits shall apply as follows.

A. A provider who has applied for a preliminary certificate of authority may advertise, solicit and collect deposits, not to exceed $1,000 per prospective subscriber, provided that:

(1) The provider shall furnish the prospective subscriber a signed receipt stating that:

(a) The deposit, with interest earned on it, will be refunded in full if:

(i) The preliminary or final certificate of authority is not granted or if the continuing care retirement community does not become operational;

(ii) The prospective subscriber requests a refund for any reason; or

(iii) The provider determines that the subscriber is ineligible for entrance into the facility because of the subscriber's physical, mental or financial condition;

(b) There is a nonrefundable application fee and the amount of that fee; and

(c) Neither the continuing care agreement nor the disclosure statement has been approved by the superintendent and both are subject to change;

(2) At least 10 days prior to collecting an initial deposit, the provider shall furnish the prospective subscriber:

(a) A copy of the proposed continuing care agreement;

(b) A copy of the proposed disclosure statement described in section 6209;

(c) An unsigned copy of the receipt described in subparagraph (1); and

(d) A copy of the escrow agreement required by paragraph E; and

(3) The superintendent has approved the receipt required by subparagraph (1) and the escrow agreement required by paragraph E. [1987, c. 563, §1 (AMD); 1989, c. 343, §23 (AFF); 1989, c. 343, §9 (RP).]

B. A provider who has been issued a preliminary certificate of authority may advertise, solicit and collect deposits of not less than 10% nor more than 50% of the entrance fee, if:

(1) The provider furnishes the prospective subscriber a signed deposit agreement stating that:

(a) The provider has a preliminary certificate of authority and the deposit is received subject to the issuance by the superintendent to the provider of a final certificate of authority;

(b) Both the proposed continuing care agreement and the disclosure statement are subject to change;

(c) The provider will refund the prospective subscriber's deposit with interest earned on it:

(i) Within one month of notification of the superintendent's decision not to issue the final certificate of authority;

(ii) At the request of the prospective subscriber any time 3 years or more after the deposit was paid, if the community has not become operational;

(iii) If the prospective subscriber requests a refund due to a material difference between the proposed continuing care agreement furnished at the time the deposit is paid and the agreement as finally approved by the superintendent;

(iv) In the event of the death of the prospective subscriber prior to the execution of the continuing care agreement, unless the surviving spouse is also a prospective subscriber and still wishes to occupy the unit; or

(v) If the provider determines that the subscriber is ineligible for entrance into the facility because of the subscriber's physical, mental or financial condition;

(d) The provider will refund the deposit, without interest, if the community becomes operational and the subscriber chooses not to join for any reason other than that listed in division (c) and the refund will be paid on the receipt by the provider of the same percentage deposit of the entrance fee from another subscriber for a residential unit that is the same as or similar to the residential unit to which the cancelled deposit agreement applied;

(e) There is a nonrefundable application fee and the amount of that fee; and

(f) The subscriber may cancel the deposit agreement by written notice to the provider within 10 days from the date on which the subscriber signed the deposit agreement, in which event the provider will refund the prospective subscriber's deposit in full together with any interest earned on the deposit; and

(2) At least 10 days prior to collecting a preliminary deposit, the provider furnishes the prospective subscriber:

(a) A copy of the proposed continuing care agreement;

(b) A copy of the proposed disclosure statement described in section 6209;

(c) An unsigned copy of the preliminary deposit agreement described in subparagraph (1); and

(d) A copy of the escrow agreement required by paragraph E. [RR 1995, c. 2, §54 (COR).]

C. After the community is operational, the provider may advertise, solicit and collect deposits of not less than 10% of the entrance fee and not to exceed 50% of the entrance fee, provided that:

(1) The provider shall furnish the prospective subscriber a signed deposit agreement stating that:

(a) The provider will refund the deposit, without interest, if the subscriber chooses not to join for any reason other than those listed in division (b), and the refund will be paid on the receipt by the provider of the same percentage deposit of the entrance fee from another subscriber for a residential unit that is the same as or similar to the residential unit to which the cancelled deposit agreement applied;

(b) The provider will refund the deposit with interest earned on it:

(i) In the event of the death of the prospective subscriber prior to the execution of the final continuing care agreement, unless the surviving spouse is also a subscriber and still wishes to occupy the unit; or

(ii) If the provider determines, prior to occupation by the subscriber, that the subscriber is ineligible for entrance into the facility because of the subscriber's physical, mental or financial condition;

(c) There is a nonrefundable application fee and the amount of that fee; and

(d) The subscriber may cancel the deposit agreement by written notice to the provider within 10 days from the date on which the subscriber signed the deposit agreement, in which event the provider will refund the prospective subscriber's deposit in full together with any interest earned on the deposit; and

(2) At least 10 days prior to collecting a deposit, the provider furnishes the prospective subscriber:

(a) A copy of the continuing care agreement;

(b) A copy of the disclosure statement described in section 6209;

(c) An unsigned copy of the deposit agreement described in subparagraph (1); and

(d) A copy of the escrow agreement required by paragraph E. [RR 1995, c. 2, §55 (COR).]

D. At the time the prospective subscriber first makes an initial, preliminary or other deposit, the provider may also collect a nonrefundable application fee not to exceed $500. [1987, c. 482, §1 (NEW); 1989, c. 343, §12 (AMD); 1989, c. 343, §23 (AFF).]

E. Any deposit must be deposited to an interest-bearing escrow account. The escrow agreement establishing the terms of deposit of funds shall be filed with and approved by the superintendent prior to collection of funds. The provider shall furnish the superintendent with documentation of the name of the institution with which the provider has established the escrow account and the account number. The escrowed money shall not be applied until a final certificate of authority has been issued, the facility is operational and the subscriber has occupied the unit. When a subscriber's deposit and interest earned on it are applied, the interest shall be credited to reduce the unpaid portion of that subscriber's entrance fee. [1987, c. 563, §4 (AMD); 1989, c. 343, §13 (AMD); 1989, c. 343, §23 (AFF).]

F. Payments in excess of those deposits and fees under paragraphs A to D may be collected from a subscriber after a final certificate of authority has been issued by the superintendent and the subscriber has occupied the unit. Payments collected before the facility is operational must be held in the escrow account until the facility becomes operational. [1987, c. 482, §1 (NEW); 1989, c. 343, §23 (AFF); 1989, c. 343, §14 (RP).]

G. [1989, c. 343, §23 (RP); 1989, c. 343, §15 (NEW).]

H. Notwithstanding paragraph E and section 6203-B, deposits may be released from escrow to a provider that is organized as a nonprofit corporation subject to Title 13-B, as a consumer cooperative subject to Title 13, chapter 85, subchapter I or as a cooperative affordable housing corporation subject to Title 13, chapter 85, subchapter I-A, and any such provider may pledge the deposits as security for a loan to acquire, construct and develop a facility or may use the deposits to pay costs to acquire, construct and develop a facility, if:

(1) Either of the following applies:

(a) Deposits for at least 10% of the entrance fee have been received from prospective subscribers for not less than 70% of the facility's residential units for which entrance fees will be charged or not less than 70% of the total entrance fees due or expected at full occupancy and the prospective subscribers have agreed in writing to such use of the deposits; or

(b) Deposits for at least 25% of the entrance fee have been received from prospective subscribers for not less than 60% of the facility's residential units for which entrance fees will be charged or not less than 60% of the total entrance fees due or expected at full occupancy and the prospective subscribers have agreed in writing to such use of the deposits;

(2) The superintendent has issued a final certificate of authority to the provider;

(3) The superintendent is satisfied that the provider has demonstrated an ability to finance and complete construction in a reasonable manner, without limitation, by showing that:

(a) The deposits together with other funds held by or loaned to the provider are reasonably expected to be sufficient to pay for all costs of construction and equipping of the facility; and

(b) The provider has obtained or has the benefit of performance and payment bonds with respect to construction of the facility; and

(4) The superintendent is satisfied that the provider has obtained all necessary governmental permits and approvals necessary to construct the facility in accordance with all applicable laws, regulations, building codes and ordinances. [1995, c. 452, §19 (NEW).]

[ RR 1995, c. 2, §§54, 55 (COR) .]

4. Separate facilities. If the provider intends to provide continuing care at more than one facility, the provider must obtain a separate certificate of authority for each facility at which the provider intends to provide continuing care. With the exception of unencumbered surplus funds, funds collected by one facility may not be expended for the benefit of any other facility.

[ 1987, c. 482, §1 (NEW) .]

5. Material changes. Within 60 days prior to any change in the approved continuing care agreement, any other approved form or the health care or supportive services offered, the provider shall submit the proposed change in duplicate to the superintendent for approval. The superintendent shall forward one copy to the department.

[ 1987, c. 482, §1 (NEW) .]

6. Provision of services to nonresidents. The final certificate of authority must state whether any skilled nursing facility that is part of a life-care community or a continuing care retirement community may provide services to persons who have not been bona fide residents of the community prior to admission to the skilled nursing facility. If the life-care community or the continuing care retirement community admits to its skilled nursing facility only persons who have been bona fide residents of the community prior to admission to the skilled nursing facility, then the community is exempt from the provisions of Title 22, chapter 103-A, but is subject to the licensing provisions of Title 22, chapter 405, and is entitled to only one skilled nursing facility bed for every 4 residential units in the community. Any community exempted under Title 22, chapter 103-A may admit nonresidents of the community to its skilled nursing facility only during the first 3 years of operation. For purposes of this subsection, a "bona fide resident" means a person who has been a resident of the community for a period of not less than 180 consecutive days immediately preceding admission to the nursing facility or has been a resident of the community for less than 180 consecutive days but who has been medically admitted to the nursing facility resulting from an illness or accident that occurred subsequent to residence in the community. Any community exempted under Title 22, chapter 103-A is not entitled to and may not seek any reimbursement or financial assistance under the MaineCare program from any state or federal agency and, as a consequence, that community must continue to provide nursing facility services to any person who has been admitted to the facility.

Notwithstanding this subsection, a life-care community that holds a final certificate of authority from the superintendent and that was operational on November 18, 2002 and that is barred from seeking reimbursement or financial assistance under the MaineCare program from a state or federal agency may continue to admit nonresidents of the community to its skilled nursing facility after its first 3 years of operation with the approval of the superintendent. A life-care community that admits nonresidents to its skilled nursing facility as permitted under this subsection may continue to admit nonresidents after its first 3 years of operation only for such period as approved by the superintendent after the superintendent's consideration of the financial impact on the life-care community and the impact on the contractual rights of subscribers of the community.

[ 2003, c. 155, §1 (AMD) .]

SECTION HISTORY

1987, c. 482, §1 (NEW). 1987, c. 563, §§1-4 (AMD). 1987, c. 769, §A102 (AMD). 1989, c. 343, §§4-15,23 (AMD). RR 1995, c. 2, §54 (COR). RR 1995, c. 2, §55 (COR). 1995, c. 452, §§8-20 (AMD). 1995, c. 625, §A27 (AMD). 1997, c. 478, §1 (AMD). 1997, c. 592, §75 (AMD). 2003, c. 155, §1 (AMD). 2003, c. 510, §A22 (AMD).



24-A §6203-A. Escrow account (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 343, §16 (NEW). 1989, c. 343, §23 (RP).



24-A §6203-B. Escrow account

1. Deposit of funds. When funds are required to be deposited in an escrow account pursuant to section 6203, the following apply.

A. The escrow account must be established in a bank or trust company authorized to do business in this State within the meaning of Title 9-B, section 131, subsection 2 and acceptable to the superintendent. The funds deposited in the escrow account must be kept and maintained in an account separate from the provider's business accounts. [1995, c. 452, §21 (NEW).]

B. An escrow agreement must be entered into between the bank or trust company and the provider of the facility. The agreement must state that its purpose is to protect the subscriber or the prospective subscriber. Upon presentation of evidence to the superintendent of compliance with applicable portions of this chapter, or upon order of a court of competent jurisdiction, the escrow agent shall release and pay over the funds or portions of the funds together with any interest accrued on the funds or earned from investment of the funds to the provider or subscriber as directed. [1995, c. 452, §21 (NEW).]

C. When funds are received from a prospective subscriber, the provider shall deliver to the subscriber a copy of the executed deposit agreement. The deposit agreement must state the payor's name and address, the date, the price of the care agreement and the amount of money paid. A copy of each agreement together with the funds must be deposited with the escrow agent. [1995, c. 452, §21 (NEW).]

D. Checks, drafts and money orders for deposit from prospective subscribers may be made payable only to the escrow agent. At the request of a prospective subscriber of a facility, the escrow agent shall issue a statement indicating the status of the subscriber's portion of the escrow account. [1995, c. 452, §21 (NEW).]

E. All funds deposited in the escrow account remain the property of the subscriber until released to the provider in accordance with this chapter. The funds are not subject to any liens or charges by the escrow agent or judgments, garnishments or creditor's claims against the provider or facility. [1995, c. 452, §21 (NEW).]

F. At the request of either the provider or the superintendent, the escrow agent shall issue a statement indicating the status of an escrow account. [1995, c. 452, §21 (NEW).]

G. Upon determining that the requirements of section 6203, subsection 3, paragraph E have been met, the superintendent shall authorize the escrow agent to release, and the escrow agent shall release, to the provider the amount of escrowed funds received from prospective subscribers and deposited in the account while the provider was operating under a preliminary certificate of authority. [1995, c. 452, §21 (NEW).]

[ 1995, c. 452, §21 (NEW) .]

2. Agreement. Any agreement establishing an escrow account required under the provisions of this chapter is subject to approval by the superintendent. The agreement must be in writing and contain, in addition to any other provisions required by law, a provision by which the escrow agent agrees to abide by the duties imposed under this section.

[ 1995, c. 452, §21 (NEW) .]

3. Monthly statement; withdrawal of funds. The agreement must require the escrow agent to furnish the provider with a monthly statement indicating the amount of any disbursements from or deposits to the escrow account and the condition of the account during the monthly period covered by the statement. On or before the 20th day of the month following the month for which the monthly statement is due, the provider shall file with the superintendent a copy of the escrow agent's monthly statement.

The escrow agent or the escrow agent's designee and the provider shall notify the superintendent in writing 10 days before the payment to the provider of any portion of any funds required to be escrowed under the provisions of this chapter.

[ 1995, c. 452, §21 (NEW) .]

SECTION HISTORY

1995, c. 452, §21 (NEW).



24-A §6204. Withdrawal plan

Any provider who has obtained a certificate of authority from the superintendent and who plans neither to renew existing agreements nor to offer new agreements shall submit a withdrawal plan to the superintendent at least 60 days prior to implementing its proposed plan. The plan shall include, but not be limited to, requirements and procedures for meeting the provider's existing contractural obligations, providing security in the event of a subsequent insolvency and meeting any applicable statutory obligations. The plan shall also comply with any further terms and conditions which are prescribed by rules adopted by the superintendent. The plan shall not be implemented without the approval of the superintendent. [1987, c. 482, §1 (NEW).]

SECTION HISTORY

1987, c. 482, §1 (NEW).



24-A §6205. Suspension or revocation of certificate of authority

1. Complaint to District Court. The superintendent may file a complaint with the District Court seeking the suspension or revocation of any certificate of authority issued to a provider under this chapter if he finds, or the department certifies, that any of the following conditions exist:

A. The provider is operating significantly in contravention of its basic organizational document or in a manner contrary to that described in and reasonably inferred from any other information submitted under this chapter, unless amendments to those submissions have been filed with and approved by the superintendent; [1987, c. 482, §1 (NEW).]

B. The provider charges an entrance fee, maintenance fee or other amount not consistent with the continuing care contract approved pursuant to section 6206; [1987, c. 482, §1 (NEW).]

C. The department certifies to the superintendent that the provider is unable to fulfill its obligations to furnish shelter, health care or supportive services; [1987, c. 482, §1 (NEW).]

D. The provider is no longer financially responsible and may not reasonably be expected to meet its obligations to subscribers or prospective subscribers; [1987, c. 482, §1 (NEW).]

E. The provider has failed to implement a mechanism affording the subscribers an opportunity to participate in matters of policy and operation; [1989, c. 502, Pt. A, §100 (AMD).]

F. The provider has failed to implement the complaint system in a manner to reasonably resolve valid complaints; [1987, c. 482, §1 (NEW).]

G. The provider or any person on its behalf has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive or unfair manner; [1987, c. 482, §1 (NEW).]

H. The continued operation of the provider will be hazardous to its subscribers; [1987, c. 482, §1 (NEW).]

I. The provider has submitted false financial statements, organizational statements or documents; or [1987, c. 482, §1 (NEW); 1989, c. 343, §17 (AMD); 1989, c. 343, §23 (AFF).]

J. The provider has otherwise failed to substantially comply with this chapter or any rules issued by the superintendent or the department pursuant to this chapter. [1987, c. 482, §1 (NEW); 1989, c. 343, §17 (AMD); 1989, c. 343, §23 (AFF).]

K. [1989, c. 343, §18 (NEW); 1989, c. 343, §23 (RP).]

[ 1989, c. 502, Pt. A, §100 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Governing procedure. The proceedings governing the appeal of a revocation or suspension shall be conducted in accordance with the requirements of the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1987, c. 482, §1 (NEW) .]

3. Suspension. When the certificate of authority of a provider is suspended, the provider shall not, during the period of that suspension, enroll any additional subscribers and shall not engage in any advertising or solicitation.

[ 1987, c. 482, §1 (NEW) .]

4. Revocation. When the certificate of authority of a provider is revoked, that organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs and shall conduct no further business, except as may be essential to the orderly conclusion of the affairs of that organization. It shall engage in no further advertising or solicitation.

[ 1987, c. 482, §1 (NEW) .]

SECTION HISTORY

1987, c. 482, §1 (NEW). 1989, c. 343, §§17,18,23 (AMD). 1989, c. 502, §A100 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



24-A §6206. Required provisions of a continuing care agreement

1. General provisions. In addition to such other provisions as may be prescribed by rules promulgated under this chapter, each continuing care agreement executed between a subscriber and a provider shall:

A. State the name and business address of the provider; [1987, c. 482, §1 (NEW).]

B. State the name and address of the facility; [1987, c. 482, §1 (NEW).]

C. Show the total consideration paid by the subscriber for continuing care, including the value of all property transferred, donations, entrance fees, subscriptions, maintenance fees and any other fees paid or payable by or on behalf of a subscriber; [1987, c. 482, §1 (NEW).]

D. Specify all health care or supportive services which are to be provided by the provider or by a 3rd party to each subscriber, including in detail all items which each subscriber will receive and whether the items will be provided for a designated time period or for life; [1987, c. 482, §1 (NEW).]

E. State whether the provider requires the subscriber to purchase or maintain supplemental insurance; [1987, c. 482, §1 (NEW).]

F. Provide in clear and understandable language, in print no smaller than the largest type used in the body of the agreement, the terms governing the refund of any portion of the entrance fee in the event of rescission or termination of the agreement by the provider or by the subscriber; [1987, c. 482, §1 (NEW).]

G. State the terms under which an agreement is canceled by the death of the subscriber; [1987, c. 482, §1 (NEW).]

H. Provide in clear and understandable language in print no smaller than the largest type used in the agreement whether or not periodic fees, if charged, will be subject to periodic increases; [1987, c. 482, §1 (NEW).]

I. State the extent of funeral and burial services which will be provided by the provider; [1987, c. 482, §1 (NEW).]

J. Provide a description of the unit which the subscriber will occupy; [1987, c. 482, §1 (NEW).]

K. State the conditions, if any, under which a unit may be assigned to the use of another by the subscriber; [1987, c. 482, §1 (NEW).]

L. State the subscriber's and provider's respective rights and obligations as to the use of the facility and as to real and personal property of the subscriber placed in the custody of the provider; [1987, c. 482, §1 (NEW).]

M. State that the subscribers shall have the right to organize and operate a subscriber organization at the facility and to meet privately to conduct business; [1987, c. 482, §1 (NEW).]

N. State what, if any, fee adjustments will be made if the subscriber is voluntarily absent from the facility for an extended period of time; [1987, c. 482, §1 (NEW).]

O. Contain in capital letters in print no smaller than the largest type used in the agreement and underlined: "A preliminary or final certificate of authority is not an endorsement or guarantee of this facility by the State of Maine. The Superintendent of Insurance urges you to consult with an attorney and a suitable financial advisor before signing any documents."; [1987, c. 482, §1 (NEW).]

P. State that the subscriber will annually receive a financial and organizational disclosure statement; and [1987, c. 482, §1 (NEW).]

Q. Provide that the provider shall make available to the subscriber, upon request, any certified financial statement transmitted to the superintendent. [1987, c. 482, §1 (NEW).]

[ 1987, c. 482, §1 (NEW) .]

2. Additional specific provisions. Each continuing care agreement shall contain the following provisions:

A. A description of the procedures to be followed by the provider when the provider temporarily or permanently changes the subscriber's accommodation within the facility, transfers the subscriber pursuant to section 6228 or transfers the subscriber to another health facility. A subscriber's accommodations may be changed only for the protection of the health or safety of the subscriber or the general welfare of the residents; [1995, c. 452, §22 (AMD).]

B. A description of the policies that will be implemented if the subscriber becomes unable to meet the fees; [1987, c. 482, §1 (NEW).]

C. A policy statement of the provider with regard to changes in accommodations and the procedure to be followed to implement that policy in the event of an increase or decrease in the number of persons occupying an individual unit, including a reasonable grievance procedure and a description of the circumstances whereby the provider may cancel the agreement prior to occupancy; [1995, c. 452, §23 (AMD).]

D. Specifications of the circumstances, if any, under which the subscriber will be required to apply for Medicare, Social Security or any other state or federal insurance or pension benefits; and [1995, c. 452, §23 (AMD).]

E. A statement of the rights of residents of continuing care retirement communities granted by section 6227. [1995, c. 452, §24 (NEW).]

[ 1995, c. 452, §§22-24 (AMD) .]

3. Filing and approval. Continuing care agreements must be submitted in duplicate to the superintendent, who shall immediately forward one copy to the department. The department shall review the continuing care agreement for compliance with the requirements of subsection 2. The superintendent shall review the continuing care agreement for compliance with the requirements of subsection 1.

[ 1987, c. 482, §1 (NEW) .]

No contract, or amendment to a contract, may be issued or delivered to any person in this State until a copy of the contract, or amendment to the contract, has been filed with and approved by the superintendent. A contract shall contain no provisions or statements which are untrue, unjust, unfair, inequitable, misleading, deceptive or which encourage misrepresentation. [1987, c. 482, §1 (NEW).]

The contract, or amendment to the contract, shall be deemed approved by the superintendent 30 days following the date filed with the superintendent unless, prior to that date, it has been affirmatively approved or disapproved by the superintendent or unless the superintendent has not issued a final certificate of authority. The superintendent may not extend the period upon which he may affirmatively approve or disapprove any contract or amendment more than an additional 30 days. [1987, c. 482, §1 (NEW).]

SECTION HISTORY

1987, c. 482, §1 (NEW). 1995, c. 452, §§22-24 (AMD).



24-A §6207. Continuing care agreement; condominium

Pursuant to a continuing care agreement, a subscriber may purchase or may be the beneficiary of a purchase of a condominium as defined in Title 33, section 1601-103, subsection 7. With respect to a continuing care agreement pursuant to which a condominium will be purchased the following provisions are applicable: [1987, c. 482, §1 (NEW).]

1. Copy of declaration; filing. A copy of the declaration prepared pursuant to the Maine Condominium Act, Title 33, chapter 31, along with a copy of any registration statement filed with the United States Securities and Exchange Commission or the Office of Securities, must be filed with the superintendent prior to the sale of any of the condominium units; and

[ 2001, c. 182, §7 (AMD) .]

2. Bylaws and rules; filing. The bylaws and rules of the unit owners' association shall be filed with the superintendent for informational purposes.

[ 1987, c. 482, §1 (NEW) .]

Any materials required to be filed with the superintendent pursuant to this chapter and contained in the declaration, public offering statements, bylaws or rules of the unit owners' association may be submitted in that format to the superintendent. Any disclosure requirements contained in this chapter may be satisfied by the timely delivery of the documents described in this section to the subscriber, supplemented where necessary by any additional information required pursuant to this chapter. [1987, c. 482, §1 (NEW).]

SECTION HISTORY

1987, c. 482, §1 (NEW). 2001, c. 182, §7 (AMD).



24-A §6208. Continuing care agreement; consumer cooperative

As part of the continuing care agreement, a subscriber may purchase or acquire or be the beneficiary of a purchase or acquisition of a membership interest or share or shares in an incorporated or unincorporated group organized on a cooperative basis subject to the requirements of Title 13, chapter 85, subchapter I, governing consumer cooperatives or Title 13, chapter 85, subchapter I-A, governing cooperative affordable housing corporations. [1995, c. 452, §25 (AMD).]

If a registration statement for the cooperative is filed with the Office of Securities, pursuant to the Maine Uniform Securities Act, Title 32, chapter 135, a copy must be simultaneously filed with the superintendent and a copy must be given to every purchaser of a membership interest or share in the cooperative at least 10 days prior to the sale of the interest or share. Any information required to be filed with the superintendent pursuant to this chapter and contained in the referenced registration materials may be filed in that format with the superintendent and need not be submitted under separate cover. If a registration statement is not filed with the Office of Securities, a disclosure statement containing, to the extent applicable, all the information required to register a security by qualification, pursuant to Title 32, section 16304, must be filed with the superintendent and given to every subscriber at least 10 days prior to the sale. In the alternative, a provider may elect to provide each subscriber a disclosure statement containing those provisions stated in section 6209 determined to be required by the superintendent. [2005, c. 65, Pt. C, §13 (AMD).]

SECTION HISTORY

1987, c. 482, §1 (NEW). 1995, c. 452, §25 (AMD). 2001, c. 182, §8 (AMD). 2005, c. 65, §C13 (AMD).



24-A §6209. Disclosure statement

1. Disclosure statement required. A provider shall provide a disclosure statement to a prospective subscriber or the person with whom the provider shall enter into an agreement to provide continuing care for the benefit of a prospective subscriber at least 10 days prior to the transfer of any money or other property to the provider by or on behalf of the prospective subscriber. The disclosure statement shall contain the date on which the disclosure was provided to the prospective subscriber and shall be written in a clear and coherent manner using words with common and everyday meanings.

[ 1987, c. 482, §1 (NEW) .]

2. Required contents. Each disclosure statement shall contain:

A. The name, business address and form of organization of the provider; and [1987, c. 482, §1 (NEW).]

B. A statement in bold print at the top of the first page which reads:

"This matter involves a substantial financial commitment and a legally binding contract. In evaluating this disclosure statement and this contract prior to any commitment being made by you, it is recommended that you consult with an attorney and financial advisor of your choice, who can review these documents with you."

[1987, c. 482, §1 (NEW).]

[ 1987, c. 482, §1 (NEW) .]

3. Conditionally required contents. The disclosure statement shall contain the following information, unless such information is already contained in the continuing care agreement or other materials provided to the subscriber or the person with whom the provider will enter into a continuing care agreement:

A. The state or foreign jurisdiction and date of the providers' organization, the general character and location of its business and a description of its physical properties or equipment; [1987, c. 482, §1 (NEW).]

B. The names and business addresses of the officers, directors and any persons or entities having a 10% or greater equity or beneficial interest in the provider and a description of that person's interest in or occupation with the provider; [1987, c. 482, §1 (NEW).]

C. The identity of any 3rd-party operator if the facility is to be managed on a day-to-day basis by some party other than the provider or a person directly employed by the provider; [1987, c. 482, §1 (NEW).]

D. A statement of the extent to which any affiliated organization is responsible for the financial and contractual obligations of the provider and a statement of the provisions of the United States Internal Revenue Code, if any, under which the provider or an affiliate is exempt from payment of income tax; [1987, c. 482, §1 (NEW).]

E. The location and description of the physical property of the facility, both existing and proposed, and, with respect to a proposed facility or improvement, the estimated completion date, the date construction began or shall begin and the contingencies subject to which construction may be deferred; [1987, c. 482, §1 (NEW).]

F. The provisions that have been made or will be made, if any, to provide any type of reserve funding which will enable the provider to fully perform its obligations under contracts to provide continuing care, including, but not limited to, the establishment of escrow accounts, trusts or reserve accounts, the manner in which the funds shall be invested and the names and experience of persons who will make the investment decisions on these funds; [1987, c. 482, §1 (NEW).]

G. Certified financial statements of current origin prepared in accordance with generally accepted accounting principles showing the provider's assets, liabilities and surplus position. These financial statements shall include as supplementary data a description of the sources of financial support; [1987, c. 482, §1 (NEW).]

H. An examined pro forma projected financial statement for the coming 5 years, including notes of that statement, presented in conformity with guidelines for forecasting as prescribed by the American Institute of Certified Public Accountants and including a narrative description of the basis of assumptions utilized. The pro forma projected financial statement need not be included in the disclosure statement after the facility has commenced operations; [1995, c. 452, §26 (AMD).]

I. If the facility is already in operation or, if the provider or operator operates one or more similar facilities within the State, tables showing the frequency and average dollar amount of each increase in periodic rates at each facility for the previous 5 years, or as many years as the facility has been operated by the provider or operator, whichever is less; [1995, c. 452, §27 (AMD).]

J. Any other material information that the provider wishes to include in the disclosure statement or that the superintendent or department requires by rule; and [1995, c. 452, §27 (AMD).]

K. Whether the provider has misappropriated funds or otherwise breached the terms of a deposit agreement to the detriment of a subscriber. [1995, c. 452, §28 (NEW).]

[ 1995, c. 452, §§26-28 (AMD) .]

SECTION HISTORY

1987, c. 482, §1 (NEW). 1995, c. 452, §§26-28 (AMD).



24-A §6210. Termination of continuing care agreement

1. Right to terminate. A subscriber shall have the right to terminate a continuing care agreement for any reason prior to the date of occupancy by the subscriber or up to one year after the date of occupancy. The provider may reserve the right to terminate the agreement as specified in subsection 3.

[ 1987, c. 482, §1 (NEW) .]

2. Termination by the subscriber. If, prior to the subscriber occupying a unit or within one year after that date, the subscriber dies and does not have a surviving spouse who is also a subscriber and who still wishes to occupy the unit, or the subscriber elects to terminate the continuing care agreement for any reason, the subscriber or the subscriber's legal representative shall receive within 30 days a refund of all money paid to the provider without interest, except:

A. Those special additional costs incurred by the provider due to modifications in the structure or furnishings of the unit specifically requested by the subscriber and set forth in writing in a separate addendum to the agreement and signed by the subscriber; [1987, c. 482, §1 (NEW).]

B. In the case of the death of the subscriber, interest earned upon funds in escrow; [1987, c. 563, §5 (AMD).]

C. The application fee; [1987, c. 482, §1 (NEW).]

D. A maximum of 2% of the entrance fee for each month of occupancy, if any, which refund, in the case of a subscriber who terminates the continuing care agreement for any reason other than death, will be paid on the receipt by the provider of the same percentage deposit of the entrance fee from another subscriber for a residential unit that is the same as or similar to the residential unit to which the cancelled continuing care agreement applied; and [1995, c. 452, §29 (AMD).]

E. Costs to the provider of repairing damage caused by the subscriber to the subscriber's unit, other than reasonable wear and tear to the unit. [1987, c. 482, §1 (NEW).]

This subsection shall not be construed in a manner inconsistent with the real estate interest acquired by the purchaser of a condominium.

[ 1995, c. 452, §29 (AMD) .]

3. Termination by the provider. If, prior to occupancy by the subscriber, the provider determines that the subscriber is ineligible for entrance into the facility because of a substantial change in the subscriber's physical, mental or financial condition or because of materially false statements made by the subscriber or for other just cause, the provider may terminate the agreement, provided that:

A. The continuing care agreement contains a provision allowing the termination; and [1987, c. 482, §1 (NEW).]

B. A refund of all money paid by the subscriber, plus interest earned on escrowed funds shall be refunded, less an application fee not to exceed $500, is made at the time the agreement is terminated. [1987, c. 563, §6 (AMD).]

[ 1987, c. 563, §6 (AMD) .]

4. Rescission damages. A subscriber may rescind a continuing care agreement at any time if the terms of the agreement are in violation of the terms of this chapter and the subscriber is injured by the violation. In those instances when a violation of this chapter results from the fraudulent actions of the provider, the subscriber shall be entitled to treble damages for injuries arising from the violation.

[ 1987, c. 482, §1 (NEW) .]

SECTION HISTORY

1987, c. 482, §1 (NEW). 1987, c. 563, §§5,6 (AMD). 1989, c. 343, §§19,23 (AMD). 1995, c. 452, §29 (AMD).



24-A §6211. Waiver of certain continuing care agreement provisions prohibited

No act, agreement or statement of any subscriber constitutes a valid waiver of any of the provisions of this chapter, or any rules under this chapter, intended for the benefit or protection of the subscriber. [1987, c. 482, §1 (NEW).]

SECTION HISTORY

1987, c. 482, §1 (NEW).



24-A §6212. Discharge of subscriber prior to expiration of agreement

No agreement for continuing care shall permit dismissal or permanent discharge of the subscriber from the facility providing care prior to the expiration of the agreement without just cause for such a removal and without providing at least 60 days' advance notice in writing to the subscriber. [1987, c. 482, §1 (NEW).]

SECTION HISTORY

1987, c. 482, §1 (NEW).



24-A §6213. Actions for damages or equitable relief

1. Action for damages. Any subscriber injured by a violation of this chapter may bring an action for the recovery of damages in any court of competent jurisdiction. In those cases, the court may award reasonable attorneys fees to a subscriber in whose favor a judgment is rendered.

[ 1987, c. 482, §1 (NEW) .]

2. Equitable relief. Any subscriber injured by a violation of this chapter may institute an action for an appropriate temporary restraining order or injunction.

[ 1987, c. 482, §1 (NEW) .]

SECTION HISTORY

1987, c. 482, §1 (NEW).



24-A §6214. Administrative rules

The superintendent and the department, as provided in this section, shall administer this chapter and may: [1987, c. 482, §1 (NEW).]

1. Forms. Prescribe, prepare and furnish all necessary forms;

[ 1987, c. 482, §1 (NEW) .]

2. Fees. Establish and collect reasonable fees under this chapter; and

[ 1987, c. 482, §1 (NEW) .]

3. Rules. Adopt, amend or repeal, as necessary, rules to implement and interpret this chapter.

[ 1987, c. 482, §1 (NEW) .]

SECTION HISTORY

1987, c. 482, §1 (NEW).



24-A §6215. Reserves (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 482, §1 (NEW). 1989, c. 343, §§20,23 (RPR). 1995, c. 452, §30 (RPR). 1995, c. 625, §A28 (RP).



24-A §6215-A. Reserves

A provider shall establish and maintain the following reserves: [1995, c. 625, Pt. A, §29 (NEW).]

1. Mortgage debt. A liquid amount equal to the aggregate amount of all principal and interest payments due during the fiscal year on any mortgage loan or other long-term financing of the facility, which reserve may be held by a lender, mortgagee or trustee for bondholders in a debt service reserve fund or similar fund, including, without limitation, any reserve fund of the Maine Health and Higher Educational Facilities Authority established pursuant to Title 22, chapter 413;

[ 1995, c. 625, Pt. A, §29 (NEW) .]

2. Operating reserve. A liquid amount equal to 20% of the total cash operating expenses, other than principal and interest payments on any mortgage loan or other long-term financing of the facility, projected for the forthcoming 12-month period, which reserve may be held by the provider in an operating fund; provided, however, that the percentage of the total cash operating expenses must be increased from 20% to 25% in the case of a provider who offers an extensive health care guarantee. For purposes of this section, "extensive health care guarantee" means a term in a continuing care agreement requiring the provision of health care to the subscriber on a prepaid basis for more than one year; and

[ 1995, c. 625, Pt. A, §29 (NEW) .]

3. Reserve liabilities; actuarial value. Each provider shall establish and maintain reserve liabilities that place a sound value on the provider's liabilities under its contracts with subscribers. The reserve must equal the excess of the present value of future benefits promised under the continuing care agreement over the present value of future revenues and any other available resources, based on conservative actuarial assumptions. The provider shall provide every 3 years to the superintendent an actuarial valuation or statement of actuarial opinion as to the adequacy of the reserve, signed by a qualified actuary, that, based on reasonable assumptions, the continuing care retirement community's assets, including the present value of estimated future maintenance fees and any other available resources, are at least equal to the present value of estimated future liabilities.

Unless otherwise approved by the superintendent, the actuarial opinion must be based on reasonable assumptions with the following provisions and margins.

A. The liabilities of a continuing care retirement community must include, but not be limited to:

(1) An amount equal to the present value of future health care expenses guaranteed pursuant to the continuing care contract; and

(2) The liabilities under this section must be calculated for the continuing care retirement community population existing on the valuation date under assumptions that, in the actuary's opinion, fairly represent the expected value of future costs and population decrements adjusted by the margins specified in paragraph B. [1995, c. 625, Pt. A, §29 (NEW).]

B. Margins required to be included in the valuation assumptions to be added to the actuary's best estimate assumptions are as follows.

(1) Health care costs per resident or per health care facility bed must be assumed to increase at a rate at least one percentage point higher than the general inflation rate.

(2) A mortality margin of 5% must be subtracted from that assumed for active residents and 10% subtracted from those in the health care facilities.

(3) A health care utilization margin of 5% must be added to the assumed rates at which residents require permanent transfer to a health care facility.

(4) The discount rate used to calculate present values may not be more than 2 1/2 percentage points higher than the rate used in the valuation of long-term life insurance contracts to be issued in the year of valuation in this State.

(5) All other assumptions must include margins that are adequate in the opinion of the actuary. [1995, c. 625, Pt. A, §29 (NEW).]

[ 1995, c. 625, Pt. A, §29 (NEW) .]

The superintendent may adopt reasonable rules further defining the standards contained in this section. [1995, c. 625, Pt. A, §29 (NEW).]

SECTION HISTORY

1995, c. 625, §A29 (NEW).



24-A §6216. Sale or transfer of ownership

Any provider desiring to sell or transfer ownership of a continuing care facility shall notify the superintendent and the acquiring interest shall obtain the superintendent's advance approval of the sale or transfer. The certificate of authority is nontransferable. The new owner must apply for a new certificate of authority to continue to provide continuing care at the facility. [1987, c. 482, §1 (NEW).]

SECTION HISTORY

1987, c. 482, §1 (NEW).



24-A §6217. Penalties and enforcement

1. Cease and desist order. The superintendent may issue an order directing a provider to cease and desist from engaging in any act or practice in violation of this chapter.

[ 1987, c. 482, §1 (NEW) .]

2. Superior Court. In the case of any violation under this chapter, if the superintendent elects not to issue a cease and desist order or in the event of noncompliance with a cease and desist order issued pursuant to this section, the superintendent may apply to the Superior Court to issue an injunction restraining the company in whole or in part from proceeding further with its business or may apply for an order of the court to command performance consistent with contractual obligations of the provider.

[ 1987, c. 482, §1 (NEW) .]

3. Civil penalties. A person or organization in violation of this chapter shall be subject to a civil penalty of not more than $1,000 for each violation, payable to the State, to be recovered in a civil action. If a violation is willful, the person or organization shall be subject to a civil penalty of not more than $10,000 for each violation, payable to the State, to be recovered in a civil action. These penalties may be in addition to any other penalty provided by law. A separate violation may be held to exist for each day that the violation continues.

[ 1987, c. 482, §1 (NEW) .]

4. Class E crime. Any person that violates any provision of this chapter commits a Class E crime. Each violation of this chapter shall constitute a separate offense.

[ 1987, c. 482, §1 (NEW) .]

SECTION HISTORY

1987, c. 482, §1 (NEW).



24-A §6218. Financial and organizational disclosure statements

Every provider shall provide to its subscribers within 120 days following the close of its first fiscal year of operation: [1987, c. 482, §1 (NEW).]

1. Statement of financial condition. The most recent certified annual statement of financial condition, including a balance sheet and summary of receipts and disbursements, including notes of that statement;

[ 1987, c. 482, §1 (NEW) .]

2. Description of structure and operation. A description of the organizational structure and operation of the provider, including the kind and extent of subscriber participation and a summary of any material changes since the issuance of the last report;

[ 1987, c. 482, §1 (NEW) .]

3. Description of services. A description of services and information as to where and how to secure them; and

[ 1987, c. 482, §1 (NEW) .]

4. Method of subscriber complaints. A clear and understandable description of the provider's method for resolving subscriber complaints.

[ 1987, c. 482, §1 (NEW) .]

On an annual basis, material changes in the information required to be provided pursuant to this section shall be furnished to all subscribers. [1987, c. 482, §1 (NEW).]

SECTION HISTORY

1987, c. 482, §1 (NEW).



24-A §6219. Investments

The provider shall conform its investment strategy to the standards adopted by the superintendent by rule. [1987, c. 482, §1 (NEW).]

SECTION HISTORY

1987, c. 482, §1 (NEW).



24-A §6220. Filings and reports as public documents

All applications, filings and reports required under this chapter shall be treated as public documents, subject to limitations and exceptions provided in Title 1, chapter 13, subchapter I. [1987, c. 482, §1 (NEW).]

SECTION HISTORY

1987, c. 482, §1 (NEW).



24-A §6221. Fees

Every provider subject to this chapter shall pay to the superintendent the following fees: [1987, c. 482, §1 (NEW).]

1. Initial application. For filing an initial application for a certificate of authority, $1,500; and

[ 1987, c. 482, §1 (NEW) .]

2. Annual report. For filing each annual report, $100.

[ 1987, c. 482, §1 (NEW) .]

SECTION HISTORY

1987, c. 482, §1 (NEW).



24-A §6222. Examinations

1. Examination by superintendent. The superintendent may make an examination of the affairs of any provider as often as he deems it necessary for the protection of the interests of the people of this State, but not less frequently than once every 3 years.

[ 1987, c. 482, §1 (NEW) .]

2. Examination by department. The department may make an examination concerning the quality of health and supportive services of any provider as often as the department deems it necessary for the protection of the interests of the people of this State, but not less frequently than once every year.

[ 1987, c. 482, §1 (NEW) .]

3. Records. Every provider shall submit its books and records relating to health and supportive services to such examinations and in every way facilitate the examination. For the purpose of examinations, the superintendent and the department may administer oaths to and examine the officers and agents of the provider.

[ 1987, c. 482, §1 (NEW) .]

4. Expenses. The reasonable expenses of examinations performed by the superintendent under this section shall be assessed against the organization being examined and remitted to the superintendent.

[ 1987, c. 482, §1 (NEW) .]

SECTION HISTORY

1987, c. 482, §1 (NEW).



24-A §6223. Annual report

The provider shall submit an annual report to the superintendent within 120 days after the end of the provider's fiscal year. The annual report shall include: [1987, c. 482, §1 (NEW).]

1. Financial statements. Financial statements of the provider, including, as a minimum, a balance sheet, income statement and a statement of changes in financial position, presented in conformance with generally accepted accounting principles and certified by an independent certified public accountant;

[ 1987, c. 482, §1 (NEW); 1989, c. 343, §21 (AMD); 1989, c. 343, §23 (AFF) .]

1-A. Financial information.

[ 1989, c. 343, §23 (RP); 1989, c. 343, §22 (NEW) .]

2. Material changes. Any material changes in the information submitted pursuant to this chapter;

[ 1995, c. 452, §31 (AMD) .]

3. Report. A report of the total number and disposition of complaints handled through the provider complaint system and a compilation of causes underlying the complaints; and

[ 1995, c. 452, §31 (AMD) .]

4. Statement of financial condition. A full and true statement of the provider's financial condition, transactions and affairs as of the end of its fiscal year. The report must be in the general form and context of, and require information as called for by, the form of the annual statement as currently in general and customary use in the United States for the type of provider and kind of community to be reported upon, with any useful or necessary modification or adaptation thereof and as supplemented by additional information required by the superintendent. The statement must be verified by either the provider's president or vice-president, and either the secretary or actuary, as applicable, or in the absence of the foregoing, by 2 other principal officers.

The superintendent may adopt rules that prescribe accounting standards applicable to statements filed pursuant to this section. These rules may permit or require any provider to conform its financial presentations to the standards of preparation prescribed in the accounting practices and procedures manual of the National Association of Insurance Commissioners.

[ 1995, c. 452, §32 (NEW) .]

SECTION HISTORY

1987, c. 482, §1 (NEW). 1989, c. 343, §§21-23 (AMD). 1995, c. 452, §§31,32 (AMD).



24-A §6224. Removal of records or assets from the State

No records or assets of the provider related to the organization of the facility and the provision of services under the continuing care agreement may be removed from this State by the provider, except that the superintendent may consent in writing to the removal of those records. [1987, c. 482, §1 (NEW).]

SECTION HISTORY

1987, c. 482, §1 (NEW).



24-A §6225. Rehabilitation, liquidation or conservation of providers

Any rehabilitation, liquidation or conservation of a provider shall be deemed to be the rehabilitation, liquidation or conservation of an insurance company and shall be conducted under the supervision of the superintendent pursuant to the laws governing the rehabilitation, liquidation or conservation of insurance companies. The superintendent may institute summary proceedings in the same manner as provided in the laws governing delinquent insurers and he may apply for an order directing him to rehabilitate, liquidate or conserve a provider when, in his opinion, the continued operation of the provider will be hazardous either to the enrollees or to the people of this State. [1987, c. 482, §1 (NEW).]

SECTION HISTORY

1987, c. 482, §1 (NEW).



24-A §6226. Continuing Care Retirement Community - Certificate of Need Demonstration Project

The following provisions apply to applicants seeking to obtain a Certificate of Need from the department for the first Continuing Care Retirement Community Demonstration Project, pursuant to Title 22, chapter 103, and the Demonstration Project Rules as adopted by the department on April 16, 1987. [1987, c. 563, §7 (NEW).]

1. Initial deposits. After the disclosure statement, the escrow agreement, the receipt and the continuing care agreement have been reviewed on a preliminary basis by the department's Certificate of Need staff, the department shall forward the documents with recommendations, if any, to the superintendent. All provisions of section 6203, including approval of the receipt and the escrow agreement by the superintendent, remain applicable. Thereafter the limit on deposits that may be collected may not exceed an amount equal to 10% of the entrance fee. Following issuance by the department of a Certificate of Need, any unsuccessful applicant for the first demonstration project shall refund amounts collected from subscribers with interest earned thereon pursuant to this chapter. The refunds must be made no later than 10 days after notification by the department to the unsuccessful applicant unless the unsuccessful applicant appeals the decision of the department as provided by former Title 22, chapter 103. If the applicant appeals and the appeal is denied, then refunds must be made no later than 10 days after notification of the denial.

[ 2003, c. 510, Pt. A, §23 (AMD) .]

2. Exception. Except as specifically addressed in this section, all other requirements of this chapter shall apply.

[ 1987, c. 563, §7 (NEW) .]

SECTION HISTORY

1987, c. 563, §7 (NEW). 2003, c. 510, §A23 (AMD).



24-A §6227. Rights of residents

1. Individual rights. All residents of continuing care retirement communities have the following rights:

A. The right to self-organize; [1995, c. 452, §33 (NEW).]

B. The right to be represented by an individual of their own choice; [1995, c. 452, §33 (NEW).]

C. The right to engage in concerted activities for their own purposes; [1995, c. 452, §33 (NEW).]

D. The right, individually and severally, to obtain outside advice, consultation and services of their own choosing and at their own expense on any matter, including, but not limited to, medical, legal and financial matters; and [1995, c. 452, §33 (NEW).]

E. The right to independence, dignity, individuality, privacy, choice and a home-like environment. These rights also include, but are not limited to, the following:

(1) A recognition of the resident's rights, responsibilities, needs and preferences;

(2) Assurances that the resident is free to select or refuse services and to accept responsibility for the consequences;

(3) Freedom to develop and maintain social ties with opportunities for meaningful interaction and involvement with the community;

(4) Recognition of personal space and the furnishing and decorating of personal space as private;

(5) Recognition that ensuring a resident's well-being does not violate a resident's civil rights;

(6) Freedom of a resident to set the resident's own schedule, have visitors and leave the facility;

(7) Acknowledgment that a resident is entitled to a "bill of rights" including methods of resolving resident complaints and freedom from abuse, neglect and the use of chemical and physical restraints;

(8) Assurances that methods of preventing and responding to incidents involving injury, loss of property, abuse and neglect will be identified and implemented; and

(9) Recognition of a resident's transfer rights under section 6228. [1995, c. 452, §33 (NEW).]

The department may adopt reasonable rules further defining the rights contained in this subsection. Nothing in this subsection affects the rights of nursing facility residents or residential care residents as currently provided by state or federal law or regulation.

[ 1995, c. 452, §33 (NEW) .]

2. Meetings with provider. A provider must be available for meetings with residents and their representatives at least once every 3 months. These meetings are for the purpose of providing a forum for free and open discussion of any point the residents or the provider wishes to discuss. At least 2 weeks' notice of each meeting must be given to residents.

[ 1995, c. 452, §33 (NEW) .]

SECTION HISTORY

1995, c. 452, §33 (NEW).



24-A §6228. Transfer of residents

A resident of a continuing care retirement community may be transferred to a residential care unit or a bed within the skilled nursing facility under the following conditions: [1995, c. 452, §34 (NEW).]

1. Written consent. With the written consent of the resident or the resident's authorized representative; or

[ 1995, c. 452, §34 (NEW) .]

2. Health or safety danger. Upon a finding that the resident poses a health or safety danger to other residents or a change in a resident's health status or abilities necessitates a move to a higher level of care. A decision to transfer or change a resident's accommodations may be made only after extended consultation between the provider's interdisciplinary team, including, but not limited to, medical personnel, social workers and therapists of the community, and the resident, the resident's treating physician and the resident's family or other representative. The decision may also consider all reasonable care alternatives. A written decision to transfer or change a resident's accommodations must describe why the resident's health care needs can not be met at the resident's present location. The resident may appeal this determination to the department pursuant to rules prescribed by the department.

[ 1995, c. 452, §34 (NEW) .]

SECTION HISTORY

1995, c. 452, §34 (NEW).






Chapter 75: RURAL MEDICAL ACCESS PROGRAM

24-A §6301. Short title

This chapter is known and may be cited as the "Rural Medical Access Program." [1989, c. 931, §5 (NEW).]

SECTION HISTORY

1989, c. 931, §5 (NEW).



24-A §6302. Purpose

The purpose of this chapter is to promote perinatal services in underserved areas of the State. [1991, c. 734, §2 (AMD).]

SECTION HISTORY

1989, c. 931, §5 (NEW). 1991, c. 734, §2 (AMD).



24-A §6303. Definitions

For purposes of this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 931, §5 (NEW).]

1. Insurer. "Insurer" means any insurer authorized to transact insurance in this State and any insurer authorized as a surplus lines insurer pursuant to chapter 19.

[ 1989, c. 931, §5 (NEW) .]

2. Physician's employer. "Physician's employer" means any hospital, health care facility, clinic or other entity that employs a physician and pays for or otherwise provides professional liability insurance for the physician.

[ 1989, c. 931, §5 (NEW) .]

2-A. Program. "Program" means the Rural Medical Access Program.

[ 1991, c. 734, §3 (NEW) .]

3. Self-insured. "Self-insured" means any physician, hospital or physician's employer insured against the physician's professional negligence or the hospital's professional liability through any entity other than an insurer as defined in subsection 1. For purposes of this chapter, a physician, hospital or physician's employer that does not purchase insurance is considered self-insured.

[ 2005, c. 122, §1 (AMD) .]

SECTION HISTORY

1989, c. 931, §5 (NEW). 1991, c. 734, §3 (AMD). 2005, c. 122, §1 (AMD).



24-A §6304. Assessments authorized

To provide funds for the Rural Medical Access Program, insurers may collect pursuant to this chapter assessments from physicians licensed and practicing medicine in this State and hospitals and physician's employers located in the State. [2005, c. 122, §2 (AMD).]

1. Assessment from policyholders and self-insureds. With respect to professional liability insurance policies for physicians and hospitals issued on or after July 1, 1990, each insurer shall collect an assessment from each policyholder. With respect to professional liability insurance for self-insureds issued on or after July 1, 1990, each self-insured shall pay an assessment as directed by the superintendent. The superintendent shall determine the amount of the assessment in accordance with this chapter. Notwithstanding any provision of law, assessments made and collected pursuant to this chapter do not constitute premium, as defined in section 2403, for purposes of any laws of this State relating to taxation, filing of insurance rates or assessment purposes other than as expressly provided under this chapter. The assessments are considered as premium only for purposes of any laws of this State relating to cancellation or nonrenewal of insurance coverage and the determination of hospital financial requirements under Title 22, chapter 107.

[ 1989, c. 931, §5 (NEW) .]

2. Required support. Every insured and self-insured physician, hospital, and physician's employer shall support the Rural Medical Access Program as provided in this chapter. Any physician, hospital or physician's employer that fails to pay the assessment required by this chapter is subject to a civil penalty not to exceed $2,000, payable to the bureau, to be recovered in a civil action.

[ 1989, c. 931, §5 (NEW) .]

3. Assistance from boards and Department of Health and Human Services; insure through other means. The Board of Licensure in Medicine and the Board of Osteopathic Licensure shall assist the superintendent in identifying those physicians who insure against professional negligence by means other than through insurers defined in section 6303. The Department of Health and Human Services shall assist the superintendent in determining the insuring entity for any licensed hospital or physician's employer, in identifying those hospitals and physician's employers that insure against professional negligence by means other than through insurers defined in section 6303 and in identifying the individual or entity who makes the insurance payment for each physician.

[ 1993, c. 600, Pt. B, §§21,22 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

4. Determination of assessments paid. After review of the records provided by the Board of Licensure in Medicine, the Board of Osteopathic Licensure and the Department of Health and Human Services, Division of Licensure and Certification, and the assessment receipts of the malpractice insurers, the superintendent shall determine those physicians, hospitals and physician's employers that have paid the required assessments.

[ 2005, c. 122, §3 (AMD) .]

SECTION HISTORY

1989, c. 931, §5 (NEW). 1991, c. 734, §4 (AMD). 1993, c. 600, §§B21,22 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 122, §§2,3 (AMD).



24-A §6305. Amount of assessment determined

1. Determination of assessment based on anticipated savings. The amount of the assessment is calculated as follows.

A. For policy years beginning on or after July 1, 1990, the superintendent shall determine the amount of the savings in professional liability insurance claims and claim settlement costs to insurers anticipated in each 12-month period as a result of the Medical Liability Demonstration Project established in Title 24, chapter 21, subchapter IX and reform of the collateral source rule. [1989, c. 931, §5 (NEW).]

B. The amount of the assessment for policy years beginning on or after July 1, 1990, but before July 1, 1991, is equal to the total of:

(1) One hundred percent of the first $250,000 of savings determined under paragraph A;

(2) No portion of the savings determined under paragraph A that exceeds $250,000 but does not exceed $500,000; and

(3) Fifty percent of the portion of the savings determined under paragraph A that exceeds $500,000 but does not exceed $1,000,000. [1989, c. 931, §5 (NEW).]

C. [2005, c. 122, §4 (AMD); MRSA T. 24-A, §6305, sub-§1, ¶ C (RP).]

D. [2005, c. 122, §5 (RP).]

E. Each insurer shall assess the surcharge against its insureds as a percentage of premium unless the superintendent prescribes a different basis by rule or order. [1989, c. 931, §5 (NEW).]

F. Every self-insured physician or physician's employer and every self-insured hospital shall remit the assessment required by this section to the principal writer of physicians malpractice insurance in this State. Remittance by self-insured physicians or hospitals may be made on their behalf by a self-insurer. The superintendent shall prescribe by rule a method to calculate and collect the assessment from self-insured physicians, hospitals and physicians' employers. [1989, c. 931, §5 (NEW).]

[ 2005, c. 122, §§4, 5 (AMD) .]

2. Final evaluation of savings.

[ 2005, c. 122, §6 (RP) .]

3. Assessment rates; program fund balance. For assessment years prior to July 1, 2006, the assessment is 1.25% of premium. For assessment years commencing July 1, 2006 and after, the assessment is 0.75% of premium unless adjusted pursuant to rules adopted in accordance with subsection 4. The assessment rate is intended to result in collections no greater than $500,000 per assessment year. The superintendent shall notify affected parties of any assessment rate adjustment and the effective date of that adjustment.

The program fund balance may be used to pay assistance to qualified eligible physicians in prior years for which there were insufficient funds. If all prior years' eligible qualified physicians have received assistance, any excess funds must be carried forward to subsequent plan years as part of the program fund balance. Excess funds must be applied first to the assessment year commencing July 1, 1998 and then to each successive assessment year.

For the purposes of this section, "program fund balance" means the total funds collected in excess of assistance paid for all years.

[ 2013, c. 170, §1 (AMD) .]

4. Establishment of assessment rate by rule. The superintendent may adopt rules pursuant to section 6311 establishing an assessment rate or a methodology for calculating an assessment rate designed to provide an adequate and reliable funding source for the program and allow for the orderly and prudent drawdown of any long-term fund balance in excess of reasonable program needs. The assessment rate may not result in expected collections exceeding $500,000 per assessment year and may not exceed 0.75% of premium unless the program fund balance is $50,000 or less, in which case the assessment rate must be set to a higher rate but may not exceed 1% of premium.

[ 2013, c. 170, §2 (NEW) .]

SECTION HISTORY

1989, c. 931, §5 (NEW). 1995, c. 570, §10 (AMD). 1999, c. 668, §113 (AMD). 2005, c. 122, §§4-7 (AMD). 2013, c. 170, §§1, 2 (AMD).



24-A §6306. Funds held by insurers

Insurers shall invest assessments collected subject to chapter 13. Interest earned on investments must be credited to the Rural Medical Access Program. [2005, c. 122, §8 (AMD).]

SECTION HISTORY

1989, c. 931, §5 (NEW). 2005, c. 122, §8 (AMD).



24-A §6307. Qualifications for premium assistance

1. Eligibility qualifications. A physician is a qualified physician eligible to participate in the program if that physician:

A. Is licensed to practice medicine in the State; [1989, c. 931, §5 (NEW).]

B. Accepts and serves Medicaid patients; [1989, c. 931, §5 (NEW).]

C. Provides complete obstetrical care for patients, including prenatal care and delivery, provided that physicians in an underserved area without a facility for obstetrical delivery are still eligible if they provide only prenatal care and have referral agreements for delivery with a physician meeting the requirements of paragraphs A and B; and [1989, c. 931, §5 (NEW).]

D. Practices at least 50% of the time in areas of the State that are underserved areas for obstetrical and prenatal medical services as determined by the Department of Health and Human Services. [RR 2015, c. 1, §31 (COR).]

The Commissioner of Health and Human Services shall determine those physicians who meet the requirements of this subsection. The commissioner shall adopt rules, pursuant to the Maine Administrative Procedure Act, determining underserved areas with respect to obstetrical and prenatal care. "Underserved areas" includes medically underserved areas, health manpower shortage areas and other priority areas determined by the commissioner. The commissioner may adopt rules pursuant to the Maine Administrative Procedure Act defining the scope of services that must be provided to meet the requirements of paragraphs B and C and the method of prioritizing underserved areas for purposes of distribution of the funds authorized by section 6308.

[ RR 2015, c. 1, §31 (COR) .]

2. Ineligible if premium owed. Any physician or physician's employer who owes premiums to any insurer for any policy year prior to the year that participation in the program is sought is not eligible to participate.

[ 1991, c. 734, §5 (AMD) .]

SECTION HISTORY

1989, c. 931, §5 (NEW). 1991, c. 734, §5 (AMD). 2003, c. 689, §B7 (REV). RR 2015, c. 1, §31 (COR).



24-A §6308. Funding of the program

The amount of funds available for the program is determined as follows. [1991, c. 734, §5 (AMD).]

1. Available funds. The amount available for the program for policy years beginning on or after July 1, 1990, but before July 1, 1991, is 1/2 of the amount of the assessment determined under section 6305 for that year. For policy years beginning on or after July 1, 1991, the Bureau of Insurance shall determine the amount available, except that the amount may be no less than the assessment determined for that year.

[ 1991, c. 734, §5 (AMD) .]

2. Determination of participants in the program. The superintendent shall apply the standards of prioritization adopted by the Commissioner of Health and Human Services to determine the physicians who are eligible for the program. The funding available for each qualified physician is the amount equal to the difference between the physician's medical malpractice insurance premiums with obstetrical care coverage and the physician's premiums without obstetrical care coverage; however, the funding must be at least $5,000 but may not be more than $15,000 as determined by the superintendent. Program payments must be made to the individual or entity paying the medical malpractice premium for the qualified physician.

[ 2005, c. 122, §9 (AMD) .]

SECTION HISTORY

1989, c. 931, §5 (NEW). 1991, c. 734, §5 (AMD). 2003, c. 689, §B7 (REV). 2005, c. 122, §9 (AMD).



24-A §6309. Intercorporate transfers

The superintendent may order intercorporate transfers of funds to balance assessments and program payments on an equitable basis among insurers and to provide for payments to eligible self-insureds. [1991, c. 734, §5 (AMD).]

SECTION HISTORY

1989, c. 931, §5 (NEW). 1991, c. 734, §5 (AMD).



24-A §6310. Appeals

1. Assessments. Physicians, hospitals and physicians' employers aggrieved by an insurer's application of the assessment provided for in this chapter may request a hearing before the superintendent. The hearing must be held in accordance with chapter 3, the Maine Administrative Procedure Act and procedural rules of the bureau.

[ 1989, c. 931, §5 (NEW) .]

2. Eligibility. Physicians aggrieved by an eligibility determination by the Department of Health and Human Services under section 6307 may request a hearing under the Maine Administrative Procedure Act.

[ 1989, c. 931, §5 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1989, c. 931, §5 (NEW). 2003, c. 689, §B6 (REV).



24-A §6311. Rules

The superintendent and the Commissioner of Health and Human Services may adopt rules in accordance with the Maine Administrative Procedure Act to carry out this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 170, §3 (AMD).]

SECTION HISTORY

1989, c. 931, §5 (NEW). 2003, c. 689, Pt. B, §7 (REV). 2013, c. 170, §3 (AMD).






Chapter 77: BUSINESS TRANSACTED WITH BROKER-CONTROLLED PROPERTY OR CASUALTY INSURER

24-A §6401. Short title

This chapter may be known and cited as the "Maine Business Transacted with Broker-Controlled Insurer Act." [1991, c. 828, §33 (NEW).]

SECTION HISTORY

1991, c. 828, §33 (NEW).



24-A §6402. Definitions

As used in this Act, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 828, §33 (NEW).]

1. Accredited state. "Accredited state" means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established by the National Association of Insurance Commissioners.

[ 1991, c. 828, §33 (NEW) .]

2. Broker. "Broker" means any person who is not an agent of the insurer and as an independent contractor solicits, negotiates or procures insurance or annuity contracts or the renewal or continuation of those contracts on behalf of insureds or prospective insureds other than the broker.

[ 1991, c. 828, §33 (NEW) .]

3. Control or controlled. "Control" or "controlled" has the same meaning as set out in section 222, subsection 2, paragraph B.

[ 1991, c. 828, §33 (NEW) .]

4. Controlling broker. "Controlling broker" means a broker who directly or indirectly controls an insurer.

[ 1991, c. 828, §33 (NEW) .]

5. Controlled insurer. "Controlled insurer" means a licensed insurer that is controlled directly or indirectly by a broker.

[ 1991, c. 828, §33 (NEW) .]

6. Licensed insurer or insurer. "Licensed insurer" or "insurer" means any person licensed to transact a property or casualty insurance business, or both, in this State. The following, inter alia, are not licensed insurers for the purposes of this chapter:

A. All risk retention groups as defined in the federal Superfund Amendments Reauthorization Act of 1986, Public Law No. 99-499, 100 Stat. 1613 (1986) and the Risk Retention Act, 15 United States Code, Section 3901 et seq. and the Maine Liability Risk Retention Act; [1991, c. 828, §33 (NEW).]

B. All residual market pools and joint underwriting authorities or associations; and [1991, c. 828, §33 (NEW).]

C. All captive insurers, which for the purposes of this chapter are insurance companies owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, insurance organizations owned by the insureds whose exclusive purpose is to insure risks to member organizations or group members and their affiliates. [1991, c. 828, §33 (NEW).]

[ 1991, c. 828, §33 (NEW) .]

7. Producer. "Producer" means an insurance producer licensed pursuant to chapter 16.

[ 1997, c. 457, §53 (AMD); 1997, c. 457, §55 (AFF) .]

8. Subproducer. "Subproducer" means a producer who, for shared commission or other recompense, places business with a controlled insurer through a controlling broker.

[ 1991, c. 828, §33 (NEW) .]

SECTION HISTORY

1991, c. 828, §33 (NEW). 1997, c. 457, §53 (AMD). 1997, c. 457, §55 (AFF).



24-A §6403. Applicability

This Act applies to licensed insurers as defined in section 6402, either domiciled in this State or domiciled in a state that is not an accredited state with a substantially similar law in effect. Section 222, to the extent not modified by this chapter, continues to apply to all parties within holding company systems subject to this chapter. [1991, c. 828, §33 (NEW).]

SECTION HISTORY

1991, c. 828, §33 (NEW).



24-A §6404. Minimum standards

1. Applicability. This section applies as follows.

A. This section applies if, in any calendar year, the aggregated amount of gross written premium on business placed with a controlled insurer by a controlling broker is equal to or greater than 5% of the admitted assets of the controlled insurer as of September 30th of the preceding year, as reported in the controlled insurer's quarterly statement. [1991, c. 828, §33 (NEW).]

B. Notwithstanding paragraph A, this section does not apply if:

(1) The controlling broker:

(a) Places insurance only with the controlled insurer, only with the controlled insurer and a member or members of the controlled insurer's holding company system or only with the controlled insurer's parent, affiliate or subsidiary and receives no compensation based upon the amount of premiums written in connection with such insurance; and

(b) Accepts insurance placements only from nonaffiliated subproducers and not directly from insureds; and

(2) The controlled insurer, except for insurance business written through a residual market facility such as the workers' compensation residual market mechanism or the State's automobile assigned risk plan, accepts insurance business only from a controlling broker, a producer controlled by the controlled insurer or a producer that is a subsidiary of the controlled insurer. [1991, c. 828, §33 (NEW).]

[ 1991, c. 828, §33 (NEW) .]

2. Required contract provisions. A controlled insurer may not accept business from a controlling broker and a controlling broker may not place business with a controlled insurer unless there is a written contract between the controlling broker and the controlled insurer specifying the responsibilities of each party. The contract must be approved by the board of directors of the insurer and must contain the following minimum provisions.

A. The controlled insurer may terminate the contract for cause upon written notice to the controlling broker. The controlled insurer shall suspend the authority of the controlling broker to write business during the pendency of any dispute regarding the cause for the termination. [1991, c. 828, §33 (NEW).]

B. The controlling broker shall render timely accounts to the controlled insurer detailing all material transactions including information necessary to support all commissions, charges and other fees received by or owed to the controlling broker. [1991, c. 828, §33 (NEW).]

C. The controlling broker shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date must be fixed so that premiums or installments of premiums collected are remitted no later than 90 days after the effective date of any policy placed with the controlled insurer under the contract. [1991, c. 828, §33 (NEW).]

D. All funds collected for the controlled insurer's account must be held in trust by the controlling broker in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with applicable insurance laws. Funds of a controlling broker not licensed in this State must be maintained in compliance with the requirements of the controlling broker's domiciliary jurisdiction. [1991, c. 828, §33 (NEW).]

E. The controlling broker shall maintain separately identifiable records of business written for the controlled insurer. The controlled insurer must have access and may copy all accounts and records related to its business in a form usable by the insurer. The records must be retained according to section 3408. [1991, c. 828, §33 (NEW).]

F. The contract may not be assigned in whole or in part by the controlling broker. [1991, c. 828, §33 (NEW).]

G. The controlled insurer shall provide the controlling broker with its underwriting standards, rules, procedures, rates and conditions. The standards, rules, procedures, rates and conditions must be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling broker. [1991, c. 828, §33 (NEW).]

H. The rates of the controlling broker's commissions, charges and other fees may not be greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling brokers. For purposes of this paragraph and paragraph G, examples of "comparable business" include the same lines of insurance, the same kinds of insurance, the same kinds of risks, similar policy limits and similar quality of business. [1991, c. 828, §33 (NEW).]

I. If the contract provides that the controlling broker, on insurance business placed with the insurer, must be compensated contingent upon the insurer's profits on that business, then that compensation may not be determined and paid until at least 5 years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. The commissions may not be paid until the adequacy of the controlled insurer's reserves on remaining claims are independently verified pursuant to subsection 3. [1991, c. 828, §33 (NEW).]

J. The controlled insurer shall place a limit on the controlling broker's writings in relation to the controlled insurer's surplus and total writings. The insurer may establish a different limit for each line or subline of business. The controlled insurer shall notify the controlling broker when the applicable limit is approached and may not accept business from the controlling broker if the limit is reached. The controlling broker may not place business with the controlled insurer if notified by the controlled insurer that the limit has been reached. [1991, c. 828, §33 (NEW).]

K. The controlling broker may negotiate but may not bind reinsurance on behalf of the controlled insurer on business the controlling broker places with the controlled insurer, except that the controlling broker may bind facultative reinsurance contracts pursuant to obligatory facultative agreements. All such contracts with the controlled insurer must contain underwriting guidelines including, for reinsurance both assumed and ceded, a list of reinsurers with which the automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and schedules of the commissions allowed. [1991, c. 828, §33 (NEW).]

[ 1991, c. 828, §33 (NEW) .]

3. Audit committee. Every controlled insurer must have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the insurer's independent certified public accountants and an independent casualty actuary acceptable to the superintendent to review the adequacy of the insurer's loss reserves.

[ 1991, c. 828, §33 (NEW) .]

4. Reporting requirements. A controlled insurer shall make the following reports.

A. In addition to any other required loss reserve certification, by April 1st of each year, the controlled insurer shall file with the superintendent an opinion of an independent casualty actuary acceptable to the superintendent reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding at the preceding year end, including incurred but not reported losses, on business placed by the controlled broker. [1991, c. 828, §33 (NEW).]

B. The controlled insurer shall report annually to the superintendent the amount of commissions paid to the controlling broker, the percentage that amount represents of the net premiums written and comparable amounts and percentage paid to noncontrolling producers for placement of the same kinds of insurance. [1991, c. 828, §33 (NEW).]

[ 1991, c. 828, §33 (NEW) .]

SECTION HISTORY

1991, c. 828, §33 (NEW).



24-A §6405. Disclosure

Prior to the effective date of the policy, the controlling insurer shall cause the controlling broker to deliver written notice to the prospective insured disclosing the relationship between the broker and the controlled insurer, except that if the business is placed through a subproducer who is not a controlling broker, the controlling insurer shall cause the controlling broker to retain a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the controlling broker and that the subproducer has notified or will notify the insured. [RR 1991, c. 2, §94 (COR).]

SECTION HISTORY

RR 1991, c. 2, §94 (COR). 1991, c. 828, §33 (NEW).



24-A §6406. Penalties

1. Superintendent. The superintendent may take the following actions.

A. If the superintendent finds, after a hearing held in conformity with the Maine Administrative Procedure Act, that the controlling broker or any other person has not complied with this chapter or any rule or order made under this chapter, the superintendent may order the controlling insurer to cease placing business through that controlled broker. [1991, c. 828, §33 (NEW).]

B. If the superintendent further finds that because of that noncompliance the controlled insurer or any policyholder of the controlled insurer has suffered any loss or damage, the superintendent may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages or other appropriate relief for the benefit of the insurer or policyholder. [1991, c. 828, §33 (NEW).]

[ 1991, c. 828, §33 (NEW) .]

2. Civil action. If an order for liquidation or rehabilitation of the controlled insurer is entered pursuant to chapter 57 and a receiver is appointed, and the superintendent finds pursuant to subsection 1 that the controlling broker or any other person has not complied with this chapter or any rule or order made under this chapter and that the insurer suffered any loss or damage because of that noncompliance, the receiver appointed under that order may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

[ 1991, c. 828, §33 (NEW) .]

3. Other action. Nothing contained in this section affects the right of the superintendent to impose any other penalties provided for in this Title.

[ 1991, c. 828, §33 (NEW) .]

4. Other parties. Nothing contained in this section in any manner alters or affects the rights of policyholders, claimants, creditors or other 3rd parties.

[ 1991, c. 828, §33 (NEW) .]

SECTION HISTORY

1991, c. 828, §33 (NEW).



24-A §6407. Effective date

This Act takes effect January 1, 1993. Controlled insurers and controlling brokers who are not in compliance with section 6404 on that date have 60 days to come into compliance and shall comply with section 6405 beginning with all policies written or renewed on or after March 1, 1993. [1991, c. 828, §33 (NEW).]

SECTION HISTORY

1991, c. 828, §33 (NEW).






Chapter 79: RISK-BASED CAPITAL STANDARDS

24-A §6451. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 634, Pt. A, §1 (NEW).]

1. Adjusted risk-based capital report. "Adjusted risk-based capital report" means a risk-based capital report that has been adjusted by the superintendent in accordance with section 6452, subsection 3.

[ 1993, c. 634, Pt. A, §1 (NEW) .]

2. Corrective order. "Corrective order" means an order issued by the superintendent specifying corrective actions that the superintendent has determined are required.

[ 1993, c. 634, Pt. A, §1 (NEW) .]

3. Domestic insurer. "Domestic insurer" means any insurance company domiciled in this State.

[ 1997, c. 81, §1 (AMD) .]

4. Foreign insurer. "Foreign insurer" means any insurance company that is authorized to do business in this State under section 404 but is not domiciled in this State.

[ 1997, c. 81, §1 (AMD) .]

4-A. Life or health insurer. "Life or health insurer" means any insurance company described in section 409, subsection 3 and authorized to do business in this State under section 410, or a licensed property and casualty insurer writing only accident and health insurance.

[ 1997, c. 81, §2 (NEW) .]

5. NAIC. "NAIC" means the National Association of Insurance Commissioners.

[ 1993, c. 634, Pt. A, §1 (NEW) .]

6. Negative trend. "Negative trend" means:

A. With respect to a life or health insurer, a negative trend over a period of time, as determined in accordance with the trend test calculation included in the risk-based capital instructions; and [2013, c. 238, Pt. D, §1 (NEW).]

B. With respect to a property and casualty insurer, a trend that meets the triggering criteria, as determined in accordance with the trend test calculation included in the risk-based capital instructions. [2013, c. 238, Pt. D, §1 (NEW).]

[ 2013, c. 238, Pt. D, §1 (RPR) .]

6-A. Property and casualty insurer. "Property and casualty insurer" means any insurance company authorized to do business in this State under section 410 except a life or health insurer or single line mortgage guaranty insurer, financial guaranty insurer or title insurer.

[ 1997, c. 81, §4 (NEW) .]

7. Risk-based capital instructions. "Risk-based capital instructions" means the risk-based capital instructions adopted by the NAIC, as such risk-based capital instructions may be amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC.

[ 1993, c. 634, Pt. A, §1 (NEW) .]

8. Risk-based capital level. "Risk-based capital level" means an insurer's company action level risk-based capital, regulatory action level risk-based capital, authorized control level risk-based capital or mandatory control level risk-based capital where:

A. "Company action level risk-based capital" means, with respect to any insurer, the product of 2.0 and its authorized control level risk-based capital; [1993, c. 634, Pt. A, §1 (NEW).]

B. "Regulatory action level risk-based capital" means the product of 1.5 and its authorized control level risk-based capital; [1993, c. 634, Pt. A, §1 (NEW).]

C. "Authorized control level risk-based capital" means the number determined under the risk-based capital formula in accordance with the risk-based capital instructions; and [1993, c. 634, Pt. A, §1 (NEW).]

D. "Mandatory control level risk-based capital" means the product of .70 and the authorized control level risk-based capital. [1993, c. 634, Pt. A, §1 (NEW).]

[ 1993, c. 634, Pt. A, §1 (NEW) .]

9. Risk-based capital plan. "Risk-based capital plan" means a comprehensive financial plan containing the elements specified in section 6453, subsection 2. If the superintendent rejects the risk-based capital plan and it is revised by the insurer, with or without the superintendent's recommendation, the plan is called the revised risk-based capital plan.

[ 1993, c. 634, Pt. A, §1 (NEW) .]

10. Risk-based capital report. "Risk-based capital report" means the report required in section 6452.

[ 1993, c. 634, Pt. A, §1 (NEW) .]

11. Total adjusted capital. "Total adjusted capital" means the sum of:

A. An insurer's statutory capital and surplus; and [1993, c. 634, Pt. A, §1 (NEW).]

B. Such other items, if any, as the risk-based capital instructions provide. [1993, c. 634, Pt. A, §1 (NEW).]

[ 1993, c. 634, Pt. A, §1 (NEW) .]

SECTION HISTORY

1993, c. 634, Pt. A, §1 (NEW). 1997, c. 81, §§1-4 (AMD). 2013, c. 238, Pt. D, §1 (AMD).



24-A §6451-A. Applicability to other regulated entities

This chapter applies to fraternal benefit societies authorized to do business in this State pursuant to section 4124, to health maintenance organizations authorized to do business in this State pursuant to section 4204 and to nonprofit hospital or medical service organizations authorized to do business in this State pursuant to Title 24, section 2305. [2009, c. 511, Pt. E, §1 (RPR).]

1. Fraternal benefit societies providing life or annuity benefits. Fraternal benefit societies providing life or annuity benefits are subject to the provisions of this chapter applicable to life or health insurers.

[ 2009, c. 511, Pt. E, §1 (NEW) .]

2. Fraternal benefit societies providing health benefits. Fraternal benefit societies providing health benefits are considered health organizations for purposes of this chapter.

[ 2009, c. 511, Pt. E, §1 (NEW) .]

3. Other licensees. Health maintenance organizations and nonprofit hospital or medical service organizations are considered health organizations for purposes of this chapter.

[ 2009, c. 511, Pt. E, §1 (NEW) .]

3-A. Qualified nonprofit health insurance issuers. Qualified nonprofit health insurance issuers as defined in Section 1322 of the federal Affordable Care Act are considered health organizations for purposes of this chapter.

[ 2011, c. 364, §35 (NEW) .]

4. Provisions applicable to health organizations. Except as otherwise expressly provided in this chapter, health organizations are subject to the provisions of this chapter applicable to property and casualty insurers.

[ 2009, c. 511, Pt. E, §1 (NEW) .]

SECTION HISTORY

1999, c. 113, §24 (NEW). 2009, c. 511, Pt. E, §1 (RPR). 2011, c. 364, §35 (AMD).



24-A §6452. Risk-based capital reports

1. Duty to file. A domestic insurer shall, on or before March 1st, submit to the superintendent a report of its risk-based capital levels as of the end of the previous calendar year, in a form and containing such information as is required by the risk-based capital instructions. In addition, a domestic insurer shall file its risk-based capital report:

A. With the NAIC in accordance with the risk-based capital instructions; and [1993, c. 634, Pt. A, §1 (NEW).]

B. With the insurance regulator in any state in which the insurer is authorized to do business, if that regulator has notified the insurer of its request for the filing in writing, in which case the insurer shall file its risk-based capital report not later than the later of:

(1) Fifteen days after the receipt of notice to file its risk-based capital report with that state; or

(2) The filing date. [1999, c. 113, §25 (AMD).]

[ 1999, c. 113, §25 (AMD) .]

2. Determination of a life or health insurer's risk-based capital. A life or health insurer's risk-based capital must be determined in accordance with the formula set forth in the risk-based capital instructions. The formula must take into account, and may adjust for the covariance between, the following:

A. The risk with respect to the insurer's assets; [1993, c. 634, Pt. A, §1 (NEW).]

B. The risk of adverse insurance experience with respect to the insurer's liabilities and obligations; [1993, c. 634, Pt. A, §1 (NEW).]

C. The interest rate risk with respect to the insurer's business; and [1993, c. 634, Pt. A, §1 (NEW).]

D. All other business risks and such other relevant risks as are set forth in the risk-based capital instructions, determined in each case by applying the factors in the manner set forth in the risk-based capital instructions. [1993, c. 634, Pt. A, §1 (NEW).]

[ 1997, c. 81, §5 (AMD) .]

3. Filing of inaccurate report. If a domestic insurer files a risk-based capital report that in the judgment of the superintendent is inaccurate, then the superintendent shall adjust the risk-based capital report to correct the inaccuracy and notify the insurer of the adjustment. The notice must contain a statement of the reason for the adjustment. A risk-based capital report so adjusted is referred to as an adjusted risk-based capital report.

[ 1993, c. 634, Pt. A, §1 (NEW) .]

4. Determination of a property and casualty insurer's risk-based capital. A property and casualty insurer's risk-based capital is determined in accordance with the formula set forth in the risk-based capital instructions. The formula must take into account and may adjust for the covariance between the following:

A. Asset risk; [1997, c. 81, §6 (NEW).]

B. Credit risk; [1997, c. 81, §6 (NEW).]

C. Underwriting risk; and [1997, c. 81, §6 (NEW).]

D. All other business risks and such other relevant risks as are set forth in the risk-based capital instructions, determined in each case by applying the factors set forth in the risk-based capital instructions. [1997, c. 81, §6 (NEW).]

[ 1997, c. 81, §6 (NEW) .]

SECTION HISTORY

1993, c. 634, §A1 (NEW). 1997, c. 81, §§5,6 (AMD). 1999, c. 113, §25 (AMD).



24-A §6453. Company action level event

1. Company action level event; defined. "Company action level event" means any of the following events:

A. The filing of a risk-based capital report by an insurer that indicates that:

(1) The insurer's total adjusted capital is greater than or equal to its regulatory action level risk-based capital but less than its company action level risk-based capital; or

(2) The insurer has total adjusted capital that is greater than or equal to its company action level risk-based capital but has a negative trend, if its total adjusted capital is less than the product of its authorized control level risk-based capital and 3.0.

[2013, c. 238, Pt. D, §2 (AMD).]

B. Provided the insurer does not challenge the adjusted risk-based capital report under section 6457, the notification by the superintendent to the insurer of an adjusted risk-based capital report that indicates the event in paragraph A; or [1993, c. 634, Pt. A, §1 (NEW).]

C. If the insurer, under section 6457, challenges the adjusted risk-based capital report that indicates the event in paragraph A, the notification by the superintendent to the insurer that the superintendent has, after a hearing, rejected the insurer's challenge. [1993, c. 634, Pt. A, §1 (NEW).]

[ 2013, c. 238, Pt. D, §2 (AMD) .]

2. Contents of risk-based capital plan. When a company action level event occurs, the insurer shall submit to the superintendent a risk-based capital plan that must:

A. Identify the conditions in the insurer's business that contribute to the company action level event; [1993, c. 634, Pt. A, §1 (NEW).]

B. Contain proposals of corrective actions that the insurer intends to take and that are expected to result in the elimination of the company action level event; [1993, c. 634, Pt. A, §1 (NEW).]

C. Provide projections of the insurer's financial results in the current year and at least the 4 succeeding years, with consideration given to the effect of implementing and not implementing the proposed corrective actions, including projections of statutory operating income, net income, capital and surplus. The projections for new and renewal business may include separate projections for each major line of business and separately identify each significant income, expense and benefit component; [1993, c. 634, Pt. A, §1 (NEW).]

D. Identify the key assumptions impacting the insurer's projections and the sensitivity of the projections to the assumptions; and [1993, c. 634, Pt. A, §1 (NEW).]

E. Identify the quality of, and the problems associated with, the insurer's business, including but not limited to its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business and use of reinsurance in each case, if any. [1993, c. 634, Pt. A, §1 (NEW).]

[ 1993, c. 634, Pt. A, §1 (NEW) .]

3. Submission of risk-based capital plan. The risk-based capital plan must be submitted:

A. Within 45 days after the company action level event; or [1999, c. 113, §26 (AMD).]

B. If the insurer challenges an adjusted risk-based capital report under section 6457, within 45 days after notification to the insurer that the superintendent has, after a hearing, rejected the insurer's challenge. [1993, c. 634, Pt. A, §1 (NEW).]

[ 1999, c. 113, §26 (AMD) .]

4. Review by superintendent. Within 60 days after the submission by an insurer of a risk-based capital plan to the superintendent pursuant to this section, the superintendent shall notify the insurer whether the risk-based capital plan may be implemented or is, in the judgment of the superintendent, unsatisfactory. If the superintendent determines the risk-based capital plan is unsatisfactory, the notification to the insurer must set forth the reasons for the determination and may set forth proposed revisions that will render the risk-based capital plan satisfactory, in the judgment of the superintendent. Upon notification from the superintendent, the insurer shall prepare a revised risk-based capital plan, which may incorporate by reference any revisions proposed by the superintendent, and shall submit the revised risk-based capital plan to the superintendent:

A. Within 45 days after the notification from the superintendent; or [1993, c. 634, Pt. A, §1 (NEW).]

B. If the insurer challenges the notification from the superintendent under section 6457, within 45 days after a notification to the insurer that the superintendent has, after a hearing, rejected the insurer's challenge. [1993, c. 634, Pt. A, §1 (NEW).]

[ 1993, c. 634, Pt. A, §1 (NEW) .]

5. Notification that plan is unsatisfactory. In the event of a notification by the superintendent to an insurer that the insurer's risk-based capital plan or revised risk-based capital plan is unsatisfactory, the superintendent may at the superintendent's discretion, subject to the insurer's right to a hearing under section 6457, specify in the notification that the notification constitutes a regulatory action level event.

[ 1993, c. 634, Pt. A, §1 (NEW) .]

6. Duty to file copies of plan with other states. A domestic insurer that files a risk-based capital plan or revised risk-based capital plan with the superintendent pursuant to this section shall file a copy of the risk-based capital plan or revised risk-based capital plan with the insurance regulator in any state in which the insurer is authorized to do business if:

A. That state has a risk-based capital provision substantially similar to that required by this chapter; and [1993, c. 634, Pt. A, §1 (NEW).]

B. The insurance regulator of that state has notified the insurer of its request for the filing in writing, in which case the insurer shall file a copy of the risk-based capital plan or revised risk-based capital plan in that state no later than the later of:

(1) Fifteen days after the receipt of notice to file a copy of its risk-based capital plan or revised risk-based capital plan with the state; or

(2) The date on which the risk-based capital plan or revised risk-based capital plan is filed with the superintendent. [1999, c. 113, §27 (AMD).]

[ 1999, c. 113, §27 (AMD) .]

SECTION HISTORY

1993, c. 634, Pt. A, §1 (NEW). 1997, c. 81, §7 (AMD). 1999, c. 113, §§26, 27 (AMD). 2009, c. 511, Pt. E, §2 (AMD). 2013, c. 238, Pt. D, §2 (AMD).



24-A §6454. Regulatory action level event

1. Regulatory action level event; defined. "Regulatory action level event" means, with respect to any insurer, any of the following events:

A. The filing of a risk-based capital report by the insurer that indicates that the insurer's total adjusted capital is greater than or equal to its authorized control level risk-based capital but less than its regulatory action level risk-based capital; [1993, c. 634, Pt. A, §1 (NEW).]

B. Provided the insurer does not challenge the adjusted risk-based capital report under section 6457, the notification by the superintendent to an insurer of an adjusted risk-based capital report that indicates the event in paragraph A; [1993, c. 634, Pt. A, §1 (NEW).]

C. If the insurer, under section 6457, challenges an adjusted risk-based capital report that indicates the event in paragraph A, the notification by the superintendent to the insurer that the superintendent has, after a hearing, rejected the insurer's challenge; [1993, c. 634, Pt. A, §1 (NEW).]

D. The failure of the insurer to file a risk-based capital report by the filing date, unless the insurer has provided an explanation for the failure that is satisfactory to the superintendent and has cured the failure within 10 days after the filing date; [1993, c. 634, Pt. A, §1 (NEW).]

E. The failure of the insurer to submit a risk-based capital plan to the superintendent within the time period set forth in section 6453, subsection 3; [1993, c. 634, Pt. A, §1 (NEW).]

F. Provided the insurer has not challenged the determination under section 6457, the notification by the superintendent to the insurer that:

(1) The risk-based capital plan or revised risk-based capital plan submitted by the insurer is, in the judgment of the superintendent, unsatisfactory; and

(2) The superintendent's finding unless vacated or stayed constitutes a regulatory action level event with respect to the insurer; [1999, c. 113, §28 (AMD).]

G. If the insurer, under section 6457, challenges a determination by the superintendent under paragraph F, the notification by the superintendent to the insurer that the superintendent has, after a hearing, rejected that challenge; [1993, c. 634, Pt. A, §1 (NEW).]

H. Provided the insurer has not challenged the determination under section 6457, the notification by the superintendent to the insurer that the insurer has failed to adhere to its risk-based capital plan or revised risk-based capital plan, but only if that failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event or regulatory action level event in accordance with its risk-based capital plan or revised risk-based capital plan and the superintendent has so stated in the notification; or [1999, c. 113, §28 (AMD).]

I. If the insurer, under section 6457, challenges a determination by the superintendent under paragraph H, the notification by the superintendent to the insurer that the superintendent has, after a hearing, rejected the challenge unless the failure of the insurer to adhere to its risk-based capital plan or revised risk-based capital plan has no substantial adverse effect on the ability of the insurer to eliminate the company action level event or regulatory action level event with respect to the insurer. [1999, c. 113, §28 (AMD).]

[ 1999, c. 113, §28 (AMD) .]

2. Superintendent duties; regulatory action level event. When a regulatory action level event occurs, the superintendent shall:

A. Require the insurer to submit a risk-based capital plan or, if applicable, a revised risk-based capital plan; [1993, c. 634, Pt. A, §1 (NEW).]

B. Perform such examination or analysis as the superintendent considers necessary of the assets, liabilities and operations of the insurer, including a review of its risk-based capital plan or revised risk-based capital plan; and [1993, c. 634, Pt. A, §1 (NEW).]

C. Subsequent to the examination or analysis, issue a corrective order specifying corrective actions that the superintendent considers necessary. [1993, c. 634, Pt. A, §1 (NEW).]

[ 1993, c. 634, Pt. A, §1 (NEW) .]

3. Determination of corrective actions. In determining corrective actions, the superintendent may take into account those factors that the superintendent considers relevant with respect to the insurer based upon the superintendent's examination or analysis of the assets, liabilities and operations of the insurer, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the risk-based capital instructions. The risk-based capital plan or revised risk-based capital plan must be submitted:

A. Within 45 days after the occurrence of the regulatory action level event; [1993, c. 634, Pt. A, §1 (NEW).]

B. If the insurer challenges an adjusted risk-based capital report under section 6457 and the challenge is not, in the judgment of the superintendent, frivolous, within 45 days after the notification to the insurer that the superintendent has, after a hearing, rejected the insurer's challenge; or [1993, c. 634, Pt. A, §1 (NEW).]

C. If the insurer challenges a revised risk-based capital plan under section 6457, within 45 days after notification to the insurer that the superintendent has, after a hearing, rejected the insurer's challenge. [1993, c. 634, Pt. A, §1 (NEW).]

[ 1993, c. 634, Pt. A, §1 (NEW) .]

4. Consultants. The superintendent may retain actuaries, investment experts and other consultants as may be necessary in the judgment of the superintendent to review the insurer's risk-based capital plan or revised risk-based capital plan; examine or analyze the assets, liabilities and operations of the insurer; and formulate the corrective order with respect to the insurer. For insurers offering managed care plans as defined in section 4301-A, the analysis of the insurer's operations may include an analysis of its contractual relationships with providers and the ability of the providers to fulfill their contractual obligations. The fees, costs and expenses relating to consultants must be borne by the affected insurer or such other party as directed by the superintendent.

[ RR 2001, c. 1, §38 (COR) .]

SECTION HISTORY

1993, c. 634, §A1 (NEW). 1999, c. 113, §§28,29 (AMD). RR 2001, c. 1, §38 (COR).



24-A §6455. Authorized control level event

1. Authorized control level event; defined. "Authorized control level event" means any of the following events:

A. The filing of a risk-based capital report by the insurer that indicates that the insurer's total adjusted capital is greater than or equal to its mandatory control level risk-based capital but less than its authorized control level risk-based capital; [1993, c. 634, Pt. A, §1 (NEW).]

B. Provided the insurer does not challenge the adjusted risk-based capital report under section 6457, the notification by the superintendent to the insurer of an adjusted risk-based capital report that indicates the event in paragraph A; [1993, c. 634, Pt. A, §1 (NEW).]

C. If the insurer, under section 6457, challenges an adjusted risk-based capital report that indicates the event in paragraph A, the notification by the superintendent to the insurer that the superintendent has, after a hearing, rejected the insurer's challenge; [1993, c. 634, Pt. A, §1 (NEW).]

D. Provided the insurer has not challenged the corrective order under section 6457, the failure of the insurer to respond, in a manner satisfactory to the superintendent, to a corrective order; or [1993, c. 634, Pt. A, §1 (NEW).]

E. If the insurer has challenged a corrective order under section 6457 and the superintendent has, after a hearing, rejected the challenge or modified the corrective order, the failure of the insurer to respond, in a manner satisfactory to the superintendent, to the corrective order subsequent to rejection or modification by the superintendent. [1993, c. 634, Pt. A, §1 (NEW).]

[ 1993, c. 634, Pt. A, §1 (NEW) .]

2. Superintendent duties; authorized control level event. When an authorized control level event occurs, the superintendent shall:

A. Take those actions that are required under section 6454 regarding an insurer with respect to which a regulatory action level event has occurred; or [1993, c. 634, Pt. A, §1 (NEW).]

B. If the superintendent considers it to be in the best interests of the policyholders and creditors of the insurer and of the public, take those actions that are necessary to cause the insurer to be placed under regulatory control under chapter 57. If the commissioner takes those actions, the authorized control level event is deemed sufficient grounds for the superintendent to take action under chapter 57, and the superintendent has the rights, powers and duties with respect to the insurer as are set forth in chapter 57. If the superintendent takes actions under this paragraph pursuant to an adjusted risk-based capital report, the insurer is entitled to those protections that are afforded to insurers under the provisions of chapter 57, subchapter II pertaining to summary proceedings. [1993, c. 634, Pt. A, §1 (NEW).]

[ 1993, c. 634, Pt. A, §1 (NEW) .]

SECTION HISTORY

1993, c. 634, §A1 (NEW).



24-A §6456. Mandatory control level event

1. Mandatory control level event; defined. "Mandatory control level event" means any of the following events:

A. The filing of a risk-based capital report that indicates that the insurer's total adjusted capital is less than its mandatory control level risk-based capital; [1993, c. 634, Pt. A, §1 (NEW).]

B. Provided the insurer does not challenge the adjusted risk-based capital report under section 6457, the notification by the superintendent to the insurer of an adjusted risk-based capital report that indicates the event in paragraph A; or [1993, c. 634, Pt. A, §1 (NEW).]

C. If the insurer, under section 6457, challenges an adjusted risk-based capital report that indicates the event in paragraph A, the notification by the superintendent to the insurer that the superintendent has, after a hearing, rejected the insurer's challenge. [1993, c. 634, Pt. A, §1 (NEW).]

[ 1993, c. 634, Pt. A, §1 (NEW) .]

2. Superintendent duties; mandatory control level event. When a mandatory control level event occurs, the superintendent shall take those actions that are necessary to cause the insurer to be placed under regulatory control under chapter 57. If the superintendent takes those actions, the mandatory control level event is deemed sufficient grounds for the superintendent to take action under chapter 57, and the superintendent has the rights, powers and duties with respect to the insurer as are set forth in chapter 57. If the superintendent takes actions pursuant to an adjusted risk-based capital report, the insurer is entitled to those protections that are afforded to insurers under the provisions of chapter 57, subchapter II pertaining to summary proceedings. Notwithstanding any provision of this section to the contrary, the superintendent may forego action for up to 90 days after the mandatory control level event if the superintendent finds there is a reasonable expectation that the mandatory control level event may be eliminated within the 90-day period, or, in the case of a property and casualty insurer that is not authorized to write new business, the superintendent may allow the insurer to continue to run off its existing business under the superintendent's supervision.

[ 1997, c. 81, §8 (AMD) .]

SECTION HISTORY

1993, c. 634, §A1 (NEW). 1997, c. 81, §8 (AMD).



24-A §6457. Hearings

1. Right to hearing. An insurer has the right to a departmental hearing, on record, at which the insurer may challenge any determination or action by the superintendent upon:

A. Notification to an insurer by the superintendent of an adjusted risk-based capital report; [1993, c. 634, Pt. A, §1 (NEW).]

B. Notification to an insurer by the superintendent that:

(1) The insurer's risk-based capital plan or revised risk-based capital plan is unsatisfactory; and

(2) That notification constitutes a regulatory action level event with respect to the insurer; [1993, c. 634, Pt. A, §1 (NEW).]

C. Notification to any insurer by the superintendent that the insurer has failed to adhere to its risk-based capital plan or revised risk-based capital plan and that such failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event with respect to the insurer in accordance with its risk-based capital plan or revised risk-based capital plan; or [1993, c. 634, Pt. A, §1 (NEW).]

D. Notification to an insurer by the superintendent of a corrective order with respect to the insurer. [1993, c. 634, Pt. A, §1 (NEW).]

The insurer must notify the superintendent of its request for a hearing within 5 days after the notification by the superintendent under paragraph A, B, C or D. Upon receipt of the insurer's request for a hearing, the superintendent shall set a date for the hearing, which may not be less than 10 or more than 30 days after the date of the insurer's request.

[ 1993, c. 634, Pt. A, §1 (NEW) .]

SECTION HISTORY

1993, c. 634, §A1 (NEW).



24-A §6458. Confidentiality and prohibition on announcements

1. Confidentiality. The following constitute information that might be damaging to the insurer if made available to its competitors and must be kept confidential by the superintendent:

A. Risk-based capital reports, with respect to any domestic insurer or foreign insurer, that are filed with the superintendent, to the extent that the information in the reports is not required to be set forth in a publicly available annual statement schedule; and [1993, c. 634, Pt. A, §1 (NEW).]

B. Risk-based capital plans, with respect to any domestic insurer or foreign insurer, that are filed with the superintendent, including the results or report of any examination or analysis of an insurer performed pursuant to this chapter and any corrective order issued by the superintendent pursuant to the examination or analysis. [1993, c. 634, Pt. A, §1 (NEW).]

The information listed in paragraph A or B may not be made public or be subject to subpoena, other than by the superintendent and then only for the purpose of enforcement actions taken by the superintendent pursuant to this chapter or any other provision of the insurance laws of this State.

[ 1993, c. 634, Pt. A, §1 (NEW) .]

2. Prohibition on dissemination of information regarding risk-based capital levels. Except as otherwise required under this chapter, making, publishing, disseminating, circulating or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing an assertion or representation with regard to the risk-based capital levels of any insurer, or of any component derived in the calculation of risk-based capital levels, by any insurer, agent, broker or other person engaged in any manner in the insurance business would be misleading and is prohibited; provided, however, that if any materially false statement with respect to the comparison between an insurer's total adjusted capital to its risk-based capital levels or an inappropriate comparison of any other amount to the insurer's risk-based capital levels is published in any written publication and the insurer is able to demonstrate to the superintendent with substantial proof the falsity of that statement, or the inappropriateness, as the case may be, then the insurer may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.

[ 1993, c. 634, Pt. A, §1 (NEW) .]

SECTION HISTORY

1993, c. 634, §A1 (NEW).



24-A §6459. Supplemental provisions

1. Existing authority supplemented. The provisions of this chapter are supplemental to any other provisions of the laws of this State and do not preclude or limit any other powers or duties of the superintendent under those laws, including, but not limited to, sections 417, 3423 and 3424 and chapter 57.

[ 1997, c. 81, §9 (NEW) .]

2. Rules. The superintendent may adopt rules to carry out the purposes of this chapter. Rules adopted pursuant to this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 81, §9 (NEW) .]

3. Exemptions. The superintendent may exempt from the application of this chapter any domestic property and casualty insurer that:

A. Writes business only in the State; [1997, c. 81, §9 (NEW).]

B. Writes direct annual premium of $2,000,000 or less; and [1997, c. 81, §9 (NEW).]

C. Assumes no reinsurance in excess of 5% of direct premium written. [1997, c. 81, §9 (NEW).]

[ 1997, c. 81, §9 (NEW) .]

SECTION HISTORY

1993, c. 634, §A1 (NEW). 1997, c. 81, §9 (RPR).



24-A §6460. Foreign insurers

1. Submission of risk-based capital report. Upon the written request of the superintendent, a foreign insurer shall submit to the superintendent a risk-based capital report as of the end of the previous calendar year by the later of:

A. The date a risk-based capital report would be required to be filed by a domestic insurer under this chapter; or [1993, c. 634, Pt. A, §1 (NEW).]

B. Fifteen days after the request is received by the foreign insurer. [1993, c. 634, Pt. A, §1 (NEW).]

At the written request of the superintendent, a foreign insurer shall promptly submit to the superintendent a copy of any risk-based capital plan that is filed with the insurance superintendent of any other state.

[ 1993, c. 634, Pt. A, §1 (NEW) .]

2. Company action level event or regulatory action level event. When a company action level event or regulatory action level event with respect to a foreign insurer occurs, as determined under laws governing risk-based capital applicable in the state of domicile of the insurer, or, if no such risk-based capital provision is in force in that state, under the provisions of this chapter, if the insurance superintendent of the state of domicile of the foreign insurer fails to require the foreign insurer to file a risk-based capital plan in the manner specified under the laws governing risk-based capital in that state, or, if no such risk-based capital provision is in force in that state, under this chapter, the superintendent may require the foreign insurer to file a risk-based capital plan with the superintendent. In this event, the failure of the foreign insurer to file a risk-based capital plan with the superintendent is grounds to order the insurer to desist from writing new insurance business in this State.

[ 1993, c. 634, Pt. A, §1 (NEW) .]

3. Mandatory control level event. When a mandatory control level event with respect to any foreign insurer occurs, if a domiciliary receiver has not been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the superintendent may make application to the Superior Court under chapter 57 with respect to the liquidation of property of foreign insurers in this State, and the occurrence of the mandatory control level event is considered adequate grounds for the application.

[ 1993, c. 634, Pt. A, §1 (NEW) .]

SECTION HISTORY

1993, c. 634, §A1 (NEW).



24-A §6461. Notices

A notice by the superintendent to an insurer that may result in regulatory action under this chapter is effective upon dispatch if transmitted by registered or certified mail or, in the case of any other transmission, is effective upon the insurer's receipt of the notice. [1993, c. 634, Pt. A, §1 (NEW).]

SECTION HISTORY

1993, c. 634, §A1 (NEW).






Chapter 81: MULTIPLE-EMPLOYER WELFARE ARRANGEMENTS

24-A §6601. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 688, §1 (NEW).]

1. Declaration of trust. "Declaration of trust" means a joint statement of those participating employers composing a multiple-employer welfare arrangement in which the purposes, plan of administration, rights and duties of the participants and the manner of funding obligations arising under the arrangement are established.

[ 1993, c. 688, §1 (NEW) .]

2. Fund balance. "Fund balance" means the total assets in excess of total liabilities, except that assets pledged to secure debts not reflected on the books of the multiple-employer welfare arrangement are not included in the fund balance. "Fund balance" includes other contributed capital, retained earnings and subordinated debt.

[ 1993, c. 688, §1 (NEW) .]

3. Funded trust. "Funded trust" means that legal entity created to receive, hold and administer contributions of employers participating in the arrangement that is composed of assets acceptable to the superintendent equal to or in excess of loss reserves and all other liabilities of the arrangement. A trust is not fully funded if any part of the corpus consists of a surety bond.

[ 1993, c. 688, §1 (NEW) .]

4. Insolvent or impaired condition. A multiple-employer welfare arrangement is "insolvent" or in an "impaired condition" when the fund balance is in a deficit position.

[ 1993, c. 688, §1 (NEW) .]

5. Multiple-employer welfare arrangement. "Multiple-employer welfare arrangement" or "arrangement" means an employer welfare benefit plan or any other arrangement that is established or maintained for the purpose of offering or providing health benefits to the employees of 2 or more employers or to their beneficiaries. For the purposes of this chapter only, an employer welfare benefit plan or any other arrangement that, after April 30, 1996, is established or maintained for the purpose of offering or providing health benefits to employees leased to client companies by an employee leasing company required to be registered under Title 32, chapter 125 must be treated as a multiple-employer welfare arrangement within the meaning of this chapter. "Multiple-employer welfare arrangement" does not include a plan or arrangement established or maintained before January 1, 1993 by the State, a political subdivision of the State or an association composed of political subdivisions of the State primarily to cover its employees, former employees or their dependents, nor does it include a plan or arrangement established or maintained under or pursuant to one or more agreements deemed collective bargaining agreements under the federal Employee Retirement Income Security Act of 1974, Section 3(40)(A)(i), as amended. For purposes of this chapter, 2 or more trades or businesses, whether or not incorporated, are deemed a single employer if those trades or businesses are under common ownership or within the same control group as defined under the federal Employee Retirement Income Security Act of 1974, Section 3(40)(B). For the purposes of this chapter only, each of an employee leasing company's client companies, as defined in Title 32, section 14051, is considered a separate employer as long as it is not deemed a single employer under this subsection.

[ 1995, c. 618, §5 (AMD) .]

6. Participation agreement. "Participation agreement" means the document pursuant to which an employer undertakes and agrees to fulfill the obligation of employers imposed by the declaration of trust.

[ 1993, c. 688, §1 (NEW) .]

7. Qualified financial institution. "Qualified financial institution" means an institution that is organized, or in the case of a United States branch or agency office of a foreign banking organization is licensed under the laws of the United States or any state, and has been granted authority to operate with fiduciary powers and is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies.

[ 1993, c. 688, §1 (NEW) .]

8. Third-party administrator. "Third-party administrator" or "administrator" means an administrator licensed pursuant to chapter 18.

[ 1993, c. 688, §1 (NEW) .]

SECTION HISTORY

1993, c. 688, §1 (NEW). 1995, c. 618, §5 (AMD).



24-A §6602. Scope

1. Multiple-employer welfare arrangement; approval required. A person may not commence operations after January 1, 1995 of a multiple-employer welfare arrangement unless that arrangement is approved by the superintendent. A person may not operate after January 1, 1995 a multiple-employer welfare arrangement in existence before January 1, 1995 unless that arrangement has been submitted for approval in compliance with this chapter.

[ 1993, c. 688, §1 (NEW) .]

2. Insurer authorized to transact health insurance. This chapter does not apply to a multiple-employer welfare arrangement that offers or provides benefits that are fully insured by an insurer authorized to transact health insurance in the State.

[ 1993, c. 688, §1 (NEW) .]

3. Application. Section 6608 does not apply to a multiple-employer welfare arrangement that:

A. Meets the general eligibility requirements of section 6603, subsection 1; [1993, c. 688, §1 (NEW).]

B. Is administered primarily from a principal place of business located within the State; and [1993, c. 688, §1 (NEW).]

C. Has provided employee health benefits for a continuous period since on or before January 1, 1984. [1993, c. 688, §1 (NEW).]

[ 1993, c. 688, §1 (NEW) .]

4. Application for approval; filing required. If a multiple-employer welfare arrangement does not satisfy the requirements of subsection 3, the arrangement shall file with the superintendent within 60 days of the effective date of this subsection a complete application for authorization under section 6604.

[ 1993, c. 688, §1 (NEW) .]

SECTION HISTORY

1993, c. 688, §1 (NEW).



24-A §6603. General eligibility

This section governs all multiple-employer welfare arrangements except for those offered by a registered employee leasing company complying with the requirements of section 6603-A. [1995, c. 618, §6 (NEW).]

1. Requirements for approval. To meet the requirements for approval and to maintain a multiple-employer welfare arrangement, an arrangement:

A. Must be nonprofit; [1993, c. 688, §1 (NEW).]

B. Except for those associations meeting the criteria of subsection 1-A, must be established by a trade association, industry association, political subdivision of the State, religious organization or professional association of employers or professionals that has a constitution or bylaws and that has been organized and maintained in good faith for a continuous period of one year for purposes other than that of obtaining or providing insurance; [2001, c. 570, §1 (AMD).]

C. Must be operated pursuant to a trust agreement by a board of trustees that has complete fiscal control over the arrangement and that is responsible for all operations of the arrangement. The trustees selected must be owners, partners, officers, directors or employees of one or more employers in the arrangement. A trustee may not be an owner, officer or employee of the administrator or service company of the arrangement. The trustees have the authority to approve applications of association members for participation in the arrangement and to contract with a licensed administrator or service company to administer the day-to-day affairs of the arrangement; [2003, c. 374, §1 (AMD).]

D. May not be offered, advertised or available to employers or other members of the public generally, except as allowed under subsection 1-A; [2001, c. 570, §1 (AMD).]

E. Must be operated in accordance with sound actuarial principles; [1993, c. 688, §1 (NEW).]

F. Must comply with the requirements of chapter 36, governing continuity of health insurance coverage; [1993, c. 688, §1 (NEW).]

F-1. Must comply with the requirements of section 2809-A, subsection 11, concerning continued coverage in the event of an employee's being temporarily laid off or losing employment because of an injury or disease that the employee claims to be compensable under workers' compensation; [2005, c. 121, Pt. A, §1 (NEW).]

G. May not deny coverage to any otherwise eligible employer, employee or dependent on the basis of health status or claims experience; and [1993, c. 688, §1 (NEW).]

H. May issue only health care benefit plans that comply with the requirements of section 2808-B with regard to rating practices, coverage for late enrollees and guaranteed renewal. An arrangement may not provide health care benefits that do not meet or exceed the requirements for mandated benefits applicable to comparable insured plans. [2001, c. 410, Pt. A, §9 (AMD).]

[ 2005, c. 121, Pt. A, §1 (AMD) .]

1-A. Eligibility based on geographic association. To meet the requirements for approval and to maintain a multiple-employer welfare arrangement, an arrangement based on geographic association:

A. Must be established by an association with a principal office in a location within a 40-mile radius of the principal place of business of eligible employers; [2001, c. 570, §2 (NEW).]

B. Must permit eligibility for an employer that has employed an average of 100 or fewer full-time employees during the preceding calendar year, more of whom are employed in this State than any other state, and for an employer that is a licensed nonprofit hospital if the employer or hospital is located within a 40-mile radius of the association; [2001, c. 570, §2 (NEW).]

C. May establish eligibility standards for membership in the association, except that an association may not deny eligibility to an otherwise eligible employer or hospital on the basis of health status or claims experience; and [2001, c. 570, §2 (NEW).]

D. Must meet the requirements for approval in subsection 1, except as provided in subsection 1, paragraphs B and D. [2001, c. 570, §2 (NEW).]

[ 2001, c. 570, §2 (NEW) .]

2. Evidence of benefits; issuance to covered employee. The arrangement shall issue to each covered employee a contract, certificate, summary plan description or other evidence of the benefits and coverages provided. This evidence of the benefits and coverages provided must contain in boldface print in a conspicuous location the following statement: "The benefits and coverages described herein are provided through a trust fund established and funded by a group of employers." Arrangements in existence before October 1, 1993 that have previously issued benefit descriptions to employees may meet the disclosure requirements under this chapter by issuing to each employee additional written material necessary to meet the requirements of this subsection.

[ 1993, c. 688, §1 (NEW) .]

3. Maintenance of specific excess insurance. Each arrangement shall maintain specific excess insurance with a retention level determined in accordance with sound actuarial principles and approved by the superintendent. The superintendent may also require the arrangement to purchase aggregate excess insurance.

[ 1993, c. 688, §1 (NEW) .]

4. Maintenance of appropriate loss reserves. Each arrangement shall establish and maintain appropriate loss and loss expense reserves determined in accordance with sound actuarial principles and shall fund obligations by depositing assets that will yield in a time frame matching maturing liabilities of the arrangement sufficient funds to discharge claims and other expense payments.

[ 1993, c. 688, §1 (NEW) .]

5. Funds held in trust. All funds of a multiple-employer welfare arrangement must be held in trust in this State in the name of the arrangement in a qualified financial institution by state or federally chartered financial institutions until such time as they are disbursed.

[ 2003, c. 374, §2 (AMD) .]

6. Replacement of trustee. The superintendent may not grant or continue approval until the arrangement replaces any trustee found by the superintendent:

A. To be incompetent, untrustworthy or financially irresponsible; [1993, c. 688, §1 (NEW).]

B. To be guilty of or to have pled guilty or no contest in any state or country to a criminal offense for which incarceration for one year or more may be imposed or for which incarceration of one year or more could be imposed had the offense occurred in this State, or that involves moral turpitude, dishonesty, false statement or misappropriation or conversion of property or funds; [1993, c. 688, §1 (NEW).]

C. To have had any type of insurance license revoked in this State or any other state; or [1993, c. 688, §1 (NEW).]

D. To have improperly manipulated assets, accounts or specific excess insurance or to have otherwise acted in bad faith. [1993, c. 688, §1 (NEW).]

[ 1993, c. 688, §1 (NEW) .]

7. Contracts available for inspection. To qualify for and retain approval to transact business, an arrangement must make all contracts with administrators or service companies available for inspection by the bureau initially and thereafter upon reasonable notice.

[ 1993, c. 688, §1 (NEW) .]

8. Suspension or revocation of approval. Failure to maintain compliance with applicable eligibility or filing requirements established by this section is grounds for suspension or revocation of authority of an arrangement. However, with respect to deficiencies other than an impairment, the arrangement has 60 days after notification by the superintendent to take action necessary to correct the deficiency.

[ 1993, c. 688, §1 (NEW) .]

9. Access to health care services.

[ 2011, c. 90, Pt. F, §8 (RP) .]

SECTION HISTORY

1993, c. 688, §1 (NEW). 1995, c. 618, §6 (AMD). 1999, c. 256, §R1 (AMD). 2001, c. 410, §A9 (AMD). 2001, c. 570, §1 (AMD). 2001, c. 570, §2 (AMD). 2003, c. 374, §§1,2 (AMD). 2005, c. 121, §A1 (AMD). 2007, c. 278, §1 (AMD). 2011, c. 90, Pt. F, §8 (AMD).



24-A §6603-A. Employee leasing companies

An employee leasing company that provides health benefits on other than a fully insured basis for employees leased to client companies shall comply with the requirements of this section. [1995, c. 618, §7 (NEW).]

1. Requirements for approval. The arrangement must meet the requirements of this subsection to obtain approval to establish a multiple-employer welfare arrangement or to maintain operations of a multiple-employer welfare arrangement.

A. The employee leasing company must be registered in this State in accordance with Title 32, chapter 125. [1995, c. 618, §7 (NEW).]

B. Within 4 months of the end of each fiscal year or within such extension of time as the superintendent for good cause may grant, the arrangement shall file with the superintendent an annual financial report certified by an independent certified public accountant. The report must include a letter of qualification from the accountant that meets the requirements of section 6611, subsection 1-A. The report must provide the name and address of the insurer providing excess insurance and it must also include an analysis of the adequacy of reserves and contributions or premiums charged based on a review of past and projected claims and expenses. [1995, c. 618, §7 (NEW).]

C. Within 45 days of the end of each fiscal quarter, the arrangement shall file with the superintendent a letter from an independent certified public accountant attesting to the following:

(1) That the employees have been paid in a timely fashion;

(2) That all payroll taxes and income taxes withheld have been paid to the appropriate state or federal agency in a timely fashion;

(3) With respect to any health care benefits provided on other than a fully insured basis, that specific excess insurance is maintained with a retention level adequate for the plan; and

(4) With respect to any health care benefits provided on other than a fully insured basis, that appropriate loss and loss expense reserves are maintained that are adequate for the plan. [1995, c. 618, §7 (NEW).]

D. Any necessary excess insurance must be purchased from an insurer licensed to transact health or casualty insurance in the State. [1995, c. 618, §7 (NEW).]

E. The arrangement shall issue to each covered employee a contract, certificate, summary plan description or other evidence of the benefits and coverages provided. This evidence of the benefits and coverages provided must contain in boldface print in a conspicuous location the following statement: "The benefits and coverages described herein are provided by [name of employee leasing company] on a self-insured basis, not through a contract with a commercial insurance carrier." If the benefit plan or arrangement was in existence before April 30, 1996 and had previously issued benefit descriptions to the covered employees, the arrangement shall issue to each employee the additional written material necessary to meet the requirements of this paragraph. [1995, c. 618, §7 (NEW).]

F. The arrangement must pay the filing fee specified in section 601 at the time of the application for approval. [1995, c. 618, §7 (NEW).]

[ 1995, c. 618, §7 (NEW) .]

2. Application for approval. To obtain approval, an arrangement must submit a letter of application to the Superintendent that includes or has attached the material required by subsection 1. If any information is not available at the time of application, the arrangement shall specify in the letter when that information will be provided. The superintendent, in the superintendent's discretion, may grant approval of an arrangement conditioned upon the timely receipt of the required information if the superintendent determines that the arrangement is funded at a level consistent with the purposes of this chapter.

[ 1995, c. 618, §7 (NEW) .]

3. Other provisions. An arrangement approved pursuant to the requirements of this section is also subject to the requirements of sections 6606, 6607, 6610, 6614 and 6616.

[ 1995, c. 618, §7 (NEW) .]

4. Grounds for denial, suspension or revocation of arrangement. The superintendent, in the superintendent's discretion, may deny, suspend or revoke the authorization granted pursuant to this section if the superintendent finds that the arrangement has failed to meet the requirements of this section, has refused to produce the required financial information or has refused to correct a deficiency determined pursuant to section 6606. When failure to maintain compliance with the requirements of this section is the grounds for suspension or revocation of authority of an arrangement, the arrangement has 60 days after notification by the superintendent to take action necessary to correct the deficiency.

[ 1995, c. 618, §7 (NEW) .]

SECTION HISTORY

1995, c. 618, §7 (NEW).



24-A §6604. Filing requirements

The sponsoring association shall file with the superintendent an application for authorization of the arrangement upon a form to be furnished by the superintendent. The application must include or have attached the following: [1993, c. 688, §1 (NEW).]

1. Constitution or bylaws. A copy of the constitution or bylaws of the association;

[ 1993, c. 688, §1 (NEW) .]

2. Identification of trustees. The names and addresses of the trustees of the arrangement;

[ 1993, c. 688, §1 (NEW) .]

3. Document governing operation. A copy of the declaration of trust, trust agreement and any other documents that govern the operation of the arrangement;

[ 1993, c. 688, §1 (NEW) .]

4. Evidence of benefits provided. A copy of the employer participation agreement and the certificate, summary plan description or other evidence of the benefits and coverage provided to covered employees;

[ 1993, c. 688, §1 (NEW) .]

5. Proof of deposit or surety bond. Proof of deposit or a copy of the surety bond required pursuant to section 6607;

[ 1993, c. 688, §1 (NEW) .]

6. Excess insurance agreement. A copy of the arrangement's excess insurance agreement;

[ 1993, c. 688, §1 (NEW) .]

7. Evidence of sound actuarial principles. Evidence satisfactory to the superintendent showing that the arrangement will be operated in accordance with sound actuarial principles. The superintendent may not approve the arrangement unless the superintendent determines that the plan is designed to provide sufficient revenues to pay current and future liabilities, as determined in accordance with sound actuarial principles;

[ 1995, c. 618, §8 (AMD) .]

8. Additional information. Additional information that the superintendent may reasonably require; and

[ 1995, c. 618, §8 (AMD) .]

9. Filing fee. The filing fee specified in section 601.

[ 1995, c. 618, §8 (NEW) .]

SECTION HISTORY

1993, c. 688, §1 (NEW). 1995, c. 618, §§8,9 (AMD).



24-A §6605. Fund balance

Each multiple-employer welfare arrangement shall maintain a positive fund balance. [1993, c. 688, §1 (NEW).]

SECTION HISTORY

1993, c. 688, §1 (NEW).



24-A §6606. Deficiency in reserves, assets or reinsurance

1. Examination of finances. The superintendent may conduct, upon reasonable notice, an examination to determine the financial condition of an arrangement. For arrangements subject to the requirements of section 6603-A, the examination must be limited to the work of the certified public accountant conducting the annual audit or submitting the quarterly filings required by that section. For all other arrangements, examiners duly qualified by the superintendent may examine the loss reserves, assets, liabilities, excess insurance and working capital of a multiple-employer welfare arrangement. If the superintendent finds that the reserves, excess insurance or assets may be inadequate, or that the arrangement does not have working capital in an amount establishing the financial strength and liquidity of the arrangement to pay claims promptly and showing evidence of the financial ability of the arrangement to meet its obligations to covered employees, the superintendent shall notify the arrangement of the inadequacy. Upon notification, the arrangement shall file within 30 days with the superintendent its written plan specifying remedial action to be taken and the time for implementation of that plan.

[ 1995, c. 618, §10 (AMD) .]

2. Correction of deficiency. If the superintendent determines, after reviewing the information filed, that a hazardous financial condition exists, the arrangement shall implement within 30 days its plan to correct any deficiencies and shall file with the superintendent proof of remedial action taken within 60 days. If the superintendent is satisfied that the plan submitted to improve the inadequate condition of the arrangement is sufficient, the superintendent shall notify the arrangement. The arrangement shall report monthly to the superintendent until any deficiencies and their causes have been corrected.

[ 1993, c. 688, §1 (NEW) .]

SECTION HISTORY

1993, c. 688, §1 (NEW). 1995, c. 618, §10 (AMD).



24-A §6607. Trust deposit or surety bond

If the superintendent determines that a multiple-employer welfare arrangement has failed to establish or maintain the actuarially indicated level of funding as required, the superintendent may require the arrangement to file a security deposit or a surety bond in accordance with this section. [1995, c. 618, §11 (AMD).]

1. Deposit. If required, deposit funds, which may consist of cash, securities or any combination of cash and securities acceptable to the superintendent, must be filed with the superintendent for deposit with the Treasurer of State in an amount equal to the greater of either 25% of the immediately preceding 12 months' health care claims expenditures or 15% of the expected gross annual contributions for the current year. In no case may the amount of the deposit be less than $50,000 or more than $1,000,000 except that the superintendent, after due notice to all interested parties and opportunity for hearing, and after consideration of the records, may prescribe an amount in excess of $1,000,000. All income from deposits belongs to the depositing arrangement and must be paid to it when received. An arrangement that has made a security deposit, subject to approval of the superintendent, may withdraw that deposit or any part of that deposit after making a substitute deposit of cash, securities or any combination of cash and securities of equal amount and value. A judgment creditor or other claimant of a multiple-employer welfare arrangement may not levy upon any of the assets or securities held in this State as a deposit under this section.

[ 1993, c. 688, §1 (NEW) .]

2. Surety bond in lieu of deposit. In lieu of the deposit required under subsection 1, an arrangement may file with the superintendent a surety bond in like amount. The bond must be one issued by an authorized surety insurer, must be for the same purpose as the deposit in lieu of which it is filed and must be in a form prescribed by the superintendent. A bond may not be canceled or subject to cancellation unless at least 60 days' advance notice of cancellation in writing is filed with the superintendent and the chair of the trustees.

[ 1993, c. 688, §1 (NEW) .]

3. Insolvency termination. In the event of a termination of an arrangement due to insolvency, a determination of impairment or the failure of the arrangement to pay any final judgment rendered against it in this State within 30 days after the judgment becomes final, the deposit held by the superintendent pursuant to subsection 1 or the bond held by the superintendent pursuant to subsection 2 must be applied to the extent of the insolvency or to the extent of any default in payment of benefit claims. Any deposit funds remaining in excess of the amount needed to make the arrangement solvent must be distributed in accordance with section 6610.

[ 1993, c. 688, §1 (NEW) .]

SECTION HISTORY

1993, c. 688, §1 (NEW). 1995, c. 618, §11 (AMD).



24-A §6608. Forms

1. Approval of forms by superintendent required. A participation agreement or contract form, application form, certificate, rider, endorsement, summary plan description or other evidence of coverage may not be issued by an arrangement unless the form and all changes to the form have been filed with the superintendent by or on behalf of the arrangement that proposes to use the form and have been approved by the superintendent.

[ 1993, c. 688, §1 (NEW) .]

2. Grounds for disapproval of forms by superintendent. The superintendent may disapprove a form filed under this section or withdraw previous approval of a form only if the form:

A. Violates or does not comply with this chapter; [1993, c. 688, §1 (NEW).]

B. Contains or incorporates by reference inconsistent, ambiguous or misleading clauses or exceptions and conditions that deceptively affect the risk proposed to be assumed in the general coverage of the contract; [1993, c. 688, §1 (NEW).]

C. Has any title, heading or other indication of its provisions that is misleading; [1993, c. 688, §1 (NEW).]

D. Is printed or otherwise reproduced in such manner as to render any material provision of the form substantially illegible; or [1993, c. 688, §1 (NEW).]

E. Contains provisions that are unfair, inequitable or encourage misrepresentation. [1993, c. 688, §1 (NEW).]

[ 1993, c. 688, §1 (NEW) .]

SECTION HISTORY

1993, c. 688, §1 (NEW).



24-A §6609. Liability of participants

1. Liability of each employer participant. The liability of each employer participant for the obligations of the multiple-employer welfare arrangement is joint and several.

[ 1993, c. 688, §1 (NEW) .]

2. Contingent assessment liability. Each employer participant has a contingent assessment liability pursuant to section 6610 for payment of actual losses and expenses incurred while the participation agreement was in force.

[ 1993, c. 688, §1 (NEW) .]

3. Statement of contingent liability. Each participation agreement or contract issued by the arrangement must contain a statement of the contingent liability of employer participants. Both the application for participation and the participation agreement must contain, in contrasting color and not less than 10-point type, the following statement: "This is a fully assessable contract. In the event the arrangement is unable to pay its obligations, participating employers will be required to contribute through an equitable assessment the money necessary to meet any unfulfilled obligations."

[ 1993, c. 688, §1 (NEW) .]

SECTION HISTORY

1993, c. 688, §1 (NEW).



24-A §6610. Termination

If an arrangement is terminated for any reason, the trust may not be dissolved until all outstanding claims, debts and obligations of the arrangement are paid. The arrangement may retain sufficient funds to provide coverage for an additional period as the trustees of the arrangement consider prudent. In addition, the trustees may purchase additional insurance they consider necessary for protection against potential future claims. Any funds remaining in the arrangement after satisfaction of all obligations must be paid to participating employers or covered employees in an equitable manner meeting with the approval of the superintendent, including, without ruling out other alternatives, equally on a per capita basis to each participating employer or employee who is covered under the arrangement as of the effective date of termination. Written notice of the termination of the arrangement must be provided to each covered employee, the Department of Labor, Bureau of Labor Standards and the superintendent at least 10 days before the effective date of the termination. [1995, c. 618, §12 (AMD).]

If an arrangement provided by a registered employee leasing company is terminated for any reason, written notice of the termination of the arrangement must be provided by the employee leasing company to each covered employee, the client companies involved, the Department of Labor, Bureau of Labor Standards and the superintendent at least 10 days before the effective date of the termination. [1995, c. 618, §12 (NEW).]

SECTION HISTORY

1993, c. 688, §1 (NEW). 1995, c. 618, §12 (AMD).



24-A §6611. Annual report; actuarial report

1. Filing required. Annually within 4 months of the end of the fiscal year or within such extension of time as the superintendent for good cause may grant, every arrangement shall file a report with the superintendent, verified by the oath of the chair of the board of trustees. The report must summarize the business activities of the trust for the immediately preceding year and must contain a financial statement of the arrangement, including its balance sheet and a statement of operations for the preceding year certified by an independent certified public accountant. The report must also include an analysis of the adequacy of reserves and contributions or premiums charged based on a review of past and projected claims and expenses.

[ 1993, c. 688, §1 (NEW) .]

1-A. Accountant's letter or qualification. The annual financial statement of the arrangement must include a letter of qualification from the certifying accountant stating:

A. That the accountant is independent with respect to the arrangement and conforms to the standards of the accountant's profession as contained in the code of professional ethics and pronouncements of the American Institute of Certified Public Accountants and the rules of professional conduct of the appropriate state Board of Accountancy or similar code; [1995, c. 618, §13 (NEW).]

B. The background and experience in general and the experience in audits or arrangements of the staff assigned to the engagement and whether each is an independent certified public accountant. This requirement may not be construed as prohibiting the accountant from utilizing staff as the accountant considers appropriate where that is consistent with the standards prescribed by generally accepted auditing standards; [1995, c. 618, §13 (NEW).]

C. That the accountant understands the annual audited financial report and the accountant's opinion will be filed in compliance with this requirement and that the accountant knows the superintendent will be relying on this information in the monitoring and regulation of the financial position of the arrangement; [1995, c. 618, §13 (NEW).]

D. That the accountant consents and agrees to make available for review by the superintendent or the superintendent's designee or appointed agent, the accountant's workpapers relating to the arrangement. For purposes of this paragraph, workpapers are the records kept by the accountant of the procedures followed, the tests performed, the information obtained and the conclusions reached pertinent to the accountant's examination of the financial statements of the arrangement. Workpapers may include audit planning documents, work programs, analyses, memoranda, letters of confirmation and representation, abstracts of arrangement documents and schedules or commentaries prepared or obtained by the accounts in the course of the accountant's examination; and [1995, c. 618, §13 (NEW).]

E. A representation that the accountant is properly licensed by an appropriate state licensing authority and that the accountant is a member in good standing in the American Institute of Certified Public Accountants. [1995, c. 618, §13 (NEW).]

[ 1995, c. 618, §13 (NEW) .]

2. Actuarial report. At least once every 2 years each arrangement must have a report prepared by an actuary who is an associate or fellow of the Society of Actuaries and the American Academy of Actuaries as to the actuarial soundness of the arrangement. After an arrangement has filed 2 actuarial reports pursuant to this subsection, an arrangement may request that the superintendent grant a waiver of the filing requirement to the arrangement. If required, the report must be filed with the superintendent. The report must consist of at least the following:

A. An assessment of the adequacy of contribution rates in meeting the level of benefits provided and changes, if any, needed in the contribution rates to achieve or preserve a level of funding adequate to enable payment of the benefit amounts provided under the arrangement, which must include a valuation of present assets, valued in accordance with insurance accounting precepts, and prospective assets and liabilities of the plan and the extent of unfunded accrued liabilities; [1993, c. 688, §1 (NEW).]

B. A plan and schedule to amortize any unfunded liabilities and a description of actions taken to reduce unfunded liabilities; [1993, c. 688, §1 (NEW).]

C. A description and explanation of actuarial assumptions; [1993, c. 688, §1 (NEW).]

D. A comparative review illustrating the level of funds available to the arrangement from rates, investment income and other sources realized over the period covered by the report indicating the assumptions used; [1993, c. 688, §1 (NEW).]

E. A certification by the actuary that the report is complete and accurate and that in the actuary's opinion the techniques and assumptions used are reasonable, make good and sufficient provision to meet the obligations of the arrangement and meet the requirements and intent of this chapter; and [1993, c. 688, §1 (NEW).]

F. Other factors or statements as may be reasonably required by the superintendent in order to determine the actuarial soundness of the plan. [1993, c. 688, §1 (NEW).]

[ 2001, c. 570, §3 (AMD) .]

SECTION HISTORY

1993, c. 688, §1 (NEW). 1995, c. 618, §13 (AMD). 2001, c. 570, §3 (AMD).



24-A §6612. Place of business; records maintenance

Each arrangement must have and maintain its principal place of business in the State and must make available to the superintendent complete records of its assets, transactions and affairs in accordance with such methods and systems as are customary for or suitable to the kind or kinds of business transacted. [1993, c. 688, §1 (NEW).]

SECTION HISTORY

1993, c. 688, §1 (NEW).



24-A §6613. Grounds for denial, suspension or revocation of arrangement

1. Mandatory denial, suspension or revocation. Subject to other provisions of this chapter, the superintendent shall deny, suspend or revoke an arrangement's authorization if the superintendent finds that the arrangement:

A. Is impaired within the meaning of section 6601, subsection 3; [1993, c. 688, §1 (NEW).]

B. Has refused to be examined or to produce its accounts, records and files for examination, or if any of its officers has refused to give information with respect to its affairs or to perform any other legal obligation as to such examination when required by the superintendent; [1993, c. 688, §1 (NEW).]

C. Has failed to pay a judgment rendered against it in the State within 30 days after the judgment becomes final; or [1993, c. 688, §1 (NEW).]

D. No longer meets the requirements for the authority originally granted. [1993, c. 688, §1 (NEW).]

[ 1993, c. 688, §1 (NEW) .]

2. Discretionary denial, suspension or revocation. The superintendent, in the superintendent's discretion, may deny, suspend or revoke the authorization of an arrangement if the superintendent finds that the arrangement:

A. Has violated this chapter or a lawful order or rule of the superintendent; [1993, c. 688, §1 (NEW).]

B. Has refused to be examined or to produce its accounts, records and files for examination, or if any of its officers have refused to give information with respect to its affairs or to perform any other legal obligation as to such examination when required by the superintendent; or [1993, c. 688, §1 (NEW).]

C. Has failed to correct any deficiency determined pursuant to section 6610. [1993, c. 688, §1 (NEW).]

[ 1993, c. 688, §1 (NEW) .]

SECTION HISTORY

1993, c. 688, §1 (NEW).



24-A §6614. Violations

In addition to any other penalties provided for by this Title and subject to this chapter: [1993, c. 688, §1 (NEW).]

1. Civil penalty. An arrangement that fails to obtain and maintain a valid approval from the superintendent while operating or maintaining a multiple-employer welfare arrangement is subject to a civil penalty of not less than $5,000 or more than $50,000 for each violation; and

[ 1993, c. 688, §1 (NEW) .]

2. Cease and desist order. The superintendent may issue a cease and desist order if the superintendent finds a person operating or maintaining a multiple-employer welfare arrangement without a currently effective certificate of approval.

[ 1993, c. 688, §1 (NEW) .]

SECTION HISTORY

1993, c. 688, §1 (NEW).



24-A §6615. Delinquency proceedings

The rehabilitation, liquidation, conservation or dissolution of a multiple-employer welfare arrangement must be conducted under the supervision of the superintendent, who has all power with regard to the rehabilitation, liquidation, conservation or dissolution of a multiple-employer welfare arrangement granted to the superintendent under the laws governing the rehabilitation, liquidation, conservation or dissolution of insurers. [1993, c. 688, §1 (NEW).]

SECTION HISTORY

1993, c. 688, §1 (NEW).



24-A §6616. Regulatory authority

The superintendent may adopt, pursuant to Title 5, chapter 375, subchapter II, rules that the superintendent determines reasonable and necessary to carry out properly the functions and responsibilities assigned under the laws of this State. Rules adopted to implement the provisions of this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1995, c. 618, §14 (AMD).]

SECTION HISTORY

1993, c. 688, §1 (NEW). 1995, c. 618, §14 (AMD).






Chapter 83: CAPTIVE INSURANCE COMPANIES

24-A §6701. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 435, §1 (NEW).]

1. Affiliated company. "Affiliated company" means any company in the same corporate system as a parent or a member organization by virtue of common ownership, control, operation or management.

[ 1997, c. 435, §1 (NEW) .]

2. Association. "Association" means any legal association of individuals, corporations, limited liability companies, partnerships or associations that have been in continuous existence for at least one year, the member organizations of which:

A. Own, control or hold with power to vote all of the outstanding voting securities of an association captive insurance company incorporated as a stock insurer; [2009, c. 335, §1 (AMD).]

B. Have complete voting control over an association captive insurance company incorporated as a mutual or reciprocal insurer; or [2009, c. 335, §1 (AMD).]

C. Constitute all of the subscribers of an association captive insurance company formed as a reciprocal insurer. [2009, c. 335, §1 (NEW).]

[ 2009, c. 335, §1 (AMD) .]

3. Association captive insurance company. "Association captive insurance company" means any company that insures risks of the member organizations of the association and their affiliated companies.

[ 1997, c. 435, §1 (NEW) .]

4. Captive insurance company. "Captive insurance company" means any pure captive insurance company, sponsored captive insurance company, association captive insurance company or industrial insured captive insurance company formed or licensed under this chapter.

[ 2009, c. 335, §2 (AMD) .]

5. Controlled unaffiliated business. "Controlled unaffiliated business" means a company that:

A. Is not in the corporate system of a parent and affiliated companies; [1997, c. 435, §1 (NEW).]

B. Has an existing contractual relationship with a parent or affiliated company; and [1997, c. 435, §1 (NEW).]

C. [2009, c. 335, §3 (RP).]

D. Has all its risks managed by a pure captive insurance company in accordance with this chapter. [2009, c. 335, §4 (NEW).]

[ 2009, c. 335, §§3, 4 (AMD) .]

6. Industrial insured. "Industrial insured" means an insured:

A. Who procures the insurance of any risk or risks by use of the services of a full-time employee acting as an insurance manager or buyer; [1997, c. 435, §1 (NEW).]

B. Whose aggregate annual premium for insurance on all risks totals at least $25,000; and [1997, c. 435, §1 (NEW).]

C. Who has at least 25 full-time employees. [1997, c. 435, §1 (NEW).]

[ 1997, c. 435, §1 (NEW) .]

7. Industrial insured captive insurance company. "Industrial insured captive insurance company" means any company that insures risks of the industrial insureds that comprise the industrial insured group and their affiliated companies.

[ 1997, c. 435, §1 (NEW) .]

8. Industrial insured group. "Industrial insured group" means any group that meets either of the following criteria:

A. A group of industrial insureds that collectively:

(1) Owns, controls or holds with power to vote all of the outstanding voting securities of an industrial insured captive insurance company incorporated as a stock insurer;

(2) Has complete voting control over an industrial insured captive insurance company incorporated as a mutual insurer; or

(3) Constitutes all of the subscribers of an industrial insured captive insurance company formed as a reciprocal insurer; or [2009, c. 335, §5 (AMD).]

B. Any group created under the Product Liability Risk Retention Act of 1981, 15 United States Code, Section 3901 et seq., as amended, as a corporation or other limited liability association taxable as a stock insurance company or a mutual insurer under the laws of the State. [1997, c. 435, §1 (NEW).]

[ 2009, c. 335, §5 (AMD) .]

9. Member organization. "Member organization" means any individual, corporation, limited liability company, partnership or association that belongs to an association.

[ 2009, c. 335, §6 (AMD) .]

10. Parent. "Parent" means a corporation, limited liability company, partnership or individual that directly or indirectly owns, controls or holds with power to vote more than 50% of the outstanding voting securities of a pure captive insurance company organized as a stock corporation or 50% of the membership interests of a pure captive insurance company organized as a nonprofit corporation.

[ 2009, c. 335, §7 (AMD) .]

11. Pure captive insurance company. "Pure captive insurance company" means any company that insures risks of its parent and affiliated companies or controlled unaffiliated businesses but does not include those insurers that otherwise qualify for and elect to hold a certificate of authority as an insurer under section 414. "Pure captive insurance company" includes, with respect to operations in this State unless otherwise restricted by the superintendent, a branch captive insurance company.

[ 2009, c. 335, §8 (AMD) .]

12. Pure nonprofit captive insurance company. "Pure nonprofit captive insurance company" means a pure captive insurance company formed without capital stock as a nonprofit corporation, whose voting of membership interest is held by a parent organization formed under a nonprofit law or by a nonprofit parent, its or controlled unaffiliated business affiliated companies but does not include those insurers otherwise qualifying for a certificate of authority as an insurer.

[ 1997, c. 435, §1 (NEW) .]

SECTION HISTORY

1997, c. 435, §1 (NEW). 2009, c. 335, §§1-8 (AMD).



24-A §6702. Licensing; authority

1. Authority. A captive insurance company may not engage in the business of insurance in this State unless the company:

A. Obtains a license from the superintendent authorizing the company to do insurance business in this State; [1997, c. 435, §1 (NEW).]

B. Holds at least one meeting of its board of directors, or other governing body, each year in this State. For pure captive insurance companies and pure nonprofit captive insurance companies, the annual in-state meeting requirement may be satisfied by a teleconferenced or videoconferenced meeting if at least one Maine resident member of the board of directors, or other governing body, participates in the meeting from this State; [1997, c. 583, §1 (AMD).]

C. Maintains its principal place of business in this State; and [1997, c. 435, §1 (NEW).]

D. Appoints a resident agent to accept service of process and to otherwise act on its behalf in this State. [1997, c. 435, §1 (NEW).]

[ 1997, c. 583, §1 (AMD) .]

2. Charter and bylaws. In order to receive a license, a captive insurance company must file with the superintendent a certified copy of its charter and bylaws, a statement under oath of its president and secretary showing its financial condition and any other statements or documents required by the superintendent.

[ 1997, c. 435, §1 (NEW) .]

3. Information required. In addition to the information required by subsection 2, an applicant captive insurance company must file with the superintendent evidence of the following:

A. The amount and liquidity of its assets relative to the risks to be assumed; [1997, c. 435, §1 (NEW).]

B. The adequacy of the expertise, experience and character of the person or persons who will manage it; [1997, c. 435, §1 (NEW).]

C. The overall soundness of its plan of operation; [1997, c. 435, §1 (NEW).]

D. The adequacy of the loss prevention programs of its parent or member organizations, as applicable; [1997, c. 435, §1 (NEW).]

E. The character, reputation, financial standing and purposes of the incorporators; [1997, c. 435, §1 (NEW).]

F. The character, reputation, financial responsibility, insurance experience and business qualifications of the officers and directors; and [1997, c. 435, §1 (NEW).]

G. Any other factors determined relevant by the superintendent in ascertaining whether the proposed captive insurance company will be able to meet its policy obligations. [1997, c. 435, §1 (NEW).]

[ 1997, c. 435, §1 (NEW) .]

4. License. If the superintendent is satisfied that the documents and statements filed by the captive insurance company under subsections 2 and 3 comply with this chapter, the superintendent may grant a license authorizing it to do insurance business in accordance with this subsection.

A. A captive insurance company shall comply with all applicable federal laws. A captive insurance company, other than an association captive insurance company preliminarily conditionally approved for a license before January 1, 2012 and that elects to secure coverage in accordance with section 6706, subsection 2-A, shall comply with state and federal laws relating to the risks insured pursuant to the license granted by the superintendent to the extent provided in rules adopted pursuant to this chapter. [2011, c. 90, Pt. I, §1 (NEW).]

B. An association captive insurance company insuring the health coverage risks of its members shall comply with the requirements for community rating and guaranteed issuance and renewal for association members pursuant to section 2808-B and any requirements for mandated benefits that apply to small group health plans. [2011, c. 90, Pt. I, §1 (NEW).]

C. The superintendent shall grant a license to an association captive insurance company that files an application in accordance with this section and satisfies the following requirements:

(1) The association captive insurance company insures only health risks and requires participating association members to be jointly and severally liable in accordance with section 6706, subsection 2-A;

(2) The association captive insurance company’s plan of operation is fiscally sound and establishes dispute resolution mechanisms acceptable to the superintendent in accordance with this section and designates a 3rd-party administrator approved by the superintendent; and

(3) The superintendent determines that the association members have an aggregate net worth of at least $100,000,000. [2011, c. 90, Pt. I, §1 (NEW).]

[ 2011, c. 90, Pt. I, §1 (AMD) .]

5. Fees. A captive insurance company shall pay filing, issuance, annual continuation and reinstatement fees as provided for domestic insurers pursuant to section 601, subsection 1.

[ 1997, c. 435, §1 (NEW) .]

6. Activities.

[ 2009, c. 335, §9 (RP) .]

7. Permitted activities. A captive insurance company, when permitted by its articles of association or charter, may apply to the superintendent for a license to provide any insurance described in this Title, including annuities, except that:

A. A pure captive insurance company may not insure or reinsure any risks other than those of its parent and affiliated companies or controlled unaffiliated businesses; [2009, c. 335, §9 (AMD).]

B. An association captive insurance company may not insure or reinsure any risks other than those of the member organizations of its association and their affiliated companies; [2009, c. 335, §9 (AMD).]

C. An industrial insured captive insurance company may not insure or reinsure any risks other than those of the industrial insureds that comprise the industrial insured group and their affiliated companies; [2009, c. 335, §9 (AMD).]

D. A captive insurance company may not provide personal motor vehicle or homeowner's insurance coverage or individual health insurance coverage or any component thereof; [2011, c. 90, Pt. I, §2 (AMD).]

E. A captive insurance company may not accept or cede reinsurance except as provided in section 6711; and [2009, c. 335, §9 (AMD).]

F. A captive insurance company may not provide workers' compensation insurance except for reinsurance of workers' compensation risk as permitted in section 6711. [2009, c. 335, §9 (NEW).]

[ 2011, c. 90, Pt. I, §2 (AMD) .]

8. Certificate of good standing. Prior to its organization or incorporation with the Secretary of State, the organizers or incorporators of a captive insurance company shall petition the superintendent to issue a certificate stating the superintendent's finding that the establishment and continued existence of the proposed captive insurance company, however organized, will promote the general good of the State. In making such a finding, the superintendent shall consider:

A. The character, reputation, financial standing and purpose of the organizers or incorporators; [2009, c. 335, §9 (NEW).]

B. The character, reputation, financial responsibility, insurance experience and business qualifications of the officers and directors of the proposed captive insurance company; and [2009, c. 335, §9 (NEW).]

C. Any other relevant information determined by the superintendent. [2009, c. 335, §9 (NEW).]

Any certificate issued by the superintendent pursuant to this subsection must be filed with the Secretary of State to be recorded with the articles of incorporation of the captive insurance company.

[ 2009, c. 335, §9 (NEW) .]

SECTION HISTORY

1997, c. 435, §1 (NEW). 1997, c. 583, §§1-3 (AMD). 2009, c. 335, §9 (AMD). 2011, c. 90, Pt. I, §§1, 2 (AMD).



24-A §6703. Names of companies

A captive insurance company may not adopt a name that is the same as, deceptively similar to or likely to be confused with or mistaken for any other existing business name registered in the State. [1997, c. 435, §1 (NEW).]

SECTION HISTORY

1997, c. 435, §1 (NEW).



24-A §6704. Minimum capital and surplus

1. Minimum capital and surplus. A captive insurance company may not be issued a license unless the company has and maintains unimpaired paid-in capital and surplus of:

A. In the case of a pure captive insurance company, not less than $250,000; [2009, c. 335, §10 (AMD).]

B. In the case of an association captive insurance company, not less than $750,000, except for an association captive insurance company insuring only health risks that elects to secure coverage in accordance with section 6706, subsection 2-A, maintains adequate reserve funds and has reinsurance unless the superintendent waives or modifies the reinsurance requirement. Reserve funds are presumed adequate if the association members have an aggregate net worth of at least $100,000,000 and the superintendent determines that the funds are adequate to cover at least 3 months of claims and expenses; [2011, c. 90, Pt. I, §3 (AMD).]

C. In the case of an industrial insured captive insurance company, not less than $500,000; [2009, c. 335, §10 (AMD).]

D. In the case of a sponsored captive insurance company, not less than $500,000; and [2009, c. 335, §10 (NEW).]

E. In the case of a risk retention group, not less than $1,000,000. [2009, c. 335, §10 (NEW).]

The superintendent may prescribe additional capital based upon the type, volume and nature of insurance business transacted, except for an association captive health insurance company insuring only health risks that elects to secure coverage in accordance with section 6706, subsection 2-A.

[ 2011, c. 90, Pt. I, §3 (AMD) .]

2. Letter of credit. The required capital may be in the form of cash, an irrevocable letter of credit issued by a bank chartered in this State or a member bank of the Federal Reserve System or any other security approved by the superintendent.

[ 1997, c. 435, §1 (NEW) .]

3. Dividends. A captive insurance company may not pay a dividend out of or make any other distribution with respect to capital and surplus in excess of the limitations under section 222 without the prior approval of the superintendent. Approval of an ongoing plan for the payment of dividends or other distributions must be conditioned upon the retention, at the time of each payment, of capital and surplus in excess of amounts specified by, or determined in accordance with formulas approved by, the superintendent. Notwithstanding the provisions of Title 13-B or 13-C, a captive insurance company organized under the provisions of either Title may make such distributions as are in conformity with its purposes with the prior approval of the superintendent.

[ 2009, c. 335, §10 (AMD) .]

SECTION HISTORY

1997, c. 435, §1 (NEW). 2009, c. 335, §10 (AMD). 2011, c. 90, Pt. I, §3 (AMD).



24-A §6705. Minimum surplus (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 435, §1 (NEW). 2009, c. 335, §11 (RP).



24-A §6706. Formation of captive insurance companies in this State

1. Pure captive insurance company. A pure captive insurance company must be:

A. Incorporated as a stock insurer with capital divided into shares and held by the stockholders; [2009, c. 335, §12 (AMD).]

B. Incorporated as a nonprofit corporation whose votes of membership interest are held by a parent organization formed under a nonprofit law or by such nonprofit corporation with one or more members; or [2009, c. 335, §12 (AMD).]

C. Organized as a manager-managed limited liability company. [2009, c. 335, §12 (NEW).]

[ 2009, c. 335, §12 (AMD) .]

2. Association captive insurance company. An association captive insurance company or an industrial insured captive insurance company may be:

A. Incorporated as a stock insurer with its capital divided into shares and held by the stockholders; [RR 2009, c. 1, §17 (COR).]

B. Incorporated as a mutual insurer without capital stock, the governing body of which must be elected by the member organizations of its association; [2009, c. 335, §12 (AMD).]

C. Organized as a reciprocal insurer in accordance with this Title; or [2009, c. 335, §12 (NEW).]

D. Organized as a manager-managed limited liability company. [2009, c. 335, §12 (NEW).]

[ RR 2009, c. 1, §17 (COR) .]

2-A. Association captive insurance company providing health insurance. An association captive insurance company that provides health insurance may elect to require, in its plan of operation, that all association members who participate in the health insurance be jointly and severally liable for the health insurance obligations of the association captive insurance company and meet the financial criteria and employer required wellness criteria established in the plan of operation. The wellness criteria may not have the effect of making health status a condition of eligibility for any association member. The superintendent may not require joint and several liability as a condition of approval of an application.

[ 2011, c. 90, Pt. I, §4 (NEW) .]

3. Incorporators. A captive insurance company may not have fewer than 3 incorporators or 3 organizers of whom at least one must be a resident of this State. If the captive insurance company is a limited liability company, at least one manager must be a resident of this State.

[ 2009, c. 335, §12 (AMD) .]

4. Applicability of chapter 47. To the extent consistent with this chapter, a captive insurance company is subject to the procedures applicable to domestic insurers pursuant to chapter 47 except that, if the surviving entity after a merger, consolidation, conversion or mutualization is a captive insurance company, a captive insurance company is subject to this chapter. With respect to mergers, consolidations, conversions and mutualizations, the superintendent, in the superintendent's discretion, may:

A. Waive any public hearing requirement; [2009, c. 335, §12 (NEW).]

B. Permit an alien insurer as a party to a merger as long as the requirements for a merger between a captive insurance company and a foreign insurer apply. For the purposes of this paragraph, an alien insurer must be treated as a foreign insurer and the jurisdiction of the alien insurer is considered a state; or [2009, c. 335, §12 (NEW).]

C. Approve the conversion of a captive insurance company organized as a stock insurer to a nonprofit corporation with one or more members or a limited liability company. [2009, c. 335, §12 (NEW).]

[ 2011, c. 90, Pt. I, §5 (AMD) .]

5. Issuance of stock. If the capital stock of a captive insurance company incorporated as a stock insurer is issued at par value, stock may not be issued at less than par value.

[ 2009, c. 335, §12 (AMD) .]

6. Board of directors. If a captive insurance company incorporated in this State is formed as a corporation, then at least one of the members of the board of directors of the company incorporated in this State must be a resident of this State. If the company is formed as a reciprocal insurer, then at least one of the members of the subscribers' advisory committee must be a resident of this State. If the company is organized as a limited liability company, then at least one manager must be a resident of this State.

[ 2013, c. 588, Pt. A, §30 (AMD) .]

7. Captive insurance company. A captive insurance company formed under this chapter, except for a pure nonprofit captive insurance company, has the privileges granted by and is subject to Title 13-C and this chapter. In the event of conflict between Title 13-C and this chapter, this chapter controls.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §45 (COR) .]

8. Pure nonprofit captive insurance company. A pure nonprofit captive insurance company formed under this chapter has the privileges granted by and is subject to Title 13-B and this chapter. In the event of conflict between Title 13-B and this chapter, this chapter controls.

[ 1997, c. 435, §1 (NEW) .]

9. Quorum. If formed as a corporation, the articles of incorporation or bylaws of a captive insurance company may authorize a quorum of its board of directors to consist of no fewer than 1/3 of the fixed or prescribed number of directors determined under Title 13-B or 13-C. If formed as a reciprocal insurer, the subscribers' agreement or other organizing document may authorize a quorum of its subscribers' advisory committee to consist of no fewer than 1/3 of the number of its members.

[ 2009, c. 335, §12 (NEW) .]

SECTION HISTORY

1997, c. 435, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B45 (COR). RR 2009, c. 1, §17 (COR). 2009, c. 335, §12 (AMD). 2011, c. 90, Pt. I, §§4, 5 (AMD). 2013, c. 588, Pt. A, §30 (AMD).



24-A §6707. Financial statements and other reports

1. Financial statement. A captive insurance company shall submit an annual statement of financial condition written according to generally accepted accounting principles and audited by an independent certified public accountant to the superintendent on or before the last day of the 6th month following the end of the company's fiscal year.

[ 1997, c. 435, §1 (NEW) .]

2. Annual report. An association captive insurance company or industrial insured captive insurance company shall file an annual statement in accordance with statutory accounting practices, which must be a true statement of its financial condition, transactions and affairs as of the immediately preceding December 31st, in general form and context as approved by the National Association of Insurance Commissioners, or other format prescribed by the superintendent, verified by oaths of at least 2 of the insurer's principal officers.

[ 1997, c. 583, §4 (AMD) .]

3. Reserves. The statements required under subsections 1 and 2 must include, but are not limited to, actuarially appropriate reserves for:

A. Known claims and associated expenses; [1997, c. 435, §1 (NEW).]

B. Claims incurred but not reported and associated expenses; [1997, c. 435, §1 (NEW).]

C. Unearned premiums; and [1997, c. 435, §1 (NEW).]

D. Bad debts, reserves for which must be shown as liabilities. [1997, c. 435, §1 (NEW).]

An actuarial opinion regarding reserves for known claims and claims incurred but not reported, and expenses associated with those claims, must be included in the audited statements. The actuarial opinion must be given by a member of the American Academy of Actuaries or other qualified loss reserve specialist as defined in the annual statement adopted by the National Association of Insurance Commissioners.

[ 1997, c. 435, §1 (NEW) .]

4. Other reports. The superintendent may prescribe the format and frequency of other reports, which may include, but are not limited to, summary loss reports and quarterly financial statements.

[ 1997, c. 435, §1 (NEW) .]

SECTION HISTORY

1997, c. 435, §1 (NEW). 1997, c. 583, §4 (AMD).



24-A §6708. Examinations and investigations

1. Powers, authorities and duties of superintendent. The powers, authorities and duties relating to examinations and investigations are vested in and imposed upon the superintendent in order for the superintendent to verify that all captive insurance companies operate in accordance with the provisions of this chapter.

[ 2011, c. 90, Pt. I, §6 (AMD) .]

2. Confidentiality of examinations documents. All examination reports, preliminary examination reports or results, working papers, recorded information, documents and copies of any of these produced by, obtained by or disclosed to the superintendent or any other person in the course of an examination made under this section are confidential and are not subject to subpoena and may not be made public by the superintendent or any other person, except to the extent provided in this subsection. The superintendent may grant access to such information to public officers having jurisdiction over the regulation of insurance in any other state or country or to law enforcement officers of this State or any other state or agency of the Federal Government at any time, as long as the officers receiving the information agree in writing to hold it in a manner consistent with this subsection.

[ 1997, c. 435, §1 (NEW) .]

3. Examinations. At least once in 3 years, and whenever the superintendent determines it to be prudent, the superintendent shall personally, or by some competent person appointed by the superintendent, visit each captive insurance company and thoroughly inspect and examine its affairs to ascertain its financial condition, its ability to fulfill its obligations and whether it has complied with the provisions of this chapter. The superintendent may enlarge the 3-year period to 5 years, as long as the captive insurance company is subject to a comprehensive annual audit during the period of a scope satisfactory to the superintendent by independent auditors approved by the superintendent. The expenses and charges of the examination must be paid to the State by the company or companies examined.

[ 2009, c. 335, §13 (NEW) .]

SECTION HISTORY

1997, c. 435, §1 (NEW). 2009, c. 335, §13 (AMD). 2011, c. 90, Pt. I, §6 (AMD).



24-A §6709. Grounds and procedures for suspension and revocation of license

1. Grounds for suspension or revocation. The superintendent may suspend or revoke the license of a captive insurance company for any of the following reasons:

A. Insolvency or impairment of capital or surplus; [1997, c. 435, §1 (NEW).]

B. Failure to meet the requirements of section 6704; [2009, c. 335, §14 (AMD).]

C. Refusal or failure to submit an annual report required by section 6707 or any other report or statement required by law or by lawful order of the superintendent; [1997, c. 435, §1 (NEW).]

D. Failure to comply with the provisions of the company's charter or bylaws or other organizational document; [2009, c. 335, §15 (AMD).]

E. Failure to submit to examination or any legal obligation as required by section 6708; [1997, c. 435, §1 (NEW).]

F. Refusal or failure to pay the cost of examination required by sections 228 and 6708; [1997, c. 435, §1 (NEW).]

G. Use of methods that, although not otherwise specifically prohibited by law, nevertheless render the company's operation detrimental or the company's condition unsound with respect to the public or to its policyholders; [1997, c. 435, §1 (NEW).]

H. Failure to maintain actuarially appropriate loss reserves as determined by the superintendent, except that the superintendent shall issue at least one warning to the captive insurance company requiring it to correct the problem prior to suspending or revoking the license; and [1997, c. 435, §1 (NEW).]

I. Failure otherwise to comply with the laws of this State. [1997, c. 435, §1 (NEW).]

[ 2009, c. 335, §§14, 15 (AMD) .]

2. Procedure. Notwithstanding any other law, if the superintendent, upon examination, hearing or other evidence, finds that a captive insurance company has committed any of the acts specified in subsection 1, the superintendent may suspend or revoke the license if the superintendent determines that it is in the best interest of the public and the policyholders of the captive insurance company.

[ 1997, c. 435, §1 (NEW) .]

SECTION HISTORY

1997, c. 435, §1 (NEW). 2009, c. 335, §§14, 15 (AMD).



24-A §6710. Legal investments

A pure captive insurance company is not subject to any restrictions on allowable investments including those provided under chapter 13 and chapter 13-A, except that the superintendent may prohibit or limit any investment that threatens the solvency or liquidity of such insurance company. A pure captive insurance company may not make a loan to or investments in its parent or affiliated companies without the prior written approval of the superintendent. A loan of any minimum capital and surplus funds required by section 6704 is prohibited. Except as otherwise authorized by the superintendent, association captive insurance companies and industrial insured captive insurance companies are subject to the restrictions on allowable investments applicable to admitted insurers transacting the same type of business. With respect to investments of association captive insurance companies, the superintendent may approve the use of alternative methods of valuation and rating. [2009, c. 335, §16 (AMD).]

SECTION HISTORY

1997, c. 435, §1 (NEW). 2009, c. 335, §16 (AMD).



24-A §6711. Reinsurance

1. Reinsurance. A captive insurance company may provide reinsurance on risks ceded by any other insurer to the extent permitted by section 6702.

[ 2009, c. 335, §17 (AMD) .]

2. Credit for reserves. A captive insurance company may take credit for the reinsurance of risks or portions of risks ceded to a reinsurer in accordance with this Title. A captive insurance company may not cede risks or take credit for the reinsurance of risks or portions of risk without the approval of the superintendent, except for business written outside the United States by an alien captive insurance company.

[ 2009, c. 335, §18 (AMD) .]

3. Credit for reserves on risks; adequate security. In addition to reinsurers complying with chapter 9, subchapter III, a captive insurance company may take credit for reserves on risks or portions of risks ceded to a pool, exchange or association acting as a reinsurer that has been authorized by the superintendent. The superintendent may require any other documents, financial information or other evidence that such a pool, exchange or association is able to provide adequate security for its financial obligations. The superintendent may deny authorization or impose any limitations on the activities of a reinsurance pool, exchange or association that, in the superintendent's judgment are necessary and proper to provide adequate security for the ceding captive insurance company and for the protection and benefit of the public.

[ 1997, c. 435, §1 (NEW) .]

4. Reinsurance of workers' compensation risks. A captive insurance company may, with the approval of the superintendent, reinsure workers' compensation risks of its parent and affiliated companies under a statutory workers' compensation policy issued by a licensed insurer or under a qualified self-insured plan. The superintendent may require that all or part of any assumed self-insured risk be retroceded to an insurance company that meets the standards for acceptance of reinsurance of workers' compensation self-insurance.

[ 2009, c. 335, §19 (AMD) .]

SECTION HISTORY

1997, c. 435, §1 (NEW). 2009, c. 335, §§17-19 (AMD).



24-A §6712. Rating organizations

A captive insurance company is not required to become a member of a rating organization. [1997, c. 435, §1 (NEW).]

SECTION HISTORY

1997, c. 435, §1 (NEW).



24-A §6713. Exemption from compulsory associations

A captive insurance company may not join or contribute financially to any plan, pool, association or guaranty or insolvency fund in this State, and a captive insurance company and its insureds, its parent or any affiliated company or member organization of its association may not receive any benefit from the plan, pool, association or guaranty or insolvency fund for claims arising out of the operations of the captive insurance company. [1997, c. 435, §1 (NEW).]

SECTION HISTORY

1997, c. 435, §1 (NEW).



24-A §6714. Delinquent captive insurers

The provisions of chapter 57 apply to captive insurers. [2009, c. 335, §20 (AMD).]

SECTION HISTORY

1997, c. 435, §1 (NEW). 2009, c. 335, §20 (AMD).



24-A §6715. Confidential information

All information submitted to the superintendent pursuant to section 6702, subsection 3 is confidential and is not a public record within the meaning of Title 1, chapter 13, subchapter I. Each report or statement filed with the superintendent pursuant to section 6707, except those filed by or with respect to industrial insured groups as defined in section 6701, subsection 8, is confidential and is not a public record within the meaning of Title 1, chapter 13, subchapter I. The confidential nature of this information does not limit the ability of the superintendent, in the superintendent's discretion, to disclose such information to a public official in another state, as long as the public official agrees in writing to maintain the confidentiality of such information and the laws of the state in which the public official serves designate such information as confidential. [1997, c. 583, §5 (AMD).]

SECTION HISTORY

1997, c. 435, §1 (NEW). 1997, c. 583, §5 (AMD).



24-A §6716. Redomestication; approval as a domestic captive insurer

1. Procedure. A foreign or alien captive insurance company may become a domestic captive insurance company by:

A. Complying with all of the requirements relating to the organization and licensing of a domestic captive insurance company of the same type and any requirements that the superintendent may adopt by rule; [1997, c. 435, §1 (NEW).]

B. Amending the articles of incorporation or other organizational document to comply with the laws of this State. The document must be restated in its entirety before its submission to the superintendent. Before the amended and restated articles of incorporation or other organizational document is transmitted to the Secretary of State, the foreign or alien captive insurance company shall petition the superintendent to issue a certificate setting forth the superintendent's finding that the redomestication and maintenance of the corporation satisfies paragraph A and will promote the general good of the State. The company's petition must be accompanied by a redomestication fee of $500. In arriving at the finding, the superintendent shall consider:

(1) The character, reputation, financial standing and purposes of the foreign or alien captive insurance company;

(2) The character, reputation, financial responsibility, insurance experience and business qualifications of the officers and directors; and

(3) Any other aspects the superintendent determines advisable; [1997, c. 435, §1 (NEW).]

C. Transmitting the following to the Secretary of State for filing:

(1) The articles of redomestication including the filing fee as provided by either Title 13-B, section 1401, subsection 13 or Title 13-C, section 123, subsection 1, paragraph L and this information required by a new domestic or domestic nonprofit corporation on a form prescribed by the Secretary of State;

(2) The certificate of general good issued by the superintendent;

(3) The certificate of good standing duly authenticated by the proper officer of the state or country under the laws of which the foreign or alien captive insurance company is incorporated. The certificate may not be dated earlier than 30 days prior to the filing of the articles of redomestication. If the certificate of good standing is in a foreign language, a translation under oath of the translator must accompany the certificate;

(4) Amendments to the articles of incorporation or other organizational document in compliance with the laws of this State; and

(5) The restatement of the articles of incorporation or other organizational document in its entirety; and [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §46 (COR).]

D. Stating in the articles of redomestication:

(1) The name of the corporation;

(2) The date of incorporation and state or country of incorporation;

(3) The street address of the principal office in this State;

(4) The names and titles of the officers and directors of the corporation;

(5) A statement that the corporation is moving its domicile from its present state or country to this State;

(6) A statement that redomestication will occur upon filing the articles of redomestication and that the corporation is subject to the laws of this State; and

(7) A statement that copies of the articles of incorporation or other organizational document and any amendments certified by the proper officer of the state or country under the laws of which the corporation is incorporated are attached. If any of these documents are in a foreign language, a translation under oath of the translator must accompany these documents. [1997, c. 435, §1 (NEW).]

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §46 (COR) .]

2. Licensure. Upon payment to the superintendent of the issuance fee set forth in section 601, subsection 1, the domestic captive insurance company is entitled to the necessary or appropriate certificates and licenses to do business in this State and is subject to the authority and jurisdiction of this State. A captive insurance company redomesticating into this State need not merge, consolidate, transfer assets or otherwise engage in any other reorganization other than as specified in this section.

[ 1997, c. 435, §1 (NEW) .]

3. Rights and privileges; liabilities. Upon redomestication in accordance with this section, the foreign or alien captive insurance company becomes a domestic captive insurance company organized under the laws of this State and has all the rights, privileges, immunities and powers and is subject to all applicable laws, duties and liabilities of a domestic captive insurance company of the same type. The domestic captive insurance company possesses all rights that it had prior to the redomestication to the extent permitted by the laws of this State and is responsible and liable for all the liabilities and obligations that it was subject to prior to the redomestication. All outstanding policies of the captive insurance company remain in full force and effect.

[ 1997, c. 435, §1 (NEW) .]

SECTION HISTORY

1997, c. 435, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B46 (COR).



24-A §6717. Redomestication; conversion to foreign insurer

1. Transfer of domicile. A domestic captive insurance company, upon approval by the superintendent, may transfer its domicile to any other jurisdiction in accordance with the laws of that jurisdiction.

[ 1997, c. 435, §1 (NEW) .]

2. Notice of intent to transfer required. Before transferring its domicile to any other jurisdiction and before the notice of change in domicile is transmitted to the Secretary of State, the domestic captive insurance company shall deliver to the superintendent a notice of intent to transfer, along with payment of a transfer fee of $500, and shall petition the superintendent to issue a certificate of transfer.

[ 1997, c. 435, §1 (NEW) .]

3. Contents of notice. The notice of change in domicile, the certificate of transfer issued by the superintendent, the proof of redomestication and the filing fee of either $35 in the case of a company governed by Title 13-C or $5 in the case of a company governed by Title 13-B must be transmitted to the Secretary of State. The notice of the change in domicile must contain the following:

A. Name of the corporation; [1997, c. 435, §1 (NEW).]

B. Dates that notice of the corporation's intent to transfer domicile from this State was published, once in each of 4 successive weeks in 4 publications in a newspaper of general circulation published in this State; [1997, c. 435, §1 (NEW).]

C. Date of the transfer of its domicile; and [1997, c. 435, §1 (NEW).]

D. State or country to which its domicile will be transferred. [1997, c. 435, §1 (NEW).]

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §47 (COR) .]

4. Effect of transfer. Upon any transfer authorized pursuant to this section, the captive insurance company ceases to be domiciled in this State, and its corporate or other legal existence in this State ceases upon the filing of the notice under this section by the Secretary of State.

[ 2009, c. 56, §20 (AMD) .]

SECTION HISTORY

1997, c. 435, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B47 (COR). 2009, c. 56, §20 (AMD).



24-A §6718. Rules

1. Authority. The superintendent may adopt rules to implement this chapter. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 238, Pt. E, §5 (NEW) .]

2. Risk retention groups. Notwithstanding section 6719, the superintendent shall adopt rules establishing financial standards and corporate governance standards for captive insurance companies that are risk retention groups as defined in section 6093, subsection 13. Such rules may include, but are not limited to, rules making specified provisions of this Title applicable to captive insurance companies that are risk retention groups, subject to any modifications that the superintendent determines to be appropriate to the nature of a risk retention group's business. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 238, Pt. E, §5 (NEW) .]

SECTION HISTORY

1997, c. 435, §1 (NEW). 2011, c. 90, Pt. I, §7 (AMD). 2013, c. 238, Pt. E, §5 (RPR).



24-A §6719. Laws applicable

An insurance law of this State, other than described or referenced in this chapter, does not apply to a captive insurance company. This exclusion must be strictly construed so as to further the public policy in favor of providing alternative means for providing insurance coverage. [2011, c. 90, Pt. I, §8 (AMD).]

SECTION HISTORY

1997, c. 435, §1 (NEW). 2011, c. 90, Pt. I, §8 (AMD).



24-A §6720. Fees, taxes and assessments

Except as otherwise specified in this chapter, all fees, taxes and assessments as set out in sections 237, 601 and 602 apply to captive insurers in the same manner as they apply to other insurers. [1997, c. 435, §1 (NEW).]

SECTION HISTORY

1997, c. 435, §1 (NEW).



24-A §6721. Rules for controlled unaffiliated business

The superintendent may adopt rules establishing standards to ensure that a parent or affiliated company is able to exercise control of the risk management function of any controlled unaffiliated business to be insured by a pure captive insurance company. In the absence of any rules, the superintendent may approve the coverage of such risks by a pure captive insurance company upon request. Any rules adopted by the superintendent pursuant to this section are routine technical rules as described in Title 5, chapter 375, subchapter 2-A. [2009, c. 335, §21 (NEW).]

SECTION HISTORY

2009, c. 335, §21 (NEW).



24-A §6722. Conversion to or merger with reciprocal insurer

1. Authority for conversion or merger. A captive insurance company, association captive insurance company or industrial insured captive insurance company formed as a stock or mutual insurer may convert to or merge with a reciprocal insurer with the approval of the superintendent in accordance with a plan of operation and with the requirements of this section. Any plan for conversion or merger must provide a fair and equitable mechanism for purchasing, retiring or otherwise extinguishing the interests of stockholders and policyholders of a stock insurer and the interests of members and policyholders of a mutual insurer, including a fair and equitable provision for the rights and remedies of dissenting stockholders, members or policyholders.

[ 2009, c. 335, §22 (NEW) .]

2. Conversion. The superintendent may not approve a plan of conversion unless the plan:

A. Provides notice of the opportunity to request a hearing to directors, officers, stockholders, members and policyholders of the captive insurance company. If no request for a hearing is received, the superintendent is not required to hold a hearing in the superintendent's discretion; [2009, c. 335, §22 (NEW).]

B. Provides a fair and equitable plan for the conversion of stockholder, member or policyholder interests into subscriber interests in the resulting reciprocal insurer in a substantially proportionate manner to the corresponding interest in the stock or mutual insurer except that the resulting reciprocal insurer is not precluded from applying underwriting criteria that may affect ongoing ownership interests; [2009, c. 335, §22 (NEW).]

C. In the case of a stock insurer, has been approved by a majority of voting shares represented in person or by proxy at a duly called regular or special meeting at which a quorum is present; and [2009, c. 335, §22 (NEW).]

D. In the case of a mutual insurer, has been approved by a majority of the voting interests of policyholders represented in person or by proxy at a duly called regular or special meeting at which a quorum is present. [2009, c. 335, §22 (NEW).]

The superintendent shall approve a plan of conversion if the superintendent finds that the conversion will promote the general good of the State in conformity with this chapter. If the superintendent approves the plan, the superintendent shall amend the converting insurer's certificate of authority to reflect conversion to a reciprocal insurer and issue the amended certificate of authority to the converting insurer's designated attorney. The conversion is effective upon the issuance of the amended certificate of authority by the superintendent. Upon the conversion, the corporate existence of the converting insurer ceases and the resulting reciprocal insurer shall notify the Secretary of State of the conversion.

[ 2009, c. 335, §22 (NEW) .]

3. Merger. A plan of merger may not be approved by the superintendent unless the plan of merger satisfies the same requirements in subsection 2, paragraphs A to D. The superintendent may permit the formation, without surplus, of a captive insurance company organized as a reciprocal insurer into which an existing captive insurance company may be merged for the purpose of facilitation of a transaction under this section except that no more than one authorized insurance company may survive the merger. An alien insurer may be a party to a merger authorized under this section if the requirements of this Title for a merger between a domestic and foreign insurer are met. For the purposes of this section, the alien insurer is treated as a foreign insurer and the jurisdiction of the alien insurer is considered a state.

[ 2009, c. 335, §22 (NEW) .]

4. Effect. A conversion or merger pursuant to this section has all of the effects of a conversion or merger approved pursuant to this Title to the extent that such effects are not inconsistent with the provisions of this chapter.

[ 2009, c. 335, §22 (NEW) .]

SECTION HISTORY

2009, c. 335, §22 (NEW).



24-A §6724. Sponsored captive insurance companies

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Participant" means an entity as described in subsection 6, and any affiliates thereof, that are insured by a sponsored captive insurance company. [2009, c. 335, §23 (NEW).]

B. "Participant contract" means a contract by which a sponsored captive insurance company insures the risks of a participant. [2009, c. 335, §23 (NEW).]

C. "Protected cell" means a separate account established by a sponsored captive insurance company formed or licensed under the provisions of this chapter in which assets are maintained for one or more participants in accordance with the terms of one or more participant contracts to fund the liability of the sponsored captive insurance company assumed on behalf of the participants as set forth in the participant contracts. [2009, c. 335, §23 (NEW).]

D. "Sponsor" means an entity that meets the requirements of subsection 5 and is approved by the superintendent to provide all or part of the capital and surplus required by applicable law and to organize and operate a sponsored captive insurance company. [2009, c. 335, §23 (NEW).]

E. "Sponsored captive insurance company" means a captive insurance company:

(1) In which the minimum capital and surplus required by applicable law is provided by one or more sponsors;

(2) That is formed or licensed under the provisions of this chapter;

(3) That insures the risks only of its participants through separate participant contracts; and

(4) That funds its liability to each participant through one or more protected cells and segregates the assets of each protected cell from the assets of other protected cells and from the assets of the sponsored captive insurance company's general account. [2009, c. 335, §23 (NEW).]

[ 2009, c. 335, §23 (NEW) .]

2. Formation. One or more sponsors may form a sponsored captive insurance company under this chapter. In addition to the general provisions of this chapter, the provisions of this section apply to sponsored captive insurance companies. A sponsored captive insurance company must be incorporated as a stock insurer with its capital divided into shares and held by the stockholder, as a nonprofit corporation with one or more members or as a manager-managed limited liability company.

[ 2009, c. 335, §23 (NEW) .]

3. Supplemental application materials. In addition to the information required by section 6702, each applicant sponsored captive insurance company shall file with the superintendent the following:

A. Materials demonstrating how the applicant will account for the loss and expense experience of each protected cell at a level of detail found to be sufficient by the superintendent and how it will report the experience to the superintendent; [2009, c. 335, §23 (NEW).]

B. A statement acknowledging that all financial records of the sponsored captive insurance company, including records pertaining to any protected cells, will be made available for inspection or examination by the superintendent or the superintendent's designated agent; [2009, c. 335, §23 (NEW).]

C. All contracts or sample contracts between the sponsored captive insurance company and any participants; and [2009, c. 335, §23 (NEW).]

D. Evidence that expenses will be allocated to each protected cell in a fair and equitable manner. [2009, c. 335, §23 (NEW).]

[ 2009, c. 335, §23 (NEW) .]

4. Protected cells. A sponsored captive insurance company formed or licensed under the provisions of this chapter may establish and maintain one or more protected cells to insure risks of one or more participants, subject to the following conditions:

A. The shareholders of a sponsored captive insurance company must be limited to its participants and sponsors, except that a sponsored captive insurance company may issue nonvoting securities to other persons on terms approved by the superintendent; [2009, c. 335, §23 (NEW).]

B. Each participant contract must specify one or more protected cells as the sole source of the participant's coverage and limit the losses of the participant to its pro rata share of the assets of the protected cell identified in the contract. If the sponsored captive insurance company enters into a contract involving more than one protected cell, the rights and obligations relating to each protected cell must be several rather than joint and the contract must make clear provisions for apportionment of the rights and obligations between protected cells; [2009, c. 335, §23 (NEW).]

C. Each protected cell must be accounted for separately on the books and records of the sponsored captive insurance company to reflect the financial condition and results of operations of each protected cell, net income or loss, dividends or other distributions to participants and such other factors as may be provided in the participant contract or required by the superintendent; [2009, c. 335, §23 (NEW).]

D. The assets of a protected cell may not be chargeable with liabilities arising out of any other insurance business the sponsored captive insurance company may conduct; [2009, c. 335, §23 (NEW).]

E. A sale, exchange or other transfer of assets may not be made by a sponsored captive insurance company between or among any of its protected cells without the consent of the protected cells; [2009, c. 335, §23 (NEW).]

F. A sale, exchange, transfer of assets, dividend or distribution may not be made from a protected cell to a sponsor or participant without the superintendent's approval and in no event may approval be given if the sale, exchange, transfer, dividend or distribution would result in insolvency or impairment with respect to a protected cell; [2009, c. 335, §23 (NEW).]

G. Each sponsored captive insurance company must annually file with the superintendent such financial reports as the superintendent requires, which must include, without limitation, accounting statements detailing the financial experience of each protected cell; [2009, c. 335, §23 (NEW).]

H. Each sponsored captive insurance company must notify the superintendent in writing within 10 business days of any protected cell that is insolvent or otherwise unable to meet its claim or expense obligations; [2009, c. 335, §23 (NEW).]

I. A participant contract may not take effect without the superintendent's prior written approval, and the addition of each new protected cell and withdrawal of any participant or termination of any existing protected cell constitutes a change in the business plan requiring the superintendent's prior written approval; [2009, c. 335, §23 (NEW).]

J. The business written by a sponsored captive insurance company, with respect to each protected cell, must be:

(1) Fronted by a properly licensed insurance company;

(2) Reinsured by a reinsurer authorized or approved by the superintendent; or

(3) Secured by a trust fund in the United States for the benefit of policyholders and claimants or funded by an irrevocable letter of credit or other arrangement that is acceptable to the superintendent. The amount of security provided must be no less than the reserves associated with those liabilities that are neither fronted nor reinsured, including reserves for losses, allocated loss adjustment expenses, incurred but not reported losses and unearned premiums for business written through the participant's protected cell. The superintendent may require the sponsored captive insurance company to increase the funding of any security arrangement established under this subparagraph. If the form of security is a letter of credit, the letter of credit must be established, issued or confirmed by a bank chartered in this State or a member of the Federal Reserve System and established in a form and upon such terms approved by the superintendent; [2009, c. 335, §23 (NEW).]

K. In any action or proceeding involving the potential for monetary recovery by or against a sponsored captive insurance company or for nonmonetary relief relating to a particular protected cell or cells, any process, pleading or order must name the specific protected cell or cells affected, including if applicable the general account; and [2009, c. 335, §23 (NEW).]

L. A sponsored captive insurance company shall notify the superintendent in writing within 10 business days after the special purpose reinsurance vehicle or any protected cell becomes impaired or insolvent. [2009, c. 335, §23 (NEW).]

[ 2009, c. 335, §23 (NEW) .]

5. Qualification of sponsors. A sponsor of a sponsored captive insurance company must be an insurer licensed under the laws of any state, a reinsurer authorized or approved under the laws of any state, a captive insurance company formed or licensed under this chapter, a broker-dealer licensed pursuant to the Maine Uniform Securities Act, a financial institution or financial institution holding company authorized under Title 9-B, including any affiliate or subsidiary of such financial institution holding company, or any other person approved by the superintendent in the exercise of the superintendent's discretion after finding that the approval of a person as a sponsor is not inconsistent with the purposes of this chapter. A risk retention group authorized pursuant to chapter 72-A may not be either a sponsor or a participant of a sponsored captive insurance company.

[ 2009, c. 335, §23 (NEW) .]

6. Participants in sponsored captive insurance companies. The following may be participants in a sponsored captive insurance company:

A. Associations, corporations, limited liability companies, partnerships, trusts and other business entities may be participants in any sponsored captive insurance company formed or licensed under this chapter; [2009, c. 335, §23 (NEW).]

B. A sponsor may be a participant in a sponsored captive insurance company; [2009, c. 335, §23 (NEW).]

C. A participant need not be a shareholder of the sponsored captive insurance company or any affiliate thereof; and [2009, c. 335, §23 (NEW).]

D. A participant may insure only its own risks through a sponsored captive insurance company. [2009, c. 335, §23 (NEW).]

[ 2009, c. 335, §23 (NEW) .]

7. Investments by sponsored captive insurance companies. Notwithstanding the provisions of subsection 5, the assets of 2 or more protected cells may be combined for purposes of investment, and such a combination may not be construed as defeating the segregation of assets for accounting or other purposes. Sponsored captive insurance companies shall comply with the investment requirements contained in this Title, as applicable, except that compliance with such investment requirements must be waived for sponsored captive insurance companies to the extent that credit for reinsurance ceded to reinsurers is allowed pursuant to section 6711 or to the extent otherwise considered reasonable and appropriate by the superintendent. Section 6707 applies to sponsored captive insurance companies except to the extent it is inconsistent with approved accounting standards in use by the company. Notwithstanding any other provision of this Title, the superintendent may approve the use of alternative reliable methods of valuation and rating.

[ 2009, c. 335, §23 (NEW) .]

8. Delinquency of sponsored captive insurance companies or protected cells. In the case of a sponsored captive insurance company, the provisions of section 6714 apply, except as otherwise provided in this subsection.

A. The insolvency of one protected cell does not constitute the insolvency of any other protected cell or of the sponsored captive insurance company itself. The insolvency of a sponsored captive insurance company does not constitute the insolvency of any of its solvent protected cells and is not a basis for the receivership of any solvent protected cell capable of independent operation. [2009, c. 335, §23 (NEW).]

B. Notwithstanding the insolvency of the sponsored captive insurance company or of any other protected cell, the obligations attributed to any solvent protected cell must continue to be paid as they become due. [2009, c. 335, §23 (NEW).]

C. The assets attributed to a protected cell may not be applied to the liabilities attributed to another protected cell or to the sponsored captive insurance company generally, except that:

(1) If the insolvency of the sponsored captive insurance company renders a protected cell incapable of being managed independently, a receiver may, after consultation with the creditors of a protected cell, contract for the management of the protected cell and charge to the protected cell a reasonable amount for those services;

(2) A general liability of an insolvent sponsored captive insurance company may be apportioned equitably in whole or in part to one or more of its protected cells if the Superior Court determines that the liability arises out of the operations of the protected cell or cells and that the interests of innocent creditors of the protected cell or cells are not unreasonably impaired; and

(3) If assets or liabilities have been commingled, or have been wrongfully transferred between protected cells or between a protected cell and the general account, the Superior Court shall trace the assets and attribute them to the proper accounts, giving due consideration to the terms of any relevant governing instrument or contract. [2009, c. 335, §23 (NEW).]

D. The plan of rehabilitation or liquidation of any sponsored captive insurance company must make reasonable provision for the continued operation of all solvent protected cells, which may involve the formation of one or more new sponsored captive insurance companies or the transfer of one or more protected cells. [2009, c. 335, §23 (NEW).]

[ 2009, c. 335, §23 (NEW) .]

SECTION HISTORY

2009, c. 335, §23 (NEW).



24-A §6725. Branch captive insurance companies

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Alien captive insurance company" means an insurance company formed to write insurance business for its parents and affiliates and licensed pursuant to the laws of an alien jurisdiction that imposes statutory or regulatory standards in a form acceptable to the superintendent on companies transacting the business of insurance in the alien jurisdiction. [2009, c. 335, §24 (NEW).]

B. "Branch business" means any insurance business transacted by a branch captive insurance company in this State. [2009, c. 335, §24 (NEW).]

C. "Branch captive insurance company" means any alien captive insurance company licensed by the superintendent to transact the business of insurance in this State through a business unit with a principal place of business in this State. [2009, c. 335, §24 (NEW).]

D. "Branch operations" means any business operations of a branch captive insurance company in this State. [2009, c. 335, §24 (NEW).]

[ 2009, c. 335, §24 (NEW) .]

2. Establishment of a branch captive insurance company. A branch captive insurance company may be established in this State in accordance with the provisions of this chapter to write in this State only insurance or reinsurance of the employee benefit business of its parent and affiliated companies that is subject to the provisions of the federal Employee Retirement Income Security Act of 1974, as amended. In addition to the general provisions of this chapter, the provisions of this section apply to branch captive insurance companies. A branch captive insurance company may not do any insurance business in this State unless it maintains the principal place of business for its branch operations in this State.

[ 2009, c. 335, §24 (NEW) .]

3. Security required. In the case of a branch captive insurance company, as security for the payment of liabilities attributable to the branch operations, the superintendent shall require that either a trust fund funded by assets acceptable to the superintendent or an irrevocable letter of credit be established and maintained in the United States for the benefit of United States policyholders and United States ceding insurers under insurance policies issued or reinsurance contracts issued or assumed by the branch captive insurance company through its branch operations. The amount of the security may be no less than the amount set forth in section 6704, subsection 1, paragraph A and the reserves on the insurance policies or reinsurance contracts, including reserves for losses, allocated loss adjustment expenses, incurred but not reported losses and unearned premiums with regard to business written through the branch operation, except that the superintendent may permit a branch captive insurance company that is required to post security for loss reserves on branch business by its reinsurer to reduce the funds in the trust account or the amount payable under the irrevocable letter of credit required by this subsection by the same amount as long as the security remains posted with the reinsurer. If the form of security selected is a letter of credit, the letter of credit must be established by, or issued or confirmed by, a bank chartered in this State or a member bank of the Federal Reserve System.

[ 2009, c. 335, §24 (NEW) .]

4. Certificate of general good. In the case of a captive insurance company licensed as a branch captive insurance company, the alien captive insurance company shall petition the superintendent to issue a certificate setting forth the superintendent's finding that, after considering the character, reputation, financial responsibility, insurance experience and business qualifications of the officers and directors of the alien captive insurance company, the licensing and maintenance of the branch operations will promote the general good of the State. The alien captive insurance company may register to do business in this State after the superintendent's certificate is issued.

[ 2009, c. 335, §24 (NEW) .]

5. Reports. Prior to March 1st of each year, or with the approval of the superintendent within 60 days after its fiscal year-end, a branch captive insurance company shall file with the superintendent a copy of all reports and statements required to be filed under the laws of the jurisdiction in which the alien captive insurance company is formed, verified by oath of 2 of its executive officers. If the superintendent is satisfied that the annual report filed by the alien captive insurance company in its domiciliary jurisdiction provides adequate information concerning the financial condition of the alien captive insurance company, the superintendent may waive the requirement for completion of the captive annual statement for business written in the alien jurisdiction.

[ 2009, c. 335, §24 (NEW) .]

6. Examination of branch captive insurance companies. The examination of a branch captive insurance company pursuant to section 6708 must be of the branch business and branch operations only, as long as the branch captive insurance company provides annually to the superintendent a certificate of compliance, or its equivalent, issued by or filed with the licensing authority of the jurisdiction in which the branch captive insurance company is formed and demonstrates to the superintendent's satisfaction that it is operating in sound financial condition in accordance with all applicable laws and regulations of that jurisdiction. As a condition of licensure, the alien captive insurance company must grant authority to the superintendent for examination of the affairs of the alien captive insurance company in the jurisdiction in which the alien captive insurance company is formed.

[ 2009, c. 335, §24 (NEW) .]

SECTION HISTORY

2009, c. 335, §24 (NEW).






Chapter 85: VIATICAL AND LIFE SETTLEMENTS ACT

24-A §6801. Short title

This chapter may be known and cited as the "Viatical and Life Settlements Act." [2003, c. 636, §3 (AMD).]

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF). 2003, c. 636, §3 (AMD).



24-A §6802. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF). 2003, c. 636, §4 (RP).



24-A §6802-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 636, §5 (NEW).]

1. Advertising. "Advertising" means any written, electronic or printed communication or any communication by means of recorded telephone messages or transmitted on radio, television, the Internet or a similar communications medium, including film strips, motion pictures and videos, published, disseminated, circulated or placed before the public, directly or indirectly, for the purpose of creating an interest in or inducing a person to sell a life insurance policy pursuant to a settlement contract.

[ 2003, c. 636, §5 (NEW) .]

2. Business of settlements. "Business of settlements" means any activity involved in, but not limited to, the offering, solicitation, negotiation, procurement, effectuation, purchasing, financing, monitoring, tracking, underwriting, selling, transferring, assigning, pledging, hypothecating or in any other manner engaging in the business of settlement contracts.

[ 2003, c. 636, §5 (NEW) .]

3. Chronically ill. "Chronically ill" means:

A. Being unable to perform at least 2 activities of daily living, including, but not limited to, eating, moving from one place to another, bathing, dressing, voiding the bladder, eliminating the bowel or maintaining continence; [2003, c. 636, §5 (NEW).]

B. Requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment; or [2003, c. 636, §5 (NEW).]

C. Having a level of disability similar to that described in paragraph A, as determined by the United States Secretary of Health and Human Services. [2003, c. 636, §5 (NEW).]

[ 2003, c. 636, §5 (NEW) .]

4. Financing entity. "Financing entity" means an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy or certificate from a settlement provider, credit enhancer or any entity that has a direct ownership in a policy or certificate that is the subject of a settlement contract:

A. Whose principal activity related to the transaction is providing funds to effect the settlement or purchase of one or more purchased policies or to provide credit enhancement; and [2003, c. 636, §5 (NEW).]

B. Who has an agreement in writing with one or more licensed settlement providers to finance the acquisition of settlement contracts or to provide stop loss insurance. [2003, c. 636, §5 (NEW).]

"Financing entity" does not include a nonaccredited investor.

[ 2003, c. 636, §5 (NEW) .]

5. Financing transaction. "Financing transaction" means any transaction in which a licensed settlement provider obtains financing for the purchase, acquisition, transfer or other assignment of one or more settlement contracts or policies acquired pursuant to a settlement contract or interests therein, including, without limitation, any secured or unsecured financing, securitization transaction or securities offering, either registered or exempt from registration under federal and state securities law, or otherwise sells, assigns, transfers, pledges, hypothecates or otherwise disposes of a settlement contract or policy acquired pursuant to a settlement contract or interest therein.

[ 2003, c. 636, §5 (NEW) .]

6. Fraudulent viatical or life settlement act. "Fraudulent viatical or life settlement act" includes:

A. Acts or omissions committed by any person who, knowingly or with intent to defraud, for the purpose of depriving another of property or for pecuniary gain, commits, or permits its employees or its agents to engage in, acts including:

(1) Presenting, causing to be presented or preparing with knowledge or belief that it will be presented to or by a settlement provider, settlement producer, financing entity, insurer, insurance producer or any other person false material information, or concealing material information, as part of, in support of or concerning a fact material to one or more of the following:

(a) An application for the issuance of a settlement contract or insurance policy;

(b) The underwriting of a settlement contract or insurance policy;

(c) A claim for payment or benefit pursuant to a settlement contract or insurance policy;

(d) Premiums paid on an insurance policy;

(e) Payments and changes in ownership or beneficiary made in accordance with the terms of a settlement contract or insurance policy;

(f) The reinstatement or conversion of an insurance policy;

(g) The solicitation, offer, effectuation or sale of a settlement contract or insurance policy;

(h) The issuance of written evidence of a settlement contract or insurance policy; or

(i) A financing transaction;

(2) Employing any device, scheme or artifice to defraud related to policies acquired pursuant to a settlement contract;

(3) Entering into stranger-originated life insurance; or

(4) Failing to disclose to the insurer when requested by the insurer that the prospective insured has undergone a life expectancy evaluation by any person other than the insurer or its authorized representatives in connection with the issuance of a policy; [2007, c. 543, §1 (AMD).]

B. In the furtherance of a fraud or to prevent the detection of a fraud committing or permitting one's employees or agents to:

(1) Remove, conceal, alter, destroy or sequester from the superintendent the assets or records of a licensee or other person engaged in the business of settlements;

(2) Misrepresent or conceal the financial condition of a licensee, financing entity, insurer or other person;

(3) Transact the business of settlements in violation of laws requiring a license, certificate of authority or other legal authority for the transaction of the business of settlements; or

(4) File with the superintendent or the chief insurance regulatory official of another jurisdiction a document containing false information or otherwise concealing information about a material fact from the superintendent; [2003, c. 636, §5 (NEW).]

C. Embezzlement, theft, misappropriation or conversion of money, funds, premiums, credits or other property of a settlement provider, insurer, insured, viator, insurance policyowner or any other person engaged in the business of settlements or insurance; [2003, c. 636, §5 (NEW).]

D. Recklessly entering into, brokering or otherwise dealing in a settlement contract, the subject of which is a life insurance policy that was obtained by presenting false information concerning any fact material to the policy or by concealing, for the purpose of misleading another, information concerning any fact material to the policy, when the viator or the viator's agent intended to defraud the policy's issuer. For the purposes of this paragraph, "recklessly" means engaging in conduct in consciously and clearly unjustifiable disregard of a substantial likelihood of the existence of the relevant facts or risks, such disregard involving a gross deviation from acceptable standards of conduct; [2009, c. 376, §1 (AMD).]

E. Attempting to commit; assisting, aiding or abetting in the commission of; or conspiring to commit the acts or omissions specified in this subsection; [2009, c. 376, §1 (AMD).]

F. Engaging in any transaction, practice or course of business by a person who knows or reasonably should have known that the intent was to avoid the notice requirements of this chapter; [2009, c. 376, §1 (NEW).]

G. With respect to a settlement producer, knowingly soliciting an offer from, effectuating a life settlement contract with or making a sale to any settlement provider, financing entity or related provider trust that is controlling, controlled by or under common control with the producer, unless this relationship is disclosed to the viator; [2009, c. 376, §1 (NEW).]

H. With respect to a settlement provider, knowingly entering into a settlement contract if anything of value will be paid to a settlement producer controlling, controlled by or under common control with the provider or the financing entity or related provider trust that is involved in the settlement contract, unless this relationship is disclosed to the viator; and [2009, c. 376, §1 (NEW).]

I. Any statement or representation to the applicant or policyholder in connection with the sale or financing of a life insurance policy to the effect that the insurance is free or without cost to the policyholder for any period of time, unless free coverage is provided in the policy in the manner described. [2009, c. 376, §1 (NEW).]

[ 2009, c. 376, §1 (AMD) .]

6-A. Life expectancy evaluation. "Life expectancy evaluation" means any evaluation of the number of months the insured under the life insurance policy to be settled can be expected to live, or of the probability that the insured will live beyond a specified date, considering medical records and appropriate experiential data.

[ 2009, c. 376, §2 (AMD) .]

7. Policy. "Policy" means an individual or group policy, group certificate, contract or arrangement of life insurance affecting the rights of a resident of this State or bearing a reasonable relation to this State, regardless of whether delivered or issued for delivery in this State.

[ 2003, c. 636, §5 (NEW) .]

8. Related provider trust. "Related provider trust" means a titling trust or other trust established by a licensed settlement provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in purchased policies in connection with a financing transaction. The trust must have a written agreement with the licensed settlement provider under which the licensed settlement provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files related to settlement transactions available to the superintendent as if those records and files were maintained directly by the licensed settlement provider.

[ 2003, c. 636, §5 (NEW) .]

9. Settlement contract.

[ 2007, c. 543, §3 (RP) .]

9-A. Settlement contract. "Settlement contract" means an agreement between a viator and a settlement provider establishing the terms under which compensation or anything of value will be paid, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the viator's assignment, transfer, sale, devise or bequest of the death benefit or ownership of any portion of the insurance policy or certificate of insurance. "Settlement contract" includes the transfer for compensation or value of ownership or beneficial interest in a trust or other entity that owns such policy if the trust or other entity was formed or availed of for the principal purpose of acquiring one or more life insurance contracts, which life insurance contract insures the life of a person residing in this State. "Settlement contract" includes a premium finance loan made for a life insurance policy by a lender to a viator on or before the date of issuance of the policy when the viator or the insured receives on the date of the premium finance loan a guarantee of a future settlement value of the policy or when the viator or the insured agrees on the date of the premium finance loan to sell the policy or any portion of its death benefit on any date following the issuance of the policy. "Settlement contract" does not include:

A. A policy loan or accelerated death benefit made by the insurer pursuant to the policy's terms; [2007, c. 543, §4 (NEW).]

B. A collateral assignment of a policy by the owner of the policy, unless the assignee knows or reasonably expects that the owner does not intend to repay the loan; [2009, c. 376, §3 (AMD).]

C. Loan proceeds that are used solely to pay:

(1) Premiums for the policy; and

(2) The costs of the loan, including, without limitation, interest, arrangement fees, utilization fees and similar fees, closing costs, legal fees and expenses, trustee fees and expenses and 3rd-party collateral provider fees and expenses, including fees payable to letter of credit issuers; [2007, c. 543, §4 (NEW).]

D. A loan made by a bank or other licensed financial institution in which the lender takes an interest in a life insurance policy solely to secure repayment of a loan or, if there is a default on the loan and the policy is transferred, the transfer of such a policy by the lender, as long as neither the default itself nor the transfer of the policy in connection with such default is pursuant to an agreement or understanding with any other person for the purpose of evading regulation under this chapter; [2007, c. 543, §4 (NEW).]

E. Unless the premium finance loan otherwise constitutes a settlement contract under this subsection, a loan made by a lender that does not violate Title 9-A, Article 2; [2007, c. 543, §4 (NEW).]

F. An agreement in which all the parties are closely related to the insured by blood or law or have a lawful substantial economic interest in the continued life, health and bodily safety of the person insured or are trusts established primarily for the benefit of such parties; [2007, c. 543, §4 (NEW).]

G. Any designation, consent or agreement by an insured who is an employee of an employer in connection with the purchase by the employer, or by a trust established by the employer, of life insurance on the life of the employee; [2007, c. 543, §4 (NEW).]

H. A bona fide business succession planning arrangement:

(1) Between shareholders in a corporation or between a corporation and one or more of its shareholders or one or more trusts established by its shareholders;

(2) Between partners in a partnership or between a partnership and one or more of its partners or one or more trusts established by its partners; or

(3) Between members in a limited liability company or between a limited liability company and one or more of its members or one or more trusts established by its members; [2007, c. 543, §4 (NEW).]

I. An agreement entered into by a service recipient, or a trust established by the service recipient, and a service provider, or a trust established by the service provider, who performs significant services for the service recipient's trade or business; or [2007, c. 543, §4 (NEW).]

J. Any contract, transaction or arrangement other than those set forth in paragraphs A to I exempted from the definition of "settlement contract" by the superintendent by rule based on a determination that the contract, transaction or arrangement is not of the type intended to be regulated by this chapter. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 543, §4 (NEW).]

[ 2009, c. 376, §3 (AMD) .]

10. Settlement producer. "Settlement producer" means any person who has life insurance producer authority, who acts or aids in any manner in the soliciting of a settlement on behalf of a viator and for a fee, commission or other valuable consideration offers or attempts to negotiate settlement contracts between a viator and one or more settlement providers. "Settlement producer" does not include an attorney, accountant, financing entity or person exercising a power of attorney granted by the viator retained to represent the viator and whose compensation is paid solely by the viator without regard to whether the settlement is effected. "Settlement producer" does not include a credit union or an employer or association that makes its employees or members aware of settlement contracts.

[ 2009, c. 376, §4 (AMD) .]

11. Settlement provider. "Settlement provider" means a person other than the viator that enters into or effectuates a settlement contract. "Settlement provider" does not include:

A. A supervised lender, as defined in Title 9-A, section 1-301, subsection 39, that takes an assignment of a life insurance policy as collateral for a loan; [2003, c. 636, §5 (NEW).]

B. The issuer of a life insurance policy providing accelerated benefits under section 2555 and pursuant to the contract; [2003, c. 636, §5 (NEW).]

C. An authorized or eligible insurer that provides stop-loss coverage to a settlement provider, purchaser, financing entity, special purpose entity or related provider trust; [2003, c. 636, §5 (NEW).]

D. A viator's friend or family member or other natural person who enters into no more than one agreement in a calendar year for the assignment, transfer, sale, devise or bequest of a life insurance policy for any value less than the expected death benefit; [2003, c. 636, §5 (NEW).]

E. A financing entity; [2003, c. 636, §5 (NEW).]

F. A special purpose entity; [2003, c. 636, §5 (NEW).]

G. A related provider trust; or [2003, c. 636, §5 (NEW).]

H. An accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 and Rule 144A of the Federal Securities Act of 1933, as amended, and who acquires a policy from a settlement provider. [2003, c. 636, §5 (NEW).]

[ 2003, c. 636, §5 (NEW) .]

12. Special purpose entity. "Special purpose entity" means a corporation, partnership, trust, limited liability company or similar entity formed solely to provide either directly or indirectly access to institutional capital markets for a financing entity or licensed settlement provider.

[ 2003, c. 636, §5 (NEW) .]

12-A. Stranger-originated life insurance. "Stranger-originated life insurance" means an act or practice to initiate a life insurance policy for the benefit of a person who, at the time of the origination of the policy, has no insurable interest in the insured. "Stranger-originated life insurance" includes, but is not limited to, cases in which life insurance is purchased with resources or guarantees from or through a person who, at the time of the inception of the policy, could not lawfully initiate the policy and when, at the time of policy inception, there is an arrangement or agreement to directly or indirectly transfer the ownership of the policy or the policy benefits to another person. "Stranger-originated life insurance" also includes the creation of a trust to give the appearance of insurable interest and the use of such a trust in order to initiate policies for investors in circumvention or violation of insurable interest laws and the prohibition against wagering on life.

[ 2009, c. 597, §1 (AMD) .]

13. Terminally ill. "Terminally ill" means having an illness or sickness that can reasonably be expected to result in death within 24 months or less.

[ 2003, c. 636, §5 (NEW) .]

14. Viator. "Viator" means a person who assigns, transfers, sells, devises or bequeaths or seeks to assign, transfer, sell, devise or bequeath a death benefit or ownership of a life insurance policy or certificate under a settlement contract. "Viator" does not include:

A. A settlement provider licensed under this chapter; [2003, c. 636, §5 (NEW).]

B. An accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 and Rule 144A of the Federal Securities Act of 1933, as amended; [2003, c. 636, §5 (NEW).]

C. A financing entity; [2003, c. 636, §5 (NEW).]

D. A special purpose entity; or [2003, c. 636, §5 (NEW).]

E. A related provider trust. [2003, c. 636, §5 (NEW).]

[ 2003, c. 636, §5 (NEW) .]

SECTION HISTORY

2003, c. 636, §5 (NEW). 2007, c. 543, §§1-5 (AMD). 2009, c. 376, §§1-5 (AMD). 2009, c. 597, §1 (AMD).



24-A §6803. Settlement provider and producer license; license requirements

1. License required. Licenses are required in accordance with this subsection.

A. A person may not act as a settlement provider without a license from the superintendent issued pursuant to this section and subject to the provisions of this chapter. [2003, c. 636, §6 (AMD).]

B. A person may not perform the functions of, or otherwise act as, a settlement producer without a license from the superintendent as a life insurance producer. [2003, c. 636, §6 (AMD).]

C. [2003, c. 636, §6 (RP).]

C-1. If there is more than one viator on a single policy and the viators are residents of different states, the settlement contract is governed by the law of the state in which the viator having the largest percentage ownership resides or, if the viators hold equal ownership, the state of residence of one viator agreed upon in writing by all viators. [2003, c. 636, §6 (NEW).]

D. [2003, c. 636, §6 (RP).]

E. [2003, c. 636, §6 (RP).]

[ 2003, c. 636, §6 (AMD) .]

2. Application; fee. Application for a settlement provider license must be made to the superintendent by the applicant on a form prescribed by the superintendent. The application must be accompanied by a fee not to exceed $400 in accordance with section 601.

[ 2003, c. 636, §6 (AMD) .]

3. Renewal. A license for a settlement provider is continuous as long as the licensee remains qualified. The settlement provider must pay an annual fee not to exceed $400 in accordance with section 601. Failure to pay the fee within the terms prescribed may result in the revocation of the license unless cured within 5 days of written notice of failure to pay to the principal office of the licensee.

[ 2003, c. 636, §6 (AMD) .]

4. Information required. The applicant for a settlement provider license shall provide such information as the superintendent requires and the information must be submitted on forms required by the superintendent. The superintendent may at any time require the applicant to disclose fully the identity of all stockholders except stockholders owning less than 5% of the shares of an applicant whose shares are publicly traded, partners, officers, directors, members and employees and the superintendent may, in the exercise of the superintendent's discretion, refuse to issue a license to an applicant if not satisfied that any stockholder, partner, director, member or employee of the applicant who may materially influence the applicant's conduct meets the criteria set forth in subsection 6. A settlement provider shall provide to the superintendent new or revised information about officers, stockholders controlling 10% or more of stock, partners, directors, members or designated employees within 30 days of the change.

[ 2003, c. 636, §6 (AMD) .]

5. Authority under license. A settlement provider license issued to any person authorizes all officers, partners, directors, members and key management personnel of that person to act on behalf of the settlement provider, unless such activity requires a license under another provision of this Title. All officers, partners, directors, members and key management personnel of the person must be named in the application and any supplements to the application.

[ 2003, c. 636, §6 (AMD) .]

6. Investigation. Upon the filing of an application and the payment of the settlement provider license fee, the superintendent shall make an investigation of the applicant and shall issue a license if the superintendent finds that the applicant:

A. Has provided a detailed plan of operation; [1997, c. 430, §1 (NEW); 1997, c. 430, §2 (AFF).]

B. Is competent and trustworthy and intends to act in good faith in the capacity of a settlement provider; [2003, c. 636, §6 (AMD).]

C. Has a good business reputation and has had experience, training or education so as to be qualified as a settlement provider; [2003, c. 636, §6 (AMD).]

D. If organized under the laws of this State, has provided a certificate of good standing from this State. If the applicant is a foreign entity, it must provide a certificate of good standing from its state of organization and a certificate of good standing from this State; [2003, c. 636, §6 (AMD).]

E. Has no officer, partner, director, member or key management personnel of the applicant that has been found guilty of, or has pleaded guilty or nolo contendere to, any crime involving fraud or moral turpitude, regardless of whether a judgment of conviction has been entered by the court; and [2003, c. 636, §6 (AMD).]

F. Has provided an antifraud plan that meets the requirements of section 6818. [2003, c. 636, §6 (NEW).]

[ 2003, c. 636, §6 (AMD) .]

7. Financial responsibility. Evidence of financial responsibility must be provided to the superintendent in accordance with this subsection.

A. A settlement provider shall provide evidence of financial accountability. Such evidence may include, but is not limited to, a binding and committed lending facility of at least $1,000,000 with a term of at least one year or a net worth in excess of $100,000. [2003, c. 636, §6 (AMD).]

[ 2003, c. 636, §6 (AMD) .]

8. Nonresidents. The superintendent may not issue a settlement provider license to a nonresident applicant unless a written designation of an agent for service of process is filed and maintained with the superintendent or the applicant has filed with the superintendent the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the superintendent.

[ 2003, c. 636, §6 (AMD) .]

9. List. The superintendent shall maintain a complete list of all settlement providers licensed or with license pending in this State. The list must be available upon request to the general public.

[ 2003, c. 636, §6 (AMD) .]

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF). 1997, c. 592, §§76-80 (AMD). 2003, c. 636, §6 (AMD).



24-A §6803-A. Fiduciary obligation of settlement producer

Irrespective of the manner in which the settlement producer is compensated, a settlement producer may represent only the interests of the viator and owes a fiduciary duty to the viator. [2009, c. 376, §6 (NEW).]

SECTION HISTORY

2009, c. 376, §6 (NEW).



24-A §6804. License revocation and administrative assessments

1. Superintendent's authority.

[ 2003, c. 636, §7 (RP) .]

1-A. Superintendent's authority. The superintendent may deny, suspend, revoke or refuse to renew the license of a settlement provider if the superintendent finds just cause to do so, which may include, but is not limited to, a finding that:

A. There was any material misrepresentation in the application for the license or other information submitted to the superintendent; [2003, c. 636, §7 (NEW).]

B. The licensee or any officer, partner, director, member or key management personnel of the licensee has been convicted of fraudulent or dishonest practices, is subject to a final administrative action to suspend or revoke a settlement provider license or is otherwise shown to be untrustworthy or incompetent to act as a settlement provider; [2003, c. 636, §7 (NEW).]

C. The licensee as a settlement provider demonstrates an unreasonable pattern of payments to viators; [2003, c. 636, §7 (NEW).]

D. The licensee or any officer, partner, director, member or key management personnel of the licensee has been found guilty of, or has pleaded guilty or nolo contendere to, any crime involving fraud or moral turpitude, regardless of whether a judgment of conviction has been entered by the court; [2003, c. 636, §7 (NEW).]

E. The settlement provider has entered into any settlement contract that has not been approved pursuant to this chapter; [2003, c. 636, §7 (NEW).]

F. The settlement provider has failed to honor contractual obligations set out in a settlement contract; [2003, c. 636, §7 (NEW).]

G. The settlement provider no longer meets the requirements for initial licensure; [2003, c. 636, §7 (NEW).]

H. The settlement provider has assigned, transferred or pledged a policy acquired pursuant to a settlement contract to a person other than a settlement provider licensed in this State, an accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 and Rule 144A of the Federal Securities Act of 1933, as amended, a financing entity, a special purpose entity or a related provider trust; or [2003, c. 636, §7 (NEW).]

I. The licensee has violated any of the provisions of this chapter or any rules adopted pursuant to this chapter. [2003, c. 636, §7 (NEW).]

[ 2003, c. 636, §7 (NEW) .]

2. Hearing. Before the superintendent may deny a license application or suspend, revoke or refuse to renew the license of a settlement provider, the licensee or applicant has an opportunity for a hearing in accordance with Title 5, chapter 375, subchapter 4.

[ 2003, c. 636, §7 (AMD) .]

3. Administrative penalty. The superintendent may, in addition to denying a license application or suspending or revoking a license, assess an administrative civil forfeiture of $500 for each willful violation of this chapter. This section may not be construed to diminish the penalties available for any violation of chapter 23, in addition to any penalties authorized under section 12-A.

[ 1997, c. 430, §1 (NEW); 1997, c. 430, §2 (AFF) .]

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF). 1997, c. 562, §D5 (AMD). 1997, c. 562, §D10 (AFF). 2003, c. 636, §7 (AMD).



24-A §6805. Approval of settlements contracts; disclosure statements and applications

A settlement contract must be in writing and signed by all parties to the contract. A person may not use any contract, disclosure statement or application form with a viator who is a resident of this State unless it has been filed with and approved by the superintendent, pursuant to sections 2412 and 2413. The superintendent shall disapprove a settlement contract form or disclosure statement form if, in the superintendent's opinion, the contract or provisions contained therein are unreasonable, contrary to the interests of the public or otherwise misleading or unfair to the viator. All such forms must be approved or denied by the superintendent within 60 calendar days following receipt of submission by the superintendent. [2009, c. 376, §7 (AMD).]

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF). 2003, c. 636, §8 (AMD). 2009, c. 376, §7 (AMD).



24-A §6806. Reporting requirements; confidentiality of information

1. Annual report. A settlement provider licensee shall file with the superintendent by March 1st of each year an annual statement containing such information as the superintendent prescribes by rule, including information related to settlement transactions on policies settled within 5 years of policy issuance. The superintendent may not adopt any rule that requires the submission of information that permits the identification of a viator or relates to transactions when the viator is not a resident of this State. The superintendent may not request, collect or compile personal information that identifies any viator or insured except in connection with the investigation of a specific complaint and with the prior written permission of the viator or insured or the viator's or insured's estate or representative to collect that information.

[ 2009, c. 376, §8 (AMD) .]

1-A. Fee for filing annual report. The fee for filing the annual report is the same as for an insurer as provided in section 601. On or before July 1st of each year, the superintendent shall forward to each settlement provider an itemized bill for the amount due for the filing of the annual statement and the amount due for the certificate of authority annual fee.

[ 2003, c. 636, §9 (AMD) .]

2. Privacy protection. Except as otherwise required or permitted by law, a settlement provider, settlement producer, insurance company, insurance producer, independent insurance producer, information bureau, rating company or any other person with actual knowledge of the identity of a viator, or of the insured if other than the viator, may not disclose that identity, or the insured's financial or medical information, to any other person unless the disclosure:

A. Is necessary to effectuate a settlement contract between the viator and a settlement provider and the viator and the insured have provided prior written consent to the disclosure; [2003, c. 636, §9 (AMD).]

B. Is provided in response to an investigation or examination by the superintendent or any other government officer or agency pursuant to section 6807; [2003, c. 636, §9 (AMD).]

C. Is necessary to permit a financing entity, related provider trust or special purpose entity to finance the purchase of policies by a settlement provider and the viator and insured have provided prior written consent to the disclosure; [2003, c. 636, §9 (AMD).]

D. Is a term or condition to the transfer of a policy by one settlement provider to another settlement provider; [2003, c. 636, §9 (NEW).]

E. Is necessary to allow the settlement provider or insurance producer or an authorized representative to make contacts for the purpose of determining health status; or [2003, c. 636, §9 (NEW).]

F. Is required to purchase stop-loss coverage. [2003, c. 636, §9 (NEW).]

[ 2003, c. 636, §9 (AMD) .]

3. Sale or transfer.

[ 2003, c. 636, §9 (RP) .]

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF). 1997, c. 592, §81 (AMD). 2003, c. 636, §9 (AMD). 2009, c. 376, §8 (AMD).



24-A §6807. Examinations and investigations

1. Complaint.

[ 2003, c. 636, §10 (RP) .]

1-A. Examinations. The superintendent may conduct examinations in accordance with this subsection.

A. The superintendent may conduct an examination under this chapter of a licensee as often as the superintendent in the superintendent's sole discretion considers appropriate. [2003, c. 636, §10 (NEW).]

B. For purposes of completing an examination of a licensee under this chapter, subject to the provisions of section 6806, the superintendent may examine or investigate any person, or the business of any person, insofar as the examination or investigation is, in the sole discretion of the superintendent, considered necessary or material to the examination of the licensee. [2003, c. 636, §10 (NEW).]

C. In lieu of an examination under this chapter of any foreign or alien licensee licensed in this State, the superintendent may, at the superintendent's discretion, accept an examination report on the licensee as prepared by the superintendent of insurance for the licensee's state of domicile or port-of-entry state. [2003, c. 636, §10 (NEW).]

[ 2003, c. 636, §10 (NEW) .]

2. Confidential information.

[ 2003, c. 636, §10 (RP) .]

3. Records. Records of all settlement transactions must be maintained by the settlement provider licensee in accordance with this subsection.

A. A settlement provider required to be licensed by this chapter shall retain for 5 years copies of all:

(1) Proposed, offered or executed settlement contracts, settlement purchase agreements, underwriting documents, policy forms and applications from the date of the proposal, offer or execution of the settlement contract or settlement purchase agreement, whichever is later;

(2) Checks, drafts or other evidence and documentation related to the payment, transfer, deposit or release of funds from the date of the transaction; and

(3) Other records and documents related to the requirements of this chapter. [2003, c. 636, §10 (NEW).]

B. This subsection does not relieve a settlement provider licensee of the obligation to produce these documents to the superintendent after the retention period has expired if the person has retained the documents. [2003, c. 636, §10 (NEW).]

C. Subject to the provisions of section 6806, records required to be retained by this subsection must be legible and complete and may be retained in paper, photographic, microprocess, magnetic, mechanical or electronic media or by any process that accurately reproduces or forms a durable medium for the reproduction of a record. [2003, c. 636, §10 (NEW).]

[ 2003, c. 636, §10 (AMD) .]

4. Immunity. A cause of action may not arise against any person for the act of communicating or delivering information or data to the superintendent or the superintendent's authorized representative or examiner pursuant to an examination made under this chapter if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive. This subsection does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by the superintendent, the superintendent's authorized representatives or any examiner appointed by the superintendent.

A. A cause of action may not arise against the superintendent, the superintendent's authorized representatives or any examiner appointed by the superintendent for any statements made or conduct performed in good faith while carrying out the provisions of this chapter. [2003, c. 636, §10 (NEW).]

B. A cause of action may not arise against any person for the act of communicating or delivering information or data to the superintendent or the superintendent's authorized representative or examiner pursuant to an examination made under this chapter if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive. This paragraph does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in paragraph A. [2003, c. 636, §10 (NEW).]

C. A person identified in paragraph A or B is entitled to an award of attorney's fees and costs if that person is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of this chapter and the party bringing the action was not substantially justified in doing so. For purposes of this paragraph, a proceeding is "substantially justified" if the proceeding had a reasonable basis in law or fact at the time that it was initiated. [2003, c. 636, §10 (NEW).]

[ 2003, c. 636, §10 (AMD) .]

5. Conduct of examinations. The following provisions govern the conduct of examinations.

A. Upon determining that an examination should be conducted, the superintendent shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall observe those guidelines and procedures as the superintendent considers appropriate. [2003, c. 636, §10 (NEW).]

B. Every licensee or person from whom information is sought and its officers, directors and agents shall provide to the examiners timely, convenient and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, assets and computer or other recordings relating to the property, assets, business and affairs of the licensee or person being examined. The officers, directors, employees and agents of the licensee or person shall facilitate the examination and aid in the examination insofar as it is in their power to do so. The refusal of a licensee, by its officers, directors, employees or agents, to submit to examination or to comply with any reasonable written request of the superintendent is grounds for suspension or refusal of, or nonrenewal of, any license or authority held by the licensee to engage in the business of settlements or other business subject to the superintendent's jurisdiction. Any proceedings for suspension, revocation or refusal of any license or authority must be conducted pursuant to Title 5, chapter 375, subchapter 4. [2003, c. 636, §10 (NEW).]

C. The superintendent has the power to issue subpoenas, to administer oaths and to examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of a person to obey a subpoena, the superintendent may petition a court of competent jurisdiction and, upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order is punishable as contempt of court. [2003, c. 636, §10 (NEW).]

D. When making an examination under this chapter, the superintendent may retain attorneys, appraisers, independent actuaries, independent certified public accountants or other professionals or specialists as examiners, the reasonable cost of which must be borne by the licensee that is the subject of the examination. [2003, c. 636, §10 (NEW).]

E. This chapter may not be construed to limit the superintendent's authority to terminate or suspend an examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this State. Findings of fact and conclusions made pursuant to any examination are prima facie evidence in any legal or regulatory action. [2003, c. 636, §10 (NEW).]

F. This chapter may not be construed to limit the superintendent's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or licensee workpapers or other documents or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action that the superintendent may, in the superintendent's sole discretion, consider appropriate. [2003, c. 636, §10 (NEW).]

[ 2003, c. 636, §10 (NEW) .]

6. Examination reports. Examination reports may be composed only of facts appearing upon the books, records or other documents of the licensee or its agents or other persons examined or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs and of such conclusions and recommendations as the examiners find reasonably warranted from the facts. No later than 60 days following completion of the examination, the examiner in charge shall file under oath with the superintendent a verified written report of examination. Upon receipt of the verified report, the superintendent shall transmit the report to the licensee examined, together with a notice that affords the licensee examined a reasonable opportunity of not more than 30 days to make a written submission or rebuttal with respect to any matters contained in the examination report. In the event the superintendent determines that regulatory action is appropriate as a result of an examination, the superintendent may initiate any proceedings or actions provided by law.

[ 2003, c. 636, §10 (NEW) .]

7. Confidentiality of examination information. The disclosure of information is governed by this subsection.

A. Names and individual identification data for all viators and insured persons are considered private and confidential information and may not be disclosed by the superintendent, unless required by law. [2003, c. 636, §10 (NEW).]

B. Except as otherwise provided in this chapter, all examination reports, workpapers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the superintendent or any other person in the course of an examination made under this chapter, or in the course of analysis or investigation by the superintendent of the financial condition or market conduct of a licensee, are confidential by law and privileged, are not subject to subpoena and are not subject to discovery or admissible in evidence in any private civil action. The superintendent is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as part of the superintendent's official duties.

For the purposes of this paragraph and paragraph C, "chapter" includes the law of another state or jurisdiction that is substantially similar to this chapter. [2003, c. 636, §10 (NEW).]

C. Documents, materials or other information, including, but not limited to, all workpapers and copies thereof, in the possession or control of the National Association of Insurance Commissioners, or its successor organization, and its affiliates and subsidiaries are confidential by law and privileged, are not subject to subpoena and are not subject to discovery or admissible in evidence in any private civil action if they are:

(1) Created, produced or obtained by or disclosed to the National Association of Insurance Commissioners, or its successor organization, and its affiliates and subsidiaries in the course of assisting an examination made under this chapter or assisting a superintendent in the analysis or investigation of the financial condition or market conduct of a licensee; or

(2) Disclosed to the National Association of Insurance Commissioners, or its successor organization, and its affiliates and subsidiaries under paragraph D by a superintendent. [2003, c. 636, §10 (NEW).]

D. The superintendent and any person that receives documents, material or other information while acting under the authority of the superintendent, including the National Association of Insurance Commissioners, or its successor organization, and its affiliates and subsidiaries, may not testify in any private civil action concerning any confidential documents, materials or information subject to paragraph A. [2003, c. 636, §10 (NEW).]

E. In order to assist in the performance of the superintendent's duties, the superintendent:

(1) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to paragraph A, with other state, federal and international regulatory agencies, with the National Association of Insurance Commissioners, or its successor organization, and its affiliates and subsidiaries and with state, federal and international law enforcement authorities, as long as the recipient agrees to maintain the confidentiality and privileged status of the documents, materials, communication or other information; and

(2) May receive documents, materials, communications or information, including otherwise confidential and privileged documents, materials or information, from the National Association of Insurance Commissioners, or its successor organization, and its affiliates and subsidiaries and from regulatory and law enforcement officials of foreign or other domestic jurisdictions and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information. [2003, c. 636, §10 (NEW).]

F. A waiver of any applicable privilege or claim of confidentiality in the documents, materials or information does not occur as a result of disclosure to the superintendent under this section or as a result of sharing as authorized in paragraph E. [2003, c. 636, §10 (NEW).]

G. A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this subsection is available and enforced in any proceeding in, and in any court of, this State. [2003, c. 636, §10 (NEW).]

H. This chapter may not prevent or be construed as prohibiting the superintendent from disclosing the content of an examination report or preliminary examination report or results, or any matter relating thereto, to the superintendent of insurance of any other state or country or to law enforcement officials of this State or any other state or an agency of the Federal Government at any time or to the National Association of Insurance Commissioners, or its successor organization, as long as such agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this chapter. [2003, c. 636, §10 (NEW).]

[ 2003, c. 636, §10 (NEW) .]

8. Conflict of interest. The following provisions apply.

A. An examiner may not be appointed by the superintendent if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this chapter. This section may not be construed to automatically preclude an examiner from being:

(1) A viator;

(2) An insured in an insurance policy acquired pursuant to a settlement contract; or

(3) A beneficiary in an insurance policy that is proposed to be acquired pursuant to a settlement contract. [2003, c. 636, §10 (NEW).]

B. Notwithstanding the requirements of this subsection, the superintendent may retain from time to time, on an individual basis, qualified actuaries, certified public accountants or similar individuals who are independently practicing their professions, even though these persons may from time to time be similarly employed or retained by persons subject to examination under this chapter. [2003, c. 636, §10 (NEW).]

[ 2003, c. 636, §10 (NEW) .]

9. Investigative authority of superintendent. In addition to the authority granted pursuant to section 220, the superintendent may investigate persons engaged in the business of settlements and persons suspected of engaging in fraudulent viatical or life settlement acts.

[ 2003, c. 636, §10 (NEW) .]

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF). 2003, c. 636, §10 (AMD).



24-A §6808. Disclosure

With each application for a settlement, a settlement provider shall disclose in writing at least the following disclosures to a viator. Disclosure to a viator must include distribution of a brochure, approved by the superintendent, describing the process of settlements. The disclosures must be provided to the viator no later than the time the application for the settlement contract is signed by all parties and must be signed by the viator and the settlement provider and provide the following information: [2003, c. 636, §10 (AMD).]

1. Alternatives or options. Possible alternatives to or options that can be used in conjunction with settlement contracts, including, but not limited to, accelerated death benefits or policy loans offered by the issuer of the life insurance policy;

[ 2003, c. 636, §10 (AMD) .]

2. Federal tax implications. The fact that some or all of the proceeds of the settlement contract may be free from federal income tax under the federal Health Insurance Portability and Accountability Act of 1996, Public Law 104-191; and that restrictions, qualifications and other tax laws, particularly those of the state in which the viator resides, may apply and assistance should be sought from a professional tax advisor;

[ 2003, c. 636, §10 (AMD) .]

3. State tax implications. The fact that some or all of the proceeds of the settlement may be free from state income tax under section 6809 and that restrictions, qualifications and other tax laws, including those of the state in which the viator resides, may apply and assistance should be sought from a professional tax advisor;

[ 2003, c. 636, §10 (AMD) .]

4. Claims of creditors. The fact that proceeds of the settlement could be subject to the claims of creditors;

[ 2003, c. 636, §10 (AMD) .]

5. Effect on government benefits. The fact that receipt of the proceeds of the settlement may adversely affect the recipient's eligibility for Medicaid or other means-based government programs, benefits or entitlements and that advice should be obtained from the appropriate agencies;

[ 2003, c. 636, §10 (AMD) .]

6. Right to rescind. The fact that the viator has the right to rescind a settlement contract before the earlier of 30 calendar days after the date upon which the settlement contract is executed by all parties or 15 calendar days after the date upon which payment is received by the viator as provided in section 6809. If exercised by the viator, rescission is effective only if both notice of the rescission is given and repayment of all proceeds and any premiums, loans and loan interest to the settlement provider is made within the rescission period. If the insured dies during the rescission period, the settlement contract is deemed to have been rescinded, subject to repayment of all proceeds and any premiums, loans and loan interest to the settlement provider;

[ 2003, c. 636, §10 (AMD) .]

7. Potential reduction or loss of benefits to beneficiary. The fact that entering into a settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy or certificate, to be forfeited by the viator and that assistance should be sought from a financial adviser;

[ 2003, c. 636, §10 (AMD) .]

7-A. Potential inability to purchase additional insurance. The fact that, because of limits insurers may set on the amount of insurance on a single life, a change of ownership could leave the viator without the ability to purchase insurance in the future to replace the transferred policy;

[ 2009, c. 376, §9 (NEW) .]

8. Funds. The fact that funds will be sent to the viator within 3 business days after the settlement provider has received the insurer's or group administrator's acknowledgment that ownership of the policy or interest in the certificate has been transferred and the beneficiary has been designated; and

[ 2003, c. 636, §10 (NEW) .]

9. Privacy disclosure. A statement containing the following language: "All medical, financial or personal information solicited or obtained by a settlement provider or settlement producer about an insured, including the insured's identity or the identity of family members, a spouse or a significant other, may be disclosed as necessary to effect the settlement contract between the viator and the settlement provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every 2 years."

[ 2003, c. 636, §10 (NEW) .]

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF). 2003, c. 636, §10 (AMD). 2009, c. 376, §9 (AMD).



24-A §6808-A. Contact with insured; additional disclosures

1. Contact with insured. The insured may be contacted by either the settlement provider or its authorized representative for the purpose of determining the insured's health status. This contact is limited to once every 3 months if the insured has a life expectancy of more than one year and no more than once per month if the insured has a life expectancy of one year or less.

[ 2003, c. 636, §11 (NEW) .]

2. Additional disclosures. A settlement provider shall provide the viator with at least the following disclosures no later than the date the settlement contract is signed by all parties. The disclosures must be conspicuously displayed in the settlement contract or in a separate document signed by the viator and the settlement provider or settlement producer and must provide the following information:

A. The affiliation, if any, between the settlement provider and the issuer of the insurance policy to be acquired pursuant to a settlement contract; [2003, c. 636, §11 (NEW).]

B. The name, address and telephone number of the settlement provider; [2003, c. 636, §11 (NEW).]

C. If an insurance policy to be purchased has been issued as a joint policy or involves family riders or any coverage of a life other than the insured's under the policy to be purchased, information regarding the possible loss of coverage on the other lives under the policy and advice to consult with the viator's insurance producer or the insurer issuing the policy for advice on the proposed settlement; [2003, c. 636, §11 (NEW).]

D. The dollar amount of the current death benefit payable to the settlement provider under the policy or certificate. If known, the settlement provider shall also disclose the availability of any additional guaranteed insurance benefits, the dollar amount of any accidental death and dismemberment benefits under the policy or certificate and the settlement provider's interest in those benefits; [2009, c. 376, §10 (AMD).]

E. The name, business address and telephone number of the independent 3rd-party escrow agent and the fact that the viator may inspect or receive copies of the relevant escrow or trust agreements or documents; [2009, c. 376, §10 (AMD).]

F. A reconciliation of the settlement provider’s gross offer to the net amount to be received by the viator; [2009, c. 376, §10 (NEW).]

G. The identity of all persons compensated directly or indirectly by the settlement provider for the settlement contract, the amount of compensation paid to each and the method of calculating that compensation; [2009, c. 376, §10 (NEW).]

H. Notice that the insured may be contacted as permitted by subsection 1 for the purpose of determining the insured’s health; [2009, c. 376, §10 (NEW).]

I. An offer to disclose to the insured all life expectancy estimates obtained by the provider; and [2009, c. 376, §10 (NEW).]

J. Notice that complaints and inquiries may be brought to the attention of the superintendent. [2009, c. 376, §10 (NEW).]

[ 2009, c. 376, §10 (AMD) .]

2-A. Disclosure by settlement producers. A settlement producer shall provide the viator with at least the following disclosures no later than the date the settlement contract is signed by all parties. The disclosures must be conspicuously displayed in the settlement contract or in a separate document signed by the viator and the settlement producer and must provide the following information:

A. Notice that a settlement producer must exclusively represent the viator, not the insurer or the settlement provider, and owes a fiduciary duty to the viator; [2009, c. 376, §11 (NEW).]

B. A description of all offers, counteroffers, acceptances and rejections relating to any proposed settlement of the policy; [2009, c. 376, §11 (NEW).]

C. If any other persons are compensated directly or indirectly by the settlement producer for the settlement contract, their identity, the amount of compensation paid to each and the method of calculating that compensation; and [2009, c. 376, §11 (NEW).]

D. Notice that complaints and inquiries may be brought to the attention of the superintendent. [2009, c. 376, §11 (NEW).]

[ 2009, c. 376, §11 (NEW) .]

3. Notice of change in ownership or beneficiary. If the settlement provider transfers ownership or changes the beneficiary of the insurance policy, the settlement provider shall communicate the change in ownership or beneficiary to the insured within 20 days after the change.

[ 2003, c. 636, §11 (NEW) .]

4. Disclosure of policyowner’s rights. The superintendent shall develop an informational brochure to apprise consumers of their rights as owners of life insurance policies. The document must be made available at no cost to all insurance companies and life insurance producers and written in lay terms.

A. The brochure must advise the consumer:

(1) That life insurance is a critical part of a broader financial plan and that the consumer is encouraged, and has a right, to seek additional financial advice and opinions;

(2) That possible alternatives to the lapse of the policy exist; and

(3) Of the definitions of common industry terms. [2009, c. 376, §12 (NEW).]

B. The brochure must contain the following statement in large, bold or otherwise conspicuous typeface calculated to draw the eye: "Life insurance is a critical part of a broader financial plan. There are many options available, and you have the right to shop around and seek advice from different financial advisers in order to find the option best suited to your needs." [2009, c. 376, §12 (NEW).]

C. The brochure may include brief descriptions of common products available from settlement providers. These products must be described in general terms for informative purposes only and not identify any specific settlement provider. [2009, c. 376, §12 (NEW).]

D. If the insured under an individual life insurance policy is 60 years of age or older, or is known by the insurer to be terminally ill or chronically ill, the insurer shall send notice to the policyowner that there may be alternative transactions available, including a copy of the superintendent’s brochure, whenever:

(1) The policyowner has requested the surrender of the policy in whole or in part;

(2) The policyowner has requested an accelerated death benefit;

(3) The insurer sends an initial notice that the policy may lapse; or

(4) As the superintendent may require by rule. [2009, c. 376, §12 (NEW).]

[ 2009, c. 376, §12 (NEW) .]

SECTION HISTORY

2003, c. 636, §11 (NEW). 2009, c. 376, §§10-12 (AMD).



24-A §6809. General provisions for settlement contracts

1. Prior conditions. A settlement provider entering into a settlement contract with a viator shall first obtain:

A. If the viator is the insured, a written statement from a licensed attending physician that the viator is of sound mind and under no constraint or undue influence to enter into a settlement contract; [2003, c. 636, §12 (AMD).]

B. Prior to or at the time of execution of the settlement contract, a witnessed document in which the viator consents to the settlement contract, represents that the viator has a full and complete understanding of the settlement contract and that the viator has a full and complete understanding of the benefits of the life insurance policy, acknowledges that the viator has entered into the settlement contract freely and voluntarily and, for persons who are terminally ill or chronically ill, acknowledges that the insured is terminally ill or chronically ill and that the terminal or chronic illness was diagnosed after the life insurance policy was issued; and [2003, c. 636, §12 (AMD).]

C. Notwithstanding section 2159, subsection 3 or any other provisions of state law, a document in which the insured consents to the release of the insured's medical records to a settlement provider and, if the life insurance policy was issued less than 2 years from the date of application for a settlement contract to the insurance company that issued the life insurance policy covering the life of the insured. [2003, c. 636, §12 (AMD).]

The insurer shall respond to a request for verification of coverage submitted by a settlement provider not later than 30 calendar days from the date the request is received. The request for verification of coverage must be made on a form approved by the superintendent. In its response, the insurer shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation regarding the validity of the insurance contract.

[ 2003, c. 636, §12 (AMD) .]

2. Confidentiality of medical information. All medical information solicited or obtained by any licensee is subject to the applicable provisions of state law relating to confidentiality of medical information.

[ 1997, c. 430, §1 (NEW); 1997, c. 430, §2 (AFF) .]

3. Unconditional rescission. All settlement contracts must contain a provision that the viator has the right to rescind a settlement contract before the earlier of 30 calendar days after the date upon which the settlement contract is executed by all parties or 15 calendar days after the date upon which payment is received by the viator as provided in section 6808. Rescission if exercised by the viator is effective only if both notice of the rescission is given and a full repayment of all proceeds and any premiums, loans and loan interest to the settlement provider is made within the rescission period. If the insured dies during the rescission period, the settlement contract is deemed to have been rescinded, subject to repayment of all proceeds and any premiums, loans and loan interest to the settlement provider.

[ 2003, c. 636, §12 (AMD) .]

4. Transfer of insurance policy. The settlement provider shall designate an independent escrow agent and instruct the viator to send the executed documents required to effect the change in ownership or assignment or change in beneficiary directly to the independent escrow agent. Within 3 business days after the date the escrow agent receives the document, or from the date the settlement provider receives the documents, if the viator erroneously provides the documents directly to the provider, the settlement provider shall pay or transfer the proceeds of the settlement into an escrow or trust account maintained in a state or federally chartered financial institution whose deposits are insured by the Federal Deposit Insurance Corporation or its successor. Upon payment of the settlement proceeds into the escrow account, the escrow agent shall deliver the original change in ownership or assignment or change in beneficiary forms to the settlement provider or related provider trust. Upon the escrow agent's receipt of the acknowledgment of the properly completed transfer of ownership or assignment or designation of beneficiary from the insurance company, the escrow agent shall pay the settlement proceeds to the viator.

[ 2009, c. 376, §13 (AMD) .]

5. Effect of failure to tender consideration. Failure to tender consideration for the settlement under the terms of the settlement contract renders the contract voidable for lack of consideration until the time consideration is tendered to and accepted by the viator.

[ 2003, c. 636, §12 (AMD) .]

6. Unlicensed provider.

[ 2003, c. 636, §12 (RP) .]

7. Income.

[ 2003, c. 636, §12 (RP) .]

8. Advertising standards.

[ 2003, c. 636, §12 (RP) .]

9. Contacts with the insured. An insured may designate one or more adult individuals in regular contact with the insured as the individual for all inquiries regarding the insured's health status and, if that designation is made, a settlement provider may not make these inquiries to the insured unless the settlement provider is unable, for more than 30 days, to contact the designee after diligent effort. The insured may change this designation at any time upon written notice to the settlement provider. Contacts with the insured for the purpose of determining the health status of the insured after the settlement has occurred are limited to once every 3 months for insureds with an estimated life expectancy of more than one year and once per month for insureds with a life expectancy of one year or less. The settlement provider shall explain to the insured the procedure for these contacts prior to the time the settlement contract is entered into. The limitation in this rule on contacts does not apply to contacts made for reasons other than determining the insured's health status or necessary to maintain the policy in force. Settlement providers are responsible for the actions of their authorized representatives.

[ 2003, c. 636, §12 (AMD) .]

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF). 2003, c. 320, §1 (AMD). 2003, c. 636, §12 (AMD). 2009, c. 376, §13 (AMD).



24-A §6810. Rules

The superintendent may adopt rules implementing this chapter. These rules are routine technical rules under Title 5, chapter 375, subchapter 2-A. Rules may be adopted to: [2003, c. 636, §13 (AMD).]

1. Standards for evaluating reasonableness of payments. Establish standards for evaluating the reasonableness of payments to viators under a settlement contract only when the insured in the policy that is the subject of a settlement contract is terminally ill or chronically ill. This authority includes, but is not limited to, regulation of discount rates used to determine the amount paid in exchange for assignment, transfer, sale, devise or bequest of a benefit under a life insurance policy;

[ 2003, c. 636, §13 (NEW) .]

2. Licensing requirements and standards. Establish appropriate licensing requirements and standards for continued licensure for settlement providers;

[ 2003, c. 636, §13 (NEW) .]

3. Mechanism for financial accountability. Require a bond or other mechanism for financial accountability for settlement providers;

[ 2003, c. 636, §13 (NEW) .]

4. Govern relationship and responsibilities. Govern the relationship and responsibilities of both insurers and settlement providers and settlement producers and others in the business of settlement during the period of consideration or effectuation of a settlement contract; and

[ 2003, c. 636, §13 (NEW) .]

5. Implement other requirements. Implement any other requirements of this chapter.

[ 2003, c. 636, §13 (NEW) .]

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF). 2003, c. 636, §13 (AMD).



24-A §6811. Prohibited practices and provisions under policies

1. Assignment. The following provisions govern assignment.

A. A policy of individual or group life insurance that permits assignment issued or delivered in this State may not, in any way, restrict a person from making an absolute assignment of rights for consideration. Prohibited restrictions include, but are not limited to, assignments only as a gift and without consideration, assignments only to a limited class of persons and assignments only to a natural person and not to a legal entity. [2003, c. 636, §13 (AMD).]

B. A life insurance company that acknowledges and records an absolute assignment of life insurance policy or rights under a group life insurance policy may rely solely on the authorization of the assignor to make the assignment and the life insurance company is not obligated to inquire into the validity, sufficiency or terms of the assignment. In acknowledging and recording an assignment, a life insurance company acting in good faith and reliance on the presentation of the absolute assignment, acts in a ministerial capacity and may exhibit no discretion as to whether an assignor may make the assignment or whether the assignment conforms with applicable law. [1997, c. 430, §1 (NEW); 1997, c. 430, §2 (AFF).]

[ 2003, c. 636, §13 (AMD) .]

2. Rights under an assignment. The following provisions apply to an assignment.

A. For life insurance contracts that permit assignment:

(1) A person has the right to assign, transfer, sell or bequeath the ownership of or death benefit payable under a life insurance policy or certificate at any time for any remaining portion of that coverage after exercising any option for accelerated benefits;

(2) A person also has the right to assign, transfer, sell, devise or bequeath the ownership of or death benefit payable under a life insurance policy or certificate if that coverage is on disability waiver of premium at any time; and

(3) The absolute assignee of an individual life insurance policy or of all rights under a group life insurance policy has all rights at law or in equity as the assignor held under that policy, including, but not limited to, the right to convert the coverage to an individual policy, the right to timely notice of the right to that conversion at the time that right accrues, the right to make premium payments or take such other action as may be necessary under the policy in order to preserve the value of the coverage assigned, the right to receive information concerning the coverage, the right to receive notice of a lapse or discontinuation of coverage, the exclusive right to exercise any options concerning the assigned coverage during an open enrollment period and all such other rights and privileges initially granted to a person under the terms of the individual or group life insurance policy. [2003, c. 636, §13 (AMD).]

B. A person has the right to exercise any option for accelerated benefits under the terms of any individual or group life insurance policy at any time for any unassigned portion of that policy or certificate. [2003, c. 636, §13 (AMD).]

[ 2003, c. 636, §13 (AMD) .]

3. Failure to give notice under group life insurance policy. If the rights under a group life insurance policy have been assigned and the administrator of the policy fails to give notice to the assignee that a person is no longer a covered person under the group and of the right to convert the policy to an individual life insurance policy, the period of time during which the assignee must make application for conversion under the terms of the group life insurance policy begins from the date the notice is given to the assignee.

[ 2003, c. 636, §13 (AMD) .]

4. Riders and postsettlement increases or additions. With respect to policies containing a provision for double or additional indemnity for accidental death or any other riders or additional death benefits, including the increase in the death benefit in excess of the amount of the death benefits of the date the settlement contract is effected at the time the policy is assigned, transferred, sold, devised or bequeathed, unless otherwise mutually agreed to in writing by the viator and the settlement provider, the additional amount remains payable to the beneficiary last named by the viator prior to entering into the settlement contract or to such other beneficiary other than the settlement provider as the viator may thereafter designate or, in the absence of a designation, to the estate of the viator.

[ 2003, c. 636, §13 (AMD) .]

5. Prohibition on settlements. It is a violation of this chapter for any person to enter into a settlement contract at any time prior to, or at the time of the application for, the issuance of a policy or within a 2-year period commencing with the date of issuance of the insurance policy or certificate unless the viator certifies to the settlement provider that one or more of the following conditions have been met within the 2-year period:

A. The policy was issued upon the viator's exercise of conversion rights arising out of a group or individual policy, as long as the total of the time covered under the conversion policy plus the time covered under the prior policy is at least 24 months. The time covered under a group policy must be calculated without regard to any change in insurance carriers, as long as the coverage has been continuous and under the same group sponsorship; and [2003, c. 636, §13 (NEW).]

B. The viator submits independent evidence to the settlement provider that one or more of the following conditions have been met within the 2-year period:

(1) The viator or insured is terminally ill or chronically ill; or

(2) The viator or insured disposes of the viator's entire ownership interest in a closely held corporation pursuant to the terms of a buyout or other similar agreement in effect at the time the insurance policy was initially issued. [2003, c. 636, §13 (NEW).]

[ 2007, c. 543, §6 (AMD) .]

6. Submission of certification. If the settlement provider submits to the insurer a copy of the owner's or insured's certification described in subsection 5 when the settlement provider submits a request to the insurer to effect the transfer of the policy or certificate to the settlement provider, the copy is deemed to conclusively establish that the settlement contract satisfies the requirements of this section and the insurer shall timely respond to the request.

[ 2003, c. 636, §13 (NEW) .]

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF). 2003, c. 636, §13 (AMD). 2007, c. 543, §6 (AMD).



24-A §6812. Insurance company practices

1. Duty to provide information. In addition to the provisions in section 6809, an insurance company that is licensed to do business in this State shall promptly respond to reasonable requests for policy information from a settlement provider or settlement producer upon the receipt of the following documents in the office of the insurance company:

A. An authorization signed by the viator to release specified information regarding the policy or certificate to a named licensed settlement provider or settlement producer; and [2003, c. 636, §13 (AMD).]

B. A request in writing from the settlement provider or settlement producer for the specified policy or certificate information. [2003, c. 636, §13 (AMD).]

Requests for the following items related to the policy or certificate that is the subject of a settlement transaction are deemed to be reasonable: ownership of and death benefits under the policy or certificate; premium information on the policy or certificate; liens, assignments and additional benefits; waiver of premium; and ownership and assignment provisions. The information provided must be the most recent information on file. By rule, the superintendent may specify additional criteria for information requests deemed reasonable under this section by a settlement provider.

[ 2003, c. 636, §13 (AMD) .]

2. Conversion of group insurance. An issuer or 3rd-party administrator of a group life insurance policy shall promptly issue an individual conversion policy if the conversion is being requested for the purpose of entering into a settlement contract. For the purposes of this section, issuance of such a policy is deemed timely if it meets relevant standards for timeliness under chapter 23. This subsection may not be construed to create any new conversion rights not already granted by the policy or certificate being acquired pursuant to a settlement contract.

[ 2003, c. 636, §13 (AMD) .]

3. Right to assign rights or benefits. Subsection 1 or 2 does not prohibit a viator under a group life insurance policy from assigning rights or benefits under the policy to a licensed settlement provider or converting the coverage to an individual life insurance policy.

[ 2003, c. 636, §13 (AMD) .]

4. Assignment restrictions prohibited. A policy of group life insurance issued or in existence in this State that permits any assignment of a viator's rights may not restrict the viator from making assignments other than by gift.

[ 1997, c. 430, §1 (NEW); 1997, c. 430, §2 (AFF) .]

5. Purchase of securities. This chapter does not require notice to the superintendent of, or restrict an insurance company from investing in, or participating in, or purchasing any securities issued in any transaction including without limitation any financing, securitization transaction or securities offering in which the licensed settlement provider sells, assigns, transfers, pledges, hypothecates or otherwise disposes of settlement contracts, policies acquired pursuant to settlement contracts or any interest therein.

[ 2003, c. 636, §13 (AMD) .]

6. Protection of policyholder’s rights. An insurer may not engage in a transaction, act, practice or course of business or dealing that restricts, limits or impairs in any way the lawful transfer of ownership, change of beneficiary or assignment of a policy. This subsection does not prohibit a lawful contract provision granting irrevocable rights to a beneficiary or lawfully prohibiting assignment.

[ 2009, c. 376, §14 (NEW) .]

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF). 2003, c. 636, §13 (AMD). 2009, c. 376, §14 (AMD).



24-A §6812-A. Inquiries and optional disclosures by life insurers

1. Permitted inquiries regarding premium financing. In addition to any other information a life insurer may lawfully request in an application for insurance, the insurer may ask whether the proposed owner intends to pay premiums with the assistance of financing from a lender that will use the policy as collateral to support the financing, and if so, whether:

A. The applicant has entered into any agreement or arrangement providing for the future sale of this life insurance policy; [2009, c. 376, §15 (NEW).]

B. The loan arrangement for the policy provides funds sufficient to pay for some or all of the premiums, costs and expenses associated with obtaining and maintaining the applicant's life insurance policy; [2009, c. 376, §15 (NEW).]

C. The applicant has entered into any agreement by which the applicant is to receive consideration in exchange for procuring the policy; and [2009, c. 376, §15 (NEW).]

D. The borrower has an insurable interest in the insured. [2009, c. 376, §15 (NEW).]

[ 2009, c. 376, §15 (NEW) .]

2. Prohibited transactions. If the information obtained by the life insurer demonstrates that the loan provides funds that can be used for a purpose other than paying for the premiums, costs and expenses associated with obtaining and maintaining the life insurance policy and loan or that the transaction otherwise violates this chapter, the insurer shall reject the application.

[ 2009, c. 376, §15 (NEW) .]

3. Optional disclosures by the life insurer. The insurer may make disclosures to the applicant, the insured and other affected persons, either on the application, an amendment to the application or a separate document, in the following form:

"If you have entered into a loan arrangement in which the policy is used as collateral and the policy does change ownership at some point in the future in satisfaction of the loan, the following may be true:

A. A change of ownership could lead to a stranger owning an interest in the insured's life; [2009, c. 376, §15 (NEW).]

B. Your ability to purchase future insurance on the insured’s life could be limited because there is a limit to how much coverage insurers will issue on one life; [2009, c. 376, §15 (NEW).]

C. Should there be a change of ownership and should you wish to obtain more insurance coverage on the insured’s life in the future, the insured’s higher issue age, a change in health status or other factors may reduce the ability to obtain coverage or may result in significantly higher premiums; and [2009, c. 376, §15 (NEW).]

D. You should consult a professional advisor because a change in ownership in satisfaction of the loan may result in tax consequences to the owner, depending on the structure of the loan." [2009, c. 376, §15 (NEW).]

[ 2009, c. 376, §15 (NEW) .]

SECTION HISTORY

2009, c. 376, §15 (NEW).



24-A §6813. Financing (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF). 2003, c. 636, §14 (RP).



24-A §6814. Unfair trade practices

A violation of this chapter is an unfair trade practice under Title 5, chapter 10 and subject to the penalties contained in that chapter. [1997, c. 430, §1 (NEW); 1997, c. 430, §2 (AFF).]

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF).



24-A §6815. Assignment or resale of policies

1. Prohibited transfers. A settlement provider may not sell, assign, transfer or pledge a policy acquired pursuant to a settlement contract except to a licensed settlement provider or a person exempt from licensing under section 6803.

[ 2003, c. 636, §15 (AMD) .]

2. Securities registration. Any sale by a settlement provider of settlement contracts, policies acquired pursuant to settlement contracts or interests therein that constitute a "security" within the meaning of the United States Securities Act of 1933, as amended, or the Maine Uniform Securities Act, as amended, must be registered under those statutes unless there is an available exemption from registration under those statutes.

[ 2005, c. 65, Pt. C, §14 (AMD) .]

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF). 2003, c. 636, §15 (AMD). 2005, c. 65, §C14 (AMD).



24-A §6815-A. Regulatory requirements under Maine Uniform Securities Act

This chapter does not preempt the regulatory requirements set forth in the Maine Uniform Securities Act, as amended, including but not limited to the regulation of securities transactions in settlement contracts or viatical settlement contracts and the licensing of any person or entity engaged in the sale of securities. [2005, c. 65, Pt. C, §15 (AMD).]

SECTION HISTORY

2003, c. 636, §16 (NEW). 2005, c. 65, §C15 (AMD).



24-A §6816. Permitted operations before formal approval (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 430, §1 (NEW). 1997, c. 430, §2 (AFF). 2003, c. 636, §17 (RP).



24-A §6817. Advertising of settlements

1. Advertising for settlements. Every settlement provider licensee shall establish and at all times maintain a system of control over the content, form and method of dissemination of all advertisements of its contracts, products and services. All advertisements, regardless of by whom written, created, designed or presented, are the responsibility of the settlement provider licensee, as well as the individual who created or presented the advertisement. A system of control must include providing regular routine notification, at least once a year, to agents and others authorized by the settlement licensee to disseminate advertisements; the notification must include the requirements and procedures for approval of any advertisements not furnished by the settlement provider licensee prior to the advertisements' use.

[ 2003, c. 636, §18 (NEW) .]

2. Form and content. Advertisements must be truthful and not misleading in fact or by implication. The form and content of an advertisement of a settlement contract must be sufficiently complete and clear so as to avoid deception. It may not have the capacity or tendency to mislead or deceive. Whether an advertisement has the capacity or tendency to mislead or deceive must be determined by the superintendent from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.

[ 2003, c. 636, §18 (NEW) .]

3. Standards for disclosure. An advertisement must comply with standards for disclosure determined by rule by the superintendent.

[ 2003, c. 636, §18 (NEW) .]

4. Applicability. This section applies to any advertisement of settlement contracts or related products or services intended for dissemination in this State, including advertising on the Internet viewed by persons located in this State. If disclosure requirements are established pursuant to federal regulation, this section must be interpreted so as to minimize or eliminate conflict with federal regulation whenever possible.

[ 2003, c. 636, §18 (NEW) .]

SECTION HISTORY

2003, c. 636, §18 (NEW).



24-A §6818. Fraud prevention and control

1. Fraudulent viatical or life settlement acts prohibited. Notwithstanding any other provision of law to the contrary:

A. A person may not commit a fraudulent viatical or life settlement act; [2003, c. 636, §18 (NEW).]

B. A person may not knowingly or intentionally interfere with the enforcement of the provisions of this chapter or investigations of suspected or actual violations of this chapter; and [2003, c. 636, §18 (NEW).]

C. A person in the business of settlements may not knowingly or intentionally permit any person convicted of a crime involving dishonesty or breach of trust to participate in the business of settlements. [2003, c. 636, §18 (NEW).]

[ 2003, c. 636, §18 (NEW) .]

2. Fraud warning required. Settlement contracts and applications for settlements, regardless of the form of transmission, must contain the following statement or a substantially similar statement: "Any person who knowingly presents false information in an application for insurance or a settlement contract is guilty of a crime and may be subject to fines and confinement in prison." The lack of a statement as required in this subsection does not constitute a defense in any prosecution for a fraudulent viatical or life settlement act.

[ 2003, c. 636, §18 (NEW) .]

3. Mandatory reporting of fraudulent viatical or life settlement acts. Any person engaged in the business of settlements having knowledge or a reasonable belief that a fraudulent viatical or life settlement act is being, will be or has been committed shall provide to the superintendent the information required by, and in a manner prescribed by, the superintendent. Any other person having knowledge or a reasonable belief that a fraudulent viatical or life settlement act is being, will be or has been committed may provide to the superintendent the information required by, and in a manner prescribed by, the superintendent.

[ 2003, c. 636, §18 (NEW) .]

4. Immunity from liability. Except as provided in subsection 5, civil liability may not be imposed on and a cause of action may not arise from a person's furnishing information concerning suspected, anticipated or completed fraudulent viatical or life settlement acts or suspected or completed fraudulent insurance acts if the information is provided to or received from:

A. The superintendent or the superintendent's employees, agents or representatives; [2003, c. 636, §18 (NEW).]

B. Federal, state or local law enforcement or regulatory officials or their employees, agents or representatives; [2003, c. 636, §18 (NEW).]

C. The National Association of Insurance Commissioners or its successor organization, National Association of Securities Dealers or its successor organization, the North American Securities Administrators Association or its successor organization, or their employees, agents or representatives of these organizations, or other regulatory body overseeing life insurance, settlements securities or investment fraud; [2003, c. 636, §18 (NEW).]

D. A person involved in the prevention and detection of fraudulent viatical or life settlement acts or that person's agents, employees or representatives; or [2003, c. 636, §18 (NEW).]

E. The life insurer that issued the life insurance policy covering the life of the insured. [2003, c. 636, §18 (NEW).]

[ 2003, c. 636, §18 (NEW) .]

5. Exception. The following provisions apply to the imposition of civil liability arising from information provided to or received from the superintendent or the superintendent's employees, agents or representatives.

A. Subsection 4 does not apply to statements made with actual malice. In an action brought against a person for filing a report or furnishing other information concerning a fraudulent viatical or life settlement act or a fraudulent insurance act, the party bringing the action shall plead specifically any allegation that subsection 4 does not apply because the person filing the report or furnishing the information did so with actual malice. [2003, c. 636, §18 (NEW).]

B. Subsection 4 does not apply to a person's furnishing information concerning that person's own suspected, anticipated or completed fraudulent viatical or life settlement acts or suspected or completed fraudulent insurance acts. [2003, c. 636, §18 (NEW).]

C. This subsection does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in subsection 4. [2003, c. 636, §18 (NEW).]

[ 2003, c. 636, §18 (NEW) .]

6. Confidentiality. The following provisions apply.

A. The documents and evidence provided pursuant to subsection 4 or obtained by the superintendent in an investigation of suspected or actual fraudulent viatical or life settlement acts is privileged and confidential and is not a public record under Title 1, chapter 13 and is not subject to discovery or subpoena in a civil or criminal action. [2003, c. 636, §18 (NEW).]

B. Paragraph A does not prohibit release by the superintendent of documents and evidence obtained in an investigation of suspected or actual fraudulent viatical or life settlement acts:

(1) In administrative or judicial proceedings to enforce laws administered by the superintendent;

(2) To federal, state or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent viatical or life settlement acts or to the National Association of Insurance Commissioners or its successor organization; or

(3) At the discretion of the superintendent, to a person in the business of settlements that is aggrieved by a fraudulent viatical or life settlement act. [2003, c. 636, §18 (NEW).]

C. Release of documents and evidence under paragraph B does not abrogate or modify the privilege granted in paragraph A. [2003, c. 636, §18 (NEW).]

[ 2003, c. 636, §18 (NEW) .]

7. Other law enforcement or regulatory authority. This section does not:

A. Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine and prosecute suspected violations of law; [2003, c. 636, §18 (NEW).]

B. Prevent or prohibit a person from disclosing voluntarily information concerning viatical or life settlement fraud to a law enforcement or regulatory agency other than the bureau; or [2003, c. 636, §18 (NEW).]

C. Limit the powers granted elsewhere by the laws of this State to the superintendent or an insurance fraud unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers. [2003, c. 636, §18 (NEW).]

[ 2003, c. 636, §18 (NEW) .]

8. Viatical or life settlement antifraud initiatives. In accordance with this subsection, a settlement provider licensee must have in place antifraud initiatives reasonably calculated to detect, prosecute and prevent fraudulent viatical or life settlement acts.

A. At the discretion of the superintendent, the superintendent may order, or a licensee may request and the superintendent may grant, such modifications of the required initiatives under paragraph B as necessary to ensure an effective antifraud program. The modifications may be more or less restrictive than the required initiatives as long as the modifications may reasonably be expected to accomplish the purpose of this subsection. [2003, c. 636, §18 (NEW).]

B. Antifraud initiatives must include:

(1) Fraud investigators, who may be employees of a settlement provider or independent contractors; and

(2) An antifraud plan, which must be submitted to the superintendent. The antifraud plan must include, but is not limited to:

(a) A description of the procedures for detecting and investigating possible fraudulent viatical or life settlement acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(b) A description of the procedures for reporting possible fraudulent viatical or life settlement acts to the superintendent;

(c) A description of the plan for antifraud education and training of underwriters and other personnel; and

(d) A description or chart outlining the organizational arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent viatical or life settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications. [2003, c. 636, §18 (NEW).]

C. Antifraud plans submitted to the superintendent are privileged and confidential and are not a public record under Title 1, chapter 13 or subject to discovery or subpoena in a civil or criminal action. [2003, c. 636, §18 (NEW).]

[ 2003, c. 636, §18 (NEW) .]

SECTION HISTORY

2003, c. 636, §18 (NEW).



24-A §6819. Civil remedies; individual remedy

1. Civil remedies and enforcement. In addition to the penalties available pursuant to section 6814, the superintendent may assess fines or take any other enforcement action permitted under section 12-A against any person who violates any provision of this chapter.

[ 2003, c. 636, §18 (NEW) .]

2. Superior Court action. Any person who is injured by any action of a person in violation of this chapter may bring an action in Superior Court. The requirements for notice and filing of a cause of action under this subsection are governed by the Maine Rules of Civil Procedure. The person may recover damages, together with costs and disbursements.

[ 2003, c. 636, §18 (NEW) .]

3. No private right of action. Except as specifically provided in subsection 2, this chapter provides no express or implied private right of action.

[ 2003, c. 636, §18 (NEW) .]

SECTION HISTORY

2003, c. 636, §18 (NEW).






Chapter 87: DIRIGO HEALTH

Subchapter 1: GENERAL PROVISIONS

24-A §6901. Short title

This chapter may be known and cited as "the Dirigo Health Act." [2003, c. 469, Pt. A, §8 (NEW).]

SECTION HISTORY

2003, c. 469, §A8 (NEW).



24-A §6902. Dirigo Health established; declaration of necessity

Dirigo Health is established as an independent executive agency to arrange for the provision of comprehensive, affordable health care coverage to eligible small employers, including the self-employed, their employees and dependents, and individuals on a voluntary basis. Dirigo Health is also responsible for monitoring and improving the quality of health care in this State. The exercise by Dirigo Health of the powers conferred by this chapter must be deemed and held to be the performance of essential governmental functions. [2003, c. 469, Pt. A, §8 (NEW).]

SECTION HISTORY

2003, c. 469, §A8 (NEW).



24-A §6903. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 469, Pt. A, §8 (NEW).]

1. Board. "Board" means the Board of Trustees of Dirigo Health, as established in section 6904.

[ 2007, c. 447, §3 (AMD) .]

2. Child. "Child" means a natural child, stepchild, adopted child or child placed for adoption with a plan enrollee.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

3. Dependent. "Dependent" means a spouse, an unmarried child under 19 years of age, a child who is a student under 23 years of age and is financially dependent upon a plan enrollee or a person of any age who is the child of a plan enrollee and is disabled and dependent upon that plan enrollee. "Dependent" may include a domestic partner consistent with sections 2741-A, 2832-A and 4249 and Title 24, section 2319-A.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

4. Dirigo Health Insurance.

[ 2005, c. 400, Pt. A, §3 (RP) .]

4-A. Dirigo Health Program. "Dirigo Health Program" means the program of services provided by Dirigo Health that includes comprehensive health benefits coverage, subsidies, wellness programs and quality improvement initiatives.

[ 2005, c. 400, Pt. A, §4 (NEW) .]

5. Eligible business. "Eligible business" means a business that employs at least 2 but not more than 50 eligible employees, the majority of whom are employed in the State, including a municipality that has 50 or fewer employees.

After one year of operation of Dirigo Health, the board may, by rule, define "eligible business" to include larger public or private employers.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

6. Eligible employee. "Eligible employee" means an employee of an eligible business who works at least 20 hours per week for that eligible business. "Eligible employee" does not include an employee who works on a temporary or substitute basis or who does not work more than 26 weeks annually.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

7. Eligible individual. "Eligible individual" means:

A. A self-employed individual who:

(1) Works and resides in the State; and

(2) Is organized as a sole proprietorship or in any other legally recognized manner in which a self-employed individual may organize, a substantial part of whose income derives from a trade or business through which the individual has attempted to earn taxable income; [2003, c. 469, Pt. A, §8 (NEW).]

B. An unemployed individual who resides in this State; or [2003, c. 469, Pt. A, §8 (NEW).]

C. An individual employed in an eligible business that does not offer health insurance. [2003, c. 469, Pt. A, §8 (NEW).]

[ 2003, c. 469, Pt. A, §8 (NEW) .]

8. Employer. "Employer" means the owner or responsible agent of a business authorized to sign contracts on behalf of the business.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

9. Executive director. "Executive director" means the Executive Director of Dirigo Health.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

10. Health insurance carrier. "Health insurance carrier" means:

A. An insurance company licensed in accordance with this Title to provide health insurance; [2003, c. 469, Pt. A, §8 (NEW).]

B. A health maintenance organization licensed pursuant to chapter 56; [2003, c. 469, Pt. A, §8 (NEW).]

C. A preferred provider arrangement administrator registered pursuant to chapter 32; [2003, c. 469, Pt. A, §8 (NEW).]

D. A nonprofit hospital or medical service organization or health plan licensed pursuant to Title 24; or [2003, c. 469, Pt. A, §8 (NEW).]

E. An employee benefit excess insurance company licensed in accordance with this Title to provide property and casualty insurance that provides employee benefit excess insurance pursuant to section 707, subsection 1, paragraph C-1. [2003, c. 469, Pt. A, §8 (NEW).]

[ 2003, c. 469, Pt. A, §8 (NEW) .]

11. Health plan in Medicaid. "Health plan in Medicaid" means a health insurance carrier that meets the requirements of 42 Code of Federal Regulations, Part 438 (2002) and has a contract with the Department of Health and Human Services to provide MaineCare-covered services to individuals enrolled in MaineCare.

[ 2003, c. 469, Pt. A, §8 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

12. Participating employer. "Participating employer" means an eligible business that contracts with Dirigo Health pursuant to section 6910, subsection 4, paragraph B and that has employees enrolled in the Dirigo Health Program.

[ 2005, c. 400, Pt. C, §3 (AMD) .]

13. Plan enrollee. "Plan enrollee" means an eligible individual or eligible employee who enrolls in the Dirigo Health Program through Dirigo Health. "Plan enrollee" includes an eligible employee who is eligible to enroll in MaineCare.

[ 2005, c. 400, Pt. C, §3 (AMD) .]

13-A. Practitioner-specific quality data. "Practitioner-specific quality data" means material in electronic or paper format that provides information about the professional performance of a health care practitioner licensed to provide health care in the State. "Practitioner-specific quality data" includes, but is not limited to, records, reports, working papers, drafts, analyses, e-mail, interoffice and intraoffice memoranda and other data collected, used, produced or maintained by the Maine Quality Forum, established in section 6951, for the purposes of measuring a health care practitioner's professional performance against consensus best practices and local and national patterns of health care.

[ 2005, c. 615, §1 (NEW) .]

14. Provider. "Provider" means any person, organization, corporation or association that provides health care services and products and is authorized to provide those services and products under the laws of this State.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

15. Reinsurance or reinsurer. "Reinsurance" and "reinsurer" have the same meanings as in section 741.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

16. Resident. "Resident" has the same meaning as in section 2736-C, subsection 1, paragraph C-2.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

17. Subsidy. "Subsidy" means a subsidy as described in section 6912.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

18. Third-party administrator. "Third-party administrator" means any person who, on behalf of any person who establishes a health insurance plan covering residents, receives or collects charges, contributions or premiums for or settles claims on residents in connection with any type of health benefit provided in or as an alternative to insurance as defined by section 704, other than:

A. Any person listed in section 1901, subsection 1, paragraphs A to C and paragraphs E to O; or [2003, c. 469, Pt. A, §8 (NEW).]

B. Any person who provides those services in connection with a group health plan sponsored by an agricultural cooperative association located outside of this State that provides heath insurance coverage to members and employees of agricultural cooperative associations located within this State. [2003, c. 469, Pt. A, §8 (NEW).]

[ 2003, c. 469, Pt. A, §8 (NEW) .]

19. Unemployed individual. "Unemployed individual" means an individual who does not work more than 20 hours a week for any single employer.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

SECTION HISTORY

2003, c. 469, §A8 (NEW). 2003, c. 689, §B6 (REV). 2005, c. 400, §§A3,4,C3 (AMD). 2005, c. 615, §1 (AMD). 2007, c. 447, §3 (AMD).



24-A §6904. Board of Trustees of Dirigo Health

Dirigo Health operates under the supervision of the Board of Trustees of Dirigo Health established in accordance with this section. [2007, c. 447, §4 (AMD).]

1. Appointments. The board consists of 9 voting members and 3 ex officio, nonvoting members as follows.

A. The 9 voting members of the board are appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over health insurance matters and confirmation by the Senate in accordance with this paragraph.

(1) Five members qualified in accordance with subsection 2-A, paragraph A are appointed by the Governor.

(2) One member qualified in accordance with subsection 2-A, paragraph A is appointed by the Governor and must be selected from candidates nominated by the President of the Senate.

(3) One member qualified in accordance with subsection 2-A, paragraph B is appointed by the Governor and must be selected from candidates nominated by the Speaker of the House.

(4) One member qualified in accordance with subsection 2-A, paragraph B is appointed by the Governor and must be selected from the candidates nominated by the Senate Minority Leader.

(5) One member qualified in accordance with subsection 2-A, paragraph B is appointed by the Governor and must be selected from candidates nominated by the House Minority Leader. [2007, c. 447, §4 (AMD).]

B. The 3 ex officio, nonvoting members of the board are:

(1) The Commissioner of Professional and Financial Regulation or the commissioner's designee;

(3) The Commissioner of Administrative and Financial Services or the commissioner's designee; and

(4) The Treasurer of State or the treasurer's designee. [2011, c. 90, Pt. J, §22 (AMD).]

[ 2011, c. 90, Pt. J, §22 (AMD) .]

2. Qualifications of voting members.

[ 2007, c. 447, §4 (RP) .]

2-A. Qualifications of voting members. Voting members of the board must be qualified in accordance with this subsection.

A. Six of the voting members of the board must have knowledge of and experience in one or more of the following areas:

(1) Health care purchasing;

(2) Health insurance;

(3) MaineCare;

(4) Health policy and law;

(5) State management and budgeting;

(6) Health care financing;

(7) Labor or consumer advocacy; and

(8) Marketing. [2007, c. 447, §4 (NEW).]

B. Three of the voting members of the board must have knowledge of and experience in one or more of the following areas:

(1) Accounting;

(2) Banking;

(3) Securities; and

(4) Insurance. [2007, c. 447, §4 (NEW).]

C. Except as provided in this paragraph, a voting member of the board may not be:

(1) A representative or employee of a health insurance carrier authorized to do business in this State;

(2) A representative or employee of a health care provider operating in this State;

(3) Affiliated with a health or health-related organization regulated by State Government; or

(4) A representative or employee of Dirigo Health.

A nonpracticing health care practitioner, retired or former health care administrator or retired or former employee of a health insurance carrier is not prohibited from being considered for board membership as long as that person is not currently affiliated with a health or health-related organization. [2007, c. 447, §4 (NEW).]

[ 2007, c. 447, §4 (NEW) .]

3. Terms of office. Voting members serve 3-year terms. Voting members may serve up to 2 consecutive terms. Of the initial appointees, one member serves an initial term of one year, 2 members serve initial terms of 2 years and 2 members serve initial terms of 3 years. Any vacancy for an unexpired term must be filled in accordance with subsections 1 and 2-A. Members reaching the end of their terms may serve until replacements are named.

[ 2007, c. 447, §4 (AMD) .]

4. Chair. The Governor shall appoint one of the voting members as the chair of the board.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

5. Quorum. Five voting members of the board constitute a quorum.

[ 2007, c. 447, §4 (AMD) .]

6. Affirmative vote. An affirmative vote of 5 members is required for any action taken by the board.

[ 2007, c. 447, §4 (AMD) .]

7. Compensation. A member of the board must be compensated according to the provisions of Title 5, section 12004-G, subsection 14-D; a member must receive compensation whenever that member fulfills any board duties in accordance with board bylaws.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

8. Meetings. The board shall meet monthly and may also meet at other times at the call of the chair or the executive director. All meetings of the board are public proceedings within the meaning of Title 1, chapter 13, subchapter 1.

[ 2007, c. 447, §4 (AMD) .]

SECTION HISTORY

2003, c. 469, §A8 (NEW). 2007, c. 447, §4 (AMD). 2011, c. 90, Pt. J, §22 (AMD).



24-A §6905. Limitation on liability

1. Indemnification of Dirigo Health employees. An employee of Dirigo Health is not subject to any personal liability for having acted within the course and scope of membership or employment to carry out any power or duty under this chapter. Dirigo Health shall indemnify any member of the board and any employee of Dirigo Health against expenses actually and necessarily incurred by that member or employee in connection with the defense of any action or proceeding in which that member or employee is made a party by reason of past or present authority with Dirigo Health.

[ 2007, c. 447, §5 (NEW) .]

2. Limitation on liability of board members. The personal liability of a member of the board is governed by Title 18-B, section 1010.

[ 2007, c. 447, §5 (NEW) .]

SECTION HISTORY

2003, c. 469, §A8 (NEW). 2007, c. 447, §5 (RPR).



24-A §6906. Prohibited interests of board members and employees

Board members and employees of Dirigo Health and their spouses and dependent children may not receive any direct personal benefit from the activities of Dirigo Health in assisting any private entity, except that they may participate in the Dirigo Health Program on the same terms as others may under this chapter. This section does not prohibit corporations or other entities with which board members are associated by reason of ownership or employment from participating in activities of Dirigo Health or receiving services offered by Dirigo Health as long as the ownership or employment is made known to the board and, if applicable, the board members abstain from voting on matters relating to that participation. [2005, c. 400, Pt. C, §4 (AMD).]

SECTION HISTORY

2003, c. 469, §A8 (NEW). 2005, c. 400, §C4 (AMD).



24-A §6907. Confidential records

Except as provided in subsections 1, 2 and 3, information obtained by Dirigo Health under this chapter is a public record within the meaning of Title 1, chapter 13, subchapter 1. [2005, c. 615, §2 (AMD).]

1. Financial information. Any personally identifiable financial information, supporting data or tax return of any person obtained by Dirigo Health under this chapter is confidential and not open to public inspection.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

2. Health information. Health information obtained by Dirigo Health under this chapter that is covered by the federal Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, 110 Stat. 1936 or information covered by chapter 24 or Title 22, section 1711-C is confidential and not open to public inspection.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

3. Practitioner-specific quality data. The confidentiality of practitioner-specific quality data is determined according to this subsection.

A. Practitioner-specific quality data is confidential and may not be disclosed by the Maine Quality Forum prior to a determination of accuracy and completeness made under paragraph B. [2005, c. 615, §3 (NEW).]

B. Practitioner-specific quality data is not confidential after a determination of its accuracy and completeness is made by the Director of the Maine Quality Forum or a designee. [2005, c. 615, §3 (NEW).]

[ 2005, c. 615, §3 (NEW) .]

SECTION HISTORY

2003, c. 469, §A8 (NEW). 2005, c. 615, §§2,3 (AMD).



24-A §6908. Powers and duties of Dirigo Health

1. Powers. Subject to any limitations contained in this chapter or in any other law, Dirigo Health may:

A. Take any legal actions necessary or proper to recover or collect payments due Dirigo Health or that are necessary for the proper administration of Dirigo Health; [2007, c. 629, Pt. M, §12 (AMD).]

B. Make and alter bylaws, not inconsistent with this chapter or with the laws of this State, for the administration and regulation of the activities of Dirigo Health; [2003, c. 469, Pt. A, §8 (NEW).]

C. Have and exercise all powers necessary or convenient to effect the purposes for which Dirigo Health is organized or to further the activities in which Dirigo Health may lawfully be engaged, including the establishment of the Dirigo Health Program; [2005, c. 400, Pt. C, §5 (AMD).]

D. Engage in legislative liaison activities, including gathering information regarding legislation, analyzing the effect of legislation, communicating with Legislators and attending and giving testimony at legislative sessions, public hearings or committee hearings; [2003, c. 469, Pt. A, §8 (NEW).]

E. Take any legal actions necessary to avoid the payment of improper claims against Dirigo Health or the coverage provided by or through Dirigo Health, to recover any amounts erroneously or improperly paid by Dirigo Health, to recover any amounts paid by Dirigo Health as a result of mistake of fact or law and to recover other amounts due Dirigo Health; [2003, c. 469, Pt. A, §8 (NEW).]

F. Enter into contracts with qualified 3rd parties both private and public for any service necessary to carry out the purposes of this chapter; [2003, c. 469, Pt. A, §8 (NEW).]

G. Conduct studies and analyses related to the provision of health care, health care costs and quality; [2003, c. 469, Pt. A, §8 (NEW).]

H. Establish and administer a revolving loan fund to assist health care practitioners and health care providers in the purchase of hardware and software necessary to implement the requirements for electronic submission of claims. Dirigo Health may solicit matching contributions to the fund from each health insurance carrier licensed to do business in this State; [2003, c. 469, Pt. A, §8 (NEW).]

I. Apply for and receive funds, grants or contracts from public and private sources; [2003, c. 469, Pt. A, §8 (NEW).]

J. Contract with the Maine Health Data Organization and other organizations with expertise in health care data, including a nonprofit health data processing entity in this State, to assist the Maine Quality Forum established in section 6951 in the performance of its responsibilities; [2003, c. 469, Pt. A, §8 (NEW).]

K. Provide staff support and other assistance to the Maine Quality Forum established in section 6951, including assigning a director and other staff as needed to conduct the work of the Maine Quality Forum; and [2003, c. 469, Pt. A, §8 (NEW).]

L. In accordance with the limitations and restrictions of this chapter, cause any of its powers or duties to be carried out by one or more organizations organized, created or operated under the laws of this State. [2003, c. 469, Pt. A, §8 (NEW).]

[ 2007, c. 629, Pt. M, §12 (AMD) .]

2. Duties. Dirigo Health shall:

A. Establish administrative and accounting procedures as recommended by the State Controller for the operation of Dirigo Health in accordance with Title 5; [2003, c. 469, Pt. A, §8 (NEW).]

B. Collect the savings offset payments provided in former section 6913 and the access payment provided in section 6917; [2009, c. 359, §1 (AMD); 2009, c. 359, §8 (AFF).]

C. Determine the comprehensive services and benefits to be included in the Dirigo Health Program and develop the specifications for the Dirigo Health Program in accordance with the provisions in section 6910. Within 30 days of its determination of the benefit package to be offered through the Dirigo Health Program, the board shall report on the benefit package, including the estimated premium and applicable coinsurance, deductibles, copayments and out-of-pocket maximums, to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs, the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters and the joint standing committee of the Legislature having jurisdiction over health and human services matters; [2005, c. 400, Pt. C, §6 (AMD).]

D. Develop and implement a program to publicize the existence of Dirigo Health and the Dirigo Health Program and the eligibility requirements and the enrollment procedures for the Dirigo Health Program and to maintain public awareness of Dirigo Health and the Dirigo Health Program; [2005, c. 400, Pt. C, §6 (AMD).]

E. Arrange the provision of Dirigo Health Program benefit coverage to eligible individuals and eligible employees through contracts with one or more qualified bidders in accordance with section 6910 or through the Dirigo Health Self-administered Plan authorized pursuant to section 6981; [2007, c. 447, §6 (AMD).]

F. [2007, c. 629, Pt. L, §2 (RP).]

G. Establish and operate the Maine Quality Forum in accordance with the provisions of section 6951 ; and [2007, c. 629, Pt. L, §3 (AMD).]

H. On a quarterly basis no less than 60 days from the end of each quarter, collect and report on:

(1) The total enrollment in the Dirigo Health Program, including the number of enrollees previously underinsured or uninsured, the number of enrollees previously insured, the number of individual enrollees and the number of enrollees enrolled through small employers;

(2) The number of new participating employers in the Dirigo Health Program;

(3) The number of employers ceasing to offer coverage through the Dirigo Health Program;

(4) The duration of employers’ participation in the Dirigo Health Program; and

(5) A comparison of actual enrollees in the Dirigo Health Program to projected enrollees.

Dirigo Health shall submit the quarterly reports required under this subsection to the superintendent, to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs, to the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters and to the joint standing committee of the Legislature having jurisdiction over health and human services matters. [2007, c. 629, Pt. L, §4 (NEW).]

[ 2009, c. 359, §1 (AMD); 2009, c. 359, §8 (AFF) .]

3. Budget. The revenues and expenditures of Dirigo Health are subject to legislative approval in the biennial budget process. At the direction of the board, the executive director shall prepare the budget for the administration and operation of Dirigo Health in accordance with the provisions of law that apply to departments of State Government.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

4. Audit. Dirigo Health must be audited annually by the State Auditor. The board may, in its discretion, arrange for an independent audit to be conducted. A copy of the audit must be provided to the State Controller, to the superintendent, to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs, to the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters and to the joint standing committee of the Legislature having jurisdiction over health and human services matters.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

5. Rulemaking. Dirigo Health may adopt rules as necessary for the proper administration and enforcement of this chapter, pursuant to the Maine Administrative Procedure Act. Unless otherwise specified, rules adopted pursuant to this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

6. Annual report. Beginning September 1, 2004, and annually thereafter, the board shall report on the impact of Dirigo Health on the small group and individual health insurance markets in this State and any reduction in the number of uninsured individuals in the State. The board shall also report on membership in Dirigo Health, the administrative expenses of Dirigo Health, the extent of coverage, the effect on premiums, the number of covered lives, the number of Dirigo Health Program policies issued or renewed and Dirigo Health Program premiums earned and claims incurred by health insurance carriers offering coverage under the Dirigo Health Program. The board shall submit the report to the Governor, the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs, the joint standing committee of the Legislature having jurisdiction over health insurance and financial services matters and the joint standing committee of the Legislature having jurisdiction over health and human services matters.

[ 2005, c. 400, Pt. C, §7 (AMD) .]

7. Technical assistance from other state agencies. Other state agencies, including, but not limited to, the bureau, the Department of Health and Human Services, Maine Revenue Services and the Maine Health Data Organization, shall provide technical assistance and expertise to Dirigo Health upon request.

[ 2003, c. 469, Pt. A, §8 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

8. Legal counsel. The Attorney General, when requested, shall furnish any legal assistance, counsel or advice Dirigo Health requires in the discharge of its duties.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

9. Coordination with federal, state and local health care systems. Dirigo Health shall institute a system to coordinate the activities of Dirigo Health with the health care programs of the Federal Government and state and municipal governments.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

10. Initial staffing. Upon request from the board, the Governor shall provide staffing assistance to Dirigo Health in the initial phases of its operation.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

11. Advisory committees. Dirigo Health may appoint advisory committees to advise and assist Dirigo Health. Members of an advisory committee serve without compensation but may be reimbursed by Dirigo Health for necessary expenses while on official business of the advisory committee.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

12. Legislative jurisdiction. Notwithstanding any provision of law to the contrary, legislative jurisdiction for oversight of Dirigo Health is governed by the Joint Rules of the Legislature. In adopting the joint rules, the Legislature shall give consideration to ensuring that legislative oversight of Dirigo Health is thorough and ongoing, that normal budgetary procedures and controls are exercised and that committee jurisdiction is consistent with the subject matter jurisdiction of the joint standing committees.

[ 2005, c. 394, §3 (NEW) .]

12. (TEXT REALLOCATED TO T. 24-A, §6908, sub-§13) Report; jurisdiction.

[ 2005, c. 400, Pt. A, §5 (NEW); 2005, c. 683, Pt. B, §20 (RAL) .]

13. (TEXT REALLOCATED FROM T. 24-A, §6908, sub-§12) Report; jurisdiction. Dirigo Health shall report twice annually, once in January and once during the last month of the regular legislative session, to the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters on the Dirigo Health Program and budget. Minutes of meetings of the Board of Trustees of Dirigo Health must be provided to each member of the joint standing committees of the Legislature having jurisdiction over insurance and financial services matters, health and human services matters and appropriations and financial affairs.

[ 2007, c. 447, §7 (AMD) .]

SECTION HISTORY

2003, c. 469, §A8 (NEW). 2003, c. 689, §B6 (REV). 2005, c. 394, §3 (AMD). 2005, c. 400, §§A5,C5-7 (AMD). 2005, c. 683, §B20 (AMD). 2007, c. 447, §§6, 7 (AMD). 2007, c. 629, Pt. L, §§1-4 (AMD). 2007, c. 629, Pt. M, §12 (AMD). 2009, c. 359, §1 (AMD). 2009, c. 359, §8 (AFF).



24-A §6909. Executive director

1. Appointed position. The executive director is appointed by the board and serves at the pleasure of the board. The position of executive director is a major policy-influencing position as designated in Title 5, section 934-B.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

2. Duties of executive director. The executive director shall:

A. Serve as the liaison between the board and Dirigo Health and serve as secretary and treasurer to the board; [2007, c. 447, §8 (AMD).]

B. Manage Dirigo Health's programs and services, including the Maine Quality Forum established under section 6951; [2003, c. 469, Pt. A, §8 (NEW).]

C. Employ or contract on behalf of Dirigo Health for professional and nonprofessional personnel or service. Employees of Dirigo Health are subject to the Civil Service Law, except that the position of Director of the Maine Quality Forum is not subject to the Civil Service Law; [2003, c. 469, Pt. A, §8 (NEW).]

D. Approve all accounts for salaries, per diems, allowable expenses of Dirigo Health or of any employee or consultant and expenses incidental to the operation of Dirigo Health; and [2003, c. 469, Pt. A, §8 (NEW).]

E. Perform other duties prescribed by the board to carry out the functions of this chapter. [2003, c. 469, Pt. A, §8 (NEW).]

[ 2007, c. 447, §8 (AMD) .]

SECTION HISTORY

2003, c. 469, §A8 (NEW). 2007, c. 447, §8 (AMD).



24-A §6910. Dirigo Health Program

1. Dirigo Health Program. Dirigo Health shall arrange for the provision of health benefits coverage through the Dirigo Health Program not later than October 1, 2004. The Dirigo Health Program must comply with all relevant requirements of this Title. Dirigo Health Program coverage may be offered by health insurance carriers that apply to the board and meet qualifications described in this section and any additional qualifications set by the board or may be provided through the Dirigo Health Self-administered Plan pursuant to section 6981.

[ 2007, c. 447, §9 (AMD) .]

2. Legislative approval of nonprofit health care plan or expansion of public plan. If health insurance carriers do not apply to offer and deliver Dirigo Health Program coverage, the board may have Dirigo Health provide access to health insurance by proposing the establishment of a nonprofit health care plan organized under Title 13-B and authorized pursuant to Title 24, chapter 19 or by proposing the expansion of an existing public plan. If the board proposes the establishment of a nonprofit health care plan or the expansion of an existing public plan, the board shall submit its proposal, including, but not limited to, a funding mechanism to capitalize a nonprofit health care plan and any recommended legislation to the joint standing committee of the Legislature having jurisdiction over health insurance matters. Dirigo Health may not provide access to health insurance by establishing a nonprofit health care plan or through an existing public plan without specific legislative approval.

[ 2005, c. 400, Pt. C, §8 (AMD) .]

3. Carrier participation requirements. To qualify as a carrier of Dirigo Health Program coverage, a health insurance carrier must:

A. Provide the comprehensive health services and benefits as determined by the board, including a standard benefit package that meets the requirements for mandated coverage for specific health services, specific diseases and for certain providers of health services under Title 24 and this Title and any supplemental benefits the board wishes to make available; and [2003, c. 469, Pt. A, §8 (NEW).]

B. Ensure that:

(1) Providers contracting with a carrier contracted to provide coverage to plan enrollees do not charge plan enrollees or 3rd parties for covered health care services in excess of the amount allowed by the carrier the provider has contracted with, except for applicable copayments, deductibles or coinsurance or as provided in section 4204, subsection 6;

(2) Providers contracting with a carrier contracted to provide coverage to plan enrollees do not refuse to provide services to a plan enrollee on the basis of health status, medical condition, previous insurance status, race, color, creed, age, national origin, citizenship status, gender, sexual orientation, disability or marital status. This subparagraph may not be construed to require a provider to furnish medical services that are not within the scope of that provider's license; and

(3) Providers contracting with a carrier contracted to provide coverage to plan enrollees are reimbursed at the negotiated reimbursement rates between the carrier and its provider network. [RR 2003, c. 1, §22 (COR).]

Health insurance carriers that seek to qualify to provide Dirigo Health Program coverage must also qualify as health plans in Medicaid.

[ 2005, c. 400, Pt. C, §8 (AMD) .]

4. Contracting authority. Dirigo Health has contracting authority and powers to administer Dirigo Health Insurance as set out in this subsection.

A. Dirigo Health may contract with health insurance carriers licensed to sell health insurance in this State or other private or public third-party administrators to provide Dirigo Health Program coverage. In addition:

(1) Dirigo Health shall issue requests for proposals from health insurance carriers;

(2) Dirigo Health may include quality improvement, disease prevention, disease management and cost-containment provisions in the contracts with participating health insurance carriers or may arrange for the provision of such services through contracts with other entities;

(3) Dirigo Health shall require participating health insurance carriers to offer a benefit plan identical to the Dirigo Health Program, for which no Dirigo Health subsidies are available, in the general small group market;

(4) Dirigo Health shall make payments to participating health insurance carriers under a Dirigo Health Program contract to provide Dirigo Health Program benefits to plan enrollees not enrolled in MaineCare;

(5) Dirigo Health may set allowable rates for administration and underwriting gains for the Dirigo Health Program;

(6) Dirigo Health may administer continuation benefits for eligible individuals from employers with 20 or more employees who have purchased health insurance coverage through Dirigo Health for the duration of their eligibility periods for continuation benefits pursuant to the federal Consolidated Omnibus Budget Reconciliation Act, Public Law 99-272, Title X, Private Health Insurance Coverage, Sections 10001 to 10003; and

(7) Dirigo Health may administer or contract to administer the United States Internal Revenue Code of 1986, Section 125 plans for employers and employees participating in Dirigo Health, including medical expense reimbursement accounts and dependent care reimbursement accounts. [2005, c. 400, Pt. C, §8 (AMD).]

B. Dirigo Health shall contract with eligible businesses seeking assistance from Dirigo Health in arranging for health benefits coverage by the Dirigo Health Program for their employees and dependents as set out in this paragraph.

(1) Dirigo Health may establish contract and other reporting forms and procedures necessary for the efficient administration of contracts.

(2) Dirigo Health shall collect payments from participating employers and plan enrollees to cover the cost of:

(a) The Dirigo Health Program for enrolled employees and dependents in contribution amounts determined by the board;

(b) Dirigo Health's quality assurance, disease prevention, disease management and cost-containment programs;

(c) Dirigo Health's administrative services; and

(d) Other health promotion costs.

(3) Dirigo Health shall establish the minimum required contribution levels, not to exceed 60%, to be paid by employers toward the aggregate payment in subparagraph (2) and establish an equivalent minimum amount to be paid by employers or plan enrollees and their dependents who are enrolled in MaineCare. The minimum required contribution level to be paid by employers must be prorated for employees that work less than the number of hours of a full-time equivalent employee as determined by the employer. Dirigo Health may establish a separate minimum contribution level to be paid by employers toward coverage for dependents of the employers' enrolled employees.

(4) Dirigo Health shall require participating employers to certify that at least 75% of their employees that work 30 hours or more per week and who do not have other creditable coverage are enrolled in the Dirigo Health Program and that the employer group otherwise meets the minimum participation requirements specified by section 2808-B, subsection 4, paragraph A.

(5) Dirigo Health shall reduce the payment amounts for plan enrollees eligible for a subsidy under section 6912 accordingly. Dirigo Health shall return any payments made by plan enrollees also enrolled in MaineCare to those enrollees.

(6) Dirigo Health shall require participating employers to pass on any subsidy in section 6912 to the plan enrollee qualifying for the subsidy, up to the amount of payments made by the plan enrollee.

(7) Dirigo Health may establish other criteria for participation.

(8) Dirigo Health may limit the number of participating employers. [2005, c. 400, Pt. C, §8 (AMD).]

C. Dirigo Health may permit eligible individuals to purchase Dirigo Health Program coverage for themselves and their dependents as set out in this paragraph.

(1) Dirigo Health may establish contract and other reporting forms and procedures necessary for the efficient administration of contracts.

(2) Dirigo Health may collect payments from eligible individuals participating in the Dirigo Health Program to cover the cost of:

(a) Enrollment in the Dirigo Health Program for eligible individuals and dependents;

(b) Dirigo Health's quality assurance, disease prevention, disease management and cost-containment programs;

(c) Dirigo Health's administrative services; and

(d) Other health promotion costs.

(3) Dirigo Health shall reduce the payment amounts for individuals eligible for a subsidy under section 6912 accordingly.

(4) Dirigo Health may require that eligible individuals certify that all their dependents are enrolled in the Dirigo Health Program or are covered by another creditable plan.

(5) Dirigo Health may require an eligible individual who is currently employed by an eligible employer that does not offer health insurance to certify that the current employer did not provide access to an employer-sponsored benefits plan in the 12-month period immediately preceding the eligible individual's application.

(6) Dirigo Health may limit the number of plan enrollees.

(7) Dirigo Health may establish other criteria for participation. [2005, c. 400, Pt. C, §8 (AMD).]

[ 2005, c. 400, Pt. C, §8 (AMD) .]

5. Enrollment in Dirigo Health Program. Dirigo Health shall perform, at a minimum, the following functions to facilitate enrollment in the Dirigo Health Program.

A. Dirigo Health shall publicize the availability of the Dirigo Health Program to businesses, self-employed individuals and others eligible to enroll in the Dirigo Health Program. [2005, c. 400, Pt. C, §8 (AMD).]

B. Dirigo Health shall screen all eligible individuals and employees for eligibility for subsidies under section 6912 and eligibility for MaineCare. To facilitate the screening and referral process, Dirigo Health shall provide a single application form for Dirigo Health and MaineCare. The application materials must inform applicants of subsidies available through Dirigo Health and of the additional coverage available through MaineCare. It must allow an applicant to choose on the application form to apply or not to apply for MaineCare or for a subsidy. It must allow an applicant to provide household financial information necessary to determine eligibility for MaineCare or a subsidy. Except when the applicant has declined to apply for MaineCare or a subsidy, an application must be treated as an application for Dirigo Health, for a subsidy and for MaineCare. MaineCare must make the final determination of eligibility for MaineCare. [2003, c. 469, Pt. A, §8 (NEW).]

C. Except as provided in this paragraph, the effective date of coverage for a new enrollee in the Dirigo Health Program is the first day of the month following receipt of the fully completed application for that enrollee by the carrier contracting with Dirigo Health or the first day of the next month if the fully completed application is received by the carrier within 10 calendar days of the end of the month. If a new enrollee in the Dirigo Health Program had prior coverage through an individual or small group policy, coverage under the Dirigo Health Program must take effect the day following termination of that enrollee's prior coverage. [2005, c. 400, Pt. C, §8 (AMD).]

[ 2005, c. 400, Pt. C, §8 (AMD) .]

6. Quality improvement, disease management and cost containment. Dirigo Health shall promote quality improvement, disease prevention, disease management and cost-containment programs as part of its administration of the Dirigo Health Program.

[ 2005, c. 400, Pt. C, §8 (AMD) .]

SECTION HISTORY

RR 2003, c. 1, §22 (COR). 2003, c. 469, §A8 (NEW). 2005, c. 400, §C8 (AMD). 2007, c. 447, §9 (AMD).



24-A §6911. Coordination with MaineCare

The Department of Health and Human Services is the state agency responsible for the financing and administration of MaineCare. It shall pay for MaineCare benefits for MaineCare-eligible individuals, including those enrolled in health plans in MaineCare that are providing coverage under the Dirigo Health Program. An individual participating in the Dirigo Health Program who applies for and is determined eligible for MaineCare is enrolled directly in MaineCare. [2005, c. 400, Pt. A, §6 (AMD).]

SECTION HISTORY

2003, c. 469, §A8 (NEW). 2003, c. 689, §B6 (REV). 2005, c. 400, §A6 (AMD).



24-A §6912. Subsidies

Dirigo Health may establish sliding-scale subsidies for the purchase of Dirigo Health Program coverage paid by eligible individuals or employees whose income is under 300% of the federal poverty level. Dirigo Health may also establish sliding-scale subsidies for the purchase of employer-sponsored health coverage paid by employees of businesses with more than 50 employees, whose income is under 300% of the federal poverty level. [2005, c. 400, Pt. A, §7 (AMD).]

1. Administration. Dirigo Health shall, by rule, establish procedures to administer this section.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

2. Eligibility for subsidy. To be eligible for a subsidy an individual or employee must:

A. Be enrolled in the Dirigo Health Program, have an income under 300% of the federal poverty level and be a resident of the State; or [2005, c. 400, Pt. A, §8 (AMD).]

B. Be enrolled in a health plan of an employer with more than 50 employees and have an income under 300% of the federal poverty level. The health plan must meet any criteria established by Dirigo Health. The individual must meet other eligibility criteria established by Dirigo Health. [2005, c. 400, Pt. A, §8 (AMD).]

[ 2005, c. 400, Pt. A, §8 (AMD) .]

3. Limitation of subsidies. Dirigo Health shall limit the availability of subsidies to reflect limitations of available funds.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

4. Limitation on amount subsidized.

[ 2007, c. 629, Pt. B, §1 (RP) .]

5. Notification of subsidy. Dirigo Health shall notify applicants and their employers in writing of their eligibility and approved level of subsidy.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

6. Report. Within 30 days after any subsidies are established pursuant to this section, the board shall report on the amount of the subsidies, the funding required for the subsidies and the estimated number of Dirigo Health Program enrollees eligible for the subsidies and submit the report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs, the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters and the joint standing committee of the Legislature having jurisdiction over health and human services matters.

[ 2005, c. 400, Pt. A, §9 (AMD) .]

SECTION HISTORY

2003, c. 469, §A8 (NEW). 2005, c. 400, §§A7-9 (AMD). 2007, c. 629, Pt. B, §1 (AMD).



24-A §6913. Savings offset payments against health insurance carriers, employee benefit excess insurance carriers and third-party administrators (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 469, §A8 (NEW). 2005, c. 400, §§A10-13,C9 (AMD). 2005, c. 683, §§A43,44 (AMD). 2007, c. 1, Pt. X, §§1, 2 (AMD). 2007, c. 1, Pt. X, §3 (AFF). 2009, c. 359, §8 (AFF). 2009, c. 359, §2 (RP).



24-A §6914. Intragovernmental transfer

Starting July 1, 2004, and ending September 30, 2012, Dirigo Health shall transfer funds, as necessary, to a special dedicated, nonlapsing revenue account administered by the agency of State Government that administers MaineCare for the purpose of providing a state match for federal Medicaid services provided to individuals eligible pursuant to Title 22, section 3174-G, subsection 1, paragraph E whose nonfarm income is greater than 150% of the nonfarm income official poverty line and is below or equal to 200% of the nonfarm income official poverty line. Dirigo Health shall annually set the amount of contribution. [2011, c. 477, Pt. Y, §1 (AMD).]

Beginning January 1, 2012, and ending September 30, 2012, Dirigo Health shall transfer funds as necessary to a special dedicated, nonlapsing revenue account administered by the agency of State Government that administers MaineCare for the purpose of providing a state match for federal Medicaid services provided to individuals eligible pursuant to Title 22, section 3174-G, subsection 1, paragraph E whose nonfarm income is greater than 133% of the nonfarm income official poverty line and is below or equal to 150% of the nonfarm income official poverty line. Dirigo Health shall annually set the amount of contribution. [2011, c. 477, Pt. Y, §1 (AMD).]

Beginning September 1, 2012, but not later than June 30, 2013, Dirigo Health shall transfer $7,210,000 from the Dirigo Health Enterprise Fund to the Medical Care - Payments to Providers, Other Special Revenue Funds account in the Department of Health and Human Services for the purpose of providing a state match for federal Medicaid services. [2013, c. 1, Pt. X, §1 (AMD).]

SECTION HISTORY

2003, c. 469, §A8 (NEW). 2005, c. 400, §A14 (AMD). 2011, c. 380, Pt. BBB, §1 (AMD). 2011, c. 477, Pt. Y, §1 (AMD). 2013, c. 1, Pt. X, §1 (AMD).



24-A §6915. Dirigo Health Enterprise Fund

The Dirigo Health Enterprise Fund is created as an enterprise fund for the deposit of any funds advanced for initial operating expenses, payments made by employers and individuals, any savings offset payments made pursuant to former section 6913, any access payments made pursuant to section 6917 and any funds received from any public or private source. The fund may not lapse, but must be carried forward to carry out the purposes of this chapter. [2009, c. 359, §3 (AMD); 2009, c. 359, §8 (AFF).]

SECTION HISTORY

2003, c. 469, §A8 (NEW). 2005, c. 386, §D3 (AMD). 2009, c. 359, §3 (AMD). 2009, c. 359, §8 (AFF).



24-A §6916. Marketing and sale of Dirigo Health Program; qualifications of insurance producers

1. Qualifications of insurance producers. An insurance producer licensed pursuant to chapter 16 may solicit, negotiate and sell insurance products offered by or through the Dirigo Health Program if the following conditions are met prior to any such solicitation, negotiation or sale:

A. The producer is authorized by the superintendent to solicit, negotiate and sell insurance products for the health line of business; [2007, c. 447, §10 (NEW).]

B. The producer has successfully completed all training offered and required by the Dirigo Health Program for the solicitation, negotiation and sale of Dirigo Health Program insurance products, including any continuing training offered and required by the Dirigo Health Program; [2007, c. 447, §10 (NEW).]

C. The producer provides the carrier or carriers with which the Dirigo Health Program has contracted to underwrite and provide Dirigo Health Program coverage a current certificate from the Dirigo Health Program certifying the successful completion of all training offered and required by the Dirigo Health Program; and [2007, c. 447, §10 (NEW).]

D. The producer successfully completes all training specific to the sale of Dirigo Health Program insurance products offered and required by the carrier or carriers contracting with the Dirigo Health Program to underwrite and provide Dirigo Health Program coverage, including any continuing training offered and required by such carrier or carriers. [2007, c. 447, §10 (NEW).]

[ 2007, c. 447, §10 (NEW) .]

2. Annual certification required. Training pursuant to subsection 1 must be completed annually, and any certificate establishing successful completion of training is valid for one year from the date of issuance. If a producer fails to obtain certification following the expiration of the prior year's certification, the producer may not continue to solicit, negotiate and sell insurance products offered by or through the Dirigo Health Program.

[ 2007, c. 447, §10 (NEW) .]

3. Carrier appointment not required. Notwithstanding any other provision of law, an insurance producer licensed pursuant to chapter 16 who complies with this section may solicit, negotiate and sell insurance products offered by or through the Dirigo Health Program without being appointed by the carrier or carriers contracting with the Dirigo Health Program to underwrite and provide Dirigo Health Program coverage. A producer may not solicit, negotiate or sell insurance products offered by or through the Dirigo Health Program if the producer is not in compliance with this subsection. Notwithstanding section 1445, the carrier or carriers contracting with the Dirigo Health Program to underwrite and provide Dirigo Health Program coverage are not liable for the actions of an insurance producer who has not been appointed to solicit, negotiate and sell insurance products offered by or through the Dirigo Health Program.

[ 2007, c. 447, §10 (NEW) .]

SECTION HISTORY

2007, c. 447, §10 (NEW).



24-A §6917. Access payment

1. Access payments required from health insurance carriers, 3rd-party administrators and employee benefit excess insurance carriers. All health insurance carriers, 3rd-party administrators and employee benefit excess insurance carriers shall pay an access payment on all paid claims, except claims under accidental injury, specified disease, hospital indemnity, dental, vision, disability income, long-term care, Medicare supplement or other limited benefit health insurance. The amount of the access payment is 2.14% on claims for services provided through June 30, 2011, 1.87% on claims for services provided from July 1, 2011 to June 30, 2012, 1.64% on claims for services provided from July 1, 2012 to June 30, 2013 and 1.14% on claims for services provided from July 1, 2013 to December 31, 2013. No access payment may be charged for any claims for services provided on January 1, 2014 or thereafter. The following provisions govern access payments.

A. A health insurance carrier or employee benefit excess insurance carrier may not be required to pay an access payment on policies or contracts insuring federal employees. [2009, c. 359, §4 (NEW); 2009, c. 359, §8 (AFF).]

B. Access payments apply to claims paid beginning on or after September 1, 2009. [2009, c. 359, §4 (NEW); 2009, c. 359, §8 (AFF).]

C. Access payments must be made monthly to Dirigo Health and are due 30 days after the end of each month and must accrue interest at 12% per annum on or after the due date, except that access payments for 3rd-party administrators for groups of 500 or fewer members may be made annually not less than 60 days after the close of the plan year. [2009, c. 359, §4 (NEW); 2009, c. 359, §8 (AFF).]

D. Access payments received by Dirigo Health must be pooled with other revenues of the agency in the Dirigo Health Enterprise Fund established in section 6915. [2009, c. 359, §4 (NEW); 2009, c. 359, §8 (AFF).]

[ 2011, c. 380, Pt. BBB, §2 (AMD) .]

2. Failure to pay access payments. The superintendent may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this State of any health insurance carrier or employee benefit excess insurance carrier or the license of any 3rd-party administrator to operate in this State that fails to pay an access payment. In addition, the superintendent may assess civil penalties in accordance with section 12-A against any health insurance carrier, employee benefit excess insurance carrier or 3rd-party administrator that fails to pay an access payment or may take any other enforcement action authorized under section 12-A to collect any unpaid access payments and may collect the cost of enforcement including attorney’s fees from those who fail to pay an access payment.

[ 2009, c. 359, §4 (NEW); 2009, c. 359, §8 (AFF) .]

3. Definitions. As used in this section, the following terms have the following meanings.

A. "Claims-related expenses" includes:

(1) Payments for utilization review, care management, disease management, risk assessment and similar administrative services intended to reduce the claims paid for health and medical services rendered to covered individuals, usually either by attempting to ensure that needed services are delivered in the most efficacious manner possible or by helping such covered individuals to maintain or improve their health; and

(2) Payments that are made to or by organized groups of providers of health and medical services in accordance with managed care risk arrangements or network access agreements and that are unrelated to the provision of services to specific covered individuals. [2009, c. 359, §4 (NEW); 2009, c. 359, §8 (AFF).]

B. "Health and medical services" includes, but is not limited to, any services included in the furnishing of medical care, dental care to the extent covered under a medical insurance policy, pharmaceutical benefits or hospitalization, including but not limited to services provided in a hospital or other medical facility; ancillary services, including but not limited to ambulatory services; physician and other practitioner services, including but not limited to services provided by a physician's assistant, nurse practitioner or midwife; and behavioral health services, including but not limited to mental health and substance abuse services. [2009, c. 359, §4 (NEW); 2009, c. 359, §8 (AFF).]

C. "Paid claims" means all payments made by health insurance carriers, 3rd-party administrators and employee benefit excess insurance carriers for health and medical services provided under policies that insure residents of this State or, in the case of 3rd-party administrators, for health care for residents of this State, except that "paid claims" does not include:

(1) Claims-related expenses and general administrative expenses;

(2) Payments made to qualifying providers under a "pay for performance" or other incentive compensation arrangement if the payments are not reflected in the processing of claims submitted for services rendered to specific covered individuals;

(3) Claims paid by carriers and 3rd-party administrators with respect to accidental injury, specified disease, hospital indemnity, dental, vision, disability income, long-term care, Medicare supplement or other limited benefit health insurance, except that claims paid for dental services covered under a medical policy are included;

(4) Claims paid for services rendered to nonresidents of this State;

(5) Claims paid under retiree health benefit plans that are separate from and not included within benefit plans for existing employees;

(6) Claims paid by an employee benefit excess insurance carrier that have been counted by a 3rd-party administrator for determining its access payment;

(7) Claims paid for services rendered to persons covered under a benefit plan for federal employees; and

(8) Claims paid for services rendered outside of this State to a person who is a resident of this State.

In those instances in which a health insurance carrier, employee benefit excess insurance carrier or 3rd-party administrator is contractually entitled to withhold certain amounts from payments due to providers of health and medical services in order to help ensure that the providers can fulfill any financial obligations they may have under a managed care risk arrangement, the full amounts due the providers before application of such withholds must be reflected in the calculation of paid claims. [2009, c. 359, §4 (NEW); 2009, c. 359, §8 (AFF).]

[ 2009, c. 359, §4 (NEW); 2009, c. 359, §8 (AFF) .]

4. Rulemaking. The board may adopt any rules necessary to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 359, §4 (NEW); 2009, c. 359, §8 (AFF) .]

SECTION HISTORY

2009, c. 359, §4 (NEW). 2009, c. 359, §8 (AFF). 2011, c. 380, Pt. BBB, §2 (AMD).






Subchapter 2: HEALTH CARE QUALITY

24-A §6951. Maine Quality Forum

The Maine Quality Forum, referred to in this subchapter as "the forum," is established within Dirigo Health. The forum is governed by the board with advice from the Maine Quality Forum Advisory Council pursuant to section 6952. The forum must be funded, at least in part, through the savings offset payments made pursuant to former section 6913 and the access payment pursuant to section 6917. Except as provided in section 6907, subsection 2, information obtained by the forum is a public record as provided by Title 1, chapter 13, subchapter 1. The forum shall perform the following duties. [2009, c. 359, §5 (AMD); 2009, c. 359, §8 (AFF).]

1. Research dissemination. The forum shall collect and disseminate research regarding health care quality, evidence-based medicine and patient safety to promote best practices.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

2. Quality and performance measures. The forum shall adopt a set of measures to evaluate and compare health care quality and provider performance. The measures must be adopted with guidance from the advisory council pursuant to section 6952. The quality measures adopted by the forum must be the basis for the rules for the collection of quality data adopted by the Maine Health Data Organization pursuant to Title 22, section 8708-A.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

3. Data coordination. The forum shall coordinate the collection of health care quality data in the State. The forum shall work with the Maine Health Data Organization and other entities that collect health care data to minimize duplication and to minimize the burden on providers of data.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

4. Reporting. The forum shall work collaboratively with the Maine Health Data Organization, health care providers, health insurance carriers and others to report in useable formats comparative health care quality information to consumers, purchasers, providers, insurers and policy makers. The forum shall produce annual quality reports in conjunction with the Maine Health Data Organization pursuant to Title 22, section 8712. No later than September 1, 2010, the forum shall make provider-specific information regarding quality of services available on its publicly accessible website.

[ 2009, c. 350, Pt. A, §2 (AMD) .]

5. Consumer education. The forum shall conduct education campaigns to help health care consumers make informed decisions and engage in healthy lifestyles.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

6. Technology assessment. The forum shall conduct technology assessment reviews to guide the use and distribution of new technologies in this State. The forum shall make recommendations to the certificate of need program under Title 22, chapter 103-A.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

7. Electronic data. The forum shall encourage the adoption of electronic technology and assist health care practitioners to implement electronic systems for medical records and submission of claims. The assistance may include, but is not limited to, practitioner education, identification or establishment of low-interest financing options for hardware and software and system implementation support.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

8. State health plan.

[ 2011, c. 90, Pt. J, §23 (RP) .]

9. Annual report. The forum shall make an annual report to the public. The forum shall provide the report to the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs, health and human services matters and insurance and financial services matters.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

10. Health care provider-specific data. The forum shall submit to the Legislature, by January 30th each year beginning in 2009, a health care provider-specific performance report. The report must be based on health care quality data, including health care-associated infection quality data, that is submitted by providers to the Maine Health Data Organization pursuant to Title 22, section 8708-A. The forum and the Maine Center for Disease Control and Prevention shall make the report available to the citizens of the State through a variety of means, including, but not limited to, the forum’s publicly accessible website and the distribution of written reports and publications.

[ 2007, c. 594, §1 (NEW) .]

11. Infection prevention activities. The forum and the Maine Center for Disease Control and Prevention shall, by January 30th of each year beginning in 2009, report to the joint standing committee of the Legislature having jurisdiction over health and human services matters on statewide collaborative efforts with health care infection control professionals in the State to control or prevent health care-associated infections.

[ 2007, c. 594, §2 (NEW) .]

SECTION HISTORY

2003, c. 469, §A8 (NEW). 2007, c. 594, §§1, 2 (AMD). 2007, c. 629, Pt. L, §5 (AMD). 2009, c. 350, Pt. A, §2 (AMD). 2009, c. 359, §5 (AMD). 2009, c. 359, §8 (AFF). 2011, c. 90, Pt. J, §23 (AMD).



24-A §6952. Maine Quality Forum Advisory Council

The Maine Quality Forum Advisory Council, referred to in this subchapter as "the advisory council," is a 17-member body established by Title 5, section 12004-I, subsection 30-A, to advise the forum. Except as provided in section 6907, subsection 2, information obtained by the advisory council is a public record as provided by Title 1, chapter 13, subchapter 1. [2003, c. 469, Pt. A, §8 (NEW).]

1. Appointment; composition. The Governor shall appoint the following members with the approval of the joint standing committee of the Legislature having jurisdiction over health and human services matters:

A. Seven members representing providers, including 3 physicians, one registered nurse, one representative of hospitals, one mental health provider and one health care practitioner who is not a physician. The 3 physician members must represent allopathic physicians, osteopathic physicians, primary care physicians and specialist physicians; [2003, c. 469, Pt. A, §8 (NEW).]

B. Four members representing consumers, including one employee who receives health care through a commercially insured product, one representative of organized labor, one representative of a consumer health advocacy group and one representative of the uninsured or MaineCare recipients; [2003, c. 469, Pt. A, §8 (NEW).]

C. Four members representing employers, including one member of the State Employee Health Commission, one representative of a private employer with more than 1,000 full-time equivalent employees, one representative of a private employer with 50 to 1,000 full-time employees and one representative of a private employer with fewer than 50 employees; [2003, c. 469, Pt. A, §8 (NEW).]

D. One representative of a private health plan; and [2003, c. 469, Pt. A, §8 (NEW).]

E. One representative of the MaineCare program. [2003, c. 469, Pt. A, §8 (NEW).]

Prior to making appointments to the advisory council, the Governor shall seek nominations from the public and from a statewide allopathic association, a statewide osteopathic association, a statewide hospital association, a statewide nurses association, a statewide health purchasing collaborative, a statewide health management coalition, organized labor, a statewide organization representing consumers advocating for affordable health care, a statewide association representing consumers of mental health services, a national association of retired persons, a statewide citizen action organization, a statewide organization advocating equal justice, a statewide organization representing local chambers of commerce, a statewide organization representing businesses for social responsibility, a statewide small business alliance, a national federation of independent businesses, a statewide association of health plans and other entities as appropriate.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

2. Terms. Members of the advisory council serve 5-year terms except for initial appointments. Initial appointments must include 5 members appointed to 3-year terms, 6 members appointed to 4-year terms and 6 members appointed to 5-year terms. A member may not serve more than 2 consecutive terms.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

3. Compensation. Members of the advisory council are eligible for compensation according to the provisions of Title 5, chapter 379.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

4. Quorum. A quorum is a majority of the members of the advisory council.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

5. Chair and officers. The advisory council shall annually choose one of its members to serve as chair for a one-year term. The advisory council may select other officers and designate their duties.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

6. Meetings. The advisory council shall meet at least 4 times a year at regular intervals and may meet at other times at the call of the chair or the executive director of Dirigo Health. Meetings of the council are public proceedings as provided by Title 1, chapter 13, subchapter 1.

[ 2003, c. 469, Pt. A, §8 (NEW) .]

7. Duties. The advisory council shall:

A. Convene a group of health care providers to provide input and advice to the council. The council shall invite members broadly representing health care practitioners as defined in Title 24, section 2502, subsection 1-A, health care providers as defined in Title 24, section 2502, subsection 2, federally qualified health centers and pharmacists. Members serve as volunteers and without compensation or reimbursement for expenses; [2003, c. 469, Pt. A, §8 (NEW).]

B. Provide expertise in health care quality to assist the board; [2003, c. 469, Pt. A, §8 (NEW).]

C. Advise and support the forum by:

(1) Establishing and monitoring, with Dirigo Health, an annual work plan for the forum;

(2) Providing guidance in the adoption of quality and performance measures;

(3) Serving as a liaison between the provider group established in paragraph A and the forum;

(4) Conducting public hearings and meetings; and

(5) Reviewing consumer education materials developed by the forum; [2003, c. 469, Pt. A, §8 (NEW).]

D. Make recommendations regarding quality assurance and quality improvement priorities; and [2011, c. 90, Pt. J, §24 (AMD).]

E. Serve as a liaison between the forum and other organizations working in the field of health care quality. [2003, c. 469, Pt. A, §8 (NEW).]

[ 2011, c. 90, Pt. J, §24 (AMD) .]

SECTION HISTORY

2003, c. 469, §A8 (NEW). 2011, c. 90, Pt. J, §24 (AMD).






Subchapter 3: DIRIGO HEALTH HIGH-RISK POOL

24-A §6971. Dirigo Health High-risk Pool (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 469, §A8 (NEW). 2005, c. 400, §C10 (AMD). 2007, c. 629, Pt. L, §6 (RP).






Subchapter 4: DIRIGO HEALTH SELF-ADMINISTERED PLAN

24-A §6981. Dirigo Health Self-administered Plan

Notwithstanding section 6910, subsection 2, Dirigo Health may provide access to health benefits coverage by establishing the Dirigo Health Self-administered Plan, referred to in this subchapter as "the self-administered plan," pursuant to this section. [2007, c. 447, §11 (NEW).]

1. Establishment. Dirigo Health may provide access to health benefits coverage through the self-administered plan subject to the requirements of this section. The board may make a determination that Dirigo Health will provide access to health benefits coverage through the self-administered plan after the board evaluates competitive bids for health benefits coverage for self-administered and fully underwritten health benefits coverage. If the board determines that Dirigo Health will provide access to health coverage through the self-administered plan as authorized under this section, the board shall submit a report explaining the reasons for the decision to the joint standing committee of the Legislature having jurisdiction over health insurance matters within 30 days of the decision. Upon receipt of a report from the board, the chairs of the joint standing committee of the Legislature having jurisdiction over health insurance matters may call a meeting of the committee. Following receipt of such a report, the joint standing committee of the Legislature having jurisdiction over health insurance matters may report out legislation to the next regular or special session of the Legislature relating to the establishment of the self-administered plan.

[ 2007, c. 447, §11 (NEW) .]

2. Cooperative agreements. Dirigo Health may enter into voluntary cooperative agreements with a public purchaser for purchasing purposes and administrative functions. If a cooperative agreement is entered into pursuant to this subsection, the self-administered plan and any public purchaser shall maintain separate and distinct risk pools and reserves and may not commingle risk pools or reserve funds under any circumstances. For the purposes of this subsection, "public purchaser" means an entity that purchases health coverage in whole or in part with public funds, including, but not limited to, the state employee health insurance program, the University of Maine System, the Maine Community College System, the Maine Education Association benefits trust, the Maine School Management Association benefits trust and municipal and county governments. For the purposes of this subsection, "public purchaser" does not mean the Department of Health and Human Services, Office of MaineCare Services.

[ 2009, c. 369, Pt. A, §33 (AMD) .]

3. Additional responsibilities of board. In addition to the duties and responsibilities set out in sections 6908 and 6910, the board is authorized to:

A. Operate the self-administered plan pursuant to a trust instrument in accordance with Title 18-B; [2007, c. 447, §11 (NEW).]

B. Develop, maintain and modify a business plan for the self-administered plan as appropriate in consultation with the executive director; [2007, c. 447, §11 (NEW).]

C. Establish an operating budget for the self-administered plan subject to legislative approval in the biennial budget process in accordance with section 6908, subsection 3; [2007, c. 447, §11 (NEW).]

D. Ensure the ongoing fiscal integrity and stability of the self-administered plan in accordance with subsections 5 and 11 and monitor statistics provided by the executive director relating to the number of plan enrollees, working rates, utilization of benefits, operating costs and reimbursement for losses related to excess or stop loss coverage; [2007, c. 447, §11 (NEW).]

E. Establish administrative and accounting procedures in accordance with section 6908, subsection 2, paragraph A and develop financial statements that are consistent with generally accepted accounting principles; [2007, c. 447, §11 (NEW).]

F. Obtain necessary contracts for services, including, but not limited to, actuarial services, accounting services, auditing services, investment advice and counsel and custodial services for financial assets in accordance with subsection 4; [2007, c. 447, §11 (NEW).]

G. Take any actions necessary to comply with federal and state Medicaid rules regarding Dirigo Health plan members eligible for MaineCare; [2007, c. 447, §11 (NEW).]

H. Take any actions necessary to comply with federal Medicaid managed care organization contract requirements as provided in 42 Code of Federal Regulations, Part 438 (2002); and [2007, c. 447, §11 (NEW).]

I. Have and exercise all powers necessary and appropriate to carry out the purposes of this section. [2007, c. 447, §11 (NEW).]

[ 2007, c. 447, §11 (NEW) .]

4. Services. If the board determines that Dirigo Health will provide access to health coverage through the self-administered plan pursuant to subsection 2, the board shall contract for the following services through a competitive bidding process unless the requirement for competitive bidding is waived pursuant to Title 5, section 1825-B, subsection 2 or a carrier contracted by Dirigo Health to fully underwrite health benefits coverage terminates that contract.

A. The board shall secure the services of an actuary for technical advice on matters regarding the operation of the self-administered plan in accordance with this paragraph. The board shall contract for actuarial services after a competitive bidding process at least every 3 years and may award a bid only to an actuary who is a member in good standing of the American Academy of Actuaries or a successor organization. The contract must require the actuary to:

(1) Act as a technical advisor to the board on matters regarding the operation of the self-administered plan in accordance with this paragraph;

(2) Certify the amounts of the benefits paid and payable under this section;

(3) Analyze the year's operations and results and the experience of the self-administered plan;

(4) Determine appropriate actuarial assumptions for recommendation to the board; and

(5) Determine the appropriate level of reserves needed to sustain the self-administered plan and pay benefits. [2007, c. 447, §11 (NEW).]

B. The board shall secure the services of one or more fiduciaries or registered investment advisors through negotiated contractual arrangements. The contract must require the fiduciary or registered investment advisor to:

(1) Invest and reinvest the funds in accordance with appropriate financial and trust standards;

(2) Advise the board as to reasonable investment philosophy; and

(3) Submit regular reports of investments and changes to the board. [2007, c. 447, §11 (NEW).]

C. The board shall contract with an appropriate financial institution for custodial services for the securities and other investment assets of the self-administered plan. The contract must require the custodian to meet financial safeguards and other qualifications determined by the board, including restrictions on the manner in which deposits and withdrawals of funds are completed. [2007, c. 447, §11 (NEW).]

D. When the self-administered plan is established, the board shall purchase, through contracts from one or more 3rd-party administrators or any organization necessary to administer and provide a health plan, a policy or policies or a contract to provide the benefits specified by this section. The purchase of policies by the board must be accomplished by use of a written contract for a term determined by the board. [2007, c. 447, §11 (NEW).]

The board may contract for any other applicable services necessary to comply with federal law.

[ 2007, c. 447, §11 (NEW) .]

5. Administration. The following provisions govern the administration of the self-administered plan.

A. The assets and liabilities of the self-administered plan are solely the assets and liabilities of Dirigo Health. [2007, c. 447, §11 (NEW).]

B. The actuary under contract with the board pursuant to subsection 4 shall determine:

(1) The appropriate level of reserves estimated to be sufficient to pay claims and administrative costs according to subsection 11, paragraph B;

(2) Whether the program is operating on an actuarially sound basis and any recommendations based on that determination;

(3) A rate structure for the self-administered plan, including working rates actuarially sufficient to pay anticipated claims for the current claims year as well as to provide sufficient reserves for incurred but not reported claims;

(4) Recommendations as to the purchase of excess or stop loss insurance including suggested attachment levels and limits; and

(5) Recommendations as to the need for a security deposit or surety bond to protect against insolvency.

The actuary shall annually present information to the board on the determinations made pursuant to this paragraph as well as the method of distribution of any accumulations above the reserves including use of excess reserves to moderate the working rates. [2007, c. 447, §11 (NEW).]

C. The superintendent shall complete a detailed review of the financial and actuarial aspects of the self-administered plan, including, but not limited to, the presentation and recommendations of the actuary and the audited financial statements of the self-administered plan. The superintendent shall report the superintendent's findings and any recommendations to the board and at a public meeting of the joint standing committee of the Legislature having jurisdiction over insurance matters on or before March 1st of each year. [2007, c. 447, §11 (NEW).]

D. The self-administered plan may not obligate the General Fund beyond that amount appropriated by the Legislature. [2007, c. 447, §11 (NEW).]

[ 2007, c. 447, §11 (NEW) .]

6. Audits; financial statements. The board shall arrange for an annual audit of its financial statements by an independent certified public accounting firm. Within 30 days of the completion of the audit, a copy of the audited financial statements must be distributed to the Legislature in the same manner as required by section 6908, subsection 4. A copy of the audited financial statements must also be made available for public inspection.

[ 2007, c. 447, §11 (NEW) .]

7. Public entity. The self-administered plan is a public entity for the purposes of 42 Code of Federal Regulations, Section 438.116.

[ 2007, c. 447, §11 (NEW) .]

8. Health benefit coverage. Health benefits coverage provided under the self-administered plan in accordance with this subchapter must be comprehensive and include a low deductible plan option for enrollees in the Dirigo Health Program.

[ 2007, c. 447, §11 (NEW) .]

9. Application of certain insurance provisions. The self-administered plan must meet or exceed the following requirements in the same manner as when health benefits coverage is provided by a health insurance carrier:

A. The requirements for rating practices pursuant to section 2736-C, subsection 2 and section 2808-B, subsection 2; [2007, c. 447, §11 (NEW).]

B. The requirements for guaranteed issuance pursuant to section 2736-C, subsection 3 and section 2808-B, subsection 4; [2007, c. 447, §11 (NEW).]

C. The requirements for guaranteed renewal pursuant to section 2736-C, subsection 3 and section 2808-B, subsection 4 subject to the limitations of available funds maintained by the self-administered plan in accordance with subsection 11; [2007, c. 447, §11 (NEW).]

D. The requirements for continuity of coverage, coverage of late enrollees and preexisting condition exclusions pursuant to chapter 36; [2007, c. 447, §11 (NEW).]

E. The requirements for mandated coverage of specific health care services and for specific diseases and for certain providers of health care services pursuant to Title 24 and this Title; [2007, c. 447, §11 (NEW).]

F. The requirements for the benefits, rights and protections for individuals enrolled in health plans pursuant to chapter 56-A and Bureau of Insurance Rule Chapter 850. Notwithstanding any statute or common law to the contrary, an individual enrolled in the self-administered plan may maintain a cause of action against the self-administered plan subject to the requirements of section 4313. This paragraph is a waiver of the State's defense of immunity under Title 14, chapter 741; [2007, c. 447, §11 (NEW).]

G. The requirements of the Insurance Information and Privacy Protection Act pursuant to chapter 24; and [2007, c. 447, §11 (NEW).]

H. The provisions of sections 2159-B and 2159-C relating to discrimination against victims of domestic abuse and discrimination on the basis of genetic information or testing. [2007, c. 447, §11 (NEW).]

The self-administered plan may not enter into any contract with a 3rd-party administrator, carrier or other organization to administer and provide health coverage that has not demonstrated compliance with all applicable state laws.

[ 2007, c. 447, §11 (NEW) .]

10. Self-administered plan not an insurer. The self-administered plan is not an insurer, reciprocal insurer or joint underwriting association under the laws of the State. The administration of the self-administered plan by the board does not constitute doing the business of insurance.

[ 2007, c. 447, §11 (NEW) .]

11. Reserves. This subsection applies to reserves of the self-administered plan.

A. The Dirigo Health Reserve is created as an account within the Dirigo Health Enterprise Fund, as established pursuant to section 6915, for the deposit of reserves as required by paragraph B. [2007, c. 447, §11 (NEW).]

B. The self-administered plan shall maintain a reserve at least equal to the sum of:

(1) An amount estimated by a qualified actuary under subsection 5 to be necessary to pay claims and administrative costs for the assumed risk for 2 1/2 months; and

(2) The amount determined annually by a qualified actuary under subsection 5 to be necessary to fund the unpaid portion of ultimate expected losses, including incurred but not reported claims, and related expenses incurred in the provision of benefits for eligible participants, less any credit, as determined by a qualified actuary, for excess or stop loss insurance. [2007, c. 447, §11 (NEW).]

C. The Dirigo Health Reserve must be adjusted on a quarterly basis in order to maintain a reserve at least equal to the amount determined in paragraph B. [2007, c. 447, §11 (NEW).]

D. The Dirigo Health Reserve is capitalized by money from the Dirigo Health Enterprise Fund, as established pursuant to section 6915, and any other fund advanced for initial operating expenses, monthly enrollee payments, any funds received from any public or private source, legislative appropriations, payments from state departments and agencies and such other means as the Legislature may approve. All money in the Dirigo Health Reserve is deemed to be the commingled assets of all covered enrollees and may be used only for the purposes of this section. [2007, c. 447, §11 (NEW).]

[ 2007, c. 447, §11 (NEW) .]

12. Stop loss insurance. The board may purchase excess or stop loss insurance for the self-administered plan, with attachment levels and limits as recommended by a qualified actuary pursuant to subsection 5. If the board is unable to purchase excess or stop loss insurance at the recommended attachment levels and limits, the board does not have the authority to establish a self-administered plan as provided in this section.

[ 2007, c. 447, §11 (NEW) .]

13. Marketing and distribution. The board may contract for the marketing and distribution of the self-administered plan in accordance with the requirements of this subsection. Any entity or individual that contracts with the self-administered plan shall successfully complete all training offered by Dirigo Health for the solicitation, negotiation and sale of health benefits coverage. Training must be completed annually, and any certificate establishing successful completion of training is valid for one year from the date of issuance. If an entity or individual fails to obtain certification following the expiration of the prior year's certification, the entity or individual may not continue to solicit, negotiate and sell health benefits coverage under the self-administered plan.

[ 2007, c. 447, §11 (NEW) .]

14. Provider reimbursement. In any contract with a 3rd-party administrator, carrier or other organization to administer and provide health coverage to enrollees of the self-administered plan, the board shall ensure that:

A. Providers contracting to provide health coverage to plan enrollees are reimbursed at a rate comparable to current market reimbursement rates among commercial carriers in the State; [2007, c. 447, §11 (NEW).]

B. Providers contracting to provide health coverage to plan enrollees are paid in a timely manner in accordance with the same requirements that would be required under state law for health insurance carriers pursuant to section 2436; and [2007, c. 447, §11 (NEW).]

C. If the self-administered plan fails to pay for health care services as set forth in the contract, providers are governed by the standards required pursuant to section 4204, subsection 6. This paragraph does not prohibit a provider from collecting or attempting to collect from a plan enrollee any amount for services not normally payable to the self-administered plan, including any applicable copayments and deductibles. [2007, c. 447, §11 (NEW).]

[ 2007, c. 447, §11 (NEW) .]

15. No liability for plan enrollees. This section does not create any liability on the part of eligible employers, eligible employees or eligible individuals enrolled in Dirigo Health in the event that the self-administered plan becomes insolvent or fails to pay claims.

[ 2007, c. 447, §11 (NEW) .]

SECTION HISTORY

2007, c. 447, §11 (NEW). 2009, c. 369, Pt. A, §33 (AMD).









Chapter 89: PORTABLE ELECTRONIC DEVICE INSURANCE

24-A §7001. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 297, §5 (NEW).]

1. Customer. "Customer" means a person who purchases a portable electronic device or service.

[ 2011, c. 297, §5 (NEW) .]

2. Enrolled customer. "Enrolled customer" means a customer who elects coverage under a portable electronic device insurance policy issued to a vendor.

[ 2011, c. 297, §5 (NEW) .]

3. Limited lines license. "Limited lines license" means a license to sell or offer a policy for portable electronic device insurance.

[ 2011, c. 297, §5 (NEW) .]

4. Location. "Location" means any physical location in the State or any publicly accessible website, call center or similar operation directed to residents of the State.

[ 2011, c. 297, §5 (NEW) .]

5. Portable electronic device. "Portable electronic device" means an electronic device that is portable in nature, its accessories and services related to the use of the device.

[ 2011, c. 297, §5 (NEW) .]

6. Portable electronic device insurance. "Portable electronic device insurance" means insurance authorized under section 705 providing coverage for the repair or replacement of a portable electronic device that may cover a portable electronic device against any one or more of the following causes of loss: loss, theft, inoperability due to mechanical failure, malfunction, damage or other similar causes of loss. "Portable electronic device insurance" does not include:

A. A service contract or extended warranty providing coverage limited to the repair, replacement or maintenance of property for the operational or structural failure of property due to a defect in materials, workmanship, accidental damage from handling or normal wear and tear; [2011, c. 297, §5 (NEW).]

B. A policy of insurance covering a seller's or a manufacturer's obligations under a warranty; or [2011, c. 297, §5 (NEW).]

C. Homeowner's or renter's insurance, private passenger automobile insurance, commercial multiple peril insurance or any similar policy. [2011, c. 297, §5 (NEW).]

[ 2011, c. 297, §5 (NEW) .]

7. Portable electronic device transaction. "Portable electronic device transaction" means:

A. The sale or lease of a portable electronic device by a vendor to a customer; or [2011, c. 297, §5 (NEW).]

B. The sale of a service related to the use of a portable electronic device by a vendor to a customer. [2011, c. 297, §5 (NEW).]

[ 2011, c. 297, §5 (NEW) .]

8. Supervising entity. "Supervising entity" means a business entity that is a licensed insurance producer or insurer.

[ 2011, c. 297, §5 (NEW) .]

9. Vendor. "Vendor" means a person in the business of engaging in portable electronic device transactions directly or indirectly.

[ 2011, c. 297, §5 (NEW) .]

SECTION HISTORY

2011, c. 297, §5 (NEW).



24-A §7002. Licensure of vendors

1. License required. A vendor is required to hold a limited lines license under this chapter to sell or offer coverage under a policy of portable electronic device insurance.

[ 2011, c. 297, §5 (NEW) .]

2. Authority provided by license. A limited lines license issued under this chapter authorizes any employee or authorized representative of a vendor to sell or offer coverage under a policy of portable electronic device insurance to a customer at each location at which the vendor engages in portable electronic device transactions.

[ 2011, c. 297, §5 (NEW) .]

3. List of locations. In connection with a vendor's application for licensure and upon request by the superintendent, the vendor shall provide a list to the superintendent of all locations in this State at which the vendor offers coverage.

[ 2011, c. 297, §5 (NEW) .]

4. Activities authorized by license. Notwithstanding any other provision of law, a license issued pursuant to this chapter authorizes the licensee and its employees or authorized representatives to engage only in those activities that are expressly permitted in this chapter.

[ 2011, c. 297, §5 (NEW) .]

SECTION HISTORY

2011, c. 297, §5 (NEW).



24-A §7003. Requirements for sale of portable electronic device insurance

1. Brochures. At every location where portable electronic device insurance is offered to customers, brochures or other written materials must be made available to a prospective customer that:

A. Disclose that portable electronic device insurance may provide a duplication of coverage already provided by a customer's homeowner's insurance policy, renter's insurance policy or other source of coverage; [2011, c. 297, §5 (NEW).]

B. State that the enrollment by the customer in a portable electronic device insurance policy is not required in order to purchase or lease a portable electronic device or service; [2011, c. 297, §5 (NEW).]

C. Summarize the material terms of the insurance coverage, including:

(1) The identity of the insurer;

(2) The identity of the supervising entity;

(3) The amount of any applicable deductible and how it is to be paid;

(4) Benefits of the coverage; and

(5) Key terms and conditions of coverage such as whether the portable electronic device may be replaced with a similar make and model or repaired using reconditioned or nonoriginal manufacturer parts or equipment; [2011, c. 297, §5 (NEW).]

D. Summarize the process for filing a claim, including a description of any requirements to return the portable electronic device and the maximum fee applicable if the customer fails to comply with any equipment return requirements; and [2011, c. 297, §5 (NEW).]

E. State that the customer may cancel enrollment for coverage under a portable electronic device insurance policy at any time and the person paying the premium must receive a refund of any applicable unearned premium. [2011, c. 297, §5 (NEW).]

[ 2011, c. 297, §5 (NEW) .]

2. Periodic basis of coverage. Portable electronic device insurance may be offered on a month-to-month or other periodic basis as a group or master commercial inland marine policy issued to a vendor under which individual customers may elect to enroll for coverage.

[ 2011, c. 297, §5 (NEW) .]

3. Eligibility and underwriting standards. Eligibility and underwriting standards for customers electing to enroll in coverage must be established by an insurer for each portable electronic device insurance program.

[ 2011, c. 297, §5 (NEW) .]

SECTION HISTORY

2011, c. 297, §5 (NEW).



24-A §7004. Authority of vendors

1. Requirements for employees and authorized representatives of vendors. An employee or authorized representative of a vendor may sell or offer portable electronic device insurance to a customer and is not subject to licensure as an insurance producer under this chapter if:

A. The vendor obtains a limited lines license to authorize its employees or authorized representatives to sell or offer portable electronic device insurance pursuant to this section; [2011, c. 297, §5 (NEW).]

B. The insurer issuing the portable electronic device insurance either directly supervises or appoints a supervising entity to supervise the administration of the sale of insurance, including development of a training program for employees and authorized representatives of the vendors. The training required by this paragraph must comply with the following:

(1) The training must be delivered to all employees and authorized representatives of the vendor who are directly engaged in the activity of selling or offering portable electronic device insurance. The training may be provided in electronic form. If conducted in electronic form the supervising entity shall implement a supplemental education program that is conducted and overseen by licensed employees of the supervising entity to supplement the electronic training; and

(2) Each employee and authorized representative must receive basic instruction about the portable electronic device insurance offered to customers and the disclosures required under section 7003, subsection 1; and [2011, c. 297, §5 (NEW).]

C. The employee or authorized representative of the vendor does not advertise, represent or otherwise hold that employee or authorized representative out as a nonlimited lines licensed insurance producer. [2011, c. 297, §5 (NEW).]

[ 2011, c. 297, §5 (NEW) .]

2. Charges. The charges for portable electronic device insurance coverage may be billed and collected by the vendor. Any charge to the customer for coverage that is not included in the cost associated with the purchase or lease of a portable electronic device or related services must be separately itemized on the customer's bill. If the portable electronic device insurance coverage is included with the purchase or lease of a portable electronic device or related services, the vendor shall clearly and conspicuously disclose to the customer that the portable electronic device insurance coverage is included with the portable electronic device or related services. A vendor billing and collecting charges for coverage is not required to maintain those funds in a segregated account as long as the vendor is authorized by the insurer to hold such funds in an alternative manner and remits the funds to the supervising entity within 60 days of receipt. All funds received by a vendor from a customer for the sale of portable electronic device insurance are considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. A vendor may receive compensation for billing and collection services.

[ 2011, c. 297, §5 (NEW) .]

SECTION HISTORY

2011, c. 297, §5 (NEW).



24-A §7005. Violations

1. Penalties. If a vendor or its employee or authorized representative violates any provision of this chapter, the superintendent may enforce this chapter in accordance with section 12-A except the superintendent may not impose a fine exceeding $15,000 for aggregate conduct in violation of this chapter.

[ 2011, c. 297, §5 (NEW) .]

2. Suspension or revocation. In addition to any other penalties authorized by law, the superintendent may:

A. Suspend the authority of a vendor to transact portable electronic device insurance; [2011, c. 297, §5 (NEW).]

B. Suspend the authority of a vendor to transact portable electronic device insurance pursuant to this chapter at specific business locations where violations have occurred; and [2011, c. 297, §5 (NEW).]

C. Suspend or revoke the authority of an individual employee or authorized representative of a vendor to act under a limited lines license under section 7002, subsection 2. [2011, c. 297, §5 (NEW).]

[ 2011, c. 297, §5 (NEW) .]

SECTION HISTORY

2011, c. 297, §5 (NEW).



24-A §7006. Termination of portable electronic device insurance

1. Notice. Notwithstanding any other provision of law, an insurer may terminate or otherwise change the terms and conditions of a policy of portable electronic device insurance only upon providing the vendor policyholder and enrolled customers with at least 30 days' notice.

[ 2011, c. 297, §5 (NEW) .]

2. Revised documents. Notwithstanding any other provision of law, if the insurer changes the terms and conditions of a policy of portable electronic device insurance, the insurer shall provide the vendor policyholder with a revised policy or endorsement and each enrolled customer with a revised certificate or endorsement, an updated brochure or other evidence indicating that a change in the terms and conditions has occurred and a summary of material changes.

[ 2011, c. 297, §5 (NEW) .]

3. Notice in case of fraud or material misrepresentation. Notwithstanding subsection 1 or any other provision of law, an insurer may upon 15 days' notice terminate an enrolled customer's enrollment under a portable electronic device insurance policy for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim thereunder.

[ 2011, c. 297, §5 (NEW) .]

4. Immediate termination of enrollment allowed. Notwithstanding subsection 1 or any other provision of law, an insurer may immediately terminate an enrolled customer's enrollment under a portable electronic device insurance policy:

A. For nonpayment of premium; [2011, c. 297, §5 (NEW).]

B. If the enrolled customer ceases to have an active service with the vendor; or [2011, c. 297, §5 (NEW).]

C. If an enrolled customer exhausts the aggregate limit of liability, if any, under the terms of the portable electronic device insurance policy and the insurer sends notice of termination to the customer within 30 calendar days after exhaustion of the limit. If this notice is not timely sent, enrollment must continue notwithstanding the aggregate limit of liability until the insurer sends notice of termination to the enrolled customer. [2011, c. 297, §5 (NEW).]

[ 2011, c. 297, §5 (NEW) .]

5. Policy terminated by vendor policyholder. Notwithstanding any other provision of law, when a portable electronic device insurance policy is terminated by a vendor policyholder, the vendor policyholder shall mail or deliver written notice to each enrolled customer advising the customer of the termination of the policy and the effective date of termination. The written notice must be mailed or delivered to the customer at least 30 days prior to the termination.

[ 2011, c. 297, §5 (NEW) .]

6. Method of notice. Notwithstanding any other provision of law, whenever notice is required pursuant to this section, it must be in writing and may be mailed or delivered to the vendor at the vendor's mailing address and to the vendor's affected enrolled customers at the last known mailing addresses on file with the insurer. If notice is mailed, the insurer or vendor, as the case may be, shall maintain proof of mailing in a form authorized or accepted by the United States Postal Service or other commercial mail delivery service. Alternatively, an insurer or vendor policyholder may comply with any notice required by this section by providing notice to a vendor or its affected enrolled customers, as the case may be, by electronic means. If notice is accomplished through electronic means, the insurer or vendor, as the case may be, shall maintain proof that the notice was sent.

[ 2011, c. 297, §5 (NEW) .]

SECTION HISTORY

2011, c. 297, §5 (NEW).



24-A §7007. Application for license and fees

1. Application for license to be filed with superintendent. A sworn application for a license under this chapter must be made to and filed with the superintendent on forms prescribed and furnished by the superintendent.

[ 2011, c. 297, §5 (NEW) .]

2. Contents of application. In addition to other information required by the superintendent, the application must:

A. Provide the name, residence address and other information required by the superintendent for an employee or officer of the vendor that is designated by the applicant as the person responsible for the vendor's compliance with the requirements of this chapter. If the vendor derives more than 50% of its revenue from the sale of portable electronic device insurance, the information specified in this paragraph must be provided for all officers, directors and shareholders of record having beneficial ownership of 10% or more of any class of securities registered under the federal securities laws; [2011, c. 297, §5 (NEW).]

B. Appoint the superintendent as the applicant's attorney to receive service of all legal process issued against it in any civil action or proceeding in this State and agree that process so served is valid and binding against the applicant. The appointment is irrevocable, binds the company and any successor in interest as well as the assets or liabilities of the applicant and must remain in effect as long as the applicant's license remains in force in this State; and [2011, c. 297, §5 (NEW).]

C. Provide the location of the applicant's home office. [2011, c. 297, §5 (NEW).]

[ 2011, c. 297, §5 (NEW) .]

3. Time of application. An application for licensure under this chapter must be made within 90 days of the application being made available by the superintendent.

[ 2011, c. 297, §5 (NEW) .]

4. Initial license valid for 24 months. An initial license issued pursuant to this chapter is valid for 24 months and expires on the last day of the 24th month.

[ 2011, c. 297, §5 (NEW) .]

5. Fee. Each vendor licensed under this chapter shall pay to the superintendent a fee as prescribed by section 601, subsection 29.

[ 2011, c. 297, §5 (NEW) .]

SECTION HISTORY

2011, c. 297, §5 (NEW).






Chapter 90: LIMITED LINES TRAVEL INSURANCE

24-A §7051. Short title

This chapter may be known and cited as "the Limited Lines Travel Insurance Act." [2015, c. 133, §4 (NEW).]

SECTION HISTORY

2015, c. 133, §4 (NEW).



24-A §7052. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 133, §4 (NEW).]

1. Designated responsible producer. "Designated responsible producer" means the individual licensed producer responsible for ensuring compliance by the supervising travel insurance producer with travel insurance laws and rules of the State.

[ 2015, c. 133, §4 (NEW) .]

2. Offer and disseminate. "Offer and disseminate" means providing general information, including a description of the coverage and price, as well as processing the application and collecting premiums.

[ 2015, c. 133, §4 (NEW) .]

3. Supervising travel insurance producer. "Supervising travel insurance producer" means a business entity licensed in accordance with this chapter to sell, solicit and negotiate travel insurance that is offered and disseminated by travel retailers.

[ 2015, c. 133, §4 (NEW) .]

4. Travel insurance. "Travel insurance" means insurance coverage as defined in section 1420-F, subsection 1, paragraph H.

[ 2015, c. 133, §4 (NEW) .]

5. Travel retailer. "Travel retailer" means a business entity that makes, arranges or offers travel services.

[ 2015, c. 133, §4 (NEW) .]

SECTION HISTORY

2015, c. 133, §4 (NEW).



24-A §7053. Licensure; nonlicensed activities; compensation

1. Issuance of license. Upon receipt of an application in the form and manner prescribed by the superintendent, the superintendent may issue a supervising travel insurance producer license, which is a limited license, to a business entity authorizing the business entity to sell, solicit or negotiate travel insurance as a supervising travel insurance producer on behalf of a licensed insurer.

[ 2015, c. 133, §4 (NEW) .]

2. Nonlicensed activities. A travel retailer or its employees or authorized representatives do not need a license under this chapter if the retailer is on the registry, as provided in section 7054, subsection 2, and the insurance-related activities of the travel retailer, its employees and authorized representatives are limited to offering and disseminating travel insurance in compliance with this chapter.

[ 2015, c. 133, §4 (NEW) .]

3. Compensation. If the insurance-related activities of a travel retailer and its employees and authorized representatives are limited to offering and disseminating travel insurance on behalf of and under the direction of a supervising travel insurance producer, and the travel retailer is registered pursuant to section 7054, subsection 2, the travel retailer and its employees are permitted to receive related compensation on sales made in accordance with this chapter.

[ 2015, c. 133, §4 (NEW) .]

SECTION HISTORY

2015, c. 133, §4 (NEW).



24-A §7054. Requirements

A travel retailer is authorized to offer and disseminate travel insurance on behalf of and under the authority of a supervising travel insurance producer if the following requirements are met. [2015, c. 133, §4 (NEW).]

1. Disclosure. The supervising travel insurance producer or travel retailer shall provide to purchasers of travel insurance brochures or other written materials that include:

A. A description of the material terms of the insurance coverage including:

(1) The identity and contact information of the insurer, supervising travel insurance producer and designated responsible producer;

(2) The amount of any applicable deductible and how it is to be paid;

(3) The benefits of the coverage; and

(4) Key terms and conditions of coverage; [2015, c. 133, §4 (NEW).]

B. An explanation that the purchase of travel insurance is not required in order to purchase any other product or service from the travel retailer; [2015, c. 133, §4 (NEW).]

C. An explanation that a travel retailer that is not licensed as an insurance producer is only permitted to provide general information about the insurance offered by the supervising travel insurance producer or insurer, including a description of the coverage and price, but is not qualified or authorized to answer technical questions about the terms and conditions of the insurance offered by the travel retailer or to evaluate the adequacy of the customer's existing insurance coverage; [2015, c. 133, §4 (NEW).]

D. A description of the process for filing a claim; and [2015, c. 133, §4 (NEW).]

E. A description of the review or cancellation process for the travel insurance policy. [2015, c. 133, §4 (NEW).]

[ 2015, c. 133, §4 (NEW) .]

2. Registry of travel retailers. The supervising travel insurance producer shall establish and update a register on a form prescribed by the superintendent of each travel retailer that offers travel insurance on the supervising travel insurance producer's behalf. The register must include the name, address and contact information of the travel retailer and an officer or person who directs or controls the travel retailer's operations and the travel retailer's federal employer identification number. The supervising travel insurance producer shall submit the register to the superintendent upon request. The supervising travel insurance producer shall certify that the registered travel retailer complies with 18 United States Code, Section 1033.

[ 2015, c. 133, §4 (NEW) .]

3. Designated responsible producer. The supervising travel insurance producer shall designate one of its employees who is a licensed insurance producer under chapter 16, subchapter 2-A as the designated responsible producer.

[ 2015, c. 133, §4 (NEW) .]

4. License continuation or termination. Each supervising travel insurance producer license issued under this chapter is subject to section 1416-A.

[ 2015, c. 133, §4 (NEW) .]

5. Fees. The supervising travel insurance producer shall pay all applicable insurance producer licensing fees as set forth in section 601, subsection 31.

[ 2015, c. 133, §4 (NEW) .]

6. Training. The supervising travel insurance producer shall require each employee of the travel retailer whose duties include offering and disseminating travel insurance to receive a program of instruction or training, which may be subject to review by the superintendent. The training material must, at a minimum, contain instructions on the types of insurance offered, ethical sales practices and required brochures or other written materials provided to prospective customers.

[ 2015, c. 133, §4 (NEW) .]

SECTION HISTORY

2015, c. 133, §4 (NEW).



24-A §7055. Prohibited acts

An employee or representative of a travel retailer who is not licensed as an insurance producer may not: [2015, c. 133, §4 (NEW).]

1. Technical terms. Evaluate or interpret the technical terms, benefits and conditions of the offered travel insurance coverage;

[ 2015, c. 133, §4 (NEW) .]

2. Advice. Evaluate or provide advice concerning a prospective purchaser's existing insurance coverage; or

[ 2015, c. 133, §4 (NEW) .]

3. Purport to be licensed. Purport to be a licensed insurer, licensed producer or insurance expert or represent that the travel retailer is so licensed or has insurance expertise.

[ 2015, c. 133, §4 (NEW) .]

SECTION HISTORY

2015, c. 133, §4 (NEW).



24-A §7056. Policy; responsibilities; enforcement

1. Policy. Travel insurance may be provided under an individual policy or under a group or master policy.

[ 2015, c. 133, §4 (NEW) .]

2. Responsibility. A supervising travel insurance producer is responsible for the acts of a travel retailer offering and disseminating travel insurance under the supervising travel insurance producer's authority and shall use reasonable means to ensure compliance by the travel retailer with this chapter.

[ 2015, c. 133, §4 (NEW) .]

3. Enforcement. A supervising travel insurance producer and any travel retailer offering and disseminating travel insurance are subject to chapters 16 and 23.

[ 2015, c. 133, §4 (NEW) .]

SECTION HISTORY

2015, c. 133, §4 (NEW).






Chapter 91: SERVICE CONTRACTS

24-A §7101. Short title; purpose; scope

1. Short title. This chapter may be known and cited as "the Service Contracts Act."

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

2. Purpose. The purpose of this chapter is to create a legal framework within which service contracts may be sold in this State.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

3. Exclusions. The following types of service contracts are exempt from the provisions of this Title, including the other provisions of this chapter:

A. Warranties; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

B. Maintenance agreements; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

C. Warranties, service contracts or maintenance agreements offered by public utilities on their transmission devices to the extent they are regulated by the Public Utilities Commission; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

D. Service contracts sold or offered for sale to persons other than consumers; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

E. Service contracts on tangible personal property when the tangible personal property for which the service contract is sold has a purchase price of $100 or less, exclusive of sales tax; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

F. Road or tourist service contracts under section 3, subsection 2; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

G. Home service contracts under section 3, subsection 3; and [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

H. Warranties, service contracts and maintenance agreements that are conditioned upon or otherwise associated with the sale or supply of heating fuel. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

4. Limited exclusions. The application of this chapter to the following is limited as follows.

A. Service contracts under which a motor vehicle dealer licensed pursuant to Title 29-A, chapter 9 is obligated to perform and that are sold in connection with the sale or service of a motor vehicle as defined in Title 29-A, section 101, subsection 42 are exempt from the requirements of section 7103, subsection 5 but must comply with all other requirements of this chapter. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

B. A motor vehicle manufacturer's service contracts on the motor vehicle manufacturer's products must comply only with section 7103, subsection 7; section 7105, subsection 1 and subsections 4 to 13; section 7109; and section 7110, as applicable. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

The types of agreements referred to in subsections 3 and 4 and service contracts governed by this chapter are not insurance and are not required to comply with any provision of the insurance laws of this State other than as expressly made applicable in this chapter as long as the service contract provider and administrator have registered with the superintendent as required by section 7103, subsection 4.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

SECTION HISTORY

2011, c. 345, §4 (NEW). 2011, c. 345, §7 (AFF).



24-A §7102. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

1. Administrator. "Administrator" means the person who is responsible for the administration of a service contract program or who is responsible for any submission required by this chapter.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

2. Consumer. "Consumer" means an individual who buys other than for purposes of resale any tangible personal property that is distributed in commerce and that is normally used for personal, family or household purposes and not for business or research purposes.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

3. Maintenance agreement. "Maintenance agreement" means a contract of limited duration that provides for scheduled maintenance only and does not include repair or replacement.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

4. Motor vehicle manufacturer. "Motor vehicle manufacturer" means a person that:

A. Manufactures or produces motor vehicles and sells motor vehicles under its own name or label; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

B. Is a wholly owned subsidiary of a person that manufactures or produces motor vehicles; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

C. Is a corporation that owns 100% of a person that manufactures or produces motor vehicles; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

D. Sells motor vehicles under the trade name or label of another person that manufactures or produces motor vehicles; or [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

E. Does not manufacture or produce motor vehicles but, pursuant to a written contract, licenses the use of its trade name or label to another person that manufactures or produces motor vehicles and that sells motor vehicles under the licensor's trade name or label. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

5. Nonoriginal manufacturer's parts. "Nonoriginal manufacturer's parts" means replacement parts not made for or by the original manufacturer of the property, commonly referred to as "aftermarket parts."

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

6. Person. "Person" means an individual, partnership, corporation, incorporated or unincorporated association, joint stock company, reciprocal, syndicate or any similar entity or combination of entities acting in concert.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

7. Premium. "Premium" means the consideration paid to an insurer for a reimbursement insurance policy.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

8. Provider. "Provider" means a person who is contractually obligated to a service contract holder under the terms of a service contract.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

9. Provider fee. "Provider fee" means the consideration paid for a service contract.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

10. Reimbursement insurance policy. "Reimbursement insurance policy" means a policy of insurance, issued to a provider, that provides reimbursement to the provider under the terms of the insured service contracts issued or sold by the provider or, in the event of the provider's nonperformance, pays to service contract holders on behalf of the provider all covered contractual obligations incurred by the provider under the terms of the insured service contracts issued or sold by the provider.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

11. Service contract. "Service contract" means a contract or agreement for a separately stated consideration for a specific duration to perform the repair, replacement or maintenance of property or to indemnify for the repair, replacement or maintenance for an operational or structural failure of any motor vehicle or other property due to a defect in materials or workmanship or normal wear and tear, with or without additional provisions for incidental payment of indemnity under limited circumstances, including, but not limited to, towing, rental and emergency road service and road hazard protection. Coverage issued by an authorized insurance company pursuant to a personal automobile insurance policy for payment of towing, rental, emergency road service or automobile mechanical breakdown is not a service contract. Service contracts may provide for the repair, replacement or maintenance of property for damage resulting from power surges or interruption. "Service contract" includes a contract or agreement sold for a separately stated consideration for a specific duration that provides for any of the following:

A. The repair or replacement or indemnification for the repair or replacement of a motor vehicle for the operational or structural failure of one or more parts or systems of the motor vehicle brought about by the failure of an additive product to perform as represented; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

B. The repair or replacement of tires or wheels on a motor vehicle damaged as a result of coming into contact with road hazards, including, but not limited to, potholes, rocks, wood debris, metal parts, glass, plastic, curbs or composite scraps; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

C. The removal of dents, dings or creases on a motor vehicle that can be repaired using the process of paintless dent removal without affecting the existing paint finish and without replacing vehicle body panels, sanding, bonding or painting; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

D. The repair of small motor vehicle windshield chips or cracks but not the replacement of the entire windshield; or [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

E. The repair of damage to the interior components of a motor vehicle caused by wear and tear but that expressly excludes the replacement of any part or component of a motor vehicle's interior. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

Notwithstanding any other provision of law, service contracts are not insurance in this State and may not be regulated as insurance except for a contract or agreement providing indemnification for a loss caused by misplacement, theft, collision, fire or other peril typically covered in the comprehensive section of an automobile insurance policy or by a homeowner's policy or a marine or inland marine policy.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

12. Service contract holder. "Service contract holder" means a person who is the purchaser or holder of a service contract.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

13. Superintendent. "Superintendent" means the Superintendent of Insurance.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

14. Tangible net worth. "Tangible net worth" means equity less assets that have no physical existence and depend on expected future benefits for their ascribed value.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

15. Warranty. "Warranty" means a warranty made solely by the manufacturer, importer or seller of property or services without consideration that is not negotiated or separated from the sale of the product and is incidental to the sale of the product and that guarantees indemnity for defective parts, mechanical or electrical breakdown, labor or other remedial measures, such as repair or replacement of the property or repetition of services.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

SECTION HISTORY

2011, c. 345, §4 (NEW). 2011, c. 345, §7 (AFF).



24-A §7103. Requirements for doing business

1. Administrator. A provider may, but is not required to, appoint an administrator or other designee to be responsible for any or all of the administration of the provider's service contracts and compliance with this chapter. All administrators of service contracts sold in this State shall register with the superintendent as provided in this section.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

2. Provision of receipt and copy of contract. A service contract may not be issued, sold or offered for sale in this State unless the provider has:

A. Registered with the superintendent pursuant to this section; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

B. Provided a receipt for, or other written evidence of, the purchase of the service contract to the service contract holder; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

C. Provided a copy of the service contract to the service contract holder within a reasonable period of time from the date of purchase; and [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

D. Complied with the provisions of this chapter. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

3. Sample copy before sale. A provider shall make a complete sample copy of the service contract terms and conditions available for inspection by a consumer prior to the time of sale.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

4. Registration. A provider or administrator of service contracts issued, sold or offered for sale in this State shall apply for registration with the superintendent on a form prescribed by the superintendent, providing the registrant's name, full business address, telephone number and contact person and designating an agent in this State for service of process. The registration must be updated by written notification to the superintendent if changes occur in the registration on file.

A. The registrant shall pay to the superintendent a fee as set forth in section 601, subsection 30 upon initial registration and every year thereafter. [RR 2011, c. 1, §44 (COR).]

B. A registrant whose registration has terminated shall send notice within 15 days as follows:

(1) To all in-force service contract holders, if the registrant is a provider. Such registrant shall also cease issuing new service contracts in this State and may not renew existing service contracts unless authorized by the terms of a run-off plan approved by the superintendent; and

(2) To all providers for which it acts as an administrator, and to all in-force service contract holders of those providers, if the registrant is an administrator. Such registrant shall also cease acting as an administrator as to all service contract programs that it has contracted for in this State. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

This section may not be construed to require a provider or administrator to apply for and obtain a license under chapter 16, subchapter 2-A.

[ RR 2011, c. 1, §44 (COR) .]

5. Provider's obligations. To ensure the performance of the provider's obligations to its service contract holders, the provider shall either:

A. Insure all service contracts under a reimbursement insurance policy filed with the superintendent and issued by an insurer authorized to transact casualty insurance in this State, purchased through a risk retention group registered with the superintendent, or issued pursuant to chapter 19 by an eligible surplus lines insurer that agrees in writing to comply with the terms of this chapter and to submit to the jurisdiction of the superintendent for purposes of enforcing this chapter, as long as such insurer or risk retention group either:

(1) At the time the policy is filed with the superintendent and continuously thereafter:

(a) Maintains surplus as to policyholders and paid-in capital of at least $15,000,000; and

(b) Files annually copies of the insurer's or risk retention group's as audited financial statements, its annual statement under section 423 and the actuarial certification required by and filed in the insurer's state of domicile; or

(2) At the time the policy is filed with the superintendent and continuously thereafter:

(a) Maintains surplus as to policyholders and paid-in capital of at least $10,000,000;

(b) Demonstrates to the satisfaction of the superintendent that the insurer maintains a ratio of net written premiums, wherever written, to surplus as to policyholders and paid-in capital of not greater than 3 to 1; and

(c) Files annually copies of the insurer's audited financial statements, its annual statement under section 423 and the actuarial certification required by and filed in the insurer's state of domicile; or [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

B. Maintains, or together with its parent company maintains, a tangible net worth of at least $100,000,000 and upon request provides the superintendent with a copy of the provider's or, if the provider's financial statements are consolidated with those of its parent company, the provider's parent company's most recent Form 10-K or Form 20-F annual report filed with the United States Securities and Exchange Commission within the last calendar year or, if the company does not file with the United States Securities and Exchange Commission, a copy of the company's audited financial statements that shows a tangible net worth of the provider or its parent company of at least $100,000,000. If the provider's parent company's Form 10-K or Form 20-F annual report or financial statements are filed to meet the provider's financial stability requirement, the parent company shall agree, on a form approved by the superintendent, to guarantee the obligations of the provider relating to service contracts sold by the provider in this State. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

6. Other financial security requirements. Except for the requirements specified in subsections 4 and 5, other financial security requirements may not be required by the superintendent for providers.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

7. Return of service contract. A service contract must require the provider to permit the service contract holder to return the service contract subject to the following conditions.

A. A service contract holder may return a service contract within 20 days of the date the service contract was mailed to the service contract holder or within 10 days of delivery if the service contract is delivered to the service contract holder at the time of sale or within a longer time period permitted under the service contract. Upon return of the service contract to the provider within the applicable time period, if no claim has been made under the service contract prior to its return to the provider, the service contract is void and the provider shall refund to the service contract holder or lienholder if the service contract holder has financed the purchase of the service contract the full provider fee and any sales tax refund required pursuant to state law. The right to void the service contract provided in this subsection is not transferable and applies only to the original service contract purchaser and only if no claim has been made prior to its return to the provider. A monthly penalty equal to 10% of the provider fee outstanding must be added to a refund that is not paid or credited within 45 days after return of the service contract to the provider. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

B. After the time period specified in paragraph A for returning a service contract or if a claim has been made under the service contract within that time period, a service contract holder may cancel the service contract and the provider shall refund to the service contract holder 100% of the unearned pro rata provider fee, less any claims paid. An administrative fee not to exceed 10% of the provider fee paid by the service contract holder may be charged by the provider. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

8. Premium taxes. Insurance premium taxes under Title 36, chapter 357 apply as follows.

A. Provider fees collected on service contracts are not subject to premium taxes. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

B. Premiums for reimbursement insurance policies are subject to premium taxes. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

9. Licensing exemption. Except for the registration requirements in subsection 4, a license or registration is not required under this Title to provide, administer, market, sell or offer to sell service contracts in this State.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

10. Insurance laws exemption. The marketing, sale, offering for sale, issuance, making, proposing to make and administration of service contracts by providers and related service contract sellers, administrators and other persons are exempt from all provisions of the State's insurance laws, except as specified in this chapter, as long as a service contract provider or administrator has registered with the superintendent as required by subsection 4. Reimbursement insurance policies are subject to all relevant provisions of this Title to the full extent consistent with this chapter.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

SECTION HISTORY

RR 2011, c. 1, §44 (COR). 2011, c. 345, §4 (NEW). 2011, c. 345, §7 (AFF).



24-A §7104. Reimbursement insurance policy

1. Scope of policy. A reimbursement insurance policy insuring service contracts issued, sold or offered for sale in this State must unconditionally obligate the insurer that issued the reimbursement insurance policy to reimburse or pay on behalf of the provider any sums, including the refund of unearned provider fees, the provider is legally obligated to pay directly to the service contract holder or, in the event of the provider's nonperformance, to provide the service that the provider is legally obligated to perform according to the provider's contractual obligations under the service contracts issued or sold by the provider.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

2. Application to insurer. A reimbursement insurance policy must provide that if a covered service is not provided by the provider within 60 days of proof of loss by a service contract holder, or unearned provider fees are not returned within 60 days of a valid refund request, the service contract holder may apply directly to the reimbursement insurance company for reimbursement or performance.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

SECTION HISTORY

2011, c. 345, §4 (NEW). 2011, c. 345, §7 (AFF).



24-A §7105. Required provisions; service contracts

1. Form; language. A service contract marketed, sold, offered for sale, issued, made, proposed to be made or administered in this State must be written, printed or typed in clear and understandable language that is in a font size that is easily readable by a person with average eyesight and must conspicuously disclose the requirements set forth in this section, as applicable. A provider may comply with the font size requirement of this subsection by directing the consumer to a publicly accessible website containing a complete sample of terms and conditions of the service contract.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

2. Notice of reimbursement insurance policy. A service contract insured under a reimbursement insurance policy pursuant to section 7103 must contain a statement in substantially the following form: "Obligations of the provider under this service contract are insured under a service contract reimbursement insurance policy. If the provider fails to pay or provide service on a claim, including any claim for the return of the unearned portion of the provider fee, within 60 days after proof of loss has been filed, the contract holder is entitled to make a claim directly against the insurance company." The service contract must also state the name and address of the insurer.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

3. Notice when no reimbursement insurance policy. A service contract not insured under a reimbursement insurance policy pursuant to section 7103 must contain a statement in substantially the following form: "Obligations of the provider under this service contract are backed by the full faith and credit of the provider and are not guaranteed under a service contract reimbursement insurance policy."

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

4. Contact information. A service contract must state the name and address of the provider, the service contract seller and the administrator if different than the provider. A service contract must state the service contract holder's name and address to the extent furnished by the service contract holder. The identities of the service contract seller and service contract holder, to the extent furnished by the service contract holder, are not required to be preprinted on the service contract but may be added to the service contract at the time of sale.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

5. Purchase price and terms. A service contract must state the total purchase price of the service contract and the terms under which the service contract is sold. The purchase price is not required to be preprinted on the service contract and may be negotiated at the time of sale with the service contract holder.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

6. Prior approval. A service contract must conspicuously state the procedure for obtaining prior approval for repair work when prior approval is required and for making a claim, including a toll-free telephone number for claim service and a procedure for obtaining emergency repairs performed outside of normal business hours.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

7. Deductible amount. A service contract must conspicuously state the existence of any deductible amount, if applicable.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

8. Merchandise and services to be provided. A service contract must specify the merchandise and services to be provided and any limitations, exceptions or exclusions.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

9. Nonoriginal manufacturer's parts. A service contract covering a motor vehicle must state whether the use of nonoriginal manufacturer's parts is allowed.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

10. Transferability. A service contract must state any restrictions governing the transferability of the service contract, if applicable.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

11. Cancellation. A service contract must state the terms, restrictions or conditions governing cancellation of the service contract prior to the termination or expiration date of the service contract by either the provider or the service contract holder. The provider of the service contract shall mail a written notice to the service contract holder at the last known address of the service contract holder contained in the records of the provider at least 15 days prior to cancellation by the provider. The notice must state the effective date of the cancellation and the reason for the cancellation. If a service contract is cancelled by the provider for a reason other than nonpayment of the provider fee, the provider shall refund to the service contract holder 100% of the unearned pro rata provider fee, less any claims paid. An administrative fee not to exceed 10% of the provider fee paid by the service contract holder may be charged by the provider.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

12. Obligations and duties. A service contract must set forth all of the obligations and duties of the service contract holder, such as the duty to protect against any further damage and any requirement to follow instructions in the owner's manual.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

13. Consequential damages. A service contract must state whether the service contract provides for or excludes consequential damages or preexisting conditions, if applicable. A service contract may, but is not required to, cover damage resulting from rust, corrosion or damage caused by a noncovered part or system.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

SECTION HISTORY

2011, c. 345, §4 (NEW). 2011, c. 345, §7 (AFF).



24-A §7106. Record-keeping requirements

1. Provider records. A provider shall keep accurate accounts, books and records concerning transactions regulated under this chapter. The provider's accounts, books and records must include the following:

A. Copies of each type of service contract sold; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

B. The name and address of each service contract holder to the extent furnished by the service contract holder; [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

C. A list of the locations where service contracts are marketed, sold or offered for sale by the provider; and [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

D. Written claims files, which must contain at least the dates and descriptions of claims related to the provider's service contracts. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

2. Retention period. Except as provided in subsection 4, a provider shall retain all records required to be maintained by this section for at least 3 years after the specified period of coverage has expired.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

3. Form of records. The records required under this chapter may be, but are not required to be, maintained on a computer disk or other record-keeping medium. If the records are maintained in other than hard copy, the records must be capable of transfer to legible hard copy at the request of the superintendent.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

4. Discontinuation of business. A provider discontinuing business in this State shall maintain its records until it furnishes to the superintendent satisfactory proof that it has discharged all obligations to service contract holders in this State.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

SECTION HISTORY

2011, c. 345, §4 (NEW). 2011, c. 345, §7 (AFF).



24-A §7107. Cancellation of reimbursement insurance policy

An insurer that issued a reimbursement insurance policy may not cancel or nonrenew the policy for any reason, including at the request of the policyholder, until the insurer has delivered a notice of such action to the superintendent at least 45 days before such action. The cancellation or nonrenewal of a reimbursement insurance policy does not reduce the insurer's obligations as to service contracts issued by providers prior to the date of cancellation or nonrenewal. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

SECTION HISTORY

2011, c. 345, §4 (NEW). 2011, c. 345, §7 (AFF).



24-A §7108. Obligation of reimbursement insurance policy insurers

1. Receipt of premium; agency. A provider is the agent of the insurer that issued the reimbursement insurance policy for purposes of obligating the insurer to service contract holders in accordance with the service contract and this chapter. When a provider is acting as an administrator and enlists other providers, the provider acting as the administrator shall notify the insurer of the existence and identities of the other providers. An insurer issuing a reimbursement insurance policy to a provider is deemed to have received the premiums for such insurance upon the payment of provider fees by consumers for service contracts issued by the insured provider.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

2. Indemnification or subrogation. This chapter does not prevent or limit the right of an insurer that issued a reimbursement insurance policy to seek indemnification or subrogation against a provider if the insurer pays or is obligated to pay the service contract holder sums that the provider was obligated to pay pursuant to the provisions of the service contract.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

SECTION HISTORY

2011, c. 345, §4 (NEW). 2011, c. 345, §7 (AFF).



24-A §7109. Enforcement provisions

1. Investigation and examination by superintendent. The superintendent may conduct investigations and examinations of providers, administrators, insurers or other persons to enforce the provisions of this chapter and protect service contract holders. Upon request of the superintendent, a person subject to this chapter shall make available to the superintendent all accounts, books and records concerning service contracts sold by the provider that are necessary to enable the superintendent to determine compliance or noncompliance with this chapter.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

2. Enforcement actions. The superintendent may assess civil penalties or take any other action permitted under section 12-A against any person who violates any provision of this chapter or the superintendent's rules and orders, and nothing in this section may be construed as limiting the superintendent's authority to take enforcement action under section 12-A in connection with violations of applicable provisions of this Title.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

3. Refusal of registration, suspension or revocation. The superintendent may suspend, revoke or refuse to accept the registration of a provider under this chapter as set out in this section.

A. The superintendent shall deny an application for registration if the registrant has not demonstrated that it is qualified to do business in accordance with this chapter or for any reason that would be a ground for suspension or revocation of registration. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

B. If, upon investigation or examination, the superintendent finds that a person registered under this chapter in this State has exceeded its powers, has failed to comply with any of the provisions of this chapter, is not fulfilling its service contracts in good faith or is conducting its business fraudulently or in a manner injurious to its contract holders or the public, the superintendent shall notify the person of the deficiency or deficiencies and state in writing the reasons that warrant suspension, revocation or refusal of the person's registration. The notice must require that the deficiency or deficiencies be corrected.

After receipt of the notice, the person has 30 days to comply with the superintendent's request for correction, and if the person fails to comply the superintendent shall notify the person of the findings of noncompliance and require the person to show cause, on a date set by the superintendent, why its registration should not be suspended, revoked or refused. If on that date the person does not present good and sufficient reason why its authority to do business in this State should not be suspended, revoked or refused, the superintendent may suspend or refuse the registration of the person to do business in this State until satisfactory evidence is furnished to the superintendent that the suspension or refusal should be withdrawn or the superintendent may revoke the authority of the person to do business in this State. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

4. Service of process. A provider and administrator registered under this chapter shall appoint in writing an agent located in the State in the same manner as insurers are required to appoint agents under section 421.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

5. Administrative procedures. Any person aggrieved by an order of the superintendent under this chapter may submit an application for a hearing as provided in section 229, upon which the procedures set forth in section 229 apply.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

6. Construction; existing contracts. This section may not be construed as preventing any provider from continuing in good faith all service contracts made in this State during the time the provider was legally authorized to transact business in this State.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

SECTION HISTORY

2011, c. 345, §4 (NEW). 2011, c. 345, §7 (AFF).



24-A §7110. Unfair methods of competition; unfair and deceptive acts and practices

1. Prohibited acts and practices. A person may not engage in this State in any act or practice determined by the superintendent to be unfair or deceptive or in any of the following acts or practices in connection with the marketing, sale, offering for sale, issuance, making, proposing to make or administration or solicitation of a service contract.

A. A person may not make, issue, circulate, or cause to be made, issued or circulated, any estimate, illustration, circular or statement misrepresenting the terms of any service contract issued or to be issued or the benefits or advantages promised thereby or make any misleading representation or any misrepresentation as to the financial condition of any provider. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

B. A person may not make, publish, disseminate, circulate or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication or on a business card, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of service contracts or with respect to any person in the conduct of that person's service contract business in a manner that is untrue, deceptive or misleading. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

C. A person may not file with any supervisory or other public official, or make, publish, disseminate, circulate or deliver to any person, or place before the public, or cause directly or indirectly to be made, published, disseminated, circulated, delivered to any person or placed before the public, any false statement of financial condition of a provider with intent to deceive. A person may not make any false entry in any book, report or statement of any provider with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom such person is required by law to report, or who has authority by law to examine into its condition or into any of its affairs, or, with like intent, willfully omit to make a true entry of any material fact pertaining to the business of such person in any book, report or statement of such provider. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

D. A person may not engage in any of the following service contract claims practices in conscious disregard of this section and any rules adopted under this section or with such frequency as to indicate a general business practice of the person to engage in such conduct:

(1) Knowingly misrepresenting to service contract holders relevant facts or service contract provisions related to coverages at issue;

(2) Failing to acknowledge with reasonable promptness pertinent written communications with respect to claims arising under its service contracts;

(3) Failing to develop and maintain documented claim files supporting decisions made regarding liability;

(4) Refusing to pay claims without conducting a reasonable investigation;

(5) Failing, in the case of claims denials, to provide an accurate explanation of the basis for those actions; or

(6) Failing to adopt and implement reasonable standards to ensure that the repairs of a repairer owned by or required to be used by the provider are performed in a competent and professional manner. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

E. A provider may not use in its name the words "insurance," "casualty," "surety," "mutual" or any other words descriptive of the insurance, casualty or surety business or use a name deceptively similar to the name or description of any insurance or surety corporation or to the name of any other provider. The word "guaranty" or a similar word may be used by a provider. This section does not apply to a provider that was using any of the prohibited language in its name prior to January 1, 2012; however, such provider must include in its service contracts a statement in substantially the following form: "This agreement is not subject to regulation as an insurance contract." [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

F. A person, including but not limited to a bank, savings and loan association, lending institution, manufacturer or seller of any product may not require the purchase of a service contract as a condition of a loan or a condition for the sale of any property. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

G. A provider of a service contract on a motor vehicle or its representative may not, directly or indirectly, represent in any manner, whether by written solicitation or telemarketing, a false, deceptive or misleading statement with respect to:

(1) The provider's affiliation with a motor vehicle manufacturer;

(2) The provider's possession of information regarding a motor vehicle owner's current motor vehicle manufacturer's original equipment warranty;

(3) The expiration of a motor vehicle owner's current motor vehicle manufacturer's original equipment warranty; or

(4) A requirement that a motor vehicle owner register for a new motor vehicle service contract with the provider in order to maintain coverage under the motor vehicle owner's current motor vehicle service contract or manufacturer's original equipment warranty. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

2. Cease and desist order. The superintendent may issue a cease and desist order pursuant to section 12-A, subsection 2 if, after a hearing, the superintendent finds that any person in the State has engaged or is engaging, or that a resident of the State has engaged or is engaging in another state, in an unfair or deceptive practice not described in this chapter or in rules adopted pursuant to this chapter. For any practice not described in this chapter or in rules adopted pursuant to this chapter, the civil penalties set forth in section 12-A, subsection 1 may not be imposed for practice engaged in prior to the issuance and service of a valid cease and desist order.

[ 2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF) .]

SECTION HISTORY

2011, c. 345, §4 (NEW). 2011, c. 345, §7 (AFF).



24-A §7111. Rule-making authority

The superintendent may adopt rules necessary to implement this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

SECTION HISTORY

2011, c. 345, §4 (NEW). 2011, c. 345, §7 (AFF).



24-A §7112. Transition

The exemptions in section 7101, subsection 3 are effective immediately upon the effective date of this chapter and extend to contracts that are already in force. All other service contracts entered into, renewed or offered for sale in this State on or after January 1, 2012 must comply with this chapter. The exemptions in section 7101, subsection 4 apply to all service contracts entered into, renewed or offered for sale on or after the provider's registration date. [2011, c. 345, §4 (NEW); 2011, c. 345, §7 (AFF).]

SECTION HISTORY

2011, c. 345, §4 (NEW). 2011, c. 345, §7 (AFF).






Chapter 93: TRANSPORTATION NETWORK COMPANY INSURANCE

24-A §7301. Short title

This chapter may be known and cited as "the Transportation Network Company Insurance Act." [2015, c. 279, §1 (NEW).]

SECTION HISTORY

2015, c. 279, §1 (NEW).



24-A §7302. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 279, §1 (NEW).]

1. Digital network. "Digital network" means any online-enabled application, software, website or system offered or used by a transportation network company that enables the provision of prearranged rides by transportation network company drivers.

[ 2015, c. 279, §1 (NEW) .]

2. Personal vehicle. "Personal vehicle" means a vehicle that:

A. Is used by a transportation network company driver; [2015, c. 279, §1 (NEW).]

B. Is owned, leased or otherwise authorized for use by the transportation network company driver; and [2015, c. 279, §1 (NEW).]

C. Is not a taxicab, as defined in Title 29-A, section 101, subsection 79, a limousine, as defined in Title 29-A, section 101, subsection 32 or for-hire transportation as defined in Title 29-A, section 101, subsection 25. [2015, c. 279, §1 (NEW).]

[ 2015, c. 279, §1 (NEW) .]

3. Prearranged ride. "Prearranged ride" means transportation provided by a transportation network company driver to a transportation network company rider, beginning when the driver accepts a transportation request through a digital network and ending when the rider departs from the driver's personal vehicle. "Prearranged ride" does not include transportation provided using a taxi, limousine or other for-hire vehicle or transportation through a shared-expense carpool or vanpool arrangement that does not generate income or profit or accept a transportation request through a digital network.

[ 2015, c. 279, §1 (NEW) .]

4. Transportation network company. "Transportation network company" means a corporation, partnership, sole proprietorship or other entity operating in the State that uses a digital network to connect transportation network company riders to transportation network company drivers who provide prearranged rides. "Transportation network company" does not include a transportation broker arranging nonemergency medical transportation for Medicaid or Medicare members pursuant to a contract with the State or a managed care organization.

[ 2015, c. 279, §1 (NEW) .]

5. Transportation network company driver; driver. "Transportation network company driver" or "driver" means an individual who:

A. Receives information regarding potential passengers and related services from a transportation network company in exchange for payment of a fee to the transportation network company; and [2015, c. 279, §1 (NEW).]

B. Uses a personal vehicle to offer or provide prearranged rides to a transportation network company rider in return for compensation or payment of a fee. [2015, c. 279, §1 (NEW).]

[ 2015, c. 279, §1 (NEW) .]

6. Transportation network company rider; rider. "Transportation network company rider" or "rider" means an individual or person who uses a transportation network company's digital network to connect with a transportation network company driver for a ride between locations chosen by the rider.

[ 2015, c. 279, §1 (NEW) .]

SECTION HISTORY

2015, c. 279, §1 (NEW).



24-A §7303. Financial responsibility

1. Insurance coverage required. A transportation network company driver or a transportation network company on the driver's behalf shall maintain primary automobile liability insurance that recognizes that the driver is a transportation network company driver or otherwise uses a vehicle to transport riders for compensation and that covers the driver in accordance with this section.

[ 2015, c. 279, §1 (NEW) .]

2. Minimum insurance requirements for driver while on digital network. While a transportation network company driver is logged into the transportation network company digital network but is not engaged in a prearranged ride, primary automobile liability insurance must be maintained in the following amounts:

A. For death and bodily injury, $50,000 per person; for death and bodily injury per incident, $100,000; and for property damage, $25,000; [2015, c. 279, §1 (NEW).]

B. The minimum amounts of insurance coverage for medical payments under Title 29-A, section 1605-A; and [2015, c. 279, §1 (NEW).]

C. Uninsured vehicle and underinsured motor vehicle coverage required pursuant to section 2902. [2015, c. 279, §1 (NEW).]

The coverage requirements of this subsection may be satisfied by automobile insurance maintained by the transportation network company driver, automobile insurance maintained by the transportation network company or a combination of automobile insurance maintained by the transportation network company driver and the transportation network company.

[ 2015, c. 279, §1 (NEW) .]

3. Minimum insurance requirements while engaged in prearranged ride. While a transportation network company driver is engaged in a prearranged ride, primary automobile liability insurance must be maintained in the following amounts:

A. For death, bodily injury and property damage, $1,000,000; [2015, c. 279, §1 (NEW).]

B. The minimum amounts of insurance coverage for medical payments under Title 29-A, section 1605-A; and [2015, c. 279, §1 (NEW).]

C. Uninsured vehicle and underinsured motor vehicle coverage required pursuant to section 2902. [2015, c. 279, §1 (NEW).]

The coverage requirements of this subsection may be satisfied by automobile insurance maintained by the transportation network company driver, automobile insurance maintained by the transportation network company or a combination of automobile insurance maintained by the transportation network company driver and the transportation network company.

[ 2015, c. 279, §1 (NEW) .]

4. Lapse of coverage; duty to defend. When automobile insurance maintained by a transportation network company driver to fulfill the insurance obligations of this section has lapsed or does not provide the coverage required by this section, the transportation network company shall provide the coverage required by this section beginning with the first dollar of a claim, and the transportation network company's insurer has a duty to defend the claim.

[ 2015, c. 279, §1 (NEW) .]

5. Coverage not dependent on denial of claim. Coverage under an automobile insurance policy maintained by a transportation network company may not be dependent on the denial of the claim under a personal automobile insurance policy.

[ 2015, c. 279, §1 (NEW) .]

6. Insurer. Insurance required by this section may be placed with an insurer that is licensed under the provisions of this Title or is authorized as a surplus lines insurer pursuant to chapter 19.

[ 2015, c. 279, §1 (NEW) .]

7. Satisfaction of financial responsibility requirements. Insurance satisfying the requirements of this section is deemed to satisfy the financial responsibility requirement for a motor vehicle set forth in section 2902 and Title 29-A, section 1605.

[ 2015, c. 279, §1 (NEW) .]

8. Evidence of coverage for transportation network company insurance. A transportation network company driver shall carry at all times evidence of coverage satisfying this section during the driver's use of a vehicle in connection with a transportation network company's digital network. A transportation network company driver shall provide evidence of insurance coverage to a law enforcement officer upon request and, in the event of an accident, a transportation network company driver shall provide insurance coverage information to the directly interested parties, automobile insurers and investigating police officers, upon request pursuant to Title 29-A, section 1601. Upon request, a transportation network company driver shall also disclose to directly interested parties, automobile insurers and investigating police officers whether the driver was logged into the transportation network company's digital network or engaged in a prearranged ride at the time of an accident.

[ 2015, c. 279, §1 (NEW) .]

9. Claims payments. If a transportation network company's insurer makes a payment for a claim covered under comprehensive coverage or collision coverage, the transportation network company shall cause its insurer to issue the payment directly to the business repairing the vehicle or jointly to the owner of the vehicle and the primary lienholder on the covered vehicle.

[ 2015, c. 279, §1 (NEW) .]

SECTION HISTORY

2015, c. 279, §1 (NEW).



24-A §7304. Disclosure

Before a transportation network company driver may accept a request for a prearranged ride through the transportation network company's digital network, the transportation network company shall disclose in writing to the driver: [2015, c. 279, §1 (NEW).]

1. Coverage provided. The insurance coverage, including the types of coverage and the limits for each coverage, that the transportation network company provides while the transportation network company driver uses a personal vehicle in connection with a transportation network company's digital network;

[ 2015, c. 279, §1 (NEW) .]

2. Personal policy may not cover. That the transportation network company driver's own automobile insurance policy, depending on the policy's terms, might not provide any coverage while the driver is logged into the transportation network company's digital network and is available to receive transportation requests or while the driver is engaged in a prearranged ride;

[ 2015, c. 279, §1 (NEW) .]

3. Contact insurer or agent. That the transportation network company driver must contact the driver's personal automobile insurer or insurance producer to advise the insurer or producer that the driver will be providing transportation network services and to determine the coverage, if any, that may be available from the driver's personal automobile insurance policy; and

[ 2015, c. 279, §1 (NEW) .]

4. Potential impact on lien. That, if the motor vehicle that the transportation network company driver uses to provide transportation network services has a lien against it, using the motor vehicle for transportation network services without physical damage coverage may violate the terms of the contract with the lienholder.

[ 2015, c. 279, §1 (NEW) .]

SECTION HISTORY

2015, c. 279, §1 (NEW).



24-A §7305. Automobile insurance provisions

1. Exclude coverage. Notwithstanding section 2902 or Title 29-A, section 1605, an insurer that writes automobile insurance in this State may exclude coverage afforded under the policy issued to an owner or operator of a personal vehicle for any loss or injury that occurs while a transportation network company driver is logged into a transportation network company's digital network or while a driver is engaged in a prearranged ride. The authority to exclude coverage applies to any coverage included in an automobile insurance policy, including, but not limited to:

A. Liability coverage for bodily injury and property damage; [2015, c. 279, §1 (NEW).]

B. Uninsured vehicle and underinsured motor vehicle coverage; [2015, c. 279, §1 (NEW).]

C. Medical payments coverage; [2015, c. 279, §1 (NEW).]

D. Comprehensive physical damage coverage; and [2015, c. 279, §1 (NEW).]

E. Collision physical damage coverage. [2015, c. 279, §1 (NEW).]

Nothing in this section requires that a personal automobile insurance policy provide coverage while the driver is logged into the transportation network company's digital network, the driver is engaged in a prearranged ride or the driver otherwise uses a vehicle to transport riders for compensation.

Nothing in this section may be construed to preclude an insurer from entering into a contract to provide coverage for a transportation network company driver's personal vehicle.

[ 2015, c. 279, §1 (NEW) .]

2. No duty to indemnify. If an insurer has excluded coverage described in section 7303, the insurer has no duty to defend or indemnify any claim expressly excluded. Nothing in this chapter may be construed to invalidate or limit an exclusion contained in a policy, including any policy in use or approved for use in this State prior to the effective date of this chapter, that excludes coverage for vehicles used to carry persons or property for a charge or available for hire by the public.

[ 2015, c. 279, §1 (NEW) .]

3. Right of contribution. An automobile insurer that defends or indemnifies a claim against a driver that is excluded under the terms of its policy has a right of contribution against other insurers that provide automobile insurance to the same driver in satisfaction of the coverage requirements of section 7303 at the time of loss.

[ 2015, c. 279, §1 (NEW) .]

4. Cooperation. In a claims coverage investigation, a transportation network company and any insurer potentially providing coverage under section 7303 shall cooperate to facilitate the exchange of relevant information with directly involved parties and any insurer of the transportation network company driver if applicable, including but not limited to:

A. The precise times that a transportation network company driver logged into and off of the transportation network company's digital network in the 12-hour period immediately preceding and in the 12-hour period immediately following the accident; and [2015, c. 279, §1 (NEW).]

B. A clear description of the coverage, exclusions and limits provided under any automobile insurance maintained under this chapter. [2015, c. 279, §1 (NEW).]

[ 2015, c. 279, §1 (NEW) .]

SECTION HISTORY

2015, c. 279, §1 (NEW).









TITLE 25: INTERNAL SECURITY AND PUBLIC SAFETY

Part 1: GENERAL PROVISIONS

Chapter 1: INSURRECTION, INVASION AND MILITARY AID RP

25 §1. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §2. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §3. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).






Chapter 3: ALIENS

25 §41. Registration during war; proclamations; hotel manager's duty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).






Chapter 5: RADIATION

25 §50. Radiation hazards

Whenever there are actual or potential hazards or dangers to property or to the public from radiation, radioactive materials, nuclear materials or the occurrence of a radiological incident as a result of the presence of, release of or emissions from radioactive materials, radioactivity or nuclear materials in this State, which hazards or dangers arise from the peaceful use of nuclear or atomic materials, the Governor, after consultation with and advice of the Department of Health and Welfare, shall by proclamation declare the fact and that an emergency exists in any or all areas of the State. A copy of such proclamation shall be filed with the Secretary of State and published in such newspapers of the State as the Governor deems appropriate. In such event, the Governor shall have general direction and control of the Bureau of State Police, the Department of Health and Welfare, the National Guard and of any other state department or agency. [1971, c. 592, §37 (AMD).]

The Governor is authorized and empowered to do all things necessary to protect the public and prevent damage to property. The Governor may order the State Police or National Guard to evacuate any area designated by him and to carry out any other orders he deems necessary and they shall in such event have full authority to carry out his orders. The Governor may delegate any authority vested in him under this provision. [1971, c. 423, §2 (NEW).]

Whenever the Governor is temporarily absent from the State or is otherwise unavailable, the next person who would act as Governor, if the office of Governor were vacant, shall have all the authority, powers, duties and responsibilities of the Governor under this chapter. [1971, c. 423, §2 (NEW).]

Any person who shall violate any lawful order of the Governor or the person acting in that capacity or any person to whom authority has been delegated or any lawful order of the Maine State Police or National Guard shall be guilty of a misdemeanor and shall be punished by a fine of not less than $100 nor more than $500. [1971, c. 423, §2 (NEW).]

SECTION HISTORY

1971, c. 423, §2 (NEW). 1971, c. 592, §37 (AMD).



25 §51. Agreements

The Governor, the Department of Health and Human Services and other state agencies designated in Title 22, section 676 may enter into agreements, understandings or arrangements with any other department or agency of this State, any federal agency, state, political subdivision or person to provide for mutual aid plans, emergency plans, evacuation plans and their implementation, memoranda of understanding and any other agreements deemed necessary to protect public and property in this State from hazards or dangers from radiation, radioactive materials, nuclear materials or the occurrence of a radiological incident as a result of the presence of, release of or emissions from radioactive materials, radioactivity or nuclear materials in this State. The hazards or dangers referred to in this section are only those arising from the peaceful use, transportation or storage of nuclear or atomic materials. [2007, c. 539, Pt. KK, §11 (AMD).]

SECTION HISTORY

1971, c. 423, §2 (NEW). 1971, c. 592, §37 (AMD). 1987, c. 519, §9 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 539, Pt. KK, §11 (AMD).



25 §52. State Nuclear Safety Advisor (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 519, §10 (NEW). 2003, c. 673, §S1 (AMD). 2005, c. 254, §B11 (AMD). 2007, c. 539, Pt. KK, §12 (RP).









Part 2: CIVIL DEFENSE

Chapter 61: CIVIL DEFENSE GENERALLY [REPEALED]

25 §301. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §302. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §303. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 212, §1 (AMD). 1971, c. 580, §2 (RP).



25 §304. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §305. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §306. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 36, (AMD). 1971, c. 580, §2 (RP).



25 §307. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 212, §2 (AMD). 1971, c. 580, §2 (RP).



25 §308. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §309. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §310. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §311. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §312. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 175, (AMD). 1971, c. 580, §2 (RP).



25 §313. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §314. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §315. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §316. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §317. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §318. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §319. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §320. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §321. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §322. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §323. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).






Chapter 63: INTERSTATE CIVIL DEFENSE AND DISASTER COMPACT [REPEALED]

Subchapter 1: COMPACT [REPEALED]

25 §361. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §362. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §363. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §364. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §365. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §366. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §367. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §368. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §369. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §370. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §371. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §372. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §373. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §374. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).






Subchapter 2: PROVISIONS CONCERNING COMPACT [REPEALED]

25 §411. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).









Chapter 65: SABOTAGE PREVENTION [REPEALED]

25 §451. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §452. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §453. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §454. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §455. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §456. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §457. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §458. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §459. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §460. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §461. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §462. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).









Part 3: MILITARY LAW

Chapter 121: GENERAL PROVISIONS [REPEALED]

25 §701. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 32, §1 (RPR). 1971, c. 580, §2 (RP).



25 §702. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §703. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §704. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §705. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §706. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §707. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §708. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §709. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §710. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §711. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §712. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 16, (AMD). 1965, c. 24, (AMD). 1965, c. 416, (AMD). 1967, c. 476, §19 (AMD). 1969, c. 504, §41 (AMD). 1971, c. 580, §2 (RP).



25 §713. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 7, (RPR). 1971, c. 580, §2 (RP).



25 §714. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §715. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §716. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §717. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §718. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §719. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).






Chapter 123: MILITIA [REPEALED]

25 §761. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 32, §2 (AMD). 1971, c. 580, §2 (RP).



25 §762. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §763. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §764. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §765. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §766. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).






Chapter 125: NATIONAL GUARD [REPEALED]

25 §801. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §802. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §803. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §2 (AMD). 1971, c. 580, §2 (RP).



25 §804. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §805. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).






Chapter 127: NAVAL MILITIA [REPEALED]

25 §841. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §842. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §843. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §844. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).






Chapter 129: STATE GUARD [REPEALED]

25 §881. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §882. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §883. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 217, (RPR). 1971, c. 580, §2 (RP).



25 §884. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §885. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §886. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §887. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §888. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §889. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §890. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §891. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).






Chapter 131: MILITARY PERSONNEL [REPEALED]

Subchapter 1: COMMISSIONED OFFICERS [REPEALED]

25 §931. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §932. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).






Subchapter 2: ENLISTED MEN [REPEALED]

25 §971. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).






Subchapter 3: DRAFTEES AND CIVILIAN EMPLOYEES [REPEALED]

25 §1001. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1002. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).






Subchapter 4: COMPENSATION [REPEALED]

25 §1041. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1042. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).






Subchapter 5: DISABILITY COMPENSATION [REPEALED]

25 §1081. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).









Chapter 133: MERIT AWARDS AND PRIZES [REPEALED]

25 §1121. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1122. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1123. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 159, (RPR). 1971, c. 580, §2 (RP).



25 §1124. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 159, (RPR). 1971, c. 580, §2 (RP).






Chapter 135: UNIFORMS AND EQUIPMENT [REPEALED]

25 §1161. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1162. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1163. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1164. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1165. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1166. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1167. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1168. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).






Chapter 137: COURTS-MARTIAL [REPEALED]

25 §1211. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §1212. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §1213. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §1214. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §1215. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §1216. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §1217. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §1218. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §1219. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §1220. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §1221. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §1222. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §1223. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).






Chapter 139: MISCELLANEOUS PROVISIONS [REPEALED]

25 §1261. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §1262. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 197, (AMD). 1969, c. 515, (AMD). 1971, c. 279, §4 (RP).



25 §1263. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 279, §3 (RP).



25 §1264. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1265. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1266. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1267. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1268. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1269. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1270. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1271. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1272. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1273. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1274. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1275. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1276. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1277. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1278. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1279. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 236, §6 (AMD). 1971, c. 580, §2 (RP).



25 §1280. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1281. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1282. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).



25 §1283. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §2 (RP).






Chapter 141: MAINE CODE OF MILITARY JUSTICE

25 §1301. Name (REALLOCATED TO TITLE 37-A, SECTION 1301)

(REALLOCATED TO TITLE 37-A, SECTION 1301)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1302. Definitions (REALLOCATED TO TITLE 37-A, SECTION 1302)

(REALLOCATED TO TITLE 37-A, SECTION 1302)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1303. Persons subject to code (REALLOCATED TO TITLE 37-A, SECTION 1303)

(REALLOCATED TO TITLE 37-A, SECTION 1303)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1304. Fraudulent discharge (REALLOCATED TO TITLE 37-A, SECTION 1304)

(REALLOCATED TO TITLE 37-A, SECTION 1304)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1305. Places where applicable (REALLOCATED TO TITLE 37-A, SECTION 1305)

(REALLOCATED TO TITLE 37-A, SECTION 1305)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1306. State judge advocate (REALLOCATED TO TITLE 37-A, SECTION 1306)

(REALLOCATED TO TITLE 37-A, SECTION 1306)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1307. Custody of persons (REALLOCATED TO TITLE 37-A, SECTION 1307)

(REALLOCATED TO TITLE 37-A, SECTION 1307)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1308. Apprehension (REALLOCATED TO TITLE 37-A, SECTION 1308)

(REALLOCATED TO TITLE 37-A, SECTION 1308)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1309. Arrest (REALLOCATED TO TITLE 37-A, SECTION 1309)

(REALLOCATED TO TITLE 37-A, SECTION 1309)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1310. Accused must be informed of charges (REALLOCATED TO TITLE 37-A, SECTION 1310)

(REALLOCATED TO TITLE 37-A, SECTION 1310)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1311. Confinement (REALLOCATED TO TITLE 37-A, SECTION 1311)

(REALLOCATED TO TITLE 37-A, SECTION 1311)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1312. Report of persons held (REALLOCATED TO TITLE 37-A, SECTION 1312)

(REALLOCATED TO TITLE 37-A, SECTION 1312)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1313. Application of U.S. Manual for Courts-Martial (REALLOCATED TO TITLE 37-A, SECTION 1313)

(REALLOCATED TO TITLE 37-A, SECTION 1313)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1971, c. 622, §80 (AMD).



25 §1314. Nonjudicial punishment (REALLOCATED TO TITLE 37-A, SECTION 1314)

(REALLOCATED TO TITLE 37-A, SECTION 1314)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1315. Court-martial (REALLOCATED TO TITLE 37-A, SECTION 1315)

(REALLOCATED TO TITLE 37-A, SECTION 1315)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1316. Sentences (REALLOCATED TO TITLE 37-A, SECTION 1316)

(REALLOCATED TO TITLE 37-A, SECTION 1316)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1317. Jurisdiction (REALLOCATED TO TITLE 37-A, SECTION 1317)

(REALLOCATED TO TITLE 37-A, SECTION 1317)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1318. Who may convene a court-martial (REALLOCATED TO TITLE 37-A, SECTION 1318)

(REALLOCATED TO TITLE 37-A, SECTION 1318)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1319. Composition of court-martial (REALLOCATED TO TITLE 37-A, SECTION 1319)

(REALLOCATED TO TITLE 37-A, SECTION 1319)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1320. Military judge (REALLOCATED TO TITLE 37-A, SECTION 1320)

(REALLOCATED TO TITLE 37-A, SECTION 1320)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1321. Counsel (REALLOCATED TO TITLE 37-A, SECTION 1321)

(REALLOCATED TO TITLE 37-A, SECTION 1321)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1322. Court reporters (REALLOCATED TO TITLE 37-A, SECTION 1322)

(REALLOCATED TO TITLE 37-A, SECTION 1322)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1323. Members of court-martial (REALLOCATED TO TITLE 37-A, SECTION 1323)

(REALLOCATED TO TITLE 37-A, SECTION 1323)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1324. Pretrial procedures (REALLOCATED TO TITLE 37-A, SECTION 1324)

(REALLOCATED TO TITLE 37-A, SECTION 1324)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1971, c. 622, §81 (AMD).



25 §1325. Limitation of charges (REALLOCATED TO TITLE 37-A, SECTION 1325)

(REALLOCATED TO TITLE 37-A, SECTION 1325)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1326. Witnesses (REALLOCATED TO TITLE 37-A, SECTION 1326)

(REALLOCATED TO TITLE 37-A, SECTION 1326)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1327. Prohibited punishment (REALLOCATED TO TITLE 37-A, SECTION 1327)

(REALLOCATED TO TITLE 37-A, SECTION 1327)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1328. Limits of punishment (REALLOCATED TO TITLE 37-A, SECTION 1328)

(REALLOCATED TO TITLE 37-A, SECTION 1328)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1329. Application of forfeitures (REALLOCATED TO TITLE 37-A, SECTION 1329)

(REALLOCATED TO TITLE 37-A, SECTION 1329)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1330. Confinement (REALLOCATED TO TITLE 37-A, SECTION 1330)

(REALLOCATED TO TITLE 37-A, SECTION 1330)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1331. Record of trial (REALLOCATED TO TITLE 37-A, SECTION 1331)

(REALLOCATED TO TITLE 37-A, SECTION 1331)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1332. State judge advocate opinion (REALLOCATED TO TITLE 37-A, SECTION 1332)

(REALLOCATED TO TITLE 37-A, SECTION 1332)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1333. Reconsideration (REALLOCATED TO TITLE 37-A, SECTION 1333)

(REALLOCATED TO TITLE 37-A, SECTION 1333)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1334. Disapproval of findings in sentence (REALLOCATED TO TITLE 37-A, SECTION 1334)

(REALLOCATED TO TITLE 37-A, SECTION 1334)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1335. Approval of findings and sentence (REALLOCATED TO TITLE 37-A, SECTION 1335)

(REALLOCATED TO TITLE 37-A, SECTION 1335)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1336. Appeal (REALLOCATED TO TITLE 37-A, SECTION 1336)

(REALLOCATED TO TITLE 37-A, SECTION 1336)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1337. Approval of Governor (REALLOCATED TO TITLE 37-A, SECTION 1337)

(REALLOCATED TO TITLE 37-A, SECTION 1337)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1338. New trial (REALLOCATED TO TITLE 37-A, SECTION 1338)

(REALLOCATED TO TITLE 37-A, SECTION 1338)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1339. Restoration of rights (REALLOCATED TO TITLE 37-A, SECTION 1339)

(REALLOCATED TO TITLE 37-A, SECTION 1339)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1340. Included offenses (REALLOCATED TO TITLE 37-A, SECTION 1340)

(REALLOCATED TO TITLE 37-A, SECTION 1340)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1341. Attempts (REALLOCATED TO TITLE 37-A, SECTION 1341)

(REALLOCATED TO TITLE 37-A, SECTION 1341)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1342. Conspiracy (REALLOCATED TO TITLE 37-A, SECTION 1342)

(REALLOCATED TO TITLE 37-A, SECTION 1342)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1343. Absent without leave (REALLOCATED TO TITLE 37-A, SECTION 1343)

(REALLOCATED TO TITLE 37-A, SECTION 1343)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1344. Failure to go to place of duty (REALLOCATED TO TITLE 37-A, SECTION 1344)

(REALLOCATED TO TITLE 37-A, SECTION 1344)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1345. Missing movement (REALLOCATED TO TITLE 37-A, SECTION 1345)

(REALLOCATED TO TITLE 37-A, SECTION 1345)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1346. Disrespect to officer (REALLOCATED TO TITLE 37-A, SECTION 1346)

(REALLOCATED TO TITLE 37-A, SECTION 1346)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1347. Striking officer (REALLOCATED TO TITLE 37-A, SECTION 1347)

(REALLOCATED TO TITLE 37-A, SECTION 1347)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1348. Striking noncommissioned officer (REALLOCATED TO TITLE 37-A, SECTION 1348)

(REALLOCATED TO TITLE 37-A, SECTION 1348)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1349. Failure to obey order (REALLOCATED TO TITLE 37-A, SECTION 1349)

(REALLOCATED TO TITLE 37-A, SECTION 1349)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1350. Mutiny (REALLOCATED TO TITLE 37-A, SECTION 1350)

(REALLOCATED TO TITLE 37-A, SECTION 1350)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1351. Breaking arrest (REALLOCATED TO TITLE 37-A, SECTION 1351)

(REALLOCATED TO TITLE 37-A, SECTION 1351)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1352. Under influence of alcohol or drugs on duty (REALLOCATED TO TITLE 37-A, SECTION 1352)

(REALLOCATED TO TITLE 37-A, SECTION 1352)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1353. Sentinels (REALLOCATED TO TITLE 37-A, SECTION 1353)

(REALLOCATED TO TITLE 37-A, SECTION 1353)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1354. Feigning illness to avoid duty (REALLOCATED TO TITLE 37-A, SECTION 1354)

(REALLOCATED TO TITLE 37-A, SECTION 1354)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).



25 §1355. False testimony (REALLOCATED TO TITLE 37-A, SECTION 1355)

(REALLOCATED TO TITLE 37-A, SECTION 1355)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL).









Part 4: STATE POLICE

Chapter 191: ORGANIZATION; POWERS AND DUTIES; UNIFORMS; COMPENSATION; RESERVE CORPS

25 §1501. Chief; deputy; members of force; rules and regulations

The Commissioner of Public Safety, with the advice and consent of the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over criminal justice matters and to confirmation by the Legislature, shall appoint a Chief of the State Police, as heretofore appointed, to serve for a term of 4 years unless removed for cause. The appointment must be made from the commissioned officer ranks of the State Police. The Chief of the State Police may be removed by impeachment or by the Governor on the address of both branches of the Legislature. [1997, c. 657, §1 (AMD).]

The Chief of the State Police is the executive head of the Bureau of State Police, as heretofore established, and shall execute the duties of the office under the direction and subject to the approval of the Commissioner of Public Safety. In the absence of the Commissioner of Public Safety, the Chief of the State Police shall assume the duties and has the authority of the commissioner, except that the Chief of the State Police has no authority to change any general rules and regulations unless the Chief of the State Police is serving in the capacity of acting commissioner as a result of the death, removal, extended leave of absence or resignation of the commissioner. [2003, c. 360, §1 (AMD).]

Subject to the approval of the Commissioner of Public Safety, the chief may appoint one commissioned officer of the State Police to act as the chief's deputy and 2 commissioned officers of the State Police to act as the chief's majors, all of whom serve at the pleasure of the chief. Subject to the Civil Service Law, the Chief of the State Police may enlist suitable persons as members of the State Police to enforce the law and employ such other employees as may be necessary. The Chief of the State Police shall make rules, subject to the approval of the State Civil Service Appeals Board, for the discipline and control of the State Police. If a deputy chief or major is removed or fails to be reappointed for any reason other than malfeasance of office and, at that time, does not have at least the number of years of creditable service necessary for a service retirement benefit pursuant to Title 5, section 17851, subsection 4, the deputy chief or major must be reinstated at the commissioned rank held at the time of the appointment with all the rights and privileges as provided by law and personnel rules. [2003, c. 360, §1 (AMD).]

It is the intent of the Legislature that the Governor may in the Governor's discretion appoint the same person to serve as Commissioner of Public Safety and Chief of the Maine State Police. In this event, the Governor shall appoint the Chief of the State Police, subject to review by the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters and to confirmation by the Legislature, to serve at the pleasure of the Governor. Such appointment may be made from the commissioned officer membership of the State Police. In the event that the Commissioner of Public Safety and the Chief of the State Police are the same person, the commissioner may receive only the salary designated for the Commissioner of Public Safety. [2003, c. 360, §1 (AMD).]

SECTION HISTORY

1971, c. 592, §§6,37,39 (AMD). 1975, c. 579, §3 (RPR). 1975, c. 771, §§261,262 (AMD). 1983, c. 489, §12 (AMD). 1985, c. 785, §B108 (AMD). 1995, c. 560, §C3 (AMD). 1995, c. 560, §C4 (AFF). 1997, c. 657, §1 (AMD). 2003, c. 360, §1 (AMD).



25 §1502. Powers and duties; cooperation of others

The specific powers and duties of the State Police shall be to patrol the state highways and other important ways, especially outside the compact portion of cities and towns, for the purpose of enforcing the law, and all laws relating to motor-driven and horse-drawn vehicles and all rules and regulations in regard thereto, and of arresting all violators and prosecuting all offenders against the same. The State Police shall aid the Department of Transportation in the enforcement of its rules and orders and permit regulations. In addition to these duties and powers, the Chief and members of the State Police are vested with the same powers and duties throughout the several counties of the State as sheriffs have in their respective counties to serve criminal processes, to investigate and prosecute violators of any law of this State and to arrest the offenders thereof, and the same power and duty as sheriffs have to arrest without warrant and detain persons found violating or attempting to violate any other penal law of the State until a legal warrant can be obtained. As arresting officers, or aids, or witnesses in any criminal case, they shall be limited to the same fees as complainants under Title 15, section 1363. Fees shall be taxed on a bill of costs and shall be paid promptly each month to the Treasurer of State and credited to the General Highway Fund. They shall have the same rights as sheriffs to require aid in executing the duties of their office. They may serve any subpoenas, notices and processes issued by the Secretary of State or the Department of Transportation under authority of law. They shall at all times be subject to the call of the Governor for emergency purposes at the Governor's discretion. [1989, c. 757, (AMD).]

The State Police, sheriffs and deputy sheriffs, constables, city marshals, deputy marshals and police officers of cities and towns shall, so far as possible, cooperate in the detection of crime, the arrest and prosecution of criminals and the preservation of law and order throughout the State.

The State Police may provide patrol services to the Maine Turnpike. The Chief of the State Police may charge the Maine Turnpike Authority for these services. Revenues received are allocated for the purpose of funding the cost of patrolling the Maine Turnpike. [1985, c. 403, Pt. A, §1 (NEW).]

Upon the request of a federal agency or other person, the State Police may provide assistance for public safety purposes only to the federal agency or other person. The Chief of the State Police may charge the various federal agencies or other persons for these services. Revenues received from these agencies and other persons must be allocated for the purpose of funding the cost of providing the services. The State Police shall report to the joint standing committee of the Legislature having jurisdiction over criminal justice matters no later than January 15th of each year concerning the assistance provided to federal agencies and other persons during the previous calendar year. The report must contain information about the types of services provided, the number of services and the fees charged by the Chief of the State Police. [2001, c. 483, §1 (AMD).]

The Chief of the State Police may assign one or more state police officers to provide full-time or part-time police services to a municipality, or to no more than 3 adjoining municipalities, lacking an organized police department, if the municipality or municipalities pay the costs of training, compensation, including wages and fringe benefits, equipment and other expenses of the assigned state police officer or officers. The Chief of the State Police shall continue to exercise supervision and direction over a state police officer who is assigned to provide police services to a municipality or municipalities. The Chief of the State Police and the municipality or municipalities are authorized to enter into agreements and contracts for police services for a period not exceeding 3 years per agreement or contract. Revenues received from a municipality must be allocated for the purpose of funding the cost of providing the police services. [2005, c. 53, §1 (AMD).]

Municipal and county jails shall at all times be available for detention of persons arrested by state or any other law enforcement officers. In those municipalities where full-time supervision of the jail is not provided by the municipality, full responsibility for the safekeeping and welfare of any person detained shall rest solely with the arresting officer. Expense of any municipality or any damage to the jail resulting from the use of its jail by any arresting officer shall be reimbursed to the municipality by the law enforcement agency for which the arresting officer is acting. [1989, c. 757, (AMD).]

County commissioners of all the several counties are authorized to provide and pay for liability insurance protection for the keeper of the county jail.

The Bureau of State Police is authorized to establish 2 State Police Sergeant project positions to be temporarily assigned to the Maine Criminal Justice Academy for each training class at the academy. [2005, c. 519, Pt. Q, §1 (NEW).]

SECTION HISTORY

1971, c. 423, §3 (AMD). 1971, c. 593, §22 (AMD). 1979, c. 51, §1 (AMD). 1985, c. 403, §A1 (AMD). 1989, c. 757, (AMD). 1993, c. 123, §1 (AMD). 1999, c. 119, §1 (AMD). 1999, c. 653, §1 (AMD). 2001, c. 483, §1 (AMD). 2005, c. 53, §1 (AMD). 2005, c. 519, §Q1 (AMD).



25 §1502-A. Cooperation of federal officers

1. Definition. For purposes of this section, "federal officers" means the following persons who are authorized to carry firearms in the performance of their duties as federal law enforcement employees or officers:

A. [2007, c. 209, §1 (RP).]

A-1. [2001, c. 602, §1 (NEW); MRSA T. 25, §1502-A, sub-§1,¶ A-1 (RP).]

B. [2007, c. 209, §1 (RP).]

C. [2007, c. 209, §1 (RP).]

D. [2007, c. 209, §1 (RP).]

E. Any of the officers listed in this subsection who are assigned to or are acting in concert with a task force, but only if that task force meets the following requirements:

(1) The task force is a task force of the Maine Drug Enforcement Agency authorized under this Title; or

(2) The task force is a joint federal-state task force operating primarily within the territorial boundaries of this State and:

(a) An arrest is part of or related to an investigation of that federal-state task force; or

(b) An arrest occurs in a prosecutorial district and either:

(i) The district attorney of that district or the district attorney's written designee actively participates in and oversees the activities of the task force; or

(ii) The arrest occurs anywhere within the State and the Attorney General or the Attorney General's written designee actively participates in and oversees the activities of the task force; [2007, c. 209, §1 (AMD).]

F. Special Agents of the United States Secret Service of the Department of Homeland Security; and [2007, c. 209, §1 (NEW).]

G. An officer of an agency of the United States Department of Homeland Security that has administrative and enforcement jurisdiction over immigration, customs or border security matters. [2007, c. 209, §1 (NEW).]

Federal officers are law enforcement officers for the purposes of Title 17-A, section 2, subsection 17.

[ 2007, c. 209, §1 (AMD) .]

2. Powers. Subject to suspension or revocation, without hearing, by the Attorney General or the Board of Trustees of the Maine Criminal Justice Academy, a federal officer has the power to enforce state law when one or more of the following situations exist.

A. The federal officer has an articulable and reasonable suspicion to believe that the person to be stopped has committed, is committing or is about to commit a state crime or has probable cause to believe that the person to be arrested has committed or is committing a state crime. [1995, c. 423, §1 (NEW).]

B. The federal officer is providing assistance to a state, county or municipal law enforcement officer in an emergency or at the request of the state, county or municipal law enforcement officer. [1995, c. 423, §1 (NEW).]

C. The federal officer has received information from an authoritative source that a state, county or municipal law enforcement officer holds a warrant for the person's arrest. [1995, c. 423, §1 (NEW).]

This section is not intended to limit the authority to enforce state law of any other federally employed, federal law enforcement officer or law enforcement officer of another state who, with the written consent of the Attorney General, has been sworn or otherwise cross-designated or cross-deputized as a state law enforcement officer.

[ 1995, c. 423, §1 (NEW) .]

3. Discretion to act. Federal officers may, but are not required to, enforce state law. This section is not intended to limit the existing authority of federal officers under federal law or to interfere with the performance of federal duties by federal officers.

[ 1995, c. 423, §1 (NEW) .]

4. Liability. A federal officer who is acting pursuant to this section has the same immunity from and limitation on tort liability as the State Police.

[ 1995, c. 423, §1 (NEW) .]

5. Training and policies. Before a federal officer may exercise the powers conferred by this section:

A. The federal officer must receive training in Maine criminal law and Maine law on the use of force; and [1995, c. 423, §1 (NEW).]

B. [2001, c. 602, §2 (AMD); MRSA T. 25, §1502-A, sub-§5, ¶ B (RP).]

B-1. The federal agencies of the Department of Homeland Security shall develop policies governing their employees, including training policies. [2007, c. 209, §2 (AMD).]

The policies and training must be approved by, and the policies filed with, the Board of Trustees of the Criminal Justice Academy.

[ 2007, c. 209, §2 (AMD) .]

SECTION HISTORY

1995, c. 423, §1 (NEW). 2001, c. 602, §§1-3 (AMD). 2001, c. 602, §4 (AFF). 2007, c. 209, §§1, 2 (AMD).



25 §1503. Uniform and equipment

Members of the State Police shall be provided at the expense of the State with a distinctive uniform and badge, and with suitable equipment, all of which shall remain the property of the State. When on duty to enforce the laws of the road, and at such other times as the chief may require, state policemen shall be in uniform. It shall be unlawful for any person to wear the prescribed uniform or badge of the State Police or any distinctive part thereof, except on order of the Chief of the State Police. [1985, c. 56, §1 (AMD).]

SECTION HISTORY

1985, c. 56, §1 (AMD).



25 §1504. Salaries and compensations; oath; not to receive fees

The Governor shall determine the salary of the chief and deputy chief. The compensation of the other members of the State Police shall be determined under the Civil Service Law. [1985, c. 785, Pt. B, §109 (AMD).]

Before entering upon the duties of their office they shall be sworn.

No inspector or member of the State Police shall receive any fee as a complainant or witness, in any civil violation or criminal proceeding, or for making an arrest, except that whenever members of the State Police are required by any court or prosecuting official to be in attendance in any proceeding as a complainant or a witness at times other than regular working hours, such members shall receive compensation on an hourly basis equal to their current hourly wage. Such compensation shall be made to the members from the salary account of the State Police with reimbursement to the State Police from the General Fund for appearances before the District Court and from the respective county treasurer for appearances before the Superior Court. Whenever any fines or penalties are imposed by any court other than the District Court in any proceeding in which a member of the State Police is a complainant or a witness, said court may tax costs for such complainant or witness in the usual manner. [1975, c. 770, §109 (AMD).]

SECTION HISTORY

1975, c. 369, §4 (AMD). 1975, c. 731, §17 (AMD). 1975, c. 770, §109 (AMD). 1975, c. 771, §263 (AMD). 1985, c. 785, §B109 (AMD).



25 §1505. Reserve corps

The chief may establish and maintain a State Police Reserve Corps. To be eligible for membership in such reserve corps, applicants shall meet such standards as may be determined by the chief; shall enlist therein for a period of not less than 3 years, and shall take the oath prescribed in Title 37-B, section 833. Upon the issuance by the Governor of the proclamation provided for in Title 37-B, section 742, the chief may order any or all of the members of the reserve corps to active duty as State Police for the duration of the proclaimed emergency or any part thereof. When ordered to active duty, members of the reserve corps shall have the same status as regular members of the State Police. [1983, c. 594, §1 (AMD).]

SECTION HISTORY

1973, c. 537, §29 (AMD). 1973, c. 625, §164 (AMD). 1983, c. 594, §1 (AMD).



25 §1505-A. Cold case homicide squad

1. Squad established. The Department of Public Safety shall establish a cold case homicide squad, referred to in this section as the "squad." The purpose of the squad is to work exclusively on unsolved murders in the State.

[ 2001, c. 439, Pt. XXXX, §1 (NEW) .]

2. Report and sunset. The Department of Public Safety shall dissolve the squad by October 30, 2004 unless directed by the Legislature to continue the squad. The Commissioner of Public Safety shall provide a report to the joint standing committee of the Legislature having jurisdiction over criminal justice matters by January 1, 2004 evaluating the success of the squad and making recommendations on continuation of the squad.

[ 2001, c. 439, Pt. XXXX, §1 (NEW) .]

SECTION HISTORY

2001, c. 439, Pt. XXXX, §1 (NEW). 2013, c. 585, §4 (AFF). 2013, c. 585, §2 (RP). 2015, c. 267, Pt. D, §1 (AFF).



25 §1506. Injury or incapacity (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 25, (NEW). 1973, c. 788, §108 (AMD). 1975, c. 594, §7 (RP).



25 §1507. --Certain state employees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 193, (NEW). 1971, c. 622, §82 (RP).



25 §1508. Criminal justice telecommunications and radio communications systems

1. Telecommunications system. The Bureau of the State Police shall provide for the installation, operation and maintenance of a criminal justice telecommunications system for the purpose of promptly collecting, exchanging and distributing information relating to criminal justice problems of the State, counties and municipalities. The system may be connected, directly or indirectly, with similar systems operated and maintained by other states or the Federal Government.

[ 1999, c. 111, §1 (NEW) .]

2. Telecommunications expenses; revenue. The Chief of the State Police shall provide for the location and maintenance of the central processing system and telecommunications lines. Federal agencies, state departments and agencies, counties and municipalities shall provide, at their own expense, the terminals, personnel and supplies for their proper operation. The Bureau of the State Police may charge the various federal agencies, state departments and agencies, counties and municipalities for the installation and maintenance of the end-user routers and modems necessary to connect to the criminal justice telecommunications system. Revenue received from federal agencies, state departments and agencies, counties and municipalities must be allocated for the purpose of funding the cost of providing the services.

[ 1999, c. 111, §1 (NEW) .]

3. Guidelines. The criminal justice telecommunications system must be installed, operated and maintained in accordance with the rules adopted by the National Law Enforcement Telecommunications System, the National Crime Information Center and the Chief of the State Police or the chief's designee. The character of the communications sent, the time, place and manner of sending messages and all matters connected with the system are under the control and management of the Chief of the State Police or the chief's designee.

[ 1999, c. 111, §1 (NEW) .]

4. Radio communications and dispatch. The Bureau of the State Police may provide, at the request of a municipality or county, radio communications and dispatch services to the municipality or county.

[ 1999, c. 111, §1 (NEW) .]

5. Radio communications and dispatch revenue. The Chief of the State Police may charge the various federal agencies, state departments and agencies, counties and municipalities for the radio communications and dispatch services. Revenue received from federal agencies, state departments and agencies, counties and municipalities must be allocated for the purpose of funding the cost of providing the services.

[ 1999, c. 111, §1 (NEW) .]

SECTION HISTORY

1985, c. 275, §1 (NEW). 1999, c. 111, §1 (RPR).



25 §1509. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 664, §R1 (NEW). 2007, c. 537, §2 (RP).



25 §1509-A. Funding

Beginning in fiscal year 2013-14, state funding for the Department of Public Safety, Bureau of State Police must be provided as follows: [2013, c. 354, Pt. F, §1 (AMD); 2013, c. 368, Pt. EEE, §1 (AMD).]

1. Highway Fund. Thirty-five percent must be allocated from the Highway Fund pursuant to Title 23, section 1653; and

[ 2013, c. 354, Pt. F, §1 (AMD); 2013, c. 368, Pt. EEE, §1 (AMD) .]

2. General Fund. Sixty-five percent must be appropriated from the General Fund.

[ 2013, c. 354, Pt. F, §1 (AMD); 2013, c. 368, Pt. EEE, §1 (AMD) .]

SECTION HISTORY

2007, c. 682, §1 (NEW). 2007, c. 682, §8 (AFF). 2013, c. 354, Pt. F, §1 (AMD). 2013, c. 368, Pt. EEE, §1 (AMD).






Chapter 192: MAINE COMPUTER CRIMES TASK FORCE

25 §1521. Maine Computer Crimes Task Force (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §QQQQ1 (NEW).






Chapter 192-A: MAINE COMPUTER CRIMES TASK FORCE

25 §1521-A. Maine Computer Crimes Task Force (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 673, §T1 (NEW). 2003, c. 673, §T2 (AFF). 2005, c. 676, §2 (RP).






Chapter 192-B: BUREAU OF CONSOLIDATED EMERGENCY COMMUNICATIONS

25 §1531. Maine Communications System Policy Board (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 678, §2 (NEW). 2007, c. 209, §§3-5 (AMD). 2009, c. 617, §§1-4 (AMD). 2013, c. 19, §2 (RP).



25 §1532. Powers and duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 678, §2 (NEW). 2013, c. 19, §3 (RP).



25 §1533. Bureau of Consolidated Emergency Communications

The Bureau of Consolidated Emergency Communications, referred to in this chapter as "the bureau," is established within the department for the provision of emergency dispatch and E-9-1-1 call-taking services to municipal, county and state government entities. [2009, c. 317, Pt. C, §1 (RPR).]

1. Coordination with the Public Utilities Commission. In accordance with a designation made by the Public Utilities Commission, the department shall provide E-9-1-1 call-taking services.

[ 2009, c. 317, Pt. C, §1 (NEW) .]

2. Director; duties. The Commissioner of Public Safety shall hire a Director of the Bureau of Consolidated Emergency Communications, referred to in this chapter as "the director." The director shall establish and carry out policies and procedures. The director shall administer the bureau to safeguard the public safety by the provision of 24-hour per day E-9-1-1 call-taking and dispatching services to first responders.

[ 2013, c. 19, §4 (AMD) .]

SECTION HISTORY

2003, c. 678, §2 (NEW). 2009, c. 317, Pt. C, §1 (RPR). 2013, c. 19, §4 (AMD).



25 §1534. Consolidated Emergency Communications Fund

The Consolidated Emergency Communications Fund is created as an enterprise fund for the deposit of any payments made by municipal, county and state governmental entities. The fund may not lapse but must be carried forward to carry out the purposes of this chapter. [2005, c. 683, Pt. D, §1 (AMD); 2005, c. 683, Pt. D, §3 (AFF).]

SECTION HISTORY

2005, c. 519, §OO1 (NEW). 2005, c. 683, §D1 (AMD). 2005, c. 683, §D3 (AFF).



25 §1535. Fees for public safety answering point services and dispatch services

The bureau, in accordance with this section, shall establish the fees that must be paid by political subdivisions for public safety answering point services and dispatch services provided by the department to those political subdivisions, including services provided pursuant to section 2923-A. All political subdivisions that are to be provided public safety answering point services and dispatch services shall provide to the bureau all information the bureau determines necessary in order to establish the fees. [2013, c. 19, §5 (AMD).]

1. Fees. The bureau shall seek to establish fees under this section that are based on the incremental costs of providing public safety answering point services and dispatch services to political subdivisions.

[ 2013, c. 19, §5 (AMD) .]

2. Base funding level. In order to determine incremental costs under subsection 1, the bureau shall first establish a base funding level, consistent with the department's legislatively approved budget for public safety answering point services and dispatch services, required to provide public safety answering point services and dispatch services to State Government entities. The base funding level must be based on services provided by the department prior to the provision of emergency dispatch and E-9-1-1 call-taking services to municipal and county governments as a result of actions taken by the bureau under section 1533. The base funding level must be excluded by the bureau from its determination of incremental costs under subsection 1.

[ 2013, c. 19, §5 (AMD) .]

3. Consideration of population. If a fee established under this section for a political subdivision is based in whole or in part on population, the population of the political subdivision may not include persons held at a correctional facility, as defined in Title 34-A, section 1001, subsection 6, within the political subdivision.

[ 2011, c. 505, §2 (NEW) .]

SECTION HISTORY

2007, c. 622, §1 (NEW). 2009, c. 617, §5 (AMD). 2011, c. 505, §2 (AMD). 2013, c. 19, §5 (AMD).






Chapter 193: STATE BUREAU OF IDENTIFICATION

25 §1541. Commanding officer

1. Appointment. The Chief of the State Police shall appoint a person who has knowledge of the various standard identification systems and Maine court procedure to be commanding officer of the State Bureau of Identification, heretofore established within the Bureau of State Police.

[ 1975, c. 763, §4 (NEW) .]

2. Personnel. The Chief of the State Police may delegate members of the State Police to serve in the bureau upon request of the commanding officer. The commanding officer shall have the authority to hire such civilian personnel, subject to the Civil Service Law and the approval of the Chief of the State Police, as he may deem necessary.

[ 1985, c. 785, Pt. B, §110 (AMD) .]

3. Cooperation with other bureaus. The commanding officer shall cooperate with similar bureaus in other states and with the national bureau in the Department of Justice in Washington, D. C. and he shall develop and carry on an interstate, national and international system of identification.

A. Notwithstanding chapter 199, the commanding officer shall ensure that the fingerprints and descriptive information of any person that have been submitted to the Federal Bureau of Investigation for the purpose of conducting a criminal history record check for noncriminal justice purposes through the interstate identification index system, as defined in section 1703, subsection 12, are not retained by the Federal Bureau of Investigation, are used solely for the purpose of providing a response to the record check and are not disseminated prior to destruction. The commanding officer shall immediately report any retention or dissemination by the Federal Bureau of Investigation of the fingerprints or descriptive information of any person to the joint standing committee of the Legislature having jurisdiction over criminal justice matters, and upon the receipt of such a report, that committee shall meet to consider renunciation, pursuant to section 1710, of the State's participation in the National Crime Prevention and Privacy Compact, chapter 199. [2001, c. 372, §1 (NEW).]

B. Notwithstanding chapter 199, the fingerprints and descriptive information of any person that have been submitted to the Federal Bureau of Investigation for the purpose of conducting a criminal history record check for noncriminal justice purposes through the interstate identification index system, as defined in section 1703, subsection 12, are not a criminal history record, as defined by section 1703, subsection 5, or criminal history record information, as defined by Title 16, section 703, subsection 3, and such submittal is not an activity related to criminal justice, as defined by section 1703, subsection 6, or the administration of criminal justice, as defined by Title 16, section 703, subsection 1. [2013, c. 267, Pt. B, §21 (AMD).]

C. The commanding officer shall report to the Federal Bureau of Investigation, National Instant Criminal Background Check System a court's finding, upon the commanding officer's receipt of an abstract from a court that a person has been:

(1) Committed involuntarily to a hospital pursuant to an order of the District Court under Title 34-B, section 3864 because the person was found to present a likelihood of serious harm, as defined under Title 34-B, section 3801, subsection 4-A, paragraphs A to D;

(2) Found not criminally responsible by reason of insanity with respect to a criminal charge; or

(3) Found not competent to stand trial with respect to a criminal charge.

The commanding officer may adopt rules to implement the requirements of this paragraph. Rules adopted pursuant to this paragraph are routine technical rules, as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 651, §2 (AMD).]

[ 2013, c. 267, Pt. B, §21 (AMD) .]

4. Rules and regulations. The commanding officer shall make and forward to all persons charged with any duty or responsibility under this section and sections 1542-A, 1544, 1547 and 1549 rules, regulations and forms for the taking, filing, preserving and distributing of fingerprints and other juvenile crime and criminal history record information as provided in this chapter. Before becoming effective, such rules, regulations and forms are to be approved by the Attorney General.

[ 1999, c. 260, Pt. B, §1 (AMD); 1999, c. 260, Pt. B, §18 (AFF) .]

4-A. Responsibility for the collection and maintenance of criminal history record information and juvenile crime information. The commanding officer shall collect and maintain:

A. Fingerprints and other criminal history record information pertinent to the identification of individuals who have been arrested as fugitives from justice or who have been arrested or charged with any criminal offense under the laws of this State except a violation of Title 12 or 29-A that is a Class D or E crime other than an alcohol-related or drug-related offense. For purposes of this paragraph, an "alcohol-related or drug-related offense" is a Class D crime that involves hunting while under the influence of intoxicating liquor or drugs or with an excessive alcohol level or the operation or attempted operation of a motorcraft, all-terrain vehicle, snowmobile or motor vehicle while under the influence of intoxicating liquor or drugs or with an excessive alcohol level. The commanding officer may collect and maintain fingerprints and other criminal history record information that may be related to other criminal offenses or to the performance of the commanding officer's obligations under state laws and under agreements with agencies of the United States or any other jurisdiction; and [2009, c. 447, §23 (AMD).]

B. Fingerprints and other juvenile crime information pertinent to the identification of individuals who have been taken into custody for juvenile crimes under a uniform interstate compact on juveniles or who have been arrested or charged with juvenile crimes under the laws of this State. The commanding officer may collect and maintain fingerprints and other juvenile crime information that may be related to other juvenile crimes or to the performance of the commanding officer's obligations under state laws and under agreements with agencies of the United States or any other jurisdiction. [1999, c. 260, Pt. B, §2 (NEW); 1999, c. 260, Pt. B, §18 (AFF).]

[ 2009, c. 447, §23 (AMD) .]

5. Apparatus and materials. The Chief of the State Police shall supply such bureau with the necessary apparatus and materials for collecting, filing, preserving and distributing criminal history record information.

[ 1975, c. 763, §4 (NEW) .]

6. Establishment of fees. The State Bureau of Identification may charge a fee to individuals, nongovernmental organizations, governmental organizations that are engaged in licensing and governmental organizations that are not a governmental entity of the State, a county of the State or a municipality of the State for each criminal history record check requested for noncriminal justice purposes pursuant to Title 16, chapter 7. The requestor shall provide a name and date of birth for each record being requested. A request made pursuant to 5 United States Code, Section 9101 must be accompanied by fingerprints. A governmental organization that is engaged in licensing may charge an applicant for the cost of the criminal history record check. The commissioner shall establish a schedule of fees that covers the cost of providing these services. One dollar of each fee generated under this subsection must be deposited to the Other Special Revenue Funds account within the Bureau of State Police to offset the cost of maintenance and replacement of both hardware and software associated with the criminal history record check system. The remaining revenues generated from these fees must be credited to the General Fund.

Notwithstanding any other provision of law, the full fee charged for fingerprint-supported criminal history record checks fees as collected pursuant to Title 20-A, section 6103, subsection 3-A must be deposited in the State Police program, Other Special Revenue Funds account for the purpose of funding the costs of the Department of Public Safety to administer the criminal history record check program. Notwithstanding any provision of law, all fees associated with any criminal history record check requirements established after July 1, 2015 must be deposited in a dedicated revenue account for the purposes of paying costs incurred by the Department of Public Safety, State Bureau of Identification to conduct such checks.

[ 2015, c. 267, Pt. SSS, §4 (AMD) .]

7. Fees to obtain fingerprints for noncriminal justice background checks. Unless otherwise provided by law, an applicant shall pay a one-time processing fee of $25 to the Department of Public Safety to offset the expenses incurred by the department to obtain fingerprints to be used for conducting state and national criminal history record checks for noncriminal justice purposes when the State Bureau of Identification is required to retain the fingerprints.

[ 1999, c. 110, §3 (NEW) .]

8. Carrying balance. Any unencumbered balance from funds appropriated from the General Fund to accomplish the purpose of Title 20-A, section 6103 may not lapse but must be carried forward to be used for the same purpose.

[ 1999, c. 791, §6 (NEW) .]

9. Compact council rules. The commanding officer shall cause a copy of any rule or procedure adopted by the compact council established under section 1707 that governs the use of the interstate identification index system, as defined in section 1703, subsection 12, to be provided to the joint standing committee of the Legislature having jurisdiction over criminal justice matters.

[ 2001, c. 372, §2 (NEW) .]

SECTION HISTORY

1971, c. 592, §37 (AMD). 1975, c. 763, §4 (RPR). 1985, c. 785, §B110 (AMD). 1987, c. 421, (AMD). 1987, c. 512, §1 (AMD). 1995, c. 65, §A73 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 110, §3 (AMD). 1999, c. 260, §§B1,2 (AMD). 1999, c. 260, §B18 (AFF). 1999, c. 401, §W1 (AMD). 1999, c. 791, §6 (AMD). 2001, c. 372, §§1,2 (AMD). 2001, c. 552, §1 (AMD). 2003, c. 20, §R8 (AMD). 2003, c. 451, §S1 (AMD). 2007, c. 539, Pt. PPP, §1 (AMD). 2007, c. 670, §16 (AMD). 2009, c. 447, §23 (AMD). 2009, c. 651, §2 (AMD). 2013, c. 267, Pt. B, §§21, 22 (AMD). 2015, c. 267, Pt. SSS, §4 (AMD).



25 §1542. Recording of fingerprints; photographs; palm prints (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §5 (RPR). 1981, c. 493, §2 (AMD). 1987, c. 512, §2 (RP).



25 §1542-A. Appointment

1. Duty to take fingerprints. The law enforcement agency designated in subsection 3 shall take the fingerprints of any person:

A. Charged with the commission of a criminal offense except a violation of Title 12 or 29-A that is a Class D or E crime other than an alcohol-related or drug-related offense, as defined in section 1541, subsection 4-A, paragraph A; [1999, c. 260, Pt. B, §3 (AMD); 1999, c. 260, Pt. B, §18 (AFF).]

B. Arrested as a fugitive from justice or taken into custody for a juvenile crime pursuant to a uniform interstate compact on juveniles; [1999, c. 260, Pt. B, §4 (AMD); 1999, c. 260, Pt. B, §18 (AFF).]

C. Named on a search warrant which directs that such person's fingerprints be taken; [1987, c. 512, §3 (NEW).]

D. Named in a Maine Rules of Criminal Procedure 16A order which directs that such person's fingerprints be taken; [1987, c. 512, §3 (NEW).]

E. Who dies under circumstances of death constituting a medical examiner case under Title 22, section 3025, if sought pursuant to Title 22, section 3028, subsection 3 or at the request of the Chief Medical Examiner or the Attorney General; [1999, c. 790, Pt. A, §30 (RPR).]

F. Whose fingerprints have been ordered by a court; [1999, c. 260, Pt. B, §6 (AMD); 1999, c. 260, Pt. B, §18 (AFF).]

G. Who is a teacher or educational personnel applicant subject to Title 20-A, section 6103; [2001, c. 52, §4 (AMD).]

H. Charged with the commission of a juvenile crime; [2013, c. 546, §1 (AMD).]

I. Who is a prospective adoptive parent not the biological parent as required under Title 18-A, section 9-304, subsection (a-1); [2015, c. 300, Pt. B, §1 (AMD).]

J. Who has applied for employment with the Department of Administrative and Financial Services, Bureau of Revenue Services and whose fingerprints have been required by the State Tax Assessor pursuant to Title 36, section 194-B; [2015, c. 300, Pt. B, §2 (AMD).]

K. Who has applied for employment with the Department of Administrative and Financial Services, Bureau of Revenue Services, Office of Tax Policy and whose fingerprints have been required by the Associate Commissioner for Tax Policy pursuant to Title 36, section 194-B; or [2015, c. 300, Pt. B, §3 (NEW).]

L. Who is assigned to provide services to the Department of Administrative and Financial Services, Bureau of Revenue Services pursuant to a contract or subcontract for services to the bureau and whose fingerprints have been required by the State Tax Assessor pursuant to Title 36, section 194-C. [2015, c. 300, Pt. B, §3 (NEW).]

[ 2015, c. 300, Pt. B, §§1-3 (AMD) .]

2. Palm prints, footprints and photographs. Whenever fingerprints are to be taken pursuant to subsection 1, paragraph A, B or G, palm prints, footprints and photographs may also be taken. Whenever palm prints, footprints or photographs are ordered to be obtained pursuant to subsection 1, paragraph C, D or F or are sought pursuant to paragraph E, the palm prints, footprints or photographs must be taken.

[ 1999, c. 260, Pt. B, §9 (AMD); 1999, c. 260, Pt. B, §18 (AFF) .]

3. Duty to take fingerprints. The duty to take fingerprints is imposed as follows.

A. The law enforcement agency having primary responsibility for the criminal investigation and prosecution shall take or cause to be taken the fingerprints of the person named in subsection 1, paragraph A. If the offender is subjected to a custodial arrest, fingerprints shall be taken prior to that person being released from custody. If the offender is summonsed to appear or, relative to a Class D or Class E crime, released at the scene by a law enforcement officer after taking the personal recognizance of any such person for his appearance, fingerprints shall be taken within 5 days at a time and place specified by the responsible agency. The offender shall appear at the specified time and place and shall submit to the process. To the extent possible, the fingerprinting shall occur prior to arraignment. At the time of arraignment, the court shall inquire as to whether fingerprints have been taken or as to whether arrangements have been made for fingerprinting. If this has not occurred, the court shall instruct both the responsible law enforcement agency and the person charged as to their respective obligations in this regard. [1987, c. 512, §3 (NEW).]

B. The law enforcement agency that arrests a fugitive from justice or takes a person into custody for a juvenile crime pursuant to a uniform interstate compact on juveniles shall take or cause to be taken the fingerprints of that person. [1999, c. 260, Pt. B, §10 (AMD); 1999, c. 260, Pt. B, §18 (AFF).]

C. The law enforcement agency having primary responsibility for the criminal investigation and prosecution shall take or cause to be taken the fingerprints of the person named in subsection 1, paragraph D. [1987, c. 512, §3 (NEW).]

D. The law enforcement agency or individual identified in the warrant or order shall take or cause to be taken the fingerprints of the person named in subsection 1, paragraph C or F. [1987, c. 512, §3 (NEW).]

E. The law enforcement agency of which the request is made shall take or cause to be taken the fingerprints of the person named in subsection 1, paragraph E. [1987, c. 512, §3 (NEW).]

F. The Maine State Police shall take or cause to be taken the fingerprints of the person named in subsection 1, paragraph G, at the request of that person and upon payment of the expenses specified under Title 20-A, section 6103, subsection 3-A. [2005, c. 457, Pt. CC, §5 (AMD).]

G. The law enforcement agency that has primary responsibility for the investigation and prosecution of the juvenile offense shall take or cause to be taken the fingerprints of the person named in subsection 1, paragraph H. If the juvenile is arrested, fingerprints must be taken prior to that person's being released from custody. If a juvenile court proceeding is commenced against a person without a juvenile arrest having been made, fingerprints must be taken within 5 days of the filing of the petition at a time and place specified by the responsible agency after consulting with the juvenile community corrections officer. The juvenile shall appear at the specified time and place and shall submit to the process. [2001, c. 667, Pt. A, §44 (AMD).]

H. The State Police shall take or cause to be taken the fingerprints of the person named in subsection 1, paragraph I, at the request of that person and upon payment of the expenses specified under Title 18-A, section 9-304, subsection (a-1), paragraph (2), subparagraph (iii). [2001, c. 52, §7 (NEW).]

I. Trained personnel of the Department of Public Safety, Gambling Control Board shall take fingerprints of a person seeking licensure under Title 8, chapter 31. [2005, c. 663, §14 (NEW).]

J. The State Police shall take or cause to be taken the fingerprints of the person named in subsection 1, paragraph J, at the request of that person and upon payment of the expenses by the Department of Administrative and Financial Services, Bureau of Revenue Services as specified under Title 36, section 194-B, subsection 2. [2013, c. 546, §4 (NEW).]

K. The State Police shall take or cause to be taken the fingerprints of the person named in subsection 1, paragraph K or L at the request of that person and upon payment of the expenses by the Department of Administrative and Financial Services, Bureau of Revenue Services as required by Title 36, section 194-C, subsection 2. [2015, c. 300, Pt. B, §4 (NEW).]

[ 2015, c. 300, Pt. B, §4 (AMD) .]

4. Duty to submit to State Bureau of Identification. It is the duty of the law enforcement agency taking the fingerprints as required by subsection 3, paragraphs A, B and G to transmit immediately to the State Bureau of Identification the criminal fingerprint record. Fingerprints taken pursuant to subsection 1, paragraph C, D, E or F or pursuant to subsection 5 may not be submitted to the State Bureau of Identification unless an express request is made by the commanding officer of the State Bureau of Identification. Fingerprints taken pursuant to subsection 1, paragraph G must be transmitted immediately to the State Bureau of Identification to enable the bureau to conduct state and national criminal history record checks for the Department of Education. The bureau may not use the fingerprints for any purpose other than that provided for under Title 20-A, section 6103. The bureau shall retain the fingerprints, except as provided under Title 20-A, section 6103, subsection 9. Fingerprints taken pursuant to subsection 1, paragraph I and subsection 3, paragraph I must be transmitted immediately to the State Bureau of Identification to enable the bureau to conduct state and national criminal history record checks for the court and the Department of Public Safety, Gambling Control Board, respectively. Fingerprints taken pursuant to subsection 1, paragraph J, K or L must be transmitted immediately to the State Bureau of Identification to enable the bureau to conduct state and national criminal history record checks for the Department of Administrative and Financial Services, Bureau of Revenue Services.

[ 2015, c. 300, Pt. B, §5 (AMD) .]

5. Right to take fingerprints. A law enforcement officer designated in subsection 7 may take the fingerprints of any person:

A. [1999, c. 260, Pt. B, §18 (AFF); 1999, c. 260, Pt. B, §13 (RP).]

B. Charged with the commission of a criminal offense found in Title 12 or 29-A that is a Class D or E crime but is not an alcohol-related or drug-related offense as defined in section 1541, subsection 4-A, paragraph A; [1999, c. 260, Pt. B, §14 (AMD); 1999, c. 260, Pt. B, §18 (AFF).]

C. Who is in a state correctional facility or county institution or facility in execution of a sentence for a crime or in execution of an order involving an institutional disposition for a juvenile crime; or [1987, c. 512, §3 (NEW).]

D. Who voluntarily submits to fingerprinting for any law enforcement purpose. [1987, c. 512, §3 (NEW).]

[ 1999, c. 260, Pt. B, §§13, 14 (AMD); 1999, c. 260, Pt. B, §18 (AFF) .]

6. Palm prints, footprints and photographs. Whenever fingerprints are taken pursuant to subsection 5, paragraph B or C, palm prints, footprints and photographs may also be taken. In addition, palm prints, footprints or photographs may also be taken for any law enforcement purpose when a person voluntarily submits to them.

[ 1999, c. 260, Pt. B, §15 (AMD); 1999, c. 260, Pt. B, §18 (AFF) .]

7. Upon whom the right to take fingerprints is given. Any law enforcement officer may take or cause to be taken the fingerprints of any person named in subsection 5. Any corrections officer or the person in charge of a state correctional facility or county institution or facility may take or cause to be taken the fingerprints of any person named in subsection 5, paragraph C or D.

[ 1987, c. 512, §3 (NEW) .]

8. Fingerprint record forms. Fingerprints taken pursuant to subsection 1, paragraphs A, B as to a person arrested as a fugitive from justice and D and subsection 5, paragraphs B, C and D must be taken on a form furnished by the State Bureau of Identification, such form to be known as the Criminal Fingerprint Record. Fingerprints taken pursuant to subsection 1, paragraphs E, F and G must be taken on a form furnished by the bureau, such form to be known as the Noncriminal Fingerprint Record. Fingerprints taken pursuant to subsection 1, paragraphs B as to a person taken into custody for a juvenile crime pursuant to a uniform interstate compact on juveniles and H must be taken on a form furnished by the State Bureau of Identification, such form to be known as the Juvenile Crime Fingerprint Record. Fingerprints taken pursuant to subsection 1, paragraph C or F must be taken upon the form appropriate for that purpose.

[ 1999, c. 260, Pt. B, §16 (AMD); 1999, c. 260, Pt. B, §18 (AFF) .]

SECTION HISTORY

1987, c. 512, §3 (NEW). 1991, c. 548, §A22 (AMD). 1995, c. 65, §§A74,75 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 110, §§4-9 (AMD). 1999, c. 260, §§B3-16 (AMD). 1999, c. 260, §B18 (AFF). 1999, c. 790, §A30 (AMD). 1999, c. 791, §7 (AMD). 2001, c. 52, §§4-8 (AMD). 2001, c. 667, §A44 (AMD). 2005, c. 457, §CC5 (AMD). 2005, c. 663, §§14,15 (AMD). 2013, c. 546, §§1-5 (AMD). 2015, c. 300, Pt. B, §§1-5 (AMD).



25 §1543. Officers to furnish information (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 707, (AMD). 1975, c. 763, §6 (RP).



25 §1544. Uniform crime reporting

It shall be the duty of all state, county and municipal law enforcement agencies, including those employees of the University of Maine System appointed to act as policemen, to submit to the State Bureau of Identification uniform crime reports, to include such information as is necessary to establish a Criminal Justice Information System and to enable the commanding officer to comply with section 1541, subsection 3. It shall be the duty of the bureau to prescribe the form, general content, time and manner of submission of such uniform crime reports. The bureau shall correlate the reports submitted to it and shall compile and submit to the Governor and Legislature annual reports based on such reports. A copy of such annual reports shall be furnished to all law enforcement agencies. [1985, c. 779, §67 (AMD).]

The bureau shall establish a category for abuse by adults of family or household members, a category for cruelty to animals and a category for crimes that manifest evidence of prejudice based on race, religion, disability, sexual orientation or ethnicity that are supplementary to its other reported information. The bureau shall prescribe the information to be submitted in the same manner as for all other categories of the uniform crime reports. [2001, c. 399, §6 (AMD).]

SECTION HISTORY

1975, c. 763, §7 (RPR). 1979, c. 578, §§6,7 (AMD). 1979, c. 677, §18 (AMD). 1983, c. 583, §26 (AMD). 1985, c. 779, §67 (AMD). 1987, c. 515, §3 (AMD). 1987, c. 695, §6 (AMD). 1991, c. 206, §1 (AMD). 1991, c. 206, §2 (AFF). 1997, c. 47, §1 (AMD). 2001, c. 399, §6 (AMD).



25 §1545. Cooperation with local officials (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §8 (RP).



25 §1546. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §8 (RP).



25 §1547. Courts to submit criminal records to the State Bureau of Identification

At the conclusion of a juvenile court proceeding or at the conclusion of a prosecution for a criminal offense except a violation of Title 12 or Title 29-A that is a Class D or E crime other than a Class D crime that involves hunting while under the influence of intoxicating liquor or drugs or with an excessive alcohol level or the operation or attempted operation of a watercraft, all-terrain vehicle, snowmobile or motor vehicle while under the influence of intoxicating liquor or drugs or with an excessive alcohol level, the court shall transmit to the State Bureau of Identification an abstract duly authorized on forms provided by the bureau. [2009, c. 447, §24 (AMD).]

SECTION HISTORY

1987, c. 281, §3 (RPR). 1995, c. 65, §A76 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 260, §B18 (AFF). 1999, c. 260, §B17 (RPR). 2009, c. 447, §24 (AMD).



25 §1548. Fingerprinting of school children (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 5, (RP).



25 §1549. Request for fingerprints; fee

The State Police, the sheriffs and the chiefs of police in each of the cities and towns may take or cause to be taken and, upon payment of a $3 fee, may take or cause to be taken the fingerprints or palm prints, or fingerprints and palm prints, of any person who requests that the person's fingerprints or palm prints, or fingerprints and palm prints, be taken. [2001, c. 552, §2 (AMD).]

Such fingerprints and palm prints must be taken on a form provided by the requesting person or, if the person does not provide a form, upon the Noncriminal Fingerprint Record. Fingerprints, palm prints or demographic information taken or collected pursuant to this section, or copies thereof, may not be retained by the taker. The fingerprints, palm prints or demographic information must be forwarded to the State Bureau of Identification if required by statute or if the requestor requests that the fingerprints, palm prints or demographic information be forwarded to the State Bureau of Identification for the purpose of obtaining a criminal history record check. [2001, c. 552, §2 (AMD).]

SECTION HISTORY

1973, c. 788, §109 (AMD). 1975, c. 763, §9 (RPR). 1975, c. 771, §264 (AMD). 1977, c. 78, §159 (RPR). 1993, c. 235, §1 (AMD). 2001, c. 552, §2 (AMD).



25 §1550. Violations

Any person who fails to comply with the provisions of section 1542-A, subsection 1 or 3, or with the provisions of section 1542-A, subsection 4, imposing a duty to transmit criminal fingerprint records to the State Bureau of Identification, or with the provisions of sections 1544, 1547 or 1549 commits a civil violation for which a fine of not more than $100 may be adjudged. [2003, c. 510, Pt. B, §9 (AMD).]

SECTION HISTORY

1975, c. 763, §10 (NEW). 2003, c. 510, §B9 (AMD).






Chapter 194: DNA DATA BASE AND DATA BANK ACT

25 §1571. Short title

This chapter may be known and cited as the "DNA Data Base and Data Bank Act." [1995, c. 457, §1 (NEW).]

SECTION HISTORY

1995, c. 457, §1 (NEW).



25 §1572. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 457, §1 (NEW).]

1. CODIS. "CODIS" means the Federal Bureau of Investigation's national DNA identification index system that allows for storage and exchange of DNA records submitted by state and local forensic DNA laboratories and is derived from the Combined DNA Index System.

[ 1995, c. 457, §1 (NEW) .]

2. Crime lab. "Crime lab" means the Maine State Police Crime Laboratory located in Augusta.

[ 1995, c. 457, §1 (NEW) .]

3. DNA. "DNA" means deoxyribonucleic acid.

[ 1995, c. 457, §1 (NEW) .]

4. DNA analysis. "DNA analysis" means DNA typing tests that derive identification information specific to a person from that person's DNA.

[ 1995, c. 457, §1 (NEW) .]

5. DNA record. "DNA record" means DNA identification information obtained from DNA analysis and stored in the state DNA data base or CODIS.

[ 1995, c. 457, §1 (NEW) .]

6. DNA sample. "DNA sample" means a biological sample provided by a person convicted or a juvenile adjudicated of one of the offenses listed in this chapter or submitted to the crime lab for analysis pursuant to a criminal investigation.

[ 2003, c. 393, §1 (AMD) .]

7. FBI. "FBI" means the Federal Bureau of Investigation of the United States Department of Justice.

[ 1995, c. 457, §1 (NEW) .]

7-A. Juvenile. "Juvenile" means any person who has not attained 18 years of age.

[ 2003, c. 393, §2 (NEW) .]

8. State DNA data base. "State DNA data base" means the DNA identification record system administered by the Chief of the State Police.

[ 1995, c. 457, §1 (NEW) .]

9. State DNA data bank. "State DNA data bank" means the repository of DNA samples maintained by the Chief of the State Police at the crime lab collected pursuant to this chapter.

[ 1995, c. 457, §1 (NEW) .]

SECTION HISTORY

1995, c. 457, §1 (NEW). 2003, c. 393, §§1,2 (AMD).



25 §1573. Responsibility for DNA identification record system; procedural compatibility with the FBI

1. Responsibility for system. The Chief of the State Police is responsible for DNA analysis and establishing, managing and administering the state DNA data base and the state DNA data bank to support law enforcement and for liaison with the FBI regarding the State's participation in CODIS. The state DNA data base must be physically located at the crime lab or at State Police Headquarters in Augusta. The state DNA data bank must be physically located at the crime lab.

[ 1997, c. 608, §1 (AMD) .]

2. Procedural compatibility. The state DNA data base established by the Chief of the State Police must be compatible with procedures specified by the FBI, including use of comparable test procedures, laboratory equipment, supplies and computer software.

[ 1995, c. 457, §1 (NEW) .]

3. DNA analysis. Notwithstanding subsection 1, the Chief of the State Police is not required to collect or analyze DNA samples collected pursuant to section 1574 unless adequate funding is available.

[ 1995, c. 457, §1 (NEW) .]

SECTION HISTORY

1995, c. 457, §1 (NEW). 1997, c. 608, §1 (AMD).



25 §1574. Biological sample required for DNA analysis upon conviction or adjudication

1. Conviction subsequent to effective date. A person convicted, on or after January 1, 1996 and before October 1, 2001, of a crime listed in subsection 4 or a person convicted on or after October 1, 2001, of a crime listed in subsection 5 shall submit to having a DNA sample taken and at the time of sentencing the court shall enter an order directing that the DNA sample be taken. If the convicted person's sentence includes a straight term of imprisonment or a split term of imprisonment, the DNA sample may be taken at any time following the commencement of the straight term or initial unsuspended portion of the term of imprisonment. If the convicted person's sentence includes a period of probation but no immediate imprisonment, the DNA sample may be taken at any time following commencement of the probation period as directed by the probation officer. If the convicted person's sentence includes a period of probation, the court may attach the duty to submit to having a DNA sample taken as a condition of probation.

[ 2003, c. 393, §3 (AMD) .]

2. Conviction prior to effective date. A person convicted and incarcerated prior to January 1, 1996, as a result of a conviction for a crime listed in subsection 4, must have a DNA sample taken before release from the corrections system.

[ 2003, c. 393, §3 (AMD) .]

3. Juvenile offenders.

[ 2001, c. 325, §3 (RP) .]

3-A. Juveniles. A juvenile adjudicated on or after October 1, 2003 of a juvenile crime that, if committed by an adult, would constitute an offense listed in subsection 6 is subject to the requirements of this section.

[ 2003, c. 393, §3 (NEW) .]

4. Applicable offenses for persons convicted after January 1, 1996 and before October 1, 2001. This section applies to a person convicted after January 1, 1996 and before October 1, 2001 of one or more of the following offenses or an attempt of one or more of the following offenses:

A. Murder or criminal homicide in the first or 2nd degree; [1997, c. 608, §3 (AMD).]

B. Felony murder; [1995, c. 457, §1 (NEW).]

C. Manslaughter; [1995, c. 457, §1 (NEW).]

D. Aggravated assault; [1995, c. 457, §1 (NEW).]

D-1. Elevated aggravated assault; [1997, c. 608, §3 (NEW).]

E. Gross sexual assault, including that formerly denominated as gross sexual misconduct; [1997, c. 608, §3 (AMD).]

E-1. Rape; [1997, c. 608, §3 (NEW).]

F. Sexual abuse of a minor; [1995, c. 457, §1 (NEW).]

G. Unlawful sexual contact; [1995, c. 457, §1 (NEW).]

G-1. Visual sexual aggression against a child; [1997, c. 608, §3 (NEW).]

G-2. Sexual misconduct with a child under 14 years of age; [1997, c. 608, §3 (NEW).]

H. Kidnapping; [1995, c. 457, §1 (NEW).]

I. Criminal restraint; [1995, c. 457, §1 (NEW).]

J. Burglary; [1995, c. 457, §1 (NEW).]

K. Robbery; [1995, c. 457, §1 (NEW).]

L. Arson; [1995, c. 457, §1 (NEW).]

M. Aggravated criminal mischief; or [1995, c. 457, §1 (NEW).]

N. Any lesser included offense of any crime identified in paragraphs A to M if the greater offense is initially charged. "Lesser included offense" has the same meaning as in Title 17-A, section 13-A. [1995, c. 457, §1 (NEW).]

[ RR 2003, c. 1, §23 (COR) .]

5. Applicable offenses for persons convicted on or after October 1, 2001. Except as provided in paragraph G-1, this section applies to a person convicted on or after October 1, 2001 of one or more of the following offenses or an attempt of one or more of the following offenses:

A. Murder; [2001, c. 325, §5 (NEW).]

B. A Class A, B or C crime; [2001, c. 325, §5 (NEW).]

C. Sexual abuse of a minor; [2001, c. 325, §5 (NEW).]

D. Unlawful sexual contact; [2001, c. 325, §5 (NEW).]

E. Visual sexual aggression against a child; [2001, c. 325, §5 (NEW).]

F. Sexual contact with a child under 14 years of age; [2001, c. 325, §5 (NEW).]

G. Solicitation of a child by a computer to commit a prohibited act; [2011, c. 597, §5 (AMD).]

G-1. Solicitation of a child to commit a prohibited act on or after October 1, 2012; or [2011, c. 597, §5 (NEW).]

H. Any lesser included offense of any crime identified in paragraphs A to G if the greater offense is initially charged. "Lesser included offense" has the same meaning as in Title 17-A, section 13-A. [2001, c. 325, §5 (NEW).]

[ 2011, c. 597, §5 (AMD) .]

6. Applicable offenses for juveniles adjudicated on or after October 1, 2003. This section applies to a juvenile adjudicated on or after October 1, 2003 of committing a juvenile crime that, if committed by an adult, would constitute one or more of the following offenses or an attempt of one or more of the following offenses:

A. Murder; [2003, c. 393, §3 (NEW).]

B. Felony murder; [2003, c. 393, §3 (NEW).]

C. Manslaughter; [2003, c. 393, §3 (NEW).]

D. Aggravated assault; [2003, c. 393, §3 (NEW).]

E. Elevated aggravated assault; [2003, c. 393, §3 (NEW).]

F. Gross sexual assault; [2003, c. 393, §3 (NEW).]

G. Unlawful sexual contact; [2003, c. 393, §3 (NEW).]

H. Kidnapping; [2003, c. 393, §3 (NEW).]

I. Criminal restraint; [2003, c. 393, §3 (NEW).]

J. Burglary; [2003, c. 393, §3 (NEW).]

K. Robbery; [2003, c. 393, §3 (NEW).]

L. Arson; [2003, c. 393, §3 (NEW).]

M. Aggravated criminal mischief; or [2003, c. 393, §3 (NEW).]

N. Causing a catastrophe. [2003, c. 393, §3 (NEW).]

[ RR 2003, c. 1, §24 (COR) .]

SECTION HISTORY

1995, c. 457, §1 (NEW). 1997, c. 608, §§2,3 (AMD). 2001, c. 325, §§1-5 (AMD). RR 2003, c. 1, §§23,24 (COR). 2003, c. 393, §3 (AMD). 2011, c. 597, §5 (AMD).



25 §1574-A. Collection from person convicted prior to January 1, 1996 who reoffends (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 294, §1 (NEW). 2011, c. 221, §1 (RP).



25 §1575. Procedure for collection of biological sample for DNA analysis

1. Collection equipment. The crime lab shall provide collection equipment or a kit for the collection of a biological sample required by section 1574 to persons authorized to collect samples.

[ 2003, c. 393, §4 (AMD) .]

2. Person to draw blood sample. Only a duly licensed physician, physician assistant, registered nurse, licensed practical nurse, person certified by the Department of Health and Human Services or person whose occupational license or training allows that person to draw blood samples may draw a blood sample for DNA analysis.

[ 2003, c. 393, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2-A. Person to collect biological sample. A person described in subsection 2, a corrections officer or other staff member of a county jail or Department of Corrections facility who is designated by the sheriff or jail administrator of that county jail or by the Commissioner of Corrections and is trained to collect biological samples, a probation officer or a juvenile community corrections officer may collect a biological sample that is not a blood sample.

[ 2005, c. 329, §5 (AMD) .]

3. Liability. A person authorized under this section to draw blood or collect other biological samples is not liable for damages or liable for the act of drawing blood or collecting another biological sample for DNA analysis when that person exercises due care in drawing blood or collecting the biological sample.

[ 2003, c. 393, §4 (AMD) .]

4. Crime lab. All biological samples collected pursuant to this Act must be forwarded to the crime lab for DNA analysis.

[ 2003, c. 393, §4 (AMD) .]

SECTION HISTORY

1995, c. 457, §1 (NEW). 1997, c. 608, §4 (AMD). 2003, c. 393, §4 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 329, §5 (AMD).



25 §1576. Procedure for collection; conducting DNA analysis

The Chief of the State Police may adopt rules governing the procedures to be used in the collection, submission, identification, analysis and storage of DNA samples and the results of the typing of biological samples submitted pursuant to this Act. The biological sample must be securely stored in the state DNA data bank. The results of the typing of the biological samples must be securely stored in the state DNA data base. [2003, c. 393, §5 (AMD).]

SECTION HISTORY

1995, c. 457, §1 (NEW). 2003, c. 393, §5 (AMD).



25 §1577. DNA records

1. Confidentiality. All DNA records are confidential and may not be disclosed to any person or agency unless disclosure is authorized by this section.

[ 1995, c. 457, §1 (NEW) .]

2. Access to records. The following persons or agencies may have access to DNA records:

A. Local, county, state and federal criminal justice and law enforcement agencies, including forensic laboratories serving the agencies, for identification purposes that further official criminal investigations; [1995, c. 457, §1 (NEW).]

B. The FBI for storage and maintenance of CODIS; [1995, c. 457, §1 (NEW).]

C. Medical examiners and coroners for the purpose of identifying remains; and [1995, c. 457, §1 (NEW).]

D. A person who has been identified and charged with a criminal offense or a juvenile crime as a result of a search of DNA records stored in the state DNA data base. A person who has been identified and charged with a criminal offense or a juvenile crime has access only to that person's records and any other records that person is entitled to under the Maine Rules of Evidence. [2003, c. 393, §6 (AMD).]

[ 2003, c. 393, §6 (AMD) .]

3. Statistical interpretation. Notwithstanding subsections 1 and 2, DNA records may be released to advance DNA analysis methods and support statistical interpretation of DNA analysis, including development of population data bases, if personal identifying information is removed from DNA records prior to the release of those records.

[ 1995, c. 457, §1 (NEW) .]

4. Expungement. A person whose DNA record has been stored in the state DNA data base may petition the Superior Court for expungement on the ground that the conviction or adjudication justifying the inclusion of the DNA record in the state DNA data base has been reversed or dismissed. Upon receipt of an expungement order and a certified copy of the order reversing and dismissing the conviction or adjudication, the Chief of the State Police shall purge from the state DNA data base the DNA record and all identifiable information resulting exclusively from the reversed conviction or adjudication.

[ 2003, c. 393, §7 (AMD) .]

SECTION HISTORY

1995, c. 457, §1 (NEW). 2003, c. 393, §§6,7 (AMD).



25 §1578. Unlawful dissemination

1. Offense. A person is guilty of unlawful dissemination of a DNA record if the person knowingly disseminates a DNA record in violation of this Act.

[ 1995, c. 457, §1 (NEW) .]

2. Penalty. Unlawful dissemination of a DNA record is a Class E crime.

[ 1995, c. 457, §1 (NEW) .]

SECTION HISTORY

1995, c. 457, §1 (NEW).






Chapter 195: STATE POLICE RETIREMENT SYSTEM

25 §1591. System; limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 395, (RPR). 1973, c. 412, §1 (AMD). 1973, c. 625, §165 (RPR). 1975, c. 208, §1 (RP).



25 §1592. Military leave credits

No credits toward retirement under section 1591 shall be allowed to any member of the State Police in military service beyond the period of first enlistment or induction into the Armed Forces of the United States unless the individual involved is compelled to continue service under some mandatory provision.



25 §1593. Provision for payment

Funds for the payment of the retirement pay of state police officers shall be included in the annual budget of the Bureau of State Police and the amounts necessary to pay such retirement pay shall be in addition to the regular appropriation for the support of the department. [1975, c. 207, (AMD).]

SECTION HISTORY

1971, c. 592, §37 (AMD). 1975, c. 207, (AMD).



25 §1594. Occupational disability

Upon the filing with the Chief of the State Police of an application by a member of the State Police in service and upon the determination by the chief that he has incurred permanent disability as a result of injuries received in the line of duty, such member may be retired on a disability retirement allowance equal to 1/2 of the pay per year that is paid to a member of his grade at the time of his disability. A medical board of 3 physicians, designated by the Chief of the State Police, after a medical examination of such member of the State Police, shall first certify that such member is mentally or physically incapacitated for further performance of duty, that such incapacity is likely to be permanent and that he should be retired.

This section shall apply only to persons who were members of the State Police on July 9, 1943.



25 §1595. Retirement benefits to wives extended

A surviving widow shall be paid 1/2 of the amount that any member of the State Police, including the Chief of the State Police, is receiving either as a pension or a disability retirement allowance under this chapter, and said payments shall continue for the remainder of her lifetime or until she should remarry. Payments to the member shall cease as of the day of his death and shall begin to his widow on the following day. [1965, c. 387, §1 (NEW).]

This section shall apply to a surviving widow of any member of the State Police who at the time of his death had been eligible to or receiving a pension or a disability retirement allowance under this chapter. Payments to those who were surviving widows on September 3, 1965 shall be based upon the amount of pension or disability retirement that said member would have been entitled to receive as of September 3, 1965 under this chapter. [1967, c. 454, §1 (AMD).]

SECTION HISTORY

1965, c. 387, §§1,2 (NEW). 1967, c. 454, (AMD).






Chapter 195-A: DEATH BENEFITS FOR LAW ENFORCEMENT OFFICERS, FIREFIGHTERS AND EMERGENCY MEDICAL SERVICES PERSONS WHO DIE WHILE IN THE LINE OF DUTY

25 §1611. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 439, Pt. CCCCC, §4 (NEW).]

1. Chief. "Chief" means the Chief of the State Police.

[ 2001, c. 439, Pt. CCCCC, §4 (NEW) .]

2. Director. "Director" means the Director of Maine Emergency Medical Services as defined in Title 32, section 83, subsection 10-A.

[ 2001, c. 439, Pt. CCCCC, §4 (NEW) .]

3. Emergency medical services person. "Emergency medical services person" has the same meaning as in Title 20-A, section 12552, subsection 1-C.

[ 2001, c. 439, Pt. CCCCC, §4 (NEW) .]

4. Firefighter. "Firefighter" means an active municipal firefighter or an active volunteer firefighter, as defined in Title 30-A, section 3151.

[ 2001, c. 439, Pt. CCCCC, §4 (NEW) .]

5. Law enforcement officer or officer. "Law enforcement officer" or "officer" means an active state police officer, municipal police officer, county sheriff, deputy sheriff, game warden, an employee of the Office of the State Fire Marshal who has law enforcement powers pursuant to section 2396, subsection 7, fire marshal, judicial marshal, forest ranger, Baxter State Park ranger, a detective employed by the Office of the Attorney General pursuant to Title 5, section 202, a person employed by the Department of Corrections as an investigative officer as defined in Title 34-A, section 1001, subsection 10-A, a juvenile community corrections officer as described in Title 34-A, section 5602, a probation officer, a security officer appointed by the Commissioner of Public Safety pursuant to section 2908, a motor vehicle investigator or supervisor appointed by the Secretary of State pursuant to Title 29-A, section 152, a military security police officer appointed by the Adjutant General, a University of Maine System police officer or marine patrol officer in this State.

[ 2013, c. 147, §2 (AMD) .]

SECTION HISTORY

2001, c. 439, §CCCCC4 (NEW). 2001, c. 667, §C14 (AMD). 2005, c. 519, §XXX1 (AMD). 2009, c. 421, §2 (AMD). 2013, c. 147, §2 (AMD).



25 §1612. Death benefit

1. Amount; recipients. In a case in which the chief determines under rules adopted pursuant to this section that a law enforcement officer has died while in the line of duty or in a case in which the State Fire Marshal determines under rules adopted pursuant to this section that a firefighter has died while in the line of duty or in a case in which the director determines under rules adopted pursuant to this section that an emergency medical services person has died while in the line of duty, the State shall pay a benefit of $50,000 as follows:

A. If there is no surviving child of the firefighter, law enforcement officer or emergency medical services person, to the surviving spouse of the person; [2001, c. 439, Pt. CCCCC, §4 (NEW).]

B. If there is a surviving child or children and a surviving spouse of the firefighter, law enforcement officer or emergency medical services person, 1/2 to the surviving child or children in equal shares and 1/2 to the surviving spouse; [2001, c. 439, Pt. CCCCC, §4 (NEW).]

C. If there is no surviving spouse of the firefighter, law enforcement officer or emergency medical services person, to the child or children in equal shares; or [2001, c. 439, Pt. CCCCC, §4 (NEW).]

D. If there is no surviving child or spouse, to the parent or parents of the firefighter, law enforcement officer or emergency medical services person in equal shares. [2001, c. 439, Pt. CCCCC, §4 (NEW).]

[ 2001, c. 439, Pt. CCCCC, §4 (NEW) .]

2. Interim benefit payment. Interim benefits may be paid as follows.

A. When the State Fire Marshal determines upon showing of need and prior to final action that the death of a firefighter is a death for which a benefit will probably be paid, the State Fire Marshal may make an interim benefit payment not exceeding $3,000 to the individual or individuals entitled to receive a benefit under subsection 1 in the manner set out in subsection 1. [2001, c. 439, Pt. CCCCC, §4 (NEW).]

B. When the chief determines upon showing of need and prior to final action that the death of an officer is a death for which a benefit will probably be paid, the chief may make an interim benefit payment not exceeding $3,000 to the individual or individuals entitled to receive a benefit under subsection 1 in the manner set out in subsection 1. [2001, c. 439, Pt. CCCCC, §4 (NEW).]

C. When the director determines upon showing of need and prior to final action that the death of an emergency medical services person is a death for which a benefit will probably be paid, the director may make an interim benefit payment not exceeding $3,000 to the individual or individuals entitled to receive a benefit under subsection 1 in the manner set out in subsection 1. [2001, c. 439, Pt. CCCCC, §4 (NEW).]

[ 2001, c. 439, Pt. CCCCC, §4 (NEW) .]

3. Deduction of interim payment. The State Fire Marshal, the chief or the director, as the case may be, shall deduct the amount of an interim payment made pursuant to subsection 2 from the amount of any final benefit paid to the individual or individuals entitled to receive a benefit under subsection 1.

[ 2001, c. 439, Pt. CCCCC, §4 (NEW) .]

4. Repayment of interim payment; waiver. If a final benefit is not paid, the recipient or recipients of any interim payment under subsection 2 are liable for repayment of the amount received. The State Fire Marshal in the case of a firefighter, the chief in the case of a law enforcement officer or the director in the case of an emergency medical services person may waive all or part of the repayment if that official determines that undue hardship would result from that repayment.

[ 2001, c. 439, Pt. CCCCC, §4 (NEW) .]

5. Execution or attachment prohibited. A benefit paid under this section is not subject to execution or attachment.

[ 2001, c. 439, Pt. CCCCC, §4 (NEW) .]

6. Other benefits. The $50,000 benefit payable under this section may not be considered a benefit paid under "similar law" for purposes of Title 5, sections 18005 and 18605 and may not be used to reduce any accidental death benefit amount payable under those provisions or under any other provision of law.

[ 2001, c. 439, Pt. CCCCC, §4 (NEW) .]

7. Payment from the Maine Budget Stabilization Fund. Benefits are payable from the Maine Budget Stabilization Fund as provided in Title 5, section 1532, subsection 6. If funds in the Maine Budget Stabilization Fund are insufficient to pay a death benefit when due, the benefit must be paid as soon as a sufficient balance exists.

[ 2009, c. 421, §3 (AMD) .]

8. Rulemaking. The State Fire Marshal, the chief and the Emergency Medical Services' Board shall adopt rules to carry out the purposes of this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 439, Pt. CCCCC, §4 (NEW) .]

SECTION HISTORY

2001, c. 439, §CCCCC4 (NEW). 2003, c. 451, §X13 (AMD). 2005, c. 2, §A12 (AMD). 2005, c. 2, §A14 (AFF). 2009, c. 421, §3 (AMD).






Chapter 197: RECORDS

25 §1631. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §37 (AMD). 1991, c. 729, §§4,5 (AMD). 1993, c. 376, §3 (RP).






Chapter 198: NEW ENGLAND STATE POLICE COMPACT

25 §1665. Compact entered into by State

The New England State Police Compact is hereby entered into and enacted into law with any and all of the states legally joining therein in the form substantially as follows. [1965, c. 435, (NEW).]

SECTION HISTORY

1965, c. 435, (NEW).



25 §1666. Purposes -- Article I

The purposes of this compact are to: [1965, c. 435, (NEW).]

1. Detection and apprehension. Provide close and effective cooperation and assistance in detecting and apprehending those engaged in organized criminal activities; and

[ 1965, c. 435, (NEW) .]

2. Criminal intelligence bureau. Establish and maintain a central criminal intelligence bureau to gather, evaluate and disseminate to the appropriate law enforcement officers of the party states information concerning organized crime, its leaders and their associates;

[ 1965, c. 435, (NEW) .]

3. Emergency assistance. Provide mutual aid and assistance in the event of police emergencies, and to provide for the powers, duties, rights, privileges and immunities of police personnel when rendering such aid.

[ 1965, c. 435, (NEW) .]

SECTION HISTORY

1965, c. 435, (NEW).



25 §1667. Entry into force and withdrawal -- Article II

1. Force and effect. This compact shall enter into force when enacted into law by any 3 of the States of Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island and Vermont. Thereafter, this compact shall become effective as to any other of the aforementioned states upon its enactment thereof.

[ 1965, c. 435, (NEW) .]

2. Withdrawal. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal, and any records, files or information obtained by officers or employees of a withdrawing state shall continue to be kept, used and disposed of only in such manner as is consistent with this compact and any rules or regulations pursuant thereto.

[ 1965, c. 435, (NEW) .]

SECTION HISTORY

1965, c. 435, (NEW).



25 §1668. The conference -- Article III

1. New England State Police Administrators' Conference. There is established the "New England State Police Administrators' Conference", in this chapter called the "conference", to be composed of the administrative head of the state police department of each party state.

[ 1965, c. 435, (NEW) .]

2. Alternates. If authorized by the laws of his party state, the administrative head of the state police department of a party state may provide for the discharge of his duties and the performance of his functions on the conference, for periods none of which shall exceed 15 days, by an alternate. No such alternate shall be entitled to serve unless notification of his identity and appointment shall have been given to the conference in such form as the conference may require.

[ 1965, c. 435, (NEW) .]

3. Selection of alternates. An alternate serving pursuant to subsection 2 shall be selected only from among the officers and employees of the state police department, the head of which such alternate is to represent.

[ 1965, c. 435, (NEW) .]

4. Vote. The members of the conference shall be entitled to one vote each. No action of the conference shall be binding unless taken at a meeting at which a majority of the total number of votes on the conference are cast in favor thereof. Action of the conference shall be only at a meeting at which a majority of the members of the conference, or their alternates, are present.

[ 1965, c. 435, (NEW) .]

5. Seal. The conference shall have a seal.

[ 1965, c. 435, (NEW) .]

6. Officers. The conference shall elect annually, from among its members, a chairman, who shall not be eligible to succeed himself, a vice-chairman and a treasurer. The conference shall appoint an executive secretary and fix his duties and compensation. Such executive secretary shall serve at the pleasure of the conference, and together with the treasurer shall be bonded in such amount as the conference shall determine. The executive secretary also shall serve as general secretary of the conference.

[ 1965, c. 435, (NEW) .]

7. Personnel. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive secretary, subject to the direction of the conference, shall appoint, remove or discharge such personnel as may be necessary for the performance of the conference functions and shall fix the duties and compensation of such personnel.

[ 1965, c. 435, (NEW) .]

8. Employee benefits. The conference may establish and maintain independently or in conjunction with any one or more of the party states, a suitable retirement system for its full-time employees. Employees of the conference shall be eligible for social security coverage in respect of old age and survivor's insurance, provided that the conference takes such steps as may be necessary pursuant to the laws of the United States, to participate in such program of insurance as a governmental agency or unit. The conference may establish and maintain or participate in such additional programs of employee benefits as may be appropriate. Employment by the conference of a retired officer or employee of a party state shall not affect the pension or other retirement-connected benefits paid to such officer or employee by a party state.

[ 1965, c. 435, (NEW) .]

9. Utilization of services. The conference may borrow, accept or contract for the services of personnel from any party state, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of 2 or more of the party states or their subdivisions.

[ 1965, c. 435, (NEW) .]

10. Acceptance of aid. The conference may accept for any of its purposes and functions under this compact any and all donations, grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States or any other governmental agency, or from any person, firm or corporation and may receive, utilize and dispose of the same. The conference shall publish in its annual report the terms, conditions, character and amount of any resources accepted by it pursuant hereto together with the identity of the donor.

[ 1965, c. 435, (NEW) .]

11. Facilities. The conference may establish and maintain such facilities as may be necessary for the transacting of its business. The conference may acquire, hold and convey real and personal property and any interest therein.

[ 1965, c. 435, (NEW) .]

12. Bylaws. The conference shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The conference shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states. The bylaws shall provide for appropriate notice to the conference members of all conference meetings.

[ 1965, c. 435, (NEW) .]

13. Annual report. The conference annually shall make to the governor and legislature of each party state a report covering the activities of the conference for the preceding year, and embodying such recommendations as may have been issued by the conference. The conference may make such additional reports as it may deem desirable.

[ 1965, c. 435, (NEW) .]

SECTION HISTORY

1965, c. 435, (NEW).



25 §1669. Conference powers -- Article IV

The conference shall have power to: [1965, c. 435, (NEW).]

1. New England Criminal Intelligence Bureau. Establish and operate a New England Criminal Intelligence Bureau, in this chapter called "the bureau", in which shall be received, assembled and kept case histories, records, data, personal dossiers and other information concerning persons engaged or otherwise associated with organized crime.

[ 1965, c. 435, (NEW) .]

2. Identification. Consider and recommend means of identifying leaders and emerging leaders of organized crime and their associates.

[ 1965, c. 435, (NEW) .]

3. Mutual assistance arrangements. Facilitate mutual assistance among the state police of the party states pursuant to Article VII of this compact.

[ 1965, c. 435, (NEW) .]

4. Claims and reimbursements. Formulate procedures for claims and reimbursements, pursuant to Article VII of this compact.

[ 1965, c. 435, (NEW) .]

5. Promote cooperation. Promote cooperation in law enforcement and make recommendations to the party states and other appropriate law enforcement authorities for the improvement of such cooperation.

[ 1965, c. 435, (NEW) .]

6. Other powers. Do all things which may be necessary and incidental to the exercise of the foregoing powers.

[ 1965, c. 435, (NEW) .]

SECTION HISTORY

1965, c. 435, (NEW).



25 §1670. Disposition of records and information -- Article V

The bureau established and operated pursuant to Article IV, subsection 1, of this compact is designated and recognized as the instrument for the performance of a central criminal intelligence service to the state police departments of the party states. The files, records, data and other information of the bureau and, when made pursuant to the bylaws of the conference, any copies thereof shall be available only to duly designated officers and employees of the state police departments of the party states acting within the scope of their official duty. In the possession of the aforesaid officers and employees, such records, data and other information shall be subject to use and disposition in the same manner and pursuant to the same laws, rules and regulations applicable to similar records, data and information of the officer's or employee's agency and the provision of this compact. [1965, c. 435, (NEW).]

SECTION HISTORY

1965, c. 435, (NEW).



25 §1671. Additional meetings and services -- Article VI

The members of the conference from any 2 or more party states, upon notice to the chairman as to the time and purpose of the meeting, may meet as a section for the discussion of problems common to their states. Any 2 or more party states may designate the conference as a joint agency to maintain for them such additional common services as they may deem desirable for combating organized crime. Except in those cases where all party states join in such designation for common services, the representative of any group of such designating states in the conference shall constitute a separate section of such conference for the performance of the common service or services so designated provided that, if any additional expense is involved, the state so acting shall provide the necessary funds for this purpose. The creation of such a section or joint agency shall not affect the privileges, powers, responsibilities or duties of the states participating therein as embodied in the other articles of this compact. [1965, c. 435, (NEW).]

SECTION HISTORY

1965, c. 435, (NEW).



25 §1672. Mutual aid -- Article VII

1. Definitions. As used in this article:

A. "Emergency" means an occurrence or condition, temporary in nature, in which the state police department of a party state is, or may reasonably be expected to be, unable to cope with substantial and imminent danger to the public safety, and in which the cooperation of or aid from local police forces within the state is, or may be reasonably expected to be insufficient. Also "emergency" shall mean a situation in which an investigation of an aspect of organized crime, or events connected with organized crime require augmentation, for a limited time, of the investigative personnel of the state police department from without the State. [1965, c. 435, (NEW).]

B. "Requesting state" means the state whose state police department requests assistance in coping with an emergency. [1965, c. 435, (NEW).]

C. "Responding state" means the state furnishing aid, or requested to furnish aid, pursuant to this article. [1965, c. 435, (NEW).]

[ 1965, c. 435, (NEW) .]

2. Request for emergency aid. In case of emergency, upon the request of the administrative head of the state police department of a party state, the administrative head of the state police department of each responding state shall order such part of his state police forces as he, in his discretion, may find necessary, to aid the state police forces of the requesting state in order to carry out the purposes set forth in this compact. In such case, it shall be the duty of the administrative head of the state police department of each responding state to issue the necessary orders for such use of state police forces of his state without the borders of his state, and to direct such forces to place themselves under the operational control of the administrative head of the state police department of the requesting state.

[ 1965, c. 435, (NEW) .]

3. Participation of personnel. The administrative head of the state police department of any party state, in his discretion, may withhold or recall the police forces of his state or any part or any member thereof, serving without its borders.

[ 1965, c. 435, (NEW) .]

4. Rights and immunities. Whenever any of the state police forces of any party state are engaged outside their own state in carrying out the purposes of this compact, the individual members so engaged shall have the same powers, duties, rights, privileges and immunities as members of the state police department of the state in which they are engaged, but in any event, a requesting state shall save harmless any member of a responding state police department serving within its borders for any act or acts done by him in the performance of his duty while engaged in carrying out the purposes of this compact.

[ 1965, c. 435, (NEW) .]

5. Liability. All liability that may arise under the laws of the requesting state or under the laws of the responding state or under the laws of a 3rd state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

[ 1965, c. 435, (NEW) .]

6. Reimbursement. Any responding state rendering aid pursuant to this compact shall be reimbursed by the requesting state for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of the materials, transportation and maintenance of state police personnel and equipment incurred in connection with such request; provided, that nothing herein contained shall prevent any responding state from assuming such loss, damage, expense or other cost.

[ 1965, c. 435, (NEW) .]

7. Pay and allowances. Each party state shall provide, in the same amounts and manner as if they were on duty within their state, for the pay and allowances of the personnel of its state police department while engaged without the state pursuant to this compact and while going to and returning from such duty pursuant to this compact.

[ 1965, c. 435, (NEW) .]

8. Compensation and death benefits. Each party state providing for the payment of compensation and death benefits to injured members and the representatives of deceased members of its state police department in case such members sustain injuries or are killed within their own state, shall provide for the payment of compensation and death benefits in the same manner and on the same terms in case such members sustain injury or are killed while rendering aid pursuant to this compact.

[ 1965, c. 435, (NEW) .]

SECTION HISTORY

1965, c. 435, (NEW).



25 §1673. Finance -- Article VIII

1. Budget. The conference shall submit to the governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that party state for presentation to the legislature thereof.

[ 1965, c. 435, (NEW) .]

2. Appropriations. Each of the conference's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The total amount of appropriations under any such budget shall be apportioned among the party states as follows: One-third in equal shares; one-third divided among the party states in the proportions that their populations bear to the total population of all the party states; and one-third divided among the party states in the proportions that the major crimes committed in each party state bear to the total number of major crimes committed in all the party states. In determining population pursuant to this subsection, the most recent decennial census compiled by the United States Government shall be used. Numbers of major crimes shall be as reported in the most recent annual "Uniform Crime Report" compiled by the Federal Bureau of Investigation of the United States Department of Justice, or by any agency which may assume responsibility for such compilation in the place of such bureau. In the event that any source of information required to be used for the purpose of this subsection shall be discontinued, the conference shall make its calculations on the basis of the best alternative sources of information and shall identify the sources used.

[ 1965, c. 435, (NEW) .]

3. Pledge of credit. The conference shall not pledge the credit of any party state. The conference may meet any of its obligations in whole or in part with funds available to it under Article III, subsection 10 of this compact, provided that the conference takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the conference makes use of funds available to it under Article III, subsection 10 hereof, the conference shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

[ 1965, c. 435, (NEW) .]

4. Receipts and disbursements. The conference shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the conference shall be subject to the audit and accounting procedures established under its rules. However, all receipts and disbursements of funds handled by the conference shall be audited yearly by a qualified, public accountant and the report of the audit shall be included in and become part of the annual report of the conference.

[ 1965, c. 435, (NEW) .]

5. Inspection of accounts. The accounts of the conference shall be open at any reasonable time for inspection by duly constituted officers of the party states and any persons authorized by the conference.

[ 1965, c. 435, (NEW) .]

6. Audit. Nothing contained herein shall be construed to prevent conference compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the conference.

[ 1965, c. 435, (NEW) .]

SECTION HISTORY

1965, c. 435, (NEW).



25 §1674. Construction and severability -- Article IX

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters. [1965, c. 435, (NEW).]

SECTION HISTORY

1965, c. 435, (NEW).



25 §1675. Designation of alternate

The Chief of the State Police is authorized to designate an alternate to serve in the chief's place and stead on the New England State Police Administrators' Conference as permitted by Article III, subsections 2 and 3 of the compact. However, it is the intention of the Legislature that such Chief of the State Police attend and participate in the work of the conference in person to the maximum extent practicable. [RR 1991, c. 2, §95 (COR).]

SECTION HISTORY

1965, c. 435, (NEW). RR 1991, c. 2, §95 (COR).



25 §1676. Retirement coverage

The employees of the New England State Police Administrators' Conference may, upon the concluding of an agreement for coverage with the State Retirement System, be eligible for and covered by such system. Any such agreement shall provide, as nearly as may be, for the same ratio of employee contribution to total contribution as pertains for members of the State Retirement System generally. [1965, c. 435, (NEW).]

The State Retirement System shall not conclude a retirement agreement pursuant to Article III, subsection 8, of the compact if the New England State Police Administrators' Conference has in force a retirement agreement with any other party state. [1965, c. 435, (NEW).]

SECTION HISTORY

1965, c. 435, (NEW).






Chapter 199: NATIONAL CRIME PREVENTION AND PRIVACY COMPACT

25 §1701. Compact adopted

The National Crime Prevention and Privacy Compact, referred to in this chapter as the "compact," is adopted and entered into with all jurisdictions legally joining in the compact in the form substantially as set forth in this chapter. [2001, c. 372, §3 (NEW).]

SECTION HISTORY

2001, c. 372, §3 (NEW).



25 §1702. Purposes

The purposes of this compact are to: [2001, c. 372, §3 (NEW).]

1. Legal framework. Provide a legal framework for the establishment of a cooperative federal-state system for the interstate and federal-state exchange of criminal history records for noncriminal justice uses;

[ 2001, c. 372, §3 (NEW) .]

2. FBI. Require the FBI to permit use of the national indices by each party state and to provide, in a timely fashion, federal and state criminal history records to requesting states in accordance with the terms of this compact and with rules, procedures and standards established by the council pursuant to section 1707;

[ 2001, c. 372, §3 (NEW) .]

3. Party states. Require party states to provide information and criminal history records for the national indices and to provide criminal history records, in a timely fashion, to criminal history record repositories of other states and the Federal Government for noncriminal justice purposes in accordance with the terms of this compact and with rules, procedures and standards established by the council pursuant to section 1707;

[ 2001, c. 372, §3 (NEW) .]

4. Council. Provide for the establishment of a council to monitor III system operations and to prescribe system rules and procedures for the effective and proper operation of the III system for noncriminal justice purposes; and

[ 2001, c. 372, §3 (NEW) .]

5. III system standards. Require the FBI and each party state to adhere to III system standards concerning criminal history record dissemination and use, response times, system security, data quality and other duly established standards, including those that enhance the accuracy and privacy of such criminal history records.

[ 2001, c. 372, §3 (NEW) .]

SECTION HISTORY

2001, c. 372, §3 (NEW).



25 §1703. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 372, §3 (NEW).]

1. Attorney General. "Attorney General" means the Attorney General of the United States.

[ 2001, c. 372, §3 (NEW) .]

2. Compact officer. "Compact officer" means:

A. With respect to the Federal Government, an official so designated by the Director of the FBI; or [2001, c. 372, §3 (NEW).]

B. With respect to a party state, the chief administrator of the state's criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository. [2001, c. 372, §3 (NEW).]

[ 2001, c. 372, §3 (NEW) .]

3. Council. "Council" means the compact council established under section 1707.

[ 2001, c. 372, §3 (NEW) .]

4. Criminal history record repository. "Criminal history record repository" means the state agency designated by the governor or other appropriate executive official or the legislature of a state to perform centralized recordkeeping functions for criminal history records and services in the state.

[ 2001, c. 372, §3 (NEW) .]

5. Criminal history records. "Criminal history records" means information, collected by criminal justice agencies on individuals, consisting of identifiable descriptions and notations of arrests, detentions, indictments or other formal criminal charges and any disposition arising therefrom, including acquittal, sentencing, correctional supervision or release. "Criminal history records" does not include identification information such as fingerprint records if the information does not indicate involvement of the individual with the criminal justice system.

[ 2001, c. 372, §3 (NEW) .]

6. Criminal justice. "Criminal justice" means activities relating to the detection, apprehension, detention, pretrial release, posttrial release, prosecution, adjudication, correctional supervision or rehabilitation of accused persons or criminal offenders. The administration of criminal justice includes criminal identification activities and the collection, storage and dissemination of criminal history records.

[ 2001, c. 372, §3 (NEW) .]

7. Criminal justice agency. "Criminal justice agency" means:

A. A court; and [2001, c. 372, §3 (NEW).]

B. A governmental agency or any subunit of an agency that performs the administration of criminal justice pursuant to a law or executive order and allocates a substantial part of its annual budget to the administration of criminal justice. "Criminal justice agency" includes federal and state inspector general offices. [2001, c. 372, §3 (NEW).]

[ 2001, c. 372, §3 (NEW) .]

8. Criminal justice services. "Criminal justice services" means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes.

[ 2001, c. 372, §3 (NEW) .]

9. Direct access. "Direct access" means access to the national identification index by computer terminal or other automated means not requiring the assistance of or intervention by another party or agency.

[ 2001, c. 372, §3 (NEW) .]

10. Executive order. "Executive order" means an order of the President of the United States or the chief executive officer of a state that has the force of law and that is promulgated in accordance with applicable law.

[ 2001, c. 372, §3 (NEW) .]

11. FBI. "FBI" means the Federal Bureau of Investigation.

[ 2001, c. 372, §3 (NEW) .]

12. III system. "III system" means the interstate identification index system that is the cooperative federal-state system for the exchange of criminal history records. "III system" includes the national indices and, to the extent of their participation in the system, the criminal history record repositories of the states and the FBI.

[ 2001, c. 372, §3 (NEW) .]

13. National fingerprint file. "National fingerprint file" means a database of fingerprints or of other uniquely personal identifying information that relates to an arrested or charged individual and that is maintained by the FBI to provide positive identification of subjects indexed in the III system.

[ 2001, c. 372, §3 (NEW) .]

14. National identification index. "National identification index" means an index maintained by the FBI consisting of names, identifying numbers and other descriptive information relating to subjects who have criminal history records in the III system.

[ 2001, c. 372, §3 (NEW) .]

15. National indices. "National indices" means the national identification index and the national fingerprint file.

[ 2001, c. 372, §3 (NEW) .]

16. Noncriminal justice purposes. "Noncriminal justice purposes" means uses of criminal history records for purposes authorized by federal or state law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters and national security clearances.

[ 2001, c. 372, §3 (NEW) .]

17. Nonparty state. "Nonparty state" means a state that has not ratified this compact.

[ 2001, c. 372, §3 (NEW) .]

18. Party state. "Party state" means a state that has ratified this compact.

[ 2001, c. 372, §3 (NEW) .]

19. Positive identification. "Positive identification" means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a criminal history record search is the same person as the subject of a criminal history record or records indexed in the III system. Identifications based solely upon a comparison of subjects' names or other nonunique identification characteristics or numbers or combinations thereof does not constitute positive identification.

[ 2001, c. 372, §3 (NEW) .]

20. Sealed criminal history record information. "Sealed criminal history record information" means:

A. With respect to adults, that portion of a criminal history record that is:

(1) Not available for criminal justice uses;

(2) Not supported by fingerprints or other accepted means of positive identification; or

(3) Subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a federal or state statute that requires action on a sealing petition filed by a particular subject; and [2001, c. 372, §3 (NEW).]

B. With respect to minors, whatever each state determines is a sealed criminal history record under its own law and procedure. [2001, c. 372, §3 (NEW).]

[ 2001, c. 372, §3 (NEW) .]

21. State. "State" means any state, territory or possession of the United States.

[ 2001, c. 372, §3 (NEW) .]

SECTION HISTORY

2001, c. 372, §3 (NEW).



25 §1704. Responsibilities of compact parties

1. Director of the FBI. The Director of the FBI shall:

A. Appoint an FBI compact officer who shall:

(1) Administer this compact within the United States Department of Justice for federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to section 1706, subsection 3;

(2) Ensure that compact provisions and rules, procedures and standards prescribed by the council under section 1707 are complied with by the United States Department of Justice and the federal agencies and other agencies and organizations referred to in subparagraph (1); and

(3) Regulate the use of criminal history records received by means of the III system from party states when those criminal history records are supplied by the FBI directly to other federal agencies; [2001, c. 372, §3 (NEW).]

B. Provide to federal agencies and to state criminal history record repositories criminal history records maintained in its database for the noncriminal justice purposes described in section 1705, including:

(1) Information from nonparty states; and

(2) Information from party states that is available from the FBI through the III system but is not available from the party state through the III system; [2001, c. 372, §3 (NEW).]

C. Provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in section 1705 and ensure that the exchange of the criminal history records for criminal justice purposes has priority over exchange for noncriminal justice purposes; and [2001, c. 372, §3 (NEW).]

D. Modify or enter into user agreements with nonparty state criminal history record repositories to require them to establish criminal history record request procedures conforming to those prescribed in section 1706. [2001, c. 372, §3 (NEW).]

[ 2001, c. 372, §3 (NEW) .]

2. Party state. Each party state shall:

A. Appoint a compact officer who shall:

(1) Administer this compact within that state;

(2) Ensure that compact provisions and rules, procedures and standards established by the council under section 1707 are complied with in the state; and

(3) Regulate the in-state use of criminal history records received by means of the III system from the FBI or from other party states; [2001, c. 372, §3 (NEW).]

B. Establish and maintain a criminal history record repository that must provide:

(1) Information and criminal history records for the national indices; and

(2) The state's III system-indexed criminal history records for noncriminal justice purposes described in section 1705; [2001, c. 372, §3 (NEW).]

C. Participate in the national fingerprint file; and [2001, c. 372, §3 (NEW).]

D. Provide and maintain telecommunications links and related equipment necessary to support the criminal justice services set forth in this compact. [2001, c. 372, §3 (NEW).]

[ 2001, c. 372, §3 (NEW) .]

3. Compliance with III system requirements. In carrying out their responsibilities under this compact, the FBI and each party state shall comply with III system rules, procedures and standards duly established by the council concerning criminal history record dissemination and use, response times, data quality, system security, accuracy, privacy protection and other aspects of III system operation.

[ 2001, c. 372, §3 (NEW) .]

4. Noncriminal justice users. Use of the III system for noncriminal justice purposes authorized in this compact must be managed so as not to diminish the level of services provided in support of criminal justice purposes. Administration of compact provisions may not reduce the level of service available to authorized noncriminal justice users on the effective date of this compact.

[ 2001, c. 372, §3 (NEW) .]

SECTION HISTORY

2001, c. 372, §3 (NEW).



25 §1705. Authorized criminal history record disclosures

1. Release by FBI to state criminal history record repositories. To the extent authorized by the Privacy Act of 1974, 5 United States Code, Section 552a, the FBI shall provide on request criminal history records, excluding sealed criminal history record information, to state criminal history record repositories for noncriminal justice purposes allowed by federal statute, federal executive order or a state statute that has been approved by the Attorney General to ensure that the state statute explicitly authorizes national indices checks.

[ 2001, c. 372, §3 (NEW) .]

2. Release by FBI and state criminal history record repositories to other agencies. The FBI, to the extent authorized by the Privacy Act of 1974, 5 United States Code, Section 552a and state criminal history record repositories, shall provide criminal history records, excluding sealed criminal history record information, to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by federal statute, federal executive order or a state statute that has been approved by the Attorney General to ensure that the state statute explicitly authorizes national indices checks.

[ 2001, c. 372, §3 (NEW) .]

3. Use for official purposes. Any criminal history record obtained under this compact may be used only for the official purposes for which the criminal history record was requested. Each compact officer shall establish procedures, consistent with this compact and with rules, procedures and standards established by the council under section 1707, that protect the accuracy and privacy of the criminal history records and:

A. Ensure that criminal history records obtained under this compact are used only by authorized officials for authorized purposes; [2001, c. 372, §3 (NEW).]

B. Require that subsequent criminal history record checks are requested to obtain current information whenever a new need arises; and [2001, c. 372, §3 (NEW).]

C. Ensure that criminal history record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate "no record" response is communicated to the requesting official. [2001, c. 372, §3 (NEW).]

[ 2001, c. 372, §3 (NEW) .]

SECTION HISTORY

2001, c. 372, §3 (NEW).



25 §1706. Criminal history record request procedures

1. Positive identification. Subject fingerprints or other approved forms of positive identification must be submitted with all requests for criminal history record checks for noncriminal justice purposes.

[ 2001, c. 372, §3 (NEW) .]

2. Interstate request. Each request for a criminal history record check utilizing the national indices made under any approved state statute must be submitted through that state's criminal history record repository. A state criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if the request is transmitted through another state criminal history record repository or the FBI.

[ 2001, c. 372, §3 (NEW) .]

3. Federal agency request. Each request for criminal history record checks utilizing the national indices made under federal authority must be submitted through the FBI or, if the state criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the state in which the request originated. Direct access to the national identification index by entities other than the FBI and state criminal history record repositories may not be permitted for noncriminal justice purposes.

[ 2001, c. 372, §3 (NEW) .]

4. Fee. A state criminal history record repository or the FBI:

A. May charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes; and [2001, c. 372, §3 (NEW).]

B. May not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints. [2001, c. 372, §3 (NEW).]

[ 2001, c. 372, §3 (NEW) .]

5. Procedure; unable to identify. If a state criminal history record repository can not positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, must be forwarded to the FBI for a search of the national indices. If, with respect to a request forwarded by a state criminal history record repository under subsection 3, the FBI positively identifies the subject as having a III system-indexed record or records:

A. The FBI shall so advise the state criminal history record repository; and [2001, c. 372, §3 (NEW).]

B. The state criminal history record repository is entitled to obtain the additional criminal history record information from the FBI or other state criminal history record repositories. [2001, c. 372, §3 (NEW).]

[ 2001, c. 372, §3 (NEW) .]

SECTION HISTORY

2001, c. 372, §3 (NEW).



25 §1707. Establishment of compact council

1. Compact council. There is established a compact council that has the authority to promulgate rules and procedures governing the use of the III system for noncriminal justice purposes, not to conflict with FBI administration of the III system for criminal justice purposes. The council is located for administrative purposes within the FBI and continues in existence as long as this compact remains in effect. The council shall hold its first meeting as soon as practicable after the effective date of this compact.

[ 2001, c. 372, §3 (NEW) .]

2. Membership. The council is comprised of 15 members, each of whom must be appointed by the Attorney General, as follows:

A. Nine members, each of whom shall serve a 2-year term and who must be selected from among the compact officers of party states based on the recommendation of the compact officers of all party states, except that in the absence of the requisite number of compact officers available to serve, the chief administrators of the criminal history record repositories of nonparty states are eligible to serve on an interim basis; [2001, c. 372, §3 (NEW).]

B. Two at-large members, nominated by the Director of the FBI, each of whom shall serve a 3-year term and:

(1) One of whom must be a representative of the criminal justice agencies of the Federal Government and may not be an employee of the FBI; and

(2) One of whom must be a representative of the noncriminal justice agencies of the Federal Government; [2001, c. 372, §3 (NEW).]

C. Two at-large members, nominated by the chair of the council once the chair is elected pursuant to subsection 3, each of whom shall serve a 3-year term and:

(1) One of whom must be a representative of state or local criminal justice agencies; and

(2) One of whom must be a representative of state or local noncriminal justice agencies; [2001, c. 372, §3 (NEW).]

D. One member who serves a 3-year term and who is simultaneously a member of the FBI's advisory policy board on criminal justice information services, nominated by the membership of that policy board; and [2001, c. 372, §3 (NEW).]

E. One member, nominated by the Director of the FBI, who serves a 3-year term and who is an employee of the FBI. [2001, c. 372, §3 (NEW).]

[ 2001, c. 372, §3 (NEW) .]

3. Chair. From its membership, the council shall elect a chair and a vice-chair, who shall serve as chair in the absence of the chair, of the council. Both the chair and vice-chair of the council:

A. Must be compact officers, unless there is no compact officer on the council who is willing to serve, in which case the chair may be an at-large member; and [2001, c. 372, §3 (NEW).]

B. Serve 2-year terms and may be reelected to only one additional 2-year term. [2001, c. 372, §3 (NEW).]

[ 2001, c. 372, §3 (NEW) .]

4. Meetings. The council shall meet at least once each year at the call of the chair. Each meeting of the council must be open to the public. The council shall provide prior public notice in the Federal Register of each meeting of the council, including the matters to be addressed at the meeting. A majority of the council or any committee of the council constitutes a quorum of the council or of a committee, respectively, for the conduct of business. A lesser number may meet to hold hearings, take testimony or conduct any business not requiring a vote.

[ 2001, c. 372, §3 (NEW) .]

5. Rules. The council shall make available for public inspection and copying at the council office within the FBI and shall publish in the Federal Register any rules, procedures or standards established by the council.

[ 2001, c. 372, §3 (NEW) .]

6. FBI assistance. The council may request from the FBI reports, studies, statistics or other information or materials that the council determines to be necessary to enable the council to perform its duties under this compact. The FBI, to the extent authorized by law, may provide assistance or information upon a request.

[ 2001, c. 372, §3 (NEW) .]

7. Committees. The chair may establish committees as necessary to carry out this compact and may prescribe the committees' membership, responsibilities and duration.

[ 2001, c. 372, §3 (NEW) .]

SECTION HISTORY

2001, c. 372, §3 (NEW).



25 §1708. Ratification of compact

This compact takes effect upon being entered into by 2 or more states as between those states and the Federal Government. When additional states subsequently enter into this compact, it becomes effective among those states and the Federal Government and each party state that has previously ratified the compact. When ratified, this compact has the full force and effect of law within the ratifying jurisdictions. The form of ratification must be in accordance with the laws of the ratifying state. [2001, c. 372, §3 (NEW).]

SECTION HISTORY

2001, c. 372, §3 (NEW).



25 §1709. Miscellaneous provisions

1. FBI authority. Administration of this compact may not interfere with the management and control of the Director of the FBI over the FBI's collection and dissemination of criminal history records and the advisory function of the FBI's advisory policy board chartered under the Federal Advisory Committee Act, 5 United States Code, Appx. I, for all purposes other than noncriminal justice.

[ 2001, c. 372, §3 (NEW) .]

2. FBI expenditure of funds. This compact does not require the FBI to obligate or expend funds beyond those appropriated to the FBI.

[ 2001, c. 372, §3 (NEW) .]

3. State authority. This compact does not diminish or lessen the obligations, responsibilities or authorities of any state, whether a party state or a nonparty state, or of any criminal history record repository or other subdivision or component thereof, under the federal Departments of State, Justice, and Commerce, the Judiciary and Related Agencies Appropriation Act, 1973, Public Law 92-544, or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the council under section 1707, regarding the use and dissemination of criminal history records and information.

[ 2001, c. 372, §3 (NEW) .]

SECTION HISTORY

2001, c. 372, §3 (NEW).



25 §1710. Renunciation

This compact binds each party state until renounced by the party state. Any renunciation of this compact by a party state must: [2001, c. 372, §3 (NEW).]

1. How effected. Be effected in the same manner by which the party state ratified this compact; and

[ 2001, c. 372, §3 (NEW) .]

2. Notice. Become effective 180 days after written notice of renunciation is provided by the party state to each other party state and to the Federal Government.

[ 2001, c. 372, §3 (NEW) .]

SECTION HISTORY

2001, c. 372, §3 (NEW).



25 §1711. Adjudication of disputes

1. Dispute resolution. The council:

A. Has initial authority to make determinations with respect to any dispute regarding:

(1) Interpretation of this compact;

(2) Any rule or standard established by the council pursuant to section 1707; and

(3) Any dispute or controversy between any parties to this compact; and [2001, c. 372, §3 (NEW).]

B. Shall hold a hearing concerning any dispute described in paragraph A at a regularly scheduled meeting of the council and only render a decision based upon a majority vote of the members of the council. The decision must be published pursuant to the requirements of section 1707, subsection 5. [2001, c. 372, §3 (NEW).]

[ 2001, c. 372, §3 (NEW) .]

2. III system. The FBI shall exercise immediate and necessary action to preserve the integrity of the III system, maintain system policy and standards, protect the accuracy and privacy of criminal history records and prevent abuses until the council holds a hearing on the disputes pursuant to subsection 1.

[ 2001, c. 372, §3 (NEW) .]

3. Appeal process. The FBI or a party state may appeal any decision of the council to the Attorney General and after that appeal may file suit in the appropriate district court of the United States that has original jurisdiction of all cases or controversies arising under this compact. Any suit arising under this compact and initiated in a state court must be removed to the appropriate district court of the United States in the manner provided in 28 United States Code, Section 1446 or other statutory authority.

[ 2001, c. 372, §3 (NEW) .]

SECTION HISTORY

2001, c. 372, §3 (NEW).









Part 5: PUBLIC SAFETY

Chapter 251: TRAMWAYS

Subchapter 1: GENERAL PROVISIONS

25 §1901. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1902. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §167 (AMD). 1977, c. 543, §2 (RP).



25 §1903. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1904. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §110 (AMD). 1977, c. 543, §2 (RP).



25 §1905. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).






Subchapter 2: SAFETY BOARD

25 §1941. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §160 (AMD). 1977, c. 543, §2 (RP).



25 §1942. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1943. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1944. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1945. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1946. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1947. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 573, (AMD). 1973, c. 79, §1 (AMD). 1977, c. 543, §2 (RP).



25 §1948. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1949. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1950. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1951. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1952. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1953. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1954. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).






Subchapter 3: REGISTRATION

25 §1991. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1992. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1993. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1994. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 79, §2 (AMD). 1977, c. 543, §2 (RP).



25 §1995. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §2 (RP).



25 §1996. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 154, (NEW). 1977, c. 543, §2 (RP).



25 §1997. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 154, (NEW). 1977, c. 543, §2 (RP).









Chapter 252: PERMITS TO CARRY CONCEALED HANDGUNS

25 §2001. Threatening display of or carrying a concealed weapon (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 478, §2 (NEW). 1987, c. 602, §1 (AMD). 1989, c. 917, §§3-6 (AMD). 1997, c. 360, §1 (AMD). 2001, c. 459, §§1,2 (AMD). 2003, c. 414, §§B36,37 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §N1 (RP). 2003, c. 614, §9 (AFF). 2007, c. 695, Pt. A, §31 (RP).



25 §2001-A. Threatening display of or carrying concealed weapon

1. Display or carrying prohibited. A person may not, unless excepted by a provision of law:

A. Display in a threatening manner a firearm, slungshot, knuckles, bowie knife, dirk, stiletto or other dangerous or deadly weapon usually employed in the attack on or defense of a person; or [2003, c. 452, Pt. N, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Wear under the person's clothes or conceal about the person's person a firearm, slungshot, knuckles, bowie knife, dirk, stiletto or other dangerous or deadly weapon usually employed in the attack on or defense of a person. [2003, c. 452, Pt. N, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. N, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Exceptions. The provisions of this section concerning the carrying of concealed weapons do not apply to:

A. A handgun carried by a person to whom a valid permit to carry a concealed handgun has been issued as provided in this chapter; [2011, c. 691, Pt. A, §24 (RPR).]

A-1. A handgun carried by a person who is 21 years of age or older and is not otherwise prohibited from carrying a firearm or is 18 years of age or older and under 21 years of age and is on active duty in the Armed Forces of the United States or the National Guard or is an honorably discharged veteran of the Armed Forces of the United States or the National Guard and is not otherwise prohibited from carrying a firearm; [2015, c. 327, §2 (NEW).]

B. Disabling chemicals as described in Title 17-A, section 1002; [2011, c. 691, Pt. A, §24 (RPR).]

C. Knives used to hunt, fish or trap as defined in Title 12, section 10001; [2011, c. 691, Pt. A, §24 (RPR).]

D. A handgun carried by a law enforcement officer, a corrections officer or a corrections supervisor as permitted in writing by the officer's or supervisor's employer; [2011, c. 691, Pt. A, §24 (RPR).]

E. A firearm carried by a person engaged in conduct for which a state-issued hunting or trapping license is required and possessing the required license, or a firearm carried by a resident person engaged in conduct expressly authorized by Title 12, section 11108 and section 12202, subsection 1. This paragraph does not authorize or permit the carrying of a concealed or loaded firearm in a motor vehicle; [2011, c. 691, Pt. A, §24 (RPR).]

F. A handgun carried by a person to whom a valid permit to carry a concealed handgun has been issued by that person's state of residence if that person's state of residence honors a permit to carry a concealed handgun issued under this chapter; [2015, c. 144, §1 (RPR).]

G. A handgun carried by an authorized federal, state or local law enforcement officer in the performance of the officer's official duties; [2011, c. 691, Pt. A, §24 (RPR).]

H. A handgun carried by a qualified law enforcement officer pursuant to 18 United States Code, Section 926B. The qualified law enforcement officer must have in the law enforcement officer's possession photographic identification issued by the law enforcement agency by which the person is employed as a law enforcement officer; and [2011, c. 691, Pt. A, §24 (RPR).]

I. A handgun carried by a qualified retired law enforcement officer pursuant to 18 United States Code, Section 926C. The qualified retired law enforcement officer must have in the retired law enforcement officer's possession:

(1) Photographic identification issued by the law enforcement agency from which the person retired from service as a law enforcement officer that indicates that the person has, not less recently than one year before the date the person carries the concealed handgun, been tested or otherwise found by that agency to meet the standards established by that agency for training and qualification for an active law enforcement officer to carry a handgun of the same type as the concealed handgun; or

(2) Photographic identification issued by the law enforcement agency from which the person retired from service as a law enforcement officer and a certification issued by the state in which the person resides that indicates that the person has, not less recently than one year before the date the person carries the concealed handgun, been tested or otherwise found by that state to meet the standards established by that state for training and qualification for an active law enforcement officer to carry a handgun of the same type as the concealed handgun. [2011, c. 691, Pt. A, §24 (RPR).]

[ 2015, c. 144, §1 (AMD); 2015, c. 327, §2 (AMD) .]

3. Firearm safety brochure. Upon purchase of a handgun, a person exempt under subsection 2, paragraph A-1 shall sign in the presence of the firearm dealer an acknowledgment that the person was provided a basic firearm safety brochure in accordance with section 2012, subsection 2, paragraph A. The purchaser shall retain the acknowledgment. The Department of Public Safety shall post on the department's publicly accessible website a basic firearm safety brochure, an acknowledgment form and a list of safety programs certified by a national nonprofit membership organization that provides a volunteer safety program, including the training of people in the safe handling and use of handguns.

[ 2015, c. 327, §3 (NEW) .]

SECTION HISTORY

2003, c. 452, §N2 (NEW). 2003, c. 452, §X2 (AFF). 2005, c. 488, §7 (AMD). 2007, c. 555, §1 (AMD). 2011, c. 298, §§4, 5 (AMD). 2011, c. 394, §3 (AMD). 2011, c. 396, §§1-3 (AMD). 2011, c. 691, Pt. A, §24 (AMD). 2015, c. 144, §1 (AMD). 2015, c. 327, §§2, 3 (AMD).



25 §2002. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 478, §2 (NEW).]

1. Corrections officer. "Corrections officer" has the same meaning as set forth in section 2801-A, subsection 2.

[ 2013, c. 147, §3 (AMD) .]

1-A. Conviction. "Conviction" means the acceptance of a plea of guilty or nolo contendere or a verdict or finding of guilty, or the equivalent in a juvenile case, by a court of competent jurisdiction.

[ 2003, c. 341, §1 (NEW) .]

1-B. Corrections supervisor. "Corrections supervisor" has the same meaning as set forth in Title 17-A, section 2, subsection 5-B.

[ RR 2005, c. 2, §21 (COR) .]

2. Dependency-related drug. "Dependency-related drug" has the same meaning as set forth in Title 5, section 20003, subsection 7.

[ 1993, c. 524, §1 (AMD) .]

3. Drug abuser. "Drug abuser" has the same meaning as set forth in Title 5, section 20003, subsection 10.

[ 1993, c. 524, §1 (AMD) .]

4. Drug addict. "Drug addict" has the same meaning as set forth in Title 5, section 20003, subsection 11.

[ 1993, c. 524, §1 (AMD) .]

5. Drug-dependent person. "Drug-dependent person" has the same meaning as set forth in Title 5, section 20003, subsection 12.

[ 1993, c. 524, §1 (AMD) .]

6. Firearm. "Firearm" has the same meaning as set forth in Title 17-A, section 2, subsection 12-A.

[ 1985, c. 478, §2 (NEW) .]

7. Formal charging instrument. "Formal charging instrument" means a complaint, indictment, information, juvenile petition or other formal written accusation against a person for some criminal or juvenile offense.

[ 1985, c. 478, §2 (NEW) .]

8. Fugitive from justice. "Fugitive from justice" has the same meaning as set forth in Title 15, section 201, subsection 4.

[ 1985, c. 478, §2 (NEW) .]

8-A. Handgun. "Handgun" means a type of firearm commonly referred to as a pistol or revolver originally designed to be fired by the use of a single hand and that is designed to fire or is capable of firing fixed cartridge ammunition. "Handgun" does not include a shotgun or rifle that has been altered by having its stock or barrel cut or shortened or an automatic firearm that may be held with a single hand.

[ 2011, c. 298, §6 (NEW) .]

9. Issuing authority. "Issuing authority" means the following:

A. To a legal resident of a municipality:

(1) The mayor and municipal officers or councilors of a city, the municipal officers or councilors of a town or the assessors of a plantation or, if they so choose, their full-time chief of police as their designee; or

(2) The Chief of the State Police as the designee of the municipal officers under section 2002-A; [1993, c. 524, §2 (NEW).]

B. To a resident of an unorganized territory:

(1) The Chief of the State Police; [1997, c. 360, §2 (AMD).]

C. To a nonresident:

(1) The Chief of the State Police; and [1997, c. 360, §2 (AMD).]

D. To a professional investigator licensed under Title 32, chapter 89:

(1) The Chief of the State Police. [2011, c. 366, §5 (AMD).]

[ 2011, c. 366, §5 (AMD) .]

10. Law enforcement officer. "Law enforcement officer" has the same meaning as set forth in Title 17-A, section 2, subsection 17.

[ 1985, c. 478, §2 (NEW) .]

10-A. Not criminally responsible by reason of mental disease or defect. "Not criminally responsible by reason of mental disease or defect" has the same meaning as used in Title 17-A, section 39 and includes the former finding in this State under former provisions of Title 15, section 103 of "not guilty by reason of mental disease or defect excluding responsibility" as well as any comparable finding under the laws of the United States or any other state.

[ 2003, c. 341, §2 (NEW) .]

11. Reckless or negligent conduct. "Reckless or negligent conduct" means that the applicant, either consciously disregarding or failing to be aware of a risk that his conduct would cause such a result, engaged in conduct which in fact created a substantial risk of death, serious bodily injury or bodily injury to another human being and the applicant's disregard or failure to be aware of that risk, when viewed in light of the nature and purpose of the applicant's conduct and the circumstances known to him, involved a deviation from the standard of conduct that a reasonable and prudent person would observe in the same situation.

[ 1985, c. 478, §2 (NEW) .]

12. Bodily injury. "Bodily injury" has the same meaning as set forth in Title 17-A, section 2, subsection 5.

[ 1993, c. 524, §3 (NEW) .]

13. State and state. "State" means the State of Maine and "state" means any other state of the United States and includes the District of Columbia, the Commonwealth of Puerto Rico and the possessions of the United States.

[ 2003, c. 341, §2 (NEW) .]

14. Use of a dangerous weapon. "Use of a dangerous weapon" has the same meaning as in Title 17-A, section 2, subsection 9, paragraph A.

[ 2003, c. 341, §2 (NEW) .]

SECTION HISTORY

1985, c. 478, §2 (NEW). 1989, c. 917, §7 (AMD). 1993, c. 524, §§1-3 (AMD). 1997, c. 360, §§2,3 (AMD). 2003, c. 341, §§1,2 (AMD). RR 2005, c. 2, §21 (COR). 2005, c. 488, §8 (AMD). 2011, c. 298, §6 (AMD). 2011, c. 366, §5 (AMD). 2013, c. 147, §3 (AMD).



25 §2002-A. Assignment of authority

The municipal officers of a municipality without a full-time chief of police may designate, if the Chief of the State Police agrees, the State Police as the issuing authority for that municipality. The designation must be made by written agreement with the Chief of the State Police. The agreement must include provisions for termination of the agreement. During the term of an agreement, the State Police shall perform all the functions of the issuing authority, including suspension and revocation of permits. The State Police are entitled to receive any fees authorized for performing the functions of an issuing authority. The Chief of the State Police continues to serve as the issuing authority until the chief receives from the municipal officers written notice of cancellation or revocation of the designation. [1993, c. 524, §4 (AMD).]

SECTION HISTORY

1991, c. 440, (NEW). 1993, c. 340, §1 (AMD). 1993, c. 524, §4 (AMD).



25 §2003. Permits to carry concealed handguns

1. Criteria for issuing permit. The issuing authority shall, upon written application, issue a permit to carry concealed handguns to an applicant over whom it has issuing authority and who has demonstrated good moral character and who meets the following requirements:

A. Is 18 years of age or older; [1985, c. 478, §2 (NEW).]

B. Is not disqualified to possess a firearm pursuant to Title 15, section 393, is not disqualified as a permit holder under that same section and is not disqualified to possess a firearm based on federal law as a result of a criminal conviction; [2011, c. 298, §7 (AMD).]

C. [1993, c. 368, §4 (RP).]

D. Submits an application that contains the following:

(1) Full name;

(2) Full current address and addresses for the prior 5 years;

(3) The date and place of birth, height, weight, color of eyes, color of hair, sex and race;

(4) A record of previous issuances of, refusals to issue and revocations of a permit to carry concealed firearms, handguns or other concealed weapons by any issuing authority in the State or any other jurisdiction. The record of previous refusals alone does not constitute cause for refusal and the record of previous revocations alone constitutes cause for refusal only as provided in section 2005; and

(5) Answers to the following questions:

(a) Are you less than 18 years of age?

(b) Is there a formal charging instrument now pending against you in this State for a crime under the laws of this State that is punishable by imprisonment for a term of one year or more?

(c) Is there a formal charging instrument now pending against you in any federal court for a crime under the laws of the United States that is punishable by imprisonment for a term exceeding one year?

(d) Is there a formal charging instrument now pending against you in another state for a crime that, under the laws of that state, is punishable by a term of imprisonment exceeding one year?

(e) If your answer to the question in division (d) is "yes," is that charged crime classified under the laws of that state as a misdemeanor punishable by a term of imprisonment of 2 years or less?

(f) Is there a formal charging instrument pending against you in another state for a crime punishable in that state by a term of imprisonment of 2 years or less and classified by that state as a misdemeanor, but that is substantially similar to a crime that under the laws of this State is punishable by imprisonment for a term of one year or more?

(g) Is there a formal charging instrument now pending against you under the laws of the United States, this State or any other state or the Passamaquoddy Tribe or Penobscot Nation in a proceeding in which the prosecuting authority has pleaded that you committed the crime with the use of a firearm against a person or with the use of a dangerous weapon as defined in Title 17-A, section 2, subsection 9, paragraph A?

(h) Is there a formal charging instrument now pending against you in this or any other jurisdiction for a juvenile offense that, if committed by an adult, would be a crime described in division (b), (c), (d) or (f) and involves bodily injury or threatened bodily injury against another person?

(i) Is there a formal charging instrument now pending against you in this or any other jurisdiction for a juvenile offense that, if committed by an adult, would be a crime described in division (g)?

(j) Is there a formal charging instrument now pending against you in this or any other jurisdiction for a juvenile offense that, if committed by an adult, would be a crime described in division (b), (c), (d) or (f), but does not involve bodily injury or threatened bodily injury against another person?

(k) Have you ever been convicted of committing or found not criminally responsible by reason of mental disease or defect of committing a crime described in division (b), (c), (f) or (g)?

(l) Have you ever been convicted of committing or found not criminally responsible by reason of mental disease or defect of committing a crime described in division (d)?

(m) If your answer to the question in division (l) is "yes," was that crime classified under the laws of that state as a misdemeanor punishable by a term of imprisonment of 2 years or less?

(n) Have you ever been adjudicated as having committed a juvenile offense described in division (h) or (i)?

(o) Have you ever been adjudicated as having committed a juvenile offense described in division (j)?

(p) Are you currently subject to an order of a Maine court or an order of a court of the United States or another state, territory, commonwealth or tribe that restrains you from harassing, stalking or threatening your intimate partner, as defined in 18 United States Code, Section 921(a), or a child of your intimate partner, or from engaging in other conduct that would place your intimate partner in reasonable fear of bodily injury to that intimate partner or the child?

(q) Are you a fugitive from justice?

(r) Are you a drug abuser, drug addict or drug dependent person?

(s) Do you have a mental disorder that causes you to be potentially dangerous to yourself or others?

(t) Have you been adjudicated to be an incapacitated person pursuant to Title 18-A, Article 5, Parts 3 and 4 and not had that designation removed by an order under Title 18-A, section 5-307, subsection (b)?

(u) Have you been dishonorably discharged from the military forces within the past 5 years?

(v) Are you an illegal alien?

(w) Have you been convicted in a Maine court of a violation of Title 17-A, section 1057 within the past 5 years?

(x) Have you been adjudicated in a Maine court within the past 5 years as having committed a juvenile offense involving conduct that, if committed by an adult, would be a violation of Title 17-A, section 1057?

(y) To your knowledge, have you been the subject of an investigation by any law enforcement agency within the past 5 years regarding the alleged abuse by you of family or household members?

(z) Have you been convicted in any jurisdiction within the past 5 years of 3 or more crimes punishable by a term of imprisonment of less than one year or of crimes classified under the laws of a state as a misdemeanor and punishable by a term of imprisonment of 2 years or less?

(aa) Have you been adjudicated in any jurisdiction within the past 5 years to have committed 3 or more juvenile offenses described in division (o)?

(bb) To your knowledge, have you engaged within the past 5 years in reckless or negligent conduct that has been the subject of an investigation by a governmental entity?

(cc) Have you been convicted in a Maine court within the past 5 years of any Title 17-A, chapter 45 drug crime?

(dd) Have you been adjudicated in a Maine court within the past 5 years as having committed a juvenile offense involving conduct that, if committed by an adult, would have been a violation of Title 17-A, chapter 45?

(ee) Have you been adjudged in a Maine court to have committed the civil violation of possession of a useable amount of marijuana, butyl nitrite or isobutyl nitrite in violation of Title 22, section 2383 within the past 5 years?

(ff) Have you been adjudicated in a Maine court within the past 5 years as having committed the juvenile crime defined in Title 15, section 3103, subsection 1, paragraph B of possession of a useable amount of marijuana, as provided in Title 22, section 2383?; and [2011, c. 298, §7 (AMD).]

E. Does the following:

(1) At the request of the issuing authority, takes whatever action is required by law to allow the issuing authority to obtain from the Department of Health and Human Services, limited to records of patient committals to Riverview Psychiatric Center and Dorothea Dix Psychiatric Center, the courts, law enforcement agencies and the military information relevant to the following:

(a) The ascertainment of whether the information supplied on the application or any documents made a part of the application is true and correct;

(b) The ascertainment of whether each of the additional requirements of this section has been met; and

(c) Section 2005;

(2) If a photograph is an integral part of the permit to carry concealed handguns adopted by an issuing authority, submits to being photographed for that purpose;

(3) If it becomes necessary to resolve any questions as to identity, submits to having fingerprints taken by the issuing authority;

(4) Submits an application fee along with the written application to the proper issuing authority pursuant to the following schedule:

(a) Resident of a municipality or unorganized territory, $35 for an original application and $20 for a renewal, except that a person who paid $60 for a concealed firearms permit or renewal during 1991 or 1992 is entitled to a credit toward renewal fees in an amount equal to $30 for a person who paid $60 for an original application and $45 for a person who paid $60 for a permit renewal. The credit is valid until fully utilized; and

(b) Nonresident, $60 for an original or renewal application; and

(5) Demonstrates to the issuing authority a knowledge of handgun safety. The applicant may fully satisfy this requirement by submitting to the issuing authority, through documentation in accordance with this subparagraph, proof that the applicant has within 5 years prior to the date of application completed a course that included handgun safety offered by or under the supervision of a federal, state, county or municipal law enforcement agency or a firearms instructor certified by a private firearms association recognized as knowledgeable in matters of handgun safety by the issuing authority or by the state in which the course was taken. A course completion certificate or other document, or a photocopy, is sufficient if it recites or otherwise demonstrates that the course meets all of the requirements of this subparagraph.

As an alternative way of fully satisfying this requirement, an applicant may personally demonstrate knowledge of handgun safety to an issuing authority, if the issuing authority is willing to evaluate an applicant's personal demonstration of such knowledge. The issuing authority is not required to offer this 2nd option.

The demonstration of knowledge of handgun safety to the issuing authority may not be required of any applicant who holds a valid state permit to carry a concealed firearm as of April 15, 1990 or of any applicant who was or is in any of the Armed Forces of the United States and has received at least basic firearms training. [2011, c. 298, §7 (AMD).]

[ 2011, c. 298, §7 (AMD) .]

2. Complete application; certification by applicant. The requirements set out in subsection 1, constitute a complete application. By affixing the applicant's signature to the application, the applicant certifies the following:

A. That the statements the applicant makes in the application and any documents the applicant makes a part of the application are true and correct; [1993, c. 524, §9 (AMD).]

A-1. That the applicant understands that an affirmative answer to the question in subsection 1, paragraph D, subparagraph (5), division (l) or (o) is cause for refusal unless the applicant is nonetheless authorized to possess a firearm under Title 15, section 393; [2003, c. 341, §5 (AMD).]

A-2. That the applicant understands that an affirmative answer to subsection 1, paragraph D, subparagraph (5), division (p) is cause for refusal if the order of the court meets the preconditions contained in Title 15, section 393, subsection 1, paragraph D. If the order of the court does not meet the preconditions, the conduct underlying the order may be used by the issuing authority, along with other information, in judging good moral character under subsection 4; [2003, c. 341, §6 (NEW).]

B. That the applicant understands that an affirmative answer to one or more of the questions in subsection 1, paragraph D, subparagraph (5), divisions (a), (k), (n) or (q) to (x) is cause for refusal; [2003, c. 341, §7 (AMD).]

B-1. That the applicant understands that an affirmative answer to one or more of the questions in subsection 1, paragraph D, subparagraph (5), divisions (b) to (j), (m), (y), (z) or (aa) to (ff) is used by the issuing authority, along with other information, in judging good moral character under subsection 4; and [2003, c. 341, §8 (AMD).]

C. That the applicant understands any false statements made in the application or in any document made a part of the application may result in prosecution as provided in section 2004. [1993, c. 524, §9 (AMD).]

[ 2003, c. 341, §§5-8 (AMD) .]

3. Copy of laws furnished to applicant. A copy of this chapter and the definitions from other chapters that are used in this chapter must be provided to every applicant.

[ 2011, c. 298, §7 (AMD) .]

3-A. Model forms. The Attorney General shall develop model forms for the following:

A. An application for a resident permit to carry concealed handguns; [2011, c. 298, §7 (AMD).]

B. An application for a nonresident permit to carry concealed handguns; [2011, c. 298, §7 (AMD).]

C. A resident permit to carry concealed handguns of which a photograph is an integral part; [2011, c. 298, §7 (AMD).]

D. A resident permit to carry concealed handguns of which a photograph is not an integral part; [2011, c. 298, §7 (AMD).]

E. A nonresident permit to carry concealed handguns; and [2011, c. 298, §7 (AMD).]

F. Authority to release information to the issuing authority for the purpose of evaluating information supplied on the application. [1989, c. 917, §12 (NEW).]

Each issuing authority shall utilize only the model forms.

[ 2011, c. 298, §7 (AMD) .]

4. Good moral character. The issuing authority in judging good moral character shall make its determination in writing based solely upon information recorded by governmental entities within 5 years of receipt of the application, including, but not limited to, the following matters:

A. Information of record relative to incidents of abuse by the applicant of family or household members, provided pursuant to Title 19-A, section 4012, subsection 1; [1995, c. 694, Pt. D, §51 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

B. Information of record relative to 3 or more convictions of the applicant for crimes punishable by less than one year imprisonment or one or more adjudications of the applicant for juvenile offenses involving conduct that, if committed by an adult, is punishable by less than one year imprisonment; [1989, c. 924, §14 (AMD).]

C. Information of record indicating that the applicant has engaged in reckless or negligent conduct; or [1989, c. 924, §14 (AMD).]

D. Information of record indicating that the applicant has been convicted of or adjudicated as having committed a violation of Title 17-A, chapter 45 or Title 22, section 2383, or adjudicated as having committed a juvenile crime that is a violation of Title 22, section 2383 or a juvenile crime that would be defined as a criminal violation under Title 17-A, chapter 45 if committed by an adult. [1989, c. 924, §15 (NEW).]

[ 1995, c. 694, Pt. D, §51 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Access to confidential records. Notwithstanding that certain records retained by governmental entities are by law made confidential, the records pertaining to patient committals to Riverview Psychiatric Center and Dorothea Dix Psychiatric Center, and records compiled pursuant to Title 19-A, section 4012, subsection 1, that are necessary to the issuing authority's determination of the applicant's good moral character and compliance with the additional requirements of this section and of section 2005 must, at the request of the issuing authority, be made available for inspection by and dissemination to the issuing authority.

[ 1995, c. 694, Pt. D, §52 (AMD); 1995, c. 694, Pt. E, §2 (AFF); 2005, c. 236, §§3, 4 (REV) .]

6. Unorganized territory.

[ 1993, c. 524, §10 (RP) .]

7. Nonresident.

[ 1993, c. 524, §11 (RP) .]

8. Term of permit. All concealed handgun permits are valid for 4 years from the date of issue, unless sooner revoked for cause by the issuing authority. If a permit renewal is issued before the expiration date of the permit being renewed or within 6 months of the expiration date of the permit being renewed, the permit renewal is valid for 4 years from the expiration date of the permit being renewed.

[ 2011, c. 298, §7 (AMD) .]

9. Information contained in permit. Each permit to carry concealed handguns issued must contain the following: The name, address and physical description of the permit holder; the holder's signature; the date of issuance; and the date of expiration. A permit to carry concealed handguns may additionally contain a photograph of the permit holder if the issuing authority makes a photograph an integral part of the permit to carry concealed handguns.

[ 2011, c. 298, §7 (AMD) .]

10. Validity of permit throughout the State. Permits issued authorize the person to carry those concealed handguns throughout the State.

[ 2011, c. 298, §7 (AMD) .]

11. Permit to be in permit holder's immediate possession. Every permit holder, including a nonresident who holds a permit issued by the nonresident's state of residence, shall have the holder's permit in the holder's immediate possession at all times when carrying a concealed handgun and shall display the same on demand of any law enforcement officer. A person charged with violating this subsection may not be adjudicated as having committed a civil violation if that person produces in court the concealed handgun permit that was valid at the time of the issuance of a summons to court or, if the holder exhibits the permit to a law enforcement officer designated by the summonsing officer not later than 24 hours before the time set for the court appearance, a complaint may not be issued.

[ 2015, c. 144, §2 (AMD) .]

12. Permit for a resident of 5 or more years to be issued or denied within 30 days; permit for a nonresident and resident of less than 5 years to be issued or denied within 60 days. The issuing authority, as defined in this chapter, shall issue or deny, and reply in writing as to the reason for any denial, within 30 days of the application date in the case of a resident of 5 or more years and within 60 days of the application date in the case of a nonresident or in the case of a resident of less than 5 years. If the issuing authority does not issue or deny a request for a permit renewal within the time limits specified in this subsection, the validity of the expired permit is extended until the issuing authority issues or denies the renewal.

[ 1991, c. 865, §3 (AMD) .]

13. Fee waiver. An issuing authority may waive the permit fee for a permit issued to a law enforcement officer certified by the Maine Criminal Justice Academy.

[ 1991, c. 865, §4 (NEW) .]

14. Lapsed permit. A person may apply for renewal of a permit at the permit renewal rate at any time within 6 months after expiration of a permit. A person who applies for a permit more than 6 months after the expiration date of the permit last issued to that person must submit an original application and pay the original application fee.

[ 1991, c. 865, §5 (NEW) .]

15. Duty of issuing authority; application fees. The application fees submitted by the applicant as required by subsection 1, paragraph E, subparagraph (4) are subject to the following.

A. If the issuing authority is other than the Chief of the State Police, $25 of the fee for an original application and $15 of the fee for a renewal must be paid over to the Treasurer of State. [1993, c. 524, §12 (NEW).]

B. If the Chief of the State Police is the issuing authority as the designee of a municipality under section 2002-A, $25 of the fee for an original application and $15 of the fee for a renewal must be paid over to the Treasurer of State. [1993, c. 524, §12 (NEW).]

C. If the Chief of the State Police is the issuing authority because the applicant is a resident of an unorganized territory, a nonresident or an applicant under subsection 18, the application fee must be paid over to the Treasurer of State. The fee must be applied to the expenses of administration incurred by the State Police. [2015, c. 123, §1 (AMD).]

[ 2015, c. 123, §1 (AMD) .]

16. Application fee; use. The application fee submitted by the applicant as required by subsection 1, paragraph E, subparagraph (4) covers the cost of processing the application by the issuing authority and the cost of the permit to carry concealed handguns issued by the issuing authority.

[ 2011, c. 298, §7 (AMD) .]

17. Waiver of law enforcement agency record and background check fees. Notwithstanding any other provision of law, a law enforcement agency may not charge an issuing authority a fee in association with the law enforcement agency's conducting a concealed handgun permit applicant record check or background check for the issuing authority.

[ 2011, c. 298, §7 (NEW) .]

18. Certain persons on active duty in United States Armed Forces. A person on active duty in the United States Armed Forces who qualifies as a resident of the State under the Department of Administrative and Financial Services, Bureau of Revenue Services rules and is otherwise qualified to be issued a permit under this section is eligible for a permit under this section issued by the Chief of the State Police upon payment of the application fee for a resident specified in subsection 1, paragraph E, subparagraph (4), division (a).

[ 2015, c. 123, §2 (NEW) .]

SECTION HISTORY

1985, c. 478, §2 (NEW). 1989, c. 917, §§8-12 (AMD). 1989, c. 924, §§14,15 (AMD). 1991, c. 528, §§EE1,2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§EE1,2 (AMD). 1991, c. 622, §§PP2,3 (AMD). 1991, c. 624, §§2,3 (AFF). 1991, c. 865, §§1-5 (AMD). 1993, c. 289, §1 (AMD). 1993, c. 340, §§2,3 (AMD). 1993, c. 368, §§4-7 (AMD). 1993, c. 524, §§5-12 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 694, §§D51,52 (AMD). 1995, c. 694, §E2 (AFF). 2001, c. 354, §3 (AMD). 2001, c. 549, §§6,7 (AMD). 2003, c. 341, §§3-8 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 236, §§3,4 (REV). 2007, c. 194, §5 (AMD). 2011, c. 298, §7 (AMD). 2015, c. 123, §§1, 2 (AMD). 2015, c. 144, §2 (AMD).



25 §2003-A. Duty to inform law enforcement

When an individual who is carrying a concealed handgun pursuant to the authority of this chapter and who does not have a valid permit to carry a concealed handgun that has been issued as provided in this chapter first comes into contact with any law enforcement officer of this State or its political subdivisions or a federal law enforcement officer during the course of any arrest, detainment or routine traffic stop, that individual shall immediately inform that law enforcement officer of the fact that the individual is carrying a concealed handgun. [2015, c. 327, §4 (NEW).]

SECTION HISTORY

2015, c. 327, §4 (NEW).



25 §2004. Penalty

1. False statements. A person who intentionally or knowingly makes a false statement in the written application for a permit to carry a concealed handgun or any documents made a part of the application commits a Class D crime.

[ 2011, c. 298, §8 (AMD) .]

2. Carries or conceals dangerous weapon. A person who violates section 2001-A commits a Class D crime.

[ 2003, c. 452, Pt. N, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Failure to possess permit. A person who fails to comply with section 2003, subsection 11 commits a civil violation for which a fine of not more than $100 may be adjudged.

[ 2003, c. 452, Pt. N, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Violation of confidentiality. A person who intentionally or knowingly violates the confidentiality provisions of section 2006 commits a Class E crime.

[ 2003, c. 452, Pt. N, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Failure to inform law enforcement. A person who fails to comply with section 2003-A commits a civil violation for which a fine of not more than $100 may be adjudged.

[ 2015, c. 327, §5 (NEW) .]

SECTION HISTORY

1985, c. 478, §2 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §N3 (RPR). 2011, c. 298, §8 (AMD). 2015, c. 327, §5 (AMD).



25 §2005. Revocation; change of residence

1. Revocation. The issuing authority shall revoke a permit on the basis of one or more of the following determinations:

A. The application or any documents made part of the application contained a material misstatement; [1985, c. 478, §2 (NEW).]

B. The permit holder has been convicted of a violation of section 2001-A; [2003, c. 452, Pt. N, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

C. The permit holder becomes ineligible to possess a permit under this chapter. Ineligibility is determined on the basis of the criteria contained in section 2003; [1989, c. 917, §13 (AMD).]

D. For conduct that occurred after a permit was issued, that the permit holder was convicted of operating a motor vehicle, snowmobile, ATV or watercraft while under the influence of intoxicating liquor or drugs or with an excessive alcohol level and, by a preponderance of the evidence, that at the time of the offense the permit holder was in possession of a loaded firearm; or [2009, c. 447, §25 (AMD).]

E. For conduct that occurred after a permit was issued, that the permit holder was convicted of any violation of Title 17-A, chapter 45. [1989, c. 917, §13 (NEW).]

[ 2009, c. 447, §25 (AMD) .]

2. Change of residence. Except as provided in paragraph A, change of legal residence from one municipality to another during the term of the permit renders the permit invalid starting 30 days after the change is made. An invalid permit is not considered revoked for the purposes of subsection 3.

A. If the permit holder changes the permit holder's legal residence from one municipality to another during the term of the permit, the permit remains valid if the permit holder provides the permit holder's new address to the issuing authority of the permit holder's new residence within 30 days of making that change. The issuing authority of the new residence shall immediately reissue the permit with the corrected address for a fee of not more than $2. [2011, c. 298, §9 (AMD).]

B. If the issuing authority of the permit holder's new residence so requests, the previous issuing authority shall provide a photocopy of the permit holder's application, documents made a part of the application and any information of record collected by that previous issuing authority. [1989, c. 917, §14 (NEW).]

[ 2011, c. 298, §9 (AMD) .]

3. Reapplication. If a permit has been revoked solely under subsection 1, paragraph D, the former permit holder may reapply upon successful completion of a substance abuse treatment program approved by the Department of Health and Human Services as appropriate for the permit holder's problem or condition. Except as specified in this subsection, no person, otherwise eligible, who has had a permit revoked, is eligible for reapplication until the expiration of 5 years from the date of revocation.

[ 1989, c. 917, §15 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1985, c. 478, §2 (NEW). 1989, c. 917, §§13-15 (AMD). 2003, c. 452, §N4 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 689, §B6 (REV). 2009, c. 447, §25 (AMD). 2011, c. 298, §9 (AMD).



25 §2005-A. Suspension of permit upon refusal

1. Immediate suspension. If the permit holder is required by law to submit to chemical testing for the presence of intoxicating liquor or drugs pursuant to Title 17-A, section 1057 or for conduct that occurs while the permit holder is in possession of a loaded firearm, and the permit holder refuses to submit to the required testing, the permit to carry a concealed handgun issued to that person is immediately suspended and must be surrendered at that time by the permit holder to the law enforcement officer.

[ 2011, c. 298, §10 (AMD) .]

2. Notice to issuing authority. The law enforcement officer who has probable cause to require chemical testing shall promptly notify the issuing authority, in writing, of the permit holder's refusal and shall return the surrendered permit to the issuing authority.

[ 1989, c. 917, §16 (NEW) .]

3. Suspension in effect during pendancy. The suspension remains in effect until the entry of judgment if charges are filed of violating Title 17-A, section 1057 or of operating a motor vehicle, snowmobile, ATV, or watercraft under the influence of intoxicating liquor or drugs, unless it is determined by the court in which the criminal charge or civil violation is pending, or by the Secretary of State if a hearing is held pursuant to Title 29-A, section 2521, 2522 or 2523, that the law enforcement officer did not have probable cause to require the permit holder to submit to chemical testing.

[ 1995, c. 65, Pt. A, §77 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

4. Suspension terminated. If the permit holder is acquitted of the criminal charges to which the refusal pertains, if the charges are dismissed by the State or by the court or if a determination of no probable cause is made, the suspension is terminated and the court or the State shall promptly notify the issuing authority in writing. Upon receipt of the written notice the issuing authority shall return the permit.

[ 1989, c. 917, §16 (NEW) .]

SECTION HISTORY

1989, c. 917, §16 (NEW). 1995, c. 65, §A77 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2011, c. 298, §10 (AMD).



25 §2006. Access to information and proceedings

1. Application, refusals and collected information; proceedings. All applications for a permit to carry concealed handguns and documents made a part of the application, refusals and any information of record collected by the issuing authority during the process of ascertaining whether an applicant is of good moral character and meets the additional requirements of sections 2003 and 2005 are confidential and are not public records for the purposes of Title 1, chapter 13, subchapter 1. The applicant may waive this confidentiality by written notice to the issuing authority. All proceedings relating to the issuance, refusal, suspension or revocation of a permit to carry concealed handguns are not public proceedings under Title 1, chapter 13, unless otherwise requested by the applicant.

[ 2013, c. 54, §1 (NEW) .]

2. Permanent record of permit. The issuing authority shall make a permanent record of each permit to carry concealed handguns in a suitable book or file kept for that purpose. The record must include the information contained in the permit itself. The record is confidential except that the following information about each permit holder is not confidential and is a public record:

A. The municipality of residence; [2013, c. 54, §1 (NEW).]

B. The date the permit was issued; and [2013, c. 54, §1 (NEW).]

C. The date the permit expires. [2013, c. 54, §1 (NEW).]

This subsection does not limit disclosure of confidential information for criminal justice purposes or permitting purposes to law enforcement officers and issuing authorities.

[ 2013, c. 54, §1 (NEW) .]

SECTION HISTORY

1985, c. 478, §2 (NEW). RR 1999, c. 2, §28 (COR). 2011, c. 298, §11 (AMD). 2011, c. 662, §15 (AMD). 2013, c. 54, §1 (RPR).






Chapter 252-A: FIREARMS REGULATION

25 §2011. State preemption

1. Preemption. The State intends to occupy and preempt the entire field of legislation concerning the regulation of firearms, components, ammunition and supplies. Except as provided in subsection 3, any existing or future order, ordinance, rule or regulation in this field of any political subdivision of the State is void.

[ 1989, c. 359, (NEW) .]

2. Regulation restricted. Except as provided in subsection 3, no political subdivision of the State, including, but not limited to, municipalities, counties, townships and village corporations, may adopt any order, ordinance, rule or regulation concerning the sale, purchase, purchase delay, transfer, ownership, use, possession, bearing, transportation, licensing, permitting, registration, taxation or any other matter pertaining to firearms, components, ammunition or supplies.

[ 1989, c. 359, (NEW) .]

3. Exception. This section does not prohibit an order, ordinance, rule or regulation of any political subdivision which, with the exception of appropriate civil penalty provisions, conforms exactly with any applicable provision of state law or which regulates the discharge of firearms within a jurisdiction.

[ 1989, c. 359, (NEW) .]

4. Law enforcement agency. Nothing in this section limits the power of any law enforcement agency to regulate the type and use of firearms issued or authorized by that agency for use by its employees. For the purposes of this section "law enforcement agency" has the same meaning as set forth in section 3701.

[ 1989, c. 502, Pt. D, §19 (NEW) .]

5. Restrictions on firearms and ammunition prohibited during state of emergency. The provisions of this subsection apply to restrictions on firearms and ammunition during a state of emergency, as declared by the Governor pursuant to Title 37-B, section 742, subsection 1.

A. During a state of emergency, notwithstanding any provision of law to the contrary, a person acting on behalf or under the authority of the State or a political subdivision of the State may not:

(1) Prohibit or restrict the otherwise lawful possession, use, carrying, transfer, transportation, storage or display of a firearm or ammunition. The provisions of this paragraph regarding the lawful transfer of a firearm or ammunition do not apply to the commercial sale of a firearm or ammunition if an authorized person has ordered an evacuation or general closure of businesses in the area of the business engaged in the sale of firearms or ammunition;

(2) Seize or confiscate, or authorize the seizure or confiscation of, an otherwise lawfully possessed firearm or ammunition unless the person acting on behalf of or under the authority of the State is:

(a) Acting in self-defense against an assault;

(b) Defending another person from an assault;

(c) Arresting a person in actual possession of a firearm or ammunition for a violation of law; or

(d) Seizing or confiscating the firearm or ammunition as evidence of a crime; or

(3) Require registration of a firearm or ammunition for which registration is not otherwise required by state law. [2011, c. 626, §1 (NEW).]

B. An individual aggrieved by a violation of this subsection may seek relief in an action at law or in equity for redress against any person who subjects that individual, or causes that individual to be subjected, to an action prohibited by this subsection. [2011, c. 626, §1 (NEW).]

C. In addition to any other remedy at law or in equity, an individual aggrieved by the seizure or confiscation of a firearm or ammunition in violation of this subsection may bring an action for the return of the firearm or ammunition in the Superior Court of the county in which that individual resides or in which the firearm or ammunition is located. [2011, c. 626, §1 (NEW).]

D. In an action or proceeding to enforce this subsection, the court shall award a prevailing plaintiff costs and reasonable attorney's fees. [2011, c. 626, §1 (NEW).]

[ 2011, c. 626, §1 (NEW) .]

SECTION HISTORY

1989, c. 359, (NEW). 1989, c. 502, §D19 (AMD). 2011, c. 626, §1 (AMD).



25 §2012. Sale of firearms to include safety brochure

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Basic firearm safety brochure" means a brochure, produced by a national, nonprofit membership organization that provides a comprehensive voluntary safety program including the training of people in the safe handling and use of firearms or by any other organization, that contains the following information relating to firearms:

(1) Rules for safe handling, storage and use of firearms;

(2) Nomenclature and descriptions of various types of firearms;

(3) Responsibilities of firearm ownership; and

(4) The following information developed by the Department of Public Safety:

(a) A list of locations where handguns are prohibited; and

(b) Information concerning the use of handguns for self-defense. [2015, c. 327, §6 (AMD).]

B. "Firearm" has the same meaning as in Title 17-A, section 2, subsection 12-A. [1991, c. 127, (NEW).]

C. "Firearm dealer" means a person who is licensed as a dealer under 18 United States Code, Section 923, or who is required to be licensed as a dealer under that section. [1991, c. 127, (NEW).]

[ 2015, c. 327, §6 (AMD) .]

2. Requirement. A firearm dealer must:

A. Include a basic firearm safety brochure with every firearm sold at retail in this State, except that the brochure need not be supplied by the firearm dealer if the firearm manufacturer provides a basic firearm safety brochure with the firearm. The dealer may collect a charge for the brochure, which may not be greater than the dealer's cost to obtain the brochure; [1991, c. 127, (NEW).]

B. Offer to demonstrate to the purchaser the use of a trigger locking device; and [1991, c. 127, (NEW).]

C. Post in a conspicuous place information relating to the availability of known local voluntary firearm safety programs. [1991, c. 127, (NEW).]

[ 1991, c. 127, (NEW) .]

3. No liability. Organizations that produce basic firearm safety brochures for distribution to firearm dealers for subsequent distribution to purchasers of firearms and firearm dealers are not liable for injuries resulting from the accidental discharge of nondefective firearms purchased from any dealer.

[ 1991, c. 127, (NEW) .]

SECTION HISTORY

1991, c. 127, (NEW). 2015, c. 327, §6 (AMD).



25 §2013. Chief law enforcement officer's certification; certain firearms

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Certification" means the participation and assent of a chief law enforcement officer necessary under federal law for the approval of an application to transfer or make a firearm. [2015, c. 262, §3 (NEW).]

B. "Chief law enforcement officer" means an official or the official's designee who the United States Department of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives or successor agency identifies as eligible to provide certification. [2015, c. 262, §3 (NEW).]

C. "Firearm" has the same meaning as in the National Firearms Act, 26 United States Code, Section 5845(a). [2015, c. 262, §3 (NEW).]

[ 2015, c. 262, §3 (NEW) .]

2. Chief law enforcement officer's certification. Within 15 days of receipt of an application for certification, the chief law enforcement officer shall provide the certification unless the chief law enforcement officer has information that prevents the chief law enforcement officer from providing the certification.

A. If the chief law enforcement officer denies an application for certification under this section, the chief law enforcement officer shall provide the applicant with a written notification of the denial and the reason for the denial, which may not be based upon a generalized objection to a private person's possessing, making or transferring a firearm or to a certain type of firearm that is otherwise lawful. [2015, c. 262, §3 (NEW).]

B. The denial of an application for certification or a failure or refusal to provide a certification in accordance with this section by a chief law enforcement officer may be appealed by an applicant in the following manner:

(1) If the chief law enforcement officer is employed by a state agency, the denial may be appealed pursuant to Title 5, section 11001 and the Maine Rules of Civil Procedure, Rule 80C; and

(2) If the chief law enforcement officer is not employed by a state agency, the denial may be appealed pursuant to the Maine Rules of Civil Procedure, Rule 80B. [2015, c. 262, §3 (NEW).]

[ 2015, c. 262, §3 (NEW) .]

3. Criminal history record check; search of premises. In making a certification required by subsection 2, a chief law enforcement officer may require the applicant to provide only such information as required by federal or state law to identify the applicant and conduct a criminal history record check or to determine the disposition of an arrest or proceeding relevant to the applicant's eligibility to lawfully possess or receive a firearm. A chief law enforcement officer may not require access to or consent for an inspection of any private premises as a condition of making a certification under this section.

[ 2015, c. 262, §3 (NEW) .]

SECTION HISTORY

2015, c. 262, §3 (NEW).






Chapter 253: LICENSES TO CARRY WEAPONS

25 §2031. Threatening display of or carrying a concealed weapon (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 368, (AMD). 1971, c. 293, (AMD). 1973, c. 396, (AMD). 1975, c. 449, §§1,2 (AMD). 1981, c. 119, §1 (RPR). 1985, c. 478, §3 (RP).



25 §2032. Permits to carry concealed weapons (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 119, §2 (NEW). 1983, c. 267, §§1,2 (AMD). 1985, c. 478, §3 (RP).



25 §2033. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 119, §2 (NEW). 1985, c. 478, §3 (RP).



25 §2034. Revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 119, §2 (NEW). 1985, c. 478, §3 (RP).



25 §2035. Confidentiality of application (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 119, §2 (NEW). 1985, c. 478, §3 (RP).






Chapter 254: PURCHASE OF WEAPONS

25 §2041. Purchase by Maine residents in another state (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 239, (NEW). 1987, c. 402, §A152 (RP).



25 §2042. Purchase by nonresidents in Maine (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 239, (NEW). 1987, c. 402, §A152 (RP).






Chapter 255: SAFETY GLAZING

25 §2051. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1973, c. 237, (NEW).]

1. Hazardous locations. "Hazardous locations" means those installations, glazed or to be glazed in commercial and public buildings, known as framed or unframed glass entrance doors; and those installations, glazed or to be glazed in residential buildings and other structures used as dwellings, commercial buildings and public buildings, known as sliding glass doors, storm doors, shower doors, bathtub enclosures and fixed glazed panels adjacent to entrance and exit doors which because of their location present a barrier in the normal path traveled by persons going into or out of these buildings, and because of their size and design may be mistaken as means of ingress or egress; and any other installation, glazed or to be glazed, wherein the use of other than safety glazing materials would constitute an unreasonable hazard as the Commissioner of Public Safety may determine after notice and hearings, whether or not the glazing in such doors, panels, enclosures and other installations is transparent.

[ 1973, c. 237, (NEW) .]

2. Safety glazing material. "Safety glazing material" means any glazing material, such as tempered glass, laminated glass, wire glass or rigid plastic, which meets the test requirements of the then current ANSI Standard Z97.1 and such further requirements as may be adopted by the Department of Public Safety after notice and hearing and which are so constructed, treated or combined with other materials as to minimize the likelihood of cutting and piercing injuries resulting from human contact with the glazing material.

[ 1973, c. 656, (AMD) .]

SECTION HISTORY

1973, c. 237, (NEW). 1973, c. 656, (AMD).



25 §2052. Labeling required

Each light of safety glazing material manufactured, distributed, imported or sold for use in hazardous locations or installed in such a location within the State of Maine shall be permanently labeled by such means as etching, sandblasting, firing of ceramic material on the safety glazing material or by other suitable means. The label shall identify the labeler, whether manufacturer, fabricator or installer, and the nominal thickness and the type of safety glazing material and the fact that said material meets the test requirements of ANSI Standard Z-97.1-1966 and such further requirements as may be adopted by the Department of Public Safety. [1973, c. 237, (NEW).]

The label must be legible and visible after installation. [1973, c. 237, (NEW).]

Such safety glazing labeling shall not be used on other than safety glazing materials. [1973, c. 237, (NEW).]

SECTION HISTORY

1973, c. 237, (NEW).



25 §2053. Safety glazing materials required

It shall be unlawful within the State of Maine to knowingly sell, fabricate, assemble, glaze, install, consent or cause to be installed glazing materials other than safety glazing materials in, or for use in, any hazardous location. This section shall apply only to new construction contracted for, or to replacement of glass in place, after January 1, 1974. [1973, c. 237, (NEW).]

SECTION HISTORY

1973, c. 237, (NEW).



25 §2054. Employees not covered

No liability under this chapter shall be created as to workmen who are employees of a contractor, subcontractor or other employer responsible for compliance with this chapter. [1973, c. 237, (NEW).]

SECTION HISTORY

1973, c. 237, (NEW).



25 §2055. Penalty

A person who violates this chapter commits a Class E crime. Except as otherwise specifically provided, violation of this chapter is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. N, §5 (RPR); 2003, c. 452, Pt. X, §2 (AFF).]

SECTION HISTORY

1973, c. 237, (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §N5 (RPR).



25 §2056. Local ordinances

This chapter shall supersede any local, municipal or county ordinance or parts thereof relating to the subject matter. [1973, c. 237, (NEW).]

SECTION HISTORY

1973, c. 237, (NEW).






Chapter 256: HAZARDOUS MATERIALS CONTROL

25 §2101. Policy

It is declared to be the policy of the State to protect its citizens adequately against the risks to life and property which are inherent in the transportation of hazardous materials in commerce. [1977, c. 622, (NEW).]

SECTION HISTORY

1977, c. 622, (NEW).



25 §2102. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 622, (NEW). 1983, c. 736, §1 (RP).



25 §2102-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 736, §2 (NEW).]

1. Commerce. "Commerce" means trade, traffic, commerce or transportation within or through the jurisdiction of the State."Commerce" does not mean movement of hazardous materials by a farmer for his own use to and from the farm or field within a 20-mile radius.

[ 1983, c. 736, §2 (NEW) .]

2. Hazardous material. "Hazardous material" means a substance or material which has been determined by the United States Secretary of Transportation to be capable of posing an unreasonable risk to health, safety and property when transported in commerce, and which has been so designated in 49 Code of Federal Regulations, Part 172.

[ 1983, c. 736, §2 (NEW) .]

3. Person. "Person" means an individual, firm copartnership, corporation, company, association or joint-stock association, and includes any trustee, receiver, assignee or personal representative thereof.

[ 1983, c. 736, §2 (NEW) .]

4. Transport or transportation. "Transport" or "transportation" means any movement of hazardous material by any mode and any loading, unloading or storage incidental thereto.

[ 1983, c. 736, §2 (NEW) .]

SECTION HISTORY

1983, c. 736, §2 (NEW).



25 §2103. Designation of hazardous materials (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 622, (NEW). 1983, c. 736, §3 (RP).



25 §2103-A. Adoption of rules

The Commissioner of Public Safety shall adopt state rules to adopt by reference the federal regulations as found in 49 Code of Federal Regulations, Parts l07, l7l, l72, l73, l74, l77, l78, l79, 180, 387 and 397, as amended, and subsequently shall adopt state rules to adopt by reference every subsequent amendment to those federal regulations. Except as provided in this section, the Maine Administrative Procedure Act, Title 5, chapter 375, does not apply to those adoptions. [1997, c. 653, §1 (AMD).]

1. Content of state rules. Any state rule adopted under this section must contain instructions for obtaining a copy or a certified copy of referenced federal regulations or amendments from the appropriate federal agency.

[ 2003, c. 633, §1 (AMD) .]

2. Filing, publication and availability of rules. For every state rule adopted under this section:

A. The commissioner shall file with the Secretary of State:

(1) A certified copy of the state rule adopting by reference that federal regulation or a subsequent amendment;

(2) A published copy of the federal regulation or amendment as printed in the Federal Register; and

(3) Annually, a published copy of the updated volume of the Code of Federal Regulations containing the federal regulations in question; [1989, c. 754, Pt. C, §1 (NEW).]

B. The commissioner shall supply, without cost or at actual cost, copies of each state rule to any person who has filed with the agency within the past year a written request to be supplied with all copies of the agency's rules, and to any other person on request. The commissioner shall also make available for inspection at no charge, and for copying at actual cost, a current published copy of the referenced federal regulations, but requests for purchase of copies or certified copies of the federal regulations may be directed to the appropriate federal agency; [1989, c. 754, Pt. C, §1 (NEW).]

C. The Secretary of State shall publish, pursuant to the procedures set forth in Title 5, section 8053, subsection 5, a notice containing the following information:

(1) A statement that the state rule has been adopted and its effective date;

(2) A brief description of the substance of the state rule and the referenced federal regulations or amendments; and

(3) The addresses where copies of the state rule and the federal regulations and amendments may be obtained; and [1989, c. 754, Pt. C, §1 (NEW).]

D. The Secretary of State shall maintain and make available at the Secretary of State's office, for inspection at no charge and for copying or purchase at actual cost, current copies of those state rules as filed in accordance with paragraph A and include them within the compilations subject to Title 5, section 8056, subsection 3, paragraphs A-1 and B. The Secretary of State shall also make available at the Secretary of State's office, for inspection at no charge, and for copying at actual cost, a current published copy of the referenced federal regulations and amendments, but requests for purchase of copies or certified copies of the federal regulations or amendments may be directed to the appropriate federal agency. [1989, c. 754, Pt. C, §1 (NEW).]

[ 1989, c. 754, Pt. C, §1 (NEW) .]

3. Effective date; emergency rules. A rule adopted under this section may not take effect until at least 5 days after filing with the Secretary of State under subsection 2, paragraph A, except that, if the commissioner finds that immediate adoption of the rule is necessary to avoid an immediate threat to public health, safety or general welfare, the commissioner may adopt the rule as an emergency rule in accordance with Title 5, section 8054, and that rule takes effect immediately.

[ 1989, c. 754, Pt. C, §1 (NEW) .]

SECTION HISTORY

1983, c. 736, §4 (NEW). 1987, c. 789, §1 (AMD). 1989, c. 754, §C1 (AMD). 1997, c. 653, §1 (AMD). 2003, c. 633, §1 (AMD).



25 §2104. Handling of hazardous materials (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 622, (NEW). 1983, c. 474, §§1,2 (AMD). 1983, c. 736, §5 (RP).



25 §2104-A. Reporting system

In addition to the reporting requirements of 49 Code of Federal Regulations, Part 171, any person who transports a hazardous material within this State involved in an accident resulting in death, serious illness or serious personal injury, or resulting in a discharge of a hazardous material, shall report the accident, as provided for hazardous matter, Title 38, section 1318-B. [1983, c. 736, §6 (NEW).]

SECTION HISTORY

1983, c. 736, §6 (NEW).



25 §2105. Reporting system (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 622, (NEW). 1983, c. 736, §7 (RP).



25 §2105-A. Enforcement

It is the responsibility of the State Police, sheriffs and their deputies and all other police officers to investigate any alleged violations of this chapter and any rules adopted by reference thereto. Prior to taking enforcement action, a law enforcement officer shall have met minimum training requirements established by the Criminal Justice Academy with respect to hazardous materials. [1983, c. 736, §8 (NEW).]

SECTION HISTORY

1983, c. 736, §8 (NEW).



25 §2106. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 622, (NEW). 1983, c. 736, §9 (RP).



25 §2106-A. Penalties

A person who violates this chapter or a rule adopted pursuant to this chapter commits a Class D crime, except that if the violation is discovered during a routine compliance review as defined in 49 Code of Federal Regulations, Part 385.3, the violation is a civil violation. [2013, c. 112, §1 (NEW).]

A civil violation under this section is subject to a fine, which must be determined with due consideration of the Federal Motor Carrier Safety Administration's uniform fine assessment program. [2013, c. 112, §1 (NEW).]

SECTION HISTORY

1983, c. 736, §10 (NEW). 1983, c. 862, §73 (AMD). 2013, c. 112, §1 (RPR).



25 §2107. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 622, (NEW). 1983, c. 736, §11 (RP).



25 §2108. Advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 622, (NEW). 1979, c. 672, §A63 (RP). 1979, c. 730, §1 (RP).



25 §2109. Notification (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 88, §5 (NEW). 1983, c. 736, §12 (RP).



25 §2110. Financial responsibility

1. Requirement. A person who transports a division 1.1, 1.2 or 1.3 explosive intrastate in a vehicle with a gross vehicle weight rating of less than 10,000 pounds shall maintain a financial responsibility policy of liability insurance or a surety bond in an amount of not less than $1,000,000. The Commissioner of Public Safety may not adopt a rule requiring a person transporting a division 1.1, 1.2 or 1.3 explosive intrastate in a vehicle with a gross vehicle weight rating of less than 10,000 pounds to maintain a financial responsibility policy of liability insurance or a surety bond in excess of $1,000,000.

For purposes of this section, division 1.1, 1.2 and 1.3 explosives have the same meanings as found in 49 Code of Federal Regulations, Part 173.50.

[ 1995, c. 67, §1 (NEW) .]

2. Exception. This section does not apply to a farmer who transports a division 1.1, 1.2 or 1.3 explosive for the farmer's own use to and from the farm or field within a 20-mile radius.

[ 1995, c. 67, §1 (NEW) .]

SECTION HISTORY

1995, c. 67, §1 (NEW).






Chapter 257: MISSING CHILDREN

25 §2151. Missing children; information sent to National Crime Information Center (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 275, §2 (NEW). 1991, c. 201, (AMD). 1993, c. 425, §1 (RP).



25 §2152. Short title

This chapter may be known and cited as the "Missing Children Act." [1993, c. 425, §2 (NEW).]

SECTION HISTORY

1993, c. 425, §2 (NEW).



25 §2153. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 425, §2 (NEW).]

1. Clearinghouse. "Clearinghouse" means the Missing Children Information Clearinghouse established pursuant to section 2155.

[ 1993, c. 425, §2 (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Public Safety.

[ 1993, c. 425, §2 (NEW) .]

3. Department. "Department" means Department of Public Safety.

[ 1993, c. 425, §2 (NEW) .]

4. Director. "Director" means the Director of the Missing Children Information Clearinghouse.

[ 1993, c. 425, §2 (NEW) .]

5. Missing child. "Missing child" means an individual:

A. Who is under 18 years of age; [1993, c. 425, §2 (NEW).]

B. Whose temporary or permanent residence is in or is believed to be in this State; [1993, c. 425, §2 (NEW).]

C. Whose location is not determined; and [1993, c. 425, §2 (NEW).]

D. Who has been reported as missing to a law enforcement agency. [1993, c. 425, §2 (NEW).]

[ 1993, c. 425, §2 (NEW) .]

6. Missing child report. "Missing child report" means a report prepared on a form designated by the department for use by private citizens and law enforcement agencies to report information about missing children to the clearinghouse.

[ 1993, c. 425, §2 (NEW) .]

SECTION HISTORY

1993, c. 425, §2 (NEW).



25 §2154. Missing child reports

1. Duty of law enforcement agency. Upon the filing of a missing child report by the child's parents, guardian or legal custodian, the law enforcement agency receiving written notification shall immediately:

A. Inform all on-duty law enforcement officers of the missing child report; [1993, c. 425, §2 (NEW).]

B. Communicate the report to every other law enforcement agency having jurisdiction in the county in which the report was filed; [1993, c. 425, §2 (NEW).]

C. Enter or cause the report to be entered for inclusion in the State Police and National Crime Information Center computer files on missing children; and [1997, c. 608, §5 (AMD).]

D. Submit information in the missing child report to the clearinghouse. [1993, c. 425, §2 (NEW).]

[ 1997, c. 608, §5 (AMD) .]

2. Report status. A missing child report filed with a law enforcement agency having jurisdiction is sufficient documentation for entering a juvenile in the missing persons file maintained by the clearinghouse and the National Crime Information Center or its successor.

[ 1993, c. 425, §2 (NEW) .]

3. Parental kidnapping. In the case of parental kidnapping, the law enforcement agency shall obtain, when possible, a certified copy of the custody papers from the reporting parent, guardian or legal custodian.

[ 1993, c. 425, §2 (NEW) .]

4. Medical and dental records. Within 60 days after a law enforcement agency enters the report of a missing child into the State Police and National Crime Information Center computers, that law enforcement agency shall verify and update the record with any additional information, including, when available, medical and dental records.

[ 1997, c. 608, §6 (NEW) .]

5. Child missing from interim care.

[ 2003, c. 443, §1 (NEW); MRSA T. 25, §2154, sub-§5 (RP) .]

SECTION HISTORY

1993, c. 425, §2 (NEW). 1997, c. 608, §§5,6 (AMD). 2003, c. 443, §1 (AMD). 2003, c. 689, §B6 (REV).



25 §2154-A. Children missing involuntarily

1. Duty of law enforcement agency. A law enforcement agency that receives a missing child report shall immediately inform the following agencies if the missing child is considered a victim or possible victim of a crime under Title 17-A, chapter 13:

A. The child's school, if the child attended school in this State; [1997, c. 468, §1 (NEW).]

B. The municipality in which the child's birth records are kept; and [1997, c. 468, §1 (NEW).]

C. The Vital Records Unit of the Division of Data, Research and Vital Statistics in the Department of Health and Human Services. [2007, c. 240, Pt. RR, §4 (AMD).]

[ 2007, c. 240, Pt. RR, §4 (AMD) .]

2. Duties of notified agencies. An agency that receives information from a law enforcement agency under subsection 1 shall identify the files and records of the missing child that are in the agency's custody as pertaining to a child considered a victim or possible victim of a crime under Title 17-A, chapter 13. If a request for those files or records is made, the agency shall immediately notify the law enforcement agency of the request and, when possible, the address of the person making the request.

[ 1997, c. 468, §1 (NEW) .]

SECTION HISTORY

1997, c. 468, §1 (NEW). 2003, c. 689, §B6 (REV). 2007, c. 240, Pt. RR, §4 (AMD).



25 §2155. Missing Children Information Clearinghouse

1. Establishment; purpose. The Missing Children Information Clearinghouse is established within the department as a central repository of information regarding missing children. That information must be collected and disseminated.

[ 1993, c. 425, §2 (NEW) .]

2. Commissioner; duties. The commissioner shall appoint a director who shall supervise the clearinghouse. The commissioner shall establish services determined appropriate to aid in the location of missing children.

[ 1993, c. 425, §2 (NEW) .]

3. Director; duties. The director shall:

A. Establish a system of intrastate communication of information related to missing children who are determined missing by their parents, guardians, legal custodians or by a law enforcement agency; [1993, c. 425, §2 (NEW).]

B. Provide a centralized file for the exchange of information on missing children within the State; [1993, c. 425, §2 (NEW).]

C. Interface with the National Crime Information Center, or its successor, for the exchange of information; and [1993, c. 425, §2 (NEW).]

D. Collect, process, maintain and disseminate information on missing children and strive to maintain or disseminate accurate and complete information. [1993, c. 425, §2 (NEW).]

[ 1993, c. 425, §2 (NEW) .]

4. Receipt of reports. A law enforcement agency shall submit to the clearinghouse information received by the law enforcement agency pursuant to section 2154. Any parent or legal guardian may submit a missing child report to the clearinghouse regardless of the circumstances, subsequent to reporting the child missing to the appropriate law enforcement agency within the county in which the child became missing. The report must be included in the clearinghouse data base.

[ 1993, c. 425, §2 (NEW) .]

SECTION HISTORY

1993, c. 425, §2 (NEW).



25 §2156. Location of child

1. Notification. The parent, guardian or legal custodian who is responsible for notifying the clearinghouse or a law enforcement agency about a missing child shall immediately notify the clearinghouse or the agency of any child whose location has been determined.

[ 1993, c. 425, §2 (NEW) .]

2. Purging. Information received about a missing child pursuant to section 2154 that has been included in the clearinghouse must be purged from the data base by the appropriate law enforcement agency immediately upon location of the child.

[ 1993, c. 425, §2 (NEW) .]

SECTION HISTORY

1993, c. 425, §2 (NEW).






Chapter 259: SILVER ALERT PROGRAM

25 §2201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 583, §1 (NEW).]

1. Department. "Department" means the Department of Public Safety.

[ 2009, c. 583, §1 (NEW) .]

2. Missing senior citizen. "Missing senior citizen" means a person:

A. Who at the time the person is first reported missing is 60 years of age or older or, under extraordinary circumstances, a person 18 to 59 years of age who also meets the criteria in paragraphs B and C; [2009, c. 583, §1 (NEW).]

B. With respect to whom there is a clear indication that the person has an irreversible deterioration of intellectual faculties such as dementia, as determined by a local law enforcement agency; and [2009, c. 583, §1 (NEW).]

C. Whose disappearance poses a credible threat to the safety and health of the person as determined by a local law enforcement agency. [2009, c. 583, §1 (NEW).]

[ 2009, c. 583, §1 (NEW) .]

3. Media. "Media" means print, radio, Internet-based communication systems or other methods of communicating information to the public.

[ 2009, c. 583, §1 (NEW) .]

4. Silver Alert. "Silver Alert" means a notice provided under this chapter to the public through law enforcement agencies and the media.

[ 2009, c. 583, §1 (NEW) .]

5. Silver Alert Program. "Silver Alert Program" means the statewide alert program for missing senior citizens developed and implemented under this chapter.

[ 2009, c. 583, §1 (NEW) .]

SECTION HISTORY

2009, c. 583, §1 (NEW).



25 §2202. Silver Alert Program

In accordance with this chapter and with the cooperation of the Department of Transportation, the Maine Turnpike Authority, a statewide organization representing broadcast groups in the State, the Office of the Governor and appropriate law enforcement agencies, the department shall develop and implement the Silver Alert Program to be activated on behalf of missing senior citizens. The program must include standards of procedure for local law enforcement agencies to determine that a missing person is a missing senior citizen and appropriately activate a Silver Alert to local or statewide law enforcement agencies and to the media, a plan for providing relevant information to the public through an existing system of dynamic message signs located across the State when necessary and training for all law enforcement officers. The Silver Alert Program must be developed and implemented using existing resources. [2009, c. 583, §1 (NEW).]

SECTION HISTORY

2009, c. 583, §1 (NEW).






Chapter 260: BLUE ALERT PROGRAM

25 §2221. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 26, §1 (NEW).]

1. Blue Alert. "Blue Alert" means a notice provided under this chapter to the public through certain state agencies and the media.

[ 2015, c. 26, §1 (NEW) .]

2. Blue Alert Program. "Blue Alert Program" means the statewide alert program regarding killed, injured or missing law enforcement officers developed and implemented under this chapter.

[ 2015, c. 26, §1 (NEW) .]

3. Department. "Department" means the Department of Public Safety.

[ 2015, c. 26, §1 (NEW) .]

4. Law enforcement officer. "Law enforcement officer" has the same meaning as in section 3701, subsection 3.

[ 2015, c. 26, §1 (NEW) .]

5. Media. "Media" means print, radio, Internet-based communication systems or other methods of communicating information to the public.

[ 2015, c. 26, §1 (NEW) .]

SECTION HISTORY

2015, c. 26, §1 (NEW).



25 §2222. Blue Alert Program

1. Blue Alert Program. In accordance with this chapter and with the cooperation of the Department of Transportation, the Maine Turnpike Authority, a statewide organization representing broadcast groups in the State, the Office of the Governor and appropriate law enforcement agencies, the department shall develop and implement the Blue Alert Program as provided in subsection 2.

[ 2015, c. 26, §1 (NEW) .]

2. Program elements. The Blue Alert Program must be developed and implemented using existing resources and activated when, in the line of duty, a law enforcement officer has been killed or injured or is missing, there is sufficient information available regarding the law enforcement officer's last known location or physical description of an offender or vehicle involved and the department determines that a public notification may aid in:

A. Apprehending a suspected offender who poses an imminent threat to the public or to law enforcement personnel; or [2015, c. 26, §1 (NEW).]

B. Locating a missing law enforcement officer. [2015, c. 26, §1 (NEW).]

[ 2015, c. 26, §1 (NEW) .]

3. Standards of procedure. The Blue Alert Program must include standards of procedure for local law enforcement agencies to determine that a condition under subsection 2 exists to notify the department to activate a Blue Alert, a plan for providing relevant information to the public through an existing system of dynamic message signs located across the State when necessary and training for all law enforcement officers.

[ 2015, c. 26, §1 (NEW) .]

4. Rules. The department may adopt routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A to carry out the purposes of this chapter.

[ 2015, c. 26, §1 (NEW) .]

SECTION HISTORY

2015, c. 26, §1 (NEW).









Part 6: FIRE PREVENTION AND FIRE PROTECTION

Chapter 311: PERSONNEL AND EQUIPMENT REPEALED

25 §2301. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 22, §1 (AMD). 1973, c. 680, §1 (RP).



25 §2302. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 22, §2 (AMD). 1973, c. 680, §1 (RP).



25 §2303. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 680, §1 (RP).



25 §2304. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 680, §1 (RP).



25 §2305. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 680, §1 (RP).



25 §2306. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 22, §3 (AMD). 1973, c. 680, §1 (RP).



25 §2307. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 22, §4 (AMD). 1973, c. 680, §1 (RP).



25 §2308. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 22, §5 (AMD). 1973, c. 680, §1 (RP).



25 §2309. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 680, §1 (RP).



25 §2310. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 484, (AMD). 1973, c. 680, §1 (RP).



25 §2311. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 680, §1 (RP).






Chapter 313: MUNICIPAL INSPECTION OF BUILDINGS

25 §2351. Building official; compensation; jurisdiction; deputy (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1995, c. 2, §56 (COR). 2007, c. 699, §7 (AMD). 2007, c. 699, §26 (AFF). 2009, c. 261, Pt. B, §1 (RPR). MRSA T. 25, §2351 (RP).



25 §2351-A. Building official; compensation; deputy

In every town and city of more than 2,000 inhabitants, and in every town of 2,000 inhabitants or less, if such a town so votes at a town meeting, and in each village corporation, if such a corporation so votes at the annual meeting of the corporation, the municipal officers shall annually in the month of April appoint a building official and shall determine the building official's compensation. If a building official is appointed by a municipality that has adopted or is enforcing the Maine Uniform Building and Energy Code or a portion of the Maine Uniform Building and Energy Code pursuant to Title 10, section 9724, that building official must be certified in building standards pursuant to Title 30-A, section 4451, subsection 2-A, paragraph E. Whenever the building official becomes incapacitated, the municipal officers may appoint or authorize the building official to appoint a deputy building official, who shall serve until removed by the municipal officers, but in no event beyond the term for which the building official was appointed. The deputy building official shall perform such duties as may be required of the deputy building official by the building official. The compensation of the deputy building official is determined by the municipal officers. [2011, c. 582, §3 (AMD).]

SECTION HISTORY

2009, c. 261, Pt. B, §2 (NEW). 2011, c. 582, §3 (AMD).



25 §2352. Right to enter buildings

A building official in the performance of the building official's official duty may enter any building for the purpose of making the inspection required by chapters 313 to 321. [2009, c. 261, Pt. B, §3 (AMD).]

SECTION HISTORY

1975, c. 623, §34 (AMD). 2009, c. 261, Pt. B, §3 (AMD).



25 §2353. Duty to inspect buildings under construction (REPEALED)

(REPEALED)

SECTION HISTORY

0, c. 0, §0 (AFF). 2007, c. 699, §8 (AMD). 2007, c. 699, §26 (AFF). 2009, c. 261, Pt. A, §10 (RPR). MRSA T. 25, §2353 (RP).



25 §2353-A. Duty to inspect buildings under construction

The building official shall inspect each building during the process of construction so far as may be necessary to see that all proper safeguards against the catching or spreading of fire are used, that the chimneys and flues are made safe and that proper cutoffs are placed between the timbers in the walls and floorings where fire would be likely to spread, and may give such directions in writing to the owner or contractor as the building official considers necessary concerning the construction of the building so as to render the building safe from the catching and spreading of fire. For a building official in a municipality that is enforcing the Maine Uniform Building and Energy Code pursuant to Title 10, section 9724, unless the municipality is enforcing that code by means of 3rd-party inspectors pursuant to section 2373, subsection 4, the building official shall inspect each building during the process of construction for compliance with the Maine Uniform Building and Energy Code adopted pursuant to Title 10, chapter 1103. [2011, c. 582, §4 (AMD).]

SECTION HISTORY

2009, c. 261, Pt. B, §4 (NEW). 2011, c. 582, §4 (AMD).



25 §2354. Inspection of buildings being repaired

Subject to Title 32, chapter 139, the building official shall inspect all buildings while they are in process of being repaired and see that all reasonable safeguards are used against the catching and spreading of fire and that the chimneys and flues are made safe. The building official may give directions in writing to the owner as necessary concerning such repairs to render the building safe from the catching and spreading of fire. [2009, c. 652, Pt. A, §36 (RPR).]

SECTION HISTORY

1991, c. 198, §1 (AMD). 1991, c. 714, §6 (AMD). 2009, c. 261, Pt. B, §5 (AMD). 2009, c. 344, Pt. D, §1 (AMD). 2009, c. 344, Pt. E, §2 (AFF). 2009, c. 652, Pt. A, §36 (RPR).



25 §2355. Inspection of chimneys, furnaces, boilers and the like (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 35, §1 (RP).



25 §2356. Appeals

Unless an alternative appeal process has been established by ordinance pursuant to Title 10, section 9724, subsection 5, an appeal in writing may be taken from any order or direction of the building official to the municipal officers, whose order thereon is final. [2011, c. 582, §5 (AMD).]

SECTION HISTORY

2009, c. 261, Pt. B, §6 (AMD). 2011, c. 582, §5 (AMD).



25 §2357. No occupancy without certificate; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 192, §4 (AMD). 1989, c. 502, §A101 (AMD). 1999, c. 725, §5 (AMD). 2007, c. 699, §9 (AMD). 2007, c. 699, §26 (AFF). 2009, c. 261, Pt. A, §11 (RPR). MRSA T. 25, § 2357 (RP).



25 §2357-A. No occupancy without certificate; appeal

A building in a municipality of more than 2,000 inhabitants may not be occupied until the building official has given a certificate of occupancy for compliance with the inspections required by section 2353-A. A building in a municipality of more than 2,000 inhabitants that has adopted or is enforcing the Maine Uniform Building and Energy Code pursuant to Title 10, section 9724 may not be occupied until the building official has given a certificate of occupancy for compliance with the Maine Uniform Building and Energy Code adopted pursuant to Title 10, chapter 1103, and in accordance with the required enforcement and inspection options provided in section 2373. The building official may issue the certificate of occupancy upon receipt of an inspection report by a certified 3rd-party inspector pursuant to section 2373, subsection 4. The municipality has no obligation to review a report from a 3rd-party inspector for accuracy prior to issuing the certificate of occupancy. If the owner permits it to be so occupied without such certificate, the owner must be penalized in accordance with Title 30-A, section 4452. In case the building official for any cause declines to give that certificate and the builder has in the builder's own judgment complied with section 2353-A, an appeal may be taken pursuant to Title 30-A, section 4103, subsection 5 or through an alternative appeal process that has been established by ordinance pursuant to Title 10, section 9724, subsection 5. If on such appeal it is decided that section 2353-A has been complied with, the owner of the building is not liable to a fine for want of the certificate of the building official. [2011, c. 582, §6 (AMD).]

SECTION HISTORY

2009, c. 261, Pt. B, §7 (NEW). 2011, c. 94, §1 (AMD). 2011, c. 365, §7 (AMD). 2011, c. 582, §6 (AMD).



25 §2358. Failure to comply with order of building official

If the owner of any building neglects or refuses for more than 30 days to comply with any direction of the building official concerning the repairs on any building as provided in section 2354, the owner must be penalized in accordance with Title 30-A, section 4452. [2009, c. 261, Pt. B, §8 (AMD).]

SECTION HISTORY

1987, c. 192, §4 (AMD). 1989, c. 502, §A102 (AMD). 2009, c. 261, Pt. B, §8 (AMD).



25 §2359. Refusing admission to building official

An owner or occupant of a building who refuses to permit a building official to enter the building or willfully obstructs the building official in the inspection of the building as required by chapters 313 to 321 must be penalized in accordance with Title 30-A, section 4452. [2009, c. 261, Pt. B, §9 (AMD).]

SECTION HISTORY

1975, c. 623, §35 (AMD). 1987, c. 35, §2 (AMD). 1987, c. 192, §5 (AMD). 1995, c. 462, §A48 (RPR). 2009, c. 261, Pt. B, §9 (AMD).



25 §2360. Authority to enter buildings; remedy of conditions appeals

The building official, the fire inspector and the municipal officers of any city or town may at all reasonable hours, for the purpose of examination, enter into and upon all buildings and premises within their jurisdiction. Whenever any of those officers find in any building or upon any premises combustible material, inflammable conditions or heating fixtures or apparatus so situated or constructed as to be dangerous to the safety of such buildings or premises, they shall order the same to be removed or remedied, and such order must be forthwith complied with by the owner or occupant of those buildings or premises. An owner or occupant aggrieved by such order when made by the building official or the fire inspector may within 24 hours appeal to the municipal officers, and the cause of the complaint must be at once investigated by the direction of the latter and, unless by their authority that order is revoked, that order remains in force and must be forthwith complied with by the owner or occupant. The building official, the fire inspector or the municipal officers shall make, or cause to be made, an immediate investigation as to the presence of combustible material or the existence of inflammable conditions in any building or upon any premises under their jurisdiction, upon complaint of any person having an interest in those buildings or premises or property adjacent thereto. Any owner or occupant of buildings or premises, failing to comply with the orders of the authorities above specified, must be punished by a fine of not less than $5 for each day's neglect. [2009, c. 261, Pt. B, §10 (AMD).]

SECTION HISTORY

1987, c. 35, §3 (AMD). 2009, c. 261, Pt. B, §10 (AMD).



25 §2361. Proceedings by municipality

1. Municipal enforcement.

[ 2009, c. 261, Pt. B, §11 (RPR); MRSA T. 25, §2361, sub-§1 (RP) .]

1-A. Municipal enforcement. Effective December 1, 2010, duly appointed fire chiefs or their designees, municipal building officials and code enforcement officers, when authorized by their respective municipal employer, may bring a civil action in the name of the municipality to enforce any of the state laws, duly adopted state rules or local ordinances enacted pursuant to this Part and Title 10, chapter 1103; and

[ 2011, c. 365, §8 (AMD) .]

2. Notice. In any proceeding brought by or against the State that involves the validity of a municipal ordinance, the municipality must be given notice of the proceeding and is entitled to be made a party to the proceeding and to be heard. In any proceeding brought by or against the municipality that involves the validity of statute, ordinance or regulation, the Attorney General must be served and made a party to the proceeding and is entitled to be heard. This section applies to enforcement of statutes, rules or ordinances enacted pursuant to this Part and Title 10, chapter 1103.

[ 2007, c. 699, §10 (AMD); 2007, c. 699, §26 (AFF) .]

SECTION HISTORY

1985, c. 101, (NEW). 2007, c. 699, §10 (AMD). 2007, c. 699, §26 (AFF). 2009, c. 261, Pt. B, §12 (AMD). 2009, c. 261, Pt. B, §11 (AMD). 2011, c. 365, §8 (AMD). MRSA T. 25, §2361, sub-§1 (AMD).






Chapter 314: BUILDING CODES AND STANDARDS

25 §2371. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 699, §11 (NEW).]

1. Board. "Board" means the Technical Building Codes and Standards Board established in Title 5, section 12004-G, subsection 5-A.

[ 2007, c. 699, §11 (NEW) .]

2. Building official. "Building official" means a building official appointed pursuant to section 2351-A.

[ 2011, c. 94, §2 (AMD) .]

3. Bureau.

[ 2011, c. 633, §7 (RP) .]

4. Code. "Code" means the Maine Uniform Building and Energy Code adopted pursuant to Title 10, chapter 1103.

[ 2007, c. 699, §11 (NEW) .]

5. Commissioner. "Commissioner" means the Commissioner of Public Safety.

[ 2007, c. 699, §11 (NEW) .]

5-A. Division. "Division" means the Division of Building Codes and Standards established in section 2372.

[ 2011, c. 633, §8 (NEW) .]

6. Third-party inspector. "Third-party inspector" means a person certified by the State to conduct inspections under Title 30-A, section 4451 for compliance with the code. A 3rd-party inspector may not hold a pecuniary interest, directly or indirectly, in any building for which the 3rd-party inspector issues an inspection report pursuant to section 2373 and may not serve as a 3rd-party inspector in any municipality where that 3rd-party inspector has been appointed as a building official or code enforcement officer.

[ 2011, c. 365, §9 (AMD) .]

SECTION HISTORY

2007, c. 699, §11 (NEW). 2011, c. 94, §2 (AMD). 2011, c. 365, §9 (AMD). 2011, c. 633, §§7, 8 (AMD).



25 §2372. Division of Building Codes and Standards

1. Established. The Division of Building Codes and Standards is established within the Department of Public Safety, Office of the State Fire Marshal to provide administrative support and technical assistance to the board in executing its duties pursuant to Title 10, section 9722, subsection 6.

[ 2011, c. 633, §9 (AMD) .]

2. Staff. The commissioner may appoint or remove for cause staff of the division, including:

A. A technical codes coordinator certified in building standards pursuant to Title 30-A, section 4451, subsection 2-A, paragraph E, who serves as the division director and principal administrative and supervisory employee of the board. The technical codes coordinator shall attend meetings of the board, keep records of the proceedings of the board and direct and supervise the personnel employed to carry out the duties of the board, including but not limited to providing technical support and public outreach for the adoption of the code, amendments, conflict resolutions and interpretations. Technical support and public outreach must include, but may not be limited to:

(1) Providing nonbinding interpretation of the code for professionals and the general public; and

(2) Establishing and maintaining a publicly accessible website to publish general technical assistance, code updates and interpretations and post-training course schedules; and [2011, c. 633, §9 (AMD).]

B. An office specialist to provide administrative support to the division and the board. [2011, c. 633, §9 (AMD).]

[ 2011, c. 633, §9 (AMD) .]

SECTION HISTORY

2007, c. 699, §11 (NEW). 2011, c. 633, §9 (AMD).



25 §2373. Municipal inspection options

The code must be enforced in a municipality that has more than 4,000 residents and that has adopted any building code by August 1, 2008. Beginning July 1, 2012, the code must be enforced in a municipality that has more than 4,000 residents and that has not adopted any building code by August 1, 2008. The code must be enforced through inspections that comply with the code through any of the following means: [2011, c. 408, §6 (AMD).]

1. Building officials. Building officials and local code enforcement officers;

[ 2007, c. 699, §11 (NEW) .]

2. Interlocal agreements. Interlocal agreements with other municipalities that share the use of building officials certified in building standards pursuant to Title 10, section 9723;

[ 2007, c. 699, §11 (NEW) .]

3. Contractual agreements. Contractual agreements with county or regional authorities that share the use of building officials certified in building standards pursuant to Title 10, section 9723; and

[ 2007, c. 699, §11 (NEW) .]

4. Third-party inspectors. Reports from 3rd-party inspectors certified pursuant to Title 10, section 9723 submitted to the building official prior to obtaining a certificate of occupancy in section 2357-A that are obtained pursuant to independent contractual arrangements between the building owner and 3rd-party inspector or the municipality and 3rd-party inspector.

[ 2011, c. 633, §10 (AMD) .]

SECTION HISTORY

2007, c. 699, §11 (NEW). 2009, c. 261, Pt. A, §12 (AMD). 2011, c. 408, §6 (AMD). 2011, c. 633, §10 (AMD).



25 §2374. Uniform Building Codes and Standards Fund

The Uniform Building Codes and Standards Fund, referred to in this section as "the fund," is established within the Department of Public Safety to fund the activities of the division under this chapter and the activities of the board under Title 10, chapter 1103 and the Department of Economic and Community Development, Office of Community Development under Title 30-A, section 4451, subsection 3-A. Revenue for this fund is provided by the surcharge established by section 2450-A. The Department of Public Safety and the Department of Economic and Community Development, Office of Community Development shall together determine an amount to be transferred annually from the fund for training and certification under Title 30-A, section 4451, subsection 3-A to the Maine Code Enforcement Training and Certification Fund established in Title 30-A, section 4451, subsection 3-B. Any balance of the fund may not lapse, but must be carried forward as a continuing account to be expended for the same purpose in the following fiscal year. [2013, c. 424, Pt. A, §12 (NEW).]

SECTION HISTORY

2007, c. 699, §11 (NEW). 2009, c. 213, Pt. M, §3 (AMD). 2011, c. 633, §11 (AMD). 2011, c. 655, Pt. FF, §3 (AMD). 2011, c. 655, Pt. FF, §16 (AFF). 2013, c. 424, Pt. A, §12 (RPR).






Chapter 315: INVESTIGATION OF FIRE HAZARDS AND CAUSES

25 §2391. Election of fire ward; duties and compensation

Each municipality not having an organized fire department, at its annual meeting, shall elect at least one fire ward, who shall be a fire inspector. Such fire inspectors shall perform the duties set forth in sections 2392 to 2395. If more than one fire ward is elected by any municipality, one of said fire wards shall be designated as fire inspector of said municipality, and the other fire wards shall, under the direction of the fire inspector, assist in performing the duties imposed upon said fire inspector by said sections. In towns and cities having an organized fire department, the chief of such fire department shall perform the duties of fire inspector. Fire inspectors so elected or designated shall receive reasonable compensation for their services, to be determined by the municipality. [1973, c. 632, §1 (RPR).]

When for any reason the office of fire ward is vacant or the fire ward is incapacitated and there is no organized fire department, the municipal officers may appoint a fire ward to serve until the next ensuing election of officers. [1973, c. 632, §1 (RPR).]

SECTION HISTORY

1969, c. 377, §1 (AMD). 1971, c. 592, §35 (AMD). 1973, c. 632, §1 (RPR).



25 §2392. Inspection by State Fire Marshal; removal of dangerous matter; appeal; exits

The State Fire Marshal or public safety inspectors, upon the complaint of a person or whenever they determine it necessary, may inspect all buildings and premises within their jurisdiction. The State Fire Marshal or a public safety inspector may forbid the use of a building or other structure that does not conform to the laws, ordinances and rules adopted by the Commissioner of Public Safety or enforceable by the commissioner, pursuant to section 2396, and that creates a danger to other property or to the public. The State Fire Marshal or a public safety inspector shall serve an order in writing upon the owner and the occupant, if any, to repair or remove the building or structure or part of the building or structure and to vacate the building or structure within a reasonable time to be stated in the order. The owner or occupant may within 24 hours appeal the order to the Commissioner of Public Safety, who shall, within 30 days after notice to the owner or occupant and a hearing, review the order and file a decision. The commissioner's decision is final and must be complied with within such time as may be fixed in the order or decision of the commissioner. [1997, c. 728, §16 (AMD).]

An owner or occupant who neglects to comply with the order is guilty of a Class E crime, except that a fine of not less than $100 must be imposed for each conviction. [1997, c. 728, §16 (AMD).]

Every hospital, sanatorium, convalescent home, nursing home, rest home or other institution for the hospitalization or nursing care of human beings must between sundown and sunrise maintain lighted exitways and all main exit doors must be hung to swing outward. [1997, c. 728, §16 (AMD).]

SECTION HISTORY

1971, c. 592, §35 (AMD). 1973, c. 632, §2 (AMD). 1973, c. 788, §§110-A (RPR). 1979, c. 58, §§1,2 (AMD). 1997, c. 728, §16 (AMD).



25 §2393. Buildings repaired or demolished; complaint to enforce order

If any person fails to comply with the order of any officer under section 2392 or with the decision of the Commissioner of Public Safety on review and within the time fixed, then such officer or the Commissioner of Public Safety may file a complaint in the Superior Court in the county where the building or premises is located to enforce the order of said officer or the Commissioner of Public Safety. After notice and hearing, the court shall make such order, judgment or decree as law and justice may require, or the court may authorize the municipality to cause such building or premises to be forthwith repaired, torn down or demolished and such materials removed and all dangerous conditions remedied, as the case may be, at the expense of the municipality in which such property is situated. If the owner thereof, within 30 days after notice in writing of the amount of such expense, fails, neglects or refuses to repay said municipality the expense thereby incurred, a special tax may be assessed by the assessors against the land on which said building was located for the amount of such expenses, and such amount shall be included in the next annual warrant to the tax collector of said municipality for collection, and shall be collected in the same manner as other state, county and municipal taxes are collected. [1973, c. 632, §3 (AMD).]

SECTION HISTORY

1971, c. 592, §35 (AMD). 1973, c. 632, §3 (AMD).



25 §2394. Investigation of fire origin; Attorney General may direct

When property is destroyed or damaged by fire, the municipal fire inspector shall investigate the cause, circumstances and origin of the fire, and especially examine whether it was the result of carelessness or of design. The Attorney General may supervise and direct such investigation whenever the Attorney General determines it to be expedient or necessary. If arson is suspected, the municipal fire inspector shall immediately notify the State Fire Marshal or an inspector of the Office of the State Fire Marshal, who shall cause a full investigation thereof to be conducted. The State Fire Marshal and agents or employees of the Office of the State Fire Marshal may investigate or cause to be investigated any fire or explosion within the State. [2011, c. 27, §1 (AMD).]

1. Certain explosions or fires; investigation and securing of evidence. In accordance with the protocol adopted by the State Fire Marshal pursuant to this subsection, the State Fire Marshal shall investigate and secure evidence of a gas explosion event. For purposes of this subsection, "gas explosion event" means an explosion or fire caused or suspected to be caused by or that involves natural gas or liquefied petroleum gas and that causes injury or substantial property damage, as determined according to the protocol adopted under this subsection. The State Fire Marshal shall develop a protocol for investigating and securing evidence under this section that:

A. Establishes reasonable standards for determining whether an explosion or fire may have been caused by or involved natural gas or liquefied petroleum gas and whether the explosion or fire caused injury or substantial property damage; and [2011, c. 27, §1 (NEW).]

B. Establishes procedures for informing local fire officials of the requirements of this subsection and for coordinating the investigation, as appropriate, with local fire officials, the Public Utilities Commission, the utility or other entity that controlled, transported or delivered the natural gas or liquefied petroleum gas and other relevant entities. [2011, c. 27, §1 (NEW).]

[ 2011, c. 27, §1 (NEW) .]

SECTION HISTORY

1969, c. 377, §2 (AMD). 1971, c. 592, §7 (AMD). 1973, c. 632, §4 (AMD). 2011, c. 27, §1 (AMD).



25 §2395. Filing statement of fire occurrence

The municipal fire chief or a designee shall submit to the State Fire Marshal an incident report for each response made, regardless of whether an actual fire occurred. The report must be submitted in a manner consistent with a national fire incident reporting system. [2007, c. 82, §2 (AMD).]

SECTION HISTORY

1969, c. 377, §3 (AMD). 1971, c. 592, §8 (AMD). 1973, c. 632, §5 (RPR). 1979, c. 44, (AMD). 2007, c. 82, §2 (AMD).



25 §2396. Office of State Fire Marshal established; appointment

The Office of the State Fire Marshal is established as a bureau within the Department of Public Safety. The Commissioner of Public Safety, with the advice and consent of the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over public safety matters and to confirmation by the Legislature, shall appoint as State Fire Marshal a person experienced in fire prevention work to serve for a term of 4 years coterminous with the Governor. The State Fire Marshal may be removed by impeachment or by the Governor on the address of both branches of the Legislature. The Commissioner of Public Safety or the commissioner's designee shall appoint, subject to the Civil Service Law, such investigators, inspectors and other employees as are necessary to carry out the duties assigned to the office. The State Fire Marshal and the Commissioner of Public Safety or the commissioner's designee have all of the duties and responsibilities assigned to the office. [2011, c. 655, Pt. WW, §1 (AMD).]

The State Fire Marshal, the State Fire Marshal's deputy and any public safety inspectors and investigators shall enforce all of the laws, ordinances and rules adopted by the Commissioner of Public Safety or enforceable by the Commissioner of Public Safety, directed toward and concerned with protection of the public in the following areas: [1997, c. 728, §18 (AMD).]

1. Fires. The prevention and containment of fire and the protection of life and property from fire;

[ 1997, c. 728, §19 (AMD) .]

2. Arson. The suppression of arson and investigation of cause, origin and circumstances of fires;

[ 1973, c. 632, §6 (RPR) .]

3. Explosives. The storage, sale and use of combustibles, flammables, incendiary devices and explosives;

[ 2003, c. 535, §2 (AMD) .]

4. Fire alarm. The installation, maintenance or sale of automatic or other fire alarm systems and fire extinguishing equipment;

[ 1973, c. 632, §6 (RPR) .]

5. Fire escapes. The construction, maintenance and regulation of fire escapes;

[ 1973, c. 632, §6 (RPR) .]

6. Means of egress. The adequacy of means of egress, in the case of fire, from factories, asylums, hospitals, churches, schools, halls, theaters, amphitheaters, dormitories, apartment or rooming houses, hotels, motels and all other places in which numbers of persons work, live or congregate from time to time for any purpose which comes within the scope of the current edition of the National Fire Protection Association No. 101, Life Safety Code;

[ 1979, c. 42, (AMD) .]

7. Other duties. The performance of such other duties as are set forth in this and other sections of the statutes and as may be conferred or imposed from time to time by law. The State Fire Marshal, the State Fire Marshal's deputy and investigators appointed under this Title shall carry out those functions that the Commissioner of Public Safety may direct and in so doing have the same enforcement powers and duties throughout the State as sheriffs have in their respective counties.

[ 2003, c. 42, §1 (AMD) .]

SECTION HISTORY

1969, c. 377, §4 (AMD). 1973, c. 632, §6 (RPR). 1975, c. 579, §4 (AMD). 1979, c. 42, (AMD). 1979, c. 43, (AMD). 1985, c. 785, §B111 (AMD). 1991, c. 837, §§A57-59 (AMD). 1997, c. 728, §§17-20 (AMD). 2003, c. 42, §1 (AMD). 2003, c. 535, §2 (AMD). 2011, c. 655, Pt. WW, §1 (AMD).



25 §2396-A. Public safety inspector, defined

For purposes of this Part, unless the context indicates otherwise, "public safety inspector" means an inspector acting under the direction of the Commissioner of Public Safety or the commissioner's designee. [1997, c. 728, §21 (NEW).]

SECTION HISTORY

1997, c. 728, §21 (NEW).



25 §2397. Witnesses; investigations private

The Attorney General, or his designee, shall have the power to summon and compel the attendance of witnesses before them or either of them, to testify in relation to any matter which is by sections 2394 to 2396 a subject of inquiry and investigation, and to compel the production of all books, records, documents and papers pertaining to said subject of inquiry and investigation. The Attorney General, or his designee, may administer oaths and affirmations to persons appearing as witnesses before them; and false swearing in any matter or proceeding aforesaid shall be deemed perjury and shall be punished as such. [1969, c. 377, §5 (RPR).]

The Commissioner of Public Safety, the Attorney General, or their designees, shall have authority, at all times of the day or night, in the performance of the duties imposed upon them, to enter upon and examine any building or premises where a fire is in progress or has occurred and other buildings or premises adjoining or near the same. Persons other than those required to be present by the provisions hereof may be excluded from the place where such investigation is held and witnesses may be kept separate and apart from one another and not allowed to communicate with one another until they have been examined. [1971, c. 592, §35 (AMD).]

SECTION HISTORY

1969, c. 377, §5 (RPR). 1971, c. 592, §35 (AMD).



25 §2398. Insurance companies to report all loss adjustments to commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 153, (RP).



25 §2399. Commissioner of Public Safety's expenses

The Commissioner of Public Safety may incur reasonable expenses in educating the public in fire prevention and protection. [1973, c. 727, §1 (RPR).]

Every fire insurance company or association that does business or collects premiums or assessments in the State shall pay to the State Tax Assessor, in addition to the taxes now imposed by law to be paid by those companies or associations, 1.4% of the gross direct premiums for fire risks written in the State, less the amount of all direct return premiums thereon and all dividends paid to policyholders on direct fire premiums. Beginning in 2013 and every 5 years thereafter, by October 1st the Department of Professional and Financial Regulation, Bureau of Insurance shall determine for the subsequent 5 years the basis percentage of fire risk allocated to each line of insurance, and every fire insurance company or association shall pay the 1.4% tax based on that basis allocation. That tax must be paid as provided for insurance premium taxes as specified in Title 36, section 2521-A, except that the tax prescribed by this section must be paid on an estimated basis at the end of each month, with each installment equal to at least 1/12 of the estimated total tax to be paid for the current calendar year. The State Tax Assessor shall pay over all receipts from that tax to the Treasurer of State daily. Of these funds 75.7% must be used to defray the expenses incurred by the Commissioner of Public Safety in administering all fire preventive and investigative laws and rules and in educating the public in fire safety and is appropriated for those purposes and to carry out the administration and duties of the Office of the State Fire Marshal. Of these funds 24.3% must be used to defray the expenses of the fire training and education program as established in Title 20-A, chapter 319. [2013, c. 546, §6 (AMD); 2013, c. 546, §17 (AFF).]

Whenever a surplus accumulates in the special fund created by this section that is sufficient to defray the expenses of administration of this section for an ensuing period of one year, then, in the discretion of the Commissioner of Public Safety, the foregoing special tax for that year may be omitted, and the Commissioner of Public Safety shall certify to the State Tax Assessor that the special tax is to be omitted. The certification must be made not later than the 31st day of January of the year in which the tax would otherwise be assessed. [1997, c. 728, §22 (AMD).]

SECTION HISTORY

1973, c. 632, §§7,7-A (AMD). 1973, c. 727, §1 (RPR). 1977, c. 258, (AMD). 1981, c. 456, §§A89,A90 (AMD). 1983, c. 43, (AMD). 1985, c. 797, §63 (AMD). 1987, c. 816, §HH1 (AMD). 1991, c. 9, §J1 (AMD). 1997, c. 728, §22 (AMD). 2013, c. 95, §1 (AMD). 2013, c. 546, §6 (AMD). 2013, c. 546, §17 (AFF).



25 §2400. Municipal fire inspectors to keep records

Municipal fire inspectors shall record or cause to be recorded all returns made under this chapter. [1973, c. 632, §8 (AMD).]

SECTION HISTORY

1973, c. 632, §8 (AMD).



25 §2401. Violations

Any municipal fire inspector or any insurance company neglecting or refusing to perform any duty required by this chapter shall be punished by a fine of not less than $10 nor more than $100 for each offense. [1973, c. 632, §9 (AMD).]

SECTION HISTORY

1973, c. 632, §9 (AMD).



25 §2402. Limited immunity (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 275, (NEW). 1981, c. 404, §1 (RP).



25 §2403. Thermal Imaging Camera Program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commissioner" means the Commissioner of Public Safety or the commissioner's designee. [2001, c. 439, Pt. BBBBB, §1 (NEW).]

B. "Fund" means the Thermal Imaging Camera Fund established in this section. [2001, c. 439, Pt. BBBBB, §1 (NEW).]

[ 2001, c. 439, Pt. BBBBB, §1 (NEW) .]

2. Program established. The commissioner shall oversee the Thermal Imaging Camera Program to negotiate one or more bulk purchases of thermal imaging cameras on behalf of local fire-fighting units and, to the extent funds are available, to provide loans for the purchase of such cameras by local fire-fighting units. The commissioner shall determine how many thermal imaging cameras local fire-fighting units wish to purchase under the program and shall negotiate a bulk purchase price of those cameras, provided that the units are able to pay for the cameras or have qualified for a loan pursuant to subsection 4.

[ 2001, c. 439, Pt. BBBBB, §1 (NEW) .]

3. Fund established. The Thermal Imaging Camera Fund is established from which the loans authorized under subsection 4 may be made. The fund, which is a nonlapsing fund, receives money from appropriations made by the Legislature and from any other public or private source including repayment of loans. Money deposited in the fund and any interest earnings on that money remain in the fund to be used for loans pursuant to this section.

[ 2001, c. 439, Pt. BBBBB, §1 (NEW) .]

4. Loans and purchases authorized. To the extent money is available in the fund, the commissioner may make interest-free loans to local fire-fighting units, or the appropriate units of government with jurisdiction over the fire-fighting units, to assist in the purchase of the thermal imaging cameras for which the commissioner negotiates a price pursuant to subsection 2. The commissioner may recover administrative costs associated with administering the loans through a processing fee equitably imposed on local fire-fighting units, or the units of government with jurisdiction over the fire-fighting units, which receive loans under this section. The commissioner shall also arrange for the direct purchase of a thermal imaging camera by a local fire-fighting unit if no loan is sought or available. The commissioner by rule shall establish procedures for determining which local fire-fighting units qualify to receive loans in the event the fund is insufficient to provide loans to all fire-fighting units that seek loans. Rules adopted to implement this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 439, Pt. BBBBB, §1 (NEW) .]

SECTION HISTORY

2001, c. 439, §BBBBB1 (NEW).






Chapter 316: ARSON REPORTING IMMUNITY ACT

25 §2411. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 404, §2 (NEW).]

1. Action. "Action" includes nonaction or the failure to take action.

[ 1981, c. 404, §2 (NEW) .]

2. Authorized agencies. "Authorized agencies" means:

A. Attorney General; [1981, c. 404, §2 (NEW).]

B. District attorney responsible for prosecution in the municipality where the fire occurred; [1981, c. 404, §2 (NEW).]

C. The Federal Bureau of Investigation, or any other federal agency, only for the purposes of section 2412; [1981, c. 404, §2 (NEW).]

D. State Fire Marshal; [1981, c. 404, §2 (NEW).]

E. Superintendent of Insurance; [1981, c. 404, §2 (NEW).]

F. United States Attorney's office when authorized or charged with investigation or prosecution of the fire in question, only for the purposes of section 2412. [1981, c. 404, §2 (NEW).]

[ 1981, c. 404, §2 (NEW) .]

3. Immune. "Immune" means that in the absence of fraud or malice, no insurance company or person who furnished information on its behalf to an authorized agency is liable for damages in a civil action or subject to criminal prosecution for furnishing information pursuant to this chapter.

[ 1981, c. 404, §2 (NEW) .]

SECTION HISTORY

1981, c. 404, §2 (NEW).



25 §2412. Disclosure of information

1. Information disclosed. Any authorized agency investigating a fire loss may, in writing, require the insurance company at interest to release to the requesting agency any or all relevant information or evidence deemed important to the authorized agency, which the company may have in its possession relating to the fire loss in question. This information includes, but is not limited to:

A. History of previous claims made by the insured; [1981, c. 404, §2 (NEW).]

B. Insurance policy information relevant to a fire loss under investigation and any application for that policy; [1981, c. 404, §2 (NEW).]

C. Material relating to the investigation of the fire loss including statements and proof of loss; and [1981, c. 404, §2 (NEW).]

D. Policy premium payment records. [1981, c. 404, §2 (NEW).]

[ 1981, c. 404, §2 (NEW) .]

2. Notification. When an insurance company has reason to believe that a fire loss in which it has an interest was not accidentally caused, it shall, in writing, notify an authorized agency and provide it with information developed from the company's inquiry into the fire loss.

[ 1981, c. 404, §2 (NEW) .]

3. Exchange of information. The authorized agency provided with information pursuant to this section may release or provide that information to any other authorized agency.

[ 1981, c. 404, §2 (NEW) .]

4. Right to receive upon request. Any insurance company providing information to an authorized agency pursuant to this section shall have the right, upon request, to receive other information relevant to the fire loss, from such authorized agency, within 30 days.

[ 1981, c. 404, §2 (NEW) .]

5. Immunity. Any insurance company, or person acting on its behalf, or authorized agency which releases information pursuant to this section, is immune from civil or criminal liability.

[ 1981, c. 404, §2 (NEW) .]

SECTION HISTORY

1981, c. 404, §2 (NEW).



25 §2413. Evidence

1. Confidentiality. Any authorized agency or insurance company which receives any information pursuant to this chapter shall hold it in confidence and not release the information, except to another authorized agency, until its release is required for a criminal or civil proceeding.

[ 1981, c. 404, §2 (NEW) .]

2. Testimony. Personnel of any authorized agency may be required to testify by subpoena in any litigation in which the insurance company at interest is named as a party.

[ 1981, c. 404, §2 (NEW) .]

SECTION HISTORY

1981, c. 404, §2 (NEW).



25 §2415. Reporting by health care practitioner

1. Reasonable cause to suspect; information disclosed. A health care practitioner, as defined by Title 24, section 2502, subsection 1-A, who, as a result of the practitioner's examination or treatment of a person for a burn injury, has reasonable cause to suspect that the burn injury was sustained in connection with an act of arson, may report to the Office of the State Fire Marshal. The health care practitioner's report may include the name and address of the person examined or treated, the basis for the practitioner's suspicion and other information which, in the judgment of the practitioner, may aid in investigation by the Office of the State Fire Marshal.

[ 1989, c. 267, (NEW) .]

2. Immunity. A health care practitioner who, acting in good faith in reporting under this section or participating in a related investigation or proceeding, makes a report pursuant to subsection 1 is immune from civil or criminal liability for the act of reporting or participating in a related investigation or proceeding. Good faith does not include instances when a false report is made and the person knows the report is false. Nothing in this section may be construed to bar criminal or civil action regarding perjury.

[ 1989, c. 267, (NEW) .]

3. Presumption of good faith. In a proceeding regarding immunity from liability, there shall be a rebuttable presumption that a report made under subsection 1 was made in good faith.

[ 1989, c. 267, (NEW) .]

4. Privileged or confidential communications. The physician-patient privilege under the Maine Rules of Evidence is abrogated in relation to a report authorized under subsection 1.

[ 1989, c. 267, (NEW) .]

SECTION HISTORY

1989, c. 267, (NEW).






Chapter 317: PREVENTIVE MEASURES AND RESTRICTIONS

25 §2431. Restriction of certain occupations in maritime towns (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 177, (RP).



25 §2432. Removal or repair of defective stoves, boilers and the like

On complaint of any citizen that a stove, stovepipe, oven, furnace, boiler or appurtenance is defective, out of repair or so placed in any building as to endanger it or any other building, the Commissioner of Public Safety or municipal officers of any town of not more than 2,000 inhabitants, if satisfied that such complaint is well founded, shall give written notice to the owner or occupant of such building, and if the owner or occupant unnecessarily neglects for 3 days to remove or repair the same effectually, the owner or occupant forfeits not less than $10 nor more than $100. [1991, c. 198, §2 (AMD).]

SECTION HISTORY

1971, c. 592, §35 (AMD). 1991, c. 198, §2 (AMD).



25 §2433. Smoking restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 652, §2 (RP).



25 §2434. Disposal of lighted matches, cigarettes, etc. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 365, §4 (RPR). 1979, c. 545, §16 (RP).



25 §2435. Kindling fire with intent to injure another

Whoever with intent to injure another causes a fire to be kindled, whereby the property of any other person is injured or destroyed, commits a Class D crime. [1991, c. 797, §12 (AMD).]

SECTION HISTORY

1991, c. 797, §12 (AMD).



25 §2436. Time and manner for kindling lawful fires (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §17 (RP).



25 §2436-A. Burning of debris (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 365, §5 (NEW). 1979, c. 663, §152 (AMD). 1981, c. 115, (AMD). 1983, c. 504, §5 (RP).



25 §2437. Lumber drivers may kindle necessary fires (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 97, §8 (RP).



25 §2438. Extinguishment of camp, cooking or other fires; fines (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 43, §1 (AMD). 1979, c. 545, §18 (RP).



25 §2439. Common law remedy preserved

The common law right to an action for damages done by fires is not taken away or diminished and it may be pursued notwithstanding the penalties set forth in chapters 313 to 321. [1979, c. 663, §153 (RPR).]

SECTION HISTORY

1971, c. 622, §83 (AMD). 1979, c. 541, §A166 (AMD). 1979, c. 545, §4 (AMD). 1979, c. 663, §153 (RPR).



25 §2440. Penalties; recovery and appropriation

Penalties provided in sections 2432 and 2439 may be recovered by complaint, indictment or civil action, 1/2 to the municipality where the offense is committed and 1/2 to the State. [1999, c. 652, §3 (AMD).]

SECTION HISTORY

1971, c. 622, §84 (AMD). 1975, c. 43, §2 (AMD). 1975, c. 533, (AMD). 1975, c. 770, §111 (RPR). 1979, c. 127, §157 (AMD). 1979, c. 545, §5 (RPR). 1979, c. 556, §7 (AMD). 1979, c. 663, §154 (RPR). 1999, c. 652, §3 (AMD).



25 §2441. Explosives or inflammables; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 316, (AMD). 1971, c. 592, §35 (AMD). 1973, c. 725, §2 (AMD). 1975, c. 771, §265 (AMD). 1979, c. 107, (AMD). 1983, c. 174, §2 (AMD). 1983, c. 785, §7 (AMD). 1989, c. 135, (AMD). 1991, c. 464, §§5,6 (AMD). 1997, c. 727, §C6 (AMD). 1999, c. 652, §4 (RP).



25 §2442. Recovery of damages for explosion

A person injured by the explosion of such articles in the possession of any person contrary to such regulations has an action for damages against such possessor, or against the owner, if cognizant of such neglect.



25 §2443. Search for explosives (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 652, §5 (RP).



25 §2444. Transportation of explosives (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §35 (AMD). 1997, c. 728, §23 (AMD). 1999, c. 652, §6 (RP).



25 §2445. Standards for installing gas appliances (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §35 (AMD). 1999, c. 652, §7 (RP).



25 §2446. Approval of certain appliances (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 11, §1 (AMD). 1999, c. 652, §8 (RP).



25 §2447. Approval of certain compounds

No individual, partnership or corporation may sell or offer for sale in this State any type of flame retardant or flame proofing compound, powder or liquid, or any fire extinguisher, or any compound, powder or liquid utilized for fire extinguishing purposes unless such product shall have the approved listing of any nationally recognized laboratory that meets the standards of the National Bureau of Standards, United States Department of Commerce. [1985, c. 11, §2 (AMD).]

The expense involved in ascertaining if such product shall be approved shall be paid by the individual, partnership or corporation selling or offering the same for sale.

Any violation of this section shall be punishable by a fine of not more than $100 or by imprisonment for not more than 90 days, or by both.

SECTION HISTORY

1985, c. 11, §2 (AMD).



25 §2447-A. Cellulose fiber insulation standards

1. Prohibition. No individual, partnership or corporation may sell or offer for sale in this State, in person, by mail or otherwise, any type of cellulose fiber insulation unless that product is either:

A. Certified by a nationally recognized testing laboratory as meeting ASTME-84, Class I requirements; or [1977, c. 639, §1 (NEW).]

B. Certified by the Department of Industrial Cooperation, University of Maine System, as meeting requirements comparable to ASTME-84, Class I requirements. [1985, c. 779, §68 (AMD).]

No individual, partnership or corporation may sell or offer for sale in this State, in person, by mail or otherwise, any cellulose fiber insulation which does not conform to any rule established by the State Fire Marshal under subsection 2. The Department of Industrial Cooperation of the University of Maine System shall not be liable as a result of any damage or injury caused by or arising out of the installation or use of insulation certified by the department.

[ 1985, c. 779, §68 (AMD) .]

2. Rules. The State Fire Marshal shall, in accordance with the Maine Administrative Procedure Act, establish rules setting forth standards for cellulose fibre insulation which may be sold in this State. These rules shall be no less stringent than current federal specifications for Insulation Thermal: Cellulosic or Wood Fibre, and may exceed the federal standards if, in the judgment of the State Fire Marshal, the action is deemed necessary to protect the health and safety of the public. The State Fire Marshal may incorporate in those rules provisions for testing procedures different from those established by federal specifications where, in his judgment, these federal tests cannot conveniently be conducted in Maine or are not appropriate for Maine use.

[ 1977, c. 639, §1 (NEW) .]

3. Penalty. Any violation of this section shall be a Class E crime.

[ 1977, c. 639, §1 (NEW) .]

SECTION HISTORY

1977, c. 639, §1 (NEW). 1985, c. 779, §68 (AMD).



25 §2447-B. Foam plastic insulation standards

1. Prohibition. No individual, partnership or corporation shall install in this State any type of foam plastic insulation unless that product complies with and is installed in accordance with the following requirements.

A. Unless otherwise excepted in the following subparagraphs, all foam plastic or foam plastic cores of manufactured assemblies shall have a flame-spread rating of not more than 75 and a smoke-developed rating of not more than 450 when tested in the maximum thickness intended for use in accordance with ASTM E-84. For all such installations, the foam plastic shall be separated from habitable or occupiable spaces by an approved thermal barrier of 1/2 inch gypsum wallboard or equivalent thermal barrier material which will limit the average temperature rise of the unexposed surface to not more than 250` F. after 15 minutes of fire exposure complying with the ASTM E-119 standard time-temperature curve. Thermal barriers shall be installed in a manner that assures they will stay in place for a minimum of 15 minutes under the same test exposure conditions.

(1) Foam plastics may be used without the thermal barrier described in this paragraph when the foam plastic is protected by a minimum of one inch thickness of masonry or concrete.

(2) Foam plastics when tested in a thickness of 4 inches may be used in a thickness up to 10 inches when the building is equipped with an approved automatic fire suppression system.

For use in rooms within buildings, this requirement shall apply to both the room and that part of the building in which the room is located.

(3) Foam plastics having a maximum flame-spread rating of 75 may be used in thicknesses up to 4 inches in free-standing walk-in coolers or freezer units less than 400 square feet in floor area without a thermal barrier and without an automatic fire suppression system when the foam plastic is covered by a metal facing not less than 0.032 inch thick aluminum or No. 26 gauge steel. When protected by a thermal barrier, the foam plastic may be used in thicknesses up to 10 inches.

(4) Foam plastic insulation having a flame spread of 25 or less may be used in a thickness of not more than 4 inches without the thermal barrier when the foam plastic is covered by a metal facing not less than 0.032 inch thick aluminum or No. 26 gauge steel and the building is provided with an automatic fire suppression system.

(5) Foam plastic may be used in a roof covering assembly without the thermal barrier when the foam is separated from the interior of the building by plywood sheathing not less than 1/2 inch in thickness bonded with interior glue, with edges supported by blocking, tongue-and-groove joints or other approved type of edge support, or an equivalent material.

Foam plastic roof insulation that complies with Factory Mutual Standard 4450 or Underwriters Laboratories Subject 1256 need not meet the requirements of this paragraph.

For roofing applications, the smoke-developed rating shall not be limited.

(6) Foam plastics having a flame-spread rating of 75 or less may be used as a core material without a thermal barrier when the door is covered by a metal facing of not less than 0.032 inch thick aluminum or No. 26 gauge steel.

(7) Foam plastics may be used as a siding backer board with a maximum thickness of 1/2 inch, provided it is separated from the interior of the building by not less than 2 inches of mineral fiber insulation or equivalent, or when applied as residing over existing wall construction.

(8) Within an attic or crawl space where entry is made only for service of utilities, foam plastics shall be protected against ignition by 1 1/2 inch thick mineral fiber insulation, 1/4 inch thick plywood, particleboard, hardboard or gypsum wallboard, No. 26 gauge sheet steel or other approved material installed in such a manner that the foam plastic is not exposed. [RR 1991, c. 2, §96 (COR).]

B. Existing low hazard storage facilities with foam plastic insulation may be maintained without the required thermal barrier.

(1) Potato storage facilities constructed after the effective date of this paragraph shall provide an approved thermal barrier over foam plastic insulation for a minimum of 8' above the floor.

(2) The State Fire Marshal may permit in specific circumstances the use of foam plastic with a flame barrier when such use does not create a life safety hazard. [1981, c. 101, (NEW).]

[ RR 1991, c. 2, §96 (COR) .]

2. Alternate installations. Foam plastics may be used in applications other than as listed in this section, when specifically approved by the State Fire Marshal based on diversified tests such as the Factory Mutual Building Corner Test Procedure or the enclosed room test procedures described in Underwriters Laboratories Subject 723. These approvals shall also be based on tests conducted in accordance with ASTM E-84 and ASTM D1929. Testing shall be performed on the finished manufactured foam plastic assemblies and on the maximum thickness intended for use.

[ 1979, c. 167, (NEW) .]

3. Penalty. Any violation of this section shall be a Class E crime.

[ 1979, c. 167, (NEW) .]

SECTION HISTORY

1979, c. 167, (NEW). 1981, c. 101, (AMD). RR 1991, c. 2, §96 (COR).



25 §2448. Construction permit; when required

A property owner, agent or representative of the owner may not construct, alter or change the use of any structure to become a public building without first obtaining from the Commissioner of Public Safety or from a municipality designated pursuant to section 2448-A a permit for that purpose. A request for a permit must be accompanied by a true copy of the plans and specifications for that construction, reconstruction or change of use. The commissioner shall issue a permit only if the plans comply with statutes and lawful rules adopted to reduce fire hazards. [2009, c. 364, §1 (AMD).]

The term "public building" includes any building or structure constructed, operated or maintained for use by the general public, which includes, but is not limited to, all buildings or portions of buildings used for a schoolhouse, hospital, convalescent, nursing or boarding home to be licensed by the Department of Health and Human Services, Division of Licensing and Regulatory Services; theater or other place of public assembly, mercantile occupancy over 3,000 square feet, hotel, motel or business occupancy of 2 or more stories; or any building to be state-owned or state-operated. [2009, c. 364, §1 (AMD).]

The term "true copy" means an accurate representation by dimensioned plans and specifications of the final construction documents. [1983, c. 232, §1 (RPR).]

SECTION HISTORY

1973, c. 242, §1 (AMD). 1975, c. 293, §4 (AMD). 1979, c. 208, §1 (AMD). 1983, c. 232, §1 (RPR). 2003, c. 689, §B6 (REV). 2007, c. 324, §17 (REV). 2009, c. 364, §1 (AMD).



25 §2448-A. Municipal review of development

The Commissioner of Public Safety, referred to in this section as "the commissioner," may register municipalities for authority to issue permits required by section 2448 under the following conditions. For purposes of this section, "municipal reviewing authority" has the same meaning as defined in Title 30-A, section 4366, subsection 7. [2009, c. 364, §2 (NEW).]

1. Projects. A municipality registered pursuant to this section may review projects of public buildings as described in section 2448.

[ 2011, c. 304, Pt. J, §1 (AMD) .]

2. Registration. The commissioner shall register municipalities to grant permits for projects under subsection 1 if the commissioner finds that the municipality meets all of the following criteria.

A. A municipal building official has been appointed pursuant to section 2351-A. [2011, c. 94, §3 (AMD).]

B. The municipality has an employee that is certified as a plan reviewer by the National Fire Protection Association. [2009, c. 364, §2 (NEW).]

C. The municipality has adopted by reference the fire codes adopted by the Office of the State Fire Marshal pursuant to sections 2452 and 2465. [2009, c. 364, §2 (NEW).]

D. The municipality has adequate resources to administer and enforce the provisions of the fire codes under paragraph C. [2009, c. 364, §2 (NEW).]

E. The procedures for public hearing and notification have been established including:

(1) Notice to the commissioner upon receipt of an application, including a description of the project;

(2) Notice of issuance and denial to the applicant and commissioner, including the reason for denial;

(3) Public notification of the application and any hearings; and

(4) Procedures for public hearing. [2009, c. 364, §2 (NEW).]

F. The procedures for appeal of local decisions by aggrieved parties are defined. [2009, c. 364, §2 (NEW).]

G. A registration form, provided by the commissioner, has been completed and submitted by the municipality, demonstrating compliance with the criteria under this subsection. [2009, c. 364, §2 (NEW).]

H. The municipality is currently enforcing the Maine Uniform Building and Energy Code. [2009, c. 364, §2 (NEW).]

The Department of Public Safety shall publish on its publicly accessible website a list of those municipalities that are registered pursuant to this subsection.

[ 2011, c. 94, §3 (AMD) .]

3. Current requirements. A municipality registered under this section shall ensure that its municipal regulations continue to meet the criteria listed in subsection 2.

A. The commissioner shall immediately notify a registered municipality of new or amended rules. [2009, c. 364, §2 (NEW).]

B. A municipality shall adopt amendments to its municipal regulations within one calendar year of the effective date of new or amended rules adopted by the Department of Public Safety. Within 45 days of the adoption of the amended municipal regulations, the municipality shall submit the amendments for approval by the commissioner. [2009, c. 364, §2 (NEW).]

[ 2009, c. 364, §2 (NEW) .]

4. Suspension of registration. If the commissioner finds that a municipality no longer meets the criteria under subsection 2, or is not adequately implementing those requirements, the commissioner may suspend the registration under subsection 2 and shall immediately notify the municipality. The notice must contain findings of fact and conclusions of law. If the registration is suspended, the commissioner shall provide the municipality with the necessary procedures to come into compliance with this section.

[ 2009, c. 364, §2 (NEW) .]

5. Central list of pending projects. The commissioner shall maintain and make available a list of projects that are pending municipal review under this section.

[ 2009, c. 364, §2 (NEW) .]

6. Technical assistance. The commissioner may provide technical assistance to municipalities upon request for projects reviewed under this section.

[ 2009, c. 364, §2 (NEW) .]

7. Application review process. Upon determination by the municipal reviewing authority that an application for a permit or permit amendment under this section is complete for processing, the municipal reviewing authority shall submit to the commissioner within 14 days of that determination a copy of the project application.

A. [2011, c. 304, Pt. J, §2 (RP).]

B. [2011, c. 304, Pt. J, §2 (RP).]

[ 2011, c. 304, Pt. J, §2 (RPR) .]

8. Record of review and basis for decision.

[ 2011, c. 304, Pt. J, §3 (RP) .]

9. State jurisdiction. The Department of Public Safety shall review projects and exercise jurisdiction for a registered municipality if:

A. The municipal reviewing authority in which the project is located petitions the commissioner in writing; or [2009, c. 364, §2 (NEW).]

B. The proposed project is located in more than one municipality. [2009, c. 364, §2 (NEW).]

[ 2009, c. 364, §2 (NEW) .]

10. Joint enforcement. A permit or permit amendment issued by a municipal reviewing authority may be enforced by either the commissioner or the municipality that issued the permit or permit amendment.

[ 2009, c. 364, §2 (NEW) .]

SECTION HISTORY

2009, c. 364, §2 (NEW). 2011, c. 94, §3 (AMD). 2011, c. 304, Pt. J, §§1-3 (AMD).



25 §2449. Penalty

Whoever violates the provisions of section 2448 shall be guilty of a Class E crime. [1979, c. 208, §2 (RPR).]

SECTION HISTORY

1973, c. 242, §2 (AMD). 1975, c. 293, §4 (AMD). 1979, c. 208, §2 (RPR).



25 §2450. Examinations by Department of Public Safety

The Commissioner of Public Safety shall adopt, in accordance with requirements of the Maine Administrative Procedure Act, a schedule of fees for the examination of all plans for construction, reconstruction or repairs submitted to the Department of Public Safety. The fee schedule for new construction or new use is 5¢ per square foot for occupied spaces and 2¢ per square foot for bulk storage occupancies, except that a fee for review of a plan for new construction by a public school may not exceed $450. The fee schedule for reconstruction, repairs or renovations is based on the cost of the project and may not exceed $450, except as provided in section 2450-A. Except for projects reviewed by a municipality pursuant to section 2448-A, the fees must be credited to a special revenue account to defray expenses in carrying out this section. Any balance of the fees may not lapse, but must be carried forward as a continuing account to be expended for the same purpose in the following fiscal years. For projects reviewed by a municipality that include occupied spaces, a 1¢ fee per square foot must be remitted to the Department of Public Safety and a 4¢ fee per square foot must be paid to the municipality. [2009, c. 364, §3 (AMD).]

A municipality is prohibited from charging a developer a fee that is in excess of the 4¢ fee per square foot for fire code permits. This limitation does not prohibit a municipality from charging fees for other construction-related permits. [2009, c. 364, §3 (NEW).]

SECTION HISTORY

1971, c. 592, §35 (AMD). 1973, c. 242, §3 (AMD). 1973, c. 725, §3 (AMD). 1973, c. 788, §111 (AMD). 1979, c. 186, (AMD). 1983, c. 232, §2 (RPR). 1993, c. 410, §X4 (AMD). 1997, c. 728, §24 (AMD). 2003, c. 358, §1 (AMD). 2007, c. 699, §12 (AMD). 2009, c. 364, §3 (AMD).



25 §2450-A. Surcharge on plan review fee for Uniform Building Codes and Standards Fund

In addition to the fees established in section 2450, a surcharge of 4¢ per square foot of occupied space must be levied on the existing fee schedule for new construction, reconstruction, repairs, renovations or new use for the sole purpose of funding the activities of the Technical Building Codes and Standards Board with respect to the Maine Uniform Building and Energy Code, established pursuant to Title 10, chapter 1103, the activities of the Division of Building Codes and Standards under chapter 314 and the activities of the Department of Economic and Community Development, Office of Community Development under Title 30-A, section 4451, subsection 3-A, except that the fee for review of a plan for the renovation of a public school, including the fee established under section 2450, may not exceed $450. Revenue collected from this surcharge must be deposited into the Uniform Building Codes and Standards Fund established by section 2374. [2013, c. 424, Pt. A, §13 (NEW).]

SECTION HISTORY

2007, c. 699, §13 (NEW). 2011, c. 633, §12 (AMD). 2011, c. 655, Pt. FF, §4 (AMD). 2011, c. 655, Pt. FF, §16 (AFF). 2013, c. 424, Pt. A, §13 (RPR).



25 §2451. Doors of public buildings to open outwards (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 632, §10 (RP).



25 §2452. Life safety and property protection

The Commissioner of Public Safety shall adopt and may amend rules governing the safety to life from fire in or around all buildings or other structures and mass outdoor gatherings, as defined in Title 22, section 1601, subsection 2, within the commissioner's jurisdiction. Automatic sprinkler systems may not be required in existing noncommercial places of assembly. Noncommercial places of assembly include those facilities used for such purposes as deliberation, worship, entertainment, amusement or awaiting transportation that have a capacity of 100 to 300 persons. Automatic sprinkler systems may not be required in existing commercial places of assembly that are open for no more than 50 days per calendar year. "Commercial places of assembly" includes bars with live entertainment, dance halls, nightclubs, assembly halls with large open areas in which patrons stand or sit, commonly referred to as "festival seating," and restaurants. Rules adopted pursuant to this section are routine technical rules, except that rules pertaining to fire sprinklers are major substantive rules, both of which are defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 691, Pt. A, §25 (RPR).]

1. Effective date.

[ 2007, c. 632, §2 (RP) .]

2. Rights declared. Any person aggrieved by a rule or by an act of the commissioner in enforcing the rule may have that person's rights declared by bringing an action for declaratory judgment under Title 14, chapter 707, naming the commissioner as defendant.

[ 1997, c. 728, §25 (AMD) .]

3. Violation. A person who violates a rule issued by the commissioner under this section commits a Class E crime.

[ 2003, c. 535, §3 (AMD) .]

Existing buildings licensed pursuant to Title 22, Subtitle 6 having more than 6 boarders, with the exception of board and care facilities and children's homes, must comply with any rules for residential board and care occupancies required by the Commissioner of Public Safety, except that such existing facilities of not more than 2 stories in height are not required to be fire resistive, protected or unprotected noncombustible, protected wood frame or heavy timber construction. Such existing facilities must be protected by a complete approved automatic sprinkler system and meet all other requirements of residential board and care occupancies as required by the Commissioner of Public Safety. [2007, c. 82, §3 (AMD).]

Existing boarding care facilities licensed pursuant to Title 22, Subtitle 6 must comply with the applicable fire safety requirements of the Life Safety Code adopted by the Commissioner of Public Safety pursuant to Title 22, section 7856. [2003, c. 535, §3 (AMD).]

Existing children's homes licensed pursuant to Title 22, Subtitle 6 must comply with the applicable fire safety requirements of the Life Safety Code of the National Fire Protection Association adopted by the Commissioner of Public Safety pursuant to Title 22, section 8103. [2003, c. 535, §3 (AMD).]

SECTION HISTORY

1967, c. 301, (AMD). 1971, c. 592, §35 (AMD). 1973, c. 187, (AMD). 1973, c. 660, (AMD). 1975, c. 142, (AMD). 1975, c. 491, §3 (AMD). 1975, c. 771, §266 (AMD). 1977, c. 78, §161 (AMD). 1979, c. 59, §§1,2 (AMD). 1985, c. 770, §17 (AMD). 1997, c. 728, §25 (AMD). 2001, c. 596, §B22 (AMD). 2001, c. 596, §B25 (AFF). 2003, c. 411, §§2,3 (AMD). 2003, c. 535, §3 (AMD). 2007, c. 82, §3 (AMD). 2007, c. 632, §§1, 2 (AMD). 2011, c. 349, §1 (AMD). 2011, c. 398, §1 (AMD). 2011, c. 691, Pt. A, §25 (AMD).



25 §2452-A. Use of candles

No regulation of the Commissioner of Public Safety shall prohibit the use of candles by any officials of religious or fraternal orders during the course of a religious or fraternal service, which service occurs on the property of said church or fraternal order, provided the said use of candles is properly supervised. [1971, c. 592, §35 (AMD).]

SECTION HISTORY

1967, c. 273, (NEW). 1971, c. 592, §35 (AMD).



25 §2453. Fire escapes; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §35 (AMD). 1973, c. 632, §11 (AMD). 1999, c. 384, §19 (AMD). 2001, c. 31, §1 (AMD). 2007, c. 258, §1 (RPR). 2013, c. 76, §1 (RP).



25 §2454. -- inspections (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §35 (AMD). 1973, c. 632, §12 (RP).



25 §2455. Notice as to sufficiency of safeguards (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §35 (AMD). 1973, c. 632, §12 (RP).



25 §2456. Failure to comply with orders for safeguards (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 632, §13 (RP).



25 §2457. Certificate of sufficiency of safeguards; compensation for inspection; return (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 632, §13 (RP).



25 §2458. Certificate to be posted in building (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 632, §13 (RP).



25 §2459. Town officers' refusal to perform duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 632, §13 (RP).



25 §2460. Fines (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 632, §13 (RP).



25 §2461. Investigation by state factory inspector or Commissioner of Public Safety (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §35 (AMD). 1973, c. 632, §14 (RP).



25 §2462. Plundering at fires as larceny (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 24, §1 (RP).



25 §2463. Installation of sprinkler systems and smoke, heat or fire detection systems

All new hotels constructed after January 1, 1992 of any type construction having 2 stories or more above grade level, must be protected by a complete approved automatic sprinkler system. [1991, c. 359, (AMD).]

All high-rise buildings constructed after January 1, 1992 of any type construction must be protected by a complete approved automatic sprinkler system. [1991, c. 359, (NEW).]

All other hotels having 2 stories or more above grade level must be protected by a complete approved smoke, heat or fire detection system operated by electrical current or powered by batteries by July 1, 1981. [1991, c. 359, (AMD).]

The Commissioner of Public Safety or the commissioner's designee shall inspect all systems installed pursuant to this section and shall approve all systems that comply with this section, except that when the hotel is located in a municipality that has a municipal fire department or incorporated volunteer fire department, that department is responsible for the inspection and approval of the system, unless the Commissioner of Public Safety agrees to undertake that responsibility. [1997, c. 728, §26 (AMD).]

The term "hotel" includes buildings or groups of buildings under the same management in which there are more than 15 sleeping rooms for hire, whether designated as a hotel, inn, club, motel, apartment hotel or by any other name. [1985, c. 183, (AMD).]

The term "high-rise building" includes any building used for any commercial purpose that is 75 feet or more above grade level. [1991, c. 359, (NEW).]

Any person or corporation violating this section is guilty of a Class E crime. [1991, c. 359, (AMD).]

SECTION HISTORY

1969, c. 409, (NEW). 1971, c. 240, (AMD). 1971, c. 622, §85 (AMD). 1977, c. 665, (RPR). 1985, c. 183, (AMD). 1991, c. 359, (AMD). 1997, c. 728, §26 (AMD).



25 §2463-A. Installation of sprinkler systems in dormitories

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Automatic sprinkler system" means an automatic sprinkler system that at a minimum satisfies the requirements of Pamphlet 13 or 13R of the National Fire Protection Association or other requirements established by the State Fire Marshal. [2001, c. 674, Pt. A, §1 (NEW); 2001, c. 674, Pt. A, §2 (AFF).]

B. "Department" means the Department of Public Safety. [2001, c. 674, Pt. A, §1 (NEW); 2001, c. 674, Pt. A, §2 (AFF).]

C. "Dormitory" means a building or space in a building owned by a public educational institution in which:

(1) At least 5 rooms are provided as sleeping accommodations for students of the public educational institution; or

(2) Sleeping accommodations are provided for 15 or more students of the public educational institution. [2001, c. 674, Pt. A, §1 (NEW); 2001, c. 674, Pt. A, §2 (AFF).]

D. "Public educational institution" means the University of Maine System, the Maine Community College System, the Maine Maritime Academy, the Maine School for Marine Science, Technology, Transportation and Engineering or the Maine School of Science and Mathematics. [2015, c. 363, §7 (AMD).]

[ 2015, c. 363, §7 (AMD) .]

2. Approved automatic sprinkler system. A dormitory of a public educational institution must be equipped with an automatic sprinkler system in accordance with this subsection.

A. A dormitory constructed by a public educational institution or a building converted into a dormitory by a public educational institution after the effective date of this paragraph must be equipped with a complete automatic sprinkler system before the department approves the dormitory for occupancy. [2001, c. 674, Pt. A, §1 (NEW); 2001, c. 674, Pt. A, §2 (AFF).]

B. Dormitories of a public educational institution that exist on and are used as dormitories after January 1, 2001 must be equipped as follows:

(1) By January 1, 2007, at least 1/3 of the total square footage of those dormitories must be equipped with an automatic sprinkler system;

(2) By January 1, 2010, at least 2/3 of the total square footage of those dormitories must be equipped with an automatic sprinkler system; and

(3) By January 1, 2013, all of those dormitories must be equipped with a complete automatic sprinkler system. [2001, c. 674, Pt. A, §1 (NEW); 2001, c. 674, Pt. A, §2 (AFF).]

[ 2001, c. 674, Pt. A, §1 (NEW); 2001, c. 674, Pt. A, §2 (AFF) .]

3. Report. Beginning in 2003 and every 2 years thereafter, the State Fire Marshal shall report to the joint standing committee of the Legislature having jurisdiction over criminal justice matters concerning compliance with subsection 2. The report must be submitted by February 15th of the year the report is due.

[ 2001, c. 674, Pt. A, §1 (NEW); 2001, c. 674, Pt. A, §2 (AFF) .]

SECTION HISTORY

2001, c. 674, §A1 (NEW). 2001, c. 674, §A2 (AFF). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2015, c. 363, §7 (AMD).



25 §2464. Smoke detectors

1. Definition. "Smoke detector" means a device that, when activated by the presence of smoke, provides an alarm suitable to warn the occupants within the individual dwelling unit in which it is attached and that has been listed for use by a nationally recognized independent testing laboratory.

[ 1997, c. 728, §27 (AMD) .]

2. Smoke detectors required.

[ 2009, c. 551, §1 (RP) .]

2-A. Smoke detectors required. The owner shall properly install, or cause to be properly installed, in accordance with the manufacturer's requirements at the time of installation, smoke detectors in:

A. A single-family dwelling the construction of which is completed after January 1, 1982; [2009, c. 551, §2 (NEW).]

B. Each unit in a building of multifamily occupancy; [2009, c. 551, §2 (NEW).]

C. An addition to or restoration of an existing single-family dwelling that adds at least one bedroom to the dwelling and the construction of which is completed after September 19, 1985; and [2009, c. 551, §2 (NEW).]

D. A conversion of a building to a single-family dwelling completed after September 19, 1985. [2009, c. 551, §2 (NEW).]

A smoke detector installed or replaced, after the effective date of this subsection, within 20 feet of a kitchen or of a bathroom containing a tub or shower must be a photoelectric-type smoke detector except that ionization detectors are permitted within the bedrooms even if the bedroom is within 20 feet of a kitchen or bathroom containing a tub or shower.

[ 2009, c. 551, §2 (NEW) .]

3. Multiapartment buildings. In multiapartment buildings more than 3 stories in height, approved smoke detectors must also be installed in each corridor and hallway on each floor.

[ 1997, c. 728, §28 (AMD) .]

4. Regulations.

[ 1997, c. 728, §29 (RP) .]

4-A. Rules. The Commissioner of Public Safety or the commissioner's designee, in accordance with the Maine Administrative Procedure Act, shall adopt rules pertaining to smoke detectors. The rules adopted must include, but not be limited to, standards for approved smoke detectors and all requirements of use, maintenance and installation. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 475, §1 (NEW) .]

5. Penalties. A person who violates this section is guilty of a civil violation and is subject to a forfeiture of not more than $500 for each violation. The court may waive any penalty or cost against any violator upon satisfactory proof that the violation was corrected within 10 days of the issuance of a complaint.

[ 1997, c. 728, §30 (AMD) .]

6. Liability. Nothing in this section gives rise to any action against an owner required to comply with subsection 2-A or subsection 9, paragraph A if the owner has conducted an inspection of the required smoke detectors immediately after installation and has reinspected the smoke detectors prior to occupancy by each new tenant, unless the owner has been given at least 24 hours' actual notice of a defect or failure of the smoke detector to operate properly and has failed to take action to correct the defect or failure.

[ 2009, c. 551, §3 (AMD) .]

7. Noninterference. A person may not knowingly interfere with or make inoperative any smoke detector required by this section, except that the owner or the agent of an owner of a building may temporarily disconnect a detector in a dwelling unit or common area only for construction or rehabilitation activities when such activities are likely to activate the detector or make it inactive. The detector must be immediately reconnected at the cessation of construction or rehabilitation activities each day, regardless of the intent to return to construction or rehabilitation activities on succeeding days.

[ 1991, c. 260, (NEW) .]

8. Smoke alarms for persons with disabilities. Upon the request of a deaf or hard-of-hearing occupant, the owner of the dwelling unit shall provide an approved smoke alarm suitable to warn the occupant within the dwelling unit. If the owner does not provide a suitable smoke alarm, the occupant may purchase, install and maintain a suitable smoke detector, or arrange for proper installation and maintenance of a suitable smoke detector, and may deduct the actual costs from the rent for the dwelling unit. An occupant or tenant may not be charged, evicted or penalized in any way for failure to pay the actual cost deducted from the rent for the dwelling unit.

[ 1997, c. 95, §2 (NEW) .]

9. Rental units. In a unit occupied under the terms of a rental agreement or under a month-to-month tenancy:

A. At the time of each occupancy, the landlord shall provide smoke detectors if they are not already present. The smoke detectors must be in working condition. After notification, in writing, of any deficiencies by the tenant, the landlord shall repair or replace the smoke detectors. If the landlord did not know and had not been notified of the need to repair or replace a smoke detector, the landlord's failure to repair or replace the smoke detector may not be considered as evidence of negligence in a subsequent civil action arising from death, property loss or personal injury; [2009, c. 551, §4 (AMD).]

B. The tenant shall keep the smoke detectors in working condition by keeping charged batteries in the smoke detectors, by testing the smoke detectors periodically and by refraining from disabling the smoke detectors; and [2009, c. 551, §4 (AMD).]

C. The landlord may install 10-year sealed tamper-resistant battery-powered smoke detectors if the unit is a single-family dwelling. [2009, c. 551, §4 (NEW).]

[ 2009, c. 551, §4 (AMD) .]

10. Transfer of dwelling. A person who, after October 31, 2009, acquires by sale or exchange a single-family dwelling or a multiapartment building shall install smoke detectors in the acquired dwelling within 30 days of acquisition or occupancy of the dwelling, whichever is later, if smoke detectors are not already present, and shall certify at the closing of the transaction that the purchaser will make the proper installation. This certification must be signed and dated by the purchaser. The smoke detectors must be installed in accordance with the manufacturer's requirements at the time of installation. The smoke detectors must be powered by the electrical service in the building or by battery.

A person may not have a claim for relief against a property owner, a property purchaser, an authorized agent of a property owner or purchaser, a person in possession of real property, a closing agent or a lender for any damages resulting from the operation, maintenance or effectiveness of a smoke detector.

Violation of this subsection does not create a defect in title.

[ 2009, c. 551, §5 (AMD) .]

SECTION HISTORY

1981, c. 399, §1 (NEW). 1985, c. 175, (AMD). 1985, c. 190, (AMD). 1991, c. 260, (AMD). 1997, c. 95, §§1,2 (AMD). 1997, c. 728, §§27-30 (AMD). 2001, c. 475, §1 (AMD). 2009, c. 162, §§1-4 (AMD). 2009, c. 551, §§1-5 (AMD).



25 §2465. Adoption of rules

1. Adoption of rules.

[ 2005, c. 571, §1 (RP) .]

1-A. Routine technical rules. The Commissioner of Public Safety shall adopt rules pertaining to the construction, installation, maintenance and inspection of chimneys, fireplaces, vents and solid fuel burning appliances. Rules adopted pursuant to this subsection may include rules pertaining to maintenance and inspections, except as provided in subsection 1-B. Rules adopted pursuant to this subsection may not prohibit:

A. The continued use of an existing connection of a solid fuel burning appliance to a chimney flue to which another appliance burning oil or solid fuel is connected for any chimney existing and in use prior to February 2, 1998 as long as:

(1) Sufficient draft is available for each appliance;

(2) The chimney is lined and structurally intact; and

(3) A carbon monoxide detector is installed in the building near a bedroom; or [2011, c. 225, §1 (NEW).]

B. The connection of a solid fuel burning appliance to a chimney flue to which another appliance burning oil or solid fuel is connected for any chimney existing and in use on or after February 2, 1998 as long as:

(1) Sufficient draft is available for each appliance;

(2) The chimney is lined and structurally intact;

(3) A carbon monoxide detector is installed in the building near a bedroom;

(4) The solid fuel burning appliance has been listed by Underwriters Laboratories or by an independent, nationally recognized testing laboratory or other testing laboratory approved by the Maine Fuel Board, established under Title 5, section 12004-A, subsection 49; and

(5) The solid fuel burning appliance is installed in accordance with the manufacturer's installation specifications. [2011, c. 225, §1 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 225, §1 (RPR) .]

1-B. Major substantive rules. The Commissioner of Public Safety may adopt rules requiring maintenance and inspection of chimneys, fireplaces, vents and solid fuel burning appliances upon the sale or transfer of property. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 571, §1 (NEW) .]

2. Prohibitions. A person may not for compensation construct, install or maintain any vent or solid fuel burning appliance unless that vent or appliance is constructed, installed or maintained in accordance with this section or the rules adopted pursuant to this section. Construction and installation of chimneys and fireplaces are also governed by Title 32, chapter 139.

[ 2009, c. 344, Pt. D, §2 (AMD); 2009, c. 344, Pt. E, §2 (AFF) .]

3. Enforcement. Subject to Title 32, chapter 139, the Commissioner of Public Safety or the commissioner's designees, state fuel inspectors, duly appointed fire chiefs or their designees and municipal building officials and code enforcement officers may enforce the requirements of this section, the rules adopted pursuant to this section and Title 32, section 18108.

[ 2009, c. 344, Pt. D, §3 (AMD); 2009, c. 344, Pt. E, §2 (AFF) .]

4. Prior installation. Any chimney, fireplace, vent or solid fuel burning appliance constructed or installed prior to July 13, 1982 may be continued in use subject to the provisions of section 2432.

[ 2005, c. 571, §1 (AMD) .]

5. Home rule. Subject to Title 32, chapter 139, any municipality may adopt ordinance requirements for the materials, installation, construction, maintenance or inspection of chimneys, fireplaces, vents or solid fuel burning appliances that exceed the requirements of this section and the rules adopted pursuant to this section.

[ 2009, c. 344, Pt. D, §4 (AMD); 2009, c. 344, Pt. E, §2 (AFF) .]

5-A. Safety information. A new factory-built fireplace, fireplace stove or solid fuel burning room heater may not be sold in retail trade, unless the seller provides the buyer, on or before the sale, with an installation instruction manual or, in the case where such a manual is not available, with a publication of the Department of Economic and Community Development containing recommended clearances in accordance with the rules adopted pursuant to this section.

[ 2005, c. 571, §1 (AMD) .]

6. Penalty. The following penalties apply.

A. A person who, for compensation, constructs or installs vents or solid fuel burning appliances in violation of the standards and then permits such violation to remain uncorrected after 30 days' notice from an official empowered to enforce this section commits a civil violation for which a fine of not more than $500 for each violation may be adjudged. The court may waive any penalty or cost against a violator upon satisfactory proof that the violation was corrected within 30 days of the issuance of a complaint. Construction and installation of chimneys and fireplaces are governed by Title 32, chapter 139. [2009, c. 344, Pt. D, §5 (AMD); 2009, c. 344, Pt. E, §2 (AFF).]

B. A person who fails to provide a purchaser with an instruction manual or the authorized publication of the Department of Economic and Community Development, as described in subsection 5-A, commits a civil violation for which a fine of not less than $200 and not more than $500 may be adjudged. [2003, c. 452, Pt. N, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A person who violates paragraph B after having previously violated paragraph B commits a civil violation for which a fine of not less than $500 and not more than $800 for each offense may be adjudged. [2003, c. 452, Pt. N, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. A person who violates a rule adopted pursuant to this section commits a civil violation for which a fine of not less than $200 and not more than $500 may be adjudged, except that this paragraph does not apply to a rule requiring an annual chimney inspection for a single-family home. [2005, c. 571, §1 (NEW).]

In addition to the penalties provided in this subsection, a violation of this chapter constitutes a violation of Title 5, chapter 10.

[ 2009, c. 344, Pt. D, §5 (AMD); 2009, c. 344, Pt. E, §2 (AFF) .]

SECTION HISTORY

1981, c. 622, (NEW). 1983, c. 231, §§1,2 (AMD). 1989, c. 501, §§DD32,DD33 (AMD). 1991, c. 198, §§3,4 (AMD). 1991, c. 714, §§7,8 (AMD). 1997, c. 728, §§31,32 (AMD). RR 2003, c. 1, §25 (COR). 2003, c. 452, §N6 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 571, §1 (AMD). RR 2007, c. 2, §12 (COR). 2009, c. 250, §1 (AMD). 2009, c. 344, Pt. D, §§2-5 (AMD). 2009, c. 344, Pt. E, §2 (AFF). 2011, c. 225, §1 (AMD).



25 §2466. Radon standard (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 90, §1 (NEW). 2007, c. 699, §14 (AMD). 2009, c. 261, Pt. A, §13 (AMD). MRSA T. 25, §2466, sub-§5 (RP).



25 §2467. Retail sale and distribution of novelty lighters prohibited

1. Definition. For purposes of this section, "novelty lighter" means a mechanical or electrical device typically used for lighting cigarettes, cigars or pipes that is designed to appear to be a toy, feature a flashing light or make musical sounds. "Novelty lighter" does not include:

A. A lighter manufactured prior to January 1, 1980; [2007, c. 510, §1 (NEW).]

B. A lighter incapable of being fueled or lacking a device necessary to produce combustion or a flame; or [2007, c. 510, §1 (NEW).]

C. Any mechanical or electrical device primarily used to ignite fuel for fireplaces or for charcoal or gas grills. [2007, c. 510, §1 (NEW).]

[ 2007, c. 510, §1 (NEW) .]

2. Prohibition; penalty. A person may not sell at retail, offer for retail sale or distribute for retail sale or promotion in this State a novelty lighter. A person who violates this subsection commits a civil violation for which a fine of not more than $500 may be imposed.

[ 2007, c. 510, §1 (NEW) .]

3. Exception. The prohibition specified in subsection 2 does not apply to the transportation of novelty lighters through this State or the storage of novelty lighters in a warehouse or distribution center in this State that is closed to the public for purposes of retail sales.

[ 2007, c. 510, §1 (NEW) .]

4. Enforcement. This section may be enforced by the State Fire Marshal's Office; a state, county or municipal law enforcement officer; or a municipal code enforcement officer.

[ 2007, c. 510, §1 (NEW) .]

SECTION HISTORY

2007, c. 510, §1 (NEW).



25 §2468. Carbon monoxide detectors

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Carbon monoxide detector" means a device with an assembly that incorporates a sensor control component and an alarm notification that detects elevations in carbon monoxide levels and sounds a warning alarm and is approved or listed for the purpose by a nationally recognized independent testing laboratory. [2009, c. 162, §5 (NEW).]

A-1. (TEXT EFFECTIVE 1/1/16) "Educational facility" means a public or private postsecondary institution incorporated or chartered under the laws of this State or a child care facility as defined in Title 22, section 8301-A, subsection 1-A, paragraph B. [2015, c. 375, §1 (NEW); 2015, c. 375, §5 (AFF).]

B. "Powered by the electrical service" means either plugged into an electrical outlet or hardwired. [2009, c. 551, §6 (AMD).]

[ 2015, c. 375, §1 (AMD); 2015, c. 375, §5 (AFF) .]

2. (TEXT EFFECTIVE UNTIL 1/1/16) Carbon monoxide detectors required. The owner shall install, or cause to be installed, by the manufacturer's requirements at least one approved carbon monoxide detector in each area within, or giving access to, bedrooms in:

A. Each unit in any building of multifamily occupancy; [2009, c. 551, §7 (AMD).]

B. Any addition to or restoration of:

(1) An existing single-family dwelling that adds at least one bedroom to the dwelling unit; or

(2) A fraternity house, sorority house or dormitory established on or after August 1, 2012 that is affiliated with a private or public school or private or public postsecondary institution incorporated or chartered under the laws of this State; or [2011, c. 553, §1 (RPR).]

C. Any conversion of a building to:

(1) A single-family dwelling;

(2) A hotel, motel, inn or bed and breakfast upon initial licensure as an eating and lodging place or a lodging place under Title 22, chapter 562 on or after August 1, 2012; or

(3) A fraternity house, sorority house or dormitory established on or after August 1, 2012 that is affiliated with a private or public school or private or public postsecondary institution incorporated or chartered under the laws of this State. [2011, c. 553, §1 (RPR).]

A carbon monoxide detector must be powered both by the electrical service in the building or dwelling and by battery.

[ 2011, c. 553, §1 (AMD) .]

2. (TEXT EFFECTIVE 1/1/16) Carbon monoxide detectors required. The owner shall install, or cause to be installed, by the manufacturer's requirements at least one approved carbon monoxide detector in each area within, or giving access to, bedrooms in:

A. Each unit in any building of multifamily occupancy; a fraternity house, sorority house or dormitory that is affiliated with an educational facility; a children's home, emergency children's shelter, children's residential care facility, shelter for homeless children or specialized children's home as defined in Title 22, section 8101; or a hotel, motel, inn or bed and breakfast licensed as an eating and lodging place or a lodging place under Title 22, chapter 562. The owner shall use a carbon monoxide detector that is powered by:

(1) Both the electrical service in the building and a battery; or

(2) A nonreplaceable 10-year battery; [2015, c. 375, §2 (AMD); 2015, c. 375, §5 (AFF).]

B. Any addition to or restoration of:

(1) An existing single-family dwelling that adds at least one bedroom to the dwelling unit.

The owner shall use a carbon monoxide detector that is powered both by the electrical service in the building and by a battery; and [2015, c. 375, §2 (AMD); 2015, c. 375, §5 (AFF).]

C. Any conversion of a building to:

(1) A single-family dwelling; or

(1-A) A structure listed in paragraph A.

The owner shall use a carbon monoxide detector that is powered both by the electrical service in the building and by a battery. [2015, c. 375, §2 (AMD); 2015, c. 375, §5 (AFF).]

[ 2015, c. 375, §2 (AMD); 2015, c. 375, §5 (AFF) .]

3. Carbon monoxide detectors for persons with disabilities. Upon the request of a deaf or hard-of-hearing occupant, the owner of a dwelling unit shall provide an approved carbon monoxide detector suitable to warn the occupant within the dwelling unit. If the owner does not provide a suitable carbon monoxide detector, the occupant may purchase, install and maintain a suitable carbon monoxide detector or arrange for proper installation and maintenance of a suitable carbon monoxide detector and may deduct the actual costs from the rent for the dwelling unit. An occupant may not be charged, evicted or penalized in any way for failure to pay the actual costs deducted from the rent for the dwelling unit.

[ 2009, c. 162, §5 (NEW) .]

4. New construction. A person who constructs any of the following shall install or cause to be installed at least one carbon monoxide detector in each area within, or giving access to, any bedroom in the new construction of:

A. A single-family dwelling; [2011, c. 553, §2 (NEW).]

B. A hotel, motel, inn or bed and breakfast upon initial licensure of that new construction as an eating and lodging place or a lodging place under Title 22, chapter 562 on or after August 1, 2012; or [2011, c. 553, §2 (NEW).]

C. A fraternity house, sorority house or dormitory established on or after August 1, 2012 that is affiliated with a private or public school or private or public postsecondary institution incorporated or chartered under the laws of this State. [2011, c. 553, §2 (NEW).]

The carbon monoxide detector must be powered both by the electrical service in the building or dwelling and by battery.

[ 2011, c. 553, §2 (RPR) .]

5. Rental units. In a unit occupied under the terms of a rental agreement or under a month-to-month tenancy:

A. At the time of each occupancy, the landlord shall provide carbon monoxide detectors if carbon monoxide detectors are not already present. The carbon monoxide detectors must be in working condition. After notification, in writing, of any deficiencies by the tenant, the landlord shall repair or replace the carbon monoxide detectors. If the landlord did not know and had not been notified of the need to repair or replace a carbon monoxide detector, the landlord's failure to repair or replace the carbon monoxide detector may not be considered as evidence of negligence in a subsequent civil action arising from death, property loss or personal injury; and [2009, c. 551, §9 (AMD).]

B. The tenant shall keep the carbon monoxide detectors in working condition by keeping the carbon monoxide detectors connected to the electrical service in the building, by keeping charged batteries in carbon monoxide detectors backed up by batteries, by testing the carbon monoxide detectors periodically and by refraining from disabling the carbon monoxide detectors. [2009, c. 551, §9 (AMD).]

[ 2009, c. 551, §9 (AMD) .]

6. Transfer of dwelling. A person who, after October 31, 2009, acquires by sale or exchange a single-family dwelling or a multiapartment building shall install carbon monoxide detectors in the acquired dwelling within 30 days of acquisition or occupancy of the dwelling, whichever is later, if carbon monoxide detectors are not already present, and shall certify at the closing of the transaction that the purchaser will make the proper installation. This certification must be signed and dated by the purchaser. The carbon monoxide detectors must be installed in accordance with the manufacturer's requirements at the time of installation in each area within, or giving access to, bedrooms and must be powered both by the electrical service in the dwelling or building and by battery.

A person may not have a claim for relief against a property owner, a property purchaser, an authorized agent of a property owner or purchaser, a person in possession of real property, a closing agent or a lender for any damages resulting from the operation, maintenance or effectiveness of a carbon monoxide detector.

Violation of this subsection does not create a defect in title.

[ 2009, c. 551, §10 (AMD) .]

7. Rules. The Commissioner of Public Safety or the commissioner's designee, in accordance with the Maine Administrative Procedure Act, shall adopt rules pertaining to carbon monoxide detectors. The rules adopted must include, but are not limited to, standards for approved carbon monoxide detectors and all requirements of use, maintenance and installation. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 162, §5 (NEW) .]

8. Penalties. A person who violates this section is guilty of a civil violation and is subject to a fine of not more than $500 for each violation. The court may waive any penalty or cost against any violator upon satisfactory proof that the violation was corrected within 10 days of the issuance of a complaint.

[ 2009, c. 162, §5 (NEW) .]

9. Liability. Nothing in this section gives rise to any action against an owner required to comply with subsection 2, paragraph A or subsection 5, paragraph A if the owner has conducted an inspection of the required carbon monoxide detectors immediately after installation and has reinspected the carbon monoxide detectors prior to occupancy by each new tenant, unless the owner has been given at least 24 hours' actual notice of a defect or failure of the carbon monoxide detector to operate properly and has failed to take action to correct the defect or failure.

[ 2009, c. 162, §5 (NEW) .]

10. Noninterference. A person may not knowingly interfere with or make inoperative any carbon monoxide detector required by this section, except that the owner or the agent of an owner of a building may temporarily disconnect a carbon monoxide detector in a dwelling unit or common area only for construction or rehabilitation activities when such activities are likely to activate the carbon monoxide detector or make it inactive. The carbon monoxide detector must be immediately reconnected at the cessation of construction or rehabilitation activities each day, regardless of the intent to return to construction or rehabilitation activities on succeeding days.

[ 2009, c. 162, §5 (NEW) .]

11. (TEXT EFFECTIVE 1/1/16) Educational facilities. An educational facility shall install, or cause to be installed, by the manufacturer's requirements at least one approved carbon monoxide detector in each building of the educational facility that is used for educational purposes by at least 6 persons for at least 4 hours per day or more than 12 hours per week. The owner shall use a carbon monoxide detector that is powered by:

A. Both the electrical service in the building and a battery; or [2015, c. 375, §3 (NEW); 2015, c. 375, §5 (AFF).]

B. A nonreplaceable 10-year battery. [2015, c. 375, §3 (NEW); 2015, c. 375, §5 (AFF).]

[ 2015, c. 375, §3 (NEW); 2015, c. 375, §5 (AFF) .]

12. (TEXT EFFECTIVE 1/1/16) Exemption. A dormitory or other building of an educational facility is exempt from the requirements of this section if the dormitory or other building meets the standards for the installation of carbon monoxide detection and warning equipment adopted by the National Fire Protection Association.

[ 2015, c. 375, §3 (NEW); 2015, c. 375, §5 (AFF) .]

13. (TEXT EFFECTIVE 1/1/16) Compliance schedule. A public or private postsecondary institution shall, for each dormitory or other building that is not exempt from the requirements of this section pursuant to subsection 12, begin installation of carbon monoxide detectors as required by this section by August 1, 2016 and shall achieve full compliance by January 1, 2019.

[ 2015, c. 375, §3 (NEW); 2015, c. 375, §5 (AFF) .]

SECTION HISTORY

2009, c. 162, §5 (NEW). 2009, c. 551, §§6-10 (AMD). 2011, c. 553, §§1, 2 (AMD). 2015, c. 375, §§1-3 (AMD). 2015, c. 375, §5 (AFF).






Chapter 318: EXPLOSIVES AND FLAMMABLE LIQUIDS

Subchapter 1: EXPLOSIVES

25 §2471. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 652, §9 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Public Safety.

[ 1999, c. 652, §9 (NEW) .]

2. Explosive. "Explosive" means any chemical compound, mixture or device that is designed to function by explosion. The term includes, but is not limited to, dynamite, black powder, pellet powder, initiating explosives, detonators, safety fuses, squibs, detonating cords, igniter cords and igniters.

[ 1999, c. 652, §9 (NEW) .]

3. Magazine. "Magazine" means a specially constructed building or structure approved for the storage of explosive materials.

[ 1999, c. 652, §9 (NEW) .]

4. Permit. "Permit" means the nontransferable permission granted by the commissioner containing one or more of the following endorsements: use, storage and intrastate transportation of explosives.

[ 1999, c. 652, §9 (NEW) .]

5. Person. "Person" means any individual, partnership, corporation, combination of these entities or any other legal entity.

[ 1999, c. 652, §9 (NEW) .]

SECTION HISTORY

1999, c. 652, §9 (NEW).



25 §2472. Explosives; rules

1. Rules. The commissioner shall adopt rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A, necessary for the proper oversight of explosives and the enforcement of the provisions of this chapter.

[ 1999, c. 652, §9 (NEW) .]

2. Waivers. The commissioner may waive the requirements of any rule to cover any special circumstances.

[ 1999, c. 652, §9 (NEW) .]

3. Exceptions. This section does not apply to:

A. The possession, use, storage or intrastate transportation of 50 pounds or less of smokeless powder or black powder; [2013, c. 57, §1 (AMD).]

B. The possession, use, storage or intrastate transportation of 10,000 or fewer primers; or [2013, c. 57, §1 (AMD).]

C. The possession of 5 pounds or less of mixed binary target material for the purpose of sport shooting. [2013, c. 57, §1 (NEW).]

[ 2013, c. 57, §1 (AMD) .]

SECTION HISTORY

1999, c. 652, §9 (NEW). 2013, c. 57, §1 (AMD).



25 §2473. Permits; requirements

A person may not possess, use, store or transport explosives without a permit. The commissioner shall issue a permit to an applicant who: [1999, c. 652, §9 (NEW).]

1. Application. Completes an application form furnished by the commissioner;

[ 1999, c. 652, §9 (NEW) .]

2. Financial responsibility. Includes proof in the application that the applicant maintains financial responsibility in the form of liability insurance or a surety bond as follows:

A. To obtain a permit with endorsements to possess, use or store explosives, a person must maintain financial responsibility in the form of liability insurance in an amount not less than $500,000; and [1999, c. 652, §9 (NEW).]

B. To obtain a permit with an endorsement for intrastate transportation of explosives, a person must comply with the requirements in rules adopted pursuant to section 2103-A or 2110, as applicable; [1999, c. 652, §9 (NEW).]

[ 1999, c. 652, §9 (NEW) .]

3. Examination. Passes a written examination administered by the Department of Public Safety;

[ 1999, c. 652, §9 (NEW) .]

4. Citizenship. Is a citizen or resident alien of the United States; and

[ 1999, c. 652, §9 (NEW) .]

5. Character. Demonstrates good moral character and has not been convicted of a crime punishable by a maximum term of imprisonment equal to or exceeding one year. The determination of good moral character must be made in writing by the commissioner, based upon evidence recorded by a governmental entity. The commissioner shall consider matters recorded within the previous 5 years, including, but not limited to, the following:

A. Records of incidents of abuse of family or household members by the applicant provided pursuant to Title 19-A, section 4012, subsection 1; [1999, c. 652, §9 (NEW).]

B. Records provided by the Department of Health and Human Services regarding the failure of the applicant to meet child or family support obligations; [1999, c. 652, §9 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

C. Records of 3 or more convictions of the applicant for Class D or E crimes; [1999, c. 652, §9 (NEW).]

D. Records of 3 or more civil violations by the applicant; and [1999, c. 652, §9 (NEW).]

E. Records that the applicant has engaged in recklessness or negligence that endangered the safety of others. [1999, c. 652, §9 (NEW).]

[ 1999, c. 652, §9 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1999, c. 652, §9 (NEW). 2003, c. 689, §B6 (REV).



25 §2474. Suspension or revocation of permit

The commissioner may, after a hearing in conformance with applicable provisions of the Maine Administrative Procedure Act, suspend or revoke a permit issued under this subchapter. The following are grounds for suspension or revocation of a permit: [1999, c. 652, §9 (NEW).]

1. Fraud or deceit. The practice of fraud or deceit in obtaining a permit under this subchapter or in the performance of services within the scope of the permit issued;

[ 1999, c. 652, §9 (NEW) .]

2. Conviction of certain crimes. Conviction of a crime that relates directly to the practice for which the person is permitted, or conviction of any crime for which incarceration for one year or more may be imposed;

[ 1999, c. 652, §9 (NEW) .]

3. Violation of subchapter or rule. Any violation of this subchapter or any rule adopted by the commissioner; and

[ 1999, c. 652, §9 (NEW) .]

4. Incompetence. Incompetence in the practice of storing, using or transporting explosives. A permittee is deemed incompetent in the practice if the permittee has:

A. Engaged in professional conduct that evidences a lack of ability or fitness to perform the duties for which the person is permitted; or [1999, c. 652, §9 (NEW).]

B. Engaged in professional conduct that evidences a lack of knowledge or an inability to apply appropriate principles or skills to carry out the practice for which the person is permitted. [1999, c. 652, §9 (NEW).]

[ 1999, c. 652, §9 (NEW) .]

SECTION HISTORY

1999, c. 652, §9 (NEW).



25 §2475. Suspension by commissioner

1. Immediate suspension. If the commissioner has probable cause to believe that a person permitted under this section poses an immediate threat to the public because of gross negligence in the performance of duties associated with the permit, the commissioner shall immediately suspend that person's permit.

[ 1999, c. 652, §9 (NEW) .]

2. Duration of suspension. The suspension remains in effect for 30 days unless a revocation procedure under section 2474 is commenced within 30 days, in which case the suspension continues until the revocation proceeding is complete.

[ 1999, c. 652, §9 (NEW) .]

SECTION HISTORY

1999, c. 652, §9 (NEW).



25 §2476. Fees; permits; required inspections

1. Fees. All fees received by the Department of Public Safety under this subchapter must be used for carrying out the purposes of this subchapter. Any balance of these fees does not lapse but must be carried forward as a continuing account to be expended for the same purposes in the following fiscal years.

[ 1999, c. 652, §9 (NEW) .]

2. Permit. A permit is valid for 3 years from the date of issue. The fee for a permit is $30.

[ 1999, c. 652, §9 (NEW) .]

3. Inspection of storage magazines and vehicles used to transport explosives. All storage magazines and vehicles used to transport explosives in intrastate commerce must be inspected prior to issuance of a permit. The fee for an inspection of a storage magazine is $78. The fee for the inspection of a vehicle used to transport explosives is $83 except that the fee for the inspection of a vehicle used to transport fireworks explosives is $98. Reinspection of storage magazines and vehicles used to transport explosives must be conducted upon renewal of a permit.

[ 2001, c. 437, §5 (AMD); 2001, c. 437, §8 (AFF) .]

SECTION HISTORY

1999, c. 652, §9 (NEW). 2001, c. 437, §5 (AMD). 2001, c. 437, §§6,8 (AFF).



25 §2477. Violations

A person who violates a provision of this subchapter or a rule adopted pursuant to this subchapter commits a Class E crime. [1999, c. 652, §9 (NEW).]

SECTION HISTORY

1999, c. 652, §9 (NEW).






Subchapter 2: FLAMMABLE LIQUIDS

25 §2481. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 652, §9 (NEW).]

1. Aboveground flammable liquid storage facility. "Aboveground flammable liquid storage facility" means any aboveground storage tank or tanks containing flammable liquids, together with associated piping, transfer and dispensing facilities.

[ 1999, c. 652, §9 (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Public Safety or the commissioner's designee.

[ 1999, c. 652, §9 (NEW) .]

3. Department. "Department" means the Department of Public Safety.

[ 1999, c. 652, §9 (NEW) .]

4. Flammable liquid. "Flammable liquid" means either a combustible liquid having a flash point at or above 100° Fahrenheit or any volatile liquid having a flash point below 100° Fahrenheit.

[ 1999, c. 652, §9 (NEW) .]

5. Permit. "Permit" means the nontransferable permission granted by the commissioner for a person to install, construct or otherwise establish an aboveground flammable liquid storage facility or a retail motor fuel facility dispensing flammable liquids to the public.

[ 2007, c. 182, §1 (AMD) .]

6. Person. "Person" means any individual, combination of individuals, partnership, corporation or any other legal entity and any nonfederal governmental entity.

[ 1999, c. 652, §9 (NEW) .]

SECTION HISTORY

1999, c. 652, §9 (NEW). 2007, c. 182, §1 (AMD).



25 §2482. Rules

1. Rules. The commissioner shall adopt rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A, for the storage, handling, dispensing and secure transportation of flammable liquids.

[ 1999, c. 652, §9 (NEW) .]

2. Exceptions. The following exceptions apply.

A. This section does not apply to the storage in underground tanks of flammable liquids and other hazardous substances that are regulated by the Department of Environmental Protection under Title 38. [1999, c. 652, §9 (NEW).]

B. This section does not apply to the storage or dispensing of propane and natural gas that is regulated by the Department of Professional and Financial Regulation under Title 32. [2007, c. 182, §2 (AMD).]

[ 2007, c. 182, §2 (AMD) .]

SECTION HISTORY

1999, c. 652, §9 (NEW). 2007, c. 182, §2 (AMD).



25 §2483. Permits; requirements; fees

A person may not install, construct or otherwise establish an aboveground flammable liquid storage facility or a retail motor fuel facility dispensing flammable liquids to the public without a permit. The commissioner shall issue a permit to a person who: [2007, c. 182, §3 (AMD).]

1. Application. Submits to the commissioner a completed application form furnished by the commissioner accompanied by any required fees; and

[ 2007, c. 182, §3 (AMD) .]

2. Construction plans; technical specifications. Submits with the application a complete set of construction plans and technical specifications showing the layout of the aboveground flammable liquid storage facility or retail motor fuel facility dispensing flammable liquids to the public, demonstrating compliance with all rules adopted pursuant to this subchapter.

[ 2007, c. 182, §3 (AMD) .]

SECTION HISTORY

1999, c. 652, §9 (NEW). 2007, c. 182, §3 (AMD).



25 §2484. Fees; permits

1. Fees. All fees received by the department under this subchapter must be used for carrying out the purposes of this subchapter. Any balance of these fees does not lapse but must be carried forward as a continuing account to be expended for the same purposes in the following fiscal years.

[ 1999, c. 652, §9 (NEW) .]

2. Permit. The cost of a permit and an inspection of an aboveground flammable liquid storage facility is $15.

[ 1999, c. 652, §9 (NEW) .]

SECTION HISTORY

1999, c. 652, §9 (NEW).



25 §2485. Violations

A person who violates a provision of this subchapter or a rule adopted pursuant to this subchapter commits a civil violation for which a forfeiture of not less than $100 or more than $500 may be adjudged for each offense. [1999, c. 652, §9 (NEW).]

SECTION HISTORY

1999, c. 652, §9 (NEW).









Chapter 319: FOREST FIRES

25 §2501. Forest fire wardens', deputy; fee. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 519, (AMD). 1973, c. 680, §2 (AMD). 1979, c. 541, §A167 (AMD). 1979, c. 545, §19 (RP). 1979, c. 663, §155 (RP).



25 §2502. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 97, §§9,10 (AMD). 1979, c. 545, §19 (RP).



25 §2503. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §19 (RP).



25 §2504. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 97, §11 (AMD). 1979, c. 545, §19 (RP).



25 §2505. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 97, §12 (AMD). 1979, c. 545, §19 (RP).



25 §2506. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 97, §13 (AMD). 1979, c. 545, §19 (RP).



25 §2507. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 97, §§14,15 (AMD). 1979, c. 545, §19 (RP).






Chapter 321: AROOSTOOK COUNTY FIRE MARSHAL

25 §2541. Purpose

The purpose of this chapter is to promote the public welfare of Aroostook County by creating and providing for a county fire marshal, in order that the county may have a qualified and trained fire inspector available at all times.



25 §2542. Appointment

A county fire marshal for Aroostook County, in this chapter called the "marshal", shall be appointed by the county commissioners with the approval of the Aroostook County Fire Chiefs' Association, and shall hold his office for 2 years and until his successor has been appointed and qualified. The location of his office shall be as designated by the county commissioners. He shall keep a correct account of all his doings. He shall receive from the treasury of Aroostook County an amount not to exceed $10,000 annually, which shall include both salary and actual expenses incurred by him in the performance of his duties. The municipal officers of the towns in said county may authorize such marshal to perform the duties imposed upon them by sections 2394, 2395 and 2397, and when so authorized, said marshal shall have all the powers thereby conferred, and shall perform all the duties therein prescribed. Such marshal shall furnish the Commissioner of Public Safety with such information as he may require and shall perform such inspections as the Commissioner of Public Safety may direct. [1971, c. 592, §9 (AMD).]

SECTION HISTORY

1967, c. 32, §1 (AMD). 1971, c. 592, §9 (AMD).



25 §2543. Additional powers and duties

The marshal , within Aroostook County, has the same powers and duties given to fire inspectors by virtue of section 2360, and has the same powers and duties given the fire inspector by virtue of section 2392 , except that in case of conflict in authority between state, county and town fire officials, the order of final determination or decision is first in the State, 2nd in the county and 3rd in the town fire officials. [2013, c. 76, §2 (AMD).]

Such marshal shall, within Aroostook County, promote and assist town fire inspectors, promote fire prevention and fire prevention education, and promote fire training and fire fighting methods and equipment. [1967, c. 32, §2 (AMD).]

SECTION HISTORY

1967, c. 32, §2 (AMD). 1973, c. 788, §112 (AMD). 2013, c. 76, §2 (AMD).









Part 7: PUBLIC BUILDINGS

Chapter 331: CONSTRUCTION FOR PHYSICALLY DISABLED

25 §2701. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 367, (NEW). 1975, c. 93, §1 (AMD). 1977, c. 80, §2 (RPR). 1979, c. 248, §3 (AMD). 1981, c. 334, §4 (AMD). 1987, c. 357, §§1,2 (AMD). 2011, c. 613, §29 (AFF). 2011, c. 613, §26 (RP).



25 §2702. Standards of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 367, (NEW). 1975, c. 93, §§2,3 (AMD). 1977, c. 80, §2 (RPR). 1979, c. 248, §§4-9 (AMD). 1981, c. 334, §5 (AMD). 2011, c. 613, §29 (AFF). 2011, c. 613, §26 (RP).



25 §2702-A. 1981 standards of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 334, §6 (NEW). 1981, c. 698, §113 (AMD). 1987, c. 357, §§3,4 (AMD). 1987, c. 730, §3 (AMD). 2011, c. 613, §29 (AFF). 2011, c. 613, §26 (RP).



25 §2703. Administration authority (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 367, (NEW). 1969, c. 98, (AMD). 1973, c. 571, §58 (AMD). 1973, c. 625, §168 (AMD). 1975, c. 93, §4 (AMD). 1977, c. 33, (AMD). 1977, c. 80, §3 (AMD). 1979, c. 248, §10 (AMD). 1981, c. 334, §§7,8 (AMD). 1989, c. 700, §A100 (AMD). 2011, c. 613, §29 (AFF). 2011, c. 613, §26 (RP).



25 §2703-A. Construction, remodeling or enlarging begun after September 1, 1988 (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 686, §2 (NEW). 2011, c. 613, §29 (AFF). 2011, c. 613, §26 (RP).



25 §2704. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 80, §4 (NEW). 2011, c. 613, §29 (AFF). 2011, c. 613, §26 (RP).









Part 8: MAINE CRIMINAL JUSTICE ACADEMY

Chapter 341: THE MAINE CRIMINAL JUSTICE ACADEMY

25 §2801. Maine Criminal Justice Academy; purpose

1. Purpose of academy. The purpose of the Maine Criminal Justice Academy is to provide a central training facility for criminal justice personnel. The academy shall promote the highest levels of professional law enforcement performance and facilitate coordination and cooperation between various criminal justice agencies.

[ 2013, c. 147, §4 (NEW) .]

2. Purpose of board of trustees. The purpose of the Maine Criminal Justice Academy Board of Trustees is to protect the public health and welfare. The board carries out this purpose by ensuring that the public is served by competent and honest criminal justice practitioners and by establishing minimum standards of proficiency in the regulated professions by examining, licensing, regulating and disciplining practitioners of those regulated professions, as are identified in this chapter. Other goals or objectives may not supersede this purpose.

[ 2013, c. 147, §4 (NEW) .]

SECTION HISTORY

1969, c. 491, §1 (NEW). 1971, c. 241, (AMD). 1971, c. 592, §10 (AMD). 1973, c. 136, §1 (RPR). 1975, c. 579, §5 (AMD). 1977, c. 701, §1 (AMD). 1983, c. 812, §151 (AMD). 1989, c. 503, §B105 (AMD). 1989, c. 521, §1 (AMD). 1997, c. 577, §1 (AMD). 2005, c. 331, §1 (AMD). 2013, c. 147, §4 (RPR).



25 §2801-A. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1989, c. 521, §§2, 17 (NEW).]

1. Board. "Board" means the Board of Trustees of the Maine Criminal Justice Academy.

[ 1989, c. 521, §§2, 17 (NEW) .]

2. Corrections officer. "Corrections officer" means a person who is responsible for the custody or direct supervision of a person confined in a jail, prison or state correctional facility pursuant to an order of a court or as a result of an arrest and who possesses a current and valid certificate issued by the board pursuant to section 2803-A.

A. [2013, c. 147, §5 (RP).]

B. [2013, c. 147, §5 (RP).]

[ 2013, c. 147, §5 (AMD) .]

2-A. Judicial marshal. "Judicial marshal" means a law enforcement officer who possesses a current and valid certificate issued by the board pursuant to section 2803-A and is employed by a nonfederal employer to provide security and protection to the Judicial Branch and the courts located within the State.

[ 2013, c. 147, §5 (AMD) .]

3. Full-time corrections officer.

[ 2013, c. 147, §5 (RP) .]

4. Full-time law enforcement officer. "Full-time law enforcement officer" means a person who possesses a current and valid certificate issued by the board pursuant to section 2803-A and is employed as a law enforcement officer by a municipality, a county, the State or any other nonfederal employer with a reasonable expectation of working more than 1,040 hours in any one calendar year performing law enforcement officer duties.

[ 2013, c. 588, Pt. A, §31 (AMD) .]

5. Law enforcement officer. "Law enforcement officer" means a person who by virtue of public employment is vested by law with the power to make arrests for crimes or serve criminal process, whether that power extends to all crimes or is limited to specific crimes and who possesses a current and valid certificate issued by the board pursuant to section 2803-A. As used in this chapter, "law enforcement officer" does not include federal law enforcement officers or attorneys prosecuting for the State.

[ 2013, c. 147, §5 (AMD) .]

6. Part-time corrections officer.

[ 2013, c. 147, §5 (RP) .]

7. Part-time law enforcement officer. "Part-time law enforcement officer" means a person who:

A. Possesses a current and valid certificate issued by the board pursuant to section 2803-A to perform duties as a part-time law enforcement officer and does not possess any other type of current and valid certificate issued by the board pursuant to section 2803-A; [2013, c. 147, §5 (NEW).]

B. Is employed as a law enforcement officer; and [2013, c. 147, §5 (NEW).]

C. Absent extenuating circumstances as determined by the board, works not more than 1,040 hours in any one calendar year performing law enforcement duties. [2013, c. 588, Pt. A, §32 (AMD).]

[ 2013, c. 588, Pt. A, §32 (AMD) .]

8. Transport officer. "Transport officer" means a person who is responsible for transferring or conveying from one place to another individuals who are confined in a jail, prison or state correctional facility pursuant to an order of a court or as a result of an arrest and who possesses a current and valid certificate issued by the board pursuant to section 2803-A.

[ 2013, c. 147, §5 (AMD) .]

SECTION HISTORY

1989, c. 521, §§2,17 (NEW). 2003, c. 19, §1 (AMD). 2003, c. 400, §2 (AMD). 2005, c. 331, §§2-5 (AMD). 2005, c. 519, §XXX2 (AMD). 2013, c. 147, §5 (AMD). 2013, c. 588, Pt. A, §§31, 32 (AMD).



25 §2801-B. Application of chapter; exemption

1. Training and policy exemption. The training standards of this chapter and the requirements of section 2803-B do not apply to a person defined by this chapter as a law enforcement officer who is:

This exemption does not include certification training requirements set out in this chapter that are specific to the positions identified in this subsection or, in the case of an investigative officer as described in Title 34-A, section 3011, training requirements set out in this chapter other than those of section 2803-B.

A. An employee of the Department of Corrections with a duty to perform probation functions or who is an adult probation supervisor as defined in Title 17-A, section 2, subsection 3-C or an investigative officer or other employee of the Department of Corrections authorized to exercise law enforcement powers as described in Title 34-A, section 3011; [2013, c. 588, Pt. A, §33 (RPR).]

B. An agent or a representative of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands whose law enforcement powers are limited to those specified in Title 12, section 1806; [2001, c. 710, §12 (AFF); 2001, c. 710, §11 (RPR); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

C. An agent or a representative of the Department of Agriculture, Conservation and Forestry, Bureau of Forestry whose law enforcement powers are limited to those specified by Title 12, section 8901, subsection 3 and who does not carry a firearm; [2015, c. 267, Pt. CC, §1 (AMD).]

D. [1989, c. 936, §3 (RP).]

E. A harbor master; [2001, c. 710, §12 (AFF); 2001, c. 710, §11 (RPR).]

F. A municipal shellfish conservation warden; [2001, c. 710, §12 (AFF); 2001, c. 710, §11 (RPR).]

G. A police officer appointed by the Commissioner of Public Safety pursuant to section 2908; [2013, c. 147, §6 (AMD).]

H. The State Fire Marshal or Assistant State Fire Marshal; [2009, c. 317, Pt. D, §1 (AMD).]

I. [2003, c. 688, Pt. A, §26 (RP).]

J. A judicial marshal; [2013, c. 147, §6 (AMD).]

K. A contract officer appointed by the Commissioner of Public Safety pursuant to Title 28-A, section 82-A; or [RR 2005, c. 1, §9 (COR).]

K. [RR 2005, c. 1, §9 (COR).]

L. (REALLOCATED FROM T. 25, §2801-B, sub-§1, ¶K) A transport officer. [RR 2005, c. 1, §10 (RAL).]

[ 2015, c. 267, Pt. CC, §1 (AMD) .]

2. Education, training and certification training required. A law enforcement officer listed in subsection 1 must possess a current and valid certificate issued by the board prior to carrying out any law enforcement duties. The directors of the state agencies listed in subsection 1 shall provide adequate education and training for all law enforcement officers within their jurisdiction annually and provide documentation to the board by December 31st of each year. The board shall advise the directors concerning appropriate and adequate training.

[ 2013, c. 147, §6 (AMD) .]

SECTION HISTORY

1989, c. 521, §§2,17 (NEW). 1989, c. 936, §§2,3 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 464, §5 (AMD). 1997, c. 678, §21 (AMD). 1999, c. 682, §§2-4 (AMD). 2001, c. 472, §§1,2 (AMD). 2001, c. 559, §KK1 (AMD). 2001, c. 604, §21 (AMD). 2001, c. 697, §B1 (AMD). 2001, c. 710, §11 (AMD). 2001, c. 710, §12 (AFF). 2003, c. 400, §§3,4 (AMD). 2003, c. 688, §§A25,26 (AMD). RR 2005, c. 1, §§8-10 (COR). 2005, c. 139, §§1-3 (AMD). 2005, c. 331, §6 (AMD). 2005, c. 519, §XXX3 (AMD). 2009, c. 142, §10 (AMD). 2009, c. 317, Pt. D, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 133, §19 (AMD). 2013, c. 147, §6 (AMD). 2013, c. 405, Pt. A, §§23, 24 (REV). 2013, c. 588, Pt. A, §33 (AMD). 2015, c. 267, Pt. CC, §1 (AMD).



25 §2802. Board of trustees

There is created a board of trustees for the academy consisting of 17 members as follows: the Commissioner of Public Safety, ex officio, the Attorney General, ex officio, the Game Warden Colonel in the Department of Inland Fisheries and Wildlife, ex officio, the Commissioner of Corrections, ex officio, and the Chief of the State Police, ex officio, and the following to be appointed by the Governor: a county sheriff, a chief of a municipal police department, 2 officers of municipal police departments who are not police chiefs, an educator who is not and has never been a sworn member of a law enforcement agency, a criminal prosecutor from one of the offices of the District Attorney, a representative of a federal law enforcement agency, 3 citizens each of whom is not and has never been a sworn member of a law enforcement agency, a municipal official who is not and has never been a sworn member of a law enforcement agency and one nonsupervisory corrections officer representing a state or county correctional facility. [2013, c. 147, §7 (AMD).]

A designee of an ex officio member is a member of the board only during the term of office of the ex officio member who designated the designee. All of the other members of the board serve for a term of 3 years. A trustee holds office for the term for which the trustee is appointed or until the trustee's successor had been appointed and qualified. Members of the board are entitled to compensation in accordance with Title 5, chapter 379. Any vacancy on the board of trustees must be filled in the same manner as the original appointment, but for the unexpired term. [2005, c. 331, §7 (AMD).]

SECTION HISTORY

1969, c. 491, §1 (NEW). 1971, c. 241, (AMD). 1971, c. 592, §11 (RPR). 1975, c. 579, §6 (AMD). 1975, c. 771, §267 (AMD). 1977, c. 701, §2 (AMD). 1981, c. 493, §§2,3 (AMD). 1983, c. 812, §152 (AMD). 1985, c. 194, (AMD). 1993, c. 744, §1 (AMD). 2005, c. 331, §7 (AMD). 2013, c. 147, §7 (AMD).



25 §2803. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 491, §1 (NEW). 1971, c. 241, (AMD). 1971, c. 592, §12 (RPR). 1973, c. 327, §1 (AMD). 1975, c. 579, §7 (RPR). 1975, c. 770, §112 (AMD). 1977, c. 701, §§3-4 (AMD). 1979, c. 261, §1 (AMD). 1981, c. 470, §A139 (AMD). 1983, c. 244, §§1-5 (AMD). 1985, c. 155, §§1-3 (AMD). 1985, c. 432, (AMD). 1985, c. 742, §2 (AMD). 1987, c. 737, §§C69,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 521, §§3,17 (RP).



25 §2803-A. Powers and duties of the board of trustees

The board has the following powers and duties: [1989, c. 521, §§4, 17 (NEW).]

1. Training and certification of all law enforcement officers in State. In accordance with this chapter, to establish training and certification standards for all law enforcement officers, set requirements for board-approved courses, prescribe curriculum and certify both graduates of board-approved courses and persons for whom the board has waived the training requirements of this chapter. Certification must be based on the officer's demonstration of having acquired specific knowledge and skills directly related to job performance;

[ 2005, c. 331, §8 (AMD) .]

2. Admission standards. In accordance with the requirements of this chapter, to establish standards for admission to the board-approved courses, including academic and physical admission standards that apply uniformly to all candidates applying for admission to the academy;

[ 2005, c. 331, §9 (AMD) .]

3. Certification of criminal justice executives. To certify and set standards for certification of criminal justice executives. As used in this subsection, "criminal justice executives" means police chiefs, sheriffs and the persons directly below the police chiefs or sheriffs in line of command;

[ 2005, c. 331, §10 (AMD) .]

4. Training and certification of sheriffs.

[ 2005, c. 331, §11 (RP) .]

5. Training and certification of corrections officers in State. In accordance with this chapter, to establish training and certification standards for all corrections officers, set requirements for board-approved courses, prescribe curriculum and certify graduates of board-approved courses and persons for whom the board has waived the training requirements of this chapter. Certification must be based on the officer's demonstration of having acquired specific knowledge and skills directly related to job performance;

[ 2013, c. 147, §8 (AMD) .]

5-A. Training of corrections employees with law enforcement powers. To establish certification standards and a preservice and in-service training program for employees of the Department of Corrections authorized to exercise law enforcement powers as described in Title 34-A, section 3011. This program must include:

A. Preservice law enforcement training under section 2804-B; [2013, c. 147, §9 (NEW).]

B. In-service law enforcement training that is specifically approved by the board as prescribed in section 2804-E. [2013, c. 147, §9 (NEW).]

Except for investigative officers, these employees of the Department of Corrections are exempt from section 2804-C, but completion of the basic training under section 2804-C exempts a person from the preservice training requirements under paragraph A;

[ 2013, c. 147, §9 (NEW) .]

6. Training and certification of State Police enlisted personnel.

[ 1993, c. 744, §4 (RP) .]

7. Training of harbor masters. To establish suitable training programs for harbor masters authorized to make arrests under Title 38, chapter 1, subchapter I, relevant to their duties as harbor masters;

[ 1989, c. 521, §§4, 17 (NEW) .]

8. Training and certification in court procedures. To establish certification standards and a program to certify law enforcement officers as being familiar with current court procedures. This program shall include:

A. Sufficient instruction in the basic training courses approved by the board under this chapter to satisfy certification standards upon successful completion of the course; [1989, c. 521, §§4, 17 (NEW).]

B. A method by which law enforcement officers whose basic training course did not contain the instruction required by paragraph A may satisfy the certification standards; and [1989, c. 521, §§4, 17 (NEW).]

C. A requirement that in-service training programs required under section 2804-E include instruction on current court procedures; [1989, c. 521, §§4, 17 (NEW).]

[ 1989, c. 521, §§4, 17 (NEW) .]

8-A. Training of police officers of the Bureau of Capitol Police. To establish certification standards and a training program for police officers appointed by the Commissioner of Public Safety pursuant to section 2908. This program must include:

A. The preservice law enforcement training under section 2804-B; [2005, c. 331, §12 (AMD).]

B. An additional 120-hour field training program developed and approved by the board that is specific to the duties of a Capitol Police officer; and [2009, c. 317, Pt. E, §1 (AMD).]

C. In-service law enforcement training that is specifically approved by the board as prescribed in section 2804-E. [2001, c. 559, Pt. KK, §2 (NEW).]

Capitol Police officers are exempt from section 2804-C;

[ 2009, c. 317, Pt. E, §1 (AMD) .]

8-B. Training of judicial marshals. To establish certification standards and a preservice and in-service training program for judicial marshals. This program must include:

A. Preservice law enforcement training under section 2804-B; [2003, c. 400, §5 (NEW).]

B. An additional basic judicial marshal training program developed and approved by the board that is specific to the duties of a judicial marshal; and [2013, c. 147, §10 (AMD).]

C. In-service law enforcement training that is specifically approved by the board as prescribed in section 2804-E. [2003, c. 400, §5 (NEW).]

Judicial marshals are exempt from section 2804-C, but completion of basic training under section 2804-C exempts a person from the preservice training requirement under paragraph A;

[ 2013, c. 147, §10 (AMD) .]

8-C. Training of transport officers. To establish certification standards and a training program for transport officers. This program must include:

A. The preservice law enforcement training under section 2804-B; and [2013, c. 147, §11 (NEW).]

B. In-service law enforcement training that is specifically approved by the board as prescribed in section 2804-E; [2013, c. 147, §11 (NEW).]

[ 2013, c. 147, §11 (AMD) .]

9. Other training programs. To establish additional training programs considered to be beneficial to law enforcement officers, corrections officers and other criminal justice personnel;

[ 2013, c. 147, §12 (AMD) .]

10. Establish fees. To establish, with the approval of the commissioner, reasonable fees for attendance to defray at least part of the operation costs of the academy;

[ 1989, c. 521, §§4, 17 (NEW) .]

11. Formulate a budget.

[ 2005, c. 331, §14 (RP) .]

12. Accept funds and grants. With the approval of the commissioner, to accept such federal funds or grants as may be available to carry out the purposes of the academy;

[ 1989, c. 521, §§4, 17 (NEW) .]

13. Acquire facilities. With the approval of the commissioner, to lease, rent or acquire adequate facilities to conduct the academy's training programs;

[ 1989, c. 521, §§4, 17 (NEW) .]

14. Certification of instructors. To certify and set standards for certification of law enforcement and criminal justice instructors to be used in all academy preservice, basic and in-service training programs as required by the board of trustees and over which the board has statutory control;

[ 1989, c. 521, §§4, 17 (NEW) .]

15. Revocation or suspension of certification. To take disciplinary action concerning any certificate issued by the board, including but not limited to suspension or revocation;

[ 2013, c. 147, §13 (AMD) .]

16. Provide assistance and materials. To provide to state, municipal and county corrections officers and state, municipal and county law enforcement officers any assistance or instructional materials the board considers necessary to fulfill the purposes of this chapter and Title 30-A, sections 381 and 2671;

[ 2013, c. 147, §14 (AMD) .]

17. Acceptance of gifts. To accept, as recommended by the Director of the Maine Criminal Justice Academy, money, goods and services, gifts, bequests and endowments donated to the Maine Criminal Justice Academy to support any activities carried out by the Maine Criminal Justice Academy pursuant to this chapter. Any money donated to the academy and any proceeds from the sale of property bequeathed to the board pursuant to this section must be deposited in the academy's Other Special Revenue Funds account;

[ 2013, c. 147, §15 (NEW) .]

18. Rules. To adopt rules as the board determines necessary and proper to carry out this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A; and

[ 2013, c. 147, §15 (NEW) .]

19. Issuance of subpoenas. To conduct investigations and issue subpoenas to assist with investigations or as otherwise considered necessary for the fulfillment of its responsibilities and to hold hearings and issue subpoenas for witnesses, records and documents in the name of the board in accordance with the terms of Title 5, section 9060, except that the subpoena authority applies to any stage or type of an investigation and is not limited to an adjudicatory hearing.

[ 2013, c. 147, §15 (NEW) .]

SECTION HISTORY

1989, c. 521, §§4,17 (NEW). 1993, c. 744, §§2-4 (AMD). 1997, c. 395, §O2 (AMD). 1999, c. 630, §1 (AMD). 2001, c. 559, §KK2 (AMD). 2003, c. 400, §5 (AMD). 2005, c. 331, §§8-15 (AMD). 2005, c. 519, §XXX4 (AMD). 2009, c. 317, Pt. E, §1 (AMD). 2013, c. 147, §§8-15 (AMD).



25 §2803-B. Requirements of law enforcement agencies

1. Law enforcement policies. The chief administrative officer of each agency shall certify to the board that attempts were made to obtain public comment during the formulation of policies.

All law enforcement agencies shall adopt written policies regarding procedures to deal with the following:

A. Use of physical force, including the use of electronic weapons and less-than-lethal munitions; [2009, c. 336, §18 (AMD).]

B. Barricaded persons and hostage situations; [1993, c. 744, §5 (NEW).]

C. [2013, c. 147, §16 (RP).]

D. Domestic violence, which must include, at a minimum, the following:

(1) A process to ensure that a victim receives notification of the defendant's release from jail;

(2) A process for the collection of information regarding the defendant that includes the defendant's previous history, the parties' relationship, whether the commission of an alleged crime included the use of strangulation as defined in Title 17-A, section 208, subsection 1, paragraph C, the name of the victim and a process to relay this information to a bail commissioner before a bail determination is made;

(3) A process for the safe retrieval of personal property belonging to the victim or the defendant that includes identification of a possible neutral location for retrieval, the presence of at least one law enforcement officer during the retrieval and giving the victim the option of at least 24 hours' notice to each party prior to the retrieval;

(4) Standard procedures to ensure that protection from abuse orders issued under Title 19-A, section 4006 or 4007 are served on the defendant as quickly as possible; and

(5) A process for the administration of a validated, evidence-based domestic violence risk assessment recommended by the Maine Commission on Domestic and Sexual Abuse, established in Title 5, section 12004-I, subsection 74-C, and approved by the Department of Public Safety and the conveyance of the results of that assessment to the bail commissioner, if appropriate, and the district attorney for the county in which the domestic violence occurred. [2015, c. 329, Pt. A, §14 (RPR).]

E. Hate or bias crimes; [1993, c. 744, §5 (NEW).]

F. Police pursuits; [1993, c. 744, §5 (NEW).]

G. Citizen complaints of police misconduct; [2003, c. 370, §1 (AMD).]

H. Criminal conduct engaged in by law enforcement officers; [2003, c. 656, §1 (AMD); 2003, c. 677, §1 (AMD).]

I. Death investigations, including at a minimum the protocol of the Department of the Attorney General regarding such investigations; [RR 2003, c. 2, §89 (COR).]

J. Public notification regarding persons in the community required to register under Title 34-A, chapters 15 and 17; [2013, c. 147, §17 (AMD).]

J. [RR 2003, c. 2, §91 (RAL); 2003, c. 677, §3 (NEW).]

K. (REALLOCATED FROM T. 25, §2803-B, sub-§1, ¶J) Digital, electronic, audio, video or other recording of law enforcement interviews of suspects in serious crimes and the preservation of investigative notes and records in such cases; [2013, c. 147, §18 (AMD).]

L. Mental illness and the process for involuntary commitment; and [2013, c. 147, §19 (AMD).]

M. Freedom of access requests. The chief administrative officer of a municipal, county or state law enforcement agency shall certify to the board annually that the agency has adopted a written policy regarding procedures to deal with a freedom of access request and that the chief administrative officer has designated a person who is trained to respond to a request received by the agency pursuant to Title 1, chapter 13. [2013, c. 147, §20 (NEW).]

[ 2015, c. 329, Pt. A, §14 (AMD) .]

2. Minimum policy standards. The board shall establish minimum standards for each law enforcement policy pursuant to subsection 1 with the exception of the freedom of access policy under subsection 1, paragraph M. Minimum standards of new mandatory policies enacted by law must be adopted by the board no later than December 31st of the year in which the law takes effect.

[ 2013, c. 147, §21 (RPR) .]

3. Agency compliance. The chief administrative officer of each law enforcement agency shall certify to the board annually no later than January 1st of each year that the agency has adopted written policies consistent with the minimum standards established or amended by the board and that all officers have received orientation and training with respect to new mandatory policies or new mandatory policy changes pursuant to subsection 2. New mandatory policies enacted by law must be implemented by all law enforcement agencies no later than the July 1st after the board has adopted the minimum standards.

[ 2013, c. 147, §22 (RPR) .]

4. Penalty.

[ 2005, c. 331, §17 (RP) .]

5. Annual standards review. The board shall review annually the minimum standards for each policy to determine whether changes in any of the standards are necessary to incorporate improved procedures identified by critiquing known actual events or by reviewing new enforcement practices demonstrated to reduce crime, increase officer safety or increase public safety.

[ 1993, c. 744, §5 (NEW) .]

6. Freedom of access.

[ 2013, c. 147, §23 (RP) .]

7. Certification by record custodian.

[ 2013, c. 147, §24 (RP) .]

SECTION HISTORY

1993, c. 744, §5 (NEW). 2001, c. 686, §B1 (AMD). RR 2003, c. 2, §§89-91 (COR). 2003, c. 185, §1 (AMD). 2003, c. 361, §1 (AMD). 2003, c. 370, §§1-4 (AMD). 2003, c. 656, §§1-4 (AMD). 2003, c. 677, §§1-4 (AMD). 2005, c. 331, §§16,17 (AMD). 2005, c. 331, §33 (AFF). 2005, c. 397, §C17 (AMD). 2009, c. 336, §18 (AMD). 2009, c. 451, §§1-5 (AMD). 2009, c. 652, Pt. A, §§37, 38 (AMD). 2011, c. 265, §§2-4 (AMD). 2011, c. 640, Pt. D, §1 (AMD). 2011, c. 680, §§4-6 (AMD). 2013, c. 147, §§16-24 (AMD). 2015, c. 329, Pt. A, §14 (AMD).



25 §2803-C. Penalty

An agency or individual who fails to comply with a provision of this chapter commits a civil violation for which the State or the local government entity whose officer or employee committed the violation or the individual who committed the violation may be adjudged a fine not to exceed $500. [2013, c. 147, §25 (AMD).]

SECTION HISTORY

2005, c. 331, §18 (NEW). 2013, c. 147, §25 (AMD).



25 §2803-D. Certificate admissible

Notwithstanding any other law or rule of evidence, a certificate issued by the custodian of the records of the board, when signed and sworn to by that custodian, or the custodian's designee, is admissible in a judicial or administrative proceeding as prima facie evidence of any fact stated in the certificate. [2013, c. 147, §26 (NEW).]

SECTION HISTORY

2013, c. 147, §26 (NEW).



25 §2804. Meetings

The board of trustees shall meet at such time or times as may be reasonably necessary to carry out their duties, but it shall meet at least once in each calendar quarter at such place and time as the board shall determine and it shall meet at the call of the chairman. The board shall organize annually by electing a chairman, vice-chairman and secretary from among its members. [1975, c. 579, §8 (AMD).]

SECTION HISTORY

1969, c. 491, §1 (NEW). 1971, c. 241, (AMD). 1971, c. 592, §13 (AMD). 1975, c. 579, §8 (AMD).



25 §2804-A. Director; appointment; powers and duties

The Commissioner of Public Safety, with the advice and consent of the board of trustees, shall appoint a director, who is the administrator of the academy and the executive director of the board. Qualifications of the director must be established by the commissioner and the board jointly. The salary of the director must be established by the commissioner and the board jointly. The director may be dismissed for cause by the commissioner with the approval of the board. [2013, c. 147, §27 (AMD).]

The director shall have the duty to plan, direct and supervise the day-to-day operation of the academy and shall be charged with the responsibility of carrying out the policy and procedures established by the board. [1975, c. 579, §9 (NEW).]

The director shall employ, within the limits of funds available, with the approval of the board and the commissioner and subject to the Civil Service Law, such personnel as may be reasonably necessary to carry out the purposes of the academy. [1985, c. 785, Pt. B, §112 (AMD).]

SECTION HISTORY

1975, c. 579, §9 (NEW). 1985, c. 785, §B112 (AMD). 2005, c. 331, §19 (AMD). 2013, c. 147, §27 (AMD).



25 §2804-B. Preservice law enforcement training

1. Required. A person may not serve as a law enforcement officer with the power to make arrests or the authority to carry a firearm in the course of duty until certified by the board as satisfying all preservice training requirements.

[ 1997, c. 395, Pt. O, §3 (AMD) .]

2. Preservice training standards. The board shall establish standards for preservice training certification. In establishing the standards, the board shall consider the use of a registered apprenticeship with a certified, experienced officer, to be followed by an examination given by the board, as an alternative to part or all of the preservice training course leading to preservice certification. In establishing the standards, the board shall cooperate with the State and local departments and agencies to which the preservice standards apply to ensure that the standards are appropriate.

[ 2005, c. 331, §20 (AMD) .]

3. Certification. The board shall certify each person who meets the preservice training standards as eligible to serve as a law enforcement officer with the power to make arrests and the authority to carry a firearm in the course of duty, subject to annual recertification training as prescribed by the board.

[ 1997, c. 395, Pt. O, §3 (AMD) .]

4. Course. The board shall provide a training course, the successful completion of which must meet the preservice training standards. In developing and delivering the training course, the board shall consider the use of telecommunications technology. The board may work with post-secondary and other institutions within the State to deliver the preservice training course throughout the State as often as reasonable demand requires.

[ 1989, c. 521, §§5, 17 (NEW) .]

5. Agency sponsorship. The board shall evaluate the use of law enforcement agency sponsorship, screening of preservice training applicants and students and the availability of preservice training before employment.

[ 1989, c. 521, §§5, 17 (NEW) .]

6. Completion of basic law enforcement training sufficient. The board shall certify law enforcement officers who successfully complete basic law enforcement training under section 2804-C before being empowered to make arrests or given the authority to carry a firearm in the course of duty as having satisfied the preservice training standards.

[ 1989, c. 521, §§5, 17 (NEW) .]

7. Part-time law enforcement officers. The board shall certify law enforcement officers who successfully complete preservice law enforcement training and who have qualified with a firearm using the board firearm proficiency standards as part-time law enforcement officers. Thereafter, as a condition of continued service as a part-time law enforcement officer, the officer must satisfactorily maintain the preservice certification. The board shall maintain a roster of all currently certified part-time law enforcement officers. The roster must be available for inspection by the public at the academy during regular working hours.

[ 2013, c. 147, §28 (AMD) .]

8. Application to currently certified law enforcement officers. This section does not apply to any law enforcement officer certified as meeting the law enforcement training requirements or to any full-time law enforcement officer employed by a state agency, including the University of Maine System, as of July 1, 1990.

[ 1989, c. 521, §§5, 17 (NEW) .]

SECTION HISTORY

1989, c. 521, §§5,17 (NEW). 1993, c. 551, §1 (AMD). 1993, c. 630, §B5 (AMD). 1997, c. 395, §O3 (AMD). 2005, c. 331, §20 (AMD). 2013, c. 147, §28 (AMD).



25 §2804-C. Basic law enforcement training; core curriculum requirements

1. Required. As a condition to the continued employment of any person as a full-time law enforcement officer by a municipality, a county, the State or any other nonfederal employer, that person must successfully complete, within the first 12 months of initial full-time employment, the basic training course at the Maine Criminal Justice Academy approved by the board. If a person's failure to comply with this requirement was a result of that person's failure to satisfy any of the admission standards applicable to the basic training course and that person is subsequently employed as a full-time law enforcement officer within 12 months of termination of the initial employment by a municipality, a county, the State or any other nonfederal employer, the person must have satisfied all the admission standards established by the board prior to the time of hire. As a condition of continued employment as a full-time law enforcement officer, the officer must satisfactorily maintain the basic certification by completing the recertification requirements prescribed by the board. The board, under extenuating and emergency circumstances in individual cases, may extend the 12-month period for not more than 180 days. The board also, in individual cases, may waive the basic training requirement when the facts indicate that an equivalent course has been successfully completed.

[ 2013, c. 147, §29 (AMD) .]

2. Core curriculum requirements.

[ 1993, c. 744, §6 (RP) .]

2-A. Probationary employment period. Upon being hired, a law enforcement officer shall complete an employment probationary period that lasts for at least one year after graduation from the academy or the date the board waives the basic training requirement.

[ 1993, c. 744, §6 (NEW) .]

2-B. Training regarding people who are homeless. The board shall include in the basic law enforcement training program a block of instruction aimed specifically at reducing barriers to reporting crimes against people who are homeless and dealing with the unique challenges posed by cases that involve victims or witnesses who are homeless.

[ 2005, c. 393, §1 (NEW) .]

2-C. Receipt of firearms; training; procedure; liability. The Maine Criminal Justice Academy shall provide training for municipal, county and state law enforcement officers regarding the proper handling, storage, safekeeping and return of firearms and firearm accessories received pursuant to a court order under Title 19-A, section 4006, subsection 2-A or Title 19-A, section 4007, subsection 1, paragraph A-1. Such training must include education concerning the prohibitions on the purchase or possession of a firearm when a protection order has been obtained and communication with parties to protection orders concerning such prohibitions.

In developing materials for training in domestic violence issues, the Maine Criminal Justice Academy may consult with a statewide organization involved in advocacy for victims of domestic violence and with an organization having statewide membership representing the interests of firearms owners.

A law enforcement officer who receives custody of a firearm pursuant to Title 19-A, section 4006, subsection 2-A or Title 19-A, section 4007, subsection 1, paragraph A-1 shall exercise reasonable care to avoid loss, damage or reduction in value of the firearm and may not permanently mark the firearm or fire the firearm unless there is reasonable suspicion that the firearm has been used in the commission of a crime. Any liability for damage or reduction in value to such a firearm is governed by Title 14, chapter 741.

[ 2013, c. 147, §30 (AMD) .]

2-D. Training regarding people who have mental illness and the involuntary commitment process. The board shall include in the basic law enforcement training program a block of instruction aimed specifically at the clinical, safety and procedural components of the involuntary commitment process, including the provision of a uniform checklist that includes reference to Title 34-B, section 1207, subsection 7 for law enforcement officers to use in order to effectively describe the seriousness of a case to a mental health professional.

[ 2009, c. 451, §6 (NEW) .]

3. Certification. The board shall certify each person who meets the core curriculum training requirements.

[ 2013, c. 147, §31 (AMD) .]

4. Courses. The board shall:

A. Provide a training course, the successful completion of which meets the basic training requirements; [1993, c. 744, §6 (NEW).]

B. Provide a structured residential program that balances the goals of professional policing with public services emphasis; and [2005, c. 331, §22 (AMD).]

C. Incorporate a community policing philosophy in its training program. [2005, c. 331, §22 (AMD).]

D. [2005, c. 331, §23 (RP).]

[ 2005, c. 331, §§22, 23 (AMD) .]

5. Application to currently certified law enforcement officers. This section does not apply to any law enforcement officer certified as meeting the law enforcement training requirements or to any full-time law enforcement officer employed by a state agency, including the University of Maine System, as of July 1, 1990 or to any person employed as a full-time law enforcement officer by a municipality on September 23, 1971 or by a county on July 1, 1972.

[ 2013, c. 147, §32 (AMD) .]

SECTION HISTORY

1989, c. 521, §§5,17 (NEW). 1993, c. 551, §2 (AMD). 1993, c. 744, §6 (AMD). 1997, c. 395, §O4 (AMD). 2005, c. 331, §§21-23 (AMD). 2005, c. 393, §1 (AMD). 2005, c. 684, §1 (AMD). 2009, c. 451, §6 (AMD). 2013, c. 147, §§29-32 (AMD).



25 §2804-D. Basic corrections training

1. Required. As a condition to the continued employment of any person as a corrections officer, that person must successfully complete, within the first 12 months of employment, a basic training course as approved by the board. Thereafter, as a condition of continued employment as a corrections officer, the officer must satisfactorily maintain the basic certification. The board, under extenuating and emergency circumstances in individual cases, may extend the 12-month period for not more than 180 days. The board, in individual cases, may waive basic training requirements when the facts indicate that an equivalent course has been successfully completed in another state or federal jurisdiction. A full-time correctional trade instructor hired after January 1, 2002 must meet the training requirements established under this subsection for corrections officers.

[ 2013, c. 147, §33 (AMD) .]

SECTION HISTORY

1989, c. 521, §§5,17 (NEW). 1993, c. 551, §3 (AMD). 1997, c. 14, §1 (AMD). 2001, c. 386, §6 (AMD). 2013, c. 147, §33 (AMD).



25 §2804-E. In-service law enforcement training

1. Required. As a condition to the continued employment of a person as a law enforcement officer with the power to make arrests or the authority to carry a firearm in the course of duty by a municipality, county, the State or other nonfederal employer, that person must successfully complete in-service training as prescribed by the board. Failure to successfully complete in-service training by a law enforcement officer as prescribed by the board constitutes grounds to suspend or revoke a certificate issued by the board pursuant to section 2803-A.

[ 2013, c. 147, §34 (AMD) .]

2. Role of board. The board shall establish in-service recertification training requirements, consistent with subsection 1, and coordinate delivery of in-service training. The in-service recertification training requirements must include information on new laws and court decisions and on new enforcement practices demonstrated to reduce crime or increase officer safety. The board shall consider and encourage the use of telecommunications technology in the development and delivery of in-service training programs. In establishing the recertification training requirements, the board shall cooperate with the state and local departments and agencies to which the in-service requirements apply to ensure that the standards are appropriate. In-service training may not be applied to satisfy in-service recertification training requirements unless it is approved by the board.

[ 2013, c. 147, §34 (AMD) .]

3. Additional certificates.

[ 2013, c. 147, §34 (RP) .]

4. Credit for continuing education. The board may grant in-service training credits to be applied to in-service recertification training requirements for courses completed at accredited colleges and universities.

[ 1993, c. 744, §8 (NEW) .]

5. Provision of in-service training. In-service training programs that meet the requirements established under subsection 2 or other in-service training programs may be provided by the Maine Criminal Justice Academy or the agency employing the law enforcement officer.

[ 2013, c. 147, §34 (NEW) .]

SECTION HISTORY

1989, c. 521, §§5,17 (NEW). 1993, c. 744, §§7,8 (AMD). 1997, c. 395, §O5 (AMD). 2013, c. 147, §34 (AMD).



25 §2804-F. In-service corrections training

1. Required. As a condition to the continued employment of any person as a corrections officer by a municipality, county, the State or other nonfederal employer, that person shall successfully complete in-service training as prescribed by the board. Failure to successfully complete in-service training by a corrections officer as prescribed by the board constitutes grounds to suspend or revoke a certificate issued by the board pursuant to section 2803-A.

[ 2013, c. 147, §35 (AMD) .]

2. Role of board. The board shall establish in-service training requirements, consistent with subsection 1, and coordinate delivery of in-service training. The in-service recertification training requirements must include information on new laws and court decisions. The board shall consider and encourage the use of telecommunications technology in the development and delivery of in-service training programs. In establishing the recertification training requirements, the board shall cooperate with the state and local departments and agencies to which the in-service requirements apply to ensure that the standards are appropriate. In-service training may not be applied to satisfy in-service recertification training requirements unless it is approved by the board.

[ 2013, c. 147, §35 (AMD) .]

3. Provisions of in-service training. In-service training programs that meet the requirements established under subsection 2 or other in-service training may be provided by the Maine Criminal Justice Academy or the agency employing the corrections officer.

[ 2013, c. 147, §35 (AMD) .]

4. Credit for continuing education. The board may grant in-service training credits to be applied to in-service recertification training requirements for courses completed at accredited colleges and universities.

[ 2013, c. 147, §35 (NEW) .]

SECTION HISTORY

1989, c. 521, §§5,17 (NEW). 2013, c. 147, §35 (AMD).



25 §2804-G. Qualifications

1. Age. An applicant must be 21 years of age or older to qualify for a position as a law enforcement officer unless the applicant has an associate's degree or 60 credit hours of postsecondary education, in which case the applicant must be at least 20 years of age.

[ 1993, c. 744, §9 (NEW) .]

SECTION HISTORY

1993, c. 744, §9 (NEW).



25 §2804-H. Continuing certification

If the commissioner or deputy commissioner is a law enforcement officer who is certified under sections 2804-B and 2804-C, the officer's certification does not lapse during the period the officer serves as commissioner or deputy commissioner. [2001, c. 559, Pt. EE, §2 (AMD).]

SECTION HISTORY

1999, c. 114, §1 (NEW). 2001, c. 559, §EE2 (AMD).



25 §2804-I. Law enforcement training for harbor masters and municipal shellfish conservation wardens

Harbor masters and municipal shellfish conservation wardens must successfully complete the preservice law enforcement training requirements in section 2804-B and the in-service law enforcement training requirements in section 2804-E in order to have the power to make arrests or to carry a firearm. Harbor masters and municipal shellfish conservation wardens are exempt from section 2804-C. [1999, c. 682, §5 (NEW).]

SECTION HISTORY

1999, c. 682, §5 (NEW).



25 §2804-J. Law enforcement training for police officers of the Bureau of Capitol Police

The following provisions govern the training and certification of police officers appointed pursuant to section 2908. [2009, c. 317, Pt. E, §2 (AMD).]

1. Security officers hired or appointed before March 1, 2002.

[ 2009, c. 317, Pt. E, §2 (RP) .]

2. Police officers hired or appointed on or after March 1, 2002. A police officer hired or appointed on or after March 1, 2002 must have successfully completed, at the time the person is hired or within the first 12 months of employment, the requirements established in section 2803-A, subsection 8-A in order to have the power to make arrests or to carry a firearm.

[ 2009, c. 317, Pt. E, §2 (AMD) .]

SECTION HISTORY

2001, c. 559, §KK3 (NEW). 2009, c. 317, Pt. E, §2 (AMD).



25 §2804-K. Law enforcement training for judicial marshals

As a condition to the continued employment of any person as a judicial marshal, that person must successfully complete, within the first 12 months of employment, the training required under section 2803-A, subsection 8-B. Thereafter, as a condition of continued employment as a judicial marshal, the judicial marshal must satisfactorily maintain the judicial marshal certification by completing recertification requirements prescribed by the board. The board, under extenuating and emergency circumstances in individual cases, may extend that period for not more than 180 days. [2013, c. 147, §36 (AMD).]

SECTION HISTORY

2003, c. 400, §6 (NEW). 2005, c. 519, §XXX5 (AMD). 2013, c. 147, §36 (AMD).



25 §2805. Qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 451, (NEW). 1971, c. 592, §§13-A (RPR). 1971, c. 622, §86 (AMD). 1973, c. 136, §§2,3 (AMD). 1973, c. 327, §2 (AMD). 1973, c. 625, §169 (AMD). 1973, c. 672, §§1-3 (AMD). 1975, c. 770, §113 (AMD). 1977, c. 203, (AMD). 1977, c. 650, §2 (AMD). 1977, c. 701, §§5-8 (AMD). 1979, c. 261, §2 (AMD). 1979, c. 541, §A168 (AMD). 1983, c. 67, §§1-2 (AMD). 1985, c. 155, §4 (AMD). 1989, c. 477, §1 (AMD). 1989, c. 521, §§6,17 (RP). 1989, c. 878, §§B23,24 (RP).



25 §2805-A. Standards for reserve and other part-time law enforcement officers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 311, (NEW). 1983, c. 67, §§3-5 (AMD). 1983, c. 615, §1 (AMD). 1985, c. 155, §5 (AMD). 1989, c. 521, §§7,17 (RP).



25 §2805-B. Employment and training records

1. Annual report and records. Within 30 days of the close of each calendar year, the highest elected official of each political subdivision and the head of each state department and agency employing law enforcement or corrections officers subject to this chapter shall provide the board with a report containing a list of the names and dates of employment of all law enforcement and corrections officers covered by this chapter. The official or department or agency head shall maintain records regarding the basic and in-service training of law enforcement and corrections officers as provided in sections 2804-C to 2804-F. The report provided to the board must include the total number of excessive force complaints received about law enforcement or corrections officers during the reporting year by the reporting jurisdiction and the total number of these complaints that were determined to be founded and unfounded. The board may adopt additional categories that law enforcement agencies shall record and include in their annual report to the board.

[ 1993, c. 744, §10 (AMD) .]

2. New officers. Whenever a law enforcement officer or corrections officer is newly appointed, the official or department or agency head shall send notice of appointment within 30 days to the board on a form provided for that purpose. The form is deemed an application for admission to the training program or for other certification as required by this chapter.

[ 2005, c. 331, §24 (AMD) .]

3. Termination of officers. Whenever the employment of a law enforcement officer or corrections officer is terminated, the official or department or agency head shall send notice of the termination within 30 days to the board on a form provided for that purpose.

[ 2005, c. 331, §25 (NEW) .]

SECTION HISTORY

1989, c. 521, §§8,17 (NEW). 1993, c. 744, §10 (AMD). 2005, c. 331, §§24,25 (AMD).



25 §2805-C. Complaint review committee

1. Committee. The chair of the board shall appoint 3 members of the board to serve on the complaint review committee. One of the members must be one of the citizen members of the board. All members of the committee must be present for deliberations. A majority vote is necessary to recommend taking corrective or disciplinary action on a complaint or to order an independent investigation pursuant to subsection 3.

[ 2013, c. 147, §37 (AMD) .]

2. Investigation. The committee shall investigate complaints regarding any violation of this chapter or rules established by the board by a person holding a certificate issued by the board pursuant to section 2803-A and recommend appropriate action to the board.

[ 2013, c. 147, §37 (AMD) .]

3. Investigation and notice of complaints. Before proceeding with a hearing to suspend or revoke a certificate issued by the board pursuant to section 2803-A, the board, the complaint review committee or board staff shall notify the chief administrative officer of the agency employing the certificate holder that the board is investigating the certificate holder. The chief administrative officer shall investigate the alleged conduct of the certificate holder and, notwithstanding any other provision of law, report the findings and provide copies of the investigative reports to the board within 30 days of receiving notice of the investigation. The board shall proceed with any suspension or revocation action it determines appropriate after receiving the chief administrative officer's findings and reports. This subsection does not preclude a chief administrative officer from investigating conduct that may give rise to grounds for suspension or revocation before receiving a request for an investigation from the board, the complaint review committee or board staff, as long as the chief administrative officer notifies the board following that investigation if the investigation reveals reasonable cause to believe that a certificate holder has engaged in conduct described in section 2806-A, subsection 5, and providing to the board the findings and investigative reports related to the conduct. Nothing in this subsection precludes the board from investigating the conduct of a certificate holder on its own or referring a matter of such conduct to another agency for investigation regardless of whether it receives an investigative report from the chief administrative officer under this section.

[ 2013, c. 147, §37 (NEW) .]

SECTION HISTORY

1993, c. 744, §11 (NEW). 1997, c. 42, §1 (AMD). 2013, c. 147, §37 (AMD).



25 §2806. Enforcement provision (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 672, §4 (NEW). 1977, c. 701, §9 (AMD). 1979, c. 261, §§3-8 (AMD). 1983, c. 244, §§6,7 (AMD). 1989, c. 521, §§9,10,17 (AMD). RR 1991, c. 2, §97 (COR). 1991, c. 451, (AMD). 1991, c. 790, §§1-5 (AMD). 1993, c. 551, §§4,5 (AMD). 1993, c. 744, §§12-14 (AMD). 1995, c. 462, §A49 (AMD). 1997, c. 42, §2 (AMD). 1997, c. 395, §O6 (AMD). 1997, c. 402, §§1,2 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2005, c. 331, §§26,27 (AMD). 2013, c. 147, §38 (RP).



25 §2806-A. Disciplinary sanctions

1. Disciplinary proceedings and sanctions. The board or, as delegated, the complaint review committee, established pursuant to section 2805-C, or staff, shall investigate a complaint on its own motion or upon receipt of a written complaint filed with the board regarding noncompliance with or violation of this chapter or of any rules adopted by the board. Investigation may include an informal conference before the complaint review committee to determine whether grounds exist for suspension, revocation or denial of a certificate or for taking other disciplinary action pursuant to this chapter. The board, the complaint review committee or staff may subpoena witnesses, records and documents in any investigation or hearing conducted.

[ 2013, c. 147, §39 (NEW) .]

2. Notice. The board or, as delegated, the complaint review committee, established pursuant to section 2805-C, or staff, shall notify the certificate holder of the content of a complaint filed against the certificate holder as soon as possible, but in no event later than 60 days after the board or staff receives the initial pertinent information. The certificate holder has the right to respond within 30 days in all cases except those involving an emergency denial, suspension or revocation, as described in Title 5, chapter 375, subchapter 5. If the certificate holder's response to the complaint satisfies the board, the complaint review committee or staff that the complaint does not merit further investigation or action, the matter may be dismissed, with notice of the dismissal to the complainant, if any.

[ 2013, c. 147, §39 (NEW) .]

3. Informal conference. If, in the opinion of the board, the complaint review committee, established pursuant to section 2805-C, or staff, the factual basis of the complaint is or may be true and the complaint is of sufficient gravity to warrant further action, the board or staff may request an informal conference with the certificate holder. The complaint review committee or staff shall provide the certificate holder with adequate notice of the conference and of the issues to be discussed. The certificate holder may, without prejudice, refuse to participate in an informal conference if the certificate holder prefers to request an adjudicatory hearing.

[ 2013, c. 147, §39 (NEW) .]

4. Further action. If the board or the complaint review committee, established pursuant to section 2805-C, finds that the factual basis of the complaint is true and is of sufficient gravity to warrant further action, it may take any of the following actions.

A. The board, the complaint review committee or staff may negotiate a consent agreement that resolves a complaint or investigation without further proceedings. Consent agreements may be entered into only with the consent of the certificate holder and the board. Any remedy, penalty or fine that is otherwise available by law, even if only in the jurisdiction of the Superior Court, may be achieved by consent agreement, including long-term suspension and permanent revocation of a certificate issued under this chapter. A consent agreement is not subject to review or appeal and may be modified only by a writing executed by all parties to the original consent agreement. A consent agreement is enforceable by an action in Superior Court. [2013, c. 147, §39 (NEW).]

B. If a certificate holder offers to voluntarily surrender a certificate, the board, the complaint review committee or staff may negotiate stipulations necessary to ensure protection of the public health and safety and the rehabilitation or education of the certificate holder. These stipulations may be set forth only in a consent agreement entered into between the board and the certificate holder. [2013, c. 147, §39 (NEW).]

C. Unless specifically otherwise indicated in this chapter, if the board concludes that modification, suspension, revocation or imposition of any other sanction authorized under this chapter is in order, the board shall so notify the certificate holder and inform the certificate holder of the right to request an adjudicatory hearing. If the certificate holder requests an adjudicatory hearing in a timely manner, the adjudicatory hearing must be held by the board, a subcommittee of 3 board members designated by the board chair or a hearing officer appointed by the board. The hearing must be in accordance with Title 5, chapter 375, subchapter 4. If a hearing officer conducts the hearing, the hearing officer, after conducting the hearing, shall file with the board all papers connected with the case and report recommended findings and sanctions to the board, which may approve or modify them. If the certificate holder wishes to appeal the final decision of the board, the certificate holder shall file a petition for review with the Superior Court within 30 days of receipt of the board's decision. Review under this paragraph must be conducted pursuant to Title 5, chapter 375, subchapter 7. [2013, c. 147, §39 (NEW).]

[ 2013, c. 147, §39 (NEW) .]

5. Grounds for action. The board may take action against any applicant for a certificate or certificate holder pursuant to this chapter or any rules adopted pursuant to this chapter, including, but not limited to, a decision to impose a civil penalty or to refuse to issue a certificate or to modify, suspend or revoke a certificate for any of the following reasons:

A. Failure to meet annual certification or recertification requirements. In enforcing this paragraph, the board shall, no later than March 31st of every year, review the certification of all law enforcement and corrections officers and decertify those individuals who do not meet certification or recertification requirements; [2013, c. 147, §39 (NEW).]

B. Absent extenuating circumstances as determined by the board, working more than 1,040 hours in any one calendar year as a part-time law enforcement officer performing law enforcement duties and while possessing a part-time law enforcement certificate issued by the board pursuant to section 2803-A; [2013, c. 147, §39 (NEW).]

C. Conviction of murder or any crime or attempted crime classified in state law as a Class A, Class B, Class C or Class D crime or a violation of any provision of Title 17-A, chapter 15, 19, 25, 29, 31, 35, 41 or 45. Notwithstanding any other provision of law, the board may summarily and without hearing suspend or revoke any certificate as a result of any criminal conviction identified by this paragraph pursuant to Title 5, section 10004, subsection 1; [2013, c. 147, §39 (NEW).]

D. Juvenile adjudication of murder or any crime or attempted crime classified in state law as a Class A, Class B, Class C or Class D crime; [2013, c. 147, §39 (NEW).]

E. Guilty plea pursuant to a deferred disposition of murder or any crime or attempted crime classified in state law as a Class A, Class B, Class C or Class D crime or a violation of any provision of Title 17-A, chapter 15, 19, 25, 29, 31, 35, 41 or 45; [2013, c. 147, §39 (NEW).]

F. Engaging in conduct that is prohibited or penalized by state law as murder or a Class A, Class B, Class C or Class D crime or by any provision of Title 17-A, chapter 15, 19, 25, 29, 31, 35, 41 or 45; [2013, c. 147, §39 (NEW).]

G. Conviction of or adjudication as a juvenile of a crime specified in paragraph D in another state or other jurisdiction, unless that crime is not punishable as a crime under the laws of that state or other jurisdiction in which it occurred. Notwithstanding any other provision of law, the board may summarily and without hearing suspend or revoke any certificate as a result of any criminal conviction identified by this paragraph pursuant to Title 5, section 10004, subsection 1; [2013, c. 147, §39 (NEW).]

H. Engaging in conduct specified in paragraphs C and D in another state or other jurisdiction unless that conduct is not punishable as a crime under the laws of that state or other jurisdiction in which it occurred; [2013, c. 147, §39 (NEW).]

I. Falsifying or misrepresenting material facts in obtaining or maintaining a certificate issued by the board pursuant to section 2803-A; [2013, c. 147, §39 (NEW).]

J. Engaging in conduct that violates the standards established by the board and that when viewed in light of the nature and purpose of the person's conduct and circumstances known to the person, involves a gross deviation from the standard of conduct that a reasonable and prudent certificate holder would observe in the same or similar situation; and [2013, c. 147, §39 (NEW).]

K. Engaging in a sexual act, as defined in Title 17-A, section 251, subsection 1, paragraph C, or in sexual contact, as defined in Title 17-A, section 251, subsection 1, paragraph D, with another person, not the person's spouse, if at the time of the sexual act or sexual contact:

(1) The officer was engaged in an investigation or purported investigation involving an allegation of abuse, as defined in former Title 19, section 762, subsection 1 and in Title 19-A, section 4002, subsection 1;

(2) The other person was the alleged victim of that abuse;

(3) The parties did not have a preexisting and ongoing sexual relationship that included engaging in any sexual act or sexual contact; and

(4) Less than 60 days had elapsed since the officer initially became involved in the investigation or purported investigation. [2013, c. 147, §39 (NEW).]

[ 2013, c. 147, §39 (NEW) .]

6. Discipline. The board may impose the following forms of discipline upon a certificate holder or applicant for a certificate:

A. Denial of an application for a certificate, which may occur in conjunction with the imposition of other discipline; [2013, c. 147, §39 (NEW).]

B. Issuance of warning, censure or reprimand. Each warning, censure or reprimand issued must be based upon violation of a single applicable law, rule or condition of certification or must be based upon a single instance of actionable conduct or activity; [2013, c. 147, §39 (NEW).]

C. Suspension of a certificate for up to 3 years. Execution of all or any portion of a term of suspension may be stayed pending successful completion of conditions of probation, although the suspension remains part of the certificate holder's record; [2013, c. 147, §39 (NEW).]

D. Revocation of a certificate; [2013, c. 147, §39 (NEW).]

E. Imposition of civil penalties of up to $1,500 for each violation of applicable laws, rules or conditions of certification or for each instance of actionable conduct or activity; or [2013, c. 147, §39 (NEW).]

F. Imposition of conditions of probation. Probation may run for such time period as the board determines appropriate. Probation may include conditions such as: additional continuing education; medical, psychiatric or mental health consultations or evaluations; mandatory professional supervision of the applicant or certificate holder; restrictions; and other conditions as the board determines appropriate. Costs incurred in the performance of terms of probation are borne by the applicant or certificate holder. Failure to comply with the conditions of probation is a ground for disciplinary action against a certificate holder. [2013, c. 147, §39 (NEW).]

[ 2013, c. 147, §39 (NEW) .]

7. Letter of guidance. The board may issue a letter of guidance or concern to a certificate holder. A letter of guidance or concern may be used to educate, reinforce knowledge regarding legal or professional obligations or express concern over action or inaction by the certificate holder that does not rise to the level of misconduct sufficient to merit disciplinary action. The issuance of a letter of guidance or concern is not a formal proceeding and does not constitute an adverse disciplinary action of any form. Notwithstanding any other provision of law, letters of guidance or concern are not confidential. The board may place letters of guidance or concern, together with any underlying complaint, report and investigation materials, in a certificate holder's file for a specified period of time, not to exceed 10 years. Any letters, complaints and materials placed on file may be accessed and considered by the board in any subsequent action commenced against the certificate holder within the specified time frame. Complaints, reports and investigation materials placed on file remain confidential to the extent required by this chapter.

[ 2013, c. 147, §39 (NEW) .]

8. Injunction. The State may bring an action in Superior Court to enjoin a person from violating any provision of this chapter, regardless of whether civil or administrative proceedings have been or may be instituted.

[ 2013, c. 147, §39 (NEW) .]

9. Recertification. A person whose certificate has been revoked under this chapter may apply to the board for reinstatement of certification if:

A. The certificate was revoked for a cause other than engaging in conduct that is prohibited or penalized by state law as murder or as a Class A, Class B or Class C crime or for equivalent conduct in another state or other jurisdiction; [2013, c. 147, §39 (NEW).]

B. At least 3 years have elapsed since revocation of the certificate; and [2013, c. 147, §39 (NEW).]

C. A law enforcement or corrections agency has indicated a commitment to hire the individual if the individual is recertified. [2013, c. 147, §39 (NEW).]

The granting of recertification under this subsection is governed by Maine Criminal Justice Academy rules relating to certification. The individual is subject to all training requirements applicable to persons whose certification has lapsed.

[ 2013, c. 147, §39 (NEW) .]

10. Confidentiality; access to documents. All complaints, charges or accusations of misconduct, replies to those complaints, charges or accusations and any other information or materials that may result in suspension or revocation of a certificate that are considered by the board or the complaint review committee established pursuant to section 2805-C are confidential. If a person subject to this chapter requests an adjudicatory hearing under the Maine Administrative Procedure Act, that hearing must be open to the public. The hearing officer who presides over the hearing shall issue a written decision that states the conduct or other facts on the basis of which action is being taken and the reason for that action. Once issued, the hearing officer's written decision is a public record under the Freedom of Access Act, regardless of whether it is appealed.

[ 2013, c. 147, §39 (NEW) .]

SECTION HISTORY

2013, c. 147, §39 (NEW).



25 §2807. Reports of conviction or misconduct by certificate holder

Notwithstanding any other provision of law, in the event that a certificate holder is convicted of a crime or violation or engages in conduct that could result in suspension or revocation of the individual's certificate pursuant to section 2806-A and the chief administrative officer of the agency employing the certificate holder or considering the individual for employment has knowledge of the conviction or conduct, the chief administrative officer shall within 30 days notify the Director of the Maine Criminal Justice Academy with the name of the certificate holder and a brief description of the conviction or conduct. [2013, c. 147, §40 (AMD).]

SECTION HISTORY

1983, c. 67, §6 (NEW). 1983, c. 544, §1 (NEW). 1985, c. 506, §A49 (RPR). 1995, c. 131, §3 (AMD). 2005, c. 331, §28 (AMD). 2013, c. 147, §40 (AMD).



25 §2808. Sharing of training costs

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Governmental entity" means the State or any city, town, plantation or county. [1985, c. 506, Pt. A, §50 (NEW).]

B. "Training" means the basic training provided to a full-time law enforcement officer by the Maine Criminal Justice Academy, as described in section 2804-C. [2005, c. 331, §29 (AMD).]

C. "Training costs" means a fixed dollar amount determined by the board. In making the determination, the board shall include the following costs:

(1) The full cost of the salary, including fringe benefits, paid to the officer while in training;

(2) The full cost of the tuition charged by the Maine Criminal Justice Academy;

(3) The full cost of uniforms for training and graduation provided to the officer in training; and

(4) The full cost of the salary, inclusive of overtime, paid to officers to provide police protection that would otherwise have been lost during the absence of the officer in training.

The board shall review the determination of training costs annually, make any necessary adjustments and provide that determination to all law enforcement agencies in the State. [2005, c. 331, §30 (RPR).]

[ 2005, c. 331, §§29, 30 (AMD) .]

2. Reimbursement for training costs.

[ 2005, c. 331, §31 (RP) .]

3. Reimbursement for training costs. Whenever a full-time law enforcement officer, trained at the Maine Criminal Justice Academy at the expense of a particular governmental entity, is subsequently hired by another governmental entity as a full-time law enforcement officer within 5 years of graduation from the academy, the governmental entity shall reimburse the first governmental entity according to the following formula, unless a mutual agreement is reached.

A. If the officer is hired by the other governmental entity during the first year after graduation, that governmental entity shall reimburse the first governmental entity the full cost of the training costs. [1989, c. 521, §13 (NEW).]

B. If the officer is hired by the other governmental entity during the 2nd year after graduation, that governmental entity shall reimburse the first governmental entity 80% of the training costs. [1989, c. 521, §13 (NEW).]

C. If the officer is hired by the other governmental entity during the 3rd year after graduation, that governmental entity shall reimburse the first governmental entity 60% of the training costs. [1989, c. 521, §13 (NEW).]

D. If the officer is hired by the other governmental entity during the 4th year after graduation, that governmental entity shall reimburse the first governmental entity 40% of the training costs. [1989, c. 521, §13 (NEW).]

E. If the officer is hired by the other governmental entity during the 5th year after graduation, that governmental entity shall reimburse the first governmental entity 20% of the training costs. [1989, c. 521, §13 (NEW).]

F. If the officer graduated more than 5 years before subsequently being hired by the other governmental entity, that governmental entity is not obligated to reimburse the first governmental entity. [2005, c. 331, §32 (AMD).]

If the officer is subsequently hired by additional governmental entities within 5 years of graduation from the academy, each of those governmental entities is liable to the governmental employer immediately preceding it for the training costs paid by that governmental entity under this subsection. The extent of financial liability must be determined according to the formula established by this subsection.

[ 2013, c. 147, §41 (AMD) .]

SECTION HISTORY

1985, c. 506, §A50 (NEW). 1989, c. 454, (AMD). 1989, c. 521, §§11-13,17 (AMD). 1991, c. 581, (AMD). 2005, c. 331, §§29-32 (AMD). 2013, c. 147, §41 (AMD).



25 §2808-A. Sharing of training costs for corrections officers

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Governmental entity" means the State or any city, town, plantation or county. [2007, c. 240, Pt. ZZZ, §1 (NEW).]

B. "Training" means the basic training provided to a corrections officer by the Maine Criminal Justice Academy, as described in section 2804-D. [2013, c. 147, §42 (AMD).]

C. "Training costs" means a fixed dollar amount determined by the board. In making the determination, the board shall include the following costs:

(1) The full cost of the salary, including fringe benefits, paid to the officer while in training;

(2) The full cost of the tuition charged by the Maine Criminal Justice Academy;

(3) The full cost of uniforms for training and graduation provided to the officer in training; and

(4) The full cost of the salary, inclusive of overtime, paid to corrections officers to provide coverage that would otherwise have been lost during the absence of the corrections officer in training.

The board shall review the determination of training costs annually, make any necessary adjustments and provide that determination to the Commissioner of Corrections and to all administrators of county jails in the State. [2007, c. 240, Pt. ZZZ, §1 (NEW).]

[ 2013, c. 147, §42 (AMD) .]

2. Reimbursement for training costs. Whenever a corrections officer, trained at the Maine Criminal Justice Academy at the expense of a particular governmental entity, is subsequently hired by another governmental entity as a corrections officer or within 5 years of graduation from the academy, the governmental entity shall reimburse the first governmental entity according to the following formula, unless a mutual agreement is reached.

A. If the corrections officer is hired by the other governmental entity during the first year after graduation, that governmental entity shall reimburse the first governmental entity the full cost of the training costs. [2007, c. 240, Pt. ZZZ, §1 (NEW).]

B. If the corrections officer is hired by the other governmental entity during the 2nd year after graduation, that governmental entity shall reimburse the first governmental entity 80% of the training costs. [2007, c. 240, Pt. ZZZ, §1 (NEW).]

C. If the corrections officer is hired by the other governmental entity during the 3rd year after graduation, that governmental entity shall reimburse the first governmental entity 60% of the training costs. [2007, c. 240, Pt. ZZZ, §1 (NEW).]

D. If the corrections officer is hired by the other governmental entity during the 4th year after graduation, that governmental entity shall reimburse the first governmental entity 40% of the training costs. [2007, c. 240, Pt. ZZZ, §1 (NEW).]

E. If the corrections officer is hired by the other governmental entity during the 5th year after graduation, that governmental entity shall reimburse the first governmental entity 20% of the training costs. [2007, c. 240, Pt. ZZZ, §1 (NEW).]

F. If the corrections officer graduated more than 5 years before subsequently being hired by the other governmental entity, that governmental entity is not obligated to reimburse the first governmental entity. [2007, c. 240, Pt. ZZZ, §1 (NEW).]

If the corrections officer is subsequently hired by additional governmental entities within 5 years of graduation from the academy, each of those governmental entities is liable to the governmental employer immediately preceding it for the training costs paid by that governmental entity under this subsection. The extent of financial liability must be determined according to the formula established by this subsection.

[ 2013, c. 147, §43 (AMD) .]

SECTION HISTORY

2007, c. 240, Pt. ZZZ, §1 (NEW). 2013, c. 147, §§42, 43 (AMD).



25 §2809. Report to Legislature

The board shall report annually to the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters on the implementation and effectiveness of this chapter. The purpose of the report is to provide the Legislature annual information on the law governing law enforcement training in order to ensure that appropriate and timely training is accomplished. The report must include the following: [2013, c. 147, §44 (AMD).]

1. Availability of training. An evaluation of the availability of preservice, basic and in-service training throughout the State. The evaluation must cover whether any municipalities operated without adequate law enforcement officers with the power to make arrests because training was not available in a timely manner;

[ 1989, c. 521, §§14, 17 (NEW) .]

2. In-service training requirements. An explanation of in-service training requirements for law enforcement and corrections officers, including any changes in the requirements and a discussion of the adequacy of the requirements;

[ 1989, c. 521, §§14, 17 (NEW) .]

3. In-service training courses. An evaluation of available board-approved in-service training courses for law enforcement and corrections officers and the participation level in each;

[ 1989, c. 521, §§14, 17 (NEW) .]

4. Training for exempt law enforcement officers. An explanation and evaluation of the training provided by the state agencies for their law enforcement officers who are exempt from the requirements of this chapter under section 2801-B; and

[ 1989, c. 521, §§14, 17 (NEW) .]

5. Other information. Any other information the Legislature may request or the board determines is appropriate.

[ 1989, c. 521, §§14, 17 (NEW) .]

SECTION HISTORY

1989, c. 521, §§14,17 (NEW). 2003, c. 510, §C7 (AMD). 2013, c. 147, §44 (AMD).






Chapter 351: DEPARTMENT OF PUBLIC SAFETY

25 §2901. Department; commissioner

There is created and established the Department of Public Safety to coordinate and efficiently manage the law enforcement and public safety responsibilities of the State, to consist of the Commissioner of Public Safety, in this chapter called "commissioner," who is appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over criminal justice matters and to confirmation by the Legislature, to serve at the pleasure of the Governor, and the following: the Bureau of State Police, the Office of the State Fire Marshal, the Maine Criminal Justice Academy, the Bureau of Highway Safety, the Maine Drug Enforcement Agency, Maine Emergency Medical Services, the Bureau of Capitol Police, the Bureau of Consolidated Emergency Communications and the Gambling Control Unit. [RR 2011, c. 2, §31 (COR).]

SECTION HISTORY

1971, c. 496, §§1,3 (NEW). 1971, c. 592, §14 (AMD). 1973, c. 136, §4 (AMD). 1973, c. 788, §113 (RPR). 1975, c. 579, §10 (AMD). 1975, c. 771, §268 (AMD). 1977, c. 78, §162 (AMD). 1981, c. 98, §3 (AMD). 1987, c. 251, §2 (AMD). 1987, c. 411, §1 (AMD). 1987, c. 769, §A103 (RPR). 1989, c. 648, §2 (AMD). 1991, c. 837, §B6 (AMD). 1991, c. 841, §4 (AMD). 1993, c. 349, §54 (RPR). 1997, c. 657, §2 (AMD). 1999, c. 668, §114 (AMD). 2003, c. 451, §T4 (AMD). 2009, c. 317, Pt. E, §3 (AMD). RR 2011, c. 2, §31 (COR). 2011, c. 633, §13 (AMD).



25 §2901-A. Duties of commissioner

The commissioner is the chief executive officer of the Department of Public Safety and shall coordinate and supervise the activities and programs of the bureaus and agency that are part of the department; undertake comprehensive planning and analysis with respect to the functions and responsibilities of the department; develop and implement, whenever necessary, procedures and practices to promote economy and coordination within the department; and actively seek cooperation between the department and all other law enforcement officers and agencies in the State. From time to time, the commissioner shall recommend to the Governor and Legislature such changes in the laws relating to the organization, functions, services or procedures of the agency and bureaus of the department as the commissioner considers desirable. The commissioner shall prepare a budget for the department. [2009, c. 317, Pt. E, §4 (AMD).]

SECTION HISTORY

1975, c. 579, §11 (NEW). 2009, c. 317, Pt. E, §4 (AMD).



25 §2902. Organization

The Commissioner of Public Safety shall organize the Department of Public Safety into the Maine Criminal Justice Academy and the following bureaus: [1975, c. 579, §12 (NEW).]

1. Bureau of State Police. The Bureau of State Police, which is under the direction of the Chief of the State Police;

[ 2001, c. 559, Pt. KK, §4 (AMD) .]

2. Office of State Fire Marshal. The Office of State Fire Marshal, which is under the direction of the State Fire Marshal;

[ 2001, c. 559, Pt. KK, §4 (AMD) .]

3. Bureau of Liquor Enforcement.

[ 2003, c. 451, Pt. T, §5 (RP) .]

4. Maine Highway Safety Commission.

[ 1999, c. 668, §115 (RP) .]

5. Vehicle Equipment Safety Commission.

[ 1987, c. 411, §3 (RP) .]

6. Maine Drug Enforcement Agency.

[ 1993, c. 349, §56 (RP) .]

6-A. Maine Drug Enforcement Agency. The Maine Drug Enforcement Agency, which is under the direction of the Director of the Maine Drug Enforcement Agency;

[ 2001, c. 559, Pt. KK, §4 (AMD) .]

7. Bureau of Highway Safety. The Bureau of Highway Safety, which is under the direction of the Director of the Bureau of Highway Safety. The bureau is responsible for the State's highway safety program. The bureau is authorized to develop and implement a process for obtaining information about highway safety programs administered by other state and local agencies and to provide and facilitate the provision of financial and technical assistance to other state agencies and political subdivisions for the purpose of developing and carrying out highway safety programs;

[ 2009, c. 317, Pt. E, §5 (AMD) .]

8. Bureau of Capitol Police. The Bureau of Capitol Police, which is under the direction of the Chief of the Bureau of Capitol Police. Police officers of this bureau are those appointed by the Commissioner of Public Safety pursuant to section 2908;

[ 2009, c. 317, Pt. E, §6 (AMD) .]

9. Bureau of Consolidated Emergency Communications. The Bureau of Consolidated Emergency Communications, which is under the direction of the Director of the Bureau of Consolidated Emergency Communications;

[ 2009, c. 317, Pt. E, §7 (NEW) .]

10. Maine Emergency Medical Services. The Maine Emergency Medical Services, which is under the direction of the Director of Maine Emergency Medical Services; and

[ 2011, c. 633, §14 (AMD) .]

11. Bureau of Building Codes and Standards.

[ 2011, c. 633, §15 (RP) .]

12. Gambling Control Unit. The Gambling Control Unit.

[ 2009, c. 317, Pt. E, §10 (NEW) .]

Unless specified otherwise by law, department personnel are appointed subject to the Civil Service Law. Persons holding major policy-influencing positions under Title 5, section 948 are appointed by and serve at the pleasure of the Commissioner of Public Safety, except as otherwise provided by law. [2001, c. 559, Pt. KK, §4 (AMD).]

SECTION HISTORY

1971, c. 592, §15 (NEW). 1973, c. 788, §114 (AMD). 1975, c. 579, §12 (RPR). 1981, c. 98, §§4,5 (AMD). 1983, c. 489, §13 (AMD). 1983, c. 812, §§153,154 (AMD). 1985, c. 737, §A61 (AMD). 1985, c. 785, §B113 (AMD). 1987, c. 251, §3 (AMD). 1987, c. 402, §A153 (AMD). 1987, c. 411, §§2-4 (AMD). 1987, c. 666, §5 (AMD). 1987, c. 769, §§A104,B6 (AMD). 1989, c. 503, §B106 (AMD). 1989, c. 648, §§3-5 (AMD). 1989, c. 700, §A101 (AMD). 1991, c. 824, §A54 (AMD). 1991, c. 837, §§B7,8 (AMD). 1991, c. 841, §§5-7 (AMD). 1993, c. 349, §§55,56 (AMD). 1999, c. 668, §115 (AMD). 2001, c. 559, §KK4 (AMD). 2003, c. 451, §T5 (AMD). 2009, c. 317, Pt. E, §§5-10 (AMD). 2011, c. 633, §§14, 15 (AMD).



25 §2903. Temporary enforcement powers

The Commissioner of Public Safety, at the commissioner's discretion, is authorized to grant statewide power of enforcement of the criminal laws of the State to county and municipal law enforcement officers, as defined in section 2801-A, subsection 5, assigned to the Department of Public Safety for the duration of that assignment, according to procedures established for that purpose. That power may be granted only to county and municipal law enforcement officers who have completed a basic training course at the Maine Criminal Justice Academy or for whom the basic training course has been waived by the board of trustees of the academy because of equivalent training, as provided in section 2804-C, subsection 1 or 5. [2009, c. 317, Pt. E, §11 (AMD).]

SECTION HISTORY

1977, c. 37, (NEW). 2009, c. 317, Pt. E, §11 (AMD).



25 §2904. Security at capitol area and other state-controlled locations

1. Commissioner of Public Safety. Except as provided in subsection 2, the Commissioner of Public Safety is authorized and empowered to adopt rules, including a schedule of parking violation fees, subject to the approval of the Governor, governing the security regarding use and occupancy of all parks, grounds, buildings and appurtenances maintained by the State at the capitol area or other state-controlled locations in Augusta. Prior to adoption of new or amended rules, the commissioner shall provide notice of rulemaking to the Legislative Council. Rules adopted pursuant to this subsection are routine technical rules as described in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 317, Pt. E, §12 (AMD) .]

2. Officials of governmental units. The officials of the governmental units listed in paragraphs A to E are authorized and empowered to adopt rules governing the access, use and occupancy of buildings or parts of buildings and of other public property that are under their respective supervisions. Rules adopted by the Legislative Council may include provisions governing security at legislative offices. Prior to adopting any such rule, the official shall consult with the Commissioner of Public Safety; the commissioner must be given an opportunity to review the rule and to comment upon its content and enforcement. These rules become effective upon deposit of a copy with the Secretary of State, who shall forward a copy attested under the Great Seal of the State to the District Court for Southern Kennebec. These rules are suspended to the extent necessary at any time when the Commissioner of Public Safety determines that an emergency exists within the facilities to which they apply, except that the commissioner may not suspend the rules governing the legislative offices without the consent of the Legislative Council. The Commissioner of Public Safety shall enforce rules adopted pursuant to this subsection, consistent with available resources and funding.

The governmental officials authorized and empowered by this subsection are:

A. The Legislative Council, for all legislative offices, including the Law and Legislative Reference Library, as established by Title 3, section 162; [2001, c. 559, Pt. KK, §5 (AMD).]

B. [2001, c. 559, Pt. KK, §5 (RP).]

C. The State Librarian, for the State Library; [1977, c. 138, §3 (NEW).]

D. The Director of the State Museum, for the State Museum; and [1977, c. 138, §3 (NEW).]

E. The State Archivist, for the State Archives. [1977, c. 138, §3 (NEW).]

[ 2001, c. 559, Pt. KK, §5 (AMD) .]

SECTION HISTORY

1977, c. 138, §3 (NEW). 1987, c. 416, §1 (AMD). RR 1991, c. 2, §98 (COR). 1993, c. 361, §E1 (AMD). 2001, c. 472, §3 (AMD). 2001, c. 559, §KK5 (AMD). 2009, c. 317, Pt. E, §12 (AMD).



25 §2905. Definitions

The words "public way" or "public ways," when used in this chapter, or regulations issued thereunder, shall be held to mean all roads and driveways on lands maintained for the State Government at the capital area or other state controlled locations in Augusta. [1977, c. 138, §3 (NEW).]

The words "parking area" or "parking areas," when used in this chapter, or regulations issued thereunder, shall be held to mean all lands maintained by the State at the capitol area or other state controlled locations in Augusta which may be designated as parking areas by the State Director of Public Improvements or by the superintendent of the Riverview Psychiatric Center, with the approval of the Commissioner of Public Safety. [1987, c. 416, §2 (AMD); 2005, c. 236, §4 (REV).]

SECTION HISTORY

1977, c. 138, §3 (NEW). 1987, c. 416, §2 (AMD). 2005, c. 236, §4 (REV).



25 §2906. Rules

1. Rules. The Commissioner of Public Safety is authorized and empowered to make and enforce rules, subject to the approval of the Governor, governing the use of public ways and parking areas maintained by the State at the capitol area or other state-controlled locations in Augusta.

[ 2009, c. 317, Pt. E, §13 (NEW) .]

2. Fees. The Commissioner of Public Safety may by rule establish a method by which persons charged with the violation of parking regulations may waive all court action by payment of specified fees within specified periods of time. These rules may provide that a vehicle unlawfully parked is prima facie evidence of the unlawful parking of the vehicle by the person in whose name the vehicle is registered. The specified fee for any violation must be at least $10.

[ 2009, c. 317, Pt. E, §13 (NEW) .]

Rules adopted pursuant to this section are routine technical rules as described in Title 5, chapter 375, subchapter 2-A. [2009, c. 317, Pt. E, §13 (NEW).]

SECTION HISTORY

1977, c. 138, §3 (NEW). 1987, c. 416, §3 (AMD). 1991, c. 528, §W1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §W1 (AMD). 1991, c. 665, §§1,2 (AMD). 2009, c. 317, Pt. E, §13 (RPR).



25 §2907. User fees

The Commissioner of Public Safety shall establish and charge user fees for any or all parking facilities within the legally designated capitol complex, if considered feasible and with the approval of the Governor. [1977, c. 138, §3 (NEW).]

All user fees shall be credited to the General Fund. [1977, c. 138, §3 (NEW).]

SECTION HISTORY

1977, c. 138, §3 (NEW).



25 §2908. Police officers; powers and duties; cooperation

1. Appointment of police officers. The Commissioner of Public Safety may appoint and employ police officers, subject to the Civil Service Law. The specific duties and powers of police officers appointed and employed are to patrol the public ways and parking areas, to provide security for all parks, grounds, buildings and appurtenances maintained by the State in the capitol area and other state-controlled locations designated by the commissioner and to enforce any rules adopted pursuant to this chapter. The commissioner may expand the duties and powers of police officers in the capitol area, other state-controlled locations and public ways designated by the commissioner beyond the duties and powers enumerated in this section to investigate, prosecute, serve process on and arrest violators of any law of this State. Police officers may issue summons in the course of their duty to enforce this section. The commissioner may grant statewide power of enforcement of any law of this State to police officers described in this subsection. That power may be granted only to police officers who have completed a basic training course at the Maine Criminal Justice Academy or for whom the basic training course has been waived by the board of trustees of the academy because of equivalent training, as provided in section 2804-C, subsection 1 or 5. The commissioner shall provide forms and standard operating procedures to police officers to carry out their functions under this section.

[ 2009, c. 317, Pt. E, §14 (NEW) .]

2. Cooperation of other law enforcement agencies. The State Police, sheriffs, deputy sheriffs, constables and municipal police officers shall, as much as possible, cooperate with the police officers appointed and employed under this section in the enforcement of rules adopted pursuant to this chapter and any law of this State.

[ 2009, c. 317, Pt. E, §14 (NEW) .]

SECTION HISTORY

1977, c. 138, §3 (NEW). 1985, c. 785, §B114 (AMD). 1987, c. 416, §4 (AMD). 1989, c. 857, §59 (RPR). 2009, c. 317, Pt. E, §14 (RPR).



25 §2909. Jurisdiction

The District Court for Southern Kennebec shall have jurisdiction in all proceedings brought under sections 2904 to 2907, which court shall take judicial notice of all rules adopted pursuant to sections 2904 to 2907. In any prosecution for violation of any rule, the complaint may allege the offense as in prosecutions under a general statute and need not recite the rule. [1977, c. 138, §3 (NEW).]

SECTION HISTORY

1977, c. 138, §3 (NEW).



25 §2910. Fine

Any person found guilty of violating any rule made pursuant to sections 2904 to 2907 shall, upon conviction, pay a fine of not less than $50 for each offense. [1991, c. 665, §3 (AMD).]

SECTION HISTORY

1977, c. 138, §3 (NEW). 1987, c. 416, §5 (RPR). 1991, c. 665, §3 (AMD).



25 §2911. Division of Special Investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 561, §1 (NEW). 1981, c. 316, §J (RP).



25 §2912. Board of Directors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 561, §1 (NEW). 1981, c. 316, §J (RP).



25 §2913. Special security assistance

The commissioner may charge state agencies for security services provided at other state controlled locations pursuant to section 2908 if the security services are mutually agreed upon and confirmed by written contract between the commissioner and each state agency requesting security service. Revenues received under this section must be deposited in a nonlapsing fund and allocated by the Legislature for the purpose of providing the special security assistance. [1993, c. 508, Pt. K, §1 (NEW).]

SECTION HISTORY

1993, c. 508, §K1 (NEW).



25 §2914. Drug and Alcohol Resistance Education Fund

1. Fund established. The Drug and Alcohol Resistance Education Fund, referred to in this section as the "fund," is established as a nonlapsing fund. The commissioner may use this fund only to support the activities of officers in the drug and alcohol resistance education program in the Department of Public Safety.

[ 1993, c. 707, Pt. L, §1 (NEW) .]

2. Revenue sources. The commissioner may accept court mandated and private contributions intended to be used for the purposes of the fund.

[ 1993, c. 707, Pt. L, §1 (NEW) .]

3. Budget. The commissioner shall submit a budget for each biennium pursuant to Title 5, sections 1663 and 1666.

[ 1993, c. 707, Pt. L, §1 (NEW) .]

SECTION HISTORY

1993, c. 707, §L1 (NEW).



25 §2915. Uniform forensic examination kit for evidence collection in alleged cases of gross sexual assault

1. Development of uniform forensic examination kit. The Department of Public Safety shall determine by rule what constitutes a uniform standardized forensic examination kit for evidence collection in alleged cases of gross sexual assault. The rules must define the contents of the kit, instructions for administering the kit and a checklist that examiners must follow and enclose in the completed kit.

[ 1999, c. 719, §3 (NEW); 1999, c. 719, §11 (AFF) .]

2. Use of uniform forensic examination kit. A licensed hospital or licensed health care practitioner that conducts physical examinations of alleged victims of gross sexual assault shall use the uniform standardized forensic examination kit developed by the Department of Public Safety pursuant to subsection 1. A health care practitioner who conducts physical examinations of alleged victims of gross sexual assault must be trained in the proper evidence collection procedures for conducting a forensic examination.

Evidence collection results may not be excluded as evidence in any proceeding before any court of this State as a result of the examiner's failure to use the standardized evidence collection kit or as a result of the examiner's failure to be trained in the proper procedures for the collection of evidence required by this subsection.

[ 1999, c. 719, §3 (NEW); 1999, c. 719, §11 (AFF) .]

3. Furnishing of uniform forensic examination kit. The Department of Public Safety shall furnish the uniform forensic examination kits to licensed hospitals and licensed health care practitioners that perform forensic examinations of alleged victims of gross sexual assault.

[ 1999, c. 719, §3 (NEW); 1999, c. 719, §11 (AFF) .]

4. Rules. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 719, §3 (NEW); 1999, c. 719, §11 (AFF) .]

SECTION HISTORY

1999, c. 719, §3 (NEW). 1999, c. 719, §11 (AFF).



25 §2916. Flags for public servants

The commissioner shall provide a gravesite flag holder and flag for placement during the period of time designated by a national law enforcement organization for honoring law enforcement officers at the gravesite of each public servant listed on the law enforcement memorial located at the State Capitol complex memorial site in accordance with this section. [2001, c. 309, §1 (NEW).]

1. Fund established. The Flags for Public Servants Fund, referred to in this section as the "fund," is established as a nonlapsing fund. The commissioner may use this fund only to support the costs of providing flag holders and flags for public servants listed on the law enforcement memorial at the State Capitol complex memorial site. Revenue deposited in the fund pursuant to subsection 2 must be the sole source of funding for the costs of providing flags and flag holders.

[ 2001, c. 309, §1 (NEW) .]

2. Revenue sources. The commissioner may accept court-mandated and private contributions intended to be used for the purposes of the fund. Any revenues accepted under this subsection must be deposited in the fund and used only for the purposes described in this section.

[ 2001, c. 309, §1 (NEW) .]

3. Budget. The commissioner shall submit a budget for the fund for each biennium pursuant to Title 5, sections 1663 and 1666.

[ 2001, c. 309, §1 (NEW) .]

4. Gravesite flag holder and flag. The gravesite flag holder must include a State of Maine symbol and the words "Law Enforcement Officer Killed in the Line of Duty" and a Maine flag. The state flag must be 12 inches by 18 inches in size.

[ 2001, c. 667, Pt. C, §15 (AMD) .]

5. Placement responsibility. The commissioner shall provide to each law enforcement agency the appropriate number of gravesite flag holders and flags for that agency to place on the gravesites of the agency's officers listed on the law enforcement memorial located at the State Capitol complex memorial site if the gravesites can be reasonably found. If an agency can not carry out the responsibilities of this subsection, then the commissioner shall designate the Bureau of State Police to place the flag holder and flag at the gravesite.

[ 2001, c. 309, §1 (NEW) .]

6. Exceptions. A gravesite flag holder and flag may not be placed on the gravesite of an officer listed on the law enforcement memorial at the State Capitol complex memorial site if the family of the officer objects or the placement is prohibited by cemetery rules.

[ 2001, c. 309, §1 (NEW) .]

SECTION HISTORY

2001, c. 309, §1 (NEW). 2001, c. 667, §C15 (AMD).






Chapter 352: EMERGENCY SERVICES COMMUNICATION

25 §2921. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 840, §3 (NEW).]

1. Automatic location identification. "Automatic location identification" means an enhanced 9-1-1 service capability that enables the automatic display of information defining the geographical location of the telephone used to place a 9-1-1 call.

[ 1987, c. 840, §3 (NEW) .]

2. Automatic number identification. "Automatic number identification" means an enhanced 9-1-1 service capability that enables the automatic display of the 7-digit number used to place a 9-1-1 call.

[ 1987, c. 840, §3 (NEW) .]

2-A. Bureau. "Bureau" means the Emergency Services Communication Bureau within the Public Utilities Commission, which is responsible for the statewide implementation and management of E-9-1-1.

[ 2003, c. 359, §1 (AMD) .]

2-B. Cellular or wireless telecommunications service. "Cellular or wireless telecommunications service" means commercial mobile service as defined in 47 United States Code, Section 332(d).

[ 2007, c. 68, §1 (NEW) .]

3. Commissioner. "Commissioner" means the Commissioner of Public Safety.

[ 1987, c. 840, §3 (NEW) .]

4. Department. "Department" means the Department of Public Safety.

[ 1987, c. 840, §3 (NEW) .]

5. Emergency services. "Emergency services" includes fire, police, ambulance, rescue services and other services of an emergency nature identified by the commissioner.

[ 1987, c. 840, §3 (NEW) .]

5-A. Enhanced 9-1-1 access-only service. "Enhanced 9-1-1 access-only service" or "E-9-1-1 access-only service" means the provision of E-9-1-1 access to a residential telephone customer's premises when telephone service to the premises has been otherwise suspended or disconnected.

[ 2007, c. 226, §1 (NEW) .]

6. Enhanced 9-1-1 services. "Enhanced 9-1-1 services" or "E-9-1-1" means a system consisting of routing 9-1-1 calls or requests to the proper public safety answering points with the capability of automatic number or other calling party identification and location identification that enables the public to request emergency services. "Enhanced 9-1-1 services" or "E-9-1-1" includes Internet protocol enabled services.

[ 2013, c. 119, §1 (AMD) .]

6-A. Private safety agency. "Private safety agency" means a private entity that provides fire, emergency medical or security services.

[ 1993, c. 566, §2 (NEW) .]

6-B. Public safety agency. "Public safety agency" means a state, county or municipal government entity that provides or has the authority to provide fire, emergency medical or police services.

[ 1993, c. 566, §2 (NEW) .]

6-C. Internet protocol enabled services. "Internet protocol enabled services" means services and applications using Internet protocol, including, but not limited to, voice over Internet protocol and other services and applications provided through wireline, cable, wireless and satellite facilities and any other facility that is capable of connecting users to public safety answering points.

[ 2013, c. 119, §2 (NEW) .]

7. Public safety answering point. "Public safety answering point" means a facility with enhanced 9-1-1 capability, operated on a 24-hour basis, assigned the responsibility of receiving 9-1-1 calls and, as appropriate, directly dispatching emergency services or, through transfer routing or relay routing, passing 9-1-1 calls to public or private safety agencies.

[ 1993, c. 566, §3 (AMD) .]

7-A. Relay routing. "Relay routing" means the method of responding to a 9-1-1 call whereby a public safety answering point notes pertinent information and relays it by telephone to the appropriate public or private safety agency that dispatches the needed service.

[ 1993, c. 566, §4 (NEW) .]

8. Selective routing. "Selective routing" means the method employed to direct 9-1-1 calls to the appropriate public safety answering point based on the geographical location from which the call originated.

[ 1987, c. 840, §3 (NEW) .]

9. Transfer routing. "Transfer routing" means the method of responding to a 9-1-1 call whereby a public safety answering point transfers the call, including the automatic location and number information, to the appropriate public or private safety agency that dispatches the needed service.

[ 1993, c. 566, §4 (NEW) .]

10. Local exchange carrier. "Local exchange carrier" means any person that is engaged in:

A. Service within a telephone exchange, or within a connected system of telephone exchanges within the same exchange area operated to furnish to subscribers intercommunicating service of the character ordinarily furnished by a single exchange, that is covered by the exchange service charge; [2001, c. 53, §1 (NEW).]

B. Service comparable to that described in paragraph A provided through a system or combination of switches or transmission equipment or other facilities by which a subscriber can originate and terminate a telecommunications service; or [2001, c. 53, §1 (NEW).]

C. The offering of access to telephone exchange services or facilities for the purpose of the origination or termination of telephone toll services. [2001, c. 53, §1 (NEW).]

[ 2001, c. 53, §1 (NEW) .]

11. Public switched telephone network. "Public switched telephone network" means the network of equipment, lines and controls assembled to establish communication paths between calling and called parties in North America.

[ 2001, c. 53, §1 (NEW) .]

12. Interconnected voice over Internet protocol service. "Interconnected voice over Internet protocol service" means a service that enables real-time, 2-way voice communications; requires a broadband connection from the user's location; and permits users generally to receive calls that originate on the public switched telephone network and to terminate calls to the public switched telephone network.

[ 2007, c. 68, §2 (NEW) .]

13. Prepaid wireless telecommunications service. "Prepaid wireless telecommunications service" means a cellular or wireless telecommunications service that allows a caller to dial 9-1-1 to access the E-9-1-1 system, which service must be paid for in advance and is sold in predetermined units or dollars that declines with use in a known amount.

[ 2009, c. 400, §1 (AMD); 2009, c. 400, §15 (AFF) .]

13-A. Prepaid wireless telecommunications service consumer. "Prepaid wireless telecommunications service consumer" or "prepaid wireless consumer" means a person who purchases prepaid wireless telecommunications service in a retail transaction.

[ 2009, c. 400, §2 (NEW); 2009, c. 400, §15 (AFF) .]

14. Prepaid wireless telecommunications service provider. "Prepaid wireless telecommunications service provider" means a person that provides prepaid wireless telecommunications service pursuant to a license issued by the Federal Communications Commission.

[ 2009, c. 400, §3 (AMD); 2009, c. 400, §15 (AFF) .]

15. Retail transaction. "Retail transaction" means the purchase of prepaid wireless telecommunications service from a seller for any purpose other than resale.

[ 2009, c. 400, §4 (NEW); 2009, c. 400, §15 (AFF) .]

16. Seller. "Seller" means a person who sells prepaid wireless telecommunications service to another person.

[ 2009, c. 400, §5 (NEW); 2009, c. 400, §15 (AFF) .]

SECTION HISTORY

1987, c. 840, §3 (NEW). 1993, c. 566, §§2-4 (AMD). 2001, c. 53, §1 (AMD). 2003, c. 359, §1 (AMD). 2007, c. 68, §§1-4 (AMD). 2007, c. 226, §1 (NEW). 2009, c. 400, §§1-5 (AMD). 2009, c. 400, §15 (AFF). 2013, c. 119, §§1, 2 (AMD).



25 §2922. E-9-1-1 capability (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 840, §3 (NEW). 1993, c. 566, §5 (RP).



25 §2923. Requirements of municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 840, §3 (NEW). 1991, c. 232, §1 (AMD). 1993, c. 566, §6 (RP).



25 §2923-A. Requirements of municipalities

Each municipality that does not have a public safety answering point shall contract with an entity that does have a public safety answering point, which may be the department, for receiving 9-1-1 calls and, as appropriate, directly dispatching emergency services or, through transfer routing or relay routing, passing 9-1-1 calls to public or private safety agencies that dispatch emergency services. If a municipality without a public safety answering point does not enter into such an agreement, the department shall serve as the public safety answering point for that municipality and the municipality shall pay the department for the provision of those services. Fees received by the department pursuant to this section must be deposited in the Consolidated Emergency Communications Fund established in section 1534. If a fee assessed to a municipality for services provided pursuant to an agreement under this section or by the department is based in whole or in part on population, the population of the municipality may not include persons held at a correctional facility, as defined in Title 34-A, section 1001, subsection 6, within the municipality. [2011, c. 505, §3 (AMD).]

SECTION HISTORY

2007, c. 622, §2 (NEW). 2011, c. 505, §3 (AMD).



25 §2924. Establishment of E-9-1-1 system (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 840, §3 (NEW). 1993, c. 566, §7 (RP).



25 §2925. E-9-1-1 Council

The E-9-1-1 Council, established in Title 5, section 12004-I, subsection 74-A, shall advise and assist the bureau in the implementation of the E-9-1-1 system. [1993, c. 566, §8 (AMD).]

1. Membership. The E-9-1-1 Council is composed of 17 members; one appointed by the Public Utilities Commission; one appointed by the Commissioner of Public Safety; and 15 appointed by the Governor, including one who is a municipal official nominated by the statewide association of municipalities, one county official nominated by a statewide association of county commissioners, one who is a chief of a municipal police department nominated by the statewide association of chiefs of police, one who is the chief of a municipal fire department nominated by the statewide association of fire chiefs, one who is a county sheriff nominated by the statewide association of sheriffs, one who represents small telephone companies, one who represents the largest provider of local exchange telephone services, one who represents cellular or wireless service providers, one who represents a direct provider of emergency medical services, one who is a dispatcher nominated by the statewide association of dispatchers, one who is a member of a volunteer fire department, one to represent the deaf and hearing impaired and 3 to represent the public-at-large. Each member may name a designee who may attend meetings of the council and act on that member's behalf in council proceedings.

[ 1997, c. 291, §1 (AMD) .]

2. Terms of office. The members appointed by the Public Utilities Commission and the Commissioner of Public Safety serve at the pleasure of the appointing authority. The remaining members serve terms of 3 years. A vacancy must be filled by the appointing authority to complete the term of the appointee who vacated the office.

[ 1993, c. 566, §8 (AMD) .]

3. Quorum. A majority of the members of the council constitutes a quorum.

[ 1993, c. 566, §8 (AMD) .]

4. Compensation. Members of the council are entitled to receive expenses only according to Title 5, chapter 379.

[ 1993, c. 566, §8 (AMD) .]

5. Chair. The council shall choose a chair from among its members.

[ 1993, c. 566, §8 (AMD) .]

6. Duties. The council has the following duties.

A. The council shall advise the bureau on activities relating to the establishment of an E-9-1-1 system. [1993, c. 566, §8 (AMD).]

B. The council shall review and comment on rules proposed by the bureau under this chapter. [1993, c. 566, §8 (AMD).]

C. The council shall assist the bureau in providing public information about the implementation and operation of the E-9-1-1 system. [1993, c. 566, §8 (AMD).]

D. The council shall assist the bureau in responding to and resolving service-related complaints and issues regarding the E-9-1-1 system. [2009, c. 219, §1 (NEW).]

[ 2009, c. 219, §1 (AMD) .]

SECTION HISTORY

1987, c. 840, §3 (NEW). 1989, c. 30, (AMD). 1989, c. 503, §B107 (AMD). 1993, c. 566, §8 (AMD). 1997, c. 291, §1 (AMD). 2009, c. 219, §1 (AMD).



25 §2926. Emergency Services Communication Bureau

1. Bureau established. The Emergency Services Communication Bureau is established within the Public Utilities Commission to implement and manage E-9-1-1, including the deployment of E-9-1-1 service using emerging communications technologies, including, but not limited to, Internet protocol enabled services, that are capable of connecting users to public safety answering points.

[ 2013, c. 119, §3 (AMD) .]

1-A. Quality assurance. The bureau shall develop and implement a quality assurance program to audit and monitor compliance with emergency dispatching standards, practices and procedures of public safety answering points.

[ 2009, c. 617, §6 (NEW) .]

2. System design. In consultation with the E-9-1-1 Council, the bureau shall develop all necessary system elements, standards and cost estimates necessary to provide for the installation and operation of a statewide E-9-1-1 system, including, but not limited to, the following:

A. Development of network design specifications; [1993, c. 566, §9 (NEW).]

B. Development of minimum public safety answering point requirements including 24-hour operation; emergency backup power; secured communication areas; separate administrative phone lines for nonemergency calls; call recording and playback equipment; TDD equipment, as defined in Title 35-A, section 8702, subsection 6; maximum call handling times; and minimum mandatory staff training requirements for E-9-1-1 call answering and dispatching; [2001, c. 439, Pt. EEEE, §3 (AMD).]

C. After consultation with the affected public and private safety agency officials, identification of appropriate public safety answering point sites based on consideration of the existing dispatching capabilities of public and private safety agencies, the expressed preferences of municipalities throughout the State and overall system cost; [1993, c. 566, §9 (NEW).]

D. Identification of appropriate technology for system networks, public safety answering point equipment and data base requirements; [1993, c. 566, §9 (NEW).]

E. Procedures for developing and maintaining address and routing data bases; [1993, c. 566, §9 (NEW).]

F. Procedures for cooperation and coordination with telephone utilities and municipalities for implementation and maintenance; [2001, c. 439, Pt. EEEE, §3 (AMD).]

G. Standards and procedures to establish the confidentiality and prevent the dissemination of reports and records handled by public safety answering points and of the bureau; [1993, c. 566, §9 (NEW).]

H. Estimates of the cost of establishing an operational E-9-1-1 system; [2001, c. 439, Pt. EEEE, §3 (AMD).]

I. Procedures for collecting and administering the necessary funds for E-9-1-1; and [2001, c. 439, Pt. EEEE, §3 (AMD).]

J. Standards and procedures for developing and maintaining the system databases and for ensuring the confidentiality of those databases pursuant to section 2929. [2001, c. 439, Pt. EEEE, §4 (NEW).]

[ 2001, c. 439, Pt. EEEE, §§3, 4 (AMD) .]

2-A. Goal. To the extent possible, the bureau shall establish a total of between 16 and 24 public safety answering points. The bureau shall seek to coordinate any reduction in the number of public safety answering points to achieve this goal with any contractual obligations it may have or may enter into that are or could be affected by that reduction. Prior to implementing a reduction in the number of public safety answering points, the bureau shall make a finding regarding the need for the reduction based on an evaluation of the costs and benefits of the reduction, taking into account impacts on ratepayers, each of the affected municipalities and the State.

[ 2011, c. 420, Pt. A, §28 (AMD) .]

3. Rulemaking. The bureau shall adopt by rule its standards, specifications and procedures developed under subsection 2, paragraphs A to F after consultation with the E-9-1-1 Council and following at least 3 public hearings geographically dispersed throughout the State.

[ 1993, c. 566, §9 (NEW) .]

4. Technical assistance. The bureau may provide support for the development of street address information sufficient to support E-9-1-1 services. The bureau shall provide technical assistance to any municipality in the development of street address information at the request of the interested municipality.

[ 1993, c. 566, §9 (NEW) .]

5. Call answering coverage. The bureau is not required to provide call answering coverage in counties or municipalities that choose not to participate in the E-9-1-1 system.

[ 2001, c. 439, Pt. EEEE, §5 (NEW) .]

6. System databases. The system databases, wherever located or stored, are the property of the bureau and their confidentiality is governed by section 2929.

[ 2001, c. 439, Pt. EEEE, §5 (NEW) .]

SECTION HISTORY

1993, c. 566, §9 (NEW). 2001, c. 439, §§EEEE3-5 (AMD). 2003, c. 359, §§2,3 (AMD). 2009, c. 219, §2 (AMD). 2009, c. 617, §6 (AMD). 2011, c. 420, Pt. A, §28 (AMD). 2013, c. 119, §3 (AMD).



25 §2927. E-9-1-1 funding

1. Statewide E-9-1-1 surcharge.

[ 1993, c. 566, §9 (NEW); MRSA T. 25, §2927, sub-§7 (RP) .]

1-A. Statewide E-9-1-1 surcharge.

[ 1997, c. 409, §1 (AMD); MRSA T. 25, §2927, sub-§7-A (RP) .]

1-B. Statewide E-9-1-1 surcharge.

[ 2009, c. 617, §13 (AFF); 2009, c. 617, §7 (RP) .]

1-C. Statewide E-9-1-1 surcharge; prepaid wireless service.

[ 2009, c. 400, §15 (AFF); 2009, c. 400, §7 (RP) .]

1-D. Funding. The activities authorized under this chapter are funded through:

A. The statewide E-9-1-1 surcharge under subsection 1-E levied on:

(1) Each residential and business telephone exchange line, including private branch exchange lines and Centrex lines;

(2) Semipublic coin and public access lines;

(3) Customers of interconnected voice over Internet protocol service; and

(4) Customers of cellular or wireless telecommunications service that is not prepaid wireless telecommunications service; and [2009, c. 400, §8 (NEW); 2009, c. 400, §15 (AFF).]

B. The statewide prepaid wireless E-9-1-1 surcharge under subsection 1-F levied on prepaid wireless telecommunications service consumers. [2009, c. 400, §8 (NEW); 2009, c. 400, §15 (AFF).]

[ 2009, c. 400, §8 (NEW); 2009, c. 400, §15 (AFF) .]

1-E. Statewide E-9-1-1 surcharge. The statewide E-9-1-1 surcharge is governed by this subsection.

A. The statewide E-9-1-1 surcharge is 37¢ per month per line or number. Beginning July 1, 2010, the statewide E-9-1-1 surcharge is 45¢ per month per line or number. The statewide E-9-1-1 surcharge may not be imposed on more than 25 lines or numbers per customer billing account. [2009, c. 617, §8 (AMD); 2009, c. 617, §13 (AFF).]

B. The statewide E-9-1-1 surcharge must be collected from the customer according to subsection 1-D, paragraph A on a monthly basis by each local exchange telephone utility, cellular or wireless telecommunications service provider and interconnected voice over Internet protocol service provider and be shown separately as a statewide E-9-1-1 surcharge on the customer's bill. [2009, c. 400, §9 (NEW); 2009, c. 400, §15 (AFF).]

C. The place of residence of cellular or wireless telecommunications service customers who are not prepaid wireless telecommunications service consumers must be determined according to the sourcing rules for mobile telecommunications services as set forth in Title 36, section 2556. [2009, c. 400, §9 (NEW); 2009, c. 400, §15 (AFF).]

[ 2009, c. 617, §8 (AMD); 2009, c. 617, §13 (AFF) .]

1-F. Statewide prepaid wireless telecommunications service E-9-1-1 surcharge. The statewide prepaid wireless telecommunications service E-9-1-1 surcharge, referred to in this subsection as "the prepaid wireless E-9-1-1 surcharge," is governed by this subsection.

A. The prepaid wireless E-9-1-1 surcharge is 37¢ per retail transaction. Beginning July 1, 2010, the prepaid wireless E-9-1-1 surcharge is 45¢ per retail transaction. [2009, c. 617, §9 (AMD); 2009, c. 617, §13 (AFF).]

B. [2011, c. 600, §10 (AFF); 2011, c. 600, §1 (RP).]

C. [2011, c. 600, §10 (AFF); 2011, c. 600, §1 (RP).]

D. [2011, c. 600, §10 (AFF); 2011, c. 600, §1 (RP).]

E. [2011, c. 600, §10 (AFF); 2011, c. 600, §1 (RP).]

F. [2011, c. 600, §10 (AFF); 2011, c. 600, §1 (RP).]

G. [2011, c. 600, §10 (AFF); 2011, c. 600, §1 (RP).]

H. [2011, c. 600, §10 (AFF); 2011, c. 600, §1 (RP).]

I. [2011, c. 600, §10 (AFF); 2011, c. 600, §1 (RP).]

J. [2011, c. 600, §10 (AFF); 2011, c. 600, §1 (RP).]

[ 2011, c. 600, §1 (AMD); 2011, c. 600, §10 (AFF) .]

1-G. E-9-1-1 funding obligation; limitation. The statewide E-9-1-1 surcharge imposed by subsection 1-E and the prepaid wireless E-9-1-1 surcharge imposed by subsection 1-F are the only E-9-1-1 funding obligations imposed with respect to telecommunications services in this State, and another tax, fee, surcharge or other charge may not be imposed by this State, any political subdivision of this State or any intergovernmental agency for funding E-9-1-1 purposes on any telecommunications service with respect to the sale, purchase, use or provision of that telecommunications service.

[ 2009, c. 400, §11 (NEW); 2009, c. 400, §15 (AFF) .]

2. Surcharge remittance.

[ 1993, c. 566, §9 (NEW); MRSA T. 25, §2927, sub-§7 (RP) .]

2-A. Surcharge remittance.

[ 1997, c. 409, §1 (AMD); MRSA T. 25, §2927, sub-§7-A (RP) .]

2-B. Surcharge remittance. Each local exchange telephone utility, cellular or wireless telecommunications service provider and interconnected voice over Internet protocol service provider shall remit the statewide E-9-1-1 surcharge revenues collected from its customers pursuant to subsection 1-D on a monthly basis and within one month of the month collected, except that a utility or provider whose average monthly surcharge remittance payment for the prior calendar year is less than $5,000 shall remit the E-9-1-1 surcharge revenues on a quarterly basis, to the Treasurer of State for deposit in a separate account known as the E-9-1-1 fund. Each telephone utility or service provider required to remit statewide E-9-1-1 surcharge revenues shall provide, on a form approved by the bureau, supporting data, including but not limited to the following:

A. The calculation used to arrive at the surcharge remittance amount; [2001, c. 439, Pt. EEEE, §7 (NEW).]

B. The calculation used to arrive at the uncollectible amount of surcharge; [2001, c. 439, Pt. EEEE, §7 (NEW).]

C. The total surcharge; [2001, c. 439, Pt. EEEE, §7 (NEW).]

D. The month and year or the quarter and year for which surcharge is remitted; [2013, c. 119, §4 (AMD).]

E. The legal name of company and telephone number and, if applicable, the parent company name, address and telephone number; and [2001, c. 439, Pt. EEEE, §7 (NEW).]

F. The preparer's name and telephone number. [2001, c. 439, Pt. EEEE, §7 (NEW).]

Prepaid wireless E-9-1-1 surcharges collected by sellers must be remitted to the State Tax Assessor in accordance with Title 35-A, section 7104-C.

[ 2013, c. 119, §4 (AMD) .]

3. Expenditure of funds. The bureau may use the revenues in the E-9-1-1 fund to fund staff and to defray costs associated with the implementation, operation and management of E-9-1-1, including the deployment of E-9-1-1 service using emerging communications technologies, including, but not limited to, Internet protocol enabled services, that are capable of connecting users to public safety answering points, and may transfer funds to the Other Special Revenue Funds, Emergency Medical Services account within the Department of Public Safety to defray the costs, including necessary staffing costs, of the Emergency Medical Services' Board in implementing the requirements of Title 32, section 85-A. The bureau, to the extent it determines sufficient funds are available in the E-9-1-1 fund, shall use revenues in the E-9-1-1 fund to reimburse local exchange carriers and cellular and wireless telecommunications service providers for eligible expenses incurred by the carriers and service providers. For purposes of this subsection, the term "eligible expenses" means expenses:

A. Incurred in preparing, correcting, verifying or updating subscriber information for use in databases necessary to implement the E-9-1-1 system; [2003, c. 194, §1 (AMD).]

B. Determined by the Public Utilities Commission to meet the requirements of paragraph A and to be reasonable expenses for the services provided; and [2003, c. 194, §1 (AMD).]

C. When incurred by a cellular or wireless telecommunications service provider:

(1) That are approved by the bureau to be properly incurred for the implementation of E-9-1-1 technologies and procedures;

(2) That are not separately billed to customers; and

(3) For which the provider is not reimbursed from any other source. [2003, c. 194, §1 (NEW).]

The Public Utilities Commission, in consultation with the bureau, shall establish procedures for reviewing and approving expenses pursuant to paragraph B.

[ 2013, c. 119, §5 (AMD) .]

3-A. Payment of emergency medical dispatch training costs. To assist public safety answering points in meeting the requirements of Title 32, section 85-A, the bureau shall provide free training courses for emergency medical dispatchers, as defined in Title 32, section 85-A, subsection 1, paragraph D, or reimburse public safety answering points for reasonable costs, as determined by the bureau, incurred for training courses approved by the bureau and attended by employees of the public safety answering point upon submission by the public safety answering point of adequate documentation of completion of the courses by the employees. The bureau shall provide each public safety answering point a sufficient number of approved Emergency Medical Dispatch Priority Reference System documents in printed or electronic format, as determined by the bureau pursuant to Title 32, section 85-A. All costs incurred by the bureau under this subsection must be paid from the E-9-1-1 fund.

[ 2005, c. 303, §2 (NEW) .]

3-B. Support of supervisory positions.

[ 2009, c. 617, §10 (NEW); MRSA T. 25, §2927, sub-§3-B (RP) .]

3-C. Payment for standardized dispatch protocols for fire 9-1-1 calls. To assist public safety answering points in the adoption and implementation of standardized dispatch protocols for answering fire 9-1-1 calls, the bureau shall use up to 5¢ of each surcharge collected under subsections 1-E and 1-F to provide public safety answering points dispatcher training consistent with the protocols, necessary software and printed support materials. The bureau shall provide quality assurance training and software to assist public safety answering points in ensuring compliance with the protocols.

A. The bureau shall adopt rules related to the adoption, implementation and administration of standardized dispatch protocols for answering fire 9-1-1 calls. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2015, c. 230, §1 (NEW).]

[ 2015, c. 230, §1 (NEW) .]

4. Unexpended funds; interest. Any amount of the E-9-1-1 fund not expended at the end of the fiscal year may not lapse but must be carried forward to be expended for the purposes specified in this chapter in succeeding fiscal years. The Treasurer of State shall credit all interest on fund balances to the fund.

[ 1993, c. 566, §9 (NEW) .]

5. Legislative annual report. The bureau shall include in the Public Utilities Commission's annual report pursuant to Title 35-A, section 120, subsection 7 to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters:

A. The bureau's planned expenditures for the year and use of funds for the previous year; [2009, c. 617, §11 (RPR).]

B. The statewide E-9-1-1 surcharge collected under this section; [2009, c. 617, §11 (RPR).]

C. The bureau's recommended statewide E-9-1-1 surcharge for the coming year; [2009, c. 617, §11 (RPR).]

D. The bureau's recommendations for amending existing and enacting new law to improve the E-9-1-1 system; and [2009, c. 617, §11 (RPR).]

E. The performance of each of the public safety answering points in the State during the previous calendar year, including the results of the bureau's quality assurance program audits under section 2926, subsection 1-A and any recommendations of the bureau relating to the emergency dispatching standards, practices and procedures of public safety answering points. [2009, c. 617, §11 (RPR).]

[ 2009, c. 617, §11 (RPR) .]

5-A. Committee recommendations; budget. The joint standing committee of the Legislature having jurisdiction over utilities and energy matters shall make recommendations to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs regarding all expenditures from the E-9-1-1 fund.

[ 1999, c. 790, Pt. A, §31 (AMD) .]

6. Violations. A telephone utility, a cellular or wireless telecommunications service provider, including a prepaid wireless telephone service provider, or an interconnected voice over Internet protocol service provider subject to this section that intentionally and knowingly fails to remit the statewide E-9-1-1 surcharge revenues collected under this section commits a civil violation for which a forfeiture of not more than $500 may be adjudged for each day that payment is not made after the due date.

[ 2007, c. 68, §8 (AMD) .]

7. Repeal.

[ 1997, c. 409, §1 (RP) .]

7-A. Repeal. Subsections 1-A and 2-A are repealed 90 days after the adjournment of the First Regular Session of the 119th Legislature.

[ 1997, c. 409, §1 (AMD) .]

8. Rules. The Public Utilities Commission shall adopt rules necessary to implement the provisions of this section. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 68, §9 (NEW) .]

SECTION HISTORY

1993, c. 566, §9 (NEW). 1995, c. 672, §§1-4 (AMD). 1997, c. 409, §1 (AMD). 1999, c. 651, §§1,2 (AMD). 1999, c. 651, §4 (AFF). 1999, c. 790, §A31 (AMD). 2001, c. 439, §§EEEE6,7 (AMD). 2001, c. 584, §1 (AMD). 2001, c. 584, §10 (AFF). 2003, c. 194, §1 (AMD). 2003, c. 359, §4 (AMD). 2003, c. 673, §V4 (AMD). 2003, c. 673, §V29 (AFF). 2005, c. 303, §§1,2 (AMD). 2007, c. 68, §§5-9 (AMD). 2007, c. 637, §1 (AMD). 2009, c. 122, §6 (AMD). 2009, c. 219, §3 (AMD). 2009, c. 400, §§6-12 (AMD). 2009, c. 400, §15 (AFF). 2009, c. 416, §1 (AMD). 2009, c. 617, §§7-11 (AMD). 2009, c. 617, §13 (AFF). 2011, c. 600, §§1, 2 (AMD). 2011, c. 600, §10 (AFF). 2013, c. 119, §§4, 5 (AMD). 2015, c. 230, §1 (AMD).



25 §2928. Confidential information (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 566, §9 (NEW). 1995, c. 672, §5 (AMD). 1997, c. 291, §2 (RP).



25 §2929. Confidentiality of system information

1. Definition. As used in this section, "confidential information" means the following information as contained in any database, report, audio recording or other record of the bureau or a public safety answering point:

A. The names, addresses and telephone numbers of persons listed in E-9-1-1 databases; [1997, c. 291, §3 (NEW).]

B. Names, addresses and telephone numbers that are omitted from a telephone utility directory list at the request of a customer; [2011, c. 623, Pt. D, §1 (AMD).]

C. Personally identifying information of a caller to a public safety answering point; [2015, c. 153, §1 (AMD).]

D. Personally identifying information of and any medical information about a person receiving emergency services through the E-9-1-1 system; or [2015, c. 153, §1 (AMD).]

E. Personally identifying information of any 3rd party, including, but not limited to, a minor, given during a telephone call to a public safety answering point. [2015, c. 153, §1 (NEW).]

For the purposes of this subsection, "personally identifying information" means any information that directly or by reasonable inference might disclose the identity of or personal information about a specific person or persons, including, but not limited to, a person's name, home address, telephone number, mailing address, e-mail address, date of birth, physical residence location, approximate physical location, global positioning system coordinate location information and social security number. "Personally identifying information" does not include the name, title, official agency contact information or, when applicable, official agency identifying number of a public employee involved in a response to an emergency call in the course of carrying out the public employee's official duties.

For the purposes of this subsection, "medical information" includes, but is not limited to, any information revealing or concerning a person's injury or injuries, physical health status, mental health status, medication use, medical history or medical treatment.

[ 2015, c. 153, §1 (AMD) .]

2. Confidentiality. Confidential information may not be utilized for commercial purposes and may not be disclosed in any manner except as follows:

A. A public safety answering point may disclose confidential information to public or private safety agencies and emergency responders for purposes of processing emergency calls and providing emergency services; [1997, c. 291, §3 (NEW).]

B. A public safety answering point may disclose confidential information to a criminal justice agency, as defined in Title 16, section 803, subsection 4, for the purposes of the administration of criminal justice, as defined in Title 16, section 803, subsection 2, and the administration of juvenile justice, as defined in Title 15, section 3308-A, subsection 1, paragraph A, related to an E-9-1-1 call; [2015, c. 153, §2 (AMD).]

C. A public safety answering point may disclose confidential information to designees of the bureau director for the purpose of system maintenance and quality control; and [1997, c. 291, §3 (NEW).]

D. The bureau director may disclose confidential information to public safety answering points, public or private safety agencies, emergency responders or others within the E-9-1-1 system to the extent necessary to implement and manage the E-9-1-1 system. [1997, c. 291, §3 (NEW).]

Confidential information that is required to be disclosed to providers of emergency services and providers of emergency support services pursuant to 47 United States Code, Section 222(g) remains subject to the confidentiality provisions of this section, and a provider of emergency services and emergency support services that acquires such confidential information pursuant to that provision of federal law may use the information solely for the purposes of delivering or assisting in the delivery of emergency notification services as defined in 47 United States Code, Section 222(h)(6). System databases, including, but not limited to, those disclosed pursuant to 47 United States Code, Section 222(g), remain the property of the bureau pursuant to section 2926, subsection 6. The name, address and telephone number of any person to whom any outgoing emergency notification call is made using confidential information acquired pursuant to 47 United States Code, Section 222(g) are confidential and may not be disclosed except as provided in this section.

[ 2015, c. 153, §2 (AMD) .]

3. Disclosure required. The restrictions on disclosure provided under subsection 2 apply only to those portions of databases, reports, audio recordings or other records of the bureau or a public safety answering point that contain confidential information. Other information that appears in those records and other records, except information or records declared to be confidential under other law, is subject to disclosure pursuant to Title 1, section 408-A. The bureau shall develop procedures to ensure protection of confidential records and information and public access to other records and information. Procedures may involve developing edited copies of records containing confidential information or the production of official summaries of those records that contain the substance of all nonconfidential information.

[ 2011, c. 662, §16 (AMD) .]

4. Audio recordings of E-9-1-1 calls; confidential. Audio recordings of emergency calls made to the E-9-1-1 system are confidential and may not be disclosed except as provided in this subsection. Except as provided in subsection 2, information contained in the audio recordings is public information and must be disclosed in transcript form in accordance with subsection 3. Subject to all the requirements of subsection 2, the bureau or a public safety answering point may disclose audio recordings of emergency calls made to the E-9-1-1 system in the following circumstances:

A. To persons within the E-9-1-1 system to the extent necessary to implement and manage the E-9-1-1 system; [1997, c. 291, §3 (NEW).]

B. To a criminal justice agency, as defined in Title 16, section 803, subsection 4, for the purposes of the administration of criminal justice, as defined in Title 16, section 803, subsection 2, and the administration of juvenile justice, as defined in Title 15, section 3308-A, subsection 1, paragraph A, related to an E-9-1-1 call; [2015, c. 153, §3 (AMD).]

C. To designees of the bureau director for the purpose of system maintenance and quality control; [2015, c. 153, §3 (AMD).]

C-1. To a person accused of a crime or that person's agent or attorney for trial and sentencing purposes if authorized by:

(1) The responsible prosecutorial office or prosecutor; or

(2) A rule or order of a court of competent jurisdiction.

As used in this paragraph, "agent" means a licensed professional investigator or an expert witness, or a parent, foster parent or guardian if the accused person has not attained 18 years of age; and [2015, c. 153, §4 (NEW).]

D. In accordance with an order issued on a finding of good cause by a court of competent jurisdiction. [1997, c. 291, §3 (NEW).]

[ 2015, c. 153, §§3, 4 (AMD) .]

5. Unlisted telephone numbers. The name and address associated with the number of a telephone company customer with an unlisted telephone number may be furnished to the E-9-1-1 system for processing a request for E-9-1-1 services from that number and for the provision of emergency services resulting from the request.

[ 1997, c. 291, §3 (NEW) .]

6. Penalty for disseminating information. Knowingly disclosing confidential information in violation of subsection 2 or knowingly disclosing audio recordings of emergency calls to the E-9-1-1 system in violation of subsection 4 is a Class E crime.

[ 2007, c. 209, §6 (AMD) .]

SECTION HISTORY

1997, c. 291, §3 (NEW). 2003, c. 124, §1 (AMD). 2007, c. 209, §6 (AMD). 2011, c. 623, Pt. D, §1 (AMD). 2011, c. 662, §16 (AMD). 2015, c. 153, §§1-4 (AMD).



25 §2930. Immunity

1. Governmental entity. Subject to all the limitations and exceptions provided under the Maine Tort Claims Act, Title 14, chapter 741, a government entity is immune from tort liability for property damages, bodily injury or death resulting from acts or omissions occurring in developing, establishing, implementing, maintaining or operating the E-9-1-1 system.

[ 1997, c. 291, §3 (NEW) .]

2. Telecommunications providers. A telecommunications provider assisting in the implementation and operation of the statewide E-9-1-1 system, including, but not limited to, the development, establishment and maintenance of the E-9-1-1 system, is subject to tort liability:

A. For property damages, bodily injury or death resulting from any defect in the E-9-1-1 system or inadequacy in the provision of E-9-1-1 service caused by the telecommunications provider's negligent acts or omissions in developing, establishing, implementing, maintaining or operating the E-9-1-1 system, up to a maximum amount for any and all claims arising out of a single occurrence not to exceed $300,000 or the dollar amount that appears in Title 14, section 8105, subsection 1, whichever is greater; and [1999, c. 209, §1 (NEW).]

B. For property damages, bodily injury or death resulting from any defect in the E-9-1-1 system or inadequacy in the provision of E-9-1-1 service caused by the telecommunications provider's intentional, willful or reckless acts or omissions in developing, establishing, implementing, maintaining or operating the E-9-1-1 system, without limitation on the amount. [1999, c. 209, §1 (NEW).]

For purposes of this subsection, the term "telecommunications provider" means a local exchange carrier, a commercial mobile service provider, as defined in 47 United States Code, Section 332(d), or an interconnected voice over Internet protocol service provider; an employee of a local exchange carrier, commercial mobile service provider or interconnected voice over Internet protocol service provider acting within the scope of the employee's employment; or an agent of a local exchange carrier, commercial mobile service provider or interconnected voice over Internet protocol service provider acting within the scope of the agent's agency.

For purposes of this subsection, the term "E-9-1-1 system" includes, but is not limited to, the networks, databases and call processing services necessary to provide enhanced 9-1-1 services or enhanced 9-1-1 access-only services in accordance with this chapter and rules adopted under this chapter.

[ 2007, c. 504, §1 (AMD) .]

SECTION HISTORY

1997, c. 291, §3 (NEW). 1999, c. 209, §1 (AMD). 2007, c. 68, §10 (AMD). 2007, c. 504, §1 (AMD).



25 §2931. Misuse of E-9-1-1 system

1. Prohibited use. A person is guilty of misuse of the E-9-1-1 system if without reasonable cause the person, after having been forbidden to do so by a public safety answering point manager or administrator or a law enforcement officer:

A. Makes repeated telephone calls to a public safety answering point by dialing 9-1-1 to make nonemergency reports or inquiries; [2003, c. 452, Pt. N, §7 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

B. Causes telephone calls to be made to a public safety answering point using an alarm or other alerting device that automatically dials 9-1-1 and transmits a prerecorded signal or message; or [2003, c. 452, Pt. N, §7 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

C. Violates paragraph B after having previously violated paragraph B. [2003, c. 452, Pt. N, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. N, §§7, 8 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty.

[ 2003, c. 452, Pt. N, §9 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

2-A. Penalty. The following penalties apply to violations of this section.

A. Violation of subsection 1, paragraph A or C is a Class E crime. Violation of subsection 1, paragraph A or C is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. N, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violation of subsection 1, paragraph B is a civil violation for which a fine of not more than $500 may be adjudged. [2003, c. 452, Pt. N, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. N, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1997, c. 291, §3 (NEW). 1999, c. 80, §1 (RPR). 2003, c. 452, §§N7-10 (AMD). 2003, c. 452, §X2 (AFF).



25 §2932. Designated emergency telephone number

1. Designated emergency telephone number. The primary telephone number to be used in a telephone exchange to request emergency services following the activation of E-9-1-1 services for that exchange, including the number for telecommunications devices for communication for the deaf, hard-of-hearing and speech-impaired, is 9-1-1. A person may not advertise or promote for emergency response services any telephone number other than 9-1-1.

[ 2015, c. 62, §1 (AMD) .]

2. Publishing of 9-1-1. A publisher of a directory of Maine telephone numbers for use by telephone subscribers in Maine must include in a conspicuous portion of the directory:

A. [2015, c. 62, §2 (RP).]

B. The telephone number 9-1-1 as the primary telephone number to request emergency services. The number "9-1-1" must be accompanied by words indicating it is accessible by teletypewriter device, or TTY, such as "TTY/Voice." [2015, c. 62, §2 (AMD).]

[ 2015, c. 62, §2 (AMD) .]

3. Commercial use of the number 9-1-1. The number 9-1-1 may not be used for commercial purposes in a manner that is deceptive or likely to produce confusion with respect to its use as the primary emergency telephone number to request emergency services.

[ 1999, c. 651, §3 (NEW) .]

4. Display of 9-1-1. When displayed on signs and in other formats designed to advertise the number and its use to the public printed after the effective date of this subsection or on emergency vehicles, 9-1-1 must be:

A. Printed in plain block numerals with a dash between the numerals; [1999, c. 651, §3 (NEW).]

B. Accompanied by the word "emergency"; and [1999, c. 651, §3 (NEW).]

C. Except in the case of emergency vehicles, accompanied by words indicating accessibility by teletypewriter device, such as "TTY/Voice." [1999, c. 651, §3 (NEW).]

[ 1999, c. 651, §3 (NEW) .]

5. Penalty. A violation of subsection 1 or 3 is a civil offense for which a forfeiture of up to $500 may be adjudged. A forfeiture may not be imposed under this subsection unless the person alleged to have violated subsection 1 received notification from the bureau director that the person’s promotion or advertisement of a number other than 9-1-1 for emergency response services is, in the opinion of the bureau director, a violation of subsection 1 or the person alleged to have violated subsection 3 received notification from the bureau director that the person's commercial use of the number 9-1-1 is, in the opinion of the bureau director, a violation of subsection 3. A person alleged to have violated either subsection 1 or 3 must be provided an opportunity to respond to a notification of violation prior to the filing of an action pursuant to this subsection.

[ 2015, c. 62, §3 (AMD) .]

SECTION HISTORY

1999, c. 651, §3 (NEW). 2015, c. 62, §§1-3 (AMD).



25 §2933. Local exchange carrier participation

1. Implementation of E-9-1-1 by local exchange carrier. Each local exchange carrier offering service over the public switched network, in accordance with rules and procedures adopted by the bureau, shall implement the E-9-1-1 system and provide the universal emergency telephone number 9-1-1 for use by the public in seeking emergency services assistance through the E-9-1-1 system.

[ 2001, c. 53, §2 (NEW) .]

2. Required information for E-9-1-1 database. Each local exchange carrier shall provide to the bureau or its designee the automatic number identification, automatic location identification and any other information required to establish and maintain the E-9-1-1 database and service in accordance with the rules adopted by the bureau.

[ 2001, c. 53, §2 (NEW) .]

3. Coordination of E-9-1-1 service; coordinator. Each local exchange carrier and cellular or wireless telecommunications service provider within the State shall coordinate all implementation, operation and maintenance directly relating to E-9-1-1 through the bureau and shall designate a primary contact person, who may delegate the authority to one or more other persons, to coordinate with and provide all relevant information to the bureau to carry out the purposes of the chapter.

[ 2001, c. 53, §2 (NEW) .]

4. Penalties. On petition by the bureau, the Public Utilities Commission, in an adjudicatory proceeding, may impose the following administrative penalties for a violation by a local exchange carrier of subsection 1 or 2 or any rules adopted by the bureau implementing subsection 1 or 2:

A. An administrative penalty of up to $1,000 for each day of the violation; and [2001, c. 53, §2 (NEW).]

B. In extraordinary cases, as determined by the Public Utilities Commission, revocation of the commission's authorization of the local exchange carrier's authority to provide local exchange service in this State. [2001, c. 53, §2 (NEW).]

[ 2003, c. 505, §5 (AMD) .]

Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2003, c. 505, §6 (AMD).]

SECTION HISTORY

2001, c. 53, §2 (NEW). 2001, c. 667, §C16 (AMD). 2003, c. 505, §§5,6 (AMD).



25 §2934. Multiline telephone systems

1. Requirements. The bureau may by rule establish requirements for locating emergency calls, and initiating emergency responses to such calls, made from within multiline telephone systems, including network-based or premises-based systems, whether owned or leased by a public or private entity, such as private branch exchanges or Centrex systems. Rules adopted pursuant to this section:

A. May not require any local unit of government to expand or modify its activities so as to necessitate additional expenditures from local revenues; [2003, c. 478, §1 (NEW).]

B. Apply only to multiline telephone systems installed, introduced, established or replaced after the effective date of the rules; [2003, c. 478, §1 (NEW).]

C. Must provide for appropriate standards, exemptions and waivers that balance the benefits of improved methods of locating emergency calls, and initiating emergency responses to such calls, made from within multiline telephone systems and the cost of achieving those improvements. The rules must allow, in appropriate circumstances, for methods that do not utilize automatic location identification and automatic number identification standards used in processing enhanced 9-1-1 calls; and [2003, c. 478, §1 (NEW).]

D. May establish appropriate technical, procedural or any other standards relating to multiline telephone systems, telecommunications carrier interconnectivity, databases, dialing instructions, signaling or other matters necessary or appropriate to carry out the purposes of this section. [2003, c. 478, §1 (NEW).]

[ 2003, c. 478, §1 (NEW) .]

2. Rules. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. The bureau may not provisionally adopt any rule under this section that has not been approved by the Public Utilities Commission.

[ 2003, c. 478, §1 (NEW) .]

SECTION HISTORY

2003, c. 478, §1 (NEW).



25 §2935. E-9-1-1 access-only service

1. Provision of E-9-1-1 access-only service. It is the policy of this State that E-9-1-1 be broadly available where it is economically and technologically practical. The bureau shall, by rule, establish requirements for the provision of E-9-1-1 access-only service, including, but not limited to, the circumstances in which E-9-1-1 access-only service is and is not required and which telephone service providers are and are not subject to the requirements.

[ 2007, c. 226, §2 (NEW) .]

2. Rulemaking. The bureau shall adopt rules to implement this section. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 226, §2 (NEW) .]

SECTION HISTORY

2007, c. 226, §2 (NEW).






Chapter 353: MAINE DRUG ENFORCEMENT ACT OF 1992

25 §2951. Short title

This chapter is known and may be cited as the "Maine Drug Enforcement Act of 1992." [1991, c. 837, Pt. B, §10 (AMD).]

SECTION HISTORY

1987, c. 411, §5 (NEW). 1991, c. 837, §B10 (AMD).



25 §2952. Definition

1. Drug. "Drug" means scheduled drugs, controlled substances or illegal drugs as defined by the Maine Criminal Code, Title 17-A, chapter 45 or federal law.

[ 1987, c. 411, §5 (NEW) .]

2. Agency. "Agency" means the Maine Drug Enforcement Agency.

[ 1991, c. 837, Pt. B, §11 (NEW); 1991, c. 841, §8 (NEW) .]

3. Assistant director. "Assistant director" means the Assistant Director of the Maine Drug Enforcement Agency.

[ 1991, c. 837, Pt. B, §11 (NEW); 1991, c. 841, §8 (NEW) .]

4. Board. "Board" means the Maine Drug Enforcement Agency Advisory Board.

[ 1991, c. 837, Pt. B, §11 (NEW); 1991, c. 841, §8 (NEW) .]

5. Commissioner. "Commissioner" means the Commissioner of Public Safety.

[ 1991, c. 837, Pt. B, §11 (NEW); 1991, c. 841, §8 (NEW) .]

6. Director. "Director" means the Director of the Maine Drug Enforcement Agency.

[ 1991, c. 837, Pt. B, §11 (NEW); 1991, c. 841, §8 (NEW) .]

SECTION HISTORY

1987, c. 411, §5 (NEW). 1991, c. 837, §B11 (AMD). 1991, c. 841, §8 (AMD).



25 §2953. Policy

The Legislature finds that the distribution of scheduled drugs into, out of and within the State presents an unprecedented threat to the health and safety of this State. To meet this threat, this Act is established to develop a statewide drug enforcement program and strategy based on principles of integration and unification at all levels of law enforcement, including federal, state, county and municipal levels and prosecutorial as well as investigative agencies. [1991, c. 841, §9 (AMD).]

SECTION HISTORY

1987, c. 411, §5 (NEW). 1991, c. 841, §9 (AMD).



25 §2954. Maine Drug Enforcement Agency Advisory Board

In order to develop, coordinate and carry out a statewide drug enforcement program and strategy, there is established the Maine Drug Enforcement Agency Advisory Board. The board consists of the Attorney General or a designee; the Chief of the State Police; a state law enforcement officer selected by the Governor with the advice of the Chief of the State Police; a district attorney selected by the Governor with the advice of the Maine Prosecutors Association; the United States Attorney for the District of Maine or a designee; 3 municipal police chiefs selected by the Governor with the advice of the Maine Chiefs of Police Association; a county sheriff selected by the Governor with the advice of the Maine Sheriffs' Association; the Commissioner of Corrections or a designee; and 2 citizens, one of whom has experience with drug treatment and education programs, appointed for 2-year terms by the Governor. [1993, c. 680, Pt. B, §2 (RPR).]

The board shall provide advice and consultation to the Commissioner of Public Safety for the drug law enforcement effort within the State. This effort must include the integration and coordination of investigative and prosecutorial functions in the State with respect to drug law enforcement. The board shall also make recommendations to the Legislature as it determines to be appropriate for the implementation of an effective drug law enforcement program. [1993, c. 680, Pt. B, §2 (RPR).]

The board, in addition to these responsibilities, shall provide advice to the commissioner regarding the integration of law enforcement officers from county, municipal and all state law enforcement agencies, into the agency. [1993, c. 680, Pt. B, §2 (RPR).]

SECTION HISTORY

1987, c. 411, §5 (NEW). 1987, c. 666, §6 (AMD). 1991, c. 837, §B12 (AMD). 1991, c. 841, §10 (AMD). 1993, c. 680, §B2 (RPR).



25 §2955. Maine Drug Enforcement Agency

The commissioner shall establish and operate within the Maine Drug Enforcement Agency such regional investigative task forces as the commissioner determines, in consultation with the board, are required for effective drug law enforcement throughout the State. [1993, c. 680, Pt. B, §3 (RPR).]

The investigative component of each task force is comprised of law enforcement officers drawn from municipal, county and state law enforcement agencies, who, during the period in which they serve in the task force, must be placed on a temporary assignment by their employing law enforcement agencies and in the nonclassified positions within the agency as established. All agency investigative personnel may not be state employees, for the purposes of Title 26, chapter 9-B. All agency investigative personnel shall act in accordance with rules, policies and procedures established by the commissioner. In determining the number, areas of responsibility and investigative complement of these task forces, the commissioner shall take into account geography, population, the need for service and the advice provided by the board. [1993, c. 680, Pt. B, §3 (RPR).]

1. Director. The agency is managed by a director who reports to the commissioner. The director must be an experienced law enforcement officer. The Chief of the State Police, the Maine Sheriffs' Association and the Maine Chiefs of Police Association may each nominate one candidate as director for submission to the Maine Drug Enforcement Agency Advisory Board. The advisory board shall submit one of the 3 nominations to the commissioner, who may appoint that person with the approval of the Governor. If the commissioner or the Governor does not approve of the candidate submitted, each of the nominating groups is requested to submit an additional nomination. The director serves at the pleasure of the commissioner. Eligibility for this appointment is not dependent upon the parent law enforcement agency, if any, of the person selected. If the person selected is currently an employee of any state, county or local law enforcement agency, the person must be placed on a temporary assignment by the person's employing agency. The director reports directly to the commissioner, notwithstanding any existing command structure of the person's employing agency. Notwithstanding any other provision of law, the person retains and continues to accrue seniority and retirement rights and benefits within the person's employing agency for the time in which the person serves as director.

[ 1993, c. 680, Pt. B, §3 (RPR) .]

2. Assistant director. The director of the agency is assisted by an assistant director. The assistant director must be an experienced law enforcement officer and may exercise any of the powers of the director as the director may delegate. The assistant director is appointed by and serves at the pleasure of the commissioner.

Eligibility for the selection is not dependent upon the parent law enforcement agency, if any, of the person selected. The assistant director is compensated in a manner equivalent to that of a captain in the State Police, with respect to both regular and overtime compensation. If the person selected is currently an employee of any state, county or local law enforcement agency, the person must be placed on a temporary assignment by the person's employing agency. The assistant director reports directly to the director, notwithstanding any existing command structure of the person's employing agency. Notwithstanding any other provision of law, the person retains and continues to accrue seniority and retirement rights and benefits within the person's employing agency for the time in which the person serves as assistant director.

[ 1993, c. 680, Pt. B, §3 (RPR) .]

2-A. Regional commanders.

[ 1993, c. 680, Pt. B, §3 (RP) .]

3. Commanders. There may be no more than 3 commanders within the agency who may exercise any powers the director may delegate. Each commander must be an experienced law enforcement officer appointed by the director with the concurrence of the commissioner and serves at the pleasure of the director. The appointment of commanders is not dependent upon the parent law enforcement agency, if any, of the person selected. Commanders are compensated from the budget of the agency in a manner equivalent to that of a lieutenant in the State Police, with respect to both regular and overtime compensation. If the person selected is currently an employee of any state, county or local law enforcement agency, the person must be placed on a temporary assignment by the person's employing agency. A commander reports directly to the director or assistant director, notwithstanding any existing command structure of the person's employing agency. Notwithstanding any other provision of law, the person retains and continues to accrue seniority and retirement rights and benefits within the person's employing agency for the time in which the person serves as commander.

[ 1993, c. 680, Pt. B, §3 (RPR) .]

4. Task force investigative supervisors. Each task force is supervised by a task force investigative supervisor. Each supervisor must be an experienced law enforcement officer appointed by the director with the concurrence of the commissioner and serves at the pleasure of the director. The appointment of supervisors is not dependent upon the parent law enforcement agency, if any, of the person selected. Supervisors are compensated from the budget of the agency in a manner equivalent to that of a sergeant assigned to the State Police, with respect to both regular and overtime compensation. If the person selected is currently an employee of any state, county or local law enforcement agency, the person must be placed on a temporary assignment by the person's employing agency. A supervisor reports directly to the assistant director or a commander, notwithstanding any existing command structure of the person's employing agency. Notwithstanding any other provision of law, the person retains and continues to accrue seniority and retirement rights and benefits within the person's employing agency for the time in which the person serves as supervisor.

[ 1993, c. 680, Pt. B, §3 (RPR) .]

5. Task force investigative agents. The investigative complement of each task force is comprised of task force investigative agents. Agents may be selected from municipal, county and state law enforcement agencies within the State and other state agencies, as long as the prospective agent is certified pursuant to section 2803-A, subsection 1; or may be other experienced law enforcement officers, as long as each is certified pursuant to section 2803-A, subsection 1. Agents are selected and appointed at the discretion of the director with the concurrence of the commissioner from among those persons nominated by the chief administrative officer of a prospective agent's employing agency and other experienced law enforcement officers who apply. Agents serve at the pleasure of the director. Agents receive compensation, paid from the budget of the agency, equivalent to that of a detective in the State Police, with respect to both regular and overtime compensation with the additional credit given to seniority based upon law enforcement experience. If the person selected as an agent is currently an employee of any municipal, county or state law enforcement agency, or any other state agency, the person must be placed on a temporary assignment by the person's employing agency. An agent reports directly to the task force supervisor, notwithstanding any existing command structure of the person's employing agency. Notwithstanding any other provisions of law, the person retains and continues to accrue seniority and retirement rights and benefits within the person's employing agency for the time in which the person serves as an agent.

Any person employed as a senior agent or special agent investigator within the State Police may be temporarily assigned to the agency. During that temporary assignment, the State Police retains the positions of senior agent and special agent investigator.

A. [1993, c. 680, Pt. B, §3 (RP).]

B. [1993, c. 680, Pt. B, §3 (RP).]

C. [1993, c. 680, Pt. B, §3 (RP).]

[ 1993, c. 680, Pt. B, §3 (RPR) .]

6. Authority of agency officers. The director, assistant director, commanders, supervisors and agents are vested at the discretion of the commissioner with the following:

A. The authority throughout the State to arrest pursuant to Title 17-A, section 15; [1993, c. 680, Pt. B, §3 (NEW).]

B. The same powers and duties throughout the several counties of the State as sheriffs have in their respective counties to serve criminal process, to investigate and prosecute violators of any law of this State and to arrest without warrant and detain persons found violating or attempting to violate any other penal law of the State until a warrant can be obtained. They have the same rights as sheriffs to require aid in executing the duties of their office; and [1993, c. 680, Pt. B, §3 (NEW).]

C. The same powers and duties throughout the several counties of the State as sheriffs have in their respective counties to serve civil process in all matters relating to investigations or violations of Title 17-A, chapter 45 or actions arising under or initiated pursuant to Title 15, chapter 517. [1993, c. 680, Pt. B, §3 (NEW).]

[ 1993, c. 680, Pt. B, §3 (RPR) .]

7. Task force attorneys. The Attorney General, the United States Attorney for the District of Maine and the respective district attorneys may assign as many of their assistants and special assistants as they determine to be appropriate to each of the task forces or to the agency generally. The attorneys must be available to the agency officers for purposes of ongoing consultation and advice on the propriety and legal consequences of methods of investigation and are responsible for coordinating, with the commanders and supervisors, the prosecutorial and investigative priorities of the task forces. The Attorney General shall appoint one assistant attorney general as a full-time coordinator of drug prosecution matters. That assistant attorney general is responsible to coordinate the efforts of each of the attorneys assigned to the agency.

[ 1993, c. 680, Pt. B, §3 (RPR) .]

8. Compensation; State Police personnel. Notwithstanding any other provision in this section, State Police officers, senior agents and special investigative agents who are temporarily assigned to the agency continue to be paid from the budget of the Bureau of State Police, except that any additional compensation arising from such a temporary assignment must be paid from the budget of the agency.

[ 1993, c. 680, Pt. B, §3 (NEW) .]

SECTION HISTORY

1987, c. 411, §5 (NEW). 1987, c. 666, §§7-9 (AMD). 1989, c. 522, §§1-5 (AMD). 1991, c. 154, §§1,2 (AMD). 1991, c. 837, §B13 (AMD). 1991, c. 837, §B19 (AFF). 1991, c. 841, §11 (AMD). 1993, c. 680, §B3 (RPR).



25 §2956. Authority of commissioner

1. Rules. The commissioner shall, with the advice of the board, adopt rules, practices and policies respecting the administration of the agency. The rules, practices and policies of the agency must be in conformity with state law and must accomplish the goal of an integrated drug enforcement effort. These rules, practices and policies may include:

A. The qualifications, hiring, term of service and disciplinary standards for commanders, supervisors and agents; [1999, c. 790, Pt. A, §32 (RPR).]

B. Protection as to financial and employment security for any law enforcement officer selected as any official of the agency with respect to the person's position with any municipal, county or state law enforcement policy or political subdivision; [1999, c. 790, Pt. A, §32 (RPR).]

C. Standard operating procedures for the agency; [1999, c. 790, Pt. A, §32 (RPR).]

D. Procurement procedures; or [1999, c. 790, Pt. A, §32 (RPR).]

E. Procedures for dissemination of records. [1999, c. 790, Pt. A, §32 (RPR).]

[ 1999, c. 790, Pt. A, §32 (RPR) .]

2. Grants and property. The commissioner may accept grants and property decreed forfeit by any court of competent jurisdiction.

[ 1987, c. 411, §5 (NEW) .]

3. Contracts or agreements. The commissioner may enter into contracts and agreements with municipal, county and state law enforcement agencies to accomplish the goal of the agency and carry out the rules, policies and practices of the agency.

[ 1991, c. 837, Pt. B, §14 (AMD); 1991, c. 841, §12 (AMD) .]

SECTION HISTORY

1987, c. 411, §5 (NEW). 1987, c. 666, §10 (AMD). 1991, c. 837, §B14 (AMD). 1991, c. 841, §12 (AMD). 1999, c. 790, §A32 (AMD).



25 §2957. Confidentiality

Notwithstanding any other provisions of law, the investigative records of the agency are confidential and all meetings of the board are subject to Title 1, chapter 13, subchapter 1, except that those meetings may be held in executive session to discuss any case investigations or any disciplinary actions. [2011, c. 662, §17 (AMD).]

SECTION HISTORY

1987, c. 411, §5 (NEW). 1991, c. 837, §B15 (AMD). 1991, c. 841, §13 (AMD). 1999, c. 790, §A33 (RPR). 2011, c. 662, §17 (AMD).



25 §2958. Prosecution protocol

The Attorney General, after consultation with the 8 district attorneys, the United States Attorney for the District of Maine and the board, shall establish by rule a protocol that governs the selection of the state or federal court system for prosecution of drug cases investigated by the agency. [1999, c. 790, Pt. D, §8 (RPR).]

SECTION HISTORY

1991, c. 837, §B16 (NEW). 1991, c. 841, §14 (NEW). 1999, c. 790, §D8 (RPR).






Chapter 355: ADVISORY COMMITTEE ON BIAS-BASED PROFILING BY LAW ENFORCEMENT OFFICERS AND LAW ENFORCEMENT AGENCIES

25 §3001. Advisory Committee on Bias-based Profiling by Law Enforcement Officers and Law Enforcement Agencies (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 353, §2 (NEW). MRSA T. 25, §3003 (RP).



25 §3002. Advisory Committee on Bias-based Profiling by Law Enforcement Officers and Law Enforcement Agencies Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 353, §2 (NEW). MRSA T. 25, §3003 (RP).



25 §3003. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 353, §2 (NEW). MRSA T. 25, §3003 (RP).









Part 9: LAW ENFORCEMENT AGENCIES IN GENERAL

Chapter 401: DISPOSAL OF UNCLAIMED, LOST OR STOLEN PERSONAL PROPERTY BY LAW ENFORCEMENT AGENCIES

25 §3501. Application of chapter

This chapter applies to all personal property of which possession is transferred to a police department or other law enforcement agency of the State or any political subdivision thereof, under circumstances supporting a reasonable belief that such property was abandoned, lost or stolen, or otherwise illegally possessed, except property seized during search and retained and ultimately returned, destroyed or otherwise disposed of pursuant to a court order or some other law applicable to specific property or circumstance. This chapter applies to personal property seized during search and retained that is not offered or admitted as evidence and that, after retention by a police department or other law enforcement agency, becomes abandoned. This chapter does not apply to unclaimed personal property that has been confiscated at courthouses by judicial marshals. Such property that remains unclaimed for more than 30 days may be disposed of under the direction of the State Court Administrator. [2015, c. 158, §2 (AMD).]

SECTION HISTORY

1975, c. 558, (NEW). 1983, c. 254, §1 (AMD). 2015, c. 158, §2 (AMD).



25 §3502. Custody and return of property believed to be abandoned, lost or stolen

Such property believed to be abandoned, lost or stolen or otherwise illegally possessed, as is covered by this chapter, must be retained in custody by the chief of police or the principal official of the law enforcement agency, who shall make reasonable inquiry and efforts to identify and notify the owner or other person entitled to possession of the property and shall return the property after such person provides reasonable and satisfactory proof of that person's ownership or right to possession and reimburses the agency and others authorized to incur expenses by the agency for all reasonable expenses of such custody. If the owner of such property or any other person entitled to possession of the property has not been identified after at least 30 days from the initial date of custody of such property by a law enforcement agency, the principal official of such agency shall cause to be published, at least once in a newspaper of general circulation in the county in which such official has authority or in a newspaper of general circulation in the county in which the property was taken into custody in the case of a state law enforcement agency, a notice of the law enforcement agency's possession of such property and its inability to ascertain the owner of the property. Such notice must also contain a brief description of the property and a statement to the effect that, if the owner of such property or any other person entitled to possession of the property has not claimed such property within 5 months of the date of such published notice, such property will be surrendered to the person who found it, if any, sold to the highest bidder at public auction, donated to a nonprofit organization or charity or disposed of as waste. [2011, c. 267, §1 (AMD).]

SECTION HISTORY

1975, c. 558, (NEW). 2011, c. 267, §1 (AMD).



25 §3503. Sale of unclaimed property

If the identity or location of the owner or other person entitled to possession of the property has not been ascertained within 6 months after the law enforcement agency obtains such possession, or said identity has been determined and such person does not claim possession within this 6-month period, and the finder of such property, if any, has not claimed it pursuant to the provisions of section 3507 within 15 days after the expiration of said 6-month period, the principal official thereof shall effectuate the sale of the property for cash to the highest bidder at a public auction, notice of which, including time, place and a brief description of such property, shall be published at least once in a newspaper of general circulation in the county wherein such official has authority at least 10 days prior to such auction or in the state paper in the case of a state law enforcement agency. Property offered but not sold at such public auction may be offered and sold at a subsequent public auction without further notice, donated to a nonprofit organization or charity or disposed of as waste. [2011, c. 267, §2 (AMD).]

A law enforcement agency shall appropriately and properly dispose of as waste any property that poses a possible health risk. [2011, c. 267, §2 (NEW).]

At no time may any property that has been disposed of by a law enforcement agency as waste be owned or personally used by any member of a law enforcement agency or by any immediate family member of any member of a law enforcement agency. [2011, c. 267, §2 (NEW).]

SECTION HISTORY

1975, c. 558, (NEW). 2011, c. 267, §2 (AMD).



25 §3503-A. Disposal of firearms and ammunition

Notwithstanding any other provision of this chapter, a police department or other law enforcement agency retaining firearms and ammunition covered by this chapter, Title 15, section 3314 or chapter 517, or Title 17-A, section 1158-A may auction the firearms to federally licensed firearms dealers or the public, use the firearms and ammunition for training purposes or destroy the firearms and ammunition. [2003, c. 657, §11 (AMD).]

SECTION HISTORY

1983, c. 254, §2 (NEW). 1999, c. 47, §1 (AMD). 2003, c. 657, §11 (AMD).



25 §3503-B. Bicycle disposal

Notwithstanding section 3503, a local legislative body in a municipality may dispose of unclaimed bicycles in a manner decided by that body and is exempt from Title 33, chapter 41 with respect to unclaimed bicycles. [2003, c. 77, §1 (NEW).]

SECTION HISTORY

2003, c. 77, §1 (NEW).



25 §3504. Deposit of proceeds

Proceeds of the sale of the property at public auction, less reimbursement to the law enforcement agency and others authorized of the reasonable expenses of custody, must be disposed of according to Title 33, chapter 41. [1997, c. 508, Pt. A, §3 (AFF); 1997, c. 508, Pt. B, §6 (AMD).]

SECTION HISTORY

1975, c. 558, (NEW). 1979, c. 641, §7 (AMD). 1995, c. 625, §A30 (AMD). 1997, c. 508, §B6 (AMD). 1997, c. 508, §A3 (AFF).



25 §3505. Recovery of property by owner or person entitled to possession; limitation

The owner or other person entitled to possession of such property may claim and recover possession of the property at any time before its sale at public auction, upon providing reasonable and satisfactory proof of ownership or right to possession and reimbursing the law enforcement agency and others authorized for all reasonable expenses for custody thereof. [1975, c. 558, (NEW).]

SECTION HISTORY

1975, c. 558, (NEW).



25 §3506. Damages occasioned by acts or omissions

No person shall be responsible for subsequent damages to another occasioned by an act or omission in compliance with this chapter. [1975, c. 558, (NEW).]

SECTION HISTORY

1975, c. 558, (NEW).



25 §3507. Property returned to finder

Any person may surrender property which he has found to a law enforcement agency. Such person shall be entitled to have such property surrendered to him if the owner thereof or other person entitled to possession thereof has not properly claimed the property within 6 months of its surrender to the law enforcement agency, provided such person who so surrendered the property reimburses the law enforcement agency and others authorized for reasonable expenses incurred in its custody of such property. [1975, c. 558, (NEW).]

SECTION HISTORY

1975, c. 558, (NEW).






Chapter 403: SOLICITATION BY LAW ENFORCEMENT OFFICERS

Subchapter 1: GENERAL PROVISIONS

25 §3701. Definitions

As used in this chapter, unless the context clearly indicates otherwise, the following words shall have the following meanings. [1977, c. 449, (NEW).]

1. Law enforcement agency. "Law enforcement agency" means any state, county, municipality or other political unit within the territory belonging to the State or any department, agency or subdivision of any of the foregoing, or any corporation or other association carrying out the functions of government that employs law enforcement officers.

[ 1977, c. 449, (NEW) .]

2. Law enforcement association. "Law enforcement association" means a corporation, partnership, unincorporated association or any other legal entity, including a benevolent association, whose members are primarily law enforcement officers.

[ 1977, c. 449, (NEW) .]

3. Law enforcement officer. "Law enforcement officer" means any person who by virtue of public employment is vested by law with a duty to make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes.

[ 1977, c. 449, (NEW) .]

4. Property. "Property" means any money, service, gift or anything of value, including a promise.

[ 1977, c. 449, (NEW) .]

5. Solicit. "Solicit" means to request property. The word means and includes, but is not limited to, the following methods of securing property:

A. Any verbal request, including, but not limited to, a request that is made in person, by telephone or through any advertising media; [1981, c. 267, §1 (RPR).]

B. Any written request, including, but not limited to, a request that is sent, delivered or distributed or any advertisement posted in a public place or appearing in a newspaper, television or other advertising media; and [1981, c. 267, §1 (RPR).]

C. The sale of, offer or attempt to sell, any advertising, advertisements, advertising space, book, card, tag, coupon, ticket, device, magazine, membership, subscription or other tangible item or thing of value. [1977, c. 449, (NEW).]

[ 1981, c. 267, §1 (AMD) .]

6. Solicitation agent.

[ 2001, c. 582, §1 (NEW); 2003, c. 560, §1 (AMD); MRSA T. 25, §3701, sub-§6 (RP) .]

7. Solicitation agent. "Solicitation agent" means a person or entity that receives payment for or retains any portion of the proceeds from soliciting. "Solicitation agent" includes, but is not limited to, a person or entity that receives or retains reimbursement for expenses related to soliciting.

[ 2005, c. 397, Pt. C, §18 (NEW) .]

8. Catastrophic illness. "Catastrophic illness" means an unforeseen, prolonged and extended illness, medical condition or injury that will likely cause death or permanent disability as determined by a licensed physician whose determination must be in writing.

[ 2007, c. 633, §1 (NEW) .]

9. Designated public benefit corporation. "Designated public benefit corporation" means a "public benefit corporation," as described in Title 13-B, section 1406, subsection 1, that does not employ or have on its board of directors any certified law enforcement officer and that has entered into an agreement with a law enforcement agency or law enforcement association as provided in section 3702-C.

[ 2007, c. 633, §2 (NEW) .]

10. Immediate family member. "Immediate family member" means a law enforcement officer's spouse, domestic partner, child or legal dependent.

[ 2007, c. 633, §3 (NEW) .]

SECTION HISTORY

1977, c. 449, (NEW). 1979, c. 575, §1 (AMD). 1981, c. 267, §1 (AMD). 2001, c. 582, §1 (AMD). 2003, c. 560, §1 (AMD). 2005, c. 397, §C18 (AMD). 2007, c. 633, §§1-3 (AMD).



25 §3702. Solicitation unlawful (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 449, (NEW). 1983, c. 330, (AMD). 1991, c. 510, §1 (RP).



25 §3702-A. Solicitation unlawful (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 510, §2 (NEW). 2001, c. 582, §2 (AMD). 2003, c. 560, §2 (AMD). MRSA T. 25, §3702-A (RP).



25 §3702-B. Solicitation unlawful (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 582, §3 (NEW). 2003, c. 560, §3 (RP).



25 §3702-C. Solicitation unlawful; exceptions

Except as provided in this section, a law enforcement agency, law enforcement association, law enforcement officer or solicitation agent may not solicit property from the general public when the property or any part of that property in any way tangibly benefits, is intended to tangibly benefit or is represented to be for the tangible benefit of any law enforcement officer, law enforcement agency or law enforcement association. Any violation of this chapter constitutes a violation of the Maine Unfair Trade Practices Act. [2007, c. 633, §4 (AMD).]

1. Limited solicitation. A law enforcement agency or association may solicit property from the general public, a law enforcement officer, a law enforcement agency or a law enforcement association for the tangible benefit of a law enforcement officer, or an immediate family member of a law enforcement officer, suffering from a catastrophic illness by hosting fundraising events or by written solicitation.

A. A law enforcement agency or association may host ticketed fundraising events that are open to the public as long as the events are advertised only through public announcements and tickets are available for purchase only from a designated public benefit corporation. [2007, c. 633, §4 (NEW).]

B. A law enforcement agency or association may make general public solicitations for donations through public announcements or paid advertisements as long as all donations are directed to be sent to a designated public benefit corporation. Solicitations may not be sent directly to potential donors by mail or any other direct means. [2007, c. 633, §4 (NEW).]

[ 2011, c. 596, §1 (AMD) .]

2. Required notice. Any public solicitation or advertisement for a fundraising event must contain a notice that clearly identifies the name and address of the designated public benefit corporation and the law enforcement officer or immediate family member for whom the solicitation is made. The notice must also specify that any questions about the solicitation may be directed to the Office of the Attorney General.

A. A notice for a fundraising event must read: "This event is sponsored by (insert name of law enforcement agency or association) for the sole benefit of (insert name and agency). All donations made pursuant to this solicitation must be sent to the designated public benefit corporation, which may not disclose the names of donors." [2007, c. 633, §4 (NEW).]

B. A notice for a public solicitation must read: "This solicitation is made by (insert name of law enforcement agency or association) for the sole benefit of (insert name and agency). All donations made pursuant to this solicitation must be sent to the designated public benefit corporation, which may not disclose the names of donors." [2007, c. 633, §4 (NEW).]

[ 2007, c. 633, §4 (NEW) .]

3. Standardized written agreement. Prior to engaging in any solicitation activity under this section, a law enforcement agency or a law enforcement association and a designated public benefit corporation must enter into a signed written agreement that specifies the obligations of each party. The Office of the Attorney General shall provide a standardized written agreement that must be used by the parties.

[ 2007, c. 633, §4 (NEW) .]

4. No disclosure of donors. A designated public benefit corporation that engages in solicitation pursuant to this section may not disclose the names of any donors to any person, except to the Attorney General.

[ 2007, c. 633, §4 (NEW) .]

5. Limited reimbursement. The law enforcement agency or law enforcement association may reimburse the designated public benefit corporation only for its advertising costs and may not otherwise pay the designated public benefit corporation for its services provided under this section.

[ 2007, c. 633, §4 (NEW) .]

6. Registration and reporting. Each party to the written agreement shall comply with all requirements for reporting to and registration with the Department of Professional and Financial Regulation as a charitable organization, or as a charitable organization that is exempt from registration, pursuant to the Charitable Solicitations Act and shall comply with any other reporting and registration requirements related to the event or solicitation.

[ 2007, c. 633, §4 (NEW) .]

7. Escrow account. All funds collected by the designated public benefit corporation under this section must be held in an escrow account pursuant to this subsection.

A. The escrow account must be established by the designated public benefit corporation in a bank or trust company authorized to do business in this State within the meaning of Title 9-B, section 131, subsection 2. The funds deposited in the escrow account must be kept and maintained in an account separate from any other accounts. [2007, c. 633, §4 (NEW).]

B. Checks, drafts and money orders from donors may be made payable only to the bank or trust company described in paragraph A. [2007, c. 633, §4 (NEW).]

C. Funds deposited in the escrow account are not subject to any liens or charges by the escrow agent or judgments, garnishments or creditor's claims against the designated public benefit corporation or beneficiary. [2007, c. 633, §4 (NEW).]

D. The funds may be paid only to the beneficiary, or to the heirs of the beneficiary if the beneficiary dies, and must be paid within 30 days of the conclusion of the event or written solicitation. [2007, c. 633, §4 (NEW).]

[ 2007, c. 633, §4 (NEW) .]

8. Accounting. Upon request, the designated public benefit corporation shall provide an accounting of the funds received from the event or written solicitation and any documents related to the fundraising event or solicitation, including the names of the donors, to the Attorney General. The Attorney General may enforce application of funds given or appropriated to public charities and prevent breaches of trust in their administration, pursuant to Title 5, section 194, subsection 2.

[ 2007, c. 633, §4 (NEW) .]

SECTION HISTORY

2005, c. 397, §C19 (NEW). 2007, c. 633, §4 (AMD). 2011, c. 596, §1 (AMD).



25 §3703. Exception for law enforcement officers elected to public office

Nothing in this chapter shall prevent any person from soliciting funds to pay obligations incurred or about to be incurred in the furtherance of, or as the result of, a campaign by a law enforcement officer for public office. [1977, c. 449, (NEW).]

SECTION HISTORY

1977, c. 449, (NEW).



25 §3704. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 575, §2 (NEW). 1981, c. 267, §2 (RP).



25 §3705. Exception for certain publications of the Department of Inland Fisheries and Wildlife (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A56 (NEW). 1991, c. 510, §3 (RP).



25 §3706. Sale of consumer education materials (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 653, (NEW). 1991, c. 510, §4 (RP).






Subchapter 2: LAW ENFORCEMENT OFFICERS AND PUBLIC OFFICE HOLDING

25 §3711. No solicitation while dressed in uniform

No law enforcement officer, as defined in section 3701, may solicit funds or anything of value in the furtherance of any campaign for public office while he is dressed in uniform or while wearing the badge of the law enforcement agency that employs him. [1985, c. 56, §3 (NEW).]

SECTION HISTORY

1985, c. 56, §3 (NEW).



25 §3712. No solicitation by law enforcement officers

No law enforcement officer, as defined in section 3701, may solicit funds or anything of value for the furtherance of his campaign for a nonpartisan public office. Nothing in this subchapter may be construed to prohibit any other person from soliciting money for the campaign of a law enforcement officer for nonpartisan office. [1985, c. 56, §3 (NEW).]

SECTION HISTORY

1985, c. 56, §3 (NEW).



25 §3713. Prohibited activities of law enforcement officers for public office

1. Use of authority. No law enforcement officer, as defined in section 3701, may use his official authority or influence for the purpose of interfering with or affecting the result of an election or nomination for public office.

[ 1985, c. 56, §3 (NEW) .]

2. Coercion of contributions. No law enforcement officer, as defined in section 3701, or any other person representing a law enforcement officer may directly or indirectly coerce, attempt to coerce or command any person to pay, lend or contribute anything of value for the furtherance of a campaign by a law enforcement officer for public office.

[ 1985, c. 56, §3 (NEW) .]

SECTION HISTORY

1985, c. 56, §3 (NEW).



25 §3714. Penalty

Any person found to be in violation of this subchapter is guilty of a Class E crime. [1985, c. 56, §3 (NEW).]

SECTION HISTORY

1985, c. 56, §3 (NEW).









Chapter 405: POLICE STANDOFFS

25 §3801. Creating police standoff

1. Creating police standoff. A person commits the civil violation of creating a police standoff if that person:

A. Is in fact barricaded as a result of the person's own actions; [1997, c. 426, §1 (NEW).]

B. Is or claims to be armed with a dangerous weapon; [1997, c. 426, §1 (NEW).]

C. Is instructed by a law enforcement agency, either personally, electronically or in writing, to leave the barricaded structure; and [1997, c. 426, §1 (NEW).]

D. Fails in fact to leave the barricaded structure within 1/2 hour of receiving the instruction from a law enforcement agency. [1997, c. 426, §1 (NEW).]

[ 1997, c. 426, §1 (NEW) .]

2. Civil violation. Creating a police standoff is a civil violation. The court may order a person who creates a police standoff to make restitution to each agency that responded to the standoff. Restitution must equal the direct costs incurred in responding to the standoff or $500, whichever is greater. If any portion of the restitution remains after each agency has been paid its costs, the remainder must be divided equally among the agencies.

[ 1997, c. 426, §1 (NEW) .]

3. Barricaded; definition. For purposes of this chapter, "barricaded" means that a person is in a location made inaccessible to law enforcement and others by that person and that person is reasonably believed to have threatened suicide or threatened to inflict or has inflicted serious bodily injury or death on hostages, law enforcement officers or others.

[ 1997, c. 426, §1 (NEW) .]

SECTION HISTORY

1997, c. 426, §1 (NEW).






Chapter 407: TRANSPORTATION AND STORAGE OF FORENSIC EXAMINATION KITS FOR ALLEGED VICTIMS OF GROSS SEXUAL ASSAULT

25 §3821. Transportation and storage of forensic examination kits

If an alleged victim of gross sexual assault has a forensic examination and has not reported the alleged offense to a law enforcement agency when the examination is complete, the licensed hospital or licensed health care practitioner that completed the forensic examination shall notify the nearest law enforcement agency. That law enforcement agency shall transport the completed kit, identified only by a tracking number assigned by the hospital or health care practitioner, to its evidence storage facility. The law enforcement agency shall store the kit for at least 90 days from the time of receipt. If during that 90-day period the alleged victim reports the offense to a law enforcement agency, the investigating agency shall take possession of the kit. [2007, c. 209, §7 (AMD).]

In the case of a forensic examination performed under Title 24, section 2986, subsection 5, the law enforcement agency must immediately notify the district attorney for the district in which the hospital or health care practitioner is located that such a forensic examination has been performed and a forensic examination kit has been completed under Title 24, section 2986, subsection 5. [2005, c. 538, §3 (NEW).]

SECTION HISTORY

1999, c. 719, §4 (NEW). 1999, c. 719, §11 (AFF). 2005, c. 538, §3 (AMD). 2007, c. 209, §7 (AMD).






Chapter 409: PUBLIC NOTICE OF CONVICTION OF SEX OFFENSE AGAINST A CHILD

25 §3831. Notice to the public regarding conviction in Canada of a sex offense against a child

A law enforcement agency, referred to in this section as "the agency," that obtains from the United States Customs and Border Protection, upon request or otherwise, written documentation that a person resident in the jurisdiction of the agency has been deported from Canada to the United States because the person was convicted in Canada of a sex offense against a child may provide notice to the public as determined by the agency to be appropriate to ensure the public safety. Neither the failure to perform the actions permitted by this section nor actions taken in compliance with this section subject any state, municipal or county official or employee to liability in a civil action. [2015, c. 76, §1 (NEW).]

SECTION HISTORY

2015, c. 76, §1 (NEW).









Part 10: BUREAU OF LIQUOR ENFORCEMENT

Chapter 451: BUREAU OF LIQUOR ENFORCEMENT

25 §3901. Bureau of Liquor Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A2 (NEW). 1993, c. 730, §§2,3 (AMD). 1997, c. 373, §9 (AMD). 2003, c. 451, §T6 (RP).



25 §3902. Enforcement powers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A2 (NEW). 1995, c. 65, §A78 (AMD). 1995, c. 65, §§A153,C15 (AFF). IB 2003, c. 1, §7 (AMD). 2003, c. 451, §T6 (RP). 2003, c. 687, §B7 (AMD). 2003, c. 687, §B11 (AFF).









Part 11: CRITICAL INCIDENTS

Chapter 501: CRITICAL INCIDENT STRESS MANAGEMENT TEAMS

25 §4201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 289, §1 (NEW).]

1. Critical incident. "Critical incident" means a work-related incident that causes or has the potential to cause an employee of or emergency dispatcher for a criminal justice agency to experience emotional or physical stress. "Critical incident" includes, but is not limited to, use-of-force encounters that may result in the death of or serious injury to another person or an officer, fatal motor vehicle accidents, child abuse investigations and death investigations.

[ 2015, c. 112, §1 (AMD) .]

2. Critical incident stress management team. "Critical incident stress management team" means a team composed of members designated by the chief law enforcement officer of a law enforcement agency, or the chief law enforcement officer's designee, that is trained, in accordance with standards established by rule by the Commissioner of Public Safety, to assist and provide support to any person employed by the team's own agency or another criminal justice agency who has been involved in a critical incident that may affect, or has affected, the person's work performance or general well-being. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 112, §1 (AMD) .]

3. Criminal justice agency. "Criminal justice agency" has the same meaning as in Title 16, section 803, subsection 4.

[ 2015, c. 112, §2 (NEW) .]

SECTION HISTORY

2009, c. 289, §1 (NEW). 2015, c. 112, §§1, 2 (AMD).



25 §4202. Critical incident stress management teams

1. Information confidential. Except as provided in subsection 2, all proceedings, communications and records, including, but not limited to, information concerning the identity of a person seeking or being furnished assistance, connected in any way with the work of a critical incident stress management team are confidential and are not subject to compulsory legal process or otherwise discoverable or admissible in evidence in any civil action unless the confidentiality is waived by the affected person. Statistical data not identifying a person seeking the assistance of a critical incident stress management team must be made available for statistical evaluation and may not be made available for any other purpose.

[ 2009, c. 289, §1 (NEW) .]

2. Mandatory disclosure of information. Unless protected by a privilege of law recognized by this State, a member of a critical incident stress management team must disclose to appropriate federal, state or local government agencies or law enforcement agencies the following types of information:

A. An admission by a person seeking the assistance of the critical incident stress management team that the person has committed a crime; [2009, c. 289, §1 (NEW).]

B. A disclosure of information by a person seeking the assistance of a critical incident stress management team that must be reported pursuant to any applicable law; or [2009, c. 289, §1 (NEW).]

C. A disclosure of information by a person seeking the assistance of a critical incident stress management team that would lead one to reasonably think that the person seeking assistance is a danger to that person or to another person. [2009, c. 289, §1 (NEW).]

Information disclosed under this subsection is no longer confidential unless it is otherwise designated confidential by statute.

[ 2009, c. 289, §1 (NEW) .]

SECTION HISTORY

2009, c. 289, §1 (NEW).









Part 12: UNMANNED AERIAL VEHICLES

Chapter 551: REGULATION OF UNMANNED AERIAL VEHICLES

25 §4501. Regulation of unmanned aerial vehicles

1. Findings. The Legislature finds that evolving technology regarding unmanned aerial vehicles presents a potential economic driver for the State, an opportunity for research and development and a very real benefit for security, for search and rescue efforts and for disaster prevention and relief, as well as a tool for the investigation of serious crimes, but the technology also presents a potential threat to the privacy of citizens of this State if used by law enforcement in the conduct of criminal investigations without appropriate guidelines and supervision.

[ 2015, c. 307, §1 (NEW) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Law enforcement agency" has the same meaning as in section 3701, subsection 1. [2015, c. 307, §1 (NEW).]

B. "Unmanned aerial vehicle" means an aircraft operated without a physical human presence within or on the aircraft that, in the manner in which the aircraft is used or the manner in which it is equipped, is capable of performing audio or visual surveillance. [2015, c. 307, §1 (NEW).]

[ 2015, c. 307, §1 (NEW) .]

3. Acquisition of unmanned aerial vehicles. The acquisition of an unmanned aerial vehicle by a law enforcement agency must be approved by the governing body of the governmental unit overseeing the law enforcement agency seeking to make such an acquisition or, in the case of a state agency, by the commissioner of that agency.

[ 2015, c. 307, §1 (NEW) .]

4. Law enforcement agency operation of unmanned aerial vehicles. A law enforcement agency's operation of an unmanned aerial vehicle must fully comply with all Federal Aviation Administration requirements and guidelines, including the acquisition of a certificate of authorization or waiver from the Federal Aviation Administration. Additionally, a law enforcement agency's use of an unmanned aerial vehicle is governed by the following provisions.

A. A law enforcement agency may not use an unmanned aerial vehicle before adopting standards that meet, at a minimum, the standards set forth in subsection 5. [2015, c. 307, §1 (NEW).]

B. Except as permitted by a recognized exception to the requirement for a warrant under the Constitution of Maine or the United States Constitution, a law enforcement agency may not use an unmanned aerial vehicle for criminal investigations without a warrant. [2015, c. 307, §1 (NEW).]

C. Notwithstanding paragraph A, a law enforcement agency may use an unmanned aerial vehicle for the purpose of a search and rescue operation when the law enforcement agency determines that use of an unmanned aerial vehicle is necessary to alleviate an immediate danger to any person or for training exercises related to such uses. [2015, c. 307, §1 (NEW).]

D. Notwithstanding paragraph A, a law enforcement agency may use an unmanned aerial vehicle for purposes other than the investigation of crime, including, but not limited to, aerial photography for the assessment of accidents, forest fires and other fire scenes, flood stages and storm damage. [2015, c. 307, §1 (NEW).]

E. In no case may a weaponized unmanned aerial vehicle be used or its use facilitated by a state or local law enforcement agency in this State. [2015, c. 307, §1 (NEW).]

F. A law enforcement agency may not use an unmanned aerial vehicle to conduct surveillance of private citizens peacefully exercising their constitutional rights of free speech and assembly. [2015, c. 307, §1 (NEW).]

G. Notwithstanding paragraph A, a law enforcement agency may use an unmanned aerial vehicle for an emergency use approved by the chief administrative officer of the agency or the Governor. [2015, c. 307, §1 (NEW).]

[ 2015, c. 307, §1 (NEW) .]

5. Minimum standards for law enforcement. The Board of Trustees of the Maine Criminal Justice Academy, in consultation with the Office of the Attorney General, shall establish minimum standards for written policies and protocols for use of unmanned aerial vehicles by law enforcement agencies. The standards must include at a minimum:

A. Training and certification requirements for a person operating an unmanned aerial vehicle; [2015, c. 307, §1 (NEW).]

B. Requirements for prior authorization for the use of an unmanned aerial vehicle by the chief administrative officer of the law enforcement agency seeking to use such a vehicle; [2015, c. 307, §1 (NEW).]

C. Approval by the Attorney General or chief prosecuting attorney for the appropriate jurisdiction for the deployment of an unmanned aerial vehicle for criminal investigation purposes; [2015, c. 307, §1 (NEW).]

D. Restrictions on the use of night vision technology, high-powered zoom lenses, video analytics, facial recognition technology, thermal imaging and other such enhancement technology; [2015, c. 307, §1 (NEW).]

E. Procedures to minimize the inadvertent audio or visual recording of private spaces of 3rd parties who are not under investigation; [2015, c. 307, §1 (NEW).]

F. Procedures for destroying any unnecessary audio or visual recordings without further duplication or dissemination; [2015, c. 307, §1 (NEW).]

G. Recommended minimum altitudes and speeds at which an unmanned aerial vehicle may be flown in order to minimize the invasion of privacy of 3rd parties who are not under investigation; [2015, c. 307, §1 (NEW).]

H. Methods to minimize the number of unmanned aerial vehicles deployed at any one time in any one area or at any one event; [2015, c. 307, §1 (NEW).]

I. Procedures to avoid hazards to persons and property on land and in the air due to the operation of unmanned aerial vehicles; [2015, c. 307, §1 (NEW).]

J. Methods for tracking and recording the flight of each unmanned aerial vehicle; [2015, c. 307, §1 (NEW).]

K. Requirements for regular statistical reporting of all uses of unmanned aerial vehicles, including the purposes, the results and the duration of such uses, to the appropriate governmental bodies; and [2015, c. 307, §1 (NEW).]

L. Accountability of a law enforcement agency for any mistake in deployment or misuse of an unmanned aerial vehicle, including sanctions as provided in section 2803-C or section 2806-A, as applicable. [2015, c. 307, §1 (NEW).]

[ 2015, c. 307, §1 (NEW) .]

6. Data collection. On or before July 1, 2016 and July 1st of each subsequent year, the Commissioner of Public Safety shall submit to the Legislature a report containing the number of instances in which an unmanned aerial vehicle has been deployed by any law enforcement agency in the State with summary descriptions of the number of deployments for investigative purposes, the general nature of those investigations and the number of search warrants sought and the number of search warrants obtained for the deployment of unmanned aerial vehicles.

[ 2015, c. 307, §1 (NEW) .]

SECTION HISTORY

2015, c. 307, §1 (NEW).












TITLE 26: LABOR AND INDUSTRY

Chapter 1: GENERAL PROVISIONS

26 §1. Definitions

The following terms used in chapter 3 shall have the following meanings.

1. Factory. "Factory" means any premises where steam, water or other mechanical power is used in aid of any manufacturing process there carried on.

1-A. Loan fund. "Loan fund" means the Occupational Safety Loan Fund.

[ 1985, c. 372, Pt. A, §5 (NEW) .]

2. Person. "Person" means an individual, corporation, partnership, company or association and includes the State, state agencies, counties, municipal corporations, school districts and other public corporations or political subdivisions.

[ 1975, c. 519, §1 (AMD) .]

2-A. Safety fund. "Safety fund" means the Safety Education and Training Fund.

[ 1985, c. 372, Pt. A, §5 (NEW) .]

3. Workshop. "Workshop" means any premises, room or place, not being a factory, wherein any manual labor is performed, or for the purpose of gain in or incidental to any process of making, altering, repairing, ornamenting, finishing or adapting for sale any article or part of an article, and to which or over which premises, room or place the employer of the person or persons working therein has the right of access or control. The exercise of such manual labor in a private house or a private room by the family dwelling therein, or by any of them, or in case a majority of persons therein employed are members of such family, shall not of itself constitute such house or room a workshop within this definition.

[ 1967, c. 100, (AMD) .]

4. Workplace. "Workplace" means any plant, yard, premises, room or other place where an employee or employees are engaged in the performance of labor or service over which the employer has the right of access or control.

[ 1975, c. 519, §2 (NEW) .]

These terms shall have the meanings defined for them respectively in all laws of this State relating to the employment of labor, unless a different meaning is plainly required by the context.

SECTION HISTORY

1967, c. 100, (AMD). 1975, c. 519, §§1,2 (AMD). 1985, c. 372, §A5 (AMD).



26 §1-A. Livable wage defined

As used in this Title, unless the context otherwise indicates, "livable wage" means the statewide average livable wage for a 2-parent household with 2 earners and 2 children as reported by the Department of Labor in the most recent biennial report required pursuant to section 1406. [2011, c. 569, §1 (AMD).]

SECTION HISTORY

2007, c. 363, §1 (NEW). 2011, c. 569, §1 (AMD).



26 §2. Reports of deaths and injuries

1. Reports of deaths. The person in charge of any workplace as defined in section 1 provided by the State, a state agency, a county, a municipal corporation, a school district or other public corporation or political subdivision shall, within 8 hours after the occurrence, report the death of any person in the workplace or on the premises to the Director of the Bureau of Labor Standards, or the director's designee, by telephone or electronically, stating as fully as possible the cause of the death and the place where the deceased person has been sent and supplying other information relative to the death that may be required by the director who may investigate the causes of the death and require such precautions to be taken as will prevent the recurrence of similar events. A statement contained in any such report is not admissible in evidence in any action arising out of the death reported.

[ 2015, c. 138, §1 (AMD) .]

2. Reports of serious physical injuries. The person in charge of any workplace as defined in section 1 provided by the State, a state agency, a county, a municipal corporation, a school district or other public corporation or political subdivision shall, within 24 hours after the occurrence, report all serious physical injuries requiring immediate hospitalization sustained by any person in the workplace or on the premises to the Director of the Bureau of Labor Standards, or the director's designee, by telephone or electronically, stating as fully as possible the extent and cause of the injury and the place where the injured person has been sent and supplying other information relative to the injury that may be required by the director who may investigate the causes of the injury and require such precautions to be taken as will prevent the recurrence of similar events. A statement contained in any such report is not admissible in evidence in any action arising out of the accident reported.

[ 2015, c. 138, §1 (AMD) .]

3. Serious physical injuries defined. "Serious physical injuries," as used in this section, means an incident that results in an amputation, loss or fracture of any body part or that necessitates immediate hospitalization or formal admission to the inpatient service of a hospital or clinic for care or treatment.

[ 2015, c. 138, §1 (AMD) .]

SECTION HISTORY

1969, c. 274, §1 (AMD). 1971, c. 620, §13 (AMD). 1975, c. 519, §3 (AMD). 1975, c. 717, §1 (AMD). RR 1995, c. 2, §57 (COR). 2003, c. 244, §1 (RPR). 2015, c. 138, §1 (AMD).



26 §3. Confidentiality of records

1. Confidential records. Except as provided in subsections 2 and 3, all information and reports received by the director or the director's authorized agents under this Title are confidential for the purposes of Title 1, section 402, subsection 3, paragraph A.

[ 2015, c. 250, Pt. C, §2 (NEW) .]

2. Exceptions. Reports of final bureau action taken under the authority of this Title are public records for the purposes of Title 1, chapter 13, subchapter 1.

[ 2015, c. 250, Pt. C, §2 (NEW) .]

3. Authorized disclosure. The director shall make or authorize any disclosure of information of the following types or under the following circumstances with the understanding that the confidentiality of the information will be maintained:

A. Information and reports to other government agencies if the director believes that the information will serve to further the protection of the public or assist in the enforcement of local, state and federal laws; and [2015, c. 250, Pt. C, §2 (NEW).]

B. Information and records pertaining to the workforce, employment patterns, wage rates, poverty and low-income patterns, economically distressed communities and regions and other similar information and data to the Department of Economic and Community Development and to the Governor’s Office of Policy and Management for the purposes of analysis and evaluation, measuring and monitoring poverty and economic and social conditions throughout the State, and promoting economic development. [2015, c. 250, Pt. C, §2 (NEW).]

[ 2015, c. 250, Pt. C, §2 (NEW) .]

SECTION HISTORY

1971, c. 620, §13 (AMD). 1987, c. 534, §§B14,B23 (AMD). 1997, c. 132, §1 (AMD). 2011, c. 655, Pt. DD, §10 (AMD). 2011, c. 655, Pt. DD, §24 (AFF). 2015, c. 250, Pt. C, §2 (RPR).



26 §4. Enforcement

The District Court and the Superior Court shall have original jurisdiction of actions brought for the recovery of fines and penalties imposed by this Title, and of prosecutions for violations of the provisions thereof.



26 §5. Injunctions in labor disputes without hearing prohibited

No court nor any judge or judges of any court may issue a preliminary or permanent injunction in any case involving or growing out of a labor dispute except after hearing the testimony of witnesses in open court with opportunity for cross-examination and after a showing that the injunction is necessary to avoid a substantial and irreparable injury to the complainant's property and that the public officers charged with the duty to protect the complainant's property are unable or unwilling to furnish adequate protection. The hearing shall be held after due and personal notice of the hearing has been given in such manner as the court directs to all known persons against whom relief is sought. [1989, c. 407, §§1, 2 (AMD).]

If a complainant alleges that the issuance of a temporary restraining order before the hearing can be held is necessary to avoid a substantial and irreparable injury to complainant's property, a temporary restraining order may be granted upon the expiration of any reasonable notice as the court may direct by order to show cause but in no case less than 48 hours. [1989, c. 407, §§1, 2 (AMD).]

The order to show cause must specify facts sufficient to justify the court to issue a preliminary injunction. The order shall be based upon testimony under oath or, in the discretion of the court, upon affidavits sworn to before a notary public. The order shall be served upon the party or parties to be restrained. [1989, c. 407, §§1, 2 (AMD).]

The temporary restraining order shall be effective for no longer than 5 days except as provided in this section. If the hearing for a preliminary injunction has begun before the expiration of the 5 days, and if the complainant has shown by clear and convincing evidence that an imminent danger of substantial and irreparable injury to the complainant's property or person will exist if the restraining order is not continued, the restraining order may, in the court's discretion, be continued until a decision is reached upon the issuance of the preliminary injunction. [1989, c. 407, §§1, 2 (AMD).]

A temporary restraining order without notice may be issued only on the condition that the complainant has shown by clear and convincing evidence that an imminent danger of substantial and irreparable injury to the complainant's property or person exists in the absence of a restraining order. The order without notice may furthermore be issued only on the condition that the complainant must first file an undertaking with adequate security sufficient to recompense those enjoined for any loss, expense or damage caused by the issuance of the order, including all reasonable costs and expense for defense against the order or against the granting of any injunctive relief sought in the same proceeding and subsequently denied by the court. [1989, c. 407, §§1, 2 (AMD).]

No restraining order or injunctive relief may be granted to any complainant who has failed to comply with any obligation imposed by law which is involved in the labor dispute in question, or who has failed to make reasonable effort to settle the dispute either by negotiation or with the aid of any available governmental machinery of mediation or voluntary arbitration. [1989, c. 407, §§1, 2 (NEW).]

No officer or member of any association or organization, and no association or organization participating or interested in a labor dispute, may be held responsible or liable in any state court for the unlawful acts of individual officers, members or agents, except upon clear proof of actual participation in or actual authorization of these acts, or of ratification of these acts after actual knowledge of the acts. [1989, c. 407, §§1, 2 (NEW).]

Nothing in this section may deprive any party of any remedy that may be had at law. [1989, c. 407, §§1, 2 (AMD).]

SECTION HISTORY

1975, c. 460, (RPR). 1975, c. 623, §§35-A (AMD). 1987, c. 736, §43 (AMD). 1989, c. 407, §§1,2 (AMD).



26 §6. Interlocutory appeal

Any party may appeal to the law court from an interlocutory order granting or denying a preliminary injunction in a case involving or growing out of a labor dispute, but such preliminary injunction shall not be stayed by the taking of such appeal. Any such appeal shall be heard at the first term of the law court commencing not less than 14 days after the appellant has filed the record on appeal with the clerk of the Superior Court and furnished the required copies of his brief to the clerk of the law court. Copies of the briefs of other parties shall be furnished to the clerk of the law court not more than 10 days after the appellant's brief has been filed. The law court shall affirm, modify or set aside the order with the greatest possible expedition and shall give such proceedings precedence over all other matters except older matters of the same character.



26 §7. Appeals

Any order by a board created and established under this Title, or any rule, regulation, determination or declaration formulated by the board or by the Director of the Bureau of Labor Standards is subject to review by the Superior Court, pursuant to Title 5, section 8058 or section 11001 et seq. [RR 1995, c. 2, §58 (COR).]

SECTION HISTORY

1971, c. 620, §13 (AMD). 1977, c. 694, §440 (RPR). RR 1995, c. 2, §58 (COR).



26 §9. Negotiations on behalf of retired employees

Employee organizations, unions and bargaining agents in the private sector engaged in collective bargaining with employers may negotiate on behalf of retired and retired disabled former employees of the employer with respect to pensions, retirement benefits and other benefits which, as a part of wages and benefits related to employment, are, were or may be carried with retired employees into retirement. [1979, c. 334, (NEW).]

SECTION HISTORY

1979, c. 334, (NEW).






Chapter 3: BUREAU OF LABOR

26 §41. Director; personnel; salaries; expenses

The Bureau of Labor Standards within the Department of Labor, as established and referred to in this Title as the "bureau," is maintained under the direction of an officer whose title is Director of Labor Standards and state factory inspector, referred to in this Title, except in chapter 13, as the "director." The director is appointed by the Commissioner of Labor and holds office at the pleasure of the commissioner. The director has an office at the seat of government. The director shall appoint, subject to the Civil Service Law, such employees as may be necessary. [1995, c. 560, Pt. H, §7 (AMD); 1995, c. 560, Pt. H, §17 (AFF).]

SECTION HISTORY

1967, c. 476, §20 (AMD). 1969, c. 504, §42 (AMD). 1971, c. 620, §1 (AMD). 1973, c. 715, §1 (AMD). 1975, c. 59, §1 (AMD). 1975, c. 771, §269 (AMD). 1977, c. 674, §23 (RPR). 1977, c. 696, §203 (AMD). 1981, c. 168, §§5,26 (AMD). 1985, c. 785, §B115 (AMD). 1989, c. 410, §24 (AMD). 1995, c. 560, §H7 (AMD). 1995, c. 560, §H17 (AFF).



26 §42. Powers and duties

The bureau shall collect, assort and arrange statistical details relating to all departments of labor and industrial pursuits in the State; to trade unions and other labor organizations and their effect upon labor and capital; to the number and character of industrial accidents and their effect upon the injured, their dependent relatives and upon the general public; to other matters relating to the commercial, industrial, social, educational, moral and sanitary conditions prevailing within the State, including the names of firms, companies or corporations, where located, the kind of goods produced or manufactured, the time operated each year, the number of employees classified according to age and sex and the daily and average wages paid each employee; and the exploitation of such other subjects as will tend to promote the permanent prosperity of the industries of the State. The director is authorized and empowered, subject to the approval of the Governor, to accept from any other agency of government, individual, group or corporation such funds as may be available in carrying out this section, and meet such requirements with respect to the administration of such funds, not inconsistent with this section, as are required as conditions precedent to receiving such funds. An accounting of such funds and a report of the use to which they were put must be included in the biennial report to the Governor. Each agency of government shall cooperate fully with the bureau's efforts to compile labor and industrial statistics. The director shall cause to be enforced all laws regulating the employment of minors; all laws established for the protection of health, lives and limbs of operators in workshops and factories, on railroads and in other places; all laws regulating the payment of wages; and all laws enacted for the protection of the working classes. During an investigation to enforce those laws, the director may request records and other information relating to an employer's compliance with unemployment compensation and workers' compensation laws, including information needed to determine whether the employer has properly classified a worker as an independent contractor, and shall report suspected violations of those laws to the state or federal agency responsible for enforcing them. The director may adopt, in accordance with the Maine Administrative Procedure Act, rules regarding all such laws, except where this authority is granted to a board or commission. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. The director shall, on or before the first day of July, biennially, report to the Governor, and may make such suggestions and recommendations as the director may deem necessary for the information of the Legislature. The director may from time to time cause to be printed and distributed bulletins upon any subject that is of public interest and benefit to the State and may conduct a program of research, education and promotion to reduce industrial accidents. The director may review various data, such as workers' compensation records, as well as other information relating to any public or private employer's safety experience. When any individual public or private employer's safety experience causes the director to question seriously the safe working environment of that employer, the director may offer any safety education and consultation programs to that employer that may be beneficial in providing a safer work environment. If the employer refuses this assistance or is in serious noncompliance which may lead to injuries, or if serious threats to worker safety continue, then the director shall communicate concerns to appropriate agencies, such as the United States Occupational Safety and Health Administration. As used in this section, the term "noncompliance" means a lack of compliance with any applicable health and safety regulations of the United States Occupational Safety and Health Administration or other federal agencies. The bureau is responsible for the enforcement of indoor air quality and ventilation standards with respect to state-owned buildings and buildings leased by the State. The bureau shall enforce air quality standards in a manner to ensure that corrections to problems found in buildings be made over a reasonable period of time, using consent agreements and other approaches as necessary and reasonable. [1999, c. 649, §1 (AMD).]

The director may enter into reciprocal agreements with other states that maximize compliance with employment standards enforced by the director. [1993, c. 51, §1 (NEW).]

SECTION HISTORY

1971, c. 620, §13 (AMD). 1975, c. 771, §270 (AMD). 1977, c. 615, (AMD). 1987, c. 559, §B5 (AMD). 1987, c. 733, §5 (AMD). 1989, c. 502, §B24 (RPR). 1993, c. 51, §1 (AMD). 1997, c. 377, §1 (AMD). 1999, c. 649, §1 (AMD).



26 §42-A. Safety education and training programs

1. Department to establish programs. The department shall establish and supervise programs for the education and training of employers, owners, employees, educators and students in the recognition, avoidance and prevention of unsafe or unhealthful working conditions in employment. The department shall consult with and advise employers, owners, employees and organizations representing employers, owners and employees as to effective means of preventing occupational injuries and illnesses.

[ 1985, c. 372, Pt. A, §6 (NEW) .]

2. Safety education and training program functions. The functions of the safety education and training program shall include:

A. The development and application of a statewide safety education and training program to familiarize employers, supervisors, employees and union leaders with techniques of accident investigation and prevention, including education and training assistance to employers and employees under the chemical substance identification law in sections 1715 and 1720; [1987, c. 559, Pt. B, §6 (AMD).]

B. The development and utilization of consultative educational techniques to achieve long-range solutions to occupational safety and health problems; [1985, c. 372, Pt. A, §6 (NEW).]

C. The acquisition, development and distribution of occupational safety and health pamphlets, booklets, brochures and other appropriate safety and health media as may be useful to accomplish the objectives of this section; [1985, c. 372, Pt. A, §6 (NEW).]

D. The development and administration of a program for employers, with special emphasis on small business employers, providing technical and educational assistance on matters of occupational safety and health; [1985, c. 372, Pt. A, §6 (NEW).]

E. The development and implementation of a training and education program for department staff engaged in the administration and enforcement of this section; [1987, c. 782, §2 (AMD).]

E-1. The development and administration of programs to educate employers and employees regarding the Whistleblowers' Protection Act, chapter 7, subchapter V-B; [1991, c. 615, Pt. A, §18 (AMD).]

E-2. The support for the development of long-term strategies to improve occupational health and safety professional education and resources. The department may award contracts to public and private nonprofit organizations as seed money to develop programs that will serve this purpose and that will develop other funding sources in the future; and [1991, c. 615, Pt. A, §19 (NEW).]

F. The conduct of other activities as necessary for the implementation of an effective safety education and training program. [1985, c. 372, Pt. A, §6 (NEW).]

[ 1991, c. 615, Pt. A, §§18, 19 (AMD) .]

3. Programs provided upon request. The department shall provide safety training programs, upon request, for employees and employers. Priority for the development of safety training programs shall be in those occupations which pose the greatest hazard to the safety and health of employees.

[ 1985, c. 372, Pt. A, §6 (NEW) .]

4. Continuing research. The department may conduct continuing research into methods, means, operations, techniques, processes and practices necessary for improvement of occupational safety and health of employees.

[ 1985, c. 372, Pt. A, §6 (NEW) .]

5. Consulting services. The department shall, upon request, provide a full range of occupational safety and health consulting services to any employer or employee group. These consulting services may include providing employers or employees with information, advice and recommendations on maintaining safe employment or places of employment, and on applicable occupational safety and health standards, techniques, devices, methods, practices or programs.

[ 1985, c. 372, Pt. A, §6 (NEW) .]

6. Contract. The department may contract with others to perform these functions.

[ 1985, c. 372, Pt. A, §6 (NEW) .]

SECTION HISTORY

1985, c. 372, §A6 (NEW). 1987, c. 559, §B6 (AMD). 1987, c. 782, §§2,3 (AMD). 1991, c. 615, §§A18,19 (AMD).



26 §42-B. Bureau to furnish poster or notice outlining state labor laws

1. Bureau to furnish poster or notice. The bureau shall produce and furnish to employers posters or notices in printed form outlining state labor laws applicable to those employers and regulating:

A. Employment of minors; [2001, c. 242, §1 (NEW).]

B. Time of payment of wages; [2001, c. 242, §1 (NEW).]

C. Safety and health of employees; and [2001, c. 242, §1 (NEW).]

D. Family medical leave. [2001, c. 242, §1 (NEW).]

The posters or notices may also include such other laws as may be required or useful.

[ 2001, c. 242, §1 (NEW) .]

2. Notice of cause for termination. The bureau shall include in one of the posters or notices under subsection 1 the following information regarding at-will employment:

Under Maine law, an at-will employee may be terminated for any reason not specifically prohibited by law. In most instances, you are an at-will employee unless you are covered by a collective bargaining agreement or other contract that limits termination. If you have questions about at-will employment, contact your human resources department or the State Department of Labor, Bureau of Labor Standards.

The notice must be printed in bold type of at least 24 points.

[ 2003, c. 442, §1 (AMD) .]

3. Employer to post notice. An employer subject to the laws outlined in the printed poster or notice shall post and keep posted in a place accessible to the employer's employees a copy of the printed poster or notice furnished by the bureau. An employer who violates this section is subject to the penalties set forth in section 704.

[ 2001, c. 242, §1 (NEW) .]

SECTION HISTORY

2001, c. 242, §1 (NEW). 2003, c. 442, §1 (AMD).



26 §43. Facts and statistics; seal; testimony; sources confidential

The director may furnish a written or printed list of interrogatories for the purpose of gathering such facts and statistics as are contemplated, to any person, or the proper officer of any corporation operating within the State, and may require full and complete answers thereto under oath. The director shall have a seal, and may take and preserve testimony, issue subpoenas, administer oaths and examine witnesses under oath in all matters relating to the duties required of the bureau. Such testimony must be taken in some suitable place in the vicinity to which the testimony is applicable. Witnesses summoned and testifying before the director must be paid, from any funds at the disposal of the bureau, the same fees as witnesses before the Superior Court. In the report, except safety and health reports, names of individuals, firms or corporations supplying the information called for by this section may not be used unless by written permission, such information being confidential and not for the purpose of disclosing personal affairs. [2013, c. 473, §1 (AMD).]

SECTION HISTORY

1971, c. 620, §13 (AMD). 2013, c. 473, §1 (AMD).



26 §44. Right of access

The director as state factory inspector, and any authorized agent of the bureau, may enter any workplace as defined in section 1, provided by the State or by a state agency, county, municipal corporation, school district or other public corporation or political subdivision when the same are open or in operation, for the purpose of gathering facts and statistics under sections 42 to 44, and may examine the methods of protecting employees from danger, the safety and health of employees and sanitary conditions in and around such buildings and places, and may make a record of such inspection. Upon petition of the director, a Superior Court in the county in which any refusal to permit entry or fact gathering or inspection was alleged to have occurred may order appropriate injunctive relief against any person in charge of the workplace who refuses entry to the director or authorized agent of the bureau. [2015, c. 138, §2 (AMD).]

Each employer subject to this section shall make, keep and preserve, and make available to the director or the director's authorized agent, upon request, such records regarding the employer's activities relating to occupational safety and health as the director may prescribe by rule as necessary or appropriate for the enforcement of section 45 or any rule adopted pursuant to section 565 or for developing information regarding the causes and prevention of occupational accidents, diseases and illnesses. Any information obtained by the director must be obtained with a minimum burden upon employers, especially those employing a small work force. [2013, c. 473, §2 (AMD).]

The bureau shall also issue rules requiring that employers through posting of notices or other appropriate means keep their employees informed of their protections and obligations under this chapter and chapter 6, including the provisions of applicable standards. [2013, c. 473, §2 (AMD).]

SECTION HISTORY

1971, c. 620, §13 (AMD). 1975, c. 519, §4 (AMD). 2013, c. 473, §2 (AMD). 2015, c. 138, §2 (AMD).



26 §44-A. Walkaround inspections

A representative of the employer and an authorized employee representative shall be given an opportunity to accompany the director or his authorized agent during the physical inspection of the workplace of any employer, subject to this section, for the purpose of aiding such inspection. Where there is no authorized employee representative, the director or his authorized agent shall consult with a reasonable number of employees concerning matters of safety in the workplace. The employee representative shall not lose any privilege or compensation during or because of his attendance in any such inspection. [1975, c. 519, §5 (NEW).]

SECTION HISTORY

1975, c. 519, §5 (NEW).



26 §45. Notice of improper conditions

If, upon inspection, the director or any authorized agent of the bureau finds that an employer has violated a requirement of section 561-A or any rule adopted pursuant to section 565, the director or the authorized agent of the bureau shall immediately issue a citation to the employer. Each citation must be in writing and describe with particularity the nature of the violation, including a reference to the provision of this Title or the rules alleged to have been violated. In addition, the citation must fix a specific time for the abatement of the violation. [2013, c. 473, §3 (AMD).]

Each citation issued under this section, or a copy or copies, must be prominently posted at or near each place where a violation referred to in the citation occurred or existed. In addition, employees must have access to their toxic exposure records or records of employee observation of exposure monitoring and measuring. [2013, c. 473, §3 (AMD).]

SECTION HISTORY

1965, c. 200, §1 (AMD). 1967, c. 494, §21 (AMD). 1969, c. 122, (AMD). 1971, c. 446, §1 (RPR). 1971, c. 620, §13 (AMD). 1975, c. 519, §6 (RPR). 1979, c. 95, §1 (AMD). 2013, c. 473, §3 (AMD).



26 §45-A. Application of sections 44 and 45 (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 200, §2 (NEW). 1969, c. 274, §2 (AMD). 1975, c. 519, §7 (AMD). 1979, c. 197, §1 (RP).



26 §46. Failure to cooperate or comply

Whoever, being duly summoned under section 43, willfully neglects or refuses to attend, or refuses to answer any question propounded to him concerning the subject of such examination as provided in said section 43, or whoever, being furnished by the director with a written or printed list of interrogatories, neglects or refuses to answer and return the same under oath, shall be punished by a fine of not less than $25 nor more than $100, or by imprisonment for not more than 30 days, or by both. No witness shall be compelled to go outside the county in which he resides to testify. [1971, c. 620, §13 (AMD).]

Any employer who willfully or repeatedly violates any requirements of section 45 or any standard, rule or order promulgated pursuant to section 565 may be assessed a civil penalty of not more than $1,000 for each day during which such violation continues. [1975, c. 519, §8 (RPR).]

Any employer who has received a citation for a serious violation of the requirements of section 45 or of any standard, rule or order issued pursuant to section 565, shall be assessed a civil penalty of up to $1,000 for each such violation. [1975, c. 519, §8 (RPR).]

Any employer who has received a citation for a violation of the requirements of section 45 or of any standard, rule or order issued pursuant to section 565, and such violation is specifically determined not to be of a serious nature, may be assessed a civil penalty of up to $1,000 for each such violation. [1975, c. 519, §8 (RPR).]

Any employer who fails to correct a violation for which a citation has been issued under section 45 within the period permitted for its correction, which period shall not begin to run until the date of the final order of the board in the case of any review proceeding initiated by the employer in good faith and not solely for delay or avoidance of penalties, may be assessed a civil penalty of not more than $1,000 for each day during which such failure or violation continues. [1975, c. 519, §8 (RPR).]

Any employer who willfully or repeatedly violates any standard, rule or order promulgated pursuant to section 565, and that violation is specifically determined to be a serious violation, shall, upon conviction, be punished by a fine of not more than $10,000 or by imprisonment for not more than 6 months, or by both; except that if the conviction is for a violation committed after a first conviction of such person, punishment shall be by a fine of not more than $20,000, or by imprisonment for not more than one year, or by both. [1983, c. 296, (AMD).]

Any person who gives advance notice of any inspection to be conducted pursuant to this chapter without authority from the director shall, upon conviction, be punished by a penalty of not less than $500 nor more than $1,000, or by imprisonment for not more than 6 months, or by both. [1975, c. 519, §8 (RPR).]

Any employer who violates any of the posting requirements, as prescribed in section 45, shall be assessed a penalty of not more than $1,000 for each violation. [1975, c. 519, §8 (RPR).]

Civil penalties owed under this chapter shall be paid to the director for deposit with the Treasurer of State, and may be recovered in a civil action in the name of the State brought in the Superior Court of the county where the violation is alleged to have occurred or where the employer has its principal office. Interest shall accrue on such penalties at the rate of 1 1/2% per month except that the interest shall be suspended during the pendency of an appeal. [1975, c. 519, §8 (RPR).]

For purposes of this section, a serious violation shall be deemed to exist in a place of employment if there is a substantial probability that death or serious physical harm could result from a condition which exists or from one or more practices, means, methods, operations or processes which have been adopted or are in use in such place of employment, unless the employer did not, and could not with the exercise of reasonable diligence, know of the presence of the violation. [1975, c. 519, §8 (RPR).]

SECTION HISTORY

1971, c. 620, §13 (AMD). 1975, c. 519, §8 (AMD). 1983, c. 296, (AMD).



26 §47. Municipal officers to furnish information

All state, county, city and town officers are directed to furnish the director, upon his request, such statistical or other information contemplated by sections 42 to 45 as shall be in their possession as such officers. [1971, c. 620, §13 (AMD).]

SECTION HISTORY

1971, c. 620, §13 (AMD).



26 §48. Reports

All reports to the Bureau of Labor Standards involving deaths, injuries and occupational diseases shall be available to the injured employee, his survivors or representatives upon written request and upon payment of reasonable cost for the copies. [1981, c. 168, §6 (AMD).]

SECTION HISTORY

1973, c. 418, (NEW). 1975, c. 59, §2 (AMD). 1981, c. 168, §6 (AMD).



26 §49. Imminent danger

A Superior Court in the county in which the imminent danger is alleged to exist shall have jurisdiction, upon petition of the director, to restrain any conditions or practices in any place of employment subject to section 45 which are such that a danger exists which will reasonably be expected to cause death or serious physical harm immediately or before the imminence of such danger can be eliminated through the enforcement procedures otherwise provided by this chapter. [1975, c. 519, §9 (NEW).]

SECTION HISTORY

1975, c. 519, §9 (NEW).



26 §50. Inspections in response to complaint

Any employee or a representative of an employee of the State, a state agency, county, municipal corporation, school district or other public corporation or political subdivision who believes that a violation of an occupational safety or health standard exists that threatens physical harm or that an imminent danger exists may request an inspection by giving notice to the director or his authorized agent of such violation or danger. Except in cases of imminent danger, any such notice shall be in writing, shall set forth with reasonable particularity the grounds for the notice, shall be signed by the employee or his representative and a copy shall be provided the employer or his agent no later than the time of the inspection, except that, upon the request of the person giving such notice, his name and the names of individual employees referred to therein shall not appear in such copy or upon any record published, released or made available in any other respect. If upon the receipt of such notification, the director or his authorized agent determines that there are reasonable grounds to believe that such violation or danger exists, he shall make a special inspection as soon as practicable to determine if such violation or danger exists. If the director or his authorized agent determines that there are no reasonable grounds to believe that a violation or danger exists, he shall notify the employee or representative of the employee in writing of such determination. [1975, c. 519, §10 (NEW).]

SECTION HISTORY

1975, c. 519, §10 (NEW). 1979, c. 95, §2 (AMD).



26 §51. Commission on Safety and Health in the Maine Workplace (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §B7 (NEW). 1991, c. 93, §2 (AMD). 1999, c. 162, §1 (AMD). 2003, c. 673, §Q1 (AMD). 2007, c. 395, §29 (RP).



26 §52. Liens

1. Form; effect. Upon the failure of an employer to pay the amount assessed for unpaid wages or severance pay pursuant to chapters 7 and 15, the director may file in the registry of deeds of any county a certificate stating the name of the employer; the employer's address; the amount of unpaid wages or severance pay; and either that the time permitted for an appeal has expired without the appeal having been taken or that delay will jeopardize collection. When the certificate is duly filed and recorded, the amount of the assessment is a lien upon the entire interest of the employer, legal or equitable, in any real or tangible personal property situated within the jurisdiction of the office in which that certificate was filed. A lien obtained in this manner is a lien for unpaid wages or severance pay and the priority of the lien is governed by the laws of this State. The lien is subordinate to any real estate mortgage previously recorded as required by law. A lien for unpaid wages or severance pay is not valid against one who purchases personal property from the employer in the usual course of business, in good faith and without actual notice of the lien. The lien may be enforced against any real or personal property by a civil action in the name of the director. The director shall discharge any such lien upon receiving, from any employer against whose property a lien certificate has been filed, a good and sufficient bond with sureties conditioned upon the payment of the amount of unpaid wages or severance pay as finally determined together with any additional amount that may have become due or may have accrued under this chapter and costs of court, if any.

The remedies in this subsection are in addition to all other remedies.

[ 1999, c. 28, §1 (NEW) .]

2. Filing lien. Certificates of liens for unpaid wages or severance pay, or certificates discharging the liens prepared in accordance with this section, must be received, recorded and indexed by registrars of deeds in the same manner as similar instruments are recorded and indexed. The fee to be paid by the director for recording each certificate is the usual and customary fee, which need not be prepaid. This recording fee along with all other filing fees is the liability of the employer and must be assessed as part of the lien pursuant to subsection 1.

[ 1999, c. 28, §1 (NEW) .]

3. Enforcement of lien. After any assessment has become final and rights of appeal exhausted or lost by virtue of failure to exercise those rights, any property, real or personal, upon which a lien has been claimed under this chapter may be sold after due notice in conformity with the laws applicable to sales of real or personal property on executions issued in personal actions. In connection with such sales, the director has the same rights, privileges, duties and responsibilities as one in whose favor an execution is issued.

[ 1999, c. 28, §1 (NEW) .]

SECTION HISTORY

1999, c. 28, §1 (NEW).



26 §53. Additional penalties

In addition to any penalties provided in chapter 7, subchapters I to IV, the director may assess a forfeiture against any employer, officer, agent or other person who violates any provision of chapter 7, subchapters I to IV for each violation of those subchapters. The forfeiture may not exceed $1,000 or the amount provided in law or rule as a penalty for the specific violation, whichever is less. The Attorney General, upon complaint of the director, shall institute a civil action to recover the forfeiture. Any amount recovered must be deposited with the Treasurer of State. The director shall adopt rules to govern the administration of the civil money forfeiture provisions. The rules must include a right of appeal by the employer and a range of monetary assessments with consideration given to the size of the employer's business, the good faith of the employer, the gravity of the violation and the history of previous violations. The rules adopted pursuant to this section are major substantive rules pursuant to Title 5, chapter 375, subchapter II-A. [1999, c. 181, §1 (NEW).]

SECTION HISTORY

1999, c. 181, §1 (NEW).






Chapter 4: OCCUPATIONAL HEALTH AND SAFETY

26 §61. Safety Education and Training Fund

1. Fund established. To accomplish the objectives outlined in section 42-A, there is established in the State Treasury a special fund, known as the Safety Education and Training Fund. The safety fund shall be administered by the commissioner. The department shall have authority over the safety fund and may do all things necessary or convenient in the administration of the safety fund and shall formulate and adopt rules, pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, governing its administration and maintenance, and perform all other functions which the laws of this State specifically authorize or which are necessary or appropriate. All money and securities in the safety fund shall be held in trust by the Treasurer of State for the purpose of funding the safety education and training program under section 42-A and shall not be money or property for the general use of the State. The fund shall not lapse. The Treasurer of State shall notify the commissioner and the Legislature of interest credited and the balance of the safety fund as of June 30th of each year.

[ 1985, c. 372, Pt. A, §7 (NEW) .]

1-A. Bureau of Insurance report. On or before July 1st of each year, the Bureau of Insurance shall provide to the commissioner the amounts of actual losses, excluding medical payments, paid by each workers' compensation individual self-insurer and workers' compensation group self-insurer during the previous calendar year.

[ 1997, c. 126, §6 (NEW) .]

2. Source of funds. The commissioner or the commissioner's designee shall annually assess a levy based on actual annual workers' compensation paid losses, excluding medical payments, paid in the most recent calendar year for which data is available by employers under former Title 39, the Workers' Compensation Act or Title 39-A, Part 1, the Maine Workers' Compensation Act of 1992. As soon as practicable after July 1st of each year, the commissioner or the commissioner's designee shall assess upon and collect from each insurance carrier licensed to do workers' compensation business in the State, and each group and individual self-insured employer authorized to make workers' compensation payments directly to their employees, a sum equal to that proportion of the current fiscal year's appropriation, exclusive of any federal funds, for the safety education and training program that the total workers' compensation benefits, exclusive of medical payments, paid by each licensed carrier or each group or individual self-insured employer, bear to the total of the benefits paid by all licensed carriers, and group and individual self-insured employers during the most recent calendar year for which data is available, except that the total amount levied annually may not exceed 1% of the total of the compensation benefits paid by all licensed carriers, and group and individual self-insured employers during the most recent calendar year for which data is available. A licensed carrier or group or individual self-insured must be assessed based on all benefits paid, exclusive of medical payments, during any year for which the carrier was licensed or the group or individual self-insured employer was authorized to make workers' compensation payments directly to their employees for any portion of the year.

[ 2013, c. 467, §2 (AMD) .]

3. Notice of assessments. The Commissioner of Labor or the commissioner's designee shall send notice of the assessments by certified mail to each licensed carrier and each group or individual self-insured employer. Payment of assessments must be received in an office of the Department of Labor designated by the commissioner before a date specified in the notice, but not more than 90 days after the date of the mailing. The department may, through the rules governing this section, assess penalties for late payment. Such penalties may not exceed 6% per year.

[ 1993, c. 52, §2 (AMD) .]

4. Assessments constitute element of loss. The levy assessment constitutes an element of loss for the purpose of establishing rates for workers' compensation insurance. Funds derived from this levy must be deposited in the safety fund and must be appropriated by the Legislature for the operation of this program.

[ 1993, c. 52, §2 (AMD) .]

5. Violations. Any insurance company, group self-insured association or self-insured employer subject to this section that willfully fails to pay an assessment in accordance with this section commits a civil violation for which a forfeiture of not more than $500 may be adjudged for each day payment is not made following the due date.

[ 1993, c. 52, §3 (NEW) .]

SECTION HISTORY

1985, c. 372, §A7 (NEW). 1985, c. 819, §C5 (AMD). 1987, c. 559, §B8 (AMD). 1987, c. 660, §2 (AMD). 1991, c. 885, §E34 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 52, §§1-3 (AMD). 1997, c. 126, §6 (AMD). 1999, c. 57, §B5 (AMD). 2013, c. 467, §2 (AMD).



26 §62. Occupational Safety Loan Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A7 (NEW). 1991, c. 9, §HH (AMD). 1991, c. 885, §E35 (AMD). 1991, c. 885, §E47 (AFF). 2001, c. 398, §§B1,2 (AMD). 2003, c. 451, §O1 (AMD). 2003, c. 673, §Q2 (RP).



26 §63. Occupational safety loans (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A7 (NEW). 1987, c. 559, §§B9-B11 (AMD). 1989, c. 483, §§A35,A36 (AMD). 1991, c. 93, §§3,4 (AMD). 2001, c. 398, §§B3-5 (AMD). 2003, c. 451, §§O2,3 (AMD). 2003, c. 673, §Q3 (RP).



26 §64. Coverage

1. Application of chapter. This chapter applies to all employers, employees and places of employment in the State except employees of the Federal Government.

[ 1985, c. 372, Pt. A, §7 (NEW) .]

2. Construction. Nothing in this chapter may be construed to supersede or in any manner affect any workers' compensation law or to enlarge, diminish or affect in any manner common law or statutory rights, duties or liabilities of employers or employees under any law with respect to injuries, diseases or death of employees arising out of and in the course of employment.

[ 1985, c. 372, Pt. A, §7 (NEW) .]

SECTION HISTORY

1985, c. 372, §A7 (NEW).






Chapter 5: HEALTH AND SAFETY REGULATIONS

Subchapter 1: BEDDING AND UPHOLSTERED FURNITURE

Article 1: GENERAL PROVISIONS

26 §81. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 106, §1 (AMD). 1971, c. 620, §13 (AMD). 1975, c. 59, §3 (AMD). 1981, c. 168, §7 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §82. Administration and enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1975, c. 36, (AMD). 1977, c. 694, §441 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §83. Proceeds payable into the General Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 149, §1 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §84. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).






Article 2: ADMINISTRATION AND OPERATION

26 §111. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 149, §2 (RPR). 1971, c. 620, §13 (AMD). 1973, c. 555, §1 (AMD). 1985, c. 168, (AMD). 1991, c. 528, §K1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §K1 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §111-A. Issuance of certificate of registration and appeal procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 149, §3 (NEW). 1971, c. 620, §13 (AMD). 1977, c. 694, §442 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §112. Articles to be tagged (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 138, (AMD). 1969, c. 149, §4 (AMD). 1971, c. 620, §13 (AMD). 1975, c. 623, §36 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §113. Sterilization (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 106, §2 (AMD). 1965, c. 290, (AMD). 1965, c. 513, §45 (RPR). 1969, c. 149, §5 (AMD). 1971, c. 620, §13 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §114. Permits (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 149, §6 (AMD). 1971, c. 620, §13 (AMD). 1977, c. 694, §443 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §115. Requirement of certificate of registration for sale (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 149, §7 (NEW). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).









Subchapter 1-A: STUFFED TOYS

Article 1: GENERAL PROVISIONS

26 §121. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 106, §3 (NEW). 1967, c. 74, §1 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §122. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 106, §3 (NEW). 1967, c. 74, §2 (AMD). 1971, c. 620, §13 (AMD). 1975, c. 59, §3 (AMD). RR 1995, c. 2, §59 (COR). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §123. Administration and rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 106, §3 (NEW). 1967, c. 74, §3 (AMD). 1971, c. 620, §13 (AMD). 1977, c. 694, §444 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §124. Proceeds payable into General Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 106, §3 (NEW). 1969, c. 77, (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §125. Violation; suspension and confiscation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 106, §3 (NEW). 1967, c. 74, §4 (AMD). 1971, c. 620, §13 (AMD). 1977, c. 694, §445 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §126. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 106, §3 (NEW). 1967, c. 74, §5 (AMD). 1971, c. 620, §13 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).






Article 2: ADMINISTRATION AND OPERATION

26 §131. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 106, §3 (NEW). 1967, c. 74, §6 (AMD). 1971, c. 620, §13 (AMD). 1973, c. 555, §2 (AMD). 1991, c. 528, §K2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §K2 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §132. Issuance of certificate of registration and appeal procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 106, §3 (NEW). 1967, c. 74, §7 (AMD). 1971, c. 620, §13 (AMD). 1977, c. 694, §446 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §133. Material and processed material (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 106, §3 (NEW). 1967, c. 74, §8 (AMD). 1971, c. 620, §13 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §134. Requirement of certificate of registration for sale (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 106, §3 (NEW). 1967, c. 74, §9 (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).



26 §135. Articles to be tagged (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 176, (NEW). 1975, c. 623, §§36-A (AMD). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).









Subchapter 1-B: FLAMMABLE FABRICS

26 §136. Liaison for Federal Flammable Fabrics Act (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 336, (NEW). RR 1995, c. 2, §60 (COR). 1999, c. 731, §K3 (AFF). 1999, c. 731, §K1 (RP).






Subchapter 2: BOILERS AND PRESSURE VESSELS

Article 1: GENERAL PROVISIONS

26 §141. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §15 (AMD). 1971, c. 620, §13 (AMD). 1973, c. 33, §1 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §142. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 55, (AMD). 1973, c. 33, §2 (AMD). 1973, c. 452, §2 (AMD). 1973, c. 669, §1 (AMD). 1973, c. 788, §115 (AMD). 1975, c. 623, §37 (AMD). 1989, c. 483, §A37 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §143. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 452, §3 (AMD). 1981, c. 698, §114 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).






Article 2: ADMINISTRATION

26 §171. Board of Boiler Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1975, c. 771, §271 (AMD). 1983, c. 347, §1 (AMD). 1983, c. 812, §155 (AMD). 1989, c. 410, §25 (AMD). 1989, c. 503, §B108 (AMD). 1989, c. 878, §A68 (RPR). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §172. Expenses of board members (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 812, §156 (RPR). 1983, c. 862, §74 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §173. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 51, §§1,2 (AMD). 1973, c. 33, §§3,4 (AMD). 1977, c. 694, §447 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §174. Installation of new boilers and pressure vessels (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 51, §3 (AMD). 1973, c. 33, §5 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §175. Chief and deputy inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1975, c. 771, §272 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §176. Deputy and authorized inspectors to be examined (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1977, c. 694, §§448,448-A (AMD). 1989, c. 502, §A104 (AMD). 1989, c. 590, §1 (AMD). 1989, c. 878, §A69 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §177. Chief and deputy inspectors to furnish bond (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §178. Stationary steam engineers and boiler operators (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 447, §1 (NEW). 1973, c. 452, §1 (RPR). 1973, c. 669, §2 (AMD). 1973, c. 788, §§116,117 (AMD). 1977, c. 694, §§449,450 (AMD). 1981, c. 90, §§1,2 (AMD). 1981, c. 348, §§1-5 (AMD). 1989, c. 483, §A38 (AMD). 1989, c. 590, §2 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).






Article 3: MANAGEMENT AND OPERATION

26 §211. Heating plants (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 51, §4 (AMD). 1981, c. 90, §3 (RP).



26 §212. Welding on boilers; certificates for welders (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 345, §1 (AMD). 1977, c. 694, §451 (AMD). 1981, c. 90, §4 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §213. Operation of condemned vessels (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 33, §6 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §214. Condemned vessels stamped (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1973, c. 33, §7 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §215. Registration; stamping (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1973, c. 33, §8 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §216. Examination by municipal officers; certificate; filing (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 90, §5 (RP).



26 §217. Duty of municipal officers when notice of incompetent operator received (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 90, §5 (RP).



26 §218. Attendants for power boilers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 347, §2 (NEW). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).






Article 4: INSPECTIONS

26 §241. Certificate required (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 51, §5 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §242. Temporary certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §243. Insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 345, §2 (AMD). 1971, c. 620, §13 (AMD). 1989, c. 483, §A39 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §244. Inspection required; certificates issued (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 211, §1 (AMD). P&SL 1971, c. 179, §F1 (AMD). 1971, c. 620, §13 (AMD). 1973, c. 34, §§1-3 (AMD). 1977, c. 694, §452 (RPR). 1989, c. 590, §3 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §245. Inspection charge (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 211, §2 (AMD). 1971, c. 620, §13 (AMD). 1977, c. 149, (AMD). 1989, c. 590, §4 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §246. Powers of chief inspector (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 51, §6 (AMD). 1977, c. 694, §453 (AMD). 1989, c. 483, §A40 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).



26 §247. Authorized inspectors; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 51, §7 (AMD). 1971, c. 620, §13 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H8 (RP).









Subchapter 2-A: VIDEO DISPLAY TERMINAL OPERATORS

26 §251. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 512, (NEW).]

1. Bureau. "Bureau" means the Department of Labor, Bureau of Labor Standards.

[ 1989, c. 512, (NEW) .]

2. Employ. "Employ" means to employ or permit to work.

[ 1989, c. 512, (NEW) .]

3. Employee. "Employee" means any person engaged to work on a steady or regular basis as an operator by an employer located or doing business in the State.

[ 1989, c. 512, (NEW) .]

4. Employer. "Employer" means any person, partnership, firm, association or corporation, public or private, that uses 2 or more terminals at one location within the State. The term "employer" includes, but is not limited to:

A. Any person, partnership, firm, association or corporation acting in the interest of any employer, directly or indirectly; and [1989, c. 512, (NEW).]

B. The State, in its capacity as an employer. [1989, c. 512, (NEW).]

[ 1991, c. 305, §1 (AMD); 1991, c. 305, §3 (AFF) .]

5. Operator. "Operator" means any employee whose primary task is to operate a terminal for more than 4 consecutive hours, exclusive of breaks, on a daily basis.

[ 1989, c. 512, (NEW) .]

6. Terminal. "Terminal" means any electronic video screen data presentation machine, commonly called video display terminals, VDTs or cathode-ray tubes, CRTs. The term does not apply to television or oscilloscope screens, cash registers or memory typewriters.

[ 1989, c. 512, (NEW) .]

SECTION HISTORY

1989, c. 512, (NEW). 1991, c. 305, §1 (AMD). 1991, c. 305, §3 (AFF).



26 §252. Education and training

Every employer shall establish an education and training program for all operators as provided in this section. [1989, c. 512, (NEW).]

1. Requirements. An employer's education and training program must be provided both orally and in writing, except that an employer that uses fewer than 5 terminals at one location may provide the education and training program in writing only. The program must include, at a minimum:

A. Notification of the rights and duties created under this subchapter by posting in a prominent location in the workplace a copy of this subchapter and a written notice that explains these rights and duties in plain language; [1989, c. 512, (NEW).]

B. An explanation or description of the proper use of terminals and the protective measures that the operator may take to avoid or minimize symptoms or conditions that may result from extended or improper use of terminals; and [1989, c. 512, (NEW).]

C. Instruction related to the importance of maintaining proper posture during terminal operation and a description of methods to achieve and maintain this posture, including the use of any adjustable work station equipment used by the operator. [1989, c. 512, (NEW).]

[ 1991, c. 305, §2 (AMD); 1991, c. 305, §3 (AFF) .]

2. Literature; clearinghouse. The bureau shall recommend to employers, for use in education and training programs, occupational safety literature that provides appropriate, current and pertinent data on terminal use. The bureau shall also serve as a clearinghouse for information regarding workplace safety and health relative to the use of terminals.

[ 1989, c. 512, (NEW) .]

3. Training schedule. Employers shall provide current operators with this education and training program within 6 months after the effective date of this section and annually thereafter. Beginning 6 months after the effective date of this section, employers shall provide all new operators with the education and training program within the first month of employment as operators.

[ 1989, c. 512, (NEW) .]

SECTION HISTORY

1989, c. 512, (NEW). 1991, c. 305, §2 (AMD). 1991, c. 305, §3 (AFF).






Subchapter 3: COMPRESSED AIR WORK

Article 1: GENERAL PROVISIONS

26 §271. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1981, c. 15, §1 (RP).



26 §272. Applicable sections of labor law posted (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1981, c. 15, §1 (RP).



26 §273. Regulations suspended or modified (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1977, c. 694, §454 (AMD). 1981, c. 15, §1 (RP).



26 §274. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1981, c. 15, §1 (RP).






Article 2: SUPERVISION AND CONTROL

26 §301. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 15, §1 (RP).



26 §302. Notice to bureau (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1981, c. 15, §1 (RP).



26 §303. Representative of employer to be present at work (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 15, §1 (RP).



26 §304. Daily inspection of all apparatus (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 15, §1 (RP).



26 §305. Daily inspection report to bureau (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1981, c. 15, §1 (RP).



26 §306. Fire prevention (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1981, c. 15, §1 (RP).



26 §307. Records to be kept (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 15, §1 (RP).






Article 3: OPERATING CONDITIONS

26 §331. Temperature, lighting and sanitation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 15, §1 (RP).



26 §332. Compression plants (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 15, §1 (RP).



26 §333. Air supply; communications (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 15, §1 (RP).



26 §334. Shafts; locks (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 15, §1 (RP).



26 §335. Travel on inclines or shaft (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 15, §1 (RP).



26 §336. Caissons braced (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 15, §1 (RP).



26 §337. Medical regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1981, c. 15, §1 (RP).



26 §338. Explosives (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1981, c. 15, §1 (RP).



26 §339. Signal codes (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 15, §1 (RP).



26 §340. Pressure, shifts and intervals (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 15, §1 (RP).



26 §341. Decompression (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 15, §1 (RP).



26 §342. -- lock (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 15, §1 (RP).



26 §343. Recording gauge (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 15, §1 (RP).









Subchapter 3-A: SANITATION ON RAILROAD PROPERTY

26 §351. Rules

The Commissioner of Labor shall adopt rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, relating to sanitation on railroad property as it affects the safety and health of railroad employees, including, but not limited to, enginemen, trainmen, yardmen, maintenance-of-way employees, clerical employees, carmen and enginehouse employees. [1987, c. 594, §1 (NEW).]

SECTION HISTORY

1987, c. 594, §1 (NEW).



26 §352. Scope

This subchapter applies to locomotives and caboose cars and other rolling stock, including camp cars and any other work area in which sanitation is not governed by a federal agency or another state agency. It does not apply to locomotives used only in yard switching service. [1987, c. 594, §1 (NEW).]

SECTION HISTORY

1987, c. 594, §1 (NEW).



26 §353. Inspections

For the purposes of this subchapter, the Commissioner of Labor or the commissioner's designee may, at any reasonable time and upon presentation of appropriate identification, enter and inspect a workplace. [1987, c. 594, §1 (NEW).]

SECTION HISTORY

1987, c. 594, §1 (NEW).



26 §354. Prohibition; penalty

A person who violates any rule that is adopted by the commissioner under this subchapter shall be subject to a civil forfeiture not to exceed $1,000 for each violation. Each day of violation shall constitute a separate violation. [1987, c. 594, §1 (NEW).]

SECTION HISTORY

1987, c. 594, §1 (NEW).






Subchapter 4: CONSTRUCTION SAFETY RULES AND REGULATIONS

26 §371. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 302, (AMD). 1971, c. 620, §13 (AMD). 1975, c. 519, §11 (RP).



26 §372. Establishment of board; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1975, c. 519, §11 (RP).



26 §373. Powers and duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 519, §11 (RP).



26 §373-A. Enforcement generally (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 446, §2 (NEW). 1971, c. 620, §13 (AMD). 1975, c. 519, §11 (RP).



26 §374. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 446, §3 (RPR). 1971, c. 620, §13 (AMD). 1975, c. 519, §11 (RP).






Subchapter 5: ELEVATOR OPERATORS

Article 1: GENERAL PROVISIONS

26 §401. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 82, (AMD). 1967, c. 208, (AMD). 1971, c. 110, §§1-3 (AMD). 1977, c. 543, §3 (RP).



26 §402. Retroactive effect (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 44, (AMD). 1977, c. 543, §3 (RP).



26 §403. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1977, c. 543, §3 (RP).






Article 2: ADMINISTRATION AND OPERATION

26 §431. Board of Elevator Rules and Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §16 (AMD). 1971, c. 620, §13 (AMD). 1973, c. 47, §§1-3 (AMD). 1973, c. 788, §118 (AMD). 1975, c. 771, §§273-275 (AMD). 1977, c. 543, §3 (RP).



26 §432. Powers and duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §3 (RP).



26 §433. Appointment of inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1975, c. 771, §276 (AMD). 1977, c. 543, §3 (RP).



26 §434. Examination of inspectors; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1977, c. 543, §3 (RP).



26 §435. Certificates of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 14, (AMD). 1977, c. 543, §3 (RP).



26 §436. Notice to commissioner of accidents (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §3 (RP).



26 §437. Examination of accidents by director (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1977, c. 543, §3 (RP).



26 §438. Employment of minors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §3 (RP).



26 §439. Elevator mechanics; license; definition (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 312, §1 (NEW). 1977, c. 543, §3 (RP).



26 §440. Issuance; qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 312, §1 (NEW). 1971, c. 620, §13 (AMD). 1975, c. 286, (AMD). 1977, c. 543, §3 (RP).



26 §441. Examination; applications; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 312, §1 (NEW). 1971, c. 620, §13 (AMD). 1977, c. 543, §3 (RP).



26 §442. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 312, §1 (NEW). 1977, c. 543, §3 (RP).






Article 3: INSPECTIONS

26 §461. Inspection of elevators (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 313, §1 (AMD). 1971, c. 110, §4 (AMD). 1971, c. 179, §F2 (AMD). 1977, c. 89, §1 (AMD). 1977, c. 543, §3 (RP).



26 §462. Condemned conveyances not to be operated (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §3 (RP).



26 §463. Certificate required (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §3 (RP).



26 §464. Installation of new elevators; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 313, §2 (AMD). 1969, c. 100, (AMD). 1973, c. 683, (AMD). 1977, c. 89, §2 (AMD). 1977, c. 543, §3 (RP).



26 §465. Insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §3 (RP).



26 §466. Reports by state and authorized elevator inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §3 (RP).



26 §467. Powers of director and supervising inspector (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1977, c. 543, §3 (RP).









Subchapter 5-A: ELEVATORS AND TRAMWAYS

26 §471. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §472. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1981, c. 168, §26 (AMD). 1981, c. 564, §1 (AMD). 1983, c. 119, §1 (AMD). 1985, c. 246, §1 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §473. Retroactive effect (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §474. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1977, c. 694, §455 (RPR). 1985, c. 310, (AMD). 1989, c. 483, §A41 (AMD). 1989, c. 590, §5 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §475. Board of Elevator and Tramway Safety (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1981, c. 168, §26 (AMD). 1983, c. 812, §157 (AMD). 1985, c. 246, §2 (AMD). 1989, c. 410, §26 (AMD). 1993, c. 708, §J8 (AMD). 1995, c. 560, §F14 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §476. Powers and duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1977, c. 694, §456 (AMD). 1995, c. 354, §1 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §477. Appointment of state inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §478. Examination of elevator inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1995, c. 354, §2 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §479. Licensed tramway inspector (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1989, c. 590, §6 (AMD). 1995, c. 354, §3 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §480. Revocation of tramway or elevator inspector's license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1977, c. 694, §457 (AMD). 1995, c. 354, §4 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §481. Notice to director of accidents (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1977, c. 694, §458 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §482. Examination of accidents by the director (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §483. Employment of minors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1981, c. 564, §2 (RP).



26 §484. Elevator mechanics; license; definition (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1981, c. 564, §3 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §485. Issuance; qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §485-A. Inspector endorsement to elevator mechanic's license (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 354, §5 (NEW). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §486. Examination; applications; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1989, c. 590, §7 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §487. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §488. Skiers' and tramway passengers' responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1977, c. 608, §2 (AMD). 1979, c. 514, §3 (AMD). 1995, c. 472, §1 (RPR). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §489. Duties of skiers and tramway passengers; acts prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1979, c. 514, §§4,5 (AMD). 1983, c. 119, §§2-4 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §489-A. Hang-gliding (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 514, §6 (NEW). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §490. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1983, c. 119, §5 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §490-A. Inspection of elevators and tramways (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1977, c. 694, §459 (AMD). 1981, c. 564, §§4,5 (AMD). 1989, c. 590, §8 (AMD). 1995, c. 354, §6 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §490-B. Condemned conveyances not to be operated (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §490-C. Certificate required (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §490-D. Installation of new elevators and tramways; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1981, c. 564, §6 (AMD). 1989, c. 590, §9 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §490-E. Inspection fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1981, c. 564, §7 (AMD). 1989, c. 590, §10 (AMD). 1995, c. 354, §7 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §490-F. Reports by inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1995, c. 354, §8 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).



26 §490-G. Powers of director and supervising inspector (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 543, §4 (NEW). 1977, c. 694, §460 (AMD). 1989, c. 483, §A42 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 560, §H9 (RP).






Subchapter 6: PACKING OF FISH AND FISH PRODUCTS

Article 1: GENERAL PROVISIONS

26 §491. Legislative finding (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 176, (RP).



26 §492. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 176, (RP).



26 §493. Employers' records (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 176, (RP).



26 §494. Civil actions by employees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 176, (RP).



26 §495. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 176, (RP).






Article 2: ADMINISTRATION AND OPERATION

26 §521. Employment of women and minors (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 176, (RP).



26 §522. Powers of commissioner and inspector (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 176, (RP).



26 §523. Investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 176, (RP).



26 §524. Compliance by employers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 176, (RP).



26 §525. Court proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 176, (RP).






Article 3: WAGE BOARDS

26 §551. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 176, (RP).



26 §552. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 176, (RP).



26 §553. Assistance of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 176, (RP).



26 §554. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 176, (RP).



26 §555. -- Publication and service (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 176, (RP).












Chapter 6: OCCUPATIONAL SAFETY RULES AND REGULATIONS BOARD

Subchapter 1: GENERAL PROVISIONS

26 §561. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 454, (NEW). 2013, c. 473, §4 (RP).



26 §561-A. General duties

1. Employer duties. An employer has the following duties.

A. An employer shall furnish to each employee employment and a place of employment that are free from recognized hazards that are causing or are likely to cause death or serious physical harm to the employee. [2013, c. 473, §5 (NEW).]

B. An employer shall comply with occupational safety and health rules adopted under this chapter. [2013, c. 473, §5 (NEW).]

[ 2013, c. 473, §5 (NEW) .]

2. Employee duties. An employee shall comply with occupational safety and health rules and all rules adopted under this chapter that are applicable to the employee's own actions and conduct.

[ 2013, c. 473, §5 (NEW) .]

SECTION HISTORY

2013, c. 473, §5 (NEW).



26 §562. Coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 454, (NEW). 1975, c. 519, §12 (RP).



26 §563. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1975, c. 519, §13 (RPR).]

1. Approved. "Approved" means as approved by the Board of Occupational Safety and Health.

[ 1975, c. 519, §13 (RPR) .]

2. Board. "Board" means the Board of Occupational Safety and Health.

[ 1975, c. 519, §13 (RPR) .]

3. Bureau. "Bureau" means the Bureau of Labor Standards.

[ 1989, c. 502, Pt. C, §9 (AMD) .]

4. Director. "Director" means the Director of the Bureau of Labor Standards.

[ 1989, c. 502, Pt. C, §10 (AMD) .]

5. Employ. "Employ" means employ, suffer or permit to work.

[ 1975, c. 519, §13 (RPR) .]

6. Employee. "Employee" means any person, including a minor whether lawfully or unlawfully employed, who is employed or permitted to work by the State, a state agency, county, municipal corporation, school district or other public corporation or political subdivision.

[ 1975, c. 519, §13 (RPR) .]

7. Employer. "Employer" shall mean the State, state agency, county, municipal corporation, school district or other political corporation or political subdivisions having employees.

[ 1979, c. 197, §2 (NEW) .]

SECTION HISTORY

1969, c. 454, (NEW). 1971, c. 620, §13 (AMD). 1975, c. 519, §13 (RPR). 1975, c. 717, §§2,3 (AMD). 1979, c. 197, §2 (AMD). 1989, c. 502, §§C9,C10 (AMD).



26 §564. Establishment of board; purpose

The Board of Occupational Safety and Health as established by Title 5, section 12004-G, subsection 24, shall consist of 10 members of which 9 shall be appointed by the Governor. Of the 9 appointed members of the board, 3 shall represent employers; 3 shall represent employees; one shall represent an insurance company licensed to insure workers' compensation within the State and 2 shall represent the public. The 10th member of the board shall be the director. Of the 3 employer members, one shall represent state agencies, one shall represent counties within the State and one shall represent municipalities within the State. Of the 3 employee members, one shall represent state employees, one shall represent county employees and one shall represent municipal employees. [1989, c. 502, Pt. A, §105 (AMD).]

The term of office for the appointed members shall be 4 years. In the first appointment, 3 shall be appointed for a term of 2 years, 3 shall be appointed for a term of 3 years and 3 shall be appointed for a term of 4 years. The chairman shall be elected biennially by the members of the board. Each member shall hold office until his successor is duly appointed and qualified. [1975, c. 519, §14 (AMD).]

In case of a vacancy in board membership, the Governor shall appoint a member of the proper classification to fill the unexpired term of the absent member. [1975, c. 771, §278 (AMD).]

The board shall meet at least twice yearly at the seat of government or any other place designated by the chair. [1989, c. 410, §27 (AMD).]

The 9 appointed members of the board shall be compensated according to the provisions of Title 5, chapter 379. The chairman of the board shall approve and countersign all vouchers for expenditures under this section. [1983, c. 812, §159 (AMD).]

SECTION HISTORY

1969, c. 454, (NEW). 1971, c. 620, §13 (AMD). 1975, c. 59, §3 (AMD). 1975, c. 519, §14 (AMD). 1975, c. 771, §§277,278 (AMD). 1983, c. 812, §§158,159 (AMD). 1989, c. 410, §27 (AMD). 1989, c. 502, §A105 (AMD).



26 §565. Powers and duties of board

The board shall formulate and adopt reasonable rules, pursuant to Title 5, chapter 375, subchapter II, for safe and healthful working conditions, including rules requiring the use of personal protective equipment, monitoring and record keeping. The rules so formulated shall at a minimum conform to federal standards of occupational safety and health, so that the state program can be federally approved as a public employee only occupational safety and health program. These rules shall not become effective sooner than 90 days after the date of adoption and promulgation. [1989, c. 712, (AMD).]

SECTION HISTORY

1969, c. 454, (NEW). 1975, c. 519, §15 (AMD). 1977, c. 694, §461 (AMD). 1989, c. 712, (AMD).



26 §565-A. Air quality and ventilation; evaluation of buildings; standards

1. Advise and propose standards. The board shall work with the Bureau of General Services with respect to evaluation of indoor air quality and ventilation in public school buildings and buildings occupied by state employees and the preparation of the report pursuant to Title 5, section 1742, subsection 24, paragraph A.

A. The board may advise the Bureau of General Services and propose for consideration by the bureau air quality and ventilation standards that are more stringent than the minimum standards as defined in Title 5, section 1742, subsection 24. [2011, c. 691, Pt. B, §25 (AMD).]

[ 2011, c. 691, Pt. B, §25 (AMD) .]

SECTION HISTORY

1987, c. 733, §6 (NEW). 1991, c. 181, §3 (AMD). 2011, c. 691, Pt. B, §25 (AMD).



26 §565-B. Safety and health of students in public educational facilities

The board shall formulate and adopt reasonable rules to ensure safe and healthful conditions for students in public educational facilities. The rules must address safety and health hazards created by the use of or exposure to equipment or material or the exposure to other conditions within the educational facility that minors would be prohibited from using or being exposed to in a work environment. The rules may include, but are not limited to, regulations of equipment, material and conditions found in vocational or technical education, scientific laboratories and shop class. [2001, c. 397, §1 (NEW).]

The bureau shall enforce rules adopted under this section. The bureau may provide the same technical assistance to the governing boards of public educational facilities as it provides to employers pursuant to section 42-A and any other provision of this Title. Public educational facilities are subject to the same rights of access and the governing boards of such facilities are subject to the same penalties as employers pursuant to chapter 3. [2001, c. 397, §1 (NEW).]

Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 397, §1 (NEW).]

SECTION HISTORY

2001, c. 397, §1 (NEW).



26 §566. Enforcement

The bureau shall inspect and enforce the rules and regulations. [1971, c. 620, §13 (AMD).]

SECTION HISTORY

1969, c. 454, (NEW). 1971, c. 620, §13 (AMD).



26 §567. Enforcement generally (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 454, (NEW). 1971, c. 446, §4 (AMD). 1971, c. 620, §13 (AMD). 1975, c. 519, §16 (RP).



26 §568. Appeals

Any person aggrieved by an order or act of the director or of an inspector of the bureau or wishing to contest any citation or penalty issued under sections 45 and 46 may, within 15 working days after notice thereof, appeal from the order, act, citation or penalty to the board, which shall hold a hearing pursuant to Title 5, section 9051 et seq., and the board shall, after the hearing, issue an appropriate order either approving, disapproving or modifying the order, act, citation or penalty. [1977, c. 694, §462 (RPR).]

Any such order of the board or any rule or regulation formulated by the board shall be subject to review by the Superior Court, pursuant to Title 5, section 8058 or section 11001 et seq. [1977, c. 694, §462 (RPR).]

SECTION HISTORY

1969, c. 454, (NEW). 1971, c. 620, §13 (AMD). 1975, c. 519, §17 (AMD). 1977, c. 694, §462 (RPR).



26 §569. Rules

The rules of the bureau must, at a minimum, conform to the standards of the federal Occupational Safety and Health Administration. If a rule adopted by the bureau conflicts with the rule of another state agency with regard to occupational safety and health standards, including conflicts of rules regarding employee health exposure, the bureau rule supersedes the other state agency rule. [2013, c. 473, §6 (NEW).]

SECTION HISTORY

1969, c. 454, (NEW). 1969, c. 554, §2 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 78, §163 (AMD). 1977, c. 694, §463 (AMD). 1979, c. 127, §158 (RPR). 1979, c. 541, §A169 (AMD). 1995, c. 560, §H10 (AMD). 1995, c. 560, §H17 (AFF). 2003, c. 689, §B6 (REV). 2013, c. 70, Pt. B, §4 (AMD). 2013, c. 473, §6 (RPR).



26 §570. Discrimination

A person may not discharge or in any manner discriminate against an employee because that employee has filed any complaint concerning an alleged occupational safety or health hazard or has testified or is about to testify in any proceeding relating to employee safety and health or because of the exercise by the employee on behalf of the employee or others of any right under this chapter. [2013, c. 473, §7 (AMD).]

Any employee who believes that the employee has been discharged or otherwise discriminated against by any person in violation of this section may, within 30 days after the alleged violation occurs, file a complaint with the director, alleging discrimination. Upon receipt of the complaint, the director shall conduct an investigation as the director determines is appropriate. If upon investigation the director determines that the provisions of this chapter have been violated, the director shall bring an action in the Superior Court in the county in which the alleged violation occurred. In any action, the Superior Court has jurisdiction, for cause shown, to restrain violations of this section and order all appropriate relief, including rehiring or reinstatement of the employee to the employee's former position with back pay. [2013, c. 473, §7 (AMD).]

Within 90 days of the receipt of a complaint filed under this section, the director shall notify the complainant of the director's determination. [2013, c. 473, §7 (AMD).]

SECTION HISTORY

1979, c. 95, §3 (NEW). 2013, c. 473, §7 (AMD).



26 §571. Variance

Any affected employer may apply to the director for order for a variance from a standard promulgated under this chapter. Affected employees shall be given notice of each application and an opportunity to participate in a hearing. The director shall issue the order if he determines on the record, after a hearing and, where appropriate, an inspection, that the proponent of a variance has demonstrated by a preponderance of the evidence that the conditions, practices, means, methods, operations or processes used or proposed to be used by an employer will provide employment and places of his employment to his employees which are as safe and healthful as those which would prevail if he complied with the standard. Such an order may be summarily revoked by the director on his own motion or modified or revoked by the director upon application by an employer or employee in the manner prescribed for its issuance. [1981, c. 15, §2 (NEW).]

Any person aggrieved by an order of the director may appeal, at any time, from the order to the board under the process established in section 568. [1981, c. 15, §2 (NEW).]

SECTION HISTORY

1981, c. 15, §2 (NEW).






Subchapter 2: OCCUPATIONAL SAFETY AND HEALTH OF FARM WORKERS

26 §580. Standards

It is declared the public policy of the State of Maine that all workers engaged in agricultural labor in the State shall be protected from hazards to their safety or health and that working conditions shall be maintained that will be reasonably free of hazards to their safety and health. [1971, c. 446, §5 (NEW).]

SECTION HISTORY

1971, c. 446, §5 (NEW).



26 §581. Administration and enforcement

To implement section 580 in workplaces provided by the State, state agency, county, municipal corporation, school district or other public corporation or political subdivision, the Occupational Safety Rules and Regulations Board shall formulate and adopt pursuant to Title 5, section 8051 et seq., reasonable rules and regulations pursuant to this chapter and the bureau shall inspect and enforce the rules and regulations. The Commissioner of Agriculture, Conservation and Forestry shall have the authority to adopt, pursuant to Title 5, section 8051 et seq., administer and enforce standards, rules and regulations to implement section 580 in all other workplaces. [1981, c. 15, §3 (RPR); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1971, c. 446, §5 (NEW). 1977, c. 694, §464 (AMD). 1981, c. 15, §3 (RPR). 2011, c. 657, Pt. W, §6 (REV).






Subchapter 3: HOUSING STANDARDS FOR AGRICULTURAL LABOR

26 §585. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 387, §2 (NEW).]

1. Agricultural labor. "Agricultural labor" means agricultural labor as defined in the Employment Security Law, chapter 13.

[ 1997, c. 387, §2 (NEW) .]

2. Owner. An agricultural employer is an "owner" of a housing facility or real property if that employer has a legal or equitable interest in the housing facility or real property.

[ 1997, c. 387, §2 (NEW) .]

3. Control. An agricultural employer is in "control" of a housing facility or real property, regardless of the location of that facility, if the employer is in charge of or has the power or authority to oversee, manage, superintend or administer the housing facility or real property either personally or through an authorized agent or employee, irrespective of whether compensation is paid for engaging in any of those capacities.

[ 1997, c. 387, §2 (NEW) .]

4. Facility. "Facility" means a structure, trailer or vehicle, or 2 or more contiguous or grouped structures, trailers or vehicles, together with the land appurtenant.

[ 1997, c. 387, §2 (NEW) .]

SECTION HISTORY

1997, c. 387, §2 (NEW).



26 §586. Agricultural labor housing standards

The bureau shall adopt rules for the protection of the health, safety and welfare of the agricultural laborers and their families who occupy housing provided, owned or controlled by their employers. These rules apply only to housing facilities of employers of agricultural labor who provide housing to more than 5 employees and whose minimum housing habitability standards are not already established under the regulations on housing promulgated by the United States Department of Labor, Occupational Safety and Health Administration under the federal Migrant and Seasonal Agricultural Worker Protection Act, 29 United States Code, Sections 1801 et seq. The rules adopted under this subchapter must be identical to the federal housing habitability regulations promulgated to protect seasonal and migrant workers under the authority of the federal Migrant and Seasonal Agricultural Worker Protection Act. Rules adopted pursuant to this subchapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 387, §2 (NEW).]

SECTION HISTORY

1997, c. 387, §2 (NEW).



26 §587. Inspections

The bureau may inspect housing facilities subject to this subchapter in accordance with this section. [1997, c. 387, §2 (NEW).]

1. Right of entry. Without an administrative inspection warrant, any duly designated officer of the bureau may enter a housing facility subject to this chapter at any reasonable time in order to determine compliance with this chapter and any rules in force pursuant to this chapter. No such entry and inspection may be made without the permission of one or more occupants of the facility unless a search warrant is obtained authorizing entry and inspection. If the housing facility is unoccupied, permission of the owner is required before entry and inspection unless a search warrant is obtained.

[ 1997, c. 387, §2 (NEW) .]

2. Technical assistance. Upon the written request of the bureau, the Department of Health and Human Services, Division of Health Engineering shall provide any technical services that may be required by the bureau to assist with inspections and enforcement of this subchapter.

[ 1997, c. 387, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

3. Municipal inspections. The bureau may rely on inspections performed by the municipality only to the extent that the municipality has adopted a rule, regulation, ordinance or other code of standard that is at least as stringent as the bureau's rule on that subject. The bureau may rely on municipal inspections only if the inspector is properly licensed or certified by the State to make such inspections.

[ 1997, c. 387, §2 (NEW) .]

SECTION HISTORY

1997, c. 387, §2 (NEW). 2003, c. 689, §B6 (REV).



26 §588. Penalties and enforcement

Actions to enforce this subchapter may be brought in accordance with this section. [1997, c. 387, §2 (NEW).]

1. Civil violation. An employer who violates this subchapter or the rules adopted under this subchapter commits a civil violation for which a forfeiture of not less than $100 nor more than $1,000 for each violation, payable to the State, may be adjudged. Each day that the violation remains uncorrected following notice to the employer may be counted as a separate offense. The bureau may direct an employer to correct any violations in a manner and within a time frame that the bureau determines appropriate to ensure compliance with the rules or to protect the public health. Failure to correct violations within a time frame established by the bureau constitutes a separate finable offense. In the event of any violation of this subchapter, the Attorney General may seek to enjoin further violation, in addition to any other remedy.

[ 1997, c. 387, §2 (NEW) .]

2. Private right of action. A civil action may be brought against an employer of agricultural labor by any person aggrieved by a violation of this chapter or rules adopted under this subchapter. If the court finds that the employer violated this subchapter or a rule adopted under this subchapter, it may award damages of not less than $100 nor more than $500 per plaintiff per violation, except that multiple infractions of a single rule under this subchapter constitute only one violation for the purposes of determining the amount of damages due a single plaintiff. In determining the amount of damages to be awarded, the court is authorized to consider whether an attempt was made to resolve the issues in dispute before resort to litigation.

[ 1997, c. 387, §2 (NEW) .]

SECTION HISTORY

1997, c. 387, §2 (NEW).



26 §589. Exemption

This subchapter does not apply to a person who, in the ordinary course of that person's business, regularly provides housing to the general public on a commercial basis and who provides to any agricultural laborer similar housing on the same or comparable terms and conditions as provided to the general public. Agricultural labor housing may not be brought within this exception simply by offering lodging to the general public. [1997, c. 387, §2 (NEW).]

SECTION HISTORY

1997, c. 387, §2 (NEW).









Chapter 7: EMPLOYMENT PRACTICES

Subchapter 1: CONDITIONS FOR EMPLOYMENT

26 §591. Examination; definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings: [1985, c. 112, §1 (AMD).]

1. Employee. "Employee" means every person who may be permitted, required or directed by any employer in consideration of direct or indirect gain or profit, to engage in any employment;

[ 1985, c. 112, §1 (AMD) .]

2. Employer. "Employer" means an individual, partnership, association, corporation, legal representative, trustee, receiver, trustee in bankruptcy and any common carrier by rail, motor, water, air or express company doing business in or operating within the State; and

[ 2011, c. 643, §3 (AMD); 2011, c. 643, §14 (AFF) .]

3. Independent contractor. "Independent contractor" means an individual who qualifies as an independent contractor under section 1043, subsection 11, paragraph E.

[ 2011, c. 643, §4 (NEW); 2011, c. 643, §14 (AFF) .]

SECTION HISTORY

1985, c. 112, §1 (AMD). 2011, c. 643, §§3, 4 (AMD). 2011, c. 643, §14 (AFF).



26 §591-A. Employee misclassification

An employer that intentionally or knowingly misclassifies an employee as an independent contractor commits a civil violation for which a fine of not less than $2,000 and not more than $10,000 per violation may be adjudged. [2011, c. 643, §5 (NEW); 2011, c. 643, §14 (AFF).]

A determination of misclassification of a worker as an independent contractor may result in the assessment of penalties under section 1051, 1082 or 1225 or Title 39-A, section 105-A or 324. [2011, c. 643, §5 (NEW); 2011, c. 643, §14 (AFF).]

SECTION HISTORY

2011, c. 643, §5 (NEW). 2011, c. 643, §14 (AFF).



26 §592. Charge by employer prohibited

No employer may require any employee or accepted applicant for employment to bear the medical expense of an examination when that examination is ordered or required by the employer. No employer may require any employee or accepted applicant for employment to bear the expense of an eye examination ordered or required by the employer that is performed by a person licensed to perform the examinations, except that if an employer orders or requires the eye examination to be performed by a specific type of eye care provider, or specific provider, the employer must pay for the examination only when performed by that specific type of eye care provider or specific provider. An employer may pay for an examination under this section directly or through group health insurance coverage of the employee or may pay in another manner, as long as the employee is not required to bear the expense of that examination, including but not limited to any copayments or other out-of-pocket expenses. Any employer who violates this section commits a civil violation for which a forfeiture not to exceed $50 for each and every violation may be adjudged. It is the duty of the director to enforce this section. Notwithstanding section 591, subsection 2, for the purposes of this section, the term "employer" includes the State, a county, a municipality, a quasi-municipal corporation or any other public employer. For the purposes of this section, the term "accepted applicant" means an applicant who has been offered a job by the employer. [2013, c. 363, §1 (AMD).]

SECTION HISTORY

1971, c. 620, §13 (AMD). 1985, c. 112, §2 (AMD). 1989, c. 535, (AMD). 2013, c. 363, §1 (AMD).



26 §593. Textile piecework

1. Posting of specifications. The occupiers or managers of every textile factory shall post in every room where employees work by piece rate, in legible writing or printing, and in sufficient numbers to be easily accessible to such employees, specifications of the character of each kind of work to be done by them and the rate of compensation, whether paid by the pound or by the pick as registered by the pick clock on each loom. Such specifications in the case of weaving rooms must state the intended and maximum length of a cut or piece, the count per inch of reed and the number of picks per inch, width of loom and width of cloth woven in the loom, and each warp must bear a designating ticket or mark of identification.

[ 2003, c. 452, Pt. O, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Pick clocks. In mills operating looms engaged in the weaving of cloth or other textiles where weavers are not paid on a per hour or day basis, pick clocks must be placed on each loom in operation, and each weaver must be paid according to the number of picks registered on the pick clock.

[ 2003, c. 452, Pt. O, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not more than $50 may be adjudged. [2003, c. 452, Pt. O, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this section after having previously violated this section commits a civil violation for which a fine of not more than $100 may be adjudged. [2003, c. 452, Pt. O, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A person who violates this section after having previously violated this section 2 or more times commits a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. O, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. O, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Application. This section does not apply to so-called gang looms or the weaving of carpets or elastic webbing.

[ 2003, c. 452, Pt. O, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §O1 (RPR).



26 §594. Charge by an employer for an application for employment

It is unlawful for an employer to assess a fee or charge a prospective employee in any fashion for requesting, submitting, filing or completing an application for employment with that employer. Any employer who violates this section shall be liable to a penalty of not more than $500 for each violation. It is the duty of the director to enforce this section. [1983, c. 627, (NEW).]

SECTION HISTORY

1983, c. 627, (NEW).



26 §595. Hiring of workers during a labor dispute

1. Legislative findings. The Legislature finds that:

A. The practice of receiving applicants for employment, conducting interviews of job applicants or performing medical examinations of job applicants at the worksite of an employer who is currently engaged in a labor dispute with his employees tends to incite violence by bringing individuals who may be considered as replacements for workers to the physical focus of the labor dispute and by encouraging a direct confrontation between these individuals and the prior employees; and [1987, c. 558, §1 (NEW).]

B. The presence of persons carrying dangerous weapons near sites where applications for positions with an employer involved in a labor dispute are being accepted or where interviews of those job applicants are being conducted or medical examinations of those applicants are being performed creates an unacceptable risk of violence; and [1987, c. 558, §1 (NEW).]

C. The public safety requires the regulation of these practices to reduce the likelihood of violence. [1987, c. 558, §1 (NEW).]

[ 1987, c. 558, §1 (NEW) .]

2. Purpose. The purpose of this section is to reduce the potential for violence during labor disputes by prohibiting certain provocative acts and imposing penalties for failure to obey this section.

[ 1987, c. 558, §1 (NEW) .]

3. Receiving job applicants at worksite prohibited. No employer may perform any of the following acts at any of that employer's plants, facilities, places of business or worksites where a labor dispute, strike or lockout involving the employees of that employer is in progress:

A. Receiving persons for the purpose of soliciting or receiving applications for employment with the employer; [1987, c. 558, §1 (NEW).]

B. Conducting or having conducted interviews of applicants for employment with the employer; or [1987, c. 558, §1 (NEW).]

C. Performing or having performed medical examinations of applicants for employment with the employer. [1987, c. 558, §1 (NEW).]

Any employer who violates this subsection is subject to a civil penalty not to exceed $10,000 for each day the violation continues, payable to the State, to be recovered in a civil action. Upon request, any court of competent jurisdiction shall also enjoin the violation under section 5.

The Attorney General, the Commissioner of Labor or any employee, employees or bargaining agent of employees involved in the labor dispute may file a civil action to enforce this subsection.

[ 1987, c. 558, §1 (NEW) .]

4. Hiring off-site permitted. An employer involved in a labor dispute, strike or lockout may perform hiring activities prohibited under subsection 3 at any site other than his customary plants, facilities, places of business or worksites where a labor dispute, strike or lockout involving the employees of that employer is in progress.

A. The employer must notify the law enforcement agencies of the county and municipality in which these activities will be conducted at least 10 days before commencing hiring activities. [1987, c. 558, §1 (NEW).]

B. No employee of the employer conducting hiring activities under this subsection and who is involved in the labor dispute, strike or lockout may picket, congregate or in any way protest the hiring activity of the employer within 200 feet of the building or structure at which such activities are taking place. Violation of this paragraph is a Class E crime. [1987, c. 558, §1 (NEW).]

[ 1987, c. 558, §1 (NEW) .]

5. Dangerous weapons prohibited. It is a Class D crime for any person, including, but not limited to, security guards and persons involved in a labor dispute, strike or lockout, to be armed with a dangerous weapon, as defined in Title 17-A, section 2, subsection 9, at a site where applications for employment with an employer involved in a labor dispute, strike or lockout are being received or where interviews of those job applicants are being conducted or where medical examinations of those job applicants are being performed.

A. A person holding a valid permit to carry a concealed handgun is not exempt from this subsection. [2013, c. 424, Pt. A, §14 (AMD).]

B. A security guard is exempt from this subsection to the extent that federal laws or rules required the security guard to be armed with a dangerous weapon at such a site. [1987, c. 558, §1 (NEW).]

C. A public law enforcement officer is exempt from this subsection while on active duty in the public service. [1987, c. 558, §1 (NEW).]

D. A security guard employed by an employer involved in a labor dispute, strike or lockout may be present at the location where applications for employment with the employer will be accepted, interviews of those applicants conducted or medical examinations of those applicants performed to the extent permitted under Title 32, chapter 93. Nothing in this section may be construed to extend or limit in any way the restrictions placed upon the location of private security guards under Title 32, chapter 93. [1987, c. 558, §1 (NEW).]

[ 2013, c. 424, Pt. A, §14 (AMD) .]

SECTION HISTORY

1987, c. 558, §1 (NEW). 2013, c. 424, Pt. A, §14 (AMD).



26 §596. Recall period

An employee who is temporarily laid off by an employer for over 6 weeks and who is placed on a "recall" or "spare" list by that employer for the purpose of being recalled to work shall have 7 days from receiving notice of a recall to work in which to respond to the notice without discrimination on subsequent recalls by the employer. [1989, c. 460, (NEW).]

1. Effect of exercising option. No employer may remove an employee from a "recall" or "spare" list solely because the employee chooses to exercise the 7-day option under this section. No employer may discriminate against an employee in subsequent recalls to work solely because the employee chooses to exercise the 7-day option under this section.

[ 1989, c. 460, (NEW) .]

2. Limitations. Nothing in this section may be construed to:

A. Prevent an employer from offering recall to another employee on the "recall" or "spare" list in the place of an employee who is contacted earlier but who chooses to exercise the 7-day option under this section; [1989, c. 460, (NEW).]

B. Require an employer to hold a position or an offer of recall open for an employee who exercises the 7-day option under this section; or [1989, c. 460, (NEW).]

C. Require an employee to wait 7 days before returning to work after receiving a recall notice. [1989, c. 460, (NEW).]

[ 1989, c. 460, (NEW) .]

SECTION HISTORY

1989, c. 460, (NEW).



26 §597. Conditions of employment

An employer or an agent of an employer may not require, as a condition of employment, that any employee or prospective employee refrain from using tobacco products outside the course of that employment or otherwise discriminate against any person with respect to the person's compensation, terms, conditions or privileges of employment for using tobacco products outside the course of employment as long as the employee complies with any workplace policy concerning use of tobacco. [1991, c. 366, (NEW).]

SECTION HISTORY

1991, c. 366, (NEW).



26 §598. Employment reference immunity

An employer who discloses information about a former employee's job performance or work record to a prospective employer is presumed to be acting in good faith and, unless lack of good faith is shown by clear and convincing evidence, is immune from civil liability for such disclosure or its consequences. Clear and convincing evidence of lack of good faith means evidence that clearly shows the knowing disclosure, with malicious intent, of false or deliberately misleading information. This section is supplemental to and not in derogation of any claims available to the former employee that exist under state law and any protections that are already afforded employers under state law. [1995, c. 335, §1 (NEW).]

SECTION HISTORY

1995, c. 335, §1 (NEW).



26 §599. Broadcasting industry contract

1. Definition. As used in this section, unless the context otherwise indicates, "broadcasting industry contract" means an employment contract between a person and a legal entity that owns one or more television stations or networks or one or more radio stations or networks.

[ 2003, c. 225, §1 (AMD) .]

2. Presumed unreasonable. A broadcasting industry contract provision that requires an employee or prospective employee to refrain from obtaining employment in a specified geographic area for a specified period of time following expiration of the contract or upon termination of employment without fault of the employee is presumed to be unreasonable.

[ 1999, c. 406, §1 (NEW) .]

SECTION HISTORY

1999, c. 406, §1 (NEW). 2003, c. 225, §1 (AMD).



26 §600. Concealed firearms in vehicles

1. Firearms in vehicles. An employer or an agent of an employer may not prohibit an employee who has a valid permit to carry a concealed firearm under Title 25, chapter 252 from keeping a firearm in the employee's vehicle as long as the vehicle is locked and the firearm is not visible. This subsection applies to the State as an employer when a state employee's vehicle is on property owned or leased by the State. This subsection does not authorize an employee or state employee to carry a firearm in a place where carrying a firearm is prohibited by law. For purposes of this section, "state employee" means an employee of the State within the executive branch, the legislative branch or the judicial branch performing services within the scope of that employee's employment.

[ 2011, c. 537, §1 (AMD) .]

2. Immunity from liability. An employer or an agent of an employer may not be held liable in any civil action for damages, injury or death resulting from or arising out of another person's actions involving a firearm or ammunition transported or stored pursuant to this section, including, but not limited to, the theft of a firearm from an employee's vehicle, unless the employer or an agent of the employer intentionally solicited or procured the other person's injurious actions. Nothing in this section affects provisions in the Maine Workers' Compensation Act of 1992.

[ 2011, c. 393, §1 (NEW) .]

SECTION HISTORY

2011, c. 393, §1 (NEW). 2011, c. 537, §1 (AMD).






Subchapter 1-A: HOURS OF EMPLOYMENT

26 §601. Rest breaks

In the absence of a collective bargaining agreement or other written employer-employee agreement providing otherwise, an employee, as defined in section 663, may be employed or permitted to work for no more than 6 consecutive hours at one time unless he is given the opportunity to take at least 30 consecutive minutes of rest time, except in cases of emergency in which there is danger to property, life, public safety or public health. This rest time may be used by the employee as a mealtime. [1985, c. 212, (NEW).]

1. Small business. This section does not apply to any place of employment where:

A. Fewer than 3 employees are on duty at any one time; and [1985, c. 212, (NEW).]

B. The nature of the work done by the employees allows them frequent breaks during their work day. [1985, c. 212, (NEW).]

[ 1985, c. 212, (NEW) .]

SECTION HISTORY

1985, c. 212, (NEW).



26 §602. Enforcement and penalty

The following provisions govern the enforcement of this subchapter. [1985, c. 212, (NEW).]

1. Violation. Any employer who violates this subchapter commits a civil violation for which a forfeiture of not less than $100 nor more than $500 for each violation may be adjudged.

[ 1985, c. 212, (NEW) .]

2. Discharge or discrimination. Any employer who discharges or in any other manner discriminates against any employee because the employee makes a complaint to the director, the district attorney or the Attorney General concerning a violation of this subchapter, commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 1985, c. 212, (NEW) .]

3. Injunction. If any provision of this subchapter is violated, the Attorney General may seek an injunction in the Superior Court to enjoin any further violations or to compel the reinstatement of an employee discharged or discriminated against as described in subsection 2.

[ 1985, c. 212, (NEW) .]

SECTION HISTORY

1985, c. 212, (NEW).



26 §603. Limits on mandatory overtime

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Employer" means all private and public employers, including the State and political subdivisions of the State. [1999, c. 750, §1 (NEW).]

B. "Overtime" means the hours worked in excess of 40 hours in a calendar week. [1999, c. 750, §1 (NEW).]

[ 1999, c. 750, §1 (NEW) .]

2. Limits on mandatory overtime. An employer may not require an employee to work more than 80 hours of overtime in any consecutive 2-week period.

[ 1999, c. 750, §1 (NEW) .]

3. Exceptions. This section does not apply to:

A. Work performed in response to an emergency declared by the Governor under the laws of the State; [1999, c. 750, §1 (NEW).]

B. An employee who performs essential services for the public. For purposes of this paragraph, "essential services" means those services that are basic or indispensable and are provided to the public as a whole, including, but not limited to, utility service, snowplowing, road maintenance and telecommunications service; [1999, c. 750, §1 (NEW).]

C. An employee whose work is necessary to protect the public health or safety, when the excess overtime is required outside the normal course of business; [1999, c. 750, §1 (NEW).]

D. An individual exempt from the definition of employee in section 663, subsection 3, paragraph A, C, F, G, I or J; [2007, c. 640, §1 (AMD).]

E. A salaried employee who works in a bona fide executive capacity and whose regular compensation, when converted to an annual rate, exceeds 3000 times the State's minimum hourly wage; [1999, c. 750, §1 (NEW).]

F. An employee of a seasonal employer. For purposes of this paragraph, "seasonal employer" means an employer in an industry that operates in a regularly recurring period or periods of less than 26 weeks in a calendar year; [1999, c. 750, §1 (NEW).]

G. A medical intern or resident engaged in a graduate educational program approved by the Accreditation Council on Graduate Medical Education, the American Board of Medical Specialties or the American Osteopathic Association at a health care facility. For purposes of this paragraph, "health care facility" has the same meaning as in Title 22, section 8702, subsection 4; or [1999, c. 750, §1 (NEW).]

H. An employee who works for an employer who shuts down an operation for annual maintenance or work performed in the construction, rebuilding, maintenance or repair of production machinery and equipment, including machine start-ups and shutdowns related to such activity. This exception applies to contractors of the employer that are providing services related to the activities in this paragraph. It does not apply to other operations not involved in the work stated in this paragraph. Notwithstanding this paragraph, a worker may not be required to work beyond the limits prescribed in subsection 2 for more than 4 consecutive weeks. [1999, c. 750, §1 (NEW).]

[ 2007, c. 640, §1 (AMD) .]

4. Lower limit by agreement. Employers and employees may agree to limit mandatory overtime to fewer hours than provided for in this section.

[ 1999, c. 750, §1 (NEW) .]

5. Exception for nurse. Notwithstanding subsection 2, a nurse may not be disciplined for refusing to work more than 12 consecutive hours. A nurse may be disciplined for refusing mandatory overtime in the case of an unforeseen emergent circumstance when overtime is required as a last resort to ensure patient safety. Any nurse who is mandated to work more than 12 consecutive hours, as permitted by this section, must be allowed at least 10 consecutive hours of off-duty time immediately following the worked overtime.

This subsection does not apply to overtime for performance of services described in subsection 3, paragraph A or C.

[ 2001, c. 401, §1 (NEW) .]

SECTION HISTORY

1999, c. 750, §1 (NEW). 2001, c. 401, §1 (AMD). 2007, c. 640, §1 (AMD).



26 §604. Nursing mothers in the workplace

An employer, as defined in section 603, subsection 1, paragraph A, shall provide adequate unpaid break time or permit an employee to use paid break time or meal time each day to express breast milk for her nursing child for up to 3 years following childbirth. The employer shall make reasonable efforts to provide a clean room or other location, other than a bathroom, where an employee may express breast milk in privacy. An employer may not discriminate in any way against an employee who chooses to express breast milk in the workplace. [2009, c. 84, §1 (NEW).]

SECTION HISTORY

2009, c. 84, §1 (NEW).






Subchapter 1-B: EMPLOYMENT AGENCIES

26 §611. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1985, c. 623, §1 (NEW).]

1. Employment agency. "Employment agency" means any person who conducts a full-time or part-time service for the purpose of procuring or attempting to procure permanent or temporary employment or engagement for persons seeking employment or engagement, or for giving information about where employment or engagement may be procured when a fee paid by the employee is charged for that service. Employment agencies do not include teachers' agencies, nurses' associations, charitable institutions, arrangers of employment for seamen and professional or occupational associations which serve only their own membership and which charge only a nominal fee, and persons employed by a public or private nonprofit agency.

[ 1985, c. 623, §1 (NEW) .]

SECTION HISTORY

1985, c. 623, §1 (NEW).



26 §612. Fees charged to applicants for employment; receipt

1. Placement fee. The placement fee charged to an applicant for employment by an employment agency shall not exceed the equivalent of the first full week's gross wages. This fee shall be in full compensation for all services of the employment agency. If for any reason employment terminates in less than one month, the fee shall be adjusted so as not to exceed 10% of the wages earned.

[ 1985, c. 623, §1 (NEW) .]

2. Terms of payment of fee for placement. If the placement fee charged to an applicant for employment is paid weekly, 1/8 of the fee shall be paid each week for the first 8 weeks of employment; if paid semi-monthly, each payment shall be 1/4 of the total fee; and if paid monthly, each payment shall be 1/2 of the total fee.

[ 1985, c. 623, §1 (NEW) .]

3. Receipt given to an applicant for employment. Every employment agency shall give to each applicant for employment, from whom a fee or other consideration is received, a receipt which must show the name of the applicant for employment, the amount of the fee, any balance due, the date, name or nature of the employment or situation procured and the name and address of the employer.

[ 1985, c. 623, §1 (NEW) .]

SECTION HISTORY

1985, c. 623, §1 (NEW).



26 §612-A. Municipal licensing

This subchapter may not be construed to prevent a municipality from acting under its home rule authority granted by Title 30-A, section 3001 and by the Constitution of Maine, Article VIII, Part Second, to license or regulate the business of employment agencies or to require a bond. [1991, c. 824, Pt. A, §55 (AMD).]

SECTION HISTORY

1987, c. 583, §2 (NEW). 1991, c. 824, §A55 (AMD).



26 §613. Enforcement penalty

1. Violation. Any employment agency which violates this subchapter commits a civil violation for which a forfeiture of not less than $100 nor more than $500 for each violation may be adjudged.

[ 1985, c. 623, §1 (NEW) .]

2. Civil action. An action may be brought by the injured party, the Attorney General, the Department of Labor or any municipality which has issued a license to the employment agency in accordance with section 612-A.

[ 1987, c. 583, §3 (AMD) .]

SECTION HISTORY

1985, c. 623, §1 (NEW). 1987, c. 583, §3 (AMD).






Subchapter 1-C: EMPLOYEE SOCIAL MEDIA PRIVACY

26 §615. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 343, Pt. B, §1 (NEW).]

1. Applicant. "Applicant" means an applicant for employment.

[ 2015, c. 343, Pt. B, §1 (NEW) .]

2. Employee. "Employee" means an individual who provides services or labor for an employer for wages or other remuneration.

[ 2015, c. 343, Pt. B, §1 (NEW) .]

3. Employer. "Employer" means a person in this State who employs individuals and includes the State and political subdivisions of the State. "Employer" includes a person acting in the interest of an employer directly or indirectly.

[ 2015, c. 343, Pt. B, §1 (NEW) .]

4. Social media account. "Social media account" means an account with an electronic medium or service through which users create, share and view user-generated content including but not limited to videos, still photographs, blogs, video blogs, podcasts, instant and text messages, e-mail, online service accounts and Internet website profiles and locations. "Social media account" does not include an account opened at an employer's behest or provided by an employer or intended to be used primarily on behalf of an employer.

[ 2015, c. 343, Pt. B, §1 (NEW) .]

SECTION HISTORY

2015, c. 343, Pt. B, §1 (NEW).



26 §616. Prohibitions

An employer may not: [2015, c. 343, Pt. B, §1 (NEW).]

1. Passwords. Require or coerce an employee or applicant to disclose, or request that an employee or applicant disclose, the password or any other means for accessing a personal social media account;

[ 2015, c. 343, Pt. B, §1 (NEW) .]

2. Access in presence. Require or coerce an employee or applicant to access, or request that an employee or applicant access, a personal social media account in the presence of the employer or an agent of the employer;

[ 2015, c. 343, Pt. B, §1 (NEW) .]

3. Information. Require or coerce an employee or applicant to disclose any personal social media account information;

[ 2015, c. 343, Pt. B, §1 (NEW) .]

4. Contacts. Require or cause an employee or applicant to add anyone, including the employer or an agent of the employer, to the employee's or applicant's list of contacts associated with a personal social media account;

[ 2015, c. 343, Pt. B, §1 (NEW) .]

5. Settings. Require or cause an employee or applicant to alter, or request that an employee or applicant alter, settings that affect a 3rd party's ability to view the contents of a personal social media account;

[ 2015, c. 343, Pt. B, §1 (NEW) .]

6. Employees. Discharge, discipline or otherwise penalize or threaten to discharge, discipline or otherwise penalize an employee for the employee's refusal to disclose or provide access to information as specified in subsection 1, 2 or 3 or for refusal to add anyone to the employee's list of contacts associated with a personal social media account as specified in subsection 4 or to alter the settings associated with a personal social media account as specified in subsection 5; or

[ 2015, c. 343, Pt. B, §1 (NEW) .]

7. Applicants. Fail or refuse to hire an applicant as a result of the applicant's refusal to disclose or provide access to information specified in subsection 1, 2 or 3 or refusal to add anyone to the applicant's list of contacts associated with a personal social media account as specified in subsection 4 or to alter the settings associated with a personal social media account as specified in subsection 5.

[ 2015, c. 343, Pt. B, §1 (NEW) .]

SECTION HISTORY

2015, c. 343, Pt. B, §1 (NEW).



26 §617. Exceptions

1. Publicly available information. This subchapter does not apply to information about an applicant or employee that is publicly available.

[ 2015, c. 343, Pt. B, §1 (NEW) .]

2. Duty to screen or supervise. This subchapter does not prohibit or restrict an employer from complying with a duty to screen employees or applicants before hiring or to monitor or retain employee communications that is established by a self-regulatory organization as defined by the federal Securities Exchange Act of 1934, 15 United States Code, Section 78c(a)(26) or under state or federal law, regulation or rule to the extent necessary to supervise communications of regulated financial institutions or insurance or securities licensees for banking-related, insurance-related or securities-related business purposes.

[ 2015, c. 343, Pt. B, §1 (NEW) .]

3. Investigation. This subchapter does not prohibit or restrict an employer from requiring an employee to disclose personal social media account information that the employer reasonably believes to be relevant to an investigation of allegations of employee misconduct or a workplace-related violation of applicable laws, rules or regulations if requiring the disclosure is not otherwise prohibited by law, as long as the information disclosed is accessed and used solely to the extent necessary for purposes of that investigation or a related proceeding.

[ 2015, c. 343, Pt. B, §1 (NEW) .]

SECTION HISTORY

2015, c. 343, Pt. B, §1 (NEW).



26 §618. Workplace policies

This subchapter does not limit an employer's right to promulgate and maintain lawful workplace policies governing the use of the employer's electronic equipment, including a requirement that an employee disclose to the employer the employee's user name, password or other information necessary to access employer-issued electronic devices, including but not limited to cellular telephones and computers, or to access employer-provided software or e-mail accounts. [2015, c. 343, Pt. B, §1 (NEW).]

SECTION HISTORY

2015, c. 343, Pt. B, §1 (NEW).



26 §619. Penalties for violation

An employer who violates this subchapter is subject to a fine imposed by the Department of Labor of not less than $100 for the first violation, not less than $250 for the 2nd violation and not less than $500 for each subsequent violation. [2015, c. 343, Pt. B, §1 (NEW).]

SECTION HISTORY

2015, c. 343, Pt. B, §1 (NEW).






Subchapter 2: WAGES AND MEDIUM OF PAYMENT

26 §621. Time of payment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 778, (RPR). 1995, c. 340, §1 (AMD). 1999, c. 465, §1 (RP).



26 §621-A. Timely and full payment of wages

1. Minimum frequency and full payment. At regular intervals not to exceed 16 days, every employer must pay in full all wages earned by each employee. Each payment must include all wages earned to within 8 days of the payment date. An employee who is absent from work at a time fixed for payment must be paid on demand after that time.

[ 2005, c. 103, §1 (AMD) .]

2. Regular payment required. Wages must be paid on an established day or date at regular intervals made known to the employee. When the interval is less than the maximum allowed by subsection 1, the interval may not be increased without written notice to the employee at least 30 days in advance of the increase.

[ 1999, c. 465, §2 (NEW) .]

3. Compensatory time agreements. Notwithstanding subsections 1 and 2, public agency employers and employees may enter into compensatory time overtime agreements in accordance with the federal Fair Labor Standards Act, 29 United States Code, Section 207(o). These agreements are governed solely by federal law. For purposes of this subsection, "public agency" has the same meaning as in 29 United States Code, Section 203(x).

[ 1999, c. 790, Pt. P, §1 (NEW); 1999, c. 790, Pt. P, §3 (AFF) .]

4. School personnel. Employees of a school administrative unit who work the school year schedule may, upon written agreement between the employees and the school administrative unit, be paid for their work during the school year over 12 months or a shorter period, as provided in the written agreement. For purposes of this subsection, "written agreement" includes but is not limited to a collective bargaining agreement.

[ 2001, c. 156, §1 (AMD) .]

5. Change in rate of pay. Notwithstanding the provision of section 623 exempting salaried employees as defined in section 663, subsection 3, paragraph K, payment of wages or salary must be made at the rate previously established by the employer, except that the employer may decrease the rate of pay, effective the next working day, if the employer gives notice to all affected employees prior to the change. When an employer has temporarily increased an employee's wage rate to comply with the prevailing wage requirements of chapter 15; the federal Davis-Bacon Act, 40 United States Code, Section 276a et seq.; or other applicable federal or state law, an employer need not provide advance notice prior to returning the employee to the employee's regular wage rate, as long as the employer is in compliance with all posting and notice provisions of the applicable law. Changes of rates of pay made under a collective bargaining agreement are exempt from this requirement.

[ 2005, c. 103, §1 (AMD) .]

6. Volunteer firefighters. Notwithstanding subsection 1, a municipal fire department may make payments owed to a volunteer firefighter at regular intervals not to exceed 6 months. For purposes of this subsection, "municipal fire department" has the same meaning as in Title 30-A, section 3151, subsection 1 and "volunteer firefighter" has the same meaning as in Title 30-A, section 3151, subsection 4.

[ 2005, c. 126, §1 (NEW) .]

SECTION HISTORY

1999, c. 465, §2 (NEW). 1999, c. 790, §P1 (AMD). 1999, c. 790, §P3 (AFF). 2001, c. 156, §1 (AMD). 2005, c. 18, §1 (AMD). 2005, c. 103, §1 (AMD). 2005, c. 126, §1 (AMD).



26 §622. Records

Every employer shall keep a true record showing the date and amount paid to each employee pursuant to section 621-A. Every employer shall keep a daily record of the time worked by each such employee unless the employee is paid a salary that is fixed without regard for the number of hours worked. Records required to be kept by this section must be accessible to any representative of the department at any reasonable hour. Sections 621-A to 623 do not excuse any employer subject to section 702 from keeping the records required by that section. [1999, c. 465, §3 (RPR).]

SECTION HISTORY

1975, c. 113, §1 (AMD). 1999, c. 465, §3 (RPR).



26 §623. Exemptions

This section and sections 621-A and 622 do not apply to family members and salaried employees as defined in section 663, subsection 3, paragraphs J and K. Sections 621-A and 622 do not apply to an employee of a cooperative corporation or association if the employee is a stockholder of the corporation or association, unless the employee requests the association or corporation to pay that employee in accordance with section 621-A. Except as provided in section 621-A, subsections 3, 4 and 5, a corporation, contractor, person or partnership may not by a special contract with an employee or by any other means exempt itself from this section and sections 621-A and 622. [2005, c. 18, §2 (AMD).]

SECTION HISTORY

1973, c. 40, (AMD). 1975, c. 113, §2 (AMD). 1999, c. 465, §4 (AMD). 1999, c. 790, §P2 (AMD). 1999, c. 790, §P3 (AFF). 2005, c. 18, §2 (AMD).



26 §624. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 113, §3 (RP).



26 §625. Notice of intention to quit

Any person, firm or corporation engaged in any manufacturing or mechanical business may contract with adult or minor employees to give one week's notice of intention on such employee's part to quit such employment under a penalty of forfeiture of one week's wages. In such case, the employer shall be required to give a like notice of intention to discharge the employee, and on failure, shall pay to such employee a sum equal to one week's wages. No such forfeiture shall be enforced when the leaving or discharge of the employee is for a reasonable cause. The enforcement of the penalty shall not prevent either party from recovering damages for a breach of the contract of hire.

SECTION HISTORY

1971, c. 452, (AMD). 1973, c. 545, (AMD). 1975, c. 512, §§1,2 (AMD).



26 §625-A. Severance pay (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 512, §3 (NEW). 1975, c. 717, §4 (AMD). 1979, c. 663, §156 (RP).



26 §625-B. Severance pay

1. Definitions. As used in this section, unless the context otherwise indicates, the following words shall have the following meanings.

A. "Covered establishment" means any industrial or commercial facility or part thereof which employs or has employed at any time in the preceding 12-month period 100 or more persons. [1979, c. 663, §157 (NEW).]

B. "Director" means the Director of the Bureau of Labor Standards. [1989, c. 502, Pt. A, §106 (AMD).]

C. "Employer" means any person who directly or indirectly owns and operates a covered establishment. For purposes of this definition, a parent corporation is considered the indirect owner and operator of any covered establishment that is directly owned and operated by its corporate subsidiary. [1989, c. 667, §1 (AMD); 1989, c. 667, §2 (AFF).]

D. "Person" means any individual, group of individuals, partnership, corporation, association or any other entity. [1979, c. 663, §157 (NEW).]

E. "Physical calamity" means any calamity such as fire, flood or other natural disaster. [2009, c. 305, §1 (AMD); 2009, c. 305, §5 (AFF).]

F. "Relocation" means the removal of all or substantially all of industrial or commercial operations in a covered establishment to a new location, within or without the State of Maine, 100 or more miles distant from its original location. [1979, c. 663, §157 (NEW).]

G. "Termination" means the substantial cessation of industrial or commercial operations in a covered establishment. [1979, c. 663, §157 (NEW).]

H. "Week's pay" means an amount equal to the employee's gross earnings during the 12 months previous to the date of termination or relocation as established by the director or the date of the termination or layoff of the employee, should it occur earlier, divided by the number of weeks in which the employee worked during that period. [2009, c. 305, §2 (AMD); 2009, c. 305, §5 (AFF).]

[ 2009, c. 305, §§1, 2 (AMD); 2009, c. 305, §5 (AFF) .]

2. Severance pay. Any employer who relocates or terminates a covered establishment shall be liable to his employees for severance pay at the rate of one week's pay for each year of employment by the employee in that establishment. The severance pay to eligible employees shall be in addition to any final wage payment to the employee and shall be paid within one regular pay period after the employee's last full day of work, notwithstanding any other provisions of law.

[ 1979, c. 663, §157 (NEW) .]

3. Mitigation of severance pay liability. There is no liability under this section for severance pay to an eligible employee if:

A. Relocation or termination of a covered establishment is necessitated by a physical calamity; [1979, c. 663, §157 (NEW).]

B. The employee is covered by, and has been paid under the terms of, an express contract providing for severance pay that is equal to or greater than the severance pay required by this section; [2003, c. 624, §1 (AMD); 2003, c. 624, §2 (AFF).]

C. That employee accepts employment at the new location; [2009, c. 305, §3 (AMD); 2009, c. 305, §5 (AFF).]

D. That employee has been employed by the employer for less than 3 years; or [2009, c. 305, §3 (AMD); 2009, c. 305, §5 (AFF).]

E. A covered establishment files for protection under 11 United States Code, Chapter 11 unless the filing is later converted to a filing under 11 United States Code, Chapter 7. [2009, c. 305, §3 (NEW); 2009, c. 305, §5 (AFF).]

[ 2009, c. 305, §3 (AMD); 2009, c. 305, §5 (AFF) .]

4. Suits by employees. Any employer who violates the provisions of this section shall be liable to the employee or employees affected in the amount of their unpaid severance pay. Action to recover the liability may be maintained against any employer in any state or federal court of competent jurisdiction by any one or more employees for and on behalf of himself or themselves and any other employees similarly situated. Any labor organization may also maintain an action on behalf of its members. The court in such action shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney's fee to be paid by the defendant and costs of the action.

[ 1979, c. 663, §157 (NEW) .]

5. Suits by the director. The director is authorized to supervise the payment of the unpaid severance pay owing to any employee under this section. The director may bring an action in any court of competent jurisdiction to recover the amount of any unpaid severance pay. The right provided by subsection 4 to bring an action by or on behalf of any employee, and of any employee to become a party plaintiff to any such action, shall terminate upon the filing of a complaint by the director in an action under this subsection, unless the action is dismissed without prejudice by the director. Any sums recovered by the director on behalf of an employee pursuant to this subsection shall be held in a special deposit account and shall be paid, on order of the director, directly to the employee affected. Any sums thus recovered not paid to an employee because of inability to do so within a period of 3 years shall be paid over to the State of Maine.

[ 1979, c. 663, §157 (NEW) .]

6. Notice of director. Any person proposing to relocate or terminate a covered establishment shall notify the director in writing not less than 60 days prior to the relocation.

[ 1979, c. 663, §157 (NEW) .]

6-A. Notice to employees and municipality. A person proposing to terminate or to relocate a covered establishment outside the State shall notify employees and the municipal officers of the municipality where the plant is located in writing not less than 60 days prior to the termination or relocation unless this notice requirement is waived by the director. A person that violates this provision commits a civil violation for which a fine of not more than $500 may be adjudged, except that a fine may not be adjudged if the relocation is necessitated by a physical calamity, or if the failure to give notice is due to unforeseen circumstances. A fine imposed pursuant to this subsection may not be collected by the Department of Labor to the extent such collection prevents the violator from making all payments required under subsection 2.

[ 2007, c. 333, §1 (AMD) .]

7. Powers of director. In any investigation or proceeding under this section, the director shall have, in addition to all other powers granted by law, the authority to examine books and records of any employer affected by this section as set out in section 665, subsection 1.

[ 1979, c. 663, §157 (NEW) .]

8. Rules. The Department of Labor shall adopt rules to implement this section. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. Initial rules must be provisionally adopted and submitted to the Legislature not later than January 15, 2003.

[ 2001, c. 625, §1 (NEW) .]

9. Penalties. A person that violates subsection 2 commits a civil violation for which a fine of not more than $1,000 per violation may be adjudged. Each employee affected constitutes a separate violation. Any such fine may not be collected by the Department of Labor to the extent such collection prevents the violator from making all payments required under subsection 2.

[ 2007, c. 333, §2 (NEW) .]

10. Mass layoff. Whenever an employer lays off 100 or more employees at a covered establishment, the employer within 7 days of such a layoff shall report to the director the expected duration of the layoff and whether it is of indefinite or definite duration. The director shall, from time to time, but no less frequently than every 30 days, require the employer to report such facts as the director considers relevant to a determination as to whether the layoff constitutes a termination or relocation under this section or whether there is a substantial reason to believe the affected employees will be recalled within a reasonable time.

[ 2009, c. 305, §4 (NEW); 2009, c. 305, §5 (AFF) .]

SECTION HISTORY

1979, c. 663, §157 (NEW). 1981, c. 337, (AMD). 1989, c. 502, §A106 (AMD). 1989, c. 667, §§1,2 (AMD). 1999, c. 55, §1 (AMD). 2001, c. 625, §1 (AMD). 2003, c. 624, §1 (AMD). 2003, c. 624, §2 (AFF). 2007, c. 333, §§1, 2 (NEW). 2009, c. 305, §§1-4 (AMD). 2009, c. 305, §5 (AFF).



26 §626. Cessation of employment

An employee leaving employment must be paid in full within a reasonable time after demand at the office of the employer where payrolls are kept and wages are paid, provided that any overcompensation may be withheld if authorized under section 635 and any loan or advance against future earnings or wages may be deducted if evidenced by a statement in writing signed by the employee. Whenever the terms of employment include provisions for paid vacations, vacation pay on cessation of employment has the same status as wages earned. [1991, c. 162, (AMD).]

For purposes of this section, the term "employee" means any person who performs services for another in return for compensation, but does not include an independent contractor. [1991, c. 162, (NEW).]

For purposes of this subchapter, a reasonable time means the earlier of either the next day on which employees would regularly be paid or a day not more than 2 weeks after the day on which the demand is made. [1991, c. 162, (AMD).]

In any action for unpaid wages brought under this subchapter, the employer may not deduct as a setoff or counterclaim any money allegedly due the employer as compensation for damages caused to the employer's property by the employee, or any money allegedly owed to the employer by the employee, notwithstanding any procedural rules regarding counteractions, provided that any overcompensation may be withheld if authorized under section 635 and any loan or advance against future earnings or wages may be deducted if evidenced by a statement in writing signed by the employee, and that nothing in this section may be construed to limit or restrict in any way any rights that the employer has to recover, by a separate legal action, any money owed the employer by the employee. [1991, c. 162, (AMD).]

An action for unpaid wages under this section may be brought by the affected employee or employees or by the Department of Labor on behalf of the employee or employees. An employer found in violation of this section is liable for the amount of unpaid wages and, in addition, the judgment rendered in favor of the employee or employees must include a reasonable rate of interest, an additional amount equal to twice the amount of those wages as liquidated damages and costs of suit, including a reasonable attorney's fee. [1991, c. 162, (AMD).]

Within 2 weeks after the sale of a business, the seller of the business shall pay employees of that business any wages earned while employed by the seller. If the terms of employment include provisions for paid vacations, vacation pay on cessation of employment has the same status as wages earned. The seller of a business may comply with the provisions of this paragraph through a specific agreement with the buyer in which the buyer agrees to pay any wages earned by employees through employment with the seller and to honor any paid vacation earned under the seller's vacation policy. [1995, c. 580, §1 (NEW).]

SECTION HISTORY

1975, c. 113, §4 (RPR). 1975, c. 623, §§37-A,37-B (AMD). 1983, c. 652, §1 (AMD). 1991, c. 162, (AMD). 1995, c. 580, §1 (AMD).



26 §626-A. Penalties

Whoever violates any of the provisions of sections 621-A to 623 or section 626, 628, 629 or 629-B is subject to a forfeiture of not less than $100 nor more than $500 for each violation. [1999, c. 465, §5 (AMD).]

Any employer is liable to the employee or employees for the amount of unpaid wages and health benefits. Upon a judgment being rendered in favor of any employee or employees, in any action brought to recover unpaid wages or health benefits under this subchapter, such judgment includes, in addition to the unpaid wages or health benefits adjudged to be due, a reasonable rate of interest, costs of suit including a reasonable attorney's fee, and an additional amount equal to twice the amount of unpaid wages as liquidated damages. [1993, c. 648, §1 (AMD).]

Remedies for unpaid wages do not become available to the employee except as follows. If the wages are clearly due without a bona fide dispute, remedies are available to the employee 8 days after the due date for payment. If there is a bona fide dispute at the time payment is due, remedies become available to the employee 8 days after demand when the wages are, in fact, due and remain unpaid. [1999, c. 465, §5 (NEW).]

The action for unpaid wages or health benefits may be brought by either the affected employee or employees or by the Department of Labor. The Department of Labor is further authorized to supervise the payment of the judgment, collect the judgment on behalf of the employee or employees and collect fines incurred through violation of this subchapter. When the Department of Labor brings an action for unpaid wages or health benefits, this action and an action to collect a civil forfeiture may both be joined in the same proceeding. [1993, c. 648, §1 (AMD).]

SECTION HISTORY

1975, c. 113, §5 (NEW). 1975, c. 623, §§37-C (AMD). 1975, c. 770, §114 (AMD). 1983, c. 652, §§2,3 (AMD). 1993, c. 648, §1 (AMD). 1999, c. 465, §5 (AMD).



26 §626-B. Collective bargaining exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 113, §5 (NEW). 1999, c. 465, §6 (RP).



26 §627. Assignment of wages

No assignment of wages is valid against any other person than the parties thereto, unless such assignment is recorded by the clerk in the office of the Secretary of State. No such assignment of wages may be valid against the employer, unless he has actual notice thereof. [1987, c. 184, §24 (AMD).]

An assignment of wages executed in satisfaction of a child support obligation shall have absolute priority over all previously filed orders against earnings entered pursuant to Title 14, section 3127-B and former section 3137, and over any other assignment of wages, which orders and assignments were entered after July 24, 1984. [1987, c. 184, §24 (AMD).]

SECTION HISTORY

1983, c. 782, §5 (AMD). 1987, c. 184, §24 (AMD).



26 §628. Equal pay

An employer may not discriminate between employees in the same establishment on the basis of sex by paying wages to any employee in any occupation in this State at a rate less than the rate at which the employer pays any employee of the opposite sex for comparable work on jobs that have comparable requirements relating to skill, effort and responsibility. Differentials that are paid pursuant to established seniority systems or merit increase systems or difference in the shift or time of the day worked that do not discriminate on the basis of sex are not within this prohibition. An employer may not discharge or discriminate against any employee by reason of any action taken by such employee to invoke or assist in any manner the enforcement of this section. An employer may not prohibit an employee from disclosing the employee's own wages or from inquiring about another employee's wages if the purpose of the disclosure or inquiry is to enforce the rights granted by this section. Nothing in this section creates an obligation to disclose wages. [2009, c. 29, §1 (AMD).]

The Department of Labor shall annually report to the joint standing committee of the Legislature having jurisdiction over labor matters on progress made in the State to comply with this section. The report must be issued annually on Equal Pay Day as designated pursuant to Title 1, section 145. [2003, c. 688, Pt. B, §7 (AMD).]

SECTION HISTORY

1965, c. 150, (AMD). 1983, c. 652, §4 (AMD). 2001, c. 304, §2 (AMD). 2003, c. 688, §B7 (AMD). 2009, c. 29, §1 (AMD).



26 §629. Unfair agreements

1. Work without compensation; return of compensation. A person, firm or corporation may not require or permit any person as a condition of securing or retaining employment to work without monetary compensation or when having an agreement, oral, written or implied, that a part of such compensation should be returned to the person, firm or corporation for any reason other than for the payment of a loan, debt or advance made to the person, or for the payment of any merchandise purchased from the employer or for sick or accident benefits, or life or group insurance premiums, excluding compensation insurance, that an employee has agreed to pay, or for rent, light or water expense of a company-owned house or building. This section does not apply to work performed in agriculture or in or about a private home.

[ 2007, c. 524, §1 (RPR) .]

2. Debt. For purposes of this subchapter, "debt" means a benefit to the employee. "Debt" does not include items incurred by the employee in the course of the employee's work or dealing with customers on the employer's behalf, such as cash shortages, inventory shortages, dishonored checks, dishonored credit cards, damages to the employer's property in any form or any merchandise purchased by a customer. “Debt” does not include uniforms, personal protective equipment or other tools of the trade that are considered to be primarily for the benefit or convenience of the employer. As used in this subsection, “uniforms” means shirts or other items of clothing bearing the company name or logo. The employer may not mandate that an employee pay for the cleaning and maintenance of a uniform, but may have a written agreement whereby the employee chooses to have a payroll deduction for the cost of cleaning and maintenance.

[ 2007, c. 524, §1 (RPR) .]

3. Penalty. An employer is liable to an employee for the amount returned to the employer by that employee as prohibited in this section.

[ 2007, c. 524, §1 (RPR) .]

4. Deduction of service fees. Public employers may deduct service fees owed by an employee to a collective bargaining agent from the employee's pay, without signed authorization from the employee, and remit those fees to the bargaining agent, as long as:

A. The fee obligation arises from a lawfully executed and implemented collective bargaining agreement; and [2007, c. 524, §1 (RPR).]

B. In the event a fee payor owes any arrears on the payor's fee obligations, the deduction authorized under this subsection may include an installment on a payment plan to reimburse all arrears, but may not exceed in each pay period 10% of the gross pay owed. [2007, c. 524, §1 (RPR).]

[ 2007, c. 524, §1 (RPR) .]

SECTION HISTORY

1981, c. 285, (AMD). 1983, c. 652, §5 (AMD). 2007, c. 357, §1 (AMD). 2007, c. 415, §1 (RPR). 2007, c. 524, §1 (RPR).



26 §629-A. Fringe benefits as wages

Whenever a person ceases to be employed because of the insolvency of his employer, if in claiming from the employer wages earned but not yet paid to him, the term "wages earned" shall include all fringe benefits earned by the employee that were considered in the employment contract, including plans for retirement, insurance, health care and vacations. [1977, c. 448, (NEW).]

SECTION HISTORY

1977, c. 448, (NEW).



26 §629-B. Employee health benefit plans

1. Application. This section applies to health benefit plans which an employer provides or agrees to provide to his employees. It does not apply to employee health benefit plans separately provided by any employee organization or bargaining agent, regardless of any financial contribution to that plan by the employer.

[ 1985, c. 660, (NEW) .]

2. Failure to implement a health benefit plan. If an employer fails to implement a health benefit plan which the employer had agreed to provide to his employees, the employer shall notify the employees of the failure to implement the plan as soon as possible after he knows that he will not implement the plan. The employer is liable for benefits which would have been payable to a covered employee, if the health benefit plan had been in force during the period of time from the date which the employer had agreed to implement the health benefit plan, until the employer gives the employee notice of his failure or inability to provide the health benefit plan.

[ 1985, c. 660, (NEW) .]

3. Termination or change in carriers of a health benefit plan. If an employer terminates a health benefit plan for employees, if a health benefit plan for employees is terminated for failure to pay premium or for any other reason or if the insurance carrier administering the health benefit plan is changed, the employer shall notify the covered employees of the termination of their coverage or the change of carriers at least 10 days before the termination or the change of carriers takes effect. The employer is liable for benefits which would have been payable to a covered employee had the health benefit plan remained in force and not been terminated or the carrier changed during the period of time following the termination of or change in carrier of the health benefit plan until the employee is given notice of the termination or the change of carrier.

[ 1985, c. 660, (NEW) .]

4. Notice. Whenever notice to an employee is required under this section, the notice must:

A. Be in writing; and [1985, c. 660, (NEW).]

B. Be delivered:

(1) In person to the employee;

(2) To the employee by the same means as and along with wages due the employee; or

(3) By mailing the notice to the employee's last known address. [1985, c. 660, (NEW).]

[ 1985, c. 660, (NEW) .]

5. Wage withholdings. When an employer makes withholdings from employees' wages for contributions to health benefit plans, the employer shall be the trustee of the funds until they are paid to the health carrier. The employer is liable to an employee for any wages withheld for the purpose of financing an employee health benefit plan and which are not actually used for that purpose.

[ 1985, c. 660, (NEW) .]

6. Action; parties. An action for benefits under this section may be brought by:

A. The affected employee or employees; or [1985, c. 660, (NEW).]

B. The Department of Labor on behalf of the employee or employees. [1985, c. 660, (NEW).]

[ 1985, c. 660, (NEW) .]

7. Lien. Whoever loses wages or medical benefits due to an employer's violation of this section shall have a lien against the employer's real estate or personal property for the full amount of the wages wrongfully withheld and the medical benefits for which the employer is liable under this section.

A. The lien shall be created by filing the statement described in this subsection in the appropriate place for filing an execution lien on real property, personal property or motor vehicles under Title 14, section 4651-A. The statement filed must contain:

(1) A statement of the amount of wages or medical benefits claimed to have been lost;

(2) The name and address of the employer and the name and address of the person claiming the loss of wages or benefits; and

(3) A recital that by virtue of the loss a lien is claimed on the real estate or personal property of the employer for the amount of the claim.

The statement must be subscribed and sworn to by the person claiming the lien or by someone on his behalf. Upon the filing of the statement, the amount claimed in the statement shall constitute a lien upon the property for which the statement is filed. [1987, c. 231, (NEW).]

B. A lien created under this subsection is void 20 days after the date on which the statement described in paragraph A was filed unless, within the 20-day period, the person claiming the lien or someone on his behalf notifies the employer, by certified or registered mail sent to the employer's last known address, of the existence of the lien. The notice must contain the following:

(1) The fact that a lien has been filed;

(2) The date and place the lien was filed;

(3) The amount of the claim on which the lien is based;

(4) The name of the person making the claim and his attorney, if any, including their addresses; and

(5) The following statement: "To dissolve this lien, please contact (the person making the claim or his attorney). A bond may be given to the claimant to replace the lien." [1987, c. 231, (NEW).]

C. A lien created under this subsection is void 90 days after the date on which the statement described in paragraph A was filed unless, within the 90-day period, an action to enforce the lien is commenced and a clerk's certificate of the commencement of the action is filed in the place where the statement is filed. Upon the filing of the clerk's certificate, the lien shall continue until a final judgment. Thereafter, extensions of the lien shall be governed by the provisions for extensions of attachments in Title 14, section 4601. [1987, c. 231, (NEW).]

D. An employer may, at any time after he receives notice of a lien under paragraph B, give bond, with sufficient sureties, in the amount of the claim to the person claiming the lien. Within 7 days of receipt of the bond, the person claiming the lien or someone on his behalf shall discharge the lien. [1987, c. 231, (NEW).]

[ 1987, c. 231, (AMD) .]

8. Exceptions. The following exceptions apply.

A. An employer is not liable under this section for benefits which would have been payable under an employee health benefit plan if the failure to provide the notice required by subsection 2 or 3 is due to circumstances beyond the control of the employer. [1985, c. 660, (NEW).]

B. This section does not apply to any termination of or failure to implement an employee health benefit plan which results from or occurs during a strike or lockout. Section 634 applies to the termination of any employee health benefit plan during a strike. [1985, c. 660, (NEW).]

[ 1985, c. 660, (NEW) .]

SECTION HISTORY

1985, c. 660, (NEW). 1987, c. 231, (AMD).



26 §630. Written statement of reason for termination of employment

An employer shall, upon written request of the affected employee, give that employee the written reasons for the termination of that person's employment. An employer who fails to satisfy this request within 15 days of receiving it may be subject to a forfeiture of not less than $50 nor more than $500. An employee may bring an action in the District Court or the Superior Court for such equitable relief, including an injunction, as the court may consider to be necessary and proper. The employer may also be required to reimburse the employee for the costs of suit, including a reasonable attorney's fee if the employee receives a judgment in the employee's favor. This section does not apply to public employees in proceedings governed by Title 1, section 405. [1997, c. 356, §1 (AMD).]

SECTION HISTORY

1975, c. 420, (NEW). 1979, c. 175, (AMD). 1997, c. 356, §1 (AMD).



26 §631. Employee right to review personnel file

The employer shall, upon written request from an employee or former employee, provide the employee, former employee or duly authorized representative with an opportunity to review and copy the employee's personnel file if the employer has a personnel file for that employee. The reviews and copying must take place at the location where the personnel files are maintained and during normal office hours unless, at the employer's discretion, a more convenient time and location for the employee are arranged. In each calendar year, the employer shall provide, at no cost to the employee, one copy of the entire personnel file when requested by the employee or former employee and, when requested by the employee or former employee, one copy of all the material added to the personnel file after the copy of the entire file was provided. The cost of copying any other material requested during that calendar year is paid by the person requesting the copy. For the purpose of this section, a personnel file includes, but is not limited to, any formal or informal employee evaluations and reports relating to the employee's character, credit, work habits, compensation and benefits and nonprivileged medical records or nurses' station notes relating to the employee that the employer has in the employer's possession. Records in a personnel file may be maintained in any form including paper, microfiche or electronic form. The employer shall take adequate steps to ensure the integrity and confidentiality of these records. An employer maintaining records in a form other than paper shall have available to the employee, former employee or duly authorized representative the equipment necessary to review and copy the personnel file. Any employer who, following a request pursuant to this section, without good cause fails to provide an opportunity for review and copying of a personnel file, within 10 days of receipt of that request, is subject to a civil forfeiture of $25 for each day that a failure continues. The total forfeiture may not exceed $500. An employee, former employee or the Department of Labor may bring an action in the District Court or the Superior Court for such equitable relief, including an injunction, as the court may consider to be necessary and proper. The employer may also be required to reimburse the employee, former employee or the Department of Labor for costs of suit including a reasonable attorney's fee if the employee or the department receives a judgment in the employee's or department's favor, respectively. For the purposes of this section, the term "nonprivileged medical records or nurses' station notes" means all those materials that have not been found to be protected from discovery or disclosure in the course of civil litigation under the Maine Rules of Civil Procedure, Rule 26, the Maine Rules of Evidence, Article V or similar rules adopted by the Workers' Compensation Board or other administrative tribunals. [2003, c. 58, §1 (AMD).]

SECTION HISTORY

1975, c. 694, §2 (NEW). 1979, c. 66, §§1,2 (AMD). 1989, c. 178, (AMD). 1991, c. 105, (AMD). 1991, c. 885, §D2 (AMD). 1997, c. 420, §1 (AMD). 1999, c. 235, §1 (AMD). 2003, c. 58, §1 (AMD).



26 §632. Fund for unpaid wages

1. Fund established. There is established a Maine Wage Assurance Fund to be used by the Bureau of Labor Standards within the Department of Labor for the purpose of assuring that all former employees of employers within the State receive payment for wages for a maximum of 2 weeks for the work they have performed. The Legislature intends that payment of earned wages from the fund be limited to those cases when the employer has terminated his business and there are no assets of the employer from which earned wages may be paid, or when the employer has filed under any provision of the Federal Bankruptcy Act. No officer or director in the case of a corporation, no partner in the case of a partnership and no owner in the case of a sole proprietorship may be considered an employee for purposes of this section.

[ 1983, c. 172, (AMD) .]

2. Administration. The fund shall be administered by the Director of the Bureau of Labor Standards. Applications for payment from the fund and disbursements from the fund shall be in accordance with regulations promulgated by the director. The State shall be subrogated to any claims against an employer for unpaid wages by an employee who has received payment from the fund. Subrogation to these claims shall be to the extent of payment from the fund to the employee.

[ 1989, c. 502, Pt. A, §107 (AMD) .]

3. Amount in fund. The Maine Wage Assurance Fund is a nonlapsing, revolving fund limited to a maximum of $200,000. All money collected from an employer pursuant to a claim for unpaid wages by an employee who has received payment from the fund, or by the State as the employee's subrogee, is credited to the fund.

The fund must be established and augmented periodically as necessary.

Money in the fund not needed currently to meet claims against the fund must be deposited with the Treasurer of State to be credited to the fund and may be invested in such manner as is provided for by statute. Interest received on that investment must be credited to the Maine Wage Assurance Fund.

§632. Information to be furnished to railroad employees

(As enacted by PL 1979, c. 287 is REALLOCATED TO TITLE 26, SECTION 633)

[ 2009, c. 25, §1 (AMD) .]

SECTION HISTORY

1979, c. 202, §1 (NEW). 1979, c. 287, (NEW). 1979, c. 663, §158 (RAL). 1983, c. 172, (AMD). 1989, c. 502, §A107 (AMD). 2009, c. 25, §1 (AMD).



26 §633. Information to be furnished to railroad employees (REALLOCATED FROM TITLE 26, SECTION 632)

(REALLOCATED FROM TITLE 26, SECTION 632)

1. Wage statement. Every railroad corporation in the State shall furnish each employee of that corporation with a statement with every payment of wages, listing accrued total earnings and taxes to date, and further furnish that employee at the same time with a separate listing of his daily wages and how they were computed.

[ 1979, c. 663, §158 (RAL) .]

2. Coverage. Only railroad employees who are operating personnel working on a train are covered under this section.

[ 1979, c. 663, §158 (RAL) .]

3. Penalty. Any person, firm or corporation violating this section commits a civil violation for which a forfeiture of not more than $100 may be adjudged for each offense.

[ 1979, c. 663, §158 (RAL) .]

SECTION HISTORY

1979, c. 663, §158 (RAL).



26 §634. Continuation of health insurance coverage during strike; notice

1. Employer's duty. During a strike, an employer may not cancel any policy of group health insurance issued pursuant to Title 24-A, section 2804 until the employer has first notified insured members that the policy is to be canceled.

[ 1981, c. 354, (NEW) .]

2. Notice. The notice requirement contained in subsection 1 is satisfied if:

A. The employee actually receives the written notice; [1981, c. 354, (NEW).]

B. The notice is mailed to the employee at an address which the employer reasonably believes is current; [1981, c. 354, (NEW).]

C. The notice is delivered to the employee by the same means as and along with wages due the employee; or [1981, c. 354, (NEW).]

D. Timely notice is given to the collective bargaining agent of the employee. [1981, c. 354, (NEW).]

[ 1981, c. 354, (NEW) .]

SECTION HISTORY

1981, c. 354, (NEW).



26 §635. Overcompensation by employer

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Net amount" means the amount of money due an employee as compensation after any deductions or withholdings other than an employer's withholding for the purpose of recovering any overcompensation. [1989, c. 804, (NEW).]

B. "Overcompensation" means any compensation paid to an employee that is greater than that to which the employee is entitled under the compensation system established by the employer, but does not include fringe benefits, awards, bonuses, settlements or insurance proceeds in respect to or in lieu of compensation, expense reimbursements, commissions or draws or advances against compensation. [1989, c. 804, (NEW).]

[ 1989, c. 804, (NEW) .]

2. Recovery of overcompensation. An employer who has overcompensated an employee through employer error may not withhold more than 10% of the net amount of any subsequent pay without the employee's written permission, except that, if the employee voluntarily terminates employment, the employer may deduct the full amount of overcompensation from any wages due.

[ 1989, c. 804, (NEW) .]

3. Violation. If an employer with over 25 employees violates this section, that employer forfeits any claim to the overcompensation.

If an employer with 25 or fewer employees knows of the limitation established by subsection 2 and violates this section, that employer forfeits any claim to the overcompensation. Employers of 25 or fewer employees who do not know of the limitation established by subsection 2 and who violate this section shall return all money withheld in excess of that permitted under subsection 2 within 3 days of written or oral demand by the employee, or forfeit any claim to the overcompensation.

[ 1989, c. 804, (NEW) .]

4. Application. This section is applied as follows.

A. An employer has the burden of proof, except that, if the overcompensation amounts to less than 15% of the correct net amount of the employee's compensation, the employer must prove by clear and convincing evidence that the employee knowingly accepted the overcompensation. [1989, c. 804, (NEW).]

B. If an employee knowingly accepts the overcompensation, this section does not apply. [1989, c. 804, (NEW).]

C. This section, except for the forfeiture provisions in subsection 3, does not limit or affect an employer's general civil remedies against an employee. [1989, c. 804, (NEW).]

[ 1989, c. 804, (NEW) .]

SECTION HISTORY

1989, c. 804, (NEW).



26 §636. Family sick leave

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Employer" means a public or private employer with 25 or more employees. [2005, c. 455, §1 (NEW).]

B. "Immediate family member" means an employee's child, spouse or parent. [2005, c. 455, §1 (NEW).]

C. "Paid leave" means time away from work by an employee for which the employee receives compensation, and is limited to sick time, vacation time, compensatory time and leave that is provided as an aggregate amount for use at the discretion of the employee for any of these same purposes. "Paid leave" does not include paid short-term or long-term disability, catastrophic leave or similar types of benefits. [2005, c. 455, §1 (NEW).]

[ 2005, c. 455, §1 (NEW) .]

2. Use of paid leave. If an employer, under the terms of a collective bargaining agreement or employment policy, provides paid leave, then the employer shall allow an employee to use the paid leave for the care of an immediate family member who is ill as provided in this section.

[ 2005, c. 455, §1 (NEW) .]

3. Election of time; amount; process. An employer may adopt a policy limiting the number of hours of paid leave taken under this section, but in no case may the number of hours allowed be fewer than 40 hours for a 12-month period. An employee is not entitled under this section to use paid leave until that leave has been earned. An employee who receives more than one type of paid leave may elect which type and the amount of each of those types of paid leave to use, except that the employee's election may be limited by a bona fide employment policy as long as the policy is uniformly applied to all employees at that workplace. An employer may require notice or verification of illness for leave taken pursuant to this section if such notice or verification is required when an employee takes leave because of the employee's own illness. An employer may require an employee to specify that leave is taken pursuant to this section.

[ 2005, c. 455, §1 (NEW) .]

4. Relationship to collective bargaining. This section applies to employees covered by a collective bargaining agreement unless the agreement provides paid leave benefits that are equal to or greater than those provided in this section.

[ 2005, c. 455, §1 (NEW) .]

5. Prohibited actions by employer. An employer may not discharge, demote, suspend, discipline or otherwise discriminate against an employee or threaten to take any of these actions against an employee who exercises rights granted under this section or who files a complaint or testifies or assists in an action brought against the employer for a violation of this section. Nothing in this section prohibits an employer from taking employment action against an employee for taking leave that is not protected by this section or other applicable law.

[ 2005, c. 455, §1 (NEW) .]

6. Application of family medical leave requirements. For purposes of applying family medical leave requirements, the employer shall treat leave under this section in the same manner as the employer treats leave for a sick employee.

[ 2005, c. 455, §1 (NEW) .]

7. Enforcement; rules. The Department of Labor shall adopt rules to implement and enforce the provisions of this section, including rules regarding the receipt, investigation and prosecution of complaints brought under this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 455, §1 (NEW) .]

SECTION HISTORY

2005, c. 455, §1 (NEW).






Subchapter 2-A: EMPLOYMENT STANDARDS IN THE FORESTRY INDUSTRY AND FARMING

26 §641. Rule of construction

This subchapter must be liberally construed in light of the purposes of the law to ensure a safe working environment and safe transportation for forestry workers and migrant and seasonal farm workers and to prevent unfair competition in the marketplace by businesses whose practices would undermine safety and other employment standards. [2009, c. 201, §1 (AMD).]

SECTION HISTORY

2003, c. 616, §1 (NEW). 2009, c. 201, §1 (AMD).



26 §642. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 616, §1 (NEW).]

1. Bureau. "Bureau" means the Department of Labor, Bureau of Labor Standards.

[ 2003, c. 616, §1 (NEW) .]

2. Code of Federal Regulations. "Code of Federal Regulations" means the Code of Federal Regulations as of January 1, 2008.

[ 2009, c. 201, §2 (AMD) .]

3. Employer. "Employer" means:

A. With regard to a forestry worker, a person or entity that suffers or permits any forestry worker to work; and [2009, c. 201, §2 (NEW).]

B. With regard to a migrant and seasonal farm worker, a farm labor contractor. [2009, c. 201, §2 (NEW).]

[ 2009, c. 201, §2 (AMD) .]

3-A. Farm labor contractor. "Farm labor contractor" means a person or entity that employs migrant and seasonal farm workers and that is required to register with the United States Department of Labor under the federal Migrant and Seasonal Agricultural Worker Protection Act.

[ 2009, c. 201, §2 (NEW) .]

4. Forestry worker. "Forestry worker" means a person employed on a temporary or seasonal basis to perform reforestation activities, including, but not limited to, precommercial thinning, tree planting and brush clearing.

[ 2009, c. 201, §2 (AMD) .]

5. Migrant and seasonal farm worker. "Migrant and seasonal farm worker" means a person employed by a farm labor contractor on a temporary or seasonal basis to perform farm labor.

[ 2009, c. 201, §2 (NEW) .]

6. Worker. "Worker" means a forestry worker or migrant and seasonal farm worker.

[ 2009, c. 201, §2 (NEW) .]

SECTION HISTORY

2003, c. 616, §1 (NEW). 2009, c. 201, §2 (AMD).



26 §643. Transportation of workers

1. Requirement. An employer shall provide safe transportation for workers between the workers' lodgings and work sites each day at no cost to the workers.

A. A vehicle used to transport workers must meet the standards set forth in 29 Code of Federal Regulations, Section 500.105, regardless of the number of miles traveled or the type of vehicle used, and must include a working seat belt for each worker being transported. Any vehicle used to transport workers may not have any apparatus attached to the rear of the vehicle that interferes with the operation of the rear door. Equipment or any other materials that interfere with the operation of any doors or windows may not be attached to or stored in the vehicle. The number of occupants in any vehicle, other than a bus, may not exceed the manufacturer's design specifications except in no instance may it exceed 12 at any time. In the case of a 15-passenger van, compliance with this standard must be achieved by removal of the seating immediately behind the rear axle, resulting in the number of passengers in the vehicle at any one time not exceeding 11. Attachments are not allowed on the roofs of vans for the purpose of carrying gear. [2009, c. 201, §3 (AMD).]

B. Any person driving a vehicle used to transport workers must meet the driver qualifications and must follow the standards for driving set forth in 29 Code of Federal Regulations, Section 500.105. [2003, c. 616, §1 (NEW).]

C. Each vehicle used to transport workers must be equipped with a first aid kit consistent with 29 Code of Federal Regulations, section 1910.266, Appendix A and communications equipment capable of providing the most immediate access to emergency medical services. A vehicle equipped with such equipment and a driver must be available at or near the work site at all times during the work day. Emergency action plans, written in easily understandable English and in the language of the worker crews, must be developed and maintained for each job site. Plans must include information on how to transport injured workers to the nearest emergency facility and how to direct emergency workers to the location of an injured worker who can not be moved. [2009, c. 201, §3 (AMD).]

D. An employer must make reasonable efforts to limit the driving hours of any one driver in a day and to reduce driver fatigue generally. Hours of operation must also comply with the limitations set forth in 29 Code of Federal Regulations, Section 500.105. Except in an emergency, a worker who engages in reforestation or agricultural labor activities may not operate a vehicle more than 2 hours per day.

For purposes of this paragraph, "agricultural labor" has the same meaning as in section 1043, subsection 1. [2009, c. 201, §3 (AMD).]

E. A vehicle used to transport workers must be insured for at least the same minimum liability insurance as is required by the State. [2003, c. 616, §1 (NEW).]

F. Each employer shall provide to each worker and to the Department of Labor a copy of off-road driving safety standards consistent with those promoted in relevant safe driver training courses. [2003, c. 616, §1 (NEW).]

G. Each contract regarding or resulting in the employment of any worker must include a provision requiring the contractor who employs such workers to abide by this subchapter. [2009, c. 201, §3 (AMD).]

[ 2009, c. 201, §3 (AMD) .]

SECTION HISTORY

2003, c. 616, §1 (NEW). 2009, c. 201, §3 (AMD).



26 §643-A. First aid requirements

An employer must comply with the standards for first aid set forth in 29 Code of Federal Regulations, Section 1910.151 (2008). [2009, c. 201, §4 (NEW).]

SECTION HISTORY

2009, c. 201, §4 (NEW).



26 §643-B. Farm labor contractor registration

Each farm labor contractor employing migrant and seasonal farm workers shall file a copy of its federal registration under the federal Migrant and Seasonal Agricultural Worker Protection Act with the bureau. The filing must include in-state contact information for the farm labor contractor or the farm labor contractor's representative. [2009, c. 201, §5 (NEW).]

SECTION HISTORY

2009, c. 201, §5 (NEW).



26 §644. Prohibition against discrimination and retaliation

An employer or other person may not intimidate, threaten, restrain, coerce, blacklist, discharge, fail to recruit, fail to rehire or in any manner discriminate or retaliate against a worker because the worker has: [2009, c. 201, §6 (AMD).]

1. Proceedings. Made, filed, instituted, caused to be instituted or participated in any way in any proceeding under or related to this subchapter;

[ 2003, c. 616, §1 (NEW) .]

2. Exercise of rights or protections. Exercised in any way, on the worker's own behalf or on behalf of others, any right or protection afforded by this subchapter;

[ 2003, c. 616, §1 (NEW) .]

3. Discussions. Discussed any matter that is a subject of or is related in any way to this subchapter, or any other lawful matter, with any other person, including, but not limited to, that worker's employer or the employer's agent or employee; or

[ 2009, c. 201, §7 (AMD) .]

4. Complaints. Made, filed, instituted, caused to be instituted or participated in any way in any lawful complaint, lawsuit or other proceeding of any kind.

[ 2003, c. 616, §1 (NEW) .]

SECTION HISTORY

2003, c. 616, §1 (NEW). 2009, c. 201, §§6, 7 (AMD).



26 §645. Waiver of rights prohibited

Any agreement by a worker purporting to waive or modify any of the worker's rights under this subchapter is void as contrary to public policy. [2009, c. 201, §8 (AMD).]

SECTION HISTORY

2003, c. 616, §1 (NEW). 2009, c. 201, §8 (AMD).



26 §646. Violations; enforcement

1. Joint and several liability. If more than one person or entity is an employer of the same worker or group of workers, each such person or entity is jointly and severally liable for all violations of this subchapter.

[ 2009, c. 201, §9 (AMD) .]

2. Enforcement by bureau. The bureau may inspect vehicles subject to this subchapter and used to transport workers and may enforce compliance with this subchapter in accordance with this section.

A. A duly designated officer of the bureau may enter into any structure or upon any real property in or on which a vehicle subject to this subchapter and used to transport workers is found in accordance with the process established in section 587 in order to determine compliance with this subchapter and any rules adopted to implement this subchapter. [2009, c. 201, §10 (AMD).]

B. Upon the written request of the bureau, the Department of Transportation and the Department of Public Safety shall provide any technical services that may be required by the bureau to assist with inspections and enforcement of this subchapter. [2003, c. 616, §1 (NEW).]

[ 2009, c. 201, §10 (AMD) .]

3. Civil violation. An employer who violates this subchapter or any of the rules adopted to implement this subchapter commits a civil violation for which a fine of not less than $100 nor more than $1,000 for each violation, payable to the State, may be adjudged.

A. Each day that a violation remains uncorrected following notice to the employer may be counted as a separate violation. [2003, c. 616, §1 (NEW).]

B. The bureau may direct an employer to correct any violations in a manner and within a time frame that the bureau determines appropriate to ensure compliance with this subchapter and with the rules adopted to implement this subchapter or to protect the public health. Failure to correct violations within a time frame established by the bureau constitutes a separate violation subject to fine. [2003, c. 616, §1 (NEW).]

C. The Attorney General may bring an action to seek fines under this subsection, to enjoin violations of this subchapter and for any other available remedy. [2003, c. 616, §1 (NEW).]

[ 2003, c. 616, §1 (NEW) .]

SECTION HISTORY

2003, c. 616, §1 (NEW). 2009, c. 201, §§9, 10 (AMD).






Subchapter 3: MINIMUM WAGES

26 §661. Declaration of policy

It is the declared public policy of the State of Maine that workers employed in any occupation should receive wages sufficient to provide adequate maintenance and to protect their health, and to be fairly commensurate with the value of the services rendered.



26 §662. Coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 410, §1 (AMD). 1971, c. 525, (RP).



26 §663. Definitions

Terms used in this subchapter shall be construed as follows, unless a different meaning is clearly apparent from the language or context:

1. Director. "Director," the Director of the Bureau of Labor Standards;

[ 1981, c. 168, §26 (AMD) .]

2. Employ. "Employ," to suffer or permit to work;

3. Employee. "Employee," any individual employed or permitted to work by an employer but the following individuals shall be exempt from this subchapter:

A. Any individual employed in agriculture as defined in the Maine Employment Security Law and the Federal Unemployment Insurance Tax Law, except when that individual performs services for or on a farm with over 300,000 laying birds; [1975, c. 717, §5 (AMD).]

B. [2007, c. 640, §2 (RP).]

C. Those employees whose earnings are derived in whole or in part from sales commissions and whose hours and places of employment are not substantially controlled by the employer; [1967, c. 466, §1 (AMD).]

D. Any individual employed as a taxicab driver;

E. [2007, c. 640, §3 (RP).]

F. Those employees who are counselors or junior counselors or counselors-in-training at organized camps licensed under Title 22, section 2495 and those employees of organized camps and similar seasonal recreation programs not requiring such licensure that are operated as or by nonprofit organizations who are under 18 years of age; [2009, c. 120, §1 (RPR); 2009, c. 211, Pt. B, §22 (RPR).]

F-1. [1967, c. 466, §2 (RP).]

G. Any individual employed in the catching, taking, propagating, harvesting, cultivating or farming of any kind of fish, shellfish, crustacea, sponges, seaweeds or other aquatic forms of animal and vegetable life, or in the first processing, canning or packing such marine products at sea as incident to, or in conjunction with, such fishing operations, including the going to and returning from work and including employment in the loading and unloading when performed by any such employee; [1965, c. 410, §2 (AMD).]

H. Any individual employed as a switchboard operator in a public telephone exchange which has less than 750 stations;

I. Any home worker who is not subject to any supervision or control by any person whomsoever, and who buys raw material and makes and completes any article and sells the same to any person, even though it is made according to specifications and the requirements of some single purchaser;

J. Members of the family of the employer who reside with and are dependent upon the employer; [2009, c. 529, §1 (AMD).]

K. A salaried employee who works in a bona fide executive, administrative or professional capacity and whose regular compensation, when converted to an annual rate, exceeds 3000 times the State's minimum hourly wage or the annualized rate established by the United States Department of Labor under the federal Fair Labor Standards Act, whichever is higher; and [2009, c. 529, §2 (AMD).]

L. A person who is a sentenced prisoner in actual execution of a term of incarceration imposed in this State or any other jurisdiction for a criminal offense, except a prisoner who is:

(1) Employed by a private employer;

(2) Participating in a work release program;

(4) Employed in a program established under a certification issued by the United States Department of Justice under 18 United States Code, Section 1761;

(5) Employed while in a supervised community confinement program pursuant to Title 34-A, section 3036-A; or

(6) Employed while in a community confinement monitoring program pursuant to Title 30-A, section 1659-A. [2013, c. 133, §20 (AMD).]

[ 2013, c. 133, §20 (AMD) .]

4. Occupation. "Occupation," an industry, trade or business or branch thereof or class of work therein in which workers are gainfully employed;

5. Wages. "Wages" paid to any employee includes compensation paid to the employee in the form of legal tender of the United States and checks on banks convertible into cash on demand and includes the reasonable cost to the employer who furnishes the employee board or lodging. "Wages" also includes compensation paid through a direct deposit system, automated teller machine card or other means of electronic transfer as long as the employee either can make an initial withdrawal of the entire net pay without additional cost to the employee or the employee can choose another means of payment that involves no additional cost to the employee;

[ 2005, c. 89, §1 (AMD) .]

6. Resort establishment.

[ 1975, c. 623, §38 (RP) .]

7. Minimum wage for firemen. Members of municipal fire fighting departments, other than volunteer or call-departments, who are paid salaries or regular wages, are deemed to be employees within the meaning of this section and are covered by this subchapter. Firemen's wages may be paid by the municipality based upon the average number of hours worked during any one work cycle which is not to exceed 12 weeks in duration. However, 1 1/2 times the hourly rate shall not be paid for all work done over 48 hours under this subsection;

[ 1967, c. 385, (AMD) .]

8. Service employee. "Service employee" means any employee engaged in an occupation in which the employee customarily and regularly receives more than $30 a month in tips.

[ 2011, c. 118, §1 (AMD) .]

9. Hotel. "Hotel," a commercial establishment offering lodging to transients and often having restaurants, public rooms, shops, etc., that are available to the general public; hostelry, hotel, motor hotel, house inn, resort, tourist court, motor court, cottage colony, tavern or any other establishment relating to the innkeeping industry that refers to establishments for the lodging or entertainment of travelers.

[ 1973, c. 504, (NEW) .]

10. Public employees. "Public employees" are considered employees within the meaning of this section and include any person whose wages are paid by a state or local public employer, including the State, a county, a municipality, the University of Maine System, a school administrative unit and any other political body or its political or administrative subdivision. "Public employee" does not include any officer or official elected by popular vote or appointed to office pursuant to law for a specified term or any person defined in subsection 7.

[ 1985, c. 779, §69 (AMD) .]

11. Automobile salesperson. "Automobile salesperson" means a person who is primarily engaged in selling automobiles or trucks as an employee of an establishment primarily engaged in the business of selling these vehicles to the ultimate purchaser. "Automobile salesperson" includes a person who is primarily engaged in assisting in the financing and providing of insurance products to the ultimate purchaser.

[ 2007, c. 360, §1 (AMD) .]

12. Automobile mechanic. "Automobile mechanic" means a person who is primarily engaged in the servicing of automobiles or trucks as an employee of an establishment primarily engaged in the business of selling automobiles or trucks to the ultimate purchaser, as long as the person's annual compensation exceeds 3,000 times the state minimum hourly wage or the annualized rate established by the United States Department of Labor under the federal Fair Labor Standards Act, whichever is higher, except when the employee is paid by the employer on an hourly basis.

[ 2007, c. 360, §2 (AMD) .]

13. Automobile parts clerk. "Automobile parts clerk" means a person employed for the purpose of and primarily engaged in requisitioning, stocking and dispensing automobile parts as an employee of an establishment primarily engaged in the business of selling automobiles or trucks to the ultimate purchaser, as long as the person's annual compensation exceeds 3,000 times the state minimum hourly wage or the annualized rate established by the United States Department of Labor under the federal Fair Labor Standards Act, whichever is higher, except when the employee is paid by the employer on an hourly basis.

[ 2007, c. 360, §3 (AMD) .]

14. Automobile service writer. "Automobile service writer" means a person employed for the purpose of and primarily engaged in receiving, analyzing and referencing requests for service, repair or analysis of motor vehicles as an employee of an establishment primarily engaged in the business of selling automobiles or trucks to the ultimate purchaser, as long as the person's annual compensation exceeds 3,000 times the state minimum hourly wage or the annualized rate established by the United States Department of Labor under the federal Fair Labor Standards Act, whichever is higher, except that "automobile service writer" does not include an employee who is paid by the employer on a hourly basis.

[ 2007, c. 360, §4 (NEW) .]

15. Tip. "Tip" means a sum presented by a customer in recognition of services performed by one or more service employees, including a charge automatically included in the customer's bill. "Tip" does not include a service charge added to a customer's bill in a banquet or private club setting by agreement between the customer and employer.

[ 2011, c. 118, §2 (NEW) .]

SECTION HISTORY

1965, c. 399, §§1,2 (AMD). 1965, c. 410, §§2-4 (AMD). 1967, c. 385, (AMD). 1967, c. 466, §§1-4 (AMD). 1971, c. 620, §13 (AMD). 1971, c. 622, §87 (AMD). 1973, c. 504, (AMD). 1975, c. 48, (AMD). 1975, c. 59, §3 (AMD). 1975, c. 92, §3 (AMD). 1975, c. 623, §38 (AMD). 1975, c. 717, §5 (AMD). 1979, c. 516, §§1,2 (AMD). 1981, c. 168, §26 (AMD). 1981, c. 276, (AMD). 1985, c. 76, §1 (AMD). 1985, c. 779, §69 (AMD). 1991, c. 507, §1 (AMD). 1999, c. 465, §7 (AMD). 2005, c. 89, §1 (AMD). 2005, c. 255, §1 (AMD). 2007, c. 22, §§1, 2 (AMD). 2007, c. 360, §§1-4 (AMD). 2007, c. 367, §1 (AMD). 2007, c. 640, §§2, 3 (AMD). 2009, c. 120, §1 (AMD). 2009, c. 211, Pt. B, §22 (AMD). 2009, c. 529, §§1-3 (AMD). 2011, c. 118, §§1, 2 (AMD). 2013, c. 133, §20 (AMD).



26 §664. Minimum wage; overtime rate

Except as otherwise provided in this subchapter, an employer may not employ any employee at a rate less than the rates required by this section. [1995, c. 305, §1 (RPR).]

1. Minimum wage. The minimum hourly wage is $6.50 per hour. Starting October 1, 2006, the minimum hourly wage is $6.75 per hour. Starting October 1, 2007, the minimum hourly wage is $7.00 per hour. Starting October 1, 2008, the minimum hourly wage is $7.25 per hour. Starting October 1, 2009, the minimum hourly wage is $7.50 per hour. If the highest federal minimum wage is increased in excess of the minimum wage in effect under this section, the minimum wage under this section is increased to the same amount, effective on the same date as the increase in the federal minimum wage, but in no case may the minimum wage exceed the minimum wage otherwise in effect under this section by more than $1 per hour.

[ 2007, c. 640, §4 (AMD) .]

2. Tip credit. An employer may consider tips as part of the wages of a service employee, but such a tip credit may not exceed 50% of the minimum hourly wage established in this section. An employer who elects to use the tip credit must inform the affected employee in advance and must be able to show that the employee receives at least the minimum hourly wage when direct wages and the tip credit are combined. Upon a satisfactory showing by the employee or the employee's representative that the actual tips received were less than the tip credit, the employer shall increase the direct wages by the difference.

The tips received by a service employee become the property of the employee and may not be shared with the employer. Tips that are automatically included in the customer's bill or that are charged to a credit card must be treated like tips given to the service employee. A tip that is charged to a credit card must be paid by the employer to the employee by the next regular payday and may not be held while the employer is awaiting reimbursement from a credit card company.

[ 2011, c. 118, §3 (AMD) .]

2-A. Tip pooling. This section may not be construed to prohibit an employer from establishing a valid tip pooling arrangement among service employees that is consistent with the federal Fair Labor Standards Act and regulations made pursuant to that Act.

[ 2011, c. 118, §4 (NEW) .]

2-B. Service charges. An employer in a banquet or private club setting that adds a service charge shall notify the customer that the service charge does not represent a tip for service employees. The employer in a banquet or private club setting may use some or all of any service charge to meet its obligation to compensate all employees at the rate required by this section.

[ 2011, c. 118, §4 (NEW) .]

3. Overtime rate. An employer may not require an employee to work more than 40 hours in any one week unless 1 1/2 times the regular hourly rate is paid for all hours actually worked in excess of 40 hours in that week. The regular hourly rate includes all earnings, bonuses, commissions and other compensation that is paid or due based on actual work performed and does not include any sums excluded from the definition of "regular rate" under the Fair Labor Standards Act, 29 United States Code, Section 207(e).

The overtime provision of this section does not apply to:

A. Automobile mechanics, automobile parts clerks, automobile service writers and automobile salespersons as defined in section 663. The interpretation of these terms must be consistent with the interpretation of the same terms under federal overtime law, 29 United States Code, Section 213; [2007, c. 360, §5 (AMD).]

B. [2007, c. 640, §5 (RP).]

C. Mariners; [1995, c. 305, §1 (NEW).]

D. Public employees, except those employed by the executive or judicial branch of the State; [2003, c. 423, §1 (AMD); 2003, c. 423, §5 (AFF).]

E. [2007, c. 640, §6 (RP).]

F. The canning, processing, preserving, freezing, drying, marketing, storing, packing for shipment or distribution of:

(1) Agricultural produce;

(2) Meat and fish products; and

(3) Perishable foods.

Individuals employed, directly or indirectly, for or at an egg processing facility that has over 300,000 laying birds must be paid overtime in accordance with this subsection; and [2011, c. 681, §1 (AMD).]

G. [2001, c. 628, §3 (NEW); 2001, c. 628, §5 (AFF); MRSA T. 26, §664, sub-§3, ¶ G (RP).]

H. [2011, c. 681, §2 (RP).]

I. [2011, c. 681, §2 (RP).]

J. [2011, c. 681, §2 (RP).]

K. A driver or driver's helper who is not paid hourly and is subject to the provisions of 49 United States Code, Section 31502 as amended or to regulations adopted pursuant to that section, who is governed by the applicable provisions of federal law with respect to payment of overtime.

Nothing in this paragraph may be construed to limit the rights of parties to negotiate rates of pay for drivers and driver's helpers who are represented for purposes of collective bargaining by a labor organization certified by the National Labor Relations Board or who are employed by an entity that is party to a contract with the Federal Government or an agency of the Federal Government that dictates the minimum hourly rate of pay to be paid a driver or driver's helper. [2011, c. 681, §3 (NEW).]

[ 2011, c. 681, §§1-3 (AMD) .]

4. Compensatory time. To the extent permitted under the federal Fair Labor Standards Act of 1938, as amended, 29 United States Code, Section 207(o), the overtime pay requirement applicable to executive or judicial employees as described in subsection 3, paragraph D may be met through compensatory time agreements.

[ 2003, c. 423, §2 (NEW); 2003, c. 423, §5 (AFF) .]

SECTION HISTORY

1965, c. 410, §5 (AMD). 1967, c. 333, (AMD). 1967, c. 466, §5 (AMD). 1969, c. 184, (AMD). 1969, c. 356, (AMD). 1969, c. 504, §43 (AMD). 1969, c. 590, §41 (AMD). 1971, c. 78, §1 (AMD). 1971, c. 415, (AMD). 1971, c. 620, §13 (AMD). 1971, c. 622, §88 (AMD). 1973, c. 420, (AMD). 1973, c. 467, (AMD). 1973, c. 625, §171 (AMD). 1973, c. 752, §§1,2 (AMD). 1975, c. 23, (AMD). 1975, c. 352, (AMD). 1979, c. 54, (AMD). 1979, c. 516, §3 (AMD). 1983, c. 857, (AMD). 1985, c. 76, §2 (AMD). 1985, c. 576, (AMD). 1987, c. 738, §§1,2 (AMD). 1991, c. 507, §2 (AMD). 1991, c. 544, §1 (AMD). 1993, c. 233, §1 (AMD). 1993, c. 233, §3 (AFF). 1993, c. 434, §1 (AMD). 1993, c. 434, §8 (AFF). 1995, c. 305, §1 (RPR). 1995, c. 510, §1 (AMD). 1997, c. 136, §1 (AMD). 2001, c. 297, §1 (AMD). 2001, c. 336, §1 (AMD). 2001, c. 628, §§1-3 (AMD). 2001, c. 628, §5 (AFF). 2003, c. 423, §§1,2 (AMD). 2003, c. 423, §5 (AFF). 2003, c. 697, §1 (AMD). 2005, c. 578, §1 (AMD). 2007, c. 360, §5 (AMD). 2007, c. 367, §2 (AMD). 2007, c. 640, §§4-6 (AMD). 2011, c. 118, §§3, 4 (AMD). 2011, c. 681, §§1-3 (AMD). MRSA T.26, §664/3/G (AMD).



26 §665. Powers and duties of commissioner

1. Examination of records, books; copies. Every employer subject to this subchapter shall keep a true and accurate record of the hours worked by each employee and of the wages paid, such records to be preserved by the employer for a period of at least 3 years, and shall furnish to each employee with each payment of wages a statement that clearly shows the date of the pay period, the hours, total earnings and itemized deductions. An employer making payment by direct deposit or other means of electronic transfer shall provide each employee with an accurate record of the transfer, including the date of the pay period, the hours, total earnings and itemized deductions, when the transfer is made. If the record is provided in an electronic format the employer shall provide a method by which the employee may have ready access to the information and print it without cost to the employee. The director or the director's authorized representative may, and upon written complaint shall have authority to enter the place of business or employment of any employer or employees in the State, as defined in section 663, for the purpose of examining and inspecting such records and copy any or all of such records as the director or the director's authorized representative determines necessary or appropriate. All information received is considered confidential and may not be divulged to any other person or agency, except as may be necessary for the enforcement of this subchapter.

[ 2005, c. 89, §2 (AMD) .]

2. Rules and regulations. The director may make and promulgate from time to time, pursuant to Title 5, section 8051 et seq., such rules and regulations, not inconsistent with this subchapter, as he may deem appropriate or necessary for the proper administration and enforcement of this subchapter. The rules and regulations affecting any particular class of employees and employers shall be made and promulgated only after notice and opportunity to be heard to those employees and employers affected.

[ 1977, c. 694, §465 (RPR) .]

SECTION HISTORY

1965, c. 410, §6 (AMD). 1967, c. 466, §6 (AMD). 1971, c. 620, §13 (AMD). 1977, c. 694, §465 (AMD). 2005, c. 89, §2 (AMD).



26 §666. Workers with disabilities

For any employment to which the minimum wage is applicable, the director may issue to an employer for any person with a disability a special certificate authorizing the employer to pay that person a wage less than the minimum wage, based on the ability of the person to perform the duties required for that employment in comparison to the ability of a person who does not have a disability to perform the same duties. The director may hold hearings and conduct investigations as necessary for the purpose of fixing the special minimum wage for the person. A certificate is valid for 2 years from the date of issue and may be renewed by the director. The director may issue a certificate to cover several employees with disabilities as long as the employer provides documentation justifying the special minimum wage. [2011, c. 483, §1 (AMD).]

SECTION HISTORY

1971, c. 620, §13 (AMD). 2011, c. 483, §1 (AMD).



26 §667. Apprentice (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 2013, c. 5, §1 (RP).



26 §668. Posting of summary

Every employer subject to this subchapter shall keep a summary of this subchapter, furnished by the director, without charge, posted in a conspicuous place, in or about the premises wherein any person subject to this subchapter is employed, or in a place accessible to his employees. [1971, c. 620, §13 (AMD).]

SECTION HISTORY

1971, c. 620, §13 (AMD).



26 §669. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 410, §7 (RP).



26 §670. Employees' remedies

Any employer shall be liable to the employee or employees for the amount of unpaid minimum wages. Upon a judgment being rendered in favor of any employee or employees, in any action brought to recover unpaid wages under this subchapter, such judgment shall include, in addition to the unpaid wages adjudged to be due, an additional amount equal to such wages as liquidated damages, and costs of suit including a reasonable attorney's fee. [1965, c. 410, §8 (AMD).]

SECTION HISTORY

1965, c. 410, §8 (AMD).



26 §670-A. Remedies for overtime wage violations involving state employees

Notwithstanding section 670, in an action brought to recover unpaid overtime wages for an employee of the executive or judicial branch of the State, the judgment or award is limited to the unpaid overtime compensation adjudged to be due, without liquidated damages or attorney's fees. An action for unpaid overtime wages for an employee of the executive or judicial branch of the State must be brought within 2 years after the cause of action accrued, except that a cause of action arising from a willful violation of the overtime wage payment law must be commenced within 3 years after the cause of action accrued. Overtime wages are recoverable by employees of the executive or judicial branch beginning with the later of the date the cause of action accrued and the date the applicable limitations period began. [2003, c. 423, §3 (NEW); 2003, c. 423, §5 (AFF).]

SECTION HISTORY

2003, c. 423, §3 (NEW). 2003, c. 423, §5 (AFF).



26 §671. Penalties

Any employer who violates this subchapter shall, upon conviction thereof, be punished by a fine of not less than $50 nor more than $200.

Any employer, who discharges or in any other manner discriminates against any employee because such employee makes a complaint to the director or to the county attorney concerning a violation of this subchapter, shall be punished by a fine of not less than $50 nor more than $200. [1971, c. 620, §13 (AMD).]

In the event of the violation of any of the provisions of this subchapter, the Attorney General may institute injunction proceedings in the Superior Court to enjoin further violation thereof. [1965, c. 410, §9 (AMD).]

SECTION HISTORY

1965, c. 410, §9 (AMD). 1971, c. 620, §13 (AMD).



26 §672. Unfair contracts

No employer shall by a special contract with an employee or by any other means exempt himself from this subchapter. [1967, c. 466, §7 (NEW).]

SECTION HISTORY

1967, c. 466, §7 (NEW).






Subchapter 3-A: SUBSTANCE ABUSE TESTING

26 §681. Purpose; applicability

1. Purpose. This subchapter is intended to:

A. Protect the privacy rights of individual employees in the State from undue invasion by employers through the use of substance abuse tests while allowing the use of tests when the employer has a compelling reason to administer a test; [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. Ensure that, when substance abuse tests are used, proper test procedures are employed to protect the privacy rights of employees and applicants and to achieve reliable and accurate results; [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF); 1989, c. 832, §1 (AMD).]

C. Ensure that an employee with a substance abuse problem receives an opportunity for rehabilitation and treatment of the disease and returns to work as quickly as possible; and [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF); 1989, c. 832, §1 (AMD).]

D. Eliminate drug use in the workplace. [1989, c. 832, §1 (NEW).]

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF); 1989, c. 832, §1 (AMD) .]

2. Employer discretion. This subchapter does not require or encourage employers to conduct substance abuse testing of employees or applicants. An employer who chooses to conduct such testing is limited by this subchapter, but may establish policies which are supplemental to and not inconsistent with this subchapter.

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

3. Collective bargaining agreements. This subchapter does not prevent the negotiation of collective bargaining agreements that provide greater protection to employees or applicants than is provided by this subchapter.

A labor organization with a collective bargaining agreement effective in the State may conduct a program of substance abuse testing of its members. The program may include testing of new members and periodic testing of all members. It may not include random testing of members. The program may be voluntary. The results may not be used to preclude referral to a job where testing is not required or to otherwise discipline a member. Sample collection and testing must be done in accordance with this subchapter. Approval of the Department of Labor is not required.

[ 1995, c. 324, §1 (AMD) .]

4. Home rule authority preempted. No municipality may enact any ordinance under its home rule authority regulating an employer's use of substance abuse tests.

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

5. Contracts for work out of State. All employment contracts subject to the laws of this State shall include an agreement that this subchapter will apply to any employer who hires employees to work outside the State.

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

6. Medical examinations. This subchapter does not prevent an employer from requiring or performing medical examinations of employees or applicants or from conducting medical screenings to monitor exposure to toxic or other harmful substances in the workplace, provided that these examinations are not used to avoid the restrictions of this subchapter. No such examination may include the use of any substance abuse test except in compliance with this subchapter.

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

7. Other discipline unaffected. This subchapter does not prevent an employer from establishing rules related to the possession or use of substances of abuse by employees, including convictions for drug-related offenses, and taking action based upon a violation of any of those rules, except when a substance abuse test is required, requested or suggested by the employer or used as the basis for any disciplinary action.

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

8. Nuclear power plants; federal law. The following limitations apply to the application of this subchapter.

A. This subchapter does not apply to nuclear electrical generating facilities and their employees, including independent contractors and employees of independent contractors who are working at nuclear electrical generating facilities. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF); 1989, c. 832, §2 (RPR).]

B. [2011, c. 196, §1 (RP).]

C. This subchapter does not apply to any employer subject to a federally mandated drug and alcohol testing program, including, but not limited to, testing mandated by the federal Omnibus Transportation Employee Testing Act of 1991, Public Law 102-143, Title V, and its employees, including independent contractors and employees of independent contractors who are working for or at the facilities of an employer who is subject to such a federally mandated drug and alcohol testing program. [2011, c. 196, §1 (NEW).]

[ 2011, c. 196, §1 (AMD) .]

9. Board of Licensure of Railroad Personnel; testing restricted.

[ 1993, c. 428, §3 (RP) .]

SECTION HISTORY

1989, c. 536, §§1,2 (NEW). 1989, c. 604, §§2,3 (AMD). 1989, c. 832, §§1-3 (AMD). 1993, c. 428, §3 (AMD). 1995, c. 324, §§1,2 (AMD). 2011, c. 196, §1 (AMD).



26 §682. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

1. Applicant. "Applicant" means any person seeking employment from an employer. The term includes any person using an employment agency's services.

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

2. Employee. "Employee" means a person who is permitted, required or directed by any employer to engage in any employment for consideration of direct gain or profit. A person separated from employment while receiving a mandated benefit, including but not limited to workers' compensation, unemployment compensation and family medical leave, is an employee for the period the person receives the benefit and for a minimum of 30 days beyond the termination of the benefit. A person separated from employment while receiving a nonmandated benefit is an employee for a minimum of 30 days beyond the separation.

A. A full-time employee is an employee who customarily works 30 hours or more each week. [1995, c. 324, §3 (NEW).]

[ 1995, c. 324, §3 (AMD) .]

3. Employer. "Employer" means any person, partnership, corporation, association or other legal entity, public or private, that employs one or more employees. The term also includes an employment agency.

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

3-A. Medically disqualified. "Medically disqualified" means that an employee is prohibited by a federal law or regulation, or any rules adopted by the State's Department of Public Safety that incorporate any federal laws or regulations related to substance abuse testing for motor carriers, from continuing in the employee's former employment position due to the result of a substance abuse test conducted under the federal law or regulation or the Department of Public Safety rule.

[ 1989, c. 832, §4 (NEW) .]

4. Negative test result. "Negative test result" means a test result that indicates that:

A. A substance of abuse is not present in the tested sample; or [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. A substance of abuse is present in the tested sample in a concentration below the cutoff level. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

5. Positive test result. "Positive test result" means a test result that indicates the presence of a substance of abuse in the tested sample above the cutoff level of the test.

A. "Confirmed positive result" means a confirmation test result that indicates the presence of a substance of abuse above the cutoff level in the tested sample. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

6. Probable cause. "Probable cause" means a reasonable ground for belief in the existence of facts that induce a person to believe that an employee may be under the influence of a substance of abuse, provided that the existence of probable cause may not be based exclusively on any of the following:

A. Information received from an anonymous informant; [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. Any information tending to indicate that an employee may have possessed or used a substance of abuse off duty, except when the employee is observed possessing or ingesting any substance of abuse either while on the employer's premises or in the proximity of the employer's premises during or immediately before the employee's working hours; or [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

C. A single work-related accident. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

7. Substance abuse test. "Substance abuse test" means any test procedure designed to take and analyze body fluids or materials from the body for the purpose of detecting the presence of substances of abuse. The term does not include tests designed to determine blood-alcohol concentration levels from a sample of an individual's breath.

A. "Screening test" means an initial substance abuse test performed through the use of immunoassay technology or a federally recognized substance abuse test, or a test technology of similar or greater accuracy and reliability approved by the Department of Health and Human Services under rules adopted under section 687, and that is used as a preliminary step in detecting the presence of substances of abuse.

(1) A screening test of an applicant's urine or saliva may be performed at the point of collection through the use of a noninstrumented point of collection test device approved by the federal Food and Drug Administration. Section 683, subsection 5-A governs the use of such tests. [2009, c. 133, §1 (AMD).]

B. "Confirmation test" means a 2nd substance abuse test that is used to verify the presence of a substance of abuse indicated by an initial positive screening test result and is a federally recognized substance abuse test or is performed through the use of liquid or gas chromatography-mass spectrometry. [2009, c. 133, §1 (AMD).]

C. "Federally recognized substance abuse test" means any substance abuse test recognized by the federal Food and Drug Administration as accurate and reliable through the administration's clearance or approval process. [2009, c. 133, §1 (NEW).]

[ 2009, c. 133, §1 (AMD) .]

8. Substance of abuse. "Substance of abuse" means any scheduled drug, alcohol or other drug, or any of their metabolites.

A. "Alcohol" has the same meaning as found in Title 28-A, section 2, subsection 2. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. "Drug" has the same meaning as found in Title 32, section 13702-A, subsection 11. [2007, c. 695, Pt. B, §5 (AMD).]

C. "Scheduled drug" has the same meaning as found in Title 17-A, section 1101, subsection 11. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

[ 2007, c. 695, Pt. B, §5 (AMD) .]

SECTION HISTORY

1989, c. 536, §§1,2 (NEW). 1989, c. 604, §§2,3 (AMD). 1989, c. 832, §§4,5 (AMD). 1995, c. 324, §3 (AMD). 2001, c. 556, §1 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 695, Pt. B, §5 (AMD).



26 §683. Testing procedures

No employer may require, request or suggest that any employee or applicant submit to a substance abuse test except in compliance with this section. All actions taken under a substance abuse testing program shall comply with this subchapter, rules adopted under this subchapter and the employer's written policy approved under section 686. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

1. Employee assistance program required. Before establishing any substance abuse testing program for employees, an employer with over 20 full-time employees must have a functioning employee assistance program.

A. The employer may meet this requirement by participating in a cooperative employee assistance program that serves the employees of more than one employer. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. The employee assistance program must be certified by the Department of Health and Human Services under rules adopted pursuant to section 687. The rules must ensure that the employee assistance programs have the necessary personnel, facilities and procedures to meet minimum standards of professionalism and effectiveness in assisting employees. [2011, c. 657, Pt. AA, §72 (AMD).]

[ 2011, c. 657, Pt. AA, §72 (AMD) .]

2. Written policy. Before establishing any substance abuse testing program, an employer must develop or, as required in section 684, subsection 3, paragraph C, must appoint an employee committee to develop a written policy in compliance with this subchapter providing for, at a minimum:

A. The procedure and consequences of an employee's voluntary admission of a substance abuse problem and any available assistance, including the availability and procedure of the employer's employee assistance program; [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. When substance abuse testing may occur. The written policy must describe:

(1) Which positions, if any, will be subject to testing, including any positions subject to random or arbitrary testing under section 684, subsection 3. For applicant testing and probable cause testing of employees, an employer may designate that all positions are subject to testing; and

(2) The procedure to be followed in selecting employees to be tested on a random or arbitrary basis under section 684, subsection 3; [1989, c. 832, §6 (AMD).]

C. The collection of samples.

(1) The collection of any sample for use in a substance abuse test must be conducted in a medical facility and supervised by a licensed physician or nurse. A medical facility includes a first aid station located at the work site.

(2) An employer may not require an employee or applicant to remove any clothing for the purpose of collecting a urine sample, except that:

(a) An employer may require that an employee or applicant leave any personal belongings other than clothing and any unnecessary coat, jacket or similar outer garments outside the collection area; or

(b) If it is the standard practice of an off-site medical facility to require the removal of clothing when collecting a urine sample for any purpose, the physician or nurse supervising the collection of the sample in that facility may require the employee or applicant to remove their clothing.

(3) No employee or applicant may be required to provide a urine sample while being observed, directly or indirectly, by another individual.

(4) The employer may take additional actions necessary to ensure the integrity of a urine sample if the sample collector or testing laboratory determines that the sample may have been substituted, adulterated, diluted or otherwise tampered with in an attempt to influence test results. The Department of Health and Human Services shall adopt rules governing when those additional actions are justified and the scope of those actions. These rules may not permit the direct or indirect observation of the collection of a urine sample. If an employee or applicant is found to have twice substituted, adulterated, diluted or otherwise tampered with the employee's or applicant's urine sample, as determined under the rules adopted by the department, the employee or applicant is deemed to have refused to submit to a substance abuse test.

(5) If the employer proposes to use the type of screening test described in section 682, subsection 7, paragraph A, subparagraph (1), the employer's policy must include:

(a) Procedures to ensure the confidentiality of test results as required in section 685, subsection 3; and

(b) Procedures for training persons performing the test in the proper manner of collecting samples and reading results, maintaining a proper chain of custody and complying with other applicable provisions of this subchapter; [2001, c. 556, §2 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

D. The storage of samples before testing sufficient to inhibit deterioration of the sample; [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

E. The chain of custody of samples sufficient to protect the sample from tampering and to verify the identity of each sample and test result; [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

F. The substances of abuse to be tested for; [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

G. The cutoff levels for both screening and confirmation tests at which the presence of a substance of abuse in a sample is considered a positive test result.

(1) Cutoff levels for confirmation tests for marijuana may not be lower than 15 nanograms of delta-9-tetrahydrocannabinol-9-carboxylic acid per milliliter for urine samples.

(2) The Department of Health and Human Services shall adopt rules under section 687 regulating screening and confirmation cutoff levels for other substances of abuse, including those substances tested for in blood samples under subsection 5, paragraph B, to ensure that levels are set within known tolerances of test methods and above mere trace amounts. An employer may request that the Department of Health and Human Services establish a cutoff level for any substance of abuse for which the department has not established a cutoff level.

(3) Notwithstanding subparagraphs (1) and (2), if the Department of Health and Human Services does not have established cutoff levels or procedures for any specific federally recognized substance abuse test, the minimum cutoff levels and procedures that apply are those set forth in the Federal Register, Volume 69, No. 71, sections 3.4 to 3.7 on pages 19697 and 19698; [2009, c. 133, §2 (AMD).]

H. The consequences of a confirmed positive substance abuse test result; [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

I. The consequences for refusal to submit to a substance abuse test; [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

J. Opportunities and procedures for rehabilitation following a confirmed positive result; [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

K. A procedure under which an employee or applicant who receives a confirmed positive result may appeal and contest the accuracy of that result. The policy must include a mechanism that provides an opportunity to appeal at no cost to the appellant; and [1995, c. 324, §4 (AMD).]

L. Any other matters required by rules adopted by the Department of Labor under section 687. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

An employer must consult with the employer's employees in the development of any portion of a substance abuse testing policy under this subsection that relates to the employees. The employer is not required to consult with the employees on those portions of a policy that relate only to applicants. The employer shall send a copy of the final written policy to the Department of Labor for review under section 686. The employer may not implement the policy until the Department of Labor approves the policy. The employer shall send a copy of any proposed change in an approved written policy to the Department of Labor for review under section 686. The employer may not implement the change until the Department of Labor approves the change.

[ 2009, c. 133, §2 (AMD) .]

3. Copies to employees and applicants. The employer shall provide each employee with a copy of the written policy approved by the Department of Labor under section 686 at least 30 days before any portion of the written policy applicable to employees takes effect. The employer shall provide each employee with a copy of any change in a written policy approved by the Department of Labor under section 686 at least 60 days before any portion of the change applicable to employees takes effect. The Department of Labor may waive the 60-day notice for the implementation of an amendment covering employees if the amendment was necessary to comply with the law or if, in the judgment of the department, the amendment promotes the purpose of the law and does not lessen the protection of an individual employee. If an employer intends to test an applicant, the employer shall provide the applicant with a copy of the written policy under subsection 2 before administering a substance abuse test to the applicant. The 30-day and 60-day notice periods provided for employees under this subsection do not apply to applicants.

[ 1995, c. 324, §5 (AMD) .]

4. Consent forms prohibited. An employer may not require, request or suggest that any employee or applicant sign or agree to any form or agreement that attempts to:

A. Absolve the employer from any potential liability arising out of the imposition of the substance abuse test; or [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. Waive an employee's or applicant's rights or eliminate or diminish an employer's obligations under this subchapter except as provided in subsection 4-A. [2007, c. 339, §1 (AMD).]

Any form or agreement prohibited by this subsection is void.

[ 2007, c. 339, §1 (AMD) .]

4-A. Waivers for temporary employment. An employment agency, as defined in section 611, may request a written waiver for a temporary placement from an individual already in its employ or on a roster of eligibility as long as the client company has an approved substance abuse testing policy and the individual has not been assigned work at the client company in the 30 days previous to the request. The waiver is only to allow a test that might not otherwise be allowed under this subchapter. The test must otherwise comply with the standards of this subchapter and the employment agency's approved policy regarding applicant testing. The agency may not take adverse action against the individual for refusal to sign a waiver.

[ 2007, c. 339, §2 (NEW) .]

5. Right to obtain other samples. At the request of the employee or applicant at the time the test sample is taken, the employer shall, at that time:

A. Segregate a portion of the sample for that person's own testing. Within 5 days after notice of the test result is given to the employee or applicant, the employee or applicant shall notify the employer of the testing laboratory selected by the employee or applicant. This laboratory must comply with the requirements of this section related to testing laboratories. When the employer receives notice of the employee or applicant's selection, the employer shall promptly send the segregated portion of the sample to the named testing laboratory, subject to the same chain of custody requirements applicable to testing of the employer's portion of the sample. The employee or applicant shall pay the costs of these tests. Payment for these tests may not be required earlier than when notice of the choice of laboratory is given to the employer; and [1995, c. 324, §6 (AMD).]

B. In the case of an employee, have a blood sample taken from the employee by a licensed physician, registered physician's assistant, registered nurse or a person certified by the Department of Health and Human Services to draw blood samples. The employer shall have this sample tested for the presence of alcohol or marijuana metabolites, if those substances are to be tested for under the employer's written policy. If the employee requests that a blood sample be taken as provided in this paragraph, the employer may not test any other sample from the employee for the presence of these substances.

(1) The Department of Health and Human Services may identify, by rules adopted under section 687, other substances of abuse for which an employee may request a blood sample be tested instead of a urine sample if the department determines that a sufficient correlation exists between the presence of the substance in an individual's blood and its effect upon the individual's performance.

(2) No employer may require, request or suggest that any employee or applicant provide a blood sample for substance abuse testing purposes nor may any employer conduct a substance abuse test upon a blood sample except as provided in this paragraph.

(3) Applicants do not have the right to require the employer to test a blood sample as provided in this paragraph. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

[ 1995, c. 324, §6 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

5-A. Point of collection screening test. Except as provided in this subsection, all provisions of this subchapter regulating screening tests apply to noninstrumented point of collection test devices described in section 682, subsection 7, paragraph A, subparagraph (1).

A. A noninstrumented point of collection test described in section 682, subsection 7, paragraph A, subparagraph (1) may be performed at the point of collection rather than in a laboratory. Subsections 6 and 7 and subsection 8, paragraphs A to C do not apply to such screening tests. Subsection 5 applies only to a sample that results in a positive test result. [2001, c. 556, §3 (NEW).]

B. Any sample that results in a negative test result must be destroyed. Any sample that results in a postive test result must be sent to a qualified testing laboratory consistent with subsections 6 to 8 for confirmation testing. [2001, c. 556, §3 (NEW).]

C. A person who performs a point of collection screening test or a confirmation test may release the results of that test only as follows.

(1) For a point of collection screening test that results in a preliminary positive or negative test result, the person performing the test shall release the test result to the employee who is the subject of the test immediately.

(2) For a point of collection screening test that results in a preliminary positive test result, the person performing the test may not release the test result to the employer until after the result of the confirmation test has been determined.

(3) For a point of collection screening test that results in a preliminary negative test result, the person performing the test may not release the test result to the employer until after the result of a confirmation test would have been determined if one had been performed.

(4) For a confirmation test, the person performing the test shall release the result immediately to the employee who is the subject of the test and to the employer. [2005, c. 443, §1 (NEW).]

[ 2005, c. 443, §1 (AMD) .]

6. Qualified testing laboratories required. No employer may perform any substance abuse test administered to any of that employer's employees. An employer may perform screening tests administered to applicants if the employer's testing facilities comply with the requirements for testing laboratories under this subsection. Except as provided in subsection 5-A, any substance abuse test administered under this subchapter must be performed in a qualified testing laboratory that complies with this subsection.

A. [1989, c. 832, §8 (RP).]

B. The laboratory must have written testing procedures and procedures to ensure a clear chain of custody. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

C. The laboratory must demonstrate satisfactory performance in the proficiency testing program of the National Institute on Drug Abuse, the College of American Pathology or the American Association for Clinical Chemistry. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

D. The laboratory must comply with rules adopted by the Department of Health and Human Services under section 687. These rules shall ensure that:

(1) The laboratory possesses all licenses or certifications that the department finds necessary or desirable to ensure reliable and accurate test results;

(2) The laboratory follows proper quality control procedures, including, but not limited to:

(a) The use of internal quality controls during each substance abuse test conducted under this subchapter, including the use of blind samples and samples of known concentrations which are used to check the performance and calibration of testing equipment;

(b) The internal review and certification process for test results, including the qualifications of the person who performs that function in the testing laboratory; and

(c) Security measures implemented by the testing laboratory; and

(3) Other necessary and proper actions are taken to ensure reliable and accurate test results. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

[ 2001, c. 556, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

7. Testing procedure. A testing laboratory shall perform a screening test on each sample submitted by the employer for only those substances of abuse that the employer requests to be identified. If a screening test result is negative, no further test may be conducted on that sample. If a screening test result is positive, a confirmation test shall be performed on that sample. A testing laboratory shall retain all confirmed positive samples for one year in a manner that will inhibit deterioration of the samples and allow subsequent retesting. All other samples shall be disposed of immediately after testing.

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

8. Laboratory report of test results. This subsection governs the reporting of test results.

A. A laboratory report of test results shall, at a minimum, state:

(1) The name of the laboratory that performed the test or tests;

(2) Any confirmed positive results on any tested sample.

(a) Unless the employee or applicant consents, test results shall not be reported in numerical or quantitative form but shall state only that the test result was positive or negative. This division does not apply if the test or the test results become the subject of any grievance procedure, administrative proceeding or civil action.

(b) A testing laboratory and the employer must ensure that an employee's unconfirmed positive screening test result cannot be determined by the employer in any manner, including, but not limited to, the method of billing the employer for the tests performed by the laboratory and the time within which results are provided to the employer. This division does not apply to test results for applicants;

(3) The sensitivity or cutoff level of the confirmation test; and

(4) Any available information concerning the margin of accuracy and precision of the test methods employed.

The report shall not disclose the presence or absence of evidence of any physical or mental condition or of any substance other than the specific substances of abuse that the employer requested to be identified. A testing laboratory shall retain records of confirmed positive results in a numerical or quantitative form for at least 2 years. [1989, c. 832, §9 (AMD).]

B. The employer shall promptly notify the employee or applicant tested of the test result. Upon request of an employee or applicant, the employer shall promptly provide a legible copy of the laboratory report to the employee or applicant. Within 3 working days after notice of a confirmed positive test result, the employee or applicant may submit information to the employer explaining or contesting the results. [1989, c. 832, §9 (AMD).]

C. The testing laboratory shall send test reports for samples segregated at an employee's or applicant's request under subsection 5, paragraph A, to both the employer and the employee or applicant tested. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

D. Every employer whose policy is approved by the Department of Labor under section 686 shall annually send to the department a compilation of the results of all substance abuse tests administered by that employer in the previous calendar year. This report shall provide separate categories for employees and applicants and shall be presented in statistical form so that no person who was tested by that employer can be identified from the report. The report shall include a separate category for any tests conducted on a random or arbitrary basis under section 684, subsection 3. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

[ 1989, c. 832, §9 (AMD) .]

9. Costs. The employer shall pay the costs of all substance abuse tests which the employer requires, requests or suggests that an employee or applicant submit. Except as provided in paragraph A, the employee or applicant shall pay the costs of any additional substance abuse tests.

Costs of a substance abuse test administered at the request of an employee under subsection 5, paragraph B, shall be paid:

A. By the employer if the test results are negative for all substances of abuse tested for in the sample; and [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. By the employee if the test results in a confirmed positive result for any of the substances of abuse tested for in the sample. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

10. Limitation on use of tests. An employer may administer substance abuse tests to employees or applicants only for the purpose of discovering the use of any substance of abuse likely to cause impairment of the user or the use of any scheduled drug. No employer may have substance abuse tests administered to an employee or applicant for the purpose of discovering any other information.

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

11. Rules. The Department of Health and Human Services shall adopt any rules under section 687 regulating substance abuse testing procedures that it finds necessary or desirable to ensure accurate and reliable substance abuse testing and to protect the privacy rights of employees and applicants.

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1989, c. 536, §§1,2 (NEW). 1989, c. 604, §§1-3 (AMD). 1989, c. 832, §§6-9 (AMD). 1995, c. 283, §1 (AMD). 1995, c. 324, §§4-6 (AMD). 1999, c. 199, §1 (AMD). 2001, c. 556, §§2-4 (AMD). 2003, c. 547, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 443, §1 (AMD). 2007, c. 339, §§1, 2 (AMD). 2009, c. 133, §2 (AMD). 2011, c. 657, Pt. AA, §72 (AMD).



26 §684. Imposition of tests

1. Testing of applicants. An employer may require, request or suggest that an applicant submit to a substance abuse test only if:

A. The applicant has been offered employment with the employer; or [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. The applicant has been offered a position on a roster of eligibility from which applicants will be selected for employment. The number of persons on this roster of eligibility may not exceed the number of applicants hired by that employer in the preceding 6 months. [1989, c. 536, §§1, 2 (NEW); 1989, c. 536, §§2, 3 (AFF).]

The offer of employment or offer of a position on a roster of eligibility may be conditioned on the applicant receiving a negative test result.

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

2. Probable cause testing of employees. An employer may require, request or suggest that an employee submit to a substance abuse test if the employer has probable cause to test the employee.

A. The employee's immediate supervisor, other supervisory personnel, a licensed physician or nurse, or the employer's security personnel shall make the determination of probable cause. [1989, c. 832, §10 (AMD).]

B. The supervisor or other person must state, in writing, the facts upon which this determination is based and provide a copy of the statement to the employee. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

[ 1989, c. 832, §10 (AMD) .]

3. Random or arbitrary testing of employees. In addition to testing employees on a probable cause basis under subsection 2, an employer may require, request or suggest that an employee submit to a substance abuse test on a random or arbitrary basis if:

A. The employer and the employee have bargained for provisions in a collective bargaining agreement, either before or after the effective date of this subchapter, that provide for random or arbitrary testing of employees. A random or arbitrary testing program that would result from implementation of an employer's last best offer is not considered a provision bargained for in a collective bargaining agreement for purposes of this section; [2003, c. 547, §2 (AMD).]

B. The employee works in a position the nature of which would create an unreasonable threat to the health or safety of the public or the employee's coworkers if the employee were under the influence of a substance of abuse. It is the intent of the Legislature that the requirements of this paragraph be narrowly construed; or [2003, c. 547, §2 (AMD).]

C. The employer has established a random or arbitrary testing program under this paragraph that applies to all employees, except as provided in subparagraph (4), regardless of position.

(1) An employer may establish a testing program under this paragraph only if the employer has 50 or more employees who are not covered by a collective bargaining agreement.

(2) The written policy required by section 683, subsection 2 with respect to a testing program under this paragraph must be developed by a committee of at least 10 of the employer's employees. The employer shall appoint members to the committee from a cross-section of employees who are eligible to be tested. The committee must include a medical professional who is trained in procedures for testing for substances of abuse. If no such person is employed by the employer, the employer shall obtain the services of such a person to serve as a member of the committee created under this subparagraph.

(3) The written policy developed under subparagraph (2) must also require that selection of employees for testing be performed by a person or entity not subject to the employer's influence, such as a medical review officer. Selection must be made from a list, provided by the employer, of all employees subject to testing under this paragraph. The list may not contain information that would identify the employee to the person or entity making the selection.

(4) Employees who are covered by a collective bargaining agreement are not included in testing programs pursuant to this paragraph unless they agree to be included pursuant to a collective bargaining agreement as described under paragraph A.

(5) Before initiating a testing program under this paragraph, the employer must obtain from the Department of Labor approval of the policy developed by the employee committee, as required in section 686. If the employer does not approve of the written policy developed by the employee committee, the employer may decide not to submit the policy to the department and not to establish the testing program. The employer may not change the written policy without approval of the employee committee.

(6) The employer may not discharge, suspend, demote, discipline or otherwise discriminate with regard to compensation or working conditions against an employee for participating or refusing to participate in an employee committee created pursuant to this paragraph. [2003, c. 547, §2 (NEW).]

[ 2003, c. 547, §2 (AMD) .]

4. Testing while undergoing rehabilitation or treatment. While the employee is participating in a substance abuse rehabilitation program either as a result of voluntary contact with or mandatory referral to the employer's employee assistance program or after a confirmed positive result as provided in section 685, subsection 2, paragraphs B and C, substance abuse testing may be conducted by the rehabilitation or treatment provider as required, requested or suggested by that provider.

A. Substance abuse testing conducted as part of such a rehabilitation or treatment program is not subject to the provisions of this subchapter regulating substance abuse testing. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. An employer may not require, request or suggest that any substance abuse test be administered to any employee while the employee is undergoing such rehabilitation or treatment, except as provided in subsections 2 and 3. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

C. The results of any substance abuse test administered to an employee as part of such a rehabilitation or treatment program may not be released to the employer. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

5. Testing upon return to work. If an employee who has received a confirmed positive result returns to work with the same employer, whether or not the employee has participated in a rehabilitation program under section 685, subsection 2, the employer may require, request or suggest that the employee submit to a subsequent substance abuse test anytime between 90 days and one year after the date of the employee's prior test. A test may be administered under this subsection in addition to any tests conducted under subsections 2 and 3. An employer may require, request or suggest that an employee submit to a substance abuse test during the first 90 days after the date of the employee's prior test only as provided in subsections 2 and 3.

[ 1989, c. 832, §11 (NEW) .]

SECTION HISTORY

1989, c. 536, §§1,2 (NEW). 1989, c. 604, §§2,3 (AMD). 1989, c. 832, §§10,11 (AMD). 2001, c. 706, §1 (AMD). 2003, c. 547, §2 (AMD).



26 §685. Action taken on substance abuse tests

Action taken by an employer on the basis of a substance abuse test is limited as provided in this section. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

1. Before receipt of test results. An employer may suspend an employee with full pay and benefits or may transfer the employee to another position with no reduction in pay or benefits while awaiting an employee's test results.

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

2. Use of confirmation test results. This subsection governs an employer's use of confirmed positive results and an employee's or applicant's refusal to submit to a test requested or required by an employer in compliance with this subchapter.

A. Subject to any limitation of the Maine Human Rights Act or any other state law or federal law, an employer may use a confirmed positive result or refusal to submit to a test as a factor in any of the following decisions:

(1) Refusal to hire an applicant for employment or refusal to place an applicant on a roster of eligibility;

(2) Discharge of an employee;

(3) Discipline of an employee; or

(4) Change in the employee's work assignment. [1995, c. 324, §7 (AMD).]

A-1. An employer who tests a person as an applicant and employs that person prior to receiving the test result may take no action on a positive result except in accordance with the employee provisions of the employer's approved policy. [1995, c. 324, §8 (NEW).]

B. Before taking any action described in paragraph A in the case of an employee who receives an initial confirmed positive result, an employer shall provide the employee with an opportunity to participate for up to 6 months in a rehabilitation program designed to enable the employee to avoid future use of a substance of abuse and to participate in an employee assistance program, if the employer has such a program. The employer may take any action described in paragraph A if the employee receives a subsequent confirmed positive result from a test administered by the employer under this subchapter. [2003, c. 547, §3 (AMD).]

C. If the employee chooses not to participate in a rehabilitation program under this subsection, the employer may take any action described in paragraph A. If the employee chooses to participate in a rehabilitation program, the following provisions apply.

(1) If the employer has an employee assistance program that offers counseling or rehabilitation services, the employee may choose to enter that program at the employer's expense. If these services are not available from an employer's employee assistance program or if the employee chooses not to participate in that program, the employee may enter a public or private rehabilitation program.

(a) Except to the extent that costs are covered by a group health insurance plan, the costs of the public or private rehabilitation program must be equally divided between the employer and employee if the employer has more than 20 full-time employees. This requirement does not apply to municipalities or other political subdivisions of the State or to any employer when the employee is tested because of the alcohol and controlled substance testing mandated by the federal Omnibus Transportation Employee Testing Act of 1991, Public Law 102-143, Title V. If necessary, the employer shall assist in financing the cost share of the employee through a payroll deduction plan.

(b) Except to the extent that costs are covered by a group health insurance plan, an employer with 20 or fewer full-time employees, a municipality or other political subdivision of the State is not required to pay for any costs of rehabilitation or treatment under any public or private rehabilitation program. An employer is not required to pay for the costs of rehabilitation if the employee was tested because of the alcohol and controlled substance testing mandated by the federal Omnibus Transportation Employee Testing Act of 1991, Public Law 102-143, Title V.

(2) No employer may take any action described in paragraph A while an employee is participating in a rehabilitation program, except as provided in subparagraph (2-A) and except that an employer may change the employee's work assignment or suspend the employee from active duty to reduce any possible safety hazard. Except as provided in subparagraph (2-A), an employee's pay or benefits may not be reduced while an employee is participating in a rehabilitation program, provided that the employer is not required to pay the employee for periods in which the employee is unavailable for work for the purposes of rehabilitation or while the employee is medically disqualified. The employee may apply normal sick leave and vacation time, if any, for these periods.

(2-A) A rehabilitation or treatment provider shall promptly notify the employer if the employee fails to comply with the prescribed rehabilitation program before the expiration of the 6-month period provided in paragraph B. Upon receipt of this notice, the employer may take any action described in paragraph A.

(3) Except as provided in divisions (a) and (b), upon successfully completing the rehabilitation program, as determined by the rehabilitation or treatment provider after consultation with the employer, the employee is entitled to return to the employee's previous job with full pay and benefits unless conditions unrelated to the employee's previous confirmed positive result make the employee's return impossible. Reinstatement of the employee must not conflict with any provision of a collective bargaining agreement between the employer and a labor organization that is the collective bargaining representative of the unit of which the employee is or would be a part. If the rehabilitation or treatment provider determines that the employee has not successfully completed the rehabilitation program within 6 months after starting the program, the employer may take any action described in paragraph A.

(a) If the employee who has completed rehabilitation previously worked in an employment position subject to random or arbitrary testing under an employer's written policy, the employer may refuse to allow the employee to return to the previous job if the employer believes that the employee may pose an unreasonable safety hazard because of the nature of the position. The employer shall attempt to find suitable work for the employee immediately after refusing the employee's return to the previous position. No reduction may be made in the employee's previous benefits or rate of pay while awaiting reassignment to work or while working in a position other than the previous job. The employee shall be reinstated to the previous position or to another position with an equivalent rate of pay and benefits and with no loss of seniority within 6 months after returning to work in any capacity with the employer unless the employee has received a subsequent confirmed positive result within that time from a test administered under this subchapter or unless conditions unrelated to the employee's previous confirmed positive test result make that reinstatement or reassignment impossible. Placement of the employee in suitable work and reinstatement may not conflict with any provision of a collective bargaining agreement between the employer and a labor organization that is the collective bargaining representative of the unit of which the employee is or would be a part.

(b) Notwithstanding division (a), if an employee who has successfully completed rehabilitation is medically disqualified, the employer is not required to reinstate the employee or find suitable work for the employee during the period of disqualification. The employer is not required to compensate the employee during the period of disqualification. Immediately after the employee's medical disqualification ceases, the employer's obligations under division (a) attach as if the employee had successfully completed rehabilitation on that date. [1995, c. 344, §1 (AMD).]

D. This subsection does not require an employer to take any disciplinary action against an employee who refuses to submit to a test, receives a single or repeated confirmed positive result or does not choose to participate in a rehabilitation program. This subsection is intended to set minimum opportunities for an employee with a substance abuse problem to address the problem through rehabilitation. An employer may offer additional opportunities, not otherwise in violation of this subchapter, for rehabilitation or continued employment without rehabilitation. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

[ 2003, c. 547, §3 (AMD) .]

3. Confidentiality. This subsection governs the use of information acquired by an employer in the testing process.

A. Unless the employee or applicant consents, all information acquired by an employer in the testing process is confidential and may not be released to any person other than the employee or applicant who is tested, any necessary personnel of the employer and a provider of rehabilitation or treatment services under subsection 2, paragraph C. This paragraph does not prevent:

(1) The release of this information when required or permitted by state or federal law, including release under section 683, subsection 8, paragraph D; or

(2) The use of this information in any grievance procedure, administrative hearing or civil action relating to the imposition of the test or the use of test results. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. Notwithstanding any other law, the results of any substance abuse test required, requested or suggested by any employer may not be used in any criminal proceeding. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

SECTION HISTORY

1989, c. 536, §§1,2 (NEW). 1989, c. 604, §§2,3 (AMD). 1989, c. 832, §§12,13 (AMD). 1995, c. 324, §§7,8 (AMD). 1995, c. 344, §1 (AMD). 2003, c. 547, §3 (AMD).



26 §686. Review of written policies

1. Review required. The Department of Labor shall review each written policy or change to an approved policy submitted to the department by an employer under section 683, subsection 2.

A. The department shall determine if the employer's written policy or change complies with this subchapter and shall immediately notify the employer who submitted the policy or change of that determination. If the department finds that the policy or change does not comply with this subchapter, the department shall also notify the employer of the specific areas in which the policy or change is defective. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. The department may request additional information from an employer when necessary to determine whether an employment position meets the requirements of section 684, subsection 3. The department shall not approve any written policy that provides for random or arbitrary testing of any employment position that the employer has failed to demonstrate meets the requirements of section 684, subsection 3. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

C. The department shall allow for the use of any federally recognized substance abuse test. [2009, c. 133, §3 (NEW).]

[ 2009, c. 133, §3 (AMD) .]

2. Review procedure. The Department of Labor shall adopt rules under section 687 governing the procedure for reviews conducted under this section.

A. The rules must provide for notice to be given to the employees of any employer who submits a written policy or amendment applicable to employees to the department for review under this section. The employees may submit written comments to the department challenging any portion of the employer's written policy, including the proposed designation of any position under section 684, subsection 3, paragraph B. [1995, c. 324, §9 (AMD).]

B. Nothing in this section requires a formal hearing to be held concerning the submission and review of an employer's written policy. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

C. Notwithstanding Title 5, section 8003, the Maine Administrative Procedure Act, Title 5, chapter 375, does not apply to reviews conducted under this section except that all determinations by the Department of Labor under this section may be appealed as provided in Title 5, chapter 375, subchapter VII. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

D. The rules may establish model applicant policies and employee probable cause policies and provide for expedited approval and registration for employers adopting such model policies. The rules adopted under this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [1997, c. 49, §1 (NEW).]

[ 1997, c. 49, §1 (AMD) .]

SECTION HISTORY

1989, c. 536, §§1,2 (NEW). 1989, c. 604, §§2,3 (AMD). 1995, c. 324, §9 (AMD). 1997, c. 49, §1 (AMD). 2009, c. 133, §3 (AMD).



26 §687. Rulemaking

1. Department of Health and Human Services. The Department of Health and Human Services shall adopt rules under the Maine Administrative Procedure Act as provided in this subchapter.

[ 2011, c. 657, Pt. AA, §73 (AMD) .]

2. Department of Labor. The Department of Labor shall adopt rules under the Maine Administrative Procedure Act, Title 5, chapter 375, as provided in this subchapter.

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

3. Coordination; deadline. The Department of Health and Human Services and the Department of Labor shall cooperate to ensure any necessary coordination between the rules of both departments. The Department of Health and Human Services and the Department of Labor shall adopt initial rules before December 1, 1989.

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1989, c. 536, §§1,2 (NEW). 1989, c. 604, §§2,3 (AMD). 1995, c. 283, §2 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. AA, §73 (AMD).



26 §688. Substance abuse education

All employers shall cooperate fully with the Department of Labor, the Department of Health and Human Services, the Department of Public Safety and any other state agency in programs designed to educate employees about the dangers of substance abuse and about public and private services available to employees who have a substance abuse problem. [2011, c. 657, Pt. AA, §74 (AMD).]

SECTION HISTORY

1989, c. 536, §§1,2 (NEW). 1989, c. 604, §§2,3 (AMD). 1995, c. 283, §3 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. AA, §74 (AMD).



26 §689. Violation and remedies

This section governs the enforcement of this subchapter. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

1. Remedies. Any employer who violates this subchapter is liable to any employee subjected to discipline or discharge based on that violation for:

A. An amount equal to 3 times any lost wages; [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. Reinstatement of the employee to the employee's job with full benefits; [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

C. Court costs; and [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

D. Reasonable attorney's fees, as set by the court. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

2. Breach of confidentiality. In addition to the liability imposed under subsection 1, any person who violates section 684, subsection 4, paragraph C, or section 685, subsection 3:

A. For the first offense, is subject to a civil penalty not to exceed $1,000, payable to the affected employee, to be recovered in a civil action; and [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. For any subsequent offense, is subject to a civil penalty of $2,000, payable to the affected employee, to be recovered in a civil action. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

3. Harassment. In addition to the liability imposed under subsection 1, any employer who requires or repeatedly attempts to require an employee or applicant to submit to a substance abuse test under conditions that would not justify the test under this subchapter or who without substantial justification repeatedly requires an employee to submit to a substance abuse test under section 684, subsection 3:

A. Is subject to a civil penalty not to exceed $1,000, payable to the affected employee, to be recovered in a civil action; and [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. For any subsequent offense against the same employee, is subject to a civil penalty of $2,000, payable to the affected employee, to be recovered in a civil action. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

4. Enforcement. The Department of Labor or the affected employee or employees may enforce this subchapter. The department may:

A. Collect the judgment on behalf of the employee or employees; and [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

B. Supervise the payment of the judgment and the reinstatement of the employee or employees. [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

SECTION HISTORY

1989, c. 536, §§1,2 (NEW). 1989, c. 604, §§2,3 (AMD).



26 §690. Report

The Department of Labor shall report to the joint standing committee of the Legislature having jurisdiction over labor matters on March 1, 1990, and annually on that date thereafter. This report shall: [1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF).]

1. List of employers. List those employers whose substance abuse testing policies have been approved by the Department of Labor under section 686;

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

2. Persons tested. Indicate whether those employers are testing applicants or employees, or both;

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

3. Random or arbitrary testing. Indicate those employers whose substance abuse testing policies permit random or arbitrary testing under section 684, subsection 3, and describe the employment positions subject to such random or arbitrary testing;

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

4. Results. Provide statistical data relating to the reports received from employers indicating the number of substance abuse tests administered by those employers in the previous calendar year and the results of those tests; and

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

5. Description. Briefly describe the general scope and practice of workplace substance abuse testing in the State.

[ 1989, c. 536, §§1, 2 (NEW); 1989, c. 604, §§2, 3 (AFF) .]

SECTION HISTORY

1989, c. 536, §§1,2 (NEW). 1989, c. 604, §§2,3 (AMD).






Subchapter 4: EMPLOYMENT OF WOMEN AND CHILDREN

Article 1: PROVISIONS COMMON TO FEMALES AND MINORS

26 §701. Posting of notice of hours of labor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1975, c. 701, §11 (RPR). 1989, c. 738, §1 (AMD). 2001, c. 242, §2 (RP).



26 §701-A. Application of subchapter

This subchapter applies to employment by all private and public employers, including the State and its political subdivisions, except with respect to service in the National Guard and as otherwise specifically provided. [2003, c. 10, §1 (NEW).]

SECTION HISTORY

2003, c. 10, §1 (NEW).



26 §702. Record of work hours of minors under 18 years of age

Every employer shall keep a time book or record for every minor under 18 years of age employed in any occupation, except the planting, cultivating or harvesting of field crops or other agricultural employment not in direct contact with hazardous machinery or hazardous substances, or household work, stating the number of hours worked by each minor under 18 years of age on each day of the week. The time book or record must be open at all reasonable hours to the inspection of the director, a director's deputy or any authorized agent of the bureau. Any employer who fails to keep the record required by this section or makes any false entry to the record, or refuses to exhibit the time book or record or makes any false statement to the director, a director's deputy or any authorized agent of the bureau in reply to any question in carrying out section 42-B and this section is liable for a violation of this section and section 42-B. [2001, c. 242, §3 (AMD).]

SECTION HISTORY

1971, c. 620, §13 (AMD). 1975, c. 701, §12 (RPR). 1979, c. 468, §1 (AMD). 1991, c. 544, §2 (AMD). 2001, c. 242, §3 (AMD). RR 2005, c. 1, §11 (COR).



26 §703. Exemptions for perishable goods (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §13 (RP).



26 §704. Penalty for employers

1. Strict liability. An employer who violates either section 42-B or 702 is subject to the following forfeiture or civil penalty, payable to the State and recoverable in a civil action:

A. For the first violation or a violation not subject to an enhanced sanction under paragraph B or C, a forfeiture of not less than $50 nor more than $250; [1991, c. 544, §3 (NEW).]

B. For a 2nd violation occurring within 3 years of a prior adjudication, a forfeiture of not less than $100 nor more than $1,000; or [1991, c. 544, §3 (NEW).]

C. For a 3rd and subsequent violation occurring within 3 years of 2 or more prior adjudications, a forfeiture or penalty of not less than $250 nor more than $2,500. [1991, c. 544, §3 (NEW).]

[ 2001, c. 242, §4 (AMD) .]

2. Adjudications. As used in this section, a prior adjudication includes a consent decree that contains an admission of a violation. The dates of prior adjudications for any violation of sections 42-B and 702 or a combination must precede the commission of the violation being enhanced, although prior adjudications involving a combination may have occurred on the same day. The date of any adjudication is the date the forfeiture or penalty is adjudged or the consent decree allowed, even though an appeal was taken.

[ 2001, c. 242, §4 (AMD) .]

3. Subsequent offenses.

[ 1991, c. 544, §3 (RP) .]

SECTION HISTORY

1981, c. 470, §A141 (NEW). 1981, c. 698, §115 (AMD). 1991, c. 544, §3 (RPR). 2001, c. 242, §4 (AMD).






Article 2: FEMALES

26 §731. Hours of employment for females; 9 hours a day (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §14 (RP).



26 §732. -- six and one-half hours continuous maximum (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1975, c. 701, §14 (RP).



26 §733. -- fifty-four hours a week (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §14 (RP).



26 §734. -- fifty hours a week in certain places (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §14 (RP).



26 §735. Seats for female employees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §14 (RP).



26 §736. Application of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1975, c. 701, §14 (RP).



26 §737. -- war and other emergencies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1975, c. 701, §14 (RP).



26 §738. Penalty for employers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §15 (AMD). 1981, c. 407, (AMD). 1981, c. 470, §A142 (RP). 1981, c. 698, §116 (RP).






Article 3: MINORS

26 §771. Minors under 14 years of age

A minor under 14 years of age may not be employed, permitted or suffered to work in, about or in connection with agriculture, except for the planting, cultivating or harvesting of field crops or other agricultural employment not in direct contact with hazardous machinery or hazardous substances, any eating place, automatic laundries, retail establishment where frozen dairy products are manufactured on the premises, sporting or overnight camp, mercantile establishment or in outdoor occupations on the grounds of a hotel, and a minor between the ages of 14 and 16 years may not be so employed when the distance between the work place and the home of the minor, or any other factor, necessitates the minor's remaining away from home overnight. This section does not apply to any such minor who is employed directly by, with or under the supervision of either or both of the minor's parents; or to any such minor employed in school lunch programs, if limited to serving food and cleaning up dining rooms. [1991, c. 544, §4 (AMD).]

SECTION HISTORY

1975, c. 238, §1 (AMD). 1979, c. 468, §2 (AMD). 1991, c. 544, §4 (AMD).



26 §772. Minors under 18 years of age; hazardous employment

1. Prohibition against certain employment. A minor under 18 years of age may not be employed in any capacity that the director determines to be hazardous, dangerous to life or limbs or injurious to the minor's health or morals.

[ 2003, c. 59, §1 (NEW) .]

2. Rules; list of occupations. The director shall adopt rules to develop and maintain a list of occupations not suitable for employment of a minor. The rules must conform as far as practicable to the child labor provisions of the federal Fair Labor Standards Act of 1938, 29 United States Code, Section 212 and any associated regulations. The rules must also contain provisions prohibiting the employment of minors in places having nude entertainment and in registered dispensaries of marijuana for medical use authorized under Title 22, chapter 558-C.

[ 2009, c. 631, §47 (AMD); 2009, c. 631, §51 (AFF) .]

3. Rules relating to confined spaces and height. The director shall adopt rules prohibiting a minor under 18 years of age from working in confined spaces or at a designated height when regulations of the federal Occupational Safety and Health Administration, adopted under the general industry standards, 29 Code of Federal Regulations, Part 1910, require special precautions or procedures for such work. The rules must provide exceptions to the prohibition in specific exceptional circumstances, such as work required for public safety.

[ 2003, c. 59, §1 (NEW) .]

4. Rules are routine technical. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 59, §1 (NEW) .]

5. Application. This section does not apply to minors in public and approved private schools where mechanical equipment is installed and operated primarily for purposes of instruction or minors who are volunteer participants in a career-oriented law enforcement program and perform traffic control duties at civic events pursuant to section 786.

[ 2013, c. 142, §1 (AMD) .]

SECTION HISTORY

1971, c. 620, §13 (AMD). 1979, c. 663, §159 (AMD). 1997, c. 597, §1 (AMD). 1999, c. 30, §1 (AMD). 2003, c. 59, §1 (RPR). 2009, c. 631, §47 (AMD). 2009, c. 631, §51 (AFF). 2013, c. 142, §1 (AMD).



26 §773. Minors under 16; prohibited in certain places

A minor under 16 years of age may not be employed, permitted or suffered to work in, about or in connection with any manufacturing or mechanical establishment, hotel, rooming house, laundry, except those commonly known as automatic laundries, dry cleaning establishments, bakery, bowling alley, poolroom, commercial places of amusement, including traveling shows and circuses, or in any theater or moving picture house or in conjunction with an amusement, game or show that allows or conducts betting. The provisions of this section pertaining to theaters do not apply to minors under 16 years of age who are employed or in training as theatrical actors or film actors. This section does not prohibit a minor under 16 years of age from performing work for a nonprofit organization that preserves film and other moving images and provides education and research opportunities for the public or for a theater that is operated by such an organization as an integral part of its mission. [2001, c. 43, §1 (AMD).]

The provisions of this section pertaining to manufacturing establishments shall not apply to minors under 16 years of age who are employed in retail establishments where any frozen dairy product or frozen dairy product mix or related food product is manufactured on the premises, regardless of trade name or brand or coined name.

The provisions of this section pertaining to hotels do not apply to minors under 16 years of age who are employed in outdoor occupations on the grounds of a hotel or to minors 15 years of age who are employed in kitchens, dining rooms, lobbies and offices of a hotel. Minors 15 years of age are expressly prohibited from working in an area not listed as permitted and are expressly prohibited from performing room service, making deliveries of any sort to the hotel rooms or entering the hallways to those rooms. [1997, c. 347, §2 (AMD).]

The provisions of this section pertaining to manufacturing and mechanical establishments shall not apply to minors under 16 years of age who are employed on the grounds of a manufacturing or mechanical establishment, but who are assigned nonhazardous work which is performed outside of any building in which manufacturing or mechanical operations are undertaken. [1987, c. 401, (NEW).]

The provisions of this section pertaining to manufacturing or mechanical establishments, laundries, dry cleaning establishments and bakeries shall not apply to minors under 16 years of age who are employed in retail sales, customer service operations or office work for these establishments, provided that retail, customer service or office areas are in a separate room. [1987, c. 665, §1 (NEW).]

Notwithstanding other provisions of this section, a minor under 16 years of age may be employed at a commercial place of amusement operating at a permanent location, except that minors under 16 years of age may not be employed at games of chance as defined in Title 17, chapter 62 or hazardous occupations as determined by the director. [2009, c. 487, Pt. B, §12 (AMD).]

SECTION HISTORY

1975, c. 238, §2 (AMD). 1987, c. 401, (AMD). 1987, c. 665, §1 (AMD). 1989, c. 520, §1 (AMD). 1993, c. 434, §2 (AMD). 1997, c. 347, §§2,3 (AMD). 1997, c. 353, §§1,2 (AMD). 2001, c. 43, §1 (AMD). 2009, c. 487, Pt. B, §12 (AMD).



26 §774. Hours of employment

1. Minors under 18 years of age. A minor under 18 years of age, enrolled in school, may not be employed as follows:

A. More than 50 hours in any week when the minor's school is not in session; [2003, c. 53, §1 (AMD).]

B. More than 24 hours in any week when the minor's school is in session. In addition, the maximum weekly hours a minor may work is 50 hours during any week that the approved school calendar for the minor's school is less than 3 days or during the first or last week of the school calendar, regardless of how many days the minor's school is in session for the week. If requested, a school must provide verification of its closings to the minor's employer or the Department of Labor; [2011, c. 174, §1 (AMD).]

C. More than 10 hours in any day when the minor's school is not in session; [2003, c. 53, §1 (AMD).]

D. More than 6 hours in any day when the minor's school is in session, except that the minor may work up to 8 hours on the last scheduled day of the school week; [2011, c. 174, §2 (AMD).]

E. More than 6 consecutive days; [1993, c. 434, §3 (AMD).]

F. After 10:15 p.m. on a day preceding a day on which the minor's school is in session or after 12 midnight on a day that does not precede such a school day; or [2011, c. 174, §3 (AMD).]

G. Before 7 a.m. on a day on which the minor's school is in session or before 5 a.m. on any other day. [2003, c. 53, §1 (AMD).]

[ 2011, c. 174, §§1-3 (AMD) .]

2. Minors under 16 years of age. A minor under 16 years of age may not be employed as follows:

A. More than 40 hours in any week when school is not in session; [1991, c. 544, §5 (NEW).]

B. More than 18 hours in any week when school is in session; [1991, c. 544, §5 (NEW).]

C. More than 8 hours in any day when school is not in session; [1991, c. 544, §5 (NEW).]

D. More than 3 hours in any day when school is in session; [1991, c. 544, §5 (NEW).]

E. More than 6 consecutive days; or [1991, c. 544, §5 (NEW).]

F. Between the hours of 7 p.m. and 7 a.m. except during summer vacation, when that minor may not work between the hours of 9 p.m. and 7 a.m. [1993, c. 434, §4 (AMD).]

[ 1993, c. 434, §4 (AMD) .]

3. Employment during hours school in session. A minor under 17 years of age may not be employed during the hours that the public schools of the town or city in which the minor resides are in session.

A. This subsection does not apply to:

(1) A minor who has been excused from attendance by school officials in accordance with Title 20-A, section 5001-A, subsection 2 or subsection 3, except that a minor who has been excused in accordance with subsection 3 may not be employed during the hours that the minor's school or approved home instruction program is in session;

(2) A student in an alternative education plan that includes a work experience component;

(3) A student in an approved vocational cooperative education program; or

(4) A student who is granted permission for an early school release by the school principal. [1991, c. 713, §2 (AMD).]

The hours worked by a student in an alternative education plan or in an approved vocational cooperative education program may not be included in determining the student's total hours of permitted employment under subsection 1 and subsection 2.

[ 1991, c. 713, §2 (AMD) .]

4. Exemptions. Work performed in the planting, cultivating or harvesting of field crops or other agricultural employment, including the initial processing of farm crops, not in direct contact with hazardous machinery or hazardous substances, work performed as an employed or in-training theatrical actor or film actor or work performed as a summer camp employee in a youth camp licensed under Title 22, section 2495 is exempt from this section, provided a minor under 16 years of age has been excused by the local superintendent of schools in accordance with the policy established by the Commissioner of Education and the Director of the Bureau of Labor Standards. Work performed in the taking or catching of lobsters, fish or other marine organisms by any methods or means, or in the operating of ferries or excursion boats, is exempt from subsection 1, paragraphs A and C.

[ 2009, c. 211, Pt. B, §23 (AMD) .]

5. Application. This section does not apply to a person who holds a high school diploma or a high school equivalency certificate issued pursuant to Title 20-A, section 257 or to a minor emancipated pursuant to Title 15, section 3506-A.

[ 1991, c. 713, §4 (NEW) .]

6. In session. School is considered in session if the students are required to be in attendance by the school board pursuant to Title 20-A, chapter 211.

[ 1997, c. 131, §2 (NEW) .]

SECTION HISTORY

1971, c. 620, §13 (AMD). 1973, c. 571, §59 (AMD). 1975, c. 59, §3 (AMD). 1979, c. 468, §3 (AMD). 1981, c. 310, (AMD). 1989, c. 700, §A102 (AMD). RR 1991, c. 1, §34 (COR). 1991, c. 544, §5 (RPR). 1991, c. 713, §§1-4 (AMD). 1993, c. 434, §§3-5 (AMD). 1997, c. 131, §§1,2 (AMD). 2003, c. 53, §1 (AMD). 2009, c. 211, Pt. B, §23 (AMD). 2011, c. 174, §§1-3 (AMD).



26 §775. Work permits

1. Work permit authority. A minor under 16 years of age may not be employed without a work permit signed by the superintendent of schools of the school administrative unit in which the minor resides and issued to the minor by the bureau. The superintendent may designate a school official to sign a work permit and that official is directly responsible to the superintendent for this activity.

[ 2001, c. 398, Pt. A, §1 (AMD) .]

2. Conditions for signature. The superintendent shall sign a permit in the following circumstances:

A. If the school is in session or the minor is attending summer school, the minor must be enrolled in school, not truant, not under suspension and passing a majority of courses during the current grading period. Upon request of the minor, the superintendent may waive the requirements for one grading period if, in the opinion of the superintendent, there are extenuating circumstances or if imposing the requirements would create an undue hardship for the minor; [2011, c. 614, §21 (AMD).]

B. If school is not in session, the minor must furnish to the superintendent a certificate signed by the principal of the school last attended showing that the minor has satisfactorily completed kindergarten to grade 8 in the public schools or their equivalent. If the certificate can not be obtained, the superintendent shall examine the minor to determine whether the minor meets these educational standards; [1991, c. 713, §5 (AMD); 1991, c. 713, §9 (AFF).]

C. If the minor has been granted an exception to compulsory education under Title 20-A, section 5001-A, subsection 2, the minor must only submit proof of age as provided in subsection 3; or [1991, c. 713, §5 (AMD); 1991, c. 713, §9 (AFF).]

D. If school is in session, the superintendent may have signed only one work permit for the minor at any given time. The superintendent may sign 2 work permits for the minor for the summer vacation period. [2001, c. 398, Pt. A, §1 (AMD).]

[ 2011, c. 614, §21 (AMD) .]

3. Proof of age. The superintendent may issue a permit only upon receiving and examining satisfactory evidence of the minor's age. Satisfactory evidence consists of a certified copy of the minor's birth certificate or baptismal record, a passport showing the date of birth or other documentary evidence of age satisfactory to the superintendent and approved by the director. The superintendent may require, in doubtful cases, a certificate signed by a physician appointed by the school board, stating that the minor has been examined and, in that physician's opinion, has reached the normal development of a minor of the same age and is in sufficiently sound health and physically able to perform the work the minor intends to do.

[ 2001, c. 398, Pt. A, §1 (AMD) .]

3-A. Issuance of work permit. The director or the director's agent shall issue the work permit to the minor upon verification:

A. Of the proper approval by the superintendent or other designated school official; and [2001, c. 398, Pt. A, §1 (NEW).]

B. That the employment conforms with the provisions of this subchapter. [2001, c. 398, Pt. A, §1 (NEW).]

The superintendent's office shall distribute the work permit to the minor. The work permit is valid only for the employer and positions listed on the permit as issued by the bureau.

[ 2001, c. 398, Pt. A, §1 (NEW) .]

4. Conditions for revocation. The superintendent may revoke the work permit issued to a minor by the bureau if the superintendent determines that the minor has not maintained the conditions for issuance of the work permit under subsection 2, paragraph A. The superintendent shall revoke 2nd work permits at the end of the summer vacation in accordance with the limits imposed by subsection 2, paragraph D. The superintendent shall notify the Director of the Bureau of Labor Standards and the minor's employer in writing upon revoking a minor's work permit. The revocation is effective upon receipt by the employer of the superintendent's notice.

[ 2001, c. 398, Pt. A, §1 (AMD) .]

5. Permit on file. The employer shall keep all work permits issued for the employer's minor employees on file and accessible to any attendance officer, factory inspector or other authorized officer charged with the enforcement of this subchapter.

[ 1991, c. 544, §5 (NEW) .]

6. Exception. This section does not apply to minors engaged in work performed in the planting, cultivating or harvesting of field crops or other agricultural employment not in direct contact with hazardous machinery or hazardous substances or to minors engaged in household work. Minors who are participants in summer youth employment and training programs funded by the Department of Labor are exempt from obtaining individual permits as long as the program employing the minor has submitted a master permit as developed by the director under section 777.

[ 1993, c. 527, §1 (AMD) .]

SECTION HISTORY

1965, c. 272, §3 (AMD). 1971, c. 620, §13 (AMD). 1973, c. 571, §60 (AMD). 1975, c. 59, §3 (AMD). 1979, c. 468, §4 (AMD). 1989, c. 700, §A103 (AMD). 1991, c. 544, §5 (RPR). 1991, c. 713, §§5-7 (AMD). 1991, c. 713, §9 (AFF). 1993, c. 527, §1 (AMD). 2001, c. 398, §A1 (AMD). 2011, c. 614, §21 (AMD).



26 §776. -- part time and vacation work (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 544, §6 (RP).



26 §777. Blanks furnished; filing of triplicate permits; surrender and cancellation of permits

The blank work permit required by section 775 must be formulated by the director and furnished by the director to the persons authorized to sign work permits. The forms of the permits must be approved by the Attorney General. Every work permit must be made out in triplicate. All triplicates, accompanied by the original papers on which the permits were signed, must be forwarded to the bureau by the officer signing the permits, within 24 hours of the time the permit was signed. The bureau shall examine the papers and promptly return them to the officer who sent them after validating the copies and retaining one copy for bureau files. The officer may then return to the minor all papers filed in proof of age. Whenever there is reason to believe that a work permit was improperly signed, the director, deputy director or agent shall notify the local superintendent of schools of the place in which the certificate was signed. The local superintendent shall cancel the permit when directed to do so by the director. The director may develop an electronic transmittal system to fulfill these requirements. [2001, c. 398, Pt. A, §2 (AMD).]

The director shall develop a master permit system for participants in summer youth employment and training programs funded by the Department of Labor. The master permit eliminates the need for prior approval by the director or the superintendent of schools. A minor on a master permit may be removed from the master permit for the same reasons and in the same manner as applicable to an individual work permit. [1993, c. 527, §2 (NEW).]

SECTION HISTORY

1971, c. 620, §13 (AMD). 1991, c. 544, §7 (AMD). 1993, c. 527, §2 (AMD). 2001, c. 398, §A2 (AMD).



26 §778. Blank employment certificates prepared; notice when employment terminated (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1991, c. 544, §8 (RP).



26 §779. Record of age received as evidence

Any record of age, as provided under section 775 to determine whether or not a work permit may be issued to any child, shall be received as evidence of the age of such child in any prosecution under this subchapter.



26 §780. Work permit conclusive for employer; documentary evidence of age

A work permit in regular form signed by a duly authorized officer, for all minors under 16 years of age, is conclusive evidence of age and educational attainment, in behalf of the employer of any minor, upon any prosecution for violation of the law relating to the employment of minors. An inspector of factories, attendance officer or other officer charged with the enforcement of this subchapter may make demand on any employer in or about whose place or establishment a minor apparently under the age of 16 years is employed, permitted or suffered to work, that such employer shall either furnish the inspector within 10 days documentary evidence of age as specified in section 775, or shall cease to employ, permit or suffer such minor to work in such place or establishment. [1991, c. 544, §9 (AMD).]

SECTION HISTORY

1991, c. 544, §9 (AMD).



26 §781. Penalties

1. Strict liability. An employer who employs, permits or suffers any minor to be employed or to work in violation of this article or Title 20-A, section 5054 is subject to the following forfeiture or civil penalty, payable to the State and recoverable in a civil action:

A. For the first violation or a violation not subject to an enhanced sanction under paragraph B or C, a forfeiture or penalty of not less than $250 nor more than $5,000; [1991, c. 544, §10 (NEW).]

B. For a 2nd violation occurring within 3 years of a prior adjudication, a forfeiture or penalty of not less than $500 nor more than $5,000; or [1991, c. 544, §10 (NEW).]

C. For a 3rd and subsequent violation occurring within 3 years of 2 or more prior adjudications, a penalty of not less than $2,000 nor more than $10,000. [RR 2009, c. 2, §72 (COR).]

[ RR 2009, c. 2, §72 (COR) .]

1-A. De minimis violations of section 774. Notwithstanding subsection 1, absent a finding that reasonably suggests a pattern of knowing and intentional conduct, the bureau may disregard the following violations of section 774:

A. A violation of the limits on the time that work may begin or end under section 774, subsection 1, paragraph F or G or section 774, subsection 2, paragraph F, as long as the violation is no greater than 10 minutes per day; [RR 2001, c. 1, §39 (COR).]

B. A violation of the number of hours a minor may work in any day under section 774, subsection 1, paragraph B, C or D or section 774, subsection 2, paragraph C or D, as long as the violation is not greater than 10 minutes per day; and [2001, c. 46, §1 (NEW).]

C. A violation of the number of hours worked in a week under section 774, subsection 1, paragraph A or B or section 774, subsection 2, paragraph A or B, as long as the violation is not greater than 50 minutes in a week. [2001, c. 46, §1 (NEW).]

[ RR 2001, c. 1, §39 (COR) .]

2. Intentional or knowing violation of section 771, 772, or 773. An employer who intentionally or knowingly employs, permits or suffers any minor to be employed or to work in violation of section 771, 772 or 773 is subject to the following forfeiture or civil penalty, payable to the State and recoverable in a civil action:

A. For the first violation or a violation not subject to an enhanced sanction under paragraph B or C, a forfeiture or penalty of not less than $500; [1991, c. 544, §10 (NEW).]

B. For a 2nd violation occurring within 3 years of a prior adjudication, a penalty of not less than $5,000 nor more than $20,000; or [1991, c. 544, §10 (NEW).]

C. For a 3rd and subsequent violation occurring within 3 years of 2 or more prior adjudications, a penalty of not less than $10,000 nor more than $50,000. [1991, c. 544, §10 (NEW).]

[ 1991, c. 544, §10 (NEW) .]

3. Adjudications. As used in this section, a prior adjudication includes a consent decree that contains an admission of a violation. The dates of prior adjudications for any violation or a combination of violations must precede the commission of the violation being enhanced, although prior adjudications involving a combination may have occurred on the same day. The date of any adjudication is the date the forfeiture or penalty is adjudged or the consent decree allowed, even though an appeal was taken.

[ 1991, c. 544, §10 (NEW) .]

SECTION HISTORY

1987, c. 665, §2 (AMD). 1989, c. 415, §33 (AMD). 1991, c. 544, §10 (RPR). RR 2001, c. 1, §39 (COR). 2001, c. 46, §1 (AMD). RR 2009, c. 2, §72 (COR).



26 §782. Parent, guardian or custodian

1. Permitting or allowing child to work. A person who has control over a child as parent, guardian, custodian or otherwise may not permit or allow the child to be employed or to work in violation of this subchapter.

[ 2003, c. 452, Pt. O, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Work permit containing false information. A person may not present, or permit or allow a child over which the person has control to present, to an employer, owner or superintendent or an overseer or agent as required under section 775 a work permit containing a false statement as to the date of birth or age of the child, knowing it to be false.

[ 2003, c. 452, Pt. O, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalties. A person who violates this section commits a civil violation for which a fine of not less than $10 and not more than $50 for each offense may be adjudged.

[ 2003, c. 452, Pt. O, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §O2 (RPR).



26 §783. -- failure to perform duties of office

Whoever, being authorized to issue a work permit, knowingly fails to perform the duties of his office as required by this subchapter shall be punished by a fine of not less than $25 nor more than $50, for each offense.



26 §784. -- certification of false statements

Whoever, being authorized to sign the work permit, or whoever, signing any certified copy of a town clerk's record of birth, or certified copy of a child's baptismal record or a physician's certificate, knowingly certifies to any false statement therein shall be punished by a fine of not less than $25 nor more than $50, for each offense.



26 §785. Rulemaking

The Director of the Bureau of Labor Standards may adopt rules pursuant to Title 5, chapter 375, subchapter II that are consistent with this subchapter and considered appropriate or necessary for the proper administration and enforcement of this subchapter. [1993, c. 434, §6 (NEW).]

SECTION HISTORY

1993, c. 434, §6 (NEW).



26 §786. Traffic control duties

1. Traffic control duties permitted. Notwithstanding any other provision of this article, a minor who is 14 years of age or older and is a volunteer participant in a career-oriented law enforcement program may perform traffic control duties in accordance with this section.

[ 2013, c. 142, §2 (NEW) .]

2. Training. A minor may not perform traffic control duties under this section until the minor has received traffic control training in accordance with the requirements of the supervising law enforcement agency. Proof of the minor's successful completion of the training must be maintained by the law enforcement agency.

[ 2013, c. 142, §2 (NEW) .]

3. Supervision. A minor may perform traffic control duties only under direct supervision of a law enforcement officer as part of a career-oriented law enforcement program. This supervision must:

A. Be from a close distance so that the officer does not become distracted or perform other duties; and [2013, c. 142, §2 (NEW).]

B. Include means of radio contact in the event that the minor needs to contact another officer for assistance. [2013, c. 142, §2 (NEW).]

[ 2013, c. 142, §2 (NEW) .]

4. Limitations on events. A minor may perform traffic control duties only at civic events, fair parking lots, parades, walks, foot races, car shows and charity events.

[ 2013, c. 142, §2 (NEW) .]

5. Limitations on locations. A minor may not:

A. Direct traffic or pedestrians on busy roadways or thoroughfares; [2013, c. 142, §2 (NEW).]

B. Assist in traffic control at places of heightened danger such as traffic stops or roadblocks; [2013, c. 142, §2 (NEW).]

C. Direct traffic in conjunction with crowd control or riot control; [2013, c. 142, §2 (NEW).]

D. Collect donations at a traffic light; [2013, c. 142, §2 (NEW).]

E. Direct traffic at funeral processions; or [2013, c. 142, §2 (NEW).]

F. Direct traffic at the scene of an emergency. [2013, c. 142, §2 (NEW).]

[ 2013, c. 142, §2 (NEW) .]

6. Night activities prohibited. A minor may perform the activities authorized under this section only during the period from sunrise to sunset.

[ 2013, c. 142, §2 (NEW) .]

SECTION HISTORY

2013, c. 142, §2 (NEW).









Subchapter 4-A: EMPLOYMENT OF THE HANDICAPPED

26 §791. Legal identity (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 478, §1 (NEW). 1983, c. 176, §A8 (RP).



26 §792. Membership representation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 478, §1 (NEW). 1983, c. 176, §A8 (RP).



26 §793. Committee tenures (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 478, §1 (NEW). 1983, c. 176, §A8 (RP).



26 §794. Nonpartisan status (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 478, §1 (NEW). 1983, c. 176, §A8 (RP).



26 §795. Committee officers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 478, §1 (NEW). 1983, c. 176, §A8 (RP).



26 §796. Primary duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 478, §1 (NEW). 1983, c. 176, §A8 (RP).



26 §797. Authorization (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 478, §1 (NEW). 1983, c. 176, §A8 (RP).



26 §798. Expenses of committee members; payment; office (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 478, §1 (NEW). 1983, c. 176, §A8 (RP).



26 §799. Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A9 (NEW). 1985, c. 295, §38 (AMD). 1989, c. 49, §4 (AMD). 1997, c. 410, §5 (RP).



26 §800. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A9 (NEW). 1983, c. 819, §A57 (AMD). 1993, c. 600, §A20 (AMD). 1997, c. 410, §6 (RP).



26 §801. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A9 (NEW). 1989, c. 49, §5 (AMD). 1993, c. 600, §§A21,22 (AMD). 1997, c. 410, §7 (RP).



26 §802. Administrative authority (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A9 (NEW). 1985, c. 295, §39 (AMD). 1985, c. 785, §B116 (AMD). 1997, c. 410, §8 (RP).



26 §803. Authorization (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 600, §A23 (NEW). 1997, c. 683, §D2 (RP).






Subchapter 4-B: SEXUAL HARASSMENT POLICIES

26 §806. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 474, §2 (NEW).]

1. Commission. "Commission" means the Maine Human Rights Commission described in Title 5, chapter 337, subchapter II.

[ 1991, c. 474, §2 (NEW) .]

2. Employee. "Employee" means any person engaged to work on a steady or regular basis, whether full-time or part-time, by an employer located or doing business in the State.

[ 1991, c. 474, §2 (NEW) .]

3. Employer. "Employer" means any person, partnership, firm, association, corporation, employment agency, labor organization, joint apprenticeship committee or other legal entity, public or private, that is located or doing business in the State. The term "employer" includes, but is not limited to:

A. Any person, partnership, firm, association or corporation acting in the interest of any employer, directly or indirectly; and [1991, c. 474, §2 (NEW).]

B. The State in its capacity as an employer. [1991, c. 474, §2 (NEW).]

[ 1991, c. 474, §2 (NEW) .]

4. Sexual harassment. "Sexual harassment" has the same meaning as found in rules adopted by the Maine Human Rights Commission under the Maine Human Rights Act, Title 5, section 4572.

[ 1991, c. 474, §2 (NEW) .]

SECTION HISTORY

1991, c. 474, §2 (NEW).



26 §807. Requirements

In addition to employer responsibilities set forth in rules adopted under Title 5, section 4572, all employers shall act to ensure a workplace free of sexual harassment by implementing the following minimum requirements. [1991, c. 474, §2 (NEW).]

1. Workplace posting. An employer shall post in a prominent and accessible location in the workplace a poster providing, at a minimum, the following information: the illegality of sexual harassment; a description of sexual harassment, utilizing examples; the complaint process available through the commission; and directions on how to contact the commission. The text of this poster may meet but may not exceed 6th-grade literacy standards. Upon request, the commission shall provide this poster to employers at a price that reflects the cost as determined by the commission. This poster may be reproduced.

[ 1991, c. 474, §2 (NEW) .]

2. Employee notification. Employers shall provide annually all employees with individual written notice that includes at a minimum the following information: the illegality of sexual harassment; the definition of sexual harassment under state law; a description of sexual harassment, utilizing examples; the internal complaint process available to the employee; the legal recourse and complaint process available through the commission; directions on how to contact the commission; and the protection against retaliation as provided pursuant to Title 5, section 4553, subsection 10, paragraph D. This notice must be initially provided within 90 days after the effective date of this subchapter. The notice must be delivered in a manner to ensure notice to all employees without exception, such as including the notice with an employee's pay.

[ 1991, c. 474, §2 (NEW) .]

3. Education and training. In workplaces with 15 or more employees, employers shall conduct an education and training program for all new employees within one year of commencement of employment that includes, at a minimum, the following information: the illegality of sexual harassment; the definition of sexual harassment under state and federal laws and federal regulations, including the Maine Human Rights Act and the Civil Rights Act of 1964, 42 United States Code, Title VII, Sections 2000e to 2000e-17; a description of sexual harassment, utilizing examples; the internal complaint process available to the employee; the legal recourse and complaint process available through the commission; directions on how to contact the commission; and the protection against retaliation as provided under Title 5, section 4553, subsection 10, paragraph D. Employers shall conduct additional training for supervisory and managerial employees within one year of commencement of employment that includes, at a minimum, the specific responsibilities of supervisory and managerial employees and methods that these employees must take to ensure immediate and appropriate corrective action in addressing sexual harassment complaints.

Education and training programs conducted under this subsection by the State, a county or a municipality for its public safety personnel, including, but not limited to, law enforcement personnel, corrections personnel and firefighters, may be used to meet training and education requirements mandated by any other law, rule or other official requirement.

[ 1991, c. 474, §2 (NEW) .]

SECTION HISTORY

1991, c. 474, §2 (NEW).






Subchapter 4-C: FIREFIGHTER; ABSENCE FROM WORK

26 §809. Absence for emergency response

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Employer" means any private or public employer, including the State and political subdivisions of the State. [2005, c. 296, §1 (NEW).]

A-1. "Firefighter" has the same meaning as "municipal firefighter" and "volunteer firefighter" in Title 30-A, section 3151, subsections 2 and 4. [2013, c. 477, §1 (NEW).]

B. "Responding to an emergency" means responding to, working at the scene of or returning from a fire call, a hazardous or toxic materials spill and cleanup or any other situation to which the fire department has been dispatched. [2005, c. 296, §1 (NEW).]

C. [2013, c. 477, §2 (RP).]

[ 2013, c. 477, §§1, 2 (AMD) .]

2. Prohibition against discharge or disciplinary action. An employer may not discharge or take any other disciplinary action against an employee because of the employee's failure to report for work at the beginning of the employee's regular working hours if the employee failed to do so because the employee was responding to an emergency in the employee's capacity as a firefighter and the employee reported for work as soon as reasonably possible after being released from the emergency. An employer may charge the lost time against the employee's regular pay or against the employee's available leave time. This subsection does not apply to the absence of a firefighter from the firefighter's regular employment as a law enforcement officer, a utility worker or medical personnel when the services of that person are essential to protect public health or safety or if the employee has been designated as essential by the employer pursuant to subsection 6.

[ 2013, c. 477, §3 (AMD) .]

3. Notification; verification. If time permits, when an employee is responding as a firefighter to an emergency, the employee, the employee's designee or the fire department supervisor shall notify the employer that the employee will not report to work at the appointed time. At the request of an employer, an employee losing work time as provided in subsection 2 shall provide the employer with a statement from the chief of the fire department or the chief's designee stating that the employee was responding to an emergency call and the time of release from the call.

[ 2013, c. 477, §4 (AMD) .]

4. Enforcement; penalty for violation. If an employer has violated subsection 2, the employee may bring an action in Superior Court in the county in which the employee resides or in the county in which the employer's place of business is located. The action must be brought within one year of the date of the alleged violation. If the court finds that the employer violated subsection 2, and if the employee so requests, the court shall order the employer to reinstate the employee in the employee's former position without reduction of pay, seniority or other benefits. The court also shall order any other appropriate remedy necessary to return the employee to the position the employee would have been in had the employer not violated subsection 2, including payment of back pay and reinstatement of any other benefits lost during the period in which the discharge or disciplinary action was in effect.

[ 2005, c. 296, §1 (NEW) .]

5. Impact on individual agreements. This section does not apply if the employer and the employee have entered into a written agreement, signed by the employer and the employee, that governs procedures to be followed when the employee is called to respond to an emergency as a firefighter. This subsection applies only if:

A. The local official in charge of calling out firefighters has a written policy that:

(1) Specifies the circumstances under which firefighters will be ordered to remain at an emergency; and

(2) Affirms that firefighters will be released as soon as practicable; and [2005, c. 296, §1 (NEW).]

B. The employee presents a copy of the policy to the employer upon notifying the employer of the employee's status as a firefighter. [2013, c. 477, §5 (AMD).]

[ 2013, c. 477, §5 (AMD) .]

6. Designation as essential. Upon receiving notice of an employee's firefighter status, an employer may designate the employee essential to the employer's operations when the absence of the employee would cause disruption of the employer's business.

[ 2013, c. 477, §6 (AMD) .]

SECTION HISTORY

2005, c. 296, §1 (NEW). 2013, c. 477, §§1-6 (AMD).






Subchapter 5: LEAVE RELATING TO RESERVE TRAINING OR MILITARY SERVICE

26 §811. Preservation of status

1. Intent. The intent of this subchapter is to minimize the disruption to the lives of persons performing service in the National Guard or the Reserves of the United States Armed Forces as well as to their employers, their fellow employees and their communities by providing for the prompt reemployment of these persons upon their satisfactory completion of military service and to prohibit discrimination against these persons because of their military service.

[ 2001, c. 662, §11 (AMD) .]

2. Military leave of absence. Any member of the National Guard or the Reserves of the United States Armed Forces is entitled to a military leave of absence from a position with any public or private employer, in response to state or federal military orders. The military member shall:

A. Give prior reasonable notice, if reasonable under the military circumstances, to the member's employer of the anticipated absence for military duty; and [2001, c. 662, §11 (AMD).]

B. If the employer so requests, obtain a confirmation from the Adjutant General or applicable reserve component headquarters of the anticipated military duty and satisfactory completion of the member's military duties. [2001, c. 662, §11 (AMD).]

[ 2001, c. 662, §11 (AMD) .]

3. Reinstatement. Any person who is in compliance with subsection 2 and is still qualified to perform the duties of such position must be reinstated at the same pay, seniority, benefits and status and receive any other incidences of advantages of employment as if the person had remained continuously employed. The period of absence must be construed as an absence with leave and, within the discretion of the employer, the leave may be with pay. The employer may not require any person returning from a period of military service to report back to work:

A. For periods of military service of 3 days or less, until the completion of the period of service and the expiration of 24 hours after a period allowing for the safe transportation of the person from the place of that service to the person's residence; [2005, c. 524, §1 (NEW).]

B. For periods of military service of more than 3 days but not more than 15 days, until the completion of the period of service and the expiration of 48 hours after a period allowing for the safe transportation of the person from the place of that service to the person's residence; [2005, c. 524, §1 (NEW).]

C. For periods of military service of more than 15 days but not more than 30 days, until the completion of the period of service and the expiration of 72 hours after a period allowing for the safe transportation of the person from the place of that service to the person's residence; [2005, c. 524, §1 (NEW).]

D. For periods of military service of more than 30 days but not more than 180 days, until the completion of the period of service and the expiration of 14 days after a period allowing for the safe transportation of the person from the place of that service to the person's residence; or [2005, c. 524, §1 (NEW).]

E. For periods of military service of more than 180 days, until the completion of the period of service and the expiration of 90 days after a period allowing for the safe transportation of the person from the place of that service to the person's residence. [2005, c. 524, §1 (NEW).]

[ 2005, c. 524, §1 (AMD) .]

4. Disability. A person who is in compliance with subsection 2 but who has a disability incurred in or aggravated during the military service for which that person was absent and who, after reasonable efforts by the employer to accommodate the disability, is not qualified due to that disability to be employed in the position of employment in which the member would have been employed if the member had remained continuously employed must be reinstated without loss of seniority, benefits, status and any other incidences of advantages of employment:

A. To any other position that is equivalent in pay, seniority, benefits, status and any other incidences of advantages of employment, the duties of which the person is qualified to perform or would become qualified to perform with reasonable efforts by the employer; or [2001, c. 662, §11 (NEW).]

B. To a position that is the nearest approximation to a position referred to in paragraph A in terms of pay, seniority, benefits, status and any other incidences or advantages of employment consistent with circumstances of the person's case. [2001, c. 662, §11 (NEW).]

[ 2001, c. 662, §11 (NEW) .]

5. Employer defined. As used in this section, "employer" means any person, institution, organization or other entity that pays salary or wages for work performed or that has control over employment opportunities, including a person, institution, organization or other entity to whom the employer has delegated the performance of employment-related responsibilities; the Federal Government; the State and any subdivision or agency of the State; and any successor in interest to a person, institution, organization, or other entity referred to in this subsection.

[ 2001, c. 662, §11 (NEW) .]

SECTION HISTORY

1987, c. 285, §1 (RPR). 1987, c. 769, §A105 (AMD). 2001, c. 662, §11 (AMD). 2005, c. 524, §1 (AMD).



26 §812. Right to benefits retained

1. Benefits accrual. Absence for military training as described in section 811 does not affect the employee's right to receive normal vacation, sick leave, bonus, advancement and other advantages of employment normally to be anticipated in the employee's particular position.

[ 2001, c. 662, §12 (NEW) .]

2. Extension of insurance benefits. Insurance benefits must be extended according to this subsection.

A. A public or private employer shall continue, at no additional cost to the member, the existing health, dental and life insurance benefits for at least the first 30 days of the military duty for any member of the National Guard or the Reserves of the United States Armed Forces if the member takes a military leave of absence from a position with that employer, other than a temporary position, in response to state or federal military orders. [2001, c. 662, §12 (NEW).]

B. After the expiration of the first 30 days of military leave, the member of the National Guard or the Reserves of the United States Armed Forces has the option of continuing the health, dental and life insurance benefits in effect at the member's own expense by paying the insurance premium at the same rates as paid by the employer. [2001, c. 662, §12 (NEW).]

[ 2001, c. 662, §12 (NEW) .]

SECTION HISTORY

2001, c. 662, §12 (RPR).



26 §813. Remedies

1. Action authorized. If any employer fails to comply with any of the provisions of sections 811 and 812, the Attorney General, Judge Advocates of the Maine National Guard or employee may bring a civil action for damages for such noncompliance or apply to the courts for such equitable relief as may be just and proper under the circumstances.

[ 2001, c. 662, §12 (NEW) .]

2. Award of fees; costs. In any civil action under section 811 or 812, the court in its discretion may award reasonable attorney's fees and costs.

[ 2001, c. 662, §12 (NEW) .]

SECTION HISTORY

2001, c. 662, §12 (RPR).



26 §814. Family military leave

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Deployed for military service" or "deployment" means active military duty with the state military forces, as defined in Title 37-B, section 102, or the United States Armed Forces, including the National Guard and Reserves, whether pursuant to orders of the Governor or the President of the United States, when the duty assignment is in a combat theater or in an area where armed conflict is taking place. [2005, c. 523, §2 (NEW).]

B. "Employee" means any person who may be permitted, required or directed by an employer in consideration of direct or indirect gain or profit to engage in any employment and who has been employed by the same employer for at least 12 months and has been employed for at least 1,250 hours of service during the 12-month period immediately preceding the commencement of the employee's family military leave. [2007, c. 388, §1 (AMD).]

C. "Employee benefits" means all benefits, other than salary and wages, provided or made available to employees by an employer and includes group life insurance, health insurance, disability insurance and pensions, regardless of whether benefits are provided by a policy or practice of an employer. [2005, c. 523, §2 (NEW).]

D. "Employer" means:

(1) Any person, partnership, corporation, association or other business entity; and

(2) The State, a county, a municipality or any political subdivision. [2005, c. 523, §2 (NEW).]

E. "Family military leave" means leave requested by an employee who is the spouse, domestic partner or parent of a person who is a resident of the State and is deployed for military service for a period lasting longer than 180 days with the State or United States pursuant to the orders of the Governor or the President of the United States. [2005, c. 523, §2 (NEW).]

[ 2007, c. 388, §1 (AMD) .]

2. Family military leave requirement. Subject to the requirements of subsection 3, an employer that employs 15 or more employees shall provide each eligible employee up to 15 days of family military leave per deployment, if requested by the employee. Family military leave under this subsection may be taken only during one or more of the following time frames:

A. The 15 days immediately prior to deployment; [2007, c. 388, §2 (NEW).]

B. Deployment, if the military member is granted leave; or [2007, c. 388, §2 (NEW).]

C. The 15 days immediately following the period of deployment. [2007, c. 388, §2 (NEW).]

Family military leave granted under this section may consist of unpaid leave.

[ 2007, c. 388, §2 (RPR) .]

3. Notice requirements. An employee taking family military leave under this section is subject to the following.

A. The employee must give at least 14 days' notice of the intended date upon which the family military leave will commence if leave will consist of 5 or more consecutive work days. [2005, c. 523, §2 (NEW).]

B. An employee taking family military leave for fewer than 5 consecutive work days must give the employer advance notice as is practicable. [2005, c. 523, §2 (NEW).]

C. The employee shall consult with the employer to attempt to schedule the leave so as to not unduly disrupt the operations of the employer. [2005, c. 523, §2 (NEW).]

[ 2005, c. 523, §2 (NEW) .]

4. Certification. An employer may require certification from the proper military authority to verify an employee's eligibility for the family military leave requested pursuant to this section.

[ 2005, c. 523, §2 (NEW) .]

5. Restoration to position. An employee who exercises the right to family military leave under this section is entitled, upon expiration of the leave, to be restored by the employer to the position held by the employee when the leave commenced or to a position with equivalent seniority status, employee benefits, pay and other terms and conditions of employment. This subsection does not apply if the employer proves that the employee was not restored as provided in this subsection because of conditions unrelated to the employee's exercise of rights under this section.

[ 2005, c. 523, §2 (NEW) .]

6. Employee benefits protection. An employer shall make it possible for an employee to continue employee benefits at the employee's expense during any family military leave taken under this section. The employer and employee may negotiate for the employer to maintain employee benefits at the employer's expense for the duration of the leave.

A. Taking family military leave under this section does not result in the loss of any employee benefit accrued before the date on which the leave commenced. [2005, c. 523, §2 (NEW).]

B. Nothing in this section may be construed to affect an employer's obligation to comply with any collective bargaining agreement or employee benefit plan that provides greater leave rights to employees than the rights provided under this section. [2005, c. 523, §2 (NEW).]

C. The family military leave rights provided under this section may not be diminished by any collective bargaining agreement or employee benefit plan. [2005, c. 523, §2 (NEW).]

D. Nothing in this section may be construed to affect or diminish the contract rights or seniority status of any other employee of any employer covered under this section. [2005, c. 523, §2 (NEW).]

[ 2005, c. 523, §2 (NEW) .]

7. Prohibited acts. An employer may not:

A. Interfere with, restrain or deny the exercise or the attempt to exercise any right provided under this section; [2005, c. 523, §2 (NEW).]

B. Discharge, fine, suspend, expel, discipline or in any other manner discriminate against any employee who exercises any right provided under this section; or [2005, c. 523, §2 (NEW).]

C. Discharge, fine, suspend, expel, discipline or in any other manner discriminate against any employee for opposing any practice made unlawful by this section. [2005, c. 523, §2 (NEW).]

[ 2005, c. 523, §2 (NEW) .]

8. Enforcement. An employee may bring a civil action in Superior Court to enforce this section. The court may enjoin any act or practice that violates or may violate this section and may order any other equitable relief that is necessary and appropriate to redress the violation or to enforce this section.

[ 2005, c. 523, §2 (NEW) .]

SECTION HISTORY

2005, c. 523, §2 (NEW). 2007, c. 388, §§1, 2 (AMD).






Subchapter 5-A: LEAVE OF ABSENCE AS LEGISLATOR

26 §821. Person employed in position other than temporary

Any person, except a person covered under Title 20-A, section 13602, employed in a position other than a temporary position shall be granted a leave of absence to fulfill the duties of a Legislator, provided that the employee gives written notice to his employer of his intent to become a candidate for the Legislature within 10 days after taking action under Title 21-A to place his name on a primary or general election ballot. Following his term of service as a Legislator, the employee, if he is still qualified to perform the duties of the position from which he was granted leave, shall be entitled to be restored to his previous, or a similar, position with the same status, pay and seniority. This leave of absence shall, within the discretion of the employer, be with or without pay and shall be limited to one legislative term of 2 years. [1987, c. 402, Pt. A, §154 (AMD).]

§821. Short title

(As enacted by PL 1983, c. 452 is REALLOCATED TO TITLE 26, SECTION 831)

SECTION HISTORY

1983, c. 128, §1 (NEW). 1983, c. 452, (NEW). 1983, c. 583, §15 (RAL). 1985, c. 161, §7 (AMD). 1987, c. 402, §A154 (AMD).



26 §822. Exception for employer with 5 or fewer employees

This subchapter is not applicable if the employer employs 5 or fewer persons immediately prior to the first day of the leave of absence. [1983, c. 128, §1 (NEW).]

§822. Definitions

(As enacted by PL 1983, c. 452 is REALLOCATED TO TITLE 26, SECTION 832)

SECTION HISTORY

1983, c. 128, §1 (NEW). 1983, c. 452, (NEW). 1983, c. 583, §15 (RAL).



26 §823. Waiver of right

An employee who fails to provide the notice to his employer required by section 821 waives any rights to a leave of absence provided by this subchapter. [1983, c. 128, §1 (NEW).]

§823. Discharge of, threats to or discrimination against employee for reporting violations of law or refusing to carry out illegal directives

(As enacted by PL 1983, c. 452 is REALLOCATED TO TITLE 26, SECTION 833)

SECTION HISTORY

1983, c. 128, §1 (NEW). 1983, c. 452, (NEW). 1983, c. 583, §15 (RAL).



26 §824. Appeal by employer

1. Request. An employer who feels that granting the leave of absence required by this subchapter will cause unreasonable hardship for the employer's business may appeal for relief by filing a written notice of appeal with the chair of the State Board of Arbitration and Conciliation. If the notice of appeal is not filed within 14 days of receipt of the employee's notice requesting a leave of absence, the employer waives the right to appeal. The notice of appeal must state the name of the employee and the reasons for the alleged unreasonable hardship. Payment for the services of a member of the State Board of Arbitration and Conciliation must be shared by the parties in accordance with section 931. This section provides the exclusive remedy for an employer claiming unreasonable hardship as a result of a request for leave of absence.

[ 2005, c. 119, §1 (AMD) .]

2. Proceedings. The chairman of the State Board of Arbitration and Conciliation, or any member of the board designated by the chairman, shall serve as an arbitrator of any case appealed under this section. The proceeding shall provide an opportunity for the employee to respond, orally or in writing, to the allegations contained in the appeal. Within 30 days of receipt of the notice of appeal, the arbitrator shall issue an order, binding on both parties, either affirming or denying the claim of unreasonable hardship. If the claim is affirmed, the employee is not entitled to a leave of absence under this subchapter. In reaching his decision, the arbitrator shall consider, but is not limited to, the following factors:

A. The length of time the employee has been employed by the employer; [1983, c. 128, §1 (NEW).]

B. The number of employees in the employer's business; [1983, c. 128, §1 (NEW).]

C. The nature of the employer's business; [1983, c. 128, §1 (NEW).]

D. The nature of the position held by the employee and the ease or difficulty and cost of temporarily filling the position during the leave of absence; and [1983, c. 128, §1 (NEW).]

E. Any agreement entered into between the employee and employer as a condition of employment. [1983, c. 128, §1 (NEW).]

§824. Civil actions for injunctive relief or other remedies

(As enacted by PL 1983, c. 452 is REALLOCATED TO TITLE 26, SECTION 834)

[ 1983, c. 128, §1 (NEW) .]

SECTION HISTORY

1983, c. 128, §1 (NEW). 1983, c. 452, (NEW). 1983, c. 583, §15 (RAL). 2005, c. 119, §1 (AMD).



26 §825. Remedies ordered by court (REALLOCATED TO TITLE 26, SECTION 835)

(REALLOCATED TO TITLE 26, SECTION 835)

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL).



26 §826. Penalties for violations (REALLOCATED TO TITLE 26, SECTION 836)

(REALLOCATED TO TITLE 26, SECTION 836)

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL).



26 §827. Collective bargaining rights (REALLOCATED TO TITLE 26, SECTION 837)

(REALLOCATED TO TITLE 26, SECTION 837)

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL).



26 §828. Compensation for employee participation in investigation, hearing or inquiry (REALLOCATED TO TITLE 26, SECTION 838)

(REALLOCATED TO TITLE 26, SECTION 838)

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL).



26 §829. Notices of employee protections and obligations (REALLOCATED TO TITLE 26, SECTION 839)

(REALLOCATED TO TITLE 26, SECTION 839)

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL).



26 §830. Jury trial; common-law rights (REALLOCATED TO TITLE 26, SECTION 840)

(REALLOCATED TO TITLE 26, SECTION 840)

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL).






Subchapter 5-B: PROTECTION OF EMPLOYEES WHO REPORT OR REFUSE TO COMMIT ILLEGAL ACTS

26 §831. Short title (REALLOCATED FROM TITLE 26, SECTION 821)

(REALLOCATED FROM TITLE 26, SECTION 821)

This subchapter may be cited as the "Whistleblowers' Protection Act." [1983, c. 583, §15 (RAL).]

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL).



26 §832. Definitions (REALLOCATED FROM TITLE 26, SECTION 822)

(REALLOCATED FROM TITLE 26, SECTION 822)

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 583, §15 (RAL).]

1. Employee. "Employee" means a person who performs a service for wages or other remuneration under a contract of hire, written or oral, expressed or implied, but does not include an independent contractor engaged in lobster fishing. "Employee" includes school personnel and a person employed by the State or a political subdivision of the State.

[ 1999, c. 351, §5 (AMD) .]

2. Employer. "Employer" means a person who has one or more employees. "Employer" includes an agent of an employer and the State, or a political subdivision of the State. "Employer" also means all schools and local education agencies.

[ 1999, c. 351, §6 (AMD) .]

3. Person. "Person" means an individual, sole proprietorship, partnership, corporation, association or any other legal entity.

[ 1983, c. 583, §15 (RAL) .]

4. Public body. "Public body" means all of the following:

A. A state officer, employee, agency, department, division, bureau, board, commission, council, authority or other body in the executive branch of State Government; [1983, c. 583, §15 (RAL).]

B. An agency, board, commission, council, member or employee of the legislative branch of State Government; [1983, c. 583, §15 (RAL).]

C. A county, municipal, village, intercounty, intercity or regional governing body, a council, school district or municipal corporation, or a board, department, commission, council, agency or any member or employee thereof; [1983, c. 583, §15 (RAL).]

D. Any other body which is created by state or local authority or which is primarily funded by or through state or local authority, or any member or employee of that body; [1983, c. 583, §15 (RAL).]

E. A law enforcement agency or any member or employee of a law enforcement agency; and [1983, c. 583, §15 (RAL).]

F. The judiciary and any member or employee of the judiciary. [1983, c. 583, §15 (RAL).]

[ 1983, c. 583, §15 (RAL) .]

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL). 1987, c. 402, §B21 (AMD). 1999, c. 351, §§5,6 (AMD).



26 §833. Discrimination against certain employees prohibited (REALLOCATED FROM TITLE 26, SECTION 823)

(REALLOCATED FROM TITLE 26, SECTION 823)

1. Discrimination prohibited. No employer may discharge, threaten or otherwise discriminate against an employee regarding the employee's compensation, terms, conditions, location or privileges of employment because:

A. The employee, acting in good faith, or a person acting on behalf of the employee, reports orally or in writing to the employer or a public body what the employee has reasonable cause to believe is a violation of a law or rule adopted under the laws of this State, a political subdivision of this State or the United States; [1987, c. 782, §4 (NEW).]

B. The employee, acting in good faith, or a person acting on behalf of the employee, reports to the employer or a public body, orally or in writing, what the employee has reasonable cause to believe is a condition or practice that would put at risk the health or safety of that employee or any other individual. The protection from discrimination provided in this section specifically includes school personnel who report safety concerns to school officials with regard to a violent or disruptive student; [1999, c. 351, §7 (AMD).]

C. The employee is requested to participate in an investigation, hearing or inquiry held by that public body, or in a court action; [2003, c. 306, §1 (AMD).]

D. The employee acting in good faith has refused to carry out a directive to engage in activity that would be a violation of a law or rule adopted under the laws of this State, a political subdivision of this State or the United States or that would expose the employee or any individual to a condition that would result in serious injury or death, after having sought and been unable to obtain a correction of the illegal activity or dangerous condition from the employer; or [2003, c. 688, Pt. A, §27 (RPR).]

E. The employee, acting in good faith and consistent with state and federal privacy laws, reports to the employer, to the patient involved or to the appropriate licensing, regulating or credentialing authority, orally or in writing, what the employee has reasonable cause to believe is an act or omission that constitutes a deviation from the applicable standard of care for a patient by an employer charged with the care of that patient. For purposes of this paragraph, "employer" means a health care provider, health care practitioner or health care entity as defined in Title 24, section 2502. [2003, c. 306, §2 (NEW).]

[ 2003, c. 688, Pt. A, §27 (AMD) .]

2. Initial report to employer required; exception. Subsection 1 does not apply to an employee who has reported or caused to be reported a violation, or unsafe condition or practice to a public body, unless the employee has first brought the alleged violation, condition or practice to the attention of a person having supervisory authority with the employer and has allowed the employer a reasonable opportunity to correct that violation, condition or practice.

Prior notice to an employer is not required if the employee has specific reason to believe that reports to the employer will not result in promptly correcting the violation, condition or practice.

[ 1987, c. 782, §4 (NEW) .]

3. Reports of suspected abuse. An employee required to report suspected abuse, neglect or exploitation under Title 22, section 3477 or 4011-A, shall follow the requirements of those sections under those circumstances. No employer may discharge, threaten or otherwise discriminate against an employee regarding the employee's compensation, terms, conditions, location or privileges of employment because the employee followed the requirements of those sections.

[ 2001, c. 345, §7 (AMD) .]

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL). 1987, c. 782, §4 (RPR). 1999, c. 351, §7 (AMD). 2001, c. 345, §7 (AMD). 2003, c. 306, §§1,2 (AMD). 2003, c. 357, §1 (AMD). 2003, c. 688, §A27 (AMD).



26 §834. Civil actions for injunctive relief or other remedies (REALLOCATED FROM TITLE 26, SECTION 824) (REPEALED)

(REALLOCATED FROM TITLE 26, SECTION 824)

(REPEALED)

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL). 1983, c. 816, §A18 (AMD). 1987, c. 782, §5 (RP).



26 §834-A. Arbitration before the Maine Human Rights Commission

An employee who alleges a violation of that employee's rights under section 833, and who has complied with the requirements of section 833, subsection 2, may bring a complaint before the Maine Human Rights Commission for action under Title 5, section 4612. [1987, c. 782, §6 (NEW).]

SECTION HISTORY

1987, c. 782, §6 (NEW).



26 §835. Remedies ordered by court (REALLOCATED FROM TITLE 26, SECTION 825) (REPEALED)

(REALLOCATED FROM TITLE 26, SECTION 825)

(REPEALED)

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL). 1987, c. 782, §7 (RP).



26 §836. Penalties for violations (REALLOCATED FROM TITLE 26, SECTION 826)

(REALLOCATED FROM TITLE 26, SECTION 826)

A person who violates section 839 is liable for a civil fine of $10 for each day of willful violation which shall not be suspended. Any civil fine imposed under this section shall be submitted to the Treasurer of State for deposit to the General Fund. [1983, c. 816, Pt. A, §19 (AMD).]

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL). 1983, c. 816, §A19 (AMD).



26 §837. Collective bargaining rights (REALLOCATED FROM TITLE 26, SECTION 827)

(REALLOCATED FROM TITLE 26, SECTION 827)

This subchapter shall not be construed to diminish or impair the rights of a person under any collective bargaining agreement. [1983, c. 583, §15 (RAL).]

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL).



26 §838. Compensation for employee participation in investigation, hearing or inquiry (REALLOCATED FROM TITLE 26, SECTION 828)

(REALLOCATED FROM TITLE 26, SECTION 828)

This subchapter shall not be construed to require an employer to compensate an employee for participation in an investigation, hearing or inquiry held by a public body in accordance with section 833. [1983, c. 816, Pt. A, §20 (AMD).]

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL). 1983, c. 816, §A20 (AMD).



26 §839. Notices of employee protections and obligations (REALLOCATED FROM TITLE 26, SECTION 829)

(REALLOCATED FROM TITLE 26, SECTION 829)

1. Notice provided; posting. The Department of Labor shall provide each employer in the State with a notice as provided in this section. Each employer shall prominently post the notice in the employer's place of business so that the employees are informed of their protections and obligations under this subchapter.

[ 1987, c. 782, §8 (NEW) .]

2. Contents of notice. The notice provided by the department shall include:

A. A summary of this subchapter written in concise and plain language; [1987, c. 782, §8 (NEW).]

B. A telephone number at the department that employees may call if they have questions or wish to report a violation, condition or practice; and [1987, c. 782, §8 (NEW).]

C. A space where the employer shall write in the name of the individual or department to which employees may report violations, unsafe conditions or practices as required by section 833. [1987, c. 782, §8 (NEW).]

[ 1987, c. 782, §8 (NEW) .]

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL). 1987, c. 782, §8 (RPR).



26 §840. Common-law rights (REALLOCATED FROM TITLE 26, SECTION 830)

(REALLOCATED FROM TITLE 26, SECTION 830)

Nothing in this section may be construed to derogate any common-law rights of an employee. [1987, c. 782, §9 (RPR).]

SECTION HISTORY

1983, c. 452, (NEW). 1983, c. 583, §15 (RAL). 1987, c. 782, §9 (RPR).






Subchapter 6: EMPLOYEE TRUSTS

26 §841. Not subject to rule against perpetuities

A trust of real or personal property, or real and personal property combined, created by an employer as part of a stock bonus, pension, disability, death benefit or profit sharing plan for the benefit of some or all of his employees, to which contributions are made by the employer or employees, or both, for the purpose of distributing to the employees the earnings or the principal, or both earnings and principal, of the fund held in trust, may continue in perpetuity or for such time as may be necessary to accomplish the purpose for which it is created, and shall not be invalid as violating any rule of law against perpetuities or suspension of the power of alienation of the title to property.

No rule of law against perpetuities or suspension of the power of alienation of the title to property shall operate to invalidate any trust created or attempted to be created, prior to August 20, 1951, by an employer as a part of a stock bonus, pension, disability, death benefit or profit sharing plan for the benefit of some or all of his employees to which contributions are made by the employer or employees, or both, for the purpose of distributing to the employees earnings or principal, or both earnings and principal, of the fund held in trust, unless the trust is terminated by a court of competent jurisdiction in a civil action instituted within 3 years after August 20, 1951.






Subchapter 6-A: FAMILY MEDICAL LEAVE REQUIREMENTS

26 §843. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 661, (NEW).]

1. Employee. "Employee" means any person who may be permitted, required or directed by an employer in consideration of direct or indirect gain or profit to engage in any employment but does not include an independent contractor.

[ 1987, c. 661, (NEW) .]

2. Employee benefits. "Employee benefits" means all benefits, other than salary and wages, provided or made available to employees by an employer and includes group life insurance, health insurance, disability insurance and pensions, regardless of whether benefits are provided by a policy or practice of an employer.

[ 1987, c. 661, (NEW) .]

3. Employer. "Employer" means:

A. Any person, sole proprietorship, partnership, corporation, association or other business entity that employs 15 or more employees at one location in this State; [1999, c. 127, Pt. D, §2 (AMD).]

B. The State, including the executive, legislative and judicial branches, and any state department or agency that employs any employees; [1987, c. 661, (NEW).]

C. Any city, town or municipal agency that employs 25 or more employees; and [1987, c. 661, (NEW).]

D. Any agent of an employer, the State or a political subdivision of the State. [1987, c. 661, (NEW).]

[ 1999, c. 127, Pt. D, §2 (AMD) .]

4. Family medical leave. "Family medical leave" means leave requested by an employee for:

A. Serious health condition of the employee; [1997, c. 546, §1 (AMD).]

B. The birth of the employee's child or the employee's domestic partner's child; [2007, c. 261, §1 (AMD).]

C. The placement of a child 16 years of age or less with the employee or with the employee's domestic partner in connection with the adoption of the child by the employee or the employee's domestic partner; [2007, c. 261, §1 (AMD).]

D. A child, domestic partner's child, parent, domestic partner, sibling or spouse with a serious health condition; [2007, c. 519, §1 (RPR).]

E. The donation of an organ of that employee for a human organ transplant; or [2007, c. 388, §4 (AMD).]

F. The death or serious health condition of the employee's spouse, domestic partner, parent, sibling or child if the spouse, domestic partner, parent, sibling or child as a member of the state military forces, as defined in Title 37-B, section 102, or the United States Armed Forces, including the National Guard and Reserves, dies or incurs a serious health condition while on active duty. [2007, c. 519, §2 (AMD).]

[ 2007, c. 519, §§1, 2 (AMD) .]

4-A. Health care provider. "Health care provider" means:

A. A doctor of medicine or osteopathy who is licensed to practice medicine or surgery in this State; or [1997, c. 546, §2 (NEW).]

B. Any other person determined by the Secretary of Labor to be capable of providing health care services. [1997, c. 546, §2 (NEW).]

[ 1997, c. 546, §2 (NEW) .]

4-B. Reduced leave schedule. "Reduced leave schedule" means a leave schedule that reduces the usual number of hours per workweek, or hours per workday, of an employee.

[ 2007, c. 233, §1 (NEW) .]

5. Serious illness.

[ 1997, c. 546, §3 (RP) .]

6. Serious health condition. "Serious health condition" means an illness, injury, impairment or physical or mental condition that involves:

A. Inpatient care in a hospital, hospice or residential medical care facility; or [1997, c. 546, §2 (NEW).]

B. Continuing treatment by a health care provider. [1997, c. 546, §2 (NEW).]

[ 1997, c. 546, §2 (NEW) .]

7. Domestic partner. "Domestic partner" means the partner of an employee who:

A. Is a mentally competent adult as is the employee; [2007, c. 261, §2 (NEW).]

B. Has been legally domiciled with the employee for at least 12 months; [2007, c. 261, §2 (NEW).]

C. Is not legally married to or legally separated from another individual; [2007, c. 261, §2 (NEW).]

D. Is the sole partner of the employee and expects to remain so; [2007, c. 261, §2 (NEW).]

E. Is not a sibling of the employee; and [2007, c. 261, §2 (NEW).]

F. Is jointly responsible with the employee for each other's common welfare as evidenced by joint living arrangements, joint financial arrangements or joint ownership of real or personal property. [2007, c. 261, §2 (NEW).]

[ 2007, c. 261, §2 (NEW) .]

8. Sibling. "Sibling" means a sibling of an employee who is jointly responsible with the employee for each other's common welfare as evidenced by joint living arrangements and joint financial arrangements.

[ 2007, c. 519, §3 (NEW) .]

SECTION HISTORY

1987, c. 661, (NEW). 1997, c. 546, §§1-3 (AMD). 1999, c. 127, §D2 (AMD). 2001, c. 684, §§1-3 (AMD). 2007, c. 233, §1 (AMD). 2007, c. 261, §§1, 2 (AMD). 2007, c. 388, §§3-5 (AMD). 2007, c. 519, §§1-3 (AMD).



26 §844. Family medical leave requirement

1. Family medical leave entitlement. Every employee who has been employed by the same employer for 12 consecutive months is entitled to up to 10 work weeks of family medical leave in any 2 years unless employed at a permanent work site with fewer than 15 employees. The following conditions apply to family medical leave granted under this subchapter:

A. The employee must give at least 30 days' notice of the intended date upon which family medical leave will commence and terminate, unless prevented by medical emergency from giving that notice; [1987, c. 861, §§19, 20 (AMD).]

B. The employer may require certification from a physician to verify the amount of leave requested by the employee, except that an employee who in good faith relies on treatment by prayer or spiritual means, in accordance with the tenets and practice of a recognized church or religious denomination, may submit certification from an accredited practitioner of those healing methods; and [1991, c. 277, §1 (AMD).]

C. The employer and employee may negotiate for more or less leave, but both parties must agree. [1987, c. 661, (NEW).]

[ 2007, c. 233, §2 (AMD) .]

2. Unpaid leave. Family medical leave granted under this subchapter may consist of unpaid leave. If an employer provides paid family medical leave for fewer than 10 weeks, the additional weeks of leave added to attain the total of 10 weeks required may be unpaid.

[ 1991, c. 277, §1 (AMD) .]

3. Leave taken intermittently or on reduced leave schedule. Intermittent or reduced leave schedule family medical leave may be taken subject to the following limitations:

A. Leave for a reason described in section 843, subsection 4, paragraph B or C may not be taken by an employee intermittently or on a reduced leave schedule unless the employee and the employer agree otherwise. Subject to subsection 1, paragraphs A and B, leave for a reason described in section 843, subsection 4, paragraph A, D or E may be taken intermittently or on a reduced leave schedule when medically necessary. The taking of leave intermittently or on a reduced leave schedule pursuant to this paragraph may not result in a reduction in the total amount of leave to which the employee is entitled under subsection 1 beyond the amount of leave actually taken. [2007, c. 233, §3 (NEW).]

B. If an employee requests intermittent leave, or leave on a reduced leave schedule, for a reason described in section 843, subsection 4, paragraph A, D or E that is foreseeable based on planned medical treatment, the employer may require such employee to transfer temporarily to an available alternative position offered by the employer for which the employee is qualified and that:

(1) Has equivalent pay and benefits; and

(2) Better accommodates recurring periods of leave than the regular employment position of the employee. [2007, c. 233, §3 (NEW).]

[ 2007, c. 233, §3 (NEW) .]

SECTION HISTORY

1987, c. 661, (NEW). 1987, c. 861, §§19,20 (AMD). 1991, c. 277, §1 (AMD). 1997, c. 515, §1 (AMD). 2007, c. 233, §§2, 3 (AMD).



26 §845. Employee benefits protection

1. Restoration. Any employee who exercises the right to family medical leave under this subchapter, upon expiration of the leave, is entitled to be restored by the employer to the position held by the employee when the leave commenced or to a position with equivalent seniority status, employee benefits, pay and other terms and conditions of employment. This subsection does not apply if the employer proves that the employee was not restored as provided in this subsection because of conditions unrelated to the employee's exercise of rights under this subchapter.

[ 1987, c. 661, (NEW) .]

2. Maintenance of employee benefits. During any family medical leave taken under this subchapter, the employer shall make it possible for employees to continue their employee benefits at the employee's expense. The employer and employee may negotiate for the employer to maintain benefits at the employer's expense for the duration of the leave.

[ 1991, c. 277, §2 (AMD) .]

SECTION HISTORY

1987, c. 661, (NEW). 1991, c. 277, §2 (AMD).



26 §846. Effect on existing employee benefits

1. Benefit accrual. The taking of family medical leave under this subchapter shall not result in the loss of any employee benefit accrued before the date on which the leave commenced.

[ 1987, c. 661, (NEW) .]

2. Effect on collective bargaining. Nothing in this subchapter may be construed to affect an employer's obligation to comply with any collective bargaining agreement or employee benefit plan that provides greater family medical leave rights to employees than the rights provided under this subchapter.

[ 1987, c. 661, (NEW) .]

3. Rights not diminished. The family medical leave rights mandated by this subchapter may not be diminished by any collective bargaining agreement or by any employee benefit plan.

[ 1987, c. 661, (NEW) .]

4. Contract rights. Nothing in this subchapter may be construed to affect or diminish the contract rights or seniority status of any other employee of any employer covered by this subchapter.

[ 1987, c. 661, (NEW) .]

SECTION HISTORY

1987, c. 661, (NEW).



26 §847. Prohibited acts

1. Unlawful interference or denial of rights. The employer may not interfere with, restrain or deny the exercise of or the attempt to exercise any right provided by this subchapter.

[ 1987, c. 661, (NEW) .]

2. Unlawful discrimination against exercise of rights. The employer may not discharge, fine, suspend, expel, discipline or in any other manner discriminate against any employee for exercising any right provided by this subchapter.

[ 1987, c. 661, (NEW) .]

3. Unlawful discrimination against opposition. The employer may not discharge, fine, suspend, expel, discipline or in any other manner discriminate against any employee for opposing any practice made unlawful by this subchapter.

[ 1987, c. 661, (NEW) .]

SECTION HISTORY

1987, c. 661, (NEW).



26 §848. Judicial enforcement

1. Injunction and damages. A civil action may be brought in the appropriate court by an employee against any employer to enforce this subchapter. The court may enjoin any act or practice that violates or may violate this subchapter and may order any other equitable relief that is necessary and appropriate to redress the violation or to enforce this subchapter. The court also may:

A. Award damages equal to the wages, salary, employment benefits or other compensation denied or lost to the employee by reason of the violation; or [2005, c. 228, §1 (NEW).]

B. Order the employer to pay liquidated damages of $100 to the employee for each day that the violation continued. [2005, c. 228, §1 (NEW).]

[ 2005, c. 228, §1 (NEW) .]

2. Additional damages. The court also may order the employer to pay an additional amount as liquidated damages equal to the amount awarded under subsection 1 if the employee proves to the satisfaction of the court that the employer's violation was willful.

[ 2005, c. 228, §1 (NEW) .]

3. Attorney's fees. In any action brought pursuant to this section, in addition to any judgment awarded to the employee, the court shall award reasonable attorney's fees and other costs of the action to be paid by the employer.

[ 2005, c. 228, §1 (NEW) .]

SECTION HISTORY

1987, c. 661, (NEW). 2005, c. 228, §1 (RPR).



26 §849. Review; sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 661, (NEW). 1989, c. 738, §2 (RP).






Subchapter 6-B: EMPLOYMENT LEAVE FOR VICTIMS OF VIOLENCE

26 §850. Employment leave for victims of violence

1. Required leave. An employer must grant reasonable and necessary leave from work, with or without pay, for an employee to:

A. Prepare for and attend court proceedings; [1999, c. 435, §1 (NEW).]

B. Receive medical treatment or attend to medical treatment for a victim who is the employee's daughter, son, parent or spouse; or [2001, c. 685, §1 (AMD).]

C. Obtain necessary services to remedy a crisis caused by domestic violence, sexual assault or stalking. [1999, c. 435, §1 (NEW).]

The leave must be needed because the employee or the employee's daughter, son, parent or spouse is a victim of violence, assault, sexual assaults under Title 17-A, chapter 11, stalking or any act that would support an order for protection under Title 19-A, chapter 101. An employer may not sanction an employee or deprive an employee of pay or benefits for exercising a right granted by this section.

[ 2001, c. 685, §1 (AMD) .]

1-A. Definitions. For purposes of this subchapter, the terms "daughter," "son," "parent" and "spouse" have the same meanings as those terms have under federal regulations adopted pursuant to 29 United States Code, Section 2654, as in effect on January 1, 2002. An employer may require an employee to provide reasonable documentation of the family relationship, which may include a statement from the employee, a birth certificate, a court document or similar documents.

[ 2001, c. 685, §2 (NEW) .]

2. Exceptions. Subsection 1 is not violated if:

A. The employer would sustain undue hardship from the employee's absence; [2001, c. 685, §3 (AMD).]

B. The request for leave is not communicated to the employer within a reasonable time under the circumstances; or [1999, c. 435, §1 (NEW).]

C. The requested leave is impractical, unreasonable or unnecessary based on the facts then made known to the employer. [1999, c. 435, §1 (NEW).]

[ 2001, c. 685, §3 (AMD) .]

3. Penalties. If notice of a violation of this section is given to the employer and the Department of Labor within 6 months of the occurrence, the Department of Labor may assess penalties as follows:

A. For denial of leave in violation of this section, a fine of up to $1,000 for each violation of this section may be assessed. A fine assessed under this paragraph must be paid to the Treasurer of State. Additionally, the employer shall pay liquidated damages to the affected individual in an amount equal to 3 times the amount of total assessed fines; and [2015, c. 343, Pt. A, §1 (NEW).]

B. For termination in connection with an individual exercising a right granted by this section, the affected individual may elect to receive:

(1) Liquidated damages pursuant to paragraph A; or

(2) Reemployment with the employer with back wages. [2015, c. 343, Pt. A, §1 (NEW).]

[ 2015, c. 343, Pt. A, §1 (AMD) .]

4. Application. This subchapter applies to all public and private employers, including the State and its political subdivisions.

[ 1999, c. 659, §2 (NEW) .]

SECTION HISTORY

1999, c. 435, §1 (NEW). 1999, c. 659, §2 (AMD). 2001, c. 685, §§1-3 (AMD). 2015, c. 343, Pt. A, §1 (AMD).






Subchapter 7: STRIKEBREAKERS

26 §851. Policy

It is declared to be the policy of the State, in the exercise of its police power for the protection of the public safety and for the maintenance of peace and good order and for the promotion of the state's trade, commerce and manufacturing, to assure all persons involved in labor strikes or lockouts, freedom of speech and freedom from bodily harm and to prohibit the occasion of violence and disorder and in furtherance of these policies, to prohibit the recruitment and furnishing of professional strikebreakers to replace the employees involved in labor strikes or lockouts. [1965, c. 189, (NEW).]

SECTION HISTORY

1965, c. 189, (NEW). 1965, c. 394, (NEW). 1965, c. 513, §46 (RP).



26 §852. Employment of replacements prohibited

No person, partnership, union, agency, firm or corporation or officer, employee or agent thereof shall recruit, procure, supply or refer any person for employment who customarily and repeatedly offers himself for employment in place of any employee involved in a labor, strike or lockout in which such person, partnership, union, agency, firm or corporation is not directly involved. [1965, c. 189, (NEW).]

SECTION HISTORY

1965, c. 189, (NEW). 1965, c. 394, (NEW). 1965, c. 513, §46 (RP).



26 §853. Arrangements

No person, partnership, union, firm or corporation involved in a labor, strike or lockout shall, directly or indirectly, employ in the place of an employee involved in such strike or lockout any person who customarily and repeatedly offers himself for employment in the place of employees involved in a labor strike or lockout, or contract or arrange with any other person, partnership, union, agency, firm or corporation to recruit, procure, supply or refer persons for employment who customarily and repeatedly offers themselves for employment in place of employees involved in such labor, strike or lockout. [1965, c. 189, (NEW).]

SECTION HISTORY

1965, c. 189, (NEW). 1965, c. 394, (NEW). 1965, c. 513, §46 (RP).



26 §854. Offers

No person who customarily and repeatedly offers himself for employment in place of employees involved in a labor, strike or lockout shall take or offer to take the place of employment of any employee involved in a labor, strike or lockout. [1965, c. 189, (NEW).]

SECTION HISTORY

1965, c. 189, (NEW). 1965, c. 394, (NEW). 1965, c. 513, §46 (RP).



26 §855. Evidence

It shall be prima facie evidence that a person customarily and repeatedly offers himself for employment in place of employees involved in a labor, strike or lockout, if such person shall have 2 times before offered to take the place of employment of persons involved in labor, strikes or lockouts. [1965, c. 189, (NEW).]

SECTION HISTORY

1965, c. 189, (NEW).



26 §856. Penalty

Any person, partnership, union, agency, firm or corporation or any officer, employee or agent thereof, who or which shall willfully and knowingly violate any provision of this subchapter, for each violation, shall be punished by a fine of not more than $300 for any such offense, or by imprisonment for not more than 180 days, or by both. [1965, c. 189, (NEW).]

SECTION HISTORY

1965, c. 189, (NEW).






Subchapter 8: FAIR EMPLOYMENT PRACTICE ACT

26 §861. Right to freedom from discrimination in employment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §47 (NEW). 1971, c. 501, §3 (RP).



26 §862. Unlawful employment practices (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §47 (NEW). 1971, c. 501, §3 (RP).



26 §863. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §47 (NEW). 1971, c. 501, §3 (RP).



26 §864. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §47 (NEW). 1971, c. 501, §3 (RP).






Subchapter 9: FOREIGN LABORERS; LOGGING

26 §871. Illegal employment of aliens

1. Prohibition. No employer shall knowingly employ any alien in this State who has not been lawfully admitted to the United States for permanent residence, unless the employment of the alien is authorized by the United States Immigration and Naturalization Service.

[ 1977, c. 116, (NEW) .]

1-A. Violation. Upon conviction of a violation of subsection 1, an employer may not employ aliens granted permission to work temporarily under 8 United States Code, Section 1101(a)(15)(H)(ii)(a) in this State for 2 years.

[ 2009, c. 637, §1 (NEW) .]

2. Penalty. Violation of subsection 1 or 1-A is a Class E crime. It is an affirmative defense to prosecution under subsection 1 that the employer, before employing or referring a person for employment, made a good faith inquiry as to whether that person was a United States citizen or an alien, and if the inquiry reasonably indicated that the person was an alien, the employer made a further good faith inquiry that reasonably indicated that the alien was lawfully admitted to the United States for permanent residence or that the United States Immigration and Naturalization Service had authorized the alien to accept employment in the United States.

A. A good faith inquiry under this subsection must be in writing. An employment application form that requests citizenship data, or an alien registration number if the applicant is an alien, meets the requirement of a good faith inquiry in writing. [2009, c. 637, §2 (AMD).]

B. A social security account number card is not considered evidence of the United States Immigration and Naturalization Service's authorization for an alien to accept employment in the United States. [2009, c. 637, §2 (AMD).]

[ 2009, c. 637, §2 (AMD) .]

3. Regulations. The Commissioner of Labor shall promulgate regulations specifying the procedure to be followed by each employer to ensure compliance with subsection 1. These regulations shall include provisions for reporting violations of subsection 1 to the Attorney General and the United States Immigration and Naturalization Service.

[ 1981, c. 168, §25 (AMD) .]

SECTION HISTORY

1977, c. 116, (NEW). 1981, c. 168, §25 (AMD). 2009, c. 637, §§1, 2 (AMD).



26 §872. Proof of equipment ownership for employers using foreign laborers

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Bond worker" means a person who has been described under 8 United States Code, Section 1101(a)(15)(H)(ii) and granted permission to work temporarily in the United States. [2009, c. 637, §3 (NEW).]

B. "Logging equipment" means equipment used directly in the cutting and transporting of logs to the roadside, the production of wood chips in the field, the construction of logging roads and the transporting of logs or other wood products off-site or on roadways. [2009, c. 637, §3 (NEW).]

[ 2009, c. 637, §3 (RPR) .]

2. Proof of ownership required. An employer in this State who applies for a bond worker in a logging occupation shall provide proof of the employer's ownership of any logging equipment used by that worker in the course of employment, including proof of ownership of at least one piece of logging equipment for every 2 bond workers employed by the employer in a logging occupation. The employer shall provide proof of ownership as required by this subsection on a form provided by the Commissioner of Labor. The proof required by this subsection must include, but not be limited to, a receipt for payment for the equipment purchased in a bona fide transaction and documentation of payment of any tax assessed on the equipment pursuant to Title 36, chapter 105 for the year in which the bond worker is employed by the employer. Proof of ownership must be carried in the equipment and, upon request by the department or its designee, the operator of equipment subject to this section shall provide proof of ownership. If proof of ownership is not provided within 30 calendar days of such a request, a fine of not less than $5,000 and not more than $25,000 may be assessed against that employer and collected by the Commissioner of Labor. Notwithstanding section 3, information regarding proof of ownership is not confidential and may be disclosed to the public. If the equipment is leased by the employer, the employer shall provide the name, address and telephone number of the leasing company and its affiliates and subsidiaries; the names, addresses and telephone numbers of the leasing company's owner or owners, its agent and members of its board of directors; and a copy of the lease document. A lease is sufficient to meet the ownership requirement of this section only if it is a bona fide lease and:

A. The lease consists of an arm’s length transaction between unrelated entities or is a transfer of equipment between affiliated companies; [2009, c. 637, §4 (NEW).]

B. The lease document contains a specific duration and lease amount; [2009, c. 637, §4 (NEW).]

C. The lessor is not an entity owned or controlled by a bond worker or a bond worker’s spouse, parent, child, sibling, aunt, uncle or cousin or person related to a bond worker in the same manner by marriage, or by any combination of a bond worker and the bond worker’s family members described in this paragraph; [2011, c. 620, §1 (AMD).]

D. The lessor is a leasing business as evidenced by a lease of logging equipment to at least 3 different, unrelated entities within each of the past 3 years; and [2011, c. 620, §1 (AMD).]

E. The lessor provides proof of payment of personal property tax assessed on the leased equipment. [2011, c. 620, §1 (NEW).]

[ 2011, c. 620, §1 (AMD) .]

2-A. Notification. An employer filing for certification from the United States Department of Labor to hire a bond worker to operate logging equipment shall at the time of filing notify the Maine Department of Labor and provide, for the year in which the bond worker is employed, the number of bond workers requested; a list of each piece of logging equipment, including serial number, a bond worker will operate; receipts for payment for the logging equipment purchased in bona fide transactions; and documentation of payment of any tax assessed on the logging equipment pursuant to Title 36, chapter 105. An employer shall notify the Maine Department of Labor within 30 calendar days of the date on which a bond worker begins work in the State and shall specify the name of the bond worker and the anticipated locations where the bond worker will be conducting work and shall provide a copy of the United States Customs and Border Protection's entry form for that worker. If the notification is not provided within 30 calendar days of the date on which a bond worker begins work, a fine of not less than $5,000 and not more than $25,000 must be assessed against that employer and collected by the Commissioner of Labor.

[ RR 2013, c. 1, §42 (COR) .]

2-B. Violation. Upon an employer's conviction of a violation of subsection 2, the Commissioner of Labor may prohibit the employer from employing bond workers in this State for 2 years.

[ 2011, c. 620, §1 (AMD) .]

3. Equipment covered by federal prevailing wage exempt. This section does not apply to equipment for which the United States Department of Labor, Division of Foreign Labor Certification has established a prevailing wage under the federal Service Contract Act of 1965 for persons using that equipment.

[ 2005, c. 461, §1 (NEW) .]

4. Enforcement; rules. The Commissioner of Labor may adopt rules to implement and enforce the provisions of this section, including rules regarding the receipt of documentation and the investigation and prosecution of employer proof of ownership of logging equipment. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 620, §1 (AMD) .]

5. Penalty; enforcement.

[ 2011, c. 620, §1 (RP) .]

6. Assistance. The Department of Agriculture, Conservation and Forestry and the Department of Administrative and Financial Services, Bureau of Revenue Services shall provide interagency support and field information to assist the Department of Labor in enforcing this section.

[ 2009, c. 637, §9 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

2005, c. 461, §1 (NEW). 2009, c. 201, §11 (AMD). 2009, c. 381, §§1-3 (AMD). 2009, c. 637, §§3-9 (AMD). 2011, c. 620, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV). RR 2013, c. 1, §42 (COR).



26 §873. Recruitment of qualified workers for logging occupations

1. Definitions.

[ 2011, c. 620, §2 (RP) .]

2. Employer requirements; clearinghouse and reporting.

[ 2011, c. 620, §2 (RP) .]

3. Clearinghouse requirements.

[ 2011, c. 620, §2 (RP) .]

4. Department role.

[ 2011, c. 620, §2 (RP) .]

4-A. Department role. The Maine Department of Labor shall:

A. In addition to enforcing federal requirements imposed by 20 Code of Federal Regulations, Part 655, Subpart B, through the Bureau of Employment Services assist members of the forest products industry to ensure logging employment opportunities for Maine workers, match qualified applicants with logging employers and provide such other assistance to logging employers as may be appropriate; [2011, c. 620, §2 (NEW).]

B. With input from representatives of the forest industry, provide educational and training opportunities in order for workers who express an interest in the logging industry to obtain necessary skills; and [2011, c. 620, §2 (NEW).]

C. In conjunction with the Department of Education and representatives of the forest and logging industries, develop an entry-level logger training program with the goal of providing new qualified workers to the logging industry. The training program must include classroom and on-the-job training and must be provided through existing community colleges, technical schools or the University of Maine System whenever practicable. [2011, c. 620, §2 (NEW).]

[ 2011, c. 620, §2 (NEW) .]

5. Job offer; skills test. Upon referral of an applicant by the Maine Department of Labor, Bureau of Employment Services, a logging employer may offer employment to that applicant based on the following factors.

A. An employment offer may be conditioned on a skills test, but only if the employer requires the skills test of all new applicants in that job classification. [2009, c. 637, §10 (NEW).]

B. If a skills test under paragraph A is required, it must be conducted at the area of intended employment, a central location designated by the logging employer, the employer's place of employment or another location within reasonable distance from the applicant's residence. [2011, c. 620, §2 (AMD).]

C. [2011, c. 620, §2 (RP).]

D. An applicant who is rejected from employment due to failing a skills test under paragraph A must be given a written statement of the reason for failure of the skills test. The employer shall provide a copy of the written statement to the Maine Department of Labor. [2011, c. 620, §2 (AMD).]

[ 2011, c. 620, §2 (AMD) .]

6. Contracts with landowners. A contract for harvesting wood between a logging employer and a landowner must contain a provision that allows the landowner to terminate the contract if the logging employer violates this section or the applicable federal regulations regarding employment of bond workers.

[ 2009, c. 637, §10 (NEW) .]

7. Penalties.

[ 2011, c. 620, §2 (RP) .]

8. Landowner contracts with employers.

[ 2011, c. 620, §2 (RP) .]

SECTION HISTORY

RR 2009, c. 2, §§73, 74 (COR). 2009, c. 637, §10 (NEW). 2011, c. 620, §2 (AMD).



26 §874. Fund established (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 637, §11 (NEW). 2011, c. 620, §3 (RP).






Subchapter 10: EMPLOYMENT DURING EXTREME PUBLIC HEALTH EMERGENCY

26 §875. Employment leaves for caregivers and persons affected by extreme public health emergency

1. Required leave. An employer shall grant reasonable and necessary leave from work, with or without pay, for an employee for the following reasons related to an extreme public health emergency:

A. The employee is unable to work because the employee is under individual public health investigation, supervision or treatment related to an extreme public health emergency; [2005, c. 383, §23 (NEW).]

B. The employee is unable to work because the employee is acting in accordance with an extreme public health emergency order; [2005, c. 383, §23 (NEW).]

C. The employee is unable to work because the employee is in quarantine or isolation or is subject to a control measure in accordance with extreme public health emergency information or directions issued to the public, a part of the public or one or more individuals; [2005, c. 383, §23 (NEW).]

D. The employee is unable to work because of a direction given by the employee's employer in response to a concern of the employer that the employee may expose other individuals in the workplace to the extreme public health emergency threat; or [2005, c. 383, §23 (NEW).]

E. The employee is unable to work because the employee is needed to provide care or assistance to one or more of the following individuals: the employee's spouse or domestic partner as defined under Title 18-A, section 1-201, subsection (10-A); the employee's parent; or the employee's child or child for whom the employee is the legal guardian. [2005, c. 383, §23 (NEW).]

For purposes of this subsection, "extreme public health emergency" has the same meaning as in Title 22, section 801, subsection 4-A.

[ 2005, c. 383, §23 (NEW) .]

2. Exceptions. An employer who fails to grant a leave under subsection 1 is not in violation of subsection 1 if:

A. The employer would sustain undue hardship from the employee's absence, including the need to downsize for legitimate reasons related to the impact of the extreme public health emergency on the operation of the business; [2005, c. 383, §23 (NEW).]

B. The request for leave is not communicated to the employer within a reasonable time under the circumstances; or [2005, c. 383, §23 (NEW).]

C. The employee to be granted leave under subsection 1, paragraph E is a state, county or municipal employee whose responsibilities are related to services necessary for protecting the public's health and safety in an extreme public health emergency if the employer requires the employee to work, unless there are no other options or persons able to provide care or assist one or more of the individuals listed under subsection 1, paragraph E. [2005, c. 383, §23 (NEW).]

[ 2005, c. 383, §23 (NEW) .]

3. Duration of leave. Leave granted under subsection 1 must be for the duration of an extreme public health emergency and for a reasonable and necessary time period following the termination of the extreme public health emergency for diseases or conditions that are contracted or exposures that occurred during the extreme public health emergency.

[ 2005, c. 383, §23 (NEW) .]

4. Documentation. Upon the employee's return to work, the employer has the right to request and receive written documentation from a physician or public health official supporting the employee's leave.

[ 2005, c. 383, §23 (NEW) .]

5. Benefits retained. The taking of leave under this subchapter may not result in the loss of any employee benefits accrued before the date on which the leave commenced and does not affect the employee's right to health insurance benefits on the same terms and conditions as applicable to similarly situated employees. For any leave that extends beyond the time described in subsection 3, the employer shall allow an employee to continue the employee's benefits at the employee's expense. The employer and employee may negotiate for the employer to maintain benefits at the employer's expense for the duration or any portion of this extended leave.

[ 2005, c. 383, §23 (NEW) .]

6. Civil penalties. The Department of Labor may assess civil penalties of up to $200 for each violation of this section if notice of the violation is given to the employer and the department within 6 months of the occurrence.

[ 2005, c. 383, §23 (NEW) .]

7. Application. This subchapter applies to all public and private employers, including the State and its political subdivisions.

[ 2005, c. 383, §23 (NEW) .]

SECTION HISTORY

2005, c. 383, §23 (NEW).






Subchapter 11: VETERAN PREFERENCE

26 §876. Short title

This subchapter may be known and cited as "the Voluntary Veteran Preference Employment Policy Act." [2013, c. 576, §4 (NEW).]

SECTION HISTORY

2013, c. 576, §4 (NEW).



26 §877. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 576, §4 (NEW).]

1. DD Form 214. "DD Form 214" means an Armed Forces Report of Transfer or Discharge or its predecessor or successor forms.

[ 2013, c. 576, §4 (NEW) .]

2. Private employer. "Private employer" means a sole proprietor, corporation, partnership, limited liability company or other entity with one or more employees. "Private employer" does not include the State, a county, a municipality, a township, a school district or a public institution of higher education.

[ 2013, c. 576, §4 (NEW) .]

3. Veteran. "Veteran" means a person who has served on active duty in the United States Armed Forces, or has served in the national guard of any state or the Reserves of the United States Armed Forces, and was discharged or released with an honorable discharge.

[ 2013, c. 576, §4 (NEW) .]

4. Veteran preference employment policy. "Veteran preference employment policy" means a private employer's preference for hiring, promoting or retaining a veteran over another qualified applicant or employee.

[ 2013, c. 576, §4 (NEW) .]

SECTION HISTORY

2013, c. 576, §4 (NEW).



26 §878. Veteran preference employment policy

A private employer may have a veteran preference employment policy. The policy must be in writing and must be applied uniformly to employment decisions regarding hiring, promotion or retention during a reduction in workforce. A private employer may require that a veteran submit a DD Form 214 to be eligible for the preference. [2013, c. 576, §4 (NEW).]

SECTION HISTORY

2013, c. 576, §4 (NEW).









Chapter 9: MEDIATION AND ARBITRATION

Subchapter 1: PANEL OF MEDIATORS

26 §881. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 617, §1 (RP).



26 §882. Panel (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 506, §1 (AMD). 1971, c. 620, §13 (AMD). 1973, c. 617, §1 (RP).



26 §882-A. Notification (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 19, (NEW). 1973, c. 617, §1 (RP).



26 §883. Mediation procedure; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 617, §1 (RP).



26 §884. Services not available if covered by agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 617, §1 (RP).



26 §885. Information privileged (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 617, §1 (RP).



26 §891. Policy

It is declared to be the policy of the State to provide full and adequate facilities for the settlement of disputes between employers and employees or their representatives and other disputes subject to settlement through mediation. [1975, c. 564, §1 (NEW).]

SECTION HISTORY

1975, c. 564, §1 (NEW).



26 §892. Panel

The Panel of Mediators, as established by Title 5, section 12004-B, subsection 3, consisting of not less than 5 nor more than 10 impartial members, must be appointed by the Governor from time to time upon the expiration of the terms of the several members, for terms of 3 years. The Maine Labor Relations Board shall supply to the Governor nominations for filling vacancies. Vacancies occurring during a term must be filled for the unexpired term. Members of the panel are entitled to compensation according to section 965, subsection 2, paragraph C. The costs for services rendered and expenses incurred by the panel and any applicable state cost allocation program charges must be shared equally by the parties to mediation and must be paid into a special fund administered by the Maine Labor Relations Board. Authorization for services rendered and expenditures incurred by members of the panel is the responsibility of the Executive Director of the Maine Labor Relations Board. All costs must be paid from that special fund. The executive director may estimate costs upon receipt of a request for services and collect those costs prior to providing the services. The executive director shall bill or reimburse the parties, as appropriate, for any difference between the estimated costs that were collected and the actual costs of providing the services. Once one party has paid its share of the estimated cost of providing the service, the mediator is assigned. A party who has not paid an invoice for the estimated or actual cost of providing services within 60 days of the date the invoice was issued is, in the absence of good cause shown, liable for the amount of the invoice together with a penalty in the amount of 25% of the amount of the invoice. Any penalty amount collected pursuant to this provision remains in the special fund administered by the Maine Labor Relations Board and that fund does not lapse. The executive director is authorized to collect any sums due and payable pursuant to this provision through civil action. In such an action, the court shall allow litigation costs, including court costs and reasonable attorney's fees, to be deposited in the General Fund if the executive director is the prevailing party in the action. [1997, c. 412, §1 (AMD).]

SECTION HISTORY

1975, c. 564, §1 (NEW). 1983, c. 812, §160 (AMD). 1991, c. 92, §1 (AMD). 1991, c. 622, §O2 (AMD). 1991, c. 798, §2 (AMD). 1997, c. 412, §1 (AMD).



26 §893. Invoking mediation services

Mediation procedures as provided by section 965, subsection 2, shall be followed whenever either party to a controversy requests such services and the Maine Labor Relations Board or its executive director finds that the dispute is subject to settlement through mediation and that it is in the public interest to mediate. [1975, c. 564, §1 (NEW).]

SECTION HISTORY

1975, c. 564, §1 (NEW).






Subchapter 2: STATE BOARD OF ARBITRATION AND CONCILIATION

26 §911. Appointment and qualification; salaries and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 450, §§1,2 (AMD). 1971, c. 620, §13 (AMD). 1975, c. 564, §2 (AMD). 1975, c. 771, §279 (AMD). 1979, c. 22, §§1,2 (AMD). 1983, c. 812, §161 (AMD). 1985, c. 294, §§1,3 (RP).



26 §912. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 22, §3 (AMD). 1985, c. 294, §§1,3 (RP).



26 §913. Witnesses (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 22, §4 (AMD). 1985, c. 294, §§1,3 (RP).



26 §914. Recess of negotiations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 294, §§1,3 (RP).



26 §915. Notification of strike; proceedings in settlement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 564, §3 (AMD). 1985, c. 294, §§1,3 (RP).



26 §916. Inquiry into cause of controversy; conciliators; report (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 620, §13 (AMD). 1975, c. 564, §4 (AMD). 1979, c. 22, §5 (AMD). 1985, c. 294, §§1,3 (RP).



26 §917. Application for inquiry; notice of hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 564, §5 (AMD). 1979, c. 22, §6 (RPR). 1985, c. 294, §§1,3 (RP).



26 §918. Submission to arbitration; decision (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 564, §6 (AMD). 1985, c. 294, §§1,3 (RP).



26 §919. Procedure in arbitration (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 564, §7 (AMD). 1979, c. 22, §§7-9 (AMD). 1985, c. 294, §§1,3 (RP).



26 §920. Submission to local board; decision (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 564, §8 (AMD). 1979, c. 22, §10 (AMD). 1985, c. 294, §§1,3 (RP).



26 §921. Advertising or soliciting for workers during strike or distrubance; exceptions; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 294, §§1,3 (RP).



26 §922. Proceedings confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 22, §11 (AMD). 1985, c. 294, §§1,3 (RP).






Subchapter 2-A: STATE BOARD OF ARBITRATION AND CONCILIATION

26 §931. Appointment and qualification; salaries and expenses; rules; reports

The State Board of Arbitration and Conciliation, in this subchapter called the "board," consists of 3 members appointed by the Governor from time to time upon the expiration of the terms of the several members, for terms of 3 years. One member must be an employer of labor or selected from some association representing employers of labor, and another must be an employee or selected from some bona fide trade or labor union. The 3rd member must represent the public interests of the State and serves as chair. Vacancies occurring during a term must be filled for the unexpired term. Members of the board are entitled to receive $150 a day for their services for the time actually employed in the discharge of their official duties. They are entitled to receive their traveling and all other necessary expenses. The costs for services rendered and expenses incurred by the State Board of Arbitration and Conciliation and any state allocation program charges must be shared equally by the parties to the proceedings and must be paid into a special fund administered by the Maine Labor Relations Board. Authorization for services rendered and expenditures incurred by the State Board of Arbitration and Conciliation is the responsibility of the Executive Director of the Maine Labor Relations Board. All costs must be paid from that special fund. The executive director may estimate costs upon receipt of a request for services and collect those costs prior to providing the services. The executive director shall bill or reimburse the parties, as appropriate, for any difference between the estimated costs that were collected and the actual costs of providing the services. Once one party has paid its share of the estimated cost of providing the service, the matter is scheduled for hearing. A party who has not paid an invoice for the estimated or actual cost of providing services within 60 days of the date the invoice was issued is, in the absence of good cause shown, liable for the amount of the invoice together with a penalty in the amount of 25% of the amount of the invoice. Any penalty amount collected pursuant to this provision remains in the special fund administered by the Maine Labor Relations Board and that fund does not lapse. The executive director is authorized to collect any sums due and payable pursuant to this provision through civil action. In such an action, the court shall allow litigation costs, including court costs and reasonable attorney's fees, to be deposited in the General Fund if the executive director is the prevailing party in the action. The executive director shall, annually, on or before July 1st, make a report of the activities of the State Board of Arbitration and Conciliation to the Governor. The board shall from time to time adopt rules of procedure as it determines necessary, including rules of procedure for proceedings under chapter 18. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 175, §1 (AMD).]

Six alternate members, having the same qualifications as members, and 2 being from each category, shall be appointed in the same manner and for the same terms as members and shall, when serving as members of the board, have the same responsibilities and duties and be entitled to the same privileges and emoluments as members. [1985, c. 294, §§2, 3 (NEW).]

When, for any reason, a member of the board does not serve in any particular case, the alternate member having the same qualifications shall act as a member of the board in that case. [1985, c. 294, §§2, 3 (NEW).]

The board's responsibility is to further harmonious labor-management relations in this State. It may serve as a board of inquiry or as a board of conciliation in the private sector, or as a board of arbitration in either the public or private sector, provided that the parties appearing before it so agree. No member of the board may participate in any case in which he has a personal interest. [1985, c. 294, §§2, 3 (NEW).]

Workers shall have full freedom of association, self organization and designation of representatives of their own choosing, for the purpose of negotiating the terms and conditions of their employment or other mutual aid or protection, free from interference, restraint or coercion by their employers or other persons. It shall be the duty of the board to endeavor to settle disputes, strikes and lockouts between employers and employees. [1985, c. 294, §§2, 3 (NEW).]

An employer shall not retaliate against any employee who may have petitioned or sought the assistance of the board pursuant to this subchapter or for having provided information or testimony in this subchapter. [1985, c. 294, §§2, 3 (NEW).]

SECTION HISTORY

1985, c. 294, §§2,3 (NEW). 1987, c. 460, §2 (AMD). 1991, c. 622, §O3 (AMD). 1991, c. 798, §3 (AMD). 2003, c. 670, §1 (AMD). 2007, c. 175, §1 (AMD).



26 §931-A. Use of board member representing the public interests instead of full board

The parties may agree to have any controversy that could be handled by the board under this subchapter directed to the board member selected to represent the public interests of the State or to one of the alternates from the same category. If the parties elect to use that board member, the parties must agree on the board member or alternate by name. A board member selected under this section may administer oaths and require by subpoena the attendance and testimony of witnesses, the production of books, records and other evidence relative or pertinent to the matter before the board member and has the same power to act on any issue and in any manner as the full board has pursuant to this subchapter. [1993, c. 53, §1 (NEW).]

SECTION HISTORY

1993, c. 53, §1 (NEW).



26 §931-B. Forestry rate proceedings panel (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 670, §2 (NEW). 2009, c. 381, §4 (RP).



26 §932. Subpoena powers

The chairman of the board or his alternate may administer oaths and require by subpoena the attendance and testimony of witnesses, the production of books, records and other evidence relative or pertinent to the matter before it. [1985, c. 294, §§ 2 and 3 (NEW).]

Witnesses subpoenaed by the board shall be allowed the same fees as are paid to witnesses in Superior Court. These fees, together with all necessary expenses of the board, shall be paid by the Treasurer of State on warrants drawn by the State Controller. [1985, c. 294, §§ 2 and 3 (NEW).]

SECTION HISTORY

1985, c. 294, §§2,3 (NEW).



26 §933. Notice; recess of meetings and hearings

Except in cases in which the public welfare is involved, a minimum of 3 working days' notice shall be required before the board will convene. [1985, c. 294, §§ 2 and 3 (NEW).]

When the board has taken jurisdiction of a case where a dispute exists, it may, at its discretion, recess the hearings for any reasonable purpose and may call a subsequent meeting as soon as practicable at any appropriate place or time which it may designate for a continuation of the proceedings. [1985, c. 294, §§ 2 and 3 (NEW).]

SECTION HISTORY

1985, c. 294, §§2,3 (NEW).



26 §934. Conciliation; notification of dispute; proceedings in settlement; report

Whenever it appears to the employer or employees concerned in a labor dispute, or when a strike or lockout is threatened, or actually occurs, he or they may request the services of the board. [1985, c. 294, §§2, 3 (NEW).]

If, when the request or notification is received, it appears that a substantial number of employees in the department, section or division of the business of the employer are involved, the board shall endeavor, by conciliation, to obtain an amicable settlement. If the board is unable to obtain an amicable settlement it shall endeavor to persuade the employer and employees to submit the matter to arbitration. [1985, c. 294, §§2, 3 (NEW).]

The board shall, upon notification, as soon as practicable, visit the place where the controversy exists or arrange a meeting of the interested parties at a convenient place, and shall make careful inquiry into the cause of the dispute or controversy, and the board may, with the consent of the Governor, conduct the inquiry beyond the limits of the State. [1985, c. 294, §§2, 3 (NEW).]

The board shall hear all interested persons who come before it, advise the respective parties what ought to be done by either or both to adjust the controversy, and shall make a confidential written report to the Governor and the Executive Director of the Maine Labor Relations Board. The Governor or executive director shall make the report public if, after 15 days from the date of its receipt, the parties have not resolved the controversy and the public interest would be served by publication. In addition, either the Governor or the executive director may refer the report and recommendations of the board to the Attorney General or other department for appropriate action when it appears that any of the laws of this State may have been violated. [2015, c. 250, Pt. C, §3 (AMD).]

SECTION HISTORY

1985, c. 294, §§2,3 (NEW). 2015, c. 250, Pt. C, §3 (AMD).



26 §935. Application for board of inquiry; notice of hearing

In cases of controversy, where conciliation, mediation or arbitration is refused by one of the parties or the board has deemed that those processes have been or will be ineffective, either party may request the board to make inquiry. The application for inquiry may be signed by the employer or by a substantial number of the employees in the department, section or division of the business in which the controversy exists or by their agent or representative or by both parties and, if signed by an agent or representative claiming to represent the employees, the board shall satisfy itself that he is duly authorized to do so. [1985, c. 294, §§ 2 and 3 (NEW).]

Upon receipt of the application for inquiry, the chairman, or in his absence or disability the alternate chairman, through the auspices of the Maine Labor Relations Board, shall give notice of the time and place of hearing and may, at the board's discretion, give public notice by publishing in at least one newspaper the time and place of the hearing. [1985, c. 294, §§ 2 and 3 (NEW).]

The board shall, upon the request of the Governor or the mayor of a city or the selectman of a town, investigate and report upon any labor controversy if, in its opinion, it threatens the public welfare. [1985, c. 294, §§ 2 and 3 (NEW).]

The board, after inquiry, may make and publish a report in the matter, including its findings of fact and recommendations for settling the controversy. [1985, c. 294, §§ 2 and 3 (NEW).]

SECTION HISTORY

1985, c. 294, §§2,3 (NEW).



26 §936. Submission to arbitration; decision

If the case cannot be settled through the process of conciliation, the interested parties may jointly submit the case to arbitration by filing an arbitration application with the Executive Director of the Maine Labor Relations Board. [1985, c. 294, §§ 2, 3 (NEW).]

The chairman of the board shall immediately, after the filing, give notice of the time and place of the hearing to both parties. [1985, c. 294, §§ 2, 3 (NEW).]

SECTION HISTORY

1985, c. 294, §§2,3 (NEW).



26 §937. Procedure in arbitration

The board may hear grievance arbitration matters referred to it pursuant to a collective bargaining agreement. It may hear any labor dispute jointly referred to it for resolution by arbitration by the representatives of management and labor. In cases of arbitration, the parties concerned must submit in writing to the board, the matters which they mutually agree to submit to arbitration and such other details pertinent to the issues involved as they may agree upon. When the matter is submitted to arbitration by the board, the board shall investigate the matter in controversy, shall hear all interested persons who come before it and make an award and written opinion which shall be published by the chairman of the board and shall be binding on the parties who join in the agreement. [1985, c. 294, §§ 2 and 3 (NEW).]

The board may, at any time in the arbitration process, seek a stipulated settlement of the matter submitted to it for resolution provided that settlement is approved by the parties to the dispute. Except as provided in section 972, arbitration proceedings shall be subject to the review provisions of the Uniform Arbitration Act, Title 14, chapter 706. [1985, c. 294, §§ 2 and 3 (NEW).]

SECTION HISTORY

1985, c. 294, §§2,3 (NEW).



26 §938. Advertising or soliciting for workers during strike or disturbance; exceptions; penalty

If any employer, during the continuance of a strike among his employees, or during the continuance of a lockout or other labor trouble among his employees, publicly advertises in newspapers, or by posters or otherwise, for employees, or by himself or his agents solicits persons to work for him to fill the places of strikers, he shall plainly and explicitly mention in the advertisements or oral or written solicitations that a strike, lockout or other labor disturbance exists. If any employee, during the continuance of a strike, lockout or other labor trouble advertises for or solicits business for a competitor of the employers engaged in the labor dispute, he shall plainly and explicitly mention in the advertisement or oral or written solicitations that a strike, lockout or other labor disturbance exists. This section shall cease to be operative if the board determines that the business of the employer, in respect to which the strike or other labor trouble occurred, is being carried on in the normal and usual manner and to the normal and usual extent. The board shall determine this question as soon as possible, upon the application of the employer. Any person, firm, association or corporation who violates this section shall be punished by a fine not less that $250 nor more than $500. [1985, c. 294, §§ 2 and 3 (NEW).]

SECTION HISTORY

1985, c. 294, §§2,3 (NEW).



26 §939. Proceedings confidential

Any information disclosed by either party to a dispute to the board or any of its members in carrying out this subchapter shall be confidential, except as may be provided otherwise in this subchapter. [1985, c. 294, §§2 and 3 (NEW).]

SECTION HISTORY

1985, c. 294, §§2,3 (NEW).






Subchapter 3: ARBITRATION PURSUANT TO COLLECTIVE BARGAINING CONTRACTS

26 §951. Agreements to arbitrate

A written provision in any collective bargaining contract to settle by arbitration a controversy thereafter arising out of such contract or out of the refusal to perform the whole or any part thereof, or an agreement in writing to submit to arbitration an existing controversy arising out of such a contract, or such refusal, herein designated in this subchapter as "a written submission agreement," shall be valid, irrevocable and enforceable, save upon such grounds, independent of the provisions for arbitration, as exist at law or in equity for the revocation of any contract.



26 §952. Stay of proceedings

If any action or proceeding be brought in any court upon any issue or controversy referable to arbitration under a written provision in any collective bargaining contract or under an agreement in writing for submission to arbitration of an existing controversy arising out of such collective bargaining contract, the court in which such action or proceeding is pending, upon being satisfied that the issue involved in such action or proceeding is thus referable to arbitration, shall on application of one of the parties stay the trial of the action or proceeding until such arbitration has been had in accordance with the terms of the collective bargaining contract or the written agreement for submission to arbitration, provided the applicant for the stay is not in default in proceeding with such arbitration.



26 §953. Failure to arbitrate under agreement

A party aggrieved by the alleged failure, neglect or refusal of another to arbitrate in accordance with any agreement embraced within section 951 may institute proceedings in the Superior Court. Such proceedings shall be for an order directing that such arbitration proceed in the manner provided in the collective bargaining agreement or written submission agreement.

Five days' notice in writing of such application shall be served upon the party in default. Service thereof shall be made in the manner provided by law for the service of process in civil actions. The court shall hear the parties, and upon being satisfied that the making of the collective bargaining contract or the written submission agreement for arbitration or the failure to comply therewith is not in issue, the court shall make an order directing the parties to proceed to arbitration in accordance with the terms of the collective bargaining contract or the written submission agreement. If the making of the collective bargaining contract or of the written submission agreement for arbitration or the failure, neglect or refusal to perform the same be in issue, the court shall proceed summarily to the trial thereof. If no jury trial is demanded by the party alleged to be in default, the court shall hear and determine such issue. Where such an issue is raised, the party alleged to be in default may, on or before the return day of the notice of application, demand a jury trial of such issue, and upon such demand the court shall make an order referring the issue or issues to a jury in the manner provided by law for referring to a jury issues in actions not triable of right by a jury or may specially call a jury for that purpose. If the jury find that no collective bargaining contract or written submission agreement for arbitration was made or that there is no default in proceeding thereunder, the proceeding shall be dismissed. If the jury find that a collective bargaining contract or written submission agreement for arbitration was made and that there is a default in proceeding thereunder, the court shall make an order summarily directing the parties to proceed with the arbitration in accordance with the terms thereof. [1965, c. 425, §16 (AMD).]

SECTION HISTORY

1965, c. 425, §16 (AMD).



26 §954. Appointment of arbitrators or umpires

If in the agreement provision is made for a method of naming or appointing an arbitrator or arbitrators or an umpire, such method shall be followed; but if no method is provided therein, or if a method is provided and any party thereto shall fail to avail himself of such method, or if for any other reason there shall be a lapse in the naming of an arbitrator or arbitrators or umpire, or in filling a vacancy, then upon the application of either party to the controversy the court shall designate and appoint an arbitrator or arbitrators or umpire, as the case may require, who shall act under the said agreement with the same force and effect as if he or they had been specifically named therein; and unless otherwise provided in agreement, the arbitration shall be by a single arbitrator.



26 §955. Application heard as motion

Any application to the court under this subchapter shall be made and heard in the manner provided by law for the making and hearing of motions, except as otherwise expressly provided.



26 §956. Witnesses before arbitrators; fees; compelling attendance

The arbitrators selected either as prescribed in this subchapter or otherwise, or a majority of them, may summon in writing any person to attend before them, or any of them, as a witness and in a proper case to bring with him or them any book, record, document or paper which may be deemed material as evidence in the case. The fees for such attendance shall be the same as the fees of witnesses before the Superior Court. Said summons shall issue in the name of the arbitrator or arbitrators, or a majority of them, and shall be signed by the arbitrators, or a majority of them, and shall be directed to the said person and shall be served in the same manner as subpoenas to appear and testify before the Superior Court. If any person or persons so summoned to testify shall refuse or neglect to obey said summons, upon complaint, any Justice of the Superior Court may compel the attendance of such person or persons before said arbitrator or arbitrators, or punish said person or persons for contempt in the same manner provided by law for securing the attendance of witnesses or their punishment for neglect or refusal to attend in the courts of the State of Maine.



26 §957. Awards; confirmation; jurisdiction; procedure

If the parties in their collective bargaining contract or written submission agreement have agreed that a judgment of the court shall be entered upon the award made pursuant to the arbitration, and shall specify the court, then at any time within one year after the award is made any party to the arbitration may apply to the court so specified for an order confirming the award, and thereupon the court must grant such an order unless the award is vacated, modified or corrected as prescribed in sections 958 and 959. In the absence of such provision in the collective bargaining contract or written submission agreement of the parties, such application to have judgment entered upon the award may be made to the Superior Court in the county within which such award was made. Notice of application shall be served upon the adverse party. If the adverse party is a resident of the State, such service shall be made upon the adverse party or his attorney as prescribed by law for service of motion in an action in the same court. If the adverse party shall be a nonresident, then the notice of the application shall be served in like manner as other process of the court is served upon nonresidents.



26 §958. Vacation of award; grounds; rehearing

In any of the following cases the Superior Court in and for the county wherein the award was made may make an order vacating the award upon the application of any party to the arbitration:

1. Corruption, fraud or undue means. Where the award was procured by corruption, fraud or undue means;

2. Partiality or corruption in arbitrators. Where there was obvious partiality or corruption in the arbitrators, or any of them;

3. Abuse of discretion by arbitrators. Where the arbitrators were guilty of abuse of discretion by which the rights of any party have been prejudiced; or

4. Arbitrators exceeded powers. Where the arbitrators exceeded their powers or so imperfectly executed them that a mutual, final and definite award upon the subject matter submitted was not made.

Where an award is vacated and the time within which the agreement required the award to be made has not expired, the court may, in its discretion, direct a rehearing by the arbitrators.



26 §959. Modification or correction of award; grounds; order

The Superior Court in and for the county wherein the award was made may make an order modifying or correcting the award upon the application of any party to the arbitration where there was an evident material miscalculation of figures or an evident material mistake in the description of any person, thing or property referred to in the award.



26 §960. Applicability of provisions

This subchapter shall not apply to any provision or agreement relative to arbitration contained in a collective bargaining contract entered into prior to August 28, 1957, or after October 6, 1967, or to any agreement to submit to arbitration an existing controversy entered into prior to August 28, 1957, or after October 6, 1967. [1969, c. 287, §2 (AMD).]

SECTION HISTORY

1969, c. 287, §2 (AMD).









Chapter 9-A: MUNICIPAL PUBLIC EMPLOYEES LABOR RELATIONS LAW

26 §961. Purpose

It is declared to be the public policy of this State and it is the purpose of this chapter to promote the improvement of the relationship between public employers and their employees by providing a uniform basis for recognizing the right of public employees to join labor organizations of their own choosing and to be represented by such organizations in collective bargaining for terms and conditions of employment. [1969, c. 424, §1 (NEW).]

SECTION HISTORY

1969, c. 424, §1 (NEW).



26 §962. Definitions

As used in this chapter the following terms shall, unless the context requires a different interpretation, have the following meanings. [1969, c. 424, §1 (NEW).]

1. Board. "Board" means the Maine Labor Relations Board referred to in section 968.

[ 1975, c. 564, §9 (AMD) .]

2. Bargaining agent. "Bargaining agent" means any lawful organization, association or individual representative of such organization or association which has as its primary purpose the representation of employees in their employment relations with employers, and which has been determined by the public employer or by the executive director of the board to be the choice of the majority of the unit as their representative.

[ 1973, c. 458, §1 (AMD) .]

2-A. Bureau.

[ 1975, c. 564, §10 (RP) .]

3. Commissioner.

[ 1971, c. 620, §13 (RP) .]

4. Department.

[ 1971, c. 620, §13 (RP) .]

4-A. Director.

[ 1975, c. 564, §11 (RP) .]

4-B. Executive director. "Executive director" means the Executive Director of the Maine Labor Relations Board.

[ 1975, c. 564, §12 (AMD) .]

5. Professional employee. "Professional employee" means any employee engaged in work:

A. Predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical or physical work; [1969, c. 424, §1 (NEW).]

B. Involving the consistent exercise of discretion and judgment in its performance; [1969, c. 424, §1 (NEW).]

C. Of such a character that the output produced or the result accomplished cannot be standardized in relation to a given time period; and [1969, c. 424, §1 (NEW).]

D. Requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning or a hospital, as distinguished from a general academic education or from an apprenticeship or from training in the performance of routine mental, manual or physical processes. [1969, c. 424, §1 (NEW).]

[ 1975, c. 564, §§9-12 (AMD) .]

6. Public employee. "Public employee" means any employee of a public employer, except any person:

A. Elected by popular vote; or [1969, c. 424, §1 (NEW).]

B. Appointed to office pursuant to statute, ordinance or resolution for a specified term of office by the executive head or body of the public employer, except that appointees to county offices shall not be excluded under this paragraph unless defined as a county commissioner under Title 30-A, section 1302; or [1987, c. 737, Pt. C, §§70, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Whose duties as deputy, administrative assistant or secretary necessarily imply a confidential relationship to the executive head, body, department head or division head; or [1973, c. 458, §3 (AMD).]

D. Who is a department head or division head appointed to office pursuant to statute, ordinance or resolution for an unspecified term by the executive head or body of the public employer; or [1969, c. 424, §1 (NEW).]

E. Who is a superintendent or assistant superintendent of a school system; or [1969, c. 424, §1 (NEW).]

F. Who has been employed less than 6 months. [1969, c. 578, §1 (RPR).]

G. Who is a temporary, seasonal or on-call employee; or [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 654, §1 (AMD); 1989, c. 654, §13 (AFF).]

H. Who is a prisoner employed by a public employer during the prisoner's term of imprisonment, except for prisoners who are in a work release program or supervised community confinement pursuant to Title 34-A, section 3036-A. [2013, c. 133, §21 (AMD).]

[ 2013, c. 133, §21 (AMD) .]

7. Public employer. "Public employer" means:

A. Any officer, board, commission, council, committee or other persons or body acting on behalf of:

(1) Any municipality or any subdivision of a municipality;

(2) Any school, water, sewer, fire or other district;

(3) The Maine Turnpike Authority;

(5) Any county or subdivision of a county;

(6) The Maine Public Employees Retirement System;

(7) The Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf; or

(8) Any innovative, autonomous public school, innovative public school district, innovative public school zone or teacher-led school created and operated under Title 20-A, section 6212 or 6213; [2013, c. 303, §6 (AMD).]

B. Any employer not covered by any other state or federal collective bargaining law that is:

(1) Established directly by the State or a political subdivision to constitute a department or administrative office of government; or

(2) Administered by individuals responsible to public officials or to the general electorate. [1991, c. 576, (NEW).]

If any public employer, as defined in this or any other section, controls the operations of another employer to the extent that the public employer deprives that other employer of sufficient control over its own employees to enable it to bargain with a labor organization representing those employees, the public employer must be treated as the employer of those employees for the purposes of this chapter.

[ 2013, c. 303, §6 (AMD) .]

SECTION HISTORY

1969, c. 424, §1 (NEW). 1969, c. 578, §§1,2 (AMD). 1971, c. 609, §1 (AMD). 1971, c. 620, §13 (AMD). 1973, c. 458, §§1-3 (AMD). 1975, c. 9, (AMD). 1975, c. 564, §§9-12 (AMD). 1981, c. 137, §1 (AMD). 1981, c. 529, §5 (AMD). 1981, c. 698, §117 (AMD). 1987, c. 737, §§C70,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 499, §12 (AMD). 1989, c. 654, §§1,2,13 (AMD). 1991, c. 576, (AMD). 1991, c. 843, §4 (AMD). 1993, c. 410, §L45 (AMD). 1997, c. 698, §1 (AMD). 1999, c. 775, §13 (AMD). 2001, c. 374, §6 (AMD). 2003, c. 646, §3 (AMD). 2005, c. 279, §15 (AMD). 2005, c. 662, §A43 (AMD). 2007, c. 58, §3 (REV). 2009, c. 142, §11 (AMD). 2011, c. 446, §3 (AMD). 2013, c. 133, §21 (AMD). 2013, c. 303, §6 (AMD).



26 §963. Right of public employees to join or refrain from joining labor organizations

A person may not directly or indirectly interfere with, intimidate, restrain, coerce or discriminate against a public employee or a group of public employees in the free exercise of their rights, given by this section, to voluntarily: [2007, c. 415, §2 (RPR).]

1. Join a union. Join, form and participate in the activities of organizations of their own choosing for the purposes of representation and collective bargaining or in the free exercise of any other right under this chapter; or

[ 2007, c. 415, §2 (NEW) .]

2. Not join a union. Refrain from joining or participating in the activities of organizations for the purposes of representation and collective bargaining, except that an employee may be required to pay to the organization that is the bargaining agent for the employee a service fee that represents the employee's pro rata share of those expenditures that are germane to the organization's representational activities.

[ 2007, c. 415, §2 (NEW) .]

SECTION HISTORY

1969, c. 424, §1 (NEW). 2007, c. 415, §2 (RPR).



26 §964. Prohibited acts of public employers, public employees and public employee organizations

1. Public employer prohibitions. Public employers, their representatives and their agents are prohibited from:

A. Interfering with, restraining or coercing employees in the exercise of the rights guaranteed in section 963; [1969, c. 424, §1 (NEW).]

B. Encouraging or discouraging membership in any employee organization by discrimination in regard to hire or tenure of employment or any term or condition of employment; [1969, c. 424, §1 (NEW).]

C. Dominating or interfering with the formation, existence or administration of any employee organization; [1969, c. 424, §1 (NEW).]

D. Discharging or otherwise discriminating against an employee because he has signed or filed any affidavit, petition or complaint or given any information or testimony under this chapter; [1969, c. 424, §1 (NEW).]

E. Refusing to bargain collectively with the bargaining agent of its employees as required by section 965; [1969, c. 424, §1 (NEW).]

F. Blacklisting of any employee organization or its members for the purpose of denying them employment; [2007, c. 415, §3 (AMD).]

G. Requiring an employee to join a union, employee association or bargaining agent as a member; and [2007, c. 415, §4 (NEW).]

H. Terminating or disciplining an employee for not paying union dues or fees of any type. [2007, c. 415, §5 (NEW).]

[ 2007, c. 415, §§3-5 (AMD) .]

2. Public employee prohibitions. Public employees, public employee organizations, their agents, members and bargaining agents are prohibited from:

A. Interfering with, restraining or coercing employees in the exercise of the rights guaranteed in section 963 or a public employer in the selection of his representative for purposes of collective bargaining or the adjustment of grievances; [1969, c. 424, §1 (NEW).]

B. Refusing to bargain collectively with a public employer as required by section 965; [1969, c. 424, §1 (NEW).]

C. Engaging in

(1) A work stoppage;

(2) A slowdown;

(3) A strike; or

(4) The blacklisting of any public employer for the purpose of preventing it from filling employee vacancies. [1969, c. 424, §1 (NEW).]

[ 1969, c. 424, §1 (NEW) .]

3. Violations. Violations of this section shall be processed by the board in the manner provided in section 968, subsection 5.

[ 1971, c. 609, §2 (RPR) .]

SECTION HISTORY

1969, c. 424, §1 (NEW). 1971, c. 609, §2 (AMD). 2007, c. 415, §§3-5 (AMD).



26 §964-A. Continuation of grievance arbitration provisions

1. Contract signed before October 1, 2005. If a contract between a public employer and a bargaining agent signed prior to October 1, 2005 expires prior to the parties' agreement on a new contract, the grievance arbitration provisions of the expired contract pertaining to disciplinary action remain in effect until the parties execute a new contract.

[ 2005, c. 324, §1 (NEW) .]

2. Contract signed after October 1, 2005. If a contract between a public employer and a bargaining agent signed after October 1, 2005 expires prior to the parties' agreement on a new contract, the grievance arbitration provisions of the expired contract remain in effect until the parties execute a new contract. In any arbitration that is conducted pursuant to this subsection, an arbitrator shall apply only those provisions enforceable by virtue of the static status quo doctrine and may not add to, restrict or modify the applicable static status quo following the expiration of the contract unless the parties have otherwise agreed in the collective bargaining agreement. All such grievances that are appealed to arbitration are subject exclusively to the grievance and arbitration process contained in the expired agreement, and the board does not have jurisdiction over such grievances. The arbitrator's determination is subject to appeal, pursuant to the Uniform Arbitration Act. Disputes over which provisions in an expired contract are enforceable by virtue of the static status quo doctrine first must be resolved by the board, subject to appeal pursuant to applicable law. The grievance arbitration is stayed pending resolution of this issue by the board. The board may adopt rules as necessary to establish a procedure to implement the intent of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Nothing in this subsection expands, limits or modifies the scope of any grievance arbitration provisions, including procedural requirements.

[ 2005, c. 324, §1 (NEW) .]

SECTION HISTORY

1997, c. 773, §1 (NEW). 1997, c. 773, §7 (AFF). 2005, c. 324, §1 (RPR).



26 §965. Obligation to bargain

1. Negotiations. It is the obligation of the public employer and the bargaining agent to bargain collectively. "Collective bargaining" means, for the purposes of this chapter, their mutual obligation:

A. To meet at reasonable times; [1969, c. 424, §1 (NEW).]

B. To meet within 10 days after receipt of written notice from the other party requesting a meeting for collective bargaining purposes, as long as the parties have not otherwise agreed in a prior written contract. This obligation is suspended during the period between a referendum approving a new regional school unit and the operational date of the regional school unit, as long as the parties meet at reasonable times during that period; [2009, c. 107, §5 (AMD).]

C. To confer and negotiate in good faith with respect to wages, hours, working conditions and contract grievance arbitration, except that by such obligation neither party may be compelled to agree to a proposal or be required to make a concession and except that public employers of teachers shall meet and consult but not negotiate with respect to educational policies; for the purpose of this paragraph, educational policies may not include wages, hours, working conditions or contract grievance arbitration; [2009, c. 107, §5 (AMD).]

D. To execute in writing any agreements arrived at, the term of any such agreement to be subject to negotiation but may not exceed 3 years; and [2009, c. 107, §5 (AMD).]

E. To participate in good faith in the mediation, fact-finding and arbitration procedures required by this section. [1973, c. 788, §119 (AMD).]

Whenever wages, rates of pay or any other matter requiring appropriation of money by any municipality or county are included as a matter of collective bargaining conducted pursuant to this chapter, it is the obligation of the bargaining agent to serve written notice of request for collective bargaining on the public employer at least 120 days before the conclusion of the current fiscal operating budget, except that this requirement is waived in the event that a bargaining agent of a newly formed bargaining unit is recognized or certified during the period not more than 120 days nor less than 30 days prior to the end of the fiscal period. The 120-day notice requirement is also waived with respect to regional school units formed pursuant to Title 20-A, chapter 103-A, subchapter 2 prior to their first year of operation.

[ 2009, c. 107, §5 (AMD) .]

2. Mediation.

A. It is the declared policy of the State to provide full and adequate facilities for the settlement of disputes between employers and employees or their representatives and other disputes subject to settlement through mediation. [1975, c. 564, §13 (AMD).]

B. Mediation procedures must be followed whenever either party to a controversy requests such services prior to arbitration, or, in the case of disputes affecting public employers, public employees or their respective representatives as defined, whenever requested by either party prior to arbitration or at any time on motion of the Maine Labor Relations Board or its executive director. Requests for grievance mediation are handled in accordance with paragraph F. [2001, c. 92, §1 (AMD).]

C. The Panel of Mediators, consisting of not less than 5 nor more than 10 impartial members, must be appointed by the Governor from time to time upon the expiration of the terms of the several members, for terms of 3 years. The Maine Labor Relations Board shall supply to the Governor nominations for filling vacancies. Vacancies occurring during a term must be filled for the unexpired term. Members of the panel are entitled to a fee for services in the amount of $300 for up to 4 hours of mediation services provided and $300 for each consecutive period of up to 4 hours thereafter and also are entitled to traveling and all other necessary expenses. Notwithstanding the provisions of Title 5, section 12003-A, subsection 9, members of the panel who provide mediation services in more than one dispute in a given day are entitled to the compensation as provided in this paragraph in each such case. The necessary expenses incurred by the members must be allocated to the mediation session that required the costs. The costs for services rendered and expenses incurred by members of the panel and any state cost allocation program charges must be shared equally by the parties to the proceedings and must be paid into a special fund administered by the Maine Labor Relations Board. Authorization for services rendered and expenditures incurred by members of the panel is the responsibility of the Executive Director of the Maine Labor Relations Board. All costs must be paid from that special fund. The executive director may estimate costs upon receipt of a request for services and collect those costs prior to providing the services. The executive director shall bill or reimburse the parties, as appropriate, for any difference between the estimated costs that were collected and the actual costs of providing the services. Once one party has paid its share of the estimated cost of providing the service, the mediator is assigned. A party who has not paid an invoice for the estimated or actual cost of providing services within 60 days of the date the invoice was issued is, in the absence of good cause shown, liable for the amount of the invoice together with a penalty in the amount of 25% of the amount of the invoice. Any penalty amount collected pursuant to this provision remains in the special fund administered by the Maine Labor Relations Board and that fund does not lapse. The executive director is authorized to collect any sums due and payable pursuant to this provision through civil action. In such an action, the court shall allow litigation costs, including court costs and reasonable attorney's fees, to be deposited in the General Fund if the executive director is the prevailing party in the action. [2013, c. 553, §1 (AMD).]

D. The employer, union or employees involved in collective bargaining shall notify the Executive Director of the Maine Labor Relations Board, in writing, at least 30 days prior to the expiration of a contract, or 30 days prior to entering into negotiations for a first contract between the employer and the employees, or whenever a dispute arises between the parties threatening interruption of work, or under both conditions. [1975, c. 564, §15 (AMD).]

E. The Executive Director of the Maine Labor Relations Board shall serve as Executive Director of the Panel of Mediators. He shall annually, on or before the first day of July make a report to the Governor. The Executive Director of the Maine Labor Relations Board, upon request of one or both of the parties to a dispute between an employer and its employees, shall, or upon his own motion or motion of the Maine Labor Relations Board may, proffer the services of one or more members of the panel to be selected by him, to serve as mediator or mediators in such a dispute. The member or members so selected shall exert every reasonable effort to encourage the parties to the dispute to settle their differences by conference or other peaceful means. If the mediator or mediators are unable to accomplish this objective and to obtain an amicable settlement of the dispute between the parties, it shall then be the duty of the mediator or mediators to advise the parties of the services available to assist them in settlement of their dispute. At this time, the mediator or mediators shall submit a written report to the executive director stating the action or actions that have been taken and the results of their endeavors. [1979, c. 541, Pt. A, §170 (AMD).]

F. The services of the Panel of Mediators must be provided for grievance mediation only when the parties jointly agree to request grievance mediation services. Notwithstanding this option, neither party is obligated under subsection 1 to bargain over the inclusion of grievance mediation procedures in a collective bargaining agreement. The services of the Panel of Mediators are always available as a technique for impasse resolution in contract negotiations and may be invoked as described in paragraph B. [2001, c. 92, §2 (RPR).]

G. Any information disclosed by either party to a dispute to the panel or any of its members in the performance of this subsection shall be privileged. [1973, c. 617, §2 (RPR).]

[ 2013, c. 553, §1 (AMD) .]

3. Fact-finding.

A. If the parties, either with or without the services of a mediator, are unable to effect a settlement of their controversy, they may jointly agree either to call upon the Maine Labor Relations Board to arrange for fact-finding services and recommendations to be provided by the Maine Board of Arbitration and Conciliation, or to pursue some other mutually acceptable fact-finding procedure, including use of the Federal Mediation and Conciliation Service or the American Arbitration Association according to their respective procedures, rules and regulations. [1975, c. 564, §17 (RPR).]

B. If the parties do not jointly agree to call upon the Maine Labor Relations Board or to pursue some other procedure, either party to the controversy may request the executive director to assign a fact-finding panel. If so requested, the executive director shall appoint a fact-finding panel, ordinarily of 3 members, in accordance with rules and procedures prescribed by the board for making the appointment. The fact-finding panel shall be appointed from a list maintained by the board and drawn up after consultation with representatives of state and local government administrators, agencies with industrial relations and personnel functions and representatives of employee organizations and of employers. Any person who has actively participated as the mediator in the immediate proceedings for which fact-finding has been called may not sit on that fact-finding panel. The panel shall hear the contending parties to the controversy. The panel may request statistical data and reports on its own initiative in addition to the data regularly maintained by the Bureau of Labor Standards, and has the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, the production of books, records and other evidence relative or pertinent to the issues represented to them. The members of the fact-finding panel shall submit their findings and recommendations only to the parties and to the Executive Director of the Maine Labor Relations Board. [RR 1995, c. 2, §61 (COR).]

C. The parties shall have a period of 30 days, after the submission of findings and recommendations from the fact finders, in which to make a good faith effort to resolve their controversy. If the parties have not resolved their controversy by the end of said period, either party or the Executive Director of the Maine Labor Relations Board may, but not until the end of said period unless the parties otherwise jointly agree, make the fact-finding and recommendations public. [1975, c. 564, §17 (RPR).]

D. If the parties do not agree to follow the fact-finding procedures outlined in paragraph A, they may jointly apply to the executive director or his designee to waive fact-finding. The executive director or his designee may accept or refuse to accept the parties' agreement to waive fact-finding and his decision shall not be reviewable. [1977, c. 696, §204 (AMD).]

[ RR 1995, c. 2, §61 (COR) .]

4. Arbitration. In addition to the 30-day period referred to in subsection 3, the parties shall have 15 more days, making a total period of 45 days from the submission of findings and recommendations, in which to make a good faith effort to resolve their controversy.

If the parties have not resolved their controversy by the end of said 45-day period, they may jointly agree to an arbitration procedure which will result in a binding determination of their controversy. Such determinations will be subject to review by the Superior Court in the manner specified by section 972.

If they do not jointly agree to such an arbitration procedure within 10 days after the end of said 45-day period, then either party may, by written notice to the other, request that their differences be submitted to a board of 3 arbitrators. The bargaining agent and the public employer shall within 5 days of such request each select and name one arbitrator and shall immediately thereafter notify each other in writing of the name and address of the person so selected. The 2 arbitrators so selected and named shall, within 10 days from such request, agree upon and select and name a neutral arbitrator. If either party shall not select its arbitrator or if the 2 arbitrators shall fail to agree upon, select and name a neutral arbitrator within said 10 days, either party may request the American Arbitration Association to utilize its procedures for the selection of the neutral arbitrator. As soon as possible after receipt of such request, the neutral arbitrator will be selected in accordance with rules and procedures prescribed by the American Arbitration Association for making such selection. The neutral arbitrator so selected will not, without the consent of both parties, be the same person who was selected as mediator pursuant to subsection 2 nor any member of the fact-finding board selected pursuant to subsection 3. As soon as possible after the selection of the neutral arbitrator, the 3 arbitrators or if either party shall not have selected its arbitrator, the 2 arbitrators, as the case may be, shall meet with the parties or their representatives, or both, forthwith, either jointly or separately, make inquiries and investigations, hold hearings, or take such other steps as they deem appropriate. If the neutral arbitrator is selected by utilizing the procedures of the American Arbitration Association, the arbitration proceedings will be conducted in accordance with the rules and procedures of the American Arbitration Association. The hearing shall be informal, and the rules of evidence prevailing in judicial proceedings shall not be binding. Any and all documentary evidence and other data deemed relevant by the arbitrators may be received in evidence. The arbitrators shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, the production of books, records and other evidence relative or pertinent to the issues represented to them for determination.

If the controversy is not resolved by the parties themselves, the arbitrators shall proceed as follows: With respect to a controversy over salaries, pensions and insurance, the arbitrators will recommend terms of settlement and may make findings of fact; such recommendations and findings will be advisory only and will be made, if reasonably possible, within 30 days after the selection of the neutral arbitrator; the arbitrators may in their discretion, make such recommendations and findings public, and either party may make such recommendations and findings public if agreement is not reached with respect to such findings and recommendations within 10 days after their receipt from the arbitrators; with respect to a controversy over subjects other than salaries, pensions and insurance, the arbitrators shall make determinations with respect thereto if reasonably possible within 30 days after the selection of the neutral arbitrator; such determinations may be made public by the arbitrators or either party; and if made by a majority of the arbitrators, such determinations will be binding on both parties and the parties will enter an agreement or take whatever other action that may be appropriate to carry out and effectuate such binding determinations; and such determinations will be subject to review by the Superior Court in the manner specified by section 972. The results of all arbitration proceedings, recommendations and awards conducted under this section shall be filed with the Maine Labor Relations Board at the offices of its executive director simultaneously with the submission of the recommendations and award to the parties. In the event the parties settle their dispute during the arbitration proceeding, the arbitrator or the chairman of the arbitration panel will submit a report of his activities to the Executive Director of the Maine Labor Relations Board not more than 5 days after the arbitration proceeding has terminated.

[ 1975, c. 564, §18 (AMD) .]

5. Costs. The costs for the services of the mediator, the members of the fact-finding board and of the neutral arbitrator including, if any, per diem expenses, and actual and necessary travel and subsistence expenses and the costs of hiring the premises where any mediation, fact-finding or arbitration proceedings are conducted, must be shared equally by the parties to the proceedings. All other costs must be assumed by the party incurring them.

[ 1991, c. 622, Pt. O, §5 (AMD) .]

6. Arbitration administration. The cost for services rendered and expenses incurred by the State Board of Arbitration and Conciliation, as defined in section 931, and any state cost allocation program charges must be shared equally by the parties to the proceedings and must be paid into a special fund administered by the Maine Labor Relations Board. Authorization for services rendered and expenditures incurred by members of the State Board of Arbitration and Conciliation is the responsibility of the executive director. All costs must be paid from that special fund. The executive director may estimate costs upon receipt of a request for services and collect those costs prior to providing the services. The executive director shall bill or reimburse the parties, as appropriate, for any difference between the estimated costs that were collected and the actual costs of providing the services. Once one party has paid its share of the estimated cost of providing the service, the matter is scheduled for hearing. A party who has not paid an invoice for the estimated or actual cost of providing services within 60 days of the date the invoice was issued is, in the absence of good cause shown, liable for the amount of the invoice together with a penalty in the amount of 25% of the amount of the invoice. Any penalty amount collected pursuant to this provision remains in the special fund administered by the Maine Labor Relations Board and that fund does not lapse. The executive director is authorized to collect any sums due and payable pursuant to this provision through civil action. In such an action, the court shall allow litigation costs, including court costs and reasonable attorney's fees, to be deposited in the General Fund if the executive director is the prevailing party in the action.

[ 1991, c. 798, §5 (AMD) .]

SECTION HISTORY

1969, c. 424, §1 (NEW). 1969, c. 578, §§2-A,2-B (AMD). 1971, c. 609, §3 (AMD). 1973, c. 458, §§4-8 (AMD). 1973, c. 617, §2 (AMD). 1973, c. 788, §119 (AMD). 1975, c. 361, §§1,2 (AMD). 1975, c. 564, §§13-19 (AMD). 1975, c. 623, §§37-E (AMD). 1975, c. 717, §6 (AMD). 1975, c. 771, §280 (AMD). 1977, c. 696, §204 (AMD). 1979, c. 541, §A170 (AMD). 1981, c. 137, §2 (AMD). 1985, c. 46, (AMD). 1987, c. 468, §§2,4 (AMD). 1987, c. 786, §19 (AMD). 1989, c. 502, §A108 (AMD). 1991, c. 92, §2 (AMD). 1991, c. 622, §§O4-6 (AMD). 1991, c. 798, §§4,5 (AMD). RR 1995, c. 2, §61 (COR). 1997, c. 412, §2 (AMD). 2001, c. 92, §§1,2 (AMD). 2009, c. 107, §5 (AMD). 2013, c. 553, §1 (AMD).



26 §966. Bargaining unit; how determined

1. Bargaining unit standards. In the event of a dispute between the public employer and an employee or employees as to the appropriateness of a unit for purposes of collective bargaining or between the public employer and an employee or employees as to whether a supervisory or other position is included in the bargaining unit, the executive director or his designee shall make the determination, except that anyone excepted from the definition of public employee under section 962 may not be included in a bargaining unit. The executive director or his designee conducting unit determination proceedings shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, the production of books, records and other evidence relative or pertinent to the issues represented to them. In determining whether a supervisory position should be excluded from the proposed bargaining unit, the executive director or his designee shall consider, among other criteria, if the principal functions of the position are characterized by performing such management control duties as scheduling, assigning, overseeing and reviewing the work of subordinate employees, or performing such duties as are distinct and dissimilar from those performed by the employees supervised, or exercising judgment in adjusting grievances, applying other established personnel policies and procedures and in enforcing a collective bargaining agreement or establishing or participating in the establishment of performance standards for subordinate employees and taking corrective measures to implement those standards. Nothing in this chapter is intended to require the exclusion of principals, assistant principals, other supervisory employees from school system bargaining units which include teachers and nurses in supervisory positions.

[ 1975, c. 697, §1 (AMD) .]

2. Bargaining unit compatibility. The executive director of the board or his designee shall decide in each case whether, in order to insure to employees the fullest freedom in exercising the rights guaranteed by this chapter and in order to insure a clear and identifiable community of interest among employees concerned, the unit appropriate for purposes of collective bargaining shall be the public employer unit or any subdivision thereof. No unit shall include both professional and nonprofessional employees unless a majority of such professional employees vote for inclusion in such unit, except that teachers may be included in a unit consisting of other certificated employees.

[ 1975, c. 564, §20 (RPR) .]

3. Unit clarification. Where there is a certified or currently recognized bargaining representative and where the circumstances surrounding the formation of an existing bargaining unit are alleged to have changed sufficiently to warrant modification in the composition of that bargaining unit, any public employer or any recognized or certified bargaining agent may file a petition for a unit clarification provided that the parties are unable to agree on appropriate modifications and there is no question concerning representation.

[ 1975, c. 697, §2 (NEW) .]

4. Unit merger; same bargaining agent. If there is the same certified or currently recognized bargaining representative of public employees in multiple bargaining units with the same public employer, the public employer or certified or recognized bargaining representative may file a petition with the executive director to merge those bargaining units. Upon the finding of the executive director or the director's designee that the expanded unit would conform with the requirements set forth in this subsection, the executive director shall order an election within each bargaining unit to determine whether a majority of the employees voting in each bargaining unit wish to be within the expanded unit. The only question on the ballot in a merger election is approval or disapproval of the proposed merger. The executive director or the director's designee shall certify the bargaining agent for an expanded unit consisting of any bargaining units in which a majority of the employees voting approved the merger.

A. After an expanded unit is certified, the parties shall then bargain over modifications needed in order to provide for the wages, hours and working conditions or contract grievance arbitration for the newly included positions in any existing collective bargaining agreement or any collective bargaining agreement being negotiated.

When there is an unexpired collective bargaining agreement in the merged bargaining unit with a different expiration date from any other collective bargaining agreement in the merged bargaining unit, all contracts must be honored to their expiration dates unless mutually agreed to otherwise by the public employer and the bargaining agent. Collective bargaining agreements may be bargained on an interim basis in any merged bargaining unit so that all collective bargaining agreements expire on the same date. [1993, c. 38, §1 (AMD).]

B. If a petition has been filed by a competing organization for decertification of the current bargaining agent for any of the bargaining units subject to the merger, then the decertification petition takes precedence over a petition to merge bargaining units. [1989, c. 236, (NEW).]

C. A public employer or certified or recognized bargaining representative may not file more than once a year with the executive director to merge or combine bargaining units for the same bargaining unit. [1989, c. 236, (NEW).]

D. The executive director or the director's designee conducting unit merger proceedings may administer oaths and may require by subpoena the attendance and testimony of witnesses, the production of books, records and other evidence relating to the issues presented to the executive director or the director's designee. [1989, c. 236, (NEW).]

E. A bargaining unit composed of a majority of supervisors may not merge under this subsection with any other bargaining unit. [1989, c. 236, (NEW).]

F. A bargaining unit composed of teachers may not merge under this subsection with a bargaining unit of nonprofessional employees. [1989, c. 236, (NEW).]

[ 1993, c. 38, §1 (AMD) .]

SECTION HISTORY

1969, c. 424, §1 (NEW). 1969, c. 578, §3 (AMD). 1971, c. 609, §4 (AMD). 1973, c. 458, §9 (AMD). 1975, c. 564, §20 (RPR). 1975, c. 697, §§1,2 (AMD). 1989, c. 236, (AMD). 1993, c. 38, §1 (AMD).



26 §967. Determination of bargaining agent

1. Voluntary recognition. Any public employee organization may file a request with a public employer alleging that a majority of the public employees in an appropriate bargaining unit wish to be represented for the purpose of collective bargaining between the public employer and the employees' organization. Such request shall describe the grouping of jobs or positions which constitute the unit claimed to be appropriate and shall include a demonstration of majority support. Such request for recognition shall be granted by the public employer, unless the public employer desires that an election determine whether the organization represents a majority of the members in the bargaining unit.

[ 1969, c. 424, §1 (NEW) .]

2. Elections. The executive director of the board, or a designee, upon signed request of a public employer alleging that one or more public employees or public employee organizations have presented to it a claim to be recognized as the representative of a bargaining unit of public employees, or upon signed petition of at least 30% of a bargaining unit of public employees that they desire to be represented by an organization, shall conduct a secret ballot election to determine whether the organization represents a majority of the members in the bargaining unit. Such an election may be conducted at suitable work locations or through the United States mail, and the procedures adopted and employed must ensure that neither the employee organizations or the management representatives involved in the election have access to information that would identify a voter.

The ballot shall contain the name of such organization and that of any other organization showing written proof of at least 10% representation of the public employees within the unit, together with a choice for any public employee to designate that he does not desire to be represented by any bargaining agent. Where more than one organization is on the ballot and no one of the 3 or more choices receives a majority vote of the public employees voting, a run-off election shall be held. The run-off ballot shall contain the 2 choices which received the largest and second-largest number of votes. When an organization receives the majority of votes of those voting, the executive director of the board shall certify it as the bargaining agent. The bargaining agent certified as representing a bargaining unit shall be recognized by the public employer as the sole and exclusive bargaining agent for all of the employees in the bargaining unit unless and until a decertification election by secret ballot shall be held and the bargaining agent declared by the executive director of the board as not representing a majority of the unit.

Whenever 30% of the employees in a certified bargaining unit petition for a bargaining agent to be decertified, the procedures for conducting an election on the question shall be the same as for representation as bargaining agent hereinbefore set forth.

[ 1991, c. 622, Pt. O, §7 (AMD) .]

No question concerning representation may be raised within one year of a certification or attempted certification. Where there is a valid collective bargaining agreement in effect, no question concerning unit or representation may be raised except during the period not more than 90 nor less than 60 days prior to the expiration date of the agreement. The not more than 90-day nor less than 60-day period prior to the expiration date of an agreement regarding unit determination and representation shall not apply to matters of unit clarification. [1979, c. 199, (AMD).]

The bargaining agent certified by the executive director of the board as the exclusive bargaining agent shall be required to represent all the public employees within the unit without regard to membership in the organization certified as bargaining agent, provided that any public employee at any time may present his grievance to the public employer and have such grievance adjusted without the intervention of the bargaining agent, if the adjustment is not inconsistent with the terms of a collective bargaining agreement then in effect and if the bargaining agent's representative has been given reasonable opportunity to be present at any meeting of the parties called for the resolution of such grievance. [1971, c. 609, §7 (AMD).]

SECTION HISTORY

1969, c. 424, §1 (NEW). 1969, c. 578, §§4,5 (AMD). 1971, c. 609, §§5-8 (AMD). 1975, c. 564, §21 (AMD). 1979, c. 199, (AMD). 1991, c. 622, §O7 (AMD).



26 §968. Maine Labor Relations Board; powers and duties

1. Maine Labor Relations Board. The Maine Labor Relations Board, established by Title 5, section 12004-B, subsection 2, consists of 3 members and 6 alternates appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over labor matters and to confirmation by the Legislature. The Governor, in making appointments, shall name one member and 2 alternates to represent employees, one member and 2 alternates to represent employers and one member and 2 alternates to represent the public. The member representing the public serves as the board's chair and the alternate representing the public serves as an alternate chair. Members of the board are entitled to compensation according to the provisions of Title 5, chapter 379. The alternates are entitled to compensation at the same per diem rate as the member that the alternate replaces. The term of each member and each alternate is 4 years, except that of the members and alternates first appointed, one member and 2 alternates are appointed for a term of 4 years, one member and 2 alternates are appointed for a term of 3 years and one member and 2 alternates are appointed for a term of 2 years. The members of the board, its alternates and its employees are entitled to receive necessary expenses. Per diem and necessary expenses for members and alternates of the board, as well as state cost allocation program charges, must be shared equally by the parties to any proceeding at which the board presides and must be paid into a special fund administered by the board from which all costs must be paid. The executive director may estimate costs upon receipt of a request for services and collect those costs prior to providing the services. The executive director shall bill or reimburse the parties, as appropriate, for any difference between the estimated costs that were collected and the actual costs of providing the services. Once one party has paid its share of the estimated cost of providing the service, the matter is scheduled for hearing. A party who has not paid an invoice for the estimated or actual cost of providing services within 60 days of the date the invoice was issued is, in the absence of good cause shown, liable for the amount of the invoice together with a penalty in the amount of 25% of the amount of the invoice. Any penalty amount collected pursuant to this provision remains in the special fund administered by the Maine Labor Relations Board and that fund does not lapse. The executive director is authorized to collect any sums due and payable pursuant to this provision through civil action. In such an action, the court shall allow litigation costs, including court costs and reasonable attorney's fees, to be deposited in the General Fund if the executive director is the prevailing party in the action. At its discretion, the board may allocate all costs to a party that presents a frivolous complaint or defense or that commits a blatant violation of the applicable collective bargaining law. When the board meets on administrative or other matters that do not concern the interests of particular parties or when any board member presides at a prehearing conference, the members' per diem and necessary expenses must be paid from the board's regular appropriation for these purposes. The executive director and legal or professional personnel employed by the board are members of the unclassified service.

[ 1991, c. 798, §6 (AMD) .]

2. Executive director. An Executive Director of the Maine Labor Relations Board shall be appointed by the board to serve at their will and pleasure. The person so appointed shall be experienced in the field of labor relations. He shall perform the duties designated by statute and such other duties as shall from time to time be assigned to him by the board. He shall serve as secretary of the board and shall maintain a record of all proceedings before the board. No board member shall serve as executive director.

The salary of the executive director shall be established by the board within salary range 86 and may be adjusted periodically by the board within the limits for salary review procedures established in Title 2, section 6, subsection 5.

[ 1979, c. 663, §160 (AMD) .]

3. Rule-making power. The board may, after a public hearing, from time to time, adopt such rules of procedure as it deems necessary for the orderly conduct of its business and for carrying out the purposes of this chapter. Such rules shall be published and made available to all interested parties. The board shall also, upon its own initiative or upon request, issue interpretative rules interpreting the provisions of this chapter. Such interpretative rules shall be advisory only and shall not be binding upon any court. Such interpretative rules must be in writing and available to any person interested therein.

[ 1975, c. 564, §24 (AMD) .]

4. Review of representative proceedings. Any party aggrieved by any ruling or determination of the executive director, or the executive director's designee, under sections 966 and 967 may appeal, within 15 days of the announcement of the ruling or determination, except that in the instance of objections to the conduct of an election or challenged ballots the time period is 5 working days, to the Maine Labor Relations Board.

Upon receipt of such an appeal, the board shall within a reasonable time hold a hearing having first caused 7 days notice in writing of the time and place of the hearing to be given to the aggrieved party, the labor organizations or bargaining agent and the public employer. These hearings must be conducted in the manner provided in subsection 5, paragraph B. Within a reasonable time after the conclusion of any hearing the board shall make a written decision that must include findings of fact and either affirm or modify the ruling or determination of the executive director and specify the reasons for that action. A copy of that decision must be mailed to the labor organization or bargaining agent or its attorney or other designated representative and the public employer. Decisions of the board made pursuant to this subsection are subject to review by the Superior Court under the Maine Rules of Civil Procedure, Rule 80C, in accordance with the standards specified in section 972, provided the complaint is filed within 15 days of the date of issuance of the decision. The complaint must be served upon the board and all parties to the board proceeding by certified mail, return receipt requested.

[ 1993, c. 90, §1 (AMD) .]

5. Prevention of prohibited acts.

A. The board is empowered, as provided, to prevent any person, any public employer, any public employee, any public employee organization or any bargaining agent from engaging in any of the prohibited acts enumerated in section 964. This power shall not be affected by any other means of adjustment or prevention that has been or may be established by agreement, law or otherwise. [1971, c. 609, §9 (NEW).]

B. Any public employer, any public employee, any public employee organization or any bargaining agent which believes that any person, any public employer, any public employee, any public employee organization or any bargaining agent has engaged in or is engaging in any such prohibited practice may file a complaint with the executive director of the board stating the charges in that regard. No such complaint shall be filed with the executive director until the complaining party shall have served a copy thereof upon the party complained of. Upon receipt of such complaint, the executive director or his designee shall review the charge to determine whether the facts as alleged may constitute a prohibited act. If it is determined that the facts do not, as a matter of law, constitute a violation, the charge shall be dismissed by the executive director, subject to review by the board. If a formal hearing is deemed necessary by the executive director or by the board, the executive director shall serve upon the parties to the complaint a notice of the prehearing conference and of the hearing before the board, that notice to designate the time and place of hearing for the prehearing conference or the hearing, as appropriate, provided that no hearing shall be held based upon any alleged prohibited practice occurring more than 6 months prior to the filing of the complaint with the executive director. The party complained of shall have the right to file a written answer to the complaint and to appear in person or otherwise and give testimony at the place and time fixed for the hearing. In the discretion of the board, any other person or organization may be allowed to intervene in the proceeding and to present testimony. Nothing in this paragraph shall restrict the right of the board to require the executive director or his designee to hold a prehearing conference on any prohibited practice complaint prior to the hearing before the board and taking whatever action, including dismissal, attempting to resolve disagreements between the parties or recommending an order to the board, as he may deem appropriate, subject to review by the board. [1975, c. 697, §4 (RPR).]

C. After hearing and argument if, upon a preponderance of the evidence received, the board shall be of the opinion that any party named in the complaint has engaged in or is engaging in any such prohibited practice, then the board shall in writing state its findings of fact and the reasons for its conclusions and shall issue and cause to be served upon such party an order requiring such party to cease and desist from such prohibited practice and to take such affirmative action, including reinstatement of employees with or without back pay, as will effectuate the policies of this chapter. No order of the board shall require the reinstatement of any individual as an employee who has been suspended or discharged, or the payment to him of any back pay, if such individual was suspended or discharged for cause.

After hearing and argument if, upon a preponderance of the evidence received, the board shall not be of the opinion that the party named in the complaint has engaged in or is engaging in any such prohibited practice, then the board shall in writing state its findings of fact and the reasons for its conclusions and shall issue an order dismissing said complaint. [1971, c. 609, §9 (NEW).]

D. If after the issuance of an order by the board requiring any party to cease and desist or to take any other affirmative action, said party fails to comply with the order of the board then the party in whose favor the order operates or the board may file a civil action in the Superior Court of Kennebec County, or the county in which the prohibited practice has occurred, to compel compliance with the order of the board. Upon application of any party in interest or the board, the court may grant such temporary relief or restraining order and may impose such terms and conditions as it deems just and proper; provided that the board's decision shall not be stayed except where it is clearly shown to the satisfaction of the court that substantial and irreparable injury shall be sustained or that there is a substantial risk of danger to the public health or safety. In such action to compel compliance the Superior Court shall not review the action of the board other than to determine whether the board has acted in excess of its jurisdiction. If an action to review the decision of the board is pending at the time of the commencement of an action for enforcement pursuant to this subsection or is thereafter filed, the 2 actions shall be consolidated. [1977, c. 479, §6 (AMD).]

E. Whenever a complaint is filed with the executive director of the board, alleging that a public employer has violated section 964, subsection 1, paragraph F or alleging that a public employee or public employee organization or bargaining agent has violated section 964, subsection 2, paragraph C the party making the complaint may simultaneously seek injunctive relief from the Superior Court in the county in which the prohibited practice is alleged to have occurred pending the final adjudication of the board with respect to such matter. [1971, c. 609, §9 (NEW).]

F. Either party may seek a review by the Superior Court of Kennebec County or of the county in which the prohibited practice is alleged to have occurred of a decision or order of the Maine Labor Relations Board by filing a complaint in accordance with the Maine Rules of Civil Procedure, Rule 80C, if the complaint is filed within 15 days of the date of issuance of the decision. The complaint must be served upon the board and all parties to the board proceeding by certified mail, return receipt requested. Upon the filing of the complaint, the court shall set the complaint down for hearing and shall cause all interested parties and the board to be notified. The hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. Pending review and upon application of any party in interest, the court may grant such temporary relief or restraining order and may impose such terms and conditions as it determines just and proper; except that the board's decision is not stayed except when it is clearly shown to the satisfaction of the court that substantial and irreparable injury will be sustained or that there is a substantial risk of danger to the public health or safety. The executive director shall forthwith file in the court the record in the proceeding certified by the executive director or a member of the board. The record must include all documents filed in the proceeding and the transcript, if any. After hearing, the court may enforce, modify, enforce as so modified or set aside in whole or in part the decision of the board, except that the findings of the board on questions of fact are final unless shown to be clearly erroneous. Any appeal to the Law Court must be the same as an appeal from an interlocutory order under section 6. [2011, c. 559, Pt. A, §26 (AMD).]

G. In any judicial proceeding authorized by this subsection in which injunctive relief is sought, sections 5 and 6 shall apply, except that neither an allegation nor proof of unavoidable substantial and irreparable injury to the complainant's property shall be required to obtain a temporary restraining order or injunction. [1973, c. 788, §120-A (AMD).]

[ 2011, c. 559, Pt. A, §26 (AMD) .]

6. Hearings. The hearings conducted by the board pursuant to this section shall be informal and the rules of evidence prevailing in judicial proceedings shall not be binding. Any and all documentary evidence and other evidence deemed relevant by the board may be received.

The chairman shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, the presentation of books, records and other evidence relative or pertinent to the issues presented to the board for determination. Witnesses subpoenaed by the board shall be allowed the same fees as are paid to witnesses in the Superior Court. These fees, together with all necessary expenses of the board, shall be paid by the Treasurer of State on warrants drawn by the State Controller.

[ 1971, c. 609, §9 (NEW) .]

7. Reports. The board shall annually, on or before the first day of July, make a report to the Governor. The appropriation for the board and the executive director shall be included in the bureau's budget and authorization for expenditures shall be the responsibility of the director.

The board shall have the authority to recommend to the Legislature changes or additions to this chapter or to related enactments of law.

[ 1977, c. 78, §164 (AMD) .]

SECTION HISTORY

1969, c. 424, §1 (NEW). 1969, c. 578, §§5-A,6,6-A (AMD). 1971, c. 609, §9 (RPR). 1971, c. 620, §13 (AMD). 1973, c. 458, §10 (AMD). 1973, c. 533, §§1,2 (AMD). 1973, c. 610, §1 (AMD). 1973, c. 788, §§120,120-A (AMD). 1975, c. 564, §§22-28 (AMD). 1975, c. 697, §§3-7 (AMD). 1975, c. 771, §§281-283 (AMD). 1975, c. 776, §2 (AMD). 1977, c. 78, §164 (AMD). 1977, c. 479, §§6,7 (AMD). 1977, c. 553, §§2,3 (AMD). 1977, c. 674, §24 (AMD). 1979, c. 501, §2 (AMD). 1979, c. 663, §160 (AMD). 1983, c. 812, §162 (AMD). 1989, c. 503, §B109 (AMD). 1991, c. 143, §§1,2 (AMD). 1991, c. 622, §O8 (AMD). 1991, c. 798, §6 (AMD). 1993, c. 90, §§1,2 (AMD). 2011, c. 559, Pt. A, §26 (AMD).



26 §969. Municipal personnel board or civil service authority

Nothing in this chapter shall diminish the authority and power of any municipal civil service commission or personnel board or its agents established by statute, charter or special act to conduct and grade merit examinations and to rate candidates in the order of their relative excellence from which appointments or promotions may be made to positions in the competitive division of the classified service of the municipal employer served by such a civil service commission or personnel board. The conduct and the grading of merit examinations, the rating of candidates and the establishment of lists from such examinations and the appointments from such lists shall not be subject to collective bargaining. If a collective bargaining agreement between a public employer and a bargaining agent contains provisions for binding arbitration of grievances involving the following matters: The demotion, lay-off, reinstatement, suspension, removal, discharge or discipline of any public employee, such provisions shall be controlling in the event they are in conflict with any authority and power, involving such matters, of any such municipal civil service commission or personnel board or its agents. [1969, c. 424, §1 (NEW).]

SECTION HISTORY

1969, c. 424, §1 (NEW).



26 §970. Scope of binding contract arbitration

A collective bargaining agreement between a public employer and a bargaining agent may provide for binding arbitration as the final step of a grievance procedure but the only grievances which may be taken to such binding arbitration shall be disputes between the parties as to the meaning or application of the specific terms of the collective bargaining agreement. An arbitrator with the power to make binding decisions pursuant to any such provision shall have no authority to add to, subtract from or modify the collective bargaining agreement. [1969, c. 424, §1 (NEW).]

SECTION HISTORY

1969, c. 424, §1 (NEW).



26 §971. Suits by and against unincorporated employee organizations

In any judicial proceeding brought under this chapter or to enforce any of the rights guaranteed by this chapter, any unincorporated employee organization may sue or be sued in the name by which it is known. [1971, c. 609, §10 (RPR).]

SECTION HISTORY

1969, c. 424, §1 (NEW). 1971, c. 609, §10 (RPR).



26 §972. Review

Either party may seek a review by the Superior Court of a binding determination by an arbitration panel. For interest arbitrations, the review must be sought in accordance with the Maine Rules of Civil Procedure, Rule 80B. [1993, c. 90, §3 (AMD).]

The binding determination of an arbitration panel or arbitrator, in the absence of fraud, upon all questions of fact shall be final. The court may, after consideration, affirm, reverse or modify any such binding determination or decision based upon an erroneous ruling or finding of law. An appeal may be taken to the law court as in any civil action. [1971, c. 609, §11 (AMD).]

SECTION HISTORY

1969, c. 578, §7 (NEW). 1971, c. 609, §11 (AMD). 1991, c. 143, §3 (AMD). 1993, c. 90, §3 (AMD).



26 §973. Separability

If any clause, sentence, paragraph or part of this chapter for any reason be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of this chapter. [1975, c. 564, §29 (NEW).]

SECTION HISTORY

1975, c. 564, §29 (NEW).



26 §974. Publication of initial proposals

Either party to negotiations may publicize the parties' written initial collective bargaining proposals. No proposal may be publicized until 10 days after both parties have made their initial proposal. [1979, c. 125, §1 (NEW).]

SECTION HISTORY

1979, c. 125, §1 (NEW).






Chapter 9-B: STATE EMPLOYEES LABOR RELATIONS ACT

26 §979. Purpose

It is declared to be the public policy of this State and it is the purpose of this chapter to promote the improvement of the relationship between the State and its employees and between the Legislature and its employees by providing a uniform basis for recognizing the right of state or legislative employees to join labor organizations of their own choosing and to be represented by such organizations in collective bargaining for terms and conditions of employment. [1997, c. 741, §1 (AMD); 1997, c. 741, §12 (AFF).]

SECTION HISTORY

1973, c. 774, (NEW). 1997, c. 741, §1 (AMD). 1997, c. 741, §12 (AFF).



26 §979-A. Definitions

As used in this chapter the following terms shall, unless the context requires a different interpretation, have the following meanings. [1973, c. 774, (NEW).]

1. Bargaining agent. "Bargaining agent" means any lawful organization, association or individual representative of such organization or association which has as its primary purpose the representation of employees in their employment relations with employers, and which has been determined by the public employer as defined in subsection 5 or by the executive director of the board to be the choice of the majority of the unit as their representative.

[ 1973, c. 774, (NEW) .]

2. Board. "Board" means the Maine Labor Relations Board as defined in section 968, subsection 1.

[ 1975, c. 564, §30 (AMD) .]

3. Cost items. "Cost items" means the provisions of a collective bargaining agreement which requires an appropriation by the Legislature.

[ 1973, c. 774, (NEW) .]

4. Executive director. "Executive director" means the Executive Director of the Maine Labor Relations Board as defined in section 968, subsection 2.

[ 1975, c. 564, §31 (AMD) .]

4-A. Legislative employee. "Legislative employee" means any employee of the Legislature performing services within the legislative branch, except any person:

A. Who is elected by popular vote; [1997, c. 741, §2 (NEW); 1997, c. 741, §12 (AFF).]

B. Who is appointed to office pursuant to law by the Governor or the Legislature for a specific term; [1997, c. 741, §2 (NEW); 1997, c. 741, §12 (AFF).]

C. Who is employed in the office of the President of the Senate, the office of the Speaker of the House, the office of the Secretary of the Senate, the office of the Clerk of the House of Representatives or the majority or minority offices of the Senate or the House of Representatives; [1997, c. 741, §2 (NEW); 1997, c. 741, §12 (AFF).]

D. Whose duties as deputy, administrative assistant or secretary necessarily imply a confidential relationship with respect to matters subject to collective bargaining, as between that person and the Legislative Council; [1997, c. 741, §2 (NEW); 1997, c. 741, §12 (AFF).]

E. Who is a temporary, on-call employee; or [1997, c. 741, §2 (NEW); 1997, c. 741, §12 (AFF).]

F. Who has been employed less than 30 days. [1997, c. 741, §2 (NEW); 1997, c. 741, §12 (AFF).]

[ 1997, c. 741, §2 (NEW); 1997, c. 741, §12 (AFF) .]

5. Public employer. "Public employer" means, with respect to the executive branch, all the departments, agencies and commissions of the executive branch of the State of Maine, represented by the Governor or the Governor's designee. In the furtherance of this chapter, the State is considered a single employer and employment relations, policies and practices throughout the state service must be as consistent as practicable. With respect to state employees, it is the responsibility of the executive branch to negotiate collective bargaining agreements and to administer such agreements. To coordinate the employer position in the negotiation of agreements, the Legislative Council or its designee shall maintain close liaison with the Governor or the Governor's designee representing the executive branch relative to the negotiation of cost items in any proposed agreement. The Governor is responsible for the employer functions of the executive branch under this chapter, and shall coordinate its collective bargaining activities with operating agencies on matters of agency concern. It is the responsibility of the legislative branch to act upon those portions of tentative agreements negotiated by the executive branch that require legislative action.

"Public employer" means, with respect to the legislative branch, all offices or agencies of the Legislature represented by the Legislative Council or its designee. With respect to legislative employees, the Legislative Council shall negotiate and administer collective bargaining agreements. The Legislative Council or its designee is responsible for the employer functions of the legislative branch under this chapter.

With respect to the executive branch, the Bureau of Human Resources, through the Commissioner of Administrative and Financial Services, shall act as directed by the Governor to:

A. Develop and execute employee relations' policies, objectives and strategies consistent with the overall objectives of the Governor; [1981, c. 289, §11 (NEW).]

B. Conduct negotiations with certified and recognized bargaining agents under applicable statutes; [1981, c. 289, §11 (NEW).]

C. Administer and interpret collective bargaining agreements, and coordinate and direct agency activities as necessary to promote consistent policies and practices; [1981, c. 289, §11 (NEW).]

D. Represent the State in all bargaining unit determinations, elections, prohibited practice complaints and any other proceedings growing out of employee relations and collective bargaining activities; [1981, c. 289, §11 (NEW).]

E. Coordinate the compilation of all data and information needed for the development and evaluation of employee relations' programs and in the conduct of negotiations; [1981, c. 289, §11 (NEW).]

F. Coordinate the State's resources as needed to represent the State in negotiations, mediation, fact-finding, arbitration and other proceedings; and [1997, c. 741, §3 (AMD); 1997, c. 741, §12 (AFF).]

G. Provide staff advice on employee relations to the various departments and agencies of State Government, including providing for necessary supervisory and managerial training. [1981, c. 289, §11 (NEW).]

All state departments and agencies shall provide such assistance, services and information as required by the Governor's office, or the Bureau of Human Resources, and shall take such administrative or other action as may be necessary to implement and administer the provisions of any binding agreement between the State and employee organizations entered into under law.

[ 2007, c. 240, Pt. HH, §14 (AMD) .]

6. State employee. "State employee" means any employee of the State of Maine performing services within the executive department except any person:

A. Elected by popular vote; or [1973, c. 774, (NEW).]

B. Appointed to office pursuant to statute, ordinance or resolution for a specified term by the Governor or by a department head or body having appointive power within the executive department; or [1973, c. 774, (NEW).]

C. Whose duties necessarily imply a confidential relationship with respect to matters subject to collective bargaining as between such person and the Governor, a department head, body having appointive power within the executive department or any other official or employee excepted by this section; or [1981, c. 381, §1 (AMD).]

D. Who is a department or division head appointed to office pursuant to statute, ordinance or resolution for an unspecified term by the Governor or by a body having appointive power within the executive department; or [1973, c. 774, (NEW).]

E. Who has been employed less than 6 months; or [1973, c. 774, (NEW).]

F. Who is a temporary, seasonal or on-call employee; or [1973, c. 774, (NEW).]

G. Who is serving as a member of the State Militia or National Guard; or [1981, c. 381, §1 (AMD).]

H. Who is a staff attorney, assistant attorney general or deputy attorney general in the Department of Attorney General; or [1981, c. 381, §2 (AMD).]

I. Who is appointed to a major policy-influencing position as designated by Title 5, chapter 71; or [1985, c. 785, Pt. A, §99 (AMD).]

J. Who substantially participates in the formulation and effectuation of policy in a department or agency or has a major role, other than a typically supervisory role, in the administration of a collective bargaining agreement in a department or agency; or [1997, c. 773, §2 (AMD); 1997, c. 773, §§7, 8 (AFF).]

K. Who is a prisoner employed by a public employer during the prisoner's term of imprisonment, except for prisoners who are in a work release program or supervised community confinement pursuant to Title 34-A, section 3036-A. [2013, c. 133, §22 (AMD).]

L. [1997, c. 773, §§7, 8 (AFF); 1997, c. 773, §4 (RP).]

[ 2013, c. 133, §22 (AMD) .]

SECTION HISTORY

1973, c. 774, (NEW). 1975, c. 564, §§30,31 (AMD). 1977, c. 642, (AMD). 1981, c. 289, §11 (AMD). 1981, c. 381, §§1-3 (AMD). 1985, c. 785, §§A98,99 (AMD). 1989, c. 654, §§3,4,13 (AMD). 1991, c. 780, §Y121 (AMD). 1997, c. 668, §§4-6 (AMD). 1997, c. 741, §§2,3 (AMD). 1997, c. 741, §12 (AFF). 1997, c. 773, §§2-4 (AMD). 1997, c. 773, §§7,8 (AFF). 2007, c. 240, Pt. HH, §14 (AMD). 2009, c. 142, §12 (AMD). 2013, c. 133, §22 (AMD).



26 §979-B. Right of state employees or legislative employees to join or refrain from joining labor organizations; prohibition

A person may not directly or indirectly interfere with, intimidate, restrain, coerce or discriminate against a state or legislative employee or a group of employees in the free exercise of their rights, given by this section, to voluntarily: [2007, c. 415, §6 (RPR).]

1. Join a union. Join, form and participate in the activities of organizations of their own choosing for the purposes of representation and collective bargaining or in the free exercise of any other right under this chapter; or

[ 2007, c. 415, §6 (NEW) .]

2. Not join a union. Refrain from joining or participating in the activities of organizations for the purposes of representation and collective bargaining, except that an employee may be required to pay to the organization that is the bargaining agent for the employee a service fee that represents the employee's pro rata share of those expenditures that are germane to the organization's representational activities.

[ 2007, c. 415, §6 (NEW) .]

SECTION HISTORY

1973, c. 774, (NEW). 1997, c. 741, §4 (AMD). 1997, c. 741, §12 (AFF). 2007, c. 415, §6 (RPR).



26 §979-C. Prohibited acts of the public employer, state employees and state employee organizations

1. Public employer prohibitions. The public employer, its representatives and agents are prohibited from:

A. Interfering with, restraining or coercing employees in the exercise of the rights guaranteed in section 979-B; [1973, c. 774, (NEW).]

B. Encouraging or discouraging membership in any employee organization by discrimination in regard to hire or tenure of employment or any term or condition of employment; [1973, c. 774, (NEW).]

C. Dominating or interfering with the formation, existence or administration of any employee organization; [1973, c. 774, (NEW).]

D. Discharging or otherwise discriminating against an employee because he has signed or filed any affidavit, petition or complaint or given any information or testimony under this chapter; [1973, c. 774, (NEW).]

E. Refusing to bargain collectively with the bargaining agent of its employees as required by section 979-D; [1973, c. 774, (NEW).]

F. Blacklisting of any employee organization or its members for the purpose of denying them employment; [2007, c. 415, §7 (AMD).]

G. Requiring an employee to join a union, employee association or bargaining agent as a member; and [2007, c. 415, §8 (NEW).]

H. Terminating or disciplining an employee for not paying union dues or fees of any type. [2007, c. 415, §9 (NEW).]

[ 2007, c. 415, §§7-9 (AMD) .]

2. State and legislative employee prohibitions. State and legislative employees, employee organizations, their agents, members and bargaining agents are prohibited from:

A. Interfering with, restraining or coercing employees in the exercise of the rights guaranteed in section 979-B or the public employer in the selection of its representative for purposes of collective bargaining or the adjustment of grievances; [1973, c. 774, (NEW).]

B. Refusing to bargain collectively with the public employer as required by section 979-D; [1973, c. 774, (NEW).]

C. Engaging in:

(1) A work stoppage;

(2) A slowdown;

(3) A strike; or

(4) The blacklisting of the public employer for the purpose of preventing it from filling employee vacancies. [1973, c. 774, (NEW).]

[ 1997, c. 741, §5 (AMD); 1997, c. 741, §12 (AFF) .]

3. Violations. Violations of this section shall be processed by the board in the manner provided in section 979-H.

[ 1973, c. 774, (NEW) .]

SECTION HISTORY

1973, c. 774, (NEW). 1997, c. 741, §5 (AMD). 1997, c. 741, §12 (AFF). 2007, c. 415, §§7-9 (AMD).



26 §979-D. Obligation to bargain

1. Negotiations. On and after January 1, 1975, it shall be the obligation of the public employer and the bargaining agent to bargain collectively. "Collective bargaining" means, for the purpose of this chapter, their mutual obligation:

A. To meet at reasonable times; [1973, c. 774, (NEW).]

B. To meet within 10 days after receipt of written notice from the other party requesting a meeting for collective bargaining purposes, provided the parties have not otherwise agreed in a prior written contract; [1973, c. 774, (NEW).]

C. To execute in writing any agreements arrived at, the term of any such agreement to be subject to negotiation but shall not exceed 3 years; [1987, c. 33, (AMD).]

D. To participate in good faith in the mediation, fact finding and arbitration procedures required by this section; and [1985, c. 289, (AMD).]

E. To confer and negotiate in good faith:

(1) To confer and negotiate in good faith with respect to wages, hours, working conditions and contract grievance arbitration, except that by such obligation neither party shall be compelled to agree to a proposal or be required to make a concession. All matters relating to the relationship between the employer and employees shall be the subject of collective bargaining, except those matters which are prescribed or controlled by public law. Such matters appropriate for collective bargaining to the extent they are not prescribed or controlled by public law include but are not limited to:

(a) Wage and salary schedules to the extent they are inconsistent with rates prevailing in commerce and industry for comparable work within the State;

(b) Work schedules relating to assigned hours and days of the week;

(c) Use of vacation or sick leave, or both;

(d) General working conditions;

(e) Overtime practices;

(f) Rules for personnel administration, except the following: Rules relating to applicants for employment in state or legislative service and state classified employees in an initial probationary status, including any extensions thereof, provided such rules are not discriminatory by reason of an applicant's race, color, creed, sex or national origin;

(g) Compensation system for state and legislative employees, which is defined as:

(i) Guide charts, if any, and job evaluation factors, including factor language and factor weights, used to evaluate jobs for pay purposes;

(ii) Job point to pay grade conversion tables;

(iii) The number of and spread between pay steps within pay grades;

(iv) The number of and spread between pay grades within the system; and

(v) Temporary payment of recruitment and retention stipends, provided the stipends are allowed under Civil Service Law;

(h) The nature of and procedures governing appeals of the allocation or reallocation of job classifications to pay grades resulting from any revisions to the compensation system; and

(i) Implementation of any revisions to the compensation system.

(2) Subparagraph (1), shall not be construed to be in derogation of or contravene the spirit and intent of the merit system principles and personnel laws.

(3) Cost items shall be submitted for inclusion in the Governor's next operating budget within 10 days after the date on which the agreement is ratified by the parties. If the Legislature rejects any of the cost items submitted to it, all cost items submitted shall be returned to the parties for further bargaining. Cost items related to a collective bargaining agreement reached under this chapter and submitted to the Legislature for its approval under this subparagraph shall not be submitted in the same legislation that contains cost items for employees exempted from the definition of "state employee" under section 979-A, subsection 6, and employees of the legislative branch, except that cost items for those employees exempted under section 979-A, subsection 6, paragraphs E and F, need not be excluded.

(4) Collective bargaining over the subjects described in subparagraph (1), divisions (g), (h) and (i), is subject to the following.

(a) Subparagraph (1), division (g), shall not be construed to authorize any more than one system for evaluating jobs of state employees in bargaining units recognized under this chapter.

(b) Either the public employer or the bargaining agents may compel the other party to bargain collectively over the subjects described in subparagraph (1), divisions (g), (h) and (i), provided that bargaining over those subjects may not be compelled by either the public employer or the bargaining agents sooner than 10 years after the parties' last agreement to revise the compensation system made pursuant to a demand to bargain.

(c) During the periods of time described in division (b), when the subjects described in subparagraph (1), divisions (g), (h) and (i), are not mandatory subjects of bargaining, they shall be permissive subjects of bargaining.

(d) Bargaining over the subjects described in subparagraph (1), divisions (g), (h) and (i), shall be conducted separately and apart from bargaining with individual bargaining agents over all other negotiable subjects and shall be conducted within a committee composed of representatives of management and of the bargaining units recognized under this chapter.

(e) The labor representatives on the committee shall consist of equal numbers of representatives from each of the bargaining units recognized under this chapter. Each bargaining unit shall have one vote, regardless of the number of representatives, on any matter addressed by the committee. The labor position on any matter addressed by the committee shall be established by majority vote of the units recognized under this chapter. A majority vote of the units is necessary to initiate bargaining over the matters described in subparagraph (1), divisions (g), (h) and (i).

(f) Notwithstanding the time frame provided in subparagraph (3), cost items resulting from revisions to the compensation system may only be submitted to the Legislature for funding after all appeals from the allocation or reallocation of job classifications under the revised system have been finally decided. The cost items relating to an individual bargaining unit shall be submitted to the Legislature for funding as part of the next legislation submitted pursuant to subparagraph (3) to fund a collective bargaining agreement between the State and that bargaining unit.

(g) Bargaining over the subjects described in subparagraph (1), divisions (g), (h) and (i), shall be subject to the dispute resolution procedures of subsections 2, 3 and 4. For purposes of subsection 4, paragraph D, controversies over the subjects described in subparagraph (1), divisions (g), (h) and (i), shall be deemed "controversies over salaries."

(5) Nothing in this chapter may be construed to exclude from the scope of collective bargaining the subjects described in subparagraph (1), divisions (g), (h) and (i). [1997, c. 741, §6 (AMD); 1997, c. 741, §12 (AFF).]

[ 1997, c. 741, §6 (AMD); 1997, c. 741, §12 (AFF) .]

2. Mediation.

A. It is the declared policy of the State to provide full and adequate facilities for the settlement of disputes between the employer and employees or their representatives and other disputes subject to settlement through mediation. [1975, c. 564, §32 (AMD).]

B. Mediation procedures as provided by section 965, subsection 2, shall be followed whenever either party to a controversy requests such services prior to arbitration, or at any time on motion of the Maine Labor Relations Board or its executive director. [1975, c. 564, §32 (AMD).]

C. The employer, union or employees involved in collective bargaining shall notify the Executive Director of the Maine Labor Relations Board, in writing, at least 30 days prior to the expiration of a contract, or 30 days prior to entering into negotiations for a first contract between the employer and the employees, or whenever a dispute arises between the parties threatening interruption of work, or under both conditions. [1975, c. 564, §32 (AMD).]

D. Any information disclosed by either party to a dispute to the panel or any of its members in the performance of this subsection shall be privileged. [1973, c. 774, (NEW).]

[ 1975, c. 564, §32 (AMD) .]

3. Fact-finding.

A. If the parties, either with or without the services of a mediator, are unable to effect a settlement of their controversy, they may jointly agree either to call upon the Maine Labor Relations Board for fact-finding services with recommendations or to pursue some other mutually acceptable fact-finding procedure, including use of the Federal Mediation and Conciliation Service or the American Arbitration Association according to their respective procedures, rules and regulations. [1975, c. 564, §33 (AMD).]

B. If the parties do not jointly agree to call upon the Maine Labor Relations Board or to pursue some other procedure, either party to the controversy may request the executive director to assign a fact-finding panel. If so requested, the executive director shall appoint a fact-finding panel, ordinarily of 3 members, in accordance with rules and procedures prescribed by the board for making such appointments. [1975, c. 564, §34 (AMD).]

C. The fact-finding proceedings shall be as provided by section 965, subsection 3. [1973, c. 774, (NEW).]

[ 1975, c. 564, §§33, 34 (AMD) .]

4. Arbitration.

A. In addition to the 30-day period referred to in section 965, subsection 3, the parties shall have 15 more days, making a total of 45 days from the submission of findings and recommendations, in which to make a good faith effort to resolve their controversy. [1973, c. 774, (NEW).]

B. If the parties have not resolved their controversy by the end of said 45-day period, either party may petition the board to initiate compulsory final and binding arbitration of the negotiations impasse. On receipt of the petition, the executive director of the board shall investigate to determine if an impasse has been reached. If he so determines, he shall issue an order requiring arbitration and requesting the parties to select one or more arbitrators. If the parties within 10 days after the issuance of the order have not selected an arbitrator or a Board of Arbitration, the board shall then order each party to select one arbitrator, and if these 2 arbitrators cannot in 5 days select a 3rd neutral arbitrator, the board shall submit a list from which the parties may alternately strike names until a single name is left, who shall be appointed by the board as arbitrator. [1973, c. 774, (NEW).]

C. In reaching a decision under this paragraph, the arbitrator shall consider the following factors:

(1) The interests and welfare of the public and the financial ability of the State Government to finance the cost items proposed by each party to the impasse;

(2) Comparison of the wages, hours and working conditions of the employees involved in the arbitration proceeding with the wages, hours and working conditions of other employees performing similar services in public and private employment in other jurisdictions competing in the same labor market;

(3) The over-all compensation presently received by the employees including direct wage compensation, vacation, holidays and excused time, insurance and pensions, medical and hospitalization benefits, the continuity and stability of employment, and all other benefits received;

(4) Such other factors not confined to the foregoing, which are normally and traditionally taken into consideration in the determination of wages, hours and working conditions through voluntary collective bargaining, mediation, fact-finding, arbitration or otherwise between the parties, in the public service or in private employment, including the average consumer price index;

(5) The need of State Government and the Legislature for qualified employees;

(6) Conditions of employment in similar occupations outside State Government or the legislative branch;

(7) The need to maintain appropriate relationships between different occupations in State Government or in the legislative branch; and

(8) The need to establish fair and reasonable conditions in relation to job qualifications and responsibilities. [1997, c. 741, §7 (AMD); 1997, c. 741, §12 (AFF).]

D. With respect to controversies over salaries, pensions and insurance, the arbitrator will recommend terms of settlement and may make findings of fact. Such recommendations and findings shall be advisory and shall not be binding upon the parties. The determination by the arbitrator on all other issues shall be final and binding on the parties. [1973, c. 774, (NEW).]

E. The arbitrator shall have a period of 30 days from the termination of the hearing in which to submit his report to the parties and to the board, unless the aforesaid time limitation shall be extended by the executive director. [1973, c. 774, (NEW).]

[ 1997, c. 741, §7 (AMD); 1997, c. 741, §12 (AFF) .]

5. Costs. The costs for the services of the mediator, the members of the fact-finding board and of the neutral arbitrator or arbitrators including, if any, per diem expenses, and actual and necessary travel and subsistence expenses and the costs of hiring the premises where any mediation, fact-finding or arbitration proceedings are conducted, must be shared equally by the parties to the proceedings. All other costs must be assumed by the party incurring them.

[ 1991, c. 622, Pt. O, §9 (AMD) .]

SECTION HISTORY

1973, c. 774, (NEW). 1975, c. 564, §§32-34 (AMD). 1979, c. 501, §3 (AMD). 1985, c. 289, (AMD). 1985, c. 785, §B117 (AMD). 1987, c. 33, (AMD). 1989, c. 596, §N4 (AMD). 1991, c. 622, §O9 (AMD). 1997, c. 741, §§6,7 (AMD). 1997, c. 741, §12 (AFF).



26 §979-E. Bargaining unit; how determined

1. In the event of a dispute between the public employer and an employee or employees as to the appropriateness of a unit for purposes of collective bargaining or between the public employer and an employee or employees as to whether a supervisory or other position is included in the bargaining unit, the executive director or his designee shall make the determination, except that anyone excepted from the definition of state employee under section 979-A may not be included in a bargaining unit. The executive director or his designee conducting unit determination proceedings shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, the production of books, records and other evidence relative or pertinent to the issues represented to them. In determining whether a supervisory position should be excluded from the proposed bargaining unit, the executive director or his designee shall consider, among other criteria, if the principal functions of the position are characterized by performing such management control duties as scheduling, assigning, overseeing and reviewing the work of subordinate employees, or performing such duties as are distinct and dissimilar from those performed by the employees supervised, or exercising judgment in adjusting grievances, applying other established personnel policies and procedures and in enforcing a collective bargaining agreement or establishing or participating in the establishment of performance standards for subordinate employees and taking corrective measures to implement those standards.

[ 1975, c. 697, §8 (AMD) .]

2. In order to insure to employees the fullest freedom in exercising the rights guaranteed by this chapter, to insure a clear and identifiable community of interest among employees concerned, and to avoid excessive fragmentation among bargaining units in State Government, the executive director of the board or his designee shall decide in each case the unit appropriate for purposes of collective bargaining.

[ 1975, c. 612, §1 (AMD) .]

3. Unit clarification. Where there is a certified or currently recognized bargaining representative and where the circumstances surrounding the formation of an existing bargaining unit are alleged to have changed sufficiently to warrant modification in the composition of that bargaining unit, any public employer or any recognized or certified bargaining agent may file a petition for a unit clarification, provided that the parties are unable to agree on appropriate modifications and there is no question concerning representation.

[ 1975, c. 697, §9 (NEW) .]

SECTION HISTORY

1973, c. 774, (NEW). 1975, c. 612, §1 (AMD). 1975, c. 697, §§8,9 (AMD).



26 §979-F. Determination of bargaining agent

1. Voluntary recognition. Any state employee organization may file a request with the public employer alleging that a majority of the state employees in an appropriate bargaining unit wish to be represented for the purpose of collective bargaining between the public employer and the employees' organization. Such request shall describe the grouping of jobs or positions which constitute the unit claimed to be appropriate and shall include a demonstration of majority support. Such request for recognition shall be granted by the public employer unless the public employer desires that an election determine whether the organization represents a majority of the members in the bargaining unit.

[ 1973, c. 774, (NEW) .]

2. Elections.

A. The executive director of the board or his designee upon signed request of a public employer alleging that one or more state employees or state employee organizations have presented to it a claim to be recognized as the representative of a bargaining unit of state employees, or upon signed petition of at least 30% of a bargaining unit of state employees that they desire to be represented by an organization, shall conduct a secret ballot election to determine whether the organization represents a majority of the members of the bargaining unit. Such an election may be conducted at suitable work locations or through the United States mail provided, nevertheless, that the procedures adopted and employed by the Maine Labor Relations Board shall maintain the anonymity of the voter from both the employee organizations and the management representatives involved. [1975, c. 612, §2 (AMD).]

B. The ballot shall contain the name of such organization and that of any other organization showing written proof of at least 10% representation of the state employees within the unit, together with a choice for any state employee to designate that he does not desire to be represented by any bargaining agent. Where more than one organization is on the ballot and no one of the 3 or more choices receives a majority vote of the state employees voting, a run-off election shall be held. The run-off ballot shall contain the 2 choices which received the largest and 2nd largest number of votes. When an organization receives the majority of votes of those voting, the executive director of the board shall certify it as the bargaining agent. The bargaining agent certified as representing a bargaining unit shall be recognized by the public employer as the sole and exclusive bargaining agent for all of the employees in the bargaining unit unless and until a decertification election by secret ballot shall be held and the bargaining agent declared by the executive director of the board as not representing a majority of the unit. [1973, c. 774, (NEW).]

C. Whenever 30% of the employees in a certified bargaining unit petition for a bargaining agent to be decertified, the procedures for conducting an election on the question shall be the same as for representation as bargaining agent hereinbefore set forth. [1973, c. 774, (NEW).]

D. No question concerning representation may be raised within one year of a certification or attempted certification. Where there is a valid collective bargaining agreement in effect, no question concerning unit or representation may be raised except during the period not more than 90 nor less than 60 days prior to the expiration date of the agreement. Unit clarification proceedings are not subject to this time limitation and may be brought at any time consistent with section 979-E, subsection 3. [1981, c. 277, (AMD).]

E. The bargaining agent certified by the executive director of the board or his designee as the exclusive bargaining agent shall be required to represent all the public employees within the unit without regard to membership in the organization certified as bargaining agent, provided that any public employee at any time may present his grievance to the public employer and have such grievance adjusted without the intervention of the bargaining agent, if the adjustment is not inconsistent with the terms of a collective bargaining agreement then in effect and if the bargaining agent's representative has been given reasonable opportunity to be present at any meeting of the parties called for the resolution of such grievance. [1973, c. 774, (NEW).]

[ 1981, c. 277, (AMD) .]

SECTION HISTORY

1973, c. 774, (NEW). 1975, c. 564, §38 (AMD). 1975, c. 612, §§2,3 (AMD). 1981, c. 277, (AMD).



26 §979-G. Rule-making procedure and review of proceedings

1. Rule-making procedure. Proceedings conducted under this chapter are subject to the rules and procedures of the board promulgated under section 968, subsection 3.

[ 1993, c. 90, §4 (AMD) .]

2. Review of representation proceedings. Any person aggrieved by any ruling or determination of the executive director under sections 979-E and 979-F may appeal, within 15 days of the announcement of the ruling or determination, except that in the instance of objections to the conduct of an election or challenged ballots the time period is 5 working days, to the Maine Labor Relations Board. Upon receipt of such an appeal, the board shall, within a reasonable time, hold a hearing, having first caused 7 days' notice in writing of the time and place of such hearing to be given to the aggrieved party, the labor organizations or bargaining agent and the public employer. The hearings and the procedures established in furtherance thereof must be in accordance with section 968. Decisions of the board made pursuant to this subsection are subject to review by the Superior Court under the Maine Rules of Civil Procedure, Rule 80C, in accordance with the standards specified in section 972, if the complaint is filed within 15 days of the date of issuance of the decision. The complaint must be served upon the board and all parties to the board proceeding by certified mail, return receipt requested.

[ 1993, c. 90, §4 (AMD) .]

SECTION HISTORY

1973, c. 774, (NEW). 1975, c. 564, §35 (AMD). 1975, c. 697, §10 (AMD). 1991, c. 143, §4 (AMD). 1993, c. 90, §4 (AMD).



26 §979-H. Prevention of prohibited acts

1. The board is empowered, as provided, to prevent any person, the public employer, any state employee, any legislative employee, any employee organization or any bargaining agent from engaging in any of the prohibited acts enumerated in section 979-C. This power may not be affected by any other means of adjustment or prevention that has been or may be established by agreement, law or otherwise.

[ 1997, c. 741, §8 (AMD); 1997, c. 741, §12 (AFF) .]

2. The public employer, any state employee, any legislative employee, any employee organization or any bargaining agent that believes that any person, the public employer, any state employee, any legislative employee, any employee organization or any bargaining agent has engaged in or is engaging in any such prohibited practice may file a complaint with the executive director of the board stating the charges in that regard. A complaint may not be filed with the executive director until the complaining party has served a copy thereof upon the party complained of. Upon receipt of such complaint, the executive director or the executive director's designee shall review the charge to determine whether the facts as alleged may constitute a prohibited act. If it is determined that the facts do not, as a matter of law, constitute a violation, the charge must be dismissed by the executive director, subject to review by the board. If a formal hearing is considered necessary by the executive director or by the board, the executive director shall serve upon the parties to the complaint a notice of the prehearing conference and of the hearing before the board. The notice must designate the time and place of hearing for the prehearing conference or the hearing, as appropriate, provided that no hearing may be held based upon any alleged prohibited practice occurring more than 6 months prior to the filing of the complaint with the executive director. The party complained of may file a written answer to the complaint and may appear in person or otherwise and give testimony at the place and time fixed for the hearing. In the discretion of the board, any other person or organization may be allowed to intervene in that proceeding and to present testimony. This subsection does not restrict the right of the board to require the executive director or the executive director's designee to hold a prehearing conference on any prohibited practice complaint prior to the hearing before the board and taking whatever action, including dismissal, attempting to resolve disagreements between the parties or recommending an order to the board, as the executive director or the executive director's designee considers appropriate, subject to review by the board.

[ 1997, c. 741, §9 (AMD); 1997, c. 741, §12 (AFF) .]

3. After hearing and argument, if, upon a preponderance of the evidence received, the board shall be of the opinion that any party named in the complaint has engaged in or is engaging in any such prohibited practice, then the board shall in writing state its findings of fact and the reasons for its conclusions and shall issue and cause to be served upon such party an order requiring such party to cease and desist from such prohibited practice and to take such affirmative action, including reinstatement of employees with or without back pay, as will effectuate the policies of this chapter. No order of the board shall require the reinstatement of any individual as an employee who has been suspended or discharged, or the payment to him of any back pay, if such individual was suspended or discharged for cause.

[ 1975, c. 623, §39 (AMD) .]

4. After hearing and argument, if, upon a preponderance of the evidence received, the board shall not be of the opinion that the party named in the complaint has engaged in or is engaging in any such prohibited practice, then the board shall in writing state its findings of fact and the reasons for its conclusions and shall issue an order dismissing said complaint.

[ 1973, c. 774, (NEW) .]

5. If after the issuance of an order by the board requiring any party to cease and desist or to take any other affirmative action, said party fails to comply with the order of the board, then the party in whose favor the order operates or the board may file a civil action in the Superior Court in Kennebec County, to compel compliance with the order of the board. In such action to compel compliance, the Superior Court shall not review the action of the board other than to determine questions of law. If an action to review the decision of the board is pending at the time of the commencement of an action for enforcement pursuant to this subsection or is thereafter filed, the 2 actions shall be consolidated.

[ 1975, c. 612, §4 (AMD) .]

6. Whenever a complaint is filed with the executive director of the board, alleging that the public employer has violated section 979-C, subsection 1, paragraph F or alleging that a state employee, a legislative employee or employee organization or bargaining agent has violated section 979-C, subsection 2, paragraph C, the party making the complaint may simultaneously seek injunctive relief from the Superior Court in the county in which the prohibited practice is alleged to have occurred pending the final adjudication of the board with respect to such matter.

[ 1997, c. 741, §10 (AMD); 1997, c. 741, §12 (AFF) .]

7. Court review. Either party may seek a review by the Superior Court in Kennebec County of a decision or order of the Maine Labor Relations Board by filing a complaint in accordance with the Maine Rules of Civil Procedure, Rule 80C, if the complaint is filed within 15 days of the date of issuance of the decision. The complaint must be served upon the board and all parties to the board proceeding by certified mail, return receipt requested. Upon the filing of the complaint, the court shall set the complaint down for hearing and shall cause all interested parties and the board to be notified. The hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. Pending review and upon application of any party in interest, the court may grant such temporary relief or restraining order and may impose such terms and conditions as it determines just and proper; except that the board's decision or order is not stayed except when it is clearly shown to the satisfaction of the court that substantial and irreparable injury will be sustained or that there is a substantial risk of danger to the public health or safety. The executive director shall forthwith file in the court the record in the proceeding certified by the executive director or a member of the board. The record must include all documents filed in the proceeding and the transcript, if any. After hearing, the court may enforce, modify, enforce as so modified or set aside in whole or in part the decision of the board, except that the finding of the board on questions of fact is final unless shown to be clearly erroneous. Any appeal to the Law Court must be the same as an appeal from an interlocutory order under section 6.

[ 2011, c. 559, Pt. A, §27 (AMD) .]

8. In any judicial proceeding authorized by this subsection in which injunctive relief is sought, sections 5 and 6 shall apply, except that neither an allegation nor proof of unavoidable substantial and irreparable injury to the complainant's property shall be required to obtain a temporary restraining order or injunction.

[ 1973, c. 774, (NEW) .]

SECTION HISTORY

1973, c. 774, (NEW). 1975, c. 564, §36 (AMD). 1975, c. 612, §4 (AMD). 1975, c. 623, §39 (AMD). 1975, c. 697, §§11,12 (AMD). 1991, c. 143, §5 (AMD). 1993, c. 90, §5 (AMD). 1997, c. 741, §§8-10 (AMD). 1997, c. 741, §12 (AFF). 2011, c. 559, Pt. A, §27 (AMD).



26 §979-I. Hearings

1. Hearings conducted by the board shall be informal and the rules of evidence prevailing in judicial proceedings shall not be binding. Any and all documentary evidence and other evidence deemed relevant by the board may be received.

[ 1973, c. 774, (NEW) .]

2. The chairman shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, the presentation of books, records and other evidence relative or pertinent to the issues presented to the board for determination. Witnesses subpoenaed by the board shall be allowed the same fees as are paid to witnesses in the Superior Court. These fees, together with all necessary expenses of the board, shall be paid by the Treasurer of State on warrants drawn by the State Controller.

[ 1973, c. 774, (NEW) .]

SECTION HISTORY

1973, c. 774, (NEW).



26 §979-J. Reports

1. The board shall annually, on or before the first day of July, make a report to the Governor. The appropriation for the board and the executive director shall be included in the budget of the Department of Labor and authorization for expenditures shall be the responsibility of the chairman or executive director. The board shall prepare a biennial budget for submission to the Legislature for appropriations sufficient to carry out its duties. Authorization for expenditures shall be the responsibility of the board. All expenses of the board and its staff, including all necessary travelling and subsistence expenses, shall be paid on presentation of itemized vouchers therefor approved by the board or the executive director.

[ 1981, c. 168, §8 (AMD) .]

2. The board shall have the authority to recommend to the Legislature changes or additions to this chapter or to related enactments of law.

[ 1973, c. 774, (NEW) .]

SECTION HISTORY

1973, c. 774, (NEW). 1975, c. 564, §37 (AMD). 1975, c. 612, §5 (AMD). 1975, c. 771, §284 (AMD). 1981, c. 168, §8 (AMD).



26 §979-K. Grievance arbitration

An agreement between a bargaining agent and the public employer may provide for binding arbitration as the final step of a grievance procedure, provided that any such grievance procedure shall be exclusive and shall supersede any otherwise applicable grievance procedure provided by law. If no such provision is contained in the collective bargaining agreement, the parties shall submit their differences for resolution by the State Civil Service Appeals Board. [1985, c. 785, Pt. B, §118 (AMD).]

SECTION HISTORY

1973, c. 774, (NEW). 1981, c. 289, §12 (AMD). 1985, c. 785, §B118 (AMD).



26 §979-L. Suits by and against unincorporated employee organizations

In any judicial proceeding brought under this chapter or to enforce any of the rights guaranteed by this chapter, any unincorporated employee organization may sue or be sued in the name by which it is known. [1973, c. 774, (NEW).]

SECTION HISTORY

1973, c. 774, (NEW).



26 §979-M. Review of arbitration awards

1. Either party may seek a review by the Superior Court of a binding determination by an arbitration panel. Such review shall be sought in accordance with Rule 80B of the Maine Rules of Civil Procedure.

[ 1973, c. 774, (NEW) .]

2. In the absence of fraud, the binding determination of an arbitration panel or arbitrator shall be final upon all questions of fact.

[ 1973, c. 774, (NEW) .]

3. The court may, after consideration, affirm, reverse or modify any such binding determination or decision based upon an erroneous ruling or finding of law. An appeal may be taken to the law court as in any civil action.

[ 1973, c. 774, (NEW) .]

SECTION HISTORY

1973, c. 774, (NEW).



26 §979-N. Separability

1. If any clause, sentence, paragraph or part of this chapter, or the application thereof to any person or circumstances, shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of this chapter and the application of such provision to other persons or circumstances, but shall be confined in its operation to the clause, sentence, paragraph or part thereof, directly involved in the controversy in which such judgment shall have been rendered and to the person or circumstances involved. It is hereby declared to be the legislative intent that this chapter would have been adopted had such invalid provisions not been included.

[ 1973, c. 774, (NEW) .]

2. Nothing in this chapter or any contract negotiated pursuant to this chapter shall in any way be interpreted or allowed to restrict or impair the eligibility of the State of Maine or any of its agencies in obtaining the benefits under any federal grant in aid or assistance programs.

[ 1973, c. 774, (NEW) .]

SECTION HISTORY

1973, c. 774, (NEW).



26 §979-O. Name

The name of the Public Employees Labor Relations Board is changed to the Maine Labor Relations Board. Whenever the name Public Employees Labor Relations Board appears in law, it shall be construed to mean Maine Labor Relations Board. [1975, c. 564, §38 (NEW).]

SECTION HISTORY

1975, c. 564, §38 (NEW).



26 §979-P. Publication of initial proposals

Either party to negotiations may publicize the parties' written initial collective bargaining proposals. No proposal may be publicized until 10 days after both parties have made their initial proposal. [1979, c. 125, §2 (NEW).]

SECTION HISTORY

1979, c. 125, §2 (NEW).



26 §979-Q. Separation of roles (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §B119 (NEW). 1987, c. 673, §2 (AMD). 2007, c. 240, Pt. HH, §15 (RP).



26 §979-R. Continuation of grievance arbitration provisions

1. Contract signed before October 1, 2005. If a contract between a public employer and a bargaining agent signed prior to October 1, 2005 expires prior to the parties' agreement on a new contract, the grievance arbitration provisions of the expired contract pertaining to disciplinary action remain in effect until the parties execute a new contract.

[ 2005, c. 324, §2 (NEW) .]

2. Contract signed after October 1, 2005. If a contract between a public employer and a bargaining agent signed after October 1, 2005 expires prior to the parties' agreement on a new contract, the grievance arbitration provisions of the expired contract remain in effect until the parties execute a new contract. In any arbitration that is conducted pursuant to this subsection, an arbitrator shall apply only those provisions enforceable by virtue of the static status quo doctrine and may not add to, restrict or modify the applicable static status quo following the expiration of the contract unless the parties have otherwise agreed in the collective bargaining agreement. All such grievances that are appealed to arbitration are subject exclusively to the grievance and arbitration process contained in the expired agreement, and the board does not have jurisdiction over such grievances. The arbitrator's determination is subject to appeal, pursuant to the Uniform Arbitration Act. Disputes over which provisions in an expired contract are enforceable by virtue of the static status quo doctrine first must be resolved by the board, subject to appeal pursuant to applicable law. The grievance arbitration is stayed pending resolution of this issue by the board. The board may adopt rules as necessary to establish a procedure to implement the intent of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Nothing in this subsection expands, limits or modifies the scope of any grievance arbitration provisions, including procedural requirements.

[ 2005, c. 324, §2 (NEW) .]

SECTION HISTORY

1997, c. 773, §5 (NEW). 1997, c. 773, §7 (AFF). 2005, c. 324, §2 (RPR).



26 §979-S. Representation of employees in certain limited-period positions

This section governs limited-period positions created for former regular employees of the State who are receiving workers' compensation payments from the State when creation of the positions will enable those employees to return to productive employment with the State. A person placed in such a limited-period position retains the employment and bargaining unit status that person had attained under this chapter prior to the injury that resulted in workers' compensation payments. The scope of representation by the bargaining agent is limited to terms and conditions of employment unrelated to work capacity, the rehabilitation effort or any other matter prescribed or controlled by workers' compensation law unless such terms are specifically negotiated as authorized by Title 39-A, section 110. This section may not be construed to authorize the creation of limited-period positions or to limit the employee's right to designate the employee's collective bargaining agent as that employee's representative concerning matters arising under workers' compensation laws. [2001, c. 427, §1 (NEW); 2001, c. 427, §2 (AFF).]

SECTION HISTORY

2001, c. 427, §1 (NEW). 2001, c. 427, §2 (AFF).






Chapter 10: FIRE FIGHTER ARBITATION LAW

26 §980. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 396, (NEW). 1969, c. 424, §2 (RP).



26 §981. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 396, (NEW). 1969, c. 424, §2 (RP).



26 §982. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 396, (NEW). 1969, c. 424, §2 (RP).



26 §983. Right to organize and bargain collectively (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 396, (NEW). 1969, c. 424, §2 (RP).



26 §984. Recognition of bargaining agent (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 396, (NEW). 1969, c. 424, §2 (RP).



26 §985. Obligation to bargain (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 396, (NEW). 1969, c. 424, §2 (RP).



26 §986. Unresolved issues submitted to arbitration (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 396, (NEW). 1969, c. 424, §2 (RP).



26 §987. Arbitration board; composition (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 396, (NEW). 1969, c. 424, §2 (RP).



26 §988. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 396, (NEW). 1969, c. 424, §2 (RP).



26 §989. Factors to be considered by arbitration board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 396, (NEW). 1969, c. 424, §2 (RP).



26 §990. Fees and expenses of arbitration (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 396, (NEW). 1969, c. 424, §2 (RP).



26 §991. Collective bargaining contract; what constitutes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 396, (NEW). 1969, c. 424, §2 (RP).



26 §992. Request for collective bargaining (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 396, (NEW). 1969, c. 424, §2 (RP).






Chapter 11: REGISTERED APPRENTICESHIP

Subchapter 1: GENERAL PROVISIONS

26 §1001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 43, §1 (AMD). 1979, c. 8, §1 (AMD). 1979, c. 541, §A171 (AMD). 1989, c. 483, §A43 (AMD). 1997, c. 410, §9 (RP). 1997, c. 522, §2 (AMD). 1997, c. 683, §D3 (RP).



26 §1002. State Apprenticeship and Training Council (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 106, (AMD). 1971, c. 620, §13 (AMD). 1973, c. 571, §61 (AMD). 1975, c. 59, §3 (AMD). 1977, c. 694, §466 (AMD). 1979, c. 8, §2 (AMD). 1979, c. 242, (AMD). 1981, c. 168, §9 (AMD). 1983, c. 812, §163 (AMD). 1985, c. 821, §§16,17 (AMD). 1989, c. 483, §A44 (AMD). 1989, c. 503, §B110 (AMD). 1989, c. 700, §A104 (AMD). 1989, c. 878, §A70 (AMD). 1991, c. 528, §§K3,4 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§K3,4 (AMD). 1991, c. 716, §2 (AMD). 1993, c. 360, §C5 (AMD). 1993, c. 630, §§B7-10 (AMD). 1997, c. 410, §9 (RP). 1997, c. 522, §3 (AMD). 1997, c. 530, §A32 (AMD). 1997, c. 683, §D3 (RP).



26 §1003. Apprenticeship agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 410, §9 (RP). 1997, c. 522, §4 (RP).



26 §1004. Apprenticeship agreement standards (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 43, §2 (AMD). 1971, c. 610, §21 (AMD). 1979, c. 8, §§3,4 (AMD). 1989, c. 483, §A45 (AMD). 1997, c. 410, §9 (RP). 1997, c. 522, §5 (AMD). 1997, c. 683, §D3 (RP).



26 §1005. Related and supplemental instruction (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 571, §62 (AMD). 1985, c. 695, §12 (AMD). 1989, c. 443, §59 (AMD). 1997, c. 410, §9 (RP). 1997, c. 522, §6 (RP).



26 §1005-A. Preapprenticeship training (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A46 (NEW). 1989, c. 700, §A105 (AMD). 1997, c. 410, §9 (RP). 1997, c. 522, §7 (RP).



26 §1006. Local, regional and state joint apprenticeship committees (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A47 (AMD). 1997, c. 410, §9 (RP). 1997, c. 522, §8 (AMD). 1997, c. 683, §D3 (RP).



26 §1007. Voluntary acceptance of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 410, §9 (RP). 1997, c. 522, §9 (AMD). 1997, c. 683, §D3 (RP).



26 §1008. Staff resources (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 522, §10 (NEW). 1997, c. 683, §D3 (RP).



26 §1009. Council relationships (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 522, §10 (NEW). 1997, c. 683, §D3 (RP).



26 §1009-A. Outreach and expansion (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 522, §10 (NEW). 1997, c. 683, §D3 (RP).



26 §1009-B. Technical assistance for sponsors (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 522, §10 (NEW). 1997, c. 683, §D3 (RP).



26 §1009-C. Council conformity with federal regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 522, §10 (NEW). 1997, c. 683, §D3 (RP).






Subchapter 2: APPRENTICESHIP PROGRAMS FOR RECIPIENTS OF AID TO FAMILIES WITH DEPENDENT CHILDREN REPEALED

26 §1010. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 512, §18 (NEW). 1989, c. 483, §A48 (RP).



26 §1011. Affirmative action (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 512, §18 (NEW). 1989, c. 483, §A48 (RP).



26 §1012. Coordination (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 512, §18 (NEW). 1983, c. 260, §2 (RPR). 1989, c. 483, §A48 (RP).









Chapter 12: UNIVERSITY OF MAINE SYSTEM LABOR RELATIONS ACT

26 §1021. Purpose

It is declared to be the public policy of this State and it is the purpose of this chapter to promote the improvement of the relationship between public employers and their employees by providing a uniform basis for recognizing the right of the University of Maine System employees, Maine Maritime Academy employees and community college employees to join labor organizations of their own choosing and to be represented by such organizations in collective bargaining for terms and conditions of employment. [1989, c. 443, §60 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

SECTION HISTORY

1975, c. 603, §1 (NEW). 1975, c. 671, §1 (AMD). 1977, c. 581, §1 (AMD). 1985, c. 497, §6 (AMD). 1985, c. 506, §B20 (AMD). 1985, c. 779, §71 (AMD). 1989, c. 443, §60 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



26 §1022. Definitions

As used in this chapter, the following terms shall, unless the context requires a different interpretation, have the following meanings. [1975, c. 603, §1 (NEW).]

1. Bargaining agent.

[ 1975, c. 671, §2 (RP) .]

1-A. Academy. "Academy" means the Maine Maritime Academy and its activities and functions supervised by its board of trustees or their designee. In the furtherance of this chapter, the academy shall be considered as a single employer and employment relations, policies and practices throughout the academy shall be as consistent as practicable. It is the responsibility of the board of trustees of the academy or their designee to negotiate collective bargaining agreements and to administer such agreements. The board of trustees of the academy or their designee is responsible for the employer functions of the academy under this chapter and shall coordinate its collective bargaining activities. For purposes of consistency elsewhere in this chapter, references to the university shall be construed to include and to apply to the Maine Maritime Academy, its board of trustees, and its employees.

[ 1975, c. 671, §3 (NEW) .]

1-B. Bargaining agent. "Bargaining agent" means any lawful organization, association or individual representative of such organization or association, which has as one of its primary purposes the representation of employees in their employment relations with employers and which has been certified by the Executive Director of the Maine Labor Relations Board.

[ 1975, c. 671, §3 (NEW) .]

1-C. Community college. "Community college" means the Maine state community colleges and their activities and functions supervised by the Board of Trustees of the Maine Community College System or its designee. The employment relations, policies and practices throughout the community colleges shall be as consistent as possible. It is the responsibility of the board of trustees or its designee to negotiate collective bargaining agreements and administer these agreements. The board of trustees or its designee is responsible for employer functions of the community colleges under this chapter and shall coordinate its collective bargaining activities with campuses or units on matters of community college concern. In addition to its responsibilities to the public generally, the board of trustees shall have the specific responsibility of considering and representing the interests and welfare of the students in any negotiations under this chapter.

A. [1987, c. 816, Pt. R, (RP).]

[ 1989, c. 443, §61 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Board. "Board" means the Maine Labor Relations Board as defined in section 968, subsection 1.

[ 1975, c. 671, §4 (AMD) .]

3. Board of Trustees. "Board of Trustees" means the Board of Trustees of the University of Maine System, the Board of Trustees of the Maine Maritime Academy or the Board of Trustees of the Maine Community College System.

[ 1989, c. 443, §62 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

4. Classified employee. "Classified employee" means any employee not engaged in professional work as defined in subsection 7.

[ 1975, c. 603, §1 (NEW) .]

5. Cost items. "Cost items" means the provisions of a collective bargaining agreement which require specific funding.

[ 1975, c. 603, §1 (NEW) .]

6. Executive Director. "Executive Director" means the Executive Director of the Maine Labor Relations Board as defined in section 968, subsection 2.

[ 1975, c. 671, §5 (AMD) .]

7. Professional employee. "Professional employee" means any employee engaged in work:

A. Predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical or physical work; [1975, c. 603, §1 (NEW).]

B. Involving the consistent exercise of discretion and judgment in its performance; [1975, c. 603, §1 (NEW).]

C. Of such a character that the output produced or the result accomplished cannot be standardized in relation to a given time period; and [1975, c. 603, §1 (NEW).]

D. Requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning or a hospital, as distinguished from a general academic education or from an apprenticeship or from training in the performance of routine mental, manual or physical processes. [1975, c. 603, §1 (NEW).]

[ 1975, c. 603, §1 (NEW) .]

8. Regular employee. "Regular employee" means any professional or classified employee who occupies a position that exists on a continual basis.

[ 1975, c. 603, §1 (NEW) .]

9. Supervisory employee. "Supervisory employee" means any employee whose principal work tasks are characterized by performing such management control duties as scheduling, assigning, overseeing and reviewing the work of subordinate employees, or performing such duties as are distinct and dissimilar from those performed by the employees supervised, or exercising judgment in adjusting grievances, in applying other established personnel policies and procedures and in enforcing a collective bargaining agreement or establishing or participating in the establishment of performance standards for subordinate employees and taking corrective measures to implement those standards.

[ RR 2009, c. 2, §75 (COR) .]

10. University. "University" means all campuses or units of the university, represented by the board of trustees or its designee. In the furtherance of this chapter, the university shall be considered as a single employer and employment relations, policies and practices throughout the university shall be as consistent as practicable. It is the responsibility of the board of trustees or its designee to negotiate collective bargaining agreements and to administer such agreements. The board of trustees or its designee is responsible for the employer functions of the university under this chapter and shall coordinate its collective bargaining activities with campuses or units on matters of university concern. In addition to its responsibilities to the public generally, the university shall have the specific responsibility of considering and representing the interests and welfare of the students in any negotiations under this chapter.

[ 1975, c. 721, §1 (AMD) .]

11. University, academy or community college employee. "University, academy or community college employee" means any regular employee of the University of Maine System, the Maine Maritime Academy or the Maine Community College System performing services within a campus or unit, except any person:

A. Appointed to office pursuant to law; [1987, c. 402, Pt. A, §156 (RPR).]

B. Appointed by the Board of Trustees as a vice-president, dean, director or member of the chancellor's, superintendent's or Maine Community College System executive director's immediate staff; or [2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF); 2003, c. 76, §1 (AMD); 2003, c. 76, §4 (AFF).]

C. Whose duties necessarily imply a confidential relationship with respect to matters subject to collective bargaining as between such person and the university, the academy or the Maine Community College System. [2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF); 2003, c. 76, §1 (AMD); 2003, c. 76, §4 (AFF).]

D. [2003, c. 76, §4 (AFF); 2003, c. 76, §1 (RP).]

[ 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF); 2003, c. 76, §1 (AMD); 2003, c. 76, §4 (AFF) .]

SECTION HISTORY

1975, c. 564, §38 (AMD). 1975, c. 603, §1 (NEW). 1975, c. 671, §§2-6 (AMD). 1975, c. 721, §1 (AMD). 1977, c. 581, §§2,3 (AMD). 1979, c. 602, §5 (AMD). 1985, c. 497, §7 (AMD). 1985, c. 506, §§B21,22 (AMD). 1985, c. 695, §§13-15 (AMD). 1985, c. 779, §§72,73 (AMD). 1987, c. 402, §§A155,A156 (AMD). 1987, c. 532, §6 (AMD). 1987, c. 816, §R (AMD). 1989, c. 443, §§61-63 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 76, §1 (AMD). 2003, c. 76, §4 (AFF). RR 2009, c. 2, §75 (COR).



26 §1023. Right of university, academy or community college employees to join or refrain from joining labor organizations; prohibition

A person may not directly or indirectly interfere with, intimidate, restrain, coerce or discriminate against a university, academy or community college employee or a group of university, academy or community college employees in the free exercise of their rights, given by this section, to voluntarily: [2007, c. 415, §10 (RPR).]

1. Join a union. Join, form and participate in the activities of organizations of their own choosing for the purposes of representation and collective bargaining or in the free exercise of any other right under this chapter; or

[ 2007, c. 415, §10 (NEW) .]

2. Not join a union. Refrain from joining or participating in the activities of organizations for the purposes of representation and collective bargaining, except that an employee may be required to pay to the organization that is the bargaining agent for the employee a service fee that represents the employee's pro rata share of those expenditures that are germane to the organization's representational activities.

[ 2007, c. 415, §10 (NEW) .]

SECTION HISTORY

1975, c. 603, §1 (NEW). 1975, c. 671, §7 (AMD). 1977, c. 581, §4 (RPR). 1985, c. 497, §8 (AMD). 1985, c. 506, §B23 (AMD). 1985, c. 737, §A63 (RPR). 1989, c. 443, §64 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2007, c. 415, §10 (RPR).



26 §1024. Bargaining units (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 603, §1 (NEW). 1975, c. 671, §8 (RPR). 1975, c. 697, §§13,14 (AMD). 1975, c. 721, §2 (AMD). 1975, c. 770, §117 (AMD). 1977, c. 581, §§5-7 (AMD). 1977, c. 641, (AMD). 1979, c. 541, §A172 (RP).



26 §1024-A. Bargaining units

1. Legislative intent. It is the express legislative intent that, in order to foster meaningful collective bargaining, units shall be structured in such a way as to avoid excessive fragmentation whenever possible. In accordance with this policy, bargaining units shall be structured on a university system-wide basis with one unit for each of the following occupational groups:

A. Faculty; [1979, c. 541, Pt. B, §31 (NEW).]

B. Professional and administrative staff; [1979, c. 541, Pt. B, §31 (NEW).]

C. Clerical, office, laboratory and technical; [1979, c. 541, Pt. B, §31 (NEW).]

D. Service and maintenance; [1979, c. 541, Pt. B, §31 (NEW).]

E. Supervisory classified; and [1979, c. 541, Pt. B, §31 (NEW).]

F. Police. [1979, c. 541, Pt. B, §31 (NEW).]

It is intended that Cooperative Extension Service employees be included in appropriate units.

[ 1985, c. 506, Pt. B, §24 (AMD) .]

2. Academy units. It is the express legislative intent to foster meaningful collective bargaining for employees of the Maine Maritime Academy. Therefore, in accordance with this policy, bargaining units shall be structured with one unit for each of the following occupational groups:

A. Faculty; [1979, c. 541, Pt. B, §31 (NEW).]

B. Administrative staff; and [1979, c. 541, Pt. B, §31 (NEW).]

C. Classified employees. [1979, c. 541, Pt. B, §31 (NEW).]

[ 1979, c. 541, Pt. B, §31 (NEW) .]

3. Community colleges. It is the express legislative intent to foster meaningful collective bargaining for employees of the community colleges. Therefore, in accordance with this policy, the bargaining units shall be structured with one unit in each of the following occupational groups:

A. Faculty and instructors; [1985, c. 695, §16 (RPR).]

B. Administrative staff; [1985, c. 695, §16 (RPR).]

C. Supervisory; [1985, c. 695, §16 (NEW).]

D. Support services; [1985, c. 695, §16 (NEW).]

E. Institutional services; and [1985, c. 695, §16 (NEW).]

F. Police. [1985, c. 695, §16 (NEW).]

[ 1989, c. 443, §65 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

4. Assignment to bargaining units. In the event of a dispute over the assignment of jobs or positions to a unit, the executive director shall examine the community of interest, including work tasks among other factors, and make an assignment to the appropriate statutory bargaining unit set forth in subsection 1, 2 or 3.

[ 1979, c. 541, Pt. B, §31 (NEW) .]

5. Additional bargaining units. Notwithstanding subsection 1, 2 or 3, the Legislature recognizes that additional or modified university system-wide units, academy units or community college units may be appropriate in the future. The employer or employee organizations may petition the executive director for the establishment of additional or modified university system-wide units, academy units or community college units. The executive director or a designee shall determine the appropriateness of those petitions, taking into consideration the community of interest and the declared legislative intent to avoid fragmentation whenever possible and to insure employees the fullest freedom in exercising the rights guaranteed by this chapter. The executive director or a designee conducting unit determination proceedings may administer oaths and require by subpoena the attendance and testimony of witnesses, the production of books, records and other evidence relative or pertinent to the issues represented to them.

[ 1989, c. 443, §66 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

6. Students.

A. When collective bargaining is to take place between the university and the faculty or professional and administrative staff, the board of trustees shall appoint 3 currently enrolled students who are broadly representative of the various campuses to meet and confer with the university and who may meet and confer with the bargaining agent prior to collective bargaining. [1979, c. 541, Pt. B, §31 (NEW).]

B. During the course of collective bargaining, the student representatives designated under paragraph A shall be allowed to meet and confer with the university bargaining team at reasonable intervals during the course of negotiations, these meetings to occur at least upon receipt by the university of the initial bargaining proposal of the bargaining agent and before final agreement on a contract or any major provisions thereof. The students shall be bound by the same rules of negotiation, including, but not limited to, those regarding confidentiality, as the participants in the negotiations. [1979, c. 541, Pt. B, §31 (NEW).]

[ 1979, c. 541, Pt. B, §31 (NEW) .]

7. Unit clarification. Where there is a certified or currently recognized bargaining representative and where the circumstances surrounding the formation of an existing bargaining unit are alleged to have changed sufficiently to warrant modification in the composition of that bargaining unit, any public employer or any recognized or certified bargaining agent may file a petition for a unit clarification, provided that the parties are unable to agree on appropriate modifications and there is no question concerning representation.

[ 1979, c. 541, Pt. B, §31 (NEW) .]

SECTION HISTORY

1979, c. 541, §B31 (NEW). 1985, c. 497, §9 (AMD). 1985, c. 506, §B24 (AMD). 1985, c. 695, §16 (AMD). 1985, c. 737, §A64 (AMD). 1989, c. 443, §§65,66 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



26 §1025. Determination of bargaining agent

1. Voluntary recognition. Any employee organization may file a request with the university, academy or community colleges alleging that a majority of the university, academy or community college employees in an appropriate bargaining unit as established in section 1024, wish to be represented for the purpose of collective bargaining between the university, academy or community colleges and the employees' organization. Such request shall describe the grouping of jobs or positions which constitute the unit claimed to be appropriate and shall include a demonstration of majority support. Such request for recognition shall be granted by the university, academy or community colleges unless the university, academy or community colleges desire that an election determine whether the organization represents a majority of the members in the bargaining unit. In the event that the request for recognition is granted by the university, academy or community colleges, the executive director shall certify the organization so recognized as the bargaining agent.

[ 1989, c. 443, §67 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Elections.

A. The executive director of the board, upon signed request of the university, academy or community college alleging that one or more university, academy or community college employees or employee organizations have presented to it a claim to be recognized as the representative of a bargaining unit of university, academy or community college employees, or upon signed petition of at least 30% of a bargaining unit of university, academy or community college employees that they desire to be represented by an organization, shall conduct a secret ballot election to determine whether the organization represents a majority of the members of the bargaining unit. Such an election may be conducted at suitable work locations or through the United States mail, and the procedures adopted and employed must ensure that neither the employee organizations or the management representatives involved in the election have access to information that would identify a voter. [1991, c. 622, Pt. O, §10 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

B. The ballot shall contain the name of such organization and that of any other organization showing written proof of at least 10% representation of the university, academy or community college employees within the unit, together with a choice for any university, academy or community college employee to designate that the employee does not desire to be represented by any bargaining agent. Where more than one organization is on the ballot, and no one of the 3 or more choices receives a majority vote of the university, academy or community college employees voting, a run-off election shall be held. The run-off ballot shall contain the 2 choices which received the largest and 2nd largest number of votes. When an organization receives the majority of votes of those voting, the executive director shall certify it as the bargaining agent. The bargaining agent certified as representing a bargaining unit shall be recognized by the university, academy or community colleges as the sole and exclusive bargaining agent for all of the employees in the bargaining unit unless and until a decertification election by secret ballot shall be held and the bargaining agent declared by the executive director as not representing a majority of the unit. [1989, c. 443, §68 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

C. Whenever 30% of the employees in a bargaining unit petition for a bargaining agent to be decertified, the procedures for conducting an election on the question shall be the same as for representation as bargaining agent hereinbefore set forth. [1975, c. 603, §1 (NEW).]

D. No question concerning representation may be raised within one year of a certification or attempted certification. Where there is a valid collective bargaining agreement in effect, no question concerning unit or representation may be raised except during the period not more than 90 nor less than 60 days prior to the expiration date of the agreement. [1975, c. 603, §1 (NEW).]

E. The bargaining agent certified by the executive director or a designee as the exclusive bargaining agent for a unit is required to represent all the university, academy or community college employees within the unit without regard to membership in the organization certified as bargaining agent, except that any university, academy or community college employee may present at any time that employee's grievance to the employer and have that grievance adjusted without the intervention of the bargaining agent, if the adjustment is not inconsistent with the terms of any collective bargaining agreement then in effect and the bargaining agent's representative has been given reasonable opportunity to be present at any meeting of the parties called for the resolution of that grievance. [1991, c. 166, (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

[ 1991, c. 622, Pt. O, §10 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1975, c. 603, §1 (NEW). 1975, c. 671, §§9,10 (AMD). 1977, c. 581, §§8,9 (AMD). 1985, c. 497, §10 (AMD). 1985, c. 506, §B25 (AMD). 1989, c. 443, §§67,68 (AMD). 1991, c. 166, (AMD). 1991, c. 622, §O10 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



26 §1026. Obligation to bargain

1. Negotiations. It is the obligation of the university, academy, community college or state schools for practical nursing and the bargaining agent to bargain collectively. "Collective bargaining" means, for the purpose of this chapter, their mutual obligation:

A. To meet at reasonable times; [1989, c. 878, Pt. A, §71 (RPR).]

B. To meet within 10 days after receipt of written notice from the other party requesting a meeting for collective bargaining purposes if the parties have not otherwise agreed in a prior written contract; [1993, c. 84, §1 (AMD).]

C. To confer and negotiate in good faith with respect to wages, hours, working conditions and contract grievance arbitration, except that by such obligation neither party is compelled to agree to a proposal or required to make a concession; [1993, c. 84, §1 (AMD).]

D. To execute in writing any agreements arrived at, the term of any such agreement to be subject to negotiation, but not to exceed 3 years; and [1989, c. 878, Pt. A, §71 (RPR).]

E. To participate in good faith in the mediation, fact finding and arbitration procedures required by this section. [1989, c. 878, Pt. A, §71 (RPR).]

[ 1993, c. 84, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

1-A. Additional bargaining; community college employees. Cost items in any collective bargaining agreement of community college employees must be submitted for inclusion in the Governor's next operating budget within 10 days after the date on which the agreement is ratified by the parties. If the Legislature rejects any of the cost items submitted to it, all cost items submitted must be returned to the parties for further bargaining. "Cost items" includes salaries, pensions and insurance.

Cost items related to a collective bargaining agreement reached under this chapter and submitted to the Legislature for its approval under this subsection may not be submitted in the same legislation that contains cost items for employees exempted from the definition of "community college employee" under section 1022, subsection 11.

[ 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF); 2003, c. 76, §2 (AMD); 2003, c. 76, §4 (AFF) .]

2. Mediation.

A. It is the declared policy of the State to provide full and adequate facilities for the settlement of disputes between the employer and employees or their representatives through mediation. [1975, c. 603, §1 (NEW).]

B. Mediation procedures, as provided by section 965, subsection 2, shall be followed whenever either party to a controversy requests such services prior to arbitration, or at any time on motion of the Maine Labor Relations Board or its executive director. [1975, c. 671, §12 (AMD).]

C. The employer, union or employees involved in collective bargaining shall notify the Executive Director of the Maine Labor Relations Board, in writing, at least 30 days prior to the expiration of a contract, or 30 days prior to entering into negotiations for a first contract between the employer and the employees, or whenever a dispute arises between the parties threatening interruption of work, or under both conditions. [1975, c. 671, §12 (AMD).]

D. Nothing in this section shall be construed as preventing the parties, as an alternative to mediation under section 965, from jointly agreeing to elect mediation from either the Federal Mediation and Conciliation Service or the American Arbitration Association, in accordance with the procedures, rules and regulations of those organizations. [1975, c. 603, §1 (NEW).]

E. Any information disclosed by either party to a dispute to a mediator or to a mediation panel or any of its members in the performance of this subsection shall be privileged. [1975, c. 603, §1 (NEW).]

[ 1975, c. 671, §12 (AMD) .]

3. Fact-finding.

A. If the parties, either with or without the services of a mediator, are unable to effect a settlement of their controversy, they may jointly agree either to call upon the Maine Labor Relations Board to arrange for fact-finding services and recommendations to be provided by the Maine Board of Arbitration and Conciliation, or to pursue some other mutually acceptable fact-finding procedure, including use of the Federal Mediation and Conciliation Service or the American Arbitration Association according to their respective procedures, rules and regulations. [1975, c. 671, §13 (AMD).]

B. If the parties do not jointly agree to call upon the Maine Labor Relations Board or to pursue some other procedure, either party to the controversy may request the executive director to assign a fact-finding panel. If so requested, the executive director shall appoint a fact-finding panel, ordinarily of 3 members, in accordance with rules and procedures prescribed by the board for making such appointments. [1975, c. 671, §13 (AMD).]

C. The fact-finding proceedings shall be as provided by section 965, subsection 3. [1975, c. 603, §1 (NEW).]

[ 1975, c. 671, §13 (AMD) .]

4. Arbitration.

A. At any time after participating in the procedures set forth in subsections 2 and 3, either party, or the parties jointly, may petition the board to initiate arbitration procedures. On receipt of the petition, the executive director shall within a reasonable time determine if an impasse has been reached; the determination must be made administratively, with or without hearing, and is not subject to appeal. If the executive director so determines, the executive director shall issue an order requiring arbitration and requesting the parties to select one or more arbitrators. If the parties, within 10 days after the issuance of the order, have not selected an arbitrator or a Board of Arbitration, the executive director shall then order each party to select one arbitrator and the 2 arbitrators so selected shall select a 3rd neutral arbitrator. If the 2 arbitrators cannot in 5 days select a 3rd neutral arbitrator, the executive director shall submit identical lists to the parties of 5 or more qualified arbitrators of recognized experience and competence. Each party has 7 days from the submission of the list to delete any names objected to, number the remaining names indicating the order of preference and return the list to the executive director. In the event a party does not return the list within the time specified, all parties named therein are deemed acceptable. From the arbitrators who have been approved by both parties and pursuant to the order of mutual preference, the executive director shall appoint a neutral arbitrator. If the parties fail to agree upon any arbitrators named, or if for any other reason the appointment cannot be made from the initial list, the executive director shall then submit a 2nd list of 5 or more additional qualified arbitrators of recognized experience and competence from which they shall strike names with the determination as to which party shall strike first being determined by a random technique administered through the Executive Director of the Maine Labor Relations Board. Thereafter, the parties shall alternately strike names from the list of names submitted, provided that, when the list is reduced to 4 names, the 2nd from the last party to strike shall be entitled to strike 2 names simultaneously, after which the last party to strike shall so strike one name from the then 2 remaining names, such that the then remaining name shall identify the person who must then be appointed by the executive director as the neutral arbitrator.

Nothing in this subsection may be construed as preventing the parties, as an alternative to procedures in the preceding paragraph, from jointly agreeing to elect arbitration from either the Federal Mediation and Conciliation Service or the American Arbitration Association, under the procedures, rules and regulations of that association, provided that these procedures, rules and regulations are not inconsistent with paragraphs B and C. [RR 2009, c. 2, §76 (COR).]

B. If the controversy is not resolved by the parties themselves, the arbitrators shall proceed as follows: With respect to a controversy over salaries, pensions and insurance, the arbitrators will recommend terms of settlement and may make findings of fact; such recommendations and findings will be advisory only and will be made, if reasonably possible, within 60 days after the selection of the neutral arbitrator. The arbitrators may in their discretion make such recommendations and findings public, and either party may make such recommendations and findings public if agreement is not reached with respect to such findings and recommendations within 10 days after their receipt from the arbitrators. With respect to a controversy over subjects other than salaries, pensions and insurance, the arbitrators shall make determinations with respect thereto if reasonably possible within 60 days after the selection of the neutral arbitrator. Such determinations may be made public by the arbitrators or either party and if made by a majority of the arbitrators, such determinations will be binding on both parties and the parties will enter an agreement or take whatever other action that may be appropriate to carry out and effectuate such binding determinations, and such determinations will be subject to review by the Superior Court in the manner specified by section 1033. The results of all arbitration proceedings, recommendations and awards conducted under this section shall be filed with the Maine Labor Relations Board at the offices of its executive director simultaneously with the submission of the recommendations and award to the parties. In the event the parties settle their dispute during the arbitration proceeding, the arbitrator or the chairman of the arbitration panel will submit a report of his activities to the Executive Director of the Maine Labor Relations Board not more than 5 days after the arbitration proceeding has terminated. [1983, c. 153, §2 (AMD).]

C. In reaching a decision under this section, the arbitrators shall consider the following factors:

(1) The interests and welfare of the students and the public and the financial ability of the university, academy or community colleges to finance the cost items proposed by each party to the impasse;

(2) Comparison of the wages, hours and working conditions of the employees involved in the arbitration proceeding with the wages, hours and working conditions of other employees performing similar services in public and private employment competing in the same labor market;

(3) The overall compensation presently received by the employees, including direct salary and wage compensation, vacation, holidays, life and health insurance, retirement and all other benefits received;

(4) Such other factors not confined to the factors set out in subparagraphs (1) to (3), which are normally and traditionally taken into consideration in the resolution of disputes involving similar subjects of collective bargaining in public higher education;

(5) The need of the university, academy or community colleges for qualified employees;

(6) Conditions of employment in similar occupations outside the university, academy or community colleges;

(7) The need to maintain appropriate relationships between different occupations in the university, academy or community colleges; and

(8) The need to establish fair and reasonable conditions in relation to job qualifications and responsibilities. [1989, c. 443, §70 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

[ RR 2009, c. 2, §76 (COR) .]

5. Costs. The following costs must be shared equally by the parties to the proceedings: the costs of the fact-finding board, including, if any, per diem expenses and actual and necessary travel and subsistence expenses; the costs of the neutral arbitrator or arbitrators, including, if any, per diem expenses and actual and necessary travel and subsistence expenses; the costs of the Federal Mediation and Conciliation Service or the American Arbitration Association; and the costs of hiring the premises where any fact-finding or arbitration proceedings are conducted. All other costs must be assumed by the party incurring them. The services of the Panel of Mediators and the State Board of Arbitration and Conciliation and any state allocation program charges must be shared equally by the parties to the proceedings and must be paid into a special fund administered by the Maine Labor Relations Board. Authorization for services rendered and expenditures incurred by members of the Panel of Mediators and the State Board of Arbitration and Conciliation is the responsibility of the executive director. All costs must be paid from that special fund. The executive director may estimate costs upon receipt of a request for services and collect those costs prior to providing the services. The executive director shall bill or reimburse the parties, as appropriate, for any difference between the estimated costs that were collected and the actual costs of providing the services. Once one party has paid its share of the estimated cost of providing the service, the matter is scheduled for hearing or the mediator is assigned. A party who has not paid an invoice for the estimated or actual cost of providing services within 60 days of the date the invoice was issued is, in the absence of good cause shown, liable for the amount of the invoice together with a penalty in the amount of 25% of the amount of the invoice. Any penalty amount collected pursuant to this provision remains in the special fund administered by the Maine Labor Relations Board and that fund does not lapse. The executive director is authorized to collect any sums due and payable pursuant to this provision through civil action. In such an action, the court shall allow litigation costs, including court costs and reasonable attorney's fees, to be deposited in the General Fund if the executive director is the prevailing party in the action.

[ 1991, c. 798, §7 (AMD) .]

SECTION HISTORY

1975, c. 564, §38 (AMD). 1975, c. 603, §1 (NEW). 1975, c. 671, §§11-16 (AMD). 1975, c. 717, §7 (AMD). 1977, c. 581, §§10-13 (AMD). 1979, c. 501, §4 (AMD). 1983, c. 127, (AMD). 1983, c. 153, §§1,2 (AMD). 1985, c. 6, (AMD). 1985, c. 497, §§11,12 (AMD). 1985, c. 506, §§B26,27 (AMD). 1985, c. 737, §§A65,66 (AMD). 1989, c. 443, §§69,70 (AMD). 1989, c. 596, §N5 (AMD). 1989, c. 878, §A71 (AMD). 1991, c. 622, §O11 (AMD). 1991, c. 798, §7 (AMD). 1993, c. 84, §1 (AMD). 1999, c. 16, §F1 (AMD). 2001, c. 559, §JJ1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 76, §2 (AMD). 2003, c. 76, §4 (AFF). RR 2009, c. 2, §76 (COR).



26 §1027. Prohibited acts of the university, university employees and university employee organizations

1. University, academy and community colleges; prohibitions. The university, its representatives and agents, the academy, its representatives and agents and the community colleges, their representatives and agents are prohibited from:

A. Interfering with, restraining or coercing employees in the exercise of the rights guaranteed in section 1023; [1975, c. 603, §1 (NEW).]

B. Encouraging or discouraging membership in any employee organization by discrimination in regard to hire or tenure of employment or any term or condition of employment; [1975, c. 603, §1 (NEW).]

C. Dominating or interfering with the formation, existence or administration of any employee organization; [1975, c. 603, §1 (NEW).]

D. Discharging or otherwise discriminating against an employee because the employee has signed or filed any affidavit, petition or complaint or given any information or testimony under this chapter; [1989, c. 443, §71 (AMD).]

E. Refusing to bargain collectively with the bargaining agent of its employees as required by section 1026; [2007, c. 415, §11 (AMD).]

F. Blacklisting of any employee organization or its members for the purpose of denying them employment; [2007, c. 415, §12 (AMD).]

G. Requiring an employee to join a union, employee association or bargaining agent as a member; and [2007, c. 415, §13 (NEW).]

H. Terminating or disciplining an employee for not paying union dues or fees of any type. [2007, c. 415, §14 (NEW).]

[ 2007, c. 415, §§11-14 (AMD) .]

2. University, academy, community colleges; prohibitions. University employees, university employee organizations, their agents, members and bargaining agents; academy employees, academy employee organizations, their agents, members and bargaining agents; and community college employees, community college employee organizations, their agents, members and bargaining agents are prohibited from:

A. Interfering with, restraining or coercing employees in the exercise of the rights guaranteed in section 1023 or the university, academy and community colleges in the selection of their representatives for the purposes of collective bargaining or the adjustment of grievances; [1989, c. 443, §72 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

B. Refusing to bargain collectively with the university, academy and community colleges as required by section 1026; and [1989, c. 443, §72 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

C. Engaging in:

(1) A work stoppage, slowdown or strike; and

(2) The blacklisting of the university, academy or community colleges for the purpose of preventing them from filling employee vacancies. [1989, c. 443, §72 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

[ 1989, c. 443, §72 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Negotiation of union security. Nothing in this chapter shall be interpreted to prohibit the negotiation of union security, excepting closed shop.

[ 1975, c. 603, §1 (NEW) .]

3-A. Negotiation of initial probationary period. The length and terms of an employee's probationary period upon initial employment is a negotiable item in accordance with the procedures set forth in section 1026, except that, at a minimum, the probationary period must include the first 6 months of the employee's active employment. During the initial 6 months of active employment, an employee may be terminated without just cause.

[ 2003, c. 76, §3 (NEW); 2003, c. 76, §4 (AFF) .]

4. Violations. Violations of this section shall be processed by the board in the manner provided in section 1029.

[ 1975, c. 603, §1 (NEW) .]

SECTION HISTORY

1975, c. 603, §1 (NEW). 1975, c. 671, §§17-20 (AMD). 1977, c. 78, §165 (AMD). 1977, c. 581, §§14,15 (AMD). 1985, c. 497, §§13,14 (AMD). 1985, c. 506, §§B28,29 (AMD). 1985, c. 737, §A67 (AMD). 1989, c. 443, §§71,72 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 76, §3 (AMD). 2003, c. 76, §4 (AFF). 2007, c. 415, §§11-14 (AMD).



26 §1028. Rule making procedure and review of proceedings

1. Rule making procedure. Proceedings conducted under this chapter shall be subject to the rules and procedures of the board promulgated under section 968, subsection 3.

[ 1975, c. 603, §1 (NEW) .]

2. Review of representation proceedings. Any person aggrieved by any ruling or determination of the executive director under sections 1024-A and 1025 may appeal, within 15 days of the announcement of the ruling or determination, except that in the instance of objections to the conduct of an election or challenged ballots the time period is 5 working days, to the Maine Labor Relations Board. Upon receipt of such an appeal, the board shall within a reasonable time hold a hearing, having first caused 7 days' notice, in writing, of the time and place of the hearings to be given to the aggrieved party, the labor organizations or bargaining agent and the public employer. The hearings and the procedures established in furtherance thereof must be in accordance with section 968. Decisions of the board made pursuant to this subsection are subject to review by the Superior Court under the Maine Rules of Civil Procedure, Rule 80C, in accordance with the standards specified in section 972, if the complaint is filed within 15 days of the date of issuance of the decision. The complaint must be served upon the board and all parties to the board proceeding by certified mail, return receipt requested.

[ 2007, c. 695, Pt. C, §17 (AMD) .]

SECTION HISTORY

1975, c. 564, §38 (AMD). 1975, c. 603, §1 (NEW). 1975, c. 671, §21 (AMD). 1975, c. 697, §15 (AMD). 1975, c. 770, §115 (AMD). 1991, c. 143, §6 (AMD). 1993, c. 90, §6 (AMD). 2007, c. 695, Pt. C, §17 (AMD).



26 §1029. Prevention of prohibited acts

1. Board power to prevent prohibited acts. The board is empowered, as provided, to prevent any person, the university, any university employee, any university employee organizations, the academy, any academy employees, any academy employee organizations, the community colleges, any community college employee, any community college employee organizations; or any bargaining agent from engaging in any of the prohibited acts enumerated in section 1027. This power shall not be affected by any other means of adjustment or prevention that has been or may be established by agreement, law or otherwise.

[ 1989, c. 443, §73 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Complaints. The university, any university employee, any university employee organization, the academy, any academy employee, any academy employee organization, the community colleges, any community college employee, any community college employee organization, or any bargaining agent which believes that any person, the university, any university employee, any university employee organization, the academy, any academy employee, any academy employee organization, the community colleges, any community college employee, any community college employee organization or any bargaining agent has engaged in or is engaging in any such prohibited practice may file a complaint with the executive director of the board stating the charges in that regard. No such complaint shall be filed with the executive director until the complaining party shall have served a copy thereof upon the party named in the complaint. Upon receipt of such complaint, the executive director or a designee shall review the charge to determine whether the facts as alleged may constitute a prohibited act. If it is determined that the facts do not, as a matter of law, constitute a violation, the charge shall be dismissed by the executive director, subject to review by the board. If a formal hearing is deemed necessary by the executive director or by the board, the executive director shall serve upon the parties to the complaint a notice of the prehearing conference and of the hearing for the prehearing conference or the hearing, as appropriate, provided that no hearing shall be held based upon any alleged prohibited practice occurring more than 6 months prior to the filing of the complaint with the executive director. The party complained of shall have the right to file a written answer to the complaint and to appear in person or otherwise and give testimony at the place and time fixed for the hearing. In the discretion of the board, any other person or organization may be allowed to intervene in that proceeding and to present testimony. Nothing in this subsection may restrict the right of the board to require the executive director or a designee to hold a prehearing conference on any prohibited practice complaint prior to the hearing before the board and taking whatever action, including dismissal, attempting to resolve disagreements between the parties or recommending an order to the board, as the executive director or a designee may deem appropriate, subject to review by the board.

[ 1989, c. 443, §74 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Board action after hearing and argument. After hearing and argument, if, upon a preponderance of the evidence received, the board shall be of the opinion that any party named in the complaint has engaged in or is engaging in any such prohibited practice, then the board shall, in writing, state its findings of fact and the reasons for its conclusions and shall issue and cause to be served upon such party an order requiring such party to cease and desist from such prohibited practice and to take such affirmative action, including reinstatement of employees with or without back pay, as will effectuate the policies of this chapter. No order of the board shall require the reinstatement of any individual as an employee who has been suspended or dismissed, or the payment to him of any back pay, if such individual was suspended or dismissed for cause.

[ 1975, c. 603, §1 (NEW) .]

4. Dismissals. After hearing and argument, if, upon a preponderance of the evidence received, the board shall not be of the opinion that the party named in the complaint has engaged in or is engaging in any such prohibited practice, then the board shall, in writing, state its findings of fact and the reasons for its conclusions and shall issue an order dismissing said complaint.

[ 1975, c. 603, §1 (NEW) .]

5. Failure to comply with board order. If after the issuance of an order by the board requiring any party to cease and desist or to take any other affirmative action, said party fails to comply with the order of the board, then the party in whose favor the order operates or the board may file a civil action in the Superior Court in Kennebec County, to compel compliance with the order of the board. In such action to compel compliance, the Superior Court shall not review the action of the board other than to determine questions of law. If an action to review the decision of the board is pending at the time of the commencement of an action for enforcement pursuant to this subsection or is thereafter filed, the 2 actions shall be consolidated.

[ 1975, c. 603, §1 (NEW) .]

6. Simultaneous injunctive relief. Whenever a complaint is filed with the executive director of the board alleging that the university, academy or community colleges have violated section 1027, subsection 1, paragraph F, or alleging that an employee, employee organization or bargaining agent of the university, academy or community colleges have violated section 1027, subsection 2, paragraph C, the party making the complaint may simultaneously seek injunctive relief from the Superior Court in the county in which the prohibited practice is alleged to have occurred pending the final adjudication of the board with respect to such matter.

[ 1989, c. 443, §75 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

7. Court review. Either party may seek a review by the Superior Court in Kennebec County of a decision or order of the Maine Labor Relations Board by filing a complaint in accordance with the Maine Rules of Civil Procedure, Rule 80C, if the complaint is filed within 15 days of the date of issuance of the decision. The complaint must be served upon the board and all parties to the board proceeding by certified mail, return receipt requested. Upon the filing of the complaint, the court shall set the complaint down for hearing and shall cause all interested parties and the board to be notified. The hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. Pending review and upon application of any party in interest, the court may grant such temporary relief or restraining order and may impose such terms and conditions as it determines just and proper; except that the board's decision or order is not stayed except when it is clearly shown to the satisfaction of the court that substantial and irreparable injury will be sustained. The executive director shall forthwith file in the court the record in the proceeding certified by the executive director or a member of the board. The record must include all documents filed in the proceeding and the transcript, if any. After hearing, the court may enforce, modify, enforce as so modified or set aside in whole or in part the decision of the board, except that the finding of the board on questions of fact is final unless shown to be clearly erroneous. Any appeal to the Law Court must be the same as an appeal from an interlocutory order under section 6.

[ 2011, c. 559, Pt. A, §28 (AMD) .]

8. Judicial proceeding involving injunctive relief. In any judicial proceeding authorized by this subsection in which injunctive relief is sought, subsections 5 and 6 shall apply, except that neither an allegation nor proof of unavoidable substantial and irreparable injury to the complainant's property shall be required to obtain a temporary restraining order or injunction.

[ 1975, c. 603, §1 (NEW) .]

SECTION HISTORY

1975, c. 564, §38 (AMD). 1975, c. 603, §1 (NEW). 1975, c. 671, §§22-25 (AMD). 1975, c. 697, §§16-18 (AMD). 1977, c. 581, §§16-18 (AMD). 1979, c. 541, §A173 (AMD). 1985, c. 497, §§15-17 (AMD). 1985, c. 506, §§B30-32 (AMD). 1985, c. 737, §§A68,69 (AMD). 1989, c. 443, §§73-75 (AMD). 1991, c. 143, §7 (AMD). RR 1993, c. 1, §69 (COR). 1993, c. 90, §7 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2011, c. 559, Pt. A, §28 (AMD).



26 §1030. Hearings

1. Conduct of hearings. Hearings conducted by the board shall be informal and the rules of evidence prevailing in judicial proceedings shall not be binding. Any and all documentary evidence and other evidence deemed relevant by the board may be received.

[ 1975, c. 603, §1 (NEW) .]

2. Power of chairman. The chairman shall have the power to administer oaths and to require by subpoena the attendance and testimony of witnesses, the presentation of books, records and other evidence relative or pertinent to the issues presented to the board for determination. Witnesses subpoenaed by the board shall be allowed the same fees as are paid to witnesses in the Superior Court. These fees, together with all necessary expenses of the board, shall be paid by the Treasurer of State on warrants drawn by the State Controller.

[ 1975, c. 603, §1 (NEW) .]

SECTION HISTORY

1975, c. 603, §1 (NEW).



26 §1031. Scope of binding contract arbitration

A collective bargaining agreement between the university, the academy or the community colleges and a bargaining agent may provide for binding arbitration as the final step of a grievance procedure but the only grievances which may be taken to such binding arbitration shall be disputes between the parties as to the meaning or application of the specific terms of collective bargaining agreement. An arbitrator with the power to make binding decisions pursuant to any such provisions shall have no authority to add to, subtract from or modify the collective bargaining agreement. [1989, c. 443, §76 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

SECTION HISTORY

1975, c. 603, §1 (NEW). 1975, c. 671, §26 (AMD). 1977, c. 581, §19 (AMD). 1985, c. 497, §18 (AMD). 1985, c. 506, §B33 (AMD). 1985, c. 737, §A70 (RPR). 1989, c. 443, §76 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



26 §1032. Suits by and against unincorporated employee organizations

In any judicial proceeding brought under this chapter or to enforce any of the rights guaranteed by this chapter, any unincorporated employee organization may sue or be sued in the name by which it is known. [1975, c. 603, §1 (NEW).]

SECTION HISTORY

1975, c. 603, §1 (NEW).



26 §1033. Review of arbitration awards

1. Court review. Either party may seek a review by the Superior Court of a binding determination by an arbitration panel. Such review shall be sought in accordance with the Maine Rules of Civil Procedure, Rule 80B.

[ 1979, c. 541, Pt. A, §174 (AMD) .]

2. Determination final on questions of fact. In the absence of fraud, the binding determination of an arbitration panel or arbitrator shall be final upon all questions of fact.

[ 1975, c. 603, §1 (NEW) .]

3. Power of reviewing court. The court may, after consideration, affirm, reverse or modify any such binding determination or decision based upon an erroneous ruling or finding of law. An appeal may be taken to the law court as in any civil action.

[ 1975, c. 603, §1 (NEW) .]

SECTION HISTORY

1975, c. 603, §1 (NEW). 1979, c. 541, §A174 (AMD).



26 §1034. Separability

1. Severability. If any clause, sentence, paragraph or part of this chapter, or the application thereof to any person or circumstances, shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of this chapter and the application of such provision to other persons or circumstances, but shall be confined in its operation to the clause, sentence, paragraph or part thereof directly involved in the controversy in which such judgment shall have been rendered and to the person or circumstances involved. It is hereby declared to be the legislative intent that this chapter would have been adopted had such invalid provisions not been included.

[ 1975, c. 603, §1 (NEW) .]

2. No restriction on eligibility for federal grant-in-aid or assistance programs. Nothing in this chapter or any contract negotiated pursuant to this chapter may in any way be interpreted or allowed to restrict or impair the eligibility of the university, any of its campuses or units, academy or community colleges in obtaining the benefits under any federal grant-in-aid or assistance programs.

[ 1989, c. 443, §77 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1975, c. 603, §1 (NEW). 1975, c. 671, §27 (AMD). 1977, c. 581, §20 (AMD). 1985, c. 497, §19 (AMD). 1985, c. 506, §B34 (AMD). 1989, c. 443, §77 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



26 §1035. Publication of initial proposals

Either party to negotiations may publicize the parties' written initial collective bargaining proposals. No proposals may be publicized until 10 days after both parties have made their initial proposal. [1979, c. 125, §3 (NEW).]

SECTION HISTORY

1979, c. 125, §3 (NEW).



26 §1036. Continuation of grievance arbitration provisions

If a contract between a public employer and a bargaining agent signed after October 1, 2005 expires prior to the parties' agreement on a new contract, the grievance arbitration provisions of the expired contract remain in effect until the parties execute a new contract. In any arbitration that is conducted pursuant to this section, an arbitrator shall apply only those provisions enforceable by virtue of the static status quo doctrine and may not add to, restrict or modify the applicable static status quo following the expiration of the contract, unless the parties have otherwise agreed in the collective bargaining agreement. All such grievances that are appealed to arbitration are subject exclusively to the grievance and arbitration process contained in the expired agreement and the board does not have jurisdiction over such grievances. The arbitrator's determination is subject to appeal pursuant to the Uniform Arbitration Act. Disputes over which provisions in an expired contract are enforceable by virtue of the static status quo doctrine first must be resolved by the board, subject to appeal pursuant to applicable law. The grievance arbitration is stayed pending resolution of this issue by the board. The board may adopt rules as necessary to establish a procedure to implement the intent of this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Nothing in this section expands, limits or modifies the scope of any grievance arbitration provisions, including procedural requirements. [2005, c. 324, §3 (NEW).]

SECTION HISTORY

2005, c. 324, §3 (NEW).






Chapter 13: UNEMPLOYMENT COMPENSATION

Subchapter 1: GENERAL PROVISIONS

26 §1041. Short title

This chapter shall be known and may be cited as the "Employment Security Law".



26 §1042. Policy

Economic insecurity due to unemployment is a serious menace to the health, morals and welfare of the people of this State. Unemployment is therefore a subject of general interest and concern which requires appropriate action by the Legislature to prevent its spread and to lighten its burden which may fall upon the unemployed worker, his family and the entire community. The achievement of social security requires protection against this greatest hazard of our economic life. This objective can be furthered by operating free public employment offices in affiliation with a nation-wide system of public employment services; by devising appropriate methods for reducing the volume of unemployment; and by the systematic accumulation of funds during periods of employment from which benefits may be paid for periods of unemployment, thus maintaining purchasing power, promoting the use of the highest skills of unemployed workers and limiting the serious social consequences of unemployment.



26 §1043. Definitions

As used in this chapter, unless the context clearly requires otherwise, the following words shall have the following meanings.

1. Agricultural labor.

A. On and after January 1, 1978, "agricultural labor" includes any service performed:

(1) On a farm, in the employ of any person, in connection with cultivating the soil or in connection with raising or harvesting any agricultural, aquacultural, or horticultural commodity, including the raising, shearing, feeding, caring for, training and management of livestock, bees, poultry and fur-bearing animals and wildlife;

(2) In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such service is performed on a farm;

(3) In connection with the production or harvesting of any commodity defined as an agricultural commodity in section 15(g) of the Agricultural Marketing Act, as amended, 12 U.S.C. 1141J, or in connection with the ginning of cotton, or in connection with the operation or maintenance of ditches, canals, reservoirs or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes;

(4) In the employ of the operator of a farm, in handling, planting, drying, packing, packaging, processing, freezing, grading, storing or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity; but only if such operator produced more than 1/2 of the commodity with respect to which such service is performed; in the employ of a group of operators of farms, or a cooperative organization of which such operators are members, in the performance of service described in this subparagraph, but only if such operators produced more than 1/2 of the commodity with respect to which such service is performed. The provisions of this subparagraph shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for consumption; hatching or processing of poultry, transportation of poultry; grading of eggs or packing of eggs, transportation of eggs; the processing of any meat product or the transportation of any meat product; or to any potato packing business which customarily operates during a regularly recurring period of at least 140 working days in a calendar year; or

(5) On a farm operated for profit if such service is not in the course of the employer's trade or business. [1979, c. 515, §1-A (AMD).]

B. As used in paragraph A, the term "farm" includes stock, dairy, poultry, fruit, fur-bearing animal and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities, and orchards. [1977, c. 570, §1 (NEW).]

[ 1979, c. 515, §1-A (AMD) .]

1-A. Annual average weekly wage. "Annual average weekly wage," as used to establish the maximum weekly benefit amount for purposes of this chapter, means 1/52 of aggregate total wages paid in Maine covered employment, as reported on employer contribution reports for the calendar year, divided by the arithmetic mean of midmonth weekly covered employment reported on employer contribution reports for the calendar year.

[ 1985, c. 591, §1 (NEW) .]

2. Annual payroll. "Annual payroll" means the total amount of wages paid by an employer during a calendar year, not meaning, however, to include that part of individual wages or salaries in excess of $3,000 in any calendar year through 1971, $4,200 in any calendar year through 1977, $6,000 in any calendar year through 1982, $7,000 in any calendar year through 1999 and $12,000 in any subsequent calendar year.

[ 1999, c. 555, §1 (AMD) .]

3. Base period. "Base period" means the first 4 of the last 5 completed calendar quarters immediately preceding the first day of an individual's benefit year; provided that if the first quarter of the last 5 completed calendar quarters was included in the base period applicable to any individual's previous benefit year, his base period shall be the last 4 completed calendar quarters. In the case of a combined-wage claim pursuant to the arrangement approved by the secretary in accordance with section 1082, subsection 12, the base period shall be that applicable under the unemployment compensation law of the paying state.

[ 1973, c. 555, §4 (AMD) .]

3-A. Alternate base period. For benefit years effective on or after September 27, 1992 for any individual who fails to meet the eligibility requirements of section 1192, subsection 5 in the base period as defined in subsection 3, the Department of Labor shall make a redetermination of eligibility based on a base period that consists of the last 4 completed calendar quarters immediately preceding the first day of the individual's benefit year. This base period is known as the "alternate base period." If wage information for the most recent quarter of the alternate base period is not available to the department from regular quarterly reports of wage information that is systematically accessible, the department shall gather the necessary data in accordance with rules established for this purpose.

If the department receives information from the employer that causes a revised monetary determination under this subsection, benefits received prior to that revision may not constitute an overpayment of benefits provided the claimant did not knowingly misrepresent information requested by the department.

Wages that fall within the base period of claims established under this subsection are not available for reuse in qualifying for any subsequent benefit years under section 1192.

In the case of a combined-wage claim pursuant to the arrangement approved by the United States Secretary of Labor in accordance with section 1082, subsection 12, the base period is that base period applicable under the unemployment compensation law of the paying state.

[ 1995, c. 9, §1 (AMD) .]

4. Benefits. "Benefits" means the money payments payable to an individual, as provided in this chapter, with respect to his unemployment.

5. Benefit year. "Benefit year" means the one-year period beginning with the date with respect to which an insured worker files a request for determination of the worker's insured status, and thereafter the one-year period beginning with the date with respect to which the worker next files such a request after the end of the worker's last preceding benefit year. If an insured worker files a request for determination of the worker's insured status during a week in which one calendar quarter ends and another begins, the benefit year for applicable base period identity purposes is deemed to begin on the first day of the new calendar quarter.

A. [1985, c. 591, §2 (RP).]

B. A dislocated worker, as defined in section 1196, subsection 1, enrolled in a training program approved under section 1192, subsection 6, 6-A, 6-C, 6-D or 6-E who has exhausted the worker's benefit year within 30 months of the worker's enrollment in the training program is entitled to the product of the worker's most recent weekly benefit amount multiplied by the number of weeks in which that person is in an approved training program, up to a maximum of 26 weeks, provided that no benefits may be paid under this paragraph to any person:

(1) Until the person has exhausted benefits for which that person is eligible under any unemployment insurance benefit program funded in whole or in part by the State Government or Federal Government; or

(2) Who is eligible for or who has exhausted, after the effective date of this paragraph, trade adjustment allowances as provided by the United States Trade Act of 1974, Title II, Chapter 2, Public Law 93-617, United States Code, Title 19, Section 2291, et seq., and any amendments or additions thereto, or a similar successor provision of that Act, except that any individual who was eligible for and received less than 26 weeks of benefits under the United States Trade Act may receive benefits for the number of weeks by which their benefits under that Act are less than 26 weeks. [2009, c. 271, §1 (AMD).]

In the case of a combined-wage claim pursuant to the arrangement approved by the secretary in accordance with section 1082, subsection 12, the benefit year is that applicable under the unemployment compensation law of the paying state.

[ 2009, c. 271, §1 (AMD) .]

5-A. Bureau of Unemployment Compensation. "Bureau" means the Bureau of Unemployment Compensation, the former Division of Unemployment Compensation in the Bureau of Employment Security.

[ 1995, c. 560, Pt. G, §10 (RPR) .]

5-A. Bureau of Employment Security.

[ 1979, c. 579, §3 (NEW); 1979, c. 651, §47 (RP) .]

6. Calendar quarter. "Calendar quarter" means the period of 3 consecutive calendar months ending on March 31st, June 30th, September 30th or December 31st.

6-A. Client company. "Client company" means a person, association, partnership, corporation or other entity that leases employees from an employee leasing company pursuant to contract.

[ 1991, c. 468, §2 (NEW) .]

7. Commission. "Commission" means the 3-member Unemployment Insurance Commission.

[ 1983, c. 351, §3 (AMD) .]

7-A. Commissioner. "Commissioner" means the Commissioner of Labor.

[ 1981, c. 168, §10 (AMD) .]

7-B. Domestic abuse. "Domestic abuse" means any of the following acts between any family or household members or sexual partners whether or not they have lived together:

A. Attempting to cause or causing bodily injury or offensive physical contact including sexual assaults; [1991, c. 560, §1 (NEW).]

B. Attempting to place or placing another in fear of bodily injury through any course of conduct including, but not limited to, threatening, harassing or tormenting behavior; [1991, c. 560, §1 (NEW).]

C. Compelling a person by force, threat of force or intimidation to engage in conduct from which the person has a right or privilege to abstain or to abstain from conduct in which the person has a right to engage; [1991, c. 560, §1 (NEW).]

D. Knowingly restricting substantially the movements of another person without that person's consent or other lawful authority by: removing that person from that person's residence, place of business or school; moving that person a substantial distance from the vicinity where that person was found; or confining that person for a substantial period either in the place where the restriction commenced or in a place to which that person has been moved; [1991, c. 560, §1 (NEW).]

E. Communicating to a person a threat to commit, or cause to be committed, a crime of violence dangerous to human life against the person to whom the communication is made or another, and the natural and probable consequence of the threat, whether or not that consequence in fact occurs, is to place the person to whom the threat is communicated, or the person against whom the threat is made, in reasonable fear that the crime will be committed; or [1991, c. 560, §1 (NEW).]

F. Repeatedly intimidating or harassing a person with the intention of causing fear or intimidation. [1991, c. 560, §1 (NEW).]

[ 1991, c. 560, §1 (NEW) .]

8. Money payments to the State Unemployment Compensation Fund.

A. "Contributions" means the money payments required by this chapter to be made into the fund by an employer on account of having individuals performing services for him. [1973, c. 555, §6 (RPR).]

B. "Payments in lieu of contributions" means the money payments made into the fund by an employer pursuant to section 1221, subsections 11 and 13. [1973, c. 555, §6 (RPR).]

[ 1973, c. 555, §6 (RPR) .]

8-A. Employee leasing company. "Employee leasing company" means a business entity that engages in the business of leasing employees to client companies without the client company severing an employer-employee relationship with the employees for services performed for the client company.

[ 1991, c. 468, §2 (NEW) .]

9. Employer. "Employer" means:

A. [1979, c. 541, Pt. A, §175 (RP).]

A-1. Any employing unit which:

(1) During any calendar quarter in either the current or preceding calendar year paid wages of $1,500 or more; or

(2) For some portion of a day in each of 20 different weeks, whether or not such weeks were consecutive, within either the current or the preceding calendar year, has or had in employment one or more individuals, irrespective of whether the same individual was employed in each such day; [1979, c. 541, Pt. A, §176 (AMD).]

B. Any individual or employing unit which acquired the organization, trade or business, or substantially all the assets thereof, of another which at the time of such acquisition was an employer subject to this chapter;

C. Any individual or employing unit which acquired the organization, trade or business, or substantially all the assets thereof, of another employing unit not an employer subject to this chapter and which, if subsequent to such acquisition it were treated as a single unit with such other employing unit, would be an employer under paragraphs A, A-1 or H; [1971, c. 538, §5 (AMD).]

D. Any employing unit which together with one or more other employing units is owned or controlled, by legally enforceable means or otherwise, directly or indirectly by the same interests, or which owns or controls one or more other employing units, by legally enforceable means or otherwise, and which, if treated as a single unit with such other employing unit, or interests, or both, would be an employer under paragraph A-1, H or J; [1985, c. 348, §1 (AMD).]

E. Any employing unit not an employer by reason of any other paragraph of this subsection, for which within either the current or preceding calendar year service in employment is or was performed with respect to which such employing unit is liable for any federal tax against which credit may be taken for contributions required to be paid into a State Unemployment Fund; or which, as a condition for approval of this chapter for full tax credit against the tax imposed by the Federal Unemployment Tax Act, is required, pursuant to such Act, to be an employer under this chapter; [1971, c. 538, §5 (AMD).]

F. Any employing unit which, having become an employer under paragraphs A, A-1, B, C, D, E, G, H, J or K has not, under section 1222, ceased to be an employer subject to this chapter, or for the effective period of its election pursuant to section 1222, subsection 3, any other employing unit which has elected to become fully subject to this chapter; [1979, c. 541, Pt. A, §177 (AMD).]

G. Any individual or employing unit that acquired any part of the organization, trade or business or assets of another, and the acquired part, had it previously been treated as a separate unit, would have been an employer under paragraphs A, A-1, H or J; [1997, c. 293, §1 (AMD).]

H. Any employing unit for which service in employment, as defined in subsection 11, paragraph A-1, subparagraph (3) is performed after December 31, 1971; [1971, c. 538, §6 (NEW).]

I. Any employing unit for which service in employment, as defined in subsection 11, paragraph A-1, subparagraph (1), is performed after December 31, 1971; [1971, c. 538, §6 (NEW).]

J. Any employing unit for which agricultural labor as defined in subsection 11, paragraph A-2 is performed after December 31, 1977; [1977, c. 570, §4 (NEW).]

K. Any employing unit for which domestic service in employment as defined in subsection 11, paragraph A-3 is performed after December 31, 1977; [1977, c. 570, §4 (NEW).]

L. In determining whether or not an employing unit for which service, other than domestic service, is also performed is an employer under paragraphs A-1, H, I or J, wages earned or the employment of an employee performing domestic service after December 31, 1977, shall not be taken into account; or [1979, c. 541, Pt. A, §178 (AMD).]

M. In determining whether or not an employing unit for which service, other than agricultural labor, is also performed is an employer under paragraphs A-1, H, I or K, the wages earned or the employment of an employee performing service in agricultural labor after December 31, 1977, shall not be taken into account. If an employing unit is determined an employer of agricultural labor, such employing unit shall be determined an employer for the purposes of paragraph A-1. [1977, c. 570, §4 (NEW).]

N. If 2 or more related corporations concurrently employ the same individual and compensate that individual through a common paymaster which is one of the corporations, those corporations shall be considered to be a single employer, and each of the corporations shall be considered to have paid as wages to the individual only the amounts actually disbursed by it to the individual and shall not be considered to have paid as wages to the individual amounts actually disbursed to the individual by another of the corporations. [1979, c. 146, (NEW).]

[ 1997, c. 293, §1 (AMD) .]

10. Employing unit. "Employing unit" means any individual or type of organization, including any partnership, association, trust, estate, joint stock company, insurance company or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee or successor thereof, or the legal representative of a deceased person, which has or subsequent to January 1, 1935 had in its employ one or more individuals performing services for it within this State. On and after January 1, 1978, "employing unit" shall also mean the State or any of its instrumentalities or any political subdivision thereof or any of its instrumentalities or any instrumentality of more than one of the foregoing or any instrumentality of any of the foregoing and one or more other states or political subdivisions. All individuals performing services within this State for any employing unit which maintains 2 or more separate establishments within this State shall be deemed to be employed by a single employing unit for all the purposes of this chapter. Whenever any employing unit contracts with or has under it any contractor or subcontractor for any work which is part of its usual trade, occupation, profession or business, unless the employing unit as well as each such contractor or subcontractor is an employer by reason of subsection 9 or section 1222, subsection 3, the employing unit shall for all the purposes of this chapter be deemed to employ each individual in the employ of each such contractor or subcontractor for each day during which such individual is engaged in performing such work; except that each such contractor or subcontractor who is an employer by reason of subsection 9 or section 1222, subsection 3, shall alone be liable for the employer's contributions measured by wages to individuals in his employ, and except that any employing unit who shall become liable for and pay contributions with respect to individuals in the employ of any such contractor or subcontractor who is not an employer by reason of subsection 9 or section 1222, subsection 3 may recover the same from such contractor or subcontractor. Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit shall be deemed to be employed by such employing unit for all the purposes of this chapter, whether such individual was hired or paid directly by such employing unit or by such agent or employee, provided the employing unit had actual or constructive knowledge of such work.

[ 1977, c. 570, §5 (AMD) .]

11. Employment. "Employment," except as otherwise provided in paragraph F, subparagraph (2), means any service performed prior to July 26, 1940 which was employment as defined in this subsection prior to such date, and subject to the other provisions of this subsection service performed after July 26, 1940, including service in interstate commerce, performed for wages or under any contract of hire, written or oral, expressed or implied.

If the services performed during 1/2 or more of any pay period by an individual for the person employing him constitute employment, all the services of such individual for such period shall be deemed to be employment; but if the services performed during more than 1/2 of any such pay period by an individual for the person employing him do not constitute employment, then none of the services of such individual for such period shall be deemed to be employment. As used in this paragraph, the term "pay period" means a period of not more than 31 consecutive days for which a payment of remuneration is ordinarily made to the individual by the person employing him. This paragraph shall not be applicable with respect to services performed in a pay period by an individual for the person employing him, where any of such service is excepted by paragraph F, subparagraph (3).

A. The term "employment" shall include an individual's entire service, performed within or both within and without this State if:

(1) The service is localized in this State; or

(2) The service is not localized in any state but some of the service is performed in this State and the base of operations, or if there is no base of operations, then the place from which such service is directed or controlled, is in this State, or the base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this State.

(3) The term "employment" shall include an individual's service, wherever performed within the United States or Canada, in the employ of an American employer, other than service which is deemed employment under the unemployment compensation law of any other state or Canada, and the place from which the service is directed or controlled is in this State. [1979, c. 515, §2 (AMD).]

A-1. After December 31, 1971, employment includes:

(1) Notwithstanding paragraph F, except as herein provided, service performed by an individual, prior to January 1, 1978, in the employ of this State or any of its instrumentalities, or in the employ of this State and one or more states or their instrumentalities, for a hospital or institution of higher education located in this State, provided that such service is excluded from employment as defined in the Federal Unemployment Tax Act solely by reason of Section 3306 (c)(7) of that Act and service performed after December 31, 1977, in the employ of this State or any of its instrumentalities or any political subdivision thereof or any of its instrumentalities or any instrumentality of more than one of the foregoing or any instrumentality of any of the foregoing and one or more other states or political subdivisions; provided that such service is excluded from "employment" as defined in the Federal Unemployment Tax Act by Section 3306 (c)(7) of that Act and is not excluded under paragraph F, subparagraph (17);

(2) Any service performed by an individual as an agent-driver or commission-driver engaged in laundry or dry-cleaning services, or in distributing meat products, vegetable products, fruit products, bakery products, beverages, other than milk, for that individual's principal; as a traveling or city sales representative, other than as an agent-driver or commission-driver, engaged upon a full-time basis in the solicitation on behalf of, and the transmission to, that individual's principal, except for side-line sales activities on behalf of some other person, of orders from wholesalers, retailers, contractors or operators of hotels, restaurants or other similar establishments for merchandise for resale or supplies for use in their business operations;

(3) Notwithstanding paragraph F, except as herein provided, service performed in the employ of a religious, charitable, educational or other organization that is excluded from the term employment as defined in the Federal Unemployment Tax Act solely by reason of Section 3306 (c)(8) of that Act; and the organization had 4 or more individuals in employment for some portion of a day in each of 20 different weeks, whether or not such weeks were consecutive, within either the current or preceding calendar year, regardless of whether they were employed at the same moment of time; and such services are not excluded under paragraph F, subparagraph (17), divisions (a) through (i);

(4) The service of an individual who is a citizen of the United States, performed outside the United States, after December 31, 1971, except in Canada, in the employ of an American employer, other than service that is deemed employment under paragraph A, if:

(a) The employer's principal place of business in the United States is located in this State;

(b) The employer has no place of business in the United States, but the employer is an individual who is a resident of this State; or the employer is a corporation that is organized under the laws of this State; or the employer is a partnership or a trust and the number of the partners or trustees who are residents of this State is greater than the number who are residents of any other state;

(c) None of the criteria of divisions (a) and (b) is met but the employer has elected coverage in this State or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under the law of this State; or

(d) An American employer, for purposes of this subparagraph, means a person who is an individual who is a resident of the United States; or a partnership if 2/3 or more of the partners are residents of the United States; or a trust, if all of the trustees are residents of the United States; or a corporation organized under the laws of the United States or of any state. [2011, c. 691, Pt. A, §26 (AMD).]

A-2. After December 31, 1977, employment shall include:

(1) Service performed by an individual in agricultural labor as defined in subsection 1 when:

(a) Such service is performed for a person who:

(i) During any calendar quarter in either the current or preceding calendar year paid wages of $20,000 or more to individuals employed in agricultural labor; or

(ii) For some portion of a day in each of 20 different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, employed in agricultural labor 10 or more individuals, regardless of whether they were employed at the same moment of time.

(b) Notwithstanding the provisions of subsection 10, for the purposes of this paragraph any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of such crew leader:

(i) If such crew leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963, or substantially all the members of such crew operate or maintain tractors, mechanized harvesting or cropdusting equipment, or any other mechanized equipment, which is provided by such crew leader; and

(ii) If such individual is not an employee of such other person within the meaning of subsection 9.

(c) For the purposes of this paragraph, in the case of any individual who is furnished by a crew leader to perform services in agricultural labor for any other person and who is not treated as an employee of such crew leader under division (b):

(i) Such other person and not the crew leader shall be treated as the employer of such individuals; and

(ii) Such other person shall be treated as having paid wages to such individual in an amount equal to the amount of wages paid to such individual by the crew leader, either on his own behalf or on behalf of such other person for the service in agricultural labor performed for such other person.

(d) For the purposes of this paragraph, the term "crew leader" means an individual who:

(i) Furnishes individuals to perform service in agricultural labor for any other person,

(ii) Pays either on his own behalf or on behalf of such other person, the individuals so furnished by him for the service in agricultural labor performed by them, and

(iii) Has not entered into a written agreement with such other person under which such individual is designated as an employee of such other person. [1979, c. 127, §159 (AMD).]

A-3. After December 31, 1977, the term "employment" shall include domestic service in a private home, local college club or local chapter of a college fraternity or sorority performed for a person who paid wages of $1,000 or more after December 31, 1977, in the current calendar year or the preceding calendar year to individuals employed in such domestic service in any calendar quarter. [1977, c. 570, §11 (NEW).]

B. Services performed within this State but not covered under paragraph A shall be deemed to be employment subject to this chapter, if contributions are not required and paid with respect to such services under an unemployment compensation or employment security law of any other state or of the Federal Government.

C. Services not covered under paragraph A, and performed entirely without this State, with respect to no part of which contributions are required and paid under an unemployment compensation or employment security law of any other state or of the Federal Government, shall be deemed to be employment subject to this chapter, if the individual performing such services is a resident of this State and the bureau approves the election of the employing unit for whom such services are performed that the entire service of such individual shall be deemed to be employment subject to this chapter. [1979, c. 651, §§44,47 (AMD).]

D. Service shall be deemed to be localized within a state if:

(1) The service is performed entirely within such state; or

(2) The service is performed both within and without such state, but the service performed without such state is incidental to the individual's service within the State, for example, is temporary or transitory in nature or consists of isolated transactions.

(3) Notwithstanding any other provisions of this section, the term "employment" shall include all service performed after January 1, 1947 by an officer or member of the crew of an American vessel on or in connection with such vessel, providing that the operating office, from which the operations of such vessel operating on navigable waters within, or within and without, the United States are ordinarily and regularly supervised, managed, directed or controlled, is within this State.

E. Services performed by an individual for remuneration are considered to be employment subject to this chapter unless it is shown to the satisfaction of the bureau that the individual is free from the essential direction and control of the employing unit, both under the individual's contract of service and in fact, and the employing unit proves that the individual meets all of the criteria in subparagraph (1) and criteria of at least 3 divisions of subparagraph (2). In order for an individual to be considered an independent contractor:

(1) The following criteria must be met:

(a) The individual has the essential right to control the means and progress of the work except as to final results;

(b) The individual is customarily engaged in an independently established trade, occupation, profession or business;

(c) The individual has the opportunity for profit and loss as a result of the services being performed for the other individual or entity;

(d) The individual hires and pays the individual's assistants, if any, and, to the extent such assistants are employees, supervises the details of the assistants' work; and

(e) The individual makes the individual's services available to some client or customer community even if the individual's right to do so is voluntarily not exercised or is temporarily restricted; and

(2) At least 3 of the following criteria must be met:

(a) The individual has a substantive investment in the facilities, tools, instruments, materials and knowledge used by the individual to complete the work;

(b) The individual is not required to work exclusively for the other individual or entity;

(c) The individual is responsible for satisfactory completion of the work and may be held contractually responsible for failure to complete the work;

(d) The parties have a contract that defines the relationship and gives contractual rights in the event the contract is terminated by the other individual or entity prior to completion of the work;

(e) Payment to the individual is based on factors directly related to the work performed and not solely on the amount of time expended by the individual;

(f) The work is outside the usual course of business for which the service is performed; or

(g) The individual has been determined to be an independent contractor by the federal Internal Revenue Service. [2011, c. 643, §14 (AFF); 2011, c. 643, §6 (RPR).]

F. The term "employment" does not include:

(1) Service performed in the employ of this State, or of any political subdivision thereof, or of any instrumentality of this State or its political subdivisions, except as provided by this subsection;

(2) Service performed in the employ of the United States Government or an instrumentality of the United States immune under the Constitution of the United States from the contributions imposed by this chapter, except that on and after January 1, 1940 to the extent that the Congress of the United States has permitted states to require any instrumentalities of the United States to make payments into an unemployment compensation fund under a state unemployment compensation or employment security law, all of the provisions of this chapter are applicable to such instrumentalities and to services performed for such instrumentalities in the same manner, to the same extent and on the same terms as to all other employers, employing units, individuals and services. If this State is not certified for any year by the Secretary of Labor under the federal Internal Revenue Code, Section 3304, the payments required of such instrumentalities with respect to that year must be refunded by the commissioner from the fund in the same manner and within the same period as is provided in section 1225, subsection 5, with respect to contributions erroneously collected;

(3) Service with respect to which unemployment compensation is payable under an unemployment compensation system or employment security system established by an Act of Congress. The commissioner is authorized and directed to enter into agreements with the proper agencies under such an Act of Congress, which agreements become effective 10 days after publication thereof in the manner provided in section 1082, subsection 2, for regulations, to provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under this chapter, acquired rights to unemployment compensation under such an Act of Congress, or who have, after acquiring potential rights to unemployment compensation under such an Act of Congress, acquired rights to benefits under this chapter;

(4) Agricultural labor as defined in subsection 1, except as provided in paragraph A-2;

(5) Service performed by an individual who is an alien admitted to the United States to perform agricultural labor pursuant to the United States Immigration and Nationality Act, Sections 214(c) and 101(a) (15) (H);

(6) Domestic service in a private home, except as provided in paragraph A-3;

(7) Service performed by an individual in the employ of that individual's son, daughter or spouse and service performed by a child under 18 years of age in the employ of that child's father or mother, except for periods of such service for which unemployment insurance contributions are paid;

(8) Service performed by a student attending an elementary, secondary or postsecondary school while participating in a cooperative program of education and occupational training or on-the-job training that is part of the school curriculum;

(9) Service performed with respect to which unemployment compensation is payable under the federal Railroad Unemployment Insurance Act, 52 Stat. 1094 (1938);

(10) Service performed in the employ of any other state or any political subdivision thereof or any instrumentality of any one or more of the foregoing that is wholly owned by one or more states or political subdivisions and any services performed in the employ of any instrumentality of one or more other states or their political subdivisions to the extent that the instrumentality is, with respect to such a service, immune under the Constitution of the United States from the tax imposed by Section 3301 of the federal Internal Revenue Code, except as provided in paragraph A-1, subparagraph (1);

(11) Service performed in any calendar quarter in the employ of any organization exempt from income tax under the federal Internal Revenue Code, Section 501(a) other than an organization described in the federal Internal Revenue Code, Section 401(a), or under Section 521, if the remuneration for such service is less than $150;

(12) Service performed in the employ of a foreign government, including service as a consular or other officer or employee or a nondiplomatic representative;

(13) Service performed in the employ of an instrumentality wholly owned by a foreign government:

(a) If the service is of a character similar to that performed in foreign countries by employees of the United States Government or an instrumentality thereof; and

(b) If the commissioner finds that the United States Secretary of State has certified to the United States Secretary of the Treasury that the foreign government, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in the foreign country by employees of the United States Government and of instrumentalities thereof;

(14) Service performed as a student nurse in the employ of a hospital or a nurses' training school by an individual who is enrolled and is regularly attending classes in a nurses' training school chartered or approved pursuant to state law and service performed as an intern in the employ of a hospital by an individual who has completed a 4-year course in a medical school chartered or approved pursuant to state law;

(15) Service performed by an individual for a person as a real estate broker, a real estate sales representative, an insurance agent or an insurance solicitor, if all such service performed by that individual for that person is performed for remuneration solely by way of commission;

(16) Service performed by an individual under 18 years of age in the delivery or distribution of newspapers or shopping news, except delivery or distribution to any point for subsequent delivery or distribution;

(17) Service performed in the employ of any organization that is excluded from the term "employment" as defined in the Federal Unemployment Tax Act solely by reason of 26 United States Code, Section 3306(c)(7) or (8) if:

(a) Service is performed in the employ of a church or convention or association of churches or an organization that is operated primarily for religious purposes and that is operated, supervised, controlled or principally supported by a church or convention or association of churches;

(b) Service is performed by a duly ordained, commissioned or licensed minister of a church in the exercise of that minister's ministry or by a member of a religious order in the exercise of duties required by that order;

(c) Prior to January 1, 1978, service is performed in the employ of a school primarily operated as an elementary, secondary or preparatory school for higher education that is not an institution of higher education;

(d) Service is performed in a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental disability or injury or providing remunerative work for individuals who, because of their impaired physical or mental capacity, cannot be readily absorbed in the competitive labor market by an individual receiving such rehabilitation or remunerative work;

(e) Service is performed as part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision thereof by an individual receiving that work relief or work training;

(f) Service is performed in the employ of a hospital, as defined in subsection 26, by a patient of that hospital;

(g) Service is performed prior to January 1, 1978 for a hospital in a state prison or other state correctional institution by an inmate of that prison or correctional institution and after December 31, 1977 by an inmate of a custodial or penal institution;

(h) Service is performed in the employ of a school, college or university if that service is performed by a student who is enrolled and is regularly attending classes at such a school, college or university; or

(i) Prior to January 1, 1978, service is performed in the employ of a school that is not an institution of higher education and after December 31, 1977, service is performed in the employ of a governmental entity referred to in paragraph A-1, subparagraph (1) if that service is performed by an individual in the exercise of duties:

(i) As an elected official;

(ii) As a member of a legislative body or a member of the judiciary of a state or political subdivision of a state;

(iii) As a member of the State National Guard or Air National Guard;

(iv) As an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood or similar emergency;

(v) In a position that, under or pursuant to the laws of this State, is designated as a major nontenured policy-making or advisory position or a policy-making or advisory position the performance of the duties of which ordinarily does not require more than 8 hours per week; or

(vi) As an election official or election worker if the amount of remuneration received by the individual during the calendar year for services as an election official or election worker is less than $1,000;

(18) Service performed under a booth rental agreement or other rental agreement by:

(a) A hairdresser who holds a booth license and operates within another hairdressing establishment; or

(b) A tattoo artist if the service performed by the tattoo artist is not subject to federal unemployment tax;

(19) Service performed by a barber who holds a booth license and operates within another barbering establishment if operated under a booth rental agreement or other rental agreement;

(20) Service performed by a contract interviewer engaged in marketing research or public opinion interviewing when such interviewing is conducted in the field or over the telephone on premises not used or controlled by the person for whom such contract services are being provided;

(21) After December 31, 1981, service performed by an individual on a boat engaged in catching fish or other forms of aquatic animal life, unless those services would be included in the definition of "employment" for federal unemployment tax purposes under the Federal Unemployment Tax Act, 26 United States Code, Section 3306(c), as amended. Also included in this exemption are services performed in harvesting shellfish for depuration from designated areas as authorized by Title 12, section 6856;

(22) Service performed by a member or leader of a musical group, band or orchestra or an entertainer when the services are performed under terms of a contract entered into by the leader or an agent of the musical group, band, orchestra or entertainer with an employing unit for whom the services are being performed, if the leader or agent is not an employer by reason of subsection 9 or of section 1222, subsection 3;

(23) Service performed in the delivery or distribution of newspapers or magazines to the ultimate consumer by an individual who is compensated by receiving or retaining a commission or profit on the sale of the newspaper or magazine;

(24) Service performed by a homeworker in the knitted outerwear industry as those terms are defined, on September 19, 1985, in 29 Code of Federal Regulations, Part 530, Section 530.1;

(25) Service performed by a full-time student, as defined in subsection 30, in the employ of a youth camp licensed under Title 22, section 2495 if the full-time student performed services in the employ of the camp for less than 13 calendar weeks in the calendar year and the camp:

(a) Did not operate for more than 7 months in the calendar year and did not operate for more than 7 months in the preceding calendar year; or

(b) Had average gross receipts for any 6 months in the preceding calendar year that were not more than 33 1/3% of its average gross receipts for the other 6 months in the preceding calendar year;

(26) Service performed by an individual as a home stitcher as long as that employment is not subject to federal unemployment tax;

(27) Service performed by a person licensed as a guide as required by Title 12, section 12853, as long as that employment is not subject to federal unemployment tax;

(28) Service performed by a direct seller as defined in 26 United States Code, Section 3508(b)(2). This subparagraph does not include a person selling major improvements or renovations to the structure of a home, business or property;

(29) Service performed by lessees of taxicabs, as long as that employment is not subject to federal unemployment tax. This subparagraph may not be construed to affect a determination regarding a lessee's status as an independent contractor for workers' compensation purposes;

(30) Service provided by a dance instructor to students of a dance studio when there is a contract between the instructor and the studio under which the instructor's services are not offered exclusively to the studio, the studio does not control the scheduling of the days and times of classes other than beginning and end dates, the instructor is paid by the class and not on an hourly or salary basis, the compensation rate is the result of negotiation between the instructor and the studio and the instructor is given the freedom to develop the curriculum;

(31) Service performed by participants enrolled in programs or projects under the national service laws including the federal National and Community Service Act of 1990, as amended, 42 United States Code, Section 12501 et seq. and the federal Domestic Volunteer Service Act, as amended, 42 United States Code, Section 4950 et seq.;

(32) Service of an author in furnishing text or other material to a publisher who:

(a) Does not control the author's work except to propose topics or to edit material submitted;

(b) Does not restrict the author from publishing elsewhere;

(c) Furnishes neither a place of employment nor equipment for the author's use;

(d) Does not direct or control the time devoted to the work; and

(e) Pays only for material that is accepted for publication.

This exception does not apply if the employment is subject to federal unemployment tax;

(33) Service provided by an owner-operator of a truck or truck tractor while it is leased to a motor carrier, as defined in 49 Code of Federal Regulations, Section 390.5 (2000), as long as that employment is not subject to federal unemployment tax; and

(34) Service performed by a professional investigator, as defined in Title 32, section 8103, subsection 5, as long as that employment is not subject to federal unemployment tax and the following requirements are met:

(a) There is a written contract between the professional investigator and the party requesting services;

(b) The professional investigator offering the services operates independently of the party requesting services, except for the time frame and quality of finished work as specified in the contract;

(c) Compensation for services is negotiated between the 2 parties and is paid for each service performed; and

(d) The party requesting services furnishes neither equipment nor the place of employment to the professional investigator. [2011, c. 691, Pt. A, §27 (RPR).]

G. Notwithstanding any other provisions of this section, "employment" shall include service with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act is required to be covered under this chapter. [1971, c. 538, §13 (AMD).]

[ 2011, c. 643, §6 (AMD); 2011, c. 643, §14 (AFF); 2011, c. 691, Pt. A, §§26, 27 (AMD) .]

12. Employment office. "Employment office" means a free public employment office, or branch thereof, operated by this State or the United States or maintained as a part of a state-controlled system of public employment offices.

13. Employment Security Administration Fund. "Employment Security Administration Fund" means the Employment Security Administration Fund from which administrative expenses under this chapter shall be paid.

14. Fund. "Fund" means the Unemployment Compensation Fund to which all contributions and payments in lieu of contributions required and from which all benefits provided under this chapter shall be paid.

[ 1973, c. 555, §9 (AMD) .]

15. Insured work. "Insured work" means employment by employers.

16. State and United States.

A. "State" includes the states of the United States, the District of Columbia, the Commonwealth of Puerto Rico and the Virgin Islands. [1977, c. 570, §17 (RPR).]

B. The term "United States" when used in a geographical sense includes the States, the District of Columbia, the Commonwealth of Puerto Rico and the Virgin Islands. [1977, c. 570, §17 (RPR).]

C. [1979, c. 515, §4 (RP).]

[ 1979, c. 515, §4 (AMD) .]

17. Unemployment, total and partial. "Unemployment, total and partial," means:

A. An individual, including corporate officers, is considered "totally unemployed" in any week with respect to which wages are not payable to the individual and during which the individual does not perform services, except that remuneration payable or received as holiday pay is not considered wages for the purpose of this subsection and except that any amounts received from the Federal Government by members of the National Guard and organized reserve, including base pay and allowances, or any amounts received as a volunteer firefighter or a volunteer emergency medical services person, are not considered wages for the purpose of this subsection. [1991, c. 193, §2 (AMD).]

B. An individual, including corporate officers, is considered "partially unemployed" in any week of less than full-time work if the individual's wages payable from any source for such week are not $5 or more in excess of the weekly benefit amount the individual would be entitled to receive if totally unemployed and eligible, except that remuneration payable or received as holiday pay is not considered wages for the purpose of this subsection and except that any amounts received from the Federal Government by members of the National Guard and organized reserve, including base pay and allowances, or any amounts received as a volunteer firefighter, a volunteer emergency medical services person or as an elected member of the Legislature, are not considered wages for the purpose of this subsection. [1991, c. 548, Pt. D, §2 (AMD).]

C. An individual's week of unemployment shall be deemed to commence only after his registration at an employment office, except as the commission may by regulation otherwise prescribe. [1979, c. 515, §5 (AMD).]

[ 1991, c. 193, §2 (AMD); 1991, c. 548, Pt. D, §2 (AMD) .]

18. Unpaid wages. "Unpaid wages" means wages earned by an employee for employment from employers which remain unpaid because the assets of the employer for whom such employment was rendered are in the custody or control of an assignee for the benefit of creditors, receiver, trustee or any other fiduciary appointed by or under the control of a court of competent jurisdiction and shall, for all the purposes of this chapter, be deemed to be and shall be treated as though such wages had been paid to such employee during the calendar quarter within which such wages were earned.

[ 1973, c. 555, §11 (AMD) .]

19. Wages. "Wages" means all remuneration for personal services, including commissions, bonuses, severance or terminal pay, gratuities and the cash value of all remuneration in any medium other than cash. The reasonable cash value of remuneration in any medium other than cash shall be estimated and determined in accordance with regulations prescribed by the commission, except that:

A. For purposes of section 1221, the term "wages" does not include remuneration that exceeds the first $7,000 through December 31, 1999, and on and after January 1, 2000, the first $12,000 that is paid in a calendar year to an individual by an employer or the employer's predecessor for employment during any calendar year, unless that remuneration is subject to a tax under a federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund. The wages of an individual for employment with an employer are subject to this exception whether earned in this State or any other state when the employer-employee relationship is between the same legal entities; [1999, c. 464, §1 (AMD).]

B. For purposes of section 1191, subsection 2, section 1192, subsection 5 and section 1221, the term "wages" shall not include:

(1) The amount of any payment, including any amount paid by an employer for insurance or annuities, or into a fund, to provide for any such payment, made to, or on behalf of, an employee or any of his dependents under a plan or system established by an employer which makes provision for his employees generally, or for his employees generally and their dependents, or for a class or classes of his employees, or for a class or classes of his employees and their dependents, on account of:

(a) Sickness or accident disability, but, in the case of payments made to an employee or any of his dependents, this subparagraph shall exclude from the term "wages" only payments which are received under a workers' compensation law;

(b) Medical or hospitalization expenses in connection with sickness or accident disability; or

(c) Death;

(1-A) Any payment on account of sickness or accident disability, or medical or hospitalization expenses in connection with sickness or accident disability, made by an employer or a 3rd party to, or on behalf of, an employee after the expiration of 6 calendar months following the last calendar month in which the employee worked for that employer;

(2) The payment by an employing unit, without deduction from the remuneration of the employee, of the tax imposed upon an employee under section 3101 of the Federal Insurance Contributions Act, as amended, with respect to service performed after July 26, 1940, with respect to remuneration paid to an employee for domestic service in a private home of the employer or for agricultural labor; or

(3) The amount of any payment, other than vacation or sick pay, to an individual after the month in which he attains the age of 62, if he did not perform services for the employing unit in the period for which such payment is made and is not expected to perform service in the future for the payment; [1997, c. 293, §3 (AMD).]

C. With respect to weeks of unemployment beginning on or after January 1, 1978, wages for insured work includes wages paid for previously uncovered services. For the purposes of this paragraph, the term "previously uncovered services" means services:

(1) That were not employment as defined in subsection 11, and were not services covered pursuant to section 1222, at any time during the one-year period ending December 31, 1975; and

(2) That:

(a) Are agricultural labor, as defined in subsection 11, paragraph A-2 or domestic service as defined in subsection 11, paragraph A-3; or

(b) Are services performed by an employee of this State or a political subdivision thereof, or any of their instrumentalities as provided in subsection 11, paragraph A-1, subparagraph (1), or by an employee of a nonprofit educational institution that is not an institution of higher education, as provided in subsection 11, paragraph F, subparagraph (17), division (i);

except to the extent that assistance under Title II of the Emergency Jobs and Unemployment Assistance Act of 1974 was paid on the basis of such services; [2011, c. 691, Pt. A, §28 (AMD).]

D. Nothing in this subsection may be construed to include as wages any payment which is not included as wages under the Federal Unemployment Tax Act, 26 United States Code, Section 3306(b)(5) and (r), as amended, as of January 1, 1985; and [1987, c. 338, §2 (AMD).]

E. Nothing in this subsection may be construed to exclude from wages any remuneration which is:

(1) Taxable under any federal law that imposes a tax against which credit may be taken for contributions required to be paid into a state unemployment fund; or

(2) Required to be covered under this chapter as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act. [1987, c. 338, §3 (NEW).]

[ 2011, c. 691, Pt. A, §28 (AMD) .]

20. Week. "Week" means such period or periods of 7 calendar days as the commission may by regulation prescribe. The commission may, by regulation, prescribe that a week shall be deemed to be "in," "within" or "during" a benefit year which includes any part of such week.

21. Weekly benefit amount. "Weekly benefit amount" means the amount of benefits an individual would be entitled to receive for one week of total unemployment.

22. Regular employment. "Regular employment" means work at the individual's customary trade, occupation, profession or business as opposed to temporary or odd job employment outside of such customary trade, occupation, profession or business.

23. Misconduct. "Misconduct" means a culpable breach of the employee's duties or obligations to the employer or a pattern of irresponsible behavior, which in either case manifests a disregard for a material interest of the employer. This definition relates only to an employee's entitlement to benefits and does not preclude an employer from discharging an employee for actions that are not included in this definition of misconduct. A finding that an employee has not engaged in misconduct for purposes of this chapter may not be used as evidence that the employer lacked justification for discharge.

A. The following acts or omissions are presumed to manifest a disregard for a material interest of the employer. If a culpable breach or a pattern of irresponsible behavior is shown, these actions or omissions constitute "misconduct" as defined in this subsection. This does not preclude other acts or omissions from being considered to manifest a disregard for a material interest of the employer. The acts or omissions included in the presumption are the following:

(1) Refusal, knowing failure or recurring neglect to perform reasonable and proper duties assigned by the employer;

(2) Unreasonable violation of rules that are reasonably imposed and communicated and equitably enforced;

(3) Unreasonable violation of rules that should be inferred to exist from common knowledge or from the nature of the employment;

(4) Failure to exercise due care for punctuality or attendance after warnings;

(5) Providing false information on material issues relating to the employee's eligibility to do the work or false information or dishonesty that may substantially jeopardize a material interest of the employer;

(6) Intoxication while on duty or when reporting to work or unauthorized use of alcohol while on duty;

(7) Using illegal drugs or being under the influence of such drugs while on duty or when reporting to work;

(8) Unauthorized sleeping while on duty;

(9) Insubordination or refusal without good cause to follow reasonable and proper instructions from the employer;

(10) Abusive or assaultive behavior while on duty, except as necessary for self-defense;

(11) Destruction or theft of things valuable to the employer or another employee;

(12) Substantially endangering the safety of the employee, coworkers, customers or members of the public while on duty;

(13) Conviction of a crime in connection with the employment or a crime that reflects adversely on the employee's qualifications to perform the work; or

(14) Absence for more than 2 work days due to incarceration for conviction of a crime. [1999, c. 464, §2 (NEW).]

B. "Misconduct" may not be found solely on:

(1) An isolated error in judgment or a failure to perform satisfactorily when the employee has made a good faith effort to perform the duties assigned;

(2) Absenteeism caused by illness of the employee or an immediate family member if the employee made reasonable efforts to give notice of the absence and to comply with the employer's notification rules and policies; or

(3) Actions taken by the employee that were necessary to protect the employee or an immediate family member from domestic violence if the employee made all reasonable efforts to preserve the employment. [1999, c. 464, §2 (NEW).]

[ 1999, c. 464, §2 (RPR) .]

24. Insured worker. An "insured worker" is an individual who has been paid wages of at least $250 for insured work in each of 2 different quarters in that individual's base period and has been paid total wages of at least $900 in the base period for insured work. For each individual establishing a benefit year on or after January 1, 1980, an "insured worker" is an individual who has been paid wages equal to or exceeding 2 times the annual average weekly wage for insured work in each of 2 different quarters in that individual's base period and has been paid total wages equal to or exceeding 6 times the annual average weekly wage in the base period for insured work. The annual average weekly wage amount to be used for purposes of this subsection must be that which is applicable at the time the individual files a request for determination of insured status.

[ 2015, c. 329, Pt. A, §15 (AMD) .]

25. Institution of higher education. "Institution of higher education" means an educational institution which:

A. Admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate; [1971, c. 538, §16 (NEW).]

B. Is legally authorized to provide a program of education beyond high school; [1971, c. 538, §16 (NEW).]

C. Provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward such a degree, or offers a program of training to prepare students for gainful employment in a recognized occupation; [1971, c. 538, §16 (NEW).]

D. Is a public or other nonprofit institution; and [1971, c. 538, §16 (NEW).]

E. Notwithstanding any of the foregoing provisions of this subsection, all colleges and universities in this State are institutions of higher education for purposes of this subsection. [1971, c. 538, §16 (NEW).]

[ 1971, c. 538, §16 (NEW) .]

26. Hospital. "Hospital" means an institution which has been licensed, certified or approved by the Department of Health and Human Services as a hospital.

[ 1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

27. Domestic service. "Domestic service" includes all service for a person in the operation and maintenance of a private household, local college club or local chapter of a college fraternity or sorority as distinguished from service as an employee in the pursuit of an employer's trade, occupation, profession, enterprise or vocation.

[ 1977, c. 570, §20 (NEW) .]

28. Governmental entity. "Governmental entity" means the State of Maine, its instrumentalities, political subdivisions and school administrative units as represented by their elected or appointed governing bodies and includes, without limitation, city and town councils, boards of selectmen, boards of county commissioners, municipally owned and operated hospitals and administrative entities formed under Title 30-A, chapter 115. In the case of school administrative units, governing bodies include, without limitation, municipal school committees, school administrative district directors and community school district school committees. In the case of special purpose districts, governing bodies include, without limitation, boards of directors or trustees.

[ 2011, c. 678, Pt. C, §8 (AMD) .]

29. Educational institution. "Educational institution" means any school, including nursery schools and schools of higher education, which is licensed by the State and which provides an organized course of study designed to transfer knowledge, skills, attitudes or abilities under the guidance of a teacher.

[ 1979, c. 250, (NEW) .]

30. Full-time student. "Full-time student" for purposes of subsection 11, paragraph F, subparagraph (36), means an individual who:

A. Is enrolled as a full-time student at an educational institution; or [1987, c. 17, §2 (NEW).]

B. Is between academic years or terms if:

(1) The individual was enrolled as a full-time student at an educational institution for the immediately preceding academic year or term; and

(2) There is a reasonable assurance that the individual will be so enrolled for the immediately succeeding academic year or term after the period described in subparagraph (1). [1987, c. 17, §2 (NEW).]

[ 1987, c. 17, §2 (NEW) .]

SECTION HISTORY

1965, c. 217, §1 (AMD). 1965, c. 381, §§1-6 (AMD). 1965, c. 457, §1 (AMD). 1967, c. 294, (AMD). 1969, c. 433, §66 (AMD). 1971, c. 538, §§1-17 (AMD). 1971, c. 586, (AMD). 1971, c. 598, §53 (AMD). 1973, c. 379, (AMD). 1973, c. 471, (AMD). 1973, c. 555, §§3-11 (AMD). 1973, c. 788, §121 (AMD). 1975, c. 57, (AMD). 1975, c. 116, §1 (AMD). 1975, c. 201, §§1,2 (AMD). 1975, c. 217, (AMD). 1975, c. 293, §4 (AMD). 1975, c. 407, §1 (AMD). 1975, c. 462, §1 (AMD). 1975, c. 691, §1 (AMD). 1975, c. 710, §1 (AMD). 1975, c. 770, §§119,120 (AMD). 1977, c. 483, (AMD). 1977, c. 570, §§1-20 (AMD). 1977, c. 585, §1 (AMD). 1977, c. 675, §2 (AMD). 1979, c. 94, (AMD). 1979, c. 127, §159 (AMD). 1979, c. 146, (AMD). 1979, c. 165, §1 (AMD). 1979, c. 250, (AMD). 1979, c. 306, (AMD). 1979, c. 515, §§1A-5A (AMD). 1979, c. 541, §§A175-A180 (AMD). 1979, c. 579, §§3,4,43,44 (AMD). 1979, c. 651, §§4,5,44,45, 47 (AMD). 1981, c. 168, §10 (AMD). 1981, c. 325, (AMD). 1981, c. 633, (AMD). 1981, c. 635, (AMD). 1983, c. 13, §§1,2 (AMD). 1983, c. 351, §3 (AMD). 1985, c. 74, (AMD). 1985, c. 302, (AMD). 1985, c. 348, §§1,2 (AMD). 1985, c. 591, §§1-3 (AMD). 1985, c. 814, §J1 (AMD). 1987, c. 17, §§1,2 (AMD). 1987, c. 338, §§1-3 (AMD). 1987, c. 402, §A157 (AMD). 1987, c. 570, §1 (AMD). 1987, c. 737, §§C71,C106 (AMD). 1987, c. 769, §A106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). RR 1991, c. 1, §35 (COR). 1991, c. 173, (AMD). 1991, c. 193, §§1,2 (AMD). 1991, c. 468, §2 (AMD). 1991, c. 548, §D2 (AMD). 1991, c. 560, §1 (AMD). 1991, c. 706, (AMD). 1991, c. 870, §1 (AMD). 1993, c. 22, §1 (AMD). RR 1995, c. 2, §62 (COR). 1995, c. 9, §1 (AMD). 1995, c. 204, §§1,2 (AMD). 1995, c. 560, §G10 (AMD). 1995, c. 587, §§1,2 (AMD). 1995, c. 612, §§1,2 (AMD). RR 1997, c. 1, §§23,24 (COR). 1997, c. 293, §§1-3 (AMD). 1997, c. 349, §§1,2 (AMD). 1997, c. 431, §§1,2 (AMD). 1997, c. 683, §A14 (AMD). 1999, c. 389, §§1-3 (AMD). 1999, c. 389, §4 (AFF). 1999, c. 464, §§1,2 (AMD). 1999, c. 555, §1 (AMD). RR 2001, c. 1, §40 (COR). 2001, c. 274, §§1,2 (AMD). 2003, c. 414, §B38 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 35, §1 (AMD). 2005, c. 119, §2 (AMD). 2007, c. 230, §1 (AMD). 2009, c. 211, Pt. B, §24 (AMD). 2009, c. 271, §1 (AMD). 2009, c. 637, §12 (AMD). 2011, c. 66, §1 (AMD). 2011, c. 70, §1 (AMD). 2011, c. 292, §1 (AMD). 2011, c. 643, §6 (AMD). 2011, c. 643, §14 (AFF). 2011, c. 678, Pt. C, §8 (AMD). 2011, c. 691, Pt. A, §§26-28 (AMD). 2015, c. 329, Pt. A, §15 (AMD).



26 §1044. Protection of rights and benefits

1. Waiver of rights void; penalty. Any agreement by an individual to waive, release or commute his rights to benefits or any other rights under this chapter shall be void. Any agreement by an individual in the employ of any person or concern to pay all or any portion of an employer's contributions, required under this chapter from such employer, shall be void. No employer shall directly or indirectly make or require or accept any deduction from wages to finance the employer's contributions required from him, or require or accept any waiver of any right hereunder by any individual in his employ.

Any employer or officer or agent of an employer who violates any provision of this subsection shall, for each offense, be guilty of a Class E crime.

[ 1979, c. 515, §6 (AMD) .]

2. Limitation of fees; penalty. No individual claiming benefits shall be charged fees of any kind in any proceeding under this chapter by the commission or its representatives or by any court or any officer thereof unless otherwise provided by Title 5, section 8001 et seq. Any individual claiming benefits in any proceeding before the commission or a court may be represented by counsel or other duly authorized agent; but no such counsel or agents shall either charge or receive for such services more than an amount approved by the commission.

In the event a claimant has retained counsel for the purpose of prosecuting an appeal from a decision of the commission, and the final decision of such court results in a reversal, in whole or in part, of the decision appealed from, the fees for such service shall be paid by the commissioner from his administrative fund.

Any person who violates any provision of this subsection shall be guilty of a Class E crime.

[ 1979, c. 651, §6 (AMD) .]

3. No assignment of benefits; exemptions. Any assignment, pledge or encumbrance of any right to benefits which are or may become due or payable under this chapter shall be void. Such rights to benefits shall be exempt from levy, execution, attachment or any other remedy whatsoever provided for the collection of debt. Benefits received by any individual, so long as they are not mingled with other funds of the recipient, shall be exempt from any remedy whatsoever for the collection of all debts except debts incurred for necessaries furnished to such individual or his spouse or dependents during the time when such individual was unemployed. No waiver of any exemption provided for in this subsection shall be valid.

SECTION HISTORY

1965, c. 294, (AMD). 1977, c. 694, §467 (AMD). 1979, c. 515, §§6-8 (AMD). 1979, c. 579, §5 (AMD). 1979, c. 651, §§6,47 (AMD).



26 §1045. Representation in court

1. Civil actions. In any civil action to enforce this chapter the bureau and the State may be represented by any qualified attorney who is employed by the bureau and designated by it for this purpose or at the commissioner's request by the Attorney General.

[ 1983, c. 351, §4 (AMD) .]

2. Criminal actions. All criminal actions for violation of any provision of this chapter, or of any regulations issued pursuant thereto, shall be prosecuted by the Attorney General or district attorney.

[ 1981, c. 470, Pt. A, §143 (AMD) .]

SECTION HISTORY

1981, c. 470, §A143 (AMD). 1983, c. 351, §4 (AMD).



26 §1046. Nonliability

Benefits shall be deemed to be due and payable under this chapter only to the extent provided in this chapter and to the extent that moneys are available therefor to the credit of the Unemployment Compensation Fund, and neither the State, the bureau nor the commission shall be liable for any amount in excess of such sums. [1979, c. 651, §§ 7, 47 (AMD).]

SECTION HISTORY

1979, c. 579, §6 (AMD). 1979, c. 651, §§7,47 (AMD).



26 §1047. Information privileged

All information transmitted to the bureau, the commission or its duly authorized representatives pursuant to this chapter is absolutely privileged and may not be made the subject matter or basis in any action of slander or libel in any court in this State. The privileged nature of any such information may not limit or affect the use of that information in any prosecution or action to enforce Title 39-A, section 324. [1991, c. 885, Pt. E, §36 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

SECTION HISTORY

1979, c. 579, §7 (AMD). 1979, c. 651, §§8,47 (AMD). 1987, c. 77, §1 (AMD). 1991, c. 885, §E36 (AMD). 1991, c. 885, §E47 (AFF).



26 §1048. Separability of provisions

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the remainder of this chapter and the application of such provision to other persons or circumstances shall not be affected thereby.



26 §1048-A. Disclosure of wage and unemployment compensation information to National Directory of New Hires

Notwithstanding any other provision of law, the commissioner shall provide quarterly data, contained in the department's records of wages and unemployment compensation benefits paid to individuals who are reported to the Department of Health and Human Services pursuant to Title 19-A, section 2154, to the Department of Health and Human Services for transmission to the federal Secretary of Health and Human Services as required by Section 313(g)(2) of the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Public Law 104-193, 110 Stat. 2105. The cost of complying with the requirements of this section must be paid for by the federal Department of Health and Human Services to the maximum extent permitted by law, with any remaining cost paid for by the Department of Health and Human Services. [1997, c. 537, §58 (NEW); 1997, c. 537, §62 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1997, c. 537, §58 (NEW). 1997, c. 537, §62 (AFF). 2003, c. 689, §B6 (REV).



26 §1049. Saving clause

All the rights, privileges or immunities conferred by this chapter or by acts done pursuant thereto shall exist subject to the power of the Legislature to amend or repeal this chapter at any time.



26 §1050. Constitutionality

If at any time the provisions of this chapter requiring the payment of contributions and benefits have been held invalid under the Constitution of this State by the Supreme Judicial Court of this State or under the United States Constitution by the Supreme Court of the United States in such manner that any person or concern required to pay contributions under this chapter might secure a similar decision, or that the tax imposed by Title IX of the Social Security Act, as amended, or any other federal tax against which contributions under this chapter may be credited has been amended or repealed by Congress or has been held unconstitutional by the Supreme Court of the United States, with the result that no portion of the contributions required by this chapter may be credited against such federal tax, the Governor shall forthwith publicly so proclaim and upon the date of such proclamation the provisions of this chapter requiring the payment of contributions and benefits shall be suspended. The commissioner shall thereupon requisition from the Unemployment Trust Fund all moneys therein standing to his credit and shall direct the Treasurer of State to deposit such moneys, together with any other moneys in the fund, as a special fund in any banks or public depositories in this State in which general funds of the State may be deposited, and to hold such moneys for such disposition as the Legislature shall prescribe. The commissioner shall thereupon refund, as the Legislature shall prescribe, without interest and in accordance with regulations prescribed by the commission, to each person or concern by whom contributions have been paid, their pro rata share of the total contributions paid under this chapter. Any interest or earnings of the fund shall be available to the commissioner to pay for the costs of making such refunds. When the commissioner shall have executed the duties prescribed and performed such other acts as are incidental to the termination of his duties under this chapter, the Governor shall by proclamation declare that this chapter shall cease to be operative. [1979, c. 651, §9 (AMD).]

SECTION HISTORY

1979, c. 579, §8 (AMD). 1979, c. 651, §§9,47 (AMD).



26 §1051. Penalties

1. False statement or representation. A person is guilty of unemployment fraud if that person makes a false statement or representation knowing it to be false or knowingly fails to disclose a material fact:

A. To obtain or increase any benefit or other payment under this chapter or under an employment security law of any other state or of the Federal Government; [1979, c. 515, §9 (NEW).]

B. To prevent or reduce the payment of unemployment benefits to any individual; [1979, c. 515, §9 (NEW).]

C. To avoid becoming or remaining an employer under this chapter; or [1983, c. 118, (AMD).]

D. To avoid or reduce any contribution or other payment required from an employing unit under this chapter. [1979, c. 515, §9 (NEW).]

Each false statement or representation or failure to disclose a material fact constitutes a separate offense. Unemployment fraud is theft by deception under Title 17-A, section 354.

[ 2011, c. 645, §1 (AMD) .]

2. Separate offense. Any person who willfully fails or refuses to make any contributions or other payments, to furnish any reports required by this chapter or to produce or permit the inspection or copying of records as required is guilty of a Class D crime. Each failure or refusal shall constitute a separate offense. For purposes of this paragraph, "person" means an individual, corporation or partnership or an officer or employee of any corporation, including a dissolved corporation, or a member or employee of any partnership who was, at the time of the violation, under a duty to comply with this paragraph.

[ 1985, c. 348, §3 (AMD) .]

3. Class E crime. Any person who willfully violates any provision of this chapter or any regulation thereunder, the violation of which is made unlawful or the observance of which is required under the terms of this chapter, and for which a penalty is neither prescribed herein nor provided by any other applicable statute, is guilty of a Class E crime.

[ 1983, c. 118, (AMD) .]

4. Nondisclosure or misrepresentation to receive benefits. Any person who, by reason of the nondisclosure or misrepresentation by him or by another, of a material fact, and such nondisclosure or misrepresentation was known to him or ought to have been known by him to be fraudulent, has received any sum as benefits under this chapter while any conditions for the receipt of benefits imposed by this chapter were not fulfilled in his case, or while he was disqualified from receiving benefits, shall either be liable to have such sum deducted from any future benefits payable to him under this chapter or shall be liable to repay to the bureau for the Unemployment Compensation Fund, a sum equal to the amount so received by him, and such sum shall be collectible in the manner provided in subsection 6.

[ 1979, c. 651, §44 (AMD) .]

5. Refusal to repay erroneous payments; waiver of repayment. If, after due notice, any person refuses to repay amounts erroneously paid to that person as unemployment benefits, the amounts due from that person are collectible in the manner provided in subsection 6 or in the discretion of the commission the amount erroneously paid to such person may be deducted from any future benefits payable to that person under this chapter; provided that there is no recovery of payments from any person who, in the judgment of at least 2 commission members, is without fault and where, in the judgment of the commission, such recovery would defeat the purpose of benefits otherwise authorized or would be against equity and good conscience. No recovery may be attempted until the determination of an erroneous payment is final as to law and fact and the individual has been notified of the opportunity for a waiver under this subsection.

[ 1997, c. 293, §4 (AMD) .]

6. Collection of erroneous payments or payments received by nondisclosure or misrepresentation. Any amounts of benefit payments owed to the commissioner by any individual may be collected by any of the following methods.

A. The amount due may be collected by civil action in the name of the commissioner. [1983, c. 351, §5 (AMD).]

B. If any amount of benefit payments owed to the commissioner is not paid when the decision establishing or a decision upholding the establishment of the debt has become final as to law and fact under section 1194, and if the amount of benefit payments due was set forth on a notice duly mailed to the individual following the finality of the last decision, the amount due may be collected by warrant as follows.

(1) The commissioner may file in the office of the clerk of the Superior Court of Kennebec County a certificate addressed to the clerk specifying the amount of benefit payments required to be paid and the weeks involved, the name and address of the liable person as it appears on the records of the bureau, the facts whereby the amount has become final as to law and fact and requesting that a warrant be issued against the person for the amount required to be paid, and with costs, but without interest.

(2) When the certificate is filed, the clerk of the Superior Court shall issue a warrant in favor of the bureau against the person for the amount required to be paid and with costs. The clerk shall file the certificate in a separate docket entitled "Special Warrants for Unemployment Compensation Benefit Payments." These records are not to become a part of the extended record of the court.

(3) The warrant shall have the force and effect of an execution issued upon a judgment in a civil action, may be substantially the same as the form in section 1230, subsection 4, paragraph A, and shall specify the amount of benefit payments required to be paid and the weeks involved.

(4) Warrants shall be returnable within one year, and new warrants may be issued on any such certificate within 4 years from the return day of the last preceding warrant for sums remaining unsatisfied. [1979, c. 651, §§11, 12 (AMD).]

C. If the amount of benefit payments owed to the commissioner, as a result of nondisclosure or misrepresentation, when the decision establishing or a decision upholding the establishment of the debt has become final as to law and fact under section 1194 is over $100, and if the amount of benefit payments due was set forth on a notice duly mailed to the individual following the finality of the last decision and the individual has failed to make payments for 90 days, the amount due may be collected by an order to withhold and deliver as follows.

(1) The commissioner may serve on any person an order to withhold and deliver wages that are due or belong to the individual. Any person served with an order to withhold and deliver shall answer the order within 20 days of receipt of the order.

(2) Before implementation of the order to withhold, the individual must be served with a notice of intention to withhold weekly earnings.

(3) If the individual requests review by the commission of a notice of debt accrued or seeks relief in a court of proper jurisdiction, and if the Department of Labor receives the request or service of pleadings within 21 days after service of the notice of debt, it shall stay the collection action. The Department of Labor shall accept ordinary mail service of copies of all pleadings, which must be addressed to the Department of Labor representative whose name appears on the face of the notice of debt. Service upon the Department of Labor must be in addition to any other service required under the Maine Rules of Civil Procedure.

(4) Upon receipt of an order to withhold issued by the Department of Labor, the employer or other payor shall immediately begin withholding from the income of the responsible individual 10% of gross wages, except that the amount withheld may not exceed an amount by which the individual's disposable earnings are reduced to a weekly equivalent of 40 times the federal hourly minimum wage prescribed by 29 United States Code, Section 206(a)(1). Sums withheld must be remitted to the Department of Labor within 10 days of the date the individual is paid. Any person who honors an order to withhold issued under this section is discharged from any liability or obligation to the individual for the amount of the wages withheld.

(5) The withholding may be terminated with regard to a current obligation only upon notification by the commissioner.

(6) An employer may not discharge an employee because a lien or order to withhold and deliver has been served against the employee's earnings. An aggrieved employee may maintain a civil action against that employee's employer for violation of this subparagraph. [1997, c. 434, §1 (NEW).]

[ 1997, c. 434, §1 (AMD) .]

7. Limitation on recovery. Deduction from benefits that may be or may become payable to an individual as provided for in subsection 5 is limited to not more than 10% of the first $100 and 50% of any amount above $100 of any weekly benefit payment otherwise due the claimant.

[ 1999, c. 464, §3 (AMD) .]

8. Setoff of debts against lottery winnings. Lottery winnings may be offset for benefit payments owed to the commissioner in accordance with this subsection.

A. The commissioner shall periodically notify the Department of Administrative and Financial Services, Bureau of Alcoholic Beverages and Lottery Operations, referred to in this paragraph as the "bureau," of all persons who owe the Department of Labor an unemployment compensation debt that has been liquidated by judicial or administrative action. Before paying any state lottery winnings that must be paid directly by the bureau, the bureau shall determine whether the lottery winner is on the list of persons who owe to the State an unemployment compensation debt that has been liquidated by judicial or administrative action. If the winner is on a list of persons who owe unemployment compensation debts, the bureau shall suspend payment of winnings and notify the winner of its intention to offset the winner's unemployment compensation debt against the winnings. The bureau shall notify the winner of the winner's right to appeal to the Commissioner of Labor pursuant to Title 5, chapter 375. The winner must appeal in writing within 15 days of receipt of that notice. The hearing is limited to the questions of whether the debt is liquidated and whether postliquidation events have affected the winner's liability. The decision of the Department of Labor as to the existence of a liquidated debt constitutes final agency action. If, within 90 days of the notice of intended setoff to the winner, the Department of Labor certifies to the bureau that the winner did not make a timely request for hearing or that a hearing was held and the debt was upheld, the bureau shall offset the liquidated debt against the winnings due to the winner. Any remaining winnings are paid to the winner. If the bureau does not hear from the Department of Labor within 90 days of the notice of intended setoff to the winner, the bureau shall release all winnings to the winner. [1997, c. 434, §2 (NEW).]

B. The commissioner shall periodically notify the Tri-state Lotto Commission of all persons who owe the Department of Labor an unemployment compensation debt that has been liquidated by judicial or administrative action. [1997, c. 434, §2 (NEW).]

[ 1997, c. 434, §2 (NEW) .]

9. Interest on overpayments. Benefit payments owed to the commissioner bear interest at the rate of 1.0% per month or per fraction of a month. Except as provided in this subsection, interest accrues on any balance that remains unpaid one year after the first of the month following the date the determination establishing the benefit overpayment becomes final until payment plus accrued interest is received by the bureau. If the benefit overpayment was established in a determination rendered under section 1193, subsection 6, interest accrues from the first of the month following the date the determination establishing the benefit overpayment becomes final until payment plus accrued interest is received by the bureau.

[ 1999, c. 464, §4 (NEW) .]

10. Application of benefit repayments. Amounts received through any means to repay benefit payments owed to the commissioner must be applied first to any outstanding penalties, 2nd to any outstanding interest and 3rd to any benefit payments owed to the commissioner.

[ 1999, c. 464, §4 (NEW) .]

SECTION HISTORY

1971, c. 419, (AMD). 1975, c. 462, §2 (AMD). 1975, c. 710, §3 (AMD). 1977, c. 460, §§1-3 (AMD). 1979, c. 515, §9 (AMD). 1979, c. 579, §§9-11,43 (AMD). 1979, c. 651, §§10-12,44, 47 (AMD). 1981, c. 284, (AMD). 1981, c. 327, (AMD). 1983, c. 118, (AMD). 1983, c. 305, §1 (AMD). 1983, c. 351, §5 (AMD). 1985, c. 348, §3 (AMD). 1997, c. 293, §4 (AMD). 1997, c. 434, §§1,2 (AMD). 1999, c. 464, §§3,4 (AMD). 2011, c. 645, §1 (AMD).






Subchapter 2: ADMINISTRATION

26 §1081. Administrative organization

1. Commission. The Maine Unemployment Insurance Commission shall consist of 3 members, one of whom shall be a representative of labor, one of whom shall be a representative of employers and one of whom shall be a representative of the general public who shall be impartial and an attorney admitted to the practice of law in the State and shall be the chairman of the commission. Except as provided in this subsection, the 3 members and their successors shall be appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over labor and to confirmation by the Senate, to hold office for a term of 6 years or until a successor has been duly appointed and confirmed, except that any member appointed to fill a vacancy occurring prior to the expiration of the term for which a predecessor was appointed shall be appointed for the remainder of the term. During a term of membership on the commission, a member shall not engage in any other business, vocation or employment, nor serve as an officer or committee member of any political organization.

[ 1987, c. 641, §1 (AMD) .]

2. Salaries. The members of the commission shall receive a fixed weekly salary in accordance with Title 2, section 6, and shall be paid from the Employment Security Administration Fund.

[ 1981, c. 470, Pt. A, §144 (AMD) .]

3. Quorum. Any 2 members of the commission shall constitute a quorum. Whenever the commission hears any case under this chapter and Title 36, chapter 831, the chairman shall act alone in the absence or disqualification of any other member, provided that in the event of illness or extended absence on the part of the chairman or in the event of a vacancy in that position, the remaining members may act on appeals, conduct hearings, and render decisions, provided both members agree. Except as otherwise provided, no vacancy may impair the right of the remaining members to exercise all of the powers of the commission. Any action, decision, order, rule or recommendation which is required by law to be made by the Maine Unemployment Insurance Commission shall not be made until the commission has held a meeting in the regular course of its business for which all members have been provided with reasonable notice of the meeting and its agenda.

[ 1987, c. 641, §2 (AMD) .]

SECTION HISTORY

1965, c. 328, (AMD). 1967, c. 476, §21 (AMD). 1967, c. 494, §§21-A (AMD). 1969, c. 504, §44 (AMD). 1971, c. 620, §§2-5 (AMD). 1975, c. 771, §285 (AMD). 1977, c. 675, §§3-5 (AMD). 1981, c. 286, §1 (AMD). 1981, c. 470, §A144 (AMD). 1983, c. 351, §§6,7 (AMD). 1987, c. 641, §§1,2 (AMD).



26 §1082. Powers and duties

1. Powers and duties of the commissioner. Except as otherwise provided, it is the duty of the Commissioner of Labor to administer this chapter, through an organization to be known as the Bureau of Unemployment Compensation. The commissioner may employ persons, make expenditures, require reports, make investigations and take other actions the commissioner determines necessary or suitable to that end. The commissioner is responsible and possesses the necessary authority for the operation and management of the Bureau of Unemployment Compensation. The commissioner shall determine methods of operational procedures in accordance with the provisions of this chapter. The commissioner may adopt rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, to achieve this purpose, except rules pertaining to unemployment insurance as provided in subsection 2. The commissioner may adopt rules with respect to a self-employment assistance program as provided in section 1197. The commissioner shall determine methods of operational procedures in accordance with the provisions of this chapter and by the Maine Administrative Procedure Act, Title 5, chapter 375. The commissioner shall make recommendations for amendments to this chapter that the commissioner determines proper. When the commissioner believes that a change in contribution or benefit rates is necessary to protect the solvency of the fund, the commissioner shall promptly inform the Governor and the Legislature and make recommendations with respect to the change in rates.

[ 1995, c. 560, Pt. G, §11 (AMD) .]

2. Powers and duties. In addition to other powers and duties provided in this chapter, the commission, by majority vote and with the advice of the commissioner, may adopt or rescind rules with respect to unemployment insurance in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. The commission may require reports, make investigations and undertake other activities necessary to carry out the duties of the commission. Each member of the commission is entitled to access to any information, memoranda, reports or statistical data that is in the possession of or that has been prepared by a division of the Department of Labor and that relates to the administration of this chapter.

[ 2003, c. 452, Pt. O, §3 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Publication. The Commissioner of Labor shall cause to be printed for distribution to the public the text of this chapter, the commission's regulations, the commissioner's annual reports to the Governor and any other material the commissioner or the commission considers relevant and suitable, and shall furnish the same to any person upon application.

The commissioner shall cause to be printed a comprehensive set of Department of Labor internal rules, policies, regulations, memoranda, instructions and other forms used in determining eligibility, payment of benefits and similar issues. The compilation must be indexed conveniently to facilitate its use by the public and easily accessible to the public.

The commissioner shall annually publish data on the content and usage of the fund for not less than the preceding 10 years, including financing, benefit costs, experience rating and contribution rates as applicable. Legislative changes enacted after December 31, 2010 that have an impact on the content or usage of the fund must be disclosed separately for not less than the 5 years after enactment of the change.

[ 2011, c. 212, §1 (AMD) .]

4. Personnel. Subject to other provisions of this chapter, the Commissioner of Labor is authorized to appoint and prescribe the duties and powers of, and fix the compensation of, such officers, accountants, attorneys, experts and other persons as may be necessary in the performance of his duties, subject to the Civil Service Law. The commissioner may delegate to any such person so appointed such power and authority as is reasonable and proper for the effective administration of this chapter, and may in his discretion bond any person handling moneys or signing checks under this chapter. On request of the commissioner, the Attorney General shall represent the department, the commission and the State in any court action relating to this chapter or to its administration and enforcement. Special counsel may be retained by the commissioner in accordance with Title 5, section 196, whose service and expenses shall be paid from the funds provided for the administration of this chapter. The commissioner shall not employ or pay any person who is an officer or committee member of any political party organization.

[ 1985, c. 785, Pt. B, §120 (AMD) .]

4-A. Division of Administrative Hearings. There is established within the Department of Labor the Division of Administrative Hearings to hear and decide appeals from decisions of the deputy as provided by this chapter and any other appeals as the commission or commissioner may require.

A. The division shall be under the direction of the chief administrative hearing officer appointed by the commissioner and subject to the Civil Service Law. The chief administrative hearing officer must be an attorney admitted to practice law in the State. [1987, c. 641, §3 (NEW).]

B. The chief administrative hearing officer shall administer the office, supervise and assign cases to the administrative hearing officers, and preside at hearings as necessary. [1987, c. 641, §3 (NEW).]

C. Administrative hearing officers shall preside at appeal proceedings. These administrative hearing officers shall be under the direction of the chief administrative hearing officer and hired subject to the Civil Service Law. [1987, c. 641, §3 (NEW).]

[ 1987, c. 641, §3 (NEW) .]

5. Advisory council.

[ 2001, c. 352, §13 (RP) .]

6. Employment stabilization. The Commissioner of Labor may take all appropriate steps to reduce and prevent unemployment; to encourage and assist in the adoption of practical methods of vocational training, retraining and vocational guidance; to investigate, recommend, advise and assist in the establishment and operation, by municipalities, counties, school districts and the State, of reserves for public works to be used in times of business depression and unemployment; to promote the reemployment of unemployed workers throughout the State in every other way that may be feasible; and to these ends to carry on and publish the results of investigations and research studies.

[ 2001, c. 352, §14 (AMD) .]

7. Records and reports. Each employing unit shall keep true and accurate work records, containing such information as the commissioner may prescribe. These records must be open to inspection and be subject to being copied by the commissioner or the commissioner's authorized representatives at any reasonable time and as often as may be necessary. The commissioner may require from any employing unit any sworn or unsworn reports, with respect to persons employed by it, that the commissioner considers necessary for the effective administration of this chapter. Information thus obtained or obtained from any individual pursuant to the administration of this chapter, except to the extent necessary for proper presentation of a claim, must be held confidential and may not be published or opened to public inspection, other than to public employees in the performance of their public duties or to any agent of an agency that is under contract with a state or local child-support agency, or to any agent of an agency that is under contract or subcontract with the state employment and job training agency, pursuant to safeguards established by the commissioner, in any manner revealing the individual's or employing unit's identity, but the department shall, upon request, provide to any party to an adjudicatory proceeding information from the records relating to the proceeding. Final decisions of adjudicatory proceedings are available to the public after the names and addresses of claimants and employers are deleted from the decisions. Records, with any necessary authentication of those records, required in the prosecution of any criminal action brought by another state for misrepresentation to obtain benefits under the law of this State must be made available to the agency administering the employment security law of any such state for the purpose of such prosecution.

A. A person who violates this subsection commits a Class E crime. [2003, c. 452, Pt. O, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. An agent of an agency that is under contract with a state or local child-support agency, or an agent of an agency that is under contract or subcontract with the state employment and job training agency who discloses any information that is confidential pursuant to this subsection, other than disclosure authorized by this subsection, commits a Class E crime. [2003, c. 452, Pt. O, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. O, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

8. Oaths and witnesses. In the discharge of the duties imposed by this chapter, the commissioner, the commission, the chief administrative hearing officer and any duly authorized representative of them shall have power to administer oaths and affirmations, take depositions, certify official acts and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda and other records deemed necessary as evidence in connection with a disputed claim or the administration of this chapter. Oaths and affirmations required by reason of duties performed pursuant to this chapter may be administered by any of such persons as may be designated for the purpose by the commissioner. In the discharge of the duties imposed by this chapter, the commissioner, the commission, the chief administrative hearing officer or any duly authorized representative of them, when the interests of any interested party demand, may issue commissions to take depositions to any unemployment compensation or employment security official empowered to take such depositions under this chapter or the laws of any other state, for either of the following causes:

A. When the deponent resides out of, or is absent from, the State;

B. When the deponent is bound to sea or is about to go out of the State; or

C. When the deponent is so aged, infirm or sick as to be unable to attend at the place of hearing.

Such depositions shall be taken by written interrogatories to be compiled by the commission or the Division of Administrative Hearings, and the adverse party shall be afforded an opportunity to refute such testimony before a determination is made. The deponent shall be sworn and the deposition shall be signed and sworn to by the deponent before admissible as testimony at a hearing before the Division of Administrative Hearings or the commission.

Subpoenas shall be issued pursuant to Title 5, section 9060.

[ 1987, c. 641, §4 (AMD) .]

9. Subpoenas.

[ 1977, c. 694, §471 (RP) .]

9-A. Refusal to appear. A person who without just cause fails or refuses to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda and other records, if it is in that person's power to do so, in obedience to a subpoena of the commissioner, the commission, the Division of Administrative Hearings or the duly authorized representative of any of them commits a Class E crime. This crime is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. If a person refuses to obey a subpoena duly issued by the commissioner, the commission, the Division of Administrative Hearings or the duly authorized representative of any of them, any court of this State within the jurisdiction of which the person resides or transacts business has jurisdiction to issue to that person an order requiring the person to appear and produce evidence or testimony, and any failure to obey that order may be punished by the court as contempt of court.

[ 2003, c. 452, Pt. O, §5 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

10. Protection against self-incrimination. No person may be excused from attending and testifying or from producing books, papers, correspondence, memoranda and other records before the commission, the chief administrative hearing officer or duly authorized representative of either of them, or in obedience to the subpoena of the commission, the chief administrative hearing officer or the duly authorized representative of either of them in any cause or proceeding before the commission, the chief administrative hearing officer or duly authorized representative of either of them, on the ground that the testimony or evidence, documentary or otherwise, required of that person may tend to incriminate that person or subject that person to a penalty or forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which that person is compelled, after having claimed privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

[ 1987, c. 641, §6 (AMD) .]

11. State-federal cooperation. In the administration of this chapter, the commissioner shall cooperate to the fullest extent consistent with this chapter with the Department of Labor; shall make such reports, in such form and containing such information as the Secretary of Labor may from time to time require, and shall comply with such provisions as the Secretary of Labor may from time to time find necessary to assure the correctness and verification of such reports; and shall comply with the regulations of the Secretary of Labor governing the expenditure of such sums as may be allotted and paid to this State under Title III of the Social Security Act for the purpose of assisting in the administration of this chapter. Upon request therefor, the commissioner shall furnish to any agency of the United States, charged with the administration of public works or assistance through public employment, the name, address, ordinary occupation and employment status of each recipient of benefits and such recipient's rights to further benefits under this chapter. The commissioner may make the state's records relating to the administration of this chapter available to the Railroad Retirement Board and may furnish the Railroad Retirement Board, at the expense of such board, such copies thereof as the Railroad Retirement Board deems necessary for its purposes. The commissioner may afford reasonable cooperation with every agency of the United States charged with the administration of any unemployment insurance law or employment security law.

[ 1977, c. 675, §10 (AMD) .]

12. Reciprocal benefit arrangements. The commissioner shall participate in any arrangements with the appropriate agencies of other states or the Federal Government for the payment of benefits on the basis of combining an individual's wages and employment covered under this chapter and his wages and employment covered under the unemployment compensation or employment security laws of other states which are approved by the United States Secretary of Labor in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in such situations and which include provisions for applying the base period of a single state law to a claim involving the combining of an individual's wages and employment covered under 2 or more state unemployment compensation laws, and avoiding the duplicate use of wages and employment by reason of such combining. The commissioner shall reimburse such state or federal agency for such benefits as may be paid by that agency upon the basis of wages received in employment subject to this chapter or shall receive from such state or federal agency such amounts as may be paid from the fund upon the basis of wages received in employment subject to the laws of such state or of the Federal Government.

The commissioner is authorized to enter into reciprocal agreements with the appropriate agencies of other states or the Federal Government adjusting the collection and payment of contributions by employers with respect to services of individuals not performed wholly within the jurisdiction of this State whereby such services may be agreed upon to be considered for all purposes, if the commissioner so desires, as wholly within, or wholly without, the jurisdiction of this State, notwithstanding any provisions of section 1043, subsection 11.

The commissioner is authorized to make such investigations, secure and transmit such information, make available such services and facilities and exercise such of the other powers provided herein with respect to the administration of this chapter as he deems necessary or appropriate to facilitate the administration of any unemployment compensation, employment security or public employment service law, and in like manner to accept and utilize information, services and facilities made available to this State by any agency charged with the administration of any such other unemployment compensation, employment security or public employment service law. To the extent permissible under the laws and Constitution of the United States, the commissioner is authorized to enter into or cooperate in arrangements whereby facilities and services provided under this chapter and facilities and services provided under the unemployment compensation or employment security laws of any foreign government may be utilized for the taking of claims and the payment of benefits under this chapter, or under a similar law of such government. On request of any agency which administers an employment security law of another state, and which has found in accordance with such law that a claimant is liable to repay benefits received under such law by reason of having knowingly made a false statement or misrepresentation of a material fact with respect to a claim taken in this State as an agent for such agency, the commissioner may collect from such claimant the amount of such benefits to be refunded to such agency.

In any case in which under this subsection a claimant is liable to repay any amount to the agency of another state, such amounts may be collected without interest by civil action in the name of the commissioner acting as agent for such agency.

[ 1983, c. 351, §13 (AMD) .]

13. Filing payroll reports; penalty. The commission may prescribe rules for the filing of payroll reports for the employing units in the State. Each employing unit shall submit a quarterly payroll report by electronic submission or on forms prescribed by the bureau. These quarterly reports are due in the office of the bureau, or of any duly constituted agent of the bureau, on or before the last day of the month following the close of the calendar quarter for which the reports relate. The failure on the part of any employing unit to file the payroll reports within this time frame renders the employing unit liable for a penalty of $25 or 10% of the tax due, whichever is greater.

In the case of executive, administrative and professional employees, and outside sales representatives, as defined in Part 541 of the Rules and Regulations promulgated under the Fair Labor Standards Act of 1938, as amended as of June 30, 1971, the commissioner, upon the request of an employer of those individuals, may approve an alternative method for obtaining from that employer necessary wage information relative to those employees.

[ 2015, c. 39, §1 (AMD) .]

13-A. Certificate of records of payroll reports as evidence. Notwithstanding any other provision of law or rule of evidence, for purposes of any prosecution or action to enforce Title 39-A, section 324, a certificate signed by the Director of Unemployment Compensation or a representative of the commissioner duly authorized by the commissioner stating what the payroll report records show must be received in any court in this State as prima facie evidence of any fact stated in the certificate or the records attached to the certificate.

[ 1991, c. 885, Pt. E, §37 (AMD); 1991, c. 885, Pt. E, §47 (AFF) .]

14. Determination of employer or employment; appeal.

A. The Director of Unemployment Compensation or a representative of the commissioner duly authorized by the commissioner to do so shall determine whether an employing unit is an employer and whether services performed for or in connection with the business of the employing unit constitute employment, and shall give written notice of the determination to the employing unit. Unless the employing unit, within 30 calendar days after notification was mailed to its last known address, files an appeal from that determination, the determination is final. [1995, c. 657, §2 (AMD); 1995, c. 657, §10 (AFF).]

B. After a determination has been made under paragraph A, the Director of Unemployment Compensation or a representative of the commissioner may within one year reconsider the determination in the light of additional evidence and make a redetermination and shall give written notice of the redetermination to the employing unit. Unless the employing unit, within 30 calendar days after notification was mailed to its last known address, files an appeal from that redetermination, the redetermination is final. [1995, c. 657, §2 (AMD); 1995, c. 657, §10 (AFF).]

C. Commission review. The commission may on its own motion within 15 days of mailing any determination or redetermination made under paragraph A or paragraph B either affirm, modify or set aside any such determination or redetermination on the basis of evidence previously submitted in such case or commence action to hold a hearing in accordance with the requirements of paragraph D to obtain additional evidence. The commission's decision shall be mailed to the last known address of the employing unit. [1981, c. 470, Pt. A, §145 (AMD).]

D. Appeal. Upon appeal of such determination or redetermination, the commission shall after affording the employing unit a reasonable opportunity for a fair hearing, make findings of fact and render its decision which may affirm, modify, or reverse the determination of the Director of Unemployment Compensation or its representative. Such hearings shall be conducted in accordance with Title 5, section 9051 et seq. The commission shall notify the parties to the proceeding of its findings of fact and decision, and such decision shall be subject to appeal pursuant to Title 5, section 11001 et seq. In the absence of appeal therefrom, the determination of the commission, together with the record of the proceeding under this subsection, shall be admissible in any subsequent material proceeding under this chapter, and if supported by evidence, and in the absence of fraud, shall be conclusive, except as to errors of law, upon any employing unit which was a party to the proceeding under this subsection. [1977, c. 694, §472 (AMD).]

E. [1977, c. 694, §473 (RP).]

[ 1995, c. 657, §2 (AMD); 1995, c. 657, §10 (AFF) .]

SECTION HISTORY

1965, c. 381, §7 (AMD). 1967, c. 398, §1 (AMD). 1967, c. 519, (AMD). 1971, c. 538, §§18-20 (AMD). 1971, c. 620, §§6-10 (AMD). 1975, c. 90, (AMD). 1975, c. 771, §286 (AMD). 1977, c. 460, §4 (AMD). 1977, c. 675, §§6-11 (AMD). 1977, c. 694, §§468-473 (AMD). 1977, c. 696, §§373,375 (AMD). 1979, c. 127, §§160,161 (AMD). 1979, c. 515, §§9A-11 (AMD). 1979, c. 541, §A181 (AMD). 1979, c. 579, §§13-17,44 (AMD). 1979, c. 651, §§14-18,45, 47 (AMD). 1981, c. 168, §§11-16 (AMD). 1981, c. 470, §A145 (AMD). 1983, c. 115, §1 (AMD). 1983, c. 351, §§8-14 (AMD). 1983, c. 489, §14 (AMD). 1983, c. 812, §164 (AMD). 1983, c. 816, §A21 (AMD). 1985, c. 348, §4 (AMD). 1985, c. 537, (AMD). 1985, c. 785, §B120 (AMD). 1987, c. 77, §2 (AMD). 1987, c. 338, §4 (AMD). 1987, c. 641, §§3-6 (AMD). 1989, c. 483, §A49 (AMD). 1989, c. 503, §B111 (AMD). 1989, c. 878, §A72 (AMD). 1991, c. 885, §E37 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 312, §1 (AMD). 1993, c. 710, §1 (AMD). 1995, c. 560, §G11 (AMD). 1995, c. 657, §§1,2 (AMD). 1995, c. 657, §10 (AFF). 1997, c. 687, §1 (AMD). 2001, c. 352, §§13,14 (AMD). 2003, c. 452, §§O3-5 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 212, §1 (AMD). 2015, c. 39, §1 (AMD).



26 §1083. Employment service

1. State employment service. The commissioner shall establish and maintain free public employment offices in such number and in such places as may be necessary for the proper administration of this chapter and for the purpose of performing such duties as are within the purview of the "Wagner-Peyser Act." It shall be the duty of the commissioner to cooperate with any official or agency of the United States having powers or duties under the said Act of Congress, as amended, and to do and perform all things necessary to secure to this State the benefits of the said Act of Congress, as amended, in the promotion and maintenance of a system of public employment offices. The provisions of the said Act of Congress, as amended, are accepted by this State, in conformity with section 4 of said Act, and this State will observe and comply with the requirements thereof. The Department of Labor is designated and constituted the agency of this State for the purpose of this Act. The commissioner may cooperate with or enter into agreements with the Railroad Retirement Board with respect to the establishment, maintenance and use of free employment service facilities.

[ 1981, c. 168, §17 (AMD) .]

2. Financing. All funds received by this State under the federal Wagner-Peyser Act, as amended, must be paid into an employment services fund and the funds made available to the commissioner to be expended as provided by this section and by that Act of Congress. For the purpose of establishing and maintaining free public employment offices, the commissioner is authorized to enter into agreements with the Railroad Retirement Board, or any other agency of the United States charged with the administration of an unemployment compensation law or employment security law, with any political subdivision of this State or with any private, nonprofit organization, and as a part of any such agreement the commissioner may accept funds, services or quarters as a contribution to an employment services fund.

[ 2013, c. 467, §3 (AMD) .]

3. Services to students. The commissioner shall include in each annual plan of service a program for service to students in Maine public secondary schools. Such plan shall give priority of service to all public high school students, particularly those who do not have definite post-graduation plans for employment or further education. The service may provide to such students testing where appropriate, counseling concerning their ability and the availability of jobs, and any other services of the Employment Service which will assist them to obtain and retain suitable employment or further education, including services of the Job Bank.

Nothing in this subsection shall be construed as requiring the commissioner to submit an annual plan of service which would be out of compliance with Federal statutes or regulations governing this plan, or the programs or budgets conducted thereunder.

[ 1975, c. 688, (NEW) .]

SECTION HISTORY

1975, c. 688, (AMD). 1977, c. 675, §§12,13 (AMD). 1981, c. 168, §17 (AMD). 2013, c. 467, §3 (AMD).



26 §1084. Municipal employment service

1. Authorization. The legislative body of a municipality may authorize its municipal officers or their designee to enter into an agreement, not financed by the State, with the commissioner for the purpose of providing job services or job service facilities, or both.

[ 1995, c. 560, Pt. G, §12 (AMD) .]

2. Liability of the State. Notwithstanding any other provision of law or agreement to the contrary, for the purposes of this section, the municipality shall be considered an agent of the State and the municipal officials and employees shall be considered to be acting on behalf of the State in its official capacity. The State shall indemnify, hold harmless and, with the consent of the municipality or its officials or employees, defend the municipality and its officials and employees against any claim which arises out of an act or omission occuring within the course or scope of employment for purposes of performing the duties within the purview of this section. If the defense of the municipality or its officials or employees creates a conflict of interest between the State and the municipality, official or employee, the State need not assume the defense; however, the State shall be liable for reasonable attorney's fees and court costs of the municipality, official or employee.

This subsection shall not apply if the municipality, official or employee settles the claim without the consent of the State, or if the municipality, official or employee does not notify the State within 30 days after receiving actual written notice of the claim against him or within 15 days after the service of the summons and complaint upon him and if the State is prejudiced thereby.

[ 1981, c. 648, (NEW) .]

SECTION HISTORY

1981, c. 648, (NEW). 1995, c. 560, §G12 (AMD).






Subchapter 3: EMPLOYMENT SECURITY ADMINISTRATION FUND

26 §1111. Use of fund

The special fund in the State Treasury known as the Unemployment Compensation Administration Fund, as heretofore created, shall hereafter be known as the Employment Security Administration Fund. All moneys which are deposited or paid into this fund are appropriated and made available to the commissioner. All moneys in this fund shall be expended solely for the purpose of defraying the cost of the administration of this chapter, and for no other purpose whatsoever. The fund shall consist of all moneys appropriated by this State, and all moneys received from the United States of America, or any agency thereof, including the Social Security Board, Railroad Retirement Board and the United States Employment Service, or from any other source, for such purpose. Moneys received from the Railroad Retirement Board as compensation for services or facilities supplied to said board shall be paid into this fund on the same basis as expenditures are made for such services or facilities from such fund. All moneys in this fund shall be deposited, administered and disbursed in the same manner and under the same conditions and requirements as is provided by law for other special funds in the State Treasury. Any balances in this fund shall not lapse at any time, but shall be continuously available to the commissioner for expenditure consistent with this chapter. [1979, c. 651, §§ 45, 47 (AMD).]

SECTION HISTORY

1979, c. 579, §44 (AMD). 1979, c. 651, §§45,47 (AMD).



26 §1112. Reimbursement of fund

If any moneys received in the Employment Security Administration Fund after June 30, 1941 are found by the Secretary of Labor because of any action or contingency to have been lost or been expended for purposes other than, or in amounts in excess of, those found necessary by the Secretary of Labor for the proper administration of this chapter, it is the policy of this State that such moneys shall be replaced by moneys appropriated for such purpose from the general funds of this State to the Employment Security Administration Fund for expenditure as provided in section 1111. Upon receipt of notice of such a finding by the Secretary of Labor, the commissioner shall promptly report the amount required for such replacement to the Governor, and the Governor shall at the earliest opportunity submit to the Legislature a request for the appropriation of such amount. This section shall not be construed to relieve this State of its obligation with respect to funds received prior to July 1, 1941, pursuant to Title III of the Social Security Act. [1979, c. 651, §§ 45, 47 (AMD).]

SECTION HISTORY

1979, c. 579, §44 (AMD). 1979, c. 651, §§45,47 (AMD).






Subchapter 4: UNEMPLOYMENT COMPENSATION FUND

26 §1141. Contents of fund

The Unemployment Compensation Fund, as heretofore created, shall be a special fund, separate and apart from all public moneys or funds of this State, and shall be administered by the commissioner exclusively for the purposes of this chapter. All moneys in the fund shall be mingled and undivided. This fund shall consist of: [1979, c. 651, §19 (AMD).]

1. Contributions. All contributions and payments in lieu of contributions collected under this chapter;

[ 1973, c. 555, §12 (AMD) .]

2. Interest. Interest earned upon any moneys in the fund;

3. Property or securities. Any property or securities acquired through the use of moneys belonging to the fund;

4. Earnings. All earnings of such property or securities;

5. Moneys. All other moneys received for the fund under any Act of Congress or from any other source.

SECTION HISTORY

1973, c. 555, §12 (AMD). 1977, c. 675, §14 (AMD). 1979, c. 579, §18 (AMD). 1979, c. 651, §§19,47 (AMD).






Subchapter 5: MANAGEMENT OF FUNDS

26 §1161. Accounts and deposit

The Treasurer of State is the ex officio treasurer and custodian of the Unemployment Compensation Fund and shall administer the fund in accordance with the directions of the commissioner. The Treasurer of State shall maintain within the fund 4 separate accounts: [2003, c. 164, §1 (AMD).]

1. Clearing account. A clearing account for all money payable to the trust fund account that is not deposited into the tax deposit account;

[ 2015, c. 39, §2 (AMD) .]

2. Trust fund account. An unemployment trust fund account;

[ 2003, c. 164, §1 (AMD) .]

3. Benefit account. A benefit account; and

[ 2003, c. 164, §1 (AMD) .]

4. Tax deposit account. A clearing account for that portion of unemployment insurance contributions payable to the trust fund account from the tax deposit account.

[ 2015, c. 39, §2 (AMD) .]

All money payable to the fund, upon receipt by the commissioner, must be forwarded to the Treasurer of State, who shall immediately deposit it in the clearing account or the tax deposit account. Refunds payable pursuant to section 1043, subsection 11, paragraph F, subparagraph (2) or section 1225 may be paid from the clearing account, the tax deposit account or the benefit account upon warrants prepared by the commissioner and signed by the State Controller. After clearance, all other money in the clearing account and all of the unemployment compensation money in the tax deposit account must be immediately deposited with the Secretary of the Treasury of the United States of America to the credit of the account of this State in the Unemployment Trust Fund, established and maintained pursuant to Section 904 of the Social Security Act, as amended, any provisions of law in this State relating to the deposit, administration, release or disbursement of money in the possession or custody of this State to the contrary notwithstanding. The benefit account must consist of all money requisitioned from this State's account in the Unemployment Trust Fund. [2015, c. 39, §2 (AMD).]

Except as otherwise provided, money in the clearing, tax deposit and benefit accounts may be deposited by the Treasurer of State, under the direction of the commissioner, in any bank or public depository in which general funds of the State may be deposited, but no public deposit insurance charge or premium may be paid out of the fund. [2015, c. 39, §2 (AMD).]

The Governor is authorized to apply for advances to the account of this State in the Unemployment Trust Fund in accordance with the provisions of Title XII of the Social Security Act, 42 United States Code, Section 1321, as amended, or under any other Act of Congress extending such authority, in order to secure to this State and its citizens the advantages available under the provisions of Title XII of the Social Security Act. [2003, c. 164, §1 (AMD).]

SECTION HISTORY

1975, c. 462, §3 (AMD). 1975, c. 770, §121 (AMD). 1977, c. 675, §15 (AMD). 2003, c. 164, §1 (AMD). 2015, c. 39, §2 (AMD).



26 §1162. Withdrawals

Moneys shall be requisitioned from the state's account in the Unemployment Trust Fund solely for the payment of benefits and for the payment of refunds pursuant to section 1043, subsection 11, paragraph F, subparagraph (2) and section 1225 in accordance with regulations prescribed by the commission. The commissioner shall from time to time requisition from the Unemployment Trust Fund the amounts, not exceeding the amounts standing to this state's account therein, as he deems necessary for the payment of the benefits and refunds for a reasonable future period. Upon receipt thereof the Treasurer of State shall deposit the moneys in the benefit account and warrants shall be issued for the payment of benefits and refunds solely from the benefit account. All warrants issued for the payment of benefits and refunds shall bear the signature of the commissioner or his duly authorized agent for that purpose. When so signed and delivered to the payee, the warrants shall become a check against a designated bank or trust company acting as a depository of the State Government. The commission shall be the final judge of the legality or propriety of any award of benefits, or the amount thereof, appearing in any such warrant prepared by the commissioner, subject only to the right of appeal as provided in section 1194, subsections 8 and 9. Any balance of moneys requisitioned from the Unemployment Trust Fund which remains unclaimed or unpaid in the benefit account after the expiration of the period for which the sums were requisitioned shall either be deducted from estimates for, and may be utilized for the payment of, benefits and refunds during succeeding periods, or, in the discretion of the commissioner, shall be redeposited with the Secretary of the Treasury of the United States of America, to the credit of this state's account in the Unemployment Trust Fund, as provided in section 1161. [1979, c. 651, §§ 20, 47 (AMD).]

SECTION HISTORY

1975, c. 462, §4 (AMD). 1979, c. 579, §19 (RPR). 1979, c. 651, §§20,47 (RPR).



26 §1163. Management on discontinuance of Unemployment Trust Fund

Sections 1141, 1161 and 1162, to the extent that they relate to the Unemployment Trust Fund, shall be operative only so long as such Unemployment Trust Fund continues to exist and so long as the Secretary of the Treasury of the United States of America continues to maintain for this State a separate book account of all funds deposited therein by this State for benefit purposes, together with this State's proportionate share of the earnings of such Unemployment Trust Fund, from which no other state is permitted to make withdrawals. If and when such Unemployment Trust Fund ceases to exist, or such separate book account is no longer maintained, all moneys, properties or securities therein, belonging to the Unemployment Compensation Fund of this State shall be transferred to the treasurer of the Unemployment Compensation Fund, who shall hold, invest, transfer, sell, deposit and release such moneys, properties or securities in a manner approved by the commissioner in accordance with this chapter. Such moneys shall be invested in the following readily marketable classes of securities: Bonds or other interest-bearing obligations of the United States of America or of any state in the said United States. Such investment shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for payment of benefits. The Treasurer of State shall dispose of securities or other properties belonging to the Unemployment Compensation Fund only under the direction of the commissioner. [1977, c. 675, §16 (AMD).]

SECTION HISTORY

1977, c. 675, §16 (AMD).



26 §1164. Special Administrative Expense Fund

The Special Administrative Expense Fund is created as a special fund in the State Treasury. All interest, fines and penalties collected under this chapter and all voluntary contributions tendered as a contribution to this fund must be paid into this fund. The money may not be expended or available for expenditure in any manner that would permit its substitution for, or a corresponding reduction in, federal funds that would in the absence of that money be available to finance expenditures for the administration of the Employment Security Law. Nothing in this section prevents the money from being used as a revolving fund to cover expenditures, necessary and proper under the law, for which federal funds have been duly requested but not yet received, subject to the charging of those expenditures against those funds when received. The money in this fund must be used by the commissioner either for the payment of costs of administration that are found not to have been properly and validly chargeable against federal grants or other funds received for or in the Employment Security Administration Fund on or after January 1, 1943, to finance the Maine Wage Assurance Fund established in section 632; for the payment of costs of administering chapter 26, for which federal funds are not available; or to fund activities that will improve the solvency of the Unemployment Compensation Fund. The money must be available either to satisfy the obligations incurred by the bureau directly or by requesting the Treasurer of State to transfer the required amount from the Special Administrative Expense Fund to the Employment Security Administration Fund or the Maine Wage Assurance Fund. The Treasurer of State shall upon receipt of a written request of the commissioner make any such transfer. The commissioner shall give notice to the commission prior to any expenditures from this fund. The commissioner shall order the transfer of the funds or the payment of any such obligation and the funds must be paid by the Treasurer of State on requisitions drawn by the commissioner directing the State Controller to issue the State Controller's warrant for them. The warrant must be drawn by the State Controller based upon bills of particulars and vouchers certified by an officer or employee designated by the commissioner. The money in this fund is specifically made available to replace, within a reasonable time, any money received by this State pursuant to section 302 of the Federal Social Security Act as amended that, because of any action or contingency, has been lost or has been expended for purposes other than, or in amounts in excess of, those necessary for the proper administration of the Employment Security Law. The money in this fund must be continuously available to the commissioner for expenditure in accordance with this section and may not lapse at any time or be transferred to any other fund except as provided. Any money in the Special Administrative Expense Fund may be used to make refunds of interest, penalties or fines erroneously collected and deposited in the Special Administrative Expense Fund. On June 30th of each year all money in excess of $100,000 in this fund must be transferred to the Unemployment Compensation Fund. [1999, c. 464, §5 (AMD).]

SECTION HISTORY

1977, c. 675, §17 (AMD). 1979, c. 127, §162 (AMD). 1979, c. 202, §2 (AMD). 1979, c. 579, §20 (AMD). 1979, c. 628, (AMD). 1979, c. 651, §§21,47 (AMD). 1983, c. 351, §15 (AMD). 1985, c. 346, §1 (AMD). 1985, c. 518, (AMD). 1991, c. 9, §KK (AMD). 1999, c. 464, §5 (AMD).



26 §1165. Federal Advance Interest Fund

The Federal Advance Interest Fund shall be a special nonlapsing fund in the State Treasury. All receipts, including interest, fines and penalties collected from the special assessment as defined in section 1241, shall be paid into this fund. Income from investment of this fund shall be deposited to the credit of the fund. All money in the fund shall be deposited, administered and disbursed in the same manner and under the same conditions and requirements as are provided by law for other special funds in the State Treasury. [1983, c. 738, §1 (NEW).]

The money in this fund shall be used exclusively for the purpose of paying interest incurred on advances received from the Federal Unemployment Trust Fund. If, as of December 31st of any year, no interest is payable and no balance of interest-bearing advances exists in the Unemployment Compensation Fund, the unobligated and unencumbered balance of the Federal Advance Interest Fund in excess of $50,000 shall be transferred to the Unemployment Compensation Fund by January 31st of the following year. [1983, c. 738, §1 (NEW).]

SECTION HISTORY

1983, c. 738, §1 (NEW).



26 §1166. Competitive Skills Scholarship Fund

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Competitive Skills Scholarship Fund contributions" means the money payments required by this section to be made into the Competitive Skills Scholarship Fund by an employer as a percentage of the employer's taxable payroll based on the Competitive Skills Scholarship Fund predetermined yield in effect for that Competitive Skills Scholarship Fund rate year. [2007, c. 352, Pt. A, §1 (NEW).]

B. "Competitive Skills Scholarship Fund planned yield" means the percentage of wages, as defined in section 1043, subsection 19, equal to .02% of the total wages for each contributing employer subject to this chapter. [2007, c. 506, §1 (AMD).]

C. "Competitive Skills Scholarship Fund predetermined yield" means the amount determined by multiplying the ratio of total wages to taxable wages, as defined by section 1221, subsection 6, paragraph L, by the Competitive Skills Scholarship Fund planned yield. The Competitive Skills Scholarship Fund predetermined yield is rounded to the nearest .01%. [2007, c. 352, Pt. A, §1 (NEW).]

D. "Competitive Skills Scholarship Fund rate year" has the same meaning as "rate year" under section 1221, subsection 6, paragraph F. [2007, c. 352, Pt. A, §1 (NEW).]

[ 2007, c. 506, §1 (AMD) .]

2. Established. The Competitive Skills Scholarship Fund, referred to in this section as "the fund," is established as a special fund in the State Treasury. All receipts, including interest, fines and penalties collected from Competitive Skills Scholarship Fund contributions, must be paid into the fund. Income from investment of the fund must be deposited to the credit of the fund. All money in the fund must be deposited, administered and disbursed in the same manner and under the same conditions and requirements as are provided by law for other special funds.

The money in the fund must be administered by the commissioner exclusively for the purposes of chapter 25, subchapter 5 and for the costs of administering the fund.

[ 2007, c. 352, Pt. A, §1 (NEW) .]

3. Unencumbered balances. Any unencumbered balance in the fund remaining at the end of any fiscal year remains in the fund and may not be made available for expenditure without specific legislative approval.

[ 2007, c. 352, Pt. A, §1 (NEW) .]

4. No supplantation. Allocations from the fund must be used to supplement, not supplant, federal or state funds received by the Department of Labor, by a local board or by organizations that deliver workforce investment services through the career center provided by the department.

[ 2007, c. 352, Pt. A, §1 (NEW) .]

5. Employers liable for Competitive Skills Scholarship Fund contribution. Each employer, as defined in section 1043, subsection 9, other than an employer liable for a payment in lieu of a contribution, shall pay a Competitive Skills Scholarship Fund contribution.

Beginning January 1, 2008, Competitive Skills Scholarship Fund contributions are payable in the same manner as described under section 1221, subsection 1 and in accordance with section 1221, subsection 4-A.

[ 2007, c. 352, Pt. A, §1 (NEW) .]

6. Receipts. All receipts collected from Competitive Skills Scholarship Fund contributions, including interest, fines and penalties on contributions not paid when due, must be paid into the fund.

[ 2007, c. 352, Pt. A, §1 (NEW) .]

7. Experience rating records. Competitive Skills Scholarship Fund contributions may not be credited to an employer's experience rating record as described in section 1221, subsection 3.

[ 2007, c. 352, Pt. A, §1 (NEW) .]

8. Relationship to unemployment insurance contributions. Competitive Skills Scholarship Fund contributions may not be considered as part of the employer's unemployment insurance contribution rate pursuant to section 1221. Unemployment insurance contributions for all employers subject to the contribution provisions of this chapter must be reduced by a percentage equal to the total Competitive Skills Scholarship Fund contribution assessment as in section 1221, subsection 4-A. Exceptions pertaining to new employer rates and contribution rate category 20 are described in section 1221, subsection 4-A, paragraphs A and B.

[ 2007, c. 352, Pt. A, §1 (NEW) .]

9. Other provisions of this chapter. All provisions of this chapter and rules adopted under this chapter regarding payments, time limits, dates of payment, reports, interest and penalties on amounts not paid by employers when due, fines, liens and warrants that apply to the collection of contributions also apply to the collection of Competitive Skills Scholarship Fund contributions.

[ 2007, c. 352, Pt. A, §1 (NEW) .]

SECTION HISTORY

2007, c. 352, Pt. A, §1 (NEW). 2007, c. 506, §1 (AMD).






Subchapter 6: BENEFITS

26 §1190. Study of benefit changes

1. Referral for review and evaluation. Whenever a legislative measure containing an unemployment compensation benefit change is proposed, the bureau shall complete a review and evaluation pursuant to subsection 2 in advance of the public hearing on the proposed measure. Once a review and evaluation has been completed, the joint standing committee of the Legislature having jurisdiction over the proposal shall review the findings of the bureau. A proposed benefit change may not be enacted into law unless review and evaluation pursuant to subsection 2 has been completed. For purposes of this section, a "benefit change" means any change in law that will cause a change in the number of people eligible as well as any increase or decrease in the dollar amount, maximum amount or duration of benefits payable.

[ 1999, c. 740, §1 (NEW) .]

2. Content of review. The review and evaluation must include, at a minimum and to the extent information is available, the following:

A. Projected annual change in cost to the fund for the ensuing 5 years; [2011, c. 212, §2 (AMD).]

B. Projected impact on the experience rating records of employers, sorted by size and industry, and on employer's experience classifications, as described in section 1221, subsection 4-A, for the ensuing 5 years; [2011, c. 212, §2 (AMD).]

C. Review of the impact of a proposed benefit change on recipient groups, including an analysis by gender, income levels and geographic distribution; and [1999, c. 740, §1 (NEW).]

D. Any other information that the bureau considers appropriate to assist the Legislature in deciding on the proposed benefit change. [1999, c. 740, §1 (NEW).]

[ 2011, c. 212, §2 (AMD) .]

SECTION HISTORY

1999, c. 740, §1 (NEW). 2011, c. 212, §2 (AMD).



26 §1191. Payment and amounts

1. Payment of benefits. Benefits shall be paid from the Unemployment Compensation Fund through public employment offices or such other agencies as the commission may by regulation prescribe, and in accordance with such regulations as the commission may prescribe.

2. Weekly benefit amount for total unemployment. Each eligible individual establishing a benefit year on or after October 1, 1983 and before January 1, 2000 who is totally unemployed in any week must be paid with respect to that week benefits equal to 1/22 of the wages, rounded to the nearest lower full dollar amount, paid to that individual in the high quarter of the base period, but not less than $12. Each eligible individual establishing a benefit year on or after January 1, 2000 who is totally unemployed in any week must be paid with respect to that week benefits equal to 1/22 of the average of the wages, rounded to the nearest lower full dollar amount, paid to that individual in the 2 highest quarters of the base period. The maximum weekly benefit amount for claimants requesting insured status determination beginning October 1, 1983 and thereafter from June 1st of a calendar year to May 31st of the next calendar year may not exceed 52% of the annual average weekly wage, rounded to the nearest lower full dollar amount, paid in the calendar year preceding June 1st of that calendar year. For the period from September 28, 1997 to December 31, 1999, the maximum weekly benefit amount is limited to 94% of the amount calculated previously in this subsection, rounded to the nearest lower full dollar amount. For claimants requesting insured status determination on or after April 1, 1995 and before January 1, 2000, the weekly benefit amount must be the amount determined by this subsection minus $3.

[ 1999, c. 464, §6 (AMD) .]

3. Weekly benefit for partial unemployment. Each eligible individual who is partially unemployed in any week must be paid a partial benefit for that week. The partial benefit is equal to the weekly benefit amount less the individual's weekly earnings in excess of $25. The following amounts are not considered wages for purposes of this subsection:

A. Amounts received from the Federal Government by a member of the National Guard and organized reserve, including base pay and allowances; [2009, c. 466, §1 (NEW).]

B. Amounts received as a volunteer firefighter or as a volunteer emergency medical services person; [2009, c. 466, §1 (NEW).]

C. Amounts received as an elected member of the Legislature; and [2009, c. 466, §1 (NEW).]

D. Earnings for the week received as a result of participation in full-time training under the United States Trade Act of 1974 as amended by the United States Trade and Globalization Adjustment Assistance Act of 2009 up to an amount equal to the individual’s most recent weekly benefit amount. [2009, c. 466, §1 (NEW).]

[ 2009, c. 466, §1 (AMD) .]

4. Maximum amount of benefits. The maximum amount of benefits that may be paid to any eligible individual with respect to any benefit year, whether for total or partial unemployment, may not exceed the lesser of 26 times the individual's weekly benefit amount or 33 1/3%, rounded to the nearest dollar, of the individual's total wages paid for insured work during the individual's base period, plus the supplemental weekly benefit for dependents payable under subsection 6.

A. If a dislocated worker, as defined in section 1196, subsection 1, who is in training approved under section 1192, subsection 6, 6-A, 6-C, 6-D or 6-E qualifies for additional benefits under section 1043, subsection 5, paragraph B, or exhausts the worker's entitlement to benefits available to the worker under this subsection, the maximum amount under this subsection is the product of the worker's most recent weekly benefit amount multiplied by the number of weeks in which the worker thereafter attends an approved training program. No increase may be made under this paragraph, with respect to any benefit period, greater than 26 times the individual's weekly benefit amount.

(1) Benefits paid to an individual under this paragraphmay not be charged against the experience rating record of any employer, but must be charged to the General Fund.

(2) No benefits may be paid under this paragraph to any person:

(b) Until the person has exhausted benefits for whichthe person is eligible under any unemployment insurance benefit program funded in whole or in part by the State Government or Federal Government; or

(c) Who is eligible for or who has exhausted, after the effective date of this paragraph, trade adjustment allowances as provided by the United States Trade Act of 1974, Title II, Chapter 2, Public Law 93-617, United States Code, Title 19, Section 2291, et seq., and any amendments or additions thereto, or a similar successor provision of that Act, except that any individual who was eligible for and received less than 26 weeks of benefits under the United States Trade Act may receive benefits for the number of weeks by which their benefits under that Act are less than 26 weeks.

[2009, c. 271, §2 (AMD).]

[ 2009, c. 271, §2 (AMD) .]

5. Minimum amount of benefits. An individual otherwise eligible for benefits, whether for total or partial unemployment, with respect to any benefit year, shall not be deemed to have exhausted his benefits in any benefit year, until he has received, in benefits, at least $300, notwithstanding any other provision in this chapter to the contrary.

[ 1971, c. 538, §22 (AMD) .]

6. Supplemental benefit for dependents. An individual in total or partial unemployment and otherwise eligible for benefits must be paid for each week of that unemployment, in addition to the amounts payable under subsections 2 and 3, the sum of $10 for each unemancipated child of the individual who in any part of the benefit year and during any part of the individual's period of eligibility is, in fact, dependent upon and is being wholly or mainly supported by the individual, and who is under the age of 18, or who is 18 years of age or over and incapable of earning wages because of mental or physical incapacity, or who is a full-time student as defined in Title 39-A, section 102, subsection 8, paragraph C, or who is in that individual's custody pending the adjudication of a petition filed by the individual for the adoption of the child in a court of competent jurisdiction and for each such child for whom that individual is under a decree or order from a court of competent jurisdiction to contribute to that child's support and for whom no other person is receiving allowances hereunder. In no instance may the dependency benefits as provided in this subsection be more than 50% of the individual's weekly benefit amount.

The commission shall prescribe regulations as to who may receive a dependency allowance when both spouses are eligible to receive unemployment compensation benefits.

No individual may be eligible to receive dependency allowances as provided in this subsection for any week during which that individual's spouse is employed full time provided that the spouse is contributing some support to their dependent or dependents. For purposes of this subsection, "employed full time" means the receipt of any wages, earnings, salary or other income equivalent to that amount that would be received for a 40-hour work week.

[ RR 2009, c. 2, §77 (COR) .]

7. Child support obligations deducted and withheld from benefits. Child support obligations shall be deducted and withheld from benefits as follows.

A. An individual filing a new claim for unemployment compensation on and after October 1, 1982 shall, at the time of filing the claim, disclose whether or not the individual owes child support obligations as defined under paragraph G. If an individual discloses that that individual owes child support obligations and is determined to be eligible for unemployment compensation, the commissioner shall notify the state or local child support enforcement agency enforcing the obligation that the individual has been determined to be eligible for unemployment compensation.

The state or local child support enforcement agency shall biweekly provide the commissioner by magnetic tape or other automated process with identification of individuals who owe child support obligations as defined under paragraph G. [1993, c. 6, Pt. C, §10 (AMD).]

B. Notwithstanding any other provisions of this chapter, the commissioner shall deduct and withhold from any unemployment compensation payable to an individual who owes child support obligations and who has been reported under paragraph A:

(1) Amounts in excess of income exempt under Title 19-A, section 2356, if neither subparagraph (2) nor subparagraph (3) applies;

(2) The amount, if any, determined pursuant to an agreement submitted to the commissioner under the United States Social Security Act, Section 454 (20) (B) (i), by the state or local child support enforcement agency, unless subparagraph (3) applies; or

(3) Any amount otherwise required to be so deducted and withheld from the unemployment compensation pursuant to legal process, as that term is defined in the United States Social Security Act, Section 462 (e), properly served upon the commissioner, whether or not the individual has been reported under paragraph A. [1995, c. 694, Pt. D, §53 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

C. Any amount deducted and withheld under paragraph B shall be paid by the commissioner to the appropriate state or local child support enforcement agency. [1981, c. 548, §1 (NEW).]

D. Any amount deducted and withheld under paragraph B shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by the individual to the state or local child support enforcement agency in satisfaction of the individual's child support obligations. [1981, c. 548, §1 (NEW).]

E. For purposes of paragraphs A to D, the term, "unemployment compensation" means any compensation payable under this chapter, including amounts payable by the commissioner pursuant to an agreement under any federal law providing for compensation, assistance or allowances with respect to unemployment. [1981, c. 548, §1 (NEW).]

F. This subsection applies only if appropriate arrangements have been made for reimbursement by the state or local child support enforcement agency for the administrative costs incurred by the commissioner under this subsection which are attributable to child support obligations being enforced by the state or local child support enforcement agency. [1981, c. 548, §1 (NEW).]

G. The term "child support obligations" is defined for purposes of this subsection as including only obligations which are being enforced pursuant to a plan described in the United States Social Security Act, Section 454, which has been approved by the Secretary of Health and Human Services under the United States Social Security Act, Title IV, Part D. [1981, c. 548, §1 (NEW).]

H. The term "state or local child support enforcement agency" as used in this subsection means any agency of this State or a political subdivision thereof operating pursuant to a plan described in paragraph G. [1981, c. 548, §1 (NEW).]

[ 1995, c. 694, Pt. D, §53 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Unemployment compensation; rounded to lowest dollar amount. Notwithstanding any other provisions of this law to the contrary, any amount of unemployment compensation payable to any individual for any week if not an even dollar amount, shall be rounded to the next lower full dollar amount.

[ 1983, c. 13, §6 (NEW) .]

9. Voluntary withholding of income tax. Individuals must be notified that federal, state and local income tax may be withheld from payments made on or after January 1, 1997 as follows.

A. An individual filing a new claim for unemployment compensation must be advised at the time of filing the claim, that:

(1) Unemployment compensation is subject to federal and state income taxes;

(2) Requirements exist pertaining to estimated tax payments;

(3) The individual may elect to have federal income tax deducted and withheld from the individual's payment of unemployment compensation at the amount specified in the federal Internal Revenue Code;

(4) Notwithstanding the requirements of Title 36, section 5255-B, the individual may elect to have state income tax deducted and withheld from the individual's payment of unemployment compensation at the rate of 5%; and

(5) The individual must be permitted to change a previously elected withholding status. [1995, c. 554, §1 (NEW).]

B. Amounts deducted and withheld from unemployment compensation remain in the unemployment compensation fund until transferred to the federal or state taxing authority as a payment of income tax. [1995, c. 554, §1 (NEW).]

C. The commissioner shall follow all procedures specified by the United States Department of Labor and the federal Internal Revenue Service pertaining to the deducting and withholding of income tax. [1995, c. 554, §1 (NEW).]

D. Amounts may be deducted and withheld under this subsection only after amounts are deducted and withheld for any overpayments, child support obligations, food stamp overissues or any other amounts required to be deducted and withheld under this chapter. [1995, c. 554, §1 (NEW).]

For purposes of this subsection, the term "unemployment compensation" means any compensation payable under this chapter, including amounts payable by the commissioner pursuant to an agreement under any federal law providing for compensation, assistance or allowances with respect to unemployment.

[ 1995, c. 554, §1 (NEW) .]

10. Estimated benefit. Upon inquiry from an individual, the Department of Labor shall provide an estimate of the amount and duration of benefits likely to be paid to that individual under this chapter if the individual applied for benefits that day. If the inquiry is made within 2 weeks before the beginning of a calendar quarter, the Department of Labor shall also provide an estimate of the duration and amount of benefits likely to be paid to that individual if the individual applied for benefits after the beginning of that calendar quarter. Inquiries under this subsection may be made and answered over the telephone and are not considered applications for benefits.

[ 2003, c. 95, §1 (NEW) .]

SECTION HISTORY

1965, c. 217, §2 (AMD). 1965, c. 381, §§8-10 (AMD). 1965, c. 457, §§2,3 (AMD). 1967, c. 323, (AMD). 1967, c. 398, §2 (AMD). 1969, c. 388, (AMD). 1971, c. 538, §§21,22 (AMD). 1975, c. 568, §§1,2 (AMD). 1975, c. 710, §1-A (AMD). 1975, c. 720, (AMD). 1977, c. 444, (AMD). 1979, c. 515, §12 (AMD). 1981, c. 342, §§1,2 (AMD). 1981, c. 548, §1 (AMD). 1983, c. 13, §§3-6 (AMD). 1983, c. 305, §§2,3 (AMD). 1983, c. 862, §75 (AMD). 1985, c. 591, §4 (AMD). 1985, c. 737, §A71 (AMD). 1985, c. 814, §J2 (AMD). 1987, c. 570, §2 (AMD). 1987, c. 636, §1 (AMD). 1989, c. 363, §1 (AMD). 1991, c. 193, §3 (AMD). 1991, c. 870, §2 (AMD). 1991, c. 885, §E38 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 6, §C10 (AMD). 1993, c. 22, §2 (AMD). 1993, c. 528, §1 (AMD). 1995, c. 9, §2 (AMD). 1995, c. 554, §1 (AMD). 1995, c. 694, §D53 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 380, §1 (AMD). 1997, c. 745, §1 (AMD). 1999, c. 464, §6 (AMD). 2003, c. 95, §1 (AMD). RR 2009, c. 2, §77 (COR). 2009, c. 271, §2 (AMD). 2009, c. 466, §1 (AMD).



26 §1192. Eligibility conditions

An unemployed individual shall be eligible to receive benefits with respect to any week only if: [1979, c. 651, §22 (AMD).]

1. Has claim for benefits. He has made a claim for benefits with respect to such week or part thereof in accordance with such regulations as the commission may prescribe;

[ 1975, c. 344, §1 (AMD) .]

2. Has registered for work. The individual has registered for work at, and continued to report at, an employment office in accordance with rules the commission adopts, except that the commission may, by rule, waive or alter either or both of the requirements of this subsection as to individuals attached to regular jobs and as to such other types of cases or situations with respect to which the commission finds that compliance with the requirements would be oppressive, or would be inconsistent with the purposes of this chapter. A rule under this subsection may not conflict with section 1191, subsection 1.

The individual must actively seek work each week in which a claim for benefits is filed unless the individual is participating in approved training under subsection 6 or work search has been waived in accordance with rules adopted by the commission and provide evidence of work search efforts in a manner and form as prescribed by the Department of Labor. Failure to provide required work search documentation results in a denial of benefits in accordance with section 1194, subsection 2 for the week or weeks for which no documentation was provided unless the department determines there is good cause for the individual's failure to comply with this requirement;

[ 2013, c. 314, §1 (AMD) .]

3. Is able and available for work. The individual is able to work and is available for full-time work at the individual's usual or customary trade, occupation, profession or business or in such other trade, occupation, profession or business for which the individual's prior training or experience shows the individual to be fitted or qualified; and in addition to having complied with subsection 2 is actively seeking work in accordance with the regulations of the commission; provided that no ineligibility may be found solely because the claimant is unable to accept employment on a shift, the greater part of which falls between the hours of midnight to 5 a.m., and is unavailable for that employment because of parental obligation, the need to care for an immediate family member, or the unavailability of a personal care attendant required to assist the unemployed individual who is a handicapped person; and provided that an unemployed individual who is neither able nor available for work due to good cause as determined by the deputy is eligible to receive prorated benefits for that portion of the week during which the individual was able and available.

A. Notwithstanding this subsection, beginning January 1, 2004, an individual who is not available for full-time work as required in this subsection is not disqualified from receiving benefits if:

(1) The individual worked less than full time for a majority of the weeks during that individual's base period and the individual is able and available for and actively seeking part-time work for at least the number of hours in a week comparable to those customarily worked in part-time employment during that individual's base period; or

(2) The individual worked full time for a majority of the weeks during that individual's base period, but is able and available for and actively seeking only part-time work because of the illness or disability of an immediate family member or because of limitations necessary for the safety or protection of the individual or individual's immediate family member. [2007, c. 352, Pt. C, §1 (AMD).]

[ 2007, c. 352, Pt. C, §1 (AMD) .]

4. Has served a waiting period.

[ 1975, c. 8, (RP) .]

4-A. Has served a waiting period. For each eligible individual establishing a benefit year on or after May 10, 1981, he has served a waiting period of one week of total or partial unemployment. No week may be counted as a week of total or partial unemployment for the purpose of this subsection:

A. If benefits have been paid with respect to that week; [1981, c. 220, (NEW).]

B. Unless it occurs within the benefit year which includes the week with respect to which he claims payment of benefits; and [1981, c. 220, (NEW).]

C. Unless the individual was eligible for benefits with respect to that week, as provided in this section and section 1193, except for the requirements of this subsection; [1981, c. 220, (NEW).]

[ 1981, c. 220, (NEW) .]

5. Has earned wages. For each eligible individual establishing a benefit year on or after January 1, 1980, the individual has been paid wages equal to or exceeding 2 times the annual average weekly wage for insured work in each of 2 different quarters in the individual's base period and has been paid total wages equal to or exceeding 6 times the annual average weekly wage in the individual's base period for insured work. The annual average weekly wage amount to be used for purposes of this subsection is that which is applicable at the time the individual files a request for determination of insured status. For the purpose of this subsection, wages are counted as "wages for insured work" for benefit purposes with respect to any benefit year only if such benefit year begins subsequent to the date on which the employer by whom such wages were paid has satisfied the conditions of section 1043, subsection 9, or section 1222, subsection 3, with respect to becoming an employer; provided that no individual may receive benefits in a benefit year, unless, subsequent to the beginning of the next preceding benefit year during which that individual received benefits, that individual performed services and earned remuneration for such service in an amount equal to not less than 8 times that individual's weekly benefit amount in employment by an employer in the benefit year being established. This subsection applies only to any individual requesting determination of insured status on and after January 1, 1972. In determining a claimant's qualification under this subsection, payments pursuant to former Title 39, sections 54 and 55, the Workers' Compensation Act, and former Title 39, sections 188 and 189, Title 39-A, sections 608 and 609, the Occupational Disease Law, are considered wages for insured work.

[ 1991, c. 885, Pt. E, §39 (AMD); 1991, c. 885, Pt. E, §47 (AFF) .]

6. Approved training. Notwithstanding any other provisions of this chapter, any otherwise eligible claimant in training, as approved for the claimant by the deputy, under rules adopted by the commission with the advice and consent of the commissioner, may not be denied benefits for any week with respect to subsection 3, relating to availability and the work search requirement or the provisions of section 1193, subsection 3. Enrollment in a degree-granting program may not be the sole cause for denial of approved training status for an otherwise eligible claimant. Benefits paid to any eligible claimant while in approved training, for which, except for this subsection, the claimant could be disqualified under section 1193, subsection 3, may not be charged against the experience rating record of any employer but must be charged to the General Fund. For purposes of this subsection, "the deputy" means a representative from the bureau designated by the commissioner.

[ 2013, c. 474, §1 (AMD) .]

6-A. Prohibition against disqualification of individuals in approved training under the United States Trade Act of 1974. Notwithstanding any other provisions of this chapter, no otherwise eligible individual may be denied benefits for any week because the individual is in training approved under 19 United States Code, Section 2296(a) or under any amendment or addition to the United States Trade Act of 1974, nor may that individual be denied benefits by reason of leaving work to enter that training, provided the work left is not suitable employment, or because of the application to any such week in training of provisions in this chapter, or any applicable federal unemployment compensation law, relating to availability for work, active search for work or refusal to accept work. Benefits paid to any eligible claimant while in such training for which, except for this subsection, the claimant could be disqualified under section 1193, subsection 1 or 3, may not be charged against the experience rating record of any employer but must be charged to the General Fund.

For purposes of this subsection, the term "suitable employment" means with respect to an individual, work of a substantially equal or higher skill level than the individual's past adversely affected employment, as defined for purposes of the United States Trade Act of 1974, and wages for such work at not less than 80% of the individual's average weekly wage as determined for the purposes of the United States Trade Act of 1974.

[ 2009, c. 466, §2 (AMD) .]

6-B. Prohibition against disqualification of individuals in approved training under United States Public Law 97-300. Notwithstanding any other provisions of this chapter, the acceptance of training for such opportunities as are available through United States Public Law 97-300 shall be deemed to be acceptance of training with the approval of the State within the meaning of any other provisions of federal or state law relating to unemployment benefits.

[ 1983, c. 510, (NEW) .]

6-C. Prohibition against disqualification of individuals in approved training under section 1196. Notwithstanding any other provision of this chapter, no otherwise eligible individual may be denied benefits for any week because that individual is in training as approved by the deputy, under rules adopted by the commission with the advice and consent of the commissioner, nor may that individual be denied benefits by reason of leaving work to enter that training, as long as the work left is not suitable employment.

For purposes of this subsection, "suitable employment" means, with respect to an individual, work of a substantially equal or higher skill level than the individual's past adversely affected employment, and "the deputy" means a representative from the bureau designated by the commissioner.

[ 2013, c. 474, §2 (AMD) .]

6-D. Prohibition against disqualification of individuals in approved training. Notwithstanding any provisions of this chapter, the acceptance of training for opportunities available under sections 2031 and 2033 is deemed to be acceptance of training with state approval under federal or state law relating to unemployment benefits.

[ 2009, c. 271, §3 (AMD) .]

6-E. Prohibition against disqualification of individuals in approved training under federal Workforce Investment Act. Notwithstanding any other provision of this chapter, unless inconsistent with federal law, the acceptance of training opportunities available through the federal Workforce Investment Act of 1998, 20 United States Code, Sections 9201 to 9276 (1998) is deemed to be acceptance of training with the approval of the State within the meaning of any other provision of federal or state law relating to unemployment benefits.

[ 1999, c. 705, §1 (NEW) .]

7. Service with nonprofit organizations and educational institutions and state and local governments. Benefits based on service in employment defined in section 1043, subsection 11, paragraph A-1, subparagraphs (1) and (3) shall be payable in the same amount, on the same terms and subject to the same conditions as benefits payable on the basis of other service subject to this Act; except that:

A. With respect to weeks of unemployment beginning after December 31, 1977, in an instructional, research or principal administrative capacity for an educational institution, benefits shall not be paid based on such services for any week of unemployment commencing during the period between 2 successive academic years or terms, or when an agreement provides instead for a similar period between 2 regular but not successive terms, during such period, or during a period of paid sabbatical leave provided for in the individual's contract, to any individual if such individual performs such services in the first of such academic years or terms, and if there is a contract or annual written reasonable assurance that such individual will perform services in any such capacity for any educational institution in the 2nd of such academic years or terms; [1977, c. 585, §2 (AMD).]

B. With respect to weeks of unemployment beginning after September 3, 1982,in any other capacity for an educational institution, benefits shall not be paid on the basis of those services to any individual for any week which commences during a period between 2 successive academic years or terms if the individual performs those services in the first of the academic years or terms and there is annual written reasonable assurance that the individual will perform the services in the 2nd of that academic year or terms; except that if benefits are denied to any individual under this paragraph and the individual was not offered an opportunity to perform the services for the educational institution for the 2nd of those academic years or terms, the individual shall be entitled to a retroactive payment of benefits for each week for which the individual filed a timely claim for benefits and for which benefits were denied solely by reason of this paragraph; [1983, c. 13, §7 (AMD).]

C. With respect to weeks of unemployment beginning after December 31, 1977, benefits shall be denied to any individual for any week which commences during an established and customary vacation period or holiday recess if such individual performs any services described in paragraphs A or B in the period immediately before such vacation period or holiday recess, and there is annual written reasonable assurance that such individual will perform any such services in the period immediately following such vacation period or holiday recess. [1977, c. 585, §2 (AMD).]

D. With respect to weeks of unemployment beginning after June 30, 1979, benefits shall be denied to an individual who performed services in an educational institution while in the employ of an educational service agency for any week which commences during a period described in paragraphs A, B and C if that individual performs any services described in paragraphs A or B in the first of these periods, as specified in the applicable paragraph, and there is a contract or a reasonable assurance as applicable in the appropriate paragraph, that the individual will perform these services in the 2nd of these periods, as applicable in the appropriate paragraph. For purposes of this paragraph the term "educational service agency" means a governmental agency or governmental entity which is established and operated exclusively for the purposes of providing these services to one or more educational institutions. [1979, c. 515, §14 (NEW).]

[ 1983, c. 13, §7 (AMD) .]

8. No denial or reduction of benefits. Benefits shall not be denied or reduced to an individual solely because he files a claim in another state, or a contiguous country with which the United States has an agreement with respect to unemployment compensation, or because he resides in another state or contiguous country at the time he files a claim for benefits.

[ 1971, c. 538, §27 (NEW) .]

9. No denial of benefits for jury service. Benefits shall not be denied to an individual solely because he is selected to serve as a juror. Individuals, who receive actual earnings for jury service, shall be paid a partial benefit in an amount equal to his weekly benefit amount less that amount earned for jury service.

[ 1975, c. 448, (NEW) .]

10. Benefit payments to athletes. Benefits shall not be paid to any individual on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week which commences during the period between 2 successive sport seasons or similar periods, if such individual performed such services in the first of such seasons or similar periods and there is a reasonable assurance that such individual will perform such services in the latter of such seasons or similar periods.

[ 1977, c. 570, §22 (NEW) .]

11. Benefit payments to illegal aliens. On and after January 1, 1978, benefits are not payable on the basis of services performed by an alien unless the alien is an individual who was lawfully admitted for permanent residence at the time the services were performed, was lawfully present for purposes of performing the services, or was permanently residing in the United States under color of law at the time the services were performed, including an alien who was lawfully present in the United States as a result of the application of the provisions of section 212(d)(5) of the Immigration and Nationality Act. Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status must be uniformly required from all applicants for benefits. In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to the individual are not payable because of the individual's alien status may be made except upon a preponderance of the evidence.

[ 1991, c. 377, §14 (AMD) .]

12. Participation in reemployment services. The individual who has been referred to reemployment services, pursuant to a profiling system established by the commissioner, participates in those services or similar services unless it is determined that the individual has completed those services or there is good cause for the individual's failure to participate; and

[ 2011, c. 645, §3 (AMD) .]

13. Reemployment eligibility assessment services; participation. In the case that the individual has been referred to reemployment eligibility assessment services by the Department of Labor, the individual participates in those services, unless the department determines there is good cause for the individual's failure to participate. Failure to participate in reemployment eligibility assessment services without good cause results in a denial of benefits until the individual participates.

[ 2011, c. 645, §4 (NEW) .]

For purposes of subsections 2, 3, 12 and 13, "good cause" means the unemployed individual is ill; the presence of the unemployed individual is required due to an illness of the unemployed individual's spouse, children, parents, stepparents, brothers or sisters, or relatives who have been acting in the capacity of a parent of either the unemployed individual or the unemployed individual's spouse; the unemployed individual is in attendance at the funeral of such a relative; the unemployed individual is observing a religious holiday as required by religious conviction; the unemployed individual is performing either a military or civil duty as required by law; or other cause of a necessitous and compelling nature, including child care emergencies and transportation emergencies. "Good cause" does not include incarceration as a result of a conviction for a felony or misdemeanor. [2011, c. 645, §5 (NEW).]

SECTION HISTORY

1965, c. 381, §§11,12 (AMD). 1965, c. 409, (AMD). 1967, c. 340, (AMD). 1967, c. 398, §3 (AMD). 1971, c. 538, §§23-27 (AMD). 1973, c. 555, §13 (AMD). 1975, c. 8, (AMD). 1975, c. 25, (AMD). 1975, c. 26, (AMD). 1975, c. 344, §§1,2 (AMD). 1975, c. 448, (AMD). 1975, c. 568, §3 (AMD). 1975, c. 770, §122 (AMD). 1977, c. 570, §§21,22 (AMD). 1977, c. 585, §2 (AMD). 1979, c. 165, §2 (AMD). 1979, c. 496, §1 (AMD). 1979, c. 515, §§13-14 (AMD). 1979, c. 579, §§21,22 (AMD). 1979, c. 651, §§22,23,47 (AMD). 1981, c. 220, (AMD). 1981, c. 548, §2 (AMD). 1983, c. 13, §7 (AMD). 1983, c. 129, (AMD). 1983, c. 257, §1 (AMD). 1983, c. 351, §16 (AMD). 1983, c. 510, (AMD). 1983, c. 816, §A22 (AMD). 1985, c. 348, §5 (AMD). 1987, c. 570, §3 (AMD). 1987, c. 861, §21 (AMD). 1989, c. 502, §§A109,A110 (AMD). 1991, c. 377, §14 (AMD). 1991, c. 870, §3 (AMD). 1991, c. 885, §E39 (AMD). 1991, c. 885, §E47 (AFF). RR 1995, c. 1, §23 (COR). 1995, c. 222, §1 (AMD). 1995, c. 665, §DD1 (AMD). 1995, c. 665, §DD12 (AFF). 1999, c. 705, §1 (AMD). 2003, c. 458, §1 (AMD). 2005, c. 454, §1 (AMD). 2007, c. 352, Pt. C, §1 (AMD). 2009, c. 271, §3 (AMD). 2009, c. 466, §2 (AMD). 2011, c. 645, §§2-5 (AMD). 2013, c. 314, §1 (AMD). 2013, c. 474, §§1, 2 (AMD).



26 §1193. Disqualification

An individual shall be disqualified for benefits:

1. Voluntarily leaves work.

A. For the week in which the claimant left regular employment voluntarily without good cause attributable to that employment. The disqualification continues until the claimant has earned 4 times the claimant's weekly benefit amount in employment by an employer. A claimant may not be disqualified under this paragraph if:

(1) The leaving was caused by the illness or disability of the claimant or an immediate family member and the claimant took all reasonable precautions to protect the claimant's employment status by promptly notifying the employer of theneed for time off, a change or reduction in hours or a shift change and being advised by the employer that the time off or change or reduction in hours or shift change cannot or will not be accommodated;

(2) The leaving was necessary to accompany, follow or join the claimant's spouse in a new place of residence, and the claimant is in all respects able, available and actively seeking suitable work;

(3) The leaving was in good faith in order to accept new employment on a permanent full-time basis and the new employment did not materialize for reasons attributable to the new employing unit;

(4) The leaving was necessary to protect the claimant or any member of the claimant's immediate family from domestic abuse or the leaving was due to domestic violence that caused the claimant reasonably to believe that the claimant's continued employment would jeopardize the safety of the claimant or any member of the claimant's immediate family and the claimant made all reasonable efforts to preserve the employment; or

(5) The claimant's employer announced in writing to employees that it planned to reduce the work force through a layoff or reduction in force and that employees may offer to be among those included in the layoff or reduction in force, at which time the claimant offered to be one of the employees included in the layoff or reduction in force and the claimant's employer accepted the claimant's offer, thereby ending the employment relationship.

Separation from employment based on the compelling family reasons in subparagraphs (1), (2) and (4) does not result in disqualification. [2009, c. 33, §1 (AMD).]

B. For the duration of his unemployment period subsequent to his having retired; or having been retired from his regular employment as a result of a recognized employer policy or program, under which he is entitled to receive pension payments, if so found by the deputy, and disqualification shall continue until claimant has earned 6 times his weekly benefit amount in employment by an employer; [1979, c. 651, §46 (AMD).]

C. For the duration of an unpaid voluntary leave of absence or sabbatical leave that has been mutually agreed to by the employee and the employer. [1989, c. 702, Pt. F, §1 (NEW).]

[ 2009, c. 33, §1 (AMD) .]

2. Discharge for misconduct. For the week in which the individual has been discharged for misconduct connected with the individual's work, if so found by the deputy, and disqualification continues until claimant has earned 8 times the claimant's weekly benefit amount in employment by an employer.

A. For the duration of any period for which the individual has been suspended from the individual's work by the individual's employer as discipline for misconduct, if so found by the deputy, or until the claimant has earned 8 times the claimant's weekly benefit amount in employment by an employer; [2011, c. 645, §6 (AMD).]

[ 2011, c. 645, §6 (AMD) .]

3. Refused to accept work. For the duration of the individual's unemployment subsequent to the individual's having refused to accept an offer of suitable work for which the individual is reasonably fitted, or having refused to accept a referral to a suitable job opportunity when directed to do so by a local employment office of this State or another state or if an employer is unable to contact a former employee at last known or given address, for the purpose of recall to suitable employment; or the individual fails to respond to a request to report to the local office for the purpose of a referral to a suitable job, and the disqualification continues until claimant has earned 10 times the claimant's weekly benefit amount in employment by an employer. If the deputy determines that refusal has occurred for cause of necessitous and compelling nature, the individual is ineligible while such inability or unavailability continues, but is eligible to receive prorated benefits for that portion of the week during which the individual was able and available.

A. In determining whether or not any work is suitable for an individual during the first 10 consecutive weeks of unemployment, the deputy shall consider the degree of risk involved to the individual's health, safety and morals, the individual's physical fitness and prior training, the individual's experience and prior earnings, the individual's length of unemployment and prospects for securing local work in the individual's customary occupation and the distance of the available work from the individual's residence.

In determining whether or not work is suitable for an individual after the first 10 consecutive weeks of unemployment, the deputy shall consider the degree of risk involved to the individual's health, safety and morals, the individual's physical fitness, the individual's prior earnings, the individual's length of unemployment and prospects for securing local work in the individual's customary occupation and the distance of the available work from the individual's residence. The individual's prior earnings may not be considered with respect to an offer of or referral to an otherwise suitable job that pays wages equal to or exceeding the average weekly wage in the State. [2011, c. 645, §7 (AMD).]

B. Notwithstanding any other provisions of this chapter, work may not be considered suitable and benefits may not be denied under this chapter to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

(1) If the position offered is vacant due directly to a strike, lockout or other labor dispute;

(2) If the wages, hours or other conditions of work are substantially less favorable to the individual than those prevailing for similar work in the locality;

(3) If, as a condition of being employed, the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization;

(4) If the position offered is the same one previously vacated by the claimant for good cause attributable to that employment or is the position that the employee left for reasons attributable to that employment, but which were found insufficient to relieve disqualification for benefits under subsection 1, paragraph A, as long as, in either instance, the specific good cause or specific reasons for leaving have not been removed or otherwise changed; and

(5) If the position offered is on a shift, the greater part of which falls between the hours of midnight and 5 a.m., and is refused because of parental obligation, the need to care for an immediate family member or the unavailability of a personal care attendant required to assist the unemployed individual who is a handicapped person; [2011, c. 645, §7 (AMD).]

[ 2011, c. 645, §7 (AMD) .]

4. Stoppage of work. For any week with respect to which the deputy, after notification by the Director of Unemployment Compensation under section 1194, subsection 2, finds that the claimant's total or partial unemployment is due to a stoppage of work that exists because of a labor dispute at the factory, establishment or other premises at which the claimant is or was employed, or there would have been a stoppage of work had substantially normal operations not been maintained with other personnel previously and currently employed by the same employer and any other additional personnel that the employer may hire to perform tasks not previously done by the striking employees. This subsection does not apply if it is shown to the satisfaction of the deputy that:

A. The claimant is not participating in or financing or directly interested in the labor dispute that caused the stoppage of work; [1997, c. 391, §1 (AMD).]

B. The claimant does not belong to a grade or class of workers of which, immediately before the commencement of the stoppage there were members employed at the premises at which the stoppage occurs, any of whom are participating in or financing or directly interested in the dispute; [1997, c. 391, §1 (AMD).]

C. The claimant has obtained employment subsequent to the beginning of the stoppage of work and has earned at least 8 times the claimant's weekly benefit amount in employment by an employer or has been in employment by an employer for 5 full weeks; [1997, c. 391, §1 (AMD).]

D. The claimant became unemployed because of a strike or lockout caused by an employer's willful failure to observe the terms of the safety and health section of a union contract; an employer's willful failure to comply in a timely fashion with an official citation for a violation of federal and state laws involving occupational safety and health; or the quitting of labor by an employee or employees in good faith because of an abnormally dangerous condition for work at the place of employment of that employee or employees; provided that the strike or lockout does not extend past the time of the employer's compliance with the safety and health section of the union contract, the employer's compliance with the official citation or the finding that an abnormally dangerous condition does not exist by a federal or state official empowered to issue official citations for violation of federal and state laws involving occupational safety and health; or [1997, c. 391, §1 (AMD).]

E. The claimant became unemployed because of a lockout by the employer. For purposes of this subsection, the word "lockout" means the withholding of employment by an employer from its employees for the purpose of resisting their demands or gaining a concession from them. [1997, c. 391, §1 (NEW).]

If in any case separate branches of work that are commonly conducted as separate businesses in separate premises are conducted in separate departments of the same premises, each department must, for the purposes of this subsection, be deemed to be a separate factory, establishment or other premises;

[ 1997, c. 391, §1 (AMD) .]

5. Receiving remuneration. For any week with respect to which the individual is receiving, has been scheduled to receive or has received remuneration in the form of:

A. Dismissal wages, wages in lieu of notice, terminal pay or holiday pay; [2011, c. 645, §8 (AMD).]

A-1. Any vacation pay in an amount exceeding the equivalent of 4 weeks' wages for that individual; or [2011, c. 645, §8 (NEW).]

B. Benefits under the unemployment compensation or employment security law of any state or similar law of the United States. [1985, c. 506, Pt. A, §51 (RPR).]

C. [1981, c. 149, §1 (RP).]

If the remuneration under paragraph A is less than the benefits that would otherwise be due under this chapter, the individual is entitled to receive for that week, if otherwise eligible, benefits reduced by the amount of the remuneration, rounded to the nearest lower full dollar amount. Earned vacation pay that is paid to the individual prior to the individual's being notified orally or in writing by the employer of the employer's intent to sever the employment relationship is not considered remuneration for purposes of this subsection;

[ 2011, c. 645, §8 (AMD) .]

6. Has falsified. For any week for which the deputy finds that the claimant made a false statement or representation knowing it to be false or knowingly failed to disclose a material fact in the claimant's application to obtain benefits from any state or federal unemployment compensation program administered by the bureau. In addition, for a first or 2nd occurrence, the claimant is ineligible to receive any benefits for a period of not less than 6 months nor more than one year from the mailing date of the determination, and the commissioner shall assess a penalty of 50% of the benefits falsely obtained for the first occurrence and 75% for the 2nd occurrence. If an individual is disqualified for a 3rd occurrence of statement falsification or misrepresentation in an effort to obtain benefits, the commissioner shall assess a penalty of 100% of the benefits falsely obtained and the claimant is disqualified from receiving benefits for a period of time to be determined by the commissioner. An amount equal to 15% of each overpayment on which these penalties were assessed must be transferred directly into the fund account upon recovery;

[ 2013, c. 314, §2 (AMD) .]

7. Discharged for crime. For the period of unemployment next ensuing with respect to which he was discharged for conviction of felony or misdemeanor in connection with his work. The ineligibility of such individual shall continue for all weeks subsequent until such individual has thereafter earned $600 or 8 times his weekly benefit amount, whichever is greater, in employment by an employer;

[ 1985, c. 420, §1 (AMD) .]

7-A. Absence from work due to incarceration. For the duration of his unemployment subsequent to a discharge arising from his absence from work for more than 2 workdays due to his incarceration for conviction of a criminal offense. This disqualification continues until the claimant has earned 4 times his weekly benefit amount in employment by an employer; or

[ 1985, c. 420, §2 (NEW) .]

8. Retirement benefits.

[ 1981, c. 149, §3 (RP) .]

9. Receiving pension.

[ 2007, c. 352, Pt. B, §1 (RP) .]

10. Receiving pension. Except as provided in this subsection, for any week with respect to which the individual is receiving a governmental or other pension, retirement or retired pay, annuity or any other similar periodic payment under a plan maintained or contributed to by a base period or chargeable employer.

A. The individual receives benefits with no reduction under this subsection if:

(1) The individual is receiving a pension paid under the United States Social Security Act or any other pension or plan to which the individual made at least 50% of the contributions;

(2) All contributions to the plan were made by the individual and an employer or any other person or organization who is not a base period or chargeable employer; or

(3) The services performed for the employer by the individual during the base period, or remuneration received for these services, did not affect the individual's eligibility for, or increase the amount of, that pension, retirement or retired pay, annuity or similar payment. [2007, c. 352, Pt. B, §2 (NEW).]

B. If the individual contributed to the plan, but not at least 50% of the contributions, the individual receives a benefit reduced by the prorated weekly amount of the pension after deduction of that portion of the pension that is directly attributable to the percentage of the contributions made to the plan by that individual. The benefit may not be reduced below zero. [2007, c. 352, Pt. B, §2 (NEW).]

C. If the individual did not contribute to the plan, the individual receives a benefit reduced by the full prorated weekly amount of the pension received. The benefit may not be reduced below zero. [2011, c. 516, §1 (NEW).]

[ 2011, c. 516, §1 (AMD) .]

SECTION HISTORY

1965, c. 381, §§13-18 (AMD). 1965, c. 457, §4 (AMD). 1967, c. 293, (AMD). 1969, c. 176, (AMD). 1971, c. 209, (AMD). 1971, c. 305, (AMD). 1971, c. 422, (AMD). 1971, c. 538, §28 (AMD). 1973, c. 555, §14 (AMD). 1975, c. 537, (AMD). 1975, c. 770, §123 (AMD). 1977, c. 472, §§1,1-A,2 (AMD). 1977, c. 536, (AMD). 1979, c. 98, (AMD). 1979, c. 428, §§1-6 (AMD). 1979, c. 499, (AMD). 1979, c. 515, §§15-16A (AMD). 1979, c. 579, §45 (AMD). 1979, c. 651, §§46,47 (AMD). 1979, c. 663, §161 (AMD). 1981, c. 149, §§1-4 (AMD). 1981, c. 470, §A146 (AMD). 1983, c. 13, §8 (AMD). 1983, c. 257, §2 (AMD). 1983, c. 305, §§4,5 (AMD). 1983, c. 351, §17 (AMD). 1983, c. 650, §1 (AMD). 1983, c. 753, §1 (AMD). 1985, c. 66, (AMD). 1985, c. 348, §6 (AMD). 1985, c. 420, §§1,2 (AMD). 1985, c. 506, §A51 (AMD). 1985, c. 737, §A72 (AMD). 1987, c. 365, §1 (AMD). 1989, c. 702, §F1 (AMD). 1991, c. 560, §2 (AMD). 1997, c. 391, §1 (AMD). 1999, c. 464, §7 (AMD). 2003, c. 28, §1 (AMD). 2007, c. 352, Pt. B, §§1, 2 (AMD). 2009, c. 33, §1 (AMD). 2009, c. 638, §1 (AMD). 2011, c. 516, §1 (AMD). 2011, c. 645, §§6-9 (AMD). 2013, c. 314, §2 (AMD).



26 §1194. Claims for benefits

1. Filing. Claims for benefits shall be made in accordance with such regulations as the commission may prescribe. Each employer shall post and maintain printed statements of the regulations in places readily accessible to individuals in his service and shall make available to each such individual at the time he becomes unemployed a printed statement of those regulations. The printed statements shall be supplied by the commissioner to each employer without cost to him.

1-A. Partial unemployment claim forms. An employer shall issue a properly completed partial unemployment claim form to each of the employer's employees who is customarily employed full time and who is given less than full-time hours during a week due to a lack of work, or who is given no work for one week due to a lack of work and who is not separated from that employer.

A. Partial unemployment claim forms for a week must be provided to eligible employees no later than the day that the payroll for that week is available to employees. [1999, c. 376, §1 (NEW).]

B. An employer who fails to provide a partial unemployment claim form in accordance with this subsection is subject to a fine of $25 per day per form for each day the form is late. [1999, c. 376, §1 (NEW).]

C. An employer is not required to issue a partial unemployment claim form to an employee:

(1) Whose earnings or earnings plus holiday pay for the week exceed the maximum weekly benefit amount plus $5; or

(2) Whose vacation or holiday pay for the week exceeds the maximum weekly benefit amount. [1999, c. 376, §1 (NEW).]

D. The Director of Unemployment Compensation may authorize the use of partial unemployment claim forms for periods of 2 or more consecutive weeks in which the employee is given no work. [1999, c. 376, §1 (NEW).]

[ 1999, c. 376, §1 (NEW) .]

2. Determination. A representative designated by the commissioner, and in this chapter referred to as a deputy, shall promptly examine the first claim filed by a claimant in each benefit year and shall determine the weekly benefit amount and maximum benefit amount potentially payable to the claimant during that benefit year in accordance with section 1192, subsection 5.

The deputy shall promptly examine all subsequent claims filed and, on the basis of facts, shall determine whether or not that claim is valid with respect to sections 1192 and 1193, other than section 1192, subsection 5, or shall refer that claim or any question involved in the claim to the Division of Administrative Hearings or to the commission, which shall make a determination with respect to the claim in accordance with the procedure described in subsection 3, except that in any case in which the payment or denial of benefits is subject to section 1193, subsection 4, the deputy shall promptly transmit a report with respect to that subsection to the Director of Unemployment Compensation upon the basis of which the director shall notify appropriate deputies as to the applicability of that subsection.

The deputy shall determine in accordance with section 1221, subsection 3, paragraph A, the proper employer's experience rating record, if any, against which benefits of an eligible individual must be charged, if and when paid.

The deputy shall promptly notify the claimant and any other interested party of the determinations and reasons for the determinations. Subject to subsection 11, unless the claimant or any such interested party, within 15 calendar days after that notification was mailed to the claimant's last known address, files an appeal from that determination, that determination is final, except that the period within which an appeal may be filed may be extended, for a period not to exceed an additional 15 calendar days, for good cause shown. If new evidence or pertinent facts that would alter that determination become known to the deputy prior to the date that determination becomes final, a redetermination is authorized, but that redetermination must be mailed before the original determination becomes final.

If an employer's separation report for an employee is not received by the office specified on the separation report within 10 days after that report was requested, the claim must be adjudicated on the basis of information at hand. If the employer's separation report containing possible disqualifying information is received after the 10-day period and the claimant is denied benefits by a revised deputy's decision, benefits paid prior to the date of the revised decision do not constitute an overpayment of benefits. Any benefits paid after the date of the revised decision constitute an overpayment.

If an employer files an amended separation report or otherwise raises a new issue as to the employee's eligibility or changes the wages or weeks used in determining benefits that results in a denial of benefits or a reduction of the weekly benefit amount, the benefits paid prior to the date the determination is mailed do not constitute an overpayment. Any benefits received after that date to which the claimant is not entitled pursuant to a new determination based on that new employer information constitute an overpayment.

If, during the period a claimant is receiving benefits, new information or a new issue arises concerning the claimant's eligibility for benefits or which affects the claimant's weekly benefit amount, benefits may not be withheld until a determination is made on the issue. Before a determination is made, written notice shall be mailed to the claimant and other interested parties, which must include the issue to be decided, the law upon which it is based, any factual allegations known to the bureau, the right to a fact-finding interview, the date and location of the scheduled interview and the conduct of the interview and appeal. The fact-finding interview must be scheduled not less than 5 days nor more than 14 days after the notice is mailed. The bureau shall include in the notice a statement notifying the claimant that any benefits paid prior to the determination may be an overpayment under applicable law and recoverable by the bureau if it is later determined that the claimant was not entitled to the benefits. If the claimant does not appear for the scheduled interview, the deputy shall make a determination on the basis of available evidence. The deputy shall make a prompt determination of the issue based solely on any written statements of interested parties filed with the bureau before the interview, together with the evidence presented by interested parties who personally appeared at the interview. Upon request and notice to all parties at the interview, the deputy may accept corroborative documentary evidence after the interview. In no other case may the deputy base a decision on evidence received after the interview has been held.

A. This subsection does not apply when the claimant reports that, in the week claimed:

(1) The claimant worked and reports a specific amount of earnings for that work;

(2) The claimant worked and had earnings from that work, but does not furnish the amount of earnings;

(3) The claimant reports that the claimant was not able or available for work for a specific portion of the week and there is sufficient information for the deputy to determine that the inability or unavailability for work was for good cause. If the information provided by the claimant indicated unavailability during the claim week, but is not specific as to the amount of time involved, the department shall immediately initiate a fact-finding interview with the individual and make a determination regarding the claimant's weekly benefit amount on the basis of that interview. If the department is not able to conduct an immediate fact-finding interview with the claimant, the notification and fact-finding process described in this subsection must be followed; or

(4) The claimant received a specific amount of other remuneration as described in section 1193, subsection 5. [2003, c. 163, §1 (AMD).]

B. [1999, c. 464, §8 (RP).]

[ 2003, c. 163, §1 (AMD) .]

3. Appeals. Unless such appeal is withdrawn, the Division of Administrative Hearings after affording the parties reasonable opportunity for fair hearing, shall affirm, modify or set aside the findings of fact and decision of the deputy. The parties shall be then duly notified of the division's decision, together with its reasons therefor, which subject to subsection 11 shall be deemed to be the final decision of the commission unless, within 15 calendar days after that notification was mailed to his last known address, the claimant and employer may appeal to the commission by filing an appeal in accordance with such rules as the commission shall prescribe, provided that the appealing party appeared at the hearing and was given notice of the effect of the failure to appear in writing prior to the hearing.

[ 1987, c. 641, §8 (AMD) .]

4. Appeal tribunals.

[ 1987, c. 641, §9 (RP) .]

5. Commission review. The commission may on its own motion affirm, modify or set aside any decision of the Division of Administrative Hearings on the basis of the evidence previously submitted in that case or direct the taking of additional evidence, or may permit any of the parties of that decision to initiate further appeals before it. The commission shall permit such further appeal by any of the parties interested in a decision of the Division of Administrative Hearings and by the deputy whose decision has been overruled or modified by the Division of Administrative Hearings. The commission may remove to itself or transfer to the chief administrative hearing officer or to another administrative hearing officer the proceedings on any claim pending before the Division of Administrative Hearings. Any proceedings so removed to the commission shall be heard in accordance with the requirements in subsection 3. All hearings conducted pursuant to this section may be heard by a quorum of commissioners, as defined in section 1081, subsection 3. The commission shall promptly notify the interested parties of its findings and decisions.

[ 1987, c. 641, §10 (AMD) .]

6. Procedure. The manner in which disputed claims shall be presented, and the reports thereon required from the claimant and from employers shall be in accordance with regulations prescribed by the commission. The conduct of hearings and appeals shall be in accordance with Title 5, section 8001 et seq.

[ 1977, c. 694, §474 (RPR) .]

7. Witness fees. Notwithstanding the provisions of Title 5, section 9060, witnesses subpoenaed pursuant to this chapter shall be allowed fees at a rate fixed by the commission to be paid out of the Employment Security Administration Fund, except that no attendance or mileage fee shall be due or payable when a subpoena is issued to compel an employing unit to appear and produce records and reports for the purpose of making a determination as to liability or for the purpose of completing routine reports as provided under this chapter.

[ 1977, c. 694, §475 (AMD) .]

8. Appeals to courts. Any decision of the commission becomes final 10 days after receipt of written notification and any person aggrieved by the decision may appeal by commencing an action pursuant to Title 5, chapter 375, subchapter VII. The commission must be made a party defendant in any such appeal.

[ RR 1991, c. 2, §99 (COR) .]

9.

[ 1979, c. 541, Pt. A, §182 (RP) .]

10. Determination may be reconsidered; appeal. The deputy may reconsider a determination with respect to the weekly benefit amount and maximum total amount of benefits for a claimant for any given benefit year, if the deputy finds that an error has occurred or that wages have been erroneously reported, but no such redetermination may be made after one year from the date of the original determination. Notice of any such redetermination shall be promptly given to the parties entitled to notice of the original determination, in the manner prescribed in this section with respect to notice of an original determination. If the maximum amount of benefits is increased upon that redetermination, an appeal solely with respect to the matters involved in that increase may be filed in the manner and subject to the limitations provided in subsection 2. If the amount of benefits is decreased upon such redetermination, the matters involved in such decrease shall be subject to an appeal by claimant with respect to subsequent benefits which may be affected by the redetermination. An appeal may be filed in the manner and subject to the limitations provided in subsection 2.

The deputy may reconsider a benefit payment for any particular week or weeks whenever an error has occurred, but no such redetermination may be made after one year from the date of payment for that week or weeks. Notice of any such redetermination shall be promptly given to the claimant. Subject to subsection 11, unless the claimant files an appeal from that redetermination within 15 calendar days after that redetermination was mailed to the claimant's last known address, the redetermination shall be final, provided that the period within which an appeal may be filed may be extended for a period not to exceed an additional 15 calendar days for good cause shown.

Subject to the same limitations and for the same reasons, the commission may reconsider the determination in any case in which the final decision has been rendered by the Division of Administrative Hearings, the commission or a court, and may apply to the body or court which rendered that final decision to issue a revised decision. In the event that an appeal involving an original determination is pending as of the date a redetermination thereof is issued, that appeal, unless withdrawn, shall be treated as an appeal from the redetermination.

[ 1987, c. 641, §12 (AMD) .]

11. Prompt payment of claims.

A. Benefits shall be paid promptly in accordance with a determination, reconsidered determination, redetermination, decision of the Division of Administrative Hearings, the commission or a reviewing court under this section upon the issuance of the determination, reconsidered determination, redetermination or decision, regardless of the pendency of the period to apply for reconsideration, file an appeal or petition for judicial review that is provided with respect thereto in this section or the pendency of any such application, filing or petition, unless and until that determination, redetermination or decision has been modified or reversed by a subsequent reconsidered determination, redetermination or decision. In which event, benefits will be paid or denied for weeks of unemployment thereafter in accordance with that reconsidered determination, modified or reversed determination, redetermination or decision. [1987, c. 641, §13 (AMD).]

B. [1981, c. 290, (RP).]

C. If any determination, reconsidered determination, redetermination or decision awarding benefits is finally modified or reversed, any benefits paid to the claimant which would not have been paid under such final decision shall be deemed to be erroneous payments that are not chargeable to the account of any employer. [1971, c. 538, §34 (NEW).]

[ 1987, c. 641, §13 (AMD) .]

12. Collateral estoppel. Except for proceedings under this chapter, no finding of fact or conclusion of law contained in a decision of a deputy, an administrative hearing officer, the commission, the commissioner or a court, obtained under this chapter, has preclusive effect in any other action or proceeding.

This provision applies to decisions issued on or after July 14, 1990.

[ 1997, c. 293, §5 (AMD) .]

13. Voluntary withdrawal. A claimant who has filed a claim for benefits under this section may voluntarily withdraw that claim at any time before receiving the benefits. The commissioner shall treat a claimant who has withdrawn a claim under this subsection as not having filed the claim. A claimant may initiate the withdrawal of a claim under this subsection by way of telephone, but the Department of Labor may require a signed withdrawal authorization to verify the withdrawal. Cashing a benefit check relating to the claim is deemed to revoke any withdrawal of that claim.

[ 2003, c. 96, §1 (NEW) .]

SECTION HISTORY

1971, c. 418, (AMD). 1971, c. 538, §§29-34 (AMD). 1973, c. 147, (AMD). 1975, c. 39, (AMD). 1975, c. 227, (AMD). 1975, c. 710, §§2,4 (AMD). 1975, c. 770, §§124,125 (AMD). 1977, c. 460, §5 (AMD). 1977, c. 587, (AMD). 1977, c. 666, §§1,2 (AMD). 1977, c. 694, §§474-477 (AMD). 1979, c. 78, (AMD). 1979, c. 113, (AMD). 1979, c. 541, §A182 (AMD). 1981, c. 145, (AMD). 1981, c. 177, (AMD). 1981, c. 286, §§2,3 (AMD). 1981, c. 290, (AMD). 1981, c. 547, §1 (AMD). 1983, c. 246, (AMD). 1983, c. 305, §6 (AMD). 1983, c. 351, §§18-21 (AMD). 1983, c. 816, §A23 (AMD). 1985, c. 348, §§7,8 (AMD). 1987, c. 365, §2 (AMD). 1987, c. 641, §§7-13 (AMD). 1989, c. 691, (AMD). RR 1991, c. 2, §99 (COR). 1997, c. 293, §5 (AMD). 1999, c. 376, §1 (AMD). 1999, c. 464, §8 (AMD). 2003, c. 96, §1 (AMD). 2003, c. 163, §1 (AMD).



26 §1195. Extended benefits

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Definitions. Notwithstanding any other provisions of this chapter, the following words, as used in this section, shall have the following meanings, unless the context clearly requires otherwise.

A. Exhaustee. "Exhaustee" means an individual who, with respect to any week of unemployment in his eligibility period:

(1) Has received, prior to such week, all of the regular benefits that were available to him under this chapter or any other state law, including dependents' allowances and benefits payable to federal civilian employees and ex-servicemen under 5 U.S.C. Chapter 85, in his current benefit year that includes such week; provided that for the purposes of this paragraph, an individual shall be deemed to have received all of the regular benefits that were available to him although as a result of a pending appeal with respect to wages or employment, or both, that were not considered in the original monetary determination in his benefit year, he may subsequently be determined to be entitled to added regular benefits, or he may be entitled to regular benefits with respect to future weeks of unemployment, but such benefits are not payable with respect to such week of unemployment by reason of section 1251;

(2) His benefit year having expired prior to such week, has no or insufficient wages or employment, or both, to establish a new benefit year or, subsequent to December 31, 1971, he does not qualify by having sufficient wages or employment, or both, as provided by section 1192, subsection 5, since the beginning of his prior benefit year; and

(3) Has no right to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, or under such other federal laws as are specified in regulations issued by the United States Secretary of Labor; and has not received and is not seeking unemployment benefits under the unemployment compensation law of Canada; but if he is seeking such benefits and the appropriate agency finally determines that he is not entitled to benefits under such law he shall be considered an exhaustee if the other provisions of this definition are met. [1979, c. 515, §17 (AMD).]

B. Eligibility period. "Eligibility period" of an individual means the period consisting of the weeks in his benefit year which begin in an extended benefit period and, if his benefit year ends within such extended benefit period, any weeks thereafter which begin in such period. [1971, c. 119, (NEW).]

C. Extended benefit period. "Extended benefit period" means a period which:

(1) Begins with the 3rd week after a week for which there is a state "on" indicator; and

(2) Ends with either of the following weeks, whichever occurs later:

(a) The 3rd week after the first week for which there is a state "off" indicator; or

(b) The 13th consecutive week of such period; provided that no extended benefit period may begin by reason of a state "on" indicator before the 14th week following the end of a prior extended benefit period which was in effect with respect to this State. [1981, c. 548, §3 (RPR).]

D. Extended benefits. "Extended benefits" means benefits, including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. Chapter 85, payable to an individual under this section for weeks of unemployment in his eligibility period. [1971, c. 119, (NEW).]

E. [1981, c. 548, §4 (RP).]

F. [1981, c. 548, §4 (RP).]

G. Rate of insured unemployment. "Rate of insured unemployment" for purposes of paragraphs H and I means the percentage derived by dividing the average weekly number of individuals filing claims for regular benefits in this State for weeks of unemployment with respect to the most recent 13-consecutive-week period, as determined by the commissioner on the basis of his reports to the United States Secretary of Labor, by the average monthly employment covered under this chapter for the first 4 of the most recent 6 completed calendar quarters ending before the end of such 13-week period. Computations required by this paragraph shall be made by the commissioner, in accordance with regulations prescribed by the United States Secretary of Labor. [1981, c. 698, §118 (AMD).]

H. State "off" indicator. There is a "state 'off' indicator" for this State for a week if the commissioner determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediately preceding 12 weeks, the rate of insured unemployment, not seasonally adjusted, under this chapter:

(1) Was less than 120% of the average of such rates for the corresponding 13-week period ending in each of the preceding 2 calendar years, or

(2) Was less than 4%, except that for weeks beginning after September 25, 1982, the percentage shall be 5%. [1981, c. 548, §5 (AMD).]

I. State "on" indicator. There is a "state 'on' indicator" for this State for a week if the commissioner determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediately preceding 12 weeks, the rate of insured unemployment, not seasonally adjusted, under this chapter:

(1) Equaled or exceeded 120% of the average of such rates for the corresponding 13-week period ending in each of the preceding 2 calendar years; and

(2) Equaled or exceeded 4%, except that for weeks beginning after September 25, 1982, the percentage shall be 5%. [1981, c. 548, §6 (AMD).]

J. Regular benefits. "Regular benefits" means benefits payable to an individual under this chapter or under any other state law, including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. Chapter 85, other than extended benefits. [1971, c. 119, (NEW).]

K. State law. "State law" means the unemployment compensation or employment security law of any state, approved by the United States Secretary of Labor under the Internal Revenue Code of 1954, Section 3304. [1971, c. 119, (NEW).]

L. With respect to benefits for weeks of unemployment beginning after June 1, 1977, the determination of whether there has been a state "on" or "off" indicator beginning or ending any extended benefit period shall be made under this subsection as if paragraph I:

(1) Did not contain subparagraph (1) thereof; and

(2) The figure "4" contained in subparagraph (2) thereof were "5;"

except that, notwithstanding any such provision of this subsection, any week for which there would otherwise be a state "on" indicator shall continue to be such a week and shall not be determined to be a week for which there is a state "off" indicator. For weeks beginning after September 25, 1982, the figure 5 in subparagraph (2) shall be 6. [1981, c. 548, §7 (AMD).]

M. [1977, c. 570, §25 (RP).]

[ 1981, c. 548, §§3, 7 (AMD) .]

2. Effect of state law provisions relating to regular benefits on claims for, and the payment of, extended benefits. Except when the result would be inconsistent with the other provisions of this subchapter, as provided in the regulations of the commission, the provisions of this chapter which apply to claims for, or the payment of, regular benefits shall apply to claims for, and the payment of, extended benefits.

[ 1971, c. 119, (NEW) .]

3. Eligibility requirements for extended benefits. An individual shall be eligible to receive extended benefits with respect to any week of unemployment in his eligibility period only if the deputy finds that with respect to such week:

A. He is an "exhaustee" as defined in subsection 1, paragraph A; [1971, c. 119, (NEW).]

B. He has satisfied the requirements of this chapter for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits; and [1981, c. 548, §8 (AMD).]

C. For each individual who files an initial claim for extended benefits after September 25, 1982, he has been paid wages for insured work during his base period equal to at least 1 1/2 times the wages paid in that calendar quarter of his base period in which those wages were highest. [1981, c. 548, §9 (NEW).]

[ 1981, c. 548, §9 (AMD) .]

3-A. (TEXT EFFECTIVE ON CONTINGENCY: Not effective if inconsistent with Federal-State Extended Compensation Act of 1970, as amended) Failure to accept or seek work as grounds for ineligibility. Notwithstanding subsection 3, an individual is ineligible for payment of extended benefits for any week of unemployment in that individual's eligibility period if the deputy finds that during such period:

A. The individual failed to accept an offer of suitable work, as defined under subsection 3-C, or failed to apply for any suitable work to which the individual was referred by the employment service; or [1993, c. 22, §3 (AMD).]

B. The individual failed to actively engage in seeking work as prescribed under subsection 3-E, unless that individual is not actively engaged in seeking work because that individual is:

(1) Before any court of the United States or any state pursuant to a lawfully issued summons to appear for jury duty; or

(2) Hospitalized for treatment of an emergency or a life-threatening condition. [1993, c. 22, §3 (AMD).]

This subsection is not in effect for the weeks beginning after March 6, 1993 and before January 1, 1995.

This subsection is not in effect if inconsistent with the Federal-State Extended Compensation Act of 1970, as amended.

[ 1993, c. 22, §3 (AMD) .]

3-B. Additional ineligibility. Any individual who has been found ineligible for extended benefits for reason of the provisions in subsection 3-A shall also be denied benefits beginning with the first day of the week following the week in which that failure occurred and until he has been employed in each of 4 subsequent weeks, whether or not consecutive, and has earned remuneration equal to not less than 4 times the extended weekly benefit amount.

[ 1981, c. 228, (NEW) .]

3-C. Definition. For purposes of this section, the term "suitable work" means, with respect to any individual, any work which is within the individual's capabilities, subject to the following:

A. The gross average weekly remuneration payable for the work must exceed the sum of:

(1) The individual's extended weekly benefit amount as determined under subsection 4; and

(2) The amount, if any, of supplemental unemployment benefits as defined in the United States Internal Revenue Code of 1954, Section 501(c)(17)(D), payable to the individual for that week; [1981, c. 228, (NEW).]

B. The work must pay wages not less than the higher of:

(1) The minimum wage provided by the United States Fair Labor Standards Act of 1938, Section 6(a)(1), without regard to any exemption; or

(2) The applicable state or local minimum wage; and [1981, c. 228, (NEW).]

C. No individual may be denied extended benefits for failure to accept an offer of or apply for any job which meets the definition of suitability described in this subsection if:

(1) The position was not offered to the individual in writing or was not listed with the employment service;

(2) The failure could not result in a denial of benefits under the definition of suitable work for regular benefit claimants in section 1193, subsection 3 to the extent that the criteria of suitability in that section are not inconsistent with this subsection; and

(3) The individual furnishes satisfactory evidence to the deputy that his prospects for obtaining work in his customary occupation within a reasonably short period are good. If the evidence is deemed satisfactory for this purpose, the determination of whether any work is suitable with respect to that individual shall be made in accordance with the definition of suitable work for regular benefit claimants in section 1193, subsection 3 without regard to the definition specified by this subsection. [1983, c. 305, §7 (AMD).]

[ 1983, c. 305, §7 (AMD) .]

3-D. Work to be in accord with labor standard provisions. Notwithstanding the provisions of subsection 3 to the contrary, no work may be deemed to be suitable work, for an individual, which does not accord with the labor standard provisions required by the United States Internal Revenue Code of 1954, Section 3304(a)(5) and set forth under section 1193, subsection 3, paragraph B.

[ 1981, c. 228, (NEW) .]

3-E. Actively engaged in seeking work. For the purposes of subsection 3-A, paragraph B, an individual shall be treated as actively engaged in seeking work during any week if:

A. The individual has engaged in a systematic and sustained effort to obtain work during that week; and [1981, c. 228, (NEW).]

B. The individual furnishes tangible evidence that he has engaged in that effort during that week. [1981, c. 228, (NEW).]

[ 1981, c. 228, (NEW) .]

3-F. Referred to suitable work. The employment service shall refer any claimant entitled to extended benefits under subsections 3-A to 3-E to any suitable work which meets the criteria prescribed in subsection 3-C.

[ 1981, c. 228, (NEW) .]

4. Weekly extended benefit amount. The weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be an amount equal to the weekly benefit amount payable to him during his applicable benefit year.

[ 1971, c. 119, (NEW) .]

5. Total extended benefit amount. The total extended benefit amount payable to any eligible individual with respect to his applicable benefit year shall be the lesser of the following amounts:

A. Fifty percent of the total amount of regular benefits which were payable to him under this chapter in his applicable benefit year; or [1971, c. 119, (NEW).]

B. Thirteen times his weekly benefit amount which was payable to him under this chapter for a week of total unemployment in the applicable benefit year; or [1971, c. 119, (NEW).]

C. Thirty-nine times his weekly benefit amount which was payable to him under this chapter for a week of total unemployment in the applicable benefit year, reduced by the total amount of regular benefits which were paid, or deemed paid, to him under this chapter with respect to the benefit year. [1971, c. 119, (NEW).]

Notwithstanding any other provisions of this chapter, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that the individual would, except for this subsection, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced, but not below zero, by the product of the number of weeks for which the individual received any amounts as trade readjustment allowances within that benefit year, multiplied by the individual's weekly benefit amount for extended benefits.

[ 1981, c. 548, §10 (AMD) .]

6. Experience rating charges. The state portion of extended benefits paid under this subchapter shall be charged to the General Fund.

[ 1971, c. 119, (NEW) .]

7. Beginning and termination of extended benefit period. Whenever an extended benefit period is to become effective in this State, or an extended benefit period is to be terminated in this State the commissioner shall make an appropriate public announcement.

[ 1981, c. 548, §11 (AMD) .]

7-A. Cessation of interstate extended benefits. Payment of extended benefits shall not be made to any individual for any week beginning after June 1, 1981, if extended benefits are payable for that week pursuant to an interstate claim filed in any state under the interstate benefit payment plan, and no extended benefit period is in effect for that week in that state. This subsection shall not apply with respect to the first 2 weeks for which extended benefits are payable, determined without regard to this subsection, pursuant to an interstate claim filed under the interstate benefit payment plan to the individual from the extended benefit account established for the individual with respect to the benefit year.

[ 1981, c. 104, (NEW) .]

8. Administration. In the administration of the provisions of this section which are enacted to conform with the requirements of the Federal-State Extended Unemployment Compensation Act of 1970, the commissioner shall take such action as may be necessary to ensure that the provisions are so interpreted and applied as to meet the requirements of such Federal Act as interpreted by the United States Department of Labor, and to secure to this State the full reimbursement of the federal share of extended and regular benefits paid under this chapter that are reimbursable under the Federal Act.

[ 1977, c. 675, §22 (AMD) .]

9. Notwithstanding any other provisions of this chapter, no employer's experience rating account shall be charged, and no employer shall be liable for payments in lieu of contributions, with respect to extended benefit payments which are wholly reimbursed to the State by the Federal Government.

[ 1975, c. 299, §4 (NEW) .]

SECTION HISTORY

1971, c. 119, (NEW). 1973, c. 753, §§1-3 (AMD). 1975, c. 299, §§1-4 (AMD). 1977, c. 247, (AMD). 1977, c. 570, §§23-25 (AMD). 1977, c. 675, §§18-22 (AMD). 1979, c. 127, §163 (AMD). 1979, c. 515, §17 (AMD). 1979, c. 541, §A183 (AMD). 1979, c. 579, §45 (AMD). 1979, c. 651, §§46,47 (AMD). 1981, c. 104, (AMD). 1981, c. 228, (AMD). 1981, c. 548, §§3-11 (AMD). 1981, c. 698, §118 (AMD). 1983, c. 305, §7 (AMD). 1983, c. 491, (AMD). 1993, c. 22, §3 (AMD).



26 §1196. Extended benefits for dislocated workers in approved training; sunset and review

1. Dislocated worker defined. As used in this section; section 1043, subsection 5, paragraph B; and section 1191, subsection 4, paragraph A, the term "dislocated worker" means:

A. An individual who:

(1) Has been terminated or laid off from employment as a result of a reduction of operations at the individual's place of employment or who has received a notice of termination or layoff from employment;

[2009, c. 271, §4 (AMD).]

B. An individual who has been terminated or who has received a notice of termination of employment, as a result of any permanent closure of a plant or facility; or [1985, c. 591, §5 (NEW).]

C. An individual who is long-term unemployed and has limited opportunities for employment or reemployment in the same or a similar occupation in the area in which he resides, including any older individual who may have substantial barriers to employment because of his age. [1985, c. 591, §5 (NEW).]

[ 2009, c. 271, §4 (AMD) .]

2. Annual report. The Commissioner of Labor shall report to the joint standing committee of the Legislature having jurisdiction over labor before March 1st of each year regarding the actions taken under section 1043, subsection 5, paragraph B, and section 1191, subsection 4, paragraph A. The report shall include:

A. The number of persons who receive benefits under those provisions; [1985, c. 591, §5 (NEW).]

B. The average length of time in training for persons who receive benefits under those provisions; [1985, c. 591, §5 (NEW).]

C. The average weekly benefit and average total amount of benefits paid to persons under those provisions; [1985, c. 591, §5 (NEW).]

D. The success rate in placing trainees who receive benefits under those provisions; [2009, c. 271, §5 (AMD).]

E. The total cost of benefits paid under those provisions and the effect on the Unemployment Trust Fund; and [2009, c. 271, §6 (AMD).]

F. The number of persons participating in training while receiving extended unemployment benefits under those provisions during the report year who have previously completed a training program while receiving extended unemployment benefits under those provisions, including the length of time between those enrollments. [2009, c. 271, §7 (NEW).]

[ 2009, c. 271, §§5-7 (AMD) .]

3. Repeal.

[ 1995, c. 9, §3 (RP) .]

4. Suspension of provisions due to the reserve multiple.

[ 1995, c. 9, §4 (RP) .]

SECTION HISTORY

1985, c. 591, §5 (NEW). 1987, c. 570, §4 (AMD). 1991, c. 472, §§1,2 (AMD). 1993, c. 3, §1 (AMD). 1993, c. 3, §2 (AFF). 1993, c. 22, §§4,5 (AMD). 1995, c. 9, §§3,4 (AMD). 2009, c. 271, §§4-7 (AMD).



26 §1197. Self-employment assistance program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Self-employment assistance activities" means activities approved by the commissioner in which an individual participates for the purpose of establishing a business and becoming self-employed. "Self-employment assistance activities" must include, but are not limited to, entrepreneurial training, business counseling and technical assistance. [1993, c. 710, §2 (NEW).]

B. "Self-employment assistance allowance" means an allowance payable, in lieu of regular benefits, from the Unemployment Compensation Fund to an individual who meets the requirements of this section. [1993, c. 710, §2 (NEW).]

C. "Self-employment assistance program" means a program under which an individual who meets the requirements described in subsection 4 is eligible to receive an allowance in lieu of regular benefits for the purpose of assisting that individual in establishing a business and becoming self-employed. [1993, c. 710, §2 (NEW).]

D. "Regular benefits" means benefits payable to an individual under this chapter, including benefits payable to federal civilian employees and to former members of the United States Armed Forces pursuant to the United States Code, Chapter 85, other than additional benefits, extended benefits and extended benefits for dislocated workers. [1993, c. 710, §2 (NEW).]

[ 1993, c. 710, §2 (NEW) .]

2. Weekly amount of self-employment assistance allowance. The weekly amount of a self-employment assistance allowance payable to an individual under this section is equal to the weekly benefit amount for regular benefits otherwise payable under section 1191, subsection 2, plus any supplemental benefits for dependents payable under section 1191, subsection 6.

[ 1993, c. 710, §2 (NEW) .]

3. Maximum amount of benefits. The sum of the self-employment assistance allowances paid under this section, excluding supplemental benefits for dependents, and regular benefits paid under this chapter may not exceed the maximum amount of benefits established under section 1191, subsection 4 with respect to any benefit year.

[ 1993, c. 710, §2 (NEW) .]

4. Eligibility. The following eligibility requirements apply to the payment of a self-employment assistance allowance under this section.

A. An individual may receive a self-employment assistance allowance if that individual:

(1) Is eligible to receive regular benefits or would be eligible to receive regular benefits except for the requirements described in paragraph B;

(2) Is identified by a worker profiling system as an individual likely to exhaust regular benefits;

(3) Has filed an application for participation in a self-employment assistance program within 60 days of filing an initial application for regular benefits and has provided the information the commissioner may prescribe;

(4) Has, at the time the application is filed, a balance of regular benefits equal to at least 18 times the individual's weekly benefits amount and at least 18 weeks remaining in the individual's benefit year;

(5) Has been accepted into a program approved by the commissioner that will provide self-employment assistance activities;

(6) Is participating in self-employment assistance activities;

(7) Is actively engaged on a full-time basis in activities, which may include training, related to establishing a business and becoming self-employed; and

(8) Has filed a weekly claim for the self-employment assistance allowance and provided the information the commissioner prescribes, including a log of self-employment activities. [1993, c. 710, §2 (NEW).]

B. A self-employment assistance allowance is payable to an individual at the same interval, on the same terms and subject to the same conditions as regular benefits except that:

(1) The requirements of section 1192, subsection 3 relating to availability for work and active search for work are not applicable to the individual;

(2) The requirements of section 1193, subsection 3 relating to refusal to accept work are not applicable to the individual;

(3) The requirements of section 1191, subsection 3 and section 1043, subsection 17 relating to self-employment income are not applicable to the individual;

(4) An individual is considered unemployed for the purposes of section 1192; and

(5) An individual who fails to participate in self-employment assistance activities or who fails to actively engage on a full-time basis in activities, which may include training, related to establishing a business and becoming self-employed is denied benefits for the week the failure occurs. [1993, c. 710, §2 (NEW).]

[ 1993, c. 710, §2 (NEW) .]

5. Limitation on number of individuals receiving a self-employment assistance allowance. The aggregate number of individuals receiving a self-employment assistance allowance at any time may not exceed 5% of the number of individuals receiving regular benefits at that time.

[ 1993, c. 710, §2 (NEW) .]

6. Financing costs of a self-employment assistance allowance. A self-employment assistance allowance must be charged or assessed to an employer's account in accordance with section 1221. An allowance attributable to the United States Armed Forces or civilian service must be charged to the appropriate federal account.

[ 1993, c. 710, §2 (NEW) .]

7. Effective date and termination date. This section is effective for the weeks beginning after the date of enactment or after any plan required by the United States Department of Labor is approved, whichever date is later. This section terminates as of the effective date of the withdrawal of approval of any plan required by the United States Department of Labor or as of the week containing the date when federal law no longer authorizes self-employment assistance programs.

[ 1993, c. 710, §2 (NEW) .]

8. Appeal.

[ 1995, c. 665, Pt. DD, §12 (AFF); 1995, c. 665, Pt. DD, §2 (RP) .]

8-A. Grievance procedure.

[ 1997, c. 130, §1 (RP) .]

8-B. Appeal of nonacceptance into a self-employment assistance program. All determinations under this section must be made in writing. A determination that an individual has not been accepted into a program approved by the commissioner that provides self-employment assistance activities may be appealed only as provided in this subsection.

A. A person who receives a determination of nonacceptance into a self-employment assistance program may obtain a review of that determination by a board appointed in accordance with rules adopted under subsection 9. Appeals to the board must be filed, in writing, within 15 calendar days after the determination is mailed to the individual's last known address. The period within which an appeal may be filed may be extended, for a period not to exceed an additional 15 calendar days, for good cause shown. [1997, c. 130, §2 (NEW).]

B. When an individual requests a review, the board shall promptly investigate and attempt to resolve the complaint informally. If the problem is not resolved to the complainant's satisfaction through this informal process, a hearing by an impartial hearing officer to review the board's decision must be scheduled and conducted in accordance with the Maine Administrative Procedure Act. [1997, c. 130, §2 (NEW).]

B-1. A person aggrieved by the decision of the hearing officer may appeal to the commission by filing an appeal in accordance with rules established by the commission as long as the appealing party participated in the hearing by that hearing officer and was given notice of the effect of the failure to participate in writing prior to the hearing. [2005, c. 39, §1 (NEW).]

C. A person aggrieved by the decision of the commission may appeal by commencing an action pursuant to Title 5, chapter 375, subchapter 7. The Commissioner of Labor must be made a defendant in any such appeal. [2005, c. 39, §2 (AMD).]

[ 2005, c. 39, §§1, 2 (AMD) .]

9. Adopt rules. The commissioner may adopt rules in accordance with the Maine Administrative Procedure Act to implement a self-employment assistance program, including, but not limited to, criteria for approval of programs that provide self-employment assistance activities, eligibility criteria for acceptance into and participation in these programs and the review and appeal process for determinations of individual eligibility for these programs.

[ 1993, c. 710, §2 (NEW) .]

10. Report. Annually by March 1st, the commissioner shall report to the joint standing committee of the Legislature having jurisdiction over labor matters on the self-employment assistance program. This report must include data on the number of individuals participating in the program and the number of businesses developed under the program, business survival data, the cost of operating the program, compliance with program requirements and data related to business income, the number of employees and wages paid in the new businesses and the incidence and duration of unemployment after business start-up. The report may also include any recommended changes in the program.

[ 1993, c. 710, §2 (NEW) .]

SECTION HISTORY

1993, c. 710, §2 (NEW). 1995, c. 665, §§DD2,3 (AMD). 1995, c. 665, §DD12 (AFF). 1997, c. 130, §§1,2 (AMD). 2005, c. 39, §§1,2 (AMD).



26 §1198. Work-sharing benefits

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Affected unit" means a specified plant, department, shift or other definable unit consisting of 2 or more eligible employees to which a work-sharing plan applies. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

B. "Commissioner" means the Commissioner of Labor or the commissioner's designee. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

C. "Eligible employee" means an individual who usually works for the eligible employer submitting a work-sharing plan. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

D. "Eligible employer" means a public or private employer who is not delinquent in the payment of contributions or reimbursements or in the reporting of wages. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

E. "Fringe benefits" includes, but is not limited to, health insurance, retirement benefits, paid vacation and holidays, sick leave and similar advantages that are incidents of employment. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

F. "Intermittent employment" means employment that is not continuous but may consist of intervals of weekly work and intervals of no weekly work. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

G. "Seasonal employment" means employment in seasonal industries within the determined seasonal period or periods. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

H. "Seasonal industry" means an industry in which, because of the seasonal nature of the industry, it is customary to operate only during a regularly recurring period or periods of less than 26 weeks in a calendar year and any seasonal industry under section 1251, subsection 1. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

I. [2013, c. 448, §1 (RP).]

J. "Usual weekly hours of work" means the normal hours of work each week for an eligible employee in an affected unit when that unit is operating on a full-time basis, not to exceed 40 hours and not including overtime. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

K. "Work-sharing benefits" means benefits payable to eligible employees in an affected unit under an approved work-sharing plan. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

L. "Work-sharing employer" means an eligible employer with an approved work-sharing plan in effect. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

M. "Work-sharing plan" means a plan submitted to the commissioner by an eligible employer under which there is a reduction in the number of hours worked by the eligible employees in the affected unit in lieu of temporary layoffs of some of the employees. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

[ 2013, c. 448, §§1, 2 (AMD) .]

2. Criteria for approval of a work-sharing plan. An eligible employer wishing to participate in a work-sharing program under this section must submit a signed work-sharing plan to the commissioner for approval. The commissioner shall approve a work-sharing plan if the following requirements are met:

A. The work-sharing plan identifies the affected unit or units and specifies the effective date of the plan; [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

B. The work-sharing plan identifies the eligible employees in the affected unit or units by name, social security number, usual weekly hours of work, proposed wage and hour reduction and any other information that the commissioner requires; [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

C. The work-sharing plan certifies that the reduction in the usual weekly hours of work is in lieu of temporary layoffs that would have affected at least 10% of the eligible employees in the affected unit or units and that would have resulted in an equivalent reduction in work hours; [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

D. Under the work-sharing plan the usual weekly hours of work for eligible employees in the affected unit or units are reduced by not less than 10% and not more than 50% and the reduction in hours in each affected unit is spread equally among eligible employees in the affected unit; [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

E. The work-sharing plan specifies the manner in which the fringe benefits of the eligible employees will be affected; [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

F. In the case of eligible employees represented by a collective bargaining agent, the work-sharing plan is approved in writing by the collective bargaining agent that covers the affected eligible employees. In the absence of a collective bargaining agent, the work-sharing plan must contain a certification by the eligible employer that the proposed plan, or a summary of the plan, has been made available to each eligible employee in the affected unit; [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

G. A statement that the work-sharing plan will not serve as a subsidy of seasonal employment during the off-season or of intermittent employment is included; and [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

H. The eligible employer agrees to furnish reports relating to the proper conduct of the work-sharing plan and agrees to allow the commissioner or the commissioner's designee or authorized representatives access to all records necessary to verify the plan prior to approval and to monitor and evaluate application of the plan after approval. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

I. The work-sharing plan specifies the manner in which the requirements of this subsection will be implemented including a plan for giving notice, when feasible, to an employee whose workweek is to be reduced together with an estimate of the number of layoffs that would have occurred absent the ability of employees to participate in the work-sharing and such other information as the United States Secretary of Labor determines is appropriate; and [2013, c. 448, §3 (NEW).]

J. The eligible employer allows eligible employees to participate, as appropriate, in training, including employer-sponsored training or worker training funded under the federal Workforce Investment Act of 1998, Public Law 105-220, 112 Stat. 936, to enhance job skills if such training has been approved by the commissioner. [2013, c. 448, §3 (NEW).]

[ 2013, c. 448, §3 (AMD) .]

3. Approval or rejection of the work-sharing plan. The commissioner shall approve or reject a work-sharing plan in writing. The commissioner's decision is final and not subject to appeal. The eligible employer may submit another work-sharing plan for approval, and a determination must be made based upon the new information submitted by the eligible employer.

[ 2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF) .]

4. Effective date and duration of the work-sharing plan. A work-sharing plan takes effect on the date specified in the plan or on the first Sunday following the date on which the plan is approved by the commissioner, whichever is later. It expires at the end of the 12th full calendar month after its effective date or on the date specified in the plan if that date is earlier, unless the plan is previously revoked by the commissioner. If a plan is revoked by the commissioner, it terminates on the date specified in the written order of revocation.

[ 2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF) .]

5. Review; revocation of approval. The commissioner shall review the operation of each approved work-sharing plan at least once during the period the plan is in effect to ensure that it complies with the work-sharing plan requirements under subsection 2. The commissioner may revoke approval of a work-sharing plan for good cause.

A. The revocation order must be in writing, state the reason for revocation and specify the date the revocation takes effect. The revocation order is final and not subject to appeal. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

B. Action to revoke the work-sharing plan may be taken at any time by the commissioner on the commissioner's own motion, on the motion of any of the affected unit's eligible employees or on the motion of a collective bargaining agent that covers the affected employees. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

[ 2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF) .]

6. Modification of the work-sharing plan. An operational approved work-sharing plan may be modified by the eligible employer with the consent of a collective bargaining agent that covers the affected employees, if any, if the modification is not substantial, conforms with the plan approved by the commissioner and is reported promptly to the commissioner by the eligible employer. If the hours of work are increased or decreased substantially beyond the level in the original plan or any other conditions are changed substantially, the commissioner shall approve or disapprove the modifications without changing the expiration date of the original plan. If the substantial modifications do not meet the requirements for approval under subsection 2, the commissioner shall disallow those modifications in writing. The decision of the commissioner is final and not subject to appeal.

[ 2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF) .]

7. Eligibility for work-sharing benefits. After serving a waiting period as prescribed by the commissioner, an eligible employee is eligible to receive work-sharing benefits with respect to any week only if the commissioner finds that, in addition to meeting other conditions of eligibility for regular benefits under this Title that are not inconsistent with this section:

A. During the week, the eligible employee is employed as a member of an affected unit under an approved work-sharing plan that was approved prior to that week and that is in effect with respect to the week for which work-sharing benefits are claimed; and [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

B. The eligible employee is available and able to work the normal workweek with the work-sharing employer. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

Notwithstanding any other provisions of this chapter, an eligible employee is deemed unemployed in any week for which remuneration is payable to that eligible employee as an eligible employee in an affected unit for less than that eligible employee's normal weekly hours of work as specified under the approved work-sharing plan in effect for the week.

Notwithstanding any other provisions of this Title, an eligible employee may not be denied work-sharing benefits for any week by reason of the application of laws and rules relating to the availability for work and active search for work with an employer other than the work-sharing employer.

[ 2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF) .]

8. Work-sharing benefits. This subsection governs the payment of work-sharing benefits under this section.

A. The weekly work-sharing benefit amount is the product of the regular weekly benefit amount, including any dependents' allowances, multiplied by the percentage reduction in the eligible employee's usual weekly hours of work as specified in the approved work-sharing plan. If the weekly work-sharing benefit amount is not an exact multiple of $1, the weekly work-sharing benefit amount must be rounded down to the next lower multiple of $1. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

B. An eligible employee may not receive a total of work-sharing benefits and regular unemployment compensation in any benefit year that exceeds the maximum entitlement established for unemployment compensation, nor may an eligible employee be paid work-sharing benefits for more than 52 weeks in any benefit year pursuant to an approved work-sharing plan. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

C. The work-sharing benefits paid must be deducted from the maximum entitlement amount established for an eligible employee's benefit year. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

D. If an eligible employer approves time off and the eligible employee has performed some work during the week, the eligible employee is eligible for work-sharing benefits based on the combined work and paid leave hours for that week. If the eligible employer does not grant time off, the question of availability must be investigated by the commissioner. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

E. If an eligible employee was sick and consequently did not work all the hours offered by the work-sharing employer in a given week, the employee must be denied work-sharing benefits for that week. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

F. Claims for work-sharing benefits must be filed in the same manner as claims for unemployment compensation or as prescribed in rules by the commissioner. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

G. Laws and rules applicable to unemployment compensation claimants apply to work-sharing claimants to the extent that they are not inconsistent with the established work-sharing provisions. An eligible employee who files an initial claim for work-sharing benefits, if eligible for work-sharing benefits, must be provided a monetary determination of entitlement to work-sharing benefits and must serve a waiting period of one week. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

H. If an eligible employee works in the same week for a work-sharing employer and an employer other than the work-sharing employer, the eligible employee's work-sharing benefits must be computed in the same manner as if the eligible employee worked solely with the work-sharing employer, except that if the eligible employee is not able to work or is not available for the normal workweek with the work-sharing employer, work-sharing benefits may not be paid to that eligible employee for that week. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

I. An eligible employee who does not work during a week for the work-sharing employer and is otherwise eligible must be paid the full weekly unemployment compensation amount. That week is not counted as a week for which work-sharing benefits were received. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

J. An eligible employee who does not work for the work-sharing employer during a week but works for another employer and is otherwise eligible must be paid benefits for that week under the partial unemployment compensation provisions of this chapter. That week is not counted as a week for which work-sharing benefits were received. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

K. Nothing in this section precludes an otherwise eligible employee from receiving total or partial unemployment benefits when the eligible employee's work-sharing benefits have been exhausted. [2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF).]

[ 2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF) .]

9. Benefit charges. Notwithstanding any other provisions of this Title, work-sharing benefits are charged to the account of the work-sharing employer. Employers liable for payments in lieu of contributions must reimburse the Unemployment Compensation Fund for the full amount of work-sharing benefits paid to their employees under an approved work-sharing plan.

[ 2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF) .]

10. Extended benefits. An individual who has received all of the unemployment compensation or combined unemployment compensation and work-sharing benefits available in a benefit year is considered an exhaustee for purposes of extended benefits, as provided in section 1043, subsection 5, paragraph B, and, if otherwise eligible under that paragraph, is eligible to receive extended benefits.

[ 2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF) .]

11. Rules. The commissioner shall adopt rules to implement this section. Those rules are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 91, §1 (NEW); 2011, c. 91, §3 (AFF) .]

12.

[ 2013, c. 448, §4 (RP) .]

SECTION HISTORY

2011, c. 91, §1 (NEW). 2011, c. 91, §3 (AFF). 2013, c. 448, §§1-4 (AMD).






Subchapter 7: EMPLOYER'S CONTRIBUTIONS AND COVERAGE

26 §1221. Payments; rates; amounts

1. Payment.

A. Contributions accrue and become payable by each employer subject to this chapter, other than those liable for payments in lieu of contributions, for each calendar year in which the employer is subject to this chapter, with respect to wages for employment, as defined in section 1043, subsection 11. These contributions become due and must be paid by each employer to the bureau for the fund on or before the last day of the month following the close of the calendar quarter to which the contributions relate and may not be deducted, in whole or in part, from the wages of the employees. [1995, c. 657, §3 (AMD); 1995, c. 657, §10 (AFF).]

B. In the payment of any contributions, a fractional part of a cent shall be disregarded unless it amounts to 1/2¢ or more, in which case it shall be increased to 1.

[ 1995, c. 657, §3 (AMD); 1995, c. 657, §10 (AFF) .]

2. Rate of contribution. Each employer subject to this chapter, other than those liable for payments in lieu of contributions, shall pay contributions at the rate of 5.4% of the wages paid by him with respect to employment during each calendar year, except as otherwise prescribed in subsection 4.

A. [1985, c. 348, §9 (RP).]

B. [1983, c. 16, (NEW); MRSA T. 26, §1221, sub-§2, ¶B (RP).]

C. Each employer subject to this chapter, other than those liable for payments in lieu of contributions, shall pay, in addition to the contribution rate as prescribed in subsection 4, 7/10 of 1% of the wages paid by the employer with respect to employment during the calendar year 1993, 8/10 of 1% of the wages paid by the employer with respect to employment during the calendar year 1994 and 4/10 of 1% of the wages paid by the employer with respect to employment during calendar years 1995, 1996, 1997, 1998 and 1999. [1997, c. 745, §2 (AMD).]

[ 1997, c. 745, §2 (AMD) .]

3. Experience rating record.

A. At the time the status of an employing unit is ascertained to be that of an employer, the commissioner shall establish and maintain, until the employer status is terminated, for the employer an experience rating record, to which are credited all the contributions that the employer pays on the employer's own behalf. This chapter may not be construed to grant any employer or individuals in the employer's service prior claims or rights to the amounts paid by the employer into the fund. Benefits paid to an eligible individual under the Maine Employment Security Law must be charged against the experience rating record of the claimant's most recent subject employer or to the General Fund if the otherwise chargeable experience rating record is that of an employer whose status as such has been terminated; except that no charge may be made to an individual employer but must be made to the General Fund if the commission finds that:

(1) The claimant's separation from the claimant's last employer was for misconduct in connection with the claimant's employment or was voluntary without good cause attributable to the employer;

(2) The claimant has refused to accept reemployment in suitable work when offered by a previous employer, without good cause attributable to the employer;

(3) Benefits paid are not chargeable against any employer's experience rating record in accordance with section 1194, subsection 11, paragraphs B and C;

(5) Reimbursements are made to a state, the Virgin Islands or Canada for benefits paid to a claimant under a reciprocal benefits arrangement as authorized in section 1082, subsection 12, as long as the wages of the claimant transferred to the other state, the Virgin Islands or Canada under such an arrangement are less than the amount of wages for insured work required for benefit purposes by section 1192, subsection 5;

(6) The claimant was hired by the claimant's last employer to fill a position left open by a Legislator given a leave of absence under chapter 7, subchapter 5-A, and the claimant's separation from this employer was because the employer restored the Legislator to the position after the Legislator's leave of absence as required by chapter 7, subchapter 5-A;

(7) The claimant was hired by the claimant's last employer to fill a position left open by an individual who left to enter active duty in the United States military, and the claimant's separation from this employer was because the employer restored the military serviceperson to the person's former employment upon separation from military service; or

(8) The claimant was hired by the claimant's last employer to fill a position left open by an individual given a leave of absence for family medical leave provided under Maine or federal law, and the claimant's separation from this employer was because the employer restored the individual to the position at the completion of the leave. [2013, c. 175, §1 (AMD).]

A-1. [1989, c. 363, §2 (RP).]

A-2. No charge shall be made to an individual employer or governmental entity for benefits paid to any individual whose base-period wages include wages for previously uncovered services as defined in section 1043, subsection 19, paragraph C to the extent that the unemployment compensation fund is reimbursed for such benefits pursuant to section 121 of PL 94-566. No charge shall be made to an employer or governmental entity for benefits paid to any individual if eligibility for such benefits would not have been established but for the use of wages paid for previously uncovered services. [1977, c. 570, §26 (NEW).]

B. The commissioner shall classify employers in accordance with their actual experience in the payment of contributions on their own behalf and with respect to benefits charged against their "experience rating records" and shall submit in his annual report to the Governor, the results of the actual experience in payment of contributions on behalf of the individual employers and with respect to benefits charged to their "experience rating records" together with the recommendations relative to the advisability of the continuance of the rates based on benefit experience. [1979, c. 541, Pt. A, §184 (AMD).]

C. [2011, c. 499, §1 (AMD); MRSA T. 26, §1221, sub-3, ¶C (RP).]

C-1. Beginning March 14, 2014, for the purposes of paragraph A, the experience rating record of the most recent subject employer may not be charged with benefits paid to a claimant whose work record with such employer totaled 5 consecutive weeks or less of total or partial employment, but in such case the most recent subject employer with whom the claimant's work record exceeded 5 consecutive weeks of total or partial employment must be charged, if such employer would have otherwise been chargeable had not subsequent employment intervened. [2011, c. 499, §2 (NEW); 2011, c. 499, §4 (AFF).]

D. This subsection shall apply only to employers subject to payment of contributions as provided in subsections 1 and 2. [1971, c. 538, §37 (NEW).]

E. An employer's experience rating record may not be relieved of charges relating to an erroneous payment from the fund if the bureau determines that:

(1) The erroneous payment was made because the employer or agent of the employer was at fault for failing to respond timely or adequately to a written or electronic request from the bureau for information relating to the claim for unemployment compensation; and

(2) The employer or agent of the employer has established a pattern of failing to respond timely or adequately to written or electronic requests from the bureau for information relating to claims for unemployment compensation.

A determination of the bureau not to relieve charges pursuant to this paragraph is subject to appeal as other determinations of the bureau with respect to the charging of employers' experience rating records. [2013, c. 314, §3 (NEW); 2013, c. 314, §6 (AFF).]

[ 2013, c. 175, §1 (AMD); 2013, c. 314, §3 (AMD); 2013, c. 314, §6 (AFF) .]

4. Employer's experience classifications. The commissioner shall compute annually contribution rates for each employer based on his own experience rating record and shall designate a contribution rate schedule.

A. The standard rate of contributions shall be 5.4%. No contributing employer's rate may be varied from the standard rate, unless and until his experience rating record has been chargeable with benefits throughout the 24-consecutive-calendar-month period ending on the computation date applicable to such year; each contributing employer newly subject to this chapter shall pay contributions at the average contribution rate, rounded to the next higher 1/10 of 1%, on the taxable wages reported by contributing employers for the 12-month period immediately preceding the last computation date, provided such rate may not exceed 3.0% nor be less than 1%; provided that, with respect to the rate year beginning January 1, 1986, and each rate year thereafter, the rate shall not exceed 4.0% nor be less than 1% and until such time as his experience rating record has been chargeable with benefits throughout the 24-consecutive-calendar-month period ending on the computation date applicable to such year, and for rate years thereafter his contribution rate shall be determined in accordance with subsections 3 and 4. [1985, c. 348, §10 (AMD).]

B. Subject to paragraph A, each employer's contribution rate for the 12-month period commencing January 1st of each year is based upon the employer's experience rating record and determined from the employer's reserve ratio, which is the percent obtained by dividing the amount by which, if any, the employer's contributions credited from the time the employer first or most recently became an employer, whichever date is later, and up to and including June 30th of the preceding year, including any part of the employer's contributions due for that year paid on or before July 31st of that year, exceed the employer's benefits charged during the same period, by the employer's average annual payroll for the 36-consecutive-month period ending June 30th of the preceding year. The employer's contribution rate is the percent shown on the line of the following table on which in column A there is indicated the employer's reserve ratio and under the schedule within which the reserve multiple falls as of September 30th of each year. The following table applies for each 12-month period commencing January 1st of each year as determined by paragraph C. Notwithstanding any other provisions of this paragraph, each employer's contribution rate computed and effective as of July 1, 1981, is for the 6-month period ending December 31, 1981.

C. To designate the contribution rate schedule to be effective for a rate year, a reserve multiple must be determined. The reserve multiple must be determined by dividing the fund reserve ratio by the composite cost rate. The determination date is September 30th of each calendar year, and the schedule of contribution rates to apply for the 12-month period commencing January 1st, is determined by this reserve multiple, except that for the 1998 and 1999 rate years Schedule P is in effect. [1997, c. 745, §3 (AMD).]

D. As used in this section, the words "contributions credited" and "benefits charged" mean the contributions credited to and the benefits paid and chargeable against the "experience rating record" of an employer as provided in subsection 3, including all contributions due and paid on or before July 31st following the computation date and all benefits paid and chargeable on or before the computation date. [1981, c. 16, §3 (AMD).]

E. The commissioner:

(1) Shall promptly notify each employer of his rate of contributions as determined for the 12-month period commencing January 1st of each year pursuant to this section. The determination shall become conclusive and binding upon the employer unless, within 15 days after the mailing of notice thereof to his last known address or in the absence of mailing, within 15 days after the delivery of the notice, the employer files an application for review and redetermination, setting forth his reasons therefor. If the commission grants the review, the employer shall be promptly notified thereof and shall be granted an opportunity for a hearing, but no employer shall have standing, in any proceedings involving his rate of contributions or contribution liability, to contest the chargeability to his "experience rating record" of any benefits paid in accordance with a determination, redetermination or decision pursuant to section 1194, except upon the ground that the services on the basis of which these benefits were found to be chargeable did not constitute services performed in employment for him and only in the event that he was not a party to the determination, redetermination or decision or to any other proceedings under this chapter in which the character of these services was determined. The employer shall be promptly notified of the commission's denial of his application, or the commission's redetermination, both of which shall be subject to appeal pursuant to Title 5, section 11001 et seq; and

(2) Shall provide each employer at least monthly with a notification of benefits paid and chargeable to his experience rating record and any such notification, in the absence of an application for redetermination filed in such manner and within such period as the commission may prescribe, shall become conclusive and binding upon the employer for all purposes. Such redetermination, made after notice and opportunity for hearing, and the commission's findings of fact in connection therewith, may be introduced in any subsequent administrative or judicial proceedings involving the determination of the rate of contributions of any employer for the 12-month period commencing January 1st of any year and shall be entitled to the same finality as is provided in this section with respect to the findings of fact made by the commission in proceedings to redetermine the contribution rates of an employer. [1981, c. 16, §§4, 5 (AMD).]

F. Notwithstanding any other inconsistent law, any employer, who has been notified of the employer's rate of contribution as required by paragraph E, subparagraph (1), for any year commencing January 1st, may voluntarily make payment of additional contributions, and, upon that payment, is entitled to promptly receive a recomputation and renotification of the employer's contribution rate for that year, including in the calculation the additional contributions so made. Any such additional contribution must be made during the 30-day period following the date of the mailing to the employer of the notice of the employer's contribution rate in any year, unless, for good cause, the time of payment has been extended by the commissioner for a period not to exceed an additional 10 days. [1993, c. 312, §2 (AMD).]

[ 1997, c. 745, §3 (AMD) .]

4-A. Employer's experience classifications after January 1, 2000. For rate years commencing on or after January 1, 2000, the commissioner shall compute annually contribution rates for each employer based on the employer's own experience rating record and shall designate a schedule and planned yield.

A. The standard rate of contributions is 5.4%. A contributing employer's rate may not be varied from the standard rate unless the employer's experience rating record has been chargeable with benefits throughout the period of 24 consecutive calendar months ending on the computation date applicable to such a year. A contributing employer newly subject to this chapter shall pay contributions at a rate equal to the greater of the predetermined yield or 1.0% until the employer's experience rating record has been chargeable with benefits throughout the period of 24 consecutive calendar months ending on the computation date applicable to such a year. For rate years thereafter, the employer's contribution rate is determined in accordance with this subsection and subsection 3.

Effective January 1, 2008, the contribution rate must be reduced by the Competitive Skills Scholarship Fund predetermined yield as defined in section 1166, subsection 1, paragraph C, except that a contribution rate under this paragraph may not be reduced below 1%. [2007, c. 352, Pt. A, §2 (AMD).]

B. Subject to paragraph A, an employer's contribution rate for the 12-month period commencing January 1st of each year is based upon the employer's experience rating record and determined from the employer's reserve ratio. The employer's reserve ratio is the percent obtained by dividing the amount, if any, by which the employer's contributions, credited from the time the employer first or most recently became an employer, whichever date is later, up to and including June 30th of the preceding year, including any part of the employer's contributions due for that year paid on or before July 31st of that year, exceed the employer's benefits charged during the same period, by the employer's average annual payroll for the period of 36 consecutive months ending June 30th of the preceding year. The employer's contribution rate is determined under subparagraphs (1) to (8).

(1) The commissioner shall prepare a schedule listing all employers for whom a reserve ratio has been computed pursuant to this paragraph, in the order of their reserve ratios, beginning with the highest ratio. For each employer, the schedule must show:

(a) The amount of the employer's reserve ratio;

(b) The amount of the employer's annual taxable payroll; and

(c) A cumulative total consisting of the amount of the employer's annual taxable payroll plus the amount of the annual taxable payrolls of all other employers preceding the employer on the list.

(2) The commissioner shall segregate employers into contribution categories in accordance with the cumulative totals under subparagraph (1), division (c). The contribution category is determined by the cumulative payroll percentage limits in column B. Each contribution category is identified by the contribution category number in column A that is opposite the figures in column B, which represent the percentage limits of each contribution category. If an employer's taxable payroll falls in more than one contribution category, the employer must be assigned to the lower-numbered contribution category, except that an employer may not be assigned to a higher contribution category than is assigned any other employer with the same reserve ratio.

(3-A) Beginning January 1, 2008, the commissioner shall compute a reserve multiple to determine the schedule and planned yield in effect for a rate year. The reserve multiple is determined by dividing the fund reserve ratio by the average benefit cost rate. The determination date is October 31st of each calendar year. The schedule and planned yield that apply for the 12-month period commencing on January 1, 2008 and every January 1st thereafter are shown on the line of the following table that corresponds with the applicable reserve multiple in column A.

(4) The commissioner shall compute the predetermined yield by multiplying the ratio of total wages to taxable wages for the preceding calendar year by the planned yield.

(5) The commissioner shall determine the contribution rates effective for a rate year by multiplying the predetermined yield by the experience factors for each contribution category. Contribution category 20 in the table in subparagraph (2) must be assigned a contribution rate of at least 5.4%. The employer's experience factor is the percentage shown in column C in the table in subparagraph (2) that corresponds with the employer's contribution category in column A, except that the experience factors in column E must be used to determine the contribution rates for rate years 2000 and 2001 and those in column D must be used for rate years 2002 and 2003.

(6) If, subsequent to the assignment of contribution rates for a rate year, the reserve ratio of an employer is recomputed and changed, the employer must be placed in the position on the schedule prepared pursuant to subparagraph (1) that the employer would have occupied had the corrected reserve ratio been shown on the schedule. The altered position on the schedule does not affect the position of any other employer.

(7) In computing the contribution rates, only the wages reported by employers liable for payment of contributions into the fund and net benefits paid that are charged to an employer's experience rating record or to the fund are considered in the computation of the average benefit cost rate and the ratio of total wages to taxable wages.

(8) Beginning January 1, 2008, all contribution rates must be reduced by the Competitive Skills Scholarship Fund predetermined yield as defined in section 1166, subsection 1, paragraph C, except that contribution category 20 under this paragraph may not be reduced below 5.4%. [2007, c. 352, Pt. A, §2 (AMD).]

C. The commissioner shall:

(1) Promptly notify each employer of the employer's rate of contributions as determined for the 12-month period commencing January 1st of each year. The determination is conclusive and binding upon the employer unless within 30 days after notice of the determination is mailed to the employer's last known address or, in the absence of mailing, within 30 days after the delivery of the notice, the employer files an application for review and redetermination, setting forth the employer's reasons. If the commission grants the review, the employer must be promptly notified and must be granted an opportunity for a hearing. An employer does not have standing in any proceedings involving the employer's rate of contributions or contribution liability to contest the chargeability to the employer's experience rating record of any benefits paid in accordance with a determination, redetermination or decision pursuant to section 1194, except upon the ground that the services for which benefits were found to be chargeable did not constitute services performed in employment for the employer and only when the employer was not a party to the determination, redetermination or decision or to any other proceedings under this chapter in which the character of the services was determined. The employer must be promptly notified of the commission's denial of the employer's application or the commission's redetermination, both of which are subject to appeal pursuant to Title 5, chapter 375, subchapter 7; and

(2) Provide each employer at least monthly with a notification of benefits paid and chargeable to the employer's experience rating record. In the absence of an application for redetermination filed in the manner and within the period prescribed by the commission, a notification is conclusive and binding upon the employer for all purposes. A redetermination made after notice and opportunity for hearing and the commission's findings of fact may be introduced in subsequent administrative or judicial proceedings involving the determination of the rate of contributions of an employer for the 12-month period commencing January 1st of any year and has the same finality as provided in this section with respect to the findings of fact made by the commission in proceedings to redetermine the contribution rates of an employer. [2007, c. 352, Pt. A, §2 (AMD).]

D. Notwithstanding the provisions of this subsection, contributions may not be reduced by the Competitive Skills Scholarship Fund predetermined yield as defined in section 1166, subsection 1, paragraph C for any rate year in which contribution rate schedule H under paragraph B is to be in effect. [2007, c. 352, Pt. A, §2 (NEW).]

[ 2007, c. 352, Pt. A, §2 (AMD) .]

5. Successor transfers of experience and assignment of rates; no common ownership. The following applies to the assignment of rates and transfers of experience in successor purchases when there is substantially no common ownership, management or control between purchaser and predecessor.

A. Effective as of the date on which the business was acquired:

(1) The executors, administrators, successors or assigns of a new employer who acquires the business of the predecessor employer in toto may acquire the experience rate of that employer with payrolls, contributions and benefits or may be assigned the state average contribution rate, whichever rate is lower; and

(2) The executors, administrators, successors or assigns of an existing employer with an established experience rate who acquires the business of the predecessor employer in toto may acquire the experience rate of that predecessor employer with payrolls, contributions and benefits, which is then blended with the successor’s established experience rate to form a new rate, or retain the established experience rate of the successor, whichever is lower. [2015, c. 107, §1 (RPR).]

B. [2007, c. 23, §1 (RP).]

[ 2015, c. 107, §1 (RPR) .]

5-A. Transfers of experience and assignment of rates involving common ownership. The following applies to the assignment of rates and transfers of experience when there is substantial common ownership, management or control between the successor and predecessor employers.

A. If:

(1) An employer transfers its trade or business, or a portion of its trade or business, to another employer and, at the time of the transfer, there is substantially common ownership, management or control of the 2 employers, then the unemployment experience attributable to the transferred trade or business is transferred to the employer to whom the business is transferred. The rates of both employers must be recalculated and made effective immediately upon the date of the transfer of the trade or business. The transfer of some or all of an employer's workforce to another employer shall be considered a transfer of trade or business when, as the result of such transfer, the transferring employer no longer performs trade or business with respect to the transferred workforce, and such trade or business is performed by the employer to whom the workforce is transferred; and

(2) Following a transfer of experience under subparagraph (1), the commissioner determines that the purpose of the transfer of trade or business was to obtain a reduced liability for contributions, then the experience rating accounts of the employers involved must be combined into a single account and a single rate assigned to such account. [RR 2005, c. 1, §12 (COR).]

B. Whenever a person who is not an employer under this chapter acquires the trade or business of an employer, the unemployment experience of the acquired trade or business is not transferred to that person if the commissioner finds that the person acquired the trade or business solely or primarily for the purpose of obtaining a lower rate of contributions. In such circumstances, the person acquiring the trade or business is assigned the applicable new employer rate under subsection 4-A. In determining whether the trade or business was acquired solely or primarily for the purpose of obtaining a lower rate of contributions, the commissioner shall consider objective factors that may include the cost of acquiring the trade or business, whether the person continued the business enterprise of the acquired trade or business, how long the business enterprise was continued or whether a substantial number of new employees were hired for performance of duties unrelated to the business activity conducted prior to acquisition. [2005, c. 120, §1 (NEW).]

C. If a person knowingly violates or attempts to violate paragraph A or B or any other provision of this chapter related to determining the assignment of a contribution rate or if a person knowingly advises another person in a way that results in a violation of such a provision, the person commits a Class D crime. In addition, the person is subject to the following:

(1) If the person is an employer, then that employer is assigned the highest rate assignable under this chapter for the rate year during which the violation or attempted violation occurred and for the 3 rate years immediately following that rate year, except that, if the person's business is already at the highest rate for any year or if the amount of increase in the person's rate would be less than 2% for such year, then a penalty rate of contributions of 2% of taxable wages is imposed for that year; and

(2) If the person is not an employer, that person is subject to a fine of not more than $5,000, which must be deposited in the Special Administrative Expense Fund established under section 1164. [2005, c. 120, §1 (NEW).]

D. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Knowingly" means having actual knowledge of or acting with deliberate ignorance or reckless disregard for the prohibition involved.

(2) "Person" has the meaning given that term by Section 7701(a)(1) of the Internal Revenue Code of 1986.

(3) "Trade or business" includes the employer's workforce.

(4) "Violates or attempts to violate" includes, but is not limited to, intent to evade, misrepresentation or willful nondisclosure. [2005, c. 120, §1 (NEW).]

E. The commissioner shall adopt rules to identify the transfer or acquisition of a business for purposes of this subsection. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 120, §1 (NEW).]

F. This subsection must be interpreted and applied in such a manner as to meet the minimum requirements contained in any guidance or regulations issued by the United States Department of Labor. [2005, c. 120, §1 (NEW).]

[ 2015, c. 107, §2 (AMD) .]

6. Definitions. The following terms, as used in this section, have the following meanings, unless the context otherwise indicates.

A. "Computation date" means June 30th of each calendar year, and the reserve ratio of each employer is determined by the commissioner as of that date. [1999, c. 464, §10 (AMD).]

B. "Effective date" means the date on which the new rates become effective and is January 1st of each calendar year. [1999, c. 464, §10 (AMD).]

C. "Fund reserve ratio" means the percentage obtained by dividing the net balance available for benefits payments as of September 30th of each calendar year by the total wages for the preceding calendar year. [1981, c. 547, §3 (AMD).]

D. "Cost rate" means the percentage obtained by dividing net benefits paid for a calendar year by the total wages for the same period. [1973, c. 563, §3 (RPR).]

E. "Net balance available for benefit payments" means the sum of the balance in the trust fund, the benefit fund and the clearing account after adjustment for outstanding checks and adjustment for funds in transit between either of the funds or the account. [1999, c. 464, §10 (AMD).]

F. "Rate year" means the 12-month period commencing January 1st of each year. [1999, c. 464, §10 (AMD).]

G. "Reserve multiple" means a measure of the fund reserve that expresses the current fund reserve ratio as a multiple of the composite cost rate. The reserve multiple must be rounded to 2 decimal places. For rate years that begin on and after January 1, 2000, the "reserve multiple" is a measure of the fund reserve that expresses the current fund reserve ratio as a multiple of the average benefit cost rate. [1999, c. 464, §10 (AMD).]

H. "Total wages" means the aggregate total wages paid in Maine for a calendar year in covered employment by contributing employers, as reported on employer contribution reports. [1973, c. 563, §3 (AMD).]

I. "Composite cost rate" means the arithmetic average of the annual cost rates for the last 15 completed calendar years multiplied by a factor of 1.95. Either the resulting composite rate applies for the reserve multiple calculation or the rate of 2.20, whichever is greater, but in no case may a composite cost rate higher than 2.83 apply. [1999, c. 464, §10 (AMD).]

J. "Average benefit cost rate" means the percentage obtained by averaging the 3 highest cost rates for the last 20 completed calendar years preceding the computation date. The rate is rounded down to the nearest 0.1%. [1999, c. 464, §10 (NEW).]

K. "Planned yield" means the percentage of total wages determined by the reserve multiple for the rate year in accordance with the table in subsection 4-A, paragraph B, subparagraph (3). [1999, c. 464, §10 (NEW).]

L. "Ratio of total wages to taxable wages" means the factor obtained by dividing total wages for the preceding calendar year by taxable wages for the same period, except that a ratio of total wages to taxable wages equal to 2.4 must be used to determine the contribution rates effective for rate year 2000 and a ratio equal to 2.5 must be used to determine the contribution rates effective for rate year 2001. [1999, c. 464, §10 (NEW).]

M. "Predetermined yield" means the amount determined by multiplying the ratio of total wages to taxable wages by the planned yield. The predetermined yield is rounded up to the nearest 0.01% and is the calculated average contribution rate for the rate year. [1999, c. 464, §10 (NEW).]

N. "Experience factors" means the weights in subsection 4-A, paragraph B, subparagraph (2) assigned to the contribution categories and used to calculate the contribution rates. [1999, c. 464, §10 (NEW).]

O. "Contributions credited" means the contributions credited to the experience rating record of an employer as provided in subsection 3, including all contributions due and paid on or before July 31st following the computation date. [1999, c. 464, §10 (NEW).]

P. "Benefits charged" means the benefits paid and charged against the experience rating record of an employer as provided in subsection 3, including all benefits paid and charged on or before the computation date. [1999, c. 464, §10 (NEW).]

Q. "Erroneous payment" means a payment that would not have been made but for the failure by the employer or agent of the employer to respond timely or adequately to a written or electronic request from the bureau for information relating to a claim for unemployment compensation. [2013, c. 314, §4 (NEW).]

R. "Pattern of failing" means repeated documented instances of failure on the part of the employer or agent of the employer to respond timely or adequately to a written or electronic request from the bureau for information relating to a claim for unemployment compensation, taking into consideration the number of instances of failure in relation to the total number of requests. An employer or agent of the employer that fails to respond timely or adequately to a written or electronic request from the bureau for information relating to a claim for unemployment compensation may not be determined to have engaged in a pattern of failing if the number of instances of failure during the year prior to a request is fewer than 2 or less than 2% of requests, whichever is greater. [2013, c. 314, §5 (NEW).]

[ 2013, c. 314, §§4, 5 (AMD) .]

7. Period of time to compute rates. The commissioner shall have from July 1st to December 31st of each calendar year for the purpose of computing the rates of each employer entitled to the benefits of this section.

[ 1981, c. 16, §10 (AMD) .]

8. Effective date; definition.

[ 1973, c. 563, §4 (RP) .]

9. Contributions paid in error to another state. Contributions due under this chapter with respect to wages for insured work shall for the purpose of this section be deemed to have been paid to the fund as of the date payment was made as contributions therefor under another state or federal employment security law if payment into the fund of such contributions is made on such terms as the commissioner finds will be fair and reasonable as to all affected interests. Payments to the fund under this subsection shall be deemed to be contributions for purposes of this section.

[ 1977, c. 675, §27 (AMD) .]

10. Liability for contributions and election of reimbursement. Benefits paid to employees of nonprofit organizations and governmental entities shall be financed in accordance with this subsection. For the purpose of this subsection a nonprofit organization is an organization, or group of organizations, described in section 501(c)(3) of the U.S. Internal Revenue Code which is exempt from income tax under section 501(a) of such code. A nonprofit organization shall pay contributions as provided in subsections 1 and 2, unless it elects in accordance with this subsection to pay to the bureau for the unemployment compensation fund, in lieu of such contributions, an amount equal to the amount of regular benefits and of 1/2 of the extended benefits paid that are attributable to service in the employ of such employer. For the purposes of this subsection, a governmental entity is an employing unit as defined in section 1043, subsection 10 for which services in employment as defined in section 1043, subsection 11, paragraph A-1, subparagraph (1), are performed. A governmental entity shall pay contributions as provided in subsections 1 and 2, unless it elects to pay to the bureau, in lieu of contributions, an amount equal to the amount of regular benefits and of 1/2 of extended benefits paid, except that for weeks of unemployment beginning after December 31, 1978, governmental entities shall pay an amount equal to all of the extended benefits paid in addition to all amounts of regular benefits paid to individuals that are attributable to service in the employ of such governmental entities.

A. Any nonprofit organization that becomes subject to this chapter after January 1, 1972 may elect to become liable for payments in lieu of contributions for a period of 2 calendar years beginning with the date on which such subjectivity begins by filing a written notice of its election with the bureau not later than 30 days immediately following the date of determination of its subjectivity. Any nonprofit organization or governmental entity subject to this chapter on or after January 1, 1978, may elect to become liable for payments in lieu of contributions for a period of not less than one calendar year beginning with the date on which such subjectivity begins by filing a written notice of its election with the bureau not later than 30 days immediately following the date of determination of its subjectivity. Any nonprofit organization or governmental entity that makes an election in accordance with this paragraph will continue to be liable for payments in lieu of contributions, until it files with the bureau a written notice terminating its election not later than 30 days prior to the beginning of the calendar year for which such termination is first effective. [1997, c. 293, §6 (AMD).]

B. Any employing unit that has become an employer pursuant to section 1043, subsection 9, paragraph H or I and has been paying contributions under this chapter may change to a reimbursable basis by filing with the bureau not later than 30 days prior to the beginning of any calendar year a written notice of election to become liable for payments in lieu of contributions. The election may not be terminable by the employer for that and the next calendar year. [1995, c. 220, §2 (AMD).]

C. If any employer who has elected to make payments in lieu of contributions is delinquent in making payments as required under this subsection, the bureau may terminate such employer's election to make payments in lieu of contributions as of the beginning of the next calendar year, and such termination shall be effective for that and the next calendar year and such employer shall be liable for contributions until an election of reimbursements is filed pursuant to paragraph B. [1979, c. 651, §44 (AMD).]

D. The bureau may for good cause extend the period within which a notice of election or a notice of termination must be filed and may permit an election to be retroactive but not any earlier than with respect to benefits paid after December 31, 1971. [1979, c. 651, §44 (AMD).]

E. The Commissioner of Labor, in accordance with such regulations as the commission may prescribe, shall notify each such employer of any determination which is made of its status as an employer and of the effective date of any election which it makes and any termination of such election. Such determination shall be subject to reconsideration, appeal and review in accordance with section 1082, subsection 14. [1981, c. 168, §25 (AMD).]

F. Any nonprofit organization, or governmental entity, which has been liable for payments in lieu of contributions whose election to make payments in lieu of contributions terminates under paragraphs A or C, shall pay contributions at the rate established for employers newly subject to this chapter as provided by subsection 4, paragraph A until such time as his experience rating record has been chargeable with benefits throughout the 24-consecutive-calendar-month period ending on the computation date applicable to such year, and for rate years thereafter his contribution rate shall be determined in accordance with subsections 3 and 4. [1977, c. 570, §30 (AMD).]

G. Any employer or governmental entity who elects to make payments in lieu of contributions into the unemployment compensation fund as provided in this section shall not be liable to make such payments with respect to benefits paid to any individual whose base period wages include wages for previously uncovered services as defined in section 1043, subsection 19, paragraph C to the extent that the unemployment compensation fund is reimbursed for such benefits pursuant to section 121 of PL 94-566. No employer or governmental entity will be liable for payment in lieu of contributions for weekly benefits paid or the maximum amount paid to any individual if eligibility for such benefits would not have been established, but for the use of wages paid for previously uncovered services. [1977, c. 570, §31 (NEW).]

[ 1997, c. 293, §6 (AMD) .]

11. Reimbursement payments in lieu of contributions. Reimbursement payments in lieu of contributions shall be made in accordance with this subsection.

A. At the end of each period as determined by regulation, the commissioner shall assess each employer or governmental entity who has elected to make payments in lieu of contributions an amount as provided in subsection 10. [1983, c. 351, §23 (AMD).]

B. Payment of any assessment rendered under paragraph A shall be made not later than 30 days after such assessment was mailed to the last known address of such employer or governmental entity, unless there has been an application for redetermination in accordance with paragraph D. [1977, c. 570, §32 (AMD).]

C. Payments made by an employer or governmental entity under this subsection shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of such employer or governmental entity. [1977, c. 570, §32 (AMD).]

D. The amount due specified in any assessment from the commissioner shall be conclusive on the employer or governmental entity, unless not later than 15 days after the assessment was mailed to the last known address, the employer or governmental entity files an application for redetermination by the commission setting forth the grounds for such application. [1979, c. 651, §28 (AMD).]

E. Past-due payments of amounts in lieu of contributions are subject to the same interest, penalties and collection provisions that, pursuant to section 1225, subsections 3 and 4, sections 1229, 1230 and 1231 apply to past-due contributions. [1997, c. 293, §7 (AMD).]

F. The commissioner shall promptly review and reconsider the amount due specified in the assessment and shall thereafter issue a redetermination in any case in which such application for redetermination has been filed. Any such redetermination is conclusive on the employer or governmental entity unless the employer or governmental entity files an appeal in accordance with Title 5, chapter 375, subchapter VII. [1997, c. 293, §8 (AMD).]

G. Refunds of payments in lieu of contributions or interest thereon shall be subject to the same provision that, pursuant to section 1225, subsection 5, applies to refunds of contributions or interest thereon. [1975, c. 462, §7 (AMD).]

[ 1997, c. 293, §§7, 8 (AMD) .]

12. Provision of bond or other security. In the discretion of the commissioner, any employer who elects to become liable for payments in lieu of contributions shall be required within 60 days after the effective date of his election to execute and file with the bureau a surety bond or he may elect to deposit with the bureau money or securities as approved by the commissioner; upon the failure of an employer to comply with this subsection within the time limits imposed, the commissioner may terminate that employer's election to make payments in lieu of contributions and the termination shall be effective for the current and next calendar year. This subsection shall not apply to governmental entities as defined by section 1043, subsection 28, whether they act singularly or in group accounts as allowed by subsection 15.

[ 1983, c. 351, §24 (AMD) .]

13. Payments by the State, any political subdivision, or instrumentalities. The State or any political subdivision or any of their instrumentalities shall pay contributions in accordance with subsections 1 and 2, unless a governmental entity elects to pay to the bureau for the unemployment compensation fund, in lieu of contributions, an amount equal to the amount of regular benefits and 1/2 of the extended benefits paid that are attributable to service in the employ of such governmental entity, except that with respect to benefits paid for weeks of unemployment after January 1, 1979, such governmental entity must make payments in lieu of contributions as provided in subsection 10.

Each individual branch of State Government and each agency of State Government may be determined an individual entity and elect payment on an individual election to the unemployment compensation fund as provided by this subsection. Political subdivisions of the State shall be individual governmental entities for the purpose of this chapter and shall have the option of paying to the unemployment compensation fund as provided by this subsection.

Payments of the amounts due shall be made in accordance with such regulations as the commission may prescribe.

[ 1979, c. 651, §§30, 47 (AMD) .]

14. Allocation of benefit costs. Each employer or governmental entity who is liable for payments in lieu of contributions shall pay to the bureau for the fund the amount as provided in subsection 10. If benefits paid to an individual are based on wages paid by more than one employer and one or more of such employers are liable for payments in lieu of contributions, the amount payable to the fund by each employer who is liable for such payments shall be determined in accordance with paragraph A or B.

A. If benefits paid to an individual are based on wages paid by one or more employers who are liable for payments in lieu of contributions and on wages paid by one or more employers who are liable for contributions, the amount of benefits payable by each employer who is liable for payments in lieu of contributions shall be an amount which bears the same ratio to the total benefits paid to the individual as the total base period wages paid to the individual by such employer bear to the total base period wages paid to the individual by all of his base period employers. [1971, c. 538, §45 (NEW).]

B. If benefits paid to an individual are based on wages paid by 2 or more employers who are liable for payments in lieu of contributions, the amount of benefits payable by each such employer shall be an amount which bears the same ratio to the total benefits paid to the individual as the total base period wages paid to the individual by such employer bear to the total base period wages paid to the individual by all of his base period employers. [1971, c. 538, §45 (NEW).]

C. When it has been determined that benefits have been erroneously paid to a claimant and entitlement is based in whole or in part on wages with an employer who is liable for payments in lieu of contributions, such employer's proportionate share of such erroneous payment will be credited at the time recovery is effected. [1971, c. 538, §45 (NEW).]

[ 1979, c. 651, §§44, 47 (AMD) .]

15. Group accounts. Two or more nonprofit organizations or 2 or more governmental entities that have become liable for payments in lieu of contributions, in accordance with subsections 10 and 13, may file a joint application to the commissioner for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of such employers or governmental entities. Each such application shall identify and authorize a group representative to act as the group's agent for the purposes of this subsection. Upon approval of the application, the commissioner shall establish a group account for such employers or governmental entities effective as of the beginning of the calendar quarter in which it receives the application and shall notify the group's representative of the effective date of the account. Such account shall remain in effect for not less than 2 years and thereafter until terminated at the discretion of the commissioner or upon application by the group. Upon establishment of the account, each member of the group shall be liable for payments in lieu of contributions with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in such quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for service in employment by such member in such quarter bear to the total wages paid during such quarter for service performed in the employ of all members of the group. The commission shall prescribe such regulations as it deems necessary with respect to applications for establishment, maintenance and termination of group accounts that are authorized by this subsection, for addition of new members to, and withdrawal of active members from, such accounts, and for the determination of the amounts that are payable under this subsection by members of the group and the time and manner of such payments.

[ 1981, c. 286, §4 (AMD) .]

16. Transition provision. Notwithstanding subsections 10, 11, 14 and 15, any nonprofit organization or group of organizations not required to be covered pursuant to section 3309(a)(1) of the Federal Unemployment Tax Act prior to January 1, 1978, that prior to October 20, 1976, paid contributions required by subsection 1, and pursuant to subsection 10, elects, within 30 days after January 1, 1978, to make payments in lieu of contributions shall not be required to make any such payment on account of any regular or extended benefits paid, on the basis of wages paid by such organization to individuals for weeks of unemployment which begin on or after the effective date of such election until the total amount of such benefits equals the amount of the positive balance in the experience rating record of such organization.

[ 1977, c. 570, §37 (NEW) .]

SECTION HISTORY

1965, c. 381, §§19-21 (AMD). 1971, c. 538, §§35-46 (AMD). 1971, c. 620, §11 (AMD). 1973, c. 555, §§15-19 (AMD). 1973, c. 563, §§1-5 (AMD). 1975, c. 462, §§5-7 (AMD). 1975, c. 693, (AMD). 1975, c. 729, (AMD). 1977, c. 285, (AMD). 1977, c. 460, §§6,7 (AMD). 1977, c. 564, §§99-A (AMD). 1977, c. 570, §§26-37 (AMD). 1977, c. 585, §3 (AMD). 1977, c. 675, §§23-28 (AMD). 1977, c. 694, §§478,479 (AMD). 1977, c. 696, §205 (AMD). 1979, c. 541, §A184 (AMD). 1979, c. 579, §§23-29,43- 45 (AMD). 1979, c. 651, §§24-30,44- 47 (AMD). 1981, c. 16, §§1-10 (AMD). 1981, c. 168, §25 (AMD). 1981, c. 286, §4 (AMD). 1981, c. 547, §§2,3 (AMD). 1983, c. 16, (AMD). 1983, c. 128, §2 (AMD). 1983, c. 351, §§22-24 (AMD). 1983, c. 650, §2 (AMD). 1983, c. 753, §§2,3 (AMD). 1985, c. 348, §§9-11 (AMD). 1989, c. 363, §2 (AMD). 1993, c. 22, §§6,7 (AMD). 1993, c. 22, §8 (AFF). 1993, c. 312, §2 (AMD). 1995, c. 9, §5 (AMD). 1995, c. 9, §6 (AFF). 1995, c. 220, §§1,2 (AMD). 1995, c. 657, §3 (AMD). 1995, c. 657, §10 (AFF). 1997, c. 293, §§6-8 (AMD). 1997, c. 380, §§2,3 (AMD). 1997, c. 745, §§2,3 (AMD). 1999, c. 191, §1 (AMD). 1999, c. 464, §§9,10 (AMD). 1999, c. 740, §2 (AMD). RR 2005, c. 1, §12 (COR). 2005, c. 40, §1 (AMD). 2005, c. 120, §1 (AMD). 2007, c. 23, §1 (AMD). 2007, c. 352, Pt. A, §2 (AMD). 2011, c. 499, §§1, 2 (AMD). 2011, c. 499, §4 (AFF). 2013, c. 175, §1 (AMD). 2013, c. 314, §§3-5 (AMD). 2013, c. 314, §6 (AFF). 2015, c. 107, §§1, 2 (AMD).



26 §1221-A. Employee leasing companies

1. Joint and several liability. A client company is jointly and severally liable for unpaid contributions, interest and penalties due under this chapter from the employee leasing company for wages paid to employees leased to the client company.

[ 1995, c. 221, §1 (AMD) .]

2. Liability for contributions. Notwithstanding any other provisions of this chapter, during the term of the employee leasing arrangement, an employee leasing company is liable for the payment of contributions, penalties and interest on wages paid to employees leased to a client company, except compensation paid to sole proprietors of or partners in the client company.

[ 1991, c. 468, §3 (NEW); 1991, c. 468, §6 (AFF) .]

3. Reporting requirements. The employee leasing company shall report and pay all contributions under its state employer identification number, using its contribution rate. The employee leasing company shall keep separate records and submit separate quarterly wage reports for each of its client companies to the bureau.

[ 1991, c. 468, §3 (NEW); 1991, c. 468, §6 (AFF) .]

4. Administration of benefits. The employee leasing company is responsible for administration of claims for unemployment insurance benefits for the employees leased to each client company.

[ 1991, c. 468, §3 (NEW) .]

5. Surety bond securities.

[ 1995, c. 221, §2 (RP) .]

6. Limitation on application. This section does not apply to private employment agencies that provide their employees to employers on a temporary help basis, if the private employment agencies are liable as employers for the payment of contributions on wages paid to those temporary employees.

[ 1991, c. 468, §3 (NEW) .]

7. Client company ceasing to pay wages. Whenever a client company does not pay wages for a period of 12 consecutive calendar quarters following the latest calendar quarter in which it paid wages, the commissioner shall terminate the client company's account and experience rating record. If the client company subsequently becomes subject to this section after its account and experience rating record have been terminated, the client company is deemed a new employer for the purposes of this chapter and shall pay contributions at the average contribution rate as defined in section 1221, subsection 4, paragraph A.

[ 1991, c. 468, §3 (NEW) .]

8. Penalty. A person or an employee leasing company that violates this chapter is subject to a forfeiture of $100 per day for each violation. A corporation, partnership, sole proprietorship or other form of business entity and an officer, director, general partner, agent, representative or employee of any of those types of business entities that knowingly uses or participates in an employee leasing agreement, arrangement or mechanism for the purpose of depriving one or more insurers of premiums or avoiding the calculation of the proper contribution rate for purposes of unemployment contributions commits a Class E crime.

[ 1995, c. 221, §3 (RPR) .]

9. Rebuttable presumption. When an employee leasing company leases employees to only one client company or when the leasing company and the client company or companies are owned or controlled by the same parties or interests, directly or indirectly, by legally enforceable means or otherwise, there is a rebuttable presumption that the client company or companies entered into an employee leasing arrangement to avoid the calculation of the proper contribution rate for payment of unemployment contributions.

[ 1995, c. 221, §4 (NEW) .]

SECTION HISTORY

1991, c. 468, §3 (NEW). 1991, c. 468, §6 (AFF). 1993, c. 264, §§1,2 (AMD). 1995, c. 221, §§1-4 (AMD).



26 §1221-B. Treatment of Indian tribes

To the extent permitted under federal law, including the Maine Indian Claims Settlement Act, Title 25, United States Code, Chapter 19, Subchapter II, this section governs unemployment contributions and direct reimbursement options for Indian tribes. [2001, c. 381, §1 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Employing unit," as defined in this chapter, includes any Indian tribe for which service in employment is performed. [2001, c. 381, §1 (NEW).]

B. "Employment" includes service performed in the employ of an Indian tribe, as defined in the Federal Unemployment Tax Act, 26 United States Code, Chapter 23, Section 3306(u), 2000, referred to in this section as "FUTA," as long as that service is excluded from the definition of employment as defined in 26 United States Code, Section 3306(c) solely by reason of 26 United States Code, Section 3306(c)(7) and is not otherwise excluded from the definition of employment under this chapter. For purposes of this paragraph, the exclusions from employment in section 1043, subsection 11, paragraph F, subparagraph (17), division (i), subdivisions (i), (ii), (iii), (iv) and (v) are applicable to services performed in the employ of an Indian tribe. [2011, c. 691, Pt. A, §29 (AMD).]

C. "Indian tribe" means an Indian tribe or tribal unit, including a subdivision, subsidiary or business enterprise wholly owned by an Indian tribe subject to this chapter. [2001, c. 381, §1 (NEW).]

[ 2011, c. 691, Pt. A, §29 (AMD) .]

2. Benefits. Benefits based on service in employment are payable in the same amount, on the same terms and subject to the same conditions as benefits payable on the basis of other service subject to this chapter.

[ 2001, c. 381, §1 (NEW) .]

3. Payments in lieu of contributions. Contributions by Indian tribes for unemployment tax purposes are controlled by this subsection.

A. An Indian tribe shall pay contributions under the same terms and conditions as all other subject employers unless that Indian tribe elects to pay into the fund amounts equal to the amount of benefits attributable to service in the employ of the Indian tribe. [2001, c. 381, §1 (NEW).]

B. An Indian tribe electing to make payments in lieu of contributions shall make that election in the same manner and under the same conditions as provided in section 1221, subsection 11 for the State and local governments and nonprofit organizations subject to this chapter. An Indian tribe shall determine if reimbursement for benefits paid will be elected by the Indian tribe as a whole, by an individual tribal unit or by a combination of individual tribal units. [2001, c. 381, §1 (NEW).]

C. An Indian tribe or tribal unit must be billed for the full amount of benefits attributable to service in the employ of the Indian tribe or tribal unit on the same schedule as other employing units that have elected to make payments in lieu of contributions. [2001, c. 381, §1 (NEW).]

D. At the discretion of the commissioner, an Indian tribe that elects to become liable for payments in lieu of contributions shall, within 60 days after the effective date of its election:

(1) Execute and file with the commissioner a surety bond approved by the commissioner; or

(2) Deposit with the commissioner money or securities on the same basis as other employers with the same election option. [2001, c. 381, §1 (NEW).]

[ 2001, c. 381, §1 (NEW) .]

4. Failure to make payments. An Indian tribe that fails to make the required payment is subject to this subsection.

A. An Indian tribe that fails to make the payments required by this chapter, including assessments of interest and penalty, within 90 days of receipt of the bill loses the option to make payments in lieu of contributions, as described in subsection 3, for the following tax year unless payment in full is received before contribution rates for the next tax year are computed. [2001, c. 381, §1 (NEW).]

B. An Indian tribe that loses the option to make payments in lieu of contributions due to late payment or nonpayment, as described in paragraph A, regains the option if, after a period of one year, all contributions have been made on time and no contributions, payments in lieu of contributions for benefits paid, interest or penalties remain outstanding. [2001, c. 381, §1 (NEW).]

C. Notwithstanding subsection 1, paragraph B, if the Indian tribe fails to make required payments, including assessments of interest and penalty, after all collection activities considered necessary by the commissioner have been exhausted, services performed for that Indian tribe are not considered employment for purposes of subsection 1, paragraph B. [2001, c. 381, §1 (NEW).]

D. An Indian tribe that loses coverage due to paragraph C may have services performed for that Indian tribe included as employment at the discretion of the commissioner, once all contributions, payments in lieu of contributions, interest and penalties have been paid. [2001, c. 381, §1 (NEW).]

[ 2001, c. 381, §1 (NEW) .]

5. Notices to Indian tribes. The commissioner shall provide notification in notices of payment and reporting delinquency to Indian tribes that failure to make full payment within the prescribed time frame:

A. Will cause the Indian tribe to be liable for taxes under FUTA; [2001, c. 381, §1 (NEW).]

B. Will cause the Indian tribe to lose the option to make payments in lieu of contributions; and [2001, c. 381, §1 (NEW).]

C. Could cause services in the employ of the Indian tribe to be excepted from employment for purposes of obtaining benefits under the Employment Security Law. [2001, c. 381, §1 (NEW).]

[ 2001, c. 381, §1 (NEW) .]

6. Notices to Federal Government. If an Indian tribe fails to make payments required under this section, including assessments of interest and penalties, within 90 days of a final notice of delinquency, the commissioner shall notify immediately the United States Internal Revenue Service and the United States Department of Labor.

[ 2001, c. 381, §1 (NEW) .]

7. Extended benefits. Extended benefits paid that are attributable to service in the employ of an Indian tribe and not reimbursed by the Federal Government must be financed in their entirety by that Indian tribe.

[ 2001, c. 381, §1 (NEW) .]

8. Continuation of coverage. Unemployment benefits payable to unemployed individuals who performed services in employment for an Indian tribe as defined in this section and who meet the eligibility qualifications under this chapter may not be withheld because the Indian tribe is delinquent in the payment of unemployment contributions or reimbursement payments in lieu of contributions as defined in this chapter.

[ 2001, c. 381, §1 (NEW) .]

SECTION HISTORY

2001, c. 381, §1 (NEW). 2011, c. 691, Pt. A, §29 (AMD).



26 §1222. Period, election and termination of coverage

1. Period of employer's coverage. Any employing unit which is or becomes an employer subject to this chapter within any calendar year shall be subject to this chapter during the whole of such calendar year.

2. Termination of employer's coverage.

A. Except as otherwise provided in subsection 3, an employing unit which became an employer under section 1043, subsection 9, paragraph H shall cease to be an employer subject to this chapter as of the first day of January of any calendar year, only if it files with the commissioner, prior to the 31st day of January of such year, a written application for termination of coverage, and the commissioner finds that there were no 20 different days, each day being in a different week within the preceding calendar year, within which such employing unit employed 4 or more individuals in employment subject to this chapter. For the purpose of this subsection, the 2 or more employing units mentioned in section 1043, subsection 9, paragraph B or C or D shall be treated as a single employing unit. [1979, c. 651, §45 (AMD).]

B. The commissioner may upon his own motion terminate coverage of any employer, who became an employer under section 1043, subsection 9, paragraph H, when the commissioner finds that there were no 20 different days, each day being in a different week within the preceding calendar year, within which such employing unit employed 4 or more individuals in employment subject to this chapter; and the commissioner may, upon his own motion terminate the coverage of an employing unit which had become an employer by virtue of subsection 3, as of January 1st of any calendar year when such employing unit has, by virtue of approval of its election to become a subject employer, been such a subject employer for the 2 or more preceding calendar years. [1979, c. 651, §31 (AMD).]

C. Except as otherwise provided in subsection 3, an employing unit which became an employer under section 1043, subsection 9, paragraph A-1, shall cease to be an employer subject to this chapter as of the first day of January of any calendar year, only if it files with the commissioner, prior to the 31st day of January of such year, a written application for termination of coverage, and the commissioner finds that there were no 20 different weeks, within the preceding calendar year, within which such employing unit employed one or more individuals in employment subject to this chapter, and did not pay wages of $1,500 in any calendar quarter. For the purpose of this subsection, the 2 or more employing units mentioned in section 1043, subsection 9, paragraph B or C or D shall be treated as a single employing unit. [1979, c. 651, §45 (AMD).]

D. The commissioner may upon his own motion terminate coverage of any employer when the commissioner finds that there were no 20 different weeks within the preceding calendar year, within which such employing unit employed one or more individuals in employment subject to this chapter and did not pay wages of $1,500 in any calendar quarters; and the commissioner may upon his own motion terminate the coverage of an employing unit which had become an employer by virtue of subsection 3, paragraphs A and B as of January 1st of any calendar year when such employing unit has, by virtue of approval of its election to become a subject employer, been such a subject employer for the 2 or more preceding calendar years. [1979, c. 651, §32 (AMD).]

E. Except as otherwise provided in subsection 3, an employing unit which became an employer under section 1043, subsection 9, paragraph J, shall cease to be an employer subject to this chapter as of the first day of January of any calendar year, only if it files with the commissioner, prior to the 31st day of January of that year, a written application for termination of coverage and the commissioner finds that there were not 20 different days, each day being in a different week within the preceding calendar year, within which that employing unit employed 10 or more individuals in agricultural labor subject to this chapter and did not pay wages of $20,000 to individuals employed in agricultural labor in any calendar quarter. For the purpose of this subsection, the 2 or more employing units mentioned in section 1043, subsection 9, paragraph B, C or D, shall be treated as a single employing unit. [1983, c. 351, §25 (AMD).]

F. The commissioner may terminate coverage of any employer who became an employer under section 1043, subsection 9, paragraph J, when the commissioner finds that there were not 20 different days, each day being in a different week within the preceding calendar year, within which the employing unit employed 10 or more individuals in agricultural labor subject to this chapter and did not pay wages of $20,000 to individuals employed in agricultural labor in any calendar quarter; and the commissioner may terminate coverage of any employer who became an employer under section 1043, subsection 9, paragraph K, when the commissioner finds that the employing unit did not pay wages of $1,000 to individuals employed in domestic service in any calendar quarter of the preceding calendar year. [1983, c. 351, §25 (AMD).]

G. Except as otherwise provided in subsection 3, an employing unit which became an employer under section 1043, subsection 9, paragraph K, shall cease to be an employer subject to this chapter as of the first day of January of any calendar year, only if it files with the commissioner, prior to the 31st day of January of that year, a written application for termination of coverage and the commissioner finds that the employing unit did not pay wages of $1,000 to individuals employed in domestic service in any calendar quarter of the preceding calendar year. For the purpose of this subsection, the 2 or more employing units mentioned in section 1043, subsection 9, paragraph B, C or D, shall be treated as a single employing unit. [1983, c. 351, §25 (AMD).]

[ 1983, c. 351, §25 (AMD) .]

3. Election and termination of employer's coverage.

A. An employing unit, not otherwise subject to this chapter, which files with the commissioner its written election to become an employer subject hereto for not less than 2 calendar years, shall, with the written approval of such election by the commissioner, become an employer subject hereto to the same extent as all other employers, as of the date stated in such approval, and shall cease to be subject hereto as of January 1st of any calendar year subsequent to such 2 calendar years, only if it files with the commissioner, prior to the 31st day of January of such year, a written application for termination of coverage. [1979, c. 651, §45 (AMD).]

B. Any employing unit, for which services that do not constitute employment as defined in this chapter are performed, may file with the commissioner a written election that all such services performed by individuals in its employ in one or more distinct establishments or places of business shall be deemed to constitute employment for all the purposes of this chapter for not less than 2 calendar years. Upon the written approval of such election by the commissioner, such services shall be deemed to constitute employment subject to this chapter from and after the date stated in such approval. Such services shall cease to be deemed employment subject hereto as of January 1st of any calendar year subsequent to such 2 calendar years, if not later than January 31st of such year such employing unit has filed with the commissioner an application for termination of coverage. [1979, c. 651, §45 (AMD).]

C. [1977, c. 570, §38 (RP).]

[ 1979, c. 651, §45 (AMD) .]

SECTION HISTORY

1971, c. 538, §§47-49 (AMD). 1977, c. 570, §§38,40 (AMD). 1979, c. 354, §§1,2 (AMD). 1979, c. 579, §§30,31,44 (AMD). 1979, c. 651, §§31,32,45,47 (AMD). 1983, c. 351, §25 (AMD).



26 §1223. Collection of contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 186, §2 (AMD). 1973, c. 555, §20 (AMD). 1975, c. 462, §8 (RP).



26 §1224. Exempt employers to report on accrued wages

All employers, exempt from the weekly payment of wage law of this State, may be required to report to the commissioner all accrued wages payable for employment during the calendar quarter when filing payroll reports in accordance with section 1082, subsection 13 under such regulations as the commission may prescribe. Nothing in this section shall be construed to make contributions due and payable on any part of such reported wages which have not actually been paid, but wages so reported shall be deemed to be wages paid for unemployment benefit purposes. [1979, c. 651, §33 (AMD).]

SECTION HISTORY

1979, c. 515, §17A (AMD). 1979, c. 579, §32 (AMD). 1979, c. 651, §§33,47 (AMD).



26 §1225. Assessment of contributions, interest, penalties and filing fees

1. Assessment procedure. If any employer files reports for the purpose of determining the amount of contribution due, but fails to pay any part of the contribution, interest or penalties due thereon as prescribed by the commissioner, or fails to file the reports when due, or files an incorrect or insufficient report, the Director of Unemployment Compensation may assess the contribution and any interest or penalties due on the basis of the information submitted by the employer or on the basis of an estimate as to the amount due and shall give written notice of the assessment to the employer.

[ 1993, c. 312, §3 (AMD) .]

1-A. Liability of employer and certain individuals. The liability for contributions or fees and the interest or penalties due on contributions are enforceable by assessment and collection, in the manner prescribed in this section, against the employer and against any officer, director or member of that employer who, in that capacity, is responsible for the control or management of the funds or finances of that employer or is responsible for the payment of that employer's contribution.

[ 1999, c. 464, §11 (NEW) .]

1-B. Responsible individual. Each employer liable for contributions shall inform the commissioner or the commissioner's duly authorized representative, at the time an audit of that employer's account is performed, of the name and position of the individual who generally is responsible for the control or management of that employer's funds or finances and, if different, the individual who is specifically responsible for the collection and paying over of those contributions.

[ 1999, c. 464, §11 (NEW) .]

2. Jeopardy assessment. If the Director of Unemployment Compensation determines that the collection of any contribution, interest or penalty under this subchapter, as amended, will be jeopardized by delay, the director may immediately assess the contributions, interest or penalties, whether or not the time prescribed by law or any rules issued pursuant to section 1082, subsection 2, for making reports and paying the contributions has expired, and shall give written notice of the assessment to the employer. In these cases, the right to appeal to the commission, as provided in section 1226, is conditioned upon payment of the contributions, interest or penalties so assessed, or upon giving appropriate security to the commissioner for the payment thereof.

[ 1993, c. 312, §3 (AMD) .]

3. Interest on past-due contributions. Contributions are due and payable on or before the last day of the month following the close of the calendar quarter to which contributions relate. Contributions that are unpaid on the date on which they are due and payable bear interest at the rate determined by the State Tax Assessor as established by Title 36, section 186, from and after the due date, until payment is received by the bureau. If it is shown to the satisfaction of the commissioner that the delinquency arose from reasonable questions of liability under this subchapter, the commissioner, in the commissioner's discretion, may abate part of the interest not to exceed 75% of the total interest. If it is shown to the satisfaction of the commissioner that the delinquency arose through no fault of the employer, an assessment of interest may not be made.

[ 1995, c. 657, §4 (AMD); 1995, c. 657, §10 (AFF) .]

4. Penalty on past-due contributions. If quarterly contributions are not paid when due, the commissioner shall assess a penalty of 1% of the amount of the unpaid contributions for each month or fraction of a month during which the failure continues, to a maximum in the aggregate of 25% of the unpaid contributions.

[ 1995, c. 657, §4 (AMD); 1995, c. 657, §10 (AFF) .]

5. Refunds. If, not later than 4 years after the date on which any contributions or interest thereon became due, an employer who has paid the contributions or interest thereon makes application for an adjustment thereof in connection with subsequent contribution payments, or for a refund thereof because that adjustment can not be made, and if the commissioner determines that the contributions or interest or any portion thereof was erroneously collected, the commissioner shall allow the employer to make an adjustment, without interest, in connection with subsequent contribution payments by the employer, or if the adjustment can not be made, the commissioner shall refund that amount, without interest, from the fund. For like cause and within the same period, adjustment or refund may be so made on the commissioner's own initiative. Any adjustment or refund involving contributions with respect to wages upon the basis of which benefits have been paid for unemployment must be reduced by the amount of benefits paid. If the commissioner determines that contributions or interest were erroneously paid to this State on wages insured under the employment security law of some other state or of the Federal Government, refund or adjustment thereof may be made without interest, irrespective of the time limits provided in this subsection, on satisfactory proof that contributions or interest on the wages have been paid to the other state or to the Federal Government. Nothing in this chapter or any part of the chapter may be construed to authorize any refund or credit of money due and payable under the law and rule in effect at the time the money was paid.

[ 1993, c. 312, §3 (AMD) .]

6. Limitations on assessment. Limitations on assessments are governed by this subsection.

A. Notification of assessments must be mailed to the employer not later than 4 years after a report was due or filed, whichever is later. Before the expiration of the time prescribed in this subsection, the commissioner and the employer may consent in writing to an assessment after that time, and the notification of assessment must be mailed within the agreed-upon limitation. [1993, c. 312, §3 (NEW).]

B. Exceptions to paragraph A are as follows.

(1) If, with willful intent to evade the liability imposed by this chapter, a report is not filed or a false report is filed, a notification of an assessment may be mailed to the employer at any time.

(2) The running of the period of limitations for assessment or collection of unemployment compensation contributions against an employer must be stayed for the period of time, plus 365 days, during which an assessment against that person is subject to administrative or judicial review or remains outstanding because that person is subject to bankruptcy proceedings under 11 United States Code. [1993, c. 312, §3 (NEW).]

[ 1993, c. 312, §3 (AMD) .]

7. Filing fees. Any employer who fails to make and submit reports or pay any contributions or reimbursements, including interest and penalties, when due is liable to the commissioner for any filing fees, including recording lien fees, discharge lien fees and sheriff fees, incurred in collecting the amounts due or in obtaining the reports.

[ 1993, c. 312, §3 (NEW) .]

8. Reasonable cause. For reasonable cause, the commissioner shall waive or abate any penalty imposed by subsection 4 and section 1082, subsection 13. Reasonable cause includes, but is not limited to, the following:

A. The failure to file or pay resulted directly from erroneous information provided by the Department of Labor; [1995, c. 657, §5 (NEW); 1995, c. 657, §10 (AFF).]

B. The failure to file or pay resulted directly from the death or serious illness of the taxpayer or a member of the taxpayer's immediate family; [1995, c. 657, §5 (NEW); 1995, c. 657, §10 (AFF).]

C. The failure to file or pay resulted directly from a natural disaster; [1995, c. 657, §5 (NEW); 1995, c. 657, §10 (AFF).]

D. The report was filed and paid less than one month late and all of the taxpayer's reports and payments during the preceding 3 years were timely; or [1995, c. 657, §5 (NEW); 1995, c. 657, §10 (AFF).]

E. The amount subject to a penalty is de minimis when considered in relation to the amount otherwise properly paid and the number of employees for whom wages are being reported. [1995, c. 657, §5 (NEW); 1995, c. 657, §10 (AFF).]

The burden of establishing reasonable cause for waiver or abatement is on the taxpayer.

[ 1995, c. 657, §5 (NEW); 1995, c. 657, §10 (AFF) .]

SECTION HISTORY

1975, c. 462, §9 (NEW). 1977, c. 460, §8 (AMD). 1979, c. 106, (AMD). 1979, c. 515, §18 (AMD). 1979, c. 579, §§33-37,44 (AMD). 1979, c. 651, §§34-38,45, 47 (AMD). 1981, c. 552, (AMD). 1983, c. 351, §§26-28 (AMD). 1983, c. 733, (AMD). 1985, c. 348, §12 (AMD). 1993, c. 312, §3 (AMD). 1995, c. 657, §§4,5 (AMD). 1995, c. 657, §10 (AFF). 1999, c. 464, §11 (AMD).



26 §1226. Appeal of assessment

1. Appeal to the commission.

A. An employer may appeal determinations by the commissioner or the commissioner's designated representatives made under sections 1221, 1222 and 1225, or an assessment made under section 1225, to the commission by filing an appeal, in accordance with regulations that the commission prescribes, within 30 days after notification is mailed to the employer's last known address as it appears in the records of the bureau or, in the absence of such mailing, within 30 days after the notification is delivered. If the employer fails to perfect this appeal, the assessment or determination is final as to law and fact. [1995, c. 657, §6 (AMD); 1995, c. 657, §10 (AFF).]

B. Upon appeal from such assessment or determination the commission shall, after affording the appellant and the commissioner's designated representative a reasonable opportunity for a fair hearing, make finding of facts and render its decision, which may affirm, modify or reverse the action of the designated representative. The conduct of the hearings shall be governed by regulations of the commission consistent with Title 5, section 9051 et seq. The commission shall promptly notify the parties to the proceeding of its finding of facts and its decision. The decision shall be subject to appeal pursuant to Title 5, section 11001 et seq. The commissioner shall have the right to appeal a final decision of the Maine Unemployment Insurance Commission to the Superior Court. [1983, c. 351, §30 (AMD).]

[ 1995, c. 657, §6 (AMD); 1995, c. 657, §10 (AFF) .]

2. Appeal to Superior Court.

[ 1977, c. 694, §481 (RP) .]

3. Conclusiveness of determination. Any determination or decision duly made in proceedings under section 1082, subsection 14, or this subchapter, which has become final, shall be binding in any proceedings relating to applications or requests for refunds or credit, insofar as such determination or decision necessarily involves the issue of whether an employing unit constitutes an employer or whether services performed for, or in connection with, the business of such employing unit constitute employment.

[ 1975, c. 462, §9 (NEW) .]

SECTION HISTORY

1975, c. 462, §9 (NEW). 1977, c. 460, §9 (AMD). 1977, c. 694, §§480-481 (AMD). 1979, c. 127, §164 (AMD). 1979, c. 579, §§38,39 (AMD). 1979, c. 651, §§39,40,47 (AMD). 1981, c. 286, §§5,6 (AMD). 1983, c. 351, §§29,30 (AMD). 1995, c. 657, §6 (AMD). 1995, c. 657, §10 (AFF).



26 §1227. Liens

1. Form and effect. Upon the failure of an employer to pay the amount assessed pursuant to section 1225, the commissioner may file in the registry of deeds of any county a certificate under his official seal, stating the name of the employer; his address; the amount of the contributions and interest or penalties assessed and in default; and that the time in which an appeal is permitted pursuant to section 1226 has expired without the appeal having been taken or that delay will jeopardize collection. When the certificate is duly filed and recorded, the amount of the assessment shall be a lien upon the entire interest of the employer, legal or equitable, in any real or tangible personal property situated within the jurisdiction of the office in which that certificate was filed. A lien obtained in this manner is a lien for taxes and the priority of the lien shall be governed by the laws of this State. The liens shall be subordinate to any real estate mortgage previously recorded as required by law. No lien for contributions or interest shall be valid against one who purchases personal property from the employer in the usual course of his business, in good faith and without actual notice of the lien. The lien may be enforced against any real or personal property by a civil action in the name of the commissioner. The commissioner shall discharge any such lien upon receiving, from any such employer against whose property a lien certificate has been filed, a good and sufficient bond with sureties conditioned upon the payment of the amount of contributions and interest as finally determined, together with any additional amount which may have become due or may have accrued under this chapter and costs of court, if any.

The foregoing remedies shall be in addition to all other remedies.

[ 1987, c. 14, §1 (AMD) .]

2. Filing lien. Certificates of liens for contributions or interest, or certificates discharging the liens prepared in accordance with this section, must be received, recorded and indexed by registrars of deeds in the same manner as similar instruments are recorded and indexed. The fee to be paid by the commissioner for recording each certificate is the usual and customary fee, which need not be prepaid. This recording fee, along with all other filing fees pursuant to section 1225, subsection 7, is the liability of the employer and must be assessed as part of the lien pursuant to subsection 1.

[ 1993, c. 312, §4 (AMD) .]

3. Enforcement of lien. After any assessment has become final and rights of appeal exhausted or lost by virtue of failure to exercise those rights, any property, real or personal, upon which a lien has been claimed under this chapter may be sold, after due notice, in conformity with the law applicable to sales of real or personal property on executions issued in personal actions, in connection with which sales the commissioner shall have the same rights, privileges, duties and responsibilities as one in whose favor an execution is issued.

[ 1983, c. 351, §33 (AMD) .]

SECTION HISTORY

1975, c. 462, §9 (NEW). 1977, c. 189, (AMD). 1981, c. 557, §1 (AMD). 1983, c. 351, §§31-33 (AMD). 1987, c. 14, §§1,2 (AMD). 1993, c. 312, §4 (AMD).



26 §1228. Liability of successor

Any individual or organization, including the types of organizations described in section 1043, subsection 10, whether or not an employing unit, which acquires the organization, trade or business or a substantial part of the assets thereof from an employer, shall be liable, in an amount not to exceed the reasonable value of the organization, trade, business or assets acquired, for any contributions or interest due or accrued and unpaid by the employer, and the amount of the liability shall, in addition, be a lien against the property or assets so acquired which shall be prior to all other liens. The lien shall not be valid as against one who acquires from the successor any interest in the property or assets in good faith, for value and without notice of the lien. Upon written request made after such acquisition is completed, the commissioner shall furnish the successor with a written statement of the amount of contributions and interest due or accrued and unpaid by the employer as of the date of the acquisition and the amount of the liability of the successor or the amount of the lien shall in no event exceed the liability disclosed by the statement. The foregoing remedies shall be in addition to all other existing remedies against the employer or his successor. [1979, c. 651, §45 (AMD).]

SECTION HISTORY

1975, c. 462, §9 (NEW). 1979, c. 579, §44 (AMD). 1979, c. 651, §§45,47 (AMD).



26 §1229. Collection by civil action

If any employer fails to make any payment of contributions, interest or penalties after notice of an assessment under section 1225, subsection 1, and after the assessment has become final as to law and fact, in addition to or alternatively to any other method of collection prescribed in this chapter, the amount due may be collected by civil action in the name of the commissioner and the employer shall pay the costs of those actions. Civil actions brought under this section to collect contributions and interest, or penalties due thereon, from an employer must be heard by the court at the earliest possible date and are entitled to preference upon the calendar of the court over all other civil actions, except petitions for judicial review under this chapter and cases arising under the Maine Workers' Compensation Act of 1992. The foregoing remedies are in addition to all other existing remedies against the employer or the employer's successor. [RR 1993, c. 1, §70 (COR).]

SECTION HISTORY

1975, c. 462, §9 (NEW). 1983, c. 351, §34 (AMD). RR 1993, c. 1, §70 (COR).



26 §1230. Collection by warrant

1. Request for warrant. If any contribution required to be paid and any interest or penalty or both payable to the commissioner under this chapter is not paid when due and has become final as to law and fact under section 1226, the commissioner may, within 3 years thereafter, notify the employer who is liable according to the records of the bureau, specifying the amount due and demanding payment within 12 days after the date the notice is mailed. The notice shall inform the employer that if he does not make the payment as demanded, the commissioner will certify the amount due for collection by warrant as provided in this section. If the employer does not make payment as demanded within the 12-day period or within an extended period which the commissioner may allow, the commissioner may certify to the Attorney General the amount due for collection or file in the office of the clerk of the Superior Court of Kennebec County, or any county, a certificate addressed to the clerk specifying the contribution required to be paid, interest and penalties due, the name and address of the liable employer as it appears on the records of the bureau, the facts whereby the amount has become final as to law and fact and the notice given, and requesting that a warrant be issued against the employer for the contribution required to be paid, together with interest and penalties, as set forth in the certificate, and with costs. If the commissioner has reasonable grounds to believe that the employer may abscond within the 12-day period, the commissioner may, without further notice to the employer, certify to the Attorney General the amount due for collection or file in the office of the clerk of the Superior Court a certificate addressed to the clerk, requesting the immediate issuance of a warrant.

[ 1983, c. 351, §35 (AMD) .]

2. Issuance of warrant. When the certificate is filed, the clerk of the Superior Court shall issue a warrant in favor of the bureau against the employer for the contribution required to be paid, together with interest and penalties, as set forth in the certificate and with costs. The clerk of the Superior Court shall file the certificate in a separate docket entitled "Special Warrants for Unemployment Compensation Tax." These records are not to become a part of the extended record of the court.

[ 1979, c. 651, §44 (AMD) .]

3. Warrant effective as lien. An abstract or copy of the warrant may be filed for record in the register of deeds of any county. From the time of the filing, the amount specified in the warrant shall constitute a lien upon all real property and other tangible assets in the county or town owned by the liable employer or acquired by him during the period of the lien. The lien shall have the force, effect and priority of a judgment lien and shall continue for 5 years from the date of recording, unless sooner released or otherwise discharged or extended as prescribed herein. The lien may be extended for an additional 5-year period by filing, for record in the registry of deeds, an abstract or copy of the warrant within the original 5-year period or within 5 years from the date of the last extension of the lien.

[ 1987, c. 14, §3 (AMD) .]

4. Form and effect of warrant.

A. The warrant has the force and effect of an execution issued upon a judgment in a civil action for the collection of taxes and benefit overpayments and may be in substantially the following form:

".......... (Name of County) SS. -- To the sheriffs of our respective counties or their deputies or any agent of the Commissioner of Labor

Whereas, the Bureau of Unemployment Compensation or the Attorney General have certified that, pursuant to the terms of Title 26, section 1230, subsection 1, or section 1051, subsection 6, of the Revised Statutes, the amount of certain unemployment compensation tax, or benefit overpayment, assessed against .......... of .......... with interest and penalties, has become final as to law and fact, to wit:

Interest will accrue at $ .00 per day for each day after ..........

Total $ .......... and $ .......... costs of this proceeding, ..........

We command you, therefore, that of the money, goods and chattels of said debtor, in your precinct, or the value thereof in money, you cause to be paid and satisfied unto the Bureau of Unemployment Compensation, to satisfy the sums aforesaid and .......... cents more for this warrant, together with your own fees.

Hereof fail not, and make due return of this warrant, with your doings thereon, unto my office within one year from the date hereof.

..................

Clerk of Courts, County of

................................

Date......................."

[1995, c. 560, Pt. G, §13 (AMD).]

B. Warrants shall be returnable within one year. New warrants may be issued on any such certificate within 2 years from the return day of the last preceding warrant for sums remaining unsatisfied. Warrants shall be served by the sheriff of any county, or by any of his deputies, or by any agent of the Commissioner of Labor, in the county where the employer or claimant may be found. [1983, c. 351, §36 (AMD).]

C. The remedy provided by this section is in addition to or an alternative to all other remedies given to the commissioner in this chapter. [1983, c. 351, §36 (AMD).]

[ 1995, c. 560, Pt. G, §13 (AMD) .]

SECTION HISTORY

1975, c. 462, §9 (NEW). 1979, c. 579, §§40-43 (AMD). 1979, c. 651, §§41-44,47 (AMD). 1983, c. 351, §§35,36 (AMD). 1987, c. 14, §3 (AMD). 1995, c. 560, §G13 (AMD).



26 §1231. Priorities under legal dissolutions or distributions

In the event of any distribution of an employer's assets pursuant to an order of any court under the laws of this State, including any receivership, assignment for benefit of creditors, adjudicated insolvency, composition or similar proceeding, contributions then or thereafter due shall be paid in full prior to all other claims, except claims for wages of not more than $250 to each claimant, earned within 6 months of the commencement of the proceeding. [1975, c. 462, §9 (NEW).]

SECTION HISTORY

1975, c. 462, §9 (NEW).



26 §1232. Licenses

1. Information provided to commissioner. At the request of the commissioner, every department, board, commission, division, authority, district or other agency of the State issuing or renewing a license or other certificate of authority to conduct a profession, trade or business shall provide to the commissioner, in such form as the commissioner may prescribe, a list of all licenses or certificates of authority issued or renewed by that agency during the preceding calendar year, beginning with calendar year 1993. The list provided to the commissioner must contain the name, address, social security or federal identification number of the licensees and such other identifying information as the commissioner may adopt by rule. Notwithstanding other provisions of law, a person seeking a license or certificate of authority or a renewal shall provide, and the responsible agency shall collect, the information required by the commissioner under this section. Failure by a person to provide that information to a licensing or certifying agency results in an automatic denial of a request for a license or certificate of authority or a renewal.

[ 1993, c. 312, §5 (NEW) .]

2. Failure to file or pay taxes; determination to prevent renewal, reissuance or other extension of license or certificate. If the commissioner determines that an employer who holds a state-issued license or certificate of authority to conduct a profession, trade or business has failed to file a return at the time required under this chapter or has failed to pay a tax liability due under this chapter that has been demanded, and the employer continues to fail to file or pay after at least 2 specific written requests to do so, the commissioner shall notify the employer in writing by certified mail, return receipt requested, that refusal to file the required tax return or to pay the overdue tax liability may result in loss of license or certificate of authority.

This written notice must include information about the opportunity to request a fact-finding interview for the purpose of determining essential facts, negotiating a payment agreement and determining the appropriateness of further enforcement under this section.

If the employer requests a fact-finding interview within 30 days, the commissioner shall schedule the interview at which the commissioner shall attempt to negotiate a reasonable payment agreement. The employer must be notified in writing if the commissioner's determination is to prevent renewal, reissuance or extension of the license or certificate of authority by the issuing agency. If the employer enters into a payment agreement, a determination may not be made under this section until the employer fails to comply with the agreement.

If the employer continues, for a period in excess of 30 days from notice of possible denial of renewal or reissuance of a license or certificate of authority, to fail to file or show reason why the person is not required to file or if the employer continues not to pay, the commissioner shall notify the employer in writing of the determination to prevent renewal, reissuance or extension of the license or certificate of authority by the issuing agency.

A review of the determination is available by filing an appeal under section 1226 to the Maine Unemployment Insurance Commission. Either by failure to proceed to the next step of appeal or by exhaustion of the steps of appeal, the determination of the commissioner's right to prevent renewal or reissuance becomes final unless otherwise determined by appeal.

In any event, the license or certificate of authority in question remains in effect until all appeals are taken to their final conclusion. This subsection may not be invoked for any tax liability under appeal.

[ 1993, c. 312, §5 (NEW) .]

3. Refusal to renew, reissue or otherwise extend license or certificate. Notwithstanding any other provision of law, any issuing agency that is notified by the commissioner of the commissioner's final determination to prevent renewal or reissuance of a license or certificate of authority under subsection 2 shall refuse to reissue, renew or otherwise extend the license or certificate of authority. Notwithstanding Title 5, sections 10003 and 10005, an action by an issuing agency pursuant to this subsection is not subject to the requirements of Title 5, chapter 375, subchapters IV and VI and no hearing by the issuing agency or in District Court is required. A refusal by an agency to reissue, renew or otherwise extend the license or certificate of authority is deemed a final determination within the meaning of Title 5, section 10002.

[ 1993, c. 312, §5 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

4. Subsequent reissuance, renewal or other extension of license or certificate. The agency may reissue, renew or otherwise extend the license or certificate of authority in accordance with the agency's statutes and rules after the agency receives a certificate issued by the commissioner that the person is in good standing with respect to all returns due or with respect to any tax due as of the date of issuance of the certificate. An agency may waive any applicable requirement for reissuance, renewal or other extension if it determines that the imposition of that requirement places an undue burden on the person and that a waiver of the requirement is consistent with the public interest.

[ 1993, c. 312, §5 (NEW) .]

5. Financial institutions excluded. This section does not apply to any registration, permit, order or approval issued pursuant to Title 9-B nor does it apply to tax registration certificates issued by the Bureau of Revenue Services for sales tax, withholding tax and fuel tax.

[ 1993, c. 312, §5 (NEW); 1997, c. 526, §14 (AMD) .]

SECTION HISTORY

1993, c. 312, §5 (NEW). 1997, c. 526, §14 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



26 §1233. Collection by levy on 3rd parties

1. Notice of levy. If an employer fails to pay any part of the contribution, interest or penalties due under this chapter, the Director of Unemployment Compensation may notify by mail a 3rd party who has possession or control of property in which the delinquent employer may have an interest or who may owe a debt to the delinquent employer, other than earnings.

A. A notice under this section may be given any time after the amount due under this Title becomes delinquent. The notice must state the aggregate amount of contributions, penalties, interest or other amounts due and any additional amount that will accrue by operation of law in a period not to exceed the computation ending date of the month in which the notice is given and, in the case of a credit, bank, or savings account or deposit, is effective only up to that amount. [1999, c. 464, §12 (NEW).]

[ 1999, c. 464, §12 (NEW) .]

2. Notification and freezing assets. Upon receipt of a notice provided under this section, the person receiving the notice:

A. Shall advise the Director of Unemployment Compensation no later than 20 calendar days after the date the notice was sent of any property belonging to the delinquent employer that is possessed or controlled by the person receiving the notice and of any debt owed by the person receiving the notice to the delinquent employer, except earnings; and [1999, c. 464, §12 (NEW).]

B. May not transfer or dispose of the property or debt possessed, controlled or owed by the person receiving the notice during the period of 60 calendar days after the date the notice was sent. [1999, c. 464, §12 (NEW).]

A notice sent under this section that attempts to prohibit the transfer or disposition of any property possessed or controlled by a bank is effective if it is mailed to the principal or any branch office of the bank, including any office of the bank at which the deposit is carried or the credit or property is held.

A person who has received a notice under this section and who transfers or disposes of any property or debt in a manner that violates this section is liable to the Director of Unemployment Compensation for the amount of the indebtedness of the delinquent person with respect to whose obligation the notice was given to the extent of the value of that property or debt.

[ 1999, c. 464, §12 (NEW) .]

3. Levy on property. At any time during the period of 60 calendar days described in this section, the Director of Unemployment Compensation may levy on the property or debt by delivery of a notice of levy. Upon receipt of the levy notice, the person possessing the property or debt shall transfer the property to the director or pay to the director the amount owed to the delinquent employer.

[ 1999, c. 464, §12 (NEW) .]

4. Effect of levy. A notice is effective:

A. At the time of delivery against all property, rights to property, credits and debts involving the delinquent employer that are not, as of the date of the notice, subject to a preexisting lien, attachment, garnishment or execution issued through a judicial process; and [1999, c. 464, §12 (NEW).]

B. Against all property, rights to property, credits and debts involving the delinquent employer that come into the possession or control of the person served with the notice within the period of 60 calendar days described in this section. [1999, c. 464, §12 (NEW).]

A person acting in accordance with the terms of the notice of freeze or levy issued by the Director of Unemployment Compensation is discharged from any obligation or liability to the delinquent employer with respect to the affected property, rights to property, credits and debts of the person affected by compliance with the notice of freeze or levy.

[ 1999, c. 464, §12 (NEW) .]

5. Property subject to levy. The delinquent employer property subject to levy includes:

A. A credit, bank or savings account or deposit that is subject to execution pursuant to Title 14, section 4751; or [1999, c. 464, §12 (NEW).]

B. Any other interest or personal property that is not exempt from attachment or execution pursuant to Title 14, sections 4421 to 4426. [1999, c. 464, §12 (NEW).]

[ 1999, c. 464, §12 (NEW) .]

SECTION HISTORY

1973, c. 555, §20 (AMD). 1999, c. 464, §12 (NEW).



26 §1241. Special assessment

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Advance" means a loan made from the Federal Unemployment Trust Fund to the state's Unemployment Compensation Fund on which interest will be due and payable if the loan is not repaid by the due date set by the Federal Government. [1983, c. 738, §2 (NEW).]

B. "Anticipated interest" means the amount of interest that will be due on an advance under federal law on its interest due date if the advance is not repaid by the interest due date. [1983, c. 738, §2 (NEW).]

C. "Assessment quarter" means the calendar quarter in which an advance is received. [1983, c. 738, §2 (NEW).]

D. "Assessment rate" means a rate equal to the percentage, rounded to the next highest 1/10th of 1%, derived if the amount of interest that will be due if an advance is not repaid by the interest due date, minus any existing unobligated and unencumbered balance in the Federal Advance Interest Fund, is divided by the taxable wages reported by contributing employers for the calendar quarter in the immediately preceding calendar year that corresponds to the assessment quarter. [1983, c. 738, §2 (NEW).]

E. "Federal Advance Interest Fund" means the fund defined in section 1165. [1983, c. 738, §2 (NEW).]

F. "Interest due date" means:

(1) The date on which anticipated interest is due to the Federal Government on an advance which was not repaid by the due date set by the Federal Government; or

(2) If the Federal Government allows the State to defer repayment of an advance and anticipated interest on the advance, the date on which the deferred repayment is due to the Federal Government. [1983, c. 738, §2 (NEW).]

G. "Subsequent assessment quarter" means a calendar quarter subsequent to the assessment quarter. [1983, c. 738, §2 (NEW).]

[ 1983, c. 738, §2 (NEW) .]

2. Special assessment. If an advance has not been repaid during the assessment quarter for the advance and the balance in the Federal Advance Interest Fund is insufficient to pay the anticipated interest charges that will be due on the advance on its interest due date, and if, using standards adopted under the Maine Administrative Procedure Act, the Commissioner of Labor determines that it is probable that the advance will not be repaid by the interest due date, then the Commissioner of Labor may assess a special assessment for that assessment quarter. The amount of an employer's special assessment shall be determined by multiplying the wages for employment taxable to an employer under section 1221 for that quarter by the assessment rate. Assessments shall be paid into the Federal Advance Interest Fund for use in paying interest on the advance.

After the money is received from the special assessment for the assessment quarter, if the balance in the Federal Advance Interest Fund is still not sufficient to pay the interest charges that will be due on the advance on its interest due date, then the commissioner may assess further special assessments in subsequent assessment quarters to raise the balance in the Federal Advance Interest Fund up to a balance sufficient to pay the interest charges. All provisions in this section that apply to the special assessment also shall apply to these further special assessments.

No special assessments may be assessed if sufficient unobligated and unencumbered funds are present in the Federal Advance Interest Fund to pay the anticipated interest on the advance on its due date.

[ 1983, c. 738, §2 (NEW) .]

3. Employers liable for special assessment. Each employer subject to this chapter, other than those liable for payments in lieu of contributions, shall be liable for special assessments.

[ 1983, c. 738, §2 (NEW) .]

4. Receipts. All receipts collected from a special assessment, including interest, fines and penalties on special assessments not paid when due, shall be paid into the Federal Advance Interest Fund.

[ 1983, c. 738, §2 (NEW) .]

5. Experience rating records. No special assessment may be credited to any employer's experience rating record.

[ 1983, c. 738, §2 (NEW) .]

6. Other provisions of chapter. All provisions of this chapter and rules promulgated under this chapter regarding payments, time limits, dates of payment, reports, interest and penalties on amounts not paid by employers when due, fines, liens and warrants which apply to the collection of contributions also shall apply to the collection of special assessments.

[ 1983, c. 738, §2 (NEW) .]

SECTION HISTORY

1983, c. 738, §2 (NEW).






Subchapter 8: SEASONAL EMPLOYMENT

26 §1251. Investigations; hearings; regulations

1. Seasonal industry. As used in this section, the term "seasonal industry" means an industry in which, because of the seasonal nature thereof, it is customary to operate only during a regularly recurring period or periods of less than 26 weeks in a calendar year. The commission shall, after investigation and hearing, pursuant to Title 5, section 9051 et seq., determine, and may thereafter from time to time redetermine, the longest seasonal period or periods during which, by the best practice of the industry in question, operations are conducted. Until such determination by the commission, no industry may be deemed seasonal.

[ 1983, c. 750, §1 (AMD) .]

2. Regulations. The commission shall prescribe fair and reasonable regulations, pursuant to Title 5, section 8051 et seq., applicable to the payment of benefits to individuals whose qualifying wages in whole or in part were earned in seasonal industries, to the period during which benefits shall be payable to them and to charges to be made to experience rating records or general funds as a result of benefits so paid.

[ 1977, c. 694, §483 (AMD) .]

3. Exceptions.

A. Any hotel, motel, inn, variety store, trading post, sporting camp or other lodging facility, including youth camps licensed under Title 22, section 2495, restaurants and other eating establishments, which customarily conducts operations that are primarily related to the production of characteristic goods or services for a regularly recurring period or periods of less than 26 weeks in any one calendar year is deemed seasonal. [2009, c. 211, Pt. B, §25 (AMD).]

B. Any potato packing business which customarily operates during a regularly recurring period of 26 or more weeks in a calendar year shall not be deemed seasonal. [1983, c. 750, §2 (AMD).]

[ 2009, c. 211, Pt. B, §25 (AMD) .]

SECTION HISTORY

1973, c. 516, (AMD). 1975, c. 407, §2 (AMD). 1977, c. 694, §§482,483 (AMD). 1983, c. 750, §§1,2 (AMD). 1987, c. 131, (AMD). 1997, c. 293, §9 (AMD). 2009, c. 211, Pt. B, §25 (AMD).






Subchapter 9: MAINE DEVELOPMENT CORPORATION

26 §1261. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 602, §1 (NEW). 1985, c. 497, §20 (RP).



26 §1262. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 602, §1 (NEW). 1985, c. 497, §20 (RP).



26 §1263. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 602, §1 (NEW). 1981, c. 168, §18 (AMD). 1985, c. 295, §40 (AMD). 1985, c. 497, §20 (RP). 1987, c. 402, §A158 (RP).



26 §1264. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 602, §1 (NEW). 1985, c. 497, §20 (RP).



26 §1265. Applications (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 602, §1 (NEW). 1985, c. 497, §20 (RP).



26 §1266. Agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 602, §1 (NEW). 1985, c. 497, §20 (RP).



26 §1267. Establishment of training programs; agreement approval (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 602, §1 (NEW). 1985, c. 497, §20 (RP).



26 §1268. Use of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 602, §1 (NEW). 1985, c. 497, §20 (RP).









Chapter 14: JUDICIAL EMPLOYEES LABOR RELATIONS ACT

26 §1281. Purpose

It is declared to be the public policy of this State and it is the purpose of this chapter to promote improvement of the relationship between the Judicial Department of the State and its employees by cooperating with the Supreme Judicial Court in recognizing the right of judicial employees to join labor organizations of their own choosing and to be represented by those organizations in collective bargaining for terms and conditions of employment. [1983, c. 702, (NEW).]

SECTION HISTORY

1983, c. 702, (NEW).



26 §1282. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 702, (NEW).]

1. Bargaining agent. "Bargaining agent" means any lawful organization, association or individual representative of such an organization or association which has as its primary purpose the representation of employees in their employment relations with employers, and which has been determined by the public employer, as defined in subsection 6, or by the executive director of the board to be the choice of the majority of the unit as their representative.

[ 1983, c. 702, (NEW) .]

2. Board. "Board" means the Maine Labor Relations Board, as defined in section 968.

[ 1983, c. 702, (NEW) .]

3. Cost items. "Cost items" means the provisions of a collective bargaining agreement which require an appropriation by the Legislature.

[ 1983, c. 702, (NEW) .]

4. Executive director. "Executive director" means the Executive Director of the Maine Labor Relations Board, as defined in section 968, subsection 2.

[ 1983, c. 702, (NEW) .]

5. Judicial employee. "Judicial employee" means any employee of the Judicial Department, except any person:

A. Who is appointed by the Governor; [1983, c. 702, (NEW).]

B. Who serves as the State Court Administrator; [1983, c. 702, (NEW).]

C. Whose duties necessarily imply a confidential relationship to the Judicial Department's bargaining representative with respect to matters subject to collective bargaining; [1983, c. 702, (NEW).]

D. Who is a department or division head; [1983, c. 702, (NEW).]

E. Who is appointed to serve as a law clerk to a judge or a justice; [1983, c. 702, (NEW).]

F. Who is a temporary, seasonal or on-call employee, including interns; or [1983, c. 702, (NEW).]

G. Who has been employed for less than 6 months. [1983, c. 702, (NEW).]

[ 1983, c. 702, (NEW) .]

6. Public employer. "Public employer" means the Judicial Department of the State. It is the responsibility of the Judicial Department to negotiate collective bargaining agreements and to administer those agreements. It is the responsibility of the Legislature to act upon those portions of tentative agreements negotiated by the Judicial Department which require legislative action. To coordinate the employer position in the negotiation of agreements, the Legislative Council or its designee shall maintain close liaison with the bargaining representative of the Judicial Department relative to negotiating cost items in any proposed agreement. The Supreme Judicial Court may designate a bargaining representative for the Judicial Department who may:

A. Develop and execute employee relations policies, objectives and strategies consistent with the overall objectives and constitutional and statutory duties of the Judicial Department; [1983, c. 702, (NEW).]

B. Conduct negotiations with certified and recognized bargaining agents; [1983, c. 702, (NEW).]

C. Administer and interpret collective bargaining agreements, and coordinate and direct Judicial Department activities as necessary to promote consistent policies and practices; [1983, c. 702, (NEW).]

D. Represent the Judicial Department in all bargaining unit determinations, elections, prohibited practice complaints and any other proceedings growing out of employee relations and collective bargaining activities; [1983, c. 702, (NEW).]

E. Coordinate the compilation of all data and information needed for the development and evaluation of employee relations programs and in the conduct of negotiations; [1983, c. 702, (NEW).]

F. Coordinate the Judicial Department's resources as needed to represent the department in negotiations, mediation, fact finding, arbitration, mediation-arbitration and other proceedings; and [1983, c. 702, (NEW).]

G. Provide staff advice on employee relations to the courts, judges and supervisory personnel, including providing for necessary supervisory and managerial training. [1983, c. 702, (NEW).]

All state departments and agencies shall provide such assistance, services and information as required by the Judicial Department and shall take such administrative or other action as may be necessary to implement and administer the provisions of any binding agreement between the Judicial Department and employee organizations entered into under law.

[ 1983, c. 702, (NEW) .]

SECTION HISTORY

1983, c. 702, (NEW).



26 §1283. Right of judicial employees to join or refrain from joining labor organizations; prohibition

A person may not directly or indirectly interfere with, intimidate, restrain, coerce or discriminate against a judicial employee or a group of judicial employees in the free exercise of their rights, given by this section, to voluntarily: [2007, c. 415, §15 (RPR).]

1. Join a union. Join, form and participate in the activities of organizations of their own choosing for the purposes of representation and collective bargaining or in the free exercise of any other right under this chapter; or

[ 2007, c. 415, §15 (NEW) .]

2. Not join a union. Refrain from joining or participating in the activities of organizations for the purposes of representation and collective bargaining, except that an employee may be required to pay to the organization that is the bargaining agent for the employee a service fee that represents the employee's pro rata share of those expenditures that are germane to the organization's representational activities.

[ 2007, c. 415, §15 (NEW) .]

SECTION HISTORY

1983, c. 702, (NEW). 2007, c. 415, §15 (RPR).



26 §1284. Prohibited acts of the public employer, judicial employers and judicial employee organizations

1. Public employer prohibitions. The public employer, its representatives and agents are prohibited from:

A. Interfering with, restraining or coercing employees in the exercise of the rights guaranteed in section 1283; [1983, c. 702, (NEW).]

B. Encouraging or discouraging membership in any employee organization by discrimination in regard to hire or tenure of employment or any term or condition of employment; [1983, c. 702, (NEW).]

C. Dominating or interfering with the formation, existence or administration of any employee organization; [1983, c. 702, (NEW).]

D. Discharging or otherwise discriminating against an employee because he has signed or filed any affidavit, petition or complaint or given any information or testimony under this chapter; [1983, c. 702, (NEW).]

E. Refusing to bargain collectively with the bargaining agent of its employees, as required by section 1285; [2007, c. 415, §16 (AMD).]

F. Blacklisting any employee organization or its members for the purpose of denying them employment; [2007, c. 415, §17 (AMD).]

G. Requiring an employee to join a union, employee association or bargaining agent as a full member; and [2007, c. 415, §18 (NEW).]

H. Terminating or disciplining an employee for not paying union dues or fees of any type. [2007, c. 415, §19 (NEW).]

[ 2007, c. 415, §§16-19 (AMD) .]

2. Judicial employee prohibitions. Judicial employees, judicial employee organizations, their agents, members and bargaining agents are prohibited from:

A. Interfering with, restraining or coercing employees in the exercise of the rights guaranteed in section 1283 or the public employer in the selection of its representative for purposes of collective bargaining or the adjustment of grievances; [1983, c. 702, (NEW).]

B. Refusing to bargain collectively with the public employer, as required by section 1285; [1983, c. 702, (NEW).]

C. Engaging in:

(1) A work stoppage;

(2) A slowdown;

(3) A strike; or

(4) The blacklisting of the public employer for the purpose of preventing it from filling employee vacancies. [1983, c. 702, (NEW).]

[ 1983, c. 702, (NEW) .]

3. Violations. Violations of this section shall be processed by the board in the manner provided in section 1289.

[ 1983, c. 702, (NEW) .]

SECTION HISTORY

1983, c. 702, (NEW). 2007, c. 415, §§16-19 (AMD).



26 §1284-A. Continuation of grievance arbitration provisions

1. Contract signed before October 1, 2005. If a contract between a public employer and a bargaining agent signed prior to October 1, 2005 expires prior to the parties' agreement on a new contract, the grievance arbitration provisions of the expired contract pertaining to disciplinary action remain in effect until the parties execute a new contract.

[ 2005, c. 324, §4 (NEW) .]

2. Contract signed after October 1, 2005. If a contract between a public employer and a bargaining agent signed after October 1, 2005 expires prior to the parties' agreement on a new contract, the grievance arbitration provisions of the expired contract remain in effect until the parties execute a new contract. In any arbitration that is conducted pursuant to this subsection, an arbitrator shall apply only those provisions enforceable by virtue of the static status quo doctrine and may not add to, restrict or modify the applicable static status quo following the expiration of the contract, unless the parties have otherwise agreed in the collective bargaining agreement. All such grievances that are appealed to arbitration are subject exclusively to the grievance and arbitration process contained in the expired agreement, and the board does not have jurisdiction over such grievances. The arbitrator's determination is subject to appeal pursuant to the Uniform Arbitration Act. Disputes over which provisions in an expired contract are enforceable by virtue of the static status quo doctrine first must be resolved by the board, subject to appeal pursuant to applicable law. The grievance arbitration is stayed pending resolution of this issue by the board. The board may adopt rules as necessary to establish a procedure to implement the intent of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Nothing in this subsection expands, limits or modifies the scope of any grievance arbitration provisions, including procedural requirements.

[ 2005, c. 324, §4 (NEW) .]

SECTION HISTORY

1997, c. 773, §6 (NEW). 1997, c. 773, §7 (AFF). 2005, c. 324, §4 (RPR).



26 §1285. Obligation to bargain; methods of resolving disputes

1. Negotiations. On and after the effective date of this chapter, it shall be the obligation of the public employer and the bargaining agent to bargain collectively. "Collective bargaining" means, for the purpose of this chapter, their mutual obligation:

A. To meet at reasonable times; [1983, c. 702, (NEW).]

B. To meet within 10 days after receipt of written notice from the other party requesting a meeting for collective bargaining purposes, provided that the parties have not otherwise agreed in a prior written contract; [1983, c. 702, (NEW).]

C. To execute in writing any agreements arrived at, the term of any such agreement to be subject to negotiation shall not exceed 2 years; and [1983, c. 702, (NEW).]

D. To participate in good faith in the mediation, fact finding, arbitration and mediation-arbitration procedures required by this section; [1983, c. 702, (NEW).]

E. To confer and negotiate in good faith with respect to wages, hours, working conditions and contract grievance arbitration, except that by such obligation neither party may be compelled to agree to a proposal or be required to make a concession. All matters relating to the relationship between the employer and employees shall be the subject of collective bargaining, except those matters which are prescribed or controlled by law. Such matters appropriate for collective bargaining, to the extent they are not prescribed or controlled by law, include, but are not limited to:

(1) Wage and salary schedules to the extent they are inconsistent with rates prevailing in commerce and industry for comparable work within the State;

(2) Work schedules relating to assigned hours and days of the week;

(3) Use of vacation or sick leave, or both;

(4) General working conditions;

(5) Overtime practices; and

(6) Rules for personnel administration, except for rules relating to applicants for employment and employees in an initial probationary status, including any extensions thereof, provided that the rules are not discriminatory by reason of an applicant's race, color, creed, sex or national origin.

Cost items shall be included in the Judicial Department's next operating budget in accordance with Title 4, section 24. If the Legislature rejects any of the cost items submitted to it, all cost items submitted shall be returned to the parties for further bargaining. Cost items related to a collective bargaining agreement reached under this chapter and submitted to the Legislature for its approval under this subsection shall not be submitted in the same legislation that contains cost items for employees exempted from the definition of "judicial employee" under section 1282, subsection 5, except that cost items for employees exempted under section 1282, subsection 5, paragraphs F and G, need not be excluded. [1989, c. 596, Pt. N, §6 (AMD).]

[ 1989, c. 596, Pt. N, §6 (AMD) .]

2. Mediation.

A. It is the declared policy of the State to provide full and adequate facilities for the settlement of disputes between the employer and employees or their representatives and other disputes subject to settlement through mediation. [1983, c. 702, (NEW).]

B. Mediation procedures, as provided by section 965, subsection 2, shall be followed whenever either party to a controversy requests such services prior to arbitration, or at any time on motion of the Maine Labor Relations Board or its executive director. [1983, c. 702, (NEW).]

C. The employer, union or employees involved in collective bargaining shall notify the Executive Director of the Maine Labor Relations Board, in writing, at least 30 days prior to the expiration of a contract, or 30 days prior to entering into negotiations for a first contract between the employer and the employees, or whenever a dispute arises between the parties threatening interruption of work, or under both conditions. [1983, c. 702, (NEW).]

D. Any information disclosed by either party to a dispute to the panel or any of its members in the performance of this subsection shall be privileged. [1983, c. 702, (NEW).]

[ 1983, c. 702, (NEW) .]

3. Fact-finding.

A. If the parties, either with or without the services of a mediator, are unable to effect a settlement of their controversy, they may agree either to call upon the Maine Labor Relations Board for fact-finding services with recommendations or to pursue some other mutually acceptable fact-finding procedure, including use of the Federal Mediation and Conciliation Service or the American Arbitration Association according to their respective procedures and rules. [1983, c. 702, (NEW).]

B. If so requested, the executive director shall appoint a fact-finding panel, ordinarily of 3 members, in accordance with rules and procedures prescribed by the board for making the appointment. Any person who has actively participated as the mediator in the immediate proceedings for which fact-finding has been called shall not sit on that fact-finding panel. The panel shall hear the contending parties to the controversy. It may request statistical data and reports on its own initiative in addition to the data regularly maintained by the Bureau of Labor Standards, and may administer oaths and to require by subpoena the attendance and testimony of witnesses, the production of books, records and other evidence relative or pertinent to the issues presented to them. The members of the fact-finding panel shall submit their findings and recommendations only to the parties and to the Executive Director of the Maine Labor Relations Board. [1983, c. 702, (NEW).]

C. The parties shall have a period of 30 days, after the submission of findings and recommendations from the fact finders, in which to make a good faith effort to resolve their controversy. If the parties have not resolved their controversy by the end of the period, either party or the executive director may, but not until the end of the period unless the parties otherwise agree, make the fact-finding and recommendations public. [1983, c. 702, (NEW).]

[ 1983, c. 702, (NEW) .]

4. Arbitration.

A. In addition to the 30-day period referred to in subsection 3, the parties shall have 15 more days, making a total of 45 days from the submission of findings and recommendations, in which to make a good faith effort to resolve their controversy. [1983, c. 702, (NEW).]

B. If the parties have not resolved their controversy by the end of that 45-day period, either party may petition the board to initiate compulsory final and binding arbitration of the negotiations' impasse. On receipt of the petition, the executive director of the board shall investigate to determine if an impasse has been reached. If he so determines, he shall issue an order requiring arbitration and requesting the parties to select one or more arbitrators. If the parties, within 10 days after the issuance of the order, have not selected an arbitrator or an arbitration panel, the board shall then order each party to select one arbitrator and, if these 2 arbitrators cannot in 5 days select a 3rd neutral arbitrator, the board shall submit a list from which the parties may alternately strike names until a single name is left, who shall be appointed by the board as arbitrator. In reaching a decision under this paragraph, the arbitrator shall consider the following factors:

(1) The interests and welfare of the public and the financial ability of State Government to finance the cost items proposed by each party to the impasse;

(2) Comparison of the wages, hours and working conditions of the employees involved in the arbitration proceeding with the wages, hours and working conditions of other employees performing similar services in the executive and legislative branches of government and in public and private employment in other jurisdictions competing in the same labor market;

(3) The overall compensation presently received by the employees, including direct wage compensation, vacation, holidays and excused time, insurance and pensions, medical and hospitalization benefits, the continuity and stability of employment, and all other benefits received;

(4) Such other factors not confined to the foregoing, which are normally and traditionally taken into consideration in the determination of wages, hours and working conditions through voluntary collective bargaining, mediation, fact-finding, arbitration or otherwise between the parties, in the public service or in private employment, including the average Consumer Price Index;

(5) The need of the Judicial Department for qualified employees;

(6) Conditions of employment in similar occupations outside State Government;

(7) The need to maintain appropriate relationships between different occupations in the Judicial Department; and

(8) The need to establish fair and reasonable conditions in relation to job qualifications and responsibilities.

With respect to controversies over salaries, pensions and insurance, the arbitrator shall recommend terms of settlement and may make findings of fact. The recommendations and findings shall be advisory and shall not be binding upon the parties. The determination by the arbitrator on all other issues shall be final and binding on the parties.

Any hearing shall be informal and the rules of evidence for judicial proceedings shall not be binding. Any documentary evidence and other information deemed relevant by the arbitrator may be received in evidence. The arbitrator may administer oaths and require by subpoena attendance and testimony of witnesses and production of books and records and other evidence relating to the issues presented. The arbitrator shall have a period of 30 days from the termination of the hearing in which to submit his report to the parties and to the board, unless that time limitation is extended by the executive director.

[ 1983, c. 702, (NEW) .]

5. Mediation-arbitration.

A. The parties may agree in advance to a mediation-arbitration procedure. [1983, c. 702, (NEW).]

B. The parties may jointly select a mediator- arbitrator. If they are unable to agree, either party may request the Executive Director of the Maine Labor Relations Board to select a mediator-arbitrator from a panel of mediators or from the State Board of Arbitration and Conciliation. The executive director may not select a person who has served as a mediator at an earlier stage of the same proceedings. [1983, c. 702, (NEW).]

C. The mediator-arbitrator shall encourage the parties to reach a voluntary settlement of their dispute, but may, after a reasonable period of mediation as he may determine, initiate an arbitration proceeding by notifying the parties of his intention to serve as a single arbitrator. [1983, c. 702, (NEW).]

D. Any hearing shall be informal and the rules of evidence for judicial proceedings shall not be binding. Any documentary evidence and other information deemed relevant by the mediator-arbitrator may be received in evidence. The mediator-arbitrator shall have the power to administer oaths and to require by subpoena attendance and testimony of witnesses and production of books and records and other evidence relating to the issues presented. [1983, c. 702, (NEW).]

E. In reaching a decision, the mediator-arbi- trator shall consider the factors specified in section 1285, subsection 4. With respect to controversies over salaries, pensions and insurance, the mediator-arbitrator shall recommend terms of settlement and may make findings of fact. Such recommendations and findings shall be advisory and shall not be binding on the parties. The determination of the mediator-arbitrator on all other issues shall be final and binding on the parties. [1983, c. 702, (NEW).]

F. The mediator-arbitrator shall have a period of 30 days from the termination of the hearing in which to submit his report to the parties and to the board, unless the period is extended by the executive director. [1983, c. 702, (NEW).]

[ 1983, c. 702, (NEW) .]

6. Reports of arbitration. The results of all arbitration and mediation-arbitration proceedings, recommendations and awards conducted under this section shall be filed with the Maine Labor Relations Board at the offices of its executive director simultaneously with the submissions of the recommendations and award to the parties. In the event the parties settle their dispute during the arbitration or mediation-arbitration proceeding, the arbitrator, the chairman of the arbitration panel or the mediator-arbitrator shall submit a report of his activities to the Executive Director of the Maine Labor Relations Board not more than 5 days after the proceeding has terminated.

[ 1983, c. 702, (NEW) .]

7. Costs. The costs for the services of the mediator, the members of the fact-finding board, the neutral arbitrator and the mediator-arbitrator, including, if any, per diem expenses, and actual and necessary travel and subsistence expenses and the costs of hiring the premises where any mediation, fact-finding, arbitration or mediation-arbitration proceedings are conducted, must be shared equally by the parties to the proceedings. All other costs must be assumed by the party incurring them.

[ 1991, c. 622, Pt. O, §12 (AMD) .]

8. Arbitration administration. The cost of services rendered and expenses incurred by the State Board of Arbitration and Conciliation, as defined in section 931, and any applicable state cost allocation program charges must be shared equally by the parties to the proceedings and must be paid into a special fund administered by the Maine Labor Relations Board. Authorization for services rendered and expenditures incurred by members of the State Board of Arbitration and Conciliation is the responsibility of the executive director. All costs must be paid from that special fund. The executive director may estimate costs upon receipt of a request for services and collect those costs prior to providing the services. The executive director shall bill or reimburse the parties, as appropriate, for any difference between the estimated costs that were collected and the actual costs of providing the services. Once one party has paid its share of the estimated cost of providing the service, the matter is scheduled for hearing. A party who has not paid an invoice for the estimated or actual cost of providing services within 60 days of the date the invoice was issued is, in the absence of good cause shown, liable for the amount of the invoice together with a penalty in the amount of 25% of the amount of the invoice. Any penalty amount collected pursuant to this provision remains in the special fund administered by the Maine Labor Relations Board and that fund does not lapse. The executive director is authorized to collect any sums due and payable pursuant to this provision through civil action. In such an action, the court shall allow litigation costs, including court costs and reasonable attorney's fees, to be deposited in the General Fund if the executive director is the prevailing party in the action.

[ 1991, c. 798, §8 (AMD) .]

SECTION HISTORY

1983, c. 702, (NEW). 1989, c. 502, §A111 (AMD). 1989, c. 596, §N6 (AMD). 1991, c. 622, §§O12,13 (AMD). 1991, c. 798, §8 (AMD).



26 §1286. Bargaining unit; how determined

1. Unit determination. In the event of a dispute between the public employer and an employee or employees over the appropriateness of a unit for purposes of collective bargaining or between the public employer and an employee or employees over whether a supervisory or other position is included in the bargaining unit, the executive director or his designee shall make the determination, except that anyone excepted from the definition of judicial employee under section 1282 may not be included in a bargaining unit. The executive director or his designee conducting unit determination proceedings may administer oaths and require by subpoena the attendance and testimony of witnesses, the production of books, records and other evidence relative or pertinent to the issues represented to them.

[ 1983, c. 702, (NEW) .]

2. Criteria. In determining whether a supervisory position should be excluded from the proposed bargaining unit, the executive director or his designee shall consider, among other criteria, if the principal functions of the position are characterized by performing such management control duties as scheduling, assigning, overseeing and reviewing the work of subordinate employees, or performing such duties as are distinct and dissimilar from those performed by the employees supervised, or exercising judgment in adjusting grievances, applying other established personnel policies and procedures and in enforcing a collective bargaining agreement or establishing or participating in the establishment of performance standards for subordinate employees and taking corrective measures to implement those standards.

[ 1983, c. 702, (NEW) .]

3. Determination of unit appropriateness. In determining the unit appropriate for purposes of collective bargaining, the executive director or his designee shall seek to insure to employees the fullest freedom in exercising the rights guaranteed by this chapter, to insure a clear and identifiable community of interest among employees concerned and to avoid excessive fragmentation among bargaining units.

[ 1983, c. 702, (NEW) .]

4. Unit clarification. When there is a certified or currently recognized bargaining representative and when the circumstances surrounding the formation of an existing bargaining unit are alleged to have changed sufficiently to warrant modification in the composition of that bargaining unit, the public employer or any recognized or certified bargaining agent may file with the executive director a petition for a unit clarification, provided that the parties are unable to agree on appropriate modifications and there is no question concerning representation.

[ 1983, c. 702, (NEW) .]

SECTION HISTORY

1983, c. 702, (NEW).



26 §1287. Determination of bargaining agent

1. Voluntary recognition. Any judicial employee organization may file a request with the public employer alleging that a majority of the judicial employees in an appropriate bargaining unit wish to be represented for the purpose of collective bargaining between the public employer and the employees' organization. The request shall describe the grouping of jobs or positions which constitute the unit claimed to be appropriate and shall include a demonstration of majority support. The request for recognition shall be granted by the public employer, unless the public employer desires that an election determine whether the organization represents a majority of the members in the bargaining unit.

[ 1983, c. 702, (NEW) .]

2. Elections. The executive director of the board or his designee, upon signed request of a public employer alleging that one or more judicial employees or judicial employee organizations have presented to it a claim to be recognized as the representative of a bargaining unit of judicial employees, or upon signed petition of at least 30% of a bargaining unit of judicial employees that they desire to be represented by an organization, shall conduct a secret ballot election to determine whether the organization represents a majority of the members of the bargaining unit. Such an election may be conducted at suitable work locations or through the United States mail, provided that the procedures adopted and employed by the board shall maintain the anonymity of the voter from both the employee organizations and the management representatives involved.

[ 1983, c. 702, (NEW) .]

3. Voting.

A. The ballot shall contain the name of the organization and that of any other organization showing written proof of at least 10% representation of the judicial employees within the unit, together with a choice for any judicial employee to designate that he does not desire to be represented by any bargaining agent. When more than one organization is on the ballot and no one of the 3 or more choices receives a majority vote of the judicial employees voting, a runoff election shall be held. The runoff ballot shall contain the 2 choices which received the largest and 2nd largest number of votes. When an organization receives the majority of votes of those voting, the executive director of the board shall certify it as the bargaining agent. The bargaining agent certified as representing a bargaining unit shall be recognized by the public employer as the sole and exclusive bargaining agent for all of the employees in the bargaining unit, unless and until a decertification election by secret ballot shall be held and the bargaining agent declared by the executive director of the board as not representing a majority of the unit. [1983, c. 702, (NEW).]

B. Whenever 30% of the employees in a certified bargaining unit petition for a bargaining agent to be decertified, the procedures for conducting an election on the question shall be the same as for representation as bargaining agent as set forth in this chapter. [1983, c. 702, (NEW).]

C. No question concerning representation may be raised within one year of a certification or attempted certification. Where there is a valid collective bargaining agreement in effect, no question concerning unit or representation may be raised, except during the period not more than 90 days nor less than 60 days prior to the expiration date of the agreement. Unit clarification proceedings are not subject to this time limitation and may be brought at any time consistent with section 1286, subsection 4. [1983, c. 702, (NEW).]

D. The bargaining agent certified by the executive director of the board or his designee as the exclusive bargaining agent shall be required to represent all the judicial employees within the unit without regard to membership in the organization certified as bargaining agent, provided that any judicial employee at any time may present his grievance to the public employer and have that grievance adjusted without the intervention of the bargaining agent, if the adjustment is not inconsistent with the terms of a collective bargaining agreement then in effect and if the bargaining agent's representative has been given reasonable opportunity to be present at any meeting of the parties called for the resolution of that grievance. [1983, c. 702, (NEW).]

[ 1983, c. 702, (NEW) .]

SECTION HISTORY

1983, c. 702, (NEW).



26 §1288. Maine Labor Relations Board; rule-making procedure and review of proceedings

1. Rule-making procedure. Proceedings conducted under this chapter shall be subject to the rules and procedures of the board promulgated under section 968, subsection 3.

[ 1983, c. 702, (NEW) .]

2. Review of representation proceedings. Any person aggrieved by any ruling or determination of the executive director under sections 1286 and 1287 may appeal, within 15 days of the announcement of the ruling or determination, except that in the instance of objections to the conduct of an election or challenged ballots the time period is 5 working days, to the Maine Labor Relations Board. Upon receipt of such an appeal, the board shall, within a reasonable time, hold a hearing, having first caused 7 days' notice in writing of the time and place of that hearing to be given to the aggrieved party, the labor organizations or bargaining agent and the public employer. The hearings and the procedures established in furtherance thereof must be in accordance with section 968. Decisions of the board made pursuant to this subsection are subject to review by the Superior Court under the Maine Rules of Civil Procedure, Rule 80C, in accordance with the standards specified in section 1292, provided the complaint is filed within 15 days of the date of issuance of the decision. The complaint must be served upon the board and all parties to the board proceeding by certified mail, return receipt requested.

[ 1993, c. 90, §8 (AMD) .]

SECTION HISTORY

1983, c. 702, (NEW). 1991, c. 143, §8 (AMD). 1993, c. 90, §8 (AMD).



26 §1289. Prevention of prohibited acts

1. Prevention of prohibited acts; board powers. The board may prevent any person, the public employer, any judicial employee, any judicial employee organization or any bargaining agent from engaging in any of the prohibited acts enumerated in section 1284. This power shall not be affected by any other means of adjustment or prevention that has been or may be established by agreement, law or otherwise.

[ 1983, c. 702, (NEW) .]

2. Complaints. The public employer, any judicial employee, any judicial employee organization or any bargaining agent which believes that any person, the public employer, any judicial employee, any judicial employee organization or any bargaining agent has engaged in or is engaging in any such prohibited practice may file a complaint with the executive director of the board stating the charges in that regard. No such complaint may be filed with the executive director until the complaining party has served a copy thereof upon the party complained of. Upon receipt of the complaint, the executive director or his designee shall review the charge to determine whether the facts as alleged may constitute a prohibited act and shall forthwith cause an investigation to be conducted. The executive director shall attempt to obtain and evaluate sworn affidavits from persons having knowledge of the facts. If it is determined that the sworn facts do not, as a matter of law, constitute a violation, the charge shall be dismissed by the executive director, subject to review by the board. If it is determined from the sworn facts that the complaint is meritorious, the executive director shall recommend a proposed settlement. The parties have 30 days after the recommendations are made to resolve their dispute. If the parties have not resolved their dispute by the end of the 30-day period, either party or the executive director may make the recommendations public, but not until the expiration of the 30-day period, unless the parties otherwise agree. If a formal hearing is deemed necessary by the executive director or by the board, the executive director shall serve upon the parties to the complaint a notice of the prehearing conference and of the hearing before the board, that notice to designate the time and place of the hearing for the prehearing conference or the hearing, as appropriate, provided that a hearing shall not be held based upon any alleged prohibited practice occurring more than 6 months prior to the filing of the complaint with the executive director. The party complained of shall have the right to file a written answer to the complaint and to appear in person or otherwise and give testimony at the place and time fixed for the hearing. In the discretion of the board, any other person or organization may be allowed to intervene in that proceeding and to present testimony. Nothing in this subsection may restrict the right of the board to require the executive director or his designee to hold a prehearing conference on any prohibited practice complaint prior to the hearing before the board and taking whatever action, including dismissal, attempting to resolve disagreements between the parties or recommending an order to the board, as he may deem appropriate, subject to review by the board.

[ 1983, c. 702, (NEW) .]

3. Cease and desist order. After hearing and argument, if, upon a preponderance of the evidence received, the board shall be of the opinion that any party named in the complaint has engaged in or is engaging in any such prohibited practice, the board shall in writing state its findings of fact and the reasons for its conclusions and shall issue and cause to be served upon the party an order requiring the party to cease and desist from that prohibited practice and to take such affirmative action, including reinstatement of employees with or without back pay, as will effectuate the policies of this Act. No order of the board may require the reinstatement of any individual as an employee who has been suspended or discharged, or the payment to him of any back pay, if that individual was suspended or discharged for cause.

[ 1983, c. 702, (NEW) .]

4. Dismissal of complaint. After hearing and argument, if the board is not persuaded by a preponderance of the evidence received that the party named in the complaint has engaged in or is engaging in any prohibited practice, the board shall in writing state its findings of fact and the reasons for its conclusions and shall issue an order dismissing the complaint.

[ 1983, c. 702, (NEW) .]

5. Action to compel compliance. If, after the issuance of an order by the board requiring any party to cease and desist or to take any other affirmative action, that party fails to comply with the order of the board, the party in whose favor the order operates or the board may file a civil action in the Superior Court in Kennebec County to compel compliance with the order of the board. In such action to compel compliance, the Superior Court shall not review the action of the board other than to determine questions of law. If an action to review the decision of the board is pending at the time of the commencement of an action for enforcement pursuant to this subsection or is thereafter filed, the 2 actions shall be consolidated.

[ 1983, c. 702, (NEW) .]

6. Interim injunctive relief. Whenever a complaint is filed with the executive director of the board, alleging that the public employer has violated section 1284, subsection 1, paragraph F, or alleging that a judicial employee or judicial employee organization or bargaining agent has violated section 1284, subsection 2, paragraph C, the party making the complaint may simultaneously seek interim injunctive relief from the Superior Court in the county in which the prohibited practice is alleged to have occurred pending the final adjudication of the board with respect to that matter.

[ 1983, c. 702, (NEW) .]

7. Court review. Either party may seek a review by the Superior Court in Kennebec County of a decision or order of the Maine Labor Relations Board by filing a complaint in accordance with the Maine Rules of Civil Procedure, Rule 80C, if the complaint is filed within 15 days of the date of issuance of the decision. The complaint must be served upon the board and all parties to the board proceeding by certified mail, return receipt requested. Upon the filing of the complaint, the court shall set the complaint down for hearing and shall cause all interested parties and the board to be notified. The hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. Pending review and upon application of any party in interest, the court may grant such temporary relief or restraining order and may impose such terms and conditions as it determines just and proper; except that the board's decision or order is not stayed except when it is clearly shown to the satisfaction of the court that substantial and irreparable injury will be sustained or that there is a substantial risk of danger to the public health, safety or welfare or interference with the exercise of the judicial power. The executive director shall forthwith file in the court the record in the proceeding certified by the executive director or a member of the board. The record must include all documents filed in the proceeding and the transcript, if any. After hearing, the court may enforce, modify, enforce as so modified or set aside in whole or in part the decision of the board, except that the finding of the board on questions of fact is final unless shown to be clearly erroneous. Any appeal to the Law Court must be the same as an appeal from an interlocutory order under section 6.

[ 2011, c. 559, Pt. A, §29 (AMD) .]

8. Privileges seeking injunctive relief. In any judicial proceeding authorized by this subsection in which injunctive relief is sought, sections 5 and 6 shall apply, except that neither an allegation nor proof of unavoidable substantial and irreparable injury to the complainant's property may be required to obtain a temporary restraining order or injunction.

[ 1983, c. 702, (NEW) .]

9. Interference with exercise of judicial power. The Maine Labor Relations Board shall not have power to interfere with the exercise of the judicial power.

[ 1983, c. 702, (NEW) .]

SECTION HISTORY

1983, c. 702, (NEW). 1991, c. 143, §9 (AMD). 1993, c. 90, §9 (AMD). 2011, c. 559, Pt. A, §29 (AMD).



26 §1290. Hearings before the Maine Labor Relations Board

1. Hearings; rules of evidence; evidence. Hearings conducted by the board shall be informal and the rules of evidence prevailing in judicial proceedings shall not be binding. Any and all documentary evidence and other evidence deemed relevant by the board may be received.

[ 1983, c. 702, (NEW) .]

2. Subpoenas; evidence; witness fees. The chairman may administer oaths and require by subpoena the attendance and testimony of witnesses, the presentation of books, records and other evidence relative or pertinent to the issues presented to the board for determination. Witnesses subpoenaed by the board shall be allowed the same fees as are paid to witnesses in the Superior Court. These fees, together with all necessary expenses of the board, shall be paid by the Treasurer of State on warrants drawn by the State Controller.

[ 1983, c. 702, (NEW) .]

SECTION HISTORY

1983, c. 702, (NEW).



26 §1291. Scope of binding contract arbitration

A collective bargaining agreement between the public employer and a bargaining agent may provide for binding arbitration as the final step of a grievance procedure, but the only grievances which may be taken to such binding arbitration shall be disputes between the parties as to the meaning or application of the specific terms of the collective bargaining agreement. An arbitrator with the power to make binding decisions pursuant to any such provision shall have no authority to add to, subtract from or modify the collective bargaining agreement. [1983, c. 702, (NEW).]

SECTION HISTORY

1983, c. 702, (NEW).



26 §1292. Review of arbitration awards

1. Review by Superior Court. Either party may seek a review by the Superior Court of a binding determination by an arbitration panel. For interest arbitrations, the review must be sought in accordance with the Maine Rules of Civil Procedure, Rule 80B.

[ 1993, c. 90, §10 (AMD) .]

2. Questions of fact. In the absence of fraud, the binding determination of an arbitration panel, arbitrator or mediator-arbitrator shall be final upon all questions of fact.

[ 1983, c. 702, (NEW) .]

3. Action by court; appeal. The court may, after consideration, affirm or reverse or modify any such binding determination or decision based upon any erroneous ruling. An appeal may be taken to the Law Court as in any civil action.

[ 1983, c. 702, (NEW) .]

SECTION HISTORY

1983, c. 702, (NEW). 1991, c. 143, §10 (AMD). 1993, c. 90, §10 (AMD).



26 §1293. Separability

1. Separability. If any clause, sentence, paragraph or part of this chapter, or the application thereof to any person or circumstances, shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of this chapter and the application of such provision to other persons or circumstances, but shall be confined in its operation to the clause, sentence, paragraph or part therof, directly involved in the controversy in which such judgment shall have been rendered and to the person or circumstances involved. It is declared to be the legislative intent that this chapter would have been adopted had such invalid provisions not been included.

[ 1983, c. 702, (NEW) .]

2. Eligibility under federal programs. Nothing in this chapter or any contract negotiated pursuant to this chapter may in any way be interpreted or allowed to restrict or impair the eligibility of the State or the Judicial Department in obtaining the benefits under any federal grant-in-aid or assistance programs.

[ 1983, c. 702, (NEW) .]

SECTION HISTORY

1983, c. 702, (NEW).



26 §1294. Amendment

This Act shall not be amended without first consulting the Supreme Judicial Court. [1983, c. 702, (NEW).]

SECTION HISTORY

1983, c. 702, (NEW).






Chapter 15: PREFERENCE TO MAINE WORKS AND CONTRACTORS

26 §1301. Local residents preferred; exception

The State, counties, cities and towns, and every charitable or educational institution which is supported in whole or in part by aid granted by the State or by any municipality shall, in the awarding of contracts for constructing, altering, repairing, furnishing or equipping its buildings or public works, give preference to workmen and to bidders for such contracts who are residents of this State, provided the bids submitted by such resident bidders are equally favorable with bids submitted by contractors from without the State. This section shall not apply to construction or repairs amounting to less than $1,000 or to emergency work or to state road work.

Any contract for public improvement that is awarded by the State or any department or agency of the State is subject to the competitive bidding process established under Title 5, chapter 155, subchapter I-A. [1995, c. 524, §2 (NEW).]

SECTION HISTORY

1995, c. 524, §2 (AMD).



26 §1302. Proposals and bids recorded

Every municipality calling for such bids shall enter proposals and bids upon its books, showing the name and residence of each bidder, and the amount and terms of each bid, and to whom the work or contract was awarded. The same shall be open to the inspection of the Governor. [1975, c. 771, §287 (AMD).]

SECTION HISTORY

1975, c. 771, §287 (AMD).



26 §1302-A. Insurance coverage posted on public construction projects (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 452, §1 (NEW). 2011, c. 403, §1 (RP).



26 §1303. Public works; minimum wage and benefits

In the employment of laborers in the construction of public works, including state highways, by the State or by persons contracting for the construction, preference must first be given to citizens of the State who are qualified to perform the work to which the employment relates and, if they can not be obtained in sufficient numbers, then to citizens of the United States. Every contract for public works construction must contain a provision for employing citizens of this State or the United States. The hourly wage and benefit rate paid to laborers employed in the construction of public works, including state highways, may not be less than the fair minimum rate as determined in accordance with section 1308. Any contractor who knowingly and willfully violates this section is subject to a fine of not less than $250 per employee violation. Each day that any contractor employs a laborer at less than the wage and benefit minimum stipulated in this section constitutes a separate violation of this section. [1997, c. 757, §1 (AMD).]

SECTION HISTORY

1965, c. 406, §1 (AMD). 1997, c. 757, §1 (AMD).



26 §1304. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 463, §1 (RPR).]

1. Board. "Board" means the Minimum Wage Rate on Construction Projects Board as constituted in sections 1304 to 1313.

[ 1967, c. 403, (RPR) .]

2. Construction. "Construction" means any construction, reconstruction, demolition, improvement, enlargement, painting, decorating or repair of any public works let to contract. The term "construction" shall not be construed to include engineering or architectural services, temporary or emergency repairs or any contract of less than $10,000.

[ 1967, c. 403, (RPR) .]

3. Construction industry. "Construction industry" means that industry which is composed of employees and employers engaged in construction, demolition, repair or moving of buildings, roads, highways, bridges, streets, alleys, sewers, ditches, sewage disposal plants, waterworks, airports and all other structures or works whether private or public on which construction work, as defined in subsection 2, is performed.

[ 1967, c. 403, (RPR) .]

4. Employee. "Employee" shall not include such persons as are employed or hired by the public authority on a regular or temporary basis or engaged in making temporary or emergency repairs.

[ 1967, c. 403, (RPR) .]

5. Fair minimum wage and benefits. "Fair minimum wage and benefits" means the prevailing wage and benefits as determined by the Director of the Bureau of Labor Standards according to section 1306.

[ 1997, c. 757, §2 (AMD) .]

5-A. Interested party. "Interested party" means a bidder, contractor or subcontractor for a public works contract covered by this chapter.

[ 2011, c. 463, §2 (NEW) .]

6. Locality. "Locality" means where the construction is to be performed and the adjacent areas from which labor would be recruited for work on the project, and, in appropriate circumstances, it may be deemed to include the entire State.

[ 1967, c. 403, (RPR) .]

7. Public authority. "Public authority" means the Maine Turnpike Authority or any officer, board, commission or agency of the State that is authorized by law to enter into contracts for the construction of public works and is supported in whole or in part by public funds of the State . Sections 1304 to 1313 apply to expenditures made in whole or in part from public funds.

[ 1997, c. 743, §2 (AMD) .]

8. Public works. "Public works" includes public schools and all buildings, roads, highways, bridges, streets, alleys, sewers, ditches, sewage disposal plants, demolition, waterworks, airports and all other structures upon which construction may be let to contract by the State and which contract amounts to $50,000 or more.

[ 2009, c. 453, §1 (AMD) .]

9. Prevailing wage and benefits. "Prevailing wage and benefits" means the hourly wage and benefits paid to the median number of workers employed in a trade or occupation on the 2nd and 3rd week in September.

[ 1997, c. 757, §3 (AMD) .]

SECTION HISTORY

1965, c. 406, §2 (NEW). 1967, c. 403, (RPR). 1971, c. 620, §13 (AMD). 1975, c. 59, §3 (AMD). RR 1995, c. 2, §65 (COR). 1997, c. 743, §2 (AMD). 1997, c. 757, §§2,3 (AMD). 2003, c. 197, §1 (AMD). 2009, c. 453, §1 (AMD). 2011, c. 463, §§1, 2 (AMD).



26 §1305. Policy declared

It is declared to be the policy of the State that a wage of no less than the prevailing hourly rate of wages and benefits for work of a similar character in this State must be paid to all workers employed in the construction of public works. [1997, c. 757, §4 (AMD).]

SECTION HISTORY

1965, c. 406, §2 (NEW). 1967, c. 403, (RPR). 1997, c. 757, §4 (AMD).



26 §1306. Fair minimum rate of wages and benefits; determination

The public authority shall, before advertising for bids for a public contract, ascertain from the Director of the Bureau of Labor Standards the fair minimum rate of wages and benefits to be paid by the successful bidder to the laborers, workers or mechanics employed in the performance of the contract. A schedule of minimum wages and benefits must be attached to and made a part of the specifications for the construction and must be included in the bidding documents. The "fair minimum rate of wages and benefits," for the intent and purposes of sections 1304 to 1313, is the prevailing wage and benefits paid in the locality in like construction. The director or a delegated member of that bureau shall assemble the data as to wages paid by contractors employing 5 or more construction workers in the State during the 2nd and 3rd week of September of each year. From these data, the fair minimum wage and benefits for the following calendar year must be determined by the director. Minimum wages and benefits may not be established for any trade or occupation if fewer than 10 workers are employed in such a trade or occupation in the State in the 2nd and 3rd week of September. [1997, c. 757, §5 (AMD).]

The minimum wage and benefits must be established and filed as requested by the public authority within 30 days after such a request is received by the director. No minimum wage may be determined until January 1, 1968 and does not apply to the construction of public works then underway. When fair minimum wage and benefit rates are included and made a part of any contract, the rate must remain unchanged during the time the contract is in effect. [1997, c. 757, §5 (AMD).]

SECTION HISTORY

1965, c. 406, §2 (NEW). 1967, c. 403, (RPR). 1971, c. 620, §13 (AMD). 1975, c. 59, §3 (AMD). RR 1995, c. 2, §66 (COR). 1997, c. 757, §5 (AMD).



26 §1307. Minimum Wage Rate on Construction Projects Board; appointments; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 406, §2 (NEW). 1967, c. 403, (RPR). 1971, c. 620, §13 (AMD). 1975, c. 59, §3 (AMD). 1975, c. 771, §288 (AMD). 1981, c. 168, §26 (AMD). 1983, c. 812, §165 (AMD). 1987, c. 786, §14 (RP).



26 §1307-A. Minimum wage and benefits rate on construction projects

The Director of the Bureau of Labor Standards shall form an informal, ad hoc advisory board to advise the director with respect to issues relating to wage rates on construction projects. In forming this advisory board, the director shall select a person from labor engaged in the building trades, a person from labor engaged in the highway and heavy construction trades, a person from the highway and heavy contractors and a person from the building contractors. The board must consist equally of persons and contractors covered by collectively bargained labor agreements and those not covered by collectively bargained labor agreements. [1997, c. 757, §6 (AMD).]

SECTION HISTORY

1987, c. 786, §15 (NEW). 1997, c. 757, §6 (AMD).



26 §1308. Prevailing wages and benefits established at regular intervals; how determined

1. Determination of wage and benefit rates. The Bureau of Labor Standards shall investigate and determine the prevailing hourly wage and benefits rate paid in the construction industry in this State during the 2nd and 3rd week of September of each year. Prevailing wages and benefits must be determined in September 1999 and become effective upon determination. In determining the prevailing rates, the bureau may ascertain and consider the applicable wage and benefits rates established by collective bargaining agreements, if any, and those rates that are paid generally in the locality where the construction of the public works is to be performed. For purposes of this subsection, "benefits" means health and welfare contributions, pension or individual retirement account contributions and vacation and annuity contributions, per diem in lieu of wages and any other form of payment, except for wages, made to or on behalf of the employee. If a defined contribution amount is not established, the most accurate estimated value of contributions must be included.

[ 1997, c. 757, §7 (AMD) .]

1-A. Surveys. The director may require any person to provide information on the wages and benefits provided to that person's employees and such other information as is needed to determine the prevailing wage and benefits. The director may assess a forfeiture of up to $50 against any person who fails to provide the information as requested.

[ 1999, c. 181, §2 (NEW) .]

1-B. Additional trades. Any party affected by this chapter that believes that there are more than 10 workers employed in the State in a laborer, worker or mechanic trade or occupation for which no wage and benefit rates were set based on the previous survey may petition the director for inclusion of that trade or occupation in a supplemental survey. The director shall determine if the proposed trade or occupation is a definable trade or occupation, is one that has been or will be used in construction of public works covered by this chapter and is underrepresented in the survey process. If the director confirms these conditions, notwithstanding any other provision of this chapter, the director may institute supplemental survey processes to establish wage and benefit rates for the trade or occupation. These supplemental survey processes must be conducted in coordination with the regular survey and designed to minimize the burden on any employer required to respond.

[ 2005, c. 232, §1 (NEW) .]

2. Certified copies. A copy of any determination made at the request of the public authority must be certified by the director and filed immediately with the public authority. Copies must be supplied by the bureau to all persons requesting same within 10 days after the filing.

[ 1999, c. 581, §1 (AMD) .]

3. Appeal. Any person affected by the determination of the director, whether or not that person participated in the proceedings resulting in the determination, may appeal to the commissioner from that determination by filing a written notice with the commissioner stating the specific grounds of that person's objection within 10 days from the filing of the copy of the determination with the public authority. The commissioner shall hold a hearing on the appeal, pursuant to Title 5, chapter 375, subchapter IV, within 20 days from the receipt of notice of appeal. The hearing by the commissioner must be held in Augusta. The commissioner has the authority to affirm, reverse or amend the determination of the director. The commissioner shall render a decision within 10 days after the conclusion of the hearing.

[ 1999, c. 581, §1 (AMD) .]

SECTION HISTORY

1965, c. 406, §2 (NEW). 1967, c. 403, (RPR). 1971, c. 620, §13 (AMD). 1977, c. 694, §484 (AMD). 1987, c. 786, §16 (AMD). RR 1991, c. 2, §100 (COR). RR 1995, c. 2, §67 (COR). 1997, c. 757, §7 (AMD). 1999, c. 181, §2 (AMD). 1999, c. 581, §1 (AMD). 2005, c. 232, §1 (AMD).



26 §1309. Contract to contain provisions relative to rate of wages and benefits to be paid

In all cases when a fair minimum wage and benefits have been established, the contract between the public authority and the successful bidder must contain a provision requiring the successful bidder and all subcontractors of the successful bidder to pay a rate or rates of wages and benefits that are not less than the fair minimum wage and benefits. [1997, c. 757, §8 (AMD).]

SECTION HISTORY

1965, c. 406, §2 (NEW). 1967, c. 403, (RPR). 1997, c. 757, §8 (AMD).



26 §1310. Wage and benefits rates to be kept posted

A clearly legible statement of all fair minimum wage and benefits rates to be paid the several classes of laborers, workers and mechanics employed on the construction on the public work must be kept posted in a prominent and easily accessible place at the site by each contractor and subcontractor subject to sections 1304 to 1313. [1997, c. 757, §8 (AMD).]

SECTION HISTORY

1965, c. 406, §2 (NEW). 1967, c. 403, (RPR). 1997, c. 757, §8 (AMD).



26 §1311. Wage and benefit record of contractor

The contractor and each subcontractor in charge of the construction of a public work shall keep an accurate record showing the names and occupation of all laborers, workers and mechanics employed by them and all independent contractors working under contract with them in connection with the construction on the public works. The record must also show for all laborers, workers, mechanics and independent contractors the hours worked, the title of the job, the hourly rate or other method of remuneration and the actual wages or other compensation paid to each of the laborers, workers, mechanics and independent contractors. A copy of such a record must be kept at the job site and must be open at all reasonable hours to the inspection of the Bureau of Labor Standards and the public authority that let the contract and its officers and agents. It is not necessary to preserve those records for a period longer than 3 years after the termination of the contract. A copy of each such record must also be filed monthly with the public authority that let the contract. The filed record is a public record pursuant to Title 1, chapter 13, except that the public authority letting a contract shall adopt rules to protect the privacy of personal information contained in the records filed with the public authority under this section, such as Social Security numbers and taxpayer identification numbers. The rules may not prevent the disclosure of information regarding the classification of workers or independent contractors and the remuneration they receive. Such rules are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. [2003, c. 432, §1 (AMD).]

SECTION HISTORY

1965, c. 406, §2 (NEW). 1967, c. 403, (RPR). 1971, c. 620, §13 (AMD). 1975, c. 59, §3 (AMD). 1997, c. 757, §9 (AMD). 2003, c. 432, §1 (AMD).



26 §1312. Penalties for violation

1. Violation by contractor or subcontractor. Except as provided in section 1308, subsection 1-A, any contractor or subcontractor who willfully and knowingly violates sections 1304 to 1313 is subject to a forfeiture of not less than $250.

[ 2011, c. 403, §2 (AMD) .]

2. Employees' remedies. Any laborer, worker or mechanic engaged in construction of public works let to contract, who is paid less than the posted fair minimum rate of wages and benefits applicable, may recover from such a contractor or subcontractor the difference between the same and the posted fair minimum rate of wages and benefits a penalty equal in amount to the difference and reasonable attorney's fees; however, the surety for the contractor or subcontractor is not liable for the penalty or attorney's fees.

[ 1997, c. 757, §10 (AMD) .]

3. Unfair agreement. A person may not request, demand or receive money or other thing of value from an employee whose rate is determined by sections 1304 to 1313 upon the statement, representation or understanding that failure to comply with such request or demand will prevent the employee from procuring or retaining employment. A person may not aid, directly or indirectly, assist or abet another to violate the prohibitions of this subsection. Any person violating the prohibitions of this subsection is subject to a forfeiture of not less than $250.

[ 1997, c. 757, §10 (AMD) .]

This section may not be construed to make unlawful any provision in a collective bargaining agreement between an employer and a labor organization that relates, in any manner, to the conditioning of employment on union membership or on the payment of regular and periodic dues, or of initiation fees, to a labor organization. [1997, c. 757, §10 (AMD).]

SECTION HISTORY

1965, c. 406, §2 (NEW). 1967, c. 403, (RPR). 1997, c. 757, §10 (AMD). 1999, c. 181, §3 (AMD). 2009, c. 452, §2 (AMD). 2011, c. 403, §2 (AMD).



26 §1313. Existing contracts

Sections 1304 to 1313 apply only to contracts for construction on public works let after January 1, 1968 and to construction on public works for which there has been determined the fair minimum wage and benefits rates as provided in sections 1304 to 1313 and that determination has not been appealed as provided by section 7. [1997, c. 757, §10 (AMD).]

SECTION HISTORY

1965, c. 406, §2 (NEW). 1967, c. 403, (RPR). 1997, c. 757, §10 (AMD).



26 §1314. Exceptions

Whenever a public works construction is built in whole or in part by federal funds and is under the jurisdiction of the Davis-Bacon or other Federal Act that requires the Secretary of Labor to establish the minimum wage and benefits and those minimum wages and benefits are established by the Secretary of Labor, sections 1304 to 1313 do not apply. [1997, c. 757, §11 (AMD).]

SECTION HISTORY

1967, c. 403, (NEW). 1997, c. 757, §11 (AMD).



26 §1315. Cooperation with the United States Department of Labor

The Bureau of Labor Standards may exchange wage and benefits finding information with the United States Department of Labor when the Secretary of Labor is required to establish the minimum wage and benefits rates as defined in section 1314. [1997, c. 757, §12 (AMD).]

SECTION HISTORY

1973, c. 233, (NEW). 1975, c. 59, §3 (AMD). RR 1995, c. 2, §68 (COR). 1997, c. 757, §12 (AMD).



26 §1316. Public works contract requirements

This section applies to public works contracts entered into by the Department of Transportation, the Department of Administrative and Financial Services, Bureau of General Services and the Maine Turnpike Authority for the construction, repair or improvement of roads, highways, bridges, streets or alleys or entered into, awarded or renewed by a public authority from October 1, 2011 to October 1, 2015. [2011, c. 463, §3 (NEW).]

1. Contract documents. The Department of Transportation, the Department of Administrative and Financial Services, Bureau of General Services and the Maine Turnpike Authority, as a condition of awarding a bid under this chapter, may not:

A. Require a bidder, contractor or subcontractor to enter into or comply with or prohibit a bidder, contractor or subcontractor from entering into or complying with an agreement with a labor organization on the same or a related public works project; [2011, c. 463, §3 (NEW).]

B. Discriminate against a bidder, contractor or subcontractor that becomes, refuses to enter into or remains a signatory to or complies with an agreement with a labor organization on the same or a related public works project; [2011, c. 463, §3 (NEW).]

C. Require a bidder, contractor or subcontractor to enter into or comply with or prohibit a bidder, contractor or subcontractor from entering into or complying with an agreement that requires an employee of the bidder, contractor or subcontractor, as a condition of employment, to:

(1) Become a member of or become affiliated with a labor organization; or

(2) Over the objection of the employee, pay dues or fees to a labor organization that exceed the employee's share of the labor organization's costs relating to collective bargaining, contract administration or grievance adjustment. [2011, c. 463, §3 (NEW).]

This section does not prohibit a contractor or subcontractor from voluntarily entering into an agreement described in paragraphs A and C.

The Commissioner of Transportation, the Director of the Bureau of General Services within the Department of Administrative and Financial Services and the Executive Director of the Maine Turnpike Authority may exempt a particular project, contract, subcontract, grant or cooperative agreement from the requirements of the provisions of paragraph A, B or C, if the agency head finds that special circumstances require an exemption and it is in the best economic interest of the project.

[ 2011, c. 463, §3 (NEW) .]

2. Cooperation with the federal National Labor Relations Act. This section does not prohibit an employer or any other person covered by the federal National Labor Relations Act, 29 United States Code, Chapter 7, Subchapter II from entering into agreements or engaging in any other activity protected by law. This section may not be interpreted to interfere with the labor relations of persons covered by the federal National Labor Relations Act.

[ 2011, c. 463, §3 (NEW) .]

3. Compliance. In the event that a public authority, bidder, contractor or subcontractor performs in a manner contrary to the provisions of subsection 1, the head of the public authority or the designee of the head of the public authority shall take such action consistent with law and rule as the agency determines appropriate.

[ 2011, c. 463, §3 (NEW) .]

SECTION HISTORY

2011, c. 463, §3 (NEW).






Chapter 16: AGRICULTURAL EMPLOYEES LABOR RELATIONS ACT

26 §1321. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 472, §1 (NEW). 2011, c. 565, §1 (RP).



26 §1322. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 472, §1 (NEW). 2011, c. 565, §1 (RP).



26 §1323. Rights of agricultural employees; organization, collective bargaining (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 472, §1 (NEW). 2011, c. 565, §1 (RP).



26 §1324. Prohibited acts of agricultural employers, agricultural employees and agricultural employee organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 472, §1 (NEW). 2011, c. 565, §1 (RP).



26 §1325. Obligation to bargain (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 472, §1 (NEW). 2011, c. 565, §1 (RP).



26 §1326. Bargaining unit; how determined (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 472, §1 (NEW). 2011, c. 565, §1 (RP).



26 §1327. Determination of bargaining agent (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 472, §1 (NEW). 2011, c. 565, §1 (RP).



26 §1328. Maine Labor Relations Board; rule-making procedure and review (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 472, §1 (NEW). 2011, c. 565, §1 (RP).



26 §1329. Prevention of prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 472, §1 (NEW). 2011, c. 559, Pt. A, §30 (AMD). 2011, c. 565, §1 (RP). 2015, c. 329, Pt. A, §16 (RP).



26 §1330. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 472, §1 (NEW). 2011, c. 565, §1 (RP).



26 §1331. Binding contract arbitration (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 472, §1 (NEW). 2011, c. 565, §1 (RP).



26 §1332. Suits by and against unincorporated employee organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 472, §1 (NEW). 2011, c. 565, §1 (RP).



26 §1333. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 472, §1 (NEW). 2011, c. 565, §1 (RP).



26 §1334. Federal precedents (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 472, §1 (NEW). 2011, c. 565, §1 (RP).






Chapter 17: UNION LABELS AND TRADE MARKS

26 §1341. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §15 (RP).



26 §1342. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §8 (AMD). 1979, c. 572, §15 (RP).



26 §1343. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §15 (RP).



26 §1344. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §15 (RP).



26 §1345. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §15 (RP).



26 §1346. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §15 (RP).



26 §1347. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §15 (RP).






Chapter 18: RATES OF COMPENSATION FOR FOREST PRODUCTS HARVESTING AND HAULING SERVICES

26 §1351. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 670, §3 (NEW). 2003, c. 674, §1 (AMD). 2009, c. 381, §5 (RP).



26 §1352. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 670, §3 (NEW). 2003, c. 674, §§2,3 (AMD). 2009, c. 381, §5 (RP).



26 §1353. State role in determining rates of compensation; panel powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 670, §3 (NEW). 2009, c. 381, §5 (RP).



26 §1354. Participation of harvesters and haulers in rate determination process (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 670, §3 (NEW). 2009, c. 381, §5 (RP).



26 §1355. Negotiations preceding rate determination (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 670, §3 (NEW). 2009, c. 381, §5 (RP).



26 §1356. Activities are not restraint of trade (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 670, §3 (NEW). 2009, c. 381, §5 (RP).



26 §1357. Rate determination petition (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 670, §3 (NEW). 2009, c. 381, §5 (RP).



26 §1358. Rate determination proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 670, §3 (NEW). 2009, c. 381, §5 (RP).



26 §1359. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 670, §3 (NEW). 2009, c. 381, §5 (RP).



26 §1360. Other agreements not precluded (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 670, §3 (NEW). 2009, c. 381, §5 (RP).






Chapter 19: DEPARTMENT OF LABOR

Subchapter 1: DEPARTMENT OF LABOR

26 §1401. Department; commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 499, §§1,3 (NEW). 1971, c. 620, §12 (RPR). 1973, c. 537, §30 (AMD). 1975, c. 771, §289 (AMD). 1977, c. 674, §25 (AMD). 1977, c. 675, §§29,30 (AMD). 1981, c. 168, §§19,20,26 (AMD). 1983, c. 305, §8 (AMD). 1983, c. 351, §37 (AMD). 1983, c. 469, §2 (AMD). 1983, c. 489, §15 (AMD). 1983, c. 650, §§3,4 (AMD). 1983, c. 816, §A24 (AMD). 1985, c. 785, §B121 (AMD). 1987, c. 542, §§F1,F2,F5 (AMD). 1995, c. 560, §G14 (RP). 1995, c. 618, §§15-17 (AMD). 1997, c. 393, §§A27-29 (AMD).



26 §1401-A. Department; commissioner

1. Establishment. There is created and established the Department of Labor, referred to in this chapter as the "department," to achieve the most effective utilization of the employment and training resources in the State by developing and maintaining an accountable state employment and training policy, by ensuring safe working conditions and protection against loss of income and by enhancing the opportunities of individuals to improve their economic status.

[ 1995, c. 560, Pt. G, §15 (NEW) .]

2. Commissioner; entities incorporated. The department consists of a Commissioner of Labor, referred to in this chapter as the "commissioner," appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over labor matters and to confirmation by the Legislature, to serve at the pleasure of the Governor, and the following entities as previously created or established are incorporated into the Department of Labor:

A. The Bureau of Unemployment Compensation; [1995, c. 560, Pt. G, §15 (NEW).]

B. The Bureau of Employment Services; [2013, c. 467, §4 (AMD).]

C. The Bureau of Labor Standards; [1995, c. 560, Pt. G, §15 (NEW).]

D. The Bureau of Rehabilitation Services; [1995, c. 560, Pt. G, §15 (NEW).]

E. [2013, c. 467, §4 (RP).]

F. The Center for Workforce Research and Information; and [2013, c. 467, §4 (AMD).]

G. [2013, c. 467, §4 (RP).]

H. [2013, c. 467, §4 (RP).]

I. The State Workforce Investment Board. [2013, c. 467, §4 (NEW).]

[ 2013, c. 467, §4 (AMD) .]

The Department of Labor may consist of other advisory, planning and coordinating council staff, and such other advisory, planning and coordinating committees or administrative units as the commissioner determines necessary to carry out the purposes of this chapter. [1995, c. 560, Pt. G, §15 (NEW).]

SECTION HISTORY

1995, c. 560, §G15 (NEW). 2007, c. 126, §1 (AMD). 2013, c. 467, §4 (AMD).



26 §1401-B. Commissioner

The Commissioner of Labor is entitled to receive a fixed weekly salary in accordance with Title 2, section 6, and must be paid from the administrative funds of the Bureau of Employment Services, the Bureau of Unemployment Compensation, the Bureau of Labor Standards, the Bureau of Rehabilitation Services and from other program administrative funds that the commissioner is authorized by statute or Executive Order to administer. The commissioner may establish an Office of the Commissioner, consisting of such personnel as determined necessary to carry out the duties and responsibilities of the commissioner, and paid from administrative funds from programs that the commissioner is authorized to administer. [1995, c. 560, Pt. G, §15 (NEW).]

1. Duties. The commissioner has the following duties.

A. The commissioner shall prepare a budget for the department. [1995, c. 560, Pt. G, §15 (NEW).]

B. The commissioner shall appoint to serve at the commissioner's pleasure:

(1) Deputy Commissioner;

(2) Director of Legislative Affairs;

(3) Director of Operations;

(4) Director of Communications;

(5) Director, Bureau of Labor Standards;

(6) Director, Bureau of Employment Services; and

(7) Director, Bureau of Rehabilitation Services. [2013, c. 467, §5 (RPR).]

The commissioner may appoint, subject to the Civil Service Law, such other personnel as may be necessary to carry out the functions of the department. The commissioner may transfer personnel within the department to ensure the efficient utilization of department personnel. The commissioner may require reports and take other actions necessary to carry out the functions of the department.

[ 2013, c. 467, §5 (AMD) .]

2. Purchase. The commissioner shall coordinate the purchase and use of all department equipment.

[ 1995, c. 560, Pt. G, §15 (NEW) .]

3. Review. The commissioner shall review the functions and operations of the department to ensure that overlapping functions and operations are brought to the attention of the Governor and the Legislature.

[ 1995, c. 560, Pt. G, §15 (NEW) .]

4. Data collection. The commissioner shall conduct a survey of manufacturing and nonmanufacturing industries throughout the State once every 2 years to determine hourly occupational wage rates by gender.

[ 1995, c. 560, Pt. G, §15 (NEW) .]

5. Dispute resolution services. The commissioner may provide, by agreement with other agencies, dispute resolution services, including, but not limited to, adjudicatory proceedings, mediation and other alternative dispute resolution techniques.

[ 1995, c. 560, Pt. G, §15 (NEW) .]

6. Monitor employee leasing industry. The commissioner shall coordinate the efforts of the State to ensure that the employee leasing industry is developing in a manner that provides the greatest benefit to Maine employers while minimizing the financial risk to those employers and to the leased employees. The commissioner shall meet at least annually with representatives of the Bureau of Insurance, the Bureau of Revenue Services, the Department of Economic and Community Development, the Workers' Compensation Board and the Bureau of Labor Standards within the Department of Labor. This group shall develop written material for employers and new businesses that are considering using an employee leasing firm. The material must provide guidance for employers on what questions to ask to minimize their own financial risk and that of their employees. The material must also include instructions on how to obtain public information on employee leasing companies, such as information required for registration purposes. The commissioner shall meet with the state officials listed in this subsection on at least an annual basis to review the status of the employee leasing industry and update the written materials as needed.

[ 1997, c. 393, Pt. A, §30 (NEW); 1997, c. 526, §14 (AMD) .]

SECTION HISTORY

1995, c. 560, §G15 (NEW). 1997, c. 393, §A30 (AMD). 1997, c. 526, §14 (AMD). 2005, c. 3, §O2 (AMD). 2007, c. 1, Pt. D, §4 (AMD). 2011, c. 655, Pt. D, §10 (AMD). 2011, c. 655, Pt. D, §11 (AFF). 2011, c. 655, Pt. SS, §2 (AMD). 2013, c. 467, §5 (AMD).



26 §1402. Debarment from state contracts

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meaning.

A. "Repeated violation" means a violation of any legal requirement under the United States Code, Title 29, Chapter 15, where a previous violation of the same requirement was found which involved a substantially similar hazard. [1999, c. 57, Pt. B, §6 (AMD).]

B. "Serious violation" means a violation where there is a substantial probability that death or serious physical harm could result from a condition which exists, or from one or more practices, means, methods, operations or processes which have been adopted or are in use, in that place of employment, unless the employer did not, and could not with the exercise of reasonable diligence, know of the presence of the violation. [1983, c. 486, (NEW).]

C. "Willful violation" means a violation committed intentionally or knowingly with an intentional disregard of, or plain indifference to, legal requirements under the United States Code, Title 29, Chapter 15. [1999, c. 57, Pt. B, §6 (AMD).]

[ 1999, c. 57, Pt. B, §6 (AMD) .]

2. Debarment. The Department of Labor shall, after hearing, debar from participation in state contracts for 2 years any person, partnership, corporation or other public or private entity found to have committed a serious, willful violation or serious, repeated violations of a standard under the United States Occupational Safety and Health Act of 1970, United States Code, Title 29, Chapter 15, and either the time for filing an appeal of the determination of that violation has expired or the appeals process has been exhausted.

[ 1999, c. 57, Pt. B, §7 (AMD) .]

The department may make an exception to this section if the condition giving rise to the violation has been abated. [1983, c. 486, (NEW).]

SECTION HISTORY

1983, c. 486, (NEW). 1999, c. 57, §§B6,7 (AMD).



26 §1403. Labor standards for persons required to work as condition of receiving public assistance and affected employees

1. Nondisplacement of existing employees; nonavailability for layoff replacement; noninfringement on promotional opportunities or collective bargaining agreements; labor disputes. A participant who is required to work as a condition of receiving public assistance may not be employed in or assigned to:

A. A position that was previously filled by a regular employee when that employee is on layoff from the same or an equivalent position or when the vacancy was created by terminating an employee or otherwise reducing the workforce; [1997, c. 443, §1 (NEW).]

B. An established position that is vacant; [1997, c. 443, §1 (NEW).]

C. A worksite where there is a labor dispute, including a strike or lockout; or [1997, c. 443, §1 (NEW).]

D. A worksite in a manner that violates an existing contract or collective bargaining agreement or infringes on the promotional opportunities for any employees. [1997, c. 443, §1 (NEW).]

[ 2007, c. 539, Pt. N, §56 (AMD) .]

2. Grievance procedures. The commissioner, with assistance from the department, shall adopt rules to ensure that:

A. Persons required to work as a condition of receiving public assistance have access to a grievance procedure for the purpose of resolving complaints of alleged violations of subsection 1; and [1997, c. 443, §1 (NEW).]

B. Regular employees at a worksite where a person required to work as a condition of receiving public assistance works have access to a grievance procedure for the purpose of resolving complaints of alleged violations of subsection 1. [1997, c. 443, §1 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules in accordance with Title 5, chapter 375, subchapter II-A.

[ 1997, c. 443, §1 (NEW) .]

3. Penalty. Employers who do not comply with the requirements of this section may not participate in any work program for individuals required to work as a condition of receiving public assistance.

[ 1997, c. 443, §1 (NEW) .]

SECTION HISTORY

1997, c. 443, §1 (NEW). 2007, c. 539, Pt. N, §56 (AMD).



26 §1404. Migrant and immigrant worker assistance outreach project

The department, to the extent possible within available resources, shall establish a migrant and immigrant worker assistance outreach project to assist migrant and immigrant workers in the State. The project shall coordinate with employers, employees, labor unions, nonprofit agencies and government agencies that serve migrant and immigrant workers to promote efforts that: [1997, c. 620, §1 (NEW).]

1. Educate. Educate employers and migrant and immigrant workers about state and federal laws that establish workers' employment-related rights and responsibilities;

[ 1997, c. 620, §1 (NEW) .]

2. Facilitate. Facilitate access for non-English-speaking workers to necessary translation services and programs that teach English as a 2nd language;

[ 1997, c. 620, §1 (NEW) .]

3. Assist. Assist migrant and immigrant workers in obtaining services necessary to improve their health and safety and broaden their employment opportunities; and

[ 1997, c. 620, §1 (NEW) .]

4. Advocate. Advocate for migrant and immigrant workers who seek redress of their grievances or who seek to make claims through government agencies and facilitate workers' access to legal services.

[ 1997, c. 620, §1 (NEW) .]

SECTION HISTORY

1997, c. 620, §1 (NEW).



26 §1405. Livable wages; calculation (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 363, §2 (NEW). 2009, c. 11, §1 (AMD). 2011, c. 569, §2 (RP).



26 §1406. Calculation of livable wage

By July 1, 2013 and biennially thereafter, the department shall calculate the livable wage and develop a basic needs budget for households in this State based on, at a minimum, a 2-parent household with 2 earners and 2 children representative family size, but only if funding has been appropriated for these purposes. [2011, c. 569, §3 (NEW).]

By December 1, 2013 and biennially thereafter, the department shall report the livable wages calculated and the basic needs budget for households developed pursuant to this section to the Legislature if funds have been appropriated for these purposes. [2011, c. 569, §3 (NEW).]

SECTION HISTORY

2011, c. 569, §3 (NEW).






Subchapter 2: REHABILITATION SERVICES

Article 1: REHABILITATION ACT

26 §1411. Short title

This article may be known and cited as the "Rehabilitation Act." [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1411-A. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 560, Pt. F, §13 (NEW).]

1. Community rehabilitation program. "Community rehabilitation program" means a facility operated for the primary purpose of providing rehabilitation services to or gainful employment for people with disabilities, or evaluation and vocational services for disadvantaged individuals, that provides one or more of the following services for people with disabilities:

A. Comprehensive rehabilitation services, which must include medical, psychological, social and vocational services under one management; [1995, c. 560, Pt. F, §13 (NEW).]

B. Testing, fitting or training in the use of prosthetic or orthotic devices; [1995, c. 560, Pt. F, §13 (NEW).]

C. Prevocational conditioning or recreational therapy; [1995, c. 560, Pt. F, §13 (NEW).]

D. Physical and occupational therapy; [1995, c. 560, Pt. F, §13 (NEW).]

E. Speech and hearing therapy; [1995, c. 560, Pt. F, §13 (NEW).]

F. Psychological and social services; [1995, c. 560, Pt. F, §13 (NEW).]

G. Vocational evaluation; [1995, c. 560, Pt. F, §13 (NEW).]

H. Personal and work adjustment; [1995, c. 560, Pt. F, §13 (NEW).]

I. Vocational training in combination with other rehabilitation services; [1995, c. 560, Pt. F, §13 (NEW).]

J. Placement; [1995, c. 560, Pt. F, §13 (NEW).]

K. Transitional and supported employment; and [1995, c. 560, Pt. F, §13 (NEW).]

L. Extended employment for people with severe disabilities who can not readily enter the competitive labor market. [1995, c. 560, Pt. F, §13 (NEW).]

[ 1995, c. 560, Pt. F, §13 (NEW) .]

2. Disadvantaged individuals. "Disadvantaged individuals" means:

A. Persons with disabilities as defined in this section; [1995, c. 560, Pt. F, §13 (NEW).]

B. Individuals disadvantaged by reason of youth or advanced age, low educational attainments, ethnic or cultural factors, prison or delinquency records or other conditions; and [1995, c. 560, Pt. F, §13 (NEW).]

C. Other members of their families when the provision of rehabilitation services to family members is necessary for the rehabilitation of individuals described in paragraph A or B. [1995, c. 560, Pt. F, §13 (NEW).]

[ 1995, c. 560, Pt. F, §13 (NEW) .]

3. Evaluation and vocational services. "Evaluation and vocational services" includes, as appropriate in each case, such services as:

A. A preliminary diagnostic study to determine that the individual is disadvantaged or has a disability-related barrier to employment and that services are needed; [1995, c. 560, Pt. F, §13 (NEW).]

B. A diagnostic study consisting of a comprehensive evaluation of pertinent medical, psychological, vocational, educational, cultural, social and environmental factors that bear on the individual's barrier to employment and rehabilitation potential, including, to the degree needed, an evaluation of the individual's personality, intelligence level, educational achievements, work experience, vocational aptitudes and interests, personal and social adjustments, employment opportunities and other pertinent data helpful in determining the nature and scope of services needed; [1995, c. 560, Pt. F, §13 (NEW).]

C. Services to appraise the individual's patterns of work behavior and ability to acquire occupational skills and to develop work attitudes, work habits, work tolerances and social and behavior patterns suitable for successful job performance, including the utilization of work, simulated or real, to assess and develop the individual's capacities to perform adequately in a work environment; [1995, c. 560, Pt. F, §13 (NEW).]

D. Any other goods or services provided to a disadvantaged individual that are determined in accordance with federal regulations to be necessary for, and are provided for the purpose of, ascertaining the nature of the barrier to employment and whether it may reasonably be expected that the individual can benefit from vocational rehabilitation services or other services available to disadvantaged individuals; [1995, c. 560, Pt. F, §13 (NEW).]

E. Outreach, referral and advocacy; and [1995, c. 560, Pt. F, §13 (NEW).]

F. The administration of these evaluation and vocational services. [1995, c. 560, Pt. F, §13 (NEW).]

[ 1995, c. 560, Pt. F, §13 (NEW) .]

4. Gainful employment. "Gainful employment" for a person who receives services from the Division for the Blind and Visually Impaired includes employment in the competitive labor market; practice of a profession; self-employment; homemaking; farm or family work, including work for which payment is in kind rather than in cash; supported employment; and home-based employment. "Gainful employment" for a person who receives services from the Division of Vocational Rehabilitation includes employment in the competitive labor market; practice of a profession; self-employment; supported employment; and home-based employment.

[ 2015, c. 141, §5 (AMD) .]

5. Person with disability. "Person with a disability" means an individual who has a physical or mental disability that constitutes a substantial barrier to employment but is of such a nature that vocational rehabilitation services may reasonably be expected to render the individual fit to engage in gainful employment that is consistent with the individual's capacities and abilities. "Person with a disability" also means an individual who has a physical or mental disability that constitutes a substantial barrier to employment and for whom vocational rehabilitation services are necessary to determine rehabilitation potential. An "individual who is under a physical or mental disability" means an individual who has a physical or mental condition that materially limits, contributes to limiting or, if not corrected, results in limiting that individual's activities or functions.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

6. Rehabilitation services. "Rehabilitation services," which may be provided directly or through public or private resources, means goods and services necessary to assist a person with a disability to engage in a gainful occupation or to determine the individual's rehabilitation potential, including but not limited to vocational rehabilitation services. Vocational rehabilitation services available to people with disabilities include:

A. Evaluation, including diagnostic and related services, incidental to the determination of eligibility for and the nature and scope of services to be provided; [1995, c. 560, Pt. F, §13 (NEW).]

B. Counseling, guidance and placement services for people with disabilities, including follow-up services to assist those individuals to maintain employment; [1995, c. 560, Pt. F, §13 (NEW).]

C. Training services for people with disabilities, which may include personal and vocational adjustment, on-the-job training and books and other training materials; [2015, c. 141, §6 (AMD).]

D. Interpreting and other specific services necessary to meet the unique needs of those persons who are deaf or who have impaired hearing. These services must include the aid of qualified personnel and interpreters who can relate to and communicate on an effective and meaningful basis with persons who are deaf or have impaired hearing; [1995, c. 560, Pt. F, §13 (NEW).]

E. Recruitment and training services for people with disabilities to provide them with suitable employment opportunities; [1995, c. 560, Pt. F, §13 (NEW).]

F. Physical restoration services, including but not limited to:

(1) Corrective surgery or therapeutic treatment necessary to correct or substantially modify a physical or mental condition that is stable or slowly progressive and constitutes a substantial barrier to employment but is of such a nature that correction or modification may reasonably be expected to eliminate or substantially reduce the barrier within a reasonable length of time;

(2) Necessary hospitalization in connection with surgery or treatment;

(3) Prosthetic and orthotic devices; and

(4) Eye glasses and visual services as prescribed by a physician skilled in the diseases of the eye or by an optometrist; [1995, c. 560, Pt. F, §13 (NEW).]

G. Maintenance as necessary during rehabilitation, as established by the rules of the department; [1995, c. 560, Pt. F, §13 (NEW).]

H. Occupational licenses, tools, equipment and initial stocks and supplies; [1995, c. 560, Pt. F, §13 (NEW).]

I. In the case of a small business operated by people with severe disabilities, the operation of which can be improved by management services and supervision provided by the department, the provision of those services and that supervision, alone or together with the acquisition by the department of vending stands or other equipment and initial stocks and supplies; [1995, c. 560, Pt. F, §13 (NEW).]

J. The construction or establishment, in accordance with federal regulations, of public or other nonprofit community rehabilitation programs and the provision of other facilities and services that may contribute substantially to the rehabilitation of a group of individuals but are not related directly to the rehabilitation plan of any one person with a disability; [1995, c. 560, Pt. F, §13 (NEW).]

K. Transportation in connection with the rendering of any other rehabilitation service; [1995, c. 560, Pt. F, §13 (NEW).]

L. Any other goods and services necessary to render a person with a disability employable; and [1995, c. 560, Pt. F, §13 (NEW).]

M. Services to the families of people with disabilities when the services will contribute substantially to the rehabilitation of the individuals. [1995, c. 560, Pt. F, §13 (NEW).]

[ 2015, c. 141, §6 (AMD) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2015, c. 141, §§5, 6 (AMD).



26 §1411-B. Rehabilitation services unit created

There is created within the department a functional unit of rehabilitation services, which is equal in administrative level and status with the other major administrative units within the department. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1411-C. Authority

The department is the designated state agency established as the sole state agency to provide rehabilitation services, including but not limited to vocational rehabilitation services, and to provide evaluation and vocational services for purposes of the federal Rehabilitation Act of 1973 and acts amendatory and additional to the federal Rehabilitation Act of 1973. The commissioner shall make those rules that the commissioner finds necessary and appropriate for the administration of a program of rehabilitation services and shall organize such a program within the department in a manner that is consistent with existing federal and state laws, rules and regulations. [2015, c. 141, §7 (AMD).]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2015, c. 141, §7 (AMD).



26 §1411-D. Powers and duties of department

In carrying out this article, the commissioner: [1995, c. 560, Pt. F, §13 (NEW).]

1. Cooperates with other departments. Shall cooperate with other departments, agencies and institutions, both public and private, in providing for the rehabilitation of people with disabilities and the evaluation and vocational services of disadvantaged individuals, in studying the problems involved and in establishing, developing and providing, in conformity with the purposes of this article, programs, facilities and services necessary or desirable;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

2. Reciprocal agreements with other states. May enter into reciprocal agreements with other states to provide for the rehabilitation of people with disabilities and disadvantaged individuals who are residents of the states concerned;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

3. Community rehabilitation programs. May establish, construct and operate community rehabilitation programs and make grants to public or other nonprofit organizations for those purposes;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

4. Vending stands and other businesses. May supervise the operation of vending stands and other small businesses established pursuant to this article to be conducted by people with severe disabilities;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

5. Research fellowships and traineeships. May make studies, investigations, demonstrations and reports and provide training and instruction, including the establishment and maintenance of research fellowships and traineeships, with stipends and allowances as determined necessary, in matters relating to rehabilitation;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

6. Joint project. May share funding and administrative responsibility with another state agency in order to carry out a joint project to provide services to people with disabilities;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

7. Joint undertakings. May enter into joint undertakings with public and private agencies to further the effectiveness of services for disadvantaged individuals;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

8. Eligibility and priority. Through the Bureau of Rehabilitation Services, Division of Vocational Rehabilitation and Division for the Blind and Visually Impaired, which are the designated state units under the federal Rehabilitation Act of 1973, shall determine the eligibility of individuals for rehabilitation services or evaluation and vocational services and the priority for those services in accordance with rules established by the department; and

[ 2015, c. 141, §8 (AMD) .]

9. Transitional services coordination. Through the Bureau of Rehabilitation Services, Division of Vocational Rehabilitation and Division for the Blind and Visually Impaired, which are the designated state units under the federal Rehabilitation Act of 1973, shall participate with school administrative units in transition planning for each student receiving special education services who is 16 years of age or older, or 14 years of age if determined appropriate by the student's individualized education program team, and shall assign appropriate staff as a transition contact person and as a member of the transition planning team for each student.

[ 2015, c. 141, §9 (AMD) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2011, c. 348, §8 (AMD). 2015, c. 141, §§8, 9 (AMD).



26 §1411-E. Acceptance of federal provisions

The department shall cooperate with the Federal Government in carrying out the purposes of federal statutes pertaining to vocational rehabilitation and is authorized to adopt methods of administration found by the Federal Government to be necessary for the proper and efficient operation of agreements or other conditions as necessary to secure the full benefits of the federal statutes to the State and its residents. [1995, c. 560, Pt. F, §13 (NEW).]

The department is authorized, subject to the approval of the Governor, to: [1995, c. 560, Pt. F, §13 (NEW).]

1. Apply for assistance. Apply for federal assistance under the federal Rehabilitation Act of 1973 and acts amendatory and additional to the federal Rehabilitation Act of 1973, and to comply with conditions, not inconsistent with this article, that are required for such assistance; and

[ 2015, c. 141, §10 (AMD) .]

2. Perform for Federal Government. Perform functions and services for the Federal Government in addition to those provided for in this section.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2015, c. 141, §10 (AMD).



26 §1411-F. Receipt and disbursement of funds

The Treasurer of State is the appropriate officer of the State to receive and administer federal grants for rehabilitation programs, as contemplated by the federal Rehabilitation Act of 1973 and acts amendatory and additional to the federal Rehabilitation Act of 1973, and the State Controller shall authorize expenditures as approved by the department. [2015, c. 141, §11 (AMD).]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2015, c. 141, §11 (AMD).



26 §1411-G. Gifts

The commissioner, with the approval of the Governor, may accept and use gifts made unconditionally by will or otherwise for carrying out the purposes of this article. Gifts made under conditions that in the judgment of the department are proper and consistent with this article may be accepted, with the approval of the Governor, and must be held, invested, reinvested and used in accordance with the conditions of the gift. All money received as gifts or donations must be deposited in the State Treasury and constitutes a permanent fund to be called the Special Fund for Rehabilitation of People with Disabilities and to be used by the department to defray the expenses of rehabilitation in special cases as determined by the commissioner, including the payment of necessary expenses of persons undergoing training. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1411-H. Maintenance not assignable

The right of a person with a disability to maintenance under this article is not transferable or assignable at law or in equity and none of the money paid or payable or rights existing under this article are subject to execution, levy, attachment, garnishment or other legal process or to the operation of bankruptcy or insolvency law. [2015, c. 141, §12 (AMD).]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2015, c. 141, §12 (AMD).



26 §1411-I. Hearings and judicial review

An individual applying for or receiving rehabilitation under this article who is aggrieved by an action or inaction of the department is entitled to a fair hearing by the commissioner or the commissioner's designated representative. An individual aggrieved because of the decision made on the basis of the fair hearing may appeal to the Superior Court. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1412. Misuse of lists and records

Except for purposes directly connected with the administration of the rehabilitation program and in accordance with its rules, it is unlawful for a person or individual to solicit, disclose, receive or make use of, authorize, knowingly permit or participate in or acquiesce in the use of a list of names of, or information concerning, individuals applying for or receiving rehabilitation when that list or information is directly or indirectly derived from the records, papers, files or communications of the State or subdivisions of the State or acquired in the course of the performance of official duties. A person who violates a provision of this section is subject to a fine of not less than $50 nor more than $300 or by imprisonment for not more than 60 days, or both. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1412-A. Employees not to engage in political activities

An officer or employee engaged in the administration of the rehabilitation program may not use that officer's or employee's official authority to influence or permit the use of the rehabilitation program for the purpose of interfering with an election or affecting the results of an election or for a partisan political purpose. An officer or employee may not solicit or receive or be obliged to contribute or render a service, assistance, subscription, assessment or contribution for a political purpose. An officer or employee violating this provision is subject to appropriate disciplinary action. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1412-B. Continuing study of rehabilitation needs

The department shall make continuing study of the needs of people with disabilities and disadvantaged individuals in the State and how these needs may be met most effectively. The study and planning must include appraisal of community rehabilitation programs in the State and their effectiveness and adequacy in meeting the overall needs of people with disabilities and disadvantaged. The continuing study and recommendations must be reflected in the biennial reports of the commissioner. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1412-C. Bureau of Rehabilitation Services; Division of Vocational Rehabilitation

The commissioner shall establish within the department the Bureau of Rehabilitation Services. Within the bureau, the Division of Vocational Rehabilitation, as the designated state unit under the federal Rehabilitation Act of 1973, shall administer that group of rehabilitation services to nonblind and nonvisually impaired individuals specifically related to the federal vocational rehabilitation programs. [2015, c. 141, §13 (AMD).]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2015, c. 141, §13 (AMD).



26 §1412-D. Provision of rehabilitation services

Rehabilitation services may be provided directly or through public or private resources to people with disabilities, including those who are eligible for rehabilitation services under the terms of an agreement with another state or with the Federal Government. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1412-E. Rules

The department is authorized to establish rules required for the proper administration of a vocational rehabilitation program under the federal Rehabilitation Act of 1973 and acts amendatory and additional to the federal Rehabilitation Act of 1973. These rules must include procedures for ensuring access to records by the protection and advocacy agencies designated under Title 5, Part 24 pursuant to an investigation of alleged rights violations. [2015, c. 141, §14 (AMD).]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2015, c. 141, §14 (AMD).



26 §1412-F. Adoption of a grievance procedure concerning discrimination on the basis of disability

The commissioner shall adopt rules pursuant to Title 5, chapter 375, subchapter II to create a grievance procedure applicable to all bodies of State Government in accordance with 45 Code of Federal Regulations, Section 84.7 and with 28 Code of Federal Regulations, Section 35.107(b). To the extent that a grievance procedure adopted under this section conflicts with a grievance procedure otherwise adopted by a state agency to comply with 45 Code of Federal Regulations, Section 84.7, the procedure adopted under this section controls, except in cases of conflict with other federal regulations. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1412-G. Program of consumer-directed personal care assistance services (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 559, §BB4 (NEW). 2003, c. 2, §W1 (AMD). 2003, c. 465, §5 (AMD). 2003, c. 673, §WW1 (RP).



26 §1412-H. Program of state-funded consumer-directed personal care assistance services (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 673, §WW2 (NEW). 2003, c. 689, §B6 (REV). 2007, c. 240, Pt. OO, §1 (RP).






Article 2: DIVISION FOR THE DEAF, HARD OF HEARING AND LATE DEAFENED

26 §1413. Division for the Deaf, Hard of Hearing and Late Deafened

There is established the Division for the Deaf, Hard of Hearing and Late Deafened within the Department of Labor, Bureau of Rehabilitation Services. [2009, c. 174, §4 (AMD).]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2009, c. 174, §4 (AMD).



26 §1413-A. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 560, Pt. F, §13 (NEW).]

1. Advisory council.

[ 2009, c. 174, §5 (RP) .]

1-A. Commission. "Commission" means the Commission for the Deaf, Hard of Hearing and Late Deafened.

[ 2009, c. 652, Pt. A, §39 (AMD) .]

2. Deaf. "Deaf" means that the sense of hearing of an individual is nonfunctional for the purpose of communication and that individual must depend primarily upon visual communication.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

3. Hard of hearing. "Hard of hearing" means a hearing loss in an individual that results in a functional loss, but not to the extent that the individual must depend primarily upon visual communication.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

4. Statewide registry.

[ 2009, c. 174, §7 (RP) .]

5. Late deafened. "Late deafened" means that the sense of hearing of an individual is nonfunctional for the purpose of communication and that the individual must depend primarily upon visual communication. The loss of the sense of hearing for a late-deafened individual occurs after the development of speech and language.

[ 2009, c. 174, §8 (NEW) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2009, c. 174, §§5-8 (AMD). 2009, c. 652, Pt. A, §39 (AMD).



26 §1413-B. Powers and duties

To provide the following services and information to deaf, hard-of-hearing and late-deafened persons, the Division for the Deaf, Hard of Hearing and Late Deafened shall: [2009, c. 174, §9 (AMD).]

1. Provide advocacy. Provide cooperative agreements or coordinate with agencies or community resources to provide advocacy for the rights of deaf, hard-of-hearing and late-deafened persons in the areas of employment, education, legal aid, health care, social services, finance, housing and other personal assistance while avoiding duplication of effort in these areas;

[ 2009, c. 174, §10 (AMD) .]

1-A. Supervise vocational rehabilitation counselors for the deaf. Provide direct supervision and oversight of vocational rehabilitation counselors who provide counseling to deaf, hard-of-hearing and late-deafened persons and who are within the division of vocational rehabilitation within the Bureau of Rehabilitation Services;

[ 2011, c. 474, §1 (NEW) .]

2. Statewide registry.

[ 2009, c. 174, §11 (RP) .]

3. Information and referral. Provide information and referral services to deaf, hard-of-hearing and late-deafened persons and their families on questions related to their disorder;

[ 2009, c. 174, §12 (AMD) .]

4. Develop objectives. Develop a plan with goals and objectives for development, planning and implementation within a framework for greater cooperation and coordination among agencies and organizations now serving or having the potential to serve deaf, hard-of-hearing and late-deafened persons;

[ 2009, c. 174, §13 (AMD) .]

5. Community service center. Continue to study the need to establish, maintain and fund at least one community service center where deaf, hard-of-hearing and late-deafened persons and their families can receive pertinent information relating to the coordination of services that each requires;

[ 2009, c. 174, §14 (AMD) .]

6. Promote accessibility. Promote accessibility to all governmental services for residents of the State who are deaf, hard-of-hearing or late-deafened persons; and

[ 2009, c. 174, §15 (AMD) .]

7. Recommendations. Make recommendations to the Governor and the joint standing committees of the Legislature having jurisdiction over labor and health and human services matters with respect to modifications in existing services or establishment of additional services for deaf, hard-of-hearing and late-deafened persons and their families.

[ 2009, c. 174, §16 (AMD) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2009, c. 174, §§9-16 (AMD). 2011, c. 474, §1 (AMD).



26 §1413-C. Commission

Within the department, the Commission for the Deaf, Hard of Hearing and Late Deafened, as established under Title 5, section 12004-J, subsection 17, consists of up to 23 members appointed by the Governor and representing equally consumers, professionals and the public. Members serve 3-year terms and may serve multiple terms without limit. Members are entitled to compensation in accordance with Title 5, chapter 379. [2015, c. 141, §15 (AMD).]

The commission shall appoint, from its membership, a chair and vice-chair to serve 2-year terms. The commission shall meet at the call of the chair but not less than 4 times during a calendar year. The chair may delegate duties to members to carry out the functions of the commission. [2009, c. 174, §17 (AMD).]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2009, c. 174, §17 (AMD). 2009, c. 652, Pt. A, §40 (AMD). 2015, c. 141, §15 (AMD).



26 §1413-D. Commission; powers and duties

The commission shall advise the Director of the Bureau of Rehabilitation Services and shall prepare an annual report, which is a public document to the extent that it complies with section 1412. The report must include, but is not limited to: [2009, c. 174, §18 (AMD).]

1. Review. Review of the status of services to deaf, hard-of-hearing and late-deafened persons;

[ 2009, c. 174, §18 (AMD) .]

2. Recommendations. Recommendations for priorities for the development and coordination of services to deaf, hard-of-hearing and late-deafened persons;

[ 2009, c. 174, §18 (AMD) .]

3. Evaluation. An evaluation of the progress made as the result of recommendations made in the preceding report of the chair;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

4. Statement of goals. A statement of goals for activities of the division during the subsequent fiscal year; and

[ 1995, c. 560, Pt. F, §13 (NEW) .]

5. Implementation of functions. The steps to be taken by the division to implement the functions listed in section 1413-B.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2009, c. 174, §18 (AMD).



26 §1413-E. Director of the Division for the Deaf, Hard of Hearing and Late Deafened

1. Director. The Director of the Division for the Deaf, Hard of Hearing and Late Deafened is responsible for administering the Division for the Deaf, Hard of Hearing and Late Deafened and its programs and policies, including generating and seeking out financial aid, grants and money and overseeing vocational rehabilitation counselors who provide counseling to deaf, hard-of-hearing and late-deafened persons and who are within the division of vocational rehabilitation within the Bureau of Rehabilitation Services.

[ 2011, c. 474, §2 (AMD) .]

2. Director of the Division for the Deaf, Hard of Hearing and Late Deafened; staff; qualifications. The Director of the Division for the Deaf, Hard of Hearing and Late Deafened and the staff must be knowledgeable of the needs of deaf, hard-of-hearing and late-deafened persons and possess the ability to communicate on a meaningful basis with those persons.

[ 2011, c. 474, §2 (AMD) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2009, c. 174, §19 (AMD). 2011, c. 474, §2 (AMD).






Article 3: INDEPENDENT LIVING SERVICES FOR PEOPLE WITH DISABILITIES

26 §1414. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 560, Pt. F, §13 (NEW).]

1. Independent living services. "Independent living services" means services that promote or train people with severe disabilities in managing their personal affairs, participating in day-to-day life in the community, fulfilling a range of social roles and making decisions that lead to self-determination and the minimization of physical or psychological dependence on others.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1414-A. Grants

The department may make grants to establish independent living services. Funds must be disbursed and audited in accordance with departmental grant policies and procedures. The department shall submit an annual accounting of the program to the joint standing committee of the Legislature having jurisdiction over labor matters. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).






Article 4: ASSISTANCE TO PEOPLE WITH SEVERE PHYSICAL DISABILITIES TO ENABLE THEM TO WORK

26 §1415. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 560, Pt. F, §13 (NEW).]

1. Bureau. "Bureau" means the Bureau of Rehabilitation Services in the Department of Labor.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

2. Employed. "Employed" means engaged in activity of 20 or more hours per week for remuneration.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

3. Personal care assistance services. "Personal care assistance services" means services required by an individual with a severe physical disability for that individual to become physically independent in connection with that individual's capability for or actual employment. These services include, but are not limited to:

A. Routine bodily functions, such as bowel or bladder care; [1995, c. 560, Pt. F, §13 (NEW).]

B. Dressing; [1995, c. 560, Pt. F, §13 (NEW).]

C. Preparation and consumption of food; [1995, c. 560, Pt. F, §13 (NEW).]

D. Moving in and out of bed; [1995, c. 560, Pt. F, §13 (NEW).]

E. Routine bathing; [1995, c. 560, Pt. F, §13 (NEW).]

F. Ambulation; and [1995, c. 560, Pt. F, §13 (NEW).]

G. Any other similar function of daily living. [1995, c. 560, Pt. F, §13 (NEW).]

[ 1995, c. 560, Pt. F, §13 (NEW) .]

4. Severe physical disability. "Severe physical disability" means a functional loss of 3 extremities when it is anticipated that the loss is permanent.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1415-A. Subsidy

The bureau shall subsidize, in whole or in part, personal care assistance services for individuals eligible under section 1415-B. The amount of the subsidy for each hour of personal care assistance services is determined by the director of the bureau. The director of the bureau shall establish a sliding scale for financial participation by individuals who receive subsidies for personal care assistance services under this article. [1995, c. 560, Pt. F, §13 (NEW).]

The sliding scale must be based on the net income of individuals who apply for or receive subsidies for personal care assistance services. The expenses associated with each individual's disabilities must be factored into the calculation of net income for the individual. Information needed to determine net income must be furnished through the self-declaration of individuals who apply for or receive subsidies, or their representatives. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1415-B. Eligibility

An individual is eligible for a subsidy under section 1415-A if that individual: [1995, c. 560, Pt. F, §13 (NEW).]

1. Severe physical disability. Has a severe physical disability;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

2. Employed. Is employed or ready for employment;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

3. Need for services. Has a need documented under section 1415-C for no fewer than 14 nor more than 35 hours a week of personal care assistance services, which services are necessary to enable the individual to be employed. The limitation of 35 hours may be exceeded as provided in section 1415-C;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

4. Not otherwise eligible. Is not otherwise eligible for personal care assistance services under other state or federal programs;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

5. Agrees to reevaluation. Agrees to a periodic reevaluation of the individual's need for personal care assistance services and of the extent of that need; and

[ 1995, c. 560, Pt. F, §13 (NEW) .]

6. Income and support. Has no or insufficient personal income or other support from public services, family members or neighbors.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1415-C. Evaluation team report

1. Team designation. The director of the bureau shall designate one or more evaluation teams, which must consist of at least 2 persons, one of whom must be a registered nurse licensed under Title 32, chapter 31, subchapter III and one of whom must be a registered occupational therapist.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

2. Duties. An individual who applies to the bureau for a personal care assistance services subsidy must be evaluated by an evaluation team, which shall determine the need of that individual for personal care assistance services and the extent of that need. If the team determines that the individual needs more than 35 hours a week of personal care assistance services, that recommendation must be part of the report to the director.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

3. Redetermination. An individual receiving a personal care assistance services subsidy under section 1415-A must be periodically reevaluated by an evaluation team to determine the individual's continuing need for personal care assistance services and the extent of that need.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1415-D. Rules

The director of the bureau may adopt rules necessary to carry out the director's duties under this article. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).






Article 5: IMPROVING OUTDOOR RECREATIONAL OPPORTUNITIES FOR PERSONS WITH DISABILITIES

26 §1416. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §F13 (NEW). 1999, c. 58, §3 (RP).



26 §1416-A. Advisory Committee on Improving Outdoor Recreational Opportunities for Persons with Disabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §F13 (NEW). 1999, c. 58, §3 (RP).



26 §1416-B. Improving recreational opportunities for persons with disabilities

In addition to its existing duties, the Statewide Independent Living Council, established pursuant to 29 United States Code, Sections 796 to 796f (1999) and administered by the Bureau of Rehabilitation Services, through a standing committee on recreational opportunities for persons with disabilities, shall perform the following duties: [1999, c. 58, §4 (NEW).]

1. Advise commissioners. Advise the Commissioner of Labor, the Commissioner of Health and Human Services, the Commissioner of Agriculture, Conservation and Forestry, the Commissioner of Transportation, the Commissioner of Marine Resources, the Commissioner of Economic and Community Development and the Commissioner of Inland Fisheries and Wildlife on ways:

A. To provide technical consultation for increasing participation and inclusion for persons with disabilities in all areas of recreation, which are a matter of public policy; and [1999, c. 58, §4 (NEW).]

B. To promote the expansion of existing and the creation of new public recreational areas that are accessible to persons with disabilities; [1999, c. 58, §4 (NEW).]

[ 1999, c. 58, §4 (NEW); 2003, c. 689, Pt. B, §7 (REV); 2011, c. 657, Pt. W, §6 (REV) .]

2. Educate public. Make the public aware of existing recreational opportunities that are accessible to persons with disabilities;

[ 1999, c. 58, §4 (NEW) .]

3. Provide information. Provide and disseminate information and education to public and private clubs, organizations and civic groups and to individuals on making recreation accessible to persons with disabilities; and

[ 1999, c. 58, §4 (NEW) .]

4. Conduct evaluations and provide technical assistance. In conjunction with the Bureau of Rehabilitation Services' staff, conduct accessibility evaluations upon request and provide technical assistance to recreation providers and users with regard to providing access for persons with disabilities.

[ 1999, c. 58, §4 (NEW) .]

SECTION HISTORY

1999, c. 58, §4 (NEW). 2003, c. 689, §B7 (REV). 2011, c. 657, Pt. W, §6 (REV).






Article 6: REHABILITATION SERVICES

26 §1417. Rehabilitation services

The department, under the direction of the Governor, may establish, conduct and maintain rehabilitation work as part of its program of aid and assistance for students with disabilities. That rehabilitation work must be in cooperation with career and technical education, as provided by Title 20-A, chapter 313. [1995, c. 560, Pt. F, §13 (NEW); 2005, c. 397, Pt. D, §3 (REV).]

Funds provided for aid and assistance carried on by the department may be used in providing rehabilitation services. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2005, c. 397, §D3 (REV).






Article 7: SERVICES FOR BLIND AND VISUALLY IMPAIRED INDIVIDUALS

26 §1418. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 560, Pt. F, §13 (NEW).]

1. Blind person. "Blind person" means a person having not more than 20/200 central visual acuity in the better eye after correction or an equally disabling loss of the visual field so that the widest diameter of the visual field subtends an angle no greater than 20 degrees.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

2. Director. "Director" means the Director of the Division for the Blind and Visually Impaired.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

3. Division. "Division" means the Division for the Blind and Visually Impaired in the department.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

4. Jurisdiction. "Jurisdiction" means the control of the maintenance, operation and protection of public buildings and property of the State or of a county or a municipality.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

5. Licensing agency. "Licensing agency" means the Division for the Blind and Visually Impaired, which is the state agency designated by the Rehabilitation Services Administration in the United States Department of Education to issue licenses to blind persons for the operation of vending facilities.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

6. Manager. "Manager" means the blind person, duly licensed by the division, who personally operates the vending facility.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

7. Public building or property. "Public building or property" means a building or land owned, leased or occupied by a department, agency or authority of the State or a county or a municipality of the State.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

8. Vending facility. "Vending facility" means a restaurant, a cafeteria, including the cafeteria located in the State Office Building in Augusta, a snack bar, a vending machine for food and beverages and goods and services customarily offered in connection with a restaurant, a cafeteria, a snack bar or a vending machine.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1418-A. Division for the Blind and Visually Impaired

The Division for the Blind and Visually Impaired is established within the department under the jurisdiction of the Director of the Division for the Blind and Visually Impaired. The commissioner shall appoint the director, subject to the Civil Service Law. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1418-B. Jurisdiction of director defined

"Jurisdiction of the director" means having direct administrative responsibility for all programs and personnel under this article. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1418-C. Program established; Division for the Blind and Visually Impaired

The division, as the designated state unit under the federal Rehabilitation Act of 1973, shall administer services related to blind and visually impaired individuals. The division shall provide a program of services for blind persons, including prevention of blindness, locating of blind persons, vocational guidance and training of blind persons, placement of blind persons in employment, assistance to local schools in meeting the special needs of blind students, instruction of adult blind persons in their homes and other social services to blind persons. [2015, c. 141, §16 (AMD).]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2015, c. 141, §16 (AMD).



26 §1418-D. Education of blind children

1. Division services. The division shall provide the following services to blind and visually impaired persons from birth to age 21:

A. Itinerant teacher services; [1995, c. 560, Pt. F, §13 (NEW).]

B. Mobility instruction; [1995, c. 560, Pt. F, §13 (NEW).]

C. Braille instruction; [1995, c. 560, Pt. F, §13 (NEW).]

D. Low-vision services; [1995, c. 560, Pt. F, §13 (NEW).]

E. Special aids and supplies needed to participate in the educational process; and [1995, c. 560, Pt. F, §13 (NEW).]

F. Advocacy, counseling and guidance services to students and their parents. [1995, c. 560, Pt. F, §13 (NEW).]

[ 1995, c. 560, Pt. F, §13 (NEW) .]

2. Department of Education input; school administrative units. The division shall ensure that the Department of Education has input into any contract to provide educational services and delivery of those services to blind or visually impaired children from birth to 20 years of age. Educational services for blind or visually impaired children from birth to 20 years of age are an entitlement mandated by federal law and, as such, children will receive priority for all services provided by the division. Nothing in this section relieves school administrative units from fulfilling their responsibilities under Title 20-A, Part 4, subpart 1.

[ 2011, c. 661, §1 (AMD) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2011, c. 661, §1 (AMD).



26 §1418-E. Mandatory report of blindness

Whenever, upon examination at a clinic, hospital or other institution, or elsewhere, by a physician, optometrist, institutional superintendent or other qualified person, the visual acuity of a person is found to be with correction 20/200 or less in the better eye, or the peripheral field of the person's vision is found to have contracted to a 20-degree diameter or less, regardless of visual acuity, the person conducting the examination shall, within 30 days, report to the director the result of the examination and that blindness of the person examined has been established. The report may not be made if the person examined so requests. If blindness of the person examined has been established, the division shall inform and advise that person as to services for the blind provided by the division. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1418-F. Business enterprise program

To provide blind persons with remunerative employment, enlarge the economic opportunities of blind persons and encourage blind persons to become self-supporting, the officer, board or other authority in charge of a public building or property shall grant to the division authority: [1995, c. 560, Pt. F, §13 (NEW).]

1. Vending facility. To install in that building or property a vending facility whenever a vending facility may be operated by a blind person; and

[ 1995, c. 560, Pt. F, §13 (NEW) .]

2. Vending machines. To place vending machines operated by the division in a building or property if a vending facility operated by a blind person is not warranted. Income from these vending machines must be used for the purposes set forth in this section.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1418-G. Preference

The officer, board or other authority in charge of a public building or property shall: [1995, c. 560, Pt. F, §13 (NEW).]

1. Policies. Adopt policies and take actions necessary to ensure that blind persons are given preference in the establishment and the operation of vending facilities on property under its jurisdiction;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

2. Surveys. Cooperate with the division in surveys of properties and buildings under its control in order to find suitable locations for the operation of vending facilities by managers and, after a determination that a facility may be operated by a manager, shall cooperate with the division in the installation of a vending facility;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

3. Income. To achieve and protect the preference of blind persons in the operation of vending facilities, arrange for the assignment of the income derived from vending machines that are located in reasonable proximity to and in direct competition with a vending facility for which authority is granted pursuant to this article to the manager or managers affected. A vending machine that vends articles authorized for vending pursuant to section 1418, subsection 8 and is so located that it attracts customers who would otherwise patronize the vending facility is considered to be in reasonable proximity to and in direct competition with the vending facility;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

4. Licensing. Inform the division not less than 60 days prior to the termination, issuance or renewal of a contract for the operation of a vending facility; and

[ 1995, c. 560, Pt. F, §13 (NEW) .]

5. Vending machines. Allow the division to place vending machines in a building where a vending facility operated by a manager would not be feasible. Income from these machines accrues to the division's set-aside account for purposes stated in section 1418-F.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1418-H. Powers and duties of the division

In carrying out this article the division shall: [1995, c. 560, Pt. F, §13 (NEW).]

1. Rules. Prescribe rules governing:

A. The maintenance of a roster of blind persons eligible to become managers and the issuance of licenses; [1995, c. 560, Pt. F, §13 (NEW).]

B. A fair hearing. In the case of a manager desiring to appeal a decision, the division shall appoint a hearing board consisting of 3 persons, one to be chosen by the manager, one to be chosen by the division and the 3rd person chosen by the other 2 persons. The decision of the board is final; [1995, c. 560, Pt. F, §13 (NEW).]

C. The right to, the title to and the interest in vending facility equipment and stock; and [1995, c. 560, Pt. F, §13 (NEW).]

D. The civil rights of managers; [1995, c. 560, Pt. F, §13 (NEW).]

[ 1995, c. 560, Pt. F, §13 (NEW) .]

2. Other. Prescribe rules necessary to carry out the purposes of this article;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

3. Surveys. Conduct surveys to find locations where vending facilities may be operated by blind persons and establish vending facilities as it determines appropriate;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

4. Management. Provide management and supervisory services determined necessary to ensure that each vending facility is operated in the most effective and productive manner possible;

[ 1995, c. 560, Pt. F, §13 (NEW) .]

5. Plans. Provide plans and specifications for proposed vending facilities and equipment to the appropriate officer, board or authority for approval prior to installation; and

[ 1995, c. 560, Pt. F, §13 (NEW) .]

6. Other action. Take any other action necessary or appropriate to carry out the purposes of this article.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1418-I. Construction; remodeling; planning for vending facility

To carry out the purposes of this article, when new construction, remodeling, leasing, acquisition or improvement of public buildings or properties is authorized, the agency directing that construction, remodeling, leasing, acquisition or improvement shall, when the size of the building or property warrants, make available suitable space and facilities for vending facilities to be operated in the building or property by blind persons. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1418-J. Construction of buildings

If a suitable location is available for a vending facility that requires the construction of a portable building, the division may construct such a building and may have the use of the land on which to construct the building. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1418-K. Fees

1. Fees prohibited generally. Except as provided in subsection 2, a rental fee may not be required or received for the granting of authority to the division to operate a vending facility.

[ 1997, c. 393, Pt. A, §31 (NEW) .]

2. Fees authorized; limitation. A rental fee or other fee may be charged to the operator only if the vending facility is located on commercial municipal property, including a public airport, where the following conditions are met:

A. The vending facility generates revenue primarily from the general public at large rather than from public employees; [1997, c. 393, Pt. A, §31 (NEW).]

B. The vending facility occupies space for which there are other competing retail commercial uses and other retail users are, in fact, renting nearby public space on the property; and [1997, c. 393, Pt. A, §31 (NEW).]

C. The public owner depends on generating revenue from the space occupied by the vending facility. [1997, c. 393, Pt. A, §31 (NEW).]

Any rent or other fee charged to the operator must be less than what would otherwise be charged to a competing commercial tenant and must be pursuant to a written agreement. The terms of the agreement must adequately account for the value of investments made by the division to create or maintain the vending facility.

[ 1997, c. 393, Pt. A, §31 (NEW) .]

3. Application. This section applies to the rental of vending facilities and the renewal of any rental agreement after the effective date of this section.

[ 1997, c. 393, Pt. A, §31 (NEW) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 1997, c. 393, §A31 (RPR).



26 §1418-L. Correctional, mental and certain educational institutions

This article does not apply to or authorize the installation of vending facilities in a building wholly used by a correctional or mental institution or by an educational institution of any type supported in whole or in part from public funds, unless that educational institution is a university, college, junior college or a community college. [1995, c. 560, Pt. F, §13 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



26 §1418-M. Application

If a vending facility not under the control of the division exists in a building or on property of the State, a county or a municipality, the person having jurisdiction over that building or property shall give preference to the division to continue operation of the vending facility when an existing lease or contract expires or is terminated. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).






Article 8: DEAF, HARD-OF-HEARING AND LATE-DEAFENED PERSONS

article 1: GENERAL PROVISIONS

26 §1419. General provisions

1. Definitions. As used in this article, unless the context otherwise indicates, the following terms have the following meanings.

A. "Deaf person" means a person whose sense of hearing is nonfunctional for the purpose of ordinary communication. [1995, c. 560, Pt. F, §13 (NEW).]

B. "Hard-of-hearing person" means a person whose sense of hearing is defective, but still functional, with or without amplification. [1995, c. 560, Pt. F, §13 (NEW).]

B-1. "Person with a disability" means a person who is unable to communicate by telephone because of a vision, mobility or other physical or mental impairment. [1997, c. 751, Pt. A, §1 (NEW).]

B-2. "Specialized customer communications equipment" means communications equipment used by persons with disabilities to conduct telephone communications or equipment that provides or assists in providing emergency alert notification to deaf persons or hard-of-hearing persons. "Specialized customer communications equipment" includes but is not limited to teletypewriters, artificial larynges, signaling devices, amplified handsets, telecoil technology, large number dial overlays, direct telephone dialing, fax machines, equipment necessary to use short message services or text message services and other equipment used by persons with disabilities to provide access to telephone networks and equipment that provides or facilitates emergency alert notification to deaf persons or hard-of-hearing persons. [2011, c. 173, §1 (AMD).]

C. "Speech-impaired person" means a person whose speech is nonfunctional or defective for the purpose of ordinary communication. [1995, c. 560, Pt. F, §13 (NEW).]

D. [1997, c. 751, Pt. A, §2 (RP).]

E. "Telecommunications relay service" means a service transmitting messages and information between a person using standard telephone equipment for spoken communications and a deaf, hard-of-hearing or speech-impaired person using a telecommunications device for the deaf. [1995, c. 560, Pt. F, §13 (NEW).]

F. "Late deafened" means that the sense of hearing of an individual is nonfunctional for the purpose of communication and that the individual must depend primarily upon visual communication. The loss of the sense of hearing for a late-deafened individual occurs after the development of speech and language. [2009, c. 174, §20 (NEW).]

[ 2011, c. 173, §1 (AMD) .]

2. Specialized customer communications equipment system. The department shall consult with appropriate agencies and organizations serving deaf, hard-of-hearing or speech-impaired persons and persons with disabilities concerning the needs of the specialized customer communications equipment system. To the extent that funds are available, the department shall take steps necessary to preserve and maintain a viable specialized customer communications equipment system for use by deaf, hard-of-hearing or speech-impaired persons and persons with disabilities in this State, including, but not limited to, providing for repair services and equipment for loaning to persons whose specialized customer communications equipment is being repaired. The department may also use available funds to provide training in the use of specialized customer communications equipment.

[ 2003, c. 553, Pt. A, §2 (AMD) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 1997, c. 751, §§A1-3 (AMD). 2001, c. 377, §1 (AMD). 2003, c. 553, §§A1,2 (AMD). 2009, c. 174, §20 (AMD). 2011, c. 173, §1 (AMD).



26 §1419-A. Specialized customer communications equipment for persons with disabilities

1. Money for specialized customer telecommunications equipment.

[ 2003, c. 553, Pt. A, §3 (RP) .]

2. Communications Equipment Fund. There is established the Communications Equipment Fund to be used by the Division for the Deaf, Hard of Hearing and Late Deafened within the Bureau of Rehabilitation Services. The fund is nonlapsing. The fund receives money transferred by the Public Utilities Commission from the universal service fund pursuant to Title 35-A, section 7104. The Division for the Deaf, Hard of Hearing and Late Deafened may accept gifts or grants, including, but not limited to, federal grants, for the purposes of this section. Funds transferred from the universal service fund pursuant to Title 35-A, section 7104 and all gifts and grants and authorized appropriations must be deposited in the Communications Equipment Fund and disbursed in accordance with this section. The Communications Equipment Fund may be used for purchase, lease, distribution, upgrading, installation, maintenance and repair of specialized customer communications equipment for deaf, hard-of-hearing, late-deafened or speech-impaired persons and persons with disabilities, for training in the use of such equipment and for administrative costs associated with these uses of the fund, except that funds received for the purposes of subsection 6 pursuant to Title 35-A, section 7104 may be used only in accordance with subsection 6. The Division for the Deaf, Hard of Hearing and Late Deafened may draw on the Communications Equipment Fund in accordance with the communications equipment plan required under subsection 3.

[ 2009, c. 174, §21 (AMD) .]

3. Communications equipment plan. The Division for the Deaf, Hard of Hearing and Late Deafened shall develop a plan to make specialized customer communications equipment available to deaf, hard-of-hearing, late-deafened or speech-impaired persons and persons with disabilities and to distribute money from the Communications Equipment Fund. The plan must be developed by the Division for the Deaf, Hard of Hearing and Late Deafened annually, not later than January 1st, in accordance with the rule-making procedures in Title 5, chapter 375. The plan must provide for the expenditure of money from the Communications Equipment Fund for the benefit of deaf, hard-of-hearing, late-deafened or speech-impaired persons and persons with disabilities for the purchase, lease, distribution, upgrading, installation, maintenance and repair of specialized customer communications equipment capable of serving their needs and may provide for expenditures for training in the use of such equipment. Persons who are profoundly deaf or speech-impaired or who have a disability so that they are unable to use the telephone for expressive or receptive communications, as verified by a written report from an otologist, an audiologist or a physician, are eligible for assistance from the Communications Equipment Fund. The plan must ensure that persons with disabilities have access to appropriate specialized customer communications equipment to meet their individual needs. The plan must include specific criteria that govern the priorities assigned to various persons who need this equipment. The criteria must take into account household income, degree of impairment, need for emergency communications, living arrangements and other factors determined relevant by the Division for the Deaf, Hard of Hearing and Late Deafened. In developing the criteria, the Division for the Deaf, Hard of Hearing and Late Deafened shall consult with the commission and advisory councils representing the interests of persons with disabilities.

[ 2009, c. 174, §21 (AMD) .]

4. Specialized customer communications equipment needs in public school system. The Department of Education, in consultation with the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf and advocacy groups for deaf, hard-of-hearing and late-deafened persons and for the information technology interests of consumers, shall conduct an annual survey of all public schools in the State for the purpose of assessing the need for specialized customer communications equipment in the school system and report its findings to the joint standing committee of the Legislature having jurisdiction over labor matters. The report must include: the number of deaf, hard-of-hearing and late-deafened students and their needs for specialized customer communications equipment; the availability of specialized customer communications equipment; the number of requests for specialized customer communications equipment; and the status of training for teachers and other school personnel in the use of specialized customer communications equipment.

[ 2009, c. 174, §21 (AMD) .]

5. Assessment on telecommunications carriers.

[ 2003, c. 553, Pt. A, §3 (RP) .]

6. Emergency alert telecommunications service. A person who has been certified by the Division for the Deaf, Hard of Hearing and Late Deafened as being deaf, hard-of-hearing or late-deafened and has an income of less than 135% of the federal poverty level must receive a discount of up to $10 per month in the service charge for any wireless communications device or 2-way pager that is used to receive emergency alerts issued by any state or federal agency or a discount equal to the monthly service charge for any one-way pager that is used to receive emergency alerts issued by any state or federal agency. A person using a wireless communications device or 2-way pager must receive a $10 discount except when the service charge for the wireless communications device or 2-way pager is less than $10 per month, in which case the person must receive a discount equal to the service charge for the wireless communications device or 2-way pager. A company required to provide the discount is entitled to recover amounts discounted from the Communications Equipment Fund established in subsection 2. The Bureau of Rehabilitation Services shall adopt rules to establish the process for certifying eligibility with the Division for the Deaf, Hard of Hearing and Late Deafened and for the process to be used by wireless and paging companies in recovering discounted revenue from the Communications Equipment Fund. Administrative costs associated with implementing this subsection may be paid from funds provided to the Communications Equipment Fund for the purposes of this subsection pursuant to Title 35-A, section 7104. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 174, §21 (AMD) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 1997, c. 751, §A4 (AMD). 1999, c. 227, §§1,2 (AMD). 2003, c. 553, §A3 (AMD). 2005, c. 279, §16 (AMD). 2005, c. 336, §§1,2 (AMD). 2007, c. 224, §§1, 2 (AMD). 2009, c. 174, §21 (AMD).



26 §1419-B. Equal access for deaf, hard-of-hearing or speech-impaired consumers to wireless telecommunication services (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 377, §2 (NEW).






article 2: RIGHTS OF DEAF AND HARD-OF-HEARING PERSONS

26 §1420. Policy

It is the policy of this State to encourage and enable deaf and hard-of-hearing persons to participate fully in the social and economic life of this State and to engage in remunerative employment. The provisions of rights and penalties for denial of those rights, as specified in this subarticle, are not intended to abrogate any actions or penalties provided for violation of human rights, as specified in the Maine Human Rights Act, Title 5, chapter 337. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1420-A. Rights

The rights, established by this subarticle, of deaf and hard-of-hearing persons are as follows. [1995, c. 560, Pt. F, §13 (NEW).]

1. Streets and public places. Deaf and hard-of-hearing persons have the same rights as able-bodied persons to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities and other public places.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

2. Public conveyances. Deaf and hard-of-hearing persons are entitled to full and equal accommodations, advantages, facilities and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motor buses, street cars, boats or any other public conveyances or modes of transportation, hotels, lodging places, places of public accommodation or amusement, or resorts and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

[ 1995, c. 560, Pt. F, §13 (NEW) .]

3. Guide dogs.

[ 2007, c. 664, §24 (RP) .]

4. Especially trained guide dog trainer; access to public facilities; responsibilities.

[ 2007, c. 664, §25 (RP) .]

5. Housing accommodations; persons with hearing-assistance animals.

[ 2007, c. 664, §26 (RP) .]

6. Housing accommodations; defined. "Housing accommodations," as used in this section, means a real property, or portion of real property, that is used or occupied, or is intended, arranged or designed to be used or occupied, as the home, residence or sleeping place of one or more human beings, including, but not limited to, public housing projects and all forms of publicly assisted housing, single-family and multifamily rental and sale units, lodging places, condominiums and cooperative apartments. "Housing accommodations" does not include:

A. The rental of a housing accommodation in a building that contains housing accommodations for not more than 2 families living independently of each other, if the owner or members of the owner's family reside in that housing accommodation; or [1995, c. 560, Pt. F, §13 (NEW).]

B. The rental of a room or rooms in a housing accommodation, if the rental is by the occupant of the housing accommodation or by the owner of the housing accommodation and the owner or members of the owner's family reside in that housing accommodation. [1995, c. 560, Pt. F, §13 (NEW).]

[ 1995, c. 560, Pt. F, §13 (NEW) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2003, c. 414, §B39 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2007, c. 664, §§24-26 (AMD).



26 §1420-B. Motor vehicle drivers

The driver of a vehicle approaching a deaf or hard-of-hearing person using a properly identified guide dog shall take all necessary precautions to avoid injury to that person and the guide dog. A driver who fails to take such precautions is liable in damages for any injury caused to that person or dog. A deaf or hard-of-hearing person not using a guide dog in any of the places, accommodations or conveyances listed in section 1420-A has all of the rights and privileges conferred by law upon other persons. The failure of a deaf or hard-of-hearing person to use a guide dog in those places, accommodations or conveyances does not constitute nor is it evidence of contributory negligence. [1995, c. 560, Pt. F, §13 (NEW).]

SECTION HISTORY

1995, c. 560, §F13 (NEW).



26 §1420-C. Penalty

1. Interference with admittance or enjoyment; rights. A person or the person's agent may not:

A. Deny or interfere with admittance to or enjoyment of the public facilities described in section 1420-A; or [2003, c. 452, Pt. O, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Otherwise interfere with the rights of a deaf or hard-of-hearing person under section 1420-A. [2003, c. 452, Pt. O, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. O, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. Violation of this section is a Class E crime. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. O, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1995, c. 560, §F13 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §O6 (RPR).



26 §1420-D. Misrepresentation of hearing dog (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 452, §O7 (NEW). 2003, c. 452, §X2 (AFF). 2007, c. 664, §27 (RP).









Article 9: PERSONAL CARE ASSISTANCE SERVICES FOR ADULTS WITH SEVERE PHYSICAL DISABILITIES

26 §1421. Program established (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §F13 (NEW). 1997, c. 734, §4 (RP).



26 §1421-A. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §F13 (NEW). 1997, c. 734, §4 (RP).



26 §1421-B. Evaluation teams (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §F13 (NEW). 1997, c. 734, §4 (RP).



26 §1421-C. Reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 509, §1 (NEW). 1997, c. 734, §4 (RP).












Chapter 20: COMPREHENSIVE CAREER AND OCCUPATIONAL INFORMATION SYSTEM

26 §1451. Purpose

A Comprehensive Career, Occupational and Economic Data-based System is established to provide comprehensive career and occupational information required for the coordination and efficient delivery of all employment and training programs in the State. [1987, c. 534, Pt. B, §§ 15, 23 (AMD).]

The Comprehensive Career, Occupational and Economic Data-based System shall consist of 2 components: A planning component for employment and training program planners and administrators; and a career information delivery system component for persons involved in the career decision-making process. [1987, c. 534, Pt. B, §§ 15, 23 (AMD).]

SECTION HISTORY

1981, c. 705, §O1 (NEW). 1983, c. 469, §3 (AMD). 1987, c. 534, §§B15,B23 (AMD).



26 §1452. Coordination of Maine occupational information (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 705, §O1 (NEW). 1983, c. 469, §3 (AMD). 1985, c. 147, §1 (AMD). 1985, c. 295, §41 (AMD). 1985, c. 695, §17 (RPR). 1985, c. 737, §A73 (RPR). 1987, c. 402, §A159 (RPR). 1987, c. 534, §§B16,B23 (RPR). 1987, c. 769, §A107 (RPR). 1989, c. 443, §78 (AMD). 1989, c. 700, §A106 (AMD). 1995, c. 560, §G16 (AMD). 1995, c. 560, §G29 (AFF). 1997, c. 410, §10 (RPR). 1997, c. 683, §D4 (RP).



26 §1453. Duties and responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 705, §O1 (NEW). 1983, c. 469, §3 (AMD). 1985, c. 147, §2 (AMD). 1987, c. 534, §§B17,18,B23 (AMD). 1997, c. 683, §D5 (RP).



26 §1454. Operational authority (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 705, §O1 (NEW). 1985, c. 785, §B122 (AMD). 1995, c. 560, §G17 (AMD). 1995, c. 560, §G29 (AFF). 1997, c. 683, §D6 (RP).






Chapter 21: DISPLACED HOMEMAKERS ACT

26 §1601. Displaced homemaker (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 547, §2 (NEW). 2013, c. 368, Pt. AAAA, §3 (RP).



26 §1602. Displaced Homemaker Program (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 547, §2 (NEW). 1979, c. 515, §19 (RPR). 1981, c. 168, §21 (AMD). 1981, c. 515, §1 (AMD). 1981, c. 698, §119 (RPR). 2013, c. 368, Pt. AAAA, §3 (RP).



26 §1603. Commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 547, §2 (NEW). 1979, c. 515, §19 (RPR). 1981, c. 168, §22 (AMD). 1981, c. 515, §2 (AMD). 1981, c. 698, §120 (AMD). 2013, c. 368, Pt. AAAA, §3 (RP).



26 §1604. Displaced Homemakers Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 547, §2 (NEW). 1979, c. 515, §19 (RPR). 1981, c. 168, §23 (AMD). 1983, c. 812, §166 (AMD). 1989, c. 503, §B112 (AMD). 1995, c. 153, §1 (AMD). 2013, c. 368, Pt. AAAA, §3 (RP).



26 §1604-A. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 515, §3 (NEW). 2013, c. 368, Pt. AAAA, §3 (RP).



26 §1606. Services of the multipurpose service program (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 547, §2 (NEW). 1979, c. 515, §20 (RP).



26 §1607. Evaluation of the multipurpose service program (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 547, §2 (NEW). 1979, c. 515, §20 (RP).



26 §1608. Duration of multipurpose service program (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 547, §2 (NEW). 1979, c. 515, §20 (RP).






Chapter 22: CHEMICAL SUBSTANCE IDENTIFICATION

26 §1701. Scope and application (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 500, (NEW). 1983, c. 823, §1 (RP).



26 §1702. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 500, (NEW). 1983, c. 568, §§3-7 (AMD). 1983, c. 823, §1 (RP).



26 §1703. Labels (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 500, (NEW). 1983, c. 823, §1 (RP).



26 §1703-A. Material safety data sheets (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 568, §8 (NEW). 1983, c. 823, §1 (RP).



26 §1704. Employee education and training (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 500, (NEW). 1983, c. 568, §§9-13 (AMD). 1983, c. 823, §1 (RP).



26 §1705. Access to written records (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 500, (NEW). 1983, c. 568, §14 (AMD). 1983, c. 823, §1 (RP).



26 §1706. Effective date. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 500, (NEW). 1983, c. 823, §1 (RP).



26 §1706-A. Administration and enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 568, §15 (NEW). 1983, c. 823, §1 (RP).



26 §1707. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 261, (NEW). 1983, c. 568, §16 (AMD). 1983, c. 823, §1 (RP).



26 §1708. Prohibited practices; remedy (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 568, §17 (NEW). 1983, c. 823, §1 (RP).



26 §1709. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1999, c. 57, §A1 (RP).



26 §1710. Scope and application (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1999, c. 57, §A1 (RP).



26 §1711. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1999, c. 57, §A1 (RP).



26 §1712. Written hazard communications program; records (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1999, c. 57, §A1 (RP).



26 §1713. Labels (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1999, c. 57, §A1 (RP).



26 §1714. Material safety data sheets (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1999, c. 57, §A1 (RP).



26 §1715. Employee information and training (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1987, c. 763, §3 (AMD). 1999, c. 57, §A1 (RP).



26 §1716. Access to written records; confidentiality (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1999, c. 57, §A1 (RP).



26 §1717. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1999, c. 57, §A1 (RP).



26 §1718. Effective date (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1999, c. 57, §A1 (RP).



26 §1719. Administration and enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1985, c. 267, §1 (AMD). 1999, c. 57, §A1 (RP).



26 §1720. Chemical Information and Training Assistance Program (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1985, c. 170, §1 (AMD). 1987, c. 559, §B12 (AMD). 1987, c. 660, §3 (AMD). 1999, c. 57, §A1 (RP).



26 §1721. Confidentiality of information (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1985, c. 494, §3 (AMD). 1999, c. 57, §A1 (RP).



26 §1722. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1999, c. 57, §A1 (RP).



26 §1723. Prohibited practices; remedy (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1999, c. 57, §A1 (RP).



26 §1724. Report to Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1985, c. 170, §2 (AMD). 1987, c. 559, §B13 (AMD). 1999, c. 57, §A1 (RP).



26 §1725. Legislative review (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 823, §2 (NEW). 1999, c. 57, §A1 (RP).






Chapter 25: WORKFORCE INVESTMENT

Subchapter 1: GENERAL PROVISIONS

26 §2001. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 258, §1 (NEW).]

1. Act.

[ 2003, c. 114, §5 (RP) .]

2. Commissioner. "Commissioner" means the Commissioner of Labor.

[ 1983, c. 258, §1 (NEW) .]

3. Job Training Partnership Fund.

[ 2003, c. 114, §5 (RP) .]

4. Local area and local board. "Local area" and "local board" have the same meanings as provided in the Workforce Investment Act.

[ 2003, c. 114, §5 (NEW) .]

5. Workforce Investment Act. "Workforce Investment Act" means the federal Workforce Investment Act of 1998, Public Law 105-220.

[ 2003, c. 114, §5 (NEW) .]

SECTION HISTORY

1983, c. 258, §1 (NEW). 2003, c. 114, §5 (AMD).



26 §2002. Job Training Partnership Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 258, §1 (NEW). 1983, c. 480, §B28 (AMD). 2003, c. 114, §6 (RP).



26 §2003. Authority of commissioner

The commissioner may enter into agreements with agencies of the Federal Government, State Government or county government as required for the purpose of implementing the Workforce Investment Act. [2003, c. 114, §7 (AMD).]

SECTION HISTORY

1983, c. 258, §1 (NEW). 2003, c. 114, §7 (AMD).



26 §2004. Authority of Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 258, §1 (NEW). 1987, c. 466, §2 (AMD). 1987, c. 542, §§F3,F5 (AMD). 2003, c. 114, §8 (RP).



26 §2004-A. Authority of Legislature

The Legislature has general authority to oversee implementation of the Workforce Investment Act, including, but not limited to, authority to: [2003, c. 114, §9 (NEW).]

1. Review plans. Review plans, policies and standards proposed by a local board, the State Workforce Investment Board, the Governor or any other agency under the Workforce Investment Act before final approval by the responsible entity;

[ 2011, c. 627, §1 (AMD) .]

2. Review evaluations. Review the procedures and findings of evaluations of the effectiveness of the State's implementation of the Workforce Investment Act; and

[ 2003, c. 114, §9 (NEW) .]

3. Receive reports. Receive reports prepared by the State Workforce Investment Board, a local board, the Governor or any agency in connection with implementation of the Workforce Investment Act, including the report required by section 3101.

[ 2011, c. 627, §2 (AMD) .]

SECTION HISTORY

2003, c. 114, §9 (NEW). 2011, c. 627, §§1, 2 (AMD).



26 §2005. Establishment of the Human Resource Development Council (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§F4,F5 (NEW). 1987, c. 769, §A108 (AMD). 1989, c. 200, §§1-5 (AMD). 1989, c. 443, §79 (AMD). 1989, c. 878, §A73 (AMD). 1997, c. 410, §11 (RP).



26 §2006. Establishment of State Workforce Investment Board

1. Responsibilities. The State Workforce Investment Board, referred to in this section as "the board," is established to ensure that the State's workforce development system helps Maine people and businesses compete successfully in the global economy. Specific responsibilities include but are not limited to:

A. Performing all of the duties and responsibilities of the state board as defined in the Workforce Investment Act, 29 United States Code, Section 2801, including, but not limited to, the duties and responsibilities set forth in subsection 5-D; [2003, c. 114, §10 (AMD).]

B. Recommending to the Governor a state workforce development plan designed to maximize utilization and effectiveness of state workforce development services; [2003, c. 114, §10 (AMD).]

C. Monitoring agency and system-wide strategic goals based on the statewide workforce development policy and strategic plan and evaluating progress toward meeting those goals; [1997, c. 410, §12 (NEW); 1997, c. 410, §13 (AFF).]

D. Providing recommendations to the Governor and the Legislature that would improve system effectiveness and reduce system fragmentation; [1997, c. 410, §12 (NEW); 1997, c. 410, §13 (AFF).]

E. Creating greater coordination between economic development and human resource development and education programs; [2003, c. 114, §10 (AMD).]

F. Ensuring a balance between rural and urban workforce development; [2003, c. 114, §10 (AMD).]

G. Providing policy oversight and recommendations to ensure the effectiveness of vocational programs for people with disabilities in order to support efforts that reduce barriers to employment; [2003, c. 114, §10 (NEW).]

H. Providing policy oversight and recommendations to ensure that self-employment, microenterprise and small business are part of the overall workforce development strategy; [2003, c. 114, §10 (NEW).]

I. Providing policy recommendations to ensure the effectiveness of work-related programs and services for youth, including youth with disabilities; and [2003, c. 114, §10 (NEW).]

J. Providing policy recommendations to ensure the effectiveness of work-related programs and services for "at-risk" youth. [2003, c. 114, §10 (NEW).]

[ 2011, c. 627, §3 (AMD) .]

2. Membership. The board consists of members appointed by the Governor.

A. [2009, c. 12, §1 (RP).]

B. Appointments must be consistent with the representation requirements of the Workforce Investment Act, including representatives from business and industry, organized labor, state agencies responsible for human resource programs and educational and community-based institutions. [2003, c. 114, §10 (AMD).]

The Governor shall ensure that the board and the Program Policy Committee under subsection 7 have sufficient expertise to effectively carry out the duties and functions of the board.

[ 2011, c. 627, §3 (AMD) .]

3. Terms of members. One third of the initial appointees shall serve for a one-year term, 1/3 of the initial appointees shall serve for a 2-year term and 1/3 shall serve for a 3-year term. All subsequent appointees shall serve 3-year terms.

[ 1997, c. 410, §12 (NEW); 1997, c. 410, §13 (AFF) .]

4. Chair and vice-chair. The Governor shall appoint a chair and vice-chair from the membership of the board to serve for a one-year term. The Governor may reappoint members to serve as chair or vice-chair.

[ 2011, c. 627, §3 (AMD) .]

5. Functions and duties of the council.

[ 2003, c. 114, §11 (RP) .]

5-A. Apprenticeship.

[ 2011, c. 491, §9 (RP); 2011, c. 627, §3 (RP) .]

5-B. Commission on Disability and Employment. In addition to its other duties, the board, through its Commission on Disability and Employment, a standing committee created pursuant to subsection 7, paragraph A, subparagraph (2) and referred to in this subsection as "the standing committee," shall perform the duties of the former Governor's Committee on Employment of People with Disabilities.

A. The standing committee shall:

(1) Advise, consult and assist the executive and legislative branches of State Government on activities of State Government that affect the employment of disabled individuals. The standing committee is solely advisory in nature. The standing committee may advise regarding state and federal plans and proposed budgetary, legislative or policy actions affecting disabled individuals;

(2) Serve as an advocate on behalf of disabled citizens promoting and assisting activities designed to further equal opportunity for people with disabilities;

(3) Conduct educational programs considered necessary to promote public understanding of the employment-related needs and abilities of disabled citizens of this State;

(4) Provide information, training and technical assistance to promote greater employer acceptance of disabled workers;

(5) Advise and assist employers and other organizations interested in developing employment opportunities for disabled people; and

(6) Work with state and local government officials, organizations representing persons with disabilities and the business community to inform the public of the benefits of making facilities and services accessible to and usable by individuals with disabilities. [2011, c. 627, §3 (AMD).]

B. The standing committee shall administer in accordance with current fiscal and accounting regulations of the State, and in accordance with the philosophy, objectives and authority of this subsection, any funds appropriated for expenditure by the standing committee or any grants or gifts that may become available and are accepted and received by the standing committee. [2011, c. 627, §3 (AMD).]

C. The standing committee shall submit an annual report directly to the Governor and the Legislature not later than September 1st of each year concerning its work, recommendations and interest of the previous fiscal year and future plans. The standing committee shall make any interim reports it considers advisable. [2011, c. 627, §3 (AMD).]

D. The standing committee shall keep minutes of all meetings, including a list of people in attendance. [2011, c. 627, §3 (AMD).]

E. The standing committee may employ, subject to the Civil Service Law, the staff necessary to carry out its objectives. The standing committee may employ consultants and contract for projects it determines necessary. To the extent feasible and reasonable, the standing committee must be given the staff, facilities, equipment, supplies, information and other assistance required to carry out its activities. [2011, c. 627, §3 (AMD).]

F. The standing committee may make necessary rules, consistent with this subsection, for promoting its purposes. [2011, c. 627, §3 (AMD).]

G. [2013, c. 467, §6 (RP).]

[ 2013, c. 467, §6 (AMD) .]

5-C. Occupational information.

[ 2011, c. 627, §3 (RP) .]

5-D. Workforce investment. In addition to its other duties, the board shall perform the duties of the state board under the Workforce Investment Act, referred to in this subsection as "the Act."

A. The board shall assist the Governor in:

(1) Developing and continuously improving a statewide system of activities funded under the Act or carried out through a one-stop delivery system described in Section 134(c) of the Act including review of local plans and development of linkages to ensure coordination and nonduplication among the programs and activities with required and optional partners described in Section 121(b) of the Act;

(2) Designating local areas as required in Section 116 of the Act;

(3) Developing allocation formulas for the distribution to local areas of funds for youth activities and adult employment and training activities as allowed under Sections 133(b)(3)(B) and 128(b)(3)(B) of the Act;

(4) Developing and continuously improving comprehensive state performance measures including state-adjusted levels of performance to assess the effectiveness of the workforce investment activities of the State as required under Section 136(b) of the Act;

(5) Developing an application for an incentive grant under Section 503 of the Act;

(6) Preparing an annual report to the United States Secretary of Labor as described in Section 136(d) of the Act;

(7) Evaluating measures taken pursuant to Section 113(b)(14) of the federal Carl D. Perkins Vocational and Applied Technology Education Act, 20 United States Code, Section 2323(b)(14); and

(8) Developing the statewide statistics system described in Section 15(e) of the federal Wagner-Peyser Act, 29 United States Code, Section 491-2(e). [2011, c. 627, §3 (AMD).]

B. The board has the necessary authority to carry out the purposes of this section. [2011, c. 627, §3 (AMD).]

C. The commissioner may appoint employees necessary to carry out the board's responsibility under this subsection. [2011, c. 627, §3 (AMD).]

D. The commissioner may adopt routine technical rules, in accordance with Title 5, chapter 375, subchapter 2-A necessary to carry out the board's responsibility under this subsection. [2011, c. 627, §3 (AMD).]

[ 2011, c. 627, §3 (AMD) .]

6. Powers. The board has the necessary authority to carry out the purposes of this section.

[ 2011, c. 627, §3 (AMD) .]

7. Committee structure. The board has the following committee structure.

A. The board shall create 6 standing committees. The standing committees shall make recommendations to the full board. The 6 standing committees are as follows:

(1) Younger workers;

(2) Commission on Disability and Employment;

(3) Women's employment issues;

(4) Older workers;

(5) Veterans employment; and

(6) The Program Policy Committee. Organizations with representation on the Program Policy Committee may include, but are not limited to, organizations that conduct programs or activities as specified in Section 121(b) of the Workforce Investment Act. [2013, c. 467, §7 (RPR).]

B. The board may create committees in addition to those in paragraph A to address specific problems and issues. These committees shall make recommendations to the full board. [2013, c. 467, §7 (RPR).]

D. The standing committees under paragraph A may receive and accept, from any source, allocations, appropriations, loans, grants and contributions of money or other things of value to be held, used or applied to carry out this section, subject to the conditions upon which the loans, grants and contributions may be made, including, but not limited to, appropriations, allocations, loans, grants or gifts from a private source, federal agency or governmental subdivision of the State or its agencies. [2013, c. 467, §7 (NEW).]

[ 2013, c. 467, §7 (RPR) .]

8. Meetings. The board shall meet at such times and such places as it considers necessary. The meetings must be publicly announced and open to the general public. A majority of members of the board constitutes a quorum for the transaction of business.

[ 2011, c. 627, §3 (AMD) .]

9. Administration. The Department of Education and the Department of Labor shall jointly administer the board. The Department of Labor is the fiscal agent for the board. Pursuant to the Commissioner of Labor's authority under section 1401-B and to the Commissioner of Education's authority under Title 20-A, section 253, subsection 2, the Commissioner of Labor and the Commissioner of Education may designate employees they consider necessary to carry out the State's responsibility under this section.

The Commissioner of Education and the Commissioner of Labor are authorized to adopt joint rules as may be necessary to carry out the State's responsibility under this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

The board shall establish bylaws for its governance. These bylaws are subject to the Governor's approval.

[ 2011, c. 627, §3 (AMD) .]

10. Compensation. Members of the board receive no compensation for their services. Reimbursement of necessary expenditures incurred in the performance of their duties on the board, which are allowed by state law, are administered by the Department of Labor from federal or state appropriations.

[ 2011, c. 627, §3 (AMD) .]

SECTION HISTORY

1997, c. 410, §12 (NEW). 1997, c. 410, §13 (AFF). 1997, c. 683, §§D7-10 (AMD). 1999, c. 6, §§1,2 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 114, §§10-13 (AMD). 2003, c. 545, §§4,5 (REV). 2003, c. 689, §B6 (REV). 2009, c. 12, §§1, 2 (AMD). 2011, c. 491, §§9, 10 (AMD). 2011, c. 627, §3 (AMD). 2011, c. 655, Pt. EE, §18 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2013, c. 424, Pt. A, §15 (AMD). 2013, c. 467, §§6, 7 (AMD).



26 §2007. Funding

Funds received from the United States pursuant to the Workforce Investment Act must be deposited in the Employment Services Activity program account within the Department of Labor. Funds must be deposited, administered and disbursed in the same manner and under the same conditions and requirements as provided by law for other federal funds in the State Treasury. The commissioner shall ensure that management and use of the federal funds comply with the requirements of the Workforce Investment Act. Federal funds in the account do not lapse but must be carried forward to be used to implement the Workforce Investment Act. [2003, c. 114, §14 (NEW).]

SECTION HISTORY

2003, c. 114, §14 (NEW).






Subchapter 2: JOB TRAINING PROGRAM

26 §2011. Funds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 466, §3 (NEW). 1987, c. 775, §1 (AMD). 1995, c. 665, §DD12 (AFF). 1995, c. 665, §DD4 (RP).



26 §2012. Local plans (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 466, §3 (NEW). 1987, c. 775, §2 (AMD). 1989, c. 532, §1 (AMD). 1995, c. 665, §DD12 (AFF). 1995, c. 665, §DD4 (RP).



26 §2013. Program activities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 466, §3 (NEW). 1987, c. 856, §8 (AMD). 1989, c. 532, §2 (AMD). 1993, c. 385, §23 (AMD). RR 1995, c. 1, §24 (COR). 1995, c. 665, §DD12 (AFF). 1995, c. 665, §DD4 (RP).



26 §2013-A. Appeal procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 532, §3 (NEW). 1995, c. 665, §DD12 (AFF). 1995, c. 665, §DD4 (RP).



26 §2014. Training and services (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 466, §3 (NEW). 1995, c. 665, §DD12 (AFF). 1995, c. 665, §DD4 (RP).



26 §2015. Participant eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 466, §3 (NEW). 1989, c. 532, §4 (AMD). 1995, c. 665, §DD12 (AFF). 1995, c. 665, §DD4 (RP).



26 §2015-A. Strategic Training for Accelerated Reemployment Program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 775, §3 (NEW). 1987, c. 861, §§22,23 (AMD). 1989, c. 2, (AMD). 1989, c. 408, §§1,2 (AMD). 1989, c. 541, §§1-14 (AMD). 1989, c. 878, §§A74,75 (AMD). 1993, c. 630, §B11 (AMD). 1995, c. 665, §DD12 (AFF). 1995, c. 665, §DD4 (RP).



26 §2016. Employer eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 466, §3 (NEW). 1995, c. 665, §DD12 (AFF). 1995, c. 665, §DD4 (RP).



26 §2017. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 466, §3 (NEW). 1989, c. 532, §§5,6 (AMD). 1995, c. 665, §DD12 (AFF). 1995, c. 665, §DD4 (RP).






Subchapter 3: NONTRADITIONAL OCCUPATION ACT

26 §2021. Short title

This subchapter may be known and cited as the "Nontraditional Occupation Act." [1991, c. 807, §2 (NEW).]

SECTION HISTORY

1991, c. 807, §2 (NEW).



26 §2022. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 807, §2 (NEW).]

1. Department. "Department" means the Department of Labor.

[ 1991, c. 807, §2 (NEW) .]

2. Nontraditional occupation. "Nontraditional occupation" means:

A. For a female participant, an occupation in which 25% or less of the people in that occupation are females according to the United States Department of Labor; and [1991, c. 807, §2 (NEW).]

B. For a male participant, an occupation in which 25% or less of the people in that occupation are males according to the United States Department of Labor. [1991, c. 807, §2 (NEW).]

[ 1991, c. 807, §2 (NEW) .]

SECTION HISTORY

1991, c. 807, §2 (NEW).



26 §2023. Department duties

Notwithstanding subchapters I and II, the department shall encourage pursuit of nontraditional occupations by: [1991, c. 807, §2 (NEW).]

1. Support services. Providing necessary support services to participants, including but not limited to:

A. Payment for dependent care costs, as long as those costs do not exceed the prevailing regional rate for that care; [1991, c. 807, §2 (NEW).]

B. Training materials such as books, tools and uniforms; and [1991, c. 807, §2 (NEW).]

C. Travel payments according to the policies established by the service providers under the Workforce Investment Act; [2003, c. 114, §15 (AMD).]

[ 2003, c. 114, §15 (AMD) .]

2. Orientation program. Ensuring that the applicable orientation program includes nontraditional occupations and a means of assessing interest in nontraditional occupations;

[ 1991, c. 807, §2 (NEW) .]

3. Ongoing support systems. Working with community organizations to develop ongoing support systems for participants who receive training in nontraditional occupations;

[ 1991, c. 807, §2 (NEW) .]

4. Staff training. Training staff on nontraditional occupations issues including differences in the economic status of men and women; the social, personal and economic barriers encountered in training and job placement and on the job by individuals pursuing nontraditional occupations; methods for recruiting individuals for nontraditional occupations; and the need for continuing support for individuals in nontraditional occupations; and

[ 1991, c. 807, §2 (NEW) .]

5. Rulemaking. Making rules in accordance with the Maine Administrative Procedure Act as necessary to establish procedures implementing this subchapter.

[ 1991, c. 807, §2 (NEW) .]

SECTION HISTORY

1991, c. 807, §2 (NEW). 2003, c. 114, §15 (AMD).



26 §2024. Department goals

The Commissioner of Labor shall annually forward to the joint standing committee of the Legislature having jurisdiction over labor matters measurable goals showing continued reasonable progress that address enhancement of nontraditional training opportunities for citizens of the State. [1991, c. 807, §2 (NEW).]

SECTION HISTORY

1991, c. 807, §2 (NEW).



26 §2025. Report

The Department of Labor must provide monthly written reports to the joint standing committee of the Legislature having jurisdiction over labor matters, commencing August 1, 1992. The reports must include statistics on overall participation in training programs, reported by gender; participation in nontraditional occupation training, reported by gender; and expenditures for each support service specified in section 2023, subsection 1 reported by gender for nontraditional occupation training participants; and expenditures for each activity specified in section 2023, subsections 2 to 4. The Department of Labor shall report annually in person to the joint standing committee of the Legislature having jurisdiction over labor matters, beginning February, 1993. The annual report on activities provided under this subchapter must include statistics by site or contract on participation; success rate in training and placement in further training and employment, including, but not limited to, data on the age and sex of participants and their job title and description; wage at the time of placement; and examples of assessment tools developed. [1991, c. 807, §2 (NEW).]

SECTION HISTORY

1991, c. 807, §2 (NEW).






Subchapter 4: GOVERNOR'S JOBS INITIATIVE PROGRAM

26 §2031. Governor's Jobs Initiative Program

1. Program established. The Governor's Jobs Initiative Program, referred to in this section as the "program," is established to encourage high-quality job creation and expansion by directly linking the education and training resources of this State to job opportunities. To the extent of available resources, the program develops and coordinates training for firms intending to expand or locate in this State, reorganize a workplace to remain competitive or upgrade worker skills by providing essential work competencies such as computer literacy, problem-solving strategies, critical thinking skills, math and science proficiency and team-building skills.

[ 2011, c. 573, §2 (AMD) .]

2. Administration. The program is administered jointly by the Department of Labor and the Department of Economic and Community Development under rules and operating procedures adopted by the Commissioner of Labor and the Commissioner of Economic and Community Development. Administrative costs are limited to 5% of program funds.

[ 1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF) .]

3. Interdepartmental review team. An application for funding under the program must be reviewed by an interdepartmental review team. The review team consists of 2 representatives from the Department of Labor, one of whom must be from the Center for Workforce Research and Information, and 2 representatives from the Department of Economic and Community Development.

[ 2007, c. 126, §2 (AMD) .]

4. Criteria for program funding. The following criteria must be demonstrated to the committee by an applicant at the time of application. An applicant shall:

A. Work with the Department of Labor to analyze the occupational skills of the unemployed work force in the designated labor market; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

B. Provide a statement of commitment to long-term operation in this State; and [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

C. Comply with any other criteria that has been adopted by the Commissioner of Labor in accordance with the Maine Administrative Procedure Act. [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

[ 1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF) .]

5. Selection preference. Preference must be given to an applicant that substantiates one or more of the following at the time of application:

A. Formation of a local project partnership; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

B. Employer willingness to leverage matching funds; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

C. Investment in the lifelong learning and skills development of citizens of this State; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

D. An increase in the local education and training capacity to support more than one employer that is caused by a proposed project; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

E. Provision of high-wage or high-skill employment, employee benefits and job security; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

F. Employer intention to expand or locate in economically depressed areas of this State; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

G. Employer willingness to hire new labor force entrants, economically disadvantaged individuals, persons with disabilities or dislocated workers; or [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

H. Employer willingness to provide a registered apprenticeship for current employees or new hires. [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

[ 1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF) .]

6. Services. Services that may be funded by the program include, but are not limited to:

A. Recruitment; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

B. Screening and assessment; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

C. Workplace literacy; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

D. Workplace safety; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

E. Technical training; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

F. On-the-job training; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

G. Higher education; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

H. Essential work competencies; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

I. Job task analysis; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

J. Coordination of employer consortia to access specialized training; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

K. Technical assistance on work force capacity issues; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

L. Technical assistance on worker training plans; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

M. Small business training and technical assistance; and [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

N. Supportive services. [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

[ 1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF) .]

7. Program standards. The standards used by the Department of Labor and the Department of Economic and Community Development to evaluate the success of a project must include, but are not limited to:

A. The number of jobs created or retained in the project and participant demographics; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

B. The cost per participant; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

C. The average wage paid and benefits provided to participants at training completion; [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

D. The skills required by the participant to obtain jobs through the program; [2011, c. 573, §2 (AMD).]

E. The number and percentage of participants who do not complete each program; and [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

F. The return on investment. [1995, c. 665, Pt. DD, §5 (NEW); 1995, c. 665, Pt. DD, §12 (AFF).]

[ 2011, c. 573, §2 (AMD) .]

8. Eligibility for funding. Applicants eligible to receive funding from the program include, but are not limited to, employers, regional and local economic development agencies or partnerships, community-based organizations, job training service providers, registered apprenticeship service providers, local adult education providers and postsecondary education institutions.

An applicant that is not a business shall demonstrate, in partnership with a business or a consortium of businesses, the ability to link training services with actual job creation, expansion, upgrade or retention. Training provided under this section is considered approved training under the unemployment insurance laws and the laws regarding dislocated workers administered by the Department of Labor.

Training funds authorized under this section must be paid to the employer on a reimbursement basis.

[ 2009, c. 213, Pt. JJJ, §1 (AMD) .]

9. Report. For any year in which the program is funded, the Commissioner of Labor and the Commissioner of Economic and Community Development shall provide to the joint standing committee of the Legislature having jurisdiction over labor, commerce, research and economic development matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs an annual report by March 1st of the next year, which must include, for each business assisted under this subchapter, the name and location of the business, the number of individuals trained or retrained, the dollar amount expended and, when applicable, the number of new jobs created.

[ 2011, c. 573, §2 (AMD) .]

10. Rules. Rules adopted pursuant to this subchapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 573, §2 (AMD) .]

11. Nonlapsing funds. Any unencumbered balance of General Fund appropriations remaining at the end of each fiscal year in this program may not lapse but must be carried forward to be used for the same purposes.

[ 1999, c. 731, Pt. K, §2 (NEW) .]

SECTION HISTORY

1995, c. 665, §DD5 (NEW). 1995, c. 665, §DD12 (AFF). 1999, c. 731, §K2 (AMD). 2007, c. 126, §2 (AMD). 2007, c. 539, Pt. RRR, §1 (AMD). 2009, c. 213, Pt. JJJ, §1 (AMD). 2011, c. 573, §2 (AMD).






Subchapter 5: COMPETITIVE SKILLS SCHOLARSHIP PROGRAM

26 §2033. Competitive Skills Scholarship Program

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Department" means the Department of Labor. [2007, c. 352, Pt. A, §3 (NEW).]

B. "Fund" means the Competitive Skills Scholarship Fund established in accordance with section 1166. Money in the fund may be used to pay for the operation, services and assistance provided through the Competitive Skills Scholarship Program as well as certain costs associated with the administration of the program. [2007, c. 352, Pt. A, §3 (NEW).]

C. "Participant" means an eligible individual enrolled in the program. [2007, c. 352, Pt. A, §3 (NEW).]

D. "Plan" means the individual career plan that must be provided to each eligible participant in accordance with subsection 8. [2007, c. 352, Pt. A, §3 (NEW).]

E. "Program" means the Competitive Skills Scholarship Program established in subsection 2. [2007, c. 352, Pt. A, §3 (NEW).]

[ 2007, c. 352, Pt. A, §3 (NEW) .]

2. Program established. The department shall establish and administer an employment training program known as the Competitive Skills Scholarship Program. The purpose of the program is to provide individuals with access to education, training and support leading to skilled, well-compensated jobs with anticipated high employment demand, to improve the economic well-being of the participants in the program and to provide employers with a skilled labor force in accordance with the provisions of this section.

The commissioner may expend funds through the department's career centers from the fund for the costs of education, training and support in accordance with subsection 6, for career counseling and for the administration of the program. Career counseling must include developing a plan and assisting a participant in accessing the support necessary for the participant to participate in the plan. The commissioner shall establish a limit on or a formula that limits the proportion of program funds that are expended on career counseling and for administration; except that, beginning with fiscal year 2014-15, the commissioner may not expend, on an annualized basis, more than $550,000 of the annual revenue to the fund for administrative costs and for career counseling.

[ 2013, c. 502, Pt. O, §1 (AMD) .]

3. Notice. The department shall provide notice, including individual written notice, signs and other effective outreach methods, to inform people of the program and the education, training and support available from or through the program to individuals seeking work, education or training in the department's career centers.

[ 2007, c. 352, Pt. A, §3 (NEW) .]

4. Criteria for education and training approved under the program. Education or training for a participant must meet the criteria set out in this subsection.

A. The education or training provided through the program must be for employment in industries with significant demand for skilled labor that have been:

(1) Identified by the Center for Workforce Research and Information as providing opportunity for employment in jobs with high compensation;

(2) Recommended by the State Workforce Investment Board; and

(3) Approved by the Governor or the Governor's designee. [2011, c. 627, §4 (AMD).]

B. Education or training approved under this section must result in a postsecondary certificate, degree or similar credential that is universally recognized and accepted by the trade or industry in which the participant intends to seek employment and that is likely to provide opportunity for employment in jobs that will provide substantial improvement in the participant's earnings and benefits. [2007, c. 352, Pt. A, §3 (NEW).]

[ 2011, c. 627, §4 (AMD) .]

5. Eligibility criteria. Within the limits of available program resources, enrollment in the program must be granted if the individual applying for enrollment:

A. Is at least 18 years old; [2007, c. 352, Pt. A, §3 (NEW).]

B. Does not have a marketable postsecondary degree; [2007, c. 352, Pt. A, §3 (NEW).]

C. Has income less than 200% of the federal poverty level for the family size involved; [2007, c. 352, Pt. A, §3 (NEW).]

D. Is applying for education or training for a job in an industry approved under subsection 4; and [2007, c. 352, Pt. A, §3 (NEW).]

E. Has the aptitude to undertake and complete education or training as determined by the institution providing the education or training. [2007, c. 352, Pt. A, §3 (NEW).]

[ 2007, c. 352, Pt. A, §3 (NEW) .]

5-A. (TEXT EFFECTIVE UNTIL 1/1/20) (TEXT REPEALED 1/1/20) Secondary student eligibility. Notwithstanding subsection 5, paragraph A, before January 1, 2020, a full-time student at a public secondary school enrolled in a career and technical education program at a career and technical education center or a career and technical education region may be granted enrollment in the program if the student applies for enrollment and meets the requirements of subsection 5, paragraphs B, C, D and E. For the purpose of determining eligibility under subsection 5, paragraph C, "income" includes the income of the student's family as defined by department rule.

The commissioner may not expend, on an annualized basis, more than 15% of the annual revenue to the fund for tuition, other allowable costs and administration and case management for students enrolled in the program under this subsection and the costs for any of these students who continue to participate in the program after attaining 18 years of age.

This subsection is repealed January 1, 2020.

[ 2015, c. 257, §1 (NEW) .]

6. Provision of education, training and support. Payment for education, training and support included in a participant's plan must be furnished promptly to, or on behalf of, a participant.

A. The program must provide to a participant, in accordance with rules adopted by the department, when education, training and support are not reasonably available from another recognized program and are necessary to carry out that participant's plan:

(1) Books, supplies, tools and equipment required by the participant's plan;

(2) Child care, transportation and other necessary support as determined by the department; and

(3) Assistance needed to obtain remedial or prerequisite education necessary for the participant to participate successfully in the program.

Money for mandatory fees or tuition may not be provided unless the participant is not eligible for necessary funds from other public grants or scholarships reasonably available to the participant for this purpose. [2007, c. 352, Pt. A, §3 (NEW).]

B. The department shall establish by rule a maximum limit on the amount of assistance available to participants. This limit may be waived by the commissioner if the commissioner determines it is necessary, prudent and consistent with the goals of the program under the circumstances. [2007, c. 352, Pt. A, §3 (NEW).]

[ 2007, c. 352, Pt. A, §3 (NEW) .]

7. Application; decision; appeal. An individual must be given the opportunity to make a written application for education, training and support available from the program and be given a prompt written decision from the department specifically indicating the type and amount of services approved or denied. Any decision related to eligibility for, or the provision of, services under this section must provide notice that the decision may be appealed by the individual through a request for a hearing within 30 days of receipt of the decision in accordance with rules adopted by the department and consistent with Title 5, chapter 375, subchapter 4. The 30-day appeal period may be extended up to 15 additional days if the claimant can show good cause for failing to appeal within the initial 30-day period.

[ 2007, c. 352, Pt. A, §3 (NEW) .]

8. Individual career plan. This subsection governs the development of a plan for a participant.

A. When an individual's application for the program is approved, an individual career plan must be developed by the program with the eligible individual consistent with the provisions of this section and must reflect, to the maximum extent feasible, the preferences of the participant, within the confines of the goals associated with this subchapter. A plan may be modified when necessary to assist a participant to participate successfully in the program. The plan must include the education or training program approved, the degree or credential expected at program completion and the services and support to be provided under the plan. [2007, c. 352, Pt. A, §3 (NEW).]

B. Prior to the establishment of a plan, a participant must be given:

(1) A description of the program, including a list of services and supports available through the program and nontraditional employment opportunities, so that the participant may identify a suitable employment goal and the services needed to participate in the program;

(2) The opportunity to learn about and examine relevant labor market information related to identified industries and the participant's employment preference;

(3) If the participant's employment goal is an occupation for which an apprenticeship may be available, information about the department's apprenticeship program under chapter 33; and

(4) Information about and assistance in applying for other services that will assist the participant in succeeding in the plan and prevent any unnecessary expenditure of resources by the program, including federal financial aid provided under the federal Higher Education Act of 1965, 20 United States Code, Chapter 28; the state and federal earned income tax credit; health care resources; unemployment compensation; dislocated worker benefits; trade adjustment assistance; and other services available from other departments of State Government including the Department of Health and Human Services. [2007, c. 352, Pt. A, §3 (NEW).]

[ 2007, c. 352, Pt. A, §3 (NEW) .]

9. Rules. The commissioner shall adopt rules to implement the program in a manner that maximizes successful education and training opportunities for participants and to provide for its fair and efficient administration in accordance with this section. Rules adopted under this subsection are routine technical rules and must be adopted in accordance with Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 352, Pt. A, §3 (NEW) .]

10. Monitoring, evaluation and annual report. The department shall implement a comprehensive evaluation strategy that evaluates the fund, using both quantitative and qualitative data and including an analysis of the return on investment in the fund. The evaluation must consider, at a minimum, the following factors: the value of total compensation, including, but not limited to, health insurance and other benefits to those participating in training; the impact of the program on the Unemployment Compensation Fund; the impact on productivity and performance for employers; and the impact on meeting the demand for skilled workers in industries in this State. The evaluation must measure the impact of the program over time, including a longitudinal analysis that captures productivity and other outcomes related to the program. The department must submit a report to the joint standing committee of the Legislature having jurisdiction over labor matters by February 1st of each year on the status of the program and on the evaluation data collected and analyzed.

[ 2007, c. 352, Pt. A, §3 (NEW) .]

11. Enrollment of eligible supplemental nutrition assistance program participants. The department shall enroll, to the maximum extent possible and when appropriate, participants in the federal supplemental nutrition assistance program administered by the State pursuant to Title 22, section 3104 who meet the eligibility criteria specified in subsection 5 and who are referred to the program pursuant to a memorandum of agreement entered into by the State with the Department of Health and Human Services as part of the individual’s self-sufficiency plan under the federal supplemental nutrition assistance program administered by the State pursuant to Title 22, section 3104. Federal funds may not be used to supplant state funds used to provide education, training and support under this section to program participants enrolled pursuant to this subsection.

[ 2013, c. 422, §2 (NEW) .]

SECTION HISTORY

2007, c. 352, Pt. A, §3 (NEW). 2007, c. 506, §2 (AMD). 2011, c. 627, §4 (AMD). 2013, c. 422, §§1, 2 (AMD). 2013, c. 502, Pt. O, §1 (AMD). 2015, c. 257, §1 (AMD).









Chapter 26: TRADE ADJUSTMENT ASSISTANCE FOR WORKERS

26 §2051. Trade adjustment assistance for workers

The Department of Labor may administer and operate a program of trade adjustment assistance to workers as provided under United States Trade Act of 1974, Title II, Chapter 2, Public Law 93-618, Title 19, United States Code, Sections 2271 to 2322, referred to in this subchapter as the Act and any amendments and additions to the Act. The commissioner may promulgate rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, to establish procedures implementing the Act. [1985, c. 346, §2 (NEW).]

SECTION HISTORY

1985, c. 346, §2 (NEW).



26 §2052. Suits by the commissioner

The commissioner shall bring an action on behalf of one or more employees in any court of competent jurisdiction to challenge any adverse determination on a petition for certification, or part thereof, filed under the Act when he believes that determination to be erroneous. [1985, c. 346, §2 (NEW).]

SECTION HISTORY

1985, c. 346, §2 (NEW).



26 §2053. Commissioner's report (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 346, §2 (NEW). 2003, c. 114, §16 (RP).






Chapter 26-A: PEER SUPPORT PROGRAM FOR DISPLACED WORKERS

26 §2061. Program created

The Peer Support Program for Displaced Workers is created within the department to provide advocacy and information for workers displaced by significant layoffs. The program may initiate one or more projects to assist employees as provided in this chapter and as resources permit. The department is authorized to use any available resources or to apply for federal grants to implement this chapter. Any funds appropriated by the Legislature for a pilot program or this program may not lapse but must be carried forward. [1999, c. 506, §1 (NEW); 1999, c. 506, §3 (AFF).]

SECTION HISTORY

1999, c. 506, §1 (NEW). 1999, c. 506, §3 (AFF).



26 §2062. Peer Support Projects

1. Initiation of project. When 100 or more employees of a single employer are laid off, the department shall initiate a peer support project to assist the affected employees. The department may initiate a project when 50 or more employees are laid off if the bureau determines that a peer support project is warranted, after considering the particular needs of the affected workforce and the affected communities.

[ 1999, c. 506, §1 (NEW); 1999, c. 506, §3 (AFF) .]

2. Employment and role of peer support workers. For each project, the department shall employ one or more peer support workers who must be displaced nonmanagerial employees from the affected workforce. The department shall attempt in all cases to hire one peer support worker for each 50 affected employees and to hire at least 2 peer support workers for each project. A peer support worker shall serve as a worker advocate and an information source connecting the affected workers and the State's workforce development programs. The peer support worker shall use the resources of local employment assistance programs as well as state programs. The department shall collaborate with employee representatives in hiring and overseeing peer support workers. The department shall ensure that peer support workers have an opportunity to receive training and to work as a team even if they are geographically dispersed.

[ 1999, c. 506, §1 (NEW); 1999, c. 506, §3 (AFF) .]

3. Duration of project. The department shall determine the duration of each project, taking into consideration the size, scope and nature of the layoff and the period of time over which the layoffs occur.

[ 1999, c. 506, §1 (NEW); 1999, c. 506, §3 (AFF) .]

SECTION HISTORY

1999, c. 506, §1 (NEW). 1999, c. 506, §3 (AFF).






Chapter 27: RAILROAD EMPLOYEE EQUITY ACT

26 §2071. Short title

This chapter shall be known and may be cited as the "Railroad Employee Equity Act." [1987, c. 327, (NEW).]

SECTION HISTORY

1987, c. 327, (NEW).



26 §2072. Hiring priority

Effective January 1, 1987, any person, corporation or other entity purchasing, acquiring, leasing or otherwise obtaining from a financially related entity the right to operate a rail line or abandoned rail line in this State shall give a first right of hire to fill any subordinate official or nonmanagement position in the staffing of the new rail operation in the following order of priority: [1987, c. 327, (NEW).]

1. Priority under federal law. First, all employees who are required to be accorded priority under federal law, employee protection obligations imposed by law, regulation or contracts which require the new operator to select employees of the prior operator or existing or future collective bargaining agreements;

[ 1987, c. 327, (NEW) .]

2. Seniority rights. Second, all employees, in seniority order for each craft of class, who hold or held seniority rights on the line to be operated when last operated by its prior operator;

[ 1987, c. 327, (NEW) .]

3. Railroad unemployment. Third, employees drawing benefits under the United States Railroad Unemployment Insurance Act, United States Code, Title 45, Section 367 et seq., in the area in which the line to be operated is located, and then within the State; and

[ 1987, c. 327, (NEW) .]

4. Others. Fourth, any other individual.

[ 1987, c. 327, (NEW) .]

SECTION HISTORY

1987, c. 327, (NEW).



26 §2073. Qualifications; presumption

Any person who is performing work on a rail line which is being sold or otherwise transferred to a new operator within this State who is entitled to priority of employment under section 2072 shall be presumed to be physically and mentally qualified to perform the same or comparable work with the new employer. [1987, c. 327, (NEW).]

SECTION HISTORY

1987, c. 327, (NEW).



26 §2074. Deprivation of right; cause of action

Any person who is given a first right of hire by section 2072, who is deprived of that right by the action or inaction of the new operator of the rail line, shall have a cause of action against the new operator to enforce the right of hire guarantee by this Act, and may bring such an action in the Superior Court seeking an order for damages and requiring that the complainant be hired. Any person whose rights under this Act are found to have been violated by the new operator shall receive as damages an award of back pay from the date the person should have been hired until the date actually hired or until the claimant declines a bona fide offer of employment, plus attorneys fees and all other reasonable costs of litigation. If it is shown that the new operator willfully failed to comply with section 2072, in whole or in part, for a reason which is contrary to state or federal law, the complainant shall receive an award of treble damages without any reduction for outside earnings or unemployment benefits. [1987, c. 327, (NEW).]

SECTION HISTORY

1987, c. 327, (NEW).



26 §2075. New career training assistance

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Expenses" means actual expenses paid for room, board, tuition fees or educational material. [1987, c. 327, (NEW).]

B. "Qualified institution" means any educational institution accredited for payment by the Veterans' Administration under the United States Code, Title 38, Chapter 36, or state-accredited institution which has been in existence for not less than 2 years. [1987, c. 327, (NEW).]

[ 1987, c. 327, (NEW) .]

2. Entitlement. Any employee qualifying under section 2072, subsection 2, who applies for, but is unable to secure, a subordinate official or nonmanagement position in the staffing of the new rail operation, shall be entitled to receive, from the lessor, assignor or former owner, expenses for training in qualified institutions for new career opportunities.

[ 1987, c. 327, (NEW) .]

3. Training to begin within 2 years. To be entitled for assistance under this Act, an employee must begin his course of training within 2 years following his separation from railroad employment as a result of acquisition of a railroad described in section 2072.

[ 1987, c. 327, (NEW) .]

4. Benefit amounts. Affected employees shall be entitled to the following benefits for retraining according to their years of service on the affected railroad:

A. 0 - 5 years of service............up to $3,000; [1987, c. 327, (NEW).]

B. 5 - 10 years of service...........up to $6,000; [1987, c. 327, (NEW).]

C. 10 - 15 years of service..........up to $9,000; [1987, c. 327, (NEW).]

D. 15 - 20 years of service.....up to $12,000; and [1987, c. 327, (NEW).]

E. 20 years of service and over.....up to $15,000. [1987, c. 327, (NEW).]

[ 1987, c. 327, (NEW) .]

SECTION HISTORY

1987, c. 327, (NEW).






Chapter 28: MINIMUM SAFETY STANDARDS FOR FIREFIGHTERS

26 §2101. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 356, (NEW).]

1. Fire department. "Fire department" means a municipal fire department, as defined in Title 30-A, section 3151, subsection 1, or a volunteer fire association, as defined in Title 30-A, section 3151, subsection 3.

[ 1997, c. 683, Pt. A, §15 (AMD) .]

2. Firefighter. "Firefighter" means a municipal firefighter, as defined in Title 30-A, section 3151, subsection 2, or a volunteer firefighter, as defined in Title 30-A, section 3151, subsection 4.

[ 1997, c. 683, Pt. A, §15 (AMD) .]

3. Education. "Education" means the process of imparting knowledge or skill through systematic instruction, but not necessarily formal classroom instruction.

[ 2003, c. 570, §1 (NEW); 2003, c. 570, §7 (AFF) .]

4. Training. "Training" means the process of making a firefighter proficient through instruction and hands-on practice in the operation of equipment, including respiratory protection equipment, that is expected to be used in the performance of the firefighter's assigned duties.

[ 2003, c. 570, §1 (NEW); 2003, c. 570, §7 (AFF) .]

SECTION HISTORY

1987, c. 356, (NEW). 1997, c. 683, §A15 (AMD). 2003, c. 570, §1 (AMD). 2003, c. 570, §7 (AFF).



26 §2102. Firefighter training and education

1. Training and education requirements. Each fire department shall provide a training and education program that meets the fire department's needs and includes the following:

A. Training and education in accordance with Title 30-A, section 3154, subsection 2; [2003, c. 570, §2 (AMD); 2003, c. 570, §7 (AFF).]

B. Training and education in the use of protective equipment required by this chapter; [2003, c. 570, §2 (AMD); 2003, c. 570, §7 (AFF).]

C. Training and education by the fire chief or the fire chief's designee in accordance with National Fire Protection Association standards; [2003, c. 570, §2 (AMD); 2003, c. 570, §7 (AFF).]

D. Training and education to prevent occupational accidents, deaths, injuries and illnesses; [2003, c. 570, §2 (AMD); 2003, c. 570, §7 (AFF).]

E. Training and education for all firefighters commensurate with the duties that they are expected to perform prior to performing those duties; [2003, c. 570, §2 (AMD); 2003, c. 570, §7 (AFF).]

F. [2003, c. 570, §7 (AFF); 2003, c. 570, §2 (RP).]

G. [2003, c. 570, §7 (AFF); 2003, c. 570, §2 (RP).]

H. Training and education in the safe handling and use of hazardous substances for firefighters required to handle the substances. Training and education must include the potential hazards involved and the required personal hygiene and protective measures; and [2003, c. 570, §2 (AMD); 2003, c. 570, §7 (AFF).]

I. Training and education in the care, use, inspection, maintenance and limitations of the protective equipment assigned to firefighters for their use. [2003, c. 570, §2 (AMD); 2003, c. 570, §7 (AFF).]

[ 2003, c. 570, §2 (AMD); 2003, c. 570, §7 (AFF) .]

2. Records. Each fire department shall maintain complete records of individual training and education for firefighters.

[ 2003, c. 570, §2 (AMD); 2003, c. 570, §7 (AFF) .]

SECTION HISTORY

1987, c. 356, (NEW). RR 1997, c. 1, §25 (COR). 2003, c. 570, §2 (AMD). 2003, c. 570, §7 (AFF).



26 §2103. Standards for equipment and clothing

Unless otherwise specified, any reference in this section to a standard is to the most recent standard in effect. [2003, c. 570, §3 (AMD); 2003, c. 570, §7 (AFF).]

1. Protective equipment. The fire department shall provide each firefighter with the appropriate equipment to protect the firefighter from the hazards of the work environment to which the firefighter is likely to be exposed. The firefighter shall use the protective equipment whenever exposed to the hazards for which that equipment is provided. If a fire department purchases new protective equipment, that equipment must meet the standard in effect at the time of the purchase. If a fire department acquires protective clothing that is not new, that protective clothing must, at a minimum, meet the standards that were in effect in 1987. Any protective clothing that was purchased or acquired prior to 1987 that does not meet National Fire Protection Association standards must be replaced. Protective equipment must consist of:

A. Protective clothing; [1987, c. 356, (NEW).]

B. [2003, c. 570, §7 (AFF); 2003, c. 570, §3 (RP).]

B-1. Helmet ensemble, including eye and face protection; [2003, c. 570, §1 (NEW); 2003, c. 570, §7 (AFF).]

C. Foot protection; [1987, c. 356, (NEW).]

D. Hand protection; [1987, c. 356, (NEW).]

E. [2003, c. 570, §7 (AFF); 2003, c. 570, §3 (RP).]

F. Hearing protection; and [1987, c. 552, §1 (AMD).]

G. Self-contained breathing apparatus. [1987, c. 552, §1 (AMD).]

H. [1987, c. 552, §2 (RP).]

I. [1987, c. 552, §2 (RP).]

[ 2003, c. 570, §3 (AMD); 2003, c. 570, §7 (AFF) .]

2. Protective equipment; volunteer fire association.

[ 2003, c. 570, §7 (AFF); 2003, c. 570, §3 (RP) .]

3. Protective clothing. Protective clothing consists of a coat and trousers. Purchases of new protective clothing by a fire department must meet or exceed the National Fire Protection Association standards.

[ 2003, c. 570, §3 (AMD); 2003, c. 570, §7 (AFF) .]

4. Head protection.

[ 2003, c. 570, §7 (AFF); 2003, c. 570, §3 (RP) .]

4-A. Helmet ensemble. Purchases of new helmet ensembles by a fire department must meet or exceed National Fire Protection Association standards.

[ 2003, c. 570, §3 (NEW); 2003, c. 570, §7 (AFF) .]

5. Foot protection. Purchases of new boots by fire departments must meet or exceed the American National Standards Institute standard Z41.1 and 29 Code of Federal Regulations, Part 1910, General Industry Standards of the Occupational Safety and Health Administration and National Fire Protection Association standards.

[ 2003, c. 570, §3 (AMD); 2003, c. 570, §7 (AFF) .]

6. Hand protection. Hand protection consists of heat insulating gloves or mittens that are not readily flammable. Purchases of new hand protection by a fire department must meet or exceed National Fire Protection Association standards.

[ 2003, c. 570, §3 (AMD); 2003, c. 570, §7 (AFF) .]

7. Self-contained breathing apparatus. Purchases of new respiratory apparatus by a department must meet National Fire Protection Association standards and have a minimum of 1/2 hour normal service life plus an additional 1/2 hour capacity in a spare cylinder. The entire unit must meet National Institute for Occupational Safety and Health and National Fire Protection Association standards.

Self-contained breathing apparatus must contain a minimum air supply of 90% of the rated capacity of the cylinder to be considered in-service.

[ 2003, c. 570, §3 (AMD); 2003, c. 570, §7 (AFF) .]

8. Personal alert safety system. Each firefighter wearing a self-contained breathing apparatus must be provided with and shall use a personal alert safety system device in a hazardous area. The device must meet National Fire Protection Association standards. Purchases of new personal alert safety systems, PASS, by a fire department must meet or exceed the National Fire Protection Association standards.

[ 2003, c. 570, §3 (AMD); 2003, c. 570, §7 (AFF) .]

9. Fire service life safety rope, harness and hardware. Purchases of new fire service life safety rope, harness and hardware by a fire department must meet National Fire Protection Association standards.

[ 1987, c. 356, (NEW) .]

10. Hearing protection. Each fire department shall provide and each firefighter shall use hearing protection when the firefighter is operating or riding on fire apparatus and is subject to noise in excess of 90 decibels. Hearing protection must be provided and used when the firefighter is exposed to noise in excess of 90 decibels from power tools or equipment, except in situations when the use of the protective equipment would create an additional hazard to the user. Hearing protection must conform to Occupational Safety and Health Administration standards, 29 Code of Federal Regulations, Section 1910.95.

[ 2003, c. 570, §3 (NEW); 2003, c. 570, §7 (AFF) .]

SECTION HISTORY

1987, c. 356, (NEW). 1987, c. 552, §§1-3 (AMD). 1987, c. 769, §B7 (AMD). 2003, c. 570, §3 (AMD). 2003, c. 570, §7 (AFF).



26 §2104. Required provision and use of protective equipment

1. Eye, face protection. Each fire department shall provide and each firefighter shall use eye or face protection, or both, when the firefighter is engaged in fire suppression and other operations involving hazards to the eyes and face at all times when the face is not protected by the full facepiece of self-contained breathing apparatus.

[ 2003, c. 570, §4 (AMD); 2003, c. 570, §7 (AFF) .]

2. Hearing protection.

[ 2003, c. 570, §7 (AFF); 2003, c. 570, §5 (RP) .]

3. Self-contained breathing apparatus. Each fire department shall provide and each firefighter shall use self-contained breathing apparatus when the firefighter enters structural fires or when proximity hazards require that protection. Each fire department shall establish a program of maintenance and repair to ensure that self-contained breathing apparatus retains its original effectiveness as recommended by the manufacturer.

This subsection is effective beginning October 1, 1988.

[ 1987, c. 552, §4 (RPR) .]

4. Personal alert safety system. Each fire department shall provide a personal alert safety system with every self-contained breathing apparatus.

This subsection is effective beginning October 1, 1988.

[ 1987, c. 552, §5 (RPR) .]

SECTION HISTORY

1987, c. 356, (NEW). 1987, c. 552, §§4,5 (AMD). 2003, c. 570, §§4,5 (AMD). 2003, c. 570, §7 (AFF).



26 §2105. Inspection procedure

The Bureau of Labor Standards shall adopt an inspection procedure for self-contained breathing apparatus. The procedure must include at least the following, as specified in the American National Standards Institute Z88.5: [1987, c. 356, (NEW).]

1. All components, air supply devices, personal alert safety system devices and warning devices. A complete inspection of all components, air supply devices, personal alert safety system devices and warning devices to be performed after each use and:

A. For volunteer associations and on-call fire departments, every month; and [1987, c. 356, (NEW).]

B. For full-time fire departments, every week; [1987, c. 356, (NEW).]

[ 2003, c. 570, §6 (AMD); 2003, c. 570, §7 (AFF) .]

2. Facepiece. Cleansing and sanitizing the facepiece after each use; and

[ 1987, c. 356, (NEW) .]

3. Record. A record of the date of each inspection and findings for each self-contained breathing apparatus.

[ 1987, c. 356, (NEW) .]

SECTION HISTORY

1987, c. 356, (NEW). 2003, c. 570, §6 (AMD). 2003, c. 570, §7 (AFF).



26 §2106. Inspection by and assistance of Bureau of Labor Standards

The Bureau of Labor Standards shall inspect fire departments to determine compliance with this chapter. The bureau shall assist fire departments in complying with this chapter. [1995, c. 560, Pt. H, §11 (AMD); 1995, c. 560, Pt. H, §17 (AFF).]

SECTION HISTORY

1987, c. 356, (NEW). 1987, c. 552, §6 (RPR). 1987, c. 769, §A110 (RPR). 1995, c. 560, §H11 (AMD). 1995, c. 560, §H17 (AFF).



26 §2106-A. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 769, §A111 (NEW). 1989, c. 502, §B25 (RP).



26 §2107. Rules

The Board of Occupational Safety and Health shall adopt rules to carry out and enforce this chapter. [1993, c. 50, §1 (AMD).]

The Board of Occupational Safety and Health may issue advisory rulings in accordance with Title 5, section 9001 with respect to the applicability of this chapter. [1993, c. 285, §1 (NEW).]

SECTION HISTORY

1987, c. 356, (NEW). 1987, c. 552, §6 (RPR). 1993, c. 50, §1 (AMD). 1993, c. 285, §1 (AMD).



26 §2108. Inconsistent rules

Any rules or portions of rules adopted by the Department of Labor that are inconsistent with this chapter are void and unenforceable. [1987, c. 552, §7 (NEW).]

SECTION HISTORY

1987, c. 552, §7 (NEW).






Chapter 31: HEALTH OCCUPATIONS TRAINING PROJECT

26 §2151. Scope (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 777, §3 (NEW). 1989, c. 577, §1 (AMD). 1993, c. 410, §T1 (RP). MRSA T. 26, §2158 (RP).



26 §2152. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 777, §3 (NEW). 1993, c. 410, §T1 (RP). MRSA T. 26, §2158 (RP).



26 §2153. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 777, §3 (NEW). 1989, c. 577, §1 (AMD). 1993, c. 410, §T1 (RP). MRSA T. 26, §2158 (RP).



26 §2154. Project goals (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 777, §3 (NEW). 1989, c. 577, §1 (AMD). 1991, c. 528, §E26 (AMD). 1991, c. 528, §§E27,RRR (AFF). 1991, c. 591, §E26 (AMD). 1991, c. 591, §E27 (AFF). 1993, c. 385, §24 (AMD). 1993, c. 410, §T1 (RP). MRSA T. 26, §2158 (RP).



26 §2155. Training for health care occupations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 777, §3 (NEW). 1989, c. 443, §80 (AMD). 1989, c. 577, §1 (AMD). 1989, c. 700, §A107 (AMD). 1993, c. 410, §T1 (RP). MRSA T. 26, §2158 (RP).



26 §2156. Training for allied health occupations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 777, §3 (NEW). 1989, c. 577, §2 (RPR). 1993, c. 410, §T1 (RP). MRSA T. 26, §2158 (RP).



26 §2157. Payback loans for registered nurses (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 777, §3 (NEW). 1989, c. 577, §2 (RPR). 1991, c. 528, §§E29,RRR (AFF). 1991, c. 528, §E28 (RP). 1991, c. 591, §E29 (AFF). 1991, c. 591, §E28 (RP). MRSA T. 26, §2158 (RP).



26 §2158. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 777, §3 (NEW). 1989, c. 579, §6 (AMD). 1993, c. 410, §T1 (RP). MRSA T. 26, §2158 (RP).






Chapter 31-A: HEALTH OCCUPATIONS TRAINING PROJECT

26 §2159. Scope (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, Pt. T, §2 (NEW). MRSA T. 26, §2159-F (RP).



26 §2159-A. Responsibility (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, Pt. T, §2 (NEW). MRSA T. 26, §2159-F (RP).



26 §2159-B. Administration and funding (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, Pt. T, §2 (NEW). MRSA T. 26, §2159-F (RP).



26 §2159-C. Selection of grant recipients (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, Pt. T, §2 (NEW). MRSA T. 26, §2159-F (RP).



26 §2159-D. Project goals (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, Pt. T, §2 (NEW). 1995, c. 665, Pt. DD, §6 (AMD). 1995, c. 665, Pt. DD, §12 (AFF). MRSA T. 26, §2159-F (RP).



26 §2159-E. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, Pt. T, §2 (NEW). MRSA T. 26, §2159-F (RP).



26 §2159-F. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, Pt. T, §2 (NEW). 1995, c. 368, Pt. K, §2 (AMD). MRSA T. 26, §2159-F (RP).






Chapter 32: JOB TRAINING PROGRAM FOR ACTIVITIES COORDINATORS

26 §2161. Scope

This chapter establishes the Job Training Program for Activities Coordinators, referred to in this chapter as the "program," to provide assistance to the State's long-term care facilities, as defined in Title 22, chapter 1666-B, facing serious shortages of adequately trained personnel for certain positions. [1993, c. 306, §2 (AMD).]

SECTION HISTORY

1991, c. 405, (NEW). 1993, c. 306, §2 (AMD).



26 §2162. Administration; funding

The program must be conducted under the auspices of the education delivery system. [1993, c. 306, §3 (RPR).]

SECTION HISTORY

1991, c. 405, (NEW). 1993, c. 306, §3 (RPR).



26 §2163. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 405, (NEW). 1993, c. 306, §4 (RP).



26 §2164. Training for activities coordinators

Under the program, training for activities coordinators in long-term care facilities must be as follows. [1993, c. 306, §5 (AMD).]

1. Job training services. Job training services, which are provided under the state job training system, must be coordinated by the Department of Labor and the Department of Health and Human Services job training programs. These services may include, but are not limited to, outreach, recruitment, orientation, selection, preoccupational training, supportive services and needs-based stipends.

[ 1991, c. 405, (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Skill training. Skill training must be provided by qualified training providers such as the State's community colleges to qualified participants who are either entering the field or are employed health care workers who want to upgrade their skills. Participants may be referred by the state job training system.

[ 1993, c. 306, §5 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Certification. Participants who complete training under this section with a 180-hour curriculum approved by the Department of Health and Human Services to include both theoretical and practical training receive a statewide certificate granted by the Department of Health and Human Services. This certificate or a certificate issued under subsection 4 is required for employment as an activities coordinator in this State after December 31, 1993, except that a person employed as an activities coordinator on October 9, 1991 who has completed a training program approved by the Department of Health and Human Services is not required to obtain a certificate under this section.

[ 2013, c. 179, §10 (AMD) .]

4. Reciprocity. Certification may also be issued to candidates who can document completion of comparable training and experience in accordance with rules adopted by the Commissioner of Health and Human Services after consultation with the activities coordinator board of a state health care association.

[ 2009, c. 628, §2 (AMD) .]

SECTION HISTORY

1991, c. 405, (NEW). 1993, c. 306, §5 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 689, §B6 (REV). 2009, c. 628, §§1, 2 (AMD). 2013, c. 179, §10 (AMD).






Chapter 33: MAINE WORKFORCE INVESTMENT SYSTEM

26 §2171. Maine Job Training System (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 408, §3 (NEW). 1993, c. 385, §25 (AMD). 1993, c. 410, §§O2,3 (AMD). RR 1995, c. 1, §25 (COR). 1995, c. 665, §§DD7,8 (AMD). 1995, c. 665, §DD12 (AFF). 2003, c. 114, §18 (RP).



26 §2171-A. Maine Workforce Investment System

This chapter applies to actions taken under the Maine Workforce Investment System. For the purposes of this chapter, the "Maine Workforce Investment System" means all state and federal education and training programs administered by the Department of Labor and operated by a network of local boards and service delivery providers, including: [2003, c. 114, §19 (NEW).]

1. Workforce Investment Act. The state program under the federal Workforce Investment Act of 1998, Public Law 105-220; and

[ 2003, c. 114, §19 (NEW) .]

2. Maine Conservation Corps. The Maine Conservation Corps under Title 12, chapter 220, subchapter 6-A.

[ 2007, c. 695, Pt. A, §32 (AMD) .]

SECTION HISTORY

2003, c. 114, §19 (NEW). 2007, c. 695, Pt. A, §32 (AMD).



26 §2172. On-the-job training contracts; apprenticeships

1. Application. This section applies to all on-the-job training contracts entered into by any agency or organization, public or private, that provides a wage subsidy for a trainee with public funds, including all contracts written under the Maine Workforce Investment System.

[ 2003, c. 114, §20 (AMD) .]

2. Standards for on-the-job training contracts. All on-the-job training contracts must meet the following requirements of this subsection.

A. The occupation for which the contract is written is one which traditionally requires specific occupational training as a prerequisite. [1989, c. 408, §3 (NEW).]

B. The firm or establishment with which the contract is made is not involved in a strike, lockout or other labor dispute. [1989, c. 408, §3 (NEW).]

C. The trainee working under the contract shall receive the same wages and benefits and be subject to the same working conditions as other employees working an equivalent length of time and performing a substantially equivalent job at the work site. [1989, c. 408, §3 (NEW).]

D. Except when the employer has good cause related to the trainee's work performance, the employer shall, upon completion of the on-the-job training contract, offer the trainee continued employment with at least equivalent wages, benefits and working conditions, as existed under the contract. [1989, c. 408, §3 (NEW).]

E. The employer with whom the contract is made has not, in the past, violated paragraph D. [1989, c. 408, §3 (NEW).]

[ 1989, c. 408, §3 (NEW) .]

3. Nondisplacement; noninfringement; existing collective bargaining agreements. An on-the-job training contract may be executed only if:

A. No currently employed worker would be displaced by the trainee, including partial displacement such as reduction in the hours of work, wages or employment benefits; [1989, c. 408, §3 (NEW).]

B. The training position would not impair existing contracts for the services or collective bargaining agreements, except when the written concurrence of the labor organization concerned has been obtained; [1989, c. 408, §3 (NEW).]

C. No other individual is on layoff from the same or any substantially equivalent job for which the trainee would be trained; [1989, c. 408, §3 (NEW).]

D. The employer has not terminated the employment of any regular employee or otherwise reduced the work force of the employer with the intention of filling the vacancy so created by contracting to hire the trainee; and [1989, c. 408, §3 (NEW).]

E. The job for which the individual would be trained is not being created in a promotional line that will infringe in any way on the promotional opportunities of currently employed individuals. [1989, c. 408, §3 (NEW).]

[ 1989, c. 408, §3 (NEW) .]

4. Apprenticeable occupations.

[ 2011, c. 491, §11 (RP) .]

SECTION HISTORY

1989, c. 408, §3 (NEW). 2003, c. 114, §§20,21 (AMD). 2011, c. 491, §11 (AMD).



26 §2172-A. Apprenticeships

1. Notification to training applicants. The Department of Labor shall explain to each person seeking to enroll in a Maine Workforce Investment System program the general nature of registered apprenticeship programs, that a registered apprenticeship program is one of the job training options available under the Maine Workforce Investment System and ascertain that person's interest in such a program.

[ 2003, c. 114, §22 (AMD) .]

2. Referral. When an individual's employability development plan has been developed, the Maine Workforce Investment System service provider shall:

A. Determine whether the individual's employment goal includes an apprenticeable occupation as defined in section 3201, subsection 2; and [2011, c. 491, §12 (AMD).]

B. [2011, c. 491, §12 (RP).]

C. [2011, c. 491, §12 (RP).]

D. Provide the trainee with information on educational and training opportunities that may be of assistance for indenturing in the registered apprenticeship program. [2011, c. 491, §12 (AMD).]

[ 2011, c. 491, §12 (AMD) .]

SECTION HISTORY

1993, c. 630, §A1 (NEW). 2003, c. 114, §§22,23 (AMD). 2011, c. 491, §12 (AMD).



26 §2173. Labor education

Each person enrolled in a program under the Maine Workforce Investment System must be provided an informational pamphlet on labor law that explains the person's rights and responsibilities and lists the appropriate agency to contact for additional information. The informational pamphlet must be developed and disseminated to all Maine Workforce Investment System service providers . [2003, c. 114, §24 (AMD).]

1. Content of pamphlet. The pamphlet shall cover such laws as:

A. The National Labor Relations Act, Public Law 1935, No. 198, 49 Stat 449; [1989, c. 408, §3 (NEW).]

B. The Occupational Safety and Health Act of 1970, Public Law 91-596; [1989, c. 408, §3 (NEW).]

C. The Fair Labor Standards Act, Public Law 1938, No. 7118, 52 Stat 1060; [1989, c. 408, §3 (NEW).]

D. The Workers' Compensation Act; [1989, c. 408, §3 (NEW).]

E. Unemployment insurance laws; and [1989, c. 408, §3 (NEW).]

F. State and federal laws relating to employment discrimination, including sexual harassment. [1989, c. 408, §3 (NEW).]

[ 1989, c. 408, §3 (NEW) .]

2. Review with providers. To enhance the trainees' knowledge of labor law, the Maine Workforce Investment System service providers shall, when offering prevocational services to program participants, review the content of the informational pamphlet with the program participants, unless the participants have already received this review.

[ 2003, c. 114, §25 (AMD) .]

3. Staff training. The direct service staff of the Maine Workforce Investment System service providers must receive training to expand their knowledge of the labor laws contained in the informational pamphlet.

[ 2003, c. 114, §25 (AMD) .]

SECTION HISTORY

1989, c. 408, §3 (NEW). 2003, c. 114, §§24,25 (AMD).






Chapter 34: ENVIRONMENTAL IMPROVEMENT PROGRAMS

Subchapter 1: MAINE CONSERVATION CORPS PROGRAM

26 §2181. Maine Conservation Corps Program (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §O4 (NEW). 1999, c. 532, §1 (AMD). 2007, c. 240, Pt. NN, §4 (RP).



26 §2182. Participants (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §O4 (NEW). 1999, c. 532, §1 (AMD). 2003, c. 114, §26 (AMD). 2007, c. 240, Pt. NN, §4 (RP).



26 §2183. Projects (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §O4 (NEW). 1999, c. 532, §1 (AMD). 2007, c. 240, Pt. NN, §4 (RP).



26 §2184. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §O4 (NEW). 1999, c. 532, §1 (AMD). 2007, c. 240, Pt. NN, §4 (RP).



26 §2185. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §O4 (NEW). 1999, c. 532, §1 (AMD). 2007, c. 240, Pt. NN, §4 (RP).



26 §2186. Corps members (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §O4 (NEW). 1999, c. 532, §1 (AMD). 2007, c. 240, Pt. NN, §4 (RP).



26 §2187. Prohibition against displacement of other employees or involvement in labor disputes (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §O4 (NEW). 2007, c. 240, Pt. NN, §4 (RP).






Subchapter 2: STATE ENVIRONMENTAL RESOURCE VOLUNTEER EFFORT

26 §2191. State Environmental Resource Volunteer Effort Program created (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §O4 (NEW). 1999, c. 532, §3 (AMD). 2007, c. 240, Pt. NN, §4 (RP).



26 §2192. Volunteer insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §O4 (NEW). 1999, c. 532, §3 (AMD). 2007, c. 240, Pt. NN, §4 (RP).



26 §2193. Types of volunteer or intern services (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §O4 (NEW). 1999, c. 532, §3 (AMD). 2007, c. 240, Pt. NN, §4 (RP).



26 §2194. Stipends (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §O4 (NEW). 2007, c. 240, Pt. NN, §4 (RP).



26 §2195. Monetary contributions to the volunteer and intern program (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §O4 (NEW). 1999, c. 532, §3 (AMD). 2007, c. 240, Pt. NN, §4 (RP).









Chapter 35: FEDERAL WORKFORCE INVESTMENT ACT OF 1998

26 §3101. Report required

The Department of Labor shall annually, by September 1st, report the following information regarding the federal Workforce Investment Act of 1998, referred to in this section as the "Act," to the joint standing committee of the Legislature having jurisdiction over labor matters: [2001, c. 366, §1 (NEW).]

1. Funds received. The total amount of funds received by the State for adults and dislocated workers under the Act for the previous federal program year and the distribution of those funds, by service provider;

[ 2001, c. 366, §1 (NEW) .]

2. General program, direct training and support services; expenditures and number of participants. For each of the following categories, the amount of funds received under the Act and spent for those categories and the number of persons receiving services in each category, by service provider:

A. General program costs, including staff salaries and benefits, rent and utilities and equipment; [2001, c. 366, §1 (NEW).]

B. Direct training, including tuition, training accounts, on-the-job training and customized training. The report must include the number of persons receiving services in each of the following categories:

(1) Training provided at an educational or training institution, by type of training or educational institution;

(2) On-the-job training; and

(3) Customized training; and [2001, c. 366, §1 (NEW).]

C. Support services, including transportation, child care, medical and clothing; [2001, c. 366, §1 (NEW).]

[ 2001, c. 366, §1 (NEW) .]

3. Institutions providing education; performance information. A list of all institutions and programs eligible to provide education or training for adults and dislocated workers with individual training programs and a copy of performance information made available to prospective trainees for each provider;

[ 2001, c. 366, §1 (NEW) .]

4. Number of persons exiting program. The number of adults and dislocated workers who have exited core and intensive services and education and training services, by service provider;

[ 2001, c. 366, §1 (NEW) .]

5. Wage rates and benefits. The range of wage rates and benefits provided, including health insurance separately reported, and the full-time or part-time work status for individuals who received core and intensive services and training and education services under an individual training account, at the time of placement following the completion of training and 3 months and 9 months after the first day of employment, by service provider; and

[ 2001, c. 366, §1 (NEW) .]

6. Number of persons who receive degrees. The number of adults and dislocated workers who became licensed or certified to perform a particular job or received an academic degree or equivalent as a result of participation under the Act, by service provider.

[ 2001, c. 366, §1 (NEW) .]

SECTION HISTORY

2001, c. 366, §1 (NEW).






Chapter 37: REGISTERED APPRENTICESHIP

26 §3201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 491, §13 (NEW).]

1. Apprentice. "Apprentice" means a person who is at least 16 years of age, except when a higher minimum age standard of 18 years of age is otherwise fixed by law or a sponsor, who is employed to learn an apprenticeable occupation that is approved by the department and who is registered with the Maine Apprenticeship Program.

[ 2011, c. 491, §13 (NEW) .]

2. Apprenticeable occupation. "Apprenticeable occupation" means an occupation that is specified by industry and that:

A. Involves skills that are customarily learned in a practical way through a structured, systematic program of on-the-job supervised learning; [2011, c. 491, §13 (NEW).]

B. Is clearly identified and commonly recognized throughout an industry; [2011, c. 491, §13 (NEW).]

C. Involves manual, mechanical or technical skills and knowledge that, in accordance with the industry standard for the occupation, require the completion of at least 2,000 hours of on-the-job learning to attain; and [2011, c. 491, §13 (NEW).]

D. Requires related instruction. [2011, c. 491, §13 (NEW).]

[ 2011, c. 491, §13 (NEW) .]

3. Apprenticeship agreement. "Apprenticeship agreement" means a written agreement between an apprentice and a sponsor or employer that contains the terms and conditions of the employment and training of the apprentice.

[ 2011, c. 491, §13 (NEW) .]

4. Apprenticeship committee. "Apprenticeship committee" means those persons designated by a sponsor to administer an apprenticeship program. An apprenticeship committee may be either a joint committee or a nonjoint committee, as follows.

A. A joint committee is composed of an equal number of representatives of the employer and representatives of the employees who are represented by a bona fide collective bargaining agent. [2011, c. 491, §13 (NEW).]

B. A nonjoint committee is composed of employer representatives and may include employees but does not have a bona fide collective bargaining agent as a participant. [2011, c. 491, §13 (NEW).]

[ 2011, c. 491, §13 (NEW) .]

5. Apprenticeship program. "Apprenticeship program" means a plan containing all terms and conditions for the qualification, recruitment, selection, employment and training of apprentices, including such matters as the requirement for an apprenticeship agreement, a schedule of work experience outlining the skills to be learned on the job, a schedule of related instruction courses necessary to supplement the on-the-job learning and a schedule of progressively increasing wages to be paid to an apprentice consistent with the skill proficiencies achieved and leading toward a journeyman wage rate.

[ 2011, c. 491, §13 (NEW) .]

6. Competency. "Competency" means the attainment of manual, mechanical or technical skills and knowledge, as specified by an occupational standard and demonstrated by an appropriate written and hands-on proficiency measurement.

[ 2011, c. 491, §13 (NEW) .]

7. Completion rate. "Completion rate" means the percentage of an apprenticeship cohort that receives a certificate of completion of apprenticeship within one year of the projected completion date. As used in this subsection, "apprenticeship cohort" means the group of apprentices registered to a specific apprenticeship program during a one-year time frame, except that "apprenticeship cohort" does not include the apprentices whose apprenticeship agreement has been cancelled during the probationary period as described in section 3205, subsection 8.

[ 2011, c. 491, §13 (NEW) .]

8. Department. "Department" means the Department of Labor.

[ 2011, c. 491, §13 (NEW) .]

9. Electronic media. "Electronic media" means media that use electronics or electromechanical energy for the end user to access content and includes, but is not limited to, electronic storage media, transmission media, the Internet, extranet, lease lines, dial-up lines, private networks and the physical movement of removable or transportable electronic media and interactive distance learning.

[ 2011, c. 491, §13 (NEW) .]

10. Employer. "Employer" means a person or organization employing an apprentice, whether or not the person or organization is a party to an apprenticeship agreement with the apprentice.

[ 2011, c. 491, §13 (NEW) .]

11. Federal purposes. "Federal purposes" includes any federal contract, grant, agreement or arrangement dealing with apprenticeship and any federal financial or other assistance, benefit, privilege, contribution, allowance, exemption, preference or right pertaining to apprenticeship.

[ 2011, c. 491, §13 (NEW) .]

12. Interim credential. "Interim credential" means a credential issued by the department to document attainment of certain benchmarks toward completion of an apprenticeship.

[ 2011, c. 491, §13 (NEW) .]

13. Journeyman. "Journeyman" means a worker who has attained a level of skills, abilities and competencies recognized within an industry as the skills, abilities and competencies required for an occupation. "Journeyman" includes a mentor, technician, specialist or other skilled worker who has documented sufficient skills and knowledge of an occupation, either through formal apprenticeship or through practical on-the-job experience and formal training, as determined by the sponsor.

[ 2011, c. 491, §13 (NEW) .]

14. Maine Apprenticeship Council. "Maine Apprenticeship Council" means the Maine Apprenticeship Council under section 3209.

[ 2011, c. 491, §13 (NEW) .]

15. Maine Apprenticeship Program. "Maine Apprenticeship Program" means the Maine Apprenticeship Program established in section 3202.

[ 2011, c. 491, §13 (NEW) .]

16. Provisional registration. "Provisional registration" means the one-year initial provisional registration of newly registered apprenticeship programs under section 3202, subsection 5.

[ 2011, c. 491, §13 (NEW) .]

17. Quality assurance assessment. "Quality assurance assessment" means a comprehensive review conducted by the department regarding all aspects of an apprenticeship program's performance, including but not limited to determining if apprentices are receiving on-the-job learning in all phases of the apprenticeable occupation, scheduled wage increases consistent with the standards of the program submitted under section 3203 and related instruction through appropriate curricula and delivery systems and determining if the apprenticeship program has provided to the registration agency notification of all new registrations, transfers, suspensions, cancellations and completions as required in this chapter.

[ 2011, c. 491, §13 (NEW) .]

18. Registration. "Registration" means registration with the Maine Apprenticeship Program under section 3202.

[ 2011, c. 491, §13 (NEW) .]

19. Registration agency. "Registration agency" means the state apprenticeship agency, which is responsible for registering apprenticeship programs and apprentices, providing technical assistance and conducting compliance and quality assurance assessments.

[ 2011, c. 491, §13 (NEW) .]

20. Related instruction. "Related instruction" means an organized and systematic form of instruction designed to provide an apprentice with the knowledge of the theoretical and technical subjects related to the apprentice's occupation and given in a classroom, through occupational or industrial courses or by correspondence courses of equivalent value, electronic media or other forms of self-study approved by the department.

[ 2011, c. 491, §13 (NEW) .]

21. Sponsor. "Sponsor" means a person, association, apprenticeship committee or organization operating an apprenticeship program and in whose name the apprenticeship program is or is to be registered or approved.

[ 2011, c. 491, §13 (NEW) .]

22. State apprenticeship agency. "State apprenticeship agency" means the department, which is the state government agency that has responsibility and accountability for apprenticeship in the State and is recognized by the United States Department of Labor, Office of Apprenticeship as an agency that has been properly constituted under state law and authorized by the Office of Apprenticeship to register and oversee apprenticeship programs and apprenticeship agreements for federal purposes.

[ 2011, c. 491, §13 (NEW) .]

23. Technical assistance. "Technical assistance" means guidance provided by the Bureau of Employment Services within the department in the development, revision, amendment or processing of a potential or current sponsor's standards of apprenticeship or apprenticeship agreements or advice or consultation provided by the bureau to a sponsor to further compliance with or remedy nonconformance to state and federal law, regulation or rule.

[ 2011, c. 491, §13 (NEW) .]

24. Transfer. "Transfer" means a shift of registration from one apprenticeship program to another or from one employer within a program to another employer within that same program, in accordance with an agreement between the apprentice and the affected sponsors.

[ 2011, c. 491, §13 (NEW) .]

SECTION HISTORY

2011, c. 491, §13 (NEW).



26 §3202. Maine Apprenticeship Program; eligibility and registration procedure

The Maine Apprenticeship Program is established for the purposes of registration and oversight of apprenticeship programs in the State. The Maine Apprenticeship Program is administered by the department, which is the state apprenticeship agency and registration agency for the purposes of 29 Code of Federal Regulations, Parts 29 and 30. [2011, c. 491, §13 (NEW).]

1. Registration; eligibility. A sponsor may apply with the Maine Apprenticeship Program for review and approval of an apprenticeship program or apprenticeship agreement. To be eligible for registration, the apprenticeship program or apprenticeship agreement must meet the requirements of this chapter, must involve training in an apprenticeable occupation and must comply with state and federal law regarding equal employment opportunity in apprenticeship and training. An apprenticeship program is registered upon its acceptance and recording by the Maine Apprenticeship Program as meeting the basic standards and requirements for approval of such a program for federal purposes, as evidenced by a certificate of registration or other written indicia. An apprenticeship agreement is registered upon its acceptance and recording by the Maine Apprenticeship Program as evidence of an apprentice's participation in a particular registered apprenticeship program.

[ 2011, c. 491, §13 (NEW) .]

2. Apprentices registered. Except as provided under subsection 3, apprentices must be individually registered under a registered sponsor and in a registered apprenticeship program. Such individual registration may be effected by filing copies of each individual apprenticeship agreement with the Maine Apprenticeship Program.

[ 2011, c. 491, §13 (NEW) .]

3. Probationary employment. A sponsor shall submit the name of a person in a period of probationary employment under section 3203, subsection 1, paragraph H as an apprentice under a registered apprenticeship program within 45 days of employment to the Maine Apprenticeship Program for certification and to establish the apprentice in probationary status.

[ 2011, c. 491, §13 (NEW) .]

4. Certificate. If the Maine Apprenticeship Program approves an apprenticeship program, it shall register that apprenticeship program and issue a sponsor approval certificate.

[ 2011, c. 491, §13 (NEW) .]

5. Review. The Maine Apprenticeship Program shall review an application for registration of an apprenticeship program. An apprenticeship program that meets the standards for registration must be given provisional registration for a period of one year. The Maine Apprenticeship Program shall review an apprenticeship program for quality and conformity with the requirements of this chapter at the end of the first year after registration. A program that conforms to the requirements may have its registration be made permanent or may continue to be provisionally registered through the first full training cycle. An apprenticeship program that is not in operation or does not conform to the requirements must be deregistered pursuant to section 3206.

The Maine Apprenticeship Program shall review a provisionally registered apprenticeship program for quality and conformity with the requirements of this chapter at the end of the first full training cycle. If the provisionally registered apprenticeship program receives a satisfactory review, the Maine Apprenticeship Program shall convert the provisional registration to permanent registration. Subsequent reviews must be conducted no less frequently than every 5 years. An apprenticeship program that is not in operation or does not conform to the requirements must be deregistered pursuant to section 3206.

[ 2011, c. 491, §13 (NEW) .]

6. Change of program. A sponsor may not make a change to a registered apprenticeship program unless the change is approved by the Maine Apprenticeship Program. To make a change to a registered apprenticeship program, a sponsor must submit a request to the Maine Apprenticeship Program. The Maine Apprenticeship Program shall approve or disapprove the requested change within 90 days from receipt of the request. If approved, the change must be recorded and acknowledged by the Maine Apprenticeship Program within 90 days of approval. If not approved, the Maine Apprenticeship Program shall notify the sponsor of the disapproval and the reason for the disapproval and provide the appropriate technical assistance.

[ 2011, c. 491, §13 (NEW) .]

7. Union participation. An apprenticeship program may be proposed for registration by an employer or group of employers or an employers association. An employer or employers association with respect to which there exists a standard or a collective bargaining agreement or other instrument that provides for participation by a union in any aspect of the operation of the substantive matters of an apprenticeship program must, if such participation is exercised, include in the apprenticeship program proposed for registration written acknowledgment of union agreement or no objection to the registration. If such participation is not so provided for or practiced, the employer or employers association must simultaneously furnish to an existing union, if any, that is the collective bargaining agent of the employees to be trained a copy of its application for registration and of the apprenticeship program. The registration agency shall provide for receipt of union comments within 45 days before final action on the application for registration.

[ RR 2011, c. 2, §32 (COR) .]

SECTION HISTORY

RR 2011, c. 2, §32 (COR). 2011, c. 491, §13 (NEW).



26 §3203. Standards of apprenticeship

An apprenticeship program must conform to the following standards to be eligible for approval and registration by the Maine Apprenticeship Program. [2011, c. 491, §13 (NEW).]

1. Standards. An apprenticeship program must have organized, written standards containing the terms and conditions of employment, training and supervision of one or more apprentices in an apprenticeable occupation and subscribed to by a sponsor who has undertaken to carry out the program. The standards must contain:

A. A description of the employment and training of the apprentice in a skilled occupation; [2011, c. 491, §13 (NEW).]

B. A description of how successful apprenticeship will be measured, which for an individual apprentice may be a time-based approach, a competency-based approach or a hybrid approach. An apprenticeship program must require a minimum of 2,000 hours of on-the-job learning.

(1) The time-based approach measures skill acquisition through the individual apprentice's completion of 2,000 to 10,000 hours of on-the-job learning as described in a work process schedule.

(2) The competency-based approach measures skill acquisition through the individual apprentice's successful demonstration of acquired skills and knowledge, as demonstrated by an appropriate written and hands-on proficiency measurement. An apprenticeship program using the competency-based approach must still require apprentices to complete an on-the-job learning component of registered apprenticeship. The apprenticeship program's standards must address how on-the-job learning will be integrated into the apprenticeship program, describe competencies and identify an appropriate means of testing and evaluation for such competencies.

(3) The hybrid approach measures the individual apprentice's skill acquisition through a combination of a specified minimum number of hours of on-the-job learning and the successful demonstration of competency as described in a work process schedule.

The determination of the appropriate approach for the apprenticeship program's standards is made by the sponsor, subject to approval by the Maine Apprenticeship Program of the determination as appropriate to the apprenticeable occupation for which the apprenticeship program is registered; [2011, c. 491, §13 (NEW).]

C. An outline of the work processes in which the apprentice will receive supervised work experience and training on the job and the allocation of the approximate amount of time to be spent in each major process; [2011, c. 491, §13 (NEW).]

D. Provision for at least 144 hours of related instruction for each year of apprenticeship. An apprenticeship instructor must:

(1) Meet the Department of Education's requirements for a career and technical education instructor or be a subject matter expert, such as a journeyman, who is recognized within an industry as having expertise in a specific occupation; and

(2) Have training in teaching techniques and adult learning styles. This training may occur before or after the apprenticeship instructor has started to provide the related instruction; [2011, c. 491, §13 (NEW).]

E. A schedule of progressively increasing wages to be paid to an apprentice consistent with the skill acquired. The entry wage may not be less than the minimum wage prescribed by the federal Fair Labor Standards Act of 1938 for student preapprentices and not less than $10 per hour or 50% of the journeyman rate, whichever is highest, for adult registered apprentices, unless a higher wage is required by other applicable federal law or regulation or state law or rule or by collective bargaining agreement. For purposes of this paragraph, "journeyman rate" is the rate of pay established by the sponsor for an apprentice who has met all of the skill, knowledge and competency requirements for that occupation; [2011, c. 491, §13 (NEW).]

F. Provision for periodic review and evaluation of the apprentice's performance on the job and in related instruction and for the maintenance of appropriate progress records; [2011, c. 491, §13 (NEW).]

G. Provision for a numeric ratio of apprentices to journeymen consistent with proper supervision, training, safety and continuity of employment and with applicable provisions in collective bargaining agreements, except when a minimum ratio is expressly provided for by the collective bargaining agreements. The ratio language must be specific and clear as to its application to the job site, workforce, department or plant; [2011, c. 491, §13 (NEW).]

H. Provision for a probationary period reasonable in relation to the full apprenticeship term, with full credit given for such a period toward completion of apprenticeship. The probationary period may not exceed 25% of the length of the apprenticeship program or one year, whichever is shorter; [2011, c. 491, §13 (NEW).]

I. Provision for adequate and safe equipment and facilities for training and supervision, safety training for apprentices on the job and in related instruction and qualified training personnel and adequate supervision on the job; [2011, c. 491, §13 (NEW).]

J. The minimum qualifications required by the sponsor for persons entering the apprenticeship program, with an eligible starting age of not less than 16 years of age, or 18 years of age if required by federal occupational safety and health laws or regulations; [2011, c. 491, §13 (NEW).]

K. Provision for the placement of an apprentice under an apprenticeship agreement that meets the requirements of this chapter and 29 Code of Federal Regulations, Section 29.7 and is approved by the Maine Apprenticeship Program and directly or by reference incorporates the standards of the apprenticeship program as part of the agreement; [2011, c. 491, §13 (NEW).]

L. Provision for the granting of advanced standing or credit for demonstrated competency, acquired experience, training or skills, which must be applied to all applicants equally, with commensurate wages for standing or credit so granted; [2011, c. 491, §13 (NEW).]

M. Provision for transfer of an apprentice between apprenticeship programs and within an apprenticeship program in accordance with section 3204, subsection 3; [2011, c. 491, §13 (NEW).]

N. Provision for recognition for successful completion of apprenticeship evidenced by an appropriate certificate issued by the Maine Apprenticeship Program; [2011, c. 491, §13 (NEW).]

O. With respect to an apprenticeship program that uses the competency-based or hybrid approach under paragraph B and that includes the issuance of interim credentials, program standards that clearly identify the interim credentials, demonstrate how the credentials link to the components of the apprenticeable occupation and establish the process for assessing an individual apprentice's demonstration of competency associated with the particular interim credential. Interim credentials may be issued only for recognized components of an apprenticeable occupation; [2011, c. 491, §13 (NEW).]

P. Provision for the registration and deregistration of the apprenticeship program and for the prompt submission of any program standard modification or amendment to the Maine Apprenticeship Program for approval; [2011, c. 491, §13 (NEW).]

Q. Provision for registration of and amendments to apprenticeship agreements and for notice to the Maine Apprenticeship Program in accordance with section 3204, subsection 4; [2011, c. 491, §13 (NEW).]

R. Provision for authority for the cancellation of an apprenticeship agreement during the probationary period under section 3205, subsection 8 by either party without stated cause; [2011, c. 491, §13 (NEW).]

S. Provision for compliance with the equal employment opportunity requirements of this chapter and be in accordance with all aspects of 29 Code of Federal Regulations, Section 30; [2011, c. 491, §13 (NEW).]

T. The name, address, telephone number and e-mail address, if appropriate, for the appropriate individual with authority under the apprenticeship program to receive, process and make disposition of complaints; and [2011, c. 491, §13 (NEW).]

U. Provision for recording and maintenance of all records concerning apprenticeship as may be required by the Maine Apprenticeship Program and other applicable law. [2011, c. 491, §13 (NEW).]

[ 2011, c. 491, §13 (NEW) .]

SECTION HISTORY

2011, c. 491, §13 (NEW).



26 §3204. Apprenticeship program performance standards

1. Minimum number of apprentices. A registered apprenticeship program must have at least one registered apprentice, except for the following specified periods of time if the periods do not exceed one year:

A. Between the date when the apprenticeship program is registered and the date of registration for its first apprentice; and [2011, c. 491, §13 (NEW).]

B. Between the date that the apprenticeship program graduates an apprentice and the date of registration for the next apprentice in the program. [2011, c. 491, §13 (NEW).]

[ 2011, c. 491, §13 (NEW) .]

2. Evaluation. The Maine Apprenticeship Program shall evaluate the performance of a registered apprenticeship program. The tools and factors to be used must include, but are not limited to:

A. Quality assurance assessments; [2011, c. 491, §13 (NEW).]

B. Equal employment opportunity compliance reviews; and [2011, c. 491, §13 (NEW).]

C. Completion rates. The cancellation of an apprenticeship agreement during the probationary period under section 3205, subsection 8 does not have an adverse impact on an apprenticeship program's completion rate. [2011, c. 491, §13 (NEW).]

[ 2011, c. 491, §13 (NEW) .]

3. Transfers. A transfer of an apprentice between apprenticeship programs or within an apprenticeship program must be based on agreement between the apprentice and the affected sponsors and:

A. The sponsor must provide the transferring apprentice with a transcript of related instruction and on-the-job learning; [2011, c. 491, §13 (NEW).]

B. The transfer may be only to an apprenticeship program for the same occupation as the one from which the apprentice is being transferred; and [2011, c. 491, §13 (NEW).]

C. If the transfer occurs between sponsors, a new apprenticeship agreement must be executed. [2011, c. 491, §13 (NEW).]

[ 2011, c. 491, §13 (NEW) .]

4. Notice. A sponsor shall notify the Maine Apprenticeship Program of a person who has completed an apprenticeship program, of a transfer under subsection 3 or of a suspension or cancellation of an apprenticeship agreement under section 3205 within 45 days of the completion, transfer, suspension or cancellation. Notice of a transfer, suspension or cancellation must include the reasons for the transfer, suspension or cancellation.

[ 2011, c. 491, §13 (NEW) .]

SECTION HISTORY

2011, c. 491, §13 (NEW).



26 §3205. Apprenticeship agreement

An apprenticeship agreement must contain, explicitly or by reference: [2011, c. 491, §13 (NEW).]

1. Names. The names and signatures of the contracting parties, including the apprentice and the sponsor or employer, and the name and signature of a parent or guardian of the apprentice if the apprentice is a minor;

[ 2011, c. 491, §13 (NEW) .]

2. Apprentice. The gender, race and ethnicity of the apprentice in such detail as required to conform to the federal Equal Employment Opportunity Act, 42 United States Code, Chapter 21, subchapter VI and for affirmative action compliance in apprenticeship programs, including records of the following races and ethnic groups: African-American or black; Native American, including Alaskan Native; Asian, including Pacific Islander; Hispanic, including persons of Mexican, Puerto Rican, Cuban, Central or South American or other Spanish origin or culture regardless of race; and white other than Hispanic, as well as the date of birth, contact information and, on a voluntary basis, the social security number of the apprentice;

[ 2011, c. 491, §13 (NEW) .]

3. Contact information. Contact information of the sponsor and registration agency;

[ 2011, c. 491, §13 (NEW) .]

4. Occupation; term. A statement of the occupation in which the apprentice is to be trained and the beginning date and term of apprenticeship;

[ 2011, c. 491, §13 (NEW) .]

5. Hours. A statement setting forth:

A. For an apprenticeship program using the time-based approach under section 3203, subsection 1, paragraph B, the number of hours to be spent by the apprentice in on-the-job learning; for an apprenticeship program using the competency-based approach under section 3203, subsection 1, paragraph B, a description of the skill sets to be attained to complete the program, including the on-the-job learning component; and, for an apprenticeship program using the hybrid approach under section 3203, subsection 1, paragraph B, the minimum number of hours to be spent by the apprentice in on-the-job learning and a description of the skill sets to be attained to complete the program; and [2011, c. 491, §13 (NEW).]

B. The number of hours, which must be at least 144 hours per year, to be spent by the apprentice in related instruction; [2011, c. 491, §13 (NEW).]

[ 2011, c. 491, §13 (NEW) .]

6. Schedule. A statement setting forth a schedule of the work processes in the occupation or industry divisions in which the apprentice is to be trained and the approximate time to be spent at each process;

[ 2011, c. 491, §13 (NEW) .]

7. Wages. A statement of the graduated scale of wages to be paid to the apprentice and whether or not the required related instruction is compensated;

[ 2011, c. 491, §13 (NEW) .]

8. Probationary period. Statements providing:

A. For a specific period of probation during which the apprenticeship agreement may be cancelled by either party to the agreement upon written notice to the registration agency, without adverse impact on the sponsor; and [2011, c. 491, §13 (NEW).]

B. That, after the probationary period in paragraph A, the apprenticeship agreement may be:

(1) Cancelled at the request of the apprentice; or

(2) Suspended or cancelled by the sponsor, for good cause, with due notice to the apprentice and a reasonable opportunity for corrective action and with written notice to the apprentice and to the department of the final action taken; [2011, c. 491, §13 (NEW).]

[ 2011, c. 491, §13 (NEW) .]

9. Standards. A reference incorporating as part of the agreement the standards of the apprenticeship program as they exist on the date of the agreement and as they may be amended during the period of the agreement;

[ 2011, c. 491, §13 (NEW) .]

10. Equal opportunity. A statement that the apprentice will be accorded equal opportunity in all phases of apprenticeship employment and training, without discrimination because of race, color, religion, national origin or gender; and

[ 2011, c. 491, §13 (NEW) .]

11. Dispute resolution authority. The name, address, telephone number and e-mail address, if appropriate, of the appropriate authority designated under the apprenticeship program to receive, process and make disposition of controversies or differences arising out of the apprenticeship agreement when the controversies or differences cannot be adjusted between the sponsor and apprentice or resolved in accordance with established procedure or applicable collective bargaining provisions.

[ 2011, c. 491, §13 (NEW) .]

SECTION HISTORY

2011, c. 491, §13 (NEW).



26 §3206. Deregistration of a registered apprenticeship program

As set out in this section, deregistration of an apprenticeship program may be effected upon the voluntary action of the sponsor or by the Maine Apprenticeship Program upon reasonable cause. [2011, c. 491, §13 (NEW).]

1. Deregistration at the request of the sponsor. Upon receipt of a request for deregistration from a sponsor, the Maine Apprenticeship Program may deregister an apprenticeship program by written acknowledgment of the request stating:

A. That the apprenticeship program is deregistered at the sponsor's request and the effective date of the deregistration; and [2011, c. 491, §13 (NEW).]

B. That, within 15 days of the date of the acknowledgment, the sponsor must notify all apprentices of the deregistration and the effective date; that the deregistration automatically deprives the apprentices of individual registration; that the deregistration removes the apprentices from coverage for federal purposes; and that all apprentices are referred to the Maine Apprenticeship Program for information about potential transfer to other registered apprenticeship programs. [2011, c. 491, §13 (NEW).]

[ 2011, c. 491, §13 (NEW) .]

2. Deregistration by the Maine Apprenticeship Program upon reasonable cause. The Maine Apprenticeship Program may undertake deregistration proceedings with respect to an apprenticeship program if the apprenticeship program is not conducted, operated or administered in accordance with the apprenticeship program's standards under section 3203 or with the requirements of this chapter, including but not limited to failure to provide on-the-job learning; failure to pay an apprentice a progressively increasing wage consistent with skills acquired; and persistent and significant failure to perform successfully. For purposes of this subsection, persistent and significant failure to perform successfully occurs when a sponsor consistently fails to register at least one apprentice, shows a pattern of poor quality assurance assessment results over a period of several years, demonstrates an ongoing pattern of very low completion rates over a period of several years or shows no indication of improvement in the areas identified by the Maine Apprenticeship Program during a review process as requiring corrective action. The Maine Apprenticeship Program shall follow procedures regarding agency-initiated deregistration as outlined in 29 Code of Federal Regulations, Section 29.8.

[ RR 2011, c. 2, §33 (COR) .]

3. Consequences of deregistration. An apprentice who is enrolled in an apprenticeship program that is deregistered pursuant to subsection 1 or 2 is denied individual registration under the Maine Apprenticeship Program and is removed from coverage for federal purposes.

[ 2011, c. 491, §13 (NEW) .]

SECTION HISTORY

RR 2011, c. 2, §33 (COR). 2011, c. 491, §13 (NEW).



26 §3207. Limitations

1. Invalidate. Nothing in this chapter or in an apprenticeship agreement may be construed to invalidate:

A. An apprenticeship provision in a collective bargaining agreement between employers and employees establishing more stringent apprenticeship standards; or [2011, c. 491, §13 (NEW).]

B. A special provision for veterans, minorities or women in the standards, apprentice qualifications or operation of an apprenticeship program or in the apprenticeship agreement that is not otherwise prohibited by law, executive order or authorized regulation or rule. [2011, c. 491, §13 (NEW).]

[ 2011, c. 491, §13 (NEW) .]

SECTION HISTORY

2011, c. 491, §13 (NEW).



26 §3208. Complaints

1. Review. A controversy or difference arising under an apprenticeship agreement that cannot be resolved between the sponsor and the apprentice and that is not covered by a collective bargaining agreement may be submitted by an apprentice, or the apprentice's authorized representative, to the Maine Apprenticeship Program for review. Matters covered by a collective bargaining agreement are not subject to such review.

[ 2011, c. 491, §13 (NEW) .]

2. Complaint procedure. A complaint submitted under subsection 1 by an apprentice or the apprentice's authorized representative to the Maine Apprenticeship Program must be in writing and signed by the complainant or authorized representative and must be submitted within 60 days of the final decision of the sponsor. The complaint must set forth the specific matter giving rise to the complaint, together with relevant facts and circumstances. Copies of pertinent documents and correspondence must accompany the complaint.

[ 2011, c. 491, §13 (NEW) .]

3. Decision; resolution. The Maine Apprenticeship Program, as appropriate, shall render an opinion on a complaint under this section within 90 days after receipt of the complaint, based upon such investigation of the matters submitted as the Maine Apprenticeship Program finds necessary and the record before it. During the 90-day period, the Maine Apprenticeship Program shall make reasonable efforts to effect a satisfactory resolution between the parties involved. If the complaint is so resolved, the Maine Apprenticeship Program shall notify the parties that the case is closed. If an opinion is rendered, the Maine Apprenticeship Program shall send copies of the opinion to all interested parties. The decision of the Maine Apprenticeship Program constitutes final agency action and is subject to court review except as otherwise provided in this section.

[ 2011, c. 491, §13 (NEW) .]

4. Other remedies. This section does not preclude an apprentice from pursuing any other remedy authorized under another federal, state or local law.

[ 2011, c. 491, §13 (NEW) .]

5. Application. This section does not apply to a complaint concerning discrimination or other equal opportunity matters. All such complaints must be submitted, processed and resolved in accordance with applicable state or federal law.

[ 2011, c. 491, §13 (NEW) .]

SECTION HISTORY

2011, c. 491, §13 (NEW).



26 §3209. Maine Apprenticeship Council

1. Establishment. The Maine Apprenticeship Council, as established in Title 5, section 12004-I, subsection 54-D and referred to in this section as "the council," consists of 16 members appointed in accordance with this subsection. Members of the council must be familiar with apprenticeable occupations.

A. Twelve members of the council are appointed by the Governor as follows:

(1) Four members must be representatives of employees and be bona fide members of a recognized major labor organization;

(2) Four members must be representatives of employers and be bona fide employers or authorized representatives of employers; and

(3) Four members must be representatives of the public and may not be industrial employers or employees or be directly concerned with any particular industrial employer or employee. At least 2 of these members must represent the interests of women and minorities and recipients of benefits under the Temporary Assistance for Needy Families program under Title 22, chapter 1053-B who are in registered apprenticeship. [2011, c. 491, §13 (NEW).]

B. Four nonvoting members of the council are appointed by their respective agencies as follows:

(1) One representative of the Maine Jobs Council established in section 2006, appointed by the chair of the Maine Jobs Council;

(2) One representative of the Maine Community College System, appointed by the President of the Maine Community College System;

(3) One representative of the Department of Education, appointed by the Commissioner of Education; and

(4) One representative of the Department of Economic and Community Development, appointed by the Commissioner of Economic and Community Development. [2011, c. 491, §13 (NEW).]

[ 2011, c. 491, §13 (NEW) .]

2. Term; vacancy. A member of the council serves a 4-year term. A member serves until the member's successor is appointed and qualified. A vacancy on the council must be filled for the remainder of the unexpired term in the same manner as the original appointment.

[ 2011, c. 491, §13 (NEW) .]

3. Chair. The council shall appoint one of its members as chair of the council.

[ 2011, c. 491, §13 (NEW) .]

4. Duties. The council shall meet on a quarterly basis and shall assist and advise the department in its duties administering the Maine Apprenticeship Program with respect to:

A. Developing, approving and registering new apprenticeship programs; [2011, c. 491, §13 (NEW).]

B. Identifying and registering new sponsors; [2011, c. 491, §13 (NEW).]

C. Representing the Maine Apprenticeship Program to the Maine Jobs Council established in section 2006; [2011, c. 491, §13 (NEW).]

D. Reviewing and recommending additions or changes to Maine Apprenticeship Program rules, policies and processes; [2011, c. 491, §13 (NEW).]

E. Ensuring availability of related instruction for apprentices; [2011, c. 491, §13 (NEW).]

F. Ensuring registered apprenticeship programs meet the requirements of this chapter; [2011, c. 491, §13 (NEW).]

G. Ensuring appropriate records of registered apprenticeship programs, registered apprentices and sponsors are created and maintained; [2011, c. 491, §13 (NEW).]

H. Reviewing complaints; [2011, c. 491, §13 (NEW).]

I. Developing a biennial plan and evaluation tools and processes to be used to review apprenticeship program outcomes; and [2011, c. 491, §13 (NEW).]

J. Ensuring an annual report is provided by March 1st of each year to the Governor, the joint standing committee of the Legislature having jurisdiction over labor and economic development matters and the joint standing committee of the Legislature having jurisdiction over education and cultural affairs that includes the following:

(1) The name and location of each sponsor;

(2) The number of apprentices registered into and completing apprenticeship; and

(3) The return on investment. [2011, c. 491, §13 (NEW).]

[ 2011, c. 491, §13 (NEW) .]

SECTION HISTORY

2011, c. 491, §13 (NEW).



26 §3210. State office

The department shall administer the Maine Apprenticeship Program through the Bureau of Employment Services within the department, referred to in this section as "the bureau." The bureau is the state office for the purposes of 29 Code of Federal Regulations, Parts 29 and 30. [2011, c. 491, §13 (NEW).]

1. Director. The bureau shall employ a director of apprenticeship, who supervises the execution of apprenticeship agreements and the maintenance of standards.

[ 2011, c. 491, §13 (NEW) .]

2. Records; instruction. The bureau shall keep a record of apprenticeship agreements and apprenticeship programs and ensure that all aspects of related instruction are delivered and coordinated in a timely manner.

[ 2011, c. 491, §13 (NEW) .]

SECTION HISTORY

2011, c. 491, §13 (NEW).



26 §3211. Additional powers and duties

1. Investment system. The Maine Apprenticeship Program shall partner with the Maine Workforce Investment System under chapter 33 to use registered apprenticeship as a key talent development approach that serves both workforce investment system participants and industry in the State.

[ 2011, c. 491, §13 (NEW) .]

2. Economic development. The Maine Apprenticeship Program shall cooperate with the Department of Economic and Community Development in matters relating to workforce and economic development.

[ 2011, c. 491, §13 (NEW) .]

3. Outreach. The Maine Apprenticeship Program shall cooperate, consult and coordinate with workforce development entities that serve individuals seeking employment.

[ 2011, c. 491, §13 (NEW) .]

4. Technical assistance. The Maine Apprenticeship Program may provide sponsors with technical assistance.

[ 2011, c. 491, §13 (NEW) .]

5. Federal regulations. The Maine Apprenticeship Program shall ensure that all apprenticeship programs established under this chapter conform to 29 Code of Federal Regulations, Parts 29 and 30 and any applicable regulations of the United States Department of Labor, Office of Apprenticeship.

[ 2011, c. 491, §13 (NEW) .]

6. Education. The Maine Apprenticeship Program shall cooperate with the Department of Education, local school authorities such as adult education and career and technical education centers and other groups in organizing and establishing related instruction for apprentices employed under approved apprenticeship agreements.

A. A public educational institution or sponsor may provide related instruction according to established policies. As funds permit, the Department of Labor shall underwrite 50% of tuition costs for apprentices in good standing at public educational institutions and provide training cost assistance to sponsor groups in accordance with sponsor policies. To ensure that adequate funds are available for related instruction, the Maine Apprenticeship Program shall establish a biennial plan, including projected apprenticeship enrollments and a subsequent budget request. [2011, c. 491, §13 (NEW).]

B. The Maine Apprenticeship Program shall assist the Department of Education, the State's community colleges, local school authorities such as adult education and career and technical education centers and other groups in promoting, developing and establishing student preapprenticeship programs and adult preapprenticeship programs if the community colleges, local school authorities and other groups wish to do so. A participant who successfully completes a preapprenticeship program meets the qualifying standards of a registered apprenticeship program. [2011, c. 491, §13 (NEW).]

[ 2011, c. 491, §13 (NEW) .]

SECTION HISTORY

2011, c. 491, §13 (NEW).



26 §3212. Rulemaking

The department shall adopt routine technical rules as defined in Title 5, chapter 375, subchapter 2-A to implement the provisions of this chapter. [2011, c. 491, §13 (NEW).]

SECTION HISTORY

2011, c. 491, §13 (NEW).






Chapter 39: MAINE INDUSTRY PARTNERSHIPS

26 §3301. Establishment; purpose

A cooperative initiative is established within the Office of the Governor to create Maine industry partnerships pursuant to this chapter. The Industry Partnership Assistance Collaborative is also established in the Office of the Governor and administered by the Commissioner of Labor and consists of representatives from the Department of Labor, the Department of Education, the Department of Economic and Community Development, the University of Maine System and the Maine Community College System. An industry partnership is led by representatives from business and industry with assistance from the Industry Partnership Assistance Collaborative. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

The purpose of the industry partnership cooperative initiative is to ensure that employees in this State are directed toward and trained in the high-skill, high-demand, livable-wage jobs of the 21st century economy. Industry partnerships shall align education and training programs with industry needs to produce readily employable workers and bring employers together in a collaborative effort to improve the competitiveness of individual businesses, industry and the State's economy. Industry partnerships shall provide the foundation for the State's demand-driven workforce strategy designed to meet the workforce needs of businesses, the career goals and training needs of workers and the economic development objectives of this State. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

The Department of Labor may convene meetings of and coordinate the Industry Partnership Assistance Collaborative, but each member is responsible for that member's contributions to and support of industry partnerships, including financial resources. Business and industry leaders engaging the Industry Partnership Assistance Collaborative shall coordinate their efforts through the Department of Labor but may use any appropriate Industry Partnership Assistance Collaborative member as their managing partner. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

§3301. Short title (As enacted by PL 2013, c. 335, Pt. A, §1 is REALLOCATED TO TITLE 26, SECTION 3401)

SECTION HISTORY

RR 2013, c. 1, §44 (RAL). 2013, c. 335, Pt. A, §1 (NEW). 2013, c. 368, Pt. FFFFF, §1 (NEW).



26 §3302. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

1. Career ladder. "Career ladder" means a clear sequence of education course work or training that is aligned with an identified series of positions, work experiences or educational benchmarks or training credentials that offer occupational and financial advancement within a specified career field or related fields over time.

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

2. Collaborative. "Collaborative" means the Industry Partnership Assistance Collaborative established in section 3301.

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

3. Educational programs. "Educational programs" means the State's elementary and secondary schools, career and technical education centers, adult education programs, the Maine Community College System, the Maine Maritime Academy and the University of Maine System.

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

4. High-priority occupations. "High-priority occupations" means occupations that have a significant presence in an industry cluster, are in demand by employers, pay a livable wage or have a documented career ladder.

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

5. Industry cluster. "Industry cluster" means a group of employers closely linked by a common product or services, workforce needs, similar technologies, supply chains or other industry sector factors.

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

6. Industry partnership. "Industry partnership" means a workforce collaboration that brings together multiple employers and employees, or employee representatives when appropriate, in the same industry cluster to address common workforce needs.

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

7. Soft skills. "Soft skills" means those basic skills necessary to obtain and maintain employment, such as interviewing and communications skills.

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

8. Targeted industry cluster. "Targeted industry cluster" means an industry cluster identified by the collaborative pursuant to section 3303, subsection 2 as having statewide economic impact, immediate or long-term workforce development needs and emerging or competitive career opportunities.

§3302. Definitions (As enacted by PL 2013, c. 335, Pt. A, §1 is REALLOCATED TO TITLE 26, SECTION 3402)

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

SECTION HISTORY

RR 2013, c. 1, §45 (RAL). 2013, c. 335, Pt. A, §1 (NEW). 2013, c. 368, Pt. FFFFF, §1 (NEW).



26 §3303. Industry clusters

1. Specific industry clusters. The collaborative shall work with businesses, industry associations and organizations, workforce and economic development agencies, the State Workforce Investment Board established in section 2006 and the boards of the local workforce investment areas designated pursuant to the federal Workforce Investment Act of 1998, Public Law 105-220 and economic development entities to define specific industry clusters based on the following criteria:

A. Statistics showing the competitiveness of an industry cluster; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

B. Importance to the State's or a region's economic development; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

C. Identification of supply and distribution chains within an industry; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

D. Research studies on industry clusters; and [2013, c. 368, Pt. FFFFF, §1 (NEW).]

E. Existing industry partnerships such as those of the health care workforce and associations of manufacturers. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

2. Targeted industry clusters. The collaborative shall work with state and regional workforce and economic development agencies, with input from regional business and labor leaders, to identify which industry clusters are targeted for workforce and economic development investments based primarily on the following activities:

A. Economic growth potential; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

B. Competitiveness; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

C. Employment base; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

D. Wages, benefits and career opportunities; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

E. Importance of the industry cluster to the state and regional economies; and [2013, c. 368, Pt. FFFFF, §1 (NEW).]

F. Workforce development needs. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

3. Evaluation of clusters. Once during every 3-year period, the collaborative shall contract with an independent research organization to evaluate the industry clusters as to their importance to the State’s economy and determine the need for any changes to the targeted industry clusters.

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

4. Annual report. The collaborative shall issue a report annually that includes information and statistics on the targeted industry clusters, including labor market information highlighting the targeted industry clusters. The report, which must be presented to the joint standing committee of the Legislature having jurisdiction over labor, commerce, research and economic development matters, must include an occupational analysis of employment and wages within the targeted industry clusters.

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

5. Occupations list. The collaborative shall develop and make available to the public on a yearly basis a list of statewide and regional high-priority occupations critical to the success of the targeted industry clusters.

§3303. State agencies; requirements (As enacted by PL 2013, c. 335, Pt. A, §1 is REALLOCATED TO TITLE 26, SECTION 3403)

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

SECTION HISTORY

RR 2013, c. 1, §46 (RAL). 2013, c. 335, Pt. A, §1 (NEW). 2013, c. 368, Pt. FFFFF, §1 (NEW).



26 §3304. Industry partnerships

1. Objectives. The objectives of an industry partnership are to:

A. Organize businesses, employers, workers, labor organizations and industry associations into a collaborative structure that supports the sharing of information, ideas and challenges common to their industry cluster; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

B. Identify the training needs of multiple businesses, especially a shortage of skills that are critical to the competitiveness and innovation of the industry cluster; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

C. Facilitate economies of scale by aggregating training and education needs of multiple employers; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

D. Help educational and training institutions align curricula and programs to industry demand, particularly for high-skill occupations; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

E. Foster and strengthen relationships between and among education programs working to address the needs of related industry sectors; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

F. Facilitate relationships, remove barriers and leverage and align resources between participating departments and agencies of State Government and employers working to address the needs of related industry sectors; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

G. Inform and collaborate with the career and technical education centers, the boards of the local workforce investment areas designated pursuant to the federal Workforce Investment Act of 1998, Public Law 105-220, youth councils, business-education partnerships, secondary and postsecondary educational institutions, parents and career counselors for the purpose of addressing the challenges of connecting disadvantaged adults and youth to careers; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

H. Help companies identify and collaborate to address common organizational and human resource challenges, including, but not limited to, recruiting new workers, retraining dislocated workers, hiring foreign-trained professionals, retaining incumbent workers, implementing a high-performance work organization, adopting new technologies and fostering experiential and contextualized on-the-job learning; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

I. Develop and strengthen career ladders within and across companies, enabling entry-level workers to improve skills and advance to higher-wage jobs; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

J. Help companies in an industry partnership to attract potential employees from a diverse pool of persons seeking jobs, including veterans and individuals with barriers to employment, such as persons who are economically disadvantaged, people with disabilities, youth, older workers, ex-offenders and others; and [2013, c. 368, Pt. FFFFF, §1 (NEW).]

K. Strengthen connections among businesses in industry clusters, leading to cooperation beyond workforce issues that would improve competitiveness and job quality, such as joint purchasing, market research or centers for technology and innovation. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

2. Responsibilities of the collaborative. The collaborative shall:

A. Provide support and staffing assistance to the industry partnerships established under this chapter; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

B. Create an industry partnership to advise the collaborative, the State Workforce Investment Board established in section 2006 and the boards of the local workforce investment areas designated pursuant to the federal Workforce Investment Act of 1998, Public Law 105-220 on aligning state policies and leveraging resources across systems, including workforce development, education and economic development; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

C. Include requirements that support industry partnerships in all relevant programs, grants and new initiatives; and [2013, c. 368, Pt. FFFFF, §1 (NEW).]

D. Use industry partnerships as a connective framework across systems and programs when applying for federal and private funds. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

3. Agency and educational program roles and responsibilities. The collaborative shall provide staffing assistance to industry partnerships and shall assist the industry partnerships in achieving the objectives described in subsection 1. Other agencies that by statute, rule, funding or other policies affect employers and employees shall cooperate with the collaborative by:

A. Maintaining up-to-date information on jobs, wages, benefits, skills and careers of workers affected by such agency actions; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

B. Developing and implementing policies that improve the jobs and careers of workers affected by such agency actions; and [2013, c. 368, Pt. FFFFF, §1 (NEW).]

C. Reporting their job creation strategies and workforce needs to the collaborative. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

4. Evaluation information. Upon request, all departments and agencies of this State shall provide to the collaborative any information that will assist the collaborative in carrying out the provisions of this chapter, including any performance measurement information necessary to evaluate any program or policy affecting workforce development in the State.

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

5. Agency cooperation. At a minimum, the following departments and agencies shall work with the collaborative in the following manner.

A. The Department of Labor shall:

(1) Coordinate the collaborative and serve as lead agency in convening collaborative members;

(2) Advise the collaborative of the Department of Labor's workforce and economic development strategies, programs and initiatives; and

(3) Align existing training programs with industry partnerships. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

B. The Department of Economic and Community Development shall:

(1) Advise the collaborative of the Department of Economic and Community Development's workforce and economic development strategies, programs and initiatives;

(2) Align existing training programs with industry partnerships;

(3) Make relevant business assistance programs available to industry partnerships;

(4) Coordinate with the collaborative on areas of business retention; and

(5) Advise the collaborative of the Department of Economic and Community Development's programs to improve competitiveness in industry and strategies for forming industry clusters. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

C. The Department of Corrections, within existing resources, shall:

(1) Align training for inmates with industry clusters and high-priority occupations and annually review these training programs to ensure that the training programs prepare inmates for high-priority occupations; and

(2) Align reentry programs to take advantage of information and career opportunities provided by industry partnerships. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

D. The Department of Education shall:

(1) Develop curricula and build cross-agency and program partnerships to support career pathways;

(2) Support innovative programs to address literacy, including English as a second language, numeracy shortcomings and soft skills training, especially in those occupations critical to targeted industry clusters;

(3) Work with the collaborative to develop programs and strategies to reduce barriers to adult education;

(4) Coordinate career education initiatives in middle and secondary schools, career and technical education programs and adult education;

(5) Facilitate employer engagement with local adult education and career and technical education programs to align training with employer needs;

(6) Advise the collaborative in developing industry partnerships and career pathways in cooperation with employers;

(7) Coordinate educational initiatives with postsecondary education programs;

(8) Support initiatives to develop industry-recognized credentials and new programs providing academic credits in the State's public and private postsecondary institutions, especially in occupations critical to targeted industry clusters; and

(9) Work cooperatively with the collaborative and other agencies and education programs to leverage resources and share data regarding statewide workforce needs. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

E. The Department of Health and Human Services shall:

(1) Create and maintain innovative programs that connect qualified clients of the Temporary Assistance for Needy Families program, as defined in Title 22, section 3762, subsection 1, with employment opportunities in the targeted industry clusters;

(2) Support strategies to prepare those clients for success in postsecondary education and training programs;

(3) Work with other agencies and education programs to develop career pathways and education initiatives that provide those clients with information to guide their education and training plans; and

(4) Collect and share aggregate employment information with the relevant industry partnership to the extent allowed by applicable federal and state laws, rules and regulations. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

F. The Department of Professional and Financial Regulation shall:

(1) Advise the collaborative on professional licensing opportunities and criteria;

(2) Provide the collaborative aggregate information on active professional licenses as needed in analyzing data that will support or sustain industry partnerships; and

(3) Assist the collaborative in developing strategies that will reduce barriers to obtaining professional licensure within industry clusters where it may be required. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

G. The Maine Community College System shall:

(1) Develop curricula and build cross-postsecondary institution and program partnerships to support career pathways;

(2) Support innovative programs to address literacy, including English as a second language, numeracy shortcomings and soft skills training, especially in those occupations critical to targeted industry clusters;

(3) Work with the other members of the collaborative to develop programs and strategies to reduce barriers to adult education;

(4) Advise the collaborative in developing industry partnerships and career pathways in cooperation with employers;

(5) Coordinate educational initiatives with adult education and other postsecondary education programs;

(6) Support initiatives to develop industry-recognized credentials and new programs providing academic credits, especially in occupations critical to targeted industry clusters; and

(7) Work cooperatively with the collaborative and other agencies and education programs to leverage resources and share data regarding statewide workforce needs. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

H. The University of Maine System shall:

(1) Develop curricula and build cross-postsecondary education institution and program partnerships to support career pathways;

(2) Support innovative programs to address literacy, including English as a second language, numeracy shortcomings and soft skills training, especially in those occupations critical to targeted industry clusters;

(3) Work with other members of the collaborative to develop programs and strategies to reduce barriers to adult education;

(4) Advise the collaborative in developing industry partnerships and career pathways in cooperation with employers;

(5) Coordinate educational initiatives with adult education and other postsecondary education programs;

(6) Support initiatives to develop industry-recognized credentials and new programs providing academic credits, especially in occupations critical to targeted industry clusters; and

(7) Work cooperatively with the collaborative and other agencies and education programs to leverage resources and share data regarding statewide workforce needs. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

SECTION HISTORY

2013, c. 368, Pt. FFFFF, §1 (NEW).



26 §3305. Industry partnership grant program

1. Grant program. The collaborative shall establish a competitive grant program that provides support to industry partnerships and eligible applicants pursuant to this section. The grants must be used to provide training or the ability for local, state or regional industry partnerships to meet the objectives listed in section 3304.

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

2. Applications and guidelines. The collaborative shall establish grant guidelines and develop grant applications and forms and institute any policies and procedures necessary to carry out the provisions of this section. These procedures must include at a minimum:

A. A competitive application process; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

B. A process to review applications and to make recommendations to the collaborative; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

C. A process for providing applicants with additional information about eligibility requirements and assistance in preparing applications; and [2013, c. 368, Pt. FFFFF, §1 (NEW).]

D. A procedure for establishing eligibility requirements. At a minimum, this procedure must include the following:

(1) Involvement of the local workforce investment board;

(2) Participation of at least 4 employers, with at least 2 employers representing businesses with fewer than 50 employees;

(3) Participation of employees and, where applicable, labor representatives;

(4) Private sector matching funding of at least 25%, except that businesses with fewer than 25 employees may be exempted from this matching funding requirement at the discretion of the collaborative; and

(5) Commitment to participate in the performance improvement and evaluation system established pursuant to section 3307. [2015, c. 156, §1 (AMD).]

[ 2015, c. 156, §1 (AMD) .]

3. Grant period and renewal. The grant period for grants awarded under this section must be not less than 12 months and not more than 24 months. The collaborative may provide opportunities for renewal after the initial grant period ends.

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

4. Technical assistance. The collaborative shall provide technical assistance to grantees throughout the grant period.

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

5. Other funding sources. The collaborative shall seek funds from other private and public sources to support and sustain industry partnerships and related activities established in this chapter. Industry partnerships also may seek other sources of funding, both public and private.

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

SECTION HISTORY

2013, c. 368, Pt. FFFFF, §1 (NEW). 2015, c. 156, §1 (AMD).



26 §3306. Industry and labor market research

The collaborative may provide any industry and labor market research necessary to support and further develop the work of industry partnerships, including, but not limited to: [2013, c. 368, Pt. FFFFF, §1 (NEW).]

1. Employment analysis. Providing the most current available analysis of occupations and skills in the State for the purpose of determining trends in the State that may lead to changes in the targeted industry clusters;

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

2. High-priority occupations list. Maintaining and updating the annual list of the State's high-priority occupations under section 3303, subsection 5; and

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

3. List adjustment. Providing the most current available analysis of high-priority occupations for the purpose of determining trends that may lead to adjustments to the list under subsection 2.

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

SECTION HISTORY

2013, c. 368, Pt. FFFFF, §1 (NEW).



26 §3307. Industry partnership performance improvement and evaluation system

1. Improvement and evaluation system. The collaborative shall create and implement a performance improvement and evaluation system that:

A. Collects critical industry partnership information on an annual basis, or more frequently as determined by the collaborative; [2013, c. 368, Pt. FFFFF, §1 (NEW).]

B. Describes the benefits of the collaborative and its activities to employers, employees and communities; and [2013, c. 368, Pt. FFFFF, §1 (NEW).]

C. Provides periodic performance information to the Legislature, the public and workforce stakeholders. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

2. Cluster partnership reviews. The collaborative shall coordinate year-end reviews of each industry cluster's industry partnerships and produce a comprehensive industry cluster overview report that describes:

A. The critical experiences of each industry partnership, such as training that was most effective; most common human resource challenges; the impact of changing technology on the industry; and prospective changes that may affect the industry in the near term and long term; and [2013, c. 368, Pt. FFFFF, §1 (NEW).]

B. Practices that industry partnerships consider exemplary, such as effectively engaging adult education programs and postsecondary educational institutions, internships and clinical placements; working with effective training providers; working with career and technical education centers; and other important practices by which industry partnerships can assist each other. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

[ 2013, c. 368, Pt. FFFFF, §1 (NEW) .]

SECTION HISTORY

2013, c. 368, Pt. FFFFF, §1 (NEW).



26 §3308. Rulemaking

The Commissioner of Labor shall adopt rules for the operation of industry partnerships funded in whole or in part under this chapter. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 368, Pt. FFFFF, §1 (NEW).]

SECTION HISTORY

2013, c. 368, Pt. FFFFF, §1 (NEW).






Chapter 41: EMPLOYMENT FIRST MAINE ACT

26 §3401. Short title (REALLOCATED FROM TITLE 26, SECTION 3301)

(REALLOCATED FROM TITLE 26, SECTION 3301)

This chapter may be known and cited as "the Employment First Maine Act." [RR 2013, c. 1, §44 (RAL).]

SECTION HISTORY

RR 2013, c. 1, §44 (RAL).



26 §3402. Definitions (REALLOCATED FROM TITLE 26, SECTION 3302)

(REALLOCATED FROM TITLE 26, SECTION 3302)

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [RR 2013, c. 1, §45 (RAL).]

1. Customized employment. "Customized employment" means employment acquired as a result of implementation of a flexible blend of strategies, services and supports designed to increase employment options for job seekers with complex needs through voluntary negotiation of the employment relationship with the employer.

[ RR 2013, c. 1, §45 (RAL) .]

2. Disability. "Disability" means a physical or mental disability as defined in Title 5, section 4553-A.

[ RR 2013, c. 1, §45 (RAL) .]

3. First and preferred service or support option. "First and preferred service or support option" means the first employment service option that is offered by a state agency, prior to the offer of other supports or services, including day services.

[ RR 2013, c. 1, §45 (RAL) .]

4. Integrated community-based employment. "Integrated community-based employment" means employment in the competitive labor market that is performed on a full-time or part-time basis in the general community or through self-employment and for which a person with a disability is compensated at or above the minimum wage but not less than the prevailing wage and level of benefits paid by the employer for the same or similar work performed by persons without disabilities.

[ RR 2013, c. 1, §45 (RAL) .]

5. State agency. "State agency" means the Department of Education, the Department of Health and Human Services or the Department of Labor.

[ RR 2013, c. 1, §45 (RAL) .]

SECTION HISTORY

RR 2013, c. 1, §45 (RAL).



26 §3403. State agencies; requirements (REALLOCATED FROM TITLE 26, SECTION 3303)

(REALLOCATED FROM TITLE 26, SECTION 3303)

1. Employment as core component of services and supports. In carrying out its duties to provide services and supports to persons with disabilities, a state agency shall include as a core component of its services and supports the opportunity for persons with disabilities to acquire integrated community-based employment or customized employment.

A. When entering into contracts with providers of services to persons with disabilities, a state agency shall include appropriate provisions regarding facilitating integrated community-based employment or customized employment and ensuring measurable outcomes. [RR 2013, c. 1, §46 (RAL).]

B. A state agency shall incorporate standards for integrated community-based employment and customized employment into its processes for program monitoring and quality assurance. [RR 2013, c. 1, §46 (RAL).]

[ RR 2013, c. 1, §46 (RAL) .]

2. First and preferred service or support option. When providing services or supports to a person with a disability, a state agency shall offer to the person, as the first and preferred service or support option, a choice of employment services that will support the acquisition by the person of integrated community-based employment or customized employment.

[ RR 2013, c. 1, §46 (RAL) .]

3. Coordination of efforts and information. A state agency shall:

A. Coordinate its efforts with other state agencies to ensure that the programs directed, the funding managed and the policies adopted by each state agency support the acquisition by persons with disabilities of integrated community-based employment or customized employment; and [RR 2013, c. 1, §46 (RAL).]

B. When permissible under the law, share information regarding the use of services and other data with other state agencies in order to monitor progress toward facilitating the acquisition by persons with disabilities of integrated community-based employment or customized employment. [RR 2013, c. 1, §46 (RAL).]

[ RR 2013, c. 1, §46 (RAL) .]

4. Pursuit of employment; option. Nothing in this chapter may be construed to require a person with a disability who receives services from a state agency to accept employment services from that state agency or to experience a loss of services as a result of choosing not to explore employment options.

[ RR 2013, c. 1, §46 (RAL) .]

5. Rulemaking. A state agency shall adopt rules to implement this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ RR 2013, c. 1, §46 (RAL) .]

SECTION HISTORY

RR 2013, c. 1, §46 (RAL).









TITLE 27: LIBRARIES, HISTORY, CULTURE AND ART

Chapter 1: STATE LIBRARY

Subchapter 1: STATE LIBRARIAN

27 §1. Salary; duties

The Maine State Library shall be under the management and supervision of the State Librarian as appointed pursuant to section 112, who shall make such rules and regulations as are necessary for the proper management of the library and the safety of its contents. The librarian shall receive such salary as shall be set by the Governor. [1989, c. 700, Pt. B, §15 (AMD).]

The librarian may employ, subject to the Civil Service Law and the approval of the Maine Library Commission, a deputy state librarian, and such assistants as the business of the office may require. [1989, c. 700, Pt. B, §15 (AMD).]

SECTION HISTORY

1971, c. 610, §13 (AMD). 1975, c. 771, §290 (AMD). 1985, c. 785, §B123 (AMD). 1989, c. 700, §B15 (AMD).



27 §2. Contents; exchange

1. Library contents. The State Librarian shall procure and keep in the State Library the following:

A. Histories of this State, its counties and its towns; [1979, c. 541, Pt. A, §185 (NEW).]

B. Histories of all countries; [1979, c. 541, Pt. A, §185 (NEW).]

C. Family histories; [1979, c. 541, Pt. A, §185 (NEW).]

D. Works on the arts and sciences, with special reference to agriculture, forestry, fishing, manufacturers, shipbuilding and road making; [1979, c. 541, Pt. A, §185 (NEW).]

E. Maps, charts, plans, manuscripts and statistical and other publications relating to the financial, social, religious and educational condition of this State and then of the world as fast as the State furnishes the necessary means; [1979, c. 571, Pt. A, §185 (NEW).]

F. Full and complete sets of all the documents printed by the State; and [1979, c. 541, Pt. A, §185 (NEW).]

G. Full and complete sets of the reports of the towns, cities and counties of this State. [1979, c. 571, Pt. A, §185 (NEW).]

[ 1979, c. 541, Pt. A, §185 (NEW) .]

2. Exchanges. For the purpose of carrying out this section, the State Librarian shall be empowered to provide the following:

A. Conduct a system of exchanges with other libraries and institutions of learning; and [1985, c. 499, (NEW).]

B. Provide a service which will collect state and national educational research and resources to be made available to all State educators and citizens. [1985, c. 499, (NEW).]

[ 1985, c. 499, (RPR) .]

SECTION HISTORY

1971, c. 480, §5 (AMD). 1979, c. 541, §A185 (RPR). 1985, c. 499, (AMD).



27 §3. Books lent

Under such rules and regulations as the State Librarian may prescribe, books and documents may be lent to any responsible resident of the State. Such rules and regulations may include the charge for overdue books and documents. [1971, c. 127, §1 (AMD).]

SECTION HISTORY

1971, c. 127, §1 (AMD).



27 §4. Responsibility for books borrowed

Any person or organization receiving the loan of any books, documents or other material from the Maine State Library shall be responsible for the full value thereof to the librarian, and in case of the loss of or damage to a volume belonging to a set, shall procure a new volume or be responsible for the value of the set. If any person or organization shall neglect or fail to return any books, documents or other material lent to them, or shall return the same in an injured or mutilated condition, after due demand and notice, the librarian may maintain a civil action against such person or organization for the full value thereof. Actions to enforce the liability mentioned in this section may be brought by the librarian in his own name in behalf of the State, and in case of his death or removal, the action shall be prosecuted by his successor.



27 §4-A. Revolving Fund

1. Fund created. There is established within the Maine State Library a revolving fund for use by the library to replace books, documents or other materials that are damaged, lost or unrecoverable for which a charge is made.

[ 1981, c. 496, (NEW) .]

2. Price and rates. The State Librarian is authorized to fix the value of library items at current replacement costs plus a reasonable amount incurred in recovering these items.

[ 1981, c. 496, (NEW) .]

3. Income. Income received from subsection 2 shall be credited to the revolving fund to be used as a continuing carrying account to carry out the purposes of subsection 1.

[ 1981, c. 496, (NEW) .]

SECTION HISTORY

1981, c. 496, (NEW).



27 §4-B. Carrying account

The State Librarian may purchase documents, maps, journals or any other printed material of significance to the historical heritage of Maine. Notification of these purchases shall be made to the State Archivist and State Museum Director. Any funds appropriated for the acquisitions of materials shall not lapse but shall be carried forward from year to year. [1983, c. 517, §1 (NEW).]

SECTION HISTORY

1983, c. 517, §1 (NEW).



27 §5. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 610, §14 (AMD). 1989, c. 700, §B16 (RP).



27 §6. Reports from counties, cities and towns

Town clerks of the several towns, city clerks of the several cities and treasurers of the several counties shall promptly transmit to the librarian of the Maine State Library copies of all printed reports of said towns, cities and counties, including all printed exhibits of town, city and county expenditures.



27 §7. Private support organization

1. Designation of private support organization. The State Librarian shall designate a nonprofit organization as the private support organization for the Maine State Library. The designated organization must be incorporated as a nonprofit corporation under the laws of the State, and its sole purpose, as reflected in its bylaws, must be to organize and foster support for the Maine State Library and the library's programs.

[ 2009, c. 571, Pt. YYY, §1 (NEW) .]

2. Nonvoting member on board of directors. The State Librarian, or the librarian's designee, must be made a nonvoting ex officio member of the private support organization's board of directors.

[ 2009, c. 571, Pt. YYY, §1 (NEW) .]

3. Plan of work. The State Librarian shall negotiate an annual memorandum of understanding between the Maine State Library and the private support organization that outlines a plan of work identifying priority projects of mutual benefit and cooperation.

[ 2009, c. 571, Pt. YYY, §1 (NEW) .]

4. Use of property. The State Librarian may permit the appropriate use of fixed property, equipment and facilities of the Maine State Library by the private support organization. Such use must be directly in keeping with the purpose of the private support organization as set out in subsection 1 and must comply with all appropriate state policies and procedures.

[ 2009, c. 571, Pt. YYY, §1 (NEW) .]

SECTION HISTORY

2009, c. 571, Pt. YYY, §1 (NEW).



27 §8. Maine Public Library Fund

There is established the Maine Public Library Fund, an interest-bearing account, referred to in this section as "the fund." The fund receives money deposited by the Treasurer of State pursuant to Title 36, section 5291 and any other money contributed to the fund. The fund is administered by the State Librarian. All money deposited in the fund and the earnings on that money remain in the fund to be used to provide grants to free public libraries for use in providing services identified as priority services by the State Librarian. Money in the fund may also be used for the necessary administrative and personnel costs associated with the management of the fund but may not be deposited in the General Fund or any other fund except as specifically provided by law. [2011, c. 685, §1 (NEW).]

SECTION HISTORY

2011, c. 685, §1 (NEW).






Subchapter 2: OPERATION AND SERVICES

27 §31. Library hours

The State Librarian shall keep the library open at least 35 hours per week. A person may not be admitted to the library rooms out of library hours or take any book or other material from the library without the consent of the librarian. [2013, c. 82, §1 (AMD).]

SECTION HISTORY

1973, c. 626, §1 (AMD). 2013, c. 82, §1 (AMD).



27 §32. Historical research

As a part of the general duties of his office, the State Librarian shall maintain a section of historical research which shall have charge of all Maine historical work in the library and carry on research work relating to the history of the State.



27 §33. Legislative reference (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 480, §6 (RP).



27 §34. Library development

The Department of Education shall maintain a school library media section in cooperation with the Maine State Library that must carry on the following activities: [1989, c. 700, Pt. B, §17 (RPR).]

1. Media center standards. Recommending school library media center standards and evaluation of programs;

[ 1989, c. 700, Pt. B, §17 (NEW) .]

2. Certification of media professionals. Assisting in the certification and recertification of school library media professionals;

[ 1989, c. 700, Pt. B, §17 (NEW) .]

3. Project review. Reviewing state funded school library media center construction and renovation projects;

[ 1989, c. 700, Pt. B, §17 (NEW) .]

4. Expenditures for school library media programs. Advising the Commissioner of Education on the expenditure of state and federal grants for school library media programs;

[ 1989, c. 700, Pt. B, §17 (NEW) .]

5. School approval. Assisting the Commissioner of Education with basic school approvals as it pertains to library instruction;

[ 1989, c. 700, Pt. B, §17 (NEW) .]

6. School accreditation. Assisting with local school accreditation visits;

[ 1989, c. 700, Pt. B, §17 (NEW) .]

7. School library staff. Providing leadership in staff development and continuing education of school library staff;

[ 1989, c. 700, Pt. B, §17 (NEW) .]

8. Information for local school systems. Providing educational research and resource information for local school systems;

[ 1989, c. 700, Pt. B, §17 (NEW) .]

9. Video tape library.

[ 2013, c. 82, §2 (RP) .]

10. Related activities. Related activities in cooperation with the Maine State Cultural Affairs Council; and

[ 2013, c. 82, §3 (AMD) .]

11. Electronic resources and database library. Maintaining and providing an electronic library service as well as a database library for use by elementary and secondary schools.

[ 2013, c. 82, §4 (NEW) .]

SECTION HISTORY

1971, c. 127, §2 (AMD). 1973, c. 626, §2 (AMD). 1989, c. 700, §B17 (RPR). 2013, c. 82, §§2-4 (AMD).



27 §35. Traveling libraries (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 127, §3 (RP).



27 §36. Advice to local libraries; gifts; schools of library instruction

The Maine State Library shall give advice to all school, state, institutional and public libraries, and to all communities in the State that may propose to establish libraries, as to the best means of establishing and administering the libraries, selecting and cataloging books and other details of library management, and may send its employees to aid in organizing such libraries or assist in the improvement of those already established. The Maine State Library shall formulate and present to the Legislature a plan for statewide library development and the Maine State Library is designated as the agency for the administration of the plan and is granted the authority to administer the plan on behalf of the State. The Maine State Library may receive gifts of money, books or other property that may be used or held in trust for the purpose or purposes given. The Maine State Library may establish an endowment fund. Any funds, if given as an endowment, must be invested by the Treasurer of State according to the laws governing the investment of trust funds. The Maine State Library may publish lists and circulars of information and may cooperate with the libraries and commissions of other states in the publication of documents in order to secure the most economical administration of its work. The Maine State Library may conduct courses or schools of library instruction and hold librarians' institutes in various parts of the State, and cooperate with others in those schools or institutes. The Maine State Library shall perform such other library service as the Maine State Library may consider for the best interests of the citizens of the State. [1991, c. 622, Pt. V, §1 (AMD).]

SECTION HISTORY

1971, c. 480, §7 (AMD). 1973, c. 626, §3 (AMD). 1991, c. 622, §V1 (AMD).



27 §37. Bookmobile service (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 626, §4 (AMD). 2013, c. 82, §5 (RP).



27 §38. Compliance with federal law

The State Librarian, with the approval of the Governor, may make any regulations necessary to enable the State to comply with any law of the United States, heretofore or hereafter enacted, intended to promote public library services. The Maine State Library is the sole agency authorized to develop, submit and administer or supervise the administration of any state plan required under such law. The Treasurer of State shall be custodian of any money that may be allotted by the Federal Government for general public library services. [1989, c. 700, Pt. A, §108 (AMD).]

SECTION HISTORY

1975, c. 771, §291 (AMD). 1981, c. 464, §28 (AMD). 1989, c. 700, §A108 (AMD).



27 §39. Statewide Library Information System

1. Statement of policy. The Legislature declares that it is the policy of the State that cooperation among Maine libraries of all types should be fostered and encouraged. The sharing of library holdings and of library-developed tools for obtaining electronic information from networked resources enriches the economic, educational and cultural life of each Maine community. Citizen access to materials purchased with public dollars in an era of widespread access to electronic information networks requires that materials be identifiable by title and physical location. It is in the public interest that the Maine State Library promote and assist access by recording information about resources available through Maine libraries and maintaining them in an always-current, immediately accessible electronic form readily available to every citizen through a variety of telephone and network connections.

[ 1995, c. 475, Pt. A, §1 (AMD); 1995, c. 475, Pt. A, §2 (AFF) .]

2. Legislative intent. Recognizing the value of broad citizen access to information, the State assigns to the Maine State Library the responsibility of providing electronic access to information resources including: the creation of an online catalog of the holdings of libraries and other governmental units throughout the State; the provision of online indexing, full text and document delivery of newspaper, periodical and journal articles; the maintenance of a gateway to the Internet and its vast array of electronic resources; the coordination of an effective and efficient means of transporting physical materials among libraries; and the development of a program to teach citizens of the State to successfully locate, retrieve and use the information contained within various computer systems. It is the intent of the Legislature to provide the Maine State Library with the resources necessary to carry out this section.

[ 1995, c. 475, Pt. A, §1 (AMD); 1995, c. 475, Pt. A, §2 (AFF) .]

SECTION HISTORY

1987, c. 462, (NEW). 1989, c. 700, §A109 (AMD). 1995, c. 475, §A1 (AMD). 1995, c. 475, §A2 (AFF).



27 §40. Accessible electronic information services

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Accessible electronic information service" means news and other information, including but not limited to newspapers, provided to eligible individuals from a multistate service center using high-speed computers and telecommunications technology for interstate acquisition of content and rapid distribution in a form appropriate for use by such individuals. [2005, c. 651, §1 (NEW).]

B. "Eligible individuals" means blind, visually impaired or disabled individuals who are eligible for library loan services through the Library of Congress and the National Library Service for the Blind and Physically Handicapped pursuant to 36 Code of Federal Regulations, Section 701.10(b). [2005, c. 651, §1 (NEW).]

C. "Qualified entity" means an agency, instrumentality or political subdivision of the State or a nonprofit organization that:

(1) Provides interstate access for eligible individuals to read daily newspapers through producing audio or Braille editions by computer;

(2) Obtains electronic news text either over the Internet or through direct transfer arrangements made with participating news organizations; and

(3) Provides a means of program administration and reader registration on the Internet. [2005, c. 651, §1 (NEW).]

[ 2005, c. 651, §1 (NEW) .]

2. Provision of service. The State Librarian may enter into an agreement with a qualified entity to provide an accessible electronic information service for eligible individuals. If an agreement is entered into, the State Librarian may make use of federal and other funds available for this purpose.

[ 2005, c. 651, §1 (NEW) .]

3. Telecommunications education access fund. The State Librarian or the Commissioner of Education may enter into contracts or order services on behalf of schools and libraries in connection with the telecommunications education access fund pursuant to Title 35-A, section 7104-B. The State Librarian or the Commissioner of Education may take advantage of any discounts available pursuant to the federal Telecommunications Act of 1996.

[ 2009, c. 274, §17 (NEW) .]

SECTION HISTORY

2005, c. 651, §1 (NEW). 2009, c. 274, §17 (AMD).






Subchapter 3: DISTRIBUTION OF BOOKS AND RECORDS

27 §61. Maine Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 480, §8 (RP).



27 §62. Distribution and sale (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §17 (RPR). 1971, c. 480, §8 (RP).



27 §63. Price (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 480, §8 (RP).



27 §64. Disposition of proceeds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 480, §8 (RP).



27 §65. Recipients authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §18 (RPR). 1969, c. 37, (AMD). 1971, c. 480, §8 (RP).



27 §66. Reports of departments and institutions

The State Librarian shall distribute reports of the departments and institutions of the State and other books and documents published or purchased by the State in such manner as the law may direct. The State Librarian may transmit one copy of each published report of each department of the State Government to each library in the State and to the libraries of other states and territories, and make such other and further distribution as in the State Librarian's judgment seems proper. The State Librarian shall maintain a document room in which must be stored all department reports and other publications of the State intended for distribution and shall keep an accurate account of all books and documents received. [2013, c. 82, §6 (AMD).]

SECTION HISTORY

2013, c. 82, §6 (AMD).



27 §67. Published records of vital statistics purchased (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 236, (AMD). 1973, c. 626, §5 (RP).



27 §68. Records of vital statistics distributed (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 626, §5 (RP).



27 §69. Purchase of Maine histories

1. Purchase. The State Librarian shall purchase at least 2 copies of every town history or other book concerning the history of this State that is published in Maine.

[ 2013, c. 82, §7 (AMD) .]

2. Distribution.

[ 2013, c. 82, §7 (RP) .]

3. Surplus.

[ 2013, c. 82, §7 (RP) .]

SECTION HISTORY

1977, c. 546, §1 (NEW). 2005, c. 683, §A45 (AMD). 2013, c. 82, §7 (AMD).






Subchapter 4: CONSERVATION AND PRESERVATION

27 §71. Definitions (REALLOCATED FROM TITLE 27, SECTION 94)

(REALLOCATED FROM TITLE 27, SECTION 94)

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [2003, c. 688, Pt. A, §29 (RAL).]

1. Agencies and libraries. "Agencies" and "libraries" means libraries and other agencies collecting, organizing, maintaining and making available to the Maine State Library research materials.

[ 2003, c. 688, Pt. A, §29 (RAL) .]

2. Conservation or preservation. "Conservation" or "preservation" means activity for the protection, care and treatment of library materials to prevent loss of their informational content or of the objects themselves, including, but not limited to:

A. Collection condition evaluation and preservation planning; [2003, c. 688, Pt. A, §29 (RAL).]

B. Environmental control; [2003, c. 688, Pt. A, §29 (RAL).]

C. Preparation of library research material for storage, including binding, matting, boxing and other protective wrapping; [2003, c. 688, Pt. A, §29 (RAL).]

D. Disaster prevention, preparedness and recovery; [2003, c. 688, Pt. A, §29 (RAL).]

E. Surveying to identify items needing preservation or collection maintenance planning; [2003, c. 688, Pt. A, §29 (RAL).]

F. Rebinding, repair, mending or cleaning; [2003, c. 688, Pt. A, §29 (RAL).]

G. Reformatting, including photocopying and microfilming; or [2003, c. 688, Pt. A, §29 (RAL).]

H. Major conservation treatment such as deacidification, leather repair and conservation rebinding. [2003, c. 688, Pt. A, §29 (RAL).]

[ 2003, c. 688, Pt. A, §29 (RAL) .]

3. Library research materials. "Library research materials" means informational materials in print, nonprint manuscript or any other format which is a part of the applicant's collection and are or will be available for reference, on-site examinations or loan. Works of art using oil on canvas as a medium are excluded from this definition.

[ 2003, c. 688, Pt. A, §29 (RAL) .]

4. Preservation methods. "Preservation methods" means the activities used in the physical treatment, creation of microforms or environmental control.

[ 2003, c. 688, Pt. A, §29 (RAL) .]

5. Unique library research materials. "Unique library research materials" means library research materials which are not accessible to the people of the State in any other collection in the State or materials which have research value not duplicated elsewhere in the State.

[ 2003, c. 688, Pt. A, §29 (RAL) .]

SECTION HISTORY

2003, c. 688, §A29 (RAL).



27 §72. Annual appropriation (REALLOCATED FROM TITLE 27, SECTION 95)

(REALLOCATED FROM TITLE 27, SECTION 95)

An annual appropriation shall be made for the conservation and preservation of historically significant Maine State Library research material. [2003, c. 688, Pt. A, §30 (RAL).]

1. Annual grants. Annual grants may be made to libraries and agencies for the purpose of conservation or preservation of unique library research materials. Projects proposals shall be evaluated based upon factors, including, but not limited to:

A. Institution commitment to development of a coordinated approach to conservation and preservation of research materials important to the State; [2003, c. 688, Pt. A, §30 (RAL).]

B. Research value of the materials; [2003, c. 688, Pt. A, §30 (RAL).]

C. Appropriateness of conservation and preservation methods; [2003, c. 688, Pt. A, §30 (RAL).]

D. Institutional capacity for successful maintenance of research materials, including facilities, experience and technical expertise; [2003, c. 688, Pt. A, §30 (RAL).]

E. Availability of staff with appropriate training and expertise; [2003, c. 688, Pt. A, §30 (RAL).]

F. Volume of interlibrary lending and accessibility of collections to the public; and [RR 2015, c. 1, §32 (COR).]

G. Contribution of the institution to the grant project in matching funds. [2003, c. 688, Pt. A, §30 (RAL).]

[ RR 2015, c. 1, §32 (COR) .]

2. Approval of grants. The Maine Library Commission shall approve grants with the advice of the State Librarian.

[ 2003, c. 688, Pt. A, §30 (RAL) .]

3. Proposals. Agencies and libraries applying for grants shall submit project proposals in a form prescribed by the Maine State Library.

[ 2003, c. 688, Pt. A, §30 (RAL) .]

SECTION HISTORY

2003, c. 688, §A30 (RAL). RR 2015, c. 1, §32 (COR).









Chapter 2: STATE MUSEUM

Subchapter 1: GENERAL PROVISIONS

27 §81. Declaration of policy

The Legislature declares it is the policy of the State that in order to further the cultural and educational interests of the people of the State, to present through the use of its collections and activities the proud heritage and unique historical background, and to preserve and exhibit the environmental and cultural richness of the State, there is established the Maine State Museum. [1965, c. 502, §1 (NEW).]

The Legislature further declares its expectation that the Maine State Museum will follow professional museum, scientific and artifact conservation standards to assemble and protect its tangible collections and intellectual assets held in public trust. [2011, c. 152, §1 (NEW).]

A general diffusion of the advantages of education being essential to promoting the common welfare, the Legislature recognizes these tangible collections and intellectual assets as educational resources essential to the Maine State Museum's mission and public trust responsibilities. [2011, c. 152, §1 (NEW).]

SECTION HISTORY

1965, c. 502, §1 (NEW). 2011, c. 152, §1 (AMD).



27 §82. Maine State Museum Commission

The Governor shall appoint the Maine State Museum Commission, as established by Title 5, section 12004-G, subsection 7-C, consisting of 15 members especially qualified and interested in the several fields of museum activity. Members are limited to 2 consecutive 5-year terms that expire on August 22nd. Each member serves for the term of the appointment and until a successor is appointed and qualified. The commission shall elect a chair and vice-chair from its members. If a vacancy occurs before the member's term expires, the Governor shall appoint a successor for the unexpired term. Members are entitled to compensation in accordance with the provisions of Title 5, chapter 379. [2007, c. 100, §1 (AMD).]

SECTION HISTORY

1965, c. 502, §1 (NEW). 1983, c. 812, §167 (AMD). 1989, c. 503, §B113 (AMD). 1989, c. 700, §B18 (AMD). 1999, c. 706, §4 (AMD). 1999, c. 706, §9 (AFF). 2007, c. 100, §1 (AMD).



27 §83. Powers and duties of Maine State Museum Commission

The general powers and duties of the commission are: [1965, c. 502, §1 (NEW).]

1. Administration. To administer this chapter. In administering its provisions, the commission may formulate policies and exercise general supervision;

[ 1989, c. 700, Pt. B, §19 (AMD) .]

2. Prescribe duties of Museum Director. To prescribe the duties of the Museum Director;

[ 1989, c. 700, Pt. B, §19 (AMD) .]

3. Delegate powers. To delegate powers to the Museum Director necessary for the administration of this chapter;

[ 1991, c. 622, Pt. V, §2 (AMD) .]

4. Recommendations. To make recommendations to the Maine State Cultural Affairs Council for such legislation as may be necessary to improve the functioning of the Maine State Museum;

[ 2007, c. 560, §2 (AMD) .]

5. Establish fees. To establish fees for admission to the Maine State Museum and miscellaneous services. All revenues derived from these fees must be credited as undedicated revenue to the General Fund through June 30, 2014. Beginning July 1, 2014, all revenues derived from these fees must be credited as dedicated revenue to the Maine State Museum - Operating Fund, Other Special Revenue Funds account to be used to support the operations of the Maine State Museum; and

[ 2013, c. 595, Pt. M, §1 (AMD) .]

6. Designate a private support organization. To designate a nonprofit organization as the private support organization for the Maine State Museum. The designated organization must be incorporated as a nonprofit corporation under the laws of the State, and its sole purpose, as reflected in its bylaws, must be to organize and foster support for the Maine State Museum and the museum’s programs.

The commission shall delegate authority to the Museum Director to permit, without charge and within the museum’s financial means, the appropriate use of fixed property, equipment and facilities of the museum by the private support organization. Such use must be directly in keeping with the approved purposes of the private support organization and must comply with all appropriate state policies and procedures.

The commission’s chair, or the chair’s designee, and the Museum Director, or the director’s designee, must be made nonvoting ex officio members of the private support organization’s board of directors. Other members of the commission may serve in a nonvoting capacity on the board of the private support organization if such service is agreed to by the commission and private support organization's board of directors.

Subject to the approval of the commission, the Museum Director shall negotiate an annual memorandum of understanding between the museum and the private support organization that outlines a plan of work identifying priority projects of mutual benefit and cooperation.

[ 2007, c. 560, §4 (NEW) .]

SECTION HISTORY

1965, c. 502, §1 (NEW). 1989, c. 700, §B19 (AMD). 1991, c. 622, §§V2,3 (AMD). 2003, c. 20, §P1 (AMD). 2007, c. 560, §§2-4 (AMD). 2013, c. 595, Pt. M, §1 (AMD).



27 §84. Museum Director (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 502, §1 (NEW). 1971, c. 610, §15 (RP).



27 §84-A. Museum director; appointment

The Director of the Maine State Museum Commission must be qualified by training or by experience in museum work and is appointed by the Maine State Museum Commission. The director shall serve for an indefinite term, subject to removal for cause. The commission shall fix compensation for the director within salary range 88. [1991, c. 528, Pt. E, §30 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §30 (AMD).]

SECTION HISTORY

1989, c. 700, §B20 (NEW). 1991, c. 528, §E30 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E30 (AMD).



27 §85. Powers and duties of Museum Director (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 502, §1 (NEW). 1971, c. 610, §16 (AMD). 1981, c. 8, (AMD). 1985, c. 785, §B124 (AMD). 1987, c. 465, §1 (RP).



27 §85-A. Powers and duties of Museum Director

The Museum Director shall have the powers and duties established under the following provisions governing the administration and operation of the Maine State Museum activities: [1987, c. 465, §2 (NEW).]

1. Duties prescribed. To perform the duties which are prescribed for him by the commission;

[ 1987, c. 465, §2 (NEW) .]

2. Administration. To administer the office of Museum Director. In exercising the director's administration, the Museum Director shall promulgate operating policies, establish organizational and operational procedures and exercise supervision of museum activities. The Museum Director shall employ, subject to the Civil Service Law and the approval of the Maine State Museum Commission, such assistants as may be necessary to carry out the purposes of this chapter. The Museum Director shall adopt a seal for use in the official business of the museum. The director, with the approval of the commission, may initiate a membership program to benefit the museum;

[ 1991, c. 780, Pt. M, §1 (AMD) .]

3. Rules. To promulgate such rules as necessary to effectuate the purposes of this chapter. No unreasonable restrictions or limitations shall be imposed on the use of museum records or objects that are defined by law as records or objects open to public inspection. With the exception of matters concerning collections security and preservation, decisions made by the director concerning access, use and reproduction of museum collections may be appealed to the commission within 30 days for final determination by the commission;

[ 1987, c. 465, §2 (NEW) .]

4. Solicitation and acceptance of gifts, grants, donations, bequests, endowments and membership fees. To solicit and accept gifts, grants, donations, bequests, endowments and membership fees for purposes consistent with the purposes of this chapter. Any funds, if given as an endowment or trust, must be invested by the Treasurer of State according to the laws governing the investment of trust funds. All gifts, grants, donations, bequests and proceeds of endowment funds must be used solely to carry out the purposes for which they were made;

[ 2011, c. 151, §1 (AMD) .]

5. Biennial report.

[ 1989, c. 700, Pt. B, §22 (RP) .]

6. General. To carry out the policies and directives of the Maine State Museum Commission;

[ 1987, c. 465, §2 (NEW) .]

7. Collection. To institute and maintain a program of systematic collection in the several fields of museum activity with particular emphasis on those fields relating to this State;

[ 1987, c. 465, §2 (NEW) .]

8. Preservation and restoration. To preserve, identify, catalogue, document and safeguard the collections of the museum;

[ 1987, c. 465, §2 (NEW) .]

9. Research and publications. To carry on research to increase knowledge in the several fields of museum activity and to provide interpretive and information services, including the dissemination and recording of information gathered through research. Protection through copyright law may be obtained;

[ 1987, c. 465, §2 (NEW) .]

10. Information. To provide reference services to individuals and local historical, natural history, scientific and other groups and societies interested in museum activities;

[ 1987, c. 465, §2 (NEW) .]

11. Exhibitions. To exhibit the collections of the museum, including permanent and temporary exhibits, and to provide a loan service for films, artifacts, specimens and other exhibits of the museum to such persons, groups and schools and under such terms and conditions as determined by the director;

[ 1987, c. 465, §2 (NEW) .]

12. Services. To provide ancillary museum services such as operation of a museum library, consultation concerning museum activities, sale of publications, provision of speakers, participation in special events and any other activities which will promote the effectiveness of the museum.

[ 1987, c. 465, §2 (NEW) .]

13. Educational stipends. To provide educational field school opportunities in concert with archaeological and conservation projects by providing educational stipends from funds secured from nongeneral fund sources.

[ 1987, c. 465, §2 (NEW) .]

SECTION HISTORY

1987, c. 465, §2 (NEW). 1989, c. 700, §§B21,22 (AMD). 1991, c. 780, §§M1,2 (AMD). 1999, c. 452, §1 (AMD). 2011, c. 151, §1 (AMD).



27 §86. Acquisition, ownership and disposition of property and size and storage of collection

1. Acquisition. The Maine State Museum is authorized to solicit and accept donations of property for the sole use of the museum as long as the donations are of a nature to carry out and promote the purposes of this chapter. The Maine State Museum may purchase works of art, artifacts and specimens for the enrichment of the collections from funds provided in the budget, secured from private donations or bequests or generated from the disposition of deaccessioned items.

[ 2011, c. 151, §2 (AMD) .]

2. Ownership. The museum shall hold its collections and property for the State and shall not sell, mortgage, transfer or dispose of in any manner, except as provided under this section or other authority of law.

[ 1985, c. 763, Pt. A, §77 (AMD) .]

3. Disposition. Notwithstanding any contrary provisions of law, the museum may sell or exchange any duplicates or other property determined to be unnecessary which the museum may have or obtain, and may transfer to other institutions of the State property not deemed applicable or necessary for the purposes of the museum. Funds generated by the disposition of artifacts shall be deposited into a revolving fund to be used exclusively for the increase and care of museum collections, including the purchase of other artifacts, specimens or works of art, or the conservation and preservation of state collections. Disposition of property may be through return of property to the original donor, as deemed appropriate by the Maine State Museum Commission.

[ 1985, c. 763, Pt. A, §77 (AMD) .]

4.

[ 1973, c. 625, §173 (RP) .]

5. Size and storage of collections. The Maine State Museum shall endeavor to continually upgrade the scope and quality of the collections. New acquisitions are to be sought to fulfill this objective. In order to refine existing holdings the museum shall also maintain an on-going program of artifact disposition permitting the improvement of collections within a finite storage space available for them.

[ 1985, c. 763, Pt. A, §77 (NEW) .]

SECTION HISTORY

1965, c. 502, §1 (NEW). 1973, c. 625, §173 (AMD). 1985, c. 763, §A77 (AMD). 2011, c. 151, §2 (AMD).



27 §86-A. Historical materials

The Maine State Museum holds title, as trustee for the State, to all historical materials, other than documents or other library or archival items under the administrative jurisdiction of the Maine State Library or the Maine State Archives, that are or may become the property of the State and are or may be housed in the public buildings of the State. These historical materials include the banners and flags presently housed in the State House Hall of Flags and may include, but are not restricted to, paintings, sculptures and other works of art dealing with historic subjects or executed by historically significant artists; flags, banners, insignia, medals, firearms, edged weapons, uniforms and other accoutrements relating to Maine military personnel or units; furnishings, utensils, implements, tools, machinery and other devices having particular historical significance to the State. The State Capitol Building is in the jurisdiction of the State House and Capitol Park Commission. [1993, c. 361, Pt. A, §3 (AMD).]

Historical materials as described herein which are directly connected with areas under the jurisdiction of the State Park and Recreation Commission shall be exempt from this section. [1971, c. 401, §1 (NEW).]

The State Museum shall protect, preserve and interpret such materials which may be placed under its trusteeship in accordance with this chapter. [1971, c. 401, §1 (NEW).]

SECTION HISTORY

1971, c. 401, §1 (NEW). 1987, c. 816, §EE6 (AMD). 1993, c. 361, §A3 (AMD).



27 §86-B. Confidentiality of certain research and personal information

1. Draft research and materials. Museum draft research, publications and exhibit materials, including scientific, archaeological and historical findings, are confidential and not public records for the purposes of Title 1, chapter 13, subchapter 1 until complete and presented to the public. The Museum Director may authorize disclosure before publication or presentation to the public.

[ 2013, c. 205, §1 (NEW) .]

2. Personal history research and materials. Personal information contained in any record about the individual that is obtained by the Maine State Museum in the course of a historical research project is confidential and not a public record for the purposes of Title 1, chapter 13, subchapter 1 until:

A. The individual authorizes the release of the personal information as a public record; or [2013, c. 205, §1 (NEW).]

B. The death of the individual, except that the Museum Director may, at the request of the individual, designate in writing that personal information about the individual remain confidential for a specified period, not to exceed 25 years after the death of the individual, to protect the privacy of the individual or the privacy of the parent or child of the individual. [2013, c. 205, §1 (NEW).]

[ 2013, c. 205, §1 (NEW) .]

For the purposes of this section, "personal information" means any information about an individual's personal history, including, but not limited to, medical, psychiatric, employment, counseling and other information of a personal or private nature. [2013, c. 205, §1 (NEW).]

SECTION HISTORY

2013, c. 205, §1 (NEW).



27 §87. Assistance from other state agencies

The heads of the various state departments, agencies and institutions are authorized to consult with the Maine State Museum upon request concerning any aspect of museum operations. The Maine Arts Commission shall furnish the Maine State Museum Commission with such assistance as necessary to administer section 86-A. [1985, c. 763, Pt. A, §78 (AMD).]

SECTION HISTORY

1965, c. 502, §1 (NEW). 1971, c. 485, §1 (AMD). 1985, c. 763, §A78 (AMD).



27 §88. Federal funds

The museum through its commission and director may be an official agency of the State to receive and disburse any funds made available by the Federal Government for programs related to the purposes of the museum. [1971, c. 544, §84 (NEW).]

SECTION HISTORY

1971, c. 544, §84 (NEW).



27 §89. Publication fund (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §84 (NEW). 1987, c. 465, §3 (AMD). 1991, c. 780, §M3 (AMD). 2005, c. 386, §M1 (RP).



27 §89-A. Museum sales program and publishing endowment

1. Revolving fund. There is established within the Maine State Museum a revolving fund for the use of the museum to cover the operation of the museum sales program. The Museum Director is authorized to purchase, establish the price of, sell and restock through the museum sales program publications, reproductions, handcrafts, prints and paintings, gifts and decorative items, paper products, education materials, hobbyist materials and other items that relate to the museum's mission and programs. Income from the sale of these materials must be credited to the revolving fund to be used as a continuing carrying account to carry out the purposes of this subsection and subsection 2.

[ 2005, c. 386, Pt. M, §2 (NEW) .]

2. Maine State Museum Endowment for Publishing. The Maine State Museum Endowment for Publishing is established. On an annual basis, a percentage of the proceeds from the museum sales program's revolving fund established in subsection 1 may be deposited in the Maine State Museum Endowment for Publishing to be invested by the Treasurer of State according to the laws governing the investment of trust funds. The percentage deposited must be determined by the Museum Director and approved by the Maine State Museum Commission after the director ensures that the funds remaining in the revolving fund are sufficient to sustain the museum sales program in a fiscally sound manner.

As determined by the Museum Director, the endowment's principal and interest may be used periodically to fund all or part of the costs of preparation, design and printing of museum publications that will be sold or distributed through the museum sales program.

Private donations or grant funds to support the museum's publishing program may also be deposited into the endowment established in this subsection.

[ 2005, c. 386, Pt. M, §2 (NEW) .]

SECTION HISTORY

2005, c. 386, §M2 (NEW).



27 §90. Conservation fund

1. Revolving fund. There is established within the Maine State Museum a revolving fund for conservation, within the Maine State Museum Conservation Center, of objects which are of significance to the cultural and environmental heritage of Maine for which a charge is made.

[ 1975, c. 746, §25 (NEW) .]

2. Prices and rates. The director is authorized to establish such prices, fees or rates for materials or services provided by the Conservation Center as may be appropriate to assure maintenance of the fund and continuation of conservation activities.

[ 1975, c. 746, §25 (NEW) .]

3. Income. Income received from such fees for services or materials, or through contributions, allocations, grants or bequests from private, corporate, institutional and governmental sources for this purpose, shall be credited to the revolving fund to be used as a continuing carrying account to carry out the purposes of subsection 1.

[ 1975, c. 746, §25 (NEW) .]

SECTION HISTORY

1975, c. 746, §25 (NEW).



27 §90-A. Reproductions of museum collections

1. Authorization. The Maine State Museum may enter into licensing or similar arrangements for reproductions of selected items from the museum collections.

[ 1987, c. 465, §4 (NEW) .]

2. Fees; royalties. Income received from those arrangements, including the sale of reproductions directly or indirectly through vendor arrangements, shall be credited to the General Fund.

[ 1987, c. 465, §4 (NEW) .]

SECTION HISTORY

1987, c. 465, §4 (NEW).






Subchapter 2: ACCEPTANCE OF WORKS OF ART FROM ESTATES

27 §91. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 526, §2 (NEW).]

1. Commission. "Commission" means the Maine State Museum Commission.

[ 1979, c. 526, §2 (NEW) .]

2. Work of art. "Work of art" includes any painting, portrait, mural, decoration, stained glass, statue, tablet, bas-relief, ornament, fountain or other article or structure of a permanent character intended for decoration or commemoration, and any historical material defined in section 86-A.

[ 1979, c. 526, §2 (NEW) .]

SECTION HISTORY

1979, c. 526, §2 (NEW).



27 §92. Payment of inheritance and estate tax in works of art

A decedent's estate may pay all or part of any tax owed by the decedent's estate to the State by payment in the form of one or more works of art, subject to section 93. An executor, administrator or trustee shall follow the procedure set out in section 93 to make payment in works of art taken from the decedent's estate: [1979, c. 526, §2 (NEW).]

1. Decedent directs. If the decedent has so directed by a will; or

[ 1979, c. 526, §2 (NEW) .]

2. Executor, administrator or trustee finds advantage. In the absence of a direction in the decedent's will, if the executor, administrator or trustee finds that this method of payment is advantageous to the estate.

[ 1979, c. 526, §2 (NEW) .]

SECTION HISTORY

1979, c. 526, §2 (NEW).



27 §93. Procedure for payment in works of art

1. Selection. The executor, administrator or trustee of any estate, desiring to pay all or part of an estate tax or inheritance tax owed the State in one or more works of art, shall notify the commission of his desire to do so. The commission shall, within a reasonable period of time and after consulting with the Maine Arts Commission, notify the executor, administrator or trustee, and the State Tax Assessor, as to whether, in the judgment of the commission, it would be advantageous to the State to accept one or more works of art as payment for the estate or inheritance tax. The commission's decision shall be final and nonappealable.

Acceptance of a work of art is advantageous to the State if its acceptance:

A. Encourages the preservation of original or noteworthy works of art; [1979, c. 526, §2 (NEW).]

B. Furthers the preservation and understanding of fine arts traditions which have existed in Maine; [1979, c. 526, §2 (NEW).]

C. Furthers the understanding of the fine arts by the people of Maine; or [1979, c. 526, §2 (NEW).]

D. Aids in establishment of important state collections of works of art. [1979, c. 526, §2 (NEW).]

[ 1985, c. 763, Pt. A, §79 (AMD) .]

2. Agreement on valuation. If the commission finds that it would be advantageous for the State to accept payment in one or more works of art as payment for the estate or inheritance tax, the commission and the executor, administrator or trustee shall, as a condition of state acceptance of this method of payment, mutually agree in writing on the current market value at the time of the decedent's death of each work of art proposed to be accepted. Upon agreement, the commission shall forward a copy of the proposed valuation to the State Tax Assessor, who shall have 45 days from the date of notification to object to that valuation.

If the State Tax Assessor objects, he shall set forth his objection in writing and forward that objection to the commission and to the executor, administrator or trustee, who may, taking into account the State Tax Assessor's objections, submit a new agreed upon valuation for his approval. If the State Tax Assessor rejects this new valuation within 45 days of its submission, the State shall be deemed not to accept the proposed method of payment in works of art.

[ 1979, c. 526, §2 (NEW) .]

3. Acceptance. If the State Tax Assessor does not object to a submitted valuation of a work of art within 45 days of its submission, the State shall be deemed to have accepted the work of art as complete or partial payment of the estate or inheritance tax owed, and the commission shall assume title to that work of art as soon as practicable.

[ 1979, c. 526, §2 (NEW) .]

4. Credit against tax. Upon the assumption of title to a work of art by the commission, the State Tax Assessor shall credit, against the amount owed by the estate, the valuation of that work of art as agreed upon under subsection 2. In no case shall any credit allowed by this subsection be greater than the amount of estate or inheritance tax owed by the decedent's estate.

[ 1979, c. 526, §2 (NEW) .]

5. Limitation on aggregate value of works of art accepted during one fiscal year. The commission shall not, during any fiscal year, assume title to works of art which have an aggregate value of more than $100,000, unless:

A. The State Budget Officer, on application from the commission and in extraordinary circumstances, permits the commission to exceed that limit; or [1979, c. 526, §2 (NEW).]

B. The commission transfers into the General Fund, not later than the end of the next fiscal year, revenue equalling or exceeding the amount by which the commission has exceeded that limit. [1979, c. 526, §2 (NEW).]

[ 1979, c. 526, §2 (NEW) .]

SECTION HISTORY

1979, c. 526, §2 (NEW). 1985, c. 763, §A79 (AMD).






Subchapter 3: CONSERVATION AND PRESERVATION

27 §94. Definitions (REALLOCATED TO TITLE 27, SECTION 71)

(REALLOCATED TO TITLE 27, SECTION 71)

SECTION HISTORY

1985, c. 754, §1 (NEW). 2003, c. 688, §A29 (RAL).



27 §95. Annual appropriation (REALLOCATED TO TITLE 27, SECTION 72)

(REALLOCATED TO TITLE 27, SECTION 72)

SECTION HISTORY

1985, c. 754, §1 (NEW). 1989, c. 700, §B23 (AMD). 2003, c. 688, §A30 (RAL).









Chapter 3: PUBLIC LIBRARIES

27 §101. Free public libraries established in towns

Any town may establish a free public library therein for the use of its inhabitants and provide suitable rooms therefor under such regulation for its government as the inhabitants from time to time prescribe, and may levy and assess a tax and make appropriation therefrom for the foundation and commencement of such library and for its maintenance and increase annually. Any town in which there is a public library may establish and maintain under the same general management and control such branches of the same as the convenience and wants of its citizens seem to demand.



27 §102. Free public libraries established in village corporations

Any village corporation located in a town where no free library exists may establish a library within its limits for the free use of all its inhabitants and may levy and assess a corporate tax and make appropriation therefrom for its maintenance and increase annually. Village libraries established under this section shall be subject to all the duties and entitled to all the privileges prescribed by the laws relating to free public libraries in towns.



27 §103. Free use of library in adjoining towns authorized

Any municipality may raise and appropriate annually a sum of money for the purpose of securing to its inhabitants free use of a library located in an adjoining municipality.



27 §104. Towns uniting for libraries

Two or more towns may unite in establishing and maintaining a free public library with branches thereof in each town for the free use of all the inhabitants of said towns and may each raise and make appropriation for that purpose annually. Such towns shall be subject to all duties and entitled to all the benefits prescribed by the laws relating to free libraries.



27 §105. State aid for municipalities maintaining free public libraries (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §O1 (RP).



27 §106. Libraries controlled by associations assisted by towns

Any town or city in which there is a library owned or controlled by a corporation or association or by trustees may levy and assess a tax and make appropriation therefrom annually to procure from that library the free use of its books for all the inhabitants of the town or city, under those restrictions and regulations necessary to ensure the safety and good usage of the books. [2003, c. 20, Pt. O, §2 (AMD).]

SECTION HISTORY

2003, c. 20, §O2 (AMD).



27 §107. Custody of public documents; list of books purchased (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §O3 (RP).



27 §108. Donation of books and gifts for foundation of library (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 82, §8 (RP).



27 §109. Gifts and devises to towns

Any town, as such, may receive, hold and manage devises, bequests or gifts for the establishment, increase or maintenance of a public library therein; and may accept by vote of the legal voters thereof any land or land and buildings thereon, to be used as a public library or art gallery, or both combined. When any plantation is incorporated into a town such gifts and the proceeds thereof fully vest in such town.






Chapter 4: REGIONAL LIBRARY SYSTEMS

27 §110. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 700, Pt. B, §24 (AMD).]

1. Appeals board. "Appeals board" means the Maine Library Commission acting, on request from interested citizens, as a board of review for decisions made concerning the State's library plan.

[ 1973, c. 626, §6 (NEW) .]

2. Area reference and resource center. "Area reference and resource center" means a large public, school or academic library designated by the State Librarian and receiving state aid for the purposes of making its resources and services available without charge to all residents of the district, of providing supplementary library services to local libraries within the district and of coordinating the services of all local libraries within the district that by contract become part of the library district.

[ RR 1991, c. 2, §101 (COR) .]

3. Common borrower's card. "Common borrower's card" means a system of personal identification for the purpose of borrowing and returning books and other materials from any library that participates in the regional system.

[ 1973, c. 626, §6 (NEW) .]

4. District consultant. "District consultant" means one who acts as a general library consultant to one or more districts.

[ 1977, c. 125, §1 (AMD) .]

5. District council. "District council" means an advisory body representing a constituency of participating libraries within a geographical district.

[ 1981, c. 464, §29 (RPR) .]

6. District plan. "District plan" in entirety means a statement describing the specific purposes for which the district is formed, the means and the agencies by which such purposes are to be accomplished, and an estimate of the funds necessary to their accomplishment; also the public agency which is to receive those funds.

[ 1973, c. 626, §6 (NEW) .]

7. Library district. "Library district" means a defined geographic area consisting of local libraries joined cooperatively to an area reference and resource center and a research center. Local libraries within the district may also be joined cooperatively with other types of libraries.

[ 1973, c. 626, §6 (NEW) .]

8. Local library board. "Local library board" means the body which has the authority to give administrative direction or advice to a library through its librarian.

[ 1973, c. 626, §6 (NEW) .]

9. Media center. "Media center" means any library utilizing print as well as extensive nonprint resources and materials.

[ 1973, c. 626, §6 (NEW) .]

10. Public library. "Public library" means a library freely open to all persons and receives its financial support from a municipality, private association, corporation or group. The above serves the informational, educational and recreational needs of all the residents of the area for which its governing body is responsible.

[ 1973, c. 626, §6 (NEW) .]

11. Regional library system. "Regional library system" means a network of library districts interrelated by formal or informal contract, for the purpose of organizing library resources and services for research, information and recreation to improve statewide library service and to serve collectively the entire population of the State.

[ 1973, c. 626, §6 (NEW) .]

12. Research center. "Research center" means any library designated as such by the State Librarian and receiving state aid for the purposes of making its major research collections, under such rules and regulations as are defined by its governing board and head librarian, available to the residents of the State.

[ 1989, c. 700, Pt. B, §25 (AMD) .]

SECTION HISTORY

1973, c. 626, §6 (NEW). 1977, c. 125, §1 (AMD). 1981, c. 464, §29 (AMD). 1989, c. 700, §§B24,25 (AMD). RR 1991, c. 2, §101 (COR).



27 §111. Regional library development

1. Maine Library Commission. There is created the Maine Library Commission, as established by Title 5, section 12004-G, subsection 7-E. It consists of 15 members appointed by the Governor. The library commission must be broadly representative of the State's libraries and consist of a representative from public, school, academic, special, institutional and handicapped libraries, a trustee representative, one representative from each of the library districts as they are formed and 3 representatives from the State at large of whom one must be a representative of the disadvantaged.

The term of each appointed member shall be 5 years or until a successor is appointed and qualified. Of the members first appointed, 3 shall be for one year, 3 for 2 years, 3 for 3 years, 3 for 4 years and 3 for 5 years. Subsequent appointments shall be for the full term of 5 years. No members may serve more than 2 successive terms. In the case of a vacancy other than the expiration of a term, the appointment of a successor shall be made in like manner for the balance of the term.

In addition to the 15 appointed members, the directors of the area reference and resource centers shall serve as permanent, nonvoting ex officio members of the Maine Library Commission.

The commission shall meet at least 4 times a year. It shall elect a chair and vice-chair for terms of 2 years and frame and modify bylaws for its internal organization and operation. The State Librarian shall serve as secretary to the commission. The members of the commission shall be compensated according to the provisions of Title 5, chapter 379.

[ 1993, c. 349, §57 (AMD) .]

2. Rules. The Maine Library Commission may adopt rules to carry out its responsibilities under this Title. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 2, §1 (NEW) .]

SECTION HISTORY

1973, c. 626, §6 (NEW). 1983, c. 245, (AMD). 1983, c. 812, §168 (AMD). 1989, c. 503, §B114 (AMD). 1989, c. 700, §B26 (AMD). 1993, c. 349, §57 (AMD). 2009, c. 2, §1 (AMD).



27 §112. -- functions

The library commission shall: [1973, c. 626, §6 (NEW).]

1. Appointment of State Librarian. Appoint the State Librarian. The State Librarian must be qualified through training or experience in library work. The State Librarian shall serve for an indefinite term, subject to removal for cause. The commission shall fix compensation for the State Librarian within salary range 88;

[ 1991, c. 528, Pt. E, §31 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §31 (AMD) .]

2. Policies. Establish the policies and operations of the Maine State Library and the State's library program including minimum standards of library service, the apportionment of state aid to libraries, the designation of library districts and their boundaries, the designation of area reference and resource centers and the designation of research centers after full consideration of the advice of the district council;

[ 1989, c. 700, Pt. B, §27 (AMD) .]

3. Review. Act, on written request by any interested library, as an appeals board concerning decisions of the State Librarian regarding the items in subsection 2. The written request for a hearing must be filed within 30 days from the date of the decision; and

[ RR 1991, c. 2, §102 (COR) .]

4. Federal program. Serve as the State Advisory Council on Libraries and in that capacity give advice and make recommendations to the State Librarian with regard to the administration of federal funds, in accordance with the terms thereof, which may now or in the future become available for library purposes.

[ 1989, c. 700, Pt. B, §28 (AMD) .]

SECTION HISTORY

1973, c. 626, §6 (NEW). 1977, c. 125, §2 (AMD). 1989, c. 700, §§B27,28 (AMD). RR 1991, c. 2, §102 (COR). 1991, c. 528, §E31 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E31 (AMD).



27 §113. Library districts

The Maine Library Commission shall divide the State into as many districts as the commission determines are required and shall establish or modify the geographical boundaries of each district. [1989, c. 700, Pt. B, §29 (RPR).]

SECTION HISTORY

1973, c. 626, §6 (NEW). 1989, c. 700, §B29 (RPR).



27 §114. District council

Each library district shall have an advisory council which shall be known as the district council. [1973, c. 626, §6 (NEW).]

1. Membership. The governing board of each library which has agreed to participate in the district system shall appoint a representative to the district council. The district council shall elect an executive board composed of 9 members and shall distribute this membership among librarians, trustees and lay members. The district executive board shall elect from its number the appropriate officers as needed. The district council shall meet at least twice a year.

[ 1977, c. 125, §3 (RPR) .]

2. Duties. The district council shall:

A. Serve as an advisory body for the districts. [1981, c. 464, §30 (RPR).]

B. Develop and evaluate a program of services in the district which will encourage cooperative activity among all types of libraries and media centers; [1973, c. 626, §6 (NEW).]

C. Provide liaison among the municipalities in the district; [1973, c. 626, §6 (NEW).]

D. Make recommendations to the Maine Library Commission which would in turn make recommendations to the commissioner regarding programs and services which would help to make libraries and media centers in the district accessible to all; [1973, c. 626, §6 (NEW).]

E. Assist in the development of a comprehensive district plan; and [1977, c. 125, §4 (AMD).]

F. Advise on the selection of an area reference and resource center and a research center for the district. [1973, c. 626, §6 (NEW).]

[ 1981, c. 464, §30 (AMD) .]

SECTION HISTORY

1973, c. 626, §6 (NEW). 1977, c. 125, §§3,4 (AMD). 1981, c. 464, §30 (AMD).



27 §115. Area reference and resource centers

Each district shall be affiliated with an area reference and resource center which shall be designated by the Maine Library Commission. [1989, c. 700, Pt. B, §30 (AMD).]

1. Duties. The area reference and resource center may:

A. Provide a common borrower's card for member libraries; [1973, c. 626, §6 (NEW).]

B. Participate with the district consultant in planning and conducting workshops on community-library planning; [1973, c. 626, §6 (NEW).]

C. Provide office space and support services to the extent able to the district consultant; [1973, c. 626, §6 (NEW).]

D. Join with the district council in assigning priorities to implement the district plan; and [1989, c. 700, Pt. B, §31 (AMD).]

E. Such other cooperative activities and services as member libraries may need or require. [1973, c. 626, §6 (NEW).]

[ 1989, c. 700, Pt. B, §31 (AMD) .]

SECTION HISTORY

1973, c. 626, §6 (NEW). 1989, c. 700, §§B30,31 (AMD).



27 §116. Research centers

Research centers may be designated by the State Librarian with the advice of the Maine Library Commission. [2013, c. 82, §9 (AMD).]

1. Duties. The research center shall:

A. Provide for advanced research needs; [1973, c. 626, §6 (NEW).]

B. Act as a back-up collection for the specialized reference needs of the reference and resource centers; [1973, c. 626, §6 (NEW).]

C. Provide such other cooperative activities and services as member libraries may need or require. [1973, c. 626, §6 (NEW).]

[ 1973, c. 626, §6 (NEW) .]

SECTION HISTORY

1973, c. 626, §6 (NEW). 2013, c. 82, §9 (AMD).



27 §117. District consultants

The State Librarian, with the advice of the district council, shall appoint a staff member, or contract with an area reference and resource center, to provide district consultant services to one or more districts. [2013, c. 82, §10 (AMD).]

1. Duties. The district consultant shall serve as secretary of the district council and further shall:

A. Serve as a professional consultant to libraries within the district or districts; [1973, c. 626, §6 (NEW).]

B. Study the needs of the district and make recommendations to the district council; [1973, c. 626, §6 (NEW).]

C. Coordinate services among libraries of all types; [1973, c. 626, §6 (NEW).]

D. Provide liaison between the district, other districts and the Maine State Library; [1981, c. 464, §32 (AMD).]

E. Encourage local initiative and commitment to regional cooperative library service; [1973, c. 626, §6 (NEW).]

F. Work with area reference and resource center staff members in planning area reference and interlibrary loan service; and [1981, c. 464, §33 (RPR).]

G. Help evolve a district plan of service. [1977, c. 125, §6 (RPR).]

[ 1981, c. 464, §§31-33 (AMD) .]

SECTION HISTORY

1973, c. 626, §6 (NEW). 1977, c. 125, §§5,6 (AMD). 1981, c. 464, §§31-33 (AMD). 2013, c. 82, §10 (AMD).



27 §118. School libraries and media center

Any school library or media center in a community with no public library service, or serving communities with no public libraries, which agrees to offer service as a public library, is entitled to all the benefits accruing to a public library with the approval of the State Librarian. [1989, c. 700, Pt. B, §32 (AMD).]

SECTION HISTORY

1973, c. 626, §6 (NEW). 1989, c. 700, §B32 (AMD).



27 §119. Distribution of appropriations

The State Librarian is authorized to apportion funds appropriated by the Legislature for the support of regional library systems. [2013, c. 82, §11 (AMD).]

SECTION HISTORY

1977, c. 125, §7 (NEW). 1977, c. 555, §1 (NEW). 1977, c. 564, §100 (RPR). 1977, c. 690, §15 (RPR). 1989, c. 700, §B33 (AMD). 2013, c. 82, §11 (AMD).






Chapter 4-A: LIBRARY RECORDS

27 §121. Confidentiality of library records

1. Confidentiality. A record maintained by any public library, as defined in section 110, subsection 10, the Maine State Library, the Law and Legislative Reference Library or a library of the University of Maine System, the Maine Community College System or the Maine Maritime Academy is confidential if the record contains:

A. A library patron’s personally identifying information, including but not limited to the library patron's name, address, phone number and e-mail address; or [2015, c. 81, §1 (NEW).]

B. Information that identifies a library patron as having requested, obtained or used books or other materials in any medium at the library or provided by the library. [2015, c. 81, §1 (NEW).]

[ 2015, c. 81, §1 (NEW) .]

2. Permitted release. A record designated confidential by subsection 1 may be released only with the express written permission of the library patron involved; to officers, employees, volunteers and agents of the library to the extent necessary for library administrative purposes; or as the result of a court order.

[ 2015, c. 81, §1 (NEW) .]

3. Public record. A library may publish and release as a public record aggregated and statistical information pertaining to library patronage, circulation activities and use of any service or consultation the library provides as long as the release of the information does not jeopardize the confidentiality of a library patron's personally identifying information.

[ 2015, c. 81, §1 (NEW) .]

SECTION HISTORY

1983, c. 208, (NEW). 1991, c. 67, (AMD). 1997, c. 146, §1 (AMD). 1997, c. 146, §2 (AFF). 2007, c. 67, §5 (AMD). 2013, c. 82, §12 (AMD). 2015, c. 81, §1 (RPR).






Chapter 5: INTERSTATE LIBRARY COMPACT

Subchapter 1: COMPACT

27 §141. Policy and purpose -- Article I

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis, and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.



27 §142. Definitions -- Article II

As used in this compact:

"Public library agency" means any unit or agency of local or State Government operating or having power to operate a library.

"Private library agency" means any non-governmental entity which operates or assumes a legal obligation to operate a library.

"Library agreement" means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.



27 §143. Interstate library districts -- Article III

1. Interstate library districts. Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

2. Joint undertakings. Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

3. Powers. If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

A. Undertake, administer and participate in programs or arrangements for securing, lending or servicing of books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

B. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same.

C. Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

D. Employ professional, technical, clerical and other personnel and fix terms of employment, compensation and other appropriate benefits; and where desirable, provide for the in-service training of such personnel.

E. Sue and be sued in any court of competent jurisdiction.

F. Acquire, hold and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

G. Construct, maintain and operate a library, including any appropriate branches thereof.

H. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.



27 §144. -- governing board -- Article IV

1. Governing board. An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

2. Representation. Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.



27 §145. State library agency cooperation -- Article V

Any 2 or more state library agencies of 2 or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in Article VI of this compact for interstate library agreements.



27 §146. Library agreements -- Article VI

1. Library agreements. In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

A. Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

B. Provide for the allocation of costs and other financial responsibilities.

C. Specify the respective rights, duties, obligations and liabilities of the parties.

D. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

2. Prohibited powers. No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

3. Effective date of agreement. No library agreement shall become effective until filed with the compact administrator of each state involved, and approved in accordance with Article VII of this compact.



27 §147. Approval of library agreements -- Article VII

1. Approval of attorney general. Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his state. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within 90 days of its submission shall constitute approval thereof.

2. Approved by others. In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the State Government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to subsection 1 of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general.



27 §148. Other laws applicable -- Article VIII

Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.



27 §149. Appropriations and aid -- Article IX

1. Funds. Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

2. State and federal aid. Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.



27 §150. Compact administrator -- Article X

Each state shall designate a compact administrator with whom copies of all library agreements to which his state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.



27 §151. Entry into force and withdrawal -- Article XI

1. Force and effect. This compact shall enter into force and effect immediately upon its enactment into law by any 2 states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

2. Withdrawal. This compact shall continue in force with respect to a party state and remain binding upon such state until 6 months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.



27 §152. Construction and severability -- Article XII

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.






Subchapter 2: PROVISIONS RELATING TO COMPACT

27 §181. Ratification

The Interstate Library Compact is enacted into law and entered into by this State with all states legally joining therein in the form substantially as provided in this chapter.



27 §182. Library agreements by municipalities

No municipality of this State shall be party to a library agreement which provides for the construction or maintenance of a library pursuant to Article III, subsection 3, paragraph G, of this compact, nor pledge its credit in support of such a library, or contribute to the capital financing thereof, except after compliance with any laws applicable to such municipalities relating to or governing capital outlays and the pledging of credit.



27 §183. State library agency

As used in the compact, "state library agency," with reference to this State, means the Maine State Library.



27 §184. Interstate library district

An interstate library district lying partly within this State may claim and be entitled to receive state aid in support of any of its functions to the same extent and in the same manner as such functions are eligible for support when carried on by entities wholly within this State. For the purposes of computing and apportioning state aid to an interstate library district, this State will consider what portion of the area which lies within this State as an independent entity for the performance of the aided function or functions and compute and apportion the aid accordingly. Subject to any applicable laws of this State, such a district may apply for and be entitled to receive any federal aid for which it may be eligible.



27 §185. Compact administrator

The State Librarian shall be the compact administrator pursuant to Article X of the compact. The deputy state librarian shall be deputy compact administrator pursuant to said article.



27 §186. Renunciation

In the event of withdrawal from the compact, the Governor shall send and receive any notices required by Article XI, subsection 2, of the compact.









Chapter 7: COUNTY LAW LIBRARIES

27 §221. (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 510, §2 (RP).



27 §222. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 383, §23 (AMD). 1975, c. 408, §36 (AMD). 1975, c. 735, §19 (AMD). 1981, c. 510, §2 (RP).



27 §223. (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 510, §2 (RP).



27 §224. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 55, (AMD). 1965, c. 85, (AMD). 1965, c. 93, (AMD). 1965, c. 160, (AMD). 1967, c. 260, (AMD). 1969, c. 406, (AMD). 1971, c. 255, (RPR). 1973, c. 540, §4 (AMD). 1975, c. 120, (AMD). 1975, c. 383, §§24,30 (AMD). 1975, c. 408, §37 (AMD). 1975, c. 735, §20 (AMD). 1975, c. 770, §126 (AMD). 1981, c. 510, §2 (RP).






Chapter 9: STATE HISTORIAN

27 §261. Appointment

The Governor shall appoint the State Historian. The State Historian must be a resident of the State, a member of an historical society in the State and distinguished as a researcher, writer, lecturer or teacher of Maine history. In making the appointment, the Governor shall consider any recommendation for the position by the Maine State Cultural Affairs Council. The term of appointment for the State Historian is 4 years or until a successor is appointed and qualified. Reappointment is permitted. [1999, c. 706, §5 (RPR).]

SECTION HISTORY

1975, c. 771, §292 (AMD). 1999, c. 706, §5 (RPR).



27 §262. Publication of town history (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 706, §6 (RP).



27 §263. Board to compile history (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 706, §6 (RP).



27 §264. State aid for towns publishing history (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 706, §6 (RP).



27 §265. Marking of historical sites (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 706, §6 (RP).



27 §266. Names for memorial bridges and highways (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 706, §6 (RP).



27 §267. Expenses

The actual cash expenses of the State Historian incurred while in the discharge of official duties, including any sum necessarily contracted by the State Historian for clerical assistance, must be paid from the State Treasury but may not exceed $500 a year. Any portion of said amount may be expended by the State Historian, under the direction of the Governor, in the publication of historical matter and data relating to the history of the State. Funding for the activities of the State Historian must be appropriated to the Maine Historic Preservation Commission. [2001, c. 439, Pt. O, §1 (AMD).]

SECTION HISTORY

1969, c. 318, §2 (AMD). 1975, c. 771, §293 (AMD). 2001, c. 439, §O1 (AMD).



27 §268. Duties

The duties of the State Historian are: [1999, c. 706, §7 (NEW).]

1. History and heritage. To enhance the knowledge of Maine citizens of the State's history and heritage;

[ 1999, c. 706, §7 (NEW) .]

2. Teaching of history. To encourage the teaching of Maine history in the public schools;

[ 1999, c. 706, §7 (NEW) .]

3. Consult. To serve as consultant to the Governor and Legislature on matters pertaining to Maine history;

[ 1999, c. 706, §7 (NEW) .]

4. Lecture. To lecture on topics of Maine history within the historian's area of expertise as determined appropriate by the State Historian;

[ 1999, c. 706, §7 (NEW) .]

5. Respond to inquiries. To respond to inquiries about the existence and location of documents, artifacts and other materials of Maine history; and

[ 1999, c. 706, §7 (NEW) .]

6. Report. To report to the joint standing committee of the Legislature having jurisdiction over cultural affairs during the first regular session of each legislative biennium.

[ 1999, c. 706, §7 (NEW) .]

SECTION HISTORY

1999, c. 706, §7 (NEW).






Chapter 10: STATE ARCHIVIST

27 §274. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 318, §3 (NEW). 1973, c. 625, §174 (RP).



27 §275. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 441, §1 (NEW). 1973, c. 625, §174 (RP).



27 §275-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 28, §3 (NEW). 1973, c. 625, §175 (RP).



27 §276. State Archivist (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 441, §1 (NEW). 1969, c. 318, §4 (RPR). 1971, c. 596, §1 (AMD). 1973, c. 625, §174 (RP).



27 §277. Maine State Archives (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 441, §1 (NEW). 1969, c. 318, §5 (AMD). 1971, c. 596, §§2,5 (AMD). 1973, c. 625, §174 (RP).



27 §278. Powers and duties of State Archivist (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 441, §1 (NEW). 1969, c. 318, §§6,7 (AMD). 1971, c. 596, §§3,5 (AMD). 1971, c. 622, §§88-A (AMD). 1973, c. 28, §§4-9 (AMD). 1973, c. 625, §§177-182 (AMD). 1973, c. 625, §184 (AMD). 1973, c. 625, §174 (RP).



27 §279. Archives Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 441, §1 (NEW). 1969, c. 318, §8 (AMD). 1973, c. 625, §174 (RP).



27 §280. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 28, §10 (NEW). 1973, c. 625, §183 (RP).






Chapter 11: ART

27 §301. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 485, §3 (RP).



27 §302. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 458, §2 (AMD). 1971, c. 485, §3 (RP).



27 §303. Preservation of works of art

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Artist" means the creator of the work of fine art. [1985, c. 382, (NEW).]

B. "Conservation" means acts taken to correct deterioration and alteration and acts taken to prevent, stop or retard deterioration. [1985, c. 382, (NEW).]

C. "Reproduction" means a copy, in any medium, of a work of fine art, that is displayed or published under circumstances that, reasonably construed, evinces an intent that it be taken as a representation of a work of fine art as created by the artist. [1985, c. 382, (NEW).]

D. "Work of fine art" means any original work of visual or graphic art of any medium which includes, but is not limited to, painting, drawing, print, photographic print or sculpture of a limited edition of no more than 300 copies. "Work of fine art" does not include sequential imagery, such as that in motion pictures. [1985, c. 382, (NEW).]

[ 1985, c. 382, (NEW) .]

2. Public display; publication and reproduction of works of fine art. Except as provided in subsection 4, no person, other than the artist or a person acting with the artist's consent, may knowingly display in a place accessible to the public or publish a work of fine art of that artist or a reproduction of a work of fine art of that artist in an altered, defaced, mutilated or modified form if the work is displayed, published or reproduced as being the work of the artist or under circumstances under which it would reasonably be regarded as being the work of the artist, and damage to the artist's reputation is reasonably likely to result from the display, publication or reproduction.

[ 1985, c. 382, (NEW) .]

3. Artist's authorship rights. Except as provided in subsection 4, the artist shall retain at all times the right to claim authorship or, for just and valid reason, to disclaim authorship of his work of fine art. The right to claim authorship is the right of the artist to have his name appear on or in connection with the work of fine art as the artist. The right to disclaim authorship is the right of the artist to prevent his name from appearing on or in connection with the work of fine art as the artist. Just and valid reason for disclaiming authorship includes the fact that the work of fine art has been altered, defaced, mutilated or modified other than by the artist, without the artist's consent, and damage to the artist's reputation is reasonably likely to result or has resulted. The rights created in this subsection exist in addition to any other rights available under law.

[ 1985, c. 382, (NEW) .]

4. Limitations of applicability. The following, in and of themselves, do not constitute a violation of subsection 2 or create a right to disclaim authorship pursuant to subsection 3:

A. Alteration, defacement, mutilation or modification of a work of fine art resulting from the passage of time or the inherent nature of the materials, provided that the alteration, defacement, mutilation or modification is not the result of gross negligence in maintaining or protecting the work of fine art; or [1985, c. 382, (NEW).]

B. In the case of a reproduction, a change that is an ordinary result of the medium of reproduction. [1985, c. 382, (NEW).]

Conservation is not an alteration, defacement, mutilation or modification within the meaning of this section, unless the conservation work can be shown to be grossly negligent.

This section does not apply to work prepared under contract for advertising or trade use, unless the contract so provides.

This section only applies to works of fine art knowingly displayed in a place accessible to the public, published or reproduced in this State.

[ 1985, c. 382, (NEW) .]

5. Relief. An artist aggrieved under subsection 2 or 3 or his personal representative shall have a cause of action for legal relief and injunctive relief as described in subsection 3. No action may be maintained to enforce any liability under this section unless brought within 3 years of the act complained of or one year after the artist or his personal representative discovered or reasonably should have discovered the act, whichever is longer.

[ 1985, c. 382, (NEW) .]

SECTION HISTORY

1985, c. 382, (NEW).






Chapter 13: ARCHAEOLOGY

27 §361. Archaeological excavations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §19 (AMD). 1981, c. 55, §1 (RP).



27 §362. State Museum; maintenance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 502, §2 (RP).



27 §363. Federal funds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 407, (NEW). 1971, c. 544, §85 (RP).



27 §364. Publication fund (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 407, (NEW). 1971, c. 544, §85 (RP).



Subchapter 2: STATE-OWNED OBJECTS AND SPECIMENS

27 §371. Statement of policy

The Legislature, in recognizing the importance of Maine's cultural heritage of the distant past to our understanding of Maine's people, declares that it is the policy of this State to preserve and protect archaeological sites for proper excavation and interpretation. [1981, c. 55, §2 (NEW).]

It is in the public interest to provide for the preservation and interpretation of archaeological artifacts and specimens for the benefit of the people of the State. In order to ensure proper preservation and interpretation of artifacts, specimens and materials which are found on, in or beneath state-controlled lands, it is in the public interest that a single state department be designated to hold title, as trustee for the State, to all such artifacts, specimens and materials, except as may be authorized by section 376. [1981, c. 55, §2 (RPR).]

The State Museum is best qualified to assume that trusteeship by virtue of the fact that its facilities are intended to function primarily for the purpose of preserving and interpreting artifacts, specimens and materials as defined within this subchapter. [1989, c. 700, Pt. A, §110 (AMD).]

SECTION HISTORY

1969, c. 398, (NEW). 1981, c. 55, §2 (RPR). 1989, c. 700, §A110 (AMD).



27 §372. Legislative intent

1. Transference of custody. The several departments of the State are authorized to transfer any archaeological objects, materials or specimens in their possession to the custody and trusteeship of the State Museum.

[ 1989, c. 700, Pt. A, §111 (AMD) .]

2. Museum responsibility. The State designates the State Museum to hold title, as trustee for the State, to all archaeological objects, materials and specimens found on, in or beneath state-controlled lands. The State charges the State Museum with the responsibility of protecting, preserving and interpreting such objects, materials and specimens as may be placed under its trusteeship; preventing their defacement, damage, destruction or unauthorized removal; and ensuring their continued availability for scientific study by qualified persons, agencies or institutions.

[ 1989, c. 700, Pt. A, §111 (AMD) .]

3. Consultation with federally recognized Indian tribes. In recognition of the interests of the federally recognized Indian tribes in this State in their archaeological heritage and in accordance with the requirements of federal law, including the National Historic Preservation Act of 1996, as amended, and the federal Native American Graves Protection and Repatriation Act, the Maine Historic Preservation Commission and the State Museum shall consult with federally recognized Indian tribes in this State concerning adequate and appropriate curation of archaeological materials excavated from protected sites.

[ 2013, c. 89, §1 (NEW) .]

SECTION HISTORY

1969, c. 398, (NEW). 1981, c. 55, §3 (RPR). 1989, c. 700, §A111 (AMD). 2013, c. 89, §1 (AMD).



27 §373. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 398, (NEW). 1981, c. 55, §4 (RP).



27 §373-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 55, §5 (NEW).]

1. Artifact. "Artifact" means a physical entity which has been worked or modified by human action.

[ 1981, c. 55, §5 (NEW) .]

2. Authorized representative. "Authorized representative" means any official or group of officials employed by the permittors or other competent person authorized in writing by the permittors.

[ 1981, c. 55, §5 (NEW) .]

3. Excavation. "Excavation" means any turning over, removal or disturbance of the soil, artifact in the soil or ground matrix or recovery or disturbance of artifacts that are fully or partially submerged in the water and tidal sites. "Excavation" includes, but is not limited to, activities such as purposeful looting, material procurement, construction activities or vandalism. In the case of private property the term "excavation" on a site does not include activities associated with agriculture or forestry unless specifically provided for in the permit or the preservation agreement as defined in Title 33, section 1551, subsection 2.

[ 1995, c. 146, §1 (AMD) .]

3-A. Landowner. "Landowner" means any person, corporation, partnership, organization or other legal entity, including a municipality, county or other political subdivision of the State, an agency of the Federal Government and any quasi-governmental entity, which owns or controls a site.

[ 1989, c. 171, §1 (NEW) .]

4. Materials. "Materials" means 3-dimensional items, other than artifacts and specimens, and excludes books, papers, manuscripts and archival or library material commonly included in the display or research collection of museums.

[ 1981, c. 55, §5 (NEW) .]

5. Object. "Object" means any archaeological monument, artifact, relic or article.

[ 1981, c. 55, §5 (NEW) .]

6. Permittors. "Permittors" means the Director of the Maine Historic Preservation Commission and the Director of the State Museum as well as the director of any state department administering state-controlled lands, acting in concert in the review, approval and granting of permits.

[ 1989, c. 700, Pt. A, §112 (AMD) .]

7. Principal investigator. "Principal investigator" means the senior scientist in charge of an archaeological excavation.

[ 1981, c. 55, §5 (NEW) .]

7-A. Protected site. "Protected site" means a site that is:

A. On or under state-controlled land and is:

(1) Listed in the National Register of Historic Places or judged eligible for national register listing by the Maine Historic Preservation Commission and, if the area is judged eligible for listing, the site designation is approved by the appropriate land managing agency director or local governing body; and

(2) Posted; [2013, c. 89, §2 (NEW).]

B. The subject of a preservation agreement between the landowner or landowners and the Maine Historic Preservation Commission pursuant to Title 33, section 1551 and is:

(1) Listed in the National Register of Historic Places; and

(2) Posted; or [2013, c. 89, §2 (NEW).]

C. Subject to section 378. [2013, c. 89, §2 (NEW).]

[ 2013, c. 89, §2 (NEW) .]

8. Site. "Site" means an area containing archaeological artifacts or materials or other evidence of habitation, occupation or other use by historic or prehistoric people.

A. [2013, c. 89, §3 (RP).]

B. [2013, c. 89, §3 (RP).]

C. [2013, c. 89, §3 (RP).]

[ 2013, c. 89, §3 (AMD) .]

9. Specimen. "Specimen" means any items, set of items or parts of items collected as representative samples of geological media or biological forms found within the State.

[ 1981, c. 55, §5 (NEW) .]

10. State-controlled land. "State-controlled land" means any land or water area owned in fee simple by the State, with the exception of those lands contained within Baxter State Park. State-controlled land includes, but is not limited to, state parks, state recreation areas, wilderness and wildlife preserves, located public lots and land beneath great ponds or navigable bodies of water and other submerged lands owned by the State.

[ 1981, c. 55, §5 (NEW) .]

SECTION HISTORY

1981, c. 55, §5 (NEW). 1981, c. 568, §§1-3 (AMD). 1989, c. 171, §1 (AMD). 1989, c. 700, §A112 (AMD). 1995, c. 146, §1 (AMD). 1999, c. 748, §1 (AMD). 2013, c. 89, §§2, 3 (AMD).



27 §374. Legislative provisions

1. Purpose. The people of this State benefit only when a protected site is systematically excavated, analyzed and interpreted by a qualified principal investigator.

[ 2013, c. 89, §4 (AMD) .]

2. Permit procedure. The procedure for obtaining a permit to excavate a protected site is as follows.

A. Any person, agency or institution desiring to excavate a protected site must submit a written application. [2013, c. 89, §4 (AMD).]

B. Application for a permit must be in the form of a letter and research proposal directed to the Director of the Maine Historic Preservation Commission and be accompanied by a copy of the preservation agreement attested by the Register of Deeds and the written permission of the landowner to proceed with the excavation. The landowner may give permission to excavate in the preservation agreement. [2013, c. 89, §4 (AMD).]

C. The permit to excavate must be cosigned by the Director of the Maine Historic Preservation Commission and the Director of the State Museum, except for state-controlled lands where the permit also must be cosigned by the director of the agency with primary jurisdiction. [2013, c. 89, §4 (AMD).]

D. The application must state the nature and specific location of the artifacts, specimens and materials to be removed, the legal name and address of the person, agency or institution seeking authorization and the date or dates on which the artifacts, specimens or materials are to be removed. [2013, c. 89, §4 (AMD).]

E. Upon receipt of an application, the permittors may issue a written permit authorizing the excavation of the protected site for such term and upon such conditions as they consider reasonable and that are consistent with subsection 3. [2013, c. 89, §4 (AMD).]

[ 2013, c. 89, §4 (AMD) .]

3. Permit conditions. The conditions that may be imposed upon a permit are as follows.

A. In order to minimize damage to state-controlled lands and to artifacts, specimens or materials to be removed and in order to ensure the recording and preservation of significant data regarding those artifacts, specimens, materials or protected sites, the permit may set forth requirements or limitations regarding the methods and equipment to be employed in the removal, the procedures to be followed in documenting the removal and the report or reports, if any, to be submitted to officials or agencies of the State upon completion of the removal activities. [2013, c. 89, §4 (AMD).]

B. The permittors may require that an authorized representative of the State be present to witness and document the removal of artifacts, specimens or materials from state-controlled land. [1981, c. 55, §6 (NEW).]

C. The permit must clearly indicate the type of artifacts, specimens or materials to be removed, the location of the protected site, the time of the proposed removal activity or excavation, the legal name and address of the permittee and any other limitations and requirements that may be imposed by the permittors. [2013, c. 89, §4 (AMD).]

D. On excavations authorized by the permit process, the principal investigator should normally possess the minimum qualifications of a graduate degree in anthropology, archaeology or a related field, accompanied by institutional facilities to ensure proper conservation and curation of the artifacts, materials and specimens or extensive experience and demonstrated ability. [1981, c. 55, §6 (NEW).]

[ 2013, c. 89, §4 (AMD) .]

4. Permit revocation. All permittors, or their authorized representatives, may revoke or suspend a permit if there is evidence to indicate that the permittee has violated or exceeded the limitations of the permit, or if there is evidence to indicate that artifacts, materials or the protected site are being unnecessarily defaced, damaged or destroyed in the course of removal. Any willful violation of the provisions or limitations of a permit is grounds for immediate revocation of the permit and must be construed as unauthorized excavation.

[ 2013, c. 89, §4 (AMD) .]

5. Permit possession. The permit must be retained in the personal possession of the permittee during the course of removal activities and must be made available for inspection upon demand of any authorized representative of the State. Any person or persons engaged in excavation on a protected site who do not produce a valid permit upon demand of an authorized representative of the State are presumptively engaged in unauthorized excavation.

[ 2013, c. 89, §4 (AMD) .]

SECTION HISTORY

1969, c. 398, (NEW). 1981, c. 55, §6 (RPR). 1989, c. 700, §A113 (AMD). 2013, c. 89, §4 (AMD).



27 §375. Unlawful excavation

1. Definition of unlawful excavation. "Unlawful excavation" means unauthorized excavation at a protected site, unless:

A. A demonstrable emergency situation existed relating to the survival of the protected site; and [2013, c. 89, §5 (AMD).]

B. An excavation permit is immediately applied for in accordance with section 374. [1981, c. 55, §7 (NEW).]

[ 2013, c. 89, §5 (AMD) .]

2. Penalty. Notwithstanding Title 17-A, sections 4-A and 1301, a violation of this chapter is a Class E crime for which a fine of not less than $250 must be adjudged. The unlawful excavation for any one day constitutes a separate violation. The court also may order the defendant to pay an amount equal to the reasonable cost of a proper archaeological excavation had the area that was unlawfully excavated been properly excavated. The Director of the Maine Historic Preservation Commission, in the name of the people of this State through the Attorney General, may in addition to other remedies provided bring an action for an injunction seeking one or more of the following remedies:

A. To restrain a violation of this chapter; or [1999, c. 748, §2 (AMD).]

B. To enjoin future unlawful excavation. [1999, c. 748, §2 (AMD).]

C. [1999, c. 748, §2 (RP).]

[ 1999, c. 748, §2 (AMD) .]

3. Prosecution. The Attorney General, upon receiving notification of a violation of this section from the Director of the Maine Historic Preservation Commission, is authorized to file a complaint against the person named in the District Court or the Superior Court of the district or county in which the person resides, or in the district or county in which the violation occurred.

[ 1989, c. 171, §2 (AMD) .]

SECTION HISTORY

1981, c. 55, §7 (NEW). 1989, c. 171, §2 (AMD). 1999, c. 748, §2 (AMD). 2013, c. 89, §5 (AMD).



27 §376. Antiquities recovered from protected sites

1. State-owned artifacts to remain in Maine. No artifacts, objects, specimens or materials originating from a protected site on state-controlled land may be authorized to leave the State permanently without written permission of the permittors. They may be loaned for a term specified by the permittors for proper study or exhibit.

[ 2013, c. 89, §6 (AMD) .]

2. Sale of artifacts. Attempts to sell, offers of sale and sale of artifacts, objects or specimens, excavated after the effective date of this Act, whether excavated lawfully or unlawfully from a protected site, without the written permission of the permit grantors or the Director of the Maine Historic Preservation Commission and the Director of the State Museum, are punishable by a civil penalty not greater than twice the price for which artifacts, objects or specimens are sold or offered for sale.

[ 2013, c. 89, §6 (AMD) .]

3. Prosecution. The Attorney General, upon receiving notification and evidence of violation of this section from the Director of the Maine Historic Preservation Commission, is authorized to file a complaint against the person named in the District Court of the district in which the person resides or in the district in which the violation occurred.

[ 2013, c. 89, §6 (AMD) .]

4. Artifact ownership. Artifacts, objects, materials and specimens recovered from protected sites on state-controlled land are the property of the State Museum. Artifacts, objects, specimens or materials originating from a site on other than state-controlled land are the property of the landowner and must be deposited with a suitable repository as designated by the landowner in the preservation agreement or the permit.

[ 2013, c. 89, §6 (AMD) .]

SECTION HISTORY

1981, c. 55, §7 (NEW). 1989, c. 700, §A114 (AMD). 2013, c. 89, §6 (AMD).



27 §377. Protection of site location information

In order to protect the site or protected site from unlawful excavation or harm, any information in the possession of the Maine Historic Preservation Commission, the State Museum, the Bureau of Parks and Lands, other state agencies or the University of Maine System about the location or other attributes of any site or protected site may be designated by the Maine Historic Preservation Commission or State Museum as confidential and exempt from Title 1, chapter 13. Such data must be made available for the purpose of archaeological research. The directors of the Maine Historic Preservation Commission and the State Museum shall jointly adopt rules establishing standards and procedures for obtaining the data, and may impose reasonable requirements on its use, including requirements of confidentiality. The directors of the Maine Historic Preservation Commission and the State Museum shall establish procedures for reviewing no less frequently than once every 10 years information designated as confidential under this section in order to determine whether continued confidentiality is necessary and, if not, to remove the confidentiality designation. [2013, c. 89, §7 (AMD); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1981, c. 55, §7 (NEW). 1985, c. 779, §74 (AMD). 1989, c. 700, §A115 (AMD). 1995, c. 502, §E30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 89, §7 (AMD). 2013, c. 405, Pt. A, §24 (REV).



27 §378. Emergency designation as protected site

In the case of an area containing archaeological materials or artifacts that is directly threatened with unauthorized excavation, the Director of the Maine Historic Preservation Commission, with the written permission of the landowner, may designate the area as a protected site that is subject to this chapter for a period not to exceed 10 years. The director and the landowner shall specify in writing the area that is subject to this chapter. All sites given emergency designation under this section must be posted against unauthorized excavation. [2013, c. 89, §8 (AMD).]

SECTION HISTORY

1981, c. 568, §4 (NEW). 1995, c. 146, §2 (AMD). 1999, c. 748, §3 (AMD). 2013, c. 89, §8 (AMD).









Chapter 15: THE ARTS

Subchapter 1: MAINE ARTS COMMISSION

27 §401. Commission

A state commission, to be known as the "Maine Arts Commission," as established by Title 5, section 12004-G, subsection 7-B, must consist of not less than 15 nor more than 21 members, each of whom must have a continuing interest in the fields of art and culture in the State, to be appointed by the Governor from among citizens of Maine. In making such appointments, due consideration must be given to the recommendations made by representative civic, educational and professional associations and groups concerned with or engaged in artistic and cultural fields generally. [RR 2011, c. 2, §34 (COR).]

SECTION HISTORY

1965, c. 499, §1 (NEW). 1983, c. 812, §169 (AMD). 1985, c. 763, §A81 (AMD). 1989, c. 503, §B115 (AMD). RR 2011, c. 2, §34 (COR).



27 §402. Membership

The term of office of each member shall be 3 years; provided that of the members first appointed, 1/3 shall be appointed for terms of one year, 1/3 for terms of 2 years and 1/3 for terms of 3 years. Other than the chairman, no member of the commission who serves 2 full 3-year terms shall be eligible for reappointment during the one-year period following the expiration of his second such term. The Governor shall designate a chairman and a vice-chairman from the members of the commission, to serve as such at the pleasure of the Governor. The chairman shall be the presiding officer of the commission. All vacancies shall be filled for the balance of the unexpired term in the same manner as original appointments. The members of the commission shall be compensated according to the provisions of Title 5, chapter 379. [1983, c. 812, §170 (AMD).]

SECTION HISTORY

1965, c. 499, §1 (NEW). 1983, c. 812, §170 (AMD).



27 §403. Director (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 499, §1 (NEW). 1971, c. 610, §17 (RP).



27 §403-A. Director of Maine Arts Commission; appointment

The Director of the Maine Arts Commission must be qualified by training or experience and is appointed by the Maine Arts Commission. The director shall serve for an indefinite term subject to removal for cause. The commission shall fix compensation for the director within salary range 88. [1991, c. 528, Pt. E, §32 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §32 (AMD).]

SECTION HISTORY

1989, c. 700, §B34 (NEW). 1991, c. 528, §E32 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E32 (AMD).



27 §404. Duties

The duties of the commission shall be: [1965, c. 499, §1 (NEW).]

1. Encouragement. To take such steps as may be necessary and appropriate to encourage and stimulate public interest and participation in the cultural heritage and programs of our State and to expand the state's cultural resources; and

[ 1965, c. 499, §1 (NEW) .]

2. Freedom. To encourage and assist freedom of artistic expression essential for the well-being of the arts; and

[ 1965, c. 499, §1 (NEW) .]

3. Surveys. To make such surveys as may be deemed advisable of public and private institutions engaged within the State in artistic and cultural activities, including, but not limited to, music, theatre, dance, painting, sculpture, architecture, literature, history and allied studies and pursuits, and to make recommendations concerning appropriate methods of encouraging participation in and appreciation of the foregoing to meet the legitimate needs and aspirations of persons in all parts of the State.

[ 1965, c. 499, §1 (NEW) .]

4. Works of art. To act in an advisory capacity relative to the creation, acquisition, construction or erection by the State of any work of art, to file with the Governor, within 30 days, its opinion of such proposed work of art together with such suggestions and recommendations as it may deem proper. The term "work of art" as used in this subsection shall include any painting, portrait, mural, decoration, stained glass, statue, tablet, bas-relief, ornament, fountain or other article or structure of a permanent character intended for decoration or commemoration, but shall not include "historical materials" administered by the Maine State Museum Commission nor the State Capitol Building, including its exterior, interior, fixtures or decorations.

[ 1987, c. 816, Pt. EE, §7 (AMD) .]

SECTION HISTORY

1965, c. 499, §1 (NEW). 1971, c. 485, §2 (AMD). 1987, c. 816, §EE7 (AMD).



27 §405. Hearings; contracts

The Maine Arts Commission is authorized and empowered to hold public and private hearings, to enter into contracts, within the limit of funds available, with individuals or organizations, and institutions for services furthering the educational objectives of the commission's programs; to enter into contracts, within the limit of funds available, with local and regional associations for cooperative endeavors furthering the educational objectives of the commission's programs; to establish an endowment fund; to accept gifts, contributions and bequests of funds from individuals, foundations, corporations and other organizations or institutions for the purpose of furthering the commission's mission; to make and sign any agreements and to do and perform any acts that are necessary to carry out the purposes of this chapter. Any funds, if given as an endowment, must be invested by the Treasurer of State according to the laws governing the investment of trust funds. As determined by the Director of the Maine Arts Commission, with the approval of the commission, the endowment's principal and interest may be used to further the commission's mission, as long as the endowment funds are used only for the purposes for which the endowment is established in accordance with the intent of the donor. The commission may request and receive from any department, division, board, bureau, commission or agency of the State such assistance and data as necessary to carry out its powers and duties. [2013, c. 181, §1 (AMD).]

SECTION HISTORY

1965, c. 499, §1 (NEW). 1991, c. 622, §V4 (AMD). 2013, c. 181, §1 (AMD).



27 §406. Funds

The commission is the official agency of the State to receive and disburse any funds made available by the Federal Government for programs related to the purposes of the commission. [1965, c. 499, §1 (NEW).]

SECTION HISTORY

1965, c. 499, §1 (NEW).



27 §407. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 499, §1 (NEW). 1973, c. 625, §185 (AMD). 1989, c. 700, §B35 (RP).



27 §408. Maine Student Artist Awards Program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 801, §1 (NEW). 1989, c. 700, §B36 (AMD). 2013, c. 181, §2 (RP).



27 §409. Rules

The Maine Arts Commission may adopt rules pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, to implement this chapter. [1989, c. 33, (NEW).]

SECTION HISTORY

1989, c. 33, (NEW).



27 §410. Arts outreach program (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 532, §1 (NEW). 2013, c. 181, §3 (RP).






Subchapter 1-A: ARTS IN EDUCATION PROGRAM

27 §411. Arts Education Program

The Maine Arts Commission shall establish the Arts Education Program, referred to in this subchapter as "the program." [2013, c. 181, §4 (AMD).]

SECTION HISTORY

1997, c. 762, §1 (NEW). 2013, c. 181, §4 (AMD).



27 §412. Duties of the Maine Arts Commission

The Maine Arts Commission shall provide leadership in developing and sustaining an agenda for arts education throughout the State in partnership with federal, state and local entities. The commission shall lead efforts to make the arts a part of the core education for all students from kindergarten to grade 12 and to increase arts opportunities outside the school setting. The commission shall: [2013, c. 181, §5 (AMD).]

1. Funding.

[ 2013, c. 181, §5 (RP) .]

2. Professional artists.

[ 2013, c. 181, §5 (RP) .]

3. School systems.

[ 2013, c. 181, §5 (RP) .]

4. Goals. Work with school systems to identify common education goals;

[ 1997, c. 762, §1 (NEW) .]

5. Training; information; seed money.

[ 2013, c. 181, §5 (RP) .]

6. Curriculum; projects.

[ 2013, c. 181, §5 (RP) .]

7. Research. Conduct research on arts education for elementary and secondary schools; and

[ 2013, c. 181, §5 (NEW) .]

8. Programs. Operate arts education and outreach programs to combine the presentation of art with arts education.

[ 2013, c. 181, §5 (NEW) .]

SECTION HISTORY

1997, c. 762, §1 (NEW). 2013, c. 181, §5 (AMD).



27 §413. Duties of the school district

Under the program, each participating school district shall: [1997, c. 762, §1 (NEW).]

1. Committee. Establish a local arts education committee to develop a 3-year plan to increase arts opportunities in the school district. Members of the committee may include teachers, art teachers, parents, art administrators, school administrators, business people, artists, school board members and students;

[ 1997, c. 762, §1 (NEW) .]

2. Orientation and training. Provide for the local arts education committee to participate in orientation and training sessions;

[ 1997, c. 762, §1 (NEW) .]

3. Plan. Implement, evaluate and report to the Maine Arts Commission on the plan; and

[ 1997, c. 762, §1 (NEW) .]

4. Resources. Allocate Maine Arts Commission resources according to a per-pupil cost formula in the first year of the plan.

[ 1997, c. 762, §1 (NEW) .]

SECTION HISTORY

1997, c. 762, §1 (NEW).






Subchapter 2: STATE POET LAUREATE

27 §421. Honorary office created

1. Appointment. During Maine Cultural Heritage Week as established in Title 1, section 118, the Governor shall appoint a poet to serve as State Poet Laureate, nominated by an advisory selection committee created in subsection 3-A.

[ 1999, c. 217, §2 (RPR) .]

2. Term. The State Poet Laureate is appointed for a 5-year term and may be reappointed for a 2nd term. An individual may serve as State Poet Laureate for no more than 2 consecutive terms, but may be reappointed after a break in service.

[ 1999, c. 217, §2 (RPR) .]

3. Advisory panel.

[ 1999, c. 217, §2 (RP) .]

3-A. Advisory selection committee. The State Poet Laureate Advisory Selection Committee as established in Title 5, section 12004-I, subsection 5-A, referred to in this subchapter as the "advisory selection committee," is created in accordance with the following provisions.

A. The Maine Arts Commission shall assemble an advisory selection committee of no more than 5 members with expertise in poetry. The Director of the Maine Arts Commission and the Director of the Maine State Library or their delegates shall cochair this advisory selection committee. [1999, c. 217, §2 (NEW).]

B. Five months prior to the expiration of the State Poet Laureate's tenure, the advisory selection committee shall advertise in the appropriate media for nominations of potential candidates. By March 1st of the year in which the term of a poet laureate is due to end, the advisory selection committee shall recommend one name to the Governor for appointment as the State Poet Laureate. [1999, c. 217, §2 (NEW).]

C. If a vacancy occurs within the term of the State Poet Laureate, the advisory selection committee shall select as soon as possible a nominee for appointment by the Governor to fill the remainder of the term. [1999, c. 217, §2 (NEW).]

D. Members of the advisory selection committee are not entitled to per diem or compensation for expenses. [1999, c. 217, §2 (NEW).]

[ 1999, c. 217, §2 (NEW) .]

4. Eligibility. The individual appointed State Poet Laureate must be a poet who is a resident of the State and must have published distinguished poetry.

[ 1999, c. 217, §2 (RPR) .]

5. Duties.

[ 1999, c. 217, §2 (RP) .]

6. Copyright.

[ 1999, c. 217, §2 (RP) .]

SECTION HISTORY

1995, c. 264, §3 (NEW). 1999, c. 217, §2 (RPR).



27 §422. Public employment permitted

Acceptance of the honor of serving as State Poet Laureate does not constitute state employment and does not preclude an individual from election, appointment or service as an employee or official in state or local government. [1995, c. 264, §3 (NEW).]

SECTION HISTORY

1995, c. 264, §3 (NEW).



27 §423. Display of work

Upon the request of a State Poet Laureate, space must be made available at the State House complex for the public display of the State Poet Laureate's work. [1999, c. 217, §3 (NEW).]

SECTION HISTORY

1999, c. 217, §3 (NEW).



27 §424. State Poet Laureate Reimbursement Fund

1. Fund established. The State Poet Laureate Reimbursement Fund, referred to in this section as "the fund," is established as a nonlapsing Other Special Revenue Funds account administered by the Maine Arts Commission. The fund consists of gifts, grants or other sources of revenues deposited for the purposes described in subsection 2. The fund must be held separate from all other money, funds and accounts.

[ 2003, c. 300, §1 (NEW) .]

2. Fund purpose. The purpose of the fund is to provide funds to nonprofit public agencies and schools in the State to reimburse the State Poet Laureate for the cost of travel and related expenses associated with bringing the services of the State Poet Laureate to the community. The Maine Arts Commission shall administer the fund and develop guidelines and procedures to make the services of the State Poet Laureate available to any nonprofit public agency and school in the State.

[ 2003, c. 300, §1 (NEW) .]

3. Application process. The Maine Arts Commission shall establish an application process for fund requests for the purposes set forth in this section.

[ 2003, c. 300, §1 (NEW) .]

4. Promotion. The Maine Arts Commission shall promote the availability of the fund through its various avenues of communication, including its publicly accessible site on the Internet.

[ 2003, c. 300, §1 (NEW) .]

SECTION HISTORY

2003, c. 300, §1 (NEW).









Chapter 16: THE PERCENT FOR ART ACT

27 §451. Purpose

Recognizing the need to enhance culture and the arts and to encourage the development of artists, it is the intent of the Legislature to establish the Percent for Art Program to provide funds for and authorize the acquisition of works of art for certain public buildings and public facilities. [1989, c. 912, §1 (AMD).]

SECTION HISTORY

1979, c. 525, (NEW). 1987, c. 469, §§1, 11 (AMD). 1989, c. 912, §1 (AMD).



27 §452. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms shall have the following meanings. [1979, c. 525, (NEW).]

1. Architect. "Architect" means the person or firm retained by the contracting agency to design the project to which the 1% provision of this chapter applies.

[ 1979, c. 525, (NEW) .]

2. Artist. "Artist" means a practitioner in the arts, generally recognized as a professional by critics and peers, who produces works of art and who is not the architect or an employee of the architectural firm retained by the contracting agency.

[ 1989, c. 912, §2 (AMD) .]

3. Commission. "Commission" means the Maine Arts Commission.

[ 1985, c. 763, Pt. A, §82 (AMD) .]

3-A. Construction. "Construction" means the construction or renovation of a public building or public facility, the cost of which is at least $100,000, but does not include repairs or minor alterations. In its rulemaking and decisions regarding construction projects governed by this Act, the commission is guided by the determinations of the Director of the Bureau of General Services.

[ 2011, c. 691, Pt. B, §26 (AMD) .]

4. Contracting agency.

A. "Contracting agency" means the agency of State Government to which funds have been appropriated or allocated by the Legislature for the construction of any public building or other public facility. In the case of school construction projects, the contracting agency shall be the governance body of the school administrative unit. [1987, c. 469, §3 (AMD).]

B. "Contracting agency" does not include municipalities and special purpose quasi-municipal districts such as, but not limited to, sewer districts and water districts. [1979, c. 525, (NEW).]

[ 1987, c. 469, §3 (AMD) .]

5. Public building or public facility. "Public building" or "public facility" means any building or facility which is to be constructed in part or totally with funds from any source appropriated or allocated by the Legislature, including any school construction project approved for state funding by the State Board of Education, and which is intended for the use of the general public.

A. If only part or parts of the building or facility are for the use of the public, "public building" or "public facility" includes only that part or those parts designed for the use of the public. The method of cost allocation to the identifiable part or parts shall be determined by a generally accepted method of cost allocation, provided that the allocated cost for that part or those parts shall exceed $100,000. [1987, c. 469, §4 (RPR).]

B. "Public building" or "public facility" does not include highways, sheds, warehouses, buildings of a temporary nature. [1987, c. 469, §4 (RPR).]

C. A school construction project or any building or facility which is part of the project is subject to this Act only upon the affirmative vote of the school board of the school administrative unit. [1987, c. 469, §4 (RPR).]

[ 1987, c. 469, §4 (RPR) .]

5-A. School construction project. "School construction project" means a project as defined in Title 20-A, section 15901, subsection 4.

[ 1987, c. 469, §5 (NEW) .]

6. Works of art. "Works of art" means any of the following original creations of art:

A. Sculpture in any material or combination of materials; [1987, c. 469, §6 (AMD).]

B. Painting; [1987, c. 469, §6 (AMD).]

C. Graphic arts, printmaking and drawing; [1979, c. 525, (NEW).]

D. [1987, c. 469, §6 (RP).]

E. Photography, video or electronic media; [1989, c. 912, §3 (AMD).]

F. Crafts in clay, fiber and textiles, wood, metal, plastics and other materials; and [1987, c. 469, §6 (AMD).]

G. [1987, c. 469, §6 (RP).]

H. Mixed or conceptual media, or any combination of forms or media, including collage. [1989, c. 912, §3 (AMD).]

[ 1989, c. 912, §3 (AMD) .]

SECTION HISTORY

1979, c. 525, (NEW). 1985, c. 763, §A82 (AMD). 1987, c. 469, §§2-6,11 (AMD). 1989, c. 912, §§2,3 (AMD). 2011, c. 691, Pt. B, §26 (AMD).



27 §453. Expenditure for and location of art

1. Amount; gifts and donations. A contracting agency, except a school administrative unit, shall expend out of money appropriated or allocated by the Legislature for the construction of a public building or facility, except for a correctional facility, a minimum amount of 1% of the construction portion of the appropriation or allocation, for the purpose of acquiring, transporting and installing works of art. School units that have decided to participate in the Percent for Art Program shall expend a minimum amount of 1% of the cost of the eligible school construction project or of any building or facility that is part of an eligible project or $50,000, whichever is less.

Donations and gifts to the contracting agency may be used to offset the minimum amount identified in this subsection. The value of works of art received as a donation or a gift must be determined by the commission.

A. [1987, c. 469, §7 (RP).]

[ 1999, c. 706, §8 (AMD) .]

2. Location of works of art. Works of art may be included as an integral part of the structure of the building or facility, may be attached to the structure or may be detached within or outside of the structure.

[ 1979, c. 525, (NEW) .]

SECTION HISTORY

1979, c. 525, (NEW). 1987, c. 469, §§7, 11 (AMD). 1989, c. 912, §4 (AMD). 1999, c. 706, §8 (AMD).



27 §454. Contracts for works of art

For purposes of this chapter, expenditures for works of art shall be contracted for separately from all other items in any original construction of any public building or facility. Contracts shall be made according to section 457. [1979, c. 525, (NEW).]

SECTION HISTORY

1979, c. 525, (NEW).



27 §455. Determination of amount for acquisition of art

The commission, in consultation with the Bureau of General Services, the Department of Education, the Office of Facilities within the University of Maine System or the Maine Community College System, whichever has budgetary authority over the project, shall determine the minimum amount to be made available for the purchase of art for each public building or facility. [1993, c. 435, §8 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

SECTION HISTORY

1979, c. 525, (NEW). 1989, c. 912, §5 (AMD). 1993, c. 435, §8 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



27 §456. Duties of the contracting agency

Upon selection of an architect for any project, the contracting agency shall: [1979, c. 525, (NEW).]

1. Notify. Notify the architect of this chapter;

[ 1979, c. 525, (NEW) .]

2. Commission. Notify the commission of the selection of the architect and the details of the project;

[ 1979, c. 525, (NEW) .]

3. Consultation. Consult with the commission about the amount to be expended for works of art; and

[ 1979, c. 525, (NEW) .]

4. Selection of artist and works of art. Select the artist and the works of art in accordance with the rules established under section 458, and in consultation with the commission.

[ 1979, c. 525, (NEW) .]

SECTION HISTORY

1979, c. 525, (NEW).



27 §457. Duties of commission

The commission shall: [1989, c. 912, §6 (NEW).]

1. Consult. Consult with the architect and contracting agency about any administrative costs or design services required in connection with the selection of works of art;

[ 1989, c. 912, §6 (RPR) .]

2. Procedures for participation of architect. Advise the Bureau of General Services, the Department of Education, the Office of Facilities within the University of Maine System and the Maine Community College System concerning procedures for participation and compensation of the architect in connection with the acquisition of works of art under this chapter;

[ 1993, c. 435, §9 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Contracting agency. Advise the contracting agency;

[ 1989, c. 912, §6 (NEW) .]

4. Selection. Approve the process used by the contracting agency in selection of the artist or works of art. If the commission does not approve the process used to select the artist or works of art, then the contracting agency shall use another selection process in accordance with the procedure authorized in section 456, subsection 4;

[ 1989, c. 912, §6 (NEW) .]

5. Acquisition of art. Review the design, execution, placement and acceptance of any works of art that are, or are intended to be, acquired under this chapter; and

[ 1989, c. 912, §6 (NEW) .]

6. Standards for maintenance. Adopt standards for the maintenance, conservation, relocation and transfer of ownership of works of art acquired under this chapter.

[ 1989, c. 912, §6 (NEW) .]

SECTION HISTORY

1979, c. 525, (NEW). 1989, c. 912, §6 (RPR). 1993, c. 435, §9 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



27 §458. Rules and regulations

The commission shall establish rules in accordance with the procedures set forth in the Maine Administrative Procedure Act, Title 5, section 8051, et seq., to carry out the purposes of this chapter. These rules shall include, but not be limited to, the following: [1979, c. 525, (NEW).]

1. Selection. Procedures for the selection of artists and works of art;

[ 1979, c. 525, (NEW) .]

2. Standards. Standards for the artist and works of art which may be eligible for selection;

[ 1987, c. 469, §8 (AMD) .]

2-A. Maintenance. Standards for the maintenance, conservation, relocation and transfer of ownership of works of art acquired under this chapter;

[ 1989, c. 912, §7 (NEW) .]

3. Contract procedures. Procedures for contracting with artists for works of art ; and

[ 1989, c. 912, §8 (AMD) .]

4. Administrative costs. Administrative costs associated with the acquisition of works of art which are eligible to be included as part of the amount allocated in section 453, subsection 1.

[ 1987, c. 469, §9 (NEW) .]

SECTION HISTORY

1979, c. 525, (NEW). 1987, c. 469, §§8,9,11 (AMD). 1989, c. 912, §§7,8 (AMD).



27 §459. Administrative costs

Eligible administrative costs incurred by the contracting agency that are associated with the acquisition of works of art shall be included as part of the amount allocated to section 453, subsection 1, for works of art. [1989, c. 912, §9 (AMD).]

SECTION HISTORY

1979, c. 525, (NEW). 1987, c. 469, §§10, 11 (AMD). 1989, c. 912, §9 (AMD).






Chapter 17: MAINE HISTORIC PRESERVATION COMMISSION

27 §501. Declaration of policy

The Legislature declares it is the policy of the State that in order to preserve the architectural, historic and environmental heritage of the people of the State, and to develop and promote the cultural, educational and economic benefits of these resources, the Maine Historic Preservation Commission, as established by Title 5, section 12004-G, subsection 7-D, shall work to implement this policy. [1989, c. 700, Pt. B, §37 (AMD).]

SECTION HISTORY

1971, c. 536, §1 (NEW). 1983, c. 812, §171 (AMD). 1989, c. 503, §B116 (AMD). 1989, c. 700, §B37 (AMD).



27 §502. Maine Historic Preservation Commission

There is created the Maine Historic Preservation Commission. It consists of 11 members made up as follows: The Commissioner of Transportation or a representative of the Department of Transportation, and the Commissioner of Agriculture, Conservation and Forestry or a representative of the Department of Agriculture, Conservation and Forestry, to serve ex officio; and 9 representatives from among the citizens of the State, one of whom must be elected chair and one of whom must be elected vice-chair, who are known for their competence, experience and interest in historic preservation, including at least one prehistoric archaeologist, one historic archaeologist, one historian, one architectural historian and one architect, to be appointed by the Governor. In making these appointments, due consideration must be given to the recommendations made by the representative professional, civic and educational associations and groups concerned with or engaged in the field of historic preservation. [RR 1991, c. 2, §103 (COR); 2011, c. 657, Pt. W, §§5, 6 (REV).]

SECTION HISTORY

1971, c. 536, §1 (NEW). 1971, c. 593, §22 (AMD). 1971, c. 618, §12 (AMD). 1971, c. 622, §89 (AMD). 1973, c. 169, §2 (AMD). 1973, c. 460, §19 (AMD). 1975, c. 771, §294 (AMD). 1979, c. 21, (RPR). 1989, c. 700, §B38 (AMD). RR 1991, c. 2, §103 (COR). 2011, c. 657, Pt. W, §§5, 6 (REV).



27 §503. Membership

Upon the expiration of the term of existing members, the term of office of each appointed member shall be 5 years or until his successor is appointed and qualified. No member shall serve more than 2 successive terms. In the case of a vacancy, other than the expiration of a term, the appointment of a successor shall be appointed by the Governor for the balance of the term. The commission shall meet at least 4 times a year. It shall adopt and may amend bylaws for its internal organization and operation. The director shall serve as secretary to the commission. The members of the commission shall be compensated according to the provisions of Title 5, chapter 379. [1983, c. 812, §172 (AMD).]

SECTION HISTORY

1971, c. 536, §1 (NEW). 1979, c. 21, (RPR). 1983, c. 812, §172 (AMD).



27 §504. Duties

The commission shall set policy with regard to: [1979, c. 21, (RPR).]

1. Administration. The steps which are necessary and relevant to encourage and stimulate public interest and participation in the historic, architectural and archaeological heritage of our State, and to advise the State Historic Preservation Officer with regard to liaison between the State and Federal Governments and public or private agencies or organizations interested in and participating in the field of historic preservation; and

[ 1979, c. 21, (RPR) .]

2. Programs. The steps which are necessary to administer the program of the National Historic Preservation Act of 1966, and other private and governmental programs within the purposes of this chapter except in those areas specifically assigned by federal law to the State Historic Preservation Officer.

[ 1979, c. 21, (RPR) .]

2-A. Rules. The Maine Historic Preservation Commission may adopt rules pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375 to implement this section.

[ 1989, c. 647, §1 (NEW) .]

3 -- 6.

[ 1979, c. 21, (RP) .]

SECTION HISTORY

1971, c. 536, §1 (NEW). 1975, c. 771, §295 (AMD). 1979, c. 21, (RPR). 1989, c. 647, §1 (AMD).



27 §505. Director

1. Appointment. The Maine Historic Preservation Commission may appoint a director who must be qualified by special training or experience in the field of historic preservation and who shall also serve as the State Historic Preservation Officer upon appointment by the Governor and is subject to removal for cause under the Civil Service Law. The commission shall fix compensation for the director within salary range 88.

[ 1991, c. 528, Pt. E, §33 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §33 (AMD) .]

2. Duties.

A. The Maine Historic Preservation Commission is under the management and supervision of a director who may adopt rules pursuant to the Maine Administrative Procedure Act to implement this section. [1991, c. 824, Pt. A, §56 (RPR).]

B. The director may employ, subject to the personnel laws, such assistants as the business of the office may require. [1979, c. 21, (NEW).]

C. The director shall, subject to the approval of the commission, accept gifts, devises, bequests and endowments for purposes, consistent with the purposes of this chapter. Any funds given as an endowment shall be invested by the Treasurer of State according to the laws governing investment of trust funds. All gifts, devises, bequests and proceeds of endowment funds shall be used solely to carry out the purposes for which they were made. [1979, c. 21, (NEW).]

D. The director may administer a program of state financed grants for the stabilization and restoration of unique historic structures consistent with the following conditions.

(1) An applicant for a grant must be either a governmental or a nonprofit organization.

(2) The historic structure which is the subject of the grant application must be on the National Register of Historic Places as provided by the National Historic Preservation Act of 1966 or have been nominated to the register by the commission.

(3) An applicant must provide assurance that public access to the structure will be reasonably provided with respect to admission fees, visitation hours and physical accessibility, while maintaining the historical integrity of the structure.

(4) Applications must address, to the satisfaction of the commission, the applicant's organizational and financial capacity to provide long-term maintenance of that structure which is the subject of the application.

(5) Grants shall not exceed 50% of the total expense of the proposed project, except that grants to this State may be 100% of the total expense of the proposed project.

(6) All grants shall be subject to final approval, by the commission.

(7) Prior to final approval, the commission may require the applicant to execute a covenant to secure continued public access and maintenance of the historic integrity of the structure, and a right of first refusal for the State.

With respect to the quality of work to be performed through this grant program, the commission and the director shall be guided by the United States Secretary of the Interior's Standards for Rehabilitation. [1983, c. 585, §2 (NEW).]

[ 1991, c. 824, Pt. A, §56 (AMD) .]

SECTION HISTORY

1971, c. 536, §1 (NEW). 1975, c. 771, §296 (AMD). 1979, c. 21, (RPR). 1983, c. 585, §2 (AMD). 1985, c. 785, §B125 (AMD). 1989, c. 647, §2 (AMD). 1989, c. 700, §§B39,40 (AMD). 1991, c. 528, §E33 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E33 (AMD). 1991, c. 824, §A56 (AMD).



27 §506. Hearings; contracts

The commission may hold public and private hearings related to the field of historic preservation. The director may enter into contracts, within the limit of funds available, with individuals or organizations and institutions for services furthering the objectives of this chapter; and enter into contracts, within the limit of funds available, with public or private, local or regional organizations or associations for cooperative endeavors furthering the objective of this chapter. The director may make recommendations to the commission regarding the acceptance of gifts, contributions, devises and bequests of funds and objects from individuals, foundations, corporations and other organizations, and institutional or governmental bodies for the purpose of furthering the objectives of this chapter. The commission is authorized and empowered to establish an endowment fund. Any funds, if given as an endowment, must be invested by the Treasurer of State according to the laws governing the investment of trust funds. [1991, c. 622, Pt. V, §5 (AMD).]

SECTION HISTORY

1971, c. 536, §1 (NEW). 1975, c. 771, §297 (AMD). 1979, c. 21, (RPR). 1991, c. 622, §V5 (AMD).



27 §507. Assistance from other state agencies

The director may request from any department, division, board, bureau, commission or agency of the State such assistance and data as will enable him to properly carry out this chapter. [1979, c. 21, (RPR).]

SECTION HISTORY

1971, c. 536, §1 (NEW). 1979, c. 21, (RPR).



27 §508. Recommendations

The director shall make recommendations and give assistance to private and governmental bodies as consistent with the purposes of this chapter. [1979, c. 21, (RPR).]

SECTION HISTORY

1971, c. 536, §1 (NEW). 1979, c. 21, (RPR).



27 §509. Compliance with federal law

The State Historic Preservation Officer may adopt rules pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, to enable the State to comply with any law of the United States intended to promote public historic preservation services. The Treasurer of State shall be custodian of any money that may be allotted by the Federal Government for programs related to the purposes of the Maine Historic Preservation Commission. [1989, c. 647, §3 (AMD).]

SECTION HISTORY

1971, c. 536, §1 (NEW). 1979, c. 21, (RPR). 1989, c. 647, §3 (AMD).



27 §510. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 536, §1 (NEW). 1973, c. 625, §186 (AMD). 1979, c. 21, (RPR). 1989, c. 700, §B41 (RP).



27 §511. Support for state rehabilitation tax credits

1. Program. The director shall administer, in consultation with the Department of Administrative and Financial Services, Bureau of Revenue Services, a program in support of state rehabilitation tax credits for income-producing historic structures pursuant to Title 36, section 5219-BB.

[ 2007, c. 539, Pt. WW, §1 (NEW) .]

2. Certification. The director shall certify information necessary for applicants to demonstrate eligibility for an income tax credit under Title 36, section 5219-BB, including, but not limited to:

A. That rehabilitations of certified historic structures are consistent with the United States Secretary of the Interior's Standards for Rehabilitation; and [2009, c. 361, §1 (AMD); 2009, c. 361, §37 (AFF).]

B. That historic structures are listed in or are eligible for listing in the National Register of Historic Places or are in certified local districts. [2009, c. 361, §1 (AMD); 2009, c. 361, §37 (AFF).]

C. [2009, c. 361, §37 (AFF); 2009, c. 361, §1 (RP).]

When performing the certification required by this subsection, the director shall interpret the provisions of this subsection in a manner consistent with the provisions of the federal Internal Revenue Code, Section 47.

[ 2009, c. 361, §1 (AMD); 2009, c. 361, §37 (AFF) .]

3. Administration. The director may provide forms, instructions and guidelines necessary for an applicant to apply for certification under the program.

[ 2007, c. 539, Pt. WW, §1 (NEW) .]

4. Fees. The director may establish a schedule of processing fees, the proceeds of which must be used by the director solely for the support of the administration of certifications under this section. The processing fees collected by the director must be placed in a nonlapsing historic rehabilitation certification fund to be used solely by the director for the administration of certifications required under this section.

[ 2007, c. 539, Pt. WW, §1 (NEW) .]

5. Reports. The Maine Historic Preservation Commission shall issue the following reports.

A. The Maine Historic Preservation Commission shall issue a report by March 1st of each year that identifies the approved and certified state historic preservation certification applications and documents the number of affordable housing units created, total housing units created, number of affordable housing units preserved, total aggregate square footage rehabilitated and developed, total aggregate square footage of housing, total aggregate square footage of affordable housing, total certified rehabilitation expenses and total new construction expenses. [2007, c. 539, Pt. WW, §1 (NEW).]

B. By January 15, 2013, the Maine Historic Preservation Commission shall review the tax credit provided under Title 36, section 5219-BB and shall make recommendations to the joint standing committee of the Legislature having jurisdiction over taxation matters regarding specific proposals for funding the credit. By January 15, 2015 and every 2 years thereafter, the Maine Historic Preservation Commission shall analyze the use of tax credits provided under Title 36, section 5219-BB as an incentive for rehabilitation of historic structures and economic development, analyze tax and other revenues generated by the rehabilitation to determine in relation to the cost of the credit if they exceed the costs of the credit and report the results of its analysis to the joint standing committee of the Legislature having jurisdiction over taxation matters with recommendations as to whether the credits under Title 36, section 5219-BB should be extended, repealed or amended. The recommendations must include specific proposals for funding the credit after fiscal year 2014-15 and appropriate transition provisions in order that projects in the development or planning states are not adversely affected. The joint standing committee may submit legislation related to the report. [2011, c. 453, §1 (AMD).]

[ 2011, c. 453, §1 (AMD) .]

SECTION HISTORY

2007, c. 539, Pt. WW, §1 (NEW). 2009, c. 361, §1 (AMD). 2009, c. 361, §37 (AFF). 2011, c. 453, §1 (AMD).






Chapter 18: MAINE STATE CULTURAL AFFAIRS COUNCIL

27 §551. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 700, Pt. B, §42 (NEW).]

1. Cultural agencies. "Cultural agencies" means the Maine Arts Commission, the Maine Historic Preservation Commission, the Maine Library Commission, the Maine State Museum Commission, the Maine Humanities Council, the Maine Historical Society and the Maine State Archives and programs of these organizations.

[ 1999, c. 573, §1 (AMD) .]

2. Directors. "Directors" means the Director of the Maine Arts Commission, the Director of the Maine Historic Preservation Commission, the State Librarian, the Director of the Maine State Museum, the Director of the Maine Humanities Council, the Director of the Maine Historical Society and the State Archivist.

[ 1999, c. 573, §1 (AMD) .]

SECTION HISTORY

1989, c. 700, §B42 (NEW). 1999, c. 573, §1 (AMD).



27 §552. Maine State Cultural Affairs Council

The Maine State Cultural Affairs Council, as established in Title 5, section 12004-G, subsection 7-A, shall ensure a coordinated, integrated system of cultural resources programs and projects and shall ensure the support of cultural heritage institutions and activities of the State. [1989, c. 700, Pt. B, §42 (NEW).]

SECTION HISTORY

1989, c. 700, §B42 (NEW).



27 §553. Membership

The Maine State Cultural Affairs Council consists of the chair of the State Cultural Affairs Council, appointed pursuant to subsection 1, and the chair and vice-chair or their designees from the Maine Arts Commission, the Maine Historic Preservation Commission, the Maine Library Commission, the Maine Humanities Council, the Maine Historical Society, the Archives Advisory Board and the Maine State Museum Commission. The Governor may designate a staff member of the Office of the Governor to serve as a nonvoting member. The directors of the 7 cultural agencies are nonvoting ex officio members of the council. [1999, c. 573, §2 (AMD).]

1. Appointment of chair. The Governor shall appoint the chair of the Maine State Cultural Affairs Council from among the members of the Maine Library Commission, the Maine Historic Preservation Commission, the Maine Arts Commission, the Maine Humanities Council, the Maine Historical Society, the Archives Advisory Board or the Maine State Museum Commission, as long as the appointed chair is not from the same entity as the previous chair.

[ 1999, c. 573, §3 (AMD) .]

2. Term of chair. The Chair of the Maine State Cultural Affairs Council shall serve a term of 2 years, except that the chair's term shall not extend beyond the chair's term as a commission member.

[ 1989, c. 700, Pt. B, §42 (NEW) .]

SECTION HISTORY

1989, c. 700, §B42 (NEW). 1995, c. 519, §7 (AMD). 1999, c. 573, §§2,3 (AMD).



27 §554. Staff

The directors and the personnel of the cultural agencies shall provide staff assistance to the Maine State Cultural Affairs Council. [1989, c. 700, Pt. B, §42 (NEW).]

SECTION HISTORY

1989, c. 700, §B42 (NEW).



27 §555. Duties

The duties and functions of the council are limited to the following: [1989, c. 700, Pt. B, §42 (NEW).]

1. Coordination of budget requests. To receive budget requests from each of the cultural agencies and to coordinate the budget plans for submission to the Bureau of the Budget;

[ 1989, c. 700, Pt. B, §42 (NEW) .]

2. Forum for interagency planning. To provide a forum for interagency cooperation and planning;

[ 1989, c. 700, Pt. B, §42 (NEW) .]

3. Liaison. To serve as the principal liaison for distribution of agency-wide notices and instructions from other governmental administrative agencies;

[ 1989, c. 700, Pt. B, §42 (NEW) .]

4. Prepare annual report. To coordinate the preparation of an annual report and other joint planning documents of the 7 cultural agencies;

[ 1999, c. 573, §4 (AMD) .]

5. Statewide cultural planning. To meet jointly and at least annually with the directors of the Maine State Film Commission and the State Law Library and others as considered appropriate for the purpose of exchanging information and coordinating statewide cultural planning; and

[ 1999, c. 573, §4 (AMD) .]

6. New Century Community Program Fund. To administer the New Century Community Program Fund. The New Century Community Program Fund is established as a nonlapsing account to assist in carrying out the purposes of section 558. The Maine State Cultural Affairs Council may accept and expend money on behalf of the fund from public and private sources.

[ 2001, c. 439, Pt. DDDD, §1 (AMD) .]

SECTION HISTORY

1989, c. 700, §B42 (NEW). 1999, c. 573, §§4,5 (AMD). 2001, c. 439, §DDDD1 (AMD).



27 §556. Limitations

The powers of the council do not extend to: [1989, c. 700, Pt. B, §42 (NEW).]

1. Alteration of program. Alteration of any agency program or request except as a conduit for administrative budget instructions;

[ 1989, c. 700, Pt. B, §42 (NEW) .]

2. Consolidation. Consolidation or transfer of funds between agencies;

[ 1989, c. 700, Pt. B, §42 (NEW) .]

3. Policy setting. Policy setting for any agency or commission; or

[ 1989, c. 700, Pt. B, §42 (NEW) .]

4. Additional powers. Any powers not expressly granted.

[ 1989, c. 700, Pt. B, §42 (NEW) .]

SECTION HISTORY

1989, c. 700, §B42 (NEW).



27 §557. Annual report

The Maine State Cultural Affairs Council shall annually report to the Governor and the Legislature. The directors shall provide the necessary information and assist the council in the preparation of this report. This report shall include the following: [1989, c. 700, Pt. B, §42 (NEW).]

1. Receipts and expenditures. The receipts and expenditures on the accounts of the cultural agencies;

[ 1989, c. 700, Pt. B, §42 (NEW) .]

2. Acquisitions. The number of acquisitions by the cultural agencies, specifying those obtained by purchase, donation or exchange;

[ 1989, c. 700, Pt. B, §42 (NEW) .]

3. Program accomplishments. The accomplishments of the programs within the cultural agencies;

[ 1989, c. 700, Pt. B, §42 (NEW) .]

4. Program needs. The program needs of the cultural agencies; and

[ 1989, c. 700, Pt. B, §42 (NEW) .]

5. Improvements. Suggestions for improvement of the individual programs within the cultural agencies and for the improvement of delivery of cultural services in the State.

[ 1989, c. 700, Pt. B, §42 (NEW) .]

SECTION HISTORY

1989, c. 700, §B42 (NEW).



27 §558. Maine Communities in the New Century Program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Council" means the Maine State Cultural Affairs Council. [1999, c. 401, Pt. LL, §1 (NEW).]

B. "Participating agencies" means the:

(1) Maine Arts Commission;

(2) Maine Historic Preservation Commission;

(3) Maine State Library;

(4) Maine State Museum;

(5) Maine Historical Society;

(6) Maine State Archives; and

(7) Maine Humanities Council. [1999, c. 401, Pt. LL, §1 (NEW).]

C. "Program" means the New Century Community Program established in subsection 2. [2001, c. 439, Pt. DDDD, §2 (AMD).]

[ 2001, c. 439, Pt. DDDD, §2 (AMD) .]

2. Program established; objectives. The New Century Community Program is established under the auspices of the council to further the following objectives:

A. Preservation of the State's historic resources, properties, artifacts and documents; [1999, c. 401, Pt. LL, §1 (NEW).]

B. Expanded access to improved educational resources; and [1999, c. 401, Pt. LL, §1 (NEW).]

C. Community and economic development through strengthened local cultural resources, including through increased community access to the State's leading cultural institutions. [2001, c. 439, Pt. DDDD, §3 (AMD).]

[ 2001, c. 439, Pt. DDDD, §3 (AMD) .]

3. Program components. To assist communities in preserving, improving and providing access to cultural resources, the program shall provide matching grants, technical assistance and support services to local, nonprofit, community-based organizations.

[ 1999, c. 401, Pt. LL, §1 (NEW) .]

4. Council duties. The council shall:

A. Oversee the planning and implementation of the program and coordinated communication among the participating agencies on behalf of Maine communities; [1999, c. 401, Pt. LL, §1 (NEW).]

B. Establish an outside evaluation system for the project to be implemented in the 2nd year of the program; [1999, c. 401, Pt. LL, §1 (NEW).]

C. Provide a forum of interagency planning among the participating agencies; [1999, c. 401, Pt. LL, §1 (NEW).]

D. Receive and distribute notices and instructions from other governmental administrative agencies; [1999, c. 401, Pt. LL, §1 (NEW).]

E. Meet quarterly to assess the progress of the program; [1999, c. 401, Pt. LL, §1 (NEW).]

F. Coordinate the program with a statewide cultural alliance organization that is a private nonprofit educational agency supporting libraries, museums and arts and humanities organizations and with statewide groups of individuals and artists concerned about the health of the State's cultural resources; and [1999, c. 401, Pt. LL, §1 (NEW).]

G. Submit an annual report to the Legislature on the program. [1999, c. 401, Pt. LL, §1 (NEW).]

[ 1999, c. 401, Pt. LL, §1 (NEW) .]

5. Participating agency duties. The participating agencies shall:

A. Provide matching grants and services to eligible nonprofit and community-based organizations; [1999, c. 401, Pt. LL, §1 (NEW).]

B. Participate in coordinated efforts of the council; and [1999, c. 401, Pt. LL, §1 (NEW).]

C. Provide appropriate information for the annual report to the Legislature. [1999, c. 401, Pt. LL, §1 (NEW).]

[ 1999, c. 401, Pt. LL, §1 (NEW) .]

SECTION HISTORY

1999, c. 401, §LL1 (NEW). 2001, c. 439, §§DDDD2,3 (AMD).






Chapter 19: PROPERTY DEPOSITED WITH MUSEUMS AND HISTORICAL SOCIETIES

27 §601. Property deposited with museums

1. Property to be considered abandoned; definition. Any tangible property held by a museum within the State that is held for 3 years or more without a written gift or loan agreement, or after expiration of a written loan agreement, and to which a person has not made claim is considered to be abandoned and, notwithstanding Title 33, chapter 41, becomes the property of the museum, as long as the estimated market value of the material is less than $100 or the museum has complied with subsection 2. The estimated market value must be determined by a qualified appraiser, and a written copy of the determination must be retained in the museum's permanent records.

As used in this section, "museum" means an organization that is operated by a nonprofit corporation, public agency or educational institution primarily for educational, scientific, historic preservation, cultural or aesthetic purposes and that owns, cares for, exhibits, studies, archives and catalogues tangible property and includes, but is not limited to, historical societies, archives and art, history, science and natural history organizations.

[ 2011, c. 263, §1 (AMD) .]

2. Notice. With respect to property under subsection 1 with a value of $100 or greater, for the property to become the property of the museum, the museum shall first exercise due diligence in attempting to notify the owner via certified mail, return receipt requested, to the owner's last known address and via electronic communication if appropriate. If an address is unavailable or these attempts fail, the museum shall cause to be published in at least one newspaper of general circulation in the county in which the museum is located at least once a week for 2 consecutive weeks a notice and listing of the property. The notice must contain:

A. The name and last known address, if any, of the last known owner of the property; [1981, c. 258, (NEW).]

B. A description of the property; [2011, c. 263, §1 (AMD).]

C. A statement that if proof of claim is not presented by the current owner to the museum and if the owner's right to receive the property is not established to the museum's satisfaction within 65 days from the date of the 2nd published notice, the property is considered abandoned and becomes the property of the museum; [2011, c. 263, §1 (AMD).]

D. The date of the loan of the property, if known, or the approximate date the property came into the custody of the museum; [2011, c. 263, §1 (NEW).]

E. The name of the museum; and [2011, c. 263, §1 (NEW).]

F. The name, address and contact information of the appropriate museum official or office to be contacted regarding the property. [2011, c. 263, §1 (NEW).]

[ 2011, c. 263, §1 (AMD) .]

3. Title to property. If property is abandoned under subsection 1, including property with respect to which notice under subsection 2 is required if no claim has been made to the property within 65 days from the date of the 2nd published notice, title to the property vests in the museum, free from all claims of the previous owner and of all persons claiming through or under the previous owner.

[ 2011, c. 263, §1 (AMD) .]

4. Emergency conservation measures. Unless a written loan agreement provides otherwise, a museum may apply conservation measures to, or dispose of, undocumented property or property on loan to the museum without the owner's permission if:

A. Immediate action is required to protect the undocumented property or property on loan; or [2011, c. 263, §1 (NEW).]

B. The undocumented property or the property on loan has become a hazard to the health or safety of the public or to the museum's staff and at least one of the following applies:

(1) The property poses an immediate risk of harm to the museum's staff or collection or to the general public, in which case the museum may dispose of the property without delay and shall notify the owner of the action taken within 30 days;

(2) The museum is unable to reach the owner through available means of communication and action with respect to the property is necessary within 30 days; and

(3) The museum contacts the owner and the owner does not agree to the protective measures the museum recommends and does not, or is unable to, terminate the loan and collect the property within the time the museum determines the action is necessary. [2011, c. 263, §1 (NEW).]

[ 2011, c. 263, §1 (NEW) .]

5. Protection for reasonable actions. Unless a written loan agreement provides otherwise, a museum that applies conservation measures to or disposes of loaned property in accordance with subsection 4:

A. Shall acquire and may enforce a lien on the loaned property in the amount of the costs incurred by the museum; [2011, c. 263, §1 (NEW).]

B. Is not liable to the owner for damage to, or loss of, the loaned property as long as the museum had a reasonable belief at the time the action was taken that the action was necessary; and [2011, c. 263, §1 (NEW).]

C. Is not liable to the owner for damage to, or loss of, the loaned property due to conservation measures applied, as long as the museum exercised reasonable care in choosing and applying the conservation measures. [2011, c. 263, §1 (NEW).]

[ 2011, c. 263, §1 (NEW) .]

SECTION HISTORY

1981, c. 258, (NEW). 2003, c. 20, §T16 (AMD). 2011, c. 263, §1 (AMD).









TITLE 28: LIQUORS (HEADING: PL 1987, c. 45, Pt. A, @3 (rp))

Chapter 1: GENERAL PROVISIONS

28 §1. Compliance required; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §2. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 144, §1 (AMD). 1965, c. 243, §1 (AMD). 1965, c. 363, (AMD). 1965, c. 384, (AMD). 1965, c. 404, §§1,2 (AMD). 1965, c. 513, §§48,49 (AMD). 1967, c. 51, (AMD). 1967, c. 87, (AMD). 1967, c. 511, (AMD). 1969, c. 165, §1 (AMD). 1969, c. 247, (AMD). 1969, c. 273, §1 (AMD). 1969, c. 335, (AMD). 1969, c. 360, §1 (AMD). 1969, c. 433, §67 (AMD). 1969, c. 500, §§2-4 (AMD). 1969, c. 510, (AMD). 1971, c. 102, (AMD). 1971, c. 116, §1 (AMD). 1971, c. 144, (AMD). 1971, c. 152, (AMD). 1971, c. 598, §54 (AMD). 1971, c. 615, §7 (AMD). 1973, c. 193, (AMD). 1973, c. 519, §§1,2 (AMD). 1973, c. 625, §293 (AMD). 1973, c. 747, §§1,2 (AMD). 1973, c. 749, §§1,2 (AMD). 1973, c. 788, §§121-A (AMD). 1975, c. 131, (AMD). 1975, c. 473, (AMD). 1975, c. 540, §1 (AMD). 1975, c. 741, §1 (RPR). 1977, c. 23, §1 (AMD). 1977, c. 56, (AMD). 1977, c. 211, §§1-3 (AMD). 1977, c. 246, §1 (AMD). 1977, c. 696, §§206,207 (AMD). 1979, c. 130, §1 (AMD). 1979, c. 319, §§1,2 (AMD). 1979, c. 432, §1 (AMD). 1979, c. 576, §1 (AMD). 1979, c. 616, (AMD). 1981, c. 589, (AMD). 1981, c. 698, §121 (AMD). 1983, c. 59, §1 (AMD). 1983, c. 755, §§1,14 (AMD). 1985, c. 132, §1 (AMD). 1985, c. 138, §1 (AMD). 1985, c. 252, §§1,2 (AMD). 1985, c. 402, §1 (AMD). 1985, c. 690, §1 (AMD). 1985, c. 785, §A100 (AMD). 1987, c. 45, §A3 (RP).



28 §3. Payments to commission by check (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §4. Business days and hours (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 302, (RPR). 1969, c. 183, §1 (RPR). 1969, c. 220, (AMD). 1969, c. 284, (AMD). 1969, c. 500, §§4-A,4-B (AMD). 1969, c. 504, §§44-A (AMD). 1971, c. 131, (AMD). 1971, c. 544, §86 (AMD). 1973, c. 196, §1 (AMD). 1973, c. 303, §3 (AMD). 1973, c. 643, (AMD). 1973, c. 788, §122 (AMD). 1975, c. 45, (AMD). 1975, c. 80, §§1,2 (AMD). 1975, c. 741, §2 (RPR). 1975, c. 770, §§131,132 (AMD). 1979, c. 576, §2 (AMD). 1985, c. 100, §§1,2 (AMD). 1987, c. 45, §A3 (RP).



28 §5. Form of advertising restricted (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §6. Action not maintainable upon promise to pay for liquor (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §7. Entrances from premises (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 26, (NEW). 1965, c. 367, (NEW). 1965, c. 368, (NEW). 1965, c. 513, §50 (RP). 1965, c. 513, §52 (RP). 1969, c. 76, §1 (RPR). 1983, c. 448, (AMD). 1987, c. 45, §A3 (RP).



28 §8. Entrances from Class A restaurants to living quarters (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §51 (NEW). 1969, c. 76, §2 (RP). 1987, c. 45, §A3 (RP).



28 §9. Entrances from retail liquor store premises (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §53 (NEW). 1969, c. 360, §2 (AMD). 1971, c. 285, (AMD). 1973, c. 788, §123 (AMD). 1975, c. 741, §3 (RPR). 1987, c. 45, §A3 (RP).






Chapter 3: ADMINISTRATION AND ORGANIZATION

28 §51. Administration; enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 615, §8 (AMD). 1975, c. 741, §4 (RPR). 1975, c. 771, §298 (AMD). 1983, c. 812, §173 (AMD). 1987, c. 45, §A3 (RP).



28 §52. State Liquor Commission; appointment (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1967, c. 151, §4 (AMD). 1967, c. 544, §64 (AMD). 1969, c. 187, (AMD). 1971, c. 615, §9 (AMD). 1975, c. 741, §4 (RPR). 1975, c. 770, §§127,129 (AMD). 1981, c. 698, §122 (AMD). 1987, c. 45, §A3 (RP). 1987, c. 349, §H16 (AMD). 1987, c. 623, §1 (RP).



28 §53. Powers of the State Liquor Commission (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1967, c. 228, §4 (AMD). 1969, c. 504, §§44-C (AMD). 1971, c. 615, §10 (RPR). 1975, c. 741, §4 (RPR). 1979, c. 149, §1 (AMD). 1981, c. 366, §§1,2 (AMD). 1983, c. 477, Pt. F, Subpt. 1, (AMD). 1987, c. 45, §A3 (RP).



28 §54. Duties of the State Liquor Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 615, §11 (RPR). 1971, c. 622, §§89-D (AMD). 1975, c. 741, §4 (RPR). 1975, c. 771, §299 (AMD). 1979, c. 135, (AMD). 1979, c. 319, §3 (AMD). 1979, c. 663, §§162,163 (AMD). 1987, c. 45, §A3 (RP).



28 §55. Salaries and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 187, (AMD). 1965, c. 425, §§18-A (AMD). 1969, c. 124, (AMD). 1969, c. 150, (AMD). 1969, c. 360, §§3-5 (AMD). 1969, c. 500, §5 (AMD). 1971, c. 222, §1 (AMD). 1971, c. 351, (AMD). 1971, c. 592, §§17,18 (AMD). 1971, c. 615, §§12,13 (AMD). 1975, c. 579, §13 (AMD). 1975, c. 741, §4 (RPR). 1975, c. 770, §133 (AMD). 1983, c. 812, §174 (RPR). 1987, c. 45, §A3 (RP).



28 §56. Working capital (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 413, (AMD). 1969, c. 259, (AMD). 1969, c. 360, §6 (AMD). 1975, c. 741, §4 (RPR). 1975, c. 771, §300 (AMD). 1981, c. 607, §§1,2 (AMD). 1983, c. 865, §§B1,B2 (AMD). 1985, c. 785, §A101 (AMD). 1987, c. 45, §A3 (RP).



28 §57. Director of the Bureau of Alcoholic Beverages; appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §4 (NEW). 1977, c. 674, §26 (AMD). 1985, c. 785, §A102 (AMD). 1987, c. 45, §A3 (RP).



28 §58. Director of the Bureau of Alcoholic Beverages; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §4 (NEW). 1985, c. 785, §A103 (AMD). 1985, c. 785, §B126 (AMD). 1987, c. 45, §A3 (RP).



28 §59. Bureau of Liquor Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §4 (NEW). 1977, c. 86, (RPR). 1985, c. 506, §A52 (AMD). 1985, c. 785, §B127 (AMD). 1987, c. 45, §A3 (RP).



28 §60. Eligibility of members and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §4 (NEW). 1979, c. 734, §10 (AMD). 1987, c. 45, §A3 (RP).






Chapter 5: LOCAL OPTION

28 §101. Form of question and ballot (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 243, §2 (AMD). 1967, c. 49, §1 (RPR). 1969, c. 183, §§2,3 (AMD). 1969, c. 360, §§7,8 (AMD). 1969, c. 590, §42 (AMD). 1973, c. 196, §2 (AMD). 1973, c. 359, §§1,2 (AMD). 1973, c. 519, §3 (AMD). 1973, c. 747, §§3,4,5 (AMD). 1973, c. 749, §3 (AMD). 1973, c. 788, §§124-125 (AMD). 1975, c. 49, §1 (AMD). 1975, c. 58, (AMD). 1975, c. 80, §§3,4 (AMD). 1975, c. 623, §§40-43 (AMD). 1975, c. 741, §5 (RPR). 1975, c. 771, §301 (AMD). 1977, c. 211, §§4,5 (AMD). 1977, c. 292, §§1-3 (AMD). 1977, c. 496, §39 (AMD). 1977, c. 630, §2 (RPR). 1977, c. 696, §377 (AMD). 1979, c. 159, §1 (AMD). 1979, c. 358, §1 (AMD). 1983, c. 487, §§1,2 (AMD). 1987, c. 45, §A3 (RP). 1987, c. 54, §1 (AMD). 1987, c. 623, §2 (RP).



28 §102. Results of vote (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 49, §2 (RPR). 1969, c. 360, §9 (AMD). 1975, c. 741, §6 (AMD). 1983, c. 487, §3 (AMD). 1987, c. 45, §A3 (RP).



28 §103. Unincorporated places (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 500, §§5-A (AMD). 1971, c. 622, §§89-A (AMD). 1975, c. 24, (AMD). 1975, c. 80, §5 (AMD). 1975, c. 741, §7 (AMD). 1975, c. 770, §134 (AMD). 1979, c. 732, §§20,31 (AMD). 1981, c. 698, §123 (AMD). 1987, c. 45, §A3 (RP). 1987, c. 54, §2 (AMD). 1987, c. 623, §3 (RP).



28 §104. Interim sale of liquor on Sunday (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 418, (NEW). MRSA T.28 ., §104/3 (RP).






Chapter 7: STATE STORES

28 §151. Location of facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §151-A. Notice on locating state retail stores (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 128, (NEW). 1987, c. 45, §A3 (RP).



28 §152. Proximity to churches and schools (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §153. Special stores (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 256, (RPR). 1975, c. 741, §§8-10 (AMD). 1975, c. 770, §§135,136 (AMD). 1975, c. 780, §2 (AMD). 1977, c. 551, §4 (AMD). 1979, c. 117, §§1,2 (AMD). 1979, c. 358, §2 (AMD). 1981, c. 555, (AMD). 1985, c. 341, §1 (AMD). 1987, c. 45, §A3 (RP).



28 §153-A. Special seasonal agency stores (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 341, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §154. Business hours (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §11 (RPR). 1983, c. 102, (AMD). 1987, c. 45, §A3 (RP).



28 §155. Sales to minors or intoxicated persons (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §156. Closed in cases of riots, etc. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 177, §1 (NEW). 1969, c. 500, §6 (AMD). 1987, c. 45, §A3 (RP).



28 §157. (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1987, c. 50, (NEW).






Chapter 9: LICENSES GENERALLY

Subchapter 1: GENERAL PROVISIONS

28 §201. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §68 (AMD). 1971, c. 598, §55 (AMD). 1977, c. 23, §§2,3 (AMD). 1979, c. 319, §4 (AMD). 1983, c. 79, §1 (AMD). 1985, c. 402, §2 (AMD). 1987, c. 45, §A3 (RP).



28 §201-A. Notification of license expiration (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 207, (NEW). 1987, c. 45, §A3 (RP).



28 §201-B. Part-time 7-month license (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 79, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §202. Display of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §203. Transfer of licenses; death; bankruptcy; receivership; guardianship; corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 136, (AMD). 1973, c. 303, §3 (AMD). 1975, c. 741, §12 (AMD). 1977, c. 211, §6 (AMD). 1987, c. 45, §A3 (RP).



28 §204. Liquor bought from commission; sale to government agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 311, (AMD). 1969, c. 360, §10 (AMD). 1969, c. 514, §1 (AMD). 1969, c. 590, §44 (RPR). 1971, c. 268, §1 (AMD). 1971, c. 544, §87 (AMD). 1975, c. 771, §302 (AMD). 1981, c. 454, §7 (AMD). 1983, c. 824, §W (RPR). 1985, c. 306, (AMD). 1985, c. 435, §§2-4 (AMD). 1985, c. 737, §A74 (AMD). 1987, c. 45, §A3 (RP).



28 §205. Closed in cases of riots, etc. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 177, §2 (NEW). 1969, c. 500, §7 (AMD). 1987, c. 45, §A3 (RP).






Subchapter 2: PROCEDURE

28 §251. Applications (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §69 (AMD). 1971, c. 29, (AMD). 1971, c. 598, §56 (AMD). 1973, c. 303, §3 (AMD). 1977, c. 23, §4 (AMD). 1981, c. 366, §3 (AMD). 1987, c. 45, §A3 (RP).



28 §252. Hearings; publications; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 314, (AMD). 1975, c. 37, (AMD). 1975, c. 741, §§13-16 (AMD). 1979, c. 192, (AMD). 1981, c. 366, §4 (RP).



28 §252-A. Hearings; commission review; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 366, §5 (NEW). 1983, c. 18, (AMD). 1985, c. 215, §§1,2 (AMD). 1987, c. 45, §A3 (RP).






Subchapter 3: RESTRICTIONS

28 §301. Proximity to churches and schools; exception (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 362, (AMD). 1985, c. 252, §3 (AMD). 1987, c. 45, §A3 (RP).



28 §302. Employment of violators prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §303. Credit sales; sales to certain person restricted (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 352, §1 (AMD). 1969, c. 224, (AMD). 1969, c. 360, §11 (AMD). 1969, c. 433, §70 (AMD). 1969, c. 590, §§46,48 (AMD). 1971, c. 598, §§57-59 (AMD). 1975, c. 100, (AMD). 1977, c. 23, §§5,6 (AMD). 1983, c. 81, (AMD). 1985, c. 85, (AMD). 1985, c. 402, §3 (AMD). 1987, c. 45, §A3 (RP).



28 §304. Licensee not to be indebted, obligated or involved (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 360, §12 (AMD). 1975, c. 672, §§1,2 (AMD). 1977, c. 74, §1 (AMD). 1979, c. 24, §§1,2 (AMD). 1981, c. 698, §124 (AMD). 1985, c. 348, §13 (AMD). 1987, c. 45, §A3 (RP).



28 §305. Premiums and rebates (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 149, §1 (AMD). 1969, c. 372, (AMD). 1975, c. 184, (AMD). 1975, c. 741, §17 (AMD). 1987, c. 45, §A3 (RP).



28 §305-A. Prohibition of certain practices (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 492, (NEW). 1987, c. 45, §A3 (RP).



28 §306. Advertising signs (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 55, (AMD). 1987, c. 45, §A3 (RP).



28 §307. Vessel corporations owned by certificate of approval holders (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 810, §§1,2 (NEW). 1987, c. 45, §A3 (RP).






Subchapter 4: RECORDS

28 §351. Licensee to keep records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 360, §13 (AMD). 1973, c. 192, §§1,2 (AMD). 1977, c. 60, (AMD). 1981, c. 581, §1 (AMD). 1983, c. 611, (AMD). 1987, c. 45, §A3 (RP).






Subchapter 5: REVOCATION

28 §401. Procedure and grounds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 387, (AMD). 1969, c. 81, (AMD). 1971, c. 592, §19 (AMD). 1973, c. 303, §3 (AMD). 1973, c. 523, (AMD). 1975, c. 362, (AMD). 1975, c. 780, §3 (AMD). 1987, c. 45, §A3 (RP).



28 §402. Appeal from decision of Administrative Court Judge (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 99, §1 (AMD). 1969, c. 248, §2 (AMD). 1973, c. 303, §3 (AMD). 1987, c. 45, §A3 (RP).



28 §403. Additional appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 99, §2 (AMD). 1969, c. 248, §3 (AMD). 1973, c. 303, §3 (AMD). 1975, c. 780, §4 (AMD). 1987, c. 45, §A3 (RP).



28 §404. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 308, (NEW). 1987, c. 45, §A3 (RP).









Chapter 11: TAXES

28 §451. Consumers' tax (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 316, (AMD). 1965, c. 438, §§1,2 (AMD). P&SL 1967, c. 154, §F (AMD). 1967, c. 544, §§65,66 (AMD). 1969, c. 360, §14 (AMD). 1971, c. 268, §2 (AMD). 1975, c. 586, (AMD). 1975, c. 596, §§1,2 (AMD). 1975, c. 646, (AMD). 1979, c. 130, §2 (AMD). 1979, c. 161, (AMD). 1979, c. 307, (AMD). 1985, c. 697, §§1,2 (AMD). 1985, c. 785, §A104 (AMD). 1987, c. 45, §A3 (RP).



28 §452. Excise tax on malt liquor; deficiency account; credits; refunds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 360, §15 (AMD). 1977, c. 564, §§100-A (AMD). 1977, c. 696, §208 (AMD). 1979, c. 130, §§3,4 (AMD). 1979, c. 149, §2 (AMD). 1979, c. 319, §5 (AMD). 1979, c. 663, §164 (AMD). 1983, c. 756, §1 (AMD). 1985, c. 148, (AMD). 1987, c. 45, §A3 (RP).






Chapter 12: ALCOHOLISM PREVENTION, EDUCATION, TREATMENT AND RESEARCH

28 §471. Findings and intent (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 454, §8 (NEW). 1987, c. 45, §A3 (RP).



28 §472. Alcoholism Prevention, Education, Treatment and Research Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 454, §8 (NEW). 1987, c. 45, §A3 (RP).



28 §473. Special trust account (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 454, §8 (NEW). 1983, c. 527, §3 (RP).



28 §474. Premiums; collection (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 454, §8 (NEW). 1985, c. 803, §1 (AMD). 1987, c. 45, §A3 (RP).



28 §475. Allocations procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 454, §8 (NEW). 1983, c. 464, §20 (AMD). 1983, c. 527, §4 (AMD). 1985, c. 803, §2 (AMD). 1987, c. 45, §A3 (RP).






Chapter 13: MANUFACTURERS

Subchapter 1: GENERAL PROVISIONS

28 §501. Manufacturers' licenses; sales; transportation; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 149, §2 (AMD). 1967, c. 179, (AMD). 1969, c. 360, §§16,17 (AMD). 1971, c. 544, §88 (AMD). 1973, c. 36, (AMD). 1979, c. 130, §5 (AMD). 1983, c. 756, §§2-4 (AMD). 1985, c. 300, (AMD). 1987, c. 45, §A3 (RP).



28 §502. Illegal manufacture (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).






Subchapter 2: APPLE CIDER

28 §551. Licenses; fees; endorsement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §18 (RP).



28 §552. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §18 (RP).



28 §553. Notice of quantity (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §18 (RP).



28 §554. Marking of containers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §18 (RP).



28 §555. Out-of-state sales (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §18 (RP).



28 §556. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §18 (RP).






Subchapter 3: MALT LIQUOR

28 §601. Manufacture of malt liquor or table wine; credit; furnishing materials and equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 360, §18 (AMD). 1987, c. 45, §A3 (RP).



28 §602. Purpose of regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 360, §19 (AMD). 1987, c. 45, §A3 (RP).



28 §603. Invoices and reports (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 360, §19 (AMD). 1977, c. 211, §7 (AMD). 1987, c. 45, §A3 (RP).



28 §604. Certificate of approval (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 323, (AMD). 1969, c. 360, §20 (AMD). 1969, c. 590, §49 (AMD). 1971, c. 430, §1 (AMD). 1973, c. 303, §3 (AMD). 1975, c. 741, §19 (AMD). 1981, c. 581, §2 (AMD). 1981, c. 698, §§125-127 (AMD). 1987, c. 45, §A3 (RP).



28 §605. Disposal of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).









Chapter 15: WHOLESALERS OF MALT LIQUOR

28 §651. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 360, §21 (AMD). 1971, c. 116, §2 (AMD). 1975, c. 741, §20 (AMD). 1987, c. 45, §A3 (RP).



28 §651-A. Taste testing of new vinous or malt liquor products (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 59, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §652. Interstate purchase or transportation; bond for excise tax (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 156, (AMD). 1969, c. 360, §22 (AMD). 1971, c. 430, §2 (AMD). 1973, c. 303, §3 (AMD). 1977, c. 211, §§8-10 (AMD). 1987, c. 45, §A3 (RP).



28 §653. Report of changes in wholesalers to commission (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 430, §3 (NEW). 1987, c. 45, §A3 (RP).



28 §654. Reports of domestic manufacturers and foreign wholesalers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 38, (NEW). 1979, c. 319, §6 (AMD). 1987, c. 45, §A3 (RP).



28 §655. Posting of prices (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 83, (NEW). 1987, c. 45, §A3 (RP).






Chapter 16: CERTIFICATE OF APPROVAL HOLDER AND MAINE WHOLESALE LICENSEE AGREEMENT PACT

28 §665. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 270, (NEW). 1987, c. 45, §A3 (RP).



28 §666. No inducement or coercion (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 270, (NEW). 1987, c. 45, §A3 (RP).



28 §667. No dual distributorship (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 270, (NEW). 1981, c. 572, (AMD). 1983, c. 670, (AMD). 1987, c. 45, §A3 (RP).



28 §668. Cancellation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 270, (NEW). 1987, c. 45, §A3 (RP).



28 §669. Notice of intent to terminate (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 270, (NEW). 1987, c. 45, §A3 (RP).



28 §670. Assignment, transfer or sale of business (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 270, (NEW). 1987, c. 45, §A3 (RP).



28 §671. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 270, (NEW). 1987, c. 45, §A3 (RP).



28 §672. Judicial Remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 270, (NEW). 1987, c. 45, §A3 (RP).



28 §673. Price of product (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 270, (NEW). 1987, c. 45, §A3 (RP).



28 §674. Retaliatory action prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 270, (NEW). 1987, c. 45, §A3 (RP).



28 §675. Management (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 270, (NEW). 1987, c. 45, §A3 (RP).



28 §676. No waiver (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 270, (NEW). 1987, c. 45, §A3 (RP).



28 §677. Sale of certificate of approval holder (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 270, (NEW). 1987, c. 45, §A3 (RP).



28 §678. Coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 270, (NEW). 1987, c. 45, §A3 (RP).



28 §679. Right of free association (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 270, (NEW). 1987, c. 45, §A3 (RP).






Chapter 17: RETAIL SALES

Subchapter 1: GENERAL PROVISIONS

28 §701. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 199, §1 (AMD). 1965, c. 243, §3 (AMD). 1965, c. 513, §54 (AMD). 1967, c. 95, (AMD). 1969, c. 165, §2 (AMD). 1969, c. 360, §23 (AMD). 1969, c. 500, §§8,9 (AMD). 1969, c. 537, (AMD). 1971, c. 140, (AMD). 1971, c. 222, §2 (AMD). 1973, c. 519, §§4,5 (AMD). 1973, c. 747, §6 (AMD). 1973, c. 749, §4 (AMD). 1975, c. 540, §§2,3 (AMD). 1975, c. 741, §21 (RPR). 1977, c. 168, (AMD). 1977, c. 211, §§11-13 (AMD). 1979, c. 319, §7 (AMD). 1983, c. 79, §§3,4 (AMD). 1985, c. 138, §2 (AMD). 1985, c. 252, §§4,5 (AMD). 1985, c. 319, §1 (AMD). 1987, c. 45, §A3 (RP).



28 §701-A. Premises eligible for licenses in conformation with local option questions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §22 (NEW). 1977, c. 211, §14 (AMD). 1977, c. 246, §§2-5 (AMD). 1977, c. 564, §§101,102 (AMD). 1979, c. 432, §§2-5 (AMD). 1983, c. 755, §§2-10,14 (AMD). 1985, c. 133, §3 (AMD). 1985, c. 138, §§3,4 (AMD). 1985, c. 252, §6 (AMD). 1985, c. 319, §2 (AMD). 1985, c. 690, §§2-5 (AMD). 1985, c. 737, §§A75,76 (AMD). 1987, c. 45, §A3 (RP).



28 §702. Special permit for music, dancing or entertainment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 72, (AMD). 1965, c. 243, §4 (AMD). 1965, c. 513, §55 (AMD). 1973, c. 303, §3 (AMD). 1975, c. 74, (AMD). 1977, c. 501, §1 (RPR). 1979, c. 562, §§3,4 (AMD). 1987, c. 45, §A3 (RP).






Subchapter 2: MALT LIQUOR

28 §751. Issuance of licenses; stock of merchandise (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 199, §2 (AMD). 1969, c. 360, §24 (AMD). 1969, c. 500, §16 (AMD). 1975, c. 741, §23 (AMD). 1977, c. 292, §4 (AMD). 1985, c. 238, (AMD). 1987, c. 45, §A3 (RP).



28 §751-A. Payment for sales in retail stores (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 91, (NEW). 1969, c. 360, §25 (AMD). 1969, c. 433, §71 (AMD). 1969, c. 500, §18 (AMD). 1969, c. 500, §10 (RPR). 1969, c. 590, §51 (RPR). 1971, c. 149, (RPR). 1971, c. 598, §60 (AMD). 1985, c. 133, §1 (AMD). 1985, c. 402, §4 (AMD). 1985, c. 620, §1 (RPR). 1987, c. 45, §A3 (RP).



28 §752. Hotels, restaurants, taverns and clubs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 747, §§7,8 (AMD). 1973, c. 749, §§5,6 (AMD). 1975, c. 741, §24 (AMD). 1977, c. 211, §15 (AMD). 1977, c. 246, §6 (AMD). 1977, c. 292, §5 (AMD). 1977, c. 564, §103 (AMD). 1979, c. 319, §8 (AMD). 1979, c. 432, §6 (AMD). 1983, c. 755, §§11,14 (AMD). 1985, c. 133, §3 (AMD). 1987, c. 45, §A3 (RP).



28 §753. Public service corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 144, §2 (AMD). 1969, c. 273, §2 (AMD). 1979, c. 319, §9 (AMD). 1987, c. 45, §A3 (RP).



28 §753-A. -- airlines (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 500, §11 (NEW). 1979, c. 319, §10 (AMD). 1987, c. 45, §A3 (RP).



28 §754. Advertising strength of malt liquor (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §755. Advertising or sale of malt liquor or table wine by trade name (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 360, §26 (AMD). 1987, c. 45, §A3 (RP).



28 §756. Invoice to be carried (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 270, (AMD). 1969, c. 360, §27 (AMD). 1969, c. 590, §53 (AMD). 1987, c. 45, §A3 (RP).



28 §757. Malt liquor sales in kegs (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 125, (NEW). 1987, c. 45, §A3 (RP).






Subchapter 3: VINOUS LIQUOR

28 §771. License for florists and florist shops (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 138, §5 (NEW). 1987, c. 45, §A3 (RP).









Chapter 19: ON PREMISES CONSUMPTION

Subchapter 1: GENERAL PROVISIONS

28 §801. Licenses generally (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 144, §3 (AMD). 1969, c. 500, §12 (AMD). 1973, c. 747, §9 (AMD). 1973, c. 749, §§7,8 (AMD). 1975, c. 623, §44 (AMD). 1975, c. 741, §§25,26 (AMD). 1977, c. 246, §7 (AMD). 1979, c. 319, §11 (AMD). 1979, c. 432, §7 (AMD). 1979, c. 663, §165 (AMD). 1981, c. 698, §128 (AMD). 1983, c. 755, §§12,14 (AMD). 1985, c. 133, §3 (AMD). 1985, c. 252, §7 (RPR). 1987, c. 45, §A3 (RP).



28 §801-A. Controlled sale of alcoholic beverages (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 314, (NEW). 1971, c. 218, §§1-4 (AMD). 1975, c. 122, §§1-3 (AMD). 1977, c. 211, §16 (AMD). 1985, c. 549, §1 (AMD). 1987, c. 45, §A3 (RP).



28 §801-B. Licenses for incorporated civic organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 747, §10 (NEW). 1973, c. 788, §§125-A (AMD). 1975, c. 49, §2 (AMD). 1975, c. 741, §27 (AMD). 1983, c. 49, (AMD). 1987, c. 45, §A3 (RP).



28 §801-C. Sale or service of liquor by catering services (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 246, §8 (NEW). 1979, c. 541, §A186 (AMD). 1985, c. 549, §2 (AMD). 1987, c. 45, §A3 (RP).



28 §802. Licenses for railroad and vessel corporations; restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 144, §4 (AMD). 1969, c. 273, §3 (AMD). 1969, c. 500, §13 (AMD). 1981, c. 247, §§1,2 (AMD). 1987, c. 45, §A3 (RP).



28 §802-A. Sunday sale on vessels (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 273, §4 (NEW). 1987, c. 45, §A3 (RP).



28 §803. Bond; hotels, clubs and restaurants (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 28, (RP).



28 §803-A. International passengers in transit (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 182, (NEW). 1977, c. 211, §17 (AMD). 1987, c. 45, §A3 (RP).



28 §804. Public service corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 144, §5 (AMD). 1969, c. 500, §14 (AMD). 1973, c. 625, §187 (RP).



28 §805. Clubs; registers, sales to nonmembers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 166, (AMD). 1987, c. 45, §A3 (RP).



28 §806. -- sales in containers forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 86, (AMD). 1987, c. 45, §A3 (RP).



28 §807. Indoor tennis clubs, ice skating clubs and golf club facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 540, §4 (NEW). 1975, c. 623, §§44-H (AMD). 1977, c. 696, §209 (AMD). 1987, c. 45, §A3 (RP).



28 §808. Sales at outdoor stadiums (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 755, §§13,14 (NEW). 1985, c. 133, §3 (AMD). 1987, c. 45, §A3 (RP).



28 §809. Bottle clubs (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 132, §2 (NEW). 1985, c. 252, §8 (NEW). 1985, c. 737, §A77 (RPR). 1987, c. 45, §A3 (RP).



28 §810. Auxiliary licenses at ski areas (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 319, §3 (NEW). 1987, c. 45, §A3 (RP).



28 §811. Sales at auditoriums (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 690, §6 (NEW). 1985, c. 737, §A78 (NEW). 1987, c. 45, §A3 (RP).






Subchapter 2: CONDITIONS AND RESTRICTIONS

28 §851. Certain clubs ineligible (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §852. Employment of minors (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §72 (AMD). 1969, c. 500, §15 (AMD). 1969, c. 590, §55 (AMD). 1971, c. 598, §61 (AMD). 1977, c. 696, §378 (AMD). 1979, c. 541, §A187 (AMD). 1985, c. 133, §2 (AMD). 1985, c. 402, §5 (AMD). 1985, c. 620, §2 (RPR). 1987, c. 45, §A3 (RP).



28 §853. Obstructions in windows (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 73, (RP).



28 §854. Lighting of premises (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 229, (RPR). 1987, c. 45, §A3 (RP).









Chapter 21: SALESMEN

28 §901. Lists of officers, partners and salesmen (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §902. License; fee; renewals (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §903. Revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).






Chapter 23: SALE OF FOOD PRODUCTS WITH A HIGH ALCOHOLIC CONTENT

28 §951. Restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §28 (RPR). 1987, c. 45, §A3 (RP).



28 §952. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §28 (NEW). 1987, c. 45, §A3 (RP).






Chapter 25: TRANSPORTATION OF LIQUOR BY MINORS

28 §1001. Transportation restricted (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 352, §2 (AMD). 1969, c. 433, §73 (AMD). 1971, c. 598, §§62,63 (AMD). 1975, c. 430, §25 (AMD). 1977, c. 23, §§7,8 (AMD). 1985, c. 402, §6 (AMD). 1987, c. 45, §A3 (RP).



28 §1002. Suspension of minor's operator's license for violation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §26 (AMD). 1979, c. 541, §A188 (AMD). 1981, c. 253, §§1,2 (AMD). 1987, c. 45, §A3 (RP).



28 §1003. Execution of suspension stayed during appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §27 (AMD). 1975, c. 731, §18 (AMD). 1987, c. 45, §A3 (RP).






Chapter 27: PROHIBITED ACTS AND PENALTIES

28 §1051. Illegal deposit or possession with intent to sell (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 61, (AMD). 1987, c. 45, §A3 (RP).



28 §1052. Importation of liquor (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 360, §28 (AMD). 1979, c. 130, §6 (AMD). 1981, c. 470, §B10 (AMD). 1987, c. 45, §A3 (RP).



28 §1053. Prima facie evidence of transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 360, §§29,30 (AMD). 1979, c. 130, §§7-9 (AMD). 1987, c. 45, §A3 (RP).



28 §1054. Delivery of liquor (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 360, §31 (AMD). 1987, c. 45, §A3 (RP).



28 §1055. Illegal sales (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §1056. Aiding children in illegal possession or sale (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §1057. Common sellers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §1058. Furnishing or allowing consumption of liquor by certain persons prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 143, (AMD). 1967, c. 215, (AMD). 1969, c. 180, (AMD). 1977, c. 292, §6 (AMD). 1983, c. 14, (RPR). 1987, c. 45, §A3 (RP).



28 §1058-A. Sale of imitation alcoholic beverages (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 213, (NEW). 1987, c. 45, §A3 (RP).



28 §1059. -- prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §29 (AMD). 1987, c. 45, §A3 (RP).



28 §1060. Identification cards; information; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 413, (NEW). 1969, c. 500, §§20-A (RP). 1971, c. 227, (NEW). 1971, c. 622, §§89-B (AMD). 1975, c. 741, §30 (AMD). 1977, c. 23, §9 (AMD). 1977, c. 153, (AMD). 1977, c. 564, §104 (AMD). 1981, c. 506, §2 (RPR). 1985, c. 402, §7 (AMD). 1987, c. 45, §A3 (RP).



28 §1061. Illegal transportation of alcoholic beverages (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 170, (NEW). 1987, c. 45, §A3 (RP).






Chapter 29: ENFORCEMENT AND JURISDICTION

Subchapter 1: ENFORCEMENT GENERALLY

28 §1101. Jurisdiction of courts (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §1102. Bail after commitment for illegal manufacture or sale (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §67 (AMD). 1987, c. 45, §A3 (RP).



28 §1103. Evidence; parties liable; prosecution; prior convictions; amendment of process (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §1104. Persons in unlawful liquor traffic disqualified from jury (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §1105. Appeals; discharge of sureties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §1106. Continuance for sentence (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).






Subchapter 2: OFFICIALS AND THEIR DUTIES

28 §1151. Duty of sheriffs, deputies and district attorneys; refusal or neglect (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §20 (AMD). 1977, c. 292, §7 (RP). 1977, c. 431, §1 (AMD). 1977, c. 564, §105 (RP).



28 §1152. Attorney General to take charge of investigations before grand jury in certain matters (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §20 (AMD). 1977, c. 292, §8 (RP).



28 §1153. Compensation of deputy sheriff (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 292, §9 (RP).



28 §1154. Duty of district attorneys (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §20 (AMD). 1977, c. 292, §10 (RP).



28 §1155. Power of police officers to stop vehicles, restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §17 (RPR). 1985, c. 156, (AMD). 1987, c. 45, §A3 (RP).






Subchapter 3: SEARCH AND SEIZURE

28 §1201. Seizure and forfeiture of vehicles containing liquor (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §1202. Claim of owner that unlawful use of vehicle or boat was without knowledge or consent (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §1203. Dumping of evidence; prima facie evidence of common sellers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §18 (RPR). 1987, c. 45, §A3 (RP).



28 §1204. Duty of officer on seizure; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §1205. Forfeiture where no appearance; proceedings on appearance (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §1206. Warrant to search dwelling house (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §19 (RP).



28 §1207. Warrant against claimant (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §1208. Destruction to prevent seizure; arrest of owner; appliances and evidences seized (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §20 (AMD). 1987, c. 45, §A3 (RP).



28 §1209. Death of officer making seizure (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 292, §11 (RP).



28 §1210. Replevy pending proceeding prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A3 (RP).



28 §1211. Disposal of forfeited liquors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §31 (RPR). 1987, c. 45, §A3 (RP).









Chapter 31: PUBLIC INFORMATION

28 §1301. Erection of guidepost (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 741, §32 (NEW). 1987, c. 45, §A3 (RP).






Chapter 33: MAINE LIQUOR LIABILITY ACT

28 §1401. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1402. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1403. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1404. Plaintiffs (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1405. Defendants (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1406. Negligent service of liquor; liability (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1407. Reckless service of liquor; liability (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1408. Damages (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1409. Limit on awards (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1410. Common law defenses (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1411. Exclusive remedy (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1412. Name and retain; several liability (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1413. Notice required (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1414. Statute of limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1415. Evidence of responsible serving practices (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1416. Privileges (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1417. Insurance records (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1418. Informal evaluation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).



28 §1419. Approval of alcohol server education courses (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 723, §2 (NEW). 1987, c. 45, §A3 (RP).









TITLE 28-A: LIQUORS (HEADING: PL 1987, c. 45, Pt. A, @4 (new))

Part 1: GENERAL PROVISIONS

Chapter 1: GENERAL PROVISIONS

28-A §1. Compliance required; penalty

Any person who purchases, imports, transports, manufactures, possesses or sells alcohol in violation of law commits a Class E crime. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1-A. License required

Unless specifically provided under this Title, a person may not engage in wholesale or retail sales of liquor without a license issued in accordance with this Title. [2013, c. 476, Pt. A, §1 (NEW).]

SECTION HISTORY

2013, c. 476, Pt. A, §1 (NEW).



28-A §2. Definitions

As used in this Title, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 45, Pt. A, §4 (NEW).]

1. Agency liquor store. "Agency liquor store" means a person who is licensed by the bureau to sell spirits to be consumed off the premises.

[ 2005, c. 539, §1 (AMD) .]

2. Alcohol. "Alcohol" means the substance known as ethyl alcohol, hydrated oxide of ethyl or spirit of wine which is commonly produced by the fermentation or distillation of grain, starch, molasses, sugar, potatoes or other substances, and includes all dilutions and mixtures of these substances.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2-A. Alcohol bureau.

[ 2013, c. 368, Pt. V, §5 (RP) .]

3. Bottle club. "Bottle club" means a person operating on a regular, profit or nonprofit basis a facility for social activities in which members or guests provide their own liquor, where no liquor is sold on the bottle club premises, which maintains suitable facilities for the use of members on a regular basis or charges an admission fee to members or the general public and where members, guests or others are regularly permitted to consume liquor. As used in this definition, "regularly" includes daily, weekly or monthly, but does not include once a year or less often. A bottle club is not a public place, as defined in Title 17, section 2003-A.

A. "Bottle club premises" includes all parts of contiguous real estate occupied by the bottle club over which the bottle club owner has direct or indirect control or interest and which the bottle club owner uses in the operation of the bottle club. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

4. Bottler. "Bottler" means a person who packages spirits, wine or beer for sale in containers, and is not engaged in distilling, brewing, fermenting or rectifying liquor.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

5. Brewer. "Brewer" means a person who produces malt liquor by fermentation of malt, wholly or partially, or from any substitute for malt.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

6. Bureau. "Bureau" means the Department of Administrative and Financial Services, Bureau of Alcoholic Beverages and Lottery Operations.

[ 2013, c. 368, Pt. V, §6 (AMD) .]

6-A. B.Y.O.B. function. "B.Y.O.B. function" means an event held by a B.Y.O.B. sponsor where:

A. The general public is invited; [1993, c. 266, §1 (NEW).]

B. Admission is or is not charged; [1993, c. 266, §1 (NEW).]

C. A person brings liquor for personal consumption; [1993, c. 266, §1 (NEW).]

D. No liquor is sold; and [1993, c. 266, §1 (NEW).]

E. Entertainment is provided. [1993, c. 266, §1 (NEW).]

[ 1993, c. 266, §1 (NEW) .]

6-B. B.Y.O.B sponsor. "B.Y.O.B sponsor" means a person who conducts or holds a B.Y.O.B. function and is not required to register as a bottle club pursuant to section 161.

[ 1993, c. 266, §1 (NEW) .]

7. Catering. "Catering" means service of liquor with or without food by a person to groups at a prearranged function.

A. "Off-premise catering" means service of liquor with or without food by a licensee to groups at prearranged functions located at a place other than the licensee's premises. [1987, c. 45, Pt. A, §4 (NEW).]

B. "On-premise catering" means service of liquor with or without food by a licensed club having the catering privilege to groups of nonmembers at prearranged functions. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

8. Certificate of approval holder. "Certificate of approval holder" means an instate manufacturer, out-of-state manufacturer or out-of-state wholesaler licensed by the bureau.

[ 1997, c. 373, §11 (AMD) .]

8-A. Chief.

[ 2003, c. 451, Pt. T, §8 (RP) .]

8-B. Commission. "Commission" means the State Liquor and Lottery Commission established in Title 5, section 12004-G, subsection 14.

[ 1997, c. 373, §13 (NEW) .]

9. Commission.

[ 1993, c. 730, §6 (RP) .]

9-A. Commissioner. "Commissioner" means the Commissioner of Administrative and Financial Services.

[ 2013, c. 368, Pt. V, §7 (AMD) .]

10. Corporation. "Corporation" means a corporation organized and incorporated under the laws of the State or authorized to transact business within the State.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

10-A. Director.

[ 1993, c. 730, §7 (RP) .]

11. Distiller. "Distiller" means a person who produces spirits by the process of distillation.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

11-A. Farm winery.

[ 2011, c. 629, §1 (RP) .]

11-B. Fortified wine. "Fortified wine" means:

A. Any liquor containing more than 15.5% alcohol by volume that is produced by the fermentation of fruit or other agricultural products containing sugar; and [1999, c. 535, §1 (NEW).]

B. Wine to which spirits have been added as long as the resulting liquor does not exceed 24% alcohol by volume. [1999, c. 535, §1 (NEW).]

[ 1999, c. 535, §1 (NEW) .]

11-C. Electronic funds transfer. "Electronic funds transfer" means the use of an electronic device for the purpose of ordering, instructing or authorizing a financial institution or credit union to debit or credit an account.

[ 2013, c. 476, Pt. A, §2 (AMD) .]

12. Fortified wine.

[ 1993, c. 462, §1 (RP) .]

12-A. Hard cider. "Hard cider" means liquor produced by fermentation of the juice of apples, including, but not limited to, flavored, sparkling or carbonated cider, that contains not less than 1/2 of 1% alcohol by volume and not more than 7% alcohol by volume.

[ 2009, c. 652, Pt. A, §41 (AMD) .]

13. Imitation liquor. "Imitation liquor" means any product containing less than 1/2 of 1% alcohol by volume which seeks to imitate by appearance, taste and smell liquor or which is designed to carry the impression to the purchaser that the beverage has an alcohol content. "Imitation liquor" includes, but is not limited to, products bearing the brand names "Near Beer," "Brew" or "Champaigne-0."

[ 1987, c. 45, Pt. A, §4 (NEW) .]

13-A. Law enforcement officer. "Law enforcement officer" means any person who by virtue of public employment is vested by law with a duty to maintain public order, to prosecute offenders, to make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes, or to perform probation functions or who is an adult probation supervisor as defined in Title 17-A, section 2, subsection 3-C.

[ 2013, c. 133, §23 (AMD) .]

14. Licensee. "Licensee" means a person licensed by the bureau. "Licensee" includes, but is not limited to, agency liquor stores and certificate of approval holders.

[ 2013, c. 368, Pt. V, §9 (AMD) .]

15. Licensed establishment. "Licensed establishment" means premises to which a license for the sale of spirits, wine or malt liquor to be consumed on or off the licensed premises applies, and any person or organization which is licensed to sell spirits, wine or malt liquor in the times, places and manners as specified in the license. The following may be licensed establishments.

A. "Airline" means any person operating regularly scheduled intrastate or interstate passenger air transportation. [1987, c. 45, Pt. A, §4 (NEW).]

B. "Auditorium" means any commercially operated facility designed or used for the gathering of an audience for speeches and live performances of theater, music, dance or other performing arts, which charges a fee and which has adequate facilities for the sale and consumption of liquor. [1989, c. 158, §1 (REEN).]

B-1. "Bowling center" means an indoor facility operating at least 8 regulation lanes for the purpose of conducting the game of bowling which is open to the general public and which has suitable facilities for the sale and consumption of liquor. [1989, c. 244, §1 (NEW).]

B-2. Bed and breakfast. "Bed and breakfast" means a place that advertises itself as a bed and breakfast where the public for a fee may obtain overnight accommodations that include a sleeping room or rooms and at least one meal per day. [1993, c. 730, §9 (NEW).]

C. "Civic auditorium" means a municipal, county or state or a quasi-municipal, quasi-county or quasi-state owned or operated auditorium or civic center. [1987, c. 45, Pt. A, §4 (NEW).]

D. "Club" means any reputable group of individuals incorporated and operating in a bona fide manner solely for purposes of recreational, social, patriotic or fraternal nature and not for pecuniary gain.

(1) "Club member" means a person who, whether as a charter member or admitted in accordance with the bylaws of the club, has become a bona fide member of that club and who maintains membership in good standing by payment of dues in a bona fide manner in accordance with bylaws and whose name and address is entered on the list of members. No person who does not have full club privileges may be considered a bona fide member. [1987, c. 45, Pt. A, §4 (NEW).]

D-1. "Curling club" means any facility offering curling facilities to the public for a fee that has adequate facilities for the sale and consumption of liquor. [1995, c. 558, §1 (NEW).]

E. "Dining car" and "passenger car" mean cars in which food and liquor are served. [1987, c. 342, §3 (RPR).]

F. [1987, c. 342, §4 (RP).]

G. "Golf club" means any commercially operated facility, whether publicly or privately owned, offering golfing facilities to the general public for a fee, which includes a regulation size golf course of not less than 9 holes and an average total of not less than 1,200 yards per 9 holes, which has a value of not less than $100,000, which offers food for sale to the public and which has adequate facilities for the sale and consumption of liquor. [1987, c. 45, Pt. A, §4 (NEW).]

H. "Hotel" means any reputable place operated by responsible persons of good reputation, where the public obtains sleeping accommodations for a consideration and where meals may be served, whether or not under one roof.

(1) A hotel is considered to be serving meals when it provides on the premises one or more public dining rooms, open and serving food during the morning, afternoon and evening, and a separate kitchen in which food is regularly prepared for the public.

(2) Nothing in this paragraph may be held to prevent the bureau from issuing part-time licenses to bona fide part-time hotels.

(3) "Hotel guest" means a person whose name and address is registered on the registry maintained by the hotel and who is the bona fide occupant of a room of the hotel. A person registering solely for the purpose of obtaining liquor is not considered a hotel guest. [2005, c. 539, §2 (AMD).]

I. "Incorporated civic organization" means any organization incorporated as a corporation without stock under Title 13, chapter 81 or Title 13-B with a civic or charitable purpose, including but not limited to relief of poverty, advancement of education and the arts, promotion of social health, safety and welfare, fostering community and economic development, protection against animal cruelty, combating community deterioration, lessening the burdens of government and providing assistance to the underprivileged and distressed. [2015, c. 214, §1 (AMD).]

J. "Indoor ice skating club" means any commercially operated indoor facility offering ice skating facilities to the general public, which charges a fee and which has adequate facilities for the sale and consumption of liquor. [1987, c. 45, Pt. A, §4 (NEW).]

K. "Indoor racquet club" means any commercially operated indoor facility with 4 or more courts or areas designed or used for the playing of any racquet sport, which is open to the general public, which charges a fee and which has adequate facilities for the sale and consumption of liquor. Racquet sports include tennis, squash, handball, paddleball and badminton. [1987, c. 45, Pt. A, §4 (NEW).]

K-1. "International air terminal" means an airport served by one or more bona fide international air carriers. [1987, c. 342, §6 (NEW).]

L. "Class A lounge" means a reputable place operated by responsible persons of good reputation, where food and liquor are sold at tables, booths and counters. [1987, c. 45, Pt. A, §4 (NEW).]

M. "Outdoor stadium" means any commercially operated outdoor facility with 3,000 or more fixed seats designed or used for the playing of any sport or event that is open to the general public, charges a fee and has adequate facilities for the sale and consumption of wine and malt liquor. [2011, c. 629, §3 (AMD).]

N. "Performing arts center" means any charitable or nonprofit corporation incorporated as a corporation without capital stock under Title 13, chapter 81, and which has as its primary purpose the encouragement, promotion and presentation of the arts for the benefit of the general public. [1987, c. 45, Pt. A, §4 (NEW).]

O. "Public service corporation" means an airline, railroad or vessel corporation operating in the State. [1987, c. 45, Pt. A, §4 (NEW).]

P. "Qualified catering service" means a catering establishment as defined in Title 22, chapter 562, and licensed by the Department of Health and Human Services. [1987, c. 45, Pt. A, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

Q. "Restaurant" means a reputable place operated by responsible persons of good reputation, which is regularly used for the purpose of providing food for the public, and which has adequate and sanitary kitchen and dining room equipment and capacity for preparing and serving suitable food for the public. [1987, c. 45, Pt. A, §4 (NEW).]

R. "Class A restaurant" means a reputable place operated by responsible persons of good reputation that is regularly used for the purpose of providing full course meals for the public on the premises, that is equipped with a separate and complete kitchen, and that maintains adequate dining room equipment and capacity for preparing and serving full course meals upon the premises. A Class A restaurant/lounge is not a Class A restaurant.

(1) A full course meal consists of a diversified selection of food that ordinarily cannot be consumed without the use of tableware and that cannot be conveniently consumed while standing or walking. [1993, c. 410, Pt. ZZ, §4 (AMD).]

R-1. "Class A restaurant/lounge" means a reputable place operated by responsible persons of good reputation that is regularly used for the purpose of providing full course meals for the public on the premises, that is equipped with a separate and complete kitchen, and that maintains adequate dining room equipment and capacity for preparing and serving full course meals upon the premises but that:

(1) After 9 p.m., serves liquor and does not serve full course meals; or

(2) Maintains a room or rooms, separate from the main restaurant space, in which full course meals are not regularly served and where liquor is sold at tables, booths and counters.

For purposes of this paragraph, the term "full course meals" means meals consisting of a diversified selection of food that ordinarily can not be consumed without the use of tableware and that can not be conveniently consumed while standing or walking. [1993, c. 410, Pt. ZZ, §5 (NEW).]

R-2. [2003, c. 493, §14 (AFF); 2003, c. 493, §7 (RP).]

R-3. [2003, c. 493, §14 (AFF); 2003, c. 493, §7 (RP).]

S. "Ship chandler" means a retail establishment supplying provisions, including malt liquor and wine, to ships of foreign registry. [1987, c. 45, Pt. A, §4 (NEW).]

T. [1987, c. 342, §7 (RP).]

T-1. "Tavern" means a reputable place operated by responsible persons where food may be sold and malt liquor may be sold at tables, booths and counters. [1987, c. 342, §8 (NEW).]

U. [1987, c. 342, §9 (RP).]

V. "Vessel" means any ship, vessel or boat of any kind used for navigation of the coastal water or for commercial navigation of inland waters and licensed for carrying not less than 25 passengers under the requirements of the Public Utilities Commission or the United States Coast Guard. [1997, c. 656, §1 (AMD).]

[ 2015, c. 214, §1 (AMD) .]

15-A. Liquor Licensing and Tax Division.

[ 2013, c. 368, Pt. V, §10 (RP) .]

16. Liquor. "Liquor" means spirits, wine, malt liquor or hard cider, or any substance containing liquor, intended for human consumption, that contains more than 1/2 of 1% of alcohol by volume.

[ 1997, c. 767, §2 (AMD) .]

16-A. Low-alcohol spirits product. "Low-alcohol spirits product" means a product containing spirits that has an alcohol content of 8% or less by volume.

[ 2011, c. 629, §4 (AMD) .]

17. Maine farm winery.

[ 1993, c. 730, §11 (RP) .]

18. Malt liquor. "Malt liquor" means liquor produced by the fermentation of malt, wholly or partially, or from any malt substitute, which contains 1/2 of 1% of alcohol or more by volume. "Malt liquor" includes, but is not limited to, ale, beer, porter and stout. "Malt liquor" includes beverages made with malt liquor, but to which no spirits are added.

[ 1987, c. 342, §10 (AMD) .]

19. Manufacturer. "Manufacturer" means a person who distills, rectifies, brews, ferments, bottles or otherwise produces liquor.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

19-A. Minibar. "Minibar" means a self-contained, locking cabinet, refrigerated or unrefrigerated, designed for the storage, dispensation and sale of alcoholic beverages and related merchandise.

[ 2009, c. 458, §1 (NEW) .]

20. Minor. "Minor" means a person who has not reached the age of 21 years.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

21. Municipal officers. "Municipal officers" means the mayor and aldermen or councillors of a city, the selectmen or councillors of a town and the assessors of plantations.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

22. Municipality. "Municipality" means a city, town or plantation.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

23. Person. "Person" means an individual, partnership, corporation, firm, association or other legal entity.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

23-A. Pool hall. "Pool hall" means a pool hall or billiard room that contains at least 6 regulation pool tables and generates at least 50% of its gross annual income from the sale of games of pool or the rental of pool tables.

[ 1999, c. 760, §1 (NEW) .]

24. Premises. "Premises" means all parts of the contiguous real estate occupied by a licensee over which the licensee has direct or indirect control or interest that the licensee uses in the operation of the licensed business and that have been approved by the bureau as proper places for the exercise of the license privilege.

A. "Premises" includes the place where an incorporated civic organization sells or serves spirits, wine and malt liquor under a license obtained under section 1071. [1987, c. 45, Pt. A, §4 (NEW).]

B. "Premises" includes the place where a B.Y.O.B. sponsor holds or conducts a B.Y.O.B. function under a permit obtained under section 163. [1993, c. 266, §2 (NEW).]

[ 1997, c. 373, §16 (AMD) .]

25. Rectifier. "Rectifier" means a person who produces spirits by combining spirits with other products.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

25-A. Retail employee. "Retail employee" means any person employed by a retailer to sell liquor in a licensed establishment or agency liquor store. For the purposes of violations of this Title and rules of the bureau, a retail employee is deemed an agent of the retailer or agency liquor store that employs that employee.

[ 2013, c. 368, Pt. V, §11 (AMD) .]

26. Retail sale. "Retail sale" means any single sale of liquor of less than 20 gallons, or its metric equivalent, for consumption on or off the premises where sold and whether in the original package or as a mixed drink for immediate consumption.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

27. Retailer. "Retailer" means any person licensed by the bureau to engage in the purchase and resale of liquor in the original container or by the drink, for consumption on or off the premises where sold. "Retailer" does not include wholesalers as defined in subsection 35.

A. "Off-premise retail licensee" means a person licensed to sell liquor in sealed bottles, containers or original packages to be consumed off the premises where sold. [1987, c. 342, §11 (AMD).]

B. "On-premise retail licensee" means a person licensed to sell liquor to be consumed on the premises where sold. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1997, c. 373, §18 (AMD) .]

27-A. Reselling agent. "Reselling agent" means an agency liquor store with a federal and state license permitting the agency liquor store to sell spirits to a retail licensee licensed for on-premises consumption.

[ 2001, c. 711, §1 (NEW) .]

28. Sale or sell. "Sale" or "sell" means any transfer or delivery of liquor for a consideration.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

29. Small brewery. "Small brewery" means a facility that is brewing, lagering and kegging, bottling or packaging its own malt liquor, not to exceed 50,000 gallons per year.

[ 1993, c. 730, §12 (AMD) .]

29-A. Small distillery. "Small distillery" means a distiller that produces distilled spirits in an amount that does not exceed 50,000 gallons per year.

[ 2005, c. 390, §1 (NEW) .]

29-B. Small winery. "Small winery" means a facility that is fermenting, aging and bottling its own wine, not to exceed 50,000 gallons per year.

[ 2011, c. 629, §5 (NEW) .]

30. Sparkling wine. "Sparkling wine" means carbonated wine.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

31. Spirits. "Spirits" means any liquor produced by distillation or, if produced by any other process, strengthened or fortified by the addition of distilled spirits of any kind. "Spirits" does not include low-alcohol spirits products or fortified wine.

[ 1999, c. 535, §2 (AMD) .]

31-A. Spirits administration. "Spirits administration" or "administration" means the management of spirits activities involving the distribution and sale of spirits by the bureau or any person awarded a contract under section 90. "Spirits administration" includes, but is not limited to, financial and performance management; profitable and responsible growth management; management of contracts; management of agency liquor store matters and orders; personnel management; monitoring and reporting of spirits inventory; management of bailment records and billing; management of accounts receivable, accounts payable and tax collection and reporting; and sales and profit reporting. "Spirits administration" does not include warehousing and distribution of spirits by the bureau.

[ 2013, c. 269, Pt. A, §1 (NEW); 2013, c. 368, Pt. V, §61 (REV) .]

31-B. Spirits trade marketing. "Spirits trade marketing" or "trade marketing" means oversight and management by the bureau or any person awarded a contract under section 90. "Spirits trade marketing" includes, but is not limited to, agency liquor store category management, analysis and recommendations; agency liquor store shelf reset recommendations; agency liquor store displays, advertising, point-of-sale material and event marketing recommendations; development, production and distribution of sales, marketing and informational publications; consultation and coordination with suppliers and brokers on matters affecting their brands; and development, production and distribution of any social responsibility initiatives and compliance related to those initiatives.

[ 2013, c. 269, Pt. A, §1 (NEW); 2013, c. 368, Pt. V, §61 (REV) .]

32. State liquor store.

[ 2013, c. 368, Pt. V, §12 (RP) .]

32-A. Tenant brewer. "Tenant brewer" means a person who has submitted a brewer's notice to and received approval from the United States Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau authorizing the brewer to engage in an alternating proprietorship as defined by federal regulation and is licensed by the bureau to produce malt liquor at a manufacturing facility of another brewer who is licensed by the bureau.

[ 2013, c. 345, §1 (NEW) .]

32-B. Tenant winery. "Tenant winery" means a person who has been issued an approved application for an alternating proprietorship from the United States Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau authorizing the winery to engage in an alternating proprietorship as defined by federal regulation and is licensed by the bureau to produce wine or hard cider at a manufacturing facility of another winery who is licensed by the bureau.

[ 2015, c. 185, §1 (NEW) .]

33. Unincorporated place. "Unincorporated place" means a place which is not incorporated as a municipality.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

34. Wholesale licensee. "Wholesale licensee" means a person licensed by the bureau as a wholesaler.

[ 1997, c. 373, §20 (AMD) .]

35. Wholesaler. "Wholesaler" means a person who engages in the purchase and resale of malt or brewed beverages or wines, or both, in sealed bottles, containers or original packages, as prepared for the market by the manufacturer at the place of manufacture, but not for consumption, except when taste testing, on the premises of that wholesaler.

[ 1987, c. 342, §12 (AMD) .]

36. Wine. "Wine" means any liquor containing not more than 24% alcohol by volume that is produced by the fermentation of fruit or other agricultural products containing sugar or wine to which spirits have been added not to exceed 24% by volume. "Wine" includes, but is not limited to, wine coolers, table wine, still wine, sparkling wine, champagne and fortified wine, provided that the alcohol content is not above 24% by volume.

[ 1993, c. 462, §5 (AMD) .]

37. Winery. "Winery" means a facility that ferments, ages and bottles wine and hard cider.

[ 1997, c. 767, §3 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§2-13 (AMD). 1989, c. 158, §1 (AMD). 1989, c. 244, §1 (AMD). 1989, c. 526, §§1,28 (AMD). 1991, c. 376, §46 (AMD). 1991, c. 528, §§VV1,2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§VV1,2 (AMD). 1991, c. 780, §§Y122,123 (AMD). 1993, c. 266, §§1,2 (AMD). 1993, c. 410, §§ZZ1-5 (AMD). 1993, c. 462, §§1-5 (AMD). 1993, c. 730, §§4-12 (AMD). 1995, c. 558, §§1,2 (AMD). 1997, c. 373, §§10-20 (AMD). 1997, c. 656, §1 (AMD). 1997, c. 767, §§1-3 (AMD). 1999, c. 421, §3 (AMD). 1999, c. 535, §§1,2 (AMD). 1999, c. 760, §1 (AMD). 2001, c. 711, §1 (AMD). 2003, c. 451, §§T7,8 (AMD). 2003, c. 493, §7 (AMD). 2003, c. 493, §14 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 390, §1 (AMD). 2005, c. 539, §§1-3 (AMD). 2009, c. 142, §13 (AMD). 2009, c. 458, §1 (AMD). 2009, c. 652, Pt. A, §41 (AMD). 2011, c. 629, §§1-5 (AMD). 2013, c. 133, §23 (AMD). 2013, c. 269, Pt. A, §1 (AMD). 2013, c. 345, §1 (AMD). 2013, c. 368, Pt. V, §§5-12 (AMD). 2013, c. 368, Pt. V, §61 (REV). 2013, c. 476, Pt. A, §2 (AMD). 2015, c. 185, §1 (AMD). 2015, c. 214, §1 (AMD).



28-A §3. Payments by check (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1993, c. 730, §13 (RPR). 1997, c. 373, §§21,22 (AMD). 2013, c. 368, Pt. V, §13 (RP).



28-A §3-A. Payments (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 368, Pt. V, §14 (NEW). 2013, c. 476, Pt. A, §3 (RP).



28-A §3-B. Payments submitted to the bureau

1. Form of payment. The bureau may accept payment by check, credit card, debit card or electronic funds transfer from a licensee for:

A. Purchase of spirits and, until June 30, 2014, fortified wine; [2013, c. 476, Pt. A, §4 (NEW).]

B. Payment of license fees, application fees, permit fees, excise taxes and premiums; and [2013, c. 476, Pt. A, §4 (NEW).]

C. Payment of any other fees or taxes authorized by this Title. [2013, c. 476, Pt. A, §4 (NEW).]

[ 2013, c. 476, Pt. A, §4 (NEW) .]

2. Timing of payment from agency liquor store. An agency liquor store, when approved by the bureau, may pay for spirits purchased from the bureau by mailing a check for payment to the bureau or an entity awarded a contract under section 90 when notified of the amount due or upon receiving a delivery of spirits. Payments remitted by check must be received or postmarked within 3 days of receipt of a delivery of spirits or notification of the amount due. Payments remitted using electronic funds transfer must be debited within 3 days of receipt of a delivery of spirits or notification of the amount due.

[ 2013, c. 476, Pt. A, §4 (NEW) .]

3. Payments returned for insufficient funds or not honored; suspension. If a payment made to the bureau is returned for insufficient funds or is not honored, the bureau shall immediately notify the licensee. If the bureau does not receive payment in full, in a manner prescribed by the bureau, by 5:00 p.m. on the 2nd business day after notifying the licensee, the bureau, notwithstanding chapter 33 and Title 5, chapter 375, subchapter 5, may immediately suspend the licensee's license. The director of the bureau or the director's designee shall notify the licensee of the suspension and shall demand that the licensee provide proof of payment within 30 days of the date of suspension. If the licensee fails to show proof that the payment returned for insufficient funds or not honored was subsequently paid in full, the suspension remains in effect until payment is made or until the license is subject to renewal as provided in section 458. A licensee aggrieved by a decision of the director or the director's designee may request in writing and must be granted a hearing before the District Court, which shall consider the matter in the same manner as is provided in section 803. The bureau may require a licensee whose payment is returned for insufficient funds or not honored to make all payments to the bureau by cash, certified check or money order only for a period not to exceed one year for each instance of payments returned for insufficient funds or not honored. For the purposes of this subsection, payments made to the bureau include payments to the entity contracted by the State under section 90.

[ 2013, c. 476, Pt. A, §4 (NEW) .]

SECTION HISTORY

2013, c. 476, Pt. A, §4 (NEW).



28-A §4. Business days and hours

No liquor may be sold except as provided in this section. [1987, c. 45, Pt. A, §4 (NEW).]

1. Hours for sale of liquor. Except as provided in paragraphs B and D, licensees may sell or deliver liquor from 5 a.m. on any day until 1 a.m. of the following day.

A. [2015, c. 74, §1 (RP).]

B. Licensees may sell liquor on January 1st of any year from 12 midnight to 2 a.m.

(1) In areas in which liquor may be sold except on Sundays, if January 1st falls on a Monday, licensees may sell or deliver liquor between 9 p.m. Sunday, December 31st and 2 a.m. January 1st, notwithstanding any local option decisions to the contrary. [1987, c. 45, Pt. A, §4 (NEW).]

C. [1993, c. 266, §3 (RP).]

D. Wholesale licensees may sell or deliver liquor to licensed establishments from 4 a.m. on any day until 1 a.m. the following day. [2001, c. 21, §1 (NEW).]

[ 2015, c. 74, §1 (AMD) .]

2. Consumption and possession of liquor. Except as provided in paragraphs A and B, licensees may not permit the consumption or possession of liquor on their premises after 1:15 a.m.

A. Licensees may permit the consumption of liquor on their premises until 2:15 a.m. on January 1st. [1987, c. 45, Pt. A, §4 (NEW).]

B. This subsection does not apply to consumption or possession by bona fide hotel guests in their rooms. [1993, c. 730, §14 (AMD).]

[ 1993, c. 730, §14 (AMD) .]

3. Regulation of bottle clubs. Except as provided in paragraph A, municipalities may regulate the hours of operation of bottle clubs between the hours of 1 a.m. and 6 a.m.

A. Municipalities may regulate the hours of operation of bottle clubs between the hours of 2 a.m. and 6 a.m. on January 1st. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

4. Local option decisions govern. Except as provided in subsection 1, paragraph B and section 353, nothing in this section may be construed to allow the sale of liquor in municipalities in violation of chapter 5.

[ 1991, c. 528, Pt. PP, §1 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. PP, §1 (AMD) .]

5. Illegal sales and purchases on Sunday.

[ 2015, c. 74, §2 (RP) .]

6. Penalty.

[ 2015, c. 74, §2 (RP) .]

7. License or right to sell on Sunday suspended or revoked.

[ 1987, c. 342, §14 (RP) .]

8. License suspended during appeal of conviction.

[ 1987, c. 342, §14 (RP) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §14 (AMD). 1991, c. 528, §PP1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §PP1 (AMD). 1993, c. 266, §3 (AMD). 1993, c. 730, §14 (AMD). 1995, c. 46, §1 (AMD). 1995, c. 159, §1 (AMD). 2001, c. 21, §1 (AMD). 2013, c. 2, §1 (AMD). 2013, c. 240, §1 (AMD). 2013, c. 476, Pt. A, §5 (AMD). 2015, c. 74, §§1, 2 (AMD).



28-A §5. Prevailing time

The hours referred to in this Title are the legal time prevailing in the State on the day of the sale or other activity. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §6. Form of advertising restricted

1. Advertising form subject to bureau authorization. No person may advertise liquor within the State, except in the form specifically authorized by the bureau. Radio, television, billboards, signs, newspapers, magazines and periodicals may carry advertising subject to the rules of the bureau.

[ 1997, c. 373, §23 (AMD) .]

2. Bureau may adopt rules governing advertising brand names in local option areas. The bureau may adopt rules restricting the advertising of any type of liquor by brand names during the period when such sales are prohibited in any municipality that has voted in any particular local option election against the sale of all types of liquor.

[ 1997, c. 373, §23 (AMD) .]

3. Use of picture or representation of State House prohibited. No person may use or display a picture or other form of representation of the State House for the advertising of liquor.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §23 (AMD).



28-A §7. Action not maintainable upon promise to pay for liquor

1. No action maintainable for promises to pay for liquor. Except as provided in paragraph A, no action may be maintained upon any claim or demand, promissory note or other security contracted or given for liquor sold in violation of any of the provisions of this Title, or for any liquor purchased out of the State with intent to sell all or any part in violation of this Title.

A. This section does not apply to negotiable paper in the hands of a holder for a valuable consideration and without notice of the illegality of the contract. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §8. Entrances from premises

The bureau may grant written permission to a licensee to maintain entrances, doorways or other apertures leading directly from the licensed premises. [1997, c. 373, §24 (AMD).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §24 (AMD).



28-A §9. Separation of areas

The bureau shall establish rules for the separation of areas where the license privilege may be exercised from areas where it may not be exercised, but complete nonaccess between the areas controlled by the licensee need not be required. [1997, c. 373, §24 (AMD).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §24 (AMD).



28-A §10. Class A restaurant and off-premise retail licensee on same premises

1. Class A restaurant or restaurant and off-premise retail licensee on same premises not prohibited. If a portion of premises is licensed as an off-premise retail licensee, no provision within this Title may be construed to prohibit issuance of a Class III or Class IV license to the same licensee for a restaurant or Class A restaurant for the remaining portion of the premises, as long as necessary qualifications are maintained for each separately licensed area.

[ 2013, c. 344, §1 (AMD) .]

2. Access between the 2 licensed areas. There may be access between the 2 licensed areas for the licensee or the licensee's employees if it is through areas open only to the licensee or the employees. There must be complete nonaccess between the 2 licensed areas by the public.

[ 2013, c. 344, §1 (AMD) .]

2-A. Access exception.

[ 2013, c. 344, §1 (NEW); MRSA T. 28-A, §10, sub-§2-A (RP) .]

3. Licensee to maintain separate records, supplies and inventory. The licensee shall maintain records within each separate licensed establishment in accordance with the appropriate license privilege authorized for each separate area. The licensee shall maintain supplies and inventory separately in accordance with the appropriate license privilege either in each separate licensed establishment or, with prior approval of the bureau, in one storage area on the premises with appropriate separation of the supplies and inventory.

[ 2013, c. 344, §1 (AMD) .]

4. Application. This section does not apply to a dual license holder licensed under section 1208.

[ 2013, c. 344, §1 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 2009, c. 438, §1 (AMD). 2013, c. 344, §1 (AMD). 2015, c. 162, §1 (AMD).



28-A §11. Retailer on same premises as other businesses

1. Connection with other licensed premises. Notwithstanding any other law or rule of the bureau, any retailer's licensed premise may be connected with any other retailer's licensed premise by a doorway or other apertures that are not securely and permanently sealed.

[ 1997, c. 373, §25 (AMD) .]

2. Violation of public drinking law. Any persons taking a drink of liquor to another, offering a drink of liquor to another or consuming liquor within the licensed premises of an off-premise retail licensee under the common roof shall be considered in violation of Title 17, section 2003-A and shall be punished accordingly.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Premises operated by licensee identified. An applicant for a license shall fully describe in the application the part of the premises that the applicant owns, leases or rents. The bureau may require the licensee to identify on the premises by an appropriate marking the area that the licensee owns, rents or leases.

[ 1997, c. 373, §25 (AMD) .]

4. Inspection of business premises under common roof of licensee. All persons carrying on any business, except a financial institution or credit union, under the common roof and having common entranceways with a licensee shall agree in writing to allow reasonable inspection of their premises by authorized enforcement agents of the Department of Administrative and Financial Services and authorized representatives of the bureau.

[ 2013, c. 476, Pt. A, §6 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §25 (AMD). 2013, c. 368, Pt. V, §15 (AMD). 2013, c. 476, Pt. A, §6 (AMD).



28-A §12. Inspection of premises

No licensee may refuse representatives of the bureau the right at any time to inspect the entire licensed premises or to audit the books and records of the licensee. [1997, c. 373, §26 (AMD).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §26 (AMD).



28-A §13. Low-alcohol spirits product sold by wine licensees

Notwithstanding any provision of this Title, a person licensed to sell wine for consumption on or off the premises may also sell low-alcohol spirits products. All provisions of this Title applicable to wine, except chapters 65 and 67, apply to low-alcohol spirits products when sold by persons licensed to sell wine for consumption on or off the premises. [1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. VV, §3 (NEW); 1991, c. 591, Pt. VV, §3 (NEW).]

SECTION HISTORY

1991, c. 528, §VV3 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §VV3 (NEW).



28-A §14. Hard cider sold by malt liquor licensees

Notwithstanding any other provision of this Title, a person licensed to sell malt liquor for consumption on or off premises may also sell hard cider. All provisions of this Title applicable to malt liquor apply to hard cider when hard cider is sold by persons licensed to sell malt liquor for consumption on or off premises. [2003, c. 68, §1 (NEW).]

SECTION HISTORY

2003, c. 68, §1 (NEW).



28-A §15. Display of signs

A licensee under chapter 19 or 45 shall post a sign provided by the commissioner in a conspicuous location at the licensed premises informing customers of the provisions of sections 2051 and 2081. A person who violates this section commits a civil violation for which a fine of not less than $50 nor more than $200 may be adjudged for any one offense. [2005, c. 437, §1 (NEW).]

SECTION HISTORY

2005, c. 437, §1 (NEW).






Chapter 3: ADMINISTRATION AND ORGANIZATION

Subchapter 1: GENERAL PROVISIONS

28-A §51. Administration; enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1989, c. 503, §B117 (AMD). 1997, c. 373, §27 (RP).



28-A §52. Eligibility of members and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §27 (RP).



28-A §53. Conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §27 (RP).






Subchapter 2: THE STATE LIQUOR COMMISSION

28-A §61. State Liquor Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 623, §4 (AMD). 1991, c. 376, §47 (AMD). 1997, c. 373, §27 (RP). 1997, c. 424, §B3 (AMD). 2007, c. 466, Pt. A, §46 (RP).



28-A §62. Powers of the State Liquor Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §15 (AMD). 1987, c. 769, §A112 (AMD). 1993, c. 730, §§15-20 (AMD). 1997, c. 373, §27 (RP).



28-A §62-A. Duties of the Bureau of Liquor Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 730, §21 (NEW). 1995, c. 140, §2 (AMD). 1997, c. 373, §27 (RP).



28-A §63. Duties of the State Liquor Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §16 (AMD). 1991, c. 780, §Y124 (AMD). 1997, c. 373, §27 (RP).



28-A §64. Inventory and working capital (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1991, c. 9, §FF (AMD). 1991, c. 780, §Y125 (AMD). 1993, c. 6, §B3 (AMD). 1993, c. 615, §1 (AMD). 1995, c. 560, §S1 (AMD). 1997, c. 373, §27 (RP).






Subchapter 3: BUREAU OF ALCOHOLIC BEVERAGES

28-A §71. Director of the Bureau of Alcoholic Beverages; appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1991, c. 780, §Y126 (RP).



28-A §72. Director of the Bureau of Alcoholic Beverages; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1991, c. 376, §48 (RP).



28-A §72-A. Director; duties (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §36 (COR). 1991, c. 376, §49 (NEW). 1991, c. 780, §§Y127,128 (AMD). 1993, c. 730, §22 (AMD). 1997, c. 373, §27 (RP).









Chapter 3-A: ADMINISTRATION AND ORGANIZATION

28-A §81. State Liquor and Lottery Commission

1. Oversight of Bureau of Alcoholic Beverages and Lottery Operations. The commission shall monitor the operation of the bureau in its administration of the laws relating to the sale of spirits.

[ 2013, c. 269, Pt. C, §1 (AMD); 2013, c. 269, Pt. C, §13 (AFF); 2013, c. 368, Pt. V, §61 (REV) .]

2. Advice. The commission shall advise the director of the bureau regarding the administration of the functions of the bureau. The commission may advise the Governor and the Legislature regarding issues relating to the operation of the bureau and the administration of the laws relating to the sale of spirits.

[ 2013, c. 269, Pt. C, §2 (AMD); 2013, c. 269, Pt. C, §13 (AFF); 2013, c. 368, Pt. V, §61 (REV) .]

3. Listing of items. The commission shall determine which items may be listed for sale in the State. Products listed must be made available by the supplier at a warehouse designated by the commission.

[ 1997, c. 373, §28 (NEW) .]

4. Notice to delist or stop purchases. Before any item listed by the commission is discontinued or delisted or before the commission issues any order to stop purchases of any item listed, the commission shall give the vendor of the items reasonable written notice of its intention to delist or stop purchase of the items.

[ 1997, c. 373, §28 (NEW) .]

SECTION HISTORY

1997, c. 373, §28 (NEW). 1999, c. 535, §3 (AMD). 2013, c. 269, Pt. C, §§1, 2 (AMD). 2013, c. 269, Pt. C, §13 (AFF). 2013, c. 368, Pt. V, §61 (REV).



28-A §82. Bureau of Liquor Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 373, §28 (NEW). 1997, c. 571, §1 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 451, §T9 (AMD). 2009, c. 213, Pt. X, §§1, 2 (AMD). 2013, c. 368, Pt. V, §16 (RP).



28-A §82-A. Enforcement of licensing

1. Authority. In addition to any authority a law enforcement officer has to enforce the laws, a law enforcement officer may, subject to subsections 2 and 4, enforce this Title or the rules adopted pursuant to this Title against violations that may result in an administrative sanction against a licensee or the licensee's agents or employees.

[ 2005, c. 139, §4 (NEW) .]

2. Commissioner. The commissioner in consultation with the Commissioner of Public Safety or the Commissioner of Public Safety's designee may by agreement, with the consent and approval of the affected law enforcement agency, designate the law enforcement agency's officers to exercise the enforcement authority identified in subsection 1.

[ 2013, c. 368, Pt. V, §17 (AMD) .]

3. Contract officers. The commissioner in consultation with the Commissioner of Public Safety or the Commissioner of Public Safety's designee may appoint contract officers for the purpose of enforcing this Title and the rules adopted pursuant to this Title against specific violations that may result in an administrative sanction against a licensee, or the licensee's agents or employees.

[ 2013, c. 368, Pt. V, §17 (AMD) .]

4. Limitation. The commissioner in consultation with the Commissioner of Public Safety or the Commissioner of Public Safety's designee may limit the authority granted by this section to specific sections of this Title and rules adopted pursuant to those sections.

[ 2013, c. 368, Pt. V, §17 (AMD) .]

SECTION HISTORY

2005, c. 139, §4 (NEW). 2013, c. 368, Pt. V, §17 (AMD).



28-A §83. Bureau of Alcoholic Beverages and Lottery Operations (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 373, §28 (NEW). 1999, c. 535, §4 (AMD). 2003, c. 20, §LLL1 (AMD). 2003, c. 20, §LLL4 (AFF). 2011, c. 693, §§1, 2 (AMD). 2013, c. 269, Pt. A, §2 (AMD). 2013, c. 269, Pt. C, §3 (AMD). 2013, c. 269, Pt. C, §13 (AFF). 2013, c. 368, Pt. V, §18 (RP). 2013, c. 476, Pt. A, §7 (RP).



28-A §83-A. Bureau of Alcoholic Beverages and Lottery Operations (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 368, Pt. V, §19 (NEW). 2013, c. 476, Pt. A, §8 (RP).



28-A §83-B. Enforcement and licensing activities of the bureau

The bureau shall establish policies and rules and propose legislation concerning the administration and the enforcement of the laws under this Title and for the sale of liquor in this State. The bureau shall: [2013, c. 476, Pt. A, §9 (NEW).]

1. Enforcement. Enforce the laws relating to the manufacture, importation, storage, transportation and sale of all liquor and administer those laws relating to licensing and the collection of taxes on liquor required to be remitted under this Title;

[ 2013, c. 476, Pt. A, §9 (NEW) .]

2. Licensing and licensing hearings. Issue and renew all licenses authorized by this Title and hold licensing hearings as required by this Title. The director of the bureau or the director's designee shall appoint a hearing officer who may conduct hearings in any licensing matter pending before the bureau. The hearing officer, after holding the hearing, shall render a final decision based upon the record of the hearing. Except as provided in section 805, the decision of the hearing officer is final.

The hearing officer may administer oaths and issue subpoenas for witnesses and subpoenas duces tecum to compel the production of books and papers relating to any license question in dispute before the bureau or to any matter involved in a hearing. Witness fees in all proceedings are the same as for witnesses before the Superior Court and must be paid by the bureau, except that, notwithstanding Title 16, section 253, the bureau is not required to pay the fees before the travel and attendance occur;

[ 2013, c. 476, Pt. A, §9 (NEW) .]

3. Recommend revocation of licenses. Recommend to the District Court that it suspend or revoke, in accordance with sections 802, 803 and 1503, any license issued pursuant to this Title or the rules adopted under this Title;

[ 2013, c. 476, Pt. A, §9 (NEW) .]

4. Prevent sale to minors and others. Prevent the sale of liquor by licensees to minors and intoxicated persons;

[ 2013, c. 476, Pt. A, §9 (NEW) .]

5. Appeals of municipal decisions. Review all appeals from the decisions of municipal officers. The director or the director's designee may appoint a hearing officer as provided in subsection 2 to conduct hearings;

[ 2013, c. 476, Pt. A, §9 (NEW) .]

6. Investigate and recommend changes. Carry out a continuous study and investigation of the sale of liquor throughout the State and the operation and administration of state activities relating to licensing and enforcement under this Title and recommend to the commissioner any changes in the laws or rules and methods of operation that are in the best interest of the State;

[ 2013, c. 476, Pt. A, §9 (NEW) .]

7. Rules. Adopt rules consistent with this Title or other laws of the State for the administration, licensing, clarification, execution and enforcement of all laws concerning liquor and to prevent violations of those laws. Rules adopted under this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. The rules adopted by the Department of Public Safety before July 1, 2013 are deemed adopted by the bureau;

[ 2013, c. 476, Pt. A, §9 (NEW) .]

8. Rules for food service organizations. Adopt rules permitting food service organizations to purchase malt liquor, wine and fortified wine from a wholesale licensee, notwithstanding section 1401, subsection 9. For the purposes of this subsection, "food service organization" means a business entity that provides catering services to passengers on international flights and cruises. The rules must provide that a food service organization is not required to have a license in order to purchase malt liquor, wine and fortified wine from a wholesale licensee for consumption by passengers on international flights and cruises after leaving port;

[ 2013, c. 476, Pt. A, §9 (NEW) .]

9. Publish laws and rules. Ensure that licensees have access to the provisions of this Title, other laws governing liquor and all rules adopted pursuant to this Title in accordance with this section.

A. The bureau shall provide notification to licensees that the provisions of this Title and rules adopted pursuant to this Title are available on the bureau's publicly accessible website and that the bureau will provide a paper copy of this Title or rules to a licensee at no charge, upon request from that licensee. [2013, c. 476, Pt. A, §9 (NEW).]

B. The bureau shall notify all licensees of changes to this Title and rules adopted within 90 days of adjournment of each regular session of the Legislature. [2013, c. 476, Pt. A, §9 (NEW).]

C. The bureau may charge a reasonable fee for paper copies of this Title, any new laws enacted in this Title or any newly adopted or existing rules to cover the cost of producing the paper copy to persons other than licensees. Nothing in this paragraph prevents the bureau, upon its own discretion, from providing paper copies for no fee. [2013, c. 476, Pt. A, §9 (NEW).]

D. The bureau shall keep that part of its publicly accessible website regarding this section updated with any new or updated laws or rules; [2013, c. 476, Pt. A, §9 (NEW).]

[ 2013, c. 476, Pt. A, §9 (NEW) .]

10. Deposit revenues. Deposit all net revenues derived from licensing and enforcement under this Title to the General Fund; and

[ 2013, c. 476, Pt. A, §9 (NEW) .]

11. Certification. Certify monthly to the Treasurer of State and the commissioner a complete statement of expenses and revenues collected in accordance with the licensing and enforcement functions of the bureau. The bureau shall submit an annual report that includes a complete statement of expenses and revenues collected in accordance with the licensing and enforcement functions of the bureau to the Governor and the joint standing committee of the Legislature having jurisdiction over alcoholic beverage matters, together with recommendations for changes to this Title.

[ 2013, c. 476, Pt. A, §9 (NEW) .]

SECTION HISTORY

2013, c. 476, Pt. A, §9 (NEW).



28-A §83-C. Administration of the spirits business by the bureau; rules

The bureau shall establish policies and rules and propose legislation concerning the administration of the spirits business laws under this Title. The bureau shall: [2013, c. 476, Pt. A, §9 (NEW).]

1. Administration and trade marketing supervision. Manage the administration and trade marketing of spirits through agency liquor stores and consistent with one or more contracts awarded under section 90;

[ 2013, c. 476, Pt. A, §9 (NEW) .]

2. Price regulation. Establish the wholesale and retail prices of spirits sold in this State. The bureau shall adopt rules regarding the wholesale pricing of spirits and the retail pricing of spirits sold by agency liquor stores. An entity awarded a contract under section 90 is granted the privilege to distribute spirits under this Title and is immune from antitrust action so long as the entity is in compliance with the bureau's rules and all other applicable laws and regulations;

[ 2013, c. 476, Pt. A, §9 (NEW) .]

3. Purchase. Oversee the wholesale purchase and storage of spirits for sale in the State. If the bureau awards a contract under section 90, spirits delivered to and stored at a warehouse approved by the bureau are the property of the supplier. Spirits become the property of the bureau upon removal from the warehouse for shipment to an agency liquor store. Spirits delivered to an agency liquor store become the property of the licensee upon receipt of delivery. A person awarded a contract under section 90 at no time takes legal title to any spirits delivered to the warehouse. The bureau may buy and have in its possession spirits for sale to the public. The bureau shall buy spirits directly and not through the State Purchasing Agent. All spirits must be free from adulteration and misbranding;

[ 2013, c. 476, Pt. A, §9 (NEW) .]

4. Investigate and recommend changes. Carry out a continuous study and investigation of the sale of spirits throughout the State and the operation and administration of state activities regarding the sale of spirits and recommend to the commissioner any changes in the laws or rules and methods of operation that are in the best interest of the State;

[ 2013, c. 476, Pt. A, §9 (NEW) .]

5. Sales incentives to agents; rules. Consider federal regulations that govern sales incentives for alcoholic beverages and the effect of a sales incentive program on General Fund revenue and pending or existing contracts with any person awarded a contract under section 90. The bureau may adopt rules to provide for a sales incentive program for agency liquor stores. Rules adopted in accordance with this subsection are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A;

[ 2013, c. 476, Pt. A, §9 (NEW) .]

6. Rules. Adopt rules consistent with this Title or other laws of the State for the administration of all laws concerning the sale of spirits. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A;

[ 2013, c. 476, Pt. A, §9 (NEW) .]

7. Certification. Certify monthly to the Treasurer of State and the commissioner a complete statement of revenues from and expenses for the sale of spirits by the bureau and submit an annual report that includes a complete statement of the revenues and expenses of the bureau to the Governor and the joint standing committee of the Legislature having jurisdiction over alcoholic beverage matters, together with recommendations for changes to this Title;

[ 2013, c. 476, Pt. A, §9 (NEW) .]

8. Establish performance standards for contracts. Establish performance standards for any contract awarded under this Title, subject to applicable laws relating to public contracts; and

[ 2013, c. 476, Pt. A, §9 (NEW) .]

9. Report on expenditures. Report annually on expenditures and investments made by the bureau, including, but not limited to, reductions in the list price at which spirits are sold and incentives offered to agency liquor stores, to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over alcoholic beverage matters. The report must include the impact of those spending initiatives on the number of cases of spirits sold in the State and on sales of spirits generally.

[ 2013, c. 476, Pt. A, §9 (NEW) .]

SECTION HISTORY

2013, c. 476, Pt. A, §9 (NEW).



28-A §84. Director of Bureau of Alcoholic Beverages and Lottery Operations

The director of the bureau or the director's designee shall: [2013, c. 368, Pt. V, §20 (AMD).]

1. Manage sale of spirits. Manage the sale of spirits through agency liquor stores in accordance with applicable laws and rules that provide for the operation of wholesale distribution of spirits;

[ 2013, c. 588, Pt. A, §35 (AFF); 2013, c. 588, Pt. A, §34 (RPR) .]

1-A. Manage enforcement and licensing activities. Manage the enforcement and licensing activities of the bureau under section 83-B;

[ 2013, c. 476, Pt. A, §10 (NEW) .]

2. Act as chief administrative officer of bureau. Act as chief administrative officer of the bureau, having general charge of the office and records and employ such personnel as necessary to fulfill the purpose of this Title. The personnel must be employed with the approval of the Commissioner of Administrative and Financial Services and are subject to the Civil Service Law;

[ 1997, c. 373, §28 (NEW); 2013, c. 368, Pt. V, §61 (REV) .]

3. Act as executive secretary. Act as executive secretary of the commission;

[ 1997, c. 373, §28 (NEW) .]

4. Confer with commissioner. Confer regularly as necessary or desirable and not less than once a month with the Commissioner of Administrative and Financial Services on the operation and administration of the bureau and make available for inspection by the Commissioner of Administrative and Financial Services, upon request, all books, records, files and other information and documents of the bureau; and

[ 1997, c. 373, §28 (NEW); 2013, c. 368, Pt. V, §61 (REV) .]

5. Certification. Certify monthly to the Treasurer of State and the Commissioner of Administrative and Financial Services a complete statement of revenues and expenses for liquor sales for the preceding month and submit an annual report that includes a complete statement of the revenues and expenses for the bureau to the Governor and the Legislature, together with recommendations for changes in this Title.

[ 2013, c. 588, Pt. B, §1 (AMD) .]

SECTION HISTORY

1997, c. 373, §28 (NEW). RR 1999, c. 2, §29 (COR). 1999, c. 535, §5 (AMD). 2013, c. 269, Pt. C, §4 (AMD). 2013, c. 269, Pt. C, §13 (AFF). 2013, c. 368, Pt. V, §§20, 21 (AMD). 2013, c. 368, Pt. V, §61 (REV). 2013, c. 476, Pt. A, §10 (AMD). 2013, c. 588, Pt. A, §34 (AMD). 2013, c. 588, Pt. A, §35 (AFF). 2013, c. 588, Pt. B, §1 (AMD).



28-A §85. Inventory and working capital

1. Net profits are general revenue.

[ 2013, c. 368, Pt. V, §22 (RP) .]

2. Inventory. The bureau may keep and have on hand a stock of spirits for sale, the value of which when priced for resale must be computed on the delivered case cost F.O.B. liquor warehouse designated by the commission filed by liquor suppliers. The inventory value must be based upon actual cost for which payment may be due. Spirits may not be considered to be in the inventory until payment has been made for them.

[ 2013, c. 476, Pt. A, §11 (RPR) .]

3. Authorized working capital.

[ 2013, c. 368, Pt. V, §22 (RP) .]

SECTION HISTORY

1997, c. 373, §28 (NEW). 2013, c. 269, Pt. C, §5 (AMD). 2013, c. 269, Pt. C, §13 (AFF). 2013, c. 368, Pt. V, §22 (AMD). 2013, c. 476, Pt. A, §11 (AMD).



28-A §86. Conflict of interest

In addition to the limitations set forth in Title 5, section 18, any member of the commission or any employee of the commission or the bureau may not accept directly or indirectly any samples, gratuities, favors or anything of value from a manufacturer, wholesaler, wholesale licensee or retail licensee or any representative of a manufacturer, wholesaler, wholesale licensee or retail licensee under circumstances that may reasonably be construed as influencing or improperly relating to past, present or future performance of official duties. [2013, c. 588, Pt. B, §2 (AMD).]

SECTION HISTORY

1997, c. 373, §28 (NEW). 2013, c. 588, Pt. B, §2 (AMD).



28-A §87. Eligibility of employees

A person is not eligible for employment with the bureau if that person: [2013, c. 588, Pt. B, §3 (AMD).]

1. Interest in corporation. Has any official, professional or other connection with or owns any stock in a corporation interest either directly or indirectly in the manufacture or sale of liquor; or

[ 1997, c. 373, §28 (NEW) .]

2. Violation of state or federal law. Has been convicted or adjudicated guilty of violating any state or federal law regulating the manufacture, sale or transportation of liquor.

[ 1997, c. 373, §28 (NEW) .]

SECTION HISTORY

1997, c. 373, §28 (NEW). 2013, c. 588, Pt. B, §3 (AMD).



28-A §88. Transfer of wholesale liquor activities (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §LLL2 (NEW). 2003, c. 20, §LLL4 (AFF). 2013, c. 269, Pt. A, §10 (AFF). 2013, c. 269, Pt. A, §3 (RP). 2013, c. 368, Pt. V, §23 (AMD).



28-A §89. Renewal of contracts for wholesale liquor activities (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 380, Pt. S, §1 (NEW). 2013, c. 1, Pt. G, §1 (RP).



28-A §90. Contract for operations of wholesale liquor activities

1. Statement of purpose. The Legislature finds that it is in the public interest to seek efficiencies and maximize growth in the State’s wholesale spirits business while ensuring that growth in revenue from the business is achieved in a socially responsible manner. The contracting of the operations of the wholesale spirits business should serve this purpose and provide the State’s agency liquor store partners with effective and efficient services in order to responsibly serve consumers of spirits in the State.

[ 2013, c. 269, Pt. A, §4 (NEW) .]

2. Contract for operations. The Commissioner of Administrative and Financial Services, referred to in this section as "the commissioner," shall enter into a contract for warehousing, distribution and spirits administration and a contract for spirits trade marketing, each for a term of 10 years. Each contract must be awarded pursuant to a competitive bid process in a manner similar to the process described in Title 5, chapter 155, subchapter 1-A. The commissioner is prohibited from contracting with a bidder who also holds a license in this State or another state to distill, bottle or manufacture spirits.

[ 2013, c. 269, Pt. A, §4 (NEW) .]

3. Development of request for bid proposals; fee. The commissioner shall develop a request for proposals designed to encourage vigorous bidding for the purpose of awarding 2 contracts for the operations of the State's wholesale spirits business. The commissioner shall request bids for the operation of spirits trade marketing separately from bids for the combined operations of warehousing, distribution and spirits administration. In order to be considered for a contract to conduct spirits trade marketing, a bidder must submit a nonrefundable application fee of up to $5,000. In order to be considered for a contract to conduct warehousing, distribution and spirits administration, a bidder must submit a nonrefundable application fee of up to $20,000. The application fee must be credited to an Other Special Revenue Funds account within the division of purchases within the Department of Administrative and Financial Services to be used for managing the application process. A request for proposals must inform potential bidders of the State's target gross revenue profit margin over the term of the contract and require the bidder to affirm that the bidder, or any of the principal officers of the bidder, does not hold or have a direct financial interest in a license or permit in this State or any other state for the distillation, bottling or manufacture of alcoholic beverages. The request for proposals must instruct potential bidders to propose the scope of operations the bidder will provide and the fee for that service expressed as a percentage of revenue generated by the wholesale business. The request for proposals must direct bidders to indicate if the bidder intends to use subcontractors and to identify those subcontractors. The request for proposals must also inform potential bidders that they may propose incentives for the bidder intended to encourage responsible growth of revenue and enhanced efficiencies in services provided.

[ 2013, c. 269, Pt. A, §4 (NEW) .]

4. Information provided by bidders. A bidder seeking consideration of the award of a contract for the operations of the State's wholesale spirits business pursuant to this section shall comply with the requirements of this subsection.

A. A bidder on a contract to operate the warehousing, distribution and spirits administration functions of the wholesale spirits business shall identify services or operations for which the bidder may use a subcontractor and shall demonstrate:

(1) The bidder's financial capacity and access to capital to maintain the operations;

(2) The bidder's capabilities to provide adequate transportation and distribution of liquor to agency liquor stores;

(3) The bidder's warehousing capabilities and proposed bailment rates for liquor and related fees to be charged to liquor suppliers;

(4) That the bidder, including any principal officer of the bidder and any named subcontractor, is of good moral character and has not been found to have violated any state or federal law or rule governing the manufacture, distribution or sale of alcoholic beverages;

(5) The bidder's knowledge of the wholesale liquor business, alcoholic beverage industry or a related field;

(6) The bidder's plan to provide agency liquor stores with a minimum of 2 deliveries per week;

(7) The bidder's methods for processing orders and invoices, including any minimum ordering requirements, split case restrictions and inventory control plans;

(8) The bidder's business plan to provide services in a manner that will assist the State in achieving a target growth rate comparable to or exceeding that of other states that control the sale and distribution of alcoholic beverages;

(9) The bidder's plan for enhancing services to liquor suppliers and agency liquor stores; and

(10) The positive impact on the economy, employment and state revenues that the bidder's overall proposal will provide. [2013, c. 269, Pt. A, §4 (NEW).]

B. A bidder on a contract to provide spirits trade marketing shall:

(1) Demonstrate the bidder's business plan and marketing strategies to encourage responsible growth to the wholesale spirits business;

(2) Demonstrate the bidder's experience or knowledge, if any, of responsible marketing of alcoholic beverages;

(3) Identify services for which the bidder may use a subcontractor;

(4) Demonstrate that the bidder, including any principal officer of the bidder and any named subcontractor, is of good moral character and has not been found to have violated any state or federal law or rule governing the manufacture, distribution or sale of alcoholic beverages; and

(5) Demonstrate the positive impact on the economy, employment and state revenues that the bidder's overall proposal will provide. [2013, c. 269, Pt. A, §4 (NEW).]

In addition to the requirements of paragraphs A and B, the commissioner, in order to ensure that the objective of maximizing growth in the State's wholesale spirits business is achieved, may require bidders to provide additional information, including disclosure of the potential of a bidder's direct and substantial conflict of interest with the State's financial interest.

[ 2013, c. 269, Pt. A, §4 (NEW) .]

5. Award criteria and issuance of contract. The commissioner shall select successful bidders for the contract to conduct the operations of warehousing, distribution and spirits administration and the contract to provide spirits trade marketing; however, both contracts may be awarded to the same bidder. The commissioner shall choose the best value bidder in conformity with Title 5, section 1825-B, subsection 7 and shall consider as criteria for award the information required to be provided in subsection 4, as applicable. When selecting a successful bidder for the contract to conduct the operations of warehousing, distribution and spirits administration, the commissioner may not consider as cause for disqualification for consideration any weakness in or inability to demonstrate proficiency in any one criterion listed in subsection 4, paragraph A, subparagraphs (6) to (10).

The commissioner shall ensure that the following criteria are met before entering into a contract with a bidder for operations of warehousing, distribution and spirits administration:

A. That revenue to the State from the sale of spirits is predictable over the term of the contract; [2013, c. 269, Pt. A, §4 (NEW).]

B. That revenue from the sale of spirits will be maximized by the issuance of the contract and achieved through efficiency of services or profit sharing or both; [2013, c. 269, Pt. A, §4 (NEW).]

C. That the contract establishes standards of efficiency and quality of operations; [2013, c. 269, Pt. A, §4 (NEW).]

D. That the bidder has demonstrated that services provided to agency liquor stores will be enhanced; [2013, c. 269, Pt. A, §4 (NEW).]

E. That, upon execution of the contract, the disruption of services to agency liquor stores and suppliers will be minimal or absent; and [2013, c. 269, Pt. A, §4 (NEW).]

F. That the contract provides that the bureau must approve all bailment rates and related fees. [2013, c. 269, Pt. A, §4 (NEW); 2013, c. 368, Pt. V, §61 (REV).]

[ 2013, c. 269, Pt. A, §4 (NEW); 2013, c. 368, Pt. V, §61 (REV) .]

6. Contract provisions; oversight and performance review. A contract provided to a successful bidder in accordance with this section must require that the person awarded the contract submit to the bureau, in a form determined by the bureau, an annual report audited by an independent 3rd party. The bureau, following receipt of the report, shall provide the report annually to the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs and alcoholic beverages matters. The contract must prohibit the person awarded the contract from engaging in activities reserved for agency liquor stores licensed as reselling agents to provide spirits to establishments licensed for on-premises consumption. The contract must also include provisions that allow for ongoing performance standards review so that deficiencies in such standards may result in amendments to the contract or nullification. Performance standards subject to contract amendments or nullification include:

A. Working in partnership with the State to achieve the goal of a revenue growth rate comparable to the average growth rate of other states that control the sale and distribution of alcoholic beverages; [2013, c. 269, Pt. A, §4 (NEW).]

B. Transparency in annual reporting and conformance to the reporting requirements established by the bureau; and [2013, c. 269, Pt. A, §4 (NEW); 2013, c. 368, Pt. V, §61 (REV).]

C. Except for a contract awarded to conduct spirits trade marketing, responsiveness to the service needs of agency liquor stores. [2013, c. 269, Pt. A, §4 (NEW).]

[ 2013, c. 269, Pt. A, §4 (NEW); 2013, c. 368, Pt. V, §61 (REV) .]

7. Price regulation. The bureau shall regulate the wholesale and retail prices of all liquor sold by a person awarded a contract in accordance with this section.

[ 2013, c. 269, Pt. A, §4 (NEW); 2013, c. 368, Pt. V, §61 (REV) .]

SECTION HISTORY

2013, c. 269, Pt. A, §4 (NEW). 2013, c. 368, Pt. V, §61 (REV).






Chapter 5: LOCAL OPTION

28-A §121. Local option election in a municipality

A local option election in a municipality shall be held in the following manner. [1987, c. 45, Pt. A, §4 (NEW).]

1. Petition. A petition for a local option election must be signed by a number of voters equal to at least 15% of the number of votes cast in that municipality in the last gubernatorial election. All petition signatures must have been signed since the last general election. The petition must be addressed to and received by the municipal officers at least 45 days before holding any primary, special statewide, general or municipal election or town meeting.

[ 1993, c. 608, §2 (AMD) .]

2. Meeting. Upon receipt of a petition, the municipal officers shall notify the inhabitants of their respective municipalities to meet in the manner prescribed by law. The meeting shall be held to vote upon any or all of the questions contained in section 123.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Conduct of election. Except as provided in this section, the petition process and the voting at elections held in towns and plantations must be held and conducted in accordance with Title 30-A, sections 2528, 2529 and 2532, even if the town or plantation has not accepted the provisions of section 2528. The voting at elections held in cities must be held and conducted in accordance with Title 21-A. No referendum questions except those set out in section 123 may be printed on the ballot. The municipal clerk shall make a return of the results, certify the results and send it to the office of the Secretary of State. The Secretary of State shall forward the results to the bureau.

[ 1997, c. 373, §29 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 147, §1 (AMD). 1993, c. 608, §§2,3 (AMD). 1997, c. 373, §29 (AMD).



28-A §122. Unincorporated places

1. No local option election. No local option election may be held in unincorporated places.

[ 1989, c. 158, §2 (RPR) .]

2. Authorization of sales. The county commissioners may, after holding a public hearing:

A. Authorize or refuse to authorize the sale of liquor to be consumed on the premises where sold; and [1987, c. 342, §17 (NEW).]

B. Authorize or refuse to authorize the sale of liquor to be consumed off the premises where sold. [1987, c. 342, §17 (NEW).]

[ 1987, c. 342, §17 (NEW) .]

3. Approval of licenses. The county commissioners may refuse to approve a liquor license application on the ground that the license is not warranted for any substantial public convenience, necessity or demand.

[ 1987, c. 342, §17 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 147, §2 (AMD). 1987, c. 342, §17 (RPR). 1989, c. 158, §2 (AMD).



28-A §123. Local option questions

Any one or more of the following questions may be voted on in a local option election held under section 121. Each question applies to both full-time and part-time licensed establishments. [1987, c. 342, §18 (RPR).]

1. Sale of liquor for consumption on the premises on days other than Sunday. Shall this municipality authorize the State to issue licenses for the sale of liquor to be consumed on the premises of licensed establishments on days other than Sunday?

[ 1997, c. 373, §30 (AMD) .]

2. Sale of spirits and fortified wine for consumption off the premises on days other than Sunday. Shall this municipality authorize the State to permit the operation of agency liquor stores on days other than Sunday?

[ 2013, c. 368, Pt. V, §24 (AMD) .]

2-A. Sale of malt liquor and wine for consumption off the premises on days other than Sunday. Shall this municipality authorize the State to issue licenses for the sale of malt liquor and wine to be consumed off the premises of licensed establishments on days other than Sunday?

[ 1997, c. 373, §30 (AMD) .]

3. Sale of liquor for consumption on the premises on Sundays. Shall this municipality authorize the State to issue licenses for the sale of liquor to be consumed on the premises of licensed establishments on Sundays?

[ 1997, c. 373, §30 (AMD) .]

4. Sale of spirits and fortified wine for consumption off the premises on Sundays. Shall this municipality authorize the State to permit the operation of agency liquor stores on Sundays?

[ 2013, c. 368, Pt. V, §25 (AMD) .]

4-A. Sale of malt liquor and wine for consumption off the premises on Sundays. Shall this municipality authorize the State to issue licenses for the sale of malt liquor and wine to be consumed off the premises of licensed establishments on Sundays?

[ 1997, c. 373, §30 (AMD) .]

5. Operation of state liquor stores and agency liquor stores on Sunday.

[ 1987, c. 342, §18 (RP) .]

6. Sale of spirits to be consumed on the premises on Sunday.

[ 1987, c. 342, §18 (RP) .]

7. Sale of malt liquor and wine to be consumed on the premises on Sunday.

[ 1987, c. 342, §18 (RP) .]

8. Sale of malt liquor and wine for consumption on the premises on Sunday.

[ 1987, c. 342, §18 (RP) .]

9. Operation of bottle clubs.

[ 1987, c. 342, §18 (RP) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §18 (RPR). 1991, c. 95, §§1-4 (AMD). 1997, c. 373, §30 (AMD). 2013, c. 368, Pt. V, §§24, 25 (AMD).



28-A §124. Results of vote

1. Determination vote. If the results of an election held under section 121 or 122 show that:

A. A majority of the votes cast in any municipality on any local option question is in the affirmative, the bureau may issue licenses of the type authorized by the affirmative vote in that municipality; [2001, c. 471, Pt. B, §14 (AMD).]

B. A majority of the votes cast in any municipality on any local option question is in the negative, the bureau may not issue licenses of the type denied by the negative vote in that municipality; or [2001, c. 471, Pt. B, §14 (AMD).]

C. The vote is tied on any local option question, the law remains as it was before the voting. [1997, c. 373, §31 (AMD).]

[ 2001, c. 471, Pt. B, §14 (AMD) .]

2. Effective date. The vote is effective on the first day of the month following the certification of the vote to the Secretary of State.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Existing licenses. The holder of any license issued and outstanding on the effective date of the local option vote that denies issuance of that type of license and specifically indicates that the existing privilege is to be voided shall immediately surrender it to the bureau. The bureau shall refund that portion of the unused fee paid.

[ 1997, c. 373, §32 (AMD) .]

4. Repeal or reconsideration. When a municipality has voted to accept or reject any local option question, the vote is effective until repealed by a new petition and vote as required by section 121 or 122. A negative vote on a question repeals existing privileges only if the petition clearly indicates an intent that it do so. No local option vote may be taken on the same question more than once in any one-year period.

[ 2001, c. 471, Pt. B, §15 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 623, §5 (AMD). 1991, c. 95, §5 (AMD). 1991, c. 377, §15 (AMD). 1997, c. 373, §§31,32 (AMD). 2001, c. 471, §§B14,15 (AMD).






Chapter 7: BOTTLE CLUBS

28-A §161. Bottle clubs

1. Registration. Each bottle club, as defined in section 2, subsection 3, shall register annually with the bureau on forms provided by the bureau. Registration consists of submission of the information required in paragraph A and payment of the registration fee established in paragraph B.

A. The information each bottle club is required to submit consists of only the following:

(1) The name and address of each owner of the bottle club;

(2) The name and address of each operator of the bottle club; and

(3) The regular hours of operation. [1987, c. 45, Pt. A, §4 (NEW).]

B. The annual fee for registration of a bottle club is $50. [1987, c. 45, Pt. A, §4 (NEW).]

C. [2003, c. 452, Pt. P, §1 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

A bottle club that does not register with the bureau commits a Class E crime. Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. P, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Eligibility qualifications. The bureau may not register a bottle club unless each owner or operator of the bottle club meets the eligibility qualifications under section 601, subsection 1.

[ 1997, c. 373, §34 (AMD) .]

1-B. Disqualification. The bureau may not register a bottle club if the bureau determines that:

A. An owner or operator of the bottle club is disqualified from receiving a liquor license under section 601, subsection 2; or [1993, c. 730, §23 (AMD).]

B. [1993, c. 730, §24 (RP).]

C. The purpose of the application is to circumvent the eligibility or disqualification provisions of section 601. [1989, c. 816, §2 (NEW).]

The bureau shall notify each owner or operator of the bottle club in writing of its decision to approve or deny registration of the bottle club under this subsection. The decision of the bureau to approve or deny registration of a bottle club is final agency action.

[ 1997, c. 373, §35 (AMD) .]

1-C. Penalty for operation after denial. Notwithstanding subsection 1, paragraph C, a person who operates a bottle club after receipt of notice of denial of registration under subsection 1-B commits a Class D crime. Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. P, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Charges and fees. Charges paid by the bottle club's members or the general public for membership, admission, food, mixers or other supplies used with liquor or storage or handling of liquor belonging to members or the general public are not sales, as defined in this Title, or gifts.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Minors on the premises.

[ 2003, c. 452, Pt. P, §1 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

3-A. Minors on premises. A bottle club may not allow a minor not employed by the bottle club or not accompanied by the minor's parent, guardian or custodian, as defined in Title 22, section 4002, to remain on the bottle club premises, except on occasions when liquor is prohibited on the bottle club premises. The following penalties apply to violations of this subsection.

A. A bottle club that violates this subsection commits a civil violation for which a fine of not less than $100 and not more than $300 may be adjudged. [2003, c. 452, Pt. P, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A bottle club that violates this subsection after having previously violated this section commits a civil violation for which a fine of not less than $200 and not more than $500 may be adjudged. [2003, c. 452, Pt. P, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A bottle club that violates this subsection after having previously violated this section 2 or more times commits a civil violation for which a fine of $500 may be adjudged. [2003, c. 452, Pt. P, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. P, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3-B. Employment of minors. A bottle club may employ minors only if an employee of legal drinking age or older is present in a supervisory capacity.

[ 2003, c. 452, Pt. P, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Consumption or possession on premises. A bottle club may not permit consumption or possession of imitation liquor on the bottle club premises by minors. A bottle club may not permit consumption of liquor on the bottle club premises by minors or visibly intoxicated persons. The following penalties apply to violations of this subsection.

A. A bottle club that violates this subsection commits a civil violation for which a fine of not less than $100 and not more than $300 may be adjudged. [2003, c. 452, Pt. P, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A bottle club that violates this subsection after having previously violated this section commits a civil violation for which a fine of not less than $200 and not more than $500 may be adjudged. [2003, c. 452, Pt. P, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A bottle club that violates this subsection after having previously violated this section 2 or more times commits a civil violation for which a fine of $500 may be adjudged. [2003, c. 452, Pt. P, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. P, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Violation of state law. A bottle club may not knowingly allow any violation of any state law on the bottle club premises to occur or continue. The following penalties apply to violations of this subsection.

A. A bottle club that violates this subsection commits a civil violation for which a fine of not less than $100 and not more than $300 may be adjudged. [2003, c. 452, Pt. P, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A bottle club that violates this subsection after having previously violated this section commits a civil violation for which a fine of not less than $200 and not more than $500 may be adjudged. [2003, c. 452, Pt. P, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A bottle club that violates this subsection after having previously violated this section 2 or more times commits a civil violation for which a fine of $500 may be adjudged. [2003, c. 452, Pt. P, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. P, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Jurisdiction. The District Court has jurisdiction over the civil violations, defined in this section, under Title 17-A, section 9.

[ 2003, c. 452, Pt. P, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

7. Right of access. Every bottle club shall allow law enforcement officers to enter the premises at reasonable times for the purpose of investigating compliance with this Title.

A. Entry into the premises under this subsection must be conducted in a reasonable manner so as not to disrupt the operation of the bottle club. [2003, c. 510, Pt. E, §5 (RPR).]

B. The investigation must be limited to those areas involved in the actual operation of the bottle club, including storage areas. [2003, c. 510, Pt. E, §5 (RPR).]

C. The following penalties apply to violations of this subsection.

(1) A bottle club that violates this subsection commits a civil violation for which a fine of not less than $100 and not more than $300 may be adjudged.

(2) A bottle club that violates this subsection after having previously violated this section commits a civil violation for which a fine of not less than $200 and not more than $500 may be adjudged.

(3) A bottle club that violates this subsection after having previously violated this section 2 or more times commits a civil violation for which a fine of $500 may be adjudged. [2003, c. 510, Pt. E, §5 (RPR).]

[ 2003, c. 510, Pt. E, §5 (RPR) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1989, c. 816, §§1,2 (AMD). 1993, c. 266, §4 (AMD). 1993, c. 730, §§23,24 (AMD). 1997, c. 373, §§33-35 (AMD). 2003, c. 451, §T10 (AMD). 2003, c. 452, §P1 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 510, §E5 (AMD).



28-A §161-A. Local approval of bottle clubs (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 816, §3 (NEW). 1993, c. 730, §25 (RP).



28-A §161-B. Local approval of bottle clubs

1. Application to local authorities. Prior to registration with the bureau under section 161, an owner or operator of a bottle club must apply to the municipal officers or, in the case of unincorporated places, the county commissioners of the county in which the unincorporated place is located, for permission to operate the bottle club or for transfer of location of an existing bottle club. The bureau shall prepare and supply application forms.

[ 1995, c. 462, Pt. D, §4 (AMD) .]

2. Hearings. The municipal officers or, in the case of unincorporated places, the county commissioners of the county in which the unincorporated place is located shall hold a public hearing for the consideration of applications for new bottle clubs and applications for transfer of location of existing bottle clubs. The municipal officers or the county commissioners shall provide public notice of a hearing held under this section. The notice, at the applicant's prepaid expense, must state the name and place of the hearing and must appear for at least 3 consecutive days before the date of the hearing in a daily newspaper having general circulation in the municipality or unincorporated place where the bottle club is located or for 2 consecutive weeks before the hearing date in a weekly newspaper having general circulation in the municipality or unincorporated place where the bottle club is located.

[ 1995, c. 140, §3 (NEW) .]

3. Findings. In granting or denying an application, the municipal officers or the county commissioners shall indicate the reasons for their decision and provide a copy to the applicant. An application may be denied on one or more of the following grounds:

A. Conviction of the applicant of any Class A, Class B or Class C crime; [1995, c. 140, §3 (NEW).]

B. Noncompliance of the bottle club with any local zoning ordinance or other land use ordinance not related directly to liquor control; [1995, c. 140, §3 (NEW).]

C. Conditions of record such as waste disposal violations, health or safety violations or repeated parking or traffic violations on or in the vicinity of the bottle club and caused by persons patronizing or employed by the bottle club or other such conditions that unreasonably disturb, interfere with or affect the ability of persons or businesses residing or located in the vicinity of the bottle club to use their property in a reasonable manner; [1995, c. 140, §3 (NEW).]

D. Repeated incidents of record of breaches of the peace, disorderly conduct, vandalism or other violations of law at or in the vicinity of the bottle club and caused by persons patronizing or employed by the bottle club; [1995, c. 140, §3 (NEW).]

E. A violation of any provision of this Title; [1995, c. 140, §3 (NEW).]

F. In the case of corporate applicants, ineligibility or disqualification under section 601 of any officer, director or stockholder of the corporation; and [1995, c. 140, §3 (NEW).]

G. Location of the bottle club at any amusement area, beach or other area designed primarily for use by minors. [1995, c. 140, §3 (NEW).]

[ 1995, c. 140, §3 (NEW) .]

4. Appeal to bureau. Any applicant aggrieved by the decision of the municipal officers or county commissioners under this section may appeal to the bureau. The bureau shall hold a public hearing in the city, town or unincorporated place where the premises are situated. In acting on such an appeal, the bureau may consider all of the requirements referred to in subsection 3.

A. If the decision appealed is approval of the application, the bureau may reverse the decision if it was arbitrary or based on an erroneous finding. [1995, c. 462, Pt. D, §4 (AMD).]

B. If the decision appealed is denial of the application, the bureau may reverse the decision and register the bottle club under section 161 only if it finds by clear and convincing evidence that the decision was without justifiable cause. [1995, c. 462, Pt. D, §4 (AMD).]

[ 1995, c. 462, Pt. D, §4 (AMD) .]

5. Appeal to Superior Court. Any person or governmental entity aggrieved by a bureau decision under this section may appeal the decision to the Superior Court.

[ 1995, c. 462, Pt. D, §4 (AMD) .]

SECTION HISTORY

1995, c. 140, §3 (NEW). 1995, c. 462, §D4 (AMD).



28-A §162. Local authority for operation of bottle clubs

1. Question on bottle clubs. A municipality may hold an election on the following question.

A. Bottle clubs are defined as persons operating, on a regular, profit or nonprofit basis, facilities for social activities in which members or guests provide their own liquor, where no liquor is sold on the bottle club premises, which maintain suitable facilities for the use of members on a regular basis or charge an admission fee to members or the general public and where members, guests or others are regularly permitted to consume liquor. Shall bottle clubs be operated in this municipality? [1987, c. 342, §19 (NEW).]

[ 1987, c. 342, §19 (NEW) .]

2. Procedure for election. The provisions of section 121 apply to elections under this section.

[ 1987, c. 342, §19 (NEW) .]

3. Results of vote. If the results of an election held under this section show that:

A. A majority of the votes cast in the municipality on the bottle club question is in the affirmative, bottle clubs may operate in that municipality; [1987, c. 342, §19 (NEW).]

B. A majority of the votes cast in the municipality on the bottle club question is in the negative, bottle clubs may not operate in that municipality; or [1987, c. 342, §19 (NEW).]

C. The vote is tied on any local option question, the law shall remain as it was before the voting. [1987, c. 342, §19 (NEW).]

[ 1987, c. 342, §19 (NEW) .]

4. Effective date. The vote is effective on the first day of the month following the certification of the vote to the Secretary of State.

[ 1987, c. 342, §19 (NEW) .]

5. Repeal or reconsideration. When a municipality has voted to allow or not allow the operation of bottle clubs, the vote is effective until repealed by a new petition and vote as required by this section. No vote may be taken on the bottle club question more than once in any 2-year period.

[ 1987, c. 342, §19 (NEW) .]

6. Unincorporated places. The county commissioners, after holding a public hearing, may or may not allow the operation of bottle clubs in the unincorporated place.

[ 1987, c. 342, §19 (NEW) .]

SECTION HISTORY

1987, c. 342, §19 (NEW).



28-A §163. B.Y.O.B. function permit

1. Permit required. A person may not hold a B.Y.O.B. function unless a permit is obtained from the bureau. The bureau may issue a permit that authorizes multiple B.Y.O.B. functions over a period of 12 months as long as the B.Y.O.B. functions are held at the same location.

[ 2015, c. 106, §1 (AMD) .]

2. Application. A person must apply for a B.Y.O.B. function permit at least 24 hours prior to the proposed B.Y.O.B. function. The application must be on forms provided by the bureau and must be accompanied by a permit fee of $10 for each day the function is to be held. The application must be signed by the B.Y.O.B. sponsor and must contain the following information:

A. Name and address of each person responsible for the B.Y.O.B. function; [1993, c. 266, §5 (NEW).]

B. The date and the beginning and ending time of the B.Y.O.B. function; [1993, c. 266, §5 (NEW).]

C. The location where the B.Y.O.B. function is to be held; [1993, c. 266, §5 (NEW).]

D. The seating capacity of the location; [1993, c. 266, §5 (NEW).]

E. Written approval of the municipal officers or a municipal official designated by the municipal officers, for the B.Y.O.B. function to be held at the location within the municipality; and [1993, c. 266, §5 (NEW).]

F. Proof that the B.Y.O.B. sponsor is at least 21 years of age. [1993, c. 266, §5 (NEW).]

[ 1997, c. 373, §36 (AMD) .]

3. Charges and fees. Charges paid by the general public for admission, food, mixers or other supplies used with liquor or storage or handling of liquor that belongs to the general public are not sales or gifts.

[ 1993, c. 266, §5 (NEW) .]

4. Minors prohibited at B.Y.O.B. function. The B.Y.O.B. sponsor may not allow any minor not employed by the B.Y.O.B. sponsor or not accompanied by a parent, legal guardian or custodian, as defined in Title 22, section 4002, to remain at the premises of a B.Y.O.B. function.

A B.Y.O.B. sponsor may employ a minor only if the sponsor is present in a supervisory capacity.

[ 1993, c. 266, §5 (NEW) .]

5. Possession or consumption by minors. A B.Y.O.B. sponsor may not allow a minor to possess or consume liquor or imitation liquor on the premises of the B.Y.O.B. function.

[ 1993, c. 266, §5 (NEW) .]

6. Consumption by intoxicated persons. A B.Y.O.B. sponsor may not allow a visibly intoxicated person to consume liquor on the premises of the B.Y.O.B. function.

[ 1993, c. 266, §5 (NEW) .]

7. Violation of the state law. A B.Y.O.B. sponsor may not knowingly allow any violation of any state law on the premises of the B.Y.O.B. function.

[ 1993, c. 266, §5 (NEW) .]

8. Right of access. A B.Y.O.B. sponsor shall allow a law enforcement officer to enter the premises of the B.Y.O.B. function at reasonable times for the purpose of investigating compliance with this Title.

Entry into the premises must be conducted in a reasonable manner so as not to disrupt the operation of the B.Y.O.B. function.

The investigation must be limited to those areas involved in the actual operation of the B.Y.O.B. function, including storage areas.

[ 1993, c. 266, §5 (NEW) .]

9. Violations. The following penalties apply to violations of this section.

A. A B.Y.O.B. sponsor that violates this section commits a civil violation for which a fine of not less than $100 and not more than $300 may be adjudged. [2003, c. 452, Pt. P, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A B.Y.O.B. sponsor that violates this section after having previously violated this section commits a civil violation for which a fine of not less than $200 and not more than $500 may be adjudged. [2003, c. 452, Pt. P, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A B.Y.O.B. sponsor that violates this section after having previously violated this section 2 or more times commits a civil violation for which a fine of $500 may be adjudged. [2003, c. 452, Pt. P, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. P, §2 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 266, §5 (NEW). 1997, c. 373, §36 (AMD). 2003, c. 452, §P2 (AMD). 2003, c. 452, §X2 (AFF). 2015, c. 106, §1 (AMD).






Chapter 9: PUBLIC INFORMATION

28-A §201. Erection of guidepost (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 45, Pt. A, §4 (NEW). 1997, c. 373, §37 (AMD). 2011, c. 629, §6 (RP).









Part 2: AGENCY LIQUOR STORES

Chapter 15: AGENCY LIQUOR STORES

28-A §351. Proximity to churches and schools

1. Agency liquor store may not be located within 300 feet of school or church. The bureau may not license an agency liquor store located within 300 feet of any public or private school, church, chapel or parish house.

A. The bureau, after holding a public hearing near the proposed location, may locate an agency liquor store within 300 feet of a church, chapel, parish house or postsecondary school. [1997, c. 373, §38 (AMD).]

[ 2013, c. 368, Pt. V, §26 (AMD) .]

2. Method of measurement. The distance must be measured from the main entrance of the agency liquor store to the main entrance of the school, school dormitory, church, chapel or parish house by the ordinary course of travel.

[ 2013, c. 368, Pt. V, §26 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §20 (AMD). 1997, c. 373, §38 (AMD). 2013, c. 368, Pt. V, §26 (AMD).



28-A §352. Purchase of liquor in state and agency liquor stores; purchase from bureau (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §21 (AMD). 1991, c. 376, §50 (RPR). 1991, c. 528, §VV4 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §VV4 (AMD). 1991, c. 791, §1 (RPR). 1993, c. 615, §§2,3 (AMD). 1997, c. 373, §39 (AMD). 2013, c. 368, Pt. V, §27 (AMD). 2013, c. 368, Pt. V, §61 (REV). 2013, c. 476, Pt. A, §12 (RP).



28-A §352-A. Purchase of spirits from agency liquor stores; purchase from reselling agents

Purchases of spirits by a nonlicensee from an agency liquor store must be made by cash, check, credit card or debit card. Purchases from a reselling agent by a licensee authorized to sell spirits for on-premises consumption must be made by cash, check or electronic funds transfer. [2013, c. 476, Pt. A, §13 (NEW).]

SECTION HISTORY

2013, c. 476, Pt. A, §13 (NEW).



28-A §353. Business hours

Agency liquor stores may be open for the sale and delivery of spirits and fortified wine between the hours of 5 a.m. and 1 a.m. in municipalities and unincorporated places that have voted in favor of the operation of agency liquor stores under local option provisions. Notwithstanding any local option decisions to the contrary, agency liquor stores may be open from 5 a.m. Sunday to 1 a.m. the next day. [2015, c. 74, §3 (AMD).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1991, c. 528, §PP2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §PP2 (AMD). 1993, c. 266, §6 (AMD). 1997, c. 373, §40 (AMD). 2013, c. 368, Pt. V, §28 (AMD). 2013, c. 476, Pt. A, §14 (AMD). 2013, c. 476, Pt. A, §36 (AFF). 2013, c. 476, Pt. A, §36 (AFF). 2015, c. 74, §3 (AMD).



28-A §353-A. Business hours

Agency liquor stores may be open for the sale and delivery of spirits as provided in section 4, subsection 1 in municipalities and unincorporated places that have voted in favor of the operation of agency liquor stores under local option provisions. Notwithstanding any local option decisions to the contrary, agency liquor stores may be open from 5 a.m. Sunday to 1 a.m. the following day. [2015, c. 74, §4 (AMD).]

SECTION HISTORY

2013, c. 476, Pt. B, §1 (NEW). 2013, c. 476, Pt. B, §6 (AFF). 2015, c. 74, §4 (AMD).



28-A §354. Sales to minors or intoxicated persons

An agency liquor store may not sell liquor to a minor or to a visibly intoxicated person. [2013, c. 476, Pt. A, §15 (AMD).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 2013, c. 368, Pt. V, §29 (AMD). 2013, c. 476, Pt. A, §15 (AMD).



28-A §355. Closed in cases of riots; hurricanes; flood (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §41 (AMD). 2005, c. 539, §4 (AMD). 2013, c. 368, Pt. V, §30 (AMD). 2013, c. 476, Pt. A, §16 (RP).






Chapter 17: STATE LIQUOR STORES

28-A §401. Location of facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 528, §Z1 (RP). 1991, c. 591, §Z1 (RP).



28-A §401-A. Location of facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §Z2 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §Z2 (NEW). 1993, c. 509, §1 (AMD). 1997, c. 373, §42 (AMD). 2011, c. 629, §7 (RP).



28-A §402. Notice on locating state liquor stores (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1991, c. 528, §Z3 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §Z3 (AMD). 1997, c. 373, §43 (AMD). 2011, c. 629, §7 (RP).



28-A §403. Discount state liquor stores (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1991, c. 780, §Y129 (AMD). 1997, c. 755, §1 (AMD). 2001, c. 358, §V1 (RP).






Chapter 19: AGENCY LIQUOR STORES

28-A §451. Agency liquor stores

The bureau may license and regulate persons as agency liquor stores on an annual or temporary basis for the purposes of selling liquor in sealed bottles, containers or original packages to be consumed off the premises. [1997, c. 373, §44 (AMD).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1993, c. 509, §2 (AMD). 1997, c. 373, §44 (AMD).



28-A §452. Rules governing agency liquor stores

The bureau shall adopt rules for the selection, licensing and operation of agency liquor stores. These rules include, but are not limited to, the following: [1997, c. 373, §45 (AMD).]

1. Location. Location of agency stores, subject to section 453;

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Storage facilities. Storage facilities for liquor;

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Handling and sale. The handling and sale of liquor;

[ 1987, c. 45, Pt. A, §4 (NEW) .]

4. Hours. The hours of operation;

[ 1987, c. 45, Pt. A, §4 (NEW) .]

5. Separation from other merchandise. The separation of liquor from other merchandise in the agency liquor stores;

[ 1987, c. 45, Pt. A, §4 (NEW) .]

6. Size and nature of facilities. The size and nature of the facilities of agency liquor stores for different quantities of liquor to be sold; and

[ 1987, c. 45, Pt. A, §4 (NEW) .]

7. Other. Any other rules necessary to carry out the purposes of this chapter.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §45 (AMD).



28-A §453. Location of agency stores

(CONFLICT)

1. Location requirements. The bureau may license an agency liquor store only when the following requirements are met.

A. The proposed agency liquor store is located in a municipality or unincorporated place that has voted in favor of the operation of state liquor stores under local option provisions. [1997, c. 373, §46 (AMD).]

B. [1993, c. 380, §7 (AFF); 1993, c. 380, §1 (RP).]

C. [2001, c. 711, §2 (RP).]

D. [2001, c. 711, §2 (RP).]

[ 2001, c. 711, §2 (AMD) .]

2. Replacement of state or agency liquor stores.

[ 2001, c. 711, §2 (RP) .]

2-A. (CONFLICT: Text as amended by PL 2015, c. 128, §1) Limitation on number of agency liquor stores. Beginning July 1, 2009, the bureau may license up to 10 agency liquor stores in a municipality with a population over 45,000; up to 9 agency liquor stores in a municipality with a population over 30,000 but less than 45,001; up to 8 agency liquor stores in a municipality with a population over 20,000 but less than 30,001; up to 5 agency liquor stores in a municipality with a population of at least 10,001 but less than 20,001; up to 4 agency liquor stores in a municipality with a population of at least 5,001 but less than 10,001; and up to 3 agency liquor stores in a municipality with a population of at least 2,000 but less than 5,001. In addition, the bureau may establish one agency liquor store in a municipality where the population is less than 2,000. The bureau may consider the impact of seasonal population or tourism and other related information provided by the municipality requesting an additional agency liquor store location.

A. [2001, c. 711, §2 (RP).]

B. [2003, c. 20, Pt. SS, §8 (AFF); 2003, c. 20, Pt. SS, §1 (RP); 2003, c. 51, Pt. C, §2 (AFF).]

Nothing in this subsection may be construed to reduce the number of agency stores the bureau may license in a municipality as of June 30, 2009.

[ 2015, c. 128, §1 (AMD) .]

2-A. (CONFLICT: Text as amended by PL 2015, c. 221, §1) Limitation on number of agency liquor stores. Beginning July 1, 2009, the bureau may license up to 10 agency liquor stores in a municipality with a population over 50,000; up to 8 agency liquor stores in a municipality with a population over 20,000 but less than 50,001; up to 5 agency liquor stores in a municipality with a population of at least 10,001 but less than 20,001; up to 4 agency liquor stores in a municipality with a population of at least 5,001 but less than 10,001; up to 3 agency liquor stores in a municipality with a population of at least 2,000 but less than 5,001; and one agency liquor store in a municipality where the population is less than 2,000. The bureau may issue one additional liquor store license beyond those otherwise authorized by this subsection in a municipality with a population of less than 10,000. The bureau may consider the impact of seasonal population or tourism and other related information provided by the municipality requesting an additional agency liquor store license.

A. [2001, c. 711, §2 (RP).]

B. [2003, c. 20, Pt. SS, §8 (AFF); 2003, c. 20, Pt. SS, §1 (RP); 2003, c. 51, Pt. C, §2 (AFF).]

Nothing in this subsection may be construed to reduce the number of agency stores the bureau may license in a municipality as of June 30, 2009.

[ 2015, c. 221, §1 (AMD) .]

2-B. Requirement of at least one replacement agency liquor store before closing.

[ 2013, c. 368, Pt. V, §31 (RP) .]

2-C. Licenses. The bureau shall consider whether the applicant can satisfy the following criteria when determining whether to issue an agency liquor store license under this section:

A. Except as provided in subsection 2-D, the applicant has held a license to sell malt liquor and wine for off-premises consumption for more than one year immediately preceding application without a violation of any provision of this Title; [2013, c. 269, Pt. A, §5 (AMD).]

B. The applicant will be able to stock at least $10,000 worth of spirits purchased from the State or the State's wholesale distributor upon issuance of an agency liquor store license; and [2009, c. 213, Pt. JJJJ, §2 (NEW).]

C. The applicant can purchase the initial stock of spirits using a bank check or other financial instrument that certifies that funds are available. [2009, c. 213, Pt. JJJJ, §2 (NEW).]

[ 2013, c. 269, Pt. A, §5 (AMD) .]

2-D. Exception. If a retailer that is located in this State and has at least 5 locations licensed as an agency liquor store is sold or ownership is transferred to another company that will assume operation of some or all of the retailer's stores and that company submits an application for an agency liquor store license at some or all of those stores, the bureau may waive the requirement of subsection 2-C, paragraph A. The bureau may provide this waiver only if the applicant has held a license in another state to sell malt liquor and wine or spirits at retail for off-premises consumption, for at least one year prior to submitting the application, without a violation of the laws governing the sale of alcoholic beverages in that state and can provide the bureau with documentation of financial success as determined by the bureau. The bureau may not provide this waiver when issuing an additional liquor store license in a municipality with a population of less than 10,000 beyond the limit on the number of agency liquor stores authorized under subsection 2-A.

[ 2015, c. 221, §2 (AMD) .]

3. Measurement of distances.

[ 1993, c. 380, §7 (AFF); 1993, c. 380, §5 (RP) .]

4. Procedure for selection of agency liquor store location.

[ 1991, c. 622, Pt. K, §4 (RP) .]

5. Aggrieved applicants.

[ 1991, c. 622, Pt. K, §5 (RP) .]

SECTION HISTORY

1987, c. 45, Pt. A, §4 (NEW). 1987, c. 342, §22 (AMD). 1989, c. 502, Pt. B, §§26-28 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, Pt. E, §34 (AMD). 1991, c. 591, Pt. E, §34 (AMD). 1991, c. 622, Pt. K, §§3-5 (AMD). 1993, c. 380, §§1-5 (AMD). 1993, c. 380, §7 (AFF). 1997, c. 373, §46 (AMD). 2001, c. 711, §2 (AMD). 2003, c. 20, Pt. SS, §§1, 2 (AMD). 2003, c. 20, Pt. SS, §8 (AFF). 2003, c. 51, Pt. C, §2 (AFF). 2009, c. 213, Pt. JJJJ, §§1, 2 (AMD). 2013, c. 253, §1 (AMD). 2013, c. 269, Pt. A, §§5, 6 (AMD). 2013, c. 368, Pt. V, §31 (AMD). 2015, c. 128, §1 (AMD). 2015, c. 221, §§1, 2 (AMD).



28-A §453-A. Issuance of agency liquor store license

The bureau shall issue a license for an agency liquor store within a municipality or unincorporated place by the following procedure. [1997, c. 373, §47 (AMD).]

1. Bidding to replace state liquor stores.

[ 2001, c. 711, §3 (RP) .]

1-A. Bidding to establish or replace agency liquor stores.

[ 2001, c. 711, §3 (RP) .]

2. Public notice. The bureau shall, in accordance with the Maine Administrative Procedure Act, give public notice that an agency liquor store may be established in a particular municipality or unincorporated place. The bureau shall request all parties in the municipality or unincorporated place interested in a license to establish an agency liquor store there to submit applications to the bureau.

[ 2001, c. 711, §4 (AMD) .]

3. Information to applicants. The bureau shall provide all applicants with the necessary information for the establishment of an agency liquor store.

[ 1997, c. 373, §47 (AMD) .]

4. Notice to municipality. Upon receipt of all applications for an agency liquor store license in a municipality and at least 15 days before the final selection of an applicant or applicants by the bureau, the bureau shall notify the municipal officers of that municipality of the proposed location of each applicant.

[ 1997, c. 373, §47 (AMD) .]

5. Licensing decisions. The bureau shall conduct an investigation to determine the feasibility of the location and type of facility for the agency liquor store and shall issue the license to one or more of the applicants, taking into consideration the absence of an existing agency liquor store with less than 3,000 square feet of retail space in a downtown location and any other factors the bureau considers appropriate. The bureau is not required to consider the availability of parking spaces for motor vehicles for the issuance of an agency liquor store license to a store with less than 3,000 square feet of retail space in a downtown location. When considering the issuance of a license, the bureau shall consider the proximity of the proposed agency store to existing agency stores and the potential impact the location of the proposed agency store may have on an existing agency store. The bureau may deny a license if the bureau determines the proposed agency store location is in too close proximity to an existing agency store. For purposes of this subsection, "downtown" has the same meaning as in Title 30-A, section 4301, subsection 5-A.

[ 2005, c. 596, §1 (AMD) .]

5-A. Hearings on applications. The bureau, in accordance with the provisions of the Maine Administrative Procedure Act, shall conduct a hearing to take testimony, consider comment and deliberate on applications. In addition to giving any notice required by the Maine Administrative Procedure Act, the bureau shall give notice of public hearing in writing to any existing agency liquor stores located within 5 miles of the applicant's proposed store location by regular mail at least 15 days prior to the hearing.

[ 1997, c. 373, §47 (AMD) .]

6. Denial of application. The bureau shall notify any applicant denied a license of the reasons for the denial by certified mail to the mailing address given by the applicant in the application for an agency liquor store license.

[ 1997, c. 373, §47 (AMD) .]

7. Aggrieved applicants. Any applicant aggrieved by a decision made by the bureau may appeal the decision by filing an appeal with the District Court and serving a copy of the appeal upon the bureau in accordance with the Maine Rules of Civil Procedure, Rule 80C. The appeal must be filed and served within 30 days of the mailing of the bureau's decision.

[ 2001, c. 471, Pt. D, §26 (AMD) .]

8. Measurement of distance. All distances described in this section must be determined by the most reasonable direct route of travel.

[ 1993, c. 380, §6 (NEW) .]

9. Exception. Notwithstanding section 453, subsection 2-C, paragraph A, the bureau may issue an agency liquor store license to an applicant that has not held a license to sell malt liquor and wine for off-premises consumption for one year if the applicant is a branch of a chain retailer of which one or more locations has held a license to sell spirits without violating the provisions of this Title and the applicant, if licensed, will enhance the revenue to the State from the sale of spirits.

[ 2011, c. 460, §1 (NEW) .]

SECTION HISTORY

1991, c. 622, §K6 (NEW). 1993, c. 380, §6 (AMD). 1993, c. 509, §§3,4 (AMD). 1997, c. 373, §47 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 471, §D26 (AMD). 2001, c. 711, §§3-5 (AMD). 2005, c. 596, §1 (AMD). 2011, c. 460, §1 (AMD).



28-A §453-B. License fees

1. Agency liquor store.

[ 1993, c. 509, §5 (RP) .]

2. Seasonal agency liquor stores.

[ 1993, c. 509, §5 (RP) .]

The initial license fee for an agency liquor store and the fee for a transferee of a license for an agency liquor store under section 457 is $2,000. The renewal fee for an annual license is $300. [2007, c. 117, §1 (NEW).]

SECTION HISTORY

1991, c. 622, §K6 (NEW). 1993, c. 509, §5 (RPR). 2001, c. 358, §V2 (RPR). 2007, c. 117, §1 (RPR).



28-A §453-C. Reselling agents

1. Agent licensed to resell spirits purchased from the bureau. An agent licensed to resell spirits purchased from the bureau or through an entity awarded a contract under section 90 to a retail licensee licensed for on-premises consumption must be licensed as a reselling agent. A reselling agent is prohibited from reselling spirits to a retail licensee licensed for on-premises consumption unless the spirits are purchased from the bureau or through an entity awarded a contract under section 90.

[ 2013, c. 476, Pt. B, §6 (AFF); 2013, c. 476, Pt. B, §2 (RPR) .]

2. License fee. The fee for a state license to resell spirits to a retail licensee licensed for on-premises consumption is $50 annually.

[ 2013, c. 269, Pt. C, §7 (AMD); 2013, c. 269, Pt. C, §13 (AFF) .]

3. Off-site storage facility license. A licensed reselling agent may obtain a license to maintain an off-site facility for the storage of spirits as provided in this subsection.

A. The off-site storage facility may be used only for the storage of spirits. The sales of spirits to an on-premises licensee must be transacted at the licensed retail agency store. [2003, c. 639, §1 (NEW).]

B. The off-site storage facility must be equipped with a security system providing 24-hour response. [2003, c. 639, §1 (NEW).]

C. A licensed reselling agent may have only one off-site storage facility, which may not be located further than 30 miles from the licensed retail agency store. [2003, c. 639, §1 (NEW).]

D. The fee for an off-site storage facility license is $100 annually. [2003, c. 639, §1 (NEW).]

[ 2003, c. 639, §1 (NEW) .]

SECTION HISTORY

2001, c. 711, §6 (NEW). 2003, c. 639, §1 (AMD). 2005, c. 539, §5 (AMD). 2013, c. 269, Pt. C, §§6, 7 (AMD). 2013, c. 269, Pt. C, §13 (AFF). 2013, c. 368, Pt. V, §32 (AMD). 2013, c. 476, Pt. B, §2 (AMD). 2013, c. 476, Pt. B, §6 (AFF).



28-A §453-D. Change of location

The bureau shall permit the relocation of an agency liquor store within the same municipality as prescribed by this section. [2011, c. 135, §1 (NEW).]

1. Relocation application requirements. The bureau shall permit a change of location of an agency liquor store licensee if:

A. The licensee submits a $2,000 relocation fee and an application in a form prescribed by the bureau; [2011, c. 135, §1 (NEW).]

B. The application includes proof of receipt of municipal approval of the relocation; [2011, c. 135, §1 (NEW).]

C. The licensee has held the license and operated as an agency liquor store for no less than one year at the currently licensed location, unless the relocation is directly related to retroactive zoning or unintentional destruction of the property that prevents rebuilding at the current location; and [2011, c. 135, §1 (NEW).]

D. The proposed location of the agency liquor store meets all applicable criteria for licensure for an agency liquor store. [2011, c. 135, §1 (NEW).]

[ 2011, c. 135, §1 (NEW) .]

2. Hearing on relocation application. Within 45 days of receipt of a relocation application under this section, the bureau, in accordance with the provisions of the Maine Administrative Procedure Act, shall conduct a hearing to take testimony, consider comment and deliberate on the proposed relocation. In addition to giving any notice required by the Maine Administrative Procedure Act, the bureau shall give notice of public hearing in writing to any agency liquor stores located in the same municipality as the applicant's proposed relocation site by regular mail at least 15 days prior to the hearing.

[ 2011, c. 135, §1 (NEW) .]

SECTION HISTORY

2011, c. 135, §1 (NEW).



28-A §454. Agency liquor store in former state liquor store location. (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 2011, c. 629, §8 (RP).



28-A §455. Liquor for agency liquor stores

1. Agency liquor store purchases. Agency liquor stores shall buy their liquor from the bureau under section 606.

[ 2003, c. 20, Pt. SS, §3 (NEW); 2003, c. 20, Pt. SS, §8 (AFF); 2003, c. 51, Pt. C, §2 (AFF); 2013, c. 368, Pt. V, §61 (REV) .]

2. Monthly specials. The bureau may establish monthly specials for all agency liquor stores. The issuance of an agency liquor store license and the operation of agency liquor stores licensed pursuant to this Part are governed by this chapter.

[ 2003, c. 20, Pt. SS, §3 (NEW); 2003, c. 20, Pt. SS, §8 (AFF); 2003, c. 51, Pt. C, §2 (AFF); 2013, c. 368, Pt. V, §61 (REV) .]

SECTION HISTORY

1987, c. 45, Pt. A, §4 (NEW). 1991, c. 376, §51 (AMD). 1997, c. 373, §48 (AMD). 2003, c. 20, Pt. SS, §8 (AFF). 2003, c. 20, Pt. SS, §3 (RPR). 2003, c. 51, Pt. C, §2 (AFF). 2013, c. 368, Pt. V, §61 (REV).



28-A §456. Special seasonal agency liquor stores (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1989, c. 600, §§A17,18 (AMD). 1989, c. 600, §§A17,A18 (AMD). 1989, c. 930, (AMD). MRSA T. 28A, §456, sub-§3 (RP).



28-A §456-A. Special seasonal agency liquor stores (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 367, (NEW). 1991, c. 622, §K7 (AMD). 1993, c. 509, §6 (RP).



28-A §457. Transfer of agency liquor store license

Upon application of a licensee under this chapter, an agency liquor store license must be transferred to a new owner upon the sale of the licensed establishment and payment of the transfer fee required in section 453-B if the new owner is eligible under section 601 and the physical premises of the establishment remain unchanged. [2007, c. 117, §2 (NEW).]

SECTION HISTORY

P&SL 1987, c. 50, (NEW). 1987, c. 342, §23 (NEW). 1987, c. 623, §6 (AMD). 1997, c. 373, §49 (AMD). 2007, c. 117, §2 (RPR).



28-A §458. Renewal of agency liquor store license; selection of alternate licensee

1. Application by store. The holder of an agency liquor store license shall apply annually to the bureau for renewal of that license. An application for renewal must be submitted on a form prepared by the bureau.

[ 1997, c. 373, §50 (AMD) .]

2. Review by bureau. In reviewing applications for renewal submitted under subsection 1, the bureau shall consider the following criteria:

A. The applicant's sales and inventory of liquor; [1991, c. 782, §1 (NEW).]

B. The applicant's sales and inventory of groceries and related items; [1991, c. 782, §1 (NEW).]

C. Any changes in the interior selling location of the premises or renovations to the applicant's licensed premises; [1999, c. 34, §1 (AMD).]

D. Any customer complaints of poor service against the applicant's store; [1991, c. 782, §1 (NEW).]

E. Any violations of liquor laws by the applicant; and [1991, c. 782, §1 (NEW).]

F. Records of any bad checks rendered to the commission or bureau. [1997, c. 373, §50 (AMD).]

[ 1999, c. 34, §1 (AMD) .]

2-A. Review exemptions. Notwithstanding subsection 2, paragraph C, when considering an application for the renewal of an agency license, the bureau may not consider minor changes to the placement of liquor inventory if the changes are not for the purposes of marketing beyond those provided in law or agency rule or for increasing access by minors but are to address some other liquor placement issue that is within the scope of the person's license.

[ 1999, c. 34, §2 (NEW) .]

3. Rejection of application; selection of alternate licensee. If the bureau denies an application for renewal of an agency liquor store license, the bureau may select an alternate licensee in accordance with the criteria set forth in sections 453, 453-A and 453-B. If the alternate licensee held an agency liquor store license in the past, the bureau may consider any of the applicable criteria set forth in subsection 2 in considering whether to license the alternate agency liquor store.

[ 1997, c. 373, §50 (AMD) .]

4. Purchase of store merchandise by State. If the bureau does not renew the agency liquor store license, the bureau shall purchase from the agency liquor store all resalable spirits held in inventory by the agency liquor store. The purchase price is the cost at which that agency liquor store purchased the spirits from the bureau, minus 10% of that cost.

[ 1997, c. 373, §50 (AMD); 2013, c. 368, Pt. V, §61 (REV) .]

5. Aggrieved applicant. Any agency liquor store licensee aggrieved by a decision of the bureau not to renew an agency liquor store license may appeal the decision by filing an appeal with the District Court and serving a copy of the appeal on the bureau in accordance with the Maine Rules of Civil Procedure, Rule 80C. The appeal must be filed and served within 30 days of notification of the agency liquor store licensee by the bureau that the license will not be renewed.

[ 2001, c. 471, Pt. D, §27 (AMD) .]

SECTION HISTORY

1991, c. 782, §1 (NEW). 1997, c. 373, §50 (AMD). 1999, c. 34, §§1,2 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 471, §D27 (AMD). 2013, c. 368, Pt. V, §61 (REV).



28-A §459. Delivery of liquor by agency liquor stores

Agency liquor stores may deliver liquor to establishments that are licensed to serve liquor on premises. [1993, c. 276, §1 (NEW).]

SECTION HISTORY

1993, c. 276, §1 (NEW).



28-A §460. Agency liquor store taste testing of distilled spirits

1. Taste testing on agency liquor store premises. Subject to the conditions in subsection 2, the bureau may authorize an agency liquor store stocking at least 200 different codes of distilled spirits products to conduct taste testing of distilled spirits on that licensee's premises. An agency liquor store may request authority to conduct a taste testing using forms prescribed by the bureau. The request must indicate if a sales representative licensed under section 1502 will be pouring or providing samples, or both, for taste testing and verification that the sales representative has successfully completed an alcohol server education course approved by the commissioner. Any other consumption of alcoholic beverages on an agency liquor store’s premises is prohibited, except as permitted under section 1205 or 1207.

[ 2015, c. 329, Pt. D, §4 (AFF); 2015, c. 329, Pt. D, §1 (RPR) .]

2. Conditions on taste-testing activities. The conditions under this subsection apply to taste-testing activities under this section.

A. Distilled spirits may not be served to persons who have not yet attained 21 years of age. [2009, c. 459, §1 (NEW).]

B. A person may not be served more than a total of 1 1/2 ounces, in 1/2 ounce servings, of distilled spirits having an alcohol content of 80 proof or less; or, for distilled spirits containing an alcohol content of greater than 80 proof, a person may not be served more than a total of 3/4 of an ounce in 1/4 ounce servings. [2009, c. 459, §1 (NEW).]

C. Distilled spirits must be dispensed using a standard measuring device. [2009, c. 459, §1 (NEW).]

D. Distilled spirits having an alcohol content of greater than 80 proof may not be offered for tasting at the same time as distilled spirits having an alcohol content of 80 proof or less. [2009, c. 459, §1 (NEW).]

E. A person may not be charged a fee for any distilled spirits served as part of a taste-testing activity. [2009, c. 459, §1 (NEW).]

F. A person may not be served who is visibly intoxicated. [2009, c. 459, §1 (NEW).]

G. Taste testing must be limited to a designated area. [2009, c. 459, §1 (NEW).]

H. Taste testing must be conducted within the hours of retail sale established in this Title. [2009, c. 459, §1 (NEW).]

I. The agency liquor store must obtain the written permission of the bureau before conducting any taste-testing activity. [2009, c. 459, §1 (NEW).]

J. The agency liquor store may conduct up to 3 tastings per month, including tastings conducted under sections 1205 and 1207. [2011, c. 103, §1 (AMD).]

K. Taste testing is not allowed in any municipality where on-premises and off-premises sales are not allowed pursuant to chapter 5. [2009, c. 459, §1 (NEW).]

L. The agency liquor store must notify the bureau of the date and time scheduled for all taste-testing events. This notification must list the name of any sales representative licensed under section 1502 who will be pouring samples for taste testing. [2015, c. 129, §2 (AMD).]

M. [2015, c. 184, §2 (RP).]

M-1. Distilled spirits served at a taste testing must be provided by the agency liquor store or purchased, at the retail list price, by a licensed sales representative participating in the taste testing from existing stock available for purchase at the agency liquor store. [2015, c. 184, §3 (NEW).]

N. Prior to a taste-testing event, the agency liquor store shall post prominently at the entrance to the store a sign that announces the date and time of the event. [2013, c. 368, Pt. V, §33 (AMD).]

O. An agency liquor store, with prior approval from the bureau, may conduct an invitation-only taste-testing event at the agency liquor store's premises in place of or to coincide with a taste-testing event that is open to the public. A taste-testing event that is exclusively invitation only is not subject to the posting requirement in paragraph N. [2009, c. 510, §3 (NEW).]

[ 2015, c. 129, §2 (AMD); 2015, c. 184, §§2, 3 (AMD) .]

3. Rules. The bureau may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 476, Pt. A, §17 (AMD) .]

SECTION HISTORY

2009, c. 459, §1 (NEW). 2009, c. 510, §§1-3 (AMD). 2011, c. 103, §1 (AMD). 2013, c. 368, Pt. V, §§33, 34 (AMD). 2013, c. 476, Pt. A, §17 (AMD). 2015, c. 129, §§1, 2 (AMD). 2015, c. 184, §§1-3 (AMD). 2015, c. 329, Pt. D, §1 (AMD). 2015, c. 329, Pt. D, §4 (AFF).



28-A §461. Minimum stock requirement

An agency liquor store shall maintain a minimum number of product codes in accordance with this section. For the purposes of this section, "product code" means a single spirit product purchased from the State or the State's wholesale distributor. [2013, c. 269, Pt. C, §8 (AMD); 2013, c. 269, Pt. C, §13 (AFF).]

1. Store in municipality with population of 1,000 or more. An agency liquor store located in a municipality with a population of 1,000 or more shall have in stock, or on hand, a minimum of 100 different product codes.

[ 2011, c. 140, §1 (NEW) .]

2. Store in municipality with population of 999 or less. An agency liquor store located in a municipality with a population of 999 or less shall have in stock, or on hand, a minimum of 50 different product codes.

[ 2011, c. 140, §1 (NEW) .]

SECTION HISTORY

2011, c. 140, §1 (NEW). 2013, c. 269, Pt. C, §8 (AMD). 2013, c. 269, Pt. C, §13 (AFF).






Chapter 21: WHOLESALE LIQUOR PROVIDER

28-A §501. Wholesale liquor provider; definition

As used in this chapter, unless the context otherwise indicates, "wholesale liquor provider" means an entity or entities contracted by the State as an agent of the State for the purpose of providing wholesale spirits to establishments licensed by the State to sell spirits for off-premises consumption. [2013, c. 269, Pt. C, §9 (AMD); 2013, c. 269, Pt. C, §13 (AFF).]

SECTION HISTORY

2003, c. 20, Pt. SS, §4 (NEW). 2003, c. 20, Pt. SS, §8 (AFF). 2003, c. 51, Pt. C, §2 (AFF). 2013, c. 269, Pt. C, §9 (AMD). 2013, c. 269, Pt. C, §13 (AFF).



28-A §502. Wholesale liquor provider prohibited from holding an agency liquor store license

A wholesale liquor provider is prohibited from holding a retail license to sell liquor for off-premises consumption. [2003, c. 20, Pt. SS, §4 (NEW); 2003, c. 20, Pt. SS, §8 (AFF); 2003, c. 51, Pt. C, §2 (AFF).]

SECTION HISTORY

2003, c. 20, Pt. SS, §4 (NEW). 2003, c. 20, Pt. SS, §8 (AFF). 2003, c. 51, Pt. C, §2 (AFF).



28-A §503. Sale to on-premises licensees prohibited

A wholesale liquor provider shall sell spirits to establishments licensed by the State to sell liquor for off-premises consumption. A wholesale liquor provider is prohibited from selling spirits directly to establishments licensed by the State to sell liquor for on-premises consumption. [2013, c. 269, Pt. C, §10 (AMD); 2013, c. 269, Pt. C, §13 (AFF).]

SECTION HISTORY

2003, c. 20, Pt. SS, §4 (NEW). 2003, c. 20, Pt. SS, §8 (AFF). 2003, c. 51, Pt. C, §2 (AFF). 2013, c. 269, Pt. C, §10 (AMD). 2013, c. 269, Pt. C, §13 (AFF).









Part 3: LICENSES FOR SALE OF LIQUOR

Subpart 1: GENERAL PROVISIONS

Chapter 25: GENERAL PROVISIONS

28-A §601. Eligibility

1. Eligibility qualifications. The bureau may not issue a license to an applicant unless that applicant meets the following qualifications.

A. If the applicant is an individual, the applicant must be:

(1) At least 21 years of age; and

(2) A citizen of the United States. [1993, c. 730, §26 (AMD).]

B. If the applicant is a partnership or association, each person having an interest in the partnership or association must be:

(1) At least 21 years of age; and

(2) A citizen of the United States. [1993, c. 730, §26 (AMD).]

C. If the applicant is a corporation, it must be incorporated under the laws of the State or authorized to transact business in the State. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1993, c. 730, §26 (AMD) .]

2. Disqualifications. The bureau may not issue a license to an applicant if:

A. Any of the principal officers of the corporation is not personally eligible because that officer has had a license for sale of liquor revoked under chapter 33, if the applicant is a corporation; [1997, c. 373, §51 (AMD).]

B. The applicant held a license that was revoked for a specific period under chapter 33 and the applicant is applying for a license within that period since revocation; [1997, c. 373, §51 (AMD).]

C. The applicant, who was not at the time of the offense the holder of a liquor license, was convicted of violating any laws of the State or the United States with respect to manufacture, transportation, importation, possession or sale of liquor within 5 years of applying for the license. For the purposes of this paragraph, any person who sells liquor of a greater alcohol content than authorized by that person's license is not considered the holder of a license; [1997, c. 373, §51 (AMD).]

D. The applicant was convicted of selling liquor illegally on Sunday while an employee or agent of a licensee within 5 years of applying for the license; [1987, c. 45, Pt. A, §4 (NEW).]

E. The applicant's license expired pending an appeal from conviction of illegally selling liquor on Sunday within 5 years of applying for the license; [1987, c. 45, Pt. A, §4 (NEW).]

F. The applicant is a law enforcement officer or if a law enforcement officer benefits directly from the issuance of the license; [2013, c. 168, §1 (RPR).]

G. The applicant was denied a license within the 6 months before the application was filed, unless the bureau's denial of the license is overruled by the court under an appeal provided by section 805; [1997, c. 373, §51 (AMD).]

H. The applicant is the husband, wife, father, mother, child or other close relation of a person whose license or application for a license for the same premises was revoked by the District Court Judge or denied by the bureau within the 6 months before the application was filed; [1997, c. 373, §51 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

I. The bureau determines that the purpose of the application is to circumvent the provisions of this section; or [1997, c. 373, §51 (AMD).]

J. The applicant is a golf club or a restaurant located on the property of a golf club and the Maine Human Rights Commission has found reasonable grounds to believe that the golf club has denied membership to a person in violation of Title 5, chapter 337, subchapter V, and has determined that conciliation efforts under Title 5, chapter 337, section 4612, subsection 3 have not succeeded. The Maine Human Rights Commission shall notify the bureau when the golf club has corrected its discriminatory membership practices, after which the applicant ceases to be disqualified under this paragraph. [1997, c. 373, §51 (AMD).]

[ 2013, c. 168, §1 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1989, c. 592, §§1,2 (AMD). 1991, c. 158, §§1-3 (AMD). 1993, c. 730, §26 (AMD). 1995, c. 192, §1 (AMD). 1997, c. 373, §51 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2013, c. 168, §1 (AMD).



28-A §601-A. Examination of new applicants (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 526, §§2,28 (NEW). 1997, c. 373, §52 (RP).



28-A §602. Notification of license expiration

1. Seven-day grace period upon license expiration. Except as provided in subsection 3, a license holder who unintentionally fails to renew any license upon its expiration date and continues to make sales of liquor is not chargeable with illegal sales under section 2078 for a period of 7 days following the expiration date.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Bureau must notify licensee of expiration. The bureau shall notify the licensee by the most expedient means available that the license has expired and all sales of liquor must be suspended immediately and remain suspended until the license is properly renewed.

[ 1997, c. 373, §53 (AMD) .]

3. Illegal sales after expiration of grace period or after notice. A licensee that continues to make sales of liquor after having been properly notified of the expired license shall be charged with illegal sales under section 2078.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §53 (AMD).



28-A §603. Part-time 7-month license (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §24 (RP).



28-A §604. Production of licenses

All licensees shall make available for inspection their licenses at the premises to which those licenses apply. [2011, c. 535, §3 (AMD).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 2011, c. 535, §3 (AMD).



28-A §605. Transfer of licenses; death; bankruptcy; receivership; guardianship; corporations

Except as otherwise provided in this section and section 608, a license or any interest in a license may not be sold, transferred, assigned or otherwise subject to control by any person other than the licensee. If the business, or any interest in the business, in connection with which a licensed activity is conducted is sold, transferred or assigned, the license holder shall immediately send to the bureau the license and a sworn statement showing the name and address of the purchaser. The bureau is not required to refund any portion of the license fee if the license is surrendered before it expires. For the purposes of this section, neither a tenant brewer who is licensed in accordance with section 1355-A, subsection 6 nor a tenant winery who is licensed in accordance with section 1355-A, subsection 7 is considered to be subject to the control of the host brewer or host winery, as the case may be, as described in those subsections, or considered to have been transferred or assigned the license or interest in the license of the host brewer or host winery. [2015, c. 185, §2 (AMD).]

1. Transfer within same municipality. Upon receipt of a written application, the bureau may transfer any retail liquor license from one place to another within the same municipality. If the approval of the municipal officers was required for the original license, the transfer may be made only with the approval of the municipal officers. No transfer may be made to premises for which the license could not have been originally legally issued.

[ 1997, c. 373, §55 (AMD) .]

2. Death, bankruptcy or receivership. In the case of death, bankruptcy or receivership of any licensee, the executor or administrator of the deceased licensee or the trustee or receiver of the bankrupt licensee or licensee in receivership may retain the license for the remaining term of the license or transfer the license without additional fee.

A. Personal representatives, receivers or trustees may operate the premises themselves or through a manager for a year from the date of their appointment for the benefit of the estate.

(1) The license must be renewed upon the expiration date at the regular license fee.

(2) If the license or renewed license is not transferred within one year from the date of appointment, it becomes void and must be returned to the bureau for cancellation.

(3) Any suspension or revocation of the license by the District Court Judge for any violation applies against both the manager and the personal representative, receiver or trustee.

(4) No personal representative, receiver, trustee or duly appointed manager may operate under the license unless approved by the bureau. [1997, c. 373, §56 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

B. If a licensee dies, the following persons, with the written approval of the bureau, may continue the operation of the license for not more than 60 days pending appointment of a personal representative of the estate:

(1) The surviving spouse;

(2) A person who has filed a petition for appointment as executor or administrator for the estate of the deceased licensee;

(3) Any sole heir of the deceased licensee; or

(4) Any person designated by all of the heirs of the deceased licensee. [1997, c. 373, §56 (AMD).]

C. When no administration of the estate of a deceased licensee is contemplated, the surviving spouse or person designated by all of the heirs of the deceased licensee may take over the license under the same conditions as are provided for operation and transfer by executors and administrators. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1997, c. 373, §56 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2-A. Transfer to surviving spouse or designated heir. When the term of the license of a deceased licensee expires, the bureau shall transfer the license for the existing location to the surviving spouse or a designated heir of the deceased licensee if the surviving spouse or designated heir submits a request for the transfer of that license at least 60 days prior to the expiration of the license. The bureau may deny the transfer of the license if the surviving spouse or designated heir does not meet all of the eligibility requirements for that license set forth in this chapter. If both the surviving spouse and the designated heir request transfer of the license, the bureau shall reissue the license by the same process used if no surviving spouse or designated heir requested that the license be transferred.

[ 2001, c. 711, §7 (NEW) .]

3. Guardians and conservators. Duly appointed and qualified guardians and conservators of the estate of a licensee may take over, operate and renew licenses of their wards during their term of office if they or their managers are approved by the bureau.

A. Guardians and conservators, except in the case of off-premise retail licensees approved by the municipal officers in their municipality, may not transfer their wards' licenses and must renew licenses each year. [1987, c. 45, Pt. A, §4 (NEW).]

B. Penalties for violations apply to both guardians or conservators and their managers in the same manner as executors or administrators and their managers in subsection 2. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1997, c. 373, §57 (AMD) .]

4. Sale of stock of a corporate licensee. Any sale or transfer of stock of a corporate licensee which results in the sale or transfer of more than 10% of the shares of stock of the corporate licensee shall be considered a transfer within the meaning of this section and a new license must be purchased.

[ 1987, c. 342, §26 (AMD) .]

5. Incorporation of licensee's business. The incorporation of a licensee's business or a change in the form of incorporation of a licensee's business are transfers within the meaning of this section. This subsection does not apply to agency liquor stores as long as the licensed agent retains control of the corporate stock.

[ 1987, c. 623, §7 (AMD) .]

6. Change in partnership. Addition or deletion of a partner in a partnership is a transfer within the meaning of this section.

[ 1987, c. 342, §27 (NEW) .]

7. Corporate merger or acquisition. The merger or acquisition of a licensee which is incorporated is a transfer within the meaning of this section.

[ 1987, c. 342, §27 (NEW) .]

8. Application. This section does not apply to certificate of approval holders.

[ 1987, c. 623, §7 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§25-27 (AMD). 1987, c. 623, §7 (AMD). 1987, c. 769, §A113 (AMD). 1997, c. 373, §§54-57 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 711, §7 (AMD). 2013, c. 345, §2 (AMD). 2013, c. 446, §1 (AMD). 2015, c. 185, §2 (AMD).



28-A §606. Liquor bought from bureau; sale to government agencies

1. Purchase of liquor. Subject to the restrictions provided in subsection 1-A, a person licensed to sell spirits and fortified wine must purchase spirits and fortified wine from an agency liquor store. This subsection does not apply to public service corporations operating interstate.

A. [1993, c. 276, §2 (RP).]

[ 2013, c. 368, Pt. V, §35 (AMD) .]

1-A. On-premises licensees; purchase from agency store. A person licensed to sell spirits for consumption on the premises shall purchase spirits from an agency liquor store only in accordance with this subsection.

A. The sale price of spirits sold by a reselling agent to an establishment licensed for on-premises consumption must equal the price established by the commission. [2013, c. 476, Pt. A, §19 (AMD).]

B. Upon completion of a transaction, the agency liquor store and the on-premises licensee shall each retain a copy of the licensee order form. [2005, c. 539, §6 (AMD).]

C. [1993, c. 276, §3 (RP).]

D. [1993, c. 276, §3 (RP).]

[ 2013, c. 476, Pt. A, §19 (AMD) .]

1-B. Price of sales to agency liquor stores.

[ 1997, c. 24, Pt. L, §1 (RP) .]

1-C. Price of state spirits sales to agency liquor stores. The bureau may offer discounts below the list price on spirits sold to agency liquor stores.

[ 2013, c. 476, Pt. A, §20 (AMD) .]

1-D. Purchase of spirits. Subject to the restrictions provided in subsection 1-A, a person licensed to sell spirits for on-premises consumption must purchase spirits from a reselling agent. This subsection does not apply to public service corporations operating interstate.

[ 2013, c. 476, Pt. B, §3 (NEW); 2013, c. 476, Pt. B, §6 (AFF) .]

2. On-premises retailers must report purchases. All persons licensed to sell liquor to be consumed on the premises shall report all liquor purchases to the bureau in a manner determined by the bureau.

[ 2011, c. 380, Pt. PPPP, §1 (AMD); 2013, c. 368, Pt. V, §61 (REV) .]

3. Prospective licensees may order liquor in advance. Upon approval of the bureau, persons who have been issued a license, effective at a future date, may order liquor in advance of the effective date of the license and may advertise the effective date.

[ 1997, c. 373, §58 (AMD) .]

4. Discount for agency liquor stores.

[ 2013, c. 476, Pt. A, §21 (RP) .]

4-A. Discount rates for agency liquor stores; rulemaking. Beginning July 1, 2014 the bureau shall set the price of spirits at a minimum discount of 12% of the list price. The bureau may establish discount rates greater than 12%, including graduated discount rates, but those discount rates must be established by rules that ensure that any graduated discount rate is structured in a way that does not adversely affect agency liquor stores that stock a low level of inventory. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 269, Pt. A, §8 (NEW); 2013, c. 368, Pt. V, §61 (REV) .]

5. Sale to government instrumentalities. The bureau may authorize the sale of spirits to government instrumentalities within the State approved by the bureau. The bureau shall set the price.

[ 1997, c. 373, §58 (AMD); 2013, c. 368, Pt. V, §61 (REV) .]

6. Sale to airlines and ferry services for consumption outside the State. The bureau may authorize the sale of spirits not for consumption within the State to airlines and ferry services or their agents as authorized by the bureau. The bureau shall set the price.

[ 1997, c. 373, §58 (AMD); 2013, c. 368, Pt. V, §61 (REV) .]

7. Premium must be collected. Nothing in this section permits the sale of spirits without collecting the entire premium assessed under chapter 65.

[ 1997, c. 373, §58 (AMD) .]

8. Limits on price. An agency liquor store shall sell all spirits purchased from the bureau or through an entity awarded a contract under section 90 at the retail price established by the commission.

[ 2013, c. 476, Pt. B, §6 (AFF); 2013, c. 476, Pt. B, §4 (RPR) .]

SECTION HISTORY

1987, c. 45, Pt. A, §4 (NEW). 1987, c. 342, §§28,29 (AMD). 1991, c. 227, §§1,2 (AMD). 1991, c. 376, §52 (AMD). 1991, c. 622, Pt. K, §8 (AMD). 1991, c. 791, §2 (AMD). 1991, c. 824, Pt. A, §57 (AMD). 1993, c. 276, §§2,3 (AMD). 1995, c. 53, §1 (AMD). 1997, c. 24, Pt. L, §§1-4 (AMD). 1997, c. 373, §58 (AMD). 2001, c. 711, §8 (AMD). 2003, c. 20, Pt. SS, §§5,6 (AMD). 2003, c. 20, Pt. SS, §8 (AFF). 2003, c. 51, Pt. C, §2 (AFF). 2005, c. 539, §6 (AMD). 2011, c. 380, Pt. PPPP, §1 (AMD). 2013, c. 269, Pt. A, §§7, 8 (AMD). 2013, c. 269, Pt. A, §10 (AFF). 2013, c. 269, Pt. C, §11 (AMD). 2013, c. 269, Pt. C, §13 (AFF). 2013, c. 368, Pt. V, §§35-39 (AMD). 2013, c. 368, Pt. V, §61 (REV). 2013, c. 476, Pt. A, §§18-21 (AMD). 2013, c. 476, Pt. A, §36 (AFF). 2013, c. 476, Pt. B, §§3, 4 (AMD). 2013, c. 476, Pt. B, §6 (AFF).



28-A §607. Licensees closed in case of riots, hurricanes or floods

The Governor or the bureau may, in cases of riots, hurricanes and floods, order any or all licensees not to sell any liquor. [1997, c. 373, §59 (AMD).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §59 (AMD).



28-A §608. Licensees with professional sporting events; revenues from the sale of liquor

A licensee authorized to sell liquor for on-premises consumption may enter into an agreement to share revenues from the sale of liquor with a professional sports team not licensed under this Title if: [2013, c. 446, §2 (NEW).]

1. Capacity. The licensee has a capacity to seat at least 3,000 people;

[ 2013, c. 446, §2 (NEW) .]

2. Licensee is designated host facility. The licensee is the designated host facility for the professional sports team. For the purposes of this subsection, "designated host facility" means a facility licensed to sell liquor for on-premises consumption, including, but not limited to, a civic auditorium or an outdoor stadium where a professional sports team conducts at least 75% of its sporting events as the home team in the competition;

[ 2013, c. 446, §2 (NEW) .]

3. Revenues from sales at sporting events only. Revenues to be shared as provided by this section between the licensee and the professional sports team are limited to revenues from the sale of liquor sold at the time of sporting events conducted by that professional sports team; and

[ 2013, c. 446, §2 (NEW) .]

4. Application. The licensee discloses any agreement, including any revenue-sharing provisions pursuant to subsection 3, with a professional sports team permitted under this section when submitting an application for a liquor license as required by section 651, subsection 2.

[ 2013, c. 446, §2 (NEW) .]

SECTION HISTORY

2013, c. 446, §2 (NEW).






Chapter 27: APPLICATION PROCEDURE

28-A §651. Applications

1. File application with bureau. An applicant for a liquor license shall file an application in the form required by the bureau.

[ 1997, c. 373, §60 (AMD) .]

2. Contents of application. The application must contain the following.

A. Each applicant shall disclose the entire ownership or any interest in the establishment for which a license is sought. If the applicant is a purchaser by contract, the applicant shall also disclose the terms of the contract. [1997, c. 373, §61 (AMD).]

B. Every applicant for a license for sale of liquor to be consumed on the premises where sold shall include in the application a description of the premises to be licensed and provide any other material information, description or plan of that part of the premises where the applicant proposes to keep or sell liquor as the bureau requires. [1997, c. 373, §61 (AMD).]

C. The owner or the bona fide prospective purchaser must sign the application. If the owner or bona fide prospective purchaser is:

(1) A natural person, then that person must sign;

(2) A partnership, then the partners of the partnership must sign; or

(3) A corporation, then a principal officer of the corporation or any person specifically authorized by the corporation must sign. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1997, c. 373, §61 (AMD) .]

3. False answer given intentionally. Any person who intentionally gives an untruthful answer in an application for a liquor license violates Title 17-A, section 453.

[ 1987, c. 342, §30 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §30 (AMD). 1997, c. 373, §§60,61 (AMD).



28-A §652. Application procedure

1. License fee. The applicant must enclose the fee prescribed by chapter 41 with the application for the license.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Effective date and term of license. All full-year licenses are effective for one year from the date of issuance. All part-time licenses are effective for the term of the license from the date of issuance.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Renewal. Licenses may be renewed upon application for renewal and payment of the annual fee, subject to bureau rules.

[ 1997, c. 373, §62 (AMD) .]

4. Multiple licenses. Any licensee applying for a license to operate more than one premise shall pay the fee prescribed for the type of license to be exercised at each premise.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

5. Filing fee. Except as provided in paragraph A, every applicant for an original or renewal license shall pay a filing fee of $10 when filing the application.

A. In unincorporated places, the applicant shall pay the filing fee of $10 to the county treasurer of the county in which the unincorporated place is located. All applications for a license in unincorporated places must be accompanied by evidence of payment of the filing fee to the county treasurer. [1987, c. 769, Pt. A, §114 (AMD).]

[ 1987, c. 769, Pt. A, §114 (AMD) .]

6. Public service license. One public service license is sufficient to cover all steamboats, cars and aircraft operated by any one public service corporation.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §31 (AMD). 1987, c. 769, §A114 (AMD). 1997, c. 373, §62 (AMD).



28-A §653. Hearings; bureau review; appeal

1. Hearings. The municipal officers or, in the case of unincorporated places, the county commissioners of the county in which the unincorporated place is located, may hold a public hearing for the consideration of applications for new on-premises licenses and applications for transfer of location of existing on-premises licenses. The municipal officers or county commissioners may hold a public hearing for the consideration of requests for renewal of licenses, except that when an applicant has held a license for the prior 5 years and a complaint has not been filed against the applicant within that time, the applicant may request a waiver of the hearing.

A. The bureau shall prepare and supply application forms. [1993, c. 730, §27 (AMD).]

B. The municipal officers or the county commissioners, as the case may be, shall provide public notice of any hearing held under this section by causing a notice, at the applicant's prepaid expense, stating the name and place of hearing, to appear on at least 3 consecutive days before the date of hearing in a daily newspaper having general circulation in the municipality where the premises are located or one week before the date of the hearing in a weekly newspaper having general circulation in the municipality where the premises are located. [1995, c. 140, §4 (AMD).]

C. If the municipal officers or the county commissioners, as the case may be, fail to take final action on an application for a new on-premises license or transfer of the location of an existing on-premises license within 60 days of the filing of an application, the application is deemed approved and ready for action by the bureau. For purposes of this paragraph, the date of filing of the application is the date the application is received by the municipal officers or county commissioners. This paragraph applies to all applications pending before municipal officers or county commissioners as of the effective date of this paragraph as well as all applications filed on or after the effective date of this paragraph. This paragraph applies to an existing on-premises license that has been extended pending renewal. The municipal officers or the county commissioners shall take final action on an on-premises license that has been extended pending renewal within 120 days of the filing of the application. [2003, c. 213, §1 (AMD).]

D. If an application is approved by the municipal officers or the county commissioners but the bureau finds, after inspection of the premises and the records of the applicant, that the applicant does not qualify for the class of license applied for, the bureau shall notify the applicant of that fact in writing. The bureau shall give the applicant 30 days to file an amended application for the appropriate class of license, accompanied by any additional license fee, with the municipal officers or county commissioners, as the case may be. If the applicant fails to file an amended application within 30 days, the original application must be denied by the bureau. The bureau shall notify the applicant in writing of its decision to deny the application including the reasons for the denial and the rights of appeal of the applicant. [1995, c. 140, §5 (NEW).]

[ 2003, c. 213, §1 (AMD) .]

2. Findings. In granting or denying an application, the municipal officers or the county commissioners shall indicate the reasons for their decision and provide a copy to the applicant. A license may be denied on one or more of the following grounds:

A. Conviction of the applicant of any Class A, Class B or Class C crime; [1987, c. 45, Pt. A, §4 (NEW).]

B. Noncompliance of the licensed premises or its use with any local zoning ordinance or other land use ordinance not directly related to liquor control; [1987, c. 45, Pt. A, §4 (NEW).]

C. Conditions of record such as waste disposal violations, health or safety violations or repeated parking or traffic violations on or in the vicinity of the licensed premises and caused by persons patronizing or employed by the licensed premises or other such conditions caused by persons patronizing or employed by the licensed premises that unreasonably disturb, interfere with or affect the ability of persons or businesses residing or located in the vicinity of the licensed premises to use their property in a reasonable manner; [1993, c. 730, §27 (AMD).]

D. Repeated incidents of record of breaches of the peace, disorderly conduct, vandalism or other violations of law on or in the vicinity of the licensed premises and caused by persons patronizing or employed by the licensed premises; [1989, c. 592, §3 (AMD).]

E. A violation of any provision of this Title; [2009, c. 81, §1 (AMD).]

F. A determination by the municipal officers or county commissioners that the purpose of the application is to circumvent the provisions of section 601; and [2009, c. 81, §2 (AMD).]

G. After September 1, 2010, server training, in a program certified by the bureau and required by local ordinance, has not been completed by individuals who serve alcoholic beverages. [2009, c. 81, §3 (NEW).]

[ 2009, c. 81, §§1-3 (AMD) .]

3. Appeal to bureau. Any applicant aggrieved by the decision of the municipal officers or county commissioners under this section may appeal to the bureau within 15 days of the receipt of the written decision of the municipal officers or county commissioners. The bureau shall hold a public hearing in the city, town or unincorporated place where the premises are situated. In acting on such an appeal, the bureau may consider all licensure requirements and findings referred to in subsection 2.

A. [1993, c. 730, §27 (RP).]

B. If the decision appealed from is an application denial, the bureau may issue the license only if it finds by clear and convincing evidence that the decision was without justifiable cause. [1993, c. 730, §27 (AMD).]

[ 1995, c. 140, §6 (AMD) .]

4. No license to person who moved to obtain a license.

[ 1987, c. 342, §32 (RP) .]

5. Appeal to District Court. Any person or governmental entity aggrieved by a bureau decision under this section may appeal the decision to the District Court within 30 days of receipt of the written decision of the bureau.

An applicant who files an appeal or who has an appeal pending shall pay the annual license fee the applicant would otherwise pay. Upon resolution of the appeal, if an applicant's license renewal is denied, the bureau shall refund the applicant the prorated amount of the unused license fee.

[ 1995, c. 140, §7 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §32 (AMD). 1987, c. 623, §8 (AMD). 1989, c. 592, §§3,4 (AMD). 1993, c. 730, §27 (AMD). 1995, c. 10, §1 (AMD). 1995, c. 140, §§4-7 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 589, §1 (AMD). 2001, c. 500, §1 (AMD). 2003, c. 213, §1 (AMD). 2009, c. 81, §§1-3 (AMD).



28-A §654. Additional considerations for licensure

1. Character; location; operation of business. In issuing or renewing licenses, the bureau, the municipal officers or the county commissioners, as the case may be, shall give consideration to:

A. The character of any applicant; [1987, c. 45, Pt. A, §4 (NEW).]

B. The location of the place of business; [1987, c. 45, Pt. A, §4 (NEW).]

C. The manner in which the business has been operated; and [1997, c. 373, §63 (AMD).]

D. Whether the operation has endangered the safety of persons in or on areas surrounding the place of business. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1997, c. 373, §63 (AMD) .]

2. Qualifications of corporations. The bureau, the municipal officers or the county commissioners, as the case may be, may refuse to issue licenses to corporations when any of its officers, directors or stockholders do not possess the qualifications required of unincorporated persons under this section.

[ 1997, c. 373, §63 (AMD) .]

3. Areas primarily for minors. Without limitation of its other powers, the bureau may not approve as a proper place for the exercise of the license privilege amusement areas primarily for minors, beaches or any other area designed primarily for use by minors.

[ 1997, c. 373, §63 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §63 (AMD).






Chapter 29: LICENSE RESTRICTIONS

28-A §701. Proximity to schools; exception

1. Location within 300 feet of churches and schools. Except as provided in paragraphs B and C, the bureau may not issue a new license for the sale of liquor to be consumed on the premises to new premises within 300 feet of a public or private school, school dormitory, church, chapel or parish house in existence as such at the time the application for the new license is made.

A. [1987, c. 342, §33 (RP).]

B. The bureau may after holding a public hearing near the proposed location issue licenses to premises that are either in or within 300 feet of a church, chapel, parish house or postsecondary school. [1997, c. 373, §64 (AMD).]

C. The restriction in this subsection does not apply if a public or private school, school dormitory, church, chapel or parish house:

(1) Locates in a commercial zone that includes restaurants or bars as permitted uses and that had been established pursuant to a zoning ordinance as defined in Title 30-A, section 4301, subsection 15-A prior to the public or private school, school dormitory, church, chapel or parish house locating in the commercial zone; or

(2) Is located in a downtown as defined in Title 30-A, section 4301, subsection 5-A. [2005, c. 269, §1 (NEW).]

[ 2005, c. 269, §1 (AMD) .]

2. Method of measurement. The distance must be measured from the main entrance of the premises to the main entrance of the school, school dormitory, church, chapel or parish house by the ordinary course of travel.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §33 (AMD). 1997, c. 373, §64 (AMD). 2005, c. 269, §1 (AMD).



28-A §702. Certain clubs ineligible (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §34 (RP).



28-A §703. Employment of violators prohibited

A licensee may not employ as a manager or leave in charge of the licensed premises any person who, by reason of conviction of violation of any liquor laws within the last 5 years or because of a revocation of that person's license for sale of liquor within the last 5 years, is not eligible for a liquor license. [1997, c. 373, §65 (AMD).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §65 (AMD).



28-A §703-A. Prohibition of employment of violators as retail employees

1. Employment prohibited. A retail licensee may not employ a person as a retail employee if that person, within 2 years of the date of that person's application for employment, has been convicted of a first offense of violating section 2078 or section 2081, subsection 1, paragraph A or B. A retail licensee may not employ a person as a retail employee if that person, within 5 years of the date of that person's application for employment, has been convicted of a 2nd offense of violating section 2078 or section 2081, subsection 1, paragraph A or B.

[ 1993, c. 254, §1 (AMD) .]

2. Affidavit required. Retail licensees shall require a person applying for employment as a retail employee to furnish to the licensee an affidavit stating that the applicant has not been convicted of a first offense of violating section 2078 or section 2081, subsection 1, paragraph A or B, within 2 years of the date of the affidavit. Retail licensees shall require a person applying for employment as a retail employee to furnish to the licensee an affidavit stating that the applicant has not been convicted of a 2nd offense of violating section 2078 or section 2081, subsection 1, paragraph A or B, within 5 years of the date of the affidavit. The affidavit must be executed at the time of application. The bureau shall develop the affidavit required by this section and make single copies of that affidavit available to retailers.

[ 1997, c. 373, §66 (AMD) .]

SECTION HISTORY

1989, c. 526, §§3,28 (NEW). 1993, c. 254, §1 (AMD). 1997, c. 373, §66 (AMD).



28-A §704. Employment of minors

1. Employees under 17 years of age. A licensee for the sale of liquor to be consumed on licensed premises may not employ a person under 17 years of age in the serving or selling of liquor on the premises where the liquor is sold. A licensee who violates this subsection is subject to the penalties in section 803.

[ 2003, c. 452, Pt. P, §3 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. (REALLOCATED FROM T. 28-A, §704, sub-§2) Employees between 17 and 21 years of age. An employee who is at least 17 years of age but less than 21 years of age may serve or sell liquor only in the presence of an employee who is at least 21 years of age and is in a supervisory capacity.

A. A licensee whose employee violates this subsection is subject to the penalties in section 803. [RR 2003, c. 1, §27 (AFF); RR 2003, c. 1, §26 (RAL).]

B. An employee who violates this subsection is subject to the penalties in section 803. [RR 2003, c. 1, §27 (AFF); RR 2003, c. 1, §26 (RAL).]

[ RR 2003, c. 1, §27 (AFF); RR 2003, c. 1, §26 (RAL) .]

2. Penalty.

[ 1993, c. 266, §8 (RP) .]

2. (REALLOCATED TO T. 28-A, §704, sub-§1-A) Employees between 17 and 21 years of age.

[ RR 2003, c. 1, §27 (AFF); RR 2003, c. 1, §26 (RAL); 2003, c. 452, Pt. P, §3 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §35 (AMD). 1993, c. 266, §§7,8 (AMD). 1997, c. 373, §67 (AMD). RR 2003, c. 1, §27 (AFF). RR 2003, c. 1, §26 (COR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §P3 (RPR).



28-A §704-A. Employment of law enforcement officers (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 730, §28 (NEW). 1995, c. 16, §1 (RP).



28-A §705. Sales for cash; sales to certain persons restricted

1. Sales for cash. Except as provided in subsection 1-B, a wholesale licensee, the employee of a wholesale licensee or a reselling agent as defined by section 2, subsection 27-A may not sell or offer to sell any liquor except for cash or payment by check or electronic funds transfer as provided in subsection 1-A.

A. [2003, c. 349, §1 (RP).]

B. [2003, c. 349, §1 (RP).]

C. [2003, c. 349, §1 (RP).]

D. [2003, c. 349, §1 (RP).]

[ 2003, c. 349, §1 (RPR) .]

1-A. Electronic funds transfer. For the purposes of this section, "electronic funds transfer" means using an electronic device for the purpose of ordering, instructing or authorizing a financial institution to debit or credit an account.

A. Electronic funds transfers are permissible under the following conditions:

(1) Any agreement to engage in electronic funds transfer for payment for beer or wine between manufacturers, wholesale licensees or retail licensees must be voluntary and in writing. A manufacturer, wholesale licensee or retail licensee may not refuse to do business with or otherwise limit business with another manufacturer, wholesale licensee or retail licensee for declining to pay for beer or wine by electronic funds transfer;

(2) When electronic funds transfer is the form of payment, the form of payment must be noted on the invoice at the time of delivery and acknowledged in writing by the buyer or the buyer's employee. The note on the invoice constitutes an irrevocable promise to pay. All parties to electronic funds transfer transactions will maintain records of those transactions for 2 years from the date of the transaction and make those records available for inspection by the bureau upon request;

(3) Initiation of the electronic funds transfer must occur on the next business day after the delivery of the product;

(4) Parties engaging in electronic funds transfers under this section pay their own costs associated with electronic funds transfers; and

(5) Any electronic funds transfer transaction that is not completed due to insufficient funds is subject to the provisions of the Uniform Commercial Code. [2003, c. 349, §2 (NEW).]

[ 2003, c. 349, §2 (NEW) .]

1-B. Sales on credit. Credit may be extended:

A. By a hotel or club to bona fide registered guests or members; [2003, c. 349, §2 (NEW).]

B. By a hotel or Class A restaurant to the holder of a credit card that authorizes the holder to charge goods or credits; and [2003, c. 349, §2 (NEW).]

C. By an on-premises licensee to the host of a private, prearranged function without a credit card. [2003, c. 349, §2 (NEW).]

[ 2003, c. 349, §2 (NEW) .]

1-C. Right of action. A right of action does not exist to collect claims for credits extended contrary to this section.

[ 2003, c. 349, §2 (NEW) .]

1-D. Credit for deposits. This section does not prohibit a licensee from giving credit to a purchaser for the actual amount of the deposit on beverage containers as defined in Title 38, section 3102, subsection 2 or on the packages or original containers as a credit on any sale or from paying the amount actually charged for such a deposit on the packages or original containers.

[ 2015, c. 166, §2 (AMD) .]

1-E. Goods in exchange for product prohibited; exception. A wholesale licensee or a wholesale licensee's employee or agent may not sell, offer to sell or furnish any liquor to any person on a passbook or store order or receive from any person any goods, wares, merchandise or other articles in exchange for liquor. This paragraph does not apply to beverage container deposits on packages or original containers that were originally purchased from that licensee by the person returning the packages or original containers.

[ 2003, c. 349, §2 (NEW) .]

2. Prohibited sales of liquor or imitation liquor to be consumed off the premises. A licensee or licensee's employee or agent may not sell, furnish, give or deliver malt liquor, imitation liquor or wine to be consumed off the premises to:

A. [1993, c. 266, §10 (RP).]

B. [1987, c. 342, §37 (RP).]

C. [1987, c. 342, §37 (RP).]

D. [1993, c. 266, §10 (RP).]

E. A minor. Any licensee who accepts an order or receives payment for liquor or imitation liquor from a minor violates this paragraph. [1993, c. 266, §10 (AMD).]

[ 1993, c. 266, §10 (AMD) .]

2-A. Prohibited sales of liquor to be consumed off the premises. A licensee or licensee's employee or agent may not sell, furnish, give or deliver malt liquor or wine to be consumed off the premises to a person who is visibly intoxicated.

[ 1993, c. 266, §11 (NEW) .]

3. Prohibited sales of liquor or imitation liquor to be consumed on the premises. No licensee or licensee's employee or agent may sell, furnish, give, serve or permit to be served any liquor or imitation liquor to be consumed on the premises where sold to:

A. [1993, c. 266, §12 (RP).]

B. [1987, c. 342, §38 (RP).]

C. [1987, c. 342, §38 (RP).]

D. [1993, c. 266, §12 (RP).]

E. A minor. Any licensee who accepts an order or receives payment for liquor or imitation liquor from a minor violates this paragraph. [1993, c. 266, §12 (AMD).]

[ 1993, c. 266, §12 (AMD) .]

3-A. Prohibited sales of liquor to be consumed on the premises. A licensee or licensee's employee or agent may not sell, furnish, give, serve or permit to be served any liquor to be consumed on the premises where sold to a person who is visibly intoxicated.

[ 1993, c. 266, §13 (NEW) .]

4. Permitting consumption or possession by a minor on the premises. No licensee, or agent or employee of a licensee, may permit a minor to consume or possess liquor or imitation liquor on the premises.

[ 1993, c. 266, §14 (AMD) .]

5. Sale of imitation liquor to minors.

[ 1993, c. 730, §29 (RP) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§36-39 (AMD). 1989, c. 140, (AMD). 1989, c. 526, §§4,28 (AMD). 1993, c. 266, §§9-15 (AMD). 1993, c. 730, §29 (AMD). 2003, c. 349, §§1,2 (AMD). 2015, c. 166, §2 (AMD).



28-A §706. Identification cards

1. Acceptable identification. A licensee may refuse to serve liquor to any person who fails to display upon request an identification card issued under Title 29-A, section 1410, or a motor vehicle operator's license bearing the photograph of the operator and issued under Title 29-A, chapter 11.

[ 1997, c. 437, §3 (AMD) .]

2. Age requirement for identification. A licensee or licensee's employee or agent may not sell, furnish, give or deliver liquor or imitation liquor to a person under 27 years of age unless the licensee or licensee's employee or agent verifies the person is not a minor by means of reliable photographic identification containing that person's date of birth.

[ 2005, c. 38, §1 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1995, c. 65, §A79 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 437, §3 (AMD). 2005, c. 38, §1 (AMD).



28-A §707. Licensee not to be indebted, obligated or involved

1. Licensee not indebted. Except as provided by section 1363, the bureau may not issue any license to or renew the license of a person who is indebted in any manner, directly or indirectly:

A. To any other person for liquor; [1987, c. 45, Pt. A, §4 (NEW).]

B. To the State for any tax, other than property tax, assessed and considered final under Title 36 that the State Tax Assessor certifies, in accordance with Title 36, section 172, as remaining unpaid in an amount exceeding $1,000 for a period greater than 60 days after the applicant or licensee has received notice of the finality of that tax; or [1997, c. 373, §68 (AMD).]

C. For any contributions assessed and considered final under Title 26, section 1225, when the Director of Unemployment Compensation certifies that the amount remains unpaid for a period greater than 60 days, after the applicant or licensee has received notice of the finality of that tax. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1997, c. 373, §68 (AMD) .]

2. Licensee must not receive anything of value. No licensee or applicant for a license may receive, directly or indirectly, any money, credit, thing of value, indorsement of commercial paper, guarantee of credit or financial assistance of any sort from any person within or without the State, if the person is:

A. Engaged, directly or indirectly, in the manufacture, distribution, wholesale sale, storage or transportation of liquor; or [1987, c. 342, §40 (AMD).]

B. Engaged in the manufacture, distribution, sale or transportation of any commodity, equipment, material or advertisement used in connection with the manufacture, distribution, wholesale sale, storage or transportation of liquor. [1987, c. 342, §40 (AMD).]

Nothing in this subsection prevents an affiliate of a licensee from receiving money for sponsorship of a transportation system for transporting the public or for sponsorship of specific sporting events and cultural events as long as the licensee does not receive any payment or thing of value from the public transportation system or the sporting and cultural events and as long as such an affiliate does not derive any portions of its revenues from the licensee. All sponsorships must have prior written approval of the bureau. The bureau shall adopt rules implementing this paragraph.

[ 1993, c. 730, §30 (AMD) .]

3. Retail licensee; interest in wholesaler or certificate of approval. Except as authorized in section 1355-A, a retail licensee may not have any financial interest, direct or indirect, in any:

A. Maine manufacturer's or wholesaler's license; or [1987, c. 45, Pt. A, §4 (NEW).]

B. Certificate of approval issued to an out-of-state manufacturer or foreign wholesaler of malt liquor or wine. [1987, c. 45, Pt. A, §4 (NEW).]

[ 2011, c. 629, §9 (AMD) .]

4. Certificate of approval holder or Maine manufacturer; interest in wholesaler or retail license. Except as authorized in section 1355-A, a certificate of approval holder or in-state manufacturer may not have any financial interest, direct or indirect, in any:

A. Maine wholesale license; or [1987, c. 342, §42 (RPR).]

B. Maine retail license. [1987, c. 342, §42 (NEW).]

[ 2011, c. 629, §10 (AMD) .]

5. Wholesale licensee; interest in certificate of approval holder, Maine manufacturer or retail license. No wholesale licensee may have any financial interest, direct or indirect, in any:

A. Certificate of approval issued to an out-of-state manufacturer or foreign wholesaler of malt liquor; [1987, c. 342, §42 (NEW).]

B. Maine manufacturer license; or [1987, c. 342, §42 (NEW).]

C. Maine retail license. [1987, c. 342, §42 (NEW).]

[ 1987, c. 342, §42 (RPR) .]

6. Minor investment. Minor investment in securities of a corporation engaged in liquor business not amounting to more than 1% shall not be held to be an interest forbidden by this subsection.

[ 1987, c. 342, §43 (NEW) .]

7. Application. This section does not prohibit a wholesale licensee from receiving normal credits for the purchase of malt liquor or wine from the manufacturer located within or without the State.

[ 1987, c. 342, §43 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§40-43 (AMD). 1993, c. 730, §30 (AMD). 1997, c. 373, §68 (AMD). 2005, c. 390, §§2,3 (AMD). 2011, c. 629, §§9, 10 (AMD).



28-A §707-A. Exceptions to indebtedness or operations limitations

1. Certain financial interests permitted. Notwithstanding section 707, if the requirements of subsection 2 are met, section 707 does not prohibit:

A. A person that owns or has a financial interest in a holder of a retail license issued in conjunction with and as part of the operations of a hotel from owning or having a financial interest in a certificate of approval holder; or [1997, c. 659, §1 (NEW).]

B. A person that owns or has a financial interest in a certificate of approval holder from owning or having a financial interest in the holder of a retail license issued in conjunction with and as part of the operations of a hotel. [1997, c. 659, §1 (NEW).]

[ 1997, c. 659, §1 (NEW) .]

2. Requirements. The exceptions to section 707 set out in subsection 1 apply only if each of the following requirements is met.

A. The hotel must have at least 100 adequate sleeping rooms and the relationship between the occupants of those rooms and the owner or operator of the establishment is that of guest and innkeeper. [1997, c. 659, §1 (NEW).]

B. The hotel may not purchase any malt liquor and wine products sold by the certificate of compliance holder to Maine wholesale licensees, nor may the certificate of compliance holder require any brand of liquor product to be purchased or sold by the hotel. [1997, c. 659, §1 (NEW).]

C. Neither the certificate of approval holder nor the retail licensee may directly or indirectly own or have any interest in a Maine wholesale licensee. [1997, c. 659, §1 (NEW).]

D. The certificate of compliance holder and the retail licensees must be separate entities and may not have any common directors. [1997, c. 659, §1 (NEW).]

[ 1997, c. 659, §1 (NEW) .]

3. Construction. The exceptions to section 707 set out in subsection 1 must be construed narrowly and be limited to the express terms contained in subsection 1. The exceptions contained in subsection 1 may not be construed to undermine the general prohibition against tied interests contained in section 707.

[ 1997, c. 659, §1 (NEW) .]

SECTION HISTORY

1997, c. 659, §1 (NEW).



28-A §708. Prohibited discounts and rebates

1. Certificate of approval holders. A certificate of approval holder may not offer to wholesale licensees any special discounts, volume discounts or other reduced prices or discounts, except bona fide price reductions under section 1408 offered to all wholesale licensees. A certificate of approval holder may offer depletion allowances to wholesale licensees if the depletion allowance is posted in accordance with section 1408. Except as provided by this section, a certificate of approval holder may not offer any free merchandise, rebate or gift to the purchaser of an alcoholic beverage.

[ 2009, c. 145, §1 (AMD) .]

2. Wholesale licensees. A wholesale licensee may not offer to retail licensees any special discounts, volume discounts, depletion allowances, other reduced prices or discounts, or refunds except bona fide price reductions under section 1408 offered to all retail licensees. A wholesale licensee may not offer any free merchandise, rebate, refund or gift to the purchaser of an alcoholic beverage.

[ 1997, c. 501, §1 (AMD) .]

3. Retail licensees. A retail licensee may not offer any free merchandise, rebate or gift to the purchaser of any alcoholic beverage.

[ 1997, c. 501, §1 (AMD) .]

4. Special package plans or price premiums.

[ 1987, c. 342, §44 (RP) .]

5. Combination packages. Notwithstanding subsection 3, agency liquor store licensees may offer for sale any package or combination of packages of spirits that the commission has approved for sale in this State.

[ 2005, c. 503, §1 (AMD) .]

6. Marketing and mail-in promotions. Upon approval by the commission, promotional materials designed to encourage a consumer to purchase a spirits product to be attached to or displayed near the spirits product where it is offered for sale for off-premises consumption may be offered by those whose spirits products are listed by the commission. Upon approval by the commission, a mail-in rebate may be provided to consumers through print or electronic media, attached to the spirits product or displayed near the spirits product where the spirits product is offered for sale for off-premises consumption. Mail-in rebates approved by the commission must be redeemed by the manufacturer and not by the retail licensee and may not exceed the purchase price of the spirits product. Mail-in rebates authorized by this subsection must require the inclusion of the original dated sales receipt for the spirits product to which the rebate is applied. Mail-in rebates, certificates or merchandise included with a spirits product must be inserted in the package or attached to the package by the manufacturer.

[ 2013, c. 514, §1 (AMD); 2013, c. 514, §3 (AFF) .]

7. Instant marketing promotions. A manufacturer or supplier of spirits listed for sale by the commission may offer monetary rebates in the form of instant redeemable coupons attached to the spirits product as approved by the commission in accordance with conditions or rules established by the commission. Agency store licensees may redeem the coupons only upon proof of purchase and in accordance with the terms listed on the coupon. Instant redeemable coupons included with a spirits product must be inserted in the package by the manufacturer or attached to the package by the manufacturer, manufacturer's agent or manufacturer's sales representative. Instant redeemable coupons provided by the manufacturer’s agent or manufacturer’s sales representative must be made available to all agency store licensees electing to offer the coupon in an amount equal to the agency store’s inventory of spirits products that are subject to the coupon promotion. Instant redeemable coupons attached to spirits sold to on-premise retail licensees by reselling agents are for the benefit of the on-premise retail licensee. An instant redeemable coupon attached to a spirits product sold by an agency store licensee to a consumer is for the benefit of the consumer who purchases the spirits product.

[ 2009, c. 504, §1 (AMD) .]

This section does not prohibit a certificate of approval holder from including a certificate, instant redeemable coupon or merchandise in or on a package of beer, wine or low-alcohol spirits for sale by an off-premise retailer. The package containing the certificate, instant redeemable coupon or merchandise must be packaged by the certificate of approval holders at the brewery or winery. Upon approval of the bureau, a certificate of approval holder may offer a mail-in rebate for a malt liquor, wine or low-alcohol spirits product for consumers through print or electronic media, attached to the package of malt liquor, wine or low-alcohol spirits product or displayed near where the malt liquor, wine or low-alcohol spirits product is offered for sale for off-premises consumption. Mail-in rebates authorized by this paragraph must require the inclusion of the original dated sales receipt for the product to which the rebate is applied. Mail-in rebates must be redeemed by the certificate of approval holder and may not exceed the purchase price of the malt liquor, wine or low-alcohol spirits product to which the rebate is applied. [2013, c. 514, §2 (AMD); 2013, c. 514, §3 (AFF).]

This section does not prohibit the unconditional distribution of merchandise to the patrons of an on-premise establishment. [1997, c. 501, §1 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §44 (RPR). 1993, c. 100, §1 (AMD). 1993, c. 615, §4 (AMD). 1993, c. 730, §31 (AMD). 1995, c. 582, §1 (AMD). 1997, c. 501, §1 (AMD). 2005, c. 503, §§1,2 (AMD). 2009, c. 145, §1 (AMD). 2009, c. 504, §1 (AMD). 2013, c. 514, §§1, 2 (AMD). 2013, c. 514, §3 (AFF).



28-A §708-A. In-pack sweepstakes, contests and games

Notwithstanding any provision of law to the contrary, a certificate of approval holder, wholesale licensee or retail licensee may offer sweepstakes, games and contests inside packages of alcoholic beverages, if that offer is not contingent on the purchase of an alcoholic beverage. A certificate of approval holder, wholesale licensee or retail licensee shall provide information about access to participate in a sweepstakes, game or contest by providing either a sign in the retail outlet or a notice on the primary or secondary packaging of the brand offering the sweepstakes, game or contest. [2003, c. 192, §1 (AMD).]

SECTION HISTORY

1995, c. 582, §2 (NEW). 2003, c. 192, §1 (AMD).



28-A §708-B. Donations to public broadcasting stations and incorporated civic organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 483, §1 (NEW). 2011, c. 629, §11 (RPR). 2015, c. 214, §2 (RP).



28-A §708-C. Donations to public broadcasting stations, incorporated civic organizations and national organizations

1. Donations for an auction or award. A person licensed by the bureau under section 1355-A, a certificate of approval holder or a wholesaler may donate a certificate to purchase its product or donate its product to a public broadcasting station, an incorporated civic organization or a similarly purposed national organization designated by the United States Internal Revenue Service under the United States Internal Revenue Code of 1986, Section 501(c)(3) for the purpose of an auction or to offer as a prize, gift or award in conjunction with efforts to support the purposes of the incorporated civic organization, similarly purposed organization or public broadcasting station. Spirits donated in accordance with this subsection must have first been sold to the State or the State's contracted wholesaler for listing, pricing and distribution in accordance with this Title. A person authorized to make a donation in accordance with this subsection shall maintain a record of each donation, including the value of the donation and the date on which it was made. A recipient of a donation under this subsection must be 21 years of age or older.

[ 2015, c. 214, §3 (NEW) .]

2. Donations for consumption at on-premises events. A person licensed by the bureau under section 1355-A, a certificate of approval holder or a wholesaler may donate its product or provide malt liquor, wine or fortified wine at a reduced price to a person licensed by the bureau to serve alcoholic beverages for on-premises consumption at an event designed to benefit an incorporated civic organization or a similarly purposed national organization designated by the United States Internal Revenue Service under the United States Internal Revenue Code of 1986, Section 501(c)(3). Spirits donated in accordance with this subsection must have first been sold to the State or the State's contracted wholesaler for listing, pricing and distribution in accordance with this Title. A person authorized to make a donation or offer its product at a reduced price under this subsection shall maintain a record of the products donated or offered, including the value of each, the reduced price when applicable and the date on which the product was provided. All applicable excise taxes on donated malt liquor, wine and fortified wine must be remitted as required by this Title. A licensee provided product in accordance with this subsection:

A. Shall maintain a record of each product received and the date on which it was received; [2015, c. 214, §3 (NEW).]

B. Shall maintain a record of the name of the incorporated civic organization or similarly purposed national organization the event was designed to benefit and for which the product is provided; [2015, c. 214, §3 (NEW).]

C. Shall ensure that the product provided is served only at the event designed to benefit the incorporated civic organization or similarly purposed national organization; [2015, c. 214, §3 (NEW).]

D. Shall ensure that excess product that was donated for the event is returned to the donor within a reasonable period after the event; and [2015, c. 214, §3 (NEW).]

E. Shall ensure that containers holding donated product are returned to the donor for recycling as appropriate and not presented for redemption under Title 32, chapter 28. [2015, c. 214, §3 (NEW).]

[ 2015, c. 214, §3 (NEW) .]

SECTION HISTORY

2015, c. 214, §3 (NEW).



28-A §709. Prohibition of certain practices

(CONFLICT)

1. Certain practices prohibited. The following practices are prohibited.

A. No licensee or employee or agent of a licensee may:

(1) Offer or deliver any free liquor to any person or group of persons;

(2) Deliver more than 2 drinks containing spirits, a carafe containing more than one liter or 33.8 ounces of wine, or any serving or pitcher containing more than one liter or 33.8 ounces of malt liquor, to one person at one time;

(3) Sell, offer to sell or deliver to any person or group of persons an unlimited number of drinks for a fixed price, except at private functions not open to the public;

(4) Encourage or permit, on the licensed premises, any game or contest that involves drinking or the awarding of drinks as prizes; or

(5) Engage in any other practice the specific purpose of which is to encourage customers of the licensee to drink to excess. [2013, c. 504, §1 (AMD).]

B. No licensee may advertise or promote in any way, whether within or without the licensed premises, any of the practices prohibited under paragraph A. This paragraph does not prohibit a licensee or employee or agent of a licensee from including the alcohol content of malt liquor, wine or spirits in an advertisement or on a label, or in a display on an advertisement or label, if the alcohol content is expressed as a percentage of alcohol by volume. [2013, c. 504, §1 (AMD).]

[ 2013, c. 504, §1 (AMD) .]

2. Exceptions. Subsection 1 does not prohibit the following practices:

A. Licensees offering free food or entertainment either with or without the purchase of one drink; [1987, c. 45, Pt. A, §4 (NEW).]

B. Licensees increasing the prices for drinks when entertainment is provided; [1987, c. 45, Pt. A, §4 (NEW).]

C. Licensees including a drink as part of a meal package; [1987, c. 45, Pt. A, §4 (NEW).]

D. The sale or delivery of wine, malt liquor or mixed drinks by the bottle, carafe or pitcher when sold with meals or to more than one person; [1987, c. 342, §45 (AMD).]

E. Those licensed under section 1052-D offering free samples or tastings; [2013, c. 531, §1 (AMD).]

F. Those licensed as bona fide hotels offering room services to registered guests; [1987, c. 45, Pt. A, §4 (NEW).]

G. Licensees offering reduced prices for prearranged private parties on the premises of the licensee; [2005, c. 319, §1 (AMD).]

H. Licensees whose licensed premises include more than one room charging different prices for the same drink served in the different rooms; [2011, c. 629, §13 (AMD).]

I. Conducting taste testing under section 460, 1051, 1205, 1207 or 1355-A; [2011, c. 629, §14 (RPR).]

J. Providing samples authorized under section 1355-A, 1402, 1402-A or 1504; [2015, c. 142, §1 (AMD); 2015, c. 214, §4 (AMD).]

K. (CONFLICT: Text as amended by PL 2015, c. 142, §1) Donations authorized under section 708-B; or [2015, c. 142, §1 (AMD).]

K. (CONFLICT: Text as amended by PL 2015, c. 214, §4) Donations authorized under section 708-C; or [2015, c. 214, §4 (AMD).]

L. (CONFLICT: Text as enacted by PL 2015, c. 142, §2) Licensees offering complimentary samples of wine under section 1055. [2015, c. 142, §2 (NEW).]

L. (CONFLICT: Text as enacted by PL 2015, c. 214, §5) Product supplied by licensees authorized under section 1052-D for the purposes of providing taste-testing samples under a taste-testing event license. [2015, c. 214, §5 (NEW).]

[ 2015, c. 142, §§1, 2 (AMD); 2015, c. 214, §§4, 5 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §45 (AMD). 1993, c. 266, §16 (AMD). 1997, c. 501, §2 (AMD). 1999, c. 275, §1 (AMD). 2005, c. 319, §§1,2 (AMD). 2011, c. 259, §1 (AMD). 2011, c. 629, §§12-15 (AMD). 2013, c. 504, §1 (AMD). 2013, c. 531, §1 (AMD). 2015, c. 142, §§1, 2 (AMD). 2015, c. 214, §§4, 5 (AMD).



28-A §710. Advertising signs

1. Advertising outside of licensed premises. A person, except wholesale licensees and certificate of approval holders, may not advertise or permit to be advertised, by more than 2 signs, on the outside of any licensed premises, or on any building, ground or premises under that person's control and contiguous or adjacent to the licensed premises:

A. The fact that the licensee has liquor or any brand of liquor for sale; [1987, c. 45, Pt. A, §4 (NEW).]

B. The price at which liquor is sold by the licensee; or [1987, c. 45, Pt. A, §4 (NEW).]

C. Any other advertisement that indicates any reference to liquor. [1997, c. 373, §69 (AMD).]

For agency liquor stores, one of the 2 signs permitted by this subsection is an agency liquor store sign as described by rule.

[ 2013, c. 207, §1 (AMD) .]

2. Advertising inside of licensed premises. A licensee may display no more than one sign inside the licensed premises, where it may be seen from the outside, advertising the fact that the licensee has liquor for sale. The sign may not be more than 750 square inches in total area.

[ 1987, c. 342, §46 (AMD) .]

3. Exception. Subsection 1 does not prohibit the display of signs advertising sponsorship of specific sporting events and cultural events or sponsorship of a transportation system for transporting the public as long as the signs are not displayed on a licensed establishment as defined in section 2, subsection 15. Signs on a licensed establishment advertising sponsorship may be displayed with prior bureau approval.

The bureau shall adopt rules implementing this subsection.

[ 1993, c. 730, §32 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §46 (AMD). 1993, c. 730, §32 (AMD). 1997, c. 373, §69 (AMD). 2013, c. 207, §1 (AMD).



28-A §711. Advertising strength of malt liquor (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1993, c. 730, §33 (AMD). 2013, c. 504, §2 (RP).



28-A §712. Advertising or sale of malt liquor or wine by trade name

1. Advertise or announce for sale by trade name. No licensee may advertise or offer for sale any malt liquor or wine by trade name or other designation which would indicate the manufacturer or place of manufacture of malt liquor or wine, unless the licensee actually has on hand and for sale a sufficient quantity of the particular malt liquor or wine advertised to meet requirements to be normally expected as the result of the advertisement or announcement.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Serve from faucet, spigot, dispensing apparatus by trade name. A licensee may not furnish or serve any malt liquor from any faucet, spigot or other dispensing apparatus, unless:

A. The trade name or brand of the malt liquor served appears in full sight of the customer in legible lettering upon the faucet, spigot or dispensing apparatus; or [2013, c. 165, §1 (NEW).]

B. The licensee displays a list of all malt liquors currently available on tap that is clearly visible to patrons of the establishment in a manner that allows a patron to identify the trade name or brand of the malt liquor that is being dispensed from each faucet, spigot or dispensing apparatus. [2013, c. 165, §1 (NEW).]

[ 2013, c. 165, §1 (RPR) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 2013, c. 165, §1 (AMD).



28-A §713. Selling malt liquor or wine from truck

1. Selling malt liquor or wine from truck prohibited. Except as provided in subsections 2 and 3, no wholesale or retail licensee may, either directly or indirectly, by any agent or employee, travel from town to town, or from place to place in the same town, selling, bartering or carrying for sale or exposing for sale any malt liquor or wine from any vehicle.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Delivery of orders received. The wholesale licensee may make sales of malt liquor or wine where transportation and delivery are required only upon orders actually received at the principal place of business or warehouse or distributing center, if licensed, of the wholesale licensee before shipment of the malt liquor or wine. The driver or any other employee of the wholesale licensee shall carry an invoice stating the names of the purchaser and the wholesale licensee and the kind and quantity of malt liquor or wine ordered by the sale, together with the date of the sale.

A. This subsection does not prohibit a wholesale licensee from collecting orders for malt liquor or wine by sales representatives calling upon retailers, then filing the orders at the principal place of business or warehouse or distributing center. [1987, c. 342, §47 (NEW).]

[ 1987, c. 342, §47 (AMD) .]

3. Sale from truck by wholesale licensee. A wholesale licensee, his agent or employee, may travel from town to town or from place to place in the same town selling, or carrying for sale or exposing for sale, malt liquor or wine from its vehicle only if the wholesale licensee, his agent or employee has in his possession on the vehicle a manifest bearing a detailed description of the total amount of malt liquor or wine on the vehicle and invoices, as required, as well as invoices drawn up at the time of delivery.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

4. Sales or deliveries only to licensees. Sales or deliveries may be made only to licensees of the bureau.

[ 1997, c. 373, §70 (AMD) .]

5. Violation. Whoever violates this section commits a Class E crime.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §47 (AMD). 1997, c. 373, §70 (AMD).



28-A §714. Malt liquor sales in kegs

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Keg" means a container capable of holding at least 7.75 gallons of liquid. [1991, c. 543, (NEW).]

B. "Off-premises licensee" means a licensee licensed to sell liquor for consumption off the premises. [1991, c. 543, (NEW).]

[ 1991, c. 543, (NEW) .]

2. Right of sale and purchase. The bureau may not deny the wholesale and retail sale of malt liquor in a keg or any fraction of a keg to a purchaser entitled to purchase malt liquor.

[ 1993, c. 730, §34 (AMD) .]

3. Tagging requirement. The sale of malt liquor in kegs is subject to the following.

A. Every keg of malt liquor offered for sale by an off-premises retail licensee must be tagged in a manner and with a label approved by the commissioner identifying the keg. The tag must be supplied for each keg, without fee, by the wholesaler or small brewer of the keg. [2003, c. 451, Pt. T, §11 (AMD).]

B. The retail seller of the keg shall complete a form designed and approved by the commissioner and affix the label to each keg supplied to the retail seller by the distributor of the keg. The form must be printed and distributed, without fee, by the wholesaler or small brewer of the keg. The form must include the name, address and date of birth of the purchaser and the identification number of the keg. The form must summarize the requirements of this section, the penalties for violating any provision of this section and the penalties for providing alcohol to a minor. The seller shall retain the form as a record subject to chapter 31. [2003, c. 451, Pt. T, §11 (AMD).]

C. The seller of the keg shall require positive identification of the purchaser. [1991, c. 543, (NEW).]

D. The seller of the keg may require a deposit of up to $50 from the purchaser of the keg, regardless of the size of the keg. The seller shall refund the deposit to a person who returns a properly tagged keg purchased from that seller. [1991, c. 543, (NEW).]

E. The seller shall inform the purchaser that if the keg is returned without the original numbered band intact, the deposit is forfeited. [1991, c. 543, (NEW).]

F. The seller may retain any deposit forfeited and use the funds forfeited for local school-based alcohol education programs or for any other purpose. [1991, c. 543, (NEW).]

[ 2003, c. 451, Pt. T, §11 (AMD) .]

4. Civil violation; possession of unlabeled keg. In addition to any other penalties imposed by law, a person possessing an unlabeled keg purchased in this State after the effective date of this section commits a civil violation for which a forfeiture of $500 must be adjudged.

[ 1991, c. 543, (NEW) .]

5. Criminal penalty; removal or defacing of tag. A person commits defacing or removal of a malt liquor keg tag if that person defaces or removes from a keg a tag required by this section. Defacing or removal of a malt liquor keg tag is a Class E crime. If a person who purchased a properly tagged keg returns the keg without a tag or with a defaced tag, that person is presumed to have removed or defaced the tag.

[ 1991, c. 543, (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1991, c. 543, (RPR). 1993, c. 266, §17 (AMD). 1993, c. 730, §§34,35 (AMD). 2003, c. 451, §T11 (AMD).






Chapter 31: RECORDS

28-A §751. Retail licensee to keep records

1. Records to be kept. Every retail licensee shall keep for 2 years complete records showing:

A. The date of all purchases; [1987, c. 45, Pt. A, §4 (NEW).]

B. The actual prices paid; [1987, c. 45, Pt. A, §4 (NEW).]

C. The fact that the licensee paid by cash or check for all liquor bought by the licensee at the time of or before delivery of the liquor as evidenced by invoices, which must be retained by the licensee; [RR 1993, c. 1, §71 (COR).]

D. The name and address of every person from whom the liquor was purchased; and [1993, c. 266, §19 (AMD).]

E. In the case of an on-premise licensee, records of food purchases. [1993, c. 266, §20 (NEW).]

[ RR 1993, c. 1, §71 (COR) .]

2. Retail licensee to keep separate records. Except as provided in paragraph A, a retail licensee shall keep the records required by subsection 1 separate and apart from records relating to any other transactions in which the licensee engages.

A. Malt liquor, wine and soft drinks may be listed on the same wholesale licensee's invoice if each product is separately listed. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1997, c. 373, §71 (AMD) .]

3. On-premise retail licensee to keep records of sales separate. An on-premise retail licensee shall separate liquor sales from food sales by the licensee in the licensee's records.

[ 1987, c. 623, §10 (RPR) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§48,49 (AMD). 1987, c. 623, §§9,10 (AMD). RR 1993, c. 1, §71 (COR). 1993, c. 266, §§18-20 (AMD). 1997, c. 373, §71 (AMD).



28-A §752. Wholesale licensee to keep records

1. Records to be kept. Every wholesale licensee shall keep records for 2 years:

A. Showing that all sales and purchases are in accordance with the law relating to cash or check sales; and [1987, c. 342, §50 (AMD).]

B. Including detailed accounts of all its transactions with brewers, wineries, other wholesalers and retailers. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 342, §50 (AMD) .]

2. Manner in which records to be kept. The wholesale licensee shall keep the records in its principal licensed establishment.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §50 (AMD).



28-A §753. Certificate of approval holder to keep records

1. Records to be kept. Every certificate of approval holder operating special warehouse storage facilities within the State shall keep complete records concerning all transactions conducted at the special warehouse storage facility. The records must show:

A. The date and amounts of all liquor received and from whom they were received; and [1987, c. 45, Pt. A, §4 (NEW).]

B. The dates and amounts of all liquor shipped or withdrawn and the name of the person for whom the liquor was shipped or withdrawn. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Manner in which records to be kept. The certificate of approval holder shall maintain the records upon the premises.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §754. Records open for inspection

1. Records open for inspection. All records required to be kept under this chapter are open for inspection to the bureau or its representatives at any time. The bureau or its representatives may make copies of records that may be used as evidence of violation of this chapter.

[ 2013, c. 588, Pt. B, §4 (AMD) .]

2. Refusal of access. A licensee may not refuse to allow the bureau or its representatives to audit the books and records of the licensee.

[ 2013, c. 588, Pt. B, §4 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §72 (AMD). 2013, c. 588, Pt. B, §4 (AMD).



28-A §755. Records confidential

All business and financial records of licensees are confidential. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).






Chapter 33: REVOCATION AND SUSPENSION

28-A §801. Jurisdiction of District Court Judge

1. Jurisdiction. The District Court Judge, as designated in Title 5, chapter 375, shall conduct hearings on all matters concerning violations by licensees and their agents or employees of any federal or state law or regulation relating to liquor or violations of any rule adopted by the bureau. Notwithstanding Title 5, chapter 375, subchapter VI, the District Court Judge has exclusive jurisdiction over all violations of this Title by licensees and their agents or employees when no criminal penalty is provided.

[ 1997, c. 373, §73 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Powers. The District Court Judge may suspend or revoke licenses of licensees and levy fines or civil forfeitures against licensees and their agents or employees.

[ 1989, c. 526, §§5, 28 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1989, c. 526, §§5,28 (AMD). 1997, c. 373, §73 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



28-A §802. Causes for revocation and suspension of licenses

The District Court Judge may revoke or suspend licenses for the following causes: [1987, c. 45, Pt. A, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

1. Violation of law or infraction of rule. Violation of any federal or state law, rule or regulation relating to liquor or substantial infraction of any rule adopted by the bureau.

A. This subsection does not require the District Court Judge to hold licensees who sold liquor to minors who furnished fraudulent proof of age liable administratively; [1987, c. 45, Pt. A, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

[ 1997, c. 373, §74 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. False material statement. Knowingly making a false material statement of fact in the application for the license; and

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Failure to maintain requirements. Failure to have and maintain throughout the entire license period all of the requirements of definitions, laws and rules necessary to qualify for a license.

A. For this offense the District Court Judge may suspend licenses for an indefinite period of time until the District Court Judge is satisfied that the licensee has conformed to all qualifications required for licensing. [1997, c. 373, §75 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

[ 1997, c. 373, §75 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §§74,75 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



28-A §803. Revocation or suspension procedure

1. Violation of law or rule. Upon discovering a violation of federal or state law, rule or regulation relating to liquor, or an infraction of a rule adopted by the bureau, the director of the bureau, or the director's designee, shall:

A. Report the violation to the District Court Judge in a signed complaint; or [1987, c. 45, Pt. A, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

B. Issue warnings to the licensees involved. [1987, c. 45, Pt. A, §4 (NEW).]

[ 2013, c. 476, Pt. A, §22 (AMD) .]

2. Notice and hearing. Except as provided under subsection 6, upon receipt of a signed complaint prepared under subsection 1, paragraph A, notice must be provided and a hearing must be held according to the following procedures.

A. The director of the bureau or the director's designee shall notify the licensee or the licensee's agent or employee by serving on the licensee or the licensee's agent or employee a copy of the complaint and a notice stating the time and place of the hearing and that the licensee or the licensee's agent or employee may appear in person or by counsel at the hearing. Service of the complaint and hearing notice upon the licensee is sufficient when served in hand by the director's designee or when sent by registered or certified mail at least 7 days before the date of the hearing to the address given by the licensee at the time of the licensee's application for a license. Service of the complaint and hearing notice upon a licensee's agent or employee is sufficient when served in hand by the director's designee or when sent by registered or certified mail at least 7 days before the date of the hearing to the address given by the agent or employee at the time the agent or employee was initially notified by the bureau of the violation. The director or the director's designee shall file proof of service with the District Court. [2013, c. 476, Pt. A, §23 (AMD).]

B. The District Court shall conduct a hearing limited to the facts, the law and rules of the bureau, as specified in the complaint. [2009, c. 199, §7 (AMD).]

C. The District Court shall conduct the hearing in the following manner.

(1) The District Court may administer oaths to witnesses and issue subpoenas at the request of any party, including subpoenas to compel the attendance of parents and legal guardians of unemancipated minors.

(a) The bureau shall pay to the witnesses the legal fees for travel and attendance, except that, notwithstanding Title 16, section 253, the bureau is not required to pay the fees before the travel and attendance occur.

(2) Hearsay testimony is not admissible during the hearing. The licensees, agents or employees named in the complaint have the right to have all witnesses testify in person at the hearing.

(3) The District Court shall conduct hearings in one or more designated places that are the most convenient and economical for all parties concerned in the hearing. [2009, c. 199, §7 (AMD).]

D. The District Court shall render a decision in each case, based upon the facts, the law and the rules of the bureau. The findings must specify the facts found and the law or rules found to be violated. [2009, c. 199, §7 (AMD).]

[ 2013, c. 476, Pt. A, §23 (AMD) .]

2-A. Suspension or revocation decision.

[ 2011, c. 559, Pt. A, §31 (RP) .]

3. Suspension of penalty; place case on file. After hearing, the District Court Judge may:

A. Suspend a penalty; or [1987, c. 45, Pt. A, §4 (NEW).]

B. Place a case on file instead of imposing any penalty. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

4. Application of suspension or revocation. A suspension or revocation applies to premises and persons in the following manner.

A. If a licensee is directly or indirectly interested in more than one license, suspensions apply only to the premise where the violation occurs. [1987, c. 45, Pt. A, §4 (NEW).]

B. If a licensee is interested directly or indirectly in more than one license, the District Court Judge may order that a revocation apply to any of those premises. [1987, c. 45, Pt. A, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

C. If the licensee is a corporation, the District Court Judge shall treat the officers, directors and substantial stockholders as individuals. [1987, c. 45, Pt. A, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

[ 1987, c. 45, Pt. A, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

5. Term of suspension or revocation. Except as provided by section 802, subsection 3, suspensions must be for a definite period of time. If the District Court Judge revokes a license, the District Court Judge shall specify that the bureau may not issue a license to the person whose license is revoked for a period of not less than one nor more than 5 years from the date of revocation.

[ 1997, c. 373, §78 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

6. Warnings. Upon the written recommendation of the director of the bureau, or the director's designee, the District Court Judge, instead of notifying a licensee against whom a complaint is pending to appear for hearing, may send the licensee a warning. Warnings must be sent by registered or certified mail and contain a copy of the complaint. A licensee to whom a warning is sent may demand a hearing by notifying the District Court Judge by registered or certified mail within 10 days from the date the warning was mailed.

[ 2013, c. 476, Pt. A, §24 (AMD) .]

7. License subsequent to violation. If violations by licensees occur in one year's license period and remain undiscovered or carry over into the next license year, pending investigation or final disposition either in criminal courts or before the District Court Judge, any license issued for a new license year subsequent to the violation may be suspended or revoked by the District Court Judge.

[ 1987, c. 45, Pt. A, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

8. Fines. Notwithstanding any other provisions of this Title, the District Court Judge may impose a fine of a specific sum on a licensee or the licensee's agent or employee, of not less than $50 nor more than $1,500, for any one offense. Such a fine may be imposed instead of or in addition to any suspension or revocation of a license by the court.

A. The District Court Judge shall maintain a record of all fines received by the court and shall pay the fines into the General Fund by the 15th day of each month. [1987, c. 45, Pt. A, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

[ 2009, c. 199, §8 (AMD) .]

9. Offer in compromise. Notwithstanding any other provisions of this Title, the District Court Judge may accept from any wholesale licensee or certificate of approval holder under this Title an offer in compromise in lieu of suspension of any wholesale license or certificate of approval suspended by the District Court Judge.

A. A wholesale licensee or certificate of approval holder may petition the District Court Judge to accept an offer in compromise within 10 days following receipt of notice of the suspension. [1987, c. 45, Pt. A, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

B. The fine in lieu of suspension, when an offer in compromise is accepted by the District Court Judge, shall be calculated in accordance with the following formula:

(1) Fifty percent of the daily gross profit multiplied by the number of license suspension days. Daily gross profit shall be determined to be 1/30 of the total gross receipts from the sale of liquor during the 30 business days immediately before the date of receipt of the notice of the license suspension, less the invoice cost of the liquor which was sold by the wholesale licensee or certificate of approval holder during those 30 business days;

(2) No such fine, in any event, shall be less than $75 for each day of license suspension; and

(3) The fine must not exceed $1,500 for any one offense. [1987, c. 45, Pt. A, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

C. The wholesale licensee or certificate of approval holder shall pay the fine to the District Court within 5 days from the date of the acceptance of the offer in compromise. The District Court Judge shall then pay the fine into the General Fund. [1987, c. 45, Pt. A, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

D. If a wholesale licensee or certificate of approval holder fails to pay the fine in full within the time period allowed in this subsection, the suspension of license or certificate of approval begins on the following day. [1987, c. 45, Pt. A, §4 (NEW).]

E. [1987, c. 342, §55 (RP).]

[ 1987, c. 342, §55 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§51-55 (AMD). 1997, c. 373, §§76-79 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 451, §§T12,13 (AMD). 2009, c. 199, §§7, 8 (AMD). 2011, c. 559, Pt. A, §31 (AMD). 2013, c. 476, Pt. A, §§22-24 (AMD).



28-A §804. Record of proceedings and transcript

The District Court Judge shall keep a full and complete record of all proceedings on the revocation and suspension of any license issued by the bureau. The District Court Judge is not required to have a transcript of the testimony prepared unless required for rehearing or appeal. [1997, c. 373, §80 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §80 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



28-A §805. Appeal from decision of District Court Judge or bureau

1. Aggrieved person may appeal within 30 days. Any person aggrieved by the decision of the District Court Judge in revoking or suspending any license issued by the bureau or by refusal of the bureau to issue any license applied for may, within 30 days of the decision or refusal, appeal to the Superior Court by filing a complaint.

A. The 30-day period for appeal begins on:

(1) In the case of license revocation or suspension, the effective date of the suspension or revocation; or

(2) In the case of refusal by the bureau to issue a license, on the day when the bureau sends by registered or certified mail notice to the applicant at the address of the applicant's business given in the applicant's application for a license. [1997, c. 373, §82 (AMD).]

B. Filing the complaint in the Superior Court stops the running of the limitation period. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1997, c. 373, §82 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Suspension or revocation suspended pending appeal. The operation of a suspension or revocation of a license imposed by the District Court shall be suspended, pending judgment of the Superior Court, if the licensee files an appeal in the Superior Court and notifies the District Court that the appeal has been filed, within 7 days of the mailing of the decision of the District Court by certified mail to the address given by the licensee at the time of the application for a license.

[ 1987, c. 45, Pt. A, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3. Superior Court hearing.

[ 2011, c. 559, Pt. A, §32 (RP) .]

4. Superior Court decision. After the hearing, the Superior Court may affirm, modify or reverse the decision of the District Court Judge.

[ 1987, c. 45, Pt. A, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

5. Further appeal. An aggreived person may appeal the Superior Court decision to the Supreme Judicial Court. Upon appeal, the Supreme Judicial Court may, after consideration, reverse or modify any decree made by the Superior Court based upon an erroneous ruling or finding of law.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §§81,82 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2011, c. 559, Pt. A, §32 (AMD).



28-A §806. Records

1. Limitation on maintenance of records. Except as provided in subsection 2, the bureau shall maintain a record of each violation, revocation or suspension for not more than 5 years.

[ 1997, c. 373, §83 (AMD) .]

2. Records of Class A, B and C convictions. The bureau shall maintain records of convictions for Class A, B and C crimes for at least 5 years, and may maintain them longer according to the policy of the bureau.

[ 1997, c. 373, §83 (AMD) .]

3. Notice of violators. The District Court clerk shall provide the bureau with the names and dates of final adjudication of all persons found in violation of this Title or the rules of the bureau.

[ 1997, c. 373, §83 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1989, c. 526, §§6,28 (AMD). 1997, c. 373, §83 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).









Subpart 2: RETAIL LICENSES

Chapter 41: FEES AND ELIGIBLE PREMISES

28-A §1001. Class I licenses

1. Types of liquor which may be sold. A Class I licensee may sell spirits, wine and malt liquor to be consumed on the premises where sold.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Fees. The license fees for a Class I license are:

A. Full-time (one year)...............$ 900. [1993, c. 410, Pt. ZZ, §6 (AMD).]

B. [1993, c. 410, Pt. ZZ, §6 (RP).]

C. [1987, c. 342, §56 (RP).]

D. [1993, c. 410, Pt. ZZ, §6 (RP).]

[ 1993, c. 410, Pt. ZZ, §6 (AMD) .]

3. Eligible premises. The following premises are eligible to obtain a Class I license:

A. Airlines; [1987, c. 45, Pt. A, §4 (NEW).]

B. Auditoriums; [1989, c. 158, §3 (REEN).]

B-1. Bowling centers; [1989, c. 244, §2 (NEW).]

C. Civic auditoriums; [1987, c. 45, Pt. A, §4 (NEW).]

D. Class A restaurants; [1987, c. 45, Pt. A, §4 (NEW).]

E. Clubs with catering privileges; [1987, c. 45, Pt. A, §4 (NEW).]

F. Dining cars and passenger cars; [1987, c. 342, §57 (AMD).]

G. Golf clubs; [1987, c. 45, Pt. A, §4 (NEW).]

H. Hotels; [1987, c. 45, Pt. A, §4 (NEW).]

I. Indoor ice skating clubs; [1987, c. 45, Pt. A, §4 (NEW).]

J. Indoor racquet clubs; [1987, c. 45, Pt. A, §4 (NEW).]

K. Performing arts centers; [1987, c. 45, Pt. A, §4 (NEW).]

L. Qualified catering services; and [1987, c. 45, Pt. A, §4 (NEW).]

M. Vessels. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1989, c. 158, §3 (AMD); 1989, c. 244, §2 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§56,57 (AMD). 1989, c. 158, §3 (AMD). 1989, c. 244, §2 (AMD). 1989, c. 526, §§7,8,28 (AMD). 1991, c. 528, §§L1,2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§L1,2 (AMD). 1993, c. 410, §ZZ6 (AMD).



28-A §1002. Class I-A licenses

1. Types of liquor which may be sold. A Class I-A licensee may sell spirits, wine and malt liquor to be consumed on the premises where sold.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Fees. The fees for a Class I-A license are as follows:

A. Full-time (one year)...............$1,100. [1993, c. 410, Pt. ZZ, §7 (AMD).]

B. [1993, c. 410, Pt. ZZ, §7 (RP).]

C. [1987, c. 342, §58 (RP).]

D. [1993, c. 410, Pt. ZZ, §7 (RP).]

[ 1993, c. 410, Pt. ZZ, §7 (AMD) .]

3. Eligible premises. The following premises are eligible to obtain a Class I-A license:

A. Hotels which do not serve food. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §58 (AMD). 1989, c. 526, §§9,10,28 (AMD). 1993, c. 410, §ZZ7 (AMD).



28-A §1003. Class II licenses

1. Types of liquor which may be sold. A Class II licensee may sell spirits to be consumed on the premises where sold.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Fees. The fees for a Class II license are as follows:

A. Full-time (one year)...............$ 550. [1993, c. 410, Pt. ZZ, §8 (AMD).]

B. [1993, c. 410, Pt. ZZ, §8 (RP).]

C. [1987, c. 342, §59 (RP).]

D. [1993, c. 410, Pt. ZZ, §8 (RP).]

[ 1993, c. 410, Pt. ZZ, §8 (AMD) .]

3. Eligible premises. The following premises are eligible to obtain a Class II license:

A. Airlines; [1987, c. 45, Pt. A, §4 (NEW).]

B. Auditoriums; [1989, c. 158, §4 (REEN).]

B-1. Bowling centers; [1989, c. 244, §3 (NEW).]

C. Civic auditoriums; [1987, c. 45, Pt. A, §4 (NEW).]

D. Class A restaurants; [1987, c. 45, Pt. A, §4 (NEW).]

E. Clubs with catering privileges; [1987, c. 45, Pt. A, §4 (NEW).]

F. Dining cars and passenger cars; [1987, c. 342, §60 (AMD).]

G. Golf clubs; [1987, c. 45, Pt. A, §4 (NEW).]

H. Hotels; [1987, c. 45, Pt. A, §4 (NEW).]

I. Indoor ice skating clubs; [1987, c. 45, Pt. A, §4 (NEW).]

J. Indoor racquet clubs; [1987, c. 45, Pt. A, §4 (NEW).]

K. Performing arts centers; [1987, c. 45, Pt. A, §4 (NEW).]

L. Qualified catering services; and [1987, c. 45, Pt. A, §4 (NEW).]

M. Vessels. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1989, c. 158, §4 (AMD); 1989, c. 244, §3 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§59,60 (AMD). 1989, c. 158, §4 (AMD). 1989, c. 244, §3 (AMD). 1989, c. 526, §§11,12,28 (AMD). 1993, c. 410, §ZZ8 (AMD).



28-A §1004. Class III licenses

1. Types of liquor which may be sold. A Class III licensee may sell wine to be consumed on the premises where sold.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Fees. The fees for a Class III license are as follows:

A. Full-time (one year)...............$ 220. [1993, c. 410, Pt. ZZ, §9 (AMD).]

B. [1993, c. 410, Pt. ZZ, §9 (RP).]

C. [1987, c. 342, §61 (RP).]

D. [1993, c. 410, Pt. ZZ, §9 (RP).]

[ 1993, c. 410, Pt. ZZ, §9 (AMD) .]

3. Eligible premises. The following premises are eligible to obtain a Class III license:

A. Airlines; [1987, c. 45, Pt. A, §4 (NEW).]

B. Auditoriums; [1989, c. 158, §5 (REEN).]

B-1. Bowling centers; [1989, c. 244, §4 (NEW).]

B-2. Bed and breakfasts; [1993, c. 730, §36 (NEW).]

C. Civic auditoriums; [1987, c. 45, Pt. A, §4 (NEW).]

D. Class A restaurants; [1987, c. 45, Pt. A, §4 (NEW).]

E. Clubs with catering privileges; [1987, c. 45, Pt. A, §4 (NEW).]

E-1. Curling clubs; [1995, c. 558, §3 (NEW).]

F. Dining cars and passenger cars; [1987, c. 342, §62 (AMD).]

G. Golf clubs; [1987, c. 45, Pt. A, §4 (NEW).]

H. Hotels; [1987, c. 45, Pt. A, §4 (NEW).]

I. Indoor ice skating clubs; [1987, c. 45, Pt. A, §4 (NEW).]

J. Indoor racquet clubs; [1987, c. 45, Pt. A, §4 (NEW).]

K. Outdoor stadiums; [1987, c. 45, Pt. A, §4 (NEW).]

L. Performing arts centers; [1987, c. 45, Pt. A, §4 (NEW).]

L-1. Pool halls; [1999, c. 760, §2 (NEW).]

M. Qualified catering services; [1987, c. 45, Pt. A, §4 (NEW).]

N. Restaurants; and [1987, c. 45, Pt. A, §4 (NEW).]

O. Vessels. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1999, c. 760, §2 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§61,62 (AMD). 1989, c. 158, §5 (AMD). 1989, c. 244, §4 (AMD). 1989, c. 526, §§13,14,28 (AMD). 1993, c. 410, §ZZ9 (AMD). 1993, c. 730, §36 (AMD). 1995, c. 558, §3 (AMD). 1997, c. 85, §B14 (AMD). 1997, c. 85, §B38 (AFF). 1999, c. 760, §2 (AMD).



28-A §1005. Class IV licenses

1. Types of liquor which may be sold. A Class IV licensee may sell malt liquor to be consumed on the premises where sold.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Fees. The fees for a Class IV license are as follows:

A. Full-time (one year)...............$ 220. [1993, c. 410, Pt. ZZ, §10 (AMD).]

B. [1993, c. 410, Pt. ZZ, §10 (RP).]

C. [1987, c. 342, §63 (RP).]

D. [1993, c. 410, Pt. ZZ, §10 (RP).]

[ 1993, c. 410, Pt. ZZ, §10 (AMD) .]

3. Eligible premises. The following premises are eligible to obtain a Class IV license:

A. Airlines; [1987, c. 45, Pt. A, §4 (NEW).]

B. Auditoriums; [1989, c. 158, §6 (REEN).]

B-1. Bowling centers; [1989, c. 244, §5 (NEW).]

B-2. Bed and breakfasts; [1993, c. 730, §37 (NEW).]

C. Civic auditoriums; [1987, c. 45, Pt. A, §4 (NEW).]

D. Class A restaurants; [1987, c. 45, Pt. A, §4 (NEW).]

E. Clubs with catering privileges; [1987, c. 45, Pt. A, §4 (NEW).]

F. Dining cars and passenger cars; [1987, c. 342, §64 (AMD).]

G. Golf clubs; [1987, c. 45, Pt. A, §4 (NEW).]

H. Hotels; [1987, c. 45, Pt. A, §4 (NEW).]

I. Indoor ice skating clubs; [1987, c. 45, Pt. A, §4 (NEW).]

J. Indoor racquet clubs; [1987, c. 45, Pt. A, §4 (NEW).]

K. Outdoor stadiums; [1987, c. 45, Pt. A, §4 (NEW).]

L. Performing arts centers; [1987, c. 45, Pt. A, §4 (NEW).]

L-1. Pool halls; [1999, c. 760, §3 (NEW).]

M. Qualified catering services; [1987, c. 45, Pt. A, §4 (NEW).]

N. Restaurants; [1987, c. 45, Pt. A, §4 (NEW).]

O. Taverns; and [1987, c. 342, §65 (AMD).]

P. [1987, c. 342, §65 (RP).]

Q. Vessels. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1999, c. 760, §3 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§63-65 (AMD). 1989, c. 158, §6 (AMD). 1989, c. 244, §5 (AMD). 1989, c. 526, §§15,16,28 (AMD). 1993, c. 410, §ZZ10 (AMD). 1993, c. 730, §37 (AMD). 1999, c. 760, §3 (AMD).



28-A §1006. Class V licenses

1. Types of liquor which may be sold. A Class V licensee may sell spirits, wine and malt liquor to be consumed on the premises where sold.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Fees. The fees for a Class V license are as follows:

A. Full-time (one year)...............$ 495. [1993, c. 410, Pt. ZZ, §11 (AMD).]

B. [1993, c. 410, Pt. ZZ, §11 (RP).]

C. [1987, c. 342, §66 (RP).]

D. [1993, c. 410, Pt. ZZ, §11 (RP).]

[ 1993, c. 410, Pt. ZZ, §11 (AMD) .]

3. Eligible premises. The following premises are eligible to obtain a Class V license:

A. Clubs without catering privileges; and [1993, c. 730, §38 (AMD).]

B. Bed and breakfasts. [1993, c. 730, §39 (NEW).]

[ 1993, c. 730, §§38,39 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §66 (AMD). 1989, c. 526, §§17,18,28 (AMD). 1993, c. 410, §ZZ11 (AMD). 1993, c. 730, §§38,39 (AMD).



28-A §1007. Class VI licenses

1. Types of liquor which may be sold. A Class VI licensee may sell malt liquor to be consumed off the premises where sold.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Fees. The fees for a Class VI license are as follows:

A. Full-time (one year)...............$ 200. [1993, c. 410, Pt. ZZ, §12 (AMD).]

B. [1993, c. 410, Pt. ZZ, §12 (RP).]

C. [1987, c. 342, §67 (RP).]

D. [1993, c. 410, Pt. ZZ, §12 (RP).]

[ 1993, c. 410, Pt. ZZ, §12 (AMD) .]

3. Eligible premises. The following premises are eligible to obtain a Class VI license:

A. Off-premise retailers with a qualifying stock of groceries, compatible merchandise or combination of both. [1987, c. 342, §68 (AMD).]

[ 1987, c. 342, §68 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§67,68 (AMD). 1987, c. 623, §11 (AMD). 1989, c. 158, §7 (AMD). 1989, c. 526, §§19,20,28 (AMD). 1989, c. 878, §§D8,9 (AMD). 1991, c. 528, §§L3,4 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§L3,4 (AMD). 1993, c. 410, §ZZ12 (AMD).



28-A §1007-A. Surcharge on Class VI licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 632, (NEW). 1989, c. 158, §8 (RP).



28-A §1007-B. Surcharge on part-time Class VI licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 502, §D20 (NEW). MRSA T. 28A, §§1007-B (RP).



28-A §1008. Class VI-A licenses

1. Types of liquor which may be sold. A Class VI-A licensee may sell malt liquor to be consumed off the premises where sold.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Fees. The fees for a Class VI-A license are as follows:

A. Full-time (one year)...............$ 200. [1993, c. 410, Pt. ZZ, §13 (AMD).]

B. [1993, c. 410, Pt. ZZ, §13 (RP).]

C. [1987, c. 342, §69 (RP).]

D. [1993, c. 410, Pt. ZZ, §13 (RP).]

[ 1993, c. 410, Pt. ZZ, §13 (AMD) .]

3. Eligible premises. The following premises are eligible to obtain a Class VI-A license:

A. Ship chandlers without a qualifying stock of groceries, compatible merchandise or combination of both. [1987, c. 342, §70 (RPR).]

[ 1987, c. 342, §70 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§69,70 (AMD). 1989, c. 526, §§21,28 (AMD). 1991, c. 528, §L5 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §L5 (AMD). 1993, c. 410, §ZZ13 (AMD).



28-A §1009. Class VII licenses

1. Types of liquor which may be sold. A Class VII licensee may sell wine to be consumed off the premises where sold.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Fees. The fees for a Class VII license are as follows:

A. Full-time (one year)...............$ 200. [1993, c. 410, §14 (AMD).]

B. [1993, c. 410, Pt. ZZ, §14 (RP).]

C. [1987, c. 342, §71 (RP).]

D. [1993, c. 410, Pt. ZZ, §14 (RP).]

[ 1993, c. 410, Pt. ZZ, §14 (AMD) .]

3. Eligible premises. The following premises are eligible to obtain a Class VII license:

A. Off-premise retailers with a qualifying stock of groceries, compatible merchandise or combination of both. [1987, c. 342, §72 (RPR).]

B. [1987, c. 342, §72 (RP).]

[ 1987, c. 342, §72 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§71,72 (AMD). 1989, c. 526, §§22,28 (AMD). 1991, c. 528, §L6 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §L6 (AMD). 1993, c. 410, §ZZ14 (AMD).



28-A §1010. Class VII-A licenses

1. Types of liquor which may be sold. A Class VII-A licensee may sell wine to be consumed off the premises where sold.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Fees. The fees for a Class VII-A license are as follows:

A. Full-time (one year).................$ 200. [1993, c. 410, Pt. ZZ, §15 (AMD).]

B. [1993, c. 410, Pt. ZZ, §15 (RP).]

C. [1987, c. 342, §73 (RP).]

D. [1993, c. 410, Pt. ZZ, §15 (RP).]

[ 1993, c. 410, Pt. ZZ, §15 (AMD) .]

3. Eligible premises. The following premises are eligible to obtain a Class VII-A license:

A. Ship chandlers without a qualifying stock of groceries, compatible merchandise or combination of both. [1987, c. 342, §74 (RPR).]

[ 1987, c. 342, §74 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§73,74 (AMD). 1989, c. 526, §§23,28 (AMD). 1991, c. 528, §L7 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §L7 (AMD). 1993, c. 410, §ZZ15 (AMD).



28-A §1010-A. Class VIII licenses

1. Types of liquor that may be sold. A Class VIII licensee may sell malt liquor, wine and spirits to be consumed off the premises where sold.

[ 2011, c. 460, §2 (NEW) .]

2. Fees. The fees for a Class VIII license are as follows:

A. Full-time, one year, after payment of the initial agency liquor store license fee under section 453-B, $700. The license may be prorated; and [2011, c. 497, §1 (AMD).]

B. A Class VIII license is not subject to the renewal fee under section 453-B. [2011, c. 460, §2 (NEW).]

[ 2011, c. 497, §1 (AMD) .]

3. Eligible premises. The following premises are eligible to obtain a Class VIII license:

A. Agency liquor store licensees with a qualifying stock of groceries, compatible merchandise or a combination of both. [2011, c. 460, §2 (NEW).]

[ 2011, c. 460, §2 (NEW) .]

SECTION HISTORY

2011, c. 460, §2 (NEW). 2011, c. 497, §1 (AMD).



28-A §1011. Class X licenses

1. Types of liquor which may be sold. A Class X licensee may sell spirits, wine and malt liquor to be consumed on the premises where sold.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Fees. The fees for a Class X license are as follows:

A. Full-time (one year).............. $2,200. [1993, c. 410, Pt. ZZ, §16 (AMD).]

[ 1993, c. 410, Pt. ZZ, §16 (AMD) .]

3. Eligible premises. The following premises are eligible for a Class X license:

A. Class A lounges. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §75 (AMD). 1989, c. 526, §§24,28 (AMD). 1993, c. 410, §ZZ16 (AMD).



28-A §1011-A. Class XI licenses

1. Types of liquor that may be sold. A Class XI licensee may sell spirits, wine and malt to be consumed on the premises where sold.

[ 1993, c. 410, Pt. ZZ, §17 (NEW) .]

2. Fees. The fee for a Class XI license is $1,500 (one year).

[ 1993, c. 410, Pt. ZZ, §17 (NEW) .]

3. Eligible premises. The following premises are eligible for a Class XI license:

A. Class A restaurant/lounge. [2003, c. 493, §8 (AMD); 2003, c. 493, §14 (AFF).]

B. [2003, c. 493, §14 (AFF); 2003, c. 493, §8 (RP).]

[ 2003, c. 493, §8 (AMD); 2003, c. 493, §14 (AFF) .]

SECTION HISTORY

1993, c. 410, §ZZ17 (NEW). 1999, c. 421, §§4,5 (AMD). 2003, c. 493, §8 (AMD). 2003, c. 493, §14 (AFF).



28-A §1012. Other retail licenses

1. Incorporated civic organizations. An incorporated civic organization may obtain up to 5 licenses per year to sell spirits, wine and malt liquor to be consumed on the premises.

A. The license fee for each license is ........................................$ 50. [1987, c. 151, §1 (AMD).]

B. [1987, c. 623, §12 (RP).]

[ 1987, c. 623, §12 (AMD) .]

2. Auxiliary license. A Class A restaurant or a Class I hotel located at a ski area or a golf course, or a Class I golf club or a Class I or a Class V club located at a golf course may apply for one additional licensed premises at the same area for consumption of spirits, wine or malt liquor on the premises.

A. The license fee is....................$100. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1995, c. 195, §1 (AMD) .]

3. Off-premise catering license. A Class A restaurant, hotel, bed and breakfast or club licensed to sell spirits, wine and malt liquor may obtain a license to conduct off-premise catering of spirits, wine and malt liquor as provided in section 1052.

A. The license fee per calendar day of the event or gathering is .......................$10. [1987, c. 623, §13 (AMD).]

[ 1999, c. 236, §1 (AMD) .]

4. Golf course mobile service bar. A licensee who is the owner of a golf course may apply for a license to sell malt liquor from a mobile service bar as provided in section 1075-A. The license fee per calendar year is $100.

[ 2005, c. 108, §1 (AMD) .]

5. Small distillery off-premises license.

[ 2011, c. 629, §16 (RP) .]

6. Minibar license. The bureau may issue a license for the placement of a minibar to an operator of a hotel licensed under section 1061 or in accordance with the license required by Title 30-A, section 3811 subject to the following conditions and applicable rules established by the bureau:

A. The fee for a minibar license for a hotel holding an existing license under section 1061 is $100 annually plus $5 for each room in which a minibar is placed, not to exceed a maximum of $900 per hotel; [2009, c. 458, §2 (NEW).]

B. The fee for a minibar license for a hotel holding an existing license under Title 30-A, section 3811 is $200 annually plus $10 for each room in which a minibar is placed; [2009, c. 458, §2 (NEW).]

C. A minibar may be stocked with beer, wine and distilled spirits as well as other complementary merchandise; [2009, c. 458, §2 (NEW).]

D. Supplies of beer and wine for a hotel minibar must be purchased from a wholesale licensee; [2009, c. 458, §2 (NEW).]

E. Supplies of distilled spirits for a hotel minibar must be purchased from an agency liquor store; [2009, c. 458, §2 (NEW).]

F. A hotel must maintain invoices for all alcoholic beverages stocked in a minibar and must maintain records of all sales of alcoholic beverages sold or dispensed from a minibar; [2009, c. 458, §2 (NEW).]

G. A minibar must be equipped with a secure locking device that may be unlocked only by persons 21 years of age or older; [2009, c. 458, §2 (NEW).]

H. A hotel room equipped with a minibar may be rented only to a person who is 21 years of age or older and who has demonstrated proof of age by presenting proper identification as described in section 2087 unless the minibar is secured in a manner that prevents access by a person under 21 years of age; [2009, c. 458, §2 (NEW).]

I. The registered occupant of a hotel room equipped with a minibar is liable for any violation of liquor laws by anyone under 21 years of age who also occupies or enters the room; and [2009, c. 458, §2 (NEW).]

J. A minibar may be stocked and serviced only by an employee who is 21 years of age or older. [2009, c. 458, §2 (NEW).]

The bureau may adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 476, Pt. A, §25 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 151, §1 (AMD). 1987, c. 623, §§12,13 (AMD). 1995, c. 195, §1 (AMD). 1999, c. 236, §1 (AMD). 2003, c. 579, §1 (AMD). 2005, c. 108, §1 (AMD). 2005, c. 390, §4 (AMD). 2009, c. 458, §2 (AMD). 2011, c. 629, §16 (AMD). 2013, c. 368, Pt. V, §40 (AMD). 2013, c. 476, Pt. A, §25 (AMD).



28-A §1013. Underage drinking prevention (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 460, §3 (NEW). 2011, c. 497, §2 (RP).






Chapter 43: LICENSES FOR THE SALE OF LIQUOR TO BE CONSUMED ON THE LICENSED PREMISES

Subchapter 1: GENERAL CONDITIONS

28-A §1051. Licenses generally

1. Licenses for sale of liquor to be consumed on the premises where sold. Subject to subsection 2, the bureau may issue licenses for the sale of spirits, wine and malt liquor to be consumed on the premises where sold to qualified applicants upon payment of fees provided.

[ 2005, c. 539, §7 (AMD) .]

2. Local approval of application for license. The initial application for the license must first be approved under section 653 by the municipal officers of the municipality in which the applicant's premises are located or, if the premises are located in an unincorporated place, the application must be approved by the county commissioners of the county within which the unincorporated place is located.

[ 2003, c. 493, §9 (AMD); 2003, c. 493, §14 (AFF) .]

2-A. Temporary license upon transfer of ownership. An applicant applying for a new license, in accordance with subsection 2, resulting from the transfer of ownership of an existing on-premises license may simultaneously apply to the bureau for a temporary on-premises license. The bureau may issue a temporary license upon application unless the municipal officers or county commissioners notify the bureau of their objection to the issuance of the license. A temporary license issued in accordance with this subsection is valid from the date it is issued until a decision is made on the application for an annual on-premises license or for 60 days, whichever is shorter. The fee for a temporary license issued under this subsection is $100.

[ 2003, c. 213, §2 (NEW) .]

3. Liquor not to be consumed elsewhere. Except as provided in paragraphs A and B and in section 1207, no licensee for the sale of liquor to be consumed on the premises where sold may personally or by an agent or employee, sell, give, furnish or deliver any liquor to be consumed elsewhere than upon the licensed premises. The service and consumption of liquor must be limited to areas that are clearly defined and approved in the application process by the bureau as appropriate for the consumption of liquor. Outside areas must be controlled by barriers and by signs prohibiting consumption beyond the barriers.

A. Subject to law and the rules of the bureau, hotel or bed and breakfast licensees may sell liquor in the original packages or by the drink to bona fide registered room guests. Any sale to a guest may be delivered to the guest's room only by a hotel or bed and breakfast employee. [1999, c. 236, §2 (AMD).]

B. A licensee may serve liquor at locations other than the licensed premises under the off-premise catering license issued under section 1052. [1987, c. 45, Pt. A, §4 (NEW).]

[ 2009, c. 438, §2 (AMD) .]

4. Partially consumed bottles of wine. Notwithstanding subsection 3, any establishment licensed by the State to sell wine on the premises may permit a person who has purchased a full course meal, and purchased and partially consumed a bottle of table wine with the meal, to remove the partially consumed bottle from the premises upon departure, provided that the person is not visibly intoxicated as provided in section 2503, subsection 7, and the bottle of table wine is removed and transported in a manner consistent with subsection 5.

[ 1997, c. 306, §1 (NEW) .]

5. Transporting partially consumed bottles. A partially consumed bottle of table wine that is removed from the premises under subsection 4 must be transported in compliance with Title 29-A, section 2112-A, if transported by motor vehicle, or securely sealed and bagged if transported on foot or by means other than a motor vehicle.

[ 1999, c. 293, §1 (AMD) .]

6. Spirits taste-testing events on retail licensee's premises. A distiller, licensed distilled spirits sales representative and the State's wholesale liquor provider, with the written permission of the bureau, may rent or lease an area or room from an on-premises retail licensee for the purpose of inviting retail licensees to taste test spirits. Spirits taste-testing events must be conducted during hours that are authorized by the bureau for the sale of the product on the premises. The following conditions apply to all taste testing conducted under this subsection.

A. The distiller, licensed distilled spirits sales representative or the State's wholesale liquor provider may provide the products for taste testing only if the retail price has been paid and a record of the transaction is maintained and made available to the bureau. [2005, c. 319, §3 (NEW).]

B. The taste-testing activity may be conducted only within a special designated area or room. [2005, c. 319, §3 (NEW).]

C. The taste-testing activity may be open only to invited retail licensees or their authorized agents and not to family members, guests or the general public. [2005, c. 319, §3 (NEW).]

D. After the taste-testing activity is concluded, the distiller, licensed distilled spirits sales representative or wholesale liquor provider, as applicable, shall remove all products supplied for the taste-testing activity from the retail licensee's premises. [2005, c. 319, §3 (NEW).]

[ 2005, c. 319, §3 (NEW) .]

7. Toilet facilities. An eating establishment licensed in accordance with this chapter is required to have toilet facilities as prescribed by rule, except that an eating establishment that has a seating capacity of 40 or fewer persons is required to have at least one toilet facility but may not be required to have more than one toilet facility.

[ 2011, c. 242, §2 (NEW) .]

8. Liquor taste-testing events for general public on retail licensee's premises. The bureau may authorize an on-premise retail licensee to conduct taste testings of liquor open to the public on the licensed premises. Taste-testing events under this subsection must be conducted during hours that are authorized by the bureau for the sale of liquor on the licensed premises and may be held in collaboration with a certificate of approval holder, sales representative licensed under section 1502 or wholesale licensee. An on-premise retail licensee may request authority to conduct a taste testing using forms prescribed by the bureau. The request must indicate if a sales representative licensed under section 1502 will be pouring samples of liquor for taste testing and verification that the sales representative has successfully completed an alcohol server education course approved by the commissioner. The following conditions apply to all taste-testing events conducted under this subsection.

A. Liquor may not be served to persons who have not yet attained 21 years of age. [2013, c. 258, §1 (NEW).]

B. A person may not be served more than a total of 12 ounces of malt liquor having an alcohol content of 6% or less; for malt liquor having an alcohol content greater than 6% but less than 12%, a person may not be served more than a total of 6 ounces; or, for malt liquor having an alcohol content of 12% or greater, a person may not be served more than a total of 3 ounces. [2013, c. 258, §1 (NEW).]

C. A person may not be served more than a total of 5 ounces of wine having an alcohol content of 14% or less; or, for wine having an alcohol content greater than 14%, a person may not be served more than a total of 3 ounces of wine. [2013, c. 258, §1 (NEW).]

D. A person may not be served more than a total of 1 1/2 ounces, in 1/2 ounce servings, of distilled spirits having an alcohol content of 80 proof or less; or, for distilled spirits containing an alcohol content of greater than 80 proof, a person may not be served more than a total of 3/4 of an ounce in 1/4 ounce servings. [2013, c. 258, §1 (NEW).]

E. A person may not be charged a fee for any liquor served as part of a taste-testing event. [2013, c. 258, §1 (NEW).]

F. A person may not be served who is visibly intoxicated. [2013, c. 258, §1 (NEW).]

G. A taste-testing event must be conducted within the hours of retail sale established in this Title. [2013, c. 258, §1 (NEW).]

H. The retail licensee must obtain the written permission of the bureau before conducting a taste-testing event. [2013, c. 258, §1 (NEW).]

I. The retail licensee may conduct no more than one taste-testing event per month. [2013, c. 258, §1 (NEW).]

J. A taste-testing event is not allowed in any municipality where on-premises and off-premises sales are not allowed pursuant to chapter 5. [2013, c. 258, §1 (NEW).]

K. The retail licensee must notify the bureau of the date and time scheduled for a taste-testing event. This notification must list the name of any sales representative licensed under section 1502 who will be pouring samples for taste testing. [2015, c. 129, §3 (AMD).]

L. Liquor served at a taste-testing event may be provided by the retail licensee purchasing the liquor from a wholesale licensee or agency liquor store. A record of a transaction under this paragraph must be maintained and made available to the bureau. [2013, c. 258, §1 (NEW).]

M. The retail licensee shall establish a designated area in which to conduct a taste-testing event in accordance with this section and shall make reasonable attempts to ensure that tastings are confined to the designated area. [2013, c. 258, §1 (NEW).]

N. The retail licensee, with prior approval from the bureau, may conduct an invitation-only taste-testing event at the licensed premises in place of or to coincide with a taste-testing event that is open to the public. [2013, c. 258, §1 (NEW).]

O. After a taste-testing event is concluded, the retail licensee may return any unused portion of liquor used to conduct the taste-testing event to the licensee's existing stock. [2013, c. 258, §1 (NEW).]

P. A certificate of approval holder, licensed sales representative or wholesale licensee who participates in a taste-testing event may provide and distribute food or snacks to be consumed in conjunction with the liquor to be tasted at no cost to the public or the retail licensee if the total cost for the food or snacks does not exceed $200 per event. Any remaining food or snacks provided in conjunction with a taste-testing event must be removed by the certificate of approval holder, licensed sales representative or wholesale licensee from the licensed premises at the conclusion of the event. [2013, c. 258, §1 (NEW).]

Q. A certificate of approval holder, licensed sales representative or wholesale licensee who participates in a taste-testing event may provide material to advertise the liquor being offered at the taste-testing event or for the promotion of responsible use of alcohol. A certificate of approval holder, licensed sales representative or wholesale licensee may use the advertising material only for promotional display on the licensed premises. Advertising material related to the taste-testing event may include signs, coasters, napkins, table tents and items of like value and must be removed by the certificate of approval holder, licensed sales representative or wholesale licensee from the licensed premises at the conclusion of the event. [2013, c. 258, §1 (NEW).]

R. A certificate of approval holder, licensed sales representative or wholesale licensee who participates in a taste-testing event may distribute novelties to the public during the event at a cost not to exceed $3 per novelty. All remaining novelties under this paragraph must be removed by the certificate of approval holder, licensed sales representative or wholesale licensee from the licensed premises at the conclusion of the taste-testing event. [2013, c. 258, §1 (NEW).]

The bureau may adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 129, §3 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 306, §1 (AMD). 1997, c. 501, §3 (AMD). 1999, c. 236, §2 (AMD). 1999, c. 293, §1 (AMD). 1999, c. 421, §6 (AMD). 2003, c. 213, §2 (AMD). 2003, c. 493, §9 (AMD). 2003, c. 493, §14 (AFF). 2005, c. 319, §3 (AMD). 2005, c. 539, §7 (AMD). 2009, c. 438, §2 (AMD). 2011, c. 242, §2 (AMD). 2013, c. 258, §1 (AMD). 2015, c. 129, §3 (AMD).



28-A §1052. Off-premise catering at planned events or gatherings

1. Off-premise catering license for sale of liquor off-premise. Class A restaurants, Class A lounges, Class A restaurant/lounges, hotels, bed and breakfasts and clubs licensed to sell spirits, wine and malt liquor may apply for an additional license to conduct off-premises catering of spirits, wine and malt liquor at planned events or gatherings to be held at locations other than the licensee's premises under this section.

[ 1999, c. 236, §3 (AMD) .]

2. Fee. The license fee for the off-premise catering license is $10 per calendar day of the event or gathering.

[ 1987, c. 342, §76 (AMD) .]

3. Sponsor. The off-premise sales license authorizes the licensee to sell liquor only at:

A. Public events or public gatherings sponsored by a charitable, nonprofit organization or civic group; and [1987, c. 45, Pt. A, §4 (NEW).]

B. Private events or private gatherings sponsored by an individual person, organization or association of persons. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

4. Application. The licensee must apply for an off-premises catering license by filing a written application with the bureau at least 24 hours before the event or gathering. The application must include the following:

A. Title and purpose of the event; [1987, c. 45, Pt. A, §4 (NEW).]

B. Date, time and duration; [1987, c. 45, Pt. A, §4 (NEW).]

C. Location; [1987, c. 45, Pt. A, §4 (NEW).]

D. Approximate number of persons to be accommodated; [1987, c. 45, Pt. A, §4 (NEW).]

E. Name and address of sponsoring person, organization or association; [1987, c. 45, Pt. A, §4 (NEW).]

F. If food is to be served, the name and address of food caterer, if other than the licensee; and [1987, c. 45, Pt. A, §4 (NEW).]

G. Approval by the municipal officers, or a municipal official designated by the municipal officers, of the municipality in which the proposed additional licensed premises are located, which, notwithstanding section 653, may be granted without public notice. [1987, c. 342, §77 (AMD).]

[ 2005, c. 539, §8 (AMD) .]

5. Ruling on application. Upon receipt of the application, the bureau may immediately approve or deny the application. The bureau shall advise the applicant that the license and the off-premise sales license may be revoked and suspended under chapter 33.

[ 1997, c. 373, §84 (AMD) .]

6. Local option questions. The bureau may not grant approval for the sale of liquor at events to be held in areas where the voters have voted in the negative concerning the pertinent local option questions.

[ 1997, c. 373, §85 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§76-78 (AMD). 1993, c. 260, §1 (AMD). 1993, c. 730, §40 (AMD). 1997, c. 373, §§84,85 (AMD). 1999, c. 236, §3 (AMD). 2005, c. 539, §8 (AMD).



28-A §1052-A. Special taste-testing festival license (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 259, §1 (NEW). 1995, c. 30, §§1-3 (AMD). 1997, c. 373, §86 (AMD). 1999, c. 677, §1 (RP).



28-A §1052-B. Special taste-testing festival license (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 677, §2 (NEW). 2003, c. 91, §1 (AMD). 2011, c. 629, §17 (AMD). 2013, c. 345, §3 (AMD). 2013, c. 351, §§1, 2 (AMD). 2013, c. 368, Pt. XXXX, §1 (AMD). 2013, c. 368, Pt. XXXX, §13 (AFF). 2013, c. 531, §2 (RP).



28-A §1052-C. Special food and beverage industry taste-tasting event license (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 259, §2 (NEW). 2011, c. 629, §18 (AMD). 2013, c. 531, §3 (RP).



28-A §1052-D. Taste-testing event license

1. Taste-testing event license. A person who has been issued a license under section 1355-A, a wholesaler licensed under section 1401 or a person who has been granted a certificate of approval from the bureau may apply jointly in any combination for a license to participate in a taste-testing event subject to the conditions prescribed by this section.

[ 2013, c. 531, §4 (NEW) .]

2. Sponsored manufacturers. For the purposes of this section, "sponsored manufacturer" means a manufacturer without a certificate of approval who is sponsored by a certificate of approval holder or a manufacturer licensed under section 1355-A or a manufacturer who may participate in a taste-testing event.

A sponsored manufacturer licensed in another state may participate in the taste-testing event in the same manner and subject to the same conditions as a manufacturer licensed under section 1355-A or a person who has been granted a certificate of approval if:

A. The sponsored manufacturer provides a copy of state and federal licenses or permits authorizing the manufacture of alcoholic beverages; and [2013, c. 531, §4 (NEW).]

B. The sponsored manufacturer is included on the application for the taste-testing event license. [2013, c. 531, §4 (NEW).]

Nothing in this section prohibits a manufacturer licensed under section 1355-A or a manufacturer who has received a certificate of approval from sponsoring more than one sponsored manufacturer.

[ 2013, c. 531, §4 (NEW) .]

3. Application. An applicant for a taste-testing event license shall submit a written application to the bureau no later than 15 calendar days prior to the first day of the taste-testing event. The application must include the following:

A. The name and address of each applicant; [2013, c. 531, §4 (NEW).]

B. The title and purpose of the taste-testing event; [2013, c. 531, §4 (NEW).]

C. The date, time and duration of the taste-testing event; [2013, c. 531, §4 (NEW).]

D. The address and location of the taste-testing event including a description of the area designated for the taste-testing event; [2013, c. 531, §4 (NEW).]

E. The names of each sponsored manufacturer who intends to take part in the taste-testing event and the name of the certificate of approval holder or manufacturer who has agreed to be the manufacturer's sponsor; [2013, c. 531, §4 (NEW).]

F. The sample size and overall sample limit that will be imposed for each day of the taste-testing event consistent with the requirements in subsection 7, paragraph C; and [2013, c. 531, §4 (NEW).]

G. Approval by the municipal officer or a municipal official designated by the municipal officers of the municipality where the taste-testing event will be located. Notwithstanding section 653, the approval may be granted without public notice. [2013, c. 531, §4 (NEW).]

[ 2013, c. 531, §4 (NEW) .]

4. Fee. The license fee for a taste-testing event license is $20 for each manufacturer licensed under section 1355-A, sponsored manufacturer, wholesaler licensed under section 1401 or certificate of approval holder.

[ 2013, c. 531, §4 (NEW) .]

5. Ruling on application. Upon receipt of an application under subsection 3, the bureau shall immediately approve or deny the application. The bureau shall advise applicants that the license may be suspended or revoked under chapter 33.

[ 2013, c. 531, §4 (NEW) .]

6. Up to 10 licensed events per year; one event per license. A certificate of approval holder, a manufacturer licensed under section 1355-A or a wholesaler licensed under section 1401 may obtain up to 10 licenses under this section per calendar year. Each license permits a taste-testing event lasting up to 4 consecutive days.

[ 2013, c. 531, §4 (NEW) .]

7. Conditions. The following conditions apply to taste-testing events licensed under this section.

A. A person may not be charged a fee, except the fee for admission, for any malt liquor, wine or spirits that are offered for taste testing at the event. This paragraph does not apply to malt liquor, wine or spirits that are sold for on-premises consumption under a license duly issued by the bureau separate from a taste-testing event license. [2013, c. 531, §4 (NEW).]

B. The venue for the taste-testing event may not be currently licensed to serve alcoholic beverages for on-premises consumption. If the venue is currently licensed, the bureau shall permit the temporary surrender of the venue's license for the duration of the taste-testing event. [2013, c. 531, §4 (NEW).]

C. A licensee under this section shall limit the size of samples provided for tasting to 4 ounces of malt liquor, 1 1/2 ounces of wine and 1/2 ounce of spirits. A licensee shall limit the total number of samples to 12 per day, per person, except that:

(1) The 12-sample limit does not apply when the licensee provides a variety of substantial food offerings to patrons of the taste-testing event. For the purposes of this subparagraph, "substantial food" does not include offerings such as prepackaged snacks, pretzels, peanuts, popcorn or chips; and

(2) The sample-size and 12-sample limit do not apply when a licensee includes, as part of a taste-testing event, a multicourse sit-down meal designed to pair food with complementing alcoholic beverages. This exception applies only at a taste-testing event that is designed to promote the food and beverage or hospitality industry at which at least 50% of the vendors represent and promote a business other than the manufacture or distribution of liquor. [2013, c. 531, §4 (NEW).]

D. A licensee under this section shall record of the number of patrons admitted to the taste-testing event by requiring patrons to submit a ticket or sign a register or by employing some similar method of tracking attendance. [2013, c. 531, §4 (NEW).]

E. Points of entry to the taste-testing venue must be clearly defined and monitored to ensure consumption takes place only within the designated area of the taste-testing event. [2013, c. 531, §4 (NEW).]

F. A minor is prohibited from attending the taste-testing event unless accompanied by a parent or guardian or unless the alcohol served at the taste-testing event is confined to a segregated area from which minors are prohibited. [2013, c. 531, §4 (NEW).]

G. Malt liquor, wine or spirits for taste testing may not be poured in advance and made available for patrons of the taste-testing event to serve themselves. [2013, c. 531, §4 (NEW).]

H. A person who is visibly intoxicated may not be served. [2013, c. 531, §4 (NEW).]

I. A licensee under this section who is a manufacturer licensed under section 1355-A, is a wholesaler licensed under section 1401 or is a certificate of approval holder may provide for taste testing any malt liquor or wine that the licensee, wholesaler or manufacturer manufactures or distributes that is registered and authorized for distribution and sale under this Title or spirits the licensee or manufacturer manufactures listed for sale by the bureau. Excise taxes for malt liquor and wine under section 1652 must be paid before the scheduled date of the taste-testing event. [2013, c. 531, §4 (NEW).]

J. A sponsored manufacturer may, for the purpose of promoting malt liquor or wine for distribution and sale in the State, provide for taste testing any malt liquor or wine that the sponsored manufacturer manufactures outside the State that has been registered with the United States Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau. All containers of malt liquor or wine served in accordance with this paragraph, including empty containers, must be removed from the State following the taste-testing event. All malt liquor and wine provided for the taste-testing event under this paragraph is subject to excise taxes under section 1652 and premiums, when applicable, under section 1703. [2013, c. 531, §4 (NEW).]

K. Each manufacturer, sponsored manufacturer, wholesaler or certificate of approval holder licensed to take part in the taste-testing event shall make available to the bureau or local law enforcement agency upon request a list of the persons designated by the respective licensee to serve malt liquor, wine or spirits for taste testing at the event. The list must be accompanied by an affidavit attesting that no person designated to serve alcohol for taste testing has been found to have violated any state or federal law prohibiting the sale or furnishing of alcohol to a minor. [2013, c. 531, §4 (NEW).]

L. Each manufacturer, sponsored manufacturer, wholesaler or certificate of approval holder shall provide to any person designated to serve malt liquor, wine or spirits for taste testing a badge or similar means of identification that clearly identifies the name of the manufacturer, sponsored manufacturer, wholesaler or certificate of approval holder. The badge or similar means of identification must be worn in a manner so that it is conspicuous and clearly visible to a person being served. [2013, c. 531, §4 (NEW).]

[ 2013, c. 531, §4 (NEW) .]

8. Information to be provided by the bureau. The bureau shall develop an informational pamphlet or similar document that is posted on the bureau's publicly accessible website describing the conditions that apply to the conduct of a taste-testing event, including generally applicable laws and rules that are not described in this section. The bureau shall consider commonly cited violations from similar events that have been conducted in the State when developing the informational pamphlet or similar document.

[ 2013, c. 531, §4 (NEW) .]

SECTION HISTORY

2013, c. 531, §4 (NEW).



28-A §1053. Lighting of premises (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §79 (RP).



28-A §1054. Special permit for music, dancing or entertainment

1. Activities and entertainment prohibited. Without the permit described in subsection 2, no licensee for sale of liquor to be consumed on the premises may allow on the premises the following:

A. Any music, except radio or other mechanical device; [1987, c. 45, Pt. A, §4 (NEW).]

B. Any dancing; or [1987, c. 45, Pt. A, §4 (NEW).]

C. Entertainment of any sort. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Special amusement permit required. If a licensee for sale of liquor to be consumed on the premises provides activities or entertainment listed in subsection 1, the licensee must first obtain a special amusement permit from the municipality in which the licensed premises are located.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Term of permit. A permit is valid only for the license year of the existing license.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

4. Public hearing on permit application. Before granting a permit and after reasonable notice to the municipality and the applicant, the municipal officers shall hold a public hearing at which the municipal officers shall take testimony of the applicant and any interested members of the public.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

5. Permit requirements. The municipal officers shall grant a permit unless they find that issuance of the permit would be detrimental to the public health, safety or welfare, or would violate municipal ordinances or rules and regulations.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

6. Issuance or denial of permit. Within 15 days of receiving the permit application, the municipal officers shall give the applicant written notice of their decision.

A. If the municipal officers deny a licensee a permit, they shall provide the licensee with the reasons for the denial in writing. [1987, c. 45, Pt. A, §4 (NEW).]

B. The licensee may not reapply for a permit within 30 days after denial of an application for a permit. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

7. Municipal suspension or revocation of a permit. After a public hearing preceded by notice to interested parties, the municipal officers may suspend or revoke any permits which they have issued under this section on the grounds that the music, dancing or entertainment permitted constitutes a detriment to the public health, safety or welfare, or violates municipal ordinances or regulations.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

8. Appeal procedure. Any licensee who has applied for a permit and has been denied, or whose permit has been revoked or suspended, may appeal the decision to the municipal board of appeals, as defined in Title 30-A, section 2691, within 30 days of the denial, suspension or revocation. The municipal board of appeals, if the municipality has such a board, may grant or reinstate the permit if it finds that:

A. The permitted activities would not constitute a detriment to the public health, safety or welfare, or violate municipal ordinances or regulations; or [1987, c. 45, Pt. A, §4 (NEW).]

B. The denial, revocation or suspension was arbitrary and capricious. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1991, c. 377, §16 (AMD) .]

9. Admission. A licensee who has been issued an amusement permit may charge admission in designated areas approved by the special amusement permit.

[ 1987, c. 342, §80 (AMD) .]

10. Definition of entertainment. For the purposes of this section, "entertainment" includes any amusement, performance, exhibition or diversion for patrons or customers of the licensed premises, whether provided by professional entertainers or by full-time or part-time employees of the licensee whose incidental duties include activities with an entertainment value.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

11. Municipal ordinances or regulations. A municipality shall adopt ordinances or authorize the municipal officers to establish written regulations governing the following aspects of the permits.

A. These ordinances or regulations shall govern:

(1) The issuance, suspension and revocation of these permits;

(2) The classes of permits and fees for the issuance of these permits;

(3) The music, dancing or entertainment permitted under each class; and

(4) Other limitations on these activities required to protect the public health, safety and welfare. [1987, c. 45, Pt. A, §4 (NEW).]

B. These ordinances or regulations may specifically determine:

(1) The location and size of premises to which the permits may apply;

(2) The facilities that may be required for the permitted activities on those premises;

(3) The hours during which the permitted activities may take place; and

(4) The lighting level required, which may be lowered when the entertainment is provided. [1987, c. 342, §81 (AMD).]

[ 1987, c. 342, §81 (AMD) .]

12. Unincorporated place. If a licensed premise is located in an unincorporated place, the county commissioners of the county in which the unincorporated place is located shall grant, suspend or revoke permits in the same manner and with the same authority as municipal officers. The county commissioners shall adopt regulations in the same manner as municipal officers.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§80,81 (AMD). 1991, c. 377, §16 (AMD).



28-A §1055. Liquor samples at restaurants

1. Liquor samples at restaurants. A restaurant licensed by the bureau as a Class A restaurant or a Class A restaurant/lounge may offer complimentary samples of malt liquor, wine or spirits to a customer, subject to the following conditions:

A. A sample may not be given to a person under 21 years of age; [2015, c. 142, §3 (NEW).]

B. A person may not be provided more than 3 samples per day, and samples are subject to the following size limits:

(1) A sample of malt liquor may not exceed 3 ounces;

(2) A sample of wine may not exceed one ounce; and

(3) A sample of spirits may not exceed 1/2 of one ounce; [2015, c. 142, §3 (NEW).]

C. A person who is visibly intoxicated may not be served; [2015, c. 142, §3 (NEW).]

D. The sampling must be conducted during regular business hours of the Class A restaurant or Class A restaurant/lounge and must take place on the licensed premises only in areas of the Class A restaurant or Class A restaurant/lounge where liquor is normally served to customers; [2015, c. 142, §3 (NEW).]

E. Samples may be provided only by employees of the Class A restaurant or Class A restaurant/lounge; [2015, c. 142, §3 (NEW).]

F. Wine or malt liquor served as a sample must be purchased from a wholesale licensee; and [2015, c. 142, §3 (NEW).]

G. Spirits served as a sample must be purchased from the State or the State's contracted wholesaler. [2015, c. 142, §3 (NEW).]

[ 2015, c. 142, §3 (NEW) .]

SECTION HISTORY

2015, c. 142, §3 (NEW).






Subchapter 2: SPECIFIC LICENSE REQUIREMENTS

28-A §1061. Hotels

1. Issuance of licenses. The bureau may issue licenses under this section for the sale of spirits, wine and malt liquor to be consumed on the premises to hotels, as defined in section 2, subsection 15, paragraph H.

[ 1995, c. 270, §1 (AMD) .]

2. Minors not permitted on premises. Except as provided in paragraph B, no hotel licensee may permit any minor in any hotel lounge that serves alcoholic beverages.

A. [1995, c. 270, §1 (RP).]

B. This subsection does not apply when:

(1) The minor is accompanied by a parent, legal guardian or custodian, as defined in Title 22, section 4002;

(2) The minor is employed under section 704; or

(3) The licensee does not permit consumption of liquor on the licensed premises. [1987, c. 342, §82 (RPR).]

[ 1995, c. 270, §1 (AMD) .]

3. Income from sale of food requirement. At least 10% of the gross annual income must be from the sale of food for each hotel.

[ 1987, c. 342, §83 (AMD) .]

4. Required number of sleeping rooms. Each hotel must be equipped with at least the required number of adequate sleeping rooms.

A. The number of rooms required is based on the population of the municipality in which the hotel is located, as reported in the 1960 Federal Decennial Census. If the population reported in the most recent Federal Decennial Census is at least 20% less than the population reported in the 1960 census, the most recent Federal Decennial Census must be used to determine the number of rooms required.

(1) If the hotel is located in a municipality having a population of 7,500 or less, the hotel must have at least 12 adequate sleeping rooms.

(2) If the hotel is located in a municipality having a population of more than 7,500, the hotel must have at least 30 adequate sleeping rooms. [1991, c. 824, Pt. D, §4 (RPR).]

B. [1991, c. 376, §53 (RP).]

C. [1987, c. 623, §14 (RP).]

If the hotel is located on an offshore island that is part of a mainland municipality, then the number of rooms required is based on the population of the island, rather than that of the municipality as a whole.

[ 1995, c. 270, §1 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 232, (AMD). 1987, c. 342, §§82-84 (AMD). 1987, c. 623, §14 (AMD). 1989, c. 139, (AMD). 1991, c. 376, §53 (AMD). 1991, c. 583, (AMD). 1991, c. 824, §D4 (AMD). 1995, c. 270, §1 (AMD).



28-A §1061-A. Bed and breakfasts

1. Issuance of licenses. The bureau may issue to a bed and breakfast, as defined in section 2, subsection 15, paragraph B-2, a license under this section for the sale of spirits, wine and malt liquor to be consumed on the premises.

[ 1993, c. 730, §41 (NEW) .]

2. Service restricted.

[ 1999, c. 236, §4 (RP) .]

SECTION HISTORY

1993, c. 730, §41 (NEW). 1999, c. 236, §4 (AMD).



28-A §1062. Restaurant requirements

1. Issuance of licenses. The bureau may issue licenses under this section for the sale of wine and malt liquor to be consumed on the premises to restaurants, as defined in section 2, subsection 15, paragraph Q.

[ 1997, c. 373, §87 (AMD) .]

2. Restaurant qualifications.

[ 1987, c. 342, §85 (RP) .]

3. Income from sale of food requirement. Except as provided in paragraph B, at least 10% of the gross annual income must be from the sale of food for both year-round and part-time restaurants.

A. The bureau may not renew any license for the sale of wine or malt liquor unless the licensee furnishes proof to the bureau that the previous year's business conformed to the income requirement of this subsection. [1997, c. 373, §88 (AMD).]

B. Income from the bowling business in bowling alleys must not be included in the income requirement of this section. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1997, c. 373, §88 (AMD) .]

4. Bureau determines who would probably qualify. The bureau may issue the license if it determines that the applicant for a new license would probably meet the requirements of subsection 3.

[ 1997, c. 373, §89 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§85-87 (AMD). 1989, c. 502, §B58 (AMD). 1997, c. 373, §§87-89 (AMD).



28-A §1063. Class A restaurants

1. Issuance of license. The bureau may issue licenses under this section for the sale of spirits, wine and malt liquor to be consumed on the premises to restaurants, as defined in section 2, subsection 15, paragraph R and to Class A restaurant/lounges, as defined in section 2, subsection 15, paragraph R-1.

[ 1993, c. 410, Pt. ZZ, §18 (AMD) .]

2. Income from sale of food requirement. At least a minimum amount of the gross annual income must be from the sale of food for each Class A restaurant or Class A restaurant/lounge. The income from sale of food requirement is based on the population of the municipality in which the Class A restaurant or Class A restaurant/lounge is located.

A. In municipalities having a population of more than 50,000 persons:

(1) Year-round Class A restaurants or Class A restaurant/lounges must have a minimum gross annual income of $50,000 per year from the sale of food to the public on their premises. [1993, c. 730, §42 (AMD).]

B. In municipalities having a population of more than 30,000 but not more than 50,000 persons:

(1) Year-round Class A restaurants or Class A restaurant/lounges must have a minimum gross annual income of $40,000 per year from the sale of food to the public on their premises. [1993, c. 730, §42 (AMD).]

C. In municipalities having a population of more than 20,000 but not more than 30,000 persons:

(1) Year-round Class A restaurants or Class A restaurant/lounges must have a minimum gross annual income of $30,000 per year from the sale of food to the public on their premises. [1993, c. 730, §42 (AMD).]

D. In municipalities having a population of not more than 20,000 persons:

(1) Year-round Class A restaurants or Class A restaurant/lounges must have a minimum gross annual income of $20,000 per year in sale of food to the public on their premises. [1993, c. 730, §42 (AMD).]

[ 1993, c. 730, §42 (AMD) .]

3. Bureau determines applicant would probably qualify. The bureau may issue the license if it determines that the applicant would probably qualify.

[ 1993, c. 410, Pt. ZZ, §18 (AMD) .]

4. Licensee for renewal must show proof of meeting income requirement. The bureau may not renew any license for the sale of liquor under this subsection unless the licensee furnishes the bureau with proof that the previous year's business conformed to the income requirement of this subsection. The bureau shall prorate food requirements for licensees who operate during only part of an annual license period.

[ 1993, c. 730, §42 (AMD) .]

5. Class A restaurant/lounges; minors.

[ 1995, c. 25, §1 (RP) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §88 (AMD). 1993, c. 410, §ZZ18 (AMD). 1993, c. 730, §42 (AMD). 1995, c. 25, §1 (AMD).



28-A §1063-A. Off-track betting facility (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 421, §7 (NEW). 2003, c. 493, §14 (AFF). 2003, c. 493, §10 (RP).



28-A §1063-B. Pool halls

1. Issuance of licenses. The bureau may issue licenses under this section for the sale of malt liquor and wine to be consumed on the premises to pool halls as defined in section 2, subsection 23-A.

[ 1999, c. 760, §4 (NEW) .]

2. Minors prohibited on premises; exceptions.

[ 2003, c. 493, §14 (AFF); 2003, c. 493, §11 (RP) .]

3. Smoking when minors are prohibited.

[ 2003, c. 493, §14 (AFF); 2003, c. 493, §11 (RP) .]

SECTION HISTORY

1999, c. 760, §4 (NEW). 2003, c. 493, §11 (AMD). 2003, c. 493, §14 (AFF).



28-A §1064. Establishment located at fairgrounds

Establishments located on fairgrounds operated by agricultural societies or where pari-mutuel racing is conducted, which otherwise meet the definition of a hotel or a restaurant, shall be considered to be a hotel or restaurant for purposes of this Title, even if an admission charge must be paid to gain entrance to the fairgrounds or racing grounds. [RR 2009, c. 2, §78 (COR).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). RR 2009, c. 2, §78 (COR).



28-A §1065. Licenses for Class A lounges

1. Issuance of licenses. The bureau may issue licenses under this section for the sale of spirits, wine and malt liquor to be consumed on the premises to Class A lounges as defined in section 2, subsection 15, paragraph L.

[ 1997, c. 373, §90 (AMD) .]

2. Food availability. The licensee shall offer food for sale to the public at all times that liquor is for sale.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Income from the sale of food requirement.

[ 1993, c. 730, §43 (RP) .]

4. Minors not allowed on premises. Minors are not permitted to remain on the premises except when:

A. The minor is accompanied by a parent, legal guardian or custodian as defined in Title 22, section 4002; or [2003, c. 493, §12 (AMD); 2003, c. 493, §14 (AFF).]

B. The licensee does not permit consumption of liquor on the premises for a specific period of time or event. [2003, c. 493, §12 (AMD); 2003, c. 493, §14 (AFF).]

C. [2003, c. 493, §14 (AFF); 2003, c. 493, §12 (RP).]

[ 2003, c. 493, §12 (AMD); 2003, c. 493, §14 (AFF) .]

5. Licensed by Department of Health and Human Services. All Class A lounges must be licensed by the Department of Health and Human Services.

[ 1987, c. 45, Pt. A, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

6. Written evaluation.

[ 1987, c. 342, §91 (RP) .]

7. Sunset.

[ 1987, c. 342, §91 (RP) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§89-91 (AMD). 1993, c. 730, §43 (AMD). 1997, c. 373, §90 (AMD). 1999, c. 568, §2 (AMD). 2003, c. 493, §12 (AMD). 2003, c. 493, §14 (AFF). 2003, c. 689, §B6 (REV).



28-A §1066. Taverns (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §92 (RP).



28-A §1066-A. Taverns

1. Issuance of licenses. The bureau may issue licenses under this section for the sale of malt liquor to be consumed on the premises to taverns as defined in section 2, subsection 16, paragraph T-1.

[ 1997, c. 373, §91 (AMD) .]

2. Minors not permitted on premises. Minors are not permitted to remain on the premises unless:

A. Accompanied by a parent, legal guardian or custodian as defined in Title 22, section 4002; or [1987, c. 342, §93 (NEW).]

B. Employed under section 704. [1991, c. 824, Pt. A, §58 (AMD).]

[ 1991, c. 824, Pt. A, §58 (AMD) .]

SECTION HISTORY

1987, c. 342, §93 (NEW). 1991, c. 824, §A58 (AMD). 1997, c. 373, §91 (AMD).



28-A §1067. Class A taverns (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §94 (RP).



28-A §1068. Performing arts centers

1. Issuance of licenses. The bureau may issue licenses under this section for the sale of spirits, wine and malt liquor to be consumed on the premises to performing arts centers as defined in section 2, subsection 15, paragraph N.

[ 1997, c. 373, §92 (AMD) .]

2. Requirements. The performing arts center must have:

A. Been in existence one year before first applying for a license under section 653; and [1987, c. 45, Pt. A, §4 (NEW).]

B. Presented at least 24 public performances of theater, music, dance or other performing arts in the 12 months before first applying for a license. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §92 (AMD).



28-A §1069. Auditoriums (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). MRSA T. 28A, §1069, sub-4, ¶A (RP).



28-A §1069-A. Auditoriums

1. Issuance of licenses. The bureau may issue licenses under this section for the sale of spirits, wine and malt liquor to be consumed on the premises to auditoriums, as defined in section 2, subsection 15, paragraph B.

[ 1997, c. 373, §93 (AMD) .]

2. No sales at events for children. No liquor may be sold at an auditorium at any event primarily involving primary or secondary school children.

[ 1989, c. 158, §9 (NEW) .]

3. Conditions on sales.

[ 1995, c. 229, §1 (RP) .]

SECTION HISTORY

1989, c. 158, §9 (NEW). 1995, c. 229, §1 (AMD). 1997, c. 373, §93 (AMD).



28-A §1070. Civic auditoriums

1. Issuance of licenses. The bureau may issue licenses to civic auditoriums as defined in section 2, subsection 15, paragraph C under this section for the sale of spirits, wine and malt liquor. The license may be issued to the owner of the civic auditorium, the operator of the civic auditorium or the entity providing alcoholic beverages to the public in the civic auditorium.

[ 2015, c. 101, §1 (AMD) .]

2. Events on licensed premises only. Licenses issued to civic auditoriums may be used only in conjunction with a function or event held on the licensed premises.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. No sales during events for minors. Licensees may not sell spirits, wine or malt liquor during any school activities or events primarily attended by minors in the rooms where these activities are taking place.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

4. Licensee must notify bureau.

[ 2015, c. 101, §1 (RP) .]

5. Bottle service of spirits; designated areas. A civic auditorium licensee may sell spirits in original containers for service in a civic auditorium club suite under the following conditions:

A. Spirits to be consumed in the club suite are provided exclusively by the civic auditorium licensee; [2015, c. 101, §1 (NEW).]

B. Spirits containers provided for consumption in the club suite must remain in the club suite for the duration of the event for which they were provided; [2015, c. 101, §1 (NEW).]

C. The number of spirits containers provided for consumption in the club suite may not exceed 6; and [2015, c. 101, §1 (NEW).]

D. The registered tenant of the club suite or individual specifically granted access to the club suite by the civic auditorium signs a contract with the civic auditorium agreeing that no person under 21 years of age will be provided or served alcoholic beverages in the club suite. [2015, c. 101, §1 (NEW).]

For purposes of this subsection, "club suite" means a designated area within a civic auditorium designed to provide premium viewing of an event in the auditorium and to which access is limited to registered tenants, invited guests and those who have been specifically granted access by the operator of the civic auditorium and is not accessible to the general public or civic auditorium patrons with tickets that provide for general admission to that event at the auditorium. A club suite must have a clearly designated point of access for the registered tenant or person specifically granted access by the operator of the civic auditorium to ensure that persons present in the suite are limited to invited guests and employees providing services to the club suite.

[ 2015, c. 101, §1 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §95 (AMD). 1997, c. 373, §§94,95 (AMD). 2015, c. 101, §1 (AMD).



28-A §1071. Incorporated civic organizations

1. Issuance of licenses. The bureau may issue licenses under this section for the sale of spirits, wine and malt liquor to be consumed on the premises to incorporated civic organizations, as defined in section 2, subsection 15, paragraph I.

[ 1997, c. 373, §96 (AMD) .]

2. Up to 5 licensed events per year; one event per license. An incorporated civic organization may obtain up to 5 licenses under this section per calendar year. Each license authorizes the licensee to sell or serve liquor at only one public event or public gathering which is sponsored by the licensee.

[ 1987, c. 151, §2 (RPR) .]

3. Length of licenses. One license issued under this section to each incorporated civic organization is valid for up to 7 consecutive days. The other 4 licenses for which the incorporated civic organization is eligible are valid for one day each. The bureau may not issue separate licenses under this section to the same incorporated civic organization for events or gatherings held on consecutive days.

[ 1997, c. 373, §97 (AMD) .]

4. Application. An incorporated civic organization shall file an application for a license. The application includes the following:

A. Title and purpose of the event; [1987, c. 45, Pt. A, §4 (NEW).]

B. Date, time and duration; [1987, c. 45, Pt. A, §4 (NEW).]

C. Location; [1987, c. 45, Pt. A, §4 (NEW).]

D. Approximate number of persons to be accommodated; [1987, c. 45, Pt. A, §4 (NEW).]

E. Name and address of the sponsoring civic organization and the name and title of the officer making the application; [1987, c. 45, Pt. A, §4 (NEW).]

F. If food is to be served, the name and address of food caterer, if other than the licensee; and [1987, c. 45, Pt. A, §4 (NEW).]

G. Approval by the municipal officers of the municipality in which the proposed licensed premises are located, which, notwithstanding section 653, may be granted without notice or a public hearing. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

5. Ruling on application. The bureau shall approve or deny the application and immediately notify the applicant of its decision. The bureau shall advise the applicant that the license may be revoked and suspended under chapter 33.

[ 1997, c. 373, §98 (AMD) .]

6. Server requirements. A manufacturer licensed by the bureau under section 1355-A, a certificate of approval holder or a wholesaler who provides malt liquor, wine, fortified wine or spirits for the public event or gathering being sponsored may serve its product at the event. An incorporated civic organization issued a license in accordance with this section shall provide the names of persons not licensed under chapters 51, 55 or 59 who will be serving alcoholic beverages at the event. In the event that a server from that list is unavailable, a licensed manufacturer, distributor, wholesaler, small winery or small brewery that has provided alcoholic beverages to be served at the event may provide serving assistance.

[ 2015, c. 214, §6 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 151, §2 (AMD). 1997, c. 373, §§96-98 (AMD). 2009, c. 102, §1 (AMD). 2011, c. 629, §19 (AMD). 2015, c. 214, §6 (AMD).



28-A §1072. Clubs

1. Issuance of licenses. The bureau may issue licenses under this section for the sale of spirits, wine and malt liquor to be consumed on the premises to clubs, as defined in section 2, subsection 15, paragraph D.

[ 1997, c. 373, §99 (AMD) .]

2. Requirements. Except as provided in subsection 3, for at least one year immediately before filing the application for a license, a club must have:

A. Been in continuous operation and existence; [1987, c. 45, Pt. A, §4 (NEW).]

B. Regularly occupied as owner or lessee a suitable clubhouse or quarters for use of members; [1987, c. 45, Pt. A, §4 (NEW).]

C. Held regular meetings; [1987, c. 45, Pt. A, §4 (NEW).]

D. Conducted its business through officers regularly elected; and [1987, c. 45, Pt. A, §4 (NEW).]

E. Charged and collected dues from members. [1987, c. 342, §96 (AMD).]

[ 1987, c. 342, §96 (AMD) .]

3. Exception to one-year requirement. Any organization in the State having a charter from a national organization is exempt from the one-year requirement of subsection 2 if it has been established for not less than 3 months.

[ 1993, c. 730, §44 (AMD) .]

4. Register of club members. Every club shall keep and maintain a register of the name, identity and address of each member of the club. The club shall allow any liquor enforcement officer or other authorized agent of the bureau to inspect the register at any reasonable time.

[ 1997, c. 373, §99 (AMD) .]

5. Sale of liquor only to members and guests; exception. Except as provided in paragraph A, licensed clubs may not sell liquor to anyone except members and their guests accompanying them.

A. Licensed veterans' and fraternal organizations and social clubs may sell liquor to members of the same national or affiliated international organization and to members of auxiliaries of the same national or affiliated international organization and their guests accompanying them. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

6. Sales in containers forbidden. No club may sell spirits in the original container.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §96 (AMD). 1993, c. 730, §44 (AMD). 1997, c. 373, §99 (AMD).



28-A §1073. Indoor racquet clubs; ice skating clubs; golf club facilities; curling clubs; and bowling centers

1. Issuance of licenses. The bureau may issue licenses under this section for the sale of spirits, wine and malt liquor to be consumed on the premises to bowling centers, curling clubs, golf clubs, indoor ice skating clubs and indoor racquet clubs as defined in section 2, subsection 15, paragraphs B-1, D-1, G, J and K respectively.

[ 1995, c. 558, §5 (AMD) .]

2. Food availability. The licensee shall offer food for sale to the public at all times that liquor is for sale. For bowling centers, at least 10% of the gross annual income, not including income from the bowling business, must be from the sale of food.

[ 1989, c. 244, §6 (AMD) .]

3. Separate area for sale of food and liquor. The licensee shall set aside a separate area for the sale and consumption of food and liquor in accordance with the rules of the bureau. For bowling centers, that separate area may not include the area in which the game of bowling is conducted.

[ 1997, c. 373, §100 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1989, c. 244, §6 (AMD). 1995, c. 558, §§4-6 (AMD). 1997, c. 373, §100 (AMD).



28-A §1074. Outdoor stadiums

1. Issuance of licenses. The bureau may issue licenses under this section for the sale of wine and malt liquor to be consumed on the premises to outdoor stadiums, as defined in section 2, subsection 15, paragraph M. A concessionaire or lessee may be issued a license under this section, regardless of whether it controls the premises, as long as that concessionaire or lessee complies with the notice provisions applicable to qualified catering services in section 1076, subsection 7 prior to exercising the license.

[ 1997, c. 373, §101 (AMD) .]

2. No sales at events for children. The licensee may not sell any liquor at an outdoor stadium at any event primarily involving primary or secondary school children.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Conditions on sales. The licensee may not sell liquor in the spectator stands at an outdoor stadium. Liquor may be sold only by the glass in plastic or paper cups.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §101 (AMD).



28-A §1075. Auxiliary licenses at ski areas and golf courses

1. Licenses. The bureau may issue one auxiliary license under this section for additional premises to any Class A restaurant or Class A restaurant/lounge, Class I hotel located at a ski area or golf course, or to a Class I golf club or a Class I or Class V club located at a golf course, if the following requirements are met:

A. The additional premises are located at the same ski area or golf course where the Class A restaurant, Class A restaurant/lounge, lounge, hotel, or qualified club is licensed; [1995, c. 195, §2 (AMD).]

B. Food is for sale at the additional premises, although not necessarily prepared there; [1987, c. 45, Pt. A, §4 (NEW).]

C. The additional premises are properly equipped, including tables, chairs and restrooms; and [1995, c. 195, §2 (AMD).]

D. The Department of Health and Human Services licenses the additional premises. [1987, c. 45, Pt. A, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

[ 1995, c. 195, §2 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Sales for consumption on slopes or courses prohibited. This section does not permit a ski area to sell liquor for consumption on the slopes away from the licensed area. Except as provided in section 1075-A, a golf course may not sell liquor for consumption on the course away from the licensed area.

[ 2005, c. 108, §2 (AMD) .]

2-A. Sales for consumption on slopes or courses prohibited.

[ 2005, c. 108, §3 (RP) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1993, c. 410, §ZZ19 (AMD). 1993, c. 730, §45 (AMD). 1995, c. 195, §2 (AMD). 2003, c. 579, §§2,3 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 108, §§2,3 (AMD).



28-A §1075-A. Golf course mobile service bar

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Mobile service bar" means a golf cart or other similar vehicle staffed by an employee of the golf course and outfitted for storage, cooling or refrigeration and sale and service of malt liquor in cans or bottles. [2003, c. 579, §4 (NEW).]

[ 2003, c. 579, §4 (NEW) .]

2. License. The bureau may issue a license for a mobile service bar to a licensee who owns a golf course or may issue a license for a mobile service bar to a Class A restaurant, Class A restaurant/lounge or Class I hotel located at a golf course and to a golf course owner. The licensee shall ensure that:

A. All individuals selling, serving or dispensing malt liquor from a mobile service bar are employees of the golf course, except as provided in subsection 2-A; [2009, c. 472, §1 (AMD).]

B. The licensee does not possess or permit possession, sale or consumption of any malt liquor on the golf course other than that which is permitted and purchased by the licensee in accordance with the license or licenses granted; [2005, c. 108, §4 (RPR).]

C. A sufficient number of employees are deployed to adequately control and ensure adherence to laws applying to the serving, sale and consumption of malt liquor on the golf course; [2003, c. 579, §4 (NEW).]

D. Service or consumption of any liquor is not allowed in parking lots except as otherwise provided in this chapter; [2003, c. 579, §4 (NEW).]

E. A licensee or licensee's employees do not allow patrons to leave the golf course with any liquor; [2003, c. 579, §4 (NEW).]

F. Only one standard serving of malt liquor is served to an individual at a time; [2003, c. 579, §4 (NEW).]

G. Signs are posted that state that a patron may not bring alcoholic beverages onto the premises of the golf course; [2003, c. 579, §4 (NEW).]

H. Signs are placed on the mobile service bar that state that service or consumption of any liquor by a person under 21 years of age is prohibited; [2003, c. 579, §4 (NEW).]

I. Malt liquor from a mobile service bar is purchased and consumed only by those patrons engaged in a round of golf; [2003, c. 579, §4 (NEW).]

J. The operator of a mobile service bar is at least 21 years of age and has successfully completed an alcohol server education course; and [2003, c. 579, §4 (NEW).]

K. The operator of a mobile service bar has the ability and necessary tools to immediately contact a golf course employee working at the part of the golf course licensed as an on-premises establishment or an employee of a Class A restaurant or Class A restaurant/lounge operating under a contract with a municipal golf course for assistance in enforcing the provisions of this section. [2009, c. 472, §2 (AMD).]

[ 2009, c. 472, §§1, 2 (AMD) .]

2-A. Municipal golf course. Notwithstanding subsection 2, paragraph A, employees of a Class A restaurant or Class A restaurant/lounge operating under a contract with a municipal golf course that does not have a license to serve alcoholic beverages may sell, serve or dispense malt liquor from a mobile service bar under the same conditions prescribed by subsection 2.

[ 2009, c. 472, §3 (NEW) .]

3. Penalty. A person who brings alcoholic beverages onto the premises of a golf course commits a civil violation for which a fine of not less than $250 nor more than $1,500 may be adjudged.

[ 2003, c. 579, §4 (NEW) .]

4. Revocation and suspension of license. A licensee who holds a license issued by the bureau under this section and any other licenses that that licensee holds to sell liquor for on-premises consumption are subject to chapter 33 to the same extent as are other on-premises licensees.

[ 2005, c. 108, §5 (RPR) .]

5. Transportation of open containers prohibited. A patron of a golf course licensed under this section who operates a golf cart is prohibited from transporting an open container of liquor across a public way as defined by Title 29-A, section 2112-A, subsection 1, paragraph D.

[ 2003, c. 579, §4 (NEW) .]

6. Repeal.

[ 2005, c. 108, §6 (RP) .]

SECTION HISTORY

2003, c. 579, §4 (NEW). 2005, c. 108, §§4-6 (AMD). 2009, c. 472, §§1-3 (AMD).



28-A §1076. Qualified catering services

1. Issuance of licenses. Notwithstanding any other provision of law, the bureau may issue licenses under this section for the sale of spirits, wine and malt liquor to be consumed on the premises to qualified catering services as defined in section 2, subsection 15, paragraph P.

A. "Premises," as used in this section, means the premises where the qualified catering service is selling and serving liquor, either its principal place of business or the premises where the event being catered is held. [1987, c. 342, §97 (NEW).]

[ 1993, c. 410, Pt. ZZ, §20 (AMD) .]

2. Compliance with local option decisions. The bureau may license only those qualified catering services whose principal place of business is located in municipalities that have previously voted affirmatively on questions pertaining to on-premise sales provided in chapter 5.

A. Every event catered by the qualified catering service must also be located in a municipality that has previously voted affirmatively on questions pertaining to on-premise sales provided in chapter 5. [1993, c. 410, Pt. ZZ, §20 (AMD).]

[ 1993, c. 410, Pt. ZZ, §20 (AMD) .]

3. Income from sale of food requirement. At least a minimum amount of gross annual income must be from the sale of food for each qualified catering service. The income from sale of food requirement is based on the population of the municipality in which the qualified catering service is located. For purposes of this section, "year-round" means operated for more than 6 months in a year.

A. In municipalities having a population of over 50,000 persons:

(1) Year-round qualified catering services must have a minimum gross income of $50,000 a year from the sale of food to the public; and

(2) Part-time qualified catering services must have a minimum gross income of:

(a) Thirty thousand dollars from the sale of food to the public if the catering service operates for more than 3 months but no more than 6 months in a year; and

(b) Twenty thousand dollars from the sale of food to the public if the catering service operates for no more than 3 months in a year. [1993, c. 410, Pt. ZZ, §20 (AMD).]

B. In municipalities having a population of 30,001 to 50,000 persons:

(1) Year-round qualified catering services must have a minimum gross income of $40,000 a year from the sale of food to the public; and

(2) Part-time qualified catering services must have a minimum gross income of:

(a) Twenty-five thousand dollars from the sale of food to the public if the catering service operates for more than 3 months but no more than 6 months in a year; and

(b) Twenty thousand dollars from the sale of food to the public if the catering service operates for no more than 3 months in a year. [1993, c. 410, Pt. ZZ, §20 (AMD).]

C. In municipalities having a population of 20,001 to 30,000 persons:

(1) Year-round qualified catering services must have a minimum gross income of $30,000 a year from the sale of food to the public; and

(2) Part-time qualified catering services must have a minimum gross income of $20,000 from the sale of food to the public if the catering service operates for more than 3 months but no more than 6 months in a year. [1993, c. 410, Pt. ZZ, §20 (AMD).]

D. In municipalities having a population of 7,501 to 20,000 persons:

(1) Year-round qualified catering services must have a minimum gross income of $15,000 a year from the sale of food to the public; and

(2) Part-time qualified catering services must have a minimum gross income of $10,000 from the sale of food to the public if the catering service operates for no more than 6 months in a year. [1993, c. 410, Pt. ZZ, §20 (AMD).]

E. In municipalities having a population of 7,500 persons or less:

(1) Year-round qualified catering services must have a minimum gross income of $5,000 a year from the sale of food to the public; and

(2) Part-time qualified catering services must have a minimum gross income of $2,500 from the sale of food to the public if the catering service operates for no more than 6 months in a year. [1993, c. 410, Pt. ZZ, §20 (AMD).]

[ 1993, c. 410, Pt. ZZ, §20 (AMD) .]

4. Bureau determines applicant would probably qualify. The bureau may issue the license if it determines that the applicant for a new license would probably qualify.

[ 1993, c. 410, Pt. ZZ, §20 (AMD) .]

5. Licensee for renewal must show proof of meeting income requirement. The bureau may not renew any license for the sale of liquor under this section unless the licensee furnishes the bureau with proof that the previous year's business conformed to the income requirements of this section.

[ 1993, c. 410, Pt. ZZ, §20 (AMD) .]

6. Income from vending machines not included. The income from the sale of food placed in vending machines must not be included in the minimum dollar requirements of this section.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

7. Provision of liquor at places other than principal place of business. Licensed qualified catering services that would like to provide the service of liquor at locations other than their principal places of business shall file an application with the bureau at least 24 hours in advance of any function or event at which liquor is to be sold or served. Application must be made on a form provided by the bureau and must contain the following:

A. Date, time and approximate duration; [1987, c. 45, Pt. A, §4 (NEW).]

B. Location; [1987, c. 45, Pt. A, §4 (NEW).]

C. Name and address of the person or persons, firm or corporation making arrangements; [1987, c. 45, Pt. A, §4 (NEW).]

D. Approval by the municipal officers or a municipal official designated by the municipal officers of the municipality in which the catered function or event is to be held, which, notwithstanding the provisions of section 653, may be granted without public notice; and [1987, c. 45, Pt. A, §4 (NEW).]

E. Any other information the bureau considers necessary. [1993, c. 410, Pt. ZZ, §20 (AMD).]

[ 1993, c. 410, Pt. ZZ, §20 (AMD) .]

8. Ruling on application. The bureau shall approve or deny the application to provide service of liquor at a location other than the principal place of business, and shall immediately notify the applicant of its decision.

[ 1993, c. 410, Pt. ZZ, §20 (AMD) .]

9. No additional fee. The bureau may not charge a fee for provision of the service of liquor at locations other than the principal place of business in addition to the license fee paid by the qualified catering service.

[ 1993, c. 410, Pt. ZZ, §20 (AMD) .]

10. Self-sponsored event permit. The bureau may issue a self-sponsored event permit to a qualified catering service in addition to a license issued in accordance with this section. A self-sponsored event permit authorizes the licensee to serve spirits, wine and malt liquor at an event sponsored by the licensee at the facility that is the licensee’s principal place of business as a qualified catering service. The permit allows for up to 100 self-sponsored events per year under the following conditions:

A. The licensee submits an application as prescribed by the bureau; [2009, c. 530, §1 (NEW).]

B. The primary business of the licensee does not involve serving alcoholic beverages on a day-to-day basis at self-sponsored events; [2009, c. 530, §1 (NEW).]

C. The licensee notifies the bureau of a self-sponsored event a minimum of 3 business days prior to the event by first class mail, facsimile transmission, electronic mail or other method prescribed by the bureau; [2009, c. 530, §1 (NEW).]

D. The licensee provides at a self-sponsored event a diverse selection of food, primarily prepared from a complete kitchen at the licensee’s facility and served at multiple food stations or a buffet service or passed by servers or served as a plated sit-down meal. The selection of food must include more than snack foods such as potato chips, crackers, pretzels or nuts, but snack foods may be used in the preparation of a meal or as an accompaniment to a prepared meal; [2009, c. 530, §1 (NEW).]

E. If liquor is served later than 9:00 p.m. at a self-sponsored event and after the service of food described in paragraph D is complete, the licensee continues to offer food, which may be lighter than a buffet service or a sit-down meal, such as sandwiches and pizza; [2009, c. 530, §1 (NEW).]

F. Self-sponsored events are public or private events requiring an admission fee for the service of food and beverages by the licensee that may include visual or participatory entertainment provided by the licensee in accordance with the laws and rules governing this Title; and [2009, c. 530, §1 (NEW).]

G. Self-sponsored events do not exceed 7 hours. [2009, c. 530, §1 (NEW).]

The license fee for a self-sponsored event permit is $700 annually. Renewal of a permit under this subsection must coincide with renewal of the license issued in accordance with this section.

[ 2009, c. 530, §1 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§97-99 (AMD). 1987, c. 360, (AMD). 1993, c. 410, §ZZ20 (AMD). 2009, c. 530, §1 (AMD).



28-A §1077. Public service corporations: Vessel, railroad and airline corporations

1. Licenses. The bureau may issue licenses under this section for the sale of spirits, wine and malt liquor by vessel, railroad and airline corporations in their boats, cars and aircraft.

[ 1997, c. 373, §102 (AMD) .]

2. Vessels. The requirements and conditions for licenses for vessels are as follows.

A. The bureau may not require that the vessels be equipped to supply food or provide food service. [1997, c. 373, §103 (AMD).]

B. Except as provided in subparagraph (1), licenses issued under this section to vessel companies operating boats within the State authorize the licensees to sell liquor in the boats after leaving and before reaching ports within the State and licenses issued under this section to commercial vessel companies operating boats on inland waters authorize the licensees to sell liquor on board the boat after leaving and before reaching docks on inland waters.

(1) A licensee may sell liquor for consumption on board a vessel that is in port or docked, only if prior approval for the sale is obtained from the bureau under the license application procedure in section 653. A separate approval must be obtained for each port or dock location from which on-board sales of liquor are to be made. [1997, c. 656, §2 (AMD).]

C. A vessel licensed to sell liquor under this section may sell liquor on Sundays only between the hours of 5 a.m. and 1 a.m. the following day on inland waters and when operated within the 3-mile limit on coastal waters. [2015, c. 74, §5 (AMD).]

D. Notwithstanding the provisions of sections 121 and 122, a vessel on inland waters may sell liquor without approval of the municipal officers or, in the case of unincorporated places, the county commissioners. [1997, c. 656, §4 (NEW).]

[ 2015, c. 74, §5 (AMD) .]

3. Railroad corporations. The requirements and conditions for licenses for railroad corporations are as follows.

A. The license issued to a railroad corporation operating dining cars or passenger cars within the State authorizes the licensee to sell liquor to be consumed in the cars only after leaving and before reaching the terminal stops. [1987, c. 342, §100 (RPR).]

[ 1987, c. 342, §100 (AMD) .]

4. Airlines. The requirements and conditions for licenses for airlines are as follows.

A. The license issued to an airline operating aircraft within the State authorizes the licensee to sell liquor in the aircraft to be consumed in the aircraft only after leaving and before reaching airports within the State. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

5. License sufficient throughout the State. One license issued under this section is sufficient to cover all aircraft, passenger cars or vessels operated by the licensed public service corporation.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §100 (AMD). 1997, c. 373, §§102,103 (AMD). 1997, c. 656, §§2-4 (AMD). 2015, c. 74, §5 (AMD).



28-A §1078. Vessel corporations owned by certificate of approval holders (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1079. International air terminals

1. Issuance of license to operators of air terminals. The bureau may issue licenses under this section for the sale of spirits, wine and malt liquor to be consumed on the premises to operators of international air terminals, as defined in section 2, subsection 15, or their agent or concessionaire.

[ 1997, c. 373, §104 (AMD) .]

2. Sale of liquor. An international air terminal licensee may sell liquor during the hours permitted under section 4, subsection 1, to:

A. International passengers in transit; and [1987, c. 342, §101 (NEW).]

B. Other persons. [1987, c. 342, §101 (NEW).]

[ 1987, c. 342, §101 (RPR) .]

3. Sale of liquor to international passengers in transit. Notwithstanding section 4, subsection 1, an international air terminal licensee may sell liquor to international passengers in transit during the hours sales are prohibited under section 4, subsection 1.

[ 1987, c. 342, §101 (RPR) .]

4. International passengers in transit defined. "International passenger in transit" means an airline passenger who is in transit and whose point of either origin or destination is a foreign country.

[ 1987, c. 342, §101 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §101 (RPR). 1997, c. 373, §104 (AMD).









Chapter 45: LICENSES FOR THE SALE OF LIQUOR TO BE CONSUMED OFF THE LICENSED PREMISES

28-A §1201. Issuance of licenses; stock of merchandise

1. Licenses for sale of malt liquor and table wine. The bureau may issue licenses under this section for the sale and distribution of malt liquor or wine to off-premise retail licensees, as defined in section 2, subsection 27, paragraph A.

[ 1997, c. 373, §105 (AMD) .]

2. Ineligible as licensee. The bureau may not issue a license for the sale of malt liquor or wine to any person who is not engaged in a bona fide retail business other than the sale of malt liquor or wine at retail.

[ 1997, c. 373, §105 (AMD) .]

3. Cannot sell liquor to be consumed on the premises. Except as provided in section 1207, a person licensed under this section may not sell malt liquor or wine to be consumed on the premises.

[ 2009, c. 438, §3 (AMD) .]

3-A. Sale of liquor for off-premises consumption to retailer prohibited. A person licensed under this section, or an agent or employee of the person, may not knowingly sell liquor to another retailer licensed under this section for resale except as provided in section 606.

[ 2013, c. 476, Pt. A, §26 (AMD) .]

4. Licenses in unincorporated places where no local option vote is taken. Licenses in an unincorporated place, where no local option vote is taken under chapter 5, must be approved by the county commissioners of the county.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

5. Qualifications. The bureau may not issue any licenses for new premises unless:

A. The premises have been in operation for a period of at least 3 months immediately before the date of the application; or [1997, c. 373, §107 (AMD).]

B. The applicant proves to the satisfaction of the bureau that all proper standards and requirements of laws and rules of the bureau have been met and that the applicant is a resident of the State. [1997, c. 373, §107 (AMD).]

[ 1997, c. 373, §107 (AMD) .]

6. Stock of groceries or compatible merchandise required. All off-premise retail licensees must have and maintain:

A. An adequate stock of groceries fit for human consumption of at least $1,000 wholesale value; [1987, c. 342, §103 (RPR).]

B. A stock of merchandise reasonably compatible with a stock of malt liquor or wine of at least $1,000 wholesale value; or [1987, c. 342, §103 (RPR).]

C. A combination of both groceries fit for human consumption and compatible merchandise of at least $1,000 wholesale value. [1987, c. 342, §103 (RPR).]

[ 1987, c. 342, §103 (RPR) .]

7. Compatible merchandise. Each licensee shall display the groceries or compatible merchandise, or both, in the general sales area of the licensed premises, except that foodstuffs and other consumable products used in the preparation of food and cut flowers and potted flowers are not required to be displayed if they are stored elsewhere on the premises. Compatible merchandise:

A. Includes:

(1) Tobacco products;

(2) Newspapers;

(3) Greeting cards;

(4) Paper products;

(5) Cut flowers and potted flowers;

(5-A) Glasses, stemware, china and devices designed to open containers of wine and beer;

(6) A stock of foodstuffs and other consumable products used on the premises in the preparation of food for consumption on or off the premises; and

(7) Other items equally compatible with a stock of malt liquor or wine; and [2005, c. 193, §1 (AMD).]

B. Does not include:

(1) Gasoline and oil;

(2) Used or new cars, parts or accessories; or

(3) Other items of stock that may be equally incompatible in nature. [1987, c. 342, §104 (RPR).]

[ 2005, c. 193, §1 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§102-104 (AMD). 1993, c. 266, §21 (AMD). 1997, c. 373, §§105-107 (AMD). 2005, c. 193, §1 (AMD). 2009, c. 438, §3 (AMD). 2013, c. 368, Pt. V, §41 (AMD). 2013, c. 476, Pt. A, §26 (AMD).



28-A §1201-A. Transfer of spirits among certain licensees

Notwithstanding section 606, subsection 1 and section 1201, subsection 3-A, if a business or corporation has multiple locations in the State licensed to sell spirits for consumption off the premises, spirits may be transferred from one of those licensed locations to another to facilitate the sale of those spirits. A licensee that transfers spirits from one location to another in accordance with this section must notify the bureau of all transfers in advance on a form determined by the bureau. The licensee shall maintain a record of all transfers made in accordance with this section. [2003, c. 208, §1 (NEW).]

SECTION HISTORY

2003, c. 208, §1 (NEW).



28-A §1202. Payment for sales in off-premise retailers

1. Employees under 17. No employee under 17 years of age may accept payment for the sale of malt liquor or wine at the check-out counter of an off-premise retail licensee's establishment.

[ 1993, c. 266, §22 (AMD) .]

2. Employees who are 17. An employee who is at least 17 years of age but less than 21 years of age may accept payment only in the presence of an employee who is at least 21 years of age and is in a supervisory capacity.

[ 1997, c. 373, §108 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1993, c. 266, §22 (AMD). 1997, c. 373, §108 (AMD).



28-A §1203. License for florists and florist shops (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §105 (RP).



28-A §1204. Ship chandlers

1. Issuance of licenses. The bureau may issue licenses under this section for the sale of malt liquor and table wine to be consumed off the premises to ship chandlers, as defined in section 2, subsection 15, paragraph S.

[ 1997, c. 373, §109 (AMD) .]

2. Conditions on sales. Ship chandlers may sell malt liquor and wine only to ships which are:

A. Not licensed as retail licensees; and [1987, c. 342, §106 (NEW).]

B. Registered in another state or another country. [1987, c. 342, §106 (NEW).]

[ 1987, c. 342, §106 (NEW) .]

3. Exception to off-premise retail licensee requirements. Notwithstanding section 1201, a licensed ship chandler is not required to have or maintain a stock of groceries, compatible merchandise or combination of both.

[ 1987, c. 342, §106 (NEW) .]

SECTION HISTORY

1987, c. 342, §106 (NEW). 1997, c. 373, §109 (AMD).



28-A §1205. Taste testing of wine

1. Taste testing on off-premise retail licensee's premises. Subject to the conditions in subsection 2, the bureau may authorize an off-premise retail licensee stocking at least 125 different wine labels to conduct taste testings of wine on that licensee's premises. An off-premise retail licensee may request authority to conduct a taste testing using forms prescribed by the bureau. The request must indicate if a sales representative licensed under section 1502 will be pouring samples for taste testing and verification that the sales representative has successfully completed an alcohol server education course approved by the commissioner. Any other consumption of alcoholic beverages on an off-premise retail licensee's premises is prohibited.

[ 2015, c. 129, §4 (AMD) .]

2. Conditions on taste-testing activities. The following conditions apply to taste-testing activities under this section:

A. Wine may not be served to persons who have not yet attained the age of 21 years; [2009, c. 459, §2 (AMD).]

B. A person may not be served more than a total of 5 ounces of wine having an alcohol content of 14% or less; or, for wine having an alcohol content greater than 14%, a person may not be served more than a total of 3 ounces of wine; [2009, c. 459, §2 (AMD).]

C. A person may not be charged a fee for any wine served as part of a taste-testing activity; [2009, c. 459, §2 (AMD).]

D. A person may not be served who is visibly intoxicated; [2009, c. 459, §2 (AMD).]

E. Taste testing must be limited to a designated area; [2009, c. 459, §2 (AMD).]

F. Taste testing must be conducted within the hours of retail sale established in this Title; [2009, c. 459, §2 (AMD).]

G. The retail licensee must obtain the written permission of the bureau before conducting any taste-testing activity; [1997, c. 373, §111 (AMD).]

H. The retail licensee may conduct up to 3 tastings per month, including tastings conducted under sections 460 and 1207; [2011, c. 103, §2 (AMD).]

I. Taste testing is not allowed in any municipality where on-premises and off-premises sales are not allowed pursuant to chapter 5; [2009, c. 459, §2 (AMD).]

J. The retail licensee must notify the bureau of the date and time scheduled for all taste-testing events. This notification must list the name of any sales representative licensed under section 1502 who will be pouring samples for taste testing; [2015, c. 129, §5 (AMD).]

K. The retail licensee must purchase all wine served at a taste testing from a wholesale licensee; [RR 2009, c. 2, §79 (COR).]

L. Prior to a taste-testing event, the retail licensee shall post prominently at the entrance to the store a sign that announces the date and time of the event; and [2013, c. 368, Pt. V, §42 (AMD).]

M. An off-premise retail licensee, with prior approval from the bureau, may conduct an invitation-only taste-testing event at the off-premise retail licensee's premises in place of or to coincide with a taste-testing event that is open to the public. A taste-testing event that is exclusively invitation only is not subject to the posting requirement in paragraph L. [2009, c. 510, §6 (NEW).]

[ 2015, c. 129, §5 (AMD) .]

3. Rules. The bureau may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 476, Pt. A, §27 (AMD) .]

SECTION HISTORY

1989, c. 488, (NEW). 1995, c. 30, §§4-6 (AMD). 1997, c. 373, §§110,111 (AMD). 1997, c. 414, §§1-3 (AMD). 1997, c. 683, §A16 (AMD). 2005, c. 32, §1 (AMD). RR 2009, c. 2, §§79, 80 (COR). 2009, c. 459, §2 (AMD). 2009, c. 510, §§4-6 (AMD). 2011, c. 69, §§1, 2 (AMD). 2011, c. 103, §2 (AMD). 2013, c. 368, Pt. V, §§42, 43 (AMD). 2013, c. 476, Pt. A, §27 (AMD). 2015, c. 129, §§4, 5 (AMD).



28-A §1206. Consumption prohibited on off-premises retail premises

A person may not consume liquor on the premises of an off-premise retail licensee licensed under this chapter except as provided in sections 460, 1205, 1207, 1208, 1402-A and 1504. [2011, c. 629, §20 (AMD).]

SECTION HISTORY

1993, c. 266, §23 (NEW). 2009, c. 438, §4 (AMD). 2009, c. 459, §3 (AMD). 2009, c. 652, Pt. A, §42 (RPR). 2011, c. 629, §20 (AMD).



28-A §1207. Taste testing of malt liquor

1. Taste testing on off-premise retail licensee's premises. Subject to the conditions in subsection 2, the bureau may authorize an off-premise retail licensee stocking at least 100 different labels of malt liquor to conduct taste testing of malt liquor on that licensee's premises. An off-premise retail licensee may request authority to conduct a taste testing using forms prescribed by the bureau. The request must indicate if a sales representative licensed under section 1502 will be pouring samples for taste testing and verification that the sales representative has successfully completed an alcohol server education course approved by the commissioner. Any other consumption of alcoholic beverages on an off-premise retail licensee's premises is prohibited, except as permitted under section 460 or 1205.

[ 2015, c. 129, §6 (AMD) .]

2. Conditions on taste-testing activities. The conditions under this subsection apply to taste-testing activities under this section.

A. Malt liquor may not be served to persons who have not yet attained 21 years of age. [2009, c. 459, §4 (NEW).]

B. A person may not be served more than a total of 12 ounces of malt liquor having an alcohol content of 6% or less; for malt liquor having an alcohol content greater than 6% but less than 12%, a person may not be served more than a total of 6 ounces; or, for malt liquor having an alcohol content of 12% or greater, a person may not be served more than a total of 3 ounces. [2009, c. 459, §4 (NEW).]

C. A person may not be charged a fee for any malt liquor served as part of a taste-testing activity. [2009, c. 459, §4 (NEW).]

D. A person may not be served who is visibly intoxicated. [2009, c. 459, §4 (NEW).]

E. Taste testing must be limited to a designated area. [2009, c. 459, §4 (NEW).]

F. Taste testing must be conducted within the hours of retail sale established in this Title. [2009, c. 459, §4 (NEW).]

G. The retail licensee must obtain the written permission of the bureau before conducting any taste-testing activity. [2009, c. 459, §4 (NEW).]

H. The retail licensee may conduct up to 3 tastings per month, including tastings under section 460 or 1205. [2011, c. 103, §3 (AMD).]

I. Taste testing is not allowed in any municipality where on-premises and off-premises sales are not allowed pursuant to chapter 5. [2009, c. 459, §4 (NEW).]

J. The retail licensee must notify the bureau of the date and time scheduled for all taste-testing events. This notification must list the name of any sales representative licensed under section 1502 who will be pouring samples for taste testing. [2015, c. 129, §7 (AMD).]

K. The retail licensee must purchase all malt liquor served at a taste testing from a wholesale licensee. [2009, c. 459, §4 (NEW).]

L. Prior to a taste-testing event, the retail licensee shall post prominently at the entrance to the store a sign that announces the date and time of the event. [2013, c. 368, Pt. V, §44 (AMD).]

M. An off-premise retail licensee, with prior approval from the bureau, may conduct an invitation-only taste-testing event at the off-premise retail licensee's premises in place of or to coincide with a taste-testing event that is open to the public. A taste-testing event that is exclusively invitation only is not subject to the posting requirement in paragraph L. [2009, c. 510, §11 (NEW).]

[ 2015, c. 129, §7 (AMD) .]

3. Rules. The bureau may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

§1207. Dual liquor license

(As enacted by PL 2009, c. 438, §5 is REALLOCATED TO TITLE 28-A, SECTION 1208)

[ 2013, c. 476, Pt. A, §28 (AMD) .]

SECTION HISTORY

2009, c. 438, §5 (NEW). 2009, c. 459, §4 (NEW). 2009, c. 510, §§8-11 (AMD). 2009, c. 510, §7 (RAL). 2011, c. 103, §3 (AMD). 2013, c. 368, Pt. V, §§44, 45 (AMD). 2013, c. 476, Pt. A, §28 (AMD). 2015, c. 129, §§6, 7 (AMD).



28-A §1208. Dual liquor license (REALLOCATED FROM TITLE 28-A, SECTION 1207)

(REALLOCATED FROM TITLE 28-A, SECTION 1207)

Notwithstanding any other provision of law, the bureau may issue a dual liquor license to a retail establishment to serve wine to be consumed on the premises in accordance with subsection 2 if that establishment is licensed to sell wine to be consumed off the premises and meets the criteria listed in subsection 1. [2009, c. 510, §7 (RAL).]

1. Minimum criteria. In order for the bureau to issue a dual liquor license in accordance with this section the following criteria must be met:

A. The licensee has submitted an application as prescribed by the bureau and the fee under subsection 3 to the bureau; [2009, c. 510, §7 (RAL).]

B. The licensee’s establishment includes a full kitchen that prepares hot and cold meals to be consumed on the premises; [2009, c. 510, §7 (RAL).]

C. The licensee’s establishment includes at least 2 restrooms available for use by patrons; [2009, c. 510, §7 (RAL).]

D. The licensee has dedicated an area of the establishment with table seating for a minimum of 16 people to sit and eat a meal prepared by the licensee; [2009, c. 510, §7 (RAL).]

E. The licensee carries a stock of at least $35,000 of wine; [2009, c. 510, §7 (RAL).]

F. The licensee has not committed a violation of this chapter during the past 2 years; and [2009, c. 510, §7 (RAL).]

G. The licensee has received approval from the appropriate municipal officers prior to submitting an application to the bureau. [2009, c. 510, §7 (RAL).]

[ 2009, c. 510, §7 (RAL) .]

2. License requirements. The holder of a dual liquor license is governed by the following when serving wine to be consumed on the premises:

A. Each serving of wine must be dispensed by the licensee or an employee of the licensee who is at least 21 years of age from a stock of wine that is separated from the wine that is for sale for consumption off the premises; [2009, c. 510, §7 (RAL).]

B. The licensee shall ensure that at least 2 employees at least 21 years of age are present at all times when wine is being consumed on the premises with at least one whose primary responsibility is sales of wine and other items sold to be consumed off the premises; [2009, c. 510, §7 (RAL).]

C. Wine may be served only to be consumed on the premises when accompanied by a full meal. For the purposes of this paragraph, "full meal" means a diversified selection of food that cannot ordinarily be consumed without the use of tableware and cannot be conveniently consumed while standing or walking; [2009, c. 510, §7 (RAL).]

D. Patrons of the establishment may not consume any alcoholic beverage on the premises unless it is served in accordance with this section by the licensee or an employee of the licensee; and [2009, c. 510, §7 (RAL).]

E. A licensee may not serve wine to be consumed on the premises after 8:00 p.m. [2009, c. 510, §7 (RAL).]

[ 2009, c. 510, §7 (RAL) .]

3. License fee. The license fee for a dual liquor license is $600 annually in addition to the license to sell malt liquor or wine for consumption off the premises.

[ 2009, c. 510, §7 (RAL) .]

4. Rules. The bureau shall adopt rules to implement this section. Rules adopted in accordance with this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 510, §7 (RAL) .]

SECTION HISTORY

2009, c. 510, §7 (RAL).



28-A §1209. Sale of privately held wine by auction

Notwithstanding any provision to the contrary in section 1201, chapter 55 or chapter 57, this section governs wine auctions. [2015, c. 366, §1 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Auction permittee" means a person licensed under Title 32, section 285 who is issued a permit pursuant to this section. [2015, c. 366, §1 (NEW).]

B. "Fine and rare wine" means a wine that is not available for purchase in this State through a licensed retailer or wholesaler. [2015, c. 366, §1 (NEW).]

C. "Privately held wine" means fine and rare wine owned for consumption or investment purposes by a person who is not licensed as a liquor manufacturer, retailer, distributor or wholesaler in any state or by the Federal Government. [2015, c. 366, §1 (NEW).]

D. "Wine auction" means an event at which an auction permittee auctions privately held wine owned by or consigned to the auction permittee. [2015, c. 366, §1 (NEW).]

[ 2015, c. 366, §1 (NEW) .]

2. Wine auctions. A wine auction may be held by an auction permittee only in accordance with this section. A person legally owning privately held wine may sell or commission for sale the privately held wine to an auction permittee by means of an auction pursuant to this section. Privately held wine may not be auctioned under this section to a person who holds a license under this subpart or subpart 3.

[ 2015, c. 366, §1 (NEW) .]

3. Permit; fee. Subject to the conditions in subsection 4, the bureau may issue a permit to conduct a wine auction to a person licensed under Title 32, section 285 who applies for a wine auction permit. A permit issued pursuant to this subsection is valid for the length of the auction, which may not exceed 2 days. The permit fee for a wine auction is $250.

[ 2015, c. 366, §1 (NEW) .]

4. Conditions. The following conditions apply to a wine auction and a wine auction permit under this section.

A. The auction permittee shall submit to the bureau an inventory of the privately held wine to be sold at the auction on a form determined by the bureau. The inventory form must include the owner of the privately held wine and identifying information as to where the privately held wine was purchased by the owner. For the purposes of subsection 1, paragraph B, wine is considered fine and rare wine if it is not available for purchase in this State through a licensed retailer or wholesaler at the time the inventory is submitted to the bureau. [2015, c. 366, §1 (NEW).]

B. The auction permittee shall notify the bureau at least 30 days prior to the auction of the address, date and time scheduled for the wine auction. [2015, c. 366, §1 (NEW).]

C. The auction permittee shall obtain written verification of the identity of each successful bidder who purchases privately held wine at the wine auction. The information must include, at a minimum, the name and address of the person. [2015, c. 366, §1 (NEW).]

D. Privately held wine sold at the wine auction may not be opened or consumed on the premises of the wine auction. [2015, c. 366, §1 (NEW).]

E. The auction permittee shall notify the bureau of each sale of privately held wine at the wine auction. [2015, c. 366, §1 (NEW).]

F. The privately held wine to be sold at auction may not be stored on the premises where the wine auction is conducted except while the wine auction is being conducted. [2015, c. 366, §1 (NEW).]

G. The auction permittee shall ensure that each recipient of privately held wine sold at the wine auction is 21 years of age or older. [2015, c. 366, §1 (NEW).]

H. The auction permittee shall ensure that each bottle of privately held wine sold at the wine auction has a permanently affixed label stating that the wine is privately held wine. [2015, c. 366, §1 (NEW).]

[ 2015, c. 366, §1 (NEW) .]

5. Excise tax; sales tax. An auction permittee shall comply with the provisions of chapter 65 and Title 36, Part 3 including all requirements relating to the collection, reporting and remittance of the excise and sales and use taxes of the State on sales of privately held wine sold at a wine auction. The bureau may refuse to issue a wine auction permit to an auction permittee who has violated this subsection.

[ 2015, c. 366, §1 (NEW) .]

6. Beverage container deposit. A container of privately held wine auctioned under this section must comply with the provisions of Title 32, chapter 28.

[ 2015, c. 366, §1 (NEW) .]

7. Rules. The bureau shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 366, §1 (NEW) .]

SECTION HISTORY

2015, c. 366, §1 (NEW).









Subpart 3: NON-RETAIL SALES

Chapter 51: CERTIFICATE OF APPROVAL HOLDERS

Subchapter 1: GENERAL PROVISIONS

28-A §1351. Certificate of approval

1. Certificate of approval required. All in-state manufacturers, out-of-state manufacturers and out-of-state wholesalers must obtain a certificate of approval from the bureau.

[ 1997, c. 373, §112 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §112 (AMD).






Subchapter 2: MANUFACTURERS

28-A §1355. Manufacturer licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 248, (AMD). 1987, c. 342, §107 (RPR). 1987, c. 623, §15 (RPR). 1993, c. 60, §1 (AMD). 1993, c. 542, §§1,2 (AMD). 1993, c. 730, §46 (AMD). 1997, c. 373, §113 (AMD). 1999, c. 275, §2 (AMD). 1999, c. 535, §6 (AMD). 1999, c. 790, §A34 (AMD). 2001, c. 236, §§1,2 (AMD). 2001, c. 501, §§1,2 (AMD). 2005, c. 377, §1 (AMD). 2009, c. 167, §1 (AMD). 2011, c. 48, §1 (AMD). 2011, c. 62, §§1, 2 (AMD). 2011, c. 280, §2 (AMD). 2011, c. 629, §21 (RP).



28-A §1355-A. Manufacturer licenses

1. Issuance of licenses. The bureau may issue manufacturer licenses to distill, rectify, brew or bottle spirits, wine or malt liquor to distillers, rectifiers, brewers, bottlers and wineries operating under federal law and federal supervision.

[ 2011, c. 629, §22 (NEW) .]

2. Manufacturers. The following provisions apply to brewery, small brewery, winery, small winery, distillery and small distillery licensees.

A. A licensee may permit sampling of the liquor product on the premises:

(1) By employees for the purpose of quality control of the product;

(2) By wholesalers for the purpose of determining whether to carry the product as a wholesale product if the holder of the license pays the excise tax on the product sampled according to section 1652; and

(3) By the public if the holder of the license pays the excise tax on the product sampled according to section 1652. [2011, c. 629, §22 (NEW).]

B. A licensee under this section may serve to the public complimentary samples of liquor produced by the licensee at the licensed premises where liquor is produced by the licensee. [2011, c. 629, §22 (NEW).]

C. A licensee under this section may sell to nonlicensees during regular business hours from the licensed premises where liquor is produced by the licensee liquor produced by the bottle, by the case or in bulk for consumption off the licensed premises. Spirits sold by distillers and small distillers in accordance with this paragraph must be first sold to the State, subject to the listing, pricing and distribution provisions of this Title. [2011, c. 629, §22 (NEW).]

D. A licensee under this section may sell from the licensed premises where liquor is produced by the licensee liquor produced by the licensee for consumption off the licensed premises. [2011, c. 629, §22 (NEW).]

E. A licensee may serve complimentary samples of liquor on Sunday after the hour of 5 a.m. and may sell liquor on Sunday after the hour of 5 a.m. if the municipality in which the licensed premises is located has authorized the sale of liquor on Sunday for consumption off the premises under chapter 5. [2015, c. 74, §6 (AMD).]

F. A licensee may charge for samples or shall otherwise comply with the conditions in paragraph E. Each sample poured is subject to a charge in an amount determined by the licensee and is subject to the sales tax on liquor under Title 36, section 1811. A licensee shall maintain a record of liquor samples subject to a charge and maintain those records for a period of 2 years. [2011, c. 629, §22 (NEW).]

G. A licensee that is a brewery or small brewery may sell on the premises during regular business hours and within the hours of legal sale to nonlicensees liquor produced at the licensed premises. The volume of the package may not exceed 15.5 gallons and must be consumed off the premises. The sale of packages described in this paragraph must comply with keg tagging requirements provided in section 714. Each licensee shall submit a monthly report to its wholesaler detailing sales made directly from the premises. The wholesaler shall calculate the fees for any bottle deposit and submit an invoice to the licensee for expenses associated with the requirements prescribed in Title 38, chapter 33 including the retailer handling fee, state container deposit and a mutually agreed-upon pick-up fee. [2015, c. 166, §3 (AMD).]

H. A small winery or small brewery licensee shall keep and maintain complete records on all sales to a retail licensee. [2011, c. 629, §22 (NEW).]

I. A licensee may be issued one retail license under chapter 43 per licensed location for the sale of liquor to be consumed on the premises at the retail premises.

(1) The retail license must be held exclusively by the holder of the brewery, small brewery, winery, small winery, distillery or small distillery license.

(2) The retail license authorizes the sale of products of the brewery, small brewery, winery, small winery, distillery or small distillery, in addition to other liquor permitted to be sold under the retail license, to be consumed on the premises.

(3) All records related to activities under a manufacturer license issued under this section must be kept separate from records related to the retail license.

(4) A distillery or small distillery must meet the requirements of subsection 5, paragraph E. [2011, c. 629, §22 (NEW).]

J. A licensee may display up to 25 bottles of liquor produced by the licensee in a window of the location under paragraph D where liquor is sold for consumption off the licensed premises. Locations licensed under subsection 4, paragraph B, subparagraph (2) or subsection 5, paragraph B, subparagraph (3) may also display up to 25 bottles of liquor produced by the licensee. [2011, c. 629, §22 (NEW).]

[ 2015, c. 74, §6 (AMD); 2015, c. 166, §3 (AMD) .]

3. Breweries; small breweries. Except as otherwise provided in this section, the following provisions apply to breweries and small breweries.

A. A holder of a brewery license may produce more than 50,000 gallons of malt liquor per year. [2011, c. 629, §22 (NEW).]

B. A holder of a small brewery license may produce not more than 50,000 gallons of malt liquor per year.

(1) Upon application by a holder of a small brewery license whose brewery has produced malt liquor in an amount that exceeds 50,000 gallons in one year, the bureau may renew that holder's small brewery license for only one additional year.

(2) A holder of a small brewery license may sell or deliver its products to licensed retailers or wholesalers. The licensee may sell, on the premises for consumption off the premises, malt liquor produced at the licensed premises by the bottle, by the case or in bulk to licensed retailers, including, but not limited to, off-premises retail licensees, restaurants and clubs. Notwithstanding section 1361, the holder of a small brewery license may sell its products directly to a retail licensee under this paragraph without selling to a wholesale licensee. [2011, c. 629, §22 (NEW).]

C. Notwithstanding any other provision of this Title, a brewery or small brewery licensed in accordance with this section may sell from the establishment at the site of the brewery licensed for the sale of alcoholic beverages to be consumed on the premises malt liquor to be consumed off the premises under the conditions specified in this paragraph.

(1) Only malt liquor brewed at the brewery where the on-premises establishment is licensed may be sold at the on-premises establishment.

(2) Malt liquor must be dispensed in bottles provided by and with labels unique to the brewery of 32 to 64 ounces in volume.

(3) No more than 6 bottles may be prefilled at any one time.

(4) A deposit may be charged per bottle. Bottles sold under this paragraph are not subject to Title 38, chapter 33.

(5) The bottle in which the malt liquor is dispensed must be sealed by the licensee with a seal that is tamper-evident.

(6) Malt liquor dispensed in accordance with this paragraph must be consumed off the premises.

(7) All sales of malt liquor from the on-premises establishment for off-premises consumption must be accompanied by a sales receipt with a time stamp that indicates time of purchase.

(8) Sale of malt liquor from the on-premises establishment for off-premises consumption may not be made after 10:00 p.m.

The bureau may adopt rules to enforce this paragraph. Rules adopted in accordance with this paragraph are routine technical rules in accordance with Title 5, chapter 375, subchapter 2-A. [2015, c. 166, §4 (AMD).]

[ 2015, c. 166, §4 (AMD) .]

4. Wineries; small wineries. Except as otherwise provided in this section, the following provisions apply to wineries and small wineries.

A. A holder of a winery license may produce more than 50,000 gallons per year of wines, sparkling wines and fortified wines. [2011, c. 629, §22 (NEW).]

B. A holder of a small winery license may produce not more than 50,000 gallons per year of wines, sparkling wines and fortified wines.

(1) A holder of a small winery license may sell or deliver its products to licensed retailers or wholesalers. The licensee may sell, on the premises for consumption off the premises, wine produced at the licensed premises by the bottle, by the case or in bulk to licensed retailers, including, but not limited to, off-premises retail licensees, restaurants and clubs. Notwithstanding section 1361, the licensee may sell its products directly to a retail licensee under this paragraph without selling to a wholesale licensee.

(2) A holder of a small winery license, upon application to and approval of the bureau and payment of the license fees, may obtain licenses for off-premises consumption for up to 2 additional locations other than the location of the in-state manufacturer licensed under this section. The holder of the licenses is not required to conduct any bottling or production at the additional licensed locations but may conduct all activities permitted by this section at the additional licensed locations. [2011, c. 629, §22 (NEW).]

C. A holder of a winery or small winery license may fortify wine produced by the winery license holder and import spirits solely for this purpose.

(1) If a small winery license holder produces fortified wine pursuant to this paragraph, the combined total of wine, sparkling wine and fortified wine produced at the small winery may not exceed 50,000 gallons per year. [2011, c. 629, §22 (NEW).]

For purposes of this subsection, "fortified wine" means wine to which spirits have been added as long as the resulting liquor does not exceed 24% alcohol by volume.

[ 2011, c. 629, §22 (NEW) .]

5. Distilleries; small distilleries. Except as otherwise provided in this section, the following provisions apply to distilleries and small distilleries.

A. A holder of a distillery license may distill, rectify, blend and bottle more than 50,000 gallons of spirits per year. [2011, c. 629, §22 (NEW).]

B. A holder of a small distillery license may distill, rectify, blend and bottle not more than 50,000 gallons of spirits per year.

(1) The small distillery off-premises license fee is $100.

(2) Upon application by a holder of a small distillery license whose distillery has produced spirits in an amount that exceeds 50,000 gallons in one year, the bureau may renew that holder's small distillery license for only one additional year.

(3) A holder of a small distillery license, upon application to and approval of the bureau and payment of the license fees, may obtain licenses for off-premises consumption for up to 2 additional locations other than the location of the in-state manufacturer licensed under this section. The holder of the licenses is not required to conduct any bottling or production at the additional licensed locations but may conduct all activities permitted by this section at the additional licensed locations. [2011, c. 629, §22 (NEW).]

C. To be eligible for a distillery or small distillery license, a person must hold a basic permit for distilling, rectifying, blending and bottling spirits from the United States Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau. [2011, c. 629, §22 (NEW).]

D. Spirits produced by a holder of a distillery or small distillery license must be sold to the State and are subject to the listing, pricing and distribution provisions of this Title. [2011, c. 629, §22 (NEW).]

E. A holder of a distillery or small distillery license may be issued one license under chapter 43 per distillery location for a connected establishment for the sale of liquor to be consumed on the premises at the distillery.

(1) For the purposes of this paragraph, "connected establishment" means a Class A restaurant or a Class A restaurant/lounge that is owned exclusively by the holder of the in-state manufacturer license.

(2) All records of the manufacturer license must be kept separate from the records of the retail licensee. [2011, c. 629, §22 (NEW).]

F. A distillery or small distillery may provide samples to the public of liquors produced by the distillery that have been sold to the State in accordance with paragraph D and repurchased by the distillery or small distillery. [2011, c. 629, §22 (NEW).]

G. Notwithstanding paragraph D, a holder of a small distillery license that produces less than 25,000 gallons of spirits annually and is licensed under paragraph B, subparagraph (3) to operate a retail location for off-premises consumption may pay the alcohol bureau the difference between the distillery's price charged to the alcohol bureau and the discounted list price charged by the bureau when a distillery purchases its own spirits to be sold at retail from its off-premises location. The alcohol bureau shall establish a procedure to allow a distillery to purchase spirits produced by the distillery for sale at a retail location as described in this paragraph. [2013, c. 359, §1 (NEW).]

[ 2013, c. 359, §1 (AMD) .]

6. Tenant brewer. Except as otherwise provided, the following provisions apply to a tenant brewer license under which the holder of a tenant brewer license may produce malt liquor at the manufacturing facility of another brewer, referred to in this subsection as "the host brewer," licensed by the bureau under subsection 3.

A. To be eligible for a tenant brewer license, a person must submit an application to the bureau in a manner prescribed by the bureau and hold a brewer’s notice approved by the United States Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau, that authorizes a tenant brewer to use the facilities and equipment of a host brewer. [2013, c. 345, §4 (NEW).]

B. A tenant brewer is subject to the same requirements regarding production of malt liquor as if the tenant brewer conducted its manufacturing on its own premises independently. [2013, c. 345, §4 (NEW).]

C. A tenant brewer is not eligible for privileges provided in subsection 2 except for sampling described by paragraph A, subparagraphs (1) and (2). [2013, c. 345, §4 (NEW).]

D. A tenant brewer is governed by the provisions of subsection 3 except for the privileges granted under paragraph C. [2013, c. 345, §4 (NEW).]

E. A tenant brewer may not brew or produce malt liquor for another brewer or certificate of approval holder. [2013, c. 345, §4 (NEW).]

F. A tenant brewer shall ensure that the tenant brewer maintains control of the raw ingredients used to manufacture the tenant brewer's product. [2013, c. 345, §4 (NEW).]

G. [2015, c. 15, §1 (RP).]

G-1. Licenses issued under subsection 3 may allow for up to 9 tenant brewers at a time at the manufacturing facility of a host brewer. [2015, c. 15, §2 (NEW).]

H. The bureau may require a tenant brewer to maintain a record or log indicating which equipment is being used at any time by the tenant brewer in the production of malt liquor and which employees are working on production of the tenant brewer’s product. [2013, c. 345, §4 (NEW).]

I. The bureau shall require that reports from a tenant brewer be submitted in a manner similar to the manner in which a brewer licensed under subsection 3 submits reports. The bureau shall also require a tenant brewer to submit copies of reports required of holders of an approved brewer’s notice issued by the United States Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau authorizing the tenant brewer to engage in an alternating proprietorship. [2013, c. 345, §4 (NEW).]

[ 2015, c. 15, §§1, 2 (AMD) .]

7. Tenant winery. Except as otherwise provided, the following provisions apply to a tenant winery license under which the holder of a tenant winery license may produce wine at the manufacturing facility of another winery, referred to in this subsection as "the host winery," licensed by the bureau under subsection 4. This subsection applies to hard cider produced by a manufacturer licensed as a winery or small winery under subsection 4.

A. To be eligible for a tenant winery license, a person must submit an application to the bureau in a manner prescribed by the bureau and hold an approved application for an alternating proprietorship issued by the United States Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau that authorizes a tenant winery to use the facilities and equipment of a host winery. [2015, c. 185, §3 (NEW).]

B. A tenant winery is subject to the same requirements regarding manufacture of its product as if the tenant winery conducted its manufacturing on its own premises independently. [2015, c. 185, §3 (NEW).]

C. A tenant winery is not eligible for privileges provided in subsection 2 except for sampling described by paragraph A, subparagraphs (1) and (2). [2015, c. 185, §3 (NEW).]

D. A tenant winery may not produce wine or hard cider for another winery or certificate of approval holder. [2015, c. 185, §3 (NEW).]

E. A tenant winery shall ensure that the tenant winery maintains control of the raw ingredients used to manufacture the tenant winery's product. [2015, c. 185, §3 (NEW).]

F. A license issued under subsection 4 may allow for up to 9 tenant wineries at a time at the manufacturing facility of a host winery. [2015, c. 185, §3 (NEW).]

G. The bureau may require a tenant winery to maintain a record or log indicating which equipment is being used at any time by the tenant winery in the production of wine or hard cider and which employees are working on production of the tenant winery's product. [2015, c. 185, §3 (NEW).]

H. The bureau shall require that reports from a tenant winery be submitted in a manner similar to the manner in which a winery licensed under subsection 4 submits reports. The bureau shall also require a tenant winery to submit copies of reports required of holders of an approved application issued by the United States Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau authorizing the tenant winery to engage in an alternating proprietorship. [2015, c. 185, §3 (NEW).]

[ 2015, c. 185, §3 (NEW) .]

SECTION HISTORY

2011, c. 629, §22 (NEW). 2013, c. 345, §4 (AMD). 2013, c. 359, §1 (AMD). 2015, c. 15, §§1, 2 (AMD). 2015, c. 74, §6 (AMD). 2015, c. 166, §§3, 4 (AMD). 2015, c. 185, §3 (AMD).



28-A §1355-B. Research manufacturer license

The bureau may issue a research manufacturer license to distill, rectify or brew spirits, wine or malt liquor to a state-supported postsecondary educational institution operating under federal law and federal supervision to manufacture malt liquor, wine or spirits. A license issued under this section authorizes the licensee to manufacture spirits, wine or malt liquor for research, educational and business development purposes as described by this section. The bureau may issue a research manufacturer license for the manufacture of malt liquor, wine and spirits or for the manufacture of one or 2 of these 3 types of liquor as specified on the license. [2015, c. 149, §1 (NEW).]

1. Eligible licensees. The bureau may issue a research manufacturer license to a state-supported postsecondary educational institution, or its agent, that submits an application to the bureau in a manner prescribed by the bureau. The bureau may require appropriate approval documentation from the United States Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau that authorizes the educational institution, or its agent, to manufacture liquor. The Bureau of Alcoholic Beverages and Lottery Operations may issue a license under this section only to an educational institution, or its agent, that:

A. Offers a course or courses for a degree program related to food sciences or agricultural sciences; and [2015, c. 149, §1 (NEW).]

B. Offers, as an outreach component of the institution, education and consulting through the application of the institution's research regarding food science and food processing to assist businesses in the State, including, but not limited to, manufacturers licensed under section 1355-A. [2015, c. 149, §1 (NEW).]

[ 2015, c. 149, §1 (NEW) .]

2. Location. A research manufacturer licensee may manufacture liquor only at a facility, subject to approval by the bureau, on the campus of the educational institution where courses for the programs described in subsection 1, paragraphs A and B are offered.

[ 2015, c. 149, §1 (NEW) .]

3. Manufacture of liquor limited to certain purposes. A licensee under this section may not manufacture liquor for sale, distribution or any other commercial purpose other than to collect fees for educational, testing or consulting services provided by the licensee. A licensee may manufacture liquor for the following purposes:

A. Business development consultation, including, but not limited to, recipe development and food health and safety practices; [2015, c. 149, §1 (NEW).]

B. General education about the manufacture of liquor for manufacturers licensed under section 1355-A, persons considering licensure and others who seek to manufacture liquor for their own personal use; or [2015, c. 149, §1 (NEW).]

C. Educational course work as part of the educational institution's curriculum for a degree program in food sciences or agricultural sciences. [2015, c. 149, §1 (NEW).]

Nothing in this section prohibits a research manufacturer licensee from charging a fee for the production of liquor or the use of equipment for the purposes described in this section.

[ 2015, c. 149, §1 (NEW) .]

4. Consumption of liquor on premises; transport of liquor from premises. A research manufacturer licensee is governed by the provisions of this subsection regarding the consumption of liquor on the research manufacturer's facility premises and the transport of liquor from the facility premises.

A. A licensee may permit sampling of the liquor produced on the facility premises by a person at least 21 years of age who is:

(1) A member of the faculty or staff of the institution who teaches or assists with course work and programs related to the liquor manufacturing, a student enrolled in a course in which manufacturing is included in the curriculum or a client of the outreach component described in subsection 1, paragraph B for the purpose of quality control of the product; or

(2) A manufacturer licensed under section 1355-A who is receiving the consulting and educational services provided by the institution licensed under this section. [2015, c. 149, §1 (NEW).]

B. Liquor manufactured at the facility premises may be transported from the facility premises:

(1) By a person licensed under section 1355-A for whom the research manufacturer licensee manufactured the liquor in a quantity not to exceed 50 gallons; and

(2) By a client at least 21 years of age who is registered with the outreach component described under subsection 1, paragraph B in a quantity not to exceed 32 ounces of malt liquor, 16 ounces of wine or 8 ounces of spirits per client for the duration of the course offered by the extension program. [2015, c. 149, §1 (NEW).]

C. Liquor transported from the facility in accordance with paragraph B, subparagraph (2) must be clearly labeled with the research manufacturer's name and license number, the product contained in the bottle and the alcohol content of the product. This paragraph does not apply to liquor that is properly labeled and will be listed for distribution or sale by a person licensed under section 1355-A. [2015, c. 149, §1 (NEW).]

[ 2015, c. 149, §1 (NEW) .]

5. Liquor manufactured for another licensee; amount limitation. The following limits apply to the amount of liquor a research manufacturer licensee may produce for a manufacturer licensed under section 1355-A:

A. Fifty gallons of malt liquor per manufacturer per year; [2015, c. 149, §1 (NEW).]

B. Fifteen gallons of wine per manufacturer per year; and [2015, c. 149, §1 (NEW).]

C. Ten gallons of spirits per manufacturer per year. [2015, c. 149, §1 (NEW).]

[ 2015, c. 149, §1 (NEW) .]

6. Reporting. A research manufacturer licensee shall submit reports in a manner prescribed by the bureau. A research manufacturer licensee shall also submit to the bureau copies of reports the licensee is required to file with the United States Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau.

[ 2015, c. 149, §1 (NEW) .]

7. License fee. The annual fee for a research manufacturer license is $100.

[ 2015, c. 149, §1 (NEW) .]

SECTION HISTORY

2015, c. 149, §1 (NEW).



28-A §1356. Illegal manufacture

1. Illegal manufacture; penalty. Any person not licensed by the bureau who manufactures for sale any liquor, and any person who sells any liquor manufactured by that person without a license in the State, commits a Class E crime.

[ 1997, c. 373, §114 (AMD) .]

2. Seizure and libeling of equipment and materials.

[ 1987, c. 342, §108 (RP) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §108 (AMD). 1997, c. 373, §114 (AMD).






Subchapter 3: MALT LIQUOR AND WINE

28-A §1361. Certificate of approval

1. Certificate of approval required. No manufacturer or foreign wholesaler of malt liquor or wine may hold for sale, sell or offer for sale in intrastate commerce, or transport or cause to be transported into the State for resale, any malt liquor or wine unless the manufacturer or foreign wholesaler has obtained from the bureau a certificate of approval.

[ 1997, c. 373, §115 (AMD) .]

2. Fee for certificate of approval. The fee for a certificate of approval is $1,000 per year for malt liquor only and $1,000 for wine only, except that the fee for a manufacturer or foreign wholesaler of wine or malt liquor who ships 120 gallons of wine or malt liquor or less per year is $100. Payment of the fee must accompany the application for the certificate.

[ 2013, c. 531, §5 (AMD) .]

3. Conditions on certificate of approval. The certificate of approval is subject to the laws of the State and the rules of the bureau.

A. Any violation of the rules of the bureau is ground for suspension or revocation of the certificate at the discretion of the District Court Judge. [1997, c. 373, §115 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

[ 1997, c. 373, §115 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

4. No sales of malt liquor or wine to person without wholesale license. No certificate of approval holder, except a small brewery or small winery licensee allowed to sell directly to retailers, may sell or cause to be transported into the State any malt liquor or wine to any person to whom a Maine wholesale license has not been issued by the bureau. Malt liquor or wine must be delivered to the place of business of the wholesaler as shown in the wholesaler's license, must be unloaded and inventoried at the wholesaler's premises upon the wholesaler's receipt of the shipment and must come to rest before delivery is made to any retailer to enable the bureau to inspect and inventory wholesale warehouses for the purpose of verifying taxes that are required to be paid on malt liquor and wine purchased by importers.

[ 2011, c. 629, §23 (AMD) .]

5. No exclusivity agreement. No certificate of approval holder may make it a condition in selling malt liquor or wine to any wholesale licensee that the wholesale licensee may not sell malt liquor or wine manufactured or sold by other manufacturers or foreign wholesalers.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1993, c. 507, §1 (AMD). 1997, c. 373, §§115,116 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 20, §1 (AMD). 2005, c. 683, §A46 (AMD). 2007, c. 539, Pt. QQQ, §1 (AMD). 2011, c. 629, §23 (AMD). 2013, c. 531, §5 (AMD).



28-A §1362. Disposal of fees

The bureau shall deposit the fees collected under section 1361 to the credit of the General Fund. [1997, c. 373, §117 (AMD).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §117 (AMD).



28-A §1363. Manufacture of malt liquor or table wine; credit; furnishing materials and equipment

1. Certificate of approval holder not interested in wholesale license. No officer, director or stockholder of a corporation which is the holder of a manufacturer's certificate of approval may be interested, either directly or indirectly, as a director, officer or stockholder in any other corporation which holds a wholesale license.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Loans by certificate of approval holder. Except as provided in paragraphs A and B, no manufacturer or certificate of approval holder may, either directly or indirectly, loan any money, credit or their equivalent to any wholesale licensee for equipping, fitting out, maintaining or conducting, either in whole or in part, a business establishment where malt liquor or wine is sold.

A. A certificate of approval holder may extend the usual and customary commercial credit for malt liquor or table wine sold and delivered. [1987, c. 45, Pt. A, §4 (NEW).]

B. A manufacturer or holder of a certificate of approval may furnish a wholesale licensee materials and equipment for the use of the wholesale licensee or the wholesale licensee's employees, such as:

(1) Painting the wholesale licensee's vehicles;

(2) Supplying legal advertising signs used by the wholesale licensee in the course of the wholesale licensee's business; and

(3) Supplying uniforms for the employees of the wholesale licensee. [1997, c. 373, §118 (AMD).]

[ 1997, c. 373, §118 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §118 (AMD).



28-A §1364. Invoices and reports

1. Furnish invoices. All certificate of approval holders shall promptly file with the bureau a copy of every invoice sent to wholesale licensees and the original copy of the Maine purchase order. The invoice must include the licensee's name and the purchase number.

[ 1997, c. 373, §119 (AMD) .]

2. File monthly reports. All certificate of approval holders shall furnish a monthly report on or before the 15th day of each calendar month in the form prescribed by the bureau.

[ 2011, c. 147, §1 (AMD) .]

3. Certification that excise tax paid. A certificate of approval holder may not ship or cause to be transported into the State any malt liquor or wine until the bureau has certified that:

A. The excise tax has been paid; or [1987, c. 45, Pt. A, §4 (NEW).]

B. The Maine wholesale licensee, to whom shipment is to be made, has filed a bond to guarantee payment of the excise tax as provided in section 1405. [1987, c. 45, Pt. A, §4 (NEW).]

[ 2011, c. 147, §1 (AMD) .]

4. Reports of low-alcohol spirits products. Each certificate of approval holder that manufactures low-alcohol spirits products shall submit to the bureau, on or before the 15th day of each calendar month, a form specifying the number of gallons of low-alcohol spirits product sold to wholesale licensees in the State with a copy of each invoice relating to each such sale.

[ 2011, c. 147, §1 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1991, c. 528, §VV5 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §VV5 (AMD). 1997, c. 373, §119 (AMD). 2011, c. 147, §1 (AMD).



28-A §1365. Low-alcohol spirits product tax

In addition to any tax paid under section 1652, each certificate of approval holder that manufactures low-alcohol spirits products shall pay a tax of 30¢ on each gallon of low-alcohol spirits product sold to a wholesale licensee in the State. In addition to the forms filed pursuant to section 1364, a certificate of approval holder that manufactures low-alcohol spirits products shall file with the bureau a monthly report on the number of gallons of low-alcohol spirits product sold to wholesale licensees in the State. The certificate of approval holder must enclose payment for the tax due under this section on the reported sales. [2013, c. 368, Pt. XXXX, §2 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF).]

SECTION HISTORY

1991, c. 528, §VV6 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §VV6 (NEW). 1997, c. 373, §120 (AMD). 2013, c. 368, Pt. XXXX, §2 (AMD). 2013, c. 368, Pt. XXXX, §13 (AFF).



28-A §1366. Retail sales at farmers' market

1. Retail sales at farmers' market. A licensee under section 1355-A, subsection 3, paragraph B or subsection 4, paragraph B or an employee of the licensee who is at least 21 years of age may sell wine or malt liquor manufactured in the State by the licensee at a farmers' market pursuant to this section.

[ 2011, c. 629, §24 (AMD) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Farmer" means a natural person who sells, with or without processing, agricultural products raised by the person on land in the State owned or leased by the person. [2011, c. 280, §3 (NEW).]

B. "Farmers' market" has the same meaning as in Title 7, section 415, subsection 1, paragraph B. [2011, c. 280, §3 (NEW).]

[ 2011, c. 280, §3 (NEW) .]

3. Conditions. A licensee under subsection 1 may sell wine or malt liquor at a farmers' market under the following conditions:

A. The licensee shall apply for and must have received authorization to sell at farmers' markets from the bureau and paid an annual fee of $75. The application pursuant to this paragraph must be in a form determined by the bureau. The licensee shall submit the application at least 30 days prior to the date when wine or malt liquor is to be sold at a farmers' market; [2011, c. 280, §3 (NEW).]

B. Prior to each month during which the licensee wishes to sell at a farmers' market, the licensee shall provide to the bureau a list of the date, time and location of each farmers' market at which the licensee intends to sell and must receive approval from the bureau for that month; [2011, c. 280, §3 (NEW).]

C. The farmers' market must consist of at least 6 separate stalls or booths that sell farm or food products, not including alcoholic beverages, and must be authorized by the bureau under subsection 4; [2011, c. 280, §3 (NEW).]

D. The stall or booth operated by the licensee at the farmers' market is considered part of the licensed premises of the licensee for purposes of this chapter; [2011, c. 280, §3 (NEW).]

E. All wine and malt liquor must be prepackaged and sold by the bottle or case; and [2011, c. 280, §3 (NEW).]

F. Taste testing or sampling of wine and malt liquor is not permitted at the farmers' market. [2011, c. 280, §3 (NEW).]

[ 2011, c. 280, §3 (NEW) .]

4. Farmers' market authorization. At least 30 days prior to the sale of wine or malt liquor, a farmers' market must obtain municipal approval to sell wine and malt liquor under this section and apply for and receive authorization from the bureau for a licensee authorized under subsection 3, paragraph A to sell wine or malt liquor at the farmers' market. If the farmers' market is held on private property, the application must include a written statement signed by the owner of the property permitting the sale of wine or malt liquor in accordance with this section. The bureau may request a diagram of the layout of the farmers' market. An application required by this subsection must be in a form determined by the bureau.

[ 2011, c. 280, §3 (NEW) .]

5. Rules. The bureau may adopt rules to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 280, §3 (NEW) .]

SECTION HISTORY

2011, c. 280, §3 (NEW). 2011, c. 629, §24 (AMD).






Subchapter 4: SPECIAL WAREHOUSES

28-A §1371. Special warehouse storage facilities controlled by certificate of approval holder

1. Certificate of approval for special storage facilities. Notwithstanding the importation restrictions of sections 2073 and 2077, the bureau may issue certificates of approval authorizing the direct importation of malt liquor, wine or spirits from suppliers located in foreign countries or other states into special warehouse storage facilities located within the State that are under the direct supervision and control of the certificate of approval holder or into a public warehouse with the approval of the bureau.

[ 1997, c. 373, §121 (AMD) .]

2. Fee. The fee for a certificate of approval under this subsection is $600 a year for malt liquor only, $600 a year for wine only and $600 a year for spirits only.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Stored liquor not subject to state liquor tax until withdrawn. Liquor stored in special warehouse storage facilities is not subject to state liquor taxes until it is withdrawn from the special warehouse storage facilities.

A. Malt liquor and wine withdrawn from the special warehouse storage facilities by Maine wholesale licensees immediately become subject to the same tax as malt liquor and wine imported into the State from out-of-state certificate of approval holders. The wholesale licensee shall withdraw the malt liquor and wine to be distributed in the State by the procedure established in sections 1404 and 1405. [2013, c. 368, Pt. XXXX, §3 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF).]

B. The bureau may withdraw spirits from special warehouse storage facilities. [1997, c. 373, §122 (AMD); 2013, c. 368, Pt. V, §61 (REV).]

C. Out-of-state purchasers authorized by the bureau may withdraw spirits, wine and malt liquor from special warehouse storage facilities. The authorization allows the out-of-state purchasers to directly transport the spirits, wine and malt liquor to the state border for delivery out-of-state. Products withdrawn by authorized out-of-state purchasers for delivery outside of the State are not subject to the state excise tax or premium. [1997, c. 373, §122 (AMD).]

[ 2013, c. 368, Pt. V, §61 (REV); 2013, c. 368, Pt. XXXX, §3 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1989, c. 183, (AMD). 1997, c. 373, §§121,122 (AMD). 2013, c. 368, Pt. V, §61 (REV). 2013, c. 368, Pt. XXXX, §3 (AMD). 2013, c. 368, Pt. XXXX, §13 (AFF).









Chapter 55: MALT LIQUOR AND WINE WHOLESALE LICENSEES

28-A §1401. Wholesale licenses

1. Issuance of licenses. The bureau may issue licenses under this section for the sale and distribution of malt liquor, wine and fortified wine at wholesale.

[ 2013, c. 476, Pt. A, §29 (AMD) .]

2. Fees. Except as provided in subsection 4, the fee for a wholesale license is:

A. Six hundred dollars for the principal place of business; and [1987, c. 45, Pt. A, §4 (NEW).]

B. Six hundred dollars for each additional warehouse maintained by the wholesale licensee, but not located at the principal place of business. [1987, c. 342, §109 (AMD).]

[ 1987, c. 342, §109 (AMD) .]

3. Term of wholesale license. Except as provided in subsection 4, a wholesale license is effective for one year from the date of issuance.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

4. Temporary permits. The bureau may issue special permits, upon application in writing, for the temporary storage of malt liquor or wine under terms and upon conditions prescribed by the bureau.

[ 1997, c. 373, §123 (AMD) .]

5. Qualifications. The bureau may not issue a wholesale license to an applicant unless:

A. If the applicant is a person, the applicant has been a resident of the State for at least 6 months; or [1987, c. 45, Pt. A, §4 (NEW).]

B. If the applicant is a corporation, the applicant has conducted business in this State for at least 6 months. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1997, c. 373, §123 (AMD) .]

6. License transferrable to other premises. A wholesale license may be transferred from the premises in the town originally specified to premises in another town.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

7. Warehouses and sales representatives. A wholesale licensee shall maintain a warehouse or warehouses within the State and employ one or more sales representatives, licensed under chapter 59, for the purpose of soliciting orders.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

8. Franchise or agreement with certificate of approval holder. A wholesale licensee shall operate under a franchise or agreement for the resale of malt liquor or wine within an allocated territory by a certificate of approval holder.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

9. Sales to licensees only. A licensee under this section may sell or distribute malt liquor, wine and fortified wine only to persons licensed for the retail sale of malt liquor, wine or fortified wine for consumption on or off the licensed premises in accordance with this Title.

[ 2013, c. 476, Pt. A, §30 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §109 (AMD). 1997, c. 373, §123 (AMD). 2013, c. 476, Pt. A, §§29, 30 (AMD).



28-A §1402. Taste testing of wine and malt liquor products

1. Taste testing on wholesale licensee's premises. With the bureau's written permission, a wholesale licensee may designate a special area or room on the wholesale licensee's premises for the specific purpose of taste testing wine or malt liquor products.

[ 1997, c. 373, §124 (AMD) .]

2. Taste testing on retail licensee's premises. With the bureau's written permission, a wholesale licensee may rent or lease an area or room from an on-premise retail licensee for the purpose of inviting retail licensees to taste test wine or malt liquor products.

[ 1997, c. 373, §124 (AMD) .]

3. Conditions on taste-testing activity. The following conditions apply to all taste testings.

A. The wholesale licensee or a certificate of approval holder may provide the products for taste testing only if all taxes required by this Title have been paid. [2013, c. 368, Pt. XXXX, §4 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF).]

B. Taste-testing activity must be conducted only within the special designated area or room. [1987, c. 45, Pt. A, §4 (NEW).]

C. Taste-testing activity must be open only to invited retail licensees or their authorized agents and not to their family members, guests or the general public. [1987, c. 45, Pt. A, §4 (NEW).]

D. After the taste-testing activity is concluded, the wholesale licensee shall remove all products supplied for the taste-testing activity from the retail licensee's premises. [1987, c. 45, Pt. A, §4 (NEW).]

[ 2013, c. 368, Pt. XXXX, §4 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §110 (AMD). 1997, c. 373, §124 (AMD). 2013, c. 368, Pt. XXXX, §4 (AMD). 2013, c. 368, Pt. XXXX, §13 (AFF).



28-A §1402-A. Samples of products

A person licensed as a small brewery, small winery or wholesaler may give a retail licensee samples of products under the following conditions: [2011, c. 629, §25 (AMD).]

1. Invoice required. The products must be accompanied by an invoice;

[ 1997, c. 228, §1 (NEW) .]

2. Product registered. The product must be registered with the bureau and clearly labeled as a sample;

[ 1997, c. 228, §1 (NEW) .]

3. Taxes paid. Taxes must be paid on each item;

[ 1997, c. 228, §1 (NEW) .]

3-A. Partial-bottle wine samples. Partial-bottle wine samples may be provided to licensees licensed for on-premises consumption and off-premises sales if the person receiving a sample is 21 years of age or older and is in a supervisory or managerial position;

[ 2011, c. 629, §26 (AMD) .]

4. Full-bottle samples. The maximum amount of unopened full-bottle samples given to a retail licensee may not exceed 9 gallons of malt beverage and 9 liters of wine annually. A full-bottle sample is an unopened bottle of wine or malt beverage given to a retail licensee, which may be consumed by a retail licensee on or off the premises; and

[ 2011, c. 629, §27 (AMD) .]

5. Samples removed.

[ 2011, c. 629, §28 (RP) .]

6. Records maintained. Records must be maintained for a 2-year period by the licensee giving or receiving samples.

[ 1997, c. 228, §1 (NEW) .]

SECTION HISTORY

1997, c. 228, §1 (NEW). 2003, c. 69, §§1,2 (AMD). 2011, c. 629, §§25-28 (AMD).



28-A §1403. Interstate purchase or transportation

1. No purchases other than from certificate of approval holder. No wholesale licensee may purchase or cause to be transported into the State any malt liquor or wine from any person to whom the bureau has not issued a certificate of approval.

[ 1997, c. 373, §125 (AMD) .]

1-A. Wholesale licensee may purchase from wholesale licensee. The bureau may give written permission to a wholesale licensee to purchase malt liquor or wine from another wholesale licensee.

[ 1997, c. 373, §126 (AMD) .]

2. Sale of malt liquor or wine not purchased from a certificate of approval holder prohibited. No wholesale licensee may sell to another wholesale licensee any malt liquor or wine which has not been purchased from a brewery, winery or foreign wholesaler holding a certificate of approval.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. License revoked if it requires wholesale license to not sell other brands. The District Court Judge shall revoke the license of any wholesale licensee, who requires as a condition of selling malt liquor or wine to another wholesale licensee, that the purchasing wholesale licensee may not sell other brand names of malt liquor or wine.

[ 1987, c. 45, Pt. A, §4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

4. Monthly report. By the 10th day of each calendar month, each wholesale licensee shall furnish to the bureau, in the form prescribed by the bureau, a monthly report of all malt liquor or wine purchased and sold during the preceding month.

[ 1997, c. 373, §127 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §111 (AMD). 1997, c. 373, §§125-127 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



28-A §1403-A. Direct shipment of wine

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Direct shipper" means a winery that has obtained a wine direct shipper license under subsection 2. [2009, c. 373, §1 (NEW).]

B. "Outside the State" means any state other than Maine and any territory or possession of the United States, but does not include a foreign country. [2009, c. 373, §1 (NEW).]

[ 2009, c. 373, §1 (NEW) .]

2. Direct shipment of wine. A small winery or other winery holding a federal basic wine manufacturing permit located within or outside the State may obtain a wine direct shipper license by filing with the bureau an application in a form determined by the bureau accompanied by an application fee of not more than $200, a copy of the applicant's current federal basic wine manufacturing permit and a list of wine labels to be shipped in accordance with this section.

[ 2013, c. 368, Pt. V, §46 (AMD) .]

3. Direct shipper application. Before sending a shipment to a resident of this State, a direct shipper must file an application for a wine direct shipper license under subsection 2 with the bureau on a form issued by the bureau along with a true copy of its current alcoholic beverage license issued in this State or another state and a $100 registration fee.

[ 2009, c. 373, §1 (NEW) .]

4. Direct shipment requirements. A direct shipper may only ship wine that was produced by the direct shipper in accordance with the direct shipper's federal basic wine manufacturing permit to a recipient for personal use and not for resale. A direct shipper may not ship wine products commonly known as "wine coolers." A direct shipper shall label each package to be shipped in accordance with this section so that it conspicuously reads "CONTAINS ALCOHOL: SIGNATURE OF A PERSON 21 YEARS OF AGE OR OLDER IS REQUIRED FOR DELIVERY."

[ 2009, c. 373, §1 (NEW) .]

5. Common carrier. Shipments made in accordance with this chapter must be made by a common carrier and must be accompanied by a shipping label that clearly indicates the name of the direct shipper and the name and address of the recipient. The common carrier shall obtain the signature of a person 21 years of age or older at the address listed on the shipping label prior to delivery of the shipment. The common carrier shall request photographic identification from the person signing for the shipment and verify that the person is 21 years of age or older.

[ 2009, c. 373, §1 (NEW) .]

6. Bottle size and case limit. A direct shipper may not ship a container of wine of less than 750 milliliters and may ship no more than 12 cases, each of which may contain no more than 9 liters or an equivalent volume, to any one recipient address in a calendar year.

[ 2009, c. 373, §1 (NEW) .]

7. Prohibited shipping areas. A direct shipper may not ship to any address in an area identified by the bureau as a prohibited shipping area or a local option area.

[ 2009, c. 373, §1 (NEW) .]

8. License renewal. A direct shipper may annually renew its wine direct shipper license with the bureau by paying a $50 renewal fee and providing the bureau with a true copy of its current alcoholic beverage license issued in this State or another state.

[ 2009, c. 373, §1 (NEW) .]

9. Sales tax registration and payment required. As a condition of receiving a certificate of approval, a shipper located outside the State shall comply with the provisions of Title 36, Part 3, including all requirements relating to registration as a seller and the collection, reporting and remittance of the sales and use taxes of the State, and shall agree to be subject to the jurisdiction of the State for purposes of the enforcement of those obligations. The requirements of this subsection apply notwithstanding any other provision of law of the State.

[ 2009, c. 373, §1 (NEW) .]

10. Payment of excise taxes. A direct shipper located outside the State shall annually pay to the bureau all excise taxes due on sales to residents of the State in the preceding year, the amount of such taxes to be calculated as if the sales were in the State.

[ 2013, c. 368, Pt. XXXX, §5 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF) .]

11. Report. A direct shipper shall submit a report to the bureau annually in a manner and form prescribed by the bureau that includes the total number of cases of wine shipped to recipients in the State and, for a direct shipper located in the State, shipments made outside the State, the name and residence address of shipment recipients in the State, the common carrier used to deliver the shipments and the date, quantity and purchase price of each shipment.

[ 2013, c. 476, Pt. A, §31 (AMD) .]

12. Audit. The bureau may perform an audit of a direct shipper's records relevant to compliance with this section. A direct shipper shall provide copies of any records requested by the bureau within 10 business days of that request.

[ 2009, c. 373, §1 (NEW) .]

13. Violation. A person, including a common carrier, who knowingly causes a direct shipment in violation of this section is subject to a fine up to $500 for a first offense and up to $1,000 for any subsequent violation of this section. A direct shipper or common carrier who knowingly delivers wine to a person under 21 years of age is subject to a fine up to $5,000. The bureau may suspend or revoke a wine direct shipper license for failure to comply with the shipping limits and reporting requirements required by this section. The bureau may accept payment of an offer in compromise in lieu of suspension; such payments must be determined by rules adopted by the bureau.

[ 2009, c. 373, §1 (NEW) .]

14. Jurisdiction. A direct shipper, as a condition of licensure, is subject to the jurisdiction and enforcement authority of the State for the purposes of enforcement of this section.

[ 2009, c. 373, §1 (NEW) .]

15. Not subject to beverage container law. Notwithstanding Title 38, chapter 33, wine shipped pursuant to this section does not require a refund value for beverage container control purposes.

[ 2015, c. 166, §5 (AMD) .]

16. Rules. The bureau shall adopt rules to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 373, §1 (NEW) .]

SECTION HISTORY

2009, c. 373, §1 (NEW). 2011, c. 629, §§29, 30 (AMD). 2013, c. 368, Pt. V, §46 (AMD). 2013, c. 368, Pt. XXXX, §5 (AMD). 2013, c. 368, Pt. XXXX, §13 (AFF). 2013, c. 476, Pt. A, §31 (AMD). 2015, c. 166, §5 (AMD).



28-A §1404. Unbonded wholesale licensees

1. Procedure for unbonded wholesale licensees. Unbonded wholesale licensees shall order and purchase malt liquor and wine under the following procedures.

A. The bureau shall furnish all purchase order forms. [1997, c. 373, §128 (AMD).]

B. The unbonded wholesale licensee shall complete the forms in quintuplicate. [1997, c. 373, §128 (AMD).]

C. The unbonded wholesale licensee ordering malt liquor or wine shall mail 3 copies of the form to the bureau with a check for the amount of excise taxes required to cover the amount of the order. [1997, c. 373, §128 (AMD).]

D. The unbonded wholesale licensee may mail the original copy of the order to the brewery or winery or wholesaler with whom the licensee wishes to place the order. [1997, c. 373, §128 (AMD).]

E. On receipt of the 3 copies and a check for excise taxes, the bureau shall promptly process the copies and return one copy to the wholesale licensee and send one to the brewery, winery or foreign wholesaler designated to receive the order. The bureau shall keep the 3rd copy on file. [1997, c. 373, §128 (AMD).]

F. No brewery, winery or foreign wholesaler may ship or release malt liquor or wine for delivery in Maine until notified by the bureau that the excise tax has been paid in accordance with this section. [1997, c. 373, §128 (AMD).]

[ 1997, c. 373, §128 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §128 (AMD).



28-A §1405. Bonded wholesale licensees

1. Procedures for bonded wholesale licensees. Bonded wholesale licensees shall order and purchase malt liquor and wine under the following procedures.

A. The bureau shall furnish all purchase order forms. [1997, c. 373, §129 (AMD).]

B. The bonded wholesale licensee shall complete the forms in triplicate. [1987, c. 45, Pt. A, §4 (NEW).]

C. The bonded wholesale licensee shall submit the original copy to the brewery, winery or foreign wholesaler with whom he wishes to place the order. [1987, c. 45, Pt. A, §4 (NEW).]

D. The bonded wholesale licensee shall then mail to the bureau one copy of the form and retain one copy for the licensee's files. [1997, c. 373, §129 (AMD).]

[ 1997, c. 373, §129 (AMD) .]

2. Corporate security bond. To secure payment of the excise tax, each wholesale licensee shall file with the bureau a corporate surety bond guaranteeing payment of the proper excise tax due the State.

A. The bureau shall fix the amount and terms of the bond, subject to the following restrictions.

(1) The bond must be equal to the highest monthly excise tax paid by the wholesale licensee during the period of the prior year license, plus 10% of the highest month.

(2) New licensees desiring to furnish bond under this section shall furnish a corporate surety bond in an amount to be determined by the bureau.

(3) All bonds must be provided and effective only for each licensed year. [2013, c. 368, Pt. XXXX, §6 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF).]

B. Failure to pay the excise tax when due is grounds for suspension of the license of the wholesale licensee. [2013, c. 368, Pt. XXXX, §6 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF).]

[ 2013, c. 368, Pt. XXXX, §6 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF) .]

3. Payment of excise tax. By filing the bond required in subsection 2, a wholesale licensee may pay monthly the excise tax imposed by section 1652 on all malt liquor or wine shipped into the State as shown by invoice of the shipment by the out-of-state wholesaler or certificate of approval holder.

A. The wholesale licensee shall pay the excise tax by the 15th day of the calendar month following the month in which shipment occurs. [2013, c. 368, Pt. XXXX, §7 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF).]

B. At the time of payment of the excise tax, each Maine wholesale licensee shall file with the bureau in the form prescribed by the bureau:

(1) A verified monthly report of all malt liquor or wine purchased or imported based on the date of shipment invoice during the preceding calendar month; and

(2) Any additional information the bureau requires to compute and ensure the accuracy of the excise tax payment accompanying the report. [2013, c. 368, Pt. XXXX, §7 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF).]

[ 2013, c. 368, Pt. XXXX, §7 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §§129-131 (AMD). 2011, c. 147, §2 (AMD). 2013, c. 368, Pt. XXXX, §§6, 7 (AMD). 2013, c. 368, Pt. XXXX, §13 (AFF).



28-A §1406. Report of changes in wholesale licensees and certificate of approval holders to bureau

1. Certificate of approval holders must list wholesale licensees with bureau; changes. Each certificate of approval holder shall:

A. File with the bureau a list of the wholesale licensees who distribute their products in the State; and [1997, c. 373, §132 (AMD).]

B. Give written notice to the bureau and the wholesale licensee affected at least 90 days before any change in:

(1) Its wholesale licensees; or

(2) The territory of its wholesale licensee in the State. [1997, c. 373, §132 (AMD).]

[ 1997, c. 373, §132 (AMD) .]

2. Wholesale licensees must list certificate of approval holders with bureau; changes. Each wholesale licensee shall:

A. File with the bureau:

(1) A list of the certificate of approval holders for whom it distributes malt liquor or wine in the State; and

(2) A statement of the boundaries of its territories; and [1997, c. 373, §132 (AMD).]

B. Give written notice to the bureau and the certificate of approval holder affected at least 90 days before any change in:

(1) Its territory; or

(2) The distribution of its products. [1997, c. 373, §132 (AMD).]

[ 1997, c. 373, §132 (AMD) .]

3. Shortened waiting period before change. The bureau may shorten the waiting period before a change is made in the following situations.

A. A certificate of approval holder or a wholesale licensee may request a hearing before the bureau to shorten the waiting period before a change is made. The bureau may, for cause, shorten the waiting period before approving a change in either the wholesale licensee or the wholesale licensee's territory. [1997, c. 373, §132 (AMD).]

B. If both the certificate of approval holder and the wholesale licensee affected waive the 90-day waiting period by giving the bureau written notice, then the bureau may immediately approve a change in either the wholesale licensee or the wholesale licensee's territory. [1997, c. 373, §132 (AMD).]

[ 1997, c. 373, §132 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §132 (AMD).



28-A §1407. Exclusive distributors of certificate of approval holders' products

1. Exclusive distributors. Except as provided in section 1454, the wholesale licensee appointed by the certificate of approval holder to be the exclusive distributor for specific brands of liquor cannot be terminated as exclusive distributor of those specific brands upon the voluntary or involuntary termination or transfer of the same brands of liquor by the certificate of approval holder who registered the specific labels and established prices with the bureau. The certificate of approval holder acquiring these brands shall take the place of the certificate of approval holder who appointed the distributors and shall comply with section 1406.

[ 1987, c. 342, §112 (AMD) .]

2. Unfair trade practice. A violation of this section shall be considered a violation of the Maine Unfair Trade Practices Act and all remedies provided by that Act are available for a violation of this section.

[ RR 1993, c. 1, §72 (COR) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §112 (AMD). RR 1993, c. 1, §72 (COR).



28-A §1408. Posting of prices

1. Posting by certificate of approval holders and bottlers. Certificate of approval holders and all licensed bottlers must post with the bureau the F.O.B. shipping point prices for which they are selling malt liquor or wine to wholesale licensees.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Posting by wholesale licensees. Wholesale licensees must post with the bureau the delivered prices for which they are selling malt liquor or wine to licensees and all other entities or instrumentalities.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Posted prices must include deposits. All prices posted must include deposits required on returnable items, including kegs.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

4. Price changes. Except as provided in paragraph A, certificate of approval holders and manufacturer's shall give written notice of price changes to the bureau and their respective wholesale licensees at least 30 days before the effective date. Wholesale licensees shall give written notice of their price changes to the bureau at least 15 days before the effective date. All price changes are effective on the first day of the month.

A. The bureau may give written permission to certificate of approval holders, manufacturers or wholesale licensees to reduce the notice period for price changes in specific instances. [1997, c. 373, §133 (AMD).]

[ 1997, c. 373, §133 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §113 (AMD). 1997, c. 373, §133 (AMD).






Chapter 57: CERTIFICATE OF APPROVAL HOLDER AND MAINE WHOLESALE LICENSEE AGREEMENT ACT

28-A §1451. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 45, Pt. A, §4 (NEW).]

1. Agreement. "Agreement" means a commercial relationship, not required to be evidenced in writing, of definite or indefinite duration, between a certificate of approval holder and a wholesale licensee, under which the wholesale licensee is authorized to distribute one or more of the certificate of approval holder's brands of malt liquor, wine or beverages. The performance or accomplishment of any of the following acts shall constitute prima facie evidence of an "agreement" within the meaning of this definition:

A. The shipment, preparation for shipment or acceptance of any order by any certificate of approval holder or its agents for any malt liquor, wine or beverages to a wholesale licensee within the State; and [1987, c. 45, Pt. A, §4 (NEW).]

B. The payment by a wholesale licensee and the acceptance of payment by any certificate of approval holder or its agent or the shipment of an order for malt liquor or beverages intended for sale in Maine. [1987, c. 45, Pt. A, §4 (NEW).]

2. Person. Notwithstanding section 2, subsection 23, "person" means a natural person, corporation, partnership, trust, agency or other entity as well as the individual officer, directors or persons in active control of the activities of that entity. "Person" also includes heirs, assigns, personal representatives and guardians.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Primary source of supply. "Primary source of supply" means the distiller, the bottler, the brewer, the winery, the brand owner or the designated agent of any distiller, brewer, winery or brand owner.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

4. Territory or sale territory. "Territory" or "sale territory" means the area of primary sales responsibility expressly or implicitly designated by any agreement between a wholesale licensee and a certificate of approval holder for the brand or label of a certificate of approval holder.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

5. Wholesale licensee. Notwithstanding section 2, subsection 34, "wholesale licensee" means any person holding a wholesale malt liquor or wine license within the State, offering malt liquor or wine for sale or resale to retailers, without regard to whether the business of the person is conducted under the terms of an agreement with a certificate of approval holder.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1452. No inducement or coercion

1. Certificate of approval holder. No certificate of approval holder may:

A. Induce or coerce, or attempt to induce or coerce, any wholesale licensee to accept delivery of any liquor or any other commodity which has not been ordered by the wholesale licensee; [1987, c. 45, Pt. A, §4 (NEW).]

B. Induce or coerce, or attempt to induce or coerce, any wholesale licensee to do any illegal act or thing by threatening to amend, cancel, terminate or refuse to renew any agreement existing between a certificate of approval holder and a wholesale licensee; or [1987, c. 45, Pt. A, §4 (NEW).]

C. Require a wholesale licensee to assent to any condition, stipulation or provision limiting the wholesale licensee in his right to sell the product of any other certificate of approval holder anywhere in the State if the acquisition of the product of another certificate of approval holder does not materially impair the quality of service or quantity of sales of the existing brand or brands of the certificate of approval holder seeking to impose the condition, stipulation or provision. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1453. No dual distributorship

1. Dual distributorship prohibited. No certificate of approval holder who designates a sales territory for which a wholesale licensee is primarily responsible may enter into any agreement with any other wholesale licensee for the purpose of establishing an additional agreement for its brand or label in the same territory.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Certificate of approval holder to file list. Each certificate of approval holder shall file with his application for certificate of approval a list giving the name and address of each bottler and wholesale licensee authorized to distribute products of that certificate of approval holder and designating the exclusive territory assigned to each wholesale licensee within the State. Unless authorized by the bureau, wholesale licensees may not sell those products to licensees outside of the exclusive territory allocated and designated.

A. Sales of wine to retail licensees at the wholesale licensee's warehouse shall be considered a sale within the wholesale licensee's exclusive territory. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Primary source of supply. No wholesale licensee may purchase liquor from anyone other than the primary source of supply within the United States.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1454. Cancellation

1. Good cause. Notwithstanding the terms, provisions or conditions of any agreement, no certificate of approval holder may amend, cancel, terminate or refuse to continue or renew any agreement, or cause a wholesale licensee to resign from an agreement, unless good cause can be established or proven for amendment, termination, cancellation, nonrenewal, noncontinuation or causing a resignation. "Good cause" does not include the sale or purchase of a certificate of approval holder. "Good cause" includes, but is not limited to, the following:

A. Revocation of the wholesale licensee's license to do business in the State; [1987, c. 45, Pt. A, §4 (NEW).]

B. Bankruptcy or insolvency of the wholesale licensee; [1987, c. 45, Pt. A, §4 (NEW).]

C. Assignment for the benefit of creditors or similar disposition of the assets of the wholesale licensee; and [1987, c. 45, Pt. A, §4 (NEW).]

D. Failure by the wholesale licensee to substantially comply, without reasonable excuse or justification, with any reasonable and material requirement imposed upon him by the certificate of approval holder. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1455. Notice of intent to terminate

1. Written notice. Before any termination procedure initiated by the certificate of approval holder, the certificate of approval holder shall give the wholesale licensee written notice of any claimed deficiency existing in his territory and shall give the wholesale licensee reasonable time to correct the claimed deficiency or deficiencies. After this reasonable time has elapsed, the certificate of approval holder shall provide the wholesale licensee at least 90 days prior written notice of any intent to amend, terminate, cancel or not renew any agreement. The notice must state all the reasons for the intended amendment, termination, cancellation or nonrenewal. The notice provisions of this section do not apply if the reason for the amendment, termination, cancellation or nonrenewal is:

A. The bankruptcy or insolvency of the wholesale licensee; [1987, c. 45, Pt. A, §4 (NEW).]

B. An assignment for the benefit of creditors or similar disposition of the assets of the wholesale licensee's business; [1987, c. 45, Pt. A, §4 (NEW).]

C. Revocation of the wholesale licensee's license; or [1987, c. 45, Pt. A, §4 (NEW).]

D. Conviction or a plea of guilty or no contest to a charge of violating a law relating to the business that materially affects the wholesale licensee's ability to remain in business. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1456. Assignment, transfer or sale of business

No certificate of approval holder may unreasonably withhold consent to any assignment, transfer or sale of the wholesale licensee's business whenever the wholesale licensee to be substituted meets the material and reasonable qualifications and standards required of its wholesale licensees. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1457. Compensation

1. Reasonable compensation. Any certificate of approval holder which amends, cancels, terminates or refuses to continue or renew any agreement, or causes a wholesale licensee to resign, unless for good cause shown, as defined in section 1454, from an agreement or unreasonably withholds consent to any assignment, transfer or sale of a wholesale licensee's business, shall pay the wholesale licensee reasonable compensation for the value of the wholesale licensee's business related to the terminated brand or brands. The value of the wholesale licensee's business includes inventory and other tangible assets and its good will.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Neutral arbitrator. If the certificate of approval holder and the wholesale licensee are unable to agree on the reasonable compensation to be paid for the value of the wholesale licensee's business, as defined in subsection 1, they shall submit the matter to a neutral arbitrator selected by the parties, or, if they cannot agree, by the Chief Justice of the Supreme Judicial Court. The costs of the arbitration shall be paid 1/2 by the wholesale licensee and 1/2 by the certificate of approval holder or otherwise the arbitration proceeding shall be governed by the Maine Uniform Arbitration Act.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1458. Judicial remedies

1. Suit against certificate of approval holder. If a certificate of approval holder engages in conduct prohibited under this chapter, a wholesale licensee may maintain a suit against the certificate of approval holder.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Equitable relief. The court may grant equitable relief necessary to remedy the effects of conduct which it finds to exist and which is prohibited under this chapter, including, but not limited to, declaratory judgment and injunctive relief.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Punitive damages, costs and fees. If the court finds that the certificate of approval holder has acted in bad faith in invoking the amendment, termination, cancellation or nonrenewal provisions of this chapter or has unreasonably withheld its consent to any assignment, transfer or sale of the wholesale licensee's agreement, the court may award punitive damages, as well as actual damages, costs and attorneys fees.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1459. Price of product

No certificate of approval holder, whether by means of a term or condition of an agreement or otherwise, may fix or maintain the price at which the wholesale licensee sells any product. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1460. Retaliatory action prohibited

1. Retaliatory action prohibited. A certificate of approval holder may not take retaliatory action against a wholesale licensee who files or indicates an intention to file a complaint of alleged violation of state or federal law or regulation by the certificate of approval holder with the appropriate state or federal regulatory authority.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Retaliatory action described. Retaliatory action includes, but is not limited to:

A. Refusal without good cause to continue the agreement; or [1987, c. 45, Pt. A, §4 (NEW).]

B. A material reduction in the quality of service or quantity of products available to the wholesale licensee under the agreement. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1461. Management and personnel of wholesale licensee

No certificate of approval holder may require or prohibit any change in management or personnel of any wholesale licensee unless the current or potential management or personnel fails to meet reasonable qualifications and standards required by the certificate of approval holder. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1462. No waiver; good faith settlements

No certificate of approval holder may require any wholesale licensee to waive compliance with any provisions of this chapter. Nothing in this chapter limits or prohibits good faith settlements of disputes voluntarily entered into between the parties. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1463. Sale of certificate of approval holder

1. Purchaser obligated. The purchaser of a certificate of approval holder is obligated to all of the terms and conditions of the agreement in effect on the date of purchase.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Purchase defined. "Purchase," as defined for the purposes of this chapter, includes, but is not limited to:

A. Sale of stock; [1987, c. 45, Pt. A, §4 (NEW).]

B. Sale of assets; [1987, c. 45, Pt. A, §4 (NEW).]

C. Merger; [1987, c. 45, Pt. A, §4 (NEW).]

D. Lease; [1987, c. 45, Pt. A, §4 (NEW).]

E. Transfer; or [1987, c. 45, Pt. A, §4 (NEW).]

F. Consolidation. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1464. Coverage

The provisions of this chapter apply to agreements between certificate of approval holders and wholesale licensees in existence on September 16, 1979, and those entered into after that date. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §1465. Right of free association

No certificate of approval holder or wholesale licensee may restrict or inhibit, directly or indirectly, the right of free association of certificate of approval holders or wholesale licensees for any lawful purpose. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).






Chapter 59: SALES REPRESENTATIVES

28-A §1501. Lists of officers, partners and sales representatives

All persons selling liquor in the State shall furnish to the bureau a list of all officers and directors, if a corporation, or a list of all partners, if a partnership, and the name of the sales representatives of the person within the State. [2015, c. 129, §8 (AMD); 2015, c. 184, §4 (AMD).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §134 (AMD). 2013, c. 588, Pt. B, §5 (AMD). 2015, c. 129, §8 (AMD). 2015, c. 184, §4 (AMD).



28-A §1502. License; fee; renewals

The sales representatives shall apply to the bureau for a license disclosing the person, firm or corporation represented. [1997, c. 373, §135 (AMD).]

1. Fee. The annual license fee is $50.

[ 1991, c. 376, §54 (AMD) .]

2. Term of license. The license expires on the last day of December of the year in which it is obtained. It may be renewed annually on payment of the fee.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1991, c. 376, §54 (AMD). 1997, c. 373, §135 (AMD).



28-A §1503. Revocation of license

Licenses issued by the bureau under this chapter must be revoked for the violation of the liquor laws or any rule adopted by the bureau. [1997, c. 373, §136 (AMD).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §136 (AMD).



28-A §1504. Samples of products

A person licensed under section 1502 as a sales representative for a distilled spirits manufacturer or supplier may give a retail licensee samples of distilled spirits under the following conditions. [2007, c. 113, §1 (NEW).]

1. Invoice required. The distilled spirits must be accompanied by an invoice.

[ 2007, c. 113, §1 (NEW) .]

2. Product registered. The distilled spirits must be listed by the commission for sale in this State and clearly labeled as a sample.

[ 2007, c. 113, §1 (NEW) .]

3. Taxes paid. Taxes must be paid on each item and the distilled spirits must be purchased from the State's wholesale liquor provider.

[ 2007, c. 113, §1 (NEW) .]

3-A. Partial-bottle distilled spirits samples. Samples must be decanted from the distilled spirits product bottle and provided to licensees licensed for on-premises consumption. The agent providing the sample shall maintain a log stating the names of the licensees who sampled the product and the amount sampled. Partial-bottle samples must be properly sealed between tastings.

[ 2007, c. 695, Pt. E, §1 (NEW) .]

4. Sampling record. The sales representative who provides the sample shall maintain a log stating the names of the retail licensees who sampled the distilled spirits and the amount sampled.

[ 2007, c. 113, §1 (NEW) .]

5. Full-bottle samples. The maximum amount of unopened full-bottle samples of distilled spirits given to a retail licensee by a sales representative may not exceed 3 liters per year per distiller represented by that sales representative. Individual samples may not exceed one liter. A full-bottle sample is an unopened bottle of spirits provided to an agency liquor store or an on-premises retail licensee licensed to sell spirits.

[ 2011, c. 629, §31 (AMD) .]

6. Retail sampling. Samples poured from a bottle of spirits designated for retail sampling may be provided to an on-premises licensee licensed to serve spirits and to an agency liquor store on the premises of the agency liquor store if the person receiving the sample is 21 years of age or older and is in a supervisory or managerial position with the agency liquor store. Bottles of spirits designated for retail sampling must be properly sealed between samplings.

[ 2011, c. 629, §32 (RPR) .]

7. Records maintained. Records of samples given or received under this section must be maintained for a 2-year period by the retail licensee giving or receiving samples.

[ 2007, c. 113, §1 (NEW) .]

SECTION HISTORY

2007, c. 113, §1 (NEW). 2007, c. 695, Pt. E, §1 (AMD). 2011, c. 629, §§31, 32 (AMD).



28-A §1505. Participation in tasting events

A sales representative holding a license under section 1502 may participate in a tasting event permitted under section 460; section 1051, subsection 8; section 1205; or section 1207 subject to the provisions of this section. [2015, c. 329, Pt. D, §4 (AFF); 2015, c. 329, Pt. D, §2 (RPR).]

1. Educational presentations. A sales representative participating in a tasting event pursuant to this section may provide written or oral educational presentations and materials relating to the brands and products being offered for tasting at the event, as long as no cost is imposed for the presentations or materials on the licensee or the consumer.

[ 2009, c. 459, §5 (NEW) .]

2. Complimentary food or snacks. A sales representative participating in a tasting event pursuant to this section may provide and distribute, at no cost to the consumer or the licensee, complimentary food or snacks to be offered and consumed in conjunction with the products to be tasted, as long as the total cost for the food or snacks does not exceed $200 per event. Any remaining food or snacks provided in conjunction with a tasting event must be removed from the licensee's premises by the sales representative at the conclusion of the tasting event.

[ 2009, c. 459, §5 (NEW) .]

3. Records and invoices. A sales representative participating in a tasting event pursuant to this section shall keep and maintain records and invoices showing the costs for any food, snacks or educational or informational materials provided at any approved tasting event.

[ 2009, c. 459, §5 (NEW) .]

4. Pour or distribute. A sales representative participating in a tasting event pursuant to this section may not pour or distribute to consumers the products being offered for tasting during the event unless the sales representative was listed on a request submitted to the bureau by a licensee to conduct a taste testing in accordance with section 460; section 1051, subsection 8; section 1205; or section 1207. A sales representative who pours or distributes products to consumers at a tasting event under section 460; section 1051, subsection 8; section 1205; or section 1207 must have successfully completed an alcohol server education course approved by the commissioner. A sales representative may purchase spirits for a consumer tasting event in compliance with section 460 if the sales representative has successfully completed an alcohol server education course approved by the commissioner.

[ 2015, c. 329, Pt. D, §4 (AFF); 2015, c. 329, Pt. D, §3 (RPR) .]

The bureau may adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 476, Pt. A, §32 (AMD).]

SECTION HISTORY

2009, c. 459, §5 (NEW). 2013, c. 368, Pt. V, §47 (AMD). 2013, c. 476, Pt. A, §32 (AMD). 2015, c. 129, §§9, 10 (AMD). 2015, c. 184, §§5, 6 (AMD). 2015, c. 329, Pt. D, §§2, 3 (AMD). 2015, c. 329, Pt. D, §4 (AFF).






Chapter 61: NONRETAIL LICENSES AND FEES

28-A §1551. Fees for nonretail licenses

1. Certificate of approval. The license fees for certificates of approval are:

A. For malt liquor (one year)............. $1,000; and [2007, c. 539, Pt. QQQ, §2 (AMD).]

B. For wine (one year).................... $1,000. [2007, c. 539, Pt. QQQ, §2 (AMD).]

[ 2007, c. 539, Pt. QQQ, §2 (AMD) .]

2. Wholesale licenses. The license fees for wholesale licenses are:

A. For the sale of malt liquor (one year).....$600; [1987, c. 342, §114 (NEW).]

B. For the storage of malt liquor (one month)...............................................$50; [1987, c. 342, §114 (NEW).]

C. For the sale of wine (one year)........ $600; and [1987, c. 342, §114 (NEW).]

D. For the storage of wine (one month)..... $50. [1987, c. 342, §114 (NEW).]

[ 1987, c. 342, §114 (NEW) .]

3. In-state manufacturers. The license fees for in-state manufacturer licenses are:

A. Distiller, includes bottling (one year).....................................................$1,000; [1987, c. 342, §114 (NEW).]

B. Brewery, includes bottling (one year).....................................................$1,000; [1987, c. 342, §114 (NEW).]

C. Rectifier, includes bottling (one year)....................................................$1,000; [1987, c. 342, §114 (NEW).]

D. Bottler only (one year)............................................................$1,000; [1987, c. 342, §114 (NEW).]

E. Winery, includes bottling (one year)....................................................$1,000; [1987, c. 342, §114 (NEW).]

F. Small winery, includes bottling (one year)...........................................$50; [2011, c. 629, §33 (AMD).]

G. Small brewery, includes bottling (one year)......................................$50; and [2011, c. 629, §34 (AMD).]

H. Small distiller, includes bottling (one year)...............................$100. [2011, c. 629, §35 (AMD).]

[ 2011, c. 629, §§33-35 (AMD) .]

4. Sales representatives. The fees for sales representatives are as follows:

A. Sales representative of manufacturer or certificate of approval holder (one year)....................................................$50. [1991, c. 376, §55 (AMD).]

[ 1991, c. 376, §55 (AMD) .]

5. Other fees. The fees for the following are:

A. Filing fee for license application.................................................$10; and [1987, c. 342, §114 (NEW).]

B. Filing fees for registering label:

(1) Original registration...................................................$10;

(2) Change of label................$1; and

(3) Annual renewal of label registration..............................................$1. [1987, c. 342, §114 (NEW).]

[ 1987, c. 342, §114 (NEW) .]

SECTION HISTORY

1987, c. 342, §114 (NEW). 1991, c. 376, §55 (AMD). 2005, c. 377, §§2,3 (AMD). 2005, c. 683, §B21 (AMD). 2007, c. 539, Pt. QQQ, §2 (AMD). 2011, c. 629, §§33-35 (AMD).



28-A §1552. Bottle club fees

1. Bottle club registration. The fee for bottle club registration is (one year)......... $50.

[ 1987, c. 342, §114 (NEW) .]

SECTION HISTORY

1987, c. 342, §114 (NEW).












Part 4: TAXES AND ALCOHOL PREMIUM

Chapter 65: TAXES

28-A §1651. Consumers' tax

1. State liquor tax. Except as provided in subsection 2, the commission shall determine and set the list price at which to sell all spirits that will produce an aggregate state liquor tax sufficient to pay all liquor-related expenses of the Bureau of Alcoholic Beverages and Lottery Operations and to return to the General Fund an amount substantially equal to the amount of state liquor tax collected in the previous fiscal year.

A. [1993, c. 615, §5 (RP).]

B. [1993, c. 615, §5 (RP).]

C. The commission shall add any cost to the State related to handling containers returned for refund pursuant to Title 38, section 3103 to the established price without markup. [2015, c. 166, §6 (AMD).]

[ 2015, c. 166, §6 (AMD) .]

2. Special pricing situations. The bureau may set prices at different levels than those established by the commission in the following special situations.

A. [1993, c. 462, §6 (RP).]

B. [1993, c. 615, §6 (RP).]

C. Notwithstanding the other provisions of this section, with approval of the Commissioner of Administrative and Financial Services, the bureau may reduce the price of liquor that, as determined by the bureau by rule, is unlikely to be sold for the list price. Rules adopted to implement this paragraph are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A. [2011, c. 693, §3 (AMD); 2013, c. 368, Pt. V, §61 (REV).]

D. [1993, c. 615, §6 (RP).]

E. Notwithstanding the other provisions of this section, the bureau may establish special prices on certain listed liquor items to be made available to the consumer at all agency stores. [2013, c. 368, Pt. V, §48 (AMD).]

F. Spirits sold under section 606 may be sold at prices established under section 606. [1987, c. 45, Pt. A, §4 (NEW).]

G. Notwithstanding the other provisions of this section, the bureau may reduce, at the expense of the broker or supplier, the price of those test-market items that fail to meet set minimum gross profit standards after a 3-month period. [2005, c. 539, §9 (AMD); 2013, c. 368, Pt. V, §61 (REV).]

[ 2013, c. 368, Pt. V, §48 (AMD); 2013, c. 368, Pt. V, §61 (REV) .]

3. Applicability of tax. Taxes on spirits imposed by the State do not apply to sales of spirits by manufacturers, bottlers and rectifiers holding licenses from the commission:

A. To any instrumentality of the United States; [1987, c. 45, Pt. A, §4 (NEW).]

B. To any vessel of foreign registry; [1987, c. 45, Pt. A, §4 (NEW).]

C. To industrial establishments for use as an ingredient in the manufacture of food products; or [1987, c. 45, Pt. A, §4 (NEW).]

D. For use as an ingredient in the manufacture of commodities which by reason of their nature cannot be used for beverage purposes. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

4. Net revenue deposited to General Fund. All net revenues derived from the tax under this section must be credited to the General Fund.

[ 2005, c. 539, §10 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §115 (AMD). 1989, c. 585, §§D1,D11 (AMD). 1989, c. 869, §C12 (AMD). 1991, c. 780, §Y130 (AMD). 1991, c. 819, §1 (AMD). 1993, c. 462, §6 (AMD). 1993, c. 615, §§5,6 (AMD). 1995, c. 181, §§1,2 (AMD). 1997, c. 24, §L5 (AMD). 1999, c. 166, §1 (AMD). 2005, c. 539, §§9,10 (AMD). 2011, c. 693, §3 (AMD). 2013, c. 269, Pt. C, §12 (AMD). 2013, c. 269, Pt. C, §13 (AFF). 2013, c. 368, Pt. V, §48 (AMD). 2013, c. 368, Pt. V, §61 (REV). 2015, c. 166, §6 (AMD).



28-A §1652. Excise tax on malt liquor and wine; deficiency account; credits; refunds

1. Excise tax on malt liquor. An excise tax is imposed on the privilege of manufacturing and selling malt liquor in the State. The Maine manufacturer or importing wholesale licensee shall pay an excise tax of 35¢ per gallon on all malt liquor sold in the State.

[ 2013, c. 368, Pt. XXXX, §8 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF) .]

1-A. Excise tax on low-alcohol spirits products and fortified wines. An excise tax is imposed on the privilege of manufacturing and selling low-alcohol spirits products and fortified wines in the State. The Maine manufacturer or importing wholesale licensee shall pay an excise tax of $1.24 per gallon on all low-alcohol spirits products and fortified wines manufactured in or imported into the State.

[ 2013, c. 368, Pt. XXXX, §8 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF) .]

2. Excise tax on wine; hard cider. An excise tax is imposed on the privilege of manufacturing and selling wine in the State. The Maine manufacturer or importing wholesale licensee shall pay an excise tax of 60¢ per gallon on all wine other than sparkling wine manufactured in or imported into the State, $1.24 per gallon on all sparkling wine manufactured in or imported into the State and 35¢ per gallon on all hard cider manufactured in or imported into the State.

A. [1987, c. 623, §16 (RP).]

[ 2013, c. 368, Pt. XXXX, §8 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF) .]

2-A. Payment due. On the 15th day of each month, every brewery and winery shall pay the excise taxes and premium due on malt liquor and wine that that brewery or winery removed from areas required to be bonded by the Federal Government.

[ 2011, c. 147, §3 (AMD) .]

2-B. Failure to make payments. If a winery or brewery that has not filed an excise tax surety bond fails to make tax payments as required by this section, the bureau may immediately take back its license issued pursuant to section 1355-A, having the effect of voiding the license.

[ 2011, c. 629, §36 (AMD) .]

3. General Fund. The bureau shall immediately deposit all money received under this section to be credited to the General Fund.

[ 1997, c. 373, §137 (AMD) .]

4. Excise tax accounts and adjustments. The bureau shall open an excise tax account with all manufacturers, wholesale licensees and certificate of approval holders and make the following adjustments when appropriate.

A. The bureau may grant credits and make tax adjustments that it determines the wholesale licensee or certificate of approval holder is entitled to upon the filing of affidavits in the form prescribed by the bureau. [1997, c. 373, §138 (AMD).]

B. The bureau shall refund all excise tax paid by the wholesale licensee or certificate of approval holder on all malt liquor or wine caused to be destroyed by a supplier as long as the quantity and size are verified by the bureau and the destruction is witnessed by an authorized representative of the bureau. [2013, c. 368, Pt. XXXX, §8 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF).]

C. If a wholesale licensee's inventories are destroyed by fire, flood or other natural disaster, the bureau may refund the excise tax on the wholesale licensee's inventories. [2013, c. 368, Pt. XXXX, §8 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF).]

D. Any wholesale licensee selling malt liquor or wine to an instrumentality, a licensee for resale to an airline, a training site or a ship chandler shall present proof of that sale to the bureau. The bureau shall grant to the wholesale licensee a credit of all state excise tax paid in connection with that sale under the following conditions.

(1) The bureau shall grant a credit for the excise tax on malt liquor or wine sold by wholesale licensees to any instrumentality of the United States or any Maine National Guard state training site exempted by the bureau.

(2) The bureau shall grant a credit for the excise tax on malt liquor or wine sold to any ship chandler as long as the malt liquor and wine are resold to vessels of foreign registry for consumption after that vessel has left port or are resold for consumption on board vessels of United States registry that are destined for a foreign port.

(3) The bureau shall grant a credit for the excise tax on malt liquor and table wine sold to a licensee registered with the bureau for resale to licensed airlines or to unlicensed airlines for their international flights. [2013, c. 368, Pt. XXXX, §8 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF).]

[ 2013, c. 368, Pt. XXXX, §8 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF) .]

5. Appropriation for substance abuse prevention and treatment. Notwithstanding any provision of law to the contrary, the amount of funds appropriated from the General Fund to the Department of Health and Human Services for substance abuse prevention and treatment may not be less than an amount equal to 31% of the excise tax collected or received by the bureau under this section.

[ 2013, c. 368, Pt. XXXX, §8 (NEW); 2013, c. 368, Pt. XXXX, §13 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 236, (AMD). 1987, c. 342, §116 (AMD). 1987, c. 623, §§16,17 (AMD). 1991, c. 528, §§VV7,8 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§VV7,8 (AMD). 1991, c. 791, §3 (AMD). 1993, c. 462, §7 (AMD). 1997, c. 373, §§137,138 (AMD). 1997, c. 501, §4 (AMD). 1997, c. 767, §4 (AMD). 2011, c. 147, §3 (AMD). 2011, c. 629, §36 (AMD). 2013, c. 368, Pt. XXXX, §8 (AMD). 2013, c. 368, Pt. XXXX, §13 (AFF).






Chapter 67: ALCOHOLISM PREVENTION, EDUCATION, TREATMENT AND RESEARCH

28-A §1701. Findings and intent (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1989, c. 934, §C3 (RP).



28-A §1702. Alcoholism Prevention, Education, Treatment and Research Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1989, c. 934, §C3 (RP).



28-A §1703. Premiums; collection

1. Spirits. The bureau shall sell all spirits at a price that will produce, in addition to any other tax or charge imposed under state or federal law, a premium in the amount specified in subsection 3.

[ 1997, c. 373, §139 (AMD); 2013, c. 368, Pt. V, §61 (REV) .]

2. Malt liquor, wine, low-alcohol spirits products, fortified wines and hard cider.

[ 2013, c. 368, Pt. XXXX, §13 (AFF); 2013, c. 368, Pt. XXXX, §9 (RP) .]

3. Amount of premium. The premium is:

A. [2013, c. 368, Pt. XXXX, §13 (AFF); 2013, c. 368, Pt. XXXX, §10 (RP).]

B. [2013, c. 368, Pt. XXXX, §13 (AFF); 2013, c. 368, Pt. XXXX, §10 (RP).]

C. [2013, c. 368, Pt. XXXX, §13 (AFF); 2013, c. 368, Pt. XXXX, §10 (RP).]

D. One dollar and twenty-five cents per proof gallon as the term proof gallon is defined in the United States Code, Title 26, Section 5002, on all spirits sold in the State. [1987, c. 45, Pt. A, §4 (NEW).]

[ 2013, c. 368, Pt. XXXX, §10 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF) .]

4. Payment to General Fund. The bureau shall immediately pay all premiums collected under this section to the Treasurer of State to be credited to the General Fund.

[ 2013, c. 368, Pt. V, §61 (REV); 2013, c. 368, Pt. XXXX, §11 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF) .]

5. Appropriation. The amount of funds appropriated from the General Fund to the Department of Health and Human Services for substance abuse prevention and treatment may not be less than the dollar amount collected or received by the bureau under this section.

[ 2013, c. 368, Pt. V, §61 (REV); 2013, c. 368, Pt. XXXX, §12 (AMD); 2013, c. 368, Pt. XXXX, §13 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1989, c. 934, §§C4,5 (AMD). 1991, c. 528, §§VV9,10 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§VV9,10 (AMD). 1993, c. 462, §8 (AMD). 1993, c. 462, §9 (AMD). 1997, c. 373, §§139-144 (AMD). 1997, c. 767, §§5,6 (AMD). 2011, c. 657, Pt. AA, §75 (AMD). 2013, c. 368, Pt. V, §61 (REV). 2013, c. 368, Pt. XXXX, §§9-12 (AMD). 2013, c. 368, Pt. XXXX, §13 (AFF).



28-A §1704. Allocations procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1989, c. 700, §A116 (AMD). 1989, c. 934, §C6 (RP). 1997, c. 373, §145 (RP).









Part 5: NONBEVERAGE USE OF LIQUOR

Chapter 75: SALE OF FOOD PRODUCTS WITH A HIGH ALCOHOL CONTENT

28-A §1901. Restrictions on sale of food containing liquor

1. Sales of food containing liquor restricted. No person other than a licensee may sell at retail food products with an alcohol content greater than 1/2 of 1% by volume.

[ 1987, c. 342, §117 (AMD) .]

2. Minors as purchasers or consumers. No person may sell to minors food products with an alcohol content greater than 1/2 of 1% by volume. No minor may consume such food products except in the presence of a parent, legal guardian or custodian, as defined in Title 22, section 4002.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Food flavorings with high alcohol content. This section does not apply to the sale of food flavorings, such as vanilla extract or lemon extract, or other similar articles commonly used for cooking or flavoring which contain alcohol, but are not intended to be consumed as beverages.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §117 (AMD).



28-A §1902. Penalties

Any person who violates a provision of this chapter is guilty of a Class E crime. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).









Part 6: PROHIBITED ACTS AND PENALTIES

Chapter 81: PROHIBITED ACTS BY MINORS

28-A §2051. Prohibited acts by minors

1. Prohibited acts. A minor may not:

A. Purchase liquor or imitation liquor. The following penalties apply to violations of this paragraph.

(1) A minor who violates this paragraph commits a civil violation for which a fine of not less than $200 and not more than $400 must be adjudged.

(2) A minor who violates this paragraph after having previously violated this section commits a civil violation for which a fine of not less than $300 and not more than $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B.

(3) A minor who violates this paragraph after having previously violated this section 2 or more times commits a civil violation for which a fine of $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B; [2003, c. 452, Pt. P, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

B. Consume liquor or imitation liquor, except in a home in the presence of the minor's parent, legal guardian or custodian, as defined in Title 22, section 4002. The following penalties apply to violations of this paragraph.

(1) A minor who violates this paragraph commits a civil violation for which a fine of not less than $200 and not more than $400 must be adjudged.

(2) A minor who violates this paragraph after having previously violated this section commits a civil violation for which a fine of not less than $300 and not more than $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B.

(3) A minor who violates this paragraph after having previously violated this section 2 or more times commits a civil violation for which a fine of $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B; [2003, c. 452, Pt. P, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

C. Have on the minor's person liquor or imitation liquor in any premises licensed for the sale of liquor to be consumed on the premises. The following penalties apply to violations of this paragraph.

(1) A minor who violates this paragraph commits a civil violation for which a fine of not less than $200 and not more than $400 must be adjudged.

(2) A minor who violates this paragraph after having previously violated this section commits a civil violation for which a fine of not less than $300 and not more than $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B.

(3) A minor who violates this paragraph after having previously violated this section 2 or more times commits a civil violation for which a fine of $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B; [2003, c. 452, Pt. P, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

D. Present or offer to a licensee, the licensee's agent or employee any written or oral evidence of age that is false, fraudulent or not actually the minor's own, for the purpose of:

(1) Ordering, purchasing, attempting to purchase or otherwise procuring or attempting to procure the serving of any liquor or imitation liquor. The following penalties apply to violations of this subparagraph.

(a) A minor who violates this subparagraph commits a civil violation for which a fine of not less than $200 and not more than $400 must be adjudged.

(b) A minor who violates this subparagraph after having previously violated this section commits a civil violation for which a fine of not less than $300 and not more than $600 must be adjudged, none of which must be suspended except as provided in subsection 2, paragraph B.

(c) A minor who violates this subparagraph after having previously violated this section 2 or more times commits a civil violation for which a fine of $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B; or

(2) Gaining access to a licensed premise when minors are not allowed. The following penalties apply to violations of this subparagraph.

(a) A minor who violates this subparagraph commits a civil violation for which a fine of not less than $200 and not more than $400 must be adjudged.

(b) A minor who violates this subparagraph after having previously violated this section commits a civil violation for which a fine of not less than $300 and not more than $600 must be adjudged, none of which must be suspended except as provided in subsection 2, paragraph B.

(c) A minor who violates this subparagraph after having previously violated this section 2 or more times commits a civil violation for which a fine of $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B; [2003, c. 452, Pt. P, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

D-1. Have in the minor's possession a false identification card. The following penalties apply to violations of this paragraph.

(1) A minor who violates this paragraph commits a civil violation for which a fine of not less than $200 and not more than $400 must be adjudged.

(2) A minor who violates this paragraph after having previously violated this section commits a civil violation for which a fine of not less than $300 and not more than $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B.

(3) A minor who violates this paragraph after having previously violated this section 2 or more times commits a civil violation for which a fine of $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B; [2003, c. 452, Pt. P, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

D-2. Sell, furnish or give a false identification card to a minor. The following penalties apply to violations of this paragraph.

(1) A minor who violates this paragraph commits a civil violation for which a fine of not less than $200 and not more than $400 must be adjudged.

(2) A minor who violates this paragraph after having previously violated this section commits a civil violation for which a fine of not less than $300 and not more than $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B.

(3) A minor who violates this paragraph after having previously violated this section 2 or more times commits a civil violation for which a fine of $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B; [2003, c. 452, Pt. P, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

E. [2003, c. 452, Pt. P, §4 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

E-1. Except as provided in subsection 5, have any liquor or imitation liquor in the minor's possession. The following penalties apply to violations of this paragraph.

(1) A minor who violates this paragraph commits a civil violation for which a fine of not less than $200 and not more than $400 must be adjudged.

(2) A minor who violates this paragraph after having previously violated this section commits a civil violation for which a fine of not less than $300 and not more than $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B.

(3) A minor who violates this paragraph after having previously violated this section 2 or more times commits a civil violation for which a fine of $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B; or [2003, c. 452, Pt. P, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. [2003, c. 452, Pt. P, §4 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

F-1. Except as provided in subsection 5, have in the minor's possession equipment specifically constructed, manufactured or marketed for the purpose of brewing malt liquor or fermenting or making wine. The following penalties apply to violations of this paragraph.

(1) A minor who violates this paragraph commits a civil violation for which a fine of not less than $200 and not more than $400 must be adjudged.

(2) A minor who violates this paragraph after having previously violated this section commits a civil violation for which a fine of not less than $300 and not more than $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B.

(3) A minor who violates this paragraph after having previously violated this section 2 or more times commits a civil violation for which a fine of $600 must be adjudged, none of which may be suspended except as provided in subsection 2, paragraph B. [2003, c. 452, Pt. P, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. P, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalties. The following apply to the penalties imposed for violations of this section.

A. When a person is adjudged to have committed a first offense under this section, the judge shall inform that person that the fines for the 2nd and subsequent offenses are mandatory and cannot be suspended except as provided in paragraph B. Failure to inform the first offender that subsequent fines are mandatory is not a ground for suspension of any subsequent fine. [2003, c. 452, Pt. P, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

B. The judge, as an alternative to or in addition to the civil fines required by this subsection, may assign the minor to perform specified work for the benefit of the State, the municipality or other public entity or charitable institution. [2003, c. 452, Pt. P, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. P, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Minor can not be charged with more than one offense. A minor may not be charged with more than one offense under this section in any given instance in which the same set of facts is involved.

[ 2003, c. 452, Pt. P, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Illegal possession and illegal transportation. If a minor is charged with illegal possession under this section, the minor may not be charged with illegal transportation under section 2052.

[ 1997, c. 373, §147 (AMD) .]

5. Exceptions. A minor is not in violation of subsection 1, paragraph E-1 or F-1 if the minor possesses:

A. Liquor or imitation liquor or equipment described in subsection 1, paragraph F-1 in the scope of the minor's employment; [2003, c. 452, Pt. P, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Liquor or imitation liquor in a home in the presence of the minor's parent, guardian or custodian, as defined in Title 22, section 4002; or [2003, c. 452, Pt. P, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Equipment described in subsection 1, paragraph F-1 in the minor's own home under the supervision of the minor's parent, guardian or custodian, as defined in Title 22, section 4002. [2003, c. 452, Pt. P, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. P, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Defense. It is a defense to prosecution under subsection 1 if in a situation that involved risk to the minor or to another person of overdose from the consumption of alcohol, including but not limited to extreme physical illness, decreased level of consciousness, respiratory depression, coma, mania or death from the consumption of alcohol:

A. The minor in good faith sought medical or emergency treatment or assistance for the minor or the other person; or [2015, c. 154, §1 (NEW).]

B. The minor was the person for whom medical or emergency treatment or assistance was sought and the evidence of the violation of this section is obtained as a result of a person contacting emergency medical services or law enforcement. [2015, c. 154, §1 (NEW).]

This subsection does not provide a defense to a charge of operating a motor vehicle while under the influence of alcohol.

[ 2015, c. 154, §1 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §§118,119 (AMD). 1987, c. 426, (AMD). 1993, c. 266, §24 (AMD). 1997, c. 373, §§146,147 (AMD). 1999, c. 103, §§1-3 (AMD). 2001, c. 9, §§1,2 (AMD). 2001, c. 160, §1 (AMD). 2003, c. 452, §P4 (AMD). 2003, c. 452, §X2 (AFF). 2015, c. 154, §1 (AMD).



28-A §2052. Illegal transportation by minors

1. Minor may not transport liquor; exception.

[ 2003, c. 452, Pt. P, §5 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Minor may not transport liquor. Except as provided in subsection 1-B, a minor may not knowingly transport or knowingly permit to be transported liquor in a motor vehicle under the minor's control. The following penalties apply to violations of this subsection.

A. A minor who violates this subsection commits a civil violation for which a fine of not more than $500 may be adjudged. [2003, c. 452, Pt. P, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A minor who violates this subsection after having previously violated this section commits a civil violation for which a fine of not less than $200 and not more than $500 must be adjudged, none of which may be suspended. [2003, c. 452, Pt. P, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A minor who violates this subsection after having previously violated this section 2 or more times commits a civil violation for which a fine of not less than $400 and not more than $500 must be adjudged, none of which may be suspended. [2003, c. 452, Pt. P, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. P, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

1-B. Permitted transportation. A minor may transport liquor or permit liquor to be transported in a motor vehicle if in the scope of the minor's employment or at the request of the minor's parent, guardian or custodian, as defined in Title 22, section 4002.

[ 2003, c. 452, Pt. P, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. No conviction if liquor not within minor's section. A minor may not be found in violation of any offense under this section if liquor is found outside the passenger's or driver's section of a motor vehicle under the minor's control, unless the minor has actual knowledge of the presence of the liquor. The trunk or locked glove compartment of any vehicle may not be construed under this section to be within the passenger's or driver's section of the motor vehicle.

[ 2003, c. 452, Pt. P, §5 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Violation.

[ 2003, c. 452, Pt. P, §5 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Minor can not be charged with both illegal transportation and illegal possession. A minor charged with illegal transportation under this section may not be charged with illegal possession under section 2051. A minor who possesses or consumes liquor in a motor vehicle under the terms of this section must be charged under this section, rather than under section 2051. This subsection does not preclude charges under Title 15, section 3103, subsection 1, paragraph F, when appropriate.

[ 2003, c. 452, Pt. P, §5 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1991, c. 337, §1 (AMD). 1991, c. 549, §8 (AMD). 1991, c. 549, §17 (AFF). 1993, c. 93, §3 (AMD). 1997, c. 373, §§148,149 (AMD). 2003, c. 452, §P5 (AMD). 2003, c. 452, §X2 (AFF).



28-A §2053. Suspension of minor's operator's license for violations

1. Court shall suspend license. The court shall suspend the operator's license or right to operate, or right to obtain a license, of a minor found in violation of section 2052 as follows:

A. Thirty days for the first offense; [1993, c. 93, §4 (NEW).]

B. Ninety days for the 2nd offense; and [1993, c. 93, §4 (NEW).]

C. One year for any subsequent offense. [1993, c. 93, §4 (NEW).]

The court shall immediately forward the license to the Secretary of State together with the record of adjudication on the form furnished for reporting convictions and adjudications for violations of Title 29-A.

[ 1995, c. 65, Pt. A, §80 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

1-A. Suspend license. The court may suspend the operator's license, or right to operate a motor vehicle or right to obtain a license, of a minor found in violation of section 2051, subsection 1, paragraph D for 30 days for the first offense. The court shall suspend the operator's license, or right to operate a motor vehicle or right to obtain a license, of a minor found in violation of section 2051, subsection 1, paragraph D as follows:

A. Ninety days for the 2nd offense; and [2001, c. 160, §2 (NEW).]

B. One year for any subsequent offense. [2001, c. 160, §2 (NEW).]

The court shall immediately forward the operator's license to the Secretary of State together with the record of adjudication on the form furnished for reporting convictions and adjudications for violations of Title 29-A.

[ 2001, c. 160, §2 (NEW) .]

2. Additional suspension by court.

[ 1993, c. 93, §5 (RP) .]

3. Secretary of State shall suspend license. Immediately upon receipt of the record, the Secretary of State shall suspend the license, or right to operate, or right to obtain a license, of the minor for the required period, without further hearing. The Secretary of State shall also assign demerit points according to Title 29-A, section 2458, subsection 3.

[ 1995, c. 65, Pt. A, §81 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

4. Penalty. The penalties provided in this section and section 2052 are not in conflict with Title 15, Part 6.

[ 1991, c. 337, §2 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §120 (AMD). 1991, c. 337, §2 (AMD). 1993, c. 93, §§4-6 (AMD). 1995, c. 65, §§A80,81 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2001, c. 160, §2 (AMD).



28-A §2054. Execution of suspension stayed during appeal

If any person adjudicated to be in violation of section 2052 appeals from the judgment of the trial court, the execution of any suspension imposed on that person's license, right to obtain a license, and right to operate a motor vehicle in the State is stayed pending appeal and begins when and if the judgment is upheld or the appeal is withdrawn. [1997, c. 373, §150 (AMD).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §150 (AMD).






Chapter 83: PROHIBITED ACTS IN GENERAL

28-A §2071. Failure to appear before the bureau

1. Failure to appear when summoned. It is illegal for a person who is summoned as a witness by the bureau to appear before the bureau, to fail to appear without reasonable cause at the time and place designated in the subpoena or summons.

[ 1997, c. 373, §152 (AMD) .]

2. Penalties. A person who violates this section commits a Class E crime.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §§151,152 (AMD).



28-A §2072. Illegal deposit or possession with intent to sell

1. Illegal deposit or possession. No person may deposit or have in that person's possession any liquor:

A. With intent to sell the liquor in the State in violation of law; [1987, c. 45, Pt. A, §4 (NEW).]

B. With intent that the liquor be sold in the State in violation of law by any person; or [1997, c. 373, §153 (AMD).]

C. With intent to aid or assist any person in an illegal sale. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1997, c. 373, §153 (AMD) .]

2. Penalties. A person who violates this section commits a Class E crime.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §153 (AMD).



28-A §2073. Importation and transportation of liquor within the State

1. Illegal transportation of liquor within the State. No person may knowingly transport within the State any liquor:

A. With intent to sell the liquor in the State in violation of law; [1987, c. 45, Pt. A, §4 (NEW).]

B. With intent that the liquor be illegally sold by any person; or [1987, c. 45, Pt. A, §4 (NEW).]

C. With intent to aid any person in illegal sale of liquor. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Penalties. A person who knowingly violates this section commits a Class E crime.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Legal importation into and transportation of liquor within the State. Liquor may be legally imported into and transported within the State in the following situations.

A. Upon application, the bureau may grant to an individual a permit to transport liquor purchased for that person's own personal use. [2013, c. 476, Pt. A, §33 (AMD).]

B. For-hire carriers and contract carriers, authorized by the Department of Public Safety, may transport liquor to liquor warehouses, to licensees, from manufacturers to liquor warehouses and to the state line for transportation outside the State. [2013, c. 476, Pt. A, §33 (AMD).]

C. [2013, c. 368, Pt. V, §49 (RP).]

C-1. Reselling agents may transport spirits to licensees who are licensed for the sale of spirits for on-premises consumption. [2013, c. 476, Pt. A, §33 (NEW).]

D. Manufacturers may transport liquor within the State to liquor warehouses, to persons authorized under paragraph E and to the state line for transportation outside the State. [2013, c. 476, Pt. A, §33 (AMD).]

E. The bureau may permit in writing the importation of liquor into the State and the transportation of liquor from place to place within the State to the following destinations for the specified purposes:

(1) To hospitals and state institutions, for medicinal purposes only, liquor made available to them from stocks of liquor seized by the Federal Government;

(2) To industrial establishments in the State for industrial uses;

(3) To schools, colleges and state institutions for laboratory use only;

(4) To any licensed pharmacist in the State for use in the compounding of prescriptions and other medicinal use, but not for sale by pharmacists unless compounded with or mixed with other substances; or

(5) To any physician, surgeon, osteopath, chiropractor, optometrist, dentist or veterinarian for medicinal use only. [2013, c. 476, Pt. A, §33 (AMD).]

F. The bureau may authorize hospitals and state institutions to purchase spirits, for medicinal purposes only, from agency liquor stores. This authorization must be in writing. [2013, c. 476, Pt. A, §33 (AMD).]

[ 2013, c. 476, Pt. A, §33 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §154 (AMD). 2013, c. 368, Pt. V, §49 (AMD). 2013, c. 476, Pt. A, §33 (AMD).



28-A §2074. Illegal transportation of liquor on or off licensed premises

1. Transportation on-premises or off-premises. Except as provided in section 1051, any person who transports liquor onto or off of the premises of an on-premise retail licensee is guilty of a Class E crime.

[ 1997, c. 306, §2 (AMD) .]

2. Defense. It is a defense to a prosecution under this section that the transportation was authorized or permitted by the licensee, the licensee's agent or the licensee's employee.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 306, §2 (AMD).



28-A §2074-A. Illegal storage, purchase or sale of spirits by an on-premises licensee; penalty

A person licensed for the sale of spirits for consumption on the licensed premises who violates section 606, subsection 1-A or violates state rules or federal regulations governing the storage, purchase and sale of spirits, including but not limited to the prohibition against reusing or refilling liquor bottles, and the disposition of empty liquor bottles, is subject to suspension or revocation of the license under chapter 33 as follows. [2011, c. 693, §4 (NEW).]

1. Suspension of privilege to sell spirits. A person who commits a violation described by this section is subject to a 90-day suspension for a first offense, a 180-day suspension for a 2nd offense and a one-year suspension for a 3rd or subsequent offense.

[ 2011, c. 693, §4 (NEW) .]

2. Revocation. The bureau may recommend revocation of a license to sell spirits for consumption on the premises if a licensee commits more than 3 violations as described by this section.

[ 2011, c. 693, §4 (NEW) .]

SECTION HISTORY

2011, c. 693, §4 (NEW).



28-A §2075. Importation and transportation of spirits

1. Only the commission may import spirits; exception.

[ 2003, c. 452, Pt. P, §6 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Only bureau may import spirits. Except as provided in subsection 1-B, a person other than the bureau may not import spirits into the State.

A. A person who illegally imports or causes to be shipped into the State spirits in a quantity of less than 10 gallons commits a civil violation for which a fine of not more than $500 must be adjudged. [2003, c. 452, Pt. P, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who illegally imports or causes to be shipped into the State spirits in a quantity of 10 or more gallons commits a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. P, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. P, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2013, c. 368, Pt. V, §61 (REV) .]

1-B. Permitted importation. An individual may transport into the State and may transport from place to place within the State spirits for the individual's personal use in a quantity not greater than 4 quarts.

[ 2003, c. 452, Pt. P, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Transportation of spirits within State. A person may not transport or cause to be transported any spirits within the State in a quantity greater than 4 quarts unless the spirits were purchased from an agency liquor store.

[ 2013, c. 368, Pt. V, §50 (AMD) .]

2-A. Evidence. The possession of more than 8 quarts of spirits in one or more containers that are not labeled in accordance with Title 38, section 3105 is prima facie evidence of a violation of this section.

[ 2015, c. 166, §7 (AMD) .]

3. Importation and transportation of spirits for special purposes. The bureau may, in writing, permit and authorize the importation of spirits into the State and the transportation of spirits from place to place within the State to the following destinations for the specified purposes:

A. To industrial establishments for use as an ingredient in the manufacture of food products, or for use as an ingredient in the manufacture of commodities that by reason of their nature can not be used for beverage purposes, or for use in the manufacture of commodities unfit for beverage purposes; [1993, c. 730, §47 (AMD).]

B. To licensed distillers and manufacturers of spirits in the State for use as an ingredient in distilling or manufacturing spirits and other spirituous products that are authorized by 27 Code of Federal Regulations; and [1993, c. 730, §47 (AMD).]

C. To churches or to the pastor of any church for sacramental purposes or similar religious rites. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1993, c. 730, §47 (AMD) .]

4. Penalties.

[ 2003, c. 452, Pt. P, §6 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Forfeiture of spirits. Notwithstanding section 2221-A, if a person fails to appear in court on the date and time specified in response to a Uniform Summons and Complaint issued for a violation of this section, either in person or by counsel, the court shall order the spirits imported or transported in excess of that allowed by subsection 1-A or 2 to be forfeited to the State. As part of every adjudication and forfeiture imposed under this section the court shall order the spirits imported or transported in excess of that allowed by subsection 1-A or 2 to be forfeited to the State. Spirits forfeited under this subsection must be disposed of as prescribed in section 2229.

[ 2003, c. 452, Pt. P, §6 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1989, c. 817, §1 (AMD). 1993, c. 266, §§25,26 (AMD). 1993, c. 730, §§47,48 (AMD). 1997, c. 373, §155 (AMD). 2003, c. 452, §P6 (AMD). 2003, c. 452, §X2 (AFF). 2013, c. 368, Pt. V, §50 (AMD). 2013, c. 368, Pt. V, §61 (REV). 2015, c. 166, §7 (AMD).



28-A §2076. Illegal delivery of liquor

1. Delivery of liquor. Except with the bureau's written permission or except as provided in section 2073, subsection 3, paragraph C-1 for reselling agents, a person may not knowingly transport to or cause to be delivered to any person other than the bureau any spirits not purchased from an agency liquor store.

[ 2013, c. 476, Pt. A, §34 (AMD) .]

2. Penalties. Any person who violates this section commits a Class E crime.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §156 (AMD). 2013, c. 368, Pt. V, §51 (AMD). 2013, c. 476, Pt. A, §34 (AMD).



28-A §2077. Importation and transportation of malt liquor and wine

1. Importation of malt liquor or wine into the State.

[ 2003, c. 452, Pt. P, §7 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Importation of malt liquor or wine into State. Except as provided in section 1403-A, a person other than a wholesale licensee, small brewery licensee or small winery licensee may not transport or cause to be transported malt liquor or wine into the State in a quantity greater than 3 gallons for malt liquor or 4 quarts for wine, unless it was legally purchased in the State. The following penalties apply to violations of this subsection.

A. A person who illegally transports into the State wine or malt liquor in a quantity of less than 10 gallons commits a civil violation for which a fine of not more than $500 must be adjudged. [2003, c. 452, Pt. P, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who illegally transports into the State wine or malt liquor in a quantity of 10 or more gallons commits a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. P, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2011, c. 629, §37 (AMD) .]

1-B. Invoice required. Each shipment of malt liquor or wine transported or caused to be transported by a wholesale licensee, small brewery licensee or small winery licensee into the State must be accompanied by an invoice that includes the wholesale licensee's, small brewery licensee's or small winery licensee's name and purchase number.

[ 2011, c. 629, §38 (AMD) .]

2. Transportation of malt liquor and wine within State. Except as provided in section 1403-A, a person other than a licensee may not transport malt liquor, in a quantity greater than 3 gallons, or wine, in a quantity greater than 4 quarts, within the State unless it was purchased from an off-premise retail licensee.

A. A person who illegally transports within the State wine or malt liquor in a quantity of less than 10 gallons commits a civil violation for which a fine of not more than $500 must be adjudged. [2003, c. 452, Pt. P, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who illegally transports within the State wine or malt liquor in a quantity of 10 or more gallons commits a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. P, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2009, c. 373, §3 (AMD) .]

2-A. Evidence. The possession of more than 6 gallons of malt liquor or 8 quarts of wine in one or more containers that are not labeled in accordance with Title 38, section 3105 is prima facie evidence of a violation of this section.

[ 2015, c. 166, §8 (AMD) .]

3. For-hire carriers and contract carriers may import and transport within State. For-hire carriers and contract carriers, authorized by the Department of Public Safety, may transport malt liquor or wine into and within the State to licensees, to purchasers of malt liquor or wine from licensees and to the state line for transportation outside the State.

[ 2013, c. 476, Pt. A, §35 (AMD) .]

4. Penalties.

[ 2003, c. 452, Pt. P, §7 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Forfeiture of malt liquor or wine. Notwithstanding section 2221-A, if a person fails to appear in court on the date and time specified in response to a Uniform Summons and Complaint issued for a violation of this section, either in person or by counsel, the court shall order the malt liquor or wine imported or transported in excess of that allowed by subsection 1-A or 2 to be forfeited to the State. As part of every adjudication and fine imposed under this section, the court shall order the malt liquor or wine imported or transported in excess of that allowed by subsection 1-A or 2 to be forfeited to the State. Malt liquor or wine forfeited under this subsection must be disposed of as prescribed in section 2229.

[ 2003, c. 452, Pt. P, §7 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §121 (AMD). 1989, c. 817, §§2,4 (AMD). 1993, c. 266, §§27,28 (AMD). 1993, c. 730, §§49,50 (AMD). 2003, c. 452, §P7 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 373, §§2, 3 (AMD). 2011, c. 629, §§37, 38 (AMD). 2013, c. 368, Pt. V, §52 (AMD). 2013, c. 476, Pt. A, §35 (AMD). 2015, c. 166, §8 (AMD).



28-A §2077-A. Interstate reciprocal shipping of malt liquor and wine (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 60, §2 (NEW). 1993, c. 60, §3 (AMD). 1997, c. 373, §§157,158 (AMD). 1997, c. 501, §5 (RP). 2005, c. 683, §B22 (RP).



28-A §2077-B. Interstate shipping of liquor prohibited

1. Prohibition. Except as provided in section 1403-A, a person may not sell, furnish, deliver or purchase liquor from an out-of-state company by mail order.

[ 2009, c. 373, §4 (AMD) .]

2. Penalty. A person who violates this section is subject to penalties listed in section 2075, subsection 1-A.

[ 2003, c. 452, Pt. P, §8 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1997, c. 501, §6 (NEW). 2003, c. 452, §P8 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 373, §4 (AMD).



28-A §2078. Illegal sale of liquor

1. Sale of liquor without a valid license. Any person who, or any person whose employee or agent, sells liquor within the State without a valid license commits a Class E crime and, notwithstanding Title 17-A, section 4-A, shall be punished:

A. For the first offense, by a fine of not less than $300 plus costs nor more than $500 plus costs, which fine and costs may not be suspended, and an additional penalty of not more than 30 days imprisonment at the discretion of the court; [1987, c. 45, Pt. A, §4 (NEW).]

B. For a 2nd offense, by a fine of not less than $500 plus costs nor more than $1,000 plus costs, which fine and costs may not be suspended, and an additional penalty of not more than 60 days imprisonment at the discretion of the court; and [1987, c. 45, Pt. A, §4 (NEW).]

C. For all subsequent offenses, by a fine of not less than $1,000 plus costs and 60 days imprisonment, which fine and costs and sentence may not be suspended, and an additional penalty of 4 months imprisonment at the discretion of the court. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Employee or agent equally guilty. Any agent or other person in the employment of or on the premises of another, who violates or in any manner assists in violating any law relating to liquor, is equally guilty with the principal and is subject to the same penalties.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2079. Aiding children in illegal possession or sale

Any person who personally or by that person's employee or agent, directly or indirectly, employs or permits any child under the age of 16 years to assist that person in the illegal possession or the illegal sale of liquor commits a Class E crime, and must be punished accordingly in addition to the penalties otherwise provided against the illegal possession for sale or illegal sale of liquor. [1997, c. 373, §159 (AMD).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §122 (AMD). 1997, c. 373, §159 (AMD).



28-A §2080. Common sellers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §123 (RP).



28-A §2081. Furnishing or allowing consumption of liquor by certain persons prohibited

1. Offense. Except as provided in subsection 2, a person may not knowingly:

A. Procure, or in any way aid or assist in procuring, furnish, give, sell or deliver liquor for or to a minor. The following penalties apply to violations of this paragraph.

(1) A person who violates this paragraph commits a Class D crime.

(2) A person who violates this paragraph commits a Class D crime for which a fine of not less than $500 may be imposed, none of which may be suspended, if the violation involves a minor who is less than 18 years of age.

(3) A person who violates this paragraph after having been previously convicted of violating this paragraph or paragraph B within a 6-year period commits a Class D crime for which a fine of not less than $1,000 may be imposed, none of which may be suspended.

(4) A person who violates this paragraph after having been previously convicted of violating this paragraph or paragraph B 2 or more times within a 6-year period commits a Class D crime for which a fine of not less than $1,500 may be imposed, none of which may be suspended.

(5) A person who violates this paragraph commits a Class C crime if the consumption of liquor by the minor in fact causes serious bodily injury to or death of the minor or any other individual. For purposes of this subsection, "serious bodily injury" has the same meaning as set out in Title 17-A, section 2, subsection 23; [2005, c. 292, §1 (AMD).]

B. Allow a minor under that person's control or in a place under that person's control to possess or consume liquor. The following penalties apply to violations of this paragraph.

(1) A person who violates this paragraph commits a Class D crime.

(2) A person who violates this paragraph commits a Class D crime for which a fine of not less than $1,000 may be imposed, none of which may be suspended, if the violation involves a minor who is less than 18 years of age.

(3) A person who violates this paragraph after having been previously convicted of violating this paragraph or paragraph A within a 6-year period commits a Class D crime for which a fine of not less than $2,000 may be imposed, none of which may be suspended.

(5) A person who violates this paragraph commits a Class C crime if the consumption of liquor by the minor in fact causes serious bodily injury to or death of the minor or any other individual. For purposes of this subsection, "serious bodily injury" has the same meaning as set out in Title 17-A, section 2, subsection 23; [2005, c. 292, §1 (AMD).]

C. Procure, or in any way aid or assist in procuring, furnish, give, sell or deliver liquor to a visibly intoxicated person. Violation of this paragraph is a Class E crime, except notwithstanding Title 17-A, section 1301, the fine may not be more than $500; or [2003, c. 452, Pt. P, §9 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

D. Procure, or in any way assist in procuring, furnish, give, sell or deliver imitation liquor for or to a minor, or allow a minor under that person's control or in a place under that person's control to possess or consume imitation liquor. Violation of this paragraph is a Class E crime, except notwithstanding Title 17-A, section 1301, the fine may not be more than $500. [2003, c. 452, Pt. P, §9 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2005, c. 292, §1 (AMD) .]

2. Exceptions. This section does not apply to a person who serves liquor or imitation liquor to a minor in a home in the presence of the minor's parent, guardian or custodian, as defined in Title 22, section 4002.

[ 2003, c. 452, Pt. P, §9 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalties.

[ 2003, c. 452, Pt. P, §9 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Application. This section does not apply to licensees or agents of licensees in the scope of their employment.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

5. Aggravated offense.

[ 2003, c. 452, Pt. P, §9 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §124 (AMD). 1987, c. 576, (AMD). 1989, c. 293, §§1-4 (AMD). 1991, c. 797, §13 (AMD). 1993, c. 266, §§29-31 (AMD). 2001, c. 395, §§1,2 (AMD). 2003, c. 452, §P9 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 292, §1 (AMD).



28-A §2082. Sale of imitation liquor

1. Sale of imitation liquor to minor prohibited. No person may sell or offer for sale or exchange to any minor any imitation liquor.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Applicability. This section does not apply to the following products:

A. Products commonly known as "root beer," "ginger ale," "cider" and all soft drinks; and [1987, c. 45, Pt. A, §4 (NEW).]

B. Beverages containing more than 1/2 of 1% alcohol by volume. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Violation. Any person who violates this section commits a civil violation for which a forfeiture of not more than $500 may be adjudged.

[ 1993, c. 266, §32 (AMD) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1993, c. 266, §32 (AMD).



28-A §2083. Sale or delivery of liquor to prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 2005, c. 329, §6 (RP).



28-A §2084. Sales by agent of licensee to minors (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 254, (NEW). 1987, c. 623, §18 (AMD). 1993, c. 266, §33 (RP).



28-A §2085. False statement by retail employee

Notwithstanding Title 17-A, section 453, a person who makes a false statement in the affidavit required under section 703-A commits a Class E crime. [1989, c. 526, §§25, 28 (NEW).]

SECTION HISTORY

1989, c. 526, §§25,28 (NEW). RR 1991, c. 1, §37 (COR).



28-A §2086. Sale or furnishing of brewing or wine-making equipment prohibited

1. Violation. A person who knowingly sells, furnishes, gives away or offers to sell, furnish or give away to a minor equipment that is specifically constructed, manufactured or marketed for the purpose of brewing malt liquor or fermenting or making wine is guilty of a civil violation.

[ 1999, c. 103, §4 (NEW) .]

2. Exception. This section does not apply to a minor's parent, legal guardian or custodian, as defined in Title 22, section 4002, who furnishes the equipment to the minor for use in a supervised manner.

[ 1999, c. 103, §4 (NEW) .]

SECTION HISTORY

1999, c. 103, §4 (NEW).



28-A §2087. Refusal to provide proper identification

1. Refusal to provide proper identification prohibited. A person may not intentionally refuse to provide a law enforcement officer proper identification if:

A. The person is present on licensed premises at a time when minors are not permitted to be on the premises; [1999, c. 413, §2 (NEW).]

B. The officer has a reasonable and articulable suspicion that a violation of law has taken place or is taking place because a minor is present on licensed premises; [1999, c. 413, §2 (NEW).]

C. The officer has a reasonable and articulable suspicion that the person is a minor; and [1999, c. 413, §2 (NEW).]

D. The officer has informed the person that the officer is investigating a possible liquor violation involving the presence of minors on the licensed premises and that the officer believes that the person is a minor. [1999, c. 413, §2 (NEW).]

For purposes of this section, "proper identification" means a person's correct name, address and date of birth except that, if a person has in the person's possession an identification card issued under Title 29-A, section 1410, or a motor vehicle operator's license bearing the photograph of the operator and issued under Title 29-A, chapter 11, proper identification means that identification card or motor vehicle operator's license.

[ 1999, c. 413, §2 (NEW) .]

2. Penalties. A violation of this section is a civil violation for which a forfeiture of not more than $500 may be adjudged.

[ 1999, c. 413, §2 (NEW) .]

3. Defense. It is a defense to prosecution under subsection 1 if in a situation that involved risk to the minor or to another person of overdose from the consumption of alcohol, including but not limited to extreme physical illness, decreased level of consciousness, respiratory depression, coma, mania or death from the consumption of alcohol:

A. The minor in good faith sought medical or emergency treatment or assistance for the minor or the other person; or [2015, c. 154, §2 (NEW).]

B. The minor was the person for whom medical or emergency treatment or assistance was sought and the evidence of the violation of this section is obtained as a result of a person contacting emergency medical services or law enforcement. [2015, c. 154, §2 (NEW).]

This subsection does not provide a defense to a charge of operating a motor vehicle while under the influence of alcohol.

[ 2015, c. 154, §2 (NEW) .]

SECTION HISTORY

1999, c. 413, §2 (NEW). 2015, c. 154, §2 (AMD).



28-A §2088. Vaporized alcohol

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Alcohol vaporizing device" means any device, machine or process that mixes an alcoholic product with pure oxygen or another gas to produce vaporized alcohol for the purpose of consumption through inhalation. [2005, c. 259, §1 (NEW).]

B. "Vaporized alcohol" means an alcoholic product created by mixing alcohol with pure oxygen or another gas to produce a vaporized product for the purpose of consumption through inhalation. [2005, c. 259, §1 (NEW).]

[ 2005, c. 259, §1 (NEW) .]

2. Use prohibited. A person may not use vaporized alcohol or an alcohol vaporizing device.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $250 and not more than $500 must be adjudged. [2005, c. 259, §1 (NEW).]

B. A person who violates this subsection after having been previously adjudicated as violating this subsection commits a civil violation for which a fine of not less than $500 and not more than $3,000 must be adjudged. [2005, c. 259, §1 (NEW).]

In addition to a fine imposed under this subsection, a court may make additional orders as described in Title 22, section 2383-C, subsection 6.

[ 2005, c. 259, §1 (NEW) .]

3. Selling or furnishing prohibited. A person may not sell, furnish or give away or offer for sale or offer to furnish or give away vaporized alcohol or an alcohol vaporizing device.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $500 and not more than $1,000 must be adjudged. [2005, c. 259, §1 (NEW).]

B. A person who violates this subsection after having been previously adjudicated as violating this subsection commits a Class E crime for which a fine of not less than $1,000 and, notwithstanding Title 17-A, section 1301, not more than $5,000 must be imposed. In addition to a fine imposed under this subsection, if the person is a licensee under chapter 19, 43 or 45, the court may suspend that person's license for up to one year. A violation under this paragraph is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2005, c. 259, §1 (NEW).]

[ 2005, c. 259, §1 (NEW) .]

4. Exceptions. This section does not apply to vaporized alcohol or alcohol vaporizing devices used for medical or scientific research.

[ 2005, c. 259, §1 (NEW) .]

SECTION HISTORY

2005, c. 259, §1 (NEW).



28-A §2089. Powdered alcohol

1. Possession and use prohibited. A person may not possess or use alcohol in a powdered or crystalline form.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $250 and not more than $500 must be adjudged. [2015, c. 205, §1 (NEW).]

B. A person who violates this subsection after having been previously adjudicated as violating this subsection commits a civil violation for which a fine of not less than $500 and not more than $3,000 must be adjudged. [2015, c. 205, §1 (NEW).]

[ 2015, c. 205, §1 (NEW) .]

2. Selling or furnishing prohibited. A person may not sell, furnish or give away or offer for sale or offer to furnish or give away alcohol in a powdered or crystalline form.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $500 and not more than $1,000 must be adjudged. [2015, c. 205, §1 (NEW).]

B. A person who violates this subsection after having been previously adjudicated as violating this subsection commits a Class E crime for which a fine of not less than $1,000 and, notwithstanding Title 17-A, section 1301, not more than $5,000 must be imposed. In addition to a fine imposed under this subsection, if the person is a licensee under chapter 19, 43, 45, 51 or 55, the court may suspend that person's license for up to one year in accordance with chapter 33. A violation under this paragraph is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2015, c. 205, §1 (NEW).]

[ 2015, c. 205, §1 (NEW) .]

SECTION HISTORY

2015, c. 205, §1 (NEW).









Part 7: ENFORCEMENT

Chapter 91: ENFORCEMENT AND JURISDICTION

Subchapter 1: GENERAL

28-A §2201. Jurisdiction of courts

In prosecutions under this Title, except when otherwise expressly provided, the District Court shall have, by complaint, jurisdiction concurrent with the Superior Court. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2202. Bail after failure to comply with terms of bond

In any prosecution for violation of the laws relating to manufacture or sale of liquor, a defendant who has failed to comply with the term of any bond entered into by the defendant in that case may not again be admitted to bail in that case or upon arrest on any warrant issued in that case, except by a justice of the court in which that prosecution is pending. [1997, c. 373, §160 (AMD).]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §160 (AMD).



28-A §2203. Evidence of illegal sale

1. Evidence of illegal sale. Whenever an illegal sale is alleged and a delivery proved, the delivery is sufficient evidence of sale and it is not necessary to prove a payment.

[ 1987, §125 (RPR) .]

2. Former conviction. In actions, complaints, indictments or other proceedings for a violation of this Title, other than for a first offense, it is not necessary to set forth particularly the record of a former conviction, but it is sufficient to allege briefly that the person has been convicted of a violation of a particular provision.

[ 1987, c. 342, §125 (RPR) .]

3. Prosecution of bond when municipality interested.

[ 1987, c. 342, §126 (RP) .]

4. Enforcement by municipality.

[ 1987, c. 342, §126 (RP) .]

5. Former conviction.

[ 1987, c. 342, §126 (RP) .]

6. Amendment of allegation and process.

[ 1987, c. 342, §126 (RP) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §125 (RPR).



28-A §2204. Persons in illegal liquor traffic disqualified from jury (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §126 (RP).



28-A §2205. Appeals; discharge of sureties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §126 (RP).



28-A §2206. Continuance for sentence (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §126 (RP).






Subchapter 2: OFFICIALS AND THEIR DUTIES

28-A §2211. Power of law enforcement officers to stop vehicles; restrictions

If a law enforcement officer has probable cause to believe that a violation of the liquor laws has taken or is taking place, the officer may, at any time, stop any motor vehicle or other conveyance to arrest or question its operator or occupant or to search the motor vehicle or conveyance. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2212. State liquor enforcement officers' vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 644, §1 (AMD). 1995, c. 65, §A82 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 29, §1 (RP).






Subchapter 3: SEARCH AND SEIZURE

28-A §2221. Seizure and forfeiture of vehicles containing liquor (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §127 (RP).



28-A §2221-A. Forfeiture of liquor and property used in illegal manufacture, transportation and sale of liquor

1. Property forfeited. The following property shall be subject to forfeiture to the State and all property rights in the property shall be in the State:

A. All materials, products and equipment of any kind which are used, or intended for use, in manufacturing, transporting or selling liquor in violation of this Title; and [1987, c. 342, §128 (NEW).]

B. All conveyances, including aircraft, watercraft, vehicles and vessels, which are used, or are intended for use, to transport, conceal or otherwise to facilitate the manufacturing, transporting or selling of liquor in violation of this Title. [1987, c. 342, §128 (NEW).]

[ 1987, c. 342, §128 (NEW) .]

2. Jurisdiction. Property subject to forfeiture under subsection 1, paragraph A, shall be declared forfeited by any court having jurisdiction over the property or having final jurisdiction over any related criminal proceeding brought under this chapter.

[ 1987, c. 342, §128 (NEW) .]

3. Exceptions. The court shall order forfeiture of all conveyances subject to forfeiture under subsection 1, paragraph B, except as follows.

A. No conveyance used by any person as a for-hire carrier in the transaction of business as a for-hire carrier shall be forfeited unless it appears that the owner or other person in charge of the conveyance was a consenting party or privy to a violation of this Title. [1987, c. 342, §128 (NEW).]

B. No conveyance shall be forfeited by reason of any act or omission established by the owner of the conveyance to have been committed or omitted by any person other than the owner while the conveyance was illegally in the possession of a person other than the owner in violation of the criminal laws of the United States, the State or of any State. [1987, c. 342, §128 (NEW).]

C. No conveyance shall be subject to forfeiture unless the owner knew or should have known that the conveyance was used in and for the illegal manufacturing, transporting or selling of liquor in violation of this Title. [1987, c. 342, §128 (NEW).]

[ 1987, c. 342, §128 (NEW) .]

4. Forfeiture procedure. Forfeitures under this section must be accomplished by the following procedure.

A. A district attorney or the Attorney General may petition the Superior Court in the name of the State in the nature of a proceeding in rem to order forfeiture of property subject to forfeiture under subsection 1, paragraph B. The petition must be filed in the court having jurisdiction over the property. [1987, c. 342, §128 (NEW).]

B. The proceeding shall be deemed a civil suit, in which the State shall have the burden of proving all material facts by a preponderance of the evidence. The owner of the property, or other person claiming under the owner, shall have the burden of proving all the exceptions set forth in subsection 3 by a preponderance of the evidence. [1987, c. 342, §128 (NEW).]

C. The court shall order the State to give notice by certified or registered mail or hand delivered by a deputy sheriff to the owner of the property and to any other person who appears to have an interest in the property. [1987, c. 342, §128 (NEW).]

D. The court shall hold a hearing on the petition. The hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. At the hearing, the court shall hear evidence and make findings of fact and enter conclusions of law. [2011, c. 559, Pt. A, §33 (AMD).]

E. Based on the findings and conclusions, the court shall issue a final order, from which the parties have a right of appeal. The final order shall provide for disposition of the property by the State or any subdivision of the State in any manner not prohibited by law, including official use by an authorized law enforcement or other public agency, sale at public auction or by competitive bidding.

(1) The proceeds of any sale shall be used to pay the reasonable expenses of the forfeiture proceedings, seizure, storage, maintenance of custody, advertising and notice and to pay any bona fide mortgage on the property. The balance, if any, shall be deposited in the State Treasury, or the treasury of the county or municipality making the seizure. [1987, c. 342, §128 (NEW).]

[ 2011, c. 559, Pt. A, §33 (AMD) .]

5. Records. Any officer, department or agency having custody of property subject to forfeiture under subsection 1, or having disposed of the property, shall keep and maintain full and complete records concerning the property.

A. The records must show:

(1) From whom it received the property;

(2) Under what authority it held, received or disposed of the property;

(3) To whom it delivered the property;

(4) The date and manner of destruction or disposition of the property; and

(5) The exact kinds, quantities and forms of the property. [1987, c. 342, §128 (NEW).]

B. The records shall be open to inspection by all federal and state officers charged with enforcement of federal and state liquor laws. [1987, c. 342, §128 (NEW).]

C. Persons making final disposition or destruction of the property under court order shall report, under oath, to the court the exact circumstances of the destruction or disposition. [1987, c. 342, §128 (NEW).]

D. The bureau shall maintain a centralized record of property seized, held by an order to the bureau. If requested, the bureau shall provide a report of the disposition of property previously held by the bureau as required by this section to any governmental entity to the commissioner or to the Office of Fiscal and Program Review for review. These records must include an estimate of the fair market value of items seized. [2013, c. 368, Pt. V, §53 (AMD).]

[ 2013, c. 588, Pt. A, §36 (AMD) .]

6. Preliminary order. At the request of the State ex parte, the court may issue any preliminary order or process necessary to seize or secure the property for which forfeiture is sought and provide for its custody.

A. Process for seizure of the property shall issue only upon a showing of probable cause. The application for process for seizure of the property and the issuance, execution and return of the process shall be subject to the provisions of applicable Maine law. [1987, c. 342, §128 (NEW).]

B. Any property subject to forfeiture under this section may be seized upon process, except that seizure without process may be made when:

(1) The seizure is incident to:

(a) An arrest with probable cause;

(b) A search under a valid search warrant; or

(c) An inspection under a valid administrative inspection warrant;

(2) The property subject to seizure has been the subject of a prior judgment in favor of the State in a forfeiture proceeding under this section;

(3) There is probable cause to believe that the property is directly or indirectly dangerous to health or safety; or

(4) There is probable cause to believe the property has been used or is intended to be used in violation of this Title. [1987, c. 342, §128 (NEW).]

[ 1987, c. 342, §128 (NEW) .]

SECTION HISTORY

1987, c. 342, §128 (NEW). 1997, c. 373, §161 (AMD). 2011, c. 559, Pt. A, §33 (AMD). 2013, c. 368, Pt. V, §53 (AMD). 2013, c. 588, Pt. A, §36 (AMD).



28-A §2222. Claim of owner that illegal use of vehicle or boat was without knowledge or consent (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §129 (RP).



28-A §2223. Dumping of evidence; prima facie evidence

1. Destruction of liquor is prima facie evidence that liquor was intended for illegal sale. The pouring out or other destruction of fluids by any person on or about the premises which are about to be or are being searched, for the purpose of preventing the seizure of those fluids by officers authorized to make the search and seizure, is prima facie evidence that the fluids poured out or destroyed were liquor intended for illegal sale.

[ 1987, c. 342, §130 (RPR) .]

2. Penalties. Any person who violates this section commits a Class E crime.

[ 1987, c. 342, §130 (RPR) .]

3. Destruction of liquor is prima facie evidence that liquor was intended for illegal sale.

[ 1987, c. 342, §130 (RP) .]

4. Penalties.

[ 1987, c. 342, §130 (RP) .]

5. Notice is prima facie evidence that person is a common seller and premises are a common nuisance.

[ 1987, c. 342, §130 (RP) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §130 (RPR).



28-A §2224. Duty of officer on seizure; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §131 (RP).



28-A §2225. Warrant for claimant (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §131 (RP).



28-A §2226. Destruction to prevent seizure; arrest of owner; appliances and evidences seized (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §131 (RP).



28-A §2227. Replevy pending proceeding prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1987, c. 342, §131 (RP).



28-A §2228. Recovery of liquor and damages upon final judgment

Final judgment in proceedings under this chapter shall be in all cases a bar to any civil action for the recovery of any liquors seized or of their value, or for damages alleged to have been sustained by reason of the seizure and detention. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2229. Disposal of forfeited liquors

1. Court or judge to order forfeited liquor to be turned over to the bureau. All spirits declared forfeited by a court under this Title must, by order of the court rendering the final judgment, be turned over to the bureau. All malt liquor or wine declared forfeited by a court under this Title must, by order of the court rendering final judgment, be turned over to the bureau. Liquor forfeited under this section must be disposed of in the same manner as abandoned liquor under section 2230.

[ 1997, c. 373, §162 (AMD); 2013, c. 368, Pt. V, §61 (REV) .]

2. Sale of forfeited spirits by bureau. Except as provided in paragraph A, the bureau or an entity awarded a contract under section 90 shall restock and resell forfeited spirits at agency liquor stores throughout the State.

A. If any spirits are determined by the court to be unfit or unsatisfactory for consumption or retail sale, the court may order the spirits to be destroyed by any officer competent to serve the process on which they were forfeited. The officer shall make the return accordingly to the court.

(1) The spirits must be destroyed by being poured upon the ground or into a public sewer. [2013, c. 476, Pt. B, §5 (AMD); 2013, c. 476, Pt. B, §6 (AFF).]

[ 2013, c. 476, Pt. B, §5 (AMD); 2013, c. 476, Pt. B, §6 (AFF) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §162 (AMD). 2013, c. 368, Pt. V, §54 (AMD). 2013, c. 368, Pt. V, §61 (REV). 2013, c. 476, Pt. B, §5 (AMD). 2013, c. 476, Pt. B, §6 (AFF).



28-A §2230. Abandonment of liquor

The following provisions govern the procedures for handling abandoned liquor. [1993, c. 730, §51 (NEW).]

1. Bureau as repository. Notwithstanding any other provisions of law, the bureau acts as a repository for all liquor found abandoned in this State.

[ 1993, c. 730, §51 (NEW) .]

2. Procedure. A law enforcement agency that takes custody of abandoned liquor shall:

A. Notify the bureau that the agency has taken custody of the abandoned liquor and forward to the bureau the reason for taking custody and a complete list of the quantities and types of liquor in the agency's custody the day the law enforcement agency takes custody or the next regular business day; and [1993, c. 730, §51 (NEW).]

B. Secure the liquor for a period of 30 days, after which time the agency shall transfer the liquor to the bureau for disposal. [2013, c. 368, Pt. V, §55 (AMD).]

[ 2013, c. 368, Pt. V, §55 (AMD) .]

3. Filing a claim. A person who wishes to file a claim for abandoned liquor must notify the bureau in writing within the 30-day period prescribed in subsection 2, paragraph B and identify the abandoned liquor. If a claim is not made within the 30-day period, the abandoned liquor becomes the property of the State.

[ 1993, c. 730, §51 (NEW) .]

SECTION HISTORY

1993, c. 730, §51 (NEW). 1997, c. 373, §163 (AMD). 2013, c. 368, Pt. V, §55 (AMD).












Part 8: LIQUOR LIABILITY

Chapter 100: MAINE LIQUOR LIABILITY ACT

28-A §2501. Short title

This Act shall be known and may be cited as the "Maine Liquor Liability Act." [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2502. Purposes

1. Primary legislative purpose. The primary legislative purpose of this Act is to prevent intoxication-related injuries, deaths and other damages among the State's population.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Secondary purposes. The secondary legislative purposes are to:

A. Establish a legal basis for obtaining compensation for those suffering damages as a result of intoxication-related incidents in accordance with this Act; [1987, c. 45, Pt. A, §4 (NEW).]

B. Allocate the liability for payment of damages fairly among those responsible for the damages, which will encourage liquor liability insurance availability; and [1987, c. 45, Pt. A, §4 (NEW).]

C. Encourage all servers of alcohol to exercise responsible serving practices. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2503. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 45, Pt. A, §4 (NEW).]

1. Intoxicated individual. "Intoxicated individual" means an individual who is in a state of intoxication as defined by this Act.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Intoxication. "Intoxication" means a substantial impairment of an individual's mental or physical faculties as a result of drug or liquor use.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Licensee. Notwithstanding section 2, subsection 14, "licensee" means any person to whom a license of any kind is issued by the bureau and any person who is required to be licensed to serve liquor.

[ 2005, c. 539, §11 (AMD) .]

4. Nonlicensee. "Nonlicensee" means any person who is neither a licensee nor an employee or agent of a licensee and is not required to be licensed under this Title.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

5. Server. "Server" means a person who sells, gives or otherwise provides liquor to an individual.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

6. Service of liquor. "Service of liquor" means any sale, gift or other furnishing of liquor.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

7. Visibly intoxicated. "Visibly intoxicated" means a state of intoxication accompanied by a perceptible act, a series of acts or the appearance of an individual which clearly demonstrates a state of intoxication.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 2005, c. 539, §11 (AMD).



28-A §2504. Plaintiffs

1. Persons who may bring suit. Except as provided in subsection 2, any person who suffers damage, as provided in section 2508, may bring an action under this Act, against a server for negligently or recklessly serving liquor to an individual.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Persons who may not bring suit. The following may not bring an action under this Act against a server for negligently serving liquor to an individual:

A. The intoxicated individual if he is at least 18 years of age when served by the server; [1987, c. 45, Pt. A, §4 (NEW).]

B. The estate of the intoxicated individual if the intoxicated individual was at least 18 years of age when served by the server; and [1987, c. 45, Pt. A, §4 (NEW).]

C. Any person asserting claims arising out of the personal injury or death of the intoxicated individual if the intoxicated individual was at least 18 years of age when served by the server. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2505. Defendants

1. Licensee as a defendant. Any server who is a licensee or employee or agent of a licensee who commits an act giving rise to liability, as provided in sections 2506 and 2507, may be made a defendant to a claim under this Act.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Nonlicensee as a defendant. Any server who is a nonlicensee who commits an act giving rise to liability, as provided in section 2506, subsection 1, and section 2507, may be made a defendant to a claim under this Act.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2506. Negligent service of liquor; liability

1. Negligent service to a minor. A server who negligently serves liquor to a minor is liable for damages proximately caused by that minor's consumption of the liquor.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Negligent service to a visibly intoxicated individual. A server who negligently serves liquor to a visibly intoxicated individual is liable for damages proximately caused by that individual's consumption of the liquor.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Negligent conduct. Service of liquor to a minor or to an intoxicated individual is negligent if the server knows or if a reasonable and prudent person in similar circumstances would know that the individual being served is a minor or is visibly intoxicated.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

4. Server's knowledge of individual's consumption. A server is not chargeable with knowledge of an individual's consumption of liquor or other drugs off the server's premises, unless the individual's appearance and behavior, or other facts known to the server, would put a reasonable and prudent person on notice of such consumption.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2507. Reckless service of liquor; liability

1. Reckless service to a minor. A server who recklessly provides liquor to a minor is liable for damages proximately caused by that minor's consumption of the liquor.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Reckless service to a visibly intoxicated individual. A server who recklessly serves liquor to a visibly intoxicated individual is liable for damages proximately caused by that individual's consumption of the liquor.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Reckless conduct. Service of liquor is reckless if a server intentionally serves liquor to an individual when the server knows that the individual being served is a minor or is visibly intoxicated and the server consciously disregards an obvious and substantial risk that serving liquor to that individual will cause physical harm to the drinker or to others.

For purposes of this Act, the disregard of the risk, when viewed in light of the nature and purpose of the server's conduct and the circumstances known to the server, must involve a gross deviation from the standard of conduct that a reasonable and prudent person would observe in the same situation.

[ 1997, c. 373, §164 (AMD) .]

4. Evidence of reckless conduct. Specific serving practices that are admissible as evidence of reckless conduct include, but are not limited to, the following:

A. Active encouragement of intoxicated individuals to consume substantial amounts of liquor; [1987, c. 45, Pt. A, §4 (NEW).]

B. Service of liquor to an individual who is under 18 years of age when the server has actual or constructive knowledge of the individual's age; and [1987, c. 45, Pt. A, §4 (NEW).]

C. Service of liquor to an individual that is so continuous and excessive that it creates a substantial risk of death by alcohol poisoning. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §164 (AMD).



28-A §2508. Damages

1. Damages. Damages may be awarded for property damage, bodily injury or death proximately caused by the consumption of the liquor served by the server.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Damages under wrongful death and survival laws. Except as otherwise provided in this Act, damages may be recovered under Title 18-A, sections 2-804 and 3-817, as in other tort actions, subject to the damage limit of section 2509.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2509. Limit on awards

1. Limitation on damages for losses other than expenses for medical care and treatment. In actions for damages permitted by this Act, the claim for and award of damages for all losses, except expenses for medical care and treatment, including devices or aids, against both a server and the server's employees and agents, may not exceed $350,000 for any and all claims arising out of a single accident or occurrence.

[ 2009, c. 247, §1 (AMD) .]

2. Multiple claimants. When the amount for all losses, except expenses for medical care and treatment, including devices and aids, awarded to or settled for multiple claimants, exceeds the limit imposed by this section, any party may apply to the Superior Court for the county where the server is located to allocate each claimant his equitable share of the total, limited as required by this section.

A. Any award by the court in excess of the maximum liability limit specified by subsection 1 shall be automatically abated by operation of this section to the maximum limit of liability. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 2009, c. 247, §1 (AMD).



28-A §2510. Common law defenses

Defenses applicable to tort actions based on negligence and recklessness in this State may be asserted in defending actions brought under this Act. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2511. Exclusive remedy

This Act is the exclusive remedy against servers who may be made defendants under section 2505, for claims by those suffering damages based on the servers' service of liquor. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2512. Named and retained; several liability

1. Named and retained. No action against a server may be maintained unless the minor, the intoxicated individual or the estate of the minor or intoxicated individual is named as a defendant in the action and is retained in the action until the litigation is concluded by trial or settlement.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Several but not joint liability. The intoxicated individual and any server, as described in section 2505, are each severally liable and not jointly liable for that percentage of the plaintiff's damages which corresponds to each defendant's percentage of fault as determined by the court or a jury.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2513. Notice required

Every plaintiff seeking damages under this Act must give written notice to all defendants within 180 days of the date of the server's conduct creating liability under this Act. The notice must specify the time, place and circumstances of the server's conduct creating liability under this Act and the time, place and circumstances of any resulting damages. No error or omission in the notice voids the effect of the notice, if otherwise valid, unless the error or omission is substantially material. Failure to give written notice within the time specified is grounds for dismissal of a claim, unless the plaintiff provides written notice within the limits of section 2514 and shows good cause why notice could not have reasonably been filed within the 180-day limit. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2514. Statute of limitations

Any action under this Act against a server alleging negligent or reckless conduct must be brought within 2 years after the cause of action accrues. [1987, c. 45, Pt. A, §4 (NEW).]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2515. Evidence of responsible serving practices

1. Responsible practices. Proof of the server's responsible serving practices is admissible as evidence that the server was not negligent or reckless. Responsible serving practices include, but are not limited to:

A. The server's and server's employees attendance at an approved server education training course; and [1999, c. 519, §1 (AMD).]

B. The server's implementation, at the time of service, of responsible management policies, procedures and actions. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1999, c. 519, §1 (AMD) .]

2. Neither proof nor disproof of negligence or recklessness. Proof or disproof that the server was adhering to responsible serving practices is not by itself proof or disproof of negligence or recklessness.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1999, c. 519, §1 (AMD).



28-A §2516. Privileges

1. Refusal to serve. No licensee is liable for damages resulting from a good faith refusal to serve liquor to any individual who:

A. Fails to show proper identification of age; [1987, c. 45, Pt. A, §4 (NEW).]

B. Reasonably appears to be a minor; or [1987, c. 45, Pt. A, §4 (NEW).]

C. Is refused service in a good faith effort to prevent him from becoming visibly intoxicated. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Holding identification documents. No licensee is liable for retaining identification documents presented to the licensee as proof of the individual's age for the purpose of receiving liquor provided that:

A. Retention is for a reasonable length of time in a good faith effort to determine whether the individual is of legal age; and [1987, c. 45, Pt. A, §4 (NEW).]

B. The licensee informs the individual why he is retaining the identification documents. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

3. Other defenses not limited. This section does not limit a licensee's right to assert any other defense provided by law.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

4. Failure to exercise privileges. A licensee may not be held liable under this Act for failing to exercise any privilege provided in this section. This section does not provide immunity from liability under sections 2506 and 2507.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2517. Insurance records

1. Superintendent shall keep records. The Superintendent of Insurance shall collect and maintain records on the following statistics concerning liquor liability insurance in this State:

A. The number and names of companies writing liquor liability insurance, either as a separate line or in a large policy; [1987, c. 45, Pt. A, §4 (NEW).]

B. The number and dollar amount of premiums collected for liquor liability insurance policies; and [1987, c. 45, Pt. A, §4 (NEW).]

C. The number and dollar amount of claims incurred under liquor liability insurance. [1987, c. 45, Pt. A, §4 (NEW).]

[ 1987, c. 45, Pt. A, §4 (NEW) .]

2. Superintendent shall make records available. The Superintendent of Insurance shall make available to the Legislature the information collected and maintained under subsection 1.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW).



28-A §2518. Informal evaluation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1997, c. 373, §165 (RP).



28-A §2519. Approval of alcohol server education courses

1. Approval of alcohol server education courses. The commissioner or the commissioner's designee shall approve alcohol server education courses for a period of 2 years that meet the criteria developed under this section. The commissioner may renew approval provided the course meets the criteria applicable at the time of renewal.

Course providers may request renewal by submitting current course material at least 60 days prior to the date of expiration.

[ 2001, c. 502, §1 (AMD) .]

2. Advisory committee; appointment. The commissioner shall appoint the Server Education Advisory Committee consisting of 8 members, to include:

A. A representative of the faculty at the Maine Criminal Justice Academy; [1987, c. 45, Pt. A, §4 (NEW).]

B. A liquor enforcement officer; [1995, c. 140, §8 (AMD).]

C. A representative of the Department of the Attorney General; [1987, c. 45, Pt. A, §4 (NEW).]

D. A representative of the Department of Health and Human Services; [2011, c. 657, Pt. AA, §76 (AMD).]

E. A representative of the education community; [1999, c. 519, §3 (AMD).]

F. A representative of a statewide liquor licensee organization; [2005, c. 539, §12 (AMD).]

G. A representative of a statewide trial lawyers organization; and [2005, c. 539, §12 (AMD).]

H. A representative of the bureau. [2005, c. 539, §12 (NEW); 2013, c. 368, Pt. V, §61 (REV).]

[ 2011, c. 657, Pt. AA, §76 (AMD); 2013, c. 368, Pt. V, §61 (REV) .]

3. Advisory committee; course criteria. The advisory committee shall determine specific criteria that an alcohol server education course must contain to receive approval. The specific criteria must be based on and include the following.

A. The instructors of the program or the advisor pursuant to subsection 9 possess the relevant skills to provide instruction. [2001, c. 502, §2 (AMD).]

B. The course provides instruction and the development of skills in the following subject matters:

(1) Identification of intoxicated individuals and minors;

(2) Intervention to prevent excessive consumption of alcohol by such methods as serving food and encouraging the consumption of nonalcoholic beverages;

(3) Making consumers aware of their condition and their responsibility for driving in an intoxicated condition and providing alternate transportation when available;

(4) Knowledge of state laws relating to the sale and distribution of alcohol and the legal responsibilities of servers and consumers;

(5) Knowledge of the effect of alcohol by volume and timing of intake in relation to an individual's weight;

(6) Examination of proof of age identification and methods of detecting false or altered age identification documents;

(7) Policies and practices to prevent the sale or service of alcohol to minors and visibly intoxicated individuals; and

(8) The effects of alcohol on the human body, including the disease concept of alcoholism. [1987, c. 45, Pt. A, §4 (NEW).]

C. Participants are evaluated before taking the course and after completion of the course. [1987, c. 45, Pt. A, §4 (NEW).]

D. Participants who successfully complete the course and the final evaluation are awarded certificates recognizing that they have successfully completed an approved alcohol server education course. [1987, c. 45, Pt. A, §4 (NEW).]

[ 2001, c. 502, §2 (AMD) .]

3-A. Precourse evaluation waiver. After review of a course, the advisory committee may exempt that course from evaluating its participants prior to taking the course.

[ 1999, c. 519, §4 (NEW) .]

4. Advisory committee; review and recommendation. The advisory committee shall review each alcohol server education course submitted to the commissioner and recommend that the commissioner either approve or not approve the course based on whether the course meets the criteria the advisory committee developed under subsection 3.

[ 1987, c. 45, Pt. A, §4 (NEW) .]

5. Fee. The fee for enrollment in a bureau alcohol server education course is $28 per participant. The fees collected must be retained by the bureau to cover the costs related to alcohol server education training.

[ 1999, c. 519, §5 (AMD) .]

6. Instructor training. Each instructor providing instruction in an approved alcohol server education course shall biennially attend a seminar on the liquor laws of the State provided by an officer of the bureau. The instructor shall attend the seminar prior to teaching an approved alcohol server education course in this State. If the instructor meets the requirements of subsection 6-A, the instructor must receive an alcohol server instructor's certificate. There is a $10 fee for the seminar to offset expenses incurred in carrying out this subsection.

[ 1999, c. 519, §6 (AMD) .]

6-A. Instructor qualifications. In order to qualify for an alcohol server instructor's certificate, an instructor shall:

A. Attend a seminar biennially as provided in subsection 6; [1999, c. 519, §7 (NEW).]

B. Apply for a certificate for each approved course to be instructed; and [1999, c. 519, §7 (NEW).]

C. Provide a letter from the administrator of the course approved by the advisory committee to train instructors acknowledging that the instructor is in good standing with the approved course. [2001, c. 502, §3 (AMD).]

In addition to the requirements of paragraphs A to C, an instructor seeking recertification shall conduct a minimum of 4 courses during the previous certification term for the course for which the instructor is seeking recertification.

[ 2001, c. 502, §3 (AMD) .]

6-B. Suspension of certificate. The commissioner or the commissioner's designee may suspend or revoke an alcohol server instructor's or advisor's certificate upon the recommendation of the advisory committee. The following are grounds for an action to suspend or revoke a certificate:

A. Repeated instances of failure to provide timely, accurate or legible information required by subsection 7; [1999, c. 519, §7 (NEW).]

B. Repeated instances of failure to follow the course outline or cover the course criteria that were used to gain approval; or [1999, c. 519, §7 (NEW).]

C. Receipt of a request to suspend or revoke a certificate from the administrator of the course approved by the advisory committee to train instructors. [1999, c. 519, §7 (NEW).]

[ 2001, c. 502, §4 (AMD) .]

6-C. Advisor training. Each advisor, pursuant to subsection 9, must be certified under subsection 6-D prior to providing advisory assistance in an approved Internet-based alcohol server education course and shall biennially attend a seminar on the liquor laws of the State provided by an officer of the bureau. The fee for the seminar is the same as in subsection 6.

[ 2001, c. 502, §5 (NEW) .]

6-D. Advisor qualifications. In order to qualify for an alcohol server advisor's certificate an advisor shall:

A. Attend a seminar biennially as provided in subsection 6; [2001, c. 502, §5 (NEW).]

B. Apply for a certificate for each approved course that the advisor offers services for; and [2001, c. 502, §5 (NEW).]

C. Provide a letter from the administrator of the course approved by the advisory committee to train advisors acknowledging that the advisor is in good standing with the approved course. [2001, c. 502, §5 (NEW).]

[ 2001, c. 502, §5 (NEW) .]

7. Course accountability. The chief may appoint an officer of the bureau to monitor each alcohol server education course to ensure that the course presents proper training and meets the approved criteria. The bureau shall maintain a record of the participants who have completed an alcohol server training course. Each instructor of an approved course shall provide the chief with the names, addresses, dates of birth and the driver's license numbers, state identification card numbers or social security numbers of students who complete the course and the date of completion. The instructors shall forward $3 to the bureau for every name submitted. The amounts collected must be retained by the bureau to cover costs related to alcohol server education training.

[ 1999, c. 519, §8 (AMD) .]

8. Alcohol server education courses; approval; suspension; revocation. The commissioner or the commissioner's designee may refuse to issue or renew approval for an alcohol server education course. The commissioner or the commissioner's designee may suspend or revoke approval for an alcohol server education course upon the recommendation of the advisory committee after reviewing the report of the monitor. The following are grounds for an action to refuse to issue or renew approval or to suspend or revoke approval.

A. The advisory committee finds that an alcohol server education course does not meet the criteria listed in subsection 3 or specific criteria determined by the committee. [1993, c. 266, §36 (NEW).]

B. The course, when presented, does not follow specific criteria determined by the advisory committee before issuance of approval. [1993, c. 266, §36 (NEW).]

C. The instructor of the course does not provide information or access to the monitor as required by subsection 7. [1993, c. 266, §36 (NEW).]

D. Fraud or deceit is used to obtain course approval or in providing the course or issuing certificates. [1993, c. 266, §36 (NEW).]

A person aggrieved by a decision of the commissioner or the commissioner's designee to refuse to issue or renew approval or to suspend or revoke approval for an alcohol server education course may, within 30 days of receipt of that decision, appeal the decision to the District Court.

[ 2001, c. 502, §6 (AMD) .]

9. Approval of Internet-based alcohol server education courses. The commissioner or the commissioner's designee may approve an Internet-based alcohol server education course if the course meets the criteria developed under this section. An approved Internet-based alcohol server education course must have an advisor, certified under subsection 6-D, available to answer questions for persons using the Internet-based alcohol server education course.

[ 2001, c. 502, §7 (NEW) .]

SECTION HISTORY

1987, c. 45, §A4 (NEW). 1989, c. 700, §A117 (AMD). 1991, c. 528, §L8 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §L8 (AMD). 1993, c. 266, §§34-36 (AMD). 1993, c. 730, §52 (AMD). 1995, c. 140, §8 (AMD). 1997, c. 373, §§166-169 (AMD). 1999, c. 519, §§2-8 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 502, §§1-7 (AMD). 2005, c. 539, §12 (AMD). 2011, c. 657, Pt. AA, §76 (AMD). 2013, c. 368, Pt. V, §61 (REV).



28-A §2519-A. Rules

The bureau may adopt rules for the purpose of waiving the fee for the alcohol server education course in the event of demonstrated need and inability to pay. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [1999, c. 519, §9 (NEW).]

SECTION HISTORY

1999, c. 519, §9 (NEW).



28-A §2520. Liquor service education

The bureau shall provide educational services regarding retail liquor sales as follows. [1997, c. 373, §170 (AMD).]

1. Seminars. The bureau shall, from time to time, conduct seminars throughout the State to provide retailers and their employees with information on changes in the laws governing retail sales of liquor.

[ 1997, c. 373, §170 (AMD) .]

2. Informational signs. The bureau shall develop informational signs which may be located in retail establishments. These signs must outline requirements of state law regarding proper identification for retail sales and other information to enhance compliance with state liquor laws.

[ 1997, c. 373, §170 (AMD) .]

3. Legal pamphlet. The bureau shall prepare a pamphlet summarizing state laws governing retail liquor sales. The bureau shall make single copies of this pamphlet available to retailers.

[ 1997, c. 373, §170 (AMD) .]

4. Legislative review.

[ 1991, c. 837, Pt. A, §60 (RP) .]

SECTION HISTORY

1989, c. 526, §§26,28 (NEW). 1991, c. 837, §A60 (AMD). 1997, c. 373, §170 (AMD).












TITLE 29: MOTOR VEHICLES (HEADING: PL 1993, c. 683, @1 (rp); Pt. B, @5 (aff))

Chapter 1: GENERAL PROVISIONS

29 §1. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 202, §1 (AMD). 1965, c. 474, §1 (AMD). 1967, c. 245, §§1-6 (AMD). 1969, c. 414, §§2,3 (AMD). 1969, c. 433, §74 (AMD). 1971, c. 124, (AMD). 1971, c. 360, §1 (AMD). 1971, c. 575, §§1,2 (AMD). 1971, c. 598, §64 (AMD). 1973, c. 222, §1 (AMD). 1973, c. 796, §1 (AMD). 1975, c. 252, §§4,5 (AMD). 1975, c. 430, §28 (AMD). 1975, c. 702, §1 (AMD). 1975, c. 731, §§19,20 (AMD). 1975, c. 745, §§5,6 (AMD). 1977, c. 245, (AMD). 1977, c. 402, §1 (AMD). 1977, c. 481, §§1-A,1-B,2 (AMD). 1977, c. 696, §210 (AMD). 1979, c. 23, §1 (AMD). 1979, c. 364, §§1,2 (AMD). 1979, c. 464, §1 (AMD). 1979, c. 607, §1 (AMD). 1981, c. 98, §6 (AMD). 1981, c. 344, §§1-4 (AMD). 1981, c. 346, §1 (AMD). 1981, c. 437, §1 (AMD). 1981, c. 696, §1 (AMD). 1983, c. 94, §§B-1 TO B-3 (AMD). 1983, c. 361, §1 (AMD). 1983, c. 455, §§1-6 (AMD). 1983, c. 480, §A32 (AMD). 1983, c. 816, §A25 (AMD). 1983, c. 818, §§3,4 (AMD). 1985, c. 108, §8 (AMD). 1985, c. 429, §§6,7 (AMD). 1985, c. 539, §2 (AMD). 1985, c. 812, §C1 (AMD). 1987, c. 415, §§1,2 (AMD). 1987, c. 485, §1 (AMD). 1987, c. 789, §§2,3 (AMD). 1989, c. 71, §1 (AMD). 1989, c. 243, (AMD). 1989, c. 481, §§A1-3 (AMD). 1989, c. 514, §§1-3,25 (AMD). 1989, c. 515, §§1,16 (AMD). 1989, c. 878, §§A76-78 (AMD). 1991, c. 30, (AMD). 1991, c. 307, §1 (AMD). 1991, c. 388, §§1,2 (AMD). 1991, c. 444, §1 (AMD). 1991, c. 549, §§9,10 (AMD). 1991, c. 549, §17 (AFF). 1991, c. 596, §1 (AMD). 1991, c. 597, §1 (AMD). 1991, c. 694, §1 (AMD). 1991, c. 788, §1 (AMD). 1991, c. 793, §§1,2 (AMD). 1991, c. 793, §13 (AFF). 1993, c. 57, §§1,2 (AMD). 1993, c. 122, §1 (AMD). 1993, c. 224, §1 (AMD). 1993, c. 297, §A1 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2. Nonresident, defined (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §3. Highway use authorized unless specifically prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §4. Reciprocal agreements with New Hampshire (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 455, §7 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §5. Plates to be manufactured at State Prison (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §6. Printing or reproduction of motor vehicle documents (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 731, §21 (NEW). 1977, c. 696, §211 (AMD). 1989, c. 481, §A4 (RP).



29 §7. Prior convictions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 293, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §8. Asset forfeiture (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 658, §3 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Chapter 3: SECRETARY OF STATE

29 §51. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §303 (AMD). 1977, c. 694, §485 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §51-A. Offices (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 523, (NEW). 1987, c. 348, §1 (AMD). 1989, c. 510, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §52. Agents, examiners and investigators (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §3 (AMD). 1977, c. 481, §3 (AMD). 1979, c. 559, §1 (AMD). 1981, c. 696, §2 (AMD). 1987, c. 644, §2 (AMD). 1989, c. 866, §§B3,26 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §52-A. Municipal officials as agents (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 99, (NEW). 1977, c. 557, §§1,2 (AMD). 1977, c. 694, §486 (RPR). 1979, c. 23, §2 (AMD). 1979, c. 48, (AMD). 1979, c. 591, (AMD). 1981, c. 85, (AMD). 1987, c. 262, (AMD). 1987, c. 588, (AMD). 1991, c. 111, (AMD). 1991, c. 597, §§2,3 (AMD). 1993, c. 297, §A2 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §52-B. Municipalities designated to register all motor vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 560, (NEW). 1977, c. 694, §487 (RP).



29 §52-C. Appointment of agents for renewal of operator's licenses only (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 297, §A3 (NEW). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §53. Hearings; fees of witnesses; summary process (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §4 (AMD). 1977, c. 694, §488 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §54. Notice of hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §489 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §55. Collection of fees; reports (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §5 (AMD). 1971, c. 394, §1 (AMD). 1975, c. 771, §304 (AMD). 1977, c. 694, §490 (AMD). 1987, c. 781, §§1,15 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §55-A. Payment of fees resulting in protest (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 257, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §55-B. Recovery of fees or taxes resulting in protest (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 109, (NEW). 1975, c. 702, §2 (RPR). 1975, c. 731, §22 (AMD). 1975, c. 770, §143 (RPR). 1977, c. 694, §§491,492 (AMD). 1979, c. 663, §§166,167 (AMD). 1983, c. 455, §8 (AMD). 1989, c. 866, §§A1,B26 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP). 1993, c. 698, §3 (AMD). 1997, c. 393, §A32 (AMD).



29 §56. Abstract of laws published (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §6 (AMD). 1971, c. 593, §22 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §57. Records open to public; complaint confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §6 (AMD). 1985, c. 401, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §57-A. Reports of records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 702, §3 (NEW). 1975, c. 770, §§145,146 (AMD). 1979, c. 439, §6 (AMD). 1981, c. 492, §E1 (AMD). 1993, c. 658, §4 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §58. Certificate as evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §6 (AMD). 1977, c. 184, §2 (AMD). 1981, c. 679, §10 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §58-A. Computer transcripts (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 773, §1 (NEW). 1991, c. 549, §11 (AMD). 1991, c. 549, §17 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §58-B. Central computer system (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 725, §I (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §59. Facsimile signature of Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §6 (AMD). 1981, c. 679, §11 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §60. Two-year old records may be destroyed (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 441, §4 (RP).



29 §61. Application file; refusal to register a license (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Chapter 5: REGISTRATION

Subchapter 1: GENERAL REGISTRATION

Article 1: GENERAL PROVISIONS

29 §101. Gross weight, defined (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §7 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §102. Persons required to register; tows; applications (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 337, (AMD). 1971, c. 360, §8 (AMD). 1971, c. 394, §2 (AMD). 1971, c. 544, §89 (AMD). 1975, c. 430, §29 (AMD). 1975, c. 731, §§23,24 (AMD). 1975, c. 745, §7 (AMD). 1975, c. 770, §138 (AMD). 1977, c. 371, §§1,2 (AMD). 1979, c. 584, (AMD). 1981, c. 299, §§1-3 (AMD). 1981, c. 346, §2 (AMD). 1985, c. 429, §§8,9 (AMD). 1985, c. 685, §1 (AMD). 1987, c. 789, §4 (AMD). 1991, c. 10, (AMD). 1991, c. 837, §A61 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §102-A. Insurance required prior to registration (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 216, §1 (NEW). 1991, c. 216, §3 (AFF). 1991, c. 597, §§4,5 (AMD). 1991, c. 793, §3 (AMD). 1991, c. 824, §§A96,97,B15 ,16 (AFF). 1991, c. 837, §A62 (AMD). 1993, c. 297, §A4 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §102-B. Evasion of registration fees and excise taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 730, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §102-C. Motor vehicle emission inspection requirement for vehicle registration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 418, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §103. Defaced or missing identification numbers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §9 (AMD). 1977, c. 294, §1 (AMD). 1977, c. 481, §4 (AMD). 1987, c. 415, §3 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §104. Certificate of registration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §105. Permit for unladen, unregistered farm truck (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 248, §1 (RP).



29 §106. Expiration date (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §10 (AMD). 1973, c. 588, §1 (RPR). 1975, c. 56, (AMD). 1977, c. 481, §5 (AMD). 1979, c. 443, (AMD). 1979, c. 552, §1 (RPR). 1979, c. 664, (RPR). 1987, c. 117, (AMD). 1987, c. 397, §§1-3,10 (AMD). 1987, c. 789, §24 (AMD). 1989, c. 71, §§8,9 (AMD). 1989, c. 866, §§A2,B26 (AMD). 1991, c. 44, §§1-4 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §106-A. Extension of motor vehicle registration expiration dates (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 692, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §107. Minors under 18; conditions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 13, (AMD). 1971, c. 360, §11 (AMD). 1973, c. 738, §1 (AMD). 1989, c. 866, §§A3,B26 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §108. Tax payment before registration; poll (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 66, §2 (RP).



29 §109. -- excise; personal property and real property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 252, §6 (AMD). 1991, c. 788, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §110. Form of plates (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 866, §§B4,26 (AMD). 1991, c. 597, §6 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §110-A. Commemorative motor vehicle registration plate (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 481, §A5 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §111. Carrying of registration certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §30 (RPR). 1975, c. 731, §25 (AMD). 1991, c. 733, §6 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §112. Application for registration of vehicles reported stolen (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §113. Disposition of registration plates (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §31 (AMD). 1975, c. 731, §26 (AMD). 1977, c. 294, §2 (AMD). 1977, c. 481, §§5-A (AMD). 1983, c. 455, §9 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §114. Antique vehicles; modified antique vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 364, §3 (RPR). 1979, c. 607, §2 (AMD). 1987, c. 149, (AMD). 1987, c. 789, §5 (AMD). 1989, c. 100, (AMD). 1989, c. 481, §§A6,A7 (AMD). 1993, c. 488, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §115. Stock race cars (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §116. Out-of-state vehicles of Maine residents; breakdowns (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 745, §8 (RP).



29 §117. Registration for members of Armed Forces returning from overseas duty (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 41, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §118. Vehicles purchased in foreign countries or out of state (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 197, (NEW). 1975, c. 745, §9 (RP).



29 §119. Altered vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 515, §§2,16 (NEW). 1989, c. 754, §§A1,5 (RP).



29 §119-A. Altered vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 754, §§D1,4 (NEW). 1991, c. 389, §1 (RP).






Article 1-A: ISSUE OF REGISTRATION PLATES

29 §131. Registration plate issues (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 725, §H1 (NEW). 1991, c. 597, §7 (AMD). 1993, c. 567, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §132. Fees for new issues of registration plates (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 725, §H1 (NEW). 1987, c. 402, §C7 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Article 2: TRANSFER OF OWNERSHIP, PRORATIONS AND REFUNDS

29 §151. Certificate not transferable; notice of transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §12 (AMD). 1973, c. 172, (AMD). 1973, c. 211, §1 (AMD). 1975, c. 430, §32 (AMD). 1975, c. 731, §27 (AMD). 1991, c. 837, §A63 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §152. Registration in same calendar year; fees and procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §13 (AMD). 1971, c. 394, §3 (AMD). 1973, c. 588, §§2,3 (AMD). 1975, c. 589, §§1,2 (AMD). 1979, c. 439, §7 (AMD). 1979, c. 552, §2 (AMD). 1981, c. 437, §2 (AMD). 1993, c. 297, §A5 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §153. Proration after November 1st (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §14 (AMD). 1973, c. 211, §2 (AMD). 1973, c. 588, §4 (AMD). 1973, c. 788, §126 (RPR). 1979, c. 552, §3 (AMD). 1987, c. 397, §§4,10 (AMD). 1987, c. 789, §24 (AMD). 1989, c. 71, §§8,9 (AMD). 1989, c. 878, §A79 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §154. Unused plates (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 394, §4 (AMD). 1973, c. 211, §3 (AMD). 1977, c. 481, §§5-B (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Article 3: SPECIAL PLATES AND NUMBERS

29 §191. Reservation of same number (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 73, (AMD). 1975, c. 589, §§3,4 (AMD). 1977, c. 481, §6 (RPR). 1983, c. 455, §10 (AMD). 1985, c. 725, §H2 (RPR). 1987, c. 31, (AMD). 1991, c. 758, §§1,2 (AMD). 1993, c. 297, §A6 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §192. Initial plates (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 22, (AMD). 1969, c. 80, (AMD). 1973, c. 469, §§1,2 (AMD). 1975, c. 109, §§1,2 (AMD). 1975, c. 589, §5 (AMD). 1981, c. 492, §E2 (AMD). 1985, c. 559, §§1,2 (AMD). 1987, c. 415, §§4,5 (AMD). 1991, c. 597, §8 (AMD). 1991, c. 758, §3 (AMD). 1991, c. 793, §§4,5 (AMD). 1991, c. 793, §13 (AFF). 1993, c. 349, §58 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §193. State officials (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 138, §1 (AMD). 1973, c. 2, (RPR). 1975, c. 20, (AMD). 1975, c. 430, §33 (AMD). 1975, c. 731, §28 (AMD). 1975, c. 771, §305 (AMD). 1977, c. 78, §166 (AMD). 1985, c. 51, (AMD). 1991, c. 40, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §194. Manufacturers, dealers and transporters (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §15 (AMD). 1987, c. 64, §1 (AMD). 1991, c. 383, §2 (AFF). 1991, c. 383, §1 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).









Subchapter 1-A: COLLECTION OF USE TAX ON VEHICLES

29 §201. Collection by Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 702, §4 (NEW). 1977, c. 423, §B2 (AMD). 1977, c. 481, §§6-A (AMD). 1977, c. 579, §K1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §202. Original registration defined (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 702, §4 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §203. Payment of sales or use tax a prerequisite to registration (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 702, §4 (NEW). 1991, c. 788, §3 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §204. Certificates to be forwarded to the State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 702, §4 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §205. Collection by State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 702, §4 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 2: FEES AND EXEMPTIONS

29 §241. Fees for replacement number plates and inserts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 104, §1 (AMD). 1973, c. 469, §3 (AMD). 1975, c. 589, §6 (AMD). 1991, c. 758, §4 (AMD). 1993, c. 297, §A7 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §242. Fees for registration; motor vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 304, (AMD). 1973, c. 140, (AMD). 1973, c. 588, §5 (AMD). 1975, c. 219, (AMD). 1975, c. 589, §7 (AMD). 1975, c. 731, §29 (AMD). 1977, c. 329, (AMD). 1977, c. 696, §212 (AMD). 1979, c. 439, §§8,13 (AMD). 1979, c. 464, §2 (AMD). 1979, c. 552, §4 (AMD). 1981, c. 226, (AMD). 1981, c. 492, §A5 (AMD). 1981, c. 698, §129 (AMD). 1983, c. 94, §§C-1 (AMD). 1985, c. 429, §10 (AMD). 1985, c. 735, §§1,7 (AMD). 1985, c. 762, §§26,27 (AMD). 1987, c. 79, §§1,7 (AMD). 1987, c. 141, §B25 (AMD). 1987, c. 549, §1 (AMD). 1987, c. 789, §6 (AMD). 1989, c. 481, §B1 (AMD). 1991, c. 598, §§1,2 (AMD). 1991, c. 793, §6 (AMD). 1991, c. 793, §13 (AFF). 1993, c. 297, §§B1,2 (AMD). 1993, c. 297, §B7 (AFF). 1993, c. 658, §5 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §242-A. Special equipment; fees; plates (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 481, §7 (NEW). 1977, c. 692, §2 (AMD). 1977, c. 696, §213 (AMD). 1979, c. 127, §165 (RPR). 1987, c. 789, §7 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §243. -- tractors or road tractors (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §7 (AMD). 1971, c. 358, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §244. Trailers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 18, §§1,2 (AMD). 1967, c. 54, (AMD). 1967, c. 245, §§8,9 (AMD). 1969, c. 138, §2 (AMD). 1971, c. 191, (AMD). 1971, c. 543, (AMD). 1973, c. 796, §2 (AMD). 1975, c. 252, §§7,8 (AMD). 1975, c. 451, (AMD). 1975, c. 589, §§8-10 (AMD). 1979, c. 97, (AMD). 1981, c. 492, §§E3-E7 (AMD). 1983, c. 94, §§B4-B7, C2,C3 (AMD). 1983, c. 282, §1 (AMD). 1983, c. 816, §A26 (AMD). 1985, c. 812, §A1 (AMD). 1987, c. 199, §1 (AMD). 1987, c. 781, §§2,15 (AMD). 1987, c. 789, §8 (RPR). 1989, c. 107, (AMD). 1989, c. 481, §A8 (AMD). 1989, c. 866, §§B5,26 (AMD). 1991, c. 307, §2 (AMD). 1991, c. 410, §B (AMD). 1991, c. 598, §3 (AMD). 1993, c. 122, §2 (AMD). 1993, c. 297, §A8 (AMD). 1993, c. 658, §§6,7 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §245. -- semitrailers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 589, §11 (AMD). 1981, c. 492, §E8 (AMD). 1985, c. 735, §§2,7 (AMD). 1987, c. 79, §§2,7 (AMD). 1987, c. 789, §9 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §245-A. Certain semitrailers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 448, (NEW). 1969, c. 163, (AMD). 1971, c. 133, (AMD). 1971, c. 406, §§1,2 (AMD). 1971, c. 622, §90 (AMD). 1975, c. 589, §§12,13 (AMD). 1975, c. 639, (AMD). 1975, c. 689, (AMD). 1975, c. 770, §§140,141 (AMD). 1977, c. 481, §8 (RPR). 1979, c. 157, (AMD). 1979, c. 227, (AMD). 1979, c. 439, §§9,10 (AMD). 1983, c. 694, (AMD). 1985, c. 429, §11 (AMD). 1985, c. 685, §§2,3 (AMD). 1987, c. 415, §6 (AMD). 1991, c. 837, §A64 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §245-B. Semipermanent semitrailer registration program (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 422, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §245-C. Register vehicles in semipermanent plate period (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 297, §B3 (NEW). 1993, c. 297, §B7 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §246. -- trucks (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 313, (AMD). 1969, c. 362, (AMD). 1973, c. 469, §4 (AMD). 1973, c. 614, §§1-4 (AMD). 1973, c. 714, §§1,2 (AMD). 1973, c. 796, §§3,4 (AMD). 1975, c. 237, §§1,2 (AMD). 1975, c. 623, §44A (AMD). 1977, c. 481, §8A (AMD). 1979, c. 148, (AMD). 1979, c. 247, (AMD). 1979, c. 439, §11 (AMD). 1983, c. 30, §§1,2 (AMD). 1983, c. 94, §§B8-B10, C4-C7 (AMD). 1983, c. 265, (AMD). 1983, c. 818, §§5,6 (AMD). 1985, c. 18, (AMD). 1985, c. 506, §A53 (AMD). 1985, c. 520, §§1,2 (AMD). 1985, c. 735, §§3,7 (AMD). 1985, c. 812, §A2 (AMD). 1987, c. 499, §1 (AMD). 1987, c. 789, §§10,11 (AMD). 1989, c. 528, §§1,16 (AMD). 1991, c. 837, §§A65,66 (AMD). 1993, c. 297, §A9 (AMD). 1993, c. 658, §8 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §246-A. Fuel use identification decal (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 492, §§E9,10 (NEW). 1981, c. 689, §1 (RPR). 1983, c. 94, §§C-8 (AMD). 1983, c. 455, §11 (AMD). 1983, c. 533, (AMD). 1983, c. 808, §1 (AMD). 1983, c. 817, §§1-4 (AMD). 1985, c. 409, (AMD). 1985, c. 506, §A54 (AMD). 1985, c. 523, §1 (AMD). 1985, c. 812, §A3 (AMD). 1987, c. 185, §1 (AMD). 1987, c. 472, §§1,4 (AMD). 1987, c. 549, §2 (AMD). 1989, c. 515, §3 (AMD). 1989, c. 896, §§1,2 (AMD). RR 1991, c. 2, §104 (COR). 1991, c. 529, §D1 (AMD). 1991, c. 529, §E (AFF). 1991, c. 592, §D1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §246-B. License for transportation of hazardous materials (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 750, §1 (NEW). 1989, c. 546, §2 (AMD). 1989, c. 845, §§1,15 (RP).



29 §246-C. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 750, §1 (NEW). 1989, c. 845, §§2,15 (RP).



29 §246-D. Hazardous materials transport licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 845, §§3,15 (NEW). 1991, c. 499, §§4-6 (AMD). 1993, c. 658, §9 (RP). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §246-E. Vehicles registered pursuant to the International Registration Plan (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 297, §B3 (NEW). 1993, c. 297, §B7 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §247. -- antique motor vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 429, §12 (AMD). 1985, c. 506, §A55 (AMD). 1987, c. 789, §12 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §248. -- stock race cars (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §249. Motorcycles (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 589, §14 (AMD). 1977, c. 402, §2 (AMD). 1981, c. 492, §E12 (AMD). 1985, c. 694, §1 (AMD). 1987, c. 789, §13 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §249-A. Parking control vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 575, §3 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §250. Computation of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §251. Amputee or blind veterans (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 25, (AMD). 1985, c. 539, §3 (AMD). 1989, c. 509, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §252. Handicapped persons (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 218, §1 (RPR). 1973, c. 788, §127 (AMD). 1975, c. 16, §§1-4 (AMD). 1977, c. 194, §§1,2 (AMD). 1979, c. 74, (AMD). 1981, c. 89, §§1,2 (AMD). 1985, c. 325, (AMD). 1987, c. 56, §§1-3 (AMD). 1987, c. 298, §§1-3 (AMD). 1989, c. 481, §A9 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §252-A. Disabled veterans; special free license plates (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 371, §1 (NEW). 1987, c. 56, §4 (AMD). 1987, c. 352, §2 (AMD). 1987, c. 769, §A115 (RPR). 1989, c. 394, §1 (AMD). 1989, c. 502, §C11 (RPR). 1989, c. 509, §2 (AMD). 1989, c. 878, §A80 (RPR). 1991, c. 597, §9 (AMD). 1991, c. 599, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §252-B. United States Medal of Honor recipients; special license plates (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 89, §3 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §252-C. Temporary handicapped placards (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 205, (NEW). 1985, c. 360, (NEW). 1985, c. 404, (NEW). 1985, c. 737, §A79 (RPR). 1987, c. 56, §§5,6 (AMD). 1987, c. 298, §4 (AMD). 1991, c. 837, §A67 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §252-D. Firefighters; special license plates (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A80 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §252-E. Former prisoners of war; special license plates (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A80 (NEW). 1987, c. 789, §14 (AMD). 1989, c. 112, §1 (AMD). 1989, c. 481, §A10 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §252-F. Deaf and hard-of-hearing persons; special designating placards (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 228, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP). 1993, c. 708, §J9 (AMD).



29 §252-G. Pearl Harbor survivors; special license plates (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 789, §15 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §252-H. United States flag plates (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 7, §1 (NEW). 1991, c. 758, §5 (AMD). 1991, c. 869, §1 (AMD). 1991, c. 869, §§4,5 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §252-I. Special veteran registration plates (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 600, §1 (NEW). 1991, c. 600, §3 (AFF). 1991, c. 869, §2 (RPR). 1993, c. 297, §A10 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §252-J. Environmental registration plates (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 1, §73 (COR). 1993, c. 410, §BBB4 (NEW). 1993, c. 465, §2 (NEW). 1993, c. 567, §§3-5 (AMD). 1993, c. 567, §12 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §252-K. University of Maine System; special registration plates (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 1, §73 (RNU). 1993, c. 465, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §253. Motorized invalid chairs (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 429, §13 (AMD). 1987, c. 415, §7 (AMD). 1993, c. 57, §3 (RP).



29 §254. Combination tractor and semi-trailer (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §255. Farm tractors and trailers; log skidders (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 49, (AMD). 1985, c. 406, §1 (AMD). 1987, c. 56, §7 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §256. Governmental vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 248, §2 (AMD). 1965, c. 370, (AMD). 1965, c. 513, §56 (AMD). 1967, c. 63, §1 (AMD). 1971, c. 360, §16 (AMD). 1973, c. 469, §5 (AMD). 1975, c. 609, (AMD). 1977, c. 142, (RPR). 1977, c. 481, §9 (AMD). 1985, c. 405, (AMD). 1985, c. 429, §§14,15 (AMD). 1985, c. 737, §A81 (AMD). 1985, c. 779, §75 (AMD). 1987, c. 415, §§8,9 (AMD). 1989, c. 855, (AMD). 1991, c. 758, §6 (AMD). 1993, c. 567, §6 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §257. Trucks, trailers or tractors on adjoining ways (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §258. Disposal of fees; certain towns in Hancock, Knox and Waldo Counties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1989, c. 515, §4 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §259. Change of location or status; motor vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 85, (NEW). 1987, c. 56, §8 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §260. Authorized emergency vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 185, §2 (NEW). RR 1991, c. 2, §105 (COR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §261. Truck campers (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 788, §4 (NEW). 1993, c. 297, §A11 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 3: REGISTRATION OF DEALERS AND TRANSPORTERS

Article 1: DEALER REGISTRATION BOARD

29 §291. Membership; removals; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 264, (AMD). 1969, c. 400, §11 (RP).



29 §292. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 400, §11 (RP).



29 §293. Compensation and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 400, §11 (RP).



29 §294. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 400, §11 (RP).



29 §295. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 400, §11 (RP).






Article 2: MISCELLANEOUS PROVISIONS

29 §331. Dealer registration plates; application; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 494, §22 (AMD). 1969, c. 400, §1 (RPR). 1971, c. 104, §2 (AMD). 1973, c. 529, §2 (RP).



29 §332. Transporter registration plates; application; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 400, §1 (RPR). 1971, c. 104, §3 (AMD). 1973, c. 529, §2 (RP).



29 §332-A. Equipment dealer registration plates; application; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 400, §2 (NEW). 1971, c. 104, §4 (AMD). 1973, c. 529, §2 (RP).



29 §332-B. Loaner plates; application; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 400, §2 (NEW). 1971, c. 104, §5 (AMD). 1973, c. 529, §2 (RP).



29 §333. No certificate for minors (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 400, §3 (AMD). 1969, c. 433, §75 (AMD). 1969, c. 590, §56 (RPR). 1971, c. 598, §65 (AMD). 1973, c. 529, §2 (RP).



29 §334. Denial, suspension or revocation of plates (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 360, §17 (AMD). 1969, c. 400, §4 (RPR). 1971, c. 360, §17 (AMD). 1973, c. 529, §2 (RP).



29 §335. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 400, §4 (RPR). 1973, c. 529, §2 (RP).



29 §335-A. Rules, regulations and standards (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 400, §5 (NEW). 1973, c. 529, §2 (RP).



29 §336. Motor vehicle dealer registration plates; use limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 109, (AMD). 1969, c. 400, §6 (RPR). 1971, c. 126, (AMD). 1973, c. 529, §2 (RP).



29 §336-A. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 400, §7 (NEW). 1973, c. 529, §2 (RP).



29 §337. Motorcycle or motor driven cycle dealer's registration; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 369, §1 (AMD). 1971, c. 357, §1 (RPR). 1971, c. 360, §18 (AMD). 1971, c. 544, §91 (AMD). 1973, c. 529, §2 (RP).



29 §338. Boat or snowmobile trailer dealer's registration; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 404, (AMD). 1971, c. 104, §6 (AMD). 1971, c. 357, §2 (RPR). 1971, c. 544, §93 (AMD). 1973, c. 529, §2 (RP).



29 §339. Registration fee for manufacturer, dealer or holder of transporter registration certificate payable before January 1st (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 400, §8 (AMD). 1973, c. 529, §2 (RP).



29 §340. Temporary number plates; notification; cost (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 184, (AMD). 1965, c. 369, §2 (AMD). 1969, c. 400, §9 (RPR). 1971, c. 108, §§1,2 (AMD). 1971, c. 360, §§19,20 (AMD). 1971, c. 544, §95 (AMD). 1973, c. 529, §2 (RP).









Subchapter 3-A: REGISTRATION OF DEALERS AND TRANSPORTERS

29 §341. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1975, c. 478, §§1-5 (AMD). 1977, c. 481, §10 (AMD). 1979, c. 673, §1 (AMD). 1981, c. 437, §§3,4 (AMD). 1985, c. 401, §§2,3 (AMD). 1985, c. 569, §6 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §342. Dealers must be registered (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1975, c. 430, §34 (AMD). 1975, c. 478, §6 (AMD). 1975, c. 731, §30 (AMD). 1975, c. 770, §137 (AMD). 1977, c. 564, §106 (AMD). 1979, c. 663, §168 (AMD). 1979, c. 673, §§2-4 (AMD). 1983, c. 818, §7 (AMD). 1987, c. 415, §10 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §343. Requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1977, c. 694, §493 (RPR). 1979, c. 673, §5 (AMD). 1985, c. 265, §§4,5 (AMD). 1985, c. 401, §§4,5 (AMD). 1985, c. 737, §A82 (AMD). 1993, c. 297, §§A12-14 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §344. Application for license; form; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1979, c. 663, §169 (AMD). 1985, c. 401, §6 (AMD). 1985, c. 511, §1 (AMD). 1987, c. 415, §11 (AMD). 1989, c. 866, §§B6,26 (AMD). 1991, c. 597, §10 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §345. Special requirements for license to deal in new vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1985, c. 401, §7 (AMD). 1987, c. 229, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §346. Initial application fee (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1985, c. 401, §8 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §347. License and plate fees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1975, c. 589, §15 (AMD). 1979, c. 439, §12 (AMD). 1981, c. 456, §A91 (AMD). 1983, c. 818, §8 (AMD). 1985, c. 401, §9 (AMD). 1989, c. 481, §A11 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §348. Display and content of license (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §348-A. Change in status of dealership (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1983, c. 818, §9 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §349. Grounds for denying, suspending or revoking licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1977, c. 135, §1 (AMD). 1977, c. 481, §§11,11-A (AMD). 1977, c. 694, §494 (RP).



29 §349-A. Action on application (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §495 (NEW). 1987, c. 415, §12 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §350. Action upon application; hearing upon denial; denial for failure to have established place of business (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1977, c. 694, §496 (RP).



29 §350-A. Grounds for denying, suspending or revoking motor vehicle dealer's license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §497 (NEW). 1983, c. 818, §10 (AMD). 1985, c. 262, §§1,2 (AMD). 1985, c. 401, §10 (AMD). 1987, c. 415, §13 (AMD). 1989, c. 481, §A12 (AMD). 1991, c. 597, §11 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §351. Suspension and revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1975, c. 770, §142 (AMD). 1977, c. 694, §498 (RPR). 1981, c. 437, §5 (AMD). 1987, c. 415, §14 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §351-A. Appeal from action of the Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 437, §6 (NEW). 1987, c. 415, §15 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §352. Acts of officers, directors, partners and salesmen (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §353. Appeals from actions of the Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1977, c. 694, §499 (RP).



29 §354. Vehicle and equipment dealer registration plates; use limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1975, c. 252, §9 (AMD). 1975, c. 319, §1 (AMD). 1975, c. 770, §147 (AMD). 1977, c. 479, §8 (AMD). 1977, c. 481, §§12,13 (AMD). 1979, c. 559, §2 (AMD). 1979, c. 673, §6 (AMD). 1981, c. 437, §§7-11 (AMD). 1981, c. 696, §§3,4 (AMD). 1983, c. 455, §12 (AMD). 1985, c. 262, §§3,4 (AMD). 1985, c. 401, §11 (AMD). 1985, c. 737, §§A83,84 (AMD). 1989, c. 481, §A13 (AMD). 1989, c. 866, §§A4,B26 (AMD). 1991, c. 388, §§3,4 (AMD). 1991, c. 597, §§12,13 (AMD). 1991, c. 837, §A68 (AMD). 1993, c. 297, §§A15,16 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 422, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §355. Record of transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1973, c. 738, §2 (AMD). 1975, c. 546, §2 (AMD). 1977, c. 78, §167 (AMD). 1979, c. 663, §170 (AMD). 1979, c. 673, §§7,8 (AMD). 1983, c. 455, §13 (AMD). 1987, c. 415, §16 (AMD). 1989, c. 481, §A14 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §356. Equipment dealer (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1989, c. 866, §§A5,B26 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §357. Motorcycle dealer; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1981, c. 456, §A92 (AMD). 1985, c. 401, §12 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §358. Light trailer dealers; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1981, c. 456, §A93 (AMD). 1985, c. 401, §13 (AMD). 1989, c. 229, §1 (AMD). 1989, c. 866, §§B7,26 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §359. Trailer and mobile home dealers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1989, c. 229, §2 (RPR). 1989, c. 866, §§B8,26 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §360. Transporter registration certificate and plates; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1985, c. 401, §14 (AMD). 1989, c. 481, §A15 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §360-A. Transit placard (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 549, §3 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §360-B. Trailer transit plate (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 423, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §361. Loaner registration certificate and plates; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1975, c. 430, §35 (AMD). 1975, c. 731, §31 (AMD). 1981, c. 437, §12 (AMD). 1983, c. 455, §14 (AMD). 1985, c. 401, §15 (AMD). 1991, c. 758, §7 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §362. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1977, c. 694, §500 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §363. Temporary registration plates (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 529, §1 (NEW). 1973, c. 625, §291 (AMD). 1975, c. 589, §16 (AMD). 1981, c. 696, §5 (AMD). 1983, c. 455, §15 (AMD). 1989, c. 81, (AMD). 1991, c. 758, §8 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §364. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 559, §3 (NEW). 1981, c. 437, §13 (AMD). 1987, c. 415, §17 (AMD). 1989, c. 481, §A16 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §364-A. Odometers; transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 470, §§B11,11A (NEW). 1989, c. 481, §A17 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §365. Odometer reading; changes; misrepresentation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 437, §14 (NEW). 1989, c. 481, §A18 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §366. Vehicle auction business license (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 437, §14 (NEW). 1989, c. 481, §A19 (AMD). 1991, c. 594, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §367. Record of transactions by vehicle auction business (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 437, §14 (NEW). 1989, c. 198, §§5,6 (AMD). 1989, c. 481, §A20 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 4: DISPLAY OF NUMBER PLATES

29 §381. Manner of display (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 185, §§1,2 (AMD). 1971, c. 360, §§21,22 (AMD). 1983, c. 818, §11 (AMD). 1987, c. 64, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §382. Loss of number plates (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 104, §7 (AMD). 1975, c. 589, §17 (AMD). 1977, c. 481, §14 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 5: BUS TAXATION PRORATION AGREEMENT

Article 1: AGREEMENT

29 §431. Purposes and principles -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §432. Definitions -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §433. General provisions -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §434. Proration of registration -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §435. Reciprocity -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §436. Withdrawal or revocation -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §437. Construction and severability -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Article 2: PROVISIONS RELATING TO AGREEMENT

29 §471. Ratification (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §472. Administrator, defined (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §473. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §474. Withdrawal from agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).









Subchapter 6: FARM MACHINERY DEALERSHIPS

29 §481. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 387, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §482. Usage of trade (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 387, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §483. Notice of termination of dealer agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 387, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §484. Supplier's duty to repurchase (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 387, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §485. Repurchase terms (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 387, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §486. Exceptions to repurchase requirement (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 387, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §487. Transfer of business (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 387, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §488. Uniform commercial practice (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 387, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §489. Warranty obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 387, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §490. Remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 387, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §491. Management (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 387, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §492. Waiver of subchapter void (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 387, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §493. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 387, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §494. Reasonableness and good faith (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 387, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).









Chapter 7: OPERATORS' LICENSES

Subchapter 1: GENERAL PROVISIONS

29 §530. Motor vehicle licenses; classes; qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 692, §3 (NEW). 1977, c. 696, §214 (NEW). 1979, c. 127, §166 (RP). 1979, c. 527, (AMD). 1981, c. 52, §1 (AMD). 1985, c. 539, §4 (AMD). 1987, c. 415, §§18,19 (AMD). 1989, c. 71, §2 (AMD). 1989, c. 514, §§4-8,25 (AMD). 1989, c. 822, §1 (AMD). 1991, c. 388, §5 (AMD). 1991, c. 597, §§14,15 (AMD). 1991, c. 758, §9 (AMD). 1993, c. 417, §1 (AMD). 1993, c. 658, §10 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §530-A. Motorized bicycle or tricycle operator (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 344, §5 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §530-B. Commercial driver's licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 514, §§9,25 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §531. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 587, §§1,2 (AMD). 1973, c. 738, §§3-6 (AMD). 1973, c. 788, §128 (AMD). 1975, c. 430, §36 (AMD). 1975, c. 589, §18 (AMD). 1975, c. 623, §§44-B (AMD). 1975, c. 731, §§32,33 (AMD). 1977, c. 402, §3 (AMD). 1977, c. 696, §215 (RP).



29 §531-A. Persons exempt from license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §10 (NEW). 1973, c. 738, §7 (AMD). 1991, c. 597, §16 (AMD). 1993, c. 658, §11 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §531-B. License or permit to be carried and exhibited on demand (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 239, (NEW). 1975, c. 731, §34 (AMD). 1983, c. 816, §A27 (AMD). 1991, c. 733, §7 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §532. Instruction permits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 126, §1 (AMD). 1965, c. 303, §1 (AMD). 1967, c. 207, (AMD). 1969, c. 30, (AMD). 1969, c. 126, (AMD). 1971, c. 360, §§23,27 (AMD). 1973, c. 273, (AMD). 1973, c. 571, §63 (AMD). 1975, c. 589, §19 (AMD). 1975, c. 731, §35 (AMD). 1975, c. 770, §148 (AMD). 1977, c. 481, §15 (AMD). 1979, c. 738, §2 (AMD). 1981, c. 492, §E13 (AMD). 1981, c. 696, §§6,7 (AMD). 1983, c. 455, §§16,17 (AMD). 1983, c. 553, §46 (AMD). 1989, c. 513, §§1,2 (AMD). 1989, c. 700, §A118 (AMD). 1991, c. 597, §17 (AMD). 1991, c. 800, §1 (AMD). 1993, c. 658, §§12,13 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §532-A. Bus and school bus learners' permits (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 514, §§10,25 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §533. Temporary licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 130, (AMD). 1975, c. 731, §36 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §534. Restricted licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §37 (AMD). 1975, c. 731, §37 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §535. Servicemen (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 88, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §535-A. Recognition of certain licenses for members of the Armed Forces (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 39, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §535-B. Recognition for out-of-state licenses held by spouses of members of the Armed Forces (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 39, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §536. Amputee veterans (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 509, §3 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §537. Learners (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 303, §2 (AMD). 1969, c. 59, (AMD). 1969, c. 590, §§56-A (AMD). 1975, c. 430, §38 (AMD). 1975, c. 731, §38 (RP).



29 §538. Age limit (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 513, §3 (AMD). 1989, c. 597, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §538-A. Special restricted license (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 513, §4 (NEW). 1989, c. 700, §A119 (AMD). RR 1991, c. 2, §106 (COR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §539. Application; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 138, §3 (AMD). 1977, c. 212, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §539-A. Permanent license number (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §§10-A (NEW). 1973, c. 285, §1 (AMD). 1975, c. 630, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §540. Contents of license (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 6, (AMD). 1973, c. 285, §2 (AMD). 1973, c. 625, §188 (AMD). 1975, c. 79, §2 (AMD). 1981, c. 468, §§2-A (AMD). 1981, c. 506, §§3,4,6 (AMD). 1981, c. 639, §2 (AMD). 1983, c. 455, §18 (AMD). 1985, c. 429, §16 (AMD). 1985, c. 539, §5 (AMD). 1989, c. 514, §§11,25 (AMD). 1991, c. 32, §§2,3 (AMD). 1991, c. 758, §10 (AMD). 1991, c. 823, §3 (AMD). 1991, c. 823, §7 (AFF). 1993, c. 658, §14 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §540-A. Coded licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 468, §3 (NEW). 1985, c. 539, §6 (AMD). 1987, c. 791, §4 (RPR). 1989, c. 64, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §540-B. Living wills (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 199, (NEW). 1991, c. 837, §A69 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §540-C. Anatomical gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 823, §4 (NEW). 1991, c. 823, §7 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §541. Duplicate licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 369, §3 (AMD). 1969, c. 69, (AMD). 1975, c. 589, §20 (AMD). 1983, c. 455, §19 (AMD). 1989, c. 866, §§A6,B26 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §542. Expiration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 212, §§2,3 (AMD). 1979, c. 738, §§3-5 (AMD). 1981, c. 492, §§E14-E16 (AMD). 1985, c. 37, (AMD). 1991, c. 528, §V1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §V1 (AMD). 1991, c. 597, §18 (AMD). 1991, c. 824, §A59 (AMD). 1993, c. 297, §A17 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §542-A. Renewals (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 75, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §543. Record to be kept by Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §544. Special license for motorcycles or motor driven cycles (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §28 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §544-A. Moped license (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 52, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §545. Elderly persons; examination (REPEALED by PL 1977, c. 620, §1) Persons required to have vision examinations (REPEALED by PL 1977, c. 620, §1)

(REPEALED by PL 1977, c. 620, §1) Persons required to have vision examinations (REPEALED by PL 1977, c. 620, §1)

SECTION HISTORY

1969, c. 137, (AMD). 1977, c. 212, §4 (RPR). 1977, c. 558, §1 (RPR). 1977, c. 620, §1 (RP).



29 §545-A. Vision test requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 620, §2 (NEW). 1983, c. 44, §1 (AMD). 1983, c. 165, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §545-B. Renewal of motor vehicle operator's licenses for persons 75 years of age or older (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 620, §3 (NEW). 1983, c. 44, §2 (RP). 1983, c. 165, §2 (RP).



29 §546. Change of location or status (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §547. Medical Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 464, (NEW). 1975, c. 293, §4 (AMD). 1983, c. 162, (RPR). 1983, c. 812, §175 (AMD). 1989, c. 481, §A21 (AMD). 1991, c. 758, §11 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 2: EXAMINATIONS AND CONDITIONS

29 §581. Examination required; reexamination (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 369, §§3-A (AMD). 1989, c. 513, §5 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §581-A. Proof of age (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 37, §§1,2 (NEW). 1971, c. 360, §29 (AMD). 1977, c. 481, §16 (AMD). 1983, c. 455, §20 (AMD). 1985, c. 539, §7 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §581-B. Reexamination of accident-prone drivers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 320, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §582. Fee; waiver (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 129, (AMD). 1975, c. 589, §21 (RPR). 1979, c. 738, §6 (AMD). 1981, c. 437, §15 (AMD). 1981, c. 492, §§E17,E18 (AMD). 1981, c. 698, §130 (AMD). 1985, c. 429, §17 (AMD). 1989, c. 514, §§12-15,25 (AMD). 1991, c. 837, §A70 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §583. Driver education required for minors (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §18 (AMD). 1973, c. 437, (AMD). 1973, c. 738, §8 (AMD). 1975, c. 770, §149 (AMD). 1977, c. 696, §379 (AMD). 1981, c. 52, §3 (AMD). 1983, c. 455, §21 (AMD). 1985, c. 797, §64 (AMD). 1987, c. 415, §20 (AMD). 1989, c. 179, §4 (AMD). 1989, c. 513, §6 (RPR). 1989, c. 878, §G4 (RPR). RR 1991, c. 2, §107 (COR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §583-A. Motorcycle driver education (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 694, §2 (NEW). 1987, c. 415, §21 (AMD). 1989, c. 179, §5 (AMD). 1989, c. 700, §A120 (AMD). RR 1991, c. 2, §108 (COR). 1991, c. 522, §1 (AMD). 1991, c. 800, §2 (AMD). 1993, c. 658, §15 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §583-B. Motorcycle driver education program (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 694, §2 (NEW). 1987, c. 415, §22 (AMD). 1989, c. 179, §6 (AMD). 1989, c. 700, §A121 (AMD). RR 1991, c. 2, §109 (COR). 1991, c. 800, §3 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §583-C. Instructors (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 694, §2 (NEW). 1987, c. 415, §23 (AMD). 1991, c. 800, §4 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §583-D. Completion certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 694, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §583-E. Instructor availability (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 694, §2 (NEW). 1987, c. 415, §24 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §583-F. Suspension and revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 694, §2 (NEW). 1987, c. 415, §25 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §583-G. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 800, §5 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §584. Poll tax to be paid before license issued (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 494, §23 (AMD). 1973, c. 66, §3 (RP).



29 §585. Minors under 18; authorization (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §11 (AMD). 1971, c. 394, §5 (AMD). 1973, c. 738, §9 (AMD). 1983, c. 455, §22 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §586. Suspension of minor's license or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §12 (NEW). 1977, c. 694, §501 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 3: DRIVER LICENSE COMPACT

Article 1: COMPACT

29 §631. Findings and declaration of policy -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §632. Definitions -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §633. Reports of conviction -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §634. Effect of conviction -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §635. Applications for new licenses -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §636. Applicability of other laws -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §637. Compact administrator and interchange of information -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §638. Entry into force and withdrawal -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §639. Construction and severability -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Article 2: PROVISIONS RELATING TO COMPACT

29 §671. Ratification (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §672. Licensing authority (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §673. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §674. Executive head, defined (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §675. Duty of court to report action on licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).









Subchapter 4: COMMERCIAL DRIVER EDUCATION SCHOOLS

29 §721. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 394, §6 (AMD). 1977, c. 481, §§17,18 (AMD). 1981, c. 456, §A94 (RP).



29 §722. Licenses required; application; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A95 (AMD). 1981, c. 456, §A94 (RP).



29 §722-A. Secretary of State may appoint (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 126, §2 (NEW). 1973, c. 571, §64 (AMD). 1981, c. 456, §A94 (RP).



29 §723. Issuance of license for school (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §12 (AMD). 1977, c. 694, §502 (AMD). 1981, c. 456, §A94 (RP).



29 §724. Possession of license (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A94 (RP).



29 §725. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §503 (RPR). 1981, c. 456, §A94 (RP).



29 §726. Records required (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §39 (AMD). 1975, c. 731, §39 (AMD). 1981, c. 456, §A94 (RP).



29 §727. Refusal to issue license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §504 (RP).



29 §727-A. Action on application (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §505 (NEW). 1981, c. 456, §A94 (RP).



29 §728. Suspension or revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §506 (RPR). 1981, c. 456, §A94 (RP).



29 §729. Hearings and appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §507 (RP).



29 §730. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §40 (AMD). 1981, c. 456, §A94 (RP).



29 §731. Insurance for graduates (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 250, (NEW). 1981, c. 456, §A94 (RP).









Chapter 9: FINANCIAL RESPONSIBILITY AND INSURANCE

Subchapter 1: GENERAL FINANCIAL RESPONSIBILITY

29 §779. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 341, §§3,7 (NEW). 1989, c. 824, §3 (AMD). 1995, c. 683, §B5 (AFF). 1995, c. 683, §A1 (RP).



29 §780. Required maintenance of financial responsibility (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 341, §§3,7 (NEW). 1987, c. 562, (AMD). 1987, c. 789, §§16,17 (AMD). 1989, c. 249, (AMD). 1989, c. 290, (AMD). 1989, c. 502, §§B29,B30 (AMD). 1989, c. 824, §4 (AMD). 1991, c. 216, §2 (AMD). 1991, c. 216, §3 (AFF). 1993, c. 64, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP). MRSA T.29 ., §780/8 (RP).



29 §780-A. Required maintenance of financial responsibility (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 680, §C4 (NEW). 1993, c. 680, §C5 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §781. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §9 (AMD). 1969, c. 318, §9 (AMD). 1969, c. 363, §§1,2 (AMD). 1973, c. 652, (AMD). 1977, c. 694, §508 (AMD). 1987, c. 341, §§4,7 (AMD). 1991, c. 715, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §782. Proof required on conviction for violation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 394, §7 (AMD). 1973, c. 166, (AMD). 1975, c. 731, §40 (AMD). 1977, c. 694, §509 (AMD). 1983, c. 809, §1 (AMD). 1991, c. 597, §19 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §783. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 363, §3 (AMD). 1971, c. 183, §§1,2 (AMD). 1971, c. 200, (AMD). 1971, c. 201, (AMD). 1973, c. 469, §§6,7 (AMD). 1973, c. 689, §1 (AMD). 1973, c. 738, §§10-11 (AMD). 1975, c. 731, §§41,42 (AMD). 1975, c. 771, §306 (AMD). 1977, c. 481, §§19,20 (AMD). 1977, c. 694, §§510-512 (AMD). 1979, c. 430, §§1-7 (AMD). 1987, c. 46, §§1,2 (AMD). 1991, c. 597, §20 (AMD). 1991, c. 699, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §783-A. Installment payment of judgments; default (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 699, §3 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §784. Payments sufficient to satisfy requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 363, §4 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §785. Application of provisions to nonresidents and accidents in other states (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 430, §§8,9 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §786. Bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §12 (AMD). 1977, c. 694, §513 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §787. Proof of financial responsibility (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 363, §5 (AMD). 1975, c. 252, §10 (AMD). 1981, c. 475, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §788. Limitation and saving clause (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §789. Opportunity for hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §514 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §790. Uncompensated injured persons data collection (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 341, §§5,7 (NEW). 1993, c. 680, §C6 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §791. Family financial responsibility (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §V14 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 2: INSURANCE

29 §831. Insurance for vehicles for hire (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 469, §8 (AMD). 1985, c. 658, §1 (AMD). 1987, c. 141, §B26 (AMD). 1989, c. 502, §B31 (AMD). 1989, c. 866, §§A7,B26 (AMD). 1991, c. 486, §§1,2 (AMD). 1991, c. 597, §21 (AMD). 1991, c. 793, §13 (AFF). 1991, c. 793, §7 (RP). 1991, c. 824, §A60 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §831-A. Insurance for vehicles used in transporting students (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 658, §2 (NEW). 1989, c. 866, §§A8,B26 (AMD). 1991, c. 597, §22 (AMD). 1991, c. 793, §13 (AFF). 1991, c. 793, §8 (RP).



29 §832. Insurance before registration for dealers and transporters (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 400, §10 (RPR). 1973, c. 503, (AMD). 1973, c. 585, §12 (AMD). 1973, c. 788, §129 (AMD). 1977, c. 694, §515 (AMD). 1981, c. 437, §16 (AMD). 1985, c. 685, §4 (AMD). 1989, c. 261, §2 (AMD). 1989, c. 481, §A22 (AMD). 1993, c. 484, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).









Chapter 11: OPERATION OF VEHICLES

Subchapter 1: GENERAL PROVISIONS

29 §891. Reports; accidents (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 311, (AMD). 1971, c. 134, §§1,2 (AMD). 1971, c. 183, §§3,4 (AMD). 1971, c. 544, §97 (AMD). 1973, c. 689, §§2-5 (AMD). 1975, c. 731, §43 (AMD). 1977, c. 694, §516 (AMD). 1979, c. 86, (AMD). 1979, c. 480, §§1-3 (AMD). 1979, c. 626, §§1-3 (AMD). 1987, c. 46, §§3,4 (AMD). 1991, c. 388, §6 (AMD). 1993, c. 515, §§1,2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §892. -- thefts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §41 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §893. Accidents involving death or personal injury (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 312, §1 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §894. Accidents involving damage to vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 312, §2 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §895. Garage proprietor to report serious accident (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §42 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §895-A. Unclaimed vehicles left for repair (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 569, (NEW). 1975, c. 770, §150 (AMD). 1977, c. 694, §517 (AMD). 1981, c. 437, §17 (RP).



29 §895-B. Unclaimed vehicles left for repair (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 437, §18 (NEW). 1987, c. 172, §§1,2 (AMD). 1987, c. 598, §1 (RP).



29 §896. Duty to give information and render aid (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 312, §3 (RP).



29 §897. Duty upon striking unattended vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §43 (AMD). 1975, c. 731, §44 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §898. Duty upon striking fixtures on highway (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §44 (AMD). 1975, c. 731, §45 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §899. Statewide application (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 312, §4 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §900. Using motor vehicle without authority (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 731, §46 (RP).



29 §900-A. Prohibiting unauthorized person from driving (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 40, (NEW). 1975, c. 430, §45 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §901. Owner of rented vehicle to keep record (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §902. Temporary closing of ways; notice; jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1975, c. 731, §47 (AMD). 1985, c. 550, (AMD). 1989, c. 515, §§5,6 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §903. Abuse of highways by commercial vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1979, c. 397, §2 (AMD). 1985, c. 480, §8 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §904. Pedestrians on ways (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §904-A. Pedestrians on ways; drivers to exercise due care (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 446, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §904-B. Pedestrians' right-of-way on sidewalks (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 446, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §905. Emergency rule by police officer (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 56, (NEW). 1977, c. 696, §380 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 2: RULES OF THE ROAD

29 §941. Persons riding animals or driving animal-drawn vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 446, §2 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §941-A. Obedience to and required traffic-control devices (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 446, §3 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §942. Stationary vehicles; animal drawn vehicles to be fastened (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §943. Vehicles shall keep to right (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §944. Right of way; intersecting ways and entrances of private roads (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §944-A. Right of way; highway construction and maintenance areas (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 88, §1 (NEW). 1987, c. 644, §3 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §944-B. Right-of-way; vehicle turning left (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 446, §4 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §945. -- traffic circles or rotary intersections (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §946. Right-of-way; police, fire and corrections vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §13 (AMD). 1983, c. 335, (AMD). 1985, c. 108, §9 (AMD). 1987, c. 644, §4 (AMD). 1989, c. 32, §1 (AMD). 1989, c. 707, §1 (AMD). 1991, c. 444, §2 (RP).



29 §946-A. Authorized emergency vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 88, §2 (NEW). 1985, c. 686, (AMD). 1987, c. 644, §§5,6 (AMD). 1989, c. 707, §§2,3 (AMD). 1991, c. 444, §3 (RP).



29 §946-B. Right-of-way; ambulances (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 707, §4 (NEW). 1991, c. 444, §4 (RP).



29 §946-C. Emergency and auxiliary lights; sirens; privileges (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 444, §5 (NEW). 1991, c. 694, §2 (AMD). 1991, c. 837, §B17 (AMD). 1991, c. 841, §15 (AMD). 1993, c. 8, §1 (AMD). 1993, c. 515, §3 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §946-D. Standards for lights on highway maintenance vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 297, §A18 (NEW). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §947. Traffic-control signal legend (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §14 (RPR). 1971, c. 557, (AMD). 1977, c. 171, §1 (AMD). 1977, c. 696, §216 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §948. Through ways designated (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1979, c. 397, §3 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §949. Vehicles on through ways have right-of-way; stop signs (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §15 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §950. Persons working on highways; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 191, (NEW). 1967, c. 245, §16 (NEW). 1967, c. 544, §67 (RP). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §951. Pedestrian-control signals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §16 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §952. Flashing signals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §16 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §953. Lane-direction-control signals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §16 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §954. Pedestrians' right of way in crosswalks (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §16 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §955. Crossing at other than crosswalks (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §16 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §956. Moving parked vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 66, (NEW). 1967, c. 245, §16 (NEW). 1967, c. 544, §68 (RP). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §957. Opening and closing vehicle doors (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §16 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §958. Riding in trailers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §16 (NEW). 1971, c. 344, (RPR). 1975, c. 252, §11 (AMD). 1993, c. 297, §A19 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §959. Trucks carrying explosive or flammable cargoes (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 515, (NEW). 1971, c. 360, §30 (AMD). 1971, c. 592, §35 (AMD). 1975, c. 731, §48 (AMD). 1985, c. 812, §C2 (RP).



29 §960. Riding on motorcycles or motor driven cycles (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §69 (NEW). 1971, c. 360, §31 (AMD). 1983, c. 28, (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 3: OTHER PROVISIONS GOVERNING OPERATION OF VEHICLES

Article 1: GENERAL REGULATIONS

29 §991. Driving on roadways laned for traffic (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §§17,18 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §992. Driving on divided highways; restricted access (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1983, c. 818, §12 (AMD). 1987, c. 683, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §993. One-way roadways (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §994. Required position and method of turning at intersections (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 88, §3 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §995. No coasting on grade in neutral (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §996. Driving over fire hose (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §997. Stop on approaching frightened animals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 200, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §998. Grade crossings; stop on approach of train (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 731, §49 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §998-A. Trucks transporting explosives (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 237, (NEW). 1985, c. 812, §C3 (NEW).



29 §998-B. Vehicles transporting hazardous materials (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 812, §C4 (NEW). 1987, c. 675, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §999. Motorcycles and motor driven cycles (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 65, (NEW). 1973, c. 650, (AMD). 1977, c. 76, (AMD). 1977, c. 402, §4 (AMD). 1981, c. 88, §4 (AMD). 1989, c. 116, §§1,2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Article 2: FOLLOWING

29 §1031. Trucks to travel 150 feet apart (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1032. Following too closely (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1033. Following fire apparatus (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Article 3: LIGHTS

29 §1071. Display of lights (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 46, §1 (AMD). 1969, c. 138, §4 (AMD). 1973, c. 54, (AMD). 1991, c. 21, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1072. Dimming of lights on approaching vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 65, §1 (AMD). 1993, c. 76, §1 (AMD). 1993, c. 515, §4 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1073. Dimming of lights when following vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 65, §2 (RP).






Article 4: PARKING

29 §1111. No parking on paved or improved portion of ways; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 174, (AMD). 1971, c. 354, (AMD). 1971, c. 593, §22 (AMD). 1979, c. 316, §§2-4 (AMD). 1979, c. 641, §8 (AMD). 1981, c. 437, §19 (AMD). 1985, c. 152, (AMD). 1987, c. 499, §2 (AMD). 1987, c. 538, (AMD). 1987, c. 598, §2 (AMD). 1991, c. 388, §7 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1111-A. No abandonment on islands (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 789, §18 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1112. Brakes to be set; teams with passengers to be attended (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Article 5: PASSING OR OVERTAKING

29 §1151. Overtaking a vehicle on the left (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 30, §1 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1151-A. When overtaking on the right is permitted (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 30, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1151-B. Audible signal on passing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 30, §3 (NEW). 1983, c. 24, (RP).



29 §1152. Limitations on overtaking; overtaken vehicle to give way; driving to left; U turns (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Article 6: SIGNALS

29 §1191. Turning movements and required signals (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1192. Signals by hand and arm or signal device (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 248, §3 (AMD). 1969, c. 185, (AMD). 1971, c. 123, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1193. Method of giving hand and arm signals (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1194. Fire departments exempted (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).









Subchapter 4: SPEED

29 §1251. Authority to regulate speeds; signs (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §19 (AMD). 1969, c. 23, §1 (AMD). 1971, c. 575, §4 (AMD). 1971, c. 593, §22 (AMD). 1973, c. 772, §1 (AMD). 1975, c. 315, (AMD). 1979, c. 397, §4 (AMD). 1981, c. 169, (AMD). 1987, c. 257, §2 (AMD). 1987, c. 607, (AMD). 1991, c. 147, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1252. Speed regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §20 (AMD). 1969, c. 23, §2 (AMD). 1971, c. 449, §1 (AMD). 1971, c. 593, §22 (AMD). 1975, c. 252, §12 (AMD). 1975, c. 731, §§49-A (AMD). 1975, c. 770, §155 (AMD). 1983, c. 667, §§1,2 (AMD). 1987, c. 257, §§3,4 (AMD). 1989, c. 71, §3 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1253. -- minimum (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 23, §3 (AMD). 1971, c. 593, §22 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1254. Speed measured by radar (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 545, (AMD). 1969, c. 55, (AMD). 1975, c. 731, §50 (AMD). 1993, c. 417, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1255. Speeds on highways under construction (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1989, c. 108, §3 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1256. Municipalities may not alter speed regulations; signal devices; speed in parks (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 23, §4 (AMD). 1971, c. 593, §22 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 5: NEGLIGENT AND DRUNKEN DRIVING

29 §1310. Provisions of general applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 784, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1311. Reckless driving (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §21 (AMD). 1971, c. 449, §2 (AMD). 1973, c. 236, (AMD). 1981, c. 468, §4 (RP).



29 §1311-A. Suspension on administrative determination for operating with an excessive blood-alcohol level (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 505, §1 (NEW). 1983, c. 850, §1 (RPR). 1987, c. 536, §3 (AMD). 1987, c. 773, §11 (AMD). 1987, c. 791, §§5-9 (AMD). 1989, c. 502, §§B32-34 (AMD). 1989, c. 771, §§1,2 (AMD). 1989, c. 784, §2 (AMD). 1989, c. 866, §§B9,26 (AMD). 1991, c. 363, §1 (AMD). 1993, c. 658, §16 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1312. Implied consent to chemical tests; general provisions applicable to prosecution for operating under the influence of intoxicating liquor or drugs or with excessive blood-alcohol (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 169, (AMD). 1967, c. 408, §2 (AMD). 1967, c. 544, §70 (AMD). 1969, c. 439, §1 (RPR). 1971, c. 547, (RPR). 1971, c. 590, (AMD). 1973, c. 185, §§1,2 (AMD). 1973, c. 625, §189 (AMD). 1973, c. 696, (AMD). 1975, c. 293, §4 (AMD). 1975, c. 505, (AMD). 1975, c. 770, §§153,154 (AMD). 1977, c. 117, §1 (AMD). 1977, c. 438, (AMD). 1977, c. 481, §21 (AMD). 1977, c. 498, §§1,2 (AMD). 1977, c. 603, (AMD). 1977, c. 626, §§1-3 (AMD). 1979, c. 422, §§1-5 (AMD). 1979, c. 663, §171 (AMD). 1979, c. 695, (AMD). 1979, c. 701, §§32,33 (AMD). 1981, c. 97, §§1,2 (AMD). 1981, c. 458, §§1-6 (AMD). 1981, c. 468, §§5-9 (AMD). 1981, c. 475, §§2-9 (AMD). 1981, c. 615, §§1,2 (AMD). 1981, c. 679, §§12-28 (AMD). 1983, c. 501, §§1,2 (AMD). 1985, c. 412, §§1-3 (AMD). 1987, c. 791, §§10-17 (AMD). 1989, c. 514, §§16,25 (AMD). 1989, c. 740, (AMD). 1989, c. 784, §§3,18 (AMD). 1989, c. 866, §§B10,26 (AMD). 1989, c. 921, §F (AMD). 1991, c. 377, §17 (AMD). 1993, c. 349, §59 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1312-A. Operating while impaired (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 546, (NEW). 1969, c. 439, §2 (RP).



29 §1312-B. Criminal violation of operation under the influence of intoxicating liquor or drugs or with an excessive blood-alcohol level; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 468, §10 (NEW). 1981, c. 679, §§29-31 (AMD). 1983, c. 501, §3 (AMD). 1985, c. 412, §4 (AMD). 1987, c. 536, §4 (AMD). 1987, c. 773, §§9,11 (AMD). 1987, c. 791, §§18-21 (AMD). 1987, c. 861, §36 (AMD). 1989, c. 771, §§3,4 (AMD). 1989, c. 784, §§4-8 (AMD). 1989, c. 866, §§B11,26 (AMD). 1989, c. 872, §6 (AMD). 1989, c. 878, §B25 (AMD). 1991, c. 51, (AMD). 1991, c. 377, §18 (AMD). 1991, c. 516, §3 (AFF). 1991, c. 601, §30 (AMD). 1991, c. 622, §Y11 (AMD). 1991, c. 850, §15 (AMD). 1993, c. 417, §3 (AMD). 1993, c. 658, §17 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP). 1993, c. 734, §§1-6 (AMD).



29 §1312-C. Traffic infraction of operating under the influence of intoxicating liquor or drugs or with an excessive blood-alcohol level; fine and suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 468, §11 (NEW). 1981, c. 679, §§32-35 (AMD). 1983, c. 850, §2 (AMD). 1985, c. 412, §5 (RP).



29 §1312-D. Provisions regarding suspensions imposed pursuant to conviction under sections 1312-B (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 468, §12 (NEW). 1981, c. 679, §§36-40 (AMD). 1983, c. 501, §§4,5 (AMD). 1983, c. 505, §2 (AMD). 1983, c. 718, (AMD). 1983, c. 809, §2 (AMD). 1983, c. 850, §3 (AMD). 1985, c. 412, §6 (AMD). 1987, c. 536, §§5-7 (AMD). 1987, c. 773, §§10,11 (AMD). 1987, c. 791, §22 (AMD). 1987, c. 861, §§24,25 (AMD). 1989, c. 514, §§17,25 (AMD). 1989, c. 784, §§9-11,18 (AMD). RR 1991, c. 2, §§110,111 (COR). 1991, c. 516, §2 (AMD). 1991, c. 597, §23 (AMD). 1991, c. 622, §Y12 (AMD). 1991, c. 751, §1 (AMD). 1991, c. 850, §16 (AMD). 1993, c. 631, §8 (AMD). 1993, c. 658, §§18-20 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1312-E. Optional reporting of operators operating under the influence of intoxicating liquor or drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 296, §1 (NEW). 1985, c. 530, §2 (AMD). 1991, c. 757, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1312-F. Drinking while operating a motor vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 525, (NEW). 1993, c. 224, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1312-G. Forfeiture of motor vehicles in certain operating-under-the-influence cases (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 791, §23 (NEW). 1989, c. 872, §7 (RP).



29 §1312-H. Motor Vehicle Forfeiture Account (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 791, §23 (NEW). 1989, c. 872, §7 (RP).



29 §1312-I. Drug recognition technicians (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 784, §12 (NEW). 1989, c. 872, §8 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1313. Homicide; revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 731, §51 (RPR). 1979, c. 541, §A190 (AMD). 1981, c. 470, §A147 (AMD). 1983, c. 455, §23 (AMD). 1983, c. 818, §13 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1313-A. Provisions regarding revocation when homicide is alcohol or drug related (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 331, (NEW). 1989, c. 784, §§13,14 (AMD). 1991, c. 601, §31 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1313-B. Causing death; suspension after administrative determination (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 791, §24 (NEW). 1989, c. 784, §§15,16 (AMD). 1991, c. 837, §A71 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1314. Driving to endanger (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 449, §3 (AMD). 1975, c. 731, §52 (AMD). 1981, c. 468, §13 (RPR). 1981, c. 679, §§41,42 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1315. Recklessly causing death; license revoked (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 330, (AMD). 1973, c. 567, §20 (AMD). 1975, c. 731, §53 (RP).



29 §1316. Death caused by violation of law (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 97, (AMD). 1973, c. 329, (AMD). 1975, c. 731, §54 (RP).



29 §1317. Motor vehicles in racing events (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 449, §4 (NEW). 1977, c. 243, (RPR). 1981, c. 698, §131 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1318. Legislative intent concerning use of education, evaluation and treatment programs for operating under the influence offenders (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 536, §8 (NEW). 1987, c. 773, §11 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1353. (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 297, §A39 (AFF).






Subchapter 6: EQUIPMENT

Article 1: MOTOR VEHICLES GENERALLY

29 §1361. Lights and brakes; certain lighting devices forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §20 (AMD). 1973, c. 222, §2 (AMD). 1981, c. 98, §7 (AMD). 1993, c. 417, §4 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1362. Brakes; signals; unnecessary noise; bells and sirens; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 117, (AMD). 1971, c. 360, §32 (AMD). 1971, c. 394, §8 (AMD). 1973, c. 513, §22 (AMD). 1975, c. 497, §3 (AMD). 1985, c. 82, (AMD). 1985, c. 108, §10 (AMD). 1985, c. 506, §A56 (RPR). 1987, c. 644, §7 (RPR). 1989, c. 32, §2 (AMD). 1991, c. 444, §6 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1363. Hydraulic brake fluid (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §21 (AMD). 1973, c. 222, §3 (AMD). 1981, c. 98, §8 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1364. Mufflers; prevention of noise (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 248, §4 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1364-A. Racing meets (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 133, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1365. Television excluded from vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1366. Lights; period for lights on; specifications; fire trucks excepted (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 46, §2 (AMD). 1969, c. 58, §1 (AMD). 1971, c. 360, §§33-39 (AMD). 1973, c. 222, §4 (AMD). 1981, c. 98, §9 (AMD). 1987, c. 415, §§26,27 (AMD). 1987, c. 789, §19 (AMD). 1991, c. 21, §2 (AMD). 1993, c. 515, §§5-7 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1367. Mirrors for certain vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 58, §2 (AMD). 1971, c. 360, §40 (AMD). 1973, c. 449, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1367-A. For motorcycles or motor driven cycles (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 58, §3 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1367-B. Spot, fog or auxiliary lights; fire and emergency vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 644, §8 (NEW). 1989, c. 700, §A122 (AMD). 1991, c. 61, §1 (AMD). 1991, c. 444, §7 (RP).



29 §1368. Findings and purposes -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 155, (AMD). 1965, c. 365, §6 (AMD). 1973, c. 31, (AMD). 1973, c. 53, (AMD). 1973, c. 58, (AMD). 1973, c. 82, (AMD). 1973, c. 222, §5 (AMD). 1973, c. 681, §9 (AMD). 1975, c. 414, (AMD). 1975, c. 510, §37 (AMD). 1975, c. 653, (AMD). 1975, c. 770, §151 (AMD). 1981, c. 14, (AMD). 1981, c. 84, §1 (AMD). 1981, c. 98, §10 (AMD). 1987, c. 644, §9 (RP).



29 §1368-A. Safety seat belts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 202, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1368-B. Use of approved child safety seats (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 405, (NEW). 1983, c. 299, (RPR). 1989, c. 640, (AMD). 1993, c. 224, §§3,4 (AMD). 1993, c. 520, §§1-4 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1368-C. Use of seatbelts; persons at least 4 but under 19 years of age (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 245, (NEW). 1987, c. 402, §§C8,C9 (AMD). 1989, c. 350, (AMD). 1991, c. 445, (AMD). 1991, c. 470, (AMD). 1991, c. 548, §F1 (AMD). 1991, c. 548, §F2 (AFF). 1993, c. 224, §§5-7 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1369. Safety glass required; definition; replacements; reports (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 248, §5 (AMD). 1971, c. 592, §22 (AMD). 1973, c. 222, §6 (AMD). 1981, c. 98, §11 (AMD). 1981, c. 437, §20 (AMD). 1983, c. 370, §1 (AMD). 1989, c. 481, §A23 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1369-A. View outward and inward through windshield and windows; obscuring prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 481, §A24 (NEW). 1989, c. 754, §§C2,3 (AMD). 1991, c. 389, §§2-5 (AMD). 1993, c. 417, §§5-7 (AMD). 1993, c. 417, §12 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1370. Windshields to be unobstructed (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 180, (AMD). 1973, c. 537, §31 (AMD). 1973, c. 709, §4 (AMD). 1979, c. 673, §9 (AMD). 1987, c. 370, §5 (AMD). 1991, c. 424, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1371. Regrooved tires (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 70, (NEW). 1967, c. 245, §22 (NEW). 1967, c. 267, (NEW). 1967, c. 544, §72 (RP). 1967, c. 544, §74 (RP). 1975, c. 430, §46 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1371-A. Tread depth of motor vehicle tires (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 344, (NEW). 1983, c. 370, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1372. Obstruction to driver's view or driving mechanism (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §73 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1373. Protective headgear for motorcycle riders (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §75 (NEW). 1971, c. 592, §23 (AMD). 1973, c. 222, §7 (AMD). 1977, c. 22, (RP). 1977, c. 564, §§106A,106B (AMD). 1995, c. 683, §B5 (AFF). 1995, c. 683, §A1 (RP).



29 §1374. Advertisements on motor vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 482, (NEW). 1979, c. 127, §167 (AMD). 1983, c. 31, (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1375. Studded tires (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 84, §1 (NEW). 1975, c. 681, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1376. Protective headgear for motorcycle riders and motor driven cycle riders (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 593, (NEW). 1983, c. 415, (AMD). 1993, c. 224, §8 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Article 2: TRUCKS AND TRAILERS

29 §1401. Trucks 15,000 pounds and over to carry flares (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1402. Use of flares, lanterns and reflectors (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1403. Name of owner or lessee displayed (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1404. Splash guards (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Article 3: OTHER VEHICLES

29 §1461. Rural mail vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 444, §8 (RP).



29 §1462. Snow removal or sanding equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §§41,42 (AMD). 1989, c. 50, (RPR). 1991, c. 61, §§2,3 (AMD). 1991, c. 444, §9 (RP).



29 §1463. Signal lights for doctors authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 444, §10 (RP).









Subchapter 7: VEHICLE EQUIPMENT SAFETY COMPACT

Article 1: COMPACT REPEALED

29 §1511. Findings and purposes - Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §17 (RP).



29 §1512. Definitions -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §17 (RP).



29 §1513. The commission -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 812, §176 (AMD). 1987, c. 786, §17 (RP).



29 §1514. Research and testing -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §17 (RP).



29 §1515. Vehicular equipment -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §17 (RP).



29 §1516. Finance -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §17 (RP).



29 §1517. Conflict of interest -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 734, §11 (AMD). 1987, c. 786, §17 (RP).



29 §1518. The commission -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §17 (RP).



29 §1519. Entry into force and withdrawal -- Article IX (Repealed)

(Repealed)

SECTION HISTORY

1987, c. 786, §17 (RP).



29 §1520. Construction and severability -- Article X (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §17 (RP).






Article 2: PROVISIONS RELATING TO COMPACT REPEALED

29 §1551. Ratification (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §17 (RP).



29 §1552. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §32 (AMD). 1981, c. 98, §12 (AMD). 1987, c. 786, §17 (RP).



29 §1553. Effect of rule or code (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 698, §132 (AMD). 1987, c. 141, §B27 (AMD). 1987, c. 786, §17 (RP).



29 §1554. Legislative approval (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §17 (RP).



29 §1555. Commission and alternate (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §24 (AMD). 1973, c. 222, §8 (AMD). 1981, c. 98, §13 (AMD). 1987, c. 786, §17 (RP).



29 §1556. Agreement with retirement system (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §17 (RP).



29 §1557. Departmental cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §17 (RP).



29 §1558. Filing of documents; notices (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §17 (RP).



29 §1559. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §33 (AMD). 1981, c. 98, §14 (AMD). 1987, c. 786, §17 (RP).



29 §1560. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §34 (AMD). 1981, c. 98, §15 (AMD). 1987, c. 786, §17 (RP).



29 §1561. Inspection of accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §17 (RP).



29 §1562. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §17 (RP).









Subchapter 8: WEIGHTS, SIZE AND LOADS

Article 1: GENERAL PROVISIONS

29 §1611. Violations; bond for permits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 237, §3 (AMD). 1985, c. 812, §B1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1612. Appeals to Department of Transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1613. Revocation or suspension of certain certificates of registration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §518 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Article 2: WEIGHT REGULATIONS

29 §1651. Movable track tractors not subject to weight provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1652. Weight of commercial vehicles limited (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 121, (AMD). 1965, c. 152, (AMD). 1965, c. 216, §§1,2 (AMD). 1965, c. 350, (AMD). 1965, c. 513, §57 (AMD). 1967, c. 331, §1 (AMD). 1971, c. 360, §43 (AMD). 1971, c. 402, §1 (RPR). 1971, c. 622, §§91,92 (AMD). 1973, c. 796, §5 (RPR). 1975, c. 237, §4 (RPR). 1975, c. 634, (AMD). 1975, c. 745, §10 (AMD). 1977, c. 73, §§1,2 (AMD). 1977, c. 598, (AMD). 1979, c. 139, (AMD). 1979, c. 174, (AMD). 1979, c. 541, §A191 (AMD). 1979, c. 595, (AMD). 1981, c. 210, §1 (AMD). 1983, c. 94, §§B11-B13 (AMD). 1983, c. 264, (AMD). 1983, c. 282, §2 (AMD). 1983, c. 455, §24 (AMD). 1983, c. 480, §B29 (AMD). 1983, c. 818, §14 (AMD). 1987, c. 199, §2 (AMD). 1987, c. 499, §3 (AMD). 1987, c. 732, §1 (AMD). 1989, c. 528, §§2-4,16 (AMD). 1991, c. 307, §§3-7 (AMD). 1991, c. 410, §§A1,2 (AMD). 1991, c. 411, (AMD). 1991, c. 691, §§1-3 (AMD). 1991, c. 837, §A72 (AMD). 1993, c. 297, §§A20-22 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1653. Weighing of vehicles; removal of excess; risk of loss on removal (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 504, §45 (AMD). 1989, c. 528, §5 (RPR). 1989, c. 754, §C4 (AMD). 1993, c. 297, §A23 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1654. Excess vehicle weight (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 263, (AMD). 1967, c. 364, (RPR). 1969, c. 142, (AMD). 1971, c. 593, §22 (AMD). 1973, c. 796, §6 (AMD). 1975, c. 237, §5 (AMD). 1975, c. 770, §157 (AMD). 1981, c. 79, (AMD). 1983, c. 94, §B14 (AMD). 1983, c. 282, §3 (AMD). 1983, c. 818, §15 (AMD). 1985, c. 812, §§B2,B9 (RPR). 1987, c. 108, §§1,2 (AMD). 1987, c. 199, §3 (AMD). 1987, c. 732, §2 (AMD). 1989, c. 528, §6 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1654-A. Aggravated excessive gross weight violations (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 528, §7 (NEW). 1993, c. 297, §A24 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1654-B. Repeat offenders (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 528, §7 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1655. Weight tolerance for certain vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 170, (AMD). 1965, c. 225, (AMD). 1965, c. 491, (AMD). 1967, c. 331, §2 (AMD). 1969, c. 143, (AMD). 1971, c. 262, (AMD). 1971, c. 332, (AMD). 1971, c. 544, §99 (AMD). 1975, c. 237, §6 (RPR). 1975, c. 745, §11 (AMD). 1977, c. 73, §3 (AMD). 1977, c. 564, §107 (AMD). 1979, c. 226, (AMD). 1981, c. 73, (AMD). 1981, c. 437, §21 (AMD). 1981, c. 556, (AMD). 1983, c. 94, §§B15-B17 (AMD). 1983, c. 455, §25 (AMD). 1983, c. 816, §A28 (AMD). 1983, c. 818, §§16-18 (AMD). 1985, c. 26, §§1-3 (AMD). 1985, c. 429, §18 (AMD). 1985, c. 812, §§A4,4A,5 (AMD). 1989, c. 528, §§8,16 (RPR). 1989, c. 866, §§B12,26 (AMD). 1991, c. 307, §8 (AMD). 1991, c. 694, §3 (AMD). 1991, c. 837, §A73 (AMD). 1993, c. 297, §§A25-28 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1656. Gross weight specified on certificate not to be exceeded on highway (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 43, (AMD). 1973, c. 796, §7 (AMD). 1975, c. 237, §7 (AMD). 1977, c. 18, §1 (AMD). 1983, c. 94, §§B-18 (AMD). 1985, c. 812, §B3 (AMD). 1991, c. 598, §4 (AMD). 1991, c. 691, §4 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1657. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 115, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Article 3: HEIGHT, WIDTH AND LENGTH

29 §1701. Height and width restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §44 (AMD). 1973, c. 195, (AMD). 1977, c. 73, §4 (AMD). 1977, c. 136, §§1,2 (AMD). 1983, c. 94, §§B-19 (AMD). 1983, c. 665, (AMD). 1985, c. 812, §B4 (AMD). 1987, c. 499, §§4,8 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1702. Permits for certain vehicles on roads and bridges (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §23 (AMD). 1971, c. 593, §22 (AMD). 1975, c. 84, §2 (AMD). 1975, c. 640, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1703. Moving heavy objects over ways and bridges; jurisdiction; permits limited (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 3, (AMD). 1973, c. 213, (AMD). 1975, c. 130, §§1,2 (AMD). 1975, c. 319, §2 (AMD). 1977, c. 73, §5 (AMD). 1981, c. 413, (AMD). 1985, c. 225, §1 (AMD). 1987, c. 52, (AMD). 1987, c. 781, §§3,15 (AMD). 1989, c. 866, §§B13,26 (AMD). 1991, c. 388, §8 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1704. Crossing of public way (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 210, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1705. Purpose and principles (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 121, (NEW). 1991, c. 597, §§24,25 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Article 4: LOADS

29 §1751. Binding of logs (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 360, §45 (AMD). 1975, c. 455, §1 (RPR). 1977, c. 136, §3 (RPR). 1981, c. 84, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1752. Injurious substances prohibited on ways and bridges; loads securely fastened (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 32, (AMD). 1987, c. 227, (AMD). 1987, c. 499, §5 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1753. Restriction of heavy objects for bridges (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1973, c. 796, §8 (AMD). 1985, c. 480, §9 (AMD). 1985, c. 812, §B5 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1754. Log-haulers and traction engines to obtain permits (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1755. Danger signals for protruding objects; trailers securely fastened (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 195, (AMD). 1971, c. 402, §2 (AMD). 1977, c. 193, (AMD). 1979, c. 552, §5 (AMD). 1991, c. 388, §§9,10 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1756. Markings on certain vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 246, (NEW). 1987, c. 499, §6 (RP).



29 §1757. Exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 169, (NEW). 1991, c. 115, §2 (RP).






Article 5: STATIONS FOR WEIGHING TRUCKS

29 §1801. Weighing points (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §307 (AMD). 1979, c. 588, §1 (AMD). 1983, c. 451, (AMD). 1983, c. 671, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1802. Operators of trucks (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 588, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1803. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 588, §3 (AMD). 1985, c. 812, §B6 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1804. Issuance of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 588, §4 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1805. Penalty for violations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 455, §2 (AMD). 1979, c. 588, §5 (AMD). 1987, c. 629, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1806. Enforcement; records (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 588, §6 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).









Subchapter 9: LIABILITY OF OWNERS AND OPERATORS

29 §1861. Owner liable for damage by minor under 18 acting with authority (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1862. Owner and renter liable jointly and severally (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1863. Owner liable for damage by impaired operator (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 468, §§13-A (NEW). 1991, c. 597, §26 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 10: ACTIONS AGAINST NONRESIDENTS

29 §1911. Service on nonresidents; Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 431, §1 (AMD). 1977, c. 564, §108 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1912. Plaintiff's bond (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 431, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1913. Fee taxed in costs to prevailing plaintiff; record of processes (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1914. Officers who serve Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 11: BICYCLES

29 §1961. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 245, §§24,25 (AMD). 1973, c. 11, (AMD). 1977, c. 402, §5 (AMD). 1981, c. 344, §6 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1962. Equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 38, (AMD). 1981, c. 344, §7 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §1963. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 731, §55 (AMD). 1981, c. 344, §8 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 12: SCHOOL BUSES

29 §2011. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 51, §5 (AMD). 1965, c. 248, §6 (AMD). 1965, c. 369, §4 (AMD). 1967, c. 113, §1 (RPR). 1967, c. 425, §19 (AMD). 1971, c. 214, (AMD). 1971, c. 592, §25 (AMD). 1973, c. 222, §9 (AMD). 1973, c. 291, §1 (AMD). 1973, c. 571, §65 (AMD). 1973, c. 625, §191 (AMD). 1973, c. 780, §4 (RPR). 1975, c. 695, (AMD). 1985, c. 191, §§1,2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2012. School bus markings; lights; mirrors (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 369, §5 (AMD). 1973, c. 780, §4 (RPR). 1975, c. 435, §1 (AMD). 1977, c. 532, §1 (AMD). 1979, c. 541, §B32 (AMD). 1987, c. 601, §1 (AMD). 1989, c. 71, §4 (AMD). 1989, c. 700, §A123 (AMD). 1993, c. 75, §§1,2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2013. School bus operator requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 780, §4 (RPR). 1975, c. 510, §38 (AMD). 1975, c. 589, §22 (AMD). 1979, c. 685, §1 (AMD). 1983, c. 677, §§1,2 (AMD). 1985, c. 191, §3 (AMD). 1987, c. 676, §§2-5 (AMD). 1989, c. 414, §27 (AMD). 1989, c. 514, §§18,19,25 (AMD). 1989, c. 700, §A124 (AMD). 1989, c. 866, §§B14,26 (RPR). 1989, c. 878, §A81 (AMD). 1991, c. 377, §19 (AMD). 1991, c. 751, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2014. School bus seating; doors; standing prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 113, §2 (RPR). 1973, c. 780, §4 (RPR). 1975, c. 510, §§39,40 (AMD). 1975, c. 746, §§25-A (AMD). 1975, c. 768, §3 (AMD). 1977, c. 532, §2 (AMD). 1979, c. 541, §B33 (AMD). 1979, c. 604, (AMD). 1989, c. 700, §A125 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2015. School bus construction; fire extinguisher (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 780, §4 (NEW). 1981, c. 464, §34 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2016. School buses to stop at railroad track crossings (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 780, §4 (NEW). 1975, c. 731, §56 (AMD). 1985, c. 812, §C5 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2017. School bus inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 780, §4 (NEW). 1975, c. 29, (RPR). 1979, c. 685, §2 (AMD). 1979, c. 691, §22 (AMD). 1991, c. 575, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2017-A. School bus safety and driver training (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 288, (NEW). 1989, c. 700, §A126 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2018. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 780, §4 (NEW). 1989, c. 700, §A127 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2019. Overtaking and passing school buses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 780, §4 (NEW). 1975, c. 430, §47 (AMD). 1975, c. 510, §41 (RPR). 1975, c. 746, §§26,27 (AMD). 1977, c. 78, §168 (RPR). 1979, c. 101, (AMD). 1979, c. 670, §§25,26 (AMD). 1987, c. 50, (AMD). 1987, c. 601, §§2-5 (AMD). 1991, c. 273, (AMD). 1991, c. 348, (AMD). 1993, c. 224, §§9,10 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2020. Exception (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 780, §4 (NEW). 1975, c. 224, (RPR). 1979, c. 2, (AMD). 1981, c. 464, §35 (AMD). 1985, c. 200, (AMD). 1987, c. 737, §§C72,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 71, §5 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 13: BLIND PERSONS

29 §2061. Carrying of canes for blind only (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 58, §3 (RP).



29 §2062. Stopping for blind persons (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 58, §3 (RP).



29 §2063. Rights for blind are additional (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 58, §3 (RP).



29 §2064. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 58, §3 (RP).









Chapter 13: EXAMINATION AND INSPECTION OF MOTOR VEHICLES

29 §2121. Examination of vehicles by police officers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §21 (AMD). 1975, c. 731, §§57,58 (AMD). 1979, c. 33, (AMD). 1979, c. 195, §§1,2 (AMD). 1979, c. 464, §3 (RP). 1979, c. 663, §172 (RP).



29 §2122. Inspection required biannually; equipment tested (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 128, (AMD). 1965, c. 202, §3 (AMD). 1965, c. 248, §7 (AMD). 1965, c. 301, (AMD). 1967, c. 245, §26 (AMD). 1967, c. 443, §1 (AMD). 1969, c. 108, (AMD). 1971, c. 69, §§1,2 (AMD). 1971, c. 360, §46 (AMD). 1973, c. 291, §2 (AMD). 1973, c. 788, §§129-A (AMD). 1975, c. 731, §§59,59-A (AMD). 1977, c. 268, §1 (AMD). 1979, c. 364, §4 (AMD). 1979, c. 464, §3 (RP). 1979, c. 663, §173 (AMD).



29 §2122-A. Failure to display inspection certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 731, §60 (NEW). 1979, c. 464, §3 (RP).



29 §2123. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 474, §2 (AMD). 1975, c. 430, §48 (AMD). 1975, c. 731, §61 (AMD). 1977, c. 485, (RPR). 1977, c. 564, §109 (AMD). 1977, c. 696, §217 (RPR). 1979, c. 127, §168 (AMD). 1979, c. 464, §3 (RP). 1979, c. 663, §174 (AMD).



29 §2124. Official inspection stations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 248, §8 (AMD). 1967, c. 68, §§1,2,2A,3 (AMD). 1967, c. 443, §2 (AMD). 1967, c. 494, §§23-A (AMD). 1973, c. 231, (AMD). 1973, c. 291, §3 (AMD). 1973, c. 303, §3 (AMD). 1973, c. 360, (AMD). 1975, c. 246, (AMD). 1977, c. 268, §§2-4 (AMD). 1979, c. 464, §3 (RP). 1979, c. 541, §A192 (AMD). 1979, c. 663, §175 (AMD).



29 §2125. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 248, §9 (AMD). 1973, c. 291, §4 (AMD). 1979, c. 464, §3 (RP).



29 §2126. -- disposition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §3 (RP).



29 §2127. Maintenance of motor vehicle air pollution control systems (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 474, §3 (NEW). 1969, c. 522, (AMD). 1973, c. 80, (AMD). 1977, c. 694, §519 (AMD). 1979, c. 464, §3 (RP).






Chapter 14: SNOW TRAVELING VEHICLES

29 §2151. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 479, (NEW). 1969, c. 414, §4 (RP).



29 §2152. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 479, (NEW). 1969, c. 414, §4 (RP).



29 §2153. Form (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 479, (NEW). 1969, c. 414, §4 (RP).



29 §2154. Numbers permanent (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 479, (NEW). 1969, c. 414, §4 (RP).



29 §2155. Vehicles exempt from registration (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 479, (NEW). 1969, c. 414, §4 (RP).



29 §2156. Dealers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 479, (NEW). 1969, c. 414, §4 (RP).



29 §2157. Authority under registration (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 479, (NEW). 1969, c. 414, §4 (RP).



29 §2158. Operation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 479, (NEW). 1969, c. 414, §4 (RP).



29 §2159. Regulatory authority (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 479, (NEW). 1969, c. 414, §4 (RP).



29 §2160. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 479, (NEW). 1969, c. 414, §4 (RP).



29 §2161. Accidents (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 479, (NEW). 1969, c. 414, §4 (RP).



29 §2162. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 479, (NEW). 1969, c. 414, §4 (RP).



29 §2163. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 479, (NEW). 1969, c. 414, §4 (RP).






Chapter 15: MISCELLANEOUS OFFENSES

29 §2181. Fraud or falsity on applications and documents (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 369, §6 (AMD). 1977, c. 694, §520 (AMD). 1983, c. 455, §26 (AMD). 1989, c. 481, §A25 (RPR). 1991, c. 758, §12 (AMD). 1993, c. 297, §A29 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 567, §7 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2182. Unlawful use of license, instruction permit or identification card (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 455, §27 (AMD). 1991, c. 597, §27 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2183. Improper plates (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §49 (AMD). 1975, c. 731, §62 (AMD). 1975, c. 770, §158 (AMD). 1983, c. 818, §19 (RPR). 1987, c. 789, §20 (RPR). 1989, c. 866, §§B15,26 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2184. Driving while license or registration suspended or revoked (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 770, §159 (RPR). 1981, c. 468, §14 (AMD). 1981, c. 679, §§43,44 (AMD). 1983, c. 197, §1 (AMD). 1987, c. 791, §25 (AMD). 1989, c. 822, §2 (AMD). 1989, c. 866, §§B16,26 (AMD). 1989, c. 891, §§A10,11 (AMD). 1991, c. 293, §2 (AMD). 1993, c. 224, §11 (AMD). 1993, c. 658, §21 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2185. Selling or possessing vehicle with no identification marks (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2186. Tampering with signs; use of closed ways (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1973, c. 269, (AMD). 1975, c. 430, §50 (AMD). 1975, c. 731, §63 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2187. Stopping of traffic by hawkers and vendors forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §51 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2188. Hitchhiking forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 260, (AMD). 1975, c. 430, §52 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2189. Maintenance of motor vehicle air pollution control systems (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §4 (NEW). 1979, c. 663, §176 (AMD). 1985, c. 410, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Chapter 16: ADMINISTRATIVE ADJUDICATION OF TRAFFIC INFRACTIONS

29 §2201. Transfer of authority to adjudicate traffic infractions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 800, §1 (NEW). 1987, c. 495, (AMD). 1989, c. 371, §2 (RP).



29 §2202. Administrative adjudication of traffic infractions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 800, §1 (NEW). 1987, c. 495, (AMD). 1989, c. 371, §2 (RP).






Chapter 17: SUSPENSION AND REVOCATION

29 §2241. Suspension or revocation of license, registration or fuel use decal (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 79, (AMD). 1969, c. 118, (AMD). 1971, c. 292, §1 (AMD). 1971, c. 345, §1 (AMD). 1973, c. 93, (AMD). 1973, c. 165, (AMD). 1973, c. 361, (AMD). 1975, c. 611, (AMD). 1975, c. 623, §§44-C (AMD). 1975, c. 731, §§64-67 (AMD). 1975, c. 770, §160 (AMD). 1977, c. 212, §§5,6 (AMD). 1977, c. 694, §§521-524 (AMD). 1979, c. 663, §§177-182 (AMD). 1981, c. 253, §3 (AMD). 1981, c. 689, §2 (RPR). 1981, c. 698, §133 (AMD). 1983, c. 334, §§1,2 (AMD). 1983, c. 455, §§28,29 (AMD). 1983, c. 480, §A33 (AMD). 1985, c. 506, §A57 (AMD). 1985, c. 520, §3 (AMD). 1985, c. 523, §2 (AMD). 1987, c. 141, §B28 (AMD). 1987, c. 791, §§26-28 (AMD). 1989, c. 514, §§20,25 (AMD). 1989, c. 866, §§B17-19,26 (AMD). 1991, c. 293, §3 (AMD). 1991, c. 733, §8 (AMD). 1991, c. 793, §9 (AMD). 1991, c. 793, §13 (AFF). 1993, c. 658, §§22-24 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2241-A. Secretary of State may require reexamination (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 292, §2 (NEW). 1971, c. 345, §2 (NEW). 1971, c. 544, §101 (RP).



29 §2241-B. Surrender and return of license (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 292, §2 (NEW). 1977, c. 481, §§21-A (AMD). 1991, c. 597, §28 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2241-C. No operation under foreign license during suspension or revocation in this State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 292, §2 (NEW). 1975, c. 430, §53 (AMD). 1975, c. 731, §68 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2241-D. Reinstatement fee (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §102 (NEW). 1981, c. 456, §A96 (AMD). 1983, c. 505, §3 (AMD). 1985, c. 481, §A52 (AMD). 1991, c. 758, §13 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2241-E. Suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 72, (NEW). 1977, c. 694, §525 (RPR). 1985, c. 481, §A53 (AMD). 1987, c. 415, §28 (AMD). 1991, c. 549, §12 (AMD). 1991, c. 549, §17 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2241-F. Designees, agents, deputies of the Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 481, §§21-B (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2241-G. Provisional license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §526 (NEW). 1983, c. 478, (RPR). 1983, c. 850, §4 (AMD). 1985, c. 402, §§8,9 (AMD). 1989, c. 366, §2 (AMD). 1989, c. 481, §§A26,A27 (AMD). 1989, c. 866, §§B20,26 (AMD). 1991, c. 363, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2241-H. Notice of suspension by court; surrender of license to court (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 468, §15 (NEW). 1981, c. 679, §45 (AMD). 1987, c. 39, (AMD). 1989, c. 872, §9 (AMD). 1991, c. 436, (AMD). 1993, c. 160, §1 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2241-I. Surrender of suspended license and registration certificate and plates to law enforcement officer (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 468, §§15-A (NEW). 1981, c. 679, §46 (AMD). 1989, c. 872, §10 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2241-J. Special provisions pertaining to persons convicted of operating under the influence or with excessive blood-alcohol levels (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 791, §29 (NEW). 1987, c. 861, §§26,27 (AMD). 1989, c. 866, §§B21,26 (AMD). 1991, c. 363, §3 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2242. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §527 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2243. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 474, §2 (AMD). 1971, c. 360, §§47,48 (AMD). 1975, c. 745, §12 (RPR). 1979, c. 210, (RPR). 1983, c. 94, §§C-9 (AMD). 1983, c. 818, §20 (AMD). 1989, c. 514, §§21,25 (AMD). 1993, c. 658, §§25,26 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2243-A. Reciprocal and apportioned registrations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 245, (NEW). 1985, c. 735, §§4,7 (AMD). 1987, c. 79, §§3,4,7 (AMD). 1987, c. 789, §21 (AMD). 1991, c. 598, §§5,6 (AMD). 1993, c. 297, §B4 (AMD). 1993, c. 297, §B7 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2243-B. Nonresident violator compacts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 11, (NEW). 1993, c. 658, §27 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2243-C. Reciprocal taxes or fees on classes of motor vehicles; rules; revenue; violations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 818, §21 (NEW). 1985, c. 785, §A105 (AMD). 1993, c. 658, §28 (RP). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2244. Revocation or suspension for nonresident operator (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2245. Notice of revocation or suspension sent to state of issuance (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2246. Advisory and Review Board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 480, (NEW). 1969, c. 78, (AMD). 1973, c. 567, §20 (AMD). 1983, c. 812, §177 (AMD). 1987, c. 251, §4 (AMD). 1987, c. 786, §18 (RP).






Chapter 18: HABITUAL OFFENDERS

29 §2271. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 410, (NEW). 1975, c. 731, §69 (AMD). 1979, c. 10, §1 (RP).



29 §2272. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 410, (NEW). 1975, c. 731, §§70-72 (AMD). 1977, c. 696, §218 (AMD). 1979, c. 10, §1 (RP).



29 §2273. Computation of number of convictions and adjudications (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 410, (NEW). 1971, c. 622, §93 (AMD). 1975, c. 731, §73 (AMD). 1979, c. 10, §1 (RP).



29 §2274. Transcript (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 410, (NEW). 1975, c. 731, §74 (AMD). 1979, c. 10, §1 (RP).



29 §2275. Prosecution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 410, (NEW). 1979, c. 10, §1 (RP).



29 §2276. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 410, (NEW). 1971, c. 622, §94 (AMD). 1975, c. 770, §161 (AMD). 1979, c. 10, §1 (RP).



29 §2277. Prohibition (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 410, (NEW). 1979, c. 10, §1 (RP).



29 §2278. Restoration of license (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 410, (NEW). 1979, c. 10, §1 (RP).



29 §2279. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 410, (NEW). 1979, c. 10, §1 (RP).



29 §2280. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 410, (NEW). 1979, c. 10, §1 (RP).



29 §2281. Existing law (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 410, (NEW). 1979, c. 10, §1 (RP).






Chapter 18-A: HABITUAL OFFENDERS

29 §2291. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 10, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2292. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 10, §2 (NEW). 1979, c. 673, §10 (AMD). 1981, c. 468, §16 (AMD). 1981, c. 679, §§47-51 (AMD). 1983, c. 455, §30 (AMD). 1987, c. 791, §30 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2293. Immediate revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 10, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2294. Hearing procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 10, §2 (NEW). 1983, c. 455, §31 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2295. Duration of revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 10, §2 (NEW). 1981, c. 468, §17 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2296. Relief from habitual offender status (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 10, §2 (NEW). 1981, c. 468, §§17-A (AMD). 1981, c. 475, §10 (AMD). 1981, c. 679, §52 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2296-A. Revocation following restoration (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 468, §§17-B (NEW). 1981, c. 679, §53 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2296-B. Work-restricted license (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 503, (NEW). 1985, c. 308, §§1-3 (AMD). 1991, c. 597, §29 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2297. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 10, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2298. Driving by habitual offender when license revoked (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 10, §2 (NEW). 1979, c. 541, §B34 (AMD). 1981, c. 468, §18 (AMD). 1981, c. 679, §§54,55 (AMD). 1983, c. 288, (AMD). 1987, c. 591, (RPR). 1989, c. 866, §§B22,26 (AMD). 1991, c. 293, §§4,5 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2298-A. Notice to Secretary of State of criminal proceeding under section 2298 (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 468, §19 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2298-B. Statements by accused (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 197, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2299. Existing law (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 10, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Chapter 19: ENFORCEMENT AND JURISDICTION

29 §2300. Uniform Summons and Complaint (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §54 (NEW). 1975, c. 731, §§75,76 (AMD). 1981, c. 679, §56 (AMD). RR 1991, c. 2, §112 (COR). 1991, c. 56, (AMD). 1991, c. 459, §6 (AMD). 1991, c. 549, §13 (AMD). 1991, c. 549, §17 (AFF). 1991, c. 593, §§1,2 (AMD). 1993, c. 349, §§60-62 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2301. Arrested persons given immediate trial; exceptions; bail (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 326, (AMD). 1969, c. 339, §1 (AMD). 1975, c. 731, §§76-A (AMD). 1977, c. 694, §528 (AMD). 1979, c. 573, §§1,2 (AMD). 1979, c. 620, §§1-4 (AMD). 1981, c. 468, §20 (AMD). 1983, c. 480, §A34 (AMD). 1983, c. 583, §16 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2301-A. Suspension on nonappearance or nonpayment of fine (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 339, §2 (NEW). 1971, c. 394, §9 (AMD). 1975, c. 731, §77 (RPR). 1977, c. 694, §529 (AMD). 1979, c. 573, §3 (AMD). 1979, c. 620, §§5,6 (AMD). 1981, c. 679, §§57,58 (AMD). 1983, c. 480, §A35 (AMD). 1983, c. 583, §17 (AMD). 1987, c. 415, §29 (AMD). 1987, c. 575, (AMD). 1991, c. 459, §7 (AMD). 1991, c. 549, §14 (AMD). 1991, c. 549, §17 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2301-B. Suspension for failure to appear, answer or pay a fine in a traffic infraction offense (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 549, §15 (NEW). 1991, c. 549, §17 (AFF). 1991, c. 733, §9 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2302. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §192 (AMD). 1975, c. 430, §55 (AMD). 1975, c. 623, §§44-D (AMD). 1981, c. 679, §59 (AMD). 1985, c. 812, §B7 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2302-A. Three or more infractions a misdemeanor (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §56 (NEW). 1975, c. 731, §78 (RP).



29 §2302-B. Violation causing personal injury or property damage a misdemeanor (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §56 (NEW). 1975, c. 731, §79 (RP).



29 §2303. General penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §57 (RPR). 1975, c. 731, §80 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2304. Conviction record to Secretary of State; public record (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §58 (AMD). 1977, c. 696, §219 (AMD). 1983, c. 773, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2305. Temporary suspension of operator's license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 5, (AMD). 1975, c. 430, §59 (AMD). 1977, c. 694, §530 (AMD). 1979, c. 541, §B35 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2306. Execution of suspension stayed during appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §60 (NEW). 1981, c. 468, §21 (AMD). 1981, c. 679, §60 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Chapter 21: TITLE TO MOTOR VEHICLES

Subchapter 1: GENERAL PROVISIONS

29 §2350. Short title and interpretation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2351. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1983, c. 314, §§1,2 (AMD). 1983, c. 476, §§1,2 (AMD). 1987, c. 485, §§2-7 (AMD). 1989, c. 481, §A28 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2352. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1975, c. 166, §§1,2 (AMD). 1975, c. 745, §§13,14 (AMD). 1977, c. 294, §3 (AMD). 1979, c. 738, §7 (AMD). 1981, c. 110, §§1-3 (AMD). 1981, c. 492, §E19 (AMD). 1981, c. 698, §134 (AMD). 1983, c. 567, §1 (AMD). 1985, c. 401, §16 (AMD). 1987, c. 229, §2 (AMD). 1989, c. 481, §A29 (AMD). 1989, c. 902, §§1,14 (AMD). 1991, c. 837, §A74 (AMD). 1993, c. 658, §29 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2353. Power and duties of Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1993, c. 297, §A30 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2354. Hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2355. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1977, c. 694, §531 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 2: CERTIFICATE OF TITLE

29 §2361. Certificate of origin (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1975, c. 745, §15 (AMD). 1983, c. 818, §22 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2362. Exempted vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1975, c. 623, §§44-F-1 (AMD). 1975, c. 745, §§16,17 (AMD). 1977, c. 294, §4 (AMD). 1977, c. 606, (AMD). 1979, c. 541, §§B36-B38 (AMD). 1981, c. 110, §§5-6 (AMD). 1981, c. 456, §§A97-A99 (AMD). 1983, c. 816, §A29 (AMD). 1985, c. 429, §§19-21 (AMD). 1985, c. 685, §§5,6 (AMD). 1993, c. 297, §§A31,32 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2363. When certificate required (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1979, c. 364, §5 (AMD). 1981, c. 110, §7 (AMD). 1981, c. 437, §22 (AMD). 1987, c. 485, §8 (AMD). 1991, c. 596, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2364. Application for certificate of title or certificate of salvage (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1975, c. 166, §3 (AMD). 1975, c. 745, §18 (AMD). 1977, c. 294, §§5-8 (AMD). 1977, c. 564, §§110,111 (AMD). 1981, c. 110, §§8-12 (AMD). 1981, c. 437, §23 (AMD). 1983, c. 818, §23 (AMD). 1985, c. 401, §17 (AMD). 1987, c. 485, §§9,10 (AMD). 1989, c. 902, §§2,14 (AMD). 1991, c. 700, §1 (AMD). 1993, c. 297, §A33 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2364-A. Missing ownership documents or assignments (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 185, §1 (NEW). 1981, c. 110, §§13-15 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2365. Secretary of State to check identification number (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1981, c. 110, §16 (AMD). 1983, c. 314, §3 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2366. Issuance of certificate; records (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1981, c. 110, §§17,18 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2367. Information on certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1975, c. 745, §19 (AMD). 1981, c. 110, §§19-21 (AMD). 1985, c. 401, §18 (AMD). 1993, c. 297, §A34 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2368. Mailing certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1981, c. 110, §22 (AMD). 1989, c. 902, §§3,14 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2369. Withholding of certificate; bond required (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1981, c. 110, §23 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2370. Refusal of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1981, c. 110, §24 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2371. Duplicate certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1975, c. 430, §61 (AMD). 1975, c. 731, §81 (AMD). 1981, c. 110, §§25-27 (AMD). 1983, c. 818, §24 (AMD). 1989, c. 902, §§4,14 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2372. Transfer of interest in vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1977, c. 294, §9 (AMD). 1981, c. 110, §28 (AMD). 1989, c. 481, §§A30,A31 (AMD). 1989, c. 902, §§5,6,14 (AMD). 1993, c. 297, §A35 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 658, §30 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2373. Resale by dealer (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1977, c. 294, §10 (AMD). 1981, c. 110, §29 (AMD). 1981, c. 437, §24 (AMD). 1983, c. 818, §25 (RPR). 1985, c. 401, §19 (AMD). 1987, c. 485, §11 (AMD). 1989, c. 902, §§7,14 (RPR). 1991, c. 700, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2374. Involuntary transfers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1981, c. 110, §30 (AMD). 1987, c. 420, §4 (AMD). 1989, c. 902, §§8,9,14 (AMD). 1991, c. 597, §30 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2375. Fee to accompany applications (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1981, c. 110, §31 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2376. Issuance of new certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1977, c. 294, §11 (AMD). 1979, c. 185, §2 (AMD). 1981, c. 110, §§32,33 (AMD). 1989, c. 902, §§10,14 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2377. Dismantling, destruction, repair or rebuilding of vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1975, c. 430, §62 (AMD). 1975, c. 731, §82 (AMD). 1977, c. 294, §12 (AMD). 1981, c. 110, §34 (RPR). 1981, c. 696, §8 (AMD). 1983, c. 476, §§3-5 (AMD). 1987, c. 485, §§12-14 (AMD). 1991, c. 700, §§3-6 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2378. Suspension or revocation of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1977, c. 294, §13 (RPR). 1977, c. 694, §532 (AMD). 1979, c. 663, §183 (AMD). 1981, c. 110, §§35,36 (AMD). 1983, c. 314, §4 (AMD). 1983, c. 818, §26 (AMD). 1987, c. 485, §15 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 3: SECURITY INTERESTS

29 §2401. Certain liens and security interests not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1981, c. 110, §§36A,37 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2402. Perfecting security interest (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1975, c. 745, §20 (AMD). 1977, c. 294, §14 (AMD). 1981, c. 110, §38 (AMD). 1985, c. 685, §7 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2403. Duties on creation of security interest (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1989, c. 902, §§11,14 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2404. Assignment of security interest (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2405. Release of security interest (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1977, c. 294, §15 (RPR). 1981, c. 437, §25 (AMD). 1985, c. 401, §§20,21 (AMD). 1989, c. 902, §§12,14 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2406. Lienholder to furnish information (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1987, c. 485, §16 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2407. Method of perfecting security interest exclusive (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 4: ANTI-THEFT PROVISIONS AND PENALTIES

29 §2441. Application of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2442. Altering, forging or counterfeiting certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1977, c. 294, §16 (AMD). 1979, c. 663, §184 (AMD). 1979, c. 673, §§11,12 (AMD). 1981, c. 110, §39 (AMD). 1981, c. 437, §26 (AMD). 1983, c. 314, §5 (AMD). 1985, c. 401, §22 (AMD). 1985, c. 429, §22 (AMD). 1987, c. 485, §17 (AMD). 1989, c. 481, §§A32,A33 (AMD). 1991, c. 388, §11 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2443. Other offenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1979, c. 663, §185 (AMD). 1981, c. 110, §40 (AMD). 1981, c. 437, §§27-29 (AMD). 1993, c. 297, §A36 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2444. Report of theft, recovery of unclaimed vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1975, c. 623, §§44-F (AMD). 1977, c. 694, §533 (AMD). 1981, c. 110, §§41,42 (AMD). 1981, c. 437, §30 (AMD). 1987, c. 598, §3 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2445. False report (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2446. Impeachment of defendant (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2447. Construction with other laws (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 586, §1 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Subchapter 5: LICENSING OF RECYCLERS AND SCRAP PROCESSORS

29 §2448. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 476, §6 (NEW). 1987, c. 485, §18 (AMD). 1987, c. 549, §4 (AMD). 1989, c. 481, §A34 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2449. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 476, §6 (NEW). 1983, c. 818, §27 (RPR). 1989, c. 481, §A35 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2450. Requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 476, §6 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2451. Application for license; form; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 476, §6 (NEW). 1987, c. 485, §19 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2452. License fees (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 476, §6 (NEW). 1983, c. 818, §28 (AMD). 1985, c. 401, §23 (AMD). 1989, c. 481, §A36 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2453. Action on application (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 476, §6 (NEW). 1987, c. 485, §20 (AMD). 1989, c. 502, §B35 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2454. Display and content of license (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 476, §6 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2455. Grounds for denying, suspending or revoking recycler's or scrap processor's license (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 476, §6 (NEW). 1987, c. 485, §§21,22 (AMD). 1989, c. 481, §§A37,A38 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2456. Suspension and revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 476, §6 (NEW). 1987, c. 485, §23 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2457. Acts of officers, directors, partners and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 476, §6 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2458. Appeal from action of the Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 476, §6 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2459. Record of transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 476, §6 (NEW). 1989, c. 481, §A39 (AMD). 1991, c. 597, §31 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2460. Surrendering certificates of title (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 476, §6 (NEW). 1987, c. 485, §24 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2461. Maintenance of identification numbers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 476, §6 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).









Chapter 22: MOTOR VEHICLE EXAMINATIONS AND INSPECTIONS

29 §2501. Examination of vehicles by police officers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1979, c. 663, §186 (AMD). 1981, c. 117, §1 (AMD). 1981, c. 698, §135 (AMD). 1991, c. 65, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2501-A. Refusing to stop for a law enforcement officer (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 663, §187 (NEW). 1981, c. 117, §§2,3 (AMD). 1983, c. 181, §§1,2 (AMD). 1987, c. 678, §2 (AMD). 1989, c. 262, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2502. Motor vehicle inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1979, c. 607, §3 (AMD). 1983, c. 370, §§3,4 (AMD). 1985, c. 410, §2 (AMD). 1987, c. 397, §§5,6,10 (AMD). 1987, c. 789, §24 (AMD). 1989, c. 71, §§8,9 (AMD). 1989, c. 481, §§A40,A41 (AMD). 1989, c. 515, §§7,8,16 (AMD). 1989, c. 754, §§A2,5,C5,D2 ,4 (AMD). 1991, c. 389, §6 (AMD). 1991, c. 818, §1 (AMD). 1993, c. 418, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2503. Inspection standard (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1983, c. 370, §§5,6 (AMD). 1985, c. 354, (AMD). 1985, c. 410, §3 (AMD). 1989, c. 481, §A42 (AMD). 1993, c. 515, §8 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2504. Standard for rejection (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1981, c. 698, §136 (AMD). 1983, c. 358, (AMD). 1985, c. 429, §23 (AMD). 1985, c. 685, §8 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2505. Issuance of sticker (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2506. Motor vehicles exempt from inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1979, c. 663, §188 (AMD). 1981, c. 117, §§4,5 (AMD). 1981, c. 161, (AMD). 1981, c. 344, §§9,10 (AMD). 1983, c. 361, §2 (AMD). 1983, c. 370, §§7,8 (AMD). 1985, c. 406, §2 (AMD). 1985, c. 685, §9 (AMD). 1989, c. 754, §§B1,4 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2506-A. Inspection of fire trucks (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 27, (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2507. Vehicles with dealer and transporter registrations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1979, c. 673, §13 (AMD). 1987, c. 397, §§7,10 (AMD). 1987, c. 789, §24 (AMD). 1989, c. 71, §§8,9 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2507-A. For sale vehicles and vehicle inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 673, §14 (NEW). 1981, c. 698, §137 (AMD). 1983, c. 370, §9 (AMD). 1987, c. 397, §§8,10 (AMD). 1987, c. 789, §§22,24 (AMD). 1989, c. 71, §§6,8,9 (AMD). 1989, c. 481, §A43 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2507-B. Private sale of motor vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 397, §§9,10 (NEW). 1987, c. 789, §24 (AMD). 1989, c. 71, §§8,9 (AMD). 1989, c. 754, §A3 (RP).



29 §2508. Unlawful to operate an uninspected or defective vehicle or to fail to display an inspection certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1989, c. 866, §§B23,26 (AMD). 1991, c. 388, §12 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2508-A. Enforcement of an uncommon expiration of inspection and registration certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 789, §23 (NEW). 1989, c. 71, §§7,9 (AMD). 1989, c. 481, §A44 (RP).



29 §2509. Enforcement of inspection standard (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2510. Temporary permits and warnings (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1985, c. 429, §24 (AMD). 1991, c. 837, §A75 (AMD). 1993, c. 515, §9 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2511. Official inspection stations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1993, c. 417, §8 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2512. Fleet inspection stations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1983, c. 370, §§10,11 (AMD). 1993, c. 515, §10 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2513. Motor vehicle inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1983, c. 370, §12 (AMD). 1993, c. 515, §11 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2514. Examination fee (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2515. Appeal of decision of the Chief of the State Police (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2516. Inspection station license period (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2517. Licenses not transferrable (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2518. Purchase of inspection stickers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1983, c. 370, §13 (AMD). 1983, c. 445, (AMD). 1983, c. 816, §A30 (AMD). 1985, c. 14, §1 (AMD). 1989, c. 515, §9 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2519. Out-of-doors inspections (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2519-A. Inspection of trailers and semitrailers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 124, (NEW). 1989, c. 754, §§B2,4 (RP).



29 §2519-B. Inspection of commercial vehicles, trailers and semitrailers (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 754, §§B3,4 (NEW). 1991, c. 388, §13 (AMD). 1991, c. 423, §2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2520. Unlawful acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1987, c. 415, §30 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2521. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1983, c. 370, §14 (AMD). 1985, c. 685, §10 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2522. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2523. Suspension or revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1991, c. 388, §14 (RPR). 1993, c. 417, §9 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2524. Disposition of Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2525. Return or refund of unused stickers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 464, §5 (NEW). 1983, c. 370, §15 (AMD). 1985, c. 14, §2 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Chapter 23: MOTOR VEHICLE REPAIR

29 §2601. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 698, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2602. Maximum charge for repair (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 698, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2603. Replaced parts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 698, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2604. Used parts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 698, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2605. Notices (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 698, §2 (NEW). 1989, c. 260, (AMD). 1991, c. 63, (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2606. Fee prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 698, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2607. Unfair trade practice (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 698, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2608. Waiver prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 698, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2609. Savings clause (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 698, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2610. Abandoned vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 598, §4 (NEW). 1991, c. 349, (AMD). 1991, c. 458, §§1-4 (AMD). 1993, c. 20, §§1,2 (AMD). 1993, c. 224, §12 (AMD). 1993, c. 297, §§A37,38 (AMD). 1993, c. 297, §A39 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).






Chapter 25: MAINE HIGHWAY TRANSPORTATION REFORM ACT

29 §2701. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2702. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §2 (NEW). 1987, c. 781, §§4,15 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2702-A. Multistate agreement authority (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 297, §B5 (NEW). 1993, c. 297, §B7 (AFF). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2703. Operating permit required (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §2 (NEW). 1983, c. 234, §1 (AMD). 1983, c. 818, §29 (AMD). 1987, c. 237, (AMD). 1987, c. 781, §§5,15 (AMD). 1993, c. 658, §31 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2704. Vehicle identification required (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §2 (NEW). 1983, c. 234, §2 (AMD). 1983, c. 818, §30 (AMD). 1987, c. 781, §§6,15 (AMD). 1993, c. 658, §32 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2705. Lapse of permit (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §2 (NEW). 1993, c. 658, §33 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2706. Elimination of service (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §2 (NEW). 1987, c. 781, §§7,15 (RP).



29 §2707. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §2 (NEW). 1983, c. 234, §3 (AMD). 1985, c. 812, §C6 (AMD). 1987, c. 781, §§8,15 (AMD). 1989, c. 754, §C6 (RPR). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2708. Insurance, bond or self-insurance required (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §2 (NEW). 1983, c. 168, (AMD). 1983, c. 234, §4 (AMD). 1983, c. 642, (RPR). 1987, c. 499, §7 (AMD). 1987, c. 781, §§9,15 (RPR). 1989, c. 280, (AMD). 1989, c. 866, §B24 (RPR). 1991, c. 793, §13 (AFF). 1991, c. 793, §10 (RP).



29 §2708-A. Insurance, bond or self-insurance required (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 793, §11 (NEW). 1991, c. 793, §13 (AFF). 1993, c. 21, §1 (AMD). 1993, c. 21, §§2,3 (AFF). 1993, c. 414, §G1 (AMD). 1993, c. 414, §G2 (AFF). 1993, c. 658, §§34-38 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2709. Exemptions in operation of motor vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §2 (NEW). 1983, c. 234, §5 (AMD). 1983, c. 696, §§1,2 (AMD). 1985, c. 304, §32 (AMD). 1985, c. 812, §§C7-10 (AMD). 1987, c. 555, (AMD). 1987, c. 781, §§10,15 (AMD). 1989, c. 866, §§B25,26 (AMD). 1991, c. 793, §12 (AMD). 1991, c. 793, §13 (AFF). 1993, c. 658, §39 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2710. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2711. Penalties and evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §2 (NEW). 1987, c. 141, §B29 (AMD). 1987, c. 781, §§11,15 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2712. Agents for service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §2 (NEW). 1987, c. 781, §§12,15 (AMD). 1993, c. 658, §40 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).



29 §2713. Transportation Safety Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §2 (NEW). 1983, c. 234, §6 (AMD). 1983, c. 397, §1 (AMD). 1983, c. 480, §A36 (AMD). 1985, c. 350, §1 (AMD). 1985, c. 506, §A58 (AMD). 1985, c. 785, §B128 (AMD). 1987, c. 141, §B30 (AMD). 1987, c. 442, §1 (AMD). 1987, c. 769, §A116 (AMD). 1989, c. 515, §§10,11,16 (AMD). 1991, c. 547, §§1,2 (AMD). 1991, c. 837, §A76 (AMD). 1993, c. 288, §§1,2 (AMD). 1993, c. 683, §B5 (AFF). 1993, c. 683, §A1 (RP).









TITLE 29-A: MOTOR VEHICLES (HEADING: PL 1993, c. 683, Pt. A, @2 (new); Pt. B, @5 (aff))

Chapter 1: GENERAL PROVISIONS

29-A §101. Definitions

As used in this Title, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Adjudication. "Adjudication" means a finding by a court that a person has committed a traffic infraction and includes the acceptance by the clerk of the violations bureau or any judicial division of an answer of not contested.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

1-A. Access aisle. "Access aisle" means a designated space for maneuvering a wheelchair or other mobility device when entering or exiting a vehicle, and that is immediately adjacent to a properly designated parking space for a person with a disability. An access aisle must be marked so as to discourage parking in it.

[ 2005, c. 433, §3 (NEW); 2005, c. 433, §28 (AFF) .]

2. Altered vehicle. "Altered vehicle" means a motor vehicle with a gross vehicle weight rating of 10,000 pounds or less that is modified so that the distance from the ground to the lowermost point on any part of the frame or body is different from the manufacturer's specifications, unless that difference is caused by:

A. The use of tires that are no more than 2 sizes larger than the manufacturer's recommended sizes; [2005, c. 276, §1 (AMD).]

B. The installation of a heavy duty suspension, including shock absorbers and overload springs; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Normal wear of the suspension system that does not affect control of the vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2005, c. 276, §1 (AMD) .]

3. Antique auto. "Antique auto" means an automobile or truck manufactured in or after model year 1916 that is:

A. More than 25 years old; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Equipped with an engine manufactured either at the same time as the vehicle or to the specifications of the original engine; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Substantially maintained in original or restored condition primarily for use in exhibitions, club activities, parades or other functions of public interest; [1997, c. 653, §2 (AMD).]

D. Not used as its owner's primary mode of transportation of passengers or goods; [2005, c. 314, §1 (AMD).]

E. Not a reconstructed vehicle; and [2005, c. 314, §2 (AMD).]

F. Not an altered vehicle. [2005, c. 314, §3 (NEW).]

[ 2005, c. 314, §§1-3 (AMD) .]

4. Antique motorcycle. "Antique motorcycle" means a motorcycle or a motor-driven cycle that is:

A. More than 25 years old; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Equipped with an engine manufactured either at the same time as the vehicle or to the specifications of the original engine; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Maintained primarily for use in exhibitions, club activities, parades or other functions of public interest; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Not used as its owner's primary mode of transportation of passengers or goods. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Articulated bus. "Articulated bus" means a bus consisting of 2 passenger-carrying sections in which the rear body section is flexibly but permanently connected to the front section in a manner that allows the vehicle to bend without having an interior barrier to movement between sections of the vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Authorized emergency vehicle. "Authorized emergency vehicle" has the same meaning as defined in section 2054.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6-A. Autocycle.

[ 2009, c. 55, §1 (NEW); MRSA T. 29-A, §101, sub-§6-A (RP) .]

6-B. Autocycle.

[ 2011, c. 556, §1 (NEW); MRSA T. 29-A, §101, sub-§6-B (RP) .]

7. Automobile. "Automobile" means a motor vehicle designed for the conveyance of passengers that has a seating capacity of not more than 15 persons, including the operator.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7-A. Auxiliary power unit. "Auxiliary power unit" means an integrated system that:

A. Provides heat, air conditioning, engine warming or electricity components on a heavy duty vehicle; and [2009, c. 3, §1 (NEW).]

B. Is certified by the Administrator of the United States Environmental Protection Agency under 40 Code of Federal Regulations, Part 89 as meeting emissions standards. [2009, c. 3, §1 (NEW).]

[ 2009, c. 3, §1 (NEW) .]

8. Axle. "Axle" means an assembly of a vehicle consisting of 2 or more wheels whose centers are in one horizontal plane and by which a portion of the weight of a vehicle load may be transmitted to the roadway.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8-A. Axle weight. "Axle weight" means the weight of an axle plus the weight of the load carried by the axle.

[ 2003, c. 166, §2 (NEW) .]

9. Bicycle. "Bicycle" means a device primarily propelled by human power, operated by a person usually seated on a seat and driven on the ground on wheels by the operator.

[ 2001, c. 148, §1 (AMD) .]

10. Bureau. "Bureau" means the Bureau of Motor Vehicles.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

11. Bus. "Bus" means a motor vehicle designed for carrying more than 15 persons, including the operator.

[ 2013, c. 496, §1 (AMD) .]

12. Business or residential district. "Business or residential district" means the part of a municipality, contiguous to a way, that is built up with structures that are situated less than 150 feet apart for a distance of at least 1/4 of a mile.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

13. Camp trailer. "Camp trailer" means a trailer or semitrailer primarily designed and constructed to provide temporary living quarters for recreational, camping, travel or other use.

"Camp trailer" includes a manufactured or homemade tent trailer, so called, that consists of a platform, shelf or box with means of permanently or temporarily attaching a tent. "Camp trailer" does not include a mobile home.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

14. Certified reserve officer. "Certified reserve officer" means an officer who has attended the 100-hour reserve training program sponsored by the Maine Criminal Justice Academy and has received the academy's certification as a reserve officer.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

15. Classic vehicle. "Classic vehicle" means a motor vehicle that is at least 16 years old but less than 26 years old that the Secretary of State determines is of significance to vehicle collectors because of its make, model and condition and is valued at more than $5,000.

[ 2001, c. 361, §1 (AMD) .]

15-A. Combination vehicle. "Combination vehicle" means a motor vehicle consisting of a truck tractor in combination with one or more trailers or semitrailers.

[ 2009, c. 315, §3 (NEW) .]

16. Commercial driver's license. "Commercial driver's license" means a license issued to an individual by this State or another jurisdiction of domicile that authorizes the individual to operate a class of commercial motor vehicle.

[ 2013, c. 381, Pt. B, §4 (AMD) .]

16-A. Commercial learner's permit. "Commercial learner's permit" means a permit issued to an individual by this State or another jurisdiction of domicile that, when carried with a valid driver's license issued by the same state or jurisdiction, authorizes the individual to operate a class of a commercial motor vehicle when accompanied by a holder of a valid commercial driver's license for purposes of behind-the-wheel training. When issued to a commercial driver's license holder, a commercial learner's permit serves as authorization for accompanied behind-the-wheel training in a commercial motor vehicle for which the holder's current commercial driver's license is not valid.

[ 2013, c. 381, Pt. B, §5 (NEW) .]

17. Commercial motor vehicle. "Commercial motor vehicle" means a motor vehicle or combination of motor vehicles used in commerce to transport passengers or property if the motor vehicle:

A. Has a gross combination weight rating of 26,001 or more pounds inclusive of a towed unit or units with a gross weight rating of more than 10,000 pounds; [2013, c. 381, Pt. B, §6 (AMD).]

B. Is a bus; [2013, c. 381, Pt. B, §6 (AMD).]

C. Is of any size and is used in the transportation of any materials that have been designated as hazardous under 49 United States Code, Section 5103 and require placarding under the federal Hazardous Materials Transportation Act and related regulations in 49 Code of Federal Regulations, Part 172, Subpart F or any quantity of a material listed as a select agent or toxin in 42 Code of Federal Regulations, Part 73; or [2013, c. 381, Pt. B, §6 (AMD).]

D. Has a gross vehicle weight rating or gross vehicle weight of 26,001 or more pounds. [2013, c. 381, Pt. B, §6 (NEW).]

[ 2013, c. 381, Pt. B, §6 (AMD) .]

18. Crosswalk. "Crosswalk" means the portion of a way:

A. At an intersection that is included within extensions of the lateral lines of the sidewalks on opposite sides of the way beginning at the curbs or, in the absence of curbs, from the edge of traversable ways; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. At an intersection or elsewhere that is distinctly indicated for pedestrian crossing by lines or other markings on the way surface. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

19. Curb. "Curb" means the edge of a sidewalk nearest to a way or either edge of the wrought or usually traveled part of a way.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

19-A. Custom vehicle. "Custom vehicle" means a motor vehicle manufactured after model year 1948 that:

A. Is at least 25 years old or was manufactured to resemble a motor vehicle that is at least 25 years old; and [2011, c. 139, §1 (NEW).]

B. Has been altered or modified from the manufacturer's original design or has a body constructed from nonoriginal material. [2011, c. 139, §1 (NEW).]

[ 2011, c. 139, §1 (RPR) .]

20. Daytime. "Daytime" means any time from 1/2 hour before sunrise to 1/2 hour after sunset.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

21. Department. "Department" means the Department of Transportation.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

21-A. Drive-away saddlemount vehicle transporter combination. "Drive-away saddlemount vehicle transporter combination" means a vehicle combination designed and specifically used to tow up to 3 trucks or truck tractors, each connected by a saddle to the frame or 5th wheel of the vehicle in front of it. The saddle is a mechanism that connects the front axle of the towed vehicle to the frame or 5th wheel of the vehicle in front of it. The drive-away saddlemount vehicle transporter combination may include one fullmount, which consists of a smaller vehicle mounted completely on the frame of either the first or the last vehicle in the drive-away saddlemount vehicle transporter combination.

[ 2007, c. 306, §5 (NEW) .]

22. Driver. "Driver" has the same meaning as "operator" as defined in subsection 48.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

22-A. Electric personal assistive mobility device. "Electric personal assistive mobility device" means a self-balancing, 2-nontandem-wheeled device, designed to transport only one person, with an electric propulsion system that limits the maximum speed of the device to 15 miles per hour or less.

[ 2001, c. 687, §3 (NEW) .]

23. Farming. "Farming" means engaging in farming in all its branches and the cultivation and tillage of the soil as a livelihood and includes dairying; raising livestock, freshwater fish, fur-bearing animals or poultry; producing, cultivating, growing and harvesting fruit, produce or floricultural or horticultural commodities; or any practices on a farm that are incident to or in conjunction with these farming operations. For the purposes of this Title, "farming" does not include forestry, the growing of timber or the operation of a farm for recreational activity.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

23-A. Final-stage manufacturer. "Final-stage manufacturer" means a manufacturer who performs manufacturing operations on an incomplete vehicle such that the vehicle becomes complete.

[ 2003, c. 166, §3 (NEW) .]

24. Fish truck. "Fish truck" means a 2-axle or 3-axle motor truck used primarily to harvest and transport fish or marine animals, including use in aquaculture.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

25. For-hire transportation. "For-hire transportation" means the transportation for compensation of passengers, freight or merchandise not owned by the carrier.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

25-A. Golf cart. "Golf cart" means a motor vehicle that is originally designed and manufactured for operation on a golf course for sporting or recreational purposes and that is not capable of exceeding speeds of 20 miles per hour. "Golf cart" does not include an ATV as defined in Title 12, section 13001.

[ 2003, c. 414, Pt. B, §40 (AMD); 2003, c. 614, §9 (AFF) .]

26. Gross weight. "Gross weight" means the weight in pounds of an empty vehicle or axle plus the weight of the maximum load to be carried by the vehicle or axle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

26-A. Gross vehicle weight. "Gross vehicle weight" or "GVW" means the actual total weight of the vehicle and load.

[ 2003, c. 166, §4 (NEW) .]

26-B. Gross vehicle weight rating. "Gross vehicle weight rating" or "GVWR" means the weight of the vehicle and load as determined by the final-stage manufacturer, as the rating appears on the vehicle.

[ 2003, c. 166, §4 (NEW) .]

27. Hazardous material. "Hazardous material" means any material that has been designated as hazardous under 49 United States Code, Sections 5101 to 5127 (2003) and is required to be placarded under 49 Code of Federal Regulations, Part 172, Subpart F or any quantity of material listed as a select agent or toxin in 42 Code of Federal Regulations, Part 73.

[ 2003, c. 434, §3 (AMD); 2003, c. 434, §37 (AFF) .]

27-A. Heavy duty vehicle. "Heavy duty vehicle" means a vehicle powered by a diesel engine that has a gross vehicle weight rating greater than 8,500 pounds.

[ 2009, c. 3, §2 (NEW) .]

28. Horseless carriage. "Horseless carriage" means an automobile manufactured before model year 1916 that is:

A. Equipped with an engine manufactured either at the same time as the vehicle or to the specifications of the original engine of the vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Maintained primarily for use in exhibitions, club activities, parades and other functions of public interest; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Not used as its owner's primary mode of transportation of passengers or goods. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

28-A. Immediate family member. "Immediate family member" means a grandparent, stepgrandparent, parent, stepparent, brother, stepbrother, sister, stepsister, child, stepchild, spouse or such analogous family members as may be connected via the operation of a family foster home as defined in Title 22, section 8101, subsection 3.

[ 2013, c. 381, Pt. B, §7 (AMD) .]

28-B. Improved school property. "Improved school property" means the developed portion of school property including driveways, parking lots, playgrounds, athletic fields or school buildings.

[ 2001, c. 145, §1 (NEW) .]

29. Intersection. "Intersection" means:

A. For ways joining each other at approximately right angles, the area within the extension of the outside boundary of the way or curb lines; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. For other joining ways, the area at the junction within which vehicles may come in contact; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Where the opposite lanes of a divided highway are separated by 30 feet or more, every crossing of each lane by an intersecting highway. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

29-A. Interstate highway, interstate system or interstate highway system. "Interstate highway," "interstate system" or "interstate highway system" has the same meaning as defined in Title 23, section 1903, subsection 3, except that it does not include that portion of the Maine Turnpike designated Interstate 95 and that portion of Interstate 95 from the southern terminus of the Maine Turnpike to the New Hampshire state line.

[ 2009, c. 315, §4 (AMD) .]

30. Law enforcement officer. "Law enforcement officer" means a person who by virtue of public employment is vested by law with a duty to maintain public order or to make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes.

"Law enforcement officer" also means an officer or special investigator of the Bureau of Revenue Services, but only when the officer or special investigator is engaged in enforcement of tax laws under this Title or Title 36.

[ 1995, c. 584, Pt. B, §1 (AMD); 1997, c. 526, §14 (AMD) .]

31. License. "License" means an operator's license or driver's license or other license, permit or privilege to operate a motor vehicle. "License" includes, but is not limited to, a nonresident operating privilege and the privilege of a person to apply for or obtain a license or permit to operate a motor vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

32. Limousine. "Limousine" means a vehicle for hire, with a driver, that is used for the transportation of passengers and that has a seating capacity of at least 5 and no more than 14 persons behind the driver.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

32-A. Low-speed vehicle. "Low-speed vehicle" means a 4-wheeled motor vehicle that is able to attain a speed of at least 20 miles per hour but not more than 25 miles per hour and is less than 3,000 pounds in unloaded weight. "Low-speed vehicle" does not include an ATV as defined in Title 12, section 13001. A low-speed vehicle must be originally manufactured and maintained in accordance with the Federal Motor Vehicle Safety Standards as a low-speed vehicle pursuant to 49 Code of Federal Regulations, Section 571.500, as amended.

[ 2009, c. 42, §1 (AMD) .]

32-B. Manufactured housing. "Manufactured housing" means a structural unit or units designed to be used as a dwelling or dwellings and constructed in a manufacturing facility and then transported by the use of its own chassis or placement on an independent chassis to a building site. "Manufactured housing" includes any type of building that is constructed at a manufacturing facility and then transported to a building site where it is used for housing and that may be purchased, sold, offered for sale or brokered by a licensee in the interim. Three types of manufactured housing are included. They are:

A. Units constructed after June 15, 1976 that the manufacturer certifies are constructed in compliance with the code adopted by the United States Department of Housing and Urban Development and that are structures, transportable in one or more sections that, in the traveling mode, are 8 body feet or more in width and 40 body feet or more in length or, when erected on site, are 320 or more square feet and are built on a permanent chassis and designed to be used as dwellings, with or without permanent foundations, when connected to the required utilities, including the plumbing, heating, air-conditioning and electrical systems within the units; except that "manufactured housing" includes any structure that meets all the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the Secretary of the United States Department of Housing and Urban Development and complies with the standards established under the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 United States Code, Section 5401 et seq.; [2005, c. 678, §4 (NEW); 2005, c. 678, §13 (AFF).]

B. State-certified modular homes, which are those units that the manufacturer certifies are constructed in compliance with the State's laws and rules governing manufactured housing, meaning structures, transportable in one or more sections, that are not constructed on a permanent chassis and are designed to be used as dwellings on foundations when connected to required utilities, including the plumbing, heating, air-conditioning or electrical systems within the units; and [2005, c. 678, §4 (NEW); 2005, c. 678, §13 (AFF).]

C. Units constructed prior to June 15, 1976 that are structures, transportable in one or more sections, that are 8 body feet or more in width and are 32 body feet or more in length and are built on a permanent chassis and designed to be used as dwellings, with or without permanent foundations, when connected to the required utilities, including the plumbing, heating, air-conditioning or electrical systems within the units. [2005, c. 678, §4 (NEW); 2005, c. 678, §13 (AFF).]

[ 2005, c. 678, §4 (NEW); 2005, c. 678, §13 (AFF) .]

33. Median strip. "Median strip" means a physical barrier separating lanes of traffic moving in opposite directions.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

34. Minor. "Minor" means a person who has not attained 18 years of age.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

35. Mobile home. "Mobile home" has the same meaning as "manufactured housing" as defined in subsection 32-B, paragraphs A and C.

A. [2005, c. 678, §13 (AFF); 2005, c. 678, §5 (RP).]

B. [2005, c. 678, §13 (AFF); 2005, c. 678, §5 (RP).]

C. [2005, c. 678, §13 (AFF); 2005, c. 678, §5 (RP).]

D. [2005, c. 678, §13 (AFF); 2005, c. 678, §5 (RP).]

[ 2005, c. 678, §5 (AMD); 2005, c. 678, §13 (AFF) .]

35-A. Modified show vehicle. "Modified show vehicle" means a factory-produced 2-wheel-drive motor vehicle manufactured after 1949 that is equipped with modified components and that qualifies as a modified show vehicle under rules adopted by the Chief of the State Police.

[ 2001, c. 225, §1 (NEW) .]

36. Moped. "Moped" means a motorized device designed to travel with only 2 or 3 10-inch or larger diameter wheels in contact with the ground and that:

A. May have fully operative pedals for propulsion by human power; [2005, c. 577, §1 (RPR).]

B. Has an electric or a liquid fuel motor with a cylinder capacity displacement not exceeding 50 cubic centimeters or an electric motor with a capacity under 1,500 watts; and [2005, c. 577, §1 (RPR).]

C. Is equipped with a power drive system that functions only directly or automatically and does not require clutching or shifting by the operator after the drive system is engaged. [2005, c. 577, §1 (RPR).]

"Moped" does not include an electric personal assistive mobility device.

[ 2005, c. 577, §1 (RPR) .]

37. Motor carrier. "Motor carrier" means a contract carrier, a common carrier or a private carrier of property or passengers by motor vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

38. Motorcycle. "Motorcycle" means a motor vehicle that has a seat or a saddle for the use of the rider and is designed to travel with only 2 or 3 10-inch or larger diameter wheels in ground contact and has a motor with a cylinder capacity of more than 50 cubic centimeters or an electric motor with a capacity of not less than 1,500 watts.

[ 2005, c. 577, §2 (RPR) .]

39. Motor-driven cycle.

[ 2005, c. 577, §3 (RP) .]

40. Motor home. "Motor home" means a motor vehicle that:

A. Is originally designed, reconstructed or permanently altered to provide facilities for human habitation; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Has a camper permanently attached to it. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

"Motor home" does not include a mobile home.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

41. Motorized bicycle or tricycle. "Motorized bicycle or tricycle" means a bicycle or tricycle that:

A. May have pedals to permit human propulsion; and [1999, c. 170, §1 (AMD).]

B. Has a motor attached to a wheel that is rated at no more than 1.5 brake horsepower and has a cylinder capacity capable of propelling the vehicle unassisted at a speed of 25 miles per hour or less on a level road surface. [1999, c. 170, §1 (AMD).]

C. [1999, c. 170, §1 (RP).]

"Motorized bicycle or tricycle" does not include an electric personal assistive mobility device.

[ 2001, c. 687, §6 (AMD) .]

41-A. Motorized wheelchair. "Motorized wheelchair" means a battery-powered device used exclusively for the transportation of an individual with a physical disability. "Motorized wheelchair" does not include an electric personal assistive mobility device.

[ 2001, c. 687, §7 (AMD) .]

41-B. Motorized scooter. "Motorized scooter" means a scooter that has 2 or 3 wheels less than 10 inches in diameter in ground contact or is powered by a motor having a maximum piston displacement of less than 25 cubic centimeters or an electric motor with a capacity not exceeding 750 watts. "Motorized scooter" does not include an electric personal assistive mobility device.

[ 2005, c. 577, §4 (AMD) .]

42. Motor vehicle. "Motor vehicle" means a self-propelled vehicle not operated exclusively on railroad tracks, but does not include:

A. A snowmobile as defined in Title 12, section 13001; [2003, c. 414, Pt. B, §42 (AMD); 2003, c. 614, §9 (AFF).]

B. An all-terrain vehicle as defined in Title 12, section 13001, unless the all-terrain vehicle is permitted in accordance with section 501, subsection 8 or is operated on a way and section 2080 applies; and [2005, c. 577, §5 (AMD).]

C. A motorized wheelchair or an electric personal assistive mobility device. [2001, c. 687, §9 (AMD).]

[ 2013, c. 112, §2 (AMD) .]

43. Motor vehicle violation. "Motor vehicle violation" means a violation of this Title.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

44. Moving violation. "Moving violation" means a violation of this Title for which points may be assessed in accordance with section 2458, subsection 3.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

45. Muffler. "Muffler" means a device consisting of a series of chambers or baffle plates or another mechanical design for receiving exhaust gas from an internal combustion engine and reducing noise.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

46. Nighttime. "Nighttime" means a time other than daytime.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

47. Nonresident. "Nonresident" means a person whose legal residence is not in the State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

47-A. Off-road vehicle. "Off-road vehicle" means a motor vehicle that, because of the vehicle's design and configuration, does not meet the inspection standards of chapter 15 and that is not a moped or motorcycle.

[ 2005, c. 577, §6 (NEW) .]

48. Operator. "Operator" means an individual who drives or is in control of a vehicle or who is exercising control over or steering a towed vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

49. Original registration. "Original registration" means a registration other than a renewal of registration by the same owner.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

50. Owner. "Owner" means a person holding title to a vehicle or having exclusive right to the use of the vehicle for a period of 30 days or more.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

51. Parking area. "Parking area" means an area designed for use as access or parking for patrons and customers of establishments to which the public is invited.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

52. Parking control vehicle. "Parking control vehicle" means a 3-wheel vehicle of 25 horsepower or less that has a metal roof and is operated by a law enforcement officer or a parking control officer to control parking and traffic.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

53. Pedestrian. "Pedestrian" means a person on foot or an operator of a wheelchair or a 4-wheeled or 3-wheeled motorized wheelchair.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

54. Person. "Person" means an individual, corporation, firm, partnership, joint venture, association, fiduciary, trust, estate or any other legal or commercial entity.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

55. Pickup truck. "Pickup truck" means a truck with a registered gross vehicle weight of 10,000 pounds or less.

[ 2015, c. 206, §1 (AMD) .]

56. Pilot vehicle. "Pilot vehicle" means a motor vehicle equipped and operated as required by rules adopted by the Secretary of State that accompanies a vehicle or combination of vehicles that have a length, width, height or weight greater than that specified in this Title.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

57. Pneumatic tire. "Pneumatic tire" means a tire in which confined air supports the load.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

58. Private way. "Private way" means a way privately owned and maintained over which the owner may restrict use or passage and includes a discontinued way even if a public recreation easement has been reserved.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

59. Public way. "Public way" means a way, owned and maintained by the State, a county or a municipality, over which the general public has a right to pass.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

59-A. Reconstructed motorcycle. "Reconstructed motorcycle" means a salvaged or dismantled motorcycle that is repaired or assembled without original manufacturer component parts, excluding fenders.

[ 1997, c. 776, §2 (NEW) .]

60. Reconstructed vehicle. "Reconstructed vehicle" means a vehicle that has been reconstructed to change the original steering, braking system, suspension system or body design, including, but not limited to, a dune buggy, a street rod, a passenger car converted to a pickup truck or a manufactured vehicle body mounted on another manufactured chassis. Repair to a vehicle that replaces parts with similar parts is not reconstruction.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

60-A. Registered weight. "Registered weight" means the gross vehicle weight specified on the vehicle's registration certificate.

[ 2003, c. 166, §6 (NEW) .]

61. Registration. "Registration" means the registration certificate, plates and renewal devices pertaining to the registration of a vehicle, including temporary registered gross weight increases.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

61-A. Registration agent. "Registration agent" means a nongovernmental entity authorized by the Secretary of State to conduct registration transactions on the bureau's behalf.

[ 1995, c. 645, Pt. B, §4 (NEW); 1995, c. 645, Pt. B, §24 (AFF) .]

62. Resident. "Resident" means a person who has declared or established residency in this State or has been domiciled in this State for a period of at least 30 days, except for persons in compliance with section 109, subsection 1.

Except for a person in compliance with section 109, subsection 1, a person is deemed to be a resident:

A. For all vehicles owned by that person that are garaged or maintained in this State; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. If engaged in the business of renting you-drive or you-haul vehicles for an apportioned share of all vehicles based on the ratio of the mileage of vehicles operated in this State to the total mileage of vehicles operated both within and without the State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1995, c. 454, §1 (AMD) .]

63. Revocation of driver's license. "Revocation of driver's license" means the termination of a license or privilege to operate by formal action of the bureau or a court. A revoked license may not be restored or renewed but may only be regained by a new application.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

63-A. Roller ski. "Roller ski" means an object affixed to a foot, separately from the other foot, primarily propelled by human power and driven by the operator on the ground via wheels.

[ 2009, c. 484, §1 (NEW) .]

64. Saddlemount vehicle transporter combination.

[ 2007, c. 306, §6 (RP) .]

64-A. School. "School" has the same meaning as in Title 20-A, section 6353, subsection 7.

[ 2001, c. 667, Pt. A, §45 (RPR); 2001, c. 687, §10 (RPR) .]

64-B. School zone. "School zone" means the portion of the public highway abutting improved school property or 300 feet on either side of a school entrance, whichever is greater, or as designated under section 2075, subsection 3, paragraph F.

[ 2003, c. 92, §1 (AMD) .]

64-C. Scooter. "Scooter" means a device upon which a person may ride, consisting of a footboard between 2 end wheels, controlled by an upright steering handle attached to the front wheel and propelled by human power.

[ 2005, c. 577, §7 (AMD) .]

65. Sell. "Sell" means to sell, offer, negotiate or advertise to sell, display for sale, exchange or otherwise transfer for value.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

66. Semitrailer. "Semitrailer" means a vehicle:

A. Without motive power; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Designed for being drawn by a motor vehicle; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Designed so that some part of its weight and its load rests upon or is carried by that motor vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

"Semitrailer" includes, but is not limited to, so-called pole dollies and pole dickeys and wheels commonly used as a support for the ends of logs or other long articles. "Semitrailer" excludes tow dollies.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

66-A. Single-axle unit. "Single-axle unit" means one axle, or 2 axles less than 4 feet apart as measured from axle center to axle center.

[ 2003, c. 166, §7 (NEW) .]

67. Solid tires. "Solid tires" means tires of solid rubber or other material that do not depend on confined air for the support of the load.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

68. Solid waste. "Solid waste" means useless, unwanted or discarded solid material with insufficient liquid content to be free-flowing, including, but not limited to, rubbish, garbage, refuse-derived fuel, scrap materials, junk, refuse, inert fill material and landscape refuse, but not including hazardous waste, biomedical waste, septic tank sludge or agricultural wastes. The fact that a solid waste or constituent of the waste may have value or other use or may be sold or exchanged does not exclude it from this definition.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

69. Special equipment. "Special equipment" means equipment that is drawn by a motor vehicle and that is not designed or used to convey property other than hand tools or parts used in connection with the operation of that equipment, including, but not limited to, air compressors, conveyors, cement mixers, wood splitting or sawing machines, sprayers, compactors, pumps, drills and brush chippers.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

70. Special mobile equipment. "Special mobile equipment" means a motor vehicle with permanently mounted equipment not designed or used primarily for the transportation of persons or property. "Special mobile equipment" includes, but is not limited to, road construction or maintenance machinery, ditch-digging apparatus, stone crushers, air compressors, power shovels, cranes, graders, rollers, trucks used only to plow snow and for other duties pertaining to winter maintenance, including sanding and salting, well drillers and wood-sawing equipment or similar types of equipment.

Special mobile equipment is divided into Class A and Class B special mobile equipment. Well drillers must be registered as Class A special mobile equipment. All other special mobile equipment may be registered either as Class A or Class B special mobile equipment.

[ 2013, c. 84, §1 (AMD) .]

70-A. Sport utility vehicle. "Sport utility vehicle" means a motor vehicle constructed on a light truck chassis but designed primarily for the transportation of persons or any motor vehicle designated by the United States Department of Transportation as a sport utility vehicle.

[ 2007, c. 383, §2 (NEW) .]

71. Stinger-steered autotransporter. "Stinger-steered autotransporter" means a combination vehicle consisting of a tractor and semitrailer designed and used specifically for the transport of motor vehicles that has the 5th wheel located on a drop frame located behind and below the rearmost axle of the power unit.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

72. Stock race car. "Stock race car" means a factory-produced motor vehicle that is equipped with roll bars or bracing welded or attached to the frame in a permanent manner, special safety belts and firewalls and that has part of the body removed.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

73. Stop. "Stop," when required, means complete cessation of movement.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

74. Stop or stopping. "Stop" or "stopping," when prohibited, means halting, even momentarily, of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic control device.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

75. Street or highway. "Street" or "highway" means a public way.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

76. Street rod. "Street rod" means a replica of or a modified antique auto manufactured prior to 1949 that complies with standards adopted by the Chief of the State Police.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

77. Suspension of driver's license. "Suspension of driver's license" means the temporary withdrawal of a license or privilege to operate a motor vehicle by formal action of the bureau or a court.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

78. Sunrise and sunset. "Sunrise" and "sunset" are the times given in the Maine Farmers' Almanac for sunrise and sunset respectively on that particular day.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

78-A. Tandem-axle unit. "Tandem-axle unit" means 2 or more axles at least 4 feet and not more than 8 feet apart, as measured from axle center to axle center of the extreme axles.

[ 2003, c. 166, §8 (NEW) .]

78-B. Tank vehicle. "Tank vehicle" means a commercial motor vehicle that is designed to transport liquid or gaseous materials within a tank or tanks having an individual rated capacity of more than 119 gallons and an aggregated rated capacity of 1,000 gallons or more that is either permanently or temporarily attached to the vehicle or the chassis. "Tank vehicle" does not include a commercial motor vehicle transporting an empty storage container tank, not designed for transportation of liquid or gaseous materials, with a rated capacity of 1,000 gallons or more that is temporarily attached to a flatbed trailer.

[ 2013, c. 381, Pt. B, §8 (NEW) .]

79. Taxicab. "Taxicab" means a sedan, station wagon or minivan used for hire, with a driver, that has a seating capacity of fewer than 5 persons behind the driver.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

80. Team.

[ 2013, c. 112, §3 (RP) .]

81. Tow dolly. "Tow dolly" means a device towed by a motor vehicle and designed and used exclusively to transport another motor vehicle and on which the front or rear wheels of the towed motor vehicle are mounted, while the other wheels of the towed motor vehicle remain in contact with the ground.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

82. Tractor. "Tractor" means a motor vehicle used primarily off the highway for farming, forestry or other similar types of activities.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

83. Traffic. "Traffic" means pedestrians, ridden or herded animals, vehicles, bicycles and other conveyances either singly or together using public way for travel.

[ 2013, c. 241, §1 (AMD) .]

84. Traffic control device. "Traffic control device" means a sign, a signal, a marking or a device placed or erected by a public body or official to regulate, warn or guide traffic.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

85. Traffic infraction. "Traffic infraction" means any violation of any provision of this Title, or of any rules established under this Title, not expressly defined as a crime or as a civil violation and otherwise not punishable by incarceration.

The term "traffic infraction" as used in any public or private law of this State or in any rule adopted pursuant to any law of this State has this same meaning and effect.

[ 2013, c. 482, §1 (AMD) .]

86. Trailer. "Trailer" means a vehicle without motive power, designed to carry persons or property and to be drawn by a motor vehicle, not operated on railroad tracks, and so constructed that no part of its weight rests upon the towing vehicle. "Trailer" does not include tow dollies.

[ 2013, c. 112, §4 (AMD) .]

86-A. Tri-axle semitrailer. "Tri-axle semitrailer" means a semitrailer that contains one tri-axle unit.

[ 2003, c. 166, §9 (NEW) .]

86-B. Tri-axle unit. "Tri-axle unit" means 3 axles more than 8 feet and less than 12 feet apart, as measured between the centers of the first and 3rd axles. If the axle center of a single-axle unit is closer than 10 feet, or 9 feet in the case of a steering axle, to the axle center of the nearest axle of a tri-axle unit, the 4 axles are a tri-axle unit.

[ 2003, c. 166, §9 (NEW) .]

87. Trolley trailer. "Trolley trailer" means a trailer equipped with permanent seats that face forward, are parallel to each other and have devices at each end to prevent a passenger from falling from the trailer when it is in motion. A trolley trailer has a maximum seating capacity of 24 passengers.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

88. Truck. "Truck" means a motor vehicle designed and used primarily to carry property. A truck may be used to tow trailers or semitrailers.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

89. Truck camper. "Truck camper" means a slide-in camper designed to be mounted on a truck body to provide temporary living quarters for recreational, camping, travel or other use.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

90. Truck tractor. "Truck tractor" means a motor vehicle designed and used exclusively to draw other vehicles and not constructed to carry a load other than a part of the weight of the vehicle and the load drawn.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

91. Vehicle. "Vehicle" means a device for conveyance of persons or property on a way. "Vehicle" does not include conveyances propelled or drawn by human power or used exclusively on railroad tracks or snowmobiles as defined in Title 12, section 13001 or an electric personal assistive mobility device.

[ 2013, c. 112, §5 (AMD) .]

91-A. Vulnerable user. "Vulnerable user" means a person on a public way who is more vulnerable to injury than a person in an automobile, truck or other similar motor vehicle and includes, but is not limited to:

A. A pedestrian, including a person on or within a public way engaged in work or the provision of emergency or roadside assistance; [2015, c. 164, §1 (NEW).]

B. A person riding, guiding or leading an animal upon or within a public way; [2015, c. 164, §1 (NEW).]

C. A person being guided by a service animal upon or within a public way; or [2015, c. 164, §1 (NEW).]

D. A person lawfully on or within a public way, crosswalk or shoulder portion of the public way who is lawfully operating, riding, using, holding or otherwise on or in any of the following devices:

(1) A bicycle, or a device that is an extension of a bicycle such as an extend-a-bike, a bicycle trailer or a child's bicycle seat;

(2) A motorized bicycle or tricycle, including an electric-assisted bicycle;

(3) A farm tractor or similar vehicle designed primarily for farm use;

(4) A skateboard;

(5) Roller skates;

(6) In-line skates;

(7) A scooter;

(8) A moped;

(9) A horse-drawn carriage;

(10) An electric personal assistive mobility device;

(11) A wheelchair;

(12) A Segway; or

(13) Roller skis. [2015, c. 164, §1 (NEW).]

[ 2015, c. 164, §1 (NEW) .]

92. Way. "Way" means the entire width between boundary lines of a road, highway, parkway, street or bridge used for vehicular traffic, whether public or private.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

93. Wrecker. "Wrecker" means a motor vehicle with hoisting apparatus and special equipment designed and used for towing or carrying wrecked or disabled vehicles or freeing vehicles stalled or stuck in snow, mud or sand. "Wrecker" does not include a vehicle designed to carry or tow more than one vehicle on its own body.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 454, §1 (AMD). 1995, c. 482, §A1 (AMD). 1995, c. 584, §B1 (AMD). 1995, c. 645, §B4 (AMD). 1995, c. 645, §B24 (AFF). 1997, c. 526, §14 (AMD). 1997, c. 653, §§2-4 (AMD). 1997, c. 776, §2 (AMD). 1999, c. 170, §1 (AMD). 1999, c. 660, §1 (AMD). 1999, c. 674, §1 (AMD). 2001, c. 145, §§1,2 (AMD). 2001, c. 148, §1 (AMD). 2001, c. 197, §§1-3 (AMD). 2001, c. 225, §1 (AMD). 2001, c. 360, §1 (AMD). 2001, c. 361, §§1,2 (AMD). 2001, c. 486, §1 (AMD). 2001, c. 667, §§A45,46 (AMD). 2001, c. 687, §§3-12 (AMD). 2003, c. 92, §1 (AMD). 2003, c. 166, §§2-9 (AMD). 2003, c. 397, §1 (AMD). 2003, c. 414, §§B40-44 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 434, §§2,3 (AMD). 2003, c. 434, §37 (AFF). 2003, c. 510, §A24 (AMD). 2003, c. 614, §9 (AFF). 2003, c. 688, §B8 (AMD). 2003, c. 688, §B9 (AFF). 2005, c. 276, §1 (AMD). 2005, c. 314, §§1-3 (AMD). 2005, c. 321, §1 (AMD). 2005, c. 321, §6 (AFF). 2005, c. 433, §§2,3 (AMD). 2005, c. 433, §28 (AFF). 2005, c. 577, §§1-7 (AMD). 2005, c. 678, §§4,5 (AMD). 2005, c. 678, §13 (AFF). 2007, c. 306, §§5, 6 (AMD). 2007, c. 383, §2 (AMD). 2009, c. 3, §§1, 2 (AMD). 2009, c. 42, §1 (AMD). 2009, c. 55, §1 (AMD). 2009, c. 315, §§3, 4 (AMD). 2009, c. 484, §1 (AMD). 2011, c. 139, §1 (AMD). 2011, c. 356, §2 (AMD). 2011, c. 556, §1 (AMD). 2013, c. 84, §1 (AMD). 2013, c. 112, §§2-5 (AMD). 2013, c. 241, §1 (AMD). 2013, c. 381, Pt. B, §§3-8 (AMD). 2013, c. 482, §1 (AMD). 2013, c. 496, §1 (AMD). 2015, c. 164, §1 (AMD). 2015, c. 206, §1 (AMD).



29-A §102. Public way use authorized

Any vehicle may be operated on a public way unless prohibited or restricted by this Title, by special law or municipal ordinance, or by rule of the department. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Operation of low-speed vehicles; beginning June 1, 2003.

[ 2003, c. 397, §2 (NEW); MRSA T. 29-A, §102, sub-§1 (RP) .]

2. Operation of low-speed vehicles; beginning September 1, 2003. The registration and operation of low-speed vehicles in accordance with section 501, subsection 11 and section 2089 are authorized beginning September 1, 2003. A municipality may prohibit the use of low-speed vehicles by municipal ordinance or restrict the use of low-speed vehicles in accordance with section 2089 subsection 2.

[ 2003, c. 397, §2 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 397, §2 (AMD).



29-A §103. Traffic infraction

1. Traffic infraction. A traffic infraction is not a crime. The penalty for a traffic infraction may not be deemed for any purpose a penal or criminal punishment.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Jury trial. There is no right to trial by jury for a traffic infraction.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Exclusive penalty. The exclusive penalty for a traffic infraction is a fine of not less than $25 nor more than $500, unless specifically authorized, or suspension of a license, or both.

[ 1995, c. 584, Pt. B, §2 (AMD) .]

4. Standard of proof. The burden of proof that a traffic infraction has occurred is on the State and must be established by a standard of a preponderance of the evidence.

[ 2011, c. 156, §1 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 584, §B2 (AMD). 2011, c. 156, §1 (AMD).



29-A §104. Penalty for violation of provisions of Title

Except as otherwise provided, a person who violates a provision of this Title commits a traffic infraction. When a violation of this Title has a designated minimum sentence, the court may not suspend the sentence. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §105. Enforcement

1. Authority to stop motor vehicle. If a law enforcement officer has reasonable and articulable suspicion to believe that a violation of law has taken or is taking place, that officer, if the officer is in uniform, may stop a motor vehicle for the purpose of:

A. Arresting the operator for a criminal violation; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Issuing the appropriate written process for a criminal or civil violation or a traffic infraction; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Questioning the operator or occupants. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1995, c. 368, Pt. AAA, §1 (AMD) .]

2. Scope of inspection. A law enforcement officer who has stopped a motor vehicle pursuant to subsection 1 may demand and inspect the driver's license, certificate of registration, permits and the identification numbers of the motor vehicle. A state police officer who is trained pursuant to the motor carrier safety rules of the motor carrier safety regulations of the United States Department of Transportation may demand and inspect the driver's record of duty status and medical examiner's certificate, if applicable.

[ 2001, c. 360, §2 (AMD) .]

3. Impoundment. When a motor vehicle is operated by a person not able to produce a certificate of registration, or by a person other than the person in whose name the vehicle is registered and the operator is unable to present reasonable evidence of authority to operate that vehicle, an officer may impound and hold that vehicle until that vehicle is claimed by the registered owner or until the registered owner verifies the authority of the operator. The registered owner must be notified immediately of the impoundment.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Violation. A person is guilty of a Class E crime if a law enforcement officer has probable cause to believe the person violated or is violating this Title and the person intentionally fails or refuses upon request to give the person's correct name, address or date of birth to a law enforcement officer.

[ 2003, c. 657, §12 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 368, §AAA1 (AMD). 1997, c. 437, §4 (AMD). 1997, c. 653, §5 (AMD). 2001, c. 360, §2 (AMD). 2003, c. 657, §12 (AMD).



29-A §106. Enforcement of laws pertaining to dealers, transporters and automobile graveyards

All state, county and local law enforcement officers and all investigators appointed by the Secretary of State pursuant to section 152, subsection 2 shall expeditiously enforce the provisions of chapter 9; section 1612; Title 10, chapter 217; and Title 30-A, chapter 183, subchapter I as it relates to automobile graveyards. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §107. Officers authorized to serve process or notice

A person authorized to serve civil process may serve a process or notice required by this Title. [RR 1995, c. 2, §70 (COR).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). RR 1995, c. 2, §70 (COR).



29-A §108. Service of process on nonresidents

1. Acceptance of jurisdiction. The acceptance by a nonresident of the rights and privileges conferred by this Title as evidenced by the nonresident's or the nonresident's agent's operation of a motor vehicle on a public way in this State or of aircraft in this State is:

A. An appointment of the Secretary of State to be the nonresident's true and lawful attorney on whom may be served a process in an action or proceeding against that nonresident, growing out of an accident or collision in which that person may be involved during that operation; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Evidence of agreement that the process against the nonresident that is so served is of the same legal force and validity as if served on the nonresident personally. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Method of service. Service must be made by leaving a copy of the process with a fee of $2 in the office of the Secretary of State. This service is sufficient if:

A. Notice of the service and a copy of the process are personally served on the defendant and the return showing that service is filed with the clerk of the court where the action is pending; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Notice of the service and a copy of the process are sent by registered mail to the defendant and the defendant's receipt for the registered mail and the plaintiff's affidavit of compliance are filed with the clerk of the court in which the action is pending. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Deceased defendant. If the defendant is deceased, service may be made in the same manner on a personal representative or, if there is no personal representative, on the public administrator in the county in which the action is pending. Notwithstanding other requirements for probate, when service is made on the public administrator, the administrator shall petition the Probate Court for probate of the defendant's estate.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Continuances. The court may order a continuance if necessary to afford the defendant or a personal representative reasonable opportunity to defend the action.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Plaintiff's bond. The plaintiff shall file with the return of service a bond to the defendant, with 2 or more sureties approved by the judge or clerk of the court, or with a surety company authorized to do business in this State, as surety in the sum of $100, conditioned that, if judgment is rendered against the plaintiff, as much of the penalty of the bond required to satisfy a judgment for costs awarded must be applied to the judgment. The attorney for the plaintiff is liable to the defendant for costs in the action for an amount not exceeding $50 until the bond is filed.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Fee taxed in costs to prevailing plaintiff. The fee of $2, paid by the plaintiff to the Secretary of State, is taxed in the plaintiff's costs, if the plaintiff prevails in the action.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Record of service. The Secretary of State shall keep a record of the day and the hour of service.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Application to a resident who becomes a nonresident. This section applies to a resident who becomes a nonresident prior to the time that an action or proceeding has been brought.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §109. Reciprocity

1. Provisions not applicable to nonresidents. The provisions of this Title on registration of vehicles and operator's licenses do not apply to:

A. A nonresident owner or operator, if that person has complied with the provisions of the laws on registration and licensing of the jurisdiction of residence; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A nonresident student enrolled in a university, college or school within this State as long as that student possesses a valid registration and license issued by the jurisdiction of legal residence. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

The exemptions from registration of this subsection apply only to the noncommercial use and operation of vehicles in this State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Formal agreements. The Secretary of State, after determining that like privileges are granted by a jurisdiction of the United States or province, shall enter into a written agreement with that jurisdiction of the United States or province setting forth the conditions under which residents of that jurisdiction engaged in interstate commerce operations in and through this State are exempt from the registration and licensing laws of this State.

[ 1995, c. 65, Pt. A, §83 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

3. Limitation. A vehicle may not be operated commercially at a site within this State or used for the transportation of persons, merchandise or materials from one point in this State to another point in this State unless registered in this State or exempt from registration by a written reciprocity agreement as provided in this section, except that a nonresident-owned semitrailer drawn by a truck tractor registered in this State is permitted to transport merchandise in intrastate commerce.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Weight. Nothing in this Title permits operation on a public way of a vehicle not registered in this State with weight that exceeds or equipment that does not meet that required of similar resident vehicles.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Violation. A violation of this section is a Class E crime.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A83 (AMD). 1995, c. 65, §§A153,C15 (AFF).



29-A §110. Application for license and registration by person establishing residency (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 584, §B3 (RP).



29-A §111. Hearings; fees of witnesses; summary process

In the administration of the laws relative to vehicles and to the operators and the operation thereof, the Secretary of State or a deputy may conduct hearings, subpoena witnesses, administer oaths, take testimony and order the production of books and papers, and for the purposes mentioned in this Title may issue all processes necessary for the performance of the Secretary of State's duties. The fees for travel and attendance of witnesses are the same as for witnesses before the Superior Court and must be paid by the State out of vehicle registration fees upon certificates of the Secretary of State filed with the State Controller. The Superior Court, on the petition of the Secretary of State, may issue summary process to enforce the lawful orders of the Secretary of State in any matter. Hearings conducted by the Secretary of State must be as provided by Title 5, chapter 375, subchapter IV. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §112. Notice of hearing

Notice of any hearing held by the Secretary of State or by the Secretary of State's authority under this Title must be consistent with Title 5, section 9052 and notify the licensee or registrant that the licensee or registrant may then and there appear, in person or through counsel, to show cause why that license or certificate of registration should not be suspended or revoked. Service of that notice is sufficient if sent by regular mail to the address given by the licensee or registrant at least 10 days before the date set for hearing. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §113. Computer transcripts as evidence

1. Transcript. A properly certified transcript of entries of conviction, adjudication, suspension or revocation in official records stored within a computer or data processing device is admissible in evidence to show the truth of the facts stated in the transcript.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Certification. A transcript may be certified by:

A. A clerk or deputy clerk of any judicial division of the District Court or the violations bureau for records from a judicial division or the violations bureau; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A clerk or deputy clerk of a Superior Court for Superior Court records; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The Secretary of State for any court's records received by the Secretary of State from a court, including records received by electronic means. [2001, c. 361, §3 (AMD).]

[ 2001, c. 361, §3 (AMD) .]

3. Secretary of State's certification. Notwithstanding any other law or rule of evidence, the certificate of the Secretary of State or a deputy, under seal of the State, must be received in a judicial or administrative proceeding as prima facie evidence of any fact stated in the certificate or documents attached to the certificate.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Records from other states. A motor vehicle record bearing the seal of any state or of a department, officer or agency of any state that is admissible pursuant to the Maine Rules of Evidence, Rule 902 is prima facie evidence in any judicial or administrative proceeding of any fact stated in the motor vehicle record.

[ 1997, c. 776, §3 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 776, §3 (AMD). 2001, c. 361, §3 (AMD).



29-A §114. Business and occupational licenses

The provisions of Title 5, chapter 341 do not apply to business and occupational licenses authorized to be issued by the Secretary of State. [1999, c. 470, §3 (NEW).]

SECTION HISTORY

1999, c. 470, §3 (NEW).



29-A §115. Juvenile violations

Notwithstanding other provisions of law, a person who has not attained 18 years of age and who is convicted of a crime for a violation of a provision of this Title that is not defined as a juvenile crime under Title 15, section 3103, subsection 1 may not be sentenced to imprisonment but may be ordered to serve a period of confinement in a Department of Corrections juvenile correctional facility that may not exceed 30 days, which may be suspended in whole or in part, if the court determines that: [2005, c. 507, §17 (AMD).]

1. Crime. The crime is one that, if committed by a person who has attained 18 years of age, would carry a mandatory term of imprisonment that may not be suspended;

[ 2005, c. 328, §15 (NEW) .]

2. Nature. The aggravated nature and seriousness of the crime warrants a period of confinement; or

[ 2005, c. 507, §17 (AMD) .]

3. History. The record or previous history of the defendant warrants a period of confinement.

[ 2005, c. 507, §17 (AMD) .]

The court is not required to impose a period of confinement notwithstanding that there is a mandatory term of imprisonment applicable to a person who has attained 18 years of age. [2005, c. 507, §17 (AMD).]

Any period of confinement must be served concurrently with any other period of confinement previously imposed and not fully discharged or imposed on the same date. Any period of confinement is subject to Title 17-A, section 1253, subsection 2, except that a statement is not required to be furnished and the day-for-day deduction must be determined by the facility, but not to Title 17-A, section 1253, subsection 2, paragraph A, or subsection 3-B, 4, 5, 8, 9 or 10. If the court suspends the period of confinement in whole or in part, the court shall impose a period of administrative release not to exceed one year. The administrative release must be administered pursuant to Title 17-A, chapter 54-G, and revocation of the administrative release is governed by the provisions of that chapter. [2005, c. 507, §17 (AMD).]

SECTION HISTORY

2003, c. 410, §8 (NEW). 2005, c. 328, §15 (AMD). 2005, c. 507, §17 (AMD).






Chapter 3: SECRETARY OF STATE

Subchapter 1: ADMINISTRATION

29-A §151. Duties of Secretary of State

The Secretary of State shall: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Forms; certificates; notices. Except as otherwise prescribed in this Title, prescribe and provide suitable forms of applications, certificates of title, notices of security interests and all other notices and forms necessary to carry out the provisions of this Title;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Maintain offices. Maintain offices at convenient places to carry out duties related to applications for registration of and licenses for the operation of motor vehicles; and

[ 2005, c. 573, §1 (AMD) .]

3. Publish abstract of laws. Publish an abstract of statutes pertaining to vehicles and rules made by the Secretary of State and the Department of Transportation pertaining to this Title, together with other information related to public safety and regulation of traffic.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2005, c. 573, §1 (AMD).



29-A §152. Powers of Secretary of State

The Secretary of State may: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Investigation for information. Make necessary investigations for information required to carry out the provisions of this Title, including, but not limited to, review of records and investigations in the field;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Deputize agents, examiners and investigators. Appoint and deputize agents, examiners and motor vehicle investigators, stationed at convenient places, to receive applications for registration and licenses for the operation of vehicles, to conduct examinations and to perform assigned duties.

A motor vehicle investigator has the powers and duty to enforce all provisions of this Title and Title 17-A and all the laws of the State with the same powers that a sheriff has in a county. A motor vehicle investigator is at all times subject to all other investigatory duties assigned by the Secretary of State.

[ 2007, c. 12, §1 (AMD) .]

3. Central computer system. Notwithstanding any other provisions of law, purchase and maintain a central computer system for purposes of administering this Title and conducting departmental operations. All other uses must be approved by the Secretary of State. The Secretary of State shall adopt rules regarding the maintenance and use of data processing information files required to be kept confidential and shall distinguish those files from files available to the public;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Facsimile signature of Secretary of State. Use a facsimile signature, which has the same validity as the Secretary of State's written signature and is admissible in court;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Assign new identification number. Assign a new identification number to a vehicle if it has none, or if the vehicle's identification number is destroyed or obliterated, or if the frame, chassis or, if the vehicle is a truck, the cab is changed, or if the vehicle is a reconstructed motorcycle, and shall issue a new certificate of title showing the new identification number upon surrender of the old certificate and completion of an application for title and payment of the fee; and

[ 1997, c. 776, §5 (AMD) .]

6. Other data. Require data necessary on forms, applications, certificates, licenses or other documents.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 776, §§4,5 (AMD). 2001, c. 361, §4 (AMD). 2007, c. 12, §1 (AMD).



29-A §153. Rules

The Secretary of State may adopt, amend or repeal rules necessary to administer this Title, as provided in the Maine Administrative Procedure Act. Unless defined otherwise, rules adopted pursuant to this Title are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 437, §5 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 437, §5 (AMD).



29-A §154. Collection of fees; report

1. Collection of fees. The Secretary of State shall collect all fees required for registering vehicles and licensing operators and all permit fees and transmit these fees to the Treasurer of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Report. The Secretary of State, as required by the Governor, shall make a report of the fees received for vehicle registrations and issuances of licenses and from other sources, with appropriate recommendations.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Collection costs. Whenever the payment of a fee results in a protest or is returned by the bank upon which it was drawn because of insufficient funds, closed account, no account or a similar reason, the Secretary of State shall charge a service collection fee of $2 plus the cost of collection.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Recovery of fees or use taxes. Whenever the payment of a fee or use tax required to be collected by the Secretary of State results in a protest or is returned by the bank upon which it was drawn because of insufficient funds, closed account, no account or a similar reason, the Secretary of State may mail a notice of dishonor, as defined in Title 11, section 3-1503, to the person liable, demanding payment and warning the person that if the amount due is not paid within 10 days after the mailing of the notice, suspension of the person's license and registration will result. If the person fails to pay the required amount within 10 days after the mailing of the notice, the Secretary of State may suspend all licenses, permits, certificates and registrations of the person liable for the fee, fees or tax.

[ 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §1 (AMD); 1995, c. 65, Pt. C, §15 (AFF) .]

5. Recovery of tax on vehicles. Upon receipt of notification of the State Tax Assessor under Title 36, sections 1955-A or 1955-B, the Secretary of State shall mail a notice to the person liable for the tax, warning that if the amount of tax due is not paid within 10 days after the mailing of the notice, suspension of the registration issued for the vehicle in question will result. If the person fails to pay the required amount within 10 days after the mailing of the notice, the Secretary of State shall suspend the registration issued for the vehicle on which the tax remains unpaid.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Recovery of turnpike tolls. Upon receipt of notice from the Maine Turnpike Authority in accordance with Title 23, section 1980, subsection 2-A, paragraph G, the Secretary of State shall suspend the registration certificate and plates issued for the vehicle in question. If the motor vehicle is registered in another jurisdiction, the Secretary of State shall suspend the owner's right to operate the motor vehicle in this State in accordance with section 2461. The Secretary of State shall mail a notice of suspension to the registered owner at the last name and address on record with the Secretary of State, which may include an address obtained by reasonable means under Title 23, section 1980, subsection 2-A, paragraph C. The suspension takes effect on the date specified in the notice, which may not be less than 10 days after the mailing of the notification. The Secretary of State may not reinstate the registration certificate and plates or restore the owner's right to operate the motor vehicle in the State until the Maine Turnpike Authority notifies the Secretary of State that the toll and applicable fees and penalties have been paid. Notwithstanding any other provision of law, Title 5, section 9052, subsection 1 does not apply to a notice of suspension issued pursuant to this subsection.

[ 2015, c. 159, §3 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §§A84,C1 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2003, c. 591, §4 (AMD). 2015, c. 159, §3 (AMD).



29-A §154-A. Suspension for failure to pay required fees or taxes

When a fee or use tax required to be collected by the Secretary of State is not paid when due, the Secretary of State may notify the person liable for the fee or tax in writing that, if the amount due is not paid within 10 days after the mailing of the notice, suspension of the person's license and registration will result. If the person fails to pay the required amount within 10 days after the mailing of the notice, the Secretary of State may suspend all licenses, permits, certificates and registrations of the person liable for the fee or tax. [2001, c. 671, §1 (NEW).]

SECTION HISTORY

2001, c. 671, §1 (NEW).



29-A §155. Reciprocal taxes or fees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 65, §B1 (RP).



29-A §156. Reciprocal agreements with New Hampshire

Notwithstanding any law to the contrary, the Secretary of State may make agreements with the duly authorized representatives of the State of New Hampshire to provide that buses, taxicabs, trucks, truck tractors, trailers, semitrailers or double-bottoms owned by residents of that state and legally registered in that state may be operated in this State, including for purposes of intrastate commerce, within a zone not to exceed 10 miles from the border with that state. The agreements must provide that a resident of this State, when using the public ways of that adjoining state, is entitled to receive substantially equivalent benefits and privileges. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §157. Reciprocal and apportioned registrations; International Registration Plan

Notwithstanding this Title, the Secretary of State, in concurrence with the Commissioner of Transportation, may enter into reciprocal agreements or plans with another jurisdiction providing for the registration of vehicles on an apportionment or allocation basis. In the exercise of this authority, the Secretary of State may enter into and become a member of the International Registration Plan. Registration of vehicles under the plan must be in accordance with chapter 5, subchapter I, article 5. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §158. Asset forfeiture

Funds or assets forfeited pursuant to Title 15, chapter 517 may be awarded to the bureau. Funds or assets received in accordance with this section must be used for law enforcement training or for law enforcement equipment. [1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. B, §2 (NEW); 1995, c. 65, Pt. C, §15 (AFF).]

SECTION HISTORY

1995, c. 65, §B2 (NEW). 1995, c. 65, §§A153,C15 (AFF).






Subchapter 2: MUNICIPAL AGENTS, RENEWAL AGENTS AND REGISTRATION AGENTS

29-A §201. Municipal officials as agents

1. Appointment of agents by Secretary of State; scope of authority. With the approval of the municipal officers, the Secretary of State may appoint a municipal tax collector, or other persons designated by a municipality, to collect excise taxes on vehicles and to receive applications for licenses, license renewals, registrations and renewals of registrations of motor vehicles, trailers and semitrailers. The Secretary of State may authorize a municipal agent to issue licenses, registrations and renewals of licenses and registrations or may limit the agent's authority to the issuance of renewals only.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Issuance of registrations or renewals. An agent appointed in accordance with subsection 1 may:

A. Issue renewals of registration for school buses operated by school administrative units or private contractors; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Issue registration renewals for all motor vehicles and trailers, except for those required to be registered directly through the Bureau of Motor Vehicles as designated by the Secretary of State; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. If authorized to issue registrations and renewals of registrations, issue:

(1) Registrations for pickup trucks registered for 9,000 pounds or less gross vehicular weight, automobiles, trailers, semitrailers and farm tractors; and

(2) Registrations for trucks of greater gross weight than provided in subparagraph (1), after the agent has satisfactorily participated in special training as prescribed by the Secretary of State. [1997, c. 776, §6 (AMD).]

[ 1997, c. 776, §6 (AMD) .]

3. Service fees. Municipal agents appointed in accordance with subsection 1 may charge service fees for licenses, registrations and renewals of licenses and registrations as follows.

A. A municipal agent may charge an applicant a fee not to exceed $3 over the required fee for each renewal of license or registration issued and a fee not to exceed $4 over the required fee for each new license or registration issued. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. In a municipality in which agents are authorized to issue licenses, registrations or renewals of licenses or registrations for applicants from another municipality or from an unorganized territory, the agent may charge those applicants $1 in addition to the fees authorized by this subsection for each license, registration or renewal. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A municipal agent authorized to issue temporary registration permits may charge an applicant a fee not to exceed $1 over the required permit fee. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A municipal agent authorized to process permits and decals for vehicles with gross vehicle weight in excess of 6,000 may charge a fee not to exceed $1 over the required fee for each permit or decal issued. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. A municipal agent may charge a fee not to exceed $1 over the required fee for the issuance of a duplicate registration. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. A municipal agent may charge any applicant a fee not to exceed $2 over and above the required operator's license fee for each renewal issued. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. A municipal agent may charge an applicant a fee not to exceed $1 over the required fee when an applicant is requesting issuance of a set of plates designated as specialty plates by the Secretary of State to replace previously issued plates. [1995, c. 482, Pt. B, §1 (NEW).]

H. The Secretary of State may authorize municipal agents to charge a fee not to exceed $1 over the required fee for other transactions that the municipal agent carries out on behalf of the Secretary of State and that are not listed in this subsection. [2005, c. 573, §2 (NEW).]

The municipality may retain all service fees authorized in this subsection.

[ 2005, c. 573, §2 (AMD) .]

4. Training. The Secretary of State shall provide necessary training for municipal agents. A municipal agent may not be appointed for specific duties unless the agent has successfully completed the appropriate training program.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Duration of appointment; revocation of appointment. Unless revoked, the appointment of an agent continues as long as the agent holds that office or employment. An appointment may be revoked:

A. If the municipal officers that approved the appointment request that it be revoked; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. For cause by the Secretary of State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §B1 (AMD). 1997, c. 776, §6 (AMD). 2005, c. 573, §2 (AMD).



29-A §202. Appointment of agents for the issuance of noncommercial driver's license renewals, duplicates of noncommercial driver's license renewals and nondriver identification card renewals

The Secretary of State may appoint agents authorized to issue noncommercial driver's license renewals, duplicates of noncommercial driver's license renewals and nondriver identification card renewals who are stationed at convenient locations in the State. Agents may charge an applicant a fee over the required fees for each renewal or duplicate issued. The agent retains the additional fee and forwards all other fees to the Secretary of State. The Secretary of State shall determine by rule the fee to be charged by an agent under this section. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2011, c. 556, §2 (AMD).]

Agents appointed pursuant to this section are not authorized to issue registrations , initial noncommercial driver's licenses or initial nondriver identification cards. [2011, c. 556, §2 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2001, c. 671, §2 (AMD). 2011, c. 556, §2 (AMD).



29-A §203. Disposal of fees; certain towns (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2011, c. 392, Pt. I, §1 (RP).



29-A §203-A. Shipping highway construction and maintenance materials to Isle au Haut; costs paid from Highway Fund

The costs of transporting highway construction and maintenance materials to Isle au Haut by boat must be paid from the Highway Fund in the amount of $50,000 in fiscal year 1999-00 and $10,000 in each fiscal year thereafter. [1999, c. 524, §1 (NEW).]

SECTION HISTORY

1999, c. 524, §1 (NEW).



29-A §204. Registration agents

1. Appointment; scope of authority. The Secretary of State may appoint registration agents to issue original registrations, to renew registrations and to transfer registrations from one vehicle to another. The Secretary of State may limit the agent's authority to the issuance of renewals or to the issuance of renewals and transfers only. A registration agent may issue, renew or transfer a registration only when one of the following conditions is met:

A. The registration does not require payment of excise tax; or [1995, c. 645, Pt. B, §5 (NEW); 1995, c. 645, Pt. B, §24 (AFF).]

B. Excise tax has been paid in accordance with Title 36, chapter 111. [1995, c. 645, Pt. B, §5 (NEW); 1995, c. 645, Pt. B, §24 (AFF).]

[ 1995, c. 645, Pt. B, §5 (NEW); 1995, c. 645, Pt. B, §24 (AFF) .]

2. Training. The Secretary of State shall provide necessary training for registration agents. A registration agent appointed pursuant to this section shall complete a training program or programs required by the Secretary of State.

[ 1995, c. 645, Pt. B, §5 (NEW); 1995, c. 645, Pt. B, §24 (AFF) .]

3. Duration of appointment. An appointment for a registration agent remains in effect until revoked by the Secretary of State or voluntarily surrendered. An appointment may be revoked by the Secretary of State for cause.

[ 1995, c. 645, Pt. B, §5 (NEW); 1995, c. 645, Pt. B, §24 (AFF) .]

4. Rules. The Secretary of State may adopt rules to implement the provisions of this section. The rules may include limits on agent fees, requirements for training of registration agents, accounting standards and inventory control processes and requirements for the electronic collection and transmission of data and funds between registrants, registration agents and the bureau. By rule, the Secretary of State may also designate specific registration requirements that can not be met by filing electronically with an agent. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 680, §1 (AMD) .]

SECTION HISTORY

1995, c. 645, §B5 (NEW). 1995, c. 645, §B24 (AFF). 1999, c. 680, §1 (AMD).






Subchapter 3: RECORDS

29-A §251. Records and databases related to driver's licenses and motor vehicles

1. Records required to be kept. The Secretary of State shall keep a record of applications for driver's licenses, motor vehicle registrations and certificates of title and of issued driver's licenses, learner's permits, motor vehicle registrations and certificates of title.

[ 2013, c. 381, Pt. B, §9 (AMD) .]

2. Public access to records. Records of the Secretary of State pertaining to the applications, registrations and certifications of vehicles and to driver's licenses must be open to public inspection during office hours. The Secretary of State shall provide a copy of a record pertaining to the applications, registrations and certifications of vehicles or to driver's licenses for a fee of $5 each.

[ 2003, c. 434, §4 (AMD); 2003, c. 434, §37 (AFF) .]

2-A. Databases. The Secretary of State may provide databases of records pertaining to applications, registrations and certifications of vehicles and to driver's licenses to individuals, businesses and other entities. The Secretary of State shall adopt rules to establish a fee schedule and governing procedures.

[ 2003, c. 434, §4 (NEW); 2003, c. 434, §37 (AFF) .]

3. Complaints confidential. Written complaints and certain control numbers used in the titling of motor vehicles may be kept confidential.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Confidentiality of e-mail addresses. If a person submits an e-mail address as part of the application process for a license or registration under this Title, the e-mail address is confidential and may not be disclosed to anyone outside the Department of the Secretary of State except for law enforcement officers or for purposes of court proceedings.

[ 2013, c. 283, §1 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 434, §4 (AMD). 2003, c. 434, §37 (AFF). 2013, c. 283, §1 (AMD). 2013, c. 381, Pt. B, §9 (AMD).



29-A §252. Driver history records and databases

1. Reports furnished. The Secretary of State shall provide a copy of a record pertaining to convictions, adjudications, accidents, suspensions and revocations of a driver's license for a fee of $5 each for a driving record covering 3 years and $10 each for a driving record covering more than 3 years. Certified copies are an additional $1. A person receiving a report by electronic transmittal shall pay the fee associated with that transmittal. The Secretary of State shall adopt rules to establish a fee schedule and procedures governing electronic transmittal of a record.

[ 2005, c. 433, §4 (AMD); 2005, c. 433, §28 (AFF) .]

1-A. Databases. The Secretary of State may provide databases of records pertaining to convictions, adjudications, accidents, suspensions and revocations to individuals, businesses and other entities. The Secretary of State shall adopt rules to establish a fee schedule and governing procedures under this subsection.

[ 2003, c. 434, §5 (NEW); 2003, c. 434, §37 (AFF) .]

2. Fee waived for official requests. There is no fee for requests from other motor vehicle departments, state, county and federal agencies and law enforcement agencies.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A85 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 482, §A2 (AMD). 1995, c. 625, §A31 (AMD). 2003, c. 434, §5 (AMD). 2003, c. 434, §37 (AFF). 2005, c. 433, §4 (AMD). 2005, c. 433, §28 (AFF).



29-A §253. Confidentiality of nongovernment vehicle records

Upon receiving a written request by an appropriate criminal justice official and showing cause that it is in the best interest of public safety, the Secretary of State may determine that records of a nongovernment vehicle may be held confidential for a specific period of time, which may not exceed the expiration of the current registration. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §254. Rented vehicles; records

1. Owner of vehicle to keep record. A person engaged in the business of renting motor vehicles with or without a driver, other than as a transaction involving the sale of the vehicle, shall maintain a record of the identity of the person to whom the vehicle is rented, including a record of the driver's license of the person to whom the vehicle is rented and the exact time the vehicle is subject to that rental or in the person's possession. A person who violates this subsection commits a Class E crime. Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. Q, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Records open to inspection. A person required to maintain records pursuant to subsection 1 shall allow inspection of those records by any law enforcement officer. A person who violates this subsection commits a Class E crime. Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. Q, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Offense.

[ 2003, c. 452, Pt. Q, §1 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Form. If the Secretary of State prescribes a form for the keeping of the record required in subsection 1, the owner shall use that form. The form must be carried in the vehicle during the period of lease or hire.

[ 2003, c. 452, Pt. Q, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 452, §Q1 (AMD). 2003, c. 452, §X2 (AFF).



29-A §255. Confidentiality for public safety

1. Confidential records. Notwithstanding any other provision of law, the Secretary of State or a designee of the Secretary of State may hold records relating to a person's motor vehicle registration and driver's license confidential for a specified period of time when the following conditions are met:

A. The Secretary of State has received a written request along with a copy of a protection order that has been issued under Title 5, section 4654 or 4655; Title 15, section 321; Title 19, section 765 or 766; or Title 22, chapter 1071 to protect the requestor from harassment or abuse; or [1995, c. 645, Pt. B, §6 (NEW); 1995, c. 645, Pt. B, §24 (AFF).]

B. The Secretary of State or a designee of the Secretary of State has:

(1) Received a written request showing cause that a person is in danger of serious bodily injury or death by another person and that the endangered person is relocating for the specific purpose of avoiding harm;

(2) Consulted with the Commissioner of Public Safety or a designee of the commissioner and the Attorney General or a designee of the Attorney General; and

(3) Determined that holding the endangered person's driver's license and motor vehicle registration records as confidential is in the best interest of public safety. [1995, c. 645, Pt. B, §6 (NEW); 1995, c. 645, Pt. B, §24 (AFF).]

[ 1995, c. 645, Pt. B, §6 (NEW); 1995, c. 645, Pt. B, §24 (AFF) .]

2. Release of records. The Secretary of State may release information held in confidence pursuant to subsection 1 to law enforcement officers, insurance companies and municipal, county, state or federal agencies that demonstrate a necessity for the information. The Secretary of State shall prescribe the conditions under which the information may be used and the person receiving the information may only use the information as prescribed.

[ 1995, c. 645, Pt. B, §6 (NEW); 1995, c. 645, Pt. B, §24 (AFF) .]

3. Liability for release. Neither failure of the Secretary of State or an employee of the Secretary of State to perform the requirements of this section nor compliance with it subjects the Secretary of State or employees of the Secretary of State to liability in a civil action.

[ 1995, c. 645, Pt. B, §6 (NEW); 1995, c. 645, Pt. B, §24 (AFF) .]

4. Rules. The Secretary of State may, in consultation with the Commissioner of Public Safety and the Attorney General, adopt rules necessary for the implementation of this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1995, c. 645, Pt. B, §6 (NEW); 1995, c. 645, Pt. B, §24 (AFF) .]

SECTION HISTORY

1995, c. 645, §B6 (NEW). 1995, c. 645, §B24 (AFF).



29-A §256. Federal Driver's Privacy Protection Act of 1994

The Secretary of State shall comply with the provisions of Title 18, United States Code, Chapter 123 in disclosing records. [1995, c. 645, Pt. B, §6 (NEW); 1995, c. 645, Pt. B, §24 (AFF).]

SECTION HISTORY

1995, c. 645, §B6 (NEW). 1995, c. 645, §B24 (AFF).



29-A §257. Confidentiality of technology system information (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 434, §6 (NEW). 2003, c. 434, §37 (AFF). 2015, c. 250, Pt. C, §4 (RP).









Chapter 5: VEHICLE REGISTRATION

Subchapter 1: REGISTRATION

Article 1: GENERAL REGISTRATION REQUIREMENTS

29-A §351. Registration required

The owner of a vehicle that is operated or remains on a public way is responsible for registering the vehicle. [1999, c. 68, §1 (NEW).]

1. Failure to register. A person who operates a vehicle that is not registered in accordance with this Title, fails to register a vehicle or permits a vehicle that is not registered to remain on a public way commits:

A. A traffic infraction for which a fine of not more than $50 may be adjudged if the vehicle was registered and the registration has been expired for more than 30 days but less than 150 days; or [2013, c. 112, §6 (AMD).]

B. A Class E crime if the vehicle was not registered or the registration has been expired for 150 days or more. [2001, c. 671, §3 (AMD).]

[ 2013, c. 112, §6 (AMD) .]

1-A. Residents required to register. An owner of a vehicle who becomes a resident of this State shall register that vehicle in this State within 30 days of establishing residency. A person who operates or allows a vehicle that is not registered in accordance with this subsection to remain on a public way commits:

A. A traffic infraction for which a fine of not more than $50 may be adjudged if more than 30 days but less than 150 days has elapsed since establishing residency; or [2005, c. 433, §5 (NEW); 2005, c. 433, §28 (AFF).]

B. A Class E crime if more than 150 days have elapsed since establishing residency. [2005, c. 433, §5 (NEW); 2005, c. 433, §28 (AFF).]

[ 2005, c. 433, §5 (AMD); 2005, c. 433, §28 (AFF) .]

2. Operating a vehicle with an expired registration. The owner or operator of a vehicle stopped by a law enforcement officer and having a registration that has expired within the last 30 days must be issued a warning, rather than a summons, in a form designated by the Chief of the State Police. This warning must state that:

A. Within 2 business days, the owner or operator must register the vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The renewed registration expires on the same month as the previous registration; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The registration fee is the same as for a full year's registration. [1999, c. 68, §1 (AMD).]

[ 1999, c. 68, §1 (AMD) .]

3. Temporary permit to tow unregistered vehicle. A law enforcement officer, an employee of a municipal police department designated by the chief, an employee of the sheriff's department designated by the sheriff, an employee of the State Police designated by the Chief of the State Police or an employee of the bureau designated by the Secretary of State may issue a permit in writing to allow:

A. An unregistered motor vehicle to be towed either by a regular service wrecker or by the use of a towbar or tow dolly; or [2001, c. 360, §3 (AMD).]

B. [1995, c. 247, §1 (RP).]

C. An unregistered trailer or semitrailer with a gross weight of 3,000 pounds or less to be towed, for one trip only, between the points of origin and destination. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

A permit issued under this subsection is valid for no more than 3 days, including the date of issuance.

[ 2001, c. 360, §3 (AMD) .]

3-A. Permit to operate unregistered vehicle. Upon stopping a vehicle with a registration that has been expired for more than 30 days, a law enforcement officer may issue a permit to the owner or operator of the vehicle to operate the vehicle to the owner's residence or to an office of the bureau for the sole purpose of renewal of the registration by the owner.

[ 1995, c. 247, §2 (NEW) .]

4. Duplicate registration, notification of change in location or status. Duplicate registrations are provided in accordance with section 1405. A person to whom a registration has been issued must notify the Secretary of State of a change in location or status in accordance with section 1407.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Expiration of 14-day temporary registration plate. Notwithstanding the provisions of this section, a person who operates a vehicle with an expired temporary registration plate issued pursuant to section 462 commits:

A. A traffic infraction for which a forfeiture of not more than $50 may be adjudged if the registration has been expired for less than 150 days; or [2001, c. 671, §4 (NEW).]

B. A Class E crime if the registration has been expired for 150 days or more. [2001, c. 671, §4 (NEW).]

[ 2001, c. 671, §4 (AMD) .]

6. Improper registration. A traffic infraction for which a fine of not less than $200 nor more than $1,000 may be adjudged if the vehicle is not properly registered. For purposes of this subsection, "not properly registered" means the vehicle is either registered in a manner that is not reflective of its current actual use or as a type of vehicle that it is not as a matter of law, including, but not limited to, a motor vehicle registered as an antique auto when the vehicle is not an antique auto as defined in section 101, subsection 3.

[ 2013, c. 112, §7 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 247, §§1,2 (AMD). 1995, c. 454, §2 (AMD). 1995, c. 584, §B4 (AMD). 1999, c. 41, §1 (AMD). 1999, c. 68, §1 (AMD). 2001, c. 360, §3 (AMD). 2001, c. 361, §5 (AMD). 2001, c. 671, §§3,4 (AMD). 2005, c. 433, §5 (AMD). 2005, c. 433, §28 (AFF). 2013, c. 112, §§6, 7 (AMD).



29-A §352. Minors

1. Application for registration. The Secretary of State may not approve the application of a minor for registration of a vehicle unless the minor is at least 15 years old and the application is signed by:

A. A parent or guardian who has the custody of the minor; [1995, c. 482, Pt. B, §2 (NEW).]

B. If the minor has no parent or guardian, the minor's employer; or [1995, c. 482, Pt. B, §2 (NEW).]

C. If the minor is emancipated, the minor. In this case, the application must be accompanied by an attested copy of the court order of emancipation. [1995, c. 482, Pt. B, §2 (NEW).]

[ 1995, c. 482, Pt. B, §2 (RPR) .]

2. Suspension. If a person who has signed the application files with the Secretary of State a notarized written request that the registration be suspended, the Secretary of State shall, pursuant to chapter 23, suspend the registration without hearing.

[ 1995, c. 482, Pt. B, §2 (RPR) .]

3. Minor.

[ 1995, c. 482, Pt. B, §2 (RP) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §B2 (RPR).



29-A §353. Members of Armed Forces

A registration issued by the Armed Forces of the United States in foreign countries for a vehicle owned by military personnel is valid for 45 days after the owner has returned to the United States. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §354. Off-road vehicles

Off-road vehicles may not be registered in accordance with this Title. [2005, c. 577, §8 (NEW).]

SECTION HISTORY

2005, c. 577, §8 (NEW).






Article 2: CERTIFICATES OF REGISTRATION

29-A §401. Application

1. Filing of application. Application for vehicle registration may be made by mail or otherwise to the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Content of application. An application must contain information requested by the Secretary of State, including legal name, residence and address of the registrant, current mileage of a motor vehicle, a brief description of the vehicle, the maker, the vehicle identification number, the year of manufacture, and the type of motor fuel and, for trucks, truck tractors and special mobile equipment, the gross weight. A registrant that is a corporation, trust, limited partnership or other similar entity must provide either a federal taxpayer identification number or an identification number issued by the department. An initial application for registration must be signed by the registrant or the registrant's legal representative. The Secretary of State shall keep initial applications on file until that registration is terminated.

[ RR 2009, c. 2, §81 (COR) .]

3. Issuance of registration. The Secretary of State, on approving the application, shall issue:

A. A registration number or other distinguishing mark; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A certificate of registration that contains the name, place of residence and address of the registered owner. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Refusal. The Secretary of State may refuse to register the vehicle or to issue a certificate if the applicant has not provided satisfactory information or if the Secretary of State determines that the type of vehicle should not be permitted to be on the highways of the State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. File. The Secretary of State shall maintain a file of applications and registrations arranged alphabetically according to the name of the applicant and numerically according to registration number.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §B3 (AMD). 1995, c. 645, §B7 (AMD). 1995, c. 645, §B24 (AFF). 2001, c. 361, §6 (AMD). 2001, c. 361, §38 (AFF). RR 2009, c. 2, §81 (COR).



29-A §402. Insurance required prior to registration

1. Insurance required. A person may not register a vehicle unless the person satisfies the Secretary of State that the vehicle is covered by a liability insurance policy.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Method of establishing evidence of insurance. A person establishes insurance by showing the vehicle insurance identification card as defined by section 1551, subsection 4, a letter from an insurance company or agent showing that the vehicle is covered by a liability insurance policy, an insurance binder or an insurance policy that has a summary document that describes the vehicle insured, the name of the insured, the amount of insurance, the type of insurance coverage and the period for which the vehicle is covered to either the municipal agent or the bureau. Evidence of insurance may be provided at the time of registration in electronic form, including the display of an image on a portable electronic device as defined in section 1551, subsection 11-A.

[ 2013, c. 72, §2 (AMD) .]

3. Alternative methods of establishing evidence of insurance. An individual is considered to comply with subsection 2 if the individual shows evidence of compliance with the provisions of section 1605, subsection 3, paragraph A, B or C.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Exceptions. The provisions of this section do not apply to:

A. Government vehicles as identified in section 517; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Vehicles owned or controlled by a dealer as defined by chapter 9; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Vehicles registered as vehicles for hire; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Trailers and semitrailers. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2013, c. 72, §2 (AMD).



29-A §403. Motor vehicle emission inspection requirement for vehicle registration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 6, §1 (AMD). 1995, c. 49, §1 (RP). 1995, c. 50, §1 (RP). 1995, c. 625, §C4 (RP).



29-A §404. Carrying of registration

1. Requirement. A certificate of registration, except a dealer certificate, must be carried on the person of the operator or occupant, or kept in some easily accessible place in the vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Dismissal. A person served with a Violation Summons and Complaint charging a violation of this section may have the complaint dismissed if that person shows satisfactory evidence that the vehicle was registered at the time of the alleged violation. The clerk of the District Court violations bureau must dismiss the complaint if, prior to the date required for filing an answer to the complaint, the person charged files with the bureau a copy of the Violation Summons and Complaint together with satisfactory evidence that the vehicle was registered at the time of the alleged violation. If a person files a timely answer to a Violation Summons and Complaint alleging a violation of this section and that person presents satisfactory evidence to the court at the time of trial showing that the vehicle was registered at the time of the alleged violation, the court must dismiss the complaint.

[ 1999, c. 771, Pt. C, §1 (AMD); 1999, c. 771, Pt. D, §§1, 2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 771, §C1 (AMD). 1999, c. 771, §§D1,2 (AFF).



29-A §405. Expiration dates

1. Automobile, truck, truck tractor, motor home, moped, semitrailers not exceeding a gross vehicle weight of 2,000 pounds, special mobile equipment, tractor and camp trailer registration. Registration for an automobile, truck, truck tractor, motor home, moped, semitrailer not exceeding a gross vehicle weight of 2,000 pounds, special mobile equipment, tractor and camp trailer is as follows.

A. A registration expires on the last day of the month one year from the month of issuance. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. When an application is made after the registration for the previous year has expired, the term of the renewal begins on the month of the issuance of the previous registration. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A person who has a fleet of 5 or more motor vehicles may petition the Secretary of State for a common expiration date of all vehicle registrations. [2001, c. 671, §5 (AMD).]

[ 2011, c. 167, §1 (AMD); 2011, c. 167, §7 (AFF) .]

2. Other vehicles. All vehicles not governed by subsection 1 have registration periods from March 1st to the last day of February of the next calendar year.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Early display of plates. A number plate or suitable device furnished for the next registration period may be displayed on the first day of the month in which the current registration expires.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Emergency. The Secretary of State may extend the expiration date of a registration under emergency conditions.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2001, c. 361, §7 (AMD). 2001, c. 361, §38 (AFF). 2001, c. 671, §5 (AMD). 2005, c. 577, §9 (AMD). 2011, c. 167, §1 (AMD). 2011, c. 167, §7 (AFF).



29-A §406. Nontransferability of certificate

A vehicle registration expires on the transfer of ownership except for a transfer to a surviving spouse. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Return of certificate.

[ 2013, c. 496, §2 (RP) .]

2. Issuance of new registration.

[ 2013, c. 496, §2 (RP) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2013, c. 496, §2 (AMD).



29-A §407. Defaced or missing identification numbers

1. Assignment of special number. When an engine, serial or vehicle identification number has been omitted, altered, removed or defaced, the Secretary of State shall assign and attach to the vehicle a special number and maintain a record of the number.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Violation. A person commits a Class E crime if that person sells, exchanges, offers to sell or exchange, transfers or uses a manufacturer's vehicle identification or serial number plate that has been removed from the vehicle to which it was originally attached.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §408. Vehicles reported stolen

When the Secretary of State receives an application for registration of a vehicle previously reported as stolen, the Secretary of State shall notify the owner of that vehicle. The Secretary of State may withhold registration for further investigation. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §409. Collection of taxes

1. Collection of tax. The Secretary of State shall act at the time and place of registration on behalf of the State Tax Assessor to collect the sales or use tax due under Title 36, Part 3 for a vehicle or truck camper for which an original registration is required.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Documentation; payment of tax. Registration may not be issued, unless in addition to meeting the other registration requirements of this Title, the applicant has:

A. Submitted a dealer's certificate in a form prescribed by the State Tax Assessor, showing either that:

(1) The sales tax due has been collected by the dealer; or

(2) The sale of the vehicle or truck camper is not subject to tax; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Properly signed a use tax certificate in a form prescribed by the State Tax Assessor and:

(1) Paid the amount of tax due; or

(2) Shown that the sale or use of the vehicle or truck camper is not subject to tax. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Collection fee. Each official shall retain from the use taxes collected a fee of $1.25 for each vehicle or truck camper, even if a certificate indicates that no use tax is due.

Retained fees must be transmitted to the Treasurer of State and credited to the Highway Fund.

Taxes collected must be transmitted to the Treasurer of State and credited to the General Fund.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Forwarding certificates. Certificates submitted pursuant to this section must be sent promptly to the State Tax Assessor.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Other taxes. A motor vehicle, mobile home, camp trailer or truck camper may not be registered until the excise tax or personal property tax or real estate tax has been paid in accordance with Title 36, sections 551, 602, 1482 and 1484. The Secretary of State may provide municipal excise tax collectors with a standard vehicle registration form for the collection of excise tax.

[ 2011, c. 240, §1 (AMD) .]

6. Remedies cumulative. The provisions of this section are in addition to other methods for the collection of the sales or use tax.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2011, c. 240, §1 (AMD).



29-A §410. Voluntary surrender or cancellation

A registrant may voluntarily surrender vehicle registration. The Secretary of State shall record that the registration has been cancelled. The Secretary of State may require the return of any certificate of registration or registration plate issued to the registrant for the vehicle. The registrant may activate the registration at any time prior to the original expiration of the registration. [2005, c. 433, §6 (AMD); 2005, c. 433, §28 (AFF).]

SECTION HISTORY

1995, c. 482, §A3 (NEW). 2005, c. 433, §6 (AMD). 2005, c. 433, §28 (AFF).



29-A §411. Multi-year fleet registration

Notwithstanding any other provision of law, the Secretary of State may authorize registrants with 100 or more motor vehicle registrations to participate in a multi-year fleet registration program. Registrants shall elect a common expiration date for all vehicles placed in the multi-year fleet registration program. With permission of the Secretary of State, a registrant may establish more than one fleet. [1995, c. 645, Pt. B, §8 (NEW); 1995, c. 645, Pt. B, §24 (AFF).]

Motor vehicles registered pursuant to a multi-year fleet registration program may be issued registration credentials for a period not to exceed 5 years. The Secretary of State shall establish a method for the annual verification and collection of appropriate registration fees and excise taxes. When municipal excise tax is required under Title 36, chapter 111, the person registering the motor vehicles shall pay the excise tax directly to the appropriate municipality. [1995, c. 645, Pt. B, §8 (NEW); 1995, c. 645, Pt. B, §24 (AFF).]

The Secretary of State may adopt rules for the implementation of a multi-year fleet registration program. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1995, c. 645, Pt. B, §8 (NEW); 1995, c. 645, Pt. B, §24 (AFF).]

SECTION HISTORY

1995, c. 645, §B8 (NEW). 1995, c. 645, §B24 (AFF).






Article 3: REGISTRATION PLATES

29-A §451. Issuance and form of registration plates

1. Authority to issue registration plates. The Secretary of State shall provide a new general issue of registration plates periodically as determined by the Legislature. Each new general issue must be easily distinguishable by color from the preceding general issue.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

1-A. New general issue. The Secretary of State shall provide for a new general issue of registration plates and shall begin issuing the new plates no later than July 1, 1999. The Secretary of State shall provide for the issuance of new plates before December 31, 2000 to all vehicles required to obtain new plates.

[ 1995, c. 645, Pt. C, §1 (NEW); 1995, c. 645, Pt. C, §16 (AFF) .]

1-B. New dealer plate issue. The Secretary of State shall provide for a new issue of dealer plates and shall begin issuing the new dealer plates no later than December 31, 2000 to all dealers licensed pursuant to chapter 9, subchapter III.

[ 1999, c. 473, Pt. G, §1 (AMD) .]

2. Furnishing registration plates. The Secretary of State shall furnish registration plates, without charge, with each registration except to dealers, manufacturers and holders of transporter registration plates.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Annual registration plates or devices. The Secretary of State shall issue new registration plates or a suitable device in lieu of new registration plates each calendar year. The plate or device must clearly indicate the year or period for which it is issued. The Secretary of State may issue permanent registration plates designed to provide for renewal by changing the expiration date without issuing new registration plates. A device attached to the appropriate vehicle or registration plate is proper registration for the period specified.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Registration plate design. Registration plates must be designed as follows.

A. Registration plates must bear the year of issue or the last 2 numerals of that year and the word "Maine" or the abbreviation "Me." in letters of at least 3/4 inch in height centered at the top of the registration plate. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Except on motorcycle plates, registration plate numbers may not be substantially less than 3 inches high. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. On registration plates issued for private use, the word "Vacationland" must be centered at the bottom, except, when the Secretary of State determines that for other than passenger vehicles, that space may be used for class identifiers. [1997, c. 776, §8 (AMD).]

D. [1995, c. 645, Pt. C, §2 (AMD); 1995, c. 645, Pt. C, §16 (AFF); MRSA T. 29-A, §451, sub-§4, ¶ D (RP).]

[ 1997, c. 776, §8 (AMD) .]

4-A. New general issue design. Notwithstanding subsection 4, the design of registration plates issued pursuant to subsection 1-A is governed by this subsection.

A. Registration plates must bear the year of issue or the last 2 numerals of that year and the word "Maine" or the abbreviation "ME" in letters of at least 3/4 inch in height centered at the top of the registration plate. [1997, c. 311, §1 (NEW).]

B. Except on motorcycle plates, registration numbers may not be substantially less than 3 inches high. [1997, c. 311, §1 (NEW).]

C. On registration plates issued for private use and trucks, the word "Vacationland" must be centered at the bottom in letters not less than 3/4 inch in height, except, when the Secretary of State determines that for other than passenger vehicles, that space may be used for class codes. [1997, c. 311, §1 (NEW).]

D. A new registration plate must have:

(1) A green shaded background;

(2) Identification numbers, letters and the border distinctly black; and

(3) An illustration of a chickadee, pine cone and tassel. [1997, c. 311, §1 (NEW).]

E. The Secretary of State shall devise, with the advice of the joint standing committee of the Legislature having jurisdiction over transportation matters, a numbering system suitable for a new general issue of registration plates. [1997, c. 311, §1 (NEW).]

[ 1997, c. 311, §1 (NEW) .]

5. Special classes of registration plates. A vehicle required to be registered in a special class under this Title may display only the number plates designed for that special class of registration. If a vehicle registered for hire is disabled due to an accident or mechanical malfunction, another vehicle of the same passenger capacity may be substituted temporarily. The substitute vehicle is subject to the financial responsibility requirements in section 1611. Notwithstanding this subsection, the Secretary of State may issue a temporary credential in lieu of a special class of registration plate. The Secretary of State may adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 434, §7 (AMD); 2003, c. 434, §37 (AFF) .]

6. Plates to be manufactured at State Prison. The Secretary of State or the duly designated official in charge of vehicle registration shall purchase and cause to be installed at the State Prison the necessary equipment and materials for the production of all vehicle registration plates used in the State. Only plates that can not be produced at the prison and plates for which anticipated demand is below a minimum number determined by the Secretary of State may be purchased for state use.

The Warden of the State Prison has charge of operations at the State Prison relative to the manufacture of all plates made for the State. The Warden of the State Prison, with the consent of the Secretary of State, may employ for limited periods of time a supervisor for the purpose of instructing inmates in the operation of making such plates.

[ 1995, c. 645, Pt. C, §3 (AMD) .]

7. Rules. The Secretary of State may adopt rules to protect the integrity of registration plates or provide for the issue of replacement plates.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A86 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 645, §§C1-3 (AMD). 1995, c. 645, §C16 (AFF). 1997, c. 311, §1 (AMD). 1997, c. 776, §§7,8 (AMD). 1999, c. 473, §G1 (AMD). 2001, c. 671, §6 (AMD). 2003, c. 434, §7 (AMD). 2003, c. 434, §37 (AFF). MRSA T.29A ., §451/4/D (AMD).



29-A §452. Manner of display

1. Position of registration plate. A registration plate must be displayed horizontally. Only one set of Maine registration plates may be displayed on one vehicle. A registration plate must be attached to the front and the rear of each vehicle except as follows.

A. A trailer and semitrailer registration plate may be attached only to the rear of that trailer or semitrailer. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A motorcycle registration plate may not be attached to the front of that motorcycle. [2005, c. 577, §10 (AMD).]

C. A manufacturer, dealer or transporter registration plate may be attached only to the rear of the vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A truck tractor registration plate may be attached only to the front of that truck tractor. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2005, c. 577, §10 (AMD) .]

2. Farm trucks. The registration plate for a farm truck or vehicle used for hauling forest products may be attached by means of a rigid or semirigid bracket that allows the plate to swing freely.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Proper display. Registration plates must always be properly displayed.

[ 2003, c. 452, Pt. Q, §2 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Plainly visible and legible. Registration plates, including the numbers, letters and words, must always be plainly visible and legible.

[ 2003, c. 452, Pt. Q, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 452, §§Q2,3 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 577, §10 (AMD).



29-A §453. Vanity registration plates

1. Vanity registration plates. The Secretary of State may issue registration plates that contain letters or a combination of letters and numbers for automobiles, taxi cabs, limousines, pickup trucks, trucks, motorcycles, motor homes or semitrailers and camp trailers. The number of characters appearing on a plate issued under this section may not exceed 7. The Secretary of State may not issue vanity plates for vehicles registered pursuant to section 504, subsection 2, or section 512, 531 or 532.

[ 2001, c. 34, §1 (AMD) .]

2. Fee. The annual service fee for a vanity registration plate is $25 in addition to the regular motor vehicle registration fee. The service fee must be credited to the General Highway Fund, except that, beginning July 1, 2009, $10 of the service fee must be transferred on a quarterly basis by the Treasurer of State to the TransCap Trust Fund established by Title 30-A, section 6006-G. A sum sufficient to defray the cost of this program must be allocated annually from the General Highway Fund.

[ 2007, c. 647, §1 (AMD); 2007, c. 647, §8 (AFF) .]

3. Duplicate plates.

[ 2003, c. 434, §37 (AFF); 2003, c. 434, §8 (RP) .]

3-A. Restrictions. The Secretary of State may refuse to issue or may recall a plate issued under this section that:

A. [2015, c. 206, §2 (RP).]

B. [2015, c. 206, §2 (RP).]

C. Falsely suggests an association with public institutions; [2015, c. 206, §2 (AMD).]

D. Is duplicative; or [2015, c. 206, §2 (AMD).]

E. The Secretary of State finds consists of language that encourages violence or may result in an act of violence or other unlawful activity because of the content of the language requested by the registrant. [2015, c. 206, §2 (NEW).]

[ 2015, c. 206, §2 (AMD) .]

4. Radio plates.

[ 2013, c. 381, Pt. A, §1 (RP) .]

5. Facsimile plates. The Secretary of State may issue a facsimile plate for a 60-day period during production of the semipermanent plate. The facsimile plate must be attached to the rear plate bracket.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). RR 1997, c. 1, §26 (COR). 1997, c. 437, §6 (AMD). 1997, c. 776, §§9,10 (AMD). 2001, c. 34, §1 (AMD). 2003, c. 434, §§8,9 (AMD). 2003, c. 434, §37 (AFF). 2007, c. 647, §1 (AMD). 2007, c. 647, §8 (AFF). 2009, c. 435, §1 (AMD). 2013, c. 381, Pt. A, §1 (AMD). 2015, c. 206, §2 (AMD).



29-A §454. Commemorative registration plates

1. Commemorative registration plate authorized. The Secretary of State may authorize a state, county or municipal government or a subdivision of a state, county or municipal government to design and sell a reflectorized, commemorative, simulated registration plate in celebration of its centennial, bicentennial or sesquicentennial.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Display. A commemorative plate may be displayed to replace the front registration plate on a motor vehicle, except a truck tractor, including a motor vehicle registered outside this State and operated within it, from January 1st to December 31st of the year celebrated.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Otherwise prohibited. A commemorative plate may not be sold or displayed except as provided in this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §455. Environmental registration plates

The Secretary of State shall issue Maine Environmental Trust Fund registration plates beginning April 1, 1994 in accordance with this section. Environmental registration plates are not required for registration of a motor vehicle but are to allow citizens to participate voluntarily in the Maine Environmental Trust Fund program. A citizen may apply for environmental registration plates and contribute to the Maine Environmental Trust Fund as provided in this section. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Issuance of environmental registration plates. The Secretary of State, upon receiving an application and evidence of payment of the excise tax required by Title 36, the registration fee required by this Title and the contribution to the Maine Environmental Trust Fund provided for in subsection 4, shall issue a registration certificate and a set of environmental registration plates to be used in lieu of regular registration plates. The Secretary of State may issue environmental registration plates to a vehicle in any registration class if the designated registration plate for that class does not preclude its use in conjunction with the environmental registration plate design. The Secretary of State may issue environmental registration plates to certain state-owned vehicles in accordance with section 517.

[ 1995, c. 65, Pt. A, §87 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

2. Plate design; optional environmental vanity plates. The Secretary of State, the Commissioner of Agriculture, Conservation and Forestry, the Commissioner of Environmental Protection and the Commissioner of Inland Fisheries and Wildlife in consultation with the joint standing committee of the Legislature having jurisdiction over transportation matters shall determine the plate design.

The design must accommodate the use of numbers and letters as provided in section 453. Upon request and as provided by section 453, the Secretary of State shall issue environmental plates that are also vanity plates. Environmental vanity plates are issued in accordance with this section and section 453. The Secretary of State may modify class codes and create unique identifiers for the purpose of expanding the program.

[ 2013, c. 496, §3 (AMD) .]

3. Temporary facsimile plate. The Secretary of State may issue a facsimile plate for temporary use up to a 60-day period until the permanent plate is received. The facsimile plate must be attached to the rear plate bracket.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Initial contribution to Maine Environmental Trust Fund. In addition to the regular motor vehicle registration fee prescribed by law for the particular class of vehicle registered, the initial contribution for environmental registration plates is $20, which must be deposited with the Treasurer of State and credited as follows:

A. Fourteen dollars to the Maine Environmental Trust Fund established in Title 12, section 10255; [2007, c. 703, §2 (NEW).]

B. Five dollars to the Highway Fund for administrative and production costs; and [2007, c. 703, §2 (NEW).]

C. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §2 (NEW).]

[ 2007, c. 703, §2 (AMD) .]

4-A. Renewal fee. In addition to the regular motor vehicle registration fee prescribed by law for the particular class of vehicle registered, the annual renewal contribution for environmental registration plates is $15, which must be deposited with the Treasurer of State and credited as follows:

A. Fourteen dollars to the Maine Environmental Trust Fund established in Title 12, section 10255; and [2007, c. 703, §2 (NEW).]

B. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §2 (NEW).]

[ 2007, c. 703, §2 (NEW) .]

5. Reimbursement for production and issuance costs.

[ 2007, c. 703, §2 (RP) .]

5-A. Transfer of fees. On a quarterly basis, the Secretary of State shall transfer the revenue from the issuance and renewal of the environmental registration plates to the Treasurer of State for deposit and crediting pursuant to subsections 4 and 4-A.

[ 2007, c. 703, §2 (NEW) .]

6. Proceeds from sale of products using the environmental plate design. All proceeds from the sale of products using the environmental registration plate design must be deposited with the Treasurer of State and credited to the Maine Environmental Trust Fund.

[ 1995, c. 65, Pt. A, §88 (NEW); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §§A87,88 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 256, §1 (AMD). 1997, c. 437, §7 (AMD). 2003, c. 414, §B45 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2007, c. 703, §2 (AMD). 2011, c. 657, Pt. W, §6 (REV). 2013, c. 496, §3 (AMD).



29-A §456. University of Maine System; special registration plates

1. University of Maine System plate. The Secretary of State, upon receiving an application and evidence of payment of the excise tax required by Title 36, section 1482, the registration fee required by section 501 and the administrative fee and voluntary contribution provided for in subsection 2, shall issue a registration certificate and a set of University of Maine System registration plates to be used in lieu of regular registration plates. These plates must bear identification numbers and letters.

[ 1995, c. 645, Pt. A, §2 (AMD); 1995, c. 645, Pt. A, §18 (AFF) .]

2. Administrative fee and contribution to University of Maine System Scholarship Fund. University of Maine System special registration plates are not required for registration of a motor vehicle. A person may contribute to the University of Maine System Scholarship Fund by applying for the special registration plates and submitting, in addition to the regular motor vehicle registration fee, a sum of $20, which must be deposited with the Treasurer of State and credited as follows:

A. Fourteen dollars to the University of Maine System Scholarship Fund established in Title 20-A, section 10909; [2007, c. 703, §3 (AMD).]

B. Five dollars to the Highway Fund for administrative and production costs; and [2007, c. 703, §3 (AMD).]

C. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §3 (NEW).]

[ 2007, c. 703, §3 (AMD) .]

3. Design. The Secretary of State shall determine a design for the special University of Maine System plates. If the design accommodates the use of numbers and letters as provided in section 453, the Secretary of State shall issue upon request University of Maine System plates that are also vanity plates. University of Maine System vanity plates are issued in accordance with the provisions of this section and section 453.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Not transferable.

[ 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF); 1995, c. 65, Pt. C, §2 (RP) .]

5. Renewal fee. In addition to the regular motor vehicle registration fee prescribed by law, the annual renewal contribution for University of Maine System registration plates is $15, which must be deposited with the Treasurer of State and credited as follows:

A. Thirteen dollars to the University of Maine System Scholarship Fund established in Title 20-A, section 10909; [2007, c. 703, §3 (AMD).]

B. One dollar to the Highway Fund; and [2007, c. 703, §3 (AMD).]

C. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §3 (NEW).]

[ 2007, c. 703, §3 (AMD) .]

6. Reimbursement for production and issuance costs.

[ 2007, c. 703, §3 (RP) .]

6-A. Transfer of fees. On a quarterly basis, the Secretary of State shall transfer the revenue from the issuance and renewal of the University of Maine System registration plates to the Treasurer of State for deposit and crediting pursuant to subsections 2 and 5.

[ 2007, c. 703, §3 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §C2 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 645, §A2 (AMD). 1995, c. 645, §A18 (AFF). 2005, c. 109, §§4,5 (AMD). 2007, c. 703, §3 (AMD).



29-A §456-A. Lobster registration plates

1. Lobster plates. The Secretary of State, upon receiving an application and evidence of payment of the excise tax required by Title 36, section 1482, the annual motor vehicle registration fee required by section 501 and the contribution provided for in subsection 2, shall issue a registration certificate and a set of lobster special registration plates to be used in lieu of regular registration plates. These plates must bear identification numbers and letters. The Secretary of State may issue lobster plates to certain state-owned vehicles in accordance with section 517.

[ 2009, c. 435, §2 (AMD) .]

2. Contribution to Lobster Research, Education and Development Fund. In addition to the regular motor vehicle registration fee prescribed by law for the particular class of vehicle registered, the initial contribution for lobster plates is $20, which must be deposited with the Treasurer of State and credited as follows:

A. Ten dollars to the Lobster Research, Education and Development Fund established in Title 12, section 6465; [2007, c. 703, §4 (AMD).]

B. Nine dollars to the Highway Fund for administrative and production costs; and [2007, c. 703, §4 (AMD).]

C. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §4 (NEW).]

[ 2007, c. 703, §4 (AMD) .]

3. Design. The Secretary of State, in consultation with the Maine Lobster Marketing Collaborative under Title 12, section 6455, shall determine a design for the lobster special registration plates. The joint standing committee of the Legislature having jurisdiction over transportation matters shall review the final design prior to manufacture of the plates. The Secretary of State shall issue upon request lobster plates that are also vanity plates. Lobster plates are issued in accordance with the provisions of this section and section 453.

[ 2013, c. 309, §4 (AMD) .]

4. Renewal fee. In addition to the regular motor vehicle registration fee prescribed by law, the annual renewal contribution for lobster special registration plates is $15, which must be deposited with the Treasurer of State and credited as follows:

A. Ten dollars to the Lobster Research, Education and Development Fund established in Title 12, section 6465; [2007, c. 703, §4 (AMD).]

B. Four dollars to the Highway Fund for administrative and production costs; and [2007, c. 703, §4 (AMD).]

C. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §4 (NEW).]

[ 2007, c. 703, §4 (AMD) .]

5. Reimbursement for production and issuance costs for first 2,000 plates.

[ 2007, c. 703, §4 (RP) .]

6. Reimbursement for production and issuance costs for plates produced after first 2,000 plates.

[ 2007, c. 703, §4 (RP) .]

6-A. Transfer of fees. On a quarterly basis, the Secretary of State shall transfer the revenue from the issuance and renewal of the lobster registration plates to the Treasurer of State for deposit and crediting pursuant to subsections 2 and 4.

[ 2007, c. 703, §4 (NEW) .]

7. Duplicate plates. The Secretary of State shall issue a lobster plate in a 3-number and 3-letter combination sequence. Vanity plates may not duplicate vanity plates issued in another class of plate.

[ 2001, c. 623, §4 (NEW) .]

8. Eligibility; trucks. A lobster registration plate may be issued for:

A. A vehicle that qualifies for a specialty license plate under section 468, subsection 8; and [2011, c. 356, §3 (NEW).]

B. A truck registered under section 504, subsection 1. [2011, c. 356, §3 (NEW).]

[ 2011, c. 356, §3 (RPR) .]

9. Date of first issue. The Secretary of State shall issue the first lobster plate on or after May 1, 2003.

[ 2001, c. 623, §4 (NEW) .]

SECTION HISTORY

2001, c. 623, §4 (NEW). 2007, c. 383, §3 (AMD). 2007, c. 703, §4 (AMD). 2009, c. 435, §2 (AMD). 2011, c. 356, §3 (AMD). 2013, c. 309, §4 (AMD).



29-A §456-B. Maine Black Bears registration plates

1. Maine Black Bears plates. The Secretary of State, upon receiving an application and evidence of payment of the excise tax required by Title 36, section 1482, the annual motor vehicle registration fee required by section 501 and the contribution provided for in subsection 2, shall issue a registration certificate and a set of Maine Black Bears special registration plates to be used in lieu of regular registration plates. These plates must bear identification numbers and letters.

[ 2001, c. 623, §4 (NEW) .]

2. Contribution to Maine Black Bears Scholarship Fund. In addition to the regular motor vehicle registration fee prescribed by law for the particular class of vehicle registered, the initial contribution for Maine Black Bears plates is $20, which must be deposited with the Treasurer of State and credited as follows:

A. Ten dollars to the Maine Black Bears Scholarship Fund established in Title 20-A, section 10971; [2007, c. 703, §5 (AMD).]

B. Nine dollars to the Highway Fund for administrative and production costs; and [2007, c. 703, §5 (AMD).]

C. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §5 (NEW).]

[ 2007, c. 703, §5 (AMD) .]

3. Design. The Secretary of State, in consultation with the alumni association of the University of Maine, shall determine a design for the Maine Black Bears special registration plates. The joint standing committee of the Legislature having jurisdiction over transportation matters shall review the final design prior to manufacture of the plates. The Secretary of State shall issue upon request Maine Black Bears plates that are also vanity plates. Maine Black Bears plates are issued in accordance with the provisions of this section and section 453.

[ 2001, c. 623, §4 (NEW) .]

4. Renewal fee. In addition to the regular motor vehicle registration fee prescribed by law, the annual renewal contribution for Maine Black Bears special registration plates is $15, which must be deposited with the Treasurer of State and credited as follows:

A. Ten dollars to the Maine Black Bears Scholarship Fund established in Title 20-A, section 10971; [2007, c. 703, §5 (AMD).]

B. Four dollars to the Highway Fund for administrative and production costs; and [2007, c. 703, §5 (AMD).]

C. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §5 (NEW).]

[ 2007, c. 703, §5 (AMD) .]

5. Reimbursement for production and issuance costs for first 2,000 plates.

[ 2007, c. 703, §5 (RP) .]

6. Reimbursement for production and issuance costs for plates produced after first 2,000 plates.

[ 2007, c. 703, §5 (RP) .]

6-A. Transfer of fees. On a quarterly basis, the Secretary of State shall transfer the revenue from the issuance and renewal of the Maine Black Bears special registration plates to the Treasurer of State for deposit and crediting pursuant to subsections 2 and 4.

[ 2007, c. 703, §5 (NEW) .]

7. Duplicate plates. The Secretary of State shall issue a Maine Black Bears plate in a 3-number and 3-letter combination sequence. Vanity plates may not duplicate vanity plates issued in another class of plate.

[ 2001, c. 623, §4 (NEW) .]

8. Weight limit. A Maine Black Bears plate may be issued for a motor vehicle that does not exceed 10,000 pounds. A motor vehicle that exceeds 6,000 pounds is subject to the fees in section 504.

[ 2007, c. 383, §4 (AMD) .]

9. Date of first issue. The Secretary of State shall issue the first Maine Black Bears plate on or after November 1, 2003.

[ 2001, c. 623, §4 (NEW) .]

SECTION HISTORY

2001, c. 623, §4 (NEW). 2007, c. 383, §4 (AMD). 2007, c. 703, §5 (AMD).



29-A §456-C. Sportsman registration plates

1. Sportsman registration plates. The Secretary of State, upon receiving an application and evidence of payment of the registration fee required by section 501 and the excise tax required by Title 36, section 1482, shall issue a registration certificate and a set of sportsman plates to be used in lieu of regular registration plates. These plates must bear identification numbers and letters. Vanity plates may not duplicate vanity plates issued in another class of plate. The Secretary of State shall begin issuing sportsman registration plates by April 1, 2008. Sportsman vanity plates are issued in accordance with this section and section 453.

[ 2013, c. 496, §4 (AMD) .]

2. Initial registration fee. In addition to the regular motor vehicle registration fee prescribed by law, the initial contribution for the sportsman registration plate is $20, which must be deposited with the Treasurer of State and credited as follows:

A. Fourteen dollars to the Boat Launch Facilities Fund established in Title 12, section 10261; [2007, c. 703, §6 (NEW).]

B. Five dollars to the Highway Fund for administrative and production costs; and [2007, c. 703, §6 (NEW).]

C. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §6 (NEW).]

[ 2007, c. 703, §6 (AMD) .]

3. Renewal fee. In addition to the regular motor vehicle registration fee prescribed by law, the annual renewal contribution for sportsman registration plates is $20, which must be deposited with the Treasurer of State and credited as follows:

A. Eighteen dollars credited as follows:

(1) Fifty percent to the fish hatchery maintenance fund established in Title 12, section 10252;

(2) Fifteen percent to the Boat Launch Facilities Fund established in Title 12, section 10261;

(3) Ten percent to the Maine Endangered and Nongame Wildlife Fund established in Title 12, section 10253; and

(4) Twenty-five percent to the landowner relations program in Title 12, section 10108, subsection 4-A; [2011, c. 576, §7 (AMD).]

B. One dollar to the Highway Fund for administrative and production costs; and [2007, c. 703, §6 (NEW).]

C. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §6 (NEW).]

[ 2011, c. 576, §7 (AMD) .]

4. Issuance. The Secretary of State shall issue a sportsman registration plate in a number or letter sequence or a combination of a number and letter sequence.

[ 2007, c. 240, Pt. LLLL, §2 (NEW) .]

5. Design and approval. Notwithstanding section 468, subsection 5, the Commissioner of Inland Fisheries and Wildlife shall submit a new proposed design for the sportsman registration plate every 6 years for approval or modification by the Secretary of State.

[ 2007, c. 240, Pt. LLLL, §2 (NEW) .]

6. Transfer of fees. On a quarterly basis, the Secretary of State shall transfer the revenue from the issuance and renewal of the sportsman registration plates to the Treasurer of State for deposit and crediting pursuant to subsections 2 and 3.

[ 2007, c. 703, §6 (AMD) .]

SECTION HISTORY

2005, c. 12, §III44 (NEW). 2005, c. 405, §N1 (AMD). 2007, c. 240, Pt. LLLL, §2 (AMD). 2007, c. 703, §6 (AMD). 2011, c. 576, §7 (AMD). 2013, c. 496, §4 (AMD).



29-A §456-D. We Support Our Troops registration plates

The Secretary of State shall issue registration plates, referred to in this section as "We Support Our Troops plates," to support Maine troops and their families in accordance with this section and section 468, except that the provisions of section 468, subsection 7 do not apply. [2007, c. 703, §7 (RPR).]

1. We Support Our Troops plates. The Secretary of State, upon receiving an application and evidence of payment of the excise tax required by Title 36, section 1482, the registration fee required by section 501 and the administrative fee and contribution provided for in subsection 2, shall issue a registration certificate and a set of We Support Our Troops plates to be used in lieu of regular registration plates. These plates must bear identification numbers and letters.

[ 2007, c. 703, §7 (RPR) .]

2. Administrative fee and contribution to special programs. A person may contribute funds for the purposes of providing financial assistance to members of the Maine National Guard and their families or residents of the State who are members of the Reserves of the Armed Forces of the United States and their families for emergencies and other special needs by applying for the We Support Our Troops plates and submitting, in addition to the regular motor vehicle registration fee required under section 501, a sum of $20, which must be deposited with the Treasurer of State and credited as follows:

A. Ten dollars to the Maine Military Family Relief Fund as established in Title 37-B, section 158; [2009, c. 481, §2 (AMD).]

B. Nine dollars to the Highway Fund for administrative and production costs; and [2007, c. 703, §7 (RPR).]

C. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §7 (NEW).]

[ 2009, c. 481, §2 (AMD) .]

3. Renewal fee. In addition to the regular motor vehicle registration fee required under section 501, the annual renewal contribution for We Support Our Troops plates is $15, which must be deposited with the Treasurer of State and credited as follows:

A. Ten dollars to the Maine Military Family Relief Fund as established in Title 37-B, section 158; [2009, c. 481, §3 (AMD).]

B. Four dollars to the Highway Fund for administrative and production costs; and [2007, c. 703, §7 (RPR).]

C. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §7 (NEW).]

[ 2009, c. 481, §3 (AMD) .]

4. Design. A sponsor must submit a design for the We Support Our Troops plates to the Secretary of State for approval or modification in accordance with section 468, subsection 5. The design must include the shape of the boundaries of the State of Maine, with an image of a curled ribbon superimposed over the shape of the State, with the words "We Support Our Troops" printed along the bottom of the plate. The Secretary of State shall provide the final design to the joint standing committee of the Legislature having jurisdiction over transportation matters prior to manufacture of the plates. The Secretary of State shall issue upon request We Support Our Troops plates that are also vanity plates. We Support Our Troops plates are issued in accordance with the provisions of this section and section 453.

[ 2007, c. 703, §7 (RPR) .]

5. Duplicate plates prohibited. The Secretary of State shall issue a We Support Our Troops plate in a 3-number and 3-letter combination sequence. Vanity plates may not duplicate vanity plates issued in another class of plate.

[ 2007, c. 703, §7 (RPR) .]

6. Weight limit. A We Support Our Troops plate may be issued for a motor vehicle that does not exceed 10,000 pounds. A motor vehicle that exceeds 6,000 pounds is subject to the fees in section 504.

[ 2007, c. 703, §7 (RPR) .]

7. Administration of fees. On a quarterly basis, the Secretary of State shall transfer the revenue from the issuance and renewal of the We Support Our Troops plates to the Treasurer of State for deposit and crediting pursuant to subsections 2 and 3.

The Treasurer of State shall reimburse the sponsor $20,000 of the original payment from the Highway Fund after the issuance of the first 2,000 registration plates under this section.

[ 2009, c. 481, §4 (AMD) .]

8. We Support Our Troops Advisory Board.

[ 2009, c. 481, §5 (RP) .]

SECTION HISTORY

RR 2007, c. 1, §13 (COR). 2007, c. 229, §2 (NEW). 2007, c. 456, §3 (NEW). 2007, c. 703, §7 (RPR). 2009, c. 481, §§2-5 (AMD).



29-A §456-E. Breast cancer support services registration plate

1. Breast cancer support services plates. The Secretary of State, upon receiving an application and evidence of payment of the excise tax required by Title 36, section 1482, the annual motor vehicle registration fee required by section 501 and the contribution provided for in subsection 2, shall issue a registration certificate and a set of breast cancer support services special registration plates to be used in lieu of regular registration plates. These plates must bear identification numbers and letters.

[ 2007, c. 547, §2 (NEW) .]

2. Contribution; credit to Breast Cancer Services Special Program Fund. In addition to the regular motor vehicle registration fee prescribed by law for the particular class of vehicle registered, the initial contribution for the breast cancer support services special registration plates is $20, which must be deposited with the Treasurer of State and credited as follows:

A. Ten dollars to the Breast Cancer Services Special Program Fund, as established in Title 22, section 1408; [2007, c. 703, §8 (AMD).]

B. Nine dollars to the Highway Fund for administrative and production costs; and [2007, c. 703, §8 (AMD).]

C. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §8 (AMD).]

[ 2007, c. 703, §8 (AMD) .]

3. Design; review; vanity plates. The Secretary of State, in consultation with the plate sponsor, shall determine a design for the breast cancer support services special registration plates. The joint standing committee of the Legislature having jurisdiction over transportation matters shall review the final design prior to manufacture of the plates. The Secretary of State shall issue upon request breast cancer support services special registration plates that are also vanity plates. Breast cancer support services special registration plates are issued in accordance with the provisions of this section and section 453.

[ 2007, c. 547, §2 (NEW) .]

4. Renewal fee. In addition to the regular motor vehicle registration fee prescribed by law, the annual renewal contribution for breast cancer support services special registration plates is $15, which must be deposited with the Treasurer of State and credited as follows:

A. Ten dollars to the Breast Cancer Services Special Program Fund, as established in Title 22, section 1408; [2007, c. 703, §9 (AMD).]

B. Four dollars to the Highway Fund for administrative and production costs; and [2007, c. 703, §9 (AMD).]

C. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §9 (AMD).]

[ 2007, c. 703, §9 (AMD) .]

5. Payment for costs associated with the production and issuance of the first 2,000 plates. The sponsor of the breast cancer support services special registration plates shall provide $40,000 to the Secretary of State for costs associated with the production and issuance of plates. The Secretary of State shall deposit these funds in the Specialty License Plate Fund, established under section 469. In accordance with section 468, subsection 3-A, the Secretary of State shall provide 2,000 credit receipts to the sponsor to provide to each supporter that contributed $20. A credit receipt may be used only to obtain one set of breast cancer support services special registration plates.

[ 2007, c. 547, §2 (NEW) .]

6. Transfer of fees. On a quarterly basis, the Secretary of State shall transfer the revenue from the issuance and renewal of the breast cancer support services special registration plates to the Treasurer of State for deposit and crediting pursuant to subsections 2 and 4.

[ 2007, c. 547, §2 (NEW) .]

7. Duplicate plates. The Secretary of State shall issue breast cancer support services special registration plates in a 3-number and 3-letter combination sequence. Vanity plates may not duplicate vanity plates issued in another class of plate.

[ 2007, c. 547, §2 (NEW) .]

8. Weight limit. Breast cancer support services special registration plates may be issued for a motor vehicle that does not exceed 10,000 pounds. A motor vehicle that exceeds 6,000 pounds is subject to the fees in section 504.

[ 2007, c. 547, §2 (NEW) .]

9. Date of first issue. The Secretary of State shall issue breast cancer support services special registration plates on or after October 1, 2008.

[ 2007, c. 547, §2 (NEW) .]

SECTION HISTORY

2007, c. 547, §2 (NEW). 2007, c. 703, §8, 9 (AMD).



29-A §456-F. Agriculture education registration plate

1. Agriculture education plates. The Secretary of State, upon receiving an application and evidence of payment of the excise tax required by Title 36, section 1482, the annual motor vehicle registration fee required by section 501, section 504, subsection 1 or section 505 and the contribution provided for in subsection 2, shall issue a registration certificate and a set of agriculture education special registration plates to be used in lieu of regular registration plates. These plates must bear identification numbers and letters. The Secretary of State may issue agricultural education plates to certain state-owned vehicles in accordance with section 517.

[ 2009, c. 435, §3 (AMD) .]

2. Contribution; credit to Agriculture Education Plate Fund. In addition to the regular motor vehicle registration fee prescribed by law for the particular class of vehicle registered, the initial contribution for agriculture education plates is $20, which must be deposited with the Treasurer of State and credited as follows:

A. Ten dollars to the Maine Agriculture in the Classroom Council established in Title 5, section 12004-G, subsection 4-C; [2007, c. 703, §10 (NEW).]

B. Nine dollars to the Highway Fund for administrative and production costs; and [2007, c. 703, §10 (NEW).]

C. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §10 (NEW).]

[ 2007, c. 703, §10 (NEW) .]

3. Design; review; vanity plates. The Secretary of State, in consultation with the Maine Agriculture in the Classroom Association, shall determine a design for the agriculture education special registration plates. The joint standing committee of the Legislature having jurisdiction over transportation matters shall review the final design prior to manufacture of the plates. The Secretary of State shall issue upon request agriculture education plates that are also vanity plates. Agriculture education plates are issued in accordance with the provisions of this section and section 453.

[ 2007, c. 703, §10 (NEW) .]

4. Renewal fee. In addition to the regular motor vehicle registration fee prescribed by law, the annual renewal contribution for agriculture education special registration plates is $15, which must be deposited with the Treasurer of State and credited as follows:

A. Ten dollars to the Maine Agriculture in the Classroom Council established in Title 5, section 12004-G, subsection 4-C; [2007, c. 703, §10 (NEW).]

B. Four dollars to the Highway Fund for administrative and production costs; and [2007, c. 703, §10 (NEW).]

C. One dollar to the Specialty License Plate Fund established under section 469. [2007, c. 703, §10 (NEW).]

[ 2007, c. 703, §10 (NEW) .]

5. Transfer of fees. On a quarterly basis, the Secretary of State shall transfer the revenue from the issuance and renewal of the agriculture education registration plates to the Treasurer of State for deposit and crediting pursuant to subsections 2 and 4.

[ 2007, c. 703, §10 (NEW) .]

6. Duplicate plates. The Secretary of State shall issue an agriculture education plate in a 3-number and 3-letter combination sequence or in another sequence at the discretion of the Secretary of State. Vanity plates may not duplicate vanity plates issued in another class of plate.

[ 2011, c. 556, §3 (AMD) .]

7. Eligibility; trucks. An agriculture education registration plate may be issued for:

A. A vehicle that qualifies for a specialty license plate under section 468, subsection 8; and [2007, c. 703, §10 (NEW).]

B. A truck registered under section 504, subsection 1 or section 505. [2007, c. 703, §10 (NEW).]

[ 2007, c. 703, §10 (NEW) .]

8. Date of first issue. The Secretary of State shall issue the first agriculture plate no later than October 1, 2007.

[ 2007, c. 703, §10 (NEW) .]

SECTION HISTORY

2007, c. 703, §10 (NEW). 2009, c. 435, §3 (AMD). 2011, c. 556, §3 (AMD).



29-A §456-G. Support Animal Welfare registration plate

1. Support Animal Welfare plates. The Secretary of State, upon receiving an application and evidence of payment of the excise tax required by Title 36, section 1482, the annual motor vehicle registration fee required by section 501 and the contribution provided for in subsection 2, shall issue a registration certificate and a set of Support Animal Welfare special registration plates to be used in lieu of regular registration plates.

[ 2009, c. 73, §1 (NEW) .]

2. Contribution; credit to funds. In addition to the regular motor vehicle registration fee prescribed by law for the particular class of vehicle registered, the initial contribution for Support Animal Welfare special registration plates is $20, which must be deposited with the Treasurer of State and credited as follows:

A. Five dollars to the animal welfare auxiliary fund pursuant to Title 7, section 3906-B, subsection 16; [2009, c. 73, §1 (NEW).]

B. Five dollars to the Companion Animal Sterilization Fund established in Title 7, section 3910-B; [2009, c. 73, §1 (NEW).]

C. Nine dollars to the Highway Fund for administrative and production costs; [2009, c. 73, §1 (NEW).]

D. One dollar to the Specialty License Plate Fund established under section 469. [2009, c. 73, §1 (NEW).]

[ 2009, c. 73, §1 (NEW) .]

3. Design; review; vanity plates. The Secretary of State, in consultation with private businesses and nonprofit organizations concerned with animal welfare, shall determine a design for the Support Animal Welfare special registration plates. The joint standing committee of the Legislature having jurisdiction over transportation matters shall review the final design prior to manufacture of the plates. The Secretary of State shall issue upon request Support Animal Welfare special registration plates that are also vanity plates. Support Animal Welfare special registration plates are issued in accordance with the provisions of this section and section 453.

[ 2009, c. 73, §1 (NEW) .]

4. Renewal fee. In addition to the regular motor vehicle registration fee prescribed by law, the annual renewal contribution for Support Animal Welfare special registration plates is $15, which must be deposited with the Treasurer of State and credited as follows:

A. Five dollars to the animal welfare auxiliary fund pursuant to Title 7, section 3906-B, subsection 16; [2009, c. 73, §1 (NEW).]

B. Five dollars to the Companion Animal Sterilization Fund established in Title 7, section 3910-B; [2009, c. 73, §1 (NEW).]

C. Four dollars to the Highway Fund for administrative and production costs; [2009, c. 73, §1 (NEW).]

D. One dollar to the Specialty License Plate Fund established under section 469. [2009, c. 73, §1 (NEW).]

[ 2009, c. 73, §1 (NEW) .]

5. Payment for costs associated with the production and issuance of the first 2,000 plates. The sponsor of the Support Animal Welfare special registration plates shall provide $50,000 to the Secretary of State for costs associated with the production and issuance of plates. The Secretary of State shall deposit these funds in the Specialty License Plate Fund established under section 469. In accordance with section 468, subsection 3-A, the Secretary of State shall provide 2,000 credit receipts to the sponsor to provide to each supporter who contributed $25. A credit receipt may be used only to obtain one set of Support Animal Welfare special registration plates.

[ 2009, c. 73, §1 (NEW) .]

6. Transfer of fees. On a quarterly basis, the Secretary of State shall transfer the revenue from the issuance and renewal of the Support Animal Welfare special registration plates to the Treasurer of State for deposit and crediting pursuant to subsections 2 and 4.

[ 2009, c. 73, §1 (NEW) .]

7. Duplicate plates. The Secretary of State shall issue a Support Animal Welfare special registration plate in a unique 3-number and 3-letter combination sequence. Vanity plates may not duplicate vanity plates issued in another class of plate.

[ 2009, c. 73, §1 (NEW) .]

8. Weight limit. Support Animal Welfare special registration plates may be issued for a motor vehicle that does not exceed 10,000 pounds. A motor vehicle that exceeds 6,000 pounds is subject to the fees in section 504.

[ 2009, c. 73, §1 (NEW) .]

9. Date of first issue. The Secretary of State shall issue the first Support Animal Welfare special registration plate no later than October 1, 2009.

[ 2009, c. 73, §1 (NEW) .]

SECTION HISTORY

2009, c. 73, §1 (NEW).



29-A §457. Hobbyist registration plates

1. Hobbyist registration plates authorized. The Secretary of State may issue hobbyist registration plates for antique autos, custom vehicles, horseless carriages, street rods or antique motorcycles. These plates must bear the inscription "Maine" and the inscription "Antique Auto," "Custom Vehicle," "Horseless Carriage" or "Street Rod" or, for antique motorcycles, the inscription "Antique."

[ 2013, c. 381, Pt. A, §2 (AMD) .]

2. Existing number plates.

[ 1995, c. 645, Pt. A, §3 (RP) .]

3. Contemporary plates. An owner of an antique auto, horseless carriage, street rod or antique motorcycle may use registration plates that were issued in the same year the antique vehicle was manufactured, as long as the motor vehicle:

A. Is over 25 years old; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Is registered as an antique vehicle; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Carries a valid antique motor vehicle registration certificate and plates. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Display of contemporary plates. Contemporary registration plates must have matching plate numbers, be affixed to both the front and rear and conspicuously bear the year of manufacture.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Street rod standards. The Chief of the State Police shall establish standards to qualify vehicles as street rods. These standards include:

A. The age of the vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The equipment and its condition; and [2005, c. 34, §1 (AMD).]

C. Permissible modifications. [2005, c. 34, §1 (AMD).]

D. [2005, c. 34, §2 (RP).]

[ 2005, c. 34, §§1, 2 (AMD) .]

6. Application. An application for registration of a vehicle under this section must be accompanied by an affidavit that includes a statement indicating the year and make of the motor vehicle and that the vehicle is garaged or maintained in the State.

[ 2005, c. 321, §3 (AMD); 2005, c. 321, §6 (AFF) .]

7. Registration fee. The fee for registration of a horseless carriage or antique motorcycle is $15. The fee for registration of a street rod or antique auto is $30.

[ 2015, c. 206, §3 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §§A3,C4 (AMD). 1995, c. 645, §C16 (AFF). 1999, c. 790, §C1 (AMD). 1999, c. 790, §C19 (AFF). 2005, c. 34, §§1,2 (AMD). 2005, c. 321, §§2,3 (AMD). 2005, c. 321, §6 (AFF). 2013, c. 381, Pt. A, §2 (AMD). 2015, c. 206, §3 (AMD).



29-A §458. Stock race cars

1. Stock race car plates authorized. The Secretary of State may issue a registration plate for stock race cars.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Fee.

[ 1999, c. 790, Pt. C, §19 (AFF); 1999, c. 790, Pt. C, §2 (RP) .]

3. Operation restricted. A stock race car may not be operated under its own power on a public way.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §C5 (AMD). 1995, c. 645, §C16 (AFF). 1999, c. 790, §C2 (AMD). 1999, c. 790, §C19 (AFF).



29-A §458-A. Modified show vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 225, §2 (NEW). 2005, c. 314, §4 (RP).



29-A §458-B. Custom vehicles

A custom vehicle may be registered in accordance with the provisions of this section. [2005, c. 321, §4 (NEW); 2005, c. 321, §6 (AFF).]

1. Registration fee. The fee for the custom vehicle registration plate is the regular motor vehicle registration fee required by section 501 and the excise tax required by Title 36, section 1482.

[ 2005, c. 321, §4 (NEW); 2005, c. 321, §6 (AFF) .]

2. Registration plates. The Secretary of State shall issue a registration certificate and a set of custom vehicle registration plates in a 3-number and 3-letter combination sequence to be used in lieu of regular registration plates.

[ 2005, c. 321, §4 (NEW); 2005, c. 321, §6 (AFF) .]

3. Application. An application for registration of a vehicle under this section must be accompanied by an affidavit that includes a statement indicating the year and make that the body of the custom vehicle resembles and that the vehicle is garaged or maintained in the State.

[ 2005, c. 321, §4 (NEW); 2005, c. 321, §6 (AFF) .]

4. Registration. The registration must indicate the year and make that the body of the custom vehicle resembles and must indicate the vehicle has been modified.

[ 2005, c. 321, §4 (NEW); 2005, c. 321, §6 (AFF) .]

5. Vanity plates. The Secretary of State may issue vanity plates in accordance with section 453 and may not duplicate vanity plates issued in another class of plate.

[ 2005, c. 321, §4 (NEW); 2005, c. 321, §6 (AFF) .]

6. Weight limit. A custom vehicle registration plate may be issued for a motor vehicle that does not exceed 10,000 pounds.

[ 2011, c. 139, §2 (AMD) .]

7. Inspection. A custom vehicle is subject to the inspection requirements of section 1751, except that the Chief of the State Police may provide certain exemptions for custom vehicles pursuant to section 1769.

[ 2011, c. 139, §3 (AMD) .]

SECTION HISTORY

2005, c. 321, §4 (NEW). 2005, c. 321, §6 (AFF). 2011, c. 139, §§2, 3 (AMD).



29-A §459. Manufacturers, dealers, transporters, body shops, transmission shops and garages; special plates

1. Special plates. The Secretary of State may select and issue special distinguishing letters, marks or designs for number plates issued to manufacturers, dealers, holders of transporter registration certificates and owners of body shops, transmission shops or garages.

[ 2011, c. 44, §1 (AMD) .]

2. Special vanity plates. A car dealer or an owner of a body shop, transmission shop or garage may apply for special vanity registration plates that may bear letters or combinations of letters and numbers that are approved by the Secretary of State or a designee. A plate may not be duplicated by other licensed vehicle dealers, body shops, transmission shops or garages. These special vanity plates may not be used to supplement existing registration numbers assigned.

The Secretary of State shall charge an additional $30 fee per plate issued pursuant to this subsection.

[ 2011, c. 44, §1 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2011, c. 44, §1 (AMD).



29-A §460. State officials

1. State official registration plates authorized. The Secretary of State, on payment of taxes required in section 409, fees required in section 501, subsections 1 and 2-A and an additional fee equal to the cost of producing the plates, rounded to the nearest dollar, and upon application, shall issue one pair of specially designed number plates for one designated motor vehicle owned or controlled by each member of the United States Senate or the United States House of Representatives from this State, or members of the Legislature, Representatives of the Indian Tribes at the Legislature, the President of the Senate, the Speaker of the House of Representatives, the Secretary of the Senate and the Clerk of the House of Representatives. The cost of producing the special plates is determined by the bureau. A specially designed plate and its registration certificate may be used in place of the regular plate and registration. The named official may attach to such a motor vehicle one of the valid registration plates issued under section 451 and one of the special registration plates issued under this section.

[ 2001, c. 471, Pt. A, §29 (AMD) .]

2. Additional plates. On request by a United States Senator or by a United States Representative, the Secretary of State, for a fee of $2, shall issue an additional pair of specially designed number plates for a 2nd designated motor vehicle owned or controlled by that member.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2-A. Motorcycle plates; Legislature. In addition to any plate issued pursuant to subsection 1, the Secretary of State, on payment of taxes required in Title 36 and an additional fee to be established by rule, shall issue a specially designed number plate for one designated motorcycle owned or controlled by each member of the Legislature, each representative of an Indian Tribe at the Legislature, the President of the Senate and the Speaker of the House of Representatives. The bureau shall produce those plates within existing budgeted resources. A specially designed motorcycle plate and its registration certificate may be used in place of the regular plate and registration. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 664, Pt. Q, §1 (NEW) .]

3. Period of validity. An official plate is valid only while the member actually serves in the office for which the member is elected.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Design. The Secretary of State shall determine the color, shape, size, lettering and numbering of the official registration plates, except the plates issued to a member of the House of Representatives, other than the Speaker of the House of Representatives, must bear the number of that House District, and plates issued to a member of the Senate, other than the President of the Senate, must bear the number of that Senatorial District.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §B4 (AMD). 1997, c. 58, §1 (AMD). 2001, c. 471, §A29 (AMD). 2005, c. 664, §Q1 (AMD).



29-A §460-A. Honorary consul

1. Honorary consul registration plates authorized. The Secretary of State, on payment of taxes required in Title 36, section 1482, fees required in section 501, subsection 1 and an additional fee equal to the cost of producing the plates, rounded to the nearest dollar, and upon application shall issue one pair of specially designed number plates for one designated motor vehicle owned or controlled by each honorary consul who is a citizen or resident of the United States and authorized by the United States to perform consular duties. The cost of producing the special plates is determined by the bureau. A specially designed plate and its registration certificate may be used in place of the regular plate and registration.

[ 2011, c. 356, §4 (NEW) .]

2. Period of validity. Honorary consul plates issued pursuant to subsection 1 are valid only while the owner of the plates is authorized to perform consular duties.

[ 2011, c. 356, §4 (NEW) .]

3. Design. The Secretary of State shall determine the color, shape, size, lettering and numbering of the honorary consul registration plates issued pursuant to subsection 1, which must bear the words "Honorary Consul."

[ 2011, c. 356, §4 (NEW) .]

SECTION HISTORY

2011, c. 356, §4 (NEW).



29-A §461. Reservation of same number

1. Plate issue year. In a year in which new registration plates are issued, the Secretary of State shall reserve until July 1st the same registration number for the succeeding registration year for a person who notifies in writing the Secretary of State prior to May 1st of that person's desire to retain that registration number. The fee for retention of the same registration number is $15.

The Secretary of State may issue a facsimile plate that is valid for a 90-day period during production of a reserved plate. A facsimile plate must be attached to the rear plate bracket.

If a person does not have a vehicle to register on May 1st, a registration number may be held for a maximum of 2 registration years by depositing with the Secretary of State $15 for each year; except that the registered owner of an antique vehicle may reserve the antique registration assigned to that person for 4 years by depositing the sum of $15 for each registration year. These fees are not refundable and may not be applied against the registration fee.

All numbers other than those reserved must be released and issued in rotation after July 1st.

A person wishing to select a number out of rotation may do so by paying the registration fee and a reserved number fee of $15.

A holder of vanity registration plates must pay the sum of $15 to reserve those letters or combination of letters and numbers, which is credited toward the renewal fee.

[ 1999, c. 470, §4 (AMD) .]

2. Nonplate issue year. In other than a plate issue year, when a person fails to reregister and the registration remains expired for 6 consecutive months, the reservation of the same number ceases and the number becomes available for reissuance.

For a maximum of 2 registration years, a person may reserve the registration number assigned to that person by depositing with the Secretary of State the sum of $15 for each year; except that the registered owner of an antique motor vehicle may reserve the antique registration assigned to that person for 4 years by depositing with the Secretary of State the sum of $15 for each year. A person wishing to select a number out of rotation may do so by paying the registration fee and a reserved number fee of $15.

[ 1997, c. 776, §11 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §B5 (AMD). 1995, c. 645, §C6 (AMD). 1995, c. 645, §C16 (AFF). 1997, c. 776, §11 (AMD). 1999, c. 470, §4 (AMD).



29-A §462. Temporary registration plates

1. Temporary plate attachment. Except a transporter licensee or loaner licensee, a person licensed as a dealer may, on the sale or exchange of a motor vehicle or trailer, attach to its rear a temporary registration plate. For the purposes of this subsection, "loaner licensee" means a person to whom the Secretary of State has granted permission to use loaner plates on vehicles owned by that person for the purpose of loaning those vehicles to customers whose vehicles are being repaired at the licensee's business location.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Payment of fee for temporary registration plate. The fee for a temporary registration plate is $1 per plate. A purchaser may operate the motor vehicle or trailer with a temporary registration plate for a period of 14 consecutive days without payment of a regular fee. If the purchaser is a nonresident member of the Armed Services, the purchaser may operate a motor vehicle or trailer for a period of 20 consecutive days without payment of a regular fee. At the end of this initial period, a resident who is unable to comply with the requirements of chapter 7 or a nonresident who has applied for but has not yet received a registration certificate from a home state may request the Secretary of State to extend this period without charge for an additional 20 days.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Trucks. A temporary registration plate may not be used on a loaded truck without a written permit from the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Mobile homes. A temporary registration plate may not be used on a house trailer or mobile home unless the operator of the vehicle possesses the written certificate from the tax collector required by section 1002, subsection 9.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Motorcycle. A temporary registration plate for a motorcycle must be the same size as the regular motorcycle plate.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Notice of date of expiration. A person attaching a temporary registration plate to a vehicle sold or exchanged by that person, shall mark on the plate the date of expiration and immediately notify the Secretary of State of the sale or exchange, giving the name and address of the purchaser, the number of the temporary plate and other information as the Secretary of State may require. The date may not be less than one inch in height and must be written with indelible or waterproof ink.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Temporary registration certificate. When a temporary registration plate is attached to a vehicle, the Secretary of State must furnish the purchaser a certificate of temporary registration.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Trailer transit plate. A business that delivers or services mobile homes, leases or transports storage trailers or transports light trailers, modular homes or frames for transporting modular homes may apply for a trailer transit license and plate. The transit plate may not be loaned, used in place of registration plates on another vehicle, used for personal reasons or used on the towing vehicle. Issuance of a trailer transit license and plate does not exempt the holder from compliance with any state law or municipal ordinance governing the movement of mobile homes, storage trailers, modular homes or frames for transporting modular homes or light trailers over the highways of this State and does not exempt the holder from required permits or certificates prior to moving the vehicles. Trailer transit plates issued pursuant to this subsection may only be used subject to the following conditions.

A. A storage trailer must be empty during transportation. [2001, c. 149, §1 (NEW).]

B. A light trailer may be transported with a load appropriate for the light trailer, provided that the load is owned by or in the custody of the transporting business. [2001, c. 149, §1 (NEW).]

C. A light trailer may be transported with a trailer transit plate only if the business owner or an employee of the business accompanies the vehicle transporting the light trailer. [2001, c. 149, §1 (NEW).]

Fees for trailer transit licenses and plates are established in section 852. Trailer transit licenses are exempt from section 951, subsection 6.

For purposes of this subsection, "business" means a corporation, firm, partnership, joint venture, sole proprietorship or other commercial entity. For the purposes of this subsection, "modular home" has the same meaning as in Title 30-A, section 4358, subsection 1, paragraph A, subparagraph (2).

[ 2003, c. 132, §1 (AMD) .]

9. Unavailability. The Secretary of State, if unable to furnish immediately a plate or marker, may issue a temporary certificate with temporary plates. The certificate must be carried and plates displayed in the same manner as regular certificates and plates.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

10. Prohibition. A person issued temporary registration plates may not:

A. Attach a plate to a vehicle that the person did not sell, lease or transfer; or [2003, c. 452, Pt. Q, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Provide the plates to another person other than by attachment to a vehicle as authorized by this section. [2003, c. 452, Pt. Q, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

A person who violates this subsection commits a traffic infraction.

[ 2003, c. 452, Pt. Q, §4 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

11. Records. A person issued temporary registration plates by the Secretary of State shall maintain a written record of the use or disposal of every plate. The record must be available for inspection by the Secretary of State at the person's place of business. A person who violates this subsection commits a traffic infraction.

[ 2003, c. 452, Pt. Q, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2001, c. 149, §1 (AMD). 2003, c. 132, §1 (AMD). 2003, c. 452, §§Q4,5 (AMD). 2003, c. 452, §X2 (AFF).



29-A §462-A. Temporary registration permit; United States Armed Forces deployments; rules

Upon application to the Secretary of State and evidence of insurance as required by section 402, the Secretary of State may issue a temporary registration permit to a member of the United States Armed Forces authorizing that member to operate a motor vehicle or trailer for a period of 30 days if that member has returned to the State from a deployment outside the continental United States, unless the provisions of section 353 apply. The application required by this section may be completed by an authorized representative of the member of the United States Armed Forces. The Secretary of State may delegate the authority granted under this section and may adopt rules to establish the application criteria. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 605, §1 (NEW).]

SECTION HISTORY

2011, c. 605, §1 (NEW).



29-A §463. Disposition of registration plates

1. Property of State. Registration plates issued by the Secretary of State continue to be the property of the State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

1-A. Discontinued registration plates. Notwithstanding subsection 1, a general issue registration plate that is of a design no longer issued by the Secretary of State is the property of the person to whom the plate was issued.

[ 1997, c. 520, §1 (NEW) .]

2. Expiration upon transfer or assignment. When the owner of a vehicle transfers or assigns title or interest in a vehicle the registration expires.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Return of registration plate and registration certificate. When a registration certificate is suspended, revoked, canceled or has expired and the owner has no intention to renew or transfer within 6 months, the owner shall remove the registration plates and forward them, along with the registration certificate, to the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Reassignment of registration number. The registrant may request that plates and the registration number be assigned in the registrant's name to another vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Unauthorized taking of registration plate. A person commits a Class E crime if that person steals, takes or carries away, without permission or authority, a registration plate from another person entitled to possession of that plate.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 520, §1 (AMD).



29-A §464. Unused registration plates

An owner that returns registration plates with an affidavit stating that those plates have never been used must be refunded the registration fee paid if: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Time limit. The plates are returned within 120 days of issue; and

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Registration plate unused. The Secretary of State is satisfied that the plates have never been used.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §465. Loss of registration plates

1. Loss of registration plates. If a registration plate is lost or the number becomes mutilated or illegible, the owner or person in control of the vehicle shall immediately place a temporary substitute number plate bearing the registration number on the vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Conformity with registration plate required. A temporary plate must conform to the registration plate and be displayed as nearly as possible as a regular registration plate.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Report. Within 24 hours after loss or mutilation of registration plates, a person shall notify the Secretary of State and apply for new registration plates.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Reissue. If satisfied as to the truth of the facts stated in the application, the Secretary of State shall supply new registration plates on payment of a fee of $5 for each plate.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. One of a set. Whenever one of a set of registration plates is lost and a new set is issued, the remaining plate must be returned to the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Registration plate lost in transit. If registration plates are lost in transit and the applicant certifies in an affidavit that the plates have not been received, and that if they are received the applicant will return them, the Secretary of State after investigation may furnish the applicant with a 2nd set of plates without additional charge.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Applicability. This section does not apply to dealers and transporters.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §466. Registration Plate Equipment and Production Program

The Registration Plate Equipment and Production Program is established as a program within the Highway Fund. One dollar from each registration fee paid in accordance with section 457, 458, 501, 504, 505, 509, 513, 515 or 520 must be paid into the Highway Fund and allocated to the Registration Plate Equipment and Production Program. The Legislature may authorize allocations from the program exclusively for costs relating to the design, production, storage, handling and issuance of registration plates. These costs may include, but are not limited to, the following: the purchase, installation, repair and rebuilding of equipment used in the production or handling of registration plates; materials used in the production, handling and shipping of registration plates; and buildings or space rented, leased or purchased for the production or storage of registration plates or the storage of materials used in the production of plates. Highway Fund allocations to the Registration Plate Equipment and Production Program may not lapse but must be carried forward to be used for the same purposes. [1995, c. 645, Pt. C, §7 (NEW); 1995, c. 645, Pt. C, §16 (AFF).]

SECTION HISTORY

1995, c. 645, §C7 (NEW). 1995, c. 645, §C16 (AFF).



29-A §467. Moratorium on specialty plates

During the period beginning on July 1, 1996 and ending July 1, 1999, the Secretary of State may not issue any specialty plate of a new design. For the purposes of this section, "specialty plate of a new design" means any plate of a design not authorized under this Title before July 1, 1996. It does not include vanity plates issued in accordance with section 453 or commemorative plates issued in accordance with section 454. [1995, c. 645, Pt. C, §7 (NEW).]

SECTION HISTORY

1995, c. 645, §C7 (NEW).



29-A §468. Specialty plate

The Secretary of State may not issue a specialty license plate until the sponsor has met all of the requirements of this section and the proposed specialty license plate legislation as required in subsection 7 is reviewed by the joint standing committee of the Legislature having jurisdiction over transportation matters and approved by the Legislature. For the purposes of this section, "specialty license plate" means a specially designed registration plate that may be used in place of the regular plate and registration for fundraising purposes. The Secretary of State shall administer a specialty license plate in accordance with the following provisions. [2007, c. 383, §5 (AMD).]

1. Sponsor. A person must register with the Secretary of State as the sponsor of a specialty license plate.

[ 1997, c. 776, §12 (NEW) .]

2. Names, signatures and payment. The Secretary of State may not manufacture an authorized specialty plate unless the sponsor:

A. Provides to the Secretary of State a list with 2,000 names, dated signatures and current plate numbers of supporters who have signed a statement declaring they intend to purchase and display the specialty license plate; and [2007, c. 383, §5 (NEW).]

B. Collects from each supporter who signs the statement an amount of $25 for each set of plates and provides to the Secretary of State the sum of these contributions in the amount of $50,000, which is nonrefundable. [2007, c. 383, §5 (NEW).]

The Secretary of State shall deposit the $50,000 provided under paragraph B in the Specialty License Plate Fund established under section 469.

[ 2007, c. 383, §5 (AMD) .]

3. Fee.

[ 2007, c. 383, §5 (RP) .]

3-A. Credit receipts. The Secretary of State shall provide 2,000 credit receipts to the sponsor to provide to each supporter that contributed $25. The credit receipt may be used only to obtain one set of specialty plates.

[ 2007, c. 383, §5 (NEW) .]

3-B. Registration fee. The fee for the specialty license plate is in addition to the regular motor vehicle registration fee required by section 501 and the excise tax required by Title 36, section 1482.

[ 2007, c. 383, §5 (NEW) .]

4. Minimum number manufactured. The Secretary of State shall manufacture a minimum of 2,000 specialty license plates for each specialty plate authorized under this section.

[ 1997, c. 776, §12 (NEW) .]

5. Design approval. A sponsor must submit a proposed design for a specialty license plate for approval or modification by the Secretary of State. The joint standing committee of the Legislature having jurisdiction over transportation matters shall review the final design for a specialty license plate prior to manufacture of the plate.

[ 2001, c. 623, §5 (AMD) .]

6. Numbering, lettering and duplicate plates. Except as provided in section 456-C, the Secretary of State shall issue a specialty license plate in a 3-number and 3-letter combination sequence. Vanity plates may not duplicate vanity plates issued in another class of plate.

[ 2007, c. 695, Pt. A, §33 (AMD) .]

7. Deadline for Secretary of State approval. The sponsor must submit to the Secretary of State the names, signatures, payment and proposed design for the specialty license plate by September 1st. The signatures must have been collected within 2 years of submission to the Secretary of State. If the design is approved pursuant to subsection 5, the Secretary of State shall submit proposed legislation seeking authorization of the specialty license plate to the following regular session of the Legislature.

[ 2007, c. 383, §5 (AMD) .]

8. Weight limit. A specialty license plate may be issued for an automobile or pickup truck that does not exceed 10,000 pounds.

[ 2007, c. 383, §5 (AMD) .]

9. Limit on authorization. The Secretary of State shall retire and cease to issue any plate authorized after January 1, 2007 upon the occurrence of the earlier of:

A. When the number of sets of the plate issued falls below 4,000 for more than one year; and [2007, c. 383, §5 (NEW).]

B. Ten years after the date of authorization. [2007, c. 383, §5 (NEW).]

[ 2007, c. 383, §5 (NEW) .]

10. Additional versions or classes of the specialty plate. The Secretary of State may issue a specialty plate in a motorcycle, trailer or commercial vehicle class if:

A. At least 10,000 sets of the specialty plate have been issued for automobiles and pickup trucks; [2011, c. 356, §5 (NEW).]

B. The sponsor of the specialty plate under this subsection provides a list of 500 names, dated signatures and current plate numbers of supporters who have signed a statement declaring they intend to purchase and display the motorcycle, trailer or commercial vehicle class of specialty license plate; and [2013, c. 66, §1 (AMD).]

C. The sponsor collects from each supporter who signs the statement under paragraph B a contribution of $25 for each set of plates and provides to the Secretary of State the sum of these contributions in the amount of $12,500, which is nonrefundable. [2011, c. 356, §5 (NEW).]

Upon receipt of the $12,500 provided under paragraph C, the Secretary of State shall prepare enabling legislation and a proposed plate design for submission to the Legislature and shall deposit the $12,500 in the Specialty License Plate Fund established under section 469.

[ 2013, c. 66, §1 (AMD) .]

SECTION HISTORY

1997, c. 776, §12 (NEW). 2001, c. 623, §5 (AMD). 2003, c. 652, §B1 (AMD). 2003, c. 652, §B8 (AFF). 2007, c. 240, Pt. LLLL, §3 (AMD). 2007, c. 383, §5 (AMD). 2007, c. 695, Pt. A, §33 (AMD). 2011, c. 356, §5 (AMD). 2013, c. 66, §1 (AMD).



29-A §468-A. Recognition license plates

The Secretary of State may not issue a recognition license plate until the sponsor has met all of the requirements of this section and the proposed recognition license plate legislation as required by subsection 8 is reviewed by the joint standing committee of the Legislature having jurisdiction over transportation matters and approved by the Legislature. The Secretary of State shall administer a recognition license plate in accordance with this section. [2007, c. 383, §6 (AMD).]

1. Definition. "Recognition license plate" means a specially designed registration plate that may be used in place of the regular plate and registration for recognition purposes only and is not used for fundraising purposes.

[ 2003, c. 652, Pt. B, §2 (NEW); 2003, c. 652, Pt. B, §8 (AFF) .]

2. Sponsor. A person shall register with the Secretary of State as the sponsor of a recognition license plate.

[ 2003, c. 652, Pt. B, §2 (NEW); 2003, c. 652, Pt. B, §8 (AFF) .]

3. Names, signatures and payment. The Secretary of State may not manufacture an authorized recognition license plate unless a sponsor:

A. Provides to the Secretary of State a list with 2,000 names, dated signatures and current plate numbers of supporters who have signed a statement declaring they intend to purchase and display the recognition license plate; and [2007, c. 383, §6 (NEW).]

B. Collects from each supporter who signs the statement an amount of $25 for each set of plates and provides the Secretary of State the sum of these contributions in the amount of $50,000, which is nonrefundable. [2007, c. 383, §6 (NEW).]

The Secretary of State shall deposit the $50,000 provided under paragraph B into the Specialty License Plate Fund established under section 469.

[ 2007, c. 383, §6 (AMD) .]

3-A. Credit receipts. The Secretary of State shall provide 2,000 credit receipts to the sponsor to provide to each supporter that contributed $25. The credit receipt may be used only to obtain one set of specialty plates.

[ 2007, c. 383, §6 (NEW) .]

4. Registration fee. The fee for the recognition license plate is in addition to the regular motor vehicle registration fee required by section 501 and the excise tax required by Title 36, section 1482.

[ 2007, c. 383, §6 (AMD) .]

5. Minimum number manufactured. The Secretary of State shall manufacture a minimum of 2,000 recognition license plates for each recognition license plate authorized under this section.

[ 2003, c. 652, Pt. B, §2 (NEW); 2003, c. 652, Pt. B, §8 (AFF) .]

6. Design approval. A sponsor must submit a proposed design for a recognition license plate for approval or modification by the Secretary of State. The joint standing committee of the Legislature having jurisdiction over transportation matters shall review the final design for a recognition license plate prior to the manufacture of the plate.

[ 2003, c. 652, Pt. B, §2 (NEW); 2003, c. 652, Pt. B, §8 (AFF) .]

7. Duplicate plates. The Secretary of State shall issue a recognition license plate in a 3-number and 3-letter combination sequence. Vanity plates may not duplicate vanity plates issued in another class of plate.

[ 2003, c. 652, Pt. B, §2 (NEW); 2003, c. 652, Pt. B, §8 (AFF) .]

8. Deadline for Secretary of State approval. The sponsor shall submit to the Secretary of State the names, signatures, payment and proposed design for the recognition license plate by September 1st. The signatures must have been collected within 2 years of submission to the Secretary of State. If the design is approved pursuant to subsection 6, the Secretary of State shall submit proposed legislation seeking authorization of the recognition license plate to the following regular session of the Legislature.

[ 2007, c. 383, §6 (AMD) .]

9. Weight limit. A recognition license plate may not be issued for an automobile or pickup truck that weighs more than 10,000 pounds.

[ 2007, c. 383, §6 (AMD) .]

10. Limit on authorization. The Secretary of State shall retire and cease to issue any plate authorized after January 1, 2007 upon the occurrence of the earlier of:

A. When the number of sets of the plate issued falls below 4,000 for more than one year; and [2007, c. 383, §6 (NEW).]

B. Ten years after the date of authorization. [2007, c. 383, §6 (NEW).]

[ 2007, c. 383, §6 (NEW) .]

11. Additional versions or classes of the recognition plate. All requirements set forth in this section must be followed for each additional class or version of a recognition plate.

[ 2007, c. 383, §6 (NEW) .]

SECTION HISTORY

2003, c. 652, §B2 (NEW). 2003, c. 652, §B8 (AFF). 2007, c. 383, §6 (AMD).



29-A §469. Specialty License Plate Fund

1. Fund created. The Specialty License Plate Fund is established as a dedicated nonlapsing fund. The fund is administered by the Secretary of State.

[ 1997, c. 776, §12 (NEW) .]

2. Purpose. Except as specified under section 468-A, subsection 3, all money credited to the Specialty License Plate Fund must be used to cover the cost of manufacturing and producing a specialty or recognition license plate authorized pursuant to sections 468 and 468-A.

[ 2003, c. 652, Pt. B, §3 (AMD); 2003, c. 652, Pt. B, §8 (AFF) .]

SECTION HISTORY

1997, c. 776, §12 (NEW). 2001, c. 623, §6 (AMD). 2003, c. 652, §B3 (AMD). 2003, c. 652, §B8 (AFF).



29-A §470. Experimental motor vehicle plates and registration

1. Definition. "Experimental motor vehicle" means any motor vehicle in the developmental stage that has not yet reached production.

[ 2003, c. 125, §1 (NEW) .]

2. Inspection and equipment. An experimental motor vehicle is exempt from inspection requirements under section 1751 but must comply with the equipment standards of chapter 17 to include at a minimum: body components, an exhaust system, reflectors, running gear, tires, a horn, lights, directional signals, brakes, a steering mechanism, windshield wipers, safety seat belts and rearview mirrors.

[ 2003, c. 125, §1 (NEW) .]

3. Experimental motor vehicle inventor registration. A person in the business of developing experimental motor vehicles shall register with the Secretary of State as an experimental motor vehicle inventor. The Secretary of State shall develop and implement an application process, including but not limited to name, address and description and photographs of the experimental motor vehicle in development.

[ 2003, c. 125, §1 (NEW) .]

4. Experimental motor vehicle plate. The Secretary of State shall issue a registration plate for an experimental motor vehicle to a registered experimental motor vehicle inventor. This plate may be used for one or more experimental motor vehicles during the term of the registration provided that those vehicles are owned by the person issued the registration plate. The Secretary of State may issue no more than 2 plates per registered experimental motor vehicle inventor. The registration for an experimental motor vehicle must be renewed annually.

[ 2003, c. 125, §1 (NEW) .]

5. Fee. The Secretary of State shall charge an annual fee of $20 for each plate issued under this section.

[ 2003, c. 125, §1 (NEW) .]

6. Insurance. The Secretary of State may not issue an experimental motor vehicle registration plate until the applicant has procured and filed with the Secretary of State a certificate showing that the applicant is covered by an automobile bodily injury and property damage liability insurance policy providing coverage against any legal liability when injury, death or damage results from or has been caused by the operation of any vehicle bearing an experimental motor vehicle registration plate.

[ 2003, c. 125, §1 (NEW) .]

7. Limitations on use. A person may not operate an experimental motor vehicle on a public way with a posted speed limit that exceeds the capability of that vehicle to achieve and safely maintain that speed. Experimental motor vehicles are prohibited from operation on the interstate highway system and Maine Turnpike at all times. A person may operate an experimental motor vehicle only in daylight hours.

[ 2003, c. 125, §1 (NEW) .]

8. Rulemaking. The Secretary of State shall adopt rules to establish the application criteria and process by which a person may qualify to receive an experimental motor vehicle registration plate. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 125, §1 (NEW) .]

9. Violations. The operation of any motor vehicle registered under this section that is not in compliance with this section is a traffic infraction.

[ 2003, c. 125, §1 (NEW) .]

SECTION HISTORY

2003, c. 125, §1 (NEW).






Article 4: REGISTRATION PROVISIONS

29-A §501. Fees for registration; motor vehicles

The annual fees for the registration of motor vehicles must accompany the application for registration and are as follows. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Automobiles; pickup trucks. The fee for an automobile, a pickup truck registered for 6,000 pounds or less or a sport utility vehicle used for the conveyance of passengers or interchangeably for passengers or property is $35. The fee for a pickup truck registered for more than 6,000 pounds but no more than 10,000 pounds is $37.

An automobile or sport utility vehicle used for the conveyance of passengers or property is a "combination" vehicle and may be issued a special plate with the word "combination" instead of "Vacationland." A passenger vehicle used under contract with the State, a municipality or a school district to transport students must be designated as "combination." A vehicle owned or operated by parents or legal guardians is exempt from this subsection.

Commercial plates may not be issued for or displayed on an automobile.

A sport utility vehicle may be registered either as an automobile or a truck. A sport utility vehicle with a gross vehicle weight or combined gross vehicle weight in excess of 10,000 pounds and used in the furtherance of a commercial enterprise must be registered as a truck according to its actual gross weight as provided in section 504.

The gross weight of a pickup truck registered as provided by this subsection may not exceed 10,000 pounds. An owner of a pickup truck who operates the pickup truck with a gross weight in excess of 10,000 pounds or the pickup truck drawing a semitrailer with a combined gross weight in excess of 10,000 pounds must register the truck as provided in section 504.

A combination of vehicles consisting of a motor vehicle and a camp trailer is not required to be registered for the gross weight of the combination.

Beginning July 1, 2009, $10 of the fee must be transferred on a quarterly basis by the Treasurer of State to the TransCap Trust Fund established by Title 30-A, section 6006-G.

[ 2015, c. 206, §4 (AMD) .]

2. Island vehicles.

[ 1999, c. 660, §2 (RP) .]

2-A. Island vehicles, golf carts and low-speed vehicles. The following provisions apply to vehicles operating on islands that have no public ways maintained or supported by the State.

A. Notwithstanding subsection 1, an automobile may be registered for an annual fee of $4. A low-speed vehicle or golf cart may be registered for an annual fee of $4. The registrant must show evidence of payment of the excise tax required by Title 36, section 1482. The municipality may collect an additional $4 fee annually to defray the cost of removing abandoned vehicles or golf carts. [2001, c. 197, §4 (AMD).]

B. A low-speed vehicle or golf cart may be operated on an island if the governing body of the municipality allows. A low-speed vehicle or golf cart may be operated only on a road or street where the posted speed limit is 35 miles per hour or less. A low-speed vehicle or golf cart may cross, at an intersection, a road or street with a posted speed limit of more than 35 miles per hour. [2001, c. 197, §4 (AMD).]

C. Any person operating a low-speed vehicle or a golf cart on an island must possess a valid driving license in any class. [2001, c. 197, §4 (AMD).]

[ 2001, c. 197, §4 (AMD) .]

3. Passenger vehicles for hire. The fee for a passenger vehicle used for hire is double the fee provided in subsection 1, except that for a passenger vehicle used for hire that is equipped with adaptive equipment to make that vehicle accessible by a person with a disability the fee is the same fee provided in subsection 1. The Secretary of State may issue a 2nd registration for the same vehicle at no additional fee.

[ 2015, c. 267, Pt. BBBB, §1 (AMD) .]

4. Funeral coaches. The fee for a private automobile, funeral coach or funeral hearse, used by a licensed practitioner of funeral services under Title 32, chapter 21, is the fee provided in subsection 1. The fee for a funeral coach or funeral hearse used for hire for any other purpose is the same as the fee provided in subsection 3.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. School vehicles. The fee for a motor vehicle used only to transport school children to and from school is the same as the fee in subsection 1.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Buses.

[ 2011, c. 356, §7 (RP) .]

7. Temporary registration permit. The Secretary of State may issue a temporary registration permit for the purpose of moving certain vehicles otherwise required to be registered as follows.

A. A temporary registration permit is for one trip only:

(1) Between the points of origin and destination and intermediate points, as set forth in the permit; or

(2) From the point of origin to the destination and back to the point of origin, including any intermediate points, as set forth in the permit. [2007, c. 177, §1 (RPR).]

B. A temporary registration permit is for the transit of the vehicle only. The vehicle may not be used for the transportation of passengers or property, for compensation or otherwise, unless specifically authorized on the temporary registration permit. If the vehicle is a chartered bus that is not covered by a reciprocity agreement with the state or country of registration, the Secretary of State may authorize transportation of passengers. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The Secretary of State may not issue a temporary registration permit that is valid for longer than 10 days from the effective date of the registration. [2007, c. 177, §2 (AMD).]

D. The fee for a temporary registration permit issued under paragraph A, subparagraph (1) is $12. The fee for a temporary registration permit issued under paragraph A, subparagraph (2) is $25. [2007, c. 177, §3 (AMD).]

E. The temporary registration permit must be carried in the vehicle at all times. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. A person who operates or moves a vehicle outside the routes specified in the temporary registration permit commits a traffic infraction and may not be fined less than $25 nor more than $200. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. The Secretary of State may issue unassigned temporary registration permits to a vehicle auction business licensed under section 1051 to allow the movement of a vehicle sold to a dealer. [2011, c. 556, §4 (NEW).]

[ 2011, c. 556, §4 (AMD) .]

8. Special permit. The Secretary of State may issue, on application and the payment of a fee of $4, a special registration permit authorizing the limited operation on the highway of self-propelled golf carts, lawn mowers, ATV's and other similar vehicles with restrictions and limitations of use that minimize the danger to the operator. The following provisions apply to special registration permits.

A. A special registration permit is valid until March 1st of the next calendar year. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A driver's license is not required for operation under this subsection. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Vehicles registered under this subsection are exempt from the laws regulating the inspection of motor vehicles. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A person under the age of 15 years may not operate a vehicle under this subsection on a public way. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Operation of an ATV is limited to agricultural purposes in connection with a farm and to operation from or to the premises where kept, from or to a farm lot or between farm lots used for farm purposes by the ATV owner. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1999, c. 790, Pt. C, §6 (AMD); 1999, c. 790, Pt. C, §19 (AFF) .]

9. Attached vehicles. A deputy sheriff with a writ of attachment may move the attached motor vehicle to a place of storage without registration or registration permit as long as the county has insurance as required by chapter 13.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

10. Off-highway vehicles. The Secretary of State may issue, on application and the payment of a fee of $27, a special registration permit authorizing the limited operation on a way of trucks, truck tractors, Class B special mobile equipment, trailers and semitrailers that are otherwise used exclusively for off-highway purposes. The following provisions apply to registration permits issued pursuant to this subsection.

A. A registration permit may not be granted unless the applicant presents a written certificate from the tax collector of the municipality from which the vehicle is being moved identifying the vehicle and stating that all personal property taxes applicable to the vehicle, including those for the current year, have been paid or that the vehicle is exempt from those taxes. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Highway use is limited to travel to and from garages for the purpose of obtaining repairs or maintenance or travel from one job site to another job site. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The registration permit may not authorize transporting property or passengers, except that a truck or truck tractor may draw an empty trailer or semitrailer. [2007, c. 38, §1 (AMD).]

D. A registration permit is valid until March 1st of the next calendar year. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. A vehicle issued a registration permit pursuant to this subsection is exempt from inspection requirements. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. The registration permit must be in the vehicle when the vehicle is operated on the highway. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. Trailers and semitrailers must be moved during daytime hours. [2007, c. 38, §1 (NEW).]

[ 2007, c. 38, §1 (AMD) .]

11. Low-speed vehicles. The Secretary of State may issue a registration for a low-speed vehicle upon application and payment of an annual fee of $25. The registrant must provide a certificate of title required by section 651, proof of financial responsibility required by section 1601 and evidence of payment of the excise tax required by Title 36, section 1482. A low-speed vehicle registered under this section is issued a registration plate with the word "low-speed" instead of "Vacationland." The Secretary of State may issue a facsimile plate for a 60-day period.

[ 2003, c. 397, §3 (NEW) .]

12. Autocycles.

[ 2009, c. 55, §2 (NEW); MRSA T. 29-A, §501, sub-§12 (RP) .]

12-A. Autocycles.

[ 2011, c. 556, §5 (NEW); MRSA T. 29-A, §501, sub-§12-A (RP) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §§A89,C3 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 645, §C8 (AMD). 1995, c. 645, §C16 (AFF). 1997, c. 437, §8 (AMD). 1999, c. 660, §§2,3 (AMD). 1999, c. 790, §§C3-7 (AMD). 1999, c. 790, §C19 (AFF). 2001, c. 197, §4 (AMD). 2003, c. 397, §3 (AMD). 2007, c. 38, §1 (AMD). 2007, c. 177, §§1-3 (AMD). 2007, c. 383, §7 (AMD). 2007, c. 647, §2 (AMD). 2007, c. 647, §8 (AFF). 2009, c. 55, §2 (AMD). 2011, c. 356, §§6, 7 (AMD). 2011, c. 556, §§4, 5 (AMD). 2015, c. 206, §4 (AMD). 2015, c. 267, Pt. BBBB, §1 (AMD).



29-A §502. Transfer and return of registration; prorated registration fees

1. Transferring registration. A person who transfers the ownership or discontinues the use of a registered motor vehicle, trailer or semitrailer and applies for registration of another motor vehicle, trailer or semitrailer in the same registration year may use the same number plates on payment of a transfer fee of $8, as long as the registration fee is the same as that of the former vehicle. If the fee for the vehicle to be registered is greater than the fee for the vehicle first registered, that person must also pay the difference. If application is made for a truck camper or a trailer with a gross weight of 2,000 pounds or less, the transfer fee is $5.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Return of registration.

[ 2009, c. 598, §2 (RP) .]

3. Refunds; credits. No portion of a fee is refundable, but credits toward the registration of another vehicle may be given. On registration by an owner or owner's surviving spouse, a credit is allowed as follows.

A. For the first 8 months of a registration year, the full fee may be credited toward the registration of another vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. For the last 4 months of a registration year, an amount not to exceed 1/2 of the original fee may be credited toward the registration of another vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Prorated fee. On any application for registration made during the last 4 months of a registration year, the registration fee is 1/2 the annual registration fee.

[ 1995, c. 482, Pt. B, §7 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §§B6,7 (AMD). 2009, c. 598, §2 (AMD).



29-A §503. Miscellaneous registration fees

Fees for certain replacement plates, registration validation devices and new registration plates are as follows. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Replacements. Replacement registration plates are furnished to replace lost or mutilated plates or plates assigned to the registrant that have not been expired for more than 8 months. The fee for each plate is $5.

Replacement registration validation devices for number plates or truck campers are furnished for 50¢ each.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. New issues. For each new registration plate issued pursuant to section 451, the Secretary of State shall collect a fee of $1 and the municipal agent shall collect another $1 fee in addition to any other registration fees.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §504. Registration of commercial motor vehicles

1. Truck or truck tractor. For a truck or truck tractor equipped with pneumatic tires, the following annual registration fee schedule applies.

A. For gross weight from 0 to 6,000 pounds, the fee is $35.

Beginning July 1, 2009, $10 of the fee must be transferred on a quarterly basis by the Treasurer of State to the TransCap Trust Fund established by Title 30-A, section 6006-G. [2007, c. 647, §3 (AMD); 2007, c. 647, §8 (AFF).]

B. For gross weight from 6,001 to 10,000 pounds, the fee is $37. [2007, c. 383, §8 (AMD).]

C. For gross weight from 10,001 to 12,000 pounds, the fee is $48. [2007, c. 383, §9 (AMD).]

D. For gross weight from 12,001 to 14,000 pounds, the fee is $81. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

E. For gross weight from 14,001 to 16,000 pounds, the fee is $105. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

F. For gross weight from 16,001 to 18,000 pounds, the fee is $130. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

G. For gross weight from 18,001 to 20,000 pounds, the fee is $161. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

H. For gross weight from 20,001 to 23,000 pounds, the fee is $188. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

I. For gross weight from 23,001 to 26,000 pounds, the fee is $220. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

J. For gross weight from 26,001 to 28,000 pounds, the fee is $267. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

K. For gross weight from 28,001 to 32,000 pounds, the fee is $308. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

L. For gross weight from 32,001 to 34,000 pounds, the fee is $342. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

M. For gross weight from 34,001 to 38,000 pounds, the fee is $379. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

N. For gross weight from 38,001 to 40,000 pounds, the fee is $403. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

O. For gross weight from 40,001 to 42,000 pounds, the fee is $426. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

P. For gross weight from 42,001 to 45,000 pounds, the fee is $450. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

Q. For gross weight from 45,001 to 48,000 pounds, the fee is $497. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

R. For gross weight from 48,001 to 51,000 pounds, the fee is $533. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

S. For gross weight from 51,001 to 54,000 pounds, the fee is $568. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

T. For gross weight from 54,001 to 55,000 pounds, the fee is $580. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

U. For gross weight from 55,001 to 60,000 pounds, the fee is $640. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

V. For gross weight from 60,001 to 65,000 pounds, the fee is $699. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

W. For gross weight from 65,001 to 69,000 pounds, the fee is $762. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

X. For gross weight from 69,001 to 72,000 pounds, the fee is $797. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

Y. For gross weight from 72,001 to 75,000 pounds, the fee is $821. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

Z. For gross weight from 75,001 to 78,000 pounds, the fee is $857. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

AA. For gross weight from 78,001 to 80,000 pounds, the fee is $877. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

BB. For gross weight from 80,001 to 90,000 pounds, the fee is $982. [1999, c. 790, Pt. C, §8 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

CC. For gross weight from 90,001 to 94,000 pounds, the fee is $1,026. [1999, c. 580, §2 (NEW); 1999, c. 580, §14 (AFF).]

DD. For gross weight from 94,001 to 100,000 pounds, the fee is $1,234. [1999, c. 580, §2 (NEW); 1999, c. 580, §14 (AFF).]

[ 2007, c. 647, §3 (AMD); 2007, c. 647, §8 (AFF) .]

2. Credit for certain commercial vehicles. If a commercial vehicle registered for a gross weight of 23,001 pounds or more is operated only in the truck tractor-semitrailer configuration, a credit of $40 is allowed for the original annual registration fee. The owner of the vehicle must be issued a truck tractor registration plate which must be displayed on its front.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. On ways adjoining premises. A registration or license is not required for the use of a truck, trailer or tractor on that part of a way adjoining the premises of the vehicle's owner.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Federal heavy vehicle use tax; proof of payment required. Except as provided by 26 Code of Federal Regulations, Section 41.6001-2(b)(3), a registration certificate may not be issued for a motor vehicle subject to the use tax imposed by the Internal Revenue Code of 1986, 26 United States Code, Section 4481, until the applicant has presented proof of payment as prescribed by the Secretary of the United States Treasury.

The Secretary of State shall keep records and may issue evidence to comply with 26 Code of Federal Regulations, Part 41, revised as of May 23, 1985, and the Internal Revenue Code of 1986, 26 United States Code, Sections 4481, 4482 and 4483.

Pursuant to rule, the Secretary of State may certify that a vehicle qualifies for exemptions under 26 Code of Federal Regulations, Section 41.4483-3(g) or Section 41.4483-6(b), revised as of May 23, 1985.

[ 1995, c. 65, Pt. A, §90 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

5. Truck or truck tractor and semitrailer. In computing fees for a combination of truck or truck tractor and semitrailer, the vehicle to be registered for gross weight is the truck or truck tractor and the rate is the same as for a truck of similar gross vehicle weight. The gross weight used to determine the registration fee under subsection 1 is the combined gross weight of the truck or truck tractor and semitrailer.

[ 1995, c. 584, Pt. A, §1 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A90 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 584, §A1 (AMD). 1995, c. 645, §C9 (AMD). 1995, c. 645, §C16 (AFF). 1999, c. 580, §2 (AMD). 1999, c. 580, §14 (AFF). 1999, c. 790, §C8 (AMD). 1999, c. 790, §C19 (AFF). 2007, c. 383, §§8, 9 (AMD). 2007, c. 647, §3 (AMD). 2007, c. 647, §8 (AFF).



29-A §505. Farm trucks

1. Definition. For purposes of this section, "farm truck" means a truck equipped with axles other than dolly axles under section 1902, subsection 4, or a farm truck towing a trailer or semitrailer when that truck is used primarily for transportation of agricultural commodities, supplies or equipment for a farm owned, operated or occupied by the registrant. "Farm truck" does not include a truck used for the retail delivery of milk or used on a substantially daily delivery schedule on established routes.

2. Annual registration fee.

[ 2001, c. 671, §7 (RP) .]

2-A. Annual registration fee. For a farm truck, the following annual registration fee schedule applies.

A. For gross weight from 0 to 6,000 pounds, the fee is $21. [2001, c. 671, §8 (NEW).]

B. For gross weight from 6,001 to 10,000 pounds, the fee is $27. [2007, c. 383, §10 (AMD).]

C. For gross weight from 10,001 to 12,000 pounds, the fee is $32. [2007, c. 383, §11 (AMD).]

D. For gross weight from 12,001 to 14,000 pounds, the fee is $39. [2001, c. 671, §8 (NEW).]

E. For gross weight from 14,001 to 16,000 pounds, the fee is $50. [2001, c. 671, §8 (NEW).]

F. For gross weight from 16,001 to 18,000 pounds, the fee is $72. [2001, c. 671, §8 (NEW).]

G. For gross weight from 18,001 to 20,000 pounds, the fee is $84. [2001, c. 671, §8 (NEW).]

H. For gross weight from 20,001 to 23,000 pounds, the fee is $101. [2001, c. 671, §8 (NEW).]

I. For gross weight from 23,001 to 26,000 pounds, the fee is $119. [2001, c. 671, §8 (NEW).]

J. For gross weight from 26,001 to 28,000 pounds, the fee is $137. [2001, c. 671, §8 (NEW).]

K. For gross weight from 28,001 to 32,000 pounds, the fee is $166. [2001, c. 671, §8 (NEW).]

L. For gross weight from 32,001 to 34,000 pounds, the fee is $217. [2001, c. 671, §8 (NEW).]

M. For gross weight from 34,001 to 38,000 pounds, the fee is $265. [2001, c. 671, §8 (NEW).]

N. For gross weight from 38,001 to 40,000 pounds, the fee is $276. [2001, c. 671, §8 (NEW).]

O. For gross weight from 40,001 to 42,000 pounds, the fee is $288. [2001, c. 671, §8 (NEW).]

P. For gross weight from 42,001 to 45,000 pounds, the fee is $305. [2001, c. 671, §8 (NEW).]

Q. For gross weight from 45,001 to 48,000 pounds, the fee is $322. [2001, c. 671, §8 (NEW).]

R. For gross weight from 48,001 to 51,000 pounds, the fee is $340. [2001, c. 671, §8 (NEW).]

S. For gross weight from 51,001 to 54,000 pounds, the fee is $357. [2001, c. 671, §8 (NEW).]

T. For gross weight from 54,001 to 55,000 pounds, the fee is $365. [2001, c. 671, §8 (NEW).]

U. For gross weight from 55,001 to 60,000 pounds, the fee is $394. [2001, c. 671, §8 (NEW).]

V. For gross weight from 60,001 to 65,000 pounds, the fee is $441. [2001, c. 671, §8 (NEW).]

W. For gross weight from 65,001 to 69,000 pounds, the fee is $469. [2001, c. 671, §8 (NEW).]

[ 2007, c. 383, §§10, 11 (AMD) .]

3. Maximum weight. The maximum registered weight of a farm truck is 69,000 pounds, including product. The fine for exceeding the registered gross weight of a farm truck is the difference between the fee for a farm truck and a commercially registered truck or truck tractor within the category of the actual weight at the time of the violation.

[ 1999, c. 472, §2 (AMD) .]

4. Special registration plates. The Secretary of State shall issue registration plates to distinguish a farm truck from a commercial vehicle. A farm truck may be driven with that registration only if the vehicle is used primarily for the transportation of agricultural products for a farm owned, operated or occupied by the registrant and may not be used for the transportation of firewood, unless that transportation is incidental to other farm operations.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Violation. A person commits a traffic infraction with a penalty of not less than $100 nor more than $500 if that person:

A. Fraudulently obtains a farm truck registration; or [2003, c. 452, Pt. Q, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Uses a farm truck registration for a purpose other than authorized by this section. [2003, c. 452, Pt. Q, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §6 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Additional fee; tire type. The fee for registering a farm truck equipped with 2 or more solid tires is 33 1/3% more than the fee required for a vehicle equipped with pneumatic tires.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Prorated fee; transportation of owner's agricultural produce. For a farm truck, 1/2 the registration fee must be charged during the last 6 months of a registration year.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Temporary registered class weight increase. Farm trucks registered under this section may receive a temporary registered class weight increase by paying a percentage of the difference between the amount paid for farm truck registration and the annual fee for the desired gross weight in accordance with the permit table contained in section 507.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §C10 (AMD). 1995, c. 645, §C16 (AFF). 1999, c. 472, §§1,2 (AMD). 1999, c. 790, §C9 (AMD). 1999, c. 790, §C19 (AFF). 2001, c. 671, §§7,8 (AMD). 2003, c. 452, §Q6 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 383, §§10, 11 (AMD).



29-A §506. Registration fee for motor homes

The annual fee for registration of motor homes is the same as for farm trucks. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

The Secretary of State may select and issue a special distinguishing letter, mark or design for registration plates issued to motor homes. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §507. Temporary registered gross weight increase

When a truck is properly base registered in this State, the registrant may increase the registered gross vehicle weight of the truck upon application and payment of the proper fee. Temporary registered gross weight increases may be issued by the Bureau of Motor Vehicles, the Bureau of the State Police or by any agent appointed by the Secretary of State who has been appointed for that specific purpose. Agents must be either municipal tax collectors or town or city managers. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

Temporary registered gross weight increases must be issued for at least one month and may not exceed 8 months. A temporary registered gross weight increase may not extend beyond the expiration of the regular registration. [1999, c. 466, §1 (AMD).]

The fee for a temporary registered gross weight increase is the difference between the annual fee for the original registration and the annual fee for the desired temporary registered gross weight multiplied by the percentage in the following table:

One month 20%

2 months 30%

3 months 40%

4 months 50%

5 months 60%

6 months 70%

7 months 75%

8 months 80% [1999, c. 466, §1 (AMD).]

Vehicles base registered in this State pursuant to the International Registration Plan may be issued a temporary registered gross weight increase pursuant to this section. The fee is not apportionable, and the temporary registered gross weight increase is valid only in this State or in a jurisdiction not a member of the International Registration Plan. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

The Secretary of State is authorized to issue temporary registered gross weight increases by facsimile means. The Secretary of State may make such provisions as the Secretary of State considers necessary to ensure the integrity of facsimile documents. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §B3 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 466, §1 (AMD).



29-A §508. Truck campers

Upon receiving an application and the payment of a fee of $12, the Secretary of State may issue an annual registration permit for truck campers. [1999, c. 790, Pt. C, §10 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

A resident person, firm or corporation, or owner as defined in section 101, subsection 50, who fails to register a truck camper commits a traffic infraction with a minimum fine of $100. A registration permit is not required for the 14-day period immediately following the purchase of a truck camper from a person who is engaged in the business of selling truck campers. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 790, §C10 (AMD). 1999, c. 790, §C19 (AFF).



29-A §509. Tractors

1. Tractors. The annual fee for the registration of a tractor must accompany an application for registration and is as follows.

Tractors equipped with:

A. Pneumatic tires, 25¢ per horsepower and 25¢ per 100 pounds of weight; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Solid rubber tires, 25¢ per horsepower and 50¢ per 100 pounds of weight; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Iron, steel or other hard tires, 25¢ per horsepower and 80¢ per 100 pounds of weight. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

The minimum fee is $5.

[ 1999, c. 790, Pt. C, §11 (AMD); 1999, c. 790, Pt. C, §19 (AFF) .]

2. Tractors used for farming. The fee for a tractor used for agricultural purposes or not customarily used on public ways is $5, except as provided in section 510, subsection 1.

[ 1999, c. 790, Pt. C, §11 (AMD); 1999, c. 790, Pt. C, §19 (AFF) .]

3. Old homemade tractors used for farming. The fee for a homemade tractor used for agricultural purposes with motor and chassis at least 10 years old that has a body capacity of not more than 1 1/2 cubic yards and that is used exclusively for agricultural purposes is $5. Such a vehicle may not be operated on the highway more than 10 miles from the place where the vehicle is customarily kept.

[ 1999, c. 790, Pt. C, §11 (AMD); 1999, c. 790, Pt. C, §19 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §C11 (AMD). 1995, c. 645, §C16 (AFF). 1999, c. 790, §C11 (AMD). 1999, c. 790, §C19 (AFF).



29-A §510. Exemption from registration

1. Tractors used for farming. Registration or a license is not required for a tractor or trailer used solely for farming purposes when operated to or from:

A. The premises where kept; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A farm lot and between farm lots, when used for farm purposes; or [2013, c. 496, §5 (AMD).]

C. A filling station or garage for fuel or repairs. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2013, c. 496, §5 (AMD) .]

2. Skidder. Registration is not required for a log skidder used solely for logging purposes when operated to or from:

A. The premises where kept and a woodlot, or between woodlots used for logging purposes; or [2013, c. 496, §6 (AMD).]

B. A filling station or garage for fuel or repairs. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2013, c. 496, §6 (AMD) .]

3. Tractors used for logging. Registration is not required for a converted motor vehicle used as a tractor when used solely for logging purposes when operated to or from:

A. The premises where the tractor is kept; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A woodlot and between woodlots used for logging purposes; or [2013, c. 496, §7 (AMD).]

C. A filling station or garage for fuel or repairs. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2013, c. 496, §7 (AMD) .]

4. Privilege to operate a tractor or skidder suspended. If a person's license has been revoked or suspended, that person may not operate a tractor or log skidder on a public way except as provided in subsection 1, paragraphs A and B, subsection 2, paragraph A or subsection 3, paragraphs A and B until the Secretary of State reinstates that person's license or issues to that person another license.

[ 2013, c. 496, §8 (AMD) .]

5. Tow dollies. Registration is not required for a tow dolly.

[ 2011, c. 356, §8 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 183, §1 (AMD). 2011, c. 356, §8 (AMD). 2013, c. 496, §§5-8 (AMD).



29-A §511. Trailers and semitrailers

1. Registration fees; trailers and semitrailers. The following annual registration fee applies to trailers, semitrailers and camp trailers.

A. The fee is $10.50 for a:

(1) Trailer, camp trailer or semitrailer not exceeding 2,000 pounds gross vehicle weight; or

(3) Mobile home. [1999, c. 790, Pt. C, §12 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

B. The fee is $20 for a camp trailer exceeding 2,000 pounds. [2003, c. 253, §1 (AMD); 2003, c. 253, §5 (AFF).]

C. The fee is $20 for a semitrailer exceeding 2,000 pounds. [2003, c. 253, §1 (AMD); 2003, c. 253, §5 (AFF).]

D. Except as provided in paragraph A, a trailer exceeding 2,000 pounds must be registered on the basis of gross weight in accordance with the schedule under section 504. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

Fees paid under this section and section 512 are administrative fees and nonapportionable. The Secretary of State may collect apportionable fees for trailers and semitrailers pursuant to the International Registration Plan.

Except for camp trailers, registrations under this section may be issued for 2 years for a fee twice that of the annual registration fee.

[ 2003, c. 253, §1 (AMD); 2003, c. 253, §5 (AFF) .]

2. Exemption for circus and carnival trailers. Circus and carnival trailers or semitrailers unloaded from railroad cars at the nearest railroad station or railroad siding and hauled to and from circus or carnival grounds are exempt from fees for registration and licensing.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Converted semitrailers. A semitrailer that is temporarily converted to a full trailer by use of a converter dolly may be registered as a semitrailer.

[ 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. B, §5 (NEW); 1995, c. 65, Pt. C, §15 (AFF) .]

4. Duplicate registrations for trailers and semitrailers. At the time of registration, a person registering a trailer or semitrailer that exceeds 2,000 pounds, in accordance with this section or section 512, may apply for and receive a duplicate registration for an additional $2 fee. This subsection does not apply to camp trailers.

[ 1995, c. 513, §1 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §§B4,5 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 513, §1 (AMD). 1999, c. 790, §§C12,13 (AMD). 1999, c. 790, §C19 (AFF). 2003, c. 253, §1 (AMD). 2003, c. 253, §5 (AFF).



29-A §512. Semipermanent and permanent registration plates for trailers and semitrailers

The Secretary of State may establish an 8-year and 12-year semipermanent registration plate program for trailers and semitrailers and a 20-year semipermanent registration plate program and a 25-year permanent registration program for semitrailers and under these programs may issue registration plates of a design determined by the Secretary of State. A person registering a semitrailer in accordance with this section may register a semitrailer for fewer than 5 years only to maintain a common expiration date for a fleet. [1997, c. 776, §14 (AMD).]

The Secretary of State may establish rules for the extension of registrations issued pursuant to this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 703, §11 (RPR).]

A nonresident registrant shall designate a resident agent for the service of process. A resident agent must be a resident of this State. For the purposes of this section, a resident includes a person registered with the Secretary of State, Bureau of Corporations, Elections and Commissions to do business in this State. [1997, c. 437, §9 (NEW).]

The application for registration must contain the information prescribed in section 401, except that the Secretary of State may waive or modify the signature requirements. [1997, c. 437, §9 (NEW).]

1. Eight-year and 12-year semipermanent registration plate program for trailers and semitrailers. Any person may apply on a form supplied by the Secretary of State for a semipermanent registration plate.

A. [1997, c. 437, §10 (RP).]

B. The fee is $12 for each semitrailer, and the fee is $5 for each trailer of not more than 2,000 pounds gross vehicle weight.

Fees for the first 3 years of a registration may not be refunded. Fees for the 4th and subsequent years may be refunded prior to the start of the registration year provided that the registration plate and certificate are returned to the Secretary of State. After the start of the registration year, fees for the current year may be refunded if the plate and certificate are returned within 120 days and the Secretary of State is satisfied that the credentials were not used during the registration period. [2003, c. 253, §2 (AMD); 2003, c. 253, §5 (AFF).]

C. With the agreement of the Commissioner of Transportation, the Secretary of State may adopt rules for the payment of the fees in annual or biennial installments. In adopting those rules, the Secretary of State shall consider the financial effect of the registration fee on the registrants, the benefit or burden of installment payment on state revenues and the difficulty of administering this subsection. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Notwithstanding section 401, an application for registration must be signed by the owner or lessee applying for registration, the person authorized by the applicant or the applicant's designated agent. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. On approval of an application, the Secretary of State shall:

(1) Record the registration of the semitrailer or trailer described in the application and assign a distinguishing number or other mark;

(2) Issue a certificate of registration that contains the name and address of the owner or lessee or the address of its designated agent; and

(3) Furnish one semipermanent registration plate for each trailer or semitrailer. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. Semipermanent registration plates expire at the end of the semipermanent plate program or, in the case of a new semitrailer or new trailer, at the end of the 12th registration year following the year of issuance. The registration plates issued for the next program may be displayed on and after December 1st of the preceding calendar year. A registration plate issued after the commencement of the plate program may be displayed either beginning on the date of purchase or on the February 1st following issuance, depending upon the number of paid registration years. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2003, c. 253, §2 (AMD); 2003, c. 253, §5 (AFF) .]

2. Twenty-year semipermanent semitrailer registration plate program. Corporations applying for a minimum of 1,000 registrations in a registration year may apply for semipermanent semitrailer registration plates which may be issued for periods of up to 20 years.

A. The fee for each registration is $12 per year or portion of a year. The Secretary of State shall establish a procedure to bill each registrant using semipermanent semitrailer registrations once annually except the billing at the time of purchase of a full 20-year registration must be for a 3-year period. Fees for the first 3 years are nonrefundable. A fee for a registration of less than 20 years must be prorated accordingly. If any registrant fails to remit the payment in a timely manner, the Secretary of State shall suspend all registrations issued to that registrant pursuant to this subsection. [2003, c. 253, §3 (AMD); 2003, c. 253, §5 (AFF).]

B. [1997, c. 437, §12 (RP).]

C. The Secretary of State may authorize resident agents to receive unassigned registration plates and registration certificates on behalf of registrants. Resident agents are responsible for all registration plates and registration certificates in their possession pursuant to this subsection. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Registration plates issued pursuant to this subsection are valid and may be displayed upon issue for renewal purposes only. Registrations issued pursuant to this subsection remain active unless canceled or reported lost. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. All registration certificates issued pursuant to this subsection must be signed by the owner, lessee, corporate officer, resident agent or other authorized person. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2003, c. 253, §3 (AMD); 2003, c. 253, §5 (AFF) .]

3. Permanent registration program. A person registering 30,000 or more semitrailers may be issued 25-year permanent registrations. For the purposes of this subsection, "permanent registration" means a long-term trailer registration certificate and plate with an expiration date of December 31st, 25 years from the year of issue.

A. The fee for each registration is $80. The fee is nonrefundable. [1997, c. 776, §16 (NEW).]

B. All registrations expire on December 31st, 25 years from the year of issue. [1997, c. 776, §16 (NEW).]

C. The registrant may transfer an unexpired registration to a semitrailer not previously registered to the registrant in this State. The transfer fee is $20. [1997, c. 776, §16 (NEW).]

D. The Secretary of State may adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 776, §16 (NEW).]

[ 1997, c. 776, §16 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §B9 (AMD). 1997, c. 437, §§9-12 (AMD). 1997, c. 683, §A17 (AMD). 1997, c. 776, §§13-16 (AMD). 2003, c. 253, §§2,3 (AMD). 2003, c. 253, §5 (AFF). 2007, c. 703, §11 (AMD).



29-A §513. Special mobile equipment

1. Definition. For the purpose of this section, "special mobile equipment" does not include a vehicle that may be used for the conveyance of property except:

A. Conveying hand tools or parts used in connection with the operation of that equipment; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Road construction or maintenance machinery transporting earth on that portion of the highway under construction. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

1-A. Registration required. Except as provided in subsection 3, special mobile equipment used on public ways, including, but not limited to, equipment that is rented from a location in this State or outside this State, regardless of whether the main office or headquarters of the owner of the equipment is located in this State or outside this State, must be registered in this State in accordance with this chapter.

[ 2011, c. 356, §9 (AMD) .]

2. Annual registration fee. The annual registration fee for special mobile equipment that is permanently mounted on a traction unit or motor chassis is as follows.

A. Class A special mobile equipment must be operated under an annual registration. The fee for a Class A special mobile equipment registration permit is as follows.

(1) For gross weight from 0 to 54,000 pounds, the fee is as in section 505, subsection 2-A.

(2) For gross weight from 54,001 to 60,000 pounds, the fee is $387.

(3) For gross weight from 60,001 to 65,000 pounds, the fee is $417.

(4) For gross weight from 65,001 to 70,000 pounds, the fee is $447.

(5) For gross weight from 70,001 to 75,000 pounds, the fee is $477.

(6) For gross weight from 75,001 to 80,000 pounds, the fee is $507.

(7) For gross weight from 80,001 to 90,000 pounds, the fee is $567.

(8) For gross weight from 90,001 to 94,000 pounds, the fee is $592.

(9) For gross weight from 94,001 to 100,000 pounds, the fee is $712. [2001, c. 671, §9 (AMD).]

B. The fee for Class B special mobile equipment is $20. [1999, c. 790, Pt. C, §14 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

C. For Class B special mobile equipment, if the gross weight is in excess of 20,000 pounds, the registrant must obtain a permit as required by section 2382, subsection 5. [2005, c. 501, §2 (AMD).]

D. Special mobile equipment may be operated unloaded between construction projects and to or from the place where the vehicle is customarily kept, if a permit is first obtained under section 2382, subsection 5. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2005, c. 501, §2 (AMD) .]

3. Exemption from registration. Special mobile equipment that is used exclusively on the closed portion of a public way for the limited purposes of constructing or repairing that public way and that is transported by another vehicle to and from the construction project is exempt from registration under this chapter. For purposes of this subsection, the special mobile equipment must be operated only within the boundaries of a closed way. Notwithstanding section 1601, the owner or operator of special mobile equipment that is exempt from registration pursuant to this subsection shall maintain the amounts of financial responsibility specified in section 1605.

[ 2011, c. 356, §10 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §C12 (AMD). 1995, c. 645, §C16 (AFF). 1999, c. 790, §C14 (AMD). 1999, c. 790, §C19 (AFF). 2001, c. 361, §8 (AMD). 2001, c. 361, §38 (AFF). 2001, c. 671, §9 (AMD). 2005, c. 501, §§1,2 (AMD). 2011, c. 356, §§9, 10 (AMD).



29-A §514. Evasion of registration fees and excise taxes

A person required to register a vehicle in this State who instead registers the vehicle in another state or province or who fails to register a vehicle in this State is guilty of evasion of registration fees and excise taxes. Violation of this section is a traffic infraction punishable by a fine of not less than $500 nor more than $1,000. [1999, c. 611, §1 (AMD).]

The Secretary of State shall notify the State Tax Assessor upon receipt of the court abstract so that the State Tax Assessor may determine whether further investigation is necessary. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

For purposes of this section, a person is presumed to be a resident of the State if that person has: [1999, c. 611, §1 (NEW).]

1. Enrolled child in public school. Enrolled a minor child of whom that person has sole or primary custody in a public school within the State; or

[ 1999, c. 611, §1 (NEW) .]

2. Declared or indicated primary residence in State. Declared, indicated or stated that that person's primary residence is in the State on any form, document or application used by public and private entities or persons.

An oral statement by a person stating a Maine address as that person's primary residence is prima facie evidence of primary residence under this section.

[ 1999, c. 611, §1 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 454, §3 (AMD). 1997, c. 252, §1 (AMD). 1997, c. 776, §17 (AMD). 1999, c. 611, §1 (AMD).



29-A §515. Motorcycles and parking control vehicles

The annual fee for registering: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Motorcycle. A motorcycle or a parking control vehicle is $21; and

[ 1999, c. 790, Pt. C, §15 (AMD); 1999, c. 790, Pt. C, §19 (AFF) .]

2. Moped. A moped is $9.

[ 1999, c. 790, Pt. C, §15 (AMD); 1999, c. 790, Pt. C, §19 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §C13 (AMD). 1995, c. 645, §C16 (AFF). 1999, c. 790, §C15 (AMD). 1999, c. 790, §C19 (AFF).



29-A §515-A. Motorcycle registration plates

Motorcycle registration plates must bear the words "Ride Safe." Motorcycle registration plates issued prior to January 1, 1998 may be replaced, upon a registrant's request, by plates issued under this section. The registrant shall surrender the original plates and pay a one-time $5 fee for the replacement plates. [1997, c. 393, Pt. D, §2 (AMD).]

Motorcycle plates issued under sections 457, 515-B, 517 and 523 are exempt from this section. [2001, c. 361, §9 (AMD).]

SECTION HISTORY

1997, c. 287, §1 (NEW). 1997, c. 287, §2 (AFF). 1997, c. 393, §D2 (AMD). 2001, c. 361, §9 (AMD).



29-A §515-B. Purple Heart medal recipients; special motorcycle registration plates

The Secretary of State, on application and upon evidence of payment of the excise tax required by Title 36, section 1482, shall issue a registration certificate and a Purple Heart motorcycle registration plate, to be used in lieu of a regular registration plate, to a person who is a Purple Heart medal recipient. Notwithstanding section 468, the Secretary of State may issue fewer than 2,000 of the plates authorized by this section, and this plate does not require a sponsor. [2003, c. 67, §1 (AMD).]

1. Application. An application for Purple Heart motorcycle registration plates must be accompanied by proof that the applicant has been awarded the Purple Heart medal. The Secretary of State shall verify the documentation presented by the applicant. Misrepresentation of documents is in violation of section 2103, subsection 5.

[ 1999, c. 734, §1 (NEW) .]

2. Surviving spouse. The surviving spouse of a Purple Heart recipient issued motorcycle registration plates in accordance with this subsection may retain and display the Purple Heart plates as long as the surviving spouse remains unmarried. Upon remarriage, the surviving spouse may not use the Purple Heart plates on a motorcycle, but may retain them as a keepsake. Upon the death of the surviving spouse, the family may retain the Purple Heart plates, but may not use them on a motorcycle.

[ 1999, c. 734, §1 (NEW) .]

3. Design. The Secretary of State shall determine the design of the Purple Heart motorcycle registration plate. Upon request and as provided by section 453, the Secretary of State shall issue Purple Heart motorcycle registration plates that are also vanity plates. Purple Heart vanity plates are issued in accordance with this section and section 453.

[ 2013, c. 496, §9 (AMD) .]

4. Recognition plates. A Purple Heart recipient or the surviving spouse of a Purple Heart recipient who does not operate a motorcycle or register a motorcycle and who otherwise qualifies for the issuance of special Purple Heart motorcycle registration plates may apply to the Secretary of State for a special single plate recognizing that award. The Secretary of State shall design and identify these special single plates for recognition purposes only. Special single plates may not be attached to a motorcycle. Only one plate may be issued to each recipient.

[ 2011, c. 356, §11 (AMD) .]

The Secretary of State shall begin issuing Purple Heart motorcycle registration plates in accordance with this section no later than November 1, 2000. [1999, c. 734, §1 (NEW).]

SECTION HISTORY

1999, c. 734, §1 (NEW). 2001, c. 155, §1 (AMD). 2001, c. 361, §10 (AMD). 2003, c. 67, §1 (AMD). 2011, c. 356, §11 (AMD). 2013, c. 496, §9 (AMD).



29-A §516. Stock car

The annual fee for registering a stock race car is $7. [1999, c. 790, Pt. C, §16 (AMD); 1999, c. 790, Pt. C, §19 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 790, §C16 (AMD). 1999, c. 790, §C19 (AFF).



29-A §517. Government vehicles

1. Exemption. The following vehicles are exempt from registration fees, but must be registered and are subject to inspection requirements:

A. Vehicles owned by the State; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Vehicles owned by a county; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Vehicles owned or used by a municipality; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. [1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF); 1995, c. 65, Pt. C, §4 (RP).]

E. Vehicles owned by a school district; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. Vehicles owned by a water district; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. Vehicles loaned by a dealer for use in driver education in a public school or private secondary school; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

H. Vehicles loaned by a dealer to a municipality for use by a law enforcement agency for educational purposes; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

I. Vehicles loaned to the University of Maine System and the Maine Community College System and used in organized programs; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

J. Vehicles owned by the University of Maine System; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

K. School buses operated under a lease of at least 30 days to a municipality or school district; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

L. Vehicles used in volunteer ambulance or rescue squad services. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §4 (AMD); 1995, c. 65, Pt. C, §15 (AFF); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

1-A. Vehicles owned or used by fire departments. Vehicles owned or used exclusively by municipal fire departments or volunteer fire associations as defined in Title 30-A, section 3151 are exempt from registration requirements and registration fees. The Secretary of State shall register vehicles owned or used exclusively by a municipal fire department or a volunteer fire association upon request of the municipality or volunteer fire association.

Vehicles owned or used by municipal fire departments or volunteer fire associations are not exempt from the inspection requirements of chapter 15, subchapter I.

[ 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §5 (NEW); 1995, c. 65, Pt. C, §15 (AFF) .]

1-B. Low-speed vehicle. A low-speed vehicle loaned by a dealer to a municipality is exempt from registration fees and is not subject to inspection pursuant to section 1752 but must be registered and must be in compliance with equipment provisions under section 1925.

[ 2003, c. 490, Pt. D, §1 (NEW) .]

2. Plates. The Secretary of State shall issue distinctive plates that expire at the end of a 6-year period for state plates and a 10-year period for municipal plates within the semipermanent plate program. Notwithstanding section 501, subsection 11, the Secretary of State shall issue distinctive municipal plates under this subsection to a low-speed vehicle owned by a municipality or loaned by a dealer to a municipality. Vehicles owned by the State may display a marker or insignia, approved by the Secretary of State, plainly designating them as owned by the State.

The Secretary of State may issue environmental or sportsman registration plates to a state-owned vehicle assigned to the Department of Inland Fisheries and Wildlife or the Department of Agriculture, Conservation and Forestry with authorization from the department's commissioner. The Secretary of State may issue environmental or sportsman registration plates to a state-owned vehicle assigned to the Baxter State Park Authority with authorization from the Commissioner of Inland Fisheries and Wildlife in the commissioner's capacity as a member of the Baxter State Park Authority. A state-owned vehicle issued environmental or sportsman registration plates must display a marker or insignia designating the vehicle as state-owned and is exempt from registration fees and the contribution under section 455, subsection 4.

The Secretary of State may issue agricultural education plates to a state-owned vehicle assigned to the Department of Agriculture, Conservation and Forestry with authorization from the Commissioner of Agriculture, Conservation and Forestry. A state-owned vehicle issued agricultural education plates must display a marker or insignia designating the vehicle as state-owned and is exempt from registration fees and the contribution under section 456-F, subsection 2.

The Secretary of State may issue lobster plates to a state-owned vehicle assigned to the Department of Marine Resources with authorization from the Commissioner of Marine Resources. A state-owned vehicle issued lobster plates must display a marker or insignia designating the vehicle as state-owned and is exempt from registration fees and the contribution under section 456-A, subsection 2.

[ 2009, c. 598, §3 (AMD); 2011, c. 657, Pt. W, §§5, 6 (REV) .]

3. Exception. If an exempt vehicle is leased or rented for commercial purposes, registration fees must be paid for that vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Unmarked law enforcement vehicles. An unmarked motor vehicle used primarily for law enforcement purposes, when authorized by the Secretary of State and upon approval from the appropriate requesting authority, is exempt from displaying a special registration plate. Records for all unmarked vehicle registrations are confidential.

[ 2015, c. 250, Pt. C, §5 (AMD) .]

5. Municipal police vehicles. A vehicle owned by a municipality and used by a full-time law enforcement department may be issued special police registration plates at the request of the chief law enforcement official of that municipality.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Federal government vehicles. The Secretary of State may issue registration certificates and plates without fee to federal or other governmental agencies. Vehicles owned by the Federal Government used under lease to a Maine resident must be registered in this State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. County sheriff vehicles. A vehicle owned by a county and used by a full-time law enforcement department may be issued special registration plates at the request of the chief law enforcement official of the county. The Secretary of State, in consultation with the Maine Sheriffs' Association, shall design county law enforcement registration plates. A county sheriff requesting special plates shall reimburse the Highway Fund the cost associated with the production and issuance of the plates.

[ 1995, c. 428, §1 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §§A91,C4,5 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 202, §1 (AMD). 1995, c. 428, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 490, §§D1,2 (AMD). 2009, c. 435, §4 (AMD). 2009, c. 598, §3 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV). 2015, c. 250, Pt. C, §5 (AMD).



29-A §517-A. Registration exemption for vehicles owned by veterans groups and used exclusively for ceremonial activities

Vehicles owned by an organized veterans group and used exclusively for ceremonial activities, including parades, are exempt from registration requirements and registration fees. These vehicles must be inspected pursuant to chapter 15, subchapter I. For purposes of this section, "organized veterans group" means the American Legion, Veterans of Foreign Wars or an organized league of veterans of the United States Marine Corps. [2001, c. 116, §1 (NEW).]

SECTION HISTORY

2001, c. 116, §1 (NEW).



29-A §517-B. Registration exemption for antique farm tractors used in demonstrations, parades, ceremonies and organized charitable events

Farm tractors or farm equipment at least 25 years old, as determined by the model year, are exempt from registration requirements and registration fees when used for demonstrations, ceremonies, parades or organized charitable events. [2009, c. 435, §5 (NEW).]

SECTION HISTORY

2009, c. 435, §5 (NEW).



29-A §518. Emergency vehicles

Emergency vehicles registered in another jurisdiction and operating in this State as a result of a declared emergency are exempt from further registration requirements. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §519. Registration plates for firefighters

1. Authority to issue special registration plate. Upon application by an active firefighter whose status is certified by the fire chief, assistant fire chief or acting fire chief appointed or elected pursuant to Title 30-A, section 3153, the Secretary of State shall issue a special firefighter registration plate.

[ 2005, c. 80, §1 (AMD) .]

2. Registration plate design. The Secretary of State may design a numerical registration plate.

[ 1999, c. 470, §5 (AMD) .]

3. Use of registration plate. The registration plate may be used on only one motor vehicle with a registered gross weight of not more than 10,000 pounds.

[ 2007, c. 383, §12 (AMD) .]

4. Fee for registration plate. An additional one-time fee of $5 is charged for a set of firefighter registration plates.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Recall of registration plate. Except as provided in subsection 6, when a firefighter ceases to be an active firefighter, the fire chief shall notify the Secretary of State and the Secretary of State shall recall the registration plate.

[ 2005, c. 80, §1 (AMD) .]

6. Retired firefighter; retention of registration plate. Upon approval by the fire chief, assistant fire chief or acting fire chief, a retired firefighter may continue to use the registration plates issued under this section. Upon the death of the firefighter, the family of the firefighter may retain the registration plates but may not use them on a vehicle.

[ 2005, c. 80, §1 (NEW) .]

7. Firefighter vanity plates. Effective March 1, 2006 the Secretary of State shall issue firefighter registration plates that are also vanity plates. Firefighter registration vanity plates are issued in accordance with section 453. Firefighter registration vanity plates may not duplicate vanity registration plates in any other class of plate.

[ 2005, c. 80, §1 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 470, §5 (AMD). 2005, c. 80, §1 (AMD). 2007, c. 383, §12 (AMD).



29-A §520. Special equipment

1. Registration fee. The annual registration fee for special equipment, based on gross weight, is $10 for equipment weighing one to 2,000 pounds; $15 for 2,001 to 5,000 pounds; and $20 for over 5,000 pounds.

Registrations under this section may be issued for 2 years for a fee twice that of the annual registration fee.

[ 2009, c. 598, §4 (AMD) .]

2. Exception. Registration is not required when special equipment is used solely:

A. On that part of a public way adjoining the premises of the owner; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. For farm purposes, and public way use is limited to travel from or to:

(1) The premises where the equipment is kept;

(2) A farm lot and between farm lots used for farm purposes by the owner; or

(3) A filling station or garage for fuel or repairs. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §C14 (AMD). 1995, c. 645, §C16 (AFF). 1999, c. 790, §C17 (AMD). 1999, c. 790, §C19 (AFF). 2009, c. 598, §4 (AMD).



29-A §521. Registration; disability registration plates

1. Definition. "Person with a disability" means a person whose disability limits or impairs the ability to walk, as determined and certified by a licensed physician, physician assistant, nurse practitioner or registered nurse, to the extent that the person:

A. Can not walk 200 feet without stopping to rest; [1995, c. 482, Pt. A, §4 (NEW).]

B. Can not walk without assistance from another person or the use of a brace, cane, crutch, prosthetic device, wheelchair or other assistive device; [1995, c. 482, Pt. A, §4 (NEW).]

C. Is restricted by lung disease to such an extent that the person's forced expiratory volume for one second when measured by spirometry is less than 1 liter or when the arterial oxygen tension is less than 60m/hg on room air at rest; [1995, c. 482, Pt. A, §4 (NEW).]

D. Uses portable oxygen; [1995, c. 482, Pt. A, §4 (NEW).]

E. Has a cardiac condition to the extent that the person's functional limitations are classified in severity as Class 3 or Class 4 according to standards set by the American Heart Association; [2003, c. 431, §1 (AMD).]

F. Is severely limited in the ability to walk due to an arthritic, neurological or orthopedic condition; or [2003, c. 431, §2 (AMD).]

G. Is recovering from childbirth. [2003, c. 431, §3 (NEW).]

[ 2007, c. 703, §12 (AMD) .]

2. Disability registration plates. Disability registration plates must bear the International Symbol of Access, which must be in a color that contrasts with the background and is the same size as the letters or numbers on the plate. The Secretary of State may issue disability registration plates to the following:

A. A person with a disability; [1995, c. 482, Pt. A, §4 (NEW).]

B. A vehicle owner who is a spouse, parent or legal guardian of a person with a disability when the person with a disability is a resident of this State, a member of the relative's or guardian's household and dependent on the vehicle owner as the primary means of transportation; or [1995, c. 482, Pt. A, §4 (NEW).]

C. An organization or agency in this State that transports persons with disabilities. [1995, c. 482, Pt. A, §4 (NEW).]

[ 1999, c. 544, §1 (AMD) .]

3. Removable windshield placards. The Secretary of State may issue a removable windshield placard to a person with a disability or an organization or agency in this State that transports persons with disabilities. A removable windshield placard is a 2-sided permit designed to hang from the rearview mirror when the vehicle is not in motion. The following provisions apply to placards.

A. The placard must be displayed by hanging it from the rearview mirror so that it may be viewed from the front and rear of the vehicle when the vehicle is using a parking space for a person with a disability. If the vehicle is not equipped with a rearview mirror, the placard must be displayed on the dashboard. The windshield placard must be removed from the rearview mirror when the vehicle is in motion. [1995, c. 482, Pt. A, §4 (RPR).]

B. The placard must be blue with white print and contain the International Symbol of Access, at least 3 inches high, centered on the placard. The placard must contain the permit number, the expiration date and the seal of the Secretary of State. In the case of an organization or agency, the placard must be green with white print and contain the same information, except that the name of the organization must appear along with the expiration date that must be determined by the Secretary of State. A placard issued to a person with a disability under this section expires in the applicant's month of birth in the 4th year following the date of issuance. [1995, c. 645, Pt. A, §4 (AMD).]

C. A windshield placard may be displayed on any properly registered motor vehicle only when the person with a disability is a passenger or the operator or when the driver of the vehicle is waiting for a service to be rendered to the person with a disability. [1995, c. 482, Pt. A, §4 (RPR).]

[ 1995, c. 645, Pt. A, §4 (AMD) .]

4. Motorcycle. A person with a disability who has registered a motorcycle may be issued a disability plate as a registration plate. The registration plate must bear the International Symbol of Access, which must be in a color that contrasts with the background and must be the same size as the letters or numbers on the plate.

[ 1995, c. 482, Pt. A, §4 (RPR) .]

5. Application; issuance. The following provisions apply to an application for and the issuance of a disability plate or placard.

A. An application for a disability plate or placard must be accompanied by the certificate of a physician, physician assistant, nurse practitioner or registered nurse attesting to the applicant's physical disability as defined in subsection 1. The physician, physician assistant, nurse practitioner or registered nurse shall designate the duration of the applicant's disability not to exceed 6 years or designate the applicant's disability as permanent. The Secretary of State shall issue to an eligible applicant disability plates and windshield placards upon request. A disability plate or placard issued to a person for whom the duration of the person's disability has been designated as not exceeding 6 years expires upon the expiration of the duration of the disability as designated by the physician, physician assistant, nurse practitioner or registered nurse. [2013, c. 496, §10 (NEW).]

B. When the Secretary of State determines the disability to be permanent from the application, the disability plate or placard expires upon the expiration date of that person's driver's license or nondriver identification card issued by this State. The applicant is not required to continue to provide proof of disability upon renewal of the applicant's disability plate or placard. [2013, c. 496, §10 (NEW).]

C. When the applicant's need for the disability plate or placard terminates or the applicant dies, the disability plate or placard must be returned to the Secretary of State. Notwithstanding subsection 2, paragraphs B and C, the provisions of this subsection, as regards the issuance of a disability plate or placard for a person with a permanent disability, apply only to that person. [2013, c. 496, §10 (NEW).]

[ 2013, c. 496, §10 (RPR) .]

6. Temporary placards. The Secretary of State may issue a temporary placard to a person who is temporarily disabled. A temporary placard is a 2-sided permit designed to hang from the rearview mirror when the vehicle is not in motion. The following provisions apply to temporary placards.

A. An application for a temporary placard must be accompanied by the certificate of a physician, physician assistant, nurse practitioner or registered nurse attesting to the applicant's physical disability as defined in subsection 1 and the period of time that the physician, physician assistant, nurse practitioner or registered nurse determines the applicant will have the disability. A temporary placard is not valid for a period of more than 6 months. The Secretary of State shall give priority consideration to requests for temporary placards.

A temporary placard issued pursuant to subsection 1, paragraph G is valid, after the birth of a child, for a period of not more than:

(1) One week after cesarean section delivery; or

(2) A time to be determined by the patient's physician after the birth of a preterm infant. [2007, c. 703, §14 (AMD).]

B. The placard must be red with white print and contain the International Symbol of Access, at least 3 inches high, centered on the placard. The placard must contain the permit number, the expiration date specified by the physician and the seal of the Secretary of State. [1995, c. 645, Pt. A, §5 (AMD).]

C. During the period for which it is valid, a temporary placard carries the same privileges as a disability windshield placard and has the same use restrictions specified in subsection 3. [1995, c. 482, Pt. A, §4 (RPR).]

D. [1995, c. 482, Pt. A, §4 (RP).]

[ 2007, c. 703, §14 (AMD) .]

6-A. Parking permit. The Secretary of State shall create a 21-day parking permit for a person with a disability to be used while a person is waiting to receive a disability registration plate or placard and may appoint a licensed physician, physician assistant, nurse practitioner or registered nurse as an agent authorized solely to issue such a permit. The Secretary of State shall determine by rule qualifications and requirements for an agent authorized under this subsection. The 21-day parking permit must be in a form prescribed by the Secretary of State by rule and convey the privileges and restrictions authorized under this section. The 21-day parking permit must be displayed in a manner so that it may be viewed from the front of the vehicle whenever the vehicle is parked in a parking space for a person with a disability. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

Agents appointed pursuant to this subsection may not charge a fee for issuing a 21-day parking permit for a person with a disability.

[ 2011, c. 117, §1 (NEW) .]

7. Registration and placard fees. There is no additional registration fee for disability plates or placards.

[ 2001, c. 361, §11 (AMD) .]

8. Violation.

[ 1997, c. 673, §1 (RP) .]

9. Compliance. Any person or organization issued a placard or plates pursuant to former Title 29, section 252 or 252-C must reapply, according to the procedures set forth in this section, by January 1, 2001. In the case of individuals or organizations currently in possession of disability plates or a placard who successfully reapply, the placard or plates expire on the date specified by the placard or plates.

[ 1997, c. 776, §18 (AMD) .]

9-A. Enforcement of disability parking restrictions. A law enforcement officer may enforce disability parking restrictions. The State Police shall enforce disability parking restrictions at service facilities established on the Maine Turnpike and on the interstate highway system in the State. A person commits a traffic infraction if that person parks in a parking space designated and clearly marked for persons with physical disabilities and has not been issued or is not transporting a person who has been issued a disability registration plate or a removable windshield placard pursuant to this section or section 523 or a disability registration plate or placard issued by another state. A person commits a traffic infraction if that person parks in an access aisle, regardless of whether the person has been issued a disability registration plate or removable placard. A person who violates this subsection is subject to a fine of not less than $200 and not more than $500. Testimony under oath with clear photographic evidence from a person with a disability or the driver of a vehicle transporting a person with a disability that a vehicle was parked in violation of this subsection is prima facie evidence of a violation of this subsection. For purposes of this subsection, "person with a disability" has the same meaning as in subsection 1.

[ 2015, c. 52, §1 (AMD) .]

9-B. Registered owner's liability for vehicle illegally parked in disability parking space or access aisle. A person who is a registered owner of a vehicle at the time that vehicle is involved in a violation of subsection 9-A commits a traffic infraction. For purposes of this subsection, "registered owner" includes a person issued a dealer or transporter registration plate.

A. Anyone who observes a violation of subsection 9-A may report the violation to a law enforcement officer. If a report is made, the observer shall report the time and the location of the violation and the registration plate number and a description of the vehicle involved. The officer shall initiate an investigation of the reported violation and, if possible, contact the registered owner of the motor vehicle involved and request that the registered owner supply information identifying the operator. Testimony under oath with clear photographic evidence from a person with a disability or the driver of a vehicle transporting a person with a disability that a vehicle was parked in violation of this subsection is prima facie evidence of a violation of this subsection. For purposes of this paragraph, "person with a disability" has the same meaning as in subsection 1. [2015, c. 52, §2 (AMD).]

B. The investigating officer may cause the registered owner of the vehicle to be served with a summons for a violation of this subsection. [2005, c. 528, §2 (NEW).]

C. Except as provided in paragraph D, it is not a defense to a violation of this subsection that a registered owner was not operating the vehicle at the time of the violation. [2005, c. 528, §2 (NEW).]

D. The following are defenses to a violation of this subsection.

(1) If a person other than the owner is found to be operating the vehicle at the time of the violation and is adjudicated of violating subsection 9-A, then the registered owner may not be found in violation of this subsection.

(2) If the registered owner is a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee, and the lessor provides the investigating officer with a copy of the lease agreement containing the information required by section 254, then the lessee and not the lessor may be charged under this subsection.

(3) If the vehicle is operated using a dealer or transporter registration plate and at the time of the violation the vehicle was operated by any person other than the dealer or transporter, and if the dealer or transporter provides the investigating officer with the name and address of the person who had control over the vehicle at the time of the violation, then that person and not the dealer or transporter may be charged under this subsection.

(4) If a report that the vehicle was stolen is given to a law enforcement officer or agency before the violation occurs or within a reasonable time after the violation occurs, then the registered owner may not be charged under this subsection. [2005, c. 528, §2 (NEW).]

E. A person who violates this subsection is subject to a fine of not less than $200 and not more than $500. [2013, c. 381, Pt. C, §2 (AMD).]

[ 2015, c. 52, §2 (AMD) .]

10. Effective date.

[ 1997, c. 776, §19 (RP) .]

11. Violation. A person other than a person with a disability or an organization transporting a person with a disability using a set of disability registration plates or a windshield placard commits a traffic infraction and is subject to a penalty of not less than $100 nor more than $500. The disability registration plates or removable windshield placard may be suspended for improper use. A 2nd or subsequent violation of this subsection is a Class E crime for which the fine under this subsection may be doubled.

[ 2009, c. 143, §2 (AMD) .]

12. Parking at meters. Pursuant to Title 30-A, section 3009, subsection 1, paragraph C, subparagraph (4), a vehicle that exhibits a permanent placard, a temporary placard or a disability registration plate may park at a parking area with a meter without a charge and may park a length of time that does not exceed twice the limit otherwise allowed.

[ 2001, c. 151, §1 (NEW) .]

13. Altering placard. A person who alters or causes to be altered the expiration date of a disability placard issued pursuant to this section commits a traffic infraction and is subject to a penalty of not less than $100 nor more than $500.

[ 2007, c. 383, §13 (NEW) .]

14. Disabled veterans parking. A person qualifying for special designation plates pursuant to section 523, subsection 1 or 2 may request disabled veterans parking registration plates.

Disabled veterans parking registration plates must bear the words "Disabled Veteran," the American flag and the International Symbol of Access in compliance with subsection 2.

[ 2009, c. 598, §5 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §A4 (RPR). 1995, c. 645, §§A4,5 (AMD). 1997, c. 673, §§1,2 (AMD). 1997, c. 776, §§18,19 (AMD). 1999, c. 470, §6 (AMD). 1999, c. 544, §1 (AMD). 2001, c. 35, §§1-3 (AMD). 2001, c. 77, §1 (AMD). 2001, c. 151, §1 (AMD). 2001, c. 361, §11 (AMD). 2003, c. 431, §§1-4 (AMD). 2003, c. 633, §2 (AMD). 2005, c. 433, §7 (AMD). 2005, c. 433, §28 (AFF). 2005, c. 528, §§1,2 (AMD). 2007, c. 383, §13 (AMD). 2007, c. 703, §§12-14 (AMD). 2009, c. 143, §§1, 2 (AMD). 2009, c. 598, §5 (AMD). 2011, c. 23, §1 (AMD). 2011, c. 117, §1 (AMD). 2013, c. 381, Pt. C, §§1, 2 (AMD). 2013, c. 496, §10 (AMD). 2015, c. 52, §§1, 2 (AMD).



29-A §522. Deaf, hard-of-hearing and late-deafened persons

1. Issuance of placard. The Secretary of State may issue a placard for deaf, hard-of-hearing and late-deafened persons to a person who is deaf, hard-of-hearing or late deafened on receipt of a form from the Division for the Deaf, Hard of Hearing and Late Deafened, Bureau of Rehabilitation Services, certified by a physician or an audiologist stating that the applicant is deaf, hard-of-hearing or late deafened and can not hear or understand normal speech.

[ 2009, c. 174, §22 (AMD) .]

2. Manner of display. The placard must be displayed in a conspicuous location in the vehicle as near to the operator as possible without obstructing the view of the operator.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. No fee. There is no fee for a placard issued pursuant to this section.

[ 2001, c. 361, §12 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §§A92,93 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2001, c. 361, §12 (AMD). 2009, c. 174, §22 (AMD).



29-A §523. Certain veterans

1. Amputee or blind veterans. On application to the Secretary of State for registration of any motor vehicle of any amputee or blind veteran who has received an automobile from the United States Government under authority of 38 United States Code, Sections 3901, et seq. or any amputee or blind veteran receiving compensation from the Veterans Administration or any branch of the United States Armed Forces for service-connected disability who has a specially designed motor vehicle, that veteran is entitled to have that automobile duly registered and a registration certificate delivered to the veteran without the requirement of the payment of any fee.

Any veteran who has lost both legs or the use of both legs and who has registered a motor vehicle without the payment of a fee as provided in this section upon certification by the Veterans Administration or appropriate branch of the United States Armed Forces must be issued special designating plates. Those designating plates must be issued by the Secretary of State and must bear the words "Disabled Veteran."

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Disabled veterans; special free license plates. The Secretary of State, on application and upon evidence of payment of the excise tax required by Title 36, section 1482, shall issue a registration certificate and set of special designating plates to be used in lieu of regular registration plates for a vehicle with a registered gross weight of not more than10,000 pounds to any 100% disabled veteran when that application is accompanied by certification from the United States Veterans Administration or any branch of the United States Armed Forces as to the veteran's permanent disability and receipt of 100% service-connected benefits. A disability placard is issued in addition to the disabled veteran registration plate at no fee.

These special designating plates must bear the words "Disabled Veteran," which indicate that the vehicle is owned by a disabled veteran.

[ 2007, c. 383, §14 (AMD) .]

2-A. Disabled veterans motorcycle license plates. The Secretary of State shall issue a registration certificate and special designating plate for a motorcycle to be used in lieu of a registration plate issued in subsection 2 to any 100% disabled veteran if an applicant submits the following together with an application:

A. Evidence of payment of the excise tax required by Title 36, section 1482; and [1999, c. 734, §2 (NEW).]

B. Certification from the United States Veterans Administration or any branch of the United States Armed Forces as to the veteran's permanent disability and receipt of 100% service-connected benefits. [1999, c. 734, §2 (NEW).]

Notwithstanding section 468, the Secretary of State may issue fewer than 2,000 of the plates authorized by this subsection, and this plate does not require a sponsor. These special designating plates must bear the word "Veteran."

[ 1999, c. 734, §2 (NEW) .]

3. Special veterans registration plates. The Secretary of State, on application and evidence of payment of the excise tax required by Title 36, section 1482 and the registration fee required by section 501, shall issue a registration certificate and a set of special veterans registration plates to be used in lieu of regular registration plates for a vehicle with a registered gross weight of not more than 10,000 pounds to any person who has served in the United States Armed Forces and who has been honorably discharged or to a person who has served in the United States Armed Forces for at least 3 years and continues to serve. If a person who qualifies for a special veterans registration plate under this subsection is the primary driver of 3 vehicles, the Secretary of State may issue in accordance with this section a set of special veterans registration plates for each vehicle.

Each application must be accompanied by the applicant's Armed Forces Report of Transfer or Discharge, DD Form 214, certification from the United States Veterans Administration or the appropriate branch of the United States Armed Forces verifying the applicant's military service and honorable discharge, or a letter from the Department of Defense, Veterans and Emergency Management, Bureau of Maine Veterans’ Services verifying active duty military service and length of service.

The Secretary of State shall recall a special veterans registration plate of a recipient who has been less than honorably discharged from the United States Armed Forces.

All surplus revenue collected for issuance of the special registration plates is retained by the Secretary of State to maintain and support this program.

The surviving spouse of a special veteran plate recipient issued plates in accordance with this subsection may retain and display the special veteran plates as long as the surviving spouse remains unmarried. Upon remarriage, the surviving spouse may not use the special veteran plates on a motor vehicle, but may retain them as a keepsake. Upon the death of the surviving spouse, the family may retain the special veteran plates, but may not use them on a motor vehicle.

The Secretary of State may issue a special disability registration plate for veterans in accordance with section 521, subsections 1, 5, 7 and 9. The special disability registration plate for veterans must bear the International Symbol of Access.

The Secretary of State may issue a set of special veterans registration plates when the qualifying veteran is the primary driver of a company-owned vehicle if:

A. The company is owned solely by a veteran who qualifies for a veteran plate under this section; [2007, c. 383, §15 (NEW).]

B. The vehicle is leased by a veteran who qualifies for the veteran plate under this subsection; or [2007, c. 383, §15 (NEW).]

C. The vehicle is leased by the employer of a veteran who qualifies for the veteran plate and the employer has assigned the vehicle exclusively to the veteran. The employer must attest in writing that the veteran will have exclusive use of the vehicle and agrees to the display of the special veteran plate. [2007, c. 383, §15 (NEW).]

[ 2009, c. 80, §1 (AMD) .]

3-A. Motorcycle plates; veterans. In addition to any plate issued pursuant to subsection 3, the Secretary of State, on application and evidence of payment of the excise tax required by Title 36, section 1482 and the registration fee required by section 515, subsection 1, shall issue a registration certificate and a special veterans registration plate for up to 3 designated motorcycles owned or controlled by a person who has served in the United States Armed Forces and who has been honorably discharged or to a person who has served in the United States Armed Forces for at least 3 years and continues to serve.

Each application must be accompanied by the applicant's Armed Forces Report of Transfer or Discharge, DD Form 214, certification from the United States Department of Veterans Affairs or the appropriate branch of the United States Armed Forces verifying the applicant's military service and honorable discharge, or a letter from the Department of Defense, Veterans and Emergency Management, Bureau of Maine Veterans’ Services verifying active duty military service and length of service.

The Secretary of State shall recall a special veterans registration plate of a recipient who has been less than honorably discharged from the United States Armed Forces.

All surplus revenue collected for issuance of the special veterans registration plates is retained by the Secretary of State to maintain and support this program.

Upon request the Secretary of State shall issue special veterans registration plates for a motorcycle that are also vanity plates. These plates are issued in accordance with this section and section 453. Vanity plates issued under this subsection may not duplicate vanity plates issued in another class of plate.

The surviving spouse of a recipient of a special veterans registration plate issued in accordance with this subsection may retain and use the plate or plates as long as the surviving spouse remains unmarried. Upon remarriage, the surviving spouse may not use the plate or plates, but may retain them. Upon the death of the surviving spouse, the family may retain the plate or plates, but may not use them.

The Secretary of State may not issue special commemorative decals under subsection 5 or 6 for use on special veterans registration plates for a motorcycle.

[ 2011, c. 356, §12 (AMD) .]

4. Veterans vanity plates. Upon request and as provided by section 453, the Secretary of State shall issue veterans registration plates that are also vanity plates. Veterans registration vanity plates are issued in accordance with this section and section 453.

[ 2013, c. 496, §11 (AMD) .]

5. Special commemorative decals for medals, badges or ribbons awarded. The Secretary of State may issue special commemorative decals for use with special veterans registration plates to any person who served in the United States Armed Forces, was honorably discharged and was awarded a medal, badge or ribbon described in paragraphs A to AA when that person's application is accompanied by the appropriate military certification verifying that the medal, badge or ribbon was awarded to the applicant. One set of commemorative decals may be issued for each set of special veterans registration plates issued under this section. One set of 2 commemorative decals must be displayed on the front and back plates. The fee for a set of commemorative decals may not exceed $5.

Special commemorative decals may be issued to applicants awarded the following medals, badges or ribbons:

A. Distinguished Service Cross; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

B. Navy Cross; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

C. Air Force Cross; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

D. Silver Star; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

E. Distinguished Flying Cross; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

F. Bronze Star; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

G. Soldier's Medal; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

H. Navy or Marine Corps Medal; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

I. Airman's Medal; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

J. Coast Guard Medal; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

K. Asiatic-Pacific Campaign Medal; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

L. European-African-Middle Eastern Campaign Medal; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

M. Korean Service Medal; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

N. Vietnam Service Medal; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

O. Southwest Asia Service Medal; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

P. Armed Forces Expeditionary Medal; [2005, c. 420, §1 (AMD); 2005, c. 433, §8 (AMD); 2005, c. 433, §28 (AFF).]

Q. Kosovo Service Medal; [2005, c. 683, Pt. A, §47 (RPR).]

R. Korea Defense Service Medal; [2005, c. 683, Pt. A, §48 (RPR).]

S. Global War on Terrorism Medal; [2005, c. 433, §9 (NEW); 2005, c. 433, §28 (AFF).]

T. Iraq Campaign Medal; [2009, c. 437, §1 (AMD).]

U. Afghanistan Campaign Medal; [2009, c. 437, §1 (AMD).]

V. United States Army Combat Infantry Badge; [2009, c. 437, §1 (NEW).]

W. United States Army Combat Medic Badge; [2009, c. 437, §1 (NEW).]

X. United States Army Combat Action Badge; [2009, c. 437, §1 (NEW).]

Y. United States Navy, Marine Corps or Coast Guard Combat Action Ribbon; [2011, c. 22, §1 (AMD).]

Z. United States Air Force Combat Action Medal; and [2011, c. 22, §1 (AMD).]

AA. National Emergency Service Medal. [2011, c. 22, §1 (NEW).]

[ 2011, c. 22, §1 (AMD) .]

6. Special commemorative decals for branches of armed forces. The Secretary of State may issue special commemorative decals for use with special veterans registration plates to any person who served in the United States Armed Forces and was honorably discharged when that person's application is accompanied by the appropriate military certification verifying the applicant's service. One set of commemorative decals may be issued for each set of special veterans registration plates issued under this section. One set of 2 commemorative decals must be displayed on the front and back plate. The fee for a set of commemorative decals may not exceed $5.

Special commemorative decals may be issued to applicants who served in the:

A. United States Army; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

B. United States Air Force; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

C. United States Navy; [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

D. United States Marine Corps; or [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

E. United States Coast Guard. [2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF).]

[ 2001, c. 453, §2 (NEW); 2001, c. 453, §4 (AFF) .]

7. Moratorium on decals for use with special veterans registration plates. During the period beginning October 1, 2009 and ending October 1, 2014, the Secretary of State may not issue any decal not authorized by subsection 5, paragraphs A to AA, subsection 6, paragraphs A to E or subsection 8 for use with special veterans registration plates.

[ 2013, c. 586, Pt. I, §1 (AMD) .]

8. Wabanaki decal. The Secretary of State may issue a set of 2 Wabanaki decals to a person who has or receives a special veterans registration plate if the Secretary of State receives an application and a statement signed by a tribal official from a federally recognized tribe within the Wabanaki Confederacy proving the applicant’s membership in the tribe. One set of 2 Wabanaki decals must be displayed on the front and back plates. The fee for a set of Wabanaki decals may not exceed $5.

[ 2013, c. 586, Pt. I, §2 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §B10 (AMD). 1995, c. 645, §B24 (AFF). 1997, c. 69, §1 (AMD). 1999, c. 734, §2 (AMD). 1999, c. 751, §1 (AMD). 2001, c. 444, §1 (AMD). 2001, c. 453, §§1,2 (AMD). 2001, c. 453, §4 (AFF). 2001, c. 671, §10 (AMD). 2003, c. 652, §B4 (AMD). 2003, c. 652, §B8 (AFF). 2005, c. 420, §§1,2 (AMD). 2005, c. 433, §§8,9 (AMD). 2005, c. 433, §28 (AFF). 2005, c. 573, §3 (AMD). 2005, c. 683, §§A47,48 (AMD). 2007, c. 376, §1 (AMD). 2007, c. 383, §§14, 15 (AMD). 2009, c. 80, §§1, 2 (AMD). 2009, c. 437, §§1, 2 (AMD). 2011, c. 22, §§1, 2 (AMD). 2011, c. 356, §12 (AMD). 2013, c. 496, §11 (AMD). 2013, c. 586, Pt. I, §§1, 2 (AMD).



29-A §524. Other special veterans registration plates

1. United States Medal of Honor recipients; special license plates. The Secretary of State, on application and upon evidence of payment of the excise tax required by Title 36, section 1482, shall issue, at no fee, a registration certificate and set of special designating plates, to be used in lieu of regular registration plates, to any Maine resident who has been awarded the Medal of Honor by the Congress of the United States when the application is accompanied by a copy of the military orders awarding the Medal of Honor.

These special designating plates must be of a design as determined by the Secretary of State.

The Secretary of State may issue Medal of Honor plates for display only on an automobile or truck registered for not more than 10,000 pounds.

[ 2011, c. 356, §13 (AMD) .]

2. Former prisoners of war; special license plates. The Secretary of State, on application and upon evidence of payment of the excise tax required by Title 36, section 1482, shall issue, at no fee, a registration certificate and set of special designating plates to be used in lieu of regular registration plates to any civilian citizen of the United States who was interned as a prisoner of war and to any person who served in the United States Armed Forces and who was a prisoner of war at any time during tenure of service, or the surviving spouse of a former prisoner of war who is deceased, when that application is accompanied by a copy of the appropriate military form or other official form issued by the Federal Government certifying that the person is a former prisoner of war. This special license plate is issued specifically to former prisoners of war and their spouses and the privilege of using the special plate is transferable only on the death of the former prisoner of war to the former prisoner's spouse. Upon the death of the former prisoner of war, the surviving spouse may retain and display the special license plate. Upon remarriage, the surviving spouse may not use the special license plate on a motor vehicle, but may retain it. Upon the death of the surviving spouse, the family may retain the special license plate, but not use it on a motor vehicle.

These special designating plates must be of a design as determined by the Secretary of State that is unique and not duplicated by any other design.

The Secretary of State may issue prisoner of war plates for display only on an automobile or truck registered for not more than 10,000 pounds.

[ 2011, c. 356, §13 (AMD) .]

3. Pearl Harbor survivors; special license plates. The Secretary of State, on application and upon evidence of payment of the excise tax required by Title 36, section l482, shall issue, at no fee, a registration certificate and set of special designating plates to be used in lieu of regular registration plates to any person who served in the United States Armed Forces and who was stationed at Pearl Harbor, Oahu, Hawaii during the attack by Japanese forces on December 7, l94l, when that application is accompanied by appropriate military certification verifying the applicant's service at Pearl Harbor during the attack. This special license plate is issued specifically to Pearl Harbor survivors and the privilege of using the special plate is not transferable.

These special designating plates must be of a design as determined by the Secretary of State.

The Secretary of State may issue Pearl Harbor survivor plates for display only on an automobile or truck registered for not more than 10,000 pounds.

[ 2011, c. 356, §13 (AMD) .]

4. Purple Heart medal recipients; special license plates. The Secretary of State, on application and upon evidence of payment of the excise tax required by Title 36, section 1482, shall issue, at no fee, a registration certificate and a set of Purple Heart registration plates, to be used in lieu of regular registration plates, to a person who is a Purple Heart medal recipient.

An application for Purple Heart plates must be accompanied by proof that the applicant has been awarded the Purple Heart medal. The Secretary of State shall verify the documentation presented by the applicant. Misrepresentation of documents is in violation of section 2103, subsection 5.

The Secretary of State may issue Purple Heart plates for display only on an automobile or truck registered for not more than 10,000 pounds. A Purple Heart recipient may be issued Purple Heart plates for no more than 2 vehicles.

The surviving spouse of a Purple Heart recipient issued plates in accordance with this subsection may retain and use the Purple Heart plates as long as the surviving spouse remains unmarried. Upon remarriage, the surviving spouse may not use the Purple Heart plates on a motor vehicle, but may retain them. Upon the death of the surviving spouse, the family may retain the Purple Heart plates, but may not use them on a motor vehicle.

The Secretary of State shall determine the design of the Purple Heart plate. Upon request and as provided by section 453, the Secretary of State shall issue Purple Heart plates that are also vanity plates. Purple Heart vanity plates are issued in accordance with this section and section 453. The annual service fee for vanity plates required in section 453 is credited to the Highway Fund.

A Purple Heart recipient or the surviving spouse of a Purple Heart recipient who does not operate a motor vehicle or register a motor vehicle and who otherwise qualifies for the issuance of special Purple Heart registration plates may apply to the Secretary of State for a special single plate recognizing that award.

The Secretary of State shall design and identify these single plates for recognition purposes only. Single Purple Heart plates may not be attached to a motor vehicle. Only one plate may be issued to each recipient.

[ 2011, c. 356, §13 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 190, §1 (AMD). 1995, c. 645, §B11 (AMD). 1997, c. 31, §1 (AMD). 2001, c. 155, §2 (AMD). 2003, c. 67, §2 (AMD). 2007, c. 383, §16 (AMD). 2011, c. 356, §13 (AMD).



29-A §524-A. Wabanaki registration plates

No later than November 1, 2005, the Secretary of State shall issue Wabanaki registration plates to members of federally recognized tribes in the State pursuant to this section. [2003, c. 683, §1 (NEW).]

1. Wabanaki registration plates. The Secretary of State, upon receiving an application and evidence of payment of the registration fee required by section 501, the excise tax required by Title 36, section 1482 and a statement signed by a tribal official from a federally recognized tribe within the Wabanaki Confederacy proving the applicant's membership in the tribe, shall issue a registration certificate and a set of Wabanaki registration plates to be used in lieu of regular registration plates. These plates must bear identification numbers and letters and the word "Wabanaki."

[ 2003, c. 683, §1 (NEW) .]

2. Reimbursement for production and issuance costs for plates. The Wabanaki Confederacy shall pay all costs associated with the initial production and issuance of the plates and shall provide payment to the Secretary of State for the costs to replenish the Wabanaki plate inventory.

[ 2003, c. 683, §1 (NEW) .]

3. Design. The Secretary of State, in consultation with the Wabanaki Confederacy, shall determine a design for the Wabanaki registration plates. The joint standing committee of the Legislature having jurisdiction over transportation matters shall review the final design prior to manufacture of the plates. Upon request, the Secretary of State shall issue Wabanaki plates that are also vanity plates. Wabanaki plates are issued in accordance with the provisions of this section and section 453.

[ 2003, c. 683, §1 (NEW) .]

4. Renewal fee. The renewal fee for the Wabanaki plate is the regular motor vehicle registration fee required by section 501.

[ 2003, c. 683, §1 (NEW) .]

5. Duplicate plates. The Secretary of State shall issue Wabanaki plates in a 3-number and 3-letter combination sequence. Vanity plates may not duplicate vanity plates issued in another class of plate.

[ 2003, c. 683, §1 (NEW) .]

6. Weight limit. A Wabanaki plate may be issued for a motor vehicle that does not exceed 10,000 pounds. A motor vehicle that exceeds 6,000 pounds is subject to the fees in section 504.

[ 2007, c. 383, §17 (AMD) .]

SECTION HISTORY

2003, c. 683, §1 (NEW). 2007, c. 383, §17 (AMD).



29-A §524-B. Gold star family registration plates

1. Eligibility. Notwithstanding the requirements in section 468-A, the Secretary of State, upon application and upon evidence of payment of the excise tax required by Title 36, section 1482 and the annual motor vehicle registration fee required by section 501, shall issue a registration certificate and a set of gold star family registration plates, to be used in lieu of regular registration plates, to:

A. A person who is eligible to receive a gold star lapel button under 10 United States Code, Section 1126 (2010); [2015, c. 17, §1 (AMD); 2015, c. 17, §3 (AFF).]

B. A grandparent of a member of the United States Armed Forces, if that member dies after March 28, 1973 as a result of:

(1) An international terrorist attack against the United States or a foreign nation friendly to the United States, recognized as such an attack by the United States Secretary of Defense; or

(2) Military operations while serving outside the United States, including the commonwealths, territories and possessions of the United States, as a part of a peacekeeping force; [2015, c. 17, §1 (AMD); 2015, c. 17, §3 (AFF).]

C. A person who is not eligible to receive a gold star lapel button under 10 United States Code, Section 1126 (2010) but who is eligible for a lapel button for next of kin of deceased personnel under 32 Code of Federal Regulations, Section 578.63 (2006); and [2015, c. 17, §1 (NEW); 2015, c. 17, §3 (AFF).]

D. A grandparent of a member of the United States Armed Forces, if that member dies while serving on active duty or while assigned in the reserve components of the United States Armed Forces or Army National Guard unit in a drill status. [2015, c. 17, §1 (NEW); 2015, c. 17, §3 (AFF).]

[ 2015, c. 17, §1 (AMD); 2015, c. 17, §3 (AFF) .]

2. Application. An application for gold star family registration plates must be accompanied by proof that the applicant is eligible. The Secretary of State, in consultation with the Department of Defense, Veterans and Emergency Management, shall verify the documentation presented by the applicant. Misrepresentation of documents is in violation of section 2103, subsection 5.

The Secretary of State may issue gold star family registration plates for display only on an automobile or pickup truck. An applicant may be issued gold star family registration plates for no more than one vehicle.

[ 2015, c. 17, §1 (AMD); 2015, c. 17, §3 (AFF) .]

3. Design. The Secretary of State shall determine the design of the gold star family registration plate.

A person who does not operate a motor vehicle or register a motor vehicle and who otherwise qualifies for the issuance of gold star family registration plates may apply to the Secretary of State for a special single plate recognizing that award. The Secretary of State shall design and identify these special single plates for recognition purposes only. Special single plates may not be attached to a motor vehicle. Only one special single plate may be issued to each recipient at no fee.

[ 2011, c. 246, §1 (NEW) .]

4. Gold star family vanity plates. Upon request and as provided by section 453, the Secretary of State shall issue gold star family registration plates that are also vanity plates. Gold star family vanity registration plates are issued in accordance with this section and section 453.

[ 2015, c. 17, §2 (NEW) .]

The Secretary of State shall begin issuing gold star family registration plates in accordance with this section no later than October 1, 2011. [2011, c. 246, §1 (NEW).]

SECTION HISTORY

2011, c. 246, §1 (NEW). 2015, c. 17, §§1, 2 (AMD). 2015, c. 17, §2 (AMD). 2015, c. 17, §3 (AFF).



29-A §525. Fuel tax licensing and reporting

1. Fuel use reporting account. A person operating a vehicle using fuel other than gasoline must establish an account for fuel use reporting if that vehicle:

A. Is registered for a gross vehicle weight in excess of 26,000 pounds; [1995, c. 482, Pt. B, §8 (AMD); 1995, c. 482, Pt. B, §22 (AFF).]

B. Is designed to carry 20 or more passengers; [1995, c. 482, Pt. B, §8 (AMD); 1995, c. 482, Pt. B, §22 (AFF).]

C. Is used in combination with another vehicle or vehicles and the combined gross weight is in excess of 26,000 pounds; or [1995, c. 482, Pt. B, §9 (NEW); 1995, c. 482, Pt. B, §22 (AFF).]

D. Has 3 or more axles on the power unit regardless of gross weight. [1995, c. 482, Pt. B, §9 (NEW); 1995, c. 482, Pt. B, §22 (AFF).]

[ 1995, c. 482, Pt. B, §§8, 9 (AMD); 1995, c. 482, Pt. B, §22 (AFF) .]

2. Exceptions. A person operating a vehicle on a public way, subject to Title 36, chapter 459 shall obtain a fuel use identification decal for that vehicle, except for:

A. A vehicle owned and operated by government agencies; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A vehicle legally operating with dealer registration plates; [1995, c. 482, Pt. B, §10 (AMD); 1995, c. 482, Pt. B, §22 (AFF).]

C. A recreational vehicle; [1995, c. 482, Pt. B, §10 (AMD); 1995, c. 482, Pt. B, §22 (AFF).]

D. An authorized emergency vehicle registered in another jurisdiction and operating in response to a declared emergency; or [1995, c. 482, Pt. B, §10 (AMD); 1995, c. 482, Pt. B, §22 (AFF).]

E. A vehicle legally licensed for fuel use reporting under the International Fuel Tax Agreement. [1995, c. 482, Pt. B, §11 (NEW); 1995, c. 482, Pt. B, §22 (AFF).]

[ 2007, c. 438, §1 (AMD) .]

3. Interstate fleets.

[ 1995, c. 482, Pt. B, §22 (AFF); 1995, c. 482, Pt. B, §12 (RP) .]

4. Exception. A farm vehicle or farm truck subject to limited inspection under section 1752, subsections 2 and 4 is not required to have a fuel use identification decal.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Fee. The decal fee for each vehicle is $5.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Issuance; display; expiration. The Secretary of State shall issue interstate and intrastate fuel use identification decals and shall specify the location on the exterior of a vehicle to which a decal must be affixed permanently. A decal must be visible and legible.

A. A fuel use identification decal issued pursuant to the International Fuel Tax Agreement expires on December 31st. A fuel use identification decal issued for intrastate operation expires on June 30th. [1997, c. 776, §20 (AMD).]

B. A cab card must be carried in the vehicle at all times. For the purposes of this paragraph, "cab card" means identification issued or approved by the Secretary of State that contains the legal name and address of the person who has established a fuel use reporting account for the vehicle. [1995, c. 482, Pt. B, §13 (AMD); 1995, c. 482, Pt. B, §22 (AFF).]

C. A person transferring ownership of a vehicle bearing a valid fuel use identification decal must disfigure the decal. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A person acquiring a vehicle with an unexpired fuel use identification decal may not operate that vehicle without a valid trip permit or a fuel use identification decal issued to that person. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1997, c. 776, §20 (AMD) .]

7. Trip permits. In lieu of fuel tax licensing and reporting, the Secretary of State may issue a trip permit that authorizes for a period not to exceed 3 consecutive days a specific vehicle to be operated without a fuel use identification decal. The permit must accompany the vehicle at all times. The fee for a permit is $50.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Enforcement. A state police officer or any member of the Department of Public Safety designated by the Commissioner of Public Safety may enforce this section.

A person in violation of the requirements for reporting fuel use taxes under Title 36 may be required to fully comply before being allowed to proceed.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Violation.

[ 2003, c. 688, Pt. A, §33 (AFF); 2003, c. 688, Pt. A, §31 (RP) .]

9-A. Violation. The following penalties apply to violations of this section.

A. Except as provided in paragraph B, a person who violates this section commits a Class E crime. [2003, c. 688, Pt. A, §33 (AFF); 2003, c. 688, Pt. A, §32 (RPR).]

B. A person who displays or causes or permits to be displayed a false decal or permit or a decal or permit issued to another person commits a Class D crime. [2003, c. 688, Pt. A, §33 (AFF); 2003, c. 688, Pt. A, §32 (RPR).]

An owner or operator stopped for violating this section and against whom enforcement action has been taken does not commit a subsequent violation of this section involving the same vehicle until after the close of business on the next business day following the date of the violation.

The court shall impose a fine of at least $250, which may not be suspended.

Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 688, Pt. A, §33 (AFF); 2003, c. 688, Pt. A, §32 (RPR) .]

10. Suspension. If a person fails to file a fuel tax report or to pay any taxes, interest, penalties or audit assessment as required pursuant to Title 36, chapter 459 or any rule adopted pursuant to this section, the Secretary of State shall suspend the person's fuel tax license, all fuel decals issued to the person and that person's privilege to operate as a motor carrier. In order to be reinstated, the person must file all delinquent tax returns and pay all assessments, interest and penalties. In addition, the person must pay a $50 reinstatement fee pursuant to section 2486, subsection 1.

[ 2009, c. 213, Pt. YYYY, §1 (AMD) .]

11. Cooperation. The State Tax Assessor, the Department of Public Safety and the Secretary of State shall cooperate in the issuance of decals, licenses and permits, the processing of tax returns, enforcement of this section and to ensure that timely information is readily available to all enforcement personnel of the status of those in noncompliance with the fuel use tax laws and motor vehicle registration laws.

Subject to the provisions of Title 36, the State Tax Assessor may by mutual agreement with the Secretary of State delegate to the Secretary of State responsibility for the audit and processing of motor carrier fuel tax returns, motor carrier fuel tax assessment and collection and compliance with the administrative requirements of the International Fuel Tax Agreement.

[ 2011, c. 644, §1 (AMD) .]

12. Funds. All fees, fines, fuel tax revenue and forfeitures accrue to the Highway Fund.

[ 1995, c. 645, Pt. B, §12 (AMD); 1995, c. 645, Pt. B, §24 (AFF) .]

13. Rules. The Secretary of State in consultation with the State Tax Assessor and the Commissioner of Public Safety may adopt rules to implement this section and to provide for participation in the International Fuel Tax Agreement.

[ 1995, c. 482, Pt. B, §14 (NEW); 1995, c. 482, Pt. B, §22 (AFF) .]

14. Venue. A violation of this section is deemed to have been committed in part at the principal office of the Secretary of State. Prosecution under this section may be in the county where the act to which the proceeding relates occurred or in Kennebec County.

[ 2005, c. 622, §1 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §§B8-14 (AMD). 1995, c. 482, §B22 (AFF). 1995, c. 645, §B12 (AMD). 1995, c. 645, §B24 (AFF). 1997, c. 776, §§20,21 (AMD). 1999, c. 414, §§1,2 (AMD). 2001, c. 361, §13 (AMD). 2001, c. 463, §1 (AMD). 2001, c. 463, §7 (AFF). 2003, c. 434, §10 (AMD). 2003, c. 434, §37 (AFF). 2003, c. 452, §Q7 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 688, §§A31,32 (AMD). 2003, c. 688, §A33 (AFF). 2005, c. 622, §1 (AMD). 2007, c. 438, §§1,2 (AMD). 2009, c. 213, Pt. YYYY, §1 (AMD). 2009, c. 598, §6 (AMD). 2011, c. 644, §1 (AMD).



29-A §526. Surcharge on certain registrations (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 473, §J1 (NEW). 1999, c. 790, §C19 (AFF). 1999, c. 790, §C18 (RP).






Article 5: INTERNATIONAL REGISTRATION PLAN

29-A §531. Application of the International Registration Plan; apportioned registrations

The Secretary of State shall implement the International Registration Plan, referred to in this article as the "plan," in accordance with this section. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Registration year. Fleets must be apportioned under the plan on a staggered basis. The registrant shall elect a common registration expiration date for all apportioned vehicles in the fleet. For purposes of this section, "fleet" means one or more vehicles registered to the same person and sharing a common registration expiration date and a common mileage report.

[ 2001, c. 361, §14 (AMD); 2001, c. 361, §38 (AFF) .]

2. Application of plan. The plan agreement prevails if in conflict with other laws or rules regarding registration of vehicles.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Rulemaking. The Secretary of State shall adopt rules to carry out provisions of the plan.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Registration transition. The registration of motor vehicles that are to be registered under the plan may be prorated on a monthly basis. Prorated registrations may be issued for any number of months necessary to provide for the consolidation of fleets of vehicles under a single expiration date.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Registration of fleet operated by nonresident owner. The Secretary of State may provide for the registration of a fleet of vehicles operated by a nonresident owner on an apportionment or allocation basis when those vehicles are regularly operated between points outside the State to points in the State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Excise tax on commercial vehicles operated by nonresident owners. Nonresident owners of motor vehicles paying an apportioned registration fee to the State through the International Registration Plan shall pay to the Secretary of State an apportioned excise tax determined by multiplying the apportioned mileage percentage by the purchase price of the vehicle and by the appropriate mill rate for the model year as determined in Title 36, section 1482, subsection 1, paragraph C.

[ 1995, c. 440, §1 (NEW); 1995, c. 440, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 440, §1 (AMD). 1995, c. 440, §5 (AFF). 2001, c. 361, §14 (AMD). 2001, c. 361, §38 (AFF).



29-A §532. Vehicles registered pursuant to the plan

Notwithstanding any other provision of this Title, the following provisions apply to vehicles required to be registered pursuant to the plan. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Cab cards. For each vehicle base registered in this State under the plan, there is a fee of $5 for each original cab card or replacement cab card.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Temporary registration. The Secretary of State may issue a temporary registration certificate for a vehicle for which an application for registration has been made. Temporary registrations may be issued for periods not to exceed 45 days. Only one temporary registration may be issued per vehicle per year.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Trip permits. The Secretary of State may issue 72-hour trip permits for vehicles required to be registered in the plan that have not been apportioned with this State. The fee for each trip permit is $25 per vehicle. Trip permits provide all the privileges of the plan.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Display of registration plate. Vehicles registered in the plan for the first time may be operated without displaying a registration plate if the vehicle has been issued a valid temporary registration by the base jurisdiction.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Facsimile credentials. The Secretary of State may issue facsimile credentials identifying specific vehicles for registration purposes. Temporary facsimile credentials issued by another jurisdiction pursuant to the plan may be accepted as proof that a vehicle is legally registered.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Unladen weight permits. The Secretary of State may issue unladen weight permits for motor vehicles based in this State or last registered in this State and otherwise required to be registered in the plan. An unladen weight permit allows a motor vehicle to be operated without a load in a plan jurisdiction without an apportioned registration. The fee for an unladen weight permit is $25. The permit is valid for 30 days. The Secretary of State may require any information that the Secretary of State considers necessary.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Refunds. The Secretary of State may issue a refund of registration fees paid for operating in this State when the Secretary of State determines that a registrant was assessed too great a registration fee. The Secretary of State may not refund a registration fee collected for another jurisdiction, but may assist a motor carrier based in this State in obtaining refunds from other member jurisdictions. The Secretary of State is not required to refund an amount of less than $5.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Presentation of credentials. Upon request of any law enforcement officer, an operator of a motor vehicle registered pursuant to the plan must present temporary or permanent credentials for inspection.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Penalty. The following penalties apply to violations of this section.

A. Notwithstanding any other provisions of this Title, a person who fails to comply with the registration requirements of the plan commits a traffic infraction. The minimum fine for this violation is $500. The Secretary of State shall notify the registrant's base jurisdiction of the violation. [2003, c. 452, Pt. Q, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who presents altered credentials commits a Class E crime. Violation of this paragraph is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. Q, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §8 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 452, §Q8 (AMD). 2003, c. 452, §X2 (AFF).



29-A §533. Use of apportioned excise tax (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 440, §2 (NEW). 1995, c. 440, §5 (AFF). 1997, c. 505, §1 (RP).



29-A §533-A. Municipal Excise Tax Reimbursement Fund

1. Fund established. The Municipal Excise Tax Reimbursement Fund, referred to in this section as the "fund," is established as a dedicated, nonlapsing fund.

[ 1997, c. 505, §2 (NEW) .]

2. Deposits. The Secretary of State shall deposit into the fund all revenue derived pursuant to section 531, subsection 6.

[ 1997, c. 505, §2 (NEW) .]

3. Use of the fund. The fund must be used as follows.

A. Between July 1st and October 31st, the Secretary of State shall disburse to a participating municipality a sum equal to the difference in the amount of excise tax that would have been collected by that municipality in the prior fiscal year on each commercial motor vehicle or bus under Title 36, section 1482, subsection 1, paragraph C, subparagraph (3) or (4) using the manufacturer's suggested retail price from the amount of that excise tax actually collected by that municipality in the prior fiscal year based on the actual purchase price. The Secretary of State shall provide supporting documentation to a municipality regarding the disbursement that municipality receives under this section. [2011, c. 646, §1 (AMD).]

B. By December 1st of the fiscal year in which disbursements are made under paragraph A, the Secretary of State shall transfer from the fund to the Highway Fund a sum equal to the difference in the total revenues derived pursuant to section 531, subsection 6 in the prior fiscal year from the total disbursements made under paragraph A in the current fiscal year. [2001, c. 361, §15 (AMD).]

[ 2011, c. 646, §1 (AMD) .]

4. Municipal participation optional. Municipal participation in the reimbursement program under this section is optional. A participating municipality must collect and provide to the Secretary of State any information the Secretary of State requires to calculate reimbursement.

[ 1997, c. 505, §2 (NEW) .]

SECTION HISTORY

1997, c. 505, §2 (NEW). 2001, c. 361, §15 (AMD). 2011, c. 646, §1 (AMD).









Subchapter 2: MOTOR CARRIER REGISTRATION

29-A §551. Multistate agreement and federal programs

1. Authorization. The Secretary of State, acting with the concurrence of the Commissioner of Transportation and the Commissioner of Public Safety, may enter into a multistate agreement or federal program for the administration of this subchapter. The Secretary of State may participate in the Unified Carrier Registration System created under the federal Unified Carrier Registration Act of 2005 authorized in PL 109-59.

[ 2005, c. 649, §1 (AMD) .]

2. Purpose. It is the purpose of this section to:

A. Promote and encourage the fullest and most efficient use of the highway system by providing for a single point of contact for the administration of multistate and federal programs; [2005, c. 649, §1 (AMD).]

B. Provide for a uniform set of rules among participating states; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Enable participating states to act cooperatively in the collection of fees; and [2009, c. 598, §7 (AMD).]

D. Establish and maintain the concept of one administrating state for each motor carrier based on the rules established under a multistate agreement or federal program. [2005, c. 649, §1 (AMD).]

[ 2009, c. 598, §7 (AMD) .]

3. Principle. The Legislature, in authorizing the Secretary of State to enter into a multistate agreement or federal program, recognizes that the concept of one administrating state should promote the more efficient use of the highway system while protecting the travelling public. The Legislature further recognizes that a multistate agreement or federal program should reduce the administrative burden for the motor carrier industry by limiting the number of contacts necessary when a motor carrier operates in interstate commerce.

[ 2005, c. 649, §1 (AMD) .]

4. Authorization. The Secretary of State may enter into a multistate agreement or federal program for the administration of this subchapter consistent with the purposes and principles of this section. The Secretary of State may collect and distribute fees for other participating jurisdictions and receive fees from those jurisdictions collected on behalf of this State. The Secretary of State may collect, distribute and receive fees pursuant to the requirements of the federal Unified Carrier Registration Act of 2005 authorized by PL 109-59.

[ 2005, c. 649, §1 (AMD) .]

5. Rules. The Secretary of State, with the concurrence of the Commissioner of Transportation and the Commissioner of Public Safety, may make rules to implement a multistate agreement or federal program entered into under this section.

[ 2005, c. 649, §1 (AMD) .]

6. Penalty.

[ 2013, c. 530, §1 (RP) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2005, c. 649, §1 (AMD). 2009, c. 598, §§7, 8 (AMD). 2013, c. 530, §1 (AMD).



29-A §552. Operating authority license required (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §B6 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2009, c. 435, §6 (AMD). 2009, c. 598, §9 (RP).



29-A §553. Identification device (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A94 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2009, c. 435, §7 (RP).



29-A §554. Lapse of license (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §B7 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2009, c. 435, §8 (RP).



29-A §555. Bureau of State Police; enforcement

1. Rulemaking authority. The Bureau of State Police, in this section referred to as "the bureau," may, in accordance with the Maine Administrative Procedure Act, modify or decline to adopt any of the federal regulations or amendments referenced in this section, adopt rules to ensure proper enforcement of this subchapter and to promote the safety of the operation of motor carriers over the highways. This authority includes the right to make rules related to the length of duty of drivers.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Adoption of federal regulations. The bureau may adopt a rule to incorporate by reference federal regulations in 49 Code of Federal Regulations, Parts 40, 382, 383, 385, 390, 391, 392, 393, 395 and 396, and appendices, as amended, and may adopt amendments to those federal regulations. The following provisions apply to the adoption of federal regulations under this section.

A. Except as provided in paragraph A-1, the Maine Administrative Procedure Act does not apply to the adoption by reference of federal regulations under this subsection. [2007, c. 505, §1 (AMD).]

A-1. The rule adopted by the bureau under this subsection is a major substantive rule as defined in Title 5, chapter 375, subchapter 2-A if it:

(1) Adopts by reference any provision of the federal regulations described under this subsection that would substantively change any amendment to the federal regulations adopted by the bureau; or

(2) Adopts an amendment to any federal regulation described under this subsection. [2013, c. 50, §1 (AMD).]

A-2. The bureau may not adopt any rule that exempts motor carriers, vehicles or drivers transporting hazardous materials of a type or quantity that requires the vehicle to be marked or placarded in accordance with 49 Code of Federal Regulations, Part 172 from any federal regulation adopted and incorporated by reference into any rule adopted by the bureau pursuant to this subsection. Notwithstanding paragraph A-1, the Maine Administrative Procedure Act does not apply to the amendment of any rule consistent with the prohibition set forth in this paragraph. [2009, c. 251, §1 (NEW).]

B. [1999, c. 183, §2 (RP).]

C. For the rule adopted under this subsection:

(1) The bureau shall file with the Secretary of State:

(a) A certified copy of the rule;

(b) A published copy of the federal regulation or amendment as printed in the Federal Register; and

(c) Annually, a published copy of the updated volume of the Code of Federal Regulations containing the federal regulation.

The bureau shall make available for inspection at no charge, and for copying at actual cost, a current published copy of the referenced federal regulations. [2013, c. 50, §1 (AMD).]

D. The Secretary of State shall publish, pursuant to Title 5, section 8053, subsection 5, a notice containing the following information:

(1) A statement that the rule has been adopted and its effective date;

(2) A brief description of the substance of the rule and the referenced federal regulation or amendment; and

(3) The addresses at which copies of the rule and the federal regulation or amendment may be obtained. [2005, c. 679, §1 (AMD).]

E. The Secretary of State shall maintain and make available at the Secretary of State's office for inspection at no charge, and for copying or purchase at actual cost, current copies of the rule and include it within the compilations subject to Title 5, section 8056, subsection 3, paragraphs A-1 and B. The Secretary of State shall also make available for inspection at no charge and for copying at actual cost a current published copy of the referenced federal regulations and amendments. [2013, c. 50, §1 (AMD).]

F. A rule adopted under this section may not take effect until at least 5 days after filing with the Secretary of State, except that, if the bureau finds that immediate adoption of the rule is necessary to avoid an immediate threat to public health, safety or general welfare, the bureau may adopt the rule as an emergency rule in accordance with Title 5, section 8054, and that rule takes effect immediately. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2013, c. 50, §1 (AMD) .]

2-A. Agreement. The bureau may make cooperative agreements with the Interstate Commerce Commission and the United States Department of Transportation to enforce the laws and regulations of the United States and this State concerning highway transportation.

[ RR 1993, c. 2, §17 (RNU) .]

2-B. Participation in federal pilot program; temporary exemptions from hours-of-service regulations. The bureau may grant temporary exemptions from the weekly restrictions in the intrastate hours-of-service regulations for the transportation of home heating oil during the winter months for the purpose of enabling intrastate motor carriers conducting such operations to do so under terms and conditions identical to those used in the Pilot Program for Drivers Delivering Home Heating Oil published in the Federal Register Vol. 66, No. 135. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 340, §1 (AMD) .]

3. Precedence of rules. For vehicles to which this chapter applies, if a conflict exists between these safety rules adopted pursuant to this section and other laws requiring safety equipment, rules adopted pursuant to this section control.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Enforcement. Enforcement is as follows.

A. [2009, c. 598, §10 (RP).]

B. [2009, c. 598, §10 (RP).]

C. A law enforcement officer must investigate an alleged violation of this subchapter or a rule adopted by the bureau or by the United States Department of Transportation, prosecute violators and aid in the enforcement of the provisions of this subchapter. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A state police officer or motor carrier inspector designated by the Chief of the State Police who has satisfactorily completed a prescribed course of instruction established by the Federal Motor Carrier Safety Administration and the bureau with respect to the Federal Motor Carrier Safety Administration regulations adopted pursuant to this section must investigate an alleged violation of this subchapter or a rule adopted by the bureau or by the United States Department of Transportation, prosecute violators and aid in the enforcement of the provisions of this subchapter. [2011, c. 164, §2 (NEW).]

E. A state police officer or motor carrier inspector designated in paragraph D is authorized:

(1) To stop, enter upon and inspect all commercial motor vehicles using the interstate highway system or public ways; and

(2) To inspect and copy records and inspect and examine lands, buildings and equipment of motor carriers for the purposes of verifying compliance with the Federal Motor Carrier Safety Administration regulations adopted pursuant to this section. [2011, c. 164, §3 (NEW).]

[ 2011, c. 164, §§2, 3 (AMD) .]

SECTION HISTORY

RR 1993, c. 2, §17 (COR). 1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 653, §6 (AMD). 1999, c. 183, §§2,3 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 507, §1 (AMD). 2003, c. 340, §1 (AMD). 2005, c. 679, §1 (AMD). 2007, c. 505, §§1, 2 (AMD). 2009, c. 251, §1 (AMD). 2009, c. 598, §10 (AMD). 2011, c. 164, §§1-3 (AMD). 2013, c. 50, §1 (AMD).



29-A §555-A. United States Department of Transportation census number

The bureau may require a motor carrier to have and display a United States Department of Transportation census number. The bureau may adopt rules to administer this section. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [1997, c. 437, §13 (NEW).]

SECTION HISTORY

1997, c. 437, §13 (NEW).



29-A §556. Exemptions

A motor vehicle is exempt from this subchapter, except sections 555, 555-A, 558-A, 560 and 562, as follows: [2013, c. 530, §2 (AMD).]

1. Exclusive use.

[ 2009, c. 598, §11 (RP) .]

2. Single municipality.

[ 2009, c. 598, §12 (RP) .]

3. Government. A vehicle engaged, directly or through a contractor, exclusively in construction or maintenance work for the Federal Government, the State, a county, a municipality or an Indian tribe; and

[ 2009, c. 598, §13 (AMD) .]

4. Agricultural cooperatives.

[ 2009, c. 598, §14 (RP) .]

5. Farm.

[ 2009, c. 598, §15 (RP) .]

6. Passenger vehicles. While transporting passengers as follows:

A. [2009, c. 598, §16 (RP).]

B. [2009, c. 598, §16 (RP).]

C. [2009, c. 598, §16 (RP).]

D. [2009, c. 598, §16 (RP).]

E. A passenger motor carrier receiving state, municipal or federal subsidies is required to submit the passenger motor carrier operating name and list of equipment to the department and is subject to the rules of the Bureau of State Police pertaining to safety adopted under section 555. For the purpose of this section, the term "subsidies" includes assistance that is provided by the State Government, municipal government or Federal Government to offset operating losses or to acquire capital equipment. [2011, c. 356, §14 (AMD).]

[ 2011, c. 356, §14 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §B8 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 482, §B15 (AMD). 1995, c. 482, §B22 (AFF). 1997, c. 437, §14 (AMD). 1997, c. 776, §22 (AMD). 2009, c. 598, §§11-19 (AMD). 2011, c. 356, §14 (AMD). 2013, c. 530, §2 (AMD).



29-A §557. Municipal authority

This subchapter does not restrict the authority of a municipality to enact ordinances to regulate and control the routing, parking, speed or safety of operation of motor vehicles; to exercise general police power over its public ways; or to require compliance with certain conditions before a motor vehicle is operated within that municipality. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §558. Violation of provisions of this subchapter (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 376, §2 (AMD). 1995, c. 401, §1 (AMD). 1995, c. 482, §A5 (AMD). 1995, c. 625, §§A32,33 (AMD). 2003, c. 452, §§Q9,10 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 703, §15 (AMD). 2009, c. 251, §§2-4 (AMD). 2009, c. 598, §§20-22 (AMD). 2011, c. 219, §1 (AMD). 2011, c. 455, §1 (AMD). 2011, c. 455, §4 (AFF). 2013, c. 530, §3 (RP).



29-A §558-A. Violation of provisions of subchapter

1. Crimes; penalties. Except as provided in subsections 2 to 4, a person commits a crime if that person:

A. In fact violates this subchapter or a rule adopted pursuant to this subchapter. Violation of this paragraph is a Class E crime that is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A; [2013, c. 530, §4 (NEW).]

B. Intentionally or knowingly permits a violation of this subchapter or a rule adopted pursuant to this subchapter. Violation of this paragraph is a Class E crime; [2013, c. 530, §4 (NEW).]

C. In fact violates any provision of the rules of the Department of Public Safety, Bureau of State Police adopted under section 555 that incorporates by reference 49 Code of Federal Regulations, Section 391.41 (2007), or as amended, and that violation occurs as a result of the operation of a commercial motor vehicle by a person who has methadone or its metabolite in that person's body. Violation of this paragraph is a Class E crime; or [2013, c. 530, §4 (NEW).]

D. Intentionally or knowingly violates this subchapter or a rule adopted pursuant to this subchapter and the violation in fact causes either death or serious bodily injury to a person whose health or safety is protected by the provision violated and the death or serious bodily injury is a reasonably foreseeable consequence of the violation. Violation of this paragraph is a Class C crime. [2013, c. 530, §4 (NEW).]

The maximum fine for a violation of a state rule that adopts by reference the federal regulations found in 49 Code of Federal Regulations and that is not an out-of-service order is $250, and the maximum fine for a violation of a state rule that adopts by reference the federal regulations found in 49 Code of Federal Regulations and that meets the definition of an out-of-service order as defined in 49 Code of Federal Regulations is $500. For purposes of this subsection, "out-of-service order" means a declaration by a law enforcement officer authorized to enforce the provisions of this subchapter that a driver, a commercial motor vehicle or a motor carrier operation is out of service pursuant to 49 Code of Federal Regulations, Sections 386.72, 392.5, 392.9a, 395.13 or 396.9, or compatible laws, or the North American Standard Out-of-Service Criteria.

[ 2013, c. 530, §4 (NEW) .]

2. Traffic infractions involving federal regulations; violations. The following provisions govern traffic infractions.

A. A person may not violate any provision of the rules of the Department of Public Safety, Bureau of State Police adopted under section 555 that incorporates by reference any of the following federal regulations or that is an amended version of any of the following federal regulations:

(1) 49 Code of Federal Regulations, Section 390.21 (2007);

(2) Except as otherwise provided in subsection 1, paragraph C, 49 Code of Federal Regulations, Section 391.41 (2007);

(3) 49 Code of Federal Regulations, Sections 392.16, 392.22, 392.24, 392.25, 392.33, 392.71, 392.80 and 392.82 (2007);

(4) Any section of 49 Code of Federal Regulations, Part 393 (2007);

(4-A) 49 Code of Federal Regulations, Sections 395.3(a)(3)(ii), 395.8(d) and 395.8(i) (2014); or

(5) 49 Code of Federal Regulations, Part 396, except Sections 396.7 and 396.9 (2007). [2015, c. 176, §1 (AMD).]

B. The following provisions govern penalties for violations of this subsection.

(1) A person who violates this subsection commits a traffic infraction for which a fine of $250 must be adjudged.

(2) A person who violates this subsection after having previously violated this subsection commits a traffic infraction for which a fine of $500 must be adjudged. [2013, c. 530, §4 (NEW).]

[ 2015, c. 176, §1 (AMD) .]

3. Traffic infractions not involving federal regulations; violations. A person may not violate any provision of the Secretary of State's rules adopted pursuant to section 551. The following penalties apply to violations of this subsection.

A. A person who violates this subsection commits a traffic infraction for which a fine of $250 must be adjudged. [2013, c. 530, §4 (NEW).]

B. A person who violates this subsection after having previously violated this subsection commits a traffic infraction for which a fine of $500 must be adjudged. [2013, c. 530, §4 (NEW).]

[ 2013, c. 530, §4 (NEW) .]

4. Civil violations. A person commits a civil violation if that person violates this subchapter or a rule adopted pursuant to this subchapter and the violation is discovered during a compliance review as that term is defined in 49 Code of Federal Regulations, Section 385.3, unless the compliance review occurs during the course of or as a result of a criminal investigation. A person who violates this subsection is subject to a fine that must be determined with due consideration of the Federal Motor Carrier Safety Administration's uniform fine assessment program. A fine imposed may not be greater than the fine amount provided in the Federal Motor Carrier Safety Administration's uniform fine assessment program.

[ 2013, c. 530, §4 (NEW) .]

SECTION HISTORY

2013, c. 530, §4 (NEW). 2015, c. 176, §1 (AMD).



29-A §558-B. Notification by court to Secretary of State of a failure to appear or noncompliance with court order; resulting suspension

1. Notification by court. If a person after being ordered to appear to answer a violation fails to appear or after appearing fails to comply with an order issued pursuant to this subchapter, the court shall notify the Secretary of State.

[ 2013, c. 530, §4 (NEW) .]

2. Suspension of registration. After receiving notice pursuant to subsection 1, the Secretary of State shall suspend the person's commercial registration certificates and plates and the privilege to operate a commercial motor vehicle in this State. The suspension must remain in effect until the person appears in court and complies with a court order.

[ 2013, c. 530, §4 (NEW) .]

SECTION HISTORY

2013, c. 530, §4 (NEW).



29-A §559. Agents for service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A95 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2009, c. 598, §23 (RP).



29-A §560. Certificate of Chief of State Police; Secretary of State

The certificate of the Chief of the State Police must be received in any court of law in this State as prima facie evidence of the making or issuing by the Bureau of State Police of any rule authorized by this chapter. The certificate of the Secretary of State or the Secretary of State's deputy, under seal of the State, must be received in any court of law in this State or in any proceeding pursuant to this chapter as prima facie evidence of the issuance, suspension, revocation or restoration of any driver's license, or the issuance, suspension, annulment or restoration of any motor vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §561. Transportation Safety Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 273, §1 (AMD). 1997, c. 394, §A1 (AMD). 2001, c. 565, §F1 (RP).



29-A §561-A. Fines and fees

Fines and fees authorized by this subchapter must be deposited with the Treasurer of State and accounted for by the State Controller as undedicated revenue to the Highway Fund. [2001, c. 565, Pt. F, §2 (NEW).]

SECTION HISTORY

2001, c. 565, §F2 (NEW).



29-A §562. Motor Carrier Review Board

1. Establishment. The Motor Carrier Review Board, as established by Title 5, section 12004-G, subsection 33-C and referred to in this section as the "board," is created to review motor carriers whose Bureau of Motor Vehicle records indicate significant and repeated motor carrier violations.

[ 1995, c. 376, §3 (NEW) .]

2. Members. The board consists of 7 members appointed by the Governor to serve 3-year terms expiring December 31st as follows:

A. One member who is a representative of the Maine Motor Transport Association; [1995, c. 376, §3 (NEW).]

B. One member who is a representative of a motor carrier that owns fewer than 10 commercial motor vehicles; [1995, c. 376, §3 (NEW).]

C. One member who is a representative of a motor carrier that owns 10 or more commercial motor vehicles; [1995, c. 376, §3 (NEW).]

D. One member who is a representative of the Maine Forest Products Council; [1995, c. 376, §3 (NEW).]

E. One member who is a representative of the commercial motor vehicle insurance industry; [1995, c. 376, §3 (NEW).]

F. One member who is a representative of the Maine Professional Drivers' Association; and [1995, c. 376, §3 (NEW).]

G. One member who is a resident of this State and who is not and has never been employed in the motor carrier industry. [1995, c. 376, §3 (NEW).]

The Governor shall name the chair from among the appointed members.

[ 2001, c. 361, §16 (AMD) .]

3. Powers and duties. The board shall review the records of motor carriers with significant and repeated motor carrier violations. The board may hold a hearing as part of its review and must hold a hearing if requested by the motor carrier. The board may recommend to the Secretary of State that the motor carrier's privilege to operate commercial vehicles in the State be suspended.

[ 2009, c. 598, §24 (AMD) .]

4. Rules. The board may adopt rules pursuant to the Maine Administrative Procedure Act to carry out the purposes of this section.

[ 1995, c. 376, §3 (NEW) .]

5. Staffing and expenses. The Secretary of State shall provide administrative support and compensation for actual and necessary expenses of the board.

[ 1995, c. 376, §3 (NEW) .]

SECTION HISTORY

1995, c. 376, §3 (NEW). 2001, c. 361, §16 (AMD). 2009, c. 598, §24 (AMD).









Chapter 7: TITLE TO VEHICLES

Subchapter 1: GENERAL PROVISIONS

29-A §601. Short title; construction

This chapter may be cited as the "Maine Motor Vehicle Certificate of Title and Antitheft Act." [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

This chapter must be construed to effectuate its general purpose and to make it uniform with similar laws of other states. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §602. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Certificate of origin. "Certificate of origin" means the original written instrument or document required to be executed and delivered by the manufacturer or an importer to the manufacturer's or importer's agent or dealer or a person purchasing directly from the manufacturer or importer certifying the origin of the vehicle. For a motor home, "certificate of origin" means both the manufacturer's and the chassis manufacturer's certificates of origin.

[ 1995, c. 482, Pt. A, §6 (AMD) .]

1-A. Clip. A clip is the portion of a vehicle removed by cutting the front or rear of the frame or unibody the width of the vehicle.

[ 1995, c. 482, Pt. A, §9 (NEW) .]

2. Component part. "Component part" means one of the following parts of a vehicle:

A. Engine or motor; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Transmission; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Chassis, front or rear clip, frame or equivalent part; [1995, c. 482, Pt. A, §7 (AMD).]

D. Door; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Hood; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. Tailgate, roof, deck lid or hatchback; [1995, c. 482, Pt. A, §7 (AMD).]

G. Quarter panel or fender; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

H. Front fork or crankcase of a motorcycle; [2001, c. 361, §17 (AMD); 2001, c. 361, §38 (AFF).]

I. Cargo bed, transfer case or sleeper of a truck; or [2001, c. 361, §17 (AMD); 2001, c. 361, §38 (AFF).]

J. Airbag. [2001, c. 361, §18 (NEW); 2001, c. 361, §38 (AFF).]

[ 2001, c. 361, §§17, 18 (AMD); 2001, c. 361, §38 (AFF) .]

3. Dealer. "Dealer" means a person engaged in the business of buying, selling, exchanging or offering to negotiate, negotiating or advertising the sale of, a vehicle and who has:

A. An established place of business for those purposes in this State; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A current dealer license issued by the Secretary of State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Dismantled vehicle. "Dismantled vehicle" means a vehicle with a component part removed.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Identification number. "Identification number" means the vehicle identification number and any other identifying numbers or letters on a vehicle designated by a manufacturer, the Secretary of State or equivalent authority in another state.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Insurance salvage pool. "Insurance salvage pool" means a person engaged in the business of storing salvage vehicles on behalf of an insurer and disposing of the salvage vehicles through a system of bidding or sales, regardless of whether the insurer or the insurance salvage pool is considered the seller.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Lienholder. "Lienholder" means a person holding a security interest in a vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Owner. "Owner" means a person, other than a lienholder, that has control or title to a vehicle. "Owner" includes, but is not limited to, a person entitled to use and possess a vehicle subject to a security interest in another person, but excludes a lessee under a lease not intended as security.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Perfected security interest. "Perfected security interest" means security interest that is valid against 3rd parties generally, subject only to specific statutory exceptions.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9-A. Permanently affixed. "Permanently affixed" means, with respect to manufactured housing, placed on a foundation or slab or other form of permanent attachment to the site and connected to conventional and necessary utility systems.

[ 2013, c. 125, §2 (NEW) .]

10. Rebuild. "Rebuild" means to replace one or more of the following component parts of a vehicle:

A. Engine or motor; [2001, c. 361, §19 (NEW); 2001, c. 361, §38 (AFF).]

B. Transmission; [2001, c. 361, §19 (NEW); 2001, c. 361, §38 (AFF).]

C. Chassis, front or rear clip, frame or equivalent part; [2001, c. 361, §19 (NEW); 2001, c. 361, §38 (AFF).]

D. Door; [2001, c. 361, §19 (NEW); 2001, c. 361, §38 (AFF).]

E. Hood; [2001, c. 361, §19 (NEW); 2001, c. 361, §38 (AFF).]

F. Tailgate, roof, deck lid or hatchback; [2001, c. 361, §19 (NEW); 2001, c. 361, §38 (AFF).]

G. Quarter panel or fender; [2001, c. 361, §19 (NEW); 2001, c. 361, §38 (AFF).]

H. Front fork or crankcase of a motorcycle; or [2001, c. 361, §19 (NEW); 2001, c. 361, §38 (AFF).]

I. Cargo bed, transfer case or sleeper of a truck. [2001, c. 361, §19 (NEW); 2001, c. 361, §38 (AFF).]

[ 2001, c. 361, §19 (AMD); 2001, c. 361, §38 (AFF) .]

11. Recycler. "Recycler" means a person engaged in the business of purchasing or acquiring salvage vehicles for the purpose of:

A. Reselling the vehicle or its component parts; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Rebuilding or repairing the vehicle for the purpose of resale; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Selling the vehicle's basic materials; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Permitting the display or storage of the vehicle or its parts; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Acting as a scrap processor. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

12. Repair. "Repair" means to remedy structural or other damage without replacing component parts of a vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

13. Salvage vehicle. "Salvage vehicle" means a vehicle that, by reason of its condition or circumstance, is declared a total loss by an insurer or owner or is transferred to a recycler or salvage dealer, or a vehicle for which a certificate of salvage has been issued.

[ 1995, c. 482, Pt. A, §8 (AMD) .]

14. Scrap. "Scrap," the verb, means to compress, shred or destroy.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

15. Scrap processor. "Scrap processor" means a person that is engaged in the business of scrapping salvage vehicles for the basic material in them but that is not engaged in the business of selling parts or rebuilding or repairing salvage vehicles.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

16. Security agreement. "Security agreement" means a written agreement that reserves or creates a security interest.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

17. Security interest. "Security interest" means an interest in a vehicle reserved or created by agreement and that secures payment or performance of an obligation, including, but not limited to, the interest of a lessor under a lease intended as security.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

18. State. "State" means a state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a province of the Dominion of Canada.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

19. Total loss. "Total loss" means a vehicle that is transferred to an insurer due to damage, destruction or theft, or a vehicle determined by an owner to have no marketable value other than the value of the basic material and parts used in the construction of the vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

20. Vehicle. "Vehicle" means a vehicle, as defined in section 101, or the body or chassis of any vehicle that is to be dismantled, scrapped or rebuilt.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §§A6-9 (AMD). 2001, c. 361, §§17-19 (AMD). 2001, c. 361, §38 (AFF). 2013, c. 125, §2 (AMD).



29-A §603. Fees

1. Fee of $33. A fee of $33 must be paid to the Secretary of State for the following:

A. A report of a search of the records of the Bureau of Motor Vehicles for each name or identification number; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Filing an application for a first certificate of title, including security interest; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §25 (AFF).]

C. Filing notice of a security interest after the first certificate of title has been issued; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A certificate of title after a transfer; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. A certificate of salvage; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. A corrected certificate of title or salvage; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. A duplicate certificate; [2007, c. 703, §16 (AMD).]

H. Assignment of a new vehicle identification number; [2007, c. 703, §17 (AMD).]

I. A 2nd or subsequent security interest noted on an application for certificate of title; [2007, c. 703, §18 (NEW).]

J. Filing an assignment of a security interest; or [2007, c. 703, §19 (NEW).]

K. An ordinary certificate of title issued on surrender of a distinctive certificate. [2007, c. 703, §20 (NEW).]

Beginning July 1, 2009, $10 of the fee must be transferred on a quarterly basis by the Treasurer of State to the TransCap Trust Fund established by Title 30-A, section 6006-G.

For a person who possesses a trailer or semitrailer registration pursuant to section 512, subsection 3, the fee is $18.

[ 2007, c. 647, §4 (AMD); 2007, c. 647, §8 (AFF); 2007, c. 703, §§16-20 (AMD) .]

2. Fee of $2.50.

[ 2007, c. 703, §21 (RP) .]

3. Dealer charges. A vehicle dealer may not charge fees for titling purposes in excess of those in this section.

Other fees charged for document processing must be disclosed to a purchaser prior to final sale and be clearly posted on a vehicle to which the charge applies.

Violation of this subsection is a Class E crime.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3-A. Expedited issuance of document. An applicant requesting the expedited issuance of a document described in subsection 1 must pay an additional fee of $10 and state the reason for the request. The Secretary of State shall determine if an expedited issuance is warranted and process the request accordingly.

[ 2009, c. 598, §25 (AMD) .]

4. Penalty. If an application, certificate of title or other document required to be delivered to the Secretary of State is not delivered to the Secretary of State within 30 days, the Secretary of State shall collect $50 as a penalty.

[ 2003, c. 652, Pt. A, §3 (AMD); 2003, c. 652, Pt. A, §7 (AFF) .]

5. Exemption from title fees. Owners exempt from registration fees are also exempt from title fees.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Abandoned vehicles declared total loss. A towing company is exempt from a title fee if:

A. The towing company tows a vehicle at the request of a law enforcement officer; [2001, c. 563, §1 (NEW).]

B. The towing company declares a vehicle a total loss while claiming the vehicle pursuant to chapter 15, subchapter III; [2001, c. 563, §1 (NEW).]

C. The Secretary of State notifies the vehicle owner that the vehicle is claimed under the abandoned vehicle law as required in section 1854; and [2001, c. 563, §1 (NEW).]

D. The Secretary of State requests the title fee under subsection 1, paragraph E from the vehicle owner. [2001, c. 563, §1 (NEW).]

[ 2001, c. 563, §1 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §B9 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 25, §Q1 (AMD). 1997, c. 25, §Q3 (AFF). 1997, c. 776, §23 (AMD). 1999, c. 470, §7 (AMD). 2001, c. 440, §C1 (AMD). 2001, c. 563, §1 (AMD). 2003, c. 235, §1 (AMD). 2003, c. 652, §A3 (AMD). 2003, c. 652, §A7 (AFF). 2007, c. 647, §4 (AMD). 2007, c. 647, §8 (AFF). 2007, c. 703, §§16-22 (AMD). 2009, c. 598, §25 (AMD).






Subchapter 2: CERTIFICATE OF TITLE AND CERTIFICATE OF SALVAGE

29-A §651. Certificate of title required

1. Application of subchapter. Except as provided in section 652, this subchapter applies to a vehicle at first registration or when a change of registration is required by reason of a sale for consideration.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Renewal. The Secretary of State may not require an application for a certificate of title upon renewal of registration.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Warranty title; antique auto; horseless carriage; antique motorcycle; classic vehicle. The Secretary of State may, on documented and notarized evidence of ownership and payment of a $40 fee, issue a warranty title to a Maine resident owner of an antique auto, horseless carriage, antique motorcycle or classic vehicle. A warranty title denotes that there are no known liens or encumbrances against the vehicle.

[ 2011, c. 356, §15 (AMD) .]

4. Certificate of salvage. The Secretary of State may issue a certificate of salvage upon surrender of a certificate of title and evidence that a vehicle was declared a total loss by an owner or an insurance company.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Certificate of lien. The Secretary of State shall assign a lien to the first named lienholder, when a certificate of title or a certificate of salvage names a lienholder.

[ 1995, c. 645, Pt. A, §6 (AMD); 1995, c. 645, Pt. A, §18 (AFF) .]

6. Manufactured housing. Beginning October 1, 2007, the Secretary of State shall issue certificates of title for new single-unit manufactured housing beginning with model year 2007. Beginning October 1, 2007 and ending September 30, 2009, the Secretary of State shall issue a certificate of title for used manufactured housing that was previously issued a State of Maine certificate of title. Beginning October 1, 2009, the Secretary of State may issue a certificate of title for used manufactured housing that was previously issued a State of Maine certificate of title or a model year 2007 or later model that was never issued a certificate of title. A certificate of title issued pursuant to this subsection remains in effect unless cancelled pursuant to section 669.

[ 2009, c. 435, §9 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §A6 (AMD). 1995, c. 645, §A18 (AFF). 2005, c. 678, §6 (AMD). 2005, c. 678, §13 (AFF). 2007, c. 466, Pt. A, §47 (AMD). 2007, c. 466, Pt. A, §49 (AMD). 2009, c. 435, §9 (AMD). 2011, c. 356, §15 (AMD).



29-A §651-A. Require certificate of lien; certificate of title; certificate of salvage

Notwithstanding any other provision of this Title, the Secretary of State may require a certificate of lien, certificate of title or certificate of salvage when necessary to perfect a lien. [1995, c. 645, Pt. A, §7 (NEW).]

SECTION HISTORY

1995, c. 645, §A7 (NEW).



29-A §651-B. Certificate of title permissible

A semitrailer, regardless of model year, with an unladen weight in excess of 3,000 pounds that is used for interstate or intrastate transportation may be titled in this State even if the semitrailer is registered in another jurisdiction. [2001, c. 671, §11 (AMD).]

SECTION HISTORY

2001, c. 361, §20 (NEW). 2001, c. 671, §11 (AMD).



29-A §652. Exempted vehicles

A certificate of title or a certificate of salvage is not required for: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. United States' vehicle. A vehicle owned by the Federal Government, unless it is registered in this State or, at the discretion of the Secretary of State, a vehicle owned by the Federal Government that is loaned to the State, a municipality or a veterans' organization;

[ 1997, c. 100, §1 (AMD) .]

2. Manufacturer's or dealer's vehicle. A vehicle owned by a manufacturer or dealer and held for sale, even though incidentally moved on the highway or used for purposes of testing or demonstration, or a vehicle used by a manufacturer solely for testing;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2-A. Public; nonprofit organization. Any public or nonprofit organization as described in section 951, subsection 4;

[ 2001, c. 671, §12 (NEW) .]

3. Nonresident's vehicle. A vehicle owned by a nonresident and not required to be registered in this State, unless it is registered in this State;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Vehicles used in interstate or intrastate transportation. A vehicle regularly engaged in interstate or intrastate transportation of persons or property, for which a current certificate of title has been issued in another state;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4-A. Semitrailers. Semitrailers that qualify to be registered under section 512 with an unladen weight in excess of 3,000 pounds and that are used for interstate or intrastate transportation and for which a current certificate of title has been issued in another state;

[ 2001, c. 361, §21 (AMD) .]

5. Self-propelled wheelchair. A self-propelled wheelchair;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Trailers under 3,000 pounds. A trailer with an unladen weight of 3,000 pounds or less;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Motorcycle or moped of less than 300 cubic centimeters. A motorcycle or a moped with an engine displacement of less than 300 cubic centimeters;

[ 2005, c. 577, §11 (AMD) .]

8. Resident's vehicle registered in another state. A vehicle owned by a resident but registered in another state;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Manufactured housing. Manufactured housing that is:

A. Sold before October 1, 2007; [2007, c. 466, Pt. A, §48 (AMD); 2007, c. 466, Pt. A, §49 (AFF).]

B. Model year 2006 or older; [2005, c. 678, §7 (NEW); 2005, c. 678, §13 (AFF).]

C. Multisectional; [2005, c. 678, §7 (NEW); 2005, c. 678, §13 (AFF).]

D. Defined in section 101, subsection 32-B, paragraph B; or [2005, c. 678, §7 (NEW); 2005, c. 678, §13 (AFF).]

E. Permanently affixed to real property that is owned by the owner of the manufactured housing within 30 days of the date of sale. [2013, c. 125, §3 (AMD).]

[ 2013, c. 125, §3 (AMD) .]

10. Certain driver education vehicles. A vehicle loaned by a dealer to a municipality or a private secondary school for use in driver education in a secondary school;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

11. Special mobile equipment. Special mobile equipment;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

12. Special equipment. Special equipment;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

13. Certain automobiles, commercial vehicles and vehicles. Automobiles and all over-the-road commercial vehicles with a model year prior to 1995, except when the Secretary of State determines it is in the best interest of the State and the applicant to issue a title to a vehicle with a model year prior to 1995;

[ 2009, c. 435, §10 (AMD) .]

14. Salvage vehicle. A salvage vehicle with a certificate of salvage or other comparable document from another state;

[ 2003, c. 490, Pt. D, §3 (AMD) .]

15. Other vehicles. A vehicle required to be registered under section 109, subsection 3 for which a current certificate of title has been issued in another state;

[ 2009, c. 598, §26 (AMD) .]

16. Low-speed vehicle. A low-speed vehicle loaned by a dealer to a municipality;

[ 2015, c. 88, §1 (AMD) .]

17. Off-road vehicle. An off-road vehicle; and

[ 2015, c. 88, §2 (AMD) .]

18. Vehicle model year 1995 to 1999. A vehicle that is model year 1995, 1996, 1997, 1998 or 1999 if:

A. A recycler, salvage vehicle dealer or scrap processor obtains the seller's name and the address of the seller's residence from a government-issued photograph identification document or credential and maintains the seller's name and address and vehicle identification number of the scrapped vehicle for a period of at least one year; and [2015, c. 88, §3 (NEW).]

B. A recycler, salvage vehicle dealer or scrap processor reports the destruction of the vehicle to the Secretary of State within 30 days in a manner prescribed by the Secretary of State. [2015, c. 88, §3 (NEW).]

This subsection applies only to vehicles that are scrapped. For purposes of this subsection, a government-issued photograph identification document or credential includes, but is not limited to, a current and valid United States passport, military identification, driver's license or nondriver identification card.

[ 2015, c. 88, §3 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 250, §1 (AMD). 1997, c. 100, §1 (AMD). 1999, c. 470, §§8,9 (AMD). 2001, c. 361, §21 (AMD). 2001, c. 671, §12 (AMD). 2003, c. 490, §§D3,4 (AMD). 2005, c. 577, §11 (AMD). 2005, c. 678, §7 (AMD). 2005, c. 678, §13 (AFF). 2007, c. 466, Pt. A, §48 (AMD). 2007, c. 466, Pt. A, §49 (AFF). 2009, c. 435, §10 (AMD). 2009, c. 598, §§26-28 (AMD). 2013, c. 125, §3 (AMD). 2015, c. 88, §§1-3 (AMD).



29-A §653. Certificate of origin

1. Execution upon delivery. When a new vehicle is delivered by a manufacturer or importer to an agent or a franchised dealer, the manufacturer or the importer shall execute and deliver a certificate of origin.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Certificate of origin required. A person may not bring into this State a new vehicle, unless that person possesses the certificate of origin. The certificate of origin must be a secure document.

[ 1995, c. 482, Pt. A, §10 (AMD) .]

3. Information contained in certificate. The certificate of origin must contain:

A. The manufacturer's vehicle identification number; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The name of the manufacturer; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The number of cylinders; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A general description of the body; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. The model year designation; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. The type of model. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Sale. When a new vehicle is sold, the seller shall execute and deliver to the purchaser an assignment of the certificate of origin with the names and the business or residence addresses of both. The seller shall certify that the assignment was executed with full knowledge of the contents by and with the consent of both purchaser and seller.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Penalty. Violation of this section is a Class E crime.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §A10 (AMD).



29-A §654. Application for certificate of title and certificate of salvage

1. Contents. An application to the Secretary of State for a certificate of title or a certificate of salvage must be made on a form prescribed by the Secretary of State, be signed by the owner of the vehicle and contain the following information:

A. The name, residence and mailing address of the owner; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A description of the vehicle, including, as far as data exists, its make, model, model year, vehicle identification number, type of body, current mileage, whether new or used and whether repaired or rebuilt; [1995, c. 482, Pt. A, §11 (AMD).]

B-1. Beginning January 1, 2002, the manufacturer's suggested retail price pursuant to Title 36, section 1482, subsection 4, paragraph A minus the destination charge must be included on the certificate of title application for a new vehicle. For a used vehicle sold in this State after January 1, 2002 or sold in another state or country, the manufacturer's suggested retail price must be included on the certificate of title application if it appears on the original certificate of title issued by the State. [2001, c. 671, §13 (AMD).]

C. The date of purchase by the applicant, the name and address of the person from whom the vehicle was acquired; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. If for a certificate of title, the names and addresses of lienholders in the order of their priority and the dates of their liens; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. If for a new vehicle, a certificate of origin; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. If for a used vehicle, a previous certificate of title; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. Any further information that the Secretary of State requires to identify the vehicle and to enable determination of whether the owner is entitled to a certificate and the existence of security interests in the vehicle; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

H. The required fee. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2001, c. 671, §13 (AMD) .]

2. Purchased from the dealer. If the application is for a vehicle purchased from a dealer, in addition to the requirement set forth in subsection 1, the application must be signed by the dealer and must contain the name and the address of any lienholder or assignee holding an interest created or reserved at the time of sale and the date of the lien. The dealer shall, within 30 days after the sale, deliver the application to the Secretary of State. The dealer must deliver a copy of the application to the lienholder.

Violation of this subsection is a traffic infraction for which a fine of not less than $100 and not more than $500 may be adjudged for each infraction.

[ 2011, c. 356, §16 (AMD) .]

3. Registered in another state. If the application is for a vehicle last registered in another jurisdiction, in addition to the requirements set forth in subsection 1, the application must include:

A. A certificate of title or a certificate of salvage issued by that jurisdiction; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The certificate of a person authorized by the Secretary of State that the identification number of the vehicle has been inspected and found to conform to the description given in the application, or other proof of the identity of the vehicle required by the Secretary of State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Vehicle declared total loss. If a vehicle is declared a total loss by an owner or insurer, the owner or insurer shall file an application for a certificate of salvage pursuant to section 667. The application must be on a form prescribed by the Secretary of State and, in addition to the requirements set forth in subsection 1, must include:

A. A certificate of title or a certificate of origin; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Any other information or documents the Secretary of State requires to administer the provisions of this section. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

The Secretary of State shall act on an application for a certificate of salvage within 20 days of receipt of an application submitted in accordance with section 603, subsection 3-A or section 655.

[ 1997, c. 437, §15 (AMD) .]

5. Manufactured housing. The following provisions govern applications for a certificate of title for manufactured housing.

A. An application for new single-unit manufactured housing must be submitted to the Secretary of State by the retail seller. If the manufactured housing is purchased new out of state, the application must be submitted by the lienholder or the owner. The application must be accompanied by the manufacturer's certificate of origin. [2005, c. 678, §8 (NEW); 2005, c. 678, §13 (AFF).]

B. An application for used single-unit manufactured housing must be submitted by the retail seller. In the absence of a retail seller located in this State, the application must be submitted by the lienholder. In the absence of a retail seller and a lienholder, the application must be submitted by the owner. The application must be accompanied by the previous State of Maine certificate of title. [2005, c. 678, §8 (NEW); 2005, c. 678, §13 (AFF).]

[ 2005, c. 678, §8 (NEW); 2005, c. 678, §13 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §A11 (AMD). 1997, c. 437, §15 (AMD). 2001, c. 18, §1 (AMD). 2001, c. 671, §13 (AMD). 2003, c. 652, §A4 (AMD). 2003, c. 652, §A7 (AFF). 2005, c. 678, §8 (AMD). 2005, c. 678, §13 (AFF). 2011, c. 356, §16 (AMD).



29-A §655. Missing ownership documents or assignments

1. Application for certificate. The owner of a vehicle who is unable to obtain a certificate of origin, certificate of title, certificate of salvage or an assignment of these documents showing sale to the owner may file with the Secretary of State an application for a certificate in the owner's name. The application must be accompanied by the required fee.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Evidence. The owner shall provide evidence that:

A. The applicant is the true owner of the vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. There are no prior outstanding liens against the vehicle; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The applicant has been unsuccessful in an attempt to have the certificate or other documents transferred or assigned because the prior owner can not be located, has ignored the request or refuses to transfer or assign the documents to the applicant. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Review of application and evidence. The Secretary of State shall review the application, examine the evidence and investigate the ownership of the vehicle. As part of that investigation, the Secretary of State shall:

A. Request the prior owner or holder of the certificate or other document to remit the document to the Secretary of State or make the necessary assignments; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Notify the prior owner, at the prior owner's last known address, of the Secretary of State's intent to issue a certificate of title or a certificate of salvage to the new owner. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Issuance of certificate of title or certificate of salvage to new owner. The Secretary of State shall issue a certificate of title or certificate of salvage to the new owner:

A. If the prior owner or holder of the document remits the document and properly assigns it to the new owner; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. When the prior owner or holder fails to provide the document or make the necessary assignment, if:

(1) The prior owner or holder does not contest, within 15 days of receiving notice, the intent to issue a certificate to the new owner;

(2) There is satisfactory proof of ownership; and

(3) The certificate includes the statement: "This certificate may be subject to the rights of a prior owner." [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Delivery. The certificate of title or certificate of salvage must be sent to the owner named on the certificate. If a lienholder is named on the certificate, the Secretary of State shall send a certificate of title or certificate of salvage to the first named lienholder.

[ 1997, c. 437, §16 (AMD) .]

6. Ordinary certificate. If the Secretary of State does not receive a notice of interest of a prior owner within 6 months from the issuance of the certificate, the holder may be issued a certificate in ordinary form to replace the one issued as described in subsection 4, paragraph B, subparagraph (3).

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 437, §16 (AMD).



29-A §656. Secretary of State to check identification number

Upon receiving an application for a certificate of title or certificate of salvage, the Secretary of State shall check the identification number in the application against the records of certificates issued and of stolen or converted vehicles. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §657. Issuance of certificate

The Secretary of State shall issue a certificate of title or certificate of salvage as provided in this section. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Original certificate. When satisfied of an application's genuineness and regularity and that the applicant is entitled to a certificate, the Secretary of State shall issue an original certificate of title or certificate of salvage.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Assignment of title. The Secretary of State, upon receipt of a properly assigned certificate of title or certificate of salvage with an application for a new certificate, the required fee and any other documents required by law, shall issue a new certificate of title or certificate of salvage in the name of the transferee as owner and mail that certificate to the owner. If a lienholder is named on the certificate of title or certificate of salvage, the Secretary of State must mail a certificate of lien, certificate of title or certificate of salvage to the first named lienholder.

[ 1995, c. 645, Pt. A, §8 (AMD); 1995, c. 645, Pt. A, §18 (AFF) .]

3. New certificate. The Secretary of State may issue a new certificate of title or certificate of salvage as provided in section 655.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Involuntary transfer. The Secretary of State, upon receipt of an application for a new certificate of title by a transferee other than by voluntary transfer, with proof of the transfer, the required fee and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner. If the outstanding certificate of title is not delivered to the Secretary of State, the Secretary of State shall demand the outstanding certificate of title from the holder.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Records. The Secretary of State shall maintain a record of issued certificates of title and salvage, which must be recorded:

A. Under a distinctive title number assigned to the vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Under the identification number of the vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Alphabetically, under the name of the owner; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. By any other method. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Inspection. Before a certificate of title or a certificate of salvage is issued, the Secretary of State may require that a vehicle be inspected for conformity to the description given in the application.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Mailing of certificate. The Secretary of State shall mail a certificate of title or certificate of salvage to the owner named on the certificate. The Secretary of State shall also mail a certificate of lien, certificate of title or certificate of salvage to the first lienholder named on the certificate.

[ 1995, c. 645, Pt. A, §8 (AMD); 1995, c. 645, Pt. A, §18 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §A8 (AMD). 1995, c. 645, §A18 (AFF).



29-A §658. Information contained on certificates

1. Contents. A certificate of title or salvage must contain the following information:

A. The date issued; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The name and address of the owner; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The names and addresses of lienholders, in the order of priority as shown on the application or prior certificate; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The title number assigned to the vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. A description of the vehicle, including its make, model, model year designation, identification number, type of body, whether new, used, rebuilt, repaired or salvage, current mileage and, if a new vehicle, the date of the first sale of the vehicle for use. If the vehicle is a motor home, the chassis identification number must be used and the manufacturer's identification number, make, name and model year must be designated by the Secretary of State on the certificate; [2001, c. 18, §2 (AMD).]

E-1. Beginning January 1, 2002, the manufacturer's suggested retail price pursuant to Title 36, section 1482, subsection 4, paragraph A minus the destination charge must be included on the certificate of title. For a used vehicle sold in this State after January 1, 2002 or sold in another state or country, the manufacturer's suggested retail price must be included on the certificate of title if it is included on the original certificate of title; or [2001, c. 18, §3 (NEW).]

F. Any other data the Secretary of State prescribes to administer this section. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2001, c. 18, §§2, 3 (AMD) .]

2. Distinctive certificate of title. Unless a bond is filed as provided in section 659, a distinctive certificate of title must be issued for a vehicle that was last registered in another jurisdiction that does not require that lienholders be named on a certificate of title.

The certificate of title must contain the statement: "This vehicle may be subject to an undisclosed lien."

If no notice of a security interest in the vehicle is received within 4 months from the issuance of the distinctive certificate of title, the Secretary of State shall, on application and surrender of the distinctive certificate of title, issue a certificate of title in ordinary form.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Forms. The certificate of title or certificate of salvage must contain forms for assignment and warranty of title by the owner or a dealer and may contain forms for an application for a certificate of title by a transferee, the naming of a lienholder or the assignment or release of the security interest.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Prima facie evidence. A certificate of title or certificate of salvage is prima facie evidence of the information appearing on it.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Levies. A certificate of title or certificate of salvage is not subject to garnishment, attachment, execution or other judicial process. This does not prevent a lawful levy upon the vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §A12 (AMD). 1997, c. 776, §24 (AMD). 2001, c. 18, §§2,3 (AMD).



29-A §659. Withholding of certificate of title or certificate of salvage; bond required

1. Action by Secretary of State. If the Secretary of State is not satisfied as to ownership of the vehicle or the absence of security interests, the Secretary of State may register the vehicle but must either:

A. Withhold a certificate of title or certificate of salvage until the applicant presents documents to satisfy the Secretary of State as to ownership and the absence of undisclosed security interests; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Require the applicant to file a bond executed by the applicant that is:

(1) Executed by a person authorized to conduct a surety business in this State;

(2) In an amount equal to 1 1/2 times the value of the vehicle as determined by the Secretary of State; and

(3) Conditioned to indemnify a prior or subsequent owner or lienholder against any expense, loss or damage, including reasonable attorney's fees, by reason of the issuance of the certificate or on account of any defect in or undisclosed security interest in the interest of the applicant to the vehicle. [2005, c. 573, §4 (AMD).]

[ 2005, c. 573, §4 (AMD) .]

2. Recovery of bond for breach. An interested person may recover on a bond required under this section for a breach of its conditions, but the aggregate liability of the surety to all persons may not exceed the amount of the bond.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Return of bond or deposit. Unless the Secretary of State has been notified of the pendency of an action to recover against the bond, a bond or deposit required under this section must be returned at the end of 3 years or earlier, if the vehicle is no longer registered in this State and the current certificate of title or salvage is surrendered to the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Violation. Violation of this section is a traffic infraction for which a fine of not less than $100 and not more than $500 may be adjudged.

[ 2005, c. 433, §10 (NEW); 2005, c. 433, §28 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2005, c. 433, §10 (AMD). 2005, c. 433, §28 (AFF). 2005, c. 573, §4 (AMD).



29-A §660. Refusal of certificate of title or salvage

The Secretary of State shall refuse to issue a certificate of title or salvage or may withdraw a certificate of title or salvage if the required fee is not paid or if the Secretary of State has reason to believe that: [1995, c. 482, Pt. A, §13 (AMD).]

1. Applicant not owner. The applicant is not the owner of the vehicle;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. False statement. The application contains a false or fraudulent statement; or

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Insufficient information. The application fails to furnish required information or documents or additional information the Secretary of State reasonably requires.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §A13 (AMD).



29-A §661. Duplicate certificate of title, certificate of salvage or certificate of lien

1. Application. If a certificate of title or certificate of salvage is lost, stolen, mutilated or destroyed or becomes illegible, the owner or legal representative of the owner named in the certificate, as shown by the records of the Secretary of State, shall promptly make application for and may obtain a duplicate upon furnishing information satisfactory to the Secretary of State. A duplicate certificate of title or certificate of salvage must contain the legend, "This is a duplicate certificate and may be subject to the rights of a person under the original certificate." It must be mailed to the owner named on the certificate unless that owner gives written authorization to mail the certificate to another person. If a certificate of lien has been lost, stolen, mutilated or destroyed or becomes illegible, the first lienholder shown on the certificate may apply for and obtain a duplicate upon furnishing information satisfactory to the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Time. The Secretary of State is not required to issue a duplicate until 15 days after the previous title was issued.

[ 2009, c. 435, §11 (AMD) .]

3. Surrender of original. A person recovering an original certificate for which a duplicate has been issued shall promptly surrender the original to the Secretary of State. Violation of this subsection is a Class E crime.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2001, c. 361, §22 (AMD). 2001, c. 361, §38 (AFF). 2009, c. 435, §11 (AMD).



29-A §662. Transfer of interest in vehicle

1. Transfer of interest by owner. If an owner transfers an interest in a vehicle, other than by the creation of a security interest, the owner shall execute, at the time of delivery of the vehicle, an assignment and warranty of title to the transferee in the space provided on the certificate or as the Secretary of State prescribes. The warranty must include the odometer information required by section 752.

The owner shall deliver the certificate and assignment to the transferee or to the Secretary of State.

Except as provided in section 664-A, an owner must provide the transferee with a properly released certificate of lien if one was issued to a lienholder.

A transferee other than a dealer licensed under chapter 9 shall obtain a title in the transferee's name before transferring the vehicle to another person.

The Secretary of State may accept an application in lieu of a title when the application is accompanied by a prior title.

[ 1997, c. 437, §17 (AMD) .]

2. Delivery of certificate by lienholder. Unless the transfer was a breach of the security agreement, upon request of the owner or transferee, a lienholder in possession of the certificate of title, certificate of salvage or certificate of lien shall deliver a certificate to the transferee or, upon receipt of the assignment, the application for a new certificate and the fee, the lienholder shall deliver them to the Secretary of State. The delivery of the certificate does not affect the rights of a lienholder.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Retention. If a security interest is reserved or created at the time of the transfer, the certificate must be retained by or delivered to the lienholder. The parties shall comply with sections 701 and 752.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Transfer effective. Except as provided in section 664-A and between the parties, a transfer by an owner is not effective until the provisions of this section and section 665 have been fulfilled and the required fees have been paid. An owner who has delivered possession of the vehicle and has complied with this section and section 665 is not liable thereafter as owner for damages resulting from operation of the vehicle.

[ 1997, c. 437, §18 (AMD) .]

5. Transfer to dealer. When a dealer licensed under chapter 9 acquires a vehicle, the dealer must possess a transfer form in accordance with section 752 for the transfer of that vehicle to the dealer and that transfer form must state the odometer reading, the names of the transferors and the name of the dealer as transferee. A dealer who violates this subsection commits a traffic infraction. A minimum fine of $200 must be adjudged for each infraction. This forfeiture may not be suspended.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §B10 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 437, §§17,18 (AMD).



29-A §663. Transfer on death of spouse

On the death of a married resident owner of a motor vehicle registered in this State, ownership of the motor vehicle passes to the surviving spouse if no will provides otherwise and permission is granted by a lienholder. Registration and title of the vehicle must be transferred to the surviving spouse at no fee and is exempt from the purchase and use tax. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §664. Resale by dealer (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §A9 (AMD). 1995, c. 645, §A18 (AFF). 1997, c. 437, §19 (RP).



29-A §664-A. Resale by dealer

1. Vehicle sold by dealer. A vehicle that is sold by a dealer must be accompanied by a properly assigned and valid certificate of title or certificate of salvage at the time of its sale. A dealer may retain and process certificates of title and certificates of salvage at the dealer’s primary facility if in the case when the dealer displays a vehicle at an annex facility the dealer maintains a copy of the certificate of title or certificate of salvage at the annex facility.

[ 2009, c. 598, §29 (AMD) .]

2. Vehicle held by dealer. If a dealer holds a vehicle for resale and obtains the certificate of title or certificate of salvage, the dealer is not required to deliver the certificate to the Secretary of State.

[ 1997, c. 437, §20 (NEW) .]

3. Transfer. When transferring possession of a vehicle held for resale to a retail purchaser, a dealer shall comply with section 654.

[ 1997, c. 437, §20 (NEW) .]

4. Unreleased security interest. If a certificate of title shows an unreleased security interest, a dealer may not transfer possession of the vehicle unless the dealer possesses a properly released certificate of lien or the Secretary of State has issued a replacement certificate omitting the security interest under section 705.

[ 2001, c. 671, §14 (AMD) .]

5. Sold at auction. Except for a vehicle sold to a dealer at a vehicle auction licensed under section 852, a vehicle that is sold at an auction must be accompanied by a valid certificate of title or salvage at the time of its sale. The seller of a vehicle sold to a dealer at a vehicle auction licensed under section 852 must provide the purchasing dealer with a valid certificate of title or certificate of salvage within 30 days.

[ 2011, c. 556, §6 (AMD) .]

6. Documentation. A vehicle that is exempt under section 652 or a vehicle from a jurisdiction that does not issue certificates of title must be accompanied by information and documents to establish the ownership of the vehicle and the existence or nonexistence of a security interest in it.

[ 1997, c. 437, §20 (NEW) .]

7. Penalty. Violation of this section is a Class E crime.

[ 1997, c. 437, §20 (NEW) .]

SECTION HISTORY

1997, c. 437, §20 (NEW). 2001, c. 671, §14 (AMD). 2009, c. 598, §29 (AMD). 2011, c. 556, §6 (AMD).



29-A §665. Involuntary transfers of interest in motor vehicle

1. Other than voluntary transfer. If the interest of an owner in a vehicle passes to another, other than by voluntary transfer, the owner shall immediately surrender the certificate of title or certificate of salvage to the transferee or the Secretary of State. Except as otherwise provided in this section, the transferee shall promptly deliver to the Secretary of State the last certificate, if available, proof of the transfer and an application for a new certificate.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Interest terminated by lienholder. If the interest of the owner is terminated or the vehicle is sold under a security agreement by a lienholder named in the certificate of title or salvage, the following provisions apply.

A. If the owner has the certificate of title or certificate of salvage, the owner shall immediately surrender the certificate to the lienholder or the Secretary of State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The transferee shall promptly deliver to the Secretary of State the last certificate of title or certificate of salvage, an application for a new certificate and an affidavit made on behalf of the lienholder that the vehicle was repossessed and the interest of the owner was lawfully terminated or sold pursuant to the terms of the security agreement. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. If the last certificate of title or certificate of salvage is not available, the lienholder may execute an assignment in the space provided on the certificate of lien. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The lienholder may apply for a certificate of title or certificate of salvage in the lienholder's name and execute an assignment in the space provided on the certificate of title or certificate of salvage. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. If the lienholder holds the vehicle for resale, the lienholder need not apply for a new certificate. Upon transfer to another person, the lienholder shall promptly mail or deliver to the transferee or to the Secretary of State the certificate showing the lien to be released and the affidavit and other documents required to be sent to the Secretary of State by the transferee. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Interest transferred. A person who holds a certificate of title or certificate of salvage and whose interest has been extinguished or transferred other than by voluntary transfer shall deliver the certificate to the Secretary of State on request.

The delivery of the certificate does not affect the rights of a person surrendering it.

The issuance of a new certificate is not conclusive of the rights of an owner or lienholder named in the old certificate.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Forfeiture of interest. If the interest of an owner is forfeited to the State under Title 15, chapter 517, the following provisions apply.

A. The owner shall promptly deliver to the Secretary of State the certificate of title. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. If the owner is unknown, the State may proceed to perfect title. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. If the forfeited vehicle is resold, the Secretary of State shall issue a new certificate of title to the purchaser. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. If the forfeiting owner fails to comply with this subsection, the Secretary of State shall revoke the owner's certificate of title and issue a new certificate of title to the purchaser. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Divorce. When a divorce decree awards a vehicle to an individual, the following provisions apply.

A. Ownership of the vehicle passes to that individual and the ownership of the vehicle by any other person named on a certificate of title, certificate of salvage, certificate of lien or certificate of registration for the vehicle is extinguished. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The person whose ownership is extinguished shall surrender the certificate of title or salvage to the individual awarded the vehicle by the divorce decree. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. If there is a lien on the vehicle, the lienholder shall surrender a certificate of title or salvage or certificate of lien for the vehicle to the Secretary of State. The delivery of the certificate to the Secretary of State does not affect the rights of the lienholder. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The individual awarded the vehicle shall apply for a certificate of title or certificate of salvage and, if there was an unsatisfied lien at the time of the divorce decree, shall state the lien on the application. Upon receipt of the application, the required fee, the certificate of title or salvage and proof of the award of the vehicle in a divorce, the Secretary of State shall issue a title in the name of the individual awarded the vehicle and, if there is a lien on the vehicle, shall issue a certificate of lien, certificate of title or certificate of salvage to the lienholder. [1995, c. 645, Pt. A, §10 (AMD).]

[ 1995, c. 645, Pt. A, §10 (AMD) .]

6. Repossession. Upon the exercise of the right to take possession of a vehicle by a lienholder that is a creditor as defined in Title 9-A, section 1-301, subsection 17, or the assignee of that creditor, ownership of the vehicle vests in the lienholder, subject to the rights granted to the owner and the duties imposed on the lienholder under Title 9-A, Article 5, Part 1, Title 11, Article 9-A, Part 6 and Title 32, section 11017.

[ 2009, c. 45, §1 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §A10 (AMD). 2003, c. 133, §1 (AMD). 2009, c. 45, §1 (AMD).



29-A §666. Records of surrendered certificates of title

The Secretary of State shall maintain a file for 5 years of every surrendered certificate for tracing title of vehicles. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §667. Salvage

1. Certificate of salvage. When, by reason of its condition or circumstance, a vehicle for which a certificate of title has been issued by this State is declared a salvage vehicle:

A. By an insurer, the insurer or its designee shall surrender the certificate of title to the Secretary of State and apply for a certificate of salvage, in accordance with section 654, within 30 days of the settlement of the insurance claim; [2003, c. 652, Pt. A, §5 (AMD); 2003, c. 652, Pt. A, §7 (AFF).]

B. By the owner of the vehicle, the owner shall surrender the certificate of title to the Secretary of State and apply for a certificate of salvage in accordance with section 654 prior to the transfer of the vehicle, unless the owner transfers the vehicle to a recycler licensed under this chapter; or [1997, c. 776, §25 (AMD).]

C. By a towing company, if the towing company makes clear that the vehicle is a total loss, while claiming the vehicle pursuant to chapter 15, subchapter III. Any certificate of ownership issued to a towing company under section 1856, which the towing company has declared a total loss, must bear the legend "salvage vehicle." [1997, c. 776, §25 (NEW).]

[ 2003, c. 652, Pt. A, §5 (AMD); 2003, c. 652, Pt. A, §7 (AFF) .]

2. Assignment of ownership. At the time the salvage vehicle is transferred, the insurer, the insurer's designee or the owner shall endorse the assignment of ownership on the certificate of salvage and surrender it to the transferee of the salvage vehicle. If a vehicle owner retains a salvage vehicle as part of a settlement with an insurer, the insurer shall comply with this section and endorse the assignment of ownership on the certificate of salvage and surrender it to the vehicle owner.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Surrender and cancellation of certificate. Surrender and cancellation of a certificate of title or certificate of salvage must be as follows.

A. An owner who scraps or dismantles a vehicle shall immediately surrender the certificate of title or certificate of salvage to the Secretary of State for cancellation. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A person who acquires a vehicle to be scrapped or dismantled shall immediately surrender the certificate to the Secretary of State. If an owner transfers a vehicle for which a certificate of salvage has not been issued to a salvage dealer or recycler licensed under this chapter, the vehicle is deemed declared by the owner to be a salvage vehicle, and the salvage dealer or recycler shall immediately apply for a certificate of salvage for the vehicle in accordance with section 654, unless the vehicle's certificate of title is surrendered in compliance with this subsection. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A person who repairs or rebuilds for operation on public ways a salvage vehicle shall comply with subsection 4 and shall:

(1) If the vehicle was not insured, obtain the certificate of title from the owner; or

(2) If the vehicle was insured, obtain a certificate of salvage or a certificate of title from the insurer and apply for a certificate of salvage. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Repaired or rebuilt vehicle. If a salvage vehicle is repaired or rebuilt for operation on a public way, the vehicle may only be titled or registered for operation or offered for sale in this State if:

A. The identification number of the vehicle and its component parts are inspected and verified; and [2001, c. 361, §23 (AMD); 2001, c. 361, §38 (AFF).]

B. [2001, c. 361, §38 (AFF); 2001, c. 361, §24 (RP).]

C. If necessary, a new vehicle identification number is assigned. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

Upon demand of the Secretary of State or a transferee, a repairer or rebuilder shall produce receipts of purchase of the vehicle or for component parts used in the repairing or rebuilding process, or both. If new parts are not used to rebuild a salvage vehicle, the rebuilder shall produce the vehicle identification number of the vehicles from which the parts were taken and the certificates of title or the certificates of salvage for the vehicles if not already surrendered. The repairer or rebuilder shall disclose, in writing, to the transferee of a repaired or rebuilt salvage vehicle the fact that the vehicle was a salvage vehicle and shall disclose what repairs were made to the vehicle.

The Secretary of State may refuse to title any vehicle declared to be salvage in another jurisdiction.

[ 2009, c. 598, §30 (AMD) .]

5. Distinctive. The following legends apply to certificates of title issued subsequent to issuance of certificates of salvage for vehicles.

A. [1995, c. 645, Pt. A, §18 (AFF); 1995, c. 645, Pt. A, §11 (RP).]

B. The legend "rebuilt salvage" must appear on a certificate of title for a rebuilt salvage vehicle if:

(1) Two or more vehicles with different frames are joined;

(2) A salvage vehicle has 5 or more component parts replaced;

(3) A certificate of title with the legend "rebuilt salvage" issued by the Secretary of State or by any other jurisdiction accompanies an application to the State for a subsequent certificate of title; or

(4) A total vehicle loss has been repaired by the use of a front or rear clip. [1995, c. 645, Pt. A, §12 (AMD).]

C. The legend "rebuilt" must appear on a certificate of title for a rebuilt salvage vehicle if:

(1) A salvage vehicle has at least one, but less than 5, component parts replaced. Notwithstanding section 602, subsection 2, for the purposes of this subsection, airbags are not considered a component part; or

(2) A certificate of title with the legend "rebuilt" issued by the Secretary of State or by any other jurisdiction accompanies an application to the State for a subsequent certificate of title. [2001, c. 361, §25 (AMD); 2001, c. 361, §38 (AFF).]

D. If a salvage vehicle for which a certificate of title has been issued by this State with any of the legends described in this section is subsequently titled in another jurisdiction and later retitled in this State, any subsequent certificate of title from this State must also contain the legends appearing on the previous certificate of title from this State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. The legend "salvage" must appear on a certificate of title if:

(1) A vehicle has no marketable value other than the value of the basic material or parts used in the construction of the vehicle;

(2) A vehicle is sold with a stipulation that it is only to be used for the benefit of its parts; and

(3) A certificate of title previously issued by the Secretary of State or by any other jurisdiction bearing the legend "salvage" accompanies an application to the State of a subsequent certificate of title. [1997, c. 437, §21 (NEW).]

F. The legend "repaired" must appear on a certificate of title for a repaired salvage vehicle if the vehicle is repaired as defined in section 602, subsection 12. [1997, c. 776, §26 (NEW).]

The Secretary of State may apply a legend from a certificate of title issued by another jurisdiction to a subsequent title issued by this State.

[ 2009, c. 598, §31 (AMD) .]

6. Violation. A person who violates this section commits a Class D crime.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Exemption. Certificates of title issued for manufactured housing are exempt from this section.

[ 2005, c. 678, §9 (NEW); 2005, c. 678, §13 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §A14 (AMD). 1995, c. 645, §§A11,12 (AMD). 1995, c. 645, §A18 (AFF). 1997, c. 437, §21 (AMD). 1997, c. 776, §§25,26 (AMD). 2001, c. 361, §§23-25 (AMD). 2001, c. 361, §38 (AFF). 2003, c. 652, §A5 (AMD). 2003, c. 652, §A7 (AFF). 2005, c. 678, §9 (AMD). 2005, c. 678, §13 (AFF). 2009, c. 598, §§30, 31 (AMD).



29-A §668. Suspension or revocation of certificate of title or certificate of salvage

1. Findings. The Secretary of State may suspend or revoke a certificate of title, certificate of salvage, certificate of lien or certificate of registration on notice and reasonable opportunity to be heard, if the Secretary of State finds:

A. A certificate of title or certificate of salvage was fraudulently procured or erroneously issued; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A vehicle has been scrapped or dismantled; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A person failed to deliver a certificate of title or certificate of salvage or an application for certificate of title or certificate of salvage or fails to furnish information the Secretary of State requests within 10 days after the time required; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A person failed to mail or deliver a certificate of title or certificate of salvage to the Secretary of State following the creation of a security interest by court order or other governmental action or following an involuntary transfer. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1995, c. 482, Pt. A, §15 (AMD) .]

2. Validity. Suspension or revocation of a certificate does not affect the validity of a security interest noted on it.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Certificate delivered. When the Secretary of State suspends or revokes a certificate of title, certificate of salvage, certificate of lien or certificate of registration, the owner or person in possession of that document, immediately upon receiving notice of the suspension or revocation, shall deliver the document and registration plates to the Secretary of State. If the owner or person in possession of that document fails to deliver the document and registration plates to the Secretary of State, the Secretary of State may suspend the person's privilege to title or register a vehicle.

[ 2001, c. 563, §2 (AMD) .]

4. Seizure. The Secretary of State may seize the certificate, registration document or registration plate that has been suspended or revoked.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Hearing, judicial review. A person aggrieved by an act or omission to act of the Secretary of State under this chapter is entitled, upon request, to a hearing before the Secretary of State or the secretary's deputies in accordance with sections 2483 and 2484. After a hearing, a person aggrieved by the final action taken by the Secretary of State is entitled to judicial review of that action, as provided in section 2485, subsection 5.

[ 1995, c. 65, Pt. A, §96 (NEW); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A96 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 482, §A15 (AMD). 2001, c. 563, §2 (AMD).



29-A §669. Cancellation of certificate of title to manufactured housing

1. Real property transactions. This section governs cancellation of a certificate of title to manufactured housing by the owner of the manufactured housing when the manufactured housing becomes affixed to real property owned by the owner of the manufactured housing.

[ 2005, c. 678, §10 (NEW); 2005, c. 678, §13 (AFF) .]

2. Cancellation. A certificate of title to manufactured housing may be cancelled by the Secretary of State if the owner of the real property records the following documents in the registry of deeds for the county in which the real property is located:

A. The original certificate of title to the manufactured housing; [2005, c. 678, §10 (NEW); 2005, c. 678, §13 (AFF).]

B. A description of the manufactured housing, including model year, make, width, length and identification number, and a statement by any recorded lienholder on the certificate of title that the security interest has been released or that such security interest will be released upon cancellation of the certificate of title as set forth in this section; [2005, c. 678, §10 (NEW); 2005, c. 678, §13 (AFF).]

C. The legal description of the real property; and [2005, c. 678, §10 (NEW); 2005, c. 678, §13 (AFF).]

D. A sworn statement by the owner of the real property, as shown on the real property deed, that the owner of the real property is the owner of the manufactured housing and that the manufactured housing is permanently affixed to the real property in accordance with state law. [2005, c. 678, §10 (NEW); 2005, c. 678, §13 (AFF).]

[ 2005, c. 678, §10 (NEW); 2005, c. 678, §13 (AFF) .]

3. Recording. The register of deeds, upon receipt of the documents set forth in subsection 2, shall record the documents.

[ 2005, c. 678, §10 (NEW); 2005, c. 678, §13 (AFF) .]

4. Request for cancellation. An owner of manufactured housing shall file a written request with the Secretary of State for cancellation of the certificate of title to the manufactured housing after completion of the requirements in subsections 2 and 3 and by returning the recorded certificate of title. The Secretary of State shall cancel the certificate of title upon receipt of the written request from the owner of the manufactured housing requesting cancellation of the certificate of title, accompanied by the certificate of title and documents listed in subsection 2 that have been recorded pursuant to subsection 3. Upon cancellation of the certificate of title, the Secretary of State shall issue a document certifying that the certificate of title has been cancelled.

[ 2005, c. 678, §10 (NEW); 2005, c. 678, §13 (AFF) .]

5. Liens. For purposes of perfection, realization and foreclosure of security interests, if a certificate of title has been cancelled pursuant to this section, a separate security interest in the manufactured housing does not exist, and the manufactured housing may be secured only as part of the real property through a mortgage under Title 33.

[ 2005, c. 678, §10 (NEW); 2005, c. 678, §13 (AFF) .]

6. Applicability. This section applies to manufactured housing required to be titled under section 651 and to any person who voluntarily elects to cancel a certificate of title to manufactured housing pursuant to this section.

[ 2005, c. 678, §10 (NEW); 2005, c. 678, §13 (AFF) .]

7. Taxation not affected. Nothing in this section may be construed to affect the taxation of manufactured housing.

[ 2005, c. 678, §10 (NEW); 2005, c. 678, §13 (AFF) .]

8. No change to common law. Nothing in this section may be construed to modify or change existing common law.

[ 2005, c. 678, §10 (NEW); 2005, c. 678, §13 (AFF) .]

SECTION HISTORY

2005, c. 678, §10 (NEW). 2005, c. 678, §13 (AFF).



29-A §670. Maine Lemon Law vehicle

This section applies to any motor vehicle subject to the disclosure requirements of Title 10, section 1163, subsection 7. A manufacturer to whom the motor vehicle was returned pursuant to Title 10, section 1163, subsection 2 shall return the title of the motor vehicle to the Secretary of State with an application for a new title in the name of the manufacturer. The Secretary of State shall issue a certificate of title that includes the following brand: "Lemon Law Buyback." All subsequent certificates of title to that vehicle must contain the same brand. [2007, c. 383, §18 (NEW).]

SECTION HISTORY

2007, c. 383, §18 (NEW).






Subchapter 3: SECURITY INTEREST

29-A §701. Creation of security interests

1. Application. If an owner creates a security interest in a vehicle, the owner shall:

A. Complete an application that provides the name and address of the lienholder and the date of the lien; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Immediately deliver the certificate of title, application and fee to the lienholder. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Delivery by lienholder. The lienholder shall deliver the certificate, application and fee to the Secretary of State within 30 days of receipt.

[ 2009, c. 598, §32 (AMD) .]

3. Additional. Upon request of the owner or subordinate lienholder, and receipt of an owner's application and fee, a lienholder in possession of the certificate of title shall deliver the certificate to the Secretary of State. The Secretary of State shall record the subordinate lien and reissue the title to the first lienholder. The delivery of the certificate does not affect the rights of the first lienholder under that lienholder's security agreement.

[ 2009, c. 435, §12 (AMD) .]

4. New certificate. Upon receipt of the certificate, the application and fee, the Secretary of State shall issue a new certificate containing the name and address of the new lienholders. The Secretary of State shall mail a certificate of title or certificate of salvage to the first lienholder.

[ 2007, c. 383, §19 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §A13 (AMD). 2007, c. 383, §19 (AMD). 2009, c. 435, §12 (AMD). 2009, c. 598, §32 (AMD).



29-A §702. Perfecting security interest

1. Valid against creditors, transferees and lienholders. A security interest in a vehicle for which a certificate of title is issued is not valid against creditors of the owner or subsequent transferees or lienholders unless perfected as provided in this subchapter.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Method. A security interest is perfected by the delivery to the Secretary of State of:

A. The certificate of origin or existing certificate of title or certificate of salvage; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. An application for a certificate of title containing the name and address of the lienholder and the date of the security agreement; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The required fee. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Date. A security interest is perfected as of the date of delivery under subsection 2.

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §26 (RPR) .]

4. Vehicle brought into State. If a vehicle is subject to a security interest when brought into this State, the perfection, effect of perfection and priority of the security interest is determined in accordance with Title 11, Article 9-A, Part 3.

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §26 (RPR) .]

5. Vehicles located outside State and registered in State. If a vehicle is located outside this State and is not the subject of a valid certificate of title issued by another jurisdiction, upon registration of the vehicle in this State, the provisions of this chapter on perfection of a security interest apply. Notwithstanding Title 11, Article 9-A, Part 3, perfection under this subchapter remains valid until the certificate issued by this State is surrendered for retitling in another jurisdiction.

A. [1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §27 (RP).]

B. [1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §27 (RP).]

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §27 (RPR) .]

SECTION HISTORY

RR 1993, c. 2, §18 (COR). 1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 699, §§B26,27 (AMD). 1999, c. 699, §B28 (AFF).



29-A §703. Exemptions

This subchapter does not affect: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Liens for services or materials. A lien given by statute or rule of law to a supplier of services or materials for the vehicle;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Government lien. A lien given by statute to the United States, this State or a political subdivision of this State;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Salvage lien. A lien given for a salvage vehicle, except when the vehicle is repaired or rebuilt for operation on a public way; or

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Manufacturer's lien. A security interest created by a manufacturer or dealer who holds the vehicle for sale. A buyer in the ordinary course of trade from the manufacturer or dealer takes free of this security interest.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §704. Assignment of security interest

1. Assignment. A lienholder may assign a security interest to a person other than the owner without affecting the interest of the owner or the validity of the security interest. Except as provided in subsection 5, a lienholder who assigns a security interest to a person other than the owner must provide notice of the assignment to the Secretary of State within 30 days of the assignment. The notice must include the name, address and telephone number of the assignee, the name of the owner and the certificate of salvage, certificate of lien or certificate of title number. Failure to provide notice to the Secretary of State as required by this subsection is a civil violation for which the Secretary of State may assess a civil penalty of not more than $500 per violation.

[ 2005, c. 234, §1 (AMD) .]

2. Obligations continue. A person without notice of an assignment is protected in dealing with the lienholder as the holder of the security interest.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Liability. The lienholder remains liable for an obligation as lienholder until the assignee is named as lienholder on the certificate of title or certificate of salvage.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Endorsement. Except as provided in subsection 5, the assignee must, in order to perfect the assignment, have a certificate of title, certificate of salvage or certificate of lien issued with the assignee named as lienholder, by delivering to the Secretary of State within 30 days of the assignment the certificate and an assignment by the lienholder named in the certificate in the form the Secretary of State prescribes, together with an application and the required fee.

[ 2005, c. 234, §2 (AMD) .]

5. Exceptions. The notice requirement described in subsection 1 and the filing requirement described in subsection 4 do not apply to an assignment of a security interest by a lienholder if the lienholder retains the obligation to perform servicing functions in connection with the security interest. As used in this subsection, "servicing functions" includes, without limitation, the obligations to release the lien or the obligation to obtain the release of lien upon satisfaction of the security interest as provided in section 705, to furnish information as provided in section 706, to respond to a request for information concerning the security interest from the Secretary of State and to retain possession of the certificate of title or certificate of salvage.

[ 2005, c. 234, §3 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2001, c. 671, §15 (AMD). 2005, c. 234, §§1-3 (AMD).



29-A §705. Release of security interest

1. Release on satisfaction. Upon satisfaction of the security interest of the lienholder, the lienholder shall, within 14 days of receipt of funds intended to satisfy the security interest of the lienholder, execute a release of the security interest in the space provided on the certificate. The lienholder shall:

A. Release the certificate of title, certificate of salvage or certificate of lien to the subordinate lienholder if one is named; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. If the lien was satisfied in conjunction with the sale of the vehicle and there is no subordinate lienholder, release and deliver the certificate of title, certificate of salvage or certificate of lien to the owner or to a person who delivers to the lienholder an authorization from the owner to receive the certificate; or [2003, c. 240, §2 (AMD).]

C. Deliver the certificate to the owner and notify the Secretary of State that the lien has been satisfied. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2003, c. 240, §2 (AMD) .]

2. Prior lienholder. If the certificate of title, certificate of salvage or certificate of lien is in the possession of a prior lienholder, the satisfied lienholder shall execute a release and deliver it to the owner or to a person who delivers to the lienholder an authorization from the owner to receive the release.

Upon the satisfaction of a subordinate security interest in a vehicle for which the certificate of title, certificate of salvage or certificate of lien is in the possession of a prior lienholder, the lienholder whose security interest is satisfied shall execute, within 10 days after demand and, in any event, within 20 days, a release in the form the Secretary of State prescribes and mail or deliver the release to the owner or any person who delivers to the lienholder an authorization from the owner to receive that release. The subordinate lienholder whose security interest is satisfied shall mail or deliver a copy of the release to the first lienholder named in the certificate of title or certificate of salvage for the vehicle and shall notify the Secretary of State that the lien has been satisfied in a manner prescribed by the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Assumed release of lien. Except for liens on manufactured housing, the Secretary of State, at the Secretary of State's discretion, may assume that any lien with a lien date more than 66 months old has been satisfied as provided in this subsection. The Secretary of State shall provide notice to the lienholder by both regular mail and certified mail, return receipt requested, that the lien will be assumed to be satisfied unless the lienholder objects in writing within 30 days of either receipt of the notice, as evidenced by the return receipt, or 45 days of mailing by the Secretary of State in the event the lienholder refuses delivery of the notice by certified mail. The notice must identify the vehicle by year, make, model and vehicle identification number and must include the date of the lien and the name of the owner as of the date of the lien.

[ 2005, c. 678, §11 (AMD); 2005, c. 678, §13 (AFF) .]

4. Remedies. The remedies set forth in this section are in addition to those set forth in section 668.

A. The owner and subordinate lienholder, if any, may recover $1,000 in each case from a lienholder who fails to release the security interest and deliver the certificate of title, certificate of lien or certificate of salvage within 14 days of receipt of funds intended to satisfy the security interest of the lienholder under this section, unless, within the 14-day time period, the lienholder notifies the owner that satisfaction of the security interest is in dispute. [2003, c. 240, §3 (AMD).]

B. If a lienholder fails to release the security interest and deliver the certificate of title, certificate of lien or certificate of salvage within 14 days after demand under this section and has not notified the owner that satisfaction of the security interest is in dispute, the Secretary of State may revoke the certificate and issue a replacement certificate omitting the security interest upon receipt of a statement by the owner that 14 days have elapsed since demand for release of the security interest was made and the owner has not been notified by the lienholder that satisfaction of the security interest is in dispute. Submission of a false statement to the Secretary of State under this subsection is a Class E crime. [2003, c. 240, §3 (AMD).]

[ 2003, c. 240, §3 (AMD) .]

5. Manufactured housing. This subsection governs satisfaction of a security interest in manufactured housing.

A. Upon satisfaction of a security interest in manufactured housing, the lienholder whose security interest is satisfied shall execute, within 60 days, a release in the form the Secretary of State prescribes and mail or deliver the release to the owner or any person who delivers to the lienholder an authorization from the owner to receive that release. The lienholder shall also within 60 days of satisfaction of its security interest notify the Secretary of State in the form the Secretary of State prescribes that the lien has been satisfied. [2009, c. 435, §13 (NEW).]

B. The owner and subordinate lienholder, if any, may each recover $1,000 from a lienholder who fails to release the security interest and notify the Secretary of State that the lien has been satisfied within the 60-day time period under paragraph A. [2009, c. 435, §13 (NEW).]

[ 2009, c. 435, §13 (NEW) .]

6. Failure to satisfy security interests. If a licensed dealer takes a vehicle in trade on the purchase of another vehicle and there is an outstanding security interest, the licensed dealer shall satisfy all outstanding security interests within 10 days.

Violation of this subsection is a Class E crime.

[ 2011, c. 356, §17 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §A16 (AMD). 1997, c. 776, §27 (AMD). 2001, c. 671, §16 (AMD). 2003, c. 240, §§2,3 (AMD). 2003, c. 295, §1 (AMD). 2005, c. 678, §11 (AMD). 2005, c. 678, §13 (AFF). 2009, c. 435, §13 (AMD). 2011, c. 356, §17 (AMD).



29-A §706. Lienholder to furnish information

Upon request of the owner, another lienholder named on the certificate of title or certificate of salvage or a dealer to which the vehicle has been transferred, a lienholder shall disclose pertinent information as to the security agreement, the indebtedness secured by that agreement, the existence and identity of subordinate lienholders on the certificate of title or certificate of salvage or other written documentation held by the lienholder and the certificate of title or certificate of salvage numbers. [2003, c. 240, §4 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 240, §4 (AMD).



29-A §707. Method of perfecting security interest exclusive

This subchapter provides the exclusive method for perfecting and giving notice of security interests subject to this subchapter. These security interests are exempt from other provisions of law concerning the filing of instruments creating or evidencing security interests. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §708. Manufactured housing

This subchapter applies to perfection of security interests in manufactured housing that is not permanently affixed to real property that is owned by the owner of the manufactured housing. [2013, c. 125, §4 (AMD).]

SECTION HISTORY

2005, c. 678, §12 (NEW). 2005, c. 678, §13 (AFF). 2013, c. 125, §4 (AMD).






Subchapter 4: ANTITHEFT PROVISIONS AND PENALTIES

29-A §751. Altering, forging or counterfeiting certificates

A person is guilty of a Class D crime if that person: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Certificate. Alters, forges or counterfeits a certificate of title, certificate of salvage or certificate of lien;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Assignment. Alters or forges an assignment of a certificate of title or certificate of salvage or an assignment or release of a security interest on a certificate of title, certificate of salvage, certificate of lien or an official form of the Secretary of State;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Possession of forgery. Has possession of or uses a certificate knowing that the certificate of title, certificate of salvage or certificate of lien had been altered, forged or counterfeited;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. False statement. Uses a false or fictitious name or address, makes a material false statement, fails to disclose a security interest or conceals any other material fact in an application for a certificate of title, certificate of salvage, certificate of lien or on any documents in support of that application; or

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Sale. Sells or exchanges, offers to sell or exchange or gives away a certificate of title, certificate of salvage, certificate of lien or vehicle identification number plate.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §752. Odometers; transfers

1. Information on transfer. At the time of transfer of a motor vehicle, each transferor shall furnish to the transferee the information required by this subsection in accordance with the federal Truth in Mileage Act of 1986, Public Law 99-579, and the rules promulgated under 49 Code of Federal Regulations, Part 580. The information must be on the reverse of any title or manufacturer's certificate of origin that complies with the federal Truth in Mileage Act of 1986 and rules. If the reverse of the title or manufacturer's certificate of origin is filled or is not in compliance, the disclosure must be on a transfer form prescribed by the Secretary of State. The information required by this subsection must also be provided on any other forms prescribed by the Secretary of State that require odometer information. The required information is as follows:

A. The date of the transfer; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The odometer reading at the time of transfer, not to include 1/10th of miles; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The transferor's printed name and current address; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The transferee's printed name and current address; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. The identity of the vehicle being transferred, including its make, model, year and body type and its vehicle identification number if on a form other than a title; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. The transferor's certification that:

(1) To the best of the transferor's knowledge, the odometer reading reflects the actual mileage;

(2) The odometer reading reflects the amount of mileage in excess of its mechanical limit; or

(3) The odometer reading is not the actual mileage. If the odometer reading is not the actual mileage, the transferor shall give reasons for the discrepancy on a form prescribed by the Secretary of State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Signatures. The transferor shall sign the title or transfer document to certify the odometer information required by subsection 1. The transferee shall sign the title or transfer document to acknowledge the transferor's odometer disclosure only after the required information is completed and the transferor has signed. A person may not sign as both transferor and transferee in the same transaction.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Violation. Any person, corporation, organization or other legal entity that knowingly violates this section commits a traffic infraction. A violation of this section is a violation of Title 5, chapter 10.

[ 1999, c. 771, Pt. C, §2 (AMD); 1999, c. 771, Pt. D, §§1, 2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 771, §C2 (AMD). 1999, c. 771, §§D1,2 (AFF).



29-A §752-A. Exempted odometer information

A vehicle's odometer reading is not required to be disclosed on transfers of the following vehicles: [2005, c. 683, Pt. A, §49 (RPR).]

1. Not self-propelled. A vehicle that is not self-propelled; or

[ 2005, c. 683, Pt. A, §49 (RPR) .]

2. Ten years old. A vehicle that is 10 years old or older.

[ 2005, c. 683, Pt. A, §49 (RPR) .]

Notwithstanding any other provisions of this Title, the Secretary of State may require odometer information for any vehicle, as set forth in section 752, upon showing by records or other sufficient evidence that vehicle mileage discrepancies exist. [2005, c. 683, Pt. A, §49 (RPR).]

SECTION HISTORY

2005, c. 433, §11 (NEW). 2005, c. 433, §28 (AFF). 2005, c. 683, §A49 (RPR).



29-A §753. Other offenses

A person commits a Class E crime if that person: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Use. Permits another person, without authority, to use or possess a certificate of title or certificate of salvage;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Delivery to Secretary of State.

[ 2001, c. 361, §26 (RP) .]

3. Delivery to transferee. Fails to deliver to a transferee a certificate of title or certificate of salvage within 10 days after the time required;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Assigned. Fails to have a correctly assigned clear title to a vehicle as required by section 664-A;

[ 1997, c. 437, §22 (AMD) .]

5. False report. Knowingly makes a false report of the theft or conversion of a vehicle to a law enforcement officer or to the Secretary of State; or

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Other. Violates a provision of this chapter that, notwithstanding section 104, is not expressly declared a traffic infraction or another class of crime.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §A17 (AMD). 1997, c. 437, §22 (AMD). 2001, c. 361, §26 (AMD).



29-A §754. Examination and impoundment of vehicle

1. Examination of identification numbers. A State Police officer or a motor vehicle investigator may examine the vehicle identification numbers of a vehicle or vehicle part. Failure to allow the examination is a Class E crime.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Impoundment. When a State Police officer or an investigator has reasonable grounds to believe that a vehicle identification number is fictitious, removed or altered, or that a violation of law involving a vehicle or vehicle part has taken place, the police officer or investigator may impound the vehicle or vehicle part and hold the vehicle or part until the violation is cleared.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Vehicle identification numbers. A manufacturer or assembler of a vehicle shall provide that vehicle with a vehicle identification number and on request shall supply the Secretary of State and the Chief of the State Police with all available information concerning the location of vehicle identification numbers and other identifying numbers on that vehicle.

The Secretary of State may refuse to register or issue a certificate of title for a vehicle made by a manufacturer or assembler who fails to comply with this section.

The vehicle identification number for a motor vehicle must conform with the requirements of the Federal Government.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Vehicle disposal. Impounded vehicles that are unclaimed, recovered after theft or unidentifiable become the property of the State. The Secretary of State shall dispose of those vehicles in the following manner.

A. Within 10 days after impoundment, the Secretary of State shall notify by registered or certified mail, return receipt requested, the last known owner and all lienholders of record. The notice must describe the year, make, model and vehicle identification number, if known. The notice must state that failure of the owner or lienholder to exercise the owner's or the lienholder's right to reclaim the vehicle within 30 days from receipt of notice means the vehicle is abandoned. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. After expiration of the 30-day notice period, the Secretary of State may dispose of the vehicle at public auction or report the vehicle as abandoned under Title 33, chapter 41. [1997, c. 508, Pt. A, §3 (AFF); 1997, c. 508, Pt. B, §7 (AMD).]

[ 1997, c. 508, Pt. A, §3 (AFF); 1997, c. 508, Pt. B, §7 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 508, §B7 (AMD). 1997, c. 508, §A3 (AFF).



29-A §755. Report of theft; recovery of unclaimed vehicle

1. Enforcement officers. A law enforcement officer who learns of the theft of a vehicle not since recovered or of the recovery of a vehicle whose theft or conversion the officer knows or has reason to believe has been reported to the Secretary of State shall report the theft or recovery of a motor vehicle to the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Owner or lienholder. An owner or a lienholder may report the theft or conversion of a vehicle to the Secretary of State.

The Secretary of State may disregard the report of a conversion unless a warrant has been issued for the arrest of a person charged with the conversion.

A person who has reported the theft or conversion, after learning of the vehicle's recovery, shall report the recovery to the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Suspension. The Secretary of State may suspend the certificate of registration of a vehicle reported stolen or converted. Until the Secretary of State learns of that vehicle's recovery or that the report of theft or conversion was erroneous, the Secretary of State may not issue a certificate of title or certificate of salvage for the vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §756. Impeachment of defendant

In a prosecution for a crime under this subchapter, a certified copy of a conviction under section 751 is admissible to impeach the credibility of the defendant. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).









Chapter 9: DEALERS

Subchapter 1: GENERAL PROVISIONS

29-A §851. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Business location. "Business location" means a permanent enclosed building in which the business involving transporter or loaner licenses may be lawfully carried on in accordance with the terms of all applicable building codes and zoning and other land use regulatory ordinances. This location must be located within the State, be easily accessible and open to the public at all reasonable times, have an office with suitable equipment for the business conducted and have an exterior sign indicating the business name.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Dealer. "Dealer" means a person engaged in the business of buying, selling, exchanging or offering to negotiate, negotiating or advertising the sale of a vehicle or industrial equipment and who has:

A. An established place of business for those purposes in this State; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A current dealer license issued by the Secretary of State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

"Dealer" does not include the State when selling state-owned vehicles.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Equipment dealer. "Equipment dealer" means a dealer whose primary business is the buying or selling of new or used industrial equipment or both, or farm equipment, or both.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Established place of business. "Established place of business" means a permanent, enclosed building:

A. Located within the State; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Easily accessible and open to the public at all reasonable times; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. With an improved display area of not less than 5,000 square feet in or immediately adjoining it; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. In which the business of a dealer, including the display and repair of motor vehicles, may be lawfully carried on in accordance with building codes and zoning or land-use ordinances; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. In which the public may contact the dealer at all reasonable times; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. In which is kept and maintained the equipment, books, records and files necessary to conduct the business; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. Displaying an exterior sign, permanently affixed to the land or building, that indicates the business name. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4-A. Full-time employee. "Full-time employee" means any person who is employed and works at least 30 hours per week.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Full-time sales representative. "Full-time sales representative" means an employee who is employed by a dealer who, under any form of contract, sells, offers for sale or attempts to negotiate a sale or exchange of an interest in a vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Immediate family. "Immediate family" means a spouse or child residing in the same household as the dealer.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Light trailer. "Light trailer" means a trailer or semitrailer with an unladen gross weight of 3,000 pounds or less.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Motorcycle dealer. "Motorcycle dealer" means a dealer whose primary business is the buying or selling of new or used motorcycles, or both.

[ 2005, c. 577, §12 (AMD) .]

9. New vehicle dealer. "New vehicle dealer" means a dealer whose primary business is the buying and selling of new motor vehicles and who has a franchise from a distributor or manufacturer.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

10. Trailer dealer. "Trailer dealer" means a dealer whose primary business is the buying and selling of new or used trailers or semitrailers, or both.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

11. Used car dealer. "Used car dealer" means a dealer whose primary business is the buying and selling of used motor vehicles.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

12. Used motor vehicle. "Used motor vehicle" means a motor vehicle that has been registered at least once or is not covered by a manufacturer's new car warranty.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

13. Vehicle auction. "Vehicle auction" means selling a vehicle by bidding at a public or private sale.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

14. Vehicle auction business. "Vehicle auction business" means a business that operates a vehicle auction for gain or compensation.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2005, c. 577, §12 (AMD).



29-A §852. Fees

1. Initial application fee. The fee for an initial application for a license under this subchapter is $150. The fee is not refundable. When a licensed dealer applies for an additional type of license this application fee is not required.

[ 2001, c. 671, §17 (AMD) .]

2. Dealer licenses. The annual fee for a dealer license or renewal is:

A. For a motorcycle dealer, $50; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. For a light trailer dealer, $50; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. For any other vehicle dealer, $150. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

A licensed recycler is exempt from an additional license fee if already licensed as a used vehicle dealer, new vehicle dealer or equipment dealer.

[ 2003, c. 434, §11 (AMD); 2003, c. 434, §37 (AFF) .]

3. Dealer plates. The annual fee for each dealer plate is:

A. For a motorcycle dealer, $5; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. For a light trailer dealer, $5; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. For any other vehicle dealer, $20. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

The fee for an additional plate issued to a dealer other than a motorcycle dealer or a light trailer dealer within the last 4 months of the dealer's licensing period is 1/2 of the annual plate fee. The 1/2-price plate fee also applies to additional service plates and wrecker plates.

For a fee of $5 per plate, the Secretary of State shall furnish dealer plates to motorcycle dealers and light trailer dealers to replace lost or mutilated dealer plates.

[ 1999, c. 470, §10 (AMD) .]

4. Branch or annex location.

[ 1997, c. 437, §23 (RP) .]

5. Vehicle auction business license. The annual fee for a vehicle auction business license is $150.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 437, §23 (AMD). 1999, c. 97, §1 (AMD). 1999, c. 470, §10 (AMD). 2001, c. 671, §17 (AMD). 2003, c. 434, §11 (AMD). 2003, c. 434, §37 (AFF).



29-A §853. Suspension and revocation

Notwithstanding Title 4, section 152, subsection 9 and Title 5, sections 10003 and 10051, the Secretary of State may suspend, revoke or deny any license, registration or renewal issued pursuant to this chapter. [1999, c. 547, Pt. B, §47 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 547, §B47 (AMD). 1999, c. 547, §B80 (AFF).






Subchapter 2: APPLICATION FOR DEALER LICENSE

29-A §901. Application

1. Application. A dealer shall apply for a license by filing with the Secretary of State an application in the form prescribed by the Secretary of State and by paying the necessary fee.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Contents. An application must contain the following:

A. The applicant's name, type of business organization and place of business; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The qualifications and business history of the applicant and the same information for each partner, officer or director; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Whether the applicant has been found guilty of a criminal offense within the past 5 years or has been held liable for a judgment involving fraud, misrepresentation or conversion. For a corporation or partnership, the same information must be provided for each director, officer or partner; and [1997, c. 776, §28 (AMD).]

D. Any other information required by the Secretary of State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1997, c. 776, §28 (AMD) .]

3. New or used vehicle dealer. If the applicant is a new or used vehicle dealer, information on the type of business also must be provided, including:

A. Whether the applicant intends to sell used motor vehicles and, if so, whether there is space for servicing and repairs; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A certificate by a state police officer or a representative of the Secretary of State that the applicant has an established place of business at each business location in the State; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. For a new vehicle dealer, a copy of a current service agreement with a manufacturer or distributor requiring the applicant, on demand of a customer receiving a new vehicle warranty, to perform or arrange for, within a reasonable distance of the established place of business, the service, repair and replacement work required by warranty; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Any other information the Secretary of State requires. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Surety bonds. A dealer other than an equipment and light trailer dealer shall file with the Secretary of State and maintain a surety bond in the following amount, based on the prior year's sales:

A. For 0 to 50 sales, $5,000; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. For 51 to 100 sales, $10,000; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. For 101 to 150 sales, $15,000; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. For 151 to 200 sales, $20,000; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. For 201 sales and over, $25,000. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

Initial licensees shall file a bond based on projected sales.

Persons beginning in the business as licensed vehicle dealers are subject to review after initial bonding depending on volume.

All licensees must be reviewed annually by the Secretary of State to determine compliance with the correct amount of the bonds.

Failure to maintain such a bond is grounds for immediate suspension of the dealer license.

Any persons with a claim against the bond required by this subsection must file the claim within 3 years from the date of sale.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 776, §28 (AMD).



29-A §902. Action on application for dealer license

The Secretary of State shall act on an application for an initial dealer license or a renewal of such a license within 90 days of receipt of the application. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

If the Secretary of State refuses to grant or renew a license, notice must be given to the applicant that an opportunity for hearing before the Secretary of State will be provided on request to show cause why that license should be granted or renewed. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §903. Grounds for denying, suspending, revoking or modifying dealer license

1. Grounds. The Secretary of State may deny, suspend, revoke or modify a dealer license for any of the following reasons:

A. A material misstatement in the application for a license; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Failure to comply with this subchapter, a rule of the Secretary of State, a provision of this Title related to sales or service of a motor vehicle, or a violation of Title 17-A or this Title; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. For a dealer licensed under this chapter, failure to have an established place of business; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Failure to notify the Secretary of State in writing at least 30 days prior to moving the location of an established place of business; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Failure to maintain a surety bond; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. Defrauding of a retail buyer to the buyer's or another's damage; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. Conviction of any fraudulent act in connection with the business of selling motor vehicles or parts or being held liable by a civil judgment involving fraud, misrepresentation or conversion; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

H. Violation of the Maine Unfair Trade Practices Act, or Title 17, section 3203; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

I. Submission of a check, draft or money order to the Secretary of State that is dishonored or refused upon presentation; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

J. Certification by the State Tax Assessor that a tax, other than property tax, deemed final under Title 36 remains unpaid in an amount exceeding $1,000 for a period greater than 60 days after notice of the finality of the tax and that the person has refused to cooperate with the Bureau of Revenue Services in complying with a reasonable plan for meeting that liability; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 1997, c. 526, §14 (AMD).]

K. Failure to appear at a hearing required by the Secretary of State or failure to appear in court to answer a summons; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

L. Failure to comply or to maintain compliance with section 1612. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 1997, c. 526, §14 (AMD) .]

2. Procedures for hearing; appeals. The procedures of chapter 23, subchapter III, article 3 apply to a suspension.

[ 1995, c. 65, Pt. A, §97 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

3. Plate reduction. Upon renewal of a dealer license, the number of plates allowed a motor vehicle dealer who fails to sell at least 12 vehicles within a 12-month period must be reduced to 2 dealer plates, and the motor vehicle dealer may not be issued a dealer plate under section 1002, subsection 1, paragraph B. Upon a 2nd application for renewal of a dealer license, a motor vehicle dealer must be denied renewal if the Secretary of State determines that the dealer sold fewer than 4 vehicles in the previous license year, at which time all dealer credentials issued previously must be returned to the Secretary of State.

A motor vehicle dealer who is denied a license renewal under this subsection may not reapply until the license has been expired at least one year.

A motor vehicle dealer who holds a vehicle auction business license under section 1051 is exempt from this subsection.

A motor vehicle dealer who engages primarily in the sale of vehicles more than 15 years old, emergency vehicles or industrial or farm equipment or who sells only trucks with a gross vehicle weight rating of more than 26,000 pounds is exempt from this subsection.

Sales of vehicles to dealerships under the same ownership must be excluded when determining total sales.

[ 2009, c. 435, §14 (AMD) .]

4. Continuing business. A person may not continue to engage in the business of buying or selling of vehicles after suspension or revocation of the dealer license. A person is guilty of a Class E crime if that person continues in business after suspension or revocation. That crime is punishable by a fine of not less than $200, which may not be suspended.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Refusal to surrender. A dealer who fails or refuses to surrender a license, plates, registration certificates or temporary plates on demand of the Secretary of State following the suspension, revocation or nonrenewal of a dealer license commits a Class E crime.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A97 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 526, §14 (AMD). 2003, c. 496, §1 (AMD). 2003, c. 544, §1 (AMD). 2005, c. 433, §12 (AMD). 2005, c. 433, §28 (AFF). 2009, c. 435, §14 (AMD).



29-A §904. Vicarious liability

1. Acts of officers, directors, trustees or partners. There is sufficient cause for the denial, suspension or revocation of the license of a partnership or corporation if an officer, director, trustee or partner has committed an act or omitted a duty that would be cause for denying, suspending or revoking a license to the party as an individual.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Acts of sales representative. A licensee is responsible for the acts of a sales representative acting as the licensee's agent, if the licensee approved of or had knowledge of the acts or other similar acts and, after such approval or knowledge, retained the benefit, proceeds, profits or advantages accruing from those acts or otherwise ratified those acts.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).






Subchapter 3: LICENSING OF DEALERS

29-A §951. Licensing of dealers

1. Definition. A person is "engaged in the business of buying, selling, exchanging, offering to negotiate, negotiating or advertising a sale of vehicles" if that person:

A. Buys vehicles for the purpose of resale; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Sells more than 5 vehicles in any 12-month period; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Advertises in any form 3 or more vehicles for sale or displays 3 or more vehicles for sale within a 30-day period on premises controlled by that person. [1997, c. 776, §29 (AMD).]

Vehicles owned and registered by that person for at least 6 months are not included for purposes of this definition.

[ 1997, c. 776, §29 (AMD) .]

2. Dealers must be licensed. A person may not engage in the business of buying, selling, exchanging, offering to negotiate, negotiating or advertising a sale of vehicles unless that person has been issued a license under this subchapter. A dealer licensed by any other jurisdiction who sells vehicles only to licensed dealers in this State is exempt from this subsection. Violation of this subsection is a Class E crime.

[ 2005, c. 433, §13 (AMD); 2005, c. 433, §28 (AFF) .]

3. Term.

[ 1999, c. 470, §11 (RP) .]

4. Exemptions. Financial institutions, as defined in Title 9-B, section 131, subsections 17 and 17-A, are exempt from the requirements of this section when selling vehicles repossessed and sold by full-time employees of the institution. Financial institutions that do not use full-time employees to repossess and sell vehicles must use dealers licensed pursuant to this chapter.

Any public or nonprofit organization that, for the purpose of making vehicles available to low-income persons, accepts donated vehicles and provides them to low-income persons at a cost that is no more than the cost of ensuring that the vehicle is in good operating condition is exempt from the requirements of this section. A public or nonprofit organization that transfers a vehicle under this subsection is subject to the provisions of Title 10, chapter 217 and shall register with the Secretary of State and maintain a certificate of training as required by the Secretary of State.

Any public or nonprofit organization whose sole or primary purpose is to provide transportation for persons 65 years of age or older that accepts donated vehicles for the purpose of providing that transportation or accepts in trade for transportation services the vehicles belonging to persons 65 years of age or older who use those transportation services is exempt from the requirements of this section. A public or nonprofit organization that transfers a vehicle under this subsection is subject to the provisions of Title 10, chapter 217 and shall register with the Secretary of State and maintain a certificate of training as required by the Secretary of State.

[ 2005, c. 71, §1 (AMD) .]

5. Approval of location.

[ 1997, c. 437, §24 (RP) .]

6. Term. Dealer licenses issued after the effective date of this subsection must be issued on a staggered basis and expire on the last day of the month, one year from issuance. All dealer licenses that are renewed for the renewal year 2000 must be done on a staggered basis and the license fees must be prorated accordingly.

[ 1999, c. 470, §12 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 437, §24 (AMD). 1997, c. 776, §29 (AMD). 1999, c. 470, §§11,12 (AMD). 1999, c. 631, §1 (AMD). 2005, c. 71, §1 (AMD). 2005, c. 433, §13 (AMD). 2005, c. 433, §28 (AFF).



29-A §952. Requirements

1. Facilities. To qualify for a dealer license, an applicant must maintain the following facilities and personnel:

A. Facilities for the display of vehicles being handled; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A repair department for repair of vehicles; [2011, c. 556, §7 (AMD).]

C. Sufficient tools and equipment for servicing of the vehicles handled; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A suitable office in which business is conducted and records of the business are kept; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. At least one mechanic, who may be the owner, who has a thorough knowledge of the vehicles being handled; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. On all used motor vehicles offered for sale, the written vehicle history statement required to be conspicuously affixed to the vehicle pursuant to Title 10, section 1475. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2011, c. 556, §7 (AMD) .]

2. Exemptions. A person who held used car registration plates on January 1, 1964 is exempt from subsection 1, paragraphs B and E. This exemption expires if that person sells or discontinues that business and subsequently becomes licensed again on or after January 1, 1985.

A vehicle manufacturer who does not retail vehicles directly to the public is exempt from the requirements under subsection 1, except the requirement under paragraph D.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Penalty. A person who fails to comply with subsection 1, paragraphs A to F or subsection 4 commits a traffic infraction.

[ 2001, c. 671, §18 (AMD) .]

4. Display. The dealer must display the license at the dealer's place of business.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 771, §C3 (AMD). 1999, c. 771, §§D1,2 (AFF). 2001, c. 671, §18 (AMD). 2011, c. 556, §7 (AMD).



29-A §953. License to deal in new vehicle

1. License; new vehicle dealer. A person may not have on a licensed facility at any one time more than 5 new vehicles unless the person is licensed as a new vehicle dealer.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Requirements. A new vehicle dealer license may be issued only to:

A. A sales branch or agency of a manufacturer of vehicles; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A distributor of new vehicles who holds an unexpired appointment in writing from the manufacturer of such vehicles; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A dealer in new vehicles who holds an unexpired appointment in writing from the manufacturer of such vehicles or from an authorized distributor of such vehicles. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Copy of appointment. An applicant for a license to deal in new vehicles shall submit with the application a certification of franchise from the manufacturer of the new vehicles to be sold.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. License. The make of the new vehicle in which the licensee is authorized to deal must be stated on the license.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Additional charges. A new vehicle dealer may not charge an extra charge for preparation service or optional equipment unless that charge is described and clearly posted on the motor vehicle to which it applies. For purposes of this subsection, the following terms have the following meanings.

A. "Extra charge" means a consumer charge that is not included in the manufacturer's suggested retail price. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. "Preparation service" means an adjustment, inspection, test, repair, replacement of parts, cleaning, polishing or other labor performed by the dealer without prior written authorization of the purchaser. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. "Optional equipment" means equipment, protective coating, special feature, appliance, part or accessory added to a vehicle and not included in the manufacturer's suggested retail price. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Penalty. A person who fails to comply with this section commits a traffic infraction.

[ 1999, c. 771, Pt. C, §4 (AMD); 1999, c. 771, Pt. D, §§1, 2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 771, §C4 (AMD). 1999, c. 771, §§D1,2 (AFF).



29-A §953-A. Document fees

A dealer selling a new or used motor vehicle shall post on the vehicle any document preparation fee that will be added to the vehicle's sale price. A violation of this section is prima facie evidence of an unfair trade practice and is a violation of Title 5, section 207. [1999, c. 211, §1 (NEW).]

SECTION HISTORY

1999, c. 211, §1 (NEW).



29-A §954. Special dealer licenses and plates

1. Equipment. Equipment dealer plates and a license may be issued to a person engaged in the manufacturing or buying and selling of:

A. Farm tractors with engines in excess of 40 horsepower; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Farm equipment; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Construction vehicles or equipment; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Industrial vehicles or equipment. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Motorcycle. Motorcycle dealer plates and a license may be issued to a person engaged in the manufacturing or buying and selling of new or used motorcycles.

[ 2005, c. 577, §13 (AMD) .]

3. Light trailer. Light trailer dealer plates and a license may be issued to a person engaged in the manufacturing or buying and selling of trailers or semitrailers with an unladen gross weight of 3,000 pounds or less.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Trailer. Heavy trailer dealer plates and a license may be issued to a person engaged in the manufacturing or buying and selling of mobile homes or of trailers or semitrailers with an unladen weight of more than 3,000 pounds. Mobile home dealers are exempt from the requirements of this section.

[ 1997, c. 776, §30 (AMD) .]

5. Transporter. A garage owner, body shop, finance company, bank, motor vehicle auction business, motor vehicle rental company, recycler or repossession company licensed by the Bureau of Consumer Credit Protection or any public or nonprofit organization as described in section 951, subsection 4 may be issued transporter plates and a license to transport a vehicle owned by or in the custody of that owner or business.

A. The holder may use this plate only if the vehicle is accompanied by the owner or the owner's employee. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A transporter plate may not be:

(1) Used in lieu of registration plates;

(2) Loaned to another;

(3) Used for personal reasons; or

(4) Used on a towing vehicle, except for a drive-away saddlemount vehicle transporter combination. [2007, c. 306, §7 (AMD).]

[ 2011, c. 556, §8 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 309, §26 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 645, §B13 (AMD). 1997, c. 437, §25 (AMD). 1997, c. 776, §30 (AMD). 2001, c. 671, §19 (AMD). 2005, c. 577, §13 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §5 (REV). 2007, c. 306, §7 (AMD). 2007, c. 695, Pt. A, §47 (AFF). 2011, c. 556, §8 (AMD).



29-A §955. Change in status of dealership

1. Termination of new vehicle dealership. A new vehicle dealer whose franchise is terminated or changed shall immediately surrender the dealer plates and license to the Secretary of State. If business is to be continued, the Secretary of State shall issue the appropriate class of plates.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Used vehicle dealer obtaining a new vehicle franchise. A used vehicle dealer who obtains a new vehicle franchise from a manufacturer or distributor shall immediately surrender the used vehicle plates and certificates and the Secretary of State shall issue the appropriate class of plates.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Penalty. A person who fails to comply with this section commits a traffic infraction.

[ 1999, c. 771, Pt. C, §5 (AMD); 1999, c. 771, Pt. D, §§1, 2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 771, §C5 (AMD). 1999, c. 771, §§D1,2 (AFF).



29-A §956. Record of transactions

1. Record of vehicles. A dealer shall complete and maintain for a period of not less than 5 years after the date of transaction a record of the purchase or sale of a vehicle and the following:

A. A description of the vehicle, including make, model, model year, body type, vehicle identification number, color and whether the vehicle is new or used; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The name and address of the person from whom purchased; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The name of the legal owner, if different from the name from whom purchased in paragraph B; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The name and address of the purchaser; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. The mileage of the vehicle when received and sold; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. Copies of the warranty and of the disclosure statement, pursuant to Title 10, section 1474, received and issued by the dealer with the sale; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. An invoice disclosing from whom the vehicle was obtained. If the vehicle was obtained from another dealer, the dealer's name must be disclosed; [1997, c. 776, §31 (AMD).]

H. On a used motor vehicle offered for sale, the written vehicle history statement required by Title 10, section 1475; and [1997, c. 776, §31 (AMD).]

I. Copies of titles, transfers and other documents used for titling purposes. [1997, c. 776, §32 (NEW).]

[ 1997, c. 776, §§31, 32 (AMD) .]

2. Inspection. The records, vehicles and vehicle parts in the dealer's possession must be available for inspection during the dealer's normal business hours by the Secretary of State, law enforcement officers or representatives of the office of the Attorney General.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Filing.

[ 2013, c. 496, §12 (RP) .]

4. Federal requirements. A dealer shall comply with the federal Truth in Mileage Act of 1986, Public Law 99-579, as amended, and the regulations promulgated under 49 Code of Federal Regulations, Part 580, as amended, in keeping of records.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Personnel. The dealer shall maintain a current record of all sales representatives and full-time employees employed by the dealer, including but not limited to the general manager, the sales manager and the service manager. The record must include the full name, date of birth, social security number and home address of each full-time employee and the position held by each. Those records must be available for inspection by the Secretary of State, the Attorney General and law enforcement officers.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Penalty. Violation of this section is a Class E crime.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §A18 (AMD). 1997, c. 776, §§31,32 (AMD). 2013, c. 496, §12 (AMD).



29-A §957. Licensing of locations other than primary facilities

1. Annex license. The Secretary of State may issue to a dealer a license to operate an annex facility. An annex facility must be an established place of business, except that books and records may be kept at the dealer's primary location. An annex facility must meet the requirements of section 952, subsection 1. The annual fee for an annex license is $150.

[ 1997, c. 437, §26 (NEW) .]

2. Secondary location license. The Secretary of State may issue to a dealer a license to operate at a secondary location. For the purposes of this subsection, "secondary location" means a display area that complies with applicable building codes and zoning and land use ordinances, is large enough to display at least 2 vehicles and contains signs posting the business's name and operating hours. The annual fee for a secondary location license is $100.

[ 2013, c. 381, Pt. A, §3 (AMD) .]

3. Attended sales promotion. The Secretary of State may issue to a dealer a permit for up to 90 days to operate an attended sales promotion at one or more locations inside this State. A request for an attended sales promotion must be submitted to the Secretary of State at least 48 hours before the proposed promotion and must contain the proposed promotion dates. The promotion must comply with applicable building codes and zoning and land use ordinances. A new vehicle dealer who requests a permit under this subsection for a promotion involving new vehicles may not locate the promotion outside that dealer's area of responsibility as defined by the dealer's franchise agreement. A dealer who operates an attended sales promotion at an agricultural fair or other agricultural event or at a charitable event where a vehicle is displayed or offered as a prize for fund-raising purposes is exempt from this subsection. An equipment dealer or trailer dealer is exempt from this subsection if the sales promotion does not include motor vehicles and does not exceed 90 continuous days. The fee for an attended sales promotion is:

A. Fifty dollars if the promotion runs for 7 or fewer days; [2009, c. 435, §15 (NEW).]

B. One hundred dollars if the promotion runs for more than 7 but no more than 60 days; and [2009, c. 435, §15 (NEW).]

C. One hundred fifty dollars if the promotion runs for more than 60 days but no more than 90 days. [2009, c. 435, §15 (NEW).]

[ 2009, c. 435, §15 (AMD) .]

4. Unattended sales promotion. The Secretary of State may issue to a dealer a permit to operate an unattended sales promotion. A request for an unattended sales promotion must be submitted to the Secretary of State at least 48 hours before the proposed promotion and contain the proposed promotion dates and, if applicable, a copy of a contract between the dealer and the promotion sponsor. The promotion and any use of a location must comply with applicable building codes and zoning and land use ordinances. A new vehicle dealer who requests a permit under this subsection for a promotion involving new vehicles may not locate the promotion outside that dealer's area of responsibility as defined by the dealer's franchise agreement. An equipment dealer or trailer dealer is exempt from this subsection if the sales promotion does not include motor vehicles and does not exceed 90 continuous days. The fee for an unattended sales promotion is:

A. Fifty dollars if the promotion runs 7 days or less; [1997, c. 437, §26 (NEW).]

B. One hundred dollars if the promotion runs between 8 and 60 days; or [1997, c. 437, §26 (NEW).]

C. One hundred fifty dollars if the promotion runs more than 60 days. [1997, c. 437, §26 (NEW).]

A dealer who operates an unattended sales promotion at a charity event where a vehicle is displayed as a prize is exempt from the permit fee requirements.

[ 2009, c. 598, §33 (AMD) .]

5. Penalty. A person commits a Class E crime if that person conducts an activity authorized by a license or permit under this section without obtaining that license or permit.

[ 2007, c. 5, §3 (AMD) .]

SECTION HISTORY

1997, c. 437, §26 (NEW). 2001, c. 361, §27 (AMD). 2007, c. 5, §§1-3 (AMD). 2009, c. 435, §15 (AMD). 2009, c. 598, §33 (AMD). 2013, c. 381, Pt. A, §3 (AMD).






Subchapter 4: DISPLAY

29-A §1001. Display and content of license

1. Specify place of business. A dealer license must specify the location of each place of business occupied by the licensee in conducting business.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Specify vehicle types. A dealer license must state the types of vehicle that the licensee may deal and the location in which each particular type of vehicle is dealt.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Display. A license must be conspicuously displayed at each location.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1002. Vehicle and equipment dealer plates

1. Limitations on use. A person using a dealer plate may not operate a vehicle owned or controlled by a manufacturer or dealer except for:

A. Purposes directly connected with the business of buying, selling, testing, adjusting, servicing, demonstrating or exchanging the vehicle, including use of that vehicle by a full-time employee to attend schools and seminars designed to assist the employee in the testing, adjusting or servicing of vehicles; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Personal use by a manufacturer or dealer. There may be no more than one dealer plate for the personal use of the manufacturer or dealer and one dealer plate for the personal use of the immediate family of the dealer; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Use of the vehicle in a funeral or public parade when no charge is made for that use; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Use by a full-time sales representative, general manager, sales manager or service manager who is on the dealer's payroll but not in the dealer's immediate family or members of that person's household; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Use by customers for not more than 7 days to demonstrate the vehicle; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. Use by the manufacturer or dealer when the combined weight of the vehicle and the load does not exceed 10,000 pounds unless the vehicle, by design, exceeds 10,000 pounds without a load. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2003, c. 452, Pt. Q, §11 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Limitation on use. A person using a dealer plate may not permit a vehicle owned or controlled by a manufacturer or dealer to be operated except for the purposes authorized under subsection 1.

[ 2003, c. 452, Pt. Q, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Term. Dealer plates expire on the last day of the month, one year from issuance. The Secretary of State may determine the number and conditions of use of dealer plates.

[ 1999, c. 470, §13 (AMD) .]

3. Penalty. A violation of subsection 1 or subsection 1-A is a traffic infraction for which a minimum penalty of $200 must be adjudged for each infraction. That penalty may not be suspended.

[ 2003, c. 452, Pt. Q, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Service vehicle. A dealer may attach to that dealer's service vehicles specially designed service vehicle plates. These plates may be used only in direct connection with the licensee's business. A dealer may attach a service vehicle plate only to a vehicle used for the service or repair of vehicles sold or being repaired by the dealer. A dealer may not attach a service vehicle plate to a vehicle that delivers parts to individuals or to businesses that are not owned by the licensee.

A. A dealer is not entitled to more than 3 service vehicle plates at each established place of business. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The weight limit for a service vehicle, including the combined weight of vehicle and load, may not exceed 24,000 pounds. This weight limit does not apply to service vehicles of equipment dealers. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The fee for a service vehicle plate is $50 annually per plate. [1999, c. 470, §14 (AMD).]

D. A vehicle to which a service vehicle plate is attached must have the name of the licensed dealership on the sides of the vehicle in letters at least 3 inches in height and clearly visible. The name of any other business may not be displayed on the sides of the vehicle to which the service vehicle plate is attached. [2005, c. 433, §14 (NEW); 2005, c. 433, §28 (AFF).]

[ 2005, c. 433, §14 (AMD); 2005, c. 433, §28 (AFF) .]

5. Equipment dealers. Unless otherwise prohibited, equipment dealer plates may be attached only for demonstration, emergency and service purposes to the following:

A. Motorized graders; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Power shovels; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Front-end loaders; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Backhoes; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Rubber-tired bulldozers; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. Large 4-wheel drive trucks and snowplows; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. Motor cranes; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

H. Road sweepers; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

I. Sidewalk cleaners; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

J. Log skidders; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

K. Other related heavy equipment; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

L. Farm tractors; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

M. Self-propelled combines; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

N. Harvesters; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

O. Other related farm machinery; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

P. Equipment or a motor vehicle taken in trade. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

A specially designed equipment dealer plate may be attached to a motor truck used for service in direct connection with the equipment dealer business. Any motor truck to which a specially designed equipment dealer plate has been attached may not be used for any purpose except in the service of equipment directly connected with the business of the equipment dealer. An equipment dealer business may not be provided with more than 3 specially designed equipment dealer plates.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Wreckers. The following provisions apply to the operation of wreckers and to dealer wrecker plates.

A. A vehicle dealer or equipment dealer may operate a wrecker with a dealer wrecker plate if the wrecker is used only in direct connection with the buying, selling, service or repair business of the dealer to which it is issued. [1995, c. 482, Pt. B, §16 (AMD).]

B. A wrecker on which a dealer wrecker plate is attached may not be used in commercial towing. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The annual fee for a dealer wrecker plate is $50 per plate for attachment to a wrecker that does not exceed 26,000 pounds gross vehicle weight and $200 for attachment to a wrecker that does not exceed 80,000 pounds gross vehicle weight. [2009, c. 435, §16 (AMD).]

D. [1999, c. 470, §16 (RP).]

E. The certificate of registration for the dealer wrecker plate must be displayed at the dealer's established place of business. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. The Secretary of State shall determine the number of dealer wrecker plates that may be issued to a dealer. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2009, c. 435, §16 (AMD) .]

7. Demonstrating a loaded truck. A dealer must obtain a written permit from the Secretary of State to demonstrate a loaded truck, truck tractor, trailer, semitrailer or combination of vehicles bearing dealer plates.

A permit may be issued to a nonresident dealer when reciprocity has been established.

A permit may not be issued to allow demonstration for a period longer than 7 days. A permit to demonstrate can not be issued to the same individual or company more than once to cause use for a period of more than 7 days.

A permit may not be issued to a vehicle or combination of vehicles that is being rented or leased.

The processing fee for a permit to demonstrate is $1.

[ 2003, c. 434, §12 (AMD); 2003, c. 434, §37 (AFF) .]

8. Vehicle weighing more than 10,000 pounds. The following provisions apply to the use of dealer plates on vehicles weighing more than 10,000 pounds.

A. Except as provided in paragraph B, a truck tractor and trailer or semitrailer combination may be operated with dealer plates if the dealer is licensed as a new vehicle dealer or used vehicle dealer and heavy trailer dealer and if the trailer or semitrailer does not contain a load. [2003, c. 652, Pt. B, §5 (NEW); 2003, c. 652, Pt. B, §8 (AFF).]

B. A dealer must obtain a written permit from the Secretary of State to operate a vehicle or combination of vehicles carrying a load. The permit must be issued in accordance with the following provisions.

(1) The operation of the vehicle or combination of vehicles and load must be in conjunction with the sale or purchase of a motor vehicle, vehicle or equipment by the dealer.

(2) The load must consist of a motor vehicle, trailer or equipment that the dealer is licensed to sell.

(3) The load may not consist of more than one automobile, truck or truck tractor at any time.

(4) The initial fee and renewal fee for a permit issued under this paragraph are $200 each.

(5) A permit expires one year from the date of issuance and may be renewed annually.

(6) A permit must contain the name and address of the licensed dealer, an effective date, an expiration date and any other information required by the Secretary of State. [2003, c. 652, Pt. B, §5 (NEW); 2003, c. 652, Pt. B, §8 (AFF).]

[ 2003, c. 652, Pt. B, §8 (AFF); 2003, c. 652, Pt. B, §5 (RPR) .]

9. Mobile homes. A mobile home may not be moved over a public way unless the operator of the vehicle hauling it has in possession a permit issued pursuant to section 2382 or a written certificate from the tax collector of the municipality in which the mobile home is situated on the day of the move, identifying the mobile home and stating that all applicable property taxes, including those for the current tax year, have been paid or that the mobile home is exempt from taxes. The tax year is the period from April 1st to March 31st. For the purposes of this subsection, taxes for the current tax year include taxes not yet committed. If the amount of these taxes can not then be determined, the amount must be presumed to be the same as the previous year's taxes until the current year's taxes are assessed. Notwithstanding Title 36, section 506, the tax collector may accept prepayment of these taxes and shall repay any amount paid in excess of that finally assessed, with interest on that amount as provided in Title 36, section 506-A. If a mobile home was moved into the municipality after April 1st so that no tax was assessed in the previous year and will be moved from the municipality before the commitment of the current year's taxes but after April 1st, the term "previous year's taxes" means taxes estimated by using the prior year's tax rate.

[ 1999, c. 117, §1 (AMD) .]

10. Loss of dealer plate. Upon the loss of a dealer plate, the dealer immediately shall notify the Secretary of State.

[ 2003, c. 452, Pt. Q, §14 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

11. Temporary dealer plate. If a dealer has written authorization from the Secretary of State, a dealer may use a temporary number plate bearing the registration number issued to that dealer.

[ 2003, c. 452, Pt. Q, §15 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §B16 (AMD). 1999, c. 117, §1 (AMD). 1999, c. 470, §§13-16 (AMD). 2001, c. 671, §20 (AMD). 2003, c. 434, §§12,13 (AMD). 2003, c. 434, §37 (AFF). 2003, c. 452, §§Q11-15 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 652, §B5 (AMD). 2003, c. 652, §B8 (AFF). 2005, c. 433, §14 (AMD). 2005, c. 433, §28 (AFF). 2009, c. 435, §16 (AMD).



29-A §1003. Loaner registration certificate and plates

1. Application for certificate and plates. A dealer or an owner of a body shop, transmission shop or garage may apply for a loaner license and plates.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Permissible use. A loaner plate may be used on a vehicle owned by the licensee for the sole purpose of loaning the vehicle to a customer when the customer's vehicle is disabled and in the garage for repairs. The limit on the use of the loaned vehicle is 7 consecutive days. The Secretary of State may extend the period to no more than 30 days. A fee for the use of a loaner plate may not be charged to a customer.

[ 2003, c. 434, §14 (AMD); 2003, c. 434, §37 (AFF) .]

3. Disabled vehicle registration; restrictions; permissions. The registration certificate assigned to the disabled vehicle must be carried in the loaner vehicle and produced upon demand of a law enforcement officer. Restrictions imposed on or permissions granted to the disabled vehicle apply to the loaner vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Record. A complete record must be kept at the licensee's established place of business, stating the hour and date the vehicle is loaned and returned, the serial number of the vehicle loaned, the loaner plate number and the registration number of the customer's vehicle. Failure to keep this record is a traffic infraction.

[ 1999, c. 771, Pt. C, §6 (AMD); 1999, c. 771, Pt. D, §§1, 2 (AFF) .]

5. Operator license. Before releasing a vehicle to an operator, the licensee must see that the operator has a current operator license and record that operator's name and address.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Personal use. A loaner plate may not be used by the licensee for personal use or pleasure, in lieu of registration.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Special vanity registration plates. A car dealer or an owner of a body shop, transmission shop or garage holding special vanity registration plates issued pursuant to section 459 may apply for special vanity loaner plates bearing the same combination of letters and numbers as appears on the special vanity registration plates. Special vanity loaner plates may not be used to supplement existing loaner registration numbers assigned. The Secretary of State shall charge an additional $30 fee per special vanity loaner registration plate.

[ 2011, c. 44, §2 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 771, §C6 (AMD). 1999, c. 771, §§D1,2 (AFF). 2003, c. 434, §14 (AMD). 2003, c. 434, §37 (AFF). 2011, c. 44, §2 (AMD).



29-A §1004. Transit placard

1. Issuance of transit placard. The Secretary of State may issue a transit placard upon application by any person involved in the business of importing new motor vehicles. The transit placard is to be used to facilitate the movement over the highway of the motor vehicles from the port of entry to a storage yard within a 10-mile radius of the port.

[ 2003, c. 452, Pt. Q, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Required use of transit placard. A transit placard must be displayed in or on any unregistered motor vehicle that is being operated or towed from the port to a storage yard.

[ 2003, c. 452, Pt. Q, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Prohibited use of transit placard. A transit placard may not be used:

A. On a towing vehicle; or [2003, c. 452, Pt. Q, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. For any purpose other than that permitted under this section. [2003, c. 452, Pt. Q, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 4522003, Pt. Q, §16 (NEW); 2003, c. 4522003, Pt. X, §2 (AFF) .]

4. Expiration. Transit placards expire at the end of the month one year from the month of issue.

[ 2003, c. 452, Pt. Q, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Fee. The fee for a transit license is $100 annually and the fee for each placard is $10. Government and quasi-government agencies may not be assessed a fee.

[ 2003, c. 452, Pt. Q, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §Q16 (RPR).






Subchapter 5: VEHICLE AUCTION BUSINESS

29-A §1051. Vehicle auction business license

1. License. A person may not engage in the business of auctioning vehicles without first being issued a vehicle auction business license.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Conditions for license. A vehicle auction business license may be issued only after the Secretary of State has made a thorough inspection of the premises on which the business is to be conducted and is satisfied that the proposed business meets all requirements and that the proposed methods of operation are suitable for the business.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Facilities. A vehicle auction business must maintain proper facilities for display of vehicles being auctioned. The Secretary of State may waive the provision of this subsection for an auction business that does not auction vehicles on its own premises if the facilities used are proper for the display of vehicles.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Records. A vehicle auction business must maintain an office in which books, records and files related to the business are kept.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Authority of the Secretary of State. The Secretary of State may:

A. Attend all motor vehicle auctions; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Inspect all books, records and files related to a vehicle auction business; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Inspect all vehicles to be auctioned. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Location. Except as provided in subsection 3, a vehicle auction business license authorizes business at the licensed premises only. The boundaries of the business are determined by the plan submitted with the application and may be altered with the approval of the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Nontransferability. A vehicle auction business license is not transferable.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Application. This section does not apply to vehicle auctioneers who are licensed and bonded pursuant to Title 32, chapter 5-B and who are conducting a vehicle auction incidental to the liquidation of a business or an estate.

[ 1999, c. 146, §3 (AMD) .]

9. Penalty. A person who fails to obtain a vehicle auction business license as required by this section commits a traffic infraction.

[ 1999, c. 771, Pt. C, §7 (AMD); 1999, c. 771, Pt. D, §§1, 2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 146, §3 (AMD). 1999, c. 771, §C7 (AMD). 1999, c. 771, §§D1,2 (AFF).



29-A §1052. Record of transactions by vehicle auction business

1. Record of sale. A vehicle auction business must complete a record for each sale of a vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Contents of record. The record of sale must include the following:

A. A description of the vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The name of the transferor and transferee; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The date of the transaction; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The odometer reading at the time of sale; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. A statement that a completed disclosure, as required by Title 10, section 1475, subsection 1, was affixed to the vehicle before sale; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. Any additional information that may be required by the official form provided by the Secretary of State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Filing. A copy of the record of sale must be filed with the Secretary of State immediately following the sale.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Maintaining record. The licensee shall maintain a copy of the record of sale for at least 5 years after the date of sale.

[ 1997, c. 437, §27 (AMD) .]

5. Availability of records for inspection. All books, records and files related to the sale of vehicles or vehicle parts must be available during normal business hours for inspection by the Secretary of State, law enforcement officers or representatives of the office of the Attorney General. The records must be kept in compliance with the federal Truth in Mileage Act of 1986, Public Law 99-579 and regulations promulgated under 49 Code of Federal Regulations, Part 580.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Penalty. Violation of this section is a traffic infraction.

[ 1999, c. 771, Pt. C, §8 (AMD); 1999, c. 771, Pt. D, §§1, 2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 437, §27 (AMD). 1999, c. 771, §C8 (AMD). 1999, c. 771, §§D1,2 (AFF).






Subchapter 6: LICENSING OF RECYCLERS

29-A §1101. Recycler license required

1. Recycler. "Recycler" means a person engaged in the business of purchasing or acquiring salvage vehicles for the purpose of:

A. Reselling the vehicle or its component parts; [1997, c. 776, §33 (NEW).]

B. Rebuilding or repairing the vehicle for the purpose of resale; [1997, c. 776, §33 (NEW).]

C. Selling the vehicle's basic materials; [1997, c. 776, §33 (NEW).]

D. Displaying or storing the vehicle or its parts; or [1997, c. 776, §33 (NEW).]

E. Acting as a scrap processor. [1997, c. 776, §33 (NEW).]

A person may not engage in business as a recycler without a recycler license issued under this subchapter.

[ 1997, c. 776, §33 (RPR) .]

2. Insurance salvage pool. A person may not engage in business as an insurance salvage pool without a license issued under section 1051.

[ 1995, c. 482, Pt. A, §19 (AMD) .]

3. Dealer registration. A person licensed under this section who displays, sells, exchanges, offers to negotiate, negotiates or advertises the sale of rebuilt or repaired salvage vehicles must comply with chapter 9, subchapter III.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Term.

[ 1999, c. 470, §17 (RP) .]

4-A. Term. Recycler licenses issued on or after the effective date of this subsection must be issued on a staggered basis and expire on the last day of the month, one year from issuance. All recycler licenses renewed for calendar year 2000 must be renewed on a staggered basis and the license fees prorated.

[ 1999, c. 470, §18 (NEW) .]

5. Penalty. Violation of this section is a Class E crime.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §A19 (AMD). 1997, c. 776, §33 (AMD). 1999, c. 470, §§17,18 (AMD).



29-A §1102. Exemptions

The following are exempt from this subchapter: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Financial institutions. A financial institution, as defined in Title 9-B, section 131, subsections 17 and 17-A;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Insurance companies. An insurance company licensed to do business in this State;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Persons performing repairs to own vehicles. A person performing repairs to a vehicle registered in that person's name;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Certain retail businesses. A retail business that primarily sells new or rebuilt auto parts and does not buy salvage vehicles to dismantle for inventory; and

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Towing businesses. A towing business or garage that tows accident-damaged vehicles and stores them while awaiting disposition or that acquires vehicles pursuant to chapter 15, subchapter III, if the vehicles are disposed of through sale or transfer immediately upon gaining ownership.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1102-A. Mobile crushers

A person operating a mobile crusher in this State, whether based in or outside of the State, is subject to the provisions of this subchapter except the provisions of section 1103. The Secretary of State may adopt rules for the permitting of mobile crushers. For purposes of this section, "mobile crusher" means a transportable device that is used to crush motor vehicles. [2009, c. 435, §17 (NEW).]

SECTION HISTORY

2009, c. 435, §17 (NEW).



29-A §1103. License requirements

To qualify for a license, an applicant must: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Established place of business. Have an established place of business that is a permanent commercial location within the State:

A. That is easily accessible and open to the public at all reasonable times; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. At which the business of a recycler may be carried on in accordance with all applicable laws, codes, zoning and land use regulations; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. At which the public may contact the recycler at all reasonable times; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. At which the books, records and files necessary to conduct business at that place are kept and maintained; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Sign. Display an exterior sign permanently affixed to the land or buildings;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Storage and display facilities. Have proper facilities for storage and display of vehicles being handled; and

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Office. Have a suitable office from which business is conducted and in which records of the business are kept.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1104. Application for license

An application for a recycler license must contain the following information in such form as the Secretary of State may prescribe: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Identification. The applicant's name, type of business organization and place of organization;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. History. The qualifications and business history of the applicant and any partner, officer or director;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Criminal and civil record. Whether the applicant has been found guilty of any criminal offense within the past 5 years or has had a judgment of liability in a civil action involving fraud, misrepresentation or conversion. For a corporation or partnership, the application must provide the information required in this subsection for all directors, officers or partners;

[ 1997, c. 776, §34 (AMD) .]

4. Place of business. A satisfactory report from a representative of the Secretary of State that the applicant has an established place of business at each business location in the State; and

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Additional information. Any other information that the Secretary of State requires to implement this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 776, §34 (AMD).



29-A §1105. License fees

1. Application fee. The fee for an initial application for a license under this subchapter is $150 and is nonrefundable.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. License fee. The fee for the issuance or renewal of a license is $150. A business licensed under this Title as a new car dealer, used car dealer or equipment dealer is exempt from this fee.

[ 1997, c. 437, §28 (AMD) .]

3. Annex or secondary locations. Each secondary or annex location of a recycler must be approved and licensed by the Secretary of State. The annual fee for each secondary location is $100. The annual fee for each annex location is $150.

[ 1997, c. 776, §35 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 437, §28 (AMD). 1997, c. 776, §35 (AMD).



29-A §1106. Action on application for license or renewal

The Secretary of State shall act on an application for a recycler license or its renewal within 90 days of receipt. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

If the Secretary of State refuses to grant or to renew a license, notice must be given to the applicant that an opportunity for hearing before the Secretary of State will be provided on request to show cause why that license should be granted or renewed. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1106-A. Municipal notification

The Secretary of State shall provide written notice of all license decisions under section 1106 to the code enforcement officer or municipal designee of the municipality in which the applicant for a recycler license proposed its facilities to be located. If any proposed location is not within an organized municipality, the Secretary of State shall provide written notice to the county commissioners for that location. [2003, c. 312, §1 (NEW).]

SECTION HISTORY

2003, c. 312, §1 (NEW).



29-A §1107. Display and content of license

1. Content. A recycler license must specify:

A. The location of each established place of business and other locations occupied in conducting business; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The effective and expiration dates of the license; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Any other information the Secretary of State considers necessary to implement this section. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Display. The license must be conspicuously displayed at each established place of business or other location occupied in conducting business.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1108. Denial, suspension or revocation of a recycler license

1. Grounds. The Secretary of State may deny, suspend or revoke a recycler license on the following grounds:

A. A material misstatement in an application for a license; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Failure to comply with a provision of this subchapter, any lawful rule adopted by the Secretary of State or any provision of Title 17 or Title 17-A or this Title as they relate to being a proper person to be in the business of the sales of vehicles or parts; [1995, c. 482, Pt. A, §20 (AMD).]

C. Failure to maintain an established place of business; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Failure to notify the Secretary of State in writing 30 days prior to moving or ceasing operation; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. The defrauding of a buyer, to the buyer's or another's damage, in the conduct of the licensee's business; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. Conviction of a fraudulent act in connection with the business of selling motor vehicles or parts or being held liable by a civil judgment involving fraud, misrepresentation or conversion; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. Violation of Title 5, sections 206 to 212; Title 17, section 3203; or Title 30-A, sections 3751 to 3760; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

H. Submission of a check, draft or money order to the Secretary of State that is dishonored or refused upon presentation; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

I. Certification by the State Tax Assessor that a tax, other than property tax, considered final under Title 36, remained unpaid in an amount exceeding $1,000 for a period greater than 60 days after notice of finality and that the licensee or applicant refused to cooperate with the Bureau of Revenue Services in establishing and remaining in compliance with a reasonable plan for meeting that liability; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 1997, c. 526, §14 (AMD).]

J. Failure to appear at a hearing required by the Secretary of State or failure to appear in court pursuant to a lawful summons. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1995, c. 482, Pt. A, §20 (AMD); 1997, c. 526, §14 (AMD) .]

1-A. Appeal from action of the Secretary of State. Any person aggrieved by the act of the Secretary of State to refuse to grant or renew a license under this subchapter or to suspend or revoke a license or by any other act of the Secretary of State that the person alleges to be improper, unreasonable or unlawful under this subchapter may, within 30 days' notice of the decision, appeal to the Superior Court for a judicial review, as provided in Title 5, chapter 375, subchapter VII.

[ 1995, c. 65, Pt. A, §98 (NEW); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

2. Proximity to veterans' cemetery. A license may be denied if a place of business is within one mile of a federally owned or state veterans' cemetery, unless the Secretary of State finds that:

A. The conduct of the business will not unduly interfere or degrade the purposes of the cemetery; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The business and location will be adequately screened for sight and noise; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. There is adequate distance, not less than 1,500 feet, between the cemetery and place of business. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Refusal to surrender license. Any recycler who fails or refuses to surrender the license upon demand of the Secretary of State following the suspension or revocation of that license, commits a Class E crime.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Penalties. Any person who continues to engage in business as a salvage vehicle dealer, recycler or as a scrap processor, after suspension or revocation of the license issued by the Secretary of State, is guilty of a Class E crime, punishable by a fine of not less than $200 and that fine may not be suspended.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A98 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 482, §A20 (AMD). 1997, c. 526, §14 (AMD).



29-A §1109. Vicarious liability

1. Corporators or partners. If a licensee is a partnership or corporation, it is sufficient cause for denial, suspension or revocation of a license if an officer, director, trustee or partner of the partnership or corporation has committed an act or omitted a duty that would be cause for denying, suspending or revoking a license.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Employees. A licensee is responsible for the acts of employees if that licensee approved of or had knowledge of the acts or other similar acts and after that approval or knowledge retained the benefit, proceeds, profits or advantages accruing from the acts or otherwise ratified the acts.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1110. Records of transactions

1. Record keeping. A licensee shall maintain business records for 5 years, including a record of:

A. Every vehicle or component part received or disposed of; its make, model, model year, vehicle identification number and any other part identifying number; the date of its receipt or disposition; and the name and address of the person from whom received or to whom given; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Every vehicle scrapped or dismantled by the licensee, the date of that action and the vehicle's make, model, model year and vehicle identification number. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

A scrap processor is exempt from the requirements set forth in paragraph A for vehicles received that are already dismantled.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Availability. The records, the place of business and the vehicles and vehicle parts in the possession of the licensee must be available for inspection during normal business hours by the Secretary of State, a law enforcement officer or representatives of the office of the Attorney General.

The operator of a mobile crusher as defined in section 1102-A shall make that operator's records available in this State during normal business hours or in accordance with rules adopted by the Secretary of State.

[ 2009, c. 435, §18 (AMD) .]

3. Compliance with federal law. In the keeping of records, a licensee shall comply with the federal Truth in Mileage Act of 1986, Public Law 99-579, as amended, and the regulations of the United States Secretary of Transportation, 49 Code of Federal Regulations, Part 580.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Penalty. Violation of this section is a Class E crime.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2009, c. 435, §18 (AMD).



29-A §1111. Surrendering certificate

A recycler who scraps or dismantles a vehicle shall deliver the certificate of title or certificate of salvage to the Secretary of State for cancellation. Except for a dismantled vehicle that has been repaired or rebuilt, a certificate of title or registration to the vehicle may not be issued again. Violation of this section is a Class E crime. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1112. Identification number

A recycler may not possess or exercise control over a vehicle or vehicle part that has had the vehicle identification number removed. It is not a defense that the recycler did not know that the vehicle identification number had been removed. Violation of this section is a Class E crime. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).









Chapter 11: DRIVER'S LICENSE

Subchapter 1: GENERAL PROVISIONS

29-A §1251. License required

1. Violation. Except as provided in section 510, subsection 1, a person commits an offense of operating a motor vehicle without a license if that person operates a motor vehicle on a public way or parking area:

A. Without being licensed. Violation of this paragraph is a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A; [2003, c. 452, Pt. Q, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. In violation of a condition or restriction on the license. Violation of this paragraph is a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A; [2003, c. 452, Pt. Q, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Without a license issued by this State if a resident of this State for more than 30 days but fewer than 90 days. Violation of this paragraph is a traffic infraction; [2005, c. 314, §5 (AMD).]

D. Without a license issued by this State if a resident of this State for more than 90 days. Violation of this paragraph is a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A; or [2005, c. 314, §5 (AMD).]

E. Unless a permit is issued pursuant to subsection 7, with a license issued by this State that expired within the previous 90 days. Violation of this paragraph is a traffic infraction. [2013, c. 24, §1 (AMD).]

[ 2013, c. 24, §1 (AMD) .]

1-A. Residents required to obtain license. Within 30 days of becoming a resident of this State, a person shall apply to obtain a license in accordance with section 1301. Except as provided in section 510, subsection 1, a person who fails to comply with the requirement of this subsection and operates a motor vehicle on a public way or parking area commits:

A. A traffic infraction if the person has been a resident for less than 90 days; or [1999, c. 771, Pt. C, §9 (NEW); 1999, c. 771, Pt. D, §§1, 2 (AFF).]

B. A Class E crime if the person has been a resident for at least 90 days. [1999, c. 771, Pt. C, §9 (NEW); 1999, c. 771, Pt. D, §§1, 2 (AFF).]

[ 2001, c. 687, §14 (AMD) .]

2. Penalty.

[ 2003, c. 452, Pt. Q, §18 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Issue restrictions. A person may not receive a license unless:

A. That person surrenders all valid licenses in that person's possession issued by any jurisdiction; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The Secretary of State is satisfied that the applicant is a proper person to receive a license. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Number limited. A person may not have more than one valid license, unless authorized by the Secretary of State. A person may not have more than one commercial license.

[ RR 1993, c. 2, §19 (COR) .]

5. Age limit. A license, except a special restricted license under section 1256, may not be issued to a person who has not attained 16 years of age.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Exemptions. The following people are exempt from the license requirements of this chapter:

A. A nonresident who is 16 years of age or older and who has in that person's possession a valid license or learner's permit issued by that person's state or province. A nonresident operator shall adhere to all restrictions applied to the license or learner's permit issued by that person's state or province. A nonresident who is not yet 16 years of age may not operate a motor vehicle; [2013, c. 381, Pt. B, §10 (AMD).]

B. A person on active duty in the United States Armed Forces, if that person possesses:

(1) A valid license issued by that person's state of domicile; or

(2) For a period of 45 days after return from duty outside the United States, a valid license issued by the United States Armed Forces in foreign countries; [1995, c. 482, Pt. B, §17 (AMD).]

C. A spouse of a member of the United States Armed Forces while accompanying that member on active duty assignment to this State, and who is not a resident of this State and who has a valid license issued by another jurisdiction; and [1995, c. 482, Pt. B, §17 (AMD).]

D. A person operating a motor vehicle in a parking area under the supervision of an instructor during career and technical education as defined by Title 20-A, section 8301-A, subsection 2-A. [RR 2003, c. 2, §92 (COR).]

[ 2013, c. 381, Pt. B, §10 (AMD) .]

7. Temporary permit to operate a motor vehicle with an expired license. Upon stopping an operator of a motor vehicle who is in violation of subsection 1, paragraph E, a law enforcement officer may issue a permit to the operator of the motor vehicle to operate the motor vehicle to the operator's residence or to an office of the bureau for the sole purpose of renewing the operator's license.

[ 2013, c. 24, §2 (NEW) .]

SECTION HISTORY

RR 1993, c. 2, §19 (COR). 1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A99 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 482, §§B17,18 (AMD). 1995, c. 584, §§B5,6 (AMD). 1999, c. 771, §C9 (AMD). 1999, c. 771, §§D1,2 (AFF). 2001, c. 687, §§13,14 (AMD). RR 2003, c. 2, §92 (COR). 2003, c. 452, §§Q17,18 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 314, §§5,6 (AMD). 2013, c. 24, §§1, 2 (AMD). 2013, c. 381, Pt. B, §10 (AMD).



29-A §1252. Classes

A license is not valid for the operation of a vehicle unless a class or restriction is indicated on the license. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Classes. There are 3 classes of licenses as follows:

A. A Class A license may be issued for the operation of a combination of vehicles with a gross vehicle weight rating of 26,001 or more pounds, if the gross vehicle weight rating or gross weight of the vehicles being towed is in excess of 10,000 pounds.

A holder of a Class A license may, with an appropriate endorsement, operate a vehicle in Class B or C; [2013, c. 381, Pt. B, §11 (AMD).]

B. A Class B license may be issued for the operation of a single motor vehicle with a gross vehicle weight rating of 26,001 or more pounds or such a vehicle towing a vehicle with a gross vehicle weight rating or gross weight not in excess of 10,000 pounds.

A holder of a Class B license may, with an appropriate endorsement, operate a vehicle in Class C; and [2013, c. 381, Pt. B, §11 (AMD).]

C. A Class C license may be issued for the operation of a single vehicle or a combination of vehicles that does not meet the definition of Class A or Class B license.

A holder of a Class C license may, with an appropriate endorsement, operate all vehicles in that class.

A Class C license authorizes:

(1) A full-time or volunteer member of an organized municipal, state or federal fire department and a law enforcement officer who is a member of an organized municipal, state or federal law enforcement department to operate fire apparatus as described in 49 Code of Federal Regulations, Section 383.3 (2005) and to operate a commercial motor vehicle as a mobile command unit. For purposes of this subparagraph, "mobile command unit" means a motor vehicle designed and used by a law enforcement agency primarily as a command and control platform for emergency response;

(2) A person to operate recreational vehicles for personal use;

(3) A person to operate commercial motor vehicles for military purposes as required in 49 Code of Federal Regulations, Section 383.3 (2005);

(4) A person to operate registered farm motor trucks bearing the letter "F" on the registration plate when the vehicle is:

(a) Controlled and operated by a farmer, including operation by the farmer's employees or family members;

(b) Used to transport agricultural products, farm machinery or farm supplies to or from a farm;

(c) Not used in the operation of a common or contract motor carrier; and

(d) Used within 150 miles of the registered owner's farm;

(5) A person, employed by a city, town, county, district or other unit of local government created by or pursuant to law that has a total population of 3,000 individuals or less, to operate a commercial motor vehicle within the boundaries of that unit of local government for the purpose of removing snow or ice from a roadway by plowing, sanding or salting, if:

(a) The properly licensed employee who ordinarily operates a commercial motor vehicle for those purposes is unable to operate the vehicle; or

(b) The employing governmental entity determines that a snow or ice emergency exists that requires additional assistance; or

(6) A person to operate a truck registered as an antique automobile, regardless of weight or combination weight, provided the vehicle is used for noncommercial recreational purposes or purposes pursuant to section 101, subsection 3. [2011, c. 165, §1 (AMD).]

[ 2013, c. 381, Pt. B, §11 (AMD) .]

2. School bus or motorcycle. Operation of a school bus or motorcycle requires a special endorsement on a license.

A nonresident school bus driver picking up and discharging school children or driving in conjunction with school-related activities may operate a vehicle with a certificate issued by the Secretary of State.

A school bus certificate may be issued only after the applicant has successfully passed the required examination.

[ 2005, c. 577, §14 (AMD) .]

3. Mopeds and motorized scooters. A moped or motorized scooter may not be operated:

A. By a person who does not possess a valid license of any class or a license specially endorsed to operate a motorcycle or a moped; or [2005, c. 577, §15 (AMD).]

B. On an interstate highway or on a way on which a bicycle is prohibited. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2005, c. 577, §15 (AMD) .]

4. Examination. The Secretary of State shall examine an applicant for the class for which the applicant applies.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Immediate examination.

[ 2013, c. 381, Pt. B, §12 (AMD); MRSA T. 29-A, §1252, sub-§5 (RP) .]

6. Endorsement. The Secretary of State shall endorse each license with its class and a special endorsement for specific types of vehicles.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Violation. A person commits a Class E crime if that person operates a vehicle not included within the class of license issued to that person.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Employer's requirements. An employer may impose more stringent or additional qualifications, requirements or examinations than are imposed in this section or may require additional certificates.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §B11 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 437, §29 (AMD). 2001, c. 197, §5 (AMD). 2001, c. 486, §2 (AMD). 2005, c. 577, §§14,15 (AMD). 2005, c. 679, §2 (AMD). 2007, c. 383, §20 (AMD). 2011, c. 165, §1 (AMD). 2013, c. 381, Pt. B, §§11, 12 (AMD).



29-A §1253. Commercial licenses

1. Classifications. A Class A or Class B license, or a Class C license carrying an endorsement under subsection 3, is a commercial license.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Compliance with federal law. The State must comply with the Commercial Motor Vehicle Safety Act of 1986, Public Law 99-570, Title XII, the federal Motor Carrier Safety Improvement Act of 1999, Public Law 106-159, 113 Stat. 1748 and regulations adopted under those Acts in issuing or suspending a commercial license. In the case of any conflict between the federal statute or regulation and a statute or rule of this State, the federal statute or regulation must apply and take precedence. To ensure compliance, the Secretary of State shall adopt rules, administrative procedures, practices and policies, organizational structures, internal control mechanisms and resource assignments.

These compliance measures must include, but are not limited to, provisions that:

A. Provide for full state participation in the national commercial driver's license clearinghouse; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Require commercial drivers to have a single license; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Reduce and prevent commercial motor vehicle accidents, fatalities and injuries by disqualifying commercial drivers who have committed serious traffic or other designated offenses from operating commercial motor vehicles; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Protect public safety by removing from public ways a commercial driver who has:

(1) Operated or attempted to operate a commercial vehicle while having an alcohol level of 0.04 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath;

(2) Refused to submit to or complete a lawfully requested test to determine that driver's alcohol level; or

(3) Operated or attempted to operate a motor vehicle while under the influence of intoxicating liquor or drugs; and [2009, c. 447, §27 (AMD).]

E. Provide maximum safety on public ways. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2009, c. 447, §27 (AMD) .]

3. Endorsements for double or triple trailers, buses, tank vehicles or hazardous materials. Operation of a double or triple trailer, bus or tank vehicle requiring a commercial driver's license or a vehicle carrying hazardous materials requiring a placard requires a special endorsement on a commercial license.

An endorsement may be made under this subsection only after the applicant has successfully passed the examination for the specific vehicle.

To retain a hazardous material endorsement on renewal of a commercial license, a reexamination of the hazardous material written test is required.

A person who applies for or receives a hazardous material endorsement must comply with the conditions and requirements of the federal Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, Public Law 107-56, 115 Stat. 272.

[ 2013, c. 381, Pt. B, §13 (AMD) .]

4. Air brakes. If an applicant either fails the air brake component of the examination under subsection 3 or performs the examination in a vehicle not equipped with air brakes, that person is prohibited from operating a commercial motor vehicle equipped with air brakes. The license must be so restricted.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Operation with an alcohol level of 0.04 grams or more or under the influence of intoxicating liquor or drugs. The Secretary of State shall suspend, without preliminary hearing, the commercial license of a person who has operated or attempted to operate a commercial motor vehicle while having an alcohol level of 0.04 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath or while under the influence of intoxicating liquor or drugs.

The period of suspension must satisfy the regulations adopted by the United States Secretary of Transportation under the Commercial Motor Vehicle Safety Act of 1986, Public Law 99-570, Title XII.

[ 2009, c. 447, §28 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 434, §§15,16 (AMD). 2003, c. 434, §37 (AFF). 2003, c. 652, §B6 (AMD). 2003, c. 652, §B8 (AFF). 2005, c. 433, §15 (AMD). 2009, c. 447, §§27, 28 (AMD). 2013, c. 381, Pt. B, §13 (AMD).



29-A §1254. Special licenses

1. Motorcycles. The Secretary of State may issue a license specifically endorsed for the operation of a motorcycle with the same requirements as a motor vehicle license. A motor vehicle license does not authorize operation of a motorcycle unless the license is endorsed for that vehicle.

[ 2005, c. 577, §16 (AMD) .]

2. Moped license. The Secretary of State may issue a license to operate a moped. An applicant must have attained 16 years of age and must pass an examination on qualifications to operate a moped. The examination fee and license fee for a moped license is the same as for a Class C license.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Motorized bicycle, tricycle or scooter operator. A motorized bicycle or tricycle or motorized scooter may only be operated by a person who possesses a valid license of any class, a learner's permit or a license endorsed for a motorcycle or moped. The Secretary of State may not require the operator of a motorized bicycle or tricycle or motorized scooter to obtain a license endorsed for a motorcycle or moped.

[ 2013, c. 381, Pt. B, §14 (AMD) .]

4. Forms. The Secretary of State shall prepare forms for applications under this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 170, §2 (AMD). 2005, c. 577, §§16,17 (AMD). 2013, c. 381, Pt. B, §14 (AMD).



29-A §1255. Members of the Armed Forces

1. Privileges. A resident who is serving on active duty in the United States Armed Forces and otherwise qualified to operate a motor vehicle:

A. Must receive a license or nondriver identification card on application to the Secretary of State; [2013, c. 51, §1 (AMD).]

B. Is exempt from the payment of a fee for a license or nondriver identification card; [2013, c. 51, §1 (AMD).]

C. May operate a motor vehicle, notwithstanding the expiration date of that person's license, without obtaining a new license; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Shall, while operating a motor vehicle, carry conclusive evidence of membership in the Armed Forces. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2013, c. 51, §1 (AMD) .]

2. After discharge. The privileges of this section remain in effect for a period of 180 days after discharge or release from the Armed Forces.

[ 2013, c. 51, §2 (AMD) .]

3. Revocation or suspension. This section does not permit a person whose license or right to operate is revoked or suspended or who has been refused a license to operate a motor vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2013, c. 51, §§1, 2 (AMD).



29-A §1256. Special restricted license

A person who has reached 15 years of age and who has successfully completed a driver education course and passed an examination for operation of a motor vehicle as provided in section 1301 may be issued a special restricted license based on educational, employment or medical need without the person's having held a permit for a period of 6 months as required by section 1304, subsection 1, paragraph H, subparagraph (1) as follows. [2013, c. 606, §1 (AMD).]

1. Educational need. A person seeking to qualify for a special restricted license based on educational need must file an application. If the applicant qualifies under paragraph A, and has completed a minimum of 70 hours of driving, including 10 hours of night driving, while accompanied by a parent, guardian or licensed driver at least 20 years of age, a special restricted license must be issued to the applicant.

A. An application must include:

(1) A signed notarized statement from the applicant and the applicant's parent or guardian that:

(a) No readily available alternative means of transportation exists; and

(b) Use of a motor vehicle is necessary for transportation to and from a public secondary school, a private secondary school approved for attendance purposes by the Commissioner of Education or a career and technical education center or region that the applicant is attending;

(2) A verification of school attendance; and

(3) A statement by the principal of the school of the lack of a readily available alternative means of transportation. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 2003, c. 545, §5 (REV).]

B. A special restricted license issued pursuant to this subsection only authorizes the holder to operate a motor vehicle between the holder's residence and school unless accompanied by a licensed driver who meets the requirements of section 1304, subsection 1, paragraph E, subparagraphs (1) to (4). [2013, c. 606, §2 (AMD).]

[ 2013, c. 606, §2 (AMD) .]

2. Employment need. A person seeking to qualify for a special restricted license based on employment need must file an application. If the applicant qualifies under paragraph A, and has completed a minimum of 70 hours of driving, including 10 hours of night driving, while accompanied by a parent, guardian or licensed driver at least 20 years of age, a special restricted license must be issued to the applicant.

A. An application must include:

(1) A signed, notarized statement from the applicant and the applicant's parent or guardian that:

(a) No readily available alternative means of transportation exists; and

(b) Use of a motor vehicle is necessary for transportation to, from or in connection with employment of the applicant; and

(2) A verification of employment by the employer. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A special restricted license issued pursuant to this subsection only authorizes the holder to operate a motor vehicle between the holder's residence, school and place of employment and other places necessary in direct connection with that employment unless accompanied by a licensed driver who meets the requirements of section 1304, subsection 1, paragraph E, subparagraphs (1) to (4). [2013, c. 606, §3 (AMD).]

[ 2013, c. 606, §3 (AMD) .]

2-A. Medical need. A person seeking to qualify for a special restricted license based on medical need must file an application. The Secretary of State may grant a person who has reached 15 years of age a special restricted license under circumstances of medical necessity that are experienced by the person or a member of the person's immediate family if the Secretary of State determines the circumstances to be exigent and not inconsistent with the interest of highway safety and if that person has completed a minimum of 35 hours of driving, including 5 hours of night driving, while accompanied by a parent, guardian or licensed driver at least 20 years of age. A person issued a special restricted license must complete a minimum of 35 additional hours of driving, including 5 additional hours of night driving, while accompanied by a parent, guardian or licensed driver at least 20 years of age in order to qualify for a provisional license without restriction.

A. An application must include:

(1) A signed, notarized statement from a physician attesting to the existence of circumstances of medical necessity; and

(2) A signed, notarized statement from the applicant or the applicant's parent or guardian that:

(a) No readily available alternative means of transportation exists; and

(b) Use of a motor vehicle is necessary for transportation in connection with circumstances of medical necessity that are experienced by the person or a member of the person's immediate family. [2013, c. 606, §4 (NEW).]

B. A special restricted license issued pursuant to this subsection only authorizes the holder to operate a motor vehicle between the holder's residence and school and locations necessitated by the circumstances of medical necessity unless accompanied by a licensed driver who meets the requirements of section 1304, subsection 1, paragraph E, subparagraphs (1) to (4). [2013, c. 606, §4 (NEW).]

[ 2013, c. 606, §4 (NEW) .]

3. Suspension of provisional license. A special restricted license is a provisional license. Notwithstanding chapter 23, subchapter III, article 2 and in addition to section 1302, subsection 2, the Secretary of State shall suspend a special restricted license when:

A. The holder is convicted of or adjudicated to have committed a violation of the license restriction or of a motor vehicle moving violation when holding a special restricted license. A person whose license is suspended pursuant to this paragraph is not entitled to another special restricted license; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The Secretary of State receives written notice from the holder, parent, guardian, physician, principal or employer that the holder no longer qualifies for a special restricted license. [2013, c. 606, §5 (AMD).]

[ 2013, c. 606, §5 (AMD) .]

4. Hearing.

[ 2011, c. 654, §1 (RP) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 737, §1 (AMD). 2001, c. 671, §§21,22 (AMD). 2003, c. 545, §5 (REV). 2011, c. 654, §1 (AMD). 2013, c. 606, §§1-5 (AMD).



29-A §1257. Restricted licenses

The Secretary of State may restrict a license to operation: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Specific vehicle. Of a specified vehicle;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Daylight. During daylight hours;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Area operation. Within a designated area; or

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Other. Under any other restriction or condition that the Secretary of State determines is in the interest of highway safety.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1258. Medical Advisory Board

1. Board. The Medical Advisory Board, as established by Title 5, section 12004-I, subsection 84, consists of members appointed by the Secretary of State. Membership of the board is as follows.

A. The board must include licensed physicians representing the specialties of cardiology, gerontology, internal medicine, neurology or neurological surgery, ophthalmology, psychiatry, family practice and rehabilitative medicine and may include additional members who are professionals in relevant medical fields. [1995, c. 482, Pt. B, §19 (AMD).]

B. The Secretary of State shall designate the chair of the board. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Members of the board are entitled to compensation in accordance with Title 5, chapter 379. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1995, c. 482, Pt. B, §19 (AMD) .]

2. Duties. The duties of the board are as follows.

A. The board shall meet at least once every 2 years and may hold as many meetings as necessary. [2005, c. 433, §17 (AMD); 2005, c. 433, §28 (AFF).]

B. The board shall advise the Secretary of State on written medical and vision standards related to operator's licensing. Standards may only be adopted as rules. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The board shall coordinate efforts to educate health care providers and the public in the medical aspects of motor vehicle operator licensing. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2005, c. 433, §17 (AMD); 2005, c. 433, §28 (AFF) .]

3. Determination of competency. The Secretary of State may request written medical reports to determine who receives records, testimony, recommendations and reports of the board and determine the competency of a person to operate a motor vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Board review. The Secretary of State, having cause to believe that a licensed driver or applicant may not be physically or mentally qualified to be licensed, may obtain the advice of the board, a member of the board or another medical or paramedical professional licensed or certified in a medical specialty as follows.

A. The board may formulate advice from records and reports or may cause an examination and report to be made by a member or another qualified person. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The person under review may deliver a written report to the board and the board must give due consideration to the report. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The Secretary of State may request that the board interview in person someone whose ability to operate a motor vehicle safely is unascertainable through written reports or records. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Suspension pending compliance. The license of a person under review who refuses to submit to an examination or to provide information as requested by the Secretary of State pursuant to this subchapter may be suspended until the individual complies with the request.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Immunity. A member of the board or other person making an examination and report of opinion, recommendation or advice to the Secretary of State in good faith is immune from criminal or civil liability for so doing. A physician or other person who becomes aware of a physical, mental or emotional impairment that appears to present an imminent threat to driving safety and reports this information to the Secretary of State in good faith is immune from criminal or civil liability for so doing. The immunity for damages under this subsection applies only to the extent that this immunity is not in conflict with federal law or regulation.

[ RR 1993, c. 2, §20 (COR) .]

7. Confidentiality. A report received or made by the board, a member or the Secretary of State for the purpose of assisting the Secretary of State in determining whether a person is qualified to be licensed is confidential and only for the use of the board, the Secretary of State, medical personnel treating the person subject to review and the person subject to review.

These reports may not be divulged to another person unless the person subject to review gives written permission.

[ 2015, c. 206, §5 (AMD) .]

8. Reporting. Notwithstanding the provisions of Title 5, section 12005-A, the board is not required to file an annual report with the Secretary of State unless the board meets and exercises any of its powers and duties during a calendar year. In any calendar year in which the board meets and exercises any of its powers and duties, the board is subject to the provisions of Title 5, section 12005-A.

[ 2005, c. 433, §16 (NEW); 2005, c. 433, §28 (AFF) .]

SECTION HISTORY

RR 1993, c. 2, §20 (COR). 1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §§A21,B19 (AMD). 2005, c. 433, §§16,17 (AMD). 2005, c. 433, §28 (AFF). 2015, c. 206, §5 (AMD).



29-A §1259. Cancellation of license for physical, mental or emotional reasons

1. Request for cancellation. A person issued a license may request the Secretary of State, in writing, to cancel the license for physical, mental or emotional reasons. The Secretary of State may cancel a license after receipt of the written request from the individual.

[ 2001, c. 671, §23 (NEW) .]

2. Notice of cancellation. Upon receiving a request to cancel a license, the Secretary of State shall designate the license as canceled and notify the person who requested the cancellation pursuant to subsection 1, in writing, of the cancellation. The cancellation is effective on the date specified by the Secretary of State on the notice, which may not be less than 10 days after the mailing of the notification of cancellation by the Secretary of State.

[ 2001, c. 671, §23 (NEW) .]

3. Operating after cancellation. A person commits the offense of operating a motor vehicle without a license as provided in section 1251, subsection 1 if that person operates a motor vehicle after the person's license has been canceled by the Secretary of State pursuant to this section.

[ 2001, c. 671, §23 (NEW) .]

4. Reissuance of license. A person whose license is canceled pursuant to this section may petition the Secretary of State, in writing, to reissue the license. The Secretary of State may issue a person a license if the person:

A. Demonstrates that the person is physically, mentally or emotionally competent to operate a motor vehicle; and [2001, c. 671, §23 (NEW).]

B. Successfully completes the operator's examination, including a vision, written and road test, which must be administered without fee to the person. [2001, c. 671, §23 (NEW).]

[ 2001, c. 671, §23 (NEW) .]

5. Suspension. This section does not limit the authority of the Secretary of State to suspend a license.

[ 2001, c. 671, §23 (NEW) .]

SECTION HISTORY

2001, c. 671, §23 (NEW).






Subchapter 2: ISSUING LICENSES

29-A §1301. Application

1. Application required. An applicant must present to the Secretary of State an application for license on a form prepared by the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Contents. The applicant must provide specific answers that demonstrate the experience and competence of the applicant to operate a motor vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2-A. Legal presence requirement. The Secretary of State may not issue a license to an applicant unless the applicant presents to the Secretary of State valid documentary evidence of legal presence in the United States, except that the Secretary of State may exempt a person from the requirements of this subsection if that person is renewing a noncommercial driver's license and that person has continuously held a valid driver's license under this chapter since December 31, 1989 or was born before December 1, 1964.

[ 2013, c. 163, §1 (AMD) .]

3. Proof of age. An applicant who has not attained the age of 23 years must provide satisfactory proof of the applicant's date of birth prior to receiving a permit or original license.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Examination. An applicant must pass a physical examination by actual demonstration of ability to operate a motor vehicle and a written examination. Failure to complete the driving test within the term of a learner's permit requires reexamination for the permit.

[ 2013, c. 381, Pt. B, §15 (AMD) .]

5. Permanent license number.

[ 2005, c. 250, §1 (RP) .]

6. Social security number. Notwithstanding any other provision of law, the social security number of any applicant for a license or nondriver identification card must be recorded on the application, and the Secretary of State may not issue a license or nondriver identification card to a person who does not possess and provide a valid social security number. The Secretary of State shall collect, store and verify the social security number of an applicant for a license or nondriver identification card and may use that number to establish a permanent license number or nondriver identification number. This subsection does not apply to a person who provides written proof to the Secretary of State that the person is ineligible to receive a social security number.

[ 2005, c. 250, §2 (RPR) .]

6-A. Confidentiality. Except as authorized under 18 United States Code, Section 2721, the Secretary of State may not disseminate information collected under subsection 6 to any entity without specific authorization from the Legislature. For every willful violation of this subsection, a person commits a civil violation for which a fine of not more than $500 may be adjudged.

[ 2011, c. 149, §4 (NEW) .]

7. Physical examination. A physical examination that may be required by the Secretary of State for the issuance or renewal of a license may be performed by a licensed physician, physician assistant, nurse practitioner or other competent treatment personnel as determined by the Medical Advisory Board.

[ 2001, c. 159, §1 (NEW) .]

8. Organ and tissue donation. This subsection applies to organ donation under section 1402-A.

A. Before issuing or renewing a driver's license, the Secretary of State shall make available to the applicant a short statement on the opportunity to save a life through organ and tissue donation and shall provide the applicant an opportunity to become an organ or tissue donor. The applicant must be given a form on which to indicate whether the applicant intends to become a donor. [2003, c. 394, §2 (NEW); 2003, c. 394, §6 (AFF).]

B. Information regarding the opportunity to save a life through organ and tissue donation must be prominently displayed on driver's license information mailed to applicants or distributed at offices of the bureau and must be prominently displayed on posters in offices of the bureau. [2003, c. 394, §2 (NEW); 2003, c. 394, §6 (AFF).]

[ 2003, c. 394, §2 (NEW); 2003, c. 394, §6 (AFF) .]

8. (REALLOCATED TO T. 29-A, §1301, sub-§9) Vehicle used for examination.

[ RR 2003, c. 1, §28 (RAL); 2003, c. 397, §4 (NEW); 2003, c. 397, §6 (AFF) .]

9. (REALLOCATED FROM T. 29-A, §1301, sub-§8) Vehicle used for examination. An applicant for a license may not use a low-speed vehicle or autocycle to demonstrate ability to operate a motor vehicle as required under subsection 4.

[ 2009, c. 55, §3 (AMD) .]

10. Expired documents. The Secretary of State may not accept the following documents as identification for the purpose of issuing a nondriver identification card or driver's license:

A. An expired visa granted by the authority of the United States; [2005, c. 469, §1 (NEW).]

B. An expired document issued by a foreign country; or [2005, c. 469, §1 (NEW).]

C. A foreign passport showing an elapsed departure date. [2005, c. 469, §1 (NEW).]

[ 2005, c. 469, §1 (NEW) .]

11. Residency requirement. A license may not be issued to a person unless the person presents acceptable documentary evidence of the person's residence or domicile in this State. The Secretary of State may exempt from the requirements of this subsection a person who has established to the satisfaction of the Secretary of State that the person is on active duty in the United States Armed Forces, the spouse or child of a person on active duty in the United States Armed Forces or a student enrolled in a university, college or school within the State.

A. Acceptable documentary evidence of a person's residence or domicile in this State must include the applicant's name and the address of the person's residence or domicile in this State. A post office box or other mail drop address is not sufficient. Acceptable documentary evidence includes, but is not limited to:

(1) A tax return, W-2 form or paycheck stub;

(2) A utility bill or a letter from a utility company showing application for service;

(3) A contract to which the applicant is a party; or

(4) A document issued by a governmental entity. [2007, c. 659, §1 (NEW).]

B. A person who is unable to provide acceptable documentary evidence pursuant to paragraph A may meet the requirements of this subsection by:

(1) Submitting the affidavits of 2 individuals who have a personal or professional relationship with the person and knowledge of the person and the person's residence or domicile, which may include a shelter, in this State. A single affidavit signed by a parent or guardian of a minor making an application is sufficient for the purposes of this paragraph. The Secretary of State may reject any affidavit the Secretary of State determines to be insufficient to meet the requirements of this subsection. The affidavit is a sworn statement and a false statement by the affiant constitutes false swearing, which is a violation of Title 17-A, section 452. The Secretary of State shall provide forms for the completion of affidavits. These forms must state: "By signing this statement I verify that the representations herein are true. By making false statements on this document, I realize I am committing a Class D crime punishable under Maine law."; or

(2) By taking an oath or affirmation before the Secretary of State swearing to the person's residence or domicile, which may include a shelter. [2007, c. 659, §1 (NEW).]

An applicant who supplies false information pursuant to this subsection makes a material misstatement of fact described in section 2103 and is subject to the penalties under that section.

[ 2007, c. 659, §1 (NEW) .]

12. Selective service registration. Before issuing or renewing a driver's license to a male United States citizen or immigrant who is at least 18 years of age and under 26 years of age, the Secretary of State shall provide the applicant with a short statement on the requirements of the federal Military Selective Service Act, 50 United States Code, Section 453 and a federal Military Selective Service registration form. If an applicant consents to register with the federal Selective Service System pursuant to this subsection, the Secretary of State shall forward the necessary information of the applicant to the federal Selective Service System.

[ 2011, c. 170, §1 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 437, §30 (AMD). 1997, c. 537, §59 (AMD). 1997, c. 537, §62 (AFF). 2001, c. 159, §1 (AMD). 2001, c. 671, §24 (AMD). RR 2003, c. 1, §28 (COR). 2003, c. 394, §2 (AMD). 2003, c. 394, §6 (AFF). 2003, c. 397, §4 (AMD). 2005, c. 250, §§1,2 (AMD). 2005, c. 469, §1 (AMD). 2007, c. 648, §1 (AMD). 2007, c. 659, §1 (AMD). 2009, c. 55, §3 (AMD). 2011, c. 149, §4 (AMD). 2011, c. 170, §1 (AMD). 2013, c. 163, §1 (AMD). 2013, c. 381, Pt. B, §15 (AMD).



29-A §1302. Minors

1. Authorization. The Secretary of State may not accept the application for a license of a minor unless the application is:

A. Signed by a parent or guardian; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Signed by the spouse of the minor, provided the spouse is 18 years of age or older; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. When the minor has no parent, guardian or spouse who has attained the age of 18 years of age, signed by the employer of the minor if that employer is 18 years of age or older; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Accompanied by an attested copy of a court order of emancipation under Title 15, section 3506-A. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Suspension. If a person who has signed the application files with the Secretary of State a notarized written request that the license be suspended, the Secretary of State shall, pursuant to chapter 23, suspend the license without hearing. A suspension under this section may not be construed against the minor in any manner.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1303. Vision test requirements

1. Test requirement. A person must pass the vision portion of a license examination:

A. At the time of the first license renewal after attaining 40 years of age; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. At every 2nd license renewal after the renewal in paragraph A until attaining 62 years of age; and [1995, c. 482, Pt. A, §22 (AMD).]

C. At every license renewal after attaining 62 years of age. [1995, c. 482, Pt. A, §22 (AMD).]

[ 1995, c. 482, Pt. A, §22 (AMD) .]

2. Exceptions. In lieu of a test, a person may submit:

A. An acceptable certificate signed by a doctor, optometrist, registered nurse or other person approved by the Secretary of State, setting forth the person's visual acuity in each eye, both eyes combined and field of vision. The certificate must indicate that it is based on an examination completed within one year of the date of application; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Satisfactory evidence of a valid Interstate Commerce Commission driver's license issued within the past year. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §A22 (AMD).



29-A §1304. Learner's permits

1. Learner's permits. The following provisions apply to learner's permits.

A. A person who is 15 years of age or older may apply for a learner's permit, except that a person who is 15 years of age or older and has not attained 18 years of age must complete a course in driver education before applying for a learner's permit. [2013, c. 381, Pt. B, §16 (AMD).]

B. After an applicant has successfully passed all parts of an examination other than the driving test, the Secretary of State may issue a learner's permit. [2013, c. 381, Pt. B, §16 (AMD).]

C. The learner's permit entitles the permittee to drive a motor vehicle on the public ways. The permittee must have the learner's permit in immediate possession while driving on the public ways. [2013, c. 381, Pt. B, §16 (AMD).]

D. The learner's permit is valid for a period of 2 years. [2013, c. 381, Pt. B, §16 (AMD).]

E. Unless the permittee is operating a motorcycle or moped, the learner's permit requires the permittee to be accompanied by a licensed operator who:

(1) Has held a valid license for at least 2 years;

(2) Is at least 20 years of age;

(3) Is occupying a seat beside the driver; and

(4) Is licensed to operate the class vehicle operated by the permittee.

The accompanying operator must adhere to all restrictions applied to the license when functioning as the permittee's accompanying operator. [2013, c. 381, Pt. B, §16 (AMD).]

F. The Secretary of State may issue a restricted learner's permit to an applicant who is enrolled in a driver education program that includes practice driving. That permit is valid:

(1) For a school year or other specified period; and

(2) Only when the permittee is accompanied by a driver education teacher or a commercial driver education instructor, licensed by the Secretary of State under subchapter 3.

An applicant with a physical, mental or emotional condition that impairs the safe operation of a motor vehicle may operate on a restricted learner's permit without being enrolled in a driver education program for the purpose of an initial behind-the-wheel assessment. The driver education teacher or commercial driver education instructor must be licensed as an occupational or physical therapist with the Department of Professional and Financial Regulation. [2013, c. 381, Pt. B, §16 (AMD).]

G. [1997, c. 737, §22 (AFF); 1997, c. 737, §4 (RP).]

H. A person under 21 years of age may not apply for a license unless:

(1) A period of 6 months has passed from the date the person was issued a learner's permit; and

(2) The person has completed a minimum of 70 hours of driving, including 10 hours of night driving, while accompanied by a parent, guardian or licensed driver at least 20 years of age. The parent, stepparent or guardian, or a spouse or employer pursuant to section 1302, subsection 1, paragraphs B and C, must certify the person's driving time on a form prescribed by the Secretary of State. A parent, stepparent, guardian, spouse or employer who certifies a driving log pursuant to this subsection and was not the licensed driver accompanying the applicant must provide the name and address of the licensed driver who accompanied the applicant for the majority of the 70 hours of driving. The Secretary of State may complete the certification for an applicant at least 18 years of age and who has no parent, stepparent, guardian, spouse or employer if the applicant provides the name and address of the licensed driver who accompanied the applicant for the majority of the 70 hours of driving.

A person 21 years of age or older is not required to submit certification of driving time to the Secretary of State. [2013, c. 496, §13 (AMD).]

I. A person who has been issued a learner's permit may not operate a motor vehicle while using a handheld electronic device or mobile telephone. For the purpose of this paragraph, the following terms have the following meanings.

(1) "Handheld electronic device" means any handheld electronic device that is not part of the operating equipment of the motor vehicle, including but not limited to an electronic game, device for sending or receiving electronic mail, text messaging device or computer.

(2) "Mobile telephone" means a device used to access a wireless telephone service.

(3) "Operate" means driving a motor vehicle on a public way with the motor running, including while temporarily stationary because of traffic, a traffic light or a stop sign or otherwise stationary. "Operate" does not include operating a motor vehicle with or without the motor running when the operator has pulled the motor vehicle over to the side of, or off, a public way and has halted in a location where the motor vehicle can safely remain stationary.

(4) "Using" means manipulating, talking into or otherwise interacting with a mobile telephone or handheld electronic device.

A person who violates this paragraph commits a traffic infraction. [2015, c. 113, §1 (AMD).]

[ 2015, c. 113, §1 (AMD) .]

1-A. Learner's permit; issuance. The following provisions apply to the issuance of a learner's permit.

A. Fees for a learner's permit may be collected only by the Secretary of State in accordance with section 154, subsection 1. [2013, c. 493, §1 (NEW).]

B. Any required application materials for a learner's permit may be collected only by the Secretary of State. [2013, c. 493, §1 (NEW).]

C. Any required examination for a learner's permit may be administered only by the Secretary of State except that the Secretary of State may waive this requirement on receipt of a course completion certificate under section 1351, subsection 3. [2015, c. 114, §1 (AMD).]

D. A learner's permit may be issued only by the Secretary of State. [2013, c. 493, §1 (NEW).]

[ 2015, c. 114, §1 (AMD) .]

2. Motorcycle and moped. The following provisions apply to learner's permits for the operation of motorcycles or mopeds.

A. A person must be at least 16 years of age to apply for a motorcycle or moped learner's permit. [2013, c. 381, Pt. B, §16 (AMD).]

B. An applicant must pass a vision test and a knowledge test related specifically to the safe operation of a motorcycle or moped. [2005, c. 577, §19 (AMD).]

C. An applicant for a motorcycle permit must complete a motorcycle driver education program as required by section 1352. [2005, c. 577, §19 (AMD).]

D. A learner's permit is valid for 2 years. [2013, c. 381, Pt. B, §16 (AMD).]

E. Failure to complete the driving test within 2 years from the date of issuance of a learner's permit requires reexamination for a subsequent learner's permit to be issued. [2013, c. 381, Pt. B, §16 (AMD).]

F. [1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. B, §12 (RP); 1995, c. 65, Pt. C, §15 (AFF).]

G. A learner's permit does not allow the holder to carry a passenger. [2013, c. 381, Pt. B, §16 (AMD).]

H. The fee for a motorcycle or moped learner's permit and the first road test is $10. The fee for a subsequent examination is $5. [2013, c. 381, Pt. B, §16 (AMD).]

[ 2013, c. 381, Pt. B, §16 (AMD) .]

3. Bus.

[ 2013, c. 381, Pt. B, §16 (AMD); MRSA T. 29-A, §1304, sub-§3 (RP) .]

4. School bus.

[ 2013, c. 381, Pt. B, §16 (AMD); MRSA T. 29-A, §1304, sub-§4 (RP) .]

4-A. Commercial learner's permit. The following provisions apply to commercial learner's permits.

A. The commercial learner's permit holder must be at all times accompanied in a commercial motor vehicle of the class sought for licensed operation by the holder of a valid commercial driver's license with the commercial driver's license class and endorsements necessary to operate the commercial motor vehicle. The commercial driver's license holder shall at all times be physically present in the front seat of the vehicle next to the commercial learner's permit holder or, in the case of a passenger vehicle, directly behind or in the first row behind the driver. [2013, c. 381, Pt. B, §16 (NEW).]

B. The commercial learner's permit holder must hold a valid driver's license issued by the same state or jurisdiction of domicile that issued the commercial learner's permit. [2013, c. 381, Pt. B, §16 (NEW).]

C. The commercial learner's permit holder must have taken and passed a general knowledge test for the commercial motor vehicle class that the person expects to operate. [2013, c. 381, Pt. B, §16 (NEW).]

D. [2015, c. 46, §1 (RP).]

E. A commercial learner's permit holder is limited to the following endorsements.

(1) In order to receive a passenger endorsement, in accordance with the requirements of the federal Commercial Motor Vehicle Safety Act of 1986, a commercial learner's permit holder must have taken and passed the passenger endorsement knowledge test. A commercial learner's permit holder testing for a passenger endorsement is prohibited from operating a commercial motor vehicle carrying passengers other than the test examiners and the commercial driver's license holder accompanying the commercial learner's permit holder pursuant to paragraph A. The passenger endorsement must be specific to a commercial motor vehicle class. A commercial learner's permit holder must be at least 21 years of age to apply. The commercial learner's permit holder must be accompanied by a commercial driver's license holder with a passenger endorsement who has at least one year of driving experience and is at least 22 years of age.

(2) In order to receive a school bus endorsement, in accordance with the requirements of the federal Commercial Motor Vehicle Safety Act of 1986, a commercial learner's permit holder must have taken and passed the school bus endorsement knowledge test. A commercial learner's permit holder testing for a school bus endorsement is prohibited from operating a school bus with passengers other than test examiners and the commercial driver's license holder accompanying the commercial learner's permit holder pursuant to paragraph A. A commercial learner's permit holder must be at least 21 years of age to apply. The commercial learner's permit holder must be accompanied by a commercial driver's license holder with a passenger endorsement who has at least one year of driving experience and is at least 22 years of age.

(3) In order to receive a tank vehicle endorsement, in accordance with the requirements of the federal Commercial Motor Vehicle Safety Act of 1986, a commercial learner's permit holder must have taken and passed the tank vehicle endorsement knowledge test. A commercial learner's permit holder testing for a tank vehicle endorsement may only operate an empty tank vehicle and is prohibited from operating any tank vehicle that previously contained hazardous materials that has not been purged of any residue. [2013, c. 381, Pt. B, §16 (NEW).]

F. The commercial learner's permit holder may not operate a commercial motor vehicle transporting hazardous materials as defined in 49 Code of Federal Regulations, Section 383.5. [2013, c. 381, Pt. B, §16 (NEW).]

G. The commercial learner's permit is valid for no more than 180 days from the date of issuance. The Secretary of State may renew the commercial learner's permit for an additional 180 days without requiring the commercial learner's permit holder to retake the general and endorsement knowledge tests. [2013, c. 381, Pt. B, §16 (NEW).]

H. The issuance of a commercial learner's permit is a precondition to the initial issuance of a commercial driver's license. The issuance of a commercial learner's permit is a precondition to the upgrade of a commercial driver's license if the upgrade requires a skills test. [2013, c. 381, Pt. B, §16 (NEW).]

I. The commercial learner's permit holder is not eligible to take the commercial driver's license skills test in the first 14 days after the initial issuance of the commercial learner's permit. [2013, c. 381, Pt. B, §16 (NEW).]

This subsection takes effect July 8, 2015.

[ 2015, c. 46, §1 (AMD) .]

5. Expiration. Unless continuation is authorized by the Secretary of State, a learner's permit expires when the holder successfully passes a driving examination. An expired permit must immediately be surrendered to the Secretary of State.

[ 2013, c. 381, Pt. B, §16 (AMD) .]

6. Criminal offense. A person commits a Class E crime if that person accompanies a permittee who is operating a vehicle on a public way and that accompanying person has impaired mental or physical functioning as a result of the use of intoxicating liquor or drugs.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

RR 1993, c. 2, §21 (COR). 1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §§A100,B12, 13 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 402, §A47 (AMD). 1995, c. 505, §11 (AMD). 1995, c. 505, §22 (AFF). 1997, c. 393, §A33 (AMD). 1997, c. 393, §A34 (AFF). 1997, c. 737, §§2-5 (AMD). 1997, c. 737, §22 (AFF). 1997, c. 776, §36 (AMD). 1999, c. 127, §A43 (AMD). 1999, c. 470, §19 (AMD). 1999, c. 545, §1 (AMD). 2001, c. 440, §J1 (AMD). 2001, c. 671, §25 (AMD). 2001, c. 687, §15 (AMD). 2001, c. 710, §13 (AMD). 2001, c. 710, §14 (AFF). 2003, c. 286, §§1,2 (AMD). 2005, c. 577, §§18,19 (AMD). 2007, c. 2, §1 (AMD). 2007, c. 383, §§21,22 (AMD). 2009, c. 43, §1 (AMD). 2011, c. 356, §18 (AMD). 2011, c. 654, §2 (AMD). 2013, c. 77, §1 (AMD). 2013, c. 381, Pt. B, §16 (AMD). 2013, c. 493, §§1, 2 (AMD). 2013, c. 496, §13 (AMD). 2015, c. 46, §1 (AMD). 2015, c. 113, §1 (AMD). 2015, c. 114, §1 (AMD).



29-A §1305. Temporary licenses

1. Issuance of temporary licenses. The Secretary of State may issue a temporary license to an applicant.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Requirements. The Secretary of State may require the applicant to:

A. Successfully pass a complete examination; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Hold a valid or recently expired driver's license from another state or country. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Duration. A temporary license permits the applicant to operate a motor vehicle on a public way for not more than 60 days.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1306. Applicant who has not been licensed within past 5 years

An applicant for a license who has not been licensed to operate a motor vehicle in this State or in another jurisdiction within the past 5 years must successfully pass a complete examination consisting of a vision, written and road test. [2003, c. 434, §37 (AFF); 2003, c. 434, §17 (RPR).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 437, §31 (AMD). 2001, c. 361, §28 (AMD). 2003, c. 434, §37 (AFF). 2003, c. 434, §17 (RPR).



29-A §1307. Examination fees

An applicant required to take an examination shall pay an examination fee to the Secretary of State prior to administration of the examination as follows. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Class A, Class B or Class C commercial driver's license. The examination fee for a Class A, Class B or Class C commercial driver's license is $35, which includes the first road test. A reexamination is $15.

[ 2013, c. 381, Pt. B, §17 (AMD) .]

2. Class C noncommercial license. The examination fee for a Class C noncommercial license is $10, which includes the first road test. A reexamination is $5.

[ 2013, c. 381, Pt. B, §17 (AMD) .]

3. Examination fee for endorsements. The examination fee for a double or triple trailer, bus, tank vehicle, hazardous materials endorsement or the renewal of a hazardous materials endorsement is $10. A reexamination is $5.

[ 2013, c. 381, Pt. B, §17 (AMD) .]

4. Cancellation of examination appointment. If an examination requires an appointment and the applicant does not keep that appointment, the Secretary of State shall assess an additional $30 fee for a Class A, Class B or Class C commercial examination and $20 for a bus, school bus or Class C noncommercial examination at the time of reappointment for examination. If the applicant notifies the Department of the Secretary of State, Bureau of Motor Vehicles, Driver Examination Section of cancellation at least 48 hours prior to the examination, the Secretary of State shall waive the additional fee.

[ 2015, c. 206, §6 (AMD) .]

5. Exception. A person required to take an examination pursuant to section 1309, subsection 1 is not required to pay an examination or cancellation fee.

[ 2013, c. 381, Pt. B, §17 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §A23 (AMD). 1997, c. 437, §32 (AMD). 2003, c. 434, §18 (AMD). 2003, c. 434, §37 (AFF). 2013, c. 381, Pt. B, §17 (AMD). 2015, c. 206, §6 (AMD).



29-A §1308. Reexamination of accident-prone driver

1. Definition. For purposes of this section, an "accident-prone driver" means an operator of a motor vehicle who has contributed to the cause of 3 or more accidents within a period of 3 consecutive years.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Examination. An accident-prone driver, after notice and hearing, may be required to pass an operator's examination or submit to other instruction to improve driving as prescribed by the Secretary of State to retain a license.

[ 1997, c. 776, §37 (AMD) .]

3. Evidence. A determination that an individual is accident-prone is not admissible in evidence in a civil action arising out of an accident.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Suspension. This section does not limit the authority of the Secretary of State to suspend a license.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 776, §37 (AMD).



29-A §1309. Reexamination of incompetent or unqualified operators

1. Reexamination may be required. The Secretary of State, having good cause to believe that a licensed operator is incompetent or otherwise not qualified to be licensed, may require, on at least 5 days prior written notice, that operator to submit to an examination.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Suspension of license. On conclusion of an examination, the Secretary of State may suspend the license of that person or issue a restricted license.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Refusal to submit to examination. Refusal or neglect of the licensee to submit to an examination is sufficient ground for suspension.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1310. Interim license (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 674, §2 (NEW). 2001, c. 361, §29 (AMD). 2003, c. 286, §3 (RP).



29-A §1311. Intermediate license

1. Restricted license. A person under 18 years of age who has been issued a driver's license may not:

A. Carry passengers other than immediate family members unless accompanied by a licensed operator who meets the requirements of section 1304, subsection 1, paragraph E. For the purpose of this paragraph, "immediate family member" includes the following when living with the immediate family:

(1) A foreign exchange student;

(2) A person who is under court-appointed guardianship of an immediate family member; and

(3) A child whose parent is deployed for military service and is under guardianship of an immediate family member as provided on a United States Department of Defense Armed Forces Family Care Plan, DA Form 5305 or its successor form.

For the purpose of this paragraph, "deployed for military service" means assigned to active military duty with the state military forces, as defined in Title 37-B, section 102, or the United States Armed Forces, including the National Guard and Reserves, whether pursuant to orders of the Governor or the President of the United States, when the duty assignment is in a combat theater, in an area where armed conflict is taking place or in an area away from a person's normal duty station; [2011, c. 13, §1 (AMD).]

B. Operate a motor vehicle between the hours of 12 a.m. and 5 a.m.; or [2003, c. 286, §4 (NEW).]

C. Operate a motor vehicle while using a handheld electronic device or mobile telephone.

For the purpose of this paragraph, the following terms have the following meanings.

(1) "Handheld electronic device" means any handheld electronic device that is not part of the operating equipment of the motor vehicle, including but not limited to an electronic game, device for sending or receiving electronic mail, text messaging device or computer.

(2) "Mobile telephone" means a device used to access a wireless telephone service.

(3) "Operate" means driving a motor vehicle on a public way with the motor running, including while temporarily stationary because of traffic, a traffic light or a stop sign or otherwise stationary. "Operate" does not include operating a motor vehicle with or without the motor running when the operator has pulled the motor vehicle over to the side of, or off, a public way and has halted in a location where the motor vehicle can safely remain stationary.

(4) "Using" means manipulating, talking into or otherwise interacting with a mobile telephone or handheld electronic device. [2015, c. 113, §2 (AMD).]

[ 2015, c. 113, §2 (AMD) .]

2. Period of restrictions. Except as provided in section 2116 and subject to extension pursuant to subsection 3, the license restrictions in subsection 1 are in effect for a period of 270 days from license issuance. The period of license restrictions may extend beyond the person's 18th birthday.

[ 2011, c. 654, §3 (AMD) .]

3. Extension of restrictions. A person who is adjudicated for violating this section must have the license restrictions in subsection 1 extended for an additional period of 270 days. The additional period of license restrictions may extend beyond the person's 18th birthday. Any violation of the license restrictions during the period of this extension must result in a further extension of the license restrictions pursuant to this section.

[ 2011, c. 654, §4 (AMD) .]

3-A. Restricted license decal. Before issuing a license under this section, the Secretary of State shall make available to the licensee a set of 2 decals to place in the motor vehicle driven by the licensee that indicates that the driver of the motor vehicle may be a holder of an intermediate license. Notwithstanding section 2082, a motor vehicle operated by a person who has been issued a driver's license under this section may display a set of 2 decals, one located on the rear window and one located in the upper left-hand corner of the front windshield, that indicates that the driver of the motor vehicle may be a holder of an intermediate license under this section. The design of the decal must be approved by the Chief of the State Police in consultation with the Secretary of State. The decals may not be larger than 3 inches by 3 inches and may not be placed in a manner that obstructs the operator's view of the roadway.

The Secretary of State shall begin issuing restricted license decals in accordance with this subsection no later than October 1, 2015.

[ 2015, c. 113, §3 (NEW) .]

4. Penalty. A person who violates this section commits a traffic infraction for which a fine of not less than $250 and not more than $500 may be adjudged.

[ 2011, c. 654, §5 (AMD) .]

5. Suspension of license. The Secretary of State shall suspend without right to a hearing the license of a person adjudicated for violating this section:

A. For 60 days on the first offense; [2011, c. 654, §6 (NEW).]

B. For 180 days on the 2nd offense; and [2011, c. 654, §6 (NEW).]

C. For one year on the 3rd or subsequent offense. [2011, c. 654, §6 (NEW).]

[ 2011, c. 654, §6 (NEW) .]

SECTION HISTORY

2003, c. 286, §4 (NEW). 2009, c. 10, §1 (AMD). 2011, c. 13, §1 (AMD). 2011, c. 556, §9 (AMD). 2011, c. 654, §§3-6 (AMD). 2015, c. 113, §§2, 3 (AMD).



29-A §1312. Maine Organ and Tissue Donation Fund voluntary checkoff

1. Maine Organ and Tissue Donation Fund. When applying for or renewing a license under this subchapter, a person may designate that a $2 donation be paid into the Maine Organ and Tissue Donation Fund established in section 1402-B, subsection 4. A person who designates a $2 donation under this subsection shall include with the person's license application or renewal fee sufficient funds to make the contribution. Each license application form under section 1301, subsection 1 and license renewal form under section 1406-A must contain a designation in substantially the following form: "Maine Organ and Tissue Donation Fund donation: ( ) $2 or ( ) Other $... ."

[ 2013, c. 588, Pt. A, §37 (AMD) .]

2. Contributions credited to Maine Organ and Tissue Donation Fund. The Secretary of State shall determine annually the total amount contributed pursuant to subsection 1. Prior to the beginning of the next year, the Secretary of State shall deduct the cost of administering the Maine Organ and Tissue Donation Fund checkoff and report the remainder to the Treasurer of State, who shall forward that amount to the Maine Organ and Tissue Donation Fund.

[ 2013, c. 127, §1 (NEW); 2013, c. 127, §5 (AFF) .]

SECTION HISTORY

2013, c. 127, §1 (NEW). 2013, c. 127, §5 (AFF). 2013, c. 588, Pt. A, §37 (AMD).






Subchapter 3: DRIVER EDUCATION

29-A §1351. Driver education

1. Driver education required for certain minors. Except to operate a moped only, a license may not be issued to a person under 18 years of age unless that person presents a certificate of successful completion of an approved driver education course and examination. The requirement of completion of an approved driver education course may be waived for a person who holds a valid driver's license from another jurisdiction.

[ 1999, c. 470, §20 (AMD) .]

2. Approved course. An approved driver education course is a course given by a:

A. Public secondary school; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Private secondary school approved for attendance purposes by the Commissioner of Education; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Career and technical education center or a career and technical education region; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 2003, c. 545, §5 (REV).]

D. Person licensed by the Secretary of State. [1997, c. 393, Pt. A, §37 (AFF); 1997, c. 393, Pt. A, §35 (RPR).]

[ 1997, c. 393, Pt. A, §35 (AMD); 1997, c. 393, Pt. A, §37 (AFF); 2003, c. 545, §5 (REV) .]

3. Certificate. A successful course completion certificate may be issued if the course meets the standards adopted by the Secretary of State. A certificate may not be issued to a person who was not at least 15 years of age when beginning the course.

[ 1997, c. 393, Pt. A, §37 (AFF); 1997, c. 393, Pt. A, §36 (RPR) .]

4. Requirements. A driver education course approved under this subchapter must include instruction that imparts the understanding and skills necessary to operate a motor vehicle safely in a situation in which a motorcycle or vulnerable user is sharing the road with that motor vehicle.

[ 2015, c. 164, §2 (RPR) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 402, §A47 (AMD). 1995, c. 505, §§12,13 (AMD). 1995, c. 505, §22 (AFF). 1997, c. 393, §§A35,36 (AMD). 1997, c. 393, §A37 (AFF). 1997, c. 737, §6 (AMD). 1999, c. 470, §20 (AMD). 2003, c. 183, §1 (AMD). 2003, c. 545, §5 (REV). 2015, c. 164, §2 (AMD).



29-A §1352. Motorcycle driver education

1. Motorcycle driver education required. Notwithstanding any other provision of law, a motorcycle learner's permit, license or endorsement may not be issued to a person, unless that person presents a certificate of successful completion of a motorcycle driver education program and examination approved by the Secretary of State.

[ 2013, c. 381, Pt. B, §18 (AMD) .]

2. Education program. The following provisions apply to motorcycle driver education programs.

A. A motorcycle driver education program must consist of an 8-hour block of instruction directly related to the actual operation of motorcycles, emphasizing safety measures designed to ensure greater awareness of careful and skillful operation of motorcycles. [2005, c. 577, §21 (AMD).]

B. The program may be offered by a public secondary school, a private secondary school approved for attendance purposes by the Commissioner of Education, a career and technical education center or career and technical education region or adult education program conducted under Title 20-A, chapter 316. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 2003, c. 545, §5 (REV).]

C. A motorcycle program offered independently of an approved driver education course may not be offered for credit toward a high school diploma. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A program may include instruction and riding experience on a motorcycle driving range. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. The Secretary of State must approve a motorcycle driver education program. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2005, c. 577, §21 (AMD) .]

3. Instructors. The following provisions apply to the certification of instructors.

A. A person may not conduct a motorcycle driver education program unless certified by the Secretary of State as a qualified instructor. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The Secretary of State shall:

(1) Conduct, or authorize other qualified persons to conduct, certification courses; and

(2) Establish reasonable qualification standards and requirements for certification. The requirements must include a provision to demonstrate proficiency in operating a motorcycle. [1997, c. 776, §38 (AMD).]

C. [1995, c. 505, §22 (AFF); 1995, c. 505, §14 (RP).]

[ 1997, c. 776, §38 (AMD) .]

4. Instructor availability. When a certified instructor is not available in a geographic area, the Secretary of State may assign a qualified instructor for the program subject to the following provisions.

A. The requesting authority must ensure a minimum class size of 6 students. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The Secretary of State shall charge a program fee comparable to other motorcycle driver education programs. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. An instructor is not a "teacher" within the meaning of Title 5, section 17001, subsection 42 or Title 20-A. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Completion certificates. An instructor shall issue a completion certificate to a student who has successfully completed the course.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Waiver of examination. The Secretary of State may waive the required:

A. Written examination on receipt of a completion certificate; and [1999, c. 470, §21 (NEW).]

B. Road examination for the holder of a valid motor vehicle operator's license on receipt of a certificate demonstrating successful completion of a novice rider course approved by the Secretary of State. An endorsement issued pursuant to this paragraph prohibits the holder from carrying a passenger for a period of 60 days following the date of issuance of the endorsement. [2013, c. 381, Pt. B, §19 (AMD).]

[ 2013, c. 381, Pt. B, §19 (AMD) .]

7. Suspension and revocation. The Secretary of State may suspend, revoke or deny a certificate of completion or an instructor's certificate for just cause in accordance with the Maine Administrative Procedure Act.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §B14 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 505, §14 (AMD). 1995, c. 505, §22 (AFF). 1997, c. 776, §38 (AMD). 1999, c. 470, §21 (AMD). 2001, c. 671, §26 (AMD). 2003, c. 545, §5 (REV). 2005, c. 411, §1 (AMD). 2005, c. 577, §§20,21 (AMD). 2007, c. 383, §23 (AMD). 2013, c. 381, Pt. B, §§18, 19 (AMD).



29-A §1353. Fees

The annual fee for instructor certification is $100. The annual fee for inspection of a motorcycle education classroom is $50. The fee for inspection of a motorcycle driving range is $50. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1354. Driver education programs

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Applicant," as applied to a firm, partnership or association, includes the members of the firm, partnership or association and, as applied to a corporation, includes the officers and directors of the corporation. [1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF).]

B. "Commercial driver education school" means a person engaged in teaching driver education for remuneration. Commercial driver education school does not include a noncommercial driver education school as defined in paragraph G. [1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF).]

C. "Driver education" means any type of instruction or tutoring given to a person in preparation to obtain a learner's permit or in preparing for an examination to obtain a driver's license in exchange for remuneration or course credit. [2013, c. 381, Pt. B, §20 (AMD).]

D. "Driver education school" means a commercial driver education school or a noncommercial driver education school. [1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF).]

E. [2011, c. 556, §10 (RP).]

F. "Instructor" means a person engaged in teaching driver education. [2011, c. 556, §11 (AMD).]

G. "Noncommercial driver education school" means a public secondary school, an approved private secondary school, career and technical education center, career and technical education region or adult education program conducted pursuant to Title 20-A, chapter 315 that offers driver education. [1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF); 2003, c. 545, §5 (REV).]

H. "Person" means an individual or individuals, firm, partnership, association or corporation. When used in any provision of this chapter that prescribes or imposes a fine or imprisonment, or both, "person," as applied to a corporation, includes the officers of the corporation. A firm, partnership, association or corporation may be subjected, as an entity, to the payment of a fine. [1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF).]

[ 2013, c. 381, Pt. B, §20 (AMD) .]

2. Licenses required. A person may not operate a driver education school, conduct driver education or act as an instructor unless licensed by the Secretary of State.

A. A Class A driver education school license may be issued to a driver education school that employs Class A or Class B instructors and that is authorized to teach both the classroom and behind-the-wheel phases of driver education. [2011, c. 556, §12 (AMD).]

B. A Class A instructor license authorizes the holder to teach both the classroom and behind-the-wheel phases of driver education as an employee or affiliate of a licensed driver education school. [2011, c. 556, §12 (AMD).]

C. A Class B instructor license authorizes the holder to teach only the behind-the-wheel phase of driver education as an employee or affiliate of a licensed driver education school. [2011, c. 556, §12 (AMD).]

[ 2011, c. 556, §12 (AMD) .]

3. Commercial driver education school license requirements. With assistance from the Technical Review Panel established in subsection 6, the Secretary of State shall adopt rules governing the curriculum, facilities, operations, including record-keeping requirements, and issuance and renewal of licenses for noncommercial driver education schools and commercial driver education schools and instructors.

A. The Secretary of State may not issue a license for a driver education school until the applicant has filed with the Secretary of State a certificate showing that the applicant is covered by an automobile bodily injury and property damage liability insurance policy insuring against any legal liability in accordance with the terms of the policy for personal injury or death of any one person in the sum of $100,000 and for any number of persons in the sum of $300,000 and against property damage in the sum of $100,000 arising from the operation of any vehicle being used in a commercial driver education school. In lieu of that insurance, the applicant may file with the Secretary of State a bond or bonds issued by a surety company authorized to do business in the State in the amount of at least $100,000 on account of injury to or death of one person and subject to such limits as respects injury to or death of one person, of at least $300,000 on account of any one accident resulting in injury to or death of more than one person and of at least $100,000 for damage to property of others. Failure to comply with this subsection is grounds for suspension or revocation of a driver education school license. [1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF).]

B. A vehicle used as a training vehicle must be maintained in safe mechanical condition at all times. Each vehicle must be equipped with dual-control foot brakes and, if the vehicle is not equipped with an automatic transmission, dual-control clutch pedals. While being used in actual instruction, a vehicle must be equipped with an identification sign listing the name of the school and a student driver sign.

The following vehicles are not required to have dual controls and an identification sign listing the name of the school and a student driver sign:

(1) A vehicle that is being used to instruct a person with a disability and is specially equipped for use by a person with a disability; and

(2) A vehicle that is being used to instruct a person in possession of a valid Maine driver's license or learner's permit when the vehicle is not provided by the driver education school. [2013, c. 381, Pt. B, §21 (AMD).]

[ 2013, c. 381, Pt. B, §21 (AMD) .]

4. Instructor license requirements. With assistance from the Technical Review Panel established in subsection 6, the Secretary of State shall adopt rules governing the issuance and renewal of instructor licenses. In addition to the requirements established by rule, each applicant must meet the following requirements:

A. The applicant must be at least 21 years of age and have a high school diploma or its equivalent; [1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF).]

B. The applicant must have at least 4 years of driver experience as a licensed operator; [1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF).]

C. The applicant may not have had a license revoked pursuant to chapter 23, subchapter 5 within the preceding 6-year period; [2011, c. 556, §14 (AMD).]

D. The applicant may not have had an OUI as defined in section 2401, subsection 8 within the preceding 6-year period; [1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF).]

E. The applicant must pass an examination consisting of a knowledge, vision and road test in the type of vehicle for which the license is to be used as prescribed by the Secretary of State; and [1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF).]

F. The applicant must complete an educational program prescribed by the Secretary of State. [1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF).]

[ 2011, c. 556, §14 (AMD) .]

5. License fees.

[ MRSA T. 29-A, §1354, sub-§5 (RP) .]

5-A. License fees. License fees must be paid to the Secretary of State and deposited into the Highway Fund. The following fees apply.

A. The fee for a driver education school license is $125. [1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF).]

B. The fee for an instructor license is $100. [2011, c. 556, §15 (AMD).]

C. A driver education school license expires one year from the date of issuance. The fee for the renewal of a driver education school license is $125. An instructor license expires 2 years from the date of issuance. The fee for the renewal of an instructor license is $100. [2011, c. 556, §15 (AMD).]

D. A noncommercial driver education school that offers driver education for course credit and does not charge a fee for driver education is exempt from the license fees required in this subsection. An instructor employed by and providing driver education only in a school exempt from license fees in accordance with this paragraph is also exempt from license fees required in this subsection. [2011, c. 556, §15 (AMD).]

[ 2011, c. 556, §15 (AMD) .]

6. Secretary of State duties. The Secretary of State has the following duties.

A. The Secretary of State shall establish the Technical Review Panel that includes representatives from the Department of Education, the Department of Public Safety, law enforcement agencies, the insurance industry and the motor carrier industry and 2 instructors. The Technical Review Panel shall assist the Secretary of State in developing curriculum and instructor training and certification. [2011, c. 556, §16 (AMD).]

B. The Secretary of State shall develop and implement a standardized driver education curriculum that establishes minimum standards for instructional goals and learning objectives. The Secretary of State shall require distribution of information on organ and tissue donation and the possibility of saving lives through organ donation. [2003, c. 394, §3 (AMD); 2003, c. 394, §6 (AFF).]

C. The Secretary of State shall develop and implement training programs for the licensing and relicensing of instructors. [2011, c. 556, §17 (AMD).]

D. The Secretary of State shall monitor classroom and behind-the-wheel instruction for compliance with statutory and regulatory requirements. [1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF).]

E. The Secretary of State shall develop and implement a system to monitor the driving records of individuals who complete a driver education program to assist in the evaluation of the effectiveness of driver education instruction and curriculum. [1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF).]

F. The Secretary of State shall inspect driver education schools to review records, facilities, operating procedures, quality of instruction and compliance with statutory and regulatory requirements. [1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF).]

G. The Secretary of State shall investigate written complaints regarding the activities of driver education schools and instructors. [2011, c. 556, §18 (AMD).]

[ 2011, c. 556, §§16-18 (AMD) .]

7. Penalties. A person who conducts driver education, operates a driver education school or acts as an instructor without a license is guilty of a Class E crime. The State may bring an action in Superior Court to enjoin any person from violating this chapter, regardless of whether proceedings have been or may be instituted in the District Court or whether criminal proceedings have been or may be instituted.

[ 2011, c. 556, §19 (AMD) .]

8. Suspension or revocation of license; hearings. The Secretary of State may suspend, revoke or refuse to issue or renew a driver education school or instructor license for noncompliance with statutory and regulatory requirements. A person refused a license or whose license is suspended or revoked may request a hearing with the Secretary of State. A requested hearing must be conducted pursuant to chapter 23, subchapter 2, article 3.

[ 2011, c. 556, §20 (AMD) .]

9. Insurance for graduates. Rating bureaus or independent insurers as recognized by the Superintendent of Insurance may grant an automobile insurance discount for driver education school graduates.

[ 1995, c. 505, §15 (NEW); 1995, c. 505, §22 (AFF) .]

10. Surety bond. The Secretary of State shall require a driver education school licensed pursuant to subsection 2 to provide a surety bond to guarantee the discharge of the duties required under this subchapter.

[ 2013, c. 381, Pt. C, §3 (NEW) .]

SECTION HISTORY

1995, c. 505, §15 (NEW). 1995, c. 505, §22 (AFF). 1995, c. 605, §2 (AMD). 1997, c. 776, §39 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 668, §116 (AMD). 2003, c. 394, §3 (AMD). 2003, c. 394, §6 (AFF). 2003, c. 545, §5 (REV). 2003, c. 652, §B7 (AMD). 2003, c. 652, §B8 (AFF). 2005, c. 411, §2 (AMD). 2011, c. 442, §§1, 2 (AMD). 2011, c. 556, §§10-20 (AMD). 2013, c. 381, Pt. B, §§20, 21 (AMD). 2013, c. 381, Pt. C, §3 (AMD).



29-A §1355. Collection of license fees (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 505, §16 (NEW). 1995, c. 505, §22 (AFF). 2005, c. 411, §3 (RP).



29-A §1356. Motor Carrier Training Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 605, §3 (NEW). 1999, c. 470, §22 (RP).



29-A §1357. Advanced driver education (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2005, c. 1, §13 (RAL). 2005, c. 174, §1 (NEW). 2005, c. 411, §4 (NEW). 2005, c. 606, §B3 (AMD). 2013, c. 381, Pt. B, §22 (RP).



29-A §1358. Communication services for deaf and hard-of-hearing persons (REALLOCATED FROM TITLE 29-A, SECTION 1357)

(REALLOCATED FROM TITLE 29-A, SECTION 1357)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "CART" means computer-assisted real-time transcription using specialized equipment to transcribe real-time word-for-word spoken English into written English that can be viewed on a computer screen or projected onto a large screen. [RR 2005, c. 1, §13 (RAL).]

B. "CART provider" means a person who provides CART. [RR 2005, c. 1, §13 (RAL).]

C. "Deaf person" means a person whose sense of hearing is nonfunctional for the purpose of communication and who must depend primarily upon visual communication. [RR 2005, c. 1, §13 (RAL).]

D. "Hard-of-hearing person" means a person who has a hearing loss resulting in a functional loss, but not to the extent that the person must depend primarily upon visual communication. [RR 2005, c. 1, §13 (RAL).]

E. "Licensed interpreter" means a person who provides sign language interpreting services and is licensed under Title 32, section 1524 or section 1524-B. [RR 2005, c. 1, §13 (RAL).]

[ RR 2005, c. 1, §13 (RAL) .]

2. Licensed interpreter services or CART required for driver education. When a deaf or hard-of-hearing person is required to complete a driver education course and examination pursuant to section 1351 or 1352, the Secretary of State shall provide a licensed interpreter or CART provider to allow for completion of the driver education course and examination. Licensed interpreter services or CART provided under this section must be paid for by the Secretary of State.

[ RR 2005, c. 1, §13 (RAL) .]

SECTION HISTORY

RR 2005, c. 1, §13 (RAL).






Subchapter 4: LICENSE

29-A §1401. Contents of license

1. Required information. A license must state, at a minimum, the name, date of birth, place of residence or mailing address if different from the residence, of the licensee and the permanent number assigned to that licensee. A name displayed on a license must be as the name appears on a birth certificate or a court order or as the result of marriage.

[ 1995, c. 482, Pt. A, §24 (AMD) .]

2. Photograph or digital image. A license, except for a temporary license, must bear a full-face color photograph or digital image of the licensee. The following are exempt from the photographic or digital image requirement:

A. [2003, c. 434, §37 (AFF); 2003, c. 434, §19 (RP).]

B. A person in active military service stationed outside the State; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Another person approved by the Secretary of State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2003, c. 434, §19 (AMD); 2003, c. 434, §37 (AFF) .]

3. Signature. A licensee's signature must appear in the place designated. The signature must be the same as the name displayed on the license. A license is not valid until signed.

[ 1995, c. 645, Pt. A, §14 (AMD) .]

4. Fee.

[ 2003, c. 434, §37 (AFF); 2003, c. 434, §20 (RP) .]

5. Record.

[ 1999, c. 470, §23 (RP) .]

6. Storage, recording, retention and distribution of digital images and digitized signatures. Digital images and digitized signatures used to produce a license are confidential and may be distributed only for use by a law enforcement agency in carrying out its functions or as otherwise authorized under the provisions of 18 United States Code, Section 2721. The Secretary of State may store, record and retain digital images and digitized signatures used only for the purpose of producing a license. A violation of this subsection is a violation of section 2103, subsection 4.

[ 2011, c. 149, §5 (RPR) .]

7. Graphic design. The graphic design used on the license may not be reproduced, copied or distributed without the written consent of the Secretary of State. A violation of this subsection is a violation of section 2103, subsection 4.

[ 1999, c. 470, §24 (NEW) .]

8. Security components. The security components contained on the license may not be reproduced, copied or distributed without the written consent of the Secretary of State. A violation of this subsection is a violation of section 2103, subsection 4.

[ 1999, c. 470, §24 (NEW) .]

9. Use of biometric technology. The Secretary of State may not use biometric technology, including, but not limited to, retinal scanning, facial recognition or fingerprint technology, to produce a license or nondriver identification card. This subsection does not apply to digital images.

[ 2011, c. 149, §6 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §B15 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 482, §A24 (AMD). 1995, c. 645, §A14 (AMD). 1997, c. 437, §§33-35 (AMD). 1999, c. 470, §§23,24 (AMD). 2003, c. 434, §§19,20 (AMD). 2003, c. 434, §37 (AFF). 2011, c. 149, §§5, 6 (AMD).



29-A §1402. Anatomical gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 32, §3 (RP).



29-A §1402-A. Anatomical gifts

1. Statement on anatomical gifts.

[ 2007, c. 601, §9 (AFF); 2007, c. 601, §3 (RP) .]

1-A. Anatomical gifts. A licensee or, beginning January 1, 2010, a nondriver identification card holder under section 1410 may make an anatomical gift under Title 22, chapter 710-B during the process of obtaining and renewing a license or nondriver identification card. After January 1, 2010, a licensee or nondriver identification card holder may make an anatomical gift in the periods between license and nondriver identification card renewals by requesting that the licensee or nondriver identification card holder be included in or eliminated from the Maine Organ Donor Registry.

[ 2007, c. 601, §4 (NEW); 2007, c. 601, §9 (AFF) .]

2. Organ donor decal, code or notation.

[ 2007, c. 601, §9 (AFF); 2007, c. 601, §5 (RP) .]

2-A. Organ and tissue donor notation. The Secretary of State shall print the license or nondriver identification card with a distinctive code or notation indicating the licensee's or card holder's inclusion in the Maine Organ Donor Registry.

[ 2007, c. 601, §6 (NEW); 2007, c. 601, §9 (AFF) .]

3. Information on organ and tissue donation. The Secretary of State shall make available information on organ and tissue donation to license applicants and holders. The Secretary of State shall also make information on organ and tissue donation available in offices of the Bureau of Motor Vehicles.

[ 1997, c. 233, §1 (NEW) .]

4. Anatomical gift coordination. In order to coordinate the donation of anatomical gifts and the receipt and transplantation of organs and tissues, beginning July 1, 2004, the Secretary of State shall perform the following duties.

A. The Secretary of State shall modify its existing database system to maintain the Maine Organ Donor Registry, referred to in this section as "the registry." The Secretary of State shall include information on donors who indicate their intention to donate through the Office of the Secretary of State. [2003, c. 394, §4 (NEW); 2003, c. 394, §6 (AFF).]

B. [2011, c. 168, §2 (RP).]

C. Information maintained in the registry must be made available through a secure site on the Internet, designed to guard donor and family privacy, to federally designated organ procurement organizations as necessary for the coordination of receipt of anatomical gifts and coordination of transplantation of organs and tissues. [2003, c. 394, §4 (NEW); 2003, c. 394, §6 (AFF).]

D. [2011, c. 168, §3 (RP).]

E. Notwithstanding Title 22, section 1711-C and any other provision of law to the contrary, a health care provider licensed in this State to provide primary health care shall provide information to a federally designated organ procurement organization regarding a patient who has indicated a willingness to become an organ donor under this section, Title 18-A, Article 5, Part 8 or Title 22, chapter 710-B if such information is provided in accordance with professional standards applicable to organ donation. [2007, c. 601, §7 (AMD); 2007, c. 601, §9 (AFF).]

[ 2011, c. 168, §§2, 3 (AMD) .]

5. Effect. An expression of willingness to make an anatomical gift under this section has the same effect as a designation under Title 18-A, Article 5, Part 8 or Title 22, chapter 710-B. Revocation or suspension of the right to drive under this chapter does not affect the expressed willingness of a person to make an anatomical gift under this section.

[ 2007, c. 601, §8 (AMD); 2007, c. 601, §9 (AFF) .]

SECTION HISTORY

1995, c. 32, §4 (NEW). 1997, c. 233, §1 (AMD). 1997, c. 437, §36 (AMD). 2003, c. 394, §4 (AMD). 2003, c. 394, §6 (AFF). 2005, c. 208, §3 (AMD). 2007, c. 601, §§3-8 (AMD). 2007, c. 601, §9 (AFF). 2011, c. 168, §§2, 3 (AMD).



29-A §1402-B. Organ Donation Advisory Council

1. Appointment; composition; term; compensation. The Organ Donation Advisory Council, established by Title 5, section 12004-I, subsection 36-E, referred to in this section as "the council," consists of 10 members as follows:

A. The Secretary of State or the secretary's designee; [2011, c. 168, §4 (NEW).]

B. The Commissioner of Health and Human Services or the commissioner's designee; [2011, c. 168, §4 (NEW).]

C. A representative of the Department of the Secretary of State, Bureau of Motor Vehicles, appointed by the Secretary of State; [2011, c. 168, §4 (NEW).]

D. The president of a statewide medical society, appointed by the President of the Senate; [2011, c. 168, §4 (NEW).]

E. A representative of a federally designated organ procurement organization serving the State, appointed by the Speaker of the House of Representatives; [2011, c. 168, §4 (NEW).]

F. Three members of the public with experience in the field of organ and tissue donation or transplantation, at least one of whom must be a recipient of a donated organ or tissue and at least one of whom must be a donor or a family member of a donor, appointed by the President of the Senate; and [2011, c. 168, §4 (NEW).]

G. Two members of the public with experience in the field of organ and tissue donation or transplantation, at least one of whom must be a doctor experienced in organ and tissue transplantation, appointed by the Speaker of the House of Representatives. [2011, c. 168, §4 (NEW).]

All appointed members are appointed for a term of 3 years. A vacancy must be filled in the same manner as the position was originally filled for the unexpired portion of the term. An appointed member may not serve for more than 2 consecutive terms. Appointed members serve until their successors are appointed. Members serve without compensation.

[ 2011, c. 168, §4 (NEW) .]

2. Meetings; reports. The council shall meet at least 4 times a year and convene special meetings at the call of the chair, a majority of the members of the council or the Secretary of State. The members of the council shall elect a chair, except that the Secretary of State may not be chair. The council shall make an annual report to the Governor that must include an account of all actions taken to further organ and tissue donation and file a copy of the report to the Secretary of State, the Secretary of the Senate and the Clerk of the House of Representatives.

[ 2011, c. 168, §4 (NEW) .]

3. Duties. The council shall:

A. Assist the Secretary of State in coordinating the efforts of all public and private agencies within the State concerned with the donation and transplantation of organs and tissues; [2011, c. 168, §4 (NEW).]

B. Advise the Secretary of State on policy and priorities of need in the State for a comprehensive program relating to organ and tissue donation and transplantation; [2011, c. 168, §4 (NEW).]

C. Assist the Secretary of State in developing strategies to increase donations that the council may find effective; [2013, c. 127, §2 (AMD); 2013, c. 127, §5 (AFF).]

D. Establish numerical goals for increasing organ and tissue donation rates in the State, to include a baseline account of current organ and tissue donation rates, as well as periodic benchmarks for success. The bureau may provide monthly donor designation rates for each branch office of the bureau to assist in identifying goals; and [2013, c. 127, §2 (AMD); 2013, c. 127, §5 (AFF).]

E. Administer the Maine Organ and Tissue Donation Fund established in subsection 4. [2013, c. 127, §3 (NEW); 2013, c. 127, §5 (AFF).]

[ 2013, c. 127, §§2, 3 (AMD); 2013, c. 127, §5 (AFF) .]

4. Maine Organ and Tissue Donation Fund. The Maine Organ and Tissue Donation Fund, referred to in this subsection as "the fund," is established as an interest-bearing account administered by the council for the purpose of facilitating the education and registration of residents of the State in organ donation. Any private or public funds appropriated, allocated, dedicated or donated to the fund, including from the Maine Organ and Tissue Donation Fund checkoff under section 1312, must be deposited into the fund as well as income from any other source directed to the fund. All interest earned by the fund becomes part of the fund. Any balance remaining in the fund at the end of the fiscal year does not lapse but is carried forward into subsequent fiscal years. All money received into the fund must be used for the purposes of the fund except that balances in the fund may be used for the necessary expenses of the council in the administration of the fund.

[ 2013, c. 127, §4 (NEW); 2013, c. 127, §5 (AFF) .]

SECTION HISTORY

2011, c. 168, §4 (NEW). 2013, c. 127, §§2-4 (AMD). 2013, c. 127, §5 (AFF).



29-A §1403. Advance health-care directive

Subject to available funding, the Secretary of State shall make advance health-care directive forms available in offices of the Bureau of Motor Vehicles. The form must be in substantially the form provided in Title 18-A, section 5-804 and with the addition of the following information at the end: "Completion of this form is optional." [1995, c. 378, Pt. B, §5 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 378, §B5 (AMD).



29-A §1404. Coded licenses

The Secretary of State shall provide that a license issued to a person less than 21 years of age bears a distinctive color code. [2009, c. 598, §34 (AMD).]

1. Under 21.

[ 2009, c. 598, §34 (RP) .]

2. Prior convictions.

[ 2009, c. 598, §34 (RP) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §B14 (AMD). 1995, c. 645, §B24 (AFF). 1997, c. 318, §1 (AMD). 1997, c. 617, §1 (AMD). 2005, c. 606, §B4 (AMD). 2009, c. 447, §29 (AMD). 2009, c. 598, §34 (AMD).



29-A §1404-A. License sticker; deaf or hard-of-hearing designation

The Secretary of State shall, at the request of a person who is deaf or hard-of-hearing, issue a sticker to that person to place in a location designated by the Secretary of State on the back of the person's driver's license to indicate that the person is deaf or hard-of-hearing. The Secretary of State may require appropriate documentation that a person is deaf or hard-of-hearing before issuing the sticker. For purposes of this section, the terms "deaf person" and "hard-of-hearing person" have the same meanings as in section 1358, subsection 1. [2007, c. 123, §1 (NEW).]

SECTION HISTORY

2007, c. 123, §1 (NEW).



29-A §1405. Duplicate documents

1. Lost or destroyed licenses, nondriver identification cards, registration certificates and learner's permits. If a license, nondriver identification card, registration certificate or learner's permit is lost or destroyed, a person may obtain a duplicate upon furnishing proof of loss or destruction.

[ 2013, c. 381, Pt. B, §23 (AMD) .]

2. Additional licenses, nondriver identification cards, registration certificates and learner's permits. If satisfied that public safety will not be endangered, the Secretary of State may issue a duplicate to a person who has an original.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Fee. The fee for a duplicate registration certificate is $2. The fee for a duplicate learner’s permit, duplicate license or duplicate nondriver identification card is $5.

[ 2015, c. 206, §7 (RPR) .]

4. Change of information, photograph or digital image. When any change is made on an operator's photograph or digitized license or nondriver identification card, that license or nondriver identification card is a duplicate.

[ 2013, c. 381, Pt. B, §23 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 482, §A25 (AMD). 1997, c. 437, §§37,38 (AMD). 2003, c. 434, §21 (AMD). 2003, c. 434, §37 (AFF). 2013, c. 381, Pt. B, §23 (AMD). 2015, c. 206, §7 (AMD).



29-A §1406. Expiration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 434, §37 (AFF). 2003, c. 434, §22 (RPR). 2007, c. 329, Pt. R, §1 (AMD). 2007, c. 648, §2 (AMD). 2011, c. 356, §19 (AMD). 2013, c. 51, §§3-5 (AMD). 2013, c. 381, Pt. B, §24 (RP).



29-A §1406-A. Expiration

1. License fees; expiration of license; persons under 65 years of age. The following provisions apply to the expiration of a driver's license for persons under 65 years of age.

A. Except as provided in section 1255, a noncommercial driver's license to operate a motor vehicle issued to a person under 65 years of age expires at midnight on the license holder's 6th birthday following the date of issuance. The fee for the 6-year noncommercial driver's license is $30. [2013, c. 381, Pt. B, §25 (NEW).]

B. Except as provided in section 1255, a commercial driver's license to operate a motor vehicle issued to a person under 65 years of age expires at midnight on the license holder's 5th birthday following the date of issuance. The fee for the 5-year commercial driver's license is $34. [2013, c. 381, Pt. B, §25 (NEW).]

C. [2013, c. 381, Pt. B, §25 (NEW); MRSA T. 29-A, §1406A, sub1, ¶C (RP).]

[ 2013, c. 381, Pt. B, §25 (NEW) .]

2. License fee; expiration of license; persons 65 years of age and over. A noncommercial or commercial driver's license to operate a motor vehicle issued to a person 65 years of age or older at the date of issuance expires at midnight on the license holder's 4th birthday following the date of issuance. The fee for the 4-year noncommercial driver's license is $21. The fee for the 4-year commercial driver's license is $28.

[ 2013, c. 381, Pt. B, §25 (NEW) .]

3. Leap year birthday. For the purposes of this section, a person born on February 29th is deemed to have been born on March 1st.

[ 2013, c. 381, Pt. B, §25 (NEW) .]

4. Renewals. Prior to the expiration of a license to operate a motor vehicle, the Secretary of State shall send the license holder a renewal notice.

[ 2013, c. 381, Pt. B, §25 (NEW) .]

5. Expiration of license; lawfully present noncitizens. Notwithstanding any law to the contrary, a license issued to an applicant who is not a citizen or a legal permanent resident of the United States expires coterminously with the applicant's authorized duration of stay or the otherwise applicable expiration date of the license under this section, whichever occurs first. A license issued under this subsection must be valid for a period of at least 120 days.

[ 2013, c. 381, Pt. B, §25 (NEW) .]

SECTION HISTORY

2013, c. 381, Pt. B, §25 (NEW).



29-A §1407. Change of location or status

When a person, after applying for or receiving a driver's license or registration, moves from the address named in the application or on the license or registration issued or changes name, that person shall, within 30 days, notify the Secretary of State, in writing or by other means approved by the Secretary of State, of the old and new addresses or former and new names and of the number of the licenses and registrations held. [2009, c. 435, §19 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §B15 (AMD). 2009, c. 435, §19 (AMD).



29-A §1408. License or permit to be carried and exhibited on demand

1. Immediate possession required. A licensee, including a temporary licensee or holder of a learner's permit, must have the license in immediate possession when operating a motor vehicle.

[ 2013, c. 381, Pt. B, §26 (AMD) .]

2. Display. On demand of a law enforcement officer, the licensee must produce the license for inspection.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Dismissal. A person served with a Violation Summons and Complaint charging a violation of this section may have the complaint dismissed if that person shows satisfactory evidence that the person held a valid license at the time of the alleged violation. The clerk of the District Court Violations Bureau must dismiss the complaint if, prior to the date required for filing an answer to the complaint, the person charged files a copy of the Violation Summons and Complaint with the bureau, together with evidence that the person held a valid license at the time of the alleged violation. If a person files a timely answer to a Violations Summons and Complaint alleging a violation of this section and that person presents satisfactory evidence to the court at the time of trial that the person held a valid license at the time of the alleged violation, the court must dismiss the complaint.

[ 1999, c. 771, Pt. C, §10 (AMD); 1999, c. 771, Pt. D, §§1, 2 (AFF) .]

SECTION HISTORY

RR 1993, c. 2, §22 (COR). 1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 771, §C10 (AMD). 1999, c. 771, §§D1,2 (AFF). 2013, c. 381, Pt. B, §26 (AMD).



29-A §1409. Amputee and disabled veteran

A license fee is not required from: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Federal motor vehicle. An amputee veteran who has received a motor vehicle from the United States Government under authority of P.L. 663, 79th Congress, as amended, or P.L. 187, 82nd Congress, as amended;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Service-connected disability. An amputee veteran receiving compensation for service-connected disability from the Veterans Administration or the United States Armed Forces and who has a specially designed motor vehicle; or

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. One hundred percent permanent service-connected disability. A veteran with a permanent disability who receives 100% service-connected benefits.

[ 1997, c. 437, §39 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 437, §39 (AMD).



29-A §1410. Nondriver identification cards; information; fee

1. Application. A nondriver identification card may not be issued to a person unless the person presents acceptable documentary evidence of the person's residence or domicile in this State. A post office box or mail drop address alone is not sufficient to meet this requirement. A person on active duty in the United States Armed Forces, the spouse or child of a person on active duty in the United States Armed Forces or a student enrolled in a university, college or school within the State may apply for a nondriver identification card without establishing a Maine residence or domicile. The documents acceptable to establish residence or domicile must include the applicant's name and the address of the person's residence or domicile in this State. Acceptable documentary evidence under this subsection is the same as for a license under section 1301, subsection 11, paragraphs A and B.

A. The application form must include, directly above the signature line, the following notice to the applicant: "I understand that knowingly supplying false information on this form is a Class D crime under Title 17-A, punishable by confinement of up to 364 days or by monetary fine of up to $2,000, or both." [2007, c. 659, §2 (RPR).]

[ 2007, c. 659, §2 (RPR) .]

2. Issuance of card; contents. Except as provided by section 1255, upon receipt of a completed application and payment of a fee of $5, the Secretary of State shall issue a nondriver identification card to the applicant. If an applicant is the holder of a motor vehicle driver's license bearing a photograph or digital image of the individual and issued under this chapter, the Secretary of State or the Secretary of State's representative may refuse to issue a nondriver identification card. The Secretary of State shall provide that a nondriver identification card issued to a person less than 21 years of age has a distinctive color code. Each nondriver identification card must contain:

A. The applicant's photograph or digital image; [1997, c. 437, §40 (NEW).]

B. The applicant's name and address; [1997, c. 437, §40 (NEW).]

C. The applicant's date of birth; and [2001, c. 671, §27 (AMD).]

D. [2001, c. 671, §28 (RP).]

E. Any other information and identification that the Secretary of State by rule requires. [1997, c. 437, §40 (NEW).]

[ 2013, c. 51, §6 (AMD) .]

3. Validity. A nondriver identification card issued under this section is not valid until signed by the applicant.

[ 1997, c. 437, §40 (NEW) .]

4. Expiration. Each nondriver identification card issued pursuant to this section expires at midnight on the nondriver identification card holder's 6th birthday following the date of issuance.

[ 2013, c. 381, Pt. B, §27 (AMD) .]

5. Storage, recording, retention and distribution of digital images and digitized signatures. Digital images and digitized signatures used to produce a nondriver identification card are confidential and may be distributed only for use by a law enforcement agency in carrying out its functions or as otherwise authorized under the provisions of 18 United States Code, Section 2721. The Secretary of State may store, record and retain digital images and digitized signatures used only for the purpose of producing a nondriver identification card. A violation of this subsection is a violation of section 2103, subsection 4.

[ 2011, c. 149, §7 (RPR) .]

6. Penalty. A person who knowingly supplies false information on a application required under subsection 1 commits a Class D crime. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1997, c. 437, §40 (NEW) .]

7. Maine Indian tribe identification cards. An official identification card issued by a federally recognized Indian tribe in the State is deemed an identification card issued under this section. Cards issued under this subsection may be issued only to members of the tribe and must be stamped and issued by the clerk of the tribe. The identification card must state, at a minimum, the name, date of birth and place of residence, or mailing address if different from the residence, of the cardholder.

[ 2001, c. 80, §1 (NEW) .]

8. Legal presence requirement. The Secretary of State may not issue a nondriver identification card to an applicant unless the applicant presents to the Secretary of State valid documentary evidence of legal presence in the United States, except that the Secretary of State may exempt a person from the requirements of this subsection if that person has continuously held a nondriver identification card or valid driver's license under this chapter since December 31, 1989 or was born before December 1, 1964.

[ 2013, c. 163, §2 (AMD) .]

9. Expiration of nondriver identification card; lawfully present noncitizens. Notwithstanding any law to the contrary, a nondriver identification card issued to an applicant who is not a citizen or a legal permanent resident of the United States expires coterminously with the applicant's authorized duration of stay or 6 years, whichever is the shorter period of time. A nondriver identification card issued under this subsection must be valid for a period of at least 120 days.

[ 2007, c. 648, §4 (NEW) .]

10. Selective service registration. Before issuing or renewing a nondriver identification card to a male United States citizen or immigrant who is at least 18 years of age and under 26 years of age, the Secretary of State shall provide the applicant a short statement on the requirements of the federal Military Selective Service Act, 50 United States Code, Section 453 and a federal Military Selective Service registration form. If an applicant consents to register with the federal Selective Service System pursuant to this subsection, the Secretary of State shall forward the necessary information of the applicant to the federal Selective Service System.

[ 2011, c. 170, §2 (NEW) .]

SECTION HISTORY

1997, c. 437, §40 (NEW). 2001, c. 80, §1 (AMD). 2001, c. 671, §§27,28 (AMD). 2007, c. 648, §§2-4 (AMD). 2011, c. 149, §7 (AMD). 2011, c. 170, §2 (AMD). 2013, c. 51, §6 (AMD). 2013, c. 163, §2 (AMD). 2013, c. 381, Pt. B, §27 (AMD).



29-A §1411. Prohibition against participation in the federal REAL ID Act of 2005

The State may not participate in the federal REAL ID Act of 2005, enacted as part of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005, Public Law 109-13. The Secretary of State may not amend the procedures for applying for a driver's license or nondriver identification card under this chapter in a manner designed to conform to the federal REAL ID Act of 2005. [2007, c. 251, §1 (NEW).]

SECTION HISTORY

2007, c. 251, §1 (NEW).



29-A §1412. Military service designation for active military personnel and veterans

The Secretary of State shall, at the request of an eligible applicant, issue a driver's license or nondriver identification card to that applicant with a military service designation that identifies the applicant as a person actively serving in the United States Armed Forces or as a veteran of the United States Armed Forces. [2011, c. 356, §20 (NEW).]

1. Eligibility. In order to make a determination of eligibility for a military service designation under this section, the bureau shall determine, based on an examination of an applicant's military identification, whether the following criteria are met:

A. The applicant is serving in the United States Armed Forces as defined in 10 United States Code, Section 101(a)(4) (2011); or [2011, c. 356, §20 (NEW).]

B. The applicant has served in the United States Armed Forces as defined in 10 United States Code, Section 101(a)(4) (2011) and has been honorably discharged. To receive the designation under this paragraph, the applicant must provide an Armed Forces Report of Transfer or Discharge, DD Form 214, or a certification from the United States Veterans Administration or the appropriate branch of the United States Armed Forces verifying the applicant's military service and honorable discharge. [2011, c. 356, §20 (NEW).]

[ 2011, c. 356, §20 (NEW) .]

2. Renewal. A license or nondriver identification card with a military service designation issued in accordance with subsection 1, paragraph A may be renewed upon verification of continuing eligibility.

[ 2011, c. 356, §20 (NEW) .]

3. Design and location. The Secretary of State shall determine the design and location on the license and nondriver identification card for the military service designation under this section.

[ 2011, c. 356, §20 (NEW) .]

SECTION HISTORY

2011, c. 356, §20 (NEW).






Subchapter 5: DRIVER LICENSE COMPACT

Article 1: COMPACT

29-A §1451. Findings and declaration of policy -- Article I

1. Findings. The party states find that:

A. The safety of their streets and highways is materially affected by the degree of compliance with state and local ordinances related to the operation of motor vehicles; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Violation of such a law or ordinance is evidence that the violator engages in conduct that is likely to endanger the safety of persons and property; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The continuance in force of a license to drive is predicated upon compliance with laws and ordinances related to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Policy. It is the policy of each of the party states to:

A. Promote compliance with the laws, ordinances and administrative rules and regulations related to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1452. Definitions -- Article II

As used in this compact: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Conviction. "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle that is prohibited by state law, municipal ordinance or administrative rule or regulation, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Home state. "Home state" means the state that has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. State. "State" means a state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1453. Reports of conviction -- Article III

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. The report must clearly identify the person convicted; describe the violation specifying the section of the statute, code or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or whether the conviction was a result of the forfeiture of bail, bond or other security; and must include any special findings made in connection with the conviction. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1454. Effect of conviction -- Article IV

1. Convictions. The licensing authority in the home state, for the purposes of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to Article III of this compact, as it would if such conduct had occurred in the home state, in the case of convictions for:

A. Manslaughter or negligent homicide resulting from the operation of a motor vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree that renders the driver incapable of safely driving a motor vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Any felony in the commission of which a motor vehicle is used; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Other convictions. As to other convictions, reported pursuant to Article III, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Similar offenses. If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subsection 1 of this Article, the party state shall construe the denominations and descriptions appearing in subsection 1 as being applicable to and identifying those offenses or violations of a substantially similar nature and the laws of the party state must contain such provisions as may be necessary to ensure that full force and effect is given to this Article.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1455. Applications for new licenses -- Article V

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of a license to drive issued by any other party state. The licensing authority in the state where application is made may not issue a license to drive to the applicant if: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. License suspended. The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. License revoked. The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of one year from the date the license was revoked, such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways; or

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Surrender of license. The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1456. Applicability of other laws -- Article VI

Except as expressly required by provisions of this compact, nothing contained herein may be construed to affect the right of any party state to apply any of its other laws related to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1457. Compact administrator and interchange of information -- Article VII

The head of the licensing authority of each party state shall be the administrator of this compact for that state. The administrators, acting jointly, have the power to formulate all necessary and proper procedures for the exchange of information under this compact. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1458. Entry into force and withdrawal -- Article VIII

This compact must enter into force and become effective as to any state when it has enacted the same into law. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal may take effect until 6 months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal may affect the validity or applicability by the licensing authorities of the states remaining party to the compact of any report of conviction occurring prior to the withdrawal. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1459. Construction and severability -- Article IX

This compact must be liberally construed so as to effectuate the purposes thereof. The provisions of this compact must be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States of the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance may not be affected thereby. If this compact is held contrary to the constitution of any state party thereto, the compact must remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).






Article 2: PROVISIONS RELATED TO COMPACT

29-A §1471. Ratification

The driver license compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as provided in this subchapter. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1472. Licensing authority

As used in the compact, the term "licensing authority" with reference to this State, means the Secretary of State. The Secretary of State shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Articles III, IV and V of the compact. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1473. Expenses

The compact administrator provided for in Article VII of the compact is not entitled to any additional compensation on account of service as administrator, but is entitled to expenses incurred in connection with duties and responsibilities as administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of office or employment. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1474. Executive head defined

As used in the compact, with reference to this State, the term "executive head" means the Governor. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1475. Duty of court to report action on licenses

Any court of this State, which has jurisdiction to take any action suspending, revoking or otherwise limiting a license to drive, shall report any such action and the adjudication upon which it is based to the Secretary of State within 5 days on forms furnished by the Secretary of State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).












Chapter 13: FINANCIAL RESPONSIBILITY AND INSURANCE

Subchapter 1: GENERAL PROVISIONS

29-A §1551. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Certificate. "Certificate" means the certificate of an insurance company or a surety company authorized to transact business in this State under Title 24-A that certifies that the company has issued a motor vehicle liability policy covering the vehicle involved in the accident.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Conviction. "Conviction" means conviction, adjudication or judgment, and includes but is not limited to a forfeiture of bail or collateral deposited to secure a defendant's appearance in court, on a charge of violating a motor vehicle law that has not been vacated.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Evidence of insurance. "Evidence of insurance" means:

A. A motor vehicle insurance identification card; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A motor vehicle liability insurance policy or binder issued pending the issuance of the actual policy or insurance identification card. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Insurance identification card. "Insurance identification card" means an identification of insurance in paper or electronic form issued to an insured by an insurer pursuant to Title 24-A, section 2412, subsection 7; or an identification of proof of financial responsibility in paper or electronic form issued by the Secretary of State to a person who elects to provide proof of financial responsibility in accordance with section 1605.

[ 2013, c. 72, §3 (AMD) .]

5. Judgment. "Judgment" means a judgment that has become final without appeal by expiration of the time within which appeal might have been perfected, or by final affirmance on appeal, rendered by a court of competent jurisdiction of any state or of the United States.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Motor vehicle liability bond. "Motor vehicle liability bond" means a bond certified as proof of financial responsibility in accordance with section 1605.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Motor vehicle liability policy. "Motor vehicle liability policy" means a policy of liability insurance certified as proof of financial responsibility in accordance with section 1605, and includes, but is not limited to, a motor vehicle liability bond.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Owner. "Owner" means a person who holds:

A. Legal title to a vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A right to possession and a right to purchase a vehicle on performance of conditions stated in a conditional sale or lease agreement; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A mortgage on the vehicle, if the mortgagor is entitled to possession. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. OUI. "OUI" means operating under the influence of intoxicants or with an excessive alcohol level.

[ 2009, c. 447, §30 (AMD) .]

10. Person. "Person" means every person, firm, copartnership, association or corporation, but not the State or any political subdivision of the State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

11. Policy. "Policy" means a motor vehicle liability insurance policy or motor vehicle liability bond.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

11-A. Portable electronic device. "Portable electronic device" means an electronic device that is portable in nature, including but not limited to a device for sending or receiving e-mail, a text messaging device, a cellular telephone and a computer.

[ 2013, c. 72, §4 (NEW) .]

12. Secretary of State. "Secretary of State" means the Secretary of State or the Secretary of State's deputy.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

13. State. "State" means a state of the United States, the District of Columbia or a province of the Dominion of Canada.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2009, c. 447, §30 (AMD). 2013, c. 72, §§3, 4 (AMD).



29-A §1552. Application

The provisions of this chapter do not apply to a snowmobile or an ATV, unless the ATV is registered for highway use. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1553. Administration

The Secretary of State shall administer and enforce this chapter. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).






Subchapter 2: GENERAL FINANCIAL RESPONSIBILITY

29-A §1601. Required maintenance of financial responsibility

1. Requirement. An operator or owner of a vehicle registered in this State or required to be registered in this State shall maintain the amounts of motor vehicle financial responsibility specified in section 1605.

[ 1999, c. 470, §25 (AMD) .]

2. Evidence of insurance or financial responsibility. When a law enforcement officer stops an operator for a moving violation or the operator is involved in an accident that must be reported under section 2251, the officer shall request the operator to produce evidence of liability insurance or financial responsibility. Evidence of liability insurance or financial responsibility may be in electronic form, including the display of an image on a portable electronic device. The use of a portable electronic device to provide evidence of liability insurance or financial responsibility in electronic form does not constitute consent for a law enforcement officer to access other contents of the electronic device.

[ 2013, c. 72, §5 (AMD) .]

3. Failure to produce evidence of insurance. If a person fails to produce evidence of liability insurance or financial responsibility, this failure is prima facie evidence that the person is uninsured and in violation of this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3-A. Insurance in effect. A person violates this section if that person produces evidence of liability insurance or financial responsibility that is not in effect.

[ 1997, c. 178, §1 (NEW) .]

4. Dismissal. A person served with a Violations Summons and Complaint charging a violation of this section may have the complaint dismissed if that person shows satisfactory evidence of liability insurance or financial responsibility that was in effect at the time of the alleged violation. The clerk of the District Court Violations Bureau must dismiss the complaint if, prior to the date required for filing an answer to the complaint, the person charged files a copy of the Violation Summons and Complaint with the bureau, together with satisfactory evidence of liability insurance or financial responsibility that was in effect at the time of the alleged violation. If a person files a timely answer to a Violations Summons and Complaint alleging a violation of this section and that person presents to the court at the time of trial satisfactory evidence of liability insurance or financial responsibility that was in effect at the time of the alleged violation, the court must dismiss the complaint.

[ 1999, c. 771, Pt. C, §11 (AMD); 1999, c. 771, Pt. D, §§1, 2 (AFF) .]

5. Penalty. Violation of this section is a traffic infraction, for which a forfeiture of not less than $100 and not more than $500 may be assessed.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Suspension. Thirty days after the receipt of an abstract of an adjudication of a violation of this section, the Secretary of State shall suspend:

A. The license of that person; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The registration of a vehicle owned by that person; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The right to apply for a driver's license or vehicle registration. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

The suspension continues until that person provides proof of financial responsibility to the Secretary of State pursuant to section 1605.

[ 1997, c. 165, §1 (AMD); 1997, c. 176, §1 (AMD) .]

7. Multiple convictions.

[ 1997, c. 165, §2 (RP); 1997, c. 176, §2 (RP) .]

7-A. Proof of financial responsibility following violation. A person who violates this section is subject to the proof of financial responsibility requirements under section 1605.

[ 1997, c. 683, Pt. A, §18 (RPR) .]

8. Agent immunity from liability. An insurance agent, broker or agency may not be held liable for an inaccurate insurance identification card if the card was issued based on information contained in the records of that person or was issued based on false or misleading statements made by the insured.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Exemption. The provisions of this section do not apply to:

A. A governmental vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A vehicle owned or controlled by a dealer as defined by chapter 9, subchapter I; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A vehicle registered as a vehicle for hire. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 165, §§1-3 (AMD). 1997, c. 176, §§1-3 (AMD). 1997, c. 178, §1 (AMD). 1997, c. 683, §A18 (AMD). 1999, c. 470, §25 (AMD). 1999, c. 771, §C11 (AMD). 1999, c. 771, §§D1,2 (AFF). 2013, c. 72, §5 (AMD).



29-A §1601-A. Notification of cancellation of insurance (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 463, §2 (NEW). 2001, c. 463, §7 (AFF). 2003, c. 434, §35 (AFF). 2003, c. 652, §C1 (AMD). 2003, c. 652, §C2 (AMD). 2003, c. 652, §C3 (AFF). RR 2005, c. 1, §14 (COR). 2005, c. 95, §1 (AMD). 2005, c. 428, §§1,2 (AMD). 2005, c. 428, §3 (AFF). 2007, c. 329, Pt. M, §1 (RP).



29-A §1602. Proof demanded

1. Demand. On receipt of an accident report required under section 2251, the Secretary of State shall demand of the owner or operator proof of financial responsibility under section 1605.

This subsection does not apply to:

A. The owner of a vehicle operated by a person that obtained possession or control without the owner's express or implied consent; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The owner or operator of a vehicle involved in an accident when the Secretary of State is satisfied that neither the owner nor the operator caused the accident; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The owner or operator of a vehicle involved in an accident caused by an act of a 3rd party that was a motor vehicle violation of which that 3rd party has been convicted or adjudicated; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The owner or operator of a vehicle involved in an accident in which damage or injury was caused only to the person or property of the owner or operator, unless at the time of the accident that owner or operator was violating provisions of this Title; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. The operator of a motor vehicle licensed by the Public Utilities Commission; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. An owner or operator of a vehicle covered by a policy, in effect at the time of the accident; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. An operator who is not the owner of a vehicle and who is covered by a policy, in effect at the time of the accident, for the operation of vehicles not owned by the operator; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

H. The operator or owner of a vehicle if the liability of the operator or owner for damages resulting from the accident is, in the judgment of the Secretary of State, covered by any other form of policy. A policy is effective under this paragraph:

(1) If it is issued by an insurer, insurance company or surety company authorized to do business in this State; or

(2) If the vehicle is not registered in this State, or was registered outside the State at the effective date of the policy, if the policy meets the amounts of financial responsibility required by section 1605; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

I. The operator of a vehicle owned by the State or a political subdivision, or by a corporation that has complied with section 1605, subsection 3, paragraph C; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

J. The owner of a vehicle operated by another individual 18 years of age or older when the owner was not negligent in giving consent to that individual to use the vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Suspension. If within 30 days of the date of demand the required proof has not been given, the Secretary of State shall:

A. Suspend the license of that person; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Suspend the registration of a vehicle owned by that person; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Suspend or deny the right to apply for a driver's license or vehicle registration. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Duration of suspension. The suspension or period of denial must continue until the person provides proof of financial responsibility under section 1605.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Restricted license. If the Secretary of State finds that suspension imposes an extreme hardship for which there is no other practical remedy and that the safety of the public will not be impaired and if judgment has not been rendered, the Secretary of State may issue a restricted license, subject to restrictions, conditions and immediate suspension if misused.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Waiver. The Secretary of State may waive the requirement of filing proof of financial responsibility 3 years from the date of demand for compliance, if no further proof is required under this subchapter.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Insurance report. Within 15 days of receipt of notice from the Secretary of State that a policy was carried at the time of the accident or that the liability for damages was covered by another form of insurance or bond, an insurance carrier shall notify the Secretary of State if that policy was not in effect at the time of the accident. The Secretary of State may impose an administrative penalty of $50 for each day after 15 days that the insurance carrier fails to notify the Secretary of State as required in this subsection.

[ 1997, c. 176, §4 (AMD) .]

7. Erroneous information. If erroneous information of financial responsibility is furnished, the Secretary of State shall take appropriate action after the receipt of correct information.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 176, §4 (AMD).



29-A §1603. Suspension

1. Suspension of license or registration following conviction or adjudication. On receipt of an abstract of conviction or adjudication of a person for a violation of a motor vehicle law other than OUI, the Secretary of State may suspend the license of that person and the registration of a vehicle registered in the name of that person until that person gives proof of financial responsibility under section 1605.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Suspension of license or registration following OUI convictions. On receipt of an attested copy of the court record of an OUI conviction when the person has been previously convicted within a 10-year period of OUI, the Secretary of State may not reinstate the person's license until the person gives proof of financial responsibility. The period of suspension under this subsection may not be less than the original period of suspension imposed for the conviction.

[ 1995, c. 368, Pt. AAA, §2 (AMD) .]

3. Minimum. After a conviction or adjudication of a person for a violation of a motor vehicle law and reinstatement of that person's license and registration, the person shall maintain proof of financial responsibility for at least 3 years.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Conviction or adjudication in another state. The Secretary of State shall take action as required in this section upon receiving proper evidence of a conviction or adjudication in another state.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Waiver. The Secretary of State may waive the demand for proof of financial responsibility after 3 years from the date of demand for proof.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. General suspension. After an accident, the Secretary of State, on reasonable grounds appearing on records in the Secretary of State's office, may suspend a person's license or registration until that person gives proof of financial responsibility for a period as the Secretary of State may require.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Unsatisfied judgment. Upon receipt of a judgment against the owner or operator of a vehicle involved in an accident reported pursuant to section 2251, subsection 2 that resulted from a cause of action that arose from that accident, the Secretary of State shall immediately suspend the license and registration of the judgment debtor. Upon receipt of a judgment against the owner or operator of a vehicle resulting from an accident not reported pursuant to section 2251, subsection 2 that occurred on a public way or in a place where public traffic may reasonably be anticipated and caused bodily injury or death or property damage of at least $1,000, the Secretary of State shall immediately suspend the license and registration of the judgment debtor.

A. A suspension remains in effect until the owner or operator has obtained a written release, a discharge in bankruptcy or a judgment of no liability, has filed an installment payment of judgment agreement pursuant to section 1604 or has fully satisfied the judgment. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Prior to restoration, the owner or operator must provide proof of financial responsibility. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2013, c. 123, §1 (AMD) .]

8. Penalty. A person commits a Class E crime if that person gives information required in a report of traffic accident or otherwise as provided in this section, knowing or having reason to believe that information is false.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Return license, certificates and plates. A person whose license or registration has been suspended shall immediately return every license, registration certificate and registration plate issued to that person to the Secretary of State. A person commits a Class E crime if that person, after notice of suspension, fails or refuses to return every license, registration certificate and registration plate.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 368, §AAA2 (AMD). 2013, c. 123, §1 (AMD).



29-A §1604. Installment payment of judgment; default

1. Installment payment agreement. The Secretary of State may restore any license and registration certificates and plates suspended pursuant to section 1603, subsection 7, paragraph A upon receipt of a court order permitting the judgment debtor to make installment payments on the judgment if any installment is not in default and the person files and maintains proof of financial responsibility with the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Default. Following notice that the judgment debtor has failed to make any installment payment as specified by the order, the Secretary of State shall suspend the license and registration certificates and plates of the judgment debtor. The suspension must continue until the judgment is completely satisfied or the debtor has secured a written release from the judgment creditor in the form required by the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1605. Proof of financial responsibility

1. Requirements. To be accepted as proof of financial responsibility, a policy must:

A. Conform to section 1606, subsection 2; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Include the condition that the obligor must, within 30 days of rendition of judgment, satisfy the judgment in an action to recover damages:

(1) To property or for bodily injury, including death;

(2) Accidentally sustained during the term of the policy by a person other than the insured, employees of the insured actually operating the motor vehicle or another person responsible who is entitled to worker's compensation benefits; and

(3) Arising out of the ownership, operation, maintenance, control or use of a vehicle within the limits of the United States of America or Canada; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Be in the amount or limit of at least:

(1) For damage to property, $25,000;

(2) For injury to or death of any one person, $50,000;

(3) For one accident resulting in injury to or death of more than one person, $100,000; and

(4) For medical payments pursuant to section 1605-A, $2,000. [2007, c. 213, §1 (AMD); 2007, c. 213, §3 (AFF).]

[ 2007, c. 213, §1 (AMD); 2007, c. 213, §3 (AFF) .]

2. Scope of proof. Insurance in the minimum amounts listed in subsection 1, paragraph C must be furnished for each vehicle registered, and evidence of insurance may be provided at the time of registration in electronic form, including the display of an image on a portable electronic device. Separate proof of financial responsibility is not required for a trailer, semitrailer, camp trailer or mobile home, registered to a person required to file proof of financial responsibility, that is covered by a policy on a vehicle registered by that person and provides the coverage required for a motor vehicle liability policy.

[ 2013, c. 72, §6 (AMD) .]

3. Methods of giving proof. Proof of financial responsibility may be given by the following methods:

A. By filing with the Secretary of State a certificate from an insurance or surety company; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. By the deposit of money or securities; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. For a corporation, by satisfying the Secretary of State that the corporation has financial ability to comply with the requirements of this subchapter. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Money or securities deposited as proof. A person may give proof of financial responsibility by delivering to the Secretary of State a receipt of the Treasurer of State showing a deposit of money or securities approved by the Treasurer of State with a value or amount equal to that required in a policy.

Securities must be of a type that may legally be purchased by savings banks or for trust funds.

Money or securities deposited are subject to execution to satisfy a judgment, but are not otherwise subject to attachment or execution.

The depositor shall also provide evidence that there are no unsatisfied judgments against the depositor registered in the office of the clerk of any Superior Court in this State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. May substitute other proof. The Secretary of State shall return or cancel proof on acceptance of other adequate proof of financial responsibility.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Operating without giving proof. A person commits a Class E crime if that person is required to maintain proof of financial responsibility and, without authorization from the Secretary of State and without that proof, operates a vehicle or knowingly permits a vehicle owned by that person to be operated by another on a public way.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Restricted license. When a person is required to maintain proof of financial responsibility, the Secretary of State may issue a restricted license to that person authorizing the operation of a vehicle as long as the owner maintains proof of financial responsibility.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Electronic filing of proof of financial responsibility. The Secretary of State shall implement a system for the electronic filing of proof of financial responsibility under this section.

[ 1997, c. 165, §4 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 165, §4 (AMD). 1997, c. 176, §5 (AMD). 1997, c. 176, §8 (AFF). 2007, c. 213, §1 (AMD). 2007, c. 213, §3 (AFF). 2013, c. 72, §6 (AMD).



29-A §1605-A. Medical payments

A motor vehicle liability policy issued for a motor vehicle registered or principally garaged in this State must provide coverage in an amount equal to or greater than $2,000 per person for medical costs incurred as a result of injuries sustained in an accident involving the insured vehicle by the driver and passengers in that vehicle. The coverage required by this section only applies to medical costs incurred during one year following the date the injuries are sustained. This section does not apply to a policy insuring more than 4 motor vehicles, nor to any policy covering a garage, automobile sales agency, repair shop, service station or public parking place. [2007, c. 213, §2 (AMD); 2007, c. 213, §3 (AFF).]

SECTION HISTORY

1997, c. 176, §6 (NEW). 1997, c. 176, §8 (AFF). 1997, c. 776, §40 (AMD). 2007, c. 213, §2 (AMD). 2007, c. 213, §3 (AFF).



29-A §1606. Filing

A policy may not be certified as proof of financial responsibility until a copy of the form of the policy has been on file with the Superintendent of Insurance for at least 30 days or the Superintendent of Insurance has approved in writing the form of the policy. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Form. The Superintendent of Insurance shall approve a form of policy that contains:

A. The name and address of the insured; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A description of the vehicle covered; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The premium charges; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The policy period; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. The limits of liability; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. An agreement that insurance is provided under this subchapter. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Required provisions. Even if not expressed, a policy is subject to the following provisions.

A. The liability of a company under a policy must become absolute when the loss or damage covered by the policy occurs. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Satisfaction by the insured of a final judgment for that loss or damage may not be a condition precedent to the obligation of the company to make payment on account of the loss or damage. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A policy may not be canceled or annulled by an agreement between the company and the insured after the insured has become liable for loss or damage. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. On recovery of a final judgment for a loss or damage specified in this section, if the judgment debtor at the accrual of the cause of action was insured against liability under a policy, the judgment creditor may have the insurance proceeds applied to satisfy the judgment. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. The policy, the written application and a rider or endorsement constitute the entire contract between the parties. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. If the death, insolvency or bankruptcy of the insured occurs within the policy period, the policy must cover the legal representatives of the insured during the unexpired portion. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Default judgment. When the defendant has defaulted, damages may not be assessed, except by special order of the court, until expiration of 30 days after the plaintiff gives notice of default to the company that issued the policy.

Notice may be given by mail, postage prepaid, to the company that issued the policy or to its agent.

If satisfied that the insured has failed to comply with the terms of the policy by failing to notify the company that issued the policy of an accident, the Secretary of State may revoke the insured's license and registration for an appropriate period.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Recovery may not be barred. A statement of the insured or principal or a violation of the policy may not operate to defeat or avoid the policy so as to bar recovery within the limit provided in the policy.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Cancellation of policy. A policy certified as proof of financial responsibility may not be canceled until at least 10 days after notice of cancellation has been filed in the office of the Secretary of State.

A policy subsequently certified terminates on the effective date of certification the insurance previously certified with respect to a motor vehicle designated in both certificates.

The company may specify on a certificate the expiration date of the policy. When an expiration date is provided, the policy is deemed terminated for purposes of this chapter on and after that date, unless that policy has been previously canceled or superseded.

When an expiration date is not specified on the certificate, the policy continues until canceled or superseded in accordance with section 1605, subsection 5.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Company doing business in another state. A policy is not effective unless issued by a company authorized to do business in this State or a company authorized to do business in the state where the vehicle is registered or, in the case of an operator’s policy, the state where the operator resides.

[ 2009, c. 598, §35 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2009, c. 598, §35 (AMD).



29-A §1607. Satisfied judgments

1. Satisfaction. To meet the obligation of financial responsibility only, a judgment is satisfied:

A. When $50,000 has been credited on a judgment for bodily injury to or death of one person as the result of one accident rendered in excess of that amount; [1997, c. 176, §7 (AMD); 1997, c. 176, §8 (AFF).]

B. Subject to paragraph A, when $100,000 has been credited on a judgment for bodily injury to or death of 2 or more people as the result of one accident rendered in excess of that amount; or [1997, c. 176, §7 (AMD); 1997, c. 176, §8 (AFF).]

C. When $25,000 has been credited on a judgment for injury to or destruction of property of others as a result of one accident rendered in excess of that amount. [1997, c. 176, §7 (AMD); 1997, c. 176, §8 (AFF).]

[ 1997, c. 176, §7 (AMD); 1997, c. 176, §8 (AFF) .]

2. Settlement payments. Payments made in settlement of a claim for bodily injury, death or property damage arising from a motor vehicle accident must be credited against the amounts provided for in this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 176, §7 (AMD). 1997, c. 176, §8 (AFF).



29-A §1608. Hearing

1. Request for hearing. A person aggrieved by a decision of the Secretary of State in applying this chapter, within 10 days after receipt of the decision, may request in writing a hearing by the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Stay of decision. Pending a hearing, the decision may be stayed.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Determination of issuance. If the Secretary of State holds a hearing to determine whether or not a license or registration should be issued to a person against whom the provisions of this subchapter have been invoked, the Secretary of State shall provide notice of the hearing to the other party involved in the accident that gave rise to this subchapter being invoked.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1609. Nonresidents; accidents in other states

1. Nonresidents. The following provisions apply to nonresidents.

A. This chapter applies to a person who is not a resident of this State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. If a nonresident has failed to give proof of financial responsibility, that nonresident may not operate a vehicle in this State and may not allow a vehicle owned by that nonresident to be operated in this State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The Secretary of State may not issue to a nonresident a license or register a vehicle owned by a nonresident in the same manner as required with respect to a resident of this State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The operation by a nonresident, or with a nonresident owner's express or implied consent, of a vehicle on a public way acts as an appointment of the Secretary of State to be the nonresident's attorney, on whom may be served all lawful processes in an action growing out of an accident in which that nonresident or vehicle may be involved. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. When a nonresident's operating privilege is suspended, the Secretary of State shall transmit a certified copy of the record of that action to the appropriate official in the nonresident's state. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Accidents in other states. On receipt of certification that the operating privilege of a resident of this State has been suspended or revoked by another state for failure to provide proof of financial responsibility under circumstances that require the Secretary of State to suspend a nonresident's operating privilege had an accident occurred in this State, the Secretary of State may suspend the license of that resident and the registrations of vehicles owned by that resident.

The suspension may continue until the resident furnishes proof of compliance with the law of the other state.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1610. Savings clause

This chapter does not limit a plaintiff in a civil action from relying on other processes provided by law. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1611. Insurance, bond or self-insurance required

1. Insurance, bond or self-insurance required. The Secretary of State may not register any motor vehicle for rent, lease, hire or livery and a person may not operate or cause to be operated on any public way in the State such a motor vehicle until the owner or owners of that vehicle procure insurance or a bond covering the operation of that vehicle by:

A. Presenting a valid and sufficient insurance policy from:

(1) An insurance company authorized by the Superintendent of Insurance to transact business in this State; or

(2) With the approval of the Secretary of State, an insurance company authorized to transact business in any state that provides an indemnity bond bonding the insurance company in an amount the Secretary of State prescribes and having as surety a surety company authorized by the Superintendent of Insurance to transact business in this State; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Presenting a good and sufficient indemnity bond, approved by the Secretary of State, bonding the applicant in an amount the Secretary of State prescribes and having as surety 2 responsible individuals or a surety company authorized to transact business in this State; [1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. B, §16 (AMD); 1995, c. 65, Pt. C, §15 (AFF).]

C. Presenting a declaratory judgment issued by the Interstate Commerce Commission authorizing the owner to self-insure; or [1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. B, §16 (AMD); 1995, c. 65, Pt. C, §15 (AFF).]

D. Presenting a valid and sufficient insurance policy or bond filed by an insurance company that may do business and is eligible as an excess or surplus lines insurer in a state in which business is written on behalf of those motor carriers that are certified by the Interstate Commerce Commission at the level required by 49 Code of Federal Regulations, Section 1043.2 and its exceptions. [1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. B, §17 (NEW); 1995, c. 65, Pt. C, §15 (AFF).]

[ 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. B, §§16, 17 (AMD); 1995, c. 65, Pt. C, §15 (AFF) .]

2. Minimum insurance requirements. The minimum insurance requirements are as follows.

A. Except as provided in paragraph E, there is a $350,000 combined single limit for emergency vehicles and for-hire transportation vehicles for transporting freight or merchandise but not passengers in intrastate-exempt service or service exempted by the federal Department of Transportation, Surface Transportation Board. [2011, c. 78, §1 (AMD).]

B. For vehicles used exclusively to transport passengers for hire between points within the State, including motor vehicles under contract with the State, a municipality or a school district for the transportation of students, but not vehicles defined as school buses in section 2301, subsection 5, there is a combined single limit of:

(1) One hundred twenty-five thousand dollars, or split limits consisting of $50,000 per person and $100,000 per occurrence for bodily injury liability, and $25,000 for property damage liability for vehicles that are designed to carry no more than 3 passengers behind the driver's seat;

(2) Three hundred thousand dollars for vehicles that are designed to carry 4 to 7 passengers behind the driver's seat, including those vehicles under contract with the State, a municipality or a school district for the transportation of students;

(3) Seven hundred fifty thousand dollars for vehicles that are designed to carry 8 to 15 passengers behind the driver's seat;

(4) One million five hundred thousand dollars for vehicles that are designed to carry 16 to 30 passengers behind the driver's seat;

(5) Two million dollars for vehicles that are designed to carry 31 or more passengers behind the driver's seat; and

(6) Four hundred thousand dollars for vehicles registered to a transit district as defined in Title 30-A, section 3501. [2007, c. 703, §23 (AMD).]

C. For vehicles used to transport passengers for hire between points within the State and points outside the State, but not vehicles defined as school buses in section 2301, subsection 5, or vehicles under contract with the State, municipality or school district for the transportation of students, there is a combined single limit of:

(1) For vehicles with 15 or fewer passengers, $1,500,000; and

(2) For vehicles with 16 or more passengers, $5,000,000.

The Secretary of State shall mark or stamp for-hire vehicle registrations not in compliance with this paragraph as "intrastate only." Car pools or van pools as defined in section 556, subsection 6 and taxicabs are exempt from the provisions of this paragraph but are subject to the provisions of paragraph B. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. For school buses as defined in section 2301, subsection 5 there is a combined single limit of:

(1) For school buses with up to 30 passengers behind the driver's seat, $500,000; and

(2) For school buses with 31 or more passengers behind the driver's seat, $1,000,000. [1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. B, §19 (AMD); 1995, c. 65, Pt. C, §15 (AFF).]

E. For rental trucks with a registered gross weight of 26,000 pounds or less, rented or leased for fewer than 30 days:

(1) There is a combined single limit of $125,000; or

(2) There is a split limit of $50,000 per person or $100,000 per occurrence for bodily injury liability and $25,000 for property damage liability. [1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. B, §20 (NEW); 1995, c. 65, Pt. C, §15 (AFF).]

F. For rental vehicles, the requirements are the same as under section 1605, subsection 1, paragraph C. [2011, c. 78, §2 (NEW).]

[ 2011, c. 78, §§1, 2 (AMD) .]

3. Maintenance of insurance. The owner or owners of any vehicle subject to this section shall maintain at all times the required amount of insurance or bond during the term of the vehicle's registration. Notwithstanding section 1606, the insurance provider must provide at least 30 days' notice of cancellation of insurance to the Secretary of State. For vehicles registered in this State, the Secretary of State shall immediately suspend or revoke, pursuant to chapter 23, the registration certificate and registration plates of any vehicle for which the insurance or bond in the amounts required is not maintained. Any person whose registration certificate and registration plates have been suspended or revoked pursuant to this section shall immediately return the registration certificate and registration plates to the Secretary of State. For vehicles not required to be registered in this State, the Secretary of State shall suspend the person's right to operate in this State.

[ 2009, c. 598, §36 (AMD) .]

4. Additional requirements.

[ 2009, c. 598, §37 (RP) .]

5. Coverage of insurance or bond. The required insurance policy or bond must adequately provide liability insurance for the collection of damages for which the owner of a motor vehicle or vehicles may be liable by reason of the operation of a motor vehicle or vehicles subject to this chapter.

[ 2009, c. 598, §38 (AMD) .]

6. Exemption. All vehicles owned by the State, a municipality or school district are exempt from the insurance requirements established in this section.

[ 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. B, §21 (AMD); 1995, c. 65, Pt. C, §15 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §§B16-21 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 482, §B20 (AMD). 1995, c. 482, §B22 (AFF). 1995, c. 645, §A15 (AMD). 2001, c. 361, §30 (AMD). 2005, c. 573, §5 (AMD). 2007, c. 703, §23 (AMD). 2009, c. 435, §20 (AMD). 2009, c. 598, §§36-38 (AMD). 2011, c. 78, §§1, 2 (AMD).



29-A §1612. Insurance before registration for dealers and transporters

The Secretary of State may not issue a dealer, transporter, loaner, motorcycle dealer or trailer dealer license or registration plates under chapter 9, subchapter I, except to equipment dealers or dealers who are only licensed to sell trailers with a gross vehicle weight rating of 3,000 pounds or less, and that do not request dealer registration plates in conjunction with the license, until the applicant has procured and filed with the Secretary of State a certificate showing that the applicant is covered by an automobile bodily injury and property damage liability insurance policy providing coverage as set forth in this Title with respect to the plates issued, approved by the Superintendent of Insurance, insuring against any legal liability in accordance with the terms of that policy for personal injury or death of any one person in the sum of $100,000 and for any number of persons in the sum of $300,000 and against property damage in the sum of $100,000 when injury, death or damage may result from or have been caused by the operation of any vehicle bearing such registration plates. In lieu of that insurance, the applicant may file with the Secretary of State a bond or bonds issued by a surety company authorized to do business in the State in the amount of at least $100,000 on account of injury to or death of any one person and subject to such limits as respects injury to or death of one person; of at least $300,000 on account of any one accident resulting in injury to or death of more than one person; and of at least $100,000 for damage to property of others. [1997, c. 776, §41 (AMD).]

Notwithstanding this section, a trailer or mobile home dealer, licensed pursuant to section 954, who certifies to the Secretary of State that the dealer does not haul trailers or mobile homes on the public roads and highways of the State is not required to file certification of liability insurance or surety bond. The Secretary of State may not issue dealer plates to a trailer or mobile home dealer exempted from filing certification of liability insurance or surety bond under this paragraph. [2001, c. 671, §29 (AMD).]

Notwithstanding Title 4, section 152, subsection 9 and Title 5, sections 10003 and 10051, the Secretary of State has the authority to suspend a motor vehicle dealer license upon the dealer's failure to maintain insurance as required by this section. [1999, c. 547, Pt. B, §48 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

The operation, or the release for operation, of any vehicle registered under chapter 9, subchapter I that is not in compliance with this section is a traffic infraction. [1999, c. 771, Pt. C, §12 (AMD); 1999, c. 771, Pt. D, §§1, 2 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §A16 (AMD). 1997, c. 437, §41 (AMD). 1997, c. 776, §41 (AMD). 1999, c. 547, §B48 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 771, §C12 (AMD). 1999, c. 771, §§D1,2 (AFF). 2001, c. 671, §29 (AMD).






Subchapter 3: VICARIOUS LIABILITY

29-A §1651. Liability for minor

An owner who knowingly permits a minor to operate that owner's vehicle on a public way is jointly and severally liable with that minor for damages caused by the negligence of the minor in operating that vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1652. Owner and renter jointly and severally liable

1. Liability. An owner engaged in the business of renting motor vehicles, with or without drivers, who rents a vehicle to another for use on a public way, is jointly and severally liable with the renter for damage caused by the negligence of the renter in operating the vehicle and for any damages caused by the negligence of a person operating the vehicle by or with the permission of the renter.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Applicability. This section does not apply to a rental as part of a bona fide transaction involving the sale of a motor vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Limitation. This section does not give to a passenger in a rented vehicle a right of action against the owner.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Contributory negligence. This section does not affect contributory negligence as a defense.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1653. Allowing impaired operator

1. Liability. An owner or person having control of a motor vehicle who, having knowledge or reason to know that a person is under the influence of intoxicating liquor or drugs or has an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath, permits that person to operate that motor vehicle is jointly and severally liable with that person for damages caused by the negligence of the person.

[ 2009, c. 447, §31 (AMD) .]

2. Not exclusive. This section does not limit and does not diminish any cause of action or right of recovery that is or may become available under the common law.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2009, c. 447, §31 (AMD).






Subchapter 4: TRANSPORTATION NETWORK COMPANIES

29-A §1671. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 279, §2 (NEW).]

1. Digital network. "Digital network" has the same meaning as in Title 24-A, section 7302, subsection 1.

[ 2015, c. 279, §2 (NEW) .]

2. Personal vehicle. "Personal vehicle" has the same meaning as in Title 24-A, section 7302, subsection 2.

[ 2015, c. 279, §2 (NEW) .]

3. Prearranged ride. "Prearranged ride" has the same meaning as in Title 24-A, section 7302, subsection 3.

[ 2015, c. 279, §2 (NEW) .]

4. Transportation network company. "Transportation network company" has the same meaning as in Title 24-A, section 7302, subsection 4.

[ 2015, c. 279, §2 (NEW) .]

5. Transportation network company driver; driver. "Transportation network company driver" or "driver" has the same meaning as in Title 24-A, section 7302, subsection 5.

[ 2015, c. 279, §2 (NEW) .]

6. Transportation network company rider; rider. "Transportation network company rider" or "rider" has the same meaning as in Title 24-A, section 7302, subsection 6.

[ 2015, c. 279, §2 (NEW) .]

SECTION HISTORY

2015, c. 279, §2 (NEW).



29-A §1672. Transportation network company permit

1. Permit required. A person may not operate a transportation network company without a permit issued by the Secretary of State, subject to the following conditions.

A. A transportation network company shall pay an annual fee of $10,000 for a permit under this section. [2015, c. 279, §2 (NEW).]

B. A transportation network company shall maintain insurance in accordance with section 1673. [2015, c. 279, §2 (NEW).]

[ 2015, c. 279, §2 (NEW) .]

2. Application; validity of permit. An application for a permit under this section must be made on a form provided or approved by the Secretary of State. A permit under this section is valid for a period of one year.

[ 2015, c. 279, §2 (NEW) .]

3. Termination of permit. The Secretary of State shall terminate a permit under this section for failure to maintain insurance required by section 1673 or to otherwise comply with the requirements of this subchapter. The Secretary of State may not reissue a permit terminated under this subsection until:

A. A reinstatement fee of $1,000 is paid to the Secretary of State; and [2015, c. 279, §2 (NEW).]

B. Subsequent to the termination, the transportation network company pays the annual permit fee under subsection 1 and demonstrates compliance with the requirements of this subchapter. [2015, c. 279, §2 (NEW).]

[ 2015, c. 279, §2 (NEW) .]

4. Penalty. The following provisions apply to violations under this section.

A. Operation without a permit as required by subsection 1 is a Class D crime. [2015, c. 279, §2 (NEW).]

B. Failure to maintain insurance as required by subsection 1, paragraph B is a Class D crime. [2015, c. 279, §2 (NEW).]

[ 2015, c. 279, §2 (NEW) .]

SECTION HISTORY

2015, c. 279, §2 (NEW).



29-A §1673. Insurance requirements

1. Insurance required. A transportation network company shall maintain insurance pursuant to this section.

[ 2015, c. 279, §2 (NEW) .]

2. Proof of insurance. The Secretary of State shall certify proof of insurance prior to issuing a permit under section 1672. The Secretary of State may not certify an insurance policy as proof of insurance unless the policy meets the requirements of subsection 4 and until a copy of the form of policy has been on file with the Superintendent of Insurance for at least 30 days or the Superintendent of Insurance has approved in writing the form of the policy under subsection 3.

[ 2015, c. 279, §2 (NEW) .]

3. Form. The form of policy under this section must contain:

A. The name and address of the insured; [2015, c. 279, §2 (NEW).]

B. The conditions of coverage sufficient to identify whether or not a given vehicle is covered at a given time; [2015, c. 279, §2 (NEW).]

C. The policy period; [2015, c. 279, §2 (NEW).]

D. The limits of liability; and [2015, c. 279, §2 (NEW).]

E. An agreement that insurance is provided pursuant to this section. [2015, c. 279, §2 (NEW).]

[ 2015, c. 279, §2 (NEW) .]

4. Required provisions. An insurance policy under this section must:

A. Provide coverage in accordance with the requirements of Title 24-A, section 7303; and [2015, c. 279, §2 (NEW).]

B. Comply with section 1606, subsections 2 to 6. [2015, c. 279, §2 (NEW).]

[ 2015, c. 279, §2 (NEW) .]

SECTION HISTORY

2015, c. 279, §2 (NEW).



29-A §1674. Other requirements

The following provisions apply to a transportation network company operating in this State. [2015, c. 279, §2 (NEW).]

1. Not a motor carrier, taxicab, limousine or for-hire vehicle. A transportation network company or a transportation network company driver is not a motor carrier, a taxicab, a limousine or a provider of for-hire transportation service.

[ 2015, c. 279, §2 (NEW) .]

2. Agent. A transportation network company shall designate an agent for service of process in this State.

[ 2015, c. 279, §2 (NEW) .]

3. Fare for services. On behalf of a transportation network company driver, a transportation network company may charge a fare for the services provided to riders; if a fare is collected from a rider, the transportation network company shall disclose to the rider the fare calculation method on its website or through the digital network. The transportation network company shall also provide a rider with the applicable rate being charged and the option to receive an estimated fare before the rider enters the transportation network company driver's vehicle.

[ 2015, c. 279, §2 (NEW) .]

4. Identification of transportation network company vehicles and drivers. The transportation network company's digital network or website must display to a rider a picture of the transportation network company driver and the license plate number of the personal vehicle used for providing the prearranged ride before the rider enters the transportation network company driver's vehicle.

[ 2015, c. 279, §2 (NEW) .]

5. Electronic receipt. Within a reasonable period of time following the completion of a prearranged ride, a transportation network company shall transmit an electronic receipt to the rider that lists:

A. The point of origin and destination of the prearranged ride; [2015, c. 279, §2 (NEW).]

B. The total time and distance of the prearranged ride; and [2015, c. 279, §2 (NEW).]

C. An itemization of the total fare paid, if any. [2015, c. 279, §2 (NEW).]

[ 2015, c. 279, §2 (NEW) .]

6. No cash. A transportation network company shall adopt a policy prohibiting the solicitation or acceptance of a cash payment from a rider and notify transportation network company drivers of that policy. A transportation network company driver may not solicit or accept a cash payment from a rider. Any payment for a prearranged ride may be made only electronically using the transportation network company's digital network.

[ 2015, c. 279, §2 (NEW) .]

7. Policy on discrimination; accessibility. A transportation network company shall adopt a policy addressing discrimination and accessibility that:

A. Prohibits discrimination on the basis of destination, race, color, national origin, religious belief or affiliation, sex, disability, age, sexual orientation or gender identity with respect to riders and potential riders; [2015, c. 279, §2 (NEW).]

B. Requires a transportation network company driver to comply with all applicable laws regarding discrimination against riders or potential riders on the basis of destination, race, color, national origin, religious belief or affiliation, sex, disability, age, sexual orientation or gender identity; [2015, c. 279, §2 (NEW).]

C. Requires a transportation network company driver to comply with all applicable laws relating to accommodation of service animals; [2015, c. 279, §2 (NEW).]

D. Prohibits the imposition of additional charges for providing services to persons with physical disabilities because of those disabilities; [2015, c. 279, §2 (NEW).]

E. Provides a rider an opportunity to indicate whether the rider requires a wheelchair accessible vehicle. If a transportation network company cannot arrange for wheelchair accessible transportation in any instance, the transportation network company driver shall direct the rider to an alternate provider of wheelchair accessible service, if available; and [2015, c. 279, §2 (NEW).]

F. Provides notice of the policy to each driver. [2015, c. 279, §2 (NEW).]

[ 2015, c. 279, §2 (NEW) .]

8. Records. A transportation network company shall maintain individual prearranged ride records for at least one year from the date each prearranged ride was provided and transportation network company driver records for at least one year from the date on which a transportation network company driver's activation on the transportation network company's digital network has ended.

[ 2015, c. 279, §2 (NEW) .]

SECTION HISTORY

2015, c. 279, §2 (NEW).



29-A §1675. Driver requirements

A transportation network company must meet the following requirements with respect to drivers. [2015, c. 279, §2 (NEW).]

1. Driver qualifications. Before allowing a driver to accept prearranged ride requests through a digital network, a transportation network company shall:

A. Require the individual to submit an application, which includes information regarding the individual's address, age, driver's license, driving history, registration of the personal vehicle, automobile liability insurance and any other information required by the transportation network company; [2015, c. 279, §2 (NEW).]

B. Conduct, or have a 3rd party conduct, a local and national criminal background check for each applicant that must include a review of:

(1) A multistate and multijurisdiction criminal records database or a commercial nationwide criminal records database; and

(2) The United States Department of Justice national sex offender registry database and the state sex offender registry database in the state that issued the individual's driver's license; and [2015, c. 279, §2 (NEW).]

C. Obtain and review a driving history report for the individual. [2015, c. 279, §2 (NEW).]

[ 2015, c. 279, §2 (NEW) .]

2. Grounds for disqualification. A transportation network company may not permit an individual to act as a driver if the individual:

A. Is not at least 19 years of age; [2015, c. 279, §2 (NEW).]

B. Has had more than 3 moving violations in the prior 3-year period or one major violation in the prior 3-year period, including, but not limited to, attempting to evade the police, reckless driving or driving on a suspended or revoked license; [2015, c. 279, §2 (NEW).]

C. Has been convicted, within the past 7 years, of driving under the influence of drugs or alcohol, fraud, a sexual offense, use of a motor vehicle to commit a felony, a crime involving property damage or theft, an act of violence or an act of terror; [2015, c. 279, §2 (NEW).]

D. Is a match in the national sex offender registry database or is required to register in the state that issued the individual's driver's license pursuant to that state's sex offender registration laws; [2015, c. 279, §2 (NEW).]

E. Does not possess a valid driver's license; [2015, c. 279, §2 (NEW).]

F. Does not possess proof of registration for the motor vehicle to be used to provide a prearranged ride; or [2015, c. 279, §2 (NEW).]

G. Does not possess proof of automobile liability insurance for the motor vehicle to be used to provide a prearranged ride. [2015, c. 279, §2 (NEW).]

[ 2015, c. 279, §2 (NEW) .]

3. Prohibition of drug or alcohol use. A transportation network company shall adopt and implement a policy regarding a driver's use of drugs or alcohol while accessing the transportation network company's digital network in accordance with this subsection.

A. The policy adopted under this subsection must prohibit the use of drugs or alcohol while a driver is providing a prearranged ride and address such use while a driver is logged into the digital network, but is not providing a prearranged ride. The transportation network company shall provide notice of the policy on its website, as well as procedures to report a complaint about a driver who the rider reasonably suspects was under the influence of drugs or alcohol during the course of the prearranged ride. [2015, c. 279, §2 (NEW).]

B. Upon receipt of a rider complaint under paragraph A, the transportation network company shall immediately suspend the driver's access to the digital network and shall conduct an investigation into the reported incident. The suspension must last the duration of the investigation. [2015, c. 279, §2 (NEW).]

C. A transportation network company shall maintain records relevant to the enforcement of its policy under this subsection for a period of at least 2 years from the date that a rider complaint is received by the transportation network company. [2015, c. 279, §2 (NEW).]

[ 2015, c. 279, §2 (NEW) .]

4. Vehicle safety and emissions. A transportation network company shall require that any motor vehicle used by a driver to provide a prearranged ride meets any safety and emissions requirements of the state in which the vehicle is registered.

[ 2015, c. 279, §2 (NEW) .]

5. No street hails. A transportation network company driver may not solicit or accept street hails.

[ 2015, c. 279, §2 (NEW) .]

SECTION HISTORY

2015, c. 279, §2 (NEW).



29-A §1676. No application to workers' compensation

This subchapter does not apply to claims or proceedings involving workers' compensation. [2015, c. 279, §2 (NEW).]

SECTION HISTORY

2015, c. 279, §2 (NEW).



29-A §1677. Municipal action

Notwithstanding any other provision of law, a municipality or other political subdivision may not adopt an ordinance, regulation or procedure governing the operations of a transportation network company, driver or motor vehicle used by a transportation network company driver to provide a prearranged ride or impose a tax or fee on or require a license for a transportation network company, driver or motor vehicle used by a transportation network company driver to provide a prearranged ride. [2015, c. 279, §2 (NEW).]

SECTION HISTORY

2015, c. 279, §2 (NEW).









Chapter 15: INSPECTION AND REPAIR

Subchapter 1: INSPECTION

29-A §1751. Motor vehicle inspection

1. Inspection required. Except as provided in this chapter or section 2307, subsection 1, a motor vehicle required to be registered in this State must have an annual inspection. A person may have a motor vehicle inspected more frequently.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Equipment subject to inspection. The following equipment is subject to inspection:

A. Body components; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Brakes; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Exhaust system; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Glazing; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Horn; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. Lights and directional signals; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. Rearview mirrors; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

H. Reflectors; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

I. Running gear; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

J. Safety seat belts on 1966 and subsequent models; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

K. Steering mechanism; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

L. Tires; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

M. Windshield wipers; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

N. Catalytic converter on 1983 and subsequent models; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

O. Filler neck restriction on 1983 and subsequent models. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2-A. Enhanced inspection. Beginning January 1, 1999, a motor vehicle that is required to be registered in Cumberland County and that is subject to inspection pursuant to subsection 1 must have an annual enhanced inspection. The following equipment is subject to inspection:

A. Equipment subject to inspection pursuant to subsection 2; [1997, c. 786, §1 (NEW).]

B. The fuel tank cap on 1974 and subsequent models of gasoline-powered vehicles; and [1997, c. 786, §1 (NEW).]

C. The on-board diagnostic system on 1996 and subsequent models. [1997, c. 786, §1 (NEW).]

A motor vehicle that is not required to be registered in Cumberland County may have an enhanced inspection under this subsection.

[ 1997, c. 786, §1 (NEW) .]

3. Inspection fee.

[ 2001, c. 234, §1 (RP) .]

3-A. Inspection fees. An inspection station may charge the following fees:

A. For inspections performed under subsection 2, the fee may not be more than $12.50; [2001, c. 234, §2 (NEW).]

B. For inspections of pre-1996 model vehicles performed under subsection 2-A, the fee may not be more than $15.50; and [2001, c. 234, §2 (NEW).]

C. For inspections of 1996 and subsequent model vehicles performed under subsection 2-A, the fee may not be more than $18.50. [2001, c. 234, §2 (NEW).]

The inspection fee is payable whether the vehicle passes inspection or not.

[ 2001, c. 234, §2 (NEW) .]

4. Implementation. The enhanced inspection required by subsection 2-A must be implemented as follows.

A. The fuel tank cap is subject to inspection beginning January 1, 1999. [1997, c. 786, §3 (NEW).]

B. The on-board diagnostic system is subject to inspection beginning January 1, 2000. A motor vehicle may not fail inspection for failure to meet the inspection standard for the on-board diagnostic system until January 1, 2001. [1997, c. 786, §3 (NEW).]

[ 1997, c. 786, §3 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 786, §§1-3 (AMD). 2001, c. 234, §§1,2 (AMD).



29-A §1752. Motor vehicles exempt from inspection

The following are exempt from inspection: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Registered in another state. A motor vehicle owned and registered in another state and displaying a valid certificate of inspection from another state or a federally approved commercial vehicle inspection program;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Farm tractors. A farm tractor;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Antique autos. An antique auto;

[ 2013, c. 381, Pt. A, §4 (AMD) .]

4. Farm truck. A farm truck that:

A. Is operated within a 20-mile radius from the main entrance of the farm where the vehicle is customarily kept; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Has a partial annual inspection of the running gear, steering mechanism, brakes, exhaust system and lights; safety glass under section 1915; and tires under section 1917; and [2005, c. 314, §7 (AMD).]

C. Bears the name of the municipality in which the excise tax is paid in 4-inch letters on the left door of the cab; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2005, c. 314, §7 (AMD) .]

5. Island vehicles. A motor vehicle that is:

A. Used for the conveyance of passengers; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Registered for a fee of $2 under section 501, subsection 2-A; and [2001, c. 471, Pt. A, §30 (AMD).]

C. Operated exclusively on an island having no roads maintained or supported by the State; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2001, c. 471, Pt. A, §30 (AMD) .]

6. Moped or motorized bicycle or tricycle. A moped or a motorized bicycle or tricycle;

[ 2007, c. 348, §1 (AMD) .]

7. Fish truck. A fish truck that:

A. Is operated within a 20-mile radius of the municipality where excise tax on the truck is paid; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Has a partial annual inspection consisting of the running gear, steering mechanism, brakes, exhaust system and lights; safety glass under section 1915; and tires under section 1917, subsection 3; and [2005, c. 314, §8 (AMD).]

C. Bears the name of the municipality in which the excise tax is paid in 4-inch letters on the left door of the cab; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2005, c. 314, §8 (AMD) .]

8. Woods tractor. A converted motor vehicle used as a tractor solely for logging purposes that:

A. Is registered as a tractor pursuant to section 509 or exempt from registration pursuant to section 510; [1997, c. 437, §42 (RPR).]

B. Is operated only during daylight hours, only within a 10-mile radius of the premises where the tractor is customarily kept and only between those premises and:

(1) A woodlot used for logging purposes by the owner; and

(2) A filling station or garage for fuel or repairs; and [1997, c. 437, §42 (RPR).]

C. Has a partial annual inspection of running gear, steering mechanism, brakes and exhaust system and tires under section 1917, subsection 3; [2003, c. 125, §2 (AMD); 2003, c. 397, §5 (AMD).]

[ 2003, c. 125, §2 (AMD); 2003, c. 397, §5 (AMD) .]

9. Registered in this State. A motor vehicle registered in this State displaying a valid certificate of inspection from another state or a federally approved commercial vehicle inspection program for one year after the date of inspection;

[ 2005, c. 314, §9 (AMD) .]

10. Experimental motor vehicle. A vehicle registered as an experimental motor vehicle pursuant to section 470. An experimental motor vehicle must meet minimum equipment standards pursuant to section 470, subsection 2;

[ 2011, c. 8, §1 (AMD) .]

11. Low-speed vehicle. A low-speed vehicle registered pursuant to section 501, subsection 11. A low-speed vehicle must be equipped in accordance with section 1925; and

[ 2011, c. 8, §2 (AMD) .]

12. Antique motorcycle. An antique motorcycle registered under section 457.

[ 2011, c. 8, §3 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 437, §42 (AMD). 2001, c. 471, §A30 (AMD). 2003, c. 125, §§2-4 (AMD). 2003, c. 397, §§5-8 (AMD). 2003, c. 688, §A34 (AMD). 2005, c. 314, §§7-9 (AMD). 2007, c. 348, §1 (AMD). 2011, c. 8, §§1-3 (AMD). 2013, c. 381, Pt. A, §4 (AMD).



29-A §1753. Inspection of commercial vehicles, trailers and semitrailers

1. Inspection required. Except as provided in subsection 4, a commercial motor vehicle that is required to be registered in this State, is used in intrastate or interstate commerce and has a gross vehicle weight or gross vehicle weight rating greater than 10,000 pounds, including the gross vehicle weight rating or gross weight of any trailer or semitrailer, must be inspected annually pursuant to this chapter. Except as provided in subsection 4, a trailer or semitrailer that has a gross vehicle weight or gross vehicle weight rating greater than 7,000 pounds, independent of the towing vehicle, must be inspected annually. A trailer or semitrailer must also be inspected annually when:

A. Engaged in interstate commerce and used with a motor vehicle that has a gross vehicle weight or gross vehicle weight rating greater than 10,000 pounds, including the gross vehicle weight or gross vehicle weight rating of a trailer or semitrailer and load; or [2007, c. 348, §2 (NEW).]

B. Except as provided in subsection 4, engaged in intrastate commerce and used with a motor vehicle that has a gross vehicle weight or gross vehicle weight rating greater than 10,000 pounds, including the gross vehicle weight or gross vehicle weight rating of a trailer or semitrailer and load. [2007, c. 348, §2 (NEW).]

[ 2007, c. 348, §2 (AMD) .]

2. Scope of inspection. The Chief of the State Police shall adopt rules for the inspection required by subsection 1 that meet the requirements of 49 Code of Federal Regulations, Section 396.17.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Fee. Except as provided in this subsection, the fee for an inspection under this section is based on the inspector's normal hourly labor charge and is due whether or not the vehicle passes inspection. A licensed inspection station shall post the hourly labor charge in a conspicuous place.

The fee for an inspection under this section of a farm truck registered under section 505 is $45. The inspection fee is payable whether the vehicle passes inspection or not.

[ 2007, c. 190, §1 (AMD) .]

4. Vehicles exempt from annual inspection. The following vehicles are exempt from the requirements of this section:

A. When used exclusively in intrastate commerce, a trailer or semitrailer with a gross vehicle weight, including any load, that does not exceed 3,000 pounds; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. When used exclusively in intrastate commerce, a semitrailer designed and used exclusively for dispensing cable from reels attached to the semitrailer, commonly called a reel trailer, and any semitrailer designed and used exclusively to support the ends of poles being transported, commonly called a pole dolly, when the gross weight of the semitrailer and load does not exceed 12,000 pounds; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Any mobile home, empty storage trailer or empty storage semitrailer displaying a trailer transit plate in accordance with section 954, subsections 4 and 5; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A farm truck or a fish truck exempted under section 1752; [2007, c. 348, §3 (AMD).]

E. A trailer or semitrailer displaying a valid certificate of inspection from another state or a federally approved commercial vehicle inspection program until the normal expiration of its certificate of inspection; and [2007, c. 348, §4 (AMD).]

F. A camp trailer. [2007, c. 348, §5 (NEW).]

[ 2007, c. 348, §§3-5 (AMD) .]

5. Proof of inspection. Proof of inspection must be shown either by a report that certifies that the inspection satisfies the requirements of this section or by an inspection sticker placed on the vehicle. If proof is shown by a report, the report must be produced on the demand of a law enforcement officer.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2007, c. 190, §1 (AMD). 2007, c. 348, §§2-5 (AMD).



29-A §1754. Inspection by dealers and transporters

1. Inspection standards. A holder of a dealer license or a transporter registration certificate may permit a vehicle to be operated on a public way only if the vehicle:

A. Meets inspection standards; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Is owned by the dealer or holder of the transporter registration certificate and is operated by the owner or the owner's employee for the sole purpose of travelling to a body repair establishment and is mechanically safe but requires body repairs; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Is sold or transferred to another person, meets inspection standards and displays a valid certificate of inspection issued within 60 days of the sale or transfer; [2001, c. 180, §1 (AMD).]

D. If operated by a dealer or holder of a transporter registration certificate, is operated only from a point of purchase to the licensee's place of business. For the purposes of this paragraph, "point of purchase" includes, but is not limited to, an auto auction, distribution center or another licensed vehicle dealer; or [2001, c. 180, §1 (AMD).]

E. Is owned by the dealer or holder of the transporter registration certificate and is operated by the owner or the owner's employee for the sole purpose of traveling to an inspection facility. [2001, c. 180, §2 (NEW).]

This subsection does not allow the operation of an unsafe motor vehicle on a public way.

[ 2001, c. 180, §§1, 2 (AMD) .]

1-A. New motor vehicles exempt from inspection. A new motor vehicle owned by a new vehicle dealer, as defined in section 851, subsection 9, with a dealer plate is exempt from motor vehicle inspection requirements under section 1751 only if the motor vehicle is operated in a manner consistent with section 1002, subsection 1, paragraphs A and E. For purposes of this subsection, "new motor vehicle" means a motor vehicle of the current model year or model year immediately preceding the current model year that has not been previously registered or titled.

This subsection does not allow the operation of unsafe motor vehicles on a public way.

[ 2011, c. 191, §1 (NEW) .]

2. Remove prior certificate. If the vehicle bears a prior inspection certificate, that certificate must be removed.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Violations. The provisions of this subsection apply to violations of this section.

A. A violation of this section is a traffic infraction for which a penalty of not more than $1,000 for each violation may be assessed. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A violation of this section is also a violation of the provisions governing unfair trade practice under Title 5, chapter 10. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. It is not a defense to this section that the dealer or holder did not know that the vehicle did not meet inspection standards or required a certificate. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2001, c. 180, §§1,2 (AMD). 2011, c. 191, §1 (AMD).



29-A §1755. Inspection of fire trucks

A fire chief, or a municipal official of a municipality without a fire chief, may contract with a licensed inspection station for a licensed inspection mechanic to perform an inspection at the location where fire trucks are customarily kept. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1756. Inspection standards

1. Inspection standards. Equipment subject to inspection must:

A. Be in good working order; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Be safely attached or secured to the chassis or body of the vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Be mechanically safe; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Not pose a hazard to the occupant of the vehicle or to the general public; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Meet the standards set forth in rules adopted by the Chief of the State Police. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Inspection standard for catalytic converter. Notwithstanding the inspection standards of subsection 1, a catalytic converter subject to the inspection required by section 1751, subsection 2, paragraph N must meet the rules promulgated by the Chief of the State Police and must be safely attached or secured to the chassis or body of the vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Windows. In addition to the standards set forth in subsection 1, windows must meet the standards of sections 1915 and 1916.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Fenders. Except as provided by section 1953, subsection 2, paragraph E, a motor vehicle other than a street rod must be equipped with fenders or fenders and extensions. When a wheel and tire are installed that permit the tire tread to extend beyond the natural fender configuration, the fenders must be modified or extended to cover the exposed tire tread.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Safety seat belts.

[ 2007, c. 348, §6 (RP) .]

6. Inspection standard for fuel tank cap. Notwithstanding the inspection standards of subsection 1, a fuel tank cap subject to the inspection required by section 1751, subsection 2-A, paragraph B must meet the standards in rules adopted by the Chief of the State Police. The Chief of the State Police shall adopt rules to establish procedures and standards for a fuel tank cap pressure test.

[ 1997, c. 786, §4 (NEW) .]

7. Inspection standard for on-board diagnostic system. Notwithstanding the inspection standards of subsection 1, an on-board diagnostic system subject to the inspection required by section 1751, subsection 2-A, paragraph C must meet the standards in rules adopted by the Chief of the State Police. The Chief of the State Police shall adopt rules that meet the requirements of 40 Code of Federal Regulations, Part 85 for on-board diagnostic test procedures, standards and equipment.

[ 1997, c. 786, §4 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 786, §4 (AMD). 2007, c. 348, §6 (AMD).



29-A §1757. Standard for rejection for nonfunctioning equipment

A motor vehicle must be rejected for violation of the inspection standard for equipment if any equipment described in section 1751, subsection 2 does not function sufficiently for the safety of the general public or is loose and not securely attached to the vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1758. Issuance of sticker; placement on vehicle

1. Windshield placement. If a motor vehicle meets the inspection standard, an official inspection sticker must be placed in the lower left-hand corner of the windshield or in the center of the windshield in back of the rearview mirror.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Without windshield. If the vehicle is not normally equipped with a windshield, the certificate of inspection must be kept with the registration certificate of the vehicle. This subsection does not apply to motorcycles.

[ 2009, c. 624, §1 (AMD); 2011, c. 167, §3 (AFF) .]

3. Motorcycles; proof of inspection. If a motorcycle meets the inspection standard, upon payment of applicable inspection fees pursuant to section 1751, subsection 3-A a valid certificate of inspection and an official inspection sticker for the motorcycle must be issued. The certificate of inspection must be kept with the registration certificate of the motorcycle and the official inspection sticker must be affixed to the rear of the motorcycle on the registration plate.

A. [2011, c. 167, §3, 7 (AFF); 2011, c. 167, §2 (RP).]

B. [2011, c. 167, §3, 7 (AFF); 2011, c. 167, §2 (RP).]

The official inspection sticker must be located so that it is completely and clearly visible from the rear of the motorcycle. If the registration plate is reassigned to another motorcycle pursuant to section 463, subsection 4, the certificate of inspection and the official inspection sticker expire upon reassignment.

[ 2011, c. 167, §2 (AMD); 2011, c. 167, §3, 7 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2009, c. 624, §§1, 2 (AMD). 2009, c. 624, §4 (AFF). 2011, c. 167, §2 (AMD). 2011, c. 167, §3, 7 (AFF).



29-A §1759. Temporary permits and warnings

1. Issuance. A law enforcement officer, an employee of a municipal police department designated by the chief, an employee of a sheriff's department designated by the sheriff, an employee of the Department of Public Safety designated by the Chief of the State Police or an employee of the Bureau of Motor Vehicles designated by the Secretary of State may issue a permit allowing operation of an uninspected vehicle to an inspection station for inspection.

[ 2007, c. 348, §7 (AMD) .]

2. Reconstructable vehicle. This section does not apply to reconstructable motor vehicles as defined in Title 10, section 1471.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Warning. The owner or operator of a vehicle operated with an expired inspection sticker during the first month immediately after expiration may not be issued a summons to court but may only be issued a warning. This warning must state that the vehicle must be inspected within 2 business days. Failure to comply with a warning is a violation punishable in accordance with section 1768.

[ RR 1993, c. 2, §23 (COR) .]

SECTION HISTORY

RR 1993, c. 2, §23 (COR). 1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 41, §2 (AMD). 2007, c. 348, §7 (AMD).



29-A §1760. Examination and impoundment of vehicles

1. Examination for compliance. A law enforcement officer in uniform may stop and examine a motor vehicle to determine whether the vehicle's equipment complies with the requirements of section 1756.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Scope of inspection. The officer may demand and inspect the driver's license, the certificate of registration, permits and the identification numbers of the motor vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Probable cause for inspection. A law enforcement officer may require the operator to proceed to an official inspection station and submit the vehicle to an inspection and tests as may be appropriate on reasonable grounds to believe that:

A. A vehicle is unsafe or not equipped as required by law; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The vehicle's equipment does not conform to the inspection standard. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1761. Certified inspection mechanics

1. Performance of inspection. No person other than a holder of an inspection mechanic certificate may perform an inspection or issue or sign a certificate of inspection.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

1-A. Application and examination. A person may submit an application with the required fee under subsection 3 for an inspection mechanic certificate to the Department of Public Safety, Bureau of State Police and complete the examination up to 6 months prior to the person's 18th birthday. The Bureau of State Police may process the application and test the applicant up to 6 months prior to the applicant's 18th birthday but may not issue the certificate until the applicant is 18 years of age.

[ 2003, c. 222, §1 (NEW) .]

2. Requirements for inspection mechanic certification. To receive an inspection mechanic certificate, an applicant must:

A. Pass a written or oral examination that is designed to test knowledge of motor vehicle inspection and the method of inspecting and testing motor vehicle equipment; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Be a person of honesty, integrity and reliability. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Examination fee. Applicants for inspection mechanic certification must pay to the Chief of the State Police a fee of $1 for an application for examination or for renewal of a certificate.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Term of certification. An inspection mechanic certificate is valid for a period of 5 years from the date of issue.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Renewal. An examination is not required if application for a renewal is made within one year of expiration.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Remission of certificate.

[ 2009, c. 251, §5 (RP) .]

7. Notification of change in place of employment. Prior to inspecting vehicles for a new employer, the holder of an inspection mechanic certificate shall notify the Chief of the State Police of a change of place of employment.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Testing in parking area. Notwithstanding sections 1251, 1252 and 1253, a certified inspection mechanic who has a valid operator's license of any class may operate a motor vehicle in a parking area adjacent to an official inspection station for the purpose of testing equipment as required by the rules adopted pursuant to this chapter.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 222, §1 (AMD). 2009, c. 251, §5 (AMD).



29-A §1762. Official inspection stations

1. Licensing of official inspection stations. The Chief of the State Police may license garages as official inspection stations.

[ 2007, c. 348, §8 (AMD) .]

2. Requirements.

[ 2007, c. 348, §9 (RP) .]

2-A. Requirements. To qualify as an official inspection station, a garage must comply with rules adopted by the Chief of the State Police.

[ 2007, c. 348, §10 (NEW) .]

3. Examination of premises and operator of garage. Before a license is granted, the premises must be examined and the operator of the garage investigated as to reliability and fitness.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Term of license. The license is valid for 2 years from the date of final license approval.

[ 2007, c. 348, §11 (AMD) .]

5. Licenses not transferable. A license may not be assigned or transferred or used at other than a designated location.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Posting of license on premises. A license must be posted in a conspicuous place at the designated location.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Hearing; appeals. If a person is aggrieved by the decision of the Chief of the State Police in refusing approval, that person may, within 30 days of notification of refusal to license, request a hearing before the Chief of the State Police or the chief's designee. After the hearing, if an applicant is aggrieved by the final action of the chief, the applicant may appeal the decision in accordance with Title 5, Part 18.

[ 2007, c. 348, §12 (AMD) .]

8. Enhanced inspection stations. Beginning January 1, 1999, official inspection stations located in Cumberland County shall offer enhanced inspections pursuant to section 1751, subsection 2-A and may not offer inspections pursuant to section 1751, subsection 2. Official inspection stations located outside of Cumberland County may offer inspections under section 1751, subsections 2 and 2-A. An inspection station that offers enhanced inspections shall employ an inspection mechanic certified to perform enhanced inspections.

[ 1997, c. 786, §5 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A101 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 786, §5 (AMD). 2007, c. 348, §§8-12 (AMD).



29-A §1763. Suspension or revocation of license or inspection mechanic certificate

Notwithstanding Title 5, section 10003, a State Police officer or employee of the State Police designated as a motor vehicle inspector may immediately suspend or revoke the license issued to any official inspection station or the inspection mechanic certificate issued to any inspecting mechanic for a violation of this chapter or the rules adopted pursuant to section 1769. The penalty for a first offense is a license suspension for a period of up to 6 months. The penalty for a 2nd or subsequent offense is a license suspension for a period of up to one year or license revocation. [2007, c. 348, §13 (AMD).]

Pursuant to Title 5, chapter 375, the Chief of the State Police or the chief's designee shall schedule a hearing, if requested by the owner of an official inspection station, an employee of that station or the inspection mechanic, to review the suspension or revocation. The suspension or revocation remains in effect pending the final agency decision and during any appeal of that decision. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

As a prerequisite to reinstatement following a license suspension or revocation, the Chief of the State Police may require an inspection mechanic to satisfactorily complete the inspection mechanic examination provided for in section 1761, subsection 2. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 633, §3 (AMD). 2007, c. 348, §13 (AMD).



29-A §1764. Fleet inspection stations

1. License by Chief of the State Police. The Chief of the State Police may license fleet inspection stations to inspect 10 or more vehicles registered in the name of a single owner.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Requirements. To qualify as a fleet inspection station, a station must:

A. [2007, c. 348, §14 (RP).]

B. Have at least 10 vehicles registered in the name of the fleet inspection station owner or be under contract to the owner of the fleet of vehicles for exclusive maintenance. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2007, c. 348, §14 (AMD) .]

3. Limit to fleet vehicles. Fleet station inspections are limited exclusively to fleet vehicles.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Employment of certified inspection mechanics. A fleet inspection station must employ a sufficient number of certified inspection mechanics to inspect every vehicle in the fleet annually.

A certified inspection mechanic may inspect fleets of vehicles at the fleet station, if proper inspection equipment is available.

Fleet vehicles must be inspected by a certified inspection mechanic who may issue and sign inspection certificates.

Fleet vehicle inspectors are subject to the same provisions as certified inspection mechanics.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2007, c. 348, §14 (AMD).



29-A §1765. Out-of-doors inspections

A certified inspection mechanic may inspect a vehicle out-of-doors if: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Class of vehicles. The vehicle conforms to the class of vehicle that the inspection station license authorizes for inspection; and

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Altered vehicles. Alterations or additions to the basic design or structure of the vehicle not produced by the original manufacturer prevent the vehicle from entering inside the inspection station.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1766. Inspection stickers

1. Stickers remain property of State. Inspection stickers and materials issued to inspection stations by the Chief of the State Police remain the property of the State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Stock of stickers. An inspection station must stock a sufficient number of stickers to meet all demands. The stickers must be made of a material and quality of adhesive prescribed by the Chief of the State Police.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Fee. Except as provided in subsection 3-A, stickers are furnished by the Chief of the State Police at $2.50 each.

[ 2011, c. 191, §2 (AMD) .]

3-A. Fee for new vehicle dealers. Stickers furnished to a new vehicle dealer, as defined in section 851, subsection 9, by the Chief of the State Police are $3.50 each.

[ 2011, c. 191, §3 (NEW) .]

4. Statement of intent to hire a certified mechanic. If a station is disqualified by the loss of a certified mechanic, the owner shall, within 5 working days, return all stickers to the Chief of the State Police.

The owner may file a statement of intent to hire a certified inspection mechanic within 14 working days, in which case the Chief of the State Police shall hold the returned stickers for the licensee.

If a statement of intent is not filed, returned stickers may be reissued.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Return or refund of unused stickers. Within 20 working days of the calendar year or the suspension, revocation or termination of an inspection license, unused or expired stickers must be returned to the Chief of the State Police and the purchase price refunded or exchanged for current year stickers. Refunds or exchanges may only be made for full sheets of unused stickers.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Return of inspection materials. Upon suspension, revocation or termination of an inspection license, the station owner or manager shall return all inspection materials to the Chief of the State Police, who shall issue a receipt for the returned materials.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 786, §6 (AMD). 1997, c. 786, §14 (AFF). 2001, c. 234, §3 (AMD). 2011, c. 191, §§2, 3 (AMD).



29-A §1767. Disposition of fees

The revenues generated by this chapter must be credited to the General Highway Fund. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1768. Unlawful acts

1. Display of fictitious certificate. A person commits a Class E crime if that person displays or permits to be displayed on a vehicle a certificate of inspection knowing the certificate to be fictitious or issued to another vehicle or issued without an inspection having been made.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Use of counterfeit certificate of inspection. A person commits a Class E crime if the person makes, possesses, issues or knowingly uses an imitation or counterfeit of an official certificate of inspection or a certificate of inspection that was not issued by an official inspection station in accordance with law.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Misrepresentation of vehicle inspection station. A person commits a Class E crime if that person represents a place as an official inspection station and the station is not operating under a valid license.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Issuance of certificate for substandard vehicle. A person commits a Class E crime if that person knowingly causes an official inspection sticker to be attached to a vehicle that does not conform to the inspection standard.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Operation of defective vehicle. A person may not operate a vehicle on a public way with equipment on the vehicle that does not conform to the standards set forth in rules adopted by the Chief of the State Police pursuant to section 1769.

A. Except as provided in paragraphs B and C, a person who violates this subsection commits a traffic infraction. [2003, c. 688, Pt. C, §13 (NEW).]

B. A person who violates this subsection commits a Class E crime if the vehicle is unsafe for operation because it poses an immediate hazard to an occupant of the vehicle or the general public. [2003, c. 688, Pt. C, §13 (NEW).]

C. A person who violates this subsection and is involved in a motor vehicle accident caused by nonconformance with the rules adopted by the Chief of the State Police pursuant to section 1769 commits a Class E crime. [2003, c. 688, Pt. C, §13 (NEW).]

[ 2003, c. 688, Pt. C, §13 (RPR) .]

6. Alteration after inspection. A person commits a Class E crime if that person alters equipment after inspection so that the equipment does not conform to the standards of this subchapter.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Operation of vehicle without certificate of inspection. An owner or operator of a vehicle required to be inspected commits a traffic infraction if that person operates that vehicle or permits that vehicle to be operated without displaying a current and valid certificate of inspection or producing the certificate on demand of a police officer.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Performance of inspections, issuance of inspection certificate by a person with a suspended or revoked inspection mechanic license. A person commits a Class E crime if, at a time when the person's inspection mechanic license is suspended or revoked pursuant to section 1763, the person:

A. Performs a state motor vehicle inspection or federally approved motor vehicle inspection in order for a certificate of inspection or report to be issued by a 3rd party; or [2011, c. 448, §1 (NEW); 2011, c. 448, §4 (AFF).]

B. Issues a state or federally approved certificate of inspection or report. [2011, c. 448, §1 (NEW); 2011, c. 448, §4 (AFF).]

[ 2011, c. 448, §1 (NEW); 2011, c. 448, §4 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 688, §C13 (AMD). 2011, c. 448, §1 (AMD). 2011, c. 448, §4 (AFF).



29-A §1769. Rules

1. Scope. The Chief of the State Police may adopt rules:

A. For the administration and enforcement of this chapter; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. To designate periods of time during which owners of vehicles must display or produce a certificate of inspection; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Concerning the inspection of registered special mobile equipment not ordinarily operated over the highway. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

1-A. Delay in effective date. Except for emergency rules adopted under Title 5, section 8054, rules adopted under this section take effect 30 days after filing with the Secretary of State under Title 5, section 8056, subsection 1, paragraph B.

[ 2007, c. 135, §1 (NEW); 2007, c. 135, §2 (AFF) .]

2. Review of rules by Legislature. Rules adopted under this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 340, §2 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 183, §4 (AMD). 2003, c. 340, §2 (AMD). 2007, c. 135, §1 (AMD). 2007, c. 135, §2 (AFF).



29-A §1770. Penalties

1. General penalty. Notwithstanding Title 17-A, and unless otherwise specified, a violation of this chapter is a Class E crime, punishable by a fine of not less than $25 nor more than $500 or by imprisonment for not more than 30 days, or by both.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Traffic infraction. A violation of the rules adopted by the Chief of the State Police pertaining to this subchapter is a traffic infraction subject to a forfeiture of not less than $25 nor more than $250.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §2 (NEW).






Subchapter 2: REPAIR

29-A §1801. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Customer. "Customer" means a person, including, but not limited to, an agent, who contracts with a repair facility for repair of a motor vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Flat rate. "Flat rate" means a method of calculating charges for labor that is based on the specific repair done and not on the amount of time actually spent on that repair.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Repair. "Repair" means the examination, maintenance, servicing, adjustment, improvement, replacement, removal or installation of a part of a motor vehicle, including, but not limited to, body work, painting and incidental services such as storage and towing, and excluding the sale of motor fuel.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Repair facility. "Repair facility" means a motor vehicle repair facility offering services to the general public for compensation.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Shop supplies. "Shop supplies" means small parts and materials used or consumed in the process of repair, including, but not limited to, nuts and bolts, electrical wire, rags, tape, brake cleaners and other items maintained as inventory.

[ 2005, c. 189, §1 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2005, c. 189, §1 (AMD).



29-A §1802. Maximum charge for repair

1. Written designation by customer. Before a repair facility begins repairing a customer's motor vehicle, the customer may designate in writing a specific amount of charges for repair in excess of which the customer does not agree to be liable without further specific agreement, either oral or written.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. No liability without agreement. A customer is not liable for a charge in excess of the specific amount designated in accordance with subsection 1 without further specific oral or written agreement. A repair facility shall charge a customer by using the same labor rate per hour and shop supplies calculation as is used in any estimate the repair facility provides.

[ 2005, c. 189, §2 (AMD) .]

3. Shop supplies. A repair facility may bill for shop supplies calculated as a percentage of labor or by other calculation, if disclosed to the customer, as a single line item.

[ 2005, c. 189, §3 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2005, c. 189, §§2,3 (AMD).



29-A §1803. Inspection of parts

Before demanding payment of any charge, a repair facility must allow a customer to inspect replaced parts and must return replaced parts to the customer on request unless the facility is required to return the parts to the manufacturer or distributor under a bona fide warranty or exchange arrangement. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1804. Used parts

Unless the customer specifically agrees before installation of the part, a repair facility may not install a used, reconditioned or rebuilt part. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1805. Notices

1. Form of notice. A repair facility must post the following notice in a place where it is reasonably likely to be seen by customers. The notice must be completed with information on charges and printed so that it is conspicuous and can be read by the average person.

The following form must be used:

"NOTICE TO OUR CUSTOMERS

REQUIRED UNDER STATE LAW

Before we begin making repairs, you have a right to put in writing the total amount you agree to pay for repairs. You will not have to pay anything over that amount unless you agree to it when we contact you later.

Before you pay your bill, you have a right to inspect any replaced parts. You have a right to take with you any replaced parts, unless we are required to return the parts to our distributor or manufacturer.

We can not install any used or rebuilt parts unless you specifically agree in advance.

You can not be charged any fee for exercising these rights.

WE CHARGE $ PER HOUR FOR LABOR.

(We round off the time to the nearest .)"

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Flat rate. The notice must also contain the following if it applies:

"We also charge a flat rate for some repairs. Our service manager will explain what a flat rate is and show you how much it may cost you. A flat-rate charge may not match the time actually spent repairing your vehicle. PLEASE ASK US WHETHER WE WILL CHARGE YOU BY THE HOUR OR BY A FLAT RATE. We use the same labor rate method in any estimate we provide and any bill you receive."

[ 2005, c. 189, §4 (AMD) .]

3. Availability of guide.

[ 2005, c. 189, §5 (RP) .]

4. Shop supplies. If the repair facility charges a separate line item for shop supplies, the notice must also contain the following:

"WE CHARGE ....... FOR SHOP SUPPLIES. Our service manager will explain shop supplies and how much they may cost you."

[ 2005, c. 189, §6 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 221, §1 (AMD). 2005, c. 189, §§4-6 (AMD).



29-A §1806. Fee prohibited

A repair facility may not, directly or indirectly, charge a fee for performing an obligation or for exercising a right under this subchapter. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1807. Unfair trade practice

A repair facility's failure to comply with this subchapter constitutes an unfair trade practice under Title 5, chapter 10. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1808. Waiver prohibited

The duties imposed by and rights created under this subchapter may not be waived or otherwise modified. Any waiver or modification is contrary to public policy and is void and unenforceable. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1809. Savings clause

This subchapter is in addition to and does not limit or replace other rights or procedures provided by statute or common law. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).






Subchapter 3: ABANDONED VEHICLES

29-A §1851. Application

This subchapter applies to a vehicle that is: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Towed at request of owner or driver. Towed at the request of the owner or driver;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Towed because illegally parked or left standing or at officer's discretion. Towed pursuant to section 2068 or 2069 or at the direction of a law enforcement officer;

[ 2007, c. 150, §1 (AMD) .]

3. Towed because left without permission. Towed after being left on property without permission;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Left without permission. Left on property without the permission of the property owner or person in charge of the property or premises where the vehicle is located;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Left after repair completed. Left at a place of business after being repaired pursuant to a written work order signed by the person requesting the repair work;

[ 2013, c. 496, §14 (AMD) .]

6. Left on residential property. Left on an individual's residential property for more than 6 months; or

[ 2013, c. 496, §14 (AMD) .]

7. Left at storage facility. Left at a storage facility, if the owner has failed to pay storage or rental fees.

[ 2013, c. 496, §15 (NEW) .]

A vehicle towed for snow removal purposes is exempt from the provisions of this subchapter for 48 hours immediately following completion of the tow. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

A vehicle abandoned on an island without road access to the mainland is subject to the provisions of section 1860. [1995, c. 65, Pt. A, §102 (NEW); 1995, c. 65, Pt. A, §153 (AFF).]

A vehicle left without a transferable title on the premises of an independent entity that temporarily stores a damaged or dismantled vehicle pursuant to an agreement with an insurance company, financial institution or dealer and that is engaged in the sale or resale of damaged or dismantled vehicles is subject to the provisions of section 1862. [2011, c. 88, §1 (NEW).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A102 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2007, c. 150, §1 (AMD). 2011, c. 88, §1 (AMD). 2013, c. 496, §§14, 15 (AMD).



29-A §1852. Abandonment defined

For the purposes of this subchapter, a vehicle is considered "abandoned" if the owner or lienholder does not retrieve it and pay all reasonable charges for towing, storing and authorized repair of the vehicle within 14 days after the notices to the owner and lienholder are sent by the Secretary of State or 14 days after the advertisement is published as required in section 1854, subsection 4. There is a rebuttable presumption that the last owner of record of a motor vehicle found abandoned as shown in the files of the office of the Secretary of State is the owner of the motor vehicle at the time it was abandoned and the person who abandoned it. [2011, c. 46, §1 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 137, §1 (AMD). 2007, c. 150, §2 (AMD). 2011, c. 46, §1 (AMD).



29-A §1853. Letter of ownership or certificate of title

If a person abandons a vehicle as described in section 1851, the owner of the premises or property where the vehicle is located may obtain a letter of ownership or a certificate of title by complying with this subchapter. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1854. Notification of vehicle owner

1. Notification in writing. The owner of the premises where an abandoned vehicle is located or the owner's agent shall notify the Secretary of State that the owner or the owner's agent is in possession of an abandoned vehicle. The notification must be in writing and on a form provided by the Secretary of State.

[ 2007, c. 150, §3 (AMD) .]

2. Contents of notification. This notification must include the vehicle's make, model, year, body type, vehicle identification number and any registration and plates on the vehicle. This notification also must include the date the vehicle came into possession of the owner, the owner's agent or person in charge of the premises where the vehicle is located, under what circumstances the vehicle came into that person's possession and whether the vehicle is salvage.

[ 2007, c. 150, §4 (AMD) .]

3. Response. On receipt of the notification, the Secretary of State shall inform the vehicle owner and lienholder, if any, by regular mail that the vehicle is being claimed under the abandoned vehicle law. The notice to the vehicle owner and lienholder, if any, must identify the vehicle by the year, make, model and vehicle identification number, give the name and address of the party claiming ownership, state the charges against the vehicle that the owner and lienholder, if any, must pay to retrieve the vehicle, and the date that the title or letter of ownership will pass to the new owner. If the party is claiming ownership of the vehicle pursuant to section 603, subsection 6, the notice must inform the vehicle owner and lienholder that the owner must pay to the Secretary of State the fee required in section 603 to transfer the title. A copy of this letter must be provided to the person claiming ownership.

[ 2009, c. 435, §21 (AMD) .]

4. Publication. If the Secretary of State finds no record of the vehicle, the owner of the premises where the vehicle is located shall publish a notice once in a newspaper of general circulation in the county where the premises is located. That notice must clearly:

A. Describe the vehicle by the year, make, model and vehicle identification number; [1999, c. 137, §1 (AMD).]

B. State that if the owner of the vehicle or lienholder has not properly retrieved it and paid all reasonable charges for its towing, storage and repair within 14 days from the publication, ownership of the vehicle passes to the owner of the premises where the vehicle is located; and [2011, c. 46, §2 (AMD).]

C. State how the owner of the premises may be contacted. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2011, c. 46, §2 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 137, §1 (AMD). 2001, c. 563, §3 (AMD). 2007, c. 150, §§3-5 (AMD). 2009, c. 435, §21 (AMD). 2011, c. 46, §2 (AMD).



29-A §1855. Owner or lienholder known (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 137, §2 (RP).



29-A §1856. Change of ownership

1. Evidence of compliance. A person who has complied with section 1854, subsection 4 shall present evidence of compliance to the Secretary of State immediately after the 14-day notice period. The Secretary of State may not issue a letter of ownership or certificate of title until at least 21 days after the date on which the person who has possession of and control over the vehicle notified the Secretary of State by complying with section 1854, subsections 1 and 2.

[ 2011, c. 46, §3 (AMD) .]

2. Issuance of certificate; letter of ownership. The Secretary of State, upon being satisfied that notice has been made to all parties with an interest in the vehicle, may issue certificates of title or letters of ownership as follows.

A. For a vehicle not required to be titled, on presentation of sufficient evidence and payment of a $5 fee, the Secretary of State may issue a letter of ownership to the owner of the premises on which the vehicle is located. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. For vehicles subject to chapter 7, on presentation of sufficient evidence and application for certificate of title in accordance with section 654 and payment of a fee set forth in section 603, the Secretary of State may issue a certificate of title to the owner of the premises on which the vehicle is located. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1999, c. 137, §3 (AMD) .]

If the owner or lienholder of the vehicle retrieves it and pays the towing, storage and repair charges before the Secretary of State issues a letter of ownership or certificate of title, the person holding the vehicle must immediately release it to the person paying the charges and must immediately notify the Secretary of State of the release. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

A person who refuses to release a vehicle when reasonable charges are paid or does not notify the Secretary of State that the vehicle is no longer in the person's possession commits a Class E crime. [1999, c. 137, §3 (NEW).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 137, §3 (AMD). 2007, c. 150, §6 (AMD). 2011, c. 46, §3 (AMD).



29-A §1857. Limits

If the notification to the Secretary of State required by section 1854 is made more than 14 days after receipt of a vehicle described in section 1851, the person holding the vehicle may not collect more than 14 days of storage fees. Daily storage charges must be reasonable and total storage charges may not exceed $900 for a 30-day period. [2011, c. 46, §4 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 137, §3 (AMD). 2007, c. 150, §7 (AMD). 2011, c. 46, §4 (AMD).



29-A §1858. Abandonment of vehicle on public way

Abandonment of a vehicle on a public way is a traffic infraction for which a fine of not less than $250 must be assessed. A person who is found to have abandoned a vehicle under this section is responsible for any towing or other charges that are directly related to the abandonment of the vehicle. [2007, c. 150, §8 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A103 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2007, c. 150, §8 (AMD).



29-A §1859. Removal of vehicle

Removal of a vehicle described in section 1851 or of any part or accessory from the vehicle without the written consent of the person in charge or the owner of the premises or property where the vehicle is located is a Class E crime. This section applies to all persons, including the owner of the vehicle. [1995, c. 65, Pt. A, §104 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A104 (AMD). 1995, c. 65, §§A153,C15 (AFF).



29-A §1860. Abandonment on an island

A person may not abandon a motor vehicle on any property on an island without consent of the owner of the property. The State, municipality or other political subdivision having jurisdiction over the island may order the owner of a vehicle illegally abandoned on an island to remove it at the vehicle owner's expense. If the owner of the vehicle refuses to remove the motor vehicle, or if the owner is unknown, the State or political subdivision may cause the vehicle to be removed from the island and may require reimbursement from the owner for the removal and the administrative and legal costs. Neither the State nor any political subdivision of the State is liable for any damage to the motor vehicle that may be caused by the removal. Failure to remove an illegally abandoned vehicle on an island within 30 days after written warning, or within 30 days of ice-out if ice prevents the island from being reasonably accessible, is a Class E crime. [1995, c. 65, Pt. A, §105 (NEW); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

SECTION HISTORY

1995, c. 65, §A105 (NEW). 1995, c. 65, §§A153,C15 (AFF).



29-A §1861. Holding vehicle and its accessories

A person holding or storing an abandoned vehicle, holding or storing a vehicle towed at the request of the vehicle's operator, owner or owner's agent or holding or storing a vehicle stored at the request of a law enforcement officer may hold the vehicle and all its accessories, contents and equipment, not including the personal effects of the registered owner, until reasonable towing and storage charges of the person holding or storing the vehicle are paid. [2007, c. 150, §9 (NEW).]

For purposes of this section, "personal effects" includes medications, medical equipment, clothing, mail, child safety seats and similar items. Except for child safety seats, items attached to the vehicle and business equipment, machinery and tools are not considered personal effects. [2007, c. 150, §9 (NEW).]

SECTION HISTORY

2007, c. 150, §9 (NEW).



29-A §1862. Left with an independent entity

1. Release of vehicle. An insurance company, financial institution or dealer may direct an independent entity that obtains possession of a vehicle to release the vehicle to the owner. The insurance company, financial institution or dealer shall provide the independent entity a release statement under subsection 2 authorizing the independent entity to release the vehicle to the vehicle’s owner.

[ 2011, c. 88, §2 (NEW) .]

2. Release statement. A release statement authorizing an independent entity under subsection 1 to release a vehicle to a vehicle’s owner must be on a form prescribed by the bureau and contain the following information:

A. The insurance policy and claim number relating to the vehicle; [2011, c. 88, §2 (NEW).]

B. The name and address of the insured owner of the vehicle; [2011, c. 88, §2 (NEW).]

C. The vehicle identification number and description of the vehicle; and [2011, c. 88, §2 (NEW).]

D. The signature of an authorized representative of the insurance company, financial institution or dealer. [2011, c. 88, §2 (NEW).]

[ 2011, c. 88, §2 (NEW) .]

3. Notice to owner. Upon receiving a release statement concerning a vehicle from an insurance company, financial institution or dealer under subsection 1, an independent entity shall send a notice to the owner of the vehicle that the vehicle is available for pickup by the owner. The notice must contain an invoice for any outstanding charge owed the independent entity, including an initial towing or storage charge paid to a 3rd party, and inform the owner that the owner has 30 days from the date of the postmark on the notice to pick up the vehicle from the independent entity. A notice under this subsection must be sent by first class mail to the owner’s address on record with the bureau.

[ 2011, c. 88, §2 (NEW) .]

4. Abandonment. If the owner of a vehicle does not pick up the vehicle within 30 days after notice was sent to the owner pursuant to subsection 3, the vehicle is considered abandoned and the independent entity may apply for a certificate of title or certificate of salvage as set forth in this subchapter. The independent entity shall provide the bureau with a copy of the release statement under subsection 1, proof of notice under subsection 3 and any other supporting documentation and fees as determined necessary by the bureau with the application for certificate of title or certificate of salvage.

[ 2011, c. 88, §2 (NEW) .]

5. Rules. The bureau may adopt rules to carry out the purposes of this section. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 88, §2 (NEW) .]

SECTION HISTORY

2011, c. 88, §2 (NEW).









Chapter 17: EQUIPMENT

Subchapter 1: GENERAL PROVISIONS

29-A §1901. General restriction

A person may not use a vehicle on a public way or sell or equip a vehicle for use on a public way with aftermarket equipment contrary to this Title or contrary to the rules of the Chief of the State Police. [2007, c. 121, §1 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2007, c. 121, §1 (AMD).



29-A §1902. Brakes

1. General rule. A motor vehicle must have adequate brakes in good working order that are sufficient to control the vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Specific standards. Brakes must be adjusted so as to stop:

A. A 2-wheel brake vehicle, within a distance of 45 feet, from a speed of 20 miles per hour; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A 4-wheel brake vehicle, within 30 feet, from a speed of 20 miles per hour; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A motorcycle, within 30 feet, from a speed of 20 miles per hour. [2005, c. 577, §22 (AMD).]

[ 2005, c. 577, §22 (AMD) .]

3. Parking brakes. A vehicle, except a 2-wheel motorcycle, must be equipped with parking brakes adequate to hold the vehicle on any grade on which it is operated, under all conditions of loading, on a surface free from snow, ice or loose material. Parking brakes:

A. Must be capable of being applied by the driver's muscular effort, spring action or equivalent means; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. May be operated with assistance of the service brakes or other source of power, provided that failure of the service brake actuation system or other power assisting mechanism does not prevent the parking brakes from being applied; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Must be designed so that, once applied, they remain applied with the required effectiveness despite leakage or exhaustion of any source of energy; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. May share the same brake drums, brake shoes and lining assemblies, brake shoe anchors and mechanical brake shoe actuation mechanisms associated with the wheel brake assemblies used for service brakes; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. If the means of applying the parking and service brakes are connected, must be constructed so that failure of one part does not leave the vehicle without operative brakes. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2005, c. 577, §23 (AMD) .]

4. Trucks; specific requirements. Special mobile equipment or a truck, truck tractor, trailer or semitrailer must be equipped with adequate brakes acting on all wheels of all axles, except that the following need not meet this requirement:

A. A trailer or semitrailer not exceeding a gross weight of 3,000 pounds; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A vehicle towed by use of a wrecker; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A vehicle meeting braking requirements of the motor carrier safety regulations of the United States Department of Transportation; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A semitrailer with a gross weight of semitrailer and load not to exceed 12,000 pounds, designed and used exclusively:

(1) For the dispensing of cable from attached reels, commonly called a reel trailer; or

(2) To support the end of poles while being transported, commonly called a pole dolly; and [1999, c. 183, §5 (AMD).]

F. A dolly axle, so-called, on a farm truck transporting agricultural products and supplies.

A dolly axle may not be considered in determining the gross weight or axle limits permitted on the vehicle.

A 2-axle or 3-axle farm truck equipped with a dolly axle is considered a 2-axle or 3-axle vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1999, c. 183, §5 (AMD) .]

5. Multiple axles. If equipped with 3 or more axles, a truck, tractor or truck tractor manufactured prior to August 1, 1980 need not have brakes on the front wheels; if the vehicle is equipped with 2 or more steerable axles, the wheels of one such axle need not have brakes.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Rules. The Chief of the State Police may adopt rules governing the sufficiency and adjustment of brakes.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 183, §5 (AMD). 2005, c. 577, §§22,23 (AMD).



29-A §1903. Adequate signaling device; use

1. Signaling device required. A person may not operate a motor vehicle without a suitable and adequate horn or other device for signaling.

[ 2003, c. 452, Pt. Q, §19 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Unnecessarily sounded. A person may not unnecessarily sound a signaling device or horn.

[ 2003, c. 452, Pt. Q, §19 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §Q19 (RPR).



29-A §1904. Headlights

1. General rules; headlights. A person may not operate a motor vehicle that does not meet the following requirements concerning headlights.

A. A motor vehicle must be equipped with headlights. [2003, c. 452, Pt. Q, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Headlights must be of sufficient power and so adjusted and operated as to enable the operator to proceed with safety under all ordinary conditions of highway and weather. [2003, c. 452, Pt. Q, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §20 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Location of headlights. On a motor vehicle, a headlight must be located at a height, measured from the center of the headlight, of not more than 54 inches nor less than 22 inches above the level surface on which the vehicle stands. Headlights on snow plows may be at a height greater than 54 inches.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. White light. Headlights must be equipped with lenses or reflectors that emit only white light.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Number of headlights. The following rules apply regarding the mounting of headlights.

A. A motor vehicle must have mounted on the front at least 2 headlights, one on each side. [2003, c. 452, Pt. Q, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A motorcycle must have one mounted headlight. [2005, c. 577, §24 (AMD).]

[ 2005, c. 577, §24 (AMD) .]

5. Requirements. The following requirements apply to a headlight.

A. If the vehicle is mechanically constructed so that it is limited to less than 15 miles per hour, it must have headlights capable of furnishing sufficient candlepower to render any substantial object clearly discernible on a level way at least 50 feet directly ahead and at the same time at least 7 feet to the right of the axis of the vehicle for a distance of at least 25 feet. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. If the vehicle is mechanically constructed so that it can exceed 15 miles per hour, it must have headlights capable of furnishing sufficient candlepower to render any substantial object clearly discernible on a level way at least 200 feet directly ahead and at the same time at least 7 feet to the right of the axis of the vehicle for a distance of at least 100 feet. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A headlight capable of furnishing more than 4 candlepower, if equipped with a reflector, may not be used unless the headlight is designed, equipped or mounted so that no portion of the beam of light, when projected 75 feet or more ahead, rises above a plane of 42 inches higher than and parallel with the level surface on which the vehicle stands. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The top of a main beam of light may not be higher than the headlight center. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. An electric bulb or other lighting device of a greater capacity than 32 candlepower may not be used, except for the standard equipment sealed beam unit. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. A headlight may not project the top of a main beam, at a distance of 25 feet ahead of the vehicle, on an approximately level stretch of highway, onto the body of a person or an object, at a height greater than that of the center of the front light from the highway. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Motorcycle. A motorcycle that does not have an adequate beam for headlights is restricted to daytime operation.

[ 2005, c. 577, §25 (AMD) .]

7. Exception for farm tractors. This section does not apply to unregistered farm tractors.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 452, §§Q20,21 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 577, §§24,25 (AMD).



29-A §1905. Rear lights

1. Requirement. Except as provided in subsection 3, a motor vehicle with 3 or more wheels or a trailer or semitrailer must have on the rear 2 lights, one on each side of the axis, each capable of displaying a red light visible for a distance of at least 100 feet behind the vehicle.

[ 2005, c. 314, §10 (AMD) .]

2. Vehicles used in conjunction. When a vehicle is used in conjunction with another vehicle, only the last must carry the lights.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Vehicles manufactured with one rear light. If a vehicle was manufactured with only a single rear light, that light is sufficient if the light complies with the visibility requirement and is in the center or to the left of the vehicle's axis.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Exception for farm tractors. This section does not apply to unregistered farm tractors.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2005, c. 314, §10 (AMD).



29-A §1905-A. Turn signal

1. Requirement. Except as provided in subsection 3, a motor vehicle, trailer or semitrailer must be equipped with electric flashing turn signal lamps. A motor vehicle must emit white or amber light from the turn signals to the front of the vehicle and a motor vehicle, trailer or semitrailer must emit amber or red light from the turn signals to the rear of the vehicle.

[ 1995, c. 584, Pt. A, §2 (NEW) .]

2. Vehicles physically connected. When a vehicle that is being operated is physically connected to another vehicle, only the last vehicle must carry turn signals to the rear.

[ 1995, c. 584, Pt. A, §2 (NEW) .]

3. Vehicles manufactured without turn signal. Automobiles and trucks less than 80 inches in width, manufactured or assembled prior to January 1, 1953 need not be equipped with electric turn signal lamps.

[ 1995, c. 584, Pt. A, §2 (NEW) .]

4. Exception for farm tractors. This section does not apply to unregistered farm tractors.

[ 1995, c. 584, Pt. A, §2 (NEW) .]

SECTION HISTORY

1995, c. 584, §A2 (NEW).



29-A §1905-B. Brake lights

1. Requirement. All factory-installed brake lights or equivalent replacements on a motor vehicle, trailer or semitrailer must be present and operating properly and must emit a steady red light when a slight pressure is placed on the brake pedal, and the light emitted must be visible for a distance of at least 100 feet behind the vehicle. For purposes of this section, "steady red light" means a red light that is either immediately constant and not pulsating or that pulsates for a short period and then becomes constant.

[ 2015, c. 176, §2 (NEW) .]

2. Vehicles used in conjunction. When a vehicle is used in conjunction with another vehicle, only the last vehicle must carry the lights required in subsection 1.

[ 2015, c. 176, §2 (NEW) .]

3. Exception for farm tractors. This section does not apply to unregistered farm tractors.

[ 2015, c. 176, §2 (NEW) .]

SECTION HISTORY

2015, c. 176, §2 (NEW).



29-A §1906. Clearance lights

1. Requirements for vehicle 7 feet or more in width. A vehicle 7 feet or more in width must have a green or amber light attached to the extreme left of the front, adjusted to indicate the extreme left lateral extension of the vehicle or load and at least one red light on the extreme left lateral extension of the vehicle or load on the rear.

[ 2003, c. 452, Pt. Q, §22 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Requirements for closed body vehicle 8 feet or more in height. A vehicle with a closed body 8 feet or more in height must display 2 green or amber lights attached to the extreme left of the front of its body, one at the top and the other at the bottom. The vehicle must also display at least one red light on the extreme upper left lateral extension of its body.

[ 2003, c. 452, Pt. Q, §22 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Visibility. Body width lights and height lights must be visible not less than 200 feet in the direction towards which the vehicle is proceeding or facing.

[ 2003, c. 452, Pt. Q, §22 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Reflector alternative. In place of body width lights and height lights, a vehicle may be equipped with an adequate reflector conforming as to color and location to the requirements for the light.

[ 2003, c. 452, Pt. Q, §22 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Application. This section does not apply to unregistered farm tractors.

[ 2003, c. 452, Pt. Q, §22 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §Q22 (RPR).



29-A §1907. Rear reflectors

A vehicle must be equipped with at least one adequate reflector securely attached to the rear. The reflector: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Part of rear light. May be a part of the rear light;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Color. Must be red; and

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Reflection. Must be designed, located and maintained to reflect at night on an unlighted highway, from at least 200 feet, the lawful undimmed headlights of a vehicle approaching from the rear.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Exception for unregistered farm tractors. This section does not apply to unregistered farm tractors.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1908. Location of rear lights, reflectors and signal lamps

On a vehicle 7 feet wide or wider, all rear lights, reflectors and signal lights must be within 12 inches of the extreme extension of the vehicle. On flat-body dump trucks, rear lights and signal lamps may be mounted on the rear of the frame. This section does not apply to unregistered farm tractors or to trailers with rear lights, reflectors and signal lights installed by the commercial manufacturer. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1909. Registration lamp

A vehicle must have a white light capable of illuminating the rear registration plate so that the characters on the plate are visible for a distance of at least 50 feet. This section does not apply to unregistered farm tractors. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1909-A. Fog lights

1. Fog lights. A motor vehicle may be equipped with 2 fog lights upon the front of the motor vehicle that emit amber or white light as long as the rays from the lights do not shine more than 2 feet above the road at a distance of 30 feet. A fog light mounted higher than the center of the main headlights may not be illuminated while a motor vehicle is being operated on a public way.

[ 2003, c. 340, §3 (NEW) .]

SECTION HISTORY

2003, c. 340, §3 (NEW).



29-A §1909-B. Optional auxiliary lighting

1. General restrictions. Except as otherwise provided by section 2054 and any other law or rule, a vehicle may be equipped with or display an auxiliary light, as defined by section 2054, subsection 1, paragraph C, only if it conforms to the requirements of this section.

[ 2005, c. 183, §1 (NEW) .]

2. Color. The color of an auxiliary light must be as follows:

A. White or amber if the light is on the front of the vehicle; [2005, c. 183, §1 (NEW).]

B. Amber if the light is on the side of the vehicle; or [2005, c. 183, §1 (NEW).]

C. Amber or red if the light is on the rear of the vehicle. [2005, c. 183, §1 (NEW).]

[ 2005, c. 183, §1 (NEW) .]

3. Beam. An auxiliary light must emit a steady beam of light and may not blink, oscillate, rotate or flash.

[ 2005, c. 183, §1 (NEW) .]

4. Brightness. An auxiliary light may not emit a beam that is brighter than, has a greater candlepower than or distracts from the visibility of standard lighting equipment required by this Title or by the inspection rules adopted by the Chief of the State Police pursuant to section 1769.

[ 2005, c. 183, §1 (NEW) .]

5. Operator visibility. An auxiliary light may not be installed in a manner or on the vehicle so that it distracts or impairs the vision of the operator.

[ 2005, c. 183, §1 (NEW) .]

6. Under-vehicle lighting. An auxiliary light is under-vehicle lighting if it is a lighting device or lamp, including, but not limited to, a neon or fluorescent tube, installed under the chassis and it is designed to illuminate and reflect from the surface beneath the vehicle. A vehicle may be equipped with under-vehicle lighting for the purpose of participating in shows, events or other exhibitions, but the lighting may not be used or the vehicle illuminated with under-vehicle lighting on a public way.

[ 2005, c. 183, §1 (NEW) .]

7. Violation. A person who operates a motor vehicle equipped with, illuminated by, displaying or using an auxiliary light in violation of this section commits a traffic infraction.

[ 2005, c. 183, §1 (NEW) .]

SECTION HISTORY

2005, c. 183, §1 (NEW).



29-A §1910. Rules governing lights on vehicles

The Chief of the State Police may adopt rules governing the adjustment, use and operation of lights on vehicles. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1911. Hydraulic brake fluid

1. Definition. "Hydraulic brake fluid" means the liquid medium through which force is transmitted to the brakes in the hydraulic brake system of a vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Requirement. Hydraulic brake fluid must be distributed and serviced with due regard for the safety of the occupants of the vehicle and the public.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Rules. The Commissioner of Public Safety may adopt rules establishing standards and specifications for hydraulic brake fluid that must correlate with and, so far as practicable, conform to current standards and specifications of the Society of Automotive Engineers applicable to the fluid.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Prohibition. A person may not distribute, have for sale, offer for sale, sell or service a vehicle with hydraulic brake fluid unless that fluid complies with the requirements of this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1912. Mufflers

1. Muffler required. A person may not operate a motor vehicle unless that vehicle is equipped with an adequate muffler properly maintained to prevent excessive or unusual noise. For purposes of this subsection, “excessive or unusual noise” includes motor noise emitted by a motor vehicle that is noticeably louder than similar vehicles in the environment.

[ 2009, c. 639, §1 (AMD) .]

2. Cutouts prohibited. A muffler or exhaust system may not be equipped with a cutout, bypass or similar device.

[ 2015, c. 206, §8 (AMD) .]

3. Amplification prohibited. A person may not operate a motor vehicle with an exhaust system that has been modified when the result of that modification is the amplification or increase of noise emitted by the motor above that emitted by the muffler originally installed on the vehicle.

[ 2009, c. 639, §2 (AMD) .]

4. Exhaust system fastened to engine. The entire exhaust system must be complete, without leakage and securely fastened to the engine block and frame.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Exception; racing meets.

[ 2015, c. 206, §9 (RP) .]

6. Defense for noise violations by motor vehicles. The following are defenses to a violation of subsection 1 or 3.

A. If a muffler or exhaust system of a motor vehicle as defined in section 101, subsection 42, not including a motorcycle, does not emit noise in excess of 95 decibels as measured in accordance with standards and specifications outlined in standard J-1169 adopted by the Society of Automotive Engineers in May 1998, subsections 1 and 3 do not apply. A person served with a Violation Summons and Complaint charging a violation of subsection 1 or 3 must provide satisfactory evidence that the muffler or exhaust system does not emit noise in excess of 95 decibels as measured in accordance with standards and specifications outlined in standard J-1169 adopted by the Society of Automotive Engineers in May 1998. Measurements must be made by a participating certified inspection station. [2011, c. 158, §1 (NEW).]

B. [2013, c. 100, §1 (RP).]

[ 2013, c. 100, §1 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 140, §1 (AMD). 2003, c. 452, §Q23 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 314, §11 (AMD). 2009, c. 639, §§1, 2 (AMD). 2011, c. 158, §1 (AMD). 2013, c. 100, §1 (AMD). 2015, c. 206, §§8, 9 (AMD).



29-A §1913. Mirrors

1. Mirrors required. A person may not operate on a public way a vehicle so constructed, equipped, loaded or used that the operator is prevented from having a constantly free and unobstructed view of the way immediately to the rear, unless there is attached a mirror or reflector placed and adjusted to afford the operator a clear, reflected view of the highway to the rear of the vehicle for a distance of at least 200 feet.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Temporary mirrors. When a vehicle is operated without a trailer or semitrailer, temporary outside rearview mirrors must be removed or otherwise adjusted so as not to extend beyond the width of the automobile.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Motorcycles. A motorcycle must be equipped with a rear view mirror mounted and adjusted to afford the operator a clear, reflected view of the highway in the rear for a distance of at least 200 feet.

[ 2005, c. 577, §26 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2005, c. 577, §26 (AMD).



29-A §1914. Safety seat belts

1. Safety seat belts required. A person may not buy, sell, lease, trade or transfer from or to a resident at retail a model year 1966 or later motor vehicle, unless that vehicle is equipped with safety seat belts installed for use in the left and right front seats.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1915. Windows

1. Safety glass. A motor vehicle must be equipped with safety glass wherever glass is used in partitions, doors, windows or windshields.

"Safety glass" means a product composed of glass or of other materials, manufactured, fabricated or treated to prevent shattering and flying of broken glass.

The Commissioner of Public Safety may maintain a list of the approved types of glass.

Replacements of glass partitions, doors, windows or windshields must be made with safety glass.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Window repairs. When a window, other than the windshield, is broken, the operator may repair the window by temporarily replacing it with an opaque substance until there is a reasonable opportunity for replacement.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1916. Reflective and tinted glass

1. Windows to be unobscured. A person may not operate a motor vehicle required to be registered in this State and an inspection mechanic may not issue a certificate of inspection for a motor vehicle, if:

A. A window is composed of, covered by or treated with any material that is reflective; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The front windshield is composed of, covered by or treated with a material that reduces the light transmittance through the window more than the original installation window or an original replacement window; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A side window or rear window is composed of, covered by or treated with a material that allows a light transmittance of less than 35% net of glass and material; or [2007, c. 186, §1 (AMD).]

D. A front windshield, front door window or window at either end of a rear passenger seat does not contain 2-way glass that provides the occupants with a clear view of the road and a person outside the vehicle with a clear view of the occupants and the interior of the vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2007, c. 186, §1 (AMD) .]

2. Exceptions. The following exceptions apply.

A. The provisions of subsection 1 do not apply to:

(1) A certificate or other paper required or allowed by law to be displayed;

(2) The label attached to a window showing the price, estimated mileage and other federally mandated information commonly known as the manufacturer's suggested retail price label;

(3) Sun-screening or window-tinting material above the AS-1 line in the top portion of the windshield or, if there is no AS-1 line in the top portion of the windshield, along a 5-inch strip at the top of the windshield. For purposes of this paragraph, "AS-1 line" means the marking that includes the letters "AS," the number "1" and an arrow that is required to be placed on certain safety glazing materials pursuant to 49 Code of Federal Regulations, Section 571.205 (2006); or

(4) Motor vehicles for which the Chief of the State Police has granted an exception because the health of the owner or a person who usually occupies the vehicle is adversely affected by sunlight. The Chief of the State Police may, upon proper application, provide the owner of a motor vehicle with a certificate of exemption that must be displayed upon the request of a law enforcement officer. [2007, c. 186, §2 (AMD).]

B. The provisions of subsection 1, paragraphs C and D do not apply to side windows behind the operator's seat or the rear window of a motor vehicle, as long as the vehicle is equipped with 2 outside rear view mirrors, one on each side, adjusted so that the operator has a clear view of the highway behind the vehicle. [2009, c. 251, §6 (AMD).]

C. [2007, c. 348, §15 (RP).]

[ 2009, c. 251, §6 (AMD) .]

2-A. Definition.

[ 2009, c. 251, §7 (RP) .]

3. Light transmittance certificate. The owner or operator of a motor vehicle with tinted windows that are not replaced in accordance with Federal Motor Vehicle Safety Standard 205 or windows covered by or treated with tinting material must acquire a light transmittance certificate and must show the certificate to the inspection mechanic at the time of inspection.

The Chief of the State Police may authorize a person to examine window glazing and tint material to determine compliance with this subsection. A person authorized under this subsection may issue a certificate for a motor vehicle that complies with the light transmittance standards.

Upon request, the Bureau of State Police shall provide light transmittance certificates to a person authorized to issue a certificate under this subsection. Light transmittance certificates provided by the Bureau of State Police in accordance with this subsection remain the property of the State.

A person authorized to issue a certificate under this subsection who is adjudicated of a violation of this section or files an answer of "not contested" to a summons for a violation of this section shall return all unissued light transmittance certificates to the Bureau of State Police within 10 days of adjudication or of filing the answer. The Bureau of State Police may not provide that person with light transmittance certificates for a period of 6 months after the date of adjudication or filing an answer of "not contested."

[ 2007, c. 348, §16 (AMD) .]

4. Violations. A person may not:

A. Install a replacement window in or window-tinting material on a motor vehicle that does not meet the standards of subsections 1 and 2; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Fail to issue a certificate as required by subsection 3, after installing for compensation a tinted replacement window or window-tinting material; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Alter the window-tinting materials after a certificate has been issued pursuant to subsection 3 and then display the certificate as proof that the windows meet the standards of subsection 1 or 2; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Display or permit to be displayed a light transmittance certificate, knowing the certificate to be fictitious or issued to another motor vehicle or issued without the motor vehicle meeting the standards of subsection 1 or 2; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Knowingly cause a light transmittance certificate to be issued for a motor vehicle that does not meet the standards of subsection 1 or 2; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. Operate or cause the operation of a motor vehicle that does not meet the requirements of this section; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. Fail to return all unissued light transmittance certificates to the Bureau of State Police in accordance with subsection 3. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Presumption. If the operator of a motor vehicle with a tinted replacement window or window-tinting material installed fails to produce a certificate as required by subsection 3 on the request of a law enforcement officer, it is presumed that the motor vehicle does not meet the requirements of this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Penalty. A person who is adjudicated of a violation of this section commits a traffic infraction that must be punished by a forfeiture of not less than $100.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Rules. The Chief of the State Police may adopt rules to implement and administer this section and to collect reasonable fees for that administration.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 129, §§1,2 (AMD). 1999, c. 183, §6 (AMD). 2007, c. 186, §§1, 2 (AMD). 2007, c. 348, §§15, 16 (AMD). 2009, c. 251, §§6, 7 (AMD).



29-A §1917. Tires and wheels

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Tread depth" means the amount of tread design on the tire. "Tread depth" includes original, retread and recap tread design and, in respect to a special mileage commercial tire, recut, regrooved and siped tread design. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. "Special mileage commercial tire" means a tire manufactured with an extra layer of rubber between the cord body and original tread design, which extra layer is designed for the purpose of recutting or regrooving, and which tire is specifically labelled as a "special mileage commercial tire." [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Safe tires required. A motor vehicle may not be operated on a public way unless it is equipped with tires in safe operating condition. A tire mounted on a motor vehicle is not considered to be in safe operating condition unless it meets the visual and tread depth requirements set forth in subsections 3 and 4 and the vehicle is in compliance with the frame height requirements provided in section 1920.

[ 2013, c. 30, §1 (AMD) .]

3. Visual requirements. A tire is not in safe operating condition if that tire has:

A. A fabric break or a cut in excess of one inch in any direction as measured on the outside of the tire and deep enough to reach the body cords; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A temporary repair by the use of blowout patches or boots; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A bump, bulge or knot related to separation or partial failure of the tire structure; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A portion of the ply or cord structure exposed; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Sidewalls damaged to the extent that the body cords are damaged. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Tread depth. A tire is not in safe operating condition if it is worn to the point where less than 2/32 inch of tread design remains at all points at which gauge readings are required. Tread depth must be measured as follows.

A. Tire tread depth must be measured by a tread depth gauge that is calibrated in 1/32 inch. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Readings must be taken in all major tread grooves and must include at least 2 points not closer than 15 inches. [2007, c. 348, §17 (AMD).]

C. Readings for a tire that has the tread design running across the tire or for a siped tire must be taken at or near the center of the tire at 2 points of the circumference not closer than 15 inches. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2007, c. 348, §17 (AMD) .]

5. Exemptions. A farm vehicle used exclusively for agricultural purposes, including, but not limited to, a self-propelled combine, self-propelled corn and hay harvesting machine or tractor used exclusively for agricultural purposes, is exempt from this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Wheels.

[ 2009, c. 251, §9 (RP) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 146, §1 (AMD). 2005, c. 66, §1 (AMD). 2007, c. 348, §17 (AMD). 2009, c. 251, §§8, 9 (AMD). 2013, c. 30, §1 (AMD).



29-A §1918. Regrooved tires

A person commits a traffic infraction if that person distributes, has for sale, offers for sale, sells or uses on a motor vehicle a pneumatic tire that has been regrooved below the original tread depth, unless that tire was originally manufactured with extra undertread material. [1999, c. 771, Pt. C, §13 (AMD); 1999, c. 771, Pt. D, §§1, 2 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 771, §C13 (AMD). 1999, c. 771, §§D1,2 (AFF).



29-A §1919. Studded tires

1. Prohibited May 1st to October 1st. Except as provided in subsections 2 and 3, from the first day of May to the first day of October, a person may not operate a vehicle with tires having metal studs, wires, spikes or other metal protruding from the tire tread. Pneumatic tires that feature embedded blocks, studs, flanges, cleats, spikes or other protuberances that are retractable may be used any time of the year, except that the protuberances may not be engaged or extended from the first day of May to the first day of October.

[ 2007, c. 525, §1 (AMD) .]

2. Extension of use period and issuance of permit. Extended use of studded tires may be permitted according to this subsection.

A. A person may use studded tires for periods other than those specified in subsection 1, if the Commissioner of Transportation extends the use period or, in a special case, issues a permit covering stated periods of time for the use of studded tires. The fee for a permit may not be less than $3 and not more than $15, as determined by the commissioner. [2003, c. 452, Pt. Q, §24 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person issued a permit under paragraph A must carry the permit in an easily accessible place in or about the vehicle. [2003, c. 452, Pt. Q, §24 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §24 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Application. Subsection 1 does not apply to fire department vehicles or school buses during the months school is in regular session.

[ 2003, c. 452, Pt. Q, §24 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §Q24 (RPR). 2007, c. 525, §1 (AMD).



29-A §1920. Vehicle frame height

1. Minimum and maximum frame end heights. A motor vehicle may not be operated on a public way or receive a certificate of inspection with a frame end height of less than 10 inches or with the frame end height lower than the vehicle was originally manufactured if originally manufactured to be less than 10 inches. A motor vehicle may not be operated on a public way or receive a certificate of inspection with a maximum frame end height based on the manufacturer's gross vehicle weight rating that is greater than:

A. [2005, c. 276, §2 (RP).]

B. For a vehicle of 4,500 pounds and less, 24 inches in the front and 26 inches in the rear; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. For a vehicle of 4,501 pounds to 7,500 pounds, 27 inches in the front and 29 inches in the rear; [2013, c. 30, §2 (AMD).]

D. For a vehicle of 7,501 pounds to 10,000 pounds, 28 inches in the front and 30 inches in the rear; and [2013, c. 30, §2 (AMD).]

E. For a vehicle of 10,001 pounds to 11,500 pounds, 29 inches in the front and 31 inches in the rear. [2013, c. 30, §2 (NEW).]

Measurements must be taken from a level surface to the bottom of the frame end. For the purposes of this subsection, "frame end" means the point at which the frame rail terminates at the bumper assembly.

[ 2013, c. 30, §2 (AMD) .]

2. Modifications. A vehicle may not be modified to cause, under normal operation, the vehicle body or chassis to come into contact with the ground, expose the fuel tank to damage from collision or cause the wheels to come in contact with the body. The suspension and tire sizes of a vehicle may be modified pursuant to this chapter and rules established by the Chief of the State Police.

[ 2005, c. 276, §2 (AMD) .]

3. Suspension. Except as provided in this subsection or in subsection 2, an original suspension system may not be disconnected. This section does not prohibit the installation of heavy duty equipment, including shock absorbers and overload springs, or prohibit a person from operating on a public way a motor vehicle with normal wear of the suspension system if normal wear does not affect control of the vehicle.

[ 2005, c. 276, §2 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 144, §1 (AMD). 2005, c. 276, §2 (AMD). 2013, c. 30, §2 (AMD).



29-A §1921. Viewing of visual content restricted in vehicles

A person may not operate a motor vehicle in which there is a television viewer, screen or other video device, other than an allowable device, that is receiving or showing video content visible to the operator. For the purposes of this section, "video content" includes, but is not limited to, television broadcasts, recorded video and video streamed through electronic or other means. For purposes of this section, "allowable device" means: [2015, c. 176, §3 (AMD).]

1. Global positioning, navigation or mapping system. A device displaying video content for the purpose of a global positioning, navigation or mapping system;

[ 2015, c. 176, §3 (NEW) .]

2. Closed-circuit video monitor. A closed-circuit video monitor that is used to assist the operator while backing up or parking;

[ 2015, c. 176, §3 (NEW) .]

3. Device when vehicle is stationary. A device that is capable of operation only when the vehicle is stationary and is automatically disabled whenever the wheels of the vehicle are in motion;

[ 2015, c. 176, §3 (NEW) .]

4. Device to enhance operator's view. A device that is used to enhance or supplement the operator's view of the roadway or to assist the operator in object detection; and

[ 2015, c. 176, §3 (NEW) .]

5. Part of vehicle's instrumentation. A video display unit that is part of the vehicle's instrumentation or is used for the purpose of vehicle control.

[ 2015, c. 176, §3 (NEW) .]

This section does not apply to the use of a video device in the performance of official duties by a law enforcement officer or the operator of an authorized emergency vehicle, as defined in section 2054. [2015, c. 176, §3 (NEW).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 584, §B7 (AMD). 2015, c. 176, §3 (AMD).



29-A §1922. Advertisements on motor vehicles

1. Prohibition. Except as provided in this section, an owner or operator may not operate on a public way a motor vehicle to which is affixed an illuminated advertisement.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Display rules. For purposes of vehicle identification, in addition to the provisions of section 1951, a motor truck, truck tractor or semitrailer may display an illuminated sign in accordance with rules adopted by the Commissioner of Public Safety according to the Maine Administrative Procedure Act.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Standards. Among other standards determined by the Commissioner of Public Safety to be necessary to protect the welfare and safety of the general public, an illuminated sign:

A. Must bear the name of the owner of the vehicle, the lessee of the vehicle or the person for which the operator is transporting property or goods; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. May identify the cargo in transit. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Location of sign. An illuminated sign may only be displayed as follows:

A. On truck tractors, on the wind deflector on the roof of the truck tractor; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. On a semitrailer, on the front portion of the semitrailer; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. On a truck, on the front portion of the storage compartment above and behind the cab. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Lights prohibited. An illuminated sign may not be lighted by a flashing, blinking or neon light.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Form, size and light of sign. An illuminated sign must be in a form, size and light so as not to distract or impair the vision of the operator of another motor vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Exception. This section does not apply to the illuminated name and telephone number identification affixed to vehicles for the conveyance of passengers.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1923. Reading while operating a motor vehicle prohibited

An operator may not read printed material including but not limited to, a newspaper, book, brochure or pamphlet, while operating a motor vehicle. Printed material does not include a map or written directions to a specific location. [1999, c. 183, §7 (NEW).]

SECTION HISTORY

1999, c. 183, §7 (NEW).



29-A §1924. Chains on skidders

Chains attached to the tires or wheels of a skidder must be removed prior to operation on a paved way. [1999, c. 183, §7 (NEW).]

SECTION HISTORY

1999, c. 183, §7 (NEW).



29-A §1925. Equipment requirements for low-speed vehicles

1. Equipment required. A low-speed vehicle registered pursuant to section 501, subsection 11 must be equipped with:

A. Brakes for each wheel; [2003, c. 397, §9 (NEW).]

B. Headlights that comply with section 1904; [2003, c. 397, §9 (NEW).]

C. An odometer; [2003, c. 397, §9 (NEW).]

D. One exterior rearview mirror; [2003, c. 397, §9 (NEW).]

E. One interior rearview mirror; [2003, c. 397, §9 (NEW).]

F. A parking brake; [2003, c. 397, §9 (NEW).]

G. Rear reflectors; [2003, c. 397, §9 (NEW).]

H. A safety glass windshield; [2003, c. 397, §9 (NEW).]

I. A speedometer; [2003, c. 397, §9 (NEW).]

J. Stop lamps; [2003, c. 397, §9 (NEW).]

K. Rear lights that comply with section 1905; [2003, c. 397, §9 (NEW).]

L. Seat belts and child restraint systems that comply with section 2081; [2003, c. 397, §9 (NEW).]

M. Turn signal lamps; [2003, c. 397, §9 (NEW).]

N. Windshield wipers; and [2003, c. 397, §9 (NEW).]

O. A vehicle identification number. [2003, c. 397, §9 (NEW).]

[ 2003, c. 397, §9 (NEW) .]

2. Working condition. Equipment required in subsection 1 must be in good working condition.

§1925. Nitrous oxide system

(As enacted by PL 2003, c. 340, §4 is REALLOCATED TO TITLE 29-A, SECTION 1926)

[ 2003, c. 397, §9 (NEW) .]

SECTION HISTORY

RR 2003, c. 1, §29 (RAL). 2003, c. 340, §4 (NEW). 2003, c. 397, §9 (NEW).



29-A §1926. Nitrous oxide system (REALLOCATED FROM TITLE 29-A, SECTION 1925)

(REALLOCATED FROM TITLE 29-A, SECTION 1925)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Fill station" means a place that refills nitrous oxide bottles. [2005, c. 31, §1 (NEW).]

B. "Nitrous oxide system" means a device installed in a motor vehicle that allows nitrous oxide to combine with gasoline for the purpose of increasing engine power. [2005, c. 31, §1 (NEW).]

[ 2005, c. 31, §1 (RPR) .]

2. Use prohibited. Except as provided in subsection 3, a person may not operate a motor vehicle that is equipped with a nitrous oxide system on a public way.

[ RR 2003, c. 1, §29 (RAL) .]

3. Exceptions. A person may operate a motor vehicle equipped with a nitrous oxide system on a public way if:

A. All canisters of nitrous oxide have been removed from the vehicle; or [RR 2003, c. 1, §29 (RAL).]

B. The motor vehicle is en route to or from a track where the motor vehicle is used for racing, a car show, an off-highway competition or event or a fill station and:

(1) The nitrous oxide system is made inoperative by disconnecting the line feeding nitrous oxide to the engine; or

(2) All containers of nitrous oxide have been removed from the motor vehicle. [2005, c. 31, §2 (AMD).]

[ 2005, c. 31, §2 (AMD) .]

SECTION HISTORY

RR 2003, c. 1, §29 (RAL). 2005, c. 31, §§1,2 (AMD).






Subchapter 2: TRUCKS

29-A §1951. Name of owner or lessee displayed

A truck tractor owner or operator shall display on both sides of the truck tractor the name of the owner or lessee in letters not less than 2 1/2 inches in height. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §1952. Flares; emergency signals

1. Carry flares. Except as provided in subsection 1-A, a truck or truck tractor with a registration for operation with gross vehicle weight in excess of 10,000 pounds must be equipped with 2 red flags, 3 flares and 3 red lanterns or red emergency reflectors.

[ 2003, c. 452, Pt. Q, §25 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Flares prohibited. A vehicle transporting inflammable liquids or gas in bulk may not carry flares.

[ 2003, c. 452, Pt. Q, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Disabled vehicle. When a truck or truck tractor with a registration for operation with gross vehicle weight in excess of 10,000 pounds is disabled on a public way, the operator shall, during the time that lights are required to be illuminated, place emergency signals as follows:

A. One flare or lantern or red emergency reflector in the center of the lane of traffic occupied by the disabled motor vehicle not less than 100 feet from the vehicle in the direction of traffic approaching in that lane; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. One flare or lantern or red emergency reflector not less than 100 feet from the vehicle in the center of the same lane in the opposite direction; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. One flare or lantern or red emergency reflector at the traffic side of the vehicle not closer than 10 feet from the front or rear. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

When lights are not required to be illuminated, red flags must be used, except that no flag is required to be placed at the side of the vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 452, §§Q25,26 (AMD). 2003, c. 452, §X2 (AFF).



29-A §1953. Splash guards

1. Required. A truck, truck tractor, trailer and semitrailer must be equipped with suitable guards that will effectively reduce the spray or splash of mud, water or slush caused by the rear wheels.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Exception. Splash guards are not required for:

A. A truck with a registered gross vehicle weight of 6,000 pounds or less; [1995, c. 584, Pt. A, §3 (AMD).]

B. A dump truck:

(1) While being operated on construction or reconstruction projects in a construction area established by the Department of Transportation; and

(2) On a public way between the project and a pit or quarry where materials are being obtained when the pit or quarry is within 7 miles of the construction area; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A truck tractor when not hauling a trailer or semitrailer; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A fire department vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. A motor vehicle equipped with fenders; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. A truck with a stake body that extends not less than 6 feet beyond the rear axle and that is registered under section 505. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1995, c. 584, Pt. A, §3 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 584, §A3 (AMD).



29-A §1954. Dump body support

1. Equipment. A truck with a dump body must be equipped with a positive means of support, permanently attached and capable of being locked in position to prevent lowering of the body while being maintained, inspected or repaired or while the truck is unattended.

[ 2003, c. 340, §5 (NEW) .]

2. Required. A truck dump body must be either fully lowered, locked by means of equipment required in subsection 1 or physically blocked from lowering while being maintained, inspected or repaired or while the truck is unattended.

[ 2003, c. 340, §5 (NEW) .]

3. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 340, §5 (NEW) .]

SECTION HISTORY

2003, c. 340, §5 (NEW).






Subchapter 3: MOTOR VEHICLE EVENT DATA RECORDERS

29-A §1971. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 544, §1 (NEW).]

1. Event data recorder. "Event data recorder" means a feature that is installed by the manufacturer of a motor vehicle and does one or more of the following for the purpose of capturing data for retrieval after a crash:

A. Records vehicle speed, direction or both; [2005, c. 544, §1 (NEW).]

B. Records vehicle location data; [2005, c. 544, §1 (NEW).]

C. Records vehicle steering performance; [2005, c. 544, §1 (NEW).]

D. Records vehicle brake performance, including whether brakes were applied before the crash; [2005, c. 544, §1 (NEW).]

E. Records the driver's seatbelt status; and [2005, c. 544, §1 (NEW).]

F. Has the ability to transmit information concerning a crash in which the motor vehicle has been involved to a central communication system when a crash occurs. [2005, c. 544, §1 (NEW).]

[ 2005, c. 544, §1 (NEW) .]

2. Owner. "Owner" means:

A. A person having all the incidents of ownership, including the legal title of the motor vehicle, whether or not the person lends, rents or creates a security interest in the motor vehicle; [2005, c. 544, §1 (NEW).]

B. A person entitled to the possession of the motor vehicle as the purchaser under a security agreement; or [2005, c. 544, §1 (NEW).]

C. A person entitled to possession of the motor vehicle as lessee pursuant to a written lease agreement, as long as the agreement at inception is for a period of at least 3 months. [2005, c. 544, §1 (NEW).]

[ 2005, c. 544, §1 (NEW) .]

SECTION HISTORY

2005, c. 544, §1 (NEW).



29-A §1972. Ownership and access to data

1. Ownership; access. Data described in section 1971, subsection 1 that are recorded on an event data recorder may not be downloaded or otherwise retrieved by a person other than the owner of the motor vehicle at the time the data are accessed, except under the following circumstances:

A. The owner of the motor vehicle or the owner's agent or legal representative consents to the retrieval of the information; [2005, c. 544, §1 (NEW).]

B. A court of competent jurisdiction in this State orders the production of the data; [2005, c. 544, §1 (NEW).]

C. For purposes of improving motor vehicle safety, security or traffic management, including medical research on the human body's reaction to motor vehicle crashes, as long as the identity of the owner or driver is not disclosed in connection with that retrieved data. For the purposes of this paragraph, the disclosure of the vehicle identification number with the last 4 digits deleted does not constitute the disclosure of the identity of the owner or driver; [2005, c. 544, §1 (NEW).]

D. The data are retrieved by a licensed motor vehicle dealer or by an automotive technician for the purpose of diagnosing, servicing or repairing the motor vehicle; [2005, c. 544, §1 (NEW).]

E. The data are retrieved for the purpose of determining the need for or facilitating emergency medical response in the event of a motor vehicle crash; [2005, c. 544, §1 (NEW).]

F. The data are retrieved by a law enforcement officer acting pursuant to authority recognized under applicable statutory or constitutional law; or [2005, c. 544, §1 (NEW).]

G. The data are requested as part of routine civil or criminal discovery. [2005, c. 544, §1 (NEW).]

[ 2007, c. 695, Pt. A, §34 (AMD) .]

2. Release of data prohibited; exceptions. A person, including a service or data processor operating on behalf of such person, authorized to download or otherwise retrieve data from the event data recorder pursuant to subsection 1, paragraph C may not release the data except:

A. For the purpose of motor vehicle safety and medical research communities to advance motor vehicle safety, security or traffic management; or [2005, c. 544, §1 (NEW).]

B. To a data processor solely for the purposes permitted by this subsection only if the identity of the owner or driver is not disclosed. [2005, c. 544, §1 (NEW).]

[ 2005, c. 544, §1 (NEW) .]

3. Disclosure by subscription services. If a motor vehicle is equipped with an event data recorder that is capable of recording or transmitting information described in section 1971, subsection 1 and that capability is part of a subscription service, the fact that the information may be recorded or transmitted must be disclosed in the subscription service agreement.

[ 2005, c. 544, §1 (NEW) .]

4. Application concerning subscription services. Subsection 1 does not apply to subscription services meeting the requirements of subsection 3.

[ 2005, c. 544, §1 (NEW) .]

5. Duty to cooperate. Nothing in this subchapter affects an insured's duty to cooperate as provided in an applicable insurance contract or agreement.

[ 2005, c. 544, §1 (NEW) .]

SECTION HISTORY

2005, c. 544, §1 (NEW). 2007, c. 695, Pt. A, §34 (AMD).



29-A §1973. Disclosure by manufacturer

A manufacturer of a new motor vehicle sold or leased in this State that is equipped with one or more event data recorders, including those known as "sensing and diagnostic modules," shall disclose that fact in the owner's manual for the motor vehicle. [2005, c. 544, §1 (NEW).]

SECTION HISTORY

2005, c. 544, §1 (NEW).









Chapter 19: OPERATION

Subchapter 1: RULES OF THE ROAD

29-A §2051. Traffic lanes

When a public way has been divided into 2 or more clearly marked lanes for traffic, the following provisions apply. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Single lane. A vehicle must be operated as nearly as practical entirely within a single lane.

[ 2003, c. 452, Pt. Q, §27 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Movement from lane. A vehicle may not be moved from a lane until the operator has first ascertained that the movement can be made with safety.

[ 2003, c. 452, Pt. Q, §28 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Two-way lane. On a public way that is divided into more than 2 lanes and one of those lanes provides for 2-way movement of traffic, a vehicle may not be operated in that lane except:

A. When overtaking and passing another vehicle when the way is clearly visible and the 2-way traffic lane is clear of traffic for a safe distance, unless an official sign or traffic control device limits the use of that lane to turning only; [2007, c. 8, §1 (AMD).]

B. In preparation for a left turn from the 2-way traffic lane; [2007, c. 8, §1 (AMD).]

C. When the 2-way traffic lane is at the time allocated exclusively to traffic moving in the direction the vehicle is proceeding and is posted to give notice of that allocation; or [2007, c. 8, §1 (AMD).]

D. As part of a 2-part turn when the vehicle turning left from a driveway or entrance uses the 2-way traffic lane until the travel lane in the direction the vehicle is proceeding can be entered safely by the vehicle. [2007, c. 8, §1 (NEW).]

[ 2007, c. 8, §1 (AMD) .]

3. Signs. An operator shall obey an official sign or traffic control device:

A. Directing slowly moving traffic to use a designated lane; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Designating a lane to be used by turning traffic or traffic moving in a particular direction regardless of the center of the way; or [1997, c. 653, §8 (AMD).]

C. Prohibiting the changing of lanes on sections of a public way. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1997, c. 653, §8 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 653, §§7,8 (AMD). 2003, c. 452, §§Q27,28 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 8, §1 (AMD).



29-A §2052. Divided highways

1. Divider defined. For purposes of this section, a "divider" means an intervening space, a physical barrier or a clearly indicated dividing space dividing 2 ways and constructed to impede vehicular traffic over it.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Drive on right-hand way. When a public way has a divider, a vehicle may be driven only on the right-hand way.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Crossing. An operator may not drive a vehicle over, across or within a divider, or an opening or crossover of a divider.

[ 2003, c. 452, Pt. Q, §29 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3-A. Divider sign restrictions. An operator may not disobey the restrictions on official signs at an opening or crossover of a divider.

[ 2003, c. 452, Pt. Q, §30 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Limited access. An operator may not drive a vehicle onto or from a limited-access way except at established entrances and exits.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Limiting use. The Department of Transportation or a municipality, with respect to a way under that authority's jurisdiction, may prohibit the use of a way by:

A. Pedestrians; or [2003, c. 452, Pt. Q, §31 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Bicycles, roller skis or other nonmotorized traffic, scooters, motorized bicycles or tricycles or motorized scooters. [2009, c. 484, §2 (AMD).]

[ 2009, c. 484, §2 (AMD) .]

5-A. Limiting use sign restrictions. On limiting the use of a way, the authority shall erect and maintain official signs stating the prohibition. A person may not disobey the restrictions stated on those signs.

[ 2003, c. 452, Pt. Q, §32 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Ways with speed limit of 65 or more miles per hour. An operator driving on a limited-access way with a speed limit of 65 or more miles per hour is restricted in ordinary operation to the right-hand lane and may use adjacent lanes for overtaking and passing another vehicle, but must return to the right-hand lane at the earliest opportunity. This requirement does not apply to an authorized emergency vehicle, or to a vehicle otherwise directed by posted signs, a law enforcement officer or a highway maintenance crew.

[ 2011, c. 415, §1 (AMD) .]

7. Backing. An operator may not drive a vehicle in reverse or back a vehicle on a limited-access way or on an entrance or exit of a limited-access way.

[ 1995, c. 247, §3 (NEW) .]

8. Breakdown lanes. The operator of a vehicle may not overtake another vehicle on a limited-access way by driving on the shoulder or in the breakdown lane located on the right or the left of the travel lanes.

[ 2003, c. 340, §6 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 247, §3 (AMD). 2001, c. 360, §4 (AMD). 2003, c. 340, §6 (AMD). 2003, c. 452, §§Q29-32 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 577, §27 (AMD). 2009, c. 484, §2 (AMD). 2011, c. 415, §1 (AMD).



29-A §2053. Right-of-way

1. Keeping right. When operators of vehicles approach each other from opposite directions, each must travel to the right of the center of the travel portion of the public way to allow the other to pass without interference. When it is unsafe or difficult to pass without interference, an operator must stop at a reasonable time and convenient place, to allow the other to pass.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Slow-moving vehicles. An operator of a vehicle moving slowly shall keep the vehicle as close as practicable to the right-hand boundary of the public way, and allow faster moving vehicles reasonably free passage to the left.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Public intersections. The operator of a vehicle at intersecting public ways has the right-of-way over a vehicle on the operator's left, and must yield right-of-way to one on its right, except:

A. At a traffic circle or rotary; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. When otherwise directed by a law enforcement officer. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Private to public intersection. An operator of a vehicle entering a public way from a private way must yield the right-of-way to a vehicle on the public way or to a pedestrian. After yielding, the operator of the vehicle must proceed cautiously.

For the purposes of this subsection, "private way" means any way or road access onto a public way, including an alley, driveway or entrance.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Vehicle turning left. An operator of a vehicle who intends to turn left must yield the right-of-way to a vehicle approaching from the opposite direction when the approaching vehicle is within the intersection or so close as to constitute an immediate hazard.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Traffic circles or rotary intersections. The operator of a vehicle:

A. Approaching a traffic circle or rotary intersection shall yield the right-of-way to a vehicle already within the traffic circle or rotary intersection unless otherwise regulated by a law enforcement officer or by traffic control devices; [2003, c. 452, Pt. Q, §33 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Entering and passing around a rotary or traffic circle may drive only to the right of the rotary or traffic circle and shall yield the right-of-way to a vehicle on the operator's left; and [2003, c. 452, Pt. Q, §33 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. May not drive on or across the center part of a rotary or traffic circle, except that the wheels of a semitrailer or trailer may cross the center part as long as the wheels of the towing vehicle do not cross the center part. [2003, c. 452, Pt. Q, §33 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §33 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

7. Traffic islands. An operator of a vehicle passing around a rotary traffic island must drive only to the right of the island.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Highway construction and maintenance areas. An operator of a vehicle must yield the right-of-way to an authorized vehicle or person actually engaged in work on a public way:

A. Within a construction or maintenance area indicated by official traffic control devices; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. When the vehicle displays flashing lights meeting the requirements of section 2054. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 183, §8 (AMD). 2003, c. 452, §Q33 (AMD). 2003, c. 452, §X2 (AFF).



29-A §2054. Emergency and auxiliary lights; sirens; privileges

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Ambulance" means any vehicle designed, constructed and routinely used or intended to be used for the transportation of ill or injured persons and licensed by Maine Emergency Medical Services pursuant to Title 32, chapter 2-B. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. "Authorized emergency vehicle" means any one of the following vehicles:

(1) An ambulance;

(2) A Baxter State Park Authority vehicle operated by a Baxter State Park ranger;

(3) A Bureau of Marine Patrol vehicle operated by a coastal warden;

(4) A Department of Agriculture, Conservation and Forestry vehicle operated by a forest ranger;

(5) A Department of Agriculture, Conservation and Forestry vehicle used for forest fire control;

(6) A Department of Corrections vehicle used for responding to the escape of or performing the high-security transfer of a prisoner, juvenile client or juvenile detainee;

(7) A Department of Inland Fisheries and Wildlife vehicle operated by a warden;

(8) A Department of Public Safety vehicle operated by a police officer appointed pursuant to Title 25, section 2908, a state fire investigator or a Maine Drug Enforcement Agency officer;

(9) An emergency medical service vehicle;

(10) A fire department vehicle;

(11) A hazardous material response vehicle, including a vehicle designed to respond to a weapon of mass destruction;

(12) A railroad police vehicle;

(13) A sheriff's department vehicle;

(14) A State Police or municipal police department vehicle;

(15) A vehicle operated by a chief of police, a sheriff or a deputy sheriff when authorized by the sheriff;

(16) A vehicle operated by a municipal fire inspector, a municipal fire chief, an assistant or deputy chief or a town forest fire warden;

(17) A vehicle operated by a qualified deputy sheriff or other qualified individual to perform court security-related functions and services as authorized by the State Court Administrator pursuant to Title 4, section 17, subsection 15;

(18) A Federal Government vehicle operated by a federal law enforcement officer;

(19) A vehicle operated by a municipal rescue chief, deputy chief or assistant chief;

(20) An Office of the Attorney General vehicle operated by a detective appointed pursuant to Title 5, section 202;

(21) A Department of the Secretary of State vehicle operated by a motor vehicle investigator; and

(22) A University of Maine System vehicle operated by a University of Maine System police officer. [2011, c. 657, Pt. W, §5 (REV); 2011, c. 691, Pt. A, §30 (RPR).]

C. "Auxiliary light" means a light, other than standard equipment lighting such as headlights, taillights, directional signals, brake lights, clearance lights, parking lights and license plate lights, that is displayed on a vehicle and used to increase the operator's visibility of the road or the visibility of the vehicle to other operators and pedestrians. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. "Emergency light" means an auxiliary light displayed and used on an authorized emergency vehicle to distinguish it and make it recognizable as an authorized emergency vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. "Emergency medical service vehicle" means a vehicle equipped and used to transport emergency medical personnel or equipment to ill or injured persons and authorized by Maine Emergency Medical Services. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E-1. "Fire department vehicle" means a vehicle owned by, registered to and maintained by a governmental agency or political subdivision that is equipped and used primarily for response to a fire or emergency situation. [2007, c. 348, §19 (NEW).]

F. "Fire vehicle" means any vehicle listed under paragraph B, subparagraph (5) or (16). [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. "Hazardous material response vehicle" means a vehicle equipped for and used in response to reports of emergencies resulting from actual or potential releases, spills or leaks of, or other exposure to, hazardous substances that is authorized by a mutual aid agreement pursuant to Title 37-B, section 795, subsection 3 and approved by the local emergency planning committee or committees whose jurisdiction includes the area in which the vehicle operates. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

H. "Highway maintenance vehicle" means a vehicle used to maintain the highways, including, but not limited to, a plow, grader, sand truck, sweeper and tar truck. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

I. "Police vehicle" means any vehicle listed under paragraph B, subparagraph (2), (3), (4), (7), (8), (12), (13), (14) or (18). [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

I-1. "Public service vehicle" means a vehicle used to assist members of the public or law enforcement officers with disabled vehicles or to remove debris from a roadway, or a vehicle used to construct, maintain, inspect or repair utility infrastructure, including, but not limited to, electricity, water, sewer, cable, telephone, gas and natural gas infrastructure. "Public service vehicle" includes a wrecker. [2015, c. 32, §1 (NEW).]

J. "Rescue vehicle" means any vehicle listed under paragraph B, subparagraph (19). [2005, c. 14, §2 (NEW).]

[ 2015, c. 32, §1 (AMD) .]

2. Authorized lights. Authorized lights are governed as follows.

A. Only an ambulance; an emergency medical service vehicle; a fire department vehicle; a police vehicle; a Department of Agriculture, Conservation and Forestry vehicle used for forest fire control; a Department of Corrections vehicle as described in subsection 1, paragraph B, subparagraph (6); and a highway maintenance vehicle may be equipped with a device that provides for alternate flashing of the vehicle's headlights. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

B. Only a police vehicle may be equipped with a device that provides for alternate flashing of the vehicle's brake or rear directional lights and back-up lights or strobe lights behind the rear brake lenses. [1995, c. 247, §4 (AMD).]

C. The use of amber lights on vehicles is governed by the following.

(1) A vehicle engaged in highway maintenance or in emergency rescue operations by emergency management and public safety agencies and a public service vehicle may be equipped with auxiliary lights that emit an amber light.

(1-A) A Department of Labor motor vehicle operated by a workplace safety inspector may be equipped with auxiliary lights that emit an amber light.

(2) A wrecker must be equipped with a flashing light mounted on top of the vehicle in such a manner as to emit an amber light over a 360-degree angle. The light must be in use on a public way or a place where public traffic may reasonably be anticipated when servicing, freeing, loading, unloading or towing a vehicle.

(3) A vehicle engaged in snow removal or sanding operations on a public way must be equipped with and display an auxiliary light that provides visible light coverage over a 360-degree range. The light must emit an amber beam of light and be equipped with a blinking or strobe light function and have sufficient intensity to be visible at 500 feet in normal daylight. When the left wing of a plow is in operation and extends over the center of the road, an auxiliary light must show the extreme end of the left wing. That light may be attached to the vehicle so that the beam of light points at the left wing. The light illuminating the left wing may be controlled by a separate switch or by the regular lighting system and must be in operation at all times when the vehicle is used for plowing snow on public ways.

(4) A vehicle equipped and used for plowing snow on other than public ways may be equipped with an auxiliary rotary flashing light that must be mounted on top of the vehicle in such a manner as to emit an amber beam of light over a 360-degree angle, or an amber strobe, or combination of strobes, that emits at a minimum a beam of 50 candlepower and provides visible light coverage over a 360-degree range. The light may be in use on a public way only when the vehicle is entering the public way in the course of plowing private driveways and other off-highway locations.

(5) A rural mail vehicle may be equipped with auxiliary lights.

(a) The lights used to the front must be white or amber, or any shade between white and amber.

(b) The lights used to the rear must be amber or red, or any shade between amber and red.

(c) The lights, whether used to the front or rear, must be mounted at the same level and as widely spaced laterally as possible.

(d) The lights, whether used to the front or rear, must flash simultaneously.

(e) The lights must be visible from a distance of at least 500 feet in normal daylight.

(6) A vehicle used or provided by a contract security company to assist in traffic control and direction at construction or maintenance sites on a public way may be equipped with amber auxiliary lights.

(7) A Department of Public Safety vehicle operated by a motor carrier inspector or motor vehicle inspector may be equipped with auxiliary lights that emit an amber light.

(8) A vehicle used by an animal control officer appointed pursuant to Title 7, section 3947 may be equipped with auxiliary lights that emit a flashing amber light.

(9) A refuse, garbage or trash business vehicle used by an individual to transport refuse, garbage and trash may be equipped with auxiliary lights that emit a flashing amber light.

(10) A vehicle used by an individual to transport and deliver newspapers may be equipped with auxiliary lights that emit a flashing amber light. [2015, c. 31, §1 (AMD); 2015, c. 32, §2 (AMD).]

D. Except as provided in this paragraph, a vehicle may not be equipped with or display a blue light.

(1) Emergency lights used on the following vehicles must emit a blue light or a combination of blue and white light: a police vehicle; a Department of Corrections vehicle as described in subsection 1, paragraph B, subparagraph (6); a vehicle operated by a chief of police, a sheriff or a deputy sheriff; and a vehicle operated by a qualified deputy sheriff or other qualified individual performing court security-related functions and services.

(2) Emergency lights used on an ambulance, an emergency medical service vehicle, a fire department vehicle or a hazardous material response vehicle may include one blue light mounted facing toward the rear of the vehicle so that the light is primarily visible to approaching traffic from the rear only.

(3) The taillight of a vehicle, or replica of a vehicle, manufactured prior to 1952 and registered under section 457, may contain a blue or purple insert of not more than one inch in diameter.

(4) Blue interior auxiliary lighting or dash lighting may be used on any vehicle if no portion of the beam of light is visible at a height of 42 inches above a surface parallel with the level surface on which the vehicle stands at a distance of 20 feet from any part of the vehicle. [2005, c. 183, §2 (AMD).]

E. [2003, c. 340, §7 (RP).]

F. Only vehicles listed in this paragraph, rural mail vehicles as provided in paragraph C, subparagraph (5) and school buses may be equipped with, display or use a red auxiliary or emergency light.

(1) Emergency lights used on an ambulance, an emergency medical service vehicle, a fire department vehicle, a fire vehicle, a rescue vehicle or a hazardous material response vehicle must emit a red light or a combination of red and white light.

(2) The municipal officers or a municipal official designated by the municipal officers, with the approval of the fire chief, may authorize an active member of a municipal or volunteer fire department to use one red or combination red and white flashing auxiliary light mounted in the windshield or on the dashboard at the front of the vehicle or 2 flashing red or combination red and white auxiliary lights mounted on the front of the vehicle above the front bumper and below the hood and one red auxiliary light mounted in the rear window area. The light or lights may be displayed but may be used only while the member is en route to or at the scene of a fire or other emergency. A light mounted on the dashboard or in the windshield must be shielded so that the emitted light does not interfere with the operator's vision. The use of lights may be revoked at any time by the fire chief.

(3) Members of an emergency medical service licensed by Maine Emergency Medical Services may display and use on a vehicle red or combination red and white flashing auxiliary lights and red auxiliary lights of the same proportion, in the same location and under the same conditions as those permitted municipal and volunteer firefighters, when authorized by the chief official of the emergency medical service. The use of lights may be revoked at any time by the chief official of the emergency medical service. [2015, c. 31, §2 (AMD).]

G. A vehicle may be equipped with a spotlight. Only spotlights on authorized emergency vehicles, highway maintenance vehicles and public service vehicles may be used on a public way, except any vehicle may use a spotlight in cases of necessity when other lights required by law fail to operate. [2015, c. 32, §3 (AMD).]

H. A vehicle in a funeral procession may be equipped with a flashing light. The light must emit a yellow beam of light. The light may not be more than 5 inches in diameter and must be placed on the dashboard. The light must be shielded so that the emitted light does not interfere with the operator's vision. The flashing light may be used only when the vehicle is used in a funeral procession. In addition, a vehicle operated by a licensed funeral home and used as a lead vehicle in a funeral procession may use a device that provides for a white flashing strobe light in the front grille. [2007, c. 62, §1 (AMD).]

[ 2015, c. 31, §§1, 2 (AMD); 2015, c. 32, §§2, 3 (AMD) .]

3. Sirens. A bell or siren may not be installed or used on any vehicle, except an authorized emergency vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Right-of-way. An authorized emergency vehicle operated in response to, but not returning from, a call or fire alarm or operated in pursuit of an actual or suspected violator of the law has the right-of-way when emitting a visual signal using an emergency light and an audible signal using a bell or siren. On the approach of any such vehicle, the operator of every other vehicle shall immediately draw that vehicle as near as practicable to the right-hand curb, parallel to the curb and clear of any intersection and bring it to a standstill until the authorized emergency vehicle has passed. A violation of this subsection is a Class E crime that, notwithstanding Title 17-A, section 1301, is punishable by a minimum fine of $250 for the first offense and for a 2nd offense occurring within 3 years of the first offense a mandatory 30-day suspension of a driver's license.

[ 1997, c. 162, §1 (AMD) .]

4-A. Registered owner's liability for vehicle failing to yield right-of-way. A person who is a registered owner of a vehicle at the time that vehicle is involved in a violation of subsection 4 commits a traffic infraction unless a defense applies pursuant to paragraph D. For purposes of this subsection, "registered owner" includes a person issued a dealer or transporter registration plate.

A. The operator of an authorized emergency vehicle who observes a violation of subsection 4 may report the violation to a law enforcement officer. If a report is made, the operator shall report the time and the location of the violation and the registration plate number and a description of the vehicle involved. The officer shall initiate an investigation of the reported violation and, if possible, contact the registered owner of the motor vehicle involved and request that the registered owner supply information identifying the operator of the registered owner's motor vehicle. [1997, c. 162, §2 (NEW).]

B. The investigating officer may cause the registered owner of the vehicle to be served with a summons for a violation of this subsection. [1997, c. 162, §2 (NEW).]

C. Except as provided in paragraph D, it is not a defense to a violation of this subsection that a registered owner was not operating the vehicle at the time of the violation. [1997, c. 162, §2 (NEW).]

D. The following are defenses to a violation of this subsection.

(1) If a person other than the registered owner is operating the vehicle at the time of the violation of subsection 4 and is convicted of that violation, the registered owner may not be found in violation of this subsection.

(2) If the registered owner is a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee and the lessor provides the investigation officer with a copy of the lease agreement containing the information required by section 254, the lessee, not the lessor, may be charged under this subsection.

(3) If the vehicle is operated using a dealer or transporter registration plate and at the time of the violation the vehicle was operated by any person other than the dealer or transporter and if the dealer or transporter provides the investigating officer with the name and address of the person who had control over the vehicle at the time of the violation, that person, not the dealer or transporter, may be charged under this subsection.

(4) If a report that the vehicle was stolen is given to a law enforcement officer or agency before the violation occurs or within a reasonable time after the violation occurs and an investigation determines the vehicle was stolen, the registered owner may not be charged under this subsection. [1997, c. 162, §2 (NEW).]

[ 1997, c. 162, §2 (NEW) .]

5. Exercise of privileges. The operator of an authorized emergency vehicle when responding to, but not upon returning from, an emergency call or fire alarm or when in pursuit of an actual or suspected violator of the law may exercise the privileges set forth in this subsection. The operator of an authorized emergency vehicle may:

A. Park or stand, notwithstanding the provisions of this chapter; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Proceed past a red signal, stop signal or stop sign, but only after slowing down as necessary for safe operation; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Exceed the maximum speed limits as long as life or property is not endangered, except that capital security officers and employees of the Department of Corrections may not exercise this privilege; [2001, c. 360, §7 (AMD).]

D. Disregard regulations governing direction of movement or turning in specified directions; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Proceed with caution past a stopped school bus that has red lights flashing only:

(1) After coming to a complete stop; and

(2) When signaled by the school bus operator to proceed. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

Nothing in this subsection prohibits the operator of an authorized emergency vehicle from activating emergency lights for the limited purpose of warning motorists when entering or exiting structures designed to house the emergency vehicles.

[ 2003, c. 633, §5 (AMD) .]

6. Emergency lights and audible signals. The operator of an authorized emergency vehicle who is exercising the privileges granted under subsection 5 shall use an emergency light authorized by subsection 2. The operator of an authorized emergency vehicle who is exercising the privileges granted under subsection 5, paragraphs B, C, D and E shall sound a bell or siren when reasonably necessary to warn pedestrians and other operators of the emergency vehicle's approach.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Duty to drive with due regard for safety. Subsections 4, 5 and 6 do not relieve the operator of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons, nor do those subsections protect the operator from the consequences of the operator's reckless disregard for the safety of others.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Standards for lights on highway maintenance vehicles. The Commissioner of Transportation, with the consent of the Chief of the State Police, shall adopt standards and specifications for headlights, clearance lights, identification lights and other lights on highway maintenance vehicles. These standards must include prescribed usage for the various lights when a highway maintenance vehicle is in operation. The standards and specifications adopted pursuant to this section must correspond to and so far as practical conform with those approved by the national association of state highway officials. The standards and specifications adopted pursuant to this section are in addition to and do not supersede the lighting requirements established in subsections 1 to 7 and sections 1904 to 1909.

Highway maintenance vehicles owned by a municipality or performing maintenance under contract to a municipality must meet the lighting requirements established in subsections 1 to 7 and sections 1904 to 1909. A municipality may adopt the standards and specifications developed in accordance with this subsection.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Stationary vehicles. The operator of a vehicle passing a stationary authorized emergency vehicle using an emergency light or a stationary public service vehicle using its authorized lights, with due regard to the safety and traffic conditions, shall:

A. Pass in a lane not adjacent to that of the authorized emergency vehicle or public service vehicle, if possible; or [2015, c. 32, §4 (AMD).]

B. If passing in a nonadjacent lane is impossible or unsafe, pass the emergency vehicle or public service vehicle at a careful and prudent speed reasonable for passing the authorized emergency vehicle or public service vehicle safely. [2015, c. 32, §4 (AMD).]

A violation of this subsection is a traffic infraction for which a minimum fine of $250 must be adjudged.

[ 2015, c. 32, §4 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 22, §1 (AMD). 1995, c. 65, §C6 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 247, §4 (AMD). 1997, c. 162, §§1,2 (AMD). 1999, c. 29, §2 (AMD). 2001, c. 10, §1 (AMD). 2001, c. 360, §§5-8 (AMD). 2003, c. 78, §§1,2 (AMD). 2003, c. 97, §1 (AMD). 2003, c. 209, §1 (AMD). 2003, c. 340, §7 (AMD). 2003, c. 451, §T14 (AMD). 2003, c. 510, §§C8,9 (AMD). 2003, c. 633, §§4,5 (AMD). 2005, c. 14, §§1-3 (AMD). 2005, c. 15, §1 (AMD). 2005, c. 183, §2 (AMD). 2005, c. 299, §1 (AMD). 2005, c. 314, §12 (AMD). 2005, c. 482, §4 (AMD). 2007, c. 11, §1 (AMD). 2007, c. 62, §1 (AMD). 2007, c. 348, §§18-20 (AMD). 2009, c. 251, §10 (AMD). 2009, c. 317, Pt. F, §1 (AMD). 2009, c. 421, §4 (AMD). 2011, c. 448, §2 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2011, c. 691, Pt. A, §30 (AMD). 2013, c. 462, §4 (AMD). 2015, c. 31, §§1, 2 (AMD). 2015, c. 32, §§1-4 (AMD).



29-A §2055. Animals on a public way

1. Riding animals or driving animal-drawn vehicles. A person riding an animal or driving an animal-drawn vehicle on a public way has the rights and is subject to the duties of a vehicle operator, except those provisions that by their nature have no application.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Unattended animal-drawn vehicle. A person may not allow an animal-drawn vehicle to be on a public way unattended unless the vehicle is reasonably fastened.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Frightened animals. When a person riding, driving or leading an animal that appears to be frightened signals by putting up a hand or by other visible sign, an operator approaching from the opposite direction must stop as soon as possible and remain stationary as long as necessary and reasonable to allow the animal to pass.

[ 2003, c. 452, Pt. Q, §34 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3-A. Passing animals. When traveling in the same direction as an animal on a way, an operator must use reasonable caution in passing the animal.

[ 2003, c. 452, Pt. Q, §35 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Annoyance. An operator may not knowingly operate a motor vehicle in a manner to annoy, startle, harass or frighten an animal being ridden or driven on or near a public way.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Throwing object. An operator or person in a motor vehicle may not throw an object or substance from the vehicle toward an animal being ridden or driven on or near a public way.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 452, §§Q34,35 (AMD). 2003, c. 452, §X2 (AFF).



29-A §2056. Pedestrians

1. Pedestrian traffic. When use of a sidewalk next to a public way is practicable, a pedestrian may not walk on that public way.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Pedestrian on way. Where sidewalks are not provided, a pedestrian shall walk facing approaching traffic on the left side of the public way or the way's shoulder when practicable. An operator of a motor vehicle who is passing a pedestrian on a public way or the way’s shoulder shall exercise due care by leaving a distance between the motor vehicle and the pedestrian of not less than 3 feet while the motor vehicle is passing the pedestrian. A motor vehicle operator may pass a pedestrian in a no-passing zone only when it is safe to do so.

[ 2009, c. 91, §1 (AMD) .]

3. Pedestrians on sidewalks. An operator shall yield the right-of-way to a pedestrian on a sidewalk.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Pedestrians in marked crosswalks. When traffic-control devices are not in operation, an operator must yield the right-of-way to a pedestrian who is crossing within a marked crosswalk or to a pedestrian who has shown visible intent to enter the marked crosswalk.

[ 2015, c. 164, §3 (AMD) .]

5. Pedestrian crossing. A pedestrian must yield the right-of-way to a vehicle when crossing a way:

A. Other than within a marked crosswalk; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. With an available pedestrian tunnel or overhead pedestrian crossing. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Pedestrian prohibitions. A pedestrian may not:

A. Cross between adjacent intersections at which traffic-control devices operate, except in a marked crosswalk; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Cross an intersection diagonally, unless authorized by official traffic-control devices; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Suddenly leave a curb or other place of safety and walk or run into the path of a vehicle that is so close that it is impossible for the operator to yield. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. When vehicle stopped. When a vehicle is stopped at an intersection or a marked crosswalk to permit a pedestrian to cross, the operator of another vehicle approaching from the rear may not overtake and pass the stopped vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Due care. Notwithstanding other provisions of this chapter or of a local ordinance, an operator of a vehicle shall:

A. Exercise due care to avoid colliding with a pedestrian; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Give warning by sounding the horn when necessary; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Exercise proper caution on observing a child or any obviously confused, incapacitated or intoxicated person. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Failure to yield right-of-way to a visually impaired pedestrian. Notwithstanding other provisions of this section, an operator who fails to yield the right-of-way to a visually impaired pedestrian who is carrying a cane that is predominately white or metallic in color, with or without a red tip, or using a guide or personal care dog as defined in Title 17, section 1312, commits a traffic infraction. Notwithstanding section 103, subsection 3, the fine for a violation of this subsection may not be less than $50 nor more than $1,000.

[ 1999, c. 92, §1 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 92, §1 (AMD). 1999, c. 101, §1 (AMD). 2009, c. 91, §1 (AMD). 2015, c. 164, §3 (AMD).



29-A §2057. Traffic-control devices

An operator shall obey a traffic-control device, unless otherwise directed by a law enforcement officer. A traffic-control device conforming to the requirements for these devices is presumed to comply with this chapter. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Lighted devices. A traffic-control device may emit only the colors green, red and yellow, except for a pedestrian signal carrying a legend. The lights have the following meanings.

A. A green light:

(1) If circular, means the operator may proceed straight through or turn right or left, unless a sign prohibits either turn; or

(2) If an arrow, alone or in combination with another indication, means the operator may cautiously enter the intersection only to make the movement indicated by the arrow or other movement as is permitted by other indications shown at the same time.

Notwithstanding the light, the operator must yield the right-of-way to a vehicle or pedestrian lawfully within the intersection or crosswalk. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A yellow light:

(1) If steady and circular or an arrow, means the operator must take warning that a green light is being terminated or a red light will be exhibited immediately; or

(2) If showing rapid intermittent flashes, means the operator may proceed only with caution. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A red light, if steady and circular, means:

(1) The operator must stop and remain stationary until an indication to proceed is shown; or

(2) The operator may cautiously enter the intersection to make a right turn after stopping if:

(a) Not prohibited by an appropriate sign such as "NO RIGHT TURN ON RED"; and

(b) The operator executing a turn yields the right-of-way to pedestrians on a crosswalk and to a vehicle having a green signal at the intersection. [2003, c. 452, Pt. Q, §36 (RPR); 2003, c. 452, Pt. X, §2 (AFF).]

C-1. A red light, if a steady arrow, means the operator may not enter the intersection to make the movement indicated by that arrow. [2003, c. 452, Pt. Q, §37 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C-2. A red light, if showing rapid intermittent flashes, means the operator must stop and then proceed as if at a stop sign. [2003, c. 452, Pt. Q, §37 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Red and yellow illuminated together, means the operator may not enter the intersection, as the intersection is reserved for the exclusive use of pedestrians. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2003, c. 452, Pt. Q, §§36, 37 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Basis for prohibiting turn. A municipality or the Department of Transportation, in determining whether to prohibit a right turn on a red light, must consider at least the following factors:

A. The proximity to that light of schools, fire stations, residences or institutions for the blind; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The number of pedestrians using the intersection; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The complexity of the intersection. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Lane direction control devices. When lane direction control devices are placed over the individual lanes, an operator may travel in a lane over which a green signal is shown, but may not enter or travel in a lane over which a red signal is shown.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Located other than at an intersection. If a traffic control device is located at a place other than an intersection, this section is applicable except as to those provisions that by their nature can have no application.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Pedestrians. Unless otherwise directed by a pedestrian control signal, a pedestrian facing:

A. A green signal, except when the sole green signal is a turn arrow, may proceed across the way within a marked or unmarked crosswalk; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A steady circular yellow or yellow arrow signal, may not start to cross the way, as there is insufficient time to cross before a red indication is shown; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A steady circular red signal or a steady red arrow, may not enter the way. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Pedestrian control devices. When a pedestrian control device exhibiting the words "walk" and "don't walk" is used, it indicates as follows.

A. A pedestrian facing a "walk" signal may proceed across the way in the direction of the signal and must be given the right-of-way. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A pedestrian may not start to cross a way in the direction of a "don't walk" signal, but a pedestrian who has partially completed crossing may proceed to a sidewalk or safety island. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Stop signs. Unless directed to proceed by a law enforcement officer or traffic control device, an operator of a vehicle approaching a stop sign shall stop and:

A. Yield the right-of-way to a vehicle that has entered the intersection or that is approaching so closely as to constitute an immediate hazard; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Having yielded, an operator may proceed. All other operators approaching the intersection shall yield the right-of-way to the vehicle so proceeding. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Place of stop. A stop must be made before entering the intersecting way as follows:

A. Where the intersection is regulated by a traffic control device, at a sign or marking on the pavement indicating where the stop is to be made or, in the absence of a sign or marking, at the device; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Where the intersection is regulated by a stop sign, before entering the crosswalk or, in the absence of a cross walk, at a marked stop line; but if there is no stop line, at a point nearest the intersecting way where the operator has a view of approaching traffic. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Evidence. The placing of a traffic control device in a position approximately conforming to this chapter is prima facie evidence that the device has been placed by the official act or direction of lawful authority.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

10. Failure to yield; criminal offense. A person commits a Class E crime if the person operates a vehicle past a yield sign and collides with a vehicle, person riding a bicycle or pedestrian proceeding on the intersecting way.

[ 2015, c. 164, §4 (AMD) .]

10-A. Failure to yield; traffic infraction. A person commits a traffic infraction if the person operates a vehicle or a bicycle past a yield sign and fails to yield the right-of-way to a vehicle, person riding a bicycle or pedestrian proceeding on the intersecting way.

[ 2015, c. 164, §5 (AMD) .]

11. Avoidance of traffic control device prohibited. An operator may not operate a motor vehicle through a parking area to avoid obeying or conforming to the requirements of a traffic control device.

[ 1999, c. 183, §9 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 183, §9 (AMD). 2003, c. 452, §§Q36,37 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 348, §§21, 22 (AMD). 2015, c. 164, §§4, 5 (AMD).



29-A §2057-A. Preemptive traffic light devices prohibited

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Lighted traffic control device" means a traffic control device conforming to the requirements of section 2057, subsection 1. [2003, c. 633, §6 (NEW).]

B. "Preemptive traffic light device" means a device, including a signal prioritization device or a signal preemption device, capable of altering or interrupting the normal cycle of a lighted traffic control device or equipment associated with the functionality of a lighted traffic control device. [2013, c. 61, §1 (AMD).]

C. "Signal preemption device" means a device that, when activated and when a vehicle equipped with such a device approaches an intersection controlled by a lighted traffic control device, causes:

(1) The signal, in the direction of travel of the vehicle, to remain green if the signal is already displaying a green light or to change from red to green if the signal is displaying a red light;

(2) The signal, in other directions of travel, to remain red or change to red, as applicable, to prevent other vehicles from entering the intersection; and

(3) The applicable functions described in subparagraphs (1) and (2) to continue until the vehicle equipped with the device is clear of the intersection. [2013, c. 61, §1 (NEW).]

D. "Signal prioritization device" means a device that, when activated and when a vehicle equipped with such a device approaches an intersection controlled by a lighted traffic control device, causes:

(1) The signal, in the direction of travel of the vehicle, to display a green light sooner than the green light would otherwise be displayed;

(2) The signal, in the direction of travel of the vehicle, to display a green light longer than the green light would otherwise be displayed; and

(3) The applicable functions described in subparagraphs (1) and (2) to continue until the vehicle equipped with the device is clear of the intersection. [2013, c. 61, §1 (NEW).]

[ 2013, c. 61, §1 (AMD) .]

2. Violation. A person commits a Class E crime if that person possesses a preemptive traffic light device or operates or allows the operation of a motor vehicle, vehicle, motorized wheelchair, electric personal mobility device, scooter or bicycle equipped with a preemptive traffic light device.

[ 2003, c. 633, §6 (NEW) .]

3. Exemptions. This section does not apply to:

A. An authorized emergency vehicle equipped with a signal prioritization device or signal preemption device or both maintained by a municipality, county or state agency or an ambulance or emergency medical services vehicle as defined in section 2054, subsection 1; [2013, c. 61, §1 (AMD).]

B. Transit route buses equipped with signal prioritization devices engaged in the transportation of passengers and maintained by or contracted to a municipal, county or state agency; [2013, c. 61, §1 (AMD).]

C. A vehicle equipped with a signal prioritization device used by the Department of Transportation for the purpose of installing, maintaining or testing a lighted traffic control device; or [2013, c. 61, §1 (AMD).]

D. A vehicle equipped with a signal prioritization device owned or contracted by a municipality engaged in snow removal or sanding operations on a public way and authorized by the municipal officers or a vehicle equipped with a signal prioritization device owned or contracted by a county or state agency engaged in snow removal or sanding operations on a public way. [2013, c. 61, §1 (NEW).]

A vehicle under paragraph B, C or D may not operate a signal prioritization device in a manner that impedes or interferes with the use of a signal prioritization device by a vehicle under paragraph A. A vehicle under paragraph C may not operate a signal prioritization device in a manner that impedes or interferes with the use of a signal prioritization device by a vehicle under paragraphs B and D.

[ 2013, c. 61, §1 (AMD) .]

SECTION HISTORY

2003, c. 633, §6 (NEW). 2013, c. 61, §1 (AMD).



29-A §2058. Through ways

1. Designation. The Department of Transportation may designate a state or state aid highway as a "through way." The Department of Transportation, after notice, may revoke any such designation. Municipal officers may designate a way under their jurisdiction as a "through way."

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Signs. A through way designation is not effective until suitable warning signs or signals are erected.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Intersection. For the purpose of this section, a way joining a through way at an angle, whether or not crossing, is deemed to intersect the through way.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Other stop signs. The Department of Transportation or municipal officers may designate an intersection as a stop intersection and erect stop signs at one or more entrances.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Yield. The Department of Transportation or municipal officers may erect standard signs requiring operators to yield the right-of-way at certain intersections.

A. Yield signs may be designated where it is expedient to allow traffic to move through or into the intersection at a reasonable speed for existing conditions of traffic and visibility, yielding the right-of-way to vehicles or pedestrians approaching from either direction on the intersecting street. [2003, c. 452, Pt. Q, §38 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A vehicle approaching on a through way so as to arrive at an intersection at approximately the same instant as a vehicle approaching on another way has the right-of-way. [2003, c. 452, Pt. Q, §38 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §38 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Procedure. A through way designation pursuant to this section is exempt from the Maine Administrative Procedure Act.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 452, §Q38 (AMD). 2003, c. 452, §X2 (AFF).



29-A §2059. One-way road

On a public way posted for one-way traffic, a vehicle may be driven only in the direction designated. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2060. Turning at intersections

An operator intending to turn at an intersection may do so as follows. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Right turns. The operator shall make both the approach and a right turn as close as practicable to the right-hand curb or edge of the way.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

1-A. Right turns near bicyclists or roller skiers. A person operating a motor vehicle near a person operating a bicycle or roller skis and proceeding in the same direction may not make a right turn unless the turn can be made with reasonable safety and without interfering with the safe and legal operation of the bicycle or roller skis.

[ 2013, c. 241, §2 (AMD) .]

2. Left turns on 2-way roadways. At an intersection where traffic is permitted to move in both directions on each way entering the intersection, an approach for a left turn must be made in that portion of the right half of the way nearest the center line and by passing to the right of the center line where it enters the intersection. After entering the intersection, an operator must make the left turn so as to leave the intersection to the right of the center line of the roadway being entered.

When practicable, the left turn must be made in that portion of the intersection to the left of the center of the intersection.

An operator intending to turn to the left must yield the right-of-way to traffic approaching from the opposite direction that is so close as to constitute an immediate hazard.

[ 2013, c. 241, §3 (AMD) .]

3. Left turns on other than two-way roadways. At an intersection where traffic is restricted to one direction on a way, an operator intending to turn left shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of that vehicle. After entering the intersection, the left turn must be made so as to leave the intersection, as nearly as practicable, in the left-hand lane lawfully available to traffic moving in that direction on the way being entered.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Markers, buttons or signs for different course. A municipality may cause markers, buttons or signs to be placed within or adjacent to an intersection requiring a different course to be traveled by a vehicle turning at an intersection. When markers, buttons or signs are so placed, an operator shall obey them.

[ 2003, c. 452, Pt. Q, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2001, c. 148, §2 (AMD). 2003, c. 452, §§Q39,40 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 484, §3 (AMD). 2013, c. 241, §§2, 3 (AMD).



29-A §2061. Riding in trailers

1. Prohibition. A person commits a traffic infraction if that person occupies a camp trailer, mobile home, semitrailer or trailer while it is being moved on a public way.

[ 2015, c. 176, §4 (AMD) .]

2. Exceptions. This section does not apply to:

A. An employee in the necessary discharge of duties to an employer; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A trailer being utilized for farming or agricultural purposes; [2001, c. 132, §1 (AMD).]

C. A trolley trailer, as defined in section 101, subsection 87, when all passengers on the trolley trailer are seated and the towing machine does not exceed 10 miles per hour; or [2001, c. 132, §1 (AMD).]

D. A person with a disability, as defined in section 521, in a vehicle that requires road service when it is not practical to transport the person with a disability by any other means. [2001, c. 132, §2 (NEW).]

[ 2001, c. 132, §§1, 2 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 183, §10 (AMD). 2001, c. 132, §§1,2 (AMD). 2015, c. 176, §4 (AMD).



29-A §2062. Motorcycles

1. Seating. Seating on a motorcycle is as follows.

A. A person operating a motorcycle may ride only on the permanent and regular seat attached. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. More than 2 persons may not ride on a motorcycle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The number of passengers in a sidecar attached to a motorcycle may not exceed the number of permanent seats for which the sidecar has been designed, to a maximum of 2 persons. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A passenger may only ride on permanent seating with no more than one passenger occupying each seat. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Headlight. When the motorcycle is on a public way, the motorcycle's headlight must be on.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Handlebars. A person may not operate on a public way a motorcycle equipped with handlebars whose handgrips are higher than the shoulder level of the operator.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Lane use; motorcycles and mopeds. Lane use by motorcycles and mopeds is restricted as follows.

A. An operator of a motorcycle other than a moped may fully use a lane. [2003, c. 452, Pt. Q, §41 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. More than 2 motorcycles may not be operated abreast within the same lane. [2003, c. 452, Pt. Q, §41 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A motor vehicle may not be driven in such a manner as to deprive a motorcycle of the full use of a lane. [2003, c. 452, Pt. Q, §41 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. A moped may be operated only in single file and as far as practicable to the right side of the way at all times, except when making a left turn. [2003, c. 452, Pt. Q, §41 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §41 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Passing. A motorcycle operator may not overtake or pass in the lane occupied by the vehicle being overtaken, except for passing a bicycle or a roller skier. This subsection does not apply to a law enforcement officer performing an officer's duties.

[ 2009, c. 484, §4 (AMD) .]

6. Between lines. A person may not operate a motorcycle between lanes of traffic or between adjacent lines or rows of vehicles.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Raising wheel. A person may not intentionally or knowingly raise the front wheel of a motorcycle off the surface when operating it on a public way or any place where public traffic may reasonably be anticipated.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 452, §Q41 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 577, §28 (AMD). 2009, c. 484, §4 (AMD).



29-A §2063. Bicycles, roller skis, toy vehicles and scooters

1. Definitions. For the purpose of this section, "bicycle" includes a motorized bicycle, a motorized tricycle or a motorized scooter.

[ 2007, c. 400, §2 (AMD) .]

2. Riding to the right. A person operating a bicycle or roller skis upon a roadway at a speed less than the normal speed of traffic moving in the same direction at that time and place shall operate on the right portion of the way as far as practicable except when it is unsafe to do so as determined by the bicyclist or roller skier or:

A. When overtaking and passing another roller skier, bicycle or other vehicle proceeding in the same direction; [2009, c. 484, §5 (AMD).]

B. When preparing for or making a left turn at an intersection or into a private road or driveway; [2007, c. 400, §3 (NEW).]

C. When proceeding straight in a place where right turns are permitted; and [2007, c. 400, §3 (NEW).]

D. When necessary to avoid hazardous conditions, including, but not limited to, fixed or moving objects, vehicles, bicycles, roller skiers, pedestrians, animals, broken pavement, glass, sand, puddles, ice, surface hazards or opening doors from parallel-parked vehicles, or a lane of substandard width that makes it unsafe to continue along the right portion of the way. For purposes of this paragraph, "lane of substandard width" means a lane that is too narrow for a bicycle or roller skier and a vehicle to travel safely side by side in the lane. [2009, c. 484, §5 (AMD).]

This subsection does not apply in a municipality that, by ordinance approved by the Department of Public Safety and the Department of Transportation, makes other provisions regarding the operating location of a bicycle or roller skier on a roadway.

[ 2013, c. 241, §4 (AMD) .]

2-A. Bicycle or roller skier traveling on shoulder. Notwithstanding subsection 2, a person operating a bicycle or roller skis may travel on paved shoulders.

[ 2009, c. 484, §5 (AMD) .]

3. Seating. A person operating a bicycle may not ride other than upon or astride a regular and permanently attached seat.

[ 2007, c. 400, §4 (AMD) .]

3-A. Number of persons. A bicycle may not be used to carry more persons than the number for which it is designed and equipped.

[ 2003, c. 452, Pt. Q, §43 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Hitching rides. A person riding on roller skis, a bicycle or a scooter may not attach it to a moving vehicle on a way.

[ 2009, c. 484, §5 (AMD) .]

5. Rights and duties. A person riding a bicycle or scooter or operating roller skis on a way has the rights and is subject to the duties applicable to the operator of a vehicle, except as to:

A. Special regulations; and [2001, c. 667, Pt. C, §17 (RPR).]

B. Provisions in this Title that by their nature can have no application. [2001, c. 667, Pt. C, §17 (RPR).]

[ 2009, c. 484, §5 (AMD) .]

6. Speed. A motorized bicycle or motorized scooter may not be operated in excess of 20 miles per hour.

[ 2001, c. 667, Pt. C, §17 (RPR) .]

7. Penalties. A person 17 years of age or over who violates subsection 2, 3, 3-A, 4, 6, 9, 10, 11, 12 or 13 commits a traffic infraction for which a fine of not less than $25 and not more than $250 may be adjudged. A person under 17 years of age is not subject to a fine under this section.

[ 2015, c. 164, §6 (AMD) .]

8. Impoundment. The chief of police of a municipality, or if there is no chief of police, the chair of the local legislative body, when satisfied that a juvenile under the age of 17 years has ridden a bicycle or scooter or has operated roller skis in violation of this section, may impound the bicycle, scooter or roller skis for a period not to exceed 5 days for the first offense, 10 days for a 2nd offense and 30 days for a subsequent offense.

[ 2009, c. 484, §5 (AMD) .]

9. Passing a school bus. A person operating a bicycle or roller skis on a way, in a parking area or on school property, on meeting or overtaking a school bus from either direction when the bus has stopped with its red lights flashing to receive or discharge passengers, shall stop the bicycle or roller skis before reaching the school bus. The person may not proceed until the school bus resumes motion or until signaled by the school bus operator to proceed.

The operator of a bicycle or roller skis on a way separated by curbing or other physical barrier need not stop on meeting or passing a school bus traveling in a lane separated by the barrier from the lane in which that person is traveling.

[ 2009, c. 484, §5 (AMD) .]

10. Duty to yield. A bicyclist, roller skier or other nonmotorized traffic must yield the right-of-way to a pedestrian crossing the way in a marked crosswalk who is proceeding in accordance with a traffic-control device as provided in section 2057 or who is proceeding without a traffic-control device in operation. For purposes of this subsection, "yield the right-of-way" means to slow or stop to avoid colliding with or causing other harm to a pedestrian.

[ 2015, c. 164, §7 (NEW) .]

11. Traffic-control devices. A person operating a bicycle or roller skis shall obey a traffic-control device, unless otherwise directed by a law enforcement officer. A traffic-control device conforming to the requirements for these devices is presumed to comply with this chapter.

[ 2015, c. 164, §7 (NEW) .]

12. Stop signs. Unless directed to proceed by a law enforcement officer or traffic-control device, a person operating a bicycle or roller skis approaching a stop sign shall stop and:

A. Yield the right-of-way to a vehicle that has entered the intersection or that is approaching so closely as to constitute an immediate hazard; and [2015, c. 164, §7 (NEW).]

B. Having yielded, a person operating a bicycle or roller skis may proceed. All other operators approaching the intersection shall yield the right-of-way to the person operating a bicycle or roller skis so proceeding. [2015, c. 164, §7 (NEW).]

[ 2015, c. 164, §7 (NEW) .]

13. One-way road. On a public way posted for one-way traffic, unless directed to proceed by a law enforcement officer or traffic-control device, a bicycle may be ridden only in the direction designated.

[ 2015, c. 164, §7 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 371, §1 (AMD). 2001, c. 148, §3 (AMD). 2001, c. 197, §6 (AMD). 2001, c. 360, §9 (AMD). 2001, c. 667, §C17 (RPR). 2003, c. 452, §§Q42,43 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 577, §29 (AMD). 2007, c. 400, §§2-6 (AMD). 2009, c. 212, §1 (AMD). 2009, c. 484, §5 (AMD). 2013, c. 241, §4 (AMD). 2013, c. 482, §2 (AMD). 2015, c. 164, §§6, 7 (AMD).



29-A §2063-A. Electric personal assistive mobility devices

1. Limiting use. The department or a municipality with respect to a way under its jurisdiction may prohibit the operation of electric personal assistive mobility devices. Municipalities may impose limits on the operation of electric personal assistive mobility devices in accordance with the provisions set forth in Title 30-A, section 3009.

[ 2001, c. 687, §16 (NEW) .]

2. Operation. Electric personal assistive mobility devices may be operated anywhere pedestrians are permitted to travel, including, but not limited to, sidewalks, public ways with speed limits of 35 miles per hour or less and bike paths, unless such operation is prohibited by local ordinance or state or federal law. A person operating an electric personal assistive mobility device shall at all times yield the right of way to pedestrians. In addition, a person operating an electric personal assistive mobility device shall give an audible signal before overtaking or passing a pedestrian.

[ 2001, c. 687, §16 (NEW) .]

3. Riding to the right. Electric personal assistive mobility devices may operate on public ways where the speed limit is 35 miles per hour or less only where a sidewalk or bike path is unavailable. During operation on a public way, a person operating an electric personal assistive mobility device shall ride it as far as practicable to the right side of the way, except when making a left turn, and shall cross public ways using crosswalks where available. This subsection does not apply in a municipality that makes other provisions for the location of traffic by bicycles, motorized scooters and electric personal assistive mobility devices. During operation on a public way at nighttime or at other times when motor vehicles are required to display headlights, a person operating an electric personal assistive mobility device shall wear reflective clothing or a reflective device that is visible at least 200 feet from the rear or shall employ an equivalent illumination device located on the electric personal assistive mobility device.

[ 2001, c. 687, §16 (NEW) .]

4. Speed. On sidewalks, a person operating an electric personal assistive mobility device may not exceed speeds of 5 miles per hour. On public ways and bike paths, a person operating an electric personal assistive mobility device may not exceed speeds of 15 miles per hour.

[ 2001, c. 687, §16 (NEW) .]

5. Hitching rides. A person operating an electric personal assistive mobility device may not attach it to a moving vehicle on a way.

[ 2001, c. 687, §16 (NEW) .]

6. Lights. When in use at nighttime or at other times when motor vehicles are required to display headlights, an electric personal assistive mobility device must have:

A. A lit front light that emits a white light visible from a distance of at least 200 feet to the front; [2001, c. 687, §16 (NEW).]

B. A red reflector to the rear that is visible at least 200 feet to the rear; and [2001, c. 687, §16 (NEW).]

C. At least one reflector strip prominently displayed on the device's tires. [2001, c. 687, §16 (NEW).]

[ 2001, c. 687, §16 (NEW) .]

7. Stopping. An electric personal assistive mobility device must be equipped to enable the operator to stop the device within a reasonable distance.

[ 2001, c. 687, §16 (NEW) .]

8. Violations during 183-day trial period.

[ 2001, c. 687, §16 (NEW); MRSA T. 29-A, §2063-A, sub-§8 (RP) .]

9. Violations. Beginning 183 days after the effective date of this section, a person who violates this section commits a traffic infraction for which a forfeiture of not more than $10 may be adjudged for the first offense and a forfeiture of not more than $25 may be adjudged for the 2nd or subsequent offense. In addition to a forfeiture that may be adjudged, a person who commits a 3rd or subsequent offense may have that person's electric personal assistive mobility device impounded for no more than 30 days.

[ RR 2015, c. 1, §33 (COR) .]

10. Registration. Electric personal assistive mobility devices are not subject to the requirements of chapter 5.

[ 2001, c. 687, §16 (NEW) .]

SECTION HISTORY

2001, c. 687, §16 (NEW). RR 2015, c. 1, §33 (COR).



29-A §2063-B. Toy vehicles

1. Definitions. For the purpose of this section, "toy vehicle" includes, but is not limited to, skateboards, rollerskates, wagons, sleds and coasters.

[ 2007, c. 400, §7 (NEW) .]

2. Hitching rides. A person riding on a toy vehicle may not attach it to a moving vehicle on a way.

[ 2007, c. 400, §7 (NEW) .]

3. Penalties. A person 17 years of age or over who violates this section commits a traffic infraction for which a fine of not less than $25 and not more than $250 may be adjudged.

[ 2013, c. 482, §3 (AMD) .]

4. Impoundment. The chief of police of a municipality, or if there is no chief of police, the chair of the local legislative body, when satisfied that a juvenile under 17 years of age has ridden a toy vehicle in violation of this section, may impound the toy vehicle for a period not to exceed 5 days for the first offense, 10 days for a 2nd offense and 30 days for a subsequent offense.

[ 2007, c. 400, §7 (NEW) .]

SECTION HISTORY

2007, c. 400, §7 (NEW). 2013, c. 482, §3 (AMD).



29-A §2064. No coasting on grade in neutral

An operator, when traveling on a downgrade, may not coast with the gears of the vehicle in neutral. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2065. Driving over fire hose

An operator of a motor vehicle may not drive over an unprotected hose of a fire department laid down on a way for a fire or alarm without the consent of the police or fire department official in command. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2066. Following too closely

1. Prohibition. An operator of a vehicle may not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of the vehicles, the traffic and the condition of the way.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Vehicles towing other vehicles. An operator of a vehicle towing another vehicle, when traveling outside of a business or residential district and following a vehicle towing another vehicle and when conditions permit, shall leave sufficient space so that an overtaking vehicle may enter the space between the 2 vehicles without danger. This subsection does not prohibit a motor vehicle towing another vehicle from overtaking and passing another vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Motorcades. Motor vehicles being driven outside of a business or residential district in a caravan or motorcade must be operated as to allow sufficient space between vehicles so that an overtaking vehicle may enter the space between vehicles without danger. This subsection does not apply to funeral processions.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Trucks. A truck operator, when traveling outside of a business or residential district, may not follow within 150 feet of another truck. This subsection does not prohibit one truck overtaking or passing another.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Following fire apparatus; other emergency vehicles. An operator may not follow within 500 feet of fire apparatus traveling in response to a fire alarm or within 150 feet of any other authorized emergency vehicle as defined in section 2054, subsection 1, paragraph B that is using an emergency light as defined in section 2054, subsection 1, paragraph D.

[ 2001, c. 360, §10 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2001, c. 360, §10 (AMD).



29-A §2067. Lights

1. Display of headlights. A vehicle located on a way must be equipped with headlights as described in section 1904. The headlights must be illuminated:

A. During the period from sunset to sunrise; [2015, c. 51, §1 (AMD).]

B. At any time when, due to insufficient light or unfavorable atmospheric conditions, including, but not limited to, rain, freezing rain, fog or snow, persons or vehicles on the way are not discernible for a distance of 1,000 feet ahead; and [1997, c. 249, §1 (NEW).]

C. At any time when windshield wipers are in constant use. [1997, c. 249, §1 (NEW).]

This subsection does not apply to a vehicle that is parked or standing off the main traveled portion of the way.

[ 2015, c. 51, §1 (AMD) .]

2. Dimming. When a vehicle equipped with multiple-beam road lights approaches an oncoming vehicle within 500 feet or follows a vehicle within 300 feet, the operator shall dim the headlights or switch to a low beam and shall turn off a fog light allowed by section 1909-A, unless the fog light was installed by the vehicle manufacturer at the time the vehicle was originally manufactured.

[ 2003, c. 340, §8 (AMD) .]

3. Parking or standing. Unless a municipal ordinance specifically provides otherwise, a vehicle may not be parked or stand on or beside the left-hand side of a way during the times when lighted lamps are required in a manner that its lights project in the direction of oncoming traffic.

[ 2001, c. 360, §11 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 115, §1 (AMD). 1997, c. 249, §1 (AMD). 1997, c. 653, §9 (AMD). 2001, c. 360, §11 (AMD). 2003, c. 340, §8 (AMD). 2015, c. 51, §1 (AMD).



29-A §2068. Parking

1. On ways. The following provisions apply to parking on public ways.

A. A person may not park a vehicle, whether attended or unattended, on the traveled portion of a public way outside of a business or residence district when it is practicable to park off of the way. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A person may not park a vehicle on a public way unless:

(1) A clear and unobstructed width of at least 10 feet is left for free passage of other vehicles on the way; and

(2) An approaching vehicle has a clear view of the way for 300 feet beyond the parked vehicle, before approaching within 200 feet of it. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B-1. A person may not park a vehicle on the following portions of a public way that are included in a limited-access highway:

(1) On a traffic lane, deceleration lane, acceleration lane or on a bridge; or

(2) On the shoulder to the left of the traffic lanes. [1997, c. 653, §10 (NEW).]

C. The Department of Transportation may place signs prohibiting or restricting the stopping, standing or parking of vehicles on a public way or within 10 feet of the traveled portion of a way or on property under its jurisdiction, where stopping, standing or parking is dangerous to those using the way or would unduly interfere with the free movement of traffic. [2003, c. 452, Pt. Q, §44 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

C-1. An operator may not stop, stand or park a vehicle in violation of the restriction on a sign under paragraph C. [2003, c. 452, Pt. Q, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. This subsection does not apply to a vehicle that is:

(1) Disabled to the extent that it is impossible to avoid stopping and temporarily leaving the vehicle; or

(2) Employed in construction, maintenance or repair of pipes and wires of a public utility in, on, along, over, across and under a public way. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2003, c. 452, Pt. Q, §§44, 45 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Brakes set. An operator may not allow a motor vehicle to stand on a public way and remain unattended without effectively setting its brakes.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Moving parked vehicle. A person may not move a vehicle that is stopped, standing or parked on a public way until movement can be made with reasonable safety.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Opening and closing doors. A person may not open the door of a motor vehicle on the side of moving traffic unless opening the door is reasonably safe to do and can be done without interfering with the movement of traffic.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Open doors. A person may not leave a door of a vehicle open on the side of moving traffic for a period of time longer than necessary to load or unload passengers.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 653, §10 (AMD). 2003, c. 452, §§Q44,45 (AMD). 2003, c. 452, §X2 (AFF).



29-A §2069. Authority to remove an improperly parked vehicle; vehicles used in commission of a crime

1. Parked in violation. A law enforcement officer or the Department of Transportation may cause the removal of a vehicle or require the operator to move the vehicle from a location in violation of section 2068, subsection 1 to a location where parking is permitted.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Interfering with snow removal, normal traffic movement. A law enforcement officer may cause the removal to a suitable parking place, at the expense of the registered owner, of a vehicle interfering with snow removal or the normal movement of traffic or parked within the limits of a right-of-way. The Department of Transportation may take the same action for a vehicle standing on property under its jurisdiction.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Vehicle used in connection with a crime or operating after suspension traffic infraction. A law enforcement officer may cause the removal to a suitable parking place of a vehicle connected with:

A. The arrest of the operator or owner of that vehicle; [2015, c. 159, §4 (NEW).]

B. The issuance of a summons for a traffic infraction as described in section 2412-A, subsection 8; [2015, c. 159, §4 (NEW).]

C. A suspended registration pursuant to Title 23, section 1980 or the suspension of the owner's right to operate the vehicle pursuant to section 2461 for failure to pay a toll; or [2015, c. 159, §4 (NEW).]

D. The commission of a crime. [2015, c. 159, §4 (NEW).]

When a vehicle has been removed pursuant to paragraph C, the vehicle may be released only after the tolls, fees and penalties have been paid and the vehicle's registration has been reinstated or the owner's right to operate the vehicle has been restored.

[ 2015, c. 159, §4 (AMD) .]

4. Liability for damages; charges. The State, a political subdivision of the State or a law enforcement officer is not liable for damage that may be caused by removal of a vehicle or for any towing or storage charges.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Notification. Upon removal of a vehicle in accordance with this section, the notification requirements and provisions for payment of towing and storage costs in chapter 15, subchapter 3 apply.

[ RR 2009, c. 2, §82 (COR) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). RR 2009, c. 2, §82 (COR). 2009, c. 493, §1 (AMD). 2015, c. 159, §4 (AMD).



29-A §2070. Passing another vehicle

1. Passing on left. An operator of a vehicle passing another vehicle proceeding in the same direction must pass to the left at a safe distance and may not return to the right until safely clear of the passed vehicle. An operator may not overtake another vehicle by driving off the pavement or main traveled portion of the way.

[ 1997, c. 653, §11 (AMD) .]

1-A. Passing bicycle or roller skier. An operator of a motor vehicle that is passing a bicycle or roller skier proceeding in the same direction shall exercise due care by leaving a distance between the motor vehicle and the bicycle or roller skier of not less than 3 feet while the motor vehicle is passing the bicycle or roller skier. A motor vehicle operator may pass a bicycle or roller skier traveling in the same direction in a no-passing zone only when it is safe to do so.

The collision of a motor vehicle with a person operating a bicycle or roller skis is prima facie evidence of a violation of this subsection.

[ 2013, c. 241, §5 (AMD) .]

2. Giving way. Except when passing on the right is permitted, the operator of passed vehicle:

A. Shall give way to the right in favor of the passing vehicle upon audible signal; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. May not increase speed until completely overtaken by the passing vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Visibility. A passing vehicle may be operated to the left of the way's center only when the left side is clearly visible and free of oncoming traffic for a sufficient distance ahead to permit overtaking to be completed without interfering with the safe operation of an approaching or passed vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Returning to the right. The passing vehicle must return to the right before coming within 100 feet of an approaching vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Limitation. Except on a one-way road, an operator may not drive to the left side of the way under the following conditions:

A. When approaching the crest of a grade or on a curve where the operator's view is obstructed for a distance as to create a hazard if another vehicle approached from the opposite direction; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. When approaching within 100 feet of or traversing an intersection or railroad grade crossing, except when turning to the left to enter an intersecting way; [2005, c. 141, §1 (AMD).]

C. When the view is obstructed within 100 feet of a bridge, viaduct or tunnel; [2005, c. 141, §1 (AMD).]

D. When the single center line highway marking method is used and an unbroken painted line is marked on the way, except in an emergency; or [2005, c. 141, §2 (NEW).]

E. When the double center line highway marking method is used and an unbroken painted line is marked on the way in the operator's lane, except in an emergency. [2005, c. 141, §2 (NEW).]

[ 2005, c. 141, §§1, 2 (AMD) .]

6. Passing on the right. An operator may pass a vehicle on the right only under the following conditions:

A. When the vehicle to be passed is making or about to make a left turn; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. On a way with unobstructed pavement not occupied by parked vehicles and of sufficient width for 2 or more lines of traffic in each direction; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. On a way on which traffic is restricted to one direction, when the roadway is free from obstructions and of sufficient width for 2 or more lines of traffic. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

An operator may pass on the right only under conditions permitting that movement in safety. An operator may not overtake by driving off the pavement or main traveled portion of the way.

A person operating a bicycle or roller skis may pass a vehicle on the right at the bicyclist's or roller skier's own risk.

[ 2009, c. 484, §7 (AMD) .]

7. Evidence. The placing on a roadway of highway markings conforming to this chapter is prima facie evidence that the markings have been placed by the official act or direction of lawful authority.

[ 2005, c. 141, §3 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 653, §11 (AMD). 2005, c. 141, §§1-3 (AMD). 2007, c. 400, §§8, 9 (AMD). 2009, c. 484, §§6, 7 (AMD). 2013, c. 241, §5 (AMD).



29-A §2071. Turning and signals

1. Prohibition. An operator may not turn a vehicle or move right or left on a public way unless the movement can be made with reasonable safety.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Turn signal. An operator must give a turn signal as follows.

A. An operator may not turn a vehicle without giving an appropriate signal if other traffic may be affected by that movement. [2003, c. 452, Pt. Q, §46 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A turn signal must be given continuously during at least the last 100 feet traveled before turning. [2003, c. 452, Pt. Q, §46 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §46 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Stop signal. An operator may not stop or suddenly decrease a vehicle's speed without first giving an appropriate signal to the operator of a vehicle immediately to the rear.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Types of signals. A stop or turn signal must be given by the hand and arm, a signal light or mechanical signal device.

A. When a vehicle is constructed or loaded so that a hand and arm signal is not visible to the front and rear, then signals must be given by a light or device. [2003, c. 452, Pt. Q, §46 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A light signal must emit a white or amber light to the front and a red or amber light to the rear for turn signals and red to the rear for stop signals. [2003, c. 452, Pt. Q, §46 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §46 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Hand signals. Signals by hand and arm must be given by the left arm from the left side of a vehicle in the following manner:

A. To indicate a left turn, the hand and arm must be extended horizontally; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. To indicate a right turn, the hand and arm must be extended upward, except that a person who is operating a bicycle or roller skis is not in violation of this subsection if the person signals a right turn by extending the person's right hand and arm horizontally; and [2009, c. 484, §8 (AMD).]

C. To indicate a stop or a decrease in speed, the hand and arm must be extended downward. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

A person operating a bicycle may return the hand used to signal a turn to the handlebars during the turn to maintain proper control of the bicycle. A roller skier may return the hand used to signal a turn to a position required to maintain proper control of the roller skis during the turn.

[ 2009, c. 484, §8 (AMD) .]

6. Fire departments exempted. This section does not apply to vehicles operated by organized fire departments.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 371, §2 (AMD). 2001, c. 148, §4 (AMD). 2003, c. 452, §Q46 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 484, §8 (AMD).



29-A §2072. U-turns

An operator may not turn a vehicle to proceed in the opposite direction on a curve or on the approach to or near the crest of a grade, where the vehicle can not be seen by the operator of another vehicle approaching in either direction within 500 feet. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2073. Authority to regulate speeds

1. Authority to regulate. Except as provided in section 2075, subsection 2 and notwithstanding section 2074, subsection 1, the Commissioner of Transportation, with the approval of the Chief of the State Police, may:

A. Restrict the maximum rate of speed on a public way where a speed limit will minimize the danger of accident, promote the free flow of traffic, conserve motor fuel or respond to changes in federal laws; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Increase the maximum rate of speed on a public way where higher speeds are warranted to promote the normal and reasonable movement of traffic; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Make an adjustment of maximum rates of speed. An adjustment under this paragraph is exempt from the provisions of the Maine Administrative Procedure Act.

The commissioner may not set maximums that exceed 60 miles per hour or, on the interstate system or other divided controlled-access highways, 75 miles per hour.

The commissioner may not set maximums for the Maine Turnpike. [2013, c. 107, §1 (AMD).]

[ 2013, c. 107, §1 (AMD) .]

2. Municipal request. If a municipal request to the Department of Transportation to change a speed limit is denied, the department shall inform the municipality in writing of the reasons for that denial and shall offer to meet with the municipal officials in that municipality to review those reasons. The municipality may request the department to hold a public hearing within the municipality to provide the department with the views of the public on the requested speed limit change. The department shall:

A. Hold the hearing within 30 days of the request; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Inform the municipality of a final decision on the requested speed limit change within 30 days after the hearing. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1999, c. 160, §1 (AMD) .]

3. Prohibition. A person may not operate a vehicle in excess of maximum speeds fixed pursuant to this section, as long as notice of changes in speed limits has been given by signs erected by the Department of Transportation.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Other ways. The Department of Transportation is not required to erect speed signs on a town way, unimproved state aid highway or on a way constructed to interstate standards.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

Notwithstanding the provisions of Private and Special Law 1865, chapter 532, section 8-A, speed limits within the limits of the property owned by or under the control of the University of Maine System must be established by the Department of Transportation and the Maine State Police as provided in this section. The speed limits must be posted by the University of Maine System in accordance with written directions or policies of the Department of Transportation. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 160, §1 (AMD). 2011, c. 415, §2 (AMD). 2013, c. 107, §1 (AMD).



29-A §2074. Rates of speed

An operator shall operate a vehicle at a careful and prudent speed not greater than is reasonable and proper having due regard to the traffic, surface and width of the way and of other conditions then existing. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Rates of speed. Except when conditions or other regulations require a lower speed, the following are maximum rates of speed:

A. Fifteen miles per hour when traveling in a school zone:

(1) During recess;

(2) When children are going to or leaving school during school opening or closing hours. For purposes of this paragraph, school opening and closing hours are 1/2 hour before and 1/2 hour after the beginning of the school day and 1/2 hour before and 1/2 hour after the end of the school day;

(3) When school speed limit signs are flashing during school opening or closing hours; or

(4) At other times designated by a municipal traffic ordinance that regulates town ways that are classified as local by the Department of Transportation in accordance with the federal functional classification system. [2001, c. 145, §3 (RPR).]

B. Fifteen miles per hour when approaching within 50 feet and in traversing an intersection when the operator's view is obstructed except when preference is given to through movement of traffic in one direction by "stop" signs or other traffic control devices or by direction of a law enforcement officer. An operator's view is considered obstructed when at any time during the last 50 feet of an approach to an intersection there is not a clear and uninterrupted view of the intersection and of the traffic on all ways entering the intersection for a distance of 200 feet from it; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Twenty-five miles per hour in a business or residential district or built-up portion unless otherwise posted; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Forty-five miles per hour on all other public ways unless otherwise posted; and [2005, c. 577, §30 (AMD).]

E. On ways with a higher maximum speed limit, 45 miles per hour for a school bus transporting pupils to and from school. At all other times, a school bus may not exceed 55 miles per hour, except that on an interstate highway, as defined in Title 23, section 1903, subsection 3, and on the turnpike, as defined in Title 23, section 1964, subsection 9, a school bus may not exceed the posted speed limit. [2009, c. 9, §1 (AMD).]

F. [2005, c. 577, §31 (RP).]

[ 2009, c. 9, §1 (AMD) .]

1-A. Emergency zone. A person shall operate a vehicle at a careful and prudent speed not greater than is reasonable and proper when approaching or passing through an emergency zone, having due regard for the safety of any individual present in the emergency zone and the physical characteristics of the emergency zone.

For purposes of this subsection, "emergency zone" means any portion of a way where at least one stationary ambulance or emergency medical service, fire department, hazardous material response or police vehicle is located with emergency lights in use for the purpose of rendering medical assistance or responding to an event when the situation presents a risk of harm to a person using the way or an area immediately adjacent to the way. An emergency zone may be identified by any method reasonably visible to an approaching operator, including, but not limited to, vehicle emergency lights, signs, traffic cones, flaggers or mobile lighting.

A person who violates this subsection commits a traffic infraction punishable by a fine of not less than $250.

[ 2009, c. 554, §1 (NEW) .]

2. Compact areas. The compact or built-up portion of a municipality is the territory contiguous to a way that is built up with structures situated less than 150 feet apart for a distance of at least 1/4 of a mile. Municipal officers may designate a compact or built-up portion by appropriate signs.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Criminal offense. A person commits a Class E crime if that person operates a motor vehicle at a speed that exceeds the maximum rate of speed by 30 miles per hour or more.

The complaint for a violation of a speed limit must specify the speed at which the defendant is alleged to have operated a motor vehicle.

[ 1995, c. 584, Pt. B, §8 (AMD) .]

3-A. Minimum fine. A person who operates a motor vehicle on the Maine Turnpike or the Interstate Highway System at a speed that exceeds the posted speed by less than 30 miles per hour commits a traffic infraction punishable by a fine of not less than $50.

[ 2013, c. 107, §2 (AMD) .]

3-B. Fine doubled. The penalty for a violation of subsection 1, paragraph A is twice the amount of the fine designated in accordance with Title 4, section 164, subsection 12 for a speeding violation under section 2073 involving a similar excessive rate of speed.

[ 1999, c. 308, §1 (NEW) .]

4. Exception. This section does not apply to the operation of a vehicle:

A. In racing events and exhibitions at which the public does not have access to the operating area; or [1995, c. 65, Pt. A, §106 (NEW); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

B. On private land to which the public does not have access when used by or with authorization of the landowner. [1995, c. 65, Pt. A, §106 (NEW); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

[ 1995, c. 65, Pt. A, §106 (NEW); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A106 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 584, §§B8,9 (AMD). 1999, c. 308, §1 (AMD). 2001, c. 145, §3 (AMD). 2005, c. 577, §§30,31 (AMD). 2009, c. 9, §1 (AMD). 2009, c. 554, §1 (AMD). 2011, c. 415, §3 (AMD). 2013, c. 107, §2 (AMD).



29-A §2075. Other speed regulations

1. Operation impeding movement of traffic. A person may not operate a motor vehicle at such a slow speed as to impede the normal and reasonable movement of traffic, except when reduced speed is necessary for safe operation of the motor vehicle or in compliance with law.

[ 2003, c. 452, Pt. Q, §47 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Minimum speed limit. When the Department of Transportation determines, on the basis of an engineering and traffic investigation, that slow speeds on a public way consistently impede the normal and reasonable movement of traffic, the Commissioner of Transportation, with the approval of the Chief of the Maine State Police, may establish a minimum speed limit.

A person may not operate a vehicle below a posted minimum speed limit, except when necessary for safe operation.

[ 2003, c. 452, Pt. Q, §48 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Public ways under construction. The Commissioner of Transportation may restrict the speed limit on a public way under construction or during maintenance and the Executive Director of the Maine Turnpike Authority may restrict the speed limit on any portion of the turnpike under construction or during maintenance when a lower rate of speed would minimize the danger of accident. A person may not operate a motor vehicle in excess of these speeds, as long as notice of the maximum speed has been given by standard black and white speed limit signs on the way. Signs erected pursuant to this subsection must be covered or removed during hours when the speed limit is not restricted.

The penalty for a violation of this subsection is a fine equal to twice the amount of the fine designated in accordance with Title 4, section 164, subsection 12 for a similar speeding violation under section 2073.

[ 1995, c. 151, §1 (AMD) .]

3. Municipal authority. Except as provided in this subsection, a municipality may not alter a speed limit or enact or enforce a regulation contrary to this Title. A municipality may:

A. Regulate traffic by means of signal devices or other appropriate methods on a way on which traffic is heavy or continuous; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Limit traffic to one-way traffic on a way, subject to Title 23, section 1351; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Regulate speed of vehicles in public parks by erecting at all entrances to the park adequate signs giving notice of the special speed regulations; [2001, c. 313, §1 (AMD).]

D. With the approval of the Department of Transportation and the Chief of the State Police, increase or decrease the speed limit on through ways by erecting standard signs giving notice of the speed limit in accordance with the latest edition of the Manual on Uniform Traffic Control Devices published by the Federal Highway Administration; [2003, c. 92, §2 (AMD).]

E. Subject to the provisions of this paragraph, if it is a qualifying municipality, set speed limits on qualifying roads. As used in this paragraph, "qualifying municipality" means a municipality that has a population of 2,500 or more as measured by the latest decennial United States census or that employs a professional engineer licensed in this State. As used in this paragraph, "qualifying road" means a town way that is classified as local by the Department of Transportation in accordance with the federal functional classification system.

If a qualifying municipality decides to set speed limits in accordance with this paragraph, the municipality shall provide written notice of that determination to the Commissioner of Transportation and shall set speed limits for all qualifying roads in that municipality.

Unless otherwise approved as provided in paragraph D, speed limits set by a municipality must be in 5-mile-per-hour increments within the following ranges:

(1) From 20 to 25 miles per hour, inclusive, regarding roads in a business or residential district or a compact area, except that the lower limit may be set at 15 miles per hour on roads on islands not accessible by road or dead end roads less than 1/4 mile in length; and

(2) From 30 to 50 miles per hour, inclusive, regarding roads in all other areas.

Prior to establishing a speed limit, the municipality must perform a traffic investigation that reviews the factors identified in the applicable sections of the Manual on Uniform Traffic Control Devices. The municipal officers shall validate that speed limit in accordance with the procedure for establishing municipal traffic ordinances set forth in Title 30-A, section 3009, post standard speed limit signs in accordance with the Manual on Uniform Traffic Control Devices and provide written notice of that speed limit zone to the Commissioner of Transportation on forms approved by the Department of Transportation.

The Department of Transportation may require a municipality with a population of 5,000 or more as measured by the latest decennial United States census that has not provided written notice to the department that the municipality will set speed limits in accordance with this paragraph to provide the department with all data necessary to set such speed limits. The nature, extent and form of that data must be acceptable to the department and may include, without limitation, the reason for the request, length and location of the proposed speed zone, road width, number of driveways in that zone, traffic volume, posted speed, prevailing speed as measured by radar, accident history and speed enforcement efforts; and [2003, c. 92, §3 (AMD).]

F. With the approval of the Department of Transportation and the Chief of the State Police, and in accordance with the latest edition of the Manual on Uniform Traffic Control Devices published by the Federal Highway Administration, designate a school zone to which the speed limits in section 2074, subsection 1, paragraph A apply. [2003, c. 92, §4 (NEW).]

[ 2003, c. 92, §§2-4 (AMD) .]

4. Speed measurement. The results of a measurement of the following instruments must be accepted as prima facie evidence of the speed of a motor vehicle in a criminal or traffic infraction proceeding:

A. Radar; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. An electronic device that measures speed by radiomicrowaves, laser or otherwise; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A device that measures, in any sequence, a selected distance traversed by a motor vehicle operated by the law enforcement officer and the time required by another motor vehicle to traverse that same distance, and computes therefrom the average speed of the other vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Signs. The presence of signs is prima facie evidence that those signs were erected, that they provide the notice required and that the speeds indicated were fixed in accordance with this chapter.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 151, §1 (AMD). 2001, c. 313, §1 (AMD). 2003, c. 92, §§2-4 (AMD). 2003, c. 452, §§Q47,48 (AMD). 2003, c. 452, §X2 (AFF).



29-A §2076. Railroad or grade crossings

1. Reduction of speed at crossing. An operator of a motor vehicle passing a sign provided for in Title 23, sections 1251 and 1252 shall, at a distance of 100 feet from the nearest rail of the crossing reduce the vehicle speed to a reasonable and proper rate, observe in each direction and proceed cautiously over the crossing.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Warning devices. An operator of a motor vehicle approaching a railroad crossing shall do so in a manner so that the operator will be able to stop if necessary. The operator shall stop the vehicle not less than 15 feet and not more than 50 feet from the nearest rail of the railroad track and may not proceed if:

A. A clearly visible electric or mechanical signal device warns of the approach of a train; [2015, c. 89, §1 (NEW).]

B. A crossing gate is lowered or a flagger gives or continues to give a signal or warning of the approach or passage of a train; [2015, c. 89, §1 (NEW).]

C. A train is visible and is in hazardous proximity to the crossing; or [2015, c. 89, §1 (NEW).]

D. A sign, device or law requires the vehicle to stop. [2015, c. 89, §1 (NEW).]

A vehicle may proceed across the track when the gates have been raised, the flagger indicates that no train is approaching or, if there is an electric or mechanical signal device, the operator has ascertained that no train is approaching. An operator proceeding by an electric or mechanical signal device shall use extra caution.

[ 2015, c. 89, §1 (AMD) .]

3. Required stops. A person operating any of the following vehicles shall stop the vehicle at a grade crossing between 50 feet and 15 feet from the nearest rail, listen, look in each direction along the tracks for an approaching train and ascertain that no train is approaching:

A. A bus transporting passengers; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A motor vehicle transporting any quantity of chlorine; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A motor vehicle that, in accordance with 49 Code of Federal Regulations, Part 172, Subpart F, is required to be marked or placarded; [1995, c. 247, §5 (AMD).]

D. A cargo tank vehicle, whether loaded or empty, used to transport:

(1) A hazardous material as defined in 49 Code of Federal Regulations, Parts 170 to 189; or

(2) A commodity under special permit in accordance with the provisions of the Code of Federal Regulations; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. A cargo tank vehicle transporting a commodity that at the time of loading has a temperature above its flash point as determined by 49 Code of Federal Regulations, Part 173.115. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2003, c. 452, Pt. Q, §49 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3-A. Yield at grade crossing. The operator of any of the vehicles listed in subsection 3 shall yield at a grade crossing to an approaching train.

[ 2003, c. 452, Pt. Q, §50 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Exceptions. An operator is not required to stop under this section:

A. At a streetcar crossing or railroad tracks used exclusively for industrial switching purposes, within a business district; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. When a law enforcement officer or crossing flagger directs traffic to proceed; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. At an abandoned crossing that is marked with a sign indicating that the rail line is abandoned; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. At an industrial or spur line railroad grade crossing marked with a sign reading "exempt." An "exempt" sign must be erected by or with the consent of the Department of Transportation. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Penalty. The following penalties apply to violations of this section.

A. An operator failing to comply with the requirements of subsection 1 or 2 commits a traffic infraction. [2003, c. 452, Pt. Q, §51 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. An operator who fails to comply with subsection 3 commits a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. Q, §51 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. An operator commits a Class D crime if that operator is required to stop under subsection 3 and fails to stop for or yield the right-of-way to a train, engine or conveyance on the track. This crime is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. Q, §51 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §51 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Abandoned or exempt crossings. The department may exempt a crossing after providing written notice within 30 days to the railroad and municipality in which the crossing is located or, after hearing, if requested within 30 days either by the railroad, municipality or 10 or more residents of the State. For each exempt crossing, the department may order and impose safety provisions as it determines expedient or necessary. For any exempt crossing that does not have automatic warning devices, the engineer shall stop the train prior to entering the crossing, and a member of the train crew shall stop all motor vehicle traffic prior to flagging the train through the crossing. For an exempt crossing with automatic warning devices, the engineer shall stop the train prior to entering the crossing and determine that all motor vehicle traffic has come to a stop prior to proceeding. Any exempt crossing must be posted with appropriate signs, which must be erected and maintained by the department.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 247, §5 (AMD). 1999, c. 771, §C14 (AMD). 1999, c. 771, §§D1,2 (AFF). 2003, c. 452, §§Q49-51 (AMD). 2003, c. 452, §X2 (AFF). 2015, c. 89, §1 (AMD).



29-A §2077. Working on ways

Sections 2051, 2053, 2055, 2056, 2066, 2068 and 2076 do not apply to a person, motor vehicle and other equipment actually engaged in work on the surface of a public way, but do apply to such a person and vehicle when traveling to or from such work. [2013, c. 112, §8 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2013, c. 112, §8 (AMD).



29-A §2078. Emergency rule

For public safety or convenience, during a fire, accident, emergency or special event, a law enforcement officer may temporarily close a way to vehicular traffic or to vehicles of a certain description, or divert pedestrian or vehicular traffic. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

An operator or pedestrian commits a Class E crime if that operator or pedestrian refuses to follow the directions for the movement of vehicles or pedestrians on request or signal of a law enforcement officer or if the operator or pedestrian knowingly refuses to follow the direction of a sign clearly posted by a law enforcement officer to temporarily close a way to vehicular traffic or to vehicles of a certain description or to divert pedestrian or vehicular traffic during a fire, accident, emergency or special event. For the purposes of this section, a posted sign must include language sufficiently describing the restriction or prohibition and must include the fact that a violation is a Class E crime. [2009, c. 251, §11 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 183, §11 (AMD). 2009, c. 251, §11 (AMD).



29-A §2079. Unnecessary noise

Braking or acceleration may not be unnecessarily made so as to cause a harsh and objectionable noise. [2013, c. 588, Pt. A, §38 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2013, c. 588, Pt. A, §38 (AMD).



29-A §2079-A. Excessive sound system noise

1. Prohibition. A person may not operate a sound system in a vehicle on a public way at a volume that is audible at a distance of greater than 25 feet and that exceeds 85 decibels or that is greater than is reasonable with due regard to the location of the vehicle and the effect on persons in proximity to the vehicle. It is a prima facie violation of this section if the vehicle is located near buildings and the buildings or windows in the buildings are shaken or rattled by the sound of the sound system.

[ 2001, c. 73, §1 (NEW) .]

2. Penalty. Violation of subsection 1 is a traffic infraction for which the following forfeitures must be assessed:

A. For a first offense, $50; [2001, c. 73, §1 (NEW).]

B. For a 2nd offense, $100; and [2001, c. 73, §1 (NEW).]

C. For a 3rd or subsequent offense, $150. [2001, c. 73, §1 (NEW).]

[ 2001, c. 73, §1 (NEW) .]

SECTION HISTORY

2001, c. 73, §1 (NEW).



29-A §2080. Operation of all-terrain and off-road vehicles

Notwithstanding any other provision of law, whenever an all-terrain vehicle or off-road vehicle is operated on a way, the vehicle and operator are subject to all provisions of this Title, except chapters 5, 7, 13 and 15. Whenever an all-terrain vehicle or off-road vehicle is operated on a way, the operator is not subject to the provisions of chapter 11, except when an all-terrain vehicle is permitted in accordance with section 501, subsection 8. [2005, c. 577, §32 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 584, §B10 (AMD). 2005, c. 577, §32 (AMD).



29-A §2081. Use of safety seat belts

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Child safety seat" means a child safety seat that meets the standards described in the Federal Motor Vehicle Safety Standards. [2001, c. 585, §1 (NEW); 2001, c. 585, §6 (AFF).]

B. "Federal Motor Vehicle Safety Standards" means the standards described in 49 Code of Federal Regulations, Part 571, in effect on January 1, 1981, as subsequently amended. [2001, c. 585, §1 (NEW); 2001, c. 585, §6 (AFF).]

C. "Federally approved child restraint system" means a child safety restraint that is intended to be used as crash protection in vehicles and that meets the requirements of the Federal Motor Vehicle Safety Standard 213. [2003, c. 380, §1 (AMD); 2003, c. 380, §5 (AFF).]

[ 2003, c. 380, §1 (AMD); 2003, c. 380, §5 (AFF) .]

2. Children under 40 pounds. When a child who weighs less than 40 pounds is being transported in a motor vehicle that is required by the United States Department of Transportation to be equipped with safety seat belts, the operator must have the child properly secured in accordance with the manufacturer's instructions in a child safety seat. Violation of this subsection is a traffic infraction for which a fine of $50 for the first offense, $125 for the 2nd offense and $250 for the 3rd and subsequent offenses must be imposed. A fine imposed under this subsection may not be suspended by the court.

[ 2005, c. 12, Pt. AAA, §1 (AMD) .]

3. Passengers less than 18 years of age. Except as provided in subsection 2, the following provisions apply to passengers less than 18 years of age riding in a vehicle that is required by the United States Department of Transportation to be equipped with seat belts. Violation of this subsection is a traffic infraction for which a fine of $50 for the first offense, $125 for the 2nd offense and $250 for the 3rd and subsequent offenses must be imposed. A fine imposed under this subsection may not be suspended by the court.

A. The operator shall ensure that a child who weighs at least 40 pounds but less than 80 pounds and who is less than 8 years of age is properly secured in a federally approved child restraint system. Nonprofit, municipal or contracted transportation service providers are exempt from this paragraph until February 1, 2005, except that the operator shall ensure that the child is properly secured in a seat belt. [2003, c. 380, §2 (AMD); 2003, c. 380, §5 (AFF).]

B. The operator shall ensure that a child who is less than 18 years of age and at least 8 years of age or who is less than 18 years of age and more than 4 feet, 9 inches in height is properly secured in a seat belt. [2007, c. 295, §2 (AMD).]

C. The operator shall ensure that a child who is less than 12 years of age and who weighs less than 100 pounds is properly secured in the rear seat of a vehicle, if possible. [2001, c. 585, §3 (NEW); 2001, c. 585, §6 (AFF).]

[ 2007, c. 295, §2 (AMD) .]

3-A. Other passengers 18 years of age and older; operators. When a person 18 years of age or older is a passenger in a vehicle that is required by the United States Department of Transportation to be equipped with seat belts, the passenger must be properly secured in a seat belt. Each such passenger is responsible for wearing a seat belt as required by this subsection, and a passenger that fails to wear a seat belt as required by this subsection is subject to the enforcement provisions of subsection 4. The operator of a vehicle that is required by the United States Department of Transportation to be equipped with seat belts must be secured in the operator's seat belt. Violation of this subsection is a traffic infraction for which a fine of $50 for the first offense, $125 for the 2nd offense and $250 for the 3rd and subsequent offenses must be imposed. A fine imposed under this subsection may not be suspended by the court. A vehicle, the contents of a vehicle, the driver of or a passenger in a vehicle may not be inspected or searched solely because of a violation of this subsection.

[ 2007, c. 60, §1 (AMD) .]

4. Enforcement. The following provisions apply to subsections 2, 3 and 3-A.

A. Unless the vehicle is operated by a person under 21 years of age, the requirements do not apply to a passenger over one year of age when the number of passengers exceeds the vehicle seating capacity and all of the seat belts are in use. [1997, c. 737, §7 (AMD).]

A-1. The requirements of subsection 3-A do not apply to a driver or passenger who has a medical condition that, in the opinion of a physician, warrants an exemption from the requirements of subsection 3-A and that medical condition and opinion are documented by a certificate from that physician. That certificate is valid for the period designated by the physician, which may not exceed one year. The Secretary of State may issue a removable windshield placard that is visible to law enforcement officers to a person with a certificate from a physician. A removable windshield placard is a 2-sided permit designed to hang from the rearview mirror when the vehicle is in motion without obstructing the view of the operator. The placard must be displayed by hanging it from the rearview mirror so that it may be viewed from the front and rear of the vehicle when the vehicle is in motion. If the vehicle is not equipped with a rearview mirror, the placard must be displayed on the dashboard. The placard must be identifiable as a seat belt placard as designed by the Secretary of State. A placard issued to a person under this paragraph expires when the physician's certificate expires. [2009, c. 436, §1 (AMD).]

B. [2005, c. 12, Pt. AAA, §4 (RP).]

C. [2005, c. 12, Pt. AAA, §5 (RP).]

D. [2005, c. 12, Pt. AAA, §6 (RP).]

E. [2007, c. 60, §2 (RP).]

[ 2009, c. 436, §1 (AMD) .]

5. Evidence. In an accident involving a motor vehicle, the nonuse of seat belts by the operator or passengers or the failure to secure a child is not admissible in evidence in a civil or criminal trial, except in a trial for violation of this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Exceptions. Notwithstanding subsection 3-A:

A. A rural mail carrier of the United States Postal Service is not required to be secured in a seat belt while engaged in the delivery of mail; [2009, c. 34, §1 (AMD).]

B. The operator of a taxicab or a limousine is not responsible for securing in a seat belt a passenger transported for a fee; and [2009, c. 34, §1 (AMD).]

C. A newspaper delivery person is not required to be secured in a seat belt while engaged in the actual delivery of newspapers from a vehicle or performing newspaper delivery duties that require frequent entry into and exit from a vehicle. [2009, c. 34, §1 (NEW).]

[ 2009, c. 34, §1 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A107 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 432, §§1-3 (AMD). 1995, c. 432, §4 (AFF). 1995, c. 597, §§1-4 (AMD). 1997, c. 450, §§1-4 (AMD). 1997, c. 737, §7 (AMD). 2001, c. 585, §§1-5 (AMD). 2001, c. 585, §6 (AFF). 2001, c. 710, §15 (AMD). 2001, c. 710, §16 (AFF). 2003, c. 380, §§1-4 (AMD). 2003, c. 380, §5 (AFF). 2005, c. 12, §§AAA1-6 (AMD). 2007, c. 60, §§1, 2 (AMD). 2007, c. 295, §2 (AMD). 2009, c. 34, §1 (AMD). 2009, c. 436, §1 (AMD).



29-A §2082. Windows

1. Obstructions. A person may not operate a vehicle with a sign, poster, opaque or semitransparent material or substance on the front windshield, side wing or side or rear window that obstructs the operator's clear view of the way or an intersecting way.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Objects. A person may not operate a motor vehicle with an object placed or hung in or on the vehicle, other than the required or provided equipment of the vehicle, in a manner that obstructs or interferes with the view of the operator through the windshield or prevents the operator from having a clear and full view of the road and conditions of traffic.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Parking or identification stickers. A motor vehicle may display no more than one sticker on its windshield for parking or entry identification.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Location of inspection stickers. No portion of a sticker other than an inspection sticker may be more than 4 inches from the bottom edge of the windshield. If the inspection sticker is located in the lower left hand corner of the windshield, the other sticker must be located to the right of it.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Exception. A motor vehicle of the Maine Emergency Management Agency or used to perform public services of an emergency nature may be identified by a windshield sticker bearing the name or service emblem of the agency authorized to act.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Interference with operation. A person may not operate a vehicle when the vehicle is loaded, or there are more than 3 persons in the front seat and the load or persons obstruct the view of the operator to the front or sides or interfere with the operator's control over the driving mechanism of the vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Placement of stickers on illegally parked vehicles. A person may not place a sticker or other device on the windshield of a motor vehicle parked in a manner that allegedly constitutes trespass by motor vehicle, as defined in Title 17-A, section 404, if the sticker or other device would obstruct the driver's forward view. A person who places a sticker in violation of this subsection commits a traffic infraction for which a forfeiture not to exceed $50 may be adjudged. This subsection does not apply to law enforcement officers engaged in the performance of official duties.

[ 2013, c. 482, §4 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A108 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2013, c. 482, §4 (AMD).



29-A §2083. Protective headgear

1. Requirement. The following persons must wear protective headgear:

A. If under 18 years of age, a passenger on a motorcycle or in an attached side car; [2009, c. 50, §1 (AMD).]

B. If under 18 years of age, an operator of a motorcycle; [2009, c. 50, §2 (AMD).]

C. An operator of a motorcycle, operating under a learner's permit or within one year of successfully completing a driving test; and [2005, c. 577, §33 (AMD).]

D. A passenger of an operator required to wear headgear. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2009, c. 50, §§1, 2 (AMD) .]

2. Compliance. An operator of a motorcycle or a parent or guardian may not allow a passenger under the age of 18 years to ride in violation of this section.

[ 2009, c. 652, Pt. C, §5 (RPR) .]

3. Standard. Protective headgear must conform with minimum standards of construction and performance as prescribed by the American National Standards Institute specifications Z 90.1 or by the Federal Motor Vehicle Safety Standard No. 218.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Public program. In furtherance of reasonable protective public policy, the Department of Public Safety, Bureau of Highway Safety must develop and implement a public information and education program designed to encourage helmet utilization by all motorcycle and moped riders.

[ 2005, c. 577, §33 (AMD) .]

5. Violation. Violation of this section is a traffic infraction.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2005, c. 577, §33 (AMD). 2009, c. 50, §§1-3 (AMD). 2009, c. 55, §4 (AMD). 2009, c. 652, Pt. C, §5 (AMD).



29-A §2084. Bicycles and scooters

1. Night equipment. A bicycle, scooter or motorized bicycle or tricycle, when in use in the nighttime, must have:

A. Lighted a front light that emits a white light visible from a distance of at least 200 feet to the front; [2003, c. 510, Pt. A, §25 (RPR).]

B. A red or amber light or reflector to the rear that is visible at least 200 feet to the rear; and [2003, c. 510, Pt. A, §25 (RPR).]

C. Reflector material on the pedals, unless the bicyclist is wearing reflective material on the feet or ankles. [2003, c. 510, Pt. A, §25 (RPR).]

A bicyclist may also use optional supplementary reflectors, lights or reflective or lighted safety equipment.

[ 2003, c. 510, Pt. A, §25 (RPR) .]

2. Brakes. A bicycle, scooter or motorized bicycle or tricycle must be equipped with a brake sufficient to enable the operator to stop the vehicle or device within a reasonable distance.

[ 2001, c. 360, §12 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2001, c. 148, §5 (AMD). 2001, c. 360, §12 (AMD). 2001, c. 440, §L1 (AMD). 2003, c. 510, §A25 (AMD).



29-A §2085. Designated no-passing zones in residential areas

A municipality may request the department to designate a segment of a state or state aid highway in that municipality as a no-passing zone if the highway is outside the compact area of an urban compact municipality, as defined in Title 23, section 754. Such a request must be in writing to the commissioner and may be made only with the approval of the municipality's legislative body. A request is limited to segments of 2-lane ways in primarily residential areas and must be accompanied by a map showing the location of the proposed no-passing zone or zones and a written explanation of the need for such a zone in each location. The commissioner shall approve such a request unless the commissioner determines that granting such a request will unreasonably restrict the efficient flow of traffic or result in a threat to public safety in that location. The commissioner shall notify the municipality in writing of the commissioner's decision within 30 days of receiving the written request from the municipality. If a request is denied, the notification must state the specific reasons for the denial. A municipality whose request is denied may request the department to hold a public hearing within that municipality for the purpose of receiving public input on the requested change. The department shall hold the hearing within 30 days after a request is made and must inform the municipality of its final decision within 30 days after the hearing is held. [1999, c. 753, §5 (AMD).]

As soon as practicable after approving a municipal request, the department shall ensure that double, solid, yellow center lines are painted along the entire length of the no-passing zone. [2007, c. 400, §10 (AMD).]

A no-passing zone is not enforceable until the painting required by this section is completed. A motor vehicle operator who passes another motor vehicle traveling in the same direction in a no-passing zone commits a traffic infraction. [2007, c. 400, §10 (AMD).]

§2085. Riding in trunk prohibited

(As enacted by PL 1999, c. 183, §12 is REALLOCATED TO TITLE 29-A, SECTION 2086)

§2085. Transporting dogs in open vehicle regulated

(As enacted by PL 1999, c. 254, §26 is REALLOCATED TO TITLE 29-A, SECTION 2087)

§2085. Passengers restricted to passenger compartment of pickup truck

(As enacted by PL 1999, c. 311, §1 is REALLOCATED TO TITLE 29-A, SECTION 2088)

SECTION HISTORY

RR 1999, c. 1, §§39-41 (RAL). 1999, c. 171, §1 (NEW). 1999, c. 183, §12 (NEW). 1999, c. 254, §26 (NEW). 1999, c. 311, §1 (NEW). 1999, c. 753, §5 (AMD). 2007, c. 400, §10 (AMD).



29-A §2086. Riding in trunk prohibited (REALLOCATED FROM TITLE 29-A, SECTION 2085)

(REALLOCATED FROM TITLE 29-A, SECTION 2085)

A person may not ride in or occupy the trunk of a vehicle while the vehicle is in motion on a public way. [RR 1999, c. 1, §39 (RAL).]

SECTION HISTORY

RR 1999, c. 1, §39 (RAL).



29-A §2087. Transporting dogs in open vehicle regulated (REALLOCATED FROM TITLE 29-A, SECTION 2085)

(REALLOCATED FROM TITLE 29-A, SECTION 2085)

Transporting dogs in an open vehicle is governed by this section. [RR 1999, c. 1, §40 (RAL).]

1. Definition. For the purposes of this section, "open vehicle" means a motor vehicle with a portion of the vehicle not enclosed by a top and windows or sides. "Open vehicle" includes, but is not limited to, pickup trucks and convertibles.

[ RR 1999, c. 1, §40 (RAL) .]

2. Restrictions. A person driving an open vehicle may not transport a dog in the open portion of that vehicle on a public way unless the dog is protected in a manner that prevents the dog from falling or jumping or being thrown from the vehicle.

[ RR 1999, c. 1, §40 (RAL) .]

3. Exceptions. Notwithstanding subsection 2, this section does not apply to:

A. A dog being transported by a farmer or a farm employee who is engaged in agricultural activities requiring the services of a dog; or [RR 1999, c. 1, §40 (RAL).]

B. A hunting dog at a hunting site or being transported between hunting sites by a licensed hunter who is in possession of all applicable licenses and permits for the species being pursued during the legal season for that activity. [RR 1999, c. 1, §40 (RAL).]

[ RR 1999, c. 1, §40 (RAL) .]

SECTION HISTORY

RR 1999, c. 1, §40 (RAL).



29-A §2088. Passengers restricted to passenger compartment of pickup truck (REALLOCATED FROM TITLE 29-A, SECTION 2085)

(REALLOCATED FROM TITLE 29-A, SECTION 2085)

1. Passengers under 19 years of age. When a passenger under 19 years of age is transported in a pickup truck, that passenger must ride in the passenger compartment of the pickup truck.

[ RR 1999, c. 1, §41 (RAL) .]

2. Exceptions. Subsection 1 does not apply to the following:

A. Workers or trainees, including agricultural workers or trainees, engaged in the necessary discharge of their duties or training or being transported between work or training locations; [RR 1999, c. 1, §41 (RAL).]

B. Licensed hunters being transported to or from a hunting location, as long as those persons are in compliance with all laws pertaining to possession and transportation of firearms in a motor vehicle; [RR 1999, c. 1, §41 (RAL).]

C. Participants in parades; [2001, c. 360, §13 (AMD).]

D. A passenger secured by a seat belt in a manufacturer-installed seat located outside the passenger compartment; or [2001, c. 360, §13 (AMD).]

E. Campers and hikers being transported in Baxter State Park. [2001, c. 360, §14 (NEW).]

[ 2001, c. 360, §§13, 14 (AMD) .]

SECTION HISTORY

RR 1999, c. 1, §41 (RAL). 2001, c. 360, §§13,14 (AMD).



29-A §2089. Operation of low-speed vehicles

A person operating a low-speed vehicle on a public way shall comply with the provisions of this chapter as they apply to the operator of an automobile and with this section. [2003, c. 397, §10 (NEW).]

1. License required. A person operating a low-speed vehicle must possess a valid Class A, Class B or Class C driver's license pursuant to section 1252.

[ 2003, c. 397, §10 (NEW) .]

2. Road restrictions. A low-speed vehicle may be operated only on a road or street where the posted speed limit is 35 miles per hour or less. A low-speed vehicle may cross, at an intersection, a road or street with a posted speed limit of more than 35 miles per hour. The department may prohibit the operation of a low-speed vehicle on any highway or segment of highway under its jurisdiction if it determines that the prohibition is necessary in the interest of public safety. A municipality may prohibit the operation of a low-speed vehicle on any road under its jurisdiction if it determines that the prohibition is necessary in the interest of public safety.

[ 2003, c. 397, §10 (NEW) .]

3. Violation. A person who operates a low-speed vehicle in violation of subsection 2 commits a traffic infraction.

[ 2003, c. 397, §10 (NEW) .]

4. Rulemaking. The Secretary of State, in consultation with the Commissioner of Transportation and the Commissioner of Public Safety, may adopt rules in accordance with Title 5, chapter 375 to implement this section, monitor the registration and use of low-speed vehicles and provide for the safe operation of low-speed vehicles.

§2089. Antique vehicles

(As enacted by PL 2003, c. 128, §1 is REALLOCATED TO TITLE 29-A, SECTION 2090)

[ 2003, c. 397, §10 (NEW) .]

SECTION HISTORY

RR 2003, c. 1, §30 (RAL). 2003, c. 128, §1 (NEW). 2003, c. 397, §10 (NEW).



29-A §2089-A. Operation of autocycles (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 55, §5 (NEW). 2011, c. 356, §21 (AMD). MRSA T. 29-A, §2089-A, sub-§5 (RP).



29-A §2090. Antique vehicles (REALLOCATED FROM TITLE 29-A, SECTION 2089)

(REALLOCATED FROM TITLE 29-A, SECTION 2089)

A vehicle registered as an antique vehicle pursuant to section 457 may pull a trailer or semitrailer as long as the vehicle is used for noncommercial recreational purposes or for exhibitions, club activities, parades or other functions of public interest. [RR 2003, c. 1, §30 (RAL).]

SECTION HISTORY

RR 2003, c. 1, §20 (RAL).



29-A §2091. Control of vehicular traffic at emergency scenes

1. Definition. For the purposes of this section, "public safety traffic flagger" means a municipal firefighter, a volunteer firefighter or a member of an emergency medical service licensed by the Department of Public Safety, Maine Emergency Medical Services who is trained in accordance with subsection 2 and authorized by the chief official of the fire department or emergency medical service to control vehicular traffic.

[ 2005, c. 167, §1 (NEW) .]

2. Training. All public safety traffic flaggers must receive training approved by the Department of Labor, Bureau of Labor Standards in controlling traffic on public ways. Training may consist of video instruction, instruction in a classroom setting, distribution of informational handbooks or other educational materials or other training activities.

[ 2005, c. 167, §1 (NEW) .]

3. Authority. Notwithstanding any other provision of this Title, a public safety traffic flagger shall wear a reflective traffic vest or protective clothing as defined by Title 26, section 2103, subsection 3 and has the authority to control vehicular traffic on a public way at or to reroute vehicular traffic around a public safety emergency, including a medical emergency, motor vehicle accident, fire, hazardous materials incident or other natural or man-made disaster or a training operation, unless otherwise directed by a law enforcement officer.

[ 2005, c. 167, §1 (NEW) .]

4. Obeying public safety traffic flagger. An operator of a motor vehicle on a public way shall obey a request or signal of a person who is reasonably identifiable as a public safety traffic flagger. A violation of this subsection is a traffic infraction.

[ 2005, c. 167, §1 (NEW) .]

5. Registered owner's liability. A person who is a registered owner of a vehicle at the time that vehicle is involved in a violation of subsection 4 commits a traffic infraction. For the purposes of this subsection, "registered owner" includes a person issued a dealer or transporter registration plate.

A. A public safety traffic flagger who observes a violation of subsection 4 may report the violation to a law enforcement officer. If a report is made, the public safety traffic flagger shall report the time and the location of the violation and the registration plate number and a description of the vehicle involved. The officer shall initiate an investigation of the reported violation and, if possible, contact the registered owner of the motor vehicle involved and request that the registered owner supply information identifying the operator of the registered owner's motor vehicle at the time of the incident. [2005, c. 167, §1 (NEW).]

B. The investigating officer may cause the registered owner of the vehicle to be served with a summons for a violation of this subsection. [2005, c. 167, §1 (NEW).]

C. Except as provided in paragraph D, it is not a defense to a violation of this subsection that a registered owner was not operating the vehicle at the time of the violation. [2005, c. 167, §1 (NEW).]

D. The following are defenses to a violation of this subsection.

(1) If a person other than the registered owner is operating the vehicle at the time of the violation of subsection 4 and is convicted of that violation, the registered owner may not be found in violation of this subsection.

(2) If the registered owner is a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee and the lessor provides the investigating officer with a copy of the lease agreement containing the information required by section 254, the lessee, not the lessor, may be charged under this subsection.

(3) If the vehicle is operated using a dealer or transporter registration plate and at the time of the violation the vehicle was operated by any person other than the dealer or transporter and if the dealer or transporter provides the investigating officer with the name and address of the person who had control over the vehicle at the time of the violation, that person, not the dealer or transporter, may be charged under this subsection.

(4) If a report that the vehicle was stolen is provided to a law enforcement officer or agency before the violation occurs or within a reasonable time after the violation occurs and an investigation determines the vehicle was stolen, the registered owner may not be charged under this subsection. [2005, c. 167, §1 (NEW).]

[ 2005, c. 167, §1 (NEW) .]

SECTION HISTORY

2005, c. 167, §1 (NEW).



29-A §2092. Operation of off-road vehicles

1. Operation prohibited. Unless the specific type of off-road vehicle is authorized to be operated on a public way by this or any other Title, an off-road vehicle may not be operated on a public way or parking area.

[ 2005, c. 577, §34 (NEW) .]

2. Violation. A person who operates an off-road vehicle in violation of subsection 1 commits a traffic infraction.

[ 2005, c. 577, §34 (NEW) .]

SECTION HISTORY

2005, c. 577, §34 (NEW).






Subchapter 2: VIOLATIONS

29-A §2101. Permitting unlawful use (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 771, §C15 (AMD). 1999, c. 771, §§D1,2 (AFF). 2001, c. 471, §§A31,32 (AMD). 2001, c. 471, §A33 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §Q52 (RP).



29-A §2101-A. Permitting unlawful use

1. Traffic infraction. A person who knowingly authorizes or permits a vehicle owned by or under control of that person to be driven on a public way by a person not authorized under this Title or in violation of a provision of this Title commits a traffic infraction if the conduct of the driver is punishable as a traffic infraction.

[ 2003, c. 452, Pt. Q, §53 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Crime. A person who knowingly authorizes or permits a vehicle owned by or under control of that person to be driven on a public way by a person not authorized under this Title or in violation of a provision of this Title commits a Class E crime if the conduct of the driver is punishable as a crime.

[ 2003, c. 452, Pt. Q, §53 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §Q53 (NEW). 2003, c. 452, §X2 (AFF).



29-A §2102. Unlawful use of license or identification card; unlawful dissemination of protected information

The following provisions govern the unlawful use of a license or identification card and the unlawful dissemination of information that is protected by a state law or rule that implements the federal Driver's Privacy Protection Act of 1994, 18 United States Code, Sections 2721 to 2725 (2006). [2009, c. 493, §2 (AMD).]

1. Display revoked, mutilated, fictitious or fraudulently altered driver's license or identification card. A person commits a Class E crime if that person displays a revoked, mutilated, fictitious or fraudulently altered driver's license or identification card issued or represented to be issued by this State or any other state or province.

[ 2009, c. 493, §2 (AMD) .]

1-A. Possess revoked, mutilated, fictitious or fraudulently altered driver's license or identification card. A person commits a Class E crime if that person possesses a revoked, mutilated, fictitious or fraudulently altered driver's license or identification card issued or represented to be issued by this State or any other state or province.

[ 2009, c. 493, §2 (AMD) .]

1-B. Display suspended driver's license; crime. A person commits a Class E crime if that person displays a suspended driver's license issued by this State or any other state or province when the operation of the motor vehicle by that person is punishable as a crime.

[ 2009, c. 493, §2 (NEW) .]

1-C. Display suspended driver's license; traffic infraction. A person commits a traffic infraction if that person displays a suspended driver's license issued by this State or any other state or province when the operation of the motor vehicle by that person is punishable as a traffic infraction.

[ 2009, c. 493, §2 (NEW) .]

1-D. Possess suspended driver's license; crime. A person commits a Class E crime if that person possesses a suspended driver's license issued by this State or any other state or province when the operation of the motor vehicle by that person is punishable as a crime.

[ 2009, c. 493, §2 (NEW) .]

1-E. Possess suspended driver's license; traffic infraction. A person commits a traffic infraction if that person possesses a suspended driver's license issued by this State or any other state or province when the operation of the motor vehicle by that person is punishable as a traffic infraction.

[ 2009, c. 493, §2 (NEW) .]

2. Loan. A person commits a Class E crime if that person knowingly permits another person to use that person's driver's license or identification card issued by this State or any other state or province.

[ 2009, c. 493, §2 (AMD) .]

3. Representation. A person commits a Class E crime if that person displays or represents as that person's own a driver's license or identification card issued to another by this State or any other state or province.

[ 2009, c. 493, §2 (AMD) .]

4. Use. A person commits a Class E crime if that person knowingly permits an unlawful use of a driver's license or identification card issued by this State or any other state or province.

[ 2009, c. 493, §2 (AMD) .]

5. Privacy laws or rules; violation. A person commits a Class E crime if that person knowingly disseminates information that is protected by a state law or rule that implements the federal Driver's Privacy Protection Act of 1994.

[ 2009, c. 493, §2 (AMD) .]

Violation of subsection 1, 1-A, 1-B, 1-D or 3 is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2009, c. 493, §2 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 437, §43 (AMD). 2003, c. 452, §§Q54-57 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 493, §2 (AMD).



29-A §2103. Fraud or falsity on documents

1. Material misstatement of fact. A person commits a Class E crime if that person knowingly:

A. Makes a material misstatement of fact on an application or document submitted in support of an application for a license, certificate, permit, examination, identification card, use decal, placard or any other document requesting action from the Secretary of State; or [1997, c. 178, §2 (NEW).]

B. Displays to a law enforcement officer or to the Secretary of State evidence of liability insurance or financial responsibility that is fictitious or fraudulently altered. [1997, c. 178, §2 (NEW).]

[ 1997, c. 178, §2 (AMD) .]

2. Deception. A person commits a Class E crime if that person knowingly substitutes, or knowingly causes another to substitute, as that person's, another's registration certificate, number plate, driver's license or permit, identification card, fuel use or highway use permit or decal or a placard for an examination or application.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Suspension. On receipt of an attested copy of a court record of conviction or other sufficient evidence of a violation of subsection 1 or 2, the Secretary of State shall immediately revoke every license, certificate, permit or decal issued to that person.

These documents must be surrendered to the Secretary of State on demand.

Fees paid for these documents may not be refunded.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Printing or reproduction of motor vehicle document. A person commits a Class D crime if that person prints, prepares, reproduces, sells or transfers without the written consent of the Secretary of State a paper or document in the form of a certificate of registration, driver's license or any other certificate, permit, license or form used by the Secretary of State in administering this Title. Notwithstanding this subsection, a person may photocopy without the written consent of the Secretary of State:

A. A certificate of registration solely for record-keeping purposes; [2003, c. 568, §1 (NEW).]

B. A driver's license solely for proof of identification for the consummation of a financial transaction; [2003, c. 568, §1 (NEW).]

C. A driver's license solely to verify that a commercial driver's license has been issued and only if the person making the photocopy is an employer; or [2003, c. 568, §1 (NEW).]

D. A driver's license solely for motor vehicle loaner and demonstration purposes pursuant to sections 1002 and 1003. [2003, c. 568, §1 (NEW).]

Any photocopy or other electronic copy of a driver's license or certificate of registration permitted under this subsection must be kept in a secure, nonpublic location and, unless permitted pursuant to another applicable law, may not be published, reproduced, distributed or disclosed for any other purpose.

[ 2003, c. 568, §1 (AMD) .]

5. Aggravated misstatement of fact. A person commits aggravated misstatement of fact if that person:

A. Uses documents of another person without the other person's consent in committing a violation of subsection 1 or 2; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Obtains a document, decal or placard in a fictitious name; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Obtains a document, decal or placard in another person's name and, as a result of use of the material, the other person receives one or more summonses or is arrested, indicted or convicted of an offense not committed by the other person; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Obtains a driver's license through violation of subsection 1 or 2 when the person's operating privileges have been revoked pursuant to chapter 23, subchapter V or have been suspended pursuant to this Title or an order of a court; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Uses material obtained through violation of subsection 1 or 2 in the commission of a crime or a civil violation. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

Aggravated misstatement of fact is a Class D crime.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 178, §2 (AMD). 2003, c. 568, §1 (AMD).



29-A §2104. Improper plates

1. Attaching false plates. A person commits a Class E crime if that person attaches to a vehicle a registration plate assigned to another vehicle or not currently assigned to that vehicle.

[ 2003, c. 452, Pt. Q, §58 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Permitting attachment of false plates. A person commits a Class E crime if that person permits to be attached to a vehicle a registration plate assigned to another vehicle or not currently assigned to that vehicle.

[ 2003, c. 452, Pt. Q, §59 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

1-B. Permitting display of false registration validation device. A person commits a Class E crime if that person permits to be attached or displayed on a vehicle registration plate a registration validation device issued for another vehicle.

[ 2015, c. 176, §5 (NEW) .]

2. False identification. A person commits a Class E crime if that person obscures identification numbers, identification letters, the state name, validation sticker or mark distinguishing the type of plate attached to a vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Manufacturing or reproduction of plates. A person commits a Class D crime if that person manufactures or reproduces registration plates without the consent of the Secretary of State.

[ 1995, c. 65, Pt. A, §109 (NEW); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

4. Alterations to registration plates. Except when a greater penalty is applicable, a person commits a traffic infraction if that person adds or attaches to a registration plate a decal, symbol, slogan, mark, letter or number not authorized by law or by the Secretary of State.

[ 1995, c. 645, Pt. B, §6 (NEW); 1995, c. 645, Pt. B, §24 (AFF) .]

5. Strict liability. Violation of subsection 1, 2 or 3 is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. Q, §60 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A109 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 645, §B16 (AMD). 1995, c. 645, §B24 (AFF). 2003, c. 452, §§Q58-60 (AMD). 2003, c. 452, §X2 (AFF). 2015, c. 176, §5 (AMD).



29-A §2105. Vehicle with no identification marks

A person commits a Class D crime if that person knowingly buys, sells, receives, disposes of, conceals or possesses a motor vehicle, semitrailer or trailer from which the manufacturer's serial number or other distinguishing number or mark has been removed or altered to conceal or misrepresent the identity of the vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2106. Tampering with odometer

1. Odometer. A person is guilty of a Class C offense if that person:

A. Disconnects, changes or tampers with the odometer of a motor vehicle with the intent to misrepresent or change the number of miles indicated on the odometer; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. When the odometer reading differs from the number of miles a vehicle has been driven, knowingly offers for sale that motor vehicle without disclosing that the actual mileage is unknown or is known to be different than the odometer reading. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2005, c. 433, §18 (AMD); 2005, c. 433, §28 (AFF) .]

2. Service and repair. Nothing in this section prevents the repair or replacement of an odometer, as long as the odometer mileage remains the same after the service, repair or replacement. If the odometer is incapable of registering the same mileage after the repair or replacement, the odometer must be adjusted to read zero and a notice provided by the Secretary of State must be attached to the left doorframe of the vehicle by the owner or the owner's agent or by an authorized agent of the Secretary of State. The notice must specify the mileage prior to repair or replacement of the odometer and the date of repair or replacement.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Violation. A person commits a Class D crime if that person fails to attach a notice as required under subsection 2 or removes or alters a notice.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Unfair trade practice. A violation of this section constitutes an unfair trade practice under Title 5, chapter 10.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2005, c. 433, §18 (AMD). 2005, c. 433, §28 (AFF).



29-A §2107. Tampering with signs

A person commits a Class E crime if that person removes or tampers with a sign, light, flare, reflector or other signalling or safety device placed by the Department of Transportation, a county or municipal official or a contractor performing repairs or maintenance work on or adjoining a public way. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2108. Use of closed way

A person commits a Class E crime if that person operates a vehicle over a public way that is lawfully closed by posted notice for construction or repairs unless permission to pass is expressly granted by a person in charge of the work. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2109. Stopping of traffic by hawkers and vendors

A person commits a traffic infraction if that person signals a moving vehicle, stops a vehicle or accosts an occupant of a vehicle stopped on a public way to solicit a contribution or subscription, or sell merchandise or a ticket of admission to an entertainment or public gathering. This section does not apply to an event or project conducted by a charitable nonprofit organization incorporated in or recognized by the State that has received municipal and local law enforcement authorization, including approval for the organization's traffic routing, schedule and procedures for the event or project. [2005, c. 106, §1 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2005, c. 106, §1 (AMD).



29-A §2110. Hitchhiking forbidden

1. Definition. As used in this section, "hitchhike" means to endeavor by words, gestures or otherwise to beg, invite or secure transportation in a motor vehicle not engaged in carrying passengers for hire, unless the hitchhiker is known to the driver or a passenger.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Violation. A person commits a traffic infraction if that person hitchhikes on:

A. The traveled portion of a public way; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A limited access highway, including but not limited to the Maine Turnpike; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Any portion of a public way during the nighttime. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Exception. This section does not prohibit solicitation of aid in the event of an accident or by persons who are sick or seeking assistance for the sick, if the sickness is bona fide and an emergency exists.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Regulation. A municipality may regulate or prohibit hitchhiking on a public way by ordinance. The Department of Transportation may regulate or prohibit hitchhiking on a state or state aid highway in the interest of safety at those locations where accidents may be a problem, limited visibility exists or severe traffic conflicts or other safety factors may occur.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Posting. An area in which hitchhiking has been regulated or prohibited must be clearly identified by posted signs.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Forfeitures. For a violation of subsection 2, a forfeiture not to exceed $50 may be adjudged.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2111. Air pollution control systems

1. Definition. For the purpose of this section, "air pollution control system" means a device or element of design installed on or in a motor vehicle or engine to comply with pollutant emission restrictions established by federal law.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Prohibition. A person commits a Class E crime if that person operates a motor vehicle, except for an antique auto, a motor vehicle using liquefied petroleum gas as engine fuel or a farm tractor on a public way if any operational element of the air pollution control system of that vehicle has been removed, dismantled or otherwise rendered inoperative.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Suspension. If a person is convicted of violating this section, the clerk of the court shall furnish to the Secretary of State an attested copy of the judgment of conviction. On receipt of that copy, the Secretary of State shall suspend the registration of the vehicle in violation.

The suspension may be appealed as provided in section 2485.

Unless otherwise ordered by the Superior Court on appeal, the suspension remains in effect until the Secretary of State has received notice from an official inspection station that the air pollution control system of that vehicle is in good working order.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2112. Drinking while operating a motor vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 293, §2 (RP).



29-A §2112-A. Open container; drinking in a vehicle prohibited

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Alcohol" means spirituous, vinous, fermented or other alcoholic beverage, or combination of liquors and mixed liquors, intended for human consumption that contains more than 1/2 of 1% of alcohol by volume. [1999, c. 293, §3 (NEW).]

B. "Open alcoholic beverage container" means a bottle, can or other receptacle that contains any amount of alcohol, and that is open or has a broken seal, or the contents of which are partially removed. [1999, c. 293, §3 (NEW).]

C. "Passenger area" means the area designed to seat the operator and passengers while a motor vehicle is in operation and any area readily accessible to the operator or a passenger, including the glove compartment, while in their seating positions. [1999, c. 293, §3 (NEW).]

D. "Public way" means a way, including a right-of-way, owned and maintained by the State, a county or a municipality over which the general public has a right to pass. [1999, c. 293, §3 (NEW).]

[ 1999, c. 293, §3 (NEW) .]

2. Violation. The operator of a vehicle on a public way is in violation of this section if the operator or a passenger in the passenger area of the vehicle:

A. Consumes alcohol; or [1999, c. 293, §3 (NEW).]

B. Possesses an open alcoholic beverage container. [1999, c. 293, §3 (NEW).]

[ 1999, c. 293, §3 (NEW) .]

3. Exceptions. An operator of a vehicle is not in violation of this section if:

A. The operator or a passenger possesses an open alcoholic beverage container in a vehicle not equipped with a trunk if the open alcoholic beverage container is located behind the last upright seat of the vehicle or in an area not normally occupied by the operator or passenger; [1999, c. 293, §3 (NEW).]

B. A passenger transported for a fee consumes alcohol or possesses an open alcoholic beverage container in a vehicle designed for the for-hire transportation of passengers other than a taxicab; [1999, c. 293, §3 (NEW).]

C. A passenger possesses an open alcoholic beverage container or a passenger consumes alcohol in the living quarters of a motor home, trailer, semitrailer or truck camper; or [1999, c. 293, §3 (NEW).]

D. The operator or the operator's employer holds a valid off-premise catering license issued under Title 28-A, section 1052 and the alcohol is being transported either to or from a catered event. [1999, c. 293, §3 (NEW).]

[ 1999, c. 293, §3 (NEW) .]

SECTION HISTORY

1999, c. 293, §3 (NEW).



29-A §2113. Visible emissions

1. Prohibition. A person may not operate a gasoline-powered motor vehicle on a public way if the motor vehicle emits visible smoke, other than water vapor, in the exhaust emissions for a period in excess of 5 consecutive seconds.

[ 1997, c. 786, §7 (NEW) .]

2. Violation; penalty. A violation of this section is a traffic infraction for which a forfeiture not to exceed $100 may be adjudged. A person against whom enforcement action has been taken for a violation of subsection 1 may not be adjudicated to have committed a subsequent violation of subsection 1 unless 24 hours have elapsed between the date and time of the first violation indicated on the Violation and Summons Complaint and the subsequent violation.

[ 1997, c. 786, §7 (NEW) .]

SECTION HISTORY

1997, c. 786, §7 (NEW).



29-A §2114. Diesel-powered Motor Vehicle Emission Opacity Testing Program

1. Program established. The Diesel-powered Motor Vehicle Emission Opacity Testing Program, referred to in this section as the "program," is established within the Department of Environmental Protection. The Department of Environmental Protection shall administer the program in cooperation with the Department of Public Safety.

[ 1997, c. 786, §7 (NEW) .]

2. Definitions. As used in this section, the following terms have the following meanings.

A. "Diesel-powered motor vehicle" refers only to a diesel-powered motor vehicle that has a gross vehicle weight rating of 18,000 or more pounds. "Diesel-powered motor vehicle" does not include a truck registered as a farm truck. [2003, c. 452, Pt. Q, §61 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. "Opacity" means the degree of light-obscuring capability of emissions of visible air contaminants expressed as a percentage. Complete obscuration must be expressed as 100% opacity. [2003, c. 452, Pt. Q, §61 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §61 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Testing and repair requirement. A person who causes operation of a diesel-powered motor vehicle shall comply with the requirements of the program, including emission opacity standards and testing and repair requirements. Owners or operators of diesel-powered motor vehicles that have failed opacity standards for the first time have 30 days from the date that the operator was notified of the failure of the test to certify to the department that repairs were made to bring the vehicle into compliance with the opacity standards established pursuant to this section. If certification is not made within 30 days, then owners or operators commit a traffic infraction. A person may not be found in violation of this section until after January 1, 2000.

Only diesel-powered motor vehicles identified by certified inspectors as potential violators of the program's emission opacity standards are subject to testing under this section. Inspectors must be certified pursuant to the procedures for certification specified in 40 Code of Federal Regulations, Part 60, Appendix A, Method 9.

[ 2003, c. 452, Pt. Q, §62 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3-A. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a traffic infraction for which a fine of $250 may be adjudged. [2003, c. 452, Pt. Q, §63 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this section after previously having been adjudicated as violating this section commits a traffic infraction for which a fine of $500 may be adjudged. [2003, c. 452, Pt. Q, §63 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §63 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Standards and procedures. The Board of Environmental Protection shall adopt rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A, that establish standards and procedures to continue the program. These rules must include the following:

A. Emission opacity standards for diesel-powered motor vehicles that are consistent with emission opacity standards for diesel-powered motor vehicles recommended by an interstate association of air quality control divisions in the northeast states; [1997, c. 786, §7 (NEW).]

B. Standards and procedures, including testing methods and standards for test equipment, for safe and effective roadside testing of diesel-powered motor vehicles that operate on public ways of the State for the purpose of enforcing compliance with emission opacity standards; [1997, c. 786, §7 (NEW).]

C. Standards and procedures for the administration and enforcement of the program. The rules may establish reciprocity agreements with other states that recognize enforcement actions related to diesel-powered motor vehicle testing programs in other states; [1999, c. 356, §1 (AMD).]

D. Repair requirements and standards and procedures for certification of repairs; and [1999, c. 356, §1 (AMD).]

E. Standards and procedures for the enforcement of violations and the monitoring and certification of repairs made to bring a vehicle into compliance pursuant to this section. [1999, c. 356, §1 (NEW).]

[ 1999, c. 356, §1 (AMD) .]

5. Educational program. A person who causes operation of a diesel-powered motor vehicle that does not comply with the program's emission opacity standards must be given educational materials by the Department of Environmental Protection regarding the environmental and other benefits of a vehicle that is in compliance with the standards set forth in subsection 4.

[ 1997, c. 786, §7 (NEW) .]

6. Implementation.

[ 1999, c. 356, §1 (RP) .]

7. Definition.

[ 2003, c. 452, Pt. Q, §64 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1997, c. 786, §7 (NEW). 1999, c. 356, §1 (AMD). 2003, c. 452, §§Q61-64 (AMD). 2003, c. 452, §X2 (AFF).



29-A §2115. Operating motor vehicle on Pickerel Pond

A person may not operate a motor vehicle as defined in section 101, subsection 42 on Pickerel Pond located in Township 32 Middle Division. This section does not apply to motor vehicles of the Department of Inland Fisheries and Wildlife, airmobiles as defined in Title 12, section 13001, subsection 2 and authorized emergency vehicles as defined in section 2054, subsection 1, paragraph B. A person who violates this section commits a traffic infraction for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 433, §19 (AMD); 2005, c. 433, §28 (AFF).]

SECTION HISTORY

RR 2003, c. 2, §93 (COR). 2003, c. 614, §8 (NEW). 2005, c. 433, §19 (AMD). 2005, c. 433, §28 (AFF).



29-A §2116. Use of electronic devices by minors while operating motor vehicles

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Handheld electronic device" means any handheld electronic device that is not part of the operating equipment of the motor vehicle, including but not limited to an electronic game, device for sending or receiving electronic mail, text messaging device or computer. [2007, c. 272, §1 (NEW).]

B. "Mobile telephone" means a device used to access a wireless telephone service. [2007, c. 272, §1 (NEW).]

B-1. "Operate" means driving a motor vehicle on a public way with the motor running, including while temporarily stationary because of traffic, a traffic light or a stop sign or otherwise stationary. "Operate" does not include operating a motor vehicle with or without the motor running when the operator has pulled the motor vehicle over to the side of, or off, a public way and has halted in a location where the motor vehicle can safely remain stationary. [2015, c. 113, §4 (NEW).]

C. "Using" means manipulating, talking into or otherwise interacting with a mobile telephone or handheld electronic device. [2015, c. 113, §5 (AMD).]

[ 2015, c. 113, §§4, 5 (AMD) .]

2. Prohibition. A person who has not attained 18 years of age may not operate a motor vehicle while using a mobile telephone or handheld electronic device.

[ 2007, c. 272, §1 (NEW) .]

3. Penalty. A person who violates this section commits a traffic infraction for which a fine of not less than $50 for the first offense and not less than $250 for a 2nd or subsequent offense may be adjudged.

[ 2007, c. 272, §1 (NEW) .]

SECTION HISTORY

2007, c. 272, §1 (NEW). 2015, c. 113, §§4, 5 (AMD).



29-A §2117. Use of traffic surveillance cameras restricted

The State or a municipality may not use a traffic surveillance camera to prove or enforce a violation of this Title. For purposes of this section, "traffic surveillance camera" means a device that, in conjunction with a lighted traffic-control device or a lane direction control device, as described in section 2057, subsections 1 and 3, or a speed measurement device as described in section 2075, subsection 4, automatically produces one or more photographs, one or more microphotographs, a videotape or any other recorded image of a vehicle at the time the vehicle is operated in violation of state law. [2009, c. 223, §1 (NEW).]

This section does not apply to a photo-monitoring system, as defined by Title 23, section 1980, subsection 2-A, paragraph B, subparagraph 4, used by the Maine Turnpike Authority for toll enforcement purposes. [2009, c. 223, §1 (NEW).]

(As enacted by PL 2009, c. 446, §1 is REALLOCATED TO TITLE 29-A, SECTION 2118)

SECTION HISTORY

RR 2009, c. 1, §18 (RAL). 2009, c. 223, §1 (NEW). 2009, c. 446, §1 (NEW).



29-A §2117-A. Use of automated license plate recognition systems

1. Definitions. As used in this section, unless the context otherwise indicates, "automated license plate recognition system" means a system of one or more mobile or fixed high-speed cameras combined with computer algorithms to convert images of registration plates into computer-readable data. "Automated license plate recognition system" does not include a photo-monitoring system, as defined in Title 23, section 1980, subsection 2-A, paragraph B, subparagraph (4), when used by the Maine Turnpike Authority or a law enforcement agency for toll enforcement purposes.

[ 2009, c. 605, §1 (NEW) .]

2. Prohibition. Except as otherwise provided in subsection 3, a person may not use an automated license plate recognition system.

[ 2009, c. 605, §1 (NEW) .]

3. Exception. Subsection 2 does not apply to:

A. The Department of Transportation for the purposes of protecting public safety and transportation infrastructure; [2009, c. 605, §1 (NEW).]

B. The Department of Public Safety, Bureau of State Police for the purposes of commercial motor vehicle screening and inspection; and [2009, c. 605, §1 (NEW).]

C. Any state, county or municipal law enforcement agency when providing public safety, conducting criminal investigations and ensuring compliance with local, state and federal laws. For purposes of this paragraph, an automated license plate recognition system may use only information entered by a law enforcement officer as defined by Title 17-A, section 2, subsection 17 and based on specific and articulable facts of a concern for safety, wrongdoing or a criminal investigation or pursuant to a civil order or records from the National Crime Information Center database or an official published law enforcement bulletin. [2009, c. 605, §1 (NEW).]

An authorized user under this subsection of an automated license plate recognition system may use an automated license plate recognition system only for the official and legitimate purposes of the user's employer.

[ 2009, c. 605, §1 (NEW) .]

4. Confidentiality. Data collected or retained through the use of an automated license plate recognition system in accordance with subsection 3 are confidential under Title 1, chapter 13 and are available for use only by a law enforcement agency in carrying out its functions or by an agency collecting information under subsection 3 for its intended purpose and any related civil or criminal proceeding.

A law enforcement agency may publish and release as public information summary reports using aggregate data that do not reveal the activities of an individual or firm and may share commercial motor vehicle screening data with the Federal Motor Carrier Safety Administration for regulatory compliance purposes.

[ 2009, c. 605, §1 (NEW) .]

5. Data retention. Data collected or retained through the use of an automated license plate recognition system in accordance with subsection 3 that are not considered intelligence and investigative record information as defined by Title 16, section 803, subsection 7, or data collected for the purposes of commercial motor vehicle screening, may not be stored for more than 21 days.

[ 2013, c. 267, Pt. B, §23 (AMD) .]

6. Penalty. Violation of this section is a Class E crime.

[ 2009, c. 605, §1 (NEW) .]

SECTION HISTORY

2009, c. 605, §1 (NEW). 2013, c. 267, Pt. B, §23 (AMD).



29-A §2118. Failure to maintain control of a motor vehicle (REALLOCATED FROM TITLE 29-A, SECTION 2117)

(REALLOCATED FROM TITLE 29-A, SECTION 2117)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Operation of a motor vehicle while distracted" means the operation of a motor vehicle by a person who, while operating the vehicle, is engaged in an activity:

(1) That is not necessary to the operation of the vehicle; and

(2) That actually impairs, or would reasonably be expected to impair, the ability of the person to safely operate the vehicle. [RR 2009, c. 1, §18 (RAL).]

[ RR 2009, c. 1, §18 (RAL) .]

2. Failure to maintain control of a motor vehicle. A person commits the traffic infraction of failure to maintain control of a motor vehicle if the person:

A. Commits either a traffic infraction under this Title or commits the crime of driving to endanger under section 2413 and, at the time the traffic infraction or crime occurred, the person was engaged in the operation of a motor vehicle while distracted; or [RR 2009, c. 1, §1 (RAL).]

B. Is determined to have been the operator of a motor vehicle that was involved in a reportable accident as defined in section 2251, subsection 1 that resulted in property damage and, at the time the reportable accident occurred, the person was engaged in the operation of a motor vehicle while distracted. [RR 2009, c. 1, §18 (RAL).]

A person may be issued a citation or summons for any other traffic infraction or crime that was committed by the person in relation to the person’s commission of the traffic infraction of failure to maintain control of a motor vehicle.

[ RR 2009, c. 1, §18 (RAL) .]

SECTION HISTORY

RR 2009, c. 1, §18 (RAL).



29-A §2119. Text messaging while operating motor vehicle; prohibition

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Cellular telephone" means a device used to access wireless telephone service. [2011, c. 207, §1 (NEW).]

B. "Portable electronic device" means any portable electronic device that is not part of the operating equipment of a motor vehicle, including but not limited to an electronic game, device for sending or receiving e-mail, text messaging device, cellular telephone and computer. [2011, c. 207, §1 (NEW).]

C. "Text messaging" means reading or manually composing electronic communications, including text messages, instant messages and e-mails, using a portable electronic device. "Text messaging" does not include using a global positioning or navigation system. [2011, c. 207, §1 (NEW).]

D. "Operate" means driving a motor vehicle on a public way with the motor running, including while temporarily stationary because of traffic, a traffic light or a stop sign or otherwise stationary. "Operate" does not include operating a motor vehicle with or without the motor running when the operator has pulled the motor vehicle over to the side of, or off, a public way and has halted in a location where the motor vehicle can safely remain stationary. [2013, c. 381, Pt. B, §28 (NEW).]

[ 2013, c. 381, Pt. B, §28 (AMD) .]

2. Prohibition. A person may not operate a motor vehicle while engaging in text messaging.

[ 2011, c. 207, §1 (NEW) .]

3. Penalties. The following penalties apply to a violation of this section.

A. A person who violates this section commits a traffic infraction for which a fine of not less than $250 may be adjudged. [2013, c. 188, §1 (NEW).]

B. A person who violates this section after previously having been adjudicated as violating this section within a 3-year period commits a traffic infraction for which a fine of not less than $500 may be adjudged, and the Secretary of State shall suspend the license of that person without right to hearing. The minimum periods of license suspension are:

(1) Thirty days, if the person has 2 adjudications for a violation of this section within a 3-year period;

(2) Sixty days, if the person has 3 adjudications for a violation of this section within a 3-year period; and

(3) Ninety days, if the person has 4 or more adjudications for a violation of this section within a 3-year period.

For the purposes of this paragraph, an adjudication has occurred within a 3-year period if the date of the new conduct is within 3 years of the date of a docket entry of adjudication of a violation of this section. [2013, c. 188, §1 (NEW).]

[ 2013, c. 188, §1 (RPR) .]

SECTION HISTORY

2011, c. 207, §1 (NEW). 2011, c. 654, §7 (AMD). 2013, c. 188, §1 (AMD). 2013, c. 381, Pt. B, §28 (AMD).






Subchapter 3: ACCIDENT AND THEFT REPORTS

29-A §2251. Accident reports

1. Definition. As used in this section, "reportable accident" means an accident on a public way or a place where public traffic may reasonably be anticipated, resulting in bodily injury or death to a person or apparent property damage of $1,000 or more. Apparent property damage under this subsection must be based upon the market value of the necessary repairs and may not be limited to the current value of the vehicle or property.

[ 2007, c. 348, §23 (AMD) .]

2. Report required. A reportable accident must be reported immediately by the quickest means of communication to a state police officer, or to the nearest state police field office, or to the sheriff's office, or to a deputy sheriff, within the county in which the accident occurred, or to the office of the police department, or to an officer, of the municipality in which the accident occurred. The accident must be reported by:

A. The operator of an involved vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A person acting for the operator; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. If the operator is unknown, the owner of an involved vehicle having knowledge of the accident. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ RR 1995, c. 2, §71 (COR) .]

3. Form. The Chief of the State Police:

A. Shall prepare and supply forms and approve the format for electronic submission for reports that require sufficiently detailed information to disclose the cause, conditions, persons and vehicles involved, including information to permit the Secretary of State to determine whether the requirement for proof of financial responsibility is inapplicable; [2003, c. 688, Pt. A, §35 (RPR).]

B. Shall receive, tabulate and analyze accident reports; [2003, c. 434, §23 (AMD); 2003, c. 434, §37 (AFF).]

B-1. Shall send all accident reports to the Secretary of State; and [2003, c. 434, §23 (NEW); 2003, c. 434, §37 (AFF).]

C. May publish statistical information on the number, cause and location of accidents. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2003, c. 688, Pt. A, §35 (AMD) .]

4. Investigation. A law enforcement officer who investigates a reportable accident shall:

A. Interview participants and witnesses; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Within 5 days from the time of notification of the accident, transmit an electronic report or the original written report containing all available information to the Chief of the State Police. [2003, c. 688, Pt. A, §36 (RPR).]

Every reported accident must be promptly investigated.

If the accident results in serious bodily injury or death of any person, the investigation must be conducted by an officer who has met the training standards of a full-time law enforcement officer. A law enforcement officer who investigates an accident involving a bus or truck with a gross vehicle weight rating or a registered weight in excess of 10,000 pounds that results in the death of any person shall request a certified accident reconstructionist and the Bureau of State Police Commercial Vehicle Enforcement Unit to assist in the investigation of the accident. The Attorney General shall designate an assistant attorney general familiar with federal commercial vehicle laws and regulations to serve as a resource to any district attorney who initiates a prosecution arising from an accident involving a bus or truck with a gross vehicle weight rating or a registered weight in excess of 10,000 pounds that results in the death of any person.

[ 2003, c. 688, Pt. A, §36 (AMD) .]

5. Forty-eight-hour report.

[ 2003, c. 434, §37 (AFF); 2003, c. 434, §25 (RP) .]

6. Financial responsibility information. The owner or operator of a vehicle involved in an accident shall furnish additional relevant information as the Secretary of State requires to determine the applicability of the requirement of proof of financial responsibility.

The Secretary of State may rely on the accuracy of the information until there is reason to believe that the information is erroneous.

[ 2003, c. 434, §37 (AFF); 2003, c. 434, §26 (RPR) .]

7. Report information. An accident report made by an investigating officer or a report made by an operator as required by subsection 2 is for the purposes of statistical analysis and accident prevention.

A report or statement contained in the accident report, or a report as required by subsection 2, a statement made or testimony taken at a hearing before the Secretary of State held under section 2483, or a decision made as a result of that report, statement or testimony may not be admitted in evidence in any trial, civil or criminal, arising out of the accident.

A report may be admissible in evidence solely to prove compliance with this section.

Notwithstanding subsection 7-A, the Chief of the State Police may disclose the date, time and location of the accident and the names and addresses of operators, owners, injured persons, witnesses and the investigating officer. On written request, the chief may furnish a photocopy of the investigating officer's report at the expense of the person making the request. The cost of furnishing a copy of the report is not subject to the limitations of Title 1, section 408-A.

[ 2011, c. 662, §18 (AMD) .]

7-A. Accident report database; public dissemination of accident report data. Data contained in an accident report database maintained, administered or contributed to by the Department of Public Safety, Bureau of State Police must be treated as follows.

A. For purposes of this subsection, the following terms have the following meanings.

(1) "Data" means information existing in an electronic medium and contained in an accident report database.

(2) "Nonpersonally identifying accident report data" means any data in an accident report that are not personally identifying accident report data.

(3) "Personally identifying accident report data" means:

(a) An individual's name, residential and post office box mailing address, social security number, date of birth and driver's license number;

(b) A vehicle registration plate number;

(c) An insurance policy number;

(d) Information contained in any free text data field of an accident report; and

(e) Any other information contained in a data field of an accident report that may be used to identify a person. [2011, c. 654, §8 (AMD).]

B. Except as provided in paragraph B-1 and Title 16, section 805, subsection 6, the Department of Public Safety, Bureau of State Police may not publicly disseminate personally identifying accident report data that are contained in an accident report database maintained, administered or contributed to by the Bureau of State Police. Such data are not public records for the purposes of Title 1, chapter 13. [2013, c. 267, Pt. B, §24 (AMD).]

B-1. The Department of Public Safety, Bureau of State Police may disseminate a vehicle registration plate number contained in an accident report database maintained, administered or contributed to by the Bureau of State Police to a person only if that person provides the Bureau of State Police an affidavit stating that the person will not:

(1) Use a vehicle registration plate number to identify or contact a person; or

(2) Disseminate a vehicle registration plate number to another person. [2011, c. 654, §8 (NEW).]

C. The Department of Public Safety, Bureau of State Police may publicly disseminate nonpersonally identifying accident report data that are contained in an accident report database maintained, administered or contributed to by the Bureau of State Police. The cost of furnishing a copy of such data is not subject to the limitations of Title 1, section 408-A. [2011, c. 662, §19 (AMD).]

[ 2013, c. 267, Pt. B, §24 (AMD) .]

8. Violation. A person commits a Class E crime if that person:

A. Is required to make an oral or written report and knowingly fails to do so within the time required; [2001, c. 360, §15 (AMD).]

B. Is an operator involved in a reportable accident and knowingly fails to give a correct name and address when requested by an officer at the scene; [2011, c. 654, §9 (AMD).]

C. Is the operator involved in a reportable accident or the owner of a vehicle involved in a reportable accident and knowingly fails to produce the vehicle or, if the vehicle is operational, return it to the scene when requested by the investigating officer; or [2011, c. 654, §9 (AMD).]

D. Obtains a vehicle registration plate number pursuant to subsection 7-A, paragraph B-1 and knowingly uses that vehicle registration plate number to identify or contact a person or knowingly disseminates that vehicle registration plate number to another person. [2011, c. 654, §9 (NEW).]

[ 2011, c. 654, §9 (AMD) .]

9. Prima facie evidence. The absence of notice to a law enforcement agency with jurisdiction where the accident occurred is prima facie evidence of failure to report an accident.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

10. Suspension. The Secretary of State may suspend or revoke the motor vehicle driver's license and certificate of registration of a person who is required to make a report and fails to do so or who fails to provide the information required by the Secretary of State.

[ 2003, c. 434, §28 (AMD); 2003, c. 434, §37 (AFF) .]

11. Exemption. The operator of a snowmobile or an all-terrain vehicle as defined by Title 12, section 13001, unless the all-terrain vehicle is registered for highway use by the Secretary of State under this Title, is exempt from the reporting requirements of subsection 2.

[ 2003, c. 614, §9 (AFF); 2003, c. 688, Pt. B, §11 (AFF); 2003, c. 688, Pt. B, §10 (RPR) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). RR 1995, c. 2, §71 (COR). 1997, c. 172, §1 (AMD). 1997, c. 178, §3 (AMD). 1999, c. 61, §1 (AMD). 2001, c. 360, §15 (AMD). 2003, c. 340, §§9,10 (AMD). 2003, c. 414, §B46 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 434, §§23-28 (AMD). 2003, c. 434, §37 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 688, §§A35,36 (AMD). 2003, c. 688, §B10 (AMD). 2003, c. 688, §B11 (AFF). 2003, c. 709, §4 (AMD). 2007, c. 348, §23 (AMD). 2011, c. 390, §§1, 2 (AMD). 2011, c. 420, Pt. K, §1 (AMD). 2011, c. 420, Pt. K, §2 (AFF). 2011, c. 654, §§8, 9 (AMD). 2011, c. 662, §§18, 19 (AMD). 2013, c. 267, Pt. B, §24 (AMD).



29-A §2252. Accidents involving death or personal injury

1. Operator required to stop. The operator of a vehicle involved in an accident anywhere that results in personal injury or death to a person shall immediately stop the vehicle at the scene of the accident or stop as close as possible and immediately return to the scene.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Provide information. The operator shall remain at the scene and provide to the injured person or someone acting for the injured person or the operator or an occupant of the other vehicle:

A. The operator's name and address; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The registration number of the operator's vehicle; [2013, c. 291, §1 (AMD).]

C. An opportunity to examine the driver's license if the injured person or someone acting for the injured person or the operator or an occupant of the other vehicle so requests and the license is available; and [2013, c. 291, §1 (AMD).]

D. Evidence of liability insurance or financial responsibility as required by section 1601 if the injured person or someone acting for the injured person or the operator or occupant of the other vehicle so requests. [2013, c. 291, §1 (NEW).]

[ 2013, c. 291, §1 (AMD) .]

3. Render assistance. The operator shall render reasonable assistance to an injured person.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Violation. A person commits a Class D crime if that person fails to comply with this section, except that a person commits a traffic infraction if that person fails to comply with subsection 2, paragraph D.

[ 2013, c. 291, §1 (AMD) .]

5. Aggravated punishment category. Notwithstanding subsection 4, a person commits a Class C crime if that person intentionally, knowingly or recklessly fails to comply with this section and the accident resulted in serious bodily injury, as defined in Title 17-A, section 2, subsection 23, or death.

[ 1999, c. 670, §1 (NEW) .]

6. Dismissal. The clerk of the District Court Violations Bureau or trial court shall dismiss a Violation Summons and Complaint charging a person with a violation of subsection 2, paragraph D if that person:

A. Shows the issuing law enforcement officer satisfactory evidence of liability insurance or financial responsibility that was in effect at the time of the alleged violation and the issuing officer notifies the violations bureau of that fact; or [2013, c. 291, §1 (NEW).]

B. Files a timely answer to a Violation Summons and Complaint alleging a violation of subsection 2, paragraph D and that person presents to the court at the time of trial satisfactory evidence of liability insurance or financial responsibility that was in effect at the time of the alleged violation. [2013, c. 291, §1 (NEW).]

[ 2013, c. 291, §1 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 670, §1 (AMD). 2013, c. 291, §1 (AMD).



29-A §2253. Accidents involving vehicle damage

1. Operator required to stop. The operator of a vehicle involved in an accident that results in damage to an attended vehicle shall immediately stop the vehicle at the scene of the accident or stop as close as possible and immediately return to the scene.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Provide information. The operator shall remain at the scene and provide to the operator or an occupant of the other vehicle:

A. The operator's name and address; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The registration number of the operator's vehicle; [2013, c. 291, §2 (AMD).]

C. An opportunity to examine the driver's license if the other operator or an occupant so requests and the license is available; and [2013, c. 291, §2 (AMD).]

D. Evidence of liability insurance or financial responsibility as required by section 1601 if the other operator or an occupant so requests. [2013, c. 291, §2 (NEW).]

[ 2013, c. 291, §2 (AMD) .]

3. Violation. A person commits a Class E crime if that person fails to comply with this section, except that a person commits a traffic infraction if that person fails to comply with subsection 2, paragraph D.

[ 2013, c. 291, §2 (AMD) .]

4. Dismissal. The clerk of the District Court Violations Bureau or trial court shall dismiss a Violation Summons and Complaint charging a person with a violation of subsection 2, paragraph D if that person:

A. Shows the issuing law enforcement officer satisfactory evidence of liability insurance or financial responsibility that was in effect at the time of the alleged violation and the issuing officer notifies the violations bureau of that fact; or [2013, c. 291, §2 (NEW).]

B. Files a timely answer to a Violation Summons and Complaint alleging a violation of subsection 2, paragraph D and that person presents to the court at the time of trial satisfactory evidence of liability insurance or financial responsibility that was in effect at the time of the alleged violation. [2013, c. 291, §2 (NEW).]

[ 2013, c. 291, §2 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2013, c. 291, §2 (AMD).



29-A §2254. Accidents involving unattended vehicle

1. Operator required to stop. The operator of a vehicle involved in an accident that results in damage to an unattended vehicle shall immediately stop the vehicle at the scene of the accident or stop as close as possible and immediately return to the scene.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Provide information. The operator shall notify the owner or operator of the unattended vehicle or shall leave on that vehicle in a conspicuous place a statement containing:

A. The operator's name and address; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The registration number of the operator's vehicle; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A statement of the circumstances of the accident. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2-A. Evidence of financial responsibility. The operator of a vehicle involved in an accident that results in damage to an unattended vehicle shall provide evidence of liability insurance or financial responsibility as required by section 1601 if the owner or operator of the unattended vehicle so requests.

[ 2013, c. 291, §3 (NEW) .]

3. Violation. A person commits a Class E crime if that person fails to comply with this section, except that a person commits a traffic infraction if that person fails to comply with subsection 2-A.

[ 2013, c. 291, §3 (AMD) .]

4. Dismissal. The clerk of the District Court Violations Bureau or trial court shall dismiss a Violation Summons and Complaint charging a person with a violation of subsection 2-A if that person:

A. Shows the issuing law enforcement officer satisfactory evidence of liability insurance or financial responsibility that was in effect at the time of the alleged violation and the issuing officer notifies the violations bureau of that fact; or [2013, c. 291, §3 (NEW).]

B. Files a timely answer to a Violation Summons and Complaint alleging a violation of subsection 2-A and that person presents to the court at the time of trial satisfactory evidence of liability insurance or financial responsibility that was in effect at the time of the alleged violation. [2013, c. 291, §3 (NEW).]

[ 2013, c. 291, §3 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2013, c. 291, §3 (AMD).



29-A §2255. Accidents involving property damage

1. Notification. The operator of a vehicle involved in an accident anywhere that results in property damage shall take reasonable steps to notify the owner of that property of the accident.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Provide information. The operator shall provide to the property owner:

A. The operator's name and address; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The registration number of the operator's vehicle; [2013, c. 291, §4 (AMD).]

C. An opportunity to examine the driver's license if the owner of the property so requests and the license is available; and [2013, c. 291, §4 (AMD).]

D. Evidence of liability insurance or financial responsibility as required by section 1601 if the owner of the property so requests. [2013, c. 291, §4 (NEW).]

[ 2013, c. 291, §4 (AMD) .]

3. Violation. A person commits a Class E crime if that person fails to comply with this section, except that a person commits a traffic infraction if that person fails to comply with subsection 2, paragraph D.

[ 2013, c. 291, §4 (AMD) .]

4. Dismissal. The clerk of the District Court Violations Bureau or trial court shall dismiss a Violation Summons and Complaint charging a person with a violation of subsection 2, paragraph D if that person:

A. Shows the issuing law enforcement officer satisfactory evidence of liability insurance or financial responsibility that was in effect at the time of the alleged violation and the issuing officer notifies the violations bureau of that fact; or [2013, c. 291, §4 (NEW).]

B. Files a timely answer to a Violation Summons and Complaint alleging a violation of subsection 2, paragraph D and that person presents to the court at the time of trial satisfactory evidence of liability insurance or financial responsibility that was in effect at the time of the alleged violation. [2013, c. 291, §4 (NEW).]

[ 2013, c. 291, §4 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2013, c. 291, §4 (AMD).



29-A §2256. Garage proprietor to report serious accident

1. Report required. If a person in charge of a garage or repair shop receives a motor vehicle that shows evidence of a serious accident or bullet damage, that person shall immediately report that vehicle to the nearest law enforcement agency, giving the serial and engine number or identification number, registration number and the name and address of the owner or operator of the vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Violation. A person commits Class E crime if that person fails to report a vehicle as required by this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2257. Thefts

1. Record of thefts. The Chief of the State Police shall:

A. Maintain a record of stolen motor vehicles; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Promptly report the theft of a vehicle to the Secretary of State, giving a complete description of the vehicle, including the name and address of the person reporting the theft. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Recovery. When a stolen vehicle is recovered, the owner shall notify the Chief of the State Police of the recovery. The Chief of the State Police shall remove the record of that theft and notify the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Violation. An owner of a vehicle reported as stolen commits a Class E crime if that person fails to give notice of the vehicle's recovery.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).






Subchapter 4: SCHOOL BUSES

29-A §2301. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Private school. "Private school" has the same meaning as in Title 20-A, section 1, subsection 22.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

1-A. Allowable alternative vehicle. "Allowable alternative vehicle" means a vehicle that:

A. Is designed to carry 10 or more people, including the driver; [2003, c. 293, §1 (NEW).]

B. Meets all the Federal Motor Vehicle Safety Standards of 49 Code of Federal Regulations, Part 571 or as subsequently amended, that are applicable to school buses, except for those provisions pertaining to lamps, reflective devices and associated equipment in 49 Code of Federal Regulations, Part 571.108 and those provisions pertaining to school bus pedestrian safety devices in 49 Code of Federal Regulations, Part 571.131; [2003, c. 293, §1 (NEW).]

C. Meets all the provisions of this Title pertaining to school buses, except for section 2302, subsection 1, paragraphs A to E and G and H; section 2304, subsection 1, paragraphs A to C and E; and section 2308; and [2003, c. 293, §1 (NEW).]

D. Is operated by a full-service transportation provider or urban fixed-route transit provider. [2003, c. 293, §1 (NEW).]

[ 2003, c. 293, §1 (NEW) .]

1-B. Full service transportation provider. "Full service transportation provider" has the same meaning as defined in rules adopted by the Department of Health and Human Services pertaining to transportation services for health care providers.

[ 2003, c. 293, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

1-C. Multifunction school activity bus. "Multifunction school activity bus" means a noncommercial motor vehicle that:

A. Is designed to carry 15 or fewer passengers including the driver; [2013, c. 484, §1 (NEW).]

B. Meets all the Federal Motor Vehicle Safety Standards of 49 Code of Federal Regulations, Part 571, as amended, that are applicable to multifunction school activity buses; [2013, c. 484, §1 (NEW).]

C. Meets all provisions of this Title pertaining to school buses, except for section 2302, subsection 1, paragraphs A to E and G and H; section 2304; and section 2308; [2013, c. 484, §1 (NEW).]

D. Is clearly marked with the words "students aboard"; [2013, c. 484, §1 (NEW).]

E. Has all emergency exits clearly marked; and [2013, c. 484, §1 (NEW).]

F. Is clearly marked with the school administrative unit or school district name. [2013, c. 484, §1 (NEW).]

[ 2013, c. 484, §1 (NEW) .]

2. Private school activity bus. "Private school activity bus" means a privately owned motor vehicle with a carrying capacity of 10 to 15 passengers that is not operated with public funds and that is used by a private school to transport students other than to and from home and school.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. School. "School," as used in this subchapter, means an institution or facility for the teaching of children or for the custodial care of children, whether public or private, which is regularly attended by such children.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. School-age persons. "School-age persons" means all children up to the age of 18 years and persons 18 years and older who are enrolled in a state-approved program of primary or secondary education, as defined in Title 20-A.

[ 1995, c. 395, Pt. G, §8 (AMD); 1995, c. 395, Pt. G, §20 (AFF) .]

5. School bus. "School bus" means a:

A. School bus CMV; or [2007, c. 383, §24 (NEW).]

B. School bus non-CMV. [2007, c. 383, §24 (NEW).]

[ 2007, c. 383, §24 (AMD) .]

5-A. School bus CMV. "School bus CMV" means a commercial motor vehicle used to transport preprimary, primary or secondary school students from home to school, from school to home or to and from school-sponsored events. "School bus CMV" does not include a bus used as a common carrier or a private school activity bus.

[ 2007, c. 383, §25 (NEW) .]

5-B. School bus non-CMV. "School bus non-CMV" means a noncommercial motor vehicle designed to carry more than 10 passengers, including the driver, but less than 16 passengers, including the driver, and used to transport students from home to school, from school to home or to and from school-related events. "School bus non-CMV" does not include a private motor vehicle used to transport members of the owner's household or a private school activity bus.

[ 2007, c. 383, §26 (NEW) .]

6. Urban fixed-route transit provider. "Urban fixed-route transit provider" means a transit district or a regional transportation corporation, as defined in Title 30-A, section 3501, that provides public transportation within one or more municipalities on prescribed routes at prescribed times.

[ 2003, c. 293, §1 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 395, §G8 (AMD). 1995, c. 395, §G20 (AFF). 2003, c. 293, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 433, §20 (AMD). 2005, c. 433, §28 (AFF). 2007, c. 383, §§24-26 (AMD). 2013, c. 484, §1 (AMD).



29-A §2302. School bus markings; lights; mirrors

1. Identifications. Each school bus:

A. Must be identified with the words, "school bus":

(1) Printed in letters not less than 8 inches high; and

(2) Located between the warning signal lamps as high as possible without impairing front and rear visibility of the lettering; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Must have no other lettering on the front or rear, except lettering not more than 4 inches high indicating an emergency exit and a bus number; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Must be painted national school bus glossy yellow, except that the hood may be lusterless black; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Must have bumpers of glossy black unless painting is impracticable through use of rubber, reflective material or other devices; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Must be equipped with a system of signal lights that conform to school bus requirements approved by the Commissioner of Education; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. Must be equipped with a system of mirrors that give the seated operator a view of the way to each side of the bus, and of the area immediately in front of the front bumper; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. May be equipped with a system of stop arms to be operated only with the red signal lights; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

H. May be equipped with reflective strips of national school bus yellow. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Smaller buses.

[ 2003, c. 293, §2 (RP) .]

3. Other purposes. A school bus permanently converted wholly to other purposes must be painted a color other than national school bus glossy yellow and have the words "school bus," school bus signal lights and stop arms removed.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Other passengers. A school bus operated on a public way and transporting passengers who do not include school-age persons must have the words "school bus" removed or concealed and the school bus signal lamps may not be operable.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Application. A vehicle operated on a public way displaying the words "school bus" or with the equipment required by this section may only be used to transport school-age persons, as defined in section 2301.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 293, §2 (AMD).



29-A §2303. School bus operator requirements

1. Requirements. Except as provided in subsection 6, the Secretary of State may not issue a school bus operator endorsement unless the applicant:

A. Holds a valid driver's license for operation of the class vehicle and has at least one year's experience as a licensed motor vehicle operator; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Is at least 21 years of age and has held a driver's license for at least one year; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Meets all training, physical, mental and moral requirements of the Commissioner of Education, as certified to the Secretary of State in writing; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Is qualified as a driver under the motor carrier safety regulations of the Federal Highway Administration, if that person or that person's employer is subject to those regulations; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Passes an examination of the person's ability to operate the specific vehicle that will be driven as a school bus or a vehicle of comparable type; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. Has not had a license revoked pursuant to chapter 23, subchapter V, within the preceding 6-year period; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. Has not received an OUI conviction, as defined in section 2401, subsection 9, within the preceding 10-year period. [1995, c. 645, Pt. B, §17 (AMD).]

[ 1995, c. 645, Pt. B, §17 (AMD) .]

2. Current endorsement holders. The Secretary of State shall suspend or revoke a school operator's endorsement as provided in section 2452.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Annual physical. The applicant must pass an annual physical examination at the cost of the employer.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Safety and driver training. The Department of Education shall, within available resources, develop, certify and administer regional school bus driver training programs and assist school administrative units in school bus safety and driver training.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Fee. A fee of $10 must accompany the initial application. The fee for a subsequent examination is $5.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Waiver of skill and road test. The Secretary of State may waive the skill and road tests for an applicant who has a valid authorization from another state to operate a school bus. The applicant for whom the skill and road tests are waived must comply with all other applicable state and federal requirements governing the issuance of school bus operator endorsements.

[ 1995, c. 310, §2 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 310, §§1,2 (AMD). 1995, c. 645, §B17 (AMD).



29-A §2304. School bus seating; doors; standing prohibited

1. Seating. A school bus must meet the following seating requirements.

A. The manufacturer's specified seating capacity is determined by dividing the linear width of each seat by 13 and then rounding the quotient down to the nearest whole number. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The maximum seating capacity must be the following percentages of the manufacturer's specified seating capacity:

(1) Grades 9 to 12, 85%;

(2) Grades kindergarten to 12, 95%;

(3) Grades kindergarten to 8, 100%; or

(4) If at least 15 inches of seat width per student, 100%. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. There may not be auxiliary seating accommodations such as temporary or jump seats. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Seats must face the front of the bus and be divided by a center aisle at least 12 inches wide. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Seating capacity must be displayed in a manner prescribed by the Commissioner of Education. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Doors. A school bus must be equipped with at least 2 doors as follows:

A. One door on the right side near the front for ordinary exits and entrances; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A 2nd door located in the center of the rear or if the engine makes that impossible, on the left side in the center or to the rear of center. The 2nd door must be free of obstruction, clearly marked as an emergency exit, and constructed to open from inside and outside. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Standing passengers. The operator of a school bus may not permit any passengers to stand when the bus is in motion on a public way.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Safety seat belts. The operator and passengers in school buses equipped with safety seat belts shall wear those belts when the vehicle is in motion.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2305. School bus construction; fire extinguisher

1. Access. A school bus must be constructed to permit the operator access to the passenger compartment without leaving the vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Exhaust pipe. The exhaust pipe must be entirely outside the passenger compartment of a school bus.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Fuel tank filler, vent, drain openings. The fuel tank filler, vent and drain openings must be outside the school bus body.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Fire extinguisher. A school bus must have at least one dry chemical fire extinguisher:

A. Of at least 2 1/2 pound capacity; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Mounted in automotive type manufacturer's extinguisher bracket; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Located in the operator's compartment in full view of and readily accessible to the operator; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Having an Underwriters' Laboratories rating of not less than 10-B: C. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2306. School buses to stop at railroad track crossings

1. Full stop. The operator of a school bus shall come to a full stop before crossing a railroad track at a point not more than 50 feet nor less than 15 feet from the nearest rail.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Ensure no train. The operator shall ascertain beyond a reasonable doubt that no train, engine or conveyance is approaching on the track before proceeding to cross.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Violation. A person commits a Class E crime if that person, while operating a school bus, fails to stop or yield the right-of-way as required by this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Suspension. On conviction of failure to stop or yield to a train, an operator's permit to operate a school bus must be revoked by the Secretary of State for a period of not less than 2 years.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2307. School bus inspection

1. Biannual inspection. Notwithstanding chapter 15, a school bus must be inspected biannually by an official inspection station designated by the Chief of the State Police as a school bus inspection station. An inspection sticker issued pursuant to this section is valid for no longer than 6 months from the last day of the month the sticker is issued.

[ 2009, c. 251, §12 (AMD) .]

2. Additional inspection. In addition to inspections under subsection 1, a school bus inspection must be conducted by the State Police at least annually. During such an inspection, an officer or employee of the State Police may remove an inspection sticker issued to a school bus and require the bus to be reinspected for a violation of applicable law or the rules adopted pursuant to section 1769.

[ 2009, c. 251, §13 (AMD) .]

3. Other dates.

[ 2009, c. 251, §14 (RP) .]

4. Fee. The operator of an official school bus inspection station is entitled to a fee of $8 for each school bus inspected. The fee does not include labor or material used in correction of faults.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 633, §7 (AMD). 2009, c. 251, §§12-14 (AMD).



29-A §2308. Overtaking and passing school buses

1. Receiving or discharging passengers. A school bus operator shall activate flashing lights at least 100 feet before a stop is made to receive or discharge passengers. These lights must be continually displayed until after the bus has received or discharged passengers.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Stopping. The operator of a vehicle on a way, in a parking area or on school property, on meeting or overtaking a school bus from either direction when the bus has stopped with its red lights flashing to receive or discharge passengers, shall stop the vehicle before reaching the school bus. The operator may not proceed until the school bus resumes motion or until signaled by the school bus operator to proceed.

[ 1999, c. 183, §13 (AMD) .]

3. Separated roadways. The operator of a vehicle on a way separated by curbing or other physical barrier need not stop on meeting or passing a school bus:

A. Traveling in a lane separated by the barrier from the lane in which that operator is traveling; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. On a limited access highway where pedestrians are not permitted to cross the roadway with the school bus stopped in a loading zone. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Use of flashing red lights restricted. Except during a driving license examination a school bus operator may not use the system of flashing lights on a school bus for a purpose other than controlling traffic while stopping to receive or discharge school-age persons.

[ 1997, c. 776, §42 (AMD) .]

5. Registered owner's liability for vehicle illegally passing a school bus. A person who is a registered owner of a vehicle at the time that vehicle is involved in a violation of subsection 2 commits a traffic infraction. For purposes of this subsection, "registered owner" includes a person issued a dealer or transporter registration plate.

A. The operator of a school bus who observes a violation of subsection 2 may report the violation to a law enforcement officer. If a report is made, the operator shall report the time and the location of the violation and the registration plate number and a description of the vehicle involved. The officer shall initiate an investigation of the reported violation and, if possible, contact the registered owner of the motor vehicle involved and request that the registered owner supply information identifying the operator. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The investigating officer may cause the registered owner of the vehicle to be served with a summons for a violation of this subsection. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Except as provided in paragraph D, it is not a defense to a violation of this subsection that a registered owner was not operating the vehicle at the time of the violation. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The following are defenses to a violation of this subsection.

(1) If a person other than the owner is convicted of operating the vehicle at the time of the violation in violation of subsection 2, then the registered owner may not be found in violation of this subsection.

(2) If the registered owner is a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee, and the lessor provides the investigating officer with a copy of the lease agreement containing the information required by section 254, then the lessee and not the lessor may be charged under this subsection.

(3) If the vehicle is operated using a dealer or transporter registration plate and at the time of the violation the vehicle was operated by any person other than the dealer or transporter, and if the dealer or transporter provides the investigating officer with the name and address of the person who had control over the vehicle at the time of the violation, then that person and not the dealer or transporter may be charged under this subsection.

(4) If a report that the vehicle was stolen is given to a law enforcement officer or agency before the violation occurs or within a reasonable time after the violation occurs, then the registered owner may not be charged under this subsection. [1995, c. 65, Pt. A, §110 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

E. Notwithstanding subsection 6, a person who violates this subsection commits a traffic infraction. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1995, c. 65, Pt. A, §110 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

6. Penalty. A violation of this section is a Class E crime which, notwithstanding Title 17-A, section 1301, is punishable by a $250 minimum fine for the first offense and a mandatory 30-day suspension of a driver's license for a 2nd offense occurring within 3 years of the first offense.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A110 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 776, §42 (AMD). 1999, c. 183, §13 (AMD).



29-A §2309. Exemptions

The following, except for allowable alternative vehicles and school buses, are exempt from this subchapter: [2003, c. 293, §3 (RPR).]

1. Vehicle used by day care facility. A vehicle designed to carry 15 or fewer passengers, including the driver, used to transport children by a day care facility, except when transporting children to and from school; and

[ 2003, c. 293, §3 (NEW) .]

2. Vehicle used for transportation to nonschool-based Head Start facility. Until January 1, 2006 a vehicle designed to carry 15 or fewer passengers, including the driver, used to transport children to a nonschool-based Head Start facility if the vehicle was placed in service prior to October 1, 2003.

[ 2003, c. 293, §3 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 293, §3 (RPR).



29-A §2310. Other permitted uses for buses

A bus may be used for school activities other than conveying students to and from home and school if: [2013, c. 484, §2 (NEW).]

1. Carrying capacity of 40 or more passengers. The bus has a carrying capacity of 40 or more passengers and is operated by a motor carrier holding an operator's permit issued by the Bureau of State Police and is integrally constructed; or

[ 2013, c. 484, §2 (NEW) .]

2. Multifunction school activity bus. The bus is a multifunction school activity bus that is operated by a driver with a school bus operator endorsement pursuant to section 2303 that is appropriate for the number of passengers and gross vehicle weight rating. A driver of a multifunction school activity bus must comply with all applicable school bus operator requirements of this Title.

[ 2013, c. 484, §2 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2013, c. 484, §2 (RPR).



29-A §2311. Rules

The Commissioner of Education may adopt or amend rules consistent with this Title and in accordance with the Maine Administrative Procedure Act, concerning school bus construction, equipment, operation and identification. Should the Federal Government or the State require transportation of public preschool children, the Department of Education shall develop and adopt rules regarding such transportation, and those rules are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2015, c. 73, §2 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 82, §1 (AMD). 2007, c. 572, Pt. A, §17 (AMD). 2015, c. 73, §2 (AMD).









Chapter 20: BICYCLE AND ROLLER SKIS SAFETY EDUCATION ACT

29-A §2321. Short title

This chapter may be known and cited as the "Bicycle and Roller Skis Safety Education Act." [2009, c. 484, §9 (AMD).]

SECTION HISTORY

1999, c. 331, §1 (NEW). 2009, c. 484, §9 (AMD).



29-A §2322. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 331, §1 (NEW).]

1. Bicycle. "Bicycle" means a vehicle primarily propelled by human power, operated by a person usually seated on a seat and driven on the ground on wheels by the operator.

[ 1999, c. 331, §1 (NEW) .]

2. Bicycle helmet. "Bicycle helmet" means a piece of protective headgear intended for bicyclists that meets or exceeds the Consumer Products Safety Commission's standards.

[ 1999, c. 331, §1 (NEW) .]

3. Bicycle passenger. "Bicycle passenger" means any person who is traveling on a bicycle, a bicycle trailer or a similar product but is not an operator.

[ 1999, c. 331, §1 (NEW) .]

4. Bicycle passenger seat. "Bicycle passenger seat" means a seat separate from the saddle or seat for the operator of the bicycle or bicycle trailer or similar product that is securely fastened to the frame of the bicycle and is specifically designed for bicycle passenger use.

[ 1999, c. 331, §1 (NEW) .]

5. Bicycle taxi. "Bicycle taxi" means a bicycle designed to carry passengers.

[ 1999, c. 331, §1 (NEW) .]

6. Bicycle taxi passenger. "Bicycle taxi passenger" means a person who is traveling on a bicycle taxi but is not the operator of the bicycle taxi.

[ 1999, c. 331, §1 (NEW) .]

7. Bikeway. "Bikeway" means a vehicle way, paved or unpaved, upon which bicycles, unicycles or other vehicles propelled by human power may be pedaled. The bikeway may be part of a road or highway or it may be adjacent to a road or highway. A bikeway is a right-of-way under the jurisdiction and control of the State or a local subdivision of the State for use primarily by bicyclists and pedestrians.

[ 1999, c. 331, §1 (NEW) .]

8. Operator. "Operator" means a person who travels on and controls a bicycle or roller skis.

[ 2009, c. 484, §10 (AMD) .]

9. Public roadway. "Public roadway" means a right-of-way under the jurisdiction and control of the State or a local political subdivision of the State for the use primarily by motor vehicular traffic.

[ 1999, c. 331, §1 (NEW) .]

SECTION HISTORY

1999, c. 331, §1 (NEW). 2009, c. 484, §10 (AMD).



29-A §2323. Bicyclist and roller skier helmet use; passenger seat use

1. Use of helmet. A person under 16 years of age who is an operator or a passenger on a bicycle or an operator of roller skis on a public roadway or a public bikeway shall wear a helmet of good fit, positioned properly and fastened securely upon the head by helmet straps.

[ 2009, c. 484, §11 (AMD) .]

2. Passenger seat. A bicycle passenger must be seated properly in a bicycle passenger seat.

[ 1999, c. 331, §1 (NEW) .]

SECTION HISTORY

1999, c. 331, §1 (NEW). 2009, c. 484, §11 (AMD).



29-A §2324. Obligation of rental businesses

A person who is in the business of renting bicycles or roller skis shall post or make available to a person renting a bicycle or roller skis a written notice explaining the provisions of this chapter and shall provide an appropriate helmet to an operator or passenger who is under 16 years of age. A reasonable fee may be charged for the helmet rental. [2009, c. 484, §12 (AMD).]

SECTION HISTORY

1999, c. 331, §1 (NEW). 2009, c. 484, §12 (AMD).



29-A §2325. Limitation of liability

A person who is in the business of selling or renting bicycles or roller skis who complies with this chapter is not liable in a civil suit for damages for any physical injuries sustained by an operator or bicycle passenger as a result of the operator's or passenger's failure to use a helmet. [2009, c. 484, §13 (AMD).]

SECTION HISTORY

1999, c. 331, §1 (NEW). 2009, c. 484, §13 (AMD).



29-A §2326. Education; violations and enforcement

A person who violates section 2323, subsection 1 commits a traffic infraction. [2013, c. 482, §5 (AMD).]

1. Education. For a first violation of section 2323, subsection 1, a law enforcement officer may provide safety information to the person. The officer may also inform that person's parent or guardian about the provisions of this chapter and about where to obtain an appropriate helmet.

[ 2009, c. 484, §14 (AMD) .]

2. Forfeiture. For a 2nd or subsequent violation of section 2323, subsection 1, a forfeiture of no more than $25 may be adjudged. The fine may be waived if a person presents proof of purchase of a bicycle helmet since the citation.

[ 2007, c. 400, §11 (NEW) .]

SECTION HISTORY

1999, c. 331, §1 (NEW). 2007, c. 400, §11 (RPR). 2009, c. 484, §14 (AMD). 2013, c. 482, §5 (AMD).



29-A §2327. Exemption

Bicycle taxi passengers are exempt from this Act. [1999, c. 331, §1 (NEW).]

SECTION HISTORY

1999, c. 331, §1 (NEW).



29-A §2328. Evidence

In an accident involving a bicycle or a roller skier, the nonuse of a helmet by the operator or passenger is not admissible as evidence in a civil or criminal trial. [2009, c. 484, §15 (AMD).]

SECTION HISTORY

1999, c. 331, §1 (NEW). 2009, c. 484, §15 (AMD).






Chapter 21: WEIGHT, DIMENSION AND PROTECTION OF WAYS

Subchapter 1: WEIGHT

29-A §2351. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 164, §1 (AMD). 2003, c. 166, §10 (RP).



29-A §2352. Maximum operational weight

Except as allowed by specific exception in section 2382, a vehicle may not be operated on a public way if the weight exceeds: [1999, c. 580, §3 (AMD); 1999, c. 580, §14 (AFF).]

1. Maximum. A gross vehicle weight of 100,000 pounds;

[ 1999, c. 580, §4 (AMD); 1999, c. 580, §14 (AFF) .]

2. Registered weight. Registered weight with a tolerance of 500 pounds or 2 1/2% over the registered weight, whichever is greater;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Configuration weight. The weight limits on axle configurations; or

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Axle. The axle weight limit as provided in this subchapter.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 580, §§3,4 (AMD). 1999, c. 580, §14 (AFF).



29-A §2353. Weight limits

1. Weight limits. Except as provided in section 2355, the following gross vehicle weight limits apply to vehicles operating on a public way:

A. For a 2-axle vehicle, 34,000 pounds; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. For a 3-axle vehicle or combination of vehicles, 54,000 pounds; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. For a 4-axle vehicle or combination of vehicles and, except as provided by section 2364, for single unit vehicles of 5 or more axles, 69,000 pounds; [RR 1999, c. 2, §30 (COR).]

D. Except as provided in paragraph E, section 2354, section 2357, subsection 4 and section 2365 for combination vehicles with 5 or more axles, 80,000 pounds; and [RR 1999, c. 2, §33 (AFF); RR 1999, c. 2, §32 (COR).]

E. For a combination of 3-axle truck tractor and tri-axle semitrailer, 100,000 pounds. [1999, c. 580, §6 (NEW).]

[ RR 1999, c. 2, §33 (AFF); RR 1999, c. 2, §30-32 (COR) .]

2. Weight reductions. The maximum gross vehicle weight permitted for combination vehicles having:

A. Four axles is reduced by 1,000 pounds for each foot the distance is less than 18 feet between the centers of the extreme axles, excluding the steering axle, measured to the nearest foot; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Five or more axles is reduced by 2,000 pounds for each foot the distance is less than 24 feet between the centers of the extreme axles, excluding the steering axle, measured to the nearest foot. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Exception. Subsection 2 does not apply to vehicles operated on the Interstate Highway System.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Axle weight limits. The following axle weight limits apply.

A. Except as provided in section 2355, a vehicle may not be operated with a gross weight exceeding:

(1) On a single-axle unit, 22,400 pounds;

(2) On a tandem-axle unit, 38,000 pounds; or

(3) On a tri-axle unit, 48,000 pounds. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A single axle of a tandem-axle unit may not support more than 60% of the total weight supported by that tandem-axle unit, unless neither axle exceeds the weight legally allowed on a single-axle unit of that vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A single axle of a tri-axle unit may not support more than 40% of the total weight supported by that tri-axle unit. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The maximum gross weight of a vehicle or axle may not be increased by the addition of an axle unless it supports at least 50% of the added weight permitted by its addition. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. [2003, c. 166, §11 (RP).]

[ 2003, c. 166, §11 (AMD) .]

5. Maximum tire weight. A vehicle may not be operated when the load on the road surface is greater than 600 pounds per inch of tire width, manufacturer's rating, except for:

A. Farm trucks transporting potatoes directly from the fields to the place of storage or to a processing facility during the potato harvesting season; or [2005, c. 433, §21 (NEW); 2005, c. 433, §28 (AFF).]

B. A vehicle operating under an overweight permit issued pursuant to section 2381. [2005, c. 433, §21 (NEW); 2005, c. 433, §28 (AFF).]

A tractor, the propulsive power of which is exerted not through wheels resting on the ground but by means of a flexible band or chain known as a movable track, is not subject to this subsection if the portions of track in contact with the surface of the way present plane surfaces.

[ 2005, c. 433, §21 (AMD); 2005, c. 433, §28 (AFF) .]

6. Exemption. A vehicle modified for the purpose of plowing snow is exempt from the weight limits imposed by this chapter when engaged in or enroute to or returning from plowing snow or in ice control. A vehicle modified for the purpose of plowing snow is exempt from the maximum tire weight provisions of subsection 5 at all times. Any fire-fighting vehicle with its proper equipment that meets the National Fire Protection Association standards is exempt from the gross and axle weight limits imposed by this chapter. Any vehicle engaged in emergency maintenance of a public way is exempt from the weight limits imposed by this chapter.

[ 1997, c. 437, §44 (AMD) .]

7. Exemption; farm vehicles transporting potatoes. A farm vehicle transporting potatoes from the field to a storage or processing facility during the potato harvesting season is exempt from the axle weight limits and axle weight tolerance restrictions imposed by this chapter, except for the weight limits imposed under section 2355. To be eligible for this exemption, the farm vehicle must be in compliance with the gross weight limits established in this chapter and must have at least 8,000 pounds on the steering axle. This exemption does not apply on the Interstate Highway System, including that portion designated as the Maine Turnpike.

[ 1999, c. 472, §3 (NEW) .]

8. Vehicles within maximum gross vehicle weight limits. Notwithstanding any provision of this subchapter to the contrary, if a vehicle that exceeds axle weight limits and axle weight tolerance restrictions imposed by this subchapter by less than 5,000 pounds is within the applicable maximum gross vehicle weight limit including tolerances, the fine imposed under this subchapter is reduced by 50%.

This subsection does not apply to vehicles traveling on the Interstate Highway System except that portion of Interstate 95 designated as the Maine Turnpike.

[ 2009, c. 442, §1 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 437, §44 (AMD). RR 1999, c. 2, §33 (AFF). RR 1999, c. 2, §§30-32 (COR). 1999, c. 472, §3 (AMD). 1999, c. 580, §§5,6 (AMD). 1999, c. 580, §14 (AFF). 2003, c. 166, §11 (AMD). 2005, c. 433, §21 (AMD). 2005, c. 433, §28 (AFF). 2009, c. 442, §1 (AMD).



29-A §2353-A. Pilot project to simplify truck weight laws (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 687, §17 (NEW). MRSA T.29A ., §2353A/6 (RP).



29-A §2354. Six-axle limits

Notwithstanding any provision of this subchapter other than section 2354-D, a combination vehicle consisting of a 3-axle truck tractor with a tri-axle semitrailer may be operated with a maximum gross vehicle weight of: [2013, c. 565, §1 (AMD).]

1. 90,000 pounds.

[ 1999, c. 580, §14 (AFF); 1999, c. 580, §7 (RP) .]

2. 100,000 pounds. One hundred thousand pounds, as long as the vehicle meets these requirements:

A. The distance between the extreme axles, excluding the steering axle, is not less than 36 feet as measured to the nearest foot. The maximum gross vehicle weight permitted is reduced by 2,000 pounds for each foot the distance is less than 36 feet between the extreme axles, excluding the steering axle, measured to the nearest foot; [2001, c. 267, §1 (AMD); 2001, c. 267, §16 (AFF).]

B. The minimum distance between the steering axle and the first axle of the tandem-axle group is at least 10 feet as measured to the nearest foot; and [2001, c. 267, §1 (AMD); 2001, c. 267, §16 (AFF).]

C. The maximum weight on the:

(1) Tandem axle does not exceed 41,000 pounds; and

(2) Tri-axle does not exceed 50,000 pounds. [1999, c. 580, §7 (AMD); 1999, c. 580, §14 (AFF).]

D. [1999, c. 580, §14 (AFF); 1999, c. 580, §7 (RP).]

E. [1999, c. 580, §14 (AFF); 1999, c. 580, §7 (RP).]

Nothing contained in this subsection applies to vehicles using the Interstate Highway System as defined in the Federal Aid Highway Act of 1956.

Except as provided in section 2360, subsections 4 and 5, for vehicles operating under this subsection, gross vehicle weight violations are fined in accordance with the following schedule:

For all vehicles manufactured, modified or retrofitted with liftable or variable load suspension axles after October 30, 1991, liftable or variable load suspension axles are permitted only under the following conditions: only one liftable or variable load axle may be present on the truck tractor and only one liftable or variable load axle may be present on the semitrailer; liftable or variable load axles must be located on the vehicle so that they are legally part of the tandem axle group or tri-axle group as appropriate; and the axle weight rating of liftable or variable load axles must conform to the expected loading of the suspension and must be 20,000 pounds or more.

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 580, §7 (AMD). 1999, c. 580, §14 (AFF). 2001, c. 261, §1 (AMD). 2001, c. 261, §16 (AFF). 2001, c. 267, §1 (AMD). 2001, c. 267, §16 (AFF). 2013, c. 565, §1 (AMD).



29-A §2354-A. Pilot project to allow commercial vehicles at Canadian weight limits access to Woodland Commercial Park in Baileyville (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 362, §1 (NEW). MRSA T. 29-A, §2354-A, sub-§4 (RP).



29-A §2354-B. Pilot project to allow commercial vehicles at Canadian weight limits to travel from the Canadian border at Calais to Baileyville and from the Canadian border at Van Buren to a rail yard in Van Buren (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 421, §1 (NEW). 2005, c. 421, §2 (AFF). 2005, c. 664, §L1 (AMD). 2009, c. 326, §1 (AMD). MRSA T. 5, §2354-B, sub-§5 (RP).



29-A §2354-C. Allow certain commercial vehicles at Canadian weight limits to travel from the United States-Canada border to certain points in the State

1. Canadian gross vehicle weight limits. Notwithstanding section 2354, the Commissioner of Transportation, in consultation with the Department of Public Safety and the Department of the Secretary of State, is authorized to allow certain commercial vehicles at Canadian gross vehicle weight limits to travel from the United States-Canada border at Calais to Baileyville, from the United States-Canada border at Madawaska to a paper mill at Madawaska and from the United States-Canada border at Van Buren to a rail yard in Van Buren. Vehicles are allowed to travel from the United States-Canada border under the following conditions.

A. The only allowable routes of travel are from the United States-Canada border in Calais north on U.S. Route 1 to Access Road in Baileyville, east on Access Road to Woodland Pulp LLC mill or its successor on Main Street and north on Main Street to the former oriented strand board facility in Baileyville; from the United States-Canada border in Madawaska then directly north or south into the Twin Rivers facility or its successor in Madawaska or up Bridge Street to Mill Street in Madawaska in order to reverse direction; and from the United States-Canada border in Van Buren on Acadian Way, west to Main Street, also designated as Route 1, then north on Main Street approximately 2 miles from the border. [2015, c. 119, §1 (AMD).]

B. Allowable truck configuration is limited to:

(1) A 3-axle truck tractor with a 3-axle semitrailer at a gross vehicle weight of 108,900 pounds. The individual weight distribution maximum limits are as follows: for the steering axle, 12,375 pounds; for the drive axles, 40,500 pounds; and for the semitrailer axles, 58,500 pounds, but in no case may the total of these values exceed 108,900 pounds; and

(2) A 3-axle truck tractor with a semitrailer-semitrailer combination, configured as a B-train double with 8 axles total, at a gross vehicle weight of 137,700 pounds. The weight of the 2nd semitrailer may not exceed the weight of the first semitrailer. [2015, c. 119, §2 (AMD).]

C. Maine axle weight limits, axle group limits, commodity allowances, maximum dimensions and all other commercial vehicle limits and requirements apply, except that the B-train double overall length limit must be not greater than 82.02 feet, or 25 meters. [2015, c. 119, §2 (AMD).]

D. The manufacturer's ratings for gross vehicle weight, axle capacity, brake systems and other components for which a manufacturer's rating is available may not be exceeded. [2009, c. 326, §2 (NEW).]

E. Each truck combination allowed under this section must display a credential obtained for a fee from the Secretary of State. The fee must be established by the Commissioner of Transportation in an amount to cover related administrative costs, compliance monitoring and the additional cost of highway damage resulting from the allowance under this section calculated using accepted engineering practices. [2009, c. 326, §2 (NEW).]

F. The Commissioner of Transportation may revoke the privileges of operation under this section of trucks and trucking companies for cause, including repeatedly exceeding size and weight limits or operating outside the designated route of travel. Revocation by the Commissioner of Transportation is considered a final agency action. [2009, c. 326, §2 (NEW).]

[ 2015, c. 119, §§1, 2 (AMD) .]

2. Definition. As used in this section, unless the context otherwise indicates, "B-train double" means a truck tractor-semitrailer-semitrailer combination vehicle in which the 2 trailing units are connected with a B-train assembly. The B-train assembly is a rigid frame extension attached to the rear frame of a first semitrailer that allows for a 5th wheel connection point for a 2nd semitrailer. This combination has one less articulation point than the conventional A-dolly-connected truck tractor-semitrailer-trailer combination.

[ 2009, c. 326, §2 (NEW) .]

3. Overlimit movement permits. As provided in section 2382, the Secretary of State, acting under guidelines and advice of the Commissioner of Transportation, may grant permits to commercial vehicles at Canadian gross vehicle weight limits operating under the requirements of this section. The Secretary of State shall adopt rules to implement this section in consultation with the Department of Transportation and the Department of Public Safety. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ RR 2015, c. 1, §34 (COR) .]

4. Monitor; report. The Department of Transportation shall monitor and evaluate the effects of the allowance under this section on road conditions. The Commissioner of Transportation shall submit an initial report to the joint standing committee of the Legislature having jurisdiction over transportation matters for presentation to the Second Regular Session of the 126th Legislature and a final report to the First Regular Session of the 129th Legislature. The report must include any findings regarding the effects on road conditions and recommendations for continuance, discontinuance or modification of the allowance under this section.

[ 2009, c. 326, §2 (NEW) .]

SECTION HISTORY

2009, c. 326, §2 (NEW). 2011, c. 356, §22 (AMD). RR 2015, c. 1, §34 (COR). 2015, c. 119, §§1, 2 (AMD).



29-A §2354-D. Allow certain commercial motor vehicles that exceed weight limits and vehicle dimension standards to operate on a designated route of travel

1. Commissioner may allow certain commercial motor vehicles that exceed weight limits and vehicle dimension standards. The Commissioner of Transportation, in consultation with the Department of Public Safety and the Department of the Secretary of State, may allow a specified commercial motor vehicle configuration with any number of axles that would otherwise be in violation of the provisions in this chapter regarding operational weight limits, gross vehicle weights, axle weights, tire weights or vehicle dimensions to operate on a specified route of travel over public ways if:

A. The department receives a proposal from an entity seeking an allowance to operate a specified commercial motor vehicle configuration pursuant to this subsection on a specified route of travel; [2013, c. 565, §2 (NEW).]

B. The chief engineer of the department, as appointed in accordance with Title 23, section 201, finds the proposed configuration and weight can be safely operated on the proposed route of travel. In making this finding, the chief engineer may consider available manufacturer's ratings for gross vehicle weight, axle capacity, brake systems and other components. The chief engineer may place such restrictions on operations as are necessary to ensure public safety; [2013, c. 565, §2 (NEW).]

C. The chief engineer of the department, as appointed in accordance with Title 23, section 201, finds that the public ways and bridge infrastructure affected by the proposed route of travel can withstand, or can be improved and maintained to withstand, the proposed configuration and weight. The improvements necessary may include initial capital improvements and future maintenance or capital improvements; and [2013, c. 565, §2 (NEW).]

D. The department receives satisfactory assurance that at least 50% of the cost of any infrastructure assessment and at least 50% of the cost for any infrastructure improvements determined necessary pursuant to paragraph C will be provided by the entity seeking the allowance. The department may provide the balance of funding, if feasible. [2013, c. 565, §2 (NEW).]

[ 2015, c. 119, §3 (AMD) .]

2. Rules. The Commissioner of Transportation, in consultation with the Department of Public Safety and the Department of the Secretary of State, shall adopt rules to implement this section. The rules must include appropriate mechanisms to ensure that, prior to giving an allowance to operate a commercial motor vehicle pursuant to this section on a route of travel that includes a public way that traverses a municipality, unorganized or deorganized area in a county or a reservation or trust land of a federally recognized Indian tribe in this State, appropriate input from or approval of the municipality, county or federally recognized Indian tribe is obtained. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 565, §2 (NEW) .]

3. Report. Beginning February 1, 2017, and biennially thereafter, the Commissioner of Transportation shall report to the joint standing committee of the Legislature having jurisdiction over transportation matters on the implementation of this section. The report must include the number of proposals received by the department, including how many were authorized; the reasons any proposals were not authorized or did not move forward; the costs incurred by the department; the amount of funds provided by relevant entities or funding sources other than the department; any infrastructure improvements made to accommodate proposals; the designated routes of travel allowed; the allowed configurations on these designated routes; and the gross vehicle weights allowed.

[ 2013, c. 565, §2 (NEW) .]

4. Commissioner may revoke privileges of operation. The Commissioner of Transportation may revoke the privileges of operation under this section of a commercial motor vehicle and the associated entity that sought the allowance under this section for cause, including repeatedly exceeding allowed gross vehicle weight limits or operating outside the allowed designated route of travel. Revocation by the commissioner is considered a final agency action.

[ 2013, c. 565, §2 (NEW) .]

5. Exclusion. Nothing contained in this section applies to the Interstate Highway System as defined in the Federal Aid Highway Act of 1956.

[ 2013, c. 565, §2 (NEW) .]

SECTION HISTORY

2013, c. 565, §2 (NEW). 2015, c. 119, §3 (AMD).



29-A §2354-E. Allow certain commercial vehicles with 7-axle configuration to travel from the United States-Canada border to certain points in the State (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 2015, c. 119, §6) (WHOLE SECTION TEXT REPEALED 1/1/18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 2015, c. 119, §6)

(WHOLE SECTION TEXT REPEALED 1/1/18)

1. Canadian gross vehicle weight limits. Notwithstanding section 2354, the Commissioner of Transportation, in consultation with the Department of Public Safety and the Department of the Secretary of State, is authorized to allow certain commercial vehicles at Canadian gross vehicle weight limits to travel from the United States-Canada border in Calais to Baileyville under the following conditions.

A. The only allowable routes of travel are from the United States-Canada border in Calais north on U.S. Route 1 to Access Road in Baileyville, east on Access Road to Woodland Pulp LLC mill or its successor on Main Street and north on Main Street to the former oriented strand board facility in Baileyville. [2015, c. 119, §4 (NEW); 2015, c. 119, §6 (AFF).]

B. The allowable truck configuration is limited to a 3-axle truck tractor with a 4-axle semitrailer at a gross vehicle weight of 113,800 pounds. The individual weight distribution maximum limits are as follows: for the steering axle, 12,375 pounds; for the drive axles, 40,500 pounds; and for the semitrailer axles, 72,000 pounds, but in no case may the total of these values exceed 113,800 pounds. [2015, c. 119, §4 (NEW); 2015, c. 119, §6 (AFF).]

C. Maine axle weight limits, axle group limits, commodity allowances, maximum dimensions and all other commercial vehicle limits and requirements apply, and the 4-axle semitrailer length limit must be not greater than 53.15 feet, or 16.2 meters. [2015, c. 119, §4 (NEW); 2015, c. 119, §6 (AFF).]

D. The manufacturer's ratings for gross vehicle weight, axle capacity, brake systems and other components for which a manufacturer's rating is available may not be exceeded. [2015, c. 119, §4 (NEW); 2015, c. 119, §6 (AFF).]

E. Each truck combination allowed under this section must display a credential obtained for a fee from the Secretary of State. The fee must be established by the Commissioner of Transportation in an amount to cover related administrative costs, compliance monitoring and the additional cost of highway damage resulting from the allowance under this section calculated using accepted engineering practices. [2015, c. 119, §4 (NEW); 2015, c. 119, §6 (AFF).]

[ 2015, c. 119, §4 (NEW); 2015, c. 119, §6 (AFF) .]

2. Overlimit movement permits. As provided in section 2382, the Secretary of State, acting under guidelines and advice of the Commissioner of Transportation, may grant permits to commercial vehicles at Canadian gross vehicle weight limits operating under the requirements of this section. The Secretary of State shall adopt rules to implement this section in consultation with the Department of Transportation and the Department of Public Safety. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 119, §4 (NEW); 2015, c. 119, §6 (AFF) .]

3. Revocation of privileges. The Commissioner of Transportation may revoke the privileges of operation under this section of trucks and trucking companies for cause, including repeatedly exceeding size and weight limits or operating outside the designated route of travel. Revocation by the Commissioner of Transportation is considered a final agency action.

[ 2015, c. 119, §4 (NEW); 2015, c. 119, §6 (AFF) .]

4. Repeal. This section is repealed January 1, 2018.

[ 2015, c. 119, §4 (NEW); 2015, c. 119, §6 (AFF) .]

SECTION HISTORY

2015, c. 119, §4 (NEW). 2015, c. 119, §6 (AFF).



29-A §2355. Interstate Highway System weight limits

1. Maximum weight. Notwithstanding section 2353, subsections 1 and 2, a vehicle may be operated on the Interstate Highway System with maximum weights permitted by this subsection if the weight does not exceed 80,000 pounds or the following formula, whichever is less.

W = overall gross weight on any group of 2 or more consecutive axles to the nearest 500 pounds

L = overall distance in feet between the extreme of any group of 2 or more consecutive axles

N = number of axles in group under consideration.

2. Axle limits. Notwithstanding sections 2353 and 2357, on the Interstate Highway System, the weight may not exceed:

A. On a single-axle unit:

(1) When the GVW is 73,280 pounds or less, 22,000 pounds; or

(2) When the GVW exceeds 73,280 pounds, 20,000 pounds; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. On a tandem-axle unit, 34,000 pounds; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. On axles groups containing 2 or more axles, the maximum determined by the formula in subsection 1. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Three-axle truck. A 3-axle truck with brakes on all wheels, with a GVW of 48,000 pounds or less, may be operated on the Interstate Highway System when hauling:

A. Forest products or raw ore from the mine or quarry to a place of processing, with a distance between extreme axles of not less than 18 feet; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Construction materials, with a distance between extreme axles of not less than 16 feet. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1993, c. 683, Pt. A, §2 (NEW). 1993, c. 683, Pt. B, §5 (AFF).



29-A §2355-A. Six-axle truck weight pilot project

Notwithstanding any other provision of this subchapter to the contrary, for as long as the provisions of 23 United States Code, Section 127 (a) (11) affording an exemption from the federal vehicle weight limitations for vehicles operating on all portions of the interstate system are in effect, a 6-axle combination vehicle consisting of a 3-axle truck tractor with a tri-axle semitrailer having a maximum gross vehicle weight of 100,000 pounds may be operated on any portion of the interstate system consistent with this subchapter as it applies to the Maine Turnpike. [2009, c. 469, §1 (NEW); 2009, c. 469, §2 (AFF).]

For the purposes of this section, "interstate system" has the same meaning as in Title 23, section 1903, subsection 3. [2009, c. 469, §1 (NEW); 2009, c. 469, §2 (AFF).]

SECTION HISTORY

2009, c. 469, §1 (NEW). 2009, c. 469, §2 (AFF).



29-A §2355-B. Exemption for weight, axle and configuration limits on interstate system

Notwithstanding the weight, axle and configuration limits specified in section 2355, subsections 1 to 3, for as long as the provisions of 23 United States Code, Section 127(a)(11) affording an exemption from the federal vehicle weight limitations for vehicles operating on all portions of the interstate system are in effect, the Commissioner of Transportation, by rule, may allow the operation of a vehicle on the interstate system if the vehicle complies with the provisions of this chapter applicable to the operation of vehicles on public ways other than the interstate system. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. As used in this section, "interstate system" has the same meaning as in Title 23, section 1903, subsection 3. [2011, c. 482, §1 (NEW).]

SECTION HISTORY

2011, c. 482, §1 (NEW).



29-A §2356. Operation of commercial vehicle exceeding registered weight

1. Operation prohibited. A person commits a traffic infraction if that person operates or causes operation of a vehicle in excess of its registered weight on a public way.

[ 2001, c. 267, §2 (AMD); 2001, c. 267, §16 (AFF) .]

2. Prima facie evidence. Operation of a vehicle is prima facie evidence that the operation was caused by the vehicle registrant.

[ 2001, c. 267, §2 (AMD); 2001, c. 267, §16 (AFF) .]

3. Exception.

[ 2001, c. 267, §16 (AFF); 2001, c. 267, §3 (RP) .]

4. Penalty. Notwithstanding Title 17-A, section 4-B, the fine for a violation of subsection 1 is twice the difference in the registration fees for the actual weight and the registered weight of the vehicle. The minimum fine for a violation of this section is $25.

[ 2001, c. 267, §4 (AMD); 2001, c. 267, §16 (AFF) .]

5. Reduced penalty.

[ 2001, c. 267, §16 (AFF); 2001, c. 267, §5 (RP) .]

6. Private ways exempted. This section does not apply to operating on private ways.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Notice of failure to appear or noncompliance with orders. If a person after being ordered to appear to answer a violation fails to appear or after appearing fails to comply with an order issued pursuant to this section, the court shall notify the Secretary of State.

[ 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §8 (NEW); 1995, c. 65, Pt. C, §15 (AFF) .]

8. Suspension of registrations. After receiving notice pursuant to subsection 7, the Secretary of State shall suspend the person's commercial registration certificates and plates and the privilege to operate a commercial motor vehicle in this State. The suspension remains in effect until the person appears in court and complies with a court order.

[ 2009, c. 598, §39 (AMD) .]

9. Subsequent violation. A person issued a summons for violating this section does not commit a subsequent violation of this section involving the same vehicle and same load until the next business day.

[ 2007, c. 383, §27 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §§C7,8 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2001, c. 267, §§2-5 (AMD). 2001, c. 267, §16 (AFF). 2007, c. 383, §27 (AMD). 2009, c. 598, §39 (AMD).



29-A §2357. Weight tolerance for certain vehicles

1. Vehicles included. The following vehicles qualify for the weight tolerances of this section:

A. A vehicle loaded entirely with building materials that absorb moisture during delivery, bark, sawdust, firewood, sawed lumber, dimension lumber, pulpwood, wood chips, logs, soil, unconsolidated rock material including limestone, bolts, farm produce, road salt, manufacturer's concrete products, solid waste or incinerator ash; [2011, c. 556, §21 (AMD).]

B. Dump trucks or transit-mix concrete trucks, carrying highway construction materials; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A vehicle loaded with a majority of products requiring refrigeration, whether by ice or mechanical equipment; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. A vehicle loaded with raw ore from the mine or quarry to a place of processing. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2011, c. 556, §21 (AMD) .]

2. Tolerance. A vehicle qualifying under this section is not in violation if its gross vehicle weight does not exceed 110% of the maximum gross vehicle weight established in section 2353, subsection 1 and the maximum axle loads do not exceed:

A. For a single-axle unit, 24,200 pounds; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. For a tandem-axle unit, 46,000 pounds; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. For a tri-axle unit, 54,000 pounds; [2007, c. 652, §1 (AMD).]

D. On the tri-axle unit of a 4-axle single-unit vehicle hauling forest products, 64,000 pounds; and [2007, c. 652, §2 (AMD).]

E. On the tri-axle unit of a 4-axle single-unit vehicle registered as a farm truck under section 505 and hauling potatoes, 64,000 pounds. [2013, c. 195, §1 (AMD).]

[ 2013, c. 195, §1 (AMD) .]

3. Axle limits. Notwithstanding subsection 2, the tandem-axle unit limit for a vehicle with a combination of 5 or more axles may not exceed 44,000 pounds.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Six-axle combination. Notwithstanding subsection 2, a 6-axle combination vehicle consisting of a 3-axle truck tractor operating in combination with a tri-axle semitrailer may not exceed 100,000 pounds. The distance between the extreme axles of a vehicle under this subsection, excluding the steering axle, must be at least 32 feet and the vehicle must be registered for at least 90,000 pounds. The maximum gross vehicle weight permitted is reduced by 2,000 pounds for each foot the distance is less than 32 feet between the extreme axles, excluding the steering axle, measured to the nearest foot.

[ 2003, c. 166, §12 (AMD) .]

5. Application. The tolerances provided under this section only apply when a vehicle:

A. Is actually transporting the listed commodities; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Is registered for at least the maximum legal weight for its configuration allowed under section 2353. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Seals. If a seal is required on a vehicle, the State Police shall record the numbers of the old seal and the new seal.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Penalty calculation; fine base and fine schedule. When a weight tolerance established in this section is exceeded, the difference between the actual weight and the fine base for the tolerance must be used as the basis for determining the percentage of overload in the appropriate fine schedule and the tolerance must be disregarded. For a 6-axle combination vehicle described in subsection 4 that is registered for 100,000 pounds, the fine base for the gross vehicle weight is 100,000 pounds and the fine schedule in section 2354 applies. For a 6-axle combination vehicle described in subsection 4 that is registered for less than 100,000 pounds, the fine base for gross vehicle weight is 90,000 pounds and the fine schedule in section 2360 applies. For all other vehicles operating under the gross vehicle weight tolerances in subsection 2, except as provided in subsection 9, and for all vehicles operating under the axle unit weight tolerances in subsection 2, the fine base is the appropriate limit in section 2353 and the fine schedule in section 2360 applies.

[ 2005, c. 426, §1 (AMD); 2007, c. 453, §2 (AFF) .]

8. Interstate Highway System. This section does not apply to a vehicle operated on the Interstate Highway System.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Penalty calculation; tandem axle fine base for 6-axle special commodity vehicles registered for 100,000 pounds gross weight. For a 6-axle tractor-semitrailer vehicle registered for 100,000 pounds gross weight hauling special commodities with a tandem axle weight for which a Violation Summons and Complaint may be issued, the tandem axle weight fine provided by section 2360 must be based on the difference between the tandem axle weight and 41,000 pounds.

[ 2005, c. 426, §2 (NEW); 2007, c. 453, §2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 580, §8 (AMD). 1999, c. 580, §14 (AFF). 2001, c. 513, §1 (AMD). 2003, c. 166, §12 (AMD). 2005, c. 426, §§1,2 (AMD). 2005, c. 426, §6 (AFF). 2007, c. 453, §2 (AFF). 2007, c. 652, §§1-3 (AMD). 2011, c. 556, §21 (AMD). 2013, c. 195, §1 (AMD).



29-A §2358. Weighing of vehicles

A state police officer may require a motor vehicle or combination of vehicles described in this chapter to stop and submit to weighing. The following provisions apply to the weighing of vehicles. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Travel to scales. If scales are not available, the officer may require that an operator of a vehicle go to the nearest location capable of weighing the vehicle, if the travel does not increase by more than 5 miles the distance that the operator may travel to reach the operator's destination.

[ 1995, c. 584, Pt. A, §4 (AMD) .]

2. Weighing points. The Chief of the State Police, or a person designated by the chief, may designate weighing points.

A weighing point must have signs:

A. Not less than 500 feet from approaching traffic; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Bearing the words "State Police Commercial Vehicle Check - All Trucks and Buses Stop"; [2009, c. 251, §15 (AMD).]

C. Displaying flashing yellow lights, which must operate when the weighing station is open; and [2001, c. 687, §18 (AMD).]

D. Directing operators of vehicles subject to the GVW restrictions to the weighing point if the weighing point is located on a way that intersects the way where the sign is located. [2001, c. 687, §19 (NEW).]

The placement of signs is prima facie evidence that these signs were displayed in accordance with this section.

An operator of a bus or truck with a registered weight or gross vehicle weight rating greater than 10,000 pounds or subject to the Federal Motor Carrier Safety Administration regulations who fails to stop at the weighing point when the signs are operating, unless otherwise directed by a state police officer, commits a traffic infraction for which a fine not to exceed $500 may be adjudged.

[ 2009, c. 251, §15 (AMD) .]

3. Designating officers. The Chief of the State Police may designate certain state police officers to examine loads and replace seals as provided by this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Required stops. On direction of a state police officer, an operator must drive the vehicle onto the scales for weighing and permit examination of the registration certificate and the load.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Seals. When examination requires the breaking of a seal previously placed on a vehicle, a new seal must be placed on it.

The officer shall make a complete record and forward it to the Chief of the State Police.

[ 2003, c. 340, §11 (AMD) .]

6. Unloading excess. When an officer determines that a vehicle exceeds the permitted weight, the officer must require the operator to stop the vehicle in a designated place.

The vehicle may not proceed until the operator has reduced the weight to permitted limits; except that if the excess weight does not exceed 2,000 pounds, an officer may permit the vehicle to proceed without unloading. The officer may summons the owner or driver of that vehicle.

An officer, the State or a political subdivision is not responsible for loss or damage to a vehicle or its contents as a result of unloading.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Out-of-service sticker. If the weight exceeds the maximum allowable gross vehicle weight by 20% or more, the officer shall affix an out-of-service sticker to the windshield until the vehicle is brought into compliance.

The vehicle may not be moved until it is brought into compliance.

When a vehicle is brought into compliance, an officer may attest to compliance by signing the out-of-service sticker.

A. A person who moves a vehicle with an out-of-service sticker that has not been signed by an officer attesting to compliance commits a Class E crime. Violation of this paragraph is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. Q, §65 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. An owner or operator who fails to have the out-of-service sticker attested or who fails to return the attested sticker or portion to the Bureau of State Police within 15 days of issuance commits a traffic infraction. [2003, c. 452, Pt. Q, §65 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §65 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

8. Allowable movement. Notwithstanding this section, a state police officer may allow a vehicle to be operated a reasonable distance to a more appropriate location for unloading or parking.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Fees.

[ 2007, c. 383, §28 (RP) .]

10. Records.

[ 2005, c. 314, §13 (RP) .]

11. Unsecured load. If a state police officer requires a vehicle to stop and submit to weighing pursuant to this section and that vehicle is carrying a load, the officer shall check to ensure that the load is secure pursuant to section 2396, subsection 2.

[ 2001, c. 144, §1 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 584, §A4 (AMD). 2001, c. 144, §1 (AMD). 2001, c. 687, §§18,19 (AMD). 2003, c. 340, §11 (AMD). 2003, c. 452, §Q65 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 314, §13 (AMD). 2007, c. 383, §28 (AMD). 2009, c. 251, §15 (AMD).



29-A §2359. Prima facie evidence

For the purposes of this Title, weights as indicated by a stationary or portable scale approved by the Department of Transportation and tested within 12 calendar months prior to the time of use by a person and method approved by the Department of Transportation are considered accurate. [2013, c. 588, Pt. A, §39 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2013, c. 588, Pt. A, §39 (AMD).



29-A §2360. Excess vehicle weight

1. Violation of weight provision. A person who operates or causes operation of a motor vehicle in violation of a weight provision for any axle or group of axles or gross vehicle weight commits a traffic infraction if the vehicle is:

A. One percent to 10% over allowed basic weight; [2003, c. 452, Pt. Q, §66 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Eleven percent to 20% over allowed basic weight; [2003, c. 452, Pt. Q, §66 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Twenty-one percent to 30% over allowed basic weight; [2003, c. 452, Pt. Q, §66 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Thirty-one percent to 40% over allowed basic weight; [2003, c. 452, Pt. Q, §66 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. Forty-one percent to 50% over allowed basic weight; or [2003, c. 452, Pt. Q, §66 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. More than 50% over allowed basic weight. [2003, c. 452, Pt. Q, §66 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §66 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. Notwithstanding section 101, subsection 85, a person who is guilty of excessive vehicle weight must be punished by a fine in accordance with this section. When both gross and axle weight limits are exceeded, the penalty imposed must be for the violation that results in the higher fine except that, for a violation of section 2355, a minimum fine must also be imposed for any other applicable violation of section 2355 in accordance with subsection 9.

[ 1995, c. 546, §1 (AMD) .]

3. Schedule of fines. Except as provided in section 2354, subsection 2, the fine must be based on the amount of gross vehicle weight or axle weight in excess of the limits prescribed in sections 2352 to 2355, 2357 or 2365, as appropriate.

This schedule is cumulative:

[ 2001, c. 267, §6 (AMD); 2001, c. 267, §16 (AFF) .]

4. Minor gross weight violations. The fine is waived and a Violation Summons and Complaint is not issued if the allowable gross vehicle weight is exceeded by less than 500 pounds multiplied by the number of axles less one. If the allowable gross weight is exceeded by more than 500 but less than 1,000 pounds multiplied by the number of axles less one, the fine is reduced by 50%.

[ 1995, c. 584, Pt. A, §5 (AMD) .]

5. Minor axle weight violations. The fine is waived and a Violation Summons and Complaint is not issued if the allowable weight on an axle or group of axles is exceeded by less than 1,000 pounds. If the excess is less than 1,000 pounds plus 500 pounds multiplied by the number of axles in the axle group, the fine is reduced by 66%. If the excess is less than 1,000 pounds plus 1,000 pounds multiplied by the number of axles in the axle group, the fine is reduced by 50%.

[ 1995, c. 584, Pt. A, §5 (AMD) .]

6. Axle overweight not exceeding 5%. The fine is waived and a Violation Summons and Complaint is not issued if, before any redistribution of load under subsection 7, the gross vehicle weight is not exceeded and the weight of a single-axle unit, tandem-axle unit or tri-axle unit is not more than 105% of the allowable weight for that axle unit.

[ 1995, c. 584, Pt. A, §5 (AMD) .]

7. Redistribution of load. Notwithstanding subsections 1 to 6, when an officer determines that a vehicle that is within the gross vehicle weight limit is in violation of an axle weight limit, the officer shall permit the operator to redistribute the load once before proceeding. If redistribution brings the vehicle into compliance with axle limits, then the fine is reduced as follows:

A. If the violation is less than 2,000 pounds, no penalty; and [2009, c. 442, §2 (AMD).]

B. If the violation is less than 3,000 pounds, by 66%. [2009, c. 442, §2 (AMD).]

C. [2009, c. 442, §2 (RP).]

[ 2009, c. 442, §2 (AMD) .]

8. Multiple reductions. If multiple waivers or reductions of fines may apply, the subsection that gives the smallest fine applies. Reductions may not be combined.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Minimum fine. For a vehicle using the Interstate Highway System, the minimum fine for a gross vehicle weight or axle weight violation is $60, which may not be waived, and cost of court. For a vehicle on all other highways, the minimum fine for a gross vehicle weight or axle weight violation is $30.

[ 2001, c. 267, §7 (AMD); 2001, c. 267, §16 (AFF) .]

10. Application. Subsections 4 to 7 do not apply to travel on the Interstate Highway System.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

11. Prima facie evidence. Operation of a vehicle is prima facie evidence that the operation was caused by the person acting as a motor carrier as determined by the United States Department of Transportation census number.

[ 2009, c. 598, §40 (AMD) .]

12. Exception.

[ 2009, c. 598, §41 (RP) .]

13. Notice of failure to appear or noncompliance with orders. If a person after being ordered to appear to answer a violation fails to appear or after appearing fails to comply with an order issued pursuant to this section, the court shall notify the Secretary of State.

[ 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §10 (NEW); 1995, c. 65, Pt. C, §15 (AFF) .]

14. Suspension of registrations. After receiving notice pursuant to subsection 13, the Secretary of State shall suspend the person's commercial registration certificates and plates and the privilege to operate a commercial motor vehicle in this State. The suspension remains in effect until the person appears in court and complies with a court order.

[ 2009, c. 598, §42 (AMD) .]

15. Portable scale allowance factor. For vehicles operating on the Interstate Highway System it is not a violation if the gross vehicle weight or axle weights measured by portable scales approved by the Department of Transportation do not exceed 104% of the allowable weights provided by section 2355, subsections 1 and 2.

[ 1995, c. 517, §1 (NEW) .]

16. Exception to fine schedule for special commodities tandem axle and tri-axle. Notwithstanding subsections 3 and 5, the following fines are imposed.

A. For a 4-axle single unit vehicle hauling special commodities other than forest products with a tri-axle weight for which a Violation Summons and Complaint may be issued, but which is less than 58,200 pounds, the fine is $150. [2001, c. 267, §8 (NEW); 2001, c. 267, §16 (AFF).]

B. For a 3-axle single unit vehicle hauling special commodities other than forest products with a tandem weight for which a Violation Summons and Complaint may be issued, but which is less than 49,300 pounds, the fine is $315. [2001, c. 267, §8 (NEW); 2001, c. 267, §16 (AFF).]

C. For a 5-axle or 6-axle tractor-semitrailer vehicle registered for less than 100,000 pounds gross weight hauling special commodities with a tandem axle weight of at least 47,000 pounds but not more than 48,260 pounds for which a Violation Summons and Complaint may be issued, the fine is $731 plus $136 for every 315 pounds over 47,000 pounds. Subsections 3 and 5 apply to tandem axle weights of less than 47,000 pounds or exceeding 48,260 pounds. [2005, c. 426, §3 (NEW); 2007, c. 453, §2 (AFF).]

[ 2005, c. 426, §3 (NEW); 2007, c. 453, §2 (AFF) .]

17. Exception to fine schedule for forest products tri-axle. Notwithstanding subsections 3 and 5, for a 4-axle single unit vehicle hauling forest products with a tri-axle weight for which a Violation Summons and Complaint may be issued, but which is less than 66,500 pounds, the fine is $220. If the tri-axle weight is at least 66,500 pounds, but is less than 70,560 pounds, the fine is $634 plus $414 for every 580 pounds over 66,500 pounds. Subsection 3 applies to tri-axle weights of 70,560 pounds or more.

[ 2005, c. 426, §3 (AMD); 2007, c. 453, §2 (AFF) .]

18. Exception to fine schedule for vehicle auxiliary power units. For a heavy duty vehicle equipped with an auxiliary power unit, the gross vehicle weight or axle weight used to determine the fine for a violation under this section is the actual gross vehicle weight or axle weight reduced by 400 pounds.

[ 2009, c. 3, §3 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). RR 1995, c. 2, §72 (COR). 1995, c. 65, §§C9,10 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 517, §1 (AMD). 1995, c. 546, §1 (AMD). 1995, c. 584, §A5 (AMD). 1999, c. 580, §9 (AMD). 2001, c. 267, §§6-8 (AMD). 2001, c. 267, §16 (AFF). 2003, c. 452, §Q66 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 426, §§3,4 (AMD). 2005, c. 426, §6 (AFF). 2007, c. 453, §2 (AFF). 2009, c. 3, §3 (AMD). 2009, c. 442, §2 (AMD). 2009, c. 598, §§40-42 (AMD).



29-A §2360-A. Exception to axle fines during the midwinter season

1. Axle fines waived; midwinter season. The fine is waived and the Violation Summons and Complaint is not issued for violations of axle and axle group weight limits or tolerances provided by sections 2352, 2353, 2354, 2354-A, 2357, 2364 and 2365 for vehicles traveling during the months of January and February.

[ 2005, c. 426, §5 (NEW); 2007, c. 453, §2 (AFF) .]

2. Exceptions. This section does not apply to:

A. Vehicles traveling on the Interstate Highway System, including the portion of the Maine Turnpike designated Interstate 95 and that portion of Interstate 95 from the southern terminus of the Maine Turnpike to the New Hampshire state line; or [2005, c. 426, §5 (NEW); 2007, c. 453, §2 (AFF).]

B. Vehicles traveling on ways restricted under the provisions of section 2395. [2005, c. 426, §5 (NEW); 2007, c. 453, §2 (AFF).]

[ 2005, c. 426, §5 (NEW); 2007, c. 453, §2 (AFF) .]

3. Repeal.

[ 2011, c. 86, §1 (RP) .]

SECTION HISTORY

2005, c. 426, §5 (NEW). 2005, c. 426, §6 (AFF). 2007, c. 453, §1 (AMD). 2007, c. 453, §2 (AFF). 2009, c. 444, §1 (AMD). 2011, c. 86, §1 (AMD).



29-A §2361. Aggravated excessive vehicle weight violations (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A111 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2001, c. 267, §16 (AFF). 2001, c. 267, §9 (RP).



29-A §2361-A. Aggravated gross weight violations

The operation of a vehicle exceeding the maximum allowable gross vehicle weight by 20% or more is an aggravated gross weight violation. The penalty for an aggravated gross weight violation is the fine established in section 2360, subsection 3. [2001, c. 267, §10 (NEW); 2001, c. 267, §16 (AFF).]

SECTION HISTORY

2001, c. 267, §10 (NEW). 2001, c. 267, §16 (AFF).



29-A §2362. Repeat offender (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 546, §2 (AMD). 2001, c. 267, §16 (AFF). 2001, c. 267, §11 (RP).



29-A §2363. Refusal to permit weighing

1. Violation. An operator or owner commits a Class E crime if that person refuses to permit the weighing of a vehicle as provided in this subchapter.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Fine. Notwithstanding Title 17-A, a fine of not more than $1,500 may be imposed. The fine accrues to the Highway Fund.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2364. Six-axle single unit truck

A 6-axle single unit truck may be operated, or caused to be operated, if: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. General road limit. The general road limit for this vehicle is:

A. When the vehicle operates as a 3-axle single unit vehicle, 54,000 pounds gross vehicle weight; [2003, c. 452, Pt. Q, §67 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. When the vehicle operates as a 4-axle or 5-axle single unit vehicle, 69,000 pounds gross vehicle weight; and [2003, c. 452, Pt. Q, §67 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. When the vehicle operates as a 6-axle single unit vehicle, 77,200 pounds gross vehicle weight; [2003, c. 452, Pt. Q, §67 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §67 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Axle distance. Axle distances as measured from axle center to axle center, numbering the axles beginning with the steering axle and moving rearward on the vehicle, are as follows:

The distance between the front bumper and the rear bumper of the vehicle may not exceed 41 feet;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Liftable axles. Axles 2, 5 and 6 of the vehicle may be liftable axles. Axles 2 and 6 must be self-steering axles of a type that has been approved by the Department of Transportation;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Four-tired axles. All axles must be 4-tired axles except the steering axle and axle 2;

[ RR 1993, c. 2, §24 (COR) .]

5. Certified weight capacity. All brakes, axles and suspensions must be certified with respect to weight capacity by a final stage manufacturer. The final stage manufacturer must also certify that the vehicle's axle spacings and interlock devices met the requirements of this paragraph at the time of manufacture. The certification must be filed with the Secretary of State on forms prescribed by the Secretary of State. A copy of the certification must be carried in the vehicle at all times;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Operation as a 3-axle single unit vehicle. When operating as a 3-axle single unit vehicle:

A. All provisions of this Title appropriate for a 3-axle single unit truck with rear tandem axle apply; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. When commodities permitted by section 2357 are carried, gross weight and axle weights must be those specified for 3-axle vehicles for the specific commodities carried; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The basic weight used to calculate fines is a gross vehicle weight road limit of 54,000 pounds or the axle weight limits provided by this section, as appropriate. If there are 2 or more weight violations, only the largest fine applies; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Operation as a 4-axle or 5-axle single unit vehicle. When operating as a 4-axle or 5-axle single unit vehicle:

A. Axle 5 must be fully lowered and in contact with the ground at all times; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. All provisions of this Title appropriate for a 4-axle single unit truck with rear tri-axle apply, using the tri-axle group limits for axles 2 to 5; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. When commodities permitted by section 2357 are carried, gross weight and axle weights are those specified for 4-axle or 5-axle vehicles for the specific commodities carried, as appropriate; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The basic weight used to calculate fines is a gross vehicle weight road limit of 69,000 pounds or the axle weight limits provided by this section, as appropriate. If there are 2 or more weight violations, only the largest fine applies; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Operation as a 6-axle single unit vehicle. When operating a 6-axle single unit vehicle:

A. The vehicle must be registered for at least 77,200 pounds; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Only forest products may be carried; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. All liftable axles must be in contact with the ground except that axles 2 and 6 may be temporarily lifted when necessary during cornering operations. Immediately following this cornering operation, the axles must be lowered to full contact with the ground. Axles 2 and 6, if liftable, must be fitted with interlock devices that prevent the operator from lifting the axle or axles when the vehicle speed exceeds 15 miles per hour. The devices must be designed to permit the axle-lifting operation only in the low range in a 2-range transmission or in either the low or medium range in a 3-range transmission. The devices must also be designed to automatically lower axles 2 and 6 to normal contact with the ground when the transmission is shifted from the applicable ranges under this division; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The maximum permitted gross vehicle weight is 85,000 pounds; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. The maximum weight of the steering axle may not exceed 15,600 pounds and the maximum weight of each of the other axles of the vehicle may not exceed 15,000 pounds; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. The following forgiveness provisions are granted on the gross vehicle weight and axle weight limits:

No other tolerances or forgivenesses apply; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

G. The basic weight used to calculate fines is a gross vehicle weight road limit of 77,200 pounds or the axle weight limits enumerated in paragraph E, as appropriate. If there are 2 or more weight violations, the largest fine only applies; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Application. Nothing contained in this section is applicable to vehicles operating on the Interstate Highway System, as defined in the Federal Aid Highway Act of 1956.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

RR 1993, c. 2, §24 (COR). 1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 452, §Q67 (AMD). 2003, c. 452, §X2 (AFF).



29-A §2365. Four-axle single unit truck in combination with 2-axle trailer

A combination vehicle consisting of a 4-axle single unit truck operating in combination with a 2-axle trailer may be operated, or caused to be operated, with a maximum gross weight of 94,000 pounds if: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Registration. The trailer unit is registered for a minimum of 28,000 pounds gross weight and the combined registered weight of the truck and trailer unit is at least 94,000 pounds gross weight or the truck is registered for at least 94,000 pounds;

[ 1999, c. 580, §10 (AMD); 1999, c. 580, §14 (AFF) .]

2. Special commodities.

[ 1999, c. 580, §14 (AFF); 1999, c. 580, §11 (RP) .]

3. Single axle weights. The following single axle weights are not exceeded:

A. For a steering axle, the limit is the lesser of 14,000 pounds or the weight limit provided by this chapter; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. For 2 to 4 truck axles, the limit is 20,000 pounds for each axle; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. For trailer axles, the limit is 18,000 pounds for each axle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Tri-axle gross weight. The gross weight of the tri-axle, which is the sum of the weight of the 2nd, 3rd and 4th axles of the truck, does not exceed 50,000 pounds;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Liftable axles. When operating at a gross vehicle weight exceeding 88,000 pounds, all liftable axles of the vehicle are in full contact with the ground at all times;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Percent over basic weight. The "percent over basic weight" used to calculate fines for weight violations by the vehicle are based upon a gross vehicle weight limit of 85,000 pounds or upon the axle weight limits enumerated in subsections 3 and 4, as appropriate;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Vehicle dimensions. The following vehicle dimensions are met:

Axle distances are measured from axle center to axle center; and

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Certification of brakes, axles and suspensions.

[ 1999, c. 580, §14 (AFF); 1999, c. 580, §12 (RP) .]

Nothing contained in this section is applicable to vehicles operating on the Interstate Highway System, as defined in the Federal Aid Highway Act of 1956. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 580, §§10-12 (AMD). 1999, c. 580, §14 (AFF).






Subchapter 2: DIMENSION

29-A §2380. Height and width restrictions

1. Maximum width.

[ 2003, c. 452, Pt. Q, §68 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Maximum height. The following height restrictions apply.

A. A vehicle with a permanent or temporary structural part more than 13 feet, 6 inches in height measured vertically from a level ground surface may not be operated on a public way or bridge. [2003, c. 452, Pt. Q, §69 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A vehicle may not be operated on a public way or bridge if the load extends more than 6 inches above the maximum permissible structural height of the vehicle. [2003, c. 452, Pt. Q, §69 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A vehicle may not be operated over a section of a way or bridge that does not provide adequate overhead clearance. [2003, c. 452, Pt. Q, §69 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §69 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Maximum width; exceptions. A vehicle that is wider than 102 inches over all may not be operated on a public way or bridge. A portion of a vehicle or load may not project beyond the side of that vehicle to make a total width greater than 102 inches, except as provided in this subsection and subsections 3-A and 4. The following conditions and appurtenances attached to a commercial motor vehicle are excluded from the measurement of width if they do not extend more than 3 inches from the side of a vehicle:

A. Corner caps; [1995, c. 78, §1 (NEW).]

B. Rear and side door hinges and their protective hardware; [1995, c. 78, §1 (NEW).]

C. Rain gutters; [1995, c. 78, §1 (NEW).]

D. Side lamp markers; [1995, c. 78, §1 (NEW).]

E. Lift pads for piggyback trailers; [1995, c. 78, §1 (NEW).]

F. Hazardous materials placards; [1995, c. 78, §1 (NEW).]

G. Tarps and tarp hardware; [1995, c. 78, §1 (NEW).]

H. Tiedown assemblies on platform trailers; [1995, c. 78, §1 (NEW).]

I. Weevil pins and sockets on lowbed trailers; [1995, c. 78, §1 (NEW).]

J. Steps and handholds for entry and egress; [1995, c. 78, §1 (NEW).]

K. Flexible fender extensions; [1995, c. 78, §1 (NEW).]

L. Mud flaps and splash and spray suppressant devices; [1995, c. 78, §1 (NEW).]

M. Refrigeration units or air compressors; [1995, c. 78, §1 (NEW).]

N. Load-induced tire bulge; and [1995, c. 78, §1 (NEW).]

O. Wall variation from true flat. [1995, c. 78, §1 (NEW).]

[ 2005, c. 482, §5 (AMD) .]

3-A. Maximum width; additional exceptions. In addition to the exceptions in subsection 3, the following are excluded from the measurement of vehicle width:

A. Reflecting mirrors; [2005, c. 482, §6 (NEW).]

B. Turn signal lamps; and [2005, c. 482, §6 (NEW).]

C. Appurtenances on motor homes, truck campers and camp trailers, if such appurtenances extend no more than 6 inches from either side of the body of the vehicle. [2005, c. 482, §6 (NEW).]

[ 2005, c. 482, §6 (NEW) .]

4. Hay. Notwithstanding subsection 3, rolled baled hay may be loaded on a vehicle not to exceed 11 feet in width when transported within a 20-mile radius of the farm on which the hay is harvested or stored. A vehicle used for the transportation of rolled baled hay may not be operated on a public way during nighttime.

[ RR 2003, c. 2, §94 (COR) .]

5. Wood piled in tiers. If firewood, pulpwood or bolts are piled in tiers from the front to rear of the vehicle:

A. When the load will pitch to the center of the vehicle, a strip of wood or metal 3 inches thick must extend along the sides of the platform, from front to rear, securely fastened to the platform. [1995, c. 247, §6 (AMD).]

B. [1995, c. 247, §7 (RP).]

The vehicle so loaded must carry a solid-boarded tailboard or 5 stakes of sufficient strength evenly spaced to maintain the weight of the load. The load may not at any place be higher than the tailboard or stakes.

[ 1995, c. 247, §§6, 7 (AMD) .]

6. Liability. A person damaging a bridge or overpass with a vehicle or load in excess of the legal height or width limits established in this chapter or a posted limit is deemed the proximate cause of all damage and is liable for the costs of all repairs necessary to restore the structure to its condition prior to the accident. Officials in charge of the maintenance of a bridge or overpass may bring a civil action to recover the costs of repairs.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Penalty. A person who violates this section commits a traffic infraction for which a fine of not less than $100 and not more than $1,000 may be adjudged, except that the minimum fine for a violation of a posted bridge height is $250.

[ 2003, c. 452, Pt. Q, §71 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

8. Exceptions. This section does not apply to:

A. Snow plows and equipment used exclusively for the removal of snow from public ways; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Construction equipment used on way and bridge construction projects; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A load of loose hay, pea vines, cornstalks or other loosely mounded loads that can not damage structures or threaten public safety. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 78, §1 (AMD). 1995, c. 247, §§6,7 (AMD). RR 2003, c. 2, §94 (COR). 2003, c. 452, §§Q68-71 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 482, §§5,6 (AMD).



29-A §2381. Moving heavy objects and objects that exceed dimensional limits

1. Prohibition. A person may not move a vehicle or other object over a public way or bridge without obtaining a permit under this section if that vehicle or object:

A. Exceeds the length, width, height or weight prescribed in this Title; or [2003, c. 452, Pt. Q, §72 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Has attached to its wheels a flange, rib, clamp or other object likely to injure the surface of the public way or bridge. [2003, c. 452, Pt. Q, §72 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §72 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Exception. This section does not prohibit:

A. The transportation of utility poles by a tractor and semitrailer without regard to overall length if the utility poles are moved by a utility company or the utility company's contractor from a staging area to the final point of installation. Nothing in this paragraph exempts the transporter from other applicable laws or rules; [2007, c. 703, §24 (AMD).]

B. Overwidth mowing machines, farm tractors or farming vehicles and equipment not customarily operated over public ways, if equipped with lights pursuant to section 1906, subsection 1, or reflectors at least 12 inches by 12 inches, to the front and rear adequately warning, during nighttime, other highway users of the extreme width; or [2015, c. 303, §1 (AMD).]

C. The use of tire chains of reasonable proportions when required for safety because of snow, ice or other slippery conditions. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2015, c. 303, §1 (AMD) .]

3. Transporter certificates. This section applies but is not limited to holders of transporter registration certificates.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 452, §Q72 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 314, §14 (AMD). 2007, c. 703, §24 (AMD). 2015, c. 303, §1 (AMD).



29-A §2382. Overlimit movement permits

1. Overlimit movement permits issued by State. The Secretary of State, acting under guidelines and advice of the Commissioner of Transportation, may grant permits to move nondivisible objects having a length, width, height or weight greater than specified in this Title over a way or bridge maintained by the Department of Transportation.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Permit fee. The Secretary of State, with the advice of the Commissioner of Transportation, may set the fee for single trip permits, at not less than $6, nor more than $30, based on weight, height, length and width. The Secretary of State may, by rule, implement fees that have been set by the Commissioner of Transportation for multiple trip, long-term overweight movement permits. Rules established pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 2001, c. 671, §30 (AMD) .]

3. County and municipal permits. A county commissioner or municipal officer may grant a permit, for a reasonable fee, for travel over a way or bridge maintained by that county or municipality.

[ 2003, c. 452, Pt. Q, §73 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Permits for weight. A vehicle granted a permit for excess weight must first be registered for the maximum gross vehicle weight allowed for that vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Long-term permits. The Secretary of State may grant permits for up to one year for trucks, truck tractors, semitrailers and Class A special mobile equipment. Notwithstanding Title 5, section 8071, subsection 2, paragraph A, the Secretary of State, in consultation with the Commissioner of Transportation, shall establish the fee schedule by rule. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 556, §22 (AMD) .]

6. Scope of permit. A permit is limited to the particular vehicle or object to be moved, the trailer or semitrailer hauling the overlimit object and particular ways and bridges.

[ 2003, c. 166, §13 (AMD) .]

7. Construction permits. A permit for a stated period of time may be issued for loads and equipment employed on public way construction projects, United States Government projects or construction of private ways, when within construction areas established by the Department of Transportation. The permit:

A. Must be procured from the municipal officers for a construction area within that municipality; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. May require the contractor to be responsible for damage to ways used in the construction areas and may provide for:

(1) Withholding by the agency contracting the work of final payment under contract; or

(2) The furnishing of a bond by the contractor to guarantee suitable repair or payment of damages.

The suitability of repairs or the amount of damage is to be determined by the Department of Transportation on state-maintained ways and bridges, otherwise by the municipal officers; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. May be granted by the Department of Transportation or by the state engineer in charge of the construction contract; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. For construction areas, carries no fee and does not come within the scope of this section. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Gross vehicle weight permits. The following may grant permits to operate a vehicle having a gross vehicle weight exceeding the prescribed limit:

A. The Secretary of State, with the consent of the Department of Transportation, for state and state aid highways and bridges within city or compact village limits; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Municipal officers, for all other ways and bridges within that city and compact village limits; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The county commissioners, for county roads and bridges located in unorganized territory. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Pilot vehicles. The following restrictions apply to pilot vehicles.

A. Pilot vehicles required by a permit must be equipped with warning lights and signs as required by the Secretary of State with the advice of the Department of Transportation. [2003, c. 452, Pt. Q, §74 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Warning lights may be operated and lettering on the signs may be visible on a pilot vehicle only while it is escorting a vehicle with a permit on a public way. [2003, c. 452, Pt. Q, §74 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

With the advice of the Commissioner of Transportation and the Chief of the State Police, the Secretary of State shall establish rules for the operation of pilot vehicles.

[ 2003, c. 452, Pt. Q, §74 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

9-A. Police escort. A person may not operate a single vehicle or a combination of vehicles of 125 feet or more in length or 16 feet or more in width on a public way unless the vehicle or combination of vehicles is accompanied by a police escort. The Secretary of State, with the advice of the Commissioner of Transportation, may require a police escort for vehicles of lesser dimensions.

A. The Bureau of State Police shall establish a fee for state police escorts to defray the costs of providing a police escort. A county sheriff or municipal police department may establish a fee to defray the costs of providing police escorts. [1997, c. 144, §2 (NEW).]

B. The Bureau of State Police shall provide a police escort if a request is made by a permittee. A county sheriff or municipal police department may refuse a permittee's request for a police escort. [1997, c. 144, §2 (NEW).]

C. A vehicle or combination of vehicles for which a police escort is required must be accompanied by a state police escort when operating on the interstate highway system. [1997, c. 144, §2 (NEW).]

[ 1997, c. 144, §2 (NEW) .]

10. Taxes paid. A permit for a mobile home may not be granted unless the applicant provides reasonable assurance that all property taxes, sewage disposal charges and drain and sewer assessments applicable to the mobile home, including those for the current tax year, have been paid or that the mobile home is exempt from those taxes. A municipality may waive the requirement that those taxes be paid before the issuance of a permit if the mobile home is to be moved from one location in the municipality to another location in the same municipality for purposes not related to the sale of the mobile home.

[ 1999, c. 125, §1 (AMD) .]

11. Violation. A person who moves an object over the public way in violation of this section commits a traffic infraction.

[ 1999, c. 117, §2 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 144, §§1,2 (AMD). 1999, c. 117, §2 (AMD). 1999, c. 125, §1 (AMD). 1999, c. 580, §13 (AMD). 2001, c. 671, §30 (AMD). 2003, c. 166, §13 (AMD). 2003, c. 452, §§Q73,74 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 703, §25 (AMD). 2011, c. 356, §23 (AMD). 2011, c. 556, §22 (AMD).



29-A §2383. Crossing of public way

1. Authorization. The following, by a contract with the abutting landowners at the designated crossing, may authorize the crossing of ways by vehicles or objects having an excessive length, width, height or weight:

A. The Department of Transportation for state aid highways and other ways maintained by the department; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Municipal officers for ways within the municipality; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The county commissioners for county roads in the unorganized territory. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Contract. A contract must contain at least the following:

A. The term, including a term of years, for which the authorization remains valid; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Provisions for reimbursement to the authorizing agency for costs of repair or maintenance of the way arising out of the use of the crossing; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Other terms and conditions for safety, grading and maintenance. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Scope. A contract grants authority to use the crossing to the abutting landowners at the point of crossing and to those using the crossing with the landowner's permission.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2384. Regional overdimensional truck permits

1. Authorization. The Commissioner of Transportation may enter into regional overdimensional truck permit agreements.

[ 1997, c. 776, §43 (AMD) .]

2. Purpose. It is the purpose of this section to:

A. Promote and encourage the fullest and most efficient use of the highway system by making uniform, among member jurisdictions, the administration of overdimensional and overweight permits for nondivisible loads on vehicles in interstate operation; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Enable participating jurisdictions to act cooperatively in the issuance of overdimensional and overweight permits and in the collection of appropriate fees; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. [1997, c. 776, §43 (RP).]

D. Establish and maintain consolidated multistate overdimensional and overweight permits based on rules established under the regional agreements. [1997, c. 776, §43 (NEW).]

[ 1997, c. 776, §43 (AMD) .]

3. Principles. The State recognizes that the regional administration of overdimensional and overweight permits for nondivisible loads will promote the more efficient use of the highway system while protecting that system from abuse. The State further recognizes that these regional agreements will reduce the administrative burdens for both the participating jurisdictions and the permittees by limiting the number of contacts necessary when a motor carrier moves an overdimensional or overweight load interstate.

[ 1997, c. 776, §43 (AMD) .]

4. Authorization. The Commissioner of Transportation may enter into agreements, not in conflict with any other sections of this Title or of Title 23, that further the intent of this section.

[ 1997, c. 776, §43 (AMD) .]

5. Fees. The Secretary of State may collect and distribute fees for other participating jurisdictions and receive fees from those jurisdictions collected on behalf of this State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Report. The commissioner shall submit a biennial report to the joint standing committee of the Legislature having jurisdiction over transportation matters in January of even-numbered years. The report must outline progress in the expansion and the operation of the regional overdimensional and overweight permit agreements.

[ 1997, c. 776, §43 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 776, §43 (AMD).



29-A §2385. Protruding objects and trailers

1. Warning device. A vehicle carrying an object that projects more than 4 feet from the rear must carry, at or near the rear of the object:

A. During nighttime, a red light; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. At all other times, a clean fluorescent cloth at least 12 by 12 inches. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Logs. During the hours when lights are required, a vehicle carrying logs that project more than 4 feet from the rear of the vehicle must display a red reflector or reflectorized paint on the end of the log projecting furthest to the rear. The reflector or reflectorized paint must be of sufficient size and properly located and maintained so as to reflect, at night on an unlighted highway, the undimmed headlights of a vehicle approaching from the rear for at least 200 feet.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Safety chains. A trailer, semitrailer or vehicle being towed must, in addition to the tow bar or coupling device, have a safety chain or steel cable so attached as to prevent breakaway from the towing vehicle.

The chain or steel cable must be made of not less than 1/4-inch wire.

This subsection does not apply to truck tractor and semitrailer units equipped with 5th wheel mechanism.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Trailers. A trailer or semitrailer that is wider than the vehicle towing it must be equipped with reflective material or a lamp on each front corner that is visible to oncoming traffic.

[ 1999, c. 468, §4 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 108, §1 (AMD). 1999, c. 468, §4 (AMD).



29-A §2386. Binding of loads (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 247, §8 (RP).



29-A §2387. Bridge loads

1. Local authority to limit weight, number or speed. Officials responsible for the repair and maintenance of a bridge may limit the combined weight of vehicle and load or any axle, or the number or speed of vehicles permitted on a bridge to the limit necessary for the safety of life or property or the maintenance of the bridge.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Department of Transportation responsibility. If an official fails to set limits, the Department of Transportation may set limits.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Posting. Regulations are in effect when notice is conspicuously posted at each end of a bridge.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Advice. Limits must be based on the advice of the Department of Transportation or a registered professional civil engineer retained for the purpose of inspecting and determining the safe capacity of bridges.

In an emergency, the officials may set limits as they may determine proper for the structural capacity or the maintenance of the bridge.

As soon as is reasonably possible, the officials shall seek the advice of the Department of Transportation.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Penalty. Violation of a posted bridge weight limit is a traffic violation, for which a forfeiture of $20 per each full 1,000 pounds plus $30 per each full 10% over the posted limit may be adjudged.

It is not a violation if the excess weight is less than 500 pounds multiplied by the number of axles less one.

If the violation is for excess weight less than 1,000 pounds multiplied by the number of axles less one, the fine is reduced by 50%.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2388. Violations; bond; appeals

1. Violation. Except as otherwise provided, an operator who violates a provision of this subchapter commits a traffic infraction for which a forfeiture of not less than $25 nor more than $1,000 for each offense may be adjudged.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Bond. In granting a permit under this subchapter, an operator may be required to post a satisfactory bond to reimburse for expenses necessarily incurred in repairing damage caused to the way or bridge by the operator's use.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Appeals. An appeal in writing may be taken to the Department of Transportation from an order or decision of a municipal official under sections 2380 to 2382, 2387 and 2395.

The Department of Transportation may hear and decide the matter in a summary manner, modifying, affirming or vacating the action and may issue any order necessary to carry out its decision.

An appeal does not suspend the order or decision of the municipal official unless ordered by the Department of Transportation.

An appeal may be taken to the Public Utilities Commission from an action by a railroad corporation under section 2387 in respect to a highway bridge maintained by the corporation. The commission, after notice and hearing, may confirm or modify that action.

[ 1995, c. 65, Pt. A, §112 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A112 (AMD). 1995, c. 65, §§A153,C15 (AFF).



29-A §2389. Truck, trailer and combinations; limitations

1. Limitation on drawn trailers. Only one trailer or semitrailer may be drawn by a motor vehicle, except that a combination of a truck tractor, semitrailer and full trailer may be operated on the Interstate Highway System and those qualifying federal aid primary system highways designated by the Secretary of the United States Department of Transportation, pursuant to the United States Surface Transportation Assistance Act of 1982, Public Law 97-424, Section 411. "Driveaway" and "towaway" operations, as defined by the Secretary of State, may include a combination of saddlemount vehicles not to exceed 3 units in contact with the road.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Converted semitrailers. A semitrailer converted to a trailer by use of a converter dolly remains a semitrailer for all other purposes in this Title and is considered one vehicle while connected.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2390. Maximum length limits

1. Trucks and trailers. The following maximum length limits include permanent or temporary structural parts of the vehicle and load, but do not include refrigeration units or other nonload-carrying appurtenances permitted by federal regulation.

A. A vehicle may not exceed 45 feet, except as provided in this section. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The maximum overall length of a combination of vehicles may not exceed 65 feet unless otherwise permitted by law. [1999, c. 753, §6 (AMD).]

C. A trailer or semitrailer may be greater than 45 feet but not more than 48 feet in structural length only if the distance between the center of the rearmost axle of the truck tractor and the center of the rearmost axle of the trailer or semitrailer does not exceed 38 feet.

The overall length of the combination of truck tractor and trailer or semitrailer in this paragraph may not exceed 69 feet, including all structural parts of the vehicle, permanent or temporary, and any load carried on or in the vehicle, including any rear overhang.

The interaxle distance and overall combination vehicle length maximum limits required by this paragraph do not apply on the Interstate Highway System and those qualifying federal aid primary system highways designated by the Secretary of the United States Department of Transportation, pursuant to the United States Surface Transportation Assistance Act of 1982, Public Law 97-424, Section 411. [2005, c. 170, §1 (AMD).]

D. The load on a combination vehicle transporting tree-length logs exclusively may extend rearward beyond the body of the vehicle by no more than 8 1/2 feet, as long as no more than 25% of the length of the logs extends beyond the body and the total length of the vehicle and load does not exceed 74 feet. [2001, c. 267, §12 (AMD); 2001, c. 267, §16 (AFF).]

E. A combination of truck tractor and full trailer or semitrailer may be operated on the Interstate Highway System and those qualifying federal aid primary system highways designated by the Secretary of the United States Department of Transportation, pursuant to the United States Surface Transportation Assistance Act of 1982, Public Law 97-424, Section 411, with an overall length in excess of 65 feet, if the trailer or semitrailer length does not exceed 48 feet. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. A combination of truck tractor, semitrailer and full trailer, or a combination of truck tractor and 2 semitrailers, may be operated on the Interstate Highway System and those qualifying federal aid primary system highways designated by the Secretary of the United States Department of Transportation, pursuant to the United States Surface Transportation Assistance Act of 1982, Public Law 97-424, Section 411, with an overall length in excess of 65 feet, if no semitrailer or trailer length exceeds 28.5 feet. This vehicle combination may also operate on other highways designated by the Commissioner of Transportation. [2003, c. 166, §14 (AMD).]

G. A stinger-steered autotransporter may be operated on the Interstate Highway System and those qualifying federal aid primary system highways designated by the Secretary of the United States Department of Transportation, pursuant to the United States Surface Transportation Assistance Act of 1982, Public Law 97-424, Section 411, with an overall length not to exceed 75 feet. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

H. A combination vehicle designed for and transporting automobiles may be operated with an additional front overhang of not more than 3 feet and rear overhang of not more than 4 feet. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

I. Drive-away saddlemount vehicle transporter combinations with an overall length not exceeding 97 feet may be operated on the Interstate Highway System and those qualifying federal aid primary system highways designated by the Secretary of the United States Department of Transportation pursuant to the United States Surface Transportation Assistance Act of 1982, Public Law 97-424, Section 411. [2007, c. 306, §8 (AMD).]

J. Notwithstanding any other provision of this subsection, a single semitrailer whose total structural length exceeds 48 feet but does not exceed 53 feet may be operated in combination with a truck tractor on a highway network if the following conditions are met.

(1) The wheelbase of the semitrailer, measured as the distance from the kingpin to the center of the rearmost axle of the semitrailer, may not exceed 43 feet.

(2) The kingpin setback of the semitrailer, measured as the distance from the kingpin to the front of the semitrailer, may not exceed 3 1/2 feet in length.

(3) The rear overhang of the semitrailer, measured as the distance from the center of the rear tandem axles of the semitrailer to the rear of the semitrailer, may not exceed 35% of the wheelbase of the semitrailer.

(4) The semitrailer must be equipped with a rear underride guard that is of sufficient strength to prevent a motor vehicle from penetrating underneath the semitrailer, extends across the rear of the semitrailer to within an average distance of 4 inches of the lateral extremities of the semitrailer, exclusive of safety bumper appurtenances, and is placed at a height not exceeding 22 inches from the surface of the ground as measured when the semitrailer is empty and is on a level surface.

(5) The semitrailer must be equipped with vehicle lights that comply with or exceed federal standards and reflective material approved by the Commissioner of Transportation that must be located on the semitrailer in a manner prescribed by the commissioner. The semitrailer must display a conspicuous warning on the rear of the semitrailer indicating that the vehicle combination has a wide turning radius.

(8) Except as provided in subparagraph (10), the overall length of the truck tractor and semitrailer combination of vehicles traveling beyond the national network may not exceed 74 feet, including all structural parts of the vehicle, permanent or temporary, and any load carried on or in the vehicle. For the purposes of this subparagraph, "national network" means those highways in the State identified under 23 Code of Federal Regulations, Appendix A to Part 658.

(9) Notwithstanding section 2380, the width of the semitrailer must be 102 inches, except that the width of the rear safety bumper and appurtenances to the safety bumper may not exceed 103 inches and except that the width of a flatbed or lowboy semitrailer, measured as the distance between the outer surface edges of the semitrailer's tires, must be at least 96 inches but no more than 102 inches.

(10) For vehicles whose overall length exceeds 74 feet, including all structural parts of the vehicle, permanent or temporary, and any load carried on or in the vehicle, access is permitted to service facilities or terminals within one mile of the national network. For purposes of this subparagraph, "national network" means those highways in the State identified under 23 Code of Federal Regulations, Appendix A to Part 658.

(12) This vehicle combination may not transport cargo that has been prohibited for this vehicle combination by the Commissioner of Transportation.

(13) This paragraph does not apply to a trailer or semitrailer when transporting or returning empty from transporting a nondivisible load or object under the provisions of an overlimit permit granted by section 2382.

Nothing in this paragraph limits the authority of the department under Title 23, section 52 to adopt rules prohibiting or limiting access by semitrailers or other vehicles to a highway or portion of a highway or other segment of the transportation infrastructure in order to ensure public safety. [2005, c. 478, §1 (AMD).]

[ 2007, c. 306, §8 (AMD) .]

2. Articulated buses. Notwithstanding any other provisions of this section, articulated buses may be operated or caused to be operated as long as the following conditions are met:

A. The total length of the vehicle does not exceed 61 feet, excluding bumpers; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The rearmost axle of the vehicle is self-steering; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The vehicle is equipped with an interlock device to prevent the vehicle from jackknifing while backing up; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The vehicle is equipped with an audible or visible signal that indicates to the driver who overrides the interlock device when the vehicle is nearing the jackknife position; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. The turntable floor is properly aligned to maintain a level surface while the vehicle is in operation. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Exemption. Fire department vehicles and disabled motor vehicles being towed to a repair facility are exempt from length restrictions.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Rules of access. The Commissioner of Transportation shall adopt rules consistent with the United States Surface Transportation Assistance Act of 1982, Public Law 97-424, to ensure reasonable access to vehicles described in subsection 1, paragraphs E, F, G and I between the Interstate Highway System and those qualifying federal aid primary system highways designated by the Secretary of the United States Department of Transportation, pursuant to the United States Surface Transportation Assistance Act of 1982, Public Law 97-424, Section 411, and terminals, facilities for food, fuel, repairs and rest and points of loading and unloading for household goods carriers. The commissioner may issue permits for that travel.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 441, §1 (AMD). 1997, c. 776, §44 (AMD). 1999, c. 470, §26 (AMD). 1999, c. 753, §§6,7 (AMD). 2001, c. 267, §§12,13 (AMD). 2001, c. 267, §16 (AFF). 2003, c. 166, §§14-16 (AMD). 2003, c. 253, §4 (AMD). 2003, c. 253, §5 (AFF). 2005, c. 170, §§1,2 (AMD). 2005, c. 478, §1 (AMD). 2007, c. 306, §8 (AMD).






Subchapter 3: PROTECTION OF WAYS

29-A §2395. Ways requiring special protection

1. Right of the Department of Transportation. The Department of Transportation may restrict the weight or passage of any vehicle over any way when, in its judgment, such passage would be unsafe or likely to cause excessive damage to the way or bridge. Nothing in this Title may be construed to restrict or abridge this right.

[ RR 1995, c. 1, §26 (COR) .]

2. Rules. The Department of Transportation may adopt rules to ensure proper use and prevent abuse of the public ways under the department's jurisdiction whenever those ways require special protection. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 55, §1 (AMD) .]

3. Designation by the Department of Transportation. The Department of Transportation may designate state and state aid highways and bridges over which restrictions on gross weight, speed, operation and equipment apply during periods of the year determined by the Department. It is unlawful for any vehicle to travel over public ways with a gross registered weight exceeding that prescribed by the Department and traveling with a load other than tools or equipment necessary for operation of the vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Designation by counties and municipalities. County commissioners and municipal officers may designate public ways other than those in subsection 3 and impose restrictions within their respective jurisdictions similar to those made by the Department of Transportation under subsection 3. Any vehicle delivering home heating fuel and operating in accordance with a permit issued by the Department of Transportation pursuant to this section may travel over any county or town way without a specific municipal or county permit. A municipality may impose additional restrictions for home heating fuel delivery trucks to operate on public ways within that municipality but may not require a permit to operate according to those restrictions.

[ 1999, c. 600, §1 (AMD) .]

4-A. Municipal permit not required during declared drought emergency. Notwithstanding subsection 4, during a period of drought emergency declared by the Governor pursuant to Title 37-B, section 742, a person operating a vehicle that is transporting well-drilling equipment for the purpose of drilling a replacement water well or for improving an existing water well on property where that well is no longer supplying sufficient water for residents or agricultural purposes may travel over a county or municipal way without a specific county or municipal permit, as long as the following conditions are met:

A. The operator of the vehicle is operating in accordance with a permit issued by the Department of Transportation when a department permit is required for a road or way necessary to reach the county or municipal way on which the property to be drilled is situated; [2001, c. 540, §1 (NEW).]

B. The municipal or county manager or, in the absence of a municipal or county manager, a municipal or county officer or road commissioner is notified in advance; and [2001, c. 540, §1 (NEW).]

C. The operator of the vehicle is traveling on a road that is posted by a county or municipality in accordance with any additional restrictions the municipality or county may impose, excepting any requirement for a specific county or municipal permit. [2001, c. 540, §1 (NEW).]

[ 2001, c. 540, §1 (NEW) .]

5. Notice. A notice specifying the designated sections of a public way, the periods of closing and prescribed restrictions or exclusions must be conspicuously posted at each end of the public way requiring special protection in accordance with this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Enforcement. Municipal officers within their respective municipalities have the same power as the State Police in the enforcement of this section and of all rules of the Department of Transportation, the county commissioners and the municipal officers that pertain to this section. The municipal officers, in such cases, serve without compensation.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Violation. A violation of this section is a traffic infraction punishable by a fine, which may not be suspended, of not less than $250.

[ RR 2009, c. 2, §83 (COR) .]

8. Information on bridges. Whenever necessary, the Department of Transportation may provide to municipal and county officials information concerning the capacity of bridges under the jurisdiction of those officials and the advisability of posting those bridges.

[ RR 2009, c. 2, §84 (COR) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). RR 1995, c. 1, §26 (COR). 1999, c. 600, §1 (AMD). 2001, c. 540, §1 (AMD). RR 2009, c. 2, §§83, 84 (COR). 2013, c. 55, §1 (AMD).



29-A §2396. Certain substances on public ways

1. Injurious substances. A person may not place on a way a tack, nail, wire, scrap metal, glass, crockery or other substance that may injure feet, tires or wheels.

[ 2003, c. 452, Pt. Q, §75 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Duty to clear way. If a person accidentally places an injurious substance on a way, that person shall immediately make all reasonable efforts to clear the way of that substance.

[ 2003, c. 452, Pt. Q, §76 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Unsecured load. A person may not operate on a public way a vehicle with a load that is not fastened, secured, confined or loaded to reasonably prevent a portion from falling off.

For the purposes of this section, "load" includes, but is not limited to, firewood, pulpwood, logs, bolts or other material, but does not include loose hay, pea vines, straw, grain or cornstalks.

When the load consists of sawdust, shavings or wood chips, and a reasonable effort has been made to completely cover the load, minor amounts blown from the vehicle while in transit do not constitute a violation.

A violation of this section is a traffic infraction subject to a forfeiture of not less than $150 nor more than $500.

[ 2001, c. 144, §2 (AMD) .]

3. Gravel. A load of gravel, sand, crushed stone, rubbish, building debris or trash must be covered or otherwise secured or confined to prevent any portion of the load from falling from or spilling out of the vehicle.

[ 2001, c. 267, §16 (AMD) .]

4. Snow. A person may not place and allow to remain on a public way snow or slush that has not accumulated there naturally.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2001, c. 144, §2 (AMD). 2001, c. 360, §16 (AMD). 2003, c. 452, §§Q75,76 (AMD). 2003, c. 452, §X2 (AFF).



29-A §2397. Menacing or damaging vehicles

The Secretary of State may revoke or suspend the certificate of registration of a vehicle that is: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Menace. So constructed that when in operation the vehicle is a menace to the safety of its occupants or to the public; or

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Damage. So constructed or operated as to cause unreasonable damage to public ways or bridges.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).









Chapter 23: MAJOR OFFENSES - SUSPENSION AND REVOCATION

Subchapter 1: GENERAL PROVISIONS

29-A §2401. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Alcohol and drug program. "Alcohol and drug program" means the alcohol and other drug education, evaluation and treatment program administered by the Department of Health and Human Services under Title 5, chapter 521, subchapter 5.

[ 2011, c. 657, Pt. AA, §77 (AMD) .]

2. Alcohol level. "Alcohol level" means either grams of alcohol per 100 milliliters of blood or grams of alcohol per 210 liters of breath.

[ 2009, c. 447, §32 (AMD) .]

3. Chemical test or test. "Chemical test" or "test" means a test or tests used to determine alcohol level or the presence of a drug or drug metabolite by analysis of blood, breath or urine.

[ 2013, c. 459, §1 (AMD) .]

4. Drugs. "Drugs" means scheduled drugs as defined under Title 17-A, section 1101. The term "drugs" includes any natural or artificial chemical substance that, when taken into the human body, can impair the ability of the person to safely operate a motor vehicle.

[ 1995, c. 145, §1 (AMD) .]

5. Failure to submit to a test, fails to submit to a test or failed to submit to a test. "Failure to submit to a test," "fails to submit to a test" or "failed to submit to a test" means failure to comply with the duty to submit to and complete a chemical test under section 2521 or 2525.

[ 1995, c. 368, Pt. AAA, §4 (AMD) .]

5-A. Ignition interlock device. "Ignition interlock device" means a device that connects a breath analyzer to a motor vehicle's ignition system. The analyzer monitors the concentration of alcohol in the breath of any person who attempts to start the motor vehicle by using the ignition system. The device prevents the vehicle from starting unless the person provides a breath sample with a concentration of alcohol that is below a preset level.

[ 2007, c. 531, §10 (AFF); 2007, c. 531, §1 (REEN) .]

6. Operating. "Operating," in any form, means operating or attempting to operate a motor vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. OAS. "OAS" means to operate after the Secretary of State or a court has suspended the driver's license.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. OUI. "OUI" means operating under the influence of intoxicants or with an excessive alcohol level under section 2411, 2453, 2453-A, 2454, 2456, 2457 or 2472.

[ 2011, c. 335, §2 (AMD) .]

9. OUI conviction. "OUI conviction" means a conviction for:

A. A violation of section 2411; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. A violation of Title 15, section 3103, subsection 1, paragraph F; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Violation of former Title 29, section 1312, subsection 10 or section 1312-B; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. In a jurisdiction that is a party to the Driver License Compact established in chapter 11, subchapter V, an offense described in the compact, section 1454, subsection 1, paragraph B, or an offense that is similar as provided by section 1454, subsection 3; [1995, c. 65, Pt. A, §113 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

E. In a tribal court of the Penobscot Nation or the Passamaquoddy Tribe, a court of the United States or a court of a state that is not a party to the compact, an offense for which punishment includes the possibility of incarceration, whether or not actually imposed, and the elements of the offense as provided in the law of that jurisdiction include operation of a motor vehicle while intoxicated, impaired or under the influence of alcohol, intoxicating liquor or drugs or with a level of alcohol sufficient for conviction under the laws of that jurisdiction; or [2009, c. 447, §35 (AMD).]

F. An adjudication or other determination made under the juvenile laws of this State or of another jurisdiction for conduct that, if committed by an adult, would have been a conviction included in this subsection, including the conduct under Title 15, section 3103, subsection 1, paragraph F. [1995, c. 65, Pt. A, §114 (NEW); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

[ 2009, c. 447, §35 (AMD) .]

10. OUI offender. "OUI offender" means a person who receives an OUI conviction.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

11. OUI offense. "OUI offense" means an OUI conviction or suspension for failure to submit to a test.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

12. OUI suspension. "OUI suspension" means the suspension of a driver's license for an OUI conviction.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

13. Under the influence of intoxicants. "Under the influence of intoxicants" means being under the influence of alcohol, a drug other than alcohol, a combination of drugs or a combination of alcohol and drugs.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §§A113,114 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 145, §1 (AMD). 1995, c. 368, §§AAA3-5 (AMD). 1995, c. 482, §A26 (AMD). 1999, c. 470, §27 (AMD). 2007, c. 531, §1 (AMD). 2007, c. 531, §10 (AFF). 2009, c. 447, §§32-35 (AMD). 2011, c. 335, §2 (AMD). 2011, c. 657, Pt. AA, §77 (AMD). 2013, c. 459, §1 (AMD).



29-A §2402. Calculating prior convictions

For purposes of this chapter, a prior conviction or action has occurred within the 10-year period if the date of the action or the date the sentence is imposed is 10 years or less from the date of the new conduct. [2013, c. 604, §1 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 368, §AAA6 (AMD). 2013, c. 604, §1 (AMD).



29-A §2403. Period of administrative suspension deducted from court-imposed suspension

Except for a suspension for failure to submit to a test, the period of time of an administrative suspension ordered by the Secretary of State prior to an OUI conviction that arose out of the same occurrence is deducted from the period of time of any court-imposed suspension. If the suspension is for failure to submit to a test, a period of suspension imposed by the court or by the Secretary of State for an OUI conviction is consecutive to the period of suspension imposed for failure to submit to a test. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2404. Owner liable for damage by impaired operator

An owner or person having control over a motor vehicle who, having knowledge or reason to know that a person under the influence of intoxicants has an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath, permits that person to operate that motor vehicle is jointly and severally liable with that person for damages caused by the negligence of the person. This section is not in derogation of, does not limit and does not diminish any cause of action or right of recovery that is or may become available under the common law. [2009, c. 447, §36 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2009, c. 447, §36 (AMD).



29-A §2405. Optional reporting of drivers operating under the influence of intoxicating liquor or drugs

1. Persons who may report. If, while acting in a professional capacity, a medical or osteopathic physician, resident, intern, emergency medical services person, medical examiner, physician's assistant, dentist, dental hygienist, dental assistant or registered or licensed practical nurse knows or has reasonable cause to believe that a person has been operating a motor vehicle, hunting or operating a snowmobile, all-terrain vehicle or watercraft while under the influence of intoxicants and that motor vehicle, snowmobile, all-terrain vehicle or watercraft or a hunter has been involved in an accident, that person may report those facts to a law enforcement official.

[ 1995, c. 679, §16 (AMD) .]

2. Immunity from liability. A person participating in good faith in reporting under this section, or in participating in a related proceeding, is immune from criminal or civil liability for the act of reporting or participating in the proceeding.

Nothing in this section may be construed to bar criminal or civil action regarding perjury.

In a proceeding regarding immunity from liability, there is a rebuttable presumption of good faith.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Privileged or confidential communications. The physician-patient privileges under the Maine Rules of Evidence and the confidential quality of communication under Title 24-A, section 4224 and Title 32, section 1092-A are abrogated in relation to required reporting or other proceeding.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 679, §16 (AMD).






Subchapter 2: JUDICIAL ACTIONS

Article 1: OFFENSES

29-A §2411. Criminal OUI

1. Offense.

[ 2003, c. 452, Pt. Q, §77 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Offense. A person commits OUI if that person:

A. Operates a motor vehicle:

(1) While under the influence of intoxicants; or

(2) While having an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; [2009, c. 447, §37 (AMD).]

B. Violates paragraph A and:

(1) Has one previous OUI offense within a 10-year period;

(2) Has 2 previous OUI offenses within a 10-year period; or

(3) Has 3 or more previous OUI offenses within a 10-year period; [2003, c. 452, Pt. Q, §78 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Violates paragraph A, failed to submit to a test at the request of a law enforcement officer and:

(1) Has no previous OUI offenses within a 10-year period;

(2) Has one previous OUI offense within a 10-year period;

(3) Has 2 previous OUI offenses within a 10-year period; or

(4) Has 3 previous OUI offenses within a 10-year period; or [2003, c. 452, Pt. Q, §78 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Violates paragraph A, B or C and:

(1) In fact causes serious bodily injury as defined in Title 17-A, section 2, subsection 23 to another person;

(1-A) In fact causes the death of another person; or

(2) Has either a prior conviction for a Class B or Class C crime under this section or former Title 29, section 1312-B or a prior criminal homicide conviction involving or resulting from the operation of a motor vehicle while under the influence of intoxicating liquor or drugs or with an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath. For purposes of this subparagraph, the 10-year limitation specified in section 2402 and Title 17-A, subsection 9-A, subsection 3 does not apply to the prior criminal homicide conviction or to a prior conviction for a Class B or Class C crime under this section or former Title 29, section 1312-B. The convictions may have occurred at any time. [2013, c. 604, §2 (AMD).]

[ 2013, c. 604, §2 (AMD) .]

2. Pleading and proof. The alternatives outlined in subsection 1-A, paragraph A may be pleaded in the alternative. The State is not required to elect between the alternatives prior to submission to the fact finder. In a prosecution under subsection 1-A, paragraph D, the State need not prove that the defendant's condition of being under the influence of intoxicants or having an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath caused the serious bodily injury or death alleged. The State must prove only that the defendant's operation caused the serious bodily injury or death. The court shall apply Title 17-A, section 33 in assessing any causation under this section.

[ 2009, c. 447, §39 (AMD) .]

3. Investigation. After a person has been charged with OUI, the officer shall investigate whether the charged person has prior OUI offenses. As part of the investigation, the officer shall make necessary inquiries of the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Arrest. A law enforcement officer may arrest, without a warrant, a person the officer has probable cause to believe has operated a motor vehicle while under the influence of intoxicants if the arrest occurs within a period following the offense reasonably likely to result in the obtaining of probative evidence of an alcohol level or the presence of a drug or drug metabolite.

[ 2013, c. 459, §2 (AMD) .]

5. Penalties. Except as otherwise provided in this section and section 2508, violation of this section is a Class D crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. The following minimum penalties apply and may not be suspended:

A. For a person having no previous OUI offenses within a 10-year period:

(1) A fine of not less than $500, except that if the person failed to submit to a test, a fine of not less than $600;

(2) A court-ordered suspension of a driver's license for a period of 150 days; and

(3) A period of incarceration as follows:

(a) Not less than 48 hours when the person:

(i) Was tested as having an alcohol level of 0.15 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath;

(ii) Was exceeding the speed limit by 30 miles per hour or more;

(iii) Eluded or attempted to elude an officer; or

(iv) Was operating with a passenger under 21 years of age; and

(b) Not less than 96 hours when the person failed to submit to a test at the request of a law enforcement officer; [2013, c. 389, §1 (AMD); 2013, c. 389, §7 (AFF).]

B. For a person having one previous OUI offense within a 10-year period:

(1) A fine of not less than $700, except that if the person failed to submit to a test at the request of a law enforcement officer, a fine of not less than $900;

(2) A period of incarceration of not less than 7 days, except that if the person failed to submit to a test at the request of a law enforcement officer, a period of incarceration of not less than 12 days;

(3) A court-ordered suspension of a driver's license for a period of 3 years; and

(4) In accordance with section 2416, a court-ordered suspension of the person's right to register a motor vehicle; [2007, c. 531, §2 (AMD); 2007, c. 531, §10 (AFF).]

C. For a person having 2 previous OUI offenses within a 10-year period, which is a Class C crime:

(1) A fine of not less than $1,100, except that if the person failed to submit to a test at the request of a law enforcement officer, a fine of not less than $1,400;

(2) A period of incarceration of not less than 30 days, except that if the person failed to submit to a test at the request of a law enforcement officer, a period of incarceration of not less than 40 days;

(3) A court-ordered suspension of a driver's license for a period of 6 years; and

(4) In accordance with section 2416, a court-ordered suspension of the person's right to register a motor vehicle; [2007, c. 531, §2 (AMD); 2007, c. 531, §10 (AFF).]

D. For a person having 3 or more previous OUI offenses within a 10-year period, which is a Class C crime:

(1) A fine of not less than $2,100, except that if the person failed to submit to a test at the request of a law enforcement officer, a fine of not less than $2,500;

(2) A period of incarceration of not less than 6 months, except that if the person failed to submit to a test at the request of a law enforcement officer, a period of incarceration of not less than 6 months and 20 days;

(3) A court-ordered suspension of a driver's license for a period of 8 years; and

(4) In accordance with section 2416, a court-ordered suspension of the person's right to register a motor vehicle; [2013, c. 187, §1 (AMD).]

D-1. A violation of subsection 1-A, paragraph D, subparagraph (1) is a Class C crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. The sentence must include a period of incarceration of not less than 6 months, a fine of not less than $2,100 and a court-ordered suspension of a driver's license for a period of 6 years. These penalties may not be suspended; [2005, c. 606, Pt. A, §2 (AMD).]

D-2. A violation of subsection 1-A, paragraph D, subparagraph (1-A) or (2) is a Class B crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. The sentence must include a period of incarceration of not less than 6 months, a fine of not less than $2,100 and a court-ordered suspension of a driver's license for a period of 10 years. These penalties may not be suspended; [2005, c. 606, Pt. A, §3 (NEW).]

E. If a law enforcement officer failed to provide the warnings required by section 2521, subsection 3, the increase in minimum penalties required because of a refusal to submit to a test is not mandatory; [1997, c. 737, §9 (AMD).]

F. For a person sentenced under paragraph B, C or D, the court shall order the defendant to participate in the alcohol and other drug program of the Department of Health and Human Services. The court may waive the program pursuant to Title 5, section 20073-B, if the court finds that the defendant has completed an alcohol or other drug treatment program subsequent to the date of the offense; and [2011, c. 657, Pt. AA, §78 (AMD).]

G. The court shall order an additional period of license suspension of 275 days for a person sentenced under paragraph A, B, C, D, D-1 or D-2 if the person was operating the motor vehicle at the time of the offense with a passenger under 21 years of age. [2005, c. 606, Pt. A, §4 (AMD).]

[ 2013, c. 187, §1 (AMD); 2013, c. 389, §1 (AMD); 2013, c. 389, §7 (AFF) .]

5-A. Notice and custody. The court shall give notice of a license suspension and shall take physical custody of the driver's license, except when the defendant demonstrates that the defendant's license was previously restored by the Secretary of State following an administrative suspension under section 2453 for operating under the influence based on the same facts and circumstances giving rise to the court-ordered suspension.

[ 2011, c. 81, §1 (AMD) .]

5-B. Additional period of suspension. The Secretary of State may impose an additional period of suspension under section 2451, subsection 3 or may extend a period of suspension until satisfaction of any conditions imposed pursuant to chapter 23, subchapter III, article 4.

[ 1995, c. 368, Pt. AAA, §9 (NEW) .]

6. Aggravated punishment category.

[ 2003, c. 452, Pt. Q, §83 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

7. Surcharge. A surcharge must be charged for a conviction under this section. The surcharge is $30, except that, when the person operated or attempted to operate a motor vehicle while under the influence of drugs or a combination of liquor and drugs, the surcharge is $125. For the purposes of collection procedures, the surcharge is considered a fine. Notwithstanding section 2602, this surcharge accrues to the Highway Fund for the purpose of covering the costs associated with the administration and analysis of alcohol level tests.

[ 2009, c. 447, §42 (AMD) .]

8. Juvenile crime. References in this Title to this section include the juvenile crime in Title 15, section 3103, subsection 1, paragraph F, and the disposition, including a suspension, for that juvenile crime in Title 15, section 3314, subsection 3, except as otherwise provided or except where the context clearly requires otherwise.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A115 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 368, §§AAA7-10 (AMD). 1995, c. 645, §B18 (AMD). 1997, c. 737, §§8-11 (AMD). 1999, c. 703, §1 (AMD). 2001, c. 332, §1 (AMD). 2001, c. 511, §3 (AMD). 2003, c. 452, §§Q77-83 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 633, §8 (AMD). 2003, c. 673, §§TT3,4 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 397, §§B7,8 (AFF). 2005, c. 438, §1 (AMD). 2005, c. 606, §§A1-4 (AMD). 2007, c. 531, §2 (AMD). 2007, c. 531, §10 (AFF). 2009, c. 447, §§37-42 (AMD). 2011, c. 81, §1 (AMD). 2011, c. 159, §1 (AMD). 2011, c. 657, Pt. AA, §78 (AMD). 2013, c. 187, §1 (AMD). 2013, c. 389, §1 (AMD). 2013, c. 389, §7 (AFF). 2013, c. 459, §2 (AMD). 2013, c. 604, §2 (AMD).



29-A §2412. Operating while license suspended or revoked (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §§A116,C11 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 368, §AAA11 (RP). 1995, c. 625, §A34 (AMD).



29-A §2412-A. Operating while license suspended or revoked

1. Offense; penalty.

[ 2003, c. 452, Pt. Q, §84 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Offense; penalty. A person commits operating while license suspended or revoked if that person:

A. Operates a motor vehicle on a public way or in a parking area when that person's license has been suspended or revoked, and that person:

(1) Has received written notice of a suspension or revocation from the Secretary of State or a court;

(2) Has been orally informed of the suspension or revocation by a law enforcement officer or a court;

(3) Has actual knowledge of the suspension or revocation;

(4) Has been sent written notice in accordance with section 2482 or former Title 29, section 2241, subsection 4; or

(5) Has failed to answer or to appear in court pursuant to a notice or order specified in section 2605 or 2608; [2003, c. 452, Pt. Q, §85 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violates paragraph A and the suspension was for OUI or an OUI offense; [2003, c. 452, Pt. Q, §85 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Violates paragraph A and the suspension was for OUI or an OUI offense, the person was subject to the mandatory minimum sentence and the person:

(1) Has one prior conviction for violating this section;

(2) Has 2 prior convictions for violating this section; or

(3) Has 3 or more prior convictions for violating this section; or [2003, c. 452, Pt. Q, §85 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Violates paragraph A, the suspension was not for OUI or an OUI offense and the person has one or more prior convictions for violating this section. [2003, c. 452, Pt. Q, §85 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

Except for an offense under subsection 8 or as otherwise provided, operating while license suspended or revoked is a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2009, c. 297, §1 (AMD) .]

2. Exception. This section does not apply to a person whose license has been revoked under the laws in subchapter V governing habitual offenders.

[ 1995, c. 368, Pt. AAA, §12 (NEW) .]

3. Minimum mandatory sentences for certain suspension. If the suspension was for OUI or an OUI offense, the court shall impose a minimum fine of $600, a term of imprisonment of 7 consecutive days and a suspension of license of not less than one year nor more than 3 years consecutive to the original suspension. The penalties may not be suspended.

A. If the person has a prior conviction for violating this section within a 10-year period and was subject to the minimum mandatory sentences, then the following minimum penalties, which may not be suspended by the court, apply in the event the suspension was for OUI:

(1) A minimum fine of $1,000, a term of imprisonment of 30 consecutive days and a suspension of license for not less than one year nor more than 3 years consecutive to the original suspension in the event of one prior conviction;

(2) A minimum fine of $2,000, a term of imprisonment of 60 consecutive days and a suspension of license for not less than one year nor more than 3 years consecutive to the original suspension in the event of 2 prior convictions; or

(3) A minimum fine of $3,000, a term of imprisonment of 6 months and a suspension of license for not less than one year nor more than 3 years consecutive to the original suspension in the event of 3 or more prior convictions. The sentencing class for this offense is a Class C crime. [1995, c. 368, Pt. AAA, §12 (NEW).]

B. For all other suspensions, the minimum fine for a first offense is $250, which may not be suspended by the court. The minimum fine for 2nd and subsequent offenses is $500, which may not be suspended by the court. [2003, c. 673, Pt. TT, §5 (AMD).]

A separate reading of the allegation and a separate trial are not required under this subsection.

[ 2003, c. 673, Pt. TT, §5 (AMD) .]

4. Suspension of license. The following provisions apply when a person's license is required to be suspended under this section.

A. The court shall give notice of the suspension and shall take physical custody of an operator's license or permit as provided in section 2434. [1995, c. 368, Pt. AAA, §12 (NEW).]

B. If the court fails to impose a suspension as provided in subsection 3, the Secretary of State shall impose the minimum one-year suspension. [1995, c. 368, Pt. AAA, §12 (NEW).]

C. The minimum mandatory sentences of subsection 3 apply only to the original period of suspension imposed by the court or the Secretary of State or as extended by the Secretary of State. The minimum mandatory sentences of subsection 3 do not apply to any extension of the original suspension imposed to compel a person's compliance with conditions for the restoration of a license or for failure to pay a reinstatement fee for a license. [1995, c. 368, Pt. AAA, §12 (NEW).]

[ 1995, c. 368, Pt. AAA, §12 (NEW) .]

5. Prior convictions. For purposes of this section, a prior conviction or suspension has occurred within a 10-year period if the date of the suspension or the imposition of sentence is 10 years or less from the date of the new conduct that is penalized or for which the new penalty may be enhanced.

[ 2013, c. 604, §3 (AMD) .]

6. Ignition interlock device.

[ 1999, c. 470, §29 (RP) .]

7. Ignition interlock device. As a condition of license reinstatement, the Secretary of State, pursuant to section 2508, may require a person subject to the minimum mandatory sentencing provisions of subsection 3 to have installed in the motor vehicle the person operates for a period of up to 2 years an ignition interlock device approved by the Secretary of State.

[ 2007, c. 531, §3 (NEW); 2007, c. 531, §10 (AFF) .]

8. Traffic infraction. A person commits a traffic infraction operating while license suspended as described in subsection 1-A, paragraph A if the person has not been convicted or adjudicated of a prior offense under this section and the sole basis for the suspension is:

A. Failure to pay a fine; [2009, c. 297, §2 (NEW).]

B. Failure to pay a license reinstatement fee; or [2009, c. 297, §2 (NEW).]

C. Suspension for a dishonored check. [2009, c. 297, §2 (NEW).]

[ 2009, c. 493, §3 (AMD) .]

SECTION HISTORY

1995, c. 368, §AAA12 (NEW). 1995, c. 645, §B19 (AMD). 1999, c. 196, §3 (AMD). 1999, c. 470, §§28,29 (AMD). 1999, c. 743, §5 (AMD). 2003, c. 452, §§Q84,85 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 673, §TT5 (AMD). 2007, c. 531, §3 (AMD). 2007, c. 531, §10 (AFF). 2009, c. 297, §§1, 2 (AMD). 2009, c. 493, §3 (AMD). 2013, c. 604, §3 (AMD).



29-A §2413. Driving to endanger

1. Definition. A person commits a Class E crime if, with criminal negligence as defined in Title 17-A, that person drives a motor vehicle in any place in a manner that endangers the property of another or a person, including the operator or passenger in the motor vehicle being driven.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

1-A. Aggravated punishment category. Notwithstanding subsection 1, a person commits a Class C crime if, with criminal negligence as defined in Title 17-A, section 35, that person drives a motor vehicle in any place in a manner that endangers the property of another or a person, including the operator or passenger in the motor vehicle being driven, and causes serious bodily injury, as defined in Title 17-A, section 2, subsection 23, to another person.

[ 2005, c. 441, §1 (NEW) .]

2. Allegation of facts. In pleading under this section, it is not necessary to allege specifically the facts that constitute criminal negligence.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Penalties. In addition to any other penalty, the court shall suspend the driver's license of a person convicted under subsection 1 for not less than 30 days nor more than 180 days, which minimum may not be suspended. In addition to any other penalty, the court shall suspend the driver's license of a person convicted under subsection 1-A for not less than 180 days nor more than 2 years, which minimum may not be suspended. If the court fails to suspend the license, the Secretary of State shall impose the minimum period of suspension. The court shall impose a sentencing alternative that involves a fine of not less than $575, which may not be suspended.

[ 2005, c. 683, Pt. B, §23 (RPR) .]

4. Exception. This section does not apply to the operation of a vehicle:

A. In racing events and exhibitions at which the public does not have access to the operating area; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. On private land to which the public does not have access when used by or with authorization of the landowner. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Notice. The court shall give notice of the suspension and take physical custody of a driver's license as provided in section 2434.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2005, c. 12, §JJ2 (AMD). 2005, c. 441, §§1,2 (AMD). 2005, c. 683, §B23 (AMD).



29-A §2413-A. Motor vehicle violation resulting in death

1. Offense. A person commits the civil violation of motor vehicle violation resulting in death if that person, while operating a motor vehicle and committing a traffic infraction, causes the death of another person.

[ 2009, c. 182, §1 (NEW) .]

2. Pleading and proof. The State must prove that the defendant's committing a traffic infraction while operating a motor vehicle caused the death under subsection 1. The court shall apply Title 17-A, section 33 in assessing any causation under this section.

[ 2009, c. 182, §1 (NEW) .]

3. Penalties. A person who violates this section commits a civil violation for which a fine of not more than $5,000 may be adjudged. Any portion of the fine adjudged may be satisfied by a court-ordered requirement of community service work. The court shall also impose a license suspension of no less than 14 days and up to 4 years.

[ 2009, c. 182, §1 (NEW) .]

SECTION HISTORY

2009, c. 182, §1 (NEW).



29-A §2414. Refusing to stop for a law enforcement officer

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Roadblock" means a vehicle, a physical barrier or other obstruction placed on a way at the direction of a law enforcement officer. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. "Signal" includes, but is not limited to, the use of a hand signal, siren or flashing emergency lights. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Failure to stop. A person commits a Class E crime if that person fails or refuses to stop a motor vehicle on request or signal of a uniformed law enforcement officer.

[ 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §12 (AMD); 1995, c. 65, Pt. C, §15 (AFF) .]

3. Eluding an officer. A person commits a Class C crime if that person, after being requested or signaled to stop, attempts to elude a law enforcement officer by operating a motor vehicle at a reckless rate of speed that results in a high-speed chase between the operator's motor vehicle and a law enforcement vehicle using a blue light and siren.

[ 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §12 (AMD); 1995, c. 65, Pt. C, §15 (AFF) .]

4. Passing a roadblock. A person commits a Class C crime if the person, without authorization, operates or attempts to operate a motor vehicle past a clearly identifiable police roadblock.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. High-speed chase policies. All state, county and municipal law enforcement agencies must adopt written policies on high-speed chases.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Aggravating factor; eluding an officer. A person commits a Class B crime if that person attempts to elude a law enforcement officer and another person suffers serious bodily injury, as defined in Title 17-A, section 2, subsection 23, as a result.

[ 2003, c. 452, Pt. Q, §86 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

7. Aggravating factor; passing roadblock. A person commits a Class B crime if that person passes or attempts to pass a roadblock and another person suffers serious bodily injury, as defined in Title 17-A, section 2, subsection 23, as a result.

[ 2003, c. 452, Pt. Q, §87 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §C12 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2003, c. 452, §§Q86,87 (AMD). 2003, c. 452, §Q87 (AMD). 2003, c. 452, §X2 (AFF).



29-A §2415. Operating under foreign license during suspension or revocation in State prohibited

Any resident or nonresident whose license has been suspended or revoked as provided in this Title commits the offense defined in section 2412-A if that person operates a motor vehicle during that suspension or revocation under a license or permit issued by any other jurisdiction. This section does not apply to a person whose license has been revoked pursuant to the provisions in subchapter V. [2001, c. 361, §31 (RPR).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2001, c. 361, §31 (RPR).



29-A §2416. Registration suspension by court

1. Required registration suspension; return of certificate and plates. The court shall suspend the right to register a motor vehicle and all registration certificates and plates issued by the Secretary of State to any person convicted for a violation of section 2411 who has a previous conviction for OUI within the 10-year period defined by section 2402. The Secretary of State shall return the certificate of registration and plates to the defendant when the defendant's license and registration privileges have been restored.

[ 1995, c. 368, Pt. AAA, §13 (AMD) .]

2. Exception for hardship. Notwithstanding subsection 1, if a spouse or other family member regularly using a vehicle subject to suspension of registration establishes to the satisfaction of the court that hardship will result from that suspension, the court need not suspend the registration certificates and plates or the right to register that vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Reissuance of registration. Notwithstanding a court order suspending a registration, the Secretary of State may restore a registration certificate and plates without fee during the remaining term of the registration to a spouse or other family member upon receipt of an affidavit authorizing the spouse or other family member to register the vehicle.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 368, §AAA13 (AMD).



29-A §2417. Suspended registration

A person commits a Class E offense if that person operates or permits another to operate a vehicle when the registration of that vehicle is suspended or revoked. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2418. Other court suspension of driver's license

1. Court suspension. In addition to or instead of any other penalty provided in this Title, the court may suspend a driver's license for a period not exceeding 60 days.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Judicial recommendations. A judge may make a recommendation to the Secretary of State on suspension of licenses and certificates of registration as the judge considers to be in furtherance of justice.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).






Article 2: FORFEITURE

29-A §2421. Forfeiture of motor vehicles for OUI

1. Forfeiture. After notice and hearing, a motor vehicle must be forfeited to the State when a defendant is:

A. The sole owner-operator of that vehicle; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Convicted of:

(1) OUI; and

(2) A simultaneous offense of operating after suspension when the underlying suspension was imposed for a prior OUI conviction. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

The court shall order the forfeiture unless another person satisfies the court prior to the judgment and by a preponderance of the evidence that the other person had a right to possess that motor vehicle, to the exclusion of the defendant, at the time of the offense.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Seizure of vehicle of owner-operator. A motor vehicle operated by a sole owner is subject to seizure by a law enforcement officer when:

A. The owner-operator operates or attempts to operate that motor vehicle under the influence of intoxicating liquor or drugs or while having an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; and [2009, c. 447, §43 (AMD).]

B. The owner-operator is under suspension or revocation as a result of a previous conviction of operating under influence of alcohol or drugs or while having an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath. [2009, c. 447, §43 (AMD).]

[ 2009, c. 447, §43 (AMD) .]

3. Lienholders. A forfeiture of a motor vehicle encumbered by a perfected bona fide security interest is subject to the interest of the secured party if the party did not have knowledge of the act on which the forfeiture is based.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Preliminary order. At the request of the State, the court may issue, ex parte, a preliminary order to seize or secure a motor vehicle subject to forfeiture and to provide for custody.

That order may include an order to a financial institution or to any fiduciary or bailee to impound the vehicle in its possession or control and to release the vehicle only on further order of the court.

The court may issue an order only on a showing of probable cause and after criminal complaints of OUI and OAS have been filed against the owner-operator.

The application, issuance, execution and return of an order are subject to applicable state law.

A law enforcement officer may seize a motor vehicle without court order when:

A. The seizure is incident to an arrest with probable cause for an OUI by the sole owner and the officer has probable cause to believe the vehicle is subject to forfeiture; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The vehicle has been subject of a prior judgment in favor of the State in a forfeiture proceeding under this section or any other provision of law. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Reports. An officer, department or agency seizing a vehicle shall file a report of seizure with the Attorney General or a district attorney having jurisdiction over the vehicle. The report must be:

A. Filed within 21 days of the date of seizure; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Labeled "Vehicle Report" and include, without limitation:

(1) A description of the vehicle;

(2) The place and date of seizure;

(3) The name and address of the owner or operator of the vehicle at the time of seizure; and

(4) The name and address of any other person who appears to have an ownership interest in the vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Storage of seized motor vehicles. A seized motor vehicle must be held in secure storage by the seizing agency or at the direction of the prosecuting official until disposition of the underlying criminal charges. The State shall assume all costs of storage of a vehicle not forfeited.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Records of seized motor vehicles. An officer, department or agency having custody of a motor vehicle subject to forfeiture or having disposed of the vehicle shall maintain complete records showing:

A. From whom the motor vehicle was received; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Under what authority the motor vehicle was held, received or disposed of; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. To whom the motor vehicle was delivered; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The date and manner of destruction or disposition of the motor vehicle. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Rules. The Attorney General shall adopt rules in accordance with Title 5, chapter 375, for the disposition to state, county and municipal agencies of forfeited motor vehicles.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2009, c. 447, §43 (AMD).



29-A §2422. Impoundment of motor vehicles for OUI

1. Impoundment of vehicle. A motor vehicle may be seized if it is used by a person arrested for a violation of:

A. Section 2411; or [1997, c. 417, §1 (NEW).]

B. Section 2412-A, when the suspension or revocation was for OUI or an OUI offense. [1997, c. 417, §1 (NEW).]

[ 1997, c. 417, §1 (NEW) .]

2. Storage. If a motor vehicle is seized, it must be held in secure storage by the seizing agency or at the direction of the arresting law enforcement officer.

[ 1997, c. 417, §1 (NEW) .]

3. Release of vehicle. The motor vehicle may be released after at least an 8-hour period and payment of any towing and storage fees.

[ 1997, c. 417, §1 (NEW) .]

SECTION HISTORY

1995, c. 368, §AAA14 (NEW). 1997, c. 417, §1 (RPR).






Article 3: JUDICIAL PROCEDURES

29-A §2431. Evidentiary rules

1. Test results. Test results showing a confirmed positive drug or metabolite presence in blood or urine or alcohol level at the time alleged are admissible in evidence. Failure to comply with the provisions of sections 2521 and 2523 may not, by itself, result in the exclusion of evidence of alcohol level or confirmed positive drug or metabolite presence, unless the evidence is determined to be not sufficiently reliable.

[ 2011, c. 335, §3 (AMD) .]

2. Analysis of blood, breath and urine. The following provisions apply to the analysis of blood, breath and urine, and the use of that analysis as evidence.

A. A person certified in accordance with section 2524 conducting a chemical analysis of blood, breath or urine to determine an alcohol level or the presence of a drug or drug metabolite may issue a certificate stating the results of the analysis. [2013, c. 459, §3 (AMD).]

B. A person qualified to operate a self-contained, breath-alcohol testing apparatus may issue a certificate stating the results of the analysis. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A certificate issued in accordance with paragraph A or B, when duly signed and sworn, is prima facie evidence that:

(1) The person taking the specimen was authorized to do so;

(2) Materials used in the taking of the specimen were of a quality appropriate for the purpose of producing reliable test results as determined by the Department of Health and Human Services;

(3) Materials required to be approved by the Department of Health and Human Services were in fact approved;

(4) The sample tested was in fact the same sample taken from the defendant; and

(5) The alcohol level or the presence of a drug or drug metabolite in the blood or urine of the defendant at the time the sample was taken was as stated in the certificate. [2013, c. 459, §3 (AMD).]

D. With 10 days written notice to the prosecution, the defendant may request that a qualified witness testify to the matters of which the certificate constitutes prima facie evidence. The notice must specify those matters concerning which the defendant requests testimony. The certificate is not prima facie evidence of those matters. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. A person drawing a specimen of blood may issue a certificate that states that the person is in fact qualified under section 2524 and that the proper procedure for drawing a specimen of blood was followed. That certificate, when signed and sworn to by the person, is prima facie evidence of its contents unless, with 10 days' written notice to the prosecution, the defendant requests that the person testify. [2013, c. 459, §3 (AMD).]

F. Evidence that the urine sample was in a sealed carton bearing the Department of Health and Human Services' stamp of approval is prima facie evidence that the equipment was approved by the Department of Health and Human Services. [2013, c. 459, §3 (AMD).]

G. The results of a self-contained breath-alcohol apparatus test is prima facie evidence of an alcohol level. [2009, c. 447, §47 (AMD).]

H. Evidence that the self-contained breath-alcohol testing equipment bearing the Department of Health and Human Services' stamp of approval is prima facie evidence that the equipment was approved by the Department of Health and Human Services. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

I. Evidence that materials used in operating or checking the operation of the self-contained breath-alcohol testing equipment bore a statement of the manufacturer or of the Department of Health and Human Services is prima facie evidence that the materials were of the composition and quality stated. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

J. Transfer of sample specimens to and from a laboratory for purposes of analysis by certified or registered mail complies with all requirements regarding the continuity of custody of physical evidence. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

K. The prosecution is not required to produce expert testimony regarding the functioning of self-contained breath-alcohol testing apparatus before test results are admissible, if sufficient evidence is offered to satisfy paragraphs H and I. [2001, c. 361, §32 (AMD).]

[ 2013, c. 459, §3 (AMD) .]

3. Failure as evidence. Failure of a person to submit to a chemical test is admissible in evidence on the issue of whether that person was under the influence of intoxicants.

If the law enforcement officer fails to give the required warnings, the failure of the person to submit to a chemical test is not admissible, except when a test was required under section 2522.

If a failure to submit to a chemical test is not admitted into evidence, the court may inform the jury that no test result is available.

If a test result is not available for a reason other than failing to submit to a chemical test, the unavailability and the reason is admissible in evidence.

[ 1995, c. 368, Pt. AAA, §15 (AMD) .]

4. Statements by accused. A statement by a person as to name or date of birth, or the name or date of birth contained on a driver's license surrendered by that person, is admissible in a proceeding under this Title.

A statement of the person's name or date of birth constitutes sufficient proof by itself, without further proof of corpus delicti.

A statement by a defendant that the defendant was the operator of a motor vehicle is admissible in a proceeding under section 2411, section 2412-A, former section 2557, section 2557-A or section 2558, if it is made voluntarily and is otherwise admissible under the United States Constitution or the Constitution of Maine. The statement may constitute sufficient proof by itself, without further proof of corpus delicti, that the motor vehicle was operated by the defendant.

[ 2005, c. 606, Pt. B, §5 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A117 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 368, §AAA15 (AMD). 1997, c. 776, §§45,46 (AMD). 2001, c. 361, §32 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 606, §B5 (AMD). 2009, c. 447, §§44-47 (AMD). 2011, c. 335, §3 (AMD). 2013, c. 459, §3 (AMD).



29-A §2432. Alcohol level; confirmed positive drug or metabolite test results; evidentiary weight

1. Level less than 0.05 grams. If a person has an alcohol level of 0.05 grams or less of alcohol per 100 milliliters of blood or 210 liters of breath, it is prima facie evidence that that person is not under the influence of alcohol.

[ 2009, c. 447, §48 (AMD) .]

2. Level greater than 0.05 grams and less than 0.08 grams. If a person has an alcohol level in excess of 0.05 grams of alcohol but less than 0.08 grams of alcohol per 100 milliliters of blood or 210 liters of breath, it is admissible evidence, but not prima facie, indicating whether or not that person is under the influence of intoxicants to be considered with other competent evidence, including evidence of a confirmed positive drug or metabolite test result.

[ 2011, c. 335, §4 (AMD) .]

3. Level of 0.08 grams or greater. In proceedings other than under section 2411, a person is presumed to be under the influence of intoxicants if that person has an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath.

[ 2009, c. 447, §48 (AMD) .]

4. Confirmed presence of drug or drug metabolite. If a person has a trace amount of any drug or the metabolites of any drug within the person's blood or urine in accordance with the drug reporting rules, standards, procedures and protocols adopted by the Department of Health and Human Services, it is admissible evidence, but not prima facie, indicating whether that person is under the influence of intoxicants to be considered with other competent evidence, including evidence of alcohol level.

[ 2013, c. 459, §4 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2009, c. 447, §48 (AMD). 2011, c. 335, §4 (AMD). 2013, c. 459, §4 (AMD).



29-A §2433. Sentencing procedures

1. Permissible considerations. Notwithstanding the provisions of Title 17-A, section 9-A, in determining the appropriate sentence, the court shall consider whether the defendant operated with a passenger under 16 years of age, the record of convictions for criminal traffic offenses, adjudications of traffic infractions or suspensions of license for failure to submit to a test.

In determining the appropriate sentence, the court may rely on oral representations based on records maintained by the courts, the State Bureau of Identification or the Secretary of State, including telecommunications of records maintained by the Secretary of State.

If the defendant disputes the accuracy of a representation concerning a conviction or adjudication, the court shall grant a continuance to determine the accuracy of the record.

[ 1999, c. 196, §4 (AMD) .]

2. Instructions at time of sentencing. At the time of sentencing, the court shall provide the defendant with written instructions prepared by the Division of Driver Education Evaluation. The instructions must be written in plain and readable language and at a minimum include the following explanations:

A. The circumstances under which the Secretary of State may suspend a driver's license; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The different components of the process to have a driver's license restored, including a description of the components provided by state agencies and those provided by practitioners and counselors not employed by the State; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The role of the Driver Education Evaluation Program Appeals Board and the circumstances for an appeal to the board; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The differences between the procedures applicable to first offenders and multiple offenders and adults and those under 21 years of age; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. When the Secretary of State may stay a suspension and grant a work-restricted license or other restricted or provisional license; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. The conditions of license restoration. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 196, §4 (AMD).



29-A §2434. Notice of suspension by court

The following provisions apply to any conviction for OUI or for any offense for which the court suspends a license or registration. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Notification by court. The court shall inform the defendant of the suspension.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Acknowledgement of receipt of notice. The defendant shall acknowledge this notice in writing on a form provided by the court.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Physical custody of license. Unless the defendant appeals and a stay of execution of the suspension is granted, the court shall take physical custody of a license issued by this State or another state, foreign country or province if that person is residing or employed in this State. The court may take a license issued by another state, foreign country or province if the person is not residing or employed in this State. If the court is unable to take physical custody of the license at the time of sentencing, either because the suspension has been stayed pursuant to subsection 4 or for any other reason, the license is void at such time as is specified in the court order.

[ 2015, c. 158, §3 (AMD) .]

4. Stay of suspension. The court, on reasonable cause shown, may stay a suspension for a period not to exceed 4 hours from the time of sentencing and issue evidence of that stay, unless the defendant demonstrates that the defendant's license was previously restored by the Secretary of State following an administrative suspension under section 2453 for operating under the influence based on the same facts and circumstances giving rise to the court-ordered suspension, in which case the court may stay a suspension for up to 7 days.

[ 2011, c. 81, §2 (AMD) .]

5. Forward documents to Secretary of State. The court shall forward the license, a copy of the sentence and the acknowledgement of notice to the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Order return of certificate and plates. The court shall order the return of the suspended registration certificate and plates to the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Additional time to surrender license. On reasonable cause shown, the court may allow a person who does not possess the license at the time of sentencing up to 96 hours to surrender that license.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Commencement of suspension. Notwithstanding section 2482, subsection 4, the period of suspension commences immediately on announcement of sentence. Two additional days of suspension must be added for each day after the license surrender day that a person fails to surrender the license to the court.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Waiver of reinstatement fee. On motion and for good cause shown, the court ordering a suspension under section 2605 or 2608 may waive the reinstatement fee.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

10. Failure to sign acknowledgment of notice or surrender license. A person commits a Class E crime if that person:

A. Refuses to sign the acknowledgment of notice; or [2003, c. 452, Pt. Q, §88 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Without good cause, fails to surrender a license within the period of suspension. [2003, c. 452, Pt. Q, §88 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. Q, §88 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 452, §Q88 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 81, §2 (AMD). 2015, c. 158, §3 (AMD).



29-A §2435. Stay pending appeal

If a person's license is suspended as a result of a conviction of a crime other than under section 2411, or is suspended as a result of an adjudication of a traffic infraction and the person appeals from the conviction or adjudication, the execution of a suspension of the person's license must be stayed until disposition on appeal or withdrawal of the appeal, unless good cause is shown why the person should not be allowed to retain a license or right to operate. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).









Subchapter 3: ADMINISTRATIVE ACTIONS

Article 1: SUSPENSION AND REVOCATION

29-A §2451. Suspensions for OUI

1. Recording and notice by Secretary of State. On receipt of an attested copy of the court record of a suspension of a license for OUI, the Secretary of State shall immediately record the suspension and send written notice of the suspension to the person whose license has been suspended.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Court failure to suspend.

[ 1995, c. 368, Pt. AAA, §16 (RP) .]

3. Suspension period. Unless a longer period of suspension is otherwise provided by law and imposed by the court, the Secretary of State shall suspend the license of a person convicted of OUI for the following minimum periods:

A. One hundred fifty days, if the person has one OUI conviction within a 10-year period; [2015, c. 329, Pt. A, §17 (RPR).]

B. Three years, if the person has 2 OUI offenses within a 10-year period; [2015, c. 329, Pt. A, §17 (RPR).]

C. Six years, if the person has 3 OUI offenses within a 10-year period; or [2015, c. 329, Pt. A, §17 (RPR).]

D. [2009, c. 54, §3 (RP); 2009, c. 415, Pt. C, §§2, 3 (AFF).]

E. Eight years, if the person has 4 or more OUI offenses within a 10-year period. [2015, c. 329, Pt. A, §17 (RPR).]

For the purposes of this subsection, a conviction or suspension has occurred within a 10-year period if the date of the new conduct is within 10 years of a date of suspension or imposition of sentence.

[ 2015, c. 329, Pt. A, §17 (RPR) .]

4. Consecutive suspensions. A suspension under this section is consecutive to a suspension for failure to submit to a test required by this chapter.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Additional period of suspension for transporting passengers under 21 years of age. Unless a court orders an additional period of license suspension of 275 days pursuant to section 2411, subsection 5, paragraph G, the Secretary of State shall impose an additional suspension period of 275 days for any failure to submit to a chemical test or for OUI if the person was operating the motor vehicle at the time of the offense with a passenger under 21 years of age.

[ 1997, c. 737, §12 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §B22 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 368, §§AAA16,17 (AMD). 1997, c. 737, §12 (AMD). 2009, c. 54, §§1-3 (AMD). 2009, c. 54, §7 (AFF). 2009, c. 415, Pt. C, §§2, 3 (AFF). 2013, c. 459, §5 (AMD). 2013, c. 604, §4 (AMD). 2015, c. 329, Pt. A, §17 (AMD).



29-A §2452. Suspension or revocation of school bus operator endorsement

The Secretary of State shall: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Permanent revocation. Permanently revoke the school bus operator endorsement of any person convicted of OUI who operated a school bus, private school activity bus or multifunction school activity bus, as defined in section 2301, during the commission of the offense;

[ 2013, c. 484, §3 (AMD) .]

2. Suspend for at least 3 years. Suspend for a period of at least 3 years the school bus operator endorsement of any person convicted of a first OUI violation. The person whose school bus operator endorsement has been suspended for a first OUI violation may petition the Secretary of State to restore the endorsement after one year of the suspension has been completed. The petition must include a recommendation from the school superintendent that the endorsement be restored. The Secretary of State may grant the petition with any conditions, restrictions or terms determined to be in the interest of highway safety; and

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Suspend for at least 6 years. Suspend for a period of at least 6 years the school bus operator endorsement of any person convicted of a 2nd or subsequent OUI violation within a 10-year period as defined by section 2402.

[ 1995, c. 368, Pt. AAA, §18 (AMD) .]

This section applies to offenses that occur after the effective date of this section. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 368, §AAA18 (AMD). 2013, c. 484, §3 (AMD).



29-A §2453. Suspension on administrative determination; excessive alcohol level

1. Purpose. The purpose of this section is:

A. To provide maximum safety for all persons who travel on or otherwise use the public ways; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. To remove quickly from public ways those persons who have shown themselves to be a safety hazard by operating a motor vehicle with an excessive alcohol level. [2009, c. 447, §49 (AMD).]

[ 2009, c. 447, §49 (AMD) .]

2. Definition. For the purposes of this section, "operating a motor vehicle with an excessive alcohol level" means operating a motor vehicle with an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath.

[ 2009, c. 447, §49 (AMD) .]

3. Suspension. The Secretary of State shall immediately suspend a license of a person determined to have operated a motor vehicle with an excessive alcohol level.

[ 2009, c. 447, §49 (AMD) .]

4. Drug and alcohol program. The Secretary of State may not suspend a license solely because a person has not satisfactorily completed an alcohol and drug program, as defined in subchapter 1. This limitation does not affect statutory restoration authority.

[ 2009, c. 447, §49 (AMD) .]

5. Stay. If, within 10 days from the effective date of the suspension, the Secretary of State receives a request in writing for a hearing in accordance with section 2483, the suspension is stayed until a hearing is held and a decision is issued.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Period of suspension. The following periods of suspension apply.

A. The same suspension period applies as if the person were convicted of OUI. [2003, c. 434, §29 (AMD); 2003, c. 434, §37 (AFF).]

B. [1997, c. 737, §13 (RP).]

C. If a person's license is also suspended for an OUI conviction arising out of the same occurrence, the period of time the license has been suspended under this section prior to the conviction must be deducted from the period of time of a court-imposed suspension. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. The period of suspension is a minimum and the Secretary of State may suspend the license for an additional period under section 2451, subsection 3. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2003, c. 434, §29 (AMD); 2003, c. 434, §37 (AFF) .]

7. Restoration of license. The Secretary of State may issue a license or permit as follows.

A. Restoration of any license or permit to operate, right to operate a motor vehicle and right to apply for or obtain a license suspended under this section must be in accordance with sections 2502 to 2506. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Hearing. The scope of the hearing must include whether:

A. The person operated a motor vehicle with an excessive alcohol level; and [2009, c. 447, §49 (AMD).]

B. There was probable cause to believe that the person was operating a motor vehicle with an excessive alcohol level. [2009, c. 447, §49 (AMD).]

[ 2009, c. 447, §49 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 737, §13 (AMD). 2003, c. 434, §29 (AMD). 2003, c. 434, §37 (AFF). 2009, c. 447, §49 (AMD).



29-A §2453-A. Suspension on administrative determination; operating under the influence of drugs

1. Purpose. The purpose of this section is:

A. To provide maximum safety for all persons who travel on or otherwise use the public ways; and [2011, c. 335, §5 (NEW).]

B. To remove quickly from public ways those persons who have shown themselves to be a safety hazard by operating a motor vehicle while under the influence of drugs. [2011, c. 335, §5 (NEW).]

[ 2011, c. 335, §5 (NEW) .]

2. Report of drug recognition expert. A drug recognition expert certified in accordance with section 2526 who has probable cause to believe that a person was operating a motor vehicle under the influence of a specific category of drug, a combination of specific categories of drugs or a combination of alcohol and one or more specific categories of drugs shall send to the Secretary of State a report, under oath on a form approved by the Secretary of State, of all relevant information, including, but not limited to, the following:

A. Information adequately identifying the person who is the subject of the report; and [2011, c. 335, §5 (NEW).]

B. The grounds the drug recognition expert had for probable cause to believe the person operated a motor vehicle while under the influence of drugs. [2011, c. 335, §5 (NEW).]

Section 2481, subsections 2 and 3 apply to the report submitted by the drug recognition expert.

[ 2011, c. 335, §5 (NEW) .]

3. Drug test. The person who analyzed the drug or its metabolite in the blood or urine of the person who is the subject of the drug recognition expert's report under subsection 2 shall send a copy of a confirmed positive test result certificate to the Secretary of State.

[ 2011, c. 335, §5 (NEW) .]

4. Suspension. The Secretary of State shall immediately suspend a license of a person determined to have operated a motor vehicle under the influence of drugs.

[ 2011, c. 335, §5 (NEW) .]

5. Period of suspension. The following periods of suspension apply.

A. The same suspension period applies as if the person were convicted for OUI. [2011, c. 335, §5 (NEW).]

B. If a person's license is also suspended for an OUI conviction arising out of the same occurrence, the period of time the license has been suspended pursuant to this section prior to the conviction must be deducted from the period of time of a court-imposed suspension. [2011, c. 335, §5 (NEW).]

[ 2011, c. 335, §5 (NEW) .]

6. Stay of suspension. If, within 10 days from the effective date of the suspension, the Secretary of State receives a request in writing for a hearing in accordance with section 2483, the suspension is stayed until a hearing is held and a decision is issued.

[ 2011, c. 335, §5 (NEW) .]

7. Hearing. The scope of the hearing must include whether:

A. The person operated a motor vehicle with a confirmed positive blood or urine test for a drug or its metabolite; [2011, c. 335, §5 (NEW).]

B. There was probable cause to believe that the person was operating a motor vehicle while under the influence of a specific category of drug, a combination of specific categories of drugs or a combination of alcohol and one or more specific categories of drugs; and [2011, c. 335, §5 (NEW).]

C. The person operated a motor vehicle under the influence of the confirmed drug. [2011, c. 335, §5 (NEW).]

[ 2011, c. 335, §5 (NEW) .]

8. Restoration of license. Restoration of any license or permit to operate, right to operate a motor vehicle and right to apply for or obtain a license suspended under this section must be in accordance with sections 2502 to 2506.

[ 2011, c. 335, §5 (NEW) .]

SECTION HISTORY

2011, c. 335, §5 (NEW).



29-A §2454. Homicide; revocation of license

1. Minimum revocation. Subject to the longer period of revocation provided in subsection 2, the license of any person who, as a result of the operation of a motor vehicle in such a manner as to cause the death of any person, is convicted of criminal homicide or an attempt of criminal homicide, or who is adjudicated to have committed a juvenile offense of criminal homicide or an attempt of criminal homicide, must be revoked immediately by the Secretary of State upon receipt of an attested copy of the court records, without further hearing, for a period of at least 5 years.

[ 1995, c. 368, Pt. AAA, §19 (NEW) .]

2. While under influence of alcohol or drugs. The license of any person who, as a result of the operation of a motor vehicle in such a manner as to cause the death of any person, is convicted of criminal homicide or an attempt of criminal homicide, or who is adjudicated to have committed a juvenile offense of criminal homicide or an attempt of criminal homicide, must be permanently revoked immediately by the Secretary of State upon receipt of an attested copy of the court records, without further hearing, if the report by the district attorney pursuant to section 2455 shows the person was under the influence of intoxicants at the time of the offense.

[ 1995, c. 368, Pt. AAA, §19 (NEW) .]

3. Appeal. Unless the court orders otherwise, a person's license that is revoked pursuant to this section remains revoked during the course of any appeal.

[ 1995, c. 368, Pt. AAA, §19 (NEW) .]

4. Pleas. For the purposes of this section and section 2411, a person is deemed to have been convicted of criminal homicide or an attempt of criminal homicide if the person pleaded guilty or nolo contendere or was otherwise adjudged or found guilty by a court of competent jurisdiction or, in the case of a juvenile offender, the juvenile is deemed to have been adjudicated of having committed a juvenile offense of criminal homicide or an attempt of criminal homicide if the juvenile admits or was otherwise adjudged or found to have committed the juvenile offense by a court of competent jurisdiction.

[ 1995, c. 368, Pt. AAA, §19 (NEW) .]

5. Petition for license reinstatement. A person whose license is permanently revoked under subsection 2 may petition the Secretary of State for relicensure 10 years after the date the person is no longer incarcerated. The Secretary of State shall make the person's petition for relicensure known to the family of any victims of the person's offense and shall consider the family's testimony in determining whether to reissue the person a driver's license.

[ 1995, c. 368, Pt. AAA, §19 (NEW) .]

6. Conviction following license reinstatement. The license of a person whose license is reinstated pursuant to subsection 5 who is subsequently convicted for the offense defined in section 2411 must be revoked permanently by the Secretary of State and the Secretary of State may not relicense that person.

[ 1995, c. 368, Pt. AAA, §19 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 368, §AAA19 (RPR).



29-A §2455. Provisions regarding revocation when homicide is alcohol or drug related

1. Report by district attorney. The district attorney shall forward a report to the Secretary of State when any person is convicted of a criminal homicide or adjudicated to have committed a juvenile offense of criminal homicide as the result of that person's operation of a motor vehicle when:

A. The person was operating under the influence of intoxicating liquor or drugs, or with an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; [2009, c. 447, §50 (AMD).]

B. The person had not attained the legal drinking age and was operating a motor vehicle with an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath; [2009, c. 447, §50 (AMD).]

C. There was probable cause to believe that the person was operating under the influence of intoxicating liquor or drugs and failed to comply with that person's duty to submit to and complete required chemical testing; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. There was probable cause to believe that the person had not attained the legal drinking age and was operating a motor vehicle with an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath and failed to comply with the duty to submit to and complete a test to determine alcohol level. [2009, c. 447, §50 (AMD).]

[ 2009, c. 447, §50 (AMD) .]

2. Content of report. The report required in subsection 1 must contain all relevant facts that formed the basis for the conviction or adjudication, including chemical test results if available.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Alcohol or drug programs. Upon receipt of the report required in subsection 1, the Secretary of State shall require that the following conditions be met before that person may be licensed or permitted to operate a motor vehicle:

A. Satisfactory completion of the Driver Education and Evaluation Programs of the Department of Health and Human Services; [2011, c. 657, Pt. AA, §79 (AMD).]

B. When required, satisfactory completion of a substance abuse treatment program or rehabilitation program approved or licensed by the Department of Health and Human Services; and [RR 2003, c. 1, §31 (COR); 2003, c. 689, Pt. B, §6 (REV).]

C. When required, attendance at an after-care program arranged by the approved treatment or rehabilitation program. [2001, c. 511, §4 (AMD).]

[ 2011, c. 657, Pt. AA, §79 (AMD) .]

4. Alcohol or drug programs following incarceration. Any of the alcohol or drug programs required in subsection 3 may begin only upon release from a county jail or from a facility operated by the Department of Corrections.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 645, §B20 (AMD). 2001, c. 511, §4 (AMD). RR 2003, c. 1, §31 (COR). 2003, c. 689, §B6 (REV). 2009, c. 447, §50 (AMD). 2011, c. 657, Pt. AA, §79 (AMD).



29-A §2456. Negligently causing death; administrative suspension

1. Suspension. The Secretary of State shall immediately suspend the license of a person who negligently operates a motor vehicle in a manner as to cause the death of a person:

A. While under the influence of intoxicants; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. While having an alcohol level of more than 0.08 grams per 100 milliliters of blood or 210 liters of breath; or [2009, c. 447, §51 (AMD).]

C. Who subsequently fails to submit to a test subject to penalty under section 2521. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2009, c. 447, §51 (AMD) .]

2. Period of suspension. The period of suspension is 3 years, consecutive to any suspension imposed by the Secretary of State for failure to take a test. If a suspended license is subsequently revoked under section 2454 on charges arising out of the same occurrence, the length of suspension actually served under this section is deducted from the period of revocation imposed pursuant to that section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Hearing issues. A person whose license has been suspended under this section may request a hearing pursuant to section 2483. The scope of the hearing must include whether:

A. The person operated a motor vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The person, at that time, had an excessive alcohol level, or was under the influence of intoxicants or may be penalized for failure to submit to required chemical testing; and [2009, c. 447, §52 (AMD).]

C. The person's negligent operation caused the death of another person. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2009, c. 447, §52 (AMD) .]

4. Civil proceeding. On receipt of a certified copy of the civil tort judgment that the person did not negligently cause the death of the other person, the Secretary of State shall terminate the suspension.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2009, c. 447, §§51, 52 (AMD).



29-A §2457. Conditional license holder; OUI

1. Suspension. The Secretary of State shall suspend for a minimum period of one year, without preliminary hearing, the conditional license issued pursuant to section 2506 of a person who while holding a conditional license:

A. Receives an OUI conviction; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. As the Secretary of State determines, has operated a motor vehicle while having an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath. [2009, c. 447, §53 (AMD).]

[ 2009, c. 447, §53 (AMD) .]

2. Duty to submit to test. A person who operates a motor vehicle with a conditional license shall submit to a test if there is probable cause to believe that person holds a conditional license and operated a motor vehicle with an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath. The other provisions of subchapter 4 apply, except the suspension must be for a period of not less than 2 years.

[ 2009, c. 447, §54 (AMD) .]

3. Period of suspension. The following provisions apply to suspensions of conditional licenses.

A. When a license is also suspended for an OUI conviction arising out of the same occurrence, the duration of the suspension under this section prior to the conviction is deducted from the period of a court-imposed suspension unless suspension was for failure to submit to a test. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. If the suspension is for failure to submit to a test, the period of suspension for an OUI conviction must be consecutive to the period of suspension imposed for refusal. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. If a person is determined to have operated a motor vehicle with an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath and both this section and section 2453 apply, the longer period of suspension applies. [2009, c. 447, §55 (AMD).]

[ 2009, c. 447, §55 (AMD) .]

4. Hearing; stay; issues. If a hearing is requested in accordance with section 2483, the suspension under subsection 1, paragraph B is stayed pending the outcome of the hearing. The scope of the hearing must include whether:

A. The person operated a motor vehicle with an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath; [2009, c. 447, §56 (AMD).]

B. There was probable cause to believe that the person was operating with an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath; and [2009, c. 447, §56 (AMD).]

C. The person held a conditional license. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2009, c. 447, §56 (AMD) .]

5. Restoration of license. Following the expiration of the aggregate periods of suspension imposed pursuant to this section otherwise imposed by the Secretary of State and ordered by any court, the Secretary of State may issue a conditional license to the person, subject to the conditions, restrictions or terms the Secretary of State determines advisable, if the Secretary of State has received written notice that the person has satisfactorily completed the Driver Education and Evaluation Program established in Title 5, section 20072 and, when required, has satisfactorily completed an alcohol treatment or rehabilitation program approved or licensed by the Department of Health and Human Services.

[ 2001, c. 511, §5 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 368, §§AAA20-22 (AMD). 2001, c. 511, §5 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 447, §§53-56 (AMD).



29-A §2458. Suspension or revocation of license, title, registration or fuel use decal

1. Suspension or revocation after hearing. The Secretary of State, after hearing, may suspend or revoke a certificate of title, certificate of registration, license, fuel use decal or privilege to operate a commercial motor vehicle for any cause considered by the Secretary of State to be sufficient.

[ 2009, c. 598, §43 (AMD) .]

2. Suspension or revocation without hearing. The Secretary of State, without preliminary hearing, may suspend or revoke a certificate of title, certificate of registration, license, fuel use decal or privilege to operate a commercial motor vehicle of a person on showing by the Secretary of State's records or other sufficient evidence that the person:

A. Has committed an offense for which mandatory suspension or revocation of license or registration is required; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Has been convicted or adjudicated for offenses against traffic regulations governing the movement of vehicles with such frequency as to indicate a disrespect for traffic laws and disregard for the safety of other persons on public ways; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Is a reckless or negligent driver of a motor vehicle, as established by the demerit point system authorized by subsection 3, a record of accidents or other evidence; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

D. Is incompetent to drive a motor vehicle; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

E. Has permitted an unlawful or fraudulent use of a license; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

F. Has committed an offense in a jurisdiction of the United States or a province that, if committed in this State, would be grounds for suspension or revocation; [1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. B, §23 (AMD); 1995, c. 65, Pt. C, §15 (AFF).]

G. Has been convicted of failing to stop for a police officer; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

H. Has been convicted of reckless driving or driving to endanger under section 2413; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

I. Has failed to appear in court on the day specified, either in person or by counsel, after being ordered to do so to answer any violation of chapter 5, subchapter 2; [2009, c. 598, §44 (AMD).]

J. Has failed to provide sufficient proof of ownership or other documentation in support of the person's title claim; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

K. Is subject to action of the Secretary of State pursuant to section 154 or section 668; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

L. Has failed to provide proof of payment of the use tax imposed by the United States Internal Revenue Code of 1954, Section 4481, within time periods established by federal statute and regulations; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

M. Has violated a provision of the Commercial Motor Vehicle Safety Act of 1986, Public Law 99-570, Title XII, or rules and regulations promulgated and adopted under that Act; [1995, c. 65, Pt. A, §118 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

N. Has failed to surrender to the Secretary of State a commercial driver's license that has been suspended or revoked; [1997, c. 776, §47 (AMD).]

O. Has a license, permit or the privilege to apply for or obtain a license suspended or revoked by a jurisdiction of the United States or a province; [2003, c. 25, §1 (AMD).]

P. Has failed to provide a valid social security number pursuant to section 1301; [2003, c. 434, §30 (AMD); 2003, c. 434, §37 (AFF).]

Q. Has, as a condition of bail pursuant to Title 15, chapter 105-A or, if a juvenile, as a condition of release pursuant to Title 15, chapter 505, been ordered not to operate a motor vehicle. If the conditions of bail or release allow a person to operate a motor vehicle only under certain conditions or with restrictions on time, place or purpose, the Secretary of State may, without hearing, issue a restricted license reflecting the restrictions imposed; [2005, c. 433, §22 (AMD); 2005, c. 433, §28 (AFF).]

R. Is not in compliance with the conditions and requirements of the federal Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, Public Law 107-56, 115 Stat. 272; [2005, c. 433, §23 (AMD); 2005, c. 433, §28 (AFF).]

S. Has failed to deliver or assign the certificate of title upon the request of the Secretary of State; [2005, c. 433, §24 (NEW); 2005, c. 433, §28 (AFF).]

T. Has failed to comply with the provisions of Title 36, chapter 459; or [2007, c. 438, §3 (AMD).]

U. Has failed to provide the information required in section 401, subsection 2. [2005, c. 433, §24 (NEW); 2005, c. 433, §28 (AFF).]

[ 2009, c. 598, §44 (AMD) .]

2-A. Minimum suspension for negligent operation. The Secretary of State without preliminary hearing shall suspend for a period of at least 3 years a person's license if the Secretary of State, based on the Secretary of State's records or other sufficient evidence, finds that person to have negligently operated a motor vehicle in a manner so as to cause the death of another person. Prior to the determination and issuance of the suspension, the Secretary of State shall notify any family of the victim and shall consider written or oral statements received from the family in response to the notice. Upon suspending the person's license, the Secretary of State shall notify that person of an opportunity for hearing as provided in section 2483. If a person whose license is suspended under this subsection requests a hearing, the suspension is stayed pursuant to section 2483.

[ 2015, c. 13, §1 (AMD) .]

3. Demerit point system. For the purpose of identifying reckless or negligent operators and habitual or frequent violators of traffic regulations, the Secretary of State shall adopt rules establishing a uniform system of assigning demerit points for convictions or adjudications of violations of statutes or rules governing the operation of motor vehicles, including violations of Title 17-A, section 360, subsection 1, paragraphs A and B.

The rules must include a designated level of point accumulation that identifies those drivers.

The Secretary of State may assess points for convictions or adjudications in other states or provinces of offenses that, if committed in this State, would be grounds for assessment.

Notice of assessment of points must be given when the point accumulation reaches 50% of the number at which suspension is authorized.

Points may not be assessed for violating a provision of this Title or a municipal ordinance regulating standing, parking, equipment, size or weight.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Notice of hearing. Upon suspending or revoking a certificate of title, certificate of registration, license or fuel use decal pursuant to subsection 2, the Secretary of State shall notify that person of opportunity for hearing as provided in section 2483, except when:

A. The suspension or revocation rests solely upon a conviction in court of an offense that by statute is expressly made grounds for that suspension or revocation; [2003, c. 434, §33 (NEW); 2003, c. 434, §37 (AFF).]

B. The basis of the Secretary of State's action is a condition of bail or conditional release pursuant to subsection 2, paragraph Q; or [2003, c. 434, §33 (NEW); 2003, c. 434, §37 (AFF).]

C. The suspension or revocation is required by federal statute or regulation. [2003, c. 434, §33 (NEW); 2003, c. 434, §37 (AFF).]

[ 2003, c. 434, §33 (AMD); 2003, c. 434, §37 (AFF) .]

5. Penalty. A person commits a Class E crime if that person:

A. Recklessly or with criminal negligence fails upon request to disclose to the Secretary of State information required under subsection 6; [2003, c. 452, Pt. Q, §89 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. After notice of suspension, revocation or cancellation fails to obey an order of the Secretary of State under this section. Violation of this paragraph is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A; or [2003, c. 452, Pt. Q, §89 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Fails to surrender to the Secretary of State on demand a license, certificate of title, certificate of registration or fuel use decal that has been suspended, revoked or cancelled by proper authority. Violation of this paragraph is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. Q, §89 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. Q, §89 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Suspension and revocation of related entities. If the license or authority to engage in a business or commercial activity is suspended, the suspension applies to any related individual or related entity unless the requirements of paragraph C are met.

A. For the purposes of this subsection, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Entity" means a corporation, firm, partnership, sole proprietorship, joint venture, association, fiduciary, trust, estate or any other legal or commercial entity.

(2) "Related entity" includes:

(a) All entities owned, operated or controlled by the person or named entity, by related individuals, by any person who is an officer or director of the named entity or by shareholders of the named entity;

(b) Any entity that has as an officer, director or partner an individual whose license or authority to engage in the business or commercial activity has been suspended;

(c) Any entity that has an officer, partner or 25% of its directors in common with the named entity; and

(d) Any entity in which 25% of the outstanding shares are owned or controlled by the suspended person or by an individual, related individual or entity who, taken together, also owned 25% or more of the outstanding shares of the named entity.

(3) "Related individual" means a spouse, parent, grandparent, sibling, child or grandchild, whether by blood or marriage, of a person whose license or authority to engage in the business or commercial activity has been suspended.

(4) "Suspension" means a suspension or revocation. [1997, c. 111, §2 (NEW).]

B. When the Secretary of State's suspension is based on a recommendation of the Motor Carrier Review Board, the board also shall make a recommendation on suspension of related entities. [1997, c. 111, §2 (NEW).]

C. If the related entity is able to satisfy the Secretary of State, by a preponderance of the evidence, that it is not, in fact, controlled by the suspended person, by related individuals, or by the named entity or its officers, partners or shareholders or that the actual operation of the related entity does not pose a risk to public safety, the Secretary of State shall exclude the related entity from the suspension. [1997, c. 111, §2 (NEW).]

D. The Secretary of State may require individuals and entities subject to suspension and the officers, directors and partners of those entities to disclose, under oath, the relationships between the individual or the entity, its officers, directors, partners and shareholders and those of other entities. [1997, c. 111, §2 (NEW).]

E. Any entity that would have been suspended as a related entity but for the failure or refusal of the suspended person or named entity or its officers, directors or partners to disclose the required information is nevertheless suspended and subject to the same penalties and sanctions as the suspended person or the named entity for violation of the suspension. If an entity becomes a related entity or is created after the Secretary of State has made the decision to suspend or after the Motor Carrier Review Board makes its recommendation to suspend, the Secretary of State may immediately suspend the related entity. [1997, c. 111, §2 (NEW).]

[ 1997, c. 111, §2 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §§A118,B23, 24 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 482, §A27 (AMD). 1997, c. 111, §§1,2 (AMD). 1997, c. 776, §§47-49 (AMD). 1999, c. 414, §3 (AMD). 2003, c. 25, §§1-4 (AMD). 2003, c. 434, §§30-33 (AMD). 2003, c. 434, §37 (AFF). 2003, c. 452, §Q89 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 433, §§22-25 (AMD). 2005, c. 433, §28 (AFF). 2007, c. 438, §3 (AMD). 2007, c. 486, §1 (AMD). 2009, c. 598, §§43, 44 (AMD). 2015, c. 13, §1 (AMD).



29-A §2459. Suspension for failure to meet family financial responsibility

1. Compliance with support orders. In addition to other qualifications and conditions established by this Title, the right of an individual to hold a motor vehicle operator's license or permit issued by the State is subject to the requirements of Title 19-A, section 2202.

[ 1995, c. 694, Pt. D, §54 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Certification of noncompliance. Upon receipt of a written certification from the Commissioner of Health and Human Services, as provided for in Title 19-A, section 2202, subsection 7, that a support obligor who owns or operates a motor vehicle is not in compliance with a court order of support, the Secretary of State shall suspend the license and right to operate and obtain the license of the individual so certified. The Secretary of State may not reinstate an operator's license suspended for noncompliance with a court order of support until the Commissioner of Health and Human Services issues a release that states the obligor is in compliance with a court order of support or the court orders reinstatement.

[ 1995, c. 694, Pt. D, §54 (AMD); 1995, c. 694, Pt. E, §2 (AFF); 2003, c. 689, Pt. B, §7 (REV) .]

3. Notice of suspension. Upon suspending an individual's license, permit or privilege to operate under subsection 2, the Secretary of State shall notify the individual of the suspension. A notice of suspension must specify the reason and statutory grounds for the suspension and the effective date of the suspension and may include any other notices prescribed by the Secretary of State. The notice must inform the individual that in order to apply for reinstatement, the individual must obtain a release from the Department of Health and Human Services. The notice must inform the individual that the individual may file a petition for judicial review of the notice of suspension in Superior Court within 30 days of receipt of the notice. Notwithstanding any other provision of law, Title 5, section 9052, subsection 1 does not apply to a notice of suspension issued under this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

4. Temporary license. Upon being presented with a conditional release issued by the Commissioner of Health and Human Services and at the request of an individual whose operator's license, permit or privilege to operate has been suspended under this section, the Secretary of State may issue the individual a temporary license valid for a period not to exceed 120 days.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 2003, c. 689, Pt. B, §7 (REV) .]

5. Rules. The Secretary of State shall adopt rules to implement and enforce the requirements of this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Costs. The Department of Health and Human Services shall indemnify the Secretary of State for legal expenses incurred in defending the Secretary of State's actions to comply with the requirements of this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

7. Agreement. The Secretary of State and the Department of Health and Human Services may enter into an agreement to carry out the requirements of this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 694, §D54 (AMD). 1995, c. 694, §E2 (AFF). 2003, c. 689, §§B6,7 (REV).



29-A §2459-A. Suspension of license for failure to meet family financial responsibility; Penobscot Nation

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Penobscot Nation" means the Penobscot Nation Tribal Court or the entity authorized by the governing body of the Penobscot Nation pursuant to Title 30, section 6209-B to exercise jurisdiction over child support enforcement matters. [2013, c. 479, §1 (NEW).]

B. "Support obligor" means an individual who owes a duty of support and over whom the Penobscot Nation has jurisdiction. [2013, c. 479, §1 (NEW).]

C. "Support order" means a judgment, decree or order, whether temporary, final or subject to modification, issued by the Penobscot Nation for the support and maintenance of a child or a child and the parent with whom the child is living that provides for monetary support, health care, arrearages or reimbursement and may include related costs and fees, interest and penalties, income withholding, attorney's fees and other relief. [2013, c. 479, §1 (NEW).]

[ 2013, c. 479, §1 (NEW) .]

2. Compliance with support orders. In addition to other qualifications and conditions established by this Title, the right of an individual subject to the jurisdiction of the Penobscot Nation to hold a motor vehicle operator's license or permit issued by the State is subject to the requirements of this section.

[ 2013, c. 479, §1 (NEW) .]

3. Certification of noncompliance. Upon receipt of a written certification from the Penobscot Nation that a support obligor who owns or operates a motor vehicle is not in compliance with a support order, the Secretary of State shall suspend the license and right to operate and obtain the license of the individual so certified. The Secretary of State may not reinstate an operator's license suspended for noncompliance with a support order until the Penobscot Nation issues a release that states the support obligor is in compliance with the support order or the Penobscot Nation orders reinstatement.

[ 2013, c. 479, §1 (NEW) .]

4. Notice of suspension. Upon suspending an individual's license, permit or privilege to operate under subsection 3, the Secretary of State shall notify the individual of the suspension. A notice of suspension must specify the reason and statutory grounds for the suspension and the effective date of the suspension and may include any other notices prescribed by the Secretary of State. The notice must inform the individual that in order to apply for reinstatement, the individual must obtain a release from the Penobscot Nation. The notice must inform the individual that the individual may file a petition for judicial review of the notice of suspension in the Superior Court within 30 days of receipt of the notice. Notwithstanding any other provision of law, Title 5, section 9052, subsection 1 does not apply to a notice of suspension issued under this section.

[ 2013, c. 479, §1 (NEW) .]

5. Temporary license. Upon being presented with a conditional release issued by the Penobscot Nation and at the request of an individual whose operator's license, permit or privilege to operate has been suspended under this section, the Secretary of State may issue the individual a temporary license valid for a period not to exceed 120 days.

[ 2013, c. 479, §1 (NEW) .]

6. Rules. The Secretary of State shall adopt rules to implement and enforce the requirements of this section. Rules adopted pursuant to this subsection are routine technical rules as described in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 479, §1 (NEW) .]

7. Agreement. The Secretary of State and the Penobscot Nation may enter into an agreement to carry out the requirements of this section.

[ 2013, c. 479, §1 (NEW) .]

SECTION HISTORY

2013, c. 479, §1 (NEW).



29-A §2460. Reciprocity

1. Resident driver's license. The Secretary of State may suspend a resident driver's license or certificate of registration and plates if the resident has failed to:

A. Respond to a traffic citation issued by another state or province; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Appear in court in another state or province at the time specified by the court; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Comply with a court order issued by another state or province. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Suspension by another jurisdiction. If the Secretary of State is notified by another jurisdiction that a resident has had a license or registration suspended, revoked or annulled, the Secretary of State may suspend license or registration granted to that person in this State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Nonresident violator compacts. The Secretary of State may enter into and carry out the provisions of a nonresident violator compact with any jurisdiction of the United States or province.

[ 1995, c. 65, Pt. A, §119 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A119 (AMD). 1995, c. 65, §§A153,C15 (AFF).



29-A §2461. Suspension for nonresident owner or operator

1. Suspension by Secretary of State. The Secretary of State may suspend the right of a nonresident owner or operator to operate a vehicle in this State for the same cause and under the same condition and in the same manner as that action could be taken against a resident owner or operator of a vehicle registered in this State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Effect of suspension. Upon suspension, the right of the nonresident owner or operator to operate a vehicle in this State terminates. The nonresident is subject to the same penalties as a resident who operates without a license or registration.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Notice of suspension. Notice of the suspension of a nonresident's right to operate must be sent to the motor vehicle department of the jurisdiction that issued the license or registration.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2462. Administrative extension of suspension

The Secretary of State may impose an additional period of suspension under section 2451, subsection 3, or may extend a period of suspension until satisfaction of any conditions imposed pursuant to article 4. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2463. Revocations upon conviction of certain crimes under Maine Criminal Code

1. Recording; notice by the Secretary of State. On receipt of an attested copy of the court record of any person who, as a result of the operation of a motor vehicle in such a manner as to cause serious bodily injury or bodily injury to any person or create a substantial risk of serious bodily injury or place another person in fear of imminent bodily injury, has been convicted of assault, aggravated assault, elevated aggravated assault, criminal threatening, reckless conduct or an attempt thereat, or who has been adjudicated to have committed the juvenile offenses of assault, aggravated assault, elevated aggravated assault, criminal threatening, reckless conduct or an attempt thereat, the Secretary of State shall immediately revoke the person's license without further hearing for an indefinite period of time.

[ 2001, c. 14, §1 (NEW) .]

2. Appeal. Unless the court orders otherwise, a person's license that is revoked pursuant to this section remains revoked during the course of any appeal.

[ 2001, c. 14, §1 (NEW) .]

3. Pleas. For the purposes of this section, a person is deemed to have been convicted of assault, aggravated assault, elevated aggravated assault, criminal threatening, reckless conduct or an attempt thereat if the person pleaded guilty or nolo contendere or was otherwise adjudged or found guilty by a court of competent jurisdiction. In the case of a juvenile offender, the juvenile is deemed to have been adjudicated of having committed a juvenile offense of assault, aggravated assault, elevated aggravated assault, criminal threatening, reckless conduct or an attempt thereat if the juvenile admits to the juvenile offense or was otherwise adjudged or found to have committed the juvenile offense by a court of competent jurisdiction.

[ 2001, c. 14, §1 (NEW) .]

4. Notification. The court shall send an attested copy of the record of any person convicted of a crime enumerated in this section to the Secretary of State.

[ 2001, c. 14, §1 (NEW) .]

5. Petition for relicensure. A person whose license is revoked pursuant to this section may petition the Secretary of State for relicensure:

A. Three years after that person has been finally discharged from any unsuspended initial period of incarceration as a result of the person's conviction or adjudication for a Class A, B or C crime or juvenile offense; [2001, c. 14, §1 (NEW).]

B. Two years after that person has been finally discharged from any unsuspended initial period of incarceration as a result of that person's conviction or adjudication for a Class D crime or juvenile offense; or [2001, c. 14, §1 (NEW).]

C. One year after that person has been finally discharged from any unsuspended initial period of incarceration as a result of that person's conviction or adjudication for a Class E crime or juvenile offense. [2001, c. 14, §1 (NEW).]

[ 2001, c. 14, §1 (NEW) .]

SECTION HISTORY

2001, c. 14, §1 (NEW).



29-A §2464. Causing serious bodily injury or death while license is suspended or revoked

1. Accident involving injury; penalty. A person who, while knowingly operating with a suspended or revoked license, in fact causes serious bodily injury as defined in Title 17-A, section 2, subsection 23 to another person commits a Class C crime.

[ 2005, c. 606, Pt. A, §5 (NEW) .]

2. Accident involving death; penalty. A person who, while knowingly operating with a suspended or revoked license, in fact causes the death of another person commits a Class B crime.

[ 2005, c. 606, Pt. A, §5 (NEW) .]

3. Pleading and proof. The State must prove that the defendant's operation of the motor vehicle caused the serious bodily injury under subsection 1 or death under subsection 2. The court shall apply Title 17-A, section 33 in assessing any causation under this section.

[ 2005, c. 606, Pt. A, §5 (NEW) .]

4. License suspension. Upon receipt of notice of conviction, the Secretary of State shall immediately suspend the license of a person who violates subsection 1 or 2. Notwithstanding any provision of law that imposes a period of license suspension shorter than that specified in this subsection, a person who violates this section is subject to the following period of license suspension:

A. For a violation of subsection 1, 5 years; and [2005, c. 606, Pt. A, §5 (NEW).]

B. For a violation of subsection 2, 10 years. [2005, c. 606, Pt. A, §5 (NEW).]

The period of suspension imposed pursuant to this subsection is consecutive to any suspension previously imposed by the Secretary of State or the court pursuant to this chapter.

[ 2005, c. 606, Pt. A, §5 (NEW) .]

SECTION HISTORY

2005, c. 606, §A5 (NEW).






Article 2: PROVISIONAL LICENSE

29-A §2471. Adult provisional license

1. Adult provisional license. An original license issued to a new applicant 21 years of age or older is a provisional license for a period of one year following the date of issue. That license remains in force as a nonprovisional license to the next normal expiration date.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Suspension terms. If a person is convicted or adjudicated of a moving motor vehicle violation that occurred during the period of the provisional license, the Secretary of State shall suspend the license:

A. For 30 days on the 1st offense; [2003, c. 286, §5 (AMD).]

B. For 60 days on the 2nd offense; and [2003, c. 286, §5 (AMD).]

C. For 90 days on the 3rd or subsequent offense. [2007, c. 383, §29 (AMD).]

If requested, the Secretary of State shall provide an opportunity for a hearing on the suspension as soon as practicable. After the hearing, the Secretary of State, for good cause shown, may continue, modify or rescind the suspension.

[ 2013, c. 381, Pt. B, §29 (AMD) .]

SECTION HISTORY

1993, c. 683, Pt. A, §2 (NEW). 1993, c. 683, Pt. B, §5 (AFF). 1997, c. 737, §14 (AMD). 2003, c. 286, §5 (AMD). 2007, c. 383, §29 (AMD). 2013, c. 381, Pt. B, §29 (AMD).



29-A §2472. Juvenile provisional license

1. Licensee not yet 21 years of age. A license issued to a person who has not yet attained the age of 21 years is a provisional license for a period of 2 years following the date of issue or until the holder attains 21 years of age, whichever occurs last. That license remains in force as a nonprovisional license to the next normal expiration date. A license issued by another jurisdiction to a person who has not yet attained the age of 21 years is a provisional license for the purpose of operating a motor vehicle within this State.

A license of a person who has not yet attained 21 years of age includes the condition that the person not operate a motor vehicle with an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath. When a person who has not yet attained 21 years of age operates a motor vehicle with an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath, the provisions of section 1251, subsection 1, paragraph B apply.

[ 2009, c. 447, §57 (AMD) .]

2. Suspension terms for moving violations. If a person who has not yet attained the age of 21 years is convicted or adjudicated of a moving motor vehicle violation that occurred within 2 years from the date of issue of a juvenile provisional license, the Secretary of State shall suspend the license:

A. For 30 days on the 1st offense; [2003, c. 286, §6 (AMD).]

B. For 180 days on the 2nd offense; and [2011, c. 654, §10 (AMD).]

C. For one year on the 3rd or subsequent offense. [2011, c. 654, §10 (AMD).]

If requested, the Secretary of State shall provide an opportunity for hearing on the suspension as soon as practicable. After hearing, the Secretary of State, for good cause shown, may continue, modify or rescind the suspension. An individual who has not yet attained the age of 18 years does not have a right to a hearing.

[ 2011, c. 654, §10 (AMD) .]

2-A. Driver improvement program. A person whose license is suspended pursuant to subsection 2 shall complete a minimum of 4 hours of a driver improvement program approved by the Secretary of State before the suspension may be terminated.

[ 2011, c. 654, §11 (NEW); 2011, c. 654, §16 (AFF) .]

2-B. Reexamination. The holder of a juvenile provisional license convicted of an offense listed in section 2551-A, subsection 1, paragraph A, as limited by section 2551-A, subsection 3, must successfully complete an examination pursuant to section 1301, subsection 4 as prescribed by the Secretary of State within 90 days after that license is restored. Failure to successfully complete the examination results in a subsequent suspension.

[ 2013, c. 496, §16 (AMD) .]

3. Suspension for OUI conviction, certain alcohol level or operating under the influence of drugs. The Secretary of State shall suspend, without preliminary hearing, a juvenile provisional license of a person who:

A. Receives an OUI conviction; [2011, c. 335, §6 (AMD).]

B. Operates a motor vehicle with an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath; or [2011, c. 335, §6 (AMD).]

C. Operates a motor vehicle under the influence of drugs. [2011, c. 335, §6 (NEW).]

[ 2011, c. 335, §6 (AMD) .]

3-A. Juvenile provisional license; suspension for OUI conviction or certain alcohol level. Unless a longer period of suspension applies, the Secretary of State shall suspend, without a preliminary hearing, a juvenile provisional license pursuant to subsection 3 for the following periods:

A. One year for a first offense; and [1997, c. 737, §18 (NEW).]

B. Two years for a 2nd offense. [1997, c. 737, §18 (NEW).]

If the Secretary of State determines that the person operated the motor vehicle at the time of the offense with a passenger under 21 years of age, an additional suspension period of 180 days must be imposed.

[ 2009, c. 447, §59 (AMD) .]

4. Duty to submit to test. A person under 21 years of age who operates a motor vehicle shall submit to a chemical test if there is probable cause to believe that person has operated a motor vehicle with an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath or while under the influence of a specific category of drug, a combination of specific categories of drugs or a combination of alcohol and one or more specific categories of drugs. The provisions of subchapter 4 apply, except the suspension is:

A. Eighteen months for the first refusal; and [1997, c. 737, §19 (NEW).]

B. Thirty months for a 2nd or subsequent refusal. [1997, c. 737, §19 (NEW).]

If the Secretary of State determines that the person operated the motor vehicle at the time of the offense with a passenger under 21 years of age, an additional suspension period of 180 days must be imposed.

[ 2011, c. 335, §7 (AMD) .]

5. Hearing; stay; issues. If a hearing is requested in accordance with section 2483, the suspension under subsection 3, paragraph B or C is stayed pending the outcome of the hearing. The scope of a hearing must include whether:

A. There was probable cause to believe that the person was under 21 years of age and operated a motor vehicle with an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath or while under the influence of a specific category of drug, a combination of specific categories of drugs or a combination of alcohol and one or more specific categories of drugs; [2011, c. 335, §8 (AMD).]

B. The person operated a motor vehicle with an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath or with a confirmed positive blood or urine test for a drug or its metabolite and was under the influence of the confirmed drug; and [2011, c. 335, §8 (AMD).]

C. The person was under 21 years of age. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2011, c. 335, §8 (AMD) .]

6. Restoration of license. If a person's license has been suspended under subsection 3 for a first offense, the Secretary of State may issue a license if:

A. One half of the suspension period has expired; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The Secretary of State has received notice that the person has completed the alcohol and other drug program of the Department of Health and Human Services. [2011, c. 657, Pt. AA, §80 (AMD).]

A 2nd or subsequent offender may be issued a license following the completion of the period of suspension if the Secretary of State has received notice that the person has completed the alcohol and other drug program of the Department of Health and Human Services.

[ 2011, c. 657, Pt. AA, §80 (AMD) .]

7. Reinstatement fee for suspensions for major offenses. Before a suspension issued to the holder of a license issued pursuant to this section resulting from a conviction or adjudication listed in section 2551-A, subsection 1, paragraph A, as limited by section 2551-A, subsection 3, is terminated and a license reinstated, a fee of $200 must be paid to the Secretary of State and the holder must complete any community service imposed by a court, up to 60 hours.

[ 2011, c. 654, §13 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 26, §§1,2 (AMD). 1997, c. 737, §§15-20 (AMD). 1997, c. 737, §22 (AFF). 2001, c. 511, §6 (AMD). 2003, c. 286, §6 (AMD). 2005, c. 433, §26 (AMD). 2005, c. 433, §28 (AFF). 2007, c. 383, §30 (AMD). 2009, c. 447, §§57-62 (AMD). 2011, c. 335, §§6-8 (AMD). 2011, c. 654, §§10-13 (AMD). 2011, c. 654, §16 (AFF). 2011, c. 657, Pt. AA, §80 (AMD). 2013, c. 496, §16 (AMD).






Article 3: ADMINISTRATIVE PROCEDURES

29-A §2481. Administrative procedures for suspension

1. Report of officer. A law enforcement officer who has probable cause to believe a person has violated the terms of a conditional driver's license, commercial driver's license or provisional license or committed an OUI offense shall send to the Secretary of State a report of all relevant information, including, but not limited to, the following:

A. Information adequately identifying the person charged; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The ground that the officer had for probable cause to believe that the person violated the terms of a conditional driver's license, commercial driver's license or provisional license or committed an OUI offense; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. A certificate of the results of alcohol level tests conducted on a self-contained breath-alcohol testing apparatus; and [2009, c. 447, §63 (AMD).]

D. If a person fails to submit to a test, the law enforcement officer's report may be limited to a written statement under oath stating that the officer had probable cause to believe that the person violated the terms of a conditional driver's license, commercial driver's license or provisional license, or committed an OUI offense and failed to submit to a test. [RR 1995, c. 2, §73 (COR).]

The report must be under oath and on a form approved by the Secretary of State.

If the alcohol level test was not analyzed by a law enforcement officer, the person who analyzed the results shall send a copy of that certificate to the Secretary of State.

[ 2009, c. 447, §63 (AMD) .]

2. Time. The report must be submitted to the Secretary of State within 72 hours of the offense, excluding Saturdays, Sundays and holidays. If the report is not sent within this time period, the Secretary of State shall impose the suspension, unless the delay has prejudiced the person's ability to prepare or participate in the hearing.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Determination. The Secretary of State shall make a determination on the basis of the information required in the report.

This determination is final unless a hearing is requested and held.

If a hearing is held, the Secretary of State shall review the matter and make a final determination on the basis of evidence received at the hearing.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). RR 1995, c. 2, §73 (COR). 2009, c. 447, §63 (AMD).



29-A §2482. Notice of suspension or revocation of license

1. Notification by Secretary of State. Upon determining that a person is subject to license suspension or revocation, the Secretary of State shall immediately notify the person, in writing, of the license suspension or revocation. The notice:

A. Must be sent to the last name and address provided under section 1407 or, if the person has not applied for a license, on record with the Secretary of State; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Must be sent to the address provided in the report of the law enforcement officer if that address differs from the address of record; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. May be served in hand. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2001, c. 361, §33 (AMD) .]

2. Notice contents. The notice must clearly state:

A. The reason and statutory grounds for the suspension or revocation; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The effective date of the suspension or revocation; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Unless the suspension or revocation is ordered by a court or rests solely upon a conviction or adjudication in court of an offense that is, by statute, expressly made grounds for that suspension or revocation, the right of the person to request a hearing and the procedure for requesting a hearing; and [2011, c. 335, §9 (AMD).]

D. [1997, c. 776, §50 (RP).]

E. [1997, c. 776, §50 (RP).]

F. If the suspension or revocation is based on a report under section 2453-A or 2481, that a copy of the report of the law enforcement officer and any alcohol test certificate and the confirmed positive drug or metabolite test result and the report of the drug recognition expert will be provided to the person upon request to the Secretary of State. [2011, c. 335, §10 (AMD).]

[ 2011, c. 335, §§9, 10 (AMD) .]

3. Receipt date. The notice is deemed received 3 days after mailing, unless returned by postal authorities.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Effective date. A suspension or revocation is effective on the date specified by the Secretary of State on the notice, which may not be less than 10 days after the mailing of the notification of suspension by the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 776, §50 (AMD). 2001, c. 361, §33 (AMD). 2003, c. 434, §34 (AMD). 2003, c. 434, §37 (AFF). 2009, c. 447, §64 (AMD). 2011, c. 335, §§9, 10 (AMD).



29-A §2483. Hearing request

1. Request for hearing. A person may make a written request for a hearing to review the determination of the Secretary of State. The request must be made within 10 days from the effective date of the suspension.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Issuance of decision. The Secretary of State shall conduct a hearing and issue a decision within 30 days of receipt of a written request for hearing.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Delayed requests. If a request is made after the 10-day period and the Secretary of State finds that the person was unable to make a timely request due to lack of actual notice of the suspension or due to factors of physical incapacity, the Secretary of State shall waive the period of limitation, reopen the matter and grant the hearing request, except a stay may not be granted.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Stay. Any stay must continue until a decision is issued. Notwithstanding any other provision to the contrary, a stay does not apply during a delay caused or requested by the petitioner, except that, if the petitioner is unable to attend the hearing due to circumstances beyond the petitioner's control, the Secretary of State may continue, one time only, the stay of suspension. The petitioner must submit to the Secretary of State a written request for delay, or an electronically transmitted facsimile of a written request for delay, stating the circumstances, at least 24 hours before the scheduled hearing. A request for a hearing does not stay a suspension unless specifically provided for in this chapter.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4-A. Stay after failure to submit to test. When a hearing is requested by a petitioner under this section and the petitioner is not entitled to a stay of the suspension pending the hearing due to failure to submit to a test at the request of a law enforcement officer, if the hearing is postponed or otherwise continued by a person other than the petitioner or a cause not attributable to the petitioner, the suspension must be stayed until a hearing is held and a decision is issued. A stay does not apply during a delay caused or requested by the petitioner.

[ 2011, c. 143, §1 (NEW) .]

5. Suspensions during appeal. If a person appeals an OUI conviction or administrative determination, the suspension remains in effect during the appeal, unless the court orders otherwise or the Secretary of State restores the license.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2011, c. 143, §1 (AMD).



29-A §2484. Hearing procedures

In addition to the general hearing procedures set forth in chapter 1, hearings held under this chapter are governed by the following provisions. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. Evidence. Evidence admissible in a court under section 2431 is admissible in a hearing.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Official notice. The Secretary of State may take official notice of the transcript or abstract of the records maintained by the Secretary of State's office or of any court.

If the name and date of birth of the person requesting the hearing is the same as the name and date of birth of the person named in the transcript or abstracts, then the abstracts are presumed to be those of that person.

A transcript or abstract is prima facie evidence that the person named was convicted or adjudicated of each offense shown by the transcript or abstract.

A person denying a fact appearing on a transcript or abstract, or the identification has the burden of proving that the fact is untrue.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Evidentiary standard. Unless otherwise provided, the Secretary of State shall make a determination by a preponderance of the evidence.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2485. Decision; appeal

1. Decision. After hearing, the Secretary of State may rescind, continue, modify or extend the suspension of a license.

[ 1995, c. 65, Pt. A, §121 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

2. Surrender and return of license. When a suspension is effective, the Secretary of State shall require that the license be surrendered.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Removal of suspension. If it is determined after hearing that there was not the requisite probable cause for the required elements of the offense, the Secretary of State shall immediately remove the suspension and delete any record of the suspension and the offense from the record.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Collateral effect. The determination of facts by the Secretary of State is independent of the determination of the same or similar facts in an adjudication of civil or criminal charges arising out of the same occurrence. The disposition of those charges may not affect a suspension ordered by the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Appeal; judicial review. The person whose license is suspended or other party may, within 30 days after receipt of the decision, appeal to the Superior Court as provided in Title 5, sections 11001 to 11008. If the court rescinds the suspension, it shall also order the Secretary of State to delete any record of the suspension.

[ 1995, c. 65, Pt. A, §122 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §§A120-122 (AMD). 1995, c. 65, §§A153,C15 (AFF).



29-A §2486. Reinstatement fee

1. Reinstatement fee for suspensions other than for OUI or failure to submit to a test. Except as provided in section 2472, subsection 7, before a suspension for any reason other than OUI or failure to submit to a test is terminated and a license or certificate reinstated, a fee of $50 must be paid to the Secretary of State.

[ 2011, c. 654, §14 (AMD) .]

1-A. Reinstatement fee for suspensions for OUI or failure to submit to a test. Except as provided in section 2472, subsection 7, before a suspension for OUI or failure to submit to a test is terminated and a license or certificate reinstated, a fee of $50 must be paid to the Secretary of State.

[ 2013, c. 459, §6 (AMD) .]

2. Allocation of fee. A reinstatement fee paid for a court-ordered suspension under section 2605 and 2608 must be deposited equally between the Highway Fund and the General Fund. For all other suspensions, 85% of the reinstatement fee paid pursuant to subsection 1 accrues to the Highway Fund and 15% accrues to the General Fund.

[ 2009, c. 598, §46 (AMD) .]

3. Application. This section does not apply to a suspension set aside by the Secretary of State or a court.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Electronic payment. A person electronically transmitting the fee pursuant to this section shall pay the fee associated with that transmittal.

[ 2005, c. 433, §27 (NEW); 2005, c. 433, §28 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 25, §Q2 (AMD). 1997, c. 25, §Q3 (AFF). 2001, c. 463, §3 (AMD). 2001, c. 463, §7 (AFF). 2005, c. 433, §27 (AMD). 2005, c. 433, §28 (AFF). 2007, c. 531, §§4, 5 (AMD). 2007, c. 531, §10 (AFF). 2009, c. 213, Pt. YYYY, §§2, 3 (AMD). 2009, c. 598, §46 (AMD). 2011, c. 654, §§14, 15 (AMD). 2013, c. 389, §2 (AMD). 2013, c. 459, §6 (AMD).



29-A §2487. Proof of financial responsibility

A person with an OUI conviction within the 10-year period as defined by section 2402 may not have a license reinstated until that person has complied with the financial responsibility provisions of section 1605. [1995, c. 368, Pt. AAA, §23 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 368, §AAA23 (AMD).






Article 4: SPECIAL LICENSES

29-A §2501. Restricted license

1. Eligibility. Unless otherwise provided, the Secretary of State may issue a restricted license to a first-time OUI offender if:

A. Two thirds of the suspension period has expired; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The Secretary of State has received notice that that person has completed the alcohol and drug program. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Restrictions. A restricted license issued pursuant to subsection 1 is subject to the following conditions and restrictions:

A. Use is limited to travelling to a treatment program or to employment for a minimum of 90 days after the original suspension date; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Any other conditions or restrictions the Secretary of State considers advisable for the safety of the public and the welfare of the operator. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Failure to submit to test. The Secretary of State may issue a restricted license to a person whose license was suspended for a first failure to submit to a test, if the condition of subsection 1, paragraph B is met and at least 180 days have elapsed since the date of suspension. This subsection does not apply to a commercial driver's license, provisional license or conditional license.

[ 1995, c. 368, Pt. AAA, §24 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 368, §AAA24 (AMD).



29-A §2502. Special licenses for driver education evaluation program; suspension

1. Issuance of special license. Following the expiration of the total period of suspension imposed on a first-time offender pursuant to Title 15, section 3314 or sections 2411, 2453, 2453-A, 2472 and 2521, the Secretary of State shall issue a special license or permit to the person if the Secretary of State receives written notice that the person has completed the assessment components of the alcohol and other drug program pursuant to Title 5, section 20073-B. First offenders who have registered for the completion of treatment programs as described in Title 5, section 20072, subsection 2 are entitled to receive a special license after completion of 3 treatment sessions provided by a counselor or agency approved by the Department of Health and Human Services. A special license or permit may not be issued under this section to 2nd and subsequent offenders.

[ 2011, c. 657, Pt. AA, §81 (AMD) .]

2. Suspension of special license. If the person refuses or fails to complete the alcohol and other drug program pursuant to Title 5, section 20073-B within 3 months after receiving a special license, the Secretary of State, following notice of that refusal or failure, shall suspend the special license until the person completes the program. The suspension must continue until the Secretary of State receives written notification from the Department of Health and Human Services that the person has satisfactorily completed all required components of that program. The Secretary of State shall provide notice of suspension and opportunity for hearing pursuant to Title 5, chapter 375, subchapter 4. The sole issue at the hearing is whether the person has written notification from the Department of Health and Human Services establishing that the person has satisfactorily completed all components of that program pursuant to Title 5, section 20073-B.

[ 2011, c. 657, Pt. AA, §81 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A123 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 448, §§11,12 (AMD). 2001, c. 511, §7 (AMD). 2009, c. 435, §22 (AMD). 2011, c. 335, §11 (AMD). 2011, c. 657, Pt. AA, §81 (AMD).



29-A §2503. Work-restricted license

1. Administrative suspension; work-restricted license. On receipt of a petition for a work-restricted license from a person under suspension pursuant to section 2453, section 2453-A or section 2472, subsection 3, paragraph B or C for a first offense, the Secretary of State may stay a suspension during the statutory suspension period and issue a work-restricted license, if the petitioner shows by clear and convincing evidence that:

A. As determined by the Secretary of State, a license is necessary to operate a motor vehicle:

(1) Between the residence and a place of employment or in the scope of employment, or both; or

(2) Between the residence and an educational facility attended by the petitioner if the suspension is under section 2472, subsection 3, paragraph B or C for a first offense; [2011, c. 335, §12 (AMD).]

B. No alternative means of transportation is available; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The petitioner has not, within 10 years, been under suspension for an OUI offense or pursuant to section 2453 or 2453-A. [2011, c. 335, §12 (AMD).]

[ 2011, c. 335, §12 (AMD) .]

2. Suspension. The Secretary of State shall suspend, without preliminary hearing, the work-restricted license of a person who:

A. Is adjudicated or convicted of any violation of the provisions of this Title committed during the period when a work-restricted license has been issued; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Violates any restriction or condition of the license; or [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. Has not completed the alcohol and drug program by the end of the statutory suspension period. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 368, §AAA25 (AMD). 1997, c. 737, §21 (AMD). 2011, c. 335, §12 (AMD).



29-A §2504. Conditional or restricted license upon completion of alcohol and drug program

Following the expiration of the total period of suspension and on receipt of written notice that the person has satisfactorily completed the alcohol and drug program required by Title 5, section 20073-B, the Secretary of State may issue a license subject to the conditions, restrictions or terms that the Secretary of State considers advisable for the safety of the public and the welfare of the operator. [1999, c. 448, §13 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 448, §13 (AMD).



29-A §2505. Special restricted license for participation in education and treatment programs

Notwithstanding other limitations, the Secretary of State may issue a restricted license to a person for the purpose of allowing that person to participate in an alcohol and drug program or other treatment program determined appropriate by the Department of Health and Human Services. [2011, c. 657, Pt. AA, §82 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2011, c. 657, Pt. AA, §82 (AMD).



29-A §2506. Conditional license

A license, including a nonresident's operating privilege, issued to a person with an OUI conviction must be issued on the condition that the person not operate a motor vehicle with an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath for the following periods from the license reinstatement date: on first conviction, one year; and on a 2nd or subsequent conviction, 10 years. The provisions of sections 1251, subsection 1 and 2457 apply. [2009, c. 447, §65 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 368, §AAA26 (AMD). 2001, c. 671, §31 (AMD). 2009, c. 447, §65 (AMD).



29-A §2507. Ignition interlock device (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §AAA27 (NEW). 1997, c. 437, §45 (AMD). 1999, c. 470, §30 (RP).



29-A §2508. Ignition interlock device

1. Installation of ignition interlock device. Notwithstanding the periods of suspension pursuant to section 2411 or 2451, subsection 3, the Secretary of State may reinstate the license of a person convicted of a violation of section 2411, except for a violation of section 2411, subsection 1-A, paragraph D, subparagraph (1-A), or whose license is suspended by the Secretary of State pursuant to section 2453 or 2453-A if the person satisfies all other conditions for license reinstatement and installs an ignition interlock device approved by the Secretary of State in the motor vehicle the person operates, under the following conditions.

A person whose license is reinstated pursuant to this subsection shall pay an administrative fee of $50 to the Secretary of State, in addition to the fee required by section 2486, subsection 1-A.

A. The license of a person with 2 OUI offenses may be reinstated after 9 months of the suspension period has run if the person has installed for a period of 2 years an ignition interlock device approved by the Secretary of State in the motor vehicle the person operates. [2007, c. 531, §6 (NEW); 2007, c. 531, §10 (AFF).]

A-1. The license of a person with one OUI offense may be reinstated after 30 days of the suspension period has run if the person has installed for a period of 150 days or the length of time remaining for a suspension imposed pursuant to section 2411, subsection 5, paragraph A, subparagraph (2), whichever is shorter, an ignition interlock device approved by the Secretary of State in the motor vehicle the person operates. [2013, c. 389, §3 (NEW); 2013, c. 389, §7 (AFF).]

B. The license of a person with 3 OUI offenses may be reinstated after 3 years of the suspension period has run if the person has installed for a period of 3 years an ignition interlock device approved by the Secretary of State in the motor vehicle the person operates. [2007, c. 531, §6 (NEW); 2007, c. 531, §10 (AFF).]

C. The license of a person with 4 or more OUI offenses may be reinstated after 4 years of the suspension period has run if the person has installed for a period of 4 years an ignition interlock device approved by the Secretary of State in the motor vehicle the person operates. [2013, c. 187, §2 (AMD).]

D. The license of a person convicted of a violation of section 2411, subsection 1-A, paragraph D, subparagraph (1) or a person whose driver's license is suspended by the Secretary of State pursuant to section 2453 or 2453-A for a period specified by section 2411, subsection 5, paragraph D-1 may be reinstated after 3 years of the suspension period has run if the person has installed for a period of 3 years an ignition interlock device approved by the Secretary of State in the motor vehicle the person operates. [2013, c. 389, §3 (NEW); 2013, c. 389, §7 (AFF).]

[ 2013, c. 187, §2 (AMD); 2013, c. 389, §3 (AMD); 2013, c. 389, §7 (AFF) .]

1-A. Ignition interlock device; discount. A person certified by the Secretary of State to install ignition interlock devices shall provide for a reduction of costs, inclusive of the total fees and charges assessed to the individual having the ignition interlock device installed, of at least 50% if the individual demonstrates, using the individual's most recent federal income tax return, that the individual has an adjusted gross household income of not more than 150% of the poverty guidelines for the relevant tax year as established by the United States Department of Health and Human Services for that individual's family size.

[ 2013, c. 389, §4 (NEW) .]

2. Crime; penalty. A person whose license is reinstated pursuant to section 2412-A, subsection 7 or this section may not:

A. Operate a motor vehicle without an ignition interlock device; or [2007, c. 531, §6 (NEW); 2007, c. 531, §10 (AFF).]

B. Tamper with, disconnect or disable an ignition interlock device or circumvent the operation of an ignition interlock device. [2007, c. 531, §6 (NEW); 2007, c. 531, §10 (AFF).]

Violation of this subsection is a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. The sentence must include a period of incarceration of not less than 7 days and a fine of not less than $500. These penalties may not be suspended.

[ 2007, c. 531, §6 (NEW); 2007, c. 531, §10 (AFF) .]

3. Other restrictions; penalty. Other restrictions are set out in this subsection.

A. A person whose license is reinstated pursuant to section 2412-A, subsection 7 or this section may not request or solicit another person to blow into or otherwise activate an ignition interlock device for the purpose of providing the person with an operable motor vehicle. [2007, c. 531, §6 (NEW); 2007, c. 531, §10 (AFF).]

B. A person may not:

(1) Rent, lease or lend a motor vehicle without an ignition interlock device to another person the person knows or should know is restricted to the operation of a motor vehicle with an ignition interlock device;

(2) Blow into or otherwise activate an ignition interlock device for the purpose of providing a person restricted to the operation of a motor vehicle with an ignition interlock device with an operable motor vehicle; or

(3) Tamper with or circumvent the operation of an ignition interlock device. [2007, c. 531, §6 (NEW); 2007, c. 531, §10 (AFF).]

[ 2007, c. 531, §6 (NEW); 2007, c. 531, §10 (AFF) .]

4. Penalty. Notwithstanding section 1251, a violation of subsection 3 is a traffic infraction. The Secretary of State shall suspend the license of any person reinstated pursuant to section 2412-A, subsection 7 or this section who is adjudicated of the traffic infraction described in this section or whom the Secretary of State determines has violated any condition or restriction of license reinstatement. The periods of license suspension are:

A. For a person reinstated pursuant to section 2412-A, subsection 7, one year; and [2007, c. 531, §6 (NEW); 2007, c. 531, §10 (AFF).]

B. For a person reinstated pursuant to this section, one year if the person has one OUI offense, 2 years if the person has 2 OUI offenses, 4 years if the person has 3 OUI offenses or is reinstated pursuant to subsection 1, paragraph D and 6 years if the person has 4 or more OUI offenses. [2013, c. 389, §5 (AMD).]

A person whose license is suspended as a result of a conviction or adjudication pursuant to this subsection is not entitled to the issuance of any type of license until the suspension period has expired.

[ 2013, c. 389, §5 (AMD) .]

SECTION HISTORY

2007, c. 531, §6 (NEW). 2007, c. 531, §10 (AFF). 2009, c. 54, §4 (AMD). 2009, c. 54, §7 (AFF). 2009, c. 415, Pt. C, §§2, 3 (AFF). 2009, c. 482, §1 (AMD). 2011, c. 335, §13 (AMD). 2013, c. 187, §2 (AMD). 2013, c. 389, §§3-5 (AMD). 2013, c. 389, §7 (AFF).









Subchapter 4: IMPLIED CONSENT

29-A §2521. Implied consent to chemical tests

1. Mandatory submission to test. If there is probable cause to believe a person has operated a motor vehicle while under the influence of intoxicants, that person shall submit to and complete a test to determine an alcohol level and the presence of a drug or drug metabolite by analysis of blood, breath or urine.

[ 2013, c. 459, §7 (AMD) .]

2. Type of test. A law enforcement officer shall administer a breath test unless, in that officer's determination, a breath test is unreasonable.

If a breath test is determined to be unreasonable, another chemical test must be administered in place of a breath test.

For a blood test the operator may choose a physician, if reasonably available.

[ 2013, c. 459, §8 (AMD) .]

3. Warnings. Neither a refusal to submit to a test nor a failure to complete a test may be used for any of the purposes specified in paragraph A, B or C unless the person has first been told that the refusal or failure will:

A. Result in suspension of that person's driver's license for a period up to 6 years; [1995, c. 368, Pt. AAA, §28 (AMD).]

B. Be admissible in evidence at a trial for operating under the influence of intoxicants; and [1995, c. 368, Pt. AAA, §28 (AMD).]

C. Be considered an aggravating factor at sentencing if the person is convicted of operating under the influence of intoxicants that, in addition to other penalties, will subject the person to a mandatory minimum period of incarceration. [1995, c. 368, Pt. AAA, §29 (NEW).]

[ 1997, c. 357, §1 (AMD) .]

4. Exclusion as evidence. A test result may not be excluded as evidence in a proceeding before an administrative officer or court solely as a result of the failure of the law enforcement officer to comply with the notice of subsection 3.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Suspension for refusal. The Secretary of State shall immediately suspend the license of a person who fails to submit to and complete a test.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Period of suspension. Except when a longer period of suspension is otherwise provided by law, the suspension is for a period of 275 days for the first refusal, 18 months for a 2nd refusal, 4 years for a 3rd refusal and 6 years for a 4th refusal.

[ 1995, c. 645, Pt. B, §21 (AMD); 1995, c. 645, Pt. B, §24 (AFF) .]

7. Decision. A suspension must be removed if, after hearing pursuant to section 2483, it is determined that the person would not have failed to submit but for the failure of the law enforcement officer to give the warnings required by subsection 3.

[ 1995, c. 368, Pt. AAA, §31 (AMD) .]

8. Issues. If a hearing is requested in accordance with section 2483, in addition to specific issues required by a specific offense, the scope of the hearing must include whether:

A. There was probable cause to believe the person operated a motor vehicle while under the influence of intoxicants; [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The person was informed of the consequences of failing to submit to a test; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The person failed to submit to a test. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Results of test. On request, full information concerning a test must be made available to the person tested or that person's attorney by the law enforcement officer.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 368, §§AAA28-31 (AMD). 1995, c. 645, §B21 (AMD). 1995, c. 645, §B24 (AFF). 1997, c. 357, §1 (AMD). 2009, c. 447, §66 (AMD). 2013, c. 459, §§7, 8 (AMD).



29-A §2522. Accidents

1. Mandatory submission to test. If there is probable cause to believe that death has occurred or will occur as a result of an accident, an operator of a motor vehicle involved in the motor vehicle accident shall submit to a chemical test, as defined in section 2401, subsection 3, to determine an alcohol level or the presence of a drug or drug metabolite in the same manner as for OUI.

[ 2013, c. 459, §9 (AMD) .]

2. Administration of test. The investigating law enforcement officer shall cause a blood test to be administered to the operator of the motor vehicle as soon as practicable following the accident and may also cause a breath test or another chemical test to be administered if the officer determines appropriate. The operator shall submit to and complete all tests administered. Except as otherwise provided in this section, testing must be conducted in accordance with section 2521.

[ 2003, c. 565, §1 (AMD) .]

3. Admissibility of test results. The result of a test is admissible at trial if the court, after reviewing all the evidence, whether gathered prior to, during or after the test, is satisfied that probable cause exists, independent of the test result, to believe that the operator was under the influence of intoxicants at the time of the accident.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Suspension. The Secretary of State shall suspend for a period of one year the license of a person who fails to submit to a test under this section.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Scope of hearing. The scope of any hearing the Secretary of State holds pursuant to section 2483 must include whether there was probable cause to believe that the person was the operator of a motor vehicle involved in a motor vehicle accident in which a death occurred or will occur and whether the person failed to submit to and complete the test. If a person shows, after hearing, that the person was not under the influence of intoxicants or that the person did not negligently cause the accident, then the suspension must be immediately removed.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 565, §1 (AMD). 2009, c. 447, §67 (AMD). 2013, c. 459, §9 (AMD).



29-A §2523. Implied consent; commercial operators

1. Mandatory submission to test. A person who operates a commercial motor vehicle shall submit to a test to determine that person's alcohol level or the presence of a drug or drug metabolite if there is probable cause to believe that the person has operated a commercial motor vehicle while having an alcohol level of 0.04 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath or while under the influence of drugs.

[ 2013, c. 459, §10 (AMD) .]

2. Period of suspension. The suspension for failure to submit to a test under subsection 1 is for one year.

A. If the person was operating a commercial motor vehicle containing hazardous materials, then the suspension is for a period of 3 years. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. For 2nd or subsequent failure to submit to a test, the suspension is permanent. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Hearing; issues. If a hearing is requested pursuant to section 2483, the scope of the hearing must include whether:

A. There is probable cause to believe the person operated a commercial motor vehicle while under the influence of drugs or with an alcohol level of 0.04 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; [2009, c. 447, §69 (AMD).]

B. The person was informed of the consequences of failing to submit to a test; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

C. The person failed to submit to a test. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 2009, c. 447, §69 (AMD) .]

4. Concurrent suspensions. If a person's commercial driver's license is suspended under this section and is also suspended for an OUI conviction arising out of the same occurrence, the period of suspension under this section prior to the conviction must be deducted from the period of suspension of the commercial driver's license for the OUI conviction.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2009, c. 447, §§68, 69 (AMD). 2013, c. 459, §10 (AMD).



29-A §2524. Administration of tests

1. Persons qualified to draw blood for blood tests. Only a physician, registered physician's assistant, registered nurse or person whose occupational license or training allows that person to draw blood samples may draw a specimen of blood for the purpose of determining the blood-alcohol level or the presence of a drug or drug metabolite.

[ 2013, c. 459, §11 (AMD) .]

2. Persons qualified to analyze blood for blood tests. A person conducting an analysis of blood-alcohol level or the presence of a drug or drug metabolite must be certified by the Department of Health and Human Services.

[ 2013, c. 459, §11 (AMD) .]

3. Persons qualified to operate and analyze breath tests. A person certified by the Maine Criminal Justice Academy as qualified to operate an approved self-contained, breath-alcohol testing apparatus may operate an apparatus to collect and analyze a sample specimen of breath.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Chemical tests on blood and urine specimens. A sample specimen of blood or urine may be submitted to the Department of Health and Human Services or a person certified by the Department of Health and Human Services for the purpose of conducting chemical tests to determine alcohol level or the presence of a drug or drug metabolite.

[ 2013, c. 459, §11 (AMD) .]

5. Equipment for taking specimens. For purposes of this section, only collection kits having a stamp of approval affixed by the Department of Health and Human Services may be used to take a sample specimen of blood or urine, except that a self-contained, breath-alcohol testing apparatus if reasonably available may be used to determine the alcohol level.

Approved breath-alcohol testing apparatus must have a stamp of approval affixed by the Department of Health and Human Services after periodic testing. That stamp is valid for no more than one year.

[ 2013, c. 459, §11 (AMD) .]

6. Procedures for operation and testing of testing apparatus. The Department of Health and Human Services shall establish, by rule, the procedures for the operation and testing of testing apparatus.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 32, §1 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 447, §§70, 71 (AMD). 2013, c. 459, §11 (AMD).



29-A §2525. Drug impairment assessment

1. Submission to test required. If a drug recognition expert has probable cause to believe that a person is under the influence of a specific category of drug, a combination of specific categories of drugs or a combination of alcohol and one or more specific categories of drugs, that person must submit to a blood or urine test selected by the drug recognition expert to confirm that person's category of drug use and determine the presence of the drug.

[ 2011, c. 335, §14 (AMD) .]

2. Admissibility of evidence. If a law enforcement officer certified as a drug recognition expert by the Maine Criminal Justice Academy conducts a drug impairment assessment, the officer's testimony about that assessment is admissible in court as evidence of operating under the influence of intoxicants. Test results showing a confirmed positive drug or metabolite in the blood or urine are admissible as evidence of operating under the influence of intoxicants. Failure to comply with any provision of this section does not, by itself, result in the exclusion of evidence of test results, unless the evidence is determined to be not sufficiently reliable.

[ 2011, c. 335, §14 (AMD) .]

3. Payment for tests. A person authorized to take specimens of blood at the direction of a law enforcement officer or to perform tests on specimens of blood or breath must be paid from the Highway Fund.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Repeal.

[ 1995, c. 145, §2 (RP) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 145, §2 (AMD). 2011, c. 335, §14 (AMD).



29-A §2526. Drug recognition experts

1. Training program. The board of trustees of the Maine Criminal Justice Academy shall establish:

A. A program that meets the National Highway Traffic Safety Administration guidelines for training and certification of drug recognition experts; and [2011, c. 335, §15 (AMD).]

B. Eligibility standards for admission of law enforcement officers to the program that are consistent with National Highway Traffic Safety Administration guidelines and that ensure that trainees are:

(1) Law enforcement officers who have demonstrated proficiency and experience in standardized field sobriety testing and the ability to complete the training and function as drug recognition experts; and

(2) Employed by law enforcement agencies that have the facilities, equipment and other resources necessary for the effective functioning of drug recognition experts. [2011, c. 335, §15 (AMD).]

[ 2011, c. 335, §15 (AMD) .]

2. Selection of trainees. The Commissioner of Public Safety shall select for training as drug recognition experts members of the State Police and other law enforcement officers who meet the eligibility requirements.

[ 2011, c. 335, §15 (AMD) .]

3. Qualifications. Only those law enforcement officers who successfully complete the training and certification program established under this section may conduct drug impairment assessments and offer testimony as drug recognition experts under section 2525.

[ 2011, c. 335, §15 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2011, c. 335, §15 (AMD).



29-A §2527. Rules regulating sample collection and testing procedures

The Department of Health and Human Services shall adopt rules regulating sample collection and testing procedures to ensure accurate and reliable testing and to protect the privacy of the person providing the sample. The rules may include, but are not limited to: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

1. Standards. Standards for determining when a sample is to be reported as negative, based upon standards specific to the type and sensitivity of the test and the drug or category of drug screened;

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Urine samples. A requirement that only a law enforcement officer or law enforcement agency employee of the same sex as the person providing the sample, or a health care practitioner, may observe the giving of a urine sample, and that it may be collected only within a law enforcement or health care facility; and

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Sample for defendant. A requirement that, at the request and expense of the person charged, the department shall segregate a portion of the sample collected for that person's own testing.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

The department may establish rules governing the format in which the test results are reported. At the time of adoption, the department shall furnish a copy of these rules to the joint standing committee of the Legislature having jurisdiction over legal affairs for review. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 689, §B6 (REV).



29-A §2528. Liability

A physician, physician's assistant, registered nurse, person whose occupational license or training allows that person to draw blood, hospital or other health care provider in the exercise of due care is not liable for an act done or omitted in collecting or withdrawing specimens of blood at the request of a law enforcement officer pursuant to this chapter. [2013, c. 459, §12 (AMD).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2003, c. 689, §B6 (REV). 2013, c. 459, §12 (AMD).






Subchapter 5: HABITUAL OFFENDER

29-A §2551. Habitual offender (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 368, §AAA32 (AMD). 1995, c. 645, §B22 (AMD). 2001, c. 514, §1 (AMD). 2005, c. 606, §A6 (RP).



29-A §2551-A. Habitual offender

1. Habitual offender defined. An habitual offender is a person whose record, as maintained by the Secretary of State, shows that:

A. The person has accumulated 3 or more convictions or adjudications for distinct offenses described in this paragraph arising out of separate acts committed within a 5-year period:

(1) Homicide resulting from the operation of a motor vehicle;

(2) OUI conviction;

(3) Driving to endanger, in violation of section 2413;

(4) Operating after suspension or revocation, in violation of section 2412-A;

(5) Operating without a license;

(6) Operating after revocation, in violation of former section 2557, section 2557-A or section 2558;

(7) Knowingly making a false affidavit or swearing or affirming falsely in a statement required by this Title or as to information required in the administration of this Title;

(8) A Class A, B, C or D offense in which a motor vehicle is used;

(9) Leaving the scene of an accident involving injury or death, in violation of section 2252;

(10) Leaving the scene of an accident involving property damage, in violation of section 2253, 2254 or 2255;

(11) Eluding an officer, in violation of section 2414;

(12) Passing a roadblock, in violation of section 2414, subsection 4;

(13) Operating a motor vehicle at a speed that exceeds the maximum speed limit by 30 miles per hour or more; and

(14) For a person whose license is reinstated pursuant to section 2412-A, subsection 7 or section 2508, operating a motor vehicle without an ignition interlock device; tampering with or circumventing the operation of an ignition interlock device; or requesting or soliciting another person to blow into or otherwise activate an ignition interlock device for the purpose of providing the person with an operable motor vehicle; or [2013, c. 381, Pt. B, §30 (AMD).]

B. The person has accumulated 10 or more convictions or adjudications for moving violations arising out of separate acts committed within a 5-year period. [2005, c. 606, Pt. A, §7 (NEW).]

[ 2013, c. 381, Pt. B, §30 (AMD) .]

2. Inclusions. The offenses included in subsection 1 include offenses under former Title 29, a federal law, a law of another state and a municipal ordinance substantially conforming to the statutory violations.

[ 2005, c. 606, Pt. A, §7 (NEW) .]

3. Offenses not included. The following convictions are not included under subsection 1, paragraph A:

A. A conviction of operating a motor vehicle without a license if the license had expired and was not suspended or revoked; [2009, c. 58, §1 (AMD).]

B. A conviction of operating after suspension when the suspension is based upon a failure to pay child support; [2009, c. 297, §3 (AMD).]

C. A conviction of operating after suspension when the suspension is based solely on a failure to pay the reinstatement fee required by section 2486; and [2009, c. 297, §3 (AMD).]

D. An adjudication for the traffic infraction of operating after suspension under section 2412-A, subsection 8. [2009, c. 297, §3 (NEW).]

[ 2009, c. 297, §3 (AMD) .]

4. Multiple offenses or violations. For the purposes of this section, when more than one offense or violation described in this section arises from the same incident, the offenses or violations are treated as one offense or violation.

[ 2005, c. 606, Pt. A, §7 (NEW) .]

SECTION HISTORY

2005, c. 606, §A7 (NEW). 2007, c. 531, §7 (AMD). 2007, c. 531, §10 (AFF). 2009, c. 58, §§1-3 (AMD). 2009, c. 297, §3 (AMD). 2013, c. 381, Pt. B, §30 (AMD).



29-A §2552. Immediate revocation; duration of revocation

Notwithstanding Title 4, section 152, subsection 9 and Title 5, sections 10003 and 10051, the Secretary of State shall immediately revoke, without preliminary hearing, the license to operate a motor vehicle of an habitual offender. [1999, c. 547, Pt. B, §49 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

The revocation under this section is indefinite. A license may not be issued to an habitual offender until after the minimum periods specified in section 2554. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A124 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 547, §B49 (AMD). 1999, c. 547, §B80 (AFF).



29-A §2553. Hearing procedure

1. Hearing on request. Any person whose license, permit or privilege to operate has been revoked pursuant to section 2552 may, within 30 days of notice of revocation, request a hearing to show cause why the license should not be revoked.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Issues. The only issues that are properly raised at a hearing are:

A. Whether the person whose license has been revoked is the same person named in the transcript or abstract; and [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. Whether the person's record brings that person within the definition of an habitual offender. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Other procedures. Except as specifically provided in this section, the hearing procedures set forth in subchapter III, article 3 apply to hearings under this section.

[ 1995, c. 65, Pt. A, §125 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A125 (AMD). 1995, c. 65, §§A153,C15 (AFF).



29-A §2554. Relief from habitual offender status

1. Petition for relief. After 3 years from the date of revocation, a person may petition for relief from habitual offender status. The petition must be presented to the Secretary of State.

[ 2001, c. 514, §2 (AMD) .]

2. Grant of relief by Secretary of State. If public safety will not be endangered and the person has complied with the financial responsibility requirements chapter 13, subchapter II, the Secretary of State may relieve the person from status as an habitual offender and restore the person's license on appropriate terms and conditions.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Operating after habitual offender revocation. The Secretary of State may not restore a license if a charge under former section 2557, section 2557-A or section 2558 is pending. If the Secretary of State subsequently determines that a license has been restored when a charge under former section 2557, section 2557-A or section 2558 was pending, the Secretary of State shall, without hearing, immediately reinstate the revocation and provide notice of the reinstatement. A license may not be issued to a person who has been convicted of a violation of former section 2557, section 2557-A or section 2558 for a period of at least one year following the conviction or longer as provided under former section 2557, section 2557-A or section 2558.

[ 2005, c. 606, Pt. A, §8 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2001, c. 514, §2 (AMD). 2005, c. 606, §A8 (AMD).



29-A §2555. Revocation following restoration

The Secretary of State shall revoke the license of a person whose license has been restored pursuant to section 2554 when: [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

1. New convictions. Within a 5-year period of the restoration, the person commits a new offense under section 2551-A, subsection 1, paragraph A; or

[ 2005, c. 606, Pt. B, §6 (AMD) .]

2. Continued liability. The person commits a new offense under section 2551-A, subsection 1, paragraph A and, within 5 years preceding the date of that new offense, the person's record shows accumulated convictions or adjudications, including the new offense, which results in that person's being defined as an habitual offender under section 2551-A, subsection 1, paragraph A.

[ 2005, c. 606, Pt. B, §6 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2005, c. 606, §B6 (AMD).



29-A §2556. Work-restricted license for habitual offender

1. Definition. For purposes of this section, a "work-restricted license" is a license to operate a motor vehicle between a residence and a place of employment, in the scope of employment, or both, as determined by the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Petition. An habitual offender whose license has been revoked pursuant to section 2552 may petition the Secretary of State for a work-restricted license only after the expiration of 18 months from the date the license was revoked pursuant to section 2552.

[ 2001, c. 514, §3 (AMD) .]

3. Stay. On receipt of the petition, the Secretary of State may stay the revocation and issue a work-restricted license. In deciding whether to issue a work-restricted license, the Secretary of State may consider the petitioner's need.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Ineligibility. A person is not eligible for a work-restricted license if habitual offender status is based on a conviction or adjudication under former section 2551, section 2551-A, subsection 1, paragraph A, subparagraph (1), former section 2557, section 2557-A or section 2558 or the revocation is issued pursuant to section 2555.

[ 2005, c. 606, Pt. A, §9 (AMD) .]

5. Eligibility. If a conviction is based on former section 2551 or section 2551-A, subsection 1, paragraph A, subparagraph (2), the person must have completed the period of suspension required for the OUI conviction and the Secretary of State must have received written notice that the person has satisfactorily completed the alcohol and drug program.

[ 2013, c. 381, Pt. A, §5 (AMD) .]

6. Revocation of work-restricted license. The Secretary of State shall revoke, without preliminary hearing, the license of a person who is adjudicated or convicted of a violation of the provisions of this Title committed during the period of a work-restricted license or who violates a restriction or condition of the license.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Stay vacated. On revocation of the work-restricted license, the stay of revocation issued pursuant to this section is immediately vacated.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Hearing. An habitual offender whose work-restricted license has been revoked may request a hearing within 30 days of the revocation.

A stay of revocation may not be issued pending a hearing.

If, after the hearing, the Secretary of State finds that the person is not the same person named in the transcript or abstract, the revocation must be stayed and a work-restricted license must be reissued.

If the Secretary of State finds that the person is the same person named in the transcript or abstract, the revocation must be invoked.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. New offense. An habitual offender who is adjudicated or convicted of a violation of the provisions of this Title while operating under a work-restricted license is not entitled to any further relief during the remaining term of the revocation.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 641, §1 (AMD). 2001, c. 514, §3 (AMD). 2005, c. 606, §§A9,B7 (AMD). 2013, c. 381, Pt. A, §5 (AMD).



29-A §2557. Operating after habitual offender revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 65, §§C13,14 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 476, §1 (AMD). 1997, c. 776, §51 (AMD). 2003, c. 452, §§Q90-92 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 673, §§TT6,7 (AMD). 2005, c. 606, §A10 (RP).



29-A §2557-A. Operating after habitual offender revocation

1. Operating after habitual offender revocation. A person commits operating after habitual offender revocation if that person:

A. Operates a motor vehicle on a public way, as defined in Title 17-A, section 505, subsection 2, when that person's license to operate a motor vehicle has been revoked under this subchapter or former Title 29, chapter 18-A and that person:

(1) Has received written notice of the revocation from the Secretary of State;

(2) Has been orally informed of the revocation by a law enforcement officer;

(3) Has actual knowledge of the revocation; or

(4) Is a person to whom written notice was sent in accordance with section 2482 or former Title 29, section 2241, subsection 4; or [2005, c. 606, Pt. A, §11 (NEW).]

B. After having one or more prior convictions for violating former section 2557, this section or section 2558, violates section 2412-A. [2005, c. 606, Pt. A, §11 (NEW).]

[ 2005, c. 606, Pt. A, §11 (NEW) .]

2. Penalties. The following penalties apply.

A. A person is guilty of a Class D crime if the person violates subsection 1 and:

(1) The person has not been convicted for operating after revocation under this section or under former Title 29, section 2298 within the previous 10 years; and

(2) The person has not received an OUI conviction within the previous 10 years.

The minimum fine for a Class D crime under this paragraph is $500 and the minimum term of imprisonment is 30 days, neither of which may be suspended by the court. [2009, c. 54, §5 (AMD); 2009, c. 415, Pt. C, §§2, 3 (AFF).]

B. A person is guilty of a Class C crime if the person violates subsection 1 and:

(1) The person has one conviction for operating after revocation under this section or under former Title 29, section 2298 within the previous 10 years; or

(2) The person has one OUI conviction within the previous 10 years.

The minimum fine for a Class C crime under this paragraph is $1,000 and the minimum term of imprisonment is 6 months, neither of which may be suspended by the court. [2009, c. 54, §5 (AMD); 2009, c. 415, Pt. C, §§2, 3 (AFF).]

C. A person is guilty of a Class C crime if the person violates subsection 1 and:

(1) The person has 2 convictions for operating after revocation under this section or under former Title 29, section 2298 within the previous 10 years; or

(2) The person has 2 OUI convictions within the previous 10 years.

The minimum fine for a Class C crime under this paragraph is $1,000 and the minimum term of imprisonment is 9 months plus a day, neither of which may be suspended by the court. [2009, c. 54, §5 (AMD); 2009, c. 415, Pt. C, §§2, 3 (AFF).]

D. A person is guilty of a Class C crime if the person violates subsection 1 and:

(1) The person has 3 or more convictions for operating after revocation under this section or under former Title 29, section 2298 within the previous 10 years; or

(2) The person has 3 or more OUI convictions within the previous 10 years.

The minimum fine for a Class C crime under this paragraph is $1,000 and the minimum term of imprisonment is 2 years, neither of which may be suspended by the court. [2009, c. 54, §5 (AMD); 2009, c. 415, Pt. C, §§2, 3 (AFF).]

[ 2009, c. 54, §5 (AMD); 2009, c. 415, Pt. C, §§2, 3 (AFF) .]

3. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2005, c. 606, Pt. A, §11 (NEW) .]

4. Relief from habitual offender status. The Secretary of State may not grant relief from habitual offender status under section 2554 until at least 3 years have passed after the original date scheduled for eligibility to apply for relief of that status.

[ 2005, c. 606, Pt. A, §11 (NEW) .]

5. Presumption of identity. If the name and date of birth of a person being prosecuted are the same as those of the habitual offender whose privilege to operate has been suspended, it is prima facie evidence that it is the same person.

[ 2005, c. 606, Pt. A, §11 (NEW) .]

6. Notice to Secretary of State. A law enforcement officer who has arrested a person for or charged a person with violating this section shall notify the Secretary of State of that action.

[ 2005, c. 606, Pt. A, §11 (NEW) .]

SECTION HISTORY

2005, c. 606, §A11 (NEW). 2009, c. 54, §5 (AMD). 2009, c. 415, Pt. C, §§2, 3 (AFF).



29-A §2558. Aggravated operating after habitual offender revocation

1. Crime. A person is guilty of aggravated operating after habitual offender revocation if that person violates section 2557-A and at the time of the violation the person commits one or more of the following:

A. OUI in violation of section 2411; [2005, c. 606, Pt. A, §12 (NEW).]

B. Driving to endanger in violation of section 2413; [2005, c. 606, Pt. A, §12 (NEW).]

C. Eluding an officer in violation of section 2414; [2005, c. 606, Pt. A, §12 (NEW).]

D. Passing a roadblock in violation of section 2414, subsection 4; and [2005, c. 606, Pt. A, §12 (NEW).]

E. Operating a motor vehicle at a speed that exceeds the maximum speed limit by 30 miles per hour or more. [2005, c. 606, Pt. A, §12 (NEW).]

[ 2005, c. 606, Pt. A, §12 (NEW) .]

2. Penalties. The following penalties apply.

A. A person who violates subsection 1 commits a Class D crime for which a minimum fine of $500 and a minimum term of imprisonment of 6 months must be imposed, neither of which may be suspended by the court. [2005, c. 606, Pt. A, §12 (NEW).]

B. A person who violates subsection 1 and at the time has one OUI conviction, one conviction for violating this section or one conviction for violating former section 2557 or section 2557-A within the previous 10 years commits a Class C crime for which a minimum fine of $1,000 and a minimum term of imprisonment of one year must be imposed, neither of which may be suspended by the court. [2009, c. 415, Pt. C, §1 (AMD); 2009, c. 415, Pt. C, §§2, 3 (AFF).]

C. A person who violates subsection 1 and at the time has 2 convictions for violating this section, former section 2557 or section 2557-A within the previous 10 years commits a Class C crime for which a minimum fine of $2,000 and a minimum term of imprisonment of 2 years must be imposed, neither of which may be suspended by the court. [2005, c. 606, Pt. A, §12 (NEW).]

D. A person who violates subsection 1 and at the time has 3 or more convictions for violating this section, former section 2557 or section 2557-A within the previous 10 years commits a Class C crime for which a minimum fine of $3,000 and a term of imprisonment of 5 years must be imposed, neither of which may be suspended by the court. [2005, c. 606, Pt. A, §12 (NEW).]

[ 2009, c. 415, Pt. C, §1 (AMD); 2009, c. 415, Pt. C, §§2, 3 (AFF) .]

3. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2005, c. 606, Pt. A, §12 (NEW) .]

4. Relief from habitual offender status. The Secretary of State may not grant relief from habitual offender status under section 2554 until at least 3 years have passed after the original date scheduled for eligibility to apply for relief of that status.

[ 2005, c. 606, Pt. A, §12 (NEW) .]

5. Presumption of identity. If the name and date of birth of a person being prosecuted are the same as those of the habitual offender whose privilege to operate has been suspended, it is prima facie evidence that it is the same person.

[ 2005, c. 606, Pt. A, §12 (NEW) .]

6. Notice to Secretary of State. A law enforcement officer who has arrested a person for or charged a person with violating this section shall notify the Secretary of State of that action.

[ 2005, c. 606, Pt. A, §12 (NEW) .]

SECTION HISTORY

2005, c. 606, §A12 (NEW). 2009, c. 54, §6 (AMD). 2009, c. 415, Pt. C, §1 (AMD). 2009, c. 415, Pt. C, §§2, 3 (AFF).






Subchapter 6: GENERAL ENFORCEMENT PROVISIONS

29-A §2601. Summons and Complaint

1. Form of Uniform Summons and Complaint. Every law enforcement agency in this State shall use traffic summonses for civil violations defined in this Title and criminal traffic offenses defined in Title 23, section 1980 or this Title in the form known as the Uniform Summons and Complaint, which must be uniform throughout the State and must be issued in books with summonses in no less than quadruplicate and meeting the requirements of this chapter. The Uniform Summons and Complaint must include, at a minimum, the signature of the officer, a brief description of the alleged offense, the time and place of the alleged offense and the time, place and date the person is to appear in court. The Uniform Summons and Complaint must also include a statement that signing the summons does not constitute an admission or plea of guilty and that refusal to sign after having been ordered to do so by a law enforcement officer is a separate Class E crime. A person to whom a Uniform Summons and Complaint is issued or delivered must give a written promise to appear. The form of the Uniform Summons and Complaint must be approved by the Chief Judge of the District Court prior to its use.

[ 2013, c. 482, §6 (AMD) .]

2. Creation of forms. The Commissioner of Public Safety is responsible for creating the forms of Uniform Summons and Complaint, subject to the approval of the forms by the Chief Judge of the District Court.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Form of Violation Summons and Complaint. Every law enforcement agency in this State shall use traffic summonses for traffic infractions in the form known as the Violation Summons and Complaint, which must be uniform throughout the State and must be issued in books with summonses in no less than quadruplicate and meeting the requirements of this chapter. The form must include, at a minimum, the signature of the officer, a brief description of the alleged offense, the time and place of the alleged offense and the date on or before which the person is to file a written answer with the violations bureau. The Violation Summons and Complaint must also include a statement that signing the summons does not constitute an admission or plea of guilty and that refusal to sign after having been ordered to do so by a law enforcement officer is a separate Class E crime. The form of the Violation Summons and Complaint must be approved by the Chief Judge of the District Court prior to its use.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3-A. Electronic Violation Summons and Complaint. Notwithstanding subsection 3, the Chief Judge of the District Court may approve for use an electronic Violation Summons and Complaint form. The electronic Violation Summons and Complaint form must include, at a minimum, an electronic or digital signature of the officer, a brief description of the alleged offense, the time and place of the alleged offense and the date on or before which the person is to file a written answer with the violations bureau.

[ 2013, c. 112, §9 (NEW) .]

4. Responsibility for issuance and disposition. The summons and complaint forms must be printed and distributed as follows.

A. The District Court is responsible for printing all copies of the Violation Summons and Complaint forms. The Department of Public Safety is responsible for printing all copies of the Uniform Summons and Complaint forms and issuing both types to law enforcement agencies or others. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

B. The chief executive officer of every law enforcement agency or that chief executive officer's designee is responsible for the further issuance of summons and complaint forms to individual law enforcement officers and for the proper disposition of those forms. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Illegal disposition. It is unlawful and official misconduct for any law enforcement officer or other officer or public employee to dispose of a Violation Summons and Complaint or a Uniform Summons and Complaint or any portion of either or of the record of the issuance of a Violation Summons and Complaint or a Uniform Summons and Complaint in a manner other than as required under rules adopted pursuant to this section. Any person who solicits or aids in the disposition or attempted disposition of a Violation Summons and Complaint or a Uniform Summons and Complaint or any portion of either in any unauthorized manner commits a Class E crime.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Uniform Summons and Complaint as summons. A Uniform Summons and Complaint, when issued or delivered to a person by a law enforcement officer or served on the person in the manner prescribed by rule of the Supreme Judicial Court, acts as a summons to appear in court on the date and time specified in the summons or to otherwise respond in accordance with law on or before the date and time specified in the summons. Any person who fails to appear in court as directed by the summons or to otherwise respond in accordance with law on or before the date and time specified in the summons commits a Class E crime. Upon the person's failure to appear or respond, the court may issue a warrant of arrest. It is an affirmative defense to prosecution under this subsection that the failure to appear or respond resulted from just cause.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Violation Summons and Complaint as summons. The Violation Summons and Complaint, when issued or delivered to a person by a law enforcement officer or served on the person in the manner prescribed by rule of the Supreme Judicial Court, acts as an order to file written answer to the complaint on or before the date specified in the summons.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. When a lawful complaint. If the Uniform Summons and Complaint is duly sworn to as required by law and otherwise legally sufficient in respect to the form of a complaint and to charging commission of the offense alleged in the summons to have been committed, then the summons when filed with a court having jurisdiction constitutes a lawful complaint for the purpose of the commencement of any prosecution of a civil violation under this Title or a misdemeanor or Class D or Class E crime under Title 23, section 1980 or this Title. When filed with the violations bureau, the Violation Summons and Complaint is considered a lawful complaint for the purpose of the commencement of a traffic infraction proceeding.

[ 2013, c. 482, §7 (AMD) .]

9. Responsibility of law enforcement officer to file summonses and complaints with District Court. A law enforcement officer issuing a Violation Summons and Complaint charging the commission of a traffic infraction shall file the original of the Violation Summons and Complaint with the violations bureau within 5 days of the issuance of the Violation Summons and Complaint. A law enforcement officer issuing a Uniform Summons and Complaint that charges the commission of an offense shall file the original of the Uniform Summons and Complaint with the District Court having jurisdiction over the offense or in such other location as instructed by the Chief Judge of the District Court without undue delay and, in any event, within 5 days after the issuance of the Uniform Summons and Complaint.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

10. Refusal to sign. A person who refuses to sign a Uniform Summons and Complaint or a Violation Summons and Complaint after having been ordered to do so by a law enforcement officer commits a Class E crime. A law enforcement officer may not order a person to sign the Uniform Summons and Complaint for a civil violation unless the civil violation is an offense defined in Title 12; Title 28-A, section 2052; or this Title. Notwithstanding any other provision of law, the venue for a violation of this subsection is the same judicial division as for the Uniform Summons and Complaint or Violation Summons and Complaint that the person refuses to sign.

[ 1997, c. 653, §12 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 653, §12 (AMD). 2013, c. 112, §9 (AMD). 2013, c. 482, §§6, 7 (AMD).



29-A §2602. Jurisdiction

1. Traffic infractions. The District Court has original and exclusive jurisdiction over prosecutions for traffic infractions.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Other violations. The District Court has original and concurrent jurisdiction with the Superior Court over prosecutions for other violations of this Title.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Class C or greater. For Class C or greater crimes, the District Court jurisdiction is subject to Title 4, section 165 and Title 17-A, section 9.

[ 1999, c. 731, Pt. ZZZ, §38 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

4. Fines. Except as otherwise provided in this Title, fines and forfeitures collected under this Title accrue to the General Fund, except that:

A. Six percent of fines and forfeitures collected for all traffic infractions, including fines and forfeitures collected for traffic infractions under section 561-A, accrues to the Law Enforcement Agency Reimbursement Fund established in Title 4, section 173, subsection 4-B. This paragraph does not apply to sections 525, 1767 and 2363; [2001, c. 565, Pt. F, §3 (AMD).]

B. Of the fines and forfeitures collected for traffic infractions under sections 511, 2354, 2356, 2360, 2380, 2387 and 2388, 7% accrues to the General Fund, 6% accrues to the Law Enforcement Agency Reimbursement Fund and the balance accrues to the General Highway Fund; and [2003, c. 498, §6 (AMD); 2003, c. 498, §12 (AFF).]

C. Of the fines and forfeitures collected for violations other than traffic infractions under sections 511, 2354, 2356, 2360, 2380, 2387 and 2388, only $5 or 13%, whichever is greater, accrues to the General Fund and the balance accrues to the Highway Fund. [2003, c. 498, §6 (AMD); 2003, c. 498, §12 (AFF).]

[ 2003, c. 498, §6 (AMD); 2003, c. 498, §12 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1997, c. 750, §A3 (AMD). 1999, c. 731, §ZZZ38 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2001, c. 565, §F3 (AMD). 2003, c. 498, §6 (AMD). 2003, c. 498, §12 (AFF).



29-A §2603. Speedy trial (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2011, c. 559, Pt. B, §1 (RP).



29-A §2604. Traffic infraction; general penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 584, §B11 (AMD). 2013, c. 381, Pt. C, §4 (RP).



29-A §2605. Suspension on nonappearance or nonpayment of fine

1. Suspension by clerk. If a person fails to appear in court on the date and time specified in response to a Uniform Summons and Complaint, a summons, a condition of bail or order of court for any criminal violation of Title 23, section 1980; a civil violation under Title 28-A, section 2052; a civil violation under this Title; or any criminal provision of this Title, or for any further appearance ordered by the court, including one for the payment of a fine, either in person or by counsel, or fails to pay a fine imposed for a criminal traffic offense, the clerk shall suspend the person's license or permit, the right to operate a motor vehicle in this State and the right to apply for or obtain a license or permit. The court shall immediately notify that person of the suspension by regular mail or personal service. Written notice is sufficient if sent to the person's last known address.

If a person who is not an individual fails to appear or pay a fine in a civil violation under this Title or a criminal traffic offense, the clerk shall suspend the registration of the motor vehicle involved in the offense or that person's right to operate that vehicle in the State.

[ 2013, c. 482, §8 (AMD) .]

2. Notification of Secretary of State. Upon suspension under subsection 1 of a person's license or permit, the right to operate a motor vehicle in this State and the right to apply for or obtain a license or permit, the court shall notify the Secretary of State that the court has ordered the suspension. The Secretary of State shall immediately record the suspension.

[ 2005, c. 325, §3 (RPR) .]

3. Effect of suspension. A court-ordered suspension has the same force and effect as a suspension by the Secretary of State. The suspension remains in effect until the person appears, either in person or by counsel, or pays the fine.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Rescission of suspension. On appearances or payment of the fine, whichever was the basis for the suspension, and on the condition of payment of a $50 reinstatement fee pursuant to section 2486, subsection 1 to the Secretary of State, the clerk of the court in which the suspension was ordered shall rescind the suspension and notify the Secretary of State who, upon receipt of the $50 reinstatement fee, shall delete any record of the suspension from that person's driving record.

[ 2009, c. 213, Pt. YYYY, §4 (AMD) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 790, §D9 (AMD). 2001, c. 463, §4 (AMD). 2001, c. 463, §7 (AFF). 2005, c. 325, §§2,3 (AMD). 2009, c. 213, Pt. YYYY, §4 (AMD). 2013, c. 482, §8 (AMD).



29-A §2606. Enforcement of suspension

1. Confiscation of license, certificate or plates. If a law enforcement officer, in the course of stopping or detaining a motor vehicle, obtains a suspended license or certificate of registration, or a license issued by another state, foreign country or province when that person's license or certificate of registration is under suspension, the officer shall confiscate that license, certificate or plates and transmit the confiscated items together with a report of the circumstances to the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Investigation. On request of the Secretary of State, notification of the suspension must be served, and the certificate, license or plates must be confiscated. If the license, certificate or plates can not be confiscated, an investigation must be undertaken by the sheriff of the county in which that person resides by a state or local law enforcement officer or by an employee of the Secretary of State.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Confiscation of suspended licenses. The Secretary of State shall take reasonable actions to confiscate suspended licenses.

[ 2005, c. 606, Pt. A, §13 (NEW) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 2005, c. 606, §A13 (AMD).



29-A §2607. Conviction record to Secretary of State; public record

1. Transmission of abstract. For every conviction or adjudication of a violation relative to motor vehicles or to the operation of a vehicle, a court shall transmit to the Secretary of State an abstract, duly certified, setting forth the name of the court, the docket number of the case, the names of the parties, the nature of the offense, the date of the offense, the date of hearing, the plea, the judgment and the result.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Speeding. In a case involving a violation of sections 2073 to 2075, the abstract must contain the legal speed involved and the speed of which the person was convicted.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Public records. Abstracts are open to public inspection during reasonable hours.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Electronic reporting. When a court is equipped with a computer terminal or other electronic data processing equipment having the capacity to transmit to and retrieve from the official motor vehicle records of the Secretary of State all information included in the abstract, the court may use the computer terminal or electronic data processing equipment in lieu of a written document.

[ 1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF).



29-A §2608. Suspension for failure to appear, answer or pay a fine in a traffic infraction offense

If a person fails to answer in any traffic infraction proceeding under Title 23, section 1980 or any traffic infraction provision of this Title by the date specified in the Violation Summons and Complaint, fails to appear for trial or pay a fine assessed in any traffic infraction proceeding, the clerk shall suspend the person's license or permit, right to operate a motor vehicle in this State and the right to apply for or obtain a license or permit. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

If a person who is not an individual fails to appear, answer or pay a fine in a traffic infraction proceeding, the clerk shall suspend the registration of the motor vehicle involved in the offense or that person's right to operate that vehicle in the State. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

The clerk shall immediately notify that person of the suspension by regular mail or personal service. The suspension has the same force and effect as a suspension by the Secretary of State. The suspension remains in effect until the person answers or appears, either in person or by counsel, or pays the fine. On answer, appearance or payment of the fine, whichever was the basis for the suspension, and on condition of payment of a $50 reinstatement fee pursuant to section 2486, subsection 1 to the Secretary of State, the clerk of the court in which the suspension was ordered shall rescind the suspension and notify the Secretary of State who, upon receipt of the $50 reinstatement fee pursuant to section 2486, subsection 1, shall delete any record of the suspension from that person's driving record. [2009, c. 213, Pt. YYYY, §5 (AMD).]

Written notice is sufficient if sent by regular mail to the last known name and address provided by the person on the Violation Summons and Complaint, written answer to a Violation Summons and Complaint, a written pleading filed with the violations bureau or, if the person has not so provided an address, to the address shown on the Violation Summons and Complaint, a copy of which has been served on the person. The notice must also state that the license, permit or right to operate will not be reinstated and the person may not operate a motor vehicle before payment of the reinstatement fee as required under section 2486. [1993, c. 683, Pt. A, §2 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

When a court, including the violations bureau, is equipped with a computer terminal or other electronic data processing equipment having the capacity to transmit to and retrieve from the official motor vehicle records of the Secretary of State, the court may use the computer terminal or electronic data processing equipment in lieu of sending a written document to the Secretary of State. [2001, c. 361, §34 (NEW).]

SECTION HISTORY

1993, c. 683, §A2 (NEW). 1993, c. 683, §B5 (AFF). 1999, c. 790, §D10 (AMD). 2001, c. 361, §34 (AMD). 2001, c. 463, §5 (AMD). 2001, c. 463, §7 (AFF). 2009, c. 213, Pt. YYYY, §5 (AMD).












TITLE 30: FEDERALLY RECOGNIZED INDIAN TRIBES

Part 1: COUNTIES

Chapter 1: COUNTY OFFICERS

Subchapter 1: GENERAL PROVISIONS

30 §1. Expense accounts to be under oath (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2. Salaries (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 397, (AMD). 1965, c. 407, §1 (AMD). 1965, c. 420, §2 (AMD). 1965, c. 477, §§1,2 (AMD). 1965, c. 506, §1 (AMD). 1965, c. 513, §§58,59 (AMD). 1967, c. 414, §1 (AMD). 1967, c. 494, §§23C,23E, 23F (AMD). 1967, c. 530, §1 (AMD). 1969, c. 441, §1 (AMD). 1969, c. 473, §§1-16 (AMD). 1969, c. 484, §§1,2 (AMD). 1969, c. 573, §§1-12 (AMD). 1971, c. 390, §3 (AMD). 1971, c. 559, §1 (AMD). 1973, c. 98, §1 (AMD). 1973, c. 540, §§3,3-A (AMD). 1973, c. 567, §§3-6 (AMD). 1973, c. 724, §§2-4 (AMD). 1973, c. 767, §§1-16 (AMD). 1973, c. 775, §1 (AMD). 1975, c. 383, §§25,26 (AMD). 1975, c. 408, §§38-40 (AMD). 1975, c. 426, §2 (AMD). 1975, c. 498, §1 (AMD). 1975, c. 623, §§44-G (AMD). 1975, c. 727, §1 (AMD). 1975, c. 735, §§21,22 (AMD). 1977, c. 67, §3 (RPR). 1977, c. 114, §32 (AMD). 1977, c. 140, §§1-4 (AMD). 1977, c. 564, §§112,113 (AMD). 1977, c. 657, §§2-15 (AMD). 1977, c. 705, §2 (AMD). 1979, c. 82, §§1-11 (AMD). 1979, c. 173, §1 (AMD). 1979, c. 245, §1 (AMD). 1979, c. 544, §9 (AMD). 1979, c. 647, §§1-12 (AMD). 1979, c. 648, §§1-3 (AMD). 1979, c. 663, §§189,189A (AMD). 1979, c. 715, §§1-5 (AMD). 1981, c. 40, §§4,5 (AMD). 1981, c. 287, §1 (AMD). 1981, c. 401, §1 (AMD). 1981, c. 465, §§1-7 (AMD). 1981, c. 612, §§1,2 (AMD). 1981, c. 654, §§1-17 (AMD). 1983, c. 228, (AMD). 1983, c. 790, (AMD). 1985, c. 196, (AMD). 1985, c. 700, §1 (AMD). 1985, c. 799, (AMD). 1987, c. 391, (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 780, §1 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C1 (AMD).



30 §3. -- increases (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 67, §4 (RP).



30 §4. Fees; Kennebec County (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 724, §5 (RP).



30 §5. -- Penobscot County (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 724, §5 (RP).



30 §6. -- Waldo County (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 724, §5 (RP).



30 §7. Transition period (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 146, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §8. Mandatory retirement age prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 580, §18 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 2: COUNTY COMMISSIONERS

Article 1: GENERAL PROVISIONS

30 §51. Incompatible offices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 233, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §52. Commissioner not to be agent to spend money (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §53. Payment of costs on change of venue in criminal cases (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 383, §27 (RP). 1975, c. 408, §41 (RP).



30 §54. Warrants of distress; actions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §55. Services in condemnation cases (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §20 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §56. Execution of process (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §57. Saturday closing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §58. County offices of Androscoggin County (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 435, (NEW). 1973, c. 567, §20 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §59. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 541, §6 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §61. Administrative assistant (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 494, (NEW). 1975, c. 736, §1 (RP).



30 §63. Powers to provide services under contract (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 423, (NEW). 1987, c. 582, §A1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §64. Personnel records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 694, §3 (NEW). 1979, c. 403, §2 (RPR). 1987, c. 582, §A2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §64-A. Employment and dismissal of county employees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 394, §2 (NEW). 1985, c. 292, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §65. Charges and rents (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 67, §5 (NEW). 1981, c. 279, §11 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §66. County commissioners' authority (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 403, §1 (NEW). 1981, c. 698, §138 (AMD). 1983, c. 357, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §67. Civil violation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 403, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 2: ELECTION AND TENURE

30 §101. Board membership; chairman (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 332, §1 (AMD). 1975, c. 771, §308 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §101-A. Municipal school budget (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 272, §32 (NEW). 1975, c. 651, §2 (RP).



30 §102. Vacancies; expiration of term (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 332, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §103. Other times (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §309 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §104. Military or naval service; substitutes (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §§310,311 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §105. Mode of election (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §105-A. Creation of Aroostook County Commissioner Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 120, (NEW). 1973, c. 312, (NEW). 1973, c. 625, §193 (RP). 1973, c. 788, §130 (AMD). 1975, c. 623, §45 (AMD). 1983, c. 607, §1 (RP).



30 §105-B. Creation of Waldo County Commissioner Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 331, §1 (NEW). 1983, c. 607, §1 (RP).



30 §105-C. Creation of Somerset County Commissioner Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 352, §1 (NEW). 1983, c. 607, §1 (RP).



30 §105-D. Creation of Hancock County Commissioner Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 86, (NEW). 1977, c. 218, §1 (AMD). 1983, c. 607, §1 (RP).



30 §105-E. Creation of Piscataquis County Commissioner Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 370, §1 (NEW). 1983, c. 607, §1 (RP).



30 §105-F. Creation of Sagadahoc County Commissioner Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §194 (NEW). 1983, c. 607, §1 (RP).



30 §105-I. Creation of Androscoggin County Commissioner Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 544, §1 (NEW). 1977, c. 219, §1 (AMD). 1983, c. 607, §1 (RP).



30 §105-J. Creation of Oxford County Commissioner Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 149, §1 (NEW). 1975, c. 761, §61 (AMD). 1975, c. 770, §162 (AMD). 1977, c. 78, §169 (RPR). 1977, c. 696, §220 (AMD). 1983, c. 607, §1 (RP).



30 §105-O. Creation of York County Commissioner Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 498, §1 (NEW). 1975, c. 53, §1 (AMD). 1979, c. 663, §190 (AMD). 1983, c. 607, §1 (RP).



30 §105-P. Creation of Penobscot County Commissioner Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 145, §1 (NEW). 1983, c. 607, §1 (RP).



30 §105-Q. Creation of Kennebec County Commissioner Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 226, §1 (NEW). 1983, c. 607, §1 (RP).



30 §105-R. Creation of Cumberland County Commissioner Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 70, §1 (NEW). 1983, c. 607, §1 (RP).



30 §105-S. Creation of Lincoln County Commissioner Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 333, §1 (NEW). 1975, c. 645, §1 (AMD). 1983, c. 607, §1 (RP).



30 §105-T. Creation of Knox County Commissioner Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 405, §1 (NEW). 1975, c. 645, §2 (AMD). 1983, c. 607, §1 (RP).



30 §105-U. Creation of Franklin County Commissioner Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 334, §1 (NEW). 1983, c. 607, §1 (RP).



30 §105-V. Apportionment of county commissioner districts (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 518, (NEW). 1983, c. 675, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §105-W. County commissioner districts (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 607, §2 (NEW). 1983, c. 675, §2 (RPR). 1985, c. 260, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §105-X. Residency and election of county commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 607, §3 (NEW). 1987, c. 83, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §106. Salaries (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 267, (AMD). 1977, c. 121, (AMD). 1979, c. 245, §2 (AMD). 1979, c. 408, (AMD). 1983, c. 355, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 3: SESSIONS

30 §151. Sessions; times; places; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 99, (AMD). 1979, c. 37, (RPR). 1981, c. 170, (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §152. Quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 671, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 4: CLERK

30 §201. Designation; powers and duties; records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 254, §5 (RPR). 1975, c. 736, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §202. County Administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 736, §3 (NEW). 1983, c. 514, §§1-3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §202-A. Aroostook County (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 780, §2 (NEW). 1989, c. 878, §C2 (RP).



30 §202-B. York County (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 780, §3 (NEW). 1989, c. 878, §C3 (RP).






Article 5: ASSESSMENT OF TAXES

30 §251. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §252. Annual estimates for county taxes; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 299, (AMD). 1967, c. 426, (AMD). 1967, c. 541, §1 (RPR). 1971, c. 380, §§1-3 (AMD). 1975, c. 716, §§1,4 (AMD). 1977, c. 27, §§1-3 (AMD). 1977, c. 148, §§1-3 (AMD). 1981, c. 403, §2 (AMD). 1981, c. 406, §1 (AMD). 1983, c. 471, §5 (AMD). 1985, c. 45, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §252-A. Alternative fiscal year (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 73, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §253. Estimates recorded and sent to Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 162, (AMD). 1971, c. 380, §4 (AMD). 1971, c. 563, (AMD). 1973, c. 229, §1 (AMD). 1973, c. 386, (AMD). 1975, c. 716, §§2-4 (AMD). 1977, c. 27, §4 (AMD). 1977, c. 148, §4 (AMD). 1979, c. 351, §1 (RPR). 1981, c. 279, §12 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §253-A. Specific line categories (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 229, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §253-B. Certain grants to be paid on a quarterly basis (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 654, §1 (NEW). 1979, c. 40, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §253-C. Action on federal funds when Legislature not in session (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 351, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §254. Apportionment of county tax; warrants (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 155, (AMD). 1977, c. 27, §§5,6 (AMD). 1977, c. 698, §3 (AMD). 1981, c. 403, §3 (AMD). 1983, c. 435, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §254-A. Temporary extension (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 200, (NEW). 1975, c. 770, §163 (RP).



30 §254-B. Temporary extension (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 64, (NEW). 1977, c. 274, (AMD). 1977, c. 670, (AMD). 1979, c. 119, (AMD). 1979, c. 409, (AMD). 1981, c. 141, (RPR). 1981, c. 562, (AMD). 1983, c. 435, §2 (RP). 1983, c. 439, (AMD). 1985, c. 506, §A59 (RP).



30 §255. Acceptance of state and federal grants (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 661, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 6: BUILDINGS AND PROPERTY

30 §301. Courtrooms; jails; keeping of records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 383, §28 (AMD). 1975, c. 408, §§42,43 (AMD). 1975, c. 430, §§63,64 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §302. Removal of county buildings; vote (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 6, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §303. Inventory of property (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 219, (NEW). 1981, c. 279, §13 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §304. Bids, awards and contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 219, (NEW). 1979, c. 3, §§2,3 (AMD). 1985, c. 222, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 6-A: RECORDS

30 §344. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 289, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §345. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 289, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §346. General requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 289, §1 (NEW). 1977, c. 696, §221 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §347. County Records Board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 289, §1 (NEW). 1977, c. 78, §170 (AMD). 1983, c. 812, §178 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §348. Powers and duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 289, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §349. Assistance to counties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 289, §1 (NEW). 1981, c. 456, §A100 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §350. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 289, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 7: RECORDS

30 §351. Copies of records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 318, §10 (AMD). 1973, c. 28, §11 (AMD). 1973, c. 289, §2 (RP). 1973, c. 625, §196 (RP).



30 §352. Destruction of county records (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 441, §5 (AMD). 1973, c. 28, §12 (AMD). 1973, c. 289, §2 (RP). 1973, c. 625, §196 (RP).






Article 8: FINANCES

30 §401. County audit (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 541, §2 (RPR). 1973, c. 567, §20 (AMD). 1979, c. 494, (AMD). 1981, c. 403, §§4,5 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §401-A. Anticipatory borrowing (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 5, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §402. Androscoggin County contingent account (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 541, §3 (RP).



30 §403. Capital reserve accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 541, §4 (AMD). 1973, c. 625, §198 (AMD). 1981, c. 403, §6 (AMD). 1985, c. 459, §C4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §403-A. Unorganized territory accounts and interest (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 406, §2 (NEW). 1981, c. 698, §§139,140 (AMD). 1983, c. 471, §6 (RP).



30 §404. Loans (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §405. -- Franklin County (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §406. -- Washington County (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §407. -- Temporary (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 102, (AMD). 1969, c. 590, §57 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §408. Surplus funds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 415, (RPR). 1967, c. 541, §5 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §409. Bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 403, §7 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §410. Property taken for debt due from county (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §411. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 161, (AMD). 1969, c. 278, (RPR). 1969, c. 534, §1 (AMD). 1981, c. 403, §8 (AMD). 1983, c. 6, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §412. Androscoggin County -- child and family mental health services (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 393, (NEW). 1981, c. 403, §9 (RP).



30 §412-A. Piscataquis County -- child and family services (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 158, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §413. Authority to operate a regional solid waste collection and disposal service (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 436, (NEW). 1975, c. 325, §1 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §414. Towns and others served (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 436, (NEW). 1975, c. 325, §2 (RP).



30 §415. Fees to towns and unorganized territories (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 436, (NEW). 1975, c. 325, §2 (RP).



30 §416. Food stamp or donated food program (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 571, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §417. Piscataquis County; solid waste (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 158, §2 (NEW). 1973, c. 463, (NEW). 1973, c. 577, (NEW). 1973, c. 788, §131 (RP). 1975, c. 325, §3 (RP).



30 §418. Amount of assessments determined (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 577, (NEW). 1975, c. 325, §3 (RP).



30 §419. Priority social services programs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §132 (NEW). 1975, c. 293, §4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §420. Priority social services programs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §133 (NEW). 1975, c. 293, §4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §421. Powers and duties of the Kennebec and Somerset County commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 664, (NEW). 1973, c. 703, (NEW). 1973, c. 788, §134 (RP). 1975, c. 325, §4 (RP).



30 §422. Municipalities and others served (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 703, (NEW). 1975, c. 325, §4 (RP).



30 §423. Fees from municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 703, (NEW). 1975, c. 325, §4 (RP).



30 §424. Expending funds at County Jail and Recreation Center; Cumberland County (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §135 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §425. Kennebec County Commissioners to contract for fire protection services; Unity Township (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 631, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §426. Ambulance service in the plantations and unorganized territories of Piscataquis County (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 770, §164 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §427. Reimbursement for travel involved in criminal cases (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 127, §169 (NEW). 1981, c. 144, (RP).



30 §428. Authority to contract for energy conservation improvements (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 621, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Subchapter 3: DISTRICT ATTORNEYS

Article 1: ELECTION AND TENURE

30 §451. Election; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §7 (RPR). 1975, c. 771, §312 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §452. Military or naval service; substitutes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §8 (AMD). 1975, c. 771, §313 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §453. Salaries (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §9 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §454. Full-time district attorneys (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 473, §17 (NEW). 1969, c. 573, §13 (RP). 1973, c. 567, §10 (NEW). 1973, c. 636, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §455. Removal from office (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §§312-A (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 2: DUTIES

30 §501. Civil proceedings; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §11 (AMD). 1975, c. 731, §83 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §502. Criminal proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §12 (AMD). 1975, c. 430, §65 (AMD). 1975, c. 623, §§45-A (AMD). 1975, c. 731, §84 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §503. Dismissal of civil cases (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §68 (AMD). 1973, c. 567, §13 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §504. Collection of fines and costs; examination of sheriff's bond (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §14 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §505. Annual report to Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §15 (AMD). 1977, c. 696, §222 (AMD). 1983, c. 216, (RP).



30 §506. Restrictions and obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §15 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §507. Physical examination of crime victims (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 415, (NEW). 1977, c. 99, (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §508. Disclosure of minor victims of sexual offenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 628, §2 (NEW). 1979, c. 127, §170 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §509. Investigation of child abuse cases (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 495, §22 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 3: ASSISTANTS AND SUBSTITUTES

30 §551. Appointment of temporary substitutes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §16 (AMD). 1973, c. 642, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §552. Appointment of substitute on death or removal (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §17 (RPR). 1975, c. 771, §314 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §553. Assistant county attorneys; duties; term; Cumberland County (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 506, §2 (AMD). 1973, c. 567, §18 (RP).



30 §553-A. Prosecutorial districts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §19 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §553-B. District attorney salaries (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 544, §10 (NEW). 1981, c. 702, §§L1-L5 (AMD). 1983, c. 477, §§E,6,1 (AMD). 1987, c. 349, §H17 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §554. -- Androscoggin County (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 407, §2 (AMD). 1973, c. 567, §18 (RP). 1973, c. 775, §2 (AMD).



30 §554-A. Assistant district attorneys (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §19 (NEW). 1975, c. 411, (AMD). 1977, c. 579, §§E2-E5 (AMD). 1979, c. 67, §§1,2 (AMD). 1979, c. 542, §§C1,C2 (AMD). 1979, c. 663, §191 (AMD). 1981, c. 491, §§1-3 (AMD). 1983, c. 477, §§E,6,2 (AMD). 1985, c. 501, §B20 (AMD). 1987, c. 349, §H18 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §555. -- Penobscot County (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 420, §1 (AMD). 1973, c. 567, §18 (RP).



30 §555-A. District attorney operations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 579, §E6 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §556. -- Kennebec County (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 79, (AMD). 1973, c. 98, §2 (AMD). 1973, c. 567, §18 (RP).



30 §557. -- Aroostook County (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §18 (RP).



30 §558. -- York County (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 573, §14 (RPR). 1973, c. 567, §18 (RP).



30 §559. -- Oxford County (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 530, §2 (NEW). 1973, c. 305, (AMD). 1973, c. 567, §18 (RP).



30 §560. -- Somerset County (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 530, §2 (NEW). 1973, c. 567, §18 (RP).



30 §561. -- Hancock County (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 484, §3 (NEW). 1973, c. 567, §18 (RP).



30 §562. -- Washington County (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 484, §4 (NEW). 1973, c. 567, §18 (RP).









Subchapter 4: COUNTY TREASURERS

Article 1: ELECTION AND TENURE

30 §601. Election; vacancy (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §315 (AMD). 1981, c. 287, §2 (AMD). 1981, c. 401, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §601-A. Penobscot County; treasurer (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 287, §3 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §601-B. Aroostook County; treasurer (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 401, §3 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §602. Notice; election; county commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §316 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §603. Bond and tenure of office (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §604. Salaries (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 67, §6 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §605. Androscoggin County treasurer to be full time (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 657, §16 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §606. Creation of position of appointed county treasurer (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 419, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §607. Term; qualification; compensation of appointed treasurer (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 419, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 2: DEPUTIES

30 §651. Appointment; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 277, (AMD). 1981, c. 394, §3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §651-A. Provisional treasurer (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 537, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 3: DUTIES GENERALLY

30 §701. Deposit or investment of county funds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §702. Receipt of costs in favor of State (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §703. Annual statement of financial standing (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 403, §10 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §704. Payments out of treasury (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 282, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 4: RECORDS AND ACCOUNTS

30 §751. Accounts; enforcing payment of taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 326, (AMD). 1975, c. 383, §29 (AMD). 1975, c. 408, §44 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §752. Record of fines and bills of costs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 127, §171 (RP).



30 §753. Treasurer's account with county estimate (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §754. Annual account to county commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §755. Account of federal money for use of jails (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §756. Collection of accounts due counties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Subchapter 5: CLERKS

30 §801. Funds available (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 302, (AMD). 1981, c. 403, §§11,12 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 6: SHERIFFS AND OFFICERS

Article 1: GENERAL PROVISIONS

30 §851. Pension for dependents (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 36, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §852. Officer not to act as attorney or draw papers; employee of jailer not to act as judge or attorney (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 736, §44 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §853. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §2 (NEW). 1977, c. 650, §3 (AMD). 1985, c. 506, §A60 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 2: ELECTION AND TENURE; BOND

30 §901. Election or appointment; bond (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §902. Approval of bond; delivery to State Auditor (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §903. Annual examination of bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §904. New bond where insufficient (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §905. Forfeiture for neglect to give bond (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §317 (AMD). 1977, c. 78, §171 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §906. Governor may require new bond (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §318 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §907. New bonds required on application of sureties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §908. Salaries (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 67, §7 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §909. County sheriff to be full time (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 657, §17 (NEW). 1979, c. 173, §2 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 3: DEPUTIES

30 §951. Deputies; appointments and removal (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 379, (AMD). 1971, c. 213, (AMD). 1977, c. 114, §33 (AMD). 1977, c. 431, §4 (RPR). 1977, c. 650, §4 (AMD). 1981, c. 394, §4 (RPR). 1985, c. 261, (AMD). 1985, c. 374, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §952. Special deputies; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §35 (AMD). 1973, c. 709, §4 (AMD). 1977, c. 431, §§5-7 (AMD). 1987, c. 370, §6 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §953. Deputies; uniforms (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §8 (RPR). 1987, c. 558, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §954. Chief deputy (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §9 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §955. Chief deputy, deputies, bond; approval and filing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §10 (AMD). 1977, c. 650, §§5,6 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §956. -- powers during vacancy in sheriff's office (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §957. Powers of other deputies during vacancy (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §958. Full-time or part-time deputies; special deputies; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 308, §1 (AMD). 1967, c. 276, (AMD). 1969, c. 316, (AMD). 1969, c. 518, (AMD). 1969, c. 590, §§57-A (AMD). 1971, c. 315, (AMD). 1973, c. 385, (AMD). 1975, c. 274, (RPR). 1977, c. 67, §8 (AMD). 1977, c. 431, §11 (RPR). 1977, c. 650, §7 (RPR). 1983, c. 161, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §959. Political activities (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §12 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 4: DUTIES

30 §1001. County law enforcement administration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §13 (RPR). 1977, c. 564, §§113A,113B (AMD). 1983, c. 60, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1002. Aid required by officer; refusal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 430, §66 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1003. Officer to pay money collected (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1004. Arrest in other counties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 108, (NEW). 1975, c. 430, §67 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 5: FEES

30 §1051. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 308, §2 (AMD). 1967, c. 375, §§1-3 (AMD). 1969, c. 590, §58 (AMD). 1971, c. 61, §1 (AMD). 1971, c. 283, §§1,2 (AMD). 1971, c. 622, §95 (AMD). 1973, c. 129, (AMD). 1975, c. 430, §68 (AMD). 1977, c. 298, §§1,2 (AMD). 1977, c. 431, §17 (AMD). 1979, c. 19, §§1,2 (AMD). 1979, c. 127, §§172,173 (AMD). 1981, c. 99, (AMD). 1981, c. 279, §§14,15 (AMD). 1983, c. 74, §§1-3 (AMD). 1987, c. 223, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1052. Fees from deputies (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1053. Collection and accounting for fees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1054. Disposal of fees collected from other counties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 6: ACTIONS AGAINST SHERIFFS

30 §1101. Persons injured sue on sheriff's bond; indorsement of writ; costs; judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1102. Actions on sheriff's bond; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1103. Service; right of person filing complaint; answer (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1104. Damages assessed on rendition of judgment; issue of executions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1105. Exemption from arrest in civil action; proceedings on failure to pay execution; office vacated (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §114 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1106. Copy of bond available; evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1107. Survival of actions against sheriff or deputy (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 7: REMOVAL OF SHERIFF

30 §1111. Removal of sheriff (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §14 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 8: COUNTY LAW ENFORCEMENT FUNCTIONS

30 §1121. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §15 (NEW). 1985, c. 715, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1122. Patrol (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §15 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1123. Communications centers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §15 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1123-A. Public safety answering point (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 840, §4 (NEW). 1989, c. 878, §C4 (RP).



30 §1124. Detention (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §15 (NEW). 1985, c. 640, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1125. Investigation, intelligence or laboratory services (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §15 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1126. Rescue services (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §15 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1127. Ambulance service (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §15 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1128. Juvenile services (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §15 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1129. Administrative services (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §15 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1130. Victim and witness support (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 352, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 9: PARKING ENFORCEMENT SPECIALISTS

30 §1130-A. Volunteer parking enforcement programs (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 828, §1 (NEW). 1989, c. 878, §C5 (RP).



30 §1130-B. Training and examination (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 828, §1 (NEW). 1989, c. 878, §C5 (RP).



30 §1130-C. Municipal volunteer parking enforcement program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 828, §1 (NEW). 1989, c. 878, §C5 (RP).









Subchapter 7: COUNTY PERSONNEL BOARD

30 §1131. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §16 (NEW). 1981, c. 394, §5 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1132. Membership, term and compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §16 (NEW). 1983, c. 134, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1133. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §16 (NEW). 1981, c. 394, §§6,7 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1134. Director; qualifications; tenure; compensation; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §16 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Chapter 3: MERIDIAN LINES AND STANDARDS OF LENGTH

30 §1151. Meridian line; record (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 279, §16 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1152. Care and custody (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 279, §17 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1153. Annual verification of compass; record of needle declination (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1154. Standards of length; verification of tape or chain (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 279, §18 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1155. Appointment of commissioners to verify meridians (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §319 (AMD). 1981, c. 279, §19 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1156. Injury to meridians; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1157. Exception (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 227, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 5: FIRE PROTECTION AND DUMPS

30 §1201. Fire Protection (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 354, (AMD). 1969, c. 68, (AMD). 1969, c. 590, §§58-A (AMD). 1971, c. 132, (AMD). 1973, c. 118, §1 (AMD). 1975, c. 278, (AMD). 1975, c. 632, (AMD). 1979, c. 541, §§B39,B40 (AMD). 1979, c. 666, §2 (AMD). 1983, c. 471, §7 (RP).



30 §1202. Public services (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 169, (AMD). 1967, c. 501, (AMD). 1969, c. 11, (AMD). 1973, c. 118, §2 (AMD). 1975, c. 393, (AMD). 1977, c. 503, §29 (AMD). 1977, c. 681, §§1-3 (AMD). 1979, c. 666, §3 (AMD). 1983, c. 471, §8 (RP).



30 §1203. Dumps (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 292, (NEW). 1983, c. 471, §9 (RP).



30 §1203-A. Contract authority; assessment for costs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 126, (NEW). 1983, c. 471, §10 (RP).



30 §1204. Assessments repealed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §5 (NEW). 1973, c. 625, §199 (AMD). 1983, c. 471, §11 (RP).



30 §1205. Insurance for firefighters (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 680, §3 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 7: CIVIL DEFENSE

30 §1251. Activities authorized; costs (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 9: REGIONAL DEVELOPMENT

30 §1301. Membership in a regional planning commission (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 534, §2 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 10: WALDO COUNTY BUDGET COMMITTEE

30 §1401. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 223, (NEW). 1985, c. 367, (NEW). 1985, c. 428, (NEW). 1985, c. 700, §2 (AMD). 1985, c. 737, §A85 (RPR). 1987, c. 402, §A160 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1402. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 223, (NEW). 1985, c. 367, (NEW). 1985, c. 428, (NEW). 1985, c. 737, §A85 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1403. Waldo County Budget Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 223, (NEW). 1985, c. 367, (NEW). 1985, c. 428, (NEW). 1985, c. 737, §A85 (RPR). 1987, c. 158, §§1,2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1404. Budget committee organization (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 223, (NEW). 1985, c. 367, (NEW). 1985, c. 428, (NEW). 1985, c. 737, §A85 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1405. Budget procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 223, (NEW). 1985, c. 367, (NEW). 1985, c. 428, (NEW). 1985, c. 737, §A85 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1406. Budget amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 223, (NEW). 1985, c. 367, (NEW). 1985, c. 428, (NEW). 1985, c. 737, §A85 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1407. Filing of county budget (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 223, (NEW). 1985, c. 367, (NEW). 1985, c. 428, (NEW). 1985, c. 737, §A85 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1408. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 428, (NEW). 1985, c. 737, §A85 (RP).






Chapter 10-A: KENNEBEC COUNTY BUDGET ADVISORY COMMITTEE

30 §1411. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A85A (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1412. Kennebec County Budget Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A85A (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1413. Budget advisory committee organization (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A85A (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1414. Budget procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A85A (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1415. Budget amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A85A (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1416. Filing of county budget (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A85A (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1417. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A85A (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 10-A: PISCATAQUIS COUNTY BUDGET COMMITTEE

30 §1421. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 707, (NEW). 1985, c. 737, §A85B (NEW). 1987, c. 402, §A161 (RP). 1987, c. 455, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1422. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 707, (NEW). 1985, c. 737, §A85B (NEW). 1987, c. 402, §A161 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1423. Aroostook County Budget Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 707, (NEW). 1985, c. 737, §A85B (NEW). 1987, c. 402, §A161 (RP). 1987, c. 455, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1424. Budget committee organization (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 707, (NEW). 1985, c. 737, §A85B (NEW). 1987, c. 402, §A161 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1425. Budget procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 707, (NEW). 1985, c. 737, §A85B (NEW). 1987, c. 41, (AMD). 1987, c. 47, §1 (AMD). 1987, c. 402, §A161 (RP). 1987, c. 455, §3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1426. Budget amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 707, (NEW). 1985, c. 737, §A85B (NEW). 1987, c. 402, §A161 (RP). 1987, c. 455, §4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1427. Filing of county budget (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 707, (NEW). 1985, c. 737, §A85B (NEW). 1987, c. 402, §A161 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 10-B: AROOSTOOK COUNTY BUDGET COMMITTEE

30 §1421. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 707, (NEW). 1985, c. 737, §A85B (NEW). 1987, c. 402, §A161 (RP). 1987, c. 455, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1422. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 707, (NEW). 1985, c. 737, §A85B (NEW). 1987, c. 402, §A161 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1423. Aroostook County Budget Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 707, (NEW). 1985, c. 737, §A85B (NEW). 1987, c. 402, §A161 (RP). 1987, c. 455, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1424. Budget committee organization (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 707, (NEW). 1985, c. 737, §A85B (NEW). 1987, c. 402, §A161 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1425. Budget procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 707, (NEW). 1985, c. 737, §A85B (NEW). 1987, c. 41, (AMD). 1987, c. 47, §1 (AMD). 1987, c. 402, §A161 (RP). 1987, c. 455, §3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1426. Budget amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 707, (NEW). 1985, c. 737, §A85B (NEW). 1987, c. 402, §A161 (RP). 1987, c. 455, §4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1427. Filing of county budget (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 707, (NEW). 1985, c. 737, §A85B (NEW). 1987, c. 402, §A161 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1428. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A85B (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 10-C: ANDROSCOGGIN COUNTY BUDGET COMMITTEE

30 §1451. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 806, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1452. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 806, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1453. Androscoggin County budget committee (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 806, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1454. Budget committee organization (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 806, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1455. Budget procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 806, (NEW). 1987, c. 47, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1456. Budget amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 806, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1457. Filing of county budget (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 806, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 10-D: PISCATAQUIS COUNTY BUDGET COMMITTEE

30 §1461. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A162 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1462. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A162 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1463. Piscataquis County Budget Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A162 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1464. Budget committee organization (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A162 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1465. Budget procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A162 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1466. Budget amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A162 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1467. Filing of county budget (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A162 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 11: COUNTY CHARTERS

Subchapter 1: GENERAL PROVISIONS

30 §1501. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 486, (NEW). 1979, c. 127, §173 (AMD). 1979, c. 671, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1502. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 486, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 2: PROCEDURES

30 §1551. Charter adoptions, revisions, procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 486, (NEW). 1979, c. 671, §§3-7 (AMD). 1981, c. 301, §6 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1552. Charter commission; membership; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 486, (NEW). 1979, c. 671, §§8-15 (AMD). 1981, c. 301, §§7-9 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1553. Charter amendments; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 486, (NEW). 1979, c. 671, §§16-19 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1554. Submission to voters (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 486, (NEW). 1979, c. 671, §§20,21 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1555. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 486, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 3: CHARTER POWERS

30 §1601. Charter powers; limits (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 486, (NEW). 1979, c. 671, §§22,23 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1602. Application of general law; duties designated (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 486, (NEW). 1979, c. 671, §24 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1603. Void charters (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 486, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1604. Finance committee (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 671, §25 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1605. Budget procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 671, §26 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Chapter 12: CUMBERLAND COUNTY BUDGET

30 §1651. Budget; appropriations; approval (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 413, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1652. Interim budget (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 413, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1653. Advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 413, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1654. Public hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 413, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1655. Budget estimate; submission to advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 413, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1656. Final budget estimates; filing (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 413, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 13: COUNTY JAILS AND JAILERS

Subchapter 1: OFFICIALS AND PERSONNEL

30 §1701. Custody of jail and prisoners; jailer (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1702. Jailer's duties when office of sheriff vacant (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1703. Offices of jailer and sheriff vacant; appointment by county commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1704. Jailer to return list of prisoners at each criminal session of court (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1705. Official papers filed and kept with calendar and delivered to successor (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1706. Sheriff answerable for delivery of prisoners to successors (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1707. Liability of sheriff for escape (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1708. Escape through insufficiency of jail; sum paid; reimbursed (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1709. Appointment of agent to defend county; execution (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1710. Liability of keeper and sheriff for escape (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1711. Administration of medication (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1712. Recovery of medical expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 752, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 2: PRISONERS AND THEIR CONDUCT

30 §1751. Pay for labor of prisoners before sentence (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1752. Positions of trust for certain prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1753. Treatment of prisoners for debt and minors (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1754. Violations or furnishing liquor to prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1755. Federal prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1756. Prisoners to attend funerals (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1757. Disposal of body of person who died in jail (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1758. Record of persons committed (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1759. Assistance to discharged prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1760. Transfer from jails (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 581, §6 (NEW). 1985, c. 820, §C (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1761. Transfer from state correctional facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 581, §6 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1762. Removal for disease (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 581, §6 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 3: PRISON LABOR

30 §1801. Employment of prisoners generally (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1802. Charitable organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1803. Contracts subject to cancellation or suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1804. Employment of county jail prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1985, c. 352, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1805. Furloughs (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1806. Prisoner participation in municipal public works projects (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1807. Damage to property by inmates; restitution (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 352, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 4: MISCELLANEOUS PROVISIONS

30 §1851. Examination of jails (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1852. Jails to be clean and healthful (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1853. Bible, books and instruction for prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1854. Supplies for jails; accounts audited (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1855. Cumberland commissioners annually advertise for supplies (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1856. Transfer of prisoners when jail unfit or insecure (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1983, c. 581, §7 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1857. Fines applied to building and repair of jail (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1858. Additional accommodations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).












Part 2: MUNICIPALITIES

Chapter 201: GENERAL PROVISIONS

30 §1901. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §60 (AMD). 1967, c. 429, §§1-3 (AMD). 1969, c. 152, §§1,2 (AMD). 1969, c. 519, §§1,2 (AMD). 1973, c. 676, §1 (AMD). 1975, c. 531, §§1-A (AMD). 1977, c. 390, §3 (AMD). 1977, c. 564, §115 (AMD). 1979, c. 127, §174 (AMD). 1981, c. 698, §§141,142 (AMD). 1983, c. 114, §3 (AMD). 1987, c. 583, §4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1901-A. Declaration of public necessity (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §4 (NEW). 1969, c. 519, §3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1902. Municipality as body corporate (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1903. Gifts of money or property in trust (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 583, §18 (AMD). 1987, c. 582, §A3 (AMD). 1987, c. 583, §5 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1904. -- conditions attached (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 583, §19 (AMD). 1987, c. 582, §A4 (AMD). 1987, c. 583, §6 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1905. Unconditional gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 536, §3 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1906. Prohibited appointments (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 233, §3 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 201-A: HOME RULE

30 §1911. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 563, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1912. Charter revisions, adoptions, procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 563, (NEW). 1973, c. 536, §4 (AMD). 1975, c. 329, §1 (AMD). 1987, c. 582, §A5 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1913. Charter commission, membership, procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 563, (NEW). 1971, c. 398, (AMD). 1975, c. 329, §§2-5 (AMD). 1977, c. 79, §§1,2 (AMD). 1979, c. 663, §192 (AMD). 1985, c. 224, §1 (AMD). 1987, c. 582, §A6 (AMD). 1987, c. 583, §7 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1914. Charter amendments, procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 563, (NEW). 1971, c. 362, §§1-4 (AMD). 1973, c. 304, (AMD). 1973, c. 388, §1 (AMD). 1975, c. 329, §6 (AMD). 1981, c. 687, §§2,3 (AMD). 1985, c. 192, §1 (AMD). 1987, c. 583, §8 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1915. Submission to voters (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 563, (NEW). 1971, c. 544, §104 (AMD). 1973, c. 388, §2 (AMD). 1985, c. 192, §2 (AMD). 1985, c. 224, §§2,3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1916. Recording (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 563, (NEW). 1971, c. 307, (RPR). 1971, c. 480, §9 (AMD). 1971, c. 622, §96 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1917. Ordinance, power limited (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 563, (NEW). 1987, c. 583, §9 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1918. Private and special laws, effect of (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 563, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1919. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 563, (NEW). 1975, c. 329, §§7-10 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1920. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 563, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 202: CONSOLIDATION

30 §1931. Authority to consolidate (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 381, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1932. Joint charter commission (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 381, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1933. Alternative procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 381, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1934. Effects of consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 381, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1935. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 381, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1936. Certificate to Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 381, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 203: INTERLOCAL COOPERATION

30 §1951. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1952. Public agency defined (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1953. Joint exercise of powers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 479, §§9,10 (AMD). 1977, c. 630, §3 (AMD). 1987, c. 582, §§A7,A8 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1954. Filing of agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1955. Approval by state officers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A9 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1956. Funds, personnel and services (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1957. Former districts unaffected (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1958. Severability (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 203-A: RIVER CORRIDOR COMMISSIONS

30 §1961. River corridor commissions encouraged (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §9 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1962. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §9 (NEW). 1983, c. 812, §179 (AMD). 1985, c. 481, §A54 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1963. Approval of river corridor commissions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §9 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1964. Interlocal agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §9 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1965. Comprehensive plan (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §9 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1966. Ordinance (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §9 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1967. Powers of a river corridor commission (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §9 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1968. Commission budget; financing; staff (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §9 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1969. Appeals to Superior Court (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §9 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 203-B: PUBLIC SELF-FUNDED POOLS

30 §1971. Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 713, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1972. "Political subdivision" defined (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 713, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1973. Public self-funded pools; powers; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 713, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1974. Public self-funded pool not insurance company (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 713, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1975. Contract establishing public self-funded pool; provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 713, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1976. Audit requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 713, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 204: COUNCILS' OF GOVERNMENTS

30 §1981. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 382, §5 (NEW). 1983, c. 812, §180 (AMD). 1985, c. 765, §4 (RP).



30 §1982. Contents of agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 382, §5 (NEW). 1985, c. 765, §4 (RP).



30 §1983. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 382, §5 (NEW). 1977, c. 78, §172 (AMD). 1981, c. 386, §1 (AMD). 1985, c. 765, §4 (RP).



30 §1984. Bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 382, §5 (NEW). 1985, c. 765, §4 (RP).



30 §1985. Staff (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 382, §5 (NEW). 1985, c. 765, §4 (RP).



30 §1986. Finances; annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 382, §5 (NEW). 1981, c. 386, §2 (AMD). 1985, c. 765, §4 (RP).






Chapter 204-A: REGIONAL COUNCILS

Subchapter 1: GENERAL PROVISIONS

30 §1991. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1991-A. Forms of regional councils (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1991-B. Lead agency (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1992. Tax status (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 2: COUNCILS OF GOVERNMENTS

30 §1994. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1994-A. Contents of agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1994-B. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1995. Bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1995-A. Staff (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1995-B. Finances; annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 583, §10 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 3: REGIONAL PLANNING COMMISSIONS

30 §1996. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1996-A. Incorporation; powers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1996-B. Representation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1997. Bylaws; records (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1997-A. Finances (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1987, c. 884, §§C2,C6 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §1997-B. Staff services (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 765, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Chapter 205: TOWN LINES

30 §2001. Perambulation of boundary lines (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 502, §1 (RP).



30 §2001-A. Identification of boundary lines (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 502, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2002. Disputed boundary lines (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 502, §3 (AMD). 1981, c. 456, §A101 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 207: TOWN MEETINGS AND ELECTIONS

30 §2051. Call of town meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A102 (AMD). 1987, c. 736, §45 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2052. Warrant (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2053. Petition for article in warrant (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 536, §5 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2054. General town meeting provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 306, (AMD). 1973, c. 536, §§6-9 (AMD). 1975, c. 232, (AMD). 1979, c. 295, (AMD). 1979, c. 611, (AMD). 1987, c. 582, §A10 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2055. Annual meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 369, §1 (AMD). 1969, c. 438, §3 (AMD). 1969, c. 543, §1 (RPR). 1987, c. 582, §A11 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2056. Time schedule for registration (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A12 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2057. -- change of (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A13 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2058. -- notice of (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A14 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2059. Delivery of voting list (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2060. Choice and qualifications of town officials (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 80, (AMD). 1965, c. 97, (AMD). 1965, c. 513, §§60-A,60-B (AMD). 1967, c. 14, §1 (AMD). 1967, c. 47, (AMD). 1967, c. 72, §1 (AMD). 1969, c. 114, §§1-3 (AMD). 1969, c. 433, §76 (AMD). 1969, c. 438, §4 (AMD). 1971, c. 598, §66 (AMD). 1973, c. 536, §§10,11 (AMD). 1973, c. 620, §2 (AMD). 1973, c. 695, §1 (AMD). 1975, c. 545, §1 (AMD). 1983, c. 58, (AMD). 1987, c. 582, §§A15-A19 (AMD). 1987, c. 583, §11 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2061. Secret ballot (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 114, §§4-6 (AMD). 1971, c. 265, §1 (AMD). 1973, c. 352, (AMD). 1973, c. 408, §§1,2 (AMD). 1973, c. 788, §§136-A (AMD). 1975, c. 730, §2 (AMD). 1975, c. 761, §§62,63 (AMD). 1977, c. 78, §173 (AMD). 1977, c. 479, §11 (AMD). 1977, c. 696, §223 (AMD). 1979, c. 150, §§1,2 (AMD). 1979, c. 663, §§193,194 (AMD). 1981, c. 86, §§1,2 (AMD). 1983, c. 224, (AMD). 1985, c. 30, (AMD). 1985, c. 161, §8 (AMD). 1987, c. 582, §§A20-A24,B1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2062. Absentee ballots (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 114, §7 (AMD). 1973, c. 536, §2 (AMD). 1975, c. 386, §§1,2 (AMD). 1985, c. 161, §§9,10 (AMD). 1985, c. 614, §26 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2063. Ballot inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 188, §18 (AMD). 1987, c. 258, §§4,5 (AMD). 1987, c. 582, §A25 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2064. Recount hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 188, §19 (AMD). 1987, c. 582, §A26 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2065. Referendum ballot inspection and recount procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 265, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2066. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 164, (AMD). 1985, c. 161, §11 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2067. Alternative nomination procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 135, (NEW). 1971, c. 265, §2 (AMD). 1987, c. 582, §A27 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 209: ORDINANCES

30 §2151. Police power ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 27, (AMD). 1965, c. 31, (AMD). 1965, c. 259, (AMD). 1965, c. 377, (AMD). 1965, c. 513, §61 (AMD). 1967, c. 218, §§2,3 (AMD). 1967, c. 416, §1 (AMD). 1969, c. 504, §46 (AMD). 1971, c. 622, §§96A-100 (AMD). 1973, c. 536, §12 (AMD). 1973, c. 676, §§2,3 (AMD). 1973, c. 681, §10 (AMD). 1975, c. 16, §5 (AMD). 1975, c. 430, §§69-72 (AMD). 1975, c. 623, §§45-C (AMD). 1977, c. 696, §224 (AMD). 1979, c. 304, (AMD). 1979, c. 371, §2 (AMD). 1979, c. 472, §6 (AMD). 1981, c. 308, (AMD). 1981, c. 446, (AMD). 1981, c. 587, (AMD). 1983, c. 114, §4 (AMD). 1983, c. 133, (AMD). 1983, c. 337, §2 (AMD). 1983, c. 802, §§1-4 (AMD). 1987, c. 298, §§5,6 (AMD). 1987, c. 390, §5 (AMD). 1987, c. 582, §§A28-A35 (AMD). 1987, c. 583, §12 (RP). 1987, c. 737, §§A1,C106 (RP). 1987, c. 828, §2 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C6 (AMD).



30 §2151-A. Authority of municipal officers to enact ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A36 (NEW). 1987, c. 583, §13 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2151-B. Ordinance requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §14 (NEW). 1987, c. 737, §§A1,C106 (RP).



30 §2151-C. (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (AMD).



30 §2152. Administrative ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 680, §4 (AMD). 1987, c. 583, §15 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2152-A. Residency requirement; collective bargaining (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 491, §2 (NEW). 1983, c. 406, §1 (RP).



30 §2152-B. Residency requirement; ordinances and collective bargaining (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 406, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2152-C. Authority of municipal officers to enact ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §16 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2153. Enactment procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 216, §§1,2 (AMD). 1987, c. 582, §A37 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2154. Revision, codification and publication (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §§A38,A39 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2155. Proof of ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2156. Adoption of codes by reference (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 337, (NEW). 1973, c. 536, §13 (AMD). 1973, c. 681, §11 (AMD). 1973, c. 788, §137 (AMD). 1987, c. 582, §A40 (AMD). 1987, c. 583, §17 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2157. Mandatory retirement age prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 580, §19 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2158. Cable television (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 802, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 211:

30 §2201. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 64, (RPR). 1973, c. 625, §200 (RP).



30 §2202. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 318, §§11-13 (AMD). 1973, c. 64, (RPR). 1973, c. 625, §200 (RP).



30 §2203. General requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 272, (AMD). 1973, c. 64, (RPR). 1973, c. 625, §200 (RP).



30 §2204. Municipal Records Board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 64, (RPR). 1973, c. 625, §200 (RP).



30 §2205. Powers and duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 64, (NEW). 1973, c. 625, §200 (RP).



30 §2206. Assistance to municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 64, (NEW). 1973, c. 625, §200 (RP).



30 §2207. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 64, (NEW). 1973, c. 625, §200 (RP).






Chapter 211-A: MUNICIPAL RECORDS

30 §2211. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §201 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2212. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §201 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2213. General requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §201 (NEW). 1977, c. 696, §225 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2214. Municipal Records Board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §201 (NEW). 1983, c. 812, §181 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2215. Powers and duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §201 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2216. Assistance to municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §201 (NEW). 1981, c. 456, §A103 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2217. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §201 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 212: MUNICIPAL REPORTS

30 §2225. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 64, (NEW). 1979, c. 663, §195 (AMD). 1983, c. 6, §2 (AMD). 1983, c. 480, §A37 (AMD). 1987, c. 582, §A41 (AMD). 1987, c. 642, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2226. Reports by sworn officials (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 64, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 213: TOWN OFFICIALS

Subchapter 1: GENERAL PROVISIONS

30 §2250. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 785, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2251. Conflicts of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 247, §§2,3 (AMD). 1973, c. 445, §§1,2 (AMD). 1973, c. 785, §§3,4 (AMD). 1975, c. 544, §§1,2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 784, §5 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C7 (AMD).



30 §2252. Title to municipal office (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 506, §A61 (AMD). 1987, c. 582, §A42 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2253. Vacancy in municipal office (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §18 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2254. Neglect of official duty (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2255. Deputy officials (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 28, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2256. Municipal functions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 438, §5 (NEW). 1973, c. 421, §1 (AMD). 1979, c. 218, §2 (AMD). 1983, c. 664, (AMD). 1987, c. 583, §19 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2257. Personnel records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 694, §4 (NEW). 1979, c. 403, §3 (RPR). 1981, c. 345, §§1,2 (AMD). 1987, c. 582, §A43 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 2:

30 §2301. Town manager form of government (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 438, §2 (RP).



30 §2302. Manager's powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 438, §2 (RP).



30 §2303. Union of towns (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 438, §2 (RP).






Subchapter 2-A: TOWN MANAGERS

30 §2311. Town manager plan (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 438, §1 (NEW). 1969, c. 590, §§58-B (AMD). 1977, c. 479, §12 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2312. Qualifications of town manager (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 438, §1 (NEW). 1985, c. 64, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2313. Term, compensation, removal, suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 438, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2314. Absence or disability of town manager (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 438, §1 (NEW). 1973, c. 25, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2315. Departments, boards and offices; assistant to the town manager (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 438, §1 (NEW). 1987, c. 583, §20 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2316. Board of selectmen to act as a body, administrative service to be performed through town manager, committees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 438, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2317. Powers and duties of town manager (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 438, §1 (NEW). 1973, c. 421, §§2-4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2318. Transitional provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 438, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2319. Regional cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 438, §1 (NEW). 1971, c. 544, §105 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2320. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 438, §1 (NEW). 1973, c. 625, §203 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 3: TOWN CLERKS

30 §2351. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2352. Fee schedule (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 258, §§1,2 (AMD). 1971, c. 250, (AMD). 1971, c. 308, §§1-5 (AMD). 1977, c. 4, §2 (AMD). 1977, c. 5, (AMD). 1979, c. 562, §§5-12 (AMD). 1985, c. 98, §§1-3 (AMD). 1985, c. 506, §§A62,63 (AMD). 1987, c. 582, §A44 (AMD). 1987, c. 583, §21 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2353. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2354. Assistant (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 623, §§45-D (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 3-A: LAW ENFORCEMENT OFFICERS

30 §2361. Police officers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 135, §1 (NEW). 1975, c. 430, §73 (AMD). 1979, c. 104, (AMD). 1985, c. 742, §3 (AMD). 1987, c. 106, §1 (AMD). 1987, c. 583, §§22,23 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2362. Special police officers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 135, §1 (NEW). 1979, c. 115, (AMD). 1987, c. 583, §24 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2363. Constables (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 135, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2364. Arrest in other municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 135, §1 (NEW). 1975, c. 430, §74 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2365. Qualification of law enforcement officials (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 269, (NEW). 1981, c. 698, §143 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2366. Aid to other municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 106, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2367. Wearing of uniforms or badges (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 558, §3 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 4: CONSTABLES AND POLICE OFFICERS

30 §2401. Appointment and powers of police officers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 135, §2 (RP).



30 §2402. Extent of criminal authority (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 135, §2 (RP).



30 §2402-A. Arrest in other municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 243, (NEW). 1973, c. 135, §2 (RP).



30 §2403. Misconduct (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 135, §2 (RP).



30 §2404. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 135, §2 (RP).






Subchapter 5: BOARD OF APPEALS

30 §2411. Board of Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 455, §1 (NEW). 1971, c. 622, §§101-104 (AMD). 1973, c. 317, (AMD). 1975, c. 755, §5 (AMD). 1975, c. 770, §165 (AMD). 1977, c. 352, (AMD). 1977, c. 479, §13 (AMD). 1977, c. 501, §2 (AMD). 1979, c. 218, §3 (AMD). 1987, c. 45, §B5 (AMD). 1987, c. 582, §§A45-A47 (AMD). 1987, c. 583, §§25-27 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Chapter 215: REGULATIONS, LICENSES AND PERMITS

Subchapter 1: AUTOMOBILE JUNKYARDS

30 §2451. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 285, §1 (AMD). 1965, c. 481, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2451-A. Terms (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 78, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2451-B. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 285, §2 (NEW). 1965, c. 481, §2 (RPR). 1971, c. 593, §22 (AMD). 1975, c. 300, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2452. Establishment and maintenance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 285, §3 (AMD). 1965, c. 481, §3 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2453. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 285, §4 (AMD). 1965, c. 481, §3 (RPR). 1971, c. 593, §22 (AMD). 1977, c. 564, §§115-A (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2454. Limitations on permits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 285, §5 (AMD). 1965, c. 481, §3 (RPR). 1971, c. 593, §22 (AMD). 1973, c. 424, §1 (AMD). 1973, c. 788, §138 (AMD). 1985, c. 305, (AMD). 1987, c. 582, §A48 (AMD). 1987, c. 583, §28 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2455. Permit fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 285, §6 (AMD). 1965, c. 481, §3 (RPR). 1971, c. 260, (AMD). 1973, c. 424, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2456. Limitations on permits for existing establishments (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 285, §7 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2457. Provisions regarding nuisances unaffected (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 285, §8 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2458. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 481, §4 (RPR). 1971, c. 593, §22 (AMD). 1983, c. 796, §9 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2459. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 481, §5 (NEW). 1971, c. 593, §22 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2460. Relocation, removal, disposal, compensation and condemnation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 481, §5 (NEW). 1971, c. 593, §22 (AMD). 1973, c. 625, §204 (AMD). 1977, c. 423, §§B3,B4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 1-A: MUNICIPAL LICENSE AND PERMIT FEES

30 §2471. Fees for licenses or permits (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A49 (NEW). 1987, c. 583, §29 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 1-A: MUNICIPAL LICENSING AUTHORITY

30 §2471. Fees for licenses or permits (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A49 (NEW). 1987, c. 583, §29 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 1-B: REGULATION OF BUILDINGS

30 §2481. Permits for buildings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §30 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2482. Nuisance (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §30 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2483. Permits (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §30 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2484. Public building violation; liability (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §30 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 2: CLOSING-OUT SALES

30 §2501. License requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 562, §13 (AMD). 1981, c. 108, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2502. Powers of municipal officers to revoke license (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2503. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2504. Violations and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 3: ELECTRICAL INSTALLATIONS

30 §2551. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 412, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2552. Effect on bylaws or ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2553. Standards; installation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §36 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2554. -- equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §37 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2554-A. Standards of equipment in mobile homes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 412, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2555. Local inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §31 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2556. Inspections (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 385, §1 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2557. Permits (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 432, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2558. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A50 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2559. Inspection and certificates of approval (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2560. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 412, §3 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 4: EMPLOYMENT AGENCIES

Article 1: GENERAL PROVISIONS

30 §2601. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 623, §2 (RP).



30 §2601-A. Municipal authority (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 623, §2 (NEW). 1987, c. 583, §32 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2602. Enforcement; complaints for violation; hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 623, §2 (RP).



30 §2603. Penalty and jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 623, §2 (RP).






Article 2: LICENSE AND OPERATION

30 §2651. License; fee; processing; location of agency (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 354, (AMD). 1975, c. 32, (AMD). 1985, c. 623, §2 (RP).



30 §2652. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 623, §2 (RP).



30 §2653. Register (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 623, §2 (RP).



30 §2654. Receipt given to applicants for employment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 623, §2 (RP).



30 §2655. Method of payment of fee for placement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 623, §2 (RP).



30 §2656. Sending to place of bad repute forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 623, §2 (RP).









Subchapter 5: INNKEEPERS, VICTUALERS AND LODGINGHOUSES

Article 1: GENERAL PROVISIONS

30 §2701. Fraud by guest or customer (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 295, §1 (AMD). 1975, c. 499, §§54-A (RP).



30 §2702. False show of baggage; proof of fraudulent intent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 101, §1 (RP).



30 §2703. Copies of law posted (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 295, §2 (AMD). 1977, c. 101, §2 (RP).



30 §2703-A. Posting of rates; liability for overcharge (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 295, §3 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 2: LICENSES

30 §2751. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 243, §5 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2752. Licensing board; granting and revocation of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 243, §6 (AMD). 1973, c. 536, §14 (AMD). 1975, c. 531, §2 (AMD). 1985, c. 57, (AMD). 1987, c. 582, §A51 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2753. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 243, §7 (AMD). 1975, c. 295, §4 (RP).



30 §2754. Fee (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 243, §8 (AMD). 1979, c. 562, §14 (AMD). 1985, c. 225, §2 (AMD). 1987, c. 582, §A52 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2755. Lodginghouses; definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2756. -- issue of license; term; no fee (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 94, (AMD). 1979, c. 562, §15 (AMD). 1985, c. 225, §3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2757. Revocation or suspension of license; hearing; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 3: REGISTRATION OF GUESTS

30 §2801. Register; contents; inspection; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 218, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2802. Register of true name; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2803. Posting of law near register (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 4: DUTIES AND OBLIGATIONS

30 §2851. Innkeepers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2852. Victualers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2853. Gambling prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2854. Disorderly conduct prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 295, §5 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2854-A. Removal of hotel property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 295, §6 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2854-B. Damage to hotel property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 295, §6 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2854-C. Ejection of disruptive or destructive persons; damage to property (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 29, (NEW). 1979, c. 541, §A193 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 5: SAFEKEEPING AND LIABILITY

30 §2901. Liability for loss where safe provided (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2902. Special arrangement to receive deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2903. Check or receipt for property delivered for safekeeping (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2904. Nature of liability; limit (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 6: LIENS

30 §2951. Lien on baggage or other property (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §2952. Enforcement of lien; notice of sale; proceeds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 641, §9 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 7: VIOLATIONS AND PENALTIES

30 §3001. Prosecutions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 770, §166 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3002. Record of convictions to licensing authority (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Subchapter 6: JUNK DEALERS

30 §3051. Records; definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 7: LUNCH WAGONS

30 §3101. License; revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A53 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 8: PAWNBROKERS

30 §3151. License (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3152. Account of business done (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 98, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3153. Rates of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3154. Time and manner of selling pawned property; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3155. Disposal of proceeds of sale (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3201. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 452, §4 (RP).



30 §3202. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 452, §4 (RP).



30 §3203. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 447, §§2,3 (AMD). 1971, c. 622, §§105-106 (AMD). 1973, c. 452, §4 (RP).



30 §3204. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 452, §4 (RP).



30 §3205. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 447, §§4-6 (AMD). 1973, c. 452, §4 (RP).



30 §3206. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 452, §4 (RP).



30 §3207. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 447, §7 (AMD). 1973, c. 452, §4 (RP).



30 §3208. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 452, §4 (RP).



30 §3209. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 452, §4 (RP).






Subchapter 10: REGULATION AND INSPECTION OF PLUMBING

30 §3221. Plumbing regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 521, §4 (NEW). 1975, c. 762, §2 (AMD). 1977, c. 271, §1 (AMD). 1977, c. 286, §2 (AMD). 1977, c. 630, §4 (AMD). 1977, c. 694, §534 (AMD). 1979, c. 627, (AMD). 1985, c. 612, §4 (RPR). 1987, c. 583, §§33,34 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3221-A. Legislative intent (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 612, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3222. Plumbing inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 521, §4 (NEW). 1975, c. 293, §4 (AMD). 1979, c. 45, (AMD). 1981, c. 38, §4 (AMD). 1983, c. 796, §10 (AMD). 1985, c. 612, §§6-9 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3223. Plumbing permits (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 521, §4 (NEW). 1975, c. 293, §4 (AMD). 1975, c. 303, (AMD). 1977, c. 271, §2 (AMD). 1977, c. 523, §§1,2 (AMD). 1981, c. 336, §§1,2 (AMD). 1981, c. 376, §4 (AMD). 1983, c. 796, §11 (AMD). 1985, c. 135, (AMD). 1985, c. 612, §10 (RP).



30 §3223-A. Permits (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 612, §11 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3223-B. Transfers of shoreland property (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 381, (NEW). 1987, c. 553, §§1,2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 860, §1 (RPR). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C8 (RP).



30 §3224. Approving own work forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 521, §4 (NEW). 1979, c. 50, (AMD). 1985, c. 612, §12 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3225. Annual reports (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 521, §4 (NEW). 1975, c. 293, §4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3226. Right of entry on inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 796, §12 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3227. Department of Human Services; responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 612, §13 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Chapter 217: DITCHES, MARSHES, MEADOWS AND SWAMPS

Subchapter 1: COMMISSIONERS

30 §3251. Improvement of severally owned lands (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3252. Application to Superior Court; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3253. Appointment of commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3254. Improvements by commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3255. Proprietors or workmen to do work (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3256. Apportionment of expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3257. Collector; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3258. -- liability (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3259. Pay of collector and commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3260. Return to court by commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3261. Apportionment of expense between landlord and life tenant (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3262. Entry on premises; floodgates and temporary dams; damages (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 2: PROPRIETORS

30 §3301. Possessor of mortgaged property considered proprietor (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3302. After improvements, repairs are expense of occupying proprietors (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3303. Maintenance of dikes (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3304. Meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3305. -- notice of (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 667, §17 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3306. Votes of each proprietor (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3307. Officers; election and qualification (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3308. Record (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3309. Committee to ascertain needed repairs (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3310. Raising of money and assessments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3311. Tax exemption on cessation of land use (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3312. Discontinuance of association (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 3: APPEALS

30 §3351. Appeal from action of commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3352. Affirmance, reversal or alteration of commissioners' order; jury (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3353. Notice before entry on 3rd party premises; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3354. Appeals to law court (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 4: JURISDICTION OF FENCE-VIEWERS

30 §3401. Salt marsh ditches (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3402. Width and depth of ditches; recovery of expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3403. Improved lands; exemption from maintenance while lands lie common (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A54 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Chapter 219: FENCES AND FENCE-VIEWERS

30 §3451. Legal fences (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 117, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3452. Maintenance (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3453. Neglect of owners; function of fence-viewers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3454. Double compensation for building fence (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3455. Division of partition fences; record of assignments; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3456. Building of part assigned; remedy on failure (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3457. Repairs (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3458. Fences may vary from dividing line (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3459. Assignment of parts before fence is built (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3460. Occupant ceasing to improve land; adjoining owner may buy fence (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3461. Liability of owner starting to improve land lying in common (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3462. Fences on town line (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3463. Division of fences; notice; verbal agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3464. Applicability to house lots or written agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3465. Neglect of duty by fence-viewers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3466. Compensation of fence-viewers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 221: HEALTH, WELFARE AND IMPROVEMENTS

30 §3551. Employment of nurses; state contribution (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 293, §4 (AMD). 1981, c. 703, §A42 (RP).



30 §3552. Recreation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §35 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3553. Improvement of navigation and prevention of erosion (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §320 (AMD). 1987, c. 582, §A55 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3554. Availability of state funds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 293, §4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3555. Natural gas systems (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 290, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3556. Abatement of nuisances (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A56 (NEW). 1987, c. 640, (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 223: HISTORY AND OBSERVANCES

30 §3601. Employment of historian (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §36 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3602. Decoration of veterans' graves on Memorial Day; erection of flag poles (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3603. Old Home Week (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 225: LOGS AND LUMBER

30 §3651. Surveyors of lumber and other forest products (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 352, §1 (AMD). 1973, c. 537, §38 (AMD). 1987, c. 582, §A57 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3652. Survey of lumber before delivery; pine boards (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 352, §6 (RP).



30 §3653. Dimensions and quality of shingles (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 271, §1 (RP).



30 §3654. Manner of sawing and packing shingles; forfeiture (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 271, §1 (RP).



30 §3655. Clapboards (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 352, §6 (RP).



30 §3656. Staves (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 352, §6 (RP).



30 §3657. Hogshead hoops (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 352, §6 (RP).



30 §3658. Manufactured lumber -- no sale until vendors' sales slip prepared (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 352, §2 (RPR). 1987, c. 582, §A57 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3659. Lack of vendors' sales slip does not defeat action for price (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 352, §3 (RPR). 1987, c. 582, §A57 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3660. Surveyor's certificate to be produced before clearance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 352, §6 (RP).



30 §3661. Duty of surveyors of logs (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 352, §4 (AMD). 1987, c. 582, §A57 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3662. Method of scaling logs (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 804, §13 (RP).



30 §3662-A. Scale rule for logs (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 321, (NEW). 1983, c. 804, §14 (RP).



30 §3663. Scaling of round timber (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 804, §15 (RP).



30 §3664. Fees of surveyors of lumber (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 352, §6 (RP).



30 §3665. Surveyor; neglect of duty; fraud (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 352, §5 (AMD). 1987, c. 582, §A57 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3666. Penalties; jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A57 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 226: COMMERCIAL STANDARD FOR MAINE WHITE-CEDAR SHINGLES

30 §3701. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 271, §2 (NEW). 1979, c. 545, §20 (RP).



30 §3702. Raw material (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 271, §2 (NEW). 1979, c. 545, §20 (RP).



30 §3703. Maine commercial standard shingles (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 271, §2 (NEW). 1979, c. 541, §A194 (AMD). 1979, c. 545, §20 (RP). 1979, c. 663, §196 (AMD).



30 §3704. Grades (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 271, §2 (NEW). 1979, c. 545, §20 (RP).



30 §3705. Nomenclature and definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 271, §2 (NEW). 1979, c. 545, §20 (RP).



30 §3706. Dimension of shingles (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 271, §2 (NEW). 1979, c. 545, §20 (RP).



30 §3707. Dimension of bundles (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 271, §2 (NEW). 1979, c. 545, §20 (RP).



30 §3708. Sawing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 271, §2 (NEW). 1979, c. 545, §20 (RP).



30 §3709. Area coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 271, §2 (NEW). 1979, c. 545, §20 (RP).



30 §3710. Labeling (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 271, §2 (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §20 (RP).



30 §3711. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 271, §2 (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §20 (RP).



30 §3712. Grading and reinspection (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 271, §2 (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §20 (RP).



30 §3713. Penalties and appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 271, §2 (NEW). 1973, c. 460, §18 (AMD). 1977, c. 694, §535 (AMD). 1979, c. 545, §20 (RP).






Chapter 227: MUNICIPAL FORESTS

30 §3751. Lands for forestry purposes; seedlings (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §18 (AMD). 1979, c. 545, §6 (AMD). 1987, c. 583, §37 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3751-A. Municipal forests (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §38 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3752. Vote to purchase land; purposes of forest (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §39 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3753. Forester; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §39 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3754. Lease or erection of buildings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §39 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3755. Payment of bills; disposition of revenue (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 634, (RPR). 1987, c. 583, §40 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3756. Acquisition, sale or exchange of lands; location of highways (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §41 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3757. National forest funds; use for schools and roads (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §321 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3758. Profits from state-owned land (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 228: MUNICIPAL FIRE PROTECTION

30 §3771. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 680, §5 (NEW). 1985, c. 737, §A86 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3772. Fire protection (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 680, §5 (NEW). 1975, c. 531, §3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3773. Fire chiefs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 680, §5 (NEW). 1975, c. 421, (AMD). 1987, c. 583, §§42,43 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3774. Firefighters (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 680, §5 (NEW). 1975, c. 623, §46 (AMD). 1979, c. 305, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3775. Municipal liability (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 680, §5 (NEW). 1987, c. 386, §4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3776. Liability of volunteer fire associations and firefighters (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 680, §5 (NEW). 1987, c. 386, §5 (RP).



30 §3777. Fire aid to other municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 680, §5 (NEW). 1987, c. 583, §44 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3778. Automotive fire apparatus (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 137, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 229: PARKS, TREES AND PLAYGROUNDS

Subchapter 1: GENERAL PROVISIONS

30 §3801. Devises and gifts for open areas, public park and playgrounds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 203, §1 (AMD). 1987, c. 583, §45 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3802. Preservation of trees along public ways; parkways (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 394, §1 (AMD). 1969, c. 536, §1 (AMD). 1987, c. 582, §A58 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3803. Land cleared for public ways; licenses to owners to make improvements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 394, §2 (AMD). 1969, c. 536, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3804. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 394, §3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 2: CONSERVATION COMMISSIONERS

30 §3851. Conservation commissions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 203, §2 (AMD). 1969, c. 394, §§3A-5 (AMD). 1969, c. 536, §§3,4 (AMD). 1971, c. 299, (AMD). 1971, c. 544, §106 (AMD). 1977, c. 52, §§1,2 (AMD). 1987, c. 582, §A59 (AMD). 1987, c. 583, §46 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3852. Failure to elect; function of municipal officers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 394, §6 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3853. Park commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 394, §7 (AMD). 1969, c. 536, §5 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3854. Supervision of shade trees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 394, §8 (AMD). 1969, c. 536, §6 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 2-A: ENERGY COMMISSIONERS

30 §3861. Energy commissions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 122, (NEW). 1987, c. 583, §47 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3862. Purpose; activities (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 122, (NEW). 1987, c. 582, §A60 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 3: TREE WARDENS

30 §3901. Appointment and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 394, §9 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3902. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 394, §10 (AMD). 1971, c. 378, (AMD). 1987, c. 583, §48 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3903. Failure to appoint; effect (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §21 (RP).






Subchapter 4: CARE AND REMOVAL OF TREES

30 §3951. Free trees for roadside planting (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 394, §11 (AMD). 1969, c. 586, §2 (RP).



30 §3952. Injury or destruction to trees or markers; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 394, §12 (AMD). 1979, c. 545, §7 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3953. Care of roadside shade trees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 394, §13 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §8 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3954. Removal of trees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 394, §14 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §3955. Disposition of worthless trees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 394, §15 (AMD). 1973, c. 116, (RP).






Subchapter 5: ACQUISITION OF LAND

30 §4001. Land taken for parks, squares, open areas, public libraries and playgrounds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 203, §3 (AMD). 1987, c. 582, §A61 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4002. Proceedings by municipal officers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 394, §16 (AMD). 1975, c. 431, §13 (AMD). 1987, c. 582, §A62 (RP). 1987, c. 667, §18 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4003. Estimate of damages; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 394, §17 (AMD). 1987, c. 582, §A63 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4004. Eminent domain power (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A64 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 6: FUNDS

30 §4051. Planting of trees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A65 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4052. Appropriations for roadside planting (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 681, §12 (AMD). 1987, c. 582, §A66 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Chapter 230: MOBILE HOME PARKS

30 §4061. Purchase of equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 548, (NEW). 1975, c. 458, §1 (RP).



30 §4061-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 458, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4061-B. Purchase of equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 458, §3 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4062. Fees, charges, assessments, regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 548, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4063. Refusal to pay undisclosed charges (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 548, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4064. Restrictions on sale or removal of mobile homes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 548, (NEW). 1975, c. 458, §4 (AMD). 1985, c. 324, (RPR). 1987, c. 737, §§A1,C106 (RP). 1987, c. 770, §4 (RPR). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C9 (RP).



30 §4065. Restrictions on the purchase of fuel oil or bottled gas (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 548, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4066. Space for purchaser of mobile home from owner of park (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 548, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4066-B. Terms of rental agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 458, §5 (NEW). 1981, c. 350, (AMD). 1983, c. 177, §§1-3 (AMD). 1985, c. 355, (AMD). 1987, c. 66, (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 770, §§5-7 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §§C10,11 (AMD).



30 §4066-C. Security deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 334, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4066-D. Implied warranty and covenant of habit- ability (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 334, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4067. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 548, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4068. (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1987, c. 139, (NEW).






Chapter 231: PUBLIC DUMPS

30 §4101. Acquisition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §9 (AMD). 1981, c. 470, §A148 (AMD). 1987, c. 582, §A67 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4102. Nuisances (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4103. Rat control (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 92, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4104. Septic tank and cesspool waste (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 601, (NEW). 1973, c. 712, §3 (AMD). 1975, c. 126, (AMD). 1977, c. 353, §1 (RP).



30 §4105. Disposal of certain materials prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 601, (NEW). 1977, c. 300, §§7-A (AMD). 1977, c. 353, §2 (RP).






Chapter 233: PUBLIC RESERVED LOTS

30 §4151. Public reserved lands and location by agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §20 (AMD). 1973, c. 628, §6 (AMD). 1973, c. 788, §139 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4152. Location without agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §64 (AMD). 1973, c. 628, §7 (RP).



30 §4153. Location without agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §§18,20 (AMD). 1973, c. 628, §8 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4154. Proceedings by committee; record (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 628, §9 (AMD). 1981, c. 456, §A104 (AMD). 1987, c. 667, §19 (AMD). 1987, c. 736, §46 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4155. Confirmation by court (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 628, §10 (RP).



30 §4156. Location on partition (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 628, §10 (RP).



30 §4157. Appeal filed (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §140 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4158. Subdivided lands (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §20 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4159. Location by Superior Court (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 628, §11 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4160. Notice of appointment and meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 667, §20 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4161. Report of committee action (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 628, §12 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4161-A. Criteria for location (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §20 (AMD). 1973, c. 628, §13 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4162. Management of public reserved lands (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §65 (RPR). 1973, c. 460, §§19,20 (AMD). 1973, c. 628, §14 (RPR). 1973, c. 788, §141 (AMD). 1975, c. 339, §§8,9 (AMD). 1975, c. 623, §§46-A (AMD). 1975, c. 771, §§322-325 (AMD). 1975, c. 777, §10 (AMD). 1977, c. 360, §§23,34 (AMD). 1977, c. 564, §116 (AMD). 1979, c. 214, §4 (AMD). 1979, c. 224, §§2-4 (AMD). 1979, c. 683, §2 (AMD). 1981, c. 396, §1 (AMD). 1983, c. 715, (AMD). 1985, c. 299, §3 (AMD). 1985, c. 488, §§10,11 (AMD). 1987, c. 238, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4163. Funds from public reserved lands (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §§65-A (AMD). 1973, c. 460, §20 (AMD). 1973, c. 628, §15 (RPR). 1973, c. 788, §142 (RPR). 1973, c. 797, §1 (AMD). 1975, c. 623, §47 (RPR). 1981, c. 396, §2 (AMD). 1983, c. 819, §A58 (AMD). 1983, c. 833, §2 (AMD). 1985, c. 299, §4 (RPR). 1987, c. 238, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4164. --treasurer (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 628, §16 (RP).



30 §4165. Unorganized Territory School Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §66 (AMD). 1973, c. 460, §20 (AMD). 1973, c. 571, §66 (AMD). 1973, c. 628, §17 (RPR). 1973, c. 788, §143 (AMD). P&SL 1975, c. 147, §C8 (RPR). 1983, c. 561, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4166. Organized Townships Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §67 (AMD). 1967, c. 173, (AMD). 1973, c. 571, §67 (AMD). 1973, c. 628, §18 (AMD). 1973, c. 788, §144 (AMD). 1973, c. 797, §2 (AMD). 1977, c. 57, §§2,3 (AMD). 1983, c. 833, §3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4167. Trespass; duty of assessors (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §67 (AMD). 1965, c. 425, §§18-B (AMD). 1973, c. 460, §§18,20 (AMD). 1973, c. 797, §3 (AMD). 1975, c. 339, §§10-11 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4168. Damages, actions by individuals (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §68 (RP).



30 §4169. Public reserved land acquisition, sale, exchange or relocation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 339, §12 (NEW). 1977, c. 78, §174 (AMD). 1977, c. 495, §§1,2 (AMD). 1981, c. 434, §§1,2 (AMD). 1983, c. 833, §4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 235: REVENUE PRODUCING MUNICIPAL FACILITIES ACT

30 §4251. General grant of powers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §5 (RPR). 1969, c. 152, §§3,4 (AMD). 1969, c. 519, §4 (AMD). 1975, c. 770, §§167-169 (AMD). 1981, c. 322, §§1-3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4252. Issuance of revenue bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §5 (RPR). 1969, c. 303, (AMD). 1981, c. 322, §4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4253. Revenues (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §5 (RPR). 1969, c. 152, §5 (AMD). 1969, c. 519, §5 (AMD). 1975, c. 770, §170 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4254. Collection of revenue producing facilities' charges (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §5 (RPR). 1969, c. 519, §6 (AMD). 1975, c. 770, §171 (AMD). 1981, c. 322, §§5,6 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4255. Application of revenues (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §5 (RPR). 1969, c. 152, §6 (AMD). 1975, c. 770, §172 (AMD). 1981, c. 322, §7 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4256. Pledges and covenants; trust agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §5 (RPR). 1969, c. 152, §7 (AMD). 1975, c. 770, §173 (AMD). 1981, c. 322, §8 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4257. Sewer connections (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §5 (RPR). 1985, c. 612, §14 (RPR). 1987, c. 583, §49 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4258. Trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §5 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4259. Remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §5 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4260. Revenue refunding bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §5 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4261. Authorizing resolution (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §5 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4262. Exemption from taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §5 (RPR). 1975, c. 770, §174 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4263. Alternative method (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §5 (RPR). 1987, c. 583, §50 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4264. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §5 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4265. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 429, §5 (RP).






Chapter 237: SEWERS AND DRAINS

Subchapter 1: GENERAL PROVISIONS

30 §4351. Preexisting drains (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4352. Construction of drains; expense and control; notice; damages (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 417, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4353. Proper maintenance of drains required (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4354. Record of proceedings; prosecutions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4355. Service charges for sewage disposal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 177, §1 (AMD). 1983, c. 20, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4356. Injury to public drains (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4357. Crossing railroad right-of-way (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4358. Consent for highway opening (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A68 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4359. Malfunctioning subsurface waste water disposal systems; abatement of nuisance (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 122, (AMD). 1975, c. 531, §4 (AMD). 1977, c. 630, §5 (AMD). 1981, c. 38, §5 (AMD). 1985, c. 612, §15 (AMD). 1987, c. 26, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4360. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §62 (RP).



30 §4361. Violation of permit; nuisances (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §64 (RP).






Subchapter 2: PRIVATE DRAINS

30 §4401. Private drains connected to public drains (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4401-A. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §63 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4402. -- permission required (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4402-A. Violation of permit; nuisances (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §65 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4403. Private drains; application for permits; regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §66 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4404. Adjustment of amounts paid for permits (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4405. Repair of private drain and injury on owner's neglect (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A69 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4406. Pro rata payments for use of private drain (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4407. -- time of payment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4408. Notice before opening for repairs (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 3: ASSESSMENTS AND FEES

30 §4451. Expense of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 400, (RPR). 1987, c. 23, (AMD). 1987, c. 667, §21 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4452. Hearing; assessment; arbitration (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4453. Collection of assessments (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 177, §2 (AMD). 1975, c. 531, §5 (AMD). 1977, c. 293, (AMD). 1979, c. 181, (AMD). 1985, c. 612, §16 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4454. -- action for (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4455. Lien for payment on lot and building; enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4456. Failure to pay for permit; fees of arbitration (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Chapter 239: PLANNING, ZONING AND DEVELOPMENT

Subchapter 1: REGIONAL DEVELOPMENT

30 §4501. Regional planning commission (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 382, §2 (AMD). 1973, c. 534, §3 (RP).



30 §4502. -Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 382, §3 (AMD). 1973, c. 534, §3 (RP).



30 §4503. -Representation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 382, §4 (AMD). 1973, c. 534, §3 (RP).



30 §4504. -Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §107 (AMD). 1973, c. 534, §3 (RP).



30 §4505. Community and rural development districts (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §3 (NEW). 1973, c. 534, §3 (RP).






Subchapter 1-A: REGIONAL PLANNING COMMISSIONS

30 §4511. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 534, §4 (NEW). 1985, c. 765, §6 (RP).



30 §4512. Incorporation; powers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 534, §4 (NEW). 1985, c. 765, §6 (RP).



30 §4513. Representation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 534, §4 (NEW). 1985, c. 765, §6 (RP).



30 §4514. Bylaws; records (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 534, §4 (NEW). 1985, c. 765, §6 (RP).



30 §4515. Finances (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 534, §4 (NEW). 1985, c. 765, §6 (RP).



30 §4516. Staff services (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 534, §4 (NEW). 1985, c. 765, §6 (RP).



30 §4517. Tax status (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 342, §1 (NEW). 1985, c. 765, §6 (RP).






Subchapter 1-B: REGIONAL PLANNING AND DEVELOPMENT DISTRICTS

30 §4521. Regional planning and development districts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 534, §4 (NEW). 1987, c. 534, §§B19,B23 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4522. Planning and Program Review (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 534, §4 (NEW). 1979, c. 663, §197 (AMD). 1987, c. 534, §§B20,B23 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 820, §2 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C12 (AMD).



30 §4523. Councils of Government (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 534, §4 (NEW). 1985, c. 765, §7 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 2: HOUSING AUTHORITY

Article 1: GENERAL PROVISIONS

30 §4551. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4552. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §§1-5 (AMD). 1973, c. 517, §1 (AMD). 1975, c. 522, §1 (AMD). 1975, c. 625, §§1-4 (AMD). 1977, c. 564, §§116-A (AMD). 1979, c. 521, §1 (AMD). 1979, c. 712, §§1,2 (AMD). 1981, c. 321, §§1,2 (AMD). 1981, c. 470, §A149 (AMD). 1981, c. 620, §§1-4 (AMD). 1983, c. 321, §1 (AMD). 1983, c. 414, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 846, §12 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C13 (AMD).



30 §4553. Declaration of necessity (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §6 (AMD). 1975, c. 625, §§5,6 (AMD). 1983, c. 414, §2 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4554. Planning, zoning and building laws (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4555. Exemption of property from execution sale (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4556. Savings clause

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4557. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 256, §1 (NEW). 1983, c. 414, §§3,4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 2: ESTABLISHMENT AND ORGANIZATION

30 §4601. Creation of city and town authorities (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 80, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4601-A. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §7 (NEW). 1969, c. 564, §11 (AMD). 1969, c. 564, §§1,2 (AMD). 1971, c. 467, (AMD). 1973, c. 517, §2 (AMD). 1975, c. 522, §§1-A (AMD). 1975, c. 625, §§7-11 (AMD). 1979, c. 672, §A64 (AMD). 1979, c. 712, §3 (AMD). 1981, c. 4, (AMD). 1981, c. 620, §5 (AMD). 1983, c. 414, §§5-9 (AMD). 1983, c. 812, §182 (AMD). 1985, c. 151, §§1-7 (AMD). 1985, c. 295, §42 (AMD). 1985, c. 594, §§4-6 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 761, §1 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C14 (AMD).



30 §4602. Appointment, qualifications, tenure and meetings of advisory board members, commissioners and directors (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 494, §24 (AMD). 1969, c. 470, §8 (AMD). 1969, c. 564, §12 (AMD). 1969, c. 564, §3 (AMD). 1971, c. 431, (AMD). 1975, c. 323, (AMD). 1975, c. 456, §§1-6 (AMD). 1975, c. 625, §§12,13 (AMD). 1975, c. 770, §175 (AMD). 1975, c. 771, §§326-328 (AMD). 1977, c. 564, §§117,118 (AMD). 1979, c. 533, §§14-17 (AMD). 1981, c. 51, (AMD). 1983, c. 414, §10 (AMD). 1983, c. 812, §§183,184 (AMD). 1985, c. 295, §43 (AMD). 1987, c. 403, §5 (AMD). 1987, c. 596, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4603. Conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §9 (RPR). 1969, c. 564, §4 (AMD). 1971, c. 456, §2 (AMD). 1975, c. 625, §14 (RPR). 1979, c. 734, §12 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4604. Removal of commissioners, or director (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §10 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 3: POWERS AND DUTIES

30 §4651. Powers generally (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 351, (AMD). 1969, c. 470, §§11,12 (AMD). 1969, c. 564, §5 (AMD). 1973, c. 527, (AMD). 1975, c. 625, §15 (AMD). 1979, c. 712, §4 (AMD). 1981, c. 620, §6 (AMD). 1983, c. 321, §2 (AMD). 1983, c. 414, §§11,12 (AMD). 1985, c. 151, §8 (AMD). 1985, c. 594, §§7-10 (AMD). 1987, c. 2, §§1-3 (AMD). 1987, c. 413, §5 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4652. Operation of housing not for profit (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §13 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4653. Housing rentals and tenant admissions; veterans preference (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 67, §4 (AMD). 1975, c. 432, §2 (AMD). 1975, c. 625, §§16,17 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4654. Dwellings for disaster victims and defense workers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4655. Cooperation between authorities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4656. Eminent domain (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 469, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4657. Cooperation in undertaking projects (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 3-A: AFFORDABLE HOUSING PROGRAM

30 §4661. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 820, §3 (NEW). 1989, c. 878, §C15 (RP).



30 §4662. Housing component of comprehensive plans (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 820, §3 (NEW). 1989, c. 878, §C15 (RP).



30 §4663. Coordination of resources and programs (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 820, §3 (NEW). 1989, c. 878, §C15 (RP).



30 §4664. Purchase and acquire property; construct housing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 820, §3 (NEW). 1989, c. 878, §C15 (RP).



30 §4665. Provide property (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 820, §3 (NEW). 1989, c. 878, §C15 (RP).



30 §4666. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 820, §3 (NEW). 1989, c. 878, §C15 (RP).






Article 4: FUNDS AVAILABLE

30 §4701. Federal aid (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 80, §2 (AMD). 1967, c. 536, §§1,2 (AMD). 1969, c. 470, §14 (AMD). 1981, c. 387, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4702. Municipal advances to housing authorities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 4-A: LOANS TO FINANCIAL INSTITUTIONS

30 §4711. Findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 625, §18 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4712. Institutional loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 625, §18 (NEW). 1983, c. 414, §13 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4713. Issuance of bonds; rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 625, §18 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4714. Bonds; use of proceeds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 625, §18 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4715. Provisions of bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 625, §18 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4716. Bonds; collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 625, §18 (NEW). 1979, c. 712, §§5,6 (AMD). 1981, c. 620, §§7-9 (AMD). 1983, c. 414, §14 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4717. Separability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 625, §18 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4718. Bond rating category (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 620, §10 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 4-B: CONSTRUCTION LOANS

30 §4721. Findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 522, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4722. Construction loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 522, §2 (NEW). 1983, c. 414, §15 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4723. Participation requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 522, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1987, c. 761, §2 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C16 (RP).



30 §4724. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 522, §2 (NEW). 1983, c. 321, §3 (RP).



30 §4724-A. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 321, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4725. Bonds; issuance, separability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 522, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 4-C: HOUSING OPPORTUNITIES FOR MAINE PROGRAM

30 §4731. Legislative findings and determinations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 702, §W1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4732. Housing Opportunities for Maine Program (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 702, §W1 (NEW). 1983, c. 414, §16 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 761, §3 (AMD). 1987, c. 820, §4 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C17 (AMD).



30 §4733. Fund created (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 702, §W1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4734. Sources of fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 702, §W1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4735. Application of fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 702, §W1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4736. Accounts within fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 702, §W1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4737. Recovery of moneys applied from fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 702, §W1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4738. Revolving fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 702, §W1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 5: BONDS

30 §4751. Issuance and conditions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §§15,16 (AMD). 1969, c. 564, §6 (AMD). 1975, c. 522, §§2A,3 (AMD). 1979, c. 541, §A195 (AMD). 1979, c. 712, §7 (AMD). 1981, c. 692, §§1,2 (AMD). 1983, c. 589, (AMD). 1985, c. 594, §11 (AMD). 1985, c. 737, §§A87,88 (AMD). 1987, c. 582, §B2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4752. Provisions of bonds, trust indentures and mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §17 (AMD). 1969, c. 564, §7 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4753. Remedies of an obligee (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4754. Additional remedies conferrable by authority (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4755. Bonds as legal investments and security (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 6: MORTGAGE CREDIT

30 §4756. Purchase and sale of mortgage loans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §18 (NEW). 1969, c. 564, §8 (AMD). 1973, c. 625, §205 (AMD). 1975, c. 625, §19 (AMD). 1977, c. 564, §§118A,118B (AMD). 1979, c. 712, §8 (AMD). 1981, c. 620, §11 (RPR). 1981, c. 692, §3 (AMD). 1983, c. 414, §17 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4757. Lenders certification (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §18 (NEW). 1975, c. 522, §4 (AMD). 1979, c. 712, §9 (AMD). 1981, c. 620, §12 (AMD). 1981, c. 692, §4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4758. Authority not obligated (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §18 (NEW). 1975, c. 522, §5 (AMD). 1979, c. 712, §10 (AMD). 1981, c. 620, §13 (AMD). 1981, c. 692, §5 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4759. Consideration for mortgage loans purchased (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §18 (NEW). 1981, c. 620, §14 (AMD). 1981, c. 692, §6 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4760. Bonds; use of proceeds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §18 (NEW). 1969, c. 564, §9 (RPR). 1973, c. 517, §§3,4 (AMD). 1975, c. 623, §§47-A (AMD). 1977, c. 564, §§118-C (AMD). 1981, c. 620, §§15,16 (AMD). 1981, c. 692, §§7-9 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4761. Application of receipts; special reserve fund (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §18 (NEW). 1973, c. 623, §§1-3 (AMD). 1973, c. 649, §1 (AMD). 1979, c. 473, §§1,2 (AMD). 1979, c. 712, §11 (AMD). 1981, c. 620, §§17,18 (AMD). 1985, c. 151, §§9,10 (AMD). 1985, c. 506, §§A64,65 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4762. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §18 (NEW). 1973, c. 294, (AMD). 1973, c. 736, (AMD). 1975, c. 229, (AMD). 1977, c. 601, (AMD). 1979, c. 473, §3 (AMD). 1979, c. 521, §2 (AMD). 1981, c. 370, (AMD). 1981, c. 620, §§19,20 (AMD). 1983, c. 414, §18 (AMD). 1985, c. 151, §11 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 761, §4 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C18 (RP).



30 §4762-A. Determination of outstanding obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 649, §2 (NEW). 1985, c. 151, §12 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4763. Farm dwellings (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §18 (NEW). 1983, c. 414, §19 (RP).



30 §4764. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §18 (NEW). 1977, c. 256, §2 (RP).



30 §4765. Mortgages eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §18 (NEW). 1969, c. 564, §10 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4766. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 470, §18 (NEW). 1971, c. 118, (AMD). 1973, c. 585, §11 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4767. Operating expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 649, §3 (NEW). 1975, c. 522, §6 (AMD). 1983, c. 414, §20 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4768. Eligible conservation projects (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 321, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4769. Affidavits (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 321, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4770. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 321, §5 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 6-A: NATURAL DISASTER HOME ASSISTANCE PROGRAM

30 §4770-A. Natural Disaster Home Assistance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 159, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4770-B. Maine Natural Disaster Home Assistance Program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 159, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 6-B: OVERBOARD DISCHARGE ASSISTANCE PROGRAM

30 §4770-C. Overboard Discharge Assistance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 846, §13 (NEW). 1989, c. 878, §C19 (RP).



30 §4770-D. Maine Overboard Discharge Assistance Program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 846, §13 (NEW). 1989, c. 878, §C19 (RP).



30 §4770-E. Bonds; issuance; separability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 846, §13 (NEW). 1989, c. 878, §C19 (RP).






Article 7: INDUSTRIALIZED HOUSING LAW

30 §4771. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 456, §1 (NEW). 1987, c. 582, §A70 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4772. Declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 456, §1 (NEW). 1987, c. 582, §A70 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4773. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 456, §1 (NEW). 1973, c. 446, §1 (AMD). 1973, c. 751, §§1,2 (AMD). 1975, c. 252, §13 (AMD). 1987, c. 582, §A70 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4774. Approval (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 456, §1 (NEW). 1973, c. 446, §2 (AMD). 1973, c. 751, §3 (RPR). 1987, c. 582, §A70 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4775. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 456, §1 (NEW). 1973, c. 446, §3 (AMD). 1973, c. 751, §4 (RPR). 1987, c. 582, §A70 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4776. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 456, §1 (NEW). 1973, c. 751, §4 (RPR). 1987, c. 582, §A70 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4777. Schedule of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 456, §1 (NEW). 1987, c. 582, §A70 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4778. Inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 456, §1 (NEW). 1973, c. 751, §4 (RPR). 1987, c. 582, §A70 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4779. State inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 456, §1 (NEW). 1973, c. 446, §5 (AMD). 1973, c. 751, §§5-7 (AMD). 1973, c. 788, §145 (AMD). 1987, c. 582, §A70 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4780. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 456, §1 (NEW). 1973, c. 446, §4 (AMD). 1973, c. 751, §8 (RPR). 1987, c. 582, §A70 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4781. Injunctive relief and damages (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 456, §1 (NEW). 1973, c. 446, §6 (AMD). 1973, c. 751, §8 (RPR). 1987, c. 582, §A70 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4782. Standards (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 456, §1 (NEW). 1973, c. 446, §7 (AMD). 1973, c. 537, §39 (AMD). 1973, c. 751, §9 (AMD). 1975, c. 293, §4 (AMD). 1987, c. 582, §A70 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4783. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 456, §1 (NEW). 1973, c. 446, §8 (AMD). 1973, c. 751, §10 (AMD). 1987, c. 582, §A70 (RP). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 7-A: HOUSING MORTGAGE INSURANCE LAW

30 §4784. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 618, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4785. Declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 618, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4786. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 618, §1 (NEW). 1979, c. 570, §2 (AMD). 1979, c. 732, §21 (REEN). 1985, c. 785, §A106 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4787. Insurance policies (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 618, §1 (NEW). 1979, c. 570, §3 (AMD). 1979, c. 663, §198 (AMD). 1979, c. 732, §22 (AMD). 1987, c. 402, §A164 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 820, §5 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C20 (AMD).



30 §4788. General obligation bonds for Indian Housing Mortgage Insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 618, §1 (NEW). 1977, c. 163, (AMD). 1979, c. 732, §23 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4789. Rule making (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 570, §4 (NEW). 1979, c. 732, §23A (REEN). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 8: STATE-OWNED LAND FOR HOUSING

30 §4791. State-owned land for construction of housing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 407, §4 (NEW). 1987, c. 737, §§A1,C106 (RP). 1987, c. 820, §6 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C21 (AMD).






Article 9: PRESERVATION OF MODERATE-INCOME AND LOW-INCOME HOUSING CONSTRUCTED WITH FEDERAL ASSISTANCE

30 §4792. Surplus land in trust (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 820, §7 (NEW). 1989, c. 878, §C22 (RP).



30 §4793. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 785, §2 (NEW). 1987, c. 785, §3 (RP).



30 §4793-A. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 785, §2 (NEW). 1987, c. 785, §3 (RP).



30 §4794. Notification of intent to sell (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 785, §2 (NEW). 1987, c. 785, §3 (RP).



30 §4795. Purchase property; construct housing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 785, §2 (NEW). 1987, c. 785, §3 (RP).



30 §4796. Provide financing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 785, §2 (NEW). 1987, c. 785, §3 (RP).



30 §4796-A. Conversion of property (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 785, §2 (NEW). 1987, c. 785, §3 (RP).



30 §4797. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 785, §2 (NEW). 1987, c. 785, §3 (RP).



30 §4798. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 785, §2 (NEW). 1987, c. 785, §3 (RP).









Subchapter 3: URBAN RENEWAL

30 §4801. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 244, §1 (AMD). 1971, c. 622, §108 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4802. Creation of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4803. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4804. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 220, §1 (AMD). 1965, c. 244, §2 (AMD). 1973, c. 536, §15 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4805. Workable program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4806. Preparation and approval of renewal plans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 244, §§3-6 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4806-A. General neighborhood renewal plans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 244, §7 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4807. Eminent domain (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 178, (AMD). 1975, c. 431, §14 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4808. Acquisition and development of land (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4809. Authorization to issue bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4810. Bond issues (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4811. Conveyance to Federal Government on default (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4812. Bonds as legal investments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4813. Exemption from taxes and execution (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4814. Transfer, sale or lease of real property in urban renewal area (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 220, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4815. Cooperation by public bodies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 220, §3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4816. Encouragement of private enterprise (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4817. Grant of funds by municipality (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4818. Title of purchaser (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4819. Interest of public officials, trustees or employees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 3-A: COMMUNITY DEVELOPMENT

30 §4851. Findings and declaration of necessity (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 389, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4852. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 389, §1 (NEW). 1975, c. 707, §§1,2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4853. Municipal powers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 389, §1 (NEW). 1975, c. 707, §§2-A (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4854. Eminent domain (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 389, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 3-B: MUNICIPAL DEVELOPMENT DISTRICTS

30 §4861. Findings and declaration of necessity (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 397, (NEW). 1981, c. 676, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4862. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 397, (NEW). 1979, c. 331, §§1,2 (AMD). 1981, c. 676, §§2-6 (AMD). 1985, c. 163, §§1-3 (AMD). 1985, c. 650, §§2,3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4863. Development districts; development programs and ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 397, (NEW). 1979, c. 331, §§3,4 (AMD). 1981, c. 131, (AMD). 1981, c. 676, §§7-9 (AMD). 1983, c. 858, §1 (AMD). 1983, c. 859, §N1 (AMD). 1985, c. 163, §4 (AMD). 1985, c. 650, §4 (AMD). 1987, c. 534, §§B21-B23 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 772, §1 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C23 (AMD).



30 §4864. Tax increment financing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 397, (NEW). 1985, c. 163, §§5-7 (AMD). 1985, c. 506, §A66 (AMD). 1985, c. 650, §5 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 772, §2 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C24 (AMD).



30 §4865. Assessments (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 397, (NEW). 1979, c. 331, §§5,6 (AMD). 1985, c. 163, §§8,9 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4866. Grants (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 397, (NEW). 1981, c. 676, §10 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4867. Financing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 397, (NEW). 1981, c. 676, §11 (AMD). 1985, c. 650, §6 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4868. Tax exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 397, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4869. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 397, (NEW). 1979, c. 331, §7 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4870. Advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 397, (NEW). 1979, c. 331, §8 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 3-C: RELOCATION OF UTILITY FACILITIES

30 §4881. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 617, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4882. Payment of costs of relocating utility facilities underground in an urban renewal area (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 617, (NEW). 1987, c. 141, §B31 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 4: FEDERAL AID FOR URBAN RENEWAL PROJECTS

30 §4901. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 244, §8 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4902. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 244, §§9,10 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4903. Preparation and approval of development plans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 244, §11 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4904. Public hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 244, §12 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4905. Cooperation in carrying out approved development plan (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 244, §13 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 5: PLANNING AND ZONING

30 §4951. Authority to act (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 455, §3 (RP).



30 §4952. Planning board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §67 (AMD). 1969, c. 334, §1 (AMD). 1971, c. 309, (AMD). 1971, c. 455, §3 (RP). 1971, c. 622, §109 (RP).



30 §4953. Zoning ordinance (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 349, (AMD). 1969, c. 334, §2 (AMD). 1971, c. 455, §3 (RP). 1971, c. 461, §1 (AMD). 1971, c. 622, §110 (RP).



30 §4954. Zoning board of appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 334, §3 (AMD). 1971, c. 79, §§1-4 (AMD). 1971, c. 364, (AMD). 1971, c. 455, §3 (RP). 1971, c. 622, §111 (RP).



30 §4955. Official map (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 455, §3 (RP).



30 §4956. Land subdivisions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 401, §3 (AMD). 1969, c. 365, §2 (AMD). 1971, c. 454, (RPR). 1973, c. 465, §§1-7 (AMD). 1973, c. 700, §§1,2 (AMD). 1975, c. 468, §2 (AMD). 1975, c. 475, §§1-4 (AMD). 1975, c. 703, §§1,2 (AMD). 1977, c. 315, (AMD). 1977, c. 564, §§118D,118E (AMD). 1977, c. 696, §§226,227 (AMD). 1979, c. 435, (AMD). 1979, c. 472, §7 (AMD). 1981, c. 195, (AMD). 1983, c. 458, §§10-12 (AMD). 1983, c. 796, §13 (AMD). 1985, c. 176, (AMD). 1985, c. 206, §2 (AMD). 1985, c. 794, §A2 (AMD). 1987, c. 182, §1 (AMD). 1987, c. 514, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 810, §§2-5,11 (AMD). 1987, c. 885, §§6-8 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C25 (RP).



30 §4957. Savings provision (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 455, §3 (RP).



30 §4958. Historic districts (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 433, (NEW). 1967, c. 544, §76 (AMD). 1971, c. 455, §3 (RP).



30 §4959. Municipal zoning ordinances affecting Indian lands (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 521, (NEW). 1971, c. 455, §3 (RP).






Subchapter 6: PLANNING AND LAND USE REGULATION

30 §4960. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 766, §4 (NEW). 1989, c. 878, §C26 (RP).



30 §4960-A. Statement of findings, purpose and goals (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 766, §4 (NEW). 1989, c. 878, §C27 (RP).



30 §4960-B. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 766, §4 (NEW). 1989, c. 878, §C27 (RP).



30 §4960-C. Local comprehensive planning (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 766, §4 (NEW). 1989, c. 600, §A14 (AMD). 1989, c. 878, §C28 (RP).



30 §4960-D. State role in growth management (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 766, §4 (NEW). 1989, c. 878, §C29 (RP).



30 §4960-E. State planning review program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 766, §4 (NEW). 1989, c. 878, §C29 (RP).



30 §4960-F. State technical and financial assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 766, §4 (NEW). 1989, c. 878, §C29 (RP).



30 §4961. Comprehensive plan (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 455, §2 (NEW). 1973, c. 536, §§16,17 (AMD). 1979, c. 418, (AMD). 1981, c. 598, §1 (AMD). 1985, c. 794, §A3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 766, §5 (RP). 1987, c. 820, §8 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C30 (AMD).



30 §4961-A. Land use regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 766, §6 (NEW). 1987, c. 820, §9 (NEW). 1987, c. 860, §§2,3 (AMD). 1989, c. 878, §C31 (RP).



30 §4962. Zoning ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 455, §2 (NEW). 1973, c. 536, §§18-20 (AMD). 1979, c. 663, §199 (AMD). 1981, c. 598, §2 (AMD). 1983, c. 170, (AMD). 1987, c. 583, §51 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 766, §7 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4962-A. Community living arrangements (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 640, (NEW). 1987, c. 316, §§1-5 (AMD). 1987, c. 582, §A71 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4962-B. State policy relating to municipal commercial landfill facilities moratoria (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 822, §1 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4963. Zoning adjustment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 455, §2 (NEW). 1971, c. 622, §112 (AMD). 1977, c. 280, (AMD). 1977, c. 630, §6 (AMD). 1979, c. 541, §A196 (AMD). 1983, c. 475, §§1,2 (AMD). 1983, c. 633, (AMD). 1987, c. 182, §2 (AMD). 1987, c. 583, §52 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 766, §8 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4964. Savings provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 455, §2 (NEW). 1973, c. 536, §21 (AMD). 1973, c. 681, §13 (AMD). 1975, c. 531, §6 (AMD). 1975, c. 623, §§47-B (AMD). 1977, c. 78, §175 (AMD). 1979, c. 218, §4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 766, §9 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4965. Regulation of manufactured housing (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 424, (NEW). 1987, c. 53, (AMD). 1987, c. 647, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 770, §§8,9 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §§C32,33 (AMD).



30 §4966. Enforcement of land use laws and ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 796, §14 (NEW). 1985, c. 612, §17 (AMD). 1987, c. 192, §§6,7 (AMD). 1987, c. 318, §§1,2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4967. Training and certification for code enforcement officers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 766, §10 (NEW). 1989, c. 443, §81 (AMD). 1989, c. 878, §C34 (RP).









Chapter 240: TRANSPORTATION

30 §4971. Formation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1975, c. 435, §2 (AMD). 1979, c. 505, §5 (AMD). 1983, c. 142, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4972. Management (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1977, c. 144, §1 (AMD). 1979, c. 505, §6 (AMD). 1981, c. 469, §3 (AMD). 1983, c. 36, (AMD). 1985, c. 143, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4973. Meetings; officers and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4974. Interest in contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4975. Certificate of organization (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4976. Single municipal or regional transportation district (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1977, c. 166, §1 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4977. District defined (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1977, c. 166, §2 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4977-A. Definition of regional transportation corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 166, §3 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4978. Powers of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4979. Collective bargaining; rights of employees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4980. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1977, c. 166, §4 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4981. Routes and fares; sinking fund (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1977, c. 144, §2 (AMD). 1977, c. 166, §5 (AMD). 1979, c. 505, §7 (AMD). 1979, c. 663, §200 (AMD). 1983, c. 142, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4982. Estimate of expenditures; contributions; budget (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1971, c. 574, §1 (RPR). 1987, c. 141, §B32 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4983. Exempt from taxation; fuel tax refund (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4984. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1979, c. 505, §8 (RPR). 1979, c. 663, §201 (AMD). 1981, c. 469, §4 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4985. Withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4986. Notes; securities (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1971, c. 574, §2 (AMD). 1979, c. 663, §202 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4987. Warrant for taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4988. Eminent domain; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4989. Incidental rights (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4990. Dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 488, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 240-A: LEASING OF AIR RIGHTS

30 §4991. Utilization of air rights (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 308, §2 (NEW). 1971, c. 593, §22 (AMD). 1979, c. 541, §§A197,A198 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4992. Applicability of building and other laws (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 308, §2 (NEW). 1979, c. 541, §A199 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4993. Taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 308, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4994. Parties in interest (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 308, §2 (NEW). 1979, c. 541, §A200 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4995. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 308, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 240-B: TAX BASE SHARING

30 §4996. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 258, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4997. Tax base sharing agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 258, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §4998. Filing of agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 258, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 241: FISCAL MATTERS

Subchapter 1: TOWN TREASURER

30 §5001. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5002. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5003. Notice of choice of treasurer (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 2: FINANCES: ACCOUNTS AND AUDITS

Article 1: GENERAL PROVISIONS

30 §5051. Deposit or investment of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 127, (AMD). 1971, c. 389, §§1,2 (AMD). 1973, c. 337, §8 (AMD). 1973, c. 407, (RPR). 1973, c. 625, §§206-207 (AMD). 1973, c. 639, §2 (AMD). 1975, c. 770, §§176,177 (AMD). 1981, c. 421, (AMD). 1983, c. 98, §2 (RP).



30 §5051-A. Deposit or investment of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 98, §3 (NEW). 1987, c. 405, §§37,38 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5052. Donation of money (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5053. Debt liability (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5054. Payment out of treasury (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 282, §2 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5055. State-municipal revenue sharing (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 146, §E1 (AMD). 1971, c. 478, §1 (NEW). 1971, c. 605, §§1,2 (AMD). 1973, c. 625, §209 (AMD). P&SL 1975, c. 147, §C15 (AMD). 1981, c. 522, §§1,2 (AMD). 1983, c. 855, §2 (AMD). 1983, c. 858, §2 (AMD). 1983, c. 859, §N2 (AMD). 1985, c. 459, §B2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5056. Reimbursement to municipalities for revenue loss due to certain personal property tax exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §2 (NEW). 1977, c. 98, §7 (AMD). 1977, c. 479, §§13-A (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5057. State service payments (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 477, Pt. E, Subpt. 27, (NEW). 1985, c. 174, §G (AMD). 1985, c. 459, §B3 (AMD). 1985, c. 779, §76 (AMD). 1985, c. 785, §A107 (AMD). 1987, c. 402, §A165 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5058. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §KK22 (NEW). 1989, c. 13, (AMD). 1989, c. 502, §B36 (RP).






Article 1-A: MUNICIPAL DEBT

30 §5061. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 665, (NEW). 1975, c. 367, §1 (RPR). 1981, c. 322, §9 (AMD). 1987, c. 48, (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5062. Exclusion (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 665, (NEW). 1973, c. 788, §146 (RPR). 1975, c. 367, §2 (RPR). 1975, c. 623, §48 (RP). 1975, c. 770, §178 (REEN). 1981, c. 698, §144 (AMD). 1985, c. 337, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5063. Reporting by special districts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 665, (NEW). 1975, c. 623, §49 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5064. Minimum debt limit (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 665, (NEW). 1975, c. 367, §3 (RP).






Article 1-B: INVESTMENTS IN SECURITIES

30 §5071. Investments in general (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §39 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5072. Government unit bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §39 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5073. Corporate securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §39 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5074. Financial institution stock and other obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §39 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5075. Other stock investments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §39 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5076. Other prudent securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §39 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5077. Retention of unauthorized securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §39 (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 2: LEGAL EXPENDITURES

30 §5101. General authority (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §53 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5101-A. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 369, §2 (NEW). 1975, c. 531, §7 (RP).



30 §5102. Operating expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 162, (AMD). 1967, c. 329, (AMD). 1973, c. 296, (AMD). 1979, c. 592, §1 (AMD). 1981, c. 322, §10 (AMD). 1985, c. 674, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5103. Public works (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 88, (AMD). 1985, c. 674, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5104. Schools and libraries (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §§19,20 (AMD). 1971, c. 530, §39 (AMD). 1973, c. 571, §68 (AMD). 1973, c. 627, §3 (AMD). 1973, c. 777, §§1-2 (AMD). 1977, c. 637, §§1,2 (AMD). 1979, c. 635, §§1-3 (AMD). 1985, c. 797, §§65,66 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5105. Health and welfare (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 48, (AMD). 1967, c. 281, (AMD). 1967, c. 494, §§24-A (AMD). 1969, c. 200, (AMD). 1975, c. 770, §179 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5106. Development (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 203, §4 (AMD). 1965, c. 256, (AMD). 1965, c. 485, (AMD). 1973, c. 112, (AMD). 1973, c. 789, (AMD). 1981, c. 651, (AMD). 1983, c. 519, §23 (AMD). 1987, c. 583, §§54-56 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5107. Celebrations and commemorations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5108. General duties and operations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5109. Federal and state grants (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 361, (NEW). 1975, c. 389, §2 (RPR). 1977, c. 476, §1 (AMD). 1987, c. 583, §57 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5110. Change in municipal year (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 651, §3 (NEW). 1977, c. 41, (AMD). 1977, c. 479, §14 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 3: BORROWING

30 §5151. Revenue anticipation notes; fiscal year (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 369, §3 (AMD). 1969, c. 543, §2 (AMD). 1973, c. 681, §14 (RPR). 1975, c. 651, §§4,5 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5152. General obligation securities (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 254, (AMD). 1987, c. 483, (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 873, §§1,3 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5153. Borrowing in anticipation of federal or state aid (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 583, (NEW). 1975, c. 651, §6 (AMD). 1977, c. 476, §§2-4 (AMD). 1977, c. 696, §228 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5154. Refinancing of the United States Farmers Home Administration loans (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 751, §1 (NEW). 1989, c. 878, §C35 (RP).






Article 3-A: MAINE MUNICIPAL BOND BANK

30 §5161. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5162. Declaration of necessity (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5163. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1973, c. 97, §1 (AMD). 1981, c. 698, §145 (AMD). 1987, c. 737, §§A1,C106 (RP). 1987, c. 751, §§2-4 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §§C36-38 (AMD).



30 §5164. Creation of bank and membership (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1973, c. 585, §11 (AMD). 1973, c. 625, §§209-A (AMD). 1973, c. 788, §147 (AMD). 1975, c. 312, (AMD). 1975, c. 771, §329 (AMD). 1979, c. 533, §18 (AMD). 1985, c. 295, §§44,45 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5165. Lending and borrowing powers generally (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5165-A. Loans from revolving loan fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 751, §5 (NEW). 1989, c. 878, §C39 (RP).



30 §5166. Corporate powers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5166-A. Allocation of state ceiling (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 594, §12 (NEW). 1987, c. 413, §6 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5167. Prohibited acts and limitation of powers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1973, c. 585, §11 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5168. Bonds and notes of the bank (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1987, c. 751, §§6,7 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §§C40,41 (RP).



30 §5169. Resolutions and indentures (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5170. Intent of pledge (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5171. Reserve fund and capital reserve funds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1987, c. 751, §8 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C42 (RP).



30 §5171-A. Revolving loan fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 751, §9 (NEW). 1989, c. 878, §C43 (RP).



30 §5172. General fund (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1987, c. 751, §10 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 878, §C44 (RP).



30 §5173. Additional reserves and funds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5174. Remedies of holders of bonds and notes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5175. Personal liability (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5176. Purchase of bonds and notes of bank (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5177. Bonds as legal investments and security (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5178. Tax exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5179. Exemption of property from execution sale (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5180. Insurance or guaranty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5181. Federal aid (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5182. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5183. Additional powers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5183-A. Regulations; reports (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 751, §11 (NEW). 1989, c. 878, §C45 (RP).



30 §5184. Undertakings of depositories (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5185. Purchase of municipal securities (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5186. Remedies on default of municipal securities (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1973, c. 97, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5187. Purchase of anticipation notes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5188. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5189. State services (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5190. Agreements with financial institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5191. Application of moneys (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5192. Form of municipal securities and investments (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5193. Presumption of validity (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5194. Liberal construction of Act (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5195. Separability (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5196. Conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 558, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 4: RESERVE FUND

30 §5201. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5202. Trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Article 5: ACCOUNTS AND AUDITS

30 §5251. Uniform accounting system (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 369, §4 (AMD). 1969, c. 543, §3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5252. Investigation of accounting and auditing system (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5253. Annual postaudit (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 278, §§1,2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5254. Witnesses and records (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5255. State Auditor's report on financial matters (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5256. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Subchapter 3: MUNICIPAL FINANCE BOARD

30 §5301. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 812, §185 (AMD). 1985, c. 785, §A108 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5302. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5303. Audit (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5304. Board may take over local government (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5305. Powers and duties of commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5306. Temporary officials (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5307. Loans and assessments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5308. Duration of power of board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5309. Complaint; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 667, §22 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5310. Voluntary compromise settlements (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Chapter 242: MUNICIPAL SECURITIES APPROVAL ACT

30 §5325. General grant of powers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1967, c. 345, §§1,2 (AMD). 1967, c. 513, §1 (AMD). 1971, c. 210, §1 (AMD). 1971, c. 618, §12 (AMD). 1975, c. 223, §§1-3 (AMD). 1975, c. 728, §§1-4 (AMD). 1979, c. 324, §§1-4 (AMD). 1979, c. 541, §A201 (AMD). 1979, c. 688, §§1-4 (AMD). 1981, c. 340, §§1,2 (AMD). 1981, c. 476, §3 (RP). 1981, c. 698, §146 (AMD).



30 §5326. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1969, c. 340, §1 (AMD). 1971, c. 210, §§2-4 (AMD). 1973, c. 138, §1 (AMD). 1973, c. 315, §§1,2 (AMD). 1973, c. 788, §§148-149 (AMD). 1975, c. 707, §3 (AMD). 1975, c. 728, §5 (AMD). 1979, c. 324, §§5-8 (AMD). 1979, c. 530, (AMD). 1979, c. 663, §§203,204 (AMD). 1979, c. 688, §§5-10 (AMD). 1981, c. 320, §2 (AMD). 1981, c. 338, §§1,2 (AMD). 1981, c. 340, §§3,4 (AMD). 1981, c. 476, §3 (RP). 1981, c. 698, §§147-150 (AMD).



30 §5327. Municipal Securities Approval Board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1969, c. 340, §2 (AMD). 1973, c. 633, §14 (RPR). 1975, c. 566, §18 (RP).



30 §5328. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1969, c. 569, §3 (AMD). 1971, c. 210, §§5-8 (AMD). 1971, c. 375, §2 (AMD). 1971, c. 618, §12 (AMD). 1971, c. 622, §114 (AMD). 1973, c. 138, §2 (AMD). 1973, c. 633, §§15-19,21 (AMD). 1973, c. 788, §150 (AMD). 1975, c. 566, §§19,20 (AMD). 1975, c. 728, §§6-9 (AMD). 1977, c. 489, §13 (AMD). 1979, c. 324, §§9-12 (AMD). 1979, c. 688, §§11,12 (AMD). 1981, c. 340, §5 (AMD). 1981, c. 476, §3 (RP). 1981, c. 698, §151 (AMD).



30 §5329. Duties of manager (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1971, c. 210, §9 (AMD). 1971, c. 584, §1 (AMD). 1971, c. 618, §12 (AMD). 1973, c. 633, §§20,21 (AMD). 1975, c. 566, §21 (RP).



30 §5330. Conflicts of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1973, c. 633, §21 (AMD). 1973, c. 667, (AMD). 1979, c. 324, §13 (AMD). 1979, c. 734, §13 (AMD). 1981, c. 476, §3 (RP).



30 §5331. Issuance of revenue obligation securities (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1967, c. 513, §2 (AMD). 1969, c. 547, (AMD). 1971, c. 210, §10 (AMD). 1973, c. 633, §21 (AMD). 1975, c. 223, §4 (AMD). 1977, c. 489, §§14,15 (AMD). 1979, c. 324, §14 (AMD). 1981, c. 476, §3 (RP).



30 §5332. Pledges and covenants; trust agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1967, c. 345, §3 (AMD). 1971, c. 210, §11 (AMD). 1973, c. 315, §3 (AMD). 1979, c. 541, §A202 (AMD). 1981, c. 476, §3 (RP).



30 §5333. Rentals (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1971, c. 210, §12 (AMD). 1973, c. 633, §21 (AMD). 1981, c. 476, §3 (RP).



30 §5334. Sinking fund (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1971, c. 210, §13 (AMD). 1981, c. 476, §3 (RP).



30 §5335. Trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1981, c. 476, §3 (RP).



30 §5336. Remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1971, c. 210, §14 (AMD). 1981, c. 476, §3 (RP).



30 §5337. Revenue refunding securities (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1971, c. 210, §15 (AMD). 1977, c. 21, §§1,2 (AMD). 1981, c. 476, §3 (RP).



30 §5338. Authorizing resolution (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1981, c. 476, §3 (RP).



30 §5339. Tax exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1981, c. 476, §3 (RP).



30 §5340. Leasehold or other interests of lessee taxable (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1971, c. 210, §16 (AMD). 1971, c. 544, §107 (AMD). 1973, c. 315, §4 (AMD). 1975, c. 223, §5 (RPR). 1979, c. 324, §15 (AMD). 1979, c. 688, §13 (AMD). 1981, c. 476, §3 (RP).



30 §5340-A. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 345, §5 (NEW). 1973, c. 633, §21 (AMD). 1981, c. 476, §3 (RP).



30 §5341. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1971, c. 210, §17 (AMD). 1975, c. 223, §6 (RPR). 1975, c. 728, §10 (AMD). 1979, c. 324, §16 (AMD). 1979, c. 688, §14 (AMD). 1981, c. 470, §A150 (AMD). 1981, c. 476, §3 (RP). 1981, c. 698, §152 (RP).



30 §5342. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1967, c. 345, §4 (AMD). 1971, c. 210, §18 (AMD). 1981, c. 476, §3 (RP).



30 §5343. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1965, c. 513, §68 (RPR). 1973, c. 625, §210 (AMD). 1981, c. 476, §3 (RP).



30 §5344. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 423, §1 (NEW). 1965, c. 513, §69 (RP).






Chapter 243: CITY OFFICIALS AND ELECTIONS

30 §5351. Designation of officials (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 94, (AMD). 1967, c. 14, §2 (AMD). 1967, c. 72, §2 (AMD). 1973, c. 620, §3 (AMD). 1973, c. 695, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5352. Warrant for city election; conduct of election (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 161, §12 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5353. Reapportionment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 353, (RPR). 1971, c. 157, (AMD). 1975, c. 623, §§49-A (AMD). 1977, c. 68, (AMD). 1979, c. 541, §A203 (AMD). 1981, c. 208, §§1,2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5354. Nomination to city office by petition (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5355. Ballots, specimen ballots and instruction posters (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §A72 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5356. Campaign reports in municipal election (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §229 (AMD). 1985, c. 161, §13 (AMD). 1985, c. 383, §16 (AMD). 1985, c. 614, §27 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5357. Election by plurality (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 218, §5 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5358. Power of police (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5359. General powers of cities (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 269, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 244: MUNICIPAL RENT CONTROL

30 §5371. Declaration of emergency (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 506, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5372. Acceptance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 506, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5373. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 506, (NEW). 1975, c. 722, §1 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5374. Local rent board or administration (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 506, (NEW). 1975, c. 722, §2 (AMD). 1979, c. 541, §A204 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5375. Maximum rent adjustment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 506, (NEW). 1973, c. 788, §151 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5376. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 506, (NEW). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 245: VILLAGES

30 §5401. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 114, §5 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5402. Meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5403. Development (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5404. Parks (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 250: QUASI-MUNICIPAL CORPORATIONS OR DISTRICTS

30 §5501. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 704, (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5502. Charter amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 704, (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5503. Charter revisions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 704, (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5504. Procedure for referenda on charter changes (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 704, (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5505. Annual omnibus legislation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 704, (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5506. General provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 704, (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Part 3: PLANTATIONS AND UNORGANIZED PLACES

Chapter 401: PLANTATIONS

30 §5601. Census of larger unincorporated townships (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 270, §1 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5602. Organization of larger townships (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1973, c. 270, §2 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5603. Organization of less populous townships (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5604. Organization meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1987, c. 736, §47 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5605. Copy of proceedings and description of plantation sent to Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A205 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5606. Perambulation of boundary lines (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5607. Annual meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 425, §19 (AMD). 1979, c. 155, (AMD). 1983, c. 601, (AMD). 1983, c. 615, §2 (AMD). 1983, c. 816, §A31 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5608. Officers' names sent to Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §330 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5609. Town law applies to officers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 615, §3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5610. Duties of officers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5611. Inventory of polls and estates; basis of taxation; money for ways (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5612. Decoration of veterans' graves on Memorial Day (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5613. Indebtedness; temporary loans (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5614. Money for schools and general assistance programs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 417, §15 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5615. Accounting and postaudit provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5616. Organized plantations to consist of one township (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5617. First valuation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5618. Valuation neglected; assessors appointed (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 681, §15 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5619. Assessors paid by county commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5620. Plantations reorganized (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5621. Planning, zoning and subdivision control (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 390, §4 (NEW). 1987, c. 583, §58 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5622. Buildings and equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 390, §4 (NEW). 1979, c. 663, §205 (AMD). 1987, c. 647, §§2,3 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5623. Land taken for parks, squares, open areas, public libraries and playgrounds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 582, §B3 (NEW). 1987, c. 583, §59 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5624. Recreation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §59 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5625. Employment of historian (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §59 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5626. Plantation forest (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §59 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5627. Devises and gifts for open areas, public parks and playgrounds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §59 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5628. Conservation and energy commissions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §59 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5629. Sewers and drains (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 583, §59 (NEW). 1987, c. 737, §§A1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 403: DEORGANIZED PLACES

30 §5701. Debts of towns and school districts therein (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5702. Power and authority of State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 471, §12 (AMD). 1985, c. 459, §C5 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5703. Cemetery trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5704. School funds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §69 (AMD). 1973, c. 460, §18 (AMD). 1975, c. 339, §13 (AMD). 1985, c. 459, §C6 (RP).



30 §5705. Records surrendered (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 441, §8 (AMD). 1973, c. 28, §13 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5706. Applicability to deorganization by Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Chapter 405: UNORGANIZED PLACES

30 §5801. Appropriation of excise taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 698, §4 (NEW). 1983, c. 471, §13 (RP).






Chapter 407: MUNICIPAL SERVICES IN UNORGANIZED AREAS

30 §5901. Municipal services authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 471, §14 (NEW). 1985, c. 681, §1 (AMD). 1987, c. 582, §§B4,B5 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5902. Unorganized territory funds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 471, §14 (NEW). 1983, c. 827, §3 (AMD). 1985, c. 459, §C7 (AMD). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



30 §5903. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 471, §14 (NEW). 1985, c. 459, §C8 (AMD). 1985, c. 603, §7 (RPR). 1987, c. 737, §§A1,C106 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Part 4: INDIAN TERRITORIES

Chapter 601: MAINE INDIAN CLAIMS SETTLEMENT

30 §6201. Short title

This Act shall be known and may be cited as "AN ACT to Implement the Maine Indian Claims Settlement." [1979, c. 732, §§ 1, 31 (NEW).]

SECTION HISTORY

1979, c. 732, §§1,31 (NEW).



30 §6202. Legislative findings and declaration of policy

The Legislature finds and declares the following. [1979, c. 732, §§1, 31 (NEW).]

The Passamaquoddy Tribe, the Penobscot Nation and the Houlton Band of Maliseet Indians are asserting claims for possession of large areas of land in the State and for damages alleging that the lands in question originally were transferred in violation of the Indian Trade and Intercourse Act of 1790, 1 Stat. 137, or subsequent reenactments or versions thereof. [1979, c. 732, §§1, 31 (NEW).]

Substantial economic and social hardship could be created for large numbers of landowners, citizens and communities in the State, and therefore to the State as a whole, if these claims are not resolved promptly. [1979, c. 732, §§1, 31 (NEW).]

The claims also have produced disagreement between the Indian claimants and the State over the extent of the state's jurisdiction in the claimed areas. This disagreement has resulted in litigation and, if the claims are not resolved, further litigation on jurisdictional issues would be likely. [1979, c. 732, §§1, 31 (NEW).]

The Indian claimants and the State, acting through the Attorney General, have reached certain agreements which represent a good faith effort on the part of all parties to achieve a fair and just resolution of those claims which, in the absence of agreement, would be pursued through the courts for many years to the ultimate detriment of the State and all its citizens, including the Indians. [1979, c. 732, §§1, 31 (NEW).]

The foregoing agreement between the Indian claimants and the State also represents a good faith effort by the Indian claimants and the State to achieve a just and fair resolution of their disagreement over jurisdiction on the present Passamaquoddy and Penobscot Indian reservations and in the claimed areas. To that end, the Passamaquoddy Tribe and the Penobscot Nation have agreed to adopt the laws of the State as their own to the extent provided in this Act. The Houlton Band of Maliseet Indians and its lands will be wholly subject to the laws of the State. [1979, c. 732, §§1, 31 (NEW).]

It is the purpose of this Act to implement in part the foregoing agreement. [1979, c. 732, §§1, 31 (NEW).]

SECTION HISTORY

1979, c. 732, §§1,31 (NEW).



30 §6203. Definitions

As used in this Act, unless the context indicates otherwise, the following terms have the following meanings. [1979, c. 732, §§1, 31 (NEW).]

1. Commission. "Commission" means the Maine Indian Tribal-State Commission created by section 6212.

[ 1979, c. 732, §§1, 31 (NEW) .]

2. Houlton Band of Maliseet Indians. "Houlton Band of Maliseet Indians" means the Maliseet Tribe of Indians as constituted on March 4, 1789, and all its predecessors and successors in interest, which, as of the date of passage of this Act, are represented, as to lands within the United States, by the Houlton Band Council of the Houlton Band of Maliseet Indians.

[ 1979, c. 732, §§1, 31 (NEW) .]

2-A. Houlton Band Trust Land. "Houlton Band Trust Land" means land or natural resources acquired by the secretary in trust for the Houlton Band of Maliseet Indians, in compliance with the terms of this Act and the Maine Indian Claims Settlement Act of 1980, United States Public Law 96-420, with moneys from the original $900,000 congressional appropriation and interest thereon deposited in the Land Acquisition Fund established for the Houlton Band of Maliseet Indians pursuant to United States Public Law 96-420, Section 5, United States Code, Title 25, Section 1724, or with proceeds from a taking of Houlton Band Trust Land for public uses pursuant to the laws of this State or the United States.

[ 1981, c. 675, §§1, 8 (NEW) .]

3. Land or other natural resources. "Land or other natural resources" means any real property or other natural resources, or any interest in or right involving any real property or other natural resources, including, but without limitation, minerals and mineral rights, timber and timber rights, water and water rights and hunting and fishing rights.

[ 1979, c. 732, §§1, 31 (NEW) .]

4. Laws of the State. "Laws of the State" means the Constitution and all statutes, rules or regulations and the common law of the State and its political subdivisions, and subsequent amendments thereto or judicial interpretations thereof.

[ 1979, c. 732, §§1, 31 (NEW) .]

5. Passamaquoddy Indian Reservation. "Passamaquoddy Indian Reservation" means those lands reserved to the Passamaquoddy Tribe by agreement with the State of Massachusetts dated September 19, 1794, excepting any parcel within such lands transferred to a person or entity other than a member of the Passamaquoddy Tribe subsequent to such agreement and prior to the effective date of this Act. If any lands reserved to the Passamaquoddy Tribe by the aforesaid agreement hereafter are acquired by the Passamaquoddy Tribe, or the secretary on its behalf, that land shall be included within the Passamaquoddy Indian Reservation. For purposes of this subsection, the lands reserved to the Passamaquoddy Tribe by the aforesaid agreement shall be limited to Indian Township in Washington County; Pine Island, sometimes referred to as Taylor's Island, located in Big Lake, in Washington County; 100 acres of land located on Nemcass Point, sometimes referred to as Governor's Point, located in Washington County and shown on a survey of John Gardner which is filed in the Maine State Archives, Executive Council Records, Report Number 264 and dated June 5, 1855; 100 acres of land located at Pleasant Point in Washington County as described in a deed to Captain John Frost from Theodore Lincoln, Attorney for Benjamin Lincoln, Thomas Russell, and John Lowell dated July 14, 1792, and recorded in the Washington County Registry of Deeds on April 27, 1801, at Book 3, Page 73; and those 15 islands in the St. Croix River in existence on September 19, 1794 and located between the head of the tide of that river and the falls below the forks of that river, both of which points are shown on a 1794 plan of Samuel Titcomb which is filed in the Maine State Archives in Maine Land Office Plan Book Number 1, page 33. The "Passamaquoddy Indian Reservation" includes those lands which have been or may be acquired by the Passamaquoddy Tribe within that portion of the Town of Perry which lies south of Route 1 on the east side of Route 190 and south of lands now owned or formerly owned by William Follis on the west side of Route 190, provided that no such lands may be included in the Passamaquoddy Indian Reservation until the Secretary of State receives certification from the treasurer of the Town of Perry that the Passamaquoddy Tribe has paid to the Town of Perry the amount of $350,000, provided that the consent of the Town of Perry would be voided unless the payment of the $350,000 is made within 120 days of the effective date of this section. Any commercial development of those lands must be by approval of the voters of the Town of Perry with the exception of land development currently in the building stages.

[ 1985, c. 747, §1 (AMD) .]

6. Passamaquoddy Indian territory. "Passamaquoddy Indian territory" means that territory defined by section 6205, subsection 1.

[ 1979, c. 732, §§1, 31 (NEW) .]

7. Passamaquoddy Tribe. "Passamaquoddy Tribe" means the Passamaquoddy Indian Tribe as constituted on March 4, 1789, and all its predecessors and successors in interest, which, as of the date of passage of this Act, are represented by the Joint Tribal Council of the Passamaquoddy Tribe, with separate councils at the Indian Township and Pleasant Point Reservations.

[ 1979, c. 732, §§1, 31 (NEW) .]

8. Penobscot Indian Reservation. "Penobscot Indian Reservation" means the islands in the Penobscot River reserved to the Penobscot Nation by agreement with the States of Massachusetts and Maine consisting solely of Indian Island, also known as Old Town Island, and all islands in that river northward thereof that existed on June 29, 1818, excepting any island transferred to a person or entity other than a member of the Penobscot Nation subsequent to June 29, 1818, and prior to the effective date of this Act. If any land within Nicatow Island is hereafter acquired by the Penobscot Nation, or the secretary on its behalf, that land must be included within the Penobscot Indian Reservation.

The "Penobscot Indian Reservation" includes the following parcels of land that have been or may be acquired by the Penobscot Nation from Bangor Pacific Hydro Associates as compensation for flowage of reservation lands by the West Enfield dam: A parcel located on the Mattagamon Gate Road and on the East Branch of the Penobscot River in T.6 R.8 WELS, which is a portion of the "Mattagamon Lake Dam Lot" and has an area of approximately 24.3 acres, and Smith Island in the Penobscot River, which has an area of approximately one acre.

The "Penobscot Indian Reservation" also includes a certain parcel of land located in Argyle, Penobscot County consisting of approximately 714 acres known as the Argyle East Parcel and more particularly described as Parcel One in a deed from the Penobscot Indian Nation to the United States of America dated November 22, 2005 and recorded at the Penobscot County Registry of Deeds in Book 10267, Page 265.

[ 2009, c. 636, Pt. B, §1 (AMD); 2009, c. 636, Pt. B, §2 (AFF) .]

9. Penobscot Indian territory. "Penobscot Indian territory" means that territory defined by section 6205, subsection 2.

[ 1979, c. 732, §§1, 31 (NEW) .]

10. Penobscot Nation. "Penobscot Nation" means the Penobscot Indian Nation as constituted on March 4, 1789, and all its predecessors and successors in interest, which, as of the date of passage of this Act, are represented by the Penobscot Reservation Tribal Council.

[ 1979, c. 732, §§1, 31 (NEW) .]

11. Secretary. "Secretary" means the Secretary of the Interior of the United States.

[ 1979, c. 732, §§1, 31 (NEW) .]

12. Settlement Fund. "Settlement Fund" means the trust fund established for the Passamaquoddy Tribe and Penobscot Nation by the United States pursuant to congressional legislation extinquishing aboriginal land claims in Maine.

[ 1979, c. 732, §§1, 31 (NEW) .]

13. Transfer. "Transfer" includes, but is not necessarily limited to, any voluntary or involuntary sale, grant, lease, allotment, partition or other conveyance; any transaction the purpose of which was to effect a sale, grant, lease, allotment, partition or other conveyance; and any act, event or circumstance that resulted in a change in title to, possession of, dominion over, or control of land or other natural resources.

[ 1979, c. 732, §§1, 31 (NEW) .]

SECTION HISTORY

1979, c. 732, §§1,31 (NEW). 1981, c. 675, §§1,8 (AMD). 1985, c. 747, §1 (AMD). 1987, c. 712, §§1,2 (AMD). 2009, c. 636, Pt. B, §1 (AMD). 2009, c. 636, Pt. B, §2 (AFF).



30 §6204. Laws of the State to apply to Indian Lands

Except as otherwise provided in this Act, all Indians, Indian nations, and tribes and bands of Indians in the State and any lands or other natural resources owned by them, held in trust for them by the United States or by any other person or entity shall be subject to the laws of the State and to the civil and criminal jurisdiction of the courts of the State to the same extent as any other person or lands or other natural resources therein. [1979, c. 732, §§ 1, 31 (NEW).]

SECTION HISTORY

1979, c. 732, §§1,31 (NEW).



30 §6205. Indian territory

1. Passamaquoddy Indian territory. Subject to subsections 3, 4 and 5, the following lands within the State are known as the "Passamaquoddy Indian territory:"

A. The Passamaquoddy Indian Reservation; [1993, c. 713, §1 (AMD); 1993, c. 713, §2 (AFF).]

B. The first 150,000 acres of land acquired by the secretary for the benefit of the Passamaquoddy Tribe from the following areas or lands to the extent that those lands are acquired by the secretary prior to January 31, 1991, are not held in common with any other person or entity and are certified by the secretary by January 31, 1991, as held for the benefit of the Passamaquoddy Tribe:

The lands of Great Northern Nekoosa Corporation located in T.1, R.8, W.B.K.P. (Lowelltown), T.6, R.1, N.B.K.P. (Holeb), T.2, R.10, W.E.L.S. and T.2, R.9, W.E.L.S.; the land of Raymidga Company located in T.1, R.5, W.B.K.P. (Jim Pond), T.4, R.5, B.K.P.W.K.R. (King and Bartlett), T.5, R.6, B.K.P.W.K.R. and T.3, R.5, B.K.P.W.K.R.; the land of the heirs of David Pingree located in T.6, R.8, W.E.L.S.; any portion of Sugar Island in Moosehead Lake; the lands of Prentiss and Carlisle Company located in T.9, S.D.; any portion of T.24, M.D.B.P.P.; the lands of Bertram C. Tackeff or Northeastern Blueberry Company, Inc. in T.19, M.D.B.P.P.; any portion of T.2, R.8, N.W.P.; any portion of T.2, R.5, W.B.K.P. (Alder Stream); the lands of Dead River Company in T.3, R.9, N.W.P., T.2, R.9, N.W.P., T.5, R.1, N.B.P.P. and T.5, N.D.B.P.P.; any portion of T.3, R.1, N.B.P.P.; any portion of T.3, N.D.; any portion of T.4, N.D.; any portion of T.39, M.D.; any portion of T.40, M.D.; any portion of T.41, M.D.; any portion of T.42, M.D.B.P.P.; the lands of Diamond International Corporation, International Paper Company and Lincoln Pulp and Paper Company located in Argyle; and the lands of the Dyer Interests in T.A.R.7 W.E.L.S., T.3 R.9 N.W.P., T.3 R.3. N.B.K.P. (Alder Brook Township), T.3 R.4 N.B.K.P. (Hammond Township), T.2 R.4 N.B.K.P. (Pittston Academy Grant), T.2 R.3 N.B.K.P. (Soldiertown Township), and T.4 R.4 N.B.K.P. (Prentiss Township), and any lands in Albany Township acquired by the Passamaquoddy Tribe before January 1, 1991; [2001, c. 251, §1 (AMD); 2001, c. 251, §4 (AFF).]

C. Any land not exceeding 100 acres in the City of Calais acquired by the secretary for the benefit of the Passamaquoddy Tribe as long as the land is acquired by the secretary prior to January 1, 2001, is not held in common with any other person or entity and is certified by the secretary by January 31, 2001, as held for the benefit of the Passamaquoddy Tribe, if:

(1) The acquisition of the land by the tribe is approved by the legislative body of that city; and

(2) A tribal-state compact under the federal Indian Gaming Regulatory Act is agreed to by the State and the Passamaquoddy Tribe or the State is ordered by a court to negotiate such a compact; [2007, c. 221, §1 (AMD); 2007, c. 221, §4 (AFF); 2007, c. 223, §1 (AMD); 2007, c. 223, §4 (AFF).]

D. All land acquired by the secretary for the benefit of the Passamaquoddy Tribe in T. 19, M.D. to the extent that the land is acquired by the secretary prior to January 31, 2020, is not held in common with any other person or entity and is certified by the secretary by January 31, 2020 as held for the benefit of the Passamaquoddy Tribe; [RR 2007, c. 1, §14 (COR).]

D-1. Land acquired by the secretary for the benefit of the Passamaquoddy Tribe in Centerville consisting of Parcels A, B and C conveyed by Bertram C. Tackeff to the Passamaquoddy Tribe by quitclaim deed dated July 27, 1981, recorded in the Washington County Registry of Deeds in Book 1147, Page 251, to the extent that the land is acquired by the secretary prior to January 31, 2017, is not held in common with any other person or entity and is certified by the secretary by January 31, 2017 as held for the benefit of the Passamaquoddy Tribe; [2013, c. 91, §1 (AMD); 2013, c. 91, §3 (AFF).]

D-2. Land acquired by the secretary for the benefit of the Passamaquoddy Tribe in Centerville conveyed by Bertram C. Tackeff to the Passamaquoddy Tribe by quitclaim deed dated May 4, 1982, recorded in the Washington County Registry of Deeds in Book 1178, Page 35, to the extent that the land is acquired by the secretary prior to January 31, 2023, is not held in common with any other person or entity and is certified by the secretary by January 31, 2023 as held for the benefit of the Passamaquoddy Tribe; and [2013, c. 91, §2 (NEW); 2013, c. 91, §3 (AFF).]

E. Land acquired by the secretary for the benefit of the Passamaquoddy Tribe in Township 21 consisting of Gordon Island in Big Lake, conveyed by Domtar Maine Corporation to the Passamaquoddy Tribe by corporate quitclaim deed dated April 30, 2002, recorded in the Washington County Registry of Deeds in Book 2624, Page 301, to the extent that the land is acquired by the secretary prior to January 31, 2017, is not held in common with any other person or entity and is certified by the secretary by January 31, 2017 as held for the benefit of the Passamaquoddy Tribe. [2007, c. 223, §3 (NEW); 2007, c. 223, §4 (AFF).]

[ 2013, c. 91, §§1, 2 (AMD); 2013, c. 91, §3 (AFF) .]

2. Penobscot Indian territory. Subject to subsections 3, 4 and 5, the following lands within the State shall be known as the "Penobscot Indian territory:"

A. The Penobscot Indian Reservation; and [1979, c. 732, §1 (NEW).]

B. The first 150,000 acres of land acquired by the secretary for the benefit of the Penobscot Nation from the following areas or lands to the extent that those lands are acquired by the secretary prior to January 31, 2021, are not held in common with any other person or entity and are certified by the secretary by January 31, 2021, as held for the Penobscot Nation:

The lands of Great Northern Nekoosa Corporation located in T.1, R.8, W.B.K.P. (Lowelltown), T.6, R.1, N.B.K.P. (Holeb), T.2, R.10, W.E.L.S. and T.2, R.9, W.E.L.S.; the land of Raymidga Company located in T.1, R.5, W.B.K.P. (Jim Pond), T.4, R.5, B.K.P.W.K.R. (King and Bartlett), T.5, R.6, B.K.P.W.K.R. and T.3, R.5, B.K.P.W.K.R.; the land of the heirs of David Pingree located in T.6, R.8, W.E.L.S.; any portion of Sugar Island in Moosehead Lake; the lands of Prentiss and Carlisle Company located in T.9, S.D.; any portion of T.24, M.D.B.P.P.; the lands of Bertram C. Tackeff or Northeastern Blueberry Company, Inc. in T.19, M.D.B.P.P.; any portion of T.2, R.8, N.W.P.; any portion of T.2, R.5, W.B.K.P. (Alder Stream); the lands of Dead River Company in T.3, R.9, N.W.P., T.2, R.9, N.W.P., T.5, R.1, N.B.P.P. and T.5, N.D.B.P.P.; any portion of T.3, R.1, N.B.P.P.; any portion of T.3, N.D.; any portion of T.4, N.D.; any portion of T.39, M.D.; any portion of T.40, M.D.; any portion of T.41, M.D.; any portion of T.42, M.D.B.P.P.; the lands of Diamond International Corporation, International Paper Company and Lincoln Pulp and Paper Company located in Argyle; any land acquired in Williamsburg T.6, R.8, N.W.P.; any 300 acres in Old Town mutually agreed upon by the City of Old Town and the Penobscot Nation Tribal Government, provided that the mutual agreement must be finalized prior to August 31, 1991; any lands in Lakeville acquired by the Penobscot Nation before January 1, 1991; and all the property acquired by the Penobscot Indian Nation from Herbert C. Haynes, Jr., Herbert C. Haynes, Inc. and Five Islands Land Corporation located in Township 1, Range 6 W.E.L.S. [1999, c. 625, §1 (AMD).]

[ 1999, c. 625, §1 (AMD) .]

3. Takings under the laws of the State.

A. Prior to any taking of land for public uses within either the Passamaquoddy Indian Reservation or the Penobscot Indian Reservation, the public entity proposing the taking, or, in the event of a taking proposed by a public utility, the Public Utilities Commission, shall be required to find that there is no reasonably feasible alternative to the proposed taking. In making this finding, the public entity or the Public Utilities Commission shall compare the cost, technical feasibility, and environmental and social impact of the available alternatives, if any, with the cost, technical feasibility and environmental and social impact of the proposed taking. Prior to making this finding, the public entity or Public Utilities Commission, after notice to the affected tribe or nation, shall conduct a public hearing in the manner provided by the Maine Administrative Procedure Act, on the affected Indian reservation. The finding of the public entity or Public Utilities Commission may be appealed to the Maine Superior Court.

In the event of a taking of land for public uses within the Passamaquoddy Indian Reservation or the Penobscot Indian Reservation, the public entity or public utility making the taking shall, at the election of the affected tribe or nation, and with respect to individually allotted lands, at the election of the affected allottee or allottees, acquire by purchase or otherwise for the respective tribe, nation, allottee or allottees a parcel or parcels of land equal in value to that taken; contiguous to the affected Indian reservation; and as nearly adjacent to the parcel taken as practicable. The land so acquired shall, upon written certification to the Secretary of State by the public entity or public utility acquiring such land describing the location and boundaries thereof, be included within the Indian Reservation of the affected tribe or nation without further approval of the State. For purposes of this section, land along and adjacent to the Penobscot River shall be deemed to be contiguous to the Penobscot Indian Reservation. The acquisition of land for the Passamaquoddy Tribe or the Penobscot Nation or any allottee under this subsection shall be full compensation for any such taking. If the affected tribe, nation, allottee or allottees elect not to have a substitute parcel acquired in accordance with this subsection, the moneys received for such taking shall be reinvested in accordance with the provisions of paragraph B. [1979, c. 732, §1 (NEW).]

B. If land within either the Passamaquoddy Indian Territory or the Penobscot Indian Territory but not within either the Passamaquoddy Indian Reservation or the Penobscot Indian Reservation is taken for public uses in accordance with the laws of the State the money received for said land shall be reinvested in other lands within 2 years of the date on which the money is received. To the extent that any moneys received are so reinvested in land with an area not greater than the area of the land taken and located within an unorganized or unincorporated area of the State, the lands so acquired by such reinvestment shall be included within the respective Indian territory without further approval of the State. To the extent that any moneys received are so reinvested in land with an area greater than the area of the land taken and located within an unorganized or unincorporated area of the State, the respective tribe or nation shall designate, within 30 days of such reinvestment, that portion of the land acquired by such reinvestment, not to exceed the area taken, which shall be included within the respective Indian territory. No land acquired pursuant to this paragraph shall be included within either Indian Territory until the Secretary of Interior has certified, in writing, to the Secretary of State the location and boundaries of the land acquired. [1979, c. 732, §1 (NEW).]

[ 1979, c. 732, §1 (NEW) .]

4. Taking under the laws of the United States. In the event of a taking of land within the Passamaquoddy Indian territory or the Penobscot Indian territory for public uses in accordance with the laws of the United States and the reinvestment of the moneys received from such taking within 2 years of the date on which the moneys are received, the status of the lands acquired by such reinvestment shall be determined in accordance with subsection 3, paragraph B.

[ 1979, c. 732, §§1, 31 (NEW) .]

5. Limitations. No lands held or acquired by or in trust for the Passamaquoddy Tribe or the Penobscot Nation, other than those described in subsections 1, 2, 3 and 4, shall be included within or added to the Passamaquoddy Indian territory or the Penobscot Indian territory except upon recommendation of the commission and approval of the State to be given in the manner required for the enactment of laws by the Legislature and Governor of Maine, provided, however, that no lands within any city, town, village or plantation shall be added to either the Passamaquoddy Indian territory or the Penobscot Indian territory without approval of the legislative body of said city, town, village or plantation in addition to the approval of the State.

Any lands within the Passamaquoddy Indian territory or the Penobscot Indian territory, the fee to which is transferred to any person who is not a member of the respective tribe or nation, shall cease to constitute a portion of Indian territory and shall revert to its status prior to the inclusion thereof within Indian territory.

[ 1979, c. 732, §§1, 31 (NEW) .]

SECTION HISTORY

1979, c. 732, §§1,31 (NEW). 1983, c. 493, §1 (AMD). 1983, c. 494, §1 (AMD). 1983, c. 660, §§1,2 (AMD). 1983, c. 676, §§1,2 (AMD). 1985, c. 69, §1 (AMD). 1985, c. 637, §§1,2 (AMD). 1985, c. 639, §§1,2 (AMD). 1985, c. 747, §2 (AMD). 1987, c. 153, §§1-3 (AMD). 1991, c. 720, §1 (AMD). 1991, c. 720, §2 (AFF). 1991, c. 721, §1 (AMD). 1991, c. 721, §2 (AFF). 1993, c. 713, §1 (AMD). 1993, c. 713, §2 (AFF). 1995, c. 601, §1 (AMD). 1995, c. 601, §2 (AFF). 1999, c. 625, §1 (AMD). 2001, c. 251, §§1-3 (AMD). 2001, c. 251, §4 (AFF). RR 2007, c. 1, §§14, 15 (COR). 2007, c. 221, §§1-3 (AMD). 2007, c. 221, §4 (AFF). 2007, c. 223, §§1-3 (AMD). 2007, c. 223, §4 (AFF). 2013, c. 91, §§1, 2 (AMD). 2013, c. 91, §3 (AFF).



30 §6205-A. Acquisition of Houlton Band Trust Land

1. Approval. The State of Maine approves the acquisition, by the secretary, of Houlton Band Trust Land within the State of Maine provided as follows.

A. No land or natural resources acquired by the secretary may have the status of Houlton Band Trust Land, or be deemed to be land or natural resources held in trust by the United States, until the secretary files with the Maine Secretary of State a certified copy of the deed, contract or other instrument of conveyance, setting forth the location and boundaries of the land or natural resources so acquired. Filing by mail shall be complete upon mailing. [1981, c. 675, §§2, 8 (AMD).]

B. No land or natural resources may be acquired by the secretary for the Houlton Band of Maliseet Indians until the secretary files with the Maine Secretary of State a certified copy of the instrument creating the trust described in section 6208-A, together with a letter stating that he holds not less than $100,000 in a trust account for the payment of Houlton Band of Maliseet Indians' obligations, and a copy of the claim filing procedures he has adopted. [1981, c. 675, §§2, 8 (AMD).]

C. No land or natural resources located within any city, town, village or plantation may be acquired by the secretary for the Houlton Band of Maliseet Indians without the approval of the legislative body of the city, town, village or plantation. [1981, c. 675, §§2, 8 (AMD).]

[ 1981, c. 675, §§2, 8 (AMD) .]

2. Takings for public uses. Houlton Band Trust Land may be taken for public uses in accordance with the laws of the State of Maine to the same extent as privately-owned land. The proceeds from any such taking shall be deposited in the Land Acquisition Fund. The United States shall be a necessary party to any such condemnation proceeding. After exhausting all state administrative remedies, the United States shall have an absolute right to remove any action commenced in the courts of this State to a United States' court of competent jurisdiction.

[ 1981, c. 675, §§2, 8 (AMD) .]

3. Restraints on alienation. Any transfer of Houlton Band Trust Land shall be void ab initio and without any validity in law or equity, except:

A. Takings for public uses pursuant to the laws of this State; [1981, c. 675, §§2, 8 (AMD).]

B. Takings for public uses pursuant to the laws of the United States; [1981, c. 675, §§2, 8 (AMD).]

C. Transfers of individual use assignments from one member of the Houlton Band of Maliseet Indians to another band member; [1981, c. 675, §§2, 8 (AMD).]

D. Transfers authorized by United States Public Law 96-420, Section 5(g)(3), United States Code, Title 25, Section 1724(g)(3); and [1981, c. 675, §§2, 8 (AMD).]

E. Transfers made pursuant to a special act of Congress. [1981, c. 675, §§2, 8 (AMD).]

If the fee to the Houlton Band Trust Fund Land is lawfully transferred to any person or entity, the land so transferred shall cease to have the status of Houlton Band Trust Land.

[ 1981, c. 675, §§2, 8 (AMD) .]

SECTION HISTORY

1981, c. 675, §§2,8 (NEW).



30 §6206. Powers and duties of the Indian tribes within their respective Indian territories

1. General Powers. Except as otherwise provided in this Act, the Passamaquoddy Tribe and the Penobscot Nation, within their respective Indian territories, shall have, exercise and enjoy all the rights, privileges, powers and immunities, including, but without limitation, the power to enact ordinances and collect taxes, and shall be subject to all the duties, obligations, liabilities and limitations of a municipality of and subject to the laws of the State, provided, however, that internal tribal matters, including membership in the respective tribe or nation, the right to reside within the respective Indian territories, tribal organization, tribal government, tribal elections and the use or disposition of settlement fund income shall not be subject to regulation by the State. The Passamaquoddy Tribe and the Penobscot Nation shall designate such officers and officials as are necessary to implement and administer those laws of the State applicable to the respective Indian territories and the residents thereof. Any resident of the Passamaquoddy Indian territory or the Penobscot Indian territory who is not a member of the respective tribe or nation nonetheless shall be equally entitled to receive any municipal or governmental services provided by the respective tribe or nation or by the State, except those services which are provided exclusively to members of the respective tribe or nation pursuant to state or federal law, and shall be entitled to vote in national, state and county elections in the same manner as any tribal member residing within Indian territory.

[ 1979, c. 732, §§ 1, 31 (NEW) .]

2. Power to sue and be sued. The Passamaquoddy Tribe, the Penobscot Nation and their members may sue and be sued in the courts of the State to the same extent as any other entity or person in the State provided, however, that the respective tribe or nation and its officers and employees shall be immune from suit when the respective tribe or nation is acting in its governmental capacity to the same extent as any municipality or like officers or employees thereof within the State.

[ 1979, c. 732, §§ 1, 31 (NEW) .]

3. Ordinances. The Passamaquoddy Tribe and the Penobscot Nation each shall have the right to exercise exclusive jurisdiction within its respective Indian territory over violations by members of either tribe or nation of tribal ordinances adopted pursuant to this section or section 6207. The decision to exercise or terminate the jurisdiction authorized by this section shall be made by each tribal governing body. Should either tribe or nation choose not to exercise, or to terminate its exercise of, jurisdiction as authorized by this section or section 6207, the State shall have exclusive jurisdiction over violations of tribal ordinances by members of either tribe or nation within the Indian territory of that tribe or nation. The State shall have exclusive jurisdiction over violations of tribal ordinances by persons not members of either tribe or nation.

[ 1979, c. 732, §§ 1, 31 (NEW) .]

SECTION HISTORY

1979, c. 732, §§1,31 (NEW).



30 §6206-A. Powers of the Houlton Band of Maliseet Indians

The Houlton Band of Maliseet Indians shall not exercise nor enjoy the powers, privileges and immunities of a municipality nor exercise civil or criminal jurisdiction within their lands prior to the enactment of additional legislation specifically authorizing the exercise of those governmental powers. [1981, c. 675, §§3, 8 (NEW).]

SECTION HISTORY

1981, c. 675, §§3,8 (NEW).



30 §6206-B. Law enforcement powers of Houlton Band of Maliseet Indians

1. Appointment of tribal law enforcement officers. The Houlton Band of Maliseet Indians may appoint law enforcement officers who have the authority to enforce all the laws of the State within the Houlton Band Trust Land. This section does not limit the existing authority of tribal officers under tribal law or affect the performance of federal duties by tribal officers.

[ 2005, c. 310, §1 (NEW); 2005, c. 310, §2 (AFF) .]

2. Authority of state, county and local law enforcement officers. State and county law enforcement officers and law enforcement officers appointed by the Town of Houlton have the authority to enforce all laws of the State within the Houlton Band Trust Land.

[ 2005, c. 310, §1 (NEW); 2005, c. 310, §2 (AFF) .]

3. Agreements for cooperation and mutual aid. The Houlton Band of Maliseet Indians and any state, county or local law enforcement agency may enter into agreements for cooperation and mutual aid.

[ 2005, c. 310, §1 (NEW); 2005, c. 310, §2 (AFF) .]

4. Powers, duties and training requirements. Law enforcement officers appointed by the Houlton Band of Maliseet Indians pursuant to this section possess the same powers, enjoy the same immunities and are subject to the same duties, limitations and training requirements as other corresponding law enforcement officers under the laws of the State.

[ 2005, c. 310, §1 (NEW); 2005, c. 310, §2 (AFF) .]

5. Report to Legislature. By January 1, 2010, the Houlton Band of Maliseet Indians shall file a report with the joint standing committee of the Legislature having jurisdiction over judiciary matters detailing the band's experience with the exercise of law enforcement authority under this section. The report must include observations and comments from the state and county law enforcement agencies providing law enforcement services in Aroostook County and from the Houlton Police Department.

[ 2005, c. 310, §1 (NEW); 2005, c. 310, §2 (AFF) .]

6. Repeal.

[ 2009, c. 384, Pt. A, §4 (AFF); 2009, c. 384, Pt. A, §1 (RP) .]

SECTION HISTORY

2005, c. 310, §1 (NEW). 2005, c. 310, §2 (AFF). 2009, c. 384, Pt. A, §1 (AMD). 2009, c. 384, Pt. A, §4 (AFF).



30 §6207. Regulation of fish and wildlife resources

1. Adoption of ordinances by tribe. Subject to the limitations of subsection 6, the Passamaquoddy Tribe and the Penobscot Nation each shall have exclusive authority within their respective Indian territories to promulgate and enact ordinances regulating:

A. Hunting, trapping or other taking of wildlife; and [1979, c. 732, §§1, 31 (NEW).]

B. Taking of fish on any pond in which all the shoreline and all submerged lands are wholly within Indian territory and which is less than 10 acres in surface area. [1979, c. 732, §§1, 31 (NEW).]

Such ordinances shall be equally applicable, on a nondiscriminatory basis, to all persons regardless of whether such person is a member of the respective tribe or nation provided, however, that subject to the limitations of subsection 6, such ordinances may include special provisions for the sustenance of the individual members of the Passamaquoddy Tribe or the Penobscot Nation. In addition to the authority provided by this subsection, the Passamaquoddy Tribe and the Penobscot Nation, subject to the limitations of subsection 6, may exercise within their respective Indian territories all the rights incident to ownership of land under the laws of the State.

[ 1979, c. 732, §§1, 31 (NEW) .]

2. The Passamaquoddy Tribe and the Penobscot Nation shall establish and maintain registration stations for the purpose of registering bear, moose, deer and other wildlife killed within their respective Indian territories and shall adopt ordinances requiring registration of such wildlife to the extent and in substantially the same manner as such wildlife are required to be registered under the laws of the State. These ordinances requiring registration shall be equally applicable to all persons without distinction based on tribal membership. The Passamaquoddy Tribe and the Penobscot Nation shall report the deer, moose, bear and other wildlife killed and registered within their respective Indian territories to the Commissioner of Inland Fisheries and Wildlife of the State at such times as the commissioner deems appropriate. The records of registration of the Passamaquoddy Tribe and the Penobscot Nation shall be available, at all times, for inspection and examination by the commissioner.

[ 1979, c. 732, §§1, 31 (NEW) .]

3. Adoption of regulations by the commission. Subject to the limitations of subsection 6, the commission shall have exclusive authority to promulgate fishing rules or regulations on:

A. Any pond other than those specified in subsection 1, paragraph B, 50% or more of the linear shoreline of which is within Indian territory; [1979, c. 732, §§1, 31 (NEW).]

B. Any section of a river or stream both sides of which are within Indian territory; and [1979, c. 732, §§1, 31 (NEW).]

C. Any section of a river or stream one side of which is within Indian territory for a continuous length of 1/2 mile or more. [1979, c. 732, §§1, 31 (NEW).]

In promulgating such rules or regulations the commission shall consider and balance the need to preserve and protect existing and future sport and commercial fisheries, the historical non-Indian fishing interests, the needs or desires of the tribes to establish fishery practices for the sustenance of the tribes or to contribute to the economic independence of the tribes, the traditional fishing techniques employed by and ceremonial practices of Indians in Maine and the ecological interrelationship between the fishery regulated by the commission and other fisheries throughout the State. Such regulation may include without limitation provisions on the method, manner, bag and size limits and season for fishing.

Said rules or regulations shall be equally applicable on a nondiscriminatory basis to all persons regardless of whether such person is a member of the Passamaquoddy Tribe or Penobscot Nation. Rules and regulations promulgated by the commission may include the imposition of fees and permits or license requirements on users of such waters other than members of the Passamaquoddy Tribe and the Penobscot Nation. In adopting rules or regulations pursuant to this subsection, the commission shall comply with the Maine Administrative Procedure Act.

In order to provide an orderly transition of regulatory authority, all fishing laws and rules and regulations of the State shall remain applicable to all waters specified in this subsection until such time as the commission certifies to the commissioner that it has met and voted to adopt its own rules and regulations in substitution for such laws and rules and regulations of the State.

[ 1979, c. 732, §§1, 31 (NEW) .]

3-A. Horsepower and use of motors. Subject to the limitations of subsection 6, the commission has exclusive authority to adopt rules to regulate the horsepower and use of motors on waters less than 200 acres in surface area and entirely within Indian territory.

Subsection 3-A not in effect as to Passamaquoddy Tribe or Penobscot Nation because requirements of PL 1997, c. 739, §§13, 14 were not met

[ 1997, c. 739, §12 (NEW); 1997, c. 739, §§13, 14 (AFF) .]

4. Sustenance fishing within the Indian reservations. Notwithstanding any rule or regulation promulgated by the commission or any other law of the State, the members of the Passamaquoddy Tribe and the Penobscot Nation may take fish, within the boundaries of their respective Indian reservations, for their individual sustenance subject to the limitations of subsection 6.

[ 1979, c. 732, §§1, 31 (NEW) .]

5. Posting. Lands or waters subject to regulation by the commission, the Passamaquoddy Tribe or the Penobscot Nation shall be conspicuously posted in such a manner as to provide reasonable notice to the public of the limitations on hunting, trapping, fishing or other use of such lands or waters.

[ 1979, c. 732, §§1, 31 (NEW) .]

6. Supervision by Commissioner of Inland Fisheries and Wildlife. The Commissioner of Inland Fisheries and Wildlife, or his successor, shall be entitled to conduct fish and wildlife surveys within the Indian territories and on waters subject to the jurisdiction of the commission to the same extent as he is authorized to do so in other areas of the State. Before conducting any such survey the commissioner shall provide reasonable advance notice to the respective tribe or nation and afford it a reasonable opportunity to participate in such survey. If the commissioner, at any time, has reasonable grounds to believe that a tribal ordinance or commission regulation adopted under this section, or the absence of such a tribal ordinance or commission regulation, is adversely affecting or is likely to adversely affect the stock of any fish or wildlife on lands or waters outside the boundaries of land or waters subject to regulation by the commission, the Passamaquoddy Tribe or the Penobscot Nation, he shall inform the governing body of the tribe or nation or the commission, as is appropriate, of his opinion and attempt to develop appropriate remedial standards in consultation with the tribe or nation or the commission. If such efforts fail, he may call a public hearing to investigate the matter further. Any such hearing shall be conducted in a manner consistent with the laws of the State applicable to adjudicative hearings. If, after hearing, the commissioner determines that any such ordinance, rule or regulation, or the absence of an ordinance, rule or regulation, is causing, or there is a reasonable likelihood that it will cause, a significant depletion of fish or wildlife stocks on lands or waters outside the boundaries of lands or waters subject to regulation by the Passamaquoddy Tribe, the Penobscot Nation or the commission, he may adopt appropriate remedial measures including rescission of any such ordinance, rule or regulation and, in lieu thereof, order the enforcement of the generally applicable laws or regulations of the State. In adopting any remedial measures the commission shall utilize the least restrictive means possible to prevent a substantial diminution of the stocks in question and shall take into consideration the effect that non-Indian practices on non-Indian lands or waters are having on such stocks. In no event shall such remedial measure be more restrictive than those which the commissioner could impose if the area in question was not within Indian territory or waters subject to commission regulation.

In any administrative proceeding under this section the burden of proof shall be on the commissioner. The decision of the commissioner may be appealed in the manner provided by the laws of the State for judicial review of administrative action and shall be sustained only if supported by substantial evidence.

[ 1979, c. 732, §§1, 31 (NEW) .]

7. Transportation of game. Fish lawfully taken within Indian territory or in waters subject to commission regulation and wildlife lawfully taken within Indian territory and registered pursuant to ordinances adopted by the Passamaquoddy Tribe and the Penobscot Nation, may be transported within the State.

[ 1979, c. 732, §§1, 31 (NEW) .]

8. Fish and wildlife on non-Indian lands. The commission shall undertake appropriate studies, consult with the Passamaquoddy Tribe and the Penobscot Nation and landowners and state officials, and make recommendations to the commissioner and the Legislature with respect to implementation of fish and wildlife management policies on non-Indian lands in order to protect fish and wildlife stocks on lands and water subject to regulation by the Passamaquoddy Tribe, the Penobscot Nation or the commission.

[ 1979, c. 732, §§1, 31 (NEW) .]

9. Fish. As used in this section, the term "fish" means a cold blooded completely aquatic vertebrate animal having permanent fins, gills and an elongated streamlined body usually covered with scales and includes inland fish and anadromous and catadromous fish when in inland water.

[ 1979, c. 732, §§1, 31 (NEW) .]

SECTION HISTORY

1979, c. 732, §§1,31 (NEW). 1997, c. 739, §12 (AMD). 1997, c. 739, §§13,14 (AFF).



30 §6208. Taxation

1. Settlement Fund income. The Settlement Fund and any portion of such funds or income therefrom distributed to the Passamaquoddy Tribe or the Penobscot Nation or the members thereof shall be exempt from taxation under the laws of the State.

[ 1979, c. 732, §§1, 31 (NEW) .]

2. Property taxes. The Passamaquoddy Tribe and the Penobscot Nation shall make payments in lieu of taxes on all real and personal property within their respective Indian territory in an amount equal to that which would otherwise be imposed by a county, a district, the State, or other taxing authority on such real and personal property provided, however, that any real or personal property within Indian territory used by either tribe or nation predominantly for governmental purposes shall be exempt from taxation to the same extent that such real or personal property owned by a municipality is exempt under the laws of the State. The Houlton Band of Maliseet Indians shall make payments in lieu of taxes on Houlton Band Trust Land in an amount equal to that which would otherwise be imposed by a municipality, county, district, the State or other taxing authority on that land or natural resource. Any other real or personal property owned by or held in trust for any Indian, Indian Nation or tribe or band of Indians and not within Indian territory, shall be subject to levy and collection of real and personal property taxes by any and all taxing authorities, including but without limitation municipalities, except that such real and personal property owned by or held for the benefit of and used by the Passamaquoddy Tribe or the Penobscot Nation predominantly for governmental purposes shall be exempt from property taxation to the same extent that such real and personal property owned by a municipality is exempt under the laws of the State.

[ 1985, c. 672, §§2, 4 (AMD) .]

2-A. Payments in lieu of taxes; authority. Any municipality in which Houlton Band Trust Land is located has the authority, at its sole discretion, to enter into agreements with the Houlton Band of Maliseet Indians to accept other funds or other things of value that are obtained by or for the Houlton Band of Maliseet Indians by reason of the trust status of the trust land as replacement for payments in lieu of taxes.

Any agreement between the Houlton Band of Maliseet Indians and the municipality must be jointly executed by persons duly authorized by the Houlton Band of Maliseet Indians and the municipality and must set forth the jointly agreed value of the funds or other things identified serving as replacement of payments in lieu of taxes and the time period over which such funds or other things may serve in lieu of the obligations of the Houlton Band of Maliseet Indians provided in this section.

[ 2009, c. 384, Pt. A, §2 (NEW); 2009, c. 384, Pt. A, §4 (AFF) .]

3. Other taxes. The Passamaquoddy Tribe, the Penobscot Nation, the members thereof, and any other Indian, Indian Nation, or tribe or band of Indians shall be liable for payment of all other taxes and fees to the same extent as any other person or entity in the State. For purposes of this section either tribe or nation, when acting in its business capacity as distinguished from its governmental capacity, shall be deemed to be a business corporation organized under the laws of the State and shall be taxed as such.

[ 1985, c. 672, §§3, 4 (AMD) .]

SECTION HISTORY

1979, c. 732, §§1,31 (NEW). 1981, c. 675, §§4-6,8 (AMD). 1985, c. 672, §§2-4 (AMD). 2009, c. 384, Pt. A, §2 (AMD). 2009, c. 384, Pt. A, §4 (AFF).



30 §6208-A. Houlton Band Tax Fund

1. Fund. The satisfaction of obligations, described in section 6208, owed to a governmental entity by the Houlton Band of Maliseet Indians shall be assured by a trust fund to be known as the Houlton Band Tax Fund. The secretary shall administer the fund in accordance with reasonable and prudent trust management standards. The initial principal of the fund shall be not less than $100,000. The principal shall be formed with moneys transferred from the Land Acquisition Fund established for the Houlton Band of Maliseet Indians pursuant to United States Public Law 96-420, Section 5, United States Code, Title 25, Section 1724. Any interest earned by the Houlton Band Tax Fund shall be added to the principal as it accrues and that interest shall be exempt from taxation. The secretary shall maintain a permanent reserve of $25,000 at all times and that reserve shall not be made available for the payment of claims. The interest earned by the reserved funds shall also be added to the principal available for the payment of obligations.

[ 1981, c. 675, §§7, 8 (NEW) .]

2. Claims. The secretary shall pay from the fund all valid claims for taxes, payments in lieu of property taxes and fees, together with any interest and penalties thereon, for which the Houlton Band of Maliseet Indians is liable pursuant to section 6208, provided that such obligation is final and not subject to further direct administrative or judicial review under the laws of the State of Maine. No payment of a valid claim may be satisfied with moneys from the fund unless the secretary finds, as a result of his own inquiry, that no other source of funds controlled by the secretary is available to satisfy the obligation. The secretary shall adopt written procedures, consistent with this section, governing the filing and payment of claims after consultation with the Maine Commissioner of Finance and Administration and the Houlton Band of Maliseet Indians.

[ 1981, c. 675, §§7, 8 (NEW) .]

3. Distributions. If the unencumbered principal available for the payment of claims exceeds the sum of $100,000, the secretary shall, except for good cause shown, provide for the transfer of such excess principal to the Houlton Band of Maliseet Indians. The secretary shall give 30 days' written notice to the Commissioner of Finance and Administration of a proposed transfer of excess principal to the Houlton Band of Maliseet Indians. Any distribution of excess principal to the Houlton Band of Maliseet Indians shall be exempt from taxation.

[ 1981, c. 675, §§7, 8 (NEW) .]

4. Other remedies. The existence of the Houlton Band Tax Fund as a source for the payment of Houlton Band of Maliseet Indians' obligations shall not abrogate any other remedy available to a governmental entity for the collection of taxes, payments in lieu of taxes and fees, together with any interest or penalty thereon.

[ 1981, c. 675, §§7, 8 (NEW) .]

SECTION HISTORY

1981, c. 675, §§7,8 (NEW).



30 §6209. Jurisdiction over criminal offenses, juvenile crimes, civil disputes and domestic relations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§1,31 (NEW). 1987, c. 756, §§1,2 (AMD). 1989, c. 169, §§1,2 (AMD). 1991, c. 484, §8 (AMD). 1991, c. 484, §9 (AFF). 1991, c. 766, §1 (AMD). 1991, c. 766, §2 (AFF). 1995, c. 388, §8 (AFF). 1995, c. 388, §5 (RP).



30 §6209-A. Jurisdiction of the Passamaquoddy Tribal Court

1. Exclusive jurisdiction over certain matters. Except as provided in subsections 3 and 4, the Passamaquoddy Tribe has the right to exercise exclusive jurisdiction, separate and distinct from the State, over:

A. Criminal offenses for which the maximum potential term of imprisonment is less than one year and the maximum potential fine does not exceed $5,000 and that are committed on the Indian reservation of the Passamaquoddy Tribe by a member of the Passamaquoddy Tribe, the Houlton Band of Maliseet Indians or the Penobscot Nation, except when committed against a person who is not a member of the Passamaquoddy Tribe, the Houlton Band of Maliseet Indians or the Penobscot Nation or against the property of a person who is not a member of the Passamaquoddy Tribe, the Houlton Band of Maliseet Indians or the Penobscot Nation; [2009, c. 384, Pt. E, §1 (AMD); 2009, c. 384, Pt. E, §3 (AFF).]

B. Juvenile crimes against a person or property involving conduct that, if committed by an adult, would fall within the exclusive jurisdiction of the Passamaquoddy Tribe under paragraph A, and juvenile crimes, as defined in Title 15, section 3103, subsection 1, paragraphs B and C, committed by a juvenile member of the Passamaquoddy Tribe, the Houlton Band of Maliseet Indians or the Penobscot Nation on the reservation of the Passamaquoddy Tribe; [2009, c. 384, Pt. E, §1 (AMD); 2009, c. 384, Pt. E, §3 (AFF).]

C. Civil actions between members of the Passamaquoddy Tribe, the Houlton Band of Maliseet Indians or the Penobscot Nation arising on the Indian reservation of the Passamaquoddy Tribe and cognizable as small claims under the laws of the State, and civil actions against a member of the Passamaquoddy Tribe, the Houlton Band of Maliseet Indians or the Penobscot Nation under Title 22, section 2383 involving conduct on the Indian reservation of the Passamaquoddy Tribe by a member of the Passamaquoddy Tribe, the Houlton Band of Maliseet Indians or the Penobscot Nation; [2009, c. 384, Pt. E, §1 (AMD); 2009, c. 384, Pt. E, §3 (AFF).]

D. Indian child custody proceedings to the extent authorized by applicable federal law; and [1995, c. 388, §6 (NEW); 1995, c. 388, §8 (AFF).]

E. Other domestic relations matters, including marriage, divorce and support, between members of the Passamaquoddy Tribe, the Houlton Band of Maliseet Indians or the Penobscot Nation, both of whom reside within the Indian reservation of the Passamaquoddy Tribe. [2009, c. 384, Pt. E, §1 (AMD); 2009, c. 384, Pt. E, §3 (AFF).]

The governing body of the Passamaquoddy Tribe shall decide whether to exercise or terminate the exercise of the exclusive jurisdiction authorized by this subsection. If the Passamaquoddy Tribe chooses not to exercise, or chooses to terminate its exercise of, jurisdiction over the criminal, juvenile, civil and domestic matters described in this subsection, the State has exclusive jurisdiction over those matters. Except as provided in paragraphs A and B, all laws of the State relating to criminal offenses and juvenile crimes apply within the Passamaquoddy Indian reservation and the State has exclusive jurisdiction over those offenses and crimes.

[ 2009, c. 384, Pt. E, §1 (AMD); 2009, c. 384, Pt. E, §3 (AFF) .]

2. Definitions of crimes; tribal procedures. In exercising its exclusive jurisdiction under subsection 1, paragraphs A and B, the Passamaquoddy Tribe is deemed to be enforcing Passamaquoddy tribal law. The definitions of the criminal offenses and juvenile crimes and the punishments applicable to those criminal offenses and juvenile crimes over which the Passamaquoddy Tribe has exclusive jurisdiction under this section are governed by the laws of the State. Issuance and execution of criminal process are also governed by the laws of the State. The procedures for the establishment and operation of tribal forums created to effectuate the purposes of this section are governed by federal statute, including, without limitation, the provisions of 25 United States Code, Sections 1301 to 1303 and rules or regulations generally applicable to the exercise of criminal jurisdiction by Indian tribes on federal Indian reservations.

[ 1995, c. 388, §6 (NEW); 1995, c. 388, §8 (AFF) .]

3. Lesser included offenses in state courts. In any criminal proceeding in the courts of the State in which a criminal offense under the exclusive jurisdiction of the Passamaquoddy Tribe constitutes a lesser included offense of the criminal offense charged, the defendant may be convicted in the courts of the State of the lesser included offense. A lesser included offense is as defined under the laws of the State.

[ 1995, c. 388, §6 (NEW); 1995, c. 388, §8 (AFF) .]

4. Double jeopardy, collateral estoppel. A prosecution for a criminal offense or juvenile crime over which the Passamaquoddy Tribe has exclusive jurisdiction under this section does not bar a prosecution for a criminal offense or juvenile crime, arising out of the same conduct, over which the State has exclusive jurisdiction. A prosecution for a criminal offense or juvenile crime over which the State has exclusive jurisdiction does not bar a prosecution for a criminal offense or juvenile crime, arising out of the same conduct, over which the Passamaquoddy Tribe has exclusive jurisdiction under this section. The determination of an issue of fact in a criminal or juvenile proceeding conducted in a Passamaquoddy tribal forum does not constitute collateral estoppel in a criminal or juvenile proceeding conducted in a state court. The determination of an issue of fact in a criminal or juvenile proceeding conducted in a state court does not constitute collateral estoppel in a criminal or juvenile proceeding conducted in a Passamaquoddy tribal forum.

[ 1995, c. 388, §6 (NEW); 1995, c. 388, §8 (AFF) .]

5. Future Indian communities. Any 25 or more adult members of the Passamaquoddy Tribe residing within their Indian territory and in reasonable proximity to each other may petition the commission for designation as an extended reservation. If the commission determines, after investigation, that the petitioning Passamaquoddy tribal members constitute an extended reservation, the commission shall establish the boundaries of the extended reservation and recommend to the Legislature that, subject to the approval of the governing body of the Passamaquoddy Tribe, it amend this Act to extend the jurisdiction of the Passamaquoddy Tribe to the extended reservation. The boundaries of an extended reservation may not exceed those reasonably necessary to encompass the petitioning Passamaquoddy tribal members.

[ 1995, c. 388, §6 (NEW); 1995, c. 388, §8 (AFF) .]

SECTION HISTORY

1995, c. 388, §6 (NEW). 1995, c. 388, §8 (AFF). 2009, c. 93, §14 (AMD). 2009, c. 384, Pt. E, §1 (AMD). 2009, c. 384, Pt. E, §3 (AFF).



30 §6209-B. Jurisdiction of the Penobscot Nation Tribal Court

1. Exclusive jurisdiction over certain matters. Except as provided in subsections 3 and 4, the Penobscot Nation has the right to exercise exclusive jurisdiction, separate and distinct from the State, over:

A. Criminal offenses for which the maximum potential term of imprisonment does not exceed one year and the maximum potential fine does not exceed $5,000 and that are committed on the Indian reservation of the Penobscot Nation by a member of any federally recognized Indian tribe, nation, band or other group, except when committed against a person who is not a member of any federally recognized Indian tribe, nation, band or other group or against the property of a person who is not a member of any federally recognized Indian tribe, nation, band or other group; [1997, c. 595, §1 (AMD); 1997, c. 595, §2 (AFF).]

B. Juvenile crimes against a person or property involving conduct that, if committed by an adult, would fall within the exclusive jurisdiction of the Penobscot Nation under paragraph A, and juvenile crimes, as defined in Title 15, section 3103, subsection 1, paragraphs B and C, committed by a juvenile member of either the Passamaquoddy Tribe or the Penobscot Nation on the Indian reservation of the Penobscot Nation; [RR 2009, c. 1, §19 (COR).]

C. Civil actions between members of either the Passamaquoddy Tribe or the Penobscot Nation arising on the Indian reservation of the Penobscot Nation and cognizable as small claims under the laws of the State, and civil actions against a member of either the Passamaquoddy Tribe or the Penobscot Nation under Title 22, section 2383 involving conduct on the Indian reservation of the Penobscot Nation by a member of either the Passamaquoddy Tribe or the Penobscot Nation; [1995, c. 388, §6 (NEW); 1995, c. 388, §8 (AFF).]

D. Indian child custody proceedings to the extent authorized by applicable federal law; and [1995, c. 388, §6 (NEW); 1995, c. 388, §8 (AFF).]

E. Other domestic relations matters, including marriage, divorce and support, between members of either the Passamaquoddy Tribe or the Penobscot Nation, both of whom reside on the Indian reservation of the Penobscot Nation. [1995, c. 388, §6 (NEW); 1995, c. 388, §8 (AFF).]

The governing body of the Penobscot Nation shall decide whether to exercise or terminate the exercise of the exclusive jurisdiction authorized by this subsection. If the Penobscot Nation chooses not to exercise, or chooses to terminate its exercise of, jurisdiction over the criminal, juvenile, civil and domestic matters described in this subsection, the State has exclusive jurisdiction over those matters. Except as provided in paragraphs A and B, all laws of the State relating to criminal offenses and juvenile crimes apply within the Penobscot Indian reservation and the State has exclusive jurisdiction over those offenses and crimes.

[ RR 2009, c. 1, §19 (COR) .]

2. Definitions of crimes; tribal procedures. In exercising its exclusive jurisdiction under subsection 1, paragraphs A and B, the Penobscot Nation is deemed to be enforcing Penobscot tribal law. The definitions of the criminal offenses and juvenile crimes and the punishments applicable to those criminal offenses and juvenile crimes over which the Penobscot Nation has exclusive jurisdiction under this section are governed by the laws of the State. Issuance and execution of criminal process are also governed by the laws of the State. The procedures for the establishment and operation of tribal forums created to effectuate the purposes of this section are governed by federal statute, including, without limitation, the provisions of 25 United States Code, Sections 1301 to 1303 and rules or regulations generally applicable to the exercise of criminal jurisdiction by Indian tribes on federal Indian reservations.

[ 1995, c. 388, §6 (NEW); 1995, c. 388, §8 (AFF) .]

3. Lesser included offenses in state courts. In any criminal proceeding in the courts of the State in which a criminal offense under the exclusive jurisdiction of the Penobscot Nation constitutes a lesser included offense of the criminal offense charged, the defendant may be convicted in the courts of the State of the lesser included offense. A lesser included offense is as defined under the laws of the State.

[ 1995, c. 388, §6 (NEW); 1995, c. 388, §8 (AFF) .]

4. Double jeopardy, collateral estoppel. A prosecution for a criminal offense or juvenile crime over which the Penobscot Nation has exclusive jurisdiction under this section does not bar a prosecution for a criminal offense or juvenile crime, arising out of the same conduct, over which the State has exclusive jurisdiction. A prosecution for a criminal offense or juvenile crime over which the State has exclusive jurisdiction does not bar a prosecution for a criminal offense or juvenile crime, arising out of the same conduct, over which the Penobscot Nation has exclusive jurisdiction under this section. The determination of an issue of fact in a criminal or juvenile proceeding conducted in a tribal forum does not constitute collateral estoppel in a criminal or juvenile proceeding conducted in a state court. The determination of an issue of fact in a criminal or juvenile proceeding conducted in a state court does not constitute collateral estoppel in a criminal or juvenile proceeding conducted in a tribal forum.

[ 1995, c. 388, §6 (NEW); 1995, c. 388, §8 (AFF) .]

5. Future Indian communities. Any 25 or more adult members of the Penobscot Nation residing within their Indian territory and in reasonable proximity to each other may petition the commission for designation as an extended reservation. If the commission determines, after investigation, that the petitioning tribal members constitute an extended reservation, the commission shall establish the boundaries of the extended reservation and recommend to the Legislature that, subject to the approval of the governing body of the Penobscot Nation, it amend this Act to extend the jurisdiction of the Penobscot Nation to the extended reservation. The boundaries of an extended reservation may not exceed those reasonably necessary to encompass the petitioning tribal members.

[ 1995, c. 388, §6 (NEW); 1995, c. 388, §8 (AFF) .]

SECTION HISTORY

1995, c. 388, §6 (NEW). 1995, c. 388, §8 (AFF). 1997, c. 595, §1 (AMD). 1997, c. 595, §2 (AFF). RR 2009, c. 1, §19 (COR).



30 §6209-C. Jurisdiction of the Houlton Band of Maliseet Indians Tribal Court

1. Exclusive jurisdiction over certain matters. Except as provided in subsections 3 and 4, the Houlton Band of Maliseet Indians has the right to exercise exclusive jurisdiction, separate and distinct from the State, over:

A. Criminal offenses for which the maximum potential term of imprisonment does not exceed one year and the maximum potential fine does not exceed $5,000 and that are committed on the Houlton Band Jurisdiction Land by a member of the Houlton Band of Maliseet Indians, except when committed against a person who is not a member of the Houlton Band of Maliseet Indians or against the property of a person who is not a member of the Houlton Band of Maliseet Indians; [2009, c. 384, Pt. B, §1 (NEW); 2009, c. 384, Pt. B, §2 (AFF).]

B. Juvenile crimes against a person or property involving conduct that, if committed by an adult, would fall within the exclusive jurisdiction of the Houlton Band of Maliseet Indians under paragraph A and juvenile crimes, as defined in Title 15, section 3103, subsection 1, paragraphs B and C, committed by a juvenile member of the Houlton Band of Maliseet Indians on the Houlton Band Jurisdiction Land; [2009, c. 384, Pt. B, §1 (NEW); 2009, c. 384, Pt. B, §2 (AFF).]

C. Civil actions between members of the Houlton Band of Maliseet Indians arising on the Houlton Band Jurisdiction Land and cognizable as small claims under the laws of the State and civil actions against a member of the Houlton Band of Maliseet Indians under Title 22, section 2383 involving conduct on the Houlton Band Jurisdiction Land by a member of the Houlton Band of Maliseet Indians; [2009, c. 384, Pt. B, §1 (NEW); 2009, c. 384, Pt. B, §2 (AFF).]

D. Indian child custody proceedings to the extent authorized by applicable federal law; and [2009, c. 384, Pt. B, §1 (NEW); 2009, c. 384, Pt. B, §2 (AFF).]

E. Other domestic relations matters, including marriage, divorce and support, between members of the Houlton Band of Maliseet Indians, both of whom reside within the Houlton Band Jurisdiction Land. [2009, c. 384, Pt. B, §1 (NEW); 2009, c. 384, Pt. B, §2 (AFF).]

The governing body of the Houlton Band of Maliseet Indians shall decide whether to exercise or terminate the exercise of the exclusive jurisdiction authorized by this subsection. The decision to exercise, to terminate the exercise of or to reassert the exercise of jurisdiction under each of the subject areas described by paragraphs A to E may be made separately. Until the Houlton Band of Maliseet Indians notifies the Attorney General that the band has decided to exercise exclusive jurisdiction set forth in any or all of the paragraphs in this subsection, the State has exclusive jurisdiction over those matters. If the Houlton Band of Maliseet Indians chooses not to exercise or chooses to terminate its exercise of exclusive jurisdiction set forth in any or all of the paragraphs in this subsection, the State has exclusive jurisdiction over those matters until the Houlton Band of Maliseet Indians chooses to exercise its exclusive jurisdiction. When the Houlton Band of Maliseet Indians chooses to reassert the exercise of exclusive jurisdiction over any or all of the areas of the exclusive jurisdiction authorized by this subsection it must first provide 30 days' notice to the Attorney General. Except as provided in subsections 2 and 3, all laws of the State relating to criminal offenses and juvenile crimes apply within the Houlton Band Trust Land and the State has exclusive jurisdiction over those offenses and crimes.

[ 2009, c. 384, Pt. B, §1 (NEW); 2009, c. 384, Pt. B, §2 (AFF) .]

1-A. Exclusive jurisdiction over Penobscot Nation members. The Houlton Band of Maliseet Indians has the right to exercise exclusive jurisdiction, separate and distinct from the State, over:

A. Criminal offenses for which the maximum potential term of imprisonment does not exceed one year and the maximum potential fine does not exceed $5,000 and that are committed on the Houlton Band Jurisdiction Land by a member of the Penobscot Nation against a member or property of a member of those federally recognized Indian tribes otherwise subject to the exclusive jurisdiction of the Houlton Band of Maliseet Indians under this subsection, and by a member of those federally recognized Indian tribes otherwise subject to the exclusive jurisdiction of the Houlton Band of Maliseet Indians under this subsection against a member or the property of a member of the Penobscot Nation; [2009, c. 384, Pt. D, §1 (NEW); 2009, c. 384, Pt. D, §2 (AFF).]

B. Juvenile crimes against a person or property involving conduct that, if committed by an adult, would fall within the exclusive jurisdiction of the Houlton Band of Maliseet Indians under paragraph A and juvenile crimes, as defined in Title 15, section 3103, subsection 1, paragraphs B and C, committed by a juvenile member of the Penobscot Nation on the Houlton Band Jurisdiction Land; [2009, c. 384, Pt. D, §1 (NEW); 2009, c. 384, Pt. D, §2 (AFF).]

C. Civil actions between a member of those federally recognized Indian tribes otherwise subject to the exclusive jurisdiction of the Houlton Band of Maliseet Indians under this subsection and members of the Penobscot Nation arising on the Houlton Band Jurisdiction Land and cognizable as small claims under the laws of the State and civil actions against a member of the Penobscot Nation under Title 22, section 2383 involving conduct on the Houlton Band Jurisdiction Land by a member of the Penobscot Nation; [2009, c. 384, Pt. D, §1 (NEW); 2009, c. 384, Pt. D, §2 (AFF).]

D. Indian child custody proceedings to the extent authorized by applicable federal law; and [2009, c. 384, Pt. D, §1 (NEW); 2009, c. 384, Pt. D, §2 (AFF).]

E. Other domestic relations matters, including marriage, divorce and support, between members of either those federally recognized Indian tribes otherwise subject to the exclusive jurisdiction of the Houlton Band of Maliseet Indians under this subsection or the Penobscot Nation, both of whom reside on the Houlton Band Jurisdiction Land. [2009, c. 384, Pt. D, §1 (NEW); 2009, c. 384, Pt. D, §2 (AFF).]

The Houlton Band of Maliseet Indians may assert, terminate or reassert exclusive jurisdiction over these areas as described in subsection 1.

(Subsection 1-A as enacted by PL 2009, c. 384, Pt. E, §2 and affected by §3 is REALLOCATED TO TITLE 30, SECTION 6209-C, SUBSECTION 1-B)

[ 2009, c. 384, Pt. D, §1 (NEW); 2009, c. 384, Pt. D, §2 (AFF) .]

1-B. (REALLOCATED FROM T. 30, §6209-C, sub-§1-A) Exclusive jurisdiction over Passamaquoddy Tribe members. The Houlton Band of Maliseet Indians has the right to exercise exclusive jurisdiction, separate and distinct from the State, over:

A. Criminal offenses for which the maximum potential term of imprisonment does not exceed one year and the maximum potential fine does not exceed $5,000 and that are committed on the Houlton Band Jurisdiction Land by a member of the Passamaquoddy Tribe against a member or property of a member of those federally recognized Indian tribes otherwise subject to the exclusive jurisdiction of the Houlton Band of Maliseet Indians under this subsection, and by a member of those federally recognized Indian tribes otherwise subject to the exclusive jurisdiction of the Houlton Band of Maliseet Indians under this subsection against a member or the property of a member of the Passamaquoddy Tribe; [RR 2011, c. 1, §45 (RAL).]

B. Juvenile crimes against a person or property involving conduct that, if committed by an adult, would fall within the exclusive jurisdiction of the Houlton Band of Maliseet Indians under paragraph A and juvenile crimes, as defined in Title 15, section 3103, subsection 1, paragraphs B and C, committed by a juvenile member of the Passamaquoddy Tribe on the Houlton Band Jurisdiction Land; [RR 2011, c. 1, §45 (RAL).]

C. Civil actions between a member of those federally recognized Indian tribes otherwise subject to the exclusive jurisdiction of the Houlton Band of Maliseet Indians under this subsection and members of the Passamaquoddy Tribe arising on the Houlton Band Jurisdiction Land and cognizable as small claims under the laws of the State and civil actions against a member of the Passamaquoddy Tribe under Title 22, section 2383 involving conduct on the Houlton Band Jurisdiction Land by a member of the Passamaquoddy Tribe; [RR 2011, c. 1, §45 (RAL).]

D. Indian child custody proceedings to the extent authorized by applicable federal law; and [RR 2011, c. 1, §45 (RAL).]

E. Other domestic relations matters, including marriage, divorce and support, between members of either those federally recognized Indian tribes otherwise subject to the exclusive jurisdiction of the Houlton Band of Maliseet Indians under this subsection or the Passamaquoddy Tribe, both of whom reside on the Houlton Band Jurisdiction Land. [RR 2011, c. 1, §45 (RAL).]

The Houlton Band of Maliseet Indians may assert, terminate or reassert exclusive jurisdiction over these areas as described in subsection 1.

[ RR 2011, c. 1, §45 (RAL) .]

2. Definitions of crimes; tribal procedures. In exercising its exclusive jurisdiction under subsection 1, paragraphs A and B, the Houlton Band of Maliseet Indians is deemed to be enforcing tribal law of the Houlton Band of Maliseet Indians. The definitions of the criminal offenses and juvenile crimes and the punishments applicable to those criminal offenses and juvenile crimes over which the Houlton Band of Maliseet Indians has exclusive jurisdiction under this section are governed by the laws of the State. Issuance and execution of criminal process are also governed by the laws of the State. The procedures for the establishment and operation of tribal forums created to effectuate the purposes of this section are governed by federal statute, including, without limitation, the provisions of 25 United States Code, Sections 1301 to 1303 and rules and regulations generally applicable to the exercise of criminal jurisdiction by Indian tribes on federal Indian reservations.

[ 2009, c. 384, Pt. B, §1 (NEW); 2009, c. 384, Pt. B, §2 (AFF) .]

3. Lesser included offenses in state courts. In any criminal proceeding in the courts of the State in which a criminal offense under the exclusive jurisdiction of the Houlton Band of Maliseet Indians constitutes a lesser included offense of the criminal offense charged, the defendant may be convicted in the courts of the State of the lesser included offense. A lesser included offense is as defined under the laws of the State.

[ 2009, c. 384, Pt. B, §1 (NEW); 2009, c. 384, Pt. B, §2 (AFF) .]

4. Double jeopardy; collateral estoppel. A prosecution for a criminal offense or juvenile crime over which the Houlton Band of Maliseet Indians has exclusive jurisdiction under this section does not bar a prosecution for a criminal offense or juvenile crime arising out of the same conduct over which the State has exclusive jurisdiction. A prosecution for a criminal offense or juvenile crime over which the State has exclusive jurisdiction does not bar a prosecution for a criminal offense or juvenile crime arising out of the same conduct over which the Houlton Band of Maliseet Indians has exclusive jurisdiction under this section. The determination of an issue of fact in a criminal or juvenile proceeding conducted in a tribal forum does not constitute collateral estoppel in a criminal or juvenile proceeding conducted in a state court. The determination of an issue of fact in a criminal or juvenile proceeding conducted in a state court does not constitute collateral estoppel in a criminal or juvenile proceeding conducted in a tribal forum.

[ 2009, c. 384, Pt. B, §1 (NEW); 2009, c. 384, Pt. B, §2 (AFF) .]

5. Houlton Band Jurisdiction Land. For the purposes of this section, “Houlton Band Jurisdiction Land” means only the Houlton Band Trust Land described as follows:

A. Lands transferred from Ralph E. Longstaff and Justina Longstaff to the United States of America in trust for the Houlton Band of Maliseet Indians, located in Houlton, Aroostook County and recorded in the Aroostook County South Registry of Deeds in Book 2144, Page 198; and [2009, c. 384, Pt. B, §1 (NEW); 2009, c. 384, Pt. B, §2 (AFF).]

B. Lands transferred from F. Douglas Lowrey to the United States of America in trust for the Houlton Band of Maliseet Indians, located in Houlton and Littleton, Aroostook County and recorded in the Aroostook County South Registry of Deeds in Book 2847, Page 114. [2009, c. 384, Pt. B, §1 (NEW); 2009, c. 384, Pt. B, §2 (AFF).]

The designation of Houlton Band Jurisdiction Land in this subsection in no way affects the acquisition of additional Houlton Band Trust Land pursuant to applicable federal and state law, nor limits the Houlton Band of Maliseet Indians from making additional requests that portions of the trust land be included in this subsection.

[ 2009, c. 384, Pt. B, §1 (NEW); 2009, c. 384, Pt. B, §2 (AFF) .]

6. Effective date; full faith and credit. This section takes effect only if the State, the Passamaquoddy Tribe and the Penobscot Nation agree to give full faith and credit to the judicial proceedings of the Houlton Band of Maliseet Indians and the Houlton Band of Maliseet Indians agrees to give full faith and credit to the judicial proceedings of the State, the Passamaquoddy Tribe and the Penobscot Nation.

[ 2009, c. 384, Pt. B, §1 (NEW); 2009, c. 384, Pt. B, §2 (AFF) .]

SECTION HISTORY

2009, c. 384, Pt. B, §1 (NEW). 2009, c. 384, Pt. B, §2 (AFF). 2009, c. 384, Pt. D, §1 (AMD). 2009, c. 384, Pt. D, §2 (AFF). 2009, c. 384, Pt. E, §2 (AMD). 2009, c. 384, Pt. E, §3 (AFF). RR 2011, c. 1, §45 (COR).



30 §6209-D. Full faith and credit

The Passamaquoddy Tribe, the Penobscot Nation and the State shall give full faith and credit to the judicial proceedings of the Houlton Band of Maliseet Indians. [2009, c. 384, Pt. C, §1 (NEW); 2009, c. 384, Pt. C, §2 (AFF).]

The Houlton Band of Maliseet Indians shall give full faith and credit to the judicial proceedings of the Passamaquoddy Tribe, the Penobscot Nation and the State. [2009, c. 384, Pt. C, §1 (NEW); 2009, c. 384, Pt. C, §2 (AFF).]

SECTION HISTORY

2009, c. 384, Pt. C, §1 (NEW). 2009, c. 384, Pt. C, §2 (AFF).



30 §6210. Law enforcement on Indian reservations and within Indian territory

1. Exclusive authority of tribal law enforcement officers. Law enforcement officers appointed by the Passamaquoddy Tribe and the Penobscot Nation have exclusive authority to enforce, within their respective Indian territories, ordinances adopted under section 6206 and section 6207, subsection 1, and to enforce, on their respective Indian reservations, the criminal, juvenile, civil and domestic relations laws over which the Passamaquoddy Tribe or the Penobscot Nation have jurisdiction under section 6209-A, subsection 1 and section 6209-B, subsection 1, respectively.

[ 1995, c. 388, §7 (AMD); 1995, c. 388, §8 (AFF) .]

2. Joint authority of tribal and state law enforcement officers. Law enforcement officers appointed by the Passamaquoddy Tribe or the Penobscot Nation have the authority within their respective Indian territories and state and county law enforcement officers have the authority within both Indian territories to enforce rules or regulations adopted by the commission under section 6207, subsection 3 and to enforce all laws of the State other than those over which the Passamaquoddy Tribe or the Penobscot Nation has exclusive jurisdiction under section 6209-A, subsection 1 and section 6209-B, subsection 1, respectively.

[ 1995, c. 388, §7 (AMD); 1995, c. 388, §8 (AFF) .]

3. Agreements for cooperation and mutual aid. This section does not prevent the Passamaquoddy Tribe or the Penobscot Nation and any state, county or local law enforcement agency from entering into agreements for cooperation and mutual aid.

[ 1995, c. 388, §7 (AMD); 1995, c. 388, §8 (AFF) .]

4. Powers and training requirements. Law enforcement officers appointed by the Passamaquoddy Tribe and the Penobscot Nation possess the same powers and are subject to the same duties, limitations and training requirements as other corresponding law enforcement officers under the laws of the State.

[ 1995, c. 388, §7 (AMD); 1995, c. 388, §8 (AFF) .]

SECTION HISTORY

1979, c. 732, §§1,31 (NEW). 1983, c. 498, §1 (AMD). 1995, c. 388, §7 (AMD). 1995, c. 388, §8 (AFF).



30 §6211. Eligibility of Indian tribes and state funding

2-A. Limitation on eligibility.

[ 1997, c. 626, §3 (AFF); 1997, c. 626, §2 (RP) .]

1. Eligibility generally. The Passamaquoddy Tribe, the Penobscot Nation and the Houlton Band of Maliseet Indians shall be eligible for participation and entitled to receive benefits from the State under any state program which provides financial assistance to all municipalities as a matter of right. Such entitlement shall be determined using statutory criteria and formulas generally applicable to municipalities in the State. To the extent that any such program requires municipal financial participation as a condition of state funding, the share for the Passamaquoddy Tribe, the Penobscot Nation or the Houlton Band of Maliseet Indians may be raised through any source of revenue available to the respective tribe, nation or band, including but without limitation taxation to the extent authorized within its respective Indian territory. In the event that any applicable formula regarding distribution of moneys employs a factor for the municipal real property tax rate, and in the absence of such tax within the Indian territory, the formula applicable to such Indian territory shall be computed using the most current average equalized real property tax rate of all municipalities in the State as determined by the State Tax Assessor. In the event any such formula regarding distribution of moneys employs a factor representing municipal valuation, the valuation applicable to such Indian territory shall be determined by the State Tax Assessor in the manner generally provided by the laws of the State, provided, however, that property owned by or held in trust for either tribe or nation and used for governmental purposes shall be treated for purposes of valuation as like property owned by a municipality.

[ 2007, c. 697, Pt. C, §11 (AMD); 2007, c. 697, Pt. C, §14 (AFF) .]

1. Eligibility generally. The Passamaquoddy Tribe, the Penobscot Nation and the Houlton Band of Maliseet Indians are eligible for participation and entitled to receive benefits from the State under any state program that provides financial assistance to all municipalities as a matter of right. Such entitlement must be determined using statutory criteria and formulas generally applicable to municipalities in the State. To the extent that any such program requires municipal financial participation as a condition of state funding, the share for the Passamaquoddy Tribe, the Penobscot Nation or the Houlton Band of Maliseet Indians may be raised through any source of revenue available to the respective tribe, nation or band, including but without limitation taxation to the extent authorized within its respective Indian territory. In the event that any applicable formula regarding distribution of money employs a factor for the municipal real property tax rate, and in the absence of such tax within the Indian territory, the formula applicable to such Indian territory must be computed using the most current average equalized real property tax rate of all municipalities in the State as determined by the State Tax Assessor. In the event any such formula regarding distribution of money employs a factor representing municipal valuation, the valuation applicable to such Indian territory must be determined by the State Tax Assessor in the manner generally provided by the laws of the State as long as property owned by or held in trust for a tribe, nation or band and used for governmental purposes is treated for purposes of valuation as like property owned by a municipality.

[ 2009, c. 384, Pt. A, §3 (AMD); 2009, c. 384, Pt. A, §4 (AFF) .]

2. Limitation on eligibility. In computing the extent to which either the Passamaquoddy Tribe, the Penobscot Nation or the Houlton Band of Maliseet Indians is entitled to receive state funds under subsection 1, other than funds in support of education, any money received by the respective tribe, nation or band from the United States within substantially the same period for which state funds are provided, for a program or purpose substantially similar to that funded by the State, and in excess of any local share ordinarily required by state law as a condition of state funding, must be deducted in computing any payment to be made to the respective tribe, nation or band by the State. Unless otherwise provided by federal law, in computing the extent to which either the Passamaquoddy Tribe, the Penobscot Nation or the Houlton Band of Maliseet Indians is entitled to receive state funds for education under subsection 1, the state payment must be reduced by 15% of the amount of federal funds for school operations received by the respective tribe, nation or band within substantially the same period for which state funds are provided, and in excess of any local share ordinarily required by state law as a condition of state funding. A reduction in state funding for secondary education may not be made under this section except as a result of federal funds received within substantially the same period and allocated or allocable to secondary education.

[ 2007, c. 697, Pt. C, §11 (AMD); 2007, c. 697, Pt. C, §14 (AFF) .]

2. Limitation on eligibility. In computing the extent to which the Passamaquoddy Tribe, the Penobscot Nation or the Houlton Band of Maliseet Indians is entitled to receive state funds under subsection 1, other than funds in support of education, any money received by the respective tribe, nation or band from the United States within substantially the same period for which state funds are provided, for a program or purpose substantially similar to that funded by the State, and in excess of any local share ordinarily required by state law as a condition of state funding, must be deducted in computing any payment to be made to the respective tribe, nation or band by the State. Unless otherwise provided by federal law, in computing the extent to which the Passamaquoddy Tribe, the Penobscot Nation or the Houlton Band of Maliseet Indians is entitled to receive state funds for education under subsection 1, the state payment must be reduced by 15% of the amount of federal funds for school operations received by the respective tribe, nation or band within substantially the same period for which state funds are provided, and in excess of any local share ordinarily required by state law as a condition of state funding. A reduction in state funding for secondary education may not be made under this section except as a result of federal funds received within substantially the same period and allocated or allocable to secondary education.

[ 2009, c. 384, Pt. A, §3 (AMD); 2009, c. 384, Pt. A, §4 (AFF) .]

2-A. Limitation on eligibility.

[ 1997, c. 626, §3 (AFF); 1997, c. 626, §2 (RP) .]

3. Eligibility for discretionary funds. The Passamaquoddy Tribe, the Penobscot Nation and the Houlton Band of Maliseet Indians shall be eligible to apply for any discretionary state grants or loans to the same extent and subject to the same eligibility requirements, including availability of funds, applicable to municipalities in the State.

[ 2007, c. 697, Pt. C, §11 (AMD); 2007, c. 697, Pt. C, §14 (AFF) .]

3. Eligibility for discretionary funds. The Passamaquoddy Tribe, the Penobscot Nation and the Houlton Band of Maliseet Indians are eligible to apply for any discretionary state grants or loans to the same extent and subject to the same eligibility requirements, including availability of funds, applicable to municipalities in the State.

[ 2009, c. 384, Pt. A, §3 (AMD); 2009, c. 384, Pt. A, §4 (AFF) .]

4. Eligibility of individuals for state funds. Residents of the Indian territories shall be eligible for and entitled to receive any state grant, loan, unemployment compensation, medical or welfare benefit or other social service to the same extent as and subject to the same eligibility requirements applicable to other persons in the State, provided, however, that in computing the extent to which any person is entitled to receive any such funds, any moneys received by such person from the United States within substantially the same period of time for which state funds are provided and for a program or purpose substantially similar to that funded by the State, shall be deducted in computing any payment to be made by the State.

[ 2007, c. 697, Pt. C, §11 (AMD); 2007, c. 697, Pt. C, §14 (AFF) .]

4. Eligibility of individuals for state funds. Residents of the Indian territories or Houlton Band Trust Land are eligible for and entitled to receive any state grant, loan, unemployment compensation, medical or welfare benefit or other social service to the same extent as and subject to the same eligibility requirements applicable to other persons in the State as long as in computing the extent to which any person is entitled to receive any such funds any money received by such person from the United States within substantially the same period of time for which state funds are provided and for a program or purpose substantially similar to that funded by the State is deducted in computing any payment to be made by the State.

[ 2009, c. 384, Pt. A, §3 (AMD); 2009, c. 384, Pt. A, §4 (AFF) .]

SECTION HISTORY

1979, c. 732, §§1,31 (NEW). 1991, c. 705, §§1,2 (AMD). 1991, c. 705, §§4,5 (AFF). 1997, c. 626, §§1,2 (AMD). 1997, c. 626, §3 (AFF). 2009, c. 384, Pt. A, §3 (AMD). 2009, c. 384, Pt. A, §4 (AFF).



30 §6212. Maine Indian Tribal-State Commission

1. Commission created. The Maine Indian Tribal-State Commission is established. The commission consists of 13 members, 6 to be appointed by the Governor, subject to review by the Joint Standing Committee on Judiciary and to confirmation by the Legislature, 2 to be appointed by the Houlton Band of Maliseet Indians, 2 to be appointed by the Passamaquoddy Tribe, 2 to be appointed by the Penobscot Nation and a chair, to be selected in accordance with subsection 2. The members of the commission, other than the chair, each serve for a term of 3 years and may be reappointed. In the event of the death, resignation or disability of a member, the appointing authority may fill the vacancy for the unexpired term.

[ 2009, c. 384, Pt. F, §1 (AMD); 2009, c. 384, Pt. F, §4 (AFF) .]

2. Chair. The commission, by a majority vote of its 12 members, shall select an individual who is a resident of the State to act as chair. In the event of the death, resignation, replacement or disability of the chair, the commission may select, by a majority vote of its 12 remaining members, a new chair. When the commission is unable to select a chair within 120 days of the death, resignation, replacement or disability, the Governor, after consulting with the chiefs of the Houlton Band of Maliseet Indians, the Penobscot Nation and the Passamaquoddy Tribe, shall appoint an interim chair for a period of one year or for the period until the commission selects a chair in accordance with this section, whichever is shorter. The chair is a full-voting member of the commission and, except when appointed for an interim term, shall serve for 4 years.

[ 2009, c. 384, Pt. F, §2 (AMD); 2009, c. 384, Pt. F, §4 (AFF) .]

3. Responsibilities. In addition to the responsibilities set forth in this Act, the commission shall continually review the effectiveness of this Act and the social, economic and legal relationship between the Houlton Band of Maliseet Indians, the Passamaquoddy Tribe and the Penobscot Nation and the State and shall make such reports and recommendations to the Legislature, the Houlton Band of Maliseet Indians, the Passamaquoddy Tribe and the Penobscot Nation as it determines appropriate.

Nine members constitute a quorum of the commission and a decision or action of the commission is not valid unless 7 members vote in favor of the action or decision.

[ 2009, c. 384, Pt. F, §3 (AMD); 2009, c. 384, Pt. F, §4 (AFF) .]

4. Personnel, fees, expenses of commissioners. The commission may employ personnel as it considers necessary and desirable in order to effectively discharge its duties and responsibilities. These employees are not subject to state personnel laws or rules.

The commission members are entitled to receive $75 per day for their services and to reimbursement for reasonable expenses, including travel.

[ 1993, c. 600, Pt. A, §24 (AMD); 1993, c. 600, Pt. A, §25 (AFF) .]

5. Interagency cooperation. In order to facilitate the work of the commission, all other agencies of the State shall cooperate with the commission and make available to it without charge information and data relevant to the responsibilities of the commission.

[ 1993, c. 600, Pt. A, §24 (AMD); 1993, c. 600, Pt. A, §25 (AFF) .]

6. Funding. The commission may receive and accept, from any source, allocations, appropriations, loans, grants and contributions of money or other things of value to be held, used or applied to carry out this chapter, subject to the conditions upon which the loans, grants and contributions may be made, including, but not limited to, appropriations, allocations, loans, grants or gifts from a private source, federal agency or governmental subdivision of the State or its agencies. Notwithstanding Title 5, chapter 149, upon receipt of a written request from the commission, the State Controller shall pay the commission's full state allotment for each fiscal year to meet the estimated annual disbursement requirements of the commission.

The Governor or the Governor's designee and the chief executive elected leader or the chief executive elected leader's designee of the following tribes shall communicate to produce a proposed biennial budget for the commission and to discuss any adjustments to funding:

A. The Houlton Band of Maliseet Indians; [2009, c. 636, Pt. C, §3 (NEW); 2009, c. 636, Pt. C, §4 (AFF).]

B. The Passamaquoddy Tribe; and [2009, c. 636, Pt. C, §3 (NEW); 2009, c. 636, Pt. C, §4 (AFF).]

C. The Penobscot Nation. [2009, c. 636, Pt. C, §3 (NEW); 2009, c. 636, Pt. C, §4 (AFF).]

[ 2009, c. 636, Pt. C, §3 (AMD); 2009, c. 636, Pt. C, §4 (AFF) .]

SECTION HISTORY

1979, c. 732, §§1,31 (NEW). 1983, c. 492, §1 (AMD). 1983, c. 812, §§186,187 (AMD). 1985, c. 295, §§46,47 (AMD). 1993, c. 600, §A24 (AMD). 1993, c. 600, §A25 (AFF). 2001, c. 173, §1 (AMD). 2001, c. 173, §2 (AFF). 2009, c. 384, Pt. F, §§1-3 (AMD). 2009, c. 384, Pt. F, §4 (AFF). 2009, c. 636, Pt. C, §3 (AMD). 2009, c. 636, Pt. C, §4 (AFF). 2013, c. 81, §§1-5 (AMD). 2013, c. 81, §6 (AFF).



30 §6213. Approval of prior transfers

1. Approval of tribal transfers. Any transfer of land or other natural resources located anywhere within the State, from, by, or on behalf of any Indian nation, or tribe or band of Indians including but without limitation any transfer pursuant to any treaty, compact or statute of any state, which transfer occurred prior to the effective date of this Act, shall be deemed to have been made in accordance with the laws of the State.

[ 1979, c. 732, §§1, 31 (NEW) .]

2. Approval of certain individual transfers. Any transfer of land or other natural resources located anywhere within the State, from, by or on behalf of any individual Indian, which occurred prior to December 1, 1873, including but without limitation any transfer pursuant to any treaty, compact or statute of any state, shall be deemed to have been made in accordance with the laws of the State.

[ 1979, c. 732, §§1, 31 (NEW) .]

SECTION HISTORY

1979, c. 732, §§1,31 (NEW).



30 §6214. Tribal school committees

The Passamaquoddy Tribe and the Penobscot Nation are authorized to create respective tribal school committees, in substitution for the committees heretofore provided for under the laws of the State. Such tribal school committees shall operate under the laws of the State applicable to school administrative units. The presently constituted tribal school committee of the respective tribe or nation shall continue in existence and shall exercise all the authority heretofore vested by law in it until such time as the respective tribe or nation creates the tribal school committee authorized by this section. [1979, c. 732, §§1, 31 (NEW).]

SECTION HISTORY

1979, c. 732, §§1,31 (NEW).






Chapter 603: MICMAC SETTLEMENT ACT

30 §7201. Short title

This Act shall be known and may be cited as "The Micmac Settlement Act." [1989, c. 148, §§3, 4 (NEW).]

SECTION HISTORY

1989, c. 148, §§3,4 (NEW).



30 §7202. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 148, §§3, 4 (NEW).]

1. Aroostook Band of Micmacs. "Aroostook Band of Micmacs" means the sole successor to the Micmac Nation as constituted in aboriginal times in what is now the State of Maine, and all its predecessors and successors in interest. The Aroostook Band of Micmacs is represented, as of the date of enactment of this subsection, as to lands within the United States by the Aroostook Micmac Council.

[ 1989, c. 148, §§3, 4 (NEW) .]

2. Aroostook Band Trust Land. "Aroostook Band Trust Land" means land or natural resources acquired by the secretary in trust for the Aroostook Band of Micmacs, in compliance with the terms of this Act, with money from the original $900,000 congressional appropriation and interest thereon deposited in the Land Acquisition Fund established for the Aroostook Band of Micmacs pursuant to federal legislation concerning the Aroostook Band of Micmacs or with proceeds from a taking of Aroostook Band Trust Land for public uses pursuant to the laws of this State or the United States.

[ 1989, c. 148, §§3, 4 (NEW) .]

3. Land or other natural resources. "Land or other natural resources" means any real property or other natural resources, or any interest in or right involving any real property or other natural resources, including, but without limitation, minerals and mineral rights, timber and timber rights, water and water rights and hunting and fishing rights.

[ 1989, c. 148, §§3, 4 (NEW) .]

4. Laws of the State. "Laws of the State" means the Constitution and all statutes, rules or regulations and the common law of the State and its political subdivisions, and subsequent amendments thereto or judicial interpretations thereof.

[ 1989, c. 148, §§3, 4 (NEW) .]

5. Secretary. "Secretary" means the Secretary of the Interior of the United States.

[ 1989, c. 148, §§3, 4 (NEW) .]

6. Transfer. "Transfer" includes, but is not limited to, any voluntary or involuntary sale, grant, lease, allotment, partition or other conveyance; any transaction the purpose of which was to effect a sale, grant, lease, allotment, partition or other conveyance; and any act, event or circumstance that resulted in a change in title to, possession of, dominion over, or control of land or other natural resources.

[ 1989, c. 148, §§3, 4 (NEW) .]

SECTION HISTORY

1989, c. 148, §§3,4 (NEW).



30 §7203. Laws of the State to apply to Indian Lands

Except as otherwise provided in this Act, the Aroostook Band of Micmacs and all members of the Aroostook Band of Micmacs in the State and any lands or other natural resources owned by them, held in trust for them by the United States or by any other person or entity shall be subject to the laws of the State and to the civil and criminal jurisdiction of the courts of the State to the same extent as any other person or lands or other natural resources therein. [1989, c. 148, §§3, 4 (NEW).]

SECTION HISTORY

1989, c. 148, §§3,4 (NEW).



30 §7204. Acquisition of Aroostook Band Trust Land

1. Approval. The State of Maine approves the acquisition by the secretary of Aroostook Band Trust Land within the State of Maine provided as follows.

A. No land or natural resources acquired by the secretary may have the status of Aroostook Band Trust Land, or be deemed to be land or natural resources held in trust by the United States, until the secretary files with the Maine Secretary of State a certified copy of the deed, contract or other instrument of conveyance, setting forth the location and boundaries of the land or natural resources so acquired. Filing by mail shall be complete upon mailing. [1989, c. 148, §§3, 4 (NEW).]

B. No land or natural resources may be acquired by the secretary for the Aroostook Band of Micmacs until the secretary files with the Maine Secretary of State a certified copy of the instrument creating the trust described in section 7207, together with a letter stating that the secretary holds not less than $50,000 in a trust account for the payment of obligations of the Aroostook Band of Micmacs, and a copy of the claim filing procedures the secretary has adopted. [1989, c. 148, §§3, 4 (NEW).]

C. No land or natural resources located within any city, town, village or plantation may be acquired by the secretary for the Aroostook Band of Micmacs without the approval of the legislative body of the city, town, village or plantation. [1989, c. 148, §§3, 4 (NEW).]

[ 1989, c. 148, §§3, 4 (NEW) .]

2. Takings for public uses. Aroostook Band Trust Land may be taken for public uses in accordance with the laws of the State to the same extent as privately owned land. The proceeds from any such taking shall be deposited in the Land Acquisition Fund. The United States shall be a necessary party to any such condemnation proceeding. After exhausting all state administrative remedies, the United States shall have an absolute right to remove any action commenced in the courts of this State to a United States court of competent jurisdiction.

[ 1989, c. 148, §§3, 4 (NEW) .]

3. Restraints on alienation. Any transfer of Aroostook Band Trust Land shall be void ab initio and without any validity in law or equity, except:

A. Takings for public uses pursuant to the laws of this State; [1989, c. 148, §§3, 4 (NEW).]

B. Takings for public uses pursuant to the laws of the United States; [1989, c. 148, §§3, 4 (NEW).]

C. Transfers of individual use assignments from one member of the Aroostook Band of Micmacs to another band member; [1989, c. 148, §§3, 4 (NEW).]

D. Transfers authorized by federal law ratifying and approving this Act; and [1989, c. 148, §§3, 4 (NEW).]

E. Transfers made pursuant to a special act of Congress. [1989, c. 148, §§3, 4 (NEW).]

If the fee to the Aroostook Band Trust Land is lawfully transferred to any person or entity, the land so transferred shall cease to have the status of Aroostook Band Trust Land.

[ 1989, c. 148, §§3, 4 (NEW) .]

SECTION HISTORY

1989, c. 148, §§3,4 (NEW).



30 §7205. Powers of the Aroostook Band of Micmacs

The Aroostook Band of Micmacs shall not exercise nor enjoy the powers, privileges and immunities of a municipality nor exercise civil or criminal jurisdiction within their lands prior to the enactment of additional legislation specifically authorizing the exercise of those governmental powers. [1989, c. 148, §§3, 4 (NEW).]

SECTION HISTORY

1989, c. 148, §§3,4 (NEW).



30 §7206. Taxation

1. Property taxes. The Aroostook Band of Micmacs shall make payments in lieu of taxes on Aroostook Band Trust Land in an amount equal to that which would otherwise be imposed by a municipality, county, district, the State or other taxing authority on that land or natural resource.

[ 1989, c. 148, §§3, 4 (NEW) .]

SECTION HISTORY

1989, c. 148, §§3,4 (NEW).



30 §7207. Aroostook Band Tax Fund

1. Fund. The satisfaction of obligations, described in section 7206, owed to a governmental entity by the Aroostook Band of Micmacs shall be assured by a trust fund to be known as the Aroostook Band Tax Fund. The secretary shall administer the fund in accordance with reasonable and prudent trust management standards. The initial principal of the fund shall be not less than $50,000. The principal shall be formed with money transferred from the Land Acquisition Fund established for the Aroostook Band of Micmacs pursuant to federal legislation concerning the Aroostook Band of Micmacs. Any interest earned by the Aroostook Band Tax Fund shall be added to the principal as it accrues and that interest shall be exempt from taxation. The secretary shall maintain a permanent reserve of $25,000 at all times and that reserve shall not be made available for the payment of claims. The interest earned by the reserved funds shall also be added to the principal available for the payment of obligations.

[ 1989, c. 148, §§3, 4 (NEW) .]

2. Claims. The secretary shall pay from the fund all valid claims for taxes, payments in lieu of property taxes and fees, together with any interest and penalties thereon, for which the Aroostook Band of Micmacs is liable pursuant to section 7206, provided that such obligation is final and not subject to further direct administrative or judicial review under the laws of the State. No payment of a valid claim may be satisfied with money from the fund unless the secretary finds, as a result of the secretary's own inquiry, that no other source of funds controlled by the secretary is available to satisfy the obligation. The secretary shall adopt written procedures, consistent with this section, governing the filing and payment of claims after consultation with the Commissioner of Finance and the Commissioner of Administration and the Aroostook Band of Micmacs.

[ 1989, c. 148, §§3, 4 (NEW) .]

3. Distributions. If the unencumbered principal available for the payment of claims exceeds the sum of $50,000, the secretary shall, except for good cause shown, provide for the transfer of such excess principal to the Aroostook Band of Micmacs. The secretary shall give 30 days' written notice to the Commissioner of Finance and the Commissioner of Administration of a proposed transfer of excess principal to the Aroostook Band of Micmacs. Any distribution of excess principal to the Aroostook Band of Micmacs shall be exempt from taxation.

[ 1989, c. 148, §§3, 4 (NEW) .]

4. Other remedies. The existence of the Aroostook Band Tax Fund as a source for the payment of the obligations of the Aroostook Band of Micmacs shall not abrogate any other remedy available to a governmental entity for the collection of taxes, payments in lieu of taxes and fees, together with any interest or penalty thereon.

[ 1989, c. 148, §§3, 4 (NEW) .]

SECTION HISTORY

1989, c. 148, §§3,4 (NEW).












TITLE 30-A: MUNICIPALITIES AND COUNTIES (HEADING: PL 1987, c. 737, Pt. A, @2 (new))

Part 1: COUNTIES

Chapter 1: COUNTY OFFICERS

Subchapter 1: GENERAL PROVISIONS

30-A §1. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. County legislative delegation. "County legislative delegation" means all state legislators whose legislative districts, in whole or in part, lie within the boundaries of a county.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. County officers. "County officers" means the commissioners, treasurer, sheriff, register of deeds and register of probate of a county.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2-A. Permanent incapacity. "Permanent incapacity" means a guardian or conservator has been appointed by a court of competent jurisdiction to manage the affairs of an office holder.

[ 1995, c. 683, §3 (NEW) .]

3. Voter. "Voter" means a person registered to vote.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. County official. "County official" means an elected or appointed member of a county government.

[ 2005, c. 79, §1 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 683, §3 (AMD). 2005, c. 79, §1 (AMD).



30-A §2. Salaries

1. County officers' salaries.

[ 1993, c. 653, §1 (RP) .]

1-A. Knox County commissioners.

[ 2003, c. 696, §2 (RP) .]

1-B. County officers' salaries.

[ 2003, c. 696, §3 (RP) .]

2. Clerk hire and expenses. Expenses of county officers shall be allowed as follows.

A. County commissioners shall allow all necessary and proper office expenses, clerk hire and travel to the county officers, except clerks of courts. They shall also allow to the sheriffs, whether acting within or outside the county, the costs of

boarding, guarding and transporting:

(1) Prisoners, whether awaiting trial, during trial or after conviction; or

(2) Juveniles, whether awaiting hearing, during hearing or after adjudication that a juvenile offense has been committed. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The Chief Justice of the Supreme Judicial Court or the Chief Justice's designee shall allow to clerks of court, for payment by the State, their necessary and proper office expenses, clerk hire and travel expenses. Clerks must obtain approval of these expenses at such time and in such manner as the Chief Justice or the Chief Justice's designee directs. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Fees and charges. The payment of fees and charges to the county treasurer is governed by the following provisions.

A. All fees and charges received by any county officer, except clerks of court, shall be paid by that county officer to the county treasurer by the 15th day of every month following the month in which they were collected. Fees received by any clerk of courts shall be paid by that clerk as elsewhere provided by law or, in the absence of express provision, to the State. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. All fees and charges received by any deputy sheriff shall be paid by that deputy sheriff to the county treasurer by the 15th day of every month following the month in which they were collected, except that deputies not on a salary or per diem basis may receive and retain fees for the service of criminal or civil process.

(1) Sheriffs and their deputies shall collect fees chargeable for the service of civil process only from the litigants.

(2) Fees chargeable for the service of criminal process by deputies not on salary or per diem must be approved by the respective district attorneys and paid by the respective county treasurers. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Salaries and expenses of court and jury officers. Each county shall pay the salaries and expenses of bailiffs and other court and jury officers who work for courts located in that county. The Judicial Department shall compensate each county for these salaries and expenses as provided in Title 4, section 25.

[ 1991, c. 570, §3 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A1,C8,10 (AMD). 1989, c. 476, (AMD). 1989, c. 517, §1 (AMD). 1989, c. 928, (AMD). 1991, c. 541, §§1,2 (AMD). 1991, c. 570, §3 (AMD). 1991, c. 852, (AMD). RR 1993, c. 2, §25 (COR). 1993, c. 349, §63 (AMD). 1993, c. 408, §1 (AMD). 1993, c. 653, §§1,2 (AMD). 1995, c. 500, §1 (AMD). 1995, c. 500, §2 (AFF). 1995, c. 701, §1 (AMD). 1995, c. 701, §2 (AFF). 1997, c. 448, §§1,2 (AMD). 1997, c. 448, §3 (AFF). 1997, c. 721, §1 (AMD). 1997, c. 721, §2 (AFF). 1999, c. 377, §1 (AMD). 1999, c. 377, §2 (AFF). 1999, c. 662, §1 (AMD). 1999, c. 662, §2 (AFF). 2001, c. 161, §1 (AMD). 2001, c. 161, §2 (AFF). 2003, c. 696, §§2,3 (AMD).



30-A §3. Expense accounts to be under oath

Whenever required by law to provide a bill of expenses, every county officer shall itemize the bill and swear, before presenting it for auditing or payment, that it includes only actual cash spent in performing the officer's official duties. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4. County officer's private benefit from county labor

No county officer may receive a private benefit from the labor of any person employed by the county. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5. Conflicts of interest

Sections 2604 and 2605, invalidating certain actions due to conflicts of interest, apply to all county officials. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6. Transition period

There is a 30-day transition period for all newly elected county officers from December 1st to January 1st in each year. During this period, each newly elected county officer may, without pay, attend the office to which that county officer has been elected in order to become familiar with its duties. During this period, all of the personnel of that office, including the incumbent county officer, shall assist the officer in learning the duties of that office. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7. Violation and penalty

Any agent or officer who willfully violates section 701, 921, 922, 923, 924 or 951 is guilty of a Class E crime. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §8. Civil violation

Any county officer who fails to follow the requirements of this chapter or chapter 3 commits a civil violation for which a forfeiture of not more than $200 may be adjudged. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 2: COUNTY COMMISSIONERS

Article 1: GENERAL PROVISIONS

30-A §51. Salaries; county commissioners

1. Salaries; time of payment. Except as provided in section 82, the county commissioners in the several counties shall receive annual salaries as set forth in section 2 from the county treasurer in weekly, biweekly, monthly, semiannual or annual payments, as determined by the county commissioners. If these payments are made monthly, they shall be made on the last day of each month; if semiannually, they shall be made on the last day of June and the last day of December; if annually, they shall be made on the last day of December.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Salaries; full compensation. These salaries are in full compensation for all services of the commissioners, including the management of the jails and for any expenses or travel to and from the county seat for any commissioner, except as provided in subsection 3 and section 105.

[ 2001, c. 349, §1 (AMD) .]

3. Travel expenses. Travel expenses shall be allowed as follows.

A. The county commissioners may allow, by majority vote, the payment of all necessary and proper expenses and travel allowances to and from the county seat by commissioners who live more than 5 miles from the county seat. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. When outside of the county seat on official business, including attendance at or participation in public hearings, inspection and supervision of construction, snow removal and maintenance of roads in unincorporated townships in their county, all county commissioners shall be allowed in addition to their salaries all necessary traveling and hotel expenses connected with those activities. All bills for expenses under this paragraph must be approved by the district attorney serving their county and shall be paid by the treasurer of the county. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 349, §1 (AMD).



30-A §52. Incompatible offices

1. Municipal offices. No person holding the office of county commissioner may at the same time hold either the office of mayor or assessor of a city or the office of selectman or assessor of a town.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. County offices. No county commissioner, during the term for which that commissioner has been elected and for one year thereafter may be appointed to any office of profit or employment position of the county, which was created or the compensation of which was increased by the action of the county commissioners during the county commissioner's term.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §53. Commissioner not agent; spend money

No commissioner may be appointed to expend money assessed or raised for any purpose by the board of which that commissioner is a member. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Article 2: ELECTION AND TENURE

30-A §61. Board of commissioners; election; chairman

There shall be a board of commissioners for each county consisting of a chairman and 2 other persons. Each of the commissioners of a county must represent one of the commissioner districts established by law for the commissioner's county. [2003, c. 43, §1 (AMD).]

1. Residency; election by district. Members of each board of commissioners must be residents of the commissioner district which they represent and shall be elected by the voters of that district.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Mode of election. County commissioners shall be elected on the Tuesday following the first Monday of November in each even-numbered year. The votes shall be received, sorted, counted and declared in the same manner as votes for Representatives. The municipal clerk shall record in the municipal records the names of the persons voted for, the number of votes for each and the whole number of ballots received. The municipal clerk shall send true copies of these records, sealed and attested in the same manner as returns of votes for Senators, to the Secretary of State.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Chairman. The commissioners shall select their chairman annually at their first meeting on or after the first day of January to act for one year.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 43, §1 (AMD).



30-A §61-A. York County

Notwithstanding section 61, there shall be a Board of Commissioners for York County consisting of a chair and 4 other citizens. All other provisions of section 61 apply to York County. [1989, c. 220, §§1, 4 (NEW).]

SECTION HISTORY

1989, c. 220, §§1,4 (NEW).



30-A §62. Vacancies; expiration of term

Vacancies to occur by expiration of the term of office at the end of any year in which a biennial election is held shall be filled by election on the Tuesday following the first Monday of November in that year. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Term of office. The term of office for a county commissioner is 4 years, except when a person is elected to fill an unexpired term, in which case it is for the remainder of the unexpired term.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Election designation. When only one county commissioner is to be elected, the nomination papers and official ballot shall specify simply the office of county commissioner. When 2 or more county commissioners are to be elected, the nomination papers and ballots shall also designate the respective terms for which they are to be nominated or elected.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §63. Vacancies during other times

When no choice is effected or a vacancy happens in the office of county commissioner by death, resignation, removal from the county, permanent incapacity or for any other reason, the Governor shall appoint a person to fill the vacancy. That person shall hold office until the first day of January following the next biennial election at which a person is elected to fill the office. [1995, c. 683, §4 (AMD).]

In the case of a vacancy in the term of a commissioner who was nominated by primary election before the general election, the commissioner appointed by the Governor must be enrolled in the same political party as the commissioner whose term is vacant. In making the appointment, the Governor shall choose from any recommendations submitted by the county committee of the political party from which the appointment is to be made. [1995, c. 245, §3 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 245, §3 (AMD). 1995, c. 683, §4 (AMD).



30-A §64. Military or naval service; substitutes

Whenever a county commissioner during the commissioner's term of office in time of war, contemplated war or emergency, enlists, enrolls, is called or ordered or drafted into the military or naval service of the United States, that commissioner is not deemed to have thereby resigned from or abandoned the office, nor is the commissioner removable from that office during the period of military or naval service except that the term of office is not lengthened because of this section. From the time of induction into service, the commissioner is regarded as on leave of absence without pay from the office, and the Governor shall appoint a competent citizen, a resident of the same county, to fill the office while the county commissioner is in the federal service, but not for a longer period than the remaining portion of that commissioner's term. In the case of a vacancy in the term of a commissioner who was nominated by primary election before the general election, the commissioner appointed by the Governor must be enrolled in the same political party as the commissioner whose term was vacant. During the period of military or naval service, the county shall pay to the substitute county commissioner a salary at the same rate as the rate of pay of the county commissioner and amounts so paid shall be deducted from the salary of the county commissioner. The citizen appointed to fill the temporary vacancy has the title of "substitute county commissioner" and possesses all the rights and powers and is subject to all the duties and obligations of the county commissioner. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §65. Apportionment of county commissioner districts

1. Redistricting, generally. In 2021 and every 10 years thereafter, the apportionment commission established under the Constitution of Maine, Article IV, Part Third, Section 1-A shall review the existing county commissioner districts and, as necessary, reapportion those districts in each county to establish as nearly as practicable equally populated districts. The Speaker of the House is responsible for calling the commission together to review the county commissioner districts. No action may be taken by the commission without a quorum of 7.

A. The apportionment commission shall divide the number of commissioners in each county into the number of inhabitants of the county, excluding foreigners not naturalized, according to the latest Federal Decennial Census or a state census previously ordered by the Legislature to coincide with the Federal Decennial Census, to determine a mean population figure for each county commissioner district. Each county commissioner district must be formed of contiguous and compact territory and must cross political subdivision lines the least number of times necessary to establish as nearly as practicable equally populated districts. Whenever the population of a municipality entitles it to more than one district, all whole districts must be drawn within the municipal boundaries. Any population remainder within the municipality must be included in a district drawn to cross the municipal boundary as long as the population remainder within the municipality is contiguous to another municipality or municipalities included in the district. Any county that already meets the standards and guidelines for equally populated districts, as established by this section, the Constitution of Maine and the Constitution of the United States, need not be reapportioned. [2013, c. 85, §2 (AMD).]

B. Interested parties from each county may submit redistricting plans for the commission to consider. Those plans must be submitted to the commission no later than 30 calendar days after the commission is called together by the Speaker of the House under this subsection. The commission may hold public hearings on plans affecting each county. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The commission shall submit its plan to the Clerk of the House no later than June 1st of the year in which reapportionment is required. The Clerk of the House shall submit to the Legislature, no later than January 15, 2022, and every 10th year thereafter, one legislative document to reapportion the county commissioner districts based on the plan submitted by the apportionment commission. The Legislature must enact the submitted plan or a plan of its own in regular or special session by a vote of 2/3 of the members of each House within 30 calendar days after the plan is submitted to it by the Clerk of the House. This action is subject to the Governor's approval, as provided in the Constitution of Maine, Article IV, Part Third, Section 2. [2013, c. 85, §2 (AMD).]

[ 2013, c. 85, §2 (AMD) .]

2. Supreme Judicial Court. If the Legislature fails to make an apportionment within the 30 calendar days, the Supreme Judicial Court shall make the apportionment within 60 calendar days following the period in which the Legislature is required to act, but fails to do so. In making the apportionment, the Supreme Judicial Court shall consider plans and briefs filed by the public with the court during the first 30 days of the period in which the court is required to apportion.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Funding. The commission shall make equal amounts of money available to the 2 major parties represented on the commission for the purpose of this apportionment. In addition, sufficient funds shall be made available to the chairman of the commission. The commission shall recommend to the Legislature, if that body is in session, otherwise to the Legislative Council, an appropriation sufficient to cover the cost of reapportionment.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2013, c. 85, §2 (AMD).



30-A §66. County commissioner districts (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1987, c. 871, (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 220, §§2,4 (AMD). 1993, c. 554, §1 (AMD). 1995, c. 462, §A50 (AMD). 1995, c. 501, §1 (AMD). 1995, c. 611, §B1 (AMD). 2003, c. 43, §2 (RP). 2003, c. 62, §3 (AMD). 2003, c. 62, §§5,6 (AFF). 2003, c. 291, §1 (RP).



30-A §66-A. County commissioner districts (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 291, §2 (NEW). 2003, c. 508, §1 (AMD). 2003, c. 534, §2 (AMD). 2003, c. 534, §5 (AFF). 2005, c. 683, §A50 (AMD). 2013, c. 270, Pt. C, §1 (RP).



30-A §66-B. County commissioner districts

1. Creation of Androscoggin County Commissioner Districts. Androscoggin County is divided into the following 7 districts.

A. Commissioner District Number 1, in the County of Androscoggin, consists of the following census units in the minor civil division of Lewiston: Tract 020100; Blocks 1012, 1013, 1015, 1016, 2008, 2009, 2010, 2011 and 2012 of Tract 020200; Blocks 1011, 1012, 1013, 1014, 1017, 1018, 1019, 1020, 1021, 1022, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010 and 4011 of Tract 020300; Tract 020400; Blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031 and 3032 of Tract 020500; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2014, 2015, 2016, 2017, 2018, 2019 and 2058 of Tract 020600; Blocks 2019, 2020, 2021, 2022 and 2023 of Tract 020700; and Block 1034 of Tract 020800. The term of office of the county commissioner from this district expires in 2014, and an election must be held in 2014 to fill the office for a 2-year term, expiring in 2016. The term of office for the county commissioner from this district expires every 4 years thereafter. [2013, c. 457, §14 (AMD).]

B. Commissioner District Number 2, in the County of Androscoggin, consists of the following census units in the minor civil division of Lewiston: Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2013, 2014, 2015, 2016 and 2017 of Tract 020200; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1015, 1016, 1023, 2000, 2001, 2017, 2018, 2019 and 2024 of Tract 020300; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006 and 1007 of Tract 020500; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015 of Tract 020700; Blocks 2000, 2001, 2002, 2003, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4012, 4013, 4015, 4016, 4017 and 4018 of Tract 020800; and Tract 020900. The term of office of the county commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in the County of Androscoggin, consists of the minor civil divisions of Durham and Greene; and the following census units in the minor civil division of Lewiston: Blocks 3019, 3020, 3021 and 3022 of Tract 020500; Blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078 and 2079 of Tract 020600; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4014, 4019, 4020, 4021, 4022, 4023, 4024 and 4025 of Tract 020800. The term of office of the county commissioner from this district expires in 2014 and every 4 years thereafter. [RR 2013, c. 1, §47 (COR).]

D. Commissioner District Number 4, in the County of Androscoggin, consists of the minor civil divisions of Lisbon, Sabattus and Wales. The term of office of the county commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 457, §14 (AMD).]

E. Commissioner District Number 5, in the County of Androscoggin, consists of the following census units in the minor civil division of Auburn: Tract 010100; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3066, 3068, 3069 and 3070 of Tract 010200; Tract 010300; Tract 010400; Tract 010500; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010 and 2015 of Tract 010600; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1020, 1023, 1024, 1025, 1026, 2036, 2037, 2038, 2039 and 2040 of Tract 010700; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021 and 1022 of Tract 010800. The term of office of the county commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 457, §14 (AMD).]

F. Commissioner District Number 6, in the County of Androscoggin, consists of the following census units in the minor civil division of Auburn: Blocks 2003, 2004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3065, 3067 and 3071 of Tract 010200; Blocks 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100 and 2101 of Tract 010600; Blocks 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074 and 2075 of Tract 010700; and Blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046 and 2047 of Tract 010800; and the minor civil divisions of Mechanic Falls and Poland. The term of office of the county commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 457, §14 (AMD).]

G. Commissioner District Number 7, in the County of Androscoggin, consists of the minor civil divisions of Leeds, Livermore, Livermore Falls, Minot and Turner. The term of office of the county commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 457, §14 (AMD).]

[ 2013, c. 457, §14 (AMD) .]

2. Creation of Aroostook County Commissioner Districts. Aroostook County is divided into the following 3 districts.

A. Commissioner District Number 1, in the County of Aroostook, consists of the minor civil divisions and unorganized territories of Amity, Bancroft, Blaine, Bridgewater, Cary, Central Aroostook, Crystal, Dyer Brook, Easton, Fort Fairfield, Glenwood, Hammond, Haynesville, Hersey, Hodgdon, Houlton, Island Falls, Linneus, Littleton, Ludlow, Macwahoc, Mars Hill, Merrill, Monticello, Moro, New Limerick, Oakfield, Orient, Oxbow, Reed, Sherman, Smyrna, South Aroostook and Weston and the following census unit of the Penobscot River: Block 4293 of Tract 952900. The term of office of the county commissioner from this district expires in 2014 and every 4 years thereafter. [RR 2013, c. 1, §48 (COR).]

B. Commissioner District Number 2, in the County of Aroostook, consists of the minor civil divisions and unorganized territories of Ashland, Caribou, Castle Hill, Chapman, Garfield, Mapleton, Masardis, Northwest Aroostook, Presque Isle, Washburn and Westfield. The term of office of the county commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in the County of Aroostook, consists of the minor civil divisions and unorganized territories of Allagash, Caswell, Connor Township, Cyr, Eagle Lake, Fort Kent, Frenchville, Grand Isle, Hamlin, Limestone, Madawaska, Nashville, New Canada, New Sweden, Perham, Portage Lake, Square Lake, St. Agatha, St. Francis, St. John, Stockholm, Van Buren, Wade, Wallagrass, Westmanland, Winterville and Woodland. The term of office of the county commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

[ RR 2013, c. 1, §48 (COR) .]

3. Creation of Cumberland County Commissioner Districts. Cumberland County is divided into the following 5 districts.

A. Commissioner District Number 1, in the County of Cumberland, consists of the minor civil divisions of Baldwin, Bridgton, Gorham, Scarborough, Sebago and Standish. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

B. Commissioner District Number 2, in the County of Cumberland, consists of the minor civil divisions of Casco, Falmouth, Frye Island, Gray, Harrison, Naples, New Gloucester, Raymond and Windham. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in the County of Cumberland, consists of the minor civil divisions of Brunswick, Chebeague Island, Cumberland, Freeport, Harpswell, Long Island, North Yarmouth, Pownal and Yarmouth. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

D. Commissioner District Number 4, in the County of Cumberland, consists of the minor civil division of Cape Elizabeth; the following census units in the minor civil division of Portland: Tract 002101; Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1029, 2001, 2002, 2003, 2004, 2005, 2006, 2013, 2014, 2015, 2016, 2017, 2018 and 2044 of Tract 002102; and Blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1016, 1019, 2000 and 2001 of Tract 002200; and the minor civil divisions of South Portland and Westbrook. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 457, §15 (AMD).]

E. Commissioner District Number 5, in the County of Cumberland, consists of the following census units in the minor civil division of Portland: Tract 000100; Tract 000200; Tract 000300; Tract 000500; Tract 000600; Tract 001000; Tract 001100; Tract 001200; Tract 001300; Tract 001500; Tract 001700; Tract 001800; Tract 001900; Tract 002001; Tract 002002; Blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 2000, 2007, 2008, 2009, 2010, 2011, 2012, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2045, 2046, 2047, 3000, 3001, 3002, 3003, 3004, 3005, 3006 and 3007 of Tract 002102; Blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031 and 2032 of Tract 002200; Tract 002300; Tract 002400; and Blocks 0006, 0007, 0012, 0017, 0018, 0019, 0021, 0022, 0023, 0024, 0026 and 0027 of Tract 990000. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

[ 2013, c. 457, §15 (AMD) .]

4. Creation of Franklin County Commissioner Districts. Franklin County is divided into the following 3 districts.

A. Commissioner District Number 1, in the County of Franklin, consists of the minor civil divisions and unorganized territories of Carthage, Jay, South Franklin, Temple and Wilton. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

B. Commissioner District Number 2, in the County of Franklin, consists of the minor civil divisions of Chesterville, Farmington and New Sharon. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in the County of Franklin, consists of the minor civil divisions and unorganized territories of Avon, Carrabassett Valley, Coplin, Dallas, East Central Franklin, Eustis, Industry, Kingfield, New Vineyard, North Franklin, Phillips, Rangeley, Rangeley Plantation, Sandy River, Strong, Weld, West Central Franklin and Wyman Township. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

[ 2013, c. 270, Pt. C, §2 (NEW) .]

5. Creation of Hancock County Commissioner Districts. Hancock County is divided into the following 3 districts.

A. Commissioner District Number 1, in the County of Hancock, consists of the minor civil divisions and unorganized territories of Amherst, Aurora, Blue Hill, Central Hancock, East Hancock, Eastbrook, Ellsworth, Gouldsboro, Great Pond, Mariaville, Northwest Hancock, Osborn, Otis, Sorrento, Sullivan, Surry, Waltham and Winter Harbor. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

B. Commissioner District Number 2, in the County of Hancock, consists of the minor civil divisions of Brooklin, Brooksville, Bucksport, Castine, Dedham, Deer Isle, Orland, Penobscot, Sedgwick, Stonington and Verona Island. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in the County of Hancock, consists of the minor civil divisions and unorganized territories of Bar Harbor, Cranberry Isles, Franklin, Frenchboro, Hancock, Lamoine, Marshall Island, Mount Desert, Southwest Harbor, Swan's Island, Tremont and Trenton. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

[ 2013, c. 270, Pt. C, §2 (NEW) .]

6. Creation of Kennebec County Commissioner Districts. Kennebec County is divided into the following 3 districts.

A. Commissioner District Number 1, in the County of Kennebec, consists of the minor civil divisions of Augusta, Chelsea, China, Manchester, Sidney, Vassalboro and Windsor. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

B. Commissioner District Number 2, in the County of Kennebec, consists of the minor civil divisions of Farmingdale, Fayette, Gardiner, Hallowell, Litchfield, Monmouth, Mount Vernon, Pittston, Randolph, Readfield, Vienna, Wayne, West Gardiner and Winthrop. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in the County of Kennebec, consists of the minor civil divisions and unorganized territories of Albion, Belgrade, Benton, Clinton, Oakland, Rome, Unity Township, Waterville and Winslow. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

[ 2013, c. 270, Pt. C, §2 (NEW) .]

7. Creation of Knox County Commissioner Districts. Knox County is divided into the following 3 districts.

A. Commissioner District Number 1, in the County of Knox, consists of the minor civil divisions of Owls Head, Rockland, South Thomaston and Thomaston. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

B. Commissioner District Number 2, in the County of Knox, consists of the minor civil divisions of Cushing, Friendship, St. George, Union, Warren and Washington. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in the County of Knox, consists of the minor civil divisions and unorganized territories of Appleton, Camden, Criehaven, Hope, Isle au Haut, Matinicus Isle, Muscle Ridge Islands, North Haven, Rockport and Vinalhaven. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 457, §16 (AMD).]

[ 2013, c. 457, §16 (AMD) .]

8. Creation of Lincoln County Commissioner Districts. Lincoln County is divided into the following 3 districts.

A. Commissioner District Number 1, in the County of Lincoln, consists of the minor civil divisions of Boothbay, Boothbay Harbor, Edgecomb, Southport, Westport Island and Wiscasset. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

B. Commissioner District Number 2, in the County of Lincoln, consists of the minor civil divisions and unorganized territories of Bremen, Bristol, Louds Island, Monhegan, Nobleboro, South Bristol and Waldoboro. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in the County of Lincoln, consists of the minor civil divisions and unorganized territories of Alna, Damariscotta, Dresden, Hibberts Gore, Jefferson, Newcastle, Somerville and Whitefield. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

[ 2013, c. 270, Pt. C, §2 (NEW) .]

9. Creation of Oxford County Commissioner Districts. Oxford County is divided into the following 3 districts.

A. Commissioner District Number 1, in the County of Oxford, consists of the minor civil divisions and unorganized territories of Brownfield, Denmark, Fryeburg, Greenwood, Hiram, Lovell, Norway, Porter, South Oxford, Stoneham, Stow, Sweden and Waterford. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

B. Commissioner District Number 2, in the County of Oxford, consists of the minor civil divisions and unorganized territories of Andover, Bethel, Byron, Canton, Dixfield, Gilead, Hanover, Lincoln, Magalloway, Mexico, Milton Township, Newry, North Oxford, Peru, Roxbury, Rumford and Upton. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in the County of Oxford, consists of the minor civil divisions of Buckfield, Hartford, Hebron, Otisfield, Oxford, Paris, Sumner, West Paris and Woodstock. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

[ 2013, c. 270, Pt. C, §2 (NEW) .]

10. Creation of Penobscot County Commissioner Districts. Penobscot County is divided into the following 3 districts.

A. Commissioner District Number 1, in the County of Penobscot, consists of the minor civil divisions of Bangor, Brewer, Clifton, Eddington, Holden and Veazie. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

B. Commissioner District Number 2, in the County of Penobscot, consists of the minor civil divisions of Carmel, Charleston, Corinna, Corinth, Dexter, Dixmont, Etna, Exeter, Garland, Glenburn, Hampden, Hermon, Hudson, Kenduskeag, Levant, Newburgh, Newport, Orrington, Plymouth and Stetson. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in the County of Penobscot, consists of the minor civil divisions and unorganized territories of Alton; Argyle Township; Bradford; Bradley; Burlington; Carroll; Chester; Drew; East Central Penobscot; East Millinocket; Edinburg; Enfield; Greenbush; Howland; Kingman Township; Lagrange; Lakeville; Lee; Lincoln; Lowell; Mattawamkeag; Maxfield; Medway; Milford; Millinocket; Mount Chase; North Penobscot; Old Town; Orono; Passadumkeag; Patten; Penobscot Indian Island; Prentiss Township; Seboeis; Springfield; Stacyville; Twombly Ridge Township, T3R1 NBPP; Webster; Whitney (Pukakon) Township, T5R1 NBPP; Winn; and Woodville. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

[ 2013, c. 270, Pt. C, §2 (NEW) .]

11. Creation of Piscataquis County Commissioner Districts. Piscataquis County is divided into the following 3 districts.

A. Commissioner District Number 1, in the County of Piscataquis, consists of the minor civil divisions of Abbot, Blanchard, Guilford, Kingsbury, Monson, Parkman, Sangerville, Shirley, Wellington and Willimantic. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

B. Commissioner District Number 2, in the County of Piscataquis, consists of the minor civil divisions and unorganized territories of Atkinson, Bowerbank, Dover-Foxcroft, Medford, Sebec and Orneville Township. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in the County of Piscataquis, consists of the minor civil divisions and unorganized territories of Beaver Cove, Brownville, Greenville, Lake View, Milo, Northeast Piscataquis and Northwest Piscataquis. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

[ 2013, c. 270, Pt. C, §2 (NEW) .]

12. Creation of Sagadahoc County Commissioner Districts. Sagadahoc County is divided into the following 3 districts.

A. Commissioner District Number 1, in the County of Sagadahoc, consists of the minor civil divisions of Bowdoin and Topsham. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

B. Commissioner District Number 2, in the County of Sagadahoc, consists of the minor civil divisions of Bath and Bowdoinham. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in the County of Sagadahoc, consists of the minor civil divisions of Arrowsic, Georgetown, Perkins Island, Phippsburg, Richmond, West Bath and Woolwich. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

[ 2013, c. 270, Pt. C, §2 (NEW) .]

13. Creation of Somerset County Commissioner Districts. Somerset County is divided into the following 5 districts.

A. Commissioner District Number 1, in the County of Somerset, consists of the minor civil divisions of Fairfield and Norridgewock. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

B. Commissioner District Number 2, in the County of Somerset, consists of the minor civil divisions of Anson, Madison, Mercer, New Portland, Smithfield and Starks. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in the County of Somerset, consists of the minor civil divisions of Cambridge, Detroit, Palmyra, Pittsfield, Ripley and St. Albans. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

D. Commissioner District Number 4, in the County of Somerset, consists of the minor civil divisions of Canaan and Skowhegan. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

E. Commissioner District Number 5, in the County of Somerset, consists of the minor civil divisions and unorganized territories of Athens, Bingham, Brighton, Caratunk, Central Somerset, Cornville, Dennistown Plantation, Embden, Harmony, Hartland, Highland, Jackman, Moose River, Moscow, Northeast Somerset, Northwest Somerset, Pleasant Ridge, Seboomook Lake, Solon, The Forks and West Forks. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

[ 2013, c. 270, Pt. C, §2 (NEW) .]

14. Creation of Waldo County Commissioner Districts. Waldo County is divided into the following 3 districts.

A. Commissioner District Number 1, in the County of Waldo, consists of the minor civil divisions of Belfast, Belmont, Islesboro, Lincolnville, Morrill, Northport and Waldo. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

B. Commissioner District Number 2, in the County of Waldo, consists of the minor civil divisions of Frankfort, Jackson, Monroe, Prospect, Searsport, Stockton Springs, Swanville and Winterport. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in the County of Waldo, consists of the minor civil divisions of Brooks, Burnham, Freedom, Knox, Liberty, Montville, Palermo, Searsmont, Thorndike, Troy and Unity. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

[ 2013, c. 270, Pt. C, §2 (NEW) .]

15. Creation of Washington County Commissioner Districts. Washington County is divided into the following 3 districts.

A. Commissioner District Number 1, in Washington County, consists of the minor civil divisions and unorganized territories of Alexander, Baileyville, Baring, Beddington, Calais, Charlotte, Codyville, Cooper, Crawford, Danforth, Deblois, Grand Lake Stream, Marshfield, Meddybemps, North Washington, Northfield, Passamaquoddy Indian Township, Princeton, Robbinston, Talmadge, Topsfield, Vanceboro, Waite, Wesley and Whitneyville. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

B. Commissioner District Number 2, in Washington County, consists of the minor civil divisions and unorganized territories of Cutler, Dennysville, East Central Washington, East Machias, Eastport, Lubec, Machias, Passamaquoddy Pleasant Point, Pembroke, Perry and Whiting. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in Washington County, consists of the minor civil divisions of Addison, Beals, Cherryfield, Columbia, Columbia Falls, Harrington, Jonesboro, Jonesport, Machiasport, Milbridge, Roque Bluffs and Steuben. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

[ 2013, c. 270, Pt. C, §2 (NEW) .]

16. Creation of York County Commissioner Districts. York County is divided into the following 5 districts.

A. Commissioner District Number 1, in the County of York, consists of the minor civil divisions of Acton, Berwick, Cornish, Lebanon, Limerick, Limington, Newfield, North Berwick, Parsonsfield and South Berwick. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

B. Commissioner District Number 2, in the County of York, consists of the minor civil divisions of Arundel, Biddeford, Kennebunk and Kennebunkport. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

C. Commissioner District Number 3, in the County of York, consists of the minor civil divisions of Buxton, Dayton, Hollis, Old Orchard Beach and Saco. The term of office of the commissioner from this district expires in 2014 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

D. Commissioner District Number 4, in the County of York, consists of the minor civil divisions of Alfred, Lyman, Sanford, Shapleigh and Waterboro. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

E. Commissioner District Number 5, in the County of York, consists of the minor civil divisions of Eliot, Kittery, Ogunquit, Wells and York. The term of office of the commissioner from this district expires in 2016 and every 4 years thereafter. [2013, c. 270, Pt. C, §2 (NEW).]

[ 2013, c. 270, Pt. C, §2 (NEW) .]

SECTION HISTORY

RR 2013, c. 1, §§47, 48 (COR). 2013, c. 270, Pt. C, §2 (NEW). 2013, c. 457, §§14-16 (AMD).






Article 3: SESSIONS

30-A §71. Sessions; times and places; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 696, §4 (RP).



30-A §72. Quorum

A majority of the commissioners constitutes a quorum. When fewer attend, they may adjourn to a convenient time and place. When no commissioner attends, the clerk may adjourn the meeting. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Article 4: CLERK: COUNTY ADMINISTRATOR

30-A §81. Designation of clerk; duties

1. Appointment of clerk; term; clerk pro tempore. The county commissioners in each county may appoint a suitable person to serve as clerk to the county commissioners. If the county has a county administrator, the commissioners may not appoint a clerk. The clerk of the county commissioners shall be known as the county clerk.

A. The county clerk serves at the will of the county commissioners. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. When a clerk is absent, the clerk may appoint a clerk pro tempore to the commissioners for whose actions the clerk is responsible. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Duties; commissioners' records. County clerks must be sworn and shall make a record of the actions of the county commissioners. The commissioners shall examine these records and, when correct, shall certify them and they shall be adopted into the records of the county commissioners by the clerk.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §82. County administrator

The county commissioners of each county may appropriate funds for the hiring of a county administrator. If the county commissioners do not hire a full-time county administrator, then no county employee, other than county commissioners, may perform any of the administrative functions of a county administrator. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Appointment; qualifications. The county commissioners shall choose the county administrator solely on the basis of executive and administrative qualifications with special reference to the actual experience in, or knowledge of, the duties of the office as set forth in the policies established by the board of county commissioners and by law.

A. At the time of appointment, the county administrator need not be a resident of the county, but, while in office, the county administrator may reside outside the county only with the county commissioners' approval. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A county administrator may not hold any other elective or appointed county office, except as provided in this section. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Compensation; tenure of office. The county commissioners shall determine the compensation of the county administrator. The county administrator shall hold office for an indefinite term unless otherwise specified by contract. The county commissioners may, for cause, remove or suspend the county administrator in accordance with the procedure for removing or suspending a town manager under section 2633. In the absence or during the disability of the county administrator, the county commissioners may appoint an official of the county to perform the administrator's duties.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Duties. The county administrator is the chief administrative official of the county and is responsible for the administration of all departments and offices controlled by the county commissioners. The county administrator shall act as the clerk of the county. The county administrator shall act as purchasing agent for all departments and offices of the county, although the county commissioners may require that all purchases greater than a designated amount must be submitted to sealed bid. The county administrator shall attend all meetings of the county commissioners, except when the county administrator's removal or suspension is being considered. The county administrator shall keep the county commissioners and the county legislative delegation informed as to the financial condition of the county and shall collect all data necessary to prepare the budget.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. County commissioners' compensation.

[ 2001, c. 667, Pt. A, §47 (RP) .]

5. Cumberland County manager required. Notwithstanding the other provisions of this section, no later than January 1, 1996, the county commissioners of Cumberland County shall hire a full-time county manager, who works under their direction to oversee the implementation of county policy and the day-to-day administration of county operations. The appointment, compensation and tenure of the manager are the same as provided for a county administrator pursuant to subsections 1 and 2. The manager:

A. Is responsible for the administration of all departments and offices controlled by the county commissioners; [1995, c. 380, §2 (NEW).]

B. In conjunction with the county commissioners, department heads and budget committee, shall develop a proposed county budget for the coming year, which must be presented to the commissioners no later than October 1st; [1995, c. 380, §2 (NEW).]

C. Shall keep the county commissioners and the county legislative delegation informed as to the financial condition of the county and collect all data necessary to prepare the budget; [1995, c. 380, §2 (NEW).]

D. Shall attend all meetings of the county commissioners, except when the manager's removal or suspension is being considered; and [1995, c. 380, §2 (NEW).]

E. Shall carry out other administrative duties assigned by the commissioners. [1995, c. 380, §2 (NEW).]

[ 1995, c. 380, §2 (NEW) .]

6. York County manager required. Notwithstanding the other provisions of this section, no later than January 1, 2002, the county commissioners of York County shall hire a full-time county manager, who works under their direction to oversee the implementation of county policy and the day-to-day administration of county operations. The appointment, compensation and tenure of the manager are the same as provided for a county administrator pursuant to subsections 1 and 2. The manager:

A. Is responsible for the administration of all departments and offices controlled by the county commissioners; [2001, c. 107, §2 (NEW).]

B. In conjunction with the county commissioners, department heads and budget committee, shall develop a proposed county budget for the coming year, which must be presented to the commissioners no later than October 1st; [2001, c. 107, §2 (NEW).]

C. Shall keep the county commissioners and the county legislative delegation informed as to the financial condition of the county and collect all data necessary to prepare the budget; [2001, c. 107, §2 (NEW).]

D. Shall attend all meetings of the county commissioners, except when the manager's removal or suspension is being considered; and [2001, c. 107, §2 (NEW).]

E. Shall carry out other administrative duties assigned by the commissioners. [2001, c. 107, §2 (NEW).]

[ 2001, c. 107, §2 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A2,C8,10 (AMD). 1995, c. 380, §§1,2 (AMD). 2001, c. 107, §§1,2 (AMD). 2001, c. 349, §2 (AMD). 2001, c. 667, §A47 (AMD).






Article 5: POWERS AND DUTIES

30-A §101. Commissioners' duties

The commissioners of each county shall: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Receipts and expenditures. Examine, allow and settle accounts of the money of the county;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Representation. Represent the county;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Manage property and business. Care for its property and manage its business;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Convey real estate. By a recorded order, appoint an agent to convey its real estate;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. County ways. Lay out, alter or discontinue ways;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Keep books and accounts. Keep their books and accounts on forms and in a manner approved by the Office of the State Auditor;

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 561, §17 (AMD); 2013, c. 16, §10 (REV) .]

6-A. Adopt ethics policy. In their discretion, the county commissioners may adopt an ethics policy governing the conduct of elected and appointed county officials.

[ 1989, c. 561, §18 (NEW) .]

6-B. Support the State Board of Corrections.

[ 2015, c. 335, §6 (RP) .]

7. Other duties. Perform all other duties required by law.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 561, §§17,18 (AMD). 2007, c. 653, Pt. A, §5 (AMD). 2013, c. 16, §10 (REV). 2015, c. 335, §6 (AMD).



30-A §102. County commissioners' authority

The county commissioners have final authority over the operation of all county offices by elected or appointed county officials, except in circumstances for which a County Personnel Board has been established under subchapter VII, article 2 with the powers and duties set forth in that article and in section 501. The county commissioners must act as a board and not on an individual basis in exercising this authority. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §3 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A3,C8,10 (AMD).



30-A §103. County office hours

The county commissioners may establish reasonable office hours for offices in the county buildings. County offices, in the discretion of the county commissioners, may be closed in part or in whole on Saturdays. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. County offices of Androscoggin County. Except on any holiday listed in Title 4, section 1051, all county offices of Androscoggin County shall remain open from 9 a.m. to 5 p.m. during each working day. This subsection does not apply to the offices of sheriff, Judge of Probate and district attorney.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §104. Execution of process

Sheriffs and their deputies and constables shall execute all legal processes directed to them by the commissioners. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §105. Services in condemnation cases

The county commissioners shall charge $3 a day and actual traveling expenses for their services in the assessment of damages for land or easement sought to be taken or acquired by private corporations. They must certify these charges and expenses in a bill of items to the district attorney. The district attorney shall collect these sums from the party seeking to exercise the right of eminent domain and immediately pay those sums to the county treasurer. The county treasurer shall pay the actual traveling expenses to the commissioners when they are collected by the district attorney. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §106. Warrants of distress; actions

Warrants of distress on judgments legally rendered by the county commissioners may be originally issued within 2 years after judgment and made returnable to the clerk's office within 90 days from their date. New warrants may be issued within 2 years from the return day of the last preceding warrant for any sums remaining unpaid. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Warrants against municipalities. No warrant may be originally issued against a municipality until 20 days after the county clerk transmits a certificate of rendition of the judgment to the assessors of that municipality.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Interest. Interest on the damages shall be included and collected by warrants as in executions.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Civil action. A party, for whose benefit a judgment is rendered by the county commissioners, may recover the amount in a civil action founded on that judgment.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §107. Contracts with municipalities

In addition to any service authorized by or required of counties in this Title, the county commissioners of each county may develop and contract to provide any service that a municipality may perform. The county commissioners may develop such a service prior to executing a contract with a municipality but, unless otherwise provided for in this Title, may deliver the service only upon a contract with one or more municipalities or others as described in subsection 4. The county commissioners may contract with municipalities, other political subdivisions of the State, regional planning councils, councils of government, quasi-municipal corporations, any agency or instrumentality of the State or private enterprises to enable the county to perform or to assist the county in the performance of all or part of the services contracted for by a municipality. [1997, c. 785, §1 (AMD).]

1. Municipal action required. The legislative body of any municipality entering into a contract under this section must take appropriate action by ordinance, resolution or other action pursuant to law before the contract takes effect.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Contents of contract. Any contract with a municipality must specify the following:

A. Its duration; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Its purpose; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The manner and amount of financing for the contracted services and maintaining a budget; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The scope and nature of the services to be performed by the county; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The manner of administering the performance of the contract and the methods and extent of municipal control of that administration; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. The manner of acquiring, holding and disposing of real and personal property acquired or used in performing the contract; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. Any limitations on the county commissioners' power to contract with other political subdivisions, quasi-municipal corporations, agencies, instrumentalities or enterprises to perform the services specified in the municipal-county contract, including the duties and activities that may be contracted for by the county; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. The method of partial or complete termination of the contract and the obligations and responsibilities of each party on termination; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

I. Any other necessary and proper matters. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Filing. A copy of the contract shall be filed with the clerk of each municipality that is a party to the contract and in the office of the county commissioners.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Municipalities and others served. The county may provide services to municipalities and other public and private entities in the county or another county. Unless otherwise provided for in this Title, a county may not require municipalities or other entities to subscribe to, contract for or participate in any service under this section.

[ 1997, c. 785, §1 (NEW) .]

5. Fees. Except as provided in subsection 6, the cost of developing and providing the service must be borne by those municipalities or other public or private entities using the service or by other means, but may not in any way be borne by the tax for which municipalities are assessed pursuant to section 706.

[ 2007, c. 105, §1 (AMD) .]

6. Offshore island tax assessment credit. For the purpose of allowing an offshore island municipality not connected to the mainland by a bridge to contract independently with the county for rural patrol services, the county may credit the qualifying municipality for a portion of the county assessment that would otherwise have been used to provide rural patrol services to the municipality if it were on the mainland. For any such agreement that is entered into, the assessment credit must be annually negotiated by the qualifying municipality and the county commissioners.

[ 2007, c. 105, §2 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1997, c. 785, §1 (AMD). 2007, c. 105, §§1, 2 (AMD).



30-A §108. Charges and rents

1. Publication charges. The county commissioners shall set the amount to be charged by the register of probate for the publication of notices required by law. The amount set may not be less than the county's actual cost of providing the publication service, including the actual cost of publication.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Rent for county housing. The county commissioners shall set the amount of rent to be charged the sheriff or jailer occupying the house or apartment connected with the county jail. The amount of rent must be reasonable, but may not be less than the actual cost of operating and maintaining the house or apartment, including the cost of any fuel and electricity supplied by the county.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Article 6: BUILDINGS AND PROPERTY

30-A §121. County buildings and land; records; parking areas

1. Buildings. The county commissioners, in the county seat of their county, may provide a jail and shall keep it in proper repair. The county commissioners, in the county seat of their county, shall provide and keep in repair:

A. Courthouses pursuant to Title 4, section 115, with a suitable room in each for the county law library; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Fireproof buildings of brick or stone or other fire-resistant material, with separate fireproof rooms and suitable alcoves, cases or boxes for each office, for the safekeeping of records and papers belonging to the offices of:

(1) The register of deeds;

(2) The register of probate;

(3) The register of insolvency; and

(4) The clerk of courts.

A registry that has permanent records located off-site is exempt from this paragraph if all permanent records, either in their original state or on archival-quality microfilm, that are stored off-site are in a secure fire-resistant facility with temperature and humidity controls suitable for long-term preservation, those records temporarily retained at the registry for copying are stored in fire-resistant containers and the registry building meets applicable fire and life safety codes; and [2007, c. 151, §1 (AMD).]

C. Any other necessary buildings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2007, c. 151, §1 (AMD) .]

2. Acquiring land. The county commissioners may acquire land by purchase or by condemnation proceedings for the enlargement of the grounds around county buildings. These condemnation proceedings must be in conformity with Title 23, sections 2051 to 2058.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Files and records. If, in the judgment of the county commissioners, public convenience so requires, they, at the county's expense, may cause the files and records of the probate and other county courts to be rearranged, indexed and docketed, the dockets which are worn or defaced to be renewed and the indexes to be consolidated under the direction of the respective registers and clerks of courts.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Parking areas. The county commissioners may lay out parking areas on county lands near county buildings and may enact ordinances for the reasonable use of those areas and enforce them by suitable penalties. Any violation of these ordinances is a civil violation.

The county commissioners may authorize a sheriff’s deputy, certified by the Maine Criminal Justice Academy under Title 25, section 2803-A, subsection 8, to represent the county in District Court in the prosecution of alleged violations of unpaid penalties pursuant to an ordinance enacted under this subsection. The county commissioners may delegate to the county's sheriff their power under this subsection to authorize sheriff’s deputies to represent the county.

County public parking areas are subject to any applicable requirements of the Maine Human Rights Act, Title 5, chapter 337, subchapter 5.

[ 2007, c. 41, §1 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A4,C8,10 (AMD). 1991, c. 733, §10 (AMD). 2007, c. 41, §1 (AMD). 2007, c. 151, §1 (AMD).



30-A §122. Location of county buildings; referendum required

The county commissioners may not remove a county building or erect a new one outside of the county seat, without first notifying the officers of each municipality in the county of their intentions and of the place where they propose to locate it. The municipal officers shall present that proposal to the municipality at its next annual meeting or election for choosing state or municipal officers and receive, sort and count the votes for and against the proposal. They and the clerks shall certify and return the votes to the county clerk. The commissioners shall examine the votes and act according to the decision of a majority. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §123. Inventory of property

By January 1st of each year, the county commissioners of each county shall make or require an inventory to be made of all property belonging to the county. Copies of the inventory shall be filed in the county commissioners' office by January 1st of each year. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §124. Bids, awards and contracts

Any contract for construction, renovation or improvement of county buildings or facilities involving a total cost of $2,500 or more must be awarded by a system of competitive bidding. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Except for purchases through the State, the county commissioners shall make all purchases over $2,500 of services, supplies, materials and equipment needed by the county, or any department or agency of the county, by competitive bidding. Title 5, chapter 155, subchapter I-A governs these purchases as far as applicable. Title 5, section 1825-B, subsection 2, paragraph A governs purchases through the State. [1999, c. 14, §1 (AMD).]

The procurement of goods or services pursuant to this section that involves the expenditure of $10,000 or less may be accepted by oral proposal or bids. [2001, c. 349, §3 (NEW).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 785, §4 (AMD). 1999, c. 14, §1 (AMD). 2001, c. 349, §3 (AMD).



30-A §125. Economic and community development

1. Budget authority. Subject to the provisions of chapter 3, subchapter 1, the county commissioners in each county have the power to raise, appropriate, borrow and expend money for the purposes of county economic and community development, subject to the following provisions and limitations.

A. As used in this section, "county economic and community development" means assisting or encouraging the creation or preservation of new or existing employment opportunities for residents of a county, or any of its municipalities, through one or more of the following activities:

(1) Development of new sites for the physical location, settlement or resettlement of new or expanded manufacturing, fishing, commercial or other business enterprises to be located within the county, including surveying, payment of related costs for surveying, land acquisition, land use and environmental permitting, engineering, legal services and infrastructure development;

(2) Constructing or financing the development of new community industrial buildings, as defined in Title 5, section 13120-B, to be located within the county;

(3) Redevelopment of existing structures located within the county for commercial, industrial or mixed use;

(4) Construction, financing or operating assistance to necessary publicly owned transportation facilities, including facilities for passenger and cargo transportation;

(5) Provision of local matching funds for any state or federal transportation project, community development grant or rural development grant to the county or any of its municipalities, intended to achieve purposes substantially similar to those listed in subparagraphs (1) to (4);

(6) Financial participation in any county economic and community development project organized or funded on a regional basis by 2 or more participating counties. For this purpose, the county commissioners may provide assistance to a regional project to be located in whole or in part outside of that county only upon a finding by the commissioners that the project will confer a substantial economic benefit on the county providing the assistance;

(7) Funding the annual salary and operating expenses of a county economic development officer, development agency or development office subject to approval by a majority vote of the county budget committee or county advisory budget committee; and

(8) Necessary contractual services for any of the purposes stated in this paragraph. [2007, c. 321, §1 (AMD).]

B. All borrowing by the county commissioners for the purposes of this section is subject to the following limitations.

(1) All bonds issued by the county commissioners for the purposes of this section must be approved by a majority vote of the county budget committee or county advisory budget committee. All bonds must be approved prior to issuance by the voters of the county by referendum vote in accordance with section 938, except that a referendum for this purpose may be conducted at any regular or special county election at which the total number of votes cast for and against the proposed bond issue is equal to at least 50% of the total number of votes cast in the county for all gubernatorial candidates in the most recent gubernatorial election.

(2) The aggregate unpaid principal amount of all bonds issued under this section may not exceed 2% of the most recent taxable valuation of the county, as certified by the State Tax Assessor pursuant to Title 36, section 381, adjusted to 100%.

(3) A county may not incur debt or issue bonds under this section if such debt or bonds, in combination with other county debt then outstanding, would cause the county to exceed limitations on total county debt otherwise provided by law.

(4) All bonds issued under this section must be for capital project costs only and may not be used to fund the annual operating or program expenses of any agency, facility, program or office. The commissioners shall deposit the proceeds of any bond issued under this section to a capital project account for the project concerned, established in accordance with section 921. Bond proceeds deposited to a capital project account may be used only for purposes of financing or completing the project concerned and for no other purposes. Any funds remaining in the capital project account upon completion or termination of the project concerned must be used by the commissioners to prepay any debt incurred by the county for that project. If the terms of a particular bond issued under this section prohibit prepayment of the bond, any funds remaining in the capital project account upon completion or termination of the project concerned may be transferred to another capital project account or used to retire other county debt. [2007, c. 321, §1 (AMD).]

[ 2007, c. 321, §1 (AMD) .]

SECTION HISTORY

2003, c. 179, §1 (NEW). 2007, c. 321, §1 (AMD).









Subchapter 3: COUNTY TREASURERS

Article 1: ELECTION AND TENURE

30-A §151. Election; vacancy

Except as provided in section 156, the voters of each county shall elect a county treasurer. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Qualifications. The county treasurer must be a resident of the county. Neither the Attorney General, district attorney, clerk of courts, sheriff of the county nor any deputy sheriff may be county treasurer.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Term. The county treasurer shall hold office for 4 years from the first day of January following the election and until another is chosen and qualified in the county treasurer's place.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Vacancy. If a person chosen treasurer as provided in subsection 1 declines to accept or a vacancy occurs by reason of death, resignation, removal from the county, permanent incapacity or for any other reason, the Governor may appoint a suitable resident of the county to serve as treasurer. When that person has accepted the office, provided a bond and been sworn, that person is treasurer until the first day of January following the next biennial election, at which election a treasurer must be chosen for the remainder of the term, if any; but, in any event, that person holds office until another is chosen and qualified.

A. In the case of a vacancy in the term of a treasurer who was nominated by primary election before the general election, the treasurer appointed by the Governor must be enrolled in the same political party as the treasurer whose term is vacant. In making the appointment, the Governor shall choose from any recommendations submitted to the Governor by the county committee of the political party from which the appointment is to be made. [1995, c. 245, §4 (NEW).]

[ 1995, c. 683, §5 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 245, §4 (AMD). 1995, c. 683, §5 (AMD).



30-A §152. Conduct of election; notice to county commissioners

The meetings for the election of treasurers shall be conducted and returns made as provided in Title 33, section 602. The Governor shall immediately notify the county commissioners of the county where the person resides of the election. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §153. Bond required

The person elected under section 152 and accepting the office of county treasurer shall give bond to the county for the faithful discharge of duties in the sum ordered by the commissioners and with such sureties as they approve in writing on the bond. Surety and fidelity insurance coverage provided by a public sector self-funded risk pool organized pursuant to section 2253 in the sum ordered by the commissioners is deemed to comply with the requirements of this section. [1999, c. 22, §1 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 22, §1 (AMD).



30-A §154. Salaries

County treasurers shall receive annual salaries as set forth in section 2. The deputy treasurer shall receive an annual salary as established by the treasurer and approved by the county commissioners. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §155. Androscoggin County treasurer to be full time

The office of treasurer of Androscoggin County is a full-time office. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §156. Creation of position of appointed county treasurer

1. County commissioners' decision. Notwithstanding sections 151 and 152, the county commissioners may decide to abolish the position of elected county treasurer and replace it with an appointed county treasurer. This decision is not effective until approved by the voters of the county under subsection 3.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Petition by voters. On the written petition of a number of voters equal to at least 10% of the number of votes cast in the county at the last gubernatorial election, the county commissioners, by order, shall provide for the abolition of the position of elected county treasurer and its replacement with an appointed county treasurer in the form and manner provided in this section.

A. The petition procedure of section 1321, subsection 3, shall be used in this alternative method except that the legend at the top of each petition form shall read as follows:

"County of ** .......... **

Each of the undersigned voters respectively requests the county commissioners to abolish the position of elected county treasurer and replace it with a county treasurer appointed by the county commissioners."

[1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The procedure after the petition is filed is the same as that under section 1321, subsection 4. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, Pt. 2, (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Election procedure. Within 30 days after a decision under subsection 1 or the receipt of a certificate or final determination of sufficiency under subsection 2, paragraph B, the county commissioners, by order, shall submit the question of the abolition of the position of elected county treasurer and its replacement with an appointed county treasurer to the voters of the county at the next regular or special statewide election. The question to be submitted to the voters shall be in substance as follows:

"Shall the position of elected county treasurer be abolished and replaced with a treasurer appointed by the county commissioners?"

If a majority of those voting on this question vote in the affirmative, the position of elected county treasurer shall be abolished after the term of the current elected county treasurer expires and the county commissioners shall appoint a treasurer under subsection 4.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Term; compensation; qualifications. Upon abolition of the position of elected county treasurer under this section, the county commissioners shall appoint a treasurer to serve at their will and, notwithstanding section 154, with the compensation they set. The treasurer must be qualified in matters of business administration and finance. The appointed treasurer has all authority granted to treasurers under this subchapter and is subject to all the requirements of this subchapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Article 2: DEPUTIES

30-A §161. Deputy treasurers; duties

Each county treasurer may appoint a deputy treasurer for that treasurer's county, subject to the requirements of section 501. The deputy treasurer shall assist the treasurer in performing the duties of the treasurer's office. The deputy treasurer shall give bond to the county for the faithful discharge of duties in the sum ordered by the county commissioners and with such sureties as they approve in writing on the bond, the premium of the bond to be met by the county. The deputy treasurer shall act as treasurer in the event of a vacancy until a treasurer is chosen and qualified under section 151. Surety and fidelity insurance coverage provided by a public sector self-funded risk pool organized pursuant to section 2253 in the sum ordered by the commissioners is deemed to comply with the requirements of this section. [1999, c. 22, §2 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 22, §2 (AMD).



30-A §162. Provisional treasurer

If the offices of county treasurer and deputy treasurer are both vacant, the county commissioners shall appoint a provisional treasurer who shall serve until a treasurer is chosen and qualified under section 151. The provisional treasurer has all the authority granted to treasurers under this subchapter and is subject to all the requirements of this subchapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Article 3: DUTIES GENERALLY

30-A §171. Deposit or investment of county funds

The treasurer, with the approval of the county commissioners, may deposit the money received for the use of the county in any of the banking institutions or trust companies or mutual savings banks organized under the laws of this State or in any national bank or banks located in the State. When, in the treasurer's judgment, there is money in the treasury that is not needed to meet current obligations, the treasurer, with the advice and consent of the county commissioners, may invest any amount considered advisable in bonds, notes, certificates of indebtedness or other obligations of the United States which mature within one year from the date of investment or shares of an investment company registered under the federal Investment Company Act of 1940, whose shares are registered under the United States Securities Act of 1933, only if the investments of the investment company are limited to obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States or repurchase agreements secured by obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States. [1993, c. 651, §3 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 651, §3 (AMD).



30-A §172. Receipt of costs in favor of State

Costs in all civil actions in the name of the State, paid before execution issues, shall be paid to the clerk of the court where the action is pending. The clerk shall pay these costs, without deduction, to the county treasurer. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §173. Payments out of treasury

1. Payment on written order of commissioners. The county treasurer shall apply all money received for the use of the county toward defraying its expenses, as the county commissioners direct by written order.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Itemization required; public record. The treasurer may not pay out any funds for an account or claim against the county unless the account or claim is itemized and declared to be a public record. Notwithstanding Title 17-A, section 4-A, any violation of this subsection is a Class E crime, punishable by a fine of not more than $300 or by imprisonment for not more than 30 days, or both.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §174. Enforcing payment of taxes; collection of accounts due counties

1. Enforcing payment of taxes. The county treasurer may enforce the payment of taxes in the manner prescribed for the Treasurer of State.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Charging off accounts. The county treasurer may charge off the county's books of account, in whole or in part, any accounts receivable, including taxes, that the county commissioners certify as impracticable of realization.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Article 4: RECORDS AND ACCOUNTS

30-A §181. Method of accounting; report to commissioners

The county treasurer shall keep the books and accounts on forms and in the manner approved by the Office of the State Auditor. The treasurer shall report all county receipts and payments to the commissioners of the county. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2013, c. 16, §10 (REV).



30-A §182. Accounts to commissioners

Each county treasurer shall provide the commissioners of the county with the following. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Annual accounting of county books. The county treasurer shall prepare and deliver the annual account as treasurer to the county clerk. This account shall be enclosed with the estimates for county taxes made by the county commissioners and sent to the Secretary of State.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Account of money or effects. Every treasurer holding money or effects belonging to the county, annually and more often if required, shall provide an account of the money or effects to the county commissioners for adjustment.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Account of federal money for use of jails. The county treasurer shall receive, for the county, all money paid by the United States for the use and keeping of county jails and account for that money according to law.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §183. Annual statement of financial standing

At the end of each year, in cooperation with the commissioners, each treasurer shall make a statement of the financial condition of the county and shall publish in pamphlet form a reasonable number of copies for distribution among its citizens. This statement must show in detail all money received into and paid out of the county treasury, including a statement in detail of: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Unclaimed inheritances. All sums received under Title 18-A, section 3-914;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Division among accounts. The division of money among general, special and capital reserve accounts and the amounts remaining in each account;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Federal funds. All federal funds received; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Facts and statistics. Other facts and statistics necessary to exhibit the true state of the county's finances, including the number of weeks' board and expense of clothing furnished prisoners.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).









Subchapter 4: CLERKS

30-A §201. Clerical help

In all county offices, there is allowed for clerk hire the amount authorized by the county commissioners. The county commissioners shall determine the salary of all clerks after receiving a recommendation from the county official under whom the clerk is employed. The county treasurer may pay weekly or biweekly, at the discretion of the commissioners, to the clerks employed by the county the wages to which they are entitled. The county commissioners shall certify the names of the clerks to the county treasurer. The county commissioners may provide for a county pay scale, vacations and sick leave for clerical help. [2005, c. 79, §2 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A5,C8,C10 (AMD). 2005, c. 79, §2 (AMD).






Subchapter 5: DISTRICT ATTORNEYS

Article 1: ELECTION AND TENURE

30-A §251. Election; qualifications

District attorneys shall be elected as provided in this section. They shall enter office on the first day of January following their election. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Election. The district attorneys shall be elected on the Tuesday following the first Monday of November in every 4th year, by the voters of the respective prosecutorial districts. The votes shall be received, sorted, counted and declared in the same manner as votes for Representatives. The names of the persons voted for, the number of votes for each and the whole number of ballots received shall be recorded by the clerk of each municipality within the prosecutorial district. The clerk shall send true copies of these names and totals, sealed and attested as returns of votes for Senators, to the Secretary of State.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Qualifications. Only attorneys admitted to the general practice of law in this State and who reside in the prosecutorial district may be elected or appointed district attorney. Removal from the prosecutorial district vacates the office.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Term of office. The term of office for a district attorney is 4 years, except when one is elected to fill out an unexpired term, in which case it is for the remainder of the unexpired term.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §252. Vacancies in office

A vacancy in the office of district attorney, because of expiration of the term of office, death, permanent incapacity, removal from office under section 257, removal from the prosecutorial district, or otherwise, shall be filled under this section, except as provided in section 253. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Vacancies caused by expiration of the term. Vacancies occurring by expiration of the term of office shall be filled by election in that year as provided in section 251.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Vacancies caused by other reasons. When no person is elected or a vacancy happens in the office of district attorney, other than as provided in subsection 1, the Governor shall appoint a competent attorney, a resident of the prosecutorial district affected, to serve as a substitute district attorney until the first day of January following the next biennial election. At that election, a person shall be elected to the office of district attorney to serve for the remainder of the unexpired term. When the office of district attorney becomes vacant after the first day of October in the 2nd year after the election of a district attorney under section 251, a new election shall not be held to fill the vacancy, but the substitute district attorney shall serve for the remainder of the unexpired term.

A. In the case of a vacancy in the term of a district attorney who was nominated by primary election before the general election, the district attorney appointed by the Governor must be enrolled in the same political party as the district attorney whose term is vacant. In making the appointment, the Governor shall choose from any recommendations submitted by the county committee or committees of the political party from which the appointment is to be made. [1995, c. 245, §5 (AMD).]

[ 1995, c. 245, §5 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 245, §5 (AMD).



30-A §253. Military or naval service; substitutes

Whenever a district attorney during the district attorney's term of office in time of war, contemplated war or emergency, enlists, enrolls, is called or drafted into the military service of the United States, that district attorney is not deemed to have thereby resigned from or abandoned the office; nor is the district attorney removable from that office during military service except that the term of office may not be held to have been lengthened because of this section. From the time of induction into service, the district attorney is regarded as on leave of absence without pay from the office and the Governor shall appoint a competent attorney, a resident of the same prosecutorial district, to fill the office while the district attorney is in the federal service, but not for a longer period than the remaining portion of the district attorney's term. During the period of military or naval service, the Treasurer of State shall pay to the substitute attorney a salary at the same rate as the rate of pay of the district attorney and amounts so paid shall be deducted from the salary of the district attorney. The attorney so appointed to fill the temporary vacancy has the title of "substitute district attorney" and possesses all the rights and powers and is subject to all the duties and obligations of the district attorney. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §254. Prosecutorial districts

1. Prosecutorial District Number 1. There shall be one district attorney for York County, which shall be known as "Prosecutorial District Number 1." The district attorney shall be elected by the voters of York County in the manner set forth in section 251.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Prosecutorial District Number 2. There shall be one district attorney for Cumberland County, which shall be known as "Prosecutorial District Number 2." The district attorney shall be elected by the voters of Cumberland County in the manner set forth in section 251.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Prosecutorial District Number 3. There shall be one district attorney for Oxford, Franklin and Androscoggin Counties, which shall be known as "Prosecutorial District Number 3." The district attorney shall be elected by the voters of Oxford, Franklin and Androscoggin Counties in the manner set forth in section 251.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Prosecutorial District Number 4. There shall be one district attorney for Kennebec and Somerset Counties, which shall be known as "Prosecutorial District Number 4." The district attorney shall be elected by the voters of Kennebec and Somerset Counties in the manner set forth in section 251.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Prosecutorial District Number 5. There shall be one district attorney for Penobscot and Piscataquis Counties, which shall be known as "Prosecutorial District Number 5." The district attorney shall be elected by the voters of Penobscot and Piscataquis Counties in the manner set forth in section 251.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Prosecutorial District Number 6. There shall be one district attorney for Sagadahoc, Lincoln, Knox and Waldo Counties, which shall be known as "Prosecutorial District Number 6." The district attorney shall be elected by the voters of Sagadahoc, Lincoln, Knox and Waldo Counties in the manner set forth in section 251.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Prosecutorial District Number 7. There shall be one district attorney for Hancock and Washington Counties, which shall be known as "Prosecutorial District Number 7." The district attorney shall be elected by the voters of Hancock and Washington Counties in the manner set forth in section 251.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Prosecutorial District Number 8. There shall be one district attorney for Aroostook County, which shall be known as "Prosecutorial District Number 8." The district attorney shall be elected by the voters of Aroostook County in the manner set forth in section 251.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §255. District attorney salaries

1. Annual salary. The District Attorney for each of the prosecutorial districts shall be within salary range 90 with the step within that salary range to be determined by the Attorney General, subject to the approval of the Governor.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 501, Pt. O, §18 (RPR) .]

2. Biweekly payments. The district attorneys and their assistants shall receive their annual salaries from the State Treasury in biweekly payments on a date to be determined by the State Controller and in a sum which, in a year aggregate, will most nearly equal the annual salary.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Additional sums.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 501, Pt. O, §19 (RP) .]

4. Prior service.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 501, Pt. O, §19 (RPR) .]

5. Limitation. The salary of any district attorney may not exceed that of a Justice of the Superior Court.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 501, §§O18,19 (AMD).



30-A §256. Full-time district attorneys

All district attorneys and assistant district attorneys designated as full-time assistants are full-time officers of the State. During their terms of office, they may not: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Appear as counsel. Appear as counsel in any civil or criminal case or controversy before the Supreme Judicial Court, Superior Courts or District Courts of the State or comparable courts in any other state or before the United States District Court or at any administrative hearing held by any state or United States agency other than in their capacity as district attorney; or

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Private practice of law. Engage in the private practice of law nor be a partner or associate of any person engaged in the private practice of law nor be a member or employee of a professional association engaged in the private practice of law.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §257. Removal from office

The Justices of the Supreme Judicial Court have jurisdiction to remove any district attorney from office, by majority vote of the justices sitting, upon complaint filed with the court by the Attorney General, and after notice and hearing, as provided in this section. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Expedited proceeding. Proceedings under this section shall be expedited insofar as practicable and shall take precedence over all other matters except requests for opinions of the justices and petitions for writs of habeas corpus.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Complaint; application of court rules. The complaint in a proceeding under this section shall contain a short and plain statement of facts showing that grounds for removal exist. The proceedings shall be conducted in accordance with the Maine Rules of Civil Procedure and the Maine Rules of Evidence, except that:

A. Discovery procedures may be used only by order of the court on motion for cause shown; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The court may modify any rule or restrict its application as is necessary or appropriate to expedite the proceeding and ensure that the court is as fully informed of the relevant and material facts as practicable. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Removal. If a majority of the justices sitting finds, by clear and convincing evidence, that the respondent district attorney has violated a statute or is not performing the duties of office faithfully and efficiently, and finds in consequence that removal from office is necessary in the public interest, judgment to that effect shall be entered, and the respondent shall thereby be removed from office as district attorney.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Article 2: ASSISTANTS AND SUBSTITUTES

30-A §271. Appointment of temporary substitutes

When the district attorney does not attend a criminal session or the office is vacant, the court may appoint an attorney to perform duties during the session and allow a reasonable compensation to be paid from the county treasury, in the county where the appointment is made. The court shall notify the Attorney General who shall deduct that amount from the district attorney's salary and forward it to the county treasurer. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §6 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A6,C8,C10 (AMD).



30-A §272. Assistant district attorneys

1. Appointment. Each district attorney shall appoint assistant district attorneys, one or more of whom may be full-time, to serve at the district attorney's will. The district attorney shall designate whether each assistant district attorney will serve full-time or part-time when appointed.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Duties. The assistants shall take the oath prescribed for district attorneys and assist the district attorney in the ordinary duties of that office, in the drawing of indictments, in the hearing of complaints before the grand juries and in the preparation and trial of criminal causes. They, when directed by the district attorney, shall act as counsel for the State in the trial of complaints before Judges of the District Court and Justices of the Superior Court and in the prosecution of appeals before the Supreme Judicial Court.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Compensation. The compensation of deputy and assistant district attorneys shall be fixed by the district attorney, subject to the approval of the Attorney General and the Governor. For purposes of compensation and benefits, deputy and assistant district attorneys shall be treated comparably to assistant attorneys general.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 501, Pt. O, §20 (RPR) .]

4. Deputy district attorney. Each district attorney may designate one full-time assistant district attorney or, if there is no full-time assistant district attorney, one part-time assistant district attorney to be the deputy district attorney. In the absence of the district attorney, the deputy shall act in the district attorney's place and has the authority, duties and responsibilities of the district attorney.

[ 1995, c. 39, §1 (AMD) .]

5. Staff. Each district attorney shall be allowed sufficient sums to ensure an adequate staff of assistants to screen, process and investigate complaints, to assist law enforcement agencies, to conduct trials in the District and Superior Courts, to prosecute appeals in the Supreme Judicial Court and to carry out all other duties and responsibilities.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Allowance for compensation.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §7 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 501, Pt. O, §21 (RP); 1989, c. 878, Pt. D, §10 (RP) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A7,C8,10 (AMD). 1989, c. 501, §§O20,21 (AMD). 1989, c. 878, §D10 (AMD). 1995, c. 39, §1 (AMD).






Article 3: DUTIES

30-A §281. District attorney operations

1. Expenses allowed. County commissioners shall allow to the district attorney serving the county sufficient funds for all office expense, clerk hire and travel, including, but not limited to, funds for:

A. Consultation and services of experts; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Rendition of prisoners; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Training and reference books and treatises which may aid the district attorney and staff in the prosecution of criminal matters. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Office space. The county commissioners shall also provide to the district attorney serving the county office space suitable for the performance of the duties of office, including sufficient private area for research, conferences and meetings with officers, witnesses, complainants and citizens. If office space is not available on county property, the county commissioners shall provide sufficient funds to the district attorney for the rental of suitable quarters at locations convenient to courthouses within the county.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §282. Civil proceedings

1. Representation of counties. The county commissioners shall immediately transmit to the district attorney serving the county any writs, summonses or other processes served upon the county or commissioners. The district attorney for each prosecutorial district shall appear for each county within the district for which the district attorney was elected, under the direction of the county commissioners for each county within that district, in all actions and other civil proceedings in which any county within the district is a party or is interested, or in which the official acts of the county commissioners are called in question, in all the courts of the State, and in such actions and proceedings before any other tribunal when requested by the commissioners. The district attorney shall prosecute or direct the prosecution of all such actions and proceedings. The county commissioners may employ other counsel if in their judgment the public interest so requires.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Traffic infractions. The district attorney, or someone acting under the district attorney's direction, shall prosecute all traffic infraction cases and shall be present at the trial of any such case.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Civil actions; State as party. The district attorney shall prosecute to final judgment and execution all civil cases in which the State is a party in any county within the district attorney's prosecutorial district and shall institute proceedings against sureties on any recognizance upon which the principal and sureties have been defaulted, before the term next succeeding that at which the default was entered upon the docket of the court, unless by order in open court the presiding justice grants a delay in proceedings against the sureties.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3-A. Civil violations. Unless otherwise provided by law, the district attorney shall prosecute all Title 12 civil violations relating to marine resources laws or inland fisheries and wildlife laws in any county within the district attorney's prosecutorial district and shall be present at the trial of any such case.

[ 2001, c. 421, Pt. A, §2 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Compensation. For the services mentioned, the district attorney may receive no compensation other than the salary from the State, except actual expenses when performing those services. Those expenses shall be audited by the county commissioners and paid from the county treasury.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Limitation. This section does not relate to or give the district attorney control of litigation in which any county within the prosecutorial district is not financially interested although the official acts of the county commissioners may be called in question.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 421, §A2 (AMD). 2001, c. 421, §C1 (AFF).



30-A §283. Criminal proceedings

The district attorney shall attend all criminal terms held in the counties within the prosecutorial district for which the district attorney was elected and act for the State in all cases in which the State or county is an interested party. Unless the district attorney makes an order of dismissal under section 284, the district attorney or someone acting under the district attorney's direction shall prosecute all criminal cases and shall be present at the trial of any such case before the District Court of any of the counties within the district. If the Attorney General is absent from a term in any of the counties, the district attorney shall perform the Attorney General's duties in state cases, in any of the counties, under directions from the Attorney General. The district attorney shall appear and act for the State with the Attorney General in the Law Court in all state cases coming into that court from any of the counties. No additional compensation may accrue to the district attorney for performing these duties. [1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §284. Dismissal of cases

1. Civil cases. In order to dismiss civil cases, the district attorney must sign a written order of dismissal together with a statement of the reasons for dismissal upon the back of the writ or complaint in those cases. This order of dismissal does not take effect unless approved in writing by the justice presiding at the term when the dismissal is made.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Criminal cases. The district attorney may dismiss criminal cases in such manner and under such circumstances as the Supreme Judicial Court may provide by rule.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §285. Collection of fines and costs; examination of sheriff's bond

1. Enforce collection of fines; move examination of sheriff's bond. For counties within the district attorney's prosecutorial district, the district attorney shall:

A. Enforce the collection and payment to the county treasurers of all fines, forfeitures and costs accruing to the State and the faithful performance of their duties by sheriffs and constables and inform the court of their defaults in this respect; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Annually move the county commissioners of each of the counties within the prosecutorial district, at their respective meetings immediately following the 3rd Tuesday of June, to examine and consider the sufficiency of the bond of the sheriff for their county. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Civil violation. If the district attorney neglects either of these duties, the district attorney commits a civil violation for which a forfeiture of not more than $100 may be adjudged. This forfeiture is to be recovered in a civil action in the name of the Treasurer of State.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §286. Restrictions and obligations

The district attorney is under the same restrictions as to fees and the same obligations as to witnesses as imposed on the Attorney General by Title 5, sections 201 and 205. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §287. Physical examination of crime victims

1. Payment of expenses by district attorney. Except as provided in subsection 2, in all cases reported to a law enforcement officer of sexual crimes against minors or assault when serious bodily injury has been inflicted, the office of the district attorney of the county in which the alleged crime occurred shall pay the expenses of a physical examination of the victim conducted for the purpose of obtaining evidence for the prosecution. Pursuant to Title 5, section 3360-M, the Victims' Compensation Board shall pay the expenses of forensic examinations for alleged victims of gross sexual assault.

[ 1999, c. 719, §5 (AMD); 1999, c. 719, §11 (AFF) .]

2. Limitation. The district attorney is required to pay the expenses for the physical examination of a victim in accordance with subsection 1 only in the absence of medical insurance or other 3rd-party coverage of the expenses of examination and only from a fund or account appropriated for that purpose. The office of the district attorney is not liable for the payment of any charges, costs or fees for an examination under subsection 1 until the district attorney has received copies of all reports and records pertaining to the examination, if the copies have been requested.

[ 1991, c. 101, (RPR) .]

2-A. Drug and alcohol testing. Notwithstanding subsections 1 and 2 and Title 5, section 3360-M, the district attorney shall pay the expense of any analysis of a drug or alcohol test performed as part of a forensic examination of an alleged victim of gross sexual assault when the purpose of the analysis is to obtain evidence for the prosecution.

[ 1999, c. 719, §6 (NEW); 1999, c. 719, §11 (AFF) .]

3. Medical personnel not liable for furnishing reports, records or testimony. A physician, nurse, hospital, clinic or any other person, firm or corporation attending a victim under subsection 1 is not liable in damages or otherwise for providing reports or records, copies of reports or records or for their testimony relating to any examination performed under this section when those reports, records or testimony are provided to a district attorney, a law enforcement officer or a court for the purpose of prosecuting the alleged crime, whether or not the reports, records or testimony are provided with the written authorization of the victim examined under this section.

[ 1999, c. 719, §7 (AMD); 1999, c. 719, §11 (AFF) .]

4. Standardized kit for evidence collection in cases of gross sexual assault.

[ 1999, c. 719, §11 (AFF); 1999, c. 719, §8 (RP) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 101, (AMD). 1993, c. 27, §1 (AMD). 1997, c. 333, §1 (AMD). 1999, c. 719, §§5-8 (AMD). 1999, c. 719, §11 (AFF).



30-A §288. Disclosure of minor victims of sexual offenses

The Legislature finds that publicity given to the identity of minor victims of sexual offenses causes intense shame and humiliation for which abused children are particularly ill-prepared and may cause severe and permanent emotional harm to the victim of such an offense. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Therefore district attorneys, their assistants and employees and other law enforcement officials shall refrain from any unnecessary pretrial public disclosure of information that may identify a minor victim of an offense under Title 17-A, chapter 11 or 12 or Title 17-A, section 556. [2003, c. 711, Pt. C, §2 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 711, §C2 (AMD).



30-A §289. Investigation of child abuse cases

Unless a written agreement exists between a law enforcement agency and a district attorney concerning primary responsibility for investigating any of the following offenses, the district attorney may direct the investigation of any offense under Title 17-A, chapter 11 or 12, or Title 17-A, sections 207, 208 and 556, when a victim may not have attained the victim's 18th birthday, and may designate, by geographical boundaries or otherwise, a particular law enforcement agency to have primary responsibility for that investigation. [2003, c. 711, Pt. C, §3 (AMD).]

Any case involving the sexual or physical abuse of children which is discovered by or reported to any law enforcement department or officer shall be immediately reported by that department or officer to the appropriate district attorney or assistant district attorney or, in their absence, to the Attorney General or one of the Attorney General's assistants. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 711, §C3 (AMD).



30-A §290. Investigators; appointments and removal

The district attorney may appoint in one or more counties of the prosecutorial district, subject to the requirements of section 501, full-time or part-time investigators, whose duties are to enforce the criminal laws in the county. [2001, c. 686, Pt. C, §1 (NEW).]

1. Qualifications for appointment. To be eligible for appointment, an investigator must be a law enforcement officer who has met the requirements of Title 25, section 2804-C and is certified as a full-time law enforcement officer.

[ 2001, c. 686, Pt. C, §1 (NEW) .]

2. Powers. An investigator has the statutory powers of a deputy sheriff in the county in which the investigator is appointed. An investigator's powers may include those under sections 404 and 405.

[ 2001, c. 686, Pt. C, §1 (NEW) .]

SECTION HISTORY

2001, c. 686, §C1 (NEW).









Subchapter 6: SHERIFFS AND OFFICERS

Article 1: GENERAL PROVISIONS

30-A §351. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Deputy. "Deputy" means either a full-time or part-time county law enforcement officer appointed under section 381.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Full-time deputy. "Full-time deputy" means a deputy who is compensated under section 386, subsection 1, and who is employed in county law enforcement for at least 40 hours a week.

[ 1997, c. 44, §1 (AMD) .]

3. Part-time deputy. "Part-time deputy" means a deputy who is compensated under section 386, subsection 2, and who does not work more than the maximum amount allowed under that subsection in any one calendar or fiscal year while performing county law enforcement duties.

[ 1997, c. 44, §1 (AMD) .]

4. Special deputy. "Special deputy" means a person appointed under section 382 who may exercise the powers of a deputy only when a state of war or emergency exists.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1997, c. 44, §1 (AMD).



30-A §352. Pension for dependents

If a sheriff or deputy dies as a result of injury received in the line of duty, the spouse or, if none, the minor child or children, of the sheriff or deputy shall receive a pension equal to 1/2 of the pay of the sheriff or deputy at the time of death, but in no case may the pension be less than $1,000 annually. This pension shall be paid to the spouse until the spouse dies or remarries and to a child or children until they die or reach the age of 18 years. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The county commissioners of each county shall pay these pensions from county funds. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §353. Officer not to act as attorney or draw papers; employee of jailer not to act as judge or attorney

An officer may not appear before any court as attorney or adviser of any party in an action or draw any writ, complaint, declaration, citation, process or plea for any other person; all such acts are void. A person employed by the keeper of a jail in any capacity may not exercise any power or duty of a judicial officer or act as attorney for any person confined in the jail; all such acts are void. Beginning April 15, 2006, if commissioned as a notary public and authorized to do so by the sheriff, an employee of a jail, other than a corrections officer or a deputy sheriff, may, without fee, exercise any power or duty of a notary public for any person confined in the jail. [2013, c. 147, §45 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A8,C8,C10 (AMD). 2005, c. 541, §2 (AMD). 2005, c. 541, §3 (AFF). 2013, c. 147, §45 (AMD).



30-A §354. Uniforms

1. Uniforms provided. Every county shall furnish one uniform to the sheriff and to each full-time deputy, sufficient to identify them as officers of the law. If the county commissioners approve, the county may provide more than one uniform for each. The sheriffs shall require each deputy, while engaged in the enforcement of Title 29-A, section 105 or 1760, to wear a uniform as required by this section.

[ 1995, c. 65, Pt. A, §126 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

2. Labor disputes. No deputy or special deputy may wear or display a uniform or badge that identifies the deputy or special deputy as a public law enforcement officer at the site of a labor dispute, strike or lockout, except while on active duty in the public service and while traveling to and from public work.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 65, §A126 (AMD). 1995, c. 65, §§A153,C15 (AFF).



30-A §355. Political activities

1. Sheriff. No sheriff may directly or indirectly coerce, attempt to coerce or command any county employee or deputy to pay, lend or contribute anything of value to, or to engage in any political service or activity on behalf of, a party, committee, organization, agency or person for political purposes.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Full-time deputies. A full-time deputy may not hold any other elective or appointive county office or a state office.

[ 1995, c. 18, §1 (AMD) .]

3. Sheriffs and deputies. No sheriff or deputy, whether a full-time, part-time or chief deputy, may directly or indirectly, solicit or receive, or be in any manner concerned in soliciting or receiving any assessment, subscription, contribution or political service, whether voluntary or involuntary, for any political purpose from any person, except that while off duty and not in uniform a sheriff or deputy may engage in political activities relating to nonpartisan municipal, school board or special district elections and may solicit or receive contributions or political services for the purpose of electing that sheriff or deputy to a political office.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Official duties. Official duties undertaken solely to preserve the public peace and the order and security of polling places are not political services or activities.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Rights of voting and free expression. Sheriffs or deputies retain the right to vote as they choose, to express opinions on political subjects or candidates and to attend and vote at party caucuses and conventions.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A9,C8,C10 (AMD). 1995, c. 18, §1 (AMD).






Article 2: ELECTION AND TENURE; BOND

30-A §371. Election or appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 156, §1 (RP). 1995, c. 245, §6 (AMD). 1995, c. 683, §6 (RP).



30-A §371-A. Election or appointment; minimum qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 156, §2 (NEW). 1995, c. 683, §7 (RP).



30-A §371-B. Selection; qualifications

1. Manner of election or appointment. Sheriffs are elected or appointed and hold their offices according to the Constitution of Maine. Their election must be conducted and determined as is provided for county commissioners. Sheriffs take office on the first day of January following their election.

[ 1997, c. 562, Pt. D, §11 (AFF); 1997, c. 562, Pt. D, §6 (RPR) .]

2. Filling vacancies. Vacancies in the office of sheriff caused by death, resignation, removal from the county, permanent incapacity or any other reason must be filled as provided in the Constitution of Maine. In the case of a vacancy in the term of a sheriff who was nominated by primary election before the general election the sheriff appointed by the Governor to fill the vacancy until a successor is chosen at election must be enrolled in the same political party as the sheriff whose term is vacant. In making the appointment, the Governor shall choose from any recommendations submitted to the Governor by the county committee of the political party from which the appointment is made.

[ 1997, c. 562, Pt. D, §11 (AFF); 1997, c. 562, Pt. D, §6 (RPR) .]

3. Minimum qualifications for officers. A person may not be appointed to the office of sheriff, be a candidate for election to the office of sheriff or serve as sheriff of any county in the State unless the candidate meets the following qualifications:

A. The candidate swears to or affirms the Law Enforcement Code of Ethics; [1997, c. 562, Pt. D, §11 (AFF); 1997, c. 562, Pt. D, §6 (RPR).]

B. The candidate has never been convicted of a Class C or higher crime; [1997, c. 562, Pt. D, §11 (AFF); 1997, c. 562, Pt. D, §6 (RPR).]

C. The candidate applies to the Secretary of State for a criminal background investigation; [2011, c. 342, §32 (AMD).]

D. The candidate submits written certification from the Maine Criminal Justice Academy that the candidate has:

(1) Met the basic law enforcement training standards under Title 25, section 2804-C; or

(2) Met the basic corrections training standards under Title 25, section 2804-D; and [2011, c. 342, §33 (AMD).]

E. The candidate swears to or affirms that the candidate has at least 5 years of supervisory employment experience and submits the name, address and telephone number for the relevant employer or employers. [2011, c. 342, §34 (NEW).]

[ 2011, c. 342, §§32-34 (AMD) .]

4. Exception. Any person who is serving in the office of sheriff on June 26, 1997 or who served prior to that date is deemed to meet the minimum qualifications of subsection 3.

[ 2003, c. 510, Pt. C, §11 (AMD) .]

SECTION HISTORY

1997, c. 37, §1 (NEW). 1997, c. 87, §1 (NEW). 1997, c. 562, §D11 (AFF). 1997, c. 562, §D6 (RPR). 1999, c. 338, §1 (AMD). 2003, c. 510, §C11 (AMD). 2011, c. 342, §§32-34 (AMD).



30-A §372. Sheriff's bond

1. Bond required. Every person elected or appointed sheriff for the Counties of York, Cumberland, Kennebec or Penobscot, before receiving that commission, must give bond to the Treasurer of State with at least 3 sufficient sureties or with the bond of a surety company authorized to do business in this State as surety in the sum of $40,000 and for any of the other counties in the sum of $25,000, conditioned for the faithful performance of the duties of the office and to answer for all neglect and misdoings of the chief deputy. Surety and fidelity insurance coverage provided by a public sector self-funded risk pool organized pursuant to section 2253 in the sum ordered by the commissioners is deemed to comply with the requirements of this section.

[ 1999, c. 22, §3 (AMD) .]

2. Approval of bond. After executing the required bond, every sheriff shall file it in the office of the county clerk, to be presented to the county commissioners at their next meeting for approval. After the bond has been approved by the commissioners, the clerk shall record it and certify the fact of approval on the bond.

[ 1999, c. 22, §3 (AMD) .]

3. Annual examination of bonds. The county commissioners of each county, at their first meeting after the 3rd Tuesday of June, on motion of the district attorney, shall annually examine the sufficiency of the bond of the sheriff of their county and have their clerk make a record of their determination.

[ 1999, c. 22, §3 (AMD) .]

4. New bond when insufficient. If the bond of any sheriff is found to be insufficient, the clerk shall certify that fact to the sheriff within 10 days. Within 20 days after that notice is given, the sheriff must give a new bond with sufficient sureties, to be filed in the office of the county clerk and approved by the county commissioners.

[ 1999, c. 22, §3 (AMD) .]

5. Forfeiture for neglect to give bond. A sheriff forfeits $150 to the State for each month's neglect to give the security required in this section. The Attorney General shall prosecute a civil action for the Treasurer of State to recover the forfeiture. The clerk of courts of the sheriff's county shall certify the sheriff's name to the Governor and the Attorney General. Unless reasonable cause for this neglect is shown or, within 20 days after the clerk certifies the sheriff's name, the sheriff gives or renews the security to the satisfaction of the Governor, the sheriff vacates the office.

[ 1999, c. 22, §3 (AMD) .]

6. Governor may require new bond. If the Treasurer of State certifies to the Governor that money due to the State on warrants or any other sums or balances are in a sheriff's possession and furnishes the names of the sheriff's sureties, and it appears to the Governor that the sureties are insufficient or have left the State, the Governor may require the sheriff to give a new bond with sufficient sureties within 60 days after the sheriff is notified. The new bond must be filed as required in subsections 1 and 2. If the sheriff neglects to file this new bond, the sheriff's office becomes vacant.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. New bond required on application of sureties. When a surety on the official bond of a sheriff or the surety's heirs, executors or administrators petition the county commissioners to be discharged from suretyship, the commissioners shall have an attested copy of the petition served on the sheriff and may require a new bond to be given to their satisfaction. When it is given and accepted, the surety or the surety's legal representatives are not liable for any neglect or misdoings after that time.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 22, §3 (AMD).



30-A §373. Salaries

1. Salaries; full compensation. County sheriffs shall receive annual salaries as set forth in subsection 3. The salaries are in full compensation for:

A. Services in attendance upon the Supreme Judicial Court and upon the Superior Court; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Services as jailer, master or keeper of the jail in each county; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Receiving and committing prisoners in the jail; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The service of all criminal and civil processes; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The performance of all duties relating to the enforcement of all criminal laws. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2011, c. 95, §1 (AMD) .]

2. Expenses allowed. The county commissioners shall allow and pay from the county treasuries all actual and necessary expenses for travel and hotel bills within their respective counties and necessary incidental expenses as are just and proper, incurred in the performance of the sheriffs' public duties, including all necessary expense for aid in keeping the jails.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Salary; procedures. The board of county commissioners of each county, through the county budget process, shall set the base salary for the county sheriff.

A. The salary for the county sheriff must be set prior to the election of a new county sheriff by the board of county commissioners by final budget approval prior to the first date that applicants may file with the Secretary of State for the office of county sheriff. [2011, c. 95, §2 (NEW).]

B. The salary of the county sheriff may not be reduced during the sheriff's term other than upon complaint, and after due notice and hearing, of malfeasance, misfeasance, neglect or gross negligence or failure to maintain certification with the Maine Criminal Justice Academy by the board of county commissioners to the Office of the Governor. [2015, c. 41, §1 (AMD).]

[ 2015, c. 41, §1 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2011, c. 95, §§1, 2 (AMD). 2015, c. 41, §1 (AMD).



30-A §374. County sheriff to be full time

The office of county sheriff is a full-time office in each county. The duties of the county sheriff include law enforcement, jail administration and court services, with irregular hours, requiring a nonstandard work schedule. [2011, c. 95, §3 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2011, c. 95, §3 (AMD).






Article 3: DEPUTIES

30-A §381. Deputies; appointments and removal

The sheriff may appoint, subject to the requirements of section 501, full-time or part-time deputies, whose special duties are to enforce the criminal laws in the county. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Qualifications for appointment. To be eligible for appointment, a deputy must have:

A. Actual experience in law enforcement duties; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Training in criminal justice or law enforcement from an accredited college or university or from the Maine Criminal Justice Academy; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Knowledge of the duties, activities and responsibilities of a deputy gained from other experience or training. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Training at Maine Criminal Justice Academy required. Appointed deputies are subject to the training requirements of Title 25, sections 2804-B to 2804-F.

[ 1991, c. 824, Pt. A, §61 (AMD) .]

3. Tenure of office. Deputies must be originally appointed for a probationary period consistent with the provisions of section 2701 governing municipal employment and thereafter may be appointed or reappointed for a term of 3 years.

A. The failure of a sheriff to reappoint a deputy, except for appointment at the end of the probationary period, is subject to the procedures and standards for dismissal of an applicable collective bargaining agreement. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2001, c. 349, §4 (AMD) .]

4. Sheriff to furnish names. From time to time, each sheriff shall furnish to the county commissioners of that county the names of the deputies appointed, with the residence and post office address of each.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Residence. A full-time deputy may reside outside the county during the term of appointment only with the permission of the sheriff and county commissioners.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 824, §A61 (AMD). 2001, c. 349, §4 (AMD).



30-A §382. Special deputies; duties

1. Appointment. Sheriffs may at any time appoint and train as special deputies citizens more than 18 years of age. The appointment must be in writing, signed by the sheriff, and include the residence and post office address of each special deputy. The appointment must be recorded in the office of the county commissioners in the county and is not valid until recorded.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Active duty. The sheriff or the sheriffs' chief deputy may order special deputies to active duty only when:

A. A state of war exists; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The Governor proclaims an emergency under Title 37-B, chapter 13; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The Director of the Maine Emergency Management Agency declares that a state of emergency is imminent. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Powers; liability. Special deputies shall exercise all the powers of deputy sheriffs appointed under the general law, except the service of civil process, only for the duration of the emergency that exists or which has been proclaimed or during the time for which they have been ordered to active duty. Special deputies are personally responsible for any unreasonable, improper or illegal acts committed by them in the performance of their duties, but the sheriffs are not liable upon their bonds or otherwise for any neglect or misdoings of these deputies.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §383. Chief deputy

1. Appointment. As soon as possible after taking office, the sheriff in each county shall appoint a chief deputy to serve under the sheriff. The appointment must be in writing, signed by the sheriff and recorded in the office of the county commissioners in the county. The appointment is not valid until recorded, except by operation of law or by vacancy in the office of sheriff.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Tenure. The chief deputy serves at the will of the sheriff.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Powers and duties. The chief deputy has all the powers and duties of a deputy sheriff and is subject to the direction of the sheriff in the administration of that office.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Sheriff responsible for misconduct. The sheriff is responsible for the official misconduct or neglect of the chief deputy.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Minimum qualifications. The chief deputy must meet the minimum qualifications for sheriffs pursuant to section 371-B, subsection 3.

[ 2011, c. 15, §1 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2011, c. 15, §1 (AMD).



30-A §384. Chief deputy, deputies, bond; approval and filing

Before receiving a commission, every person appointed chief deputy under section 383, or appointed a deputy under section 381, shall give bond to the Treasurer of State with at least 3 sufficient sureties, or with the bond of a surety company authorized to do business in this State as surety, in the sum required by the county commissioners of that county, conditioned for the faithful performance of the duties of that office. The bond of the chief deputy must be filed and approved in the same manner as is required for the bond of a sheriff under section 372, subsection 2, and all of that subsection applies to these bonds. The county may furnish a bond for all full-time and part-time deputies that complies with this section. That bond must be recorded in the county records. Surety and fidelity insurance coverage provided by a public sector self-funded risk pool organized pursuant to section 2253 in a sum equal to or exceeding the sum required by this section is deemed to comply with the requirements of this section. [1999, c. 22, §4 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 748, (AMD). 1999, c. 22, §4 (AMD).



30-A §385. Vacancy in sheriff's office

1. Chief deputy's powers. If the office of sheriff becomes vacant because of death, resignation or otherwise, the chief deputy shall have and exercise the same rights and powers and be subject to the same duties and liabilities as a sheriff until the vacancy in the office of sheriff is filled as provided in the Constitution of Maine and the new sheriff has qualified under law.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Other deputies. During the vacancy in the office of sheriff, all other deputies of the sheriff vacating the office shall continue to have and exercise the powers and duties of deputy sheriffs and are subject to the direction and control of the chief deputy in the same manner and to the same extent as if the chief deputy were sheriff.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §386. Compensation of deputies

1. Full-time deputies. The county commissioners of each county in which deputies are employed shall set the rate of compensation for deputies employed in the county commissioners' county. The county treasurers shall pay the compensation, together with those incidental expenses that are necessary for the proper enforcement of the laws.

All fees received by full-time deputies for the service of civil process while on duty are deemed fees for the use of the county and are paid to the county treasurer for the use and benefit of the county.

A. [1997, c. 44, §2 (RP).]

B. [1997, c. 44, §2 (RP).]

[ 1997, c. 44, §2 (RPR) .]

2. Part-time deputies. Part-time deputies must be compensated at a reasonable rate established by the county commissioners. A part-time deputy may not be compensated under this section for more than 1040 hours of work as a part-time deputy in any one calendar or fiscal year. Incidental expenses necessary for the proper enforcement of the laws must be paid in the same manner as provided for full-time deputies and are not included in the limitation on compensation. Compensation paid to a part-time deputy for serving as a court officer is not included in the limitation on compensation.

[ 1997, c. 44, §2 (RPR) .]

3. Special deputies. Special deputies may be compensated only when on active duty as provided under section 382. They must be compensated at a rate equal to the rate of compensation of full-time or part-time deputies, depending on the actual duties performed while on active service.

[ 1997, c. 44, §2 (RPR) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 180, §1 (AMD). 1989, c. 477, §2 (AMD). 1997, c. 44, §2 (RPR).






Article 4: DUTIES

30-A §401. County law enforcement administration

1. Sheriff's duties. The sheriff shall act as the chief county law enforcement officer and is responsible for administering and directing the sheriff's department as authorized by the county budget. The sheriff shall inform the county commissioners of sheriff's department activities on a regular basis.

[ 2005, c. 397, Pt. A, §29 (AMD) .]

2. County commissioners' duties. The county commissioners shall regularly review the sheriff's operations and shall ensure that the law enforcement functions required under the budget are being adequately performed. The county commissioners may not give orders directly to any deputies or other subordinates of the sheriff, either publicly or privately.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Meetings with municipal officers.

[ 2003, c. 696, §5 (RP) .]

4. Orders from the Governor. Sheriffs shall obey all orders relating to law enforcement which they receive from the Governor.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Construction. Nothing in this subchapter may be construed to relieve any state or municipal law enforcement agency of its authority and responsibility.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 696, §5 (AMD). 2005, c. 397, §A29 (AMD).



30-A §402. Aid required by officer; refusal

1. Officer may require aid. Any law enforcement officer may require suitable aid in the execution of official duties in criminal and traffic infraction cases for the following reasons:

A. For the preservation of the peace; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. For apprehending or securing any person for the breach of the peace or in case of the escape or rescue of persons arrested on civil process. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Violation and penalty. Any person required to aid a law enforcement officer under this section who neglects or refuses to do so commits a civil violation for which a forfeiture of not less than $3 nor more than $50 to be paid to the county may be adjudged.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §403. Officer to pay money collected

Any officer, who unreasonably neglects or refuses, on demand, to pay money received by him on execution to the person entitled to the money, shall pay 5 times the lawful interest on that money so long as the officer retains the money. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §404. Arrest in other counties

Every sheriff or deputy sheriff in fresh pursuit of a person who travels beyond the limits of the county in which the sheriff or deputy is appointed has the same power to arrest that person as the sheriff or deputy has within the sheriff's or deputy's own county. This section applies to all classes of crimes and traffic infractions. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

As used in this section, with respect to felonies, the term "fresh pursuit" has the same meaning as in Title 15, section 152. With respect to misdemeanors and traffic infractions, "fresh pursuit" means instant pursuit of a person with intent to apprehend. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §405. Optional arrest powers

1. Optional powers.

[ 2003, c. 233, §1 (RP) .]

1-A. Optional powers. The county commissioners may authorize a county's sheriff and certified full-time deputy sheriffs who have met the requirements of Title 25, section 2804-C to perform any of the acts described in Title 17-A, section 15 while outside the jurisdiction in which they are appointed if, when possible, the law enforcement agency of a foreign municipality in which the arrest is to be made is notified in advance or, when not possible, the law enforcement agency of the foreign municipality in which the arrest has been made is notified immediately after the arrest.

[ 2003, c. 233, §2 (NEW) .]

2. Liability. When a county sheriff or deputy sheriff makes an arrest, as authorized in subsection 1-A, outside of jurisdictional limits of the county in which the sheriff or deputy sheriff is appointed, that sheriff or deputy sheriff has the same immunity from tort liability and all of the pension, relief, disability, worker's compensation, insurance and any other benefits the sheriff or deputy sheriff enjoys while performing duties within the sheriff or deputy sheriff's appointing county.

[ 2003, c. 233, §3 (AMD) .]

SECTION HISTORY

1993, c. 594, §1 (NEW). 2003, c. 233, §§1-3 (AMD).



30-A §406. Duties of the sheriffs in support of the State Board of Corrections (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 653, Pt. A, §6 (NEW). RR 2011, c. 1, §46 (COR). 2011, c. 374, §§1-3 (AMD). 2015, c. 335, §7 (RP).






Article 5: FEES

30-A §421. Fees

Sheriffs and their deputies shall receive the following fees, unless the sheriffs and deputies are paid a salary instead of the fees: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Civil process. For service of all writs or complaints with summonses, precepts, notices, executions, court orders, orders of service, copies and all other civil process or papers requiring service which are not specified in this section:

A. For proceedings in forma pauperis, $4 for each such service and $8 if the service is made in hand; [1989, c. 303, (NEW).]

B. For service on behalf of the State, $4 for each such service and $8 if the service is made in hand; and [1989, c. 303, (NEW).]

C. For all other proceedings, $8 for each such service and $16 if the service is made in hand; [1989, c. 303, (NEW).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 303, (AMD) .]

2. Disclosure subpoena. For the service of a disclosure subpoena as provided by Title 14, chapter 502, $16;

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 303, (AMD) .]

3. Complaint for divorce. For the service of a complaint for divorce with a writ of attachment by serving summonses and attested copy of the writ and complaint, or for the service of a complaint for divorce with an order of court by attested copy, $8;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Attachment of real estate. For the attachment of real estate at the registry of deeds, $16;

[ 1997, c. 5, §1 (AMD) .]

5. Attachment of personal property; replevin. For the attachment of personal property or for the service of a writ of replevin, $16, and $10 more for each hour after the first required for the service;

[ 1997, c. 5, §1 (AMD) .]

6. Civil arrests and custody. For civil arrests and custody under the arrest, including arrest and custody under paternity proceedings, $25 plus mileage at a rate of 42¢ per mile;

[ 2009, c. 205, §3 (AMD) .]

7. Tax summonses and warrants. For the service of tax summonses and arrest under tax warrants, the same as for service of civil process;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Executions in personal actions. For levying and collecting executions in personal actions, for every dollar of the first $100, 4¢; for every dollar above $100 and not exceeding $200, 3¢; and for every dollar above $200, 2¢;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Redeeming mortgaged real estate. For advertising in a newspaper a right in equity of redeeming mortgaged real estate to be sold on execution, the sums that they pay the printer for those advertisements; for posting notice of the sale of the equity in the municipality where the land lies and in 2 adjoining municipalities, $6 and usual travel, and for a deed and return of the sale of the equity, $3;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

10. Warrant; mittimus. For the service of a warrant, the officer is entitled to $2 and $2 for the service of a mittimus to commit a person to jail and usual travel, except as limited by Title 15, section 1363, and reasonable expenses incurred in the conveyance of the prisoner;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

11. Attending court and keeping prisoner.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 722, §5 (RP) .]

12. Service of tax warrant. For the service of a tax warrant as provided by Title 36, section 173, the same as for service of civil process. For collecting taxes, penalties and interest under such warrants, for every dollar of the first $100, 4¢; for every dollar above $100 and not exceeding $200, 3¢; and for every dollar above $200, 2¢. Additional services, including travel, must be charged as provided in this section;

[ 2005, c. 218, §3 (AMD) .]

13. Service of an income tax warrant.

[ 2005, c. 218, §4 (RP) .]

14. Search for persons to serve. For diligently searching for persons on whom they are commanded to serve civil process when that party cannot be located at an address given to the sheriff or the deputy sheriff by the plaintiff or the plaintiff's attorney when commanding the service to be made, $10, plus necessary travel; and

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 303, (AMD); 1989, c. 502, Pt. A, §112 (AMD); 1989, c. 878, Pt. A, §82 (RPR) .]

15. Levy on real estate. The fees of the register of deeds for recording a levy upon real estate or the deed of the officer for the sale of real estate on execution and all sums paid by the officers for the state transfer tax shall be taxed by the officers in their return. All officers making levy on real estate by appraisal shall have the execution and their return on the execution recorded by the register of deeds for the district where the land lies within 3 months after the levy.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

A sheriff or deputy sheriff may not charge a fee for attesting copies of any writ. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

In addition to the fees charged for service, travel may be charged for each mile actually traveled at the same rate at which county government employees are reimbursed within that county, except that all travel initiated on behalf of a state government agency must be reimbursed under Title 5, section 8. [1997, c. 8, §1 (AMD).]

The county commissioners of each county may require that the fees collected under subsections 1, 2, 3, 5, 7, 12 and 14 be increased by $5, except that the fee paid by any state agency or department may only be increased by $1. The sheriff or deputy shall collect this additional amount and pay it to the county treasurer for the use and benefit of the county. The county commissioners may also require that the fees collected under subsections 1 to 14 be increased by an amount equal to the cost of social security and other withholding taxes on the fees payable under this section. [2005, c. 218, §5 (AMD).]

A full-time deputy, whether or not paid a salary, shall receive the fees listed in this section for the service of civil process if made while not on duty. [1989, c. 180, §2 (NEW).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 180, §2 (AMD). 1989, c. 303, (AMD). 1989, c. 502, §A112 (AMD). 1989, c. 722, §5 (AMD). 1989, c. 878, §A82 (AMD). 1991, c. 498, §§2,3 (AMD). 1997, c. 5, §1 (AMD). 1997, c. 8, §1 (AMD). 2003, c. 86, §1 (AMD). 2005, c. 218, §§3-5 (AMD). 2009, c. 205, §3 (AMD).



30-A §422. Fees from deputies

No sheriff may receive any fees earned by the sheriff's deputies or any percentage of those fees from any of the deputies. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §423. Collection and accounting for fees

The sheriff shall charge and collect, as provided by law, all fees chargeable under the laws for performing any of the duties described in section 373. The sheriff shall keep an accurate account of those fees, and of those specified in section 424, and transmit that account to the county treasurer on the last days of March, June, September and December annually, and the amount deducted from the quarter's salary for the quarter then ending. If these fees are greater than the amount of salary then due the sheriff, the sheriff shall pay the excess to the county treasurer. No county treasurer may pay any quarter's salary until this statement has been filed. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §424. Disposal of fees for prisoners confined in jail

For all prisoners committed from other counties or from any court of the United States and for all other persons confined on civil processes, sheriffs shall collect the same fees for their entire support as are provided by law or may be set by the county commissioners as provided by law. They shall include those fees in the statement provided for in section 423 and the fees shall be deducted from the salary as prescribed. They shall not make any charge or collect any fees for the support of prisoners committed on criminal process from any court in the county in which the jail is located. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Article 6: ACTIONS AGAINST SHERIFFS

30-A §431. Persons injured sue on sheriff's bond; endorsement of writ; costs; judgment

Any person injured by the neglect or misdoings of a sheriff, who has first determined the amount of those damages by judgment in a civil action against the sheriff, the sheriff's executors or administrators, or by a decree of the Probate Court allowing that claim, at the injured person's expense in the name of the Treasurer of State, may institute a civil action on the sheriff's official bond in the county where the sheriff was authorized to act and prosecute it to final judgment and execution. The injured person's name and place of residence or that of the injured person's attorney shall be endorsed on the writ, summons or complaint and the endorser alone is liable for costs. If judgment is rendered for the Treasurer of State, it shall be for the damages determined, or so much of those damages as remains unpaid, with interest. The party's name for whom the action was brought shall be set forth in the execution issued on that judgment. If the judgment is for the defendant, execution for costs shall be issued against the party for whom the action was brought. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §432. Additional actions on sheriff's bond; proceedings

Any other person having a right of action on a sheriff's bond may file an additional complaint in the same action in the office of the clerk of courts. The clerk shall issue a summons, directed to the defendant, specifying the cause of action and the amount demanded, returnable to the same court and endorsed by the name and place of residence of that other person or that person's attorney. The endorser is liable for costs like endorsers of writs, summonses and complaints. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Service; answer. The summons shall be served on the defendant and attachment may be made, as in an original action. After service, the person filing the complaint has all the rights of a plaintiff in the action. The defendant shall answer to the complaint, and judgment may be rendered on the complaint as if it were filed in an action originally instituted for the same cause.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Judgment; execution. When judgment is rendered against the defendant in such an action, damages shall be assessed on each complaint for the amount which the party filing it would recover in an action on the bond, with costs. Executions shall issue for that amount in the name of each party so recovering in the order in which the complaints were filed, but not beyond the amount of the bond. If judgment is for the defendant on any such complaint, execution for costs shall issue against the party filing it. No such action may be dismissed, except by order of court, without the consent of all plaintiffs.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §433. Exemption from arrest in civil action; proceedings on failure to pay execution; office vacated

No sheriff may be arrested upon any writ or execution in a civil action. When a judgment is rendered against the sheriff in the sheriff's private or official capacity, the execution on that judgment shall issue against the sheriff's property but not against the sheriff's body. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Sheriff's disclosure. The sheriff, after notice that execution has issued, unless upon a judgment for the sheriff's official delinquency, may cite the creditor and disclose the actual state of the sheriff's affairs in the manner provided for poor debtors arrested upon execution.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Filing with Governor; office vacated. If the execution is returned unsatisfied and the sheriff has not made a disclosure under subsection 1 or if the judgment was rendered for the sheriff's own official delinquency, the creditor may file an attested copy of the execution and return with the Governor, and serve on the sheriff a copy of that copy, attested by the Secretary of State, with a signed notice of the day on which the first copy was filed. If, within 40 days after this service, the sheriff does not pay the creditor the full debt with reasonable costs for copies and service of the copies, he thereby vacates the office of sheriff. When the office is vacated, the clerk may issue alias executions against the former sheriff's property and body, as in other cases.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §434. Copy of bond available; evidence

The Treasurer of State shall deliver an attested copy of a sheriff's bond to anyone applying and paying for it. That copy is competent evidence in any case relating to the sheriff's bond, unless its execution is disputed, in which case the court may order the treasurer to produce the bond in court for the purposes of the trial. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §435. Survival of actions against sheriff or deputy

Actions for the neglect or misdoings of a sheriff or the sheriff's deputies survive the sheriff and may be brought against the sheriff's executors or administrators. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Article 7: REMOVAL OF SHERIFF

30-A §441. Removal of sheriff

Whenever the county commissioners find that the sheriff is not faithfully or efficiently performing any duty imposed by this chapter or that the sheriff is improperly exercising or acting outside the sheriff's authority, the commissioners may file a complaint with the Governor describing in detail the facts of those actions or omissions and requesting the Governor to remove the sheriff from office and appoint another sheriff in that office for the remainder of the term. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Article 8: COUNTY LAW ENFORCEMENT FUNCTIONS

30-A §451. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Ambulance services. "Ambulance services" means those emergency services primarily designed to transport ill or injured persons to available medical facilities and to administer first aid and emergency life-support systems in the interim period.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Civil emergency services.

[ 2013, c. 462, §5 (RP) .]

3. Communications. "Communications" means a system for sending and receiving information to aid in law enforcement or law enforcement functions between fixed or mobile points, including telephone, teletype or radio systems. Communications also includes dispatching, which means the operation of sending messages and directing the operations of mobile units from a central fixed-base transmitter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Detention. In the case of an adult, "detention" means the confining of an adult held in lawful custody in a specially constructed or modified facility designed to ensure continued custody and control. Detention may be confinement before trial or another hearing by a court or confinement to serve court-imposed sentences or dispositions and may be in a jail or lock-up. In the case of a juvenile, "detention" has the same meaning as in Title 15, section 3003, subsection 4-B.

[ 1991, c. 493, §26 (AMD) .]

4-A. Emergency management. "Emergency management" means the coordination and implementation of an organized effort to mitigate, prepare for, respond to and recover from a disaster.

[ 2013, c. 462, §6 (NEW) .]

5. Emergency services. "Emergency services" means assistance given to one or more persons or areas, when there is imminent danger of damage or injury to property or personal health and safety, and includes ambulance services, emergency management agency services and rescue services.

[ 2013, c. 462, §7 (AMD) .]

6. Intelligence. "Intelligence" means the collection, storage, retrieval, analysis and use of information about persons known to be repeatedly violating the criminal law in a manner difficult to detect as part of a covertly planned, deliberate or organized attempt to undertake criminal acts.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Investigation. "Investigation" means the inquiry about, or examination or observation of, persons or objects to gather evidence concerning unlawful acts or the apprehension of wrongdoers. Investigation may also mean examination, inquiry or observation of persons or things in order to determine compliance with qualifications or requirements for the issuing of licenses or permits, when those actions are taken at the request of the issuing authority.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Jail. "Jail" means a specially constructed or modified facility designated by law or regularly used for detention for a period of up to 12 months.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Juvenile services. "Juvenile services" means the personnel, procedures and services provided to deal with delinquents or criminal offenders under 18 years of age. "Delinquent" means a person under 18 years of age who:

A. Is truant; [2011, c. 614, §22 (AMD).]

B. Behaves in an incorrigible or indecent and lascivious manner; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Knowingly and willfully associates with vicious, criminal or grossly immoral people; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Repeatedly deserts home without just cause. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2011, c. 614, §22 (AMD) .]

10. Laboratory services. "Laboratory services" means those services which concern the testing or analyzing of physical evidence, by chemical or physical science methods and techniques, in order to determine its properties, composition, attributes or other information required for law enforcement purposes.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

11. Law enforcement functions. "Law enforcement functions" means functions or services related to law enforcement, including patrol, laboratory services, intelligence, investigation, juvenile services, emergency services, detention and communications, whether or not those services are administered or directed through the sheriff's department or municipal police departments.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

12. Lock-up. "Lock-up" means a facility designated by law or regularly used for detention for a temporary period before trial or transfer to a jail or other facility.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

13. Patrol. "Patrol" means the regular and repeated circuit of the jurisdictional area as a method of deterring criminal activities, of observing or inspecting for possible violations or criminal activities, of providing for rapid response to calls for assistance and of maintaining order and the general peace. Patrol includes regulating and facilitating the movement of people and vehicles and maintaining highway safety by routine enforcement of the traffic laws and also the response to particular calls for assistance. Patrol may be conducted on foot or in a motor vehicle, aircraft or watercraft.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

14. Rescue. "Rescue" means those services required to free or save persons from imminent injury or death due to accidents or other emergencies.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2, C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8, 10 (AMD). 1989, c. 925, §12 (AMD). 1991, c. 493, §26 (AMD). 2011, c. 614, §22 (AMD). 2013, c. 462, §§5-7 (AMD).



30-A §452. Patrol

The sheriff in each county, in person or by the sheriff's deputies, to the extent the sheriff undertakes to patrol, shall patrol those areas in the county that have no local law enforcement but may not be required by law to patrol the entire county. The county commissioners, with the sheriff's agreement, may enter into a contract with a municipality under section 107 to provide specific patrol services by the sheriff's department in return for payment for these services. [1991, c. 478, (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 478, (AMD).



30-A §453. Communications centers

Each county may establish a communications center, separate from any communications function of the sheriff's department and capable of serving the communication needs of the county and the municipalities that may wish to use the center. [2013, c. 462, §8 (AMD).]

The county commissioners, after consulting with municipal officers, are responsible for setting policies for the communications center. They shall appoint a director or chief dispatcher who is responsible for carrying out their policies. The director or chief dispatcher, if qualified, may be the director of the county emergency management agency. [2013, c. 462, §8 (AMD).]

The county communications center shall provide communication services for the sheriff's department, county emergency management agency, county or municipal rescue or ambulance services, county or municipal fire departments or municipal police departments. [2013, c. 462, §8 (AMD).]

The county commissioners, after consulting with the director or chief dispatcher, may enter into an agreement with a municipality under section 107 to provide specific communications for municipal law enforcement functions, including dispatching of municipal units, in return for payment for these services. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2, C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8, 10 (AMD). 2013, c. 462, §8 (AMD).



30-A §453-A. Public safety answering point (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 104, §§A10,C10 (NEW). 1991, c. 232, §2 (RP).



30-A §454. Detention

Each county shall provide detention facilities, either within the county or, by contract with another county, outside the county. Counties may enter into an agreement under chapter 115 to provide consolidated detention facilities for the use of the agreeing counties. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §455. Investigation, intelligence or laboratory services

Counties may provide investigation, intelligence or laboratory services within the sheriff's department to aid county law enforcement, municipal police departments or the district attorney. The county may set uniform charges payable by municipalities for specific laboratory procedures or tests, when those charges reflect the actual cost of the procedures or tests, but may not require or accept any additional payments, other than the county tax, for investigation, intelligence or other laboratory services when they are provided to municipal departments or the district attorney. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §456. Rescue services

Each county may provide rescue services through the sheriff's department and deputies. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §457. Ambulance service

1. Scope of service. Each county may provide ambulance service:

A. To the entire county, omitting only those municipalities who request not to be included; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. By municipal-county contracts under section 107 or chapter 115, to those municipalities who enter into contracts, provided that county tax revenues are not used to support the ambulance services. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Method of service. Within the limits of subsection 1, the county may provide ambulance services by county personnel and vehicles or by contract with private organizations, corporations or persons, or with municipalities under section 107 or chapter 115.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §458. Juvenile services

Each county may provide juvenile services either through the sheriff's department or by other county personnel. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §458-A. Temporary holding capacity

By January 1, 1992, each county shall establish the capacity to hold a juvenile for 72 hours, excluding Saturday, Sunday and legal holidays, either in a temporary holding resource, as defined in Title 15, section 3003, subsection 26 or in a secure detention facility, as defined in Title 15, section 3003, subsection 24-A or shall establish a juvenile detention diversion project approved by the Department of Corrections. [1993, c. 354, §13 (AMD).]

SECTION HISTORY

1989, c. 925, §13 (NEW). 1991, c. 493, §27 (AMD). 1993, c. 354, §13 (AMD).



30-A §459. Administrative services

Each county may undertake administrative, management and supporting functions required to implement the law enforcement functions authorized by this chapter, including the recruitment and training of county personnel, maintenance of records and preservation of evidence, purchasing of necessary supplies and planning and budget preparation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §460. Victim and witness support

Each county is encouraged to establish a victim and witness support program to assist the victims and witnesses of criminal offenses in the prosecution of those offenses. Each county is further encouraged to hire, train and provide support staff to a qualified person or persons to carry out the victim and witness support program. The district attorney for the prosecutorial district in which the county is located shall administer any program established under this section. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §461. State reimbursement for costs of rescue services supported by communities with populations of less than 200

1. Reimbursement for costs. The State may reimburse communities with populations of less than 200 that have no Interstate 95 exit within the town limits of that town for those communities' costs of providing fire, ambulance or other rescue services for accidents that occur on Interstate 95.

[ 2005, c. 413, §1 (NEW) .]

2. Reimbursement for Rescue Services Fund. There is established within the Department of Public Safety the Reimbursement for Rescue Services Fund, referred to in this subsection as "the fund," as a dedicated fund to provide reimbursement for costs of rescue services as provided in subsection 1. The Commissioner of Public Safety may accept money into the fund from gifts, grants, bequests and donations and any appropriation or allocation that the commissioner determines necessary to carry out the purposes of this section.

[ 2005, c. 413, §1 (NEW) .]

SECTION HISTORY

2005, c. 413, §1 (NEW).



30-A §462. Aid to other law enforcement agencies

Except as otherwise provided by county charter or ordinance, the county commissioners may authorize the sheriff or other designee to request other counties to provide law enforcement officers to assist the requesting county. The county commissioner may authorize the sheriff or other designee to provide law enforcement officers to assist other counties when so requested by a properly authorized sheriff or other designee of the requesting county. [2013, c. 261, §1 (NEW).]

The authorizations of the county commissioners under this section must be accompanied by an agreement between the requesting county and the responding county that specifies which county is liable, if any liability is determined to exist, for personal injury or property damage caused by or occurring to the law enforcement officers of the responding county in the course of assisting the requesting county. [2013, c. 261, §1 (NEW).]

If a request for assistance is for a major unplanned incident that jeopardizes the health and welfare of the citizens of the requesting county and when delay may cause further jeopardy to life or property or in the case of jointly planned collaborative activity, the sheriff or the sheriff's designee may request assistance from or provide assistance to another county or law enforcement agency whether or not an agreement between the 2 counties or parties exists. Each law enforcement department shall assume its own liability to a 3rd party, except for liability incurred by the command or operational decisions made by the requesting department, which must be assumed by the requesting department. For the purposes of this paragraph, "major unplanned incident" means an extraordinary emergency to which a law enforcement agency is unable to adequately respond that presents a substantial and imminent danger to the public safety and that necessitates the cooperation or assistance of other law enforcement agencies. [2013, c. 261, §1 (NEW).]

The law enforcement officers of the responding county or law enforcement agency have the same authority as law enforcement officers within the limits of the requesting county, except as to the service of civil process and, when assisting the other county, have the same privileges and immunities as when acting within their own jurisdiction. [2013, c. 261, §1 (NEW).]

SECTION HISTORY

2013, c. 261, §1 (NEW).






Article 9: PARKING ENFORCEMENT SPECIALISTS

30-A §471. County volunteer parking enforcement programs

1. Programs established. Each sheriff's department may establish a program to deputize volunteer parking enforcement specialists to enforce handicapped parking restrictions in private parking lots within the county, in areas which are not within the jurisdiction of a municipal police department, pursuant to enforcement agreements entered into between the sheriff's department and the owners of those lots under section 3009, subsection 1, paragraph D.

[ 1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Qualifications. To qualify as a volunteer parking enforcement specialist, an applicant:

A. Must be at least 18 years of age; [1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. Must successfully complete a criminal history check to standards officially adopted by the sheriff's department; and [1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. Must successfully complete an examination and training program, as established in section 473. [1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

The sheriff's department should seek applicants who are handicapped.

[ 1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

3. Duties. After an applicant has qualified under subsection 2, the sheriff's department shall deputize the applicant as a volunteer parking enforcement specialist. A volunteer parking enforcement specialist shall:

A. Issue parking citations, tickets or oral warnings to operators of motor vehicles parked in violation of any handicapped parking restriction in private parking lots, pursuant to agreements entered into under section 3009, subsection 1, paragraph D; and [1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. Make referrals to a law enforcement agency when proper and appropriate. [1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A11,C10 (NEW).



30-A §472. Municipal volunteer parking enforcement programs

1. Programs established. Each municipal police department, with the approval of the municipal officers, may establish a program or contract with the sheriff to carry out a program to deputize volunteer parking enforcement specialists to enforce handicapped parking restrictions in private lots within the municipality, pursuant to enforcement agreements entered into between the police department and the owners of those lots under section 3009, subsection 1, paragraph D.

[ 1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Qualifications. To qualify as a volunteer parking enforcement specialist, an applicant:

A. Must be at least 18 years of age; [1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. Must successfully complete a criminal history check to standards officially adopted by the police department; and [1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. Must successfully complete an examination and training program, as established in section 473, except that the police department may conduct the local orientation. [1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

The police department should seek applicants who are handicapped.

[ 1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

3. Duties. After an applicant has qualified under subsection 2, the police department shall deputize the applicant as a volunteer parking enforcement specialist. A volunteer parking enforcement specialist shall:

A. Issue parking citations, tickets or oral warnings to operators of motor vehicles parked in violation of any handicapped parking restriction in private parking lots, pursuant to agreements entered into under section 3009, subsection 1, paragraph D; and [1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. Make referrals to a law enforcement agency when proper and appropriate. [1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A11,C10 (NEW).



30-A §473. Training and examination

1. Training manual. An applicant for the position of parking enforcement specialist shall be provided with a copy of a self-paced study guide and training manual approved by the Commissioner of Public Safety. The manual shall include, but is not limited to, instruction in:

A. What a ticket or citation is and how to issue one correctly; [1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. Reporting and referring cases to a law enforcement officer or agency when appropriate and avoiding confrontation; [1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. Communication and public relation skills that emphasize positive public relations and community education; and [1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

D. Basic first aid. [1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Examination. The Commissioner of Public Safety shall devise the examination for parking enforcement specialists. The sheriff's department shall offer examinations as needed.

[ 1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

3. Local orientation. Upon successful completion of the examination, applicants shall be given an orientation program by the sheriff's department on local ordinances and procedures.

[ 1989, c. 104, Pt. A, §11 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A11,C10 (NEW).









Subchapter 7: COUNTY EMPLOYMENT

Article 1: GENERAL PROVISIONS

30-A §501. Employment and dismissal of county employees

1. Employment. All county officers or department heads shall submit to the county commissioners or the County Personnel Board, if one has been established under article 2, the name of any person the county officer or department head proposes to employ or the names of more than one person from which the county commissioners or personnel board are to select a person for employment. The county commissioners or the County Personnel Board may approve the employment of the person or select a person for employment. If approval is withheld or a selection is not made, the county commissioners or the County Personnel Board, within 14 days after the name or names have been submitted, shall notify the county officer or department head of the reasons for their disapproval or failure to make a selection.

[ 1991, c. 548, Pt. D, §3 (AMD) .]

2. Qualifications. All county employees shall be appointed without regard to any political affiliation and solely on the basis of professional qualifications relating to the work to be performed or their potential for acquiring those qualifications.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2-A. Probationary period for corrections officials. Beginning October 1, 2009, a person who is hired as jailer, master, keeper or a subordinate assistant or employee under section 1501 must complete an employment probationary period that lasts for one year.

[ 2009, c. 106, §1 (NEW) .]

3. Dismissal, suspension, discipline. Following a reasonable probationary period consistent with the provisions of subsection 2-A and section 2701, a county officer or department head may dismiss, suspend or otherwise discipline a department employee only for cause, except as provided in paragraph A. Cause for dismissal, suspension or disciplinary action must be a just, reasonable, appropriate and substantial reason for the action taken that relates to or affects the ability, performance of duties, authority or actions of the employee or the public's rights or interests.

A. An employee may be dismissed by a county officer or department head only for cause and only with the prior approval of the county commissioners or personnel board, except that county employees may be laid off or dismissed, with the approval of the county commissioners or personnel board, to meet the requirements of budget reductions or governmental reorganization. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. In every case of suspension or disciplinary action other than dismissal, at the employee's request, the county commissioners or personnel board shall investigate the circumstances and fairness of the action and, if they find the charges unwarranted, shall order the employee's reinstatement to the employee's former position with no loss of pay, rights or benefits resulting from the suspension or disciplinary action. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2009, c. 106, §2 (AMD) .]

4. Application to county commissioners' employees. Subsections 1 and 3 do not apply to county employees directly employed by the county commissioners, unless a County Personnel Board has been established under article 2.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Application to chief deputy. Subsections 1, 2 and 3 do not apply to the appointment, dismissal, suspension or discipline of a chief deputy by a sheriff.

[ 2011, c. 15, §2 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 548, §D3 (AMD). 2001, c. 349, §5 (AMD). 2009, c. 106, §§ 1, 2 (AMD). 2011, c. 15, §2 (AMD).



30-A §502. Mandatory retirement age prohibited

No county or county officer may adopt any rule or take any action which requires a county employee, as a condition of employment, to retire at or before a specified age or after a specified number of years of service. All of the provisions of section 2704 relating to the prohibition of mandatory retirement of municipal employees also apply to and prohibit the mandatory retirement of county employees. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §503. Personnel records

1. Confidential records. The following records are confidential and not open to public inspection. They are not "public records" as defined in Title 1, section 402, subsection 3. These records include:

A. Except as provided in this paragraph, applications, resumes, letters and notes of reference, working papers, research materials, records, examinations and any other documents or records and the information they contain, solicited or prepared either by the applicant or the county for use in the examination or evaluation of applicants for positions as county employees.

(1) Notwithstanding any confidentiality provision other than this paragraph, applications, resumes and letters and notes of reference, other than those letters and notes of reference expressly submitted in confidence, pertaining to the applicant hired are public records after the applicant is hired.

(2) Telephone numbers are not public records if they are designated as "unlisted" or "unpublished" in an application, resume or letter or note of reference.

(3) This paragraph does not preclude union representatives from access to personnel records which may be necessary for the bargaining agent to carry out its collective bargaining responsibilities. Any records available to union representatives which are otherwise covered by this subsection shall remain confidential and are not open to public inspection; [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 402, §2 (RPR).]

B. County records containing the following:

(1) Medical information of any kind, including information pertaining to the diagnosis or treatment of mental or emotional disorders;

(2) Performance evaluations and personal references submitted in confidence;

(3) Information pertaining to the creditworthiness of a named employee;

(4) Information pertaining to the personal history, general character or conduct of members of an employee's immediate family; and

(5) Complaints, charges or accusations of misconduct, replies to those complaints, charges or accusations and any other information or materials that may result in disciplinary action. If disciplinary action is taken, the final written decision relating to that action is no longer confidential after the decision is completed if it imposes or upholds discipline. If an arbitrator completely overturns or removes disciplinary action from an employee personnel file, the final written decision is public except that the employee's name must be deleted from the final written decision and kept confidential. If the employee whose name was deleted from the final written decision discloses that the employee is the person who is the subject of the final written decision, the entire final written report, with regard to that employee, is public.

For purposes of this subparagraph, "final written decision" means:

(a) The final written administrative decision that is not appealed pursuant to a grievance arbitration procedure; or

(b) If the final written administrative decision is appealed to arbitration, the final written decision of a neutral arbitrator.

A final written administrative decision that is appealed to arbitration is no longer confidential 120 days after a written request for the decision is made to the employer if the final written decision of the neutral arbitrator is not issued and released before the expiration of the 120 days; and [1997, c. 770, §2 (AMD).]

C. Other information to which access by the general public is prohibited by law. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1997, c. 770, §2 (AMD) .]

1-A. Investigations of deadly force or physical force by law enforcement officer. The name of a law enforcement officer is not confidential under subsection 1, paragraph B, subparagraph (5) in cases involving:

A. The use of deadly force by a law enforcement officer; or [1991, c. 729, §6 (NEW).]

B. The use of physical force by a law enforcement officer resulting in death or serious bodily injury. [1991, c. 729, §6 (NEW).]

In cases specified in paragraphs A and B, regardless of whether disciplinary action is taken, the findings of any investigation into the officer's conduct are no longer confidential when the investigation is completed and a decision on whether to bring criminal charges has been made, except that if criminal charges are brought, the findings of the investigation remain confidential until the conclusion of the criminal case.

[ 1991, c. 729, §6 (NEW) .]

2. Employee right to review. On written request from an employee or former employee, a county official with custody of the records shall provide that employee, former employee or the employee's authorized representative with an opportunity to review the employee's personnel file, if the county official has a personnel file for that employee. These reviews shall take place during normal office hours at the location where the personnel files are maintained.

A. For the purposes of this subsection, a personnel file includes, but is not limited to, any formal or informal employee evaluations and reports relating to the employee's character, credit, work habits, compensation and benefits of which the county official has possession. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The records described in subsection 1, paragraph B, may also be examined by the employee to whom they relate, as provided in this subsection. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Constitutional obligations of a prosecutor. Notwithstanding this section or any other provision of law, this section does not preclude the disclosure of confidential personnel records and the information contained in those records to the Attorney General, a deputy attorney general, an assistant attorney general, a district attorney, a deputy district attorney, an assistant district attorney or the equivalent departments or offices in a federal jurisdiction that are related to the determination of and compliance with the constitutional obligations of the State or the United States to provide discovery to a defendant in a criminal matter. A person or entity participating in good faith disclosure under this subsection or participating in a related proceeding is immune from criminal and civil liability for the act of disclosure or for participating in the proceeding.

[ 2013, c. 201, §2 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 402, §2 (AMD). 1991, c. 229, §2 (AMD). 1991, c. 729, §6 (AMD). 1997, c. 770, §2 (AMD). 2013, c. 201, §2 (AMD).



30-A §504. Authority to act

Words in any statute, charter or ordinance giving authority to 3 or more persons authorize a majority to act when the statute, charter or ordinance does not otherwise specify. Notwithstanding any law to the contrary, a vacancy on an elected or appointed body does not in itself impair the authority of the remaining members to act unless a statute, charter or ordinance expressly prohibits the body from acting during the period of any vacancy and does not in itself affect the validity of any action no matter when taken. [2007, c. 396, §2 (NEW); 2007, c. 396, §4 (AFF).]

SECTION HISTORY

2007, c. 396, §2 (NEW). 2007, c. 396, §4 (AFF).






Article 2: COUNTY PERSONNEL BOARD

30-A §521. Establishment

The county commissioners may establish, after a public hearing, a County Personnel Board. The County Personnel Board has the duties and powers set forth in section 501 and this article. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §522. Membership, terms and compensation

The County Personnel Board shall be composed of 3 or 5 members who may not be county officers or employees. The county commissioners shall appoint the members. The term of office of the members is 3 years, except that for the first appointment approximately 1/3 of the members shall be appointed for one year, approximately 1/3 for 2 years and the remainder for 3 years. Vacancies shall be filled for the remainder of the term of the vacated appointment. The board shall elect its own chair annually. The members may receive $25 a day for the time actually spent in the discharge of their duties and their necessary expenses. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 104, Pt. D, §1 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10,D1 (AMD).



30-A §523. Powers and duties

1. Duties. The board shall:

A. Appoint a director; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Approve appointments as authorized under section 501; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Investigate and make orders in cases of dismissal, suspension or other disciplinary action as authorized under section 501; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Investigate, hold hearings and report its findings, recommendations and orders for the purpose of approving appointments and dismissals, or reviewing suspensions or other disciplinary actions; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Enforce the rules made under subsection 2, paragraph A; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Receive, review and send to the county commissioners and sheriff the annual report of the director. The director's report may be supplemented by any additional comment, criticism or suggestions for the more effectual accomplishment of the purposes of this subchapter that the commission may care to submit; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. Keep full and complete minutes of its proceedings, which are, subject to reasonable rules, open to public inspection. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Powers. The board may:

A. After a public hearing, adopt or amend rules relating to:

(1) Examination or standards for appointments;

(2) Probationary period;

(3) Reinstatement;

(4) Demotion;

(5) Suspension, layoff or dismissal;

(6) Provisional, emergency, exceptional and temporary appointments; and

(7) Leave of absence, resignation, hours of service, vacations and sick leave; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. In the course of any investigation through any member of the board, administer oaths and subpoena and require the attendance of witnesses and the production of books, papers, public records and other documentary evidence relating to the investigation.

(1) If any person refuses to comply with any subpoena issued under this section or to testify to any matter regarding which that person which may be lawfully interrogated, the Superior Court in the county on application of any one of the members of the commission or of the director, when authorized by the commission, may issue an order requiring that person to comply with the subpoena and to testify. The court may punish any failure to obey this order as contempt of court. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §524. Director; qualifications; tenure; compensation; powers and duties

At the time of appointment, the director must be a person familiar with the principles, methods and techniques of public personnel administration on the merit basis. The director's tenure of office is at the will of the personnel board and the director shall receive the compensation set by the board with the county commissioners' approval. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The director shall administer and make effective this subchapter and the rules of the personnel board. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).









Subchapter 8: COUNTY RECORDS LAW

30-A §551. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 304, §4 (RP).



30-A §552. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 304, §4 (RP).



30-A §553. General requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 304, §4 (RP).



30-A §554. County Records Board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 304, §4 (RP).



30-A §555. Powers and duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 304, §4 (RP).



30-A §556. Assistance to counties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 304, §4 (RP).



30-A §557. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 304, §4 (RP).









Chapter 3: COUNTY BUDGET AND FINANCES

Subchapter 1: TAX ASSESSMENT AND BUDGET PROCESS

Article 1: ASSESSMENT OF TAXES; GENERALLY

30-A §701. Annual estimates for county taxes

Except as otherwise provided, the county commissioners shall make the county estimates and cause the taxes to be assessed as follows. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Forms. The county estimates must be made in the manner approved by the Office of the State Auditor.

[ 2003, c. 105, §1 (AMD); 2013, c. 16, §10 (REV) .]

2. Preparation of estimates. In order to assess a county tax, the county commissioners, in accordance with the schedule established in the county charter or, if the county does not have a charter, by the end of the state fiscal year, shall prepare estimates of the sums necessary to pay the expenses that have accrued or may probably accrue for the coming year for correctional services. The estimates must be drawn so as to authorize the appropriations to be made for correctional services.

[ 2015, c. 335, §8 (RPR) .]

2-A. Tax assessment for correctional services.

[ 2015, c. 335, §9 (RP) .]

2-B. Retirement of fiscal year 2007-08 county jail debt.

[ 2015, c. 335, §10 (RP) .]

2-C. Tax assessment for correctional services beginning July 1, 2015. Beginning July 1, 2015, the counties shall annually collect no less than $62,172,371 from municipalities for the provision of correctional services in accordance with this subsection. The counties may collect an amount that is more than the base assessment limit established in this subsection, except that the additional amount each year may not exceed the base assessment limit as adjusted by the growth limitation factor established in section 706-A, subsection 3 or 3%, whichever is less. For the purposes of this subsection, "correctional services" includes management services, personal services, contractual services, commodity purchases, capital expenditures and all other costs, or portions thereof, necessary to maintain and operate correctional services. "Correctional services" does not include county jail debt unless there is a surplus in the account that pays for correctional services at the end of the state fiscal year.

The assessment to municipalities within each county may not be greater or less than the base assessment limit, which is:

A. A sum of $4,287,340 in Androscoggin County; [2015, c. 335, §11 (NEW).]

B. A sum of $2,316,666 in Aroostook County; [2015, c. 335, §11 (NEW).]

C. A sum of $11,575,602 in Cumberland County; [2015, c. 335, §11 (NEW).]

D. A sum of $1,621,201 in Franklin County; [2015, c. 335, §11 (NEW).]

E. A sum of $1,670,136 in Hancock County; [2015, c. 335, §11 (NEW).]

F. A sum of $5,588,343 in Kennebec County; [2015, c. 335, §11 (NEW).]

G. A sum of $3,188,700 in Knox County; [2015, c. 335, §11 (NEW).]

H. A sum of $2,657,105 in Lincoln County; [2015, c. 335, §11 (NEW).]

I. A sum of $1,228,757 in Oxford County; [2015, c. 335, §11 (NEW).]

J. A sum of $5,919,118 in Penobscot County; [2015, c. 335, §11 (NEW).]

K. A sum of $878,940 in Piscataquis County; [2015, c. 335, §11 (NEW).]

L. A sum of $2,657,105 in Sagadahoc County; [2015, c. 335, §11 (NEW).]

M. A sum of $5,363,665 in Somerset County; [2015, c. 335, §11 (NEW).]

N. A sum of $2,832,353 in Waldo County; [2015, c. 335, §11 (NEW).]

O. A sum of $2,000,525 in Washington County; and [2015, c. 335, §11 (NEW).]

P. A sum of $8,386,815 in York County. [2015, c. 335, §11 (NEW).]

[ 2015, c. 335, §11 (NEW) .]

3. Public hearing. The county commissioners shall hold a public hearing in the county on these estimates before the end of the county's fiscal year. They shall publish a notice of the hearing at least 10 days before the hearing in a newspaper of general circulation within the county. Written notice and a copy of the estimates must be sent by mail or delivered in person to the clerk of each municipality in the county at least 10 days before the hearing. The municipal clerk shall notify the municipal officers of the receipt of the estimates.

[ 2007, c. 663, §2 (AMD) .]

4. Meeting with legislative delegation.

[ 2003, c. 696, §7 (RP) .]

SECTION HISTORY

1987, c. 737, §§A2, C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 23, (AMD). 1989, c. 104, §§C8, 10 (AMD). 2003, c. 105, §1 (AMD). 2003, c. 696, §§6, 7 (AMD). 2007, c. 653, Pt. A, §§7-9 (AMD). 2007, c. 663, §§1, 2 (AMD). 2009, c. 1, Pt. Q, §1 (AMD). 2009, c. 415, Pt. A, §14 (AMD). 2011, c. 315, §§1, 2 (AMD). 2011, c. 315, §4 (AFF). 2011, c. 431, §1 (AMD). 2011, c. 431, §2 (AFF). 2013, c. 16, §10 (REV). 2013, c. 598, §3 (AMD). 2015, c. 335, §§8-11 (AMD).



30-A §702. Estimates recorded and sent to State Auditor

The county clerk shall record the estimates made under section 701. A copy of the estimates must be signed by the chair of the county commissioners and attested to by the county commissioners' clerk. On or before the first day of the fiscal year, the clerk shall transmit that copy to the State Auditor, who shall retain the copy for 3 years. These records are a public record at the office of the county commissioners in the county that submitted those records. [2007, c. 663, §3 (AMD).]

1. Estimates sent to Legislature for approval; amendments.

[ 2003, c. 105, §2 (RP); 2003, c. 696, §8 (RP) .]

2. Records.

[ 2003, c. 105, §2 (RP); 2003, c. 696, §8 (RP) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 105, §2 (RPR). 2003, c. 178, §1 (AMD). 2003, c. 696, §8 (RPR). 2007, c. 663, §3 (AMD).



30-A §703. Acceptance of state and federal grants

A county may accept and expend grants. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Federal. Counties may apply for and accept and expend Federal Government grants for any purpose for which Federal Government grants are available to counties, either directly or through the State.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. State. Counties may apply for and accept and expend state grants for any purpose for which state grants are available to counties, either directly or through a state agency.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Application. This section is not intended to increase, expand or broaden the powers of the counties or to apply to the general revenue sharing funds of the counties.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §704. Federal funds received by counties

1. Anticipated federal funds. Any county which receives federal funds shall provide for the expenditure of those funds in accordance with the laws and procedures governing the expenditure of its own revenue and shall record estimates of the expenditure as provided in section 702.

[ 2003, c. 105, §3 (AMD) .]

2. Procedure if federal funds could not be anticipated. If federal funds become available to the county for expenditure by the county, and if the availability of those funds could not reasonably have been anticipated and included in the estimate adopted for the fiscal year in question, the county may accept and spend these funds in compliance with federal and state law. Upon application for those funds and upon receipt of those funds, the chair of the county commissioners shall submit to the clerk of each municipality in the county a statement:

A. Describing the proposed federal expenditure in the same manner as it would be described in the estimate; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Containing a statement as to why the availability of these federal funds and the necessity of their expenditure could not have been anticipated in time for that expenditure to be adopted as part of the estimates for that particular fiscal year. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2005, c. 79, §3 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 105, §3 (AMD). 2005, c. 79, §3 (AMD).



30-A §705. Grants to agencies outside of county government

Any grants placed in the county budget by the Legislature to any agency outside of the regular county departments shall be paid to those agencies on a quarterly basis. The commissioners may withhold funds from an agency if there is evidence that funds have been misappropriated or misapplied by the agency. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §706. Apportionment of county tax; warrants

When a county tax is authorized, the county commissioners shall apportion it upon the municipalities, unorganized territory and other places in that county according to the most recent state valuation. They may add to the sum authorized an amount not exceeding 2% of that sum, if a fractional division necessitates that addition and if they demonstrate that necessity in the record of that apportionment. The county commissioners shall establish the date for the payment of the tax. The date may not be earlier than the first day of the following September. [2009, c. 625, §1 (AMD).]

No later than the 15th of July preceding the date established for payment of the tax, the county commissioners shall issue their warrant to the assessors of the municipalities and other places and to the State Tax Assessor for the unorganized territory within that county. Those officers shall assess the sum apportioned to their tax jurisdiction and commit their assessment for collection in the same manner as other amounts to be raised by the property tax during the tax year to which the county tax warrant applies. [2009, c. 625, §1 (NEW).]

If a municipality or place or the State Tax Assessor must make a supplemental assessment due to failure by the county commissioners to issue their warrant by July 15th, the county must bear the costs of that supplemental assessment. Those costs may be recovered by the tax jurisdiction through an offset against the county tax that the tax jurisdiction would otherwise be required to pay over to the county. [2009, c. 625, §1 (NEW).]

The county may collect delinquent county taxes and charge interest on delinquent county taxes as provided under Title 36, sections 891 and 892-A. [2009, c. 625, §1 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2009, c. 625, §1 (AMD).



30-A §706-A. Limitation on county assessments

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Average personal income growth" has the same meaning as under Title 5, section 1531, subsection 2. [2015, c. 267, Pt. L, §11 (AMD).]

B. "County assessment" means total annual county appropriations reduced by all resources available to fund those appropriations other than the county tax. [2015, c. 335, §12 (AMD).]

C. [2015, c. 267, Pt. L, §11 (RP).]

D. "Property growth factor" means the percentage equivalent to a fraction, established by a county, whose denominator is the total valuation of all municipalities, plantations and unorganized territory in the county, and whose numerator is the amount of increase in the assessed valuation of any real or personal property in those jurisdictions that became subject to taxation for the first time, or taxed as a separate parcel for the first time for the most recent property tax year for which information is available, or that has had an increase in its assessed valuation over the prior year's valuation as a result of improvements to or expansion of the property. [2015, c. 335, §12 (AMD).]

E. [2015, c. 267, Pt. L, §11 (RP).]

[ 2015, c. 267, Pt. L, §11 (AMD); 2015, c. 335, §12 (AMD) .]

2. County assessment limit. Except as otherwise provided in this section, a county may not in any year adopt a county assessment that exceeds the county assessment limit established in this subsection.

A. The county assessment limit for the first fiscal year for which this section is effective is the county assessment for the county for the immediately preceding fiscal year multiplied by one plus the growth limitation factor pursuant to subsection 3. [2005, c. 2, Pt. B, §1 (NEW); 2005, c. 2, Pt. B, §§2, 4 (AFF); 2005, c. 12, Pt. WW, §14 (AFF).]

B. The county assessment limit for subsequent fiscal years is the county assessment limit for the preceding year multiplied by one plus the growth limitation factor pursuant to subsection 3. [2005, c. 621, §8 (AMD).]

C. If a previous year's county assessment reflects the effect of extraordinary, nonrecurring events, the county may submit a written notice to the State Tax Assessor requesting an adjustment in its county assessment limit. [2005, c. 2, Pt. B, §1 (NEW); 2005, c. 2, Pt. B, §§2, 4 (AFF); 2005, c. 12, Pt. WW, §14 (AFF).]

[ 2005, c. 621, §8 (AMD) .]

3. Growth limitation factor. The growth limitation factor is the average personal income growth plus the property growth factor.

A. [2015, c. 267, Pt. L, §12 (RP).]

B. [2015, c. 267, Pt. L, §12 (RP).]

[ 2015, c. 267, Pt. L, §12 (AMD) .]

4. Adjustment for new state funding. If the State provides net new funding to a county for existing services funded in whole or in part by the county assessment, other than required state mandate funds pursuant to section 5685 that do not displace current county assessment expenditures, the county shall lower its county assessment limit in that year in an amount equal to the net new funds. For purposes of this subsection, "net new funds" means the amount of funds received by the county from the State in that fiscal year, with respect to services funded in whole or in part by the county assessment, less the product of the following: the amount of such funds received in the prior fiscal year multiplied by one plus the growth limitation factor described in subsection 3. If a county receives net new funds in any fiscal year for which its county assessment limit has not been adjusted as provided in this subsection, the county shall adjust its county assessment limit in the following year in an amount equal to the net new funds.

[ 2005, c. 683, Pt. I, §1 (AMD) .]

5. Exceeding county assessment limit; extraordinary circumstances. The county assessment limit established in subsection 2 may be exceeded for extraordinary circumstances only under the following circumstances.

A. The extraordinary circumstances must be circumstances outside the control of the county budget authority, including:

(1) Catastrophic events such as natural disaster, terrorism, fire, war or riot;

(2) Unfunded or underfunded state or federal mandates;

(3) Citizens' initiatives or other referenda;

(4) Court orders or decrees; or

(5) Loss of state or federal funding.

Extraordinary circumstances do not include changes in economic conditions, revenue shortfalls, increases in salaries or benefits, new programs or program expansions that go beyond existing program criteria and operation. [2005, c. 2, Pt. B, §1 (NEW); 2005, c. 2, Pt. B, §§2, 4 (AFF); 2005, c. 12, Pt. WW, §14 (AFF).]

B. The county assessment limit may be exceeded only as provided in subsection 7. [2005, c. 2, Pt. B, §1 (NEW); 2005, c. 2, Pt. B, §§2, 4 (AFF); 2005, c. 12, Pt. WW, §14 (AFF).]

C. Exceeding the county assessment limit established in subsection 2 permits the county assessment to exceed the county assessment limit only for the year in which the extraordinary circumstance occurs and does not increase the base for purposes of calculating the county assessment limit for future years. [2005, c. 2, Pt. B, §1 (NEW); 2005, c. 2, Pt. B, §§2, 4 (AFF); 2005, c. 12, Pt. WW, §14 (AFF).]

D. For fiscal years 2005-06 and 2006-07 in Sagadahoc County, and fiscal years 2006 and 2007 in Lincoln County, that portion of the county assessment that is attributable to the costs of construction, debt service, operation and maintenance of a new jail facility authorized under chapter 17 is not subject to paragraphs A, B and C or to subsections 2, 6 and 7. Notwithstanding subsection 2, paragraph A, the county assessment limit for fiscal year 2007-08 for Sagadahoc County and fiscal year 2008 in Lincoln County is the county assessment for each county for the previous fiscal year, multiplied by one plus the growth limitation factor pursuant to subsection 3. Notwithstanding subsection 2, paragraph C, the county assessments for Sagadahoc County in fiscal year 2008-09 and subsequent fiscal years and for Lincoln County in fiscal year 2009 and subsequent fiscal years are subject to subsection 2, paragraph B. [2005, c. 348, §1 (NEW).]

[ 2005, c. 2, Pt. B, §1 (NEW); 2005, c. 2, Pt. B, §§2, 4 (AFF); 2005, c. 12, Pt. WW, §14 (AFF); 2005, c. 348, §1 (AMD) .]

6. Increase in county assessment limit. The county assessment limit established in subsection 2 may be increased for other purposes only as provided in subsection 7.

[ 2005, c. 2, Pt. B, §1 (NEW); 2005, c. 2, Pt. B, §§2, 4 (AFF); 2005, c. 12, Pt. WW, §14 (AFF) .]

7. Process for exceeding county assessment limit. A county may exceed or increase the county assessment limit only if approved by a vote of a majority of all the members of both the county budget committee or county budget advisory committee and the county commissioners.

Unless a county charter otherwise provides or prohibits a petition and referendum process, if a written petition, signed by at least 10% of the number of voters voting in the last gubernatorial election in the county, requesting a vote on the question of exceeding the county assessment limit is submitted to the county commissioners within 30 days of the commissioners' vote pursuant to this subsection, the article voted on by the commissioners must be submitted to the legal voters in the next regular election or a special election called for that purpose. The election must be held within 45 days of the submission of the petition. The election must be called, advertised and conducted according to the law relating to municipal elections, except that the registrar of voters is not required to prepare or the clerk to post a new list of voters, the filing requirement contained in section 2528 does not apply and absentee ballots must be prepared and made available at least 14 days prior to the date of the referendum. For the purpose of registration of voters, the registrar of voters must be in session the secular day preceding the election. The voters shall indicate by a cross or check mark placed against the word "Yes" or "No" their opinion on the article. The results must be declared by the county commissioners and entered upon the county records.

[ 2005, c. 2, Pt. B, §4 (AFF); 2005, c. 12, Pt. WW, §10 (AMD); 2005, c. 12, Pt. WW, §§13, 14 (AFF) .]

8. Treatment of surplus; reserves. Any county tax revenues collected by a county in any fiscal year in excess of its county assessment limit, as determined by a final audited accounting, must be transferred to a county tax relief fund, which each county must establish, and used to reduce county assessments in subsequent fiscal years. Nothing in this subsection limits the ability of a county to maintain adequate reserves.

[ 2005, c. 2, Pt. B, §1 (NEW); 2005, c. 2, Pt. B, §§2, 4 (AFF); 2005, c. 12, Pt. WW, §14 (AFF) .]

9. Enforcement. If a county adopts a county assessment in violation of this section, the State Tax Assessor may require the county to adjust its county assessment downward in an amount equal to the illegal county assessment and impose such other penalties as the Legislature may provide.

[ 2005, c. 2, Pt. B, §1 (NEW); 2005, c. 2, Pt. B, §§2, 4 (AFF); 2005, c. 12, Pt. WW, §14 (AFF) .]

SECTION HISTORY

2005, c. 2, §B1 (NEW). 2005, c. 2, §§B2,4 (AFF). 2005, c. 12, §WW10 (AMD). 2005, c. 12, §WW14 (AFF). 2005, c. 348, §1 (AMD). 2005, c. 621, §§5-8 (AMD). 2005, c. 683, §I1 (AMD). 2007, c. 653, Pt. A, §10 (AMD). 2015, c. 267, Pt. L, §§11, 12 (AMD). 2015, c. 335, §12 (AMD).



30-A §707. Illegal assessments

All assessments under this Part made by the county commissioners which include sums assessed for an illegal object are not void, nor shall any error, mistake, omission or inclusion of illegal sums in the assessment by the county commissioners void any part of the assessment that is assessed for legal purposes. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Any person paying a tax assessed for an illegal object may bring a civil action against the county in the Superior Court for the same county and may recover as much of the sum paid as was assessed for an illegal object, with 25% interest and costs and any damages which that person has sustained because of the mistakes, errors or omissions of the commissioners. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §708. Alternative fiscal year

The county commissioners of a county may adopt a July 1st to June 30th fiscal year. A county may raise one or 2 taxes during a single valuation, if the taxes raised are based on appropriations made for one or more county fiscal years none of which exceeds 18 months. A county fiscal year may extend beyond the end of the current tax year. The county commissioners, when changing the county's fiscal year, may for transition purposes, adopt one or more fiscal years not longer than 18 months each. [2009, c. 391, §2 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2009, c. 391, §2 (AMD).



30-A §709. County correctional services budgets presented to State Board of Corrections (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 653, Pt. A, §11 (NEW). 2011, c. 374, §4 (AMD). 2015, c. 335, §13 (RP).



30-A §710. County correctional services budget procedure (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 653, Pt. A, §12 (NEW). 2011, c. 374, §5 (AMD). 2013, c. 598, §§4-6 (AMD). 2015, c. 335, §14 (RP).






Article 2: ANDROSCOGGIN COUNTY BUDGET COMMITTEE

30-A §721. Purpose

The purpose of this article is to establish in Androscoggin County a method of appropriating money for county expenditures, including the salaries for county officers, according to a budget that must first be adopted by a budget committee and must then be submitted to the county commissioners. This article amends the statutory method in sections 2, 701 and 702 by creating a committee elected by Androscoggin County municipal officers with authority to adopt or amend the budget subject to review and revision by the county commissioners and, if revised, subject to subsequent acceptance or rejection by the budget committee as provided in this article. This article applies only to Androscoggin County. [1999, c. 253, §1 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 253, §1 (AMD).



30-A §722. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. County commissioners. "County commissioners" means the county commissioners of Androscoggin County.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Municipal officials. "Municipal officials" means the mayor, aldermen, councillors or manager of a city and the selectmen, councillors or manager of a town located in Androscoggin County.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §723. Androscoggin County budget committee

In Androscoggin County there is established a budget committee to carry out the purposes of this article. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Membership. The budget committee consists of 11 members, 3 members from each commissioner district selected as provided in this section and 2 members of the Androscoggin County legislative delegation elected by the legislative delegation. The members from the Androscoggin County legislative delegation may vote on committee matters. The county commissioners serve on the committee in an advisory capacity only and may not vote on any committee matters.

In 1989, and every 3rd year thereafter, at least 90 days before the end of the fiscal year, the 11 members are elected by the following procedure.

A. The county commissioners shall notify all municipal officers in the county to caucus by county commissioner districts at a specified date, time and place for the purpose of nominating at least 3 residents of the district of voting age as candidates for the county budget committee. At least 2 of the persons nominated must not be municipal officials. A county commissioner shall serve as nonvoting moderator for that district caucus. Nominations shall be received from the floor and require a majority vote of those present to be approved. The names of those duly nominated shall be recorded and forwarded to the county commissioners to be placed on a written ballot. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The county commissioners shall have written ballots printed with the names of those candidates selected in each county commissioner district under paragraph A. Each commissioner district shall require a separate ballot and each ballot shall specify each candidate's full name and municipality. The county commissioners shall distribute the appropriate ballots to each municipality within a commissioner district. The municipal officers shall vote, as a board, for 3 budget committee members from the candidates on the ballot. The municipal officers must vote for at least 2 candidates who are not municipal officials. After voting, the municipal officers shall return the ballot to the county commissioners by a certain date. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The ballots shall be counted at a regular meeting of the county commissioners. Each municipality's vote shall be weighted according to the formula set out in paragraph D to ensure that each municipality's vote reflects its proportion of the commissioner district's total population. The 2 candidates with the highest vote totals and who are not municipal officials and the candidate with the otherwise highest vote total are elected to membership on the county budget committee for each district. The county commissioners shall:

(1) Notify each municipality, in writing, of the election results; and

(2) Certify the results to the Secretary of State. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The votes of each municipality shall be multiplied by the figure next to the municipality's name as follows:

(1) For Commissioner District Number One:

(a) Durham, 975;

(b) Greene, 1176;

(c) Leeds, 577;

(d) Lisbon, 2619;

(e) Livermore, 607;

(f) Livermore Falls, 931;

(g) Sabattus, 1294;

(h) Turner, 1435; and

(i) Wales, 381;

(2) For Commissioner District Number 2:

(a) Auburn, 6935;

(b) Mechanic Falls, 937;

(c) Minot, 671; and

(d) Poland, 1454; and

(3) For Commissioner District Number 3:

(a) Lewiston, 1.

These adjustment figures must be revised after each decennial census. [2009, c. 650, §1 (RPR).]

E. The Androscoggin County legislative delegation shall caucus and choose its 2 budget committee members for a term to be set by the delegation. [1999, c. 253, §3 (NEW).]

[ 2009, c. 650, §1 (AMD) .]

2. Duties. The county budget committee shall review the budget and estimates, including the salaries for county officers, prepared by the county commissioners, and shall approve a final county budget as provided in this article.

[ 1999, c. 253, §4 (AMD) .]

3. Term of office. The term of office for budget committee members is 3 years.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Vacancies. A vacancy occurring on the budget committee must be filled by the committee for the balance of the unexpired term. The person appointed to fill the vacant office must be from the same municipality or county as the person vacating the office.

A legislative vacancy occurring on the budget committee must be filled by the Androscoggin County legislative delegation for the balance of the unexpired term.

[ 1999, c. 253, §4 (AMD) .]

5. Expenses. Members shall serve without compensation, but shall be reimbursed from the county treasury for expenses lawfully incurred by them in the performance of their duties.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 253, §§2-4 (AMD). 2009, c. 650, §1 (AMD).



30-A §724. Budget committee organization

The budget committee shall conduct its meetings in public at the county courthouse. The county commissioners shall direct the county clerk to call an organizational meeting of the budget committee at least 60 days before the end of the county's fiscal year. The county commissioners shall provide the committee with necessary clerical assistance, office expenses and suitable meeting space, as well as access to county files and information. The budget committee shall select its own chairman, vice-chairman and secretary. The budget committee shall adopt its own rules or procedures and bylaws. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §725. Budget procedure

1. Proposed budget. The county commissioners shall submit itemized budget estimates, as described in sections 701 and 702, and a capital improvement program to the budget committee in a timely fashion at least 60 days before the end of the county's fiscal year.

[ 1993, c. 573, §1 (AMD) .]

2. Public hearing on commissioners' budget. The budget committee shall review the proposed itemized budgets prepared by the county commissioners, together with any supplementary material prepared by the head of each county department or provided by any independent board or institution or another governmental agency. The budget committee shall hold a public hearing, with notice as provided in subsection 4, on the proposed itemized budgets prepared by the county commissioners.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Budget committee process. After the public hearing required under subsection 2 is completed, the budget committee may increase, decrease, alter or revise the proposed budgets provided that:

A. The budget committee shall enter into its minutes an explanation for any change in the estimated expenditures and revenues as initially presented by the county commissioners; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The total estimated revenues, together with the amount of county tax to be levied, must equal the total estimated expenditures. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Public hearing on revised budget. The budget committee shall hold at least one additional public hearing in the county on the proposed budget, as revised by the budget committee, before the end of the county's fiscal year and before the final adoption of the budget. Notice of the hearing must be given at least 10 days before the hearing in all newspapers of general circulation within the county. Written notice and a copy of the proposed budget shall be mailed or delivered in person to the clerk of each municipality in the county. The municipal clerk shall notify the municipal officials of the proposed budget.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Adoption of budget. After the public hearing or hearings held under subsection 4 are completed, the budget committee shall adopt a final budget and transmit that budget to the county commissioners. The county commissioners may not revise the budget adopted by the budget committee, except by unanimous vote of the commissioners elected. If the adopted budget is changed by the county commissioners, the budget committee may reject that change by a 2/3 vote of its membership. Those actions are final and are not subject to further action by either county commissioners or the budget committee. The budget and the capital improvement program submitted under subsection 1 must be finally adopted by a majority vote of the budget committee at a duly called meeting held before the end of the county's fiscal year.

[ 1999, c. 253, §5 (AMD) .]

6. Final budget approval.

[ 1999, c. 253, §6 (RP) .]

7. Assessment of taxes. The budget as approved under this article is the final authorization for the assessment of county taxes. The budget must be sent to the county commissioners and the county tax authorized apportioned and collected in accordance with section 706.

[ 1999, c. 253, §7 (AMD) .]

8. Interim budget. Until a budget is finally adopted, the county shall operate on an interim budget which may not exceed the previous year's budget.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Surplus funds.

[ 2005, c. 84, §1 (RP) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 573, §§1,2 (AMD). 1999, c. 253, §§5-8 (AMD). 2005, c. 84, §1 (AMD).



30-A §726. Budget amendments

The approved budget governs the expenditures of the county during the fiscal year. No expenses may be incurred in excess of those shown in the approved budget, but the county commissioners may transfer funds as provided in section 922, and the budget may be from time to time revised by the preparation and submission of a proposed amended budget by the county commissioners to the budget committee. The budget committee shall within 15 calendar days approve, disapprove or amend this revised budget. A report of approval of a revised budget must be transmitted to the State Auditor within 15 days of the approval. [1999, c. 253, §9 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 253, §9 (AMD).



30-A §727. Filing of county budget

A copy of the final budget and any subsequent amendments shall be filed, on forms approved by the Office of the State Auditor, with the State Auditor, who shall retain them for 3 years. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2013, c. 16, §10 (REV).






Article 3: AROOSTOOK COUNTY BUDGET COMMITTEE

30-A §731. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§C5,C10 (RP).



30-A §732. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§C5,C10 (RP).



30-A §733. Aroostook County budget committee (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§C5,C10 (RP).



30-A §734. Budget committee organization (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§C5,C10 (RP).



30-A §735. Budget procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§C5,C10 (RP).



30-A §736. Budget amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§C5,C10 (RP).



30-A §737. Filing of county budget (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§C5,C10 (RP).



30-A §738. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§C5,C10 (RP).






Article 3-A: AROOSTOOK COUNTY FINANCE COMMITTEE

30-A §739. Aroostook County finance committee

In Aroostook County, there is established a finance committee to carry out the purposes of this article. As used in this article, "county commissioners" means the county commissioners of Aroostook County. [1989, c. 475, §§1, 2 (NEW).]

1. Membership. The finance committee shall consist of 9 members, 3 members from each commissioner district elected as provided in this subsection. The county commissioners shall designate 3 district subdivisions within each district from each of which one member of the finance committee shall be elected.

A. Finance committee members shall be elected on the Tuesday following the first Monday of November in each even-numbered year. Nominations for the office of finance committee member are to be nonpartisan and are to be made by petition in accordance with Title 21-A, chapter 5, subchapter II, except that candidates need not verify by oath or affirmation that they are not enrolled in a party and the number of signatures of voters on a nomination petition for a candidate in each district subdivision must be at least 25 and not more than 40. The election must be conducted and the results determined as provided for the election of county commissioners in section 61. [1989, c. 475, §§1, 2 (NEW); 1989, c. 686, (AMD).]

B. Before the first election of finance committee members, the county commissioners shall designate 5 district subdivisions for which members of the finance committee shall serve initial terms of 4 years, and 4 district subdivisions for which members of the finance committee shall serve initial terms of 2 years. All subsequent terms are for 4 years. The county commissioners shall reapportion these subdivisions after each Federal Decennial Census. [1989, c. 475, §§1, 2 (NEW).]

C. The finance committee shall annually elect a chair from among its members. [1989, c. 475, §§1, 2 (NEW).]

D. A vacancy occurring on the finance committee shall be filled by the committee, subject to confirmation by a majority of the county commissioners, for the balance of the unexpired term. The person appointed to fill the vacant office must be from the same municipality or unorganized territory as the person vacating the office. [1989, c. 475, §§1, 2 (NEW).]

E. Members shall serve without compensation. [1989, c. 475, §§1, 2 (NEW).]

F. The county finance committee shall review and approve the budget and estimates, including the budget for municipal services in the unorganized territory prepared by the county commissioners. [1989, c. 475, §§1, 2 (NEW).]

[ 1989, c. 475, §§1, 2 (NEW); 1989, c. 686, (AMD) .]

SECTION HISTORY

1989, c. 475, §§1,2 (NEW). 1989, c. 686, (AMD).



30-A §739-A. Finance committee organization

The finance committee shall conduct its meetings in public at county buildings. The county commissioners shall direct the county clerk to call an organizational meeting of the finance committee no later than 60 days before the end of the county's fiscal year. The county commissioners shall provide the committee with necessary clerical assistance, office expenses and suitable meeting space, as well as access to county files and information. The finance committee shall select its own chair, vice-chair and secretary. The finance committee shall adopt its own rules or procedures and bylaws. [1989, c. 475, §§1, 2 (NEW).]

SECTION HISTORY

1989, c. 475, §§1,2 (NEW).



30-A §739-B. Budget procedures

1. Proposed budget. The county commissioners shall submit itemized finance estimates, as described in sections 701, 702 and 7503, in the form of a budget, to the finance committee in a timely fashion, no later than 60 days before the end of the county's fiscal year.

[ 1989, c. 475, §§1, 2 (NEW) .]

2. Budget review process. The finance committee shall review the itemized estimated budget prepared by the county commissioners, together with any supplementary material prepared by the head of each county department or provided by any independent board or institution or another governmental agency. The finance committee shall prepare a proposed budget and may increase, decrease or alter the estimated budget provided that:

A. The finance committee enters into its minutes an explanation for any suggested change in the estimated expenditures and revenues as initially presented by the county commissioners; and [1989, c. 475, §§1, 2 (NEW).]

B. In the proposed budget, the total estimated revenues, together with the amount of county tax to be levied, equals the total estimated expenditures. [1989, c. 475, §§1, 2 (NEW).]

[ 1989, c. 475, §§1, 2 (NEW) .]

3. Public hearing. The finance committee shall hold a public hearing in the county on its proposed budget before the end of the county's fiscal year and before the final adoption of the budget. Notice of the hearing shall be given at least 10 days before the hearing in all newspapers of general circulation within the county. Written notice and a copy of the proposed budget shall be sent by mail, or delivered in person, to the clerk of each municipality in the county. The municipal clerk shall notify the municipal officials of the proposed budget.

[ 1989, c. 475, §§1, 2 (NEW) .]

4. Finality of budget. After the public hearing is completed, the finance committee shall adopt a final budget and transmit that budget to the county commissioners. The county commissioners shall not further increase, decrease, alter or revise the budget as adopted by the finance committee, except by unanimous vote of the county commissioners. If the adopted budget is changed by the county commissioners, the finance committee may reject that change by a 2/3 vote of its membership. Those actions shall be final and not subject to further action by either the county commissioners or finance committee.

[ 1989, c. 475, §§1, 2 (NEW) .]

5. Assessment of taxes. The budget as so adopted and changed under subsection 4 is the final authorization for the assessment of county taxes. The approved final budget shall be sent to the county commissioners and the county tax authorized shall be apportioned and collected in accordance with section 706. The approved final budget for the unorganized territories shall be sent to the State as provided by section 7503.

[ 1989, c. 475, §§1, 2 (NEW) .]

6. Interim budget. Until a budget is finally approved, the county shall operate on an interim budget which shall not exceed the previous year's budget.

[ 1989, c. 475, §§1, 2 (NEW) .]

7. Transfer of funds. The county commissioners may transfer funds as provided in section 922.

[ 1989, c. 475, §§1, 2 (NEW) .]

SECTION HISTORY

1989, c. 475, §§1,2 (NEW).



30-A §739-C. Budget amendments

The approved final budget shall govern the expenditures of the county during the fiscal year. No expenses may be incurred in excess of those shown in the approved final budget, but the budget may be from time to time revised by the preparation and submission of a proposed amended budget by the county commissioners to the finance committee for approval. Only after the finance committee has approved an amended approved final budget, shall the amendment become effective. A report of approval of an amended budget shall be transmitted to the State Auditor within 15 days of an approval of an amended budget by the finance committee. [1989, c. 475, §§1, 2 (NEW).]

SECTION HISTORY

1989, c. 475, §§1,2 (NEW).



30-A §739-D. Filing of county budget

A copy of the approved final budget and subsequent amendments shall be filed, on forms approved by the Office of the State Auditor, with the State Auditor, who shall retain them for 3 years. [1989, c. 475, §§1, 2 (NEW); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1989, c. 475, §§1,2 (NEW). 2013, c. 16, §10 (REV).






Article 4: CUMBERLAND COUNTY BUDGET

30-A §741. Budget; appropriations; approval (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 380, §10 (AFF). 1995, c. 380, §3 (RP).



30-A §741-A. Cumberland County Budget Advisory Committee

Notwithstanding sections 701 and 702, the county commissioners working in conjunction with the Cumberland County Budget Advisory Committee, established in this section, and the county manager, established in section 82, subsection 5, are responsible for establishing the county budget as provided in this article. The county commissioners shall appropriate money for county expenditures according to the budget established in accordance with this article. [1995, c. 380, §4 (NEW); 1995, c. 380, §10 (AFF).]

1. Membership; caucus; election. The Cumberland County Budget Advisory Committee consists of the Cumberland County commissioners and 9 municipal officers. The county commissioner members serve on the budget committee in an advisory capacity only and may not vote on any committee matter. The municipal officer members are elected in accordance with this section.

A. There must be 3 members from each commissioner's district. No more than 2 members may reside in the same municipality. [1997, c. 584, §1 (AMD).]

B. No later than 135 days before the end of the county's fiscal year the county commissioners shall notify all municipal officers to caucus by county commissioner district at a specified date, time and place for the purpose of electing members to the budget committee. Public notice of the meeting must be issued at least 10 days before the meeting is held. [2007, c. 663, §4 (AMD).]

C. The commissioner for each district shall serve as the nonvoting moderator for that district caucus. At the caucus, the municipal officers shall nominate by motion from the floor proposed members to fill any vacancies on the budget committee. For each vacancy the nominee receiving the most votes from among the officers present and voting is elected as a budget committee member. [1995, c. 380, §4 (NEW); 1995, c. 380, §10 (AFF).]

D. Committee membership terminates when a budget advisory committee member ceases to be a municipal officer or to reside in the commissioner district from which elected. Vacancies occurring on the budget advisory committee must be filled by the committee, subject to confirmation by a majority of the county commissioners. If a vacancy occurs with less than one year remaining in the term of office, the person selected by the committee serves for the balance of the unexpired term. If a vacancy of one year or more occurs, the person selected by the committee serves until the next municipal officers' caucus. At that time a replacement is selected to serve for the balance of the unexpired term. The person appointed to fill the vacant office must be a municipal officer in the same commissioner district as the person vacating the office. [1995, c. 380, §4 (NEW); 1995, c. 380, §10 (AFF).]

[ 2007, c. 663, §4 (AMD) .]

2. Chair; terms; compensation; procedures. Administration of the budget advisory committee is as follows.

A. The budget advisory committee shall select its own chair, vice-chair and secretary each year. [1995, c. 380, §4 (NEW); 1995, c. 380, §10 (AFF).]

B. Members serve for 3-year terms and may not serve more than 2 consecutive terms. [1995, c. 380, §4 (NEW); 1995, c. 380, §10 (AFF).]

C. Members may be compensated. The amount and conditions must be unanimously approved by the budget advisory committee and the county commissioners. [1995, c. 380, §4 (NEW); 1995, c. 380, §10 (AFF).]

D. The committee shall adopt rules of procedure and bylaws each year. In a procedural situation not addressed by these rules and bylaws, Robert's Rules of Order prevail. [1995, c. 380, §4 (NEW); 1995, c. 380, §10 (AFF).]

E. The county commissioners shall provide the budget advisory committee with necessary clerical assistance, office expenses and suitable meeting space as well as access to appropriate county files and information. [1995, c. 380, §4 (NEW); 1995, c. 380, §10 (AFF).]

[ 1995, c. 380, §4 (NEW); 1995, c. 380, §10 (AFF) .]

3. Meetings. The budget advisory committee shall conduct its meetings in public in accordance with this subsection and shall record its minutes and votes.

A. The county commissioners shall call an organizational meeting of the budget advisory committee each year within 2 weeks after caucus elections. [1995, c. 380, §4 (NEW); 1995, c. 380, §10 (AFF).]

B. The county commissioners or the chair of the budget advisory committee may call a meeting for the purpose of discussing county financial matters and approving a county budget. [1995, c. 380, §4 (NEW); 1995, c. 380, §10 (AFF).]

[ 1995, c. 380, §4 (NEW); 1995, c. 380, §10 (AFF) .]

SECTION HISTORY

1995, c. 380, §4 (NEW). 1995, c. 380, §10 (AFF). 1997, c. 584, §1 (AMD). 2007, c. 663, §4 (AMD).



30-A §742. Interim budget (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 380, §10 (AFF). 1995, c. 380, §5 (RP).



30-A §742-A. Budget procedures

1. Budgetary planning meetings. During the 4th month before the end of the county's fiscal year, county commissioners shall meet with the county manager and county department heads to establish county budgetary needs for the ensuing year. County budget advisory committee members shall attend these meetings, which must be held in the county courthouse and must be open to the public.

[ 2007, c. 663, §5 (AMD) .]

2. Draft budget. Ninety days prior to the beginning of the fiscal year, the county commissioners shall submit a draft budget to the budget advisory committee.

[ 2007, c. 663, §5 (AMD) .]

3. Proposed budget. The budget advisory committee shall review the draft budget with the county commissioners at meetings during the 3rd month prior to the beginning of the fiscal year and shall prepare a proposed budget. The budget advisory committee may increase, decrease or alter the county commissioners' draft budget as long as:

A. The budget advisory committee enters into its minutes an explanation for any suggested change in the estimated expenditures and revenues initially presented by the county commissioners; and [1995, c. 380, §6 (NEW); 1995, c. 380, §10 (AFF).]

B. In the proposed budget, the total estimated revenue, together with the amount of county tax to be levied, at least equals the total estimated expenditures. [1995, c. 380, §6 (NEW); 1995, c. 380, §10 (AFF).]

[ 2007, c. 663, §5 (AMD) .]

4. Public hearings. Public hearings on the proposed budget must be held by the budget advisory committee and county commissioners in each commissioner's district at least one month prior to the beginning of the fiscal year. Notice of these hearings must be given at least 10 days before the hearing in newspapers of general circulation within the county. Written notice and a copy of the proposed budget must be sent by mail, or delivered in person, to the clerk of each municipality in the county. The municipal clerk shall notify the municipal officials of the receipt of the proposed budget and the date of the hearings.

[ 2007, c. 663, §5 (AMD) .]

5. Adoption of final budget. After the public hearings are completed, the budget advisory committee may further increase, decrease or alter the proposed budget based on information obtained during the public hearing process. The proposed budget must be approved by a majority vote of the budget advisory committee at a duly called meeting not later than 15 days prior to the beginning of the fiscal year. The budget advisory committee shall send the approved budget to the county commissioners. The county commissioners may adopt the budget as submitted or after increasing, decreasing or altering the budget by a majority vote by December 31st.

[ 2007, c. 663, §5 (AMD) .]

6. Effect of adoption. Once the budget is finalized as provided in subsection 5, it is final and not subject to further action by the county commissioners or the budget advisory committee.

[ 1995, c. 380, §6 (NEW); 1995, c. 380, §10 (AFF) .]

7. Interim budget. Until a budget is finally approved, the county must be operated on an interim budget, which may not exceed the previous year's budget.

[ 1995, c. 380, §6 (NEW); 1995, c. 380, §10 (AFF) .]

SECTION HISTORY

1995, c. 380, §6 (NEW). 1995, c. 380, §10 (AFF). 2007, c. 663, §5 (AMD).



30-A §743. Advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 380, §10 (AFF). 1995, c. 380, §7 (RP).



30-A §743-A. Filing of county budget

A copy of the adopted budget must be filed with the State Auditor on forms approved by the Office of the State Auditor and must be retained by the State Auditor for 3 years. [1995, c. 380, §8 (NEW); 1995, c. 380, §10 (AFF); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1995, c. 380, §8 (NEW). 1995, c. 380, §10 (AFF). 2013, c. 16, §10 (REV).



30-A §744. Public hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 380, §10 (AFF). 1995, c. 380, §9 (RP).



30-A §745. Budget estimate; submission to advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 380, §10 (AFF). 1995, c. 380, §9 (RP).



30-A §746. Final budget estimates; filing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 380, §10 (AFF). 1995, c. 380, §9 (RP).






Article 4-A: KNOX COUNTY BUDGET COMMITTEE

30-A §751. Knox County budget committee

In Knox County, there is established a budget committee to carry out the purposes of this article. As used in this article, "county commissioners" means the county commissioners of Knox County. [1991, c. 257, (NEW).]

1. Membership. The budget committee consists of 9 members who are elected from districts defined in section 757 and as provided in this subsection. Each committee member serves a 4-year term.

A. Budget committee members must be elected on the Tuesday following the first Monday of November in each even-numbered year beginning in 1994. Each term begins on the first day of the fiscal year following the election. [2007, c. 663, §6 (AMD).]

B. Nominations for the office of budget committee member must be nonpartisan and be made by petition in accordance with Title 21-A, chapter 5, subchapter II, except that candidates need not verify by oath or affirmation that they are not enrolled in a party and the number of signatures of voters must be at least 25 and not more than 40 on a nomination petition for a candidate in each district subdivision. The election must be conducted and the results determined as provided for in the election of county commissioners in section 61. Costs for reproduction and distribution of ballots must be paid by Knox County. [1991, c. 257, (NEW).]

C. The budget committee shall elect annually a chair from among its members. [1991, c. 257, (NEW).]

D. A vacancy occurring on the budget committee must be filled by the committee, subject to confirmation by a majority of the county commissioners, for the balance of the unexpired term. The person appointed to fill the vacant office must be from the same district or unorganized territory as the person vacating the office. [2005, c. 105, §1 (AMD).]

E. Members serve without compensation. [1993, c. 345, §1 (AMD).]

F. The county budget committee shall review the itemized estimated budget prepared by the county commissioners, prepare a proposed budget and after a public hearing approve a final budget. [1991, c. 257, (NEW).]

[ 2007, c. 663, §6 (AMD) .]

SECTION HISTORY

1991, c. 257, (NEW). 1991, c. 548, §C4 (AMD). 1993, c. 345, §1 (AMD). 2005, c. 105, §1 (AMD). 2007, c. 663, §6 (AMD).



30-A §752. Budget committee organization

The budget committee shall conduct its meetings in public at county buildings. The county commissioners shall direct the county clerk to call an organizational meeting of the budget committee no later than 60 days before the end of the county's fiscal year. The county commissioners shall provide the committee with necessary clerical assistance, office expenses and suitable meeting space, as well as access to county files and information. The budget committee shall select from among its members a chair, vice-chair and secretary. The budget committee shall adopt its own rules or procedures and bylaws. [1991, c. 257, (NEW).]

SECTION HISTORY

1991, c. 257, (NEW).



30-A §753. Budget procedures

1. Proposed budget. The county commissioners shall submit an itemized estimated budget, as described in sections 701, 702 and 7503, in the form of a budget, to the budget committee in a timely fashion no later than 60 days before the end of the county's fiscal year. The county commissioners must identify in the itemized estimated budget all revenue sources, including balances in reserve accounts and other such funds, used in arriving at their budget estimates.

[ 1993, c. 345, §2 (AMD) .]

2. Budget review process. The budget committee shall review the itemized estimated budget prepared by the county commissioners, together with any supplementary material prepared by each county department or provided by any independent board or institution or another governmental agency. The budget committee may use the surplus balance in any reserve account retained by the county after the purposes for which the account was created are accomplished or abandoned to reduce the county tax levy in the same manner as county commissioners are authorized to do under section 921. The budget committee shall prepare a proposed budget and may increase, decrease or alter the itemized estimated budget if:

A. The budget committee records in its minutes an explanation for any suggested change in the itemized estimated budget initially presented by the county commissioners; and [1993, c. 345, §3 (AMD).]

B. The total estimated revenues, together with the amount of county tax to be levied, equals the total estimated expenditures in the proposed budget. [1991, c. 257, (NEW).]

[ 1993, c. 345, §3 (AMD) .]

3. Public hearing. The budget committee shall hold a public hearing in the county on its proposed budget before the end of the county's fiscal year and before the final adoption of the budget. Notice of the hearing must be given at least 10 days before the hearing in all newspapers of general circulation within the county. Written notice and a copy of the proposed budget must be sent by mail or delivered in person to the clerk of each municipality in the county. The municipal clerk shall notify the municipal officials of the receipt of the proposed budget.

[ 1991, c. 257, (NEW) .]

4. Finality of budget. After the public hearing is completed, the budget committee shall adopt a final budget and transmit that budget to the county commissioners. The county commissioners may not further increase, decrease, alter or revise the budget as adopted by the budget committee, except by unanimous vote of the county commissioners. If the adopted budget is changed by the county commissioners, the budget committee may reject that change by a 2/3 vote of its membership. Those actions are final and are not subject to further action by either the county commissioners or the budget committee.

[ 1991, c. 257, (NEW) .]

5. Assessment of taxes. The budget as adopted and changed under subsection 4 is the final authorization for the assessment of county taxes. The approved final budget must be sent to the county commissioners and the county tax authorized is apportioned and collected in accordance with section 706.

[ 1991, c. 257, (NEW) .]

6. Interim budget. Until a budget is finally approved, the county shall operate on an interim budget that may not exceed the previous year's budget.

[ 1991, c. 257, (NEW) .]

7. Transfer of funds. The county commissioners may transfer funds as provided in section 922.

[ 1991, c. 257, (NEW) .]

SECTION HISTORY

1991, c. 257, (NEW). 1993, c. 345, §§2,3 (AMD).



30-A §754. Budget amendments

The approved final budget governs the expenditures of the county during the fiscal year. Expenses may not be incurred in excess of those shown in the approved final budget. The budget may be revised if the county commissioners prepare and submit a proposed budget amendment to the budget committee for approval. The amended budget becomes effective only after the budget committee has approved the amendment. A report of an approval of a budget amendment must be transmitted to the State Auditor within 15 days of that approval by the budget committee. [1991, c. 257, (NEW).]

SECTION HISTORY

1991, c. 257, (NEW).



30-A §755. Filing of county budget

A copy of the approved final budget and subsequent budget amendments must be filed on forms approved by the Office of the State Auditor with the State Auditor who shall retain them for 3 years. [1991, c. 257, (NEW); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1991, c. 257, (NEW). 2013, c. 16, §10 (REV).



30-A §756. Initial budget committee selection; process (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 257, (NEW). 1991, c. 548, §C5 (AMD). 1993, c. 345, §4 (RP).



30-A §757. Budget committee membership districts

1. Redistricting process. The county commissioners shall prepare a redistricting plan for county budget committee seats by June 1, 2021 and every 10 years thereafter. The county commissioners shall submit the plan to the Secretary of State within 5 days of adoption. The Secretary of State shall immediately transmit the redistricting plan to the Legislature for review and enactment.

[ 2013, c. 481, §1 (AMD) .]

2. Budget committee districts. Budget committee members must be elected from districts as provided in this subsection.

A. District 1 consists of Isle au Haut, Matinicus Isle Plantation, North Haven, St. George and Friendship and elects one member. The initial term for District 1 expires on December 31, 2016. [2013, c. 481, §2 (RPR).]

B. District 2 consists of South Thomaston, Vinalhaven and Owls Head and elects one member. The initial term for District 2 expires on December 31, 2014. [2013, c. 481, §2 (RPR).]

C. District 3 consists of Rockland and elects 2 members at large. The initial term for District 3 expires on December 31, 2016. [2013, c. 481, §2 (RPR).]

D. District 4 consists of Camden and elects one member. The initial term for District 4 expires on December 31, 2014. [2013, c. 481, §2 (RPR).]

E. District 5 consists of Rockport and Hope and elects one member. The initial term for District 5 expires on December 31, 2016. [2013, c. 481, §2 (RPR).]

F. District 6 consists of Appleton, Union and Washington and elects one member. The initial term for District 6 expires on December 31, 2014. [2013, c. 481, §2 (RPR).]

G. District 7 consists of Warren and elects one member. The initial term for District 7 expires on December 31, 2016. [2013, c. 481, §2 (RPR).]

H. District 8 consists of Thomaston and Cushing and elects one member. The initial term for District 8 expires on December 31, 2014. [2013, c. 481, §2 (RPR).]

[ 2013, c. 481, §2 (RPR) .]

3. District 3.

[ 1993, c. 345, §5 (RP) .]

4. District 4.

[ 1993, c. 345, §5 (RP) .]

5. District 5.

[ 1993, c. 345, §5 (RP) .]

6. District 6.

[ 1993, c. 345, §5 (RP) .]

7. District 7.

[ 1993, c. 345, §5 (RP) .]

8. District 8.

[ 1993, c. 345, §5 (RP) .]

SECTION HISTORY

1991, c. 257, (NEW). 1991, c. 548, §C6 (AMD). 1993, c. 345, §5 (RPR). 1993, c. 565, §1 (RPR). 2013, c. 481, §§1, 2 (AMD).






Article 4-B: HANCOCK COUNTY BUDGET ADVISORY COMMITTEE

30-A §761. Budget; appropriations; approval

Notwithstanding sections 2, 701 and 702, in Hancock County the county commissioners may appropriate money, according to a budget, which must be approved by a majority of the county commissioners. [1991, c. 749, §1 (NEW).]

SECTION HISTORY

1991, c. 749, §1 (NEW).



30-A §762. Interim budget

If the budget is not approved before the start of a fiscal year, the county shall operate on an interim budget, which may not exceed 80% of the previous year's budget, until a budget is finally adopted. [1991, c. 749, §1 (NEW).]

SECTION HISTORY

1991, c. 749, §1 (NEW).



30-A §763. Advisory committee

There is established the Hancock County Budget Advisory Committee as provided in this section. [1991, c. 749, §1 (NEW).]

1. Budget committee membership; election; term. The budget advisory committee consists of 10 members, 3 members from each commissioner district selected as provided for in this section and a member of the Hancock County legislative delegation. Of the 3 members from each commissioner district, 2 must be municipal officers in the district and one must be either a municipal officer in the district or a member of the public who is a resident of the commissioner district.

A. No later than 100 days before the start of a fiscal year, the county commissioners shall notify all municipal officers in the county and the public to caucus by county commissioner districts at a specified date, time and place for the purpose of electing either one municipal officer or one representative of the public from each district as a member of the budget advisory committee. The county commissioner shall serve as nonvoting moderator for that district caucus. Nominations for either the municipal officer member or the public member must be received from the floor. The nominee for the category of member being chosen receiving the most votes is approved as a budget advisory committee member. The names of those elected by the caucus must be recorded and forwarded to the county commissioners. [2007, c. 663, §7 (AMD).]

B. Budget advisory committee members serve 3-year terms and no more than one member from each municipality may serve at a time. If a budget advisory committee member who is elected as a municipal officer member ceases to be a municipal officer during the term of membership, that committee member vacates membership and the next district caucus shall elect a qualified municipal officer to serve for the remainder of the unexpired term. [1999, c. 440, §1 (AMD).]

C. The county commissioners shall give public notice of the commissioner district caucuses at which budget advisory committee members are to be elected in the manner provided for town meetings in chapter 121. [1999, c. 440, §1 (NEW).]

[ 2007, c. 663, §7 (AMD) .]

2. Legislative member. The Hancock County legislative delegation shall annually select one member of the delegation who resides in Hancock County to serve on the budget advisory committee.

[ 1991, c. 749, §1 (NEW) .]

3. Chair. The budget advisory committee shall annually select one of its members to chair the committee.

[ 1991, c. 749, §1 (NEW) .]

SECTION HISTORY

1991, c. 749, §1 (NEW). 1993, c. 227, §1 (AMD). 1999, c. 440, §1 (AMD). 2007, c. 663, §7 (AMD).



30-A §764. Public hearing

The Hancock County commissioners shall hold a public hearing on the budget estimate at least 90 days before the end of the county's fiscal year and an informational meeting on the advisory committee's budget estimates at least 30 days before the end of the county's fiscal year. Pursuant to the requirements of section 701, subsection 3, written notice and a copy of the estimates must be sent by mail or delivered in person to each member of the county legislative delegation at least 10 days before the informational meeting on the annual budget. [2007, c. 663, §8 (AMD).]

SECTION HISTORY

1991, c. 749, §1 (NEW). 1999, c. 83, §1 (AMD). 2007, c. 663, §8 (AMD).



30-A §765. Budget estimate; submission to advisory committee

The Hancock County commissioners shall submit a budget estimate to the budget advisory committee no later than 90 days before the end of the county's fiscal year for the coming year. The budget advisory committee shall review the budget estimate and make recommendations to the commissioners at least 45 days before the end of the county's fiscal year. In order to deviate from any recommendation made by a recorded 2/3 majority vote of the full membership of the budget advisory committee, the county commissioners must unanimously approve that change. The county commissioners shall act on the budget no later than 15 days before the end of the county's fiscal year. [2007, c. 663, §9 (AMD).]

SECTION HISTORY

1991, c. 749, §1 (NEW). 1993, c. 227, §2 (AMD). 1995, c. 147, §1 (AMD). 2007, c. 663, §9 (AMD).



30-A §766. Final budget estimates; filing

A copy of the final budget estimates must be filed, on forms approved by the Office of the State Auditor, with the State Auditor, who shall retain them for 3 years. [1991, c. 749, §1 (NEW); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1991, c. 749, §1 (NEW). 2013, c. 16, §10 (REV).






Article 5: KENNEBEC COUNTY BUDGET ADVISORY COMMITTEE

30-A §771. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A12,C10 (RP).



30-A §772. Kennebec County Budget Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A12,C10 (RP).



30-A §773. Budget advisory committee organization (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A12,C10 (RP).



30-A §774. Budget procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A12,C10 (RP).



30-A §775. Budget amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A12,C10 (RP).



30-A §776. Filing of county budget (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A12,C10 (RP).



30-A §777. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A12,C10 (RP).






Article 5-A: LINCOLN COUNTY BUDGET

30-A §791. Budget; appropriations; approval

Notwithstanding sections 2, 701 and 702, in Lincoln County the county commissioners may appropriate money, according to a budget, which must be approved by a majority of the county commissioners. [1989, c. 718, (NEW).]

SECTION HISTORY

1989, c. 718, (NEW).



30-A §792. Interim budget

If the budget is not approved before the start of a fiscal year, until a budget is finally adopted, the county shall operate on an interim budget which may not exceed 80% of the previous year's budget. [1989, c. 718, (NEW).]

SECTION HISTORY

1989, c. 718, (NEW).



30-A §793. Advisory committee

There is established a Lincoln County Budget Advisory Committee as provided in this section. [1989, c. 718, (NEW).]

1. Municipal officers; election; term. The municipal officers from each county commissioner district shall choose the budget committee members by the following procedure.

A. No later than 100 days before the end of the county's fiscal year, the county commissioners shall notify all municipal officers in the county to caucus by county commissioner districts at a specified date, time and place for the purpose of electing at least one municipal officer from each district as a member of the county budget committee except, in 1990, at least 3 municipal officers must be selected from each district. The county commissioner shall serve as nonvoting moderator for that district caucus. Nominations must be received from the floor. The nominee receiving the most votes is approved as a budget committee member except, in 1990, each caucus shall elect 3 members. The names of those elected by the caucus must be recorded and forwarded to the county commissioners. [2007, c. 663, §10 (AMD).]

B. Budget committee members serve 3-year terms except, in 1990, one member from each district must be elected for a one-year term, one for a 2-year term and one for a 3-year term. If a budget committee member ceases to be a municipal officer during the term of membership, the committee member vacates membership and the next district caucus shall elect a qualified municipal officer to serve for the remainder of the unexpired term. [1989, c. 718, (NEW).]

[ 2007, c. 663, §10 (AMD) .]

2. Legislative member. The Lincoln County legislative delegation shall annually select one member of the delegation who resides in Lincoln County to serve on the budget committee.

[ 1989, c. 718, (NEW) .]

3. Chair. The budget committee shall annually select one of its members to chair the committee.

[ 1989, c. 718, (NEW) .]

SECTION HISTORY

1989, c. 718, (NEW). 2007, c. 663, §10 (AMD).



30-A §794. Public hearing

The Lincoln County commissioners shall hold one or more public hearings on the budget estimate no later than 90 days before the end of the county's fiscal year and an informational meeting, in conjunction with the advisory committee, with the Lincoln County legislative delegation no later than 30 days before the end of the county's fiscal year. [2007, c. 663, §11 (AMD).]

SECTION HISTORY

1989, c. 718, (NEW). 2007, c. 663, §11 (AMD).



30-A §795. Budget estimate; submission to advisory committee

The Lincoln County commissioners shall submit a budget estimate to the advisory committee no later than 90 days before the end of the county's fiscal year for the coming year. The advisory committee shall review the budget estimate and make recommendations to the commissioners no later than 45 days before the end of the county's fiscal year. The county commissioners shall act on the budget in a timely fashion and, in any event, not later than 15 days before the end of the county's fiscal year. [2007, c. 663, §12 (AMD).]

SECTION HISTORY

1989, c. 718, (NEW). 2007, c. 663, §12 (AMD).



30-A §796. Final budget estimates; filing

A copy of the final budget estimates shall be filed, on forms approved by the Office of the State Auditor, with the State Auditor, who shall retain them for 3 years. [1989, c. 718, (NEW); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1989, c. 718, (NEW). 2013, c. 16, §10 (REV).



30-A §797. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 718, (NEW). 1991, c. 749, §2 (RP).






Article 6: PISCATAQUIS COUNTY BUDGET COMMITTEE

30-A §821. Purpose

The purpose of this article is to establish in Piscataquis County a method of appropriating money for county expenditures, including expenditures for municipal services in the unorganized territory, according to a budget, which must be reviewed by a budget committee. This article amends the statutory method in sections 701 and 702 by creating a committee with authority to review the budget and make recommendations to the county commissioners. The county commissioners have the authority to approve the budget. This article applies only to Piscataquis County. [1995, c. 520, §1 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 520, §1 (AMD).



30-A §822. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. County commissioners. "County commissioners" means the elected county commissioners of Piscataquis County.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Municipal officials. "Municipal officials" may include the mayor, aldermen, councillors or manager of a city, the selectmen, councillors or manager of a town and the assessors of a plantation located in Piscataquis County.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Municipal officers. "Municipal officers" means the elected mayor, aldermen or councillors of a city, the selectmen or councillors of a town and the assessors of a plantation located in Piscataquis County.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §823. Piscataquis County Budget Committee

In Piscataquis County there is established the Piscataquis County Budget Committee to carry out the purposes of this article. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Membership. The budget committee shall consist of 9 members, 3 members from each commissioner district selected at least 90 days before the end of the fiscal year as provided for in this section.

A. Of the 3 members from each commissioner district, one must be a municipal official and one must be a representative of the general public. All 3 members shall be appointed by the county commissioners.

One member of the general public on the committee must be a resident of the unorganized territories. No other member of the general public on the committee may be a resident of the unorganized territories. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. It is the responsibility of the county budget committee to review the budget and estimates, including the budget for municipal services in the unorganized territory prepared by the county commissioners, and to make recommendations concerning the budget and estimates. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The term of office is as follows:

(1) The member who is a municipal officer, appointed by the county commissioners, has an initial term of one year;

(2) The member who is a representative of the general public, appointed by the county commissioners, has an initial term of 2 years; and

(3) The 3rd member has an initial term of 3 years.

The terms of the respective members shall increase by one year at the time of reappointment, except the 3-year term, which shall become a one-year term. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. A vacancy occurring on the budget committee shall be filled in the same manner as the original appointment for the balance of the unexpired term. The person appointed to fill the vacant office must have the same qualifications as the person vacating the office. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Members shall serve without compensation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §824. Budget committee organization

The budget committee shall conduct its meetings in public at the county courthouse. The county commissioners shall direct the county clerk to call an organizational meeting of the budget committee within 15 days after the county budget has been prepared by the county commissioners. The county commissioners shall provide the committee with necessary clerical assistance, office expenses and suitable meeting space, as well as access to county files and information. The budget committee shall select its own chairman, vice-chairman and secretary. The budget committee shall adopt its own rules or procedures and bylaws. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §825. Budget procedures

1. Proposed budget. The county commissioners shall submit itemized budget estimates, as described in sections 701, 702 and 7503, to the budget committee in a timely fashion, no later than 90 days before the end of the county's fiscal year.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Budget review process. The budget committee shall review the proposed itemized budgets prepared by the county commissioners, together with any supplementary material prepared by the head of each county department or provided by any independent board, institution or another governmental agency. The budget committee may make recommendations concerning any increase, decrease, alteration or revision to the proposed budget. These activities must be done 60 days before the end of the county's fiscal year.

[ 2007, c. 663, §13 (AMD) .]

3. Meeting with legislative delegation.

[ 1995, c. 520, §2 (RP) .]

4. Public hearing. The county commissioners shall hold a public hearing in the county on the proposed budget at least 30 days before the end of the county's fiscal year and before the final adoption of the budget. Notice of the hearing must be given at least 10 days before the hearing in all newspapers of general circulation within the county. Written notice and a copy of the proposed budget must be sent by mail or delivered in person to the clerk of each municipality in the county and to the members of the budget committee. The municipal clerk shall notify the municipal officials of the proposed budget and the date of the public hearing.

[ 2007, c. 663, §13 (AMD) .]

5. Adoption of budget. After the public hearing is completed, the county commissioners may further increase, decrease, alter and revise the proposed itemized budgets as long as:

A. The county commissioners enter into their minutes and submit to the budget committee a statement of their bases for any rejection of any recommendation of the budget committee; and [2007, c. 663, §13 (AMD).]

B. The county commissioners hold a public meeting at least 21 days before the end of the county's fiscal year with the budget committee to discuss any rejections. [2007, c. 663, §13 (AMD).]

The proposed itemized budget must be finally adopted by a majority vote of the county commissioners at a duly called meeting not later than 15 days before the end of the county's fiscal year.

[ 2007, c. 663, §13 (AMD) .]

6. Interim approval by legislative delegation.

[ 1995, c. 520, §2 (RP) .]

7. Final budget approval.

[ 1995, c. 520, §2 (RP) .]

8. Assessment of taxes. The budget is the final authorization for the assessment of county taxes. The budget must be sent to the county commissioners and the county tax authorized must be apportioned and collected in accordance with section 706. The budget for the unorganized territories must be sent to the State as provided by section 7503.

[ 1995, c. 520, §3 (AMD) .]

9. Interim budget. Until a budget is finally adopted, the county shall operate on an interim budget that may not exceed the previous year's budget.

[ 2007, c. 663, §13 (AMD) .]

10. Transfer of funds. The county commissioners may transfer funds as provided in section 922.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 520, §§2,3 (AMD). 2007, c. 663, §13 (AMD).



30-A §826. Budget amendments

The approved budget shall govern the expenditures of the county during the fiscal year. No expenses may be incurred in excess of those shown in the approved budget, but the budget may be from time to time revised by the preparation of a proposed amended budget by the county commissioners. This proposed amended budget must be submitted to the county budget committee for review. Any recommendations by this committee must be submitted within 10 calendar days. The amended budget takes effect when approved by the county commissioners. A report of the approval of an amended budget must be transmitted by the county commissioners to the State Auditor within 15 days of that approval. [1995, c. 520, §4 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 520, §4 (AMD).



30-A §827. Filing of county budget

A copy of the final budget and subsequent amendments shall be filed, on forms approved by the Office of the State Auditor, with the State Auditor, who shall retain them for 3 years. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2013, c. 16, §10 (REV).






Article 6-A: YORK COUNTY BUDGET COMMITTEE

30-A §831. Committee established

There is established the York County Budget Committee, referred to in this article as the "budget committee," to carry out the purposes of this article. As used in this article, "county commissioners" means the county commissioners of York County and "county" means York County. [1993, c. 623, §1 (NEW).]

SECTION HISTORY

1993, c. 623, §1 (NEW).



30-A §832. Membership

The budget committee consists of 15 voting members and one nonvoting member selected as follows. [1993, c. 623, §1 (NEW).]

1. Municipal and public representatives. No later than 100 days before the end of the county's fiscal year, elected municipal officials within each commissioner district shall caucus and elect representatives to the budget committee from that district for terms as provided in paragraph A. There must be 3 members from each commissioner district, 2 of whom are elected municipal officials and one of whom is a public representative. No more than one member may represent the same municipality at a time.

A. Members shall serve for 3-year terms, except that initially each district caucus shall select one member for a one-year term, one member for a 2-year term and one member for a 3-year term. If a committee member ceases to be a municipal officer or official during the term of membership, the committee member shall resign the membership and the next district caucus shall elect a qualified municipal officer or official to fill the membership for the remainder of the unexpired term. [1993, c. 623, §1 (NEW).]

[ 2007, c. 663, §14 (AMD) .]

2. Legislative member. No later than 100 days before the end of the county's fiscal year, the York County legislative delegation shall elect one of the delegation's members to serve as a nonvoting member on the budget committee.

[ 2007, c. 663, §14 (AMD) .]

3. Committee chair. The budget committee shall select its own chair each year.

[ 1993, c. 623, §1 (NEW) .]

SECTION HISTORY

1993, c. 623, §1 (NEW). 2007, c. 663, §14 (AMD).



30-A §833. Budget procedures

1. Budget procedures. The county commissioners shall submit itemized finance estimates in the form of a budget to the budget committee no later than 60 days before the end of the county's fiscal year.

[ 1993, c. 623, §1 (NEW) .]

2. Budget review process. The budget committee shall review the itemized estimated budget prepared by the county commissioners, together with any supplementary material prepared by the head of each county department or provided by any independent board or institution or another governmental agency. The budget committee shall prepare a proposed budget and may increase, decrease or alter the estimated budget as long as:

A. The budget committee enters into its minutes an explanation for any suggested change in the estimated expenditures and revenues as initially presented by the county commissioners; and [1993, c. 623, §1 (NEW).]

B. In the proposed budget, the total estimated revenues, together with the amount of county tax to be levied, equal the total estimated expenditures. [1993, c. 623, §1 (NEW).]

[ 1993, c. 623, §1 (NEW) .]

3. Public hearing. The budget committee shall hold a public hearing in the county on the proposed budget before the end of the county's fiscal year and before the final adoption of the budget. Notice of the hearing must be given in all newspapers of general circulation within the county at least 10 days before the hearing. Written notice and a copy of the proposed budget must be sent by mail, or delivered in person, to the clerk of each municipality in the county. The municipal clerk shall notify the municipal officials of the proposed budget.

[ 1993, c. 623, §1 (NEW) .]

4. Adoption of budget; tax levy. After the public hearing is completed, the budget committee shall adopt a final budget and transmit that budget to the county commissioners.

A. The budget adopted by the budget committee may be changed only by a majority vote of the county commissioners and a majority vote of all elected members of the budget committee. Those actions are final and are not subject to further action by either the county commissioners or the budget committee. [1993, c. 623, §1 (NEW).]

B. The budget adopted and changed under this subsection is the final authorization for the assessment of county taxes and the county tax authorized is apportioned and collected in accordance with section 706. [1993, c. 623, §1 (NEW).]

[ 1993, c. 623, §1 (NEW) .]

SECTION HISTORY

1993, c. 623, §1 (NEW).



30-A §834. Interim budget

If the budget is not approved before the start of a fiscal year, until a budget is finally adopted, the county shall operate on an interim budget which may not exceed 80% of the previous year's budget. [1993, c. 623, §1 (NEW).]

SECTION HISTORY

1993, c. 623, §1 (NEW).



30-A §835. Filing of final budget

The budget committee shall file a copy of the final budget with the State Auditor on forms approved by the Office of the State Auditor. The State Auditor shall retain the forms for 3 years. [1993, c. 623, §1 (NEW); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1993, c. 623, §1 (NEW). 2013, c. 16, §10 (REV).



30-A §836. Review

The joint standing committee of the Legislature having jurisdiction over state and local government matters may review the operation of the budget committee before February 1, 1997 and, if it determines necessary, introduce legislation to amend or repeal this article. If the committee fails to act, this article continues in effect. [1993, c. 623, §1 (NEW).]

SECTION HISTORY

1993, c. 623, §1 (NEW).






Article 7: WALDO COUNTY BUDGET COMMITTEE

30-A §851. Purpose

The purpose of this article is to establish in Waldo County a method of appropriating money for county expenditures, according to a budget, which must first receive approval of a budget committee. This article amends the statutory method in sections 2, 701 and 702 by transferring the authority of the Waldo County legislative delegation and the Legislature to approve the Waldo County budget to a committee comprised of Waldo County and municipal officials. This article applies only to Waldo County. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §852. Definitions

As used in this article, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. County commissioners. "County commissioners" means the county commissioners of Waldo County.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Municipal officers. "Municipal officers" means the mayor, councillors or selectmen.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §853. Waldo County Budget Committee

In Waldo County there is established a Waldo County Budget Committee to carry out the purposes of this article. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Membership. The budget committee shall consist of 9 members, 3 members from each commissioner district selected as provided for in this section. The county commissioners shall serve on the committee in an advisory capacity only and may not vote on any committee matters.

In 1987, and thereafter, at least 90 days before the end of every fiscal year, the members shall be elected by the following procedure.

A. The county commissioners shall notify all municipal officers in the county to caucus by county commissioner districts at a specified date, time and place for the purpose of nominating at least one municipal officer from each district as a candidate for the county budget committee; except that in 1987, at least 3 municipal officers shall be nominated from each district. A county commissioner shall serve as nonvoting moderator for his district's caucus. Nominations shall be received from the floor. The nominee receiving the most votes shall be approved. Any other nominees who receive a majority vote of those present shall also be approved. The names of those duly approved shall be recorded and forwarded to the county commissioners to be placed on a written ballot. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The county commissioners shall have written ballots printed with the names of those candidates selected in their districts under paragraph A. Each commissioner district shall require a separate ballot and each ballot shall specify each candidate's full name and municipality. The county commissioners shall distribute the appropriate ballots to each municipality within a commissioner district. The municipal officers shall vote as a board for one budget committee member from the candidates on the ballot and return the ballot to the county commissioners by a certain date, except that in 1987, the municipal officers shall vote as a board for 3 budget committee members. The ballots shall be counted at a regular meeting of the county commissioners. Each vote shall be weighted according to that municipality's population as a proportion of the district's total population, except that no municipality may have more than one budget committee member. The county commissioners shall notify each municipality, in writing, of the results of the election and shall certify the results to the Secretary of State. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Duties. The county budget committee shall review the budget estimates prepared by the county commissioners and approve a final county budget.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Term of office. The term of office shall be 3 years, provided that a budget committee member remains a municipal officer in the municipal officer's municipality, except that of those elected in 1987, one from each district shall be elected for a term of 3 years; one from each district shall be elected for a term of 2 years; and one from each district shall be elected for a term of one year.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Vacancies. A vacancy occurring on the budget committee shall be filled by the committee for the balance of the unexpired term. The person appointed to fill the vacant office must be a municipal officer from the same municipality as the person vacating the office.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Expenses. Members shall serve without compensation, but shall be reimbursed from the county treasury for expenses lawfully incurred by them in the performance of their duties.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §854. Budget committee organization

The budget committee shall conduct its meetings in public at the county courthouse. The county commissioners shall direct the county clerk to call an organizational meeting of the budget committee no later than 60 days before the end of the county's fiscal year. The county commissioners shall provide the committee with necessary clerical assistance, office expenses and suitable meeting space, as well as access to county files and information. The budget committee shall adopt its own rules or procedures and bylaws. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §855. Budget procedures

1. Proposed budget. The county commissioners shall submit an itemized budget estimate, as described in sections 701 and 702, to the budget committee in a timely fashion, no later than 60 days before the end of the county's fiscal year.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Budget review process. The budget committee shall review the proposed itemized budget prepared by the county commissioners, together with any supplementary material prepared by the head of each county department or provided by any independent board or institution or another governmental agency. The budget committee may increase, decrease, alter or revise the proposed budget, provided that:

A. The budget committee shall enter into its minutes an explanation for any change in the estimated expenditures and revenues as initially presented by the county commissioners; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The total estimated revenues, together with the amount of county tax to be levied, must equal the total estimated expenditures. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Public hearing. The budget committee shall hold a public hearing in the county on the proposed budget before the end of the county's fiscal year and before the final adoption of the budget. Notice of the hearing shall be given at least 10 days before the hearing in a newspaper of general circulation within the county. Written notice and a copy of the proposed budget shall be sent by registered or certified mail with return receipt requested, or delivered in person, with proof received of the delivery, to the clerk of each municipality in the county. The municipal clerk shall notify the municipal officers of the proposed budget.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Adoption of budget. After the public hearing is completed, the budget committee may further increase, decrease, alter and revise the proposed itemized budget, subject to the conditions and restrictions imposed in subsection 2. The proposed itemized budget must be finally adopted by a majority vote of the budget committee at a duly called meeting not later than the end of the county's fiscal year. The approved budget is the final authorization for the assessment of county taxes. The budget shall be sent to the county commissioners and the county tax authorized shall be apportioned and collected in accordance with section 706.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Interim budget. If the budget is not approved before the start of a fiscal year, until a budget is finally adopted, the county shall operate on an interim budget which may not exceed the previous year's budget.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Transfer of funds. The county commissioners may transfer funds as provided in section 922.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §856. Budget amendments

The approved budget shall govern the expenditures of the county during the fiscal year. No expenses may be incurred in excess of those shown in the approved budget, but the budget may be revised from time to time by the preparation and submission of a proposed amended budget by the county commissioners to the budget committee. The budget committee shall render, not less than 15 calendar days, except in emergencies, nor more than 30 days after the submission to it, a decision on any such revised budget. An approved revised budget shall be transmitted to the State Auditor within 15 days of the budget committee's action. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §857. Filing of county budget

A copy of the final budget and subsequent amendments shall be filed, on forms approved by the Office of the State Auditor, with the State Auditor, who shall retain them for 3 years. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2013, c. 16, §10 (REV).






Article 8: KENNEBEC COUNTY BUDGET COMMITTEE

30-A §861. Definitions

As used in this article, unless the context indicates otherwise, the following terms have the following meanings. [1989, c. 473, (NEW).]

1. County commissioners. "County commissioners" means the county commissioners of Kennebec County.

[ 1989, c. 473, (NEW) .]

2. Municipal officers.

[ 1991, c. 533, §10 (AFF); 1991, c. 533, §2 (RP) .]

SECTION HISTORY

1989, c. 473, (NEW). 1991, c. 533, §2 (AMD). 1991, c. 533, §10 (AFF).



30-A §862. Kennebec County Budget Committee

In Kennebec County there is established the Kennebec County Budget Committee to carry out the purposes of this article. The budget committee consists of 9 elected or appointed municipal officials and a subcommittee of 6 nonvoting members of the county legislative delegation or their designees as provided in this section. [2001, c. 471, Pt. B, §16 (AMD); 2001, c. 471, Pt. B, §18 (AFF).]

1. Municipal representatives. No later than 100 days before the end of the county's fiscal year, municipal officers within each commissioner district shall caucus and elect members from that district for terms as provided in paragraph A. There must be 3 members from each commissioner district, 2 of whom are municipal officers and one of whom may be a municipal official who is not a municipal officer as defined in section 2001. No more than one member may represent the same municipality at one time.

A. Members serve for 3-year terms, except that initially each district caucus selects one member for a one-year term, one member for a 2-year term and one member for a 3-year term. If a budget committee member ceases to be a municipal officer or official during the term of membership, that member shall resign the membership and the next district caucus shall elect a qualified municipal officer or official to fill the membership for the remainder of the unexpired term. [2001, c. 471, Pt. B, §18 (AFF); 2001, c. 471, Pt. B, §17 (RPR).]

B. [1991, c. 533, §10 (AFF); 1991, c. 533, §3 (RP).]

[ 2007, c. 663, §15 (AMD) .]

1-A. Membership; legislative delegation. A subcommittee of 6 members of the Kennebec County legislative delegation or their designees shall serve as nonvoting members of the budget committee.

A. The subcommittee is appointed by the chair and must be ratified by a vote of the legislative delegation. [1991, c. 533, §3 (NEW); 1991, c. 533, §10 (AFF).]

B. The subcommittee shall serve as a resource to the budget committee and as a liaison to the legislative delegation. [2001, c. 170, §2 (AMD).]

[ 2001, c. 170, §2 (AMD) .]

1-B. Initial election.

[ 2001, c. 170, §2 (RP) .]

2. Duties. The budget committee shall review the budget estimates prepared by the county commissioners, hold public hearings in the county and submit their recommendations to the county commissioners.

[ 2001, c. 170, §2 (AMD) .]

3. Term of office. The term of office for a budget committee member who is an elected official is 3 years, provided that a budget committee member remains an elected official in the elected official's municipality.

[ 2001, c. 170, §2 (AMD) .]

4. Vacancies. The county commissioners shall appoint an elected official to fill any vacancy occurring on the budget committee. A vacancy must be filled from the commissioner district in which the vacancy occurred and is for the balance of the unexpired term.

[ 2001, c. 170, §2 (AMD) .]

5. Expenses. Members are not entitled to compensation, but must be reimbursed at the county rate from the county treasury for expenses authorized by the county commissioners that are lawfully incurred in the performance of their duties.

[ 1991, c. 533, §3 (AMD); 1991, c. 533, §10 (AFF) .]

SECTION HISTORY

1989, c. 473, (NEW). 1991, c. 533, §3 (AMD). 1991, c. 533, §10 (AFF). 2001, c. 170, §2 (AMD). 2001, c. 172, §1 (AMD). 2001, c. 471, §§B16,17 (AMD). 2001, c. 471, §B18 (AFF). 2007, c. 663, §15 (AMD).



30-A §863. Budget committee organization

The budget committee shall organize and conduct its meetings as follows. [2001, c. 170, §3 (AMD).]

1. Organization. The county commissioners shall direct the county clerk to call an organizational meeting of the budget committee no later than 60 days before the end of the county's fiscal year. At the organizational meeting, the committee shall:

A. Elect a chair and a recording secretary from among its members; and [1991, c. 533, §4 (NEW); 1991, c. 533, §10 (AFF).]

B. Adopt rules, procedures and bylaws. [1991, c. 533, §4 (NEW); 1991, c. 533, §10 (AFF).]

[ 2001, c. 170, §3 (AMD) .]

2. Meetings. The budget committee shall determine the time and location of the budget committee meetings. The meetings must be held at times convenient for the public. The budget committee shall keep minutes and record votes for every meeting. The county clerk shall issue a public notice of a meeting no later than 7 days before the meeting is held.

[ 2001, c. 170, §3 (AMD) .]

3. Resources. The county commissioners shall provide the budget committee with necessary clerical assistance, office expenses and suitable meeting space, as well as access to county files and information.

[ 2001, c. 170, §3 (AMD) .]

SECTION HISTORY

1989, c. 473, (NEW). 1991, c. 533, §10 (AFF). 1991, c. 533, §4 (RPR). 2001, c. 170, §3 (AMD).



30-A §864. Budget procedures

1. Commissioners' budget. The county commissioners shall submit an itemized budget estimate, as described in sections 701, 702 and 7503, to the budget committee in a timely fashion, no later than 60 days before the end of the county's fiscal year.

[ 2001, c. 170, §4 (AMD) .]

2. Budget review process. The budget committee shall develop a proposed budget following review of the itemized budget estimate prepared by the county commissioners, together with any supplementary material prepared by the head of each county department or provided by any independent board or institution or another governmental agency. The budget committee may propose that the budget estimate be increased, decreased, altered or revised, provided that:

A. The budget committee enters into its minutes an explanation for any recommended change in the estimated expenditures and revenues as initially presented by the county commissioners; and [2001, c. 170, §4 (AMD).]

B. The total estimated revenues, together with the amount of county tax to be levied, equals the total estimated expenditures. [1991, c. 533, §5 (AMD); 1991, c. 533, §10 (AFF).]

[ 2001, c. 170, §4 (AMD) .]

3. Public hearing. The budget committee shall hold at least 2 public hearings in the county on the proposed budget before the end of the county's fiscal year and before submitting the budget to the commissioners. At least one public hearing must be held in the northern part of the county and at least one public hearing must be held in the southern part of the county. Notice of the hearing must be given at least 10 days before the hearing in a newspaper of general circulation within the county.

[ 2001, c. 170, §4 (AMD) .]

3-A. Written notification. Written notice and a copy of the proposed budget must be sent at least 10 days before the public hearing to the clerk of each municipality in the county. The municipal clerk shall notify the elected officials of the proposed budget.

[ 1991, c. 533, §6 (NEW); 1991, c. 533, §10 (AFF) .]

4. Approval of budget. After the public hearings are completed, the budget committee shall adopt a final budget and shall submit that budget to the county commissioners for review not later than the end of the county's fiscal year, subject to the conditions and restrictions imposed in subsection 2. The county commissioners may not revise the budget adopted by the budget committee except by unanimous vote of the county commissioners. If the adopted budget is changed by the county commissioners, the budget committee may reject that change by a 2/3 vote of its membership. Those actions are final and are not subject to further action by either the county commissioners or the budget committee.

[ 2001, c. 170, §4 (AMD) .]

4-A. Legislative approval.

[ 2001, c. 170, §4 (RP) .]

5. Interim budget. If the budget is not approved before the start of a fiscal year, until a budget is finally adopted, the county shall operate on an interim budget that may not exceed the previous year's budget.

[ 2001, c. 170, §4 (AMD) .]

6. Transfer of funds. The county commissioners may transfer funds as provided in section 922.

[ 1989, c. 473, (NEW) .]

SECTION HISTORY

1989, c. 473, (NEW). 1991, c. 533, §§5-8 (AMD). 1991, c. 533, §10 (AFF). 2001, c. 170, §4 (AMD).



30-A §865. Budget amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 473, (NEW). 1991, c. 533, §10 (AFF). 1991, c. 533, §9 (RP).



30-A §866. Filing of county budget

A copy of the final budget and subsequent amendments shall be filed, on forms approved by the Office of the State Auditor, with the State Auditor, who shall retain them for 3 years. [1989, c. 473, (NEW); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1989, c. 473, (NEW). 2013, c. 16, §10 (REV).



30-A §867. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 473, (NEW). 1991, c. 533, §10 (AFF). 1991, c. 533, §9 (RP).






Article 9: FRANKLIN COUNTY BUDGET

30-A §871. Budget; appropriations; approval

Notwithstanding sections 2, 701 and 702, in Franklin County the county commissioners may appropriate money, according to a budget which must be approved by a majority of the county commissioners. [1991, c. 495, (NEW).]

SECTION HISTORY

RR 1991, c. 1, §39 (COR). 1991, c. 204, §2 (NEW). 1991, c. 495, (NEW).



30-A §872. Interim budget

If the budget is not approved before the start of a fiscal year, until a budget is finally adopted, the county shall operate on an interim budget which may not exceed 80% of the previous year's budget. [1991, c. 495, (NEW).]

SECTION HISTORY

RR 1991, c. 1, §39 (COR). 1991, c. 204, §2 (NEW). 1991, c. 495, (NEW).



30-A §873. Advisory committee

There is established a Franklin County Budget Advisory Committee comprised as follows. [1991, c. 495, (NEW).]

1. Municipal officers. Municipal officers within each commissioner district shall caucus and shall elect municipal officers from that district to fill vacancies as they arise, for terms as provided in paragraph A.

A. Members shall serve for 3-year terms, except that initially each district caucus shall select one member for a one-year term, one member for a 2-year term and one member for a 3-year term. There must be 3 members from each commissioner district. If a committee member ceases to be a municipal officer during the term of membership, the committee member shall resign the membership and the next district caucus shall elect a qualified municipal officer to fill the membership for the remainder of the unexpired term. [1991, c. 495, (NEW).]

[ 1991, c. 495, (NEW) .]

2. Legislative member. The Franklin County legislative delegation shall select one of the delegation's members to serve as a nonvoting member on the committee.

[ 1991, c. 495, (NEW) .]

3. Committee chair. The committee shall select its own chair each year.

[ 1991, c. 495, (NEW) .]

SECTION HISTORY

RR 1991, c. 1, §39 (COR). 1991, c. 204, §2 (NEW). 1991, c. 495, (NEW).



30-A §874. Budget procedures

1. Budget procedures. The Franklin County commissioners shall submit itemized finance estimates in the form of a budget to the advisory committee no later than 60 days before the end of the county's fiscal year.

[ 1991, c. 495, (NEW) .]

2. Budget review process. The advisory committee shall review the itemized estimated budget prepared by the county commissioners, together with any supplementary material prepared by the head of each county department or provided by any independent board or institution or another governmental agency. The advisory committee shall prepare a proposed budget and may increase, decrease or alter the estimated budget as long as:

A. The advisory committee enters into its minutes an explanation for any suggested change in the estimated expenditures and revenues as initially presented by the county commissioners; and [1991, c. 495, (NEW).]

B. In the proposed budget, the total estimated revenues, together with the amount of county tax to be levied, equal the total estimated expenditures. [1991, c. 495, (NEW).]

[ 1991, c. 495, (NEW) .]

3. Public hearing. The advisory committee shall hold a public hearing in the county on the proposed budget before the end of the county's fiscal year and before the final adoption of the budget. Notice of the hearing must be given in all newspapers of general circulation within the county at least 10 days before the hearing. Written notice and a copy of the proposed budget must be sent by mail, or delivered in person, to the clerk of each municipality in the county. The municipal clerk shall notify the municipal officials of the proposed budget.

[ 1991, c. 495, (NEW) .]

4. Finality of budget. After the public hearing is completed, the advisory committee shall adopt a final budget and transmit that budget to the county commissioners. The county commissioners may not further increase, decrease, alter or revise the budget adopted by the advisory committee, except by unanimous vote of the county commissioners. If the adopted budget is changed by the county commissioners, the advisory committee may reject that change by a 2/3 vote of its membership. Those actions are final and are not subject to further action by either the county commissioners or the advisory committee.

[ 1991, c. 495, (NEW) .]

SECTION HISTORY

RR 1991, c. 1, §39 (COR). 1991, c. 204, §2 (NEW). 1991, c. 495, (NEW).



30-A §875. Filing of final budget

A copy of the final budget must be filed with the State Auditor on forms approved by the Office of the State Auditor. The State Auditor shall retain the forms for 3 years. [1991, c. 495, (NEW); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1991, c. 495, (NEW). 2013, c. 16, §10 (REV).



30-A §876. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 495, (NEW). 1993, c. 449, §1 (RP).






Article 10: SAGADAHOC COUNTY BUDGET ADVISORY COMMITTEE

30-A §881. Budget; appropriations; approval

Notwithstanding sections 2, 701 and 702, in Sagadahoc County the county commissioners may appropriate money according to a budget that must be approved by a majority of the county commissioners. [1991, c. 513, (NEW).]

SECTION HISTORY

1991, c. 513, (NEW).



30-A §882. Interim budget

If the budget is not approved before the start of a fiscal year, until a budget is finally adopted, the county shall operate on an interim budget that may not exceed 80% of the previous year's budget. [1991, c. 513, (NEW).]

SECTION HISTORY

1991, c. 513, (NEW).



30-A §883. Advisory committee

There is established a Sagadahoc County Budget Advisory Committee as provided in this section. [1991, c. 513, (NEW).]

1. Budget advisory committee membership. The municipal officers from each county commissioner district shall choose the budget advisory committee members by the following procedure.

A. The budget advisory committee consists of 9 members: two municipal officers from each of the 3 county commissioner districts and one representative of the general public from each of the 3 county commissioner districts. Budget advisory committee members serve 3-year terms, except for the initial members whose terms are provided in subsection 2, paragraph B. If a budget advisory committee member who is elected as a municipal officer ceases to be a municipal officer during the term of membership, that committee member shall vacate membership.

(1) If a budget advisory committee member who is elected as a municipal officer vacates, resigns or is unable to complete the term of office to which that member was elected, the next district caucus shall elect a municipal officer to serve for the remainder of the unexpired term.

(2) If a budget advisory committee member who is a representative of the general public resigns or is unable to complete the term of office to which that member was elected, the next district caucus shall elect a representative of the general public to serve for the remainder of the unexpired term. [1991, c. 513, (NEW).]

B. The budget advisory committee shall select annually one of its members to chair the committee. [1991, c. 513, (NEW).]

[ 1991, c. 513, (NEW) .]

2. Election. The election of the budget advisory committee members is as follows:

A. No later than 135 days before the end of the county's fiscal year, the county commissioners shall notify all municipal officers in the county to caucus by county commissioner districts at a specified date, time and place for the purpose of electing the membership of the county budget advisory committee. Whenever a public member of the budget advisory committee will be elected, the county commissioners must issue a public notice of that fact that includes the date, time and place of the caucus. The county commissioner shall serve as nonvoting moderator for that commissioner's district caucus. Nominations must be received from the floor. The nominee receiving the most votes is approved as a budget advisory committee member and serves a term of 3 years, except as provided in paragraph B. [2007, c. 663, §16 (AMD).]

B. In 1991, each caucus shall elect 3 members whose terms are as follows.

(1) One of the members who is a municipal officer shall serve an initial term of one year.

(2) One of the members who is a municipal officer shall serve an initial term of 2 years.

(3) The member who is a representative of the general public shall serve an initial term of 3 years. [1991, c. 513, (NEW).]

[ 2001, c. 143, §1 (AMD); 2001, c. 143, §4 (AFF); 2007, c. 663, §16 (AMD) .]

SECTION HISTORY

1991, c. 513, (NEW). 2001, c. 143, §1 (AMD). 2001, c. 143, §4 (AFF). 2007, c. 663, §16 (AMD).



30-A §884. Budget estimate; submission to advisory committee

The Sagadahoc County commissioners shall submit a budget estimate to the advisory committee no later than 90 days before the end of the county's fiscal year for the coming fiscal year. The advisory committee shall review the budget estimate, hold a public hearing on the budget estimate and make recommendations to the commissioners no later than 45 days before the end of the county's fiscal year. The county commissioners shall act on the budget in a timely fashion and, in any event, not later than 15 days prior to the beginning of the budget year. [2007, c. 663, §17 (AMD).]

SECTION HISTORY

1991, c. 513, (NEW). 2001, c. 143, §2 (AMD). 2001, c. 143, §4 (AFF). 2007, c. 663, §17 (AMD).



30-A §885. Final budget estimates; filing

A copy of the final budget estimates must be filed, on forms approved by the Office of the State Auditor, with the State Auditor, who shall retain them for 3 years. [1991, c. 513, (NEW); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1991, c. 513, (NEW). 2013, c. 16, §10 (REV).



30-A §886. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 513, (NEW). 1993, c. 559, §1 (RP).






Article 11: OXFORD COUNTY BUDGET COMMITTEE

30-A §891. Budget; appropriations and approval

Notwithstanding sections 2, 701 and 702, in Oxford County the county commissioners may appropriate money, according to a budget that must be prepared by the Oxford County Budget Advisory Committee. A unanimous vote of the county commissioners is required to change the budget as presented by the Oxford County Budget Advisory Committee. [1991, c. 204, §2 (NEW).]

SECTION HISTORY

RR 1991, c. 1, §39 (RNU). 1991, c. 204, §2 (NEW).



30-A §892. Advisory committee

This section establishes the Oxford County Budget Advisory Committee. [1991, c. 204, §2 (NEW).]

1. Appointment. Each county commissioner shall appoint a municipal officer from the commissioner's respective county commissioner district at least 100 days before the end of the county's fiscal year.

[ 2007, c. 663, §18 (AMD) .]

2. Municipal officer elections. No later than 100 days before the end of the county's fiscal year, the county commissioners shall notify all municipal officers to caucus by county commissioner district at a specified date, time and place for the purpose of electing 2 municipal officers from each district as members of the county budget advisory committee. The county commissioner shall serve as nonvoting moderator for that district caucus. Nominations must be received from the floor. The 2 nominees receiving the most votes are the budget advisory committee members. The names of those elected by the caucus must be recorded and forwarded to the county commissioners. When the district meeting fails to produce 2 budget committee member nominees, the county commissioner of the district may appoint a municipal officer from that district to each vacant seat within 10 days of the district caucus. The county commissioner shall include notice of this appointment provision in the original notice to convene the caucus if the commissioner plans to exercise the appointment authority granted in this subsection. A municipality may not at any time have more than one representative serving on the budget advisory committee.

[ 2007, c. 663, §19 (AMD) .]

3. Vacancy; replacement. If a budget advisory committee member ceases to be a municipal officer during the term of membership, the committee member vacates membership and a replacement must be appointed by the county commissioner from the district in which the vacancy occurred.

[ 1991, c. 204, §2 (NEW) .]

4. Municipal officer; definition. The term "municipal officer," as it refers to the Oxford County Budget Advisory Committee in this section, means a selectman or council member.

[ 1991, c. 204, §2 (NEW) .]

SECTION HISTORY

RR 1991, c. 1, §39 (RNU). 1991, c. 204, §2 (NEW). 1999, c. 31, §1 (AMD). 2007, c. 663, §§18, 19 (AMD).



30-A §893. Budget process

1. Public hearing. The Oxford County commissioners shall hold one or more public hearings on the budget estimate at times convenient for the residents of the county and no later than 60 days before the end of the county's fiscal year.

[ 2007, c. 663, §20 (AMD) .]

2. Budget estimate; submission to budget advisory committee. The Oxford County commissioners shall submit a budget estimate for the coming year to the budget advisory committee no later than 60 days before the end of the county's fiscal year. The budget advisory committee shall review the budget estimate and prepare the budget. The budget must be presented to the county commissioners no later than 30 days before the end of the county's fiscal year. The county commissioners shall act on the budget in a timely fashion, not later than the 3rd Tuesday in the last month of the fiscal year preceding the budget year. If the adopted budget is changed by the county commissioners, the budget advisory committee may reject that change by a 2/3 vote of its membership. Those actions are final and not subject to further action by either the county commissioners or the budget advisory committee.

[ 2007, c. 663, §21 (AMD) .]

3. Final budget; filing. A copy of the final budget must be filed on forms approved by the Office of the State Auditor. The State Auditor shall retain the budget for 3 years.

[ 1991, c. 204, §2 (NEW); 2013, c. 16, §10 (REV) .]

4. Interim budget. If the budget is not approved before the start of the fiscal year, the county must operate on an interim budget that does not exceed the budget of the previous year until a final budget is adopted.

[ 1991, c. 204, §2 (NEW) .]

SECTION HISTORY

RR 1991, c. 1, §39 (RNU). 1991, c. 204, §2 (NEW). 2005, c. 29, §1 (AMD). 2007, c. 663, §§20, 21 (AMD). 2013, c. 16, §10 (REV).



30-A §894. Officers' salaries

The county commissioners shall set the salaries of all county officers with the exception of their own. The salaries of the county commissioners are set by the budget advisory committee. [1991, c. 204, §2 (NEW).]

SECTION HISTORY

RR 1991, c. 1, §39 (RNU). 1991, c. 204, §2 (NEW).






Article 12: SOMERSET COUNTY BUDGET COMMITTEE

30-A §895. Committee established

There is established the Somerset County Budget Committee, referred to in this article as the "budget committee," to carry out the purposes of this article. As used in this article, "county commissioners" means the county commissioners of Somerset County. [1993, c. 582, §1 (NEW).]

SECTION HISTORY

1993, c. 582, §1 (NEW).



30-A §896. Membership

The budget committee consists of 9 voting members selected as follows. [2001, c. 150, §1 (AMD).]

1. Municipal representatives. No later than 100 days before the end of the county's fiscal year, municipal officers within each commissioner district shall caucus and elect members from that district for terms as provided in paragraph A. There must be 3 members from each commissioner district, 2 of whom are municipal officers and one of whom is a municipal official who is not a municipal officer as defined in section 2001. No more than one member may represent the same municipality at one time.

A. Members serve for 3-year terms, except that initially each district caucus selects one member for a one-year term, one member for a 2-year term and one member for a 3-year term. If a budget committee member ceases to be a municipal officer or official during the term of membership, that member shall resign the membership and the next district caucus shall elect a qualified municipal officer or official to fill the membership for the remainder of the unexpired term. [1993, c. 582, §1 (NEW).]

[ 2007, c. 663, §22 (AMD) .]

2. Legislative member.

[ 2001, c. 150, §2 (RP) .]

3. Budget committee chair. The budget committee shall select its own chair each year.

[ 1993, c. 582, §1 (NEW) .]

SECTION HISTORY

1993, c. 582, §1 (NEW). 1995, c. 359, §1 (AMD). 1999, c. 49, §1 (AMD). 2001, c. 150, §§1,2 (AMD). 2007, c. 663, §22 (AMD).



30-A §897. Budget procedures

1. Budget procedures. The county commissioners shall submit itemized finance estimates in the form of a budget to the budget committee no later than 60 days before the end of the county's fiscal year.

[ 1993, c. 582, §1 (NEW) .]

2. Budget review process. The budget committee shall review the itemized estimated budget prepared by the county commissioners, together with any supplementary material prepared by the head of each county department or provided by any independent board or institution or other governmental agency. The budget committee shall prepare a proposed budget and may increase, decrease or alter the estimated budget as long as:

A. The budget committee enters into its minutes an explanation for any suggested change in the estimated expenditures and revenues as initially presented by the county commissioners; and [1993, c. 582, §1 (NEW).]

B. In the proposed budget, the total estimated revenues, together with the amount of county tax to be levied, equal the total estimated expenditures. [1993, c. 582, §1 (NEW).]

[ 1993, c. 582, §1 (NEW) .]

3. Public hearing. The budget committee shall hold a public hearing in the county on the proposed budget before the end of the county's fiscal year and before final adoption of the budget. Notice of the hearing must be given in all newspapers of general circulation within the county at least 10 days before the hearing. Written notice and a copy of the proposed budget must be sent by mail or delivered in person to the clerk of each municipality in the county. The municipal clerk shall notify the municipal officials of the proposed budget.

[ 1993, c. 582, §1 (NEW) .]

4. Adoption of budget; tax levy. After the public hearing is completed, the budget committee shall adopt a final budget and transmit that budget to the county commissioners.

A. The county commissioners may not further increase, decrease, alter or revise the budget adopted by the budget committee except by unanimous vote of the county commissioners. If the adopted budget is changed by the county commissioners, the budget committee may reject that change by a 2/3 vote of its membership. The budget is final and not subject to further action by either the county commissioners or the budget committee upon failure of the commissioners to unanimously recommend changes in the budget transmitted from the budget committee or upon acceptance or rejection of changes by the budget committee. [1993, c. 582, §1 (NEW).]

B. The budget adopted under this subsection is the final authorization for the assessment of county taxes and the county tax authorized is apportioned and collected in accordance with section 706. [1993, c. 582, §1 (NEW).]

[ 1993, c. 582, §1 (NEW) .]

SECTION HISTORY

1993, c. 582, §1 (NEW).



30-A §898. Interim budget

If the budget is not approved before the start of a fiscal year, until a budget is finally adopted, the county shall operate on an interim budget, which may not exceed the previous year's budget. [2009, c. 576, §1 (AMD).]

SECTION HISTORY

1993, c. 582, §1 (NEW). 2009, c. 576, §1 (AMD).



30-A §899. Filing of final budget

The budget committee shall file a copy of the final budget with the State Auditor on forms approved by the Office of the State Auditor. The State Auditor shall retain the forms for 3 years. [1993, c. 582, §1 (NEW); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1993, c. 582, §1 (NEW). 2013, c. 16, §10 (REV).



30-A §899-A. Review

The joint standing committee of the Legislature having jurisdiction over county government matters may review the operation of the budget committee before February 1, 1997 and, if it determines necessary, introduce legislation to amend or repeal this article. If the committee fails to act, this article continues in effect. [1995, c. 462, Pt. A, §51 (NEW).]

SECTION HISTORY

1995, c. 462, §A51 (NEW).



30-A §900. Budget; appropriations; approval

Notwithstanding sections 2, 701 and 702, in Washington County the county commissioners may appropriate money according to a budget that must be approved by a majority of the county commissioners or as otherwise provided in this article. [1997, c. 279, §1 (AMD).]

§900. Review

(As enacted by PL 1993, c. 582, §1 was REPEALED by PL 1995, c. 462, Pt. A, §52)

SECTION HISTORY

1991, c. 777, §1 (NEW). 1993, c. 582, §1 (NEW). 1995, c. 462, §A52 (RP). 1997, c. 279, §1 (AMD).






Article 13: WASHINGTON COUNTY BUDGET ADVISORY COMMITTEE

30-A §900-A. Interim budget

If the budget is not approved before the start of a fiscal year, the county shall operate on an interim budget, that may not exceed 80% of the previous year's budget, until a budget is finally adopted. [1991, c. 777, §1 (NEW).]

SECTION HISTORY

1991, c. 777, §1 (NEW).



30-A §900-B. Advisory committee

There is established the Washington County Budget Advisory Committee as provided in this section. [1991, c. 777, §1 (NEW).]

1. Municipal officers; election; term. The municipal officers from each county commissioner district shall choose the budget advisory committee members by the following procedure.

A. No later than 100 days before the end of the county's fiscal year, the county commissioners shall notify all municipal officers in the county to caucus by county commissioner districts at a specified date, time and place for the purpose of electing at least one municipal officer from each district as a member of the budget advisory committee; except that, in 1992, at least 3 municipal officers must be selected from each district unless the municipal officers of a district decide that another person from that district would be better qualified. A municipality may not be represented by more than one officer at a time. The county commissioner shall serve as nonvoting moderator for that district caucus. Nominations must be received from the floor. The nominee receiving the most votes is approved as a budget advisory committee member except that, in 1992, each caucus shall elect 3 members. The names of those elected by the caucus must be recorded and forwarded to the county commissioners. [2007, c. 663, §23 (AMD).]

B. Budget advisory committee members serve 3-year terms except that, in 1992, one member from each district must be elected for a one-year term, one member for a 2-year term and one member for a 3-year term. If a budget advisory committee member ceases to be a municipal officer during the term of membership, that committee member vacates membership and the next district caucus shall elect a qualified municipal officer to serve for the remainder of the unexpired term. [1991, c. 777, §1 (NEW).]

A municipal officer elected as a member of the budget advisory committee may name a designee to serve on the committee.

[ 2007, c. 663, §23 (AMD) .]

2. Legislative member. The Washington County legislative delegation shall annually select one member of the delegation who resides in Washington County to serve on the budget advisory committee.

[ 1991, c. 777, §1 (NEW) .]

3. Chair. The budget advisory committee shall annually select one of its members to chair the committee.

[ 1991, c. 777, §1 (NEW) .]

SECTION HISTORY

1991, c. 777, §1 (NEW). 1997, c. 171, §1 (AMD). 1997, c. 279, §2 (AMD). 2007, c. 663, §23 (AMD).



30-A §900-B-1. Prior year's budget available

No later than 100 days before the end of the county's fiscal year, the county commissioners shall publish, deliver to the budget advisory committee and make available to the public copies of a financial statement for the preceding county fiscal year showing funds authorized, including but not limited to revenues, unappropriated fund balances and reserve accounts, and expenditures made for each department, account and program and showing the balance in each account at the end of the fiscal year. [2007, c. 663, §24 (AMD).]

SECTION HISTORY

1997, c. 279, §3 (NEW). 2007, c. 663, §24 (AMD).



30-A §900-C. Public hearing

The Washington County commissioners shall hold one or more public hearings on the budget estimate no later than 90 days before the end of the county's fiscal year and an informational meeting, in conjunction with the budget advisory committee, with the Washington County legislative delegation no later than 30 days before the end of the county's fiscal year. [2007, c. 663, §25 (AMD).]

SECTION HISTORY

1991, c. 777, §1 (NEW). 2007, c. 663, §25 (AMD).



30-A §900-D. Budget estimate; submission to advisory committee; legislative delegation role

The Washington County commissioners shall submit a budget estimate to the budget advisory committee no later than 90 days before the end of the county's fiscal year for the coming year. The budget advisory committee shall review the budget estimate and make recommendations to the commissioners no later than 45 days before the end of the county's fiscal year. The county commissioners shall act on the budget in a timely fashion and, in any event, not later than 15 days before the end of the county's fiscal year. If county commissioners wish to make changes in the budget recommended by the budget advisory committee, the county commissioners shall schedule one or more meetings with the budget advisory committee no later than 15 days before the end of the county's fiscal year for the purpose of negotiating a final budget. [2007, c. 663, §26 (AMD).]

If, following negotiations, a final budget that is acceptable to the budget advisory committee is not approved by the county commissioners at least 15 days before the end of the county's fiscal year, the budget advisory committee shall adopt a final budget and transmit that budget to the county commissioners. The budget adopted by the budget advisory committee may be changed by a majority vote of the board of county commissioners. If the adopted budget is changed by the county commissioners, the budget advisory committee may reject that change by a 2/3 vote of its membership. The budget is final and not subject to further action by either the county commissioners or the budget advisory committee upon failure of the commissioners to recommend changes in the budget transmitted from the budget advisory committee or upon acceptance or rejection of changes by the budget advisory committee. The entire budget approval process must be completed by the last day of the county's fiscal year. [2007, c. 663, §26 (AMD).]

SECTION HISTORY

1991, c. 777, §1 (NEW). 1997, c. 279, §4 (AMD). 2007, c. 663, §26 (AMD).



30-A §900-E. Final budget estimates; filing

A copy of the final budget estimates must be filed, on forms approved by the Office of the State Auditor, with the State Auditor, who shall retain them for 3 years. [1991, c. 777, §1 (NEW); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1991, c. 777, §1 (NEW). 2013, c. 16, §10 (REV).






Article 14: PENOBSCOT COUNTY BUDGET COMMITTEE

30-A §900-F. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 682, §1 (NEW). 1997, c. 198, §1 (AMD). MRSA T.30A, §900J (RP).



30-A §900-G. Budget; appropriations and approval (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 682, §1 (NEW). MRSA T.30A, §900J (RP).



30-A §900-H. Budget committee (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 682, §1 (NEW). MRSA T.30A, §900J (RP).



30-A §900-I. Budget process (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 682, §1 (NEW). 1997, c. 198, §2 (AMD). MRSA T.30A, §900J (RP).



30-A §900-J. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 682, §1 (NEW). 1999, c. 89, §1 (AMD). MRSA T.30A, §900J (RP).






Article 15: PENOBSCOT COUNTY BUDGET COMMITTEE

30-A §900-K. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 124, §1 (NEW).]

1. Budget committee. "Budget committee" means the Penobscot County Budget Committee.

[ 2005, c. 124, §1 (NEW) .]

2. Municipal official. "Municipal official" means any elected member of a municipal government in Penobscot County.

[ 2005, c. 124, §1 (NEW) .]

SECTION HISTORY

2005, c. 124, §1 (NEW).



30-A §900-L. Budget; appropriations and approval

Notwithstanding sections 2, 701 and 702, in Penobscot County the county commissioners may appropriate money according to a budget that must be prepared and finalized in accordance with this article. [2005, c. 124, §1 (NEW).]

SECTION HISTORY

2005, c. 124, §1 (NEW).



30-A §900-M. Budget committee

There is established the Penobscot County Budget Committee to carry out the purposes of this article. [2005, c. 124, §1 (NEW).]

1. Membership. The budget committee consists of the following members:

A. Two members elected from each commissioner district as provided in subsection 2; [2005, c. 124, §1 (NEW).]

B. Two municipal officials appointed by each county commissioner from the commissioner's district; and [2005, c. 124, §1 (NEW).]

C. One member of the county legislative delegation appointed by each county commissioner from the commissioner's district. [2005, c. 124, §1 (NEW).]

[ 2005, c. 124, §1 (NEW) .]

2. Municipal official elections. No later than 75 days before the end of the county's fiscal year, the county commissioners shall notify all municipal officials to caucus by county commissioner district at a specified date, time and place for the purpose of electing one municipal official from each district as a member of the budget committee. Each county commissioner shall serve as nonvoting moderator for that district caucus. Nominations must be received from the floor. The nominee receiving the most votes is the budget committee member. The name of the member elected by the caucus must be recorded and forwarded to the county commissioners.

[ 2007, c. 663, §27 (AMD) .]

3. Term; vacancy; replacement. Budget committee members serve 2-year terms. If a budget committee member ceases to be a municipal official during the term of membership, the budget committee member vacates membership and a replacement must be appointed by the county commissioner from the district in which the vacancy occurred.

[ 2005, c. 124, §1 (NEW) .]

SECTION HISTORY

2005, c. 124, §1 (NEW). 2007, c. 663, §27 (AMD).



30-A §900-N. Budget process

1. Public hearing. The county commissioners shall hold one or more public hearings on the budget at times convenient for the residents of the county and no later than 15 days before the end of the county's fiscal year.

[ 2007, c. 663, §28 (AMD) .]

2. Budget; submission to budget committee. The Penobscot County commissioners shall submit a budget for the coming year to the budget committee no later than 50 days before the end of the county's fiscal year. The budget committee shall review the budget with the county commissioners no later than 30 days before the end of the county's fiscal year and make additions or deletions to the budget by a majority vote of the budget committee. A unanimous vote of the county commissioners is required to override the budget committee.

[ 2007, c. 663, §29 (AMD) .]

3. Assessment of taxes. The budget adopted under subsection 2 is the final authorization for the assessment of county taxes. The county tax authorized is apportioned and collected in accordance with section 706.

[ 2005, c. 124, §1 (NEW) .]

4. Final budget; filing. A copy of the final budget must be filed on forms approved by the Office of the State Auditor with the State Auditor, who shall retain it for 3 years.

[ 2005, c. 124, §1 (NEW); 2013, c. 16, §10 (REV) .]

5. Interim budget. If the budget is not approved before the start of the fiscal year, the county must operate on an interim budget that does not exceed the budget of the previous year until a final budget is adopted.

[ 2005, c. 124, §1 (NEW) .]

SECTION HISTORY

2005, c. 124, §1 (NEW). 2007, c. 663, §§28, 29 (AMD). 2013, c. 16, §10 (REV).









Subchapter 2: COUNTY FISCAL MATTERS

Article 1: EXPENDITURES

30-A §901. Insurance for firefighters

Any county may expend funds to be accounted for as other money of the county for the purchase of accident and disability insurance on a county-wide basis, protecting all persons whether part-time, full-time or on-call, and whether paid or unpaid, while acting as firefighters for any municipal fire department or incorporated volunteer fire association. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §902. Authority to operate a regional solid waste collection and disposal service

1. Authorization. The county commissioners of each county may operate a solid waste collection and disposal system or contract for solid waste collection and disposal services to serve their respective counties. The county commissioners may contract with municipalities, unorganized townships, other governmental agencies, including regional refuse disposal districts, and private enterprises for the financing, implementation and operation of collection and disposal services.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Municipalities and others served. A county solid waste collection and disposal system or service may serve municipalities, unorganized townships and other public and private producers of solid waste. The system or service may serve municipalities, unorganized townships and other public and private producers of solid waste in an adjoining county with the approval of the county commissioners of that county.

A county may not require municipalities, unorganized territories and other public or private producers to join or be served by the system or service.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Fees. Each municipality, unorganized territory and each public or private producer of solid waste using the solid waste collection and disposal system or service offered by the county shall be assessed for the cost of that service. These costs shall be prorated equitably among those served. In determining the costs, consideration shall be given to, but not limited to, the nature and quantity of solid waste collected and disposed of.

The county commissioners shall determine the amount of assessments annually. In the case of municipalities, the county commissioners shall include these assessments in their warrants to municipal assessors of the municipalities served, issued under section 706. In the case of unorganized territory, the county commissioners shall certify the amount of the assessments for the unorganized territory as provided in section 5903.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Personnel. County commissioners may not employ additional personnel solely for administrative and clerical purposes related to solid waste collection and disposal systems or services.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §903. Authority to contract for energy conservation improvements

1. Agreement with energy service and 3rd-party financing companies. County commissioners may enter into an agreement with a private party, such as an energy service or 3rd-party financing company, for the design, installation, operation, maintenance and financing of energy conservation improvements at county facilities.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Future operation. The county commissioners, at the termination of the agreement with the private party under this section, may acquire, operate and maintain the improvement, renew the agreement with the private party or make an agreement with another private party to operate and maintain the improvement.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Budgetary approval required. Expenditures by the county commissioners under this section are subject to the county budgetary approval process.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §903-A. Electricity services

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Aggregator" has the same meaning as defined in Title 35-A, section 3201. [1999, c. 178, §1 (NEW).]

B. "Competitive electricity provider" has the same meaning as defined in Title 35-A, section 3201. [1999, c. 178, §1 (NEW).]

C. "Retail access" has the same meaning as defined in Title 35-A, section 3201. [1999, c. 178, §1 (NEW).]

[ 1999, c. 178, §1 (NEW) .]

2. Establishment. County commissioners may establish a county electricity agency, referred to in this section as an "agency," to serve as a public aggregator for any electricity consumers, public or private, located within a county.

[ 1999, c. 178, §1 (NEW) .]

3. Powers. An agency is authorized to:

A. Enter into agreements with electricity consumers located within a county to aggregate their electric service needs within that county for the purpose of purchasing electricity on a group basis on or after the beginning date of retail access; and [1999, c. 178, §1 (NEW).]

B. Exercise any other powers or authority that county commissioners are authorized to exercise and that the county commissioners expressly delegate to the agency. [1999, c. 178, §1 (NEW).]

An agency may not require any electricity consumer to join or be served by the agency.

[ 1999, c. 178, §1 (NEW) .]

4. Agency board; appointment; terms; vacancy. The affairs of an agency are managed by a board of 9 persons appointed by the county commissioners. All board members must be residents of the county and no more than 3 may reside in any one commissioner district established under section 66. Board members serve for a 3-year term of office and may be reappointed, except that members of the first board have the following staggered terms chosen by lot at the board's first meeting.

A. Three members serve a one-year term. [1999, c. 178, §1 (NEW).]

B. Three members serve a 2-year term. [1999, c. 178, §1 (NEW).]

C. Three members serve a 3-year term. [1999, c. 178, §1 (NEW).]

When a vacancy occurs on the board as a result of death, resignation, removal from the county, permanent incapacity or for any other reason, the county commissioners shall appoint a person to fill the vacancy for the unexpired term of office.

[ 1999, c. 178, §1 (NEW) .]

5. Funding; expenses; liabilities. All funding of and expenditures by an agency, including compensation of board members, must be authorized in the county budget. In order to raise revenues to fund its operations, an agency may impose a charge on consumers served by the agency, as long as any such charges are clearly identified and disclosed to consumers. All revenues and expenses of an agency must be segregated from other county revenues and expenses and separately accounted.

Nothing in this section may be construed to authorize an agency or a county through an agency to incur any indebtedness or liability on behalf of or payable by the State. Any debt or liability created or incurred by an agency or a county through an agency pursuant to this section is the responsibility of the agency or the county and does not constitute or create in any way a debt or liability of the State. An action taken by an agency or a county pursuant to any authority granted under this section may not be construed to constitute a pledge of the faith and credit of the State. All contracts entered into by an agency or a county pursuant to this section must contain a statement to the effect that the agency or county is solely responsible for all liabilities arising from the contract and that neither the faith and credit nor the taxing power of the State is pledged to the payment of any such liabilities.

[ 1999, c. 178, §1 (NEW) .]

6. Conflict of interest. A person may not hold office as an agency board member if the person owns, controls or otherwise has a direct financial interest in any competitive electricity provider.

[ 1999, c. 178, §1 (NEW) .]

7. Reservation of powers. Nothing in this section limits any other power or authority that county commissioners or others may have to provide services, including services related to the purchase and sale of electricity.

[ 1999, c. 178, §1 (NEW) .]

8. Subject to applicable law. Nothing in this section exempts an agency from the provisions of Title 35-A, including provisions relating to aggregators.

[ 1999, c. 178, §1 (NEW) .]

SECTION HISTORY

1999, c. 178, §1 (NEW).



30-A §904. Food stamp or donated food program

The county commissioners of any county may provide for a food stamp or donated food program in conformity with regulations adopted by the United States Department of Agriculture and the United States Department of Health, Education and Welfare and may expend county funds to operate and administer such a program. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §905. Priority social services programs

The county commissioners may expend county funds, from whatever source received, for a priority social services program under the Priority Social Services Act of 1973 contained in Title 22, Subtitle IV. They may assist in, contribute to and participate in providing a priority social services program through agreements between public or nonprivate organizations and the Department of Health and Human Services. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

1. Cumberland County. The county commissioners of Cumberland County may also expend county funds for other nonwelfare programs as authorized by the Cumberland County legislative delegation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 689, §B6 (REV).



30-A §906. Kennebec County fire protection services for Unity Township

The county commissioners of Kennebec County may contract with municipalities for fire protection services for Unity Township, assess Unity Township and expend funds to provide those services. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §907. Piscataquis County child and family services

The county commissioners of Piscataquis County may expend county funds to support programs for child and family services. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §908. Ambulance service in the plantations and unorganized territories of Piscataquis County

The county commissioners of Piscataquis County may expend funds for ambulance service in the plantations and unorganized territories of that county. Those funds may be raised by tax levy in those plantations and territories. The commissioners may contract with either a profit or nonprofit agency or a municipality to provide ambulance service and may enter into reciprocal agreements with private, public and municipal agencies for ambulance service. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §909. County advisory organizations

A county may raise or appropriate money to obtain the services of advisory organizations. The Legislature recognizes the Maine County Commissioners' Association and the Maine Sheriffs' Association as nonprofit advisory organizations and declares these associations to be instrumentalities of their member counties with their assets upon their dissolution to be delivered to the Treasurer of State to be held in custody for the counties of the State. An advisory organization may receive federal grants or contributions for their activities with respect to the solution of county problems. [2003, c. 75, §1 (NEW).]

SECTION HISTORY

2003, c. 75, §1 (NEW).



30-A §910. Broadcast television translator stations

A county may receive federal grants or contributions for the construction and operation of a broadcast television translator station as described in 47 Code of Federal Regulations, Section 74.732 (2008). Two or more counties may act jointly in performing the operations authorized by this section. [2009, c. 117, §1 (NEW).]

SECTION HISTORY

2009, c. 117, §1 (NEW).






Article 2: BUDGETARY ACCOUNTS

30-A §921. Capital reserve accounts

1. Capital reserve accounts authorized. Section 5801, subsections 1 and 2, and section 5802, which contain the capital reserve account provisions for municipalities, apply equally to counties. The county commissioners have the powers and duties of municipal officers under those provisions.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Purpose of account stated. Before establishing any account under this section, including capital reserve accounts established for the unorganized territory, the county commissioners shall clearly specify the purpose for which the account is created, state the anticipated amount of the account and report that purpose and that amount, in writing, to the Office of the State Auditor. Once a purpose for an account is specified, any expenditure from that account must be for that purpose unless the Office of the State Auditor states in writing that an account for that purpose is no longer needed.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2013, c. 16, §10 (REV) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2013, c. 16, §10 (REV).



30-A §922. Insufficient appropriations

1. Transfer of funds within department or agency. Whenever any specific appropriation of a department or agency of county government is insufficient to pay the required expenditures for the statutory purposes for which the appropriation was made, the county commissioners may transfer an amount from any other specific line appropriation of the same department or agency to meet the expenditure, upon the written request of the department or agency. This request must bear the written approval of a majority of the county commissioners.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Contingent fund. There is established a contingent account in each county in an amount not to exceed the greater of 1.5% of the annual county budget or $100,000, except in Sagadahoc County, where the contingent account may not exceed 4% of the annual budget. Any funds that are available to each county may be used for this purpose. The contingent fund may be used at the discretion of the county commissioners for emergency purposes only. At the end of each fiscal year there must be transferred from unencumbered county funds an amount sufficient to restore the established county contingent account.

[ 2003, c. 241, §1 (AMD) .]

3. Record of transfers. The county treasurer shall keep a record of any transfers between specific line categories or from the contingent account. This record must be certified by the county commissioners within 30 days of each transfer.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 789, §1 (AMD). 1993, c. 343, §1 (AMD). 2003, c. 241, §1 (AMD).



30-A §923. Capital expenditure accounts to carry over

Any unexpended balance of capital expenditures shall not lapse but shall be carried forward into the next year or until the purpose for which that account was established has been completed. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §924. Surplus funds

The county commissioners of each county shall use any unencumbered surplus funds at the end of a fiscal year in the following fiscal year only as provided in this section. [2005, c. 84, §2 (AMD).]

1. Restore contingent fund. The county commissioners shall first use any unencumbered surplus funds to restore the contingent account as provided in section 922, subsection 2.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Reduce tax levy. After restoring the contingent account under subsection 1, the county commissioners shall use any unencumbered surplus funds to reduce the tax levy in the following fiscal year as provided in this subsection. The county commissioners shall use any remaining unencumbered surplus funds in excess of 15% for the fiscal year beginning in 2002, 18% for the fiscal year beginning in 2003 and 20% for the fiscal year beginning in 2004 and each fiscal year thereafter of the amount to be raised by taxation in the following fiscal year to reduce the tax levy in that year. The county commissioners may not commit taxes to be raised in any fiscal year until the county commissioners have complied with this subsection.

[ 2001, c. 349, §6 (AMD) .]

3. Other uses; working capital. After compliance with subsection 2, the county commissioners may use any remaining unencumbered surplus funds to fund a county charter commission, as provided in section 1322, subsection 4, or to establish or fund a capital reserve account under section 921, including a corrections services capital reserve account, as provided in section 5801. If not used for these purposes, any remaining surplus funds may not be expended but must be retained as working capital for the use and benefit of the county except that correctional unencumbered surplus may not lapse to the county’s noncorrectional fund balance but must be carried forward as the county or regional jail authority correctional services fund balance. Correctional services funds may be expended only for corrections services.

[ 2009, c. 391, §3 (AMD) .]

4. Unencumbered surplus funds defined. As used in this section, the term "unencumbered surplus funds" means the actual revenue in excess of estimates, as filed with the Office of the State Auditor for that fiscal year; all unexpended account balances at the end of that fiscal year, not including capital reserve accounts established pursuant to section 921; all overlay as permitted under section 706; and any unexpended balances carried forward from prior fiscal years, including amounts retained as working capital.

[ 2001, c. 349, §6 (NEW); 2013, c. 16, §10 (REV) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 573, §3 (AMD). 2001, c. 349, §6 (AMD). 2005, c. 84, §2 (AMD). 2009, c. 391, §3 (AMD). 2013, c. 16, §10 (REV).






Article 3: DEBTS AND BORROWING

30-A §931. Property taken for debt due from county

The personal property of the residents and the real estate within the boundaries of a county may be taken to pay any debt due from the county. The owner of property so taken may recover from the county under Title 14, section 4953. [1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §932. Anticipatory borrowing

1. Taxes. The county commissioners of all counties may borrow in anticipation of taxes. If the county budget has not yet been approved, the county commissioners of each county may borrow an amount not exceeding 80% of the previous year's budget, except as otherwise provided.

[ 2005, c. 79, §4 (AMD) .]

2. Sale of notes or securities. The county officers authorized to issue notes and securities may borrow money in anticipation of their sale by issuing temporary notes and renewal notes, the total face amount of which does not exceed at any one time outstanding the authorized amount of the notes and securities. The period of this anticipatory borrowing may not exceed one year and the time within which the securities are to become due may not be extended by such anticipatory borrowing beyond the time fixed in the vote authorizing their issue or, if no term is specified there, beyond the term permitted by law.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Change of fiscal year.

[ 2015, c. 335, §15 (RP) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2005, c. 79, §4 (AMD). 2007, c. 653, Pt. A, §13 (AMD). 2009, c. 391, §4 (AMD). 2015, c. 335, §15 (AMD).



30-A §933. Temporary loans

Without obtaining the consent of their county, the county commissioners of each county may raise funds through temporary loans not exceeding 1/5 of 1% of the assessed valuation of their respective counties. These loans must be paid, within one year from the time when the loan is contracted, out of money raised during the current year by taxes. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §934. Loans

The county commissioners may obtain loans of money for the use of their county and cause notes, obligations or bonds, with coupons for lawful interest, to be issued for payment of the loans. These loans may not exceed $10,000, except in Franklin County and Aroostook County as provided in sections 935 and 935-A and except to the extent authorized pursuant to Title 10, chapter 110, without first obtaining the consent of the county, substantially as provided in section 122 or by countywide referendum pursuant to section 938. [2009, c. 517, §14 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 778, §1 (AMD). 1999, c. 717, §1 (AMD). 2009, c. 517, §14 (AMD).



30-A §935. Franklin County loans

The county commissioners of Franklin County may obtain loans of money for the use of Franklin County, not to exceed $50,000, and cause notes or obligations, with coupons for lawful interest, to be issued for payment of the loans. Any loans of money in excess of $10,000 may be incurred only for the purpose of building, rebuilding, altering or otherwise improving county owned real estate and personal property in that real estate. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §935-A. Aroostook County loans

The county commissioners of Aroostook County may obtain loans of money for the use of Aroostook County, not to exceed $95,000, and cause notes or obligations, with coupons for lawful interest, to be issued for payment of the loans. Any loans of money in excess of $10,000 may be incurred only for the purpose of building, rebuilding, altering or otherwise improving county-owned real estate and personal property in that real estate. [1991, c. 778, §2 (NEW).]

SECTION HISTORY

1991, c. 778, §2 (NEW).



30-A §936. Bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 717, §2 (RP).



30-A §937. Financial statements required

The treasurer of the county shall prepare a signed statement to accompany any question submitted to the electors for ratification of a revenue-producing, revenue-refunding or general obligation of the county bond issue. The statement must set forth: [1991, c. 548, Pt. D, §4 (AMD); 1991, c. 548, Pt. D, §10 (AFF).]

1. Total indebtedness. The total amount of bonds of the county outstanding and unpaid, the total amount of bonds of the county authorized and unissued and the total amount of the bonds of the county contemplated to be issued if the enactment submitted to the electors is ratified;

[ 1991, c. 269, §1 (NEW) .]

2. Costs. An estimate and explanation of costs involved, including varying interest rates, the estimated cost of interest on the bond amount to be issued, the total cost of principal and interest to be paid at maturity and any other substantive information relating to the debt of the county as the treasurer may determine; and

[ 1991, c. 269, §1 (NEW) .]

3. Validity. A declaration that the validity of the bonds and of the voters' ratification of the bonds may not be affected by any errors in the estimate made pursuant to subsection 2. If the actual amount of the total debt service for the bond issue varies from the estimate, the ratification by the electors is nevertheless conclusive and the validity of the bond issue is not affected by reason of the variance.

[ 1991, c. 269, §1 (NEW) .]

SECTION HISTORY

1991, c. 269, §1 (NEW). 1991, c. 548, §D4 (AMD). 1991, c. 548, §D10 (AFF).



30-A §938. Bond issue referendum election; conduct; public hearings

Except as otherwise provided in sections 122, 934 and 937, the method of voting and the conduct of a county bond referendum election are governed by Title 21-A. [1999, c. 717, §3 (NEW).]

1. County commissioners, administrators; perform duties of Secretary of State. When Title 21-A applies to a county bond referendum election, the county commissioners or county administrators shall perform the duties of the Secretary of State prescribed by Title 21-A.

[ 1999, c. 717, §3 (NEW) .]

2. Budget review; public hearings. Prior to each county bond referendum election, each county bond issue question must be reviewed by the appropriate county budget committee. Following this review, the county commissioners shall conduct at least one public hearing in each of the county commissioner districts in that county. The public hearing must include a reading of each bond issue question proposed by the commissioners to be voted upon by the county.

[ 1999, c. 717, §3 (NEW) .]

3. Statewide election. A county bond referendum election may only be conducted during a statewide election.

[ 1999, c. 717, §3 (NEW) .]

4. Result filed with the Secretary of State. The result of a county bond referendum election must be declared by the county commissioners or county administrators and due certificate filed with the Secretary of State.

[ 1999, c. 717, §3 (NEW) .]

SECTION HISTORY

1999, c. 717, §3 (NEW).






Article 4: AUDITS AND REPORTS

30-A §951. County audit

1. Annual audit. Every county shall have an audit made of its accounts annually covering the last complete fiscal year by the Office of the State Auditor or by a certified public accountant selected by the county commissioners. The audit must be performed in accordance with generally accepted auditing standards and procedures pertaining to governmental accounting. The auditor shall produce an audit report that includes the items required in section 952-A. When an audit is conducted by a certified public accountant, the audit, upon completion, must be forwarded to the Office of the State Auditor. The audit, including the management letter, is a public document.

[ 2003, c. 178, §2 (AMD); 2013, c. 16, §10 (REV) .]

2. Improper transactions; report to district attorney. If, in the course of the audit, the auditor finds evidence of improper transactions, including the use of contingency funds for nonemergency purposes, the transfer of funds between departments or agencies, incompetence in keeping accounts or handling funds, failure to comply with this subchapter or any other improper practice of financial administration, the auditor shall report the same to the district attorney immediately.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Commissioners responsible. The county commissioners are responsible for the proper financial administration of each county department or agency and for approving county expenditures.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 178, §2 (AMD). 2013, c. 16, §10 (REV).



30-A §952. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 178, §3 (RP).



30-A §952-A. Audit report

1. Report contents. The report required pursuant to section 951, subsection 1 must contain the following items:

A. A management letter; [2003, c. 178, §4 (NEW).]

B. A letter of transmittal; [2003, c. 178, §4 (NEW).]

C. The independent auditor's report on the financial statements; and [2003, c. 178, §4 (NEW).]

D. All financial statements and all other information required by governmental accounting and financial reporting standards. [2003, c. 178, §4 (NEW).]

[ 2003, c. 178, §4 (NEW) .]

2. Copies for distribution. Copies of the report must be deposited in the county commissioners' office or a convenient place of business for distribution to the public and must be distributed to each municipality in the county.

[ 2003, c. 178, §4 (NEW) .]

3. Copies open for inspection. Copies of the report and all county records must be kept in the county commissioners' office and must be open to the inspection of the public during usual business hours.

[ 2003, c. 178, §4 (NEW) .]

SECTION HISTORY

2003, c. 178, §4 (NEW).












Chapter 5: MERIDIAN LINES AND STANDARDS OF LENGTH

30-A §1001. Meridian line; record

1. Line constructed. The county commissioners, at the expense of their respective counties, shall erect and maintain a true meridian line in their county, at a place convenient to the public and remote from electrical disturbances. The line must be perpetuated by stone pillars with brass or copper points firmly fixed on the tops of the pillars, indicating the true range of the meridian.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Record book. The commissioners shall provide a book of records to be kept by the county commissioners or by their appointee who is nearer to the structure and is accessible to all persons wishing to refer to the book.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1002. Care and custody

The structures referred to in section 1001 are under the care and custody of the county commissioners. Any surveyor residing in the county or engaged in surveying in the county shall have free access to the structure for the purpose of testing the variation of the magnetic needle. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1003. Annual verification of compass; record of needle declination

When the meridian lines required by section 1001 have been established and completed, every land surveyor shall, at least annually before making any survey, test and verify his compass or other instrument using the magnetic needle by the meridian line established in the county where his surveys are to be made. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Test recorded. The surveyor shall enter the declination of that needle from the true meridian in the book mentioned in section 1001, together with the style and make of the instrument and its number, if any, and the date and hour of observation and sign his name for future reference. The surveyor shall insert corresponding entries as to date and declination in the field notebooks. The surveyor's field notebooks must also show the dates on which the surveys are made.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Violation. Neglect or refusal to comply with this section is a civil violation for which a forfeiture of $25 for each neglect may be adjudged, to be recovered on complaint in the county where any survey is made, half to the complainant and half to the county.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Application. This section does not apply to surveys that are made by angles from some fixed, permanent line or by a solar instrument and independent of the magnetic needle.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1004. Standards of length; verification of tape or chain

1. Standard of length constructed. The county commissioners, at the expense of their respective counties, shall erect and maintain in their county, at a place convenient to the public, a standard of length at least 100 feet long with suitable subdivisions marked on it. This standard may consist of stone monuments permanently fixed with metal plates on the tops of the monuments, properly marked and protected, or of a steel bar of the necessary length properly marked and suitably placed and protected. All such standards must correspond with the standard of the National Bureau of Standards and must be provided with proper means for determining the tension of tapes or chains during comparison. These standards are under the care and custody of the county commissioners.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Record book; comparisons. The county commissioners shall keep a suitable book for the record of comparisons. The standards shall be accessible to any person for comparing any tape, chain or other linear measure.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Surveyors' comparisons. Before making surveys in this State and at least annually, every surveyor must compare the tape or chain used in those surveys with the standard in the county in which the surveyor resides or in which surveys are to be made, and shall record the result in the book provided for that purpose. The surveyor must describe the tape or chain with the difference, if any, between that tape or chain and the standard, together with the date and temperature and the tension on the tape or chain at the time of comparison.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Violation. When this standard is completed in any county, any surveyor residing or making surveys in that county who neglects or refuses to comply with this section is liable to the penalties under section 1003.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1005. Appointment of commissioners to verify meridians and standards

When the meridian line or standard of length is established, repaired or rebuilt in any county, the Governor shall appoint a competent commissioner, not necessarily a resident of this State, to inspect and verify the meridian line or standard of length. In case of a meridian line, the commissioner shall verify the line by astronomical observation and in the commissioner's report shall accurately describe the structure, its latitude and longitude and the declination of the needle at the time. In case of a standard of length, the commissioner shall describe the structure, its location and exact length as determined by comparison with some authentic standard from the National Bureau of Standards. All such reports must be full and accurate and shall be deposited in the Department of the Secretary of State and a certified copy shall be filed and recorded in the office of the county commissioners in the county where the structure is located. The commissioner appointed by the Governor shall receive from the State such just compensation as the Governor allows. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1006. Damage to meridians; penalty

Whoever willfully displaces, alters, defaces, breaks or otherwise damages any of the pillars or points, plates, enclosures, bars, locks, bolts or any part of the structure of any meridian line or standard of length: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Civil violation. Commits a civil violation for which a forfeiture of not more than $100 may be adjudged, to be recovered on complaint in the county where the structure is located, half to the complainant and half to the county; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Liable for cost of repairs. Is liable in a civil action for the amount necessarily expended in repairing damages caused by that act.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1007. Exceptions

This chapter does not apply to the County of Kennebec and the County of Aroostook. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 7: EMERGENCY MANAGEMENT

30-A §1101. Activities authorized; costs

County commissioners may provide for emergency management activities as provided by law within their respective counties. The county commissioners shall include the cost of these activities in the annual estimate under chapter 3. [2013, c. 462, §9 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2, C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8, 10 (AMD). 2013, c. 462, §9 (AMD).






Chapter 9: REGIONAL DEVELOPMENT

30-A §1201. Membership in a regional planning commission

As provided in section 2323, a county may become a member of a regional planning commission by resolution of the county commissioners, provided that all or part of the county is located within the regional planning and development district or subdistrict served by the commission. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 11: COUNTY CHARTERS

Subchapter 1: GENERAL PROVISIONS

30-A §1301. Purpose

The purpose of this chapter is to provide a method for each county, by vote of its voters, to determine the structure of county government in that county. The county charter adopted in each county may determine the officers of the county, their relationship, the administrative structure necessary to perform county functions and the organization of county government, subject to the limits of the Constitution of Maine. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1302. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. County commissioners. "County commissioners" means the county commissioners in a county or the officers, under a charter, who exercise legislative powers within the county.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 2: PROCEDURES

30-A §1321. Charter adoptions, revisions, procedure

A charter commission may be initiated by the county commissioners or by petition by voters according to the methods established in subsections 1 and 2. [2003, c. 696, §9 (NEW).]

1. County commissioners. The county commissioners may determine that the adoption of a county charter should be considered or that the revision of a county charter already adopted under this chapter should be considered and, by order, provide for the establishment of a charter commission to carry out that purpose as provided in this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Petition by voters. On the written petition of a number of voters equal to at least 10% of the number of votes cast in the county at the last gubernatorial election, the county commissioners shall, by order, provide for the establishment of a charter commission for the preparation or revision of a county charter in the form and manner provided in this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Petition procedure. The following procedure shall be used in the alternative method under subsection 2.

A. Any 5 voters of the county may file an affidavit with the county clerk stating:

(1) They will constitute the petitioner's committee;

(2) They will circulate the petition and file it in proper form;

(3) The names and addresses of the members; and

(4) The address to which all notices to the committee are to be sent.

Promptly after the affidavit is filed, the clerk shall issue petition blanks to the committee. Petition blanks shall be issued for each municipality.

The petitioner's committee may designate additional voters of the county, who are not members of the committee, to circulate the petition. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The clerk shall prepare petition forms at the county's expense. The petition forms shall be printed on paper of uniform size and may consist of as many individual sheets as are reasonably necessary.

(1) Petition forms shall carry the following legend in bold lettering at the top of the face of each form.

"County of ...."

"Each of the undersigned voters respectfully requests the county commissioners to establish a charter commission for the purpose of revising the county charter or preparing a new county charter."

Each signature to a petition must be in ink or other indelible instrument and must be followed by the residence of the voter with street and number, if any. No petition may contain any party or political designation.

(2) The clerk shall note the date of each petition form issued. All petitions must be filed within 120 days of the date of issue or they are void.

(3) Each petition form shall have printed on its back an affidavit to be executed by the circulator, stating that the circulator personally circulated the form, the number of signatures on the form, that all the signatures were signed in the circulator's presence, that the circulator believes them to be genuine signatures of the persons whose names they purport to be, that each signer has signed no more than one petition and that each signer had an opportunity to read the petition before signing. Before filing the petitions under subparagraph (4), the circulator shall submit them to the registrar of each municipality concerned for certification according to Title 21-A, section 354, subsection 7, paragraph B.

(4) Petition forms shall be assembled as one instrument and filed at one time with the clerk. The clerk shall note the date of filing on the forms.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Procedure after filing. Within 20 days after the petition is filed, the clerk shall complete a certificate as to its sufficiency, specifying, if it is insufficient, the particulars which render it defective. The clerk shall promptly send a copy of the certificate to the petitioners' committee by mail and shall file a copy with the county commissioners.

A. A petition certified insufficient for lack of the required number of valid signatures may be amended once if the petitioners' committee files a notice of intention to amend it with the clerk within 2 days after receiving the copy of the clerk's certificate.

Within 10 days after the notice of intention is filed, the committee may file a supplementary petition to correct the deficiencies in the original petition. This supplementary petition must in form and content comply with the requirements for an original petition under subsection 3. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Within 5 days after a supplementary petition is filed, the clerk shall complete and file a certificate as to its sufficiency in the manner provided for an original petition. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Any petition finally determined to be insufficient is void. The clerk shall stamp the petition void and seal and retain it in the manner required for secret ballots. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Election procedure.

[ 2003, c. 696, §10 (RP) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1987, c. 737, Pt. A, §2 (NEW). 1987, c. 737, Pt. C, §106 (NEW). 1989, c. 6, (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, Pt. C, §§8, 10 (AMD). 2003, c. 696, §§9,10 (AMD).



30-A §1322. Charter commission; membership; procedure

1. Membership. The charter commission shall consist of 9 members, 6 of whom must be voters of the county, elected as provided in paragraph A, and 3 of whom shall be appointed by the county commissioners under paragraph B.

A. Voter members shall be nominated as provided in Title 21-A, sections 351, 352, 354, 355 and 356, and shall be nominated and elected by district if the county commissioners are elected by district. The number of voter members from each district shall be apportioned equally. When equal apportionment is not possible, one or more voter members may be nominated and elected at large. The voter members must be nominated and elected without party designation. County commissioners are not eligible for election. Election of voter members may be held at the same election as the referendum for the charter commission, but must be held within 60 days of that election. The names of the candidates shall be arranged on the ballot alphabetically by last name. If the elections are held at the same time, they shall appear immediately below the question relating to the charter commission. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Appointive members must be residents of the county. No person may be appointed who is a resident of a municipality in which another member resides, unless this is impossible due to the composition of the county's districts and the residences of any of those eligible under this paragraph to be appointive members. The county commissioners shall make the appointments within 30 days after the voter members have been selected. No more than 2 appointive members may be members of the same political party. One appointive member must be a county commissioner, one must be a municipal officer and one must be either a Senator or Representative. The county clerk shall give at least 7 days' notice to the clerk of each municipality within the county and each member of the county legislative delegation of the date, time and place of the meeting at which the appointive members will be selected. The county commissioners shall set the date, time and place of the meeting. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Organization. Immediately after receiving notice of the appointment of the members by the county commissioners, the county clerk shall notify the appointed and elected members of the charter commission of the date, time and place of the commission's organizational meeting. The clerk shall set the date, time and place and give at least 10 days' notice of the meeting.

The charter commission shall organize by electing from its members a chairman, vice-chairman and a secretary and shall file notice of those elections with the county clerk. Vacancies occurring on the commission shall be filled by vote of the commission from the voters of the county and, when the vacating member was elected by a district, the district, except that a vacancy among appointive members shall be promptly filled by the county commissioners. Members shall serve without compensation, but shall be reimbursed from the commission's account for expenses lawfully incurred by them in performing their duties.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Rules; staff. The charter commission may adopt rules governing the conduct of its meetings and proceedings and may employ any necessary legal, research, clerical or other employees and consultants within the limits of its budget.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Funding. A county shall provide its charter commission, free of charge, with suitable office space and with reasonable access to facilities for holding public hearings, may contribute clerical and other assistance to the commission, and shall permit it to consult with and obtain advice and information from county officers, officials and employees during ordinary working hours. Within 20 days after the election of a charter commission, the county commissioners shall credit $500 to the charter commission account. A county may from time to time transfer additional funds to the charter commission account from surplus or from other accounts in the county budget.

A. In addition to funds made available by a county, the charter commission account may receive funds from any other source, public or private, except that no contribution of more than $5 may be accepted from any source other than the county or a municipality in the county unless the name and address of the person or agency making the contribution and the amount of the contribution are disclosed in writing filed with the clerk. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Prior to its termination, the charter commission shall file with the clerk a complete account of all its receipts and expenditures for public inspection. Any balance remaining in its account shall be credited to the county's surplus account. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Hearings, reports, time limits. The charter commission shall hold at least 3 public hearings to receive information, views, comments and other material relating to its functions. The first hearing shall be held within 30 days after the charter commission's organizational meeting.

A. The charter commission shall hold its public hearings within the county at times and places set by the commission. At least 10 days before a hearing, the charter commission shall publish the date, time and place of the hearing in a notice in a newspaper having general circulation in the county. Hearings may be adjourned from time to time without further published notice. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Within 9 months after its election, the charter commission shall:

(1) Prepare a preliminary report including the text of the charter or charter revision which the commission intends to submit to the voters and any explanatory information the commission considers desirable;

(2) Have the report printed and circulated throughout the county; and

(3) Provide sufficient copies of the preliminary report to the county clerk to permit its distribution to each voter requesting a copy. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Within 12 months after its election the charter commission shall submit its final report to the county commissioners. This report must include:

(1) The full text and an explanation of the proposed new charter or charter revision;

(2) Any comments that the commission considers desirable;

(3) An indication of the major differences between the current and proposed charters; and

(4) A written opinion by an attorney admitted to the bar of this State that the proposed charter or charter revision does not conflict with the United States Constitution, the Constitution of Maine or the general laws.

Minority reports may be filed. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The county commissioners may extend the time limits for the preparation and submission of preliminary and final reports of the charter commission for up to 24 months after the election of the charter commission, if the extension is necessary to:

(1) Properly complete the reports;

(2) Have them printed or circulated; or

(3) Obtain the written opinion of anattorney. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Election. When the final report is filed, the county commissioners shall order the proposed new charter or charter revision to be submitted to the voters of the county at the next regular or special statewide election held at least 60 days after the final report is filed.

[ 1991, c. 862, §9 (AMD) .]

7. Termination. Except as provided in paragraph A, the charter commission shall continue in existence for 30 days after submitting its final report to the county commissioners to wind up its affairs.

A. If judicial review is sought under section 1325, the charter commission shall continue in existence until that review and any appeals from that review are finally completed for the purpose of intervening in those proceedings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 862, §9 (AMD).



30-A §1323. Charter amendments; procedure

1. County commissioners. The county commissioners may determine that amendments to the county charter should be considered and, by order, provide for notice and hearing on them in the same manner as provided in subsection 4, paragraph A. Within 7 days after the hearing, the county commissioners may order the proposed amendment to be placed on a ballot at the next regular or special statewide election held in the county at least 30 days after the order is passed.

A. Each amendment shall be limited to a single subject, but more than one section of the charter may be amended as long as it is germane to that subject. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Alternative statements of a single amendment are prohibited. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Petition by voters. On the written petition of a number of voters equal to at least 10% of the number of votes cast in a county at the last gubernatorial election the county commissioners shall, by order, provide that the proposed amendments to the county charter be placed on a ballot in accordance with the following procedures.

A. Each amendment shall be limited to a single subject, but more than one section of the charter may be amended as long as it is germane to that subject. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Alternative statements of a single amendment are prohibited. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Petition procedure. The petition forms shall carry the following legend in bold lettering at the top of the face of each form.

"County of ...."

"Each of the undersigned voters respectfully requests the county commissioners to provide for the amendment of the county charter as set out below."

No more than one subject may be included in a petition.

In all other respects, the form, content and procedures governing amendment petitions are the same as provided for charter revision and adoption petitions under section 1321, including procedures relating to filing, sufficiency and amendments.

4. Action on petition. The following procedures shall be followed upon receipt of a report that a petition is sufficient.

A. Within 10 days after receiving a report that a petition is sufficient, the county commissioners shall, by order, provide for a public hearing on the proposed amendment. At least 10 days before the hearing, they shall publish a notice of the hearing in a newspaper having general circulation in the county. The notice must contain the text of the proposed amendment and a brief explanation. The hearing shall be conducted by the county commissioners or a committee appointed by them. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Within 7 days after public hearing, the county commissioners or the committee appointed by them shall file with the county clerk a report containing the final draft of the proposed amendment and a written opinion by an attorney admitted to the bar of this State that the proposed amendment does not conflict with the general laws, the United States Constitution or the Constitution of Maine. In the case of a committee report, a copy shall also be filed with the county commissioners. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. On all petitions filed more than 120 days before the end of the current county fiscal year, the county commissioners shall order the proposed amendment to be submitted to the voters of the county at the next regular or special statewide election held within that year after the final report is filed. If no such election is held before the end of the current county fiscal year, the county commissioners may order a special election to be held before the end of the current county fiscal year for the purpose of voting on the proposed amendment. Unrelated charter amendments shall be submitted to the voters as separate questions. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Summary. When the county commissioners, with the advice of an attorney, determine that it is not practical to print the proposed amendment on the ballot and that a summary would not misrepresent the subject matter of the proposed amendment, the county commissioners shall include in their order a summary of the proposed amendment and instruction to the clerk to include the summary on the ballot instead of the text of the proposed amendment.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1987, c. 737, Pt. A, §2 (NEW). 1987, c. 737, Pt. C, §106 (NEW). 1989, c. 6, (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, Pt. C, §§8, 10 (AMD).



30-A §1324. Submission to voters

1. Voting procedure. The method of voting at all elections, when a question relating to a charter revision, a charter adoption or a charter amendment is involved, shall be by secret ballot in the manner prescribed for state elections. The county commissioners shall notify the municipal officers of the county of the date on which the election will be held. The municipal officers shall notify the inhabitants of their respective municipalities in that county to meet, in the manner prescribed by law for holding a statewide election, to vote on the acceptance or rejection of these recommended charter revisions by voting on the question in paragraphs A and B.

A. In the case of a charter revision or a charter adoption, the question to be submitted to the voters shall be in substance as follows.

"Shall the county approve the (charter revision) (new charter) recommended by the charter commission?"

B. In the case of a charter amendment, the question to be submitted to the voters shall be in substance as follows.

"Shall the county approve the charter amendment reprinted (summarized) below?"

The voters of each municipality in the county shall vote by ballot on this question and shall designate their choice by a cross or check mark placed within a corresponding square below the words "Yes" or "No." The ballots shall be received, sorted, counted and declared in open ward, town and plantation meetings in the county and returns made to the Secretary of State in the same manner as votes for members of the Legislature. The Governor shall review the returns, and, if it appears that a majority of the votes in the county are in favor of the recommended adoption, amendment or revision, the Governor shall proclaim that fact without delay. The adoption, amendment or revision becomes part of that county's charter 30 days after the date of the Governor's proclamation.

The Secretary of State shall prepare and furnish to each municipality in the county all ballots and returns necessary to carry out the purpose of this referendum.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 737, Pt. A, §2 (NEW); 1989, c. 737, Pt. C, §106 (NEW) .]

2. Voter information. The following procedures shall be performed before the election.

A. In the case of a charter revision or charter adoption, at least 2 weeks before the election, the county commissioners shall:

(1) Have the final report of the charter commission printed;

(2) Make copies of the report available to the voters in the clerk's office; and

(3) Post the report in at least one public place in each municipality in the county. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. In the case of a charter amendment, at least 2 weeks before the election, the county commissioners shall:

(1) Have the proposed amendment and any summary of the amendment printed;

(2) Make copies available to the voters in the clerk's office; and

(3) Post the amendment and any summary of the amendment in the same manner as required under paragraph A. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1987, c. 737, Pt. A, §2 (NEW). 1987, c. 737, Pt. C, §106 (NEW). 1989, c. 6, (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, Pt. C, §§8, 10 (AMD).



30-A §1325. Judicial review

1. Petition. The Superior Court, upon petition of 10 voters of the county or on petition of the Attorney General, may enforce this chapter. The charter commission may intervene as a party in any such proceeding.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Declaratory judgment. A petition for declaratory relief under Title 14, chapter 707, may be brought on behalf of the public by the Attorney General or, by leave of the court, by 10 voters of the county. The charter commission shall be served with notice of the petition for declaratory judgment.

A. If 10 voters petition for declaratory relief, they shall serve the Attorney General and the charter commission with notice of the preliminary petition for leave. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The Attorney General or the charter commission may intervene as a party at any stage of the proceedings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The petitioners are liable for costs. The court has discretion to award costs and reasonable attorney fees to the petitioners. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Judicial review. Any 10 voters of the county may, by petition, obtain judicial review to determine the validity of the procedures under which a charter was adopted, revised or amended. The 10 voters must serve the charter commission with notice of the petition. The charter commission may intervene as a party in the proceeding. The petition must be brought within 30 days after the election at which the charter, revision or amendment is approved. If no such petition is filed within this period, compliance with all the procedures required by this chapter and the validity of the manner in which the charter adoption, revision or amendment was approved is conclusively presumed. No charter adoption, revision or amendment may be found invalid because of any procedural error or omission, unless it is shown that the error or omission materially and substantially affected the adoption, revision or amendment.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Resubmission upon judicial invalidation for procedural error. If the court finds that the procedures under which any charter was adopted, revised or amended are invalid, the Superior Court may, on its own motion or the motion of any party, order the resubmission of the charter adoption, revision or amendment to the voters. This order shall require only the minimum procedures on resubmission to the voters that are necessary to cure the material and substantial errors or omissions. The Superior Court may also recommend or order other curative procedures to provide for valid charter adoption, revision or amendment.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 3: CHARTER POWERS

30-A §1351. Charter powers; limits

1. Charter powers. The charter for any county may provide for:

A. The organization of county government; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The election of a county legislative body and the method of selecting officers, officials and employees; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The establishment of county departments, agencies, boards or commissions, and their descriptions, powers and duties; and the powers and authority of county officers or officials to direct, regulate and control these agencies, departments, boards and commissions; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The internal activities of county government; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The provisions required for the transition to the new form. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Limitations. A county adopting a charter under this chapter may exercise only those powers specifically stated in the charter. New powers may only be exercised upon amendment or revision of the charter. In any event, no county may, by the adoption, amendment or revision of a charter, exercise any power or function which the Legislature has not conferred on that county either expressly or by clear implication by general or specific law. A county may not alter the statutory method of raising money for county expenditures.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Districts. A county adopting a charter under this chapter shall provide for the election of county officers from 3, 5 or 7 districts, from each of which one officer shall be elected. The charter shall specify the number of districts and establish the boundaries of each district.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1352. Application of general law; duties designated

1. Application. If a county adopts a charter, the following general laws and laws related to that county do not apply if the charter provides for that function:

A. Sections 2, 52 and 53; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Chapter 1, subchapter 2, sections 61 to 82; [2003, c. 696, §11 (AMD).]

C. Chapter 1, subchapter 3, sections 151 to 162; [2003, c. 696, §11 (AMD).]

D. Section 201; [2003, c. 696, §11 (AMD).]

D-1. Chapter 3, subchapter 1, sections 701 to 900-E; and [2003, c. 696, §11 (NEW).]

E. Title 33, sections 601 to 608. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2003, c. 696, §11 (AMD) .]

2. Duties designated. The county charter must designate the county officers, officials or employees who will carry out the duties required of county commissioners, county treasurers and registers of deeds under general law if the new charter abolishes any of these offices or positions.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 696, §11 (AMD).



30-A §1353. Finance committee

A county adopting a charter under this chapter may provide for a method of appropriating money for county expenditures other than the method in sections 2, 701 and 702. Any alternative method provided must give the county legislative body the authority to appropriate money, according to the budget, which must first be approved by majority vote of the finance committee. If the budget is not approved before the start of a fiscal year, the county shall, until a budget is finally adopted, operate on an interim budget which may not exceed 80% of the previous year's budget. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Creation of finance committee. A county choosing to exercise its authority under this section shall specify in the charter the number, term and method of selection of members of the finance committee. Each commissioner district must be equally represented. One of the following methods of selection shall be used.

A. Each county commissioner shall appoint the finance committee members from that commissioner's district from among the municipal officers of that district. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The municipal officers within each commissioner district shall caucus and elect the finance committee members from that district. The principle of proportional representation shall be followed in the election of the finance committee. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Chairman; membership; terms. The finance committee shall select its own chairman each year. Members may not serve ex officio and shall have terms covering at least one full budget cycle.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Budget estimate. The county commissioners shall submit a budget estimate to the finance committee in a timely fashion, no later than October 1st for the coming year, and shall provide the committee with necessary clerical assistance, office expenses and meeting space, as well as access to county files and information. The committee shall act on the budget in a timely fashion, in any event not later than December 15th of the budget year.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Budget procedures. Any county adopting an alternative method of appropriating money for county expenditures under this section shall require in the charter that the county commissioners hold one or more public hearings in the county on the budget estimates before October 1st. A copy of the final budget estimates shall be filed, on forms approved by the Office of the State Auditor, with the State Auditor, who shall retain them for 3 years.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2013, c. 16, §10 (REV) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2013, c. 16, §10 (REV).









Chapter 12: COUNTY ADMINISTRATIVE SERVICES

30-A §1401. Provision of services to municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 407, §1 (NEW). MRSA T. 30-A, §1409 (RP).



30-A §1402. Public hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 407, §1 (NEW). MRSA T. 30-A, §1409 (RP).



30-A §1403. Plan for administrative services (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 407, §1 (NEW). MRSA T. 30-A, §1409 (RP).



30-A §1404. Operating agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 407, §1 (NEW). MRSA T. 30-A, §1409 (RP).



30-A §1405. Additional municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 407, §1 (NEW). MRSA T. 30-A, §1409 (RP).



30-A §1406. Tax increases prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 407, §1 (NEW). MRSA T. 30-A, §1409 (RP).



30-A §1407. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 407, §1 (NEW). MRSA T. 30-A, §1409 (RP).



30-A §1408. Eligible counties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 407, §1 (NEW). MRSA T. 30-A, §1409 (RP).



30-A §1409. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 407, §1 (NEW). MRSA T. 30-A, §1409 (RP).






Chapter 13: COUNTY JAILS AND JAILERS

Subchapter 1: OFFICIALS AND PERSONNEL

30-A §1501. Custody of jail and prisoners; jailer

The sheriff has the custody and charge of the county jail and of all prisoners in that jail and shall keep it in person, or by a deputy as jailer, master or keeper. The appointment, discipline, suspension or dismissal of the jailer, master or keeper is subject to section 501. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 853, (AMD).]

1. Subordinate assistants and employees. The jailer, master or keeper shall appoint, subject to the requirements of section 501, all subordinate assistants and employees. Subordinate assistants and employees shall be appointed for the same period that is provided for deputy sheriffs under section 381. The professional qualifications required of them must emphasize training or experience in or knowledge of corrections. The jailer, master or keeper and all subordinate assistants and employees are subject to the training requirements of Title 25, section 2804-D.

[ RR 2009, c. 1, §20 (COR) .]

2. Compensation. The pay of the jailer, master or keeper and all subordinate assistants and employees shall be set by the county commissioners and paid by their respective counties, except when otherwise provided by law.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Jailer and subordinates may be deputies. The jailer and the jailer's subordinate assistants and employees may be deputy sheriffs.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 853, (AMD). RR 2009, c. 1, §20 (COR).



30-A §1502. Jailer's duties when office of sheriff vacant

When a vacancy occurs in the office of sheriff, the jailer lawfully acting continues in office and shall retain charge of the jail and of all prisoners in or committed to the jail. The jailer's official neglects and misdoings are a breach of the principal's official bond until a new sheriff is qualified, or the Governor removes that jailer and appoints another, which the Governor may do. The jailer so appointed shall give bond in the manner required of a sheriff for the faithful discharge of duties. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1503. Offices of jailer and sheriff vacant; appointment by county commissioners

If the office of jailer becomes vacant while the office of sheriff is vacant, the county commissioners may appoint a jailer, who shall give bond as a sheriff is required to do and continue in office, if the appointment is confirmed at the commissioners' next meeting, during the vacancy in the office of sheriff or until a new jailer is appointed. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1504. Sheriff to return list of prisoners at each criminal session of court

Every sheriff shall return a list of prisoners in custody to the Superior Court for a county on the first business day of every month, and afterwards a list of all committed during the session, certifying the cause for which and the person by whom committed, and shall have the calendar of prisoners in court for its inspection. The sheriff shall also provide lists of prisoners in custody to the Superior Court or to a District Court upon receipt of a request for an additional or updated list. The sheriff shall also provide for the transportation of prisoners to and from the District Court or Superior Court and ensure the safe custody of prisoners while they may be present during any court proceeding as directed by the court. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 146, (AMD); 1989, c. 722, §6 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 146, (AMD). 1989, c. 722, §6 (AMD).



30-A §1505. Record of persons committed

Every sheriff shall keep a true and exact calendar containing the names of all prisoners committed to the jail under the sheriff's charge, their residences, additions, time of their commitments, for what cause and by what authority, and a particular description of the persons of those committed for offenses. The sheriff shall register the name and description, the time when and the authority by which any prisoner was discharged, and the time and manner of any prisoner's escape. The information required by this section must be kept in a suitable, permanent record at the office of the sheriff. [2001, c. 33, §1 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 33, §1 (AMD).



30-A §1506. Official papers filed and kept with calendar and delivered to successor

All warrants, mittimuses, processes and other official papers by which any prisoner is committed or released, or attested copies of those papers, shall be regularly filed in order of time and safely kept with the calendar. When vacating the sheriff's office, the sheriff or the sheriff's personal representative shall deliver those papers to the new sheriff on penalty of forfeiting $200 to the county. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1507. Sheriff responsible for delivery of prisoners to successors

All sheriffs are responsible for the delivery to their successor of all prisoners in custody at the time of their removal. For that purpose they shall retain the keeping of the jail in their counties and the prisoners in the jail until their successors enter office. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1508. Liability of sheriff or jail keeper for escape (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1997, c. 623, §4 (RP).



30-A §1509. Escape through insufficiency of jail

1. Payment by county; sheriff's action. When an escape happens through the insufficiency of the jail, the county commissioners may order the county treasurer to pay to the sheriff the amount of the fine paid under section 1508. If they do not make an order within 6 months after the demand is presented to them, the sheriff may bring action against the inhabitants of that county, to be tried in that county or in an adjoining county. Service shall be made as in other actions.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Appointment of agent to defend county; execution. The commissioners may appoint an agent to appear and defend an action brought under subsection 1. If they have no meeting between the time of service and the time within which the answer is required to be served, the action shall be continued for such time as the court directs, saving all advantages to the defendants.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1510. Definitions

For the purposes of this chapter, "prisoner" or "inmate" means an adult sentenced and committed to, transferred to or detained in the custody of a jail, including an adult in a community confinement monitoring program pursuant to section 1659-A. [2015, c. 315, §1 (NEW).]

SECTION HISTORY

2015, c. 315, §1 (NEW).






Subchapter 2: PRISONERS AND THEIR CONDUCT

30-A §1551. Positions of trust for certain prisoners

A sheriff may grant positions of trust only to a prisoner confined in a jail who was sentenced to serve a term in that particular jail or who was transferred to that particular jail from another correctional facility where the prisoner was serving a sentence. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1552. Treatment of prisoners for debt and minors

All jail keepers shall keep prisoners committed for debt separate from prisoners charged with felony or infamous crimes. They shall keep all minors so committed and all prisoners upon a first charge, before or after conviction, separate from those convicted more than once of felony or infamous crimes, so far as the construction or state of the jail allows. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1553. Violations or furnishing liquor to prisoners

If any jail keeper violates section 1552 or voluntarily or negligently allows any prisoner in custody, charged with or convicted of any offense, to have any intoxicating liquor, unless the physician authorized to attend the sick in that jail certifies in writing that the prisoner's health requires it and prescribes the quantity, the jail keeper forfeits $25 for the first offense and $50 for the 2nd offense. These forfeitures shall be recovered for the county by indictment, or by persons suing therefor, to their own use. The jail keeper shall be removed from office and may not hold the office of sheriff, deputy sheriff or jailer for 5 years. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1554. Federal prisoners

The keepers of the county jails shall receive and safely keep all prisoners committed under authority of the United States until discharged, under the penalties provided for the safekeeping of prisoners under the laws of this State. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1555. Prisoners may attend funerals

Prisoners at the county jails may, at the discretion of the sheriff, attend funerals of their legally considered mother, father, husband, wife or child if the funeral is held within the State. Prisoners must pay the cost of transportation and the fee and expenses of the officer who takes them to the funeral. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1556. Furloughs

1. Furlough authorized. The sheriff may establish rules for and permit a prisoner under the final sentence of a court a furlough from the county jail in which the prisoner is confined. Furlough may be granted for not more than 3 days at one time in order to permit the prisoner to visit a dying relative, to obtain medical services or for any other reason consistent with the rehabilitation of an inmate or prisoner that is consistent with the laws or rules of the sheriff's department. Furlough may be granted for a period longer than 3 days if required to provide treatment for a physical or mental condition of the prisoner, including a substance abuse condition, as determined by a qualified licensed professional.

[ 2001, c. 659, Pt. F, §1 (AMD) .]

2. Copy of rules provided to prisoner. Any prisoner permitted furlough from the county jail under this section shall be furnished a copy of the rules of the county jail applicable to the furlough. The prisoner must attest to receiving the copy.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Violation of terms of release. All prisoners who willfully violate the terms of their release under this section in relation to the time for reporting to their places of furlough, the activities they may conduct while on furlough or time of reporting back to the county jail, may be punished by imprisonment for not more than 60 days, except that prisoners who do not return to the county jail within 24 hours from the time they are scheduled to return may be prosecuted for escape under Title 17-A, section 755. They shall be prosecuted in the county in which the jail to which they were sentenced is located.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Violation; obstruction or assistance to furloughed prisoner. Notwithstanding Title 17-A, section 4-A, any person 18 years of age or over who willfully obstructs, intimidates or abets any prisoner on furlough under this section, and thereby contributes to or causes the prisoner's violation of the terms and conditions of the furlough, after having been warned by the sheriff to cease and desist in that relationship or association with the prisoner, is guilty of a Class D crime and shall be punished by a fine of not more than $500 or by imprisonment for not more than 11 months, or both.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 659, §F1 (AMD).



30-A §1557. Transfer from jails (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 887, §§2,3 (AMD). 1995, c. 368, §R6 (RPR). 1995, c. 647, §4 (RP).



30-A §1557-A. Transfer from jails (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 647, §5 (NEW). 2007, c. 653, Pt. A, §14 (RP).



30-A §1557-B. Transfer from a sending jail to a receiving jail

1. Transfer. A sheriff may transfer a prisoner from a jail to another jail upon the request of the sheriff of the sending jail and the approval of the sheriff of the receiving jail. A sheriff may transfer a prisoner to a correctional facility upon the request of the sheriff of the sending jail and the approval of the Commissioner of Corrections.

[ 2015, c. 335, §16 (NEW) .]

2. Transfer cost. The county of the sending jail shall pay the cost of the transfer or return of the prisoner under subsection 1.

[ 2015, c. 335, §16 (NEW) .]

3. Reimbursement. Reimbursement for the support of a prisoner who is transferred by a sending jail to a receiving jail or the Department of Corrections is subject to the provisions of this subsection.

A. During a state fiscal year in which at least $12,202,104 has been appropriated to the County Jail Operations Fund and disbursements have been made equal to that amount to the counties as required by Title 34-A, section 1210-D, the receiving jail or the department may not charge the sending jail a per diem rate for the transferred prisoner. [2015, c. 335, §16 (NEW).]

B. During a state fiscal year in which less than $12,202,104 has been appropriated to the County Jail Operations Fund or disbursements have not been made equal to that amount to the counties as required by Title 34-A, section 1210-D, the following provisions apply:

(1) The receiving jail may charge the sending jail a per diem rate for the transferred prisoner;

(2) The rate charged by the receiving jail must equal the per diem per prisoner amount calculated by the department in making the disbursement to the counties under Title 34-A, section 1210-D, subsection 4; and

(3) The department may charge the sending jail an amount that has been negotiated between the department and the jail that does not exceed $108 per diem per prisoner. [2015, c. 335, §16 (NEW).]

C. The sending jail shall reimburse the receiving jail or the department for any costs incurred in the provision of extraordinary medical or surgical treatment for conditions of the prisoner that existed prior to transfer. [2015, c. 335, §16 (NEW).]

D. Payment amounts provided for in this subsection may be adjusted or dispensed with upon terms mutually agreeable to the sheriff of the sending jail and the sheriff of the receiving jail or the department. [2015, c. 335, §16 (NEW).]

[ 2015, c. 335, §16 (NEW) .]

4. Transferee subject to rules. A prisoner transferred under this section is subject to the general rules of the facility to which the prisoner is transferred, except that for a prisoner who has been sentenced:

A. The term of the original sentence remains the same unless altered by the court; [2015, c. 335, §16 (NEW).]

B. The prisoner becomes eligible for meritorious good time as provided in Title 17-A, section 1253 for a prisoner sentenced to imprisonment in a county jail; [2015, c. 335, §16 (NEW).]

C. The prisoner becomes eligible for release and discharge as provided in Title 17-A, section 1254 for a prisoner sentenced to imprisonment in a county jail; [2015, c. 335, §16 (NEW).]

D. The prisoner is entitled to have the time served in the facility under this section deducted from the sentence; and [2015, c. 335, §16 (NEW).]

E. The prisoner becomes eligible for furloughs, work or other release programs, participation in public works and charitable projects and home-release monitoring as authorized by sections 1556, 1605, 1606 and 1659-A and may apply pursuant to the rules governing the sending jail. [2015, c. 335, §16 (NEW).]

[ 2015, c. 335, §16 (NEW) .]

5. Return of prisoner. A prisoner transferred pursuant to this section must be returned to the sending jail upon the request of the sheriff of the sending jail, the sheriff of the receiving jail or the Commissioner of Corrections.

[ 2015, c. 335, §16 (NEW) .]

6. Commissioner of Corrections to determine temporary housing assignments. If a county that does not have a jail, has a jail that is not fully certified or has a jail that is unfit for occupation is unable to locate space in any other county facility for an adult or juvenile, the sheriff of that county may contact the Commissioner of Corrections for approval to obtain temporary housing in a correctional or detention facility operated by the Department of Corrections. The sheriff of the sending jail shall contact each other county facility in a continuing effort to locate placement in a county facility. When the sheriff of the sending jail locates available space in a county facility, the sheriff of the sending jail shall transfer the prisoner from the department's correctional or detention facility and place the prisoner in the county facility.

[ 2015, c. 335, §16 (NEW) .]

SECTION HISTORY

2015, c. 335, §16 (NEW).



30-A §1558. Transfer from state correctional facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2007, c. 653, Pt. A, §15 (RP).



30-A §1558-A. Transfer from state correctional facilities

A sheriff may accept custody of a prisoner transferred to the sheriff's jail from state correctional facilities under Title 34-A, section 3063-C. [2015, c. 335, §17 (NEW).]

SECTION HISTORY

2015, c. 335, §17 (NEW).



30-A §1559. Administration of medication

1. Administration of medication by sheriff or deputy. The sheriff of any county may administer to any prisoner in custody any oral or topical medication as prescribed by a licensed physician, nurse practitioner, physician assistant or dentist and approved by the facility health care provider or, if requested by a prisoner, any nonprescription medication in accordance with the directions on its container. The sheriff may delegate this authority to administer medication to the jail administrator or the jail administrator's designee or the facility health care provider.

[ 2001, c. 153, §1 (AMD) .]

2. Limitations on administration of medication. The sheriff or the sheriff's delegate may not administer any prescription or nonprescription medication to any prisoner who has been incarcerated in the county jail for less than 24 hours, unless the sheriff or the delegate has consulted with and received permission to administer that medication from a licensed physician, nurse practitioner, physician assistant or dentist or the facility health care provider.

[ 2001, c. 153, §1 (AMD) .]

3. Insulin injections. This section does not prevent any prisoner from self-administering insulin injections, provided that:

A. A duly licensed physician has authorized that self-administration; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. That self-administration takes place in the presence of the sheriff or the sheriff's delegate. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Statement by prisoner. Before administering any nonprescription medication to any prisoner who has been incarcerated in the county jail for 24 hours or longer, the sheriff or the sheriff's delegate shall obtain a written statement signed by the prisoner, which states that the prisoner has requested that medication and has had no previous adverse allergic reaction to that medication.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Records of medication administered. Every sheriff or the sheriff's delegate shall maintain for at least 2 years a record which includes a description of each prescription and nonprescription medication administered in the county jail and the identity of each person to whom that medication is administered.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Administration of medication not a violation. The administration of medication to prisoners, as provided in this section, is not a violation of Title 32, section 2102, subsection 2, paragraph F, or Title 32, section 3270, or any other law.

[ 2001, c. 667, Pt. A, §48 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 153, §1 (AMD). 2001, c. 667, §A48 (AMD).



30-A §1560. Removal for disease

The removal of prisoners afflicted with dangerous diseases is governed as follows. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Removal. If a prisoner in a jail is afflicted with a disease that the Commissioner of Health and Human Services or the commissioner's designee, by medical advice, considers dangerous to the safety and health of other prisoners or of the inhabitants of the municipality, the commissioner or designee shall, by written order, direct the person's removal to some place of safety, to be securely kept and provided for until the commissioner's or designee's further order.

[ 2007, c. 598, §13 (AMD) .]

1-A. Transportation; medical care. A person detained or committed to a jail or correctional facility as a consequence of a violation of a public health measure pursuant to Title 22, section 812 or section 813 or as a consequence of a violation of a prescribed care order pursuant to Title 22, section 820 may be transported by the sheriff or superintendent of the correctional facility for medical care if a court orders the transport. The Department of Health and Human Services shall bear the costs of transportation and the per diem compensation for the accompanying officers.

[ 2007, c. 359, §2 (NEW) .]

2. Return. Upon recovering from the disease, the prisoner shall be returned to the place of confinement.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Removal not escape. A removal under this section is not an escape.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Notice. If the diseased person was committed to the place of confinement by an order of court or judicial process, the Commissioner of Health and Human Services or the commissioner's designee shall send the following to the office of the clerk of court from which the order or process was issued:

A. The order for the diseased person's removal or a copy of the order attested by the commissioner or designee; and [2007, c. 598, §14 (AMD).]

B. A statement describing the actions taken under the order. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2007, c. 598, §14 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2007, c. 359, §2 (AMD). 2007, c. 598, §§13, 14 (AMD).



30-A §1561. Medical care and expenses

Any person incarcerated in a county jail has a right to adequate professional medical care, which does not include medical treatment requested by the prisoner that the facility's treating physician determines unnecessary. The county commissioners may establish medical and dental fees not to exceed $5 for the medical and dental services that are provided pursuant to this section and a fee not to exceed $5 for prescriptions, medication or prosthetic devices. Except as provided in subsection 1, every prisoner may be charged a medical or dental services fee for each medical or dental visit and a fee for each prescription, medication or prosthetic device. The facility shall collect the fee. All money received by a county jail under this section is retained by the jail to offset the costs of medical and dental services fees and fees for prescriptions, medication or prosthetic devices. [1995, c. 201, §1 (RPR).]

1. Exemption from fees. A prisoner is exempt from payment of medical and dental services fees and fees for prescriptions, medication or prosthetic devices when the prisoner:

A. Receives treatment initiated by county jail staff; [1995, c. 201, §1 (NEW).]

B. Is a juvenile; [1995, c. 201, §1 (NEW).]

C. Is pregnant; [1995, c. 201, §1 (NEW).]

D. Is seriously mentally ill or developmentally disabled. For the purposes of this paragraph, "seriously mentally ill" or "developmentally disabled" means a prisoner who, as a result of a mental disorder or developmental disability, exhibits emotional or behavioral functioning that is so impaired as to interfere substantially with the prisoner's capacity to remain in the general prison population without supportive treatment or services of a long-term or indefinite duration, as determined by the facility's psychiatrist or psychologist. The exemption under this paragraph applies only to supportive treatment or services being provided to improve the prisoner's emotional or behavioral functioning; [2015, c. 291, §2 (AMD).]

E. Is an inpatient at a state-funded mental health facility or is a resident at a state-funded facility for individuals with adult developmental disabilities; [2011, c. 542, Pt. A, §53 (AMD).]

F. Is undergoing follow-up treatment; [1995, c. 201, §1 (NEW).]

G. Receives emergency treatment as determined by the county jail's medical or dental staff; or [1995, c. 201, §1 (NEW).]

H. Has less than $15 in the prisoner's facility account and did not receive additional money from any source for 6 months following the medical or dental service or provision of the prescription, medication or prosthetic device. [1995, c. 201, §1 (NEW).]

[ 2015, c. 291, §2 (AMD) .]

2. Civil action for recovery of expenses. Notwithstanding the other provisions of this section, a county may bring a civil action in a court of competent jurisdiction to recover the cost of medical, dental, psychiatric or psychological expenses incurred by a county on behalf of a prisoner incarcerated in a facility. The following assets are not subject to judgment under this subsection:

A. Joint ownership, if any, that the prisoner may have in real property; [1995, c. 201, §1 (NEW).]

B. Joint ownership, if any, that the prisoner may have in any assets, earnings or other sources of income; and [1995, c. 201, §1 (NEW).]

C. The income, assets, earnings or other property, both real and personal, owned by the prisoner's spouse or family. [1995, c. 201, §1 (NEW).]

[ 1995, c. 462, Pt. D, §5 (AMD) .]

3. Assets of offender's spouse or family.

[ 1995, c. 201, §1 (RP) .]

4. Limitation on reimbursement rate to medical service providers for services outside county jail. A county may pay to a provider of a medical service for a prisoner an amount no greater than the reimbursement rate applicable to that provider and that service as established by rule of the Department of Health and Human Services for the MaineCare program under Title 22. This limitation applies to all medical care services, goods, prescription drugs and medications provided to a prisoner outside the county jail.

[ 2003, c. 461, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 201, §1 (RPR). 1995, c. 462, §D5 (AMD). 2003, c. 461, §1 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 542, Pt. A, §53 (AMD). 2015, c. 291, §2 (AMD).



30-A §1562. Restitution

The imposition of restitution at all jails is subject to the following conditions. [1995, c. 197, §1 (RPR).]

1. Damage to property. Restitution may be imposed for the purpose of replacing or repairing property destroyed or damaged by a prisoner or juvenile while the prisoner or juvenile is at the jail. When restitution is imposed at a jail, a prisoner or a juvenile who is subject to that restitution and who is able to generate money from whatever source shall pay 25% of that money to the facility where the damage occurred. The facility shall collect that money and apply it to defray the cost of replacement or repair of the items destroyed or damaged.

[ 1995, c. 197, §1 (RPR) .]

2. Medical care. Restitution may be imposed for the purpose of paying the cost of medical care incurred as a result of the conduct of a prisoner or juvenile while the prisoner or juvenile is at the jail. When restitution is imposed at a jail, a prisoner or a juvenile who is subject to that restitution and who is able to generate money from whatever source shall pay 25% of that money to the jail where the medical care was provided. The facility shall collect that money and apply it to defray the cost of medical care.

[ 1995, c. 197, §1 (RPR) .]

3. Transfer of prisoner or juvenile. A prisoner or juvenile who is transferred to another facility remains liable for any restitution authorized under this subchapter. The facility receiving the prisoner or juvenile shall collect the restitution and transfer it to the facility where the damage occurred or where the medical care was provided.

[ 1995, c. 197, §1 (NEW) .]

4. Money available. Restitution is not authorized if its imposition would create an excessive financial hardship, as determined by the sheriff, on the dependents of the prisoner. Any payments made for the support of the dependents that are required by the Department of Health and Human Services may not be used for restitution payments.

[ 1995, c. 197, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 197, §1 (RPR). 2003, c. 689, §B6 (REV).



30-A §1562-A. Death of a person in custody

When a person in custody dies, an examination and inquest must be held, and the sheriff or jailer shall cause a medical examiner to be immediately notified for that purpose pursuant to Title 22, section 3025. For purposes of this section, "custody" means custody pursuant to an arrest, confinement in a county jail or other county correctional facility or when the person is on the way to or from a courthouse or any of these places while in the custody of a county law enforcement officer or county corrections official. The medical examiner shall also review the case file and relevant medical records and determine whether an autopsy is needed. If the medical examiner determines that an autopsy is needed, an autopsy must be performed. [2011, c. 420, Pt. D, §3 (AMD); 2011, c. 420, Pt. D, §6 (AFF).]

SECTION HISTORY

2011, c. 60, §2 (NEW). 2011, c. 420, Pt. D, §3 (AMD). 2011, c. 420, Pt. D, §6 (AFF).



30-A §1563. Disposal of body of person who died in jail

When a person dies in jail and if the medical examiner determines that an autopsy is not needed under section 1562-A, the jailer or sheriff shall deliver the body to the friends of the deceased, if requested. Otherwise, the jailer or sheriff shall dispose of it for anatomical purposes, as provided in Title 22, chapter 709, unless the deceased at any time requested to be buried, in which case the jailer or sheriff shall bury the body in the common burying ground and the burial expenses must be paid by the municipality in which the deceased had a residence, if any in the State, or, if not, by the State. [2011, c. 60, §3 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2011, c. 60, §3 (AMD).



30-A §1564. Assistance to discharged prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1997, c. 623, §5 (RP).






Subchapter 2-A: PREGNANT PRISONERS AND PREGNANT JUVENILES

30-A §1581. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 315, §2 (NEW).]

1. Corrections officer. "Corrections officer" means a person who is responsible for the custody or direct supervision of a person confined in a jail, prison or state correctional facility pursuant to an order of a court or as a result of an arrest and who possesses a current and valid certificate issued by the Board of Trustees of the Maine Criminal Justice Academy pursuant to Title 25, section 2803-A.

[ 2015, c. 315, §2 (NEW) .]

2. Labor. "Labor" means the period of time before a birth during which contractions are of sufficient frequency, intensity and duration to bring about effacement and progressive dilation of the cervix.

[ 2015, c. 315, §2 (NEW) .]

3. Postpartum recovery. "Postpartum recovery" means, as determined by a woman's physician, the period immediately following delivery, including the entire period the woman is in the hospital or infirmary after giving birth.

[ 2015, c. 315, §2 (NEW) .]

4. Restraints. "Restraints" means any physical restraint or mechanical device used to control the movement of a prisoner's or juvenile's body or limbs, including, but not limited to, disposable or soft restraints, handcuffs, a security restraint system that combines handcuffs with a rigid component, leg irons, belly chains, a security or tether chain and a convex shield.

[ 2015, c. 315, §2 (NEW) .]

SECTION HISTORY

2015, c. 315, §2 (NEW).



30-A §1582. Restraint of pregnant prisoners and pregnant juveniles

1. Restraints prohibited. A jail may not use restraints on a prisoner or juvenile known to be pregnant, including during transport to a medical facility or birthing center, labor, delivery and postpartum recovery, unless the jail administrator or the designee of the jail administrator makes a determination that the prisoner or juvenile presents an extraordinary circumstance as described in subsection 2.

[ 2015, c. 315, §2 (NEW) .]

2. Exceptions. Use of restraints on a pregnant prisoner or a pregnant juvenile for an extraordinary circumstance is permitted only if a jail administrator or designee of the jail administrator makes a determination that there is a substantial flight risk or other extraordinary medical or security circumstance that requires restraints to be used to ensure the safety and security of the pregnant prisoner or pregnant juvenile, the staff of the jail or medical facility, other prisoners or juveniles or the public, except that:

A. If a doctor, nurse or other health professional treating the prisoner or juvenile requests that restraints not be used, the corrections officer accompanying the prisoner or juvenile shall immediately remove all restraints; and [2015, c. 315, §2 (NEW).]

B. Notwithstanding this subsection, leg or waist restraints may not be used at any time, and restraints may not be used on a prisoner or juvenile in labor or childbirth. [2015, c. 315, §2 (NEW).]

[ 2015, c. 315, §2 (NEW) .]

3. Procedures. If restraints are used on a pregnant prisoner or pregnant juvenile pursuant to subsection 2:

A. The corrections officer must apply the least restrictive type of restraints in the least restrictive manner necessary; and [2015, c. 315, §2 (NEW).]

B. The jail administrator or designee of the jail administrator shall make written findings within 10 days as to the extraordinary circumstance that required the use of the restraints. These findings must be kept on file by the jail for at least 5 years and must be made available for public inspection, except that individually identifying information of any prisoner or juvenile may not be made public under this paragraph without the prior written consent of the prisoner or juvenile. [2015, c. 315, §2 (NEW).]

[ 2015, c. 315, §2 (NEW) .]

4. Privacy. When a prisoner or juvenile is admitted to a medical facility or birthing center for labor or childbirth, a corrections officer may not be present in the room during labor or childbirth unless specifically requested by medical personnel. If a corrections officer's presence is requested by medical personnel, the corrections officer must be female if practicable.

[ 2015, c. 315, §2 (NEW) .]

SECTION HISTORY

2015, c. 315, §2 (NEW).



30-A §1583. Standards; notice to female prisoners and juveniles

1. Mandatory minimum standards for pregnant prisoners and juveniles. The Commissioner of Corrections shall adopt rules to establish mandatory minimum standards necessary to implement this subchapter and must enforce those standards as provided under Title 34-A, section 1208. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 315, §2 (NEW) .]

2. Notice. The jail administrator or the jail administrator's designee shall inform all female prisoners and female juveniles upon admission to the jail of the mandatory minimum standards adopted pursuant to subsection 1.

[ 2015, c. 315, §2 (NEW) .]

SECTION HISTORY

2015, c. 315, §2 (NEW).






Subchapter 3: PRISON LABOR

30-A §1601. Employment of prisoners generally

The county commissioners may authorize the employment of prisoners committed for crime, for the benefit of the county or of their dependent families, in some suitable manner not inconsistent with their security and the discipline of the prison. The commissioners may pay the proceeds of that labor, less a reasonable sum to be deducted for the cost of maintenance of those prisoners, to the dependent families of the prisoners. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

This section does not apply to sections 1602 and 1603. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1602. Charitable organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 629, §1 (RP).



30-A §1603. Contracts subject to cancellation or suspension

Except for contracts made under section 1602, any contract for the employment of prisoners made by the county commissioners with any person, firm or corporation, shall be made subject to the right of the county commissioners to withdraw, cancel or suspend the contract in whole or in part. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1604. Pay for labor of prisoners before sentence

Any person charged with a crime or awaiting sentence who, while confined in any jail where provision for labor has been made, chooses to labor as provided for persons under sentence, shall receive such sum for that labor as, in the judgment of the commissioners of that county, that person has earned. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1605. Employment of county jail prisoners

1. Order of release; purpose. Any person sentenced or committed to a county jail for crime, nonpayment of a fine or forfeiture or court order or criminal or civil contempt of court, may be granted the privilege of leaving the jail during necessary and reasonable hours for any of the following purposes:

A. Employment; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Conducting that person's own business or occupation, including, in the case of a person primarily responsible for the family's housekeeping and domestic needs, housekeeping and attending the needs of that family; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Attendance at a weekly religious service; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Attendance at an educational institution; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Medical treatment; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Voluntary services within the county in which the jail is located; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. To work or provide service to the victim of the crime in accordance with Title 17-A, chapter 54, but only with the express approval of the victim. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Grant of privilege; withdrawal.

[ 2001, c. 171, §1 (RP) .]

2-A. Grant of privilege. The sheriff may grant a privilege described in subsection 1.

A. [2003, c. 413, §1 (RP).]

B. [2003, c. 413, §1 (RP).]

[ 2003, c. 413, §1 (AMD) .]

3. Wages, self-employment income; collection. If a prisoner is employed for wages or salary, the sheriff shall collect the wages or salary or require the prisoner to turn over the wages or salary in full when received. If the prisoner is self-employed, the self-employment income must be turned over to the sheriff. The sheriff shall deposit the income in a trust checking account and shall keep a ledger showing the status of the account of each prisoner. The wages or salaries are not subject to trustee process in the hands of either the employer or the sheriff, and the self-employment income is not subject to trustee process in the hands of the sheriff during the prisoner's term and may be disbursed only as provided in this section; but for tax purposes they are income of the prisoner.

[ 2003, c. 413, §2 (AMD) .]

3-A. Wages, self-employment income; collection.

[ 2003, c. 413, §3 (RP) .]

4. Board; transportation. Every prisoner gainfully employed is liable for the cost of board in the jail, as fixed by the county commissioners. If necessarily absent from jail at a mealtime, the prisoner shall by request be furnished with an adequate nourishing lunch to carry to work. The sheriff shall charge the prisoner's account, if there is one, for board.

If prisoners are gainfully self-employed, they shall pay the sheriff for board, in default of which privileges under this section are automatically forfeited.

If the jail food is furnished directly by the county, the sheriff shall account for and pay over these board payments to the county treasurer. The county commissioners may provide that the county furnish or pay for the transportation of prisoners employed under this section to and from the place of employment.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Disbursements. The wages or salaries of employed prisoners and employment income of self-employed prisoners must be disbursed by the sheriff for the following purposes, in the following order:

A. The board of the prisoners; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Necessary travel expenses to and from work and other incidental expenses of the prisoners; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Support of the prisoners' dependents, if any; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Payments, either in full or ratably, of restitution, and of the prisoners' obligations, acknowledged in writing, in accordance with Title 17-A, chapter 54, or that have been reduced to judgment; [2003, c. 413, §4 (AMD).]

D-1. Any fine, forfeiture, penalty or fee imposed upon a defendant; [2003, c. 413, §4 (NEW).]

D-2. Any amount of attorney's fees or other expense authorized by the court at the request of the defendant or attorney and actually paid by the State on behalf of the defendant on the grounds that the defendant has been found to be indigent; [2003, c. 413, §4 (NEW).]

D-3. Any surcharge imposed by Title 4, section 1057; and [2003, c. 413, §4 (NEW).]

E. The balance, if any, to the prisoners upon their release. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2003, c. 413, §4 (AMD) .]

5-A. Disbursements.

[ 2003, c. 413, §5 (RP) .]

6. Restitution disbursements. Notwithstanding subsection 5, the wages or salaries of employed prisoners, employment income of self-employed prisoners or income from any other source must be disbursed by the sheriff in accordance with any restitution authorized by section 1562. These disbursements may not be authorized until any disbursements required by subsection 5, paragraphs A to D have been made.

[ 2003, c. 413, §6 (AMD) .]

7. Employment in other county. The sheriff may arrange with another sheriff for the employment of the prisoner in the other's county, and while so employed to be in the other's custody, but in other respects to be and continue subject to the commitment.

[ 2003, c. 413, §7 (AMD) .]

7-A. Employment in other county.

[ 2003, c. 413, §8 (RP) .]

8. Evaluation of need of dependents. The welfare director or the overseers of the poor of the municipality in which the prisoner's dependents reside, or the Department of Health and Human Services, shall at the request of the court investigate and report to the court the amount necessary for the support of the prisoner's dependents.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

9. Denial of privilege. The sheriff may refuse to permit prisoners to exercise their privileges to leave the jail, as provided in subsection 1, for any breach of discipline or other violation of jail regulations. Any prisoner so disciplined may petition either the District Court or the Superior Court for a review of that disciplinary action. The court, after review, shall make any order that it considers appropriate.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

10. Violations. Persons who willfully violate the terms of their release relating to the time for reporting to their place of employment or to any other place to which they may be released under subsection 1, paragraphs A to E, or for reporting back to the county jail may be punished by imprisonment for not more than 60 days. A prisoner who does not return to the county jail within 48 hours from the time scheduled to return is guilty of escape under Title 17-A, section 755.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

11. Rules of procedure. Proceedings under this section are subject to the rules of procedure adopted under Title 4, section 9.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 171, §§1-8 (AMD). 2003, c. 413, §§1-8 (AMD). 2003, c. 689, §B6 (REV).



30-A §1606. Prisoner participation in public works projects

1. Participation in public works projects authorized. The sheriff in charge of a county jail, or the sheriff of a county that shares a regional jail with other counties, may permit certain inmates of that jail to participate in public works-related projects or in the improvement of property owned by charitable organizations in that county or another county. A project or improvement must be supervised by the sheriff of the county in which the project or improvement is being conducted. The sheriff may request payment from charitable organizations for the transportation of the prisoners and for the transportation and per diem compensation for any guards who accompany the prisoners. For the purposes of this section, "charitable organization" means any nonprofit organization organized or incorporated in this State or having a principal place of business in this State that is exempt from federal income taxation under the United States Internal Revenue Code of 1986, Section 501(a), because the nonprofit organization is described in the United States Internal Revenue Code of 1986, Section 501(c)(3).

[ 2011, c. 506, §1 (AMD) .]

1-A. Court approval.

[ 2003, c. 413, §9 (RP) .]

2. Sentence prorated. Inmates participating in a public works-related project or an improvement of property owned by a charitable organization under this section may have their sentences to the jail prorated at the rate of up to one day removed from the sentences for every 16 hours of participation in the project, except that inmates committed to the custody of the sheriff for nonpayment of fines under Title 17-A, section 1304 must have their sentences prorated at the rate that is applicable to the individual inmate pursuant to Title 17-A, section 1304, subsection 3, paragraph A, subparagraph (1).

[ 2013, c. 519, §9 (AMD) .]

3. Participation not deemed employment. Participation in this type of project may not be deemed employment under section 1605, subsections 3 to 8.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2, C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8, 10 (AMD). 1989, c. 629, §2 (AMD). RR 1991, c. 2, §114 (COR). 1997, c. 54, §2 (AMD). 2001, c. 171, §9 (AMD). 2003, c. 413, §9 (AMD). 2011, c. 506, §1 (AMD). 2013, c. 519, §9 (AMD).



30-A §1607. Family support

A prisoner may not participate in a work program under section 1605 or any other program administered by the sheriff by which a prisoner is able to generate money unless the prisoner consents to pay at least 25% of that money for the support of that prisoner's dependent children if the parent, legal guardian or legal custodian of that prisoner's dependent child requests that payment. Upon the written request of a parent, legal guardian or legal custodian, the sheriff of the county jail where the prisoner is incarcerated shall collect and disburse to the parent, legal guardian or legal custodian that portion of the prisoner's money to be paid for the support of that prisoner's dependent children. This section does not apply to any prisoner making payments for the support of a dependent child pursuant to a support order issued by a court or by the Department of Health and Human Services. [1997, c. 358, §3 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1997, c. 358, §3 (NEW). 2003, c. 689, §B6 (REV).






Subchapter 4: MISCELLANEOUS PROVISIONS

30-A §1651. Examination of jails; board of visitors

1. Examination. At the commencement of each session required by law, the county commissioners shall examine the jail in their county and take necessary precautions for the security of prisoners, for the prevention of infection and sickness and for the accommodations of the prisoners.

[ 2003, c. 482, Pt. A, §1 (NEW) .]

2. Appointment. The sheriff for each county shall appoint a board of 5 visitors for each correctional facility under the sheriff's supervision.

A. Members of the boards of visitors serve for terms of one year except that, of the initial appointments, 2 must be for terms of 3 years, 2 must be for terms of 2 years and one must be for a term of one year. [2003, c. 482, Pt. A, §1 (NEW).]

B. Members of the boards of visitors are eligible for reappointment at the expiration of their terms. The boards of visitors must be representative of a broad range of professionals, family members and citizens interested in the well-being of prisoners, including representatives of advocacy groups for human and civil rights, medical and psychiatric professionals, persons who have served in corrections settings and other interested citizens. [2003, c. 482, Pt. A, §1 (NEW).]

C. A member of the Legislature may not serve on a board of visitors. [2003, c. 482, Pt. A, §1 (NEW).]

D. The sheriffs of 2 or more counties, at their discretion, may appoint a joint board of visitors of 5 or more members. [2003, c. 482, Pt. A, §1 (NEW).]

[ 2003, c. 482, Pt. A, §1 (NEW) .]

3. Powers. Each board of visitors shall inspect the correctional facility to which it is assigned, subject to reasonable restrictions required by the sheriff to ensure the security of the jail, and make recommendations to the sheriff with respect to inmates who are mentally ill.

[ 2003, c. 482, Pt. A, §1 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 482, §A1 (RPR).



30-A §1652. Jails to be clean and healthful

The sheriff shall see that the county jail is kept clean and healthful and pay strict attention to the personal cleanliness of the prisoners. [1997, c. 623, §6 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1997, c. 623, §6 (AMD).



30-A §1653. Bible, books and instruction for prisoners

The jailer, at the county's expense, shall have available to each prisoner who is able to read a copy of the Bible, and to all, on Sundays, such religious instruction as may be obtained without expense, and to those who may be benefited hereby, instruction in reading, writing and arithmetic one hour every evening except on Sunday. The jailer shall receive for their use from whatever source, by loan or contribution, any books or literature of a moral or religious tone and exclude those of opposite tendencies. [1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1654. Supplies for jails; accounts audited

The county commissioners of the several counties shall, without extra charge or commission to themselves or to any other person, procure all necessary supplies, including necessary food, fuel, bedding and clothing for the jails and the prisoners in the jails, to be furnished and purchased under their direction and at the expense of the counties. A county commissioner may not be interested directly or indirectly in the purchase of any such supplies or in any contract for such supplies made by the board of which and while the county commissioner is a member, and all contracts made in violation of this provision are void. A suitable person must be employed to prepare the foods of the prisoners in each county at the expense of the county. The service of the food to the prisoners is under the general direction of the jailer, master or keeper. The sheriff shall appoint the person employed to prepare the food of the prisoners subject to the approval of the county commissioners. The county commissioners may at any time direct specific rations or articles of food, clothing, soap, fuel or other necessities to be provided to the prisoners. The bills and accounts for supplies furnished and the items of expense incurred in preparing and serving these supplies must be audited pursuant to section 951. [2015, c. 44, §6 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2013, c. 16, §10 (REV). 2015, c. 44, §6 (AMD).



30-A §1655. Cumberland commissioners annually advertise for supplies

The county commissioners of the County of Cumberland may each year, as soon after January 1st as possible, estimate the amount of food, fuel, clothing and supplies as far as practicable which will be required by the county jail and for the support of the prisoners in the jail for the current year. They shall advertise for sealed proposals for furnishing those supplies according to specifications furnished by them, in the daily papers of the City of Portland, 3 days successively, at least 14 days before the time limited for the reception of those proposals, at which time they shall examine all the proposals and award the contract to the lowest responsible bidder. The county commissioners shall procure such other necessary supplies and articles for the foregoing purposes as may not be furnished by contract and account for the same in the manner provided for in section 1654. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1656. Transfer of prisoners when jail unfit or insecure (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 887, §4 (AMD). 1995, c. 368, §R7 (AMD). 1997, c. 464, §6 (AMD). 2001, c. 458, §2 (AMD). 2007, c. 653, Pt. A, §16 (RP).



30-A §1657. Fines applied to building and repair of jail

All fines imposed by this chapter and chapter 1, subchapter VI; Title 14, section 555; and Title 14, chapter 203, subchapter IV, not otherwise appropriated, shall be applied to building and repairing the jails in the county where the offense is committed. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §1658. Additional accommodations

The county commissioners may make such additions in workshops, fences and other suitable accommodations in, adjoining or appurtenant to the jails in the several counties as may be found necessary for the safekeeping, governing and employing of offenders committed to the jails by authority of the State or the United States. For the better employing of these offenders, they may lease or purchase necessary lands or buildings anywhere within their respective counties and may authorize the employment on those lands for the benefit of the county or of dependent families of prisoners committed for crime, as provided in section 1601. Whenever the county commissioners determine that the use of the land and buildings is unnecessary for that use, they may sell and dispose of the land and buildings in the manner required by law. The county commissioners may raise by loan of their respective counties, or otherwise, a total sum not exceeding $5,000 to make those purchases, alterations and improvements, and may expend so much of that amount as is necessary. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The county commissioners may purchase, lease, contract or enter into agreements for the use of facilities to house minimum security prisoners who have been sentenced to the county jail. These prisoners must be involved in restitution, work or educational release, or rehabilitative programs. The funds to purchase, lease or contract for these facilities and to provide any programs in these facilities may be taken from the funds received by the counties pursuant to former Title 34-A, section 1210-A and Title 34-A, section 1210-B. Any facilities used to house prisoners pursuant to the authority granted by this section are subject to standards established by the Department of Corrections pursuant to Title 34-A, section 1208-A. [2007, c. 377, §6 (AMD); 2007, c. 377, §17 (AFF).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 321, §1 (AMD). 1999, c. 127, §A44 (AMD). 2007, c. 377, §6 (AMD). 2007, c. 377, §17 (AFF).



30-A §1658-A. Regional county facilities

The county commissioners of 2 or more counties jointly may plan, finance, construct and operate regional correctional facilities. County commissions that jointly act pursuant to this section shall adhere to the provisions of chapter 115 to the extent those provisions are applicable. [2001, c. 489, §1 (NEW).]

SECTION HISTORY

2001, c. 489, §1 (NEW).



30-A §1659. Home-release monitoring program (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 224, (NEW). 1991, c. 783, §2 (AMD). 1999, c. 247, §§1-7 (AMD). 2001, c. 171, §§10-14 (AMD). 2003, c. 413, §§10-13 (AMD). 2005, c. 68, §1 (AMD). 2009, c. 391, §5 (RP).



30-A §1659-A. Community confinement monitoring program

The sheriff of each county shall establish a program to permit certain inmates to serve a portion of their sentence of imprisonment in community confinement monitored by the county or a contract agency or another county or its contract agency. The county may contract only with a community confinement monitoring agency approved by the Department of Corrections. [2015, c. 335, §18 (AMD).]

1. Petition. A sheriff, upon written request from an inmate eligible for participation in a community confinement monitoring program and recommended by the jail administrator, may assign the inmate to participate in a community confinement monitoring program. At the time of granting this privilege, the sheriff shall determine whether the inmate is responsible for the cost of participating in the program based on the inmate's ability to pay.

[ 2009, c. 391, §6 (NEW) .]

2. Eligibility. Inmates are eligible to participate in a community confinement monitoring program if:

A. The inmate's residence is located within the State and in a location that does not in any way restrict the adequate monitoring of the inmate; [2009, c. 391, §6 (NEW).]

B. The inmate has been sentenced to the county jail; [2009, c. 391, §6 (NEW).]

C. The inmate is not serving a sentence for a sex offense or a sexually violent offense as defined under Title 34-A, section 11203; [2009, c. 391, §6 (NEW).]

D. The inmate has a verified security classification level of "medium" or "minimum" and scores "moderate" or "less" on a validated risk assessment tool as defined by the Department of Corrections; [2015, c. 335, §19 (AMD).]

E. The inmate serves a minimum of 1/3 of the term of imprisonment, or, in the case of a split sentence, a minimum of 1/3 of the unsuspended portion, prior to participating in a community confinement monitoring program. In calculating the amount of time served, good time or deductions earned under Title 17-A, section 1253 and time reductions earned for charitable or public works projects under section 1606 must be counted; and [2009, c. 391, §6 (NEW).]

F. The inmate agrees to abide by the conditions of release pursuant to this section and any additional conditions imposed by the sheriff or jail administrator. [2009, c. 391, §6 (NEW).]

[ 2015, c. 335, §19 (AMD) .]

3. Participation requirements. The following requirements of this subsection apply to inmates participating in a community confinement monitoring program.

A. Each inmate assigned to community confinement pursuant to this section shall participate in a structured program of work, education or treatment. Participation in a community confinement monitoring program may not be solely for the purpose of living at home. [2009, c. 391, §6 (NEW).]

B. At a minimum, the inmate shall report in person at least once per week to a community confinement monitor, even if being electronically monitored. [2009, c. 391, §6 (NEW).]

C. The jail administrator, or a designee, shall restrict in advance any travel or movement limiting the inmate's travel to specific times and places directly related to approved employment, formal education, job search, public service work, treatment or other specific purposes. [2009, c. 391, §6 (NEW).]

D. The inmate shall agree to searches of the inmate's person, residence, electronic monitoring equipment, vehicle, papers and effects and any property under the inmate's control, without a warrant and without probable cause, for items prohibited by law or by condition of participation in the program or otherwise subject to seizure or inspection upon the request of the jail administrator, a community confinement monitor or any law enforcement officer without prior notice. The sheriff or jail administrator may prohibit the inmate from residing with anyone who does not consent to a search or inspection of the residence to the extent necessary to search or inspect the inmate's person, residence, electronic equipment, papers and effects. [2009, c. 391, §6 (NEW).]

E. The inmate may not use alcohol or illegal drugs or other illegal substances and may not abuse alcohol or abuse any other legal substance. [2009, c. 391, §6 (NEW).]

F. The inmate shall submit to urinalysis, breath testing or other chemical tests without probable cause at the request of the jail administrator or a community confinement monitor. [2009, c. 391, §6 (NEW).]

G. If stopped or arrested by a law enforcement officer, the inmate shall notify that officer of the inmate's participation in a community confinement monitoring program. Within one hour of having been stopped or arrested, the inmate shall notify the jail administrator or a community confinement monitor. [2009, c. 391, §6 (NEW).]

H. The inmate may not violate state or federal criminal law or any conditions of the inmate's release. [2009, c. 391, §6 (NEW).]

I. As a condition of participation of an inmate in a community confinement monitoring program, the sheriff may, based upon an inmate's ability to pay, require the inmate to pay a fee including an electronic monitoring fee, if applicable, a substance testing fee, if applicable, or both. The fee charged may include the costs associated with a community confinement program for people who do not have the financial resources to pay the fees. [2009, c. 391, §6 (NEW).]

J. The inmate shall sign a statement verifying that the inmate understands and agrees to all of the conditions of release and participation in a community confinement monitoring program. [2009, c. 391, §6 (NEW).]

[ 2009, c. 391, §6 (NEW) .]

4. Termination of the privilege. The sheriff, jail administrator or a community confinement monitor may terminate an inmate's participation in a community confinement monitoring program at any time and return the inmate to the custody of the county jail for any violation of the conditions of the inmate's release or upon the loss of an appropriate residence on the part of the inmate.

[ 2009, c. 391, §6 (NEW) .]

5. Crimes. The following penalties apply to violations of this section.

A. An inmate is guilty of the crime of violating a condition of release from the community confinement monitoring program if the inmate intentionally or knowingly violates a condition of release. Violation of this paragraph is a Class D crime. [2011, c. 464, §28 (RPR).]

B. An inmate is guilty of the crime of escape from the community confinement program as provided pursuant to Title 17-A, section 755, subsection 1-E. [2011, c. 464, §28 (RPR).]

[ 2011, c. 464, §28 (RPR) .]

6. Minimum standards supervision of inmates in the community confinement monitoring program. The Department of Corrections shall establish minimum policy standards for the monitoring of inmates in the community confinement monitoring program.

[ 2015, c. 335, §20 (AMD) .]

7. Program funding. Funds collected pursuant to this section must be forwarded to an account designated by the Department of Corrections for the purpose of supporting pretrial, diversion or reentry activities. Community confinement monitoring program funds must be accounted for by the county through the normal budget process.

[ 2015, c. 335, §20 (AMD) .]

8. Terminally ill or incapacitated inmate. The sheriff may grant the privilege of participation in a community confinement monitoring program to an inmate who does not meet the requirements of subsection 2, paragraphs C and E if the jail's treating physician has determined that the inmate has a terminal or severely incapacitating medical condition and that care outside the jail is medically appropriate. Except as set out in this subsection, the inmate shall live in a hospital or other appropriate care facility, such as a nursing facility, residential care facility or facility that is a licensed hospice program pursuant to Title 22, section 8622 approved by the sheriff. As approved by the sheriff, the inmate may receive hospice services from an entity licensed pursuant to Title 22, chapter 1681, subchapter 1 or other care services and, subject to approval by the sheriff, may live at home while receiving these services. The sheriff may exempt an inmate participating in community confinement monitoring pursuant to this subsection from any requirements under subsection 3 that the sheriff determines to be inapplicable. The inmate shall provide any information pertaining to the inmate's medical condition or care that is requested by the sheriff at any time while the inmate is in the community confinement monitoring program. If the sheriff determines that the inmate has failed to fully comply with a request, or if at any time the jail's treating physician determines that the inmate does not have a terminal or severely incapacitating medical condition or that care outside the jail is not medically appropriate, the sheriff shall terminate the inmate's participation in the community confinement monitoring program. Except as set out in this subsection, all other provisions of this section apply to community confinement monitoring pursuant to this subsection.

[ 2009, c. 391, §6 (NEW) .]

9. Effective date. This section is effective January 1, 2010.

[ 2009, c. 391, §6 (NEW) .]

SECTION HISTORY

2009, c. 391, §6 (NEW). 2011, c. 464, §28 (AMD). 2015, c. 335, §§18-20 (AMD).



30-A §1660. Report

1. Annual report. Annually by January 15th, beginning in 2003, the Commissioner of Corrections shall submit a report in accordance with this section to the joint standing committee of the Legislature having jurisdiction over criminal justice matters.

[ 2001, c. 171, §15 (NEW) .]

2. Information on releases. The report required in this section must include the following information for each county corrections facility about releases of inmates from the facility pursuant to sections 1605, 1606 and 1659-A and former section 1659 during the prior calendar year:

A. The total number of inmates who were granted the privilege of release; [2001, c. 171, §15 (NEW).]

B. The number of inmates that were granted the privilege of release for each of the following purposes and the nature of the crimes committed by those inmates:

(1) Employment;

(2) Participation in public works-related projects;

(3) Participation in a home-release monitoring program;

(3-A) Participation in a community confinement monitoring program; and

(4) All other purposes; [2009, c. 391, §7 (AMD).]

C. The number of inmates who requested and were denied the privilege of release for each of the following purposes and the nature of the crimes committed by those inmates:

(1) Employment;

(2) Participation in public works-related projects;

(3) Participation in a home-release monitoring program;

(3-A) Participation in a community confinement monitoring program; and

(4) All other purposes; [2009, c. 391, §7 (AMD).]

D. With respect to each inmate who was granted the privilege of release and who subsequently had the privilege revoked:

(1) The total number of such inmates;

(2) The purpose for which the release was granted;

(3) The entity that revoked the privilege;

(4) The reasons for the revocation; and

(5) Whether the revocation was appealed and the result of that appeal; and [2001, c. 171, §15 (NEW).]

E. Any other information that the Commissioner of Corrections believes appropriate to accurately inform the Legislature about sheriffs' handling of release decisions. [2001, c. 171, §15 (NEW).]

[ 2009, c. 391, §7 (AMD) .]

3. Information on furloughs. The report must include the following information for each county corrections facility about inmates furloughed from the facility pursuant to section 1556 for treatment for mental conditions during the prior calendar year:

A. The total number of such furloughs; [2001, c. 659, Pt. F, §3 (NEW).]

B. The longest, shortest and average length of such furloughs; and [2001, c. 659, Pt. F, §3 (NEW).]

C. The type of facilities or care to which the inmates were furloughed. [2001, c. 659, Pt. F, §3 (NEW).]

[ 2001, c. 659, Pt. F, §3 (NEW) .]

4. Information on pregnant prisoners and pregnant juveniles. The report required in this section must include the following information for each jail about pregnant prisoners and pregnant juveniles restrained pursuant to subchapter 2-A during the prior calendar year:

A. The total number of pregnant prisoners and pregnant juveniles; [2015, c. 315, §3 (NEW).]

B. The total number of pregnant prisoners and pregnant juveniles who were restrained; [2015, c. 315, §3 (NEW).]

C. The length of time each pregnant prisoner or pregnant juvenile was restrained; and [2015, c. 315, §3 (NEW).]

D. The reasons for each instance of restraining a pregnant prisoner or pregnant juvenile. [2015, c. 315, §3 (NEW).]

[ 2015, c. 315, §3 (NEW) .]

SECTION HISTORY

2001, c. 171, §15 (NEW). 2001, c. 659, §§F2,3 (AMD). 2009, c. 391, §7 (AMD). 2015, c. 315, §3 (AMD).



30-A §1661. Collaboration among counties

A county may collaborate with another county or counties to seek grants or establish community corrections programs or initiatives. [2015, c. 335, §21 (NEW).]

SECTION HISTORY

2015, c. 335, §21 (NEW).






Subchapter 5: CRIMINAL JUSTICE PLANNING COMMITTEES

30-A §1671. Criminal justice planning committees

1. Establishment. Each county, or each county working jointly with another county or other counties or with the Department of Corrections, may establish a local criminal justice planning committee, referred to in this subchapter as "the committee."

[ 2007, c. 653, Pt. A, §17 (AMD) .]

2. Membership. Each committee is composed of representatives of various criminal justice stakeholder groups, including, but not limited to:

A. County commissioners; [2007, c. 377, §7 (NEW).]

B. Judges; [2007, c. 377, §7 (NEW).]

C. Prosecutors; [2007, c. 377, §7 (NEW).]

D. Sheriffs; [2007, c. 377, §7 (NEW).]

E. Jail administrators; [2007, c. 377, §7 (NEW).]

F. Adult probation officers; [2007, c. 377, §7 (NEW).]

G. State and municipal law enforcement officers; [2007, c. 377, §7 (NEW).]

H. Defense attorneys; [2007, c. 377, §7 (NEW).]

I. The courts; [2007, c. 377, §7 (NEW).]

J. Victim advocates; and [2007, c. 377, §7 (NEW).]

K. Members of the public. [2007, c. 377, §7 (NEW).]

[ 2007, c. 377, §7 (NEW) .]

3. Duties. Each committee shall collaborate with each other and coordinate efforts to educate, update and increase the use of evidence-based community corrections practices at the local level. The duties of each committee include:

A. Developing and adopting a mission statement consistent with the purposes of the State Board of Corrections under Title 34-A, section 1801; [2015, c. 329, Pt. A, §18 (AMD).]

B. Regularly assessing county correctional needs and determining what community correctional programs best meet those needs; and [2007, c. 653, Pt. A, §18 (AMD).]

C. [2007, c. 653, Pt. A, §18 (RP).]

D. [2007, c. 653, Pt. A, §18 (RP).]

E. Monitoring and overseeing community corrections investments and programming, tracking outcomes and making necessary recommendations for change to ensure efficient and effective evidence-based community corrections programming. [2007, c. 377, §7 (NEW).]

[ 2015, c. 329, Pt. A, §18 (AMD) .]

4. Reports.

[ 2007, c. 653, Pt. A, §19 (RP) .]

5. Collaboration.

[ 2007, c. 653, Pt. A, §20 (RP) .]

SECTION HISTORY

2007, c. 377, §7 (NEW). 2007, c. 653, Pt. A, §§17-20 (AMD). 2015, c. 329, Pt. A, §18 (AMD).









Chapter 15: LOCAL GOVERNMENT RECORDS

30-A §1701. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 304, §5 (NEW). 1995, c. 148, §12 (RP).



30-A §1702. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 304, §5 (NEW). 1995, c. 148, §12 (RP).



30-A §1703. General requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 304, §5 (NEW). 1995, c. 148, §12 (RP).



30-A §1704. Local Government Records Board (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 304, §5 (NEW). 1995, c. 148, §12 (RP).



30-A §1705. Powers and duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 304, §5 (NEW). 1995, c. 148, §12 (RP).



30-A §1706. Assistance to local governments (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 304, §5 (NEW). 1995, c. 148, §12 (RP).



30-A §1707. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 304, §5 (NEW). 1991, c. 172, §3 (AMD). 1995, c. 148, §12 (RP).






Chapter 17: LINCOLN AND SAGADAHOC MULTICOUNTY JAIL AUTHORITY

Subchapter 1: GENERAL PROVISIONS

30-A §1801. Short title

This chapter may be known and cited as "the Lincoln and Sagadahoc Multicounty Jail Authority Act." [2003, c. 228, §1 (NEW).]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1802. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 228, §1 (NEW).]

1. Authority. "Authority" or "jail authority" means the authority formed under this chapter and Title 13, chapter 81.

[ 2003, c. 228, §1 (NEW) .]

2. Commissioner. "Commissioner" or "county commissioner" means a person elected or appointed to the Lincoln County or Sagadahoc County board of commissioners.

[ 2003, c. 228, §1 (NEW) .]

3. Consent of county. "Consent of county" means a vote taken pursuant to section 122 or a vote taken at an election at which a majority of the legal votes of the voters of a county voting at the election are cast in favor of a question seeking approval of funding construction of a jail facility through the issuance of bonds or the guarantee by the counties of bonds issued by the jail authority.

[ 2003, c. 688, Pt. C, §14 (AMD); 2003, c. 688, Pt. C, §16 (AFF) .]

3-A. County; counties. "County" means either Lincoln County or Sagadahoc County, and "counties" means both Lincoln County and Sagadahoc County.

[ 2003, c. 688, Pt. C, §15 (NEW); 2003, c. 688, Pt. C, §16 (AFF) .]

4. Director. "Director" and "board of directors" means the directors of the jail authority.

[ 2003, c. 228, §1 (NEW) .]

5. Jail facility. "Jail facility" or "jail" means any land area, structure, location or equipment, or combination of them, used for the confinement of prisoners.

[ 2003, c. 228, §1 (NEW) .]

6. Municipality. "Municipality" means a city or town.

[ 2003, c. 228, §1 (NEW) .]

7. Municipal officers. "Municipal officers" means the municipal officers or councillors of a town or the mayor and municipal officers or councillors of a city.

[ 2003, c. 228, §1 (NEW) .]

8. Operating and governance agreement. "Operating and governance agreement" means the documents that set the terms of the jail authority operations and structure for governance.

[ 2003, c. 228, §1 (NEW) .]

9. Revenues. "Revenues" means the proceeds of bonds, all revenues, rates, tolls, assessments, rents, transportation charges, reimbursement from the State excluding community corrections money, boarding fees and inmate-related medical reimbursements, and other charges and receipts derived by the jail authority from the operation of a multicounty jail, including, but not limited to, investment earnings and the proceeds of insurance, condemnation, sale or other disposition of properties, and must include proceeds from assessments when the power of assessment has been granted to the jail authority under sections 1952 and 1953.

[ 2003, c. 228, §1 (NEW) .]

SECTION HISTORY

2003, c. 228, §1 (NEW). 2003, c. 688, §§C14,15 (AMD). 2003, c. 688, §C16 (AFF).



30-A §1803. Relationship to other laws

This chapter provides an alternative method for carrying out the purposes of this chapter and is supplemental to powers conferred by other laws, and is not in derogation of any existing powers. Any reference to "county jail" or "jail" in the Maine Revised Statutes includes the Lincoln and Sagadahoc Multicounty Jail. [2011, c. 604, §2 (AMD).]

SECTION HISTORY

2003, c. 228, §1 (NEW). 2011, c. 604, §2 (AMD).



30-A §1804. Exemption from taxation

1. Exemption. The property, both real and personal, rights and franchises of the jail authority formed under this chapter are exempt from taxation.

[ 2003, c. 228, §1 (NEW) .]

2. Payments in lieu of taxes. The jail authority may elect to make payments in lieu of taxes to communities in which its property is located or utilized.

[ 2003, c. 228, §1 (NEW) .]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1805. Governmental function

The Lincoln and Sagadahoc Multicounty Jail shall administer and exercise the authority granted to it under this chapter. The carrying out of its powers and duties is considered the performance of an essential governmental function. [2003, c. 228, §1 (NEW).]

SECTION HISTORY

2003, c. 228, §1 (NEW).






Subchapter 2: ORGANIZATION

30-A §1851. Formation

The formation of the multicounty jail authority must be in accordance with this subchapter. [2003, c. 228, §1 (NEW).]

1. Commissioners; meeting. The commissioners shall meet to consider all available information regarding the jail authority. Notwithstanding section 122, the commissioners shall consider a site or sites for the multicounty jail. The site or sites are not required to be in the county seat of either county. If the commissioners vote to proceed with the formation of the jail authority, which vote requires a majority vote of the commissioners of each county, they shall hold public hearings pursuant to the provisions of subsection 2.

[ 2003, c. 228, §1 (NEW) .]

2. Public hearing. A public hearing must be held in Lincoln County and Sagadahoc County. The notice of public hearing must contain the name of the proposed authority; the territory of the proposed authority, which must be within the borders of Lincoln County and Sagadahoc County; the locations identified as potential sites for the multicounty jail; and any other information the commissioners determine relevant. The public hearing must be held at a convenient place within the counties. Notice of the public hearing must be given to the municipal officers of each municipality within Lincoln County and Sagadahoc County and must be published at least once in a newspaper of general circulation in each county 14 days prior to the date of the public hearing.

[ 2003, c. 228, §1 (NEW) .]

3. Organizational meeting. If after the public hearings the commissioners desire to form a jail authority, they shall call an organizational meeting. Notice of the meeting must be published and the meeting held in the same manner as provided in subsection 2. A majority of the commissioners from each county shall attend the organizational meeting, and the vote to form a multicounty jail authority requires a majority vote of the commissioners of each county. At the organizational meeting, the commissioners shall discuss the terms of an operating and governance agreement among the participating counties. The operating and governance agreement determines:

A. The number and qualifications of the directors; [2003, c. 228, §1 (NEW).]

B. The terms of the directors, including provisions for initial terms and ongoing terms; and [2003, c. 228, §1 (NEW).]

C. Provisions similar to paragraphs A and B regarding an advisory committee. [2003, c. 228, §1 (NEW).]

The commissioners shall also agree upon contracts between the authority and the counties regarding cost-sharing and the placement of prisoners.

[ 2003, c. 228, §1 (NEW) .]

4. Establishment. The Lincoln and Sagadahoc Multicounty Jail Authority is established as a public body corporate and politic and a public instrumentality of the counties, and the exercise by the authority of the powers conferred by this chapter must be deemed and held to be the performance of essential governmental functions.

[ 2005, c. 47, §1 (NEW); 2005, c. 47, §3 (AFF) .]

SECTION HISTORY

2003, c. 228, §1 (NEW). 2005, c. 47, §1 (AMD). 2005, c. 47, §3 (AFF).



30-A §1852. Transfer of property and assets

The directors shall determine what property or properties, if any, owned by Lincoln County and Sagadahoc County may be necessary to perform the functions of the jail authority and may request in writing that the commissioners convey title to the property to the jail authority, and the commissioners may make the conveyance. The jail authority shall pay fair compensation for the property or properties. Any request by the directors must be in writing within 2 years of the date of the certificate of organization. The authority shall provide a right of first refusal to the county in which the property is located should the property no longer be needed by the authority. [2003, c. 228, §1 (NEW).]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1853. Directors

1. Authorization. All of the affairs of the jail authority are managed by a board of directors that consists of not less than 12 directors. The initial board consists of 6 public members, one from each of the commissioners' districts; 4 county commissioners, 2 from each county and 2 sheriffs, one from each county. The exact number of directors must be determined by the operating and governance agreement. Each director is entitled to one vote. The jail authority may alter the number of its directors by amending the operating and governance agreement. A quorum of the directors may conduct the affairs of the jail authority even if there is a vacancy on the board of directors. A quorum is a simple majority of eligible and appointed directors, as long as each county is represented. A simple majority of directors voting, either in person or by written consent, may conduct the affairs of the jail authority.

[ 2003, c. 228, §1 (NEW) .]

2. Term. The duration of terms is determined by the operating and governance agreement. Directors shall serve until their successors are appointed and qualified. Any director may be appointed to successive terms without limit.

[ 2003, c. 228, §1 (NEW) .]

3. Vacancy. Any vacancy on the board of directors must be filled within 30 days after the vacancy occurs by appointment of the commissioners of the county that the director is to represent. An appointee to a vacancy serves until the expiration of the term of the director for whose position the appointment was made, and may be reappointed.

[ 2003, c. 228, §1 (NEW) .]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1854. Appointment of director; organizational meeting

1. Appointment of directors. Directors are appointed by the commissioners of the county they represent, except that any host county director must be appointed by all the commissioners of the counties in the jail authority. Alternate directors may be appointed by the commissioners to act in the absence of a director. The operating and governance agreement defines the specific process for appointing directors. To the extent possible, the board of directors shall include a mix of individuals with sufficient managerial, technical, financial or corrections experience to execute their duties efficiently and effectively. Appointments must be by vote of the commissioners, attested to by the county clerk, and presented to the clerk of the jail authority, once selected. The commissioners, by majority vote, may remove their appointed directors during their term for cause after notice and hearing.

[ 2003, c. 228, §1 (NEW) .]

2. First meeting. Upon receipt of the names of all the directors, the commissioners shall set a time, place and date for the first meeting of the directors. Notice of the meeting must be given to the directors by certified or registered mail, return receipt requested, and mailed at least 10 days prior to the date set for the meeting.

[ 2003, c. 228, §1 (NEW) .]

3. Elect officers. The directors shall elect from their own members a chair, vice-chair, treasurer and clerk. They shall choose, employ and fix the stipend of any other necessary officers and agents who serve at the directors' pleasure. They shall adopt a corporate seal. Prior to the election of the officers, each director shall be sworn to the faithful performance of the director's duties by the respective county clerk.

[ 2003, c. 228, §1 (NEW) .]

4. Bylaws. The directors may from time to time adopt, establish and amend bylaws consistent with this subchapter and the laws of the State that are necessary or reasonable for the proper management of the affairs of the jail authority and perform any other acts within the powers delegated to them by law.

[ 2003, c. 228, §1 (NEW) .]

5. Annual meeting. After the meeting of the board of directors, the directors shall meet annually at a time determined by their bylaws for the purpose of electing a chair, vice-chair, treasurer and clerk to serve until the next annual election and until their successors are appointed and qualified. To the extent possible, the treasurer shall be chosen based on financial skills. The treasurer shall furnish bond in such sum and with such sureties as the directors shall approve, but not less than 50% of the anticipated annual revenues of the jail authority, the cost to be paid by the authority, unless the treasurer has no official role in the receipt and disbursement of money. The directors shall make and publish an annual report, including a report of the treasurer.

[ 2003, c. 228, §1 (NEW) .]

6. Employed by jail authority. A member of the board of directors of the jail authority may not be employed for compensation as an employee or in any other capacity by the jail authority.

[ 2003, c. 228, §1 (NEW) .]

7. Committee. The board of directors may establish an advisory committee pursuant to the operating and governance agreement under section 1851, subsection 3 and grant authority as it determines necessary. The board of directors may establish any and all committees as it determines necessary.

[ 2003, c. 228, §1 (NEW) .]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1855. Assumption of responsibilities

Any jail that is constructed pursuant to this chapter becomes the responsibility of the jail authority when its board of directors declares the multicounty jail operational. [2003, c. 228, §1 (NEW).]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1856. Agreement to provide limited services

Before the board of directors declares a multicounty jail operational, the jail authority may contract with either Lincoln County or Sagadahoc County to provide for services related to the counties' obligations under chapter 13. [2003, c. 228, §1 (NEW).]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1857. Withdrawal of counties

Lincoln County or Sagadahoc County may withdraw from the jail authority at any time prior to the commitment by the jail authority, or either county on behalf of the jail authority, to issue any instrument of indebtedness, including, but not limited to, bonds and notes. The date upon which the jail authority or either county is committed to issue the debt is established by a majority vote of the board of directors at least 90 days in advance of that date. At the time of withdrawal, the withdrawing county remains liable for its proportionate share of jail authority debts and withdrawal expenses incurred prior to the date of withdrawal and shall make provisions satisfactory to the board of directors and the commissioners to pay its share of the debt outstanding at the time of withdrawal. [2003, c. 228, §1 (NEW).]

If a county withdraws from the jail authority or if the jail authority is dissolved, all of the responsibilities granted to the jail administrator are assumed by the sheriffs of the respective counties. [2003, c. 228, §1 (NEW).]

After issuance of instruments of indebtedness with a maturity of one year or more, neither Lincoln County nor Sagadahoc County may withdraw from the jail authority while the indebtedness remains outstanding without the approval of 2/3 of the board of directors and a majority vote of the commissioners from each county. A withdrawing county shall make provisions satisfactory to 2/3 of the board of directors and a majority of the commissioners from each county to pay its share of debt outstanding at the time of withdrawal. Those provisions must include the pledge of the full faith and credit of the withdrawing county after consent of each county, if full faith and credit has not already been pledged under section 1954 or 1955. Withdrawal must be permissible in existing debt instruments. [2003, c. 228, §1 (NEW).]

In considering the request of a county to withdraw, the board of directors and the commissioners shall consider the effect of the proposed withdrawal on the ability of the jail authority to continue operating the multicounty jail in a manner and at a cost to the remaining county that is reasonable. [2003, c. 228, §1 (NEW).]

If the withdrawal causes the costs of the other county to increase as a condition of withdrawal the withdrawing county may be required by the board of directors and the commissioners either to secure an alternate and equivalent source of prisoners for the reasonable life of the jail facility or to execute an agreement to make payments to the jail authority following withdrawal that maintains the costs of the other county to remain constant when adjusted annually for the effect of all other factors on the costs until an alternate and equivalent source of prisoners is secured or results from the nonwithdrawing county's population. [2003, c. 228, §1 (NEW).]

Subject to any required approval by the board of directors and the commissioners of each county, withdrawal by a county may be accomplished by a vote of the commissioners. [2003, c. 228, §1 (NEW).]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1858. Dissolution

1. Method. In the event both counties vote to withdraw pursuant to section 1857, the board of directors shall vote to dissolve the jail authority. The board of directors may, at any time by 2/3 vote, recommend to the counties that the jail authority be dissolved. If such a recommendation is made, the commissioners in each county shall vote on the question of dissolving the jail authority. If the commissioners in each of the counties vote to dissolve the jail authority, the jail authority must be dissolved by the board of directors at a time fixed by the board of directors.

[ 2003, c. 228, §1 (NEW) .]

2. Assets and liabilities. Upon dissolution, the directors shall conclude the affairs of the jail authority and shall liquidate the jail authority's assets and liabilities by:

A. Paying all expenses and paying or securing the payment of all debts of the jail authority in a manner permissible by the debt instruments; and [2003, c. 228, §1 (NEW).]

B. Distributing all assets and all liabilities in a manner permissible by the debt instruments proportionately between the counties in accordance with any formula contained in section 1954 for guarantees and assessments. [2003, c. 228, §1 (NEW).]

[ 2003, c. 228, §1 (NEW) .]

3. Filing of articles of dissolution. A copy of the articles of dissolution must be filed with the Secretary of State by the board of directors.

[ 2003, c. 228, §1 (NEW) .]

SECTION HISTORY

2003, c. 228, §1 (NEW).






Subchapter 3: POWERS

30-A §1901. Powers

The power and authority of the jail authority formed under this chapter and the administration and the general supervision of all affairs of the authority are vested in the directors. The jail authority has the power, within the counties, to provide for the planning, construction, equipping, operation and maintenance of a common facility for corrections; to generate revenues from those activities and incur expenses from those activities, including reimbursement to Lincoln County and Sagadahoc County for organizational costs, and make contracts with persons, firms, corporations, partnerships, limited partnerships and other entities, whether private, public or municipal, as may be necessary or proper; and, in general, to do any or all other things necessary or incidental for the exercise of its powers or to the accomplishment of the purposes of the jail authority. [2003, c. 228, §1 (NEW).]

When the board of directors declares the jail facility operational any powers and duties necessary to the operation of the Lincoln and Sagadahoc Multicounty Jail facility under this chapter are assumed by the administrator of the multicounty jail facility. [2003, c. 228, §1 (NEW).]

The power to make contracts includes, but is not limited to: [2003, c. 228, §1 (NEW).]

1. Experts. Contracting with architects, engineers, financial and legal consultants and other experts for services;

[ 2003, c. 228, §1 (NEW) .]

2. Operation. Contracting with persons, firms, corporations, limited partnerships, partnerships, associations, authorities and agencies for the operation of the multicounty jail and for services relating to the operation of the multicounty jail;

[ 2003, c. 228, §1 (NEW) .]

3. Corrections. Contracting for corrections with Lincoln County, Sagadahoc County and other governmental agencies, including other counties;

[ 2003, c. 228, §1 (NEW) .]

4. Government. Contracting with State Government, the Federal Government or any subdivision or agency of the State or the United States for services;

[ 2003, c. 228, §1 (NEW) .]

5. County employee services. Contracting with Lincoln County or Sagadahoc County for the services of any officers or employees of either county;

[ 2003, c. 228, §1 (NEW) .]

6. Counties. Contracting with Lincoln County and Sagadahoc County to reimburse organizational costs;

[ 2003, c. 228, §1 (NEW) .]

7. Real and personal property. Purchasing, selling, leasing, acquiring, conveying, mortgaging, improving and using real and personal property in connection with the purposes of the jail authority;

[ 2003, c. 228, §1 (NEW) .]

8. Staff; employment. Employing and establishing salaries and qualifications for such professional, clerical and administrative staff personnel as may be necessary or convenient to the operation of the jail authority; and

[ 2003, c. 228, §1 (NEW) .]

9. Use of bidding processes. Making contracts, issuing bonds, notes or other debt instruments under subchapter 4 and dealing generally with 3rd parties, including the power to use a negotiated or competitive bidding process or any other process that may be advantageous to the jail authority. The determination of the process to be used is made by and at the discretion of the directors.

[ 2003, c. 228, §1 (NEW) .]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1902. Real and personal property; right of eminent domain

The jail authority formed under this chapter may acquire and hold real and personal property that the jail authority considers necessary for its purposes and is granted the right of eminent domain. The jail authority may take and hold, either by exercising its right of eminent domain or by purchase, lease or otherwise, for public uses any land, real estate, easements or interest in land, real estate or easements necessary for construction and operating the multicounty jail. [2003, c. 228, §1 (NEW).]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1903. Procedure in exercise of right of eminent domain

The right of eminent domain granted in section 1902 may only be exercised after complying with the following procedures. [2003, c. 228, §1 (NEW).]

1. Notice to owner. The jail authority shall provide notice to the owner of property subject to seizure as follows.

A. The owner or owners of record shall be:

(1) Notified that the directors are exercising the right of eminent domain;

(2) Provided with a description and scale map of the land or easement to be taken;

(3) Presented with the final amount offered for the land or easement to be taken, based on the fair market value as estimated by the jail authority; and

(4) Notified of the time and place of the hearing under subsection 4. [2003, c. 228, §1 (NEW).]

B. Notice may be made:

(1) By personal service in hand by an officer duly qualified to serve civil process in this State; or

(2) By certified mail, return receipt requested, to the last known address of the owner or owners. [2003, c. 228, §1 (NEW).]

C. If the owner or owners are not known or if the owner or owners can not be notified by personal service or certified mail, notice may be given by publication in the same manner under subsection 4. [2003, c. 228, §1 (NEW).]

[ 2003, c. 228, §1 (NEW) .]

2. Notice to tenant. Notice under subsection 1 must be given to any tenants in the same manner as for the owner of the property.

[ 2003, c. 228, §1 (NEW) .]

3. Notice to the affected municipality. Notice under subsection 1 must be given to the municipality in which the property to be acquired is located in the same manner as for the owner of the property and must be addressed to the municipal officers.

[ 2003, c. 228, §1 (NEW) .]

4. Hearing. The directors shall hold a public hearing on the advisability of the proposed exercise of the right of eminent domain. Notice of the hearing must be made by publication in a newspaper of general circulation in the area of the taking and must be given once a week for 2 successive weeks, the last publication to be at least 2 weeks prior to the time appointed in the hearing. The hearing notice must include:

A. The time and place of the hearing; [2003, c. 228, §1 (NEW).]

B. A description of the land or easement proposed to be taken; and [2003, c. 228, §1 (NEW).]

C. The name of the owners, if known. [2003, c. 228, §1 (NEW).]

[ 2003, c. 228, §1 (NEW) .]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1904. Condemnation proceedings

The jail authority formed under this chapter, in exercising the right of eminent domain conferred upon it by section 1902 shall file in the office of the commissioners of the county in which the property to be taken is located and cause to be recorded in the registry of deeds in the county plans of the location of all lands, real estate, easements or interest in lands, real estate or easements, with an appropriate description and the names of the owners, if known. When for any reason the jail authority fails to acquire property that the jail authority is authorized to take and that is described in that location, or if the description of the location so recorded is defective and uncertain, the authority may, at any time, correct and perfect the description of the location and file a new description. In that case, the jail authority is liable in damages only for property for which the owner had not previously been paid, to be assessed as of the time of the original taking, and the jail authority is not liable for any acts that would have been justified if the original taking had been lawful. Entry may not be made on any private lands, except to make surveys, until the expiration of 10 days from the filing, at which time possession may be had of all the lands, real estate, easements or interests in lands, real estate or easements and other property and rights to be taken, but title may not vest in the jail authority until payment for the property. [2003, c. 228, §1 (NEW).]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1905. Appeal

If a person sustaining damages by the taking by the jail authority under section 1903 does not agree with the jail authority upon the sum to be paid, either party, upon petition to the superior court of the county in which the property is located, may have the damages assessed by the superior court. The procedure and all subsequent proceedings and right of appeal must be under the same restrictions, conditions and limitations as are or may be by law prescribed in the case of damages by the laying out of highways by the commissioners, except that title to the lands, real estate, easements or interests in lands, real estate or easements and other property and rights to be taken may not vest in the jail authority until payment to the owner of the amount awarded for the taking or, if the payment is refused upon tender, until tender is made to the owner. The amount awarded must be escrowed at interest for the benefit of the owner, pending final determination of the amount to which the owner is entitled. [2003, c. 228, §1 (NEW).]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1906. Procedures

The directors may adopt procedures to regulate the corrections activities within the jail authority consistent with the provisions of the operating and governance agreement. [2003, c. 228, §1 (NEW).]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1907. Setting fees and other charges

The directors may establish and adjust a structure for fees, including penalty charges, for correction services on behalf of or under contract with, the jail authority. [2003, c. 228, §1 (NEW).]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1908. Annual audit

Each year an audit must be made of the accounts of the jail authority, and for this purpose authorized agents of a certified public accounting firm appointed by the directors have access to all necessary papers, books and records. Upon the completion of each audit, a report must be made to the chair of the jail authority board of directors and a copy must be sent to the commissioners of each county. The audit must be completed within 60 days of the end of the authority's fiscal year. [2003, c. 228, §1 (NEW).]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1909. Surplus revenues

If, at the end of any fiscal year, the jail authority has realized a surplus from operations for the fiscal year after payment of or provision for all current expenses, current maintenance, repairs and replacements, current debt service on all outstanding bonds and notes of the jail authority, all reserves for debt service, repairs and replacements, costs or current expenses as may be required by a trust agreement or resolution securing bonds or notes or as may otherwise be maintained by the jail authority, and any other amounts that the jail authority may be obligated by law or contract to pay or provide for, the jail authority may: [2003, c. 228, §1 (NEW).]

1. Reduction in charges. Apply the surplus in the following fiscal year to a reduction in the rates, fees, rents or other charges established by the jail authority for services provided;

[ 2003, c. 228, §1 (NEW) .]

2. Reduction of capital debt. Apply the surplus to the reduction of its outstanding capital debt, or to a reserve account for that purpose if the financing documents do not allow debt reduction; or

[ 2003, c. 228, §1 (NEW) .]

3. Refunds. Make a proportional refund to the counties.

[ 2003, c. 228, §1 (NEW) .]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1910. Liability

The liability of the jail authority is governed by Title 14, chapter 741. A member of the jail authority, a member of a board of the jail authority and an employee of the jail authority are not subject to any personal liability for having acted in the service of their duty within the course and scope of membership or employment to carry out a power or duty under this chapter. [2005, c. 47, §2 (NEW); 2005, c. 47, §3 (AFF).]

SECTION HISTORY

2005, c. 47, §2 (NEW). 2005, c. 47, §3 (AFF).






Subchapter 4: BONDS AND NOTES

30-A §1951. Jail authority bonds and notes

1. Authorization of bonds. Subject to the limitations in this subchapter, the jail authority may provide by resolution of its board of directors and commissioners and with consent of the counties for the borrowing of money and the issuance from time to time of bonds and notes for any of its corporate purposes, including, but not limited to:

A. Paying and refunding its indebtedness; [2003, c. 228, §1 (NEW).]

B. Paying any necessary expenses and liabilities incurred under this chapter, including organizational and other necessary expenses and liabilities, whether incurred by the jail authority or any county in the jail authority. The jail authority may reimburse either county in the jail authority for any such expenses incurred or paid by that county; [2003, c. 228, §1 (NEW).]

C. Paying costs directly or indirectly associated with acquiring properties, paying damages, constructing, maintaining and operating correctional facilities; and making renewals, additions, extensions and improvements to the property or facilities; and covering interest payments during the period of construction and for such period as the directors and commissioners may determine; [2003, c. 228, §1 (NEW).]

D. Providing such reserves for debt service, repairs and replacements or other capital or current expenses as may be required by a trust agreement or resolution securing bonds or notes; [2003, c. 228, §1 (NEW).]

E. Financing all or part of a correctional facility for a user. The term "user," as used in this section, means one or more persons or entities, other than a jail authority, acting as lessee, purchaser, mortgagor, borrower or contracting party; and [2003, c. 228, §1 (NEW).]

F. Any combination of these purposes. [2003, c. 228, §1 (NEW).]

Bonds may be issued by the jail authority under this chapter as general obligations of the jail authority or as special obligations payable solely from particular funds. The principal, premium and interest on all bonds must be payable solely from the funds provided for that purpose from revenues. All bonds issued by the jail authority under this chapter are legal obligations of the jail authority and the jail authority is declared to be a quasi-municipal corporation within the meaning of section 5701. Bonds may be issued under this chapter without obtaining the consent of any commission, board, bureau or agency of the State. Bonds issued by the authority under this section are a municipal security as defined by section 5903 and are eligible for purchase by the Maine Municipal Bond Bank. Except as provided in this subchapter, bonds issued under this chapter by the jail authority do not constitute a debt or liability of the State or of either county in the jail authority or a pledge of the faith and credit of the State or either county, and a statement to that effect must be recited on the face of the bonds.

[ 2003, c. 228, §1 (NEW) .]

2. Notes. The jail authority may also provide by resolution of its board of directors for the issuance from time to time of:

A. Notes in anticipation of bonds authorized under this chapter; [2003, c. 228, §1 (NEW).]

B. Notes in anticipation of the revenues to be collected or received in any year; or [2003, c. 228, §1 (NEW).]

C. Notes in anticipation of the receipt of federal or state grants or other aid. The issuance of these notes is governed by the applicable provisions of this chapter relating to the issuance of bonds, as long as notes in anticipation of revenue mature no later than one year from those notes' respective dates of issuance. Notes issued in anticipation of federal or state grants or other aid and renewals of grants or aid must mature no later than the expected date, as determined by the board of directors, of receipt of those grants or aid. The board of directors may adjust the maturity date of notes issued in anticipation of federal or state grants or other aid to reflect changes in the expected date of receipt. Notes in anticipation of revenue issued to mature less than one year from dates of issuance of the notes may be renewed from time to time by the issuance of other notes, except that the period from the date of an original note to the maturity of any note issued to renew or pay the original note or the interest on the original note may not exceed one year. [2003, c. 228, §1 (NEW).]

The jail authority may enter into agreements with the State Government or Federal Government, or any agency of either, or any county, corporation, commission or board authorized to grant or loan money or to otherwise assist in the financing of projects of the type that the jail authority is authorized to carry out. The jail authority may also accept grants and borrow money from the State Government or the Federal Government or any agency of either, or any county, corporation, commission or board authorized to grant or loan money as may be necessary or desirable to accomplish the purposes of the jail authority.

[ 2003, c. 228, §1 (NEW) .]

3. Maturity; interest; form; temporary bonds. The bonds issued under this chapter must be dated, must mature at such time or times not exceeding 40 years from their date or dates of issuance and must bear interest at such rate or rates as may be determined by the board of directors or determined pursuant to a formula approved by the board of directors or by a 3rd party rate-setting agent selected by the board of directors. The bonds may be made redeemable before maturity, at the option of the jail authority, at such price or prices and under such terms and conditions as may be fixed by the board of directors prior to the issuance of the bonds. The board of directors shall determine the form of the bonds including any interest coupons to be attached, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any financial institution having trust powers inside or outside the State. Bonds must be executed in the name of the jail authority by the manual or facsimile signature of such officer or officers as may be authorized in the resolution to execute the bonds, but at least one signature on each bond must be a manual signature. Coupons, if any, attached to the bonds must be executed with the facsimile signature of the officer or officers of the jail authority designated in the resolution. If an officer whose signature or facsimile signature appears on any bonds or coupons ceases to hold that office before the delivery of the bonds, the signature or its facsimile is valid and sufficient for all purposes, as if the officer had remained in office until the delivery.

Notwithstanding any other provisions of this chapter or any recitals in any bonds issued under this chapter, all such bonds are deemed to be negotiable instruments under the laws of this State. The bonds may be issued in coupon or registered form, or both, as the board of directors may determine, and provision may be made for the registration of any coupon bonds as to principal alone and as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The board of directors may sell the bonds in the manner, either at public or private sale, and for such price as they may determine to be for the best interests of the jail authority. The proceeds of the bonds of each issue must be used solely for the purpose for which those bonds have been authorized and must be disbursed in such manner and under such restrictions as the board of directors may provide.

The resolution providing for the issuance of bonds, and any trust agreement securing the bonds, may contain such limitations upon the issuance of additional bonds as the board of directors may determine proper, and these additional bonds must be issued under such restrictions and limitations as may be prescribed by that resolution or trust agreement. Prior to the preparation of definitive bonds, the board of directors may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when those bonds are executed and are available for delivery. The board of directors may provide for the replacement of any bond that is mutilated, destroyed or lost.

[ 2003, c. 228, §1 (NEW) .]

4. Pledges; covenants; trust agreement. In the discretion of the board of directors, each or any issue of bonds may be secured by a trust agreement by and between the jail authority and a corporate trustee, which may be any financial institution having trust powers inside or outside the State.

The resolution of the directors authorizing the issuance of the bonds or the trust agreement may pledge or assign, in whole or in part, the revenues and other money held or to be received by the jail authority and any accounts and contracts or other rights to receive the revenues or money, whether existing or coming into existence and whether held or acquired by the jail authority and the proceeds of the bonds, and may convey or mortgage the multicounty jail or any other properties of the jail authority. The resolution may also contain provisions for protecting and enforcing the rights and remedies of the bondholders, including, but not limited to, covenants setting forth the duties of the jail authority and the board of directors in relation to the acquisition, construction, reconstruction, improvement, repair, maintenance, operation and insurance of the multicounty jail or any of the authority's other properties; the fixing and revising of rates, tolls, assessments, rents and transportation charges and other charges; the application of the proceeds of bonds; the custody, safeguarding and application of revenues; the defining of defaults and providing for remedies in the event of defaults, which may include the acceleration of maturities, the establishment of reserves and the making and amending of contracts. The resolution or trust agreement may set out the rights and remedies of the bondholders and of the trustee, if any, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations. The resolution or trust agreement may contain such other provisions as the board of directors may determine reasonable and proper for the security of the bondholders, including means by which the resolution or trust agreement may be amended.

All expenses incurred in carrying out the resolution or trust agreement may be treated as a part of the cost of operation. The pledge by any such resolution or trust agreement is valid and binding and is deemed continuously perfected for the purposes of the Uniform Commercial Code from the time when the pledge is made. All revenues, money, rights and proceeds so pledged and received by the jail authority are immediately subject to the lien of the pledge without any physical delivery or segregation or further action under the Uniform Commercial Code or otherwise, and the lien of the pledge is valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the jail authority irrespective of whether those parties have notice of the lien of the pledge.

The resolution authorizing the issuance of bonds under this chapter, or any trust agreement securing those bonds, may provide that all or a sufficient amount of revenues and assessments, after providing for the payment of the cost of repair, maintenance and operation and reserves for the cost of repair, maintenance and operation as may be provided in the resolution or trust agreement, must be set aside at such regular intervals as may be provided in the resolution or trust agreement and deposited in the credit of a fund for the payment of the interest on and the principal of bonds issued under this chapter as the bonds become due, and the redemption price or purchase price of bonds retired by call or purchase. The use and disposition of money in or to the credit of the fund is subject to such regulations as may be provided in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds and, except as may otherwise be provided in the resolution or trust agreement, the fund is a fund for the benefit of all bonds without distinction or priority of one over another.

[ 2003, c. 228, §1 (NEW) .]

5. Trust funds. All money set aside for payment of the bonds, or other purposes pursuant to the provisions of any trust agreement securing the bonds, is deemed to be a trust fund to be held and applied as provided by the trust agreement; except that investment or deposit of those funds is subject to the provisions applicable to municipal funds under chapter 223, subchapter 3-A. The resolution authorizing the issuance of bonds or the trust agreement securing the bonds must provide that any officer of a bank or trust company or other financial institution or fiscal agent to which money is paid shall act as trustee of the money and shall hold and apply the money for the purposes pursuant to this subsection, subject to any regulations as may be provided in the resolution or trust agreement or as may be required by this chapter.

[ 2003, c. 228, §1 (NEW) .]

6. Remedies. Any holder of bonds issued under this chapter or of any of the coupons attached to those bonds, and the trustee under any trust agreement, except to the extent the rights given may be restricted by the resolution authorizing the issuance of those bonds or trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceeding, including proceedings for the appointment of a receiver to take possession and control of the properties of the jail authority, protect and enforce any and all rights under the laws of the State or granted under this chapter or under the resolution or trust agreement. A holder of bonds or a trustee may enforce and compel the performance of all duties required by this chapter or by the resolution or trust agreement to be performed by the jail authority or by any officer of the jail authority, including the fixing, charging and collecting of rates, fees and charges for the use of or for the services and facilities furnished by the jail authority, or if applicable, the making of any assessments against the counties under section 1952.

[ 2003, c. 228, §1 (NEW) .]

7. Refunding bonds. The jail authority formed under this chapter by resolution of its board of directors without consent of either county may issue refunding bonds for the purpose of paying any of its bonds at maturity or upon acceleration of maturity or redemption of those bonds. The refunding bonds may be issued at such time prior to the maturity or redemption of the refunded bonds as the board of directors determines to be in the public interest. The refunding bonds may be issued in sufficient amounts to pay or provide the principal of the bonds being refunded, together with any redemption premium on the bonds, any interest accrued or to accrue to the date of payment of those bonds, the expenses of issuance of the refunding bonds, the expenses of redeeming the bonds being refunded and such reserves for debt service or other capital or current expenses from the proceeds of the refunding bonds as may be required by the trust agreement or resolution securing bonds. The issuance of refunding bonds, the maturities and other details of the issuance of refunding bonds, the security for the issuance of refunding bonds, the rights of the holders of the issuance of refunding bonds and the rights, duties and obligations of the jail authority in respect of the same is governed by the applicable provisions of this chapter relating to the issuance of bonds.

[ 2003, c. 228, §1 (NEW) .]

8. Tax exemption. All bonds, notes or other evidences of indebtedness issued under this chapter, and their transfer and the income from bonds, notes or other evidences of indebtedness, including any profit made on the sale of bonds, notes or other evidences of indebtedness, are at all times free from taxation inside the State.

[ 2003, c. 228, §1 (NEW) .]

9. Bonds declared legal investments. Bonds and notes issued by the jail authority under this chapter are securities in which: all public officers and public bodies of the State and its political subdivisions; all insurance companies and associations and other persons carrying on an insurance business; trust companies, banks, bankers, banking associations, savings banks and savings associations, including savings and loan associations, credit unions, building and loan associations, investment companies, executors, administrators, trustees and other fiduciaries of pension, profit-sharing, retirement funds; other persons carrying on a banking business; and all other persons who are now, or may be, authorized to invest in bonds or other obligations of the State, may properly and legally invest funds, including capital in their control or belonging to them. The bonds and notes are made securities that may properly and legally be deposited with and received by any state, municipal or public officer, or any agency or political subdivision of the State, for any purpose for which the deposit of bonds or other obligations of the State is now or may be authorized by law.

[ 2003, c. 228, §1 (NEW) .]

10. Certain bond issues; notice; special meeting; vote. In the event that the directors vote to authorize bonds or notes for any of the corporate purposes of the jail authority, excluding notes payable within one year or notes in anticipation of the revenues to be collected or received in any year or notes in anticipation of bonds that have already been authorized in accordance with this chapter or notes in anticipation of the receipt of approved federal or state grants, the authorized amount of which, singly or in the aggregate included in any one financing, is 10% or less of the operating budget, the directors do not need consent of the counties, but shall provide notice to the general public:

A. Of the proposed bond or note issue and the purposes for which the debt is being incurred; and [2003, c. 228, §1 (NEW).]

B. Of a special jail authority meeting for the purpose of permitting the collection of testimony from the public concerning the amount of the debt so authorized. [2003, c. 228, §1 (NEW).]

Notice of the proposed bond or note issue, the purposes for which the debt is being issued and the call of the special meeting must be published at least once in a newspaper having general circulation in the 2 counties.

[ 2003, c. 228, §1 (NEW) .]

11. Negotiated or competitive bidding process. Any notes, bonds or other instruments of indebtedness may be the subject of a negotiated or competitive bidding process or any other process that may be advantageous to the jail authority. Determination of the process to be used must be made by and at the discretion of the directors.

[ 2003, c. 228, §1 (NEW) .]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1952. Charges

All persons, firms and corporations, whether public or private, and each county shall pay to the treasurer of the jail authority formed under this chapter the rates, tolls, assessments, rents, transportation charges and other charges established by the directors for services provided by the jail authority. In this subchapter, the words "other charges" include, but are not limited to, interest on delinquent accounts at a rate not to exceed the highest lawful rate set by the Treasurer of State for municipal taxes. The jail authority may submit periodic bills directly to individual users or to the counties as determined by the directors. [2003, c. 688, Pt. C, §17 (AMD).]

The jail authority may establish schedules of charges by any method determined by the directors. [2003, c. 228, §1 (NEW).]

The rates, tolls, assessments, rents, transportation charges and other charges must be so established as to provide revenue at least sufficient, together with any other money available, to: [2003, c. 228, §1 (NEW).]

1. Current operating expenses. Pay the current expenses of operating and maintaining the multicounty jail facility;

[ 2003, c. 228, §1 (NEW) .]

2. Unanticipated operating expenses. Create and maintain a reserve not to exceed 3.5% of the operating budget for unanticipated operating expenses;

[ 2003, c. 228, §1 (NEW) .]

3. Payment of interest and principal. Pay the principal, premium and interest on all bonds and notes issued by the jail authority under this chapter when due and payable;

[ 2003, c. 228, §1 (NEW) .]

4. Payments into reserve funds. Create and maintain such reserves as may be required by any trust agreement or resolution securing bonds and notes;

[ 2003, c. 228, §1 (NEW) .]

5. Repairs, replacements and renewals. Provide funds for paying the cost of all necessary repairs, replacements and renewals of the multicounty jail facilities; and

[ 2003, c. 228, §1 (NEW) .]

6. Payment of obligations. Pay or provide for any and all amounts that the jail authority may be obligated to pay or provide for by law or contract, including any resolution or contract with or for the benefit of the holders of its bonds and notes and including payment of organizational costs to Lincoln County and Sagadahoc County.

[ 2003, c. 228, §1 (NEW) .]

SECTION HISTORY

2003, c. 228, §1 (NEW). 2003, c. 688, §C17 (AMD).



30-A §1953. Collection of unpaid charges

The treasurer of the jail authority may collect the rates, tolls, assessments, rents, transportation charges and other charges established by the jail authority and those charges are committed to the treasurer. The treasurer may, after demand for payment, sue in the name of the jail authority in a civil action for any rate, toll, rent, assessment, transportation charge or other charges remaining unpaid in any court of competent jurisdiction. In addition, the treasurer may order the termination of service for nonpayment of any amount owed to the jail authority. The treasurer may also collect rates, tolls, assessments, rents, transportation charges or other charges remaining unpaid pursuant to Title 36, section 891, to the extent applicable and only against assets of the county. [2003, c. 228, §1 (NEW).]

SECTION HISTORY

2003, c. 228, §1 (NEW).



30-A §1954. Guarantee by counties of jail authority bonds and notes

Subject to the consent of the counties, the board of directors and a majority of the commissioners of each county may provide by resolution for the issuance, at one time or from time to time, of guaranteed notes and bonds of the jail authority for any purpose for which the jail authority may issue debt. Bonds issued by the authority under this section are a municipal security as defined by section 5903 and are eligible for purchase by the Maine Municipal Bond Bank. Except as otherwise provided, notes and bonds issued by the jail authority in accordance with this section must be authorized, issued and sold in the same manner as and subject to the other provisions of this subchapter relating to notes and bonds. The principal, premiums, if any, and interest on notes and bonds issued under this section must be guaranteed by the counties of the jail authority and the full faith and credit of the counties must be pledged for the guarantee provided in this section. The share of liability of each county for the guaranteed notes and bonds must be established in accordance with the method established in the operating and governance agreement. [2003, c. 228, §1 (NEW).]

If the issuance of guaranteed notes and bonds of the jail authority is authorized pursuant to this section, then a county is authorized to guarantee the payment of the principal of and premiums, if any, and interest on notes and bonds issued by the jail authority and to pledge the full faith and credit of the county to the payment of the principal of and premiums, if any, and interest on notes and bonds issued by the jail authority. Any amount that is payable pursuant to a guarantee authorized pursuant to this section is payable from sums annually apportioned by a county among the towns and other places within the territorial limits of the county and assessed upon the taxable property in the county and the sums so apportioned and assessed are payable from ad valorem taxes that may be levied without limit as to rate or amount upon all the property within the territorial limits of each town or place taxable by the town or place, except as otherwise provided by law. [2003, c. 688, Pt. C, §18 (NEW).]

SECTION HISTORY

2003, c. 228, §1 (NEW). 2003, c. 688, §C18 (AMD).



30-A §1955. Bonds issued by counties

For the purpose of assisting the jail authority in financing the multicounty jail authorized by this chapter, and notwithstanding any other provision of law, with consent of the counties, Lincoln County and Sagadahoc County may issue general obligation bonds backed by the full faith and credit of the counties. Proceeds of the bonds or any part of the bonds may be either loaned or contributed to the jail authority. The issuance of the bonds and the loaning or contributing of funds to the jail authority formed under this chapter constitute a valid purpose for which either county may raise or appropriate money. General obligation bonds issued by either county under this section are municipal securities as defined in section 5903, and are eligible for purchase by the Maine Municipal Bond Bank. A county issuing bonds under this section and the jail authority receiving the proceeds of the bonds may enter into such contracts and agreements as they may agree upon, both with each other and 3rd parties, establish trust or enterprise funds to provide for timely payment of the bonds, employ a trustee and do all things that may be necessary or convenient to the jail authority or the county to make use of the bonds as may be determined by the board of directors and the county commissioners of the county issuing bonds. [2003, c. 228, §1 (NEW).]

SECTION HISTORY

2003, c. 228, §1 (NEW).












Part 2: MUNICIPALITIES

Subpart 1: GENERAL PROVISIONS

Chapter 101: GENERAL PROVISIONS

30-A §2001. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Clerk or municipal clerk. "Clerk" or "municipal clerk" means the clerk of a municipality.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Cable television company. "Cable television company" means any person owning, controlling, operating, managing or leasing a cable television system within the State.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Cable television system. "Cable television system" means any facility that, in whole or in part, receives directly or indirectly over the air, amplifies or otherwise modifies the signals transmitting programs broadcast by one or more television or radio stations and distributes those signals by wire or cable to subscribing members of the public who pay for that service.

A. This term does not include:

(1) Any facility that serves fewer than 50 subscribers; or

(2) Any facility that serves only the residents of one or more apartment dwellings under common ownership, control or management, and commercial establishments located on the premises of the apartment dwellings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Federal Government. "Federal Government" means the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Funded debt. "Funded debt" means an obligation for the payment of which some fund is set aside.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. General obligation security. "General obligation security" means a note, bond or other certificate of indebtedness to the payment of which is pledged the full faith and credit of the issuing body.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Home rule authority. "Home rule authority" means the powers granted to municipalities under chapter 111; section 3001; and the Constitution of Maine, Article VIII, Part Second.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Municipality. "Municipality" means a city or town, except as provided in chapter 225.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §13 and Pt (AMD) .]

9. Municipal legislative body. "Municipal legislative body" means:

A. The town meeting in a town; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The city council in a city; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. That part of a municipal government that exercises legislative powers under a law or charter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

10. Municipal officers. "Municipal officers" means:

A. The selectmen or councillors of a town; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The mayor and aldermen or councillors of a city. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

11. Municipal official. "Municipal official" means any elected or appointed member of a municipal government.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

12. Municipal year. "Municipal year" means a municipality's fiscal year as determined by the municipal officers under section 5651.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §14 and Pt (AMD) .]

13. Open areas. "Open areas" means any space or area the preservation or restriction of the use of which would:

A. Maintain or enhance the conservation of natural or scenic resources; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Protect natural streams or water supplies; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Promote conservation of swamps, wetlands, beaches or tidal marshes; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, nature reservations or sanctuaries or other open areas or open spaces; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Affect or enhance public recreation opportunities; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Preserve historic sites; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. Implement the plan of development adopted by the planning commission of any municipality; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. Promote orderly urban or suburban development. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

14. Person. "Person" means an individual, corporation, partnership, firm, organization or other legal entity.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

14-A. Public sewer or public drain. "Public sewer" or "public drain" means any sewer or drain constructed or laid by a governmental entity for the use of the public and includes both gravity and pressure mains.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

14-B. Public drinking water supplier. "Public drinking water supplier" means a public water supplier as defined by the federal Safe Drinking Water Act that provides drinking water from a source water protection area.

[ 1999, c. 761, §4 (NEW) .]

15. Real estate. "Real estate" means land and structures attached to it.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

16. Resident. "Resident" and "residence" refer to an individual's place of domicile.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

17. Sewage. "Sewage" means the water-carried wastes created in and carried or to be carried away from any structure together with any surface or ground water or household and industrial waste that is present.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

18. Sewer system. "Sewer system" includes both sewers and sewage disposal systems and all property, rights, easements and franchises relating to those sewers and sewage disposal systems.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

19. Sewers. "Sewers" means and includes mains, pipes and laterals for the reception of sewage and carrying that sewage to an outfall or some part of a sewage disposal system, including pumping stations.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

20. Sinking fund. "Sinking fund" means a fund created for the purpose of paying a debt.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

20-A. Source water protection area. "Source water protection area" means an area that contributes recharge water to a surface water intake or public water supply well for a public drinking water supply. In order to qualify as a "source water protection area," the area must be identified and mapped by the Department of Health and Human Services, and that information must be given to the municipality in which the source water protection area is located.

[ 1999, c. 761, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

21. Voter. "Voter" means a person registered to vote.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A13,14,C8, C10 (AMD). 1999, c. 761, §4 (AMD). 2003, c. 689, §B6 (REV).



30-A §2002. Municipality as body corporate

The residents of a municipality are a body corporate which may sue and be sued, appoint attorneys and adopt a seal. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2003. Nonstatutory municipal functions

In addition to those offices and departments required by general law, a municipality may provide under its home rule authority for the performance of any other municipal function. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2004. General powers of cities

When no specific provision in a city charter exists in reference to the exercise of a municipal power, the city has all of the powers granted to towns or municipalities under the general law. [1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2005. Civil action against firearm and ammunition manufacturers

A municipality may not commence a civil action against any firearm or ammunition manufacturer for damages, abatement or injunctive relief resulting from or relating to the lawful design, manufacture, marketing or sale of firearms or ammunition to the public. This section does not prohibit a municipality from bringing an action against a firearm or ammunition manufacturer or dealer for breach of contract or warranty for firearms or ammunition purchased by a municipality. [1999, c. 430, §1 (NEW).]

SECTION HISTORY

1999, c. 430, §1 (NEW).



30-A §2006. Misuse of municipal seal

A person may not use or display an imitation, likeness, imprint, representation, facsimile or copy of a seal of a municipality except by written permission of the municipality from the municipal clerk. A municipality may file an action in Superior Court applying for an order to enjoin a person from using or displaying the municipal seal in violation of this section. A violation of this section is a Class E crime. [2005, c. 293, §1 (NEW).]

SECTION HISTORY

2005, c. 293, §1 (NEW).









Subpart 2: ORGANIZATION AND INTERLOCAL COOPERATION

Chapter 111: HOME RULE

30-A §2101. Purpose

The purpose of this chapter is to implement the home rule powers granted to municipalities by the Constitution of Maine, Article VIII, Part Second. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2102. Charter revisions, adoptions, procedure

1. Municipal officers. The municipal officers may determine that the revision of the municipal charter be considered or that adoption of a new municipal charter be considered and, by order, provide for the establishment of a charter commission to carry out that purpose as provided in this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Petition by voters. On the written petition of a number of voters equal to at least 20% of the number of votes cast in the municipality at the last gubernatorial election, but in no case less than 10, the municipal officers, by order, shall provide for the establishment of a charter commission for the revision of the municipal charter or the preparation of a new municipal charter as provided in this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Petition procedure. The following procedure shall be used in the alternative method set out in subsection 2.

A. Any 5 voters of the municipality may file an affidavit with the municipal clerk stating:

(1) That the 5 voters will constitute the petitioners' committee;

(2) The names and addresses of the 5 voters;

(3) The address to which all notices to the committee are to be sent; and

(4) That the 5 voters will circulate the petition and file it in proper form.

The petitioners' committee may designate additional voters of the municipality, who are not members of the committee, to circulate the petition.

Promptly after the affidavit is filed, the clerk shall issue petition blanks to the committee. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The municipal clerk shall prepare the petition forms at the municipality's expense. The petition forms shall be printed on paper of uniform size and may consist of as many individual sheets as are reasonably necessary.

(1) Petition forms shall carry the following legend in bold lettering at the top of the face of each form.

"Municipality of ...."

"Each of the undersigned voters respectfully requests the municipal officers to establish a Charter Commission for the purpose of revising the Municipal Charter or preparing a New Municipal Charter."

Each signature to a petition must be in ink or other indelible instrument and must be followed by the residence of the voter with street and number, if any. No petition may contain any party or political designation.

(2) The clerk shall note the date of each petition form issued. All petitions must be filed within 120 days of the date of issue or they are void.

(3) Each petition form shall have printed on its back an affidavit to be executed by the circulator, stating:

(a) That the circulator personally circulated the form;

(b) The number of signatures on the form;

(c) That all the signatures were signed in the circulator's presence;

(d) That the circulator believes them to be genuine signatures of the persons whose names they purport to be;

(e) That each signer has signed no more than one petition; and

(f) That each signer had an opportunity to read the petition before signing. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Petition forms shall be assembled as one instrument and filed at one time with the clerk. The clerk shall note the date of filing on the forms. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Procedure after filing. Within 20 days after the petition is filed, the clerk shall complete a certificate as to its sufficiency, specifying, if it is insufficient, the particulars which render it defective. The clerk shall promptly send a copy of the certificate to the petitioners' committee by mail and shall file a copy with the municipal officers.

A. A petition certified insufficient for lack of the required number of valid signatures may be amended once if the petitioners' committee files a notice of intention to amend it with the clerk within 2 days after receiving the copy of the clerk's certificate.

Within 10 days after this notice of intention is filed, the committee may file a supplementary petition to correct the deficiencies in the original. This supplementary petition, in form and content, must comply with the requirements for an original petition under subsection 3. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Within 5 days after a supplementary petition is filed, the clerk shall complete and file a certificate as to its sufficiency in the manner provided for an original petition. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. When an original or supplementary petition has been certified insufficient, the committee, within 2 days after receiving the copy of the clerk's certificate, may file a request with the municipal officers for review.

The municipal officers shall inspect the petitions in substantially the same form and manner as a recount under section 2531-B and shall make due certificate of that inspection. The municipal officers shall file a copy of that certificate with the municipal clerk and mail a copy to the committee. The certificate of the municipal officers is a final determination of the sufficiency of the petitions. [2011, c. 255, §1 (AMD).]

D. Any petition finally determined to be insufficient is void. The clerk shall stamp the petition void and seal and retain it in the manner required for secret ballots. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2011, c. 255, §1 (AMD) .]

5. Election procedure. Within 30 days after the adoption of an order under subsection 1 or the receipt of a certificate or final determination of sufficiency under subsection 4, the municipal officers shall by order submit the question for the establishment of a charter commission to the voters at the next regular or special municipal election held at least 90 days after this order.

A. The question to be submitted to the voters shall be in substance as follows:

"Shall a Charter Commission be established for the purpose of revising the Municipal Charter or establishing a New Municipal Charter?"

[1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, Pt. A, §2 (NEW). 1987, c. 737, Pt. C, §106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, Pt. C, §§8, 10 (AMD). 1993, c. 608, §4 (AMD). 2011, c. 255, §1 (AMD).



30-A §2103. Charter commission, membership, procedure

1. Membership. The charter commission shall consist of several voters in the municipality, elected under paragraph A, and 3 members appointed by the municipal officers under paragraph B.

A. Voter members must be elected by one of the following methods:

(1) Six voter members are elected in the same manner as the municipal officers, except that they must be elected at-large and without party designations;

(2) One voter member is elected from each voting district or ward in the same manner as municipal officers, except that the voter member must be elected without party designation; or

(3) Voter members are elected both at-large and by district or ward, as long as the number of voter members is the same as the number of municipal officers on the board or council of that municipality and the voter members are elected in the same manner as the municipal officers, except that they must be elected without party designation.

Election of voter members may be held either at the same municipal election as the referendum for the charter commission or at the next scheduled regular or special municipal or state election. The names of the candidates on the ballot must be arranged alphabetically by last name. If the elections are held at the same time, the names of the candidates must appear immediately below the question relating to the charter commission. [2009, c. 52, §1 (AMD); 2009, c. 52, §2 (AFF).]

B. Appointive members need not be residents of the municipality, but only one may be a municipal officer. The municipal officers shall make the appointments in accordance with municipal custom or bylaws within 30 days after the election approving the establishment of the charter commission. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2009, c. 52, §1 (AMD); 2009, c. 52, §2 (AFF) .]

2. Organization. Immediately after receiving notice of the appointment of the members by the municipal officers, the municipal clerk shall notify the appointed and elected members of the charter commission of the date, time and place of the charter commission's organizational meeting. The clerk shall set the date, time and place of the meeting and give at least 7 days' notice of the meeting.

The charter commission shall organize by electing from its members a chairman, vice-chairman and a secretary and shall file notice of these elections with the municipal clerk. Vacancies occurring on the commission shall be filled by vote of the commission from the voters of the municipality, except that a vacancy among appointive members shall be promptly filled by the municipal officers. Members shall serve without compensation, but shall be reimbursed from the commission's account for expenses lawfully incurred by them in the performance of their duties.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Regulations, staff. The charter commission may adopt regulations governing the conduct of its meetings and proceedings and may employ any necessary legal, research, clerical or other employees and consultants within the limits of its budget.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Funding. A municipality shall provide its charter commission, free of charge, with suitable office space and with reasonable access to facilities for holding public hearings, may contribute clerical and other assistance to the commission and shall permit it to consult with and obtain advice and information from municipal officers, officials and employees during ordinary working hours. Within 20 days after the members of a charter commission are elected and appointed, the municipal officers shall credit $100 to the charter commission account. A municipality, from time to time, may appropriate additional funds to the charter commission account. These funds may be raised by taxation, borrowed or transferred from surplus.

A. In addition to funds made available by a municipality, the charter commission account may receive funds from any other source, public or private, except that no contribution of more than $5 may be accepted from any source other than the municipality, unless the name and address of the person or agency making the contribution and the amount of the contribution are disclosed in writing filed with the clerk. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Prior to its termination, the charter commission shall file with the clerk a complete account of all its receipts and expenditures for public inspection. Any balance remaining in its account shall be credited to the municipality's surplus account. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Hearings, reports, time limits. The following requirements regarding hearings, reports and time limits apply to a charter commission.

A. Within 30 days after its organizational meeting, the charter commission shall hold a public meeting to receive information, views, comments and other material relating to its functions. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The charter commission shall hold its public hearings within the municipality at the times and places set by the commission. At least 10 days before a hearing, the charter commission shall publish the date, time and place of the hearing in a notice in a newspaper having general circulation in the municipality. Hearings may be adjourned from time to time without further published notice. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Within 9 months after its election, the charter commission shall:

(1) Prepare a preliminary report including the text of the charter or charter revision which the commission intends to submit to the voters and any explanatory information the commission considers desirable;

(2) Have the report printed and circulated throughout the municipality; and

(3) Provide sufficient copies of the preliminary report to the municipal clerk to permit its distribution to each voter requesting a copy. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Within 12 months after its election, the charter commission shall submit its final report to the municipal officers. This report must include:

(1) The full text and an explanation of the proposed new charter or charter revision;

(2) Any comments that the commission considers desirable;

(3) An indication of the major differences between the current and proposed charters; and

(4) A written opinion by an attorney admitted to the bar of this State that the proposed charter or charter revision does not contain any provision prohibited by the United States Constitution, the Constitution of Maine or the general laws.

Minority reports if filed may not exceed 1,000 words. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The municipal officers may extend the time limits for the preparation and submission of preliminary and final reports of the charter commission for up to 24 months after the election of the commission if the extension is necessary to:

(1) Properly complete the reports;

(2) Have them printed or circulated; or

(3) Obtain the written opinion of an attorney. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Election. When the final report is filed, the municipal officers shall order the proposed new charter or charter revision to be submitted to the voters at the next regular or special municipal election held at least 35 days after the final report is filed.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Charter modification summaries. When a proposed charter revision is submitted to the voters in separate questions as charter modifications under section 2105, subsection 1, paragraph A, and the municipal officers, with the advice of an attorney, determine that it is not practical to print the proposed charter modification on the ballot and that a summary would not misrepresent the subject matter of the proposed modification, a summary of the modification may be substituted for the text of the proposed modification in the same manner as a summary is substituted for a proposed amendment under section 2104, subsection 6.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Termination. Except as provided in paragraph A, the charter commission shall continue in existence for 30 days after submitting its final report to the municipal officers for the purpose of winding up its affairs.

A. If judicial review is sought under section 2108, the charter commission shall continue in existence until that review and any appeals are finally completed for the purpose of intervening in those proceedings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2007, c. 495, §1 (AMD). 2009, c. 52, §1 (AMD). 2009, c. 52, §2 (AFF).



30-A §2104. Charter amendments; procedure

1. Municipal officers. The municipal officers may determine that amendments to the municipal charter should be considered and, by order, provide for notice and hearing on them in the same manner as provided in subsection 5, paragraph A. Within 7 days after the hearing, the municipal officers may order the proposed amendment to be placed on a ballot at the next regular municipal election held at least 30 days after the order is passed; or they may order a special election to be held at least 30 days from the date of the order for the purpose of voting on the proposed amendments.

A. Each amendment shall be limited to a single subject, but more than one section of the charter may be amended as long as it is germane to that subject. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Alternative statements of a single amendment are prohibited. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Petition by voters. On the written petition of a number of voters equal to at least 20% of the number of votes cast in a municipality at the last gubernatorial election, but in no case less than 10, the municipal officers, by order, shall provide that proposed amendments to the municipal charter be placed on a ballot in accordance with paragraphs A and B.

A. Each amendment shall be limited to a single subject, but more than one section of the charter may be amended as long as it is germane to that subject. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Alternative statements of a single amendment are prohibited. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Petition procedure. The petition forms shall carry the following legend in bold lettering at the top of the face of each form.

"Municipality of ...."

"Each of the undersigned voters respectfully requests the municipal officers to provide for the amendment of the municipal charter as set out below."

No more than one subject may be included in a petition.

In all other respects, the form, content and procedures governing amendment petitions shall be the same as provided for charter revision and adoption petitions under section 2102, including procedures relating to filing, sufficiency and amendments.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Amendment constituting revision. At the request of the petitioners' committee, the petition form shall also contain the following language:

"Each of the undersigned voters further requests that if the municipal officers determine that the amendment set out below would, if adopted, constitute a revision of the charter, then this petition shall be treated as a request for a charter commission."

Upon receipt of a petition containing this language, the municipal officers, if they determine with the advice of an attorney that the proposed amendment would constitute a revision of the charter, shall treat the petition as a request for a charter commission and follow the procedures applicable to such a request.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Action on petition. The following procedures shall be followed upon receipt of a petition certified to be sufficient.

A. Within 10 days after a petition is determined to be sufficient, the municipal officers, by order, shall provide for a public hearing on the proposed amendment. At least 7 days before the hearing, they shall publish a notice of the hearing in a newspaper having general circulation in the municipality. The notice must contain the text of the proposed amendment and a brief explanation. The hearing shall be conducted by the municipal officers or a committee appointed by them. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Within 7 days after the public hearing, the municipal officers or the committee appointed by them shall file with the municipal clerk a report containing the final draft of the proposed amendment and a written opinion by an attorney admitted to the bar of this State that the proposed amendment does not contain any provision prohibited by the general laws, the United States Constitution or the Constitution of Maine. In the case of a committee report, a copy shall also be filed with the municipal officers. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. On all petitions filed more than 120 days before the end of the current municipal year, the municipal officers shall order the proposed amendment to be submitted to the voters at the next regular or special municipal election held within that year after the final report is filed. If no such election will be held before the end of the current municipal year, the municipal officers shall order a special election to be held before the end of the current municipal year for the purpose of voting on the proposed amendment. Unrelated charter amendments shall be submitted to the voters as separate questions. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Summary of amendment. When the municipal officers determine that it is not practical to print the proposed amendment on the ballot and that a summary would not misrepresent the subject matter of the proposed amendment, the municipal officers shall include in their order a summary of the proposed amendment, prepared subject to the requirements of section 2105, subsection 3, paragraph C, and instruction to the clerk to include the summary on the ballot instead of the text of the proposed amendment.

[ 1991, c. 622, Pt. X, §10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 622, §X10 (AMD).



30-A §2105. Submission to voters

The method of voting at municipal elections, when a question relating to a charter adoption, a charter revision, a charter modification or a charter amendment is involved, shall be in the manner prescribed for municipal elections under sections 2528 to 2532, even if the municipality has not accepted the provisions of section 2528. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Charter revision or adoption. Except as provided in paragraph A, in the case of a charter revision or a charter adoption, the question to be submitted to the voters shall be in substance as follows:

"Shall the municipality approve the (charter revision) (new charter) recommended by the charter commission?"

A. If the charter commission, in its final report under section 2103, subsection 5, recommends that the present charter continue in force with only minor modifications, those modifications may be submitted to the voters in as many separate questions as the commission finds practicable. The determination to submit the charter revision in separate questions under this paragraph and the number and content of these questions must be made by a majority of the charter commission.

(1) If a charter commission decides to submit the charter revision in separate questions under this paragraph, each question to be submitted to the voters shall be in substance as follows:

"Shall the municipality approve the charter modification recommended by the charter commission and reprinted (summarized) below?"

[1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Charter amendment. In the case of a charter amendment the question to be submitted to the voters shall be in substance as follows:

"Shall the municipality approve the charter amendment reprinted (summarized) below?"

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Voter information. Reports shall be made available and summaries prepared and made available as follows.

A. In the case of a charter revision or charter adoption, at least 2 weeks before the election, the municipal officers shall:

(1) Have the final report of the charter commission printed;

(2) Make copies of the report available to the voters in the clerk's office; and

(3) Post the report in the same manner that proposed ordinances are posted. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. In the case of a charter amendment, at least 2 weeks before the election, the municipal officers shall:

(1) Have the proposed amendment and any summary of the amendment prepared under this section printed;

(2) Make copies available to the voters in the clerk's office; and

(3) Post the amendment and any summary of that amendment in the same manner that proposed ordinances are posted. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Any summary must fairly describe the content of the proposed amendment and may not contain information designed to promote or oppose the amendment. [1991, c. 622, Pt. X, §11 (AMD).]

[ 1991, c. 622, Pt. X, §11 (AMD) .]

4. Effective date. If a majority of the ballots cast on any question under subsection 1 or 2 favor acceptance, the new charter, charter revision, charter modification or charter amendment becomes effective as provided in this subsection, provided the total number of votes cast for and against the question equals or exceeds 30% of the total votes cast in the municipality at the last gubernatorial election.

A. Except as provided in subparagraph (1), new charters, charter revisions or charter modifications adopted by the voters take effect on the first day of the next succeeding municipal year.

(1) New charters, charter revisions or charter modifications take effect immediately for the purpose of conducting any elections required by the new provisions. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Charter amendments adopted by the voters take effect on the date determined by the municipal officers, but not later than the first day of the next municipal year. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 622, §X11 (AMD).



30-A §2106. Recording

Within 3 days after the results of the election have been declared, the municipal clerk shall prepare and sign 3 identical certificates setting forth any charter that has been adopted or revised and any charter modification or amendment approved. The clerk shall send one certificate to each of the following: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Secretary of State. The office of the Secretary of State, to be recorded;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Law library. The Law and Legislative Reference Library; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Clerk's office. The office of the municipal clerk.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2107. Effect of private and special laws

Private and special laws applying to a municipality remain in effect until repealed or amended by a charter revision, adoption, modification or amendment under this chapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2108. Judicial review

1. Petition. The Superior Court, upon petition of 10 voters of the municipality or on petition of the Attorney General, may enforce this chapter. The charter commission may intervene as a party in any such proceeding.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Declaratory judgment. A petition for declaratory relief under Title 14, chapter 707, may be brought on behalf of the public by the Attorney General or, by leave of the court, by 10 voters of the municipality. The charter commission shall be served with notice of the petition for declaratory judgment.

A. If 10 voters petition for declaratory relief, they shall serve the Attorney General and the charter commission with notice of the preliminary petition for leave. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The Attorney General or the charter commission may intervene as a party at any stage of the proceedings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The petitioners are liable for costs. However, the court has discretion to award costs and reasonable attorney fees to the petitioners. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Judicial review. Any 10 voters of the municipality, by petition, may obtain judicial review to determine the validity of the procedures under which a charter was adopted, revised, modified or amended. The petition must be brought within 30 days after the election at which the charter, revision, modification or amendment is approved. If no such petition is filed within this period, compliance with all the procedures required by this chapter and the validity of the manner in which the charter adoption, revision, modification or amendment was approved is conclusively presumed. No charter adoption, revision, modification or amendment may be found invalid because of any procedural error or omission unless it is shown that the error or omission materially and substantially affected the adoption, revision, modification or amendment.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Resubmission upon judicial invalidation for procedural error. If the court finds that the procedures under which any charter was adopted, revised, modified or amended are invalid, the Superior Court, on its own motion or the motion of any party, may order the resubmission of the charter adoption, revision, modification or amendment to the voters. This order shall require only the minimum procedures on resubmission to the voters that are necessary to cure the material and substantial errors or omissions. The Superior Court may also recommend or order other curative procedures to provide for valid charter adoption, revision, modification or amendment.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2109. Liberal construction

This chapter, being necessary for the welfare of the municipalities and their inhabitants, shall be liberally construed to accomplish its purposes. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 113: CONSOLIDATION, SECESSION AND ANNEXATION

Subchapter 1: CONSOLIDATION

30-A §2151. Authority to consolidate

Any 2 or more municipalities may consolidate by following the procedure of section 2152 or the alternative procedure of section 2153. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2152. Joint charter commission

1. Petition. The voters of a municipality may file a petition in the municipal office that must:

A. Be addressed to the municipal officers; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Be signed by at least 10% of the voters of that municipality, except that only 1,000 signatures are necessary in municipalities of 10,000 or more voters; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Propose that the municipality be consolidated with another municipality, or other municipalities, named in the petition; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Request that 3 persons be elected by the voters of the municipality to serve as members of a joint charter commission for the purpose of drafting a consolidation agreement. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Joint charter commission. If a petition is filed as required under subsection 1, the 3 members of a joint charter commission shall be elected at the next special or regular election in the manner provided for the election of municipal officers. The election of members by 2 or more municipalities authorizes the commission to draft the consolidation agreement. If a municipality does not elect members, it may not participate in the consolidation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Consolidation agreement. The joint charter commission shall draft an agreement between the consolidating municipalities which includes:

A. The names of the municipalities; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The name under which it is proposed to consolidate, which must be distinguishable from the name of any other municipality in the State, other than the consolidating municipalities; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The property, real and personal, belonging to each municipality, and its fair value; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The indebtedness, bonded and otherwise, of each municipality; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The proposed name and location of the municipal office; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. The proposed charter; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. The terms for apportioning tax rates to service the existing bonded indebtedness of the respective municipalities; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. Any other necessary and proper facts and terms. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Submission of consolidation agreement. The consolidation agreement shall be submitted to the voters of each municipality at a municipal election after notice and hearing as provided in paragraphs A and B. The consolidation agreement may be amended, provided that the amended agreement meets the notice and hearing requirements of paragraphs A and B. Upon approval of a majority of those voting in each of 2 or more municipalities, the consolidation agreement becomes effective, according to its terms, in those municipalities.

A. The municipal officers of each municipality shall hold a public hearing on the consolidation agreement. The public hearing may be held on more than one day, provided that it adjourns permanently at least 10 days before the election. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The municipal officers shall notify the voters of each municipality of the consolidation agreement and of the time and place of the public hearing in the same manner that the voters of each municipality are notified of ordinances to be enacted. This notice must be given at least 30 days before the election and at least 10 days before the hearing. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2153. Alternative procedure

The municipal officers of 2 or more municipalities may act as a joint charter commission without a petition under section 2152, subsection 1. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2154. Effects of consolidation

All the rights, privileges and franchises of each of the municipalities and all property, real and personal, and all debts due on whatever amounts, belonging to and of the municipalities, are transferred to and vested in the consolidated municipality, provided that all bonded debt of each municipality remains in effect after consolidation as a debt of that portion of the consolidated municipality within the limits of the former municipality that incurred the debt. Ordinances of the former municipalities remain in effect in their respective territories until 2 years after the effective date of the consolidation when they become void. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2155. Limitation

If the voters of a municipality reject a consolidation agreement, that municipality may not be a party to any consolidation agreement for 3 years after the date of the rejection, except when 30% of the qualified voters have requested an agreement by signing a petition under section 2152, subsection 1. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2156. Certificate to Secretary of State

The municipal officers shall declare the results of any vote under this chapter and file a certificate of the result with the Secretary of State. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 2: SECESSION PROCESS

30-A §2171. Legislative intent

The Legislature finds that the citizens of the State in accordance with the Constitution of Maine, Article I, Section 2, have an unalienable and indefeasible right to institute government and to alter, reform or totally change the same, when their safety and happiness require it. The Legislature further finds that the Legislature has the responsibility to ensure that the rights of all citizens are protected and that a decision to alter or otherwise change the boundaries of a municipal government should be made with caution and only after following the process set forth in this subchapter. [1999, c. 381, §1 (AMD).]

SECTION HISTORY

1995, c. 377, §2 (NEW). 1999, c. 381, §1 (AMD).



30-A §2171-A. Secession of territory from a municipality

Residents of territory within a municipality must follow the procedures set forth in this subchapter before seeking authority from the Legislature to secede from the municipality. [1999, c. 381, §2 (NEW).]

SECTION HISTORY

1999, c. 381, §2 (NEW).



30-A §2171-B. Initiation of procedure

The secession process may be initiated by submitting to the municipal officers a petition signed by more than 50% of the registered voters within the secession territory that requests a municipal public hearing for the purpose of discussing whether the specified territory should secede from the municipality. The petition must set forth the physical boundaries of the secession territory, the resident population, the nonresident population and a list of not more than 5 people who will serve as representatives of the secession territory. For purposes of this subchapter, "secession territory" means the area described in the petition for secession. [1999, c. 381, §2 (NEW).]

The registrar of voters of the municipality shall verify the signatures on the petition within 30 days of the receipt of the petition. [1999, c. 381, §2 (NEW).]

SECTION HISTORY

1999, c. 381, §2 (NEW).



30-A §2171-C. Initial hearing

Upon receipt of a petition with the required number of verified signatures, the municipal officers shall call and hold a public hearing. The purpose of the public hearing is to allow municipal residents, officers and residents in the secession territory to discuss secession. The public hearing must be conducted by a moderator elected in the manner provided for in section 2524, except that no other official vote may be taken at the public hearing. The public hearing must be conducted in accordance with the following. [1999, c. 381, §2 (NEW).]

1. Hearing advertised. The municipal officers shall publish notice of the public hearing in a newspaper of general circulation in the area. One notice must be published as close as possible to the 14th day before the hearing and a 2nd notice must be published as close as possible to the 7th day before the hearing.

[ 1999, c. 381, §2 (NEW) .]

2. Purpose of secession hearing. The public hearing must include a formal presentation by those initiating the petition, which must include a description of the problems that have led to the secession effort. Attendees shall discuss the problems, potential solutions other than secession and the potential impact of secession on the secession territory and the municipality. The persons initiating the petition shall submit a written report at the public hearing that describes the impact of the proposed secession on property taxes in the municipality as well as in the secession territory.

[ 1999, c. 381, §2 (NEW) .]

3. Nonresidents eligible to participate. Notwithstanding section 2524, subsection 3, paragraph A, nonresidents may participate in the public hearing on secession.

[ 1999, c. 381, §2 (NEW) .]

SECTION HISTORY

1999, c. 381, §2 (NEW).



30-A §2171-C-1. Legislative authorization to proceed

Within one year following the public hearing held pursuant to section 2171-C, a representative from the secession territory shall cause legislation to be submitted to the Legislature to obtain the authorization of the Legislature to proceed with the secession process. Unless authorization to proceed is received from the Legislature, the question of secession may not proceed to the advisory referendum held pursuant to section 2171-D. The authorization of the Legislature to proceed with the secession process does not affect the ultimate determination of the Legislature on the proposal for secession submitted pursuant to section 2171-E or 2171-G. [2013, c. 384, §1 (NEW).]

SECTION HISTORY

2013, c. 384, §1 (NEW).



30-A §2171-D. Advisory referendum

Unless a majority of the secession territory representatives withdraws support for secession by filing written notice of such withdrawal with the municipal officers, the municipality shall conduct an advisory referendum within the secession territory as long as the Legislature has authorized the secession process to proceed pursuant to section 2171-C-1. The referendum must be held at the next regularly scheduled election and must be conducted pursuant to sections 2528, 2529 and 2532, even if the town or plantation has not accepted the provisions of section 2528. The question at the referendum must be:

"Do you favor secession of the territory described below from the municipality of ?"

(description of secession territory)

[2013, c. 384, §2 (AMD).]

The municipal officers may hold a separate advisory referendum in the municipality outside the secession territory at the same time with the same question, provided that the vote totals are kept and reported separately. [1999, c. 381, §2 (NEW).]

SECTION HISTORY

1999, c. 381, §2 (NEW). 2013, c. 384, §2 (AMD).



30-A §2171-E. Vote of municipal officers

Following the advisory referendum, the municipal officers shall take a recorded vote on whether to support the secession request. If a majority of the officers approves the request and more than 50% of the registered voters in the secession territory voting at the advisory referendum pursuant to section 2171-D favor secession, legislation requesting secession may be submitted to the Legislature with the information required in section 2172. [1999, c. 381, §2 (NEW).]

SECTION HISTORY

1999, c. 381, §2 (NEW).



30-A §2171-F. Resolving conflicts; selecting mediator

If the vote of the municipal officers and the advisory referendum are in conflict, the municipal officers and the secession territory representatives shall meet to attempt to resolve issues related to the secession. If the municipal officers and secession territory representatives do not reach agreement on all issues within a reasonable amount of time, an independent 3rd-party mediator must be retained and the costs shared by the municipality and the secession representatives. The mediator must be knowledgeable in municipal management and municipal law as well as conflict resolution. [1999, c. 381, §2 (NEW).]

If the municipal officers and secession territory representatives can not select a mutually agreed upon and qualified mediator within 30 days of reaching impasse on secession issues, the parties must petition the Court Alternative Dispute Resolution Service, created in Title 4, section 18-B, for mediation services. The Court Alternative Dispute Resolution Service shall: [1999, c. 381, §2 (NEW).]

1. Mediator assignment. Assign a mediator who is knowledgeable in municipal management and municipal law;

[ 1999, c. 381, §2 (NEW) .]

2. Fee. Establish a fee for services in an amount not to exceed $175 for every 4 hours of mediation services provided;

[ 1999, c. 381, §2 (NEW) .]

3. Mediation schedule; notice. Establish the mediation schedule, ensure that proper notice is provided to all parties and ensure that the parties necessary for effective mediation are participating; and

[ 1999, c. 381, §2 (NEW) .]

4. Mediation report. Upon the completion of the mediation effort, file a written report with the joint standing committee of the Legislature having jurisdiction over state and local government matters. The report must provide the details of the mediation effort and any mediated agreement. In the event that the mediation effort does not result in the resolution of all issues, the mediation report must indicate to the extent possible what issues remain unresolved and why the parties failed to reach a mutually agreeable resolution of the dispute.

[ 1999, c. 381, §2 (NEW) .]

SECTION HISTORY

1999, c. 381, §2 (NEW).



30-A §2171-G. Submission of dispute to the Legislature

If the parties have not reached agreement on all issues within 6 months after beginning discussions, the matter may be submitted to the Legislature. The Legislature may consider the information submitted pursuant to section 2172 in making its decision. [1999, c. 381, §2 (NEW).]

SECTION HISTORY

1999, c. 381, §2 (NEW).



30-A §2172. Information to be submitted with legislation proposing secession

A territory that seeks to have legislation submitted on its behalf proposing its secession from a municipality shall provide the Legislature with the following information, which the Legislature may use in making a determination on a proposal for secession: [1997, c. 699, §3 (AMD).]

1. Report on attempts to resolve differences. A report on attempts by the secession territory to resolve concerns that have caused the desire to secede from the municipality. If a neutral 3rd party was involved in the attempt to resolve concerns through alternative dispute resolution methods such as mediation, facilitation or arbitration, the territory must also submit a report from the neutral 3rd party;

[ 1999, c. 381, §3 (AMD) .]

2. Effective date. The date on which a proposed secession is effective;

[ 1995, c. 377, §2 (NEW) .]

3. Provision of educational services. Plans for the provision of educational services, including school transportation services for all students in the proposed secession territory;

[ 1995, c. 377, §2 (NEW) .]

4. Distribution of tangible assets and liabilities. Plans regarding the distribution of assets and liabilities;

[ 1995, c. 377, §2 (NEW) .]

5. Information about municipality. The following information concerning the municipality and the proposed secession territory:

A. Present population, past population change and projected population for the secession territory; [1995, c. 377, §2 (NEW).]

B. Quantity of land within the secession territory proposed for incorporation; the natural terrain of the secession territory, including general topography, major watersheds, soil conditions; and such natural features as rivers and lakes; [1995, c. 377, §2 (NEW).]

C. Present pattern of physical development in the secession territory, including residential, industrial, commercial, agricultural and institutional land uses; and the present transportation network and potential transportation issues, including proposed highway development; [1995, c. 377, §2 (NEW).]

D. Land use controls and planning presently being utilized in the secession territory, including comprehensive plans for development in the secession territory; [1995, c. 377, §2 (NEW).]

E. Present governmental services being provided to the secession territory, including water and sewer service, fire protection, police protection, street improvements and maintenance, administrative services and recreational facilities; [1995, c. 377, §2 (NEW).]

F. Existing or potential problems of environmental pollution and the need for additional services to resolve these problems; [1995, c. 377, §2 (NEW).]

G. Fiscal data of the secession territory, including the net tax capacity of the proposed secession territory and the impact on the municipality from which the territory proposes to secede; the present bonded indebtedness; and the local tax rates of the county, school district and municipality; [1995, c. 377, §2 (NEW).]

H. Effect of the proposed incorporation on communities adjacent to the secession territory and on school districts within and adjacent to the secession territory; and [1995, c. 377, §2 (NEW).]

I. Ability of municipal government to deliver services to the secession territory; and [1995, c. 377, §2 (NEW).]

[ 1995, c. 377, §2 (NEW) .]

6. Community support. The extent to which the proposed secession territory and the affected municipality or municipalities have demonstrated support or opposition for a proposal for secession, including the use of petitions, votes or other methods of indicating support or opposition.

[ 1995, c. 377, §2 (NEW) .]

SECTION HISTORY

1995, c. 377, §2 (NEW). 1997, c. 699, §§2-4 (AMD). 1999, c. 381, §3 (AMD).



30-A §2173. Local effort prior to seeking secession legislation (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 699, §5 (NEW). 1999, c. 381, §4 (RP).






Subchapter 3: SECESSION BY MUNICIPALITY FROM COUNTY

30-A §2174. Secession by a municipality from a county

This subchapter establishes a process by which a municipality may secede from one county and join another. The municipality must share a political subdivision border with both counties. [2007, c. 401, §1 (NEW).]

SECTION HISTORY

2007, c. 401, §1 (NEW).



30-A §2174-A. Legislative approval of a vote on secession

In order to secede, a municipality must receive approval from the Legislature for the municipality to hold a vote on the proposed secession. [2013, c. 210, §1 (NEW).]

SECTION HISTORY

2013, c. 210, §1 (NEW).



30-A §2175. Initiation of procedure

1. Petition. Upon approval of the Legislature and receipt of a petition that seeks to have a municipality secede from one county and join another county signed by 10% of the number of voters in the municipality who voted at the last gubernatorial election, the municipal officers shall call, advertise and hold a public hearing at least 14 days and no more than 60 days after certifying the petition. The municipal officers shall publish notice of the public hearing in a newspaper of general circulation in the area. One notice must be published as close as possible to the 14th day before the hearing and a 2nd notice must be published as close as possible to the 7th day before the hearing.

A. The purpose of the public hearing under this section is to allow municipal residents and officers to discuss secession. The public hearing must include a formal presentation by those initiating the petition that must include a description of the problems that have led to the secession effort. Attendees shall discuss the problems, potential solutions other than secession and the potential impact of secession on the municipality and the county from which the municipality is seceding. The persons initiating the petition shall submit a written report at the public hearing that describes the impact of the proposed secession on property taxes in the county from which the municipality is seceding as well as in the municipality. [2007, c. 401, §1 (NEW).]

[ 2013, c. 210, §2 (AMD) .]

2. Question. When the municipal legislative body is the town meeting, no later than 90 days after the public hearing under this section, municipal officers shall prepare an article in the form below for inclusion in a town meeting warrant to be voted on by written ballot at a town meeting. In other municipalities, the vote must be by local referendum no later than 90 days after the public hearing under this section. The question to be voted on must be in substantially the following form:

"Be it resolved that the voters of X (municipality) seek approval of the Legislature for X (municipality) to secede from the County of X and join the County of Y. Following legislative approval, a countywide referendum is required before final secession is authorized. Do you support X (municipality) seeking the approval of the Legislature for X (municipality) to secede from the County of X?

Yes No"

[ 2007, c. 401, §1 (NEW) .]

3. Approval. If the voters approve the question under subsection 2 by a majority vote of those voting and present, then the rest of the secession process set forth in this subchapter applies.

[ 2007, c. 401, §1 (NEW) .]

SECTION HISTORY

2007, c. 401, §1 (NEW). 2013, c. 210, §2 (AMD).



30-A §2176. Legislative approval of secession (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 401, §1 (NEW). 2013, c. 210, §3 (RP).



30-A §2177. County approval of secession

Upon approval by the voters to secede, both the county from which the municipality is seceding and the county that the municipality is joining under this subchapter shall hold a referendum vote during the next scheduled regular election. Both counties must agree by a majority vote in favor of secession. The question to be voted on must be in substantially the following form:

"Be it resolved that the voters of X (municipality) seek approval of the County of X and the County of Y to secede from the County of X and join the County of Y. Do you support X (municipality) seceding from the County of X and joining the County of Y and the municipality continuing to pay debt service owed to the County of X?

Yes No"

[2013, c. 210, §4 (AMD).]

SECTION HISTORY

2007, c. 401, §1 (NEW). 2013, c. 210, §4 (AMD).



30-A §2178. Cost of referenda

The municipality petitioning to secede shall bear the expense of the 2 countywide referenda under section 2177. [2007, c. 401, §1 (NEW).]

SECTION HISTORY

2007, c. 401, §1 (NEW).



30-A §2179. Debt service of county

The municipality seceding under this subchapter must continue to pay the municipality's share of the debt service to the county from which the municipality is seceding. The time period for which the amount of debt service can be paid must be agreed upon between the municipality seceding and the county from which the municipality is seceding. Payment may not extend longer than the time in which the voters authorized the debt to be borne. [2007, c. 401, §1 (NEW).]

SECTION HISTORY

2007, c. 401, §1 (NEW).









Chapter 114: INTERGOVERNMENTAL COOPERATION

30-A §2181. Intergovernmental Advisory Commission (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 696, §12 (NEW). 2005, c. 2, §D64 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2005, c. 222, §2 (AMD). 2009, c. 30, §2 (RP).






Chapter 115: INTERLOCAL COOPERATION

30-A §2203. Joint exercise of powers

Any power or powers, privileges or authority exercised or capable of exercise by a party to an agreement under this chapter may be exercised and enjoyed jointly or cooperatively with any other party to the extent that federal laws, when applicable, permit the joint or cooperative exercise. When acting jointly or cooperatively with any party, any agency of State Government may exercise all of the powers, privileges and authority conferred by this chapter upon a public agency. [2009, c. 636, Pt. D, §3 (AMD).]

1. Agreement. Any 2 or more parties may enter into agreements with one another for joint or cooperative action under this chapter. The governing bodies of the participating parties must take appropriate action by ordinance, resolution or other action under law before any such agreement may become effective.

[ 2009, c. 636, Pt. D, §3 (AMD) .]

2. Specifications. Any agreement made under this chapter must specify the following:

A. Its duration; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The precise organization, composition and nature of any separate legal or administrative entity created by the agreement together with the powers delegated to that entity, provided the entity may be legally created; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Its purpose; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for the undertaking; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The method to be used to partially or completely terminate the agreement and to dispose of property upon termination; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Any other necessary and proper matters. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Additional items. If the agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, the agreement, in addition to the items listed in subsection 2, must contain the following.

A. It must provide for an administrator or a joint board responsible for administering the joint or cooperative undertaking. In the case of a joint board, all parties to the agreement must be represented. [2009, c. 636, Pt. D, §3 (AMD).]

B. It must provide the manner of acquiring, holding and disposing of real and personal property used in the joint or cooperative undertaking. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2009, c. 636, Pt. D, §3 (AMD) .]

4. Responsibility. No agreement made under this chapter may relieve any party of any obligation or responsibility imposed upon it by law except to the extent of actual and timely performance by a joint board or other legal or administrative entity created by an agreement made under this chapter. This performance may be offered in satisfaction of the obligation or responsibility.

[ 2009, c. 636, Pt. D, §3 (AMD) .]

5. Liability. An action is maintainable against any party whose default, failure of performance or other conduct caused or contributed to the incurring of damage or liability by the other parties jointly.

[ 2009, c. 636, Pt. D, §3 (AMD) .]

6. Notice to regional councils. Any agreement made under this chapter is subject to the reporting requirements of section 2342, subsection 6, if applicable.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Liberal construction. It being the intent of the Legislature to avoid the proliferation of special purpose districts and inflexible enabling laws, this chapter must be liberally construed toward that end.

[ 2009, c. 636, Pt. D, §3 (AMD) .]

8. Limitation. Notwithstanding any other provision of this chapter:

A. No powers, privileges or authority may be jointly or cooperatively exercised unless each type of power, privilege or authority exercised is capable of being exercised by at least one of the parties within the entire jurisdictional area of the agreement, or by each of the several parties within each of their several jurisdictions if all of the several jurisdictions make up the total jurisdictional area of the agreement; or [2009, c. 636, Pt. D, §3 (AMD).]

B. No essential legislative powers, taxing authority or eminent domain power may be delegated by agreement to a joint authority or administrative entity. [2009, c. 636, Pt. D, §3 (AMD).]

[ 2009, c. 636, Pt. D, §3 (AMD) .]

9. Included powers. Without limiting the powers, privileges or authority that may be jointly or cooperatively exercised pursuant to this chapter, any 2 or more parties may enter into an agreement to establish a regional municipal utility district for any or all of the following purposes:

A. To provide or, through public-private partnerships, to support or promote the provision of any of the following:

(1) Broadband services; and

(2) Internet services; and [2015, c. 222, §1 (NEW).]

B. To issue revenue bonds in support of any of the activities undertaken pursuant to paragraph A. [2015, c. 222, §1 (NEW).]

Nothing in this subsection exempts a regional municipal utility district from any applicable provisions of Title 35-A.

[ 2015, c. 222, §1 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2009, c. 636, Pt. D, §3 (AMD). 2015, c. 222, §1 (AMD).



30-A §2206. Funds, personnel and services

Any party entering into an agreement under this chapter may appropriate funds and may sell, lease, give or otherwise supply the administrative joint board or other legal or administrative entity created to operate the joint or cooperative undertaking by providing any personnel or services for that purpose that it may legally furnish. [2009, c. 636, Pt. D, §4 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2009, c. 636, Pt. D, §4 (AMD).



30-A §2208. Agreements involving federally recognized Indian tribes

This chapter does not apply to and has no effect on any agreement to which any federally recognized Indian tribe is a party if the agreement has not been entered into under the authority of this chapter. [2009, c. 636, Pt. D, §5 (NEW).]

SECTION HISTORY

2009, c. 636, Pt. D, §5 (NEW).



30-A §2201. Purpose

It is the purpose of this chapter to permit public agencies of the State or any adjoining state, including but not limited to municipalities, counties and school administrative units, and federal agencies and Indian tribes and their political subdivisions to make the most efficient use of their powers by enabling them to cooperate on a basis of mutual advantage and thereby to provide services and facilities within the State in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population and other factors influencing the needs and development of communities. [2009, c. 636, Pt. D, §1 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 696, §13 (AMD). 2009, c. 636, Pt. D, §1 (AMD).



30-A §2202. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Public agency. "Public agency" means:

A. Any political subdivision of the State, as defined in section 2252, or any adjoining state; or [2003, c. 696, §14 (AMD).]

B. [2003, c. 696, §15 (RP).]

C. Any agency of State Government or the Federal Government. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2003, c. 696, §§14, 15 (AMD) .]

2. Party. "Party" means a public agency or the following federally recognized Indian tribes or their political subdivisions:

A. The Passamaquoddy Tribe; and [2009, c. 636, Pt. D, §2 (NEW).]

B. The Penobscot Nation. [2009, c. 636, Pt. D, §2 (NEW).]

[ 2009, c. 636, Pt. D, §2 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 279, §1 (AMD). 2003, c. 696, §§14,15 (AMD). 2009, c. 636, Pt. D, §2 (AMD).



30-A §2204. Filing of agreement

Before becoming effective, an agreement made under this chapter must be filed with the clerk of each concerned municipality and the Secretary of State. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2205. Approval by state officers

If an agreement made under this chapter deals in whole or in part with the provision of services or facilities with regard to which an officer or agency of the State Government has constitutional or statutory powers of control, the agreement must be submitted to the state officer or agency having that power of control before becoming effective. The state officer or agency shall approve or disapprove it as to all matters within the state officer's or agency's jurisdiction. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The officer or agency shall approve any agreement submitted to the officer or agency under this chapter unless the officer or agency finds that it does not in substance comply with any law regarding matters within that officer's or the agency's jurisdiction. The officer or agency shall detail in writing, addressed to the governing bodies of the public agencies concerned, the specific respects in which the proposed agreement substantially fails to meet the requirements of law. Failure to disapprove an agreement submitted under this chapter within 30 days of its submission constitutes approval of the agreement. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2207. Former districts unaffected

In municipalities which acted under the repealed section 8-A of chapter 90-A of the Revised Statutes of 1954, the district formed remains effective so far as it complies with this chapter and may be continued accordingly. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 117: PUBLIC SELF-FUNDED POOLS

30-A §2251. Intent

The Legislature finds that: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Insurance protection necessary. Insurance protection is essential to the proper functioning of this State's political subdivisions;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Burden on political subdivisions. The resources of political subdivisions are burdened by the securing of that protection through standard carriers;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Political subdivision services are vital. The services provided by this State's political subdivisions are vital to the people of the State; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Contributions to pool are public purpose. All financial and administrative contributions made by a political subdivision to a public self-funded pool, as authorized by chapter 115 and section 3001 and created under this chapter, are made for a public and governmental purpose and that the contributions benefit each contributing political subdivision.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2252. "Political subdivision" defined

"Political subdivision" means any municipality, plantation, county, quasi-municipal corporation and special purpose district, including, but not limited to, any water district, sanitary district, hospital district, municipal transmission and distribution utility and school administrative unit. "School administrative unit" has the same meaning as found in Title 20-A, section 1, subsection 26. [1999, c. 657, §11 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 657, §11 (AMD).



30-A §2253. Public self-funded pools; powers; limitations

1. Coverage. Any public self-funded pool formed by 10 or more municipalities or school administrative districts or an organization representing 10 or more political subdivisions may provide risk management and coverage for pool members and employees of pool members, for acts or omissions arising out of the scope of their employment, including any of the following:

A. Casualty insurance, including general and professional liabilities coverage, but excluding workers' compensation insurance provided under Title 39-A; [1991, c. 885, Pt. E, §40 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

B. Property insurance, including marine insurance and inland navigation, transportation, boiler and machinery insurance coverage; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Automobile insurance and protection against other liability and loss associated with the ownership of motor vehicles; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Surety and fidelity insurance coverage; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Environmental impairment insurance coverage. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1991, c. 885, Pt. E, §40 (AMD); 1991, c. 885, Pt. E, §47 (AFF) .]

1-A. Self-funded pool for medical expenses incurred by county jails. A public self-funded pool formed by 5 or more counties or by an organization representing 5 or more counties may provide risk management and coverage for pool members for medical expenses incurred by county jails for prisoners. A self-funded pool established pursuant to this subsection may collect a premium from pool members to cover 80% of medical expenses totaling $10,000 or more incurred for any one prisoner.

[ 2001, c. 97, §1 (NEW) .]

2. Limitations. A public self-funded pool may not provide for hospital, medical, surgical or dental benefits to the employees of the member political subdivisions in the pool except when those benefits arise from the obligations and responsibilities of the pool in providing automobile insurance coverage and protection against other liability and loss associated with the ownership of motor vehicles.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §15 and Pt (AMD) .]

3. Excess insurance; reinsurance. A public self-funded pool shall obtain excess insurance or reinsurance. Aggregate excess insurance to be purchased by the pool under its plan shall be bound before the effective date of the plan. The insurance shall limit the exposure of the pool to a defined level both as to ultimate claims values and loss ratio at which recovery from the insurer will be realized. The attachment point of continuing aggregate excess coverage shall provide risk relief to the plan adequate to its financing needs.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Amounts to be paid when coverage issued. Any member joining the pool before the effective date of the plan or during the first year of operation must pay at least 25% of the first year's annual contribution before coverage becomes effective.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Underwriting guidelines. Prior to the operation of the pool's plan, underwriting guidelines shall be adopted which embody rate charges to prospective members at a level adequate to its financial needs as certified by the pool's actuary. Fixed costs of operations shall likewise be covered for the first prospective fund year and an overlay sufficient to reasonably meet immediate claims costs shall be held in a separate account to be used solely for this purpose.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Actuarial advisory opinion. Prior to the operation of the pool's plan, the pool must obtain an independent actuarial advisory opinion report given by a member of the American Academy of Actuaries qualified as a casualty loss reserve specialist as defined by the National Association of Insurance Commissioners. Two copies of this report shall be filed with the Superintendent of Insurance; one copy shall be filed with each member of the board of directors; and one copy shall be provided to each prospective pool member. The report shall address:

A. The financial viability of the plan; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Ultimate risk exposures attendant to each line being underwritten by the plan. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. General powers. A public self-funded pool, for the purposes of carrying on the business of the public self-funded pool whether or not a body corporate, may:

A. Sue or be sued; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Make contracts; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Hold and dispose of real property; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Borrow money, contract debts and pledge assets in the name of the public self-funded pool. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Establishment as separate legal or administrative entity. The public self-funded pool may be established as a separate legal or administrative entity for purposes of effectuating public self-funded pool agreements.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A15,C8,C10 (AMD). 1991, c. 885, §E40 (AMD). 1991, c. 885, §E47 (AFF). 2001, c. 97, §1 (AMD).



30-A §2254. Public self-funded pool not insurance company

Any public self-funded pool operating under this chapter is not an insurance company, reciprocal insurer or insurer under the laws of the State. The development, administration and provision of public self-funded pool programs and coverages authorized by section 2253, subsection 1, by the governing authority created to administer the pool does not constitute doing an insurance business. [1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2255. Contract establishing public self-funded pool; provisions

Any contract entered into under this chapter must provide: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Financial plan. A financial plan setting forth in general terms:

A. The insurance coverages to be offered by the public self-funded pool; applicable deductible levels; and the maximum level of claims which the pool will self-insure; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The amount of cash reserves to be set aside for the payment of claims; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The amount of insurance to be purchased by the pool to provide coverage over and above the claims which are not satisfied directly from the pool's resources and the terms of that policy set forth in section 2253, subsection 3; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The amount of aggregate excess insurance coverage to be purchased; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Management plan. A plan of management which provides for all of the following:

A. The means of establishing the governing authority of the pool; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The responsibility of the governing authority with regard to fixing contributions to the pool, maintaining reserves, levying and collecting assessments for deficiencies, disposal of surpluses and administering the pool in the event of termination or insolvency; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The basis upon which new members may be admitted to and existing members may leave the pool; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The identification of funds and reserves by exposure area; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Other provisions necessary or desirable for the operation of the pool; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. The selection of a governing authority, which shall be a board of directors for the pool, a majority of whom must be elected or appointed officials of pool members and 2 of whom must be members of the public from the areas served by the pool who are not currently serving as either elected or appointed officials; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Assessments. A provision that, if the assets of a public self-funded pool are at any time actuarily determined to be insufficient to enable the pool to discharge its legal liabilities and other obligations and to maintain actuarily sound reserves, it shall, within 30 days of that determination, make up the deficiency or levy a prorated assessment upon its members for the amount needed to make up the deficiency.

A. Members of the pool shall be given 30 days notice of any assessment due. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The contract must provide sanctions for any failure to comply with a mandatory assessment. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2256. Audit requirements

1. Filing of audited financial statements. Each public self-funded pool shall file with the members of the pool, by the last day of the 6th month following the end of the pool's fiscal year, audited financial statements certified by an independent certified public accountant. The financial statement must include, but is not limited to:

A. Actuarially certified appropriate reserves for known claims and expenses associated with those claims; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Claims incurred but not reported and expenses associated with those claims; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Unearned premiums; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Reserve for bad debts. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The audited financial statement shall include information concerning the adequacy of the plan. This report shall result from a charge by the directors to the pool's actuary and auditor and shall address excess insurance, charges for coverage to members, service agent's costs and costs of administration of the program.

The actuarial opinion must be given by a member of the American Academy of Actuaries qualified as a casualty loss reserve specialist as defined by the National Association of Insurance Commissioners. Two additional copies of the audited financial statements shall be filed with the Superintendent of Insurance.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Failure to provide for audited financial statements. If a public self-funded pool fails to provide for the audited financial statements required by subsection 1, the Superintendent of Insurance shall perform or cause to be performed the audit. The public self-funded pool shall reimburse the Superintendent of Insurance for the cost of the audit.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 119: REGIONAL COOPERATION

Subchapter 1: REGIONAL COUNCILS

Article 1: GENERAL PROVISIONS

30-A §2301. Declaration of policy

The Legislature recognizes that a high level of cooperation and understanding between the State and its local governments is necessary to achieve common public goals and that coordination through regional councils is a way to achieve improved state and local cooperation. The Legislature further recognizes that regional councils are uniquely qualified to assist in the development of technical capacities of local governments; to develop regional policies, services and solutions to meet local needs; and to serve as a vital link between local governments and the State. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2302. Forms of regional councils

The Legislature recognizes councils of governments and regional planning commissions as forms of regional councils. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2303. Lead agency

1. Department of Agriculture, Conservation and Forestry. The Department of Agriculture, Conservation and Forestry shall serve as the coordinator between regional councils and the State, shall administer state funds supporting regional council tasks and may provide technical assistance to regional councils as appropriate.

[ 2011, c. 655, Pt. JJ, §11 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

2. Rulemaking. The Department of Agriculture, Conservation and Forestry may adopt rules to create standardized contracts and administrative and audit requirements for state funds received by regional councils.

[ 2011, c. 655, Pt. JJ, §11 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2011, c. 655, Pt. JJ, §11 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).



30-A §2304. Tax status

Regional councils established in accordance with this Title are tax-exempt institutions which are exempt only from income and sales taxes. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2305. Construction

This subchapter must be liberally construed toward the end of enabling councils to implement municipal programs and services on behalf of member municipalities, while avoiding the creation of special districts or other legal or administrative entities to accomplish these purposes. Programs and services may include, but are not limited to, programs and services for transit, solid waste, household hazardous waste, economic development, code enforcement, general financial and administrative activities and joint purchasing. [2007, c. 215, §1 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2007, c. 215, §1 (AMD).






Article 2: COUNCILS OF GOVERNMENTS

30-A §2311. Establishment

The municipal officers of any 2 or more municipalities by appropriate action may enter into an agreement, between or among those municipalities, for the establishment of a regional council of governments. [1995, c. 233, Pt. C, §2 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 233, §C2 (AMD).



30-A §2312. Contents of agreement

The agreement must provide for representation, but at least 1/2 of the representatives of each member must be municipal officers. The agreement must specify the organization, the method of withdrawal, the method of terminating the agreement and the grounds for suspension of member municipalities. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2313. Powers and duties

1. Powers. The council may:

A. Study any governmental needs and opportunities common to 2 or more members of the council that it considers appropriate, including, but not limited to, matters affecting health, safety, welfare, education, economic conditions and regional development; [2007, c. 215, §2 (AMD).]

B. Promote cooperative arrangements and coordinate action among its members, including, but not limited to, arrangements and actions with respect to transit services, joint purchasing, solid waste management and household waste management; [2007, c. 215, §2 (AMD).]

C. Make recommendations for review and action to its members and other public agencies that perform functions within the region; and [2007, c. 215, §2 (AMD).]

D. Prepare and maintain a comprehensive regional plan. [2007, c. 215, §2 (NEW).]

[ 2007, c. 215, §2 (AMD) .]

2. Authority. The council, on behalf of one or more member municipalities and upon appropriate action of the legislative bodies of one or more member municipalities, may exercise any power, privilege or authority capable of exercise by a member municipality and necessary or desirable for dealing with problems of local or regional concern, except essential legislative powers, taxing authority or eminent domain power. This authority is in addition to any other authority granted to municipalities by the general laws and includes, but is not limited to, the formation of transit, solid waste and other services operations.

[ 2007, c. 215, §3 (AMD) .]

3. Standing committee. The council, by appropriate action of the legislative bodies of the member municipalities, may establish a standing committee to prepare and maintain a comprehensive regional plan.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Transfer. Where a regional planning commission has been established under article 3, the member municipalities, by appropriate action, may provide for the transfer of all assets, liabilities, rights and obligations of the commission to the council and provide for the dissolution of the commission.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 502, Pt. A, §113 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 502, §A113 (AMD). 2007, c. 215, §§2, 3 (AMD).



30-A §2314. Bylaws

The council shall adopt bylaws designating the officers of the council and providing for the conduct of its business. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2315. Staff

The council may employ any staff and consult and retain any experts that it considers necessary. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2316. Finances; annual report

1. Expenses. The legislative bodies of the member governments may appropriate funds under their home rule authority to meet the expenses of the council. Services of personnel, use of equipment and office space and other necessary services may be accepted from members as part of their financial support.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Funds. The council may accept funds, grants, gifts and services from:

A. The Federal Government; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The State or its departments, agencies or instrumentalities; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Any other governmental unit, whether participating in the council or not; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Private and civic sources. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Report. The council shall make an annual report of its activities to the member governments.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Borrowing. To accomplish the purposes of this subchapter and for paying any indebtedness and any necessary expenses and liabilities incurred for those purposes, the council may borrow money and issue therefor its negotiable notes having any terms and provisions that the governing body of the council determines. The council may contract with one or more member municipalities for the receipt of funds to accomplish any of the purposes authorized by this article and may incur indebtedness in anticipation of the receipt of these funds by issuing its negotiable notes payable in not more than one year. The notes may be renewed from time to time by the issue of other notes, provided that no notes may be issued or renewed in an amount which at the time of issuance or renewal exceeds the amount of funds remaining to be paid under contracts with one or more member municipalities.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Guarantees. Notwithstanding any law, charter, ordinance or limitation to the contrary, any one or more member municipalities of a regional council may guarantee notes or other indebtedness or obligations of the regional council.

[ 2007, c. 215, §4 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 512, (AMD). 2007, c. 215, §4 (AMD).






Article 3: REGIONAL PLANNING COMMISSIONS

30-A §2321. Establishment; purposes

1. Establishment. Any 7 or more municipalities or unorganized territory townships, all of which are within one regional planning and development district and within one subdistrict if any, by vote of their municipal officers, may join together to form a regional planning commission.

A. If 4 to 6 municipalities desire to form a regional planning commission, each proposed member municipality must receive the consent of the commissioners of the county in which the municipality is located.

(1) Upon receiving a request for the formation of a regional planning commission under this paragraph, the county commissioners shall notify all proposed member municipalities and any regional planning commission in the county of the request and shall hold a public hearing on the request.

(2) The county commissioners shall grant a request by a municipality to join in the formation of a regional planning commission composed of 4 to 6 municipalities if that formation furthers the purposes of this chapter. [1989, c. 202, (NEW).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 202, (AMD); 1989, c. 508, §2 (AMD) .]

2. Purposes. The purposes of a regional planning commission are to:

A. Promote cooperative efforts toward regional development; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Prepare and maintain a comprehensive regional plan.

(1) The public must be given an adequate opportunity to be heard in the preparation of a comprehensive plan; [2007, c. 215, §5 (AMD).]

C. Coordinate with state and federal planning and development programs; [2007, c. 215, §5 (AMD).]

D. Provide planning assistance and advisory services to municipalities; and [2007, c. 215, §5 (AMD).]

E. Provide programs and services to municipalities. [2007, c. 215, §5 (NEW).]

[ 2007, c. 215, §5 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 202, (AMD). 1989, c. 508, §2 (AMD). 2007, c. 215, §5 (AMD).



30-A §2322. Incorporation; powers

Regional planning commissions shall be incorporated under Title 13, chapter 81, and possess all the powers of a corporation organized without capital stock, except as limited by this article. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2323. Representation

The municipal members of the commission's governing body shall consist of representatives of each member municipality or township appointed by the municipal officers. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 508, §3 (AMD).]

1. Municipal representatives. Municipalities or townships with a population of less than 10,000, as determined by the last Federal Decennial Census, shall have 2 representatives. Municipalities with populations greater than 10,000, as determined by the last Federal Decennial Census, shall have 2 representatives and an additional representative for each 10,000 increment in population, or fraction exceeding 1/2 of that number, over 10,000.

At least one representative for each municipality or township regardless of size must be a municipal officer or a designee elected by a majority vote of the municipal officers. This designee serves at the will of the municipal officers. All other representatives shall serve for terms of 2 years and may be removed by the municipal officers for cause after notice and hearing. A permanent vacancy shall be filled for the unexpired term in the same manner as a regular appointment.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 508, §3 (AMD) .]

2. County representatives. A regional planning commission, in its bylaws, shall make available voting membership to any county within its regional planning and development district or subdistrict as provided in section 1201. Each member county shall have 2 representatives, to be appointed by vote of the county commissioners.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Alternates. The commission, by bylaw, may provide for one alternate representative for each member municipality, township or county.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 508, §3 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 508, §3 (AMD).



30-A §2324. Bylaws; records

The commission shall adopt bylaws, not inconsistent with this article, designating the officers of the commission and providing for the conduct of its business. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The minutes of the proceedings of the commission must be filed in the commission's office. These minutes are a public record. Copies of the minutes must be posted on a publicly accessible site on the Internet and be provided to the municipal officers and the planning board of each member municipality upon request. [2007, c. 215, §6 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2007, c. 215, §6 (AMD).



30-A §2325. Finances

1. Budget; member contributions. The commission shall prepare an annual budget and shall determine on an equitable basis the contribution of each member toward the support of the commission.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Funds. The commission may accept funds, grants, gifts and services from:

A. The Federal Government; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The State or its departments, agencies or instrumentalities; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Any other governmental unit, whether a member or not; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Private and civic sources. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Prohibition. No department, agency or instrumentality of the State may provide any funds, grants, gifts or services to any commission which does not provide the results of any financial audit of any of its operations, including those of its subsidiary corporations, to any of its constituent municipalities.

[ 1987, c. 884, Pt. C, §§3 and 6 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1987, c. 884, §§C3,C6 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2326. Staff services

To avoid duplication of staffs for various regional bodies assisted by the Federal Government, a commission may provide basic administrative, research and planning services for any regional development and planning bodies established in this State. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).









Subchapter 2: REGIONAL PLANNING AND DEVELOPMENT DISTRICTS

30-A §2341. Regional planning and development districts

1. Districts. The Governor may designate regional planning and development districts and subdistricts for the purpose of coordinating policies, plans and programs among and within the various levels of government affecting the development of those districts or subdistricts.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Revisions. The Governor, after consulting with the Department of Economic and Community Development, regional councils and the officers of the municipalities and counties involved, may revise the district boundaries to reflect changing conditions or otherwise to fulfill the purposes of this subchapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Agreements. The Governor may enter into agreements on behalf of the State with the governor of an adjoining state or, with the consent of the United States Congress, with the premier of an adjoining province of Canada to establish interstate or international regional planning or development districts.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2342. Planning and program review

1. Review authority. The Governor may designate a regional council as the authorized agency to receive, review and comment on federal projects and plans affecting regional planning, coordination and development, those significant local and state projects that exceed $200,000 in total cost and those state projects involving more than one municipality.

A. When 2 or more contiguous regional councils are affected, and the Department of Economic and Community Development determines that:

(1) A project clearly concerns the jurisdictional area of only one regional council, that council is the authorized review agency; or

(2) A project clearly concerns the jurisdictional area of 2 or more councils, joint receipt and review and comment is required. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. When the Department of Economic and Community Development determines that a project clearly concerns both incorporated and unincorporated areas within a district, joint receipt and review and comment by the affected regional council or councils and the Maine Land Use Planning Commission is required. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2011, c. 682, §38 (REV).]

C. All regional planning councils must complete the review under this subsection within 30 days after receiving the project information unless the requesting agency agrees to extend this period. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2011, c. 682, §38 (REV) .]

2. Planning review of federal program grant application. All applications for federal program grants affecting regional planning, coordination and development, including programs under Section 204 of the United States Demonstration Cities and Metropolitan Development Act of 1966, Public Law 89-754, and the United States Intergovernmental Cooperation Act of 1968, Public Law 90-577, and the objectives set forth in the United States Office of Management and Budget Circular A-95, shall be submitted to the regional council for review and comment. Subsection 5 applies to these grant applications.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Planning review of state agency long-term plans. Each state department, commission, board or agency shall submit to the regional council, for review and comment, all long-term comprehensive plans that will have a significant regional effect within the council's jurisdiction. The regional council shall complete its review within 30 days after receiving the long-term comprehensive plan. When 2 or more regional councils coexist within a district, subsection 1 applies.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Planning review of local government and special district plans and programs. Each municipality, watershed district and soil conservation district, all or part of which lies within the jurisdictional area of the regional council, shall submit to the council, for comment and recommendation, its long-term comprehensive plans or any matter which in the council's judgment has a substantial effect on regional development, including, but not limited to, plans for land use.

A. No action may be taken to institute any such plan or part of a plan until 30 days after all the relevant information has been submitted to the regional council for review and comment. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The council shall notify each municipality or special district, which may be affected by the plans, of:

(1) The general nature of the plan;

(2) The date of submission; and

(3) The identity of the unit submitting the plans. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The council may conduct a hearing on the submitted plans if it considers the hearing to be in the best interest of the region. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Review of applications for state-aid programs. Within each planning and development district or subdistrict in which a regional council has been organized, the governing body of each governmental unit and special district shall submit to the regional council for review any applications to state agencies for loans or grants-in-aid before the application is made. The regional council shall determine whether or not the proposed application is properly coordinated with other existing or proposed projects within the district, as well as any district plans or policies where they exist. In making this determination, the council shall inform both the applicant agency and the granting authority of its opinion within 30 days.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Referral of proposals for interlocal agreements or formation of special purpose districts. Before any 2 or more municipalities may join together through an interlocal agreement or the formation of a special purpose district under the Maine Revised Statutes or any special act for purposes of jointly developing or operating physical facilities and services for the performance of municipal or regional functions, the municipalities shall submit the proposal to the regional council or councils within whose areas of jurisdiction the municipalities are located. The council or councils, within 30 days, shall render an advisory report of the regional significance of the proposal, unless the referring municipalities agree to extend this period.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Notice to regional council to establish or change land use zones. When a municipality proposes to establish or change a land use zone or any regulation affecting the use of a zone, any portion of which is within 500 feet of the boundary of another municipality located within the jurisdiction of a regional council, the municipality shall give written notice to the council of its public hearing to be held in relation to that establishment or change. The council shall study the proposal and shall report its findings and recommendations to the municipality at or before the public hearing. Failure to submit the council's advisory report at or before the hearing constitutes approval.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Local assistance. Regional councils may provide local assistance as provided in this subsection.

A. The council may make recommendations on the basis of its plans and studies to local planning boards or to the municipal officers of any member and to any county, state or federal authorities. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A municipal planning board may use any part of the regional planning studies which pertain to the municipality in its own comprehensive plan. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The council may assist any of its members in solving a local planning problem. All or part of the cost of local assistance may be paid by any of its members. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Comprehensive plans to comply with standards. Any comprehensive plans developed pursuant to this subchapter shall comply with the provisions of subpart 6-A.

[ 1989, c. 878, Pt. C, §46 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 878, §C46 (AMD). 2011, c. 682, §38 (REV).



30-A §2343. Regional quality of place investment strategies (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 483, §3 (NEW). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. EE, §19 (RP).









Chapter 120: QUASI-MUNICIPAL CORPORATIONS OR DISTRICTS

30-A §2351. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Affected municipalities. "Affected municipalities" means all those municipalities which, in whole or in part, lie within the boundaries of the quasi-municipal corporation or district.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Charter amendment. "Charter amendment" means a change in the charter of a quasi-municipal corporation or district which is not a charter revision.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Charter revision. "Charter revision" means a change in the charter of a quasi-municipal corporation or district which has an effect on:

A. The number of or method of selecting trustees; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The powers of trustees; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The powers of the corporation or district; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Election procedures, other than election dates; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The boundaries of the corporation or district; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Methods of establishing rates; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. Any debt limitation; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. Methods of land acquisition, including eminent domain; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

I. Amount of spending without voter approval; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

J. Liens. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Quasi-municipal corporation or district. "Quasi-municipal corporation or district" means any governmental unit that includes a portion of a municipality, a single municipality or several municipalities and which is created by law to deliver public services but which is not a general purpose governmental unit. Quasi-municipal corporation or district does not include School Administrative Districts or hospital districts.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Quasi-municipal corporation or district voters. "Quasi-municipal corporation or district voters" means the voters who reside within the boundaries of the quasi-municipal corporation or district.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2352. Charter amendments

If, after the board of trustees of the quasi-municipal corporation or district holds a public hearing on the proposed amendment, the board unanimously votes in favor of an amendment to the charter of the quasi-municipal corporation or district, the board shall submit that amendment to the joint standing committee of the Legislature having jurisdiction over utilities to be included in the annual omnibus legislation as provided in section 2355. The amendment is effective upon the effective date of the omnibus legislation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2353. Charter revisions

1. Board of trustees and municipal legislative bodies. If, after the board of trustees of the quasi-municipal corporation or district holds a public hearing on the proposed revision, a majority of the board and a majority of each municipal legislative body of the affected municipalities vote in favor of a revision of the charter of the quasi-municipal corporation or district, the proposed revision shall be submitted to the quasi-municipal corporation or district voters in each affected municipality according to the procedures in section 2354. If the charter revision passes, the trustees of the quasi-municipal corporation or district shall submit that change to the joint standing committee of the Legislature having jurisdiction over utilities to be included in the annual omnibus legislation as provided in section 2355. The revision is effective upon the effective date of the omnibus legislation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Alternative method, initiated petition. On the written petition of a number of voters equal to at least 20% of the total number of the votes cast in the affected municipalities in the last gubernatorial election, but in no case less than 10 voters, the proposed revision shall be submitted to the quasi-municipal corporation or district voters in each affected municipality according to the procedures in section 2354. If the charter revision passes, the trustees of the quasi-municipal corporation or district shall submit that change to the joint standing committee of the Legislature having jurisdiction over utilities to be included in the annual omnibus legislation as provided in section 2355. The revision is effective upon the effective date of the omnibus legislation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2354. Procedure for referenda on charter changes

1. Board of trustees of quasi-municipal corporation or district. When a referendum on a charter revision is required under section 2353, the board of trustees of the quasi-municipal corporation or district shall initiate a corporation or district referendum and place before the voters the specific charter revision which has been proposed by the board or the petitioners.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Method of calling a corporation or district referendum. A corporation or district referendum shall be initiated by a warrant prepared and signed by a majority of the board of trustees. The warrant shall be countersigned by the municipal officers in each municipality where the warrants are posted.

A. The warrant shall direct the municipal officers of the affected municipalities to call a referendum on a date and time determined by the board of trustees. A warrant shall be prepared and distributed at least 30 days before the referendum.

(1) The warrant shall be directed to a resident of one of the affected municipalities by name ordering the resident to notify the municipal officers of each of the affected municipalities to call a town meeting or municipal election on the date specified by the board of trustees. No other date may be used. The person who serves the warrant shall make a return on the warrant stating the manner of service and the time when it was given.

(2) The warrant shall be served on the municipal clerk of each of the affected municipalities by delivering an attested copy of the warrant in hand within 3 days of the date of the warrant. The municipal clerk, on receipt of the warrant, shall immediately notify the municipal officers within the municipality. The municipal officers shall forthwith meet, countersign and have the warrant posted.

(3) The warrants and other notices for the referendum shall be in the same manner as provided in Title 21-A. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The warrant shall set forth the articles to be acted on in each municipal referendum. The articles shall have the following form.

"Shall the charter of the quasi-municipal corporation or district of be revised to (insert summary of revision)?

Yes No "

[1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Referendum procedures. The following procedures apply to a corporation or district referendum.

A. The board of trustees shall prepare and furnish the required number of ballots for carrying out the referendum as posted, including absentee ballots. It shall prepare and furnish all other materials necessary to fulfill the requirements for voting procedures. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Voting shall be held and conducted as follows.

(1) The voting at referenda held in towns shall be held and conducted in accordance with sections 2524 and 2528 to 2532, even though the town has not accepted the provisions of sections 2528 and 2529. The facsimile signature of the clerk under section 2528, subsection 6, paragraph F, shall be that of the chairman of the board of trustees. If a corporation or district referendum is called to be held simultaneously with any statewide election, the voting in towns shall be held and conducted in accordance with Title 21-A, except that the duties of the Secretary of State shall be performed by the board. The absentee voting procedure of Title 21-A shall be used, except that the duties of the Secretary of State shall be performed by the board.

(2) The voting at referenda in cities shall be held and conducted in accordance with Title 21-A, including the absentee voting procedure, except that the duties of the Secretary of State shall be performed by the board of trustees. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The return and counting of votes shall be as follows.

(1) The municipal clerk shall, within 24 hours of the determination of the results of the vote in the municipality, certify and send to the board of trustees the total number of votes cast in the affirmative and in the negative on the article.

(2) As soon as all of the results from all of the municipalities have been returned to the board of trustees, the board shall meet and compute the total number of votes cast in all of the affected municipalities in the affirmative and in the negative on the article.

(3) If the board of trustees determines that there were more votes cast in the affirmative than in the negative on the article, it shall declare that the article has passed.

(4) If the board of trustees determines that the total number of votes cast on the article in the affirmative is equal to or less than those cast in the negative, it shall declare that the article has not passed.

(5) The board of trustees shall enter its declaration and computations in its records and send certified copies of it to the clerk of each affected municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Reconsideration. The procedure to reconsider votes taken at a corporation or district referendum shall be as follows.

A. The board of trustees shall, within 60 days, initiate a new corporation or district referendum to reconsider the vote of the previous referendum if, within 7 days of the first referendum, at least 10% of the number of voters voting for the gubernatorial candidates in the last gubernatorial election in the affected municipalities petition to reconsider a prior corporation or district referendum vote. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A reconsideration referendum is not valid unless the number of persons voting in that referendum is at least equal to the number who voted in the prior corporation or district referendum. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. If the margin of the vote being reconsidered was between 10% and 25%, the petitioners shall post a bond with the petition equal to the actual and reasonable costs of the new referendum. If the margin of the vote being reconsidered exceeded 25%, the petitioners shall post an additional bond equal to the actual and reasonable costs which may be incurred as a result of the delay of an authorization or approval granted in the prior corporation or district referendum. If the petitioners are successful, the bonds shall be canceled. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Recount. Upon written application of 10% of the persons, or 100 persons, whichever is less, whose names were checked on the voting lists at any quasi-municipal corporation or district referendum held under this chapter, a recount must be granted. The time limits, rules and all other matters applying to candidates under section 2531-B apply equally to applicants for recount.

[ 2011, c. 255, §2 (AMD) .]

SECTION HISTORY

1987, c. 737, Pt. A, §2 (NEW). 1987, c. 737, Pt. C, §106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, Pt. C, §§8, 10 (AMD). 1993, c. 608, §5 (AMD). 2011, c. 255, §2 (AMD).



30-A §2355. Annual omnibus legislation

The joint standing committee of the Legislature having jurisdiction over utilities shall report each year an omnibus bill including amendments to and revisions of the charters of quasi-municipal corporations or districts which have been submitted to the committee as provided in this chapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2356. General provisions

1. Other legislation not precluded. This chapter does not preclude the introduction of any legislation concerning quasi-municipal corporation or district charter amendments or revisions.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Effect of contrary charter provisions. Any portion of the charter of any quasi-municipal corporation or district which is contrary to this chapter has no effect.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Trustees' compensation; water districts and sewer districts. This chapter does not affect the procedures concerning changes in the compensation of trustees of water districts and sewer districts as provided in Title 35-A, section 6410, subsection 7 and Title 38, section 1036, subsection 7.

[ 2013, c. 555, §3 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2, C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8, 10 (AMD). 1995, c. 616, §1 (AMD). 2013, c. 555, §3 (AMD).



30-A §2357. Public access to quasi-municipal decisions

1. Public notice and hearing required. All quasi-municipal corporations or districts must provide reasonable public notice and hearing, as provided by Title 5, section 8052, subsection 1 and Title 5, section 8053, before adopting any regulation or expanding or creating any program, except that notice need not be given to the Secretary of State for publication in the consolidated newspaper notice of agency rulemaking. In addition to the preceding notice requirements, a quasi-municipal corporation or district must publish notice in a newspaper of general circulation in the service area of the corporation or district at least 17 days, but not more than 24 days, in advance of a meeting at which a regulation will be adopted or a program expanded or created.

[ 1995, c. 655, §1 (AMD) .]

2. Regulation or program void. Except in the case of emergency regulations of limited duration, bond issues, rate proceedings or actions relating to indebtedness, any regulation adopted or program created or expanded by a quasi-municipal corporation or district after December 30, 1989, is void unless the quasi-municipal corporation or district provided reasonable public notice and hearing as required by subsection 1 before adopting the regulation or creating or expanding the program.

[ 1989, c. 479, (NEW) .]

3. Exemption. This section does not apply to any public utility, as defined in Title 35-A, section 102, subsection 13, regulated by the Public Utilities Commission.

[ 1991, c. 226, (NEW) .]

SECTION HISTORY

1989, c. 479, (NEW). 1991, c. 226, (AMD). 1995, c. 655, §1 (AMD).









Subpart 3: MUNICIPAL AFFAIRS

Chapter 121: MEETINGS AND ELECTIONS

Subchapter 1: GENERAL PROVISIONS

30-A §2501. Applicability of provisions

Except as otherwise provided by this Title or by charter, the method of voting and the conduct of a municipal election are governed by Title 21-A. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 104, Pt. D, §2 (RPR).]

1. Clerk to perform duties of Secretary of State. When Title 21-A applies to any municipal election, the municipal clerk shall perform the duties of the Secretary of State prescribed by Title 21-A.

[ 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 104, Pt. D, §2 (NEW) .]

2. Qualifications for voting. The qualifications for voting in a municipal election conducted under this Title are governed solely by Title 21-A, section 111.

[ 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 104, Pt. D, §2 (NEW) .]

3. Determining and counting write-in votes. A municipality may choose the method of determining and counting write-in votes according to this subsection. Once a municipality has voted to accept the option under this subsection, the option applies to all municipal elections until the municipal officers hold a public hearing and the legislative body of the municipality votes to rescind the option at least 90 days before the next election of candidates by secret ballot.

A. After the municipal officers hold a public hearing, at least 90 days prior to an election of candidates by secret ballot, the legislative body of a municipality may vote to be governed by the provisions of Title 21-A, section 696, subsection 2, paragraph C and Title 21-A, section 722-A. Votes for a write-in candidate are counted only if that candidate has filed a timely declaration of write-in candidacy with the municipal clerk in accordance with Title 21-A, section 722-A, except that votes for write-in candidates who have not filed a declaration of write-in candidacy must be counted if:

(1) The printed ballot does not include a properly nominated candidate for the office; or

(2) A properly nominated candidate for the office listed on the ballot withdraws from the race before or on election day. [2015, c. 160, §1 (NEW).]

B. In a municipality that has not voted under paragraph A to be governed by Title 21-A, section 696, subsection 2, paragraph C and Title 21-A, section 722-A, votes cast for write-in candidates must be counted if:

(1) The printed ballot does not include a properly nominated candidate for the office;

(2) A properly nominated candidate for the office listed on the ballot withdraws from the race before or on election day; or

(3) The number of write-in votes for an office as determined by a machine count or initial hand count exceeds the number of votes in that count for a candidate printed on the ballot.

Votes for write-in candidates may be counted even if none of the criteria listed in subparagraphs (1) to (3) are met in a municipality that has not voted to be governed by Title 21-A, section 696, subsection 2, paragraph C and Title 21-A, section 722-A. [2015, c. 160, §1 (NEW).]

Nothing in this subsection requires a municipal clerk to count or tally write-in votes for a fictitious person, a deceased person or a person from outside the municipality when residency is a qualification of office or who is otherwise not qualified to be a candidate for the office for which the person is a write-in candidate.

[ 2015, c. 160, §1 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §D2 (RPR). 2015, c. 160, §1 (AMD).



30-A §2502. Campaign reports in municipal elections

1. Reports by candidates. A candidate for municipal office of a town or city with a population of 15,000 or more is governed by Title 21-A, sections 1001 to 1020-A, except that registrations and campaign finance reports must be filed with the municipal clerk instead of the Commission on Governmental Ethics and Election Practices. A town or city with a population of less than 15,000 may choose to be governed by Title 21-A, sections 1001 to 1020-A by vote of its legislative body at least 90 days before an election for office. A town or city that votes to adopt those provisions may revoke that decision, but it must do so at least 90 days before an election subject to those sections.

A. [2009, c. 366, §12 (AFF); 2009, c. 366, §10 (RP).]

[ 2011, c. 389, §60 (AMD); 2011, c. 389, §62 (AFF) .]

2. Municipal referenda campaigns. Municipal referenda campaigns in towns or cities with a population of 15,000 or more are governed by Title 21-A, chapter 13, subchapter 4. The registrations and reports of political action committees and ballot question committees must be filed with the municipal clerk. A town or city with a population of less than 15,000 may choose to be governed by Title 21-A, chapter 13, subchapter 4 by vote of its legislative body at least 90 days before a referendum election. A town or city that votes to adopt those provisions may revoke that decision, but it must do so at least 90 days before an election subject to that subchapter.

[ 2011, c. 389, §60 (AMD); 2011, c. 389, §62 (AFF) .]

3. Public access to records. A town or city that receives registrations or reports pursuant to this section must keep them for 8 years.

[ 2011, c. 389, §60 (AMD); 2011, c. 389, §62 (AFF) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 483, §22 (AMD). 1997, c. 567, §2 (AMD). 1999, c. 645, §15 (AMD). 2009, c. 366, §10 (AMD). 2009, c. 366, §12 (AFF). 2011, c. 389, §60 (AMD). 2011, c. 389, §62 (AFF).



30-A §2503. Reapportionment

1. Adoption by ordinance. Districts established for the purpose of electing, from each district, an equal number of municipal officers may be adjusted, by ordinance, by the municipal legislative body subject to the following conditions.

A. Each district must be formed of compact, contiguous territory. Its boundary lines may follow the center lines of streets. [1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Each district must contain as nearly as possible the same number of inhabitants as determined according to the latest Federal Decennial Census, but districts may not differ in number of inhabitants by more than 10% of the inhabitants in the smallest district created. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The ordinance must include a map and a description of the districts. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The ordinance takes effect on the 30th day after adoption by the legislative body. The new districts and boundaries, as of the effective date, supersede previous districts and boundaries for the purposes of the next regular municipal election, including nominations. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Failure to enact ordinance. The municipal legislative body must enact the reapportionment ordinance within 12 months after the Legislature has reapportioned the House and Senate districts pursuant to the Constitution of Maine, Article IV, Part First, Section 3 and Article IV, Part Second, Section 2 or after a court decision finalizing the reapportionment of districts. The ordinance must be enacted at least 90 days before a regular municipal election occurring within that 12-month period or the previous reapportionment ordinance applies to that election. If the legislative body fails to enact an ordinance within the 12-month period or at least 90 days before a regular election occurring after the 12-month period, all municipal officers to be elected must be elected at large and serve until their terms expire. Such at-large elections continue until the legislative body enacts an ordinance in accordance with subsection 1 at least 90 days before a regular municipal election.

[ 2001, c. 537, §1 (AMD); 2001, c. 537, §2 (AFF) .]

3. Referendum. Except when the municipal legislative body is the town meeting, the voters of the municipality may require the municipal legislative body to reconsider any ordinance adopted under subsection 1. If the legislative body does not repeal an ordinance so reconsidered, the voters may approve or reject it at a municipal election.

A. Any 5 voters may commence referendum proceedings by filing an affidavit with the municipal clerk stating:

(1) They will constitute the petitioners' committee;

(2) They will be responsible for circulating the petition and filing it in proper form;

(3) Their names and addresses;

(4) The address to which all notices to the committee are to be sent; and

(5) The ordinance sought to be reconsidered.

Promptly after the affidavit of the petitioners' committee is filed, the clerk shall issue the appropriate petition blanks to the petitioners' committee. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Petitions under this subsection must meet the following requirements.

(1) Petitions must be signed by a number of voters of the municipality equal to at least 15% of the total number of voters in the municipality at the last presidential election.

(2) All papers of a petition shall be uniform in size and style and shall be assembled as one instrument for filing. Each signature must be executed in ink or indelible pencil and must be followed by the address of the person signing. While being circulated, petitions must have the full text of the ordinance sought to be reconsidered contained in or attached to the petition.

(3) When filed, each paper of a petition must have an affidavit, executed by the circulator of the petition, attached to it stating:

(a) That the circulator personally circulated the paper;

(b) The number of signatures on the paper;

(c) That all the signatures were signed in the circulator's presence;

(d) That the circulator believes them to be the genuine signatures of the persons whose names they purport to be; and

(e) That each signer had an opportunity before signing to read the full text of the ordinance sought to be reconsidered.

(4) Petitions must be filed within 30 days after the municipal legislative body adopts the ordinance sought to be reconsidered. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The following procedure shall be followed after the petition is filed with the municipal clerk.

(1) Within 20 days after the petition is filed, the municipal clerk shall complete a certificate as to its sufficiency, specifying, if it is insufficient, the particulars which render it defective. The clerk shall promptly send a copy of the certificate to the petitioners' committee by registered mail. A petition certified insufficient for lack of the required number of valid signatures may be amended once if the petitioners' committee files a notice of intention to amend it with the clerk within 2 days after receiving the copy of the clerk's certificate and files a supplementary petition upon additional papers within 10 days after receiving a copy of the certificate. This supplementary petition must comply with the requirements of paragraph B, subparagraphs (2) and (3). Within 5 days after it is filed, the clerk shall complete a certificate as to the sufficiency of the petition as amended and promptly send a copy of that certificate to the petitioners' committee by registered mail as in the case of an original petition. If a petition or amended petition is certified insufficient and the petitioners' committee does not elect to amend the petition or request review under subparagraph (2), within the time required, the clerk shall promptly present the clerk's certificate to the municipal legislative body and the certificate is then a final determination as to the sufficiency of the petition.

(2) If a petition has been certified insufficient and the petitioners' committee does not file notice of intention to amend it or if an amended petition has been certified insufficient, the committee, within 2 days after receiving the copy of the certificate, may file a request that it be reviewed by the municipal legislative body. The legislative body shall review the certificate at its next meeting following the filing of the committee's request and approve or disapprove it. This determination is then final as to the sufficiency of the petition.

(3) A final determination as to the sufficiency of a petition is subject to court review. A final determination of insufficiency, even if sustained upon court review, does not prejudice the filing of a new petition for the same purpose. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. When a petition is filed with the clerk under this subsection, the ordinance sought to be reconsidered is suspended from taking effect. This suspension ends when:

(1) There is a final determination of insufficiency of the petition;

(2) The petitioners' committee withdraws the petition;

(3) The council repeals the ordinance; or

(4) Thirty days have elapsed after a vote of the municipality on the ordinance. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The following procedure shall be followed if a petition is determined to be sufficient.

(1) When a petition has been finally determined sufficient, the municipal legislative body shall promptly reconsider the referred ordinance by voting its repeal. If the legislative body fails to repeal the referred ordinance within 30 days after the date the petition was finally determined sufficient, it shall submit the referred ordinance to the voters of the municipality.

(2) The vote of the municipality on a referred ordinance shall be held at least 30 days and not more than one year after the municipal legislative body's final vote on the ordinance. If no regular municipal election is to be held within this period, the legislative body shall provide for a special election; otherwise the vote shall be held at the same time as a regular election occurring within this period, except that the legislative body, in its discretion, may provide for a special election at an earlier date within the prescribed period. Copies of the referred ordinance shall be made available at the polls.

(3) The form of the ballot for the repeal of the ordinance shall be substantially as follows:

"Shall the ordinance entitled '................' be repealed?

YES / / NO / /"

(The voters shall indicate their choice by a cross or check mark placed in the appropriate box opposite the words YES or NO.)

(4) A petition may be withdrawn at any time before the 15th day prior to the day scheduled for a vote of the municipality. The petitioners' committee must file with the municipal clerk a request for withdrawal signed by at least 4 members of the petitioners' committee. Upon filing this request, the petition has no further effect and all proceedings on the petition shall be terminated. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. If a majority of the voters who vote on a referred ordinance vote for its repeal, it is considered repealed upon certification of the election results. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §16 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §16 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Exception. This section does not apply to municipalities whose charters specify different methods of reapportionment.

[ 1987, c. 737, Pt. A, §2; 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A116,C10 (AMD). 1989, c. 104, §§A116,C8,10 (AMD). 2001, c. 537, §1 (AMD). 2001, c. 537, §2 (AFF).



30-A §2504. Circulation of petitions for local initiative

No municipality may enact any charter provision or ordinance prohibiting the circulation of petitions for any local initiative. A petition related to any local initiative, including, without limitation, petitions filed under section 2522, section 2528, subsection 5, the Constitution of Maine, Article IV, Part Third, Section 21, or a municipal charter provision authorizing local initiatives, may be circulated as provided in Title 21-A, section 903-A. [RR 1999, c. 1, §43 (COR).]

SECTION HISTORY

1989, c. 92, §2 (NEW). RR 1999, c. 1, §43 (COR).



30-A §2505. Recall of municipal officials

Except as otherwise provided by the municipality's ordinances or charter, an elected official of a municipality may be recalled from office pursuant to this section. For purposes of this section, "official" has the same meaning as section 2604, subsection 2. [2011, c. 324, §1 (NEW).]

1. Petition for recall. On the written petition pursuant to subsection 5 of a number of voters equal to at least 10% of the number of votes cast in the municipality at the last gubernatorial election, an election must be held to determine the recall of an elected official of that municipality.

[ 2011, c. 324, §1 (NEW) .]

2. Notice of intention. In order to initiate a recall election under subsection 1, the initiator of the petition shall file a notice of intention of recall with the municipal clerk of the municipality. A notice of intention of recall under this subsection must include the name, address and contact information of the person filing the notice and the name and position of the official subject to recall under this section. Only a person registered to vote in the municipality may file a notice of intention of recall under this subsection.

[ 2011, c. 324, §1 (NEW) .]

3. Petition forms. Within 3 business days of receipt of a notice of intention of recall under subsection 2, the municipal clerk shall prepare petition forms for the collection of signatures under subsection 4 and send notice to the initiator of the petition under subsection 2 that the petition forms are available. The municipality may charge the initiator of the petition a reasonable fee for preparing and providing the petition forms under this subsection. A petition form under this subsection must include:

A. At the top of the form, the name and position of the official subject to recall, the name and contact information of the initiator of the petition and the date by which the signatures must be submitted to the municipal clerk under subsection 4; [2011, c. 324, §1 (NEW).]

B. Spaces for each voter's signature, actual street address and printed name; and [2011, c. 324, §1 (NEW).]

C. Space at the bottom of the form for the name, address and signature of the person circulating the petition form. [2011, c. 324, §1 (NEW).]

[ 2011, c. 324, §1 (NEW) .]

4. Collection and submission of signatures. A petition form under subsection 3 may be circulated or signed only by a registered voter of the municipality. A circulator of a petition form shall fill in the information required under subsection 3, paragraph C and sign the form prior to submission of the form to the municipal clerk. The initiator of the petition under subsection 2 shall collect the petition forms from all circulators and submit the signed petition forms to the municipal clerk within 14 days of receipt of notice from the clerk that the petition forms are available under subsection 3. A municipal clerk may not accept a petition form submitted more than 14 days after sending notice of availability to the initiator under subsection 3, and any voter signatures on that form are invalid.

[ 2011, c. 324, §1 (NEW) .]

5. Petition certification and notification. Within 7 business days of receiving petition forms under subsection 4, the municipal clerk shall determine whether the petition forms meet the criteria under subsection 4 and certify the validity of any signatures on the petition forms. If the municipal clerk finds that the number of valid signatures submitted under subsection 4 meets or exceeds the requirements under subsection 1, the clerk shall certify the petition and immediately send notification of the certification to the municipal officers, the initiator of the petition and the official subject to the recall. If the municipal clerk finds the number of valid signatures submitted under subsection 4 does not meet the requirements for a petition under subsection 1, the municipal clerk shall file the petition and the petition forms in the clerk's office and notify the initiator of the petition.

[ 2011, c. 324, §1 (NEW) .]

6. Scheduling recall election. Within 10 business days of certification of the petition under subsection 5, the municipal officers shall schedule a recall election to determine whether the official subject to the recall petition should be recalled. The election must be held no less than 45 days nor more than 75 days after certification of the petition under subsection 5 unless a regular municipal election is scheduled to be held within 90 days of the certification of the petition under subsection 5, in which case the recall election must be held on the date of the regular municipal election. If the municipal officers fail to schedule a recall election within 10 days of certification of the recall petition under subsection 5, the municipal clerk shall schedule the recall election pursuant to the date requirements of this subsection.

[ 2011, c. 324, §1 (NEW) .]

7. Ballots for recall election. If the official subject to the recall does not resign from office within 10 business days of certification of the recall petition under subsection 5, the ballots for the recall election under subsection 6 must be printed. A ballot for a recall election under this section must read:

"Do you authorize the recall of (name of official) from the position of (name of office)?

( ) Yes ( ) No"

[ 2011, c. 324, §1 (NEW) .]

8. Results of recall election. Within 2 business days of a recall election under subsection 6, the municipal clerk shall certify and record the election results and notify the municipal officers of those results. If a majority of voters vote to remove the official, the recall takes effect on the date the election results are recorded pursuant to this subsection.

[ 2011, c. 324, §1 (NEW) .]

9. Limitation of recall. An elected official may be the subject of a recall petition under this section only if the official is convicted of a crime, the conduct of which occurred during the official's term of office and the victim of which is the municipality.

[ 2011, c. 324, §1 (NEW) .]

SECTION HISTORY

2011, c. 324, §1 (NEW).






Subchapter 2: TOWN MEETINGS AND ELECTIONS

30-A §2521. Call of town meeting

Each town meeting shall be called by a warrant. The warrant must be signed by a majority of the selectmen, except as follows. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. First town meeting. The first town meeting shall be called in the manner provided in the act of incorporation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Majority of selectmen. If, for any reason, a majority of the selectmen do not remain in office, a majority of those remaining may call a town meeting.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Petition of 3 voters, if no selectmen. When a town, once organized, is without selectmen, a notary public may call a meeting on the written petition of any 3 voters.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Petition by voters, if selectmen refuse. If the selectmen unreasonably refuse to call a town meeting, a notary public may call the meeting on the written petition of a number of voters equal to at least 10% of the number of votes cast in the town at the last gubernatorial election, but in no case less than 10.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2522. Petition for article in warrant

On the written petition of a number of voters equal to at least 10% of the number of votes cast in the town at the last gubernatorial election, but in no case less than 10, the municipal officers shall either insert a particular article in the next warrant issued or shall within 60 days call a special town meeting for its consideration. [1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2523. Warrant

The warrant for calling any town meeting must meet the following requirements. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Time and place. It shall specify the time and place of the meeting.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Business to be acted upon. It shall state in distinct articles the business to be acted upon at the meeting. No other business may be acted upon.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Notification. It shall be directed to a town constable, or to any resident by name, ordering that person to notify all voters to assemble at the time and place appointed.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Attested copy posted. The person to whom it is directed shall post an attested copy in some conspicuous, public place in the town at least 7 days before the meeting, unless the town has adopted a different method of notification.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Return on warrant. The person who notifies the voters of the meeting shall make a return on the warrant stating the manner of notice and the time when it was given.

A. If an original town meeting warrant is lost or destroyed, the return may be made or amended on a copy of the original warrant. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2524. General town meeting provisions

The following provisions apply to all town meetings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Qualified voter. Every voter in the town may vote in the election of all town officials and in all town affairs.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Moderator elected and sworn. The clerk, or in the clerk's absence a selectman or constable, shall open the meeting by:

A. Calling for the election of a moderator by written ballot; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Receiving and counting the votes for moderator; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Swearing in the moderator. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Moderator presides. As soon as the moderator has been elected and sworn, the moderator shall preside over and supervise the voting at the meeting and may appoint a deputy moderator to assist the moderator. If the moderator is absent or is unable to carry out the duties, the clerk, or in the clerk's absence a selectman or constable, may call for the election of a deputy moderator to act in the absence of the moderator.

A. All persons shall be silent at the moderator's command. A person may not speak before that person is recognized by the moderator. A person who is not a voter in the town may speak at the meeting only with the consent of 2/3 of the voters present.

(1) If any person, after a command for order by the moderator, continues to act in a disorderly manner, the moderator may direct that person to leave the meeting. If the person refuses to leave, the moderator may have that person removed by a constable and confined until the meeting is adjourned. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. When a vote declared by the moderator is immediately questioned by at least 7 voters, the moderator shall make it certain by polling the voters or by a method directed by the municipal legislative body. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The moderator shall serve until the meeting is adjourned. The moderator is subject to the same penalties for neglect of official duty as other town officials. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Votes recorded by clerk. The clerk shall accurately record the votes of the meeting.

A. If the clerk is absent, the moderator shall appoint and swear in a temporary clerk. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Written ballots. The clerk shall prepare the ballots. Ballots shall be of uniform size and color, and must be blank except that 2 squares with "yes" by one and "no" by the other may be printed on them.

The moderator shall ensure that each voter receives only one ballot for each vote taken.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Location of meetings. Town meetings may be held outside the corporate limits of the municipality if the municipal officers determine that there is no adequate facility for the meeting within the municipality. The proposed location must be:

A. Within an adjoining or nearby municipality; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Not more than 25 miles from the corporate limits of the municipality holding the meetings; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Reasonably accessible to all voters of the town. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2525. Annual meeting

1. Officials required to be elected. Each town shall hold an annual meeting at which the following town officials shall be elected by ballot:

A. Moderator; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Selectmen; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. School committee. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Other officials. A town, at a meeting held at least 90 days before the annual meeting, may designate other town officials to be elected by ballot. The election of officials at the last annual town meeting is deemed to be such a designation until the town acts otherwise at a meeting held at least 90 days before the annual meeting at which the election will be held.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 659, (AMD) .]

3. Limitation. A town official may not be elected on a motion to cast one ballot.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 659, (AMD).



30-A §2526. Choice and qualifications of town officials

Unless otherwise provided by charter, the following provisions apply to the choice and qualifications of town officials. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Manner of election. In a town with a population greater than 4,000, according to the last Federal Decennial Census, election shall be by plurality. Except as provided in section 2528, subsection 10, in a town with a population of 4,000 or under, election shall be by majority.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Appointment in writing. The appointment of any town official or deputy must be in writing and shall be signed by the appointing party.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Qualifications. In order to hold a municipal office, a person must be a resident of the State, at least 18 years of age and a citizen of the United States.

A. In order to hold the office of selectman, a person must be a voter in the town in which that person is elected. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Selectmen and overseers. The following provisions apply to selectmen and overseers.

A. A town may determine at a meeting held at least 90 days before the annual meeting whether 3, 5 or 7 will be elected to each board and their terms of office.

(1) Once the determination has been made, it stands until revoked at a meeting held at least 90 days before the annual meeting.

(2) If a town fails to fix the number, 3 shall be elected. If a town fails to fix the term, it is for one year. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. When others have not been elected, the selectmen shall serve as overseers of the poor. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. A selectman may also serve as a member of the board of assessors. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. A town, in electing selectmen and overseers, may designate one of them as chairman of the board.

(1) If no person is designated as chairman, the board shall elect by ballot a chairman from its own membership, before assuming the duties of office. When no member receives a majority vote, the clerk shall determine the chairman by lot. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. If the town fails to fix the compensation of these officials at its annual meeting, they shall be paid $10 each per day for every day actually and necessarily employed in the service of the town. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Assessors. The following provisions apply to assessors.

A. A town may determine at a meeting of its legislative body held at least 90 days before the annual meeting whether a single assessor will be appointed under subparagraph (3) or a board of 3, 5 or 7 will be elected and the term of office of the assessor or assessors. In towns where the municipal legislative body is the town meeting, the determination is effective only if the total number of votes cast for and against the determination equals or exceeds 10% of the number of votes cast in the town at the last gubernatorial election.

(1) Once a determination has been made, it stands until revoked at a meeting held at least 90 days before the annual meeting.

(2) If a town fails to fix the number, 3 shall be elected. If a town fails to fix the term, it is for one year.

(3) When a town has chosen a single assessor under this paragraph, the selectmen shall appoint the assessor for a term not exceeding 5 years. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. In addition to the method provided by paragraph A and notwithstanding the provision of any town charter to the contrary, the municipal officers of any town, or the municipal officers of 2 or more towns acting jointly, may enact an ordinance providing for a single assessor. The municipal officers shall appoint the assessor for a term not exceeding 5 years.

(1) Seven days' notice of the meeting at which the ordinance is to be proposed shall be given in the manner provided for town meetings.

(2) In towns where the municipal legislative body is the town meeting, the ordinance is effective immediately after the next regular town meeting if enacted at least 90 days before the meeting. The ordinance stands until revoked by the municipal legislative body or the municipal officers at a meeting held at least 90 days before the annual town meeting. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. When a town has not elected a full board of assessors, the selectmen shall serve as assessors as provided in Title 36, section 703. A selectman who is an assessor pursuant to this paragraph and Title 36, section 703 or any person who serves as both a selectman and a tax assessor may resign the position of assessor without resigning the office of selectman. The position of assessor must then be filled by appointment pursuant to section 2602, subsection 2. A person elected to the State Legislature who resigns the position of assessor pursuant to this paragraph may continue to serve concurrently as selectman and member of the State Legislature. If a person who is serving in the State Legislature or in another office incompatible with the position of assessor resigns the position of assessor pursuant to this paragraph before that person has performed any duties as tax assessor, that person may not be deemed to have vacated the previously held position of State Legislator or other office that is incompatible with the office of assessor. [2003, c. 234, §1 (AMD).]

D. A town, if it elects a board of assessors, may designate one member as chairman of the board.

(1) If no person is designated as chairman, the board shall elect by ballot a chairman from its own membership, before assuming the duties of office. When no member receives a majority vote, the clerk shall determine the chairman by lot. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. If the town fails to fix the compensation of assessors at its annual meeting, they shall be paid $10 each per day for every day actually and necessarily employed in the service of the town. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. This subsection does not apply to any municipality which is incorporated into a primary assessing area. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. Notwithstanding any other law when a vacancy occurs on an elected board of assessors, the municipal officers shall fill that vacancy as provided in section 2602, subsection 2. [1991, c. 270, §2 (NEW).]

[ 2003, c. 234, §1 (AMD) .]

6. Board of assessment review. The following provisions apply to a board of assessment review.

A. Any municipality may adopt a board of assessment review at a meeting of its legislative body held at least 90 days before the annual meeting. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The board of assessment review consists of 3 members and 2 alternates appointed by the selectmen. The municipality, when adopting such a board, may fix the compensation of the members. Initially, one member must be appointed for one year, one member for 2 years and one member for 3 years, and one of the alternates must be appointed for one year and one alternate for 2 years. Thereafter, the term of each new member or alternate is 3 years. [1991, c. 235, (AMD).]

C. Any town adopting a board of assessment review may discontinue the board by vote in the same manner and under the same conditions as in adopting the board. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Municipalities may provide by ordinance for a board of assessment review consisting of 5 or 7 members and up to 3 alternates. The terms of office of members and alternates may not exceed 5 years and initial appointments must be such that the terms of office of no more than 2 members or alternates will expire in any single year. [1991, c. 235, (AMD).]

E. Any town, by ordinance, may designate a board of appeals appointed under section 2691 as the board of assessment review. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. A board of assessment review shall annually elect from its membership a chairman and a secretary. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. The procedure of a board of assessment review is governed by section 2691, subsection 3. [2003, c. 510, Pt. A, §26 (AMD).]

H. This subsection does not apply to any municipality which is incorporated into a primary assessing area. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2003, c. 510, Pt. A, §26 (AMD) .]

7. Road commissioners. The following provisions apply to road commissioners.

A. A town may determine at a meeting held at least 90 days before the annual meeting whether one or more road commissioners will be chosen and the term of office which may not exceed 3 years.

(1) Once the determination has been made, it stands until revoked at a meeting held at least 90 days before the annual meeting.

(2) If a town fails to fix the number, one shall be chosen. If a town fails to fix the term, it is one year. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A road commissioner appointed by the selectmen may be removed from office for cause by the selectmen. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The board of selectmen may act as a board of road commissioners. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Treasurers and tax collectors. Treasurers and tax collectors of towns may not simultaneously serve as municipal officers or as elected or appointed assessors until they have completed their duties and had a final settlement with the town.

A. The same person may serve as treasurer and tax collector of a municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2009, c. 57, §1 (AMD) .]

9. Sworn in. Before assuming the duties of office, a town official or deputy shall be sworn by the moderator in open town meeting, by the clerk, or by any other person authorized by law to administer an oath, including a notary public or dedimus justice.

A. Unless the oath is administered in the clerk's presence, the person who administers it shall give the official or deputy sworn a certificate, which must be returned to the clerk for filing. The certificate must state:

(1) The name of the official or deputy sworn;

(2) The official's or deputy's office;

(3) The name of the person who administered the oath; and

(4) The date when the oath was taken. [2003, c. 510, Pt. A, §27 (RPR).]

B. The clerk shall be sworn to accurately record the votes of town meetings and to discharge faithfully all the other duties of that office, until another clerk is elected and sworn. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. After the town meeting, the clerk shall immediately issue a warrant directed to a constable containing the names of persons chosen for office who have not been sworn.

(1) The constable shall immediately summon the named persons to appear before the clerk within 7 days from the time of notice to take the oath of office.

(2) The constable shall make a return immediately to the clerk.

(3) The town shall pay the constable a reasonable compensation for these services. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The clerk shall record the election or appointment of each official or deputy, including the clerk's own, and the other information specified in paragraph A. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. A record by the clerk that a person was sworn for a stated town office is sufficient evidence that the person was legally sworn for the office. The entire oath need not be recorded. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2003, c. 510, Pt. A, §27 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A17,C8,10, D3 (AMD). 1991, c. 235, (AMD). 1991, c. 270, §§1,2 (AMD). 2003, c. 234, §1 (AMD). 2003, c. 510, §§A26,27 (AMD). 2009, c. 57, §1 (AMD).



30-A §2527. Alternative nomination procedure

When any town accepts this section at a meeting held at least 90 days before the annual meeting, the following provisions apply to the nomination of all town officials required by section 2525 to be elected by ballot, except for the moderator, and to the nomination of any other officials which the town designates by a separate article in the warrant at the time of acceptance. No change may be made thereafter in the nomination of town officials, except at a meeting held at least 90 days before the annual meeting. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Nomination papers; certificate of political caucus. The nomination of candidates for any office shall be by nomination papers or certificate of political caucus as provided in section 2528, subsection 4.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Attestation and posting. The names of candidates nominated and the office for which they are nominated shall be attested by the clerk and posted at least 7 days before town meeting.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2528. Secret ballot

The following provisions govern a town's use of a secret ballot for the election of town officials or for municipal referenda elections. A vote by secret ballot takes precedence over a vote by any other means at the same meeting. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Acceptance by town. When any town accepts this section at a meeting held at least 90 days before the annual meeting, the provisions of this section apply to the election of all town officials required by section 2525 to be elected by ballot, except the moderator, who shall be elected as provided in section 2524, subsection 2.

A. The provisions of this section relating to the nomination of town officials by political caucus apply only when a town separately accepts those provisions at a meeting held at least 90 days before the annual meeting. If any town accepts those provisions, they remain effective until the town votes otherwise. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A town may accept only the provisions of subsection 4, relating to the nomination of town officials, as provided in section 2527. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Designation, number and terms of officials. At the time of acceptance, the town shall determine, by a separate article in the warrant, which other officials are to be elected according to this section, and may determine the number and terms of selectmen, assessors and overseers according to section 2526.

A. After the determination under this subsection, a town may not change the designation, number or terms of town officials, except at a meeting held at least 90 days before the annual meeting. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Voting place specified; polls. The warrant for a town meeting for the election of officials must specify the voting place, which must be in the same building or a building nearby where the meeting is to be held. The warrant for a town meeting for the election of officials that occurs at the same time as voting in federal, state or county elections, but not at the same time as a town meeting held for other purposes, may specify the same voting places as those used by the town for federal, state or county elections. The warrant must specify the time of opening and closing the polls, which must be kept open at least 4 consecutive hours.

A. In the warrant for a town meeting under this section, the municipal officers may designate the date of the election and designate another date within 14 days of the date set for elections as the time for considering the other articles of business in the warrant. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2003, c. 569, §1 (AMD) .]

4. Nomination papers; caucuses. The nomination for any office shall be made by nomination papers or by political caucus as provided in this subsection.

A. The municipal clerk shall make nomination papers available to prospective candidates during the 40 days before the filing deadline. Before issuing nomination papers, the clerk must complete each sheet by writing in the name of the candidate and the title and term of office being sought.

(1) Nomination papers must be signed by the following number of voters based on the population of the town according to the last Federal Decennial Census of the United States:

(a) Not less than 3 nor more than 10 in towns with a population of 200 or less;

(b) Not less than 10 nor more than 25 in towns with a population of 201 to 500; and

(c) Not less than 25 nor more than 100 in towns with a population of more than 500.

(2) Each voter who signs a nomination paper shall add the voter's residence with the street and number, if any. The voter may sign as many nomination papers for each office as the voter chooses, regardless of the number of vacancies to be filled. [1995, c. 102, §1 (AMD).]

B. At the end of the list of candidates for each office, there must be left as many blank spaces as there are vacancies to be filled in which a voter may write in the name and, if residence in the municipality is not a requirement to hold office, municipality of residence of any person for whom the voter desires to vote. A sticker may not be used to vote for a write-in candidate in any municipal election other than a primary election. [1991, c. 83, §1 (AMD).]

C. Completed nomination papers or certificates of political caucus nomination must be filed with the clerk during business hours by the 45th day prior to election day. They must be accompanied by the written consent of the person proposed as a candidate agreeing:

(1) To accept the nomination if nominated;

(2) Not to withdraw; and

(3) If elected at the municipal election, to qualify as such municipal officer.

When these papers and certificates are filed, the clerk shall make them available to public inspection under proper protective regulations. The clerk shall keep them in the office for 6 months. [1993, c. 608, §6 (AMD).]

D. A nomination paper or a certificate of political caucus nomination that complies with this section is valid unless a written objection to it is made to the municipal officers by the 43rd day prior to election day.

(1) If an objection is made, the clerk shall immediately notify the candidate affected by it.

(2) The municipal officers shall determine objections arising in the case of nominations. Their decision is final. [1993, c. 608, §6 (AMD).]

E. Notwithstanding this subsection, when the municipal officers determine to fill a vacancy under section 2602, which must be filled by election, the municipal officers may designate a shorter time period for the availability of nomination papers, but not less than 10 days before the filing deadline, and may designate a shorter time period for the final date for filing nomination papers, but not less than the 14th day before election day. Notice of the designation shall be posted in the same place or places as town meeting warrants are posted and local representatives of the media shall be notified of the designation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1995, c. 102, §1 (AMD) .]

5. Referendum questions. By order of the municipal officers or on the written petition of a number of voters equal to at least 10% of the number of votes cast in the town at the last gubernatorial election, but in no case less than 10, the municipal officers shall have a particular article placed on the next ballot printed or shall call a special town meeting for its consideration. A petition or order under this subsection is subject to the filing provisions governing nomination papers under subsection 4.

The municipal officers shall hold a public hearing on the subject of the article at least 10 days before the day for voting on the article. At least 7 days before the date set for the hearing, the municipal officers shall give notice of the public hearing by having a copy of the proposed article, together with the time and place of hearing, posted in the same manner required for posting a warrant for a town meeting under section 2523. The municipal officers shall make a return on the original notice stating the manner of notice and the time it was given.

A. The requirement for public hearing is not a prerequisite to the valid issuance of any bond, note or other obligation of a municipality authorized to borrow money by vote under any such particular article. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. If a particular article to be voted on by secret ballot requests an appropriation of money by the municipality, the article, when printed in the warrant and on the ballot, must be accompanied by a recommendation of the municipal officers.

(1) If by town meeting vote or charter provision, a budget committee has been established to review proposed town expenditures, the recommendations of the budget committee shall be printed in addition to those of the municipal officers.

(2) If the action affects the school budget, a recommendation by the school board shall be printed in addition to those of the municipal officers and the budget committee, if any. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. If the warrant for a town meeting contains only articles for the election of the moderator and one or more referendum questions to be voted on by secret ballot, the municipal officers may specify the same voting places as those used by the town for federal, state or county elections. [2003, c. 569, §2 (NEW).]

[ 2003, c. 569, §2 (AMD) .]

6. Ballots, specimen ballots and instruction cards. The clerk shall prepare ballots, specimen ballots and instruction cards according to the following provisions.

A. The ballot shall contain the names of properly nominated candidates arranged under the proper office designation in alphabetical order by last name. It may contain no other names. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. At the end of the list of candidates for each office, there must be left as many blank spaces as there are vacancies to be filled in which a voter may write in the name and, if residence in the municipality is not a requirement to hold office, municipality of residence of any person for whom the voter desires to vote. A sticker may not be used to vote for a write-in candidate in any municipal election other than a primary election. [1991, c. 83, §2 (AMD).]

C. Any question or questions required by law to be submitted to a vote shall be printed either below the list of candidates or on a separate ballot from the ballot listing candidates. If a separate ballot is used, this ballot must be a different color than the ballot listing candidates. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. A square shall be printed at the left of the name of each candidate, and 2 squares shall be printed at the left of any question submitted with "yes" above one and "no" above the other, so that a voter may designate the voter's choice clearly by a cross mark (X) or a check mark ( ). [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Words of explanation such as "Vote for one" and "Vote yes or no" may be printed on the ballot. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Ballots must be uniform in size. On the ballot must appear "Official Ballot for the Town of ....," the date of election and a facsimile of the signature of the clerk. [1993, c. 608, §7 (AMD).]

G. A sufficient number of ballots shall be printed, photocopied or otherwise mechanically reproduced and furnished, and a record of the number shall be kept by the clerk. The printed ballots shall be packaged in convenient blocks so that they may be removed separately. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. Ten or more specimen ballots printed on paper of a distinctive color without the endorsement of the clerk shall be provided. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

I. Instruction cards containing the substance of Title 21-A, sections 671 to 674, 681, 682, 692 and 693, to guide voters in obtaining and marking ballots and to inform them of penalties for improper conduct shall be printed. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

J. The ballots and specimen ballots shall be packed in sealed packages with marks on the outside specifying the number of each enclosed. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

K. When voting machines are used, the clerk shall prepare and furnish ballot labels that comply, as nearly as practicable, with the provisions of this section which apply to ballots. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1993, c. 608, §7 (AMD) .]

6-A. Candidate withdrawal; new ballots. The following provisions govern the withdrawal of a candidate from an elective race.

A. A candidate may withdraw from an elective race by notifying the municipal clerk in writing of the candidate's intent to withdraw and the reason for withdrawal at least 45 days before the election. This notice must be signed by the candidate and must be notarized. [1993, c. 608, §8 (NEW).]

B. Within the 45-day period before an election, the municipal clerk may allow a candidate to withdraw from an elective race. A candidate who requests to withdraw within the 45-day period before an election shall notify the municipal clerk in writing of the candidate's intent to withdraw and the reason for withdrawal. This notice must be signed by the candidate and must be notarized. [1993, c. 608, §8 (NEW).]

C. The municipal clerk shall ensure that new ballots are produced, if necessary, to reflect the withdrawal of a candidate from an elective race. [1993, c. 608, §8 (NEW).]

[ 1993, c. 608, §8 (NEW) .]

6-B. Inspection of ballots in an election. Upon receipt of a package or box containing absentee ballots for an election, the municipal clerk may open the sealed package or box of ballots and verify that the ballots do not contain any errors and that the correct number of ballots has been received. The clerk may then proceed to issue absentee ballots in response to pending requests. Upon receipt of a package or box containing regular ballots for an election, the clerk may open, in the presence of one or more witnesses, the sealed package or box of ballots and verify that the ballots do not contain any errors and that the correct number of ballots has been received. Ballots to be used for testing electronic tabulating devices may be removed at this time and immediately marked with the word "TEST" across the front side of the ballot in black or blue indelible ink. The clerk shall keep a record of the number of ballots used for testing purposes and seal the record with the test ballots in a container labeled "TEST BALLOTS" at the conclusion of the testing. The clerk shall then reseal the package or box of regular ballots and secure the package or box of ballots until election day, when it is delivered to the warden at the polling place.

[ 2007, c. 19, §1 (NEW) .]

7. Specimen ballot posted. At least 4 days before the election, the clerk shall have posted in one or more conspicuous, public places a specimen ballot or a list, substantially in the form of a ballot, containing the name and office designation of each candidate.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Ballot clerks. Before the polls are opened, the selectmen shall appoint the necessary number of ballot clerks as provided in Title 21-A, section 503. When there are vacancies after the polls are opened, the moderator shall appoint replacement clerks. The ballot clerks shall be sworn before assuming their duties.

A. On election day, before the polls are opened, the clerk shall deliver the ballots to the ballot clerks and shall post an instruction card at each voting compartment and at least 3 instruction cards and 5 specimen ballots in the voting room outside the guardrail enclosure. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The ballot clerks shall give a receipt to the clerk for the ballots received by them. The clerk shall keep the receipt in the clerk's office for 6 months. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Ballots may not be delivered to the voters until the moderator has been elected. The moderator may appoint a qualified person to act as temporary moderator during a temporary absence from the polling place. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The selectmen shall prepare a duplicate incoming voting list for the use of the ballot clerks. The law pertaining to incoming voting lists applies equally to duplicate incoming voting lists. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. After votes counted, ballots delivered to clerk. After the ballot clerks have counted and tabulated the votes cast, the moderator shall deliver the ballots to the clerk who shall seal them in a suitable package and keep them in the clerk's office for 2 months.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

10. Election by plurality vote; tie vote. Election must be by plurality vote. In the case of a tie vote, the meeting must be adjourned to a day certain, when ballots are again cast for the candidates tied for the office in question, unless all but one tied candidate withdraw from a subsequent election by delivering written notice of withdrawal signed by the candidate and notarized to the municipal offices within the 7-day period following the election. After the 7-day period has expired, the municipal officers shall call a run-off election between the remaining candidates by posting a warrant in the manner required for calling a town meeting. If only one candidate remains, that candidate is declared the winner and sworn into office.

If the meeting is adjourned sine die before a tie vote is resolved or the tie vote is discovered after the meeting adjourns sine die and more than one candidate remains, a new meeting must be called to conduct a run-off election by the method described in this subsection.

[ 1997, c. 733, §1 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A18-20,C8, C10 (AMD). 1991, c. 83, §§1,2 (AMD). 1991, c. 323, (AMD). 1993, c. 608, §§6-8 (AMD). 1995, c. 13, §1 (AMD). 1995, c. 102, §1 (AMD). 1997, c. 733, §1 (AMD). 2003, c. 569, §§1,2 (AMD). 2007, c. 19, §1 (AMD).



30-A §2529. Absentee ballots

If a town has accepted section 2528, absentee ballots may be cast at all regular and special elections to which section 2528 applies, including elections for town meeting members where the representative town meeting form of government is used. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Procedure. The absentee voting procedure outlined in Title 21-A shall be used, except that the clerk shall perform the duties of the Secretary of State.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Absentee ballot. The absentee ballot requirements of Title 21-A, section 752 apply.

[ 1993, c. 608, §9 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 608, §9 (AMD).



30-A §2530. Ballot inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 608, §10 (RP).



30-A §2530-A. Candidate's inspection of ballots and incoming voting lists

This section provides for the preliminary inspection of ballots and incoming voting lists cast in any election for municipal office. Inspection procedures for other offices do not apply to elections for municipal office. [2011, c. 255, §3 (AMD).]

If a candidate other than a declared winner in an election applies in writing to the municipal clerk within 5 days after the result of a city election or an election under section 2528 has been declared, the municipal clerk shall permit the candidate or the candidate's agent, after payment of any fee required under subsection 9, to inspect the ballots and incoming voting lists under proper protective regulations for the purpose of determining whether or not to request a recount under section 2531-B. The final day of the 5-day period ends at the close of regular business hours in the office of the municipal clerk. The candidate requesting the inspection may request a random or complete inspection of the ballots and incoming voting lists. [2011, c. 255, §3 (AMD).]

Any inspection of ballots and incoming voting lists is subject to the following provisions. [1993, c. 608, §11 (NEW).]

1. Notice. The inspection may be permitted only after written notice by the municipal clerk to:

A. The ward officers who signed the election returns in a city or the moderator in a town; and [1993, c. 608, §11 (NEW).]

B. All candidates for the office specified in the application. [1993, c. 608, §11 (NEW).]

This notice must state the time and place of the inspection and provide the persons listed in paragraphs A and B with a reasonable opportunity to be present and heard in person or to be represented by counsel.

[ 1993, c. 608, §11 (NEW) .]

2. When deposit is required.

[ 2011, c. 255, §4 (RP) .]

3. Amount of deposit.

[ 2011, c. 255, §4 (RP) .]

4. Forfeiture or refund of deposit.

[ 2011, c. 255, §4 (RP) .]

5. Time of inspection. The inspection must be held within 5 days after the municipal clerk receives the written application requesting an inspection.

[ 1993, c. 608, §11 (NEW) .]

6. Packages resealed. After each inspection, the municipal clerk shall reseal the packages of ballots and the incoming voting lists and shall note the fact and date of inspection on them.

[ 1993, c. 608, §11 (NEW) .]

7. Candidate defined. As used in this section and section 2531-A, "candidate" means any person who has received at least one vote for the municipal office in question.

[ 1993, c. 608, §11 (NEW) .]

8. Calculation of time. The periods established in this section must be calculated according to the Maine Rules of Civil Procedure, Rule 6(a). The final day of any period calculated pursuant to this section ends at the close of regular business hours in the office of the municipal clerk. Actions required to be taken by the end of a day certain that are taken after the close of regular business hours in the office of the municipal clerk on the day certain are not timely.

[ 1993, c. 608, §11 (NEW) .]

9. Municipal clerk may assess fee. The municipal clerk may assess a fee for the inspection of ballots as provided in this section. The fee may not exceed the actual costs to administer the inspection of ballots conducted in accordance with this section.

[ 2011, c. 255, §5 (NEW) .]

SECTION HISTORY

1993, c. 608, §11 (NEW). 2011, c. 255, §§3-5 (AMD).



30-A §2531. Recount hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 608, §12 (RP).



30-A §2531-A. Recount hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 608, §13 (NEW). 1999, c. 712, §1 (AMD). 2011, c. 255, §6 (RP).



30-A §2531-B. Recount of an election for office

A recount for an election for municipal office must be performed by a municipal clerk or the clerk's designee pursuant to the provisions of Title 21-A, section 737-A and the rules adopted pursuant to Title 21-A, section 737-A, except that the provisions of Title 21-A, section 737-A, subsections 1, 5 and 12 and the duties of the State Police do not apply to this section. Except for the municipal clerk or the municipal clerk's designee, an election official as defined in Title 21-A, section 1, subsection 14 or an official of a municipal police department performing an official duty in a recount, an employee or elected official of the municipality or a candidate in an election may not participate in a recount of that election under this section. [2011, c. 255, §7 (NEW).]

1. When deposit is required. A deposit is not required if the percentage difference shown by the official tabulation is equal to or less than:

A. Two and one-half percent, if the combined vote for the candidates is 1,000 or less; [2011, c. 255, §7 (NEW).]

B. Two percent, if the combined vote for the candidates is 1,001 to 5,000; or [2011, c. 255, §7 (NEW).]

C. One and one-half percent, if the combined vote for the candidates is 5,001 or over. [2011, c. 255, §7 (NEW).]

For purposes of this subsection, "percentage difference" means the difference between the percentage of the total votes for an office received by the candidate requesting a recount and the percentage of the total votes for that office received by the nearest winning candidate.

[ 2011, c. 255, §7 (NEW) .]

2. Amount of deposit. The amount of the deposit is determined by the clerk of the municipality and must be 50% of the reasonable estimate of the cost to the municipality performing the recount.

[ 2011, c. 255, §7 (NEW) .]

3. Forfeiture or refund of deposit. All deposits required by this section must be made with the municipal clerk when a recount is requested by a losing candidate or an undeclared write-in candidate. This deposit, made by the candidate requesting the recount, is forfeited to the municipality if a subsequent recount fails to change the result of the election. If a recount changes the result of the election, the deposit must be returned to the candidate who paid the deposit. After the completion of the recount, if the recount has not changed the result of the election, the municipality shall calculate the actual cost of the procedure. If the deposit was greater than the actual cost, the overpayment must be refunded to the candidate. If the actual cost was greater than the deposit, the candidate shall pay the remainder of the actual cost to the municipality. A candidate who is not required to pay a deposit pursuant to subsection 1 may not be charged for the recount regardless of whether the procedure changes the result of the election.

[ 2011, c. 255, §7 (NEW) .]

SECTION HISTORY

2011, c. 255, §7 (NEW).



30-A §2532. Referendum recount procedure

In the case of a referendum, a recount must be granted upon written application of 10% or 100, whichever is less, of the persons whose names were checked on the voting list at any town referendum or ballot question under section 2105 or 2528, or any city referendum. The time limits, rules and all other matters applying to candidates under section 2531-B apply equally to applicants for the recount. Except as otherwise provided in this section, the method of conducting a referendum recount is governed by Title 21-A, section 737-A. [2011, c. 255, §8 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 608, §14 (AMD). 2011, c. 255, §8 (AMD).



30-A §2533. Title to municipal office

Within 30 days after election day, a person who claims to have been elected to any municipal office may proceed against another who claims title to the office by the following procedure. [1993, c. 608, §15 (AMD).]

1. Procedure. The person must bring a complaint in the Superior Court alleging the facts upon which the person relies in maintaining the action. The action must be brought in the county in which the defendant resides. The court shall hear and decide the case as soon as reasonably possible.

[ 1993, c. 473, §42 (NEW); 1993, c. 473, §46 (AFF) .]

2. Appeal procedure. The party against whom the judgment is rendered may appeal to the Supreme Judicial Court within 10 days after entry of the judgment. The appellant must file the required number of copies of the record with the clerk of courts within 20 days after filing the notice of appeal. Within 30 days after the notice of appeal is filed, the parties must file briefs with the clerk of courts. As soon as the records and briefs have been filed, the court shall immediately consider the case and shall issue its decision as soon as reasonably possible. Final judgment must be entered accordingly.

[ 1993, c. 473, §42 (NEW); 1993, c. 473, §46 (AFF) .]

3. Court to issue order. As soon as final judgment has been rendered, the Superior Court, on request of the prevailing party, shall issue an order to the party unlawfully claiming or holding the office, commanding that party to immediately surrender it to the person who has been adjudged lawfully entitled to it, together with all the records and property connected with it. The prevailing party may assume the duties of the office as soon as the term begins.

[ 1993, c. 473, §42 (NEW); 1993, c. 473, §46 (AFF) .]

4. Costs. The court shall allow costs to the prevailing party as the court determines reasonable and just.

[ 1993, c. 473, §42 (NEW); 1993, c. 473, §46 (AFF) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 473, §42 (AMD). 1993, c. 473, §46 (AFF). 1993, c. 608, §15 (AMD).






Subchapter 3: CITY ELECTIONS

30-A §2551. Warrant or notice for city election

Except as otherwise required by municipal charter, each city election must be called by a warrant or by a notice of election posted in compliance with Title 21-A, section 621-A. The warrant must meet the requirements listed in Title 21-A, section 622-A. [2005, c. 59, §2 (AFF); 2005, c. 59, §1 (RPR).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2005, c. 59, §2 (AFF). 2005, c. 59, §1 (RPR).



30-A §2552. Designation of officials

1. Assessors and assistant assessors. The following provisions apply to assessors and their assistants.

A. Assessors and their assistants shall be chosen annually on the 2nd Monday of March to serve for one year and until others are chosen and qualified in their places, unless the city charter provides otherwise. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. In addition to the assistant assessors chosen under a city charter, the municipal officers may authorize the assessors to appoint any necessary assistants to serve during the municipal year in which they are appointed. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Notwithstanding the provisions of any city charter to the contrary, the city council, by ordinance, may provide for a single assessor whose powers and duties are the same as for towns, and who is appointed for a term not exceeding 5 years. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Board of assessment review. The following provisions apply to a board of assessment review.

A. Any city choosing a single assessor may adopt a board of assessment review by vote of the city council at least 90 days before the annual city election. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 104, Pt. D, §4 (AMD).]

B. The board of assessment review shall consist of 3 members appointed by the city council. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The city council, when adopting a board of assessment review, may fix the compensation of the board's members. One member shall be appointed for one year, one member for 2 years and one member for 3 years. Thereafter, the term of each new member is 3 years. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Any city adopting a board of assessment review may discontinue the board by vote of the city council at least 90 days before the annual city election, in which case the board ceases to exist at the end of the municipal year. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 104, Pt. D, §5 (AMD).]

E. Cities with a population of 5,000 or more may provide by ordinance for a board of assessment review consisting of 5 or 7 members. The terms of office of members must not exceed 5 years and initial appointments must be such that the terms of office of no more than 2 members will expire in any single year. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. This subsection does not apply in any city which is incorporated into a primary assessing area. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 104, Pt. D, §§4, 5 (AMD) .]

3. Constable. When a vacancy occurs in the office of constable, the municipal officers may appoint a qualified person to fill the vacancy for the remainder of the term.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Warden and clerk. A warden and clerk for each ward shall be elected by secret ballot at the regular election of municipal officers.

A. They shall assume the duties of office on the Monday following election. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. They shall hold office for one year and until others are chosen and qualified in their places. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Officials elected by aldermen and common council. In the election of any official by the board of aldermen or jointly by the aldermen and common council in which the mayor has a right to give a deciding vote, if the candidates have an equal number of votes, the mayor shall determine which of them is elected.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Officials appointed by the municipal officers. Whenever appointments to office are made by the municipal officers, they shall be made by the mayor with the consent of the aldermen and may be removed by the mayor.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10,D4,5 (AMD).



30-A §2553. Nomination to city office by petition

A person may be nominated to any city office by nomination petition following the procedure prescribed by Title 21-A, chapter 5, subchapter II. A person seeking nomination under this section may use a political designation only if permitted by the city charter. The petition and consent must be filed with the clerk at least 14 days before election day. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2554. Ballots, specimen ballots and instruction posters

Except as otherwise provided by its charter, the ballots, specimen ballots and instruction posters for use in a city election are governed by the following provisions. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Prepared by clerk. The clerk shall prepare, at the city's expense, the ballots, specimen ballots and instruction posters for use in a city election a reasonable time and as nearly as practicable before each election, in accordance with section 2528, subsection 6.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

1-A. Inspection of ballots in an election. The municipal clerk may inspect ballots in accordance with section 2528, subsection 6-B.

[ 2007, c. 19, §2 (NEW) .]

2. Write-in votes. In any city election, a voter may write in the name and municipality of residence of any person for whom the voter desires to vote in the blank space provided at the end of the list of candidates for office. A sticker may not be used to vote for a write-in candidate in any city election other than a primary election.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §21 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Specimen ballots and instruction posters. At least 4 days before election day, the clerk shall post a specimen ballot in one or more conspicuous, public places in each ward. Before the election, the clerk shall publish a composite specimen ballot containing the names of all the nominees in a newspaper having general circulation in the city. On election day, when the polls are opened, the clerk shall post an instruction poster in each voting booth, and 3 instruction posters and 5 specimen ballots in the voting room outside the guardrail enclosure.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A21,C8,C10 (AMD). 2007, c. 19, §2 (AMD).



30-A §2555. Election by plurality

In a city election, unless otherwise provided by municipal charter, the person who receives a plurality of the votes cast for election to any office is elected to that office. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2556. Recount; challenge for office

Sections 2531-B to 2533 apply in a city and govern recounts of elections for office, referenda and the procedure for challenging a person who claims title to an office. [2011, c. 255, §9 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 608, §16 (AMD). 2011, c. 255, §9 (AMD).









Chapter 123: MUNICIPAL OFFICIALS

Subchapter 1: GENERAL PROVISIONS

30-A §2601. Appointment and term of officials; generally

1. Appointment of officials and employees. Except where specifically provided by law, charter or ordinance, the municipal officers shall appoint all municipal officials and employees required by general law, charter or ordinance and may remove those officials and employees for cause, after notice and hearing.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Term of officials. Unless otherwise specified, the term of all municipal officials is one year.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2601-A. Appointment of code enforcement officers

Municipal officers may appoint code enforcement officers trained and certified in accordance with section 4451 to serve for fixed terms of one year or more, and may remove those code enforcement officers only for cause after notice and hearing. Compensation for code enforcement officers is determined by the municipal officers and paid by the respective municipalities. [1993, c. 222, §1 (NEW).]

Code enforcement officers need not be residents of the municipality for which they are appointed. [1993, c. 222, §1 (NEW).]

SECTION HISTORY

1993, c. 222, §1 (NEW).



30-A §2602. Vacancy in municipal office

1. When vacancy exists. A vacancy in a municipal office may occur by the following means:

A. Nonacceptance; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Resignation; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Death; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Removal from the municipality; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Permanent disability or incompetency; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Failure to qualify for the office within 10 days after written demand by the municipal officers; [2011, c. 324, §2 (AMD).]

G. Failure of the municipality to elect a person to office; or [2011, c. 324, §3 (AMD).]

H. Recall pursuant to section 2505. [2011, c. 324, §4 (NEW).]

[ 2011, c. 324, §§2-4 (AMD) .]

2. Vacancy in office other than selectman or school committee. When there is a vacancy in a town office other than that of selectman or school committee, the selectmen may appoint a qualified person to fill the vacancy.

[ 1991, c. 270, §3 (AMD) .]

3. Vacancy in office of selectman. When there is a vacancy in the office of selectman, the selectmen may call a town meeting to elect a qualified person to fill the vacancy.

[ 1991, c. 270, §3 (AMD) .]

4. Vacancy in school committee. A vacancy in a municipality's school committee shall be filled as provided in Title 20-A, section 2305, subsection 4.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Person appointed qualifies. The person appointed to fill a vacant office must qualify in the same manner as one chosen in the regular course of municipal activity.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Home rule authority. Under its home rule authority, a municipality may apply different provisions governing the existence of vacancies in municipal offices and the method of filling those vacancies as follows:

A. Any change in the provisions of this section relating to a school committee must be accomplished by charter; and [1993, c. 369, §1 (AMD).]

B. Any change in the provisions of this section relating to any other municipal office may be accomplished by charter or ordinance. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1993, c. 369, §1 (AMD) .]

7. Authority to act. Words in any statute, charter or ordinance giving authority to 3 or more persons authorize a majority to act when the statute, charter or ordinance does not otherwise specify. Notwithstanding any law to the contrary, a vacancy on an elected or appointed municipal or quasi-municipal body does not in itself impair the authority of the remaining members to act unless a statute, charter or ordinance expressly prohibits the municipal or quasi-municipal body from acting during the period of any vacancy and does not in itself affect the validity of any action no matter when taken.

[ 2007, c. 396, §3 (NEW); 2007, c. 396, §4 (AFF) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 270, §3 (AMD). 1993, c. 369, §1 (AMD). 2007, c. 396, §3 (AMD). 2007, c. 396, §4 (AFF). 2011, c. 324, §§2-4 (AMD).



30-A §2603. Deputy officials

The clerk, treasurer and collector of a municipality may each appoint in writing one or more qualified persons as deputies. [1995, c. 57, §1 (AMD).]

1. Sworn and oath recorded. Before assuming the duties of office, the deputy must be sworn and the fact of the oath recorded as provided in section 2526, subsection 9.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Term; duties. The deputy serves at the will of the appointing official. The deputy may perform any of the duties of office prescribed by the appointing official.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Bond liability. The appointing official and the surety on the official's bond are liable for all acts and omissions of the official's deputy.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Absence. If the clerk, treasurer or tax collector fails to do so, the municipal officers may appoint a deputy to act during any absence.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 57, §1 (AMD).



30-A §2604. Definitions

As used in section 2605, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Body. "Body" means the governing unit of a municipality or county, and any subunit of government of a municipality or county, including, but not limited to, agencies, authorities, boards, commissions and offices.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Official. "Official" means any elected or appointed member of a municipal or county government or of a quasi-municipal corporation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Quasi-municipal corporation. "Quasi-municipal corporation" means any governmental unit embracing a portion of a municipality, a single municipality or several municipalities which is created by law to deliver public services but which is not a general purpose governmental unit. This definition includes, but is not limited to, utility districts under the jurisdiction of the Public Utilities Commission and school administrative districts.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2605. Conflicts of interest

Certain proceedings of municipalities, counties and quasi-municipal corporations and their officials are voidable and actionable according to the following provisions. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Voting. The vote of a body is voidable when any official in an official position votes on any question in which that official has a direct or an indirect pecuniary interest.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Contracts. A contract, other than a contract obtained through properly advertised bid procedures, made by a municipality, county or quasi-municipal corporation during the term of an official of a body of the municipality, county or quasi-municipal corporation involved in the negotiation or award of the contract who has a direct or an indirect pecuniary interest in it is voidable, except as provided in subsection 4.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Restrain proceedings. The Superior Court may restrain proceedings in violation of this section on the application of at least 10 residents of the municipality, county or area served by the quasi-municipal corporation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Direct or indirect pecuniary interest. In the absence of actual fraud, an official of a body of the municipality, county government or a quasi-municipal corporation involved in a question or in the negotiation or award of a contract is deemed to have a direct or indirect pecuniary interest in a question or in a contract where the official is an officer, director, partner, associate, employee or stockholder of a private corporation, business or other economic entity to which the question relates or with which the unit of municipal, county government or the quasi-municipal corporation contracts only where the official is directly or indirectly the owner of at least 10% of the stock of the private corporation or owns at least a 10% interest in the business or other economic entity.

When an official is deemed to have a direct or indirect pecuniary interest, the vote on the question or the contract is not voidable and actionable if the official makes full disclosure of interest before any action is taken and if the official abstains from voting, from the negotiation or award of the contract and from otherwise attempting to influence a decision in which that official has an interest. The official's disclosure and a notice of abstention from taking part in a decision in which the official has an interest shall be recorded with the clerk or secretary of the municipal or county government or the quasi-municipal corporation.

A. This subsection does not prohibit a member of a city or town council or a member of a quasi-municipal corporation who is a teacher from making or renewing a teacher employment contract with the municipality or quasi-municipal corporation for which the member serves. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Former municipal and county officials. This subsection applies to former municipal and county officials.

A. No former municipal or county official may, for anyone other than the municipality or county, knowingly act as an agent or attorney, or participate in a proceeding before a municipal or county government body for one year after termination of the official's employment or term of office with that government body in connection with any proceeding:

(1) In which the specific issue was pending before the municipal or county official and was directly within the responsibilities of that official; and

(2) Which was completed at least one year before the termination of that official's employment or term of office. [1989, c. 104, Pt. A, §22 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. No former municipal or county official may, for anyone other than the municipality or county, knowingly act as an agent or attorney, or participate in a proceeding before a municipal or county government body at any time after termination of the official's employment or term of office with that government body in connection with any proceeding:

(1) In which the specific issue was pending before the municipal or county official and was directly within the responsibilities of that official; and

(2) Which was pending within one year of the termination of the municipal or county official's employment or term of office. [1989, c. 104, Pt. A, §22 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. This subsection may not be construed to prohibit former municipal or county officials from doing personal business with the municipality or county. This subsection does not limit the application of Title 17-A, chapter 25. [1989, c. 104, Pt. A, §22 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

For the purpose of this subsection, a municipal or county government body includes an agency, board, commission, authority, committee, legislative body, department or other governmental entity of a municipality or county.

[ 1989, c. 104, Pt. A, §22 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

6. Avoidance of appearance of conflict of interest. Every municipal and county official shall attempt to avoid the appearance of a conflict of interest by disclosure or by abstention.

[ 1989, c. 104, Pt. A, §22 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

7. Municipal officers adopt ethics policy. In their discretion, the municipal officers may adopt an ethics policy governing the conduct of elected and appointed municipal officials.

[ 1989, c. 561, §19 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A22,C8,C10 (AMD). 1989, c. 561, §19 (AMD).



30-A §2606. Prohibited appointments

No municipal officer, during the term for which that officer has been elected and for one year thereafter, may be appointed to any civil office of profit or employment position of the municipality, which was created or the compensation of which was increased by the action of the municipal officers during the officer's term. This section shall not be construed to prohibit actions allowed or required under state or federal law, municipal ordinance or municipal charter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2607. Neglect of official duty

A municipal official who neglects or refuses to perform a duty of office commits a civil violation for which a fine of not more than $100 for each offense may be adjudged, when no other penalty is provided. The fine shall be recovered on complaint to the use of the municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 2: TOWN MANAGER PLAN

30-A §2631. Town manager plan

1. Applicable laws. The form of government provided in this subchapter shall be known as the "town manager plan" and, together with general law not inconsistent, shall govern any town in which the voters have adopted this plan at a meeting held at least 90 days before the annual meeting.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Government. The government of each town under this subchapter shall consist of a town meeting, an elected board of selectmen, an elected school committee, an appointed town manager and any other officials and employees that may be appointed under this subchapter, general law or ordinance. Other town officials may be elected by ballot, including, but not limited to, moderator, assessors, overseers of the poor, clerk and treasurer. The election of officials at the last annual town meeting shall require that those town offices continue to be filled by election until the town designates otherwise.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Duration. Once adopted, the town manager plan remains in effect until revoked at a town meeting held at least 90 days before the annual meeting unless the voters of the town adopt a charter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2632. Qualifications of town manager

1. Selection by board; professional qualification. The selectmen shall choose the town manager solely on the basis of executive and administrative qualifications with special reference to actual experience in, or knowledge of, the duties of office under this subchapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Residency. The town manager need not be a resident of the town or State when appointed, but, while in office, may reside outside the town or State only with the approval of the board of selectmen.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Prohibited offices. A town manager may not serve as moderator, selectman, assessor or member of the school committee.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2633. Term, compensation, removal, suspension

1. Term. The town manager shall hold office for an indefinite term unless otherwise specified by contract.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Compensation. The selectmen shall determine the compensation of the town manager.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Removal, suspension. The selectmen may remove or suspend the town manager for cause in accordance with the following procedures.

A. The selectmen shall file a written preliminary resolution with the town clerk stating the specific reasons for the proposed removal. A copy of that resolution shall be delivered to the manager within 10 days of filing. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Within 20 days of receiving the resolution, the manager may reply in writing and request a public hearing. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Upon request for a public hearing, the selectmen shall hold one at least 10 days but not more than 30 days after the request is filed. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. After the public hearing or at the expiration of the time permitted the manager to request the public hearing, if no such request is made, the selectmen may adopt or reject the resolution of removal. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The selectmen may suspend the manager from duty in the preliminary resolution, but the manager's salary may not be affected until the final resolution of removal has been adopted. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2634. Absence or disability of town manager

The town manager may designate a qualified administrative official of the town to perform the manager's duties during a temporary absence or disability, subject to confirmation by the selectmen. If the town manager does not make this designation, the selectmen may appoint a town official to perform the manager's duties during the absence or disability and until the manager returns or the disability ceases. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2635. Board of selectmen to act as a body; administrative service to be performed through town manager; committees

It is the intention of this subchapter that the board of selectmen as a body shall exercise all administrative and executive powers of the town except as provided in this subchapter. The board of selectmen shall deal with the administrative services solely through the town manager and shall not give orders to any subordinates of the manager, either publicly or privately. This section does not prevent the board of selectmen from appointing committees or commissions of its own members or of citizens to conduct investigations into the conduct of any official or department, or any matter relating to the welfare of the town. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2636. Powers and duties of town manager

The town manager: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Executive and administrative officer. Is the chief executive and administrative official of the town;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Administer offices. Is responsible to the selectmen for the administration of all departments and offices over which the selectmen have control;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Execute laws and ordinances. Shall execute all laws and ordinances of the town;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Department head. Shall serve in any office as the head of any department under the control of the selectmen when directed by the selectmen;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Appoint department heads. Shall appoint, subject to confirmation by the selectmen, supervise and control the heads of departments under the control of the selectmen when the department is not headed by the town manager under subsection 4;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Appoint town officials. Unless otherwise provided by town ordinance, shall appoint, supervise and control all town officials whom the municipal officers are required by law to appoint, except members of boards, commissions, committees and single assessors; and appoint, supervise and control all other officials, subordinates and assistants, except that the town manager may delegate this authority to a department head and report all appointments to the board of selectmen;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Purchasing agent. Shall act as purchasing agent for all departments, except the school department, provided that the town or the selectmen may require that all purchases greater than a designated amount must be submitted to sealed bid;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Attend meetings of selectmen. Shall attend all meetings of the board of selectmen, and the town manager may attend meetings when the manager's removal is being considered;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Make recommendations. Shall make recommendations to the board of selectmen for the more efficient operation of the town;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

10. Attend town meetings. Shall attend all town meetings and hearings;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

11. Inform of financial condition. Shall keep the board of selectmen and the residents of the town informed as to the town's financial condition;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

12. Collect data. Shall collect data necessary to prepare the budget;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

13. Assist residents. Shall assist, insofar as possible, residents and taxpayers in discovering their lawful remedies in cases involving complaints of unfair vendor, administrative and governmental practices; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

14. Remove appointments. Has exclusive authority to remove for cause, after notice and hearing, all persons whom the manager is authorized to appoint and report all removals to the board of selectmen.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2637. Transitional provisions

The selectmen, by resolve, may provide for the orderly transition of the town government. These resolves may not infringe upon the rights of any official or employee of the town and may not be inconsistent with this subchapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2638. Regional cooperation

1. Agreement. Any 2 or more towns may enter into an agreement, not inconsistent with this subchapter, to employ and share a manager.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Selection of manager. The selectmen of the contracting towns shall act as a joint board for the purposes of selecting and removing for cause the manager, provided that each town has a single vote.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Compensation. The agreement must contain a formula establishing the percentage of the manager's compensation to be contributed by each town. The selectmen shall determine the manager's total compensation acting as a joint board, each town having a single vote.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Duration. The agreement must specify the method of partial or complete termination of the agreement.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2639. Application

All municipalities operating under the repealed Title 30, chapter 213, subchapter II are deemed to have made the adoption under section 2631, subsection 1, as of October 1, 1969. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 3: MUNICIPAL CLERKS

30-A §2651. Bond

A municipality may require its clerk to be bonded according to section 5601, before assuming the duties of office. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2652. Fee schedule

Except as provided in Title 11 and this section, the clerk shall charge for services according to the following fee schedule: [1997, c. 32, §1 (AMD).]

1. Recording; general. Recording the following:

A. Administration of an oath, $1;

(1) The municipality shall pay this fee; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A birth, marriage or death as required by Title 19-A, section 654 and Title 22, sections 2702, 2703 and 2763, 50¢;

(1) The municipality shall pay this fee; [1995, c. 694, Pt. D, §55 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

C. Affidavit establishing or correcting a record of birth, marriage or death as provided by Title 22, sections 2705 and 2764, $4;

(1) Issuance of a copy of the record to the applicant, $15 for the first copy and $6 for each additional copy; [2009, c. 589, §4 (AMD).]

D. Affidavit legitimating a birth as provided by Title 22, section 2765, $4;

(1) Issuance of a copy of the amended birth record to the applicant, $15 for the first copy and $6 for each additional copy; [2009, c. 589, §5 (AMD).]

E. Release of an attachment, $4; [1993, c. 405, §1 (AMD).]

F. Certificate of partnership, $10; [1993, c. 405, §1 (AMD).]

G. Certificate of withdrawal of a partner, $10; [1993, c. 405, §1 (AMD).]

H. Certificate of a person engaging in trade under a name, style or designation other than that person's own, $10; [1993, c. 405, §1 (AMD).]

I. Honorable discharge or release papers of veterans of the Armed Forces of the United States of America, $4;

(1) A copy of such a document attested by the clerk is prima facie evidence of its existence and validity; [1993, c. 405, §1 (AMD).]

J. Petition for enforcement of a lien on monumental works, $4; [1993, c. 405, §1 (AMD).]

K. License for clam cultivation or an assignment of it, $2; and [1993, c. 405, §1 (AMD).]

L. Any instrument entitled to be recorded, except those under the Uniform Commercial Code, including an executed assignment attached to or made a part of it before it is received for recording, $4 for the first page and $2 for each succeeding page or part of a page;

(1) The acts of any municipality in recording any instrument by microfilm before September 21, 1963 are ratified, confirmed and made effective; [1993, c. 405, §1 (AMD).]

[ 2009, c. 589, §§4, 5 (AMD) .]

2. Marriage intentions and license. Recording marriage intentions and issuing a marriage license, $40, except, when the laws of this State require 2 licenses, the fee is $20 each;

[ 2009, c. 589, §6 (AMD) .]

3. Birth, marriage or death certificates. Issuing the following:

A. Certificate of birth, marriage or death, the clerk may charge up to $15 for the first copy and $6 for each additional copy; and [2009, c. 589, §7 (AMD).]

B. Permit for the disposition of human remains, $20, except that no fee is owed if the disposition of human remains is paid for through the municipal general assistance program under chapter 1161; and [2009, c. 589, §7 (AMD).]

[ 2009, c. 589, §7 (AMD) .]

4. Marginal release. Entering in the margin of a record the release of an attachment, no charge;

A. The person making the marginal release must sign it. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

If a municipality provides for a salary to be paid to the clerk as full compensation, all revenues received by the clerk on behalf of the town accrue to the municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The Department of Health and Human Services, Maine Center for Disease Control and Prevention shall review the fees charged by the clerk under this section every 3 years beginning in 2013. [2009, c. 589, §8 (NEW).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 405, §1 (AMD). 1995, c. 694, §D55 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 32, §§1,2 (AMD). 2005, c. 86, §1 (AMD). 2005, c. 112, §§1,2 (AMD). 2005, c. 683, §C8 (AMD). 2009, c. 589, §§4-8 (AMD).



30-A §2653. Expenses

Each municipality shall pay the reasonable expenses of its clerk and deputy clerk incurred in attending the annual meetings of the Maine Municipal Association and the Maine Town and City Clerks' Association. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2654. Assistant clerks

The clerk may appoint in writing one or more assistants who shall perform any duties of the office prescribed by the clerk. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Sworn and oath recorded. Before assuming the duties of office, an assistant clerk must be sworn and the fact of the oath recorded as provided in section 2526, subsection 9.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Term. The assistant clerk serves at the will of the clerk.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Bond liability. The clerk and the surety on the clerk's bond are liable for all acts and omissions of the assistant.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2655. Prohibition on commingling funds

A clerk is prohibited from commingling personal funds with any funds collected for a municipality while performing the duty of clerk. [2009, c. 193, §1 (NEW).]

SECTION HISTORY

2009, c. 193, §1 (NEW).






Subchapter 4: LAW ENFORCEMENT OFFICERS

30-A §2671. Police officers

1. Appointment. Except as provided by charter, ordinance or section 2636, subsection 6, the municipal officers may appoint police officers for a definite term, and control and fix their compensation. Police officers, including chiefs of police, may be removed for cause after notice and hearing.

A. Before appointing any law enforcement officer, the municipal officers shall investigate the qualifications and background of any person being considered for appointment. This includes investigating the applicant's abilities, reputation for truthfulness and respect for the law. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. An appointed law enforcement officer is subject to the training requirements of Title 25, chapter 341. [1993, c. 349, §64 (AMD).]

C. Notwithstanding section 2526, residency in the State is not a condition of initial or continued appointment as a municipal police officer. [1989, c. 279, §1 (NEW).]

[ 1993, c. 349, §64 (AMD) .]

2. Powers. Police officers may serve criminal and traffic infraction processes and arrest and prosecute offenders of the law. A police officer has all the statutory powers of a constable, unless limited by charter or ordinance. No police officer has any authority in criminal or traffic infraction matters beyond the limits of the municipality in which the officer is appointed, except to:

A. Recapture a prisoner whom the officer has arrested and who has escaped; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Take a person before the District Court; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Execute a mittimus given to the officer by the District Court; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Pursue a person who has gone into another municipality and for whose arrest the officer has a warrant; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Arrest a person who travels beyond the limits of the municipality in which the officer is appointed when in fresh pursuit of that person. This paragraph applies to all crimes and traffic infractions. As used in this paragraph:

(1) With respect to Class A, Class B and Class C crimes, the term "fresh pursuit" is defined in Title 15, section 152; and

(2) With respect to Class D and Class E crimes and traffic infractions, "fresh pursuit" means instant pursuit of a person with intent to apprehend; or [1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 104, Pt. D, §6 (AMD).]

F. As provided for in section 2674. [1989, c. 104, Pt. A, §23 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 104, Pt. C, §23, Pt (AMD); 1989, c. 104, Pt. D, §6 (AMD) .]

2-A. Optional powers. Notwithstanding subsection 2, municipal officers may authorize a municipality's police officers who have met the requirements of Title 25, section 2804-C to perform any of the acts described in Title 17-A, section 15 while the police officers are outside the jurisdiction in which they are appointed if, when possible, the law enforcement agency of a foreign municipality in which the arrest is to be made is notified in advance or, when not possible, the law enforcement agency of the foreign municipality in which the arrest has been made is notified immediately after the arrest.

A. [2003, c. 233, §4 (RP).]

B. [2003, c. 233, §4 (RP).]

[ 2003, c. 233, §4 (AMD) .]

2-B. Liability. When a municipal police officer makes an arrest, as authorized in subsection 2-A or subsection 4, outside of jurisdictional limits of the municipality in which the police officer is appointed, that police officer has the same immunity from tort liability and all of the pension, relief, disability, workers' compensation, insurance and any other benefits the police officer enjoys while performing duties within the police officer's appointing municipality.

[ 2005, c. 320, §1 (AMD) .]

3. Representation of the municipality in District Court. The municipal officers may authorize a law enforcement officer certified by the Maine Criminal Justice Academy, under Title 25, section 2803-A, subsection 1, to represent the municipality in District Court in the prosecution of alleged violations of ordinances which the officer may enforce. Under this subsection, the municipal officers may delegate their power to authorize law enforcement officers to represent the municipality to the municipality's full-time chief of police.

[ RR 2007, c. 1, §16 (COR) .]

4. Multijurisdictional crimes. If there is probable cause to believe that more than one theft, forgery or negotiation of a worthless instrument committed pursuant to one scheme or course of conduct by the same or several persons has occurred in more than one municipal jurisdiction, a police officer in a municipality in which at least one of the thefts, forgeries or negotiations of worthless instruments was committed may investigate and assist in the prosecution of all the related thefts, forgeries or negotiations of worthless instruments, with the express authorization of the police officer's municipal officers.

[ 2005, c. 320, §2 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A23,C8,C10 D6 (AMD). 1989, c. 279, §1 (AMD). 1993, c. 349, §64 (AMD). 1993, c. 594, §2 (AMD). 2003, c. 233, §4 (AMD). 2005, c. 320, §§1,2 (AMD). RR 2007, c. 1, §16 (COR).



30-A §2672. Special police officers

Special police officers of limited jurisdiction may be appointed for a term of not more than one year and as provided in section 2671, subsection 1. These officers have all the powers of a police officer, except as specifically provided by charter, ordinance or the certificate of appointment. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2673. Constables

Constables shall be appointed in the same manner and with the same effect as special police officers under section 2672. Persons injured by the neglect or misdoings of a constable have the same remedy by preliminary action and action of the constable's bond, as in the case of a sheriff's bond. For services which may be performed either by a deputy sheriff or a constable, the constable is allowed the same fees as a deputy sheriff, unless otherwise provided. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Carrying weapons. A constable's certificate of appointment shall state whether or not the constable is allowed to carry a weapon, concealed or unconcealed, in the performance of duties. If a constable is restricted in carrying a weapon, this prohibition is not affected by any weapons license the individual may possess.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2674. Aid to other law enforcement agencies

Except as otherwise provided by municipal charter or ordinance, the municipal officers may authorize the chief of police or other designee to request other municipalities to provide law enforcement officers to assist the requesting municipality. The county commissioners may authorize the sheriff or other designee to request a municipality to provide law enforcement officers to assist the requesting county. The municipal officers may authorize the chief of police or other designee to provide law enforcement officers to assist other municipalities or counties when so requested by a properly authorized chief of police, sheriff or other designee of the requesting municipality or county. [2013, c. 261, §2 (AMD).]

The authorizations of the municipal officers or county commissioners must be accompanied by an agreement between the requesting municipality or county and the responding municipality or county that specifies which governmental entity is liable, if any liability is determined to exist, for personal injury or property damage caused by or occurring to the law enforcement officers of the responding municipality or county in the course of assisting the requesting municipality or county. [2013, c. 261, §2 (AMD).]

If the request for assistance is for a major unplanned incident that jeopardizes the health and welfare of the citizens of the requesting municipality or county and when delay may cause further jeopardy to life or property or in the case of jointly planned collaborative activity, the police chief of any municipality or sheriff of any county or the chief's or sheriff's designee may request assistance from or provide assistance to another municipality or law enforcement agency whether or not an agreement between the 2 parties exists. Each law enforcement department shall assume its own liability to a 3rd party, except for liability incurred by the command or operational decisions made by the requesting department, which must be assumed by the requesting department. For the purposes of this paragraph, "major unplanned incident" means an extraordinary emergency to which a law enforcement agency is unable to adequately respond that presents a substantial and imminent danger to the public safety and that necessitates the cooperation or assistance of other law enforcement agencies. [2013, c. 261, §2 (AMD).]

The law enforcement officers of the responding municipality or county or law enforcement agency have the same authority as law enforcement officers within the limits of the requesting municipality or county, except as to the service of civil process, and, when assisting other municipalities, have the same privileges and immunities as when acting within their own jurisdiction. [2013, c. 261, §2 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 654, §1 (AMD). 2001, c. 65, §1 (AMD). 2013, c. 261, §2 (AMD).



30-A §2675. Wearing of uniforms or badges; labor disputes

No municipal police officer, special police officer, constable or other municipal law enforcement officer may wear or display a uniform or badge that identifies the officer as a public law enforcement officer at the site of a labor dispute, strike or lockout, except while on active duty in the public service and while traveling to and from public work. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2676. Interstate police assistance

A duly authorized police officer of a neighboring state may exercise all statutory authority under section 2671 within this State, provided that the chief law enforcement officer of the requesting municipality has executed with the chief law enforcement officer of the responding municipality a written agreement which sets forth the terms and conditions under which assistance may be requested or rendered. [1989, c. 279, §2 (NEW).]

The executed agreement shall constitute authorization for every request for assistance, and for any assistance rendered in accordance with the terms and conditions of the written agreement, regardless of whether the responding police officer is named in the agreement. In an emergency situation, the ranking on-duty law enforcement officer of the requesting municipality is authorized to make an oral request for assistance to the ranking on-duty law enforcement officer in the responding municipality, subject to the terms and conditions of the written agreement, and the responding police officer may exercise all statutory authority under section 2671. [1989, c. 279, §2 (NEW).]

The written agreement shall remain in full force and effect until terminated by the mutual consent of the chief law enforcement officers in each municipality or until 10 days after the chief law enforcement officer of one municipality has received notification from the chief law enforcement officer of the other municipality of that officer's intentions to terminate. [1989, c. 279, §2 (NEW).]

SECTION HISTORY

1989, c. 279, §2 (NEW).



30-A §2677. Health insurance; retired employee

Notwithstanding section 2671, a municipality shall keep a retired municipal employee formerly employed by the municipality in that municipality's health care plan as long as the retired employee continues to pay the health insurance group rate premiums required for that retired employee. [1997, c. 419, §1 (NEW).]

SECTION HISTORY

1997, c. 419, §1 (NEW).



30-A §2678. Death of a person in custody

When a person in custody dies, an examination and inquest must be held, and the chief of police shall cause a medical examiner to be immediately notified for that purpose pursuant to Title 22, section 3025. For purposes of this section, "custody" means custody pursuant to an arrest, confinement in a local lockup or when the person is on the way to or from a courthouse or a local lockup while in the custody of a local law enforcement officer. The medical examiner shall also review the case file and relevant medical records and determine whether an autopsy is needed. If the medical examiner determines that an autopsy is needed, an autopsy must be performed. [2011, c. 420, Pt. D, §4 (NEW); 2011, c. 420, Pt. D, §6 (AFF).]

SECTION HISTORY

2011, c. 420, Pt. D, §4 (NEW). 2011, c. 420, Pt. D, §6 (AFF).






Subchapter 5: BOARD OF APPEALS

30-A §2691. Board of appeals

This section governs all boards of appeals established after September 23, 1971. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Establishment. A municipality may establish a board of appeals under its home rule authority. Unless provided otherwise by charter or ordinance, the municipal officers shall appoint the members of the board and determine their compensation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Organization. A board of appeals shall be organized as follows.

A. The board shall consist of 5 or 7 members, serving staggered terms of at least 3 and not more than 5 years, except that municipalities with a population of less than 1,000 residents may form a board consisting of at least 3 members. The board shall elect annually a chairman and secretary from its membership. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Neither a municipal officer nor a spouse of a municipal officer may be a member or associate member of the board. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Any question of whether a particular issue involves a conflict of interest sufficient to disqualify a member from voting on that issue shall be decided by a majority vote of the members, excluding the member who is being challenged. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The municipal officers may dismiss a member of the board for cause before the member's term expires. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Municipalities may provide under their home rule authority for a board of appeals with associate members not to exceed 3. If there are 2 or 3 associate members, the chairman shall designate which will serve in the place of an absent member. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Procedure. The following provisions govern the procedure of the board.

A. The chairman shall call meetings of the board as required. The chairman shall also call meetings of the board when requested to do so by a majority of the members or by the municipal officers. A quorum of the board necessary to conduct an official board meeting must consist of at least a majority of the board's members. The chairman shall preside at all meetings of the board and be the official spokesman of the board. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The secretary shall maintain a permanent record of all board meetings and all correspondence of the board. The secretary is responsible for maintaining those records which are required as part of the various proceedings which may be brought before the board. All records to be maintained or prepared by the secretary are public records. They shall be filed in the municipal clerk's office and may be inspected at reasonable times. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The board may provide, by regulation which shall be recorded by the secretary, for any matter relating to the conduct of any hearing, provided that the chair may waive any regulation upon good cause shown. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The board may receive any oral or documentary evidence but shall provide as a matter of policy for the exclusion of irrelevant, immaterial or unduly repetitious evidence. Every party has the right to present the party's case or defense by oral or documentary evidence, to submit rebuttal evidence and to conduct any cross-examination that is required for a full and true disclosure of the facts. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The transcript or tape recording of testimony, if such a transcript or tape recording has been prepared by the board, and the exhibits, together with all papers and requests filed in the proceeding, constitute the public record. All decisions become a part of the record and must include a statement of findings and conclusions, as well as the reasons or basis for the findings and conclusions, upon all the material issues of fact, law or discretion presented and the appropriate order, relief or denial of relief. Notice of any decision must be mailed or hand delivered to the petitioner, the petitioner's representative or agent, the planning board, agency or office and the municipal officers within 7 days of the board's decision. [1991, c. 234, (AMD).]

F. The board may reconsider any decision reached under this section within 45 days of its prior decision. A request to the board to reconsider a decision must be filed within 10 days of the decision that is to be reconsidered. A vote to reconsider and the action taken on that reconsideration must occur and be completed within 45 days of the date of the vote on the original decision. The board may conduct additional hearings and receive additional evidence and testimony as provided in this subsection.

Notwithstanding paragraph G, appeal of a reconsidered decision must be made within 15 days after the decision on reconsideration. [2003, c. 635, §1 (AMD).]

G. Any party may take an appeal, within 45 days of the date of the vote on the original decision, to Superior Court from any order, relief or denial in accordance with the Maine Rules of Civil Procedure, Rule 80B. This time period may be extended by the court upon motion for good cause shown. The hearing before the Superior Court must be without a jury. [1991, c. 234, (AMD).]

[ 2003, c. 635, §1 (AMD) .]

4. Jurisdiction. Any municipality establishing a board of appeals may give the board the power to hear any appeal by any person, affected directly or indirectly, from any decision, order, regulation or failure to act of any officer, board, agency or other body when an appeal is necessary, proper or required. No board may assert jurisdiction over any matter unless the municipality has by charter or ordinance specified the precise subject matter that may be appealed to the board and the official or officials whose action or nonaction may be appealed to the board. Absent an express provision in a charter or ordinance that certain decisions of its code enforcement officer or board of appeals are only advisory or may not be appealed, a notice of violation or an enforcement order by a code enforcement officer under a land use ordinance is reviewable on appeal by the board of appeals and in turn by the Superior Court under the Maine Rules of Civil Procedure, Rule 80B. Any such decision that is not timely appealed is subject to the same preclusive effect as otherwise provided by law. Any board of appeals shall hear any appeal submitted to the board in accordance with Title 28-A, section 1054.

[ 2013, c. 144, §1 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A24,C8,C10 (AMD). 1991, c. 234, (AMD). 2003, c. 635, §1 (AMD). 2013, c. 144, §1 (AMD).






Subchapter 6: MUNICIPAL EMPLOYMENT

30-A §2701. Employee probation periods

Except as specifically provided otherwise by charter or ordinance, any reference to cause and hearing in this Part only applies to an employee who has completed a reasonable probation period established by the municipality. Periods of probation may not exceed 6 calendar months or the length of time in effect in a municipality on January 1, 1984, whichever is greater, except in the case of police officers, who upon being hired shall complete an employment probationary period that lasts for at least one year after graduation from the Maine Criminal Justice Academy or the date the board waives the basic training requirement. [1993, c. 744, §15 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A25,C8,C10 (AMD). 1991, c. 182, (AMD). 1993, c. 744, §15 (AMD).



30-A §2702. Personnel records

1. Confidential records. The following records are confidential and not open to public inspection. They are not "public records" as defined in Title 1, section 402, subsection 3. These records include:

A. Except as provided in this paragraph, applications, resumes, letters and notes of reference, working papers, research materials, records, examinations and any other documents or records and the information they contain, solicited or prepared either by the applicant or the municipality for use in the examination or evaluation of applicants for positions as municipal employees.

(1) Notwithstanding any confidentiality provision other than this paragraph, applications, resumes and letters and notes of reference, other than those letters and notes of reference expressly submitted in confidence, pertaining to the applicant hired are public records after the applicant is hired.

(2) Telephone numbers are not public records if they are designated as "unlisted" or "unpublished" in an application, resume or letter or note of reference.

(3) This paragraph does not preclude union representatives from access to personnel records which may be necessary for the bargaining agent to carry out its collective bargaining responsibilities. Any records available to union representatives which are otherwise covered by this subsection shall remain confidential and are not open to public inspection; [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 402, §3 (RPR).]

B. Municipal records pertaining to an identifiable employee and containing the following:

(1) Medical information of any kind, including information pertaining to diagnosis or treatment of mental or emotional disorders;

(2) Performance evaluations and personal references submitted in confidence;

(3) Information pertaining to the creditworthiness of a named employee;

(4) Information pertaining to the personal history, general character or conduct of members of an employee's immediate family; and

(5) Complaints, charges or accusations of misconduct, replies to those complaints, charges or accusations and any other information or materials that may result in disciplinary action. If disciplinary action is taken, the final written decision relating to that action is no longer confidential after the decision is completed if it imposes or upholds discipline. The decision must state the conduct or other facts on the basis of which disciplinary action is being imposed and the conclusions of the acting authority as to the reasons for that action. If an arbitrator completely overturns or removes disciplinary action from an employee personnel file, the final written decision is public except that the employee's name must be deleted from the final written decision and kept confidential. If the employee whose name was deleted from the final written decision discloses that the employee is the person who is the subject of the final written decision, the entire final written report, with regard to that employee, is public.

For purposes of this subparagraph, "final written decision" means:

(a) The final written administrative decision that is not appealed pursuant to a grievance arbitration procedure; or

(b) If the final written administrative decision is appealed to arbitration, the final written decision of a neutral arbitrator.

A final written administrative decision that is appealed to arbitration is no longer confidential 120 days after a written request for the decision is made to the employer if the final written decision of the neutral arbitrator is not issued and released before the expiration of the 120 days; and [1997, c. 770, §3 (AMD).]

C. Other information to which access by the general public is prohibited by law. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1997, c. 770, §3 (AMD) .]

1-A. Investigations of deadly force or physical force by law enforcement officer. The name of a law enforcement officer is not confidential under subsection 1, paragraph B, subparagraph (5) in cases involving:

A. The use of deadly force by a law enforcement officer; or [1991, c. 729, §7 (NEW).]

B. The use of physical force by a law enforcement officer resulting in death or serious bodily injury. [1991, c. 729, §7 (NEW).]

In cases specified in paragraphs A and B, regardless of whether disciplinary action is taken, the findings of any investigation into the officer's conduct are no longer confidential when the investigation is completed and a decision on whether to bring criminal charges has been made, except that if criminal charges are brought, the findings of the investigation remain confidential until the conclusion of the criminal case.

[ 1991, c. 729, §7 (NEW) .]

2. Employee right to review. On written request from an employee or former employee, the municipal official with custody of the records shall provide the employee, former employee or the employee's authorized representative with an opportunity to review the employee's personnel file, if the municipal official has a personnel file for that employee. These reviews shall take place during normal office hours at the location where the personnel files are maintained. For the purposes of this subsection, a personnel file includes, but is not limited to, any formal or informal employee evaluations and reports relating to the employee's character, credit, work habits, compensation and benefits which the municipal official may possess. The records described in subsection 1, paragraph B, may also be examined by the employee to whom they relate, as provided in this subsection.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Constitutional obligations of a prosecutor. Notwithstanding this section or any other provision of law, this section does not preclude the disclosure of confidential personnel records and the information contained in those records to the Attorney General, a deputy attorney general, an assistant attorney general, a district attorney, a deputy district attorney, an assistant district attorney or the equivalent departments or offices in a federal jurisdiction that are related to the determination of and compliance with the constitutional obligations of the State or the United States to provide discovery to a defendant in a criminal matter. A person or entity participating in good faith disclosure under this subsection or participating in a related proceeding is immune from criminal and civil liability for the act of disclosure or for participating in the proceeding.

[ 2013, c. 201, §3 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 402, §3 (AMD). 1991, c. 229, §3 (AMD). 1991, c. 729, §7 (AMD). 1997, c. 770, §3 (AMD). 2013, c. 201, §3 (AMD).



30-A §2703. Residency requirement; ordinances and collective bargaining

A municipality may not enact any ordinance which requires employees to reside within the boundaries of the municipality as a condition of employment, nor may collective bargaining agreements contain these strict requirements. A municipality may negotiate collective bargaining agreements or, if the municipality does not engage in collective bargaining, enact ordinances that require employees to reside within a specified distance or a specific response time of a facility where those provisions represent a legitimate job requirement, and provided that the ordinances do not apply to employees already employed when the ordinance takes effect. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

This section applies only to public employees, as defined in Title 26, section 962, subsection 6. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2704. Mandatory retirement age prohibited

1. Legislative findings and intent. The legislative findings and intent for this section are the same as the findings and intent specified in Title 5, section 4575, subsection 1.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Prohibition. A municipality may not enact any ordinance or adopt any regulation which requires a municipal employee, as a condition of employment, to retire at or before a specified age or after completion of a specified number of years of service.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Criteria and standards. A municipality may establish reasonable criteria and standards of job performance to be used for the purpose of determining when the employment of municipal employees should be terminated. These criteria and standards are subject to all of the provisions included under Title 5, section 4575, subsection 2.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Normal retirement age. This section shall not be construed to prohibit the use of a "normal retirement age," as defined in the United States Employee Retirement Income Security Act of 1974, Public Law 93-406, as amended, in computing pension or retirement benefits, provided that normal retirement age and the accrual or awarding of pension or retirement benefits may not be used in any way to require the retirement of an employee or to deny employment to a person.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Federal requirements. This section shall not be construed to affect or limit any power or duty relating to pension or retirement plans which the Federal Government reserves to itself.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2705. Municipal employee participation in disaster relief

In order to participate in specialized disaster relief services for the American Red Cross, a municipal employee who is a certified disaster service volunteer of the American Red Cross, upon the request of the American Red Cross and with the approval of the legislative body of the municipality or the municipal officers, may: [1997, c. 600, §2 (NEW).]

1. Paid leave. Be granted a leave not to exceed 15 days in each year without loss of pay, vacation time, sick leave or earned overtime accumulation;

[ 1997, c. 600, §2 (NEW) .]

2. Use of compensated time off. Be granted a leave using that employee's compensated time off, with the consent of the employee; or

[ 1997, c. 600, §2 (NEW) .]

3. Combination. Be granted a leave using a combination of paid leave and compensated time off authorized in subsections 1 and 2.

[ 1997, c. 600, §2 (NEW) .]

This section applies only to relief services related to a disaster declared by the governor of a state or territory or by the President of the United States. [1997, c. 600, §2 (NEW).]

SECTION HISTORY

1997, c. 600, §2 (NEW).









Chapter 125: MUNICIPAL RECORDS

30-A §2751. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 304, §6 (RP).



30-A §2752. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 304, §6 (RP).



30-A §2753. General requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 304, §6 (RP).



30-A §2754. Municipal Records Board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 304, §6 (RP).



30-A §2755. Powers and duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 304, §6 (RP).



30-A §2756. Assistance to municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 304, §6 (RP).



30-A §2757. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 304, §6 (RP).






Chapter 127: MUNICIPAL REPORTS

30-A §2801. Annual report

The officers of each municipality shall publish annually a complete report subject to the following provisions. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Record of financial transactions. The report shall contain a record of all financial transactions of the municipality during the last municipal year. It may include an itemized list of receipts and disbursements indicating to whom and for what purpose each amount was paid.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Statement of assets and liabilities; delinquent taxpayers. The report shall contain a detailed statement of the assets and liabilities of the municipality including a list of all delinquent taxpayers and the amount due from each. It shall also contain any engineering and survey reports relating to the boundaries of the municipality and all related proceedings and actions of the municipal officers, together with any other information that the municipal officers consider to be of historical significance.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Postaudit report. The report shall contain the statement that the complete postaudit report for the last municipal year is on file at the municipal office and the following excerpts from the report:

A. Name and address of the auditor; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Auditor's comments and suggestions for improving the financial administration; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Comparative balance sheet; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Statement of departmental operations. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3-A. Names of those issued concealed handgun permits. The names of persons issued concealed handgun permits under Title 25, chapter 252 may not be printed in the annual report.

[ 2011, c. 298, §12 (AMD) .]

4. Copies for distribution. Copies of the report must be deposited in the municipal office or a convenient place of business for distribution to the voters at least 3 days before the annual meeting or the annual business meeting.

[ 1993, c. 19, §1 (AMD) .]

5. Copies open for inspection. Copies of the report and all municipal records shall be kept in the municipal office, or in the office of the clerk, and are open to the inspection of voters during usual business hours.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Penalty. A municipal official who refuses or neglects to perform any duty required by this section commits a civil violation for which a fine of $50 for each offense may be adjudged.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 19, §1 (AMD). 2011, c. 298, §12 (AMD).



30-A §2802. Reports by sworn officials

A municipal official who has been sworn to the faithful performance of the official's duty need not swear to any report, account or statement to be filed with any of the state departments. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 129: TOWN LINES

30-A §2851. Identification of boundary lines

If a municipality, acting through its board of municipal officers, formally advises the municipal officers of one or more adjoining municipalities that there is a dispute regarding the location of the boundary or boundaries between the municipality and its adjoining municipalities, the boundary lines between municipalities must be perambulated to determine whether the boundary location is apparent within 5 meters, except as provided in subsection 7. The following procedures apply. [2003, c. 7, §1 (AMD).]

1. Notice. The municipal officers shall give a 10-day written notice to the officers of the adjoining municipalities advising them of the time and place of meeting for perambulation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Failure to appear. If the officers of any municipality fail to appear in person, or by representative, at the time and place appointed for the required perambulation, the municipality which complies with its duty may perambulate the line and charge the other municipality for 1/2 the expense incurred.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Expense. Each municipality shall pay an equal share of the expense of perambulation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Unorganized area. Where a municipality adjoins an unorganized area, the county in which this area is located has the duties of a municipality for the purpose of perambulating its boundary lines and paying its share of the expense of the perambulation. The county commissioners shall perform the duties required of municipal officers.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Record of observations. The adjoining municipalities shall record:

A. The dates and times when the perambulation took place; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The names of the municipal officers participating; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Either:

(1) A certification by the participants that they were able to identify all monuments described in the legislated definition of the boundary and that the boundary location was apparent within 5 meters at all locations along its length; or

(2) A statement of the deficiencies found and a record of the action taken to correct those deficiencies. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Deficiencies. If all monuments are found in place and apparently undisturbed, but the boundary location is in doubt because of obstructions to visibility between monuments occurring since the last perambulation, the municipal officers shall have the line cleared of obstructions. If monuments have been disturbed or destroyed, or for some other reason it is necessary to precisely locate the boundary line, the municipal officers shall locate and monument the line, so that the certification required by subsection 5 may be completed.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Monumentation and record. Municipal boundaries do not need to be perambulated if:

A. Monuments of granite or other material of comparable life and resistance to movement are located at all angle points and at intervals not exceeding 500 meters along straight boundaries, except for water crossings that exceed that interval; [2003, c. 7, §2 (AMD).]

B. Monuments have drill holes or punch marks in inserts not exceeding one centimeter in diameter, indicating the point on the monument to be used as the boundary; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Boundaries are shown to scale on a plan filed at the offices of the adjoining municipalities and at the registry of deeds of the county, or adjoining counties, in which the municipalities are located, and that plan includes:

(1) The location of all monuments together with dimensions by which those monuments may be found and checked for accuracy; and

(2) A certification by a qualified and registered land surveyor that the surveyor has examined the records of the legislative action which created that boundary, verified the location of the boundary monuments on the ground and finds agreement, subject to any minor discrepancies that have been noted on the plan. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2003, c. 7, §2 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 7, §§1,2 (AMD).



30-A §2852. Disputed boundary lines

When a controversy over a boundary line exists between adjoining municipalities, either may file a complaint with the Superior Court stating the facts and requesting that the line be run. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Commissioners appointed. The court, after due notice to all parties, shall appoint 3 commissioners.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Ascertain and describe line. The commissioners, after giving the interested municipal officers at least 10 days' written notice of the time and place of meeting, shall ascertain the line and describe it by courses and distances.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Temporary markers. The commissioners shall set temporary markers to indicate the established line.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Report. The commissioners shall report their proceedings to the court.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. True line. When the court accepts the report, the line established by the commissioners becomes the true line for every municipal purpose, and the court shall order the interested municipalities to replace the temporary markers with monuments as provided in section 2851, subsection 7.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Expense. Each municipality shall pay an equal share of the expense of erecting monuments.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Compensation of commissioners. The court shall allow the commissioners a proper compensation for their services and issue a warrant for its collection from the interested municipalities in equal proportions.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 131: HISTORY AND OBSERVANCES

30-A §2901. Decoration of veterans' graves on Memorial Day

1. Decoration of veterans' graves. Each municipality, as directed by its municipal officers, annually shall decorate on the day Memorial Day is observed the graves of veterans of the Armed Forces of the United States of America with an American flag and appropriate flag holders.

[ 1999, c. 700, §3 (AMD) .]

2. Erection of flagpole as alternative.

[ 1999, c. 700, §3 (RP) .]

3. No effect on individuals' right to decorate. This section does not in any way affect the right of any friend or relative of a deceased veteran to decorate the grave.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Bell ringing on Veterans Day. Each municipality shall, unless it will cause the municipality to incur an additional expense, cause any public bell or clarion within its possession or control to be rung at 11:00 a.m. on Veterans Day, and the municipal officers of each municipality shall request that any other bell or clarion within the municipality be rung voluntarily at 11:00 a.m. on Veterans Day, and shall take such steps as are necessary to properly coordinate public and volunteer events.

[ 1999, c. 700, §3 (AMD) .]

5. Unorganized townships. If veterans' graves as described in this section are located in an unorganized township, the county in which that unorganized township is located is subject to the provisions in this section.

[ 1999, c. 700, §3 (NEW) .]

6. Graves on land owned by Federal Government. Veterans' graves located on a site that was owned by the Federal Government as of January 1, 2000 are not subject to the requirements of this section.

[ 1999, c. 700, §3 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 211, (AMD). 1999, c. 700, §3 (AMD).



30-A §2902. Old Home Week

The week beginning with the 2nd Sunday in August of each year, or any other week designated by the municipality's legislative body, is designated and set apart as Old Home Week. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 133: FENCES AND FENCE VIEWERS

30-A §2951. Legal fences

All fences 4 feet high and in good repair, consisting of rails, timber, stone walls, iron or wire, and brooks, rivers, ponds, creeks, ditches and hedges, or other things which in the judgment of the fence viewers having jurisdiction thereof are equivalent thereto, are legal and sufficient fences. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2952. Maintenance

The occupants of lands enclosed with fences shall maintain partition fences between their own and the adjoining enclosures, in equal shares, while both parties continue to improve them. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2953. Neglect of owners; function of fence viewers

If any party neglects or refuses to repair or rebuild any such fence that that party is legally required to maintain, the aggrieved party may complain to 2 or more fence viewers of the town where the land is situated who, after due notice to the delinquent party, shall proceed to survey it and, if they determine that it is insufficient, they shall signify it in writing to the delinquent occupant and direct the delinquent occupant to repair or rebuild it within such time as they judge reasonable not exceeding 30 days. If the fence is not repaired or rebuilt accordingly, the complainant may make or repair it. [1991, c. 548, Pt. A, §24 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 548, §A24 (AMD).



30-A §2954. Double compensation for building fence

When the complainant has completed such fence and, after notice given, it has been adjudged sufficient by 2 or more of the fence viewers, and the value thereof, with the fence viewers' fees, certified under their hands, the complainant may demand of the occupant or owner of the land where the fence was deficient double the value and fees thus ascertained. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

In case of neglect or refusal for one month after demand, the complainant may recover the same by a civil action, with interest at the rate of 1% a month, and if the delinquent owner or occupant repairs or rebuilds such fence without paying the fees of the fence viewers, certified by them, double the amount thereof may be recovered by the complainant as provided. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2955. Division of partition fences; record of assignments; fees

When the occupants or owners of adjacent lands disagree respecting their rights in partition fences and their obligation to maintain them, on application of either party, 2 or more fence viewers of the town where the lands lie, after reasonable notice to each party, may in writing under their hands assign to each the occupants' or owners' share thereof and limit the time in which each shall build or repair each occupant's or owner's part of the fence, not exceeding 30 days. Such assignment and all other assignments of proprietors of partition fences provided for, recorded in the town clerk's office, shall be binding upon the parties and they shall thereafter maintain their part of the fence. If such fence has been built and maintained by the parties in unequal proportions and the fence viewers adjudge it to be good and sufficient, they may, after notice in writing under their hands, award to the party who built and maintained the larger portion the value of such excess, to be recovered in a civil action against the other party if not paid within 6 months after demand. Parties to assignments shall pay the fees of the fence viewers certified under their hands in equal proportions, and if either party neglects to pay the party's proportion within one month after demand, the party applying to the fence viewers may pay the same and recover of the delinquent party, in a civil action, double the amount of that party's proportion thereof. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2956. Building of part assigned; remedy on failure

If any party refuses or neglects to build and maintain the part thus assigned to that party, it may be done by the aggrieved party who is entitled to double the value and expenses, to be ascertained and recovered as provided in section 2954, and shall have a lien therefor on the land owned or occupied by the party neglecting or refusing to build or maintain the partition fence assigned to that party by the fence viewers, to be enforced by attachment made within one year from the day of division by them. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2957. Repairs

All division fences shall be kept in good repair throughout the year, unless the occupants of adjacent lands otherwise agree. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2958. Fences may vary from dividing line

When, in the opinion of the fence viewers having jurisdiction of the case, it is, by reason of natural impediments, impracticable or unreasonably expensive to build a fence on the true line between adjacent lands and the occupants disagree respecting its position, on application of either party as provided in section 2955, and after notice to both parties and a view of the premises, they may determine by a certificate under their hands communicated to each party on which side of the true line and at what distance, or whether partly on one side and partly on the other and at what distances, the fence shall be built and maintained and in what proportion by each party. Either party may have the same remedy against the other as if the fence were on the true line. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2959. Assignment of parts before fence is built

When adjacent lands have been occupied in common without a partition fence and either party desires to occupy in severalty or when it is necessary to make a fence running into the water and the parties liable to build and maintain it disagree, either party may apply to the fence viewers of the town, who shall proceed as in section 2955, except that the fence viewers may allow longer than 30 days for building the fence, having regard to the season of the year. In other respects, the remedy shall be as provided in section 2955. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2960. Occupant ceasing to improve land; adjoining owner may buy fence

When one party ceases to improve that party's land or lays open that party's enclosure, that party shall not take away any part of that party's partition fence adjoining the next enclosure improved if the owner or occupant thereof will pay therefor what 2 or more fence viewers, on due notice to both parties, determine to be its reasonable value. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2961. Liability of owner starting to improve land lying in common

When any land which has been unenclosed is afterwards enclosed or used for pasturing, its occupant or owner shall pay for 1/2 of each partition fence on the line between that occupant's or owner's land and the enclosure of any other occupant or owner and its value shall be ascertained in writing; if the parties do not agree, by 2 or more of the fence viewers of the town where such fence stands. After the value is so ascertained, on notice to such occupant or owner, if the occupant or owner neglects or refuses for 30 days after demand to pay it, the proprietor of the fence may have a civil action for such value and the cost of ascertaining it. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2962. Fences on town line

If the line on which a partition fence is to be made or divided is the boundary between 2 or more towns, or partly in one town and partly in another, a fence viewer shall be taken from each town. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2963. Division of fences; notice; verbal agreements

When a fence between owners of improved lands is divided either by fence viewers or by the written agreement of the parties recorded in the town clerk's office where the land lies, the owners shall erect and support it accordingly. If any person lays that person's own lands common, and determines not to improve any part of them adjoining such fence, and gives 6 months' notice to all occupants of adjoining lands, that person shall not be required to maintain such fence while that person's land so lies common and unimproved. All partition fences divided by parol agreement and actually built in pursuance of such agreement, including fences so built heretofore, shall be deemed legal fences as if divided by fence viewers or written agreement, and the adjoining owners shall support their respective portions of fence under such agreement until otherwise ordered by the fence viewers on application to them by either party. When a party has constructed that party's part of a fence in pursuance of a parol or written agreement or assignment of fence viewers, no assignment may thereafter be made by fence viewers depriving that party of the full value of such fence or any part thereof. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2964. Applicability to house lots or written agreements

Nothing in this chapter extends to house lots, the contents of which do not exceed half an acre; but if the owner of such lot improves it, the owner of the adjacent land shall make and maintain 1/2 of the fence between them whether that owner of adjacent land improves or not; nor does this chapter make void any written agreement respecting partition fences. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2965. Neglect of duty by fence viewers

Any fence viewer who, when requested, unreasonably neglects to view any fence or to perform any other duties required of the fence viewer forfeits $3 to any person suing therefor within 40 days after such neglect and is liable for all damages to the party injured. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §2966. Compensation of fence viewers

Each fence viewer shall be paid by the person employing the fence viewer at the rate of $3 a day for the time employed. If the party liable neglects to pay the same for 30 days after demand, each fence viewer may recover double the amount in a civil action. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).









Subpart 4: ORDINANCE AUTHORITY AND LIMITATIONS

Chapter 141: ORDINANCES

30-A §3001. Ordinance power

Any municipality, by the adoption, amendment or repeal of ordinances or bylaws, may exercise any power or function which the Legislature has power to confer upon it, which is not denied either expressly or by clear implication, and exercise any power or function granted to the municipality by the Constitution of Maine, general law or charter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Liberal construction. This section, being necessary for the welfare of the municipalities and their inhabitants, shall be liberally construed to effect its purposes.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Presumption of authority. There is a rebuttable presumption that any ordinance enacted under this section is a valid exercise of a municipality's home rule authority.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Standard of preemption. The Legislature shall not be held to have implicitly denied any power granted to municipalities under this section unless the municipal ordinance in question would frustrate the purpose of any state law.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Penalties accrue to municipality. All penalties established by ordinance shall be recovered on complaint to the use of the municipality.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3002. Enactment procedure

Unless otherwise provided by charter or law, a municipality must enact ordinances by the following procedure. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Posted. The proposed ordinance must be attested and posted in the manner provided for town meetings. If a proposed ordinance or comprehensive plan exceeds 10 pages in length, it is sufficient to satisfy this posting requirement that the warrant and the warrant article related to the adoption of the ordinance or plan includes a statement that copies of the text of the ordinance or plan and map, if any, are available from the town clerk.

[ 1993, c. 374, §1 (AMD) .]

2. Certification. The municipal officers shall certify one copy of the proposed ordinance to the municipal clerk at least 7 days before the day of meeting. The clerk shall keep that copy as a public record and shall make copies available for distribution to the voters from the time of certification. Copies shall be made available at the town meeting.

A. No ordinance of any municipality subject to this subsection may be held invalid due to the municipality's failure to comply with this subsection unless the plaintiff is prejudiced or harmed by that failure. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Question. The subject matter of the proposed ordinance shall be reduced to the question: "Shall an ordinance entitled ' ' be enacted?" and shall be submitted to the town meeting for action either as an article in the warrant or a question on a secret ballot.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Application. Subsections 1, 2 and 3 do not apply to ordinances which may be enacted by the municipal officers.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 374, §1 (AMD).



30-A §3003. Adoption of codes by reference

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Code" means any published compilation of regulations or enforceable standards which has been prepared by any association or organization that is nationally recognized for establishing standards in the areas set out below, or any department or agency of the Federal Government or the State, and includes:

(1) Building codes;

(2) Plumbing codes;

(3) Electrical wiring codes;

(4) Health or sanitation codes;

(5) Fire prevention codes;

(6) Inflammable liquids codes; and

(7) Any other code which embraces regulations pertinent to a subject which is a proper municipal legislative matter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. "Published" means printed or otherwise reproduced. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Adoption and amendment of codes by reference. Any ordinance adopted or repealed by a municipality under its home rule authority may incorporate by reference any code or portions of any code, or any amendment of such a code, properly identified as to date and source, without setting forth the provisions of the code in full.

A. At least one copy of the code, portion or amendment that is incorporated or adopted by reference must be filed in the office of the municipal clerk and kept there available for public use, inspection and examination. The required copy of the codes, portion or amendment or public record must be filed with the municipal clerk for 30 days before the adoption of the ordinance that incorporates the code, portion or amendment by reference. [1993, c. 374, §2 (AMD).]

B. If such a code, portion or amendment is promulgated by a metropolitan or regional agency, the adopting municipality must be within the territorial boundaries of the agency. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The filing requirements for ordinances adopted under Title 38, sections 435 to 447, are deemed to be met if the codes were on file in the clerk's office by July 1, 1974. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1993, c. 374, §2 (AMD) .]

3. Posting and publication of adopting ordinance. This section does not relieve any municipality of the requirement of posting or publishing in full the ordinance which adopts a code, portion or amendment by reference. All provisions applicable to that publication shall be fully and completely carried out as if no code, portion or amendment were incorporated in the ordinance.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Adoption of penalty clauses. Any ordinance adopting a code, portion or amendment by reference shall state the penalty for violating the code, portion or amendment separately. No part of any such penalty may be incorporated by reference.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 374, §2 (AMD).



30-A §3004. Revision, codification and publication

A municipality may revise, codify and publish from time to time in book or pamphlet form all or part of its ordinances arranged in appropriate classifications excluding the titles, signatures and other formal parts of the enacting legislation for the purpose of producing a complete, accurate code of the ordinances in force. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Enactment. The revised code shall be enacted by one ordinance entitled "An ordinance to revise and codify ordinances of the City (or Town) of .....".

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Repeals; vested rights. The revised code is a repeal of all ordinances in conflict with it, but all ordinances in force before its adoption continue in force for the sole purpose of preserving vested rights acquired under the former provisions.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Admissible in evidence; revision. When adopted, the revised code becomes law and is admissible in all courts without further proof as prima facie evidence of its existence and validity.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Revision of ordinance. In the process of codifying a municipality's ordinances, an ordinance may be revised only by following the procedure required for its original enactment. This subsection does not require the individual enactment of changes in each ordinance which is to be codified by a municipality except when the enactment procedure to be followed requires it.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3005. Ordinances available

Every ordinance of a municipality shall be on file with the municipal clerk and shall be accessible to any member of the public. Copies shall be made available to any member of the public, at reasonable cost, at the expense of the person making the request. Notice that the ordinances are available shall be posted. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3006. Proof of ordinances

The submission to any court or administrative tribunal of a municipal ordinance, bylaw, order or resolve of the legislative body or municipal officers of a municipality, when the ordinance, bylaw, order or resolve has been certified over the signature of the municipal clerk, is prima facie proof of the validity of that ordinance, bylaw, order or resolve. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3007. Specific ordinance provisions

The power to enact ordinances under section 3001 is subject to the following provisions. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Limitation on affecting municipal officials. No change in the composition, mode of election or terms of office of the municipal legislative body, the mayor or the manager of any municipality may be accomplished by bylaw or ordinance.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Buildings, structures, mobile homes, travel trailers and related equipment. The following provisions apply to any ordinance enacted by a municipality concerning buildings, structures, mobile homes, travel trailers intended to be used for human habitation and all related equipment.

A. Any building, structure, mobile home or travel trailer intended to be used for human habitation and travel trailer parking facility or any related equipment existing in violation of such an ordinance is a nuisance. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §26 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §26 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Falling ice and snow. The following provisions apply to any ordinance enacted by a municipality to protect persons and property from injury by requiring building owners or lessees to install roof guards to prevent the fall of snow and ice from the roofs of their buildings.

A. The municipal officers shall send a written notice to the owner or lessee who fails to comply with such an ordinance. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. If the owner or lessee does not install effective roof guards within 14 days after notice is sent, the owner or lessee is absolutely liable for all injury caused by failure to do so. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §27 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. After the 14-day period expires, the municipal officers may have proper roof guards installed at the municipality's expense, the reasonable charges for which may be recovered from the owner or lessee by special assessment as provided by Title 25, section 2393. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Any building existing in violation of such an ordinance is a nuisance. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §27 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Pension system. The following provisions apply to any ordinance enacted by a municipality to establish and maintain a general system of contributory pensions for the benefit of its officials and employees.

A. Money appropriated by any municipality for the operation of a pension system together with money contributed by any person eligible to participate in the system shall be administered by a board created for that purpose and shall be kept in a separate fund to be invested and disbursed by the board. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A municipality which establishes such a system may contract with any insurance company licensed to do business in the State for the payment of pension benefits. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Any pension funds held by a municipality or by a board established by it are exempt from attachment or trustee process. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Firearms and hunting equipment. A municipality shall consult with the Department of Inland Fisheries and Wildlife during the process of the consideration of the adoption or amendment of a firearm discharge ordinance. The area in which the discharge of firearms is prohibited by a firearm discharge ordinance must be described in the ordinance using clearly defined physical boundaries as points of reference. For purposes of this subsection, the term "clearly defined physical boundaries" includes but is not limited to roads, waterways and utility corridors. After January 1, 2000, a municipality that adopts or amends a firearm discharge ordinance shall provide the Commissioner of Inland Fisheries and Wildlife with a copy of the new or amended firearm discharge ordinance and a copy of any maps that show the areas in the municipality affected by the new or amended ordinance within 30 days from the date that the ordinance is enacted or amended. A municipality may not adopt or enforce any ordinance prohibited under Title 12, section 13201.

[ 2013, c. 199, §2 (AMD) .]

6. Restriction on nullification of final permit. A municipality may not nullify or amend a municipal land use permit by a subsequent enactment, amendment or repeal of a local ordinance after a period of 45 days has passed after:

A. The permit has received its lawful final approval; and [2011, c. 63, §1 (NEW).]

B. If required, a public hearing was held on the permit. [2011, c. 63, §1 (NEW).]

For purposes of this subsection, "municipal land use permit" includes a building permit, zoning permit, subdivision approval, site plan approval, conditional use approval, special exception approval or other land use permit or approval. For the purposes of this subsection, "nullify or amend" means to nullify or amend a municipal land use permit directly or to nullify or amend any other municipal permit in a manner that effectively nullifies or amends a municipal land use permit. This subsection does not alter or invalidate any provision of a municipal ordinance that provides for the expiration or lapse of a permit or approval granted pursuant to that permit following the expiration of a certain period of time.

[ 2011, c. 63, §1 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A26,27, C8,10 (AMD). 1995, c. 266, §1 (AMD). 1999, c. 154, §1 (AMD). 2003, c. 332, §1 (AMD). 2011, c. 63, §1 (AMD). 2013, c. 199, §2 (AMD).



30-A §3008. Ordinances relating to cable television systems

1. State policy. It is the policy of this State, with respect to cable television systems:

A. To affirm the importance of municipal control of franchising and regulation in order to ensure that the needs and interests of local citizens are adequately met; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. That each municipality, when acting to displace competition with regulation of cable television systems, shall proceed according to the judgment of the municipal officers as to the type and degree of regulatory activity considered to be in the best interests of its citizens; [2007, c. 548, §1 (AMD).]

C. To provide adequate statutory authority to municipalities to make franchising and regulatory decisions to implement this policy and to avoid the costs and uncertainty of lawsuits challenging that authority; and [2007, c. 548, §1 (AMD).]

D. To ensure that all cable television operators receive the same treatment with respect to franchising and regulatory processes and to encourage new providers to provide competitive pressure on the pricing of such services. [2007, c. 548, §1 (NEW).]

[ 2007, c. 548, §1 (AMD) .]

1-A. Definitions. For purposes of this section, unless the context otherwise indicates, the following terms have the following meanings:

A. "Cable system operator" has the same meaning as "cable operator," as that term is defined in 47 United States Code, Section 522(5), as in effect on January 1, 2008; [2007, c. 548, §1 (NEW).]

B. "Cable television service" has the same meaning as "cable service," as that term is defined in 47 United States Code, Section 522(6), as in effect on January 1, 2008; and [2007, c. 548, §1 (NEW).]

C. "Cable television system" has the same meaning as "cable system," as that term is defined in 47 United States Code, Section 522(7), as in effect on January 1, 2008. [2007, c. 548, §1 (NEW).]

[ 2007, c. 548, §1 (NEW) .]

2. Ordinances. A municipality may enact any ordinances, not contrary to this chapter, governing franchising and regulation of cable television systems using public ways. Systems located in accordance with those ordinances, franchises and regulations are not defects in public ways.

The municipal officers of municipalities have the exclusive power to enact all ordinances authorized by this section. They shall give 7 days' notice of the meeting at which those ordinances are to be proposed in the manner provided for town meetings. Those ordinances take effect immediately.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. General requirements. The following requirements apply generally to cable television systems governed by this section.

A. Any cable television system must be constructed and operated in accordance with Federal Communications Commission regulations. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Notwithstanding any provision in a franchise, a cable system operator may not abandon service or a portion of that service without having given 6 months' prior written notice to the franchising municipality, if any, and to the municipalities affected by that abandonment. When abandonment of any service is prohibited by a municipal franchise, a cable system operator may not abandon that service without written consent of the municipal officers. Any cable system operator that violates this paragraph commits a civil violation for which a fine of $50 a day for each day that the violation continues may be adjudged. [2007, c. 548, §1 (AMD).]

C. Neither the cable system operator whose facilities are used to transmit a program produced by a person other than that operator, under Federal Communications Commission regulations or municipal ordinance, nor the officers, directors or employees of any such cable system operator are liable for damages arising from any obscene or defamatory statements or actions or invasion of privacy occurring during any program when that cable system operator does not originate or produce the program. [2007, c. 548, §1 (AMD).]

D. [2007, c. 548, §1 (RP).]

E. A municipality is entitled to injunctive relief in addition to any other remedies available by law to protect any rights conferred upon the municipality by this section or any ordinances enacted under this section or section 3010. [2007, c. 548, §1 (AMD).]

[ 2007, c. 548, §1 (AMD) .]

4. Franchise procedures. Pursuant to subsection 2, a municipality may enact ordinances governing the procedures for granting franchises to cable system operators. These ordinances must be enacted before granting any such franchise or franchises and must be designed to ensure that the terms and conditions of a franchise will adequately protect the needs and interests of the municipality. The ordinances must include, but are not limited to, provisions for the following:

A. A mechanism for determining special local needs or interests before issuing a request for proposals, whether by actively seeking to determine those needs or interests or by allowing a period for public comment on a proposed request for proposals; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The filing of franchise applications and related documents as public records, with reasonable notice to the public that the records are open to inspection during reasonable hours; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. A reasonable opportunity for public input before granting franchises; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The assessment of reasonable fees to defray the costs of public notice, advertising and other expenses incurred by the municipality in acting upon applications. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2007, c. 548, §1 (AMD) .]

5. Franchise agreements or contracts. The State specifically authorizes municipal officers pursuant to ordinances to contract on such terms and conditions and impose such fees as are in the best interests of the municipality, including the grant of exclusive or nonexclusive franchises for a period not to exceed 15 years, for the placing and maintenance of cable television systems and appurtenances, or parts thereof, along public ways and including contracts with cable system operators that receive the services of television signal transmission offered by any public utilities using public ways for such transmission. A public utility may not be required to contract with the municipal officers under this subsection. Each franchise must contain the following provisions:

A. The area or areas to be served; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A line extension policy; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. A provision for renewal, the term of which may not exceed 15 years; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Procedures for the investigation and resolution of complaints by the cable system operator; and [2007, c. 548, §1 (AMD).]

E. Any other terms and conditions that are in the best interests of the municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2007, c. 548, §1 (AMD) .]

6. Current ordinances and agreements.

[ 2007, c. 548, §1 (RP) .]

7. Model franchise agreement. The Department of Administrative and Financial Services, Office of Information Technology, referred to in this subsection as "the office," shall develop a model franchise agreement for use by any municipality and any cable system operator that mutually choose to adopt the model franchise agreement or any of its provisions. The office shall make the model franchise agreement available on its publicly accessible website. In the development of the model franchise agreement, the office shall, at a minimum, consider the following issues:

A. Franchise fees; [2007, c. 548, §1 (NEW).]

B. Build-out requirements; [2007, c. 548, §1 (NEW).]

C. Public, educational and governmental access channels and reasonable facility support for such channels; [2007, c. 548, §1 (NEW).]

D. Customer service standards; [2007, c. 548, §1 (NEW).]

E. The disparate needs of the diverse municipalities in this State; and [2007, c. 548, §1 (NEW).]

F. The policy goal of promoting competition in the delivery of cable television service. [2007, c. 548, §1 (NEW).]

This subsection does not allow the office to establish prices for any cable television service or to regulate the content of cable television service.

[ 2007, c. 548, §1 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2007, c. 548, §1 (AMD).



30-A §3009. Authority of municipal officers to enact ordinances

1. Exclusive authority. The municipal officers have the exclusive authority to enact all traffic ordinances in the municipality, subject to the following provisions.

A. The municipal officers may regulate pedestrian traffic in the public ways, including, but not limited to, setting off portions of a municipality's public ways for sidewalks and regulating their use; providing for the removal of snow and ice from the sidewalks by the owner, occupant or agent having charge of the abutting property; and establishing crosswalks or safety zones for pedestrians.

(1) The violation of any ordinance authorized by this paragraph is a civil violation.

(2) The municipal officers may establish a method by which persons charged with the violation of ordinances governing pedestrian traffic on the public ways may waive all court action by payment of specified fees within stated periods of time. [1991, c. 549, §16 (AMD); 1991, c. 549, §17 (AFF).]

B. The municipal officers may regulate the operation of all vehicles in the public ways and on publicly owned property.

(1) The violation of any ordinance authorized by this paragraph is a civil violation.

(2) A municipality may not adopt or enforce an ordinance authorized by this paragraph that is the same as or conflicts with any speed or other traffic control limits imposed by the Department of Transportation pursuant to Title 23 or 29-A. [1999, c. 753, §8 (AMD).]

C. The municipal officers may regulate the parking of motor vehicles on any public way or public parking area, including, but not limited to, providing for the installation of parking meters, providing the fact that any vehicle is illegally parked or is in a metered space when the time signal on the parking meter for that space indicates no parking permitted without the deposit of a coin or coins is prima facie evidence that the vehicle has been parked illegally by the person in whose name the vehicle is registered, and establishing reasonable charges for metered parking.

(1) Illegal parking of a vehicle in violation of any ordinance authorized by this paragraph is a civil violation.

(2) The municipal officers may establish a method by which persons charged with the violation of parking regulations may waive all court action by payment of specified fees within stated periods of time.

(3) The revenue collected from parking meters must be used:

(a) To purchase, maintain and police the meters;

(b) To construct and maintain public ways;

(c) To acquire, construct, maintain and operate public parking areas; and

(d) For no other purpose.

(4) A vehicle that exhibits a permanent placard, a temporary placard or a disability registration plate issued under Title 29-A, section 521 may park at a parking area with a meter without a charge and may park a length of time that does not exceed twice the time limit otherwise allowed. [2001, c. 151, §2 (AMD).]

D. The following provisions apply to the establishment and policing of parking spaces and access aisles for disabled persons.

(1) Municipal public parking areas are subject to any applicable requirements of the Maine Human Rights Act, Title 5, chapter 337, subchapter 5. The municipality shall post a sign adjacent to and visible from each disability parking space established by the municipality. The sign must display the international symbol for accessibility.

(2-A) Enforcement of disability parking restrictions must be in accordance with Title 29-A, section 521, subsection 9-A.

(3) Any vehicle or motorcycle parked in a parking space clearly marked as a disability parking space and that does not bear a special registration plate or placard issued under Title 29-A, section 521 or 523, or a similar plate issued by another state, must be cited for a fine of not less than $200 and not more than $500. "Clearly marked" includes painted signs on pavement and vertical standing signs that are visible in existing weather conditions.

(4) The municipal officers may establish and enforce the time limit for use of a parking space reserved as a disability parking space on a public way or public parking area. [2005, c. 528, §3 (AMD).]

E. The municipal officers may provide for the regulation of motor vehicles as defined in Title 29-A, section 101, subsection 42 on icebound inland lakes during the hours from sunset to sunrise of the following day. The Maine Land Use Planning Commission shall regulate motor vehicles on icebound inland lakes that are completely encompassed by unorganized territories. Motor vehicles on icebound inland lakes that are abutted by an unorganized territory and either one or more municipalities, village corporations or plantations, in any combination, are regulated by those municipalities, village corporations or plantations, as provided in subparagraphs (1) and (2).

No ordinance authorized by this paragraph is valid unless:

(1) Each municipality abutting a lake has enacted an identical local ordinance, in which case the ordinance of any municipality is in effect on the entire lake and any law enforcement officer from any of those municipalities may enforce the ordinance on any portion of the lake; or

(2) In cases where a lake is divided by an easily identifiable boundary into 2 or more nearly separate bodies, each municipality abutting one of the distinguishable portions of the lake has enacted an identical local ordinance. The ordinance of any municipality is in effect only on that distinguishable portion of the lake and any law enforcement officer from any of those municipalities may enforce the ordinance anywhere on that portion of the lake. [1995, c. 65, Pt. A, §129 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF); 2011, c. 682, §38 (REV).]

F. The municipal officers may regulate or establish a licensing authority which may regulate rates of fare, routes and standing places of vehicles for hire, except where jurisdiction rests with the Public Utilities Commission and may require an owner or operator of a vehicle for hire to carry a liability insurance policy in amount and form satisfactory to the licensing authority as a condition precedent to the granting of a license to operate. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2005, c. 528, §3 (AMD); 2011, c. 682, §38 (REV) .]

1-A. Transfer of mobile home or modular construction home. To ensure the fair and efficient administration of property taxation, municipal officers may enact an ordinance requiring the owner of a mobile home or modular construction home to notify the municipal assessor, according to such reasonable terms as the ordinance may establish, upon the transfer of a mobile home or modular construction home when that mobile home or modular construction home is situated on land that is not owned by the mobile home or modular home owner.

[ 1999, c. 427, §1 (NEW) .]

2. Powers of village corporation. The officers of a village corporation have the same powers and duties as municipal officers under this section.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Method of enactment; effective date. When enacting ordinances under this section, the municipal officers shall give 7 days' notice of the meeting at which the ordinances are to be proposed in the manner provided for town meetings. Unless otherwise provided, these ordinances take effect immediately.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Enforcement of municipal ordinances.

[ 2005, c. 53, §2 (RP) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A28,C8,C10 (AMD). 1989, c. 394, §2 (AMD). 1991, c. 549, §16 (AMD). 1991, c. 549, §17 (AFF). 1995, c. 65, §§A127-129 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 60, §1 (AMD). 1997, c. 392, §1 (AMD). 1997, c. 673, §3 (AMD). 1997, c. 750, §A4 (AMD). 1999, c. 127, §A45 (AMD). 1999, c. 427, §1 (AMD). 1999, c. 753, §8 (AMD). 2001, c. 151, §2 (AMD). 2003, c. 80, §1 (AMD). 2003, c. 117, §1 (AMD). 2005, c. 53, §2 (AMD). 2005, c. 528, §3 (AMD). 2011, c. 682, §38 (REV).



30-A §3009-A. Enforcement of municipal ordinances

A municipality lacking an organized police department may contract with the State Police, pursuant to Title 25, section 1502, or a sheriff's department for law enforcement services, including, but not limited to, enforcement of ordinances enacted by the municipality. State police officers and deputy sheriffs are authorized to enforce municipal ordinances as agreed to in the contract. [2005, c. 53, §3 (NEW).]

SECTION HISTORY

2005, c. 53, §3 (NEW).



30-A §3010. Consumer rights and protection relating to cable television service

This section applies to every franchisee. For purposes of this section, "franchisee" means a cable system operator that is granted a franchise by a municipality in accordance with section 3008. For purposes of this section, "cable system operator" and "cable television service" have the same meanings as in section 3008. [2007, c. 548, §2 (AMD).]

1. Credits and refunds for interruption of service. Credits and refunds for interruption of cable television service of a franchisee must be as follows.

A. In the event service to any subscriber is interrupted for 6 or more consecutive hours in a 30-day period, the franchisee will, upon request, grant that subscriber a pro rata credit or rebate. [2007, c. 548, §2 (AMD).]

B. An office of the franchisee must be open during usual business hours, have a listed toll-free telephone and be capable of receiving complaints, requests for adjustments and service calls. [2007, c. 548, §2 (AMD).]

C. The franchisee shall provide subscribers with 30 days' advance written notice of an increase in rates, changes in billing practices or the deletion of a channel. [2007, c. 548, §2 (AMD).]

[ 2007, c. 548, §2 (AMD) .]

1-A. Service disconnection. A franchisee must discontinue billing a subscriber for a service within 10 working days after the subscriber requests that service disconnection unless the subscriber unreasonably hinders access by the franchisee to equipment of the franchisee on the premises of the subscriber to which the franchisee must have access to complete the requested disconnection.

[ 2007, c. 548, §2 (AMD) .]

2. Notice to subscribers regarding quality of service. Notice to subscribers regarding quality of service must be as follows.

A. For each new subscriber, and annually thereafter, every franchisee shall cause to be mailed to each of its subscribers a notice that:

(1) Informs subscribers of how to communicate their views and complaints to the cable system operator, the proper municipal official and the Attorney General;

(2) States the responsibility of the Department of the Attorney General to receive consumer complaints concerning matters other than channel selection and rates;

(3) States the policy regarding and method by which subscribers may request rebates or pro rata credits as described in subsection 1, paragraph A; and

(4) Informs subscribers of their right to request basic-tier, nonpremium programming service and the cost of that service. [2007, c. 548, §2 (AMD).]

B. The notice must be in nontechnical language, understandable by the general public and in a convenient format. On or before January 30th of each year, the franchisee shall certify to the franchising authority and to the Department of the Attorney General that it has distributed the notice during the previous calendar year as required by this section. [2007, c. 548, §2 (AMD).]

[ 2007, c. 548, §2 (AMD) .]

2-A. Notice on subscriber bills; credits and refunds. Every franchisee shall include on each subscriber bill for service a notice regarding the subscriber's right to a pro rata credit or rebate for interruption of service upon request in accordance with subsection 1. The notice must include a toll-free telephone number and a telephone number accessible by a teletypewriter device or TTY for contacting the franchisee to request the pro rata credit or rebate for service interruption. The notice must be in nontechnical language, understandable by the general public and printed in a prominent location on the bill in boldface type.

[ 2007, c. 104, §1 (NEW) .]

3. Franchise document clearinghouse.

[ 1999, c. 581, §2 (RP) .]

4. Recording subscriber complaints. Recording subscriber complaints must be as follows.

A. Every franchisee shall keep a record or log of all written complaints received regarding quality of service, equipment malfunctions, billing procedure, employee attitude and similar matters. These records must be maintained for a period of 2 years. [2007, c. 548, §2 (AMD).]

B. The record must contain the following information for each complaint received:

(1) Date, time and nature of the complaint;

(2) Name, address and telephone number of the person complaining;

(3) Investigation of the complaint;

(4) Manner and time of resolution of the complaint;

(5) If the complaint regards equipment malfunction or the quality of reception, a report indicating corrective steps taken, with the nature of the problem stated; and

(6) Consistent with subscriber privacy provisions contained in the Cable Communications Policy Act of 1984, Public Law 98-549, every franchisee shall make the logs or records of complaints available to any authorized agent of any franchising authority having a franchise with that franchisee or any authorized agent of a municipality considering a franchise with that franchisee upon request during normal business hours for on-site review. [2007, c. 548, §2 (AMD).]

[ 2007, c. 548, §2 (AMD) .]

5. Franchises. All franchises must be nonexclusive. All franchises must include provision for access to, and facilities to make use of, one or more local public, educational and governmental access channels subject to the definitions and requirements of the Cable Communications Policy Act of 1984, Public Law 98-549 or related requirements or regulations of the Federal Communications Commission.

[ 2007, c. 548, §2 (AMD) .]

6. Rights of individuals. A cable system operator may not deny service, deny access or otherwise discriminate against subscribers, channel users or general citizens on the basis of age, race, religion, sex, physical handicap or country of natural origin.

[ 2007, c. 548, §2 (AMD) .]

6-A. Subscriber privacy. A cable system operator may not intrude upon the privacy of a subscriber by installing or using any equipment that allows the cable system operator to observe or to listen to what is occurring in an individual subscriber's household or to monitor the viewing habits of the subscriber without express, prior written consent of the subscriber. A cable system operator may not sell, disclose or otherwise make available, or permit the use of, lists of the names or addresses of its subscribers, or any list or other information that identifies by name or address subscribers or subscriber viewing habits, to any person or agency for any purpose whatsoever without the prior written consent of the subscriber except that the cable system operator may make such lists available to persons performing services for the cable system operator in connection with its business or operations, such as a billing service, when the availability of such lists is necessary to the performance of such services if, in either case, the persons or entity receiving such lists agree in writing that they will not permit them to be made available to any other party.

[ 2007, c. 548, §2 (AMD) .]

6-B. Late fees. A cable system operator may not charge a late fee or other penalty or charge for late payment of any bill that exceeds 1.5% per month of the amount due in the bill. If the bill includes separate charges for different levels of service, a late fee or other penalty or charge must be calculated on the total amount overdue for all levels of service and may not be calculated separately for each level of service. A payment is not late under this subsection until at least 30 days after those services to which the late fee applies have been received by the consumer.

[ 2007, c. 548, §2 (AMD) .]

7. Penalty. A violation of any provision of this section is a violation of Title 5, chapter 10.

[ 2007, c. 548, §2 (AMD) .]

8. Filing of franchise agreements. A cable system operator that maintains a publicly accessible website shall post on that website a copy of the most recently executed franchise agreement for each franchise that it has been granted by a municipality in the State.

[ 2007, c. 548, §2 (NEW) .]

SECTION HISTORY

1989, c. 352, (NEW). 1991, c. 358, (AMD). 1991, c. 657, §1 (AMD). 1993, c. 219, §1 (AMD). 1993, c. 513, §1 (AMD). 1993, c. 676, §§1,2 (AMD). 1999, c. 581, §2 (AMD). 2007, c. 104, §1 (AMD). 2007, c. 548, §2 (AMD).



30-A §3011. Regulation of sport shooting ranges

1. Definition. As used in this section, "sport shooting range" means an area designed and used for archery, skeet and trap shooting or other similar shooting sports and the shooting of rifles, shotguns and pistols.

[ 1995, c. 231, §2 (NEW) .]

2. Limitation. A municipal noise control ordinance may not require or be applied so as to require a sport shooting range to limit or eliminate shooting activities that have occurred on a regular basis at the range prior to the enactment date of the ordinance.

[ 1995, c. 231, §2 (NEW) .]

3. Expansion of activity. Nothing in this section limits the ability of a municipality to regulate noise produced by the expansion of activity at a sport shooting range.

[ 1995, c. 231, §2 (NEW) .]

SECTION HISTORY

1995, c. 231, §2 (NEW).



30-A §3012. Radio antenna towers; construction in conformance with federal requirements

A municipality may not adopt or enforce any ordinance or regulation that is preempted by a Federal Communications Commission regulation that states that local regulations that involve placement, screening or height of radio antennas based on health, safety or aesthetic considerations must be crafted to reasonably accommodate amateur radio communications and to represent the minimum practicable regulation to accomplish the municipality's legitimate purpose. [1999, c. 269, §1 (NEW).]

SECTION HISTORY

1999, c. 269, §1 (NEW).



30-A §3013. Solar energy devices; ordinances

A municipal ordinance, bylaw or regulation adopted after September 30, 2009 that directly regulates the installation or use of solar energy devices on residential property must comply with the requirements of Title 33, chapter 28-A. For the purposes of this section, "solar energy device" has the same meaning as in Title 33, section 1421, subsection 5. [2009, c. 273, §1 (NEW).]

§3013. Ordinances regarding residency restrictions for sex offenders

(As enacted by PL 2009, c. 351, §1 is REALLOCATED TO TITLE 30-A, SECTION 3014)

SECTION HISTORY

RR 2009, c. 1, §21 (RAL). 2009, c. 273, §1 (NEW). 2009, c. 351, §1 (NEW).



30-A §3014. Ordinances regarding residency restrictions for sex offenders (REALLOCATED FROM TITLE 30-A, SECTION 3013)

(REALLOCATED FROM TITLE 30-A, SECTION 3013)

1. Application and scope. The State intends to occupy and preempt the entire field of legislation concerning the regulation of persons convicted of a sex offense in this State or in another jurisdiction. Except as provided in this section, a municipality may not adopt or enforce any ordinance or bylaw addressing persons who have been convicted of a sex offense in this State or in another jurisdiction that would impose on them restrictions or requirements not imposed on other persons who have not been convicted of a sex offense in this State or in another jurisdiction. As used in this section, "convicted of a sex offense in this State or in another jurisdiction" means a conviction for any current or former Maine crime listed in former Title 17, sections 2922 to 2924 or Title 17-A, chapter 11 or 12 or Title 17-A, section 556; a conviction for an attempt or solicitation of those listed crimes; or any conviction for any former or current crime in any other jurisdiction in which the person engaged in substantially similar conduct to that of the earlier specified current or former Maine crimes.

[ RR 2009, c. 1, §21 (RAL) .]

2. Residency restriction ordinance. A municipality may adopt an ordinance regarding residency restrictions for persons convicted of Class A, B or C sex offenses committed against persons who had not attained 14 years of age at the time of the offense. Any such ordinance is limited as follows.

A. An ordinance may restrict only residence. It may not impose additional restrictions or requirements, including, but not limited to, registration and fees. [RR 2009, c. 1, §21 (RAL).]

B. A municipality may prohibit residence by a sex offender up to a maximum distance of 750 feet surrounding the real property comprising a public or private elementary, middle or secondary school or up to a maximum distance of 750 feet surrounding the real property comprising a municipally owned or state-owned property that is leased to a nonprofit organization for purposes of a park, athletic field or recreational facility that is open to the public where children are the primary users. [2013, c. 161, §1 (AMD).]

C. An ordinance may not restrict the residence of a person who lived in an area restricted pursuant to paragraph B prior to the adoption or amendment of the ordinance. [RR 2009, c. 1, §21 (RAL).]

D. An ordinance may not be premised on a person's obligation to register pursuant to Title 34-A, chapter 15. [RR 2009, c. 1, §21 (RAL).]

[ 2013, c. 161, §1 (AMD) .]

SECTION HISTORY

RR 2009, c. 1, §21 (RAL). 2013, c. 161, §1 (AMD).









Subpart 5: HEALTH, WELFARE AND IMPROVEMENTS

Chapter 151: HEALTH, WELFARE AND IMPROVEMENTS

30-A §3101. Eminent domain power

A municipality may acquire real estate or easements for any public use by using the condemnation procedure for town ways, as provided in Title 23, chapter 304, subject to the following provisions. The limitations set forth in this section do not apply to any taking authorized by any other law. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §29 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Owner resides on land. The municipality may not take any land without the consent of the owner if, at the time of the taking, the owner or the owner's family resides in a dwelling house located on the land.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Limitation on use. Except as provided in paragraph A, land taken under this section may not be used for any purpose other than the purposes for which it was originally taken.

A. Land in any municipality which is taken for a public park may, by authority of a majority vote of the municipal legislative body, be conveyed to the Federal Government to become part of a national park. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Business relocation benefits. Whenever the acquisition of real property pursuant to this section results in the displacement of a business or farm, the municipality shall provide payment for moving and related expenses as applicable under Title 23, section 244.

[ 2005, c. 642, §4 (NEW) .]

4. Residence relocation benefits. Whenever the acquisition of real property pursuant to this section results in the displacement of a person from a dwelling, the municipality shall provide payment for moving and related expenses, as well as replacement housing as applicable under Title 23, sections 244 to 244-C.

[ 2005, c. 642, §4 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A29,C8,C10 (AMD). 2005, c. 642, §4 (AMD).



30-A §3102. Improvement of navigation and prevention of erosion

A municipality may acquire real estate or easements by the condemnation procedure for town ways, as provided in Title 23, chapter 304, and may contract with the State Government and Federal Government to comply with requirements imposed by the Federal Government in authorizing any project which has been approved by the Governor for improving harbor and river navigation or preventing property damage by erosion or flood. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Municipalities may act jointly. Two or more municipalities may act jointly in performing the operations authorized by this section.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Governor's power. With regard to such a project, the Governor may:

A. Designate a state agency to make any investigation considered necessary; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Provide for the State's payment of up to 1/2 of the contribution required by the Federal Government, when the Legislature has made an appropriation for it; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Make an agreement with the Federal Government to hold and save it harmless from resulting claims. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3103. Natural gas systems

1. Order. To protect the health and safety of the public, municipalities which have natural gas distribution systems may, without hearing, order the gas company or natural gas pipeline company which distributes natural gas to shut down all or part of that system in any emergency. The municipality shall, by ordinance, set the procedure to be followed in ordering the shutdown.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Refusal. If the distributing utility refuses to carry out the order given under authority of subsection 1, then the municipal officers may take appropriate action to ensure that the system or any part of the system is shut down. The municipal officers may prescribe criminal penalties for violation of the order.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3104. Abatement of nuisances

The municipal officers of a municipality may, in the municipality's name, file a complaint in any court of competent jurisdiction requesting the abatement of any public nuisance within the municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3105. Small borrow pits

1. Requirements. The following provisions apply to any borrow pit not otherwise within the jurisdiction of the Department of Environmental Protection, under Title 38, chapter 3, subchapter I, article 6, and which is not subject to a municipal ordinance enacted under subsection 2.

A. All borrow pits subject to this subsection shall comply with the following requirements.

(1) The average slope of any cut bank measured from a point located 10 feet from the boundary of any abutting property to the bottom of the cut bank in the pit shall not exceed a horizontal to vertical ratio of 2:1. The owner of the borrow pit is responsible for maintaining this condition.

(2) The top of the cut bank of the borrow pit shall, at no time, be closer than 10 feet from the property boundary of any abutting landowner. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Upon request of any owner of land abutting any borrow pit, the municipal officers shall conduct an inspection of the borrow pit to ascertain compliance with this subsection.

(1) The municipal officers may request the Department of Transportation, Bureau of Project Development, Construction Division, to inspect the borrow pit in place of the municipal inspection. The Construction Division shall conduct an inspection of the borrow pit in question when requested to do so by the municipal officers. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The person or persons conducting the inspection shall report their findings to the municipal officers, the abutting landowner initiating the request and the owner of the borrow pit. Measurements shall be made from the property line designated by the abutting property owner initiating the request. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. If the borrow pit is in violation of this subsection, the owner is liable for the cost of the inspection. If the borrow pit is not in violation of this subsection, the abutting landowner who made the request is liable for the cost of the inspection. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Upon notification of any violation under this subsection, the owner of the borrow pit shall bring the borrow pit into compliance with this subsection within 60 days. The municipal officers may require a shorter compliance period if they find that the violation poses an imminent danger to public safety or private property. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Any owner of a borrow pit who fails to bring the borrow pit into compliance with this subsection is subject to a civil penalty not to exceed $50 per day for every day elapsing after the expiration of the compliance schedule established under paragraph E, payable to the municipality in which the borrow pit is located, to be recovered in a civil action brought by the municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Municipal jurisdiction. A municipality may enact ordinances under its home rule authority regulating the siting, construction or operation of borrow pits not within the jurisdiction of the Department of Environmental Protection, under Title 38, chapter 3, subchapter I, article 6. The ordinance must, at a minimum, include the requirements of subsection 1, paragraph A, but may include standards which exceed those requirements.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3106. Disposition of abandoned property

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Covered property" means all tangible property, other than tangible property described in Title 33, section 1954, located in or on real estate acquired by a political subdivision through tax delinquency proceedings pursuant to Title 36 or through any similar procedure created by statute for the collection of unpaid taxes, assessments, expenses or charges. "Covered property" includes all tangible property, other than tangible property described in Title 33, section 1954, located in or on real estate that has been determined to be a dangerous building pursuant to Title 17, chapter 91, subchapter IV. [1999, c. 667, §1 (NEW).]

B. "Political subdivision" has the same meaning as in section 2252. [1999, c. 667, §1 (NEW).]

[ 1999, c. 667, §1 (NEW) .]

2. Procedure. A political subdivision may dispose of covered property that has been abandoned in accordance with this section.

A. The municipal officers in the case of a city, town or plantation, the county commissioners in the case of a county and in all other cases the governing board of a political subdivision, or the designee of any of these, may give written notice to the owner or owners of covered property, if known, instructing the owner or owners to remove the covered property from the real estate in or on which it is located within 21 days after receipt of the notice. [1999, c. 667, §1 (NEW).]

B. Notice must be mailed by certified mail, return receipt requested, to the owner or owners of the covered property. Notice is sufficient under this paragraph if the signed receipt is returned or the certified mail is returned as refused by the recipient. [1999, c. 667, §1 (NEW).]

C. If sufficient notice was not given under paragraph B or if, with reasonable diligence, the identity or the address of an owner or owners can not be determined, the notice is sufficient if it is not mailed but published twice consecutively in a daily or weekly newspaper having general circulation in the municipality or political subdivision in which the covered property is located. [1999, c. 667, §1 (NEW).]

D. The political subdivision has no responsibility to safeguard or otherwise preserve or protect the covered property pending restoration to its owner or other disposal. [1999, c. 667, §1 (NEW).]

[ 1999, c. 667, §1 (NEW) .]

3. Content of notice. Whether mailed or published, notice need not include a roster or inventory of the covered property, but need only state that tangible personal property that may belong to the addressee, owner or former owner is located in or on real property within the ownership or control of the political subdivision, and that on contact with the originating political subdivision, arrangements can be made for removal of covered property belonging to that addressee, owner or former owner.

[ 1999, c. 667, §1 (NEW) .]

4. Disposal of covered property. If the covered property is not claimed within 21 days after notice is given under subsection 2 or if the owner or owners have claimed the property within the 21 days but have not taken possession of the property within 10 days of claiming it, the political subdivision shall:

A. Sell the covered property in a commercially reasonable manner; or [1999, c. 667, §1 (NEW).]

B. If the property has no market value, otherwise dispose of the property. [1999, c. 667, §1 (NEW).]

[ 1999, c. 667, §1 (NEW) .]

5. Deposit of funds. After the sale of the property, the political subdivision may apply proceeds from the sale to unpaid taxes, assessments and expenses of storage, notice and sale. Any balance and the records of the sale must be reported and delivered to the Treasurer of State in accordance with Title 33, section 1959, subsection 1.

[ 1999, c. 667, §1 (NEW) .]

SECTION HISTORY

1999, c. 667, §1 (NEW).



30-A §3106-A. Municipal authority to manage abandoned mobile homes

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Mobile home" has the same meaning as in Title 10, section 9091, subsection 1. [2015, c. 244, §1 (NEW).]

B. "Property defect" means a condition that, in the judgment of the municipality, contributes to blight as a result of the continued lack of care, maintenance or security of a property. [2015, c. 244, §1 (NEW).]

C. "Responsible party" includes the owner or owners of record for a mobile home, not including a mortgagee. [2015, c. 244, §1 (NEW).]

[ 2015, c. 244, §1 (NEW) .]

2. Municipal authority. In accordance with this section, the municipal officers or their designees may regulate the care, maintenance and security of a mobile home determined to be abandoned under subsection 4 if the responsible parties fail to address the property defects after notice and an opportunity to comply, and the municipality may recover its costs from the responsible parties. The authority established by this section may not be construed to replace or supplant any municipal authority to provide for basic necessities under Title 14, section 6026-A or address dangerous buildings under Title 17, chapter 91, subchapter 4. Municipal action under this section may not be interpreted to bestow any responsibility on the municipality to safeguard or otherwise preserve or protect an abandoned mobile home. A municipality is authorized to take corrective action in accordance with this section, up to and including taking possession of and disposing of an abandoned mobile home and all related personal property.

[ 2015, c. 244, §1 (NEW) .]

3. Notice of foreclosure; designation of representative. When initiating a foreclosure action on a property, a foreclosing mortgagee shall notify the municipality where the property is situated and designate an in-state representative responsible for responding to municipal inquiries regarding the property. The foreclosing mortgagee shall provide the municipality where the property is located with the contact information for the mortgagee's in-state representative. For the purposes of this subsection, "contact information" means both a mailing address and a direct telephone number with a functioning voice mailbox, as well as the in-state representative's direct e-mail address when available.

[ 2015, c. 244, §1 (NEW) .]

4. Determination of abandonment. Before a municipality may initiate corrective measures to address property defects pursuant to this section, either a court or the municipal officers must have determined that the mobile home has been abandoned according to the evidence of abandonment described in Title 14, section 6326, subsection 2, paragraph A, C, D, E, F, G or H.

A. The municipal officers shall provide notice to the responsible party and hold a hearing before making a determination that a mobile home has been abandoned. The notice of hearing must:

(1) State the scheduled date, time and location of the hearing; and

(2) Inform the responsible party that, upon a finding of abandonment, the municipality may require the responsible party to correct any property defects within 60 days of issuing a notice to correct. [2015, c. 244, §1 (NEW).]

B. A hearing under paragraph A must be held not less than 7 days after receipt or publication of the notice. [2015, c. 244, §1 (NEW).]

C. An order issued by the municipality determining that a mobile home is abandoned may be combined with the notice to correct set forth in subsection 5. [2015, c. 244, §1 (NEW).]

[ 2015, c. 244, §1 (NEW) .]

5. Notice to correct. Upon a finding of abandonment, the municipal officers may give written notice to the responsible party to correct the property defect. The municipal notice to correct under this subsection must:

A. Identify the property defect; [2015, c. 244, §1 (NEW).]

B. State the municipality's intention to take appropriate preventive or corrective measures to address the property defect; [2015, c. 244, §1 (NEW).]

C. Identify the measures the municipality will take if the responsible party has not remedied the property defect identified within 60 days of the notice to correct; [2015, c. 244, §1 (NEW).]

D. State the municipality's intention to subsequently recover the municipality's direct, legal and administrative costs from the responsible party; [2015, c. 244, §1 (NEW).]

E. Inform the responsible party of the responsible party's ability to avert the municipality's actions by remedying the property defect as identified in the notice; and [2015, c. 244, §1 (NEW).]

F. State the municipality's intention to take possession of and dispose of the mobile home and all related personal property if the responsible party has not remedied the property defect identified within 60 days of the notice to correct. [2015, c. 244, §1 (NEW).]

[ 2015, c. 244, §1 (NEW) .]

6. Notice process. A notice required to be given under this section is governed by the following.

A. Notice must be hand-delivered or mailed by certified mail, return receipt requested, to the responsible party. Notice is sufficient if the signed receipt is returned or the certified mail is returned as refused by the recipient. [2015, c. 244, §1 (NEW).]

B. If the name or address of the responsible party cannot be determined with reasonable diligence, or notice was otherwise not successful pursuant to paragraph A, the notice must be published twice consecutively in a daily or weekly newspaper having general circulation in the municipality in which the mobile home is located. [2015, c. 244, §1 (NEW).]

[ 2015, c. 244, §1 (NEW) .]

7. Costs. A responsible party is jointly and severally liable to a municipality for its direct, legal and administrative costs incurred while remedying or attempting to remedy the property defect pursuant to this section. The responsible party shall reimburse the municipality for its costs within 30 days after demand, or a special tax may be assessed against the property in the amount of those costs and may be collected in the same manner as other state, county and municipal taxes are collected.

[ 2015, c. 244, §1 (NEW) .]

8. Appeals. An appeal to a determination of abandonment by the municipal officers pursuant to subsection 4 is to the Superior Court pursuant to the provisions of the Maine Rules of Civil Procedure, Rule 80B.

§3106-A. Municipal authority to manage abandoned properties

(As enacted by PL 2015, c. 276, §1 is REALLOCATED TO TITLE 30-A, SECTION 3106-B)

[ 2015, c. 244, §1 (NEW) .]

SECTION HISTORY

RR 2015, c. 1, §35 (RAL). 2015, c. 244, §1 (NEW). 2015, c. 276, §1 (NEW).



30-A §3106-B. Municipal authority to manage abandoned properties (REALLOCATED FROM TITLE 30-A, SECTION 3106-A)

(REALLOCATED FROM TITLE 30-A, SECTION 3106-A)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Property defects" means the conditions that, in the judgment of the municipality, contribute to blight as a result of the continued lack of care, maintenance or security of a property. [RR 2015, c. 1, §35 (RAL).]

B. "Responsible parties" means the owner or owners of record. [RR 2015, c. 1, §35 (RAL).]

[ RR 2015, c. 1, §35 (RAL) .]

2. Municipal authority. In accordance with this section, the municipal officers or the officers' designee may regulate the care, maintenance and security of property determined to be abandoned under subsection 4, if the responsible parties fail to address the property defects after notice and an opportunity to comply. The municipality may recover its costs from the responsible parties. The authorities established by this section may not be construed to replace or supplant any municipal authority to provide for basic necessities under Title 14, section 6026-A or address dangerous properties under Title 17, chapter 91, subchapter 4. Municipal action under this section may not be interpreted to bestow any responsibility on the municipality to safeguard or otherwise preserve or protect abandoned property.

[ RR 2015, c. 1, §35 (RAL) .]

3. Notice of foreclosure; designation of representative. When initiating a foreclosure action on a property, a foreclosing mortgagee shall notify the municipality where the property is situated and designate an in-state representative responsible for the property.

[ RR 2015, c. 1, §35 (RAL) .]

4. Determination of abandonment. Before a municipality may initiate corrective action measures to address property defects pursuant to this section, either a court or the municipal officers must have determined that the property has been abandoned according to the evidence of abandonment described in Title 14, section 6326, subsection 2, paragraph A, C, D, E, F, G or H.

A. The municipal officers shall provide notice to the responsible parties and hold a hearing before making a determination that a property has been abandoned. The notice of hearing must:

(1) State the scheduled date, time and location of the hearing; and

(2) Inform the responsible parties that, upon a finding of abandonment, the municipality may require the responsible parties to correct any property defects within 30 days of the issuance of a notice to correct or, if a permit is required to correct property defects, the municipality may require the responsible parties to promptly seek a permit and to correct the defects within 30 days of the issuance of the permit. [RR 2015, c. 1, §35 (RAL).]

B. A hearing under paragraph A may be held no less than 7 days after receipt or publication of the notice. [RR 2015, c. 1, §35 (RAL).]

C. An order issued by the municipality determining that a property is abandoned may be combined with the notice to correct set forth in subsection 5. [RR 2015, c. 1, §35 (RAL).]

[ RR 2015, c. 1, §35 (RAL) .]

5. Notice to correct. Upon a finding of abandonment, the municipal officers may give written notice to the responsible parties to correct identified property defects. The municipal notice to correct under this section must:

A. Identify the property defects; [RR 2015, c. 1, §35 (RAL).]

B. State the municipality's intention to take appropriate preventive or corrective measures to address the property defects; [RR 2015, c. 1, §35 (RAL).]

C. Identify the measures the municipality will take if the responsible parties have not remedied the property defects identified within 30 days of the notice to correct; [RR 2015, c. 1, §35 (RAL).]

D. State the municipality's intention to subsequently recover the municipality's direct, legal and administrative costs from the responsible parties; and [RR 2015, c. 1, §35 (RAL).]

E. Inform the responsible parties of their ability to avert the municipality's actions by remedying the property defects as identified in the notice. [RR 2015, c. 1, §35 (RAL).]

[ RR 2015, c. 1, §35 (RAL) .]

6. Notice process. A notice required to be given under this section is governed by the following.

A. Notice must be hand-delivered or mailed by certified mail, return receipt requested, to the responsible parties. Notice is sufficient if the signed receipt is returned or the certified mail is returned as refused by the recipient. [RR 2015, c. 1, §35 (RAL).]

B. If the address of the responsible parties cannot be determined with reasonable diligence, the notice is sufficient if it is published twice consecutively in a daily or weekly newspaper having general circulation in the municipality in which the property is located. [RR 2015, c. 1, §35 (RAL).]

[ RR 2015, c. 1, §35 (RAL) .]

7. In-state representatives. Mortgagees who have initiated a foreclosure on a property shall designate a representative whose place of business is within this State to be responsible for responding to municipal inquiries regarding the property. The foreclosing mortgagee shall provide the municipality in which the property is located with the contact information for the mortgagee's in-state representative. For the purposes of this subsection, "contact information" means both a mailing address and a direct telephone number with a functioning voice mailbox, as well as the responsible party's direct e-mail address when available.

[ RR 2015, c. 1, §35 (RAL) .]

8. Recovery of costs. All responsible parties are jointly and severally liable to a municipality for its direct, legal and administrative costs incurred while remedying or attempting to remedy the property defects pursuant to this section. The responsible parties shall reimburse the municipality for its costs within 30 days after demand, or a special tax may be assessed against the property in the amount of those costs and may be collected in the same manner as other state, county and municipal taxes are collected.

[ RR 2015, c. 1, §35 (RAL) .]

9. Appeals. An appeal from a finding of abandonment by the municipal officers pursuant to this section is to the Superior Court, pursuant to the provisions of the Maine Rules of Civil Procedure, Rule 80B.

[ RR 2015, c. 1, §35 (RAL) .]

SECTION HISTORY

RR 2015, c. 1, §35 (RAL).



30-A §3107. Abandoned cemeteries

1. Abandoned cemetery. For purposes of this section, "abandoned cemetery" means a cemetery in which no burial has been made in the previous 40 years and the lots or grave sites of which have not been maintained within the previous 10 years, except for maintenance rendered by the municipality in which the cemetery is located.

[ 2005, c. 225, §1 (NEW) .]

2. Acquisition by municipality. A municipality may acquire an abandoned cemetery, including ownership of any unoccupied lots or grave sites in the cemetery. The municipality shall use due diligence in identifying any owners of the abandoned cemetery or any of the cemetery's unoccupied lots or grave sites and provide notice to the owners of the municipality's intention to acquire the abandoned cemetery. If a municipality cannot locate an owner pursuant to this subsection, the municipality shall publish notice of its intention to acquire the abandoned cemetery for 3 successive weeks in a newspaper having general circulation in the county in which the municipality is located.

[ 2005, c. 225, §1 (NEW) .]

3. Notice. The notice required in subsection 2 must give a basic description of the abandoned cemetery by referencing the municipality's tax maps, set a date and place where objections to the acquisition of the abandoned cemetery by the municipality will be received and heard and, if there are unoccupied lots or grave sites in the abandoned cemetery, state the municipality's intention to acquire the unoccupied lots or grave sites.

[ 2005, c. 225, §1 (NEW) .]

4. Reassertion by owner. If an owner who receives notice under subsection 2 objects to the municipality's acquisition of the abandoned cemetery or an unoccupied lot or grave site in the cemetery, the owner must in writing object and reassert the owner's right of ownership over the abandoned cemetery or unoccupied lot or grave site within 14 days of the date of the notice. An owner who reasserts ownership rights under this subsection shall promptly conform to all municipal ordinances concerning the abandoned cemetery or unoccupied lot or gravesite.

[ 2005, c. 225, §1 (NEW) .]

5. Reversion to municipality. Title to an abandoned cemetery and any unoccupied lots or grave sites described in the notice required under subsection 2 reverts to the municipality if an objection by an owner of the abandoned cemetery or unoccupied lot or grave site within the cemetery is not received by the 15th day after notice is sent to an identified owner or the last notice is published in a newspaper of general circulation as required under subsection 2. After title has reverted pursuant to this subsection, the municipality shall record a confirmation of the acquisition of the abandoned cemetery, including a basic description of the cemetery referencing the municipality's tax maps, in the registry of deeds in the county in which the cemetery is located.

[ 2005, c. 225, §1 (NEW) .]

6. Maintenance of title and characteristics. Once title to an abandoned cemetery has been recorded by a municipality, that municipality shall maintain the title in perpetuity and may never transfer title to the cemetery. The municipality shall also maintain the characteristics of the cemetery with no change in use of the cemetery land.

[ 2005, c. 225, §1 (NEW) .]

7. Survey and preservation plan. Prior to acquiring an abandoned cemetery under this section, a municipality may cause a survey to be done of the cemetery for which it is acquiring title in order to ascertain the true extent of the cemetery. The municipality may develop a preservation plan with guidance from a local cemetery corporation or association and local or state archaeologists.

[ 2005, c. 225, §1 (NEW) .]

SECTION HISTORY

2005, c. 225, §1 (NEW).



30-A §3108. Asthma inhalers and epinephrine pens

Municipal employees and volunteers that operate or assist in any municipal recreational program or camp may receive training on how to administer asthma inhalers and epinephrine pens. Municipal employees and volunteers may possess and administer prescribed asthma inhalers and epinephrine pens in order to provide emergency aid. [2007, c. 588, §1 (NEW).]

SECTION HISTORY

2007, c. 588, §1 (NEW).



30-A §3109. Broadcast television translator stations

A municipality may receive federal grants or contributions for the construction and operation of a broadcast television translator station as described in 47 Code of Federal Regulations, Section 74.732 (2008). Two or more municipalities may act jointly in performing the operations authorized by this section. [2009, c. 117, §2 (NEW).]

SECTION HISTORY

2009, c. 117, §2 (NEW).



30-A §3110. Road-naming disputes

Unless otherwise provided by local ordinance or charter, when there is a dispute over the naming of a town way, private way or private road for E-9-1-1 purposes, the decision of the municipal officers is final. [2009, c. 477, §1 (NEW).]

SECTION HISTORY

2009, c. 477, §1 (NEW).






Chapter 153: MUNICIPAL FIRE PROTECTION

30-A §3151. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Municipal fire department. "Municipal fire department" means an organized firefighting unit established under municipal charter, ordinance or bylaw to prevent and extinguish fires and, if authorized by charter, ordinance or bylaw, to provide emergency services.

[ 1999, c. 570, §1 (AMD) .]

1-A. Provide emergency services. "Provide emergency services" means to respond to and manage other public safety emergencies, including, but not limited to, medical emergencies, hazardous materials incidents or natural or man-made disasters.

[ 1999, c. 570, §2 (NEW) .]

2. Municipal firefighter. "Municipal firefighter" means an active member, whether full-time, part-time or on call, of a municipal fire department, who aids in the extinguishment of fires or an individual who receives compensation from the municipality for aiding in the extinguishment of fires.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Volunteer fire association. "Volunteer fire association" means an organized firefighting unit incorporated under Title 13, chapter 81, or Title 13-B, and which is officially recognized by the municipality.

A. Any volunteer fire association incorporated under either Title 13, chapter 81, or Title 13-B, on or after January 1, 1978, shall be considered incorporated for the purposes of this section. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The appropriation of money by a municipality toward the support of an organized firefighting unit incorporated under Title 13, chapter 81, or Title 13-B, is prima facie evidence of official recognition. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Volunteer firefighter. "Volunteer firefighter" means an active member of a volunteer fire association who receives no compensation from the municipality other than injury and death benefits.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 570, §§1,2 (AMD).



30-A §3152. Fire protection

1. Methods of protection. A municipality may provide fire protection by:

A. Maintaining a municipal fire department; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Supporting a volunteer fire association; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Contracting with other governmental units for fire protection services. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Fire protection zones. A municipality may establish administrative areas of the municipality for firefighting and fire protection purposes, to be served by one fire department or volunteer fire association, which shall be called "fire protection zones." Fire protection zones must be established by the vote of the municipal legislative body or by regulations adopted by the municipal officers if the municipal legislative body so provides.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3153. Fire chiefs

Notwithstanding the method of fire protection services provided by a municipality, a fire chief shall be appointed in each municipality, unless the municipality provides by vote of its legislative body for the election of a municipal fire chief by the members of the municipal fire department or volunteer association, or provides that the voters of the municipality will elect a municipal fire chief at the regular municipal election or town meeting. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

In municipalities served by more than one volunteer association or municipal fire department, the municipality may by vote of its legislative body provide for the election of a fire chief by the members of each fire department or association of the municipality, but no more than one fire chief may be elected within each fire protection zone. When more than one fire chief is provided for in a municipality, each fire chief shall exercise in the fire chief's fire protection zone all powers and duties of a municipal fire chief and shall control and direct all municipal and volunteer firefighters in the performance of firefighting operations within the fire chief's fire protection zone, except as provided in this chapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Term; compensation. Unless otherwise provided by contract, charter or ordinance, fire chiefs shall be appointed for an indefinite term. The municipal officers shall determine the compensation of the fire chief.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Duties. The fire chief shall:

A. Direct and control all municipal and volunteer firefighters in the performance of firefighting operations within the municipality except as provided in Titles 12 and 25; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Provide a training program for firefighters within the municipality in cooperation with appropriate governmental agencies; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Provide for the maintenance of all fire equipment owned by the municipality and buildings used by the municipal fire department; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Prepare and submit annually to the chief administrative official of the municipality a budget relating to fire protection activities; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Suppress disorder and tumult at the scene of a fire and generally direct all operations to prevent further destruction and damage. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Powers. The fire chief may:

A. Unless otherwise provided by charter or ordinance, employ all municipal firefighters, appoint a deputy and other officers in a municipal fire department and remove them for cause after notice and hearing; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. With the approval of the municipal officers, adopt administrative regulations relating to municipal fire protection, consistent with this chapter and municipal ordinances; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Obtain assistance from persons at the scene of a fire to extinguish the fire and protect persons and property from injury; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Pull down and demolish structures and appurtenances if the fire chief judges it necessary to prevent the spread of fire. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3154. Firefighters

1. Duties. Firefighters are under a duty to extinguish all fires to which they are called, to protect lives and property endangered by fires and to carry out all other related activities as directed by the fire chief.

A. A firefighter may use a reasonable degree of nondeadly force when the firefighter reasonably believes that this force is necessary to carry out the duties under this subsection. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Training. All firefighters shall attend training sessions as scheduled by the fire chief.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Medical examinations. No person hired after June 28, 1974 may serve as a full-time member of a municipal fire department unless the person has undergone a complete preemployment medical examination; nor may the person serve as a full-time member of a municipal fire department if, in the opinion of competent medical authority after examination, the person is not capable of performing the required duties.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3155. Municipal liability; demolished buildings

If the pulling down or demolition of any structure or appurtenance, except that in which the fire originated, is used to stop the spread of fire, the owner of that structure or appurtenance may recover reasonable compensation for its destruction from the municipality in a civil action. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3156. Aid to other municipalities

Unless otherwise provided by charter or ordinance, the municipal officers may authorize the municipal fire department or, if separate, employees who provide emergency services to aid with any public safety emergencies in other municipalities by providing as needed all the municipal fire department's available resources or, if separate, available employees who provide emergency services. Municipal and volunteer firefighters and employees who provide emergency services when assisting other municipalities have the same privileges and immunities as when acting in their own municipality. Any municipality may compensate an aiding municipality or volunteer fire association for damage to the aiding department's or association's property and to any firefighter or to the firefighter's surviving spouse or dependents because of injury or death sustained in the course of rendering aid to that municipality. [2005, c. 519, Pt. KKK, §1 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A30,C8,C10 (AMD). 1999, c. 570, §3 (AMD). 2005, c. 519, §KKK1 (AMD).



30-A §3157. Automotive fire apparatus

All new automotive fire apparatus purchased by municipal fire departments or volunteer fire associations with public money must be constructed and equipped in conformance with the standards set forth in the edition of National Fire Protection, Pamphlet #1901, Standards for Automotive Fire Apparatus, which is in effect on the date of the purchase agreement. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

A municipality or volunteer fire association which receives delivery of automotive fire apparatus not in conformance with these standards may, in addition to its other remedies, recover in a civil action a penalty from the seller in an amount equal to 10% of the purchase price of the apparatus. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 155: MUNICIPAL FORESTS

30-A §3201. Municipal forests

Under its home rule authority, a municipality may acquire lands for the purpose of forestation or for reclaiming and planting forest trees on such lands. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3202. National forest funds; use for schools and roads

All sums received by the State from the Federal Government on account of the national forests in the State established under the "Weeks Act," Public Law 61-435, and amendments to that Act, shall be distributed as follows. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Apportionment and payment. The Treasurer of State shall first apportion these funds among the municipalities and unorganized places in which the national forest is located, in proportion to the area of the national forest in each, as determined by the Forest Service of the United States Department of Agriculture. The Treasurer of State shall pay the apportioned sums, within 60 days of receipt of the funds, to the treasurers of the appropriate municipalities.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Expenditure by municipalities. All sums apportioned and paid to municipalities under subsection 1 must be expended for the benefit of the public schools and public roads of the municipality, in addition to the sums required by law to be raised for those purposes, in the manner determined by appropriations made by the municipal legislative body.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Expenditures by counties. All sums apportioned paid to unorganized places under subsection 1 must be expended for the benefit of public schools and public roads in the counties in which those places are located, in the manner determined by the Governor.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3203. Profits from state-owned land (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2007, c. 217, §2 (RP).






Chapter 157: PARKS, TREES AND PLAYGROUNDS

Subchapter 1: GENERAL PROVISIONS

30-A §3252. Preservation of trees along public ways and water

1. Creation of preserved lands. For the purpose of preserving and increasing the growth of trees on land abutting any public way or located on uplands adjoining any river or other body of water, municipalities and municipal officers, acting under section 3101, may set aside and define such land, not exceeding 5 rods in width. Any municipality may appropriate money for the purposes of this section.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Regulation of lands. All trees and shrubs growing on the land set aside under subsection 1 shall be held as for park purposes. Except as provided in this section, no owner in fee of this land or any other person may injure, remove or destroy these trees or shrubs. Municipal officers may grant written license to the owner to do cutting and clearing on the land when consistent with the preservation and general improvement of the growth on the land.

Except as provided, this section does not restrict the owner's use and enjoyment of the land or authorize any person to enter on the land, except for municipal officers and conservation commissioners and their agents for the purposes of this section.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Proceedings; compensation. All proceedings relating to estimating and awarding damages under this section are governed by section 3101.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Public ways, private ways and buildings. Provided the written consent of the municipal officers is obtained first, this section does not:

A. Prevent the taking and clearing of any of the land set aside under subsection 1 that is necessary for public ways; nor [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Abridge the right of the owner or the owner's tenant to lay out a private way across that land or to clear and improve any of the land that is necessary for actual building purposes.

(1) If the municipal officers refuse to give consent for laying out a private way or for cutting and clearing any of the land that is necessary for immediate building purposes, when requested to do so in writing, that refusal is ground for a further award of damages to the owner as provided in subsection 3. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Violation. Whoever violates this section:

A. Commits a civil violation for which a forfeiture of not more than $100 may be adjudged; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Is liable to a civil action, brought by the conservation commissioners or by a taxpayer in the name and for the benefit of the municipality in which the offense is committed, for all damages sustained. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3253. Safe zones designated by municipality

A municipality may designate an area of the municipality that is frequented by minors as a safe zone under Title 17-A, section 1101, subsection 23. A safe zone designated pursuant to this section must be conspicuously marked by the municipality with an informational sign using wording provided by the Commissioner of Public Safety. [2005, c. 415, §5 (NEW).]

SECTION HISTORY

2005, c. 415, §5 (NEW).






Subchapter 2: CONSERVATION COMMISSIONERS

30-A §3261. Conservation commissions

Unless otherwise provided under their home rule authority, municipalities may establish conservation commissions as provided in this section. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Appointment of commissioners. The municipal officers may appoint at least 3, but not more than 7, conservation commissioners. Members shall initially be appointed for terms of one, 2 and 3 years, such that the terms of approximately 1/3 of the members will expire each year. Their successors shall be appointed for terms of 3 years each. Members shall serve until the appointment of their successors.

The commission may recommend to the municipal officers that associate members be appointed to assist the commission as the commission requires. Associate members are nonvoting members. Their terms of office shall be for one, 2 or 3 years.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Duties of commission. The commission shall:

A. Keep records of its meetings and activities and make an annual report to the municipality; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Conduct research, in conjunction with the planning board, if any, into the local land areas; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Seek to coordinate the activities of conservation bodies organized for similar purposes; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Keep an index of all open areas within the municipality, whether publicly or privately owned, including open marshlands, swamps and other wetlands, for the purpose of obtaining information relating to the proper protection, development or use of those open areas. The commission may recommend to the municipal officers or any municipal body or board, or any body politic or public agency of the State, a program for the better protection, development or use of those areas, which may include the acquisition of conservation easements.

(1) Any body politic or public agency of the State conducting planning operations with respect to open areas within a municipality having a conservation commission shall notify that conservation commission of all plans and planning operations at least 30 days before implementing any action under that plan. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Powers of commission. The commission may:

A. Advertise, prepare, print and distribute books, maps, charts, plans and pamphlets which it considers necessary; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Have the care and superintendence of the public parks and, subject to the approval of the municipal officers, direct the expenditure of all money appropriated for the improvement of those parks; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Acquire land in the municipality's name for any of the purposes set forth in this section with the approval of the municipal legislative body; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Receive gifts in the municipality's name for any of the commission's purposes and shall administer the gift for those purposes subject to the terms of the gift. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Park commission under previous law. This section does not require a municipality which has previously created a park commission under prior law to establish a conservation commission. Any such park commission previously created may continue to operate as originally established.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3262. Failure to elect; function of municipal officers

If any municipality fails to appoint a board of conservation commissioners, the municipal officers shall have and exercise all the powers and duties of the commissioners, except as provided in sections 3263 and 3264 and subchapter IV. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3263. Supervision of shade trees

All public shade trees may be under the care and control of conservation commissioners in municipalities which appoint those commissioners under this subchapter. The conservation commissioners may have the powers and duties of tree wardens in regard to those trees. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3264. Park commissioners

1. Park commissioners; appointment. Notwithstanding section 3261, municipalities may elect or appoint 5 park commissioners, initially to hold office for one, 2, 3, 4 and 5 years, respectively. Their successors shall be appointed for terms of 5 years each. Members shall serve until the appointment of their successors.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Duties. The park commissioners shall:

A. Have the care and superintendence of the public parks; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Subject to the approval of the municipal officers, direct the expenditure of all money appropriated or available for the improvement of those parks. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 3: ENERGY COMMISSIONERS

30-A §3271. Energy commissions

Unless otherwise provided under their home rule authority, municipalities may establish energy commissions as provided in this section. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Appointment of commissioners. The municipal officers may appoint at least 3, but not more than 7, energy commissioners. Members shall initially be appointed for terms of one, 2 and 3 years, such that the terms of approximately 1/3 of the members will expire each year. Their successors shall be appointed for terms of 3 years each. Members shall serve until the appointment of their successors.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Combination with conservation commission. Notwithstanding sections 3261 to 3264, municipal officials may combine the duties of a municipal energy commission with those of an existing conservation commission to create an entity with responsibilities for a wide range of energy and conservation issues.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3272. Purpose; activities

1. Purposes. The purposes of the municipal energy commission may include the following:

A. To study and recommend energy policies to the municipal officers, body or board and to the planning board, if any; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. To reduce energy consumption in the municipality by encouraging energy conservation and better energy management; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. To promote efforts to increase community energy self-sufficiency through the development of safe, efficient and renewable energy resources; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. To provide leadership and direction for local energy conservation education; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. To work with other public and private organizations to secure funding and other resources for local energy projects and employment; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. To coordinate their efforts with those of other local, regional and state organizations; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. To serve other purposes related to energy as specified by the municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Activities. The commission may undertake the following activities.

A. The commission may seek technical assistance from the Department of Economic and Community Development. That department shall notify local energy commissions, in writing, of plans and projects that may affect those commissions, if the commission so requests. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 501, Pt. DD, §34 (AMD).]

B. In conjunction with the planning board, if any, the commission may promote and conduct research, in furtherance of its purposes, in the following areas:

(1) Public transportation;

(2) Van pools and car pools;

(3) Recycling;

(4) Solar power;

(5) Cogeneration;

(6) Hydro-electric power;

(7) Energy audits;

(8) Energy conservation; and

(9) Other activities that will make the municipality more energy self-sufficient through the use of renewable energy resources. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 501, Pt. DD, §34 (AMD) .]

3. Notice of formation; records, annual report. The commission shall notify the Department of Economic and Community Development of its formation. The commission shall keep records of its meetings and activities and shall make an annual report to the municipality.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 501, Pt. DD, §35 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 501, §§DD34,DD35 (AMD).






Subchapter 4: PUBLIC SHADE TREES

30-A §3281. Public shade trees

All trees within or upon the limits of any highway are public shade trees. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3282. Appointment and duties of tree wardens

The municipal officers of municipalities which have not appointed conservation commissioners under subchapter II may annually appoint one or more tree wardens who have the care and control of all public shade trees upon and along the highways and in the parks of the municipality and all streets within any village limits. They shall enforce all laws relating to the preservation of those trees. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3283. Removal of trees

Public shade trees may be trimmed, cut down or removed by the owner of the land only with the consent of a tree warden or the conservation commission. Public shade trees may be trimmed, cut down or removed by a tree warden or conservation commissioner only with the consent of the landowner. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Trimming, cutting or removal authorized. This section does not prevent the trimming, cutting or removal of trees when the trimming, cutting or removal is ordered by proper authority to:

A. Lay out, alter or widen the location of highways; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Lessen the danger of travel on highways; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Suppress tree pests or insects. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3284. Injury or destruction to trees; penalty

Whoever trims, cuts or otherwise damages or destroys a public shade tree commits a civil violation for which a forfeiture of not less than $5 nor more than $25 may be adjudged. The forfeiture shall be paid to the municipality in which the offense is committed and expended by that municipality for the purposes specified in this subchapter and section 3263. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 5: FUNDS

30-A §3291. Cutting and removal of trees and brush

1. Initial cutting by municipality. A municipality may each year set aside a portion of the money raised and appropriated for ways and bridges, to be used to cut and remove all trees, shrubs and useless fruit trees, bushes and weeds, except shade trees, timber trees, cared-for fruit trees and ornamental shrubs growing between the road limit and the wrought part of any highway or town way, until all the trees, shrubs and worthless fruit trees, bushes and weeds have been once removed from the limits of the highway or town way.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Maintenance of cleared land. After the land has been initially cleared, the owner of the land adjoining the highway or town way shall each year, before the first day of October, remove all bushes, weeds, worthless trees and grass from the roadside adjoining the owner's cultivated or mowing fields. The municipality shall care for all other land, except wild land.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Violation. If any owner of land required to be maintained under subsection 2 fails to do so before the first day of October of each year, the municipal officers of the municipality in which the land is located shall have the bushes, weeds, worthless trees and grass cut and removed. The actual expense of this cutting and removal shall be a lien upon the land adjoining the highway or town way and shall be assessed and collected as a tax on that land.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).









Chapter 159: PUBLIC DUMPS

30-A §3351. Acquisition

Any municipality may, by action of its legislative body, direct its municipal officers to take suitable lands for public dumping grounds. When so directed, the municipal officers shall follow the condemnation procedure for town ways, as provided in Title 23, chapter 304. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Acceptance. The public dumping ground is not established until it has been accepted, as laid out, by the municipal legislative body.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Disposal. Any public dumping ground that ceases to be useable as such may be disposed of in the same manner as other lands owned by the municipality.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Application. Public dumping grounds established under this section are subject to Title 12, chapter 807, subchapter IV, article 1.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3352. Prohibited dumping

1. Prohibited dumping. Notwithstanding Title 17-A, section 4-A, whoever personally or through the agency of another leaves or deposits any offal, filth or other noisome substance in any public dumping ground, except in the manner prescribed by the local health officer, is guilty of a Class E crime and shall be punished by a fine of not less than $10 nor more than $100, or by imprisonment for not more than 3 months.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Civil action. A municipality may recover any expenses incurred in abating the nuisance caused by the violation in a civil action brought in the name of the municipality against the guilty party. If requested and the violation merits it, the court in its discretion may award double damages in the action.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3353. Rat control

Whenever a municipality maintains public dumping grounds, its municipal officers shall have the dumping grounds treated, when needed, with proper rat exterminating agents. These agents must be applied by competent persons properly certified for their use. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

At the request of the municipal officers of any municipality, the Board of Pesticides Control shall provide information on the most effective methods and materials for the purpose of carrying out this section. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 161: SEWERS AND DRAINS

Subchapter 1: GENERAL PROVISIONS

30-A §3401. Preexisting drains

All drains previously made at a municipality's expense shall be maintained, managed, controlled and entered the same as if made under this chapter and Title 23, section 3251, subject to the rights that private persons have in those drains. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3402. Construction of drains; expense and control; notice; damages

1. Construction of sewers and drains. The municipal officers of a municipality, or a committee duly chosen by the municipality, may construct public drains or sewers, sewer systems or sewage disposal systems at the municipality's expense, along or across any public way in the municipality and through or upon any lands of persons when they consider it necessary for public convenience or health. Neither the municipal officers nor such a committee may construct any public sewer, sewer system or sewage disposal system in the municipality until that sewer is authorized by vote of the municipal legislative body and an appropriation made for the purpose. When constructed, these sewers, sewer systems or sewage disposal systems are under the control of the municipal officers.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Taking of land. Before the land is taken for the construction of any sewer, notice shall be given and damages assessed and paid for the land as is provided for the location of town ways under Title 23, chapter 304.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3403. Proper maintenance of drains required

After a public drain has been constructed and any person has paid for connecting with it, the municipality shall maintain and keep it in repair to afford sufficient and suitable flow for all drainage entitled to pass through it, but its course may be altered or other sufficient and suitable drains may be substituted in its place. If the municipality does not so maintain and keep it in repair, any person entitled to drainage through it may have an action against the municipality for damages sustained by the municipality's neglect. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3404. Record of proceedings; prosecutions

All proceedings of municipal officers under this chapter must be at their legal meetings. A suitable record shall be made of all permits issued under this chapter, describing the persons and lands to which they apply. The municipal officers have the exclusive direction, on behalf of their municipality, of all prosecutions under this chapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3405. Sewer connections

If required by municipal ordinance, the owner of each lot or parcel of land upon which a building has been constructed which abuts upon a street or public way containing a sewer shall connect that building with the sewer and shall cease using any other method for the disposal of waste water. All such connections must comply with the applicable municipal ordinance, which may provide for a reasonable charge for making the connections. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3406. Service charges for sewage or storm water disposal

The municipal officers may establish a schedule of service charges from time to time upon improved real estate connected with a municipal sewer or sewer system or storm water disposal system for the use of the system. These service charges must include reserve fund contributions. For purposes of this section, "storm water disposal system" means storm water and flood control devices, structures, conveyances, facilities or systems, including natural streams and rivers and other water bodies used wholly or partly to convey or control storm water or floodwater. [2013, c. 197, §1 (AMD).]

1. Interest. The municipal officers may charge interest on delinquent accounts at a rate not to exceed the highest lawful rate set by the Treasurer of State for municipal taxes.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Lien. There is a lien on real estate served or benefited by a municipal sewer or sewer system or storm water disposal system to secure the payment of service charges and interest on delinquent accounts established under this chapter. This lien arises and is perfected as services are provided and takes precedence over all other claims on the real estate, excepting only claims for taxes.

[ 2015, c. 174, §1 (AMD) .]

3. Collection. The treasurer of the municipality may collect the service charges and interest on delinquent accounts in the same manner as granted by Title 38, section 1208, to treasurers of sanitary sewer districts with reference to rates established and due under Title 38, section 1202.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2013, c. 197, §1 (AMD). 2015, c. 174, §1 (AMD).



30-A §3406-A. Landlord access to tenant bill payment information

If a tenant is billed for municipal sewer or storm water disposal system service provided to property rented by the tenant and nonpayment for the service may result in a lien against the property, the municipality shall provide to the landlord or the landlord's agent, on request of the landlord or the landlord's agent, the current status of the tenant's sewer or storm water disposal system service account, including any amounts due or overdue. For purposes of this section, "storm water disposal system" has the same meaning as in section 3406. [2013, c. 197, §2 (AMD).]

SECTION HISTORY

2005, c. 306, §1 (NEW). 2013, c. 197, §2 (AMD).



30-A §3407. Damage to public drains

Whoever willfully or negligently damages or obstructs a public drain or its outlet, or any street or highway culvert leading into it, is liable to the municipality where it is located in a civil action for double the amount of damages caused by that action, in addition to all other legal penalties for that action. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3408. Crossing railroad right-of-way

Whenever a public drain or sewer is located and about to be constructed across or under the right-of-way of any railroad, the Public Utilities Commission shall determine the place, manner and conditions of the crossing, using current engineering standards and practices, upon petition of either party and after notice and hearing, unless the municipal officers or committee of the municipality that located the drain or sewer agrees with the corporation operating the railroad as to the place, manner and conditions of the crossing. All the work within the limits of the railroad location must be done under the supervision of the officers of the corporation operating the railroad and to the satisfaction of the commission. The municipality in which the drain or sewer is located shall bear the expense of the work. Any additional expense in the construction of that part of the sewer or drain within the limits of the railroad's right-of-way caused by the commission's determination must be borne by the railroad company or by the municipality in which the drain or sewer is located, or apportioned between the company and the municipality as the commission determines. The commission shall make a report of their decision in the same manner as in the case of highways located across railroads and subject to the same right of appeal. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 813, (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 813, (AMD).



30-A §3409. Consent for highway opening

Whoever digs up the ground in a highway or street to lay or repair any drain or common sewer without the written consent of the municipal officers commits a civil violation for which a forfeiture of $100 may be adjudged for each offense. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 2: PRIVATE DRAINS

30-A §3421. Private drains connected to public drains

1. Acceptance by municipality. This section does not apply to any municipality until it is accepted by the municipality's legislative body.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Connection before completion of drain. While a public drain or common sewer is under construction and before it is completed and the assessments made, any person may connect their private drain with the public drain or common sewer after obtaining a written permit from the municipal officers or the sewer board in charge of the construction of the public drain or common sewer.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Connection after completion of drain. After the public drain or common sewer is completed and the assessments made, no person may connect their private drain with the public drain or common sewer until that person has paid an assessment and obtained a written permit from the municipal treasurer, by authority of the municipal officers.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Permits recorded. The municipal clerk shall record all permits given to connect with any such drain or sewer before issuing the permit.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3422. Connection of private drains; permits; regulations

1. Connection of private drains; application. Abutters upon the line of a public drain existing in any municipality which has not accepted sections 3421, and 3441 to 3445, and abutters upon the line of a public drain constructed before a municipality accepts those sections, and the owner of contiguous private drains may enter and connect with the public drain on written application to the municipal officers distinctly describing the land to which the application applies and paying a fee determined by the municipal officers.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Permit issued. Upon application, the municipal officers shall give the applicant a written permit to enter and connect with the public drain. This permit is available to the owner of the land described in the application, the owner's heirs and assigns, and shall run with the land without any other or subsequent charge or payment.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Regulations. The municipal officers shall establish any other regulations and conditions for connecting with public drains that they consider expedient.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3423. Connection without permit

If any person connects a private drain with a public drain or enters it by a side drain without a permit, the municipal officers may immediately destroy the connection. That person commits a civil violation for which a forfeiture of not more than $200 may be adjudged, to be paid to the municipality where the offense is committed. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3424. Adjustment of amounts paid for permits

1. Arbitration of permit fee. Any person who is dissatisfied with the fee required to connect with a public drain may, within 10 days after notice of that amount, make a written request to the municipal officers to have the amount of the fee determined by arbitration. The municipal officers shall nominate 6 persons. The applicant shall select 2 of these persons and a 3rd person who was not nominated by the municipal officers to act as arbitrators. These 3 persons may fix the amount of the fee. The arbitrators shall report their findings to the municipal clerk who shall record them with the proceedings of the municipal officers in establishing the drains.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Payment of fees. By paying the amount set by the arbitrators and the fees of the arbitrators, the applicant shall receive a permit. The municipal officers may determine the fees of the arbitrators, which shall be paid in advance, if required.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Failure to pay for permit. If any person neglects to pay the fee determined by arbitration under subsection 1 and the fees of the arbitrators, within 60 days after notice of that fee, that person shall have no benefit of that determination or of that person's permit.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3425. Pro rata payments for use of private drain

1. Creation of drain or sewer. When a person pays the expenses of laying a common drain or sewer, all persons who join or connect with it shall pay their proportion of that expense.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Repairs. All persons benefited by the drain or sewer shall pay the expense of opening and repairing the drain or sewer.

A. Before a common drain is opened for repairs under this subsection, all interested persons must have 7 days' notice of the repairs, given as the municipal officers direct. If anyone objects and the municipal officers find the objection reasonable, the person objecting is not liable for any expense for the repairs. If the municipal officers find the objection to be unreasonable or if no objection is made within 3 days, the municipal officers may give written permission to proceed. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The municipal officers shall determine the amount of the payment under this subsection in each case, subject to appeal to the county commissioners. The municipal officers shall notify each person of the amount to be paid and to whom. If not paid in 10 days, double the amount with cost shall be paid. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3426. Repair of private drain on owner's neglect

If a private drain becomes so obstructed or out of repair as to damage any street or highway, and the persons using the drain, after notice by the road commissioners, unreasonably neglect to repair the drain and the damage to the street or highway, the municipality shall repair the drain and the damage to the street or highway. The municipality may recover the expense of these repairs in a civil action against any one or more of the persons using the drain. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3427. Violation of permit; nuisances

If any person willfully or negligently violates any condition or regulation prescribed in the permit, the municipal officers may immediately disconnect their drain from the public drain and declare the permit forfeited. That person, the person's heirs and assigns may not connect with the public drain again without a new permit. Whoever commits a nuisance by the construction or use of a private drain is liable for that nuisance notwithstanding this chapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3428. Malfunctioning domestic waste water disposal units; abatement of nuisance

Malfunctioning waste water disposal units, including septic tanks, cesspools, cisterns, dry wells, drainage beds, drains, sewer lines and pipes and the like, have become a menace to the health and general welfare of the citizens of this State and are declared to be a nuisance. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Abatement procedure. Upon complaint of any person resulting in documentation of a malfunctioning waste water disposal unit or on their own information, the municipal officers shall serve an order to remedy a malfunctioning waste water disposal unit upon the owner of any premises within that municipality that has such a malfunctioning unit.

[ 2007, c. 568, §1 (AMD) .]

2. Content of order. The order must be addressed to the owner of the premises and must contain:

A. The date; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The fact of the malfunctioning waste water disposal unit; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. A notice to remedy the nuisance within 10 days of service of the order; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The signatures of the municipal officers. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The municipal officers may allow the owner of the premises to request an extension of the 10-day period for no longer than an additional 20 days and may explain how to request an extension in the order. The municipal officers or their agents may approve an extension if it is reasonably necessary for and likely to result in remediation of the nuisance.

[ 2007, c. 568, §1 (AMD) .]

3. Service and return of service. One of the municipal officers or a law enforcement officer shall serve the order personally upon the owner, tenant or occupant in possession. The server shall make and file a return of service indicating the method used and the person served.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Abatement. If the nuisance is not abated within the 10-day period or such period up to but not exceeding the additional 20 days as allowed by the municipal officers under subsection 2, the municipal officers or their agents may enter the premises and have the malfunction adequately remedied. To recover any actual and direct expenses, including reasonable attorney's fees if the municipality is the prevailing party, incurred by the municipality in the abatement of such nuisances, the municipality shall:

A. File a civil action against the owner. The costs, including reasonable attorney fees, to create and prosecute an action to collect expenses following such a civil complaint, shall also be recovered from the owners; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Assess a special tax against the land on which the waste water disposal unit is located for the amount of the expenses. This amount shall be included in the next annual warrant to the tax collector of the municipality for collection in the same manner as other state, county and municipal taxes are collected. Interest as determined by the municipality pursuant to Title 36, section 505, in the year in which the special tax is assessed, shall accrue on all unpaid balances of any special tax beginning on the 60th day after the day of commitment of the special tax to the collector. The interest shall be added to and become part of the tax. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2007, c. 568, §1 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2007, c. 568, §1 (AMD).






Subchapter 3: ASSESSMENTS AND FEES

30-A §3441. Applicability of provisions

This subchapter does not apply to any municipality until it is accepted by the municipality's legislative body. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3442. Expense of construction

1. Sewer district defined. As used in this section, sewer district means a quasi-municipal corporation, as defined in section 2604, subsection 3, established to construct and operate sewer systems to assist in the abatement of the pollution of public streams, lakes and inland and ocean waters.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Estimate and assessment of costs; notice. When any municipality or sewer district has constructed and completed a public drain or common sewer, the municipal officers or sewer district trustees shall determine what lots or parcels of land are benefited by the drain or sewer, and shall estimate and assess upon the lots and parcels of land and against the owner of the land or person in possession, or against whom the taxes on the land are assessed, whether the person to whom the assessment is so made is the owner, tenant, lessee or agent and whether the land is occupied or not, the sum not exceeding the benefit they consider just and equitable towards defraying the expenses of constructing and completing the drain or sewer, together with any sewage disposal units and appurtenances that are necessary and in operation after May 31, 1979. The whole of the assessments may not exceed 1/2 the cost of the drain or sewer and sewage disposal units unless 75% or more of the landowners that will be benefited by the expansion petition the municipal officers to construct the drain or sewer and sewage disposal unit and agree to pay a higher assessment that must be identified in the petition. The municipality or sewer district shall maintain and keep the drain or sewer in repair.

A. Farmland, as defined by Title 36, section 1102, subsection 4, is exempt from assessment under this subsection when no benefits are derived from the common sewer or drain. The owner of the farmland must notify the municipal officers or sewer district trustees that farmland property may qualify for this exception. The municipal officers or sewer district trustees shall revise the assessments against qualified farmland to exempt it from assessment. Any revision of assessment provided by this paragraph must be in writing and recorded by the clerk or sewer district trustees.

When the use of the land is changed from farmland, the owner shall within 60 days notify the municipal officers or sewer district trustees in writing of the change. The municipal officers or sewer district trustees shall assess this land in an amount equal to the assessment which would have been due but for this subsection. The municipal officers or sewer district trustees shall notify the owner of the assessment due which the owner shall pay within 60 days of notice or as provided by the municipal officers under their authority in section 3444. [1991, c. 236, §1 (AMD).]

[ 1991, c. 236, §1 (AMD) .]

3. Filing of assessments. The municipal officers or sewer district trustees shall file with the municipal clerk:

A. The location of the drain or sewer and sewage disposal unit, with a profile description of the same; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A statement of the amount assessed upon each lot or parcel of land assessed under this section; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The name of the owner of the lots or parcels of land or persons against whom the assessment is made. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The municipal clerk and the sewer district trustees shall record the assessment in a book kept for that purpose.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Notice of assessment. Within 10 days after filing occurs under subsection 3, each person so assessed shall have notice of the assessment given to that person or left at that person's usual place of abode in the municipality.

A. If the person has no place of abode in the municipality, then the notice shall be given or left at the abode of the tenant or lessee, if any. If there is no tenant or lessee in the municipality, then the notice shall be given by:

(1) Posting it in some conspicuous place in the vicinity of the lot or parcel of land so assessed at least 30 days before the hearing; or

(2) Publishing it for 3 successive weeks in any newspaper of general circulation in the municipality. The first publication must be at least 30 days before the hearing. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The notice must contain an authentic copy of the assessment, and an order of notice signed by the municipal clerk or the chairman of the sewer district trustees stating the time and place for a hearing upon the subject matter of the assessments. A return made upon a copy of the notice by any constable in the municipality or the production of the paper containing the notice is conclusive evidence that the notice was given. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Hearing; revision of assessments. When the hearing is held, the municipal officers or sewer district trustees may revise, increase or diminish any of these assessments. Any revision, increase or diminution must be in writing and recorded by the municipal clerk and the sewer district trustees.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 236, §1 (AMD).



30-A §3443. Arbitration of assessment

Any person who is dissatisfied with the amount assessed under section 3442 may, within 10 days after hearing under section 3442, subsection 5, make a written request to the municipal clerk to have the assessment upon the lot or parcel of land determined by arbitration. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Arbitrators selected. The municipal officers shall nominate 6 persons who are residents of the municipality. The applicant shall select 2 of these persons, and these 2 persons shall select a 3rd person who is a resident of the municipality and who is not one of the 6 persons nominated by the municipal officers.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Arbitration procedure. The 3 persons selected under subsection 1 shall fix the amount to be paid by the applicant. Within 30 days from the hearing before the municipal officers under section 3442, the arbitrators shall report their findings to the municipal clerk who shall record them. The arbitrators' report is final and binding on all parties.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3444. Collection of assessments

Except for service charges established under section 3406 which shall be collected as provided in that section, all assessments and charges made under this chapter shall be certified by the municipal officers and filed with the tax collector for collection. A facsimile of the signatures of the municipal officers imprinted at their direction upon any certification of an assessment or charge under this chapter has the same validity as their signatures. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Payment over time. The municipal officers of a municipality may adopt an order generally authorizing the assessors and the tax collector to assess and collect those assessments and charges over a period of time not exceeding 10 years, including expenses involved in the municipality's abatement of malfunctioning domestic waste water disposal units under section 3428, subsection 4.

A. The assessors and collector may exercise this authority only when the person assessed has agreed to that method of assessment and collection in writing and notice of that fact has been recorded in the appropriate registry of deeds. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The municipal officers shall annually file with the collector a list of installment payments due the municipality, which must be collected with interest at a rate determined by the municipal officers. If, within 30 days after written notice of the total amount of the assessments and charges, or annual installment payment and interest, the person assessed fails, neglects or refuses to pay the municipality the expense incurred, the municipal assessors may assess a special tax, equal to the amount of the total unpaid assessment and charges, upon each lot or parcel of land so assessed and buildings upon the lot or parcel of land. This assessment must be included in the next annual warrant to the tax collector for collection and must be collected in the same manner as state, county and municipal taxes are collected.

(1) Interest at the same rate used for delinquent property taxes as established by Title 36, section 505, subsection 4 on the unpaid portion of assessments and charges due the municipality accrues from the 30th day after written notice to the person assessed and must be added to and becomes part of the special tax when committed to the tax collector. [1995, c. 91, §1 (AMD).]

[ 1995, c. 91, §1 (AMD) .]

2. Action to recover unpaid assessments. If assessments under this section are not paid, and the municipality does not proceed to collect the assessments by a sale of the lots or parcels of land upon which the assessments are made, or does not collect or is in any manner delayed or defeated in collecting the assessments by a sale of the real estate so assessed, then the municipality may maintain a civil action in its name against the party so assessed for the amount of the assessment in any court competent to try the action. In this action, the municipality may recover the amount of the assessment with 12% interest on the assessment from the date of the assessment and costs.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 91, §1 (AMD).



30-A §3445. Lien for payment on lot and building; enforcement

When any assessment made under section 3442 is paid by any person against whom the assessment has been made, who is not the owner of the lot or parcel of land, then the person paying the assessment has a lien upon the lot or parcel of land with the buildings on the land for the amount of the assessment paid by that person, and incidental charges. The lien may be enforced in a civil action, and by attachment in the way and manner provided for the enforcement of liens upon buildings and lots under Title 10. The lien shall continue one year after the assessment is paid. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3446. Impact fees and connection fees; affordable housing

The municipal officers may reduce the impact fee or connection fee, as those terms are defined in section 5061, for sewer service to newly constructed affordable housing in accordance with chapter 202-A. [2007, c. 174, §1 (NEW).]

SECTION HISTORY

2007, c. 174, §1 (NEW).









Chapter 163: TRANSPORTATION

30-A §3501. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. District. "District" or "transit district" includes:

A. A district created by vote of a single municipality; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A district created by vote of a group of municipalities; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. A municipality voting to provide mass transportation service without the creation of a district; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. A regional transportation corporation, except that sections 3510, 3512 and 3517 do not apply to a regional transportation corporation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 726, §1 (AMD) .]

2. Regional transportation corporation. "Regional transportation corporation" means any private, nonprofit corporation formed for the express purpose of providing public transportation services to more than one municipality but which is not wholly or partly owned by the municipalities. The corporation must be approved, for the purpose of providing public transportation services, by the municipal officers of each community to receive public transportation services from the corporation. After being approved by the municipal officers of 5 or more communities, such a corporation shall be duly certified as a regional transportation corporation by the Department of Transportation and is subject to all applicable Public Utilities Commission rules governing charter and rates of fare.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Portland Area Comprehensive Transportation System. "Portland Area Comprehensive Transportation System" means the federally designated planning organization for the Portland region established to improve the coordination of transportation planning and investment decisions by state, municipal and public transportation organizations.

[ 2009, c. 18, §1 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 726, §1 (AMD). 2009, c. 18, §1 (AMD).



30-A §3502. Formation; powers

1. Formation. By vote of its legislative body, any municipality may by itself, or in cooperation with one or more other municipalities, form a transit district for the purposes provided in this chapter.

A. Municipalities not in the same geographic public transportation region must gain approval from the Department of Transportation before forming a transit district under this section. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. With the consent of the Department of Transportation and of the municipal officers of any municipality not included in a transit district, a transit district may provide transportation services within that municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8 and 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. General powers; area of service. The district formed under subsection 1 is a body politic and corporate, and may sue, be sued, plead and be impleaded, adopt a name, adopt and alter a common seal and do all things necessary to furnish motor vehicle mass transportation within that district, including charter service, for public purposes in the interest of the health, safety, comfort and convenience of the inhabitants of the municipality or municipalities comprising the district.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Incidental rights. All incidental powers, rights and privileges necessary to accomplish the main objective set forth in this chapter are granted to a district created. Such a district is subject to the jurisdiction of the Public Utilities Commission only to the extent provided in this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Prohibition. Except for the following items, a transit district may not sell, rent or lease goods or services to any entity other than the State, a municipality, quasi-municipal corporation or transit district, unless those goods or services are essential to the purchaser and are not available from another source:

A. Advertising space on vehicles owned by the transit district; [1989, c. 726, §2 (NEW).]

B. Existing vacant office or storage space owned by the transit district; and [1989, c. 726, §2 (NEW).]

C. Used equipment not originally purchased for resale. [1989, c. 726, §2 (NEW).]

Transit districts subject to regulation by the Public Utilities Commission under Title 35-A, Part 5, are exempt from this subsection.

[ 1989, c. 726, §2 (NEW) .]

5. Penalty. Any transit district violating subsection 4, is subject to a civil penalty of not more than $5,000, payable to the State, and recoverable in a civil action.

[ 1989, c. 726, §2 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 726, §2 (AMD).



30-A §3503. Application for membership

Any municipality which is contiguous to any other municipality authorized to provide transportation services under this chapter or contiguous to any municipality which is a member of the transit district may apply to the transit district and the board of directors may accept or refuse the application for membership. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3504. Management

The affairs of a district formed under section 3502 shall be managed by a board of directors chosen from the inhabitants of the municipality or municipalities comprising the district. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Number of directors. Except as provided in subsection 3, each municipality is entitled to one director for each 10,000 inhabitants of the municipality or fraction of that number, as determined by the latest Federal Decennial Census, in accordance with the following schedule:

A. 0 to 10,000--1; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. 10,001 to 20,000--2; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. 20,001 to 30,000--3; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. 30,001 to 40,000--4; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. 40,001 to 50,000--5; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. 50,001 to 60,000--6; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. 60,001 to 70,000--7; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. Over 70,001--8. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Appointment; terms; quorum. The municipal officers of each municipality shall appoint the directors of a transit district. Initially, the directors' terms of office shall be determined by lot at their first organizational meeting as follows: One-third of those appointed shall serve for 3 years, 1/3 for 2 years and the remaining number for one year. All subsequent appointments are for a term of 3 years. Directors shall serve until their successors have been appointed, with vacancies being filled for the unexpired portion of the respective terms.

A majority of the directors constitutes a quorum for the transaction of business. Action taken by 2/3 of the directors present at any meeting at which a quorum is in attendance is considered to be the action of the full board of directors.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Greater Portland Transit District. The board of directors of the Greater Portland Transit District, composed of the City of Portland, the City of Westbrook and the Town of Falmouth, consists of 5 directors appointed from the City of Portland, 3 directors appointed from the City of Westbrook and 2 directors appointed from the Town of Falmouth. Notwithstanding the other provisions of this chapter, the board of directors of the Greater Portland Transit District may receive and accept applications for membership from other municipalities located wholly or partially within the Portland Area Comprehensive Transportation System whether or not they are contiguous to other members of the Greater Portland Transit District and may determine the number of directors to be appointed from those municipalities to the board of directors of the Greater Portland Transit District on any basis that is mutually agreed upon by the municipality applying for membership and the board of directors of the Greater Portland Transit District. The member municipalities may, by ordinance, provide that their appointees serve at the will of the appointing power or for terms that are shorter than those established in subsection 2.

[ 2009, c. 18, §2 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2009, c. 18, §2 (AMD).



30-A §3505. Single municipal or regional transportation district

1. Formation of district. If a single municipality votes to create a transit district, its municipal officers shall appoint 5 directors from the inhabitants of the municipality. These directors have the same terms of office, powers, duties and privileges as set forth in this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Operation without forming district. A single municipality, by vote of its legislative body, or a regional transportation corporation, by vote of its board of directors, may be empowered to perform the functions provided in this chapter without creating a district. Thereafter, that single municipality or regional transportation corporation has all of the powers, duties and privileges established applicable to a district, unless specifically excluded. The municipal officers of that municipality or directors of that regional transportation corporation have the same powers, duties and privileges granted under this chapter to the board of directors of a district.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3506. Officers; meetings; employees

1. Officers; bylaws. The directors shall elect from among their members a president, treasurer, clerk and any other officers that they desire and shall adopt bylaws and regulations for the conduct of the district's affairs.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Meetings. The directors shall meet at least 4 times a year or more often if required by the bylaws, and upon the call of the president. The president shall call any other meetings that are requested in writing directed to the president and signed by at least 1/3 of the members of the board of directors.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §31 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. District manager; employees. The directors shall appoint and fix the salary of a district manager who may not be a director. The district manager is the chief executive officer of the district. The district manager shall appoint any other employees that are required for district purposes and fix the salaries of those employees. The directors may, by resolution, indicate which appointments by the manager and salaries established by the manager will require confirmation of the board of directors.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A31,C8,C10 (AMD).



30-A §3507. Interest in contracts

No director, officer or employee of the district may be interested directly or indirectly in any contract entered into by or in behalf of a district for work or material, or the purchase of material, or in any property acquired or to be acquired by the district. All contracts made in violation of this section are void. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3508. Certificate of organization

After its organization, the district shall file a certificate with the Secretary of State setting forth the following information: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Name. Name of the district;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Purposes. Its purposes;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Municipalities included. Municipalities included within the district;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Location. Location of the principal office;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Names of directors. Number and names of the directors and their addresses; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Names of officers. Names and addresses of the officers.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

This certificate shall be signed by the president and treasurer and a majority of the directors, and the president or treasurer shall swear that the signatures set forth in the certificate are true. From time to time as changes occur, the district shall file an amended certificate with the Secretary of State setting forth those changes. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3509. Powers of directors

For the purpose of providing mass transportation services wholly or partially within the municipalities comprising the district, the directors of a district may: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Powers over property. Take, purchase, hold, maintain, operate, lease, rent, mortgage and convey any real and personal property;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Leasing property. Lease or sublease any real and personal property;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Private contracts. Enter into contracts with private companies; or

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Government contracts. Contract with the Federal Government, State Government and municipal governments for donations, loans, grants, gifts or other assistance. The directors may agree in these contracts to be bound by all applicable provisions of federal, state or municipal laws, regulations and rules.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3510. Eminent domain; appeal

A district may acquire for the public purposes of a district by purchase or by the exercise of the power of eminent domain any and all real property of any person, including the real and personal property and franchise of any person operating a local mass transportation service within any municipality comprising a district. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Determination of damages. If the district and the owner are unable to agree on a price within 60 days after the district has notified the owner of its intention to exercise its power of eminent domain, the board of directors of a district may, by resolution, take and acquire all or any part of the real and personal property and franchise of that owner, and shall determine the amount to be paid to the owner for that taking. Upon payment of this amount, or if payment is refused, upon depositing this amount with the treasurer of the district to be held in trust separate and apart from other funds of the district, the district may take and become the owner of the real and personal property and franchise set forth in the resolution.

A. Within 30 days after payment or tender, the board of directors shall have recorded in the registry of deeds in the county where the land and property is located:

(1) A certified copy of the resolution; and

(2) A description of any real property and a plan of the real property, together with a description of any personal property taken under this section. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The district shall have a certified copy of the resolution of the board of directors and a certified copy of the filing in the registry of deeds either delivered personally to the owner or the owner's agent or sent by registered mail to the owner. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. If the district acquires, by eminent domain, real or personal property in connection with a project involving federal participation under the United States Urban Mass Transportation Act of 1964, Public Law 88-365, the district shall, in that acquisition, comply with all of the procedures established under that Act for acquiring real or personal property. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Appeal to Superior Court. If the owner is aggrieved at the damages awarded for a taking under this section, the owner may appeal from the award to the Superior Court of the county in which the property lies by filing a complaint in that court and serving the district with a copy of the complaint within 60 days from the date of the recording in the registry of deeds. The complaint must set forth substantially the facts, but shall not state the amount of the damages previously awarded to the owner. The damages may be determined in the Superior Court by a committee of reference if the parties so agree, or by a verdict of its jury. The committee of reference shall be allowed a reasonable compensation for their services, to be fixed by the court upon the presentation of their report and paid from the county treasury upon the certificate of the clerk of courts. If the damages are increased, the district shall pay the damages and costs; otherwise, the appellant shall pay the costs.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Appeal to Law Court. An appeal may be taken by any party from the Superior Court's judgment to the Supreme Judicial Court as in other cases.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3511. Exempt from taxation; fuel tax refund

The property, both real and personal, of a district, whether held and operated by itself or leased to a private operator, for the purpose of providing mass transportation as provided in this chapter, is exempt from all registration fees, real, personal, excise, sales and use, and any other taxes which are assessed by the State or any political subdivision of the State. A district, or its lessee, or any person contracting with the district for the purpose of furnishing mass transportation, is entitled to be reimbursed and paid to the extent of the full amount of the tax paid for fuel used in motor vehicles owned and operated by them for that purpose. That district, lessee or person shall present its claim to the State Tax Assessor in the form and with any information that the State Tax Assessor requires, accompanied by original invoices showing the purchases. Applications for refunds as provided must be filed with the State Tax Assessor within 9 months from the date of purchase. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3512. Notes; securities

1. Securities defined. As used in this section, "securities" means negotiable bonds or notes issued by the district, including temporary notes.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Notes and securities authorized. For accomplishing the purposes of this chapter and for paying any indebtedness and any necessary expenses and liabilities incurred for that purpose, including organizational and other necessary expenses, the district by vote of its board of directors may:

A. Borrow money temporarily and issue its negotiable notes for that money; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. From time to time, issue securities of the district in one series or in separate series in such amount or amounts, bearing interest at such rate or rates and having such terms and provisions as the board of directors determines. These securities may be issued with or without provision for calling the securities before maturity and, if callable, may be made callable at par or at any premium determined by the board of directors. The board of directors may from time to time issue its securities in one series or in separate series for the purpose of paying, redeeming or refunding outstanding securities. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Form of notes and securities. All negotiable notes authorized for temporary borrowing shall be signed on behalf of the district by its treasurer and countersigned by its president. All securities shall have the corporate name of the district inscribed on their face, shall be signed by the treasurer and countersigned by the president and, if coupon bonds are issued, the interest coupons attached to the securities shall bear the facsimile of the treasurer's signature.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Legal obligations; investment by banks; tax exempt. All securities issued by the district are legal obligations of the district. The district is deemed to be a quasi-municipal corporation within the meaning of section 2604, subsection 3, and that section applies to the district. All securities issued under this section are legal investments for savings banks in this State and are tax-exempt.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Sinking fund. If the securities are to be payable for a specified term of years, the board of directors shall establish a sinking fund for the purpose of paying or redeeming the securities when they become due. The board of directors shall determine annually the sum, with interest, to be paid into the sinking fund by each municipality comprising the district. This sum shall be based on the same formula used in computing the operating deficit payment.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3513. Collective bargaining; rights of employees

1. Bargaining authorized; contracts. The directors of a district may bargain collectively and enter into written contracts with duly authorized labor organizations representing employees other than executive, administrative or professional personnel. These contracts may provide for wages, salaries, hours, working conditions and benefits, including, but not limited to, provisions pertaining to health and welfare, insurance, vacations, holidays, sick leave, seniority, arbitration, pensions and retirement.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Rights of employees. It is declared to be the public policy of this State for the protection of the public health, safety and welfare that employees covered by contracts made under this section shall be accorded all of the rights of labor, except for the right to strike or engage in any work stoppage or slowdown.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Employees of acquired transportation system. Whenever a district acquires any local mass transportation system under this chapter and operates that system or leases or contracts for the operation of that system under this chapter, the individual employees of that system shall be retained in positions the same as, or no worse than, their positions before the district's acquisition of the system to the fullest extent possible consistent with sound management and to the extent required by the service to be rendered from time to time by the district, its lessee or contractor. Any such employee not retained or laid off after retention because of lack of work or curtailment of service shall be assured priority of employment or reemployment when a position for which that employee is qualified becomes available.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3514. Limitation on charter service

Charter service provided by the district must originate or terminate at some point within that district. Charter service provided by a district is in all respects subject to the jurisdiction of the Public Utilities Commission in the same manner and to the same extent as private companies providing charter service, except that a regional transportation corporation may not provide any charter service other than that specifically provided for under the conditions of any license granted the corporation by the Public Utilities Commission. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3515. Routes and fares; sinking fund

1. Establishment of routes and fares. Except as provided in paragraphs A and B, the directors of a district shall establish such routes and fix such rates of fare to be charged for the mass transportation service as will, to the extent possible, reasonably ensure sufficient income to meet the cost of the service, including, but not limited to, operating expenses, insurance, taxes, rentals, annual serial bond payments, interest, allocation for a reserve account and an allowance for depreciation.

A. The directors of a district that participates in a locally coordinated plan for regional transit that has been approved in accordance with Title 23, section 4209 shall establish routes and fixed fares in accordance with the plan whenever the plan requires. [2015, c. 182, §9 (AMD).]

B. The director of a regional transportation corporation shall not fix any rates of fare to be charged for mass transportation other than that specifically provided for under the conditions of any license granted the corporation by the Department of Transportation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2015, c. 182, §9 (AMD) .]

2. Use of surplus; sinking fund. If, after all such obligations have been met, a surplus remains, the directors may deposit all or any part of the surplus in a reserve account or in the sinking fund created by this chapter. If all or any part of the surplus is deposited in the sinking fund, the amount of the annual commitment to the tax assessors of the municipalities comprising the district covering payments to the sinking fund shall be reduced by the amount of that deposit.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Hearing required. The board of directors shall hold a public hearing before making any major changes in routes in the district or in the fare structure of the district.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2015, c. 182, §9 (AMD).



30-A §3516. Estimate of expenditures; contributions; budget

1. Estimate of expenditures and revenues. By November 1st of each year, the board of directors shall prepare and submit to the municipal officers of the municipalities comprising the district an itemized estimate of expenditures and revenues for the following calendar year, which shall be the fiscal year. This estimate must include the following:

A. An itemized estimate of anticipated revenues during the ensuing fiscal year from each source; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. An itemized estimate of expenditures for each classification for the ensuing fiscal year, including payments of principal and interest on bonds or notes issued or to be issued by the district; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. After the first year of operation, an itemized statement of all actual receipts from all sources to, and including September 30th of each previous fiscal year, with estimated receipts from those sources shown for the balance of the year; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. After the first year of operation, an itemized statement of all actual expenditures, up to and including September 30th of each previous fiscal year, with estimated expenditures shown for the balance of the year; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. An estimate of revenue surplus or deficit of the district for the fiscal year for which estimates are being prepared. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Determination of municipal contributions. Each year, before submitting the estimates required by subsection 1 to the municipal officers, the board of directors of the district, by a 2/3 vote of its entire membership, shall establish a formula for contributions to be made by each municipality in order to defray any projected deficit. This formula and estimated amount of the contribution required from each municipality shall be shown in the estimates filed with the municipal officers of each municipality.

A. The formula shall be based upon such items as route mileage, profit or loss resulting from the service to the municipality, population and any other factors that the board of directors considers relevant. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. If the board of directors is unable to establish the formula by a 2/3 vote of its entire membership, it shall, by November 1st:

(1) Petition the Public Utilities Commission; and

(2) Include with its submission of the estimates to the municipal officers of each municipality a statement that a formula has not been established but that a petition has been made to the Public Utilities Commission for findings and a decision with respect to a formula. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. If a municipality refuses to accept a formula established by the board of directors and submitted to it by November 1st, the municipal officers of the municipality shall, within 30 days after the submission, notify the board of directors of their refusal. The board of directors shall then, by December 15th, petition the Public Utilities Commission as provided in paragraph B. Upon the filing of the district's petition, the Public Utilities Commission, after notice to all the municipalities comprising the district and a hearing, shall consider the formula and make its findings and decision with respect to the formula within 60 days from the filing of the district's petition. The findings and decision of the Public Utilities Commission are binding upon the district and the municipalities. The district or any municipality may appeal from the findings and decision of the Public Utilities Commission in accordance with Title 35-A, section 1320. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Budget; payment of allocations. By March 1st of each year, the board of directors shall adopt a final budget for that year which shall be itemized in the same manner as the estimate of expenditures and revenues under subsection 1. This budget shall be submitted immediately to the municipal officers of the municipalities comprising the district and the amounts allocated to each municipality to defray any projected revenue deficit in the budget shall be included in the warrant to the assessors of each municipality as provided in section 3517.

A. If an appeal from any findings and decision of the Public Utilities Commission as provided in subsection 2, paragraph C, is pending on March 1st, the allocations shall be made in accordance with the findings and decision of the Public Utilities Commission from which the appeal was taken. Any adjustments to these allocations required to be made in accordance with the decision upon any such appeal shall be made as follows.

(1) If the allocation to any municipality is increased, the additional payment shall be included in the current assessment or, if the increase is made after April 1st, the additional payment shall be certified to the municipal officers of the municipality who shall appropriate the amount of the increase out of unappropriated surplus, a contingency fund or shall raise that amount by issuing temporary notes which must be payable within one year from their dates.

(2) If the allocation to any municipality is decreased, the amount of the decrease shall be deducted from the current assessment or, if the decrease is made after April 1st, shall be paid by the district to the treasurer of the municipality from funds received from municipalities whose allocation is increased. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3517. Warrant for taxes

Before April 1st of each year, the directors shall issue their warrant in the same form as the warrant of the Treasurer of State for taxes, with proper changes, to the assessors of the municipalities comprising the district. The warrant shall require the municipalities to assess the sum allocated to each municipality for payment of the operating deficit and the sum allocated to each municipality for payment into the sinking fund, if any, upon the taxable estates within those municipalities and to commit their assessment to the constable or collector of the municipalities. The constable or collector has all the authority and powers to collect these taxes as is vested by law to collect state, county and municipal taxes. Within 30 days after the date fixed by the municipality on which its taxes are due, the treasurer of the municipality shall pay the amount of the tax assessed under this section to the treasurer of the district. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Failure to pay. If the treasurer of a municipality fails to pay the sum assessed under this section, or fails to pay any part of the sum by the date set in the year in which the tax is levied, the treasurer of the district may issue a warrant for the amount of the tax, or so much of the tax as remains unpaid, to the sheriff of the appropriate county, requiring the sheriff to levy by distress and sale on real and personal property of any of the inhabitants of the municipality. The sheriff or any of the deputies shall execute the warrant.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3518. Withdrawal

A municipality may withdraw from the district at the end of a fiscal year provided that it has given the board of directors at least one year's written notice of its intention to do so. The municipality must pay its proportionate share of the current indebtedness of the district before withdrawal and must agree by appropriate written document to pay its proportionate share of any long-term indebtedness of the district as that indebtedness becomes due and payable. During the period of notice, the withdrawing municipality does not become liable for any capital expenditures or borrowings which may be made by the district. The proportionate share of the withdrawing municipality in any current and long-term indebtedness of the district shall be in accordance with the formula then in effect for payment of the current and long-term indebtedness. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3519. Dissolution

At such time as a district has discharged all of its obligations and paid or provided for the payment of all of its bonded indebtedness, the board of directors may, by 2/3 vote of its membership, dissolve the district and dispose of all of its property, real and personal, in the manner authorized and directed by the board of directors. The treasurer may execute any deeds, bills of sales or any documents required for that purpose. All money, if any, remaining in the hands of the treasurer of the district shall be paid to the municipalities comprising the district as of the date of dissolution in accordance with the formula then in effect for the payment of any operating deficit. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 164: FIRE DISTRICTS

30-A §3531. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 698, §2 (NEW).]

1. District. "District" or "fire district" means a district created by vote of a group of municipalities for the purpose of providing fire protection.

[ 1997, c. 698, §2 (NEW) .]

SECTION HISTORY

1997, c. 698, §2 (NEW).



30-A §3532. Formation; powers

1. Formation. By vote of its legislative body, any municipality, in cooperation with one or more other municipalities, may form a district for the purposes provided in this chapter.

[ 1997, c. 698, §2 (NEW) .]

2. General powers; area of service. The district formed under subsection 1 is a quasi-municipal corporation that may sue and be sued, plead and be impleaded, adopt a name, adopt and alter a common seal, borrow funds and do all things necessary to furnish fire protection within that district.

[ 1997, c. 698, §2 (NEW) .]

3. Incidental rights. All incidental powers, rights and privileges necessary to accomplish the main objectives set forth in this chapter are granted to a district created under this chapter.

[ 1997, c. 698, §2 (NEW) .]

4. Draft agreement. Prior to voting on formation of a fire district, the municipalities shall negotiate an agreement on terms for governing the district, including such matters as the number and distribution of district directors, length of term for a director, the time frame of the fiscal year of the district and such other matters as are essential to the operation of the district.

[ 1997, c. 698, §2 (NEW) .]

SECTION HISTORY

1997, c. 698, §2 (NEW).



30-A §3533. Management

1. Directors; officers. The affairs of a district formed under section 3532 are managed by a board of directors chosen from the inhabitants of the municipalities comprising the district. The municipal officers of each municipality shall select the directors to represent the municipality. The directors shall elect from among themselves a president, treasurer, clerk and such other officers as they consider necessary.

[ 1997, c. 698, §2 (NEW) .]

2. Bylaws. The directors shall adopt bylaws and rules for the conduct of district affairs.

[ 1997, c. 698, §2 (NEW) .]

3. Employees. The directors may appoint and fix the compensation, if any, of employees needed to carry out the district's purposes and may delegate their authority under this subsection to a district manager.

[ 1997, c. 698, §2 (NEW) .]

SECTION HISTORY

1997, c. 698, §2 (NEW).



30-A §3534. Interest in contracts

A director, officer or employee of the district may not have a direct or an indirect interest in any contract entered into by or in behalf of a district for work or material, or for the purchase of material, or in any property acquired or to be acquired by the district. A contract made in violation of this section is void. [1997, c. 698, §2 (NEW).]

SECTION HISTORY

1997, c. 698, §2 (NEW).



30-A §3535. Certificate of organization

After its organization, the district shall file a certificate with the Secretary of State in accordance with Title 13, section 903. The certificate must set forth the following information: [1997, c. 698, §2 (NEW).]

1. Name. Name of the district;

[ 1997, c. 698, §2 (NEW) .]

2. Purposes. Purposes of the district;

[ 1997, c. 698, §2 (NEW) .]

3. Municipalities included. Municipalities included within the district;

[ 1997, c. 698, §2 (NEW) .]

4. Location. Location of the principal office;

[ 1997, c. 698, §2 (NEW) .]

5. Names of directors. Number and names of the directors and their addresses; and

[ 1997, c. 698, §2 (NEW) .]

6. Names of officers. Names and addresses of the officers.

[ 1997, c. 698, §2 (NEW) .]

As changes occur, the district shall file an amended certificate with the Secretary of State setting forth those changes. [1997, c. 698, §2 (NEW).]

SECTION HISTORY

1997, c. 698, §2 (NEW).



30-A §3536. Powers of directors

The directors of a district may exercise all powers necessary to carry out the purposes of this chapter. [1997, c. 698, §2 (NEW).]

SECTION HISTORY

1997, c. 698, §2 (NEW).



30-A §3537. Estimate of expenditures; contributions; budget

1. Estimate of expenditures and revenues. At least 2 months before the beginning of the district's fiscal year, the board of directors shall prepare and submit to the municipal officers of the municipalities comprising the district an itemized estimate of expenditures and revenues for the following calendar year, which must be the fiscal year. This estimate must include the following:

A. An itemized estimate of anticipated revenues during the ensuing fiscal year from each source; [1997, c. 698, §2 (NEW).]

B. An itemized estimate of expenditures for each classification for the ensuing fiscal year, including payments of principal and interest on bonds or notes issued or to be issued by the district; [1997, c. 698, §2 (NEW).]

C. After the first year of operation, an itemized statement of all actual receipts from all sources, up to and including the last day of the 3rd quarter of the current fiscal year, with estimated receipts from those sources shown for the balance of the year; [1997, c. 698, §2 (NEW).]

D. After the first year of operation, an itemized statement of all actual expenditures, up to and including the last day of the 3rd quarter of the current fiscal year, with estimated expenditures shown for the balance of the year; and [1997, c. 698, §2 (NEW).]

E. An estimate of revenue surplus or deficit of the district for the fiscal year for which estimates are being prepared. [1997, c. 698, §2 (NEW).]

[ 1997, c. 698, §2 (NEW) .]

2. Determination of municipal contributions. Each year, before submitting the estimates required by subsection 1 to the municipal officers, the board of directors of the district, by a 2/3 vote of its entire membership, shall establish a formula for contributions to be made by each municipality in order to defray any projected deficit. This formula and estimated amount of the contribution required from each municipality must be shown in the estimates filed with the municipal officers of each municipality.

[ 1997, c. 698, §2 (NEW) .]

3. Budget; payment of allocations. Not later than 60 days after the beginning of the district's fiscal year, the board of directors shall adopt a final budget for that year that must be itemized in the same manner as the estimate of expenditures and revenues under subsection 1. This budget must be submitted immediately to the municipal officers of the municipalities comprising the district, and the amounts allocated to each municipality to defray any projected revenue deficit in the budget must be included in the warrant to the assessors of each municipality as provided in section 3538.

[ 1997, c. 698, §2 (NEW) .]

4. Accounting. Revenue, expenditure and budget amounts must be determined in accordance with generally accepted accounting principles.

[ 1997, c. 698, §2 (NEW) .]

SECTION HISTORY

1997, c. 698, §2 (NEW).



30-A §3538. Warrant for taxes

1. Warrant. The directors shall issue their warrant in the same form as the warrant of the Treasurer of State for taxes, with proper changes, to the assessors of the municipalities comprising the district. The warrant must require the municipalities to assess the sum allocated to each municipality for payment of the costs of the district upon the taxable estates within those municipalities and to commit their assessment to the constable or collector of the municipalities. The constable or collector has all the authority and powers to collect these taxes as is vested by law to collect state, county and municipal taxes. Within 30 days after the date fixed by the municipality on which its taxes are due, the treasurer of the municipality shall pay the amount of the tax assessed under this section to the treasurer of the district.

[ 1997, c. 698, §2 (NEW) .]

2. Failure to pay. If the treasurer of a municipality fails to pay the sum assessed under this section, or fails to pay any part of the sum by the date set in the year in which the tax is levied, the treasurer of the district may issue a warrant for the amount of the tax, or so much of the tax as remains unpaid, to the sheriff of the appropriate county, requiring the sheriff to levy the tax by distress and sale on real and personal property of any of the inhabitants of the municipality. The sheriff or a deputy shall execute the warrant.

[ 1997, c. 698, §2 (NEW) .]

SECTION HISTORY

1997, c. 698, §2 (NEW).



30-A §3539. Changes in district territory

1. Addition to territory. After initial formation of a district, a municipality may join the district upon vote of the municipality's legislative body and upon a 2/3 vote of the board of directors. The board of directors shall determine the terms and conditions to be met by the joining municipality.

[ 1997, c. 698, §2 (NEW) .]

2. Withdrawal from district. By vote of its legislative body, a municipality may elect to withdraw from the district. Withdrawal must take effect at the end of a district fiscal year, after the municipality has given the board of directors at least one year's written notice of its intention to withdraw. The municipality shall pay its proportionate share of the current indebtedness of the district before withdrawal and shall agree by appropriate written document to pay its proportionate share of any long-term indebtedness of the district as that indebtedness becomes due and payable. During the period of notice, the withdrawing municipality does not become liable for any capital expenditures or borrowings that may be made by the district. The proportionate share of the withdrawing municipality in any current and long-term indebtedness of the district must be in accordance with the formula then in effect for payment of the current and long-term indebtedness.

[ 1997, c. 698, §2 (NEW) .]

SECTION HISTORY

1997, c. 698, §2 (NEW).



30-A §3540. Dissolution

At such time as a district has discharged all of its obligations and paid or provided for the payment of all of its bonded indebtedness, the board of directors, by 2/3 vote of its membership, may dissolve the district and dispose of all of its property, real and personal, in the manner authorized and directed by the board of directors. The treasurer of the district may execute any deeds, bills of sale or documents required for that purpose. All money, if any, remaining in the control of the treasurer of the district must be paid to the municipalities comprising the district as of the date of dissolution in accordance with the formula then in effect for the payment of any operating deficit. The officers of the district shall file notice of dissolution with the office of the Secretary of State as required in Title 13, section 937. [1997, c. 698, §2 (NEW).]

SECTION HISTORY

1997, c. 698, §2 (NEW).






Chapter 165: LEASING OF AIR RIGHTS

30-A §3551. Utilization of air rights

1. Lease authorized; proceeds. Except as provided in paragraph A, any municipality may lease at one time or from time to time for a term or terms not to exceed 99 years, upon any terms and conditions that the municipal officers consider advisable, air rights over public streets and ways, parking facilities and other public buildings, land and water, in which the public has a right of travel or in which the municipality holds less than a fee interest. These leases may be made for any nonmunicipal purpose which, in the opinion of the municipal officers, will not impair the construction, full use, safety, maintenance or repair of those streets and ways, facilities, buildings, land and water. The proceeds from any lease granted under this chapter shall be paid into the municipal treasury.

A. No lease of air rights may be granted under this chapter with regard to any dedicated park land, including rights for support, access, utilities, light and air. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Any lease granted under this chapter for air rights over state and state aid highways must be approved by the Department of Transportation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Assignment, pledge or mortgage; reversionary rights. Any lease granted under this chapter may, with the consent of the municipal officers, be assigned, pledged or mortgaged and the lien of that pledge or mortgage may be foreclosed by appropriate action. Any lease granted under this chapter for air rights over public streets and ways in which the municipalities own an easement, but not a fee interest, does not affect the reversionary rights, if any, of the holder of the fee in the public street or way.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Fee interests unaffected. This chapter does not reduce the right of a municipality holding a fee interest in streets, ways, facilities, buildings, land or water from conveying air rights in fee or by lease.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3552. Applicability of building and other laws

The construction or occupancy of any structure erected or affixed under any lease under this chapter is subject to the building, fire, garage, health and zoning ordinances, bylaws and regulations applicable in the municipality. Any structure erected over or affixed to any public street or way under this chapter is valid and declared a legal structure. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3553. Taxation

1. Structures taxed. Any structure erected or affixed under any lease granted under this chapter shall be taxed to the lessee or the assigns in the same manner and to the same extent as if the lessee or the assigns were the owners of the land in fee, except that no part of the value of the land may be included in the assessment. The municipality may exercise all remedies provided generally for the collection of taxes. Any such leasehold estate may be sold or taken by the municipality for the nonpayment of any taxes assessed under this section in the manner provided by law for the sale or taking of real estate for nonpayment of local taxes.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Payment instead of taxes. The municipality shall include in any lease granted under this chapter a provision in which the lessee agrees, if subsection 1 is determined by a court of competent jurisdiction to be inapplicable, to pay annually to the municipality a sum of money instead of the taxes which would otherwise be assessed on the lease in that year.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3554. Parties in interest

Each lease made under this chapter must require that the lessee file with the municipality a statement under oath containing the names and addresses of the officers and directors, in the case of a corporation, and, in the case of a partnership or other voluntary association, the names and addresses of all persons having a financial interest in the lease. A copy of all leases granted by the municipality shall be kept on file and shall be open to public inspection. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3555. Limitations

Municipalities shall not execute any leases which would: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Impair use of highway. Impair the use and safety of any highway;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Used solely for advertising. Be solely for outdoor advertising structures; or

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Violate Federal Aviation Agency regulations. Violate any regulations promulgated by the Administrator of the Federal Aviation Agency.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 167: MUNICIPAL RENT CONTROL

30-A §3601. Declaration of emergency (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 194, §1 (RP).



30-A §3602. Acceptance (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 194, §1 (RP).



30-A §3603. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 194, §1 (RP).



30-A §3604. Local rent board or administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 194, §1 (RP).



30-A §3605. Maximum rent adjustment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A32,A33,C8 C10 (AMD). 1995, c. 194, §1 (RP).



30-A §3606. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 194, §1 (RP).









Subpart 6: REGULATION, LICENSES AND PERMITS

Chapter 181: GENERAL PROVISIONS

30-A §3701. Municipal licensing authority

The municipal officers are the licensing authority of a municipality, unless otherwise provided by charter, ordinance or law. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3702. Fees for licenses or permits

Unless otherwise provided by law, any fee established by a municipality for any license or permit under this subpart must reasonably reflect the municipality's costs associated with the license or permit procedure and enforcement. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3703. Production of licenses or permits

The municipal officers may not require a licensee or permittee to publicly display the licensee's or permittee's license or permit on the premises to which that license or permit applies. The municipal officers may require a licensee or permittee to make available for inspection the license or permit at the premises to which the license or permit applies. [2011, c. 535, §4 (NEW).]

SECTION HISTORY

2011, c. 535, §4 (NEW).






Chapter 183: ECONOMIC REGULATION

Subchapter 1: JUNKYARDS AND AUTOMOBILE GRAVEYARDS

30-A §3751. Purpose

Junkyards and so-called "auto graveyards" have been steadily expanding and frequently encroach upon highways. These junkyards and graveyards have become a nuisance and a menace to safe travel on public ways, often distracting the attention of drivers of motor vehicles because it appears cars are parked on the highway or that an accident has occurred. It is declared that such junkyards and automobile graveyards are a nuisance and are properly subject to regulation and control. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

It is recognized that recycling of automobiles is a business enterprise that, when conducted in accordance with certain standards, differs from the enterprise of an automobile graveyard and that adoption of uniform state standards for this type of business enterprise would assist in development and regulation of that business. [1993, c. 173, §1 (NEW).]

Junkyards, automobile graveyards and automobile recycling businesses pose potential risks to the environment, particularly to groundwater and surface water quality if gasoline, oil or other fluids are not managed and disposed of properly. Proper location and operation of these facilities are critical to ensure protection of groundwater and surface water quality, other natural resources and the health and welfare of Maine citizens. These facilities may create nuisance conditions potentially affecting abutting landowners and others if not located and operated properly. For these reasons, it is declared that these facilities are appropriately subject to certain environmental and operational standards and to appropriate municipal and state regulation. [2003, c. 312, §2 (NEW).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 173, §1 (AMD). 2003, c. 312, §2 (AMD).



30-A §3752. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Automobile graveyard. "Automobile graveyard" means a yard, field or other outdoor area used to store 3 or more unregistered or uninspected motor vehicles, as defined in Title 29-A, section 101, subsection 42, or parts of the vehicles. "Automobile graveyard" includes an area used for automobile dismantling, salvage and recycling operations.

A. "Automobile graveyard" does not include:

(1) An area used for temporary storage of vehicles or vehicle parts by an establishment or place of business that is primarily engaged in doing vehicle repair work to make repairs to render a motor vehicle serviceable. In order for a vehicle's storage to be considered temporary, it must be removed from the site within 180 calendar days of its receipt;

(2) An area used by an automobile hobbyist to store, organize, restore or display antique autos, antique motorcycles, classic vehicles, horseless carriages, reconstructed vehicles, street rods or parts of these vehicles as these vehicles are defined in Title 29-A, section 101 as long as the hobbyist's activities comply with all applicable federal and state statutes and rules and municipal ordinances, other than ordinances that are more restrictive than this subsection regarding the storage of vehicles or vehicle parts that are collected by a hobbyist, except that a municipal ordinance may require areas used by an automobile hobbyist to comply with the screening requirements in section 3754-A, subsection 1, paragraph A and the standards in section 3754-A, subsection 5, paragraph A, paragraph B, subparagraph (1) and paragraph C. For the purposes of this subparagraph, an automobile hobbyist is a person who is not primarily engaged in the business of selling any of those vehicles or parts from those vehicles;

(3) An area used for the parking or storage of vehicles, vehicle parts or equipment intended for use by a municipality, quasi-municipal entity or state or federal agency;

(4) An area used for the storage of operational farm tractors and related farm equipment, log skidders, logging tractors or other vehicles exempted from registration under Title 29-A, chapter 5;

(5) An area used for the parking or storage of vehicles or equipment being offered for sale by a dealer, equipment dealer, trailer dealer or vehicle auction business as defined in Title 29-A, section 851;

(6) An area used for the storage of vehicles by an establishment or place of business that is primarily engaged in business as a new vehicle dealer as defined in Title 29-A, section 851;

(7) An area used for temporary storage of vehicles by an establishment or place of business that is primarily engaged in business as an insurance salvage pool. In order for a vehicle's storage to be considered temporary under this subparagraph, the vehicle must be removed from the site within 180 days of receipt of title by the business; or

(8) An area used for the parking or storage of operational commercial motor vehicles, special equipment or special mobile equipment as defined in Title 29-A, section 101 that is temporarily out of service but is expected to be used by the vehicle or equipment owner or by an operator designated by the owner. This subsection does not exempt an area used for the parking or storage of equipment or vehicles that are not operational while stored or parked in the area. [2005, c. 424, §1 (AMD).]

[ 2005, c. 424, §1 (AMD) .]

1-A. Automobile recycling business. "Automobile recycling business" means the business premises of a dealer or a recycler licensed under Title 29-A, sections 851 to 1112 who purchases or acquires salvage vehicles for the purpose of reselling the vehicles or component parts of the vehicles or rebuilding or repairing salvage vehicles for the purpose of resale or for selling the basic materials in the salvage vehicles, as long as 80% of the business premises specified in the site plan in section 3755-A, subsection 1, paragraph C is used for automobile recycling operations.

A. "Automobile recycling business" does not include:

(1) Financial institutions as defined in Title 9-B, section 131, subsections 17 and 17-A;

(2) Insurance companies licensed to do business in the State;

(3) New vehicle dealers, as defined in Title 29-A, section 851, licensed to do business in the State; or

(4) That portion of the business premises that is used for temporary storage of vehicles by an establishment or place of business that is primarily engaged in business as an insurance salvage pool. In order for a vehicle's storage to be considered temporary under this subparagraph, the vehicle must be removed from the site within 180 days of receipt of title by the business. [2003, c. 312, §4 (NEW).]

[ 2003, c. 312, §4 (AMD) .]

2. Highway. "Highway" means any public way.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Interstate System. "Interstate System" means those portions of the Maine Turnpike and the state highway system incorporated in the National System of Interstate and Defense Highways, as officially designated by the Department of Transportation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Junkyard. "Junkyard" means a yard, field or other outside area used to store, dismantle or otherwise handle:

A. Discarded, worn-out or junked plumbing, heating supplies, electronic or industrial equipment, household appliances or furniture; [2003, c. 312, §5 (AMD).]

B. Discarded, scrap and junked lumber; and [2003, c. 312, §5 (AMD).]

C. Old or scrap copper, brass, rope, rags, batteries, paper trash, rubber debris, waste and all scrap iron, steel and other scrap ferrous or nonferrous material. [2003, c. 312, §5 (AMD).]

D. [2003, c. 312, §5 (RP).]

[ 2003, c. 312, §5 (AMD) .]

5. Primary System. "Primary System" means that portion of the state highway system which the Department of Transportation has by official designation incorporated into the Federal-Aid Primary System.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Recycling or recycling operations.

[ 2003, c. 312, §6 (RP) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 745, §1 (AMD). 1993, c. 173, §§2,3 (AMD). 1995, c. 65, §A130 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2003, c. 312, §§3-6 (AMD). 2005, c. 424, §1 (AMD).



30-A §3753. Permit required

A person may not establish, operate or maintain an automobile graveyard, automobile recycling business or junkyard without first obtaining a nontransferable permit from the municipal officers of the municipality in which the automobile graveyard, automobile recycling business or junkyard is to be located, or from the county commissioners of the county of any unorganized territory in which the automobile graveyard, automobile recycling business or junkyard is to be located. Permits issued to an automobile graveyard or junkyard under this section are valid until the first day of the following year; except that, beginning in calendar year 2004, permits issued to an automobile graveyard or junkyard under this section are valid until the first day of October of the following year. Permits issued to an automobile recycling business under this section are valid for 5 years from the date of issuance and are renewable provided that the permit holder furnishes a sworn statement, annually, on the anniversary date of the granting of the permit, that the facility complies with the standards of operation applicable at the time of issuance of the permit. A person operating a business that involves the recycling of automobiles may operate under a permit for an automobile graveyard or a permit for an automobile recycling business. [2003, c. 312, §7 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 173, §4 (AMD). 2003, c. 312, §7 (AMD).



30-A §3754. Hearings

Municipal officers or county commissioners, as provided for in section 3753, shall hold a public hearing before granting a permit to establish a new automobile graveyard, automobile recycling business or junkyard and may hold public hearings annually regarding the relicensing of these facilities. Municipal officers or county commissioners shall require an applicant to provide proof of mailing the notice of the application to all abutting property owners. Municipal officers or county commissioners shall also post a notice of the hearing at least 7 and not more than 14 days before the hearing in at least 2 public places in the municipality or unorganized territory and publish a notice in one newspaper having general circulation in the municipality or unorganized territory in which the automobile graveyard, automobile recycling business or junkyard is to be located. The municipal officers or county commissioners shall give written or electronic notice of the application to establish a new automobile graveyard or automobile recycling business to the automobile dealer licensing section of the Department of the Secretary of State, Bureau of Motor Vehicles by mailing a copy of the application at least 7 and not more than 30 days before the hearing. The municipal officers or county commissioners shall give written notice of the application to the public water supplier if the application is for an automobile graveyard, automobile recycling business or junkyard located within the supplier's source water supply area. The notice may be given by mailing a copy of the application at least 7 and not more than 14 days before the hearing. [2005, c. 424, §2 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 173, §4 (AMD). 1999, c. 761, §5 (AMD). 2003, c. 312, §8 (AMD). 2005, c. 424, §2 (AMD).



30-A §3754-A. Limitations on graveyard, automobile recycling business and junkyard permits

1. Highways; Interstate System and Primary System. A permit may not be granted for an automobile graveyard or junkyard within 1,000 feet of the right-of-way of any highway incorporated in both the Interstate System and Primary System or within 600 feet of the right-of-way of any other highway, except for:

A. Those automobile graveyards or junkyards that are kept entirely screened from ordinary view from the highway at all times by natural objects, plantings or fences. Screening required by this paragraph must be:

(1) At a height, density and depth sufficient to accomplish complete screening from ordinary view;

(2) Well constructed and properly maintained at a minimum height of 6 feet;

(3) Placed outside of the highway right-of-way; and

(4) Acceptable to the municipal officers or county commissioners; and [2003, c. 312, §9 (NEW).]

B. Those automobile graveyards or junkyards located within areas that have been zoned for industrial use and located more than 600 feet but less than 1,000 feet from the right-of-way of any highway incorporated in both the Interstate System and Primary System. [2003, c. 312, §9 (NEW).]

[ 2003, c. 312, §9 (NEW) .]

2. Limitation on new permits. A permit may not be granted for an automobile graveyard or junkyard established after October 3, 1973 and located within 100 feet of any highway.

[ 2003, c. 312, §9 (NEW) .]

3. Public facilities. A new permit may not be granted for an automobile graveyard or junkyard that is:

A. Located within 300 feet of a public building, public park, public playground, public bathing beach, school, church or cemetery; and [2003, c. 312, §9 (NEW).]

B. Within ordinary view from a facility under paragraph A. [2003, c. 312, §9 (NEW).]

[ 2003, c. 312, §9 (NEW) .]

4. Public and private water supplies. A permit may not be granted for an automobile graveyard, junkyard or automobile recycling business that handles junk, scrap metal, vehicles or other solid waste within 300 feet of a well that serves as a public or private water supply. This prohibition does not include a private well that serves only the automobile graveyard, junkyard, automobile recycling business or the owner's or operator's abutting residence. This prohibition does not apply to wells installed after an automobile graveyard, junkyard or automobile recycling business has already received a permit under section 3753.

Automobile graveyards, junkyards and automobile recycling businesses operating under the terms of permits issued prior to the effective date of this subsection and handling junk, scrap metal, vehicles or other solid waste within 300 feet of wells that serve as public or private water supplies may continue to operate in those locations under the terms of those permits. Municipal officers or county commissioners may renew a permit allowing the continued handling of junk, scrap metal, vehicles or other solid waste within 300 feet of a well serving as a public or private water supply as long as no further encroachment toward the well occurs. The municipal officers or county commissioners may not renew a permit if there is substantial, credible evidence that the permitted activities have caused contamination of the well.

[ 2005, c. 424, §3 (AMD) .]

5. Operating standards. All automobile graveyards and junkyards permitted pursuant to section 3753 are required to comply with the following standards:

A. All fluids, including, but not limited to, engine lubricant, transmission fluid, brake fluid, power steering fluid, hydraulic fluid, engine coolant, gasoline, diesel fuel and oil, must be properly handled in such a manner that they do not leak, flow or discharge into or onto the ground or into a body of water; [2005, c. 247, §1 (AMD); 2005, c. 247, §7 (AFF).]

B. A vehicle containing fluids may not be stored or dismantled:

(1) Within 100 feet of any body of water or freshwater wetland, as defined by Title 38, section 436-A, subsection 5;

(2) Within the 100-year floodplain; or

(3) Over a mapped sand and gravel aquifer; [2003, c. 312, §9 (NEW).]

C. Junk, scrap metal, vehicles or other solid wastes may not be placed or deposited, directly or indirectly, into the inland waters or tidal waters of the State or on the ice of inland waters or tidal waters or on the banks of inland waters or tidal waters in such a manner that they may fall or be washed into these waters; [2005, c. 247, §2 (AMD); 2005, c. 247, §7 (AFF).]

D. Junkyard and automobile graveyard owners must demonstrate at the time of licensing that the facility or facilities for which they seek permits are, or are part of, a viable business entity and the facility or facilities are actively engaged in the business of salvaging, recycling, dismantling, processing, repairing or rebuilding junk or vehicles for the purpose of sale or trade; [2005, c. 683, Pt. A, §51 (RPR).]

E. A log must be maintained of all motor vehicles handled that includes the date each vehicle was acquired, a copy of the vehicle's title or bill of sale and the date or dates upon which all fluids, refrigerant, batteries and mercury switches were removed; [2005, c. 247, §3 (NEW); 2005, c. 247, §7 (AFF).]

F. All fluids, refrigerant, batteries and mercury switches must be removed from motor vehicles that lack engines or other parts that render the vehicles incapable of being driven under their own motor power or that are otherwise incapable of being driven under their own motor power, appliances and other items within 180 days of acquisition. Motor vehicles, appliances and other items acquired by and on the premises of a junkyard or automobile graveyard prior to October 1, 2005 must have all fluids, refrigerant, batteries and mercury switches removed by January 1, 2007. Fluids required to be removed under this paragraph must be removed to the greatest extent practicable; [2005, c. 247, §3 (NEW); 2005, c. 247, §7 (AFF).]

G. Storage, recycling or disposal of all fluids, refrigerant, batteries and mercury switches must comply with all applicable federal and state laws, rules and regulations; and [2005, c. 247, §3 (NEW); 2005, c. 247, §7 (AFF).]

H. All fluids, refrigerant, batteries and mercury switches must be removed from motor vehicles, appliances and other items before crushing or shredding. Fluids required to be removed under this paragraph must be removed to the greatest extent practicable. [2005, c. 247, §3 (NEW); 2005, c. 247, §7 (AFF).]

[ 2005, c. 683, Pt. A, §51 (AMD) .]

6. Rules. A permit, other than a limited-term permit as described in this section, may not be granted for an automobile graveyard or automobile recycling business that is not in compliance with all applicable provisions of the automobile dealer or recycler licensing provisions of Title 29-A, chapter 9. Municipal officers or county commissioners may award a limited-term permit conditioned upon an automobile graveyard's or automobile recycling business's demonstrating compliance with the provisions of Title 29-A, chapter 9 within 90 calendar days of the issuance of the municipal or county limited-term permit.

[ 2003, c. 312, §9 (NEW) .]

6-A. Relationship to state storm water requirements. After October 30, 2005, municipal officers or county commissioners may reject an application for an automobile graveyard or automobile recycling business if the applicant has not demonstrated that:

A. A notice of intent has been filed with the Department of Environmental Protection to comply with the general permit provisions for storm water discharges; or [2005, c. 247, §4 (NEW); 2005, c. 247, §7 (AFF).]

B. The Department of Environmental Protection has determined that a storm water discharge permit is not required. [2005, c. 247, §4 (NEW); 2005, c. 247, §7 (AFF).]

[ 2005, c. 247, §4 (NEW); 2005, c. 247, §7 (AFF) .]

7. Local ordinances. This subchapter may not be construed to limit a municipality's home rule authority to enact ordinances with respect to automobile graveyards, automobile recycling businesses and junkyards that the municipality determines reasonable, including, but not limited to, ordinances concerning:

A. Compliance with state and federal solid waste and hazardous waste regulations; [2003, c. 312, §9 (NEW).]

B. Fire and traffic safety; [2003, c. 312, §9 (NEW).]

C. Levels of noise that can be heard outside the premises; [2003, c. 312, §9 (NEW).]

D. Distance from existing residential or institutional uses; [2003, c. 312, §9 (NEW).]

E. The effect on groundwater and surface water, as long as municipal ordinances on groundwater are no less stringent than or inconsistent with rules adopted by the Department of Environmental Protection; and [2003, c. 312, §9 (NEW).]

F. Best management practices for automobile graveyards, junkyards and automobile recycling businesses developed by the Department of Environmental Protection. [2003, c. 312, §9 (NEW).]

Municipal officers or county commissioners shall consider compliance with these local ordinances in deciding whether to grant or deny a permit for any automobile graveyard, automobile recycling business or junkyard and in attaching conditions of approval to a permit.

[ 2003, c. 312, §9 (NEW) .]

8. Applicability. Municipalities may apply local ordinances adopted previously under subsection 7 pertaining to automobile graveyards and junkyards to an automobile recycling business without amending those ordinances to include automobile recycling businesses. A municipality must provide notice of its intent to apply these ordinances at the time an application for an automobile recycling business permit is filed.

[ 2003, c. 312, §9 (NEW) .]

9. Right of entry. Municipal officers or their designees may, to carry out the provisions of this subchapter or to determine compliance with any laws, ordinances, license or permit approvals, decisions or conditions:

A. Enter any automobile graveyard, junkyard or automobile recycling business property and inspect all outside areas, equipment and activities at reasonable hours for compliance with the laws or ordinances set forth in accordance with this subchapter; and [2003, c. 312, §9 (NEW).]

B. Enter any building on the property with the consent of the owner, occupant or agent to inspect the building and activities within the building for compliance with the laws or ordinances set forth in accordance with this subchapter. [2003, c. 312, §9 (NEW).]

A municipal officer's or designee's entry onto property under this subsection is not a trespass.

[ 2003, c. 312, §9 (NEW) .]

10. Standard for permit. The municipal officers or county commissioners may issue a permit to an automobile graveyard or junkyard if that automobile graveyard or junkyard meets the operating standards set forth in subsection 5.

[ 2005, c. 424, §5 (NEW) .]

For purposes of revocation or suspension of a permit pursuant to section 3758-A, subsection 5, each of the standards set forth in this section is a condition of a permit. [2005, c. 424, §6 (NEW).]

SECTION HISTORY

2003, c. 312, §9 (NEW). 2005, c. 247, §§1-4 (AMD). 2005, c. 247, §7 (AFF). 2005, c. 424, §§3-6 (AMD). 2005, c. 683, §A51 (AMD).



30-A §3755. Limitations on graveyard, automobile recycling business and junkyard permits (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 745, §2 (AMD). 1993, c. 173, §5 (AMD). 2003, c. 312, §10 (RP).



30-A §3755-A. Automobile recycling business permits; operation standards

1. Application. An application for an automobile recycling business permit must include the following information:

A. The name and address of the property owner; [1993, c. 173, §6 (NEW).]

B. The name and address of the person or entity who will operate the site; and [1993, c. 173, §6 (NEW).]

C. A site plan, including:

(1) Property boundary lines;

(2) A description of the soils on the property;

(3) The location of any sand and gravel aquifer recharge areas;

(4) The location of any residence or school within 500 feet of where the cars will be stored;

(5) The location of any body of water on the property or within 200 feet of the property lines;

(6) The boundaries of the 100-year flood plain;

(7) The location of all roads within 1,000 feet of the site;

(8) A plan for containment of fluids, containment and disposal of batteries and storage or disposal of tires; and

(9) The location within the property boundary lines where vehicles are drained, dismantled or stored. [1993, c. 173, §6 (NEW).]

[ 1993, c. 173, §6 (NEW) .]

2. Standards for permit. The municipality may issue a permit to an automobile recycling business if the business demonstrates that the business meets the operation standards set forth in subsection 3.

[ 1993, c. 173, §6 (NEW) .]

3. Operation standards. An automobile recycling business licensed under this section must meet the following standards.

A. The site of the yard must be enclosed by a visual screen that complies with the screening requirements of section 3754-A. [2003, c. 312, §11 (AMD).]

B. A vehicle containing fluids may not be stored within 100 feet of any body of water or freshwater wetland, as defined by Title 38, section 436-A, subsection 5. [2003, c. 312, §11 (AMD).]

C. A vehicle may not be dismantled or stored within 500 feet of a school, church, cemetery or public playground or park that existed on the date the permit was issued. [1993, c. 173, §6 (NEW).]

D. A vehicle may not be dismantled or stored over a sand and gravel aquifer or aquifer recharge area. [1993, c. 173, §6 (NEW).]

E. A vehicle containing fluids may not be dismantled or stored within the 100-year flood plain. [1993, c. 173, §6 (NEW).]

F. Except as provided in subsection 3754-A, subsection 4, a vehicle may not be dismantled or stored within 300 feet of a well that serves as a public or private water supply, excluding a private well that serves only the automobile recycling business or the owner or operator's abutting residence. [2003, c. 312, §11 (AMD).]

G. A vehicle may not be located or dismantled closer than 20 feet from any lot line, unless the operator has notarized written permission from the abutting property owner. [1993, c. 173, §6 (NEW).]

H. Dismantling of a vehicle must be performed in accordance with the following standards.

(1) Batteries must be removed.

(2) All fluids, including but not limited to engine lubricant, transmission fluid, brake fluid, power steering fluid, hydraulic fluid, engine coolant, gasoline, diesel fuel and oil, must be drained into watertight, covered containers and must be recycled or disposed of in accordance with applicable federal and state laws, rules and regulations.

(3) Fluids from a vehicle may not be permitted to flow or be discharged into or onto the ground.

(4) Storage, recycling or disposal of all fluids, refrigerant, batteries and mercury switches must comply with all applicable federal and state laws, rules and regulations.

(5) A log must be maintained of all motor vehicles handled that includes the date each vehicle was acquired, a copy of the vehicle's title or bill of sale and the date or dates upon which all fluids, refrigerant, batteries and mercury switches were removed.

(6) All fluids, refrigerant, batteries and mercury switches must be removed from motor vehicles that lack engines or other parts that render the vehicles incapable of being driven under their own motor power or that are otherwise incapable of being driven under their own motor power within 180 days of acquisition. Motor vehicles acquired by and on the premises of an automobile recycling business prior to October 1, 2005 must have all fluids, refrigerant, batteries and mercury switches removed by January 1, 2007. Fluids required to be removed under this subparagraph must be removed to the greatest extent practicable.

(7) All fluids, refrigerant, batteries and mercury switches must be removed from vehicles before crushing or shredding. Fluids required to be removed under this subparagraph must be removed to the greatest extent practicable. [2005, c. 683, Pt. A, §52 (AMD).]

[ 2005, c. 683, Pt. A, §52 (AMD) .]

4. Revocation or suspension of permit. For purposes of section 3758-A, subsection 5, each of the standards set forth in this section are conditions of a permit.

[ RR 2003, c. 1, §32 (COR) .]

5. Relationship to automobile graveyard permit. A person who recycles automobiles but does not qualify for, or loses, an automobile recycling business permit may apply for an automobile graveyard permit.

[ 1993, c. 173, §6 (NEW) .]

SECTION HISTORY

1993, c. 173, §6 (NEW). RR 2003, c. 1, §32 (COR). 2003, c. 312, §11 (AMD). 2005, c. 247, §5 (AMD). 2005, c. 247, §7 (AFF). 2005, c. 683, §A52 (AMD).



30-A §3756. Permit fees

The municipal officers or county commissioners shall collect, in advance from the applicant for a permit, a fee in accordance with the following schedule: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Graveyard or junkyard. Fifty dollars for each application for an automobile graveyard or junkyard plus the cost of posting and publishing the notice under section 3754;

[ 2005, c. 424, §7 (AMD) .]

2. Graveyard or junkyard within 100 feet from highway.

[ 2003, c. 312, §12 (RP) .]

3. Recycling business. Two hundred fifty dollars for a 5-year permit for an automobile recycling business plus the cost of posting and publishing the notice under section 3754; or

[ 2003, c. 312, §12 (AMD) .]

4. Fee. A fee as otherwise established by municipal ordinance or rule.

[ 2003, c. 312, §12 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 173, §7 (AMD). 2003, c. 312, §12 (AMD). 2005, c. 424, §7 (AMD).



30-A §3757. Provisions regarding nuisances unaffected

This subchapter shall not be construed as in any way repealing, invalidating or abrogating Title 17, section 2802, or limiting the right of prosecutions under that section. Violation of this subchapter in the establishment, maintenance or operation of any automobile graveyard or junkyard constitutes prima facie evidence that the yard is a nuisance as defined in Title 17, section 2802. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3758. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 824, §B8 (AMD). 1993, c. 173, §8 (AMD). 2003, c. 312, §13 (RP).



30-A §3758-A. Violations

1. Enforcement. All state, county and local law enforcement officers shall enforce the provisions of this subchapter.

[ 2003, c. 312, §14 (NEW) .]

2. Municipal authority. Municipal officers or their designees may enforce the provisions of this subchapter pursuant to:

A. The enforcement of land use laws and ordinances under section 4452; [2003, c. 312, §14 (NEW).]

B. The litter control provisions of Title 17, chapter 80; or [2003, c. 312, §14 (NEW).]

C. The abatement of nuisance provisions of Title 17, chapter 91. [2003, c. 312, §14 (NEW).]

[ 2003, c. 312, §14 (NEW) .]

3. Penalties. Violations of this subchapter are subject to the penalty provisions of section 4452; Title 17, sections 2264-A and 2264-B; or Title 17, chapter 91. Each day that the violation continues constitutes a separate offense.

[ 2003, c. 312, §14 (NEW) .]

4. Abatement. If the municipality is the prevailing party in an action taken pursuant to the provisions of this Title or Title 17 as outlined in subsection 2 and the violator does not complete any ordered correction or abatement in accordance with the ordered schedule, the municipal officers or designated agent may enter the property and may act to abate the site in compliance with the order. To recover any actual and direct expenses incurred by the municipality in the abatement of the nuisance, the municipality may:

A. File a civil action against the owner to recover the cost of abatement, including the expense of court costs and reasonable attorney's fees necessary to file and conduct the action; [2003, c. 312, §14 (NEW).]

B. File a lien on real estate where the junkyard, automobile graveyard or automobile recycling business is located; or [2003, c. 312, §14 (NEW).]

C. Assess a special tax on real estate where the junkyard, automobile graveyard or automobile recycling business is located. This amount must be included in the next annual warrant to the tax collector of the municipality, for collection in the same manner as other state, county and municipal taxes are collected. Interest as determined by the municipality pursuant to Title 36, section 505 in the year in which the special tax is assessed accrues on all unpaid balances of the special tax beginning on the 60th day after the day of commitment of the special tax to the collector. The interest must be added to and becomes a part of the tax. [2003, c. 312, §14 (NEW).]

[ 2003, c. 312, §14 (NEW) .]

5. Revocation or suspension of permit. Violation of any condition, restriction or limitation inserted in a permit by the municipal officers or county commissioners is cause for revocation or suspension of the permit by the same authority that issued the permit. A permit may not be revoked or suspended without a hearing and notice to the owner or the operator of the automobile graveyard, automobile recycling business or junkyard. Notice of hearing must be sent to the owner or operator by registered mail at least 7 but not more than 14 days before the hearing. The notice must state the time and the place of hearing and contain a statement describing the alleged violation of any conditions, restrictions or limitations inserted in the permit.

The municipal officers or county commissioners shall provide written or electronic notice of the hearing to the automobile dealer licensing section of the Department of the Secretary of State, Bureau of Motor Vehicles at least 7 days before the hearing.

[ 2005, c. 424, §8 (AMD) .]

6. Removal of all materials after permit denial or revocation. The owner or operator of a junkyard, automobile graveyard or automobile recycling business for which a permit has been denied or revoked shall, not later than 90 days after all appeals have been denied, begin the removal of all vehicles, vehicle parts and materials associated with the operation of that junkyard, automobile graveyard or automobile recycling business. The property must be free of all scrapped or junked vehicles and materials not later than 180 days after denial of all appeals. An alternative schedule for removal of junk or vehicles may be employed if specifically approved by the municipal officers or county commissioners.

[ 2003, c. 312, §14 (NEW) .]

SECTION HISTORY

2003, c. 312, §14 (NEW). 2005, c. 424, §8 (AMD).



30-A §3759. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 312, §15 (RP).



30-A §3760. Relocation, removal, disposal, compensation and condemnation

1. Acquisition of land. If the Department of Transportation determines that the topography of the land adjacent to any portion of a highway incorporated in the Interstate or Primary Systems does not permit adequate screening under section 3754-A, subsection 1 or that adequate screening is not economically feasible, it may acquire by gift, purchase or condemnation any interests in property that are necessary to secure the relocation, removal or disposal of the automobile graveyards or junkyards.

[ 2003, c. 312, §16 (AMD) .]

2. Compensation. In the case of such acquisition, just compensation shall be paid to the owner for the relocation, removal or disposal of the following automobile graveyards and junkyards:

A. Those which were operating and in existence on May 11, 1966 and located in areas adjacent to any portion of a highway incorporated in the Interstate or Primary Systems, which exceed federal restrictions and for which federal funds are available to defray the costs; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Those in operation along any highway made a part of the Interstate or Primary Systems on or after May 11, 1966; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Those in operation and established on or after May 11, 1966. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Procedures. The purchase, condemnation, negotiation, assessment of damage and appeal procedures shall be in accordance with this section and Title 23, sections 153-A to 159.

[ 1993, c. 536, §4 (AMD) .]

4. Use of federal funds. This section does not prevent the department from participating with the owner when federal funds are available to defray costs of screening junkyards whenever it is determined to be more feasible to screen rather than to be involved in the cost or impact of acquisition and relocation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 536, §4 (AMD). 2003, c. 312, §16 (AMD).






Subchapter 1-A: SCRAP METAL PROCESSORS

30-A §3771. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 549, §1 (NEW).]

1. Beverage container. "Beverage container" means a can, bottle, jar or other container made of aluminum or metal that is sealed by a manufacturer and contained, at the time of sale, a beverage, as defined by Title 38, section 3102, subsection 1, but does not include a beer keg.

[ 2015, c. 166, §9 (AMD) .]

2. Nonferrous metal. "Nonferrous metal" means a metal that does not contain significant quantities of iron or steel. "Nonferrous metal" includes the following metals and their alloys:

A. Copper; [2007, c. 549, §1 (NEW).]

B. Brass; [2007, c. 549, §1 (NEW).]

C. Aluminum; [2007, c. 549, §1 (NEW).]

D. Bronze; [2007, c. 549, §1 (NEW).]

E. Lead; [2007, c. 549, §1 (NEW).]

F. Zinc; [2007, c. 549, §1 (NEW).]

G. Nickel; and [2007, c. 549, §1 (NEW).]

H. Platinum. [2007, c. 549, §1 (NEW).]

[ 2007, c. 549, §1 (NEW) .]

3. Record. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2007, c. 549, §1 (NEW) .]

4. Scrap metal. "Scrap metal" means metal that can be recycled, including, but not limited to, bits and pieces of metal parts that may be combined together with bolts or soldering and can be recycled when worn or superfluous.

[ 2007, c. 549, §1 (NEW) .]

5. Scrap metal processor. "Scrap metal processor" means a person that purchases scrap metal for resale or recycling.

[ 2011, c. 545, §1 (AMD) .]

6. Seller. "Seller" means any person that receives in a transaction monetary consideration from a scrap metal processor in exchange for nonferrous metal, iron or steel, including stainless steel. "Seller" does not include a person that, as part of a commercial enterprise or business, sells pursuant to a written contract or bill of sale scrap metal generated in a manufacturing or production process to a scrap metal processor.

[ 2007, c. 549, §1 (NEW) .]

SECTION HISTORY

2007, c. 549, §1 (NEW). 2011, c. 545, §1 (AMD). 2015, c. 166, §9 (AMD).



30-A §3772. Records of purchases maintained by scrap metal processors

1. Maintenance of records requirement. Except as provided in subsection 2, a scrap metal processor doing business in the State shall maintain an accurate and legible record of each scrap metal purchase transaction.

[ 2011, c. 545, §2 (AMD) .]

1-A. Form and method of payment. A scrap metal processor shall provide payment to a seller only in the form of a credit card, as defined in Title 9-A, section 1-301, subsection 16, a debit card, as defined in Title 10, section 1271, subsection 3, or a check. If payment is made by check, the scrap metal processor shall maintain a record of the payee, check number and name of the financial institution upon which the check is drawn.

[ 2013, c. 141, §1 (AMD) .]

2. Exception. A scrap metal processor doing business in the State is not required to maintain individual records for a series of scrap metal purchase transactions made pursuant to a written contract or bill of sale.

[ 2007, c. 549, §1 (NEW) .]

3. Information required. The record of each scrap metal purchase transaction required under subsection 1 must be on a form prescribed by the Commissioner of Public Safety and contain the following information:

A. The name, address and gender of the seller. The scrap metal processor shall require the seller to provide proof of identification with a driver's license, military identification card, passport or other form of government-issued photo identification. The scrap metal processor shall photocopy the form of photo identification presented and record the distinct identifying number of that photo identification. If the proof of identification contains a photograph that is faded, out of date or otherwise indiscernible, the scrap metal processor shall photograph the seller. A scrap metal processor shall keep these proof of identification records in a secure, nonpublic location and, unless otherwise permitted by law, may not publish, reproduce, distribute or disclose these records for any other purpose than that described in section 3773, subsection 2. Information required under this paragraph may be maintained for repeat sellers in a relational database that allows the scrap metal processor to record the information one time and relate future purchase records to that information; [2011, c. 545, §4 (AMD).]

B. The date of the scrap metal purchase transaction; [2007, c. 549, §1 (NEW).]

C. A general description of the predominant types of scrap metal purchased, which must be made in accordance with the custom of the trade; [2007, c. 549, §1 (NEW).]

D. A general description of the configuration of the scrap metal and whether the material is insulated; [2007, c. 549, §1 (NEW).]

E. The weight, quantity or volume, recorded in accordance with the custom of the trade, of the scrap metal purchased; [2007, c. 549, §1 (NEW).]

F. The consideration paid; [2011, c. 545, §5 (AMD).]

G. A signed statement that the seller is the owner or is otherwise authorized to sell the scrap metal on a form provided by the buyer that conspicuously bears the warning that making a false statement is a Class D crime under Title 17-A, section 453; and [2011, c. 545, §6 (AMD).]

H. The make, model and number and state of issue of the license plate of the vehicle being used to deliver the scrap metal. [2011, c. 545, §7 (NEW).]

[ 2015, c. 206, §10 (AMD) .]

SECTION HISTORY

2007, c. 549, §1 (NEW). 2011, c. 545, §§2-7 (AMD). 2013, c. 141, §1 (AMD). 2015, c. 206, §10 (AMD).



30-A §3773. Maintenance of records and statements

The records required under section 3772, subsection 3 must be: [2007, c. 549, §1 (NEW).]

1. Retain for one year. Retained for a period of one year; and

[ 2007, c. 549, §1 (NEW) .]

2. Availability. Made available to any law enforcement office of the State or of any municipality or county.

[ 2007, c. 549, §1 (NEW) .]

SECTION HISTORY

2007, c. 549, §1 (NEW).



30-A §3774. Application

This subchapter does not apply to transactions involving only beverage containers. [2007, c. 549, §1 (NEW).]

SECTION HISTORY

2007, c. 549, §1 (NEW).



30-A §3775. Restrictions on the purchase and sale of scrap metal

A seller may not sell and a scrap metal processor may not purchase the following scrap metal unless the seller provides to the scrap metal processor, in addition to the requirements of section 3772, subsection 3, a signed statement at the time of sale that the property subject to this transaction is not stolen property to the best of the seller's knowledge, and that the seller is the owner or is otherwise authorized to sell the scrap metal: [2007, c. 549, §1 (NEW).]

1. Marked with certain initials. Scrap metal marked with the initials of an electrical, telephone, cable or other public utility or a beer manufacturer;

[ 2007, c. 549, §1 (NEW) .]

2. Utility access covers. Utility access covers;

[ 2007, c. 549, §1 (NEW) .]

3. Street lights. Street light poles and fixtures;

[ 2007, c. 549, §1 (NEW) .]

4. Guard rails. Road and bridge guard rails;

[ 2007, c. 549, §1 (NEW) .]

5. Street signs. Highway or street signs;

[ 2007, c. 549, §1 (NEW) .]

6. Water meter covers. Water meter covers;

[ 2007, c. 549, §1 (NEW) .]

7. Beer kegs. Metal beer kegs or keg pieces including those made of stainless steel that are clearly marked as being the property of the beer manufacturer. Beer kegs or keg pieces may not be sold or purchased pursuant to this subchapter if the brewer's markings have been obliterated or made illegible;

[ 2007, c. 549, §1 (NEW) .]

8. Traffic signs. Traffic directional and control signs;

[ 2007, c. 549, §1 (NEW) .]

9. Traffic signals. Traffic light signals;

[ 2007, c. 549, §1 (NEW) .]

10. Marked; governmental entity. Any scrap metal marked with the name of a governmental entity;

[ 2007, c. 549, §1 (NEW) .]

11. Marked; utility or railroad. Property owned by a telephone, cable, electric, water or other utility or by a railroad and marked or otherwise identified as such;

[ 2007, c. 549, §1 (NEW) .]

12. Certain construction or utility materials. Unused and undamaged building construction or utility materials consisting of copper pipe, tubing or wiring or aluminum wire;

[ 2007, c. 549, §1 (NEW) .]

13. Historical markers. Historical markers;

[ 2007, c. 549, §1 (NEW) .]

14. Grave markers. Grave markers and vases; and

[ 2007, c. 549, §1 (NEW) .]

15. Catalytic converters. Catalytic converters.

[ 2007, c. 549, §1 (NEW) .]

This section does not apply to transactions in which a scrap metal processor purchases, transfers or otherwise conveys scrap metal to another scrap metal processor. [2007, c. 549, §1 (NEW).]

SECTION HISTORY

2007, c. 549, §1 (NEW).



30-A §3775-A. Holding period; inspection

1. Seven-day hold. If a law enforcement officer has a reasonable suspicion that scrap metal being held by a scrap metal processor is stolen or related to criminal activity, the officer may issue a written order to the scrap metal processor, specifying the scrap metal that must be retained and the length of time, which may not exceed 7 days, that the scrap metal processor must retain the identified scrap metal.

[ 2011, c. 545, §8 (NEW) .]

2. Additional 7-day hold. Prior to the expiration of the time period of the hold pursuant to subsection 1, a law enforcement officer may impose an additional hold period, which may not exceed 7 days. The law enforcement officer imposing the additional hold shall provide the scrap metal processor with a written description of the scrap metal to be retained and the length of time the scrap metal processor must retain the identified scrap metal.

[ 2011, c. 545, §8 (NEW) .]

SECTION HISTORY

2011, c. 545, §8 (NEW).



30-A §3776. Sales by minors

1. Prohibition. A scrap metal processor may not purchase scrap metal from a minor unless:

A. The minor is accompanied by the minor's parent or guardian; and [2007, c. 549, §1 (NEW).]

B. The parent or guardian provides a written statement to the scrap metal processor that the transaction is taking place with the parent's or guardian's full knowledge and consent. [2007, c. 549, §1 (NEW).]

[ 2007, c. 549, §1 (NEW) .]

2. Retention of statement. A scrap metal processor shall preserve and keep on file and make available for inspection to any law enforcement office of the State or of any municipality or county the written statement required by subsection 1, paragraph B for not less than 3 years.

[ 2007, c. 549, §1 (NEW) .]

SECTION HISTORY

2007, c. 549, §1 (NEW).



30-A §3777. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 549, §1 (NEW). 2011, c. 545, §9 (RP).



30-A §3778. Violation; penalties

1. Violation. A person may not violate this subchapter.

[ 2011, c. 545, §10 (NEW) .]

2. Penalties. In addition to any other penalties provided by law, the following penalties apply to violations of this subchapter:

A. A person who violates this subchapter commits a civil violation for which a fine of $1,000 must be adjudged; [2011, c. 545, §10 (NEW).]

B. A person who violates this subchapter after having previously been adjudicated of violating this subchapter commits a civil violation for which a fine of $3,000 must be adjudged; and [2011, c. 545, §10 (NEW).]

C. A person who violates this subchapter after having previously been adjudicated of violating this subchapter more than once commits a civil violation for which a fine of $4,500 must be adjudged and is prohibited from acting as a scrap metal processor for 6 months. [2011, c. 545, §10 (NEW).]

[ 2011, c. 545, §10 (NEW) .]

SECTION HISTORY

2011, c. 545, §10 (NEW).






Subchapter 2: CLOSING-OUT SALES

30-A §3781. License requirements

A retail establishment located in a municipality that has adopted a licensing ordinance pursuant to this section may not offer for sale a stock of goods, wares or merchandise under the designation of "closing-out sale," "going out of business sale," "discontinuance of business sale," "entire stock must go," "must sell to the bare walls" or other designation that states, directly or by implication, an intent of that person to dispose of the entire stock of goods with a view to permanently terminating further business after that disposal is complete, unless the person complies with the following requirements. [2013, c. 595, Pt. U, §9 (AMD).]

1. Inventory license. Before the disposal sale begins, the person must obtain a license to conduct the sale from the municipal officers of the municipality in which the sale will be conducted or other designated licensing official as provided by ordinance.

A. The person must apply to the municipal officers or designated licensing official for the license under oath. The application must contain a complete inventory of all items to be included in the sale and must be accompanied by the payment of a license fee set by ordinance. The applicant must affirm, in writing and under oath, to the municipal officers or designated licensing official that merchandise will not be included in the stock offered for sale unless the merchandise is in or at the place of business where the sale will take place when the sale opens. Any unusual purchases and additions to the stock of goods, wares or merchandise made within 60 days before the filing of an application for a license is prima facie evidence that the purchases and additions were made in contemplation of the sale.

(1) If the applicant has been in the same business for which the sale is being conducted for less than 2 years of continuous operation in the municipality, the applicant must also affirm, in writing and under oath, that none of the merchandise was purchased before the sale opened for the purpose of selling and disposing of that merchandise at the sale. [2013, c. 595, Pt. U, §9 (AMD).]

B. The license is valid for 60 days from the date of issuance, unless revoked under subsection 3. The validity of the license may be extended for 60 additional days if the licensee provides an affidavit to the municipal officers or designated licensing official stating that all goods, wares or merchandise listed in the inventory have not been disposed of within the original 60-day period. [2013, c. 595, Pt. U, §9 (AMD).]

[ 2013, c. 595, Pt. U, §9 (AMD) .]

2. License issued; records preserved. The municipal officers or designated licensing official shall immediately issue the license upon compliance with this section. The municipality shall preserve all applications for licenses and other papers filed in connection with an application as a public record in the municipal office for 5 years.

[ 2013, c. 595, Pt. U, §9 (AMD) .]

3. Revocation; prior violations; suspension. The municipal officers or designated licensing official shall revoke any license issued under this subchapter if the licensee violates this section or a licensing ordinance adopted pursuant to this section and may refuse to issue another license to any applicant who has been adjudicated of violating this section or a licensing ordinance before the date of application. If any person adjudicated of any violation of this section appeals the decision or sentence of the trial court, that person's license must be suspended while the appeal is pending in the appellate court.

[ 2013, c. 595, Pt. U, §9 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2, C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8, 10 (AMD). 2013, c. 595, Pt. U, §9 (AMD).



30-A §3782. Continuation of business

After the termination date of the sale and any extension granted under section 3781, subsection 1, paragraph B, the person to whom the license was granted may not continue the business under the same or a different name, at the same location or elsewhere in the same municipality, contrary to the designation of the sale. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3783. Limitations

This subchapter does not apply to: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Public auctions. Liquidation sales by public auction of not more than 3 days duration conducted by a licensed auctioneer;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Sheriffs' sales. Sales conducted or made by sheriffs, deputy sheriffs, constables, collectors of taxes, executors, administrators, guardians, conservators, receivers, assignees under voluntary assignments for the benefit of creditors or insurers; or

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Sale of personal property. Sales by any other person required by law to sell personal property.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3784. Violations and penalties

Notwithstanding Title 17-A, section 4-A, any licensee under section 3781, who fails to comply with that section, or any person who conducts such a disposal sale without first having obtained a license, is guilty of a Class E crime and shall be punished by a fine of not more than $100 or by imprisonment for not more than 30 days, or both. Each day on which a sale is conducted in violation of this subchapter constitutes a separate offense. In addition to the penalties set forth, the Superior Court has jurisdiction, upon the complaint of any person, to enjoin any sale, or other acts, being performed in violation of section 3781. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 3: INNKEEPERS, VICTUALERS AND LODGING HOUSES

Article 1: GENERAL PROVISIONS

30-A §3801. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Innkeeper. "Innkeeper" means a person who keeps an inn, hotel or motel to provide lodging to travelers and others for compensation and who maintains the sleeping accommodations. An innkeeper is not a landlord pursuant to the landlord and tenant laws as provided in Title 14.

[ 2013, c. 209, §1 (AMD) .]

2. Licensing board. "Licensing board" means the municipal officers of a municipality, as provided in section 3812.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Lodging house. "Lodging house" means a house where lodgings are rented, but does not include:

A. A house where lodgings are rented to fewer than 5 lodgers;

(1) The term "lodger" does not include persons within the 2nd degree of kindred to the person operating the lodging house; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The dormitories of charitable, educational or philanthropic institutions; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The emergency use of private dwelling houses at the time of conventions or similar public gatherings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Victualer. "Victualer" means a person who serves food or drink prepared for consumption on the premises by the public.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2013, c. 209, §1 (AMD).



30-A §3802. Posting of rates; liability for overcharge

1. Maximum rate schedule. Every keeper of a hotel, inn, boardinghouse or lodging house shall post in every bedroom:

A. A schedule of the maximum daily rates for that room for occupancy by one or more persons; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Any requirement for a minimum number of days for which that room must be rented. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Overcharge liability. No keeper may charge or collect a sum greater than the rate shown in the posted schedule. Any keeper who charges or collects more than the rate shown in the posted schedule is liable to the person so charged or who paid the bill in an amount equal to the total amount of the bill collected minus the rate shown in the posted schedule.

[ 2005, c. 185, §1 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2005, c. 185, §1 (AMD).






Article 2: LICENSES

30-A §3811. License required

A person may not be a common innkeeper or tavernkeeper without a license. A person who violates this section commits a civil violation for which a forfeiture of not more than $50 may be adjudged. [1997, c. 446, §1 (AMD).]

1. Lodging houses; licenses. The municipal officers may enact ordinances requiring lodging houses to be licensed. These licenses may be issued by the licensing board under section 3812 and are subject to the same expiration dates provided in that section.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1997, c. 446, §1 (AMD).



30-A §3812. Licensing board; granting and revocation of licenses

1. Licensing board. The municipal officers of every municipality shall serve as the licensing board for the issuance of innkeepers' and tavernkeepers' licenses.

[ 1997, c. 446, §2 (AMD) .]

2. Meetings. The licensing board shall meet as provided in this subsection.

A. They shall meet annually during the month of May on a date and at a time and place in the municipality that they determine. At least 7 days before the meeting, they must post notices stating the purpose of the meeting in at least 2 public places in the municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The licensing board may meet at any other time at a meeting specially called and with public notice as provided in paragraph A. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Issuance and revocation of licenses. At any meeting held under subsection 2, the licensing board may do the following.

A. The board may license as many persons of good moral character to be innkeepers or tavernkeepers in the municipality as it considers necessary.

(1) The license must specify the building in which the business will be conducted.

(2) The board may issue the license under any restrictions and regulations that it considers necessary. [1997, c. 446, §3 (AMD).]

B. The board may revoke any license previously granted under this section as provided in section 3814. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1997, c. 446, §3 (AMD) .]

4. License expiration. All licenses granted under this section expire one year after issuance.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1997, c. 446, §§2,3 (AMD).



30-A §3813. Fee

Every person licensed as an innkeeper or tavernkeeper shall pay to the treasurer for the use of the municipality a fee of $1 and any additional amount established by ordinance or bylaw of the municipality. [1997, c. 446, §4 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1997, c. 446, §4 (AMD).



30-A §3814. Revocation or suspension of license; hearing; appeal

1. Applicability. This section applies to all licenses issued by the licensing authorities authorized under this subchapter and section 3931.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Revocation or suspension of license. The licensing authority designated in this subchapter and section 3931 shall enforce this subchapter and section 3931 and shall prosecute all offenders. If the licensing authority is satisfied that the licensee is unfit to hold a license, it may revoke the license at any time. For any cause which it considers satisfactory, the licensing authority may suspend a license for any period of time that it considers proper.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Hearing. A license may not be revoked or suspended under subsection 2 until after investigation and hearing. The licensing authority shall serve notice of the hearing on the licensee or leave it at the licensed premises at least 3 days before the time set for hearing. At the hearing, the licensee must be given an opportunity to:

A. Hear the evidence in support of the charge against the licensee and to cross-examine, alone or through counsel, the witnesses; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Be heard in the licensee's own defense. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Appeal. Appeal from the decision of the licensing authority to the Superior Court in the county in which the licensing authority is located may be obtained in the manner provided in the Maine Rules of Civil Procedure. Courts of competent jurisdiction, for due cause shown, may issue temporary orders restraining the enforcement of revocations or suspensions, and after full hearing may vacate those temporary orders or make them permanent.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Article 3: REGISTRATION OF GUESTS

30-A §3821. Register; contents; inspection; penalty

1. Register of guests. Every person conducting a hotel or lodging house shall have a register kept and maintained in the hotel or lodging house at all times. The name of every guest or person renting a room or rooms in the hotel or lodging house must be written in the register. The person renting the room or rooms, or someone under that person's direction, shall sign the register. The proprietor of the hotel or lodging house, or the proprietor's agent, shall then write the number of each room assigned to each guest, together with the date that room is rented, opposite the name or names so registered. A guest of a hotel or lodging house is not a tenant pursuant to the landlord and tenant laws as provided in Title 14.

[ 2013, c. 209, §2 (AMD) .]

2. Record of departures. The proprietor or the proprietor's agent shall keep and maintain a record showing the date when the occupant of each room surrenders the room. This record may be made a part of the register.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Availability for inspection. Both the register and the record must be kept for 2 years and be available at all reasonable times to the inspection of any lawful agent of the licensing authority or any full-time law enforcement officer as defined in Title 25, section 2801-A, subsection 4. The guest register may be "kept," within the meaning of this section, when reproduced on any photographic, microfilm or other process that reproduces the original record.

[ 2005, c. 397, Pt. A, §30 (AMD) .]

4. Violation and penalty. Notwithstanding Title 17-A, section 4-A, any person who willfully violates this section is guilty of a Class E crime and shall be punished by a fine of not less than $100 nor more than $500, or by imprisonment for not more than 90 days for each offense, or both.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 88, §1 (AMD). 2005, c. 185, §2 (AMD). 2005, c. 397, §A30 (AMD). 2013, c. 209, §2 (AMD).



30-A §3822. Register of true name

1. Registration. All persons renting a room or rooms in a hotel or lodging house must register or have themselves registered in the hotel or lodging house register. The innkeeper may require the registering guest to produce a valid driver's license, or other identification satisfactory to the innkeeper, setting forth the name and residence of the guest. If the guest is a minor, the innkeeper may require a parent of the guest to register and to accept in writing liability for the guest room costs, taxes, all charges incurred by the minor and any damages to the guest room or its furnishings caused by the minor while a guest at the hotel or lodging house.

[ 2005, c. 185, §3 (AMD) .]

2. True name required. No person may write, or have written by another person in any hotel or lodging house register, any name or designation other than the true name or names ordinarily used by that person. No person in charge of a hotel or lodging house register may knowingly permit any name or designation to be written other than the true name or names in ordinary use of the person registering or being registered by another person.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Penalty. Any person who violates this section commits a civil violation for which a forfeiture of not less than $10 nor more than $25 may be adjudged for each offense.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 88, §2 (AMD). 2005, c. 185, §3 (AMD).



30-A §3823. Posting of law near register

The licensing authority may require all licensed innkeepers and all licensees under section 3811 to post a notice furnished under this section in a conspicuous place near the register. The licensing authority shall provide this notice which shall contain the text of sections 3821 and 3822, relating to the entry of names in the register, together with the penalties provided in those sections for their violations. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Article 4: DUTIES AND OBLIGATIONS

30-A §3831. Innkeepers

Every innkeeper shall, at all times, be furnished with suitable provisions and lodging for strangers and travelers. The innkeeper shall grant such reasonable accommodations as occasion requires to strangers, travelers and others. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3832. Victualers

Every victualer has all the rights and privileges and is subject to all the duties and obligations of an innkeeper, except furnishing lodging for travelers. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3833. Gambling prohibited

1. Prohibited games and activities. No innkeeper or victualer may:

A. Have or keep for gambling purposes about the business establishment any dice, cards, bowls, billiards, quoits or other implements used in gambling; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Allow any person resorting to the establishment to use for gambling purposes any of the games under subsection 1, or any other illegal game or sport in the establishment. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Penalty. Any person who uses any game or sport prohibited by this section for gambling purposes in any prohibited establishment commits a civil violation for which a forfeiture of $5 may be adjudged.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3834. Disorderly conduct prohibited

1. Prohibited conduct. No innkeeper, hotelkeeper, boardinghouse keeper, lodging house keeper, campground operator or keeper or victualer may allow any reveling, riotous or disorderly conduct, drunkenness or excess in the inn, hotel, boardinghouse, lodging house, restaurant, shop or other premises.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Penalty. Notwithstanding Title 17-A, section 4-A, whoever refuses or fails to leave any such place when requested to do so by the owner, manager, clerk, agent or employee of the owner or manager is guilty of a Class D crime and shall be punished by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or both.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §34 and Pt (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A34,C8,C10 (AMD).



30-A §3835. Removal of hotel property

Notwithstanding Title 17-A, section 4-A, any person who removes or attempts to remove from any hotel, inn, boardinghouse, lodging house, campground or restaurant any article of property belonging to or in use in that establishment is guilty of a Class D crime and shall be punished by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or both. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3836. Damage to hotel property

Notwithstanding Title 17-A, section 4-A, any guest, boarder, occupant or other person in a hotel, inn, boardinghouse, lodging house, campground or restaurant who intentionally destroys or damages any property belonging to or in use in that establishment is guilty of a Class D crime and shall be punished by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or both. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3837. Ejection of disruptive or destructive persons; damage to property

The owner or manager of an inn, hotel, restaurant, lodging house, camping area or boardinghouse may request that any person on the premises of that establishment who is causing unnecessary disturbance to other persons on the premises or who is damaging or destroying property belonging to or in use by the inn, hotel, restaurant, lodging house, camping area or boardinghouse leave the premises immediately. If any person who is requested to leave the premises under this section fails or refuses to do so, the owner or manager may use a reasonable degree of force against that person to remove that person from the premises. If any person who is requested to leave the premises under this section fails or refuses to do so, the owner or manager may request a law enforcement officer to remove that person from the premises. [2013, c. 209, §3 (AMD).]

Any person who is requested to leave the premises of an inn, hotel, restaurant, lodging house, camping area or boardinghouse or is ejected from the premises under this section, in addition to any other liability or penalty, is liable for the value of any property belonging to or in use by the inn, hotel, restaurant, lodging house, camping area or boardinghouse which is damaged or destroyed as a result of conduct while on the premises or which is damaged or destroyed during ejection from the premises under this section. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2013, c. 209, §3 (AMD).



30-A §3838. Refusal or denial of accommodations; ejection

An innkeeper or campground owner may refuse or deny any accommodations, facilities or privileges of a hotel, lodging house or campground to or may eject from the hotel, lodging house or campground premises or may request a law enforcement officer to remove from the premises: [2013, c. 209, §4 (AMD).]

1. Person unwilling or unable to pay. Any person who is unwilling or unable to pay for accommodations and services of the hotel, lodging house or campground. The innkeeper or campground owner may require the prospective guest to demonstrate the ability to pay by cash, valid credit card or a validated check;

[ 1997, c. 59, §1 (AMD) .]

2. Minor. Any person who has not attained 18 years of age. An innkeeper or campground owner may, at the innkeeper's or campground owner's discretion, grant the accommodations, facilities and privileges of a hotel, lodging house or campground to a minor if that minor:

A. Presents a signed notification from a parent that the parent accepts liability for the guest room or campground site costs, taxes, all charges by the minor and any damages to the guest room or its furnishings or to the campground site caused by the minor while a guest at the hotel, lodging house or campground; and [2005, c. 185, §4 (AMD).]

B. Provides the innkeeper or campground owner with a valid credit card number or cash deposit to cover the guest room or campground site costs, taxes, charges by the minor and any damages to the guest room or its furnishings or to the campground site caused by the minor. Any cash deposit provided must be refunded to the extent not used to cover any charges or damages as determined by the innkeeper or campground owner following room or campground site inspection at check-out; [1997, c. 59, §1 (AMD).]

[ 2005, c. 185, §4 (AMD) .]

3. Property dangerous to others. Any person the innkeeper or campground owner reasonably believes is bringing in property that may be dangerous to other persons, such as firearms or explosives;

[ 1997, c. 59, §1 (AMD) .]

4. Limit on occupants exceeded. Any person or persons, if admitting that person or those persons would cause the limit on the number of persons who may occupy any particular guest room in the hotel or lodging house or a site in the campground to be exceeded. For purposes of this subsection, the limit represents the number permitted by local ordinances or reasonable standards of the hotel, lodging house or campground relating to health, safety or sanitation; or

[ 1997, c. 59, §1 (AMD) .]

5. Violates laws or rules; endangers others. Any person who:

A. Disturbs, threatens or endangers other guests; [1995, c. 88, §3 (NEW).]

B. Is a minor and possesses or uses alcohol; [1995, c. 88, §3 (NEW).]

C. Possesses or uses illegal drugs; or [1995, c. 88, §3 (NEW).]

D. Violates any rule of the hotel, lodging house or campground that is posted in a conspicuous place and manner at the guest registration desk and in each guest room. [1997, c. 59, §1 (AMD).]

Nothing in this section authorizes an innkeeper or campground owner to violate the Maine Human Rights Act, Title 5, chapter 337.

[ 1997, c. 59, §1 (AMD) .]

SECTION HISTORY

1995, c. 88, §3 (NEW). 1997, c. 59, §1 (AMD). 2005, c. 185, §4 (AMD). 2013, c. 209, §4 (AMD).






Article 5: SAFEKEEPING AND LIABILITY

30-A §3851. Liability for loss where safe provided

Except as provided in subsection 2, no keeper of any inn, hotel or boardinghouse is liable for the loss of or injury to any articles or property of the kind specified in subsection 1 if the following conditions are met. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Conditions. The keeper of the inn, hotel or boardinghouse must:

A. Have constantly in his inn, hotel or boardinghouse a metal safe or suitable vault in good condition and fit for the custody of:

(1) Money;

(2) Bank notes;

(3) Jewelry;

(4) Articles of gold or silver manufacture;

(5) Precious stones;

(6) Personal ornaments;

(7) Travel tickets;

(8) Negotiable or valuable papers; and

(9) Bullion; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Keep suitable locks or bolts on the doors of, and suitable fastenings on the transoms and windows of, the sleeping rooms used by guests; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Keep a copy of this section printed in distinct type constantly and conspicuously posted in a conspicuous place at or near the guest registration desk and in each guest room. [1995, c. 88, §4 (AMD).]

[ 1995, c. 88, §4 (AMD) .]

2. Exceptions. The immunity from liability under subsection 1 does not apply in the following situations.

A. The keeper of the inn, hotel or boardinghouse may be held liable when the guest has offered to deliver articles or property of the kind specified in subsection 1 to the keeper of the inn, hotel or boardinghouse for custody in the safe or vault and the keeper has omitted or refused to take the property and deposit it in the safe or vault for custody and to give the guest a receipt for the goods.

(1) The keeper of any inn, hotel or boardinghouse is not required to receive from any one guest for deposit in the safe or vault any property of the kind specified in subsection 1 which exceeds a total value of $300. The keeper is not liable for any excess of such property, whether received or not. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Every keeper of an inn, hotel or boardinghouse is liable for any guest's loss of the articles or property listed in subsection 1 after those articles have been accepted for deposit, if the loss is caused by the theft or negligence of the keeper or any of the keeper's employees. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §35 and Pt (AMD).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §35 and Pt (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A35,C8,C10 (AMD). 1995, c. 88, §4 (AMD).



30-A §3852. Special arrangements to receive deposits

Any keeper of an inn, hotel or boardinghouse may, by special arrangement with a guest, receive for deposit in the safe or vault any property upon any terms that they agree to in writing. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3853. Check or receipt for property delivered for safekeeping

Every guest and every person intending to be a guest of any hotel, inn or boardinghouse in this State, upon delivering any baggage or other articles of property of the guest to the proprietor of the hotel, inn or boardinghouse or to the proprietor's employees for safekeeping elsewhere than in the room assigned to that guest, shall demand, and the hotel or inn proprietor shall give, a check or receipt for the baggage or other property to evidence the fact of the delivery. No proprietor is liable for the loss of or injury to the baggage or other property of the guest, unless the guest has actually delivered the baggage or other property to the proprietor or employees for safekeeping, or unless the loss or injury occurs through the negligence of the proprietor or employees in the hotel or inn. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §36 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A36,C8,C10 (AMD).



30-A §3854. Nature of liability; limit

The liability of the keeper of any inn, hotel or boardinghouse for loss of or injury to personal property placed by guests under the keeper's care, other than that described in sections 3851 to 3853, shall be that of a depository for hire, except that if the loss or injury is caused by fire not intentionally produced by the keeper or employees, the keeper is not liable. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §37 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Limit on liability. In no case may liability exceed the sum of $150 for each trunk and its contents; $50 for each piece of luggage and its contents; $10 for each box, bundle or package and its contents, so placed under the keeper's care; and for all other miscellaneous effects, including wearing apparel and personal belongings, $50, unless the keeper of the inn, hotel or boardinghouse has consented in writing with the guest to assume a greater liability.

[ 1987, c. 737, Pt. A, §2 (AMD); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Property held for person not a guest. Whenever any person allows baggage or property to remain in any inn, hotel or boardinghouse after leaving the same as a guest and after the relation of keeper and guest between the guest and the proprietor of the inn, hotel or boardinghouse has ceased, or forwards baggage or property to an inn, hotel or boardinghouse before becoming a guest of that establishment, and the baggage or property is received into the inn, hotel or boardinghouse, the keeper has the option of holding that baggage or property at the owner's risk.

[ 1987, c. 737, Pt. A, §2 (AMD); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A37,C8,C10 (AMD).






Article 6: LIENS

30-A §3861. Lien on baggage or other property

The keeper of any inn, hotel or boardinghouse has a lien on the baggage and other property in and about the inn, hotel or boardinghouse belonging to or under the control of guests or boarders, for the proper charges due from those guests or boarders for the accommodation, board and lodging, all money paid for or advanced to them and any other extras that are furnished on request. The innkeeper, hotelkeeper or boardinghouse keeper may detain this baggage and other property until those charges are paid. The baggage and other property is exempt from attachment or execution until the keeper's lien and the cost of satisfying it are satisfied. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3862. Enforcement of lien; notice of sale; proceeds

1. Sale at auction. The innkeeper, hotelkeeper or boardinghouse keeper shall retain any baggage and other property upon which there has been a lien for 90 days. At the end of the 90-day period, if the lien is not satisfied, the baggage and other property may be sold at public auction.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Notice required. The innkeeper, hotelkeeper or boardinghouse keeper must:

A. Give 10 days' notice of the time and place of sale in a newspaper having general circulation in the county where the inn, hotel or boardinghouse is located; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Mail a copy of the notice addressed to the guest or boarder at the place of residence entered in the register of the inn, hotel or boardinghouse. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §38 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §38 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Proceeds. After using the proceeds from the sale to satisfy the lien and any costs that may accrue, the keeper shall dispose of any remainder according to Title 33, chapter 41.

[ 2003, c. 20, Pt. T, §17 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A38,C8,C10 (AMD). 2003, c. 20, §T17 (AMD).






Article 7: VIOLATIONS AND PENALTIES

30-A §3871. Prosecutions

The licensing board shall prosecute for any violation of sections 3811 to 3813 and 3831 to 3834 that comes to its knowledge, by complaint, indictment or civil action. All penalties recovered shall be paid to the municipality where the offense is committed. Any citizen of the State may prosecute for any violation of sections 3811 to 3813 and 3831 to 3834 in the same manner as the licensing board may prosecute. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3872. Record of convictions to licensing authority

The clerk of a court in which any person is convicted of a violation of this subchapter shall immediately send a copy of the record of the conviction to the licensing authority in the municipality where the offense occurred. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).









Subchapter 4: JUNK DEALERS

30-A §3901. Records; definitions

Every dealer in junk shall keep a record of the name of every person selling junk to that dealer and the registration number of the motor vehicle used by that seller to deliver the junk. These records shall be open for the inspection of any officer of the law. Whoever fails to make a record as provided by this section commits a civil violation for which a fine of not more than $100 may be adjudged. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

As used in this section, the word "junk" means old iron, chains, brass, copper, tin, lead or other base metals, old rope, old bags, rags, waste paper, paper clippings, scraps of woolens, clips, bagging, rubber and glass, and empty bottles of different kinds when less than one gross, and all articles discarded or no longer used as a manufactured article composed of any one or more of the materials mentioned. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 5: LUNCH WAGONS

30-A §3931. License; revocation; objections

1. Issuance of licenses. The municipal officers of any municipality may license any reputable person to maintain a vehicle for the sale of food in such part of any public way and during such hours as the licensing authority designates.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Conditions. No other license may be required to operate a lunch wagon. The municipal officers may set a license fee which must be paid annually before the license is issued. A license may not be issued if the lunch wagon will inconvenience public travel.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Revocation. For reasonable cause, the licensing authority may revoke any license issued under this section as provided in section 3814.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 6: PAWNBROKERS

30-A §3960. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 59, §1 (NEW).]

1. Pawn transaction. "Pawn transaction" means the lending of money on the security of pledged tangible personal property that is delivered to a pawnbroker and held by the pawnbroker. The term also includes the purchase of tangible personal property on the condition that it may be repurchased by the seller for a fixed price within a fixed period of time.

[ 1997, c. 155, Pt. E, §1 (AMD) .]

2. Pawnbroker. "Pawnbroker" means a person who engages in pawn transactions.

[ 1993, c. 59, §1 (NEW) .]

3. Tangible personal property. "Tangible personal property" includes motor vehicles, but does not include documents evidencing title to motor vehicles. The term also does not include checks, drafts or similar instruments or real estate.

[ 1997, c. 155, Pt. E, §2 (NEW) .]

SECTION HISTORY

1993, c. 59, §1 (NEW). 1997, c. 155, §§E1,2 (AMD).



30-A §3961. License

The municipal officers of any municipality may grant licenses to persons of good moral character to be pawnbrokers in the municipality for one year, unless sooner revoked by the municipal officers for violation of law. Whoever carries on such a business without a license commits a civil violation for which a forfeiture of not more than $100 may be adjudged. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §3962. Account of business done and disclosure to consumer

1. Account kept. Every pawnbroker shall maintain records in which the pawnbroker shall enter:

A. The date, duration, amount, periodic rate of interest and annual percentage rate of every loan that is made; [1993, c. 59, §2 (AMD).]

A-1. The finance charge, due dates for payment and the total payment needed to redeem or repurchase the pawned property; [1993, c. 59, §2 (NEW).]

B. An accurate account and description of the property pawned; [1993, c. 59, §2 (AMD).]

B-1. The terms of redemption or repurchase, including any reduction in the finance charge for early redemption or repurchase and the right of the consumer to at least one extension of one month at the same rate of interest upon request in writing or in person; and [1995, c. 397, §14 (AMD).]

C. The name and residence of the consumer. [1993, c. 59, §2 (AMD).]

The pawnbroker shall allow the municipal officers to inspect these records at all reasonable times.

[ 1995, c. 397, §14 (AMD) .]

2. Delivery to consumer. At the time of the pawn transaction, the pawnbroker shall deliver to the consumer a signed, written disclosure complying with the truth-in-lending provisions of the Maine Consumer Credit Code, Title 9-A, Article 8-A, containing the items required by subsection 1 and the name and address of the pawnbroker.

[ 2011, c. 427, Pt. D, §18 (AMD) .]

3. List filed with law enforcement agency. Before the 15th day of every month, the pawnbroker shall file with the law enforcement agency of jurisdiction, in a form acceptable to that agency, a summary of the pawn transactions entered into during the preceding calendar month.

[ 1993, c. 59, §2 (AMD) .]

4. Violation. A violation of this section constitutes a violation of Title 9-A, section 5-201, subsection 1, subject to the civil remedies of the Maine Consumer Credit Code, and constitutes a violation of the Maine Unfair Trade Practices Act.

[ 1993, c. 59, §2 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 59, §2 (AMD). 1995, c. 397, §14 (AMD). 2011, c. 427, Pt. D, §18 (AMD).



30-A §3963. Pawn transaction terms

1. Maximum finance charge established. A pawnbroker may not directly or indirectly receive a finance charge of greater than 25% per month on that part of a loan that is $500 or less, nor more than 20% per month on that part of a loan that is more than $500, made upon property pawned. Accrued interest may not be incorporated as interest-bearing principal.

[ 1993, c. 59, §3 (NEW) .]

2. Minimum finance charge authorized. Notwithstanding subsection 1, a pawnbroker may contract for and receive a minimum charge of not more than $2.50.

[ 1993, c. 59, §3 (NEW) .]

3. Other charges prohibited. A pawnbroker may not charge a fee in addition to a finance charge allowed under subsections 1 and 2.

[ 1993, c. 59, §3 (NEW) .]

4. Time period. The initial redemption or repurchase period of a pawn transaction, not including an extension under subsection 5, may not exceed 60 days.

[ 1993, c. 59, §3 (NEW) .]

5. Extension required upon request. A consumer is entitled to at least one extension of the pawn transaction of one month at the same rate of interest upon request in writing or in person.

[ 1995, c. 397, §15 (AMD) .]

6. Violation. A violation of this section constitutes a violation of Title 9-A, section 5-201, subject to the civil remedies of the Maine Consumer Credit Code, and constitutes a violation of the Maine Unfair Trade Practices Act.

[ 1993, c. 59, §3 (NEW) .]

Nothing in this section prohibits a pawnbroker from charging a consumer a lower rate of interest than established by this section. [1993, c. 59, §3 (RPR).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 59, §3 (RPR). 1995, c. 397, §15 (AMD).



30-A §3964. Time and manner of selling pawned property; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 59, §4 (RP).



30-A §3964-A. Regulation of pawnbrokers

1. Exemption from state license. A pawnbroker licensed by a municipality pursuant to section 3961 is not required to obtain a supervised lender's license pursuant to Title 9-A, section 2-301 in order to engage in pawn transactions.

[ 1993, c. 59, §5 (NEW) .]

2. Application of law. Pawnbrokers are subject to Title 9-A, sections 6-104, 6-106, 6-202 and 6-203.

[ 1993, c. 59, §5 (NEW) .]

3. Model forms. The Director of Consumer Credit Regulation may issue model disclosure forms and clauses to facilitate compliance with the disclosure and computational requirements of this subchapter, pursuant to the truth-in-lending provisions of the Maine Consumer Credit Code, Title 9-A, Article 8-A.

[ 2011, c. 427, Pt. D, §19 (AMD) .]

4. Privacy of consumer financial information. A pawnbroker shall comply with the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations, as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001); the Federal Trade Commission, 16 Code of Federal Regulations, Part 313 (2001); or the Securities and Exchange Commission, 17 Code of Federal Regulations, Part 248 (2001), if the pawnbroker is a financial institution as defined in those regulations. This subsection is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24.

[ 2001, c. 262, Pt. E, §1 (NEW) .]

SECTION HISTORY

1993, c. 59, §5 (NEW). 1995, c. 309, §27 (AMD). 1995, c. 309, §29 (AFF). 2001, c. 262, §E1 (AMD). 2011, c. 427, Pt. D, §19 (AMD).



30-A §3965. Disposal of proceeds of sale (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 59, §6 (RP).






Subchapter 7: DEALERS IN USED PERSONAL PROPERTY

30-A §3971. Records of sales of used merchandise

1. Records required. Every dealer in used personal property shall record the following information before completing the purchase of any used personal property:

A. The date of the purchase; [2003, c. 582, §2 (NEW).]

B. The seller's name and address; and [2003, c. 582, §2 (NEW).]

C. A brief description of the property, including any identification numbers. [2003, c. 582, §2 (NEW).]

Before recording the information required by this subsection, a dealer shall require reasonable written proof of the seller's identification in the form of a motor vehicle operator's license, military identification card, adult liquor identification card or similar item.

[ 2003, c. 582, §2 (NEW) .]

2. Form of records. The records required under subsection 1 must be kept for the purpose of complying with this section, maintained in order by date of purchase and contained either in a bound volume or ledger or in a binder in which pages can be affixed.

[ 2003, c. 582, §2 (NEW) .]

3. Availability for inspection. Upon request by any law enforcement officer or prosecuting attorney, a dealer in used personal property shall promptly make available for inspection at the dealer's principal place of business the records required under subsection 1.

[ 2003, c. 582, §2 (NEW) .]

4. Violations. A dealer in used personal property who violates any of the requirements of this section or a seller who provides false identification to a dealer is guilty of a Class E crime.

[ 2003, c. 582, §2 (NEW) .]

SECTION HISTORY

2003, c. 582, §2 (NEW).



30-A §3972. Dealers in secondhand precious metals

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Dealer" means a person who engages in the business of purchasing, selling or acquiring through exchange secondhand precious metals. [2013, c. 398, §1 (NEW).]

B. "Precious metals" means any item composed in whole or in part of gold or silver, but does not include dental gold, unrefined metal ore, an electronic product, any part of a mechanical system on a motor vehicle or gold or silver coins or bullion. [2013, c. 398, §1 (NEW).]

C. "Seller" means a person who sells or provides through an exchange secondhand precious metals to a dealer. [2013, c. 398, §1 (NEW).]

[ 2013, c. 398, §1 (NEW) .]

2. Records required. A dealer shall maintain the following records with respect to each transaction conducted by the dealer involving secondhand precious metals:

A. The date, time and place of the transaction; [2013, c. 398, §1 (NEW).]

B. The name and address of the seller or other person from whom the dealer acquired the precious metals; [2013, c. 398, §1 (NEW).]

C. A digital photograph of each item of precious metals that is the subject of the transaction, as well as a complete description of the item purchased or acquired from the seller, including the weight of the item and any identification numbers, names, initials, serial numbers or identifying marks on the item; [2013, c. 398, §1 (NEW).]

D. The consideration paid pursuant to the transaction; and [2013, c. 398, §1 (NEW).]

E. A signed statement of ownership from the seller of the secondhand precious metals stating that the seller is the owner or is otherwise authorized to sell the precious metals made on a form provided by the dealer that conspicuously bears the warning that making a false statement is a Class D crime under Title 17-A, section 453. [2013, c. 398, §1 (NEW).]

Before recording the information required by this subsection, a dealer shall require reasonable proof of the seller's identity in the form of a government-issued identification card such as a motor vehicle operator's license or military identification card.

[ 2013, c. 398, §1 (NEW) .]

3. Retention and maintenance of records. The records required under subsection 2 must be kept for a period of one year and maintained in order by date of purchase.

[ 2013, c. 398, §1 (NEW) .]

4. Availability for inspection. Upon request by a law enforcement officer or prosecuting attorney, a dealer in secondhand precious metals shall promptly make available for inspection at the dealer's principal place of business the records required under subsection 2.

[ 2013, c. 398, §1 (NEW) .]

5. Holding period. A dealer may not sell or alter any precious metals until the precious metals have remained in the dealer's possession for 15 days after the date of acquisition by the dealer, except that a dealer who determines that the precious metals are not listed in an electronic database designed to catalog stolen property may sell or alter the precious metals 5 business days after the date of acquisition.

[ 2013, c. 398, §1 (NEW) .]

6. Municipal permit. A person may not act as a dealer without a permit issued by the municipal officers of the municipality in which the person intends to maintain a permanent place or places of business. A dealer shall provide the address of the permanent place of business at which the dealer will do business to the municipality and shall notify the municipality if the location changes. The municipal officers may require other reasonable information as to the identity of the persons managing, supervising or conducting the business as necessary in order to fulfill the purposes of this section. The municipal officers may not issue a permit to act as a dealer to a person if they find that issuance of the permit would be detrimental to the public health, safety or welfare. Without a municipal permit, a person may not engage in the business of dealing in secondhand precious metals.

[ 2013, c. 398, §1 (NEW) .]

7. Exemption. This section does not apply to an auctioneer licensed under Title 32, chapter 5-B.

[ 2013, c. 398, §1 (NEW) .]

8. Violations. A dealer who violates any of the requirements of this section is guilty of a Class E crime except as specified in subsection 2, paragraph E. A court may award restitution pursuant to Title 17-A, section 1325 to any victim, including a dealer, who suffers an economic loss as the result of a violation of this section.

[ 2013, c. 398, §1 (NEW) .]

SECTION HISTORY

2013, c. 398, §1 (NEW).






Subchapter 8: RECREATIONAL BUSINESS ACTIVITIES

30-A §3981. Licensing recreational business activities

Pursuant to its home rule authority and for the purpose of protecting the safety, health and welfare of the general public, a municipality may establish by ordinance licensing procedures, standards and appropriate fees to cover the costs of administration, regulation and enforcement of recreational business activities including without limitation the activities of bowling alleys, shooting galleries, pool, bagatelle and billiard rooms, pinball machine arcades, public exhibitions and roller-skating and ice-skating rinks. [2013, c. 595, Pt. U, §10 (NEW).]

SECTION HISTORY

2013, c. 595, Pt. U, §10 (NEW).









Chapter 185: REGULATION OF CONSTRUCTION AND IMPROVEMENTS

Subchapter 1: REGULATION OF BUILDINGS

30-A §4101. Permits for buildings

This subchapter applies to any municipal ordinance requiring a permit in connection with: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Construction, demolition and alteration. The construction, demolition, improvement or alteration of any building;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Building maintenance and facilities. The maintenance, repair, use, change of use, safety features, light, ventilation and sanitation facilities of any building;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Sanitation and parking facilities for mobile homes and travel trailers. The sanitation and parking facilities for mobile homes, travel trailers intended to be used for human habitation and travel trailer parking facilities;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Building equipment. The installation, alteration, maintenance, repair and use of all equipment in or connected to all buildings; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Buildings used for public assembly. The operation of a building which is used occasionally or regularly for public assembly.

A. As used in this subsection, "building used for public assembly" means a room or space in or on any structure which is used for the gathering of 100 or more persons for any purpose, and includes any connecting room or space on the same level, above or below, which has a common entrance. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

This subchapter does not apply to a zoning ordinance as defined in section 4301, subsection 15-A or to a shoreland zoning ordinance adopted pursuant to Title 38, chapter 3, subchapter I, article 2-B. [1995, c. 89, §1 (NEW).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 89, §1 (AMD).



30-A §4102. Nuisance

Any building, structure, travel trailer parking facility or equipment existing in violation of an ordinance subject to this subchapter is a nuisance. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4103. Permits

The provisions of this section apply to any ordinance described in section 4101. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Applicability. The provisions of the ordinance which pertain to buildings apply equally to all structures, including wharves, piers and pilings and parts of them.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Licensing authority. The building official is the licensing authority unless otherwise provided by the municipality.

[ RR 2007, c. 2, §13 (COR) .]

3. Application; issuance of permit. An application for a permit must be in writing and shall be signed by the applicant and directed to the licensing authority. The failure of the licensing authority to issue a written notice of its decision, directed to the applicant, within 30 days from the date when the application is filed, constitutes a refusal of the permit.

A. The licensing authority may not issue any permit for a building or use for which the applicant is required to obtain a license under Title 38, section 413, until the applicant has obtained that license. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §39 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The licensing authority may not issue any permit for a building or use within a subdivision, as defined in section 4401, subsection 4, unless that subdivision has been approved in accordance with chapter 187, subchapter IV. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §39 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The licensing authority may not issue a permit for installation of a mobile home previously installed in another municipality until the mobile home owner provides proof of payment of all property taxes on that mobile home in the municipality where the home was formerly located. [1993, c. 143, §1 (NEW).]

D. The licensing authority may not issue a permit for a building or use for which the applicant is required to obtain a driveway or entrance or traffic movement permit under Title 23, section 704 or 704-A until the applicant has obtained that permit from the Department of Transportation. [2003, c. 363, §6 (NEW).]

[ 2003, c. 363, §6 (AMD) .]

4. Powers and duties of enforcement officers. Ordinances defining the duties of the building official and other enforcement officers, not contrary to Title 25, chapter 313, may be enacted under a municipality's home rule authority. All enforcement officers designated by ordinance must be given free access at reasonable hours to all parts of buildings regulated by ordinance.

[ RR 2007, c. 2, §14 (COR) .]

5. Appeal to municipal officers or board of appeals. An appeal may be taken from any order issued by the building official, or from the licensing authority's refusal to grant a permit, to the municipal officers or to a board of appeals established under section 2691. If a municipality has by ordinance required that all such appeals be taken to a board of appeals, the procedure must be the same as in appeals directed to the municipal officers, unless the municipality has provided otherwise.

A. On an appeal in writing to the municipal officers, they shall at their next meeting affirm, modify or set aside the decision of the building official or licensing authority according to the terms of the pertinent ordinance.

(1) The municipal officers may permit a variance from the terms of an ordinance when necessary to avoid undue hardship, provided there is no substantial departure from the intent of the ordinance.

(2) The municipal officers may permit an exception to an ordinance only when the terms of the exception have been specifically set forth by the municipality. [RR 2007, c. 2, §15 (COR).]

B. The failure of the municipal officers to issue a written notice of their decision, directed to the appellant, within 30 days after the appeal is filed, constitutes a denial of the appeal. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ RR 2007, c. 2, §15 (COR) .]

6. Appeal to Superior Court. An appeal may be taken from the decision of the municipal officers or the board of appeals as provided in section 2691, subsection 3, paragraph G.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §40 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A39,A40,C8 C10 (AMD). 1993, c. 143, §1 (AMD). 2003, c. 363, §6 (AMD). RR 2007, c. 2, §§13-15 (COR).



30-A §4104. Public building violation; liability

1. Written order sent. The building official shall send a written order to the owner or lessee of a building used for public assembly requiring any conditions which exist in violation of an ordinance to be corrected within 30 days after the order is sent.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2007, c. 699, §24 (REV) .]

2. Liability. After the expiration of the 30-day period, the owner or lessee is absolutely liable for all injury caused by failure to correct any conditions cited in the order under subsection 1, and the building official shall order the building vacated.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §41 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2007, c. 699, §24 (REV) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A41,C8,C10 (AMD). 2007, c. 699, §24 (REV).






Subchapter 2: REGULATION AND INSPECTION OF ELECTRICAL INSTALLATIONS

Article 1: GENERAL PROVISIONS

30-A §4151. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Electrical equipment. "Electrical equipment" means all electrical conductors, fittings, devices and fixtures.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Reasonably safe to persons and property. "Reasonably safe to persons and property," as applied to electrical installations and electrical equipment, means reasonably safe to use in the service for which the installation or equipment is intended without unnecessary hazard to life, limb or property.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4152. Applicability of provisions

This subchapter applies to all installations of electrical equipment, made after August 6, 1949, within or on public and private buildings and premises, including mobile homes, with the following general exceptions which apply to all of this subchapter: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Under jurisdiction of certain commissions. Any person under the jurisdiction of the Public Utilities Commission of the State or of the Federal Communications Commission;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Public utilities. The electrical work and equipment employed in connection with the construction, installation, operation, repair or maintenance of any utility facility by a public utility, as defined in Title 35-A, section 102, or by a sewer district or sanitary district in providing its authorized service, or in any way incidental to providing that service;

[ 1999, c. 657, §12 (AMD) .]

3. Industrial or manufacturing plants. Any electrical equipment and work, including construction, installation, operation, maintenance and repair in or about industrial or manufacturing plants;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Other property of industrial or manufacturing plants. Any electrical equipment and work, including construction, installation, operation, maintenance and repair in, on or about other properties, equipment or buildings, residential or of any other kind, owned or controlled by the operators of industrial or manufacturing plants, if the work is done under the supervision of an electrical engineer employed by the operator;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Mines, transportation and sound equipment. The electrical work and equipment in mines, pipe line systems, ships, railway rolling stock or automotive equipment, or the operation of portable sound equipment;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Electrical equipment in manufacturer's plant. Any electrical installations or equipment involved in the manufacture, test or repair of electrical equipment in the manufacturer's plant; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Certain laboratories. Installations in suitable laboratories of exposed electrical wiring for experimental purposes only.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 657, §12 (AMD).



30-A §4153. Effect on bylaws or ordinances

Any bylaw or ordinance in effect in any municipality on August 6, 1949 is not affected in any way by this subchapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4154. Penalties

Any person who violates this subchapter commits a civil violation for which a forfeiture of not less than $25 nor more than $1,000 for each offense may be adjudged. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Article 2: STANDARDS

30-A §4161. Standards; installation

All installations of electrical equipment must be reasonably safe to persons and property and must comply with the applicable laws of the State and all applicable ordinances, orders and regulations of any municipality, not in conflict with this subchapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Conformity of installations of electrical equipment with applicable regulations set forth in the National Electrical Code, National Electrical Safety Code or electrical provisions of other safety codes which have been approved by the American Standards Association is prima facie evidence that the installations are reasonably safe to persons and property. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Tests of special wiring. The Commissioner of Public Safety may authorize installations of special wiring to obtain field experience under controlled conditions in territory where electrical inspection is provided.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4162. Standards; equipment

All electrical equipment installed or used must be reasonably safe to persons and property and must comply with the applicable laws of the State. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Conformity of electrical equipment with applicable standards of Underwriters' Laboratories, Inc. is prima facie evidence that the equipment is reasonably safe to persons and property. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Tests of special wiring. The Commissioner of Public Safety may authorize installations of special wiring to obtain field experience under controlled conditions in territory where electrical inspection is provided.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4163. Standards of equipment in mobile homes

No person engaged in the business of selling mobile homes may sell any mobile home which contains electrical equipment that does not conform to the standards of the National Electrical Code and of the Underwriters' Laboratories, Inc. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Article 3: INSPECTIONS AND PERMITS

30-A §4171. Local inspectors

A municipality may provide by resolution or ordinance under its home rule authority for the inspection of electrical installations within the municipality and may appoint an electrical inspector who shall enforce this subchapter and any applicable resolution or ordinance within the inspector's jurisdiction. Any municipality may join with one or more other municipalities in paying for the services of an electrical inspector, provided the municipalities have authorized the appointment of the inspector. Any ordinance or resolution must state whether the electrical inspection in the municipality applies to all or any of the following: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Original installations. Original installations of electrical equipment;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Alterations or additions. Alteration or addition to existing electrical equipment; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Area of municipality. All the territory of the municipality, or only the section or sections of the municipality that are described in the ordinance or resolution.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4172. Inspections

The electrical inspectors shall examine and issue certificates of acceptance of electrical installations at the request or complaint of any owner, lessee, tenant or municipal officer. An electrical inspector may enter any building with the permission of any person having control of that building or may apply to a court for process to do so. If an electrical inspector finds any hazardous electrical installation, the inspector shall order the person having charge of that installation to have it corrected immediately. If that person refuses or neglects to do so, the inspector may apply to an appropriate court for injunctive relief. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4173. Permits

A municipality which has provided for electrical inspections under this subchapter may require that no electrical equipment may be installed within or on any publicly or privately owned building, structure or premises, nor may any alteration or addition be made in any such existing equipment without first obtaining a permit for that installation or alteration from the electrical inspector. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Minor repair work excluded. This section does not apply to minor repair work, including, but not limited to:

A. The replacement of fuses; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The installation of additional outlets; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The replacement of existing switches, sockets and lamps; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Repairs to entrance service equipment; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Repairs or installation of radio and low voltage equipment. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Application for permit. The person performing the work must apply to the electrical inspector in writing for a permit. A general description of the electrical work to be done must be included with the application. If required by the electrical inspector, the applicant must file any plans, specifications and schedules that are necessary to determine whether the installation, as described, will comply with this subchapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Issuance of permit. The electrical inspector shall issue the permit if the applicant has:

A. Complied with this subchapter; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Paid any fee established by a municipality for electrical inspections under this subchapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Deviation from installation described in permit. No major deviation may be made from the installation described in the permit without the written approval of the electrical inspector.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Where permit is not required. The installation or alteration of electrical equipment in municipalities which do not require a permit and in the unorganized territories is governed by Title 32, section 1102-B.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4174. Inspection and certificates of approval

When the installation of any electrical equipment under a permit is completed, the person making the installation shall notify the electrical inspector having jurisdiction. The electrical inspector shall inspect the work within a reasonable time. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Approval of installation. If, upon inspection, the inspector finds that the installation complies with this subchapter, and all applicable local ordinances and regulations, the inspector shall issue a certificate of approval to the person making the installation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Notice of defects. If, upon inspection, the inspector finds that the installation does not comply with this subchapter, and all applicable local ordinances and regulations, the inspector shall immediately send a written notice to the person making the installation stating the defects which were found to exist.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).









Subchapter 3: REGULATION AND INSPECTION OF PLUMBING

Article 1: GENERAL PROVISIONS

30-A §4201. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Commissioner. "Commissioner" means the Commissioner of Health and Human Services.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Department. "Department" means the Department of Health and Human Services.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

3. Plumbing. "Plumbing" means the installation, alteration or replacement of pipes, fixtures and other apparatus for bringing in potable water, removing waste water and the piping connections to heating systems using water. Except for the initial connection to a potable water supply and the final connection that discharges indirectly into a public sewer or waste water disposal system, the following are excluded from this definition:

A. All piping, equipment or material used exclusively for manufacturing or industrial processes; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The installation or alteration of automatic sprinkler systems used for fire protection and standpipes connected to automatic sprinkler systems or overhead; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Building drains outside the foundation wall or structure; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The replacement of fixtures with similar fixtures at the same location without any alteration of pipes; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The sealing of leaks within an existing line. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Seasonal dwelling. "Seasonal dwelling" means a dwelling which existed on December 31, 1981, and which was not used as a principal or year-round residence during the period from 1977 to 1981. Evidence of use as a principal or year-round residence includes, but is not limited to:

A. The listing of that dwelling as an occupant's legal residence for the purpose of:

(1) Voting;

(2) Filing a state tax return; or

(3) Automobile registration; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The occupancy of that dwelling for a period exceeding 7 months in any calendar year. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Subsurface waste water disposal system. "Subsurface waste water disposal system" means:

A. Any system for the disposal of waste or waste water on or beneath the surface of the earth including, but not limited to:

(1) Septic tanks;

(2) Drainage fields;

(3) Grandfathered cesspools;

(4) Holding tanks; or

(5) Any other fixture, mechanism or apparatus used for those purposes; but [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Does not include:

(1) Any discharge system licensed under Title 38, section 414;

(2) Any surface waste water disposal system; or

(3) Any municipal or quasi-municipal sewer or waste water treatment system. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 689, §§B6,7 (REV).






Article 2: REGULATIONS AND PERMITS

30-A §4211. Plumbing regulations

1. Municipal ordinances. Municipalities may enact ordinances under their home rule authority that are more restrictive than rules governing plumbing or subsurface wastewater disposal systems adopted by the Department of Professional and Financial Regulation and the Department of Health and Human Services, respectively. Either department may provide technical assistance to municipalities in the development of ordinances under this subchapter, pertaining to their respective rules. The municipality shall enforce any such ordinance.

[ 1999, c. 228, §1 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. State rules. A municipal ordinance may not be less restrictive than the rules of the department relating to subsurface wastewater disposal systems as adopted under Title 22, section 42. The rules of the department relating to all subsurface wastewater disposal systems have full force and effect, provided that, to the extent that a municipality has enacted more restrictive ordinances, the provisions of those ordinances prevail.

[ 1999, c. 228, §2 (AMD) .]

3. Subsurface waste water disposal system. No person may erect a structure that requires a subsurface waste water disposal system until documentation has been provided to the municipal officers that the disposal system can be constructed in compliance with rules adopted under Title 22, section 42, and this section.

A. For the purposes of this section, "expansion" means the enlargement or change in use of a structure using an existing subsurface waste water disposal system that brings the total structure into a classification that requires larger subsurface waste water disposal system components under rules adopted pursuant to Title 22, section 42, and this section. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. No person may expand a structure using a subsurface waste water disposal system until documentation is provided to the municipal officers and a notice of the documentation is recorded in the appropriate registry of deeds that, in the event of a future malfunction of the system, the disposal system can be replaced and enlarged to comply with the rules adopted under Title 22, section 42, and any municipal ordinances governing subsurface waste water disposal systems. No requirement of these rules and ordinances may be waived for an expanded structure.

(1) The department shall prescribe the form of the notice to be recorded in the registry of deeds. The notice must include a site plan showing:

(a) The exact location of the replacement system;

(b) The approximate location of lot lines; and

(c) The exact location of existing wells serving the lot on which the replacement system will be located and those located on abutting lots.

(2) The person seeking to expand a structure shall send copies of the notice by certified mail, return receipt requested, to all owners of abutting lots and to a public drinking water supplier if the lot with the structure that is being expanded is within its source water protection area.

(3) After the notice required by this paragraph is recorded, no abutting landowner may install a well on that landowner's property in a location which would prevent the installation of the replacement septic system. The owner of the lot on which the replacement system will be installed may not erect any structure on the proposed site of the replacement system or conduct any other activity which would prevent the use of the designated site for the replacement system. [1999, c. 761, §6 (AMD).]

[ 1999, c. 761, §6 (AMD) .]

4. Enforcement and penalty. Any person who violates this section must be penalized in accordance with section 4452. The municipality or the department may seek to enjoin violations of this section.

[ 2007, c. 695, Pt. A, §35 (AMD) .]

5. Permit fees. The following permit fees may be charged.

A. A plumbing permit fee not to exceed $10 per internal fixture may be charged. [2009, c. 589, §9 (AMD).]

B. [1999, c. 228, §3 (RP).]

C. A minimum fee, not to exceed $40, may be charged for all internal plumbing permits combined. [2009, c. 589, §9 (AMD).]

D. A nonengineered subsurface wastewater disposal system fee not to exceed $250 may be charged, and a surcharge of $15 must be charged. The surcharge must be paid by the municipality to the Treasurer of State, who shall credit the amount to the Water Quality Improvement Fund established under Title 38, section 424-B. [2009, c. 589, §9 (AMD).]

[ 2009, c. 589, §9 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 404, §§C1,2 (AMD). 1993, c. 611, §1 (AMD). 1997, c. 106, §1 (AMD). 1999, c. 228, §§1-3 (AMD). 1999, c. 761, §6 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 695, Pt. A, §35 (AMD). 2009, c. 213, Pt. FFFF, §1 (AMD). 2009, c. 589, §9 (AMD).



30-A §4212. Department of Health and Human Services; responsibilities

1. Administration of rules. The department is responsible for ensuring the proper administration of the subsurface wastewater disposal rules and permitting processes by municipalities. The department shall assist municipalities in complying with this subchapter and with section 3428.

[ 1999, c. 228, §4 (AMD) .]

2. Review. The department shall review the administration of subsurface wastewater disposal rules and laws in each municipality for compliance with this subchapter and with section 3428. This review must be made on a regular basis and may be made in response to a written complaint from any person as necessary. The department shall inspect the municipality's records and discuss the administration of the program with the local plumbing inspector. The local plumbing inspector shall be available during the department's review and shall cooperate in providing all necessary information. The department shall report the results of its review in writing to the municipality and, when applicable, to the complainant. The written notice must set forth the department's findings of whether the municipality is in compliance with this subchapter and section 3428.

[ 1999, c. 228, §4 (AMD) .]

3. Violation; penalty. If after review the department finds any violation of this subchapter or section 3428, it shall notify the municipality that it has 30 days in which to take enforcement action and shall specify what action must be taken in order to achieve compliance. The municipality shall file a plan acceptable to the department setting forth how it will attain compliance. The department shall notify the municipality that it will review the municipality for compliance within 60 days of accepting the plan and shall conduct that review. Any municipality which fails to file an acceptable plan with the department or which remains in violation at the expiration of the 60-day period is subject to a civil penalty of at least $500. The department shall enforce this section in any court of competent jurisdiction. Every 30-day period that a municipality remains in violation after review and notification constitutes a separate offense.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 228, §4 (AMD). 2003, c. 689, §B6 (REV).



30-A §4213. Right of entry on inspection

The department and any duly designated representative or employee of the department, including the local plumbing inspector, may enter any property at reasonable hours, enter any building with the consent of the property owner, occupant or agent, inspect the property or structure for compliance with the applicable rules or investigate alleged conditions which do not comply with the rules. Upon the request of the occupant of the premises, the department's representative or the local plumbing inspector shall present proper credentials before entering the premises. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

If entry is denied, entry shall not be attempted until after obtaining an order of the court. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4214. Legislative intent

It is the intent of the Legislature that local jurisdictions have primary responsibility for enforcing rules adopted by the department governing the installation and inspection of subsurface wastewater disposal systems. The adoption of rules by the department does not deny municipal authority under section 3001 to adopt more restrictive ordinances. [1999, c. 228, §5 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 228, §5 (AMD).



30-A §4215. Permits

1. Permit required. A permit is required for the following activities and is valid for work commenced within 24 months after the permit is issued:

A. The installation of plumbing into a building; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The installation of a subsurface waste water disposal system or components; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The conversion of a seasonal dwelling as provided in subsection 2. This paragraph may not be construed to require a permit for any dwelling which:

(1) Will be occupied seasonally;

(2) Is not the principal dwelling place of the occupant; or

(3) Has the disposal system located outside the shoreland zoned area. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Permit for seasonal conversion. Before converting a seasonal dwelling which is located in the shoreland zoning area, as defined in Title 38, section 435, to a year-round or principal dwelling, a conversion permit must be obtained from the local plumbing inspector. A seasonal conversion permit shall not be approved if a holding tank is used as a means of waste water disposal or storage. The inspector shall issue a permit for conversion of a seasonal dwelling to a year-round or principal dwelling if one of the following conditions is met:

A. A subsurface waste water disposal application, completed after July 1, 1974, exists indicating that the dwelling's waste water disposal system substantially complies with departmental rules and applicable municipal ordinances, provided that the disposal system was installed with the required permit and certificate of approval; [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §42 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A replacement for an existing wastewater disposal system has been constructed so that it substantially complies with departmental rules and applicable municipal ordinances; or [1991, c. 838, §6 (AMD).]

C. The dwelling unit's wastewater is connected to an approved sanitary sewer system. [1991, c. 838, §6 (AMD).]

D. [1991, c. 838, §7 (RP).]

[ 1991, c. 838, §§6, 7 (AMD) .]

3. Penalties. Any person who installs or orders the installation of any plumbing or subsurface wastewater disposal system without the permit required by this section or who otherwise violates this section must be penalized in accordance with section 4452. The municipality or the department may seek to enjoin violations of this section.

[ 1991, c. 824, Pt. B, §9 (AMD) .]

4. Fees. The plumbing inspector shall issue any permit under this section upon receipt and approval of a completed application form as prescribed by the commissioner and payment by the applicant of the fee established by the municipality. The fee must be at least the minimum amount determined by rule of the department. One-quarter of the amount of the minimum fee must be paid through the department to the Treasurer of State to be maintained as a permanent fund and used by the department to implement its subsurface wastewater disposal rules, to administer the receipt and collation of completed permits and to issue plumbing permit labels to the municipality and by the Department of Economic and Community Development, Office of Community Development for training and certification of local plumbing inspectors. The department and the Department of Economic and Community Development, Office of Community Development shall together determine an amount to be transferred annually by the Treasurer of State for training and certification of local plumbing inspectors to the Maine Code Enforcement Training and Certification Fund established in section 4451, subsection 3-B. The remainder of the fee must be paid to the treasurer of the municipality.

[ 2011, c. 655, Pt. FF, §5 (AMD); 2011, c. 655, Pt. FF, §16 (AFF) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A42,C8,C10 (AMD). 1991, c. 824, §B9 (AMD). 1991, c. 838, §§6,7 (AMD). 1999, c. 228, §6 (AMD). 2009, c. 213, Pt. M, §4 (AMD). 2011, c. 655, Pt. FF, §5 (AMD). 2011, c. 655, Pt. FF, §16 (AFF).



30-A §4216. Transfers of shoreland property

1. Shoreland areas. Any person transferring property on which a subsurface waste water disposal system is located within a shoreland area, as described in Title 38, section 435, shall provide the transferee with a written statement by the transferor as to whether the system has malfunctioned during the 180 days preceding the date of transfer.

[ 2007, c. 568, §2 (NEW) .]

2. Coastal shoreland areas. In addition to the requirements of subsection 1, the following provisions apply to the transfer of property within a coastal shoreland area as described in Title 38, section 435.

A. A person purchasing property on which a subsurface waste water disposal system is located within a coastal shoreland area, as described in Title 38, section 435, shall prior to purchase have the system inspected by a person certified by the department except that if it is impossible due to weather conditions to perform an inspection of the system prior to the purchase, the inspection must be performed within 9 months after transfer of the property. If the inspection finds that the system is malfunctioning, the system must be repaired or replaced within one year after transfer of the property. For purposes of this paragraph only, indications of a malfunctioning system are limited to the indications specified in the definition of "malfunctioning system" in the department's rules regulating subsurface waste water disposal that are in effect on the effective date of this paragraph. [2007, c. 568, §2 (NEW).]

B. A subsurface waste water disposal system that has been installed pursuant to section 4211 and rules adopted under Title 22, section 42 within 3 years prior to the closing date of the transfer of property is not subject to the inspection requirements of paragraph A. [2007, c. 568, §2 (NEW).]

C. If the seller of the shoreland property has a written inspection report for an inspection of the subsurface waste water disposal system that was performed within 3 years prior to the date of the transfer of property by a person certified by the department, then the seller shall provide the inspection results to the purchaser, and the purchaser is not required to have the system inspected pursuant to paragraph A. [2007, c. 568, §2 (NEW).]

D. The inspection described in paragraph A is not required if the purchaser certifies to the local plumbing inspector that the purchaser will replace the subsurface waste water disposal system within one year of the transfer of property. [2007, c. 568, §2 (NEW).]

[ 2007, c. 568, §2 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A43,C10 (RPR). 2007, c. 568, §2 (RPR).






Article 3: LOCAL PLUMBING INSPECTORS

30-A §4221. Plumbing inspectors

1. Appointment; compensation; removal. In every municipality, the municipal officers shall appoint one or more inspectors of plumbing, who need not be residents of the municipality for which they are appointed. Plumbing inspectors are appointed for a term of one year or more and must be sworn and the appointment recorded as provided in section 2526, subsection 9. An individual properly appointed as plumbing inspector and satisfactorily performing the duties may continue in that capacity after the term has expired until replaced. The municipal officers shall notify the department and the Department of Economic and Community Development, Office of Community Development of the appointment of a plumbing inspector in writing within 30 days of the appointment.

Compensation of plumbing inspectors is determined by the municipal officers and paid by the respective municipalities.

The municipal officers may remove a plumbing inspector for cause, after notice and hearing.

[ 2011, c. 655, Pt. FF, §6 (AMD); 2011, c. 655, Pt. FF, §16 (AFF) .]

2. Certification requirements. A person may not hold the office of plumbing inspector unless currently certified as qualified pursuant to section 4451. Certification is effective for a period of 5 years unless sooner revoked or suspended by the District Court as provided for in section 4451.

A. [1997, c. 296, §4 (RP); 1997, c. 683, Pt. B, §15 (RP).]

[ 2011, c. 655, Pt. FF, §7 (AMD); 2011, c. 655, Pt. FF, §16 (AFF) .]

3. Duties. Plumbing inspectors shall:

A. Inspect all plumbing for which permits are granted, within their respective municipalities, to ensure compliance with state rules and municipal ordinances and investigate all construction or work covered by those rules and ordinances; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Condemn and reject all work done or being done or material used or being used which does not comply with state rules and municipal ordinances, and order changes necessary to obtain compliance; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Issue a certificate of approval for any work that the inspector has approved; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Keep an accurate account of all fees collected and transfer those fees to the municipal treasurer; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Keep a complete record of all essential transactions of the office; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Perform other duties as provided by municipal ordinance; [2007, c. 568, §3 (AMD).]

G. Investigate complaints of alleged violations relating to plumbing or subsurface waste water disposal and take appropriate action as specified by the department by rule in the department's enforcement manual for subsurface waste water disposal and plumbing rules; and [2007, c. 568, §4 (AMD).]

H. Accompany staff of the Department of Environmental Protection or the department in the conduct of a sanitary survey intended to identify potentially failing subsurface waste water disposal systems affecting shellfish harvesting areas when requested by either agency. [2007, c. 568, §5 (NEW).]

[ 2007, c. 568, §§3-5 (AMD) .]

4. Inspections and permits not required. Plumbing inspections and permits are not required for:

A. Minor plumbing work or minor installations that are performed in compliance with state laws and rules if that plumbing work or those installations are done inside the structure of a private residence by the owner of that residence; [2003, c. 304, §1 (AMD).]

B. Installation of domestic heating appliances by master oil and solid fuel burning technicians licensed pursuant to Title 32, chapter 139; and [2009, c. 344, Pt. D, §6 (AMD); 2009, c. 344, Pt. E, §2 (AFF).]

C. Installation of stand-alone water meters, water meters in combination with nontestable backflow prevention devices and related valves by water utility personnel or water utility contractors. The water utility shall include in any notice it provides to a customer regarding entry to install such a meter or related valves a statement that installation of a backflow preventor may necessitate installation by the customer of additional devices, such as an expansion tank, due to thermal expansion. [2003, c. 304, §1 (NEW).]

[ 2009, c. 344, Pt. D, §6 (AMD); 2009, c. 344, Pt. E, §2 (AFF) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A44,C8,C10 (AMD). 1991, c. 688, §2 (AMD). 1993, c. 404, §B1 (AMD). 1997, c. 296, §§3,4 (AMD). 1997, c. 456, §20 (AMD). 1997, c. 683, §B15 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 304, §1 (AMD). 2007, c. 568, §§3-5 (AMD). 2009, c. 344, Pt. D, §6 (AMD). 2009, c. 344, Pt. E, §2 (AFF). 2011, c. 655, Pt. FF, §§6, 7 (AMD). 2011, c. 655, Pt. FF, §16 (AFF).



30-A §4222. Approving own work forbidden

A primary or alternate local plumbing inspector may not issue a permit or perform any construction inspection for an internal plumbing job or subsurface wastewater disposal system for which the local plumbing inspector or any employee, employer, agent or representative of the local plumbing inspector has performed or intends to perform a site evaluation or labor or has provided or intends to provide any products or services. [2007, c. 358, §1 (RPR).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2007, c. 358, §1 (RPR).



30-A §4223. Annual reports

Inspectors of plumbing shall annually, before February 1st, make a full report in detail to their respective municipalities and to the department of all their proceedings during the previous calendar year under this subchapter. [1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).















Subpart 6-A: PLANNING AND LAND USE REGULATION

Chapter 187: PLANNING AND LAND USE REGULATION

Subchapter 1: GENERAL PROVISIONS

30-A §4301. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

1. Affordable housing. "Affordable housing" means a decent, safe and sanitary dwelling, apartment or other living accommodation for a household whose income does not exceed 80% of the median income for the area as defined by the United States Department of Housing and Urban Development under the United States Housing Act of 1937, Public Law 412, 50 Stat. 888, Section 8, as amended.

A. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 878, Pt. A, §83 (RP).]

B. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 878, Pt. A, §83 (RP).]

C. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 878, Pt. A, §83 (RP).]

D. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 878, Pt. A, §83 (RP).]

E. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 878, Pt. A, §83 (RP).]

[ 2001, c. 673, §1 (RPR) .]

1-A. Cluster development. "Cluster development" means a form of development that allows a subdivision design in which individual lot sizes and setbacks are reduced in exchange for the creation of common open space and recreation areas, the preservation of environmentally sensitive areas, agriculture and silviculture and the reduction in the size of road and utility systems.

[ 2005, c. 244, §1 (NEW) .]

2. Coastal area. "Coastal area" means a coastal island and any municipality or unorganized township contiguous to tidal waters. The inland boundary of the coastal area is the inland line of any coastal town line.

[ 2001, c. 578, §1 (AMD) .]

3. Comprehensive plan. "Comprehensive plan" means a document or interrelated documents containing the elements established under section 4326, subsections 1 to 4, including the strategies for an implementation program which are consistent with the goals and guidelines established under subchapter II.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 562, §1 (AMD) .]

4. Conditional zoning. "Conditional zoning" means the process by which the municipal legislative body may rezone property to permit the use of that property subject to conditions not generally applicable to other properties similarly zoned.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

4-A. Critical rural area. "Critical rural area" means a rural area that is specifically identified and designated by a municipality's or multimunicipal region's comprehensive plan as deserving maximum protection from development to preserve natural resources and related economic activities that may include, but are not limited to, significant farmland, forest land or mineral resources; high-value wildlife or fisheries habitat; scenic areas; public water supplies; scarce or especially vulnerable natural resources; and open lands functionally necessary to support a vibrant rural economy.

[ 2001, c. 578, §2 (NEW) .]

4-B. Critical waterfront area. "Critical waterfront area" means a shorefront area characterized by functionally water-dependent uses, as defined in Title 38, section 436-A, subsection 6, and specifically identified and designated by a municipality's or multimunicipal region's comprehensive plan as deserving maximum protection from incompatible development.

[ 2001, c. 578, §2 (NEW) .]

5. Contract zoning. "Contract zoning" means the process by which the property owner, in consideration of the rezoning of that person's property, agrees to the imposition of certain conditions or restrictions not imposed on other similarly zoned properties.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

5-A. Downtown. "Downtown" means:

A. The central business district of a community that serves as the center for socioeconomic interaction in the community and is characterized by a cohesive core of commercial and mixed-use buildings, often interspersed with civic, religious and residential buildings and public spaces, typically arranged along a main street and intersecting side streets, walkable and served by public infrastructure; or [1999, c. 776, §7 (NEW).]

B. An area identified as a downtown in a comprehensive plan adopted pursuant to chapter 187, subchapter II. [1999, c. 776, §7 (NEW).]

[ 1999, c. 776, §7 (NEW) .]

5-B. Growth-related capital investment. "Growth-related capital investment" means investment by the State in only the following projects, even if privately owned, whether using state, federal or other public funds and whether in the form of a purchase, lease, grant, loan, loan guarantee, credit, tax credit or other financial assistance:

A. Construction or acquisition of newly constructed multifamily rental housing; [1999, c. 776, §7 (NEW).]

B. Development of industrial or business parks; [1999, c. 776, §7 (NEW).]

C. Construction or extension of sewer, water and other utility lines; [1999, c. 776, §7 (NEW).]

D. Grants and loans for public or quasi-public service infrastructure, public or quasi-public facilities and community buildings; and [2001, c. 613, §1 (AMD).]

E. Construction or expansion of state office buildings, state courts, hospitals and other quasi-public facilities and other civic buildings that serve public clients and customers. [2001, c. 613, §1 (AMD).]

"Growth-related capital investment" does not include investment in the following: the operation or maintenance of a governmental or quasi-governmental facility or program; the renovation of a governmental facility that does not significantly expand the facility's capacity; general purpose aid for education; school construction or renovation projects; highway or bridge projects; programs that provide direct financial assistance to individual businesses; community revenue sharing; or public health programs.

[ 2001, c. 613, §1 (AMD) .]

5-C. Department. "Department" means the Department of Agriculture, Conservation and Forestry.

[ 2011, c. 655, Pt. JJ, §12 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

6. Development. "Development" means a change in land use involving alteration of the land, water or vegetation, or the addition or alteration of structures or other construction not naturally occurring.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

6-A. Impact fee. "Impact fee" means a charge or assessment imposed by a municipality against a new development to fund or recoup a portion of the cost of new, expanded or replacement infrastructure facilities necessitated by and attributable at least in part to the new development.

[ 2005, c. 597, §1 (AMD); 2005, c. 597, §4 (AFF) .]

6-B. Impact fee ordinance. "Impact fee ordinance" means an ordinance that establishes the applicability, formula and means by which impact fees are assessed.

[ 2001, c. 406, §1 (NEW) .]

6-C. Growth area. "Growth area" means an area that is designated in a municipality's or multimunicipal region's comprehensive plan as suitable for orderly residential, commercial or industrial development, or any combinations of those types of development, and into which most development projected over 10 years is directed.

[ 2001, c. 578, §3 (NEW) .]

7. Implementation program. "Implementation program" means that component of a local growth management program that begins after the adoption of a comprehensive plan and that includes the full range of municipal policy-making powers, including spending and borrowing powers, as well as the powers to adopt or implement ordinances, codes, rules or other land use regulations, tools or mechanisms that carry out the purposes and general policy statements and strategies of the comprehensive plan in a manner consistent with the goals and guidelines of subchapter 2.

[ 2005, c. 597, §2 (AMD); 2005, c. 597, §4 (AFF) .]

8. Land use ordinance. "Land use ordinance" means an ordinance or regulation of general application adopted by the municipal legislative body which controls, directs or delineates allowable uses of land and the standards for those uses.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

9. Growth management program. "Growth management program" means a document containing the components described in section 4326, including the implementation program, that is consistent with the goals and guidelines established by subchapter II and that regulates land use beyond that required by Title 38, chapter 3, subchapter I, article 2-B.

[ 2001, c. 578, §4 (AMD) .]

10. Planning committee. "Planning committee" means the committee established by the municipal officers of a municipality or combination of municipalities that has the general responsibility established under sections 4324 and 4326.

[ 2001, c. 578, §5 (AMD) .]

11. Moratorium. "Moratorium" means a land use ordinance or other regulation approved by a municipal legislative body that, if necessary, may be adopted on an emergency basis and given immediate effect and that temporarily defers all development, or a type of development, by withholding any permit, authorization or approval necessary for the specified type or types of development.

[ 2005, c. 597, §2 (AMD); 2005, c. 597, §4 (AFF) .]

11-A. Multimunicipal region. "Multimunicipal region" means a region made up of 2 or more municipalities that work together to cooperatively establish a growth management program or independent growth management programs that are unified with respect to the implementation of the state goal identified in section 4312, subsection 3, paragraph A. The several municipalities in a multimunicipal region may establish the region pursuant to section 4325 or chapter 115.

[ 2001, c. 578, §6 (NEW) .]

12. Municipal reviewing authority. "Municipal reviewing authority" means the municipal planning board, agency or office, or if none, the municipal officers.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

13. Office.

[ 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 655, Pt. JJ, §13 (RP) .]

13-A. Rate of growth ordinance. "Rate of growth ordinance" means a land use ordinance or other rule that limits the number of building or development permits issued by a municipality or other jurisdiction over a designated time frame.

[ 2001, c. 406, §1 (NEW) .]

14. Regional council. "Regional council" means a regional planning commission or a council of governments established under chapter 119, subchapter I.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

14-A. Service center community. "Service center community" means a municipality or group of municipalities identified by the department according to a methodology established by rule that includes 4 basic criteria, including level of retail sales, jobs-to-workers ratio, the amount of federally assisted housing and the volume of service sector jobs. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 655, Pt. JJ, §14 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

14-B. Rural area. "Rural area" means a geographic area that is identified and designated in a municipality's or multimunicipal region's comprehensive plan as an area that is deserving of some level of regulatory protection from unrestricted development for purposes that may include, but are not limited to, supporting agriculture, forestry, mining, open space, wildlife habitat, fisheries habitat and scenic lands, and away from which most development projected over 10 years is diverted.

[ 2001, c. 578, §6 (NEW) .]

14-C. Transitional area. "Transitional area" means an area that is designated in a municipality's or multimunicipal region's comprehensive plan as suitable for a share of projected residential, commercial or industrial development but that is neither intended to accept the amount or density of development appropriate for a growth area nor intended to provide the level of protection for rural resources afforded in a rural area or critical rural area.

[ 2001, c. 578, §6 (NEW) .]

15. Zoning.

[ 1993, c. 166, §2 (RP) .]

15-A. Zoning ordinance. "Zoning ordinance" means a type of land use ordinance that divides a municipality into districts and that prescribes and reasonably applies different regulations in each district.

[ 1993, c. 166, §3 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 562, §1 (AMD). 1989, c. 581, §6 (AMD). 1989, c. 878, §A83 (AMD). 1991, c. 18, §1 (AMD). 1991, c. 722, §5 (AMD). 1991, c. 722, §11 (AFF). 1991, c. 780, §E1 (AMD). 1993, c. 166, §§1-3 (AMD). 1995, c. 395, §D12 (AMD). 1999, c. 776, §7 (AMD). 2001, c. 90, §1 (AMD). 2001, c. 406, §1 (AMD). 2001, c. 578, §§1-6 (AMD). 2001, c. 613, §1 (AMD). 2001, c. 673, §1 (AMD). 2005, c. 244, §1 (AMD). 2005, c. 597, §§1,2 (AMD). 2005, c. 597, §4 (AFF). 2011, c. 655, Pt. JJ, §§12-14 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).



30-A §4302. Nuisances

Any property or use existing in violation of a municipal land use ordinance or regulation is a nuisance. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW).






Subchapter 2: GROWTH MANAGEMENT PROGRAM

Article 1: GENERAL PROVISIONS

30-A §4311. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1991, c. 622, §F15 (RP).



30-A §4312. Statement of findings, purpose and goals

1. Legislative findings.

[ 1991, c. 622, Pt. F, §16 (RP) .]

2. Legislative purpose. The Legislature declares that it is the purpose of this Act to:

A. Establish, in each municipality of the State, local comprehensive planning and land use management; [1991, c. 622, Pt. F, §17 (AMD).]

B. Encourage municipalities to identify the tools and resources to effectively plan for and manage future development within their jurisdictions with a maximum of local initiative and flexibility; [1991, c. 622, Pt. F, §17 (AMD).]

C. Encourage local land use ordinances, tools and policies based on local comprehensive plans; [1991, c. 622, Pt. F, §17 (AMD).]

D. Incorporate regional considerations into local planning and decision making so as to ensure consideration of regional needs and the regional impact of development; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

E. [1991, c. 622, Pt. F, §18 (RP).]

F. Provide for continued direct state regulation of development proposals that occur in areas of statewide concern, that directly impact natural resources of statewide significance or that by their scale or nature otherwise affect vital state interests; [2001, c. 578, §7 (AMD).]

G. Encourage the widest possible involvement by the citizens of each municipality in all aspects of the planning and implementation process, in order to ensure that the plans developed by municipalities have had the benefit of citizen input; and [2001, c. 578, §7 (AMD).]

H. [1991, c. 622, Pt. F, §20 (RP).]

I. Encourage the development and implementation of multimunicipal growth management programs. [2001, c. 578, §8 (NEW).]

[ 2001, c. 578, §§7, 8 (AMD) .]

3. State goals. The Legislature hereby establishes a set of state goals to provide overall direction and consistency to the planning and regulatory actions of all state and municipal agencies affecting natural resource management, land use and development. The Legislature declares that, in order to promote and protect the health, safety and welfare of the citizens of the State, it is in the best interests of the State to achieve the following goals:

A. To encourage orderly growth and development in appropriate areas of each community and region while protecting the State's rural character, making efficient use of public services and preventing development sprawl; [2001, c. 578, §9 (AMD).]

B. To plan for, finance and develop an efficient system of public facilities and services to accommodate anticipated growth and economic development; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. To promote an economic climate which increases job opportunities and overall economic well-being; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

D. To encourage and promote affordable, decent housing opportunities for all Maine citizens; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

E. To protect the quality and manage the quantity of the State's water resources, including lakes, aquifers, great ponds, estuaries, rivers and coastal areas; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

F. To protect the State's other critical natural resources, including without limitation, wetlands, wildlife and fisheries habitat, sand dunes, shorelands, scenic vistas and unique natural areas; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

G. To protect the State's marine resources industry, ports and harbors from incompatible development and to promote access to the shore for commercial fishermen and the public; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

H. To safeguard the State's agricultural and forest resources from development which threatens those resources; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

I. To preserve the State's historic and archeological resources; [2015, c. 349, §1 (AMD).]

J. To promote and protect the availability of outdoor recreation opportunities for all Maine citizens, including access to surface waters; and [2015, c. 349, §1 (AMD).]

K. To encourage municipalities to develop policies that assess community needs and environmental effects of municipal regulations, lessen the effect of excessive parking requirements for buildings in downtowns and on main streets and provide for alternative approaches for compliance relating to the reuse of upper floors of buildings in downtowns and on main streets. [2015, c. 349, §2 (NEW).]

[ 2015, c. 349, §§1, 2 (AMD) .]

4. Limitation on state rule-making authority. The department is authorized to adopt rules necessary to carry out the purposes of this subchapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. This section may not be construed to grant any separate regulatory authority to any state agency beyond that necessary to implement this subchapter.

[ 2011, c. 655, Pt. JJ, §15 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1991, c. 622, §§F16-20 (AMD). 2001, c. 406, §2 (AMD). 2001, c. 578, §§7-9 (AMD). 2011, c. 655, Pt. JJ, §15 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2015, c. 349, §§1, 2 (AMD).



30-A §4313. Transition; savings clause (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 562, §2 (AMD). 1991, c. 278, §1 (AMD). 1991, c. 622, §F21 (AMD).



30-A §4314. Transition; savings clause

1. Comprehensive plan. A municipal comprehensive plan adopted or amended by a municipality under former Title 30, chapter 239, subchapter 5 or 6 remains in effect until amended or repealed in accordance with the procedures, goals and guidelines established in this subchapter.

[ 2003, c. 641, §2 (AMD) .]

2. Shoreland and floodplain zoning ordinances. Notwithstanding section 4352, subsection 2, any portion of a zoning ordinance that is not consistent with a comprehensive plan adopted in accordance with the procedures, goals and guidelines established in this subchapter is no longer in effect 24 months after adoption of the plan unless the ordinance:

A. Does not regulate land use beyond the area required by Title 38, chapter 3, subchapter 1, article 2-B; or [2003, c. 641, §3 (NEW).]

B. Is adopted pursuant to and complies with the provisions of Title 38, section 440 and complies with the requirements of the Federal Flood Insurance Program. [2003, c. 641, §3 (NEW).]

[ 2003, c. 641, §3 (RPR) .]

3. Rate of growth, zoning and impact fee ordinances. After January 1, 2003, any portion of a municipality's or multimunicipal region's rate of growth, zoning or impact fee ordinance must be consistent with a comprehensive plan adopted in accordance with the procedures, goals and guidelines established in this subchapter. The portion of a rate of growth, zoning or impact fee ordinance not directly related to an inconsistency identified by a court or during a comprehensive plan review by the department in accordance with section 4347-A, subsection 3-A remains in effect. For purposes of this subsection, "zoning ordinance" does not include an ordinance that applies townwide that is a cluster development ordinance or a design ordinance prescribing the color, shape, height, landscaping, amount of open space or other comparable physical characteristics of development. The portion of a rate of growth, zoning or impact fee ordinance that is not consistent with a comprehensive plan is no longer in effect unless:

A. [2001, c. 406, §3 (RP).]

B. [2001, c. 406, §3 (RP).]

C. The ordinance or portion of the ordinance is exempted under subsection 2; [2001, c. 406, §3 (NEW).]

D. The municipality or multimunicipal region is under contract with the department to prepare a comprehensive plan or implementation program, in which case the ordinance or portion of the ordinance remains valid for up to 4 years after receipt of the first installment of its first planning assistance grant or for up to 2 years after receipt of the first installment of its first implementation assistance grant, whichever is earlier; [2011, c. 655, Pt. JJ, §16 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

E. The ordinance or portion of the ordinance conflicts with a newly adopted comprehensive plan or plan amendment adopted in accordance with the procedures, goals and guidelines established in this subchapter, in which case the ordinance or portion of the ordinance remains in effect for a period of up to 24 months immediately following adoption of the comprehensive plan or plan amendment; [2005, c. 397, Pt. A, §31 (RPR).]

F. The municipality or multimunicipal region applied for and was denied financial assistance for its first planning assistance or implementation assistance grant under this subchapter due to lack of state funds on or before January 1, 2003. If the department subsequently offers the municipality or multimunicipal region its first planning assistance or implementation assistance grant, the municipality or multimunicipal region has up to one year to contract with the department to prepare a comprehensive plan or implementation program, in which case the municipality's or multimunicipal region's ordinances will be subject to paragraph D; or [2011, c. 655, Pt. JJ, §16 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

G. The ordinance or portion of an ordinance is an adult entertainment establishment ordinance, as defined in section 4352, subsection 2, that has been adopted by a municipality that has not adopted a comprehensive plan. [2003, c. 595, §3 (NEW).]

[ 2011, c. 655, Pt. JJ, §16 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

4. Encumbered balances at year-end.

[ 2003, c. 641, §5 (RP) .]

SECTION HISTORY

1991, c. 722, §6 (NEW). 1991, c. 722, §11 (AFF). 1993, c. 73, §1 (AMD). 1993, c. 166, §4 (AMD). 1993, c. 721, §A1 (AMD). 1993, c. 721, §H1 (AFF). 2001, c. 406, §3 (AMD). 2001, c. 578, §10 (AMD). 2003, c. 595, §§1-3 (AMD). 2003, c. 641, §§2-5 (AMD). 2005, c. 397, §A31 (AMD). 2007, c. 247, §1 (AMD). 2011, c. 655, Pt. JJ, §16 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF).






Article 2: GROWTH MANAGEMENT PROGRAMS

30-A §4321. Growth management program established

There is established a program of growth management to accomplish the goals of this subchapter. [2001, c. 578, §12 (AMD).]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 2001, c. 578, §12 (AMD).



30-A §4322. Exception

This article does not apply to municipalities within the jurisdiction of the Maine Land Use Planning Commission. [2001, c. 471, Pt. A, §34 (AMD); 2011, c. 682, §38 (REV).]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 2001, c. 471, §A34 (AMD). 2011, c. 682, §38 (REV).



30-A §4323. Local authority for growth management

Through the exercise of its home rule authority, subject to the express limitations and requirements of this subchapter, every municipality may: [1991, c. 622, Pt. F, §22 (AMD).]

1. Planning. Plan for its future development and growth;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Growth management program. Adopt and amend local growth management programs, including comprehensive plans and implementation programs, consistent with the procedures, goals and guidelines established in this subchapter; and

[ 2003, c. 641, §6 (AMD) .]

3. Other. Do all other things necessary to carry out the purposes of this subchapter.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1991, c. 622, §F22 (AMD). 2003, c. 641, §6 (AMD).



30-A §4324. Responsibility for growth management

This section governs a municipality's or multimunicipal region's responsibility for the preparation or amendment of its growth management program. When procedures for the adoption of comprehensive plans and ordinances are governed by other provisions of this Title or municipal charter or ordinance, the municipality or multimunicipal region may modify the procedural requirements of this section as long as a broad range of opportunity for public comment and review is preserved. [2001, c. 578, §13 (AMD).]

1. Growth management program. Each municipality or multimunicipal region may prepare a growth management program in accordance with this section or may amend its existing comprehensive plan and existing land use ordinances to comply with the procedures, goals and guidelines established in this subchapter.

[ 2003, c. 641, §7 (AMD) .]

2. Planning committee. If a municipality or multimunicipal region chooses to prepare a growth management program, the municipal officers of a municipality or combination of municipalities shall designate and establish a planning committee, which may include one or more municipal officials.

A. The municipal officers may designate any existing planning board or district established under subchapter 4, or a former similar provision, as the planning committee. Planning boards established under former Title 30, section 4952, subsection 1 continue to be governed by those provisions until they are superseded by municipal charter or ordinance. [2003, c. 641, §7 (AMD).]

B. The planning committee may develop and maintain a comprehensive plan and may develop any portion of an implementation program to which it is assigned in an adopted comprehensive plan or otherwise directed by the municipal officers or municipal legislative body or bodies. In performing these duties, the planning committee shall:

(1) Hold public hearings and use other methods to solicit and strongly encourage citizen input; and

(2) Prepare the comprehensive plan or any portion of the implementation program to which it is assigned in an adopted comprehensive plan and make recommendations to the municipal legislative body regarding the adoption and implementation of the program or amended program. [2001, c. 578, §13 (AMD).]

[ 2003, c. 641, §7 (AMD) .]

3. Citizen participation. In order to encourage citizen participation in the development of a growth management program, municipalities or multimunicipal regions may adopt growth management programs only after soliciting and considering a broad range of public review and comment. The intent of this subsection is to provide for the broad dissemination of proposals and alternatives, opportunity for written comments, open discussions, information dissemination and consideration of and response to public comments.

[ 2001, c. 578, §13 (AMD) .]

4. Meetings to be public. The planning committee shall conduct all of its meetings in open, public session. Prior public notice must be given for all meetings of the planning committee pursuant to Title 1, section 406.

[ 2001, c. 578, §13 (AMD) .]

5. State review.

[ 1991, c. 622, Pt. F, §24 (RP) .]

6. Comments sent to municipality.

[ 1991, c. 622, Pt. F, §25 (RP) .]

7. Comments and revisions.

[ 1991, c. 622, Pt. F, §26 (RP) .]

8. Public hearing required. The planning committee shall hold at least one public hearing on its proposed comprehensive plan.

A. Notice of a public hearing must be posted in each municipality at least 30 days before the hearing, except that, if a follow-up hearing is held pursuant to comments made at a public hearing, the follow-up hearing may be conducted if public notice is given pursuant to Title 1, section 406. [2003, c. 641, §8 (AMD).]

B. A copy of the proposed comprehensive plan must be made available for public inspection at each municipal office or other convenient location with regular public hours at least 30 days before the hearing. If modification of the plan is proposed pursuant to comments made at a public hearing, and if a follow-up public hearing is to be held, the proposed changes must be made available for public inspection at each municipal office or other convenient location with regular public hours before any follow-up hearing. [2003, c. 641, §8 (AMD).]

[ 2003, c. 641, §8 (AMD) .]

9. Adoption. A comprehensive plan or land use ordinance is considered adopted as part of a growth management program when it has been adopted by the municipality's legislative body. A multimunicipal comprehensive plan or land use ordinance must be adopted by the municipal legislative body of each participating municipality unless another form of legislative authority has been established for this purpose within the municipality or multimunicipal region.

[ 2001, c. 578, §13 (AMD) .]

10. Amendments to an adopted plan. When amending an adopted comprehensive plan, a municipality or multimunicipal region shall follow the same procedures for citizen participation, public notice and public hearing that are required for adoption of a comprehensive plan.

[ 2001, c. 578, §13 (AMD) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 562, §§3-5 (AMD). 1989, c. 908, §1 (AMD). 1991, c. 622, §§F23-27 (AMD). 1993, c. 166, §5 (AMD). 1993, c. 721, §A2 (AMD). 1993, c. 721, §H1 (AFF). 2001, c. 578, §13 (AMD). 2003, c. 641, §§7,8 (AMD).



30-A §4325. Cooperative municipal growth management activities

This section governs cooperative growth management efforts conducted by 2 or more municipalities. [2001, c. 578, §14 (AMD).]

1. Within municipality. A municipality may exercise its land use planning and management authority over the total land area within its jurisdiction.

[ 1991, c. 622, Pt. F, §28 (AMD) .]

2. Multimunicipal region. Any combination of municipalities may conduct joint planning and regulatory programs to meet the requirements of this subchapter upon adoption of a written comprehensive planning and enforcement agreement by the municipal legislative bodies involved. The municipalities must agree:

A. On procedures for joint action in the preparation and adoption of comprehensive plans, land use regulations and other implementation measures to be conducted on a multimunicipal basis; [2001, c. 578, §14 (AMD).]

B. On the manner of representation on any such joint land use body; and [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. On the amount and source of contribution from each municipality for any costs incurred in the development, implementation and enforcement of the comprehensive plan and its implementation program and on the method of distributing the benefits or impacts of regional land use, economic development, housing, transportation, infrastructure and other shared plans and programs. [2001, c. 578, §14 (AMD).]

[ 2001, c. 578, §14 (AMD) .]

3. Requirements. The comprehensive planning and enforcement agreement must be in writing, approved by the municipal legislative bodies and forwarded to the office.

[ 2001, c. 578, §14 (AMD) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1991, c. 622, §F28 (AMD). 2001, c. 578, §14 (AMD).



30-A §4326. Growth management program elements

A growth management program must include at least a comprehensive plan, as described in subsections 1 to 4, and an implementation program as described in subsection 5. [2001, c. 578, §15 (AMD).]

1. Inventory and analysis. A comprehensive plan must include an inventory and analysis section addressing state goals under this subchapter and issues of regional or local significance that the municipality or multimunicipal region considers important. The inventory must be based on information provided by the State, regional councils and other relevant local sources. The analysis must include 10-year projections of local and regional growth in population and residential, commercial and industrial activity; the projected need for public facilities; and the vulnerability of and potential impacts on natural resources.

The inventory and analysis section must include, but is not limited to:

A. Economic and demographic data describing the municipality or multimunicipal region and the region in which it is located; [2001, c. 578, §15 (AMD).]

B. Significant water resources such as lakes, aquifers, estuaries, rivers and coastal areas and, when applicable, their vulnerability to degradation; [2001, c. 578, §15 (AMD).]

C. Significant or critical natural resources, such as wetlands, wildlife and fisheries habitats, significant plant habitats, coastal islands, sand dunes, scenic areas, shorelands, heritage coastal areas as defined under Title 5, section 3316, and unique natural areas; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

D. Marine-related resources and facilities such as ports, harbors, commercial moorings, commercial docking facilities and related parking, and shell fishing and worming areas; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

E. Commercial forestry and agricultural land; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

F. Existing recreation, park and open space areas and significant points of public access to shorelands within a municipality or multimunicipal region; [2001, c. 578, §15 (AMD).]

G. Existing transportation systems, including the capacity of existing and proposed major thoroughfares, secondary routes, pedestrian ways and parking facilities; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

H. Residential housing stock, including affordable housing, and policies that assess community needs and environmental effects of municipal regulations, lessen the effect of excessive parking requirements for buildings in downtowns and on main streets and provide for alternative approaches for compliance relating to the reuse of upper floors of buildings in downtowns and on main streets; [2015, c. 349, §3 (AMD).]

I. Historical and archeological resources including, at the discretion of the municipality or multimunicipal region, stone walls, stone impoundments and timber bridges of historical significance; [2001, c. 578, §15 (AMD).]

J. Land use information describing current and projected development patterns; and [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

K. An assessment of capital facilities and public services necessary to support growth and development and to protect the environment and health, safety and welfare of the public and the costs of those facilities and services. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 2015, c. 349, §3 (AMD) .]

2. Policy development. A comprehensive plan must include a policy development section that relates the findings contained in the inventory and analysis section to the state goals. The policies must:

A. Promote the state goals under this subchapter; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. Address any conflicts between state goals under this subchapter; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. Address any conflicts between regional and local issues; and [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

D. Address the State's coastal policies if any part of the municipality or multimunicipal region is a coastal area. [2001, c. 578, §15 (AMD).]

[ 2001, c. 578, §15 (AMD) .]

3. Implementation strategy. A comprehensive plan must include an implementation strategy section that contains a timetable for the implementation program, including land use ordinances, ensuring that the goals established under this subchapter are met. These implementation strategies must be consistent with state law and must actively promote policies developed during the planning process. The timetable must identify significant ordinances to be included in the implementation program. The strategies and timetable must guide the subsequent adoption of policies, programs and land use ordinances and periodic review of the comprehensive plan.

A. [2001, c. 578, §15 (RP); 2001, c. 667, Pt. H, §3 (AFF); 2001, c. 667, Pt. H, §1 (RP).]

B. [2001, c. 578, §15 (RP).]

C. [2001, c. 578, §15 (RP).]

D. [2001, c. 578, §15 (RP).]

E. [2001, c. 578, §15 (RP).]

F. [2001, c. 578, §15 (RP).]

G. [2001, c. 578, §15 (RP).]

H. [2001, c. 578, §15 (RP).]

I. [2001, c. 578, §15 (RP).]

J. [2001, c. 578, §15 (RP).]

[ 2007, c. 247, §2 (AMD) .]

3-A. Guidelines for policy development and implementation strategies. In developing its strategies and subsequent policies, programs and land use ordinances, each municipality or multimunicipal region shall employ the following guidelines consistent with the goals of this subchapter:

A. Except as otherwise provided in this paragraph, identify and designate geographic areas in the municipality or multimunicipal region as growth areas and rural areas, as defined in this chapter.

(1) Within growth areas, each municipality or multimunicipal region shall:

(a) Establish development standards;

(b) Establish timely permitting procedures;

(c) Ensure that needed public services are available; and

(d) Prevent inappropriate development in natural hazard areas, including flood plains and areas of high erosion.

(2) Within rural areas, each municipality or multimunicipal region shall adopt land use policies and ordinances to discourage incompatible development. These policies and ordinances may include, without limitation, density limits, cluster or special zoning, acquisition of land or development rights, transfer of development rights pursuant to section 4328 and performance standards. The municipality or multimunicipal region should also identify which rural areas qualify as critical rural areas as defined in this chapter. Critical rural areas must receive priority consideration for proactive strategies designed to enhance rural industries, manage wildlife and fisheries habitat and preserve sensitive natural areas.

(3) A municipality or multimunicipal region may also designate as a transitional area any portion of land area that does not meet the definition of either a growth area or a rural area. Such an area may be appropriate for medium-density development that does not require expansion of municipal facilities and does not include significant rural resources.

(4) A municipality or multimunicipal region is not required to identify growth areas within the municipality or multimunicipal region for residential, commercial or industrial growth if it demonstrates, in accordance with rules adopted by the department pursuant to this article, that:

(a) It is not possible to accommodate future residential, commercial or industrial growth within the municipality or multimunicipal region because of severe physical limitations, including, without limitation, the lack of adequate water supply and sewage disposal services, very shallow soils or limitations imposed by protected natural resources;

(b) The municipality or multimunicipal region has experienced minimal or no residential, commercial or industrial development over the past decade and this condition is expected to continue over the 10-year planning period;

(c) The municipality or multimunicipal region has identified as its growth areas one or more growth areas identified in a comprehensive plan adopted or to be adopted by one or more other municipalities or multimunicipal regions in accordance with an interlocal agreement adopted in accordance with chapter 115 with one or more municipalities or multimunicipal regions; or

(d) The municipality or multimunicipal region has no village or densely developed area.

(6) A municipality or multimunicipal region exercising the discretion afforded by subparagraph 4 shall review the basis for its demonstration during the periodic revisions undertaken pursuant to section 4347-A; [2011, c. 655, Pt. JJ, §17 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

B. Develop a capital investment plan for financing the replacement and expansion of public facilities and services required to meet projected growth and development; [2001, c. 578, §15 (NEW).]

C. Protect, maintain and, when warranted, improve the water quality of each water body pursuant to Title 38, chapter 3, subchapter I, article 4-A and ensure that the water quality will be protected from long-term and cumulative increases in phosphorus from development in great pond watersheds; [2001, c. 578, §15 (NEW).]

D. Ensure that its land use policies and ordinances are consistent with applicable state law regarding critical natural resources. A municipality or multimunicipal region, if authorized to enact ordinances, may adopt ordinances more stringent than applicable state law; [2001, c. 578, §15 (NEW).]

E. Ensure the preservation of access to coastal waters necessary for commercial fishing, commercial mooring, docking and related parking facilities. Each coastal area may identify and designate one or more critical waterfront areas and implement policies to ensure protection of those areas or otherwise discourage new development that is incompatible with uses related to the marine resources industry; [2001, c. 578, §15 (NEW).]

F. Ensure the protection of agricultural and forest resources. Each municipality or multimunicipal region shall discourage new development that is incompatible with uses related to the agricultural and forest industries; [2001, c. 578, §15 (NEW).]

G. Ensure that the municipality's or multimunicipal region's land use policies and ordinances encourage the siting and construction of affordable housing within the community and comply with the requirements of section 4358 pertaining to individual mobile home and mobile home park siting and design requirements. The municipality or multimunicipal region shall seek to achieve a level of at least 10% of new residential development, based on a 5-year historical average of residential development in the municipality or multimunicipal region, that meets the definition of affordable housing. A municipality or multimunicipal region is encouraged to seek creative approaches to assist in the development of affordable housing, including, but not limited to, cluster housing, reduced minimum lot and frontage sizes, increased residential densities, use of municipally owned land and establishment of policies that assess community needs and environmental effects of municipal regulations, lessen the effect of excessive parking requirements for buildings in downtowns and on main streets and provide for alternative approaches for compliance relating to the reuse of upper floors of buildings in downtowns and on main streets; [2015, c. 349, §4 (AMD).]

H. Ensure that the value of historical and archeological resources is recognized and that protection is afforded to those resources that merit it; [2001, c. 578, §15 (NEW).]

I. Encourage the availability of and access to traditional outdoor recreation opportunities, including, without limitation, hunting, boating, fishing and hiking, and encourage the creation of greenbelts, public parks, trails and conservation easements. Each municipality or multimunicipal region shall identify and encourage the protection of undeveloped shoreland and other areas identified in the local planning process as meriting that protection; [2015, c. 349, §5 (AMD).]

J. Develop management goals for great ponds pertaining to the type of shoreline character, intensity of surface water use, protection of resources of state significance and type of public access appropriate for the intensity of use of great ponds within the municipality's or multimunicipal region's jurisdiction; and [2015, c. 349, §5 (AMD).]

K. Encourage policies that assess community needs and environmental effects of municipal regulations, lessen the effect of excessive parking requirements for buildings in downtowns and on main streets and provide for alternative approaches for compliance relating to the reuse of upper floors of buildings in downtowns and on main streets. [2015, c. 349, §6 (NEW).]

[ 2015, c. 349, §§4-6 (AMD) .]

4. Regional coordination program. A regional coordination program must be developed with other municipalities or multimunicipal regions to manage shared resources and facilities, such as rivers, aquifers, transportation facilities and others. This program must provide for consistency with the comprehensive plans of other municipalities or multimunicipal regions for these resources and facilities.

[ 2001, c. 578, §15 (AMD) .]

5. Implementation program. An implementation program must be adopted that is consistent with the strategies in subsection 3-A.

[ 2001, c. 578, §15 (AMD) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 271, §4 (AMD). 1989, c. 562, §6 (AMD). 1989, c. 878, §A84 (AMD). 1991, c. 79, (AMD). 1991, c. 278, §2 (AMD). 1991, c. 622, §F29 (AMD). 1991, c. 722, §7 (AMD). 1991, c. 722, §11 (AFF). 1991, c. 838, §§8-11 (AMD). 1993, c. 166, §§6,7 (AMD). 1993, c. 721, §A3 (AMD). 1993, c. 721, §H1 (AFF). 1999, c. 776, §8 (AMD). 2001, c. 406, §4 (AMD). 2001, c. 578, §15 (AMD). 2001, c. 592, §1 (AMD). 2001, c. 667, §§H1,2 (AMD). 2001, c. 667, §H3 (AFF). 2007, c. 247, §§2, 3 (AMD). 2011, c. 655, Pt. JJ, §17 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2015, c. 349, §§3-6 (AMD).



30-A §4327. Certification; revisions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1991, c. 622, §F30 (AMD). 1993, c. 721, §A4 (AMD). 1993, c. 721, §H1 (AFF). 2001, c. 578, §16 (RP).



30-A §4328. Transfer of development rights

In order to comply with the requirement in section 4326 for each municipality to adopt land use policies and ordinances to discourage incompatible development, a municipality may adopt a transfer of development rights program for the transfer of development rights within its boundaries. Two or more municipalities may adopt a program that provides for the transfer of development rights between the municipalities if the municipalities have entered into an interlocal agreement pursuant to chapter 115 for this purpose. [2001, c. 592, §2 (NEW).]

SECTION HISTORY

2001, c. 592, §2 (NEW).






Article 2-A: EVALUATION

30-A §4331. Evaluation process

The department shall conduct an ongoing evaluation process to determine the effectiveness of state, regional and local efforts under this chapter to achieve the purposes and goals of this chapter. The department shall seek the assistance of other state agencies. If requested, all state agencies shall render assistance to the department in this effort. [2013, c. 300, §5 (AMD).]

1. Criteria. In conducting the evaluation, the department shall develop criteria based on the goals of this chapter. The criteria must be objective, verifiable and, to the extent practicable, quantifiable.

[ 2011, c. 655, Pt. JJ, §18 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

2. Baseline conditions. The department shall establish a baseline of land use conditions at a level of detail sufficient to permit general comparison of state and regional trends in future land use development patterns.

[ 2011, c. 655, Pt. JJ, §18 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

3. Public input. The department shall incorporate opportunities for public input and comment into the evaluation process.

[ 2011, c. 655, Pt. JJ, §18 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

4. Level of analysis. The department shall evaluate the program generally at a regional and statewide level. To illustrate the impact of the program, the department shall compare land use development trends and patterns in a sample of towns that have participated in the program with a matched sample of towns that have not participated. The evaluation performed by the department must include an analysis of the State's financial commitment to growth management.

[ 2011, c. 655, Pt. JJ, §18 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

5. Periodic reports. Beginning on January 1, 2015, the department shall report in writing on the results of its evaluation process every 4 years and more frequently if necessary. The department shall submit its report to the joint standing committee of the Legislature having jurisdiction over natural resources matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs.

[ 2011, c. 655, Pt. JJ, §18 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

SECTION HISTORY

1993, c. 721, §A5 (NEW). 1993, c. 721, §H1 (AFF). 2001, c. 578, §17 (AMD). 2011, c. 655, Pt. JJ, §18 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2013, c. 300, §5 (AMD).






Article 3: STATE ROLE IN GROWTH MANAGEMENT

30-A §4341. State duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 562, §7 (AMD). 1989, c. 631, §§4,6 (AMD). 1991, c. 622, §F31 (RP).



30-A §4342. State planning review program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 546, §3 (AMD). 1991, c. 528, §D2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §D2 (AMD). 1991, c. 622, §F31 (RP).



30-A §4343. State review of local programs (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 562, §§8-13 (AMD). 1991, c. 278, §3 (AMD). 1991, c. 622, §F31 (RP).



30-A §4344. State technical and financial assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 562, §§14,15 (AMD). 1989, c. 908, §§2,3 (AMD). 1991, c. 622, §F31 (RP).






Article 3-A: FINANCIAL AND TECHNICAL ASSISTANCE PROGRAM

30-A §4345. Purpose; department to administer program

Under the provisions of this article, a municipality or multimunicipal region may request financial or technical assistance from the department for the purpose of planning and implementing a growth management program. A municipality or multimunicipal region that requests and receives a financial assistance grant shall develop and implement its growth management program in cooperation with the department and in a manner consistent with the procedures, goals and guidelines established in this subchapter. [2011, c. 655, Pt. JJ, §19 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

To accomplish the purposes of this article, the department shall develop and administer a technical and financial assistance program for municipalities or multimunicipal regions. The program must include direct financial assistance for planning and implementation of growth management programs, standards governing the review of growth management programs by the department, technical assistance to municipalities or multimunicipal regions and a voluntary certification program for growth management programs. [2011, c. 655, Pt. JJ, §19 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

SECTION HISTORY

1991, c. 780, §E2 (NEW). 1993, c. 721, §A6 (AMD). 1993, c. 721, §H1 (AFF). 1995, c. 395, §D13 (AMD). 2001, c. 578, §18 (AMD). 2003, c. 641, §9 (AMD). 2011, c. 655, Pt. JJ, §19 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF).



30-A §4346. Technical and financial assistance program

The technical and financial assistance program for municipalities, regional councils and multimunicipal regions is established to encourage and facilitate the adoption and implementation of local, regional and statewide growth management programs. [2001, c. 578, §19 (AMD).]

The department may enter into financial assistance grants only to the extent that funds are available. In making grants, the department shall consider the need for planning in a municipality or multimunicipal region, the proximity of the municipality or multimunicipal region to other areas that are conducting or have completed the planning process and the economic and geographic role of the municipality or multimunicipal region within a regional context. The department may consider other criteria in making grants, as long as the criteria support the goal of encouraging and facilitating the adoption and implementation of local and multimunicipal growth management programs consistent with the procedures, goals and guidelines established in this subchapter. In order to maximize the availability of the technical and financial assistance program to all municipalities, multimunicipal regions and regional councils, financial assistance programs administered competitively under this article are exempt from rules adopted by the Department of Administrative and Financial Services pursuant to Title 5, section 1825-C for use in the purchase of services and the awarding of grants and contracts. The department shall publish a program statement describing its grant program and advertising its availability to eligible applicants. [2011, c. 655, Pt. JJ, §20 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

1. Planning assistance grants.

[ 1993, c. 721, Pt. A, §8 (RP); 1993, c. 721, Pt. H, §1 (AFF) .]

2. Implementation assistance grants.

[ 1993, c. 721, Pt. A, §9 (RP); 1993, c. 721, Pt. H, §1 (AFF) .]

2-A. Financial assistance grants. A contract for a financial assistance grant must:

A. Provide for the payment of a specific amount for the purposes of planning and preparing a comprehensive plan; [1993, c. 721, Pt. A, §10 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

B. Provide for the payment of a specific amount for the purposes of implementing that plan; and [1993, c. 721, Pt. A, §10 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

C. Include specific timetables governing the preparation and submission of products by the municipality or multimunicipal region. [2001, c. 578, §19 (AMD).]

The department may not require a municipality or multimunicipal region to provide matching funds in excess of 25% of the value of that municipality's or multimunicipal region's financial assistance contract for its first planning assistance grant and implementation assistance grant. The department may require a higher match for other grants, including, but not limited to, grants for the purpose of updating comprehensive plans. This match limitation does not apply to distribution of federal funds that the department may administer.

[ 2011, c. 655, Pt. JJ, §20 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

2-B. Use of funds. A municipality or multimunicipal region may expend financial assistance grants for:

A. The conduct of surveys, inventories and other data-gathering activities; [1993, c. 721, Pt. A, §10 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

B. The hiring of planning and other technical staff; [1993, c. 721, Pt. A, §10 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

C. The retention of planning consultants; [1993, c. 721, Pt. A, §10 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

D. Contracts with regional councils for planning and related services; [1993, c. 721, Pt. A, §10 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

E. Assistance in the development of ordinances; [1993, c. 721, Pt. A, §10 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

F. Retention of technical and legal expertise; [2001, c. 578, §19 (AMD).]

G. The updating of growth management programs or components of a program; [2001, c. 578, §19 (AMD).]

G-1. Evaluation of growth management programs; and [2001, c. 578, §19 (NEW).]

H. Any other purpose agreed to by the department and the municipality or multimunicipal region that is directly related to the preparation of a comprehensive plan or the implementation of a comprehensive plan adopted in accordance with the procedures, goals and guidelines established in this subchapter. [2011, c. 655, Pt. JJ, §20 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

[ 2011, c. 655, Pt. JJ, §20 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

2-C. Program evaluation. Any recipient of a financial assistance grant shall cooperate with the department in performing program evaluations required under section 4331.

[ 2011, c. 655, Pt. JJ, §20 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

2-D. Encumbered balances at year-end. Notwithstanding Title 5, section 1589, at the end of each fiscal year, all encumbered balances accounts for financial assistance and regional planning grants may be carried forward for 2 years beyond the year in which those balances are encumbered.

[ 2003, c. 641, §12 (NEW) .]

3. Technical assistance. Using its own staff, the staff of other state agencies, contractors and the resources of the regional councils, the department shall provide technical assistance to municipalities or multimunicipal regions in the development, administration and enforcement of growth management programs. The technical assistance component of the program must include a set of model land use ordinances or other implementation strategies developed by the department that are consistent with this subchapter.

[ 2011, c. 655, Pt. JJ, §20 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

4. Regional council assistance. As part of the technical and financial assistance program, the department may develop and administer a program to develop regional education and training programs, regional policies to address state goals and regional assessments. Regional assessments may include, but are not limited to, public infrastructure, inventories of agricultural and commercial forest lands, housing needs, recreation and open space needs, and projections of regional growth and economic development. The program may include guidelines to ensure methodological consistency among the State's regional councils. To implement this program, the department may contract with regional councils to assist the department in reviewing growth management programs, to develop necessary planning information at a regional level or to provide support for local planning efforts.

[ 2011, c. 655, Pt. JJ, §20 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

5. Coordination. State agencies with regulatory or other authority affecting the goals established in this subchapter shall conduct their respective activities in a manner consistent with the goals established under this subchapter, including, but not limited to, coordinating with municipalities, regional councils and other state agencies in meeting the state goals; providing available information to regions and municipalities as described in section 4326, subsection 1; cooperating with efforts to integrate and provide access to geographic information system data; making state investments and awarding grant money as described in section 4349-A; and conducting reviews of growth management programs as provided in section 4347-A, subsection 3, paragraph A. Without limiting the application of this section to other state agencies, the following agencies shall comply with this subchapter:

A. [2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 655, Pt. JJ, §20 (RP).]

B. Department of Economic and Community Development; [1991, c. 780, Pt. E, §2 (NEW).]

C. Department of Environmental Protection; [1991, c. 780, Pt. E, §2 (NEW).]

D. Department of Agriculture, Conservation and Forestry; [1991, c. 780, Pt. E, §2 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

E. Department of Inland Fisheries and Wildlife; [1991, c. 780, Pt. E, §2 (NEW).]

F. Department of Marine Resources; [1991, c. 780, Pt. E, §2 (NEW).]

G. Department of Transportation; [1991, c. 780, Pt. E, §2 (NEW).]

G-1. Department of Health and Human Services; [2001, c. 406, §8 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

G-2. [2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 655, Pt. JJ, §20 (RP).]

H. Finance Authority of Maine; and [1991, c. 780, Pt. E, §2 (NEW).]

I. Maine State Housing Authority. [1991, c. 780, Pt. E, §2 (NEW).]

[ 2013, c. 300, §6 (AMD) .]

SECTION HISTORY

1991, c. 780, §E2 (NEW). 1993, c. 166, §8 (AMD). 1993, c. 721, §§A7-10 (AMD). 1993, c. 721, §H1 (AFF). 2001, c. 406, §§5-8 (AMD). 2001, c. 578, §19 (AMD). 2003, c. 641, §§10-12 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 655, Pt. JJ, §20 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 300, §6 (AMD).



30-A §4347. Review of local programs by office (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 780, §E2 (NEW). 1993, c. 166, §§9,10 (AMD). 2001, c. 406, §9 (RP).



30-A §4347-A. Review of programs by department

1. Comprehensive plans. A municipality or multimunicipal region that chooses to prepare a growth management program and receives a planning grant under this article shall submit its comprehensive plan to the department for review. A municipality or multimunicipal region that chooses to prepare a growth management program without receiving a planning grant under this article may submit its comprehensive plan to the department for review. The department shall review plans for consistency with the procedures, goals and guidelines established in this subchapter. A contract for a planning assistance grant must include specific timetables governing the review of the comprehensive plan by the department. A comprehensive plan submitted for review more than 12 months following a contract end date may be required to contain data, projections and other time-sensitive portions of the plan or program that are in compliance with the department's most current review standards.

[ 2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

2. Growth management programs. A municipality or multimunicipal region may at any time request a certificate of consistency for its growth management program.

A. Upon a request for review under this section, the department shall review the program and determine whether the program is consistent with the procedures, goals and guidelines established in this subchapter. [2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

B. Certification by the former State Planning Office or the department of a municipality's or multimunicipal region's growth management program under this article is valid for 10 years. To maintain certification, a municipality or multimunicipal region shall periodically review its growth management program and submit to the department in a timely manner any revisions necessary to account for changes, including changes caused by growth and development. Certification does not lapse in any year in which the Legislature does not appropriate funds to the department for the purposes of reviewing programs for recertification. [2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

C. Upon a request for review under this section, the department may review rate of growth, impact fee and zoning ordinances to determine whether the ordinances are consistent with a comprehensive plan that has been found consistent under this section without requiring submission of all elements of a growth management program. An affirmative finding of consistency by the department is required for a municipality or multimunicipal region to assert jurisdiction as provided in section 4349-A. [2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

[ 2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

3. Review of growth management program. In reviewing a growth management program, the department shall:

A. Solicit written comments on any proposed growth management program from regional councils, state agencies, all municipalities contiguous to the municipality or multimunicipal region submitting a growth management program and any interested residents of the municipality or multimunicipal region or of contiguous municipalities. The comment period extends for 45 days after the department receives the growth management program.

(1) Each state agency reviewing the proposal shall designate a person or persons responsible for coordinating the agency's review of the growth management program.

(2) Any regional council commenting on a growth management program shall determine whether the program is compatible with the programs of other municipalities that may be affected by the program and with regional policies or needs identified by the regional council; [2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

B. Prepare all written comments from all sources in a form to be forwarded to the municipality or multimunicipal region; [2001, c. 578, §20 (AMD).]

C. Within 90 days after receiving the growth management program, send all written comments on the growth management program to the municipality or multimunicipal region and any applicable regional council. If warranted, the department shall issue findings specifically describing how the submitted growth management program is not consistent with the procedures, goals and guidelines established in this subchapter and the recommended measures for remedying the deficiencies.

(1) In its findings, the department shall clearly indicate its position on any point on which there are significant conflicts among the written comments submitted to the department.

(2) If the department finds that the growth management program was adopted in accordance with the procedures, goals and guidelines established in this subchapter, the department shall issue a certificate of consistency for the growth management program.

(3) Notwithstanding paragraph D, if a municipality or multimunicipal region requests a certificate of consistency for its growth management program, any unmodified component of that program that has previously been reviewed by the former State Planning Office or the department and has received a finding of consistency will retain that finding during program certification review by the department as long as the finding of consistency is current as defined in rules adopted by the department; [2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

D. Provide ample opportunity for the municipality or multimunicipal region submitting a growth management program to respond to and correct any identified deficiencies in the program. A finding of inconsistency for a growth management program may be addressed within 24 months of the date of the finding without addressing any new review standards that are created during that time interval. After 24 months, the program must be resubmitted in its entirety for state review under the department's most current review standards; and [2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

E. Provide an expedited review and certification procedure for those submissions that represent minor amendments to certified growth management programs. [2001, c. 406, §10 (NEW).]

The department's decision on consistency of a growth management program constitutes final agency action.

[ 2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

3-A. Review of comprehensive plan. In reviewing a comprehensive plan, the department shall:

A. Solicit written comments on any proposed comprehensive plan from regional councils, state agencies, all municipalities contiguous to the municipality or multimunicipal region submitting a comprehensive plan and any interested residents of the municipality or multimunicipal region or of contiguous municipalities. The comment period extends for 25 business days after the department receives the comprehensive plan. Each state agency reviewing the proposal shall designate a person or persons responsible for coordinating the agency's review of the comprehensive plan; [2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

B. Prepare all written comments from all sources in a form to be forwarded to the municipality or multimunicipal region; [2007, c. 247, §5 (NEW).]

C. Within 35 business days after receiving the comprehensive plan, notify the municipality or multimunicipal region if the plan is complete for purposes of review. If the department notifies the municipality or multimunicipal region that the plan is not complete for purposes of review, the department shall indicate in its notice necessary additional data or information; [2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

D. Within 10 business days of issuing notification that a comprehensive plan is complete for purposes of review, issue findings specifically describing whether the submitted plan is consistent with the procedures, goals and guidelines established in this subchapter and identify which inconsistencies in the plan, if any, may directly affect rate of growth, zoning or impact fee ordinances.

(1) In its findings, the department shall clearly indicate its position on any point on which there are significant conflicts among the written comments submitted to the department.

(2) If the department finds that the comprehensive plan was developed in accordance with the procedures, goals and guidelines established in this subchapter, the department shall issue a finding of consistency for the comprehensive plan.

(3) A finding of inconsistency must identify the goals under this subchapter not adequately addressed, specific sections of the rules relating to comprehensive plan review adopted by the department not adequately addressed and recommendations for resolving the inconsistency; [2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

E. Send all written findings and comments on the comprehensive plan to the municipality or multimunicipal region and any applicable regional council; and [2007, c. 247, §5 (NEW).]

F. Provide ample opportunity for the municipality or multimunicipal region submitting a comprehensive plan to respond to and correct any identified deficiencies in the plan. A finding of inconsistency for a comprehensive plan may be addressed within 24 months of the date of the finding without addressing any new review standards that are created during that time interval. After 24 months, the plan must be resubmitted in its entirety for state review under the department's most current review standards. [2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

If the department finds that a plan is not consistent with the procedures, goals and guidelines established in this subchapter, the municipality or multimunicipal district that submitted the plan may appeal that finding to the department within 20 business days of receipt of the finding in accordance with rules adopted by the department, which are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

The department's decision on consistency of a comprehensive plan constitutes final agency action.

A finding by the department pursuant to paragraph D that a comprehensive plan is consistent with the procedures, goals and guidelines established in this subchapter is valid for 12 years from the date of its issuance. A finding by the former State Planning Office issued pursuant to this subchapter prior to December 31, 2000 that a comprehensive plan is consistent with the procedures, goals and guidelines established in this subchapter is valid until December 31, 2012. For purposes of section 4314, subsection 3 and section 4352, subsection 2, expiration of a finding of consistency pursuant to this subsection does not itself make a comprehensive plan inconsistent with the procedures, goals and guidelines established in this subchapter.

[ 2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

4. Updates and amendments. A municipality or multimunicipal region may submit proposed amendments to a comprehensive plan or growth management program to the department for review in the same manner as provided for the review of new plans and programs. Subsequent to voluntary certification under this subsection, the municipality or multimunicipal region shall file a copy of an amendment to a growth management program with the department within 30 days after adopting the amendment and at least 60 days prior to applying for any state grant program that offers a preference for consistency or certification.

[ 2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

5. Regional councils. Subject to the availability of funding and pursuant to the conditions of a contract, each regional council shall review and submit written comments on the comprehensive plan or growth management program of any municipality or multimunicipal region within its planning region. The comments must be submitted to the department and contain an analysis of:

A. Whether the comprehensive plan or growth management program is compatible with identified regional policies and needs; and [2001, c. 406, §10 (NEW).]

B. Whether the comprehensive plan or growth management program is compatible with plans or programs of municipalities or multimunicipal regions that may be affected by the proposal. [2001, c. 578, §20 (AMD).]

[ 2011, c. 655, Pt. JJ, §21 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

SECTION HISTORY

2001, c. 406, §10 (NEW). 2001, c. 578, §20 (AMD). 2003, c. 641, §§13-15 (AMD). 2007, c. 247, §§4, 5 (AMD). 2011, c. 655, Pt. JJ, §21 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF).



30-A §4348. Voluntary certification (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 780, §E2 (NEW). 1993, c. 166, §11 (AMD). 2001, c. 406, §11 (RP).



30-A §4349. Eligibility for other state aid, grants and assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 780, §E2 (NEW). 1993, c. 166, §12 (AMD). 1993, c. 721, §B2 (AMD). 1993, c. 721, §H1 (AFF). 1999, c. 776, §9 (RP).



30-A §4349-A. State capital investments

1. Growth-related capital investments. The State may make growth-related capital investments only in:

A. A locally designated growth area, as identified in a comprehensive plan adopted pursuant to and consistent with the procedures, goals and guidelines of this subchapter or as identified in a growth management program certified under section 4347-A; [2003, c. 641, §16 (AMD).]

B. In the absence of a consistent comprehensive plan, an area served by a public sewer system that has the capacity for the growth-related project, an area identified in the latest Federal Decennial Census as a census-designated place or a compact area of an urban compact municipality as defined by Title 23, section 754; or [1999, c. 776, §10 (NEW).]

C. Areas other than those described in paragraph A or B for the following projects:

(1) A project related to a commercial or industrial activity that, due to its operational or physical characteristics, typically is located away from other development, such as an activity that relies on a particular natural resource for its operation;

(2) An airport, port or railroad or industry that must be proximate to an airport, a port or a railroad line or terminal;

(3) A pollution control facility;

(4) A project that maintains, expands or promotes a tourist or cultural facility that is required to be proximate to a specific historic, natural or cultural resource or a building or improvement that is related to and required to be proximate to land acquired for a park, conservation, open space or public access or to an agricultural, conservation or historic easement;

(5) A project located in a municipality that has none of the geographic areas described in paragraph A or B and that prior to January 1, 2000 formally requested but had not received from the former State Planning Office funds to assist with the preparation of a comprehensive plan or that received funds from the department to assist with the preparation of a comprehensive plan within the previous 2 years. This exception expires for a municipality 2 years after such funds are received; or

(6) A housing project serving the following: individuals with mental illness, developmental disabilities, physical disabilities, brain injuries, substance abuse problems or a human immunodeficiency virus; homeless individuals; victims of domestic violence; foster children; or children or adults in the custody of the State. A nursing home is not considered a housing project under this paragraph. [2013, c. 424, Pt. B, §10 (RPR).]

[ 2013, c. 424, Pt. B, §10 (AMD) .]

2. State facilities. The Department of Administrative and Financial Services, Bureau of General Services shall develop site selection criteria for state office buildings, state courts, hospitals and other quasi-public facilities and other civic buildings that serve public clients and customers, whether owned or leased by the State, that give preference to the priority locations identified in this subsection while ensuring safe, healthy, appropriate work space for employees and clients and accounting for agency requirements. On-site parking may only be required if it is necessary to meet critical program needs and to ensure reasonable access for agency clients and persons with disabilities. Employee parking that is within reasonable walking distance may be located off site. If there is a change in employee parking from on-site parking to off-site parking, the Department of Administrative and Financial Services must consult with the duly authorized bargaining agent or agents of the employees. Preference must be given to priority locations in the following order: service center downtowns, service center growth areas and downtowns and growth areas in other than service center communities. If no suitable priority location exists or if the priority location would impose an undue financial hardship on the occupant or is not within a reasonable distance of the clients and customers served, the facility must be located in accordance with subsection 1. The following state facilities are exempt from this subsection: a lease of less than 500 square feet; and a lease with a tenure of less than one year, including renewals.

[ 2013, c. 368, Pt. V, §56 (AMD) .]

2-A. State's role in implementation of growth management programs. All state agencies, as partners in local and regional growth management efforts, shall contribute to the successful implementation of comprehensive plans and growth management programs adopted under this subchapter by making investments, delivering programs and awarding grants in a manner that reinforces the policies and strategies within the plans or programs. Assistance must be provided within the confines of agency policies, available resources and considerations related to overriding state interest.

[ 2001, c. 406, §14 (NEW) .]

3. Preference for other state grants and investments.

[ 2003, c. 604, §3 (AFF); 2003, c. 604, §1 (RP); 2005, c. 397, Pt. A, §33 (AFF); 2005, c. 397, Pt. A, §32 (RP) .]

3-A. Preference for other state grants and investments. Preference for other state grants and investments is governed by this subsection.

A. When awarding a grant or making a discretionary investment under any of the programs under paragraph B, subparagraphs (1) and (2) or when undertaking its own capital investment programs other than for projects identified in section 4301, subsection 5-B, a state agency shall respect the primary purpose of its grant or investment program and, to the extent feasible, give preference:

(1) First, to a municipality that has received a certificate of consistency for its growth management program under section 4347-A;

(2) Second, to a municipality that has adopted a comprehensive plan that the former State Planning Office or the department has determined is consistent with the procedures, goals and guidelines of this subchapter and has adopted zoning ordinances that the former State Planning Office or the department has determined are consistent with the comprehensive plan; and

(3) Third, to a municipality that has adopted a comprehensive plan that the former State Planning Office or the department has determined is consistent with the procedures, goals and guidelines of this subchapter.

If a municipality has submitted a comprehensive plan, zoning ordinance or growth management program to the former State Planning Office or the department for review, the time for response as established in section 4347-A has expired and comments or findings have not been provided to the municipality, a state agency when awarding a grant or making a discretionary investment under this subsection may not give preference over the municipality to another municipality. [2011, c. 655, Pt. JJ, §23 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

B. This subsection applies to:

(1) Programs that assist in the acquisition of land for conservation, natural resource protection, open space or recreational facilities under Title 5, chapter 353; and

(2) Programs intended to:

(a) Accommodate or encourage additional growth and development;

(b) Improve, expand or construct public facilities; or

(c) Acquire land for conservation or management of specific economic and natural resource concerns. [2003, c. 604, §2 (NEW); 2003, c. 604, §3 (AFF).]

C. This subsection does not apply to state grants or other assistance for sewage treatment facilities, public health programs or education. [2003, c. 604, §2 (NEW); 2003, c. 604, §3 (AFF).]

D. The department shall work with state agencies to prepare mechanisms for establishing preferences in specific investment and grant programs as described in paragraph B. [2011, c. 655, Pt. JJ, §23 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

[ 2011, c. 655, Pt. JJ, §23 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

4. Application. Subsections 1 and 2 apply to a state capital investment for which an application is accepted as complete by the state agency funding the project after January 1, 2001 or which is initiated with the Department of Administrative and Financial Services, Bureau of General Services by a state agency after January 1, 2001.

[ 1999, c. 776, §10 (NEW) .]

SECTION HISTORY

1999, c. 776, §10 (NEW). 2001, c. 90, §2 (AMD). 2001, c. 406, §§12-15 (AMD). 2001, c. 593, §1 (AMD). 2001, c. 613, §§2,3 (AMD). 2003, c. 510, §A28 (AMD). 2003, c. 604, §§1,2 (AMD). 2003, c. 604, §3 (AFF). 2003, c. 641, §§16,17 (AMD). 2005, c. 397, §A32 (AMD). 2005, c. 397, §A33 (AFF). 2011, c. 542, Pt. A, §54 (AMD). 2011, c. 655, Pt. JJ, §§22, 23 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2013, c. 368, Pt. V, §56 (AMD). 2013, c. 424, Pt. B, §10 (AMD).






Article 3-B: COMMUNITY PRESERVATION ADVISORY COMMITTEE

30-A §4350. Community Preservation Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 648, §2 (NEW). 2005, c. 201, §1 (AMD). MRSA T. 30-A, §4350-A (RP).



30-A §4350-A. Repeal date (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 648, §2 (NEW). 2007, c. 458, §1 (AMD). MRSA T. 30-A, §4350-A (RP).









Subchapter 3: LAND USE REGULATION

30-A §4351. Home rule limitations

This subchapter provides express limitations on municipal home rule authority. [1989, c. 104, Pt. C, §45 and Pt (NEW).]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW).



30-A §4352. Zoning ordinances

A municipal zoning ordinance may provide for any form of zoning consistent with this chapter, subject to the following provisions. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

1. Public participation required. The public shall be given an adequate opportunity to be heard in the preparation of a zoning ordinance.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Relation to comprehensive plan. A zoning ordinance must be pursuant to and consistent with a comprehensive plan adopted by the municipal legislative body, except that adoption of an adult entertainment establishment ordinance does not necessitate adoption of a comprehensive plan by a municipality that has no such comprehensive plan. As used in this section, "adult entertainment establishment ordinance" means an ordinance that regulates the operation of adult amusement stores, adult video stores, adult bookstores, adult novelty stores, adult motion picture theaters, on-site video screening establishments, adult arcades, adult entertainment nightclubs or bars, adult spas, establishments featuring strippers or erotic dancers, escort agencies or other sexually oriented businesses. For purposes of this subsection, "zoning ordinance" does not include a cluster development ordinance or a design ordinance prescribing the color, shape, height, landscaping, amount of open space or other comparable physical characteristics of development.

[ 2007, c. 247, §6 (AMD) .]

3. Zoning map required. A zoning map describing each zone established or modified must be adopted as part of the zoning ordinance or incorporated in the ordinance. Any conflict between the zoning map and a description by metes and bounds shall be resolved in favor of the description by metes and bounds.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

4. Exemptions. Real estate used or to be used by a public utility, as defined in Title 35-A, section 102, subsection 13, by a person who is issued a certificate by the Public Utilities Commission under Title 35-A, section 122 or by a renewable ocean energy project as defined in Title 12, section 1862, subsection 1, paragraph F-1 is wholly or partially exempt from an ordinance only when on petition, notice and public hearing the Public Utilities Commission determines that the exemption is reasonably necessary for public welfare and convenience. The Public Utilities Commission shall adopt by rule procedures to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 615, Pt. G, §1 (AMD) .]

5. Effect on local governments. County and municipal governments and districts are subject to any zoning ordinance.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

6. Effect on State. A zoning ordinance that is not consistent with a comprehensive plan that is consistent with the provisions of section 4326 is advisory with respect to the State. Except as provided in this section, a state agency shall comply with a zoning ordinance consistent with a comprehensive plan that is consistent with the provisions of section 4326 in seeking to develop any building, parking facility or other publicly owned structure. The Governor or the Governor's designee may, after public notice and opportunity for public comment, including written notice to the municipal officers, waive any use restrictions in those ordinances upon finding that:

A. The proposed use is not allowed anywhere in the municipality; [1993, c. 721, Pt. A, §11 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

B. There are no reasonable alternative sites for or configurations of the project within the municipality that would achieve the necessary public purposes; [1993, c. 721, Pt. A, §11 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

C. There are no reasonable alternatives to the project, including sites in other municipalities, that would achieve the necessary public purposes; [1993, c. 721, Pt. A, §11 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

D. The project will result in public benefits beyond the limits of the municipality, including without limitation, access to public waters or publicly owned lands; and [1993, c. 721, Pt. A, §11 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

E. The project is necessary to protect the public health, welfare or environment. [1993, c. 721, Pt. A, §11 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

A decision to waive a restriction under this section may be appealed by the municipality or any aggrieved party to Superior Court.

[ 2003, c. 688, Pt. C, §20 (AMD) .]

7. Petition for rezoning; bond. Any zoning ordinance may provide that if a person petitions for rezoning of an area for the purpose of development in accordance with an architect's plan the area may not be rezoned unless the petitioner posts a performance bond equal to at least 25% of the estimated cost of the development. The bond shall become payable to the municipality if the petitioner fails to begin construction in a substantial manner and in accordance with the plan within one year of the effective date of the rezoning.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

8. Conditional and contract rezoning. A zoning ordinance may include provisions for conditional or contract zoning. All rezoning under this subsection must:

A. Be consistent with the growth management program adopted under this chapter; [2001, c. 578, §21 (AMD).]

B. Establish rezoned areas that are consistent with the existing and permitted uses within the original zones; and [1991, c. 504, §1 (AMD).]

C. Only include conditions and restrictions that relate to the physical development or operation of the property. [1991, c. 504, §1 (AMD).]

The municipal reviewing authority shall conduct a public hearing before any property is rezoned under this subsection. Notice of this hearing must be posted in the municipal office at least 13 days before the public hearing. Notice must also be published at least 2 times in a newspaper having general circulation in the municipality. The date of the first publication must be at least 7 days before the hearing. Notice must also be sent to the owner or owners of the property to be rezoned and to the owners of all property abutting the property to be rezoned at the owners' last known addresses. Notice also must be sent to a public drinking water supplier if the area to be rezoned is within its source water protection area. This notice must contain a copy of the proposed conditions and restrictions with a map indicating the property to be rezoned.

[ 2001, c. 578, §21 (AMD) .]

9. Notice; general requirements. Before adopting a new zoning ordinance or map or amending an existing zoning ordinance or map, including ordinances or amendments adopted under the laws governing growth management contained in chapter 187, subchapter II or the laws governing shoreland zoning contained in Title 38, chapter 3, subchapter I, article 2-B, the municipal reviewing authority must post and publish notice of the public hearing required under subsection 1 in accordance with the following provisions.

A. The notice must be posted in the municipal office at least 13 days before the public hearing. [1997, c. 36, §2 (AMD).]

B. The notice must be published at least 2 times in a newspaper that complies with Title 1, section 601 and that has a general circulation in the municipality. The date of the first publication must be at least 12 days before the hearing and the date of the 2nd publication must be at least 7 days before the hearing. That notice must be written in plain English, understandable by the average citizen. [1997, c. 36, §2 (AMD).]

C. [1993, c. 374, §3 (RP).]

D. [1993, c. 374, §3 (RP).]

E. Notice must be sent by regular mail to a public drinking water supplier if the area to be rezoned contains its source water protection area. [1999, c. 761, §8 (NEW).]

[ 1999, c. 761, §8 (AMD) .]

10. Additional notice; limited areas. Notice must be given in accordance with this subsection and subsection 9 when a municipality has proposed an amendment to an existing zoning ordinance or map that, within a geographically specific portion of the municipality, has the effect of either prohibiting all industrial, commercial or retail uses where any of these uses is permitted or permitting any industrial, commercial or retail uses where any of these uses is prohibited.

A. The notice must contain a copy of a map indicating the portion of the municipality affected by the proposed amendment. [1993, c. 374, §4 (NEW).]

B. For each parcel within the municipality that is in or abutting the portion of the municipality affected by the proposed amendment, the notice must be mailed by first class mail at least 13 days before the public hearing to the last known address of the person to whom property tax on each parcel is assessed. Notice also must be sent to a public drinking water supplier if the area to be rezoned is within its source water protection area. The municipal officers shall prepare and file with the municipal clerk a written certificate indicating those persons to whom the notice was mailed and at what addresses, when it was mailed, by whom it was mailed and from what location it was mailed. This certificate constitutes prima facie evidence that notice was sent to those persons named in the certificate. Notice is not required under this paragraph for any type of zoning ordinance adopted under the laws governing growth management contained in chapter 187, subchapter II or the laws governing shoreland zoning contained in Title 38, chapter 3, subchapter I, article 2-B. [1999, c. 761, §9 (AMD).]

Any action challenging the validity of an amendment to a zoning ordinance or map based on a municipality's failure to comply with paragraph B must be brought in Superior Court within 30 days after the adoption of the amended ordinance or map. The Superior Court may invalidate an amended ordinance or map if the appellant demonstrates that the appellant was entitled to receive a notice under paragraph B, that the municipality failed to send the notice as required, that the appellant had no knowledge of the proposed amendment to the ordinance or map and that the appellant was materially prejudiced by that lack of knowledge. Nothing in this subsection alters the right of a person to challenge the validity of any ordinance based on the failure of the municipality to provide notice as required in paragraph A and subsection 9.

[ 1999, c. 761, §9 (AMD) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1991, c. 504, §§1,2 (AMD). 1993, c. 374, §§3,4 (AMD). 1993, c. 721, §A11 (AMD). 1993, c. 721, §H1 (AFF). 1997, c. 36, §§1-3 (AMD). 1999, c. 761, §§7-9 (AMD). 2001, c. 578, §21 (AMD). 2003, c. 595, §§4,5 (AMD). 2003, c. 688, §§C19,20 (AMD). 2007, c. 247, §6 (AMD). 2007, c. 656, Pt. A, §2 (AMD). 2009, c. 615, Pt. G, §1 (AMD).



30-A §4353. Zoning adjustment

Any municipality which adopts a zoning ordinance shall establish a board of appeals subject to this section. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

1. Jurisdiction; procedure. The board of appeals shall hear appeals from any action or failure to act of the official or board responsible for enforcing the zoning ordinance, unless only a direct appeal to Superior Court has been provided by municipal ordinance. The board of appeals is governed by section 2691, except that section 2691, subsection 2, does not apply to boards existing on September 23, 1971.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Powers. In deciding any appeal, the board may:

A. Interpret the provisions of an ordinance called into question; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. Approve the issuance of a special exception permit or conditional use permit in strict compliance with the ordinance except that, if the municipality has authorized the planning board, agency or department to issue these permits, an appeal from the granting or denial of such a permit may be taken directly to Superior Court if required by local ordinance; and [2011, c. 655, Pt. JJ, §24 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF).]

C. Grant a variance in strict compliance with subsection 4. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 2011, c. 655, Pt. JJ, §24 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

3. Parties. The board shall reasonably notify the petitioner, the planning board, agency or department and the municipal officers of any hearing. These persons must be made parties to the action. All interested persons must be given a reasonable opportunity to have their views expressed at any hearing.

[ 2011, c. 655, Pt. JJ, §25 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF) .]

4. Variance. Except as provided in subsections 4-A, 4-B and 4-C and section 4353-A, the board may grant a variance only when strict application of the ordinance to the petitioner and the petitioner's property would cause undue hardship. The term "undue hardship" as used in this subsection means:

A. The land in question can not yield a reasonable return unless a variance is granted; [1991, c. 47, §1 (AMD).]

B. The need for a variance is due to the unique circumstances of the property and not to the general conditions in the neighborhood; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. The granting of a variance will not alter the essential character of the locality; and [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

D. The hardship is not the result of action taken by the applicant or a prior owner. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

Under its home rule authority, a municipality may, in a zoning ordinance, adopt additional limitations on the granting of a variance, including, but not limited to, a provision that a variance may be granted only for a use permitted in a particular zone.

[ 2013, c. 186, §1 (AMD) .]

4-A. Disability variance; vehicle storage. A disability variance may be granted pursuant to this subsection.

A. The board may grant a variance to an owner of a dwelling for the purpose of making that dwelling accessible to a person with a disability who resides in or regularly uses the dwelling. The board shall restrict any variance granted under this paragraph solely to the installation of equipment or the construction of structures necessary for access to or egress from the dwelling by the person with the disability.

The board may impose conditions on the variance granted pursuant to this paragraph, including limiting the variance to the duration of the disability or to the time that the person with the disability lives in the dwelling. For the purposes of this paragraph, the term "structures necessary for access to or egress from the dwelling" is defined to include railing, wall or roof systems necessary for the safety or effectiveness of the structure. [2009, c. 342, §1 (NEW).]

B. If authorized by the zoning ordinance establishing the board, the board may grant a variance to an owner of a dwelling who resides in the dwelling and who is a person with a permanent disability for the construction of a place of storage and parking for a noncommercial vehicle owned by that person and no other purpose. The width and length of the structure may not be larger than 2 times the width and length of the noncommercial vehicle. The owner shall submit proposed plans for the structure with the request for the variance pursuant to this paragraph to the board.

The person with the permanent disability shall prove by a preponderance of the evidence that the person's disability is permanent.

For purposes of this paragraph, "noncommercial vehicle" means a motor vehicle as defined in Title 29-A, section 101, subsection 42 with a gross vehicle weight of no more than 6,000 pounds, bearing a disability registration plate issued pursuant to Title 29-A, section 521 and owned by the person with the permanent disability. [2009, c. 342, §1 (NEW).]

The board may impose conditions on the variance granted pursuant to this subsection.

All medical records submitted to the board and any other documents submitted for the purpose of describing or verifying a person's disability are confidential.

For purposes of this subsection, "disability" has the same meaning as a physical or mental disability under Title 5, section 4553-A.

[ 2015, c. 152, §1 (AMD) .]

4-B. Set-back variance for single-family dwellings. A municipality may adopt an ordinance that permits the board to grant a set-back variance for a single-family dwelling. An ordinance adopted under this subsection may permit a variance from a set-back requirement only when strict application of the zoning ordinance to the petitioner and the petitioner's property would cause undue hardship. The term "undue hardship" as used in this subsection means:

A. The need for a variance is due to the unique circumstances of the property and not to the general conditions in the neighborhood; [1991, c. 659, §3 (NEW).]

B. The granting of a variance will not alter the essential character of the locality; [1991, c. 659, §3 (NEW).]

C. The hardship is not the result of action taken by the applicant or a prior owner; [1991, c. 659, §3 (NEW).]

D. The granting of the variance will not substantially reduce or impair the use of abutting property; and [1991, c. 659, §3 (NEW).]

E. That the granting of a variance is based upon demonstrated need, not convenience, and no other feasible alternative is available. [1991, c. 659, §3 (NEW).]

An ordinance adopted under this subsection is strictly limited to permitting a variance from a set-back requirement for a single-family dwelling that is the primary year-round residence of the petitioner. A variance under this subsection may not exceed 20% of a set-back requirement and may not be granted if the variance would cause the area of the dwelling to exceed the maximum permissible lot coverage. An ordinance may allow for a variance under this subsection to exceed 20% of a set-back requirement, except for minimum setbacks from a wetland or water body required within shoreland zones by rules adopted pursuant to Title 38, chapter 3, subchapter I, article 2-B, if the petitioner has obtained the written consent of an affected abutting landowner.

[ 1993, c. 627, §1 (AMD) .]

4-C. Variance from dimensional standards. A municipality may adopt an ordinance that permits the board to grant a variance from the dimensional standards of a zoning ordinance when strict application of the ordinance to the petitioner and the petitioner's property would cause a practical difficulty and when the following conditions exist:

A. The need for a variance is due to the unique circumstances of the property and not to the general condition of the neighborhood; [1997, c. 148, §2 (NEW).]

B. The granting of a variance will not produce an undesirable change in the character of the neighborhood and will not unreasonably detrimentally affect the use or market value of abutting properties; [1997, c. 148, §2 (NEW).]

C. The practical difficulty is not the result of action taken by the petitioner or a prior owner; [1997, c. 148, §2 (NEW).]

D. No other feasible alternative to a variance is available to the petitioner; [1997, c. 148, §2 (NEW).]

E. The granting of a variance will not unreasonably adversely affect the natural environment; and [1997, c. 148, §2 (NEW).]

F. The property is not located in whole or in part within shoreland areas as described in Title 38, section 435. [1997, c. 148, §2 (NEW).]

As used in this subsection, "dimensional standards" means and is limited to ordinance provisions relating to lot area, lot coverage, frontage and setback requirements.

As used in this subsection, "practical difficulty" means that the strict application of the ordinance to the property precludes the ability of the petitioner to pursue a use permitted in the zoning district in which the property is located and results in significant economic injury to the petitioner.

Under its home rule authority, a municipality may, in an ordinance adopted pursuant to this subsection, adopt additional limitations on the granting of a variance from the dimensional standards of a zoning ordinance. A zoning ordinance also may explicitly delegate to the municipal reviewing authority the ability to approve development proposals that do not meet the dimensional standards otherwise required, in order to promote cluster development, to accommodate lots with insufficient frontage or to provide for reduced setbacks for lots or buildings made nonconforming by municipal zoning. As long as the development falls within the parameters of such an ordinance, the approval is not considered the granting of a variance. This delegation of authority does not authorize the reduction of dimensional standards required under the mandatory shoreland zoning laws, Title 38, chapter 3, subchapter 1, article 2-B.

[ 2005, c. 244, §2 (AMD) .]

5. Variance recorded. If the board grants a variance under this section, a certificate indicating the name of the current property owner, identifying the property by reference to the last recorded deed in its chain of title and indicating the fact that a variance, including any conditions on the variance, has been granted and the date of the granting, shall be prepared in recordable form. This certificate must be recorded in the local registry of deeds within 90 days of the date of the final written approval of the variance or the variance is void. The variance is not valid until recorded as provided in this subsection. For the purpose of this subsection, the date of the final written approval shall be the date stated on the written approval.

[ 1989, c. 642, (AMD) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 642, (AMD). 1991, c. 47, §§1,2 (AMD). 1991, c. 659, §§1-3 (AMD). 1993, c. 627, §1 (AMD). 1995, c. 212, §1 (AMD). 1997, c. 148, §§1,2 (AMD). 2005, c. 244, §2 (AMD). 2009, c. 342, §1 (AMD). 2011, c. 655, Pt. JJ, §§24, 25 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2013, c. 186, §1 (AMD). 2015, c. 152, §1 (AMD).



30-A §4353-A. Code enforcement officer; authority for disability structures permits

Notwithstanding section 4353, a municipality by ordinance may authorize a code enforcement officer to issue a permit to an owner of a dwelling for the purpose of making a dwelling accessible to a person with a disability who resides in or regularly uses the dwelling. If the permit requires a variance, the permit is deemed to include that variance solely for the installation of equipment or the construction of structures necessary for access to or egress from the dwelling for the person with a disability. The code enforcement officer may impose conditions on the permit, including limiting the permit to the duration of the disability or to the time that the person with a disability lives in the dwelling. [2013, c. 186, §2 (NEW).]

All medical records submitted to the code enforcement officer and any other documents submitted for the purpose of describing or verifying a person's disability are confidential. [2015, c. 152, §2 (NEW).]

For the purposes of this section, the term "structures necessary for access to or egress from the dwelling" includes ramps and associated railings, walls or roof systems necessary for the safety or effectiveness of the ramps. [2013, c. 186, §2 (NEW).]

For the purposes of this section, "disability" has the same meaning as a physical or mental disability under Title 5, section 4553-A. [2013, c. 186, §2 (NEW).]

SECTION HISTORY

2013, c. 186, §2 (NEW). 2015, c. 152, §2 (AMD).



30-A §4354. Impact fees

A municipality may enact an ordinance under its home rule authority requiring the construction of off-site capital improvements or the payment of impact fees instead of the construction. Notwithstanding section 3442, subsection 2, an impact fee may be imposed that results in a developer or developers paying the entire cost of an infrastructure improvement. A municipality may impose an impact fee either before or after completing the infrastructure improvement. [1991, c. 722, §11 (AFF); 1991, c. 722, §8 (RPR).]

1. Construction or fees may be required. The requirements may include construction of capital improvements or impact fees instead of capital improvements including the expansion or replacement of existing infrastructure facilities and the construction of new infrastructure facilities.

A. For the purposes of this subsection, infrastructure facilities include, but are not limited to:

(1) Waste water collection and treatment facilities;

(2) Municipal water facilities;

(3) Solid waste facilities;

(4) Public safety equipment and facilities;

(5) Roads and traffic control devices;

(6) Parks and other open space or recreational areas; and

(7) School facilities. [1999, c. 776, §11 (AMD).]

[ 1999, c. 776, §11 (AMD) .]

2. Restrictions. Any ordinance that imposes or provides for the imposition of impact fees must meet the following requirements.

A. The amount of the fee must be reasonably related to the development's share of the cost of infrastructure improvements made necessary by the development or, if the improvements were constructed at municipal expense prior to the development, the fee must be reasonably related to the portion or percentage of the infrastructure used by the development. [1991, c. 18, §3 (AMD).]

B. Funds received from impact fees must be segregated from the municipality's general revenues. The municipality shall expend the funds solely for the purposes for which they were collected. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. The ordinance must establish a reasonable schedule under which the municipality is required to use the funds in a manner consistent with the capital investment component of the comprehensive plan. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

D. The ordinance must establish a mechanism by which the municipality shall refund impact fees, or that portion of impact fees, actually paid that exceed the municipality's actual costs or that were not expended according to the schedule under this subsection. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 562, §17 (AMD).]

E. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 562, §18 (RP).]

[ 1991, c. 18, §2 (AMD) .]

3. Deposit fees in trust fund. Municipalities that are part of a school administrative district or other single or multicommunity school district may deposit collected impact fees in a trust fund to be used to pay their proportionate share of anticipated school capital costs.

[ 2001, c. 38, §1 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 562, §§16-18 (AMD). 1991, c. 18, §§2,3 (AMD). 1991, c. 236, §2 (AMD). 1991, c. 722, §8 (AMD). 1991, c. 722, §11 (AFF). 1999, c. 776, §11 (AMD). 2001, c. 38, §1 (AMD).



30-A §4355. Application fees

Any application fee charged by a municipality for an application for any land use permit issued by the municipality may not exceed the reasonable cost of processing, review, regulation and supervision of the application by the municipality and its consultants and the administration of any requirement for a certificate of compliance with any permit conditions. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW).



30-A §4356. Moratoria

Any moratorium adopted by a municipality on the processing or issuance of development permits or licenses must meet the following requirements. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

1. Necessity. The moratorium must be needed:

A. To prevent a shortage or an overburden of public facilities that would otherwise occur during the effective period of the moratorium or that is reasonably foreseeable as a result of any proposed or anticipated development; or [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. Because the application of existing comprehensive plans, land use ordinances or regulations or other applicable laws, if any, is inadequate to prevent serious public harm from residential, commercial or industrial development in the affected geographic area. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Definite term. The moratorium must be of a definite term of not more than 180 days. The moratorium may be extended for additional 180-day periods if the municipality adopting the moratorium finds that:

A. The problem giving rise to the need for the moratorium still exists; and [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. Reasonable progress is being made to alleviate the problem giving rise to the need for the moratorium. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

3. Extension by selectmen. In municipalities where the municipal legislative body is the town meeting, the selectmen may extend the moratorium in compliance with subsection 2 after notice and hearing.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW).



30-A §4357. Community living arrangements (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1997, c. 442, §1 (RP).



30-A §4357-A. Community living arrangements

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Community living arrangement" means a housing facility for 8 or fewer persons with disabilities that is approved, authorized, certified or licensed by the State. A community living arrangement may include a group home, foster home or intermediate care facility. [1997, c. 442, §2 (NEW).]

B. "Disability" has the same meaning as the term "handicap" in the federal Fair Housing Act, 42 United States Code, Section 3602. [1997, c. 442, §2 (NEW).]

[ 1997, c. 442, §2 (NEW) .]

2. Single-family use. In order to implement the policy of this State that persons with disabilities are not excluded by municipal zoning ordinances from the benefits of normal residential surroundings, a community living arrangement is deemed a single-family use of property for the purposes of zoning.

[ 1997, c. 442, §2 (NEW) .]

SECTION HISTORY

1997, c. 442, §2 (NEW).



30-A §4358. Regulation of manufactured housing

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Manufactured housing" means a structural unit or units designed for occupancy and constructed in a manufacturing facility and transported, by the use of its own chassis or an independent chassis, to a building site. The term includes any type of building that is constructed at a manufacturing facility and transported to a building site where it is used for housing and may be purchased or sold by a dealer in the interim. For purposes of this section, 2 types of manufactured housing are included. Those 2 types are:

(1) Those units constructed after June 15, 1976, commonly called "newer mobile homes," that the manufacturer certifies are constructed in compliance with the United States Department of Housing and Urban Development standards, meaning structures transportable in one or more sections, that in the traveling mode are 14 body feet or more in width and are 750 or more square feet, and that are built on a permanent chassis and designed to be used as dwellings, with or without permanent foundations, when connected to the required utilities including the plumbing, heating, air conditioning or electrical systems contained in the unit.

(a) This term also includes any structure that meets all the requirements of this subparagraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the Secretary of the United States Department of Housing and Urban Development and complies with the standards established under the National Manufactured Housing Construction and Safety Standards Act of 1974, United States Code, Title 42, Section 5401, et seq.; and

(2) Those units commonly called "modular homes" that the manufacturer certifies are constructed in compliance with Title 10, chapter 951, and rules adopted under that chapter, meaning structures, transportable in one or more sections, that are not constructed on a permanent chassis and are designed to be used as dwellings on foundations when connected to required utilities, including the plumbing, heating, air-conditioning or electrical systems contained in the unit. [1995, c. 625, Pt. A, §35 (AMD).]

B. "Mobile home park" means a parcel of land under unified ownership approved by the municipality for the placement of 3 or more manufactured homes. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 506, §1 (AMD).]

B-1. "Mobile home park lot" means the area of land on which an individual home is situated within a mobile home park and which is reserved for use by the occupants of that home. A municipality may require a lot to be designated on a mobile home park plan. [1989, c. 506, §2 (NEW).]

C. "Mobile home subdivision or development" means a parcel of land approved by the municipal reviewing authority under subchapter IV for the placement of manufactured houses on individually owned lots. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

D. "Permanent foundation" means:

(1) For "newer mobile homes," as defined in paragraph A, subparagraph (1), a foundation that conforms to the installation standards established by the Manufactured Housing Board; or

(2) For "modular homes," as defined in paragraph A, subparagraph (2), a foundation that conforms to the municipal building code or, in the absence of a municipal building code, a foundation that conforms to the Building Officials and Code Administrators National Code (1990). [1993, c. 487, §1 (RPR).]

E. "Pitched, shingled roof" means a roof with a pitch of 2 or more vertical units for every 12 horizontal units of measurement and which is covered with asphalt or fiberglass composition shingles or other materials, but specifically excludes corrugated metal roofing material. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 1995, c. 625, Pt. A, §35 (AMD) .]

2. Location of manufactured housing. Municipalities shall permit manufactured housing to be placed or erected on individual house lots in a number of locations on undeveloped lots where single-family dwellings are allowed, subject to the same requirements as single-family dwellings, except as otherwise provided in this section.

A. For the locations required by this section, municipal ordinances may not require that manufactured housing on individual lots be greater than 14 feet in width, although municipalities may establish design criteria, including, but not limited to, a pitched, shingled roof; a permanent foundation; and exterior siding that is residential in appearance, provided that:

(1) The requirements do not have the effect of circumventing the purposes of this section; and

(2) The design requirements may not be used to prevent the relocation of any manufactured housing, regardless of its date of manufacture, that is legally sited within the municipality as of August 4, 1988. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. Providing one or more zones or locations where mobile home parks or mobile home subdivisions or developments are allowed does not constitute compliance with this section. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. This section does not prohibit municipalities from establishing controls on manufactured housing which are less restrictive than are permitted by this section. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

D. Municipalities may not prohibit manufactured housing, regardless of its date of manufacture, solely on the basis of a date of manufacture before June 14, 1976, or the failure of a unit to have been manufactured in accordance with the National Manufactured Housing Construction and Safety Standards Act of 1974, United States Code, Title 42, Chapter 70. Municipalities may apply the design standards permitted by this section to all manufactured housing, regardless of its date of manufacture, and may apply reasonable safety standards to manufactured housing built before June 15, 1976, or not built in accordance with the National Manufactured Housing Construction and Safety Standards Act of 1974, United States Code, Title 42, Chapter 70. [RR 1993, c. 1, §75 (COR).]

E. Notwithstanding any other provision of law, any modular home that meets construction standards for state-certified manufactured homes adopted pursuant to Title 10, section 9042 must be allowed in all zones where other single-family homes are allowed. [1995, c. 199, §1 (AMD).]

[ 1995, c. 199, §1 (AMD) .]

3. Regulation of mobile home parks. This subsection governs a municipality's regulation of mobile home parks.

A. Except as required under Title 38, or an ordinance adopted pursuant to Title 38, a municipality shall not require:

(1) The size of any mobile home park lot served by a public sewer system to be larger than the smaller of:

(a) Six thousand five hundred square feet; or

(b) The area of the smallest residential lot permitted in the municipality;

(2) The size of any mobile home park lot with on-site subsurface waste water disposal to be larger than 20,000 square feet; or

(3) The size of any mobile home park lot served by a central on-site subsurface waste water disposal system approved by the Department of Health and Human Services to be larger than 12,000 square feet, provided that a municipality may require that the overall density of the mobile home park be no more than one home for every 20,000 square feet. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 506, §3 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

B. A municipality shall not require the overall area of a mobile home park to be greater than the combined area of its mobile home park lots plus:

(1) The area required for road rights-of-way;

(2) The area required for buffer strips, if any; and

(3) For mobile home parks served by a public sewer, an additional area for open space, storage or recreation, as those terms are defined by local ordinances applicable to all residential developments. A municipality shall not require this additional area to be greater than 10% of the combined area of the individual lots within a mobile home park; and

(4) The area of any setbacks required under Title 38 or an ordinance adopted pursuant to Title 38. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 506, §3 (RPR).]

C. Except as required under Title 38 or an ordinance adopted pursuant to Title 38, a municipality shall not require setbacks that have the effect of requiring lots larger than those permitted under paragraph A. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 506, §3 (RPR).]

D. Notwithstanding paragraph C, a municipality may require that mobile homes on lots adjacent to a public road be set back from the public road according to requirements applicable to other residential developments. [RR 1993, c. 1, §76 (COR).]

E. A municipality shall not require road frontage on individual lots within a mobile home park that has the effect of requiring a manufactured home on the lot to be placed parallel to an adjacent private or public roadway. [1989, c. 506, §3 (NEW).]

F. Except as provided by paragraph G, municipal road standards shall not apply to private roads within a mobile home park unless the developer intends to offer the roads to the municipality for acceptance as town ways. [1989, c. 506, §3 (NEW).]

G. A municipality may require by ordinance or rule that privately owned roads within a mobile home park:

(1) Be built according to acceptable engineering standards and with a professional engineer's seal as required by the Manufactured Housing Board;

(2) Have a right-of-way up to 23 feet in width, 20 feet of which the municipality may require to be paved; and

(3) Conform to reasonable safety standards applicable to intersections with public ways adjacent to the mobile home park. [1989, c. 506, §3 (NEW).]

H. The Manufactured Housing Board shall develop standards for construction of roads within a mobile home park no later than January 1, 1990. The board shall submit these standards to the joint standing committee of the Legislature having jurisdiction over legal affairs matters for that committee's review. [1989, c. 506, §3 (NEW).]

I. A municipality may require buffer strips, not to exceed 50 feet, including individual lot setbacks, along any mobile home park boundary which abuts land used for residential use if the per-acre density of homes within the mobile home park is at least 2 times greater than:

(1) The density of residential development on immediately adjacent parcels of land; or

(2) If the immediately adjacent parcels of land are undeveloped, the maximum net residential density permitted by applicable municipal ordinances or state law.

No structures, streets or utilities may be placed in the buffer strip, except that utilities may cross a buffer strip to provide services to a mobile home park. Municipalities may impose reasonable natural screening requirements within the first 25 feet of the buffer strip as measured from the exterior boundaries of the mobile home park if the requirements are no greater than those for other residential developments. [1989, c. 506, §3 (NEW).]

J. A municipality shall not require electrical utilities and telephone lines to be located underground within a mobile home park. A municipality shall allow a developer to install utilities anywhere within the mobile home park. [1989, c. 506, §3 (NEW).]

K. Except as required under Title 38, or an ordinance adopted pursuant to Title 38, a municipality may not enact or enforce land use regulations or ordinances, including, but not limited to, subdivision regulations or ordinances, which limit the number of lots in a mobile home park, which circumvent the intent of this section or which conflict with the provisions of this section. [1989, c. 506, §3 (NEW).]

L. Notwithstanding any provision in this subsection, a person developing or expanding a mobile home park has the burden of proving that development will not pollute a public water supply or aquifer or violate any state law relating to land development, subdivision or use. [1989, c. 506, §3 (NEW).]

M. A municipality shall permit mobile home parks to expand and to be developed in a number of environmentally suitable locations in the municipality with reasonable consideration being given to permit existing mobile home parks to expand in their existing locations. A municipality may not select a location for a mobile home park development which is not reasonably suitable because of:

(1) Prior lot division;

(2) Locational setting within the municipality;

(3) Natural features; or

(4) Other similar factors.

This paragraph is effective January 1, 1990. [1989, c. 506, §3 (NEW).]

[ RR 1993, c. 1, §76 (COR); 2003, c. 689, Pt. B, §6 (REV) .]

4. Certification of payment of sales tax. No municipality may allow the construction or location of any new manufactured housing within the municipality by any person other than a dealer licensed by the State with a sales tax certificate, without:

A. A bill of sale indicating the name, address, dealer registration number and sales tax certificate number of the person who sold or provided the manufactured housing to the buyer locating the housing in the municipality; or [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. If no such bill of sale is presented, evidence of certification of payment of the sales tax in accordance with Title 36, section 1760, subsection 40, and Title 36, section 1952-B. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

In municipalities which require any type of permit for manufactured housing, the permit is deemed to be not approved or valid until payment of the sales tax has been certified.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 506, §§1-3 (AMD). RR 1993, c. 1, §§75,76 (COR). 1993, c. 299, §1 (AMD). 1993, c. 487, §1 (AMD). 1995, c. 199, §1 (AMD). 1995, c. 625, §A35 (AMD). 2003, c. 689, §B6 (REV).



30-A §4358-A. Source water protection area

A municipality must notify a public drinking water supplier if a proposed land use project: [1999, c. 761, §10 (NEW).]

1. Source water protection area. Is within its source water protection area; and

[ 1999, c. 761, §10 (NEW) .]

2. Reviewed; abutters notified. Is reviewed by a municipal reviewing authority and, as part of that review, the municipality notifies abutters.

[ 1999, c. 761, §10 (NEW) .]

Notice may be sent by regular mail and with the same advance notice requirements afforded abutters. [1999, c. 761, §10 (NEW).]

SECTION HISTORY

1999, c. 761, §10 (NEW).



30-A §4359. State policy relating to municipal commercial landfill facilities moratoria

It is the policy of this State, with respect to commercial landfill facilities: [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

1. State and municipal control. To affirm the importance of state and municipal control over the establishment of new commercial landfill facilities and over the substantial expansion of existing commercial landfill facilities; and

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Recognition of home rule authority. To recognize that any municipality may, under its home rule authority, enact a moratorium on the issuance or processing of any municipal permit for a new commercial landfill facility or the substantial expansion of a commercial landfill facility, as defined by Title 38, section 1303, subsection 11-B.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW).



30-A §4360. Rate of growth ordinances

1. Ordinance review and update. A municipality that enacts a rate of growth ordinance shall review and update the ordinance at least every 3 years to determine whether the rate of growth ordinance is still necessary and how the rate of growth ordinance may be adjusted to meet current conditions.

[ 2003, c. 127, §1 (NEW) .]

2. Differential ordinances. A municipality may enact rate of growth ordinances that set different limits on the number of building or development permits that are permitted in designated rural areas and designated growth areas.

[ 2003, c. 127, §1 (NEW) .]

3. Ordinance requirements. A municipality may adopt a rate of growth ordinance only if:

A. The ordinance is consistent with section 4314, subsection 3; [2005, c. 597, §3 (NEW); 2005, c. 597, §4 (AFF).]

B. The ordinance sets the number of building or development permits for new residential dwellings, not including permits for affordable housing, at 105% or more of the mean number of permits issued for new residential dwellings within the municipality during the 10 years immediately prior to the year in which the number is calculated. The mean is determined by adding together the total number of permits issued, excluding permits issued for affordable housing, for new residential dwellings for each year in the prior 10 years and then dividing by 10; [2007, c. 155, §1 (AMD); 2007, c. 466, Pt. B, §20,21 (AFF).]

C. In addition to the permits established pursuant to paragraph B, the ordinance sets the number of building or development permits for affordable housing at no less than 10% of the number of permits set in the ordinance pursuant to paragraph B; and [2005, c. 597, §3 (NEW); 2005, c. 597, §4 (AFF).]

D. The number of building or development permits for new residential dwellings allowed under the ordinance is recalculated every 3 years. [2007, c. 77, §2 (AMD).]

[ 2007, c. 77, §2 (AMD); 2007, c. 155, §1 (AMD); 2007, c. 466, Pt. B, §20,21 (AFF) .]

SECTION HISTORY

2001, c. 591, §1 (NEW). 2003, c. 127, §1 (RPR). 2005, c. 597, §3 (AMD). 2005, c. 597, §4 (AFF). 2007, c. 77, §§1, 2 (AMD). 2007, c. 155, §1 (AMD). 2007, c. 466, Pt. B, §20,21 (AFF).



30-A §4361. Coordination of state and municipal decision making; renewable ocean energy projects

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Coastal area" has the same meaning as in Title 38, section 1802, subsection 1. [2009, c. 615, Pt. G, §2 (NEW).]

B. "Renewable ocean energy project" has the same meaning as in Title 12, section 1862, subsection 1, paragraph F-1. [2009, c. 615, Pt. G, §2 (NEW).]

C. "Submerged lands" has the same meaning as in Title 12, section 1801, subsection 9. [2009, c. 615, Pt. G, §2 (NEW).]

[ 2009, c. 615, Pt. G, §2 (NEW) .]

2. Location of renewable ocean energy projects. A municipality may not enact or enforce a land use ordinance that prohibits siting of renewable ocean energy projects, including but not limited to their associated facilities, within the municipality. Nothing in this section is intended to authorize a municipality to enact or enforce a land use ordinance as applied to submerged lands.

[ 2009, c. 615, Pt. G, §2 (NEW) .]

3. Boundaries; rebuttable presumption. A municipality may not enact or enforce any land use standard or other requirement regarding a renewable ocean energy project unless the project or part of the project over which the municipality asserts approval authority is located within its boundaries, as established in its legislative charter, prior to the effective date of this subsection. In any proceeding regarding the location of a municipality's boundaries for purposes of this section, there is a rebuttable presumption that the boundaries of a municipality in the coastal area do not extend below the mean low-water line on waters subject to tidal influence.

[ 2009, c. 615, Pt. G, §2 (NEW) .]

SECTION HISTORY

2009, c. 615, Pt. G, §2 (NEW).






Subchapter 3-A: INFORMED GROWTH ACT

30-A §4365. Short title

This subchapter may be known and cited as "the Informed Growth Act." [2007, c. 347, §1 (NEW).]

SECTION HISTORY

2007, c. 347, §1 (NEW).



30-A §4365-A. Municipal opt-in

The provisions of this subchapter do not apply to a municipality unless the municipality has adopted an ordinance that specifically adopts by reference the provisions of this subchapter. Nothing in this subchapter limits the home rule authority of municipalities to adopt ordinances on the same subject matter as this subchapter. [2011, c. 89, §1 (NEW).]

SECTION HISTORY

2011, c. 89, §1 (NEW).



30-A §4366. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 347, §1 (NEW).]

1. Comprehensive economic impact area. "Comprehensive economic impact area" means the geographic area affected by a proposed large-scale retail development. This area includes the municipality and abutting municipalities.

[ 2007, c. 347, §1 (NEW) .]

2. Comprehensive economic impact study. "Comprehensive economic impact study" means a municipal study that estimates the effects of a large-scale retail development on the local economy, downtown and community pursuant to section 4367, subsection 4.

[ 2007, c. 347, §1 (NEW) .]

3. Downtown. "Downtown" means the central business district of a community that serves as the center for socioeconomic interaction in the community and is characterized by a cohesive core of commercial and mixed-use buildings, often interspersed with civic, religious and residential buildings and public spaces, typically arranged along a main street and intersecting side streets, walkable and served by public infrastructure.

[ 2007, c. 347, §1 (NEW) .]

4. Gross floor area. "Gross floor area" means the aggregate of the areas of each floor of a building or structure, including accessory structures, measured between the exterior faces of the exterior walls or limits of the building or structure at the level of each floor.

[ 2007, c. 347, §1 (NEW) .]

5. Land use permit. "Land use permit" means a municipal permit or approval required by a municipal land ordinance, site plan ordinance, subdivision ordinance, zoning ordinance or building permit ordinance or by the state subdivision law pursuant to subchapter 4.

[ 2007, c. 347, §1 (NEW) .]

6. Large-scale retail development. "Large-scale retail development" means any retail business establishment having a gross floor area of 75,000 square feet or more in one or more buildings at the same location, and any expansion of an existing building or buildings that results in a retail business establishment's having a gross floor area of 75,000 square feet or more in one or more buildings except when the expansion of an existing retail business establishment is less than 20,000 square feet. Other retail business establishments on the same site as the large-scale retail business establishment are not included in this definition unless they share a common check stand, management, controlling ownership or storage areas.

[ 2009, c. 549, §1 (AMD) .]

7. Municipal reviewing authority. "Municipal reviewing authority" means the municipal planning board, agency or office or, if none, the municipal officers.

[ 2007, c. 347, §1 (NEW) .]

8. Office.

[ 2011, c. 89, §2 (RP) .]

9. Retail business establishment. "Retail business establishment" means a business engaged in the sale of goods to the ultimate consumer for direct use or consumption.

[ 2007, c. 347, §1 (NEW) .]

10. Undue adverse impact. "Undue adverse impact" means that, within the comprehensive economic impact area, the estimated overall negative effects on the factors listed for consideration in section 4367, subsection 4 outweigh the estimated overall positive effects on those factors.

[ 2011, c. 89, §3 (AMD) .]

SECTION HISTORY

2007, c. 347, §1 (NEW). 2009, c. 549, §1 (AMD). 2011, c. 89, §§2, 3 (AMD).



30-A §4367. Preparation of comprehensive economic impact study

As part of its review of a land use permit application for a large-scale retail development, a municipal reviewing authority shall require the preparation of a comprehensive economic impact study. [2007, c. 347, §1 (NEW).]

1. Qualified preparer. A comprehensive economic impact study must be prepared by a person, other than the applicant for a large-scale retail development, qualified by education, training and experience to prepare such a study.

[ 2011, c. 89, §4 (AMD) .]

2. Selection of preparer. The selection of the preparer must be mutually agreed upon by the municipal reviewing authority and the applicant. If no mutual agreement is reached within 15 days, the municipal reviewing authority shall select the preparer. The preparer must be qualified in accordance with subsection 1.

[ 2007, c. 347, §1 (NEW) .]

3. Payment. The applicant for the permit shall pay a fee to the municipality. The municipality shall establish the amount of the fee. The development application is not complete for processing until the fee has been paid.

The municipality shall use the fee to cover the municipality's projected costs of the comprehensive economic impact study contract, notice of the public hearing and related municipal staff support. The municipality's contract for the study must be defined and priced to ensure that the fee will be sufficient to cover both the costs of the study and the costs listed in this subsection. Any unexpended funds from the fee must be returned to the applicant.

[ 2011, c. 89, §5 (AMD) .]

4. Comprehensive economic impact study. The comprehensive economic impact study must be completed within 4 months of the filing of the application and must be made available to the municipal reviewing authority, the applicant and the public. It must estimate the effects of the large-scale retail development as set out in this subsection.

A. The municipality may require that the comprehensive economic impact study, using existing studies and data and through the collection and analysis of new data, identify the economic effects of the large-scale retail development on existing retail operations; supply and demand for retail space; number and location of existing retail establishments where there is overlap of goods and services offered; employment, including projected net job creation and loss; retail wages and benefits; captured share of existing retail sales; sales revenue retained and reinvested in the comprehensive economic impact area; municipal revenues generated; municipal capital, service and maintenance costs caused by the development's construction and operation, including costs of roads and police, fire, rescue and sewer services; the amount of public subsidies, including tax increment financing; and public water utility, sewage disposal and solid waste disposal capacity. [2011, c. 89, §6 (AMD).]

B. The comprehensive economic impact study must identify, to the extent that there are available for reference, existing studies and data, the general environmental effects on those factors enumerated in section 4404, regardless of whether the project is a subdivision, and in Title 38, sections 480-D and 484, regardless of the acreage of the project site. [2007, c. 347, §1 (NEW).]

[ 2011, c. 89, §6 (AMD) .]

SECTION HISTORY

2007, c. 347, §1 (NEW). 2011, c. 89, §§4-6 (AMD).



30-A §4368. Public hearing

1. Public participation required. The municipal reviewing authority shall provide the public with an adequate opportunity to be heard prior to the approval of a permit for a large-scale retail development.

[ 2007, c. 347, §1 (NEW) .]

2. Notice. Notice of the public hearing on the land use permit application must state that the comprehensive economic impact study will be presented at the hearing and that the municipal reviewing authority will take testimony on the comprehensive impact of the proposed large-scale retail development, and the notice must include the name of any potential retailer, a map of the development location and a map of the comprehensive economic impact area. The municipality shall also provide notice by regular mail to municipal officers of abutting municipalities and to all property owners within 1,000 feet of the proposed development.

[ 2007, c. 347, §1 (NEW) .]

3. Public disclosure of the applicant. If the applicant for a large-scale retail development is not the potential retailer, the applicant shall disclose in its application and at the public hearing the name of the potential retailer, including its commonly used retail name.

[ 2007, c. 347, §1 (NEW) .]

SECTION HISTORY

2007, c. 347, §1 (NEW).



30-A §4369. Land use permit approval

The municipal reviewing authority shall evaluate the impacts of the proposed large-scale retail development based on the comprehensive economic impact study; other materials submitted to the municipal reviewing authority by any person, including the applicant, state agencies, nonprofit organizations and members of the public; and testimony received during the public hearing under section 4368 to issue a finding of undue adverse impact or no undue adverse impact. The municipal reviewing authority may issue a land use permit for a large-scale retail development only if it determines that there is likely to be no undue adverse impact. [2007, c. 347, §1 (NEW).]

Nothing in this Act may preclude a municipality from adopting an ordinance to authorize additional studies and criteria regarding the effects of a proposed large-scale retail development. The requirements of this Act are in addition to all other required federal, state and local land use permit processes that pertain to a proposed large-scale retail development. [2007, c. 347, §1 (NEW).]

SECTION HISTORY

2007, c. 347, §1 (NEW).



30-A §4370. Appeal

The provisions of this subchapter granting persons, municipalities, the State and other entities the opportunity to provide input on a municipal land use permit or approval do not, and may not be interpreted to, authorize persons or entities who would not, absent the provisions of this subchapter, have an interest in or otherwise have standing to appeal a municipal action on the permit or approval. [2007, c. 347, §1 (NEW).]

SECTION HISTORY

2007, c. 347, §1 (NEW).



30-A §4371. Exemption (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 347, §1 (NEW). 2009, c. 260, §1 (RPR). 2011, c. 89, §7 (RP).



30-A §4372. Existing structure

This subchapter does not apply to a retail business establishment proposing to occupy an existing building in which the most recent occupant was a large-scale retail development as long as no increase greater than 20,000 square feet in gross floor area is proposed. [2009, c. 549, §2 (NEW).]

SECTION HISTORY

2009, c. 549, §2 (NEW).






Subchapter 4: SUBDIVISIONS

30-A §4401. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

1. Densely developed area. "Densely developed area" means any commercial, industrial or compact residential area of 10 or more acres with an existing density of at least one principal structure per 2 acres.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Dwelling unit. "Dwelling unit" means any part of a structure which, through sale or lease, is intended for human habitation, including single-family and multifamily housing, condominiums, apartments and time-share units.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2-A. Freshwater wetland. "Freshwater wetland" means freshwater swamps, marshes, bogs and similar areas which are:

A. Inundated or saturated by surface or ground water at a frequency and for a duration sufficient to support, and which under normal circumstances do support, a prevalence of wetland vegetation typically adapted for life in saturated soils; and [1989, c. 404, §1 (NEW).]

B. Not considered part of a great pond, coastal wetland, river, stream or brook. [1989, c. 404, §1 (NEW).]

These areas may contain small stream channels or inclusions of land that do not conform to the criteria of this subsection.

[ 1989, c. 404, §1 (NEW) .]

2-B. Farmland. "Farmland" means a parcel consisting of 5 or more acres of land that is:

A. Classified as prime farmland, unique farmland or farmland of statewide or local importance by the Natural Resources Conservation Service within the United States Department of Agriculture; or [2009, c. 356, Pt. C, §1 (NEW).]

B. Used for the production of agricultural products as defined in Title 7, section 152, subsection 2. [2009, c. 356, Pt. C, §1 (NEW).]

[ 2009, c. 356, Pt. C, §1 (NEW) .]

3. Principal structure. "Principal structure" means any building or structure in which the main use of the premises takes place.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 497, §1 (RPR) .]

4. Subdivision. "Subdivision" means the division of a tract or parcel of land into 3 or more lots within any 5-year period that begins on or after September 23, 1971. This definition applies whether the division is accomplished by sale, lease, development, buildings or otherwise. The term "subdivision" also includes the division of a new structure or structures on a tract or parcel of land into 3 or more dwelling units within a 5-year period, the construction or placement of 3 or more dwelling units on a single tract or parcel of land and the division of an existing structure or structures previously used for commercial or industrial use into 3 or more dwelling units within a 5-year period.

A. In determining whether a tract or parcel of land is divided into 3 or more lots, the first dividing of the tract or parcel is considered to create the first 2 lots and the next dividing of either of these first 2 lots, by whomever accomplished, is considered to create a 3rd lot, unless:

(1) Both dividings are accomplished by a subdivider who has retained one of the lots for the subdivider's own use as a single-family residence that has been the subdivider's principal residence for a period of at least 5 years immediately preceding the 2nd division; or

(2) The division of the tract or parcel is otherwise exempt under this subchapter. [2001, c. 359, §1 (AMD).]

B. The dividing of a tract or parcel of land and the lot or lots so made, which dividing or lots when made are not subject to this subchapter, do not become subject to this subchapter by the subsequent dividing of that tract or parcel of land or any portion of that tract or parcel. The municipal reviewing authority shall consider the existence of the previously created lot or lots in reviewing a proposed subdivision created by a subsequent dividing. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. A lot of 40 or more acres must be counted as a lot, except:

(2) When a municipality has, by ordinance, or the municipal reviewing authority has, by regulation, elected not to count lots of 40 or more acres as lots for the purposes of this subchapter when the parcel of land being divided is located entirely outside any shoreland area as defined in Title 38, section 435 or a municipality's shoreland zoning ordinance. [2001, c. 651, §1 (AMD).]

D. [2001, c. 359, §2 (RP).]

D-1. A division accomplished by devise does not create a lot or lots for the purposes of this definition, unless the intent of the transferor is to avoid the objectives of this subchapter. [2001, c. 359, §3 (NEW).]

D-2. A division accomplished by condemnation does not create a lot or lots for the purposes of this definition, unless the intent of the transferor is to avoid the objectives of this subchapter. [2001, c. 359, §3 (NEW).]

D-3. A division accomplished by order of court does not create a lot or lots for the purposes of this definition, unless the intent of the transferor is to avoid the objectives of this subchapter. [2001, c. 359, §3 (NEW).]

D-4. A division accomplished by gift to a person related to the donor of an interest in property held by the donor for a continuous period of 5 years prior to the division by gift does not create a lot or lots for the purposes of this definition, unless the intent of the transferor is to avoid the objectives of this subchapter. If the real estate exempt under this paragraph is transferred within 5 years to another person not related to the donor of the exempt real estate as provided in this paragraph, then the previously exempt division creates a lot or lots for the purposes of this subsection. "Person related to the donor" means a spouse, parent, grandparent, brother, sister, child or grandchild related by blood, marriage or adoption. A gift under this paragraph can not be given for consideration that is more than 1/2 the assessed value of the real estate. [2001, c. 359, §3 (NEW).]

D-5. A division accomplished by a gift to a municipality if that municipality accepts the gift does not create a lot or lots for the purposes of this definition, unless the intent of the transferor is to avoid the objectives of this subchapter. [2001, c. 359, §3 (NEW).]

D-6. A division accomplished by the transfer of any interest in land to the owners of land abutting that land does not create a lot or lots for the purposes of this definition, unless the intent of the transferor is to avoid the objectives of this subchapter. If the real estate exempt under this paragraph is transferred within 5 years to another person without all of the merged land, then the previously exempt division creates a lot or lots for the purposes of this subsection. [2013, c. 126, §1 (AMD).]

E. The division of a tract or parcel of land into 3 or more lots and upon each of which lots permanent dwelling structures legally existed before September 23, 1971 is not a subdivision. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

F. In determining the number of dwelling units in a structure, the provisions of this subsection regarding the determination of the number of lots apply, including exemptions from the definition of a subdivision of land. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

G. Notwithstanding the provisions of this subsection, leased dwelling units are not subject to subdivision review if the municipal reviewing authority has determined that the units are otherwise subject to municipal review at least as stringent as that required under this subchapter. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 497, §2 (AMD).]

H. [2001, c. 651, §2 (RP).]

H-1. This subchapter may not be construed to prevent a municipality from enacting an ordinance under its home rule authority that:

(1) Expands the definition of "subdivision" to include the division of a structure for commercial or industrial use; or

(2) Otherwise regulates land use activities.

A municipality may not enact an ordinance that expands the definition of "subdivision" except as provided in this subchapter. A municipality that has a definition of "subdivision" that conflicts with the requirements of this subsection at the time this paragraph takes effect shall comply with this subsection no later than January 1, 2006. Such a municipality must file its conflicting definition at the county registry of deeds by June 30, 2003 for the definition to remain valid for the grace period ending January 1, 2006. A filing required under this paragraph must be collected and indexed in a separate book in the registry of deeds for the county in which the municipality is located. [2001, c. 651, §3 (NEW).]

I. The grant of a bona fide security interest in an entire lot that has been exempted from the definition of subdivision under paragraphs D-1 to D-6, or subsequent transfer of that entire lot by the original holder of the security interest or that person's successor in interest, does not create a lot for the purposes of this definition, unless the intent of the transferor is to avoid the objectives of this subchapter. [2001, c. 359, §5 (AMD).]

[ 2013, c. 126, §1 (AMD) .]

5. New structure or structures. "New structure or structures" includes any structure for which construction begins on or after September 23, 1988. The area included in the expansion of an existing structure is deemed to be a new structure for the purposes of this subchapter.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

6. Tract or parcel of land. "Tract or parcel of land" means all contiguous land in the same ownership, except that lands located on opposite sides of a public or private road are considered each a separate tract or parcel of land unless the road was established by the owner of land on both sides of the road after September 22, 1971.

[ 2007, c. 49, §1 (AMD) .]

7. Outstanding river segments. In accordance with Title 12, section 402, "outstanding river segments" means:

A. The Aroostook River from the Canadian border to the Masardis and T.10, R.6, W.E.L.S. town line, excluding the segment in T.9, R.5, W.E.L.S.; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. The Carrabassett River from the Kennebec River to the Carrabassett Valley and Mt. Abram Township town line; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. The Crooked River from its inlet into Sebago Lake to the Waterford and Albany Township town line; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

D. The Damariscotta River from the Route 1 bridge in Damariscotta to the dam at Damariscotta Mills; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

E. The Dennys River from the Route 1 bridge to the outlet of Meddybemps Lake, excluding the western shore in Edmunds Township and No. 14 Plantation; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

F. The East Machias River, including the Maine River, from 1/4 of a mile above the Route 1 bridge to the East Machias and T.18, E.D., B.P.P. town line, from the T.19, E.D., B.P.P. and Wesley town line to the outlet of Crawford Lake, and from the No. 21 Plantation and Alexander town line to the outlet of Pocomoonshine Lake, excluding Hadley Lake, Lower Mud Pond and Upper Mud Pond; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

G. The Fish River from the bridge at Fort Kent Mills to the Fort Kent and Wallagrass Plantation town line, from the T.16, R.6, W.E.L.S. and Eagle Lake town line to the Eagle Lake and Winterville Plantation town line, and from the T.14, R.6, W.E.L.S. and Portage Lake town line to the Portage Lake and T.13, R.7, W.E.L.S. town line, excluding Portage Lake; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

H. The Kennebago River from its inlet into Cupsuptic Lake to the Rangeley and Lower Cupsuptic Township town line; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

I. The Kennebec River from Thorns Head Narrows in North Bath to the Edwards Dam in Augusta, excluding Perkins Township, and from the Route 148 bridge in Madison to the Caratunk and The Forks Plantation town line, excluding the western shore in Concord Township, Pleasant Ridge Plantation and Carrying Place Township and excluding Wyman Lake; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

J. The Machias River from the Route 1 bridge to the Northfield and T.19, M.D., B.P.P. town line; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

K. The Mattawamkeag River from the Penobscot River to the Mattawamkeag and Kingman Township town line, and from the Reed Plantation and Bancroft town line to the East Branch in Haynesville; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

L. The Narraguagus River from the ice dam above the railroad bridge in Cherryfield to the Beddington and Devereaux Township town lines, excluding Beddington Lake; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

M. The Penobscot River, including the Eastern Channel, from Sandy Point in Stockton Springs to the Veazie Dam and its tributary the East Branch of the Penobscot from the Penobscot River to the East Millinocket and Grindstone Township town line; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

N. The Piscataquis River from the Penobscot River to the Monson and Blanchard Plantation town line; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

O. The Pleasant River from the bridge in Addison to the Columbia and T.18, M.D., B.P.P. town line, and from the T.24, M.D., B.P.P. and Beddington town line to the outlet of Pleasant River Lake; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

P. The Rapid River from the Magalloway Plantation and Upton town line to the outlet of Pond in the River; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

Q. The Saco River from the Little Ossipee River to the New Hampshire border; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

R. The St. Croix River from the Route 1 bridge in Calais to the Calais and Baring Plantation town line, from the Baring Plantation and Baileyville town line to the Baileyville and Fowler Township town line, and from the Lambert Lake Township and Vanceboro town line to the outlet of Spednik Lake, excluding Woodland Lake and Grand Falls Flowage; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

S. The St. George River from the Route 1 bridge in Thomaston to the outlet of Lake St. George in Liberty, excluding White Oak Pond, Seven Tree Pond, Round Pond, Sennebec Pond, Trues Pond, Stevens Pond and Little Pond; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

T. The St. John River from the Van Buren and Hamlin Plantation town line to the Fort Kent and St. John Plantation town line, and from the St. John Plantation and St. Francis town line to the Allagash and St. Francis town line; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

U. The Sandy River from the Kennebec River to the Madrid and Township E town line; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

V. The Sheepscot River from the railroad bridge in Wiscasset to the Halldale Road in Montville, excluding Long Pond and Sheepscot Pond, including its tributary the West Branch of the Sheepscot from its confluence with the Sheepscot River in Whitefield to the outlet of Branch Pond in China; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

W. The West Branch of the Pleasant River from the East Branch in Brownville to the Brownville and Williamsburg Township town line; and [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 497, §3 (AMD).]

X. The West Branch of the Union River from the Route 181 bridge in Mariaville to the outlet of Great Pond in the Town of Great Pond. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 497, §3 (AMD).]

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 497, §3 (AMD) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 326, §1 (AMD). 1989, c. 404, §1 (AMD). 1989, c. 497, §§1-3 (AMD). 1989, c. 772, §2 (AMD). 1991, c. 500, §§1,2 (AMD). 2001, c. 359, §§1-5 (AMD). 2001, c. 359, §8 (AFF). 2001, c. 523, §§1,2 (AFF). 2001, c. 651, §§1-3 (AMD). 2007, c. 49, §1 (AMD). 2009, c. 356, Pt. C, §1 (AMD). 2013, c. 126, §1 (AMD).



30-A §4402. Exceptions

This subchapter does not apply to: [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

1. Previously approved subdivisions. Proposed subdivisions approved by the planning board or the municipal officials before September 23, 1971 in accordance with laws then in effect;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Previously existing subdivisions. Subdivisions in actual existence on September 23, 1971 that did not require approval under prior law;

[ 1997, c. 51, §1 (AMD) .]

3. Previously recorded subdivisions. A subdivision, a plan of which had been legally recorded in the proper registry of deeds before September 23, 1971;

[ 1997, c. 323, §1 (AMD) .]

4. Airports with an approved airport layout plan. Any airport with an airport layout plan that has received final approval from the airport sponsor, the Department of Transportation and the Federal Aviation Administration; or

[ 1997, c. 323, §2 (AMD) .]

5. Subdivisions in existence for at least 20 years. A subdivision in violation of this subchapter that has been in existence for 20 years or more, except a subdivision:

A. That has been enjoined pursuant to section 4406; [1997, c. 323, §3 (NEW).]

B. For which approval was expressly denied by the municipal reviewing authority, and record of the denial was recorded in the appropriate registry of deeds; [1997, c. 323, §3 (NEW).]

C. For which a lot owner was denied a building permit under section 4406, and record of the denial was recorded in the appropriate registry of deeds; or [1997, c. 323, §3 (NEW).]

D. That has been the subject of an enforcement action or order, and record of the action or order was recorded in the appropriate registry of deeds. [1997, c. 323, §3 (NEW).]

[ 1997, c. 323, §3 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1997, c. 51, §§1,2 (AMD). 1997, c. 323, §§1-3 (AMD).



30-A §4403. Municipal review and regulation

This section governs municipal review of proposed subdivisions. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

1. Municipal reviewing authority. The municipal reviewing authority shall review all requests for subdivision approval. On all matters concerning subdivision review, the municipal reviewing authority shall maintain a permanent record of all its meetings, proceedings and correspondence.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

1-A. Joint meetings. If any portion of a subdivision crosses municipal boundaries, all meetings and hearings to review the application must be held jointly by the reviewing authorities from each municipality. All meetings and hearings to review an application under section 4407 for a revision or amendment to a subdivision that crosses municipal boundaries must be held jointly by the reviewing authorities from each municipality. In addition to other review criteria, the reviewing authorities shall consider and make a finding of fact regarding the criteria described in section 4404, subsection 19.

The reviewing authorities in each municipality, upon written agreement, may waive the requirement under this subsection for any joint meeting or hearing.

[ 1997, c. 226, §1 (AMD) .]

2. Regulations; review procedure. The municipal reviewing authority may, after a public hearing, adopt, amend or repeal additional reasonable regulations governing subdivisions which shall control until amended, repealed or replaced by regulations adopted by the municipal legislative body. The municipal reviewing authority shall give at least 7 days' notice of this hearing.

A. The regulations may provide for a multi-stage application or review procedure consisting of no more than 3 stages:

(1) Preapplication sketch plan;

(2) Preliminary plan; and

(3) Final plan.

Each stage must meet the time requirements of subsections 4 and 5. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

3. Application; notice; completed application. This subsection governs the procedure to be followed after receiving an application for a proposed subdivision.

A. When an application is received, the municipal reviewing authority shall give a dated receipt to the applicant and shall notify by mail all abutting property owners of the proposed subdivision, and the clerk and the reviewing authority of municipalities that abut or include any portion of the subdivision, specifying the location of the proposed subdivision and including a general description of the project. The municipal reviewing authority shall notify by mail a public drinking water supplier if the subdivision is within its source water protection area. [1999, c. 761, §11 (AMD).]

B. Within 30 days after receiving an application, the municipal reviewing authority shall notify the applicant in writing either that the application is complete or, if the application is incomplete, the specific additional material needed to complete the application. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. After the municipal reviewing authority has determined that a complete application has been filed, it shall notify the applicant and begin its full evaluation of the proposed subdivision. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

D. The municipal reviewing authority may not accept or approve final plans or final documents prepared within the meaning and intent of Title 32, chapter 141 that are not sealed and signed by the professional land surveyor under whose responsible charge they were completed, as provided in Title 32, section 18226. [2013, c. 180, §3 (AMD); 2013, c. 180, §6 (AFF).]

[ 2013, c. 180, §3 (AMD); 2013, c. 180, §6 (AFF) .]

4. Public hearing; notice. If the municipal reviewing authority decides to hold a public hearing on an application for subdivision approval, it shall hold the hearing within 30 days after determining it has received a complete application. The municipal reviewing authority shall have notice of the date, time and place of the hearing:

A. Given to the applicant; and [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. Published, at least 2 times, in a newspaper having general circulation in the municipality in which the subdivision is proposed to be located. The date of the first publication must be at least 7 days before the hearing. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 497, §6 (AMD) .]

5. Decision; time limits. The municipal reviewing authority shall, within 30 days of a public hearing or, if no hearing is held, within 60 days of determining it has received a complete application or within any other time limit that is otherwise mutually agreed to, issue an order:

A. Denying approval of the proposed subdivision; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. Granting approval of the proposed subdivision; or [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. Granting approval upon any terms and conditions that it considers advisable to:

(1) Satisfy the criteria listed in section 4404;

(2) Satisfy any other regulations adopted by the reviewing authority; and

(3) Protect and preserve the public's health, safety and general welfare. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 497, §7 (AMD) .]

6. Burden of proof; findings of fact. In all instances, the burden of proof is upon the person proposing the subdivision. In issuing its decision, the reviewing authority shall make findings of fact establishing that the proposed subdivision does or does not meet the criteria described in subsection 5.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

7. Conditioned on variance. If the initial approval or any subsequent amendment of a subdivision is based in part on the granting of a variance, the subdivider must comply with section 4406, subsection 1, paragraph B.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A45, C10 (NEW). 1989, c. 497, §§4-7 (AMD). 1995, c. 93, §1 (AMD). 1997, c. 226, §1 (AMD). 1999, c. 761, §11 (AMD). 2013, c. 180, §3 (AMD). 2013, c. 180, §6 (AFF).



30-A §4404. Review criteria

When adopting any subdivision regulations and when reviewing any subdivision for approval, the municipal reviewing authority shall consider the following criteria and, before granting approval, must determine that: [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

1. Pollution. The proposed subdivision will not result in undue water or air pollution. In making this determination, it shall at least consider:

A. The elevation of the land above sea level and its relation to the flood plains; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. The nature of soils and subsoils and their ability to adequately support waste disposal; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. The slope of the land and its effect on effluents; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

D. The availability of streams for disposal of effluents; and [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

E. The applicable state and local health and water resource rules and regulations; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Sufficient water. The proposed subdivision has sufficient water available for the reasonably foreseeable needs of the subdivision;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

3. Municipal water supply. The proposed subdivision will not cause an unreasonable burden on an existing water supply, if one is to be used;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

4. Erosion. The proposed subdivision will not cause unreasonable soil erosion or a reduction in the land's capacity to hold water so that a dangerous or unhealthy condition results;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

5. Traffic. The proposed subdivision will not cause unreasonable highway or public road congestion or unsafe conditions with respect to the use of the highways or public roads existing or proposed and, if the proposed subdivision requires driveways or entrances onto a state or state aid highway located outside the urban compact area of an urban compact municipality as defined by Title 23, section 754, the Department of Transportation has provided documentation indicating that the driveways or entrances conform to Title 23, section 704 and any rules adopted under that section;

[ 2001, c. 560, §1 (AMD) .]

6. Sewage disposal. The proposed subdivision will provide for adequate sewage waste disposal and will not cause an unreasonable burden on municipal services if they are utilized;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 497, §8 (AMD) .]

7. Municipal solid waste disposal. The proposed subdivision will not cause an unreasonable burden on the municipality's ability to dispose of solid waste, if municipal services are to be utilized;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 497, §8 (AMD) .]

8. Aesthetic, cultural and natural values. The proposed subdivision will not have an undue adverse effect on the scenic or natural beauty of the area, aesthetics, historic sites, significant wildlife habitat identified by the Department of Inland Fisheries and Wildlife or the municipality, or rare and irreplaceable natural areas or any public rights for physical or visual access to the shoreline;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 497, §8 (AMD) .]

9. Conformity with local ordinances and plans. The proposed subdivision conforms with a duly adopted subdivision regulation or ordinance, comprehensive plan, development plan or land use plan, if any. In making this determination, the municipal reviewing authority may interpret these ordinances and plans;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

10. Financial and technical capacity. The subdivider has adequate financial and technical capacity to meet the standards of this section;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

11. Surface waters; outstanding river segments. Whenever situated entirely or partially within the watershed of any pond or lake or within 250 feet of any wetland, great pond or river as defined in Title 38, chapter 3, subchapter I, article 2-B, the proposed subdivision will not adversely affect the quality of that body of water or unreasonably affect the shoreline of that body of water.

A. When lots in a subdivision have frontage on an outstanding river segment, the proposed subdivision plan must require principal structures to have a combined lot shore frontage and setback from the normal high-water mark of 500 feet.

(1) To avoid circumventing the intent of this provision, whenever a proposed subdivision adjoins a shoreland strip narrower than 250 feet which is not lotted, the proposed subdivision shall be reviewed as if lot lines extended to the shore.

(2) The frontage and set-back provisions of this paragraph do not apply either within areas zoned as general development or its equivalent under shoreland zoning, Title 38, chapter 3, subchapter I, article 2-B, or within areas designated by ordinance as densely developed. The determination of which areas are densely developed must be based on a finding that existing development met the definitional requirements of section 4401, subsection 1, on September 23, 1983; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 497, §8 (AMD) .]

12. Ground water. The proposed subdivision will not, alone or in conjunction with existing activities, adversely affect the quality or quantity of ground water;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 429, §1 (AMD); 1989, c. 497, §8 (AMD) .]

13. Flood areas. Based on the Federal Emergency Management Agency's Flood Boundary and Floodway Maps and Flood Insurance Rate Maps, and information presented by the applicant whether the subdivision is in a flood-prone area. If the subdivision, or any part of it, is in such an area, the subdivider shall determine the 100-year flood elevation and flood hazard boundaries within the subdivision. The proposed subdivision plan must include a condition of plan approval requiring that principal structures in the subdivision will be constructed with their lowest floor, including the basement, at least one foot above the 100-year flood elevation;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 429, §1 (AMD); 1989, c. 497, §8 (AMD); 1989, c. 878, Pt. A, §85 (RPR) .]

14. Freshwater wetlands. All freshwater wetlands within the proposed subdivision have been identified on any maps submitted as part of the application, regardless of the size of these wetlands. Any mapping of freshwater wetlands may be done with the help of the local soil and water conservation district;

[ 1989, c. 404, §2 (NEW); 1989, c. 429, §2 (NEW); 1989, c. 497, §9 (NEW); 1989, c. 772, §3 (AMD); 1989, c. 878, Pt. G, §5 (RPR) .]

14-A. Farmland. All farmland within the proposed subdivision has been identified on maps submitted as part of the application. Any mapping of farmland may be done with the help of the local soil and water conservation district;

[ 2009, c. 356, Pt. C, §2 (NEW) .]

15. River, stream or brook. Any river, stream or brook within or abutting the proposed subdivision has been identified on any maps submitted as part of the application. For purposes of this section, "river, stream or brook" has the same meaning as in Title 38, section 480-B, subsection 9;

[ 1991, c. 838, §12 (AMD) .]

16. Storm water. The proposed subdivision will provide for adequate storm water management;

[ 1991, c. 838, §12 (AMD) .]

17. Spaghetti-lots prohibited. If any lots in the proposed subdivision have shore frontage on a river, stream, brook, great pond or coastal wetland as these features are defined in Title 38, section 480-B, none of the lots created within the subdivision have a lot depth to shore frontage ratio greater than 5 to 1;

[ 1997, c. 226, §2 (AMD) .]

18. Lake phosphorus concentration. The long-term cumulative effects of the proposed subdivision will not unreasonably increase a great pond's phosphorus concentration during the construction phase and life of the proposed subdivision;

[ 2003, c. 622, §2 (AMD) .]

19. Impact on adjoining municipality. For any proposed subdivision that crosses municipal boundaries, the proposed subdivision will not cause unreasonable traffic congestion or unsafe conditions with respect to the use of existing public ways in an adjoining municipality in which part of the subdivision is located; and

[ 2003, c. 622, §3 (AMD) .]

20. Lands subject to liquidation harvesting. Timber on the parcel being subdivided has not been harvested in violation of rules adopted pursuant to Title 12, section 8869, subsection 14. If a violation of rules adopted by the Maine Forest Service to substantially eliminate liquidation harvesting has occurred, the municipal reviewing authority must determine prior to granting approval for the subdivision that 5 years have elapsed from the date the landowner under whose ownership the harvest occurred acquired the parcel. A municipal reviewing authority may request technical assistance from the Department of Agriculture, Conservation and Forestry, Bureau of Forestry to determine whether a rule violation has occurred, or the municipal reviewing authority may accept a determination certified by a forester licensed pursuant to Title 32, chapter 76. If a municipal reviewing authority requests technical assistance from the bureau, the bureau shall respond within 5 working days regarding its ability to provide assistance. If the bureau agrees to provide assistance, it shall make a finding and determination as to whether a rule violation has occurred. The bureau shall provide a written copy of its finding and determination to the municipal reviewing authority within 30 days of receipt of the municipal reviewing authority's request. If the bureau notifies a municipal reviewing authority that the bureau will not provide assistance, the municipal reviewing authority may require a subdivision applicant to provide a determination certified by a licensed forester.

For the purposes of this subsection, "liquidation harvesting" has the same meaning as in Title 12, section 8868, subsection 6 and "parcel" means a contiguous area within one municipality, township or plantation owned by one person or a group of persons in common or joint ownership. This subsection takes effect on the effective date of rules adopted pursuant to Title 12, section 8869, subsection 14.

[ 2003, c. 622, §4 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 404, §2 (AMD). 1989, c. 429, §§1,2 (AMD). 1989, c. 497, §§8,9 (AMD). 1989, c. 762, §§3,4 (AMD). 1989, c. 772, §3 (AMD). 1989, c. 878, §§A85,86,G5 (AMD). 1991, c. 838, §§12-14 (AMD). 1997, c. 226, §§2-4 (AMD). 2001, c. 560, §1 (AMD). 2003, c. 622, §§2-4 (AMD). 2009, c. 356, Pt. C, §2 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



30-A §4405. Access to direct sunlight

The municipal reviewing authority may, to protect and ensure access to direct sunlight for solar energy systems, prohibit, restrict or control development through subdivision regulations. The regulations may call for subdivision development plans containing restrictive covenants, height restrictions, side yard and set-back requirements or other permissible forms of land use controls. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW).



30-A §4406. Enforcement; prohibited activities

The Attorney General, the municipality or the planning board of any municipality may institute proceedings to enjoin a violation of this subchapter. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

1. Sales or other conveyances. No person may sell, lease, develop, build upon or convey for consideration, or offer or agree to sell, lease, develop, build upon or convey for consideration any land or dwelling unit in a subdivision that has not been approved by the municipal reviewing authority of the municipality where the subdivision is located and approved under Title 38, chapter 3, subchapter I, article 6, where applicable, and subsequently recorded in the proper registry of deeds.

A. No register of deeds may record any subdivision plat or plan that has not been approved under this subchapter. Approval for the purpose of recording must appear in writing on the plat or plan. All subdivision plats and plans required by this subchapter must contain the name and address of the person under whose responsibility the subdivision plat or plan was prepared. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 769, §1 (AMD).]

B. Whenever the initial approval or any subsequent amendment of a subdivision is based in part on the granting of a variance from any applicable subdivision approval standard, that fact must be expressly noted on the face of the subdivision plan to be recorded in the registry of deeds.

(1) In the case of an amendment, if no amended plan is to be recorded, a certificate must be prepared in recordable form and recorded in the registry of deeds. This certificate must:

(a) Indicate the name of the current property owner;

(b) Identify the property by reference to the last recorded deed in its chain of title; and

(c) Indicate the fact that a variance, including any conditions on the variance, has been granted and the date of the granting.

(2) The variance is not valid until recorded as provided in this paragraph. Recording must occur within 90 days of the final subdivision approval or approval under Title 38, chapter 3, subchapter I, article 6, where applicable, whichever date is later, or the variance is void. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 362, §2 (AMD); 1989, c. 769, §1 (AMD).]

B-1. Whenever the subdivision is exempt from Title 38, chapter 3, subchapter I, article 6, because of the operation of Title 38, section 488, subsection 5, that fact must be expressly noted on the face of the subdivision plan to be recorded in the registry of deeds. The developable land, as defined in Title 38, section 488, subsection 5, must be indicated on the plan. The person submitting the plan for recording shall prepare a sworn certificate in recordable form and record it in the registry of deeds. This certificate must:

(1) Indicate the name of the current property owner;

(2) Identify the property by reference to the last recorded deed in its chain of title and by reference to the subdivision plan;

(3) Indicate that an exemption from Title 38, chapter 3, subchapter I, article 6, has been exercised;

(4) Indicate that the requirements of Title 38, section 488, subsection 5, have been and will be satisfied; and

(5) Indicate the date of notification of the Department of Environmental Protection under Title 38, section 488, subsection 5.

The exemption is not valid until recorded as provided in this paragraph. Recording must occur within 90 days of the final subdivision approval under this subchapter or the exemption is void. [1989, c. 769, §1 (NEW).]

C. A building official may not issue any permit for a building or use within a land subdivision unless the subdivision has been approved under this subchapter and under Title 38, chapter 3, subchapter I, article 6, where applicable. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 769, §1 (AMD); 2007, c. 699, §24 (REV).]

D. Any person who sells, leases, develops, builds upon, or conveys for consideration, offers or agrees to sell, lease, develop, build upon or convey for consideration any land or dwelling unit in a subdivision that has not been approved under this subchapter and under Title 38, chapter 3, subchapter I, article 6, where applicable, shall be penalized in accordance with section 4452. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 769, §1 (AMD).]

E. Any person who, after receiving approval from the municipal reviewing authority or approval under Title 38, chapter 3, subchapter I, article 6 and recording the plan at the registry of deeds, constructs or develops the subdivision or transfers any lot in a manner other than depicted on the approved plans or amendments or in violation of any condition imposed by the municipal reviewing authority or the Department of Environmental Protection, when applicable, must be penalized in accordance with section 4452. [1991, c. 548, Pt. D, §5 (RPR).]

F. Any person who sells, leases or conveys for consideration any land or dwelling unit in a subdivision approved under this subchapter and exempt from Title 38, chapter 3, subchapter I, article 6, because of the operation of Title 38, section 488, subsection 5, shall include in the instrument of sale, lease or conveyance a covenant to the transferee that all of the requirements of Title 38, section 488, subsection 5, have been and will be satisfied. [1989, c. 769, §1 (NEW).]

[ 1991, c. 548, Pt. D, §5 (AMD); 2007, c. 699, §24 (REV) .]

2. Permanent marker required. No person may sell or convey any land in an approved subdivision unless at least one permanent marker is set at one lot corner of the lot sold or conveyed. The term "permanent marker" includes, but is not limited to, the following:

A. A granite monument; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. A concrete monument; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. An iron pin; or [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

D. A drill hole in ledge. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

3. Utility installation. A public utility, water district, sanitary district or any utility company of any kind may not install services to any lot or dwelling unit in a subdivision, unless written authorization attesting to the validity and currency of all local permits required under this chapter has been issued by the appropriate municipal officials or other written arrangements have been made between the municipal officers and the utility, except that if a public utility, water district, sanitary district or utility company of any kind has installed services to a lot or dwelling unit in a subdivision in accordance with this subsection, a subsequent public utility, water district, sanitary district or utility company of any kind may install services to the lot or dwelling unit in a subdivision without first receiving written authorization pursuant to this section.

[ 2001, c. 40, §1 (AMD) .]

4. Permit display. A person issued a permit pursuant to this subchapter in a great pond watershed shall have a copy of the permit on site while work authorized by the permit is being conducted.

[ 1991, c. 838, §15 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 326, §2 (AMD). 1989, c. 497, §10 (AMD). 1989, c. 769, §1 (AMD). 1989, c. 772, §4 (AMD). 1991, c. 548, §D5 (AMD). 1991, c. 838, §15 (AMD). 1997, c. 199, §1 (AMD). 2001, c. 40, §1 (AMD). 2007, c. 699, §24 (REV).



30-A §4407. Revisions to existing plat or plan

Any application for subdivision approval which constitutes a revision or amendment to a subdivision plan which has been previously approved shall indicate that fact on the application and shall identify the original subdivision plan being revised or amended. In reviewing such an application, the municipal reviewing authority shall make findings of fact establishing that the proposed revisions do or do not meet the criteria of section 4404. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 1989, c. 497, §11 (AMD).]

1. Recording. If a subdivision plat or plan is presented for recording to a register of deeds and that plat or plan is a revision or amendment to an existing plat or plan, the register shall:

A. Indicate on the index for the original plat or plan that it has been superseded by another plat or plan; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. Reference the book and page or cabinet and sheet on which the new plat or plan is recorded; and [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. Ensure that the book and page or cabinet and sheet on which the original plat or plan is recorded is referenced on the new plat or plan. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 497, §11 (AMD).



30-A §4408. Recording upon approval

Upon approval of a subdivision plan, plat or document under section 4403, subsection 5, a municipality may not require less than 90 days for the subdivision plan, plat or document to be recorded in the registry of deeds. [2011, c. 245, §1 (NEW).]

SECTION HISTORY

2011, c. 245, §1 (NEW).






Subchapter 5: ENFORCEMENT OF LAND USE REGULATIONS

30-A §4451. Training and certification for code enforcement officers

1. Certification required; exceptions. A municipality may not employ any individual to perform the duties of a code enforcement officer who is not certified by the former State Planning Office or the Department of Economic and Community Development, Office of Community Development, except that:

A. An individual other than an individual appointed as a plumbing inspector has 12 months after beginning employment to be trained and certified as provided in this section; [1997, c. 296, §5 (AMD).]

B. Whether or not any extension is available under paragraph A, the Department of Economic and Community Development, Office of Community Development may waive this requirement for up to one year if the certification requirements cannot be met without imposing a hardship on the municipality employing the individual; [2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF).]

C. An individual may be temporarily authorized in writing by the Department of Health and Human Services, Division of Health Engineering to be employed as a plumbing inspector for a period not to exceed 12 months; and [2009, c. 213, Pt. M, §5 (AMD).]

D. An individual whose certification has expired or is about to expire may be temporarily authorized in writing by the Department of Economic and Community Development, Office of Community Development to extend that individual's certification for a period not to exceed 12 months in cases where the necessary training or examination is suspended under subsection 3-B, paragraph E. [2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF).]

[ 2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF) .]

2. Penalty. Any municipality that violates this section commits a civil violation for which a forfeiture of not more than $100 may be adjudged. Each day in violation constitutes a separate offense.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2-A. Code enforcement officer; definition and duties. As used in this subchapter, "code enforcement officer" means a person certified under this section and employed by a municipality to enforce all applicable laws and ordinances in the following areas:

A. Shoreland zoning under Title 38, chapter 3, subchapter 1, article 2-B; [2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF).]

B. Comprehensive planning and land use under Part 2, Subpart 6-A; [2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF).]

C. Internal plumbing under chapter 185, subchapter 3; [2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF).]

D. Subsurface wastewater disposal under chapter 185, subchapter 3; and [2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF).]

E. Building standards under chapter 141; chapter 185, subchapter 1; Title 5, sections 4582-B, 4582-C and 4594-F; beginning June 1, 2010, Title 10, chapter 1103; and Title 25, chapter 313. [2011, c. 613, §27 (AMD); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §27 (AMD); 2011, c. 613, §29 (AFF); 2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF) .]

3. Training and certification of code enforcement officers. In cooperation with code enforcement officer professional associations, the Maine Community College System, the Department of Environmental Protection, the Department of Health and Human Services and the Department of Public Safety, except as otherwise provided in paragraph H, the Department of Economic and Community Development, Office of Community Development shall establish a continuing education program for individuals engaged in code enforcement. This program must provide basic training in the technical and legal aspects of code enforcement necessary for certification. The basic training program must include training to provide familiarity with the laws and ordinances related to the structure and practice of the municipal code enforcement office, municipal planning board and appeals board procedures, application review and permitting procedures, inspection procedures and enforcement techniques.

A. [1991, c. 163, (RP).]

B. [1991, c. 163, (RP).]

C. [1991, c. 163, (RP).]

D. [1991, c. 163, (RP).]

E. [1991, c. 163, (RP).]

F. [1991, c. 163, (RP).]

G. [1991, c. 163, (RP).]

H. If funding is not available to support the training and certification program authorized under this subsection, the Department of Economic and Community Development, Office of Community Development shall discontinue training and certification activities related to laws and ordinances referenced in subsection 2-A, paragraphs A and B and shall adopt by routine technical rules under Title 5, chapter 375, subchapter 2-A a program to register code enforcement officers that meet training and education qualifications. The Department of Economic and Community Development, Office of Community Development shall publish the list of persons registered for code enforcement who have submitted evidence of required qualifications. Persons registered under this paragraph must meet the requirements for training and certification under this subchapter. The Department of Economic and Community Development, Office of Community Development shall consult with the Department of Health and Human Services for the purposes of carrying out training and certification activities related to laws and ordinances referenced in subsection 2-A, paragraphs C and D. Within one month of discontinuation of training and certification under this paragraph, the Department of Economic and Community Development, Office of Community Development shall report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over state and local government matters a recommendation for funding the training and certification program or for further changes in program requirements. [2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF).]

[ 2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF) .]

3-A. Training and certification of inspectors in the Maine Uniform Building and Energy Code. In accordance with the training and certification requirements developed pursuant to Title 10, section 9723, the Department of Economic and Community Development, Office of Community Development shall provide the training necessary to certify municipal building officials, local code enforcement officers and 3rd-party inspectors.

[ 2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF) .]

3-B. Maine Code Enforcement Training and Certification Fund. The Maine Code Enforcement Training and Certification Fund, referred to in this section as "the fund," is established as a nonlapsing fund to support training and certification programs administered by the Department of Economic and Community Development, Office of Community Development for code enforcement officers, local plumbing inspectors, municipal building officials and 3rd-party inspectors in accordance with this subchapter.

A. Beginning July 1, 2009, and each year thereafter on July 1st, the funds identified in section 4215, subsection 4 for training and certifying local plumbing inspectors must be transferred to the fund. [2009, c. 213, Pt. M, §7 (NEW).]

B. Beginning July 1, 2009, and each year thereafter on July 1st, the funds identified in Title 25, section 2374 for training and certifying municipal building officials, local code enforcement officers and 3rd-party inspectors must be transferred to the fund. [2009, c. 213, Pt. M, §7 (NEW).]

C. The Department of Economic and Community Development, Office of Community Development shall place in the fund any money it receives from grants to support the requirements of this subchapter. [2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF).]

D. Funds related to code enforcement training and certification may be expended only in accordance with allocations approved by the Legislature and solely for the administration of this subchapter. Any balance remaining in the fund at the end of any fiscal year may not lapse but must be carried forward to the next fiscal year. [2009, c. 213, Pt. M, §7 (NEW).]

E. If the fund does not contain sufficient money to support the costs of the training and certification provided for in this subchapter, the Department of Economic and Community Development, Office of Community Development may suspend all or reduce the level of training and certification activities. [2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF).]

[ 2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF) .]

4. Examination. The Department of Economic and Community Development, Office of Community Development shall conduct at least one examination each year to examine candidates for certification at a time and place designated by it. The Department of Economic and Community Development, Office of Community Development may conduct additional examinations to carry out the purposes of this subchapter.

[ 2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF) .]

5. Certification standards. The Department of Economic and Community Development, Office of Community Development shall adopt routine technical rules under Title 5, chapter 375, subchapter 2-A to establish the qualifications, conditions and licensing standards and procedures for the certification and recertification of individuals as code enforcement officers. A code enforcement officer need only be certified in the areas of actual job responsibilities. The rules established under this subsection must identify standards for each of the areas of training under subsection 2-A, in addition to general standards that apply to all code enforcement officers.

[ 2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF) .]

6. Certification; terms; revocation. The Department of Economic and Community Development, Office of Community Development shall certify individuals as to their competency to successfully enforce ordinances and other land use regulations and permits granted under those ordinances and regulations and shall issue certificates attesting to the competency of those individuals to act as code enforcement officers. Certificates issued by the former State Planning Office or the Department of Economic and Community Development, Office of Community Development are valid for 6 years unless revoked by the District Court. An examination is not required for recertification of code enforcement officers. The Department of Economic and Community Development, Office of Community Development shall recertify a code enforcement officer if the code enforcement officer successfully completes at least 12 hours of approved training in each area of job responsibility during the 6-year certification period.

A. The District Court may revoke the certificate of a code enforcement officer, in accordance with Title 4, chapter 5, when it finds that:

(1) The code enforcement officer has practiced fraud or deception;

(2) Reasonable care, judgment or the application of a duly trained and knowledgeable code enforcement officer's ability was not used in the performance of the duties of the office; or

(3) The code enforcement officer is incompetent or unable to perform properly the duties of the office. [1999, c. 547, Pt. B, §50 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

B. Code enforcement officers whose certificates are invalidated under this subsection may be issued new certificates provided that they are newly certified as provided in this section. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 2011, c. 655, Pt. FF, §8 (AMD); 2011, c. 655, Pt. FF, §16 (AFF) .]

7. Other professions unaffected. This subchapter may not be construed to affect or prevent the practice of any other profession.

[ 1991, c. 163, (AMD) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 878, §A87 (AMD). 1991, c. 163, (AMD). 1997, c. 296, §§5-7 (AMD). 1999, c. 547, §§B50,78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 689, §B6 (REV). 2007, c. 699, §§15-17 (AMD). 2009, c. 213, Pt. M, §§5-9 (AMD). 2009, c. 261, Pt. A, §14 (AMD). 2011, c. 613, §27 (AMD). 2011, c. 613, §29 (AFF). 2011, c. 655, Pt. FF, §8 (AMD). 2011, c. 655, Pt. FF, §16 (AFF).



30-A §4452. Enforcement of land use laws and ordinances

1. Enforcement. A municipal official, such as a municipal code enforcement officer, local plumbing inspector or building official, who is designated by ordinance or law with the responsibility to enforce a particular law or ordinance set forth in subsection 5, 6 or 7, may:

A. Enter any property at reasonable hours or enter any building with the consent of the owner, occupant or agent to inspect the property or building for compliance with the laws or ordinances set forth in subsection 5. A municipal official's entry onto property under this paragraph is not a trespass; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. Issue a summons to any person who violates a law or ordinance, which the official is authorized to enforce; and [1993, c. 23, §1 (AMD).]

C. When specifically authorized by the municipal officers, represent the municipality in District Court in the prosecution of alleged violations of ordinances or laws, which the official is authorized to enforce. [1993, c. 23, §1 (AMD).]

[ 1993, c. 23, §1 (AMD); 2007, c. 699, §24 (REV) .]

2. Liability for violations. Any person, including, but not limited to, a landowner, the landowner's agent or a contractor, who violates any of the laws or ordinances set forth in subsection 5 or 6 is liable for the penalties set forth in subsection 3.

[ 1991, c. 732, §2 (AMD) .]

3. Civil penalties. The following provisions apply to violations of the laws and ordinances set forth in subsection 5. Except for paragraph H, monetary penalties may be assessed on a per-day basis and are civil penalties.

A. The minimum penalty for starting construction or undertaking a land use activity without a required permit is $100, and the maximum penalty is $2,500. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. The minimum penalty for a specific violation is $100, and the maximum penalty is $2,500. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B-1. Notwithstanding paragraph B, the maximum penalty is $5,000 for any violation of a law or an ordinance set forth in subsection 5, paragraph Q, if the violation occurs within an area zoned for resource protection. [1999, c. 370, §1 (NEW).]

C. The violator may be ordered to correct or abate the violations. When the court finds that the violation was willful, the violator shall be ordered to correct or abate the violation unless the abatement or correction results in:

(1) A threat or hazard to public health or safety;

(2) Substantial environmental damage; or

(3) A substantial injustice. [1989, c. 727, §1 (AMD).]

C-1. [2007, c. 92, §1 (RP).]

C-2. Notwithstanding paragraph C, for violations of the laws and ordinances set forth in subsection 5, paragraph Q, the provisions of this paragraph apply. The court must order the violator to correct or mitigate the violation unless the correction or mitigation would result in a threat or hazard to public health or safety, substantial environmental damage or a substantial injustice.

(1) Except for timber harvesting, correction or mitigation of a violation that involves the cutting of a tree or trees must include, but is not limited to, replacement of each tree cut with a tree or trees of varying size and species such that the visual impact from the cutting will be remediated, the tree canopy that was cut will be restored within a reasonable time period and a total basal area equal to at least 50% of the basal area cut will be replanted.

(2) Except for timber harvesting, correction or mitigation of a violation that involves the cutting of understory vegetation must include, but is not limited to, replacement of the understory vegetation with understory vegetation of substantially similar size and species to the extent reasonably available and feasible.

(3) For violations requiring correction or mitigation pursuant to subparagraph (1) or (2), the violator shall submit to the municipality a reforestation plan and 5-year management plan developed with and signed by a forester licensed pursuant to Title 32, chapter 76 or other qualified professional. The reforestation plan must include consideration of specified site conditions and address habitat and other riparian restoration, visual screening, understory vegetation and erosion and sedimentation control. The management plan must address how the replacement trees must be maintained to enable the trees to grow to a healthy, mature height.

For purposes of this paragraph, "timber harvesting" has the same meaning as in Title 38, section 438-B, subsection 1, paragraph C.

For purposes of this paragraph, "understory vegetation" means all saplings that measure less than 2 inches in diameter at 4.5 feet above ground level and all shrubs. [2011, c. 228, §1 (AMD).]

D. If the municipality is the prevailing party, the municipality must be awarded reasonable attorney fees, expert witness fees and costs, unless the court finds that special circumstances make the award of these fees and costs unjust. If the defendant is the prevailing party, the defendant may be awarded reasonable attorney fees, expert witness fees and costs as provided by court rule. [1989, c. 727, §1 (AMD).]

E. In setting a penalty, the court shall consider, but is not limited to, the following:

(1) Prior violations by the same party;

(2) The degree of environmental damage that cannot be abated or corrected;

(3) The extent to which the violation continued following a municipal order to stop; and

(4) The extent to which the municipality contributed to the violation by providing the violator with incorrect information or by failing to take timely action. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

F. The maximum penalty may exceed $2,500, but may not exceed $25,000, when it is shown that there has been a previous conviction of the same party within the past 2 years for a violation of the same law or ordinance. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

G. The penalties for violations of a septage land disposal or storage site permit issued by the Department of Environmental Protection under Title 38, chapter 13, subchapter 1, are as prescribed in Title 38, section 349. [1997, c. 794, Pt. A, §1 (AMD).]

H. If the economic benefit resulting from the violation exceeds the applicable penalties under this subsection, the maximum civil penalties may be increased. The maximum civil penalty may not exceed an amount equal to twice the economic benefit resulting from the violation. Economic benefit includes, but is not limited to, the costs avoided or enhanced value accrued at the time of the violation as a result of the violator's noncompliance with the applicable legal requirements. [1989, c. 727, §1 (NEW).]

[ 2011, c. 228, §1 (AMD) .]

4. Proceedings brought for benefit of municipality. All proceedings arising under locally administered laws and ordinances shall be brought in the name of the municipality. All fines resulting from those proceedings shall be paid to the municipality.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

5. Application. This section applies to the enforcement of land use laws and ordinances or rules that are administered and enforced primarily at the local level, including:

A. The plumbing and subsurface waste water disposal rules adopted by the Department of Health and Human Services under Title 22, section 42, including the land area of the State that is subject to the jurisdiction of the Maine Land Use Planning Commission; [2007, c. 699, §18 (AMD); 2011, c. 682, §38 (REV).]

B. Laws pertaining to public water supplies, Title 22, sections 2642, 2647 and 2648; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. Local ordinances adopted pursuant to Title 22, section 2642; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

D. Laws administered by local health officers pursuant to Title 22, chapters 153 and 263; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

E. Laws pertaining to fire prevention and protection, which require enforcement by local officers pursuant to Title 25, chapter 313; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

F. Laws pertaining to the construction of public buildings for the physically disabled pursuant to Title 5, sections 4582-B, 4582-C and 4594-F; [2011, c. 613, §28 (AMD); 2011, c. 613, §29 (AFF).]

G. Local land use ordinances adopted pursuant to section 3001; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

H. [2007, c. 699, §18 (RP).]

I. [2007, c. 699, §18 (RP).]

J. Laws pertaining to junkyards, automobile graveyards and automobile recycling businesses and local ordinances regarding junkyards, automobile graveyards and automobile recycling businesses, pursuant to chapter 183, subchapter 1 and Title 38, section 1665-A, subsection 3; [2007, c. 699, §18 (AMD).]

K. Local ordinances regarding electrical installations pursuant to chapter 185, subchapter 2; [2007, c. 699, §18 (AMD).]

L. Local ordinances regarding regulation and inspection of plumbing pursuant to chapter 185, subchapter 3; [2007, c. 699, §18 (AMD).]

M. Local ordinances regarding malfunctioning subsurface waste water disposal systems pursuant to section 3428 and laws regarding malfunctioning subsurface waste water disposal systems pursuant to Title 38, section 424-A; [2007, c. 568, §6 (AMD).]

N. The subdivision law and local subdivision ordinances adopted pursuant to section 3001 and subdivision regulations adopted pursuant to section 4403; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

O. Local zoning ordinances adopted pursuant to section 3001 and in accordance with section 4352; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

P. Wastewater discharge licenses issued pursuant to Title 38, section 353-B; [1999, c. 127, Pt. A, §46 (AMD).]

Q. Shoreland zoning ordinances adopted pursuant to Title 38, sections 435 to 447, including those that were state-imposed; [2005, c. 240, §4 (AMD).]

R. The laws pertaining to harbors in Title 38, chapter 1, subchapter 1, local harbor ordinances adopted in accordance with Title 38, section 7 and regulations adopted by municipal officers pursuant to Title 38, section 2; [2007, c. 112, §4 (AMD).]

S. Local ordinances and ordinance provisions regarding storm water, including, but not limited to, ordinances and ordinance provisions regulating nonstorm water discharges, construction site runoff and postconstruction storm water management, enacted as required by the federal Clean Water Act and federal regulations and by state permits and rules; [2007, c. 661, Pt. A, §1 (AMD); 2007, c. 699, §18 (AMD).]

T. Laws pertaining to limitations on construction and excavation near burial sites and established cemeteries in Title 13, section 1371-A and local ordinances and regulations adopted by municipalities in accordance with this section and section 3001 regarding those limitations; [RR 2007, c. 2, §16 (COR).]

U. Standards under a wind energy development certification issued by the Department of Environmental Protection pursuant to Title 35-A, section 3456 if the municipality chooses to enforce those standards ; and [RR 2007, c. 2, §17 (COR).]

(Paragraph U as enacted by PL 2007, c. 699, §18 is REALLOCATED TO TITLE 30-A, SECTION 4452, SUBSECTION 5, PARAGRAPH V)

V. (REALLOCATED FROM T. 30-A, §4452, sub-§5, ¶U) The Maine Uniform Building and Energy Code, adopted pursuant to Title 10, chapter 1103. [RR 2007, c. 2, §18 (RAL).]

[ 2011, c. 613, §28 (AMD); 2011, c. 613, §29 (AFF); 2011, c. 682, §38 (REV) .]

6. Septage and sludge permits issued by the Department of Environmental Protection. A municipality, after notifying the Department of Environmental Protection, may enforce the terms and conditions of a septage land disposal or storage site permit or a sludge land application or storage site permit issued by the Department of Environmental Protection pursuant to Title 38, chapter 13, subchapter 1.

[ 1997, c. 38, §1 (AMD) .]

7. Natural resources protection laws. A code enforcement officer, authorized by a municipality to represent that municipality in District Court and certified by the former State Planning Office or the Department of Economic and Community Development, Office of Community Development under section 4453 as familiar with court procedures, may enforce the provisions of Title 38, section 420-C, Title 38, chapter 3, subchapter 1, article 5-A and Title 38, chapter 13-D by instituting injunctive proceedings or by seeking civil penalties in accordance with Title 38, section 349, subsection 2.

[ 2011, c. 655, Pt. FF, §9 (AMD); 2011, c. 655, Pt. FF, §16 (AFF) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 1989, c. 287, §§3,4 (AMD). 1989, c. 727, §1 (AMD). 1991, c. 548, §D6 (AMD). 1991, c. 732, §§1-4 (AMD). RR 1993, c. 1, §77 (COR). 1993, c. 23, §§1,2 (AMD). 1995, c. 58, §1 (AMD). 1995, c. 704, §B1 (AMD). 1995, c. 704, §C2 (AFF). 1997, c. 38, §1 (AMD). 1997, c. 296, §8 (AMD). 1997, c. 794, §A1 (AMD). 1999, c. 127, §A46 (AMD). 1999, c. 370, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 148, §1 (AMD). 2005, c. 240, §§4-6 (AMD). RR 2007, c. 2, §§16-18 (COR). 2007, c. 92, §§1, 2 (AMD). 2007, c. 112, §§4-6 (AMD). 2007, c. 568, §6 (AMD). 2007, c. 569, §1 (AMD). 2007, c. 661, Pt. A, §§1-3 (AMD). 2007, c. 699, §18 (AMD). 2007, c. 699, §24 (REV). 2011, c. 228, §1 (AMD). 2011, c. 613, §28 (AMD). 2011, c. 613, §29 (AFF). 2011, c. 655, Pt. FF, §9 (AMD). 2011, c. 655, Pt. FF, §16 (AFF). 2011, c. 682, §38 (REV).



30-A §4453. Certification for representation in court

The Department of Economic and Community Development, Office of Community Development shall establish certification standards and a program to certify familiarity with court procedures for the following individuals: [2011, c. 655, Pt. FF, §10 (AMD); 2011, c. 655, Pt. FF, §16 (AFF).]

1. Code enforcement officers. Code enforcement officers as set forth in sections 4451 and 4452 and Title 38, section 441;

[ 1997, c. 296, §9 (NEW) .]

2. Plumbing inspectors. Plumbing inspectors as set forth in sections 4221 and 4451;

[ 1997, c. 296, §9 (NEW) .]

3. Department of Environmental Protection. Department of Environmental Protection employees as set forth in Title 38, section 342, subsection 7; and

[ 2009, c. 213, Pt. M, §10 (AMD) .]

4. Maine Land Use Planning Commission. Maine Land Use Planning Commission employees as set forth in Title 12, section 685-C, subsection 9.

[ 2009, c. 213, Pt. M, §11 (AMD); 2011, c. 682, §38 (REV) .]

5. Humane agents and state veterinarians.

[ 2009, c. 213, Pt. M, §12 (RP) .]

SECTION HISTORY

1997, c. 296, §9 (NEW). 1997, c. 683, §§B16,17 (AMD). 2009, c. 213, Pt. M, §§10-12 (AMD). 2011, c. 655, Pt. FF, §10 (AMD). 2011, c. 655, Pt. FF, §16 (AFF). 2011, c. 682, §38 (REV).






Subchapter 6: MUNICIPAL REGULATION OF WATER LEVELS AND MINIMUM FLOWS

30-A §4454. Municipal regulation

Pursuant to the provisions of this subchapter, a municipality may adopt an ordinance under its home rule authority to regulate water level regimes and minimum flow requirements for impounded bodies of water and dams that are entirely within its corporate boundary. [1993, c. 370, §1 (NEW).]

SECTION HISTORY

1993, c. 370, §1 (NEW).



30-A §4455. Registration for authority to regulate

Prior to regulating a water level regime or minimum flow on any impounded body of water, a municipality shall adopt an ordinance and submit that ordinance to the Commissioner of Environmental Protection for review and approval. An ordinance adopted under this section must include: [1993, c. 370, §1 (NEW).]

1. Substance of state law. All substantive provisions of Title 38, chapter 5, subchapter 1, article 3-A. The ordinance may not allow a municipality to establish a water level regime or minimum flow requirements for any dam listed in Title 38, section 840, subsection 1, paragraphs A to D; and

[ 1993, c. 370, §1 (NEW) .]

2. Commissioner as petitioner. Provisions allowing the Commissioner of Environmental Protection and any municipality downstream of the impoundment to petition the municipality for an adjudicatory hearing.

[ 1993, c. 370, §1 (NEW) .]

An ordinance adopted under this subchapter may establish a fee for adjudicatory hearings conducted by the municipality. [1993, c. 370, §1 (NEW).]

SECTION HISTORY

1993, c. 370, §1 (NEW).



30-A §4456. Interlocal agreements

Two or more municipalities may enter into an interlocal agreement under this section to regulate water level regimes and minimum flow requirements for impounded bodies of water and dams that are entirely within the corporate boundaries of those municipalities only if each municipality has adopted an ordinance that has been approved by the Commissioner of Environmental Protection pursuant to this subchapter. [RR 1993, c. 2, §26 (COR).]

SECTION HISTORY

RR 1993, c. 2, §26 (COR). 1993, c. 370, §1 (NEW).



30-A §4457. Assumption of authority

Immediately upon the commissioner's approval of an ordinance submitted under this subchapter, all powers and duties of the Commissioner of Environmental Protection set forth in Title 38, chapter 5, subchapter 1, article 3-A, vest in that municipality. [1993, c. 370, §1 (NEW).]

SECTION HISTORY

1993, c. 370, §1 (NEW).









Chapter 189: RIVER CORRIDOR COMMISSIONS

30-A §4461. River corridor commissions encouraged

1. Findings. The Legislature finds that:

A. The effectiveness of local governments in implementing their responsibilities under shoreland zoning can be enhanced by coordination and cooperation among municipalities; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. River corridor commissions have proven their effectiveness as one mechanism to bring about such coordination and cooperation; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

C. Additional river corridor commissions are not likely to be formed without state encouragement and incentives; and [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

D. Such cooperation serves state interests as stated in Title 12, section 402 and Title 38, chapter 3, subchapter I, article 2-B. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Purpose. It is the policy of the State to encourage the formation of river corridor commissions. The purpose of this law is to:

A. Clarify the procedures for forming river corridor commissions; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

B. Delegate authority to the Commissioner of Agriculture, Conservation and Forestry to approve acceptable proposals to form the river corridor commissions; [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

C. Grant additional powers to those river corridor commissions beyond those provided for in chapter 115; and [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

D. Provide a portion of the funding for the operation of the river corridor commissions. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 2011, c. 657, Pt. W, §6 (REV).



30-A §4462. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

1. Commission. "Commission" means a river corridor commission granted approval by the commissioner under section 4463 and authorized by Title 5, chapter 379, or as established under Title 38, chapter 6.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

3. Department. "Department" means the Department of Agriculture, Conservation and Forestry.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW). 2011, c. 657, Pt. W, §§5, 6 (REV).



30-A §4463. Approval of river corridor commissions

The commissioner may grant commission status and all the privileges and powers enjoyed by the commissions, as specified in this chapter, when the commissioner finds that: [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

1. Occupation of shoreland by 2 or more municipalities. Two or more municipalities, which collectively occupy enough of the shoreland on a river segment to be effective in managing the shorelands of the river, have entered into an agreement under chapter 115, which satisfies the requirements of section 4464;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Comprehensive plan. The same municipalities have prepared a comprehensive plan which satisfies the requirements of section 4465;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

3. Ordinance. The same municipalities have prepared an ordinance to implement the comprehensive plan which satisfies the requirements of section 4466; and

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

4. Other commissions. No other commission exists on the same river, or the distance between the proposed and existing commissions makes the formation of one larger commission impractical.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW).



30-A §4464. Interlocal agreement

In addition to the requirements of section 2203, the interlocal agreement must be consistent with rules adopted by the commissioner under the Maine Administrative Procedure Act, Title 5, chapter 375. These rules may include, but are not limited to: [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

1. Minimum duration. The minimum duration of the agreement;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Members; appointment. How members may be appointed;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

3. Municipal responsibilities for financing. What the municipalities' responsibilities for financing the commission are; and

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

4. Withdrawal. How and under what circumstances municipalities may withdraw from the commission.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW).



30-A §4465. Comprehensive plan

The comprehensive plan must be consistent with rules adopted by the commissioner under the Maine Administrative Procedure Act, Title 5, chapter 375. These rules may include, but are not limited to: [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

1. Resources; problems. What resources or problems the plan must address;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Information; analyses. Information and analyses the plan must contain; and

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

3. Specificity; clarity. The degree of specificity and clarity sought in the plan.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW).



30-A §4466. Ordinance

The ordinance to implement the plan must be at least as restrictive as the State's guidelines for municipal shoreland zoning ordinances and shall supersede existing shoreland zoning ordinances. The ordinance must contain adequate procedures for processing permit requests and for considering appeals of a decision made by the commission. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW).



30-A §4467. Powers of a river corridor commission

Notwithstanding section 2203, subsection 8, an approved commission may: [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

1. Amendment to comprehensive plan. Amend the comprehensive plan, after notice and hearing on the proposed amendment in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

2. Adoption of rules or ordinances. Adopt and amend rules or ordinances covering an area up to 500 feet from the normal high-water mark necessary to implement the comprehensive plan, after notice and hearing on the proposed amendment or adoption, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

3. Issuance of permits. Issue permits, subject to reasonable conditions for activities requiring permits, or may deny permits under ordinances and rules adopted by the commission;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

4. Fees. Assess fees for permit or variance applications, or for any publications of the commission;

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

5. Suit. Sue and be sued; and

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

6. Enforcement. Enforce the rules or ordinances of the commission by instituting any lawful action, injunction or other proceeding to prevent, restrain, correct or abate any violation of its rules or ordinances, and may impose fines as permitted under Title 38, chapter 3, subchapter I, article 2-A.

[ 1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW) .]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW).



30-A §4468. Commission budget; financing; staff

The commission shall prepare and submit to the commissioner a biennial budget sufficient to cover its operating and other expenses. Provided the commission continues to satisfy the requirements of section 4463, the commissioner shall request funds to match the funds raised by the commission. In no event may the state contribution exceed $25,000 for any one commission in any year. The commission may accept contributions of any type from any source to assist it in carrying out its assigned tasks, and make any agreements with respect to the administration of those funds, not inconsistent with the purpose of this law, that are required as conditions precedent to receiving the funds, federal or otherwise. Staff of the commission are not considered employees of the State. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW).



30-A §4469. Appeals to Superior Court

Except where otherwise specified by law, any party or person aggrieved by any order or decision of the commission may, within 30 days after notice of the filing of that order or decision, appeal to the Superior Court by filing a notice of appeal stating the grounds for appeal. The appeal shall be taken under Title 5, section 11001. [1989, c. 104, Pt. A, §45 (NEW); 1989, c. 104, Pt. C, §10 (NEW).]

SECTION HISTORY

1989, c. 104, §§A45,C10 (NEW).









Subpart 7: PLANNING AND ZONING

Chapter 191: PLANNING AND ZONING

Subchapter 1: GENERAL PROVISIONS

30-A §4501. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4502. Comprehensive plan (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4503. Zoning ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4504. Zoning adjustment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4505. Savings provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4506. Enforcement of land use laws and ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP). 1989, c. 282, §1 (AMD). 1989, c. 727, §2 (RP). 1989, c. 878, §A88 (AMD).






Subchapter 2: SPECIFIC SUBJECTS OF REGULATION

30-A §4551. Land subdivisions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4552. Community living arrangements (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4553. Regulation of manufactured housing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4554. State policy relating to municipal commercial landfill facilities moratoria (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).









Chapter 193: RIVER CORRIDOR COMMISSIONS

30-A §4601. River corridor commissions encouraged (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4602. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4603. Approval of river corridor commissions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4604. Interlocal agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4605. Comprehensive plan (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4606. Ordinance (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4607. Powers of a river corridor commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4608. Commission budget; financing; staff (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).



30-A §4609. Appeals to Superior Court (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A46,C10 (RP).









Subpart 8: DEVELOPMENT

Chapter 201: HOUSING AUTHORITY

Subchapter 1: GENERAL PROVISIONS

30-A §4701. Title

This chapter shall be known and may be cited as the "Maine Housing Authorities Act." [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4702. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Area of operation. "Area of operation" of a housing authority includes all of the municipality for which it is created and, except as provided in paragraphs A and B, the area within 10 miles outside its territorial boundaries. The "area of operation" of the Maine State Housing Authority is the entire State.

A. No authority may operate in any area in which an authority already established is operating without the consent by resolution of the authority already operating in that area. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The area of operation of the housing authority of a city does not include any area which lies within the territorial boundaries of any other city nor does it include any portion of a town for which a housing authority has been organized, without the consent by resolution of the legislative body of the other city or the selectmen of the town. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The Maine State Housing Authority may not operate in any area in which a municipal authority already established under this chapter is operating without the consent by resolution of that authority.

(1) In the case of the Maine State Housing Authority, the requirements of coordination and local approval specified in sections 4741, subsection 10 and 4771 may be complied with by the local municipal legislative body's passage of the following resolution:

"The Maine State Housing Authority is authorized to seek and may contract for financial assistance from the Federal Government for the purpose of providing housing for low-income persons and families in (Name of Municipality)."

Passage of this resolution is conclusive evidence of compliance with sections 4741, subsection 10, and 4771. The local municipal legislative body may repeal the resolution, provided that:

(a) Any contract for federal assistance entered into between the Maine State Housing Authority and any person in or with respect to the municipality in question after the original resolution is passed and before it is repealed is not affected by the repeal; and

(b) The security of the authority's mortgage interest or the obligation or repayment of debt to bondholders is not affected by the repeal. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The authority shall meet and discuss with the local municipal legislative body concerning permissible and preferred developers, housing management entities and sites in anticipation of a preliminary designation of a proposed project. When the authority has received a proposed project for consideration, it shall so notify the municipality in question. When the authority has made a preliminary designation of a proposed project, it shall so notify the municipality within 30 days. If the municipal legislative body disapproves of the preliminary designation, it shall notify the authority of its disapproval within 45 days after the authority's notice of selection. The notice of disapproval has the effect of repealing the consent resolution for that proposed project. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Authority or housing authority. "Authority" or "housing authority" means any of the public corporations created or authorized to be created by this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Bonds. "Bonds" means any bonds, notes, interim certificates, debentures or other obligations issued by an authority under this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Construction loan. "Construction loan" means a loan:

A. For the purpose of developing, constructing, reconstructing or rehabilitating a housing unit or housing project; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Which is secured in the same manner as a mortgage loan is secured. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Conventional mortgage. "Conventional mortgage" means an interest-bearing obligation secured by a mortgage and note which are a first lien on land and improvements constituting one-family to 4-family housing units, which obligations are not insured or guaranteed in any manner, in part or in full, by the Federal Government, or by this State or any instrumentality of the State.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Elderly. "Elderly" means a person or family as defined in the United States Housing Act of 1937, Public Law 412, 50 Stat 888, as amended.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Financial institution. "Financial institution" means any bank or trust company, savings bank, savings and loan association, industrial bank, national banking association, federal savings and loan association, mortgage banker, credit union or other such institution authorized to do business in the State, or a government agency which customarily provides service or otherwise aids in the financing of mortgage loans.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Home improvement note. "Home improvement note" means an interest bearing obligation, secured in whole or in part by a mortgage, insurance or otherwise as may be agreed upon by the Maine State Housing Authority from time to time, made to improve or rehabilitate single-family or multi-unit residential housing in the State, including, without limitation, the replacement, removal or rehabilitation of malfunctioning waste water treatment systems.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§1, 31 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Manufactured housing. "Manufactured housing" has the same meaning as found in Title 10, section 9002, subsection 7.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

10. Mortgage loan. "Mortgage loan" or "mortgage" means:

A. An interest-bearing obligation secured by a mortgage constituting a lien on single-family or multi-unit residential housing, including any mortgage loan made for the purpose of acquiring, developing, constructing or reconstructing single-family or multi-unit residential housing; [1991, c. 574, §1 (AMD).]

B. An interest-bearing obligation which is fully insured under the Housing Mortgage Insurance Law, if the single-family or multi-unit residential housing is located on either the Passamaquoddy Indian Reservation or the Penobscot Indian Reservation; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. A home improvement note; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. An interest-bearing obligation secured by an interest in manufactured housing; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. An interest-bearing obligation secured by a mortgage, pledge or collateral assignment of a lease of real property or a lease of air rights, provided that:

(1) The security includes a first lien upon the lease; and

(2) Except for mortgage loans secured by manufactured housing located on leased real property or air rights, the real property or air rights are not subject to any prior lien; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. A participation interest in a mortgage loan; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. An interest-bearing obligation secured by a pledge or collateral assignment of a tenant-shareholder's interest in a consumer cooperative organized for housing purposes under Title 13, chapter 85. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

This definition does not preclude the requirement of security in addition to that specified in this subsection for any mortgage loan.

[ 1991, c. 574, §1 (AMD) .]

11. Obligee of the authority or obligee. "Obligee of the authority" or "obligee" includes:

A. Any bondholder, agents or trustees for any bondholders; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Any lessor demising to the authority property used in connection with a project, or any assignee or assignees of the lessor's interest or any part of that interest; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The Federal Government when it is a party to any contract with the authority. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

12. Persons of low income. "Persons of low income" means persons or families, elderly or otherwise, who lack the income which is necessary, as determined by a housing authority, to enable them, without financial assistance, to live in or purchase decent, safe and sanitary dwellings, without overcrowding. Financial assistance includes, but is not limited to, the following kinds of assistance:

A. Mortgage insurance; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Interest subsidies; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Rent subsidies; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Public assistance payment or services; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Any other assistance that may be provided by the Maine State Housing Authority through the sale of bonds. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

13. Privately insured mortgage. "Privately insured mortgage" means an interest-bearing obligation secured by a mortgage and note which are a first lien on land and improvements constituting one-family to 4-family units, which obligations are insured or guaranteed by a private mortgage insurer which is an "authorized insurer," as defined in Title 24-A, section 8, and qualified to provide insurance on mortgages purchased by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

14. Project or housing project. "Project", "housing project" or "single-family or multi-unit residential housing" means any work or undertaking:

A. To demolish, clear or remove buildings from any slum area; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. To provide decent, safe and sanitary dwellings, apartments or other living accommodations for persons of low income. A project may include dwellings, apartments or accommodations occupied by persons other than persons of low income, provided that in the opinion of the responsible authority, a reasonable number of the dwellings, apartments or accommodations in the project are reserved for occupancy by persons of low income. The work or undertaking may include buildings, land, equipment, facilities and other real or personal property for necessary, convenient or desirable appurtenances including private commercial activity subject to the restriction in subparagraph (1), streets, sewers, water service, utilities, parks, site preparation, landscaping, administrative, community, health, recreational, welfare or other purposes;

(1) The work or undertaking may include private commercial activity compatible with residential use as determined by an authority, provided that development costs related to that activity do not exceed 40% of the amount of debt financing provided by an authority; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. To accomplish a combination of the work or undertaking under paragraphs A and B. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The terms "project" or "housing project" may be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection with these activities. The term includes all other real and personal property and all tangible or intangible assets held or used in connection with the housing project.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

15. Selectmen. "Selectmen" means the board of selectmen of the town or, if the town has no selectmen, the officers charged with the duties customarily imposed on the board of selectmen of a town.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

16. State public body. "State public body" means any city, town, district or other political subdivision of the State.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 48, §§1,31 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 574, §1 (AMD). 1999, c. 104, §1 (AMD).



30-A §4703. Declaration of necessity

1. Housing conditions. It is declared that:

A. There exists in urban and rural areas in the State unsuitable, unsafe and overcrowded dwelling accommodations; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. In these urban and rural areas within the State, there is a shortage of suitable dwelling accommodations available at rents, prices or financing terms which many residents of the State can afford and that the shortage forces some residents of the State to occupy unsuitable, unsafe and overcrowded dwelling accommodations; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. These conditions, and the existence of areas in need of revitalization and redevelopment, impair economic values and tax revenues; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. These conditions contribute to the poor health of the residents of these areas, cause an increase in and spread of crime and constitute a menace to the health, safety and welfare of the residents of the State; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. These conditions require excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection and other public services and facilities; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. These areas in the State cannot be cleared, nor can the shortage of suitable dwellings available at affordable rents, prices or financing terms be relieved solely through the operation of private enterprise, and that the construction, rehabilitation or improvement of dwelling accommodations would therefore not be competitive with private enterprise; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. The construction, rehabilitation or improvement of dwelling accommodations would make housing available for veterans who are unable to provide themselves with decent housing on the basis of the benefits made available to them through certain government guarantees of loans to veterans for the purchase of residential property; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. The clearance, planning and preparation for rebuilding of these areas, the prevention or the reduction of the underutilization and abandonment of established commercial areas and existing dwelling accommodations within the State, and the providing of affordable, safe and suitable dwelling accommodations for residents of the State are public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

I. Residential construction activity is closely correlated with general economic activity and that the undertakings authorized by this chapter to aid the production of better housing and more desirable neighborhood and community development at lower costs will make possible a more stable and larger volume of residential construction which will assist materially in achieving and maintaining full employment; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

J. Federal programs to assist housing have repeatedly changed and, in the early 1980's, the Federal Government substantially reduced its housing programs and other forms of housing assistance; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

K. By providing housing assistance to persons other than persons of low income, provision of housing assistance to persons of low income will be facilitated; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

L. It is in the public interest that advance preparations for these activities and for facilitating mortgage lending on affordable terms be made now, and that the necessity in the public interest for the provisions enacted is declared as a matter of legislative determination. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Intent. It is further declared that:

A. There are serious problems relating to the occupants of existing substandard housing in the State in both urban and rural areas and much of the existing housing in the State is in immediate need of major repair or replacement; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. This chapter is intended to encourage all existing local, state and federal agencies, public and private agencies, to recognize the needs for rehabilitation and new housing and to adopt such action and practices as to promote a concerted effort to upgrade housing conditions and standards within the State; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. This chapter is intended to relieve those conditions which now exist and it is the policy of the State to assist in planning, coordinating and carrying out all existing programs that will encourage further participation by private investment, private enterprise and individual effort. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Shortage of funds. It is further declared that:

A. In private banking channels there have been recurrent, cyclical shortages of funds available for loans to finance dwelling accommodations; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. These shortages have been exacerbated more recently by changes in the business of financial institutions, by the high cost of funds needed for loans for dwelling accommodations and by the related lack of liquidity of existing and new loans for dwelling accommodations; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. These shortages have contributed to the reduction of construction of new dwelling accommodations and have hampered the rehabilitation, improvement and purchase and sale of existing dwelling accommodations; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. These shortages can be expected to recur from time to time in varying degrees of severity with the adverse consequences described in this section; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The powers and duties set forth in this chapter are to be carried out to assist in redressing these shortages. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Objectives. It is further declared that it is the policy of the State to assist its residents in securing equal opportunity for the full enjoyment of the following objectives:

A. To reside in or purchase housing which is decent, safe, independently selected, designed and located with reference to their particular needs and available at costs which they can afford; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. To have available to them a wide range of privately planned, constructed and operated housing; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. To have available to them such additional publicly planned, constructed and operated housing as is needed to achieve the purposes of paragraph A; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. To have available from financial institutions, in addition to their usually loanable resources for home construction, mortgages and notes, additional resources and assistance as may be provided by the Maine State Housing Authority; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. To have available information and educational programs, and to conduct demonstrations of housing programs and techniques. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4704. Planning, zoning and building laws

All projects of an authority are subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the area in which the project is located. In the planning and location of any project, an authority shall conform to any larger or long-range program for the development of the area in which the project is located. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4704-A. Water conservation devices

Notwithstanding section 4704, the purchase and installation of any faucet, shower head, toilet or urinal in a residential building funded by the authority is subject to Title 5, section 1762-A. [1991, c. 246, §11 (NEW).]

SECTION HISTORY

1991, c. 246, §11 (NEW).



30-A §4705. Exemption of property from execution sale

All real property of an authority is exempt from levy and sale by virtue of an execution, and no execution or other judicial process may issue against the authority's real property nor may any judgment against an authority be a charge or lien upon its real property. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Exceptions. This section does not apply to or limit:

A. The right of obligees to foreclose or otherwise enforce any mortgage or other security of an authority; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees or revenues; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The right of the Federal Government to pursue any remedies conferred upon it under this chapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4706. Records confidential

1. Confidential information. Records containing the following information are deemed confidential for purposes of Title 1, section 402, subsection 3, paragraph A:

A. Any information acquired by an authority or a member, officer, employee or agent of an authority from applicants for residential tenancy in housing owned, financed, assisted or managed by an authority or from any residential tenants of such housing or from any 3rd person pertaining to any applicant for tenancy or to any tenant of such housing; [1993, c. 175, §1 (AMD).]

B. Any written or recorded financial statement, as determined by an authority, of an individual submitted to an authority or a member, officer, employee or agent of an authority, in connection with an application for, or receipt of, a grant, mortgage or mortgage insurance; [2007, c. 562, §1 (AMD).]

C. Any information acquired by the Maine State Housing Authority or a state public body, private corporation, copartnership, association, fuel vendor, private contractor or individual, or an employee, officer or agent of any of those persons or entities, providing services related to weatherization, energy conservation, homeless assistance or fuel assistance programs of the Maine State Housing Authority, when that information was provided by the applicant for, or recipient of, those services or by a 3rd person; [2007, c. 562, §2 (AMD).]

D. Any statements of financial condition or information pertaining to financial condition submitted to any of the persons or entities set forth in paragraph C in connection with an application for services related to weatherization, energy conservation, homeless assistance or fuel assistance programs of the Maine State Housing Authority; and [2007, c. 562, §3 (AMD).]

E. The address of a shelter or other living accommodations for victims of domestic violence. [2007, c. 562, §4 (NEW).]

[ 2007, c. 562, §§1-4 (AMD) .]

2. Wrongful disclosure prohibited. No member, officer, employee or agent of an authority may knowingly divulge or disclose information declared confidential by this section, except that:

A. An authority may make such full and complete reports concerning administration of its programs as required by the Federal Government, any agency or department of the Federal Government, or the Legislature; [1993, c. 175, §3 (AMD).]

B. An authority may publish statistics or other information of a general nature drawn from information declared confidential by this section, provided that the publication is accomplished in a manner which preserves confidentiality; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. An authority may comply with a subpoena, request for production of documents, warrant or court order that appears on its face to have been issued or made upon lawful authority; [1993, c. 175, §3 (AMD).]

D. In any litigation or proceeding in which an authority is a party, the authority may introduce evidence based on any information that is deemed confidential and is within the control or custody of the authority; and [1993, c. 175, §3 (AMD).]

E. Any person or agency directly involved in the administration or auditing of weatherization, energy conservation or fuel assistance programs of the Maine State Housing Authority and any agency of the State with a legitimate reason to know must be given access to those records described in subsection 1, paragraphs C and D. [1993, c. 175, §4 (NEW).]

[ 1993, c. 175, §§3, 4 (AMD) .]

3. Waiver. This section shall not be construed to limit in any way the right of any person whose interest is protected by this section to waive, in writing or otherwise, the benefits of that protection.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Penalty. A member, officer, employee or agent of an authority who violates subsection 2 commits a civil violation for which a forfeiture of not more than $200 may be adjudged against the member, officer, employee or agent of an authority for each violation. For the purpose of applying penalties under this subsection, a separate violation is deemed to have occurred with respect to each separate act of disclosure.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 175, §§1-4 (AMD). 2007, c. 562, §§1-4 (AMD).






Subchapter 2: ESTABLISHMENT AND ORGANIZATION

30-A §4721. Creation of municipal authorities

1. Creation of housing authorities. In each municipality there is created a public body corporate and politic to be known as the "Housing Authority" of the municipality. This authority may not transact any business or exercise its powers unless the municipal legislative body declares by resolution that there is a need for an authority to function in that municipality.

A. Any housing authority created and existing under Public Law 1943, chapter 260, shall, notwithstanding the expiration of that chapter, continue in existence for the purposes of this chapter and have the powers granted by this chapter, if the legislative body of the municipality for which the housing authority was created declares by resolution that there is a need for that housing authority to exercise the powers granted by this chapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Procedure. The municipal legislative body shall consider the need for an authority on its own motion or upon the filing of a petition with the mayor of the city or the selectmen of the town. This petition must be signed by 25 voters of the city or town and assert that there is a need for an authority to function in the municipality and request that the municipal legislative body declare that need.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Standard. The municipal legislative body shall adopt a resolution declaring that there is a need for an authority in the municipality if it finds that:

A. Insanitary or unsafe inhabited dwelling accommodations or blighted areas exist in the municipality; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. There is a shortage of safe or sanitary dwelling accommodations in the municipality available to persons of low income at rentals or prices that they can afford. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Appointment of commissioners. Upon the adoption of a resolution by the municipal legislative body, the mayor of the city or the selectmen of the town shall appoint the commissioners of the authority under section 4723, subsection 1.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4722. Maine State Housing Authority established; powers, duties and restrictions

The Maine State Housing Authority is established and is a public body corporate and politic and an instrumentality of the State. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Powers and duties. In addition to the powers granted by section 4741, the Maine State Housing Authority shall have the powers and duties to:

A. Gather information and statistics on housing and housing-related socioeconomic conditions, using existing sources and data to the fullest extent possible and request reports and obtain information from all state departments, agencies, boards, commissions, authorities and instrumentalities about their respective expenditures for housing and housing-related services and facilities, and about their respective functions and activities related to the financing, construction, leasing or regulation of housing and housing-related services and facilities; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Develop plans, finance, conduct and encourage in cooperation with other public and private national, state, regional and local agencies, research and demonstration of model housing programs, dealing with, but not limited to, planning, styles of land use, types of building design, techniques of construction, finance techniques, municipal regulations and management procedures; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Provide or coordinate technical assistance and consultation about housing and housing-related activities for or on the behalf of the municipalities, private industry, municipal housing authorities, nonprofit housing corporations, state departments, agencies, boards, commissions, authorities and instrumentalities, the Judicial Department, other organizations and individuals; administer or operate housing or housing-related programs for or on the behalf of municipalities, municipal housing authorities, nonprofit housing corporations, state departments, agencies, boards, commissions, authorities, instrumentalities and the judicial branch and in so doing comply with the programmatic, regulatory or statutory standards as required by that entity, which may take precedence over the authority's eligibility requirements; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Prepare, publish and disseminate educational materials dealing with, but not limited to, the topics listed in paragraph B; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Encourage and coordinate effective use of existing and new resources and available services for housing; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Act as the public agency of the State for the purpose of accepting federal funds or other assistance, or funds or other assistance from any other source, in relation to housing activity in those areas and for those projects authorized under section 4741, subsection 2 and other relevant provisions of this chapter; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. Carry out renewal projects and all other powers and duties of an authority under chapter 203; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. Issue revenue bonds as provided in this chapter. The authority for the issuance of bonds in any subchapter of this chapter constitutes a complete, additional and alternative method for the issuance of bonds authorized by that subchapter. Any limitation or restriction as to the use of proceeds, total authorized amount of obligations or interest rate, or any other limitation or restriction, applies solely to bonds issued under the subchapter in which the limitation or restriction appears; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

I. Purchase, sell, service, pledge, invest in, hold, trade, accept as collateral or otherwise deal in, acquire or transfer, on any terms and conditions that the Maine State Housing Authority specifies, any mortgage loan, any mortgage pass-through certificate, any pledge including any pledge or mortgage revenue, any mortgage participation certificate or any other mortgage-backed or mortgage-related security. In connection with the purchase or sale of a mortgage loan or of a beneficial interest or participation in a mortgage loan, the Maine State Housing Authority may enter into one or more agreements providing for the custody, control and administration of the mortgage loan. Any such agreement may provide that:

(1) The Maine State Housing Authority or a financial institution will act as trustor, trustee or custodian under the agreement; and

(2) With respect to mortgage loans governed by the agreement, title to a mortgage loan, or to a beneficial interest or participation in a mortgage loan, is deemed to have been transferred on terms and to the extent specified in that agreement and that the effect of a sale of a beneficial interest or participation in a mortgage loan is the same as a sale of a mortgage loan; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

J. Adopt bylaws for the regulation of its affairs and the conduct of its business; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

K. Perform other functions necessary to the powers and duties expressly stated in this chapter; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

L. Contract with any financial institution to make mortgage loans on behalf of the Maine State Housing Authority and to make mortgage loans without contracting with a financial institution. The mortgage loans must be made under one or more mortgage loan programs governed by standards established in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375.

The Maine State Housing Authority may also make construction loans, grants, noninterest-bearing loans, deferred payment loans, unsecured loans and other similar types of loans. Any mortgage loan made under this paragraph does not pledge the faith and credit of the State. Any bonds issued by the Maine State Housing Authority to finance mortgage loans authorized by this paragraph are subject to the limitations of sections 4905 and 4907; [1993, c. 175, §5 (AMD).]

M. Formulate proposed affirmative housing action plans for submission to regional planning commissions and local planning boards for their consideration; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

N. With respect to any bonds which the Maine State Housing Authority is authorized to issue in accordance with the limitations and restrictions of this chapter, covenant and consent that the interest on the bonds will be includable, under the United States Internal Revenue Code of 1954, Title 26, Section 7701(a)(29), or any subsequent corresponding internal revenue law of the United States, in the gross income of the holders of the bonds to the same extent and in the same manner that the interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders under the United States Internal Revenue Code or any subsequent law. The powers conferred by this paragraph are not subject to any limitations or restrictions of any law which may limit the Maine State Housing Authority's power to so covenant and consent.

(1) Notwithstanding any other provision of this chapter, proceeds of bonds issued under this subsection may be used for persons other than persons of low income.

(2) The income on any bonds issued by the Maine State Housing Authority shall be included in gross income under the Maine Income Tax Law if the income on those bonds is includable in the gross income of the holders of the bonds under the United States Internal Revenue Code of 1954, Title 26, Section 7701(a)(29), or any subsequent corresponding revenue law of the United States; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

O. Issue or cause to be issued certificates or other instruments evidencing the holder's fractional undivided interest in a pool of mortgage loans. Whether or not the certificates or instruments are of such form or character as to be negotiable instruments under Title 11, article 8, the certificates or instruments are deemed negotiable instruments within the meaning of and for all the purposes of Title 11, article 8, subject only to any registration requirements that the Maine State Housing Authority may establish; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

P. In accordance with the limitations and restrictions of this chapter, cause any of its powers or duties to be carried out by one or more nonprofit corporations organized and operated under Title 13-B; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Q. Modify or waive the requirements of section 4902, subsections 1 and 2, and section 4903; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

R. Guarantee or ensure the timely payment in whole or part of principal on, premium on or interest of any bond or of any instrument or security identified in paragraph I or O; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

S. Purchase, sell, service, pledge, invest in, hold, trade, accept as collateral, administer or otherwise deal in, acquire or transfer, contract for benefits to recipients on behalf of the Federal Government or otherwise and do those things necessary to issue or cause to be issued federal mortgage credit certificates as authorized and created by the Federal Tax Reform Act of 1984, Public Law 98-369, Section 612(a); [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 581, §7 (AMD).]

T. Approve or disapprove, in accordance with rules adopted under the Maine Administrative Procedure Act, Title 5, chapter 375, a project that is multi-family or single-family residential property, when authorized or required by Title 10, chapter 110, subchapter IV; [1991, c. 528, Pt. E, §35 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §35 (AMD).]

U. Consult with the Statewide Homeless Council, established pursuant to Title 30-A, section 5046, with respect to the implementation of housing programs to make the best use of resources and make the greatest impact on the affordable housing crisis; [2005, c. 380, Pt. B, §3 (AMD).]

V. Administer energy conservation programs; [1991, c. 9, Pt. I, §7 (NEW); 1991, c. 9, Pt. I, §8 (AFF).]

W. Pursuant to the purpose of the Act to provide housing assistance to persons of low income and in accordance with rules adopted under the Maine Administrative Procedure Act, operate programs to provide energy conservation and fuel assistance on behalf of persons of low income in connection with single-family or multi-unit residential housing and accept, obtain, distribute and administer federal and state funds, including block grants, for energy conservation and fuel assistance for the purpose of operating those programs.

(1) The Maine State Housing Authority shall report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs on June 30, 1992 and annually thereafter on the low-income energy assistance program. The report must include, but is not limited to, program revenue and expenditures, number of individuals served and types of services provided; [2003, c. 704, §4 (AMD).]

X. Advise the Governor and other officials of State Government on matters relating to energy conservation; [2005, c. 261, §1 (AMD).]

Y. Expand access to housing for young professionals and young families. The Maine State Housing Authority shall develop recommendations to create or modify programs with the goal of expanding access to housing for young professionals and young families. The Maine State Housing Authority shall specifically consider strategies to assist renters and first-time home buyers who are under 35 years of age and explore options for linking assistance levels to student loan obligations. The Maine State Housing Authority shall collaborate with the Maine Community College System, career and technical education programs and community action programs to encourage the development of affordable housing in high-cost housing areas of the State.

(1) The Maine State Housing Authority shall report its findings and recommendations regarding expanded access to housing for young professionals and young families to the Maine Development Foundation and to the joint standing committee of the Legislature having jurisdiction over housing matters no later than January 15, 2005; [2011, c. 679, §29 (AMD).]

Z. Condition approval of funding of a housing project upon an applicant's compliance with municipal health, safety and sanitation standards. The Maine State Housing Authority may condition approval of funding for a housing project upon a municipality's representation that the applicant, an affiliate of the applicant or any owner controlled by the applicant has no record of a material municipal code violation of health, safety or sanitation standards; [2007, c. 326, §1 (AMD).]

AA. Certify transfers of multifamily affordable housing property that qualify for the deduction under Title 36, section 5122, subsection 2, paragraph Z or Title 36, section 5200-A, subsection 2, paragraph Q. The affordability restrictions that apply under this paragraph must be contained in a declaration signed by the transferee and recorded in the appropriate registry of deeds at the time of the sale or transfer.

(1) For the purposes of this paragraph, "multifamily affordable housing property" means a decent, safe and sanitary dwelling, apartment building or other living accommodation that includes at least 6 units, that meets at least one of the following affordability restrictions and for which those affordability restrictions, as applicable, expire in 10 years or less from the date of the sale or transfer of the property:

(a) At least 20% of the units have restricted rents affordable to households earning no more than 80% of the area median income as determined by the United States Department of Housing and Urban Development;

(b) The property is assisted by the United States Department of Housing and Urban Development, the United States Department of Agriculture or the Maine State Housing Authority; or

(c) The property qualifies for low-income housing credits under the United States Internal Revenue Code of 1986, Section 42.

(2) For the purposes of this paragraph, property does not qualify as multifamily affordable housing property unless:

(a) The transferee agrees to maintain the property as multifamily affordable housing property for an additional 30 years from the scheduled expiration;

(b) If the existing federal, state or other assistance is not available to maintain the property as multifamily affordable housing property, the transferee agrees to ensure that 1/2 of the units are affordable to persons at 60% of the area median income as determined by the United States Department of Housing and Urban Development for 30 years from the expiration of the then-existing affordability restrictions; or

(c) The transferee agrees to an alternative affordability agreement approved by the Maine State Housing Authority; [2007, c. 645, §1 (AMD).]

BB. Make a loan, or contract with a financial institution to make a loan on behalf of the Maine State Housing Authority, to pay off an existing loan or to pay amounts past due on an existing loan on an owner-occupied single-family residence to assist a homeowner who is in default of the existing loan or in danger of losing the residence through foreclosure. Prior to receiving a loan under this paragraph, a homeowner must receive counseling with a 3rd-party, nonprofit organization approved by the United States Department of Housing and Urban Development, a housing financing agency of this State or the regulatory agency that has jurisdiction over the creditor; [2009, c. 361, §2 (AMD); 2009, c. 361, §37 (AFF).]

CC. Encourage and provide incentives to individuals and entities that conserve energy; support and participate, with resources derived from sources except the conservation program fund under Title 35-A, section 10110, subsection 7, in markets that reward energy conservation and use the proceeds from this participation to support affordable housing programs under its jurisdiction; and create and administer programs that encourage individuals and entities to conserve energy; and [RR 2009, c. 2, §85 (COR).]

DD. Certify affordable housing projects for the purpose of the income tax credit increase under Title 36, section 5219-BB, subsection 3; administer and enforce the affordability requirements set forth in this paragraph; and perform other functions described in this paragraph and necessary to the powers and duties described in this paragraph.

(1) For purposes of this paragraph, unless the context otherwise indicates, the following terms have the following meanings.

(a) "Affordable housing" means a decent, safe and sanitary dwelling, apartment or other living accommodation for a household whose income does not exceed 60% of the median income for the area as defined by the United States Department of Housing and Urban Development under the United States Housing Act of 1937, Public Law 412, 50 Stat. 888, Section 8, as amended.

(b) "Affordable housing project" means a project in which:

(i) At least 50% of the aggregate square feet of the completed project is housing of which at least 50% of the aggregate square feet of the completed housing creates new affordable housing; or

(ii) At least 33% of the aggregate square feet of the completed project creates new affordable housing.

(2) An affordable housing project for which the owner of the property received the income tax credit increase under Title 36, section 5219-BB, subsection 3 must remain an affordable housing project for 30 years from the date the affordable housing project is placed in service. If the property does not remain an affordable housing project for 30 years from the date the affordable housing project is placed in service, the owner of the property shall pay to the Maine State Housing Authority for application to the Housing Opportunities for Maine Fund established under section 4853 an amount equal to the income tax credit increase allowed under Title 36, section 5219-BB, subsection 3, plus interest on that amount at the rate of 7% per annum from the date the property is placed in service until the date of payment of all amounts due. The affordability requirements and the repayment obligation in this subparagraph must be set forth in a restrictive covenant executed by the owner of the property and the affordable housing project for the benefit of and enforceable by the Maine State Housing Authority and recorded in the appropriate registry of deeds before the owner of the property claims the income tax credit increase under Title 36, section 5219-BB, subsection 3.

(3) If the repayment obligation in subparagraph (2) is not fully satisfied after written notice is sent by certified mail or registered mail to the owner of the property at the owner's last known address, the Maine State Housing Authority may file a notice of lien in the registry of deeds of the county in which the real property subject to the lien is located. The notice of lien must specify the amount and interest due, the name and last known address of the owner, a description of the property subject to the lien and the Maine State Housing Authority's address and the name and address of its attorney, if any. The Maine State Housing Authority shall send a copy of the notice of lien filed in the registry by certified mail or registered mail to the owner of the property at the owner's last known address and to any person who has a security interest, mortgage, lien, encumbrance or other interest in the property that is properly recorded in the registry of deeds in which the property is located. The lien arises and becomes perfected at the time the notice is filed in the appropriate registry of deeds in accordance with this subparagraph. The lien constitutes a lien on all property with respect to which the owner receives the income tax credit increase under Title 36, section 5219-BB, subsection 3 and the proceeds of any disposition of the property that occurs after notice to the owner of the repayment obligation. The lien is prior to any mortgage and security interest, lien, restrictive covenant or other encumbrance recorded, filed or otherwise perfected after the notice of lien is filed in the appropriate registry of deeds. The lien may be enforced by a turnover or sale order in accordance with Title 14, section 3131 or any other manner in which a judgment lien may be enforced under the law. The lien must be in the amount of the income tax credit increase allowed under Title 36, section 5219-BB, subsection 3, plus interest on that amount at the rate of 7% per annum from the date the property is placed in service until the date of payment of all amounts due. Upon receipt of payment of all amounts due under the lien, the Maine State Housing Authority shall execute a discharge lien for filing in the registry or offices in which the notice of lien was filed.

(4) Annually by every August 1st until and including August 1, 2023, the Maine State Housing Authority shall review the report issued pursuant to Title 27, section 511, subsection 5, paragraph A to determine the percentage of the total aggregate square feet of completed projects that constitutes new affordable housing, rehabilitated and developed using:

(a) Either of the income tax credits under Title 36, section 5219-BB, subsection 2; and

(b) The income tax credit increase under Title 36, section 5219-BB, subsection 3.

If the total aggregate square feet of new affordable housing does not equal or exceed 30% of the total aggregate square feet of rehabilitated and developed completed projects eligible for a credit under Title 36, section 5219-BB, the Maine State Housing Authority and Maine Historic Preservation Commission shall notify the State Tax Assessor of this fact. [2011, c. 453, §2 (AMD).]

[ 2011, c. 679, §29 (AMD) .]

2. Restrictions. Notwithstanding any other provision of this chapter, the Maine State Housing Authority may not provide funds for, finance, purchase the mortgage on or otherwise assist in the construction or management of:

A. Any housing owned, sponsored or assisted by an institution of higher education in the State; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Any housing, the mortgage on which is insured by any federal or state program of mortgage insurance, the primary purpose of which is to assist student housing; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Any nursing home or related institution licensed or subject to license by the Department of Health and Human Services under Title 22, section 1817, except intermediate care facilities for persons with intellectual disabilities and persons with related conditions or the construction, substantial rehabilitation or improvement of homeless shelter facilities that may be related to an institution licensed or subject to license by the Department of Health and Human Services under Title 22, section 1817. [2011, c. 542, Pt. A, §55 (AMD).]

[ 2011, c. 542, Pt. A, §55 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 48, §§2,31 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 581, §§7,8 (AMD). 1991, c. 9, §I7 (AMD). 1991, c. 9, §I8 (AFF). 1991, c. 511, §B1 (AMD). 1991, c. 528, §§E35,36 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§E35,36 (AMD). 1991, c. 610, §2 (AMD). 1991, c. 622, §J20 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §TT1 (AMD). 1993, c. 175, §5 (AMD). 1993, c. 359, §B2 (AMD). 2003, c. 689, §B6 (REV). 2003, c. 704, §§4-6 (AMD). 2005, c. 261, §§1-3 (AMD). 2005, c. 380, §B3 (AMD). 2005, c. 644, §§1-3 (AMD). 2007, c. 240, Pt. RRRR, §4 (AMD). 2007, c. 326, §§1-3 (AMD). 2007, c. 466, Pt. A, §50 (AMD). 2007, c. 562, §5 (AMD). 2007, c. 645, §§1-3 (AMD). RR 2009, c. 2, §85 (COR). 2009, c. 361, §§2-4 (AMD). 2009, c. 361, §37 (AFF). 2011, c. 453, §2 (AMD). 2011, c. 542, Pt. A, §55 (AMD). 2011, c. 679, §29 (AMD).



30-A §4723. Appointment, qualifications, tenure and meetings of commissioners and directors

1. Municipality. The following provisions apply to municipal housing authorities.

A. Each authority shall appoint 7 commissioners. No commissioner may be appointed until the authority is authorized to function as provided in section 4721. In the case of a city having a mayor-council form of government, the mayor shall appoint the commissioners with the advice and consent of the council. In the case of a city having a manager-council form of government, the council shall appoint the commissioners. In the case of a town, the municipal officers shall appoint the commissioners.

Any person who resides within the authority's boundaries or area, and who is otherwise eligible for appointment under this chapter, may be appointed as a commissioner of the authority. This section does not prevent a commissioner from concurrently serving as a commissioner on a renewal authority established by any city with a population of 20,000 or more.

The commissioners who are initially appointed under this section serve for terms of one, 2, 3, 4 and 5 years, respectively, from the date of their appointment. Thereafter, the commissioners are appointed for terms of 5 years, except that all vacancies must be filled for the unexpired terms. All subsequent appointments and appointments to fill a vacancy must be made as provided in this subsection.

(1) In a municipality with housing that is subsidized or assisted by programs of the United States Department of Housing and Urban Development, at least 2 of the commissioners must be residents of that housing. When tenant associations exist in the housing, the appointing authority shall give priority consideration to nominations made by the associations. The first commissioner appointed to an authority, who is a resident of subsidized or assisted housing, serves for a 4-year term from the date of appointment. Thereafter, the commissioner must be appointed as provided in this subsection.

(2) A certificate of the appointment or reappointment of any commissioner must be filed with the authority. This certificate is conclusive evidence of the due and proper appointment of the commissioner. [1993, c. 218, §1 (AMD).]

B. A commissioner shall receive no compensation for services but is entitled to any necessary expenses, including travel expenses, incurred in the discharge of duties. Each commissioner shall hold office until a successor has been appointed and has qualified. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Each authority shall elect a chair and vice-chair from among the commissioners. An authority may employ a secretary, who is executive director, and technical experts and any other officers, agents and employees that it requires and shall determine their qualifications, duties and compensation. An authority may employ its own counsel and legal staff. It may delegate to its agents or employees any powers or duties that it considers proper. [2011, c. 560, §1 (AMD).]

D. The powers of an authority are vested in its commissioners. Meetings of the commissioners may be held anywhere within the area of operation of the authority or within any additional area where the authority is authorized to undertake a project. Four commissioners constitute a quorum of an authority for the purpose of conducting its business, exercising its powers and for all other purposes, notwithstanding the existence of any vacancies. The authority may take action upon the vote of a majority of the commissioners present, unless its bylaws require a larger number. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2011, c. 560, §1 (AMD) .]

2. State. The following provisions apply to the state housing authority.

A. [1993, c. 359, Pt. D, §2 (RP).]

B. The Maine State Housing Authority, as authorized by Title 5, chapter 379, must have 10 commissioners, 8 of whom must be appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over economic development and to confirmation by the Legislature. The 9th commissioner is the Treasurer of State who serves as an ex officio voting member. The Treasurer of State may designate the Deputy Treasurer of State to serve in place of the Treasurer of State. The 10th commissioner is the director of the Maine State Housing Authority who serves as an ex officio nonvoting member. At least 3 gubernatorial appointments must include a representative of bankers, a representative of elderly people and a resident of housing that is subsidized or assisted by programs of the United States Department of Housing and Urban Development or of the Maine State Housing Authority. In appointing the resident, the Governor shall give priority consideration to nominations that may be made by tenant associations established in the State. Of the 5 remaining gubernatorial appointments, the Governor shall give priority to a representative involved in the housing business and a representative of people with disabilities. The powers of the Maine State Housing Authority are vested in the commissioners. The commissioners may delegate such powers and duties to the director of the Maine State Housing Authority as they determine appropriate.

The Governor shall appoint the chair of the commissioners from among the 8 gubernatorial appointments. The chair serves as a nonvoting member, except that the chair may vote only when the chair's vote will affect the result. The commissioners shall elect a vice-chair of the commissioners from among their number.

Following reasonable notice to each commissioner, 5 commissioners of the Maine State Housing Authority constitute a quorum for the purpose of conducting its business, exercising its powers and for all other purposes, notwithstanding the existence of any vacancies. Action may be taken by the commissioners upon a vote of a majority of the commissioners present, unless otherwise specified in law or required by its bylaws. [2011, c. 560, §1 (AMD).]

C. The Maine State Housing Authority must have a director, who must be a person qualified by training and experience to perform the duties of the office. The Governor shall appoint the director of the Maine State Housing Authority, subject to review by the joint standing committee of the Legislature having jurisdiction over economic development, and to confirmation by the Legislature.

(1) The director is the chief administrative officer of the Maine State Housing Authority. The commissioners shall establish the rate and amount of compensation of the director. The commissioners are responsible for the performance review and termination of the director. Any decision to terminate the director must be made by an affirmative vote of at least 5 commissioners.

(3) The director of the Maine State Housing Authority shall supervise the administrative affairs and technical activities of the Maine State Housing Authority in accordance with the rules and policies established by the commissioners. The director of the Maine State Housing Authority may act in all personnel matters and may employ technical or legal experts and any other officers, agents and employees that the director requires, and shall determine their qualifications, duties and compensation. The director may delegate to the employees and agents any powers and duties that the director considers proper. [2011, c. 560, §1 (AMD).]

D. Any person who, at the time of appointment, is a resident of the State, may serve as a commissioner, except that the director need not be a resident of the State before being appointed.

(1) Each commissioner, except for the director and the Treasurer of State, serves a 4-year term beginning with the expiration of the term of that person's predecessor, except that a vacancy occurring in a position before the normal expiration of the appointment must be filled as soon as practicable by a new gubernatorial appointee who serves for the remainder of the unexpired term. Each commissioner continues to hold office after the term expires until a successor is appointed. In any instance in which more than one commissioner is serving beyond the original term, any new appointee is deemed to succeed the commissioner whose term expired first.

(2) The Secretary of State shall prepare a certificate evidencing the appointment of each commissioner. An original of this certificate must be provided to the appointee. One authenticated copy must be retained by the Maine State Housing Authority and one by the Secretary of State. An authenticated certificate of appointment is conclusive evidence of the appointment. [1993, c. 359, Pt. D, §3 (AMD).]

E. The director is a full-time employee of the authority, but may receive fees or honoraria for services provided to others not in conflict with full-time duties and not performed during time for which the director is receiving compensation from the Maine State Housing Authority. In addition to any authorized compensation, the director is entitled to any employee benefits that are available to other employees of the Maine State Housing Authority, including, but not limited to, authority contributions to any retirement plan, insurance plan, deferred compensation plan or other similar benefits. Each commissioner is entitled to compensation according to the provisions of Title 5, chapter 379, except notwithstanding Title 5, section 12003-A, subsection 4, authorized expenses incurred by a state employee, or designee of that state employee, serving in an ex officio capacity as a commissioner must be paid from the budget of the authority. [2011, c. 560, §1 (AMD).]

[ 2011, c. 560, §1 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 574, §2 (AMD). 1993, c. 218, §1 (AMD). 1993, c. 359, §§D2,3 (AMD). 2007, c. 101, §1 (AMD). 2011, c. 560, §1 (AMD).



30-A §4724. Conflict of interest

The provisions of this section are in addition to the limitations of Title 5, section 18. Any violation of this section is a Class E crime. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Present employee or commissioner; participation in decision. No employee or commissioner of the Maine State Housing Authority may participate in any decision on any contract or project entered into by the Maine State Housing Authority if that employee or commissioner has any interest, direct or indirect, in any firm, corporation, partnership, or association which may be party to the contract or financially interested in any such project.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Acquisition of interest in project; accepting employment. No employee or commissioner of any authority may, within 2 years of that service, or in the case of employees of the authority, during tenure or within 2 years of that service, voluntarily acquire any interest, direct or indirect, in any contract, project or property included or planned to be included in any project of that housing authority over which the employee or commissioner has exercised responsibility, control or decisions during tenure with the authority; nor may any employee or commissioner of any authority, if employment is accepted with any person who has an interest in any contract, property or project included or planned to be included in any project of that authority, work directly on that contract, project or property for that person if the employee or commissioner has exercised responsibility, control or decisions over that contract, project or property.

A. This subsection does not prohibit a manufactured housing inspector employed by the Maine State Housing Authority from accepting employment by a person to work on manufactured housing which is manufactured after the date employment with the Maine State Housing Authority has terminated. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1991, c. 476, (AMD) .]

3. Limitation on application of section. This section does not apply to:

A. The acquisition of any interest in notes or bonds of the Maine State Housing Authority issued in connection with any project or otherwise; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The execution of agreements by banking institutions for the deposit or handling of funds in connection with any project or to act as trustees under any trust indenture; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Utility services, the rates for which are fixed or controlled by a governmental agency. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 476, (AMD).



30-A §4725. Removal of commissioners

A commissioner may be removed from office for inefficiency, neglect of duty or misconduct in office after hearing by the legislative body of a city, the selectmen of a town, or, in the case of the Maine State Housing Authority, the Governor. The commissioner must be given a copy of the charges at least 10 days before the hearing and must be given an opportunity to be heard in person or to be represented by counsel. If a commissioner is removed, a record of the proceedings, together with the charges and the findings on the charges, must be filed in the office of the clerk or, in the case of the Maine State Housing Authority, in the office of the Secretary of State. This section does not apply to the director of the Maine State Housing Authority, who may be removed by the commissioners pursuant to section 4723, subsection 2, paragraph C. [2011, c. 560, §2 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2011, c. 560, §2 (AMD).






Subchapter 3: POWERS AND DUTIES

30-A §4741. Powers generally

An authority constitutes a public body corporate and politic, exercising public and essential governmental functions, and having all the powers necessary to carry out and effectuate the purposes and provisions of this chapter, but not the power to levy and collect taxes or special assessments, including the following powers in addition to others granted: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. General. To sue; to be sued on its written contracts or in accordance with the Maine Tort Claims Act, the Maine Administrative Procedure Act, Title 5, chapter 375, in the case of the Maine State Housing Authority, the Maine Rules of Civil Procedure, Rule 80B, or any successor rule of the Maine Rules of Civil Procedure in the case of a municipal authority or Title 1, section 409; to have a seal and alter it at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the authority's powers; and to make and from time to time amend and repeal bylaws, rules and regulations not inconsistent with this chapter, to carry into effect the powers and purposes of the authority;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Housing projects. Within its area of operation: To prepare, carry out, acquire, lease, manage, maintain or operate housing projects and to provide for the construction, reconstruction, improvement, extension, alteration or repair of any housing project or any part of a housing project. An authority may perform any of these listed functions singly or in combination with other functions with respect to any individual housing project, and may perform these functions full-time, part-time or in combination with other private persons, corporations or government agencies or other appropriate body;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Housing needs. To undertake and carry out studies and analyses of the housing needs within its area of operation and of the meeting of those needs, including data with respect to population and family groups, and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rentals and sales prices, employment, wages and other factors affecting the local housing needs and the meeting of those needs, and to make the results of these studies and analyses available to the public and the building, housing and supply industries; and to engage in research and disseminate information on housing;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Contract for services, other uses; wages and hours of labor. To arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works or facilities for, or in connection with, a housing project or the occupants of a housing project; and, notwithstanding anything to the contrary in this chapter or in any other provision of law, to agree to any conditions attached to federal financial assistance relating to the determination of prevailing salaries or wages or payment of not less than prevailing salaries or wages or compliance with labor standards, in the development or administration of projects, and to include in any contract let in connection with a project, stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum salaries or wages and maximum hours of labor, and comply with any conditions which the Federal Government has attached to its financial aid of the project;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Leasing or renting; eminent domain; insurance. To lease or rent any dwellings, accommodations, lands, buildings, structures or facilities embraced in any housing project and, subject to the limitations contained in this chapter, to establish and revise the rents or charges for those rentals; to own, hold and improve real or personal property; to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise or otherwise any real or personal property or any interest in real or personal property; to acquire, by the exercise of the power of eminent domain, any real property; to sell, lease, exchange, transfer, assign, pledge or dispose of any real or personal property or any interest in real or personal property; to insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards; to procure or agree to the procurement of government insurance or guarantees of the payment of any bonds or parts of any bonds issued by an authority, including the power to pay premiums on any such insurance;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Investment of funds. To invest any funds held in reserves of sinking funds or any funds not required for immediate disbursement in property or securities in which savings banks may legally invest funds subject to their control, including, without limitation, shares of an investment company registered under the federal Investment Company Act of 1940, whose shares are registered under the United States Securities Act of 1933, only if the investments of the investment company are limited to obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States or repurchase agreements secured by obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States; to redeem its bonds at the redemption price established for the bonds or to purchase its bonds at less than that redemption price, all bonds so redeemed or purchased to be canceled;

[ 1993, c. 651, §4 (AMD) .]

7. Slum clearance. Within its area of operation: To determine where slum areas exist or where there is a shortage of safe and sanitary dwelling accommodations for persons of low income; to make studies and recommendations relating to the problem of clearing, replanning and reconstructing of slum areas and the problem of providing dwelling accommodations for persons of low income; and to cooperate with the municipality, the county, the State or any political subdivision of the State in action taken in connection with such problems;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Investigations and examinations. Acting through one or more commissioners or other persons designated by the authority: To conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to administer oaths, issue subpoenas requiring the attendance of witnesses or the production of books and papers and to issue commissions for the examination of witnesses who are outside of the State or unable to attend before the authority or excused from attendance; to make available to appropriate agencies, including those charged with the duty of abating or requiring the correction of nuisances or similar conditions or of demolishing unsafe or insanitary structures within its area of operation, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety or welfare;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Powers granted. To exercise all or any part or combination of powers granted;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

10. Coordination with legislative body. The commissioners of a municipal authority or the director of the Maine State Housing Authority shall establish procedures by which the legislative body of a municipality may review proposed projects and plans for financing proposed projects;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

11. Mortgage credits. The Maine State Housing Authority may acquire from banks, life insurance companies, savings and loan associations, pension or retirement funds, any fiduciaries, the Federal Government and other financial institutions, persons or governmental or business entities mortgage loans and notes anywhere in the State, the restriction as to the area of operation in section 4702 notwithstanding, and may sell mortgages and notes to insurance companies, other financial institutions, persons or governmental or business entities and the Federal Government or any fiduciaries or pension or retirement funds;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

12. Mortgage assistance payments. Pursuant to the purposes of this Act to provide housing for persons of low income, the Maine State Housing Authority may make payments and binding commitments, subject to the authority's receipt of sufficient funds to honor these commitments from periodic appropriations from appropriate sources, to continue these payments if necessary over the life of the mortgage to mortgagors or to mortgagees on behalf of low-income persons to reduce interest costs on market rate mortgages to as low as 1%;

A. No commitment made by the authority under this subsection may be construed to commit the faith and credit of this State; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Persons benefiting from these mortgage assistance payments shall, according to guidelines to be included in the mortgage agreements, be required to pay a larger interest payment as their ability to pay increases; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

13. Allocation of federal ceilings. By rulemaking under Title 5, chapter 375, subchapter II, the Maine State Housing Authority may establish a process that is different from the federal formula for allocating that portion of the ceiling on the issuance of certain tax-exempt bonds established by the United States Code, Title 26, which has been allocated to the Maine State Housing Authority under Title 10, section 363, and may also limit the types of projects that are eligible to receive allocations or carryforward designations from the Maine State Housing Authority;

[ 1991, c. 622, Pt. J, §21 (AMD); 1991, c. 622, Pt. J, §25 (AFF) .]

14. State housing credit agency. The Maine State Housing Authority is designated the housing credit agency for the State and may receive and allocate, according to a process established by rulemaking pursuant to Title 5, chapter 375, subchapter II, the annual state housing credit ceiling for the low-income housing credit established by the United States Code, Title 26;

[ 1991, c. 629, §1 (AMD) .]

15. State weatherization, conservation and fuel assistance agency. The Maine State Housing Authority is designated the weatherization, energy conservation and fuel assistance agency for the State and, in accordance with Title 35-A, section 10104, subsection 8, may apply for, receive, distribute and administer federal funds on behalf of the State for weatherization, energy conservation and fuel assistance pursuant to the Weatherization Assistance for Low-income Persons Program administered through the United States Department of Energy and the Low-income Home Energy Assistance Program administered through the United States Department of Health and Human Services in accordance with rules adopted under the Maine Administrative Procedure Act;

[ 2009, c. 372, Pt. B, §2 (AMD) .]

16. Certification of bonds. The director of the Maine State Housing Authority is the State's designee to certify to the United States Secretary of the Treasury that housing-related bonds issued in the State satisfy the applicable ceiling requirements of the federal Internal Revenue Code;

[ 1993, c. 175, §6 (AMD) .]

17. Comprehensive housing affordability strategy coordinator. The Maine State Housing Authority is designated the comprehensive housing affordability strategy coordinator for the State and has the power to prepare and submit on behalf of the State the annual comprehensive housing affordability strategy called for in the Cranston-Gonzalez National Affordable Housing Act, Public Law 101-625 (1990) and to undertake all monitoring and certification procedures required under that law. The Maine State Housing Authority shall represent the State in carrying out the HOME Investment Partnerships Program created by the Cranston-Gonzalez National Affordable Housing Act; and

[ 1993, c. 175, §7 (AMD) .]

18. State designee for homeless programs. The Maine State Housing Authority is designated the coordinating agency for the State for programs dealing with homeless persons and may apply for, receive, distribute and administer federal, state and other funds on behalf of the State for homeless programs including, without limitation, the Emergency Community Services Homeless Grant Program and the programs authorized pursuant to the federal Stewart B. McKinney Homeless Assistance Act, Public Law 100-77, (1987), as amended.

[ 2007, c. 562, §6 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 622, §§J21,22 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 629, §§1-3 (AMD). 1991, c. 871, §§2-4 (AMD). 1993, c. 175, §§6-8 (AMD). 1993, c. 651, §4 (AMD). 2007, c. 562, §6 (AMD). 2009, c. 372, Pt. B, §2 (AMD).



30-A §4742. Operation of housing not for profit

It is declared to be the policy of this State that each authority shall manage and operate its housing projects in an efficient manner to enable it to fix the rentals or payments for dwelling accommodations at low rates consistent with its providing decent, safe and sanitary dwelling accommodations for persons of low income. No authority may construct or operate any housing project for profit, or as a source of revenue to the municipality or the State. To this end, an authority shall fix the rentals or payments for dwellings in its projects at no higher rates than it finds necessary to produce revenues which, together with all other available money, revenues, income and receipts of the authority from whatever sources derived, will be sufficient: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Bond principal and interest. To pay, as the sums become due, the principal and interest on the bonds of the authority;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Reserves. To create and maintain such reserves as are required to ensure the payment of principal and interest as it becomes due on its bonds;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Cost and operating projects. To meet the cost of and to provide for maintaining and operating the projects, including necessary reserves for that purpose and the cost of any insurance, and the administrative expenses of the authority;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Payments in lieu of taxes. To make such payments in lieu of taxes as it determines are consistent with the maintenance of the low-rent character of projects;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Property declared to be public property. The property of an authority is declared to be public property used for essential public and governmental purposes. This property is exempt from all taxes and from betterments and special assessments of the municipality, the county, the State or any political subdivision of the State. In lieu of taxes on its property, an authority may agree to make such payments to the municipality, the county, the State or any political subdivision of the State as it finds consistent with the maintenance of the low-rent character of housing projects or the achievement of the purposes of this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4743. Housing rentals and tenant admissions; veteran preference

In the operation or management of housing projects, an authority shall at all times observe the following duties with respect to rentals and tenant admissions. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Rent to persons of low income. It shall rent or lease at least 20% of the dwelling units in any project only to persons or families of low income and at rentals within the financial reach of persons or families of low income.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Number of rooms. It may rent or lease to a tenant dwelling accommodations consisting of the number of rooms, but no greater number, which it considers necessary to provide safe and sanitary accommodations to the proposed occupants of the rooms without overcrowding.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Preferences. In the selection of tenants for housing projects, as among low-income families which are eligible applicants for occupancy in dwellings of given sizes and at specified rents, a housing authority shall extend the following preferences:

A. First, to families which are to be displaced by any low-rent housing project or by any public slum-clearance or redevelopment project initiated after January 1, 1947, or which were so displaced within 3 years before applying to the public housing agency for admission to any low-rent housing. Among these families:

(1) First preference shall be given to families of disabled veterans whose disabilities have been determined by the United States Veterans Administration to be service-connected;

(2) Second preference shall be given to families of deceased veterans and servicemen whose deaths have been determined by the United States Veterans Administration to be service-connected;

(3) Third preference shall be given to families of other veterans and servicemen; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Second, to families of other veterans and servicemen. Among these families:

(1) First preference shall be given to families of disabled veterans whose disabilities have been determined by the United States Veterans Administration to be service-connected; and

(2) Second preference shall be given to families of deceased veterans and servicemen whose deaths have been determined by the United States Veterans Administration to be service-connected. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

(1) The term "veteran" means a person who has served in the active military or naval service of the United States at any time on or after April 6, 1917 and before November 11, 1918, or at any time on or after September 16, 1940 and before July 26, 1947, or at any time on or after June 27, 1950 and before February 1, 1955, or at any time on or after August 5, 1964 and before May 7, 1975, or at any time on or after August 7, 1990 and before April 11, 1991, and who has been discharged or released from the service under conditions other than dishonorable.

(2) The term "serviceman" means a person in the active military or naval service of the United States who has served in that service on or after April 6, 1917 and before November 11, 1918, or at any time on or after September 16, 1940 and before July 26, 1947, or at any time on or after June 27, 1950 and before February 1, 1955, or at any time on or after August 5, 1964 and before May 7, 1975, or at any time on or after August 7, 1990 and before April 11, 1991.

Notwithstanding any provisions of this section, an authority may agree to conditions as to tenant eligibility or preference required by the Federal Government under federal law in any contract for financial assistance with the authority.

Nothing in this section or section 4742 may be construed as limiting the power of an authority to vest in an obligee the right, in the event of a default by the authority, to take possession of a project or cause the appointment of a receiver of the project, free from all the restrictions imposed by this section or section 4742. [1993, c. 427, §4 (AMD).]

[ 1993, c. 427, §4 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 427, §4 (AMD).



30-A §4744. Dwellings for disaster victims and defense workers

Notwithstanding the provisions of this chapter or any other law relating to rentals of, preferences or eligibility for admission to, or occupancy in housing projects, during the period when an authority determines that there is an acute need in its area of operation for housing to ensure the availability of dwellings for persons engaged in national defense activities or for victims of a major disaster, an authority may undertake the development and administration of housing projects for the Federal Government, and dwellings in any housing project under the jurisdiction of the authority may be made available to persons engaged in national defense activities or to victims of a major disaster. An authority may contract with the Federal Government or the State or a state public body for advance payment or reimbursement for the furnishing of housing to victims of a major disaster, including the furnishing of the housing free of charge to needy disaster victims during any period covered by a determination of acute need by the authority as provided. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. The term "major disaster" means any flood, drought, fire, hurricane, earthquake, storm or other catastrophe which, in the determination of the governing body, is of sufficient severity and magnitude to warrant the use of available resources of the Federal Government, State Government and local governments to alleviate the damage, hardship or suffering caused by the disaster. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The term "persons engaged in national defense activities" means persons in the Armed Forces of the United States, employees of the Department of Defense and workers engaged or to be engaged in activities connected with national defense. The term includes the families of the persons, employees and workers who reside with them. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4745. Cooperation between authorities

Any 2 or more authorities may join or cooperate in the exercise of any or all of the powers conferred for the purpose of financing, planning, undertaking, constructing or operating a housing project or projects located within the area of operation of any one or more of the authorities. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4746. Eminent domain

An authority may acquire by the exercise of eminent domain any real property which it considers necessary for its purposes under this chapter. The authority must first adopt a resolution declaring that the acquisition of the real property described in the resolution is necessary for those purposes. An authority shall exercise the power of eminent domain in the manner provided in section 5108, but references in section 5108 to an urban renewal project and a renewal project area and the like do not apply. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4747. Cooperation in undertaking projects

Any state public body, upon such terms, with or without consideration, as it may determine may: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Interest in property; rights and privileges. Dedicate, sell, convey or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges in property to a housing authority;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Facilities furnished. Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with any project;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Roads, streets, ways. Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places, in or adjacent to any project;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Plans and zoning. Plan or replan, zone or rezone any part of the state public body; make exceptions from building regulations and ordinances; any city may change its map;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Services. Cause services to be furnished to the housing authority of the character which the state public body is otherwise empowered to furnish;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Agreements as to buildings. Enter into agreements with respect to the exercise by the state public body of its powers relating to the repair, closing or demolition of unsafe, insanitary or unfit buildings;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Sums in lieu of taxes. Agree with the housing authority with respect to the housing authority's payment of such sums in lieu of taxes as the authority determines to be consistent with the maintenance of the low-rent character of housing projects or the achievement of the purposes of this chapter;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Aid and cooperation. Do anything necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of such projects; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Agreements concerning action of the state public body. Enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with a housing authority concerning action to be taken by the state public body under any of the powers granted by this chapter. If at any time title to, or possession of, any project is held by any public body or governmental agency authorized to engage in the development or administration of low-rent housing or slum-clearance projects, including the Federal Government, the provisions of these agreements shall inure to the benefit of and may be enforced by the public body or governmental agency. A state public body may make any sale, conveyance, lease or agreement provided for in this section without public notice, advertisement or public bidding, notwithstanding any other laws to the contrary.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 3-A: AFFORDABLE HOUSING PROGRAM

30-A §4751. Purpose

The State is experiencing severe shortages of affordable housing in various parts of the State. The affordable housing shortage is also contributing to an increasing class of working poor people and creating severe hardships for a significant number of the State's citizens. Municipalities feel the impact of the affordable housing shortage and find it difficult to deal with the problem with their inadequate resources. By working together, sharing resources and using more comprehensive measures, the State and its municipalities can more effectively address the shortage of affordable housing and the many other problems stemming from this housing shortage. [1989, c. 48, §§3, 31 (NEW).]

SECTION HISTORY

1989, c. 48, §§3,31 (NEW).



30-A §4752. Housing component of comprehensive plans

Any comprehensive plan developed under chapter 187, subchapter II, shall provide for the development of affordable housing for low-income and moderate-income households. A municipality may cooperate with neighboring municipalities to develop a regional comprehensive plan in lieu of a municipal plan. Any comprehensive plan developed under chapter 187, subchapter II, shall include municipal or regional strategies to effectively reduce the cost of housing or provide for the construction of affordable housing, including zoning measures, use of municipally owned land and other similar measures. [1989, c. 48, §§3, 31 (NEW).]

1. Provide technical assistance and information. The Maine State Housing Authority and any municipal housing authority shall provide technical assistance and information to municipalities requesting assistance in the development of affordable housing provisions for comprehensive plans to include the formulation of measures to effectively address the shortage of affordable housing for low-income and moderate-income households.

[ 1989, c. 48, §§3, 31 (NEW) .]

2. Land and buildings of political subdivisions. Each municipality shall report to the Bureau of General Services any municipally owned land or buildings and any land or buildings within the jurisdiction of any other political subdivisions, except school administrative districts, that may be suitable for the construction, reconstruction or rehabilitation of affordable housing for low-income and moderate-income households.

A. School administrative districts shall report to the Bureau of General Services any land and buildings owned by or within the jurisdiction of the district that may be suitable for the construction, reconstruction or rehabilitation of affordable housing for low-income and moderate-income households. [2011, c. 691, Pt. B, §27 (AMD).]

B. The Maine State Housing Authority shall adopt rules under the Maine Administrative Procedure Act, Title 5, chapter 375, that establish standards by which land and buildings are determined suitable for the construction, reconstruction or rehabilitation of affordable housing for low-income and moderate-income households to be used by municipalities and school administrative districts under this section. [2011, c. 691, Pt. B, §27 (AMD).]

[ 2011, c. 691, Pt. B, §27 (AMD) .]

SECTION HISTORY

1989, c. 48, §§3, 31 (NEW). 2011, c. 691, Pt. B, §27 (AMD).



30-A §4753. Coordination of resources and programs

The Maine State Housing Authority, municipal housing authorities, municipalities and the Department of Economic and Community Development shall cooperate in the coordination of resources and programs and the development of housing for low-income and moderate-income households. [1989, c. 48, §§3, 31 (NEW).]

1. Matching of resources. The Maine State Housing Authority may match the resources provided by municipalities according to ratios established by the Maine State Housing Authority by rule in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375.

A. Municipal resources may consist of land, buildings, equipment, personnel, zoning provisions, money and any other resources considered by the Maine State Housing Authority to effectively help to provide affordable housing to low-income and moderate-income households. [1989, c. 48, §§3, 31 (NEW).]

B. Any municipality and the Maine State Housing Authority may use resources provided by the private sector, any private nonprofit organization or any other public sector organization for the purpose established in this subchapter. [1989, c. 48, §§3, 31 (NEW).]

C. Municipalities and municipal housing authorities may require reasonable reservations or set-asides of units created in projects to which they have contributed significant resources to serve the residents or members of the work force of their particular municipalities. [1989, c. 581, §9 (NEW).]

[ 1989, c. 48, §§3, 31 (NEW); 1989, c. 581, §9 (AMD) .]

2. Assessment of housing stock. The Maine State Housing Authority in conjunction with municipalities and the Department of Economic and Community Development shall conduct a comprehensive assessment of the availability and quality of information on the supply, prices, condition and age of the State's housing. The assessment must include data collected by towns, the State, the Federal Government and other relevant sources.

The Maine State Housing Authority shall report its findings to the Governor and the Legislature biennially, beginning March 1, 1991, on the adequacy of data collection and shall recommend ways to improve the type and quality of data collected as well as any other recommendations needed to ensure that the State has an accurate statistical understanding of the supply, prices and condition of the State's housing.

[ 1989, c. 914, §4 (NEW) .]

SECTION HISTORY

1989, c. 48, §§3,31 (NEW). 1989, c. 581, §9 (AMD). 1989, c. 914, §4 (AMD).



30-A §4754. Purchase and acquire property; construct housing

The Maine State Housing Authority or any municipal housing authority may purchase or acquire property to preserve or provide affordable housing to low-income and moderate-income people and provide for the management and maintenance of this property. [1989, c. 48, §§3, 31 (NEW).]

1. Construction. The Maine State Housing Authority or any municipal housing authority may construct or reconstruct housing for low-income and moderate-income households.

[ 1989, c. 48, §§3, 31 (NEW) .]

2. Rehabilitation. The Maine State Housing Authority or any municipal housing authority may rehabilitate buildings as a means of providing affordable housing to low-income and moderate-income households.

[ 1989, c. 48, §§3, 31 (NEW) .]

3. State-owned property. The Maine State Housing Authority may use surplus state-owned property pursuant to this subchapter and subchapter XI and Title 5, section 1742, subsection 23, to achieve the purpose of this article.

[ 1989, c. 48, §§3, 31 (NEW) .]

4. Property. For the purpose of this subchapter, property includes land, buildings, structures and equipment.

[ 1989, c. 48, §§3, 31 (NEW) .]

SECTION HISTORY

1989, c. 48, §§3,31 (NEW).



30-A §4754-A. First option to purchase surplus lands

All state agencies shall offer the Maine State Housing Authority the opportunity to purchase or otherwise acquire any land and improvements on the land or any structures determined to be surplus before the property may be offered for sale or transfer to any other state agency, community or other buyer or transferee. Notice of availability must be provided in writing to the Director of the Maine State Housing Authority. [1989, c. 914, §5 (NEW).]

1. Notification of interest. The Maine State Housing Authority shall advise the owner agency in writing of its interest in purchasing or otherwise acquiring the surplus land and any improvements on the land or surplus structures or of its decision not to purchase or otherwise acquire any such surplus property within 30 days of receipt of the notification by the Director of the Maine State Housing Authority.

[ 1989, c. 914, §5 (NEW) .]

2. Purchase price. If the Maine State Housing Authority offers to purchase the property, the purchase price must be determined as follows.

A. The current market value must be determined by an independent appraiser or by agreement between the Maine State Housing Authority and the owner agency. The Maine State Housing Authority and the owner agency then shall negotiate the ultimate purchase price in good faith in order to achieve the respective goals and mandates of the Maine State Housing Authority and the owner agency. [1989, c. 914, §5 (NEW).]

B. The purchase price may not exceed the current market value of the property as determined in paragraph A. [1989, c. 914, §5 (NEW).]

C. If title to the land or improvements carries a requirement that the property be sold at fair market value, then this requirement prevails over the terms of this subsection. [1989, c. 914, §5 (NEW).]

[ 1989, c. 914, §5 (NEW) .]

3. Report. The Maine State Housing Authority shall report to the joint standing committee of the Legislature having jurisdiction over housing and economic development matters 90 days after the 2nd anniversary of the effective date of this section on state surplus land purchased under this section together with any recommendations for improvements.

[ 1989, c. 914, §5 (NEW) .]

If any land determined to be surplus is located in a community served by a local public housing authority, as defined in this Title, the Maine State Housing Authority shall offer the first option to purchase the parcel to the local public housing authority. The local public housing authority has 45 days to indicate in writing its desire to acquire the parcel. Other offers to purchase the parcel may not be considered until the 45-day period has passed. [1989, c. 914, §5 (NEW).]

SECTION HISTORY

1989, c. 914, §5 (NEW).



30-A §4755. Provide property

The Maine State Housing Authority may provide surplus state property below market value pursuant to this subchapter and subchapter XI and Title 5, section 1742, subsection 23, to any person, firm or organization that agrees to construct, reconstruct or rehabilitate affordable housing for low-income and moderate-income households and maintain this property for this purpose in a written contract with the Maine State Housing Authority. [1989, c. 48, §§3, 31 (NEW).]

SECTION HISTORY

1989, c. 48, §§3,31 (NEW).



30-A §4756. Rules

The Maine State Housing Authority shall adopt rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, to implement this subchapter, including eligibility standards for financing under this subchapter. [1989, c. 48, §§3, 31 (NEW).]

SECTION HISTORY

1989, c. 48, §§3,31 (NEW).






Subchapter 3-B: TEMPORARY HOUSING ASSISTANCE PROGRAM

30-A §4761. Temporary Housing Assistance Fund

1. Creation. The Temporary Housing Assistance Fund is established under the jurisdiction of the Maine State Housing Authority. For the purposes of this subchapter, "state authority" means the Maine State Housing Authority, "fund" means the Temporary Housing Assistance Fund and "program" means the Temporary Housing Assistance Program.

[ 1993, c. 175, §9 (NEW) .]

2. Sources of fund. The following must be paid into the fund:

A. All money appropriated for inclusion in the fund; [1993, c. 175, §9 (NEW).]

B. Subject to any pledge, contract or other obligation, any money that the state authority receives in repayment of loans or advances from the fund; [1993, c. 175, §9 (NEW).]

C. Subject to any pledge, contract or other obligation, all interest, dividends or other income from investment of the fund; and [1993, c. 175, §9 (NEW).]

D. Any other money, including federal money, deposited in the fund to implement the provisions of this subchapter. [1993, c. 175, §9 (NEW).]

[ 1993, c. 175, §9 (NEW) .]

3. Application of fund. The state authority may apply money in the fund for purposes authorized by this subchapter. Money in the fund not needed currently for purposes of this subchapter may be deposited with the state authority to the credit of the fund or may be invested as provided by law. The following may be used to pay the administrative costs of the program:

A. No more than 10% of the money in the fund; [1993, c. 175, §9 (NEW).]

B. Any earnings on money in the fund; and [1993, c. 175, §9 (NEW).]

C. Any recoveries to the fund, including, but not limited to, repayments, recaptures of principal and recaptures of interest. [1993, c. 175, §9 (NEW).]

[ 1993, c. 175, §9 (NEW) .]

4. Accounts within fund. The state authority may divide money in the fund into separate accounts determined necessary or convenient for carrying out this subchapter.

[ 1993, c. 175, §9 (NEW) .]

5. Revolving fund. The fund is a nonlapsing revolving fund. All money in the fund must be continuously applied by the state authority to carry out this subchapter.

[ 1993, c. 175, §9 (NEW) .]

SECTION HISTORY

1993, c. 175, §9 (NEW).



30-A §4762. Temporary Housing Assistance Program

The Temporary Housing Assistance Program must provide assistance to persons of low income to enable them to become tenants of rental housing units in the State. [1993, c. 175, §9 (NEW).]

1. Operation. The state authority shall administer the program either directly or through regional contract agents. The program may be operated in conjunction with other programs of the state authority to achieve the purpose of this subchapter.

[ 1993, c. 175, §9 (NEW) .]

2. Form and amount of assistance. Money in the fund may be used to provide assistance under the program in the form of loans or grants to make rental payments and finance security deposits on behalf of persons of low income. The state authority may establish limits from time to time on the amount of assistance available to applicants based on a determination of the average rental and security deposit costs in the area where the assistance is being provided.

[ 1993, c. 175, §9 (NEW) .]

3. Provisions governing assistance. The program must be administered subject to the provisions in this section. Priority must be given to persons who demonstrate a need for assistance and the ability to repay a loan.

A. The state authority, by rules adopted in accordance with the Maine Administrative Procedure Act, shall establish priorities of assistance. These priorities must be based on the household income of the applicant, the demonstrated need for assistance, the ability to repay a loan and other criteria established by the state authority. [1993, c. 175, §9 (NEW).]

B. Grants may be provided only when:

(1) The grant is essential to securing a decent, safe and sanitary rental unit for the applicant;

(2) The income of the applicant is insufficient to repay any loan or portion of a loan;

(3) All available resource alternatives have been exhausted; and

(4) The applicant has satisfied all other program priorities and requirements as established by the state authority. [1993, c. 175, §9 (NEW).]

C. Loans from the fund may be made for a period based on the applicant's ability to repay the loan, not to exceed 12 months. Interest may be charged on loans based on the applicant's ability to repay the loan, not to exceed 3%. When an applicant can not repay the loan in full within the 12-month period, the state authority may extend the repayment period if the state authority determines that the loan can be repaid during the extension period. The state authority may defer or waive the payment of interest or principal on any loan or portion of a loan for which that payment is an undue hardship. [1993, c. 175, §9 (NEW).]

D. Assistance under the program must be provided on an ongoing basis to the extent that money is available in the fund. [1993, c. 175, §9 (NEW).]

[ 1993, c. 175, §9 (NEW) .]

4. Procedures. The state authority may adopt rules in accordance with the Maine Administrative Procedure Act, by which the program must be implemented.

[ 1993, c. 175, §9 (NEW) .]

SECTION HISTORY

1993, c. 175, §9 (NEW).






Subchapter 4: FUNDS

30-A §4771. Federal aid

1. Purpose; contractual conditions. It is the purpose and intent of this chapter to authorize every authority to do all things necessary or desirable to secure the financial aid or cooperation of the Federal Government in the undertaking, construction, maintenance or operation of any project by an authority and in the authority's exercise of the other powers granted to the authority in this chapter. To accomplish this purpose, an authority, notwithstanding any other law, may include in any contract with the Federal Government for financial assistance any conditions which the Federal Government attaches to its financial aid of a project, not inconsistent with the purposes of this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Additional powers. In addition to the powers conferred upon an authority by other provisions of this chapter, an authority may:

A. Borrow money or accept contributions, grants or other financial assistance from the Federal Government for or in aid of any project within its area of operation; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Take over or lease or manage any project or undertaking constructed or owned by the Federal Government; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. For the purposes of paragraphs A and B, comply with any conditions and enter into any mortgages, trusts, indentures, leases or agreements that are necessary, convenient or desirable. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Contracts for annual contributions. In any contract with the Federal Government for annual contributions to the authority, the authority may obligate itself, notwithstanding any other laws, to convey to the Federal Government the project to which the contract relates, upon the occurrence of a substantial default, as defined in the contract, with respect to the covenants or conditions to which the authority is subject. This obligation is specifically enforceable and does not constitute a mortgage. The contract may further provide that, in case of such conveyance, the Federal Government may complete, operate, manage, lease, convey or otherwise deal with the project in accordance with the terms of the contract, provided the contract requires that, as soon as practicable after the Federal Government is satisfied that all defaults with respect to the project have been cured and that the project will thereafter be operated in accordance with the terms of the contract, the Federal Government will reconvey the project as then constituted to the authority.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Approval of municipality necessary; exceptions. Except as provided in paragraph A, no authority may enter into any contract for loans, grants, contributions or other financial assistance with the Federal Government for any project until the legislative body of the municipality where the project is to be located approves the authority's entering into the contract by resolution duly adopted.

A. No resolution is required where the contract with the Federal Government involves financial assistance with respect to existing housing units or moderately rehabilitated housing units within the municipality. The requirements of section 4702, subsection 1 do not apply to the Maine State Housing Authority with respect to any such units. With respect to a contract for any moderately rehabilitated housing units, compliance by the Maine State Housing Authority with the procedures set forth in subparagraph 1 satisfies the requirements of section 4741, subsection 10.

(1) The Maine State Housing Authority shall, by certified mail, return receipt requested, give written notice of its intention to solicit proposals from owners of the units located in the municipality to the city's legislative body or the town selectmen. The notice shall state the reasons for the authority's intention to make the solicitation. The Maine State Housing Authority shall mail the notice at least 15 business days before making any such solicitation and request comments from the municipality. Within 10 business days after receiving the notice, the legislative body or the selectmen may provide the Maine State Housing Authority with written comments pertaining to the notice. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4772. Municipal advances to housing authorities

The municipality for which a housing authority is created may lend or donate money to the authority. When such a loan is made to a housing authority to aid its initial organization or its planning and preparation for projects, the loan may be made upon the condition that the housing authority will repay the loan out of any money which becomes available to it for the construction of the projects involved. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 5: LOANS TO FINANCIAL INSTITUTIONS

30-A §4801. Findings and purpose

The Legislature finds that economic conditions have, from time to time since the original enactment of the Maine Housing Authorities Act, created circumstances in which Maine residents have been unable to support financing costs for the purchase of new or substantially rehabilitated homes or for the purchase of existing housing. To provide mortgage funds to allow Maine citizens who are persons of low income to enjoy the benefits of home ownership or residency in privately owned apartments, the expansion of the financial capacity of the Maine State Housing Authority as a source of additional loan money for housing in Maine is undertaken in this subchapter. It is further declared that the purposes of this subchapter are public purposes and uses for which public funds may be borrowed, loaned, advanced or expended. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4802. Institutional loans

1. Loans authorized. The Maine State Housing Authority may make loans to financial institutions for the purpose of providing mortgage funds for the financing of housing units or housing projects for persons or families of low income. These loans are referred to in this subchapter as "institutional loans." Financial institutions receiving or to receive such loans are referred to in this subchapter as "participating financial institutions." A participating financial institution which does not maintain a regular place of business in the State must contract for the origination of mortgage loans with a financial institution with a regular place of business in the State.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Eligible mortgage loans. Eligible mortgage loans under this subchapter are mortgage loans for the purpose of:

A. Acquiring one-family or multi-family housing units, housing projects and improvements located on an Indian reservation in the State; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Rehabilitating housing units or housing projects or to promote the conservation of energy resources; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Constructing, reconstructing or developing housing units or housing projects; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Purchasing manufactured housing. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4803. Issuance of bonds; rules

The Maine State Housing Authority may issue bonds for the purpose of making institutional loans to participating financial institutions. The participating financial institutions shall invest the proceeds of these institutional loans in mortgage loans for the financing of housing units or housing projects for persons of low income. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Rules. Before making any institutional loan under this section, the Maine State Housing Authority shall establish rules concerning:

A. The interest rate and terms of institutional loans to be made to participating financial institutions; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The time within which participating financial institutions must make commitments and disbursements for mortgage loans; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The type and amount of collateral security to be pledged by participating financial institutions to ensure repayment of institutional loans from the Maine State Housing Authority as provided in section 4806; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Standards as to the construction or rehabilitation for the housing units or housing projects to be financed; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Procedures for the submission of requests or the invitation of proposals for institutional loans; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Schedules of fees and other charges to be made by the Maine State Housing Authority or the participating financial institution, or both, in accepting, acting upon or renewing applications for institutional loans or mortgage loans under this section; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. Limiting the rate of return on mortgage loans made by participating financial institutions; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. Establishing the time within which participating financial institutions will invest the proceeds of the institutional loans in mortgage loans; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

I. Any other matters related to institutional loans or mortgage loans that the Maine State Housing Authority considers necessary. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4804. Bonds; use of proceeds

Institutional loans made and rules established under this subchapter shall be designed to: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Expand mortgage funds. Expand the supply of funds available in the State for residential mortgage loans;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Improve housing for low-income persons. Provide funds to alleviate the shortage of decent, safe and sanitary living accommodations in the State for persons of low income; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Improve energy conservation. In the case of rehabilitated housing units or housing projects, improve and promote conservation of energy resources or otherwise improve the quality of existing housing.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4805. Provisions of bonds

The indebtedness created by an institutional loan to a participating financial institution is a general obligation of that participating financial institution and shall bear such date or dates, shall mature at such time or times, shall be evidenced by such bond, note or other certificate of indebtedness, may be subject to prepayment with or without penalty, and shall contain any other provisions consistent with this section and with the rules established under this section by the Maine State Housing Authority that the Maine State Housing Authority considers necessary. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4806. Bonds; collateral

The Maine State Housing Authority shall require that institutional loans be secured as to payment of both principal and interest by a pledge of and lien upon qualified collateral security. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The Maine State Housing Authority may establish any requirements that it considers necessary with respect to the pledging, assigning, setting aside or holding of this collateral and the making of substitutions for or additions to the collateral and the disposition of income and receipts from the collateral. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Notwithstanding any other provision of law, participating financial institutions may do any acts required by this subchapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4807. Separability

In accordance with section 4722, subsection 1, paragraph H, the authority to issue bonds granted by this subchapter and the terms, conditions, purposes and uses of those bonds are separate from, and not limited or restricted by, the authority to issue bonds granted in the several separate subchapters of this chapter. The provisions of all other subchapters of this chapter apply to this subchapter except sections 4901 to 4907. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4808. Bond rating category

Bonds issued under this subchapter must be rated at or before issuance of the bonds in a rating category of A or its equivalent or better by a nationally recognized rating agency. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 6: CONSTRUCTION LOANS

30-A §4831. Findings and purpose

The Legislature finds that: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Shortage exists. A shortage of decent housing accommodations for persons or families of low income exists in the State;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Shortage of funds. A cause of the lack of new construction in the State has been the recurrent shortage of funds from private sources;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Hardship. The reduction in this construction has caused substantial unemployment and underemployment in the construction industry which results in hardship, wastes human resources, impedes the economic and physical development of the State, causes a shortage of housing for persons of low income and adversely affects the welfare and prosperity of the State;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Encourage construction. A stable supply of construction loan funds will encourage new housing construction;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Public funds. The availability of public funds will create inducements and opportunities for public and private investment in new housing construction; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Public use. Providing these funds is necessary for the public benefit and welfare and is a public use for which funds may be borrowed, advanced, loaned or expended.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4832. Construction loans

The Maine State Housing Authority may participate with financial institutions in the State in the making of construction loans for the purpose of land development and the construction of housing units or housing projects for persons of low income, under any terms and conditions that the Maine State Housing Authority may establish by rule. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Participation requirements. Except as provided in paragraph A, the Maine State Housing Authority may not participate in the making of construction loans unless a financial institution in the State agrees to participate in the loan at least to the extent of acting as escrow agent. Notwithstanding any other provisions of law, financial institutions in the State may act as required by this subchapter.

A. The Maine State Housing Authority may make construction loans to state public bodies or other public instrumentalities and private nonprofit corporations without the participation of a financial institution. [1989, c. 48, §§4, 31 (NEW).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§4, 31 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 581, §10 (AMD) .]

2. Rules. The Maine State Housing Authority shall establish rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, governing, without limitation, the following subjects and procedures for participating in the making of construction loans:

A. The submission, review and acceptance of requests from borrowers for construction loans under this section; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Qualifications of borrowers; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Limitation on and standards for location and construction of housing units or housing projects; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Schedules of fees and other charges made by the authority and the financial institution to the borrower in accepting, reviewing and acting upon applications for construction loans under this subchapter; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Restrictions on the interest rates charged by the financial institutions and the authority on the construction loans or the return on those loans to be realized by the financial institution. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 48, §§4,31 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 581, §10 (AMD).



30-A §4833. Bonds; issuance, separability of provisions

The Maine State Housing Authority may issue bonds from time to time to carry out the purposes of this subchapter. These bonds shall be secured in such manner as the Maine State Housing Authority by resolution may provide. The bonds shall be known as construction loan bonds. The authority to issue construction loan bonds under this subchapter constitutes a complete, additional and alternative method for the issuance of bonds from that provided in any other subchapter in this chapter. No limitation or restriction as to use of proceeds or total authorized amount of obligations outstanding stated in this subchapter applies to bonds issued under any other subchapter in this chapter, nor do such restrictions or limitations recited in other subchapters apply to bonds issued under this subchapter. Sections 4901 to 4907 do not apply to bonds issued under this subchapter. The provision in section 4832 restricting construction loans to housing projects for persons of low income is considered satisfied if at least a reasonable number of the families or individuals who will occupy the mortgaged premises are persons of low income. All other provisions of this chapter apply to bonds issued under this subchapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The Maine State Housing Authority may not at any time have an aggregate principal amount of construction loan bonds outstanding in excess of $25,000,000. In computing the total amount of construction loan bonds of the Maine State Housing Authority which is outstanding at any time, the amount of the outstanding bonds refunded or to be refunded from the proceeds of the sale of new bonds or by exchange of new bonds shall be excluded. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 7: HOUSING OPPORTUNITIES FOR MAINE PROGRAM

30-A §4851. Legislative findings and determinations

1. Findings. The Legislature finds that:

A. Economic conditions within the State and the United States have resulted in a significant reduction in the construction of new housing units in the State and in a significant reduction of the availability of mortgages made by financial institutions in the State; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The Federal Government has significantly reduced the types and amounts of housing assistance to citizens of the State and the United States; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. A substantial number of Maine's citizens cannot afford housing which is decent, safe and sound; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. A significant number of housing units in the State require repairs or improvements necessary to eliminate dangers to the health or safety of the occupants of those units or to ensure that those units are energy-efficient; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The demand for housing is increasing more quickly than the supply of housing; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. The United States Mortgage Subsidy Bond Tax Act of 1980, Public Law 96-499, Title XI, Subtitle A; 94 Stat. 2660-2681, and conditions in national financial markets have prevented the Maine State Housing Authority from selling bonds to provide funds for affordable mortgage loans on certain owner-occupied housing; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. The adverse impact of the problems found by the Legislature cannot be effectively lessened without financial assistance for housing provided by the State through the Maine State Housing Authority. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Determination. The Legislature determines that:

A. From time to time the Legislature should appropriate money from the General Fund in order to carry out the program established under this subchapter; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Upon adoption of any such appropriations act, the Maine State Housing Authority shall use the money to carry out the program established under this subchapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4852. Housing Opportunities for Maine Program

1. Operator of program. The Maine State Housing Authority shall operate the Housing Opportunities for Maine Program. This program may be operated in conjunction with or as part of one or more other programs of the Maine State Housing Authority.

[ 1999, c. 16, Pt. M, §1 (AMD) .]

2. Use of money. Money in the fund may be used as provided in this subsection.

A. Money in the Housing Opportunities for Maine Fund may be applied to:

(1) Reduce the rate of interest on or the principal amount of such mortgage loans as the Maine State Housing Authority determines;

(2) Reduce payments by persons of low-income for the rental of single-family or multi-unit residential housing;

(3) Make mortgage loans and such other types of loans or grants as the Maine State Housing Authority determines;

(4) Fund reserve funds for, pay capitalized interest on, pay costs of issuance of or otherwise secure and facilitate the sale of the Maine State Housing Authority's bonds issued under this subchapter;

(5) Pay the administrative costs of state public bodies or other public instrumentalities and private, nonprofit corporations directly associated with housing projects; and

(6) Otherwise make the costs of single-family or multi-unit residential housing affordable by persons of low-income. [1989, c. 48, §§5, 31 (RPR).]

A-1. In addition to the uses provided in paragraph A, the following may be used to pay the administrative costs of the authority's programs:

(1) No more than 3% of the money in the fund, other than amounts derived from the dedication of the tax on real estate transfers established in Title 36, chapter 711-A;

(2) Any earnings from the fund; and

(3) Any recoveries to the fund, including, but not limited to, repayments, recaptures of principal and recaptures of interest owed. [1989, c. 581, §11 (NEW).]

B. Notwithstanding the requirements of section 4702, subsection 10, mortgage loans made or assisted with money from the fund may be secured by a mortgage which does not constitute a first lien. [1989, c. 48, §§5, 31 (RPR).]

C. If any money in the Housing Opportunities for Maine Fund is used in conjunction with or as part of the issuance of any mortgage purchase bonds and the proceeds of the bonds are allocated by the Maine State Housing Authority to assist in the acquisition of housing, the Maine State Housing Authority may require that the purchaser of the housing make a minimum down payment in an amount determined by the Maine State Housing Authority; except that any such requirement shall not apply to mortgage loans insured or guaranteed by the United States Veterans Administration, the Federal Housing Administration or any other agency of the Federal Government that allows for a lesser down payment than that required by the Maine State Housing Authority. The Maine State Housing Authority may not limit the maximum down payment that may be required. [1989, c. 48, §§5, 31 (NEW).]

D. Money in the fund may be provided to 3rd parties to provide reasonable administrative support and planning funds for the development or specific creation of new housing units or the rehabilitation of dilapidated or substandard existing housing units. [1989, c. 48, §§5, 31 (NEW).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§5, 31 (RPR); 1989, c. 104, Pt. C, §8, 10 (AMD); 1989, c. 581, §11 (AMD) .]

3. Availability requirement.

[ 2007, c. 562, §7 (RP) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 48, §§5,31 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 581, §11 (AMD). 1991, c. 606, §C1 (AMD). 1991, c. 606, §C3 (AFF). 1999, c. 16, §M1 (AMD). 2007, c. 562, §7 (AMD).



30-A §4853. Fund created

1. Creation. There is created and established under the jurisdiction and control of the Maine State Housing Authority the Housing Opportunities for Maine Fund.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Definitions. As used in this subchapter, unless the context otherwise indicates, the term "fund" means the Housing Opportunities for Maine Fund created by subsection 1.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4854. Sources of fund

There shall be paid into the fund: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Appropriations. All money appropriated from the General Fund for inclusion in the fund;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Repayment of advances. Subject to any pledge, contract or other obligation under section 4855, any money which the Maine State Housing Authority receives in repayment of advances from the fund;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Gains from investments. Subject to any pledge, contract or other obligation under this section, all interest, dividends and pecuniary gains from the investment of money of the fund; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Other money. Any other money available to the Maine State Housing Authority and directed by the Maine State Housing Authority to be paid into the fund.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4855. Application of fund

1. Application to bonds of Maine State Housing Authority. Money in the fund may, in whole or in part, be pledged or transferred and deposited as security for and applied in payment of principal of, interest on or redemption premiums on bonds of the Maine State Housing Authority issued after April 1, 1982, in accordance with section 4852.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Application on behalf of low-income persons. Pursuant to any contract with or on behalf of persons of low income, the Maine State Housing Authority may, in whole or in part, apply money in the fund in accordance with section 4852.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4856. Accounts within fund

The Maine State Housing Authority may divide the fund into any separate accounts that it finds necessary to accomplish the purposes of this subchapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4857. Recovery of money applied from fund

To the extent permitted by law and to the extent it is economically and socially reasonable, the Maine State Housing Authority may recover amounts from any person on whose behalf money from the fund has been applied to carry out this subchapter and may charge interest on those amounts at a rate determined by the Maine State Housing Authority. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Recovery deferred. The recovery may be deferred until:

A. The sale or refinancing of the housing; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The end of the term of the mortgage loan; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Any other time determined by the Maine State Housing Authority. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Limitation of recovery. Recourse for the recovery is limited to property subject to the mortgage, except in cases of fraud.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4858. Revolving fund

The fund is a revolving fund. The Maine State Housing Authority shall continuously apply all money in the fund to carry out this subchapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 7-A: MAINE ENERGY, HOUSING AND ECONOMIC RECOVERY PROGRAM

30-A §4861. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 372, Pt. E, §1 (NEW).]

1. Authority. "Authority" means the Maine State Housing Authority.

[ 2009, c. 372, Pt. E, §1 (NEW) .]

2. Fund. "Fund" means the Maine Energy, Housing and Economic Recovery Fund established in section 4863.

[ 2009, c. 372, Pt. E, §1 (NEW) .]

3. Program. "Program" means the Maine Energy, Housing and Economic Recovery Program established in section 4862.

[ 2009, c. 372, Pt. E, §1 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. E, §1 (NEW).



30-A §4862. Maine Energy, Housing and Economic Recovery Program

1. Operator of program. The Maine Energy, Housing and Economic Recovery Program is established. The authority shall operate the program. The program may be operated in conjunction with other programs of the authority.

[ 2009, c. 372, Pt. E, §1 (NEW) .]

2. Purposes of the program. The program is established to:

A. Establish stable, reliable, long-term capital funding sources dedicated to providing affordable housing for families in the State; [2009, c. 372, Pt. E, §1 (NEW).]

B. Substantially increase the supply of housing that is affordable, safe, appropriately sized and located near jobs and services; [2009, c. 372, Pt. E, §1 (NEW).]

C. Improve the energy efficiency of residential housing in the State through construction of new units, replacement of older substandard units and substantial rehabilitation of existing units; [2009, c. 372, Pt. E, §1 (NEW).]

D. Stimulate the State's economy and create jobs through investment in the construction and rehabilitation of affordable rental housing; [2009, c. 372, Pt. E, §1 (NEW).]

E. Replace hazardous, unhealthy and inefficient manufactured homes that do not meet the United States Department of Housing and Urban Development standards under 24 Code of Federal Regulations, Part 3280; and [2009, c. 372, Pt. E, §1 (NEW).]

F. Reduce the State's greenhouse gas emissions, lower dependence on foreign oil and ease the energy burden on households in the State by increasing the energy efficiency of housing in the State. [2009, c. 372, Pt. E, §1 (NEW).]

[ 2009, c. 372, Pt. E, §1 (NEW) .]

3. Program elements. The authority shall achieve the purposes of the program by applying the resources of the program to support construction or substantial rehabilitation of multifamily affordable rental housing units and replacement of manufactured housing units that do not meet the United States Department of Housing and Urban Development regulations under 24 Code of Federal Regulations, Part 3280. The authority in allocating the resources of the program shall seek to achieve the following targets over time:

A. At least 30% to the construction or substantial rehabilitation of multifamily affordable rental housing units serving seniors, as defined by the authority; [2009, c. 372, Pt. E, §1 (NEW).]

B. At least 30% to the construction or substantial rehabilitation of multifamily affordable rental housing units serving persons of any age; [2009, c. 372, Pt. E, §1 (NEW).]

C. At least 10% to the construction or substantial rehabilitation of multifamily affordable rental housing units serving populations with special needs, as defined by the authority; and [2009, c. 372, Pt. E, §1 (NEW).]

D. At least 10% to the replacement of manufactured housing units that do not meet the United States Department of Housing and Urban Development regulations under 24 Code of Federal Regulations, Part 3280. [2009, c. 372, Pt. E, §1 (NEW).]

In designing and implementing the program, the authority shall provide for the needs of rural communities through flexible standards for development size and income eligibility. No more than 30% of program resources may be allocated to projects of all types under these flexible standards.

[ 2009, c. 372, Pt. E, §1 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. E, §1 (NEW).



30-A §4863. Maine Energy, Housing and Economic Recovery Fund

The Maine Energy, Housing and Economic Recovery Fund is established under the jurisdiction and control of the authority. The fund is nonlapsing and may be invested in the same manner as permitted for investment of other state funds. [2009, c. 372, Pt. E, §1 (NEW).]

1. Use of fund. Money in the fund may be applied by the authority:

A. To reduce the rate of interest on or the principal amount of such mortgage loans as the authority determines; [2009, c. 372, Pt. E, §1 (NEW).]

B. To make mortgage loans and such other types of loans or grants as the authority determines; [2009, c. 372, Pt. E, §1 (NEW).]

C. To fund reserve funds for, pay capitalized interest on, pay costs of issuance of or otherwise secure and facilitate the sale of the bonds issued under section 4864; [2009, c. 372, Pt. E, §1 (NEW).]

D. To pay the administrative costs of the program; [2009, c. 372, Pt. E, §1 (NEW).]

E. To pay, in whole or in part, principal, interest, sinking fund payments or other costs on bonds issued by the authority under section 4864 for the purposes of this program; and [2009, c. 372, Pt. E, §1 (NEW).]

F. In any other reasonable manner to support the purposes of the program. [2009, c. 372, Pt. E, §1 (NEW).]

[ 2009, c. 372, Pt. E, §1 (NEW) .]

2. Sources of funds. The fund consists of:

A. All money transferred to the fund pursuant to Title 36, section 4641-B, subsection 4-B; [2011, c. 453, §3 (AMD).]

B. Subject to any pledge, contract or other obligation under this subchapter, any money the authority receives in repayment of advances from the fund; [2009, c. 372, Pt. E, §1 (NEW).]

C. Subject to any pledge, contract or other obligation under this subchapter, all interest, dividends and pecuniary gains from the investment of money of the fund; and [2009, c. 372, Pt. E, §1 (NEW).]

D. Any other money available to the authority and directed by the authority to be paid into the fund. [2009, c. 372, Pt. E, §1 (NEW).]

[ 2011, c. 453, §3 (AMD) .]

3. Fund as security. Money in the fund may, in whole or in part, be pledged or transferred and deposited as security for and applied in payment of principal of, interest on or redemption premiums on bonds issued under section 4864 for the purposes of this subchapter.

[ 2009, c. 372, Pt. E, §1 (NEW) .]

4. Division of fund. The authority may divide the fund into any separate accounts that it finds necessary to accomplish the purposes of this subchapter.

[ 2009, c. 372, Pt. E, §1 (NEW) .]

5. Reporting. Not later than March 1, 2011 and March 1st of each year thereafter, the director of the authority shall report to the joint standing committee of the Legislature having jurisdiction over affordable housing matters on the status of the fund. The report must include, but is not limited to, the amount of revenue bonds issued under this subchapter, the type, location and cost of projects receiving bond proceeds, the number of housing units created by each project, the number of direct construction jobs created or maintained by each project, the amount of direct construction wages paid in creating or maintaining those jobs and the total amount of building materials purchased in the development of each project.

[ 2009, c. 372, Pt. E, §1 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. E, §1 (NEW). 2011, c. 453, §3 (AMD).



30-A §4864. Bonds

Beginning in fiscal year 2010-11, pursuant to its authority under this chapter, the authority may issue revenue bonds from time to time, to be known as Maine Energy, Housing and Economic Recovery Fund revenue bonds, to carry out the purposes of the program. Notwithstanding any other provision of law, the authority may have in the aggregate principal amount outstanding at any one time Maine Energy, Housing and Economic Recovery Fund revenue bonds up to but not exceeding $200,000,000, excluding refunding bonds. The authority may issue in any fiscal year revenue bonds under this subchapter in an amount of $30,000,000 or more, as determined appropriate by the authority for the purposes of the program. [2009, c. 372, Pt. E, §1 (NEW).]

SECTION HISTORY

2009, c. 372, Pt. E, §1 (NEW).






Subchapter 8: BONDS

30-A §4871. Issuance and conditions

An authority may issue bonds from time to time in its discretion for any of its corporate purposes. An authority may issue refunding bonds for the purpose of paying or retiring bonds previously issued by it. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Methods of repayment; security. An authority may issue such types of bonds as it may determine, including, but not limited to, bonds on which the principal and interest are payable:

A. Exclusively from the income and revenues of the project financed with the proceeds of those bonds; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Exclusively from the income and revenue of certain designated projects whether or not they are financed in whole or in part with the proceeds of those bonds; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. From its revenues generally or exclusively from the proceeds of mortgages, bonds, or notes or other securities held by the authority; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. From money appropriated by the State or otherwise authorized in this chapter to be applied for the payment of principal, redemption price and interest on the bonds. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Any such bonds may be additionally secured by a pledge of any grant or contributions from the Federal Government or other source, or a pledge of any income or revenues of the authority or a mortgage of any project, projects or other property of the authority. These bonds may also be secured by one or more Capital Reserve Funds established under section 4906.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Negotiable instruments. Whether or not the bonds are of such form and character as to be negotiable instruments under the Uniform Commercial Code, Title 11, article 8, the bonds are hereby made negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code, Title 11, article 8, subject only to the provisions of the bonds for registration.

The bonds may be sold at public or private sale. Any provision of any law to the contrary notwithstanding, any bonds issued under this chapter shall be fully negotiable.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Municipal authorities. In the case of a municipal authority, no bonds may be issued, the principal and interest of which are to be payable from the proceeds of mortgages and notes held by the authority under subchapter IX, unless:

A. The bonds are rated in a rating category of A, its equivalent or better, by a nationally recognized rating agency; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The authority has received consent to issue these bonds from the legislative body of the municipality in which the authority is established; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. In the case of a city authority, the authority has also received the consent of the legislative body of any towns within the area of operation of the authority in which money from the issuance of the bonds may be made available. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Municipal authorities, considered together, may not at any time have, in the aggregate principal amount of the bonds outstanding, bonds described in this subsection in excess of $50,000,000.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Authorization; sale; details of bond. Bonds of an authority shall be authorized by resolution and may be issued in one or more series. Bonds of an authority shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption with or without premium, as such resolution, its trust indenture or mortage may provide.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Signatures on bonds or coupons. If any commissioner or officer of the authority whose signature appears on any bonds or coupons ceases to be a commissioner or officer before the bonds are delivered, the signature is nevertheless valid for all purposes, the same as if the commissioner or officer had remained in office until the delivery.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. No liability on bonds. Neither the commissioners of an authority nor any person executing the bonds may be personally liable on the bonds by reason of the issuance of the bonds. The bonds and other obligations of an authority shall not be a debt of the municipality, the State or any political subdivision of the State and neither the municipality nor the State or any political subdivision of the State may be liable on those bonds; the bonds and obligations shall so state on their face. The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. In no event may these bonds or obligations be payable out of any funds or properties other than those of the authority. Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest on and income from those bonds, are exempt from taxes.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Presumption of validity. In any civil action or proceedings involving the validity or enforceability of any bond of an authority or the security for that bond, any bond reciting in substance that it has been issued by the authority to aid in financing the activities of the authority is deemed to have been issued for that purpose, and those activities are deemed to have been planned, located and carried out in accordance with the purposes and provisions of this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4872. Provisions of bonds, trust indentures and mortgages

In order to secure the payment of its bonds, an authority in addition to its other powers may: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Pledge of assets. Pledge all or any part of its gross or net rents, fees or revenues, including any grants or contributions from the Federal Government or other source, to which its right then exists or may thereafter come into existence, except the proceeds described in sections 4905 and 4906, which shall be applied as described in those sections;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Mortgage property. Mortgage all or any part of its real or personal property then owned or thereafter acquired;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Covenants against pledging, mortgaging, disposal or debts. Covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on those revenues or property; it may covenant with respect to its right to sell, lease or otherwise dispose of any housing project or any part of a housing project; and it may covenant as to what other or additional debts or obligations may be incurred by it;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Covenants against extending bond payments and redemption. Covenant against extending the time for the payment of its bonds or interest on the bonds, and may covenant for the redemption of the bonds and may provide the terms and conditions of redemption;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Procedure to amend contracts with bondholders. Prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent to that amendment and the manner in which that consent may be given;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Breach of covenant. Covenant as to the rights, liabilities, powers and duties arising upon the authority's breach of any covenant, condition or obligation; and it may covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations will become or may be declared due before maturity, and as to the terms and conditions upon which that declaration and its consequences may be waived; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. General powers. Exercise all or any part or combination of the powers granted; it may make any other covenants and do any acts and things that are necessary or desirable in order to secure its bonds or, in the absolute discretion of the authority, that will tend to make the bonds more marketable, notwithstanding that those covenants, acts or things are not enumerated.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

It is the intention of this section that any pledge made by the Maine State Housing Authority concerning such bonds or notes is valid and binding from the time when the pledge is made; that the money or property so pledged and thereafter received by the Maine State Housing Authority is immediately subject to the lien of that pledge without any physical delivery thereof or further act; and that the lien of any such pledge is valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Maine State Housing Authority irrespective of whether those parties have notice of that lien. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Neither the resolution, trust indenture nor any other instrument by which a pledge is created need be recorded. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4873. Remedies of an obligee

An obligee of an authority has the right in addition to all other rights which may be conferred on the obligee, subject only to any contractual restrictions binding upon the obligee: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Compel performance. By mandamus, civil action or proceeding to:

A. Compel the authority and its commissioners, officers, agents or employees to perform every term, provision and covenant contained in any contract of the authority with or for the benefit of the obligee; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Require the carrying out of any or all the covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by this chapter; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Enjoin. By civil action or proceeding to:

A. Enjoin any unlawful acts or things; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Enjoin the violation of any of the rights of the obligee of the authority. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4874. Additional remedies conferrable by authority

An authority may by its resolution, trust indenture, mortgage, lease or other contract confer upon any obligee holding or representing a specified amount in bonds, the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in the resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Cause possession of project to be surrendered. Cause possession of any project or any part of a project to be surrendered to any such obligee;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Obtain appointment of receiver. Obtain the appointment of a receiver of any project of the authority or any part of a project and of the rents and profits from the project; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Require accounting. Require the authority and the commissioners of the authority to account as if it and they were the trustees of an express trust.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4875. Bonds as legal investments and security

1. Purpose; application. It is the purpose of this section to authorize any of the persons or entities referred to in subsection 2 to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any bonds or obligations described in subsection 2. This section applies notwithstanding any restrictions on investments contained in other laws.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Qualifications of bonds. The State and all public officers, municipal corporations, political subdivisions and public bodies, all banks, bankers, trust companies, savings banks, commercial banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies, insurance associations and other persons carrying on a banking or insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, money or other funds belonging to them or within their control in any bonds or other obligations issued by a housing authority created by or under this chapter or issued by any public housing authority or agency in the United States, Puerto Rico, Guam or the Virgin Islands, when those bonds or other obligations are secured by:

A. A pledge of annual contributions or other financial assistance to be paid by the Federal Government; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. An agreement between the Federal Government and the public housing authority in which the Federal Government agrees to lend to the public housing authority, before the bonds or other obligations mature, money in an amount which, together with any other money irrevocably committed to the payment of interest on the bonds or other obligations, will suffice to pay the principal of the bonds or other obligations with interest to maturity, which money under the terms of the agreement is required to be used for that purpose. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Authorized security; negotiability. Bonds and other obligations described in subsection 2 are authorized security for all public deposits and are fully negotiable.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Duty of reasonable care not abrogated. Nothing in this section may be construed as relieving any person from any duty of exercising reasonable care in selecting securities.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 9: MORTGAGE CREDIT

30-A §4901. Purchase and sale of mortgage loans

An authority may purchase or make commitments to purchase mortgage loans from any financial institution, pension or retirement fund, any fiduciary or any other person or governmental or business entity. An authority may also sell or make commitments to sell mortgage loans to any pension or retirement fund, any fiduciary or any other person, governmental or business entity or financial institution. An authority may exercise all rights and powers of a holder of any such mortgage loan. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4902. Lenders certification

A mortgage loan is not eligible for purchase or commitment to purchase by an authority under this subchapter unless at or before the time of transfer of the loan to the authority, the originating bank, life insurance company, savings and loan association, other financial institution or the Federal Government certifies that: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Loan a prudent investment. In its judgment the mortgage loan would in all respects be a prudent investment for its own account; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Reinvestment of sale proceeds. When the mortgage loan so sold is secured by land and improvements constituting a one-family to 4-family housing unit or has been held by the originator for more than one year since the completion of the construction of the securing structure, the proceeds of sale or its equivalent will be reinvested in residential mortgages or notes within the State, or invested in short term obligations pending the purchase of such residential mortgages or notes. For purposes of this section and section 4903, the term "residential mortgages or notes" includes, but is not limited to, mortgage loans.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4903. Authority not obligated

1. Authority may decline to purchase. The authority may at any time decline to purchase or decline to make commitments to purchase any mortgage loan or obligation offered or submitted to it.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Reinvestment required. An authority may not purchase from a seller who has previously sold to the authority mortgage loans or obligations secured by land and improvements constituting one-family to 4-family housing units, any new mortgage loan or obligation secured by land and improvements constituting a one-family to 4-family housing unit until that seller has completed the reinvestment in residential mortgages or notes or the purchase of those residential mortgages or notes contemplated in section 4902 and so informed the authority in writing, provided that if the seller had entered into a contract with the authority which provided for reinvestment of the proceeds of the sale of mortgages or obligations with certain restrictions within a certain time period, compliance with the terms of that contract constitutes compliance with this subsection. Any seller who is performing within the terms of the contract is deemed to have completed the reinvestment requirements within the meaning of this subsection with respect to mortgages or obligations subject to that contract.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4904. Consideration for mortgage loans purchased

An authority shall pay for each mortgage loan or obligation purchased an amount not in excess of the outstanding principal balance; discount from the principal balance may be employed to effect a fair rate of return, as determined by the rate of return on comparable investment under market conditions existing at the time of purchase. In addition to this payment of outstanding principal balance, the authority shall pay the accrued interest due on the date the mortgage loan or obligation is delivered to the authority against payment therefor. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4905. Bonds; use of proceeds

1. Issuance authorized. An authority may authorize the issuance of its revenue bonds as provided in section 4871 for any of its authorized purposes including the purchase of mortgage loans or evidences of mortgage loans, for residential housing or a housing project in the State in accordance with section 4901. These loans may include, but are not limited to, loans which are insured, guaranteed or assisted by the Federal Government or for which there is a commitment by the Federal Government to insure, guaranty or assist the loan.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Restrictions on use. The loan must be for persons and families:

A. Deemed by the authority to require the assistance made available by this chapter because of low personal or family income, taking into consideration:

(1) The amount of the total income of the persons and families available for housing needs;

(2) The size of the family;

(3) The eligibility of the persons and families for federal housing assistance of any type predicated upon a low-income basis; and

(4) The ability of the persons and families to compete successfully in the normal housing market and to pay the amounts at which private enterprise is providing decent, safe and sanitary housing; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Deemed by the authority therefor to be eligible to occupy residential housing constructed and financed, wholly or in part, with insured construction loans or insured mortgages, or with other public or private assistance. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Occupancy by persons of low income required. An authority may not purchase a mortgage loan or evidence of a loan unless at least a reasonable number of the families or individuals who occupy or will occupy the mortgaged premises are persons of low income. The authority shall ensure that the mortgaged premises is continued in use for the originally planned purpose as long as that use is economically and socially reasonable.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4906. Application of receipts; special reserve fund

1. Housing Reserve Fund. The Maine State Housing Authority shall establish and maintain a special fund called the "Housing Reserve Fund" which consists of:

A. All money appropriated by the State for inclusion in the fund; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. All proceeds of the sale of bonds, required to be deposited in the fund by the terms of the resolution authorizing the sale of the bonds; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Any other money available to the Maine State Housing Authority which it determines to use for this purpose. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

All money held in the Housing Reserve Fund shall be used only to retire bonds of the Maine State Housing Authority issued to purchase mortgage loans or notes, or to maintain the Housing Reserve Fund at an amount equal to the minimum reserve established by the Maine State Housing Authority. Any proceeds beyond the amount necessary to this function may be used to replace matured mortgage loans or notes or to purchase mortgage loans or notes, or to pay any or all expenses of the Maine State Housing Authority up to 1/2 of 1% of the bond value outstanding each year. The minimum amount of this Housing Reserve Fund shall be the minimum amount of money sufficient to meet the maximum payment required in the following calendar year for payment of principal and interest falling due on all other outstanding bonds and retiring all other bonds required by their terms to be retired. These amounts are referred to in this subchapter as the required "minimum reserve."

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Capital Reserve Fund. The Maine State Housing Authority may establish and maintain one or more special funds called the "Capital Reserve Fund" which consists of:

A. All money appropriated by the State for inclusion in that fund; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. All proceeds of the sale of bonds, required to be deposited in the fund by the terms of the resolution authorizing the sale of those bonds; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. All other money available to the Maine State Housing Authority which it determines to use for this purpose. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

All money held in any Capital Reserve Fund shall be used only to retire those bonds of the Maine State Housing Authority issued to purchase mortgage loans or notes or home improvement notes under the resolution establishing a Capital Reserve Fund, or to maintain a Capital Reserve Fund at an amount equal to the minimum reserve established by the Maine State Housing Authority. Any proceeds beyond the amount necessary to this function may be used to replace matured mortgage loans or notes or home improvement notes or to purchase mortgage loans or notes or home improvement notes or to pay any expenses of the Maine State Housing Authority up to 1/2 of 1% of the bond value outstanding each year under the resolution creating a Capital Reserve Fund. The minimum amount of any Capital Reserve Fund shall be equal to the amounts required under the resolutions pursuant to which the bonds secured by the Capital Reserve Fund are issued. These amounts are referred to in this subchapter as the required "minimum reserve."

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Required minimum reserve. Notwithstanding any other provision of this chapter, no bonds may be issued by the Maine State Housing Authority unless there is in the Housing Reserve Fund or Capital Reserve Fund which will secure those bonds the required minimum reserve for all the bonds issued and to be issued which will be secured by the Housing Reserve Fund or Capital Reserve Fund. The Maine State Housing Authority may satisfy this requirement by depositing so much of the proceeds of the bonds being issued, upon their issuance, as is needed for the fund to achieve the required minimum reserve.

A. In order to ensure the maintenance of the required minimum reserve in the Housing Reserve Fund and in any Capital Reserve Fund to which this paragraph is stated to apply in the resolution establishing the Capital Reserve Fund, there shall be annually appropriated and paid to the Maine State Housing Authority for deposits in those funds, the sum, if any, that is certified by the director of the Maine State Housing Authority to the Governor as necessary to restore any such fund to an amount equal to its required minimum reserve. The director shall annually, by December 1st, make and deliver to the Governor a certificate stating the sum, if any, required to restore any such fund to an amount equal to its required minimum reserve, and the sum or sums so certified shall be appropriated and paid to the Maine State Housing Authority during the then current state fiscal year.

(1) For purposes of valuation of the Housing Reserve Fund or Capital Reserve Fund to which this paragraph applies, securities acquired as an investment for any such fund shall be valued at par or actual cost to the Maine State Housing Authority, whichever value is less. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. For any Capital Reserve Fund to which paragraph A is not stated to apply in the resolution establishing the Capital Reserve Fund, there shall be no certification by the director to the Governor or appropriation and payment by the Legislature for deposit in the fund to restore the fund to an amount equal to its required minimum reserve. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4907. Limitations

1. Limitations on amount of outstanding principal. The Maine State Housing Authority may not at any time have an aggregate principal amount outstanding, in excess of $2,150,000,000 of mortgage purchase bonds secured by the Housing Reserve Fund or a Capital Reserve Fund to which section 4906, subsection 3, paragraph A applies. Mortgage purchase bonds of the Maine State Housing Authority secured by capital reserve funds to which section 4906, subsection 3, paragraph A does not apply, bond or mortgage insurance, direct or indirect contract with the United States, purchase or repurchase agreement of guaranty with a banking or other financial organization or other credit arrangements securing the bonds may be issued up to $100,000,000 per calendar year in an aggregate principal amount outstanding at any time not to exceed $300,000,000.

[ 2001, c. 631, §1 (AMD) .]

2. Bond rating. Mortgage purchase bonds must be rated at or before issuance of the bonds in a rating category of A or its equivalent or better by a nationally recognized rating agency. A rating is not necessary for any issue of mortgage purchase bonds which:

A. Is not subject to section 4906, subsection 3, paragraph A; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Is sold in its entirety to one or more financial institutions, insurance companies or similar finance entities for its own account and not with the present intention of resale. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 48, §§6,31 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 914, §6 (AMD). 1991, c. 574, §3 (AMD). 1991, c. 871, §5 (AMD). 1997, c. 491, §1 (AMD). 2001, c. 631, §1 (AMD).



30-A §4908. Determination of outstanding obligations

In computing the total amount of obligations of the Maine State Housing Authority which may at any time be outstanding for any purpose under this chapter: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Amounts to be refunded excluded. The amount of the outstanding obligations refunded or to be refunded from the proceeds of the sale of new obligations or by the exchange of new obligations shall be excluded; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Amounts valued at current value. The amount of the outstanding obligations that have been issued as capital appreciation bonds or as similar instruments shall be valued as of any date of calculation at their then current accreted value rather than their face value.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4909. Mortgages eligible for investment

All mortgages, bonds and obligations of the Maine State Housing Authority are made legal investments for all insurance companies, trust companies, banks, investment companies, savings banks, savings and loan associations, executors, trustees and other fiduciaries, pension or retirement funds. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4910. Annual report

The director of the Maine State Housing Authority shall prepare and submit to the Governor and the bank superintendent annually a complete report and a complete financial report duly audited and certified by the Office of the State Auditor or a certified public accountant to be distributed in the same way as state departmental reports. [2015, c. 44, §7 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1997, c. 125, §1 (AMD). 2013, c. 16, §10 (REV). 2015, c. 44, §7 (AMD).



30-A §4911. Operating expenses

1. Funds available. All expenses incurred by the Maine State Housing Authority to pay for the operation and administration of any mortgage purchase program authorized under this subchapter are payable from any money available to the Maine State Housing Authority from any source contemplated by this chapter, including, but not limited to:

A. The money authorized to be applied by section 4906; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Money appropriated by the State; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Contributions, grants and other financial assistance from the Federal Government or other sources; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Proceeds of the sale of bonds and notes; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Income, rents and revenues of projects financed with the proceeds of the bonds or notes; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Interest on any investments of the Maine State Housing Authority; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. Fees related to the mortgage purchase program; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. Insurance premiums; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

I. Proceeds of mortgages or other interest-bearing obligations purchased under section 4901. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Budget; preparation and approval; limitation. No later than January 1st in each year, the Maine State Housing Authority shall prepare and file in the office of the Bureau of the Budget a budget of its expenses of operation and administration for any mortgage purchase program for the fiscal year then commencing. This budget shall also set forth service fees relating to mortgages purchased. The budget may be amended at any time, and the amended budget shall also be filed with the office of the Bureau of the Budget. The commissioners must approve the budget and any amendments to it before it is filed in the office of the Bureau of the Budget.

The expenses of operation and administration set forth in each budget under this subsection may not exceed the amount of money available and estimated to be available from the sources listed in subsection 1, after deducting from that money the aggregate amount of principal and interest accrued and to accrue during the fiscal year on all bonds outstanding issued to finance the program authorized by this subchapter, all as set forth in each budget. The Maine State Housing Authority may not incur expenses of operation and administration for the program in excess of the amounts provided for those expenses in the budget.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Limitation on proceeds. No amount from the proceeds of the sale of bonds or income derived from bond proceeds in excess of 1/2 of 1% of the bond value outstanding each year may be used:

A. To pay for the expenses of operation and administration for the mortgage purchase program; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. For other programs of the Maine State Housing Authority. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Limitations. For the purposes of this section:

A. Proceeds of the sale of bonds or income derived from bond proceeds does not include:

(1) The principal of the Housing Reserve Fund or any Capital Reserve Fund established under this subchapter;

(2) Income earned in the Housing Reserve Fund or any Capital Reserve Fund; or

(3) The scheduled amortization payments of principal and interest called for by mortgages or mortgage loans purchased under this subchapter; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Expenses of operation and administration of a program do not include:

(1) The cost of issuance of bonds; or

(2) Fees paid to any financial institution by the Maine State Housing Authority for the purpose of servicing mortgage loans. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Other limitations unaffected. The separate limitations imposed by section 4906 on the use of money deposited in the Housing Reserve Fund or any Capital Reserve Fund are not affected by this section.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4912. Eligible conservation projects

The Maine State Housing Authority in consultation with the Department of Economic and Community Development shall develop guidelines defining energy improvements which may be made with proceeds of home improvement notes. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 501, Pt. DD, §36 (AMD).]

1. Affidavit required. The Maine State Housing Authority shall require an affidavit in conjunction with an application for a residential energy loan home improvement note to ensure that the proceeds are used for purposes authorized under this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 501, §DD36 (AMD).



30-A §4913. Penalties

Anyone using the proceeds of a home improvement note for other than authorized purposes is subject to a civil penalty not to exceed $5,000, payable to the State, to be recovered in a civil action. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 9-A: NATURAL DISASTER HOME ASSISTANCE PROGRAM

30-A §4921. Natural Disaster Home Assistance Fund

1. Creation. The Natural Disaster Home Assistance Fund is established under the jurisdiction of the Maine State Housing Authority. For the purposes of this subchapter, "state authority" means the Maine State Housing Authority.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Sources of fund. The following shall be paid into the fund:

A. All money appropriated for inclusion in the fund; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Subject to any pledge, contract or other obligation, any money which the state authority receives in repayment of loans or advances from the fund; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Subject to any pledge, contract or other obligation, all interest, dividends or other income from investment of the fund; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Any other money, including federal money, deposited in the fund to implement the provisions of this subchapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Application of fund. The state authority may apply money in the fund for purposes authorized by this subchapter. Money in the fund not needed currently for purposes of this subchapter may be deposited with the state authority to the credit of the fund or may be invested in such a manner as is provided by law.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Accounts within fund. The state authority may divide funds into such separate accounts as it determines necessary or convenient for carrying out this subchapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Revolving fund. The fund shall be a nonlapsing revolving fund. All money in the fund shall be continuously applied by the state authority to carry out this subchapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4922. Maine Natural Disaster Home Assistance Program

The Maine Natural Disaster Home Assistance Program shall provide assistance to homeowners who are victims of natural disasters which have caused the State or portions of the State to be declared disaster areas by the President of the United States or the President's authorized representative. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Operation. The state authority shall administer the Maine Natural Disaster Home Assistance Program which may be operated in conjunction with other programs of the state authority. Other programs of the state authority may be used to supplement or be used in conjunction with the Maine Natural Disaster Home Assistance Program to achieve the purpose of this subchapter.

A. Money in the fund may be used as security for or be applied in payment of principal, interest, fees and other charges due on loans made or insured under this program. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Money in the fund may be used as grants to assist homeowners who qualify for grant assistance under this program. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Money in the fund may be matched with federal money and money of political subdivisions of the State to obtain federal natural disaster relief and assistance. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Provisions governing use of money. The fund shall be administered subject to the provisions in this section. Priority shall be given to homeowners who are not adequately assisted by federal or other disaster funds and who do not have access to adequate capital or credit to recover from the effects of the disaster. For purposes of this subchapter, homeowner includes the owner of a mobile home or manufactured housing unit and the owner of rental housing.

A. The state authority, by rules adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, shall establish priorities of assistance to homeowners. These priorities shall be based on the assets of the homeowner; availability of credit or assistance or income from other sources, including financial institutions, federal relief programs, investments, trust funds and other similar sources; the degree of damage incurred; the immediacy of the need for assistance; and any other variables deemed important by the state authority. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Grants may be provided to a homeowner if:

(1) The grant is essential to providing housing to the homeowner;

(2) The income of the homeowner is insufficient to repay any loan or portion of a loan; and

(3) Grants shall not exceed $20,000 per homeowner household. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Loans from the fund shall not exceed $45,000 per homeowner household at rates of interest not to exceed 8% per year. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Loans from the fund may be made for periods of up to 30 years. In the event that a homeowner cannot repay a loan in full within the 30-year period, the state authority may extend the repayment period if the state authority determines that the loan can be repaid during the extension period. The state authority may waive the payment of interest on any loan or portion of a loan for which the interest payment will be an undue hardship on a household. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Money in the fund may be used to reduce interest rates on loans provided by financial institutions located in this State to homeowners who are victims of natural disasters. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. The program shall be directed primarily at households without access to adequate capital or credit and which have experienced significant damage to or loss of their housing. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. Homeowners living in a designated flood plain shall not be eligible for assistance under the program unless they obtain flood insurance. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. Applications for assistance under the program by victims of the April 1987 flood must be received by the state authority on or before September 30, 1987, in order for such individuals to be eligible for assistance. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Loan insurance. The state authority may insure payments due under a loan or lease and may pledge money in the fund as security for such loan or lease, which may be in addition to or in lieu of insurance provided under other provisions of this chapter. Loans or leases shall not constitute any debt or liability on the part of the state authority or the State, except to the extent specifically provided by contract executed by the state authority.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Use of loans and grants. Loans and grants provided in this subchapter may be used for refinancing mortgages, payment of interest or portion of interest on loans, home construction and home improvements.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Procedures. The state authority may adopt rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, by which the program shall be implemented.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 9-B: OVERBOARD DISCHARGE ASSISTANCE PROGRAM

30-A §4926. Overboard Discharge Assistance Fund

1. Creation. The Overboard Discharge Assistance Fund is established under the jurisdiction of the Maine State Housing Authority. For the purposes of this subchapter, "authority" means the Maine State Housing Authority.

[ 1989, c. 48, §§7, 31 (NEW) .]

2. Sources of fund. The following shall be paid into the fund:

A. All money appropriated for inclusion in the fund; [1989, c. 48, §§7, 31 (NEW).]

B. Subject to any pledge, contract or other obligation, any money which the authority receives in repayment of loans or advances from the fund; [1989, c. 48, §§7, 31 (NEW).]

C. Subject to any pledge, contract or other obligation, all interest, dividends or other income from investment of the fund; and [1989, c. 48, §§7, 31 (NEW).]

D. Any other money, including federal money, deposited in the fund to implement this subchapter. [1989, c. 48, §§7, 31 (NEW).]

[ 1989, c. 48, §§7, 31 (NEW) .]

3. Application of fund. The authority may apply money in the fund for purposes authorized by this subchapter. Money in the fund not needed currently for purposes of this subchapter may be deposited with the authority to the credit of the fund or may be invested in such a manner as is provided by law.

[ 1989, c. 48, §§7, 31 (NEW) .]

4. Accounts within fund. The authority may divide the funds into such separate accounts as the authority determines necessary or convenient for carrying out this subchapter.

[ 1989, c. 48, §§7, 31 (NEW) .]

5. Revolving fund. The fund shall be a nonlapsing revolving fund. All money in the fund shall be continuously applied by the authority to carry out this subchapter.

[ 1989, c. 48, §§7, 31 (NEW) .]

SECTION HISTORY

1989, c. 48, §§7,31 (NEW).



30-A §4927. Maine Overboard Discharge Assistance Program

The Maine Overboard Discharge Assistance Program shall provide assistance to homeowners whose homes are serviced by substandard or malfunctioning waste water treatment systems, including straight pipe discharges, individual overboard discharge systems, subsurface waste water disposal systems, septic tanks, leach fields and cesspools, which systems result in direct discharges of domestic pollutants to the surface waters of the State. [1989, c. 48, §§7, 31 (NEW).]

1. Operation. The authority shall administer the Maine Overboard Discharge Assistance Program which may be operated in conjunction with other programs of the authority and in cooperation with the Department of Environmental Protection. Other programs of the authority may be used to supplement or be used in conjunction with the Maine Overboard Discharge Assistance Program to achieve the purpose of this subchapter.

A. Money in the fund may be used as security for or be applied in payment of principal, interest, fees and other charges due on loans made or insured under this program. [1989, c. 48, §§7, 31 (NEW).]

B. Money in the fund may be used as grants to assist homeowners who qualify for grant assistance under this program. [1989, c. 48, §§7, 31 (NEW).]

[ 1989, c. 48, §§7, 31 (NEW) .]

2. Provisions governing use of money. The fund shall be administered subject to this section. Priority shall be given to homeowners who are or are likely to be in noncompliance with the state water classification program, Title 38, chapter 3, subchapter I, article 4-A and who do not have access to adequate capital or credit to remove, rehabilitate or replace the waste water treatment system. For purposes of this subchapter, homeowner includes the owner of a mobile home or manufactured housing unit and the owner of rental housing.

A. The authority, by rules adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, shall establish priorities of assistance to homeowners. These priorities shall be based on:

(1) The assets of the homeowner;

(2) The availability of credit or assistance or income from other sources, including financial institutions, investments, trust funds and other similar sources;

(3) The degree of environmental or public health hazard;

(4) The immediacy of the need for assistance; and

(5) Any other variables considered important by the authority. [1989, c. 48, §§7, 31 (NEW).]

B. Grants, not to exceed $5,000 per homeowner household, may be provided to a homeowner if:

(1) The grant is essential to providing housing to the homeowner; and

(2) The income of the homeowner is insufficient to repay any loan or portion of a loan. [1989, c. 48, §§7, 31 (NEW).]

C. Loans from the fund shall not exceed $10,000 per homeowner household at rates of interest not to exceed 8% per year. [1989, c. 48, §§7, 31 (NEW).]

D. Loans from the fund may be made for periods of up to 30 years. If a homeowner cannot repay a loan in full within the 30-year period, the authority may extend the repayment period if the authority determines that the loan can be repaid during the extension period. The authority may waive the payment of interest on any loan or portion of a loan for which the interest payment will be an undue hardship on a household. [1989, c. 48, §§7, 31 (NEW).]

E. Money in the fund may be used to reduce interest rates on loans provided by financial institutions located in this State to homeowners who meet the eligibility requirements of this program. [1989, c. 48, §§7, 31 (NEW).]

F. The program shall be directed primarily at households without access to adequate capital or credit and which meet the eligibility requirements of this program. [1989, c. 48, §§7, 31 (NEW).]

G. The program shall be directed secondarily at eliminating overboard discharges into shellfish growing areas designated by the Department of Marine Resources. [1989, c. 48, §§7, 31 (NEW).]

[ 1989, c. 48, §§7, 31 (NEW); 1989, c. 878, Pt. A, §89 (AMD) .]

3. Loan insurance. The authority may insure payments due under a loan or lease and may pledge money in the fund as security for such loan or lease, which may be in addition to or in lieu of insurance provided under other provisions of this chapter. Loans or leases shall not constitute any debt or liability on the part of the authority or the State, except to the extent specifically provided by contract executed by the authority.

[ 1989, c. 48, §§7, 31 (NEW) .]

4. Use of loans and grants. Loans and grants provided in this subchapter may be used for refinancing mortgages, or the payment of interest or a portion of the interest on loans.

[ 1989, c. 48, §§7, 31 (NEW) .]

5. Procedures. The authority may adopt rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, to implement the program.

[ 1989, c. 48, §§7, 31 (NEW) .]

6. Grants and loans unavailable; compliance. Following a period of 30 days from the date of application for assistance under this section, the unavailability of financial assistance under this section does not relieve an owner of a substandard or malfunctioning wastewater treatment system of that person's obligation to comply with the state water classification program, Title 38, chapter 3, subchapter I, article 4-A or any other provision of law.

[ 1991, c. 238, §1 (NEW) .]

SECTION HISTORY

1989, c. 48, §§7,31 (NEW). 1989, c. 878, §A89 (AMD). 1991, c. 238, §1 (AMD).



30-A §4928. Bonds; issuance; separability of provisions

The authority may issue bonds from time to time to carry out the purposes of this subchapter. These bonds shall be secured in such manner as the authority may by resolution provide. The bonds shall be known as overboard discharge assistance bonds. The authority to issue the bonds under this subchapter constitutes a complete, additional and alternative method for the issuance of bonds from that authority provided in any other subchapter in this chapter. No limitation or restriction as to use of proceeds or total authorized amount of obligations outstanding stated in this subchapter may apply to bonds issued under any other subchapter of this chapter, nor may restrictions or limitations recited in other subchapters apply to bonds issued under this subchapter. Sections 4901 to 4907 do not apply to bonds issued under this subchapter. All other provisions of this chapter apply to bonds issued under this subchapter. [1989, c. 48, §§7, 31 (NEW).]

The authority shall not have, in the aggregate principal amount outstanding, overboard discharge assistance bonds in excess of $10,000,000. In computing the total amount of bonds of the authority which may at any time be outstanding, the amount of the outstanding bonds refunded or to be refunded from the proceeds of the sale of new bonds or by exchange of new bonds shall be excluded. [1989, c. 48, §§7, 31 (NEW).]

SECTION HISTORY

1989, c. 48, §§7,31 (NEW).






Subchapter 10: HOUSING MORTGAGE INSURANCE LAW

30-A §4931. Short title

This subchapter shall be known and may be cited as the "Housing Mortgage Insurance Law." [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4932. Declaration of purpose

The Constitution of Maine, Article IX, Section 14-C, provides for insuring payment of mortgage loans for Indian housing for the purpose of "fostering and encouraging the acquisition, construction, repair and remodeling of houses owned or to be owned by members of the 2 tribes on the several Indian reservations." It is the purpose of this subchapter to designate the Maine State Housing Authority as the state agency responsible for implementing the powers provided for in the Constitution of Maine, Article IX, Section 14-C. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Whereas the power of the Maine State Housing Authority to insure mortgages on housing, other than Indian housing, needs clarification, and whereas the Maine State Housing Authority is the appropriate agency of the State to administer a state housing mortgage insurance program and could administer it in conjunction with the Indian Housing Mortgage Insurance Program, it is the further purpose of this subchapter to provide that clarification. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4933. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Housing. "Housing" includes, but is not limited to, any "project" or "housing project," as defined in section 4702, subsection 14.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Housing Mortgage Insurance Fund. "Housing Mortgage Insurance Fund" means the fund established under section 4934-A by the Maine State Housing Authority for the purpose of providing insurance for the payment of mortgage loans for housing in the State.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 581, §12 (AMD) .]

2-A. Housing Mortgage Insurance Program. "Housing Mortgage Insurance Program" means any program of providing insurance for the payment of mortgage loans for housing in the State established by the Maine State Housing Authority.

[ 1989, c. 581, §13 (NEW) .]

3. Indian Housing Mortgage Insurance Fund. "Indian Housing Mortgage Insurance Fund" means any Housing Mortgage Insurance Fund established by the Maine State Housing Authority in cooperation with the Indian Housing Authority for the purpose of providing insurance for the payment of mortgage loans for housing on the Indian reservations.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Indian Housing Authority. "Indian Housing Authority" means any housing authority created by the Maine Indian Housing law.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Indian Housing Mortgage Insurance Committee. "Indian Housing Mortgage Insurance Committee" means a committee consisting of:

A. The Treasurer of State or Deputy Treasurer of State; [1991, c. 511, Pt. B, §2 (AMD).]

B. The director or deputy director of the Maine State Housing Authority; [1991, c. 511, Pt. B, §2 (AMD).]

C. The Commissioner of Finance or the State Budget Officer; and [1991, c. 511, Pt. B, §2 (AMD).]

D. One person from the Passamaquoddy Tribe and one person from the Penobscot Nation to be chosen by the respective tribe or nation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1991, c. 511, Pt. B, §2 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 581, §§12,13 (AMD). 1991, c. 511, §B2 (AMD).



30-A §4934. Insurance policies

1. Contracts. The Maine State Housing Authority may:

A. Establish housing mortgage insurance contracts; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Charge and collect premiums; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Make appropriate payments; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Do all other things necessary and proper to administer a state housing mortgage insurance program. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

1-A. Application. The Housing Mortgage Insurance Program may be made available to persons who have not financed housing through a program of the Maine State Housing Authority.

[ 1989, c. 48, §§8, 31 (NEW) .]

2. Procedure. When providing mortgage insurance on Indian housing, the Maine State Housing Authority shall develop the various contracts and other aspects of the program in cooperation with the Indian Housing Authority and shall deal with insurance purchases exclusively through the agency of the Indian Housing Authority or a person acceptable to the Indian Housing Authority.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Limitation. Notwithstanding this section, the Maine State Housing Authority shall not make any contract or commitment of mortgage insurance on housing on the Indian reservations without the approval of a majority of the Indian Housing Mortgage Insurance Committee.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 581, §14 (AMD) .]

4. Surplus revenues. Any revenues in excess of the money required to insure housing mortgages under this subchapter shall first be used to repay any loans from the General Fund. After repayment to the General Fund, any surplus money may be allocated to the Housing Opportunities for Maine Program.

[ 1989, c. 48, §§9, 31 (NEW) .]

5. Pledging of assets. Any obligations incurred under the Housing Mortgage Insurance Program shall be payable only from the Housing Mortgage Insurance Fund and shall create no lien or claim on behalf of any beneficiary nor on behalf of the fund against any other fund or funds of the Maine State Housing Authority.

[ 1989, c. 581, §15 (NEW) .]

6. Exemption. Any mortgage insurance program operated under this subchapter is exempt from all requirements imposed under the Maine Insurance Code.

[ 1989, c. 581, §15 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 48, §§8,9,31 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 581, §§14,15 (AMD).



30-A §4934-A. Housing Mortgage Insurance Fund

1. Fund created. There is established under the jurisdiction of the Maine State Housing Authority, or any nonprofit corporate subsidiary it may create for this purpose pursuant to section 4722, subsection 1, paragraph P, an insurance reserve fund called the Housing Mortgage Insurance Fund. As used in this section, the term "fund" means the Housing Mortgage Insurance Fund.

[ 1989, c. 581, §16 (NEW) .]

2. Sources of fund. There shall be paid into the fund:

A. All money appropriated by the State for inclusion in the fund; [1989, c. 581, §16 (NEW).]

B. All proceeds from the issuance of bonds on behalf of the State for inclusion in the fund; [1989, c. 581, §16 (NEW).]

C. All premiums collected under the Housing Mortgage Insurance Program; [1989, c. 581, §16 (NEW).]

D. All interest, dividends and pecuniary gains from investment of money of the fund; and [1989, c. 581, §16 (NEW).]

E. Any other money available to the Maine State Housing Authority which it determines to use for this purpose. [1989, c. 581, §16 (NEW).]

[ 1989, c. 581, §16 (NEW) .]

3. Application of fund. All money held in the fund shall be used only to make payments pursuant to housing mortgage insurance contracts, to pay any or all expenses of administration and operation of the Housing Mortgage Insurance Program and to maintain the fund at an amount equal to the minimum insurance reserve. The minimum insurance reserve shall be an amount equal to 10% of the aggregate outstanding housing mortgage insurance liability secured by the fund. Any money in the fund in excess of that needed to maintain the minimum insurance reserve may be allocated to the Housing Opportunities for Maine Program.

A. Money in the fund shall not be used as collateral, payment or in any other way to assist any insurance of mortgages on housing on the Indian reservations. [1989, c. 581, §16 (NEW).]

[ 1989, c. 581, §16 (NEW) .]

4. Maintenance of fund. To ensure the maintenance of the fund at an amount equal to the required minimum insurance reserve, there shall be annually appropriated and paid for deposit in the fund the sum, if any, that is certified by the Director of the Maine State Housing Authority, or the director's designee, to the Governor as necessary to restore any such fund to an amount equal to its required minimum insurance reserve. The director, or the director's designee, shall annually, by December 1st, make and deliver to the Governor a certificate stating the sum, if any, required to restore the fund to an amount equal to its required minimum insurance reserve, and the sum so certified shall be appropriated and paid during the current state fiscal year.

A. For purposes of valuation of the fund, securities acquired as an investment for the fund shall be valued at par or actual cost, whichever value is less. [1989, c. 581, §16 (NEW).]

[ 1989, c. 581, §16 (NEW) .]

5. Limitation on insurance. The maximum aggregate housing mortgage insurance liability secured by the fund which may be outstanding at any time is $25,000,000. In computing the aggregate outstanding housing mortgage insurance liability secured by the fund for purposes of this subsection, any housing mortgage insurance liability on which reinsurance has been obtained shall be excluded.

[ 1989, c. 581, §16 (NEW) .]

SECTION HISTORY

1989, c. 581, §16 (NEW).



30-A §4935. General obligation bonds for Indian housing mortgage insurance

The Maine State Housing Authority may request the Treasurer of State to issue up to $1,000,000 in state general obligation bonds for the purpose of providing funds to pay any necessary and proper costs or charges arising for any reason, including the default of any policy issued under section 4934, subsection 2, and incurred as a result of its insuring or undertaking to insure the payment of mortgages for Indian housing on an Indian reservation. Upon this request from the authority, the Treasurer of State shall issue the bonds as promptly as possible, but in any event not later than the next regularly scheduled bond issue of the State, unless prior to the issuance of the bonds, the amount so requested is provided to the Maine State Housing Authority by appropriation of the Legislature, by transfer from the State Contingency Account or otherwise. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Use of proceeds. Proceeds from the bond issuance may not be used as collateral, payment or in any other way to assist any insurance of mortgages on other than Indian housing on Indian reservations. Administrative funds used to assist in the management of an Indian Housing Mortgage Insurance Fund or program may be commingled with administrative funding for any Housing Mortgage Insurance Fund or program operated or to be operated by the Maine State Housing Authority.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Accounting of proceeds. Proceeds from the bond issuance shall be accounted for separately from the general assets of any other housing insurance fund and separately from any other funds operated at any time by the Maine State Housing Authority, its successors, assigns or trustees. This separate accounting shall be maintained even if funds are commingled for investment purposes by the authority or by a trustee of any fund operated by or for the authority.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4936. Rulemaking

In order to implement and administer the Housing Mortgage Insurance Law, the Maine State Housing Authority may enact, amend or repeal rules under the Maine Administrative Procedure Act, Title 5, chapter 375. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 10-A: ELDERLY HOMEOWNER EQUITY LOAN PROGRAM

30-A §4941. Program established

The Elderly Homeowner Equity Loan Program is established to address the need of low-income elderly homeowners for additional income and to enable the elderly to remain in their homes. [1989, c. 581, §18 (NEW).]

SECTION HISTORY

1989, c. 581, §18 (NEW).



30-A §4942. Elderly Homeowner Equity Loan Guarantee Fund

1. Creation. The Elderly Homeowner Equity Loan Guarantee Fund is established under the jurisdiction of the Maine State Housing Authority. As used in this section, the term "fund" means the Elderly Homeowner Equity Loan Guarantee Fund.

[ 1989, c. 581, §18 (NEW) .]

2. Sources of fund. Sources of the fund shall include:

A. All money appropriated for inclusion in the fund; [1989, c. 581, §18 (NEW).]

B. Subject to any pledge, contract or other obligation, any money that the Maine State Housing Authority receives in repayment of advances from the fund; [1989, c. 581, §18 (NEW).]

C. Subject to any pledge, contract or other obligation, all interest, dividends and pecuniary gains from investment of money of the fund; and [1989, c. 581, §18 (NEW).]

D. Any other money available to the state authority and directed by the Maine State Housing Authority to be paid into the fund. [1989, c. 581, §18 (NEW).]

[ 1989, c. 581, §18 (NEW) .]

3. Application of fund. Funds may be applied in the following manner.

A. Money in the fund may be used by the Maine State Housing Authority to insure, guarantee, purchase or make disbursements on reverse annuity mortgage loans, home equity loans or other similar types of loans made to low-income elderly residents of the State either directly through the Maine State Housing Authority or a financial institution or indirectly through property or other tax deferral granted to a low-income elderly homeowner by a state, county, municipality or other taxing authority. Loans shall be secured by a mortgage on the residence, subject to any encumbrances, including, without limitation, prior mortgage loans, that are acceptable to the Maine State Housing Authority or any other security as determined by the Maine State Housing Authority. [1989, c. 581, §18 (NEW).]

B. Money in the fund may be pledged or transferred and deposited as security for and applied in payment of principal of, interest on or redemption premiums on bonds of the Maine State Housing Authority issued to carry out the purposes of this section. [1989, c. 581, §18 (NEW).]

C. Interest, dividends and pecuniary gains from investment of money of the fund may be used by the Maine State Housing Authority to pay for the administrative expenses of the fund and its operation. [1989, c. 581, §18 (NEW).]

[ 1989, c. 581, §18 (NEW) .]

4. Accounts within the fund. The Maine State Housing Authority may divide the fund into separate accounts determined necessary or convenient to accomplish the purposes of this section.

[ 1989, c. 581, §18 (NEW) .]

5. Revolving fund. The fund shall be a nonlapsing, revolving fund. The Maine State Housing Authority shall continuously apply all money in the fund to carry out this section.

[ 1989, c. 581, §18 (NEW) .]

SECTION HISTORY

1989, c. 581, §18 (NEW).



30-A §4943. Limitations

The following limitations apply to the Elderly Homeowner Equity Loan Program and the Elderly Homeowner Equity Loan Guarantee Fund under this subchapter. [1989, c. 581, §18 (NEW).]

1. Priority. Priority shall be given to low-income elderly households.

[ 1989, c. 581, §18 (NEW) .]

2. Participation. Participation is limited to applicants who are 70 years of age or older.

[ 1989, c. 581, §18 (NEW) .]

3. Equity. The Maine State Housing Authority shall not insure, guarantee, purchase or make disbursements on loans for which the loan-to-value ratio exceeds 80%.

[ 1989, c. 581, §18 (NEW) .]

4. Use of funds. Loans provided to eligible recipients shall be used only for urgent matters as determined by the Maine State Housing Authority, including payment of property taxes, property maintenance, home care and similar matters.

[ 1989, c. 581, §18 (NEW) .]

SECTION HISTORY

1989, c. 581, §18 (NEW).



30-A §4944. Adoption of rules

Subject to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, the Maine State Housing Authority may adopt rules necessary to implement the Elderly Homeowner Equity Loan Program. [1989, c. 581, §18 (NEW).]

1. Asset limitations. The Maine State Housing Authority may adopt rules with respect to asset limitations. At a minimum, the Maine State Housing Authority shall adopt rules restricting real property assets to the principal residence of the applicant. Nothing in this section may preclude from eligibility the permanent residence and land contiguous to that residence, such as a family farm or similar situation.

[ 1989, c. 581, §18 (NEW) .]

2. Counseling of applicants. The Maine State Housing Authority shall, by rule, provide for the counseling of applicants to ensure that the applicants are aware of the advantages, disadvantages, potential risks and other aspects of the program.

[ 1989, c. 581, §18 (NEW) .]

3. Purpose; minimize risk. In adopting rules, the Maine State Housing Authority shall seek to protect the interests of all parties and to minimize their risks.

[ 1989, c. 581, §18 (NEW) .]

4. Federal projects. The Maine State Housing Authority, by rule, may allow for federal pilot projects which may have criteria inconsistent with the criteria in the Elderly Homeowner Equity Loan Program.

[ 1989, c. 581, §18 (NEW) .]

SECTION HISTORY

1989, c. 581, §18 (NEW).






Subchapter 11: STATE-OWNED LAND FOR HOUSING

30-A §4951. State-owned land for construction of housing

1. Study of the inventory of state-owned land. The Maine State Housing Authority, following completion of the inventory of state-owned land pursuant to Title 5, section 1742, subsection 23, shall determine sites that will be suitable for the construction of affordable housing to meet the needs of the State, particularly housing for low-income and middle-income households.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§10, 31 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Develop plan. The authority shall develop a plan by which the purposes in subsection 1 can be met.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Report to Legislature. The authority shall report the results of its study and the plan, including any necessary implementing legislation, to the joint standing committee of the Legislature having jurisdiction over economic development by January 6, 1989.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 48, §§10,31 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §4952. Surplus land in trust

The Maine State Housing Authority and the Department of Administrative and Financial Services shall develop a procedure by which state-owned land and structures determined to be surplus and useable or needed for the furtherance of the development of affordable housing for low-income and moderate-income households must be held in trust for this purpose and may not be sold or used for other purposes, except with the approval of the Commissioner of Administrative and Financial Services and the Director of the Maine State Housing Authority. [2007, c. 466, Pt. A, §51 (AMD).]

1. Procedure. The procedure established under this section shall include provisions for the expeditious transfer of title to surplus land and structures to the Maine State Housing Authority to be used for affordable housing for low-income and moderate-income households. Transfer of title to specific parcels of land and structures shall occur after the Maine State Housing Authority prepares plans for housing projects for these specific parcels or structures.

[ 1989, c. 48, §§11, 31 (NEW) .]

2. Transfer of surplus property. Any transfer to the trust of surplus land and buildings under this section must be approved by law.

[ 1989, c. 48, §§11, 31 (NEW) .]

3. Surplus property removed from trust. Before removing any surplus property from the trust, the Maine State Housing Authority shall hold a hearing within the municipality in which the property is located. The hearing shall be conducted in accordance with the notice provisions of Title 5, section 8053.

[ 1989, c. 48, §§11, 31 (NEW) .]

4. Report to Legislature. The Maine State Housing Authority shall report to the joint standing committee of the Legislature having jurisdiction over housing matters by the 3rd Wednesday in January of each First Regular Session with respect to the implementation and impact of this section.

[ 1989, c. 48, §§11, 31 (NEW) .]

SECTION HISTORY

1989, c. 48, §§11,31 (NEW). 2007, c. 466, Pt. A, §51 (AMD).






Subchapter 11-A: ELECTRIC ASSISTANCE

30-A §4961. Electric assistance program

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Authority" means the Maine State Housing Authority established pursuant to section 4722. [2001, c. 257, §1 (NEW).]

B. "Electric assistance" means assistance as established by the commission pursuant to Title 35-A, section 3214 and rules adopted pursuant to that section, based on an eligible household's income level and electricity usage and paid to an electric utility on behalf of an eligible household. [2001, c. 257, §1 (NEW).]

C. "Electric utility" means a transmission and distribution utility as defined in Title 35-A, section 102, subsection 20-B. [2001, c. 257, §1 (NEW).]

D. "Eligible household" means a household that is eligible to receive fuel assistance through the Maine State Housing Authority pursuant to section 4722, subsection 1, paragraph W; section 4741, subsection 15; and subchapter XIII and rules adopted pursuant to these laws. "Eligible household" does not include a tenant who resides in subsidized housing and receives a utility allowance or a tenant whose utilities are included in the rent. [2001, c. 257, §1 (NEW).]

E. "Commission" means the Public Utilities Commission established pursuant to Title 35-A, section 103. [2001, c. 257, §1 (NEW).]

F. "Fund" means the Electric Assistance Program Fund established in section 4962. [2001, c. 257, §1 (NEW).]

G. "Program" means the electric assistance program established by the commission pursuant to Title 35-A, section 3214. [2001, c. 257, §1 (NEW).]

[ 2001, c. 257, §1 (NEW) .]

2. Program administration. The authority shall administer the program directly or through regional contract agents. The program may be administered in conjunction with other programs of the authority.

[ 2001, c. 257, §1 (NEW) .]

3. Reporting requirements. The authority shall report annually to the commission information to determine the amount of funding necessary for the program, including the amount of electric assistance paid on behalf of each eligible household, the total amount of electric assistance paid on behalf of eligible households, the number of eligible households served and other reasonably necessary information required by the commission in connection with the program.

[ 2001, c. 257, §1 (NEW) .]

4. Rulemaking. The authority may adopt rules to implement this subchapter. Rules adopted pursuant to this subchapter are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 2001, c. 257, §1 (NEW) .]

SECTION HISTORY

2001, c. 257, §1 (NEW).



30-A §4962. Electric Assistance Program Fund

1. Established. The fund is established under the jurisdiction of the authority.

[ 2001, c. 257, §1 (NEW) .]

2. Sources of the fund. The funds consists of:

A. Funds collected by an electric utility as determined by the commission pursuant to Title 35-A, section 3214; [2001, c. 257, §1 (NEW).]

B. All money appropriated by the State for inclusion in the fund; [2001, c. 257, §1 (NEW).]

C. Subject to any pledge, contract or other obligation, all interest, dividends and pecuniary gains from the investment of money in the fund; and [2001, c. 257, §1 (NEW).]

D. All other money deposited in the fund to implement the provisions of this subchapter. [2001, c. 257, §1 (NEW).]

[ 2001, c. 257, §1 (NEW) .]

3. Application of fund. The authority shall apply money in the fund to provide electric assistance for the benefit of eligible households and for other purposes authorized by this subchapter. Money in the fund not currently needed for purposes of this subchapter may be deposited with the authority to the credit of the fund and may be invested as provided by law. The fund may be used by the authority to pay for the administrative expenses of the fund and operation of the program with the approval of the commission.

[ 2001, c. 257, §1 (NEW) .]

4. Accounts within the fund. The authority may divide the fund into separate accounts as it determines necessary or convenient to accomplish the purposes of this subchapter.

[ 2001, c. 257, §1 (NEW) .]

5. Revolving fund. The fund is a revolving fund. The authority shall continuously apply the money in the fund to accomplish the purposes of this subchapter.

[ 2001, c. 257, §1 (NEW) .]

SECTION HISTORY

2001, c. 257, §1 (NEW).






Subchapter 12: PRESERVATION OF MODERATE-INCOME AND LOW-INCOME HOUSING CONSTRUCTED WITH FEDERAL ASSISTANCE

30-A §4971. Purpose

The State is experiencing severe shortages of affordable housing in various parts of the State. The affordable housing shortage is contributing to an ever-increasing class of working poor people and creating severe hardships for a significant number of Maine citizens. [1989, c. 48, §§12, 31 (NEW).]

The housing shortage problem may soon be intensified by the conversion of moderate-income and low-income rental housing units into housing for higher income persons and families. Many moderate-income and low-income rental housing units were constructed with federal assistance nearly 20 years ago with an agreement that the mortgagee may pay the mortgage after 20 years and not be subject to any of the restrictions in the initial agreement. As the mortgagees pay the mortgages, it is essential for the State to preserve as much of this housing as possible at affordable costs for the citizens of the State. [1989, c. 48, §§12, 31 (NEW).]

SECTION HISTORY

1989, c. 48, §§12,31 (NEW).



30-A §4972. Definition

For the purpose of this subchapter, "low-income rental housing" means residential housing projects in which any of the units are subject to federal or state income eligibility restrictions and the rents within the projects are controlled, regulated or assisted by a federal or state agency pursuant to a regulatory or rental assistance agreement. [1993, c. 175, §10 (AMD).]

SECTION HISTORY

1989, c. 48, §§12,31 (NEW). 1993, c. 175, §10 (AMD).



30-A §4973. Notification of intent to sell

Any person, firm or organization that has a controlling interest in any low-income rental housing may not sell, transfer title or take other action in regard to the property that would result in the termination of financial assistance designed to make a rental unit affordable to low-income or moderate-income people without providing notice, as outlined in subsection 1, to the tenants of that property, the Maine State Housing Authority and the municipal housing authority, if any, for the municipality in which the property is located, as provided in this section. [1993, c. 175, §11 (AMD).]

1. Notice. The notice must be made to the tenants, the Maine State Housing Authority and the municipal housing authority, if any, at least 90 days prior to the owner entering into a contract for the sale or transfer or taking other action in regard to the property that will result in the termination of financial assistance designed to make the rental units affordable to low-income or moderate-income people.

[ 1993, c. 175, §11 (AMD) .]

2. Right of first refusal. The Maine State Housing Authority has the right of first refusal to purchase the property at its current appraised value, as determined by appraisers for the owner and the authority. The authority holds the right of first refusal throughout the 90-day period. Failure to respond to the notice of first refusal within 90 days constitutes a waiver of that right of first refusal by the authority. By stating in writing its intention to pursue its right of first refusal during the 90-day period, the authority has an additional 90 days, beginning on the date of the termination of the first refusal period, to buy or to produce a buyer for the property. This additional 90-day period may be extended by mutual agreement between the authority and the owner of the property.

A. Nothing in this section prevents an owner of the property from deciding not to sell, transfer or take other action that would result in termination of the financial assistance and revoking the notice required by subsection 1 at any time before its expiration. The withdrawal or revocation extinguishes any right of first refusal held by the Maine State Housing Authority. [1993, c. 175, §11 (AMD).]

[ 1993, c. 175, §11 (AMD) .]

3. Exceptions. The Maine State Housing Authority may not possess any right of first refusal when a bona fide buyer, by contract with the seller, agrees to maintain the property as low-income housing. The notice provisions of this section apply to this subchapter.

[ 1993, c. 175, §11 (AMD) .]

SECTION HISTORY

1989, c. 48, §§12,31 (NEW). 1993, c. 175, §11 (AMD).



30-A §4974. Purchase property; construct housing

The Maine State Housing Authority or any municipal housing authority may purchase or acquire property to preserve or provide affordable housing to moderate-income and low-income people and provide for the management and maintenance of this property. [1989, c. 48, §§12, 31 (NEW).]

1. Construction. The Maine State Housing Authority or any municipal housing authority may construct or reconstruct housing for moderate-income and low-income households.

[ 1989, c. 48, §§12, 31 (NEW) .]

2. Rehabilitation. The Maine State Housing Authority or any municipal housing authority may rehabilitate buildings to provide affordable housing to moderate-income and low-income households.

[ 1989, c. 48, §§12, 31 (NEW) .]

SECTION HISTORY

1989, c. 48, §§12,31 (NEW).



30-A §4975. Provide financing

The Maine State Housing Authority or any municipal housing authority may provide low interest or no interest financing to any person who agrees to construct, reconstruct, rehabilitate or purchase property to provide housing for moderate-income and low-income households. [1989, c. 48, §§12, 31 (NEW).]

SECTION HISTORY

1989, c. 48, §§12,31 (NEW).



30-A §4976. Conversion of property

Any owner or purchaser of low-income rental housing who sells, transfers title or takes other action in regard to that property that would result in the termination of financial assistance designed to make a rental unit affordable to low-income or moderate-income people shall allow the current tenants to remain in the units for 6 months from the date of sale, transfer of title or other action in regard to the property, at the same rents or portion of the total rents charged to the tenants before that sale, transfer of title or other action in regard to the property, or the owner may relocate the tenants to comparable units with comparable rents in accordance with the procedure established by rules of the Maine State Housing Authority. [1993, c. 175, §12 (AMD).]

1. Rules. The Maine State Housing Authority, pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, shall adopt rules with respect to relocation standards to be applied under this section. These standards shall include, but are not limited to, assistance with moving expenses and rental assistance payments necessary to maintain comparable rents for the displaced tenants.

[ 1989, c. 48, §§12, 31 (NEW) .]

SECTION HISTORY

1989, c. 48, §§12,31 (NEW). 1993, c. 175, §12 (AMD).



30-A §4977. Rules

The Maine State Housing Authority may adopt rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, to implement this subchapter. [1989, c. 48, §§12, 31 (NEW).]

SECTION HISTORY

1989, c. 48, §§12,31 (NEW).



30-A §4978. Penalty

Any person who fails to give notice as provided in this subchapter commits a civil violation for which a penalty of not less than $2,500 may be adjudged. [1989, c. 48, §§12, 31 (NEW).]

SECTION HISTORY

1989, c. 48, §§12,31 (NEW).



30-A §4979. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 48, §§12,31 (NEW). 1989, c. 380, (RP).






Subchapter 13: FUEL ASSISTANCE

30-A §4991. Fuel assistance program

The Maine State Housing Authority shall administer a fuel assistance program as provided in this subchapter. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 622, Pt. J, §23 (NEW); 1991, c. 622, Pt. J, §25 (AFF).]

1. Authority. "Authority" means the Maine State Housing Authority.

[ 1991, c. 622, Pt. J, §23 (NEW); 1991, c. 622, Pt. J, §25 (AFF) .]

2. Fuel assistance. "Fuel assistance" means assistance paid to eligible households or to fuel vendors on behalf of an eligible household or directly to eligible tenants who pay heating costs as an undesignated portion of rent.

[ 1991, c. 622, Pt. J, §23 (NEW); 1991, c. 622, Pt. J, §25 (AFF) .]

SECTION HISTORY

1991, c. 622, §J23 (NEW). 1991, c. 622, §J25 (AFF).



30-A §4992. Administration

The authority may select local program operators as long as they comply with the program operating standards established by the authority by rule in accordance with the Maine Administrative Procedure Act. The authority, by rule, shall provide, at a minimum, the following standards that apply to local program operators and administrators: [1991, c. 622, Pt. J, §23 (NEW); 1991, c. 622, Pt. J, §25 (AFF).]

1. Accounting and bookkeeping standards. Standards that require generally accepted accounting and bookkeeping procedures that meet the requirements of the Federal Government and the authority;

[ 1991, c. 622, Pt. J, §23 (NEW); 1991, c. 622, Pt. J, §25 (AFF) .]

2. Conflict of interest standards. Standards that prohibit conflicts of interest by local program operators and administrators. These standards must, at a minimum, meet the standards that apply to Legislators as defined in Title 1, section 1014;

[ 1991, c. 622, Pt. J, §23 (NEW); 1991, c. 622, Pt. J, §25 (AFF) .]

3. Confidentiality standards. Standards requiring the adherence of the local program operators to confidentiality with respect to program recipients;

[ 1991, c. 622, Pt. J, §23 (NEW); 1991, c. 622, Pt. J, §25 (AFF) .]

4. Availability standards. Standards requiring local program operators and administrators to be available to the general public for a minimum specified period of time each week; and

[ 1991, c. 622, Pt. J, §23 (NEW); 1991, c. 622, Pt. J, §25 (AFF) .]

5. Expeditious provision of assistance standards. Standards that ensure that qualified program recipients are expeditiously provided with assistance by the local program operator or administrator.

[ 1991, c. 622, Pt. J, §23 (NEW); 1991, c. 622, Pt. J, §25 (AFF) .]

A person who the authority finds to be in violation of the standards adopted by the authority pursuant to this section may be prohibited from acting as a local program operator or administrator of the fuel assistance program. [1991, c. 622, Pt. J, §23 (NEW); 1991, c. 622, Pt. J, §25 (AFF).]

SECTION HISTORY

1991, c. 622, §J23 (NEW). 1991, c. 622, §J25 (AFF).



30-A §4992-A. Fuel Assistance Reserve Fund

1. Fuel Assistance Reserve Fund. If funds are appropriated pursuant to this section, the authority shall use the funds to establish and capitalize the Fuel Assistance Reserve Fund. The authority shall keep the Fuel Assistance Reserve Fund, referred to in this section as the "fund," separate from all other funds managed by the authority and use the fund only under the conditions set forth in this section. The authority shall use the Fuel Assistance Reserve Fund to ensure that fuel assistance benefits for the State's eligible elderly and low-income residents are available prior to the beginning of the heating season.

[ 1991, c. 858, §1 (NEW) .]

2. Timely distribution of benefits. The authority shall make available to local program operators and municipal administrators of the fuel assistance program, at the beginning of each state fiscal year, funds sufficient to cover anticipated fuel assistance payments and program administrative costs for at least the months of July, August and September.

[ 2001, c. 439, Pt. GG, §1 (AMD) .]

3. Conditional use of the fund. The authority's use of the fund is subject to the following conditions and limitations.

A. If the authority reasonably anticipates that federal fuel assistance block grant funds are not available for distribution to the local program operators and municipal administrators by July 1st of each year, the authority shall withdraw and distribute sufficient money from the fund as is necessary for the purposes set forth in this section. The authority may withdraw funds prior to October 1st, provided that those funds are used only for costs incurred on or after July 1st.

Money may not be withdrawn from the fund if sufficient block grant funds are available by July 1st to pay reasonably anticipated fuel assistance program and administrative costs for the months of July, August and September. [2001, c. 439, Pt. GG, §1 (AMD).]

B. Money withdrawn from the fund must be sufficient to cover anticipated fuel assistance payments and fuel assistance program administrative costs for all local program operators and municipal administrators for the months of July, August and September. [2001, c. 439, Pt. GG, §1 (AMD).]

C. The fund may not be used if the authority reasonably anticipates that no federal fuel assistance money will be received. [1991, c. 858, §1 (NEW).]

D. The authority must receive prior written approval from the Federal Government that confirms that state funds withdrawn during a period from July 1st to September 30th may be reimbursed with federal fuel assistance funds received for the federal program year beginning in October of that same year. [2001, c. 439, Pt. GG, §1 (NEW).]

[ 2001, c. 439, Pt. GG, §1 (AMD) .]

4. Recapitalization. If money is withdrawn from the fund for the purposes of this section, the authority shall ensure that the fund is fully recapitalized before the end of the fiscal year in which the funds were appropriated. Recapitalization does not apply in any state fiscal year in which a working capital advance is provided.

[ 2001, c. 439, Pt. GG, §1 (AMD) .]

5. Working capital advance. The State Controller may advance up to $10,000,000 from the General Fund unappropriated surplus beginning July 1, 2002 to the Fuel Assistance Reserve Fund during any state fiscal year, if requested in writing by the Director of the Maine State Housing Authority, to be used to provide cash necessary to ensure that fuel assistance benefits for the State's eligible elderly and low-income applicant households will be available prior to the beginning of the heating season. These funds must be allotted by financial order upon recommendation of the State Budget Officer and approval of the Governor. Subject to the availability of federal fuel assistance block grant funds, these funds must be returned to the General Fund before the close of the state fiscal year in which the advance was made. The State Controller shall report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs within 30 days of making any working capital advance for this purpose.

[ 2001, c. 439, Pt. GG, §1 (NEW) .]

SECTION HISTORY

1991, c. 858, §1 (NEW). 2001, c. 439, §GG1 (AMD).



30-A §4993. Penalty

A person who knowingly uses, transfers, acquires or possesses fuel provided through fuel assistance in any manner not authorized by this subchapter or the rules issued under this subchapter commits a Class E crime. [1991, c. 622, Pt. J, §23 (NEW); 1991, c. 622, Pt. J, §25 (AFF).]

SECTION HISTORY

1991, c. 622, §J23 (NEW). 1991, c. 622, §J25 (AFF).



30-A §4994. Heating oil price increases

1. Initial trigger. If home heating oil prices increase more than 40% in any 14-day period during the home heating season, the authority shall immediately:

A. Estimate funds needed to provide adequate assistance to residents eligible at that time to receive fuel assistance under this subchapter; and [1999, c. 758, §4 (NEW).]

B. Notify the Governor, the joint standing committee of the Legislature having jurisdiction over utilities and energy matters, the joint standing committee of the Legislature having jurisdiction over business and economic development matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs of the estimated funding need. [1999, c. 758, §4 (NEW).]

[ 1999, c. 758, §4 (NEW) .]

2. Higher trigger. If home heating oil prices increase more than 50% in any 14-day period during the home heating season, the authority shall immediately:

A. Estimate funds needed to provide adequate assistance:

(1) To residents eligible at that time to receive fuel assistance under this subchapter; and

(2) To residents not eligible at that time to receive fuel assistance under this subchapter but who, as a result of the oil price increase, require fuel assistance under this subchapter; and [1999, c. 758, §4 (NEW).]

B. Notify the Governor, the joint standing committee of the Legislature having jurisdiction over utilities and energy matters, the joint standing committee of the Legislature having jurisdiction over business and economic development matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs of the estimated funding need. [1999, c. 758, §4 (NEW).]

[ 1999, c. 758, §4 (NEW) .]

SECTION HISTORY

1999, c. 758, §4 (NEW).









Chapter 201-A: MAINE INDIAN HOUSING AUTHORITY

30-A §4995. Create respective tribal housing authorities

The Passamaquoddy Tribe and the Penobscot Nation, as provided in Title 5, section 12004-I, and the Houlton Band of Maliseet Indians are authorized to create respective tribal housing authorities. The respective tribe, nation or band shall prescribe the manner of selection of the members, their terms and grounds for removal. Except as otherwise provided in this chapter or clearly indicated otherwise, the Maine Housing Authorities Act applies to the tribal housing authorities referred to in this chapter as "authority" or "authorities." The power of tribal housing authorities may be exercised only within the Indian territory of the respective tribe or nation or the trust land of the Houlton Band of Maliseet Indians. Tribal housing authorities are in substitution for any tribal housing authority previously existing under the laws of the State and assume all the rights and obligations of those predecessor housing authorities. The presently constituted tribal housing authority of the respective tribe or nation continues in existence and may exercise all the authority previously vested by law until the respective tribe or nation creates the tribal housing authority authorized by this section. [2009, c. 415, Pt. B, §9 (AMD).]

SECTION HISTORY

1993, c. 738, §C7 (NEW). 2009, c. 415, Pt. B, §9 (AMD).






Chapter 202: AFFORDABLE HOUSING PARTNERSHIP

30-A §5001. Title

This chapter shall be known and may be cited as the "Affordable Housing Partnership Act of 1989." [1989, c. 601, Pt. B, §4 (NEW).]

SECTION HISTORY

1989, c. 601, §B4 (NEW).



Subchapter 1: ADMINISTRATION AND IMPLEMENTATION

30-A §5002. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 601, Pt. B, §4 (NEW).]

1. Advisory committee.

[ 1993, c. 359, Pt. B, §3 (RP) .]

2. Affordable housing. "Affordable housing" means decent, safe and sanitary dwellings, apartments or other living accommodations for low-income and moderate-income households. The Maine State Housing Authority may define "affordable housing" by rule. Affordable housing includes, but is not limited to:

A. Government-assisted housing; [1989, c. 601, Pt. B, §4 (NEW).]

B. Housing for low-income and moderate-income families; [1989, c. 601, Pt. B, §4 (NEW).]

C. Manufactured housing; [1989, c. 601, Pt. B, §4 (NEW).]

D. Multifamily housing; and [1989, c. 601, Pt. B, §4 (NEW).]

E. Group and foster care facilities. [1989, c. 601, Pt. B, §4 (NEW).]

[ 1991, c. 610, §4 (AMD) .]

3. Authority or state authority. "Authority" or "state authority" means the Maine State Housing Authority.

[ 1989, c. 601, Pt. B, §4 (NEW) .]

4. Commissioner.

[ 1991, c. 610, §5 (RP) .]

4-A. Council. "Council" means the Statewide Homeless Council.

[ 2005, c. 380, Pt. B, §4 (NEW) .]

5. Department.

[ 1991, c. 610, §5 (RP) .]

6. Homeless. "Homeless" means:

A. A person or family that lacks, or is in imminent danger of losing legal access to, a fixed, regular and adequate nighttime residence; or [1989, c. 601, Pt. B, §4 (NEW).]

B. A person or family that has a primary nighttime residence that is:

(1) A supervised publicly or privately operated shelter designed to provide temporary living accommodations, including, but not limited to, welfare hotels, congregate shelters and transitional housing for persons with mental illness or substance abuse problems;

(2) An institution that provides a temporary residence for individuals intended to be institutionalized; or

(3) A public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for human beings. [1989, c. 601, Pt. B, §4 (NEW).]

[ 1989, c. 601, Pt. B, §4 (NEW) .]

7. Homestead land trust. "Homestead land trust" means a nonprofit housing corporation that is organized to hold in trust land and interests in land for affordable housing and leases land or interests in land to lower income households for affordable housing.

[ 1989, c. 601, Pt. B, §4 (NEW) .]

8. Housing alliance or alliance.

[ 1991, c. 610, §6 (RP) .]

9. Interagency task force.

[ 2005, c. 380, Pt. B, §5 (RP) .]

10. Land trust. "Land trust" means land or interests in land, the title of which is held by a nonprofit housing corporation or a municipality to provide affordable housing for Maine citizens.

[ 1989, c. 601, Pt. B, §4 (NEW) .]

11. Lower income households. "Lower income households" means low-income and very low-income households as defined by the United States Department of Housing and Urban Development under the United States Housing Act of 1937, Public Law 412, 50 Stat. 888, Section 8, as amended.

[ 1989, c. 601, Pt. B, §4 (NEW) .]

12. Moderate income households. "Moderate income households" means households in which gross income does not exceed 150% of the median income of the county or metropolitan statistical area in which the household is located.

[ 1989, c. 601, Pt. B, §4 (NEW) .]

13. Nonprofit housing corporation. "Nonprofit housing corporation" means a nonprofit corporation organized in this State under Title 13-B which qualifies for this tax exemption under the United States Code, Title 26, Section 501(c). In addition, for the purposes of this chapter, the nonprofit corporation must have as one of its purposes the construction, rehabilitation, ownership or operation of housing.

[ 1989, c. 601, Pt. B, §4 (NEW) .]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1989, c. 875, §§M11,13 (AMD). 1991, c. 610, §§3-6 (AMD). 1993, c. 359, §B3 (AMD). 2005, c. 380, §§B4,5 (AMD).



30-A §5003. Findings and purpose

There is a substantial deficiency of decent, sanitary and safe housing available at affordable costs to lower income and moderate-income households in Maine which has a detrimental impact upon the State and all Maine citizens. As a result of significant increases in land costs, the substantial reduction in the role of the Federal Government in housing and a significant increase in the working poor population of Maine, the lack of affordable housing for lower income and moderate-income households threatens the health, safety and welfare of Maine citizens. [1989, c. 601, Pt. B, §4 (NEW).]

Affordable housing solutions are possible when there is concerted action among state agencies which is coordinated with local and federal resources. Municipalities, which may make a positive or a negative impact on the cost and production of housing through local policies and regulations, need to be included in the solutions to the affordable housing crisis. [1989, c. 601, Pt. B, §4 (NEW).]

Nonprofit housing developers are a key resource in meeting affordable housing production needs. Homestead land trusts are a key resource in keeping land affordable and available for affordable housing. [1989, c. 601, Pt. B, §4 (NEW).]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §7 (AMD).



30-A §5004. Administration and implementation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §8 (RP).



30-A §5005. Report to the Governor and Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §8 (RP).



30-A §5006. Coordination and cooperation

All state agencies and independent state agencies shall cooperate with the authority with respect to the implementation of this chapter. Whenever possible, all state agencies and independent state agencies shall coordinate their resources and activities with those of the state authority to address the affordable housing crisis. [1991, c. 610, §9 (AMD).]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §9 (AMD).






Subchapter 2: ASSISTANCE TO MUNICIPALITIES

30-A §5011. Administration and implementation

The state authority is responsible for providing assistance to municipalities in implementing this subchapter. [1991, c. 610, §9 (AMD).]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §9 (AMD).



30-A §5012. Powers

The state authority may: [1991, c. 610, §10 (AMD).]

1. Award grants and loans. Award grants and loans to municipalities for the development of affordable housing;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

2. Approve or disapprove funding requests. Approve or disapprove any request for funding under this subchapter and subchapter IV;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

3. Amend or alter proposal. Amend or alter a proposal for funding under this subchapter to make the project consistent with this chapter;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

4. Investigate projects. Investigate projects, including books and records, to determine whether the municipality or the project is complying with this chapter; and

[ 1989, c. 601, Pt. B, §4 (NEW) .]

5. Seek legal remedies. Seek all legal remedies available to enforce the contract with a municipality. The state authority may seek an injunction for any act or failure to act that violates this chapter or a contract entered into under this chapter.

[ 1991, c. 610, §11 (AMD) .]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §§10,11 (AMD).



30-A §5013. Duties

In implementing this subchapter, the state authority shall: [1991, c. 610, §12 (AMD).]

1. Adopt rules. Adopt rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375 specifying, at a minimum, how money and other resources provided to municipalities may be used;

[ 1991, c. 610, §13 (AMD) .]

2. Prepare guidelines. Prepare guidelines for determining the eligibility of projects proposed by municipalities for funding under this subchapter and subchapter IV;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

3. Review proposals. Review proposals of municipalities for funding under this subchapter and subchapter IV;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

4. Require municipal strategy. Require the municipality to develop a strategy or plan designed to use other resources available in the municipality, including private sector resources;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

5. Require formation of local housing alliances. Require municipalities to create municipal housing alliances to implement affordable housing programs;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

6. Identify resources and gaps in delivery services. Identify resources and gaps in delivery services with respect to Maine's homeless;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

7. Provide technical assistance. Within the resources of the state authority, provide technical assistance and information to municipalities with respect to the development of affordable housing;

[ 1991, c. 610, §13 (AMD) .]

8. Coordinate housing activities with comprehensive land use planning. Coordinate municipal housing proposals under this subchapter with comprehensive land use planning provisions of chapter 187;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

9. Require matching resources. Require municipalities to provide matching resources that the state authority finds feasible; and

[ 1991, c. 610, §13 (AMD) .]

10. Strive to create integrated neighborhoods. Strive to create integrated neighborhoods comprised of persons with different levels of income.

[ 1989, c. 601, Pt. B, §4 (NEW) .]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §§12,13 (AMD).



30-A §5014. Nonlapsing revolving loan fund

In providing loans under this subchapter, the state authority shall establish a nonlapsing revolving loan fund to which payment of principal and interest and any other money available to the fund must be deposited. [1991, c. 610, §14 (AMD).]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §14 (AMD).






Subchapter 3: NONPROFIT HOUSING CORPORATIONS AND AFFORDABLE HOUSING

30-A §5021. Program administration

The authority shall administer a program to be implemented through nonprofit housing corporations to develop affordable housing. [1991, c. 610, §15 (AMD).]

The affordable housing program under this subchapter is established to provide affordable rental and purchased housing to lower and moderate-income households, to provide transitional housing for homeless people and persons with special needs, to provide shelters for the homeless and to provide homestead land trusts for lower income households. [1989, c. 601, Pt. B, §4 (NEW).]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §15 (AMD).



30-A §5022. Office of Nonprofit Housing

The state authority shall establish the Office of Nonprofit Housing within the authority. The executive director shall appoint a director and provide staff for the office. [1989, c. 601, Pt. B, §4 (NEW).]

The office shall monitor and assist nonprofit housing corporations under this subchapter and any other programs involving nonprofit corporations under the state authority. The office shall oversee the activities of the nonprofit housing corporations as provided in this subchapter. [1989, c. 601, Pt. B, §4 (NEW).]

SECTION HISTORY

1989, c. 601, §B4 (NEW).



30-A §5023. Powers

In developing and implementing this program, the state authority may: [1989, c. 601, Pt. B, §4 (NEW).]

1. Propose projects for funding. Propose to nonprofit housing corporations projects for funding which the authority has determined effectively address the affordable housing problems in the area served by the corporation;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

2. Provide planning assistance. Assist nonprofit housing corporations in planning projects and developing proposals to meet the affordable housing needs of the areas served by these corporations. In assisting these corporations, the authority shall:

A. Seek to leverage funds from various sources in the public and private sectors, including in-kind assistance which may be matched with funds provided by the authority to these corporations; and [1989, c. 601, Pt. B, §4 (NEW).]

B. Seek to coordinate assistance provided by the authority with assistance that may be available from other public and private sector agencies and organizations; [1989, c. 601, Pt. B, §4 (NEW).]

[ 1989, c. 601, Pt. B, §4 (NEW) .]

3. Prepare training and education programs. Prepare training and education programs, including workshops, for nonprofit community development corporations with respect to affordable housing;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

4. Use applicable funds. Use any applicable funds available to the authority to finance programs;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

5. Provide for funding of nonprofit corporations. Provide for the funding of nonprofit housing corporations to develop rental and purchased housing for the homeless and for lower and moderate-income households.

Funds provided to nonprofit housing corporations may be used for, but are not limited to:

A. Administrative and development costs, including consultants' fees, overhead and other similar costs associated with the development, construction, acquisition, or ownership of affordable housing under section 4852, subsection 2; [1989, c. 601, Pt. B, §4 (NEW).]

B. Purchase of land and buildings; [1989, c. 601, Pt. B, §4 (NEW).]

C. Construction, reconstruction, rehabilitation or renovation of facilities; [1989, c. 601, Pt. B, §4 (NEW).]

D. Purchase of equipment and supplies; [1989, c. 601, Pt. B, §4 (NEW).]

E. Rental subsidies; [1989, c. 601, Pt. B, §4 (NEW).]

F. The development, operation and maintenance of shelters for the homeless; [1989, c. 601, Pt. B, §4 (NEW).]

G. The development, operation and maintenance of transitional housing for the homeless and for persons with special needs; [1989, c. 601, Pt. B, §4 (NEW).]

H. Payment of service fees of professionals such as attorneys, geologists, architects, engineers and others for agreements and professional services necessary to develop affordable housing; and [1989, c. 601, Pt. B, §4 (NEW).]

I. Other uses considered necessary to carry out the purposes of this chapter; [1989, c. 601, Pt. B, §4 (NEW).]

[ 1989, c. 601, Pt. B, §4 (NEW) .]

6. Approve and disapprove funding requests. Approve or disapprove any application or request for funding under this subchapter;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

7. Amend or alter proposals. Amend or alter a proposal for funding under this subchapter to make the project consistent with this chapter;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

8. Investigate projects. Investigate projects, including books and records, to determine whether the nonprofit corporation or the project is complying with this chapter;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

9. Seek legal remedies. Seek all legal remedies available to enforce a contract with a nonprofit housing corporation; and

[ 1989, c. 601, Pt. B, §4 (NEW) .]

10. Consult with council. Consult with the council with respect to the implementation of this subchapter and the projects to be funded under this subchapter.

[ 2005, c. 380, Pt. B, §6 (AMD) .]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §16 (AMD). 2005, c. 380, §B6 (AMD).



30-A §5024. Duties

In providing money and other resources to nonprofit housing corporations, the state authority shall: [1989, c. 601, Pt. B, §4 (NEW).]

1. Identify locations of corporations. Identify the locations of nonprofit housing corporations in this State and the areas and populations served by these corporations;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

2. Prepare guidelines. Prepare guidelines for determining the eligibility of projects proposed by nonprofit housing corporations for funding;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

3. Review proposals. Review proposals of nonprofit housing corporations under this chapter; and

[ 1989, c. 601, Pt. B, §4 (NEW) .]

4. Adopt rules. Adopt rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375 to implement this subchapter. At a minimum, the rules shall specify how money and other resources provided to nonprofit housing corporations may be used.

[ 1989, c. 601, Pt. B, §4 (NEW) .]

SECTION HISTORY

1989, c. 601, §B4 (NEW).



30-A §5025. Eligibility requirements

To be eligible to use money made available by the state authority to a nonprofit corporation for the purpose of this chapter, a nonprofit housing corporation must: [1989, c. 601, Pt. B, §4 (NEW).]

1. Develop a plan. Develop a plan with long-term and short-term goals for developing and providing low-income housing in the region that the nonprofit corporation serves;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

2. Inventory programs and resources. Inventory housing programs and agencies in the area served by the nonprofit corporation, including resources for the homeless;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

3. Prepare plan of coordination. Prepare for each project funding request a plan for the coordination of housing programs, services and resources in the area served by the nonprofit corporation for that specific project;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

4. Prepare information. Prepare information for each project funding request as requested by the authority. At a minimum, a nonprofit housing corporation, before receiving any money to develop affordable housing, shall provide the authority with the following:

A. The number and development costs of units to be developed; [1989, c. 601, Pt. B, §4 (NEW).]

B. The cost of each unit to the buyer or renter; [1989, c. 601, Pt. B, §4 (NEW).]

C. The size of each housing unit; [1989, c. 601, Pt. B, §4 (NEW).]

D. The availability and cost of existing housing in the area; and [1989, c. 601, Pt. B, §4 (NEW).]

E. Household income in the area served by the proposed project; [1989, c. 601, Pt. B, §4 (NEW).]

[ 1989, c. 601, Pt. B, §4 (NEW) .]

5. Report to the authority. Report annually to the authority with respect to the activities, accomplishments and problems of each corporation. A nonprofit housing corporation shall also provide a copy of its annual report to the authority;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

6. Comply with rules of the authority. Comply with the rules of the authority with respect to the use of any money provided by the authority to nonprofit housing corporations with respect to record-keeping and accounting, reporting, reserve fund and other requirements that the authority considers necessary;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

7. Publish annual report. Publish a detailed annual report of its activities including income and expenditures for the most recent fiscal year completed. The annual report is a public record; and

[ 1989, c. 601, Pt. B, §4 (NEW) .]

8. Contract for independent annual audit. Contract for an independent annual audit of its books and records as required by the authority.

[ 1989, c. 601, Pt. B, §4 (NEW) .]

SECTION HISTORY

1989, c. 601, §B4 (NEW).






Subchapter 4: LAND ACQUISITION PROGRAM

30-A §5031. Administration and implementation

The state authority may provide money and other resources to municipalities and nonprofit housing corporations to acquire or preserve land for affordable housing. [1991, c. 610, §17 (AMD).]

1. Consultation. The state authority shall consult with the council with respect to the implementation of this subchapter.

[ 2005, c. 380, Pt. B, §7 (AMD) .]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §17 (AMD). 2005, c. 380, §B7 (AMD).



30-A §5032. Use of money

Money provided to municipalities under this subchapter must be in the form of low-interest loans. Money provided to nonprofit housing corporations may be in the form of grants, low-interest loans or no-interest loans. Funds available under this subchapter must be used to acquire or preserve land for affordable housing for the homeless and lower-income and moderate-income households including mortgageable predevelopment costs. Funds may be used to make minor capital improvements to land acquired under this chapter to facilitate its use for housing. [1991, c. 574, §4 (AMD).]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 574, §4 (AMD).



30-A §5033. Awards of grants and loans

1. Criteria. In providing grants, loans and other resources to municipalities and nonprofit housing corporations under this section, the state authority shall develop criteria for the award of grants, loans and other resources. In developing the criteria, the authority shall consider:

A. The extent of the affordable housing crisis in the municipality or area in which land will be acquired or preserved for affordable housing; [1989, c. 601, Pt. B, §4 (NEW).]

B. The degree of impact that the grant or loan will have on the affordable housing problem; [1989, c. 601, Pt. B, §4 (NEW).]

C. The size of the lower income population in the area to be served; [1989, c. 601, Pt. B, §4 (NEW).]

D. The demonstrated interest and the ability of the municipality or nonprofit housing corporation to address the affordable housing crisis; [1989, c. 601, Pt. B, §4 (NEW).]

E. The degree to which the grant or loan will serve very low-income households; [1989, c. 601, Pt. B, §4 (NEW).]

F. The degree to which the grant or loan will increase the economic activity of the eventual residents of the housing; [1989, c. 601, Pt. B, §4 (NEW).]

G. The degree to which the nonprofit housing corporation provides for significant representation on its board of directors for both residents and community residents; [1989, c. 601, Pt. B, §4 (NEW).]

H. The degree to which the project will have significant self-help or volunteer labor in the development of the housing; [1989, c. 601, Pt. B, §4 (NEW).]

I. The degree to which the grants and loans will assure the long-term affordability of the housing by use of the homestead land trust or other techniques; and [1989, c. 601, Pt. B, §4 (NEW).]

J. Any other criteria that the authority considers necessary. [1991, c. 824, Pt. A, §62 (AMD).]

[ 1991, c. 824, Pt. A, §62 (AMD) .]

2. Selection process. The state authority shall select the municipalities to receive grants or loans from the Municipal Land Acquisition Revolving Fund and shall select the nonprofit housing corporations to receive funds from the Maine Affordable Housing Land Trust Fund.

[ 1991, c. 610, §17 (AMD) .]

3. Priorities. In selecting municipalities and nonprofit housing corporations to receive funds under this section, the selections must be based on priorities developed by the state authority. In developing these priorities, the authority shall consider:

A. The degree of activity of housing alliances in each municipality or region in addressing the affordable housing crisis; [1989, c. 601, Pt. B, §4 (NEW).]

B. The availability of other resources in the municipality or region that can be coordinated with funds and resources provided by the state authority; and [1991, c. 610, §17 (AMD).]

C. Any other priorities considered important by the state authority. [1991, c. 610, §17 (AMD).]

[ 1991, c. 610, §17 (AMD) .]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §17 (AMD). 1991, c. 824, §A62 (AMD).



30-A §5034. Preservation of land for affordable housing

In regard to the acquisition and preservation of land under this subchapter, the state authority, municipalities and nonprofit housing corporations may use deed restrictions, trust agreements and any other type of agreement designed to maintain land for affordable housing. [1991, c. 610, §17 (AMD).]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §17 (AMD).



30-A §5035. Maine Affordable Housing Land Trust Fund

1. Creation of fund. There is created and established under the jurisdiction and control of the state authority the Maine Affordable Housing Land Trust Fund. As used in this section, the term "fund" means the Maine Affordable Housing Land Trust Fund.

[ 1989, c. 601, Pt. B, §4 (NEW) .]

2. Sources of fund. There shall be paid into the fund:

A. All money appropriated from the General Fund for inclusion in the fund; [1989, c. 601, Pt. B, §4 (NEW).]

B. All proceeds from the issuance of bonds on behalf of the State for inclusion in the fund; [1989, c. 601, Pt. B, §4 (NEW).]

C. All interest, dividends and pecuniary gains from investment of money of the fund; [1989, c. 601, Pt. B, §4 (NEW).]

D. All proceeds from the sale of land purchased with money from the fund; and [1989, c. 601, Pt. B, §4 (NEW).]

E. Any other money available to the state authority and directed by the state authority to be paid into the fund. [1989, c. 601, Pt. B, §4 (NEW).]

[ 1989, c. 601, Pt. B, §4 (NEW) .]

3. Application of fund. The state authority shall apply money in the fund to finance the acquisition of land or interests in land, including mortgageable predevelopment costs, in accordance with this chapter and chapter 201, subchapters III-A and XI, and to finance minor capital improvements on acquired lands.

[ 1991, c. 574, §5 (AMD) .]

4. Accounts within fund. The state authority may divide the fund into any separate accounts as it determines necessary to accomplish the purposes of this section.

[ 1989, c. 601, Pt. B, §4 (NEW) .]

5. Revolving fund. The fund shall be a revolving fund. All money in the fund shall be continuously applied by the state authority to carry out this section.

[ 1989, c. 601, Pt. B, §4 (NEW) .]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 574, §5 (AMD).



30-A §5036. Municipal Land Acquisition Revolving Fund

The Municipal Land Acquisition Revolving Fund is established as a nonlapsing revolving fund to provide low-interest loans to municipalities for the acquisition or development of land for affordable housing. The fund is administered by the state authority. The state authority shall deposit in this fund all payments of principal and interest on loans made from the fund. [1991, c. 610, §17 (AMD).]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §17 (AMD).






Subchapter 5: INTERAGENCY TASK FORCE ON HOMELESSNESS AND HOUSING OPPORTUNITIES

30-A §5041. Task force created (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §17 (AMD). 2005, c. 380, §A1 (RP).



30-A §5042. Membership; appointment; terms of office; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1989, c. 700, §A128 (AMD). 1991, c. 610, §18 (AMD). 1991, c. 780, §DDD15 (AMD). 1993, c. 292, §1 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 552, §1 (AMD). 2001, c. 354, §3 (AMD). 2005, c. 380, §A1 (RP).



30-A §5043. Chair (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 601, §B4 (NEW). 2005, c. 380, §A1 (RP).



30-A §5044. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §19 (AMD). 1997, c. 552, §2 (AMD). 1997, c. 643, §§XX1-3 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 380, §A1 (RP).



30-A §5045. Advisory committee established (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §42 (COR). 1991, c. 610, §20 (NEW).






Subchapter 5-A: STATEWIDE HOMELESS COUNCIL

30-A §5046. Statewide Homeless Council created

The Statewide Homeless Council, established in accordance with Title 5, chapter 379, shall serve as an advisory committee with respect to the administration and implementation of this chapter to the state authority, the Governor and the Legislature. [2005, c. 380, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 380, §A2 (NEW).



30-A §5047. Membership; appointment; terms of office; chair

1. Membership; chair. The council consists of 13 members appointed as follows:

A. Six members appointed by the Governor, 2 from each of 3 regional homeless councils, based on nominations provided by the 3 regional homeless councils; [2005, c. 380, Pt. A, §2 (NEW).]

B. The Director of the Maine State Housing Authority; [2005, c. 380, Pt. A, §2 (NEW).]

C. Three members appointed jointly by the President of the Senate and the Speaker of the House, one from each of 3 regional homeless councils, based on nominations provided by the 3 regional homeless councils; [2007, c. 600, §2 (AMD).]

D. One member representing the Office of the Governor, who serves as the chair; [2007, c. 600, §2 (AMD).]

E. The Commissioner of Health and Human Services or the commissioner's designee; and [2007, c. 600, §2 (NEW).]

F. The Commissioner of Corrections or the commissioner's designee. [2007, c. 600, §2 (NEW).]

[ 2007, c. 600, §2 (AMD) .]

2. Term of office. Members of the council appointed jointly by the President of the Senate and the Speaker of the House serve 3-year terms and serve at the pleasure of the President of the Senate and the Speaker of the House. Members of the council appointed by the Governor serve 2-year terms and serve at the pleasure of the Governor.

A. Members serve until their successors are appointed and qualified. [2005, c. 380, Pt. A, §2 (NEW).]

B. The appointing authorities shall fill a vacancy for the balance of an unexpired term in the same manner as the appointment was originally filled, except as otherwise provided. [2005, c. 380, Pt. A, §2 (NEW).]

[ RR 2013, c. 2, §38 (COR) .]

3. Staff. The state authority shall provide staff support to the council.

[ 2005, c. 380, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 380, §A2 (NEW). 2007, c. 600, §2 (AMD). RR 2013, c. 2, §38 (COR).



30-A §5048. Duties

The council shall advise the state authority with respect to the implementation of this chapter and the development of affordable housing. The council shall: [2005, c. 380, Pt. A, §2 (NEW).]

1. Provide leadership. Provide leadership in efforts to end homelessness and provide support to the regional homeless councils by ensuring access to senior-level government officials and the Office the Governor;

[ 2005, c. 380, Pt. A, §2 (NEW) .]

2. Educate. Develop and coordinate an education campaign regarding homelessness;

[ 2005, c. 380, Pt. A, §2 (NEW) .]

3. Serve as coordinator of information. Serve as a coordinator of information and communication among state agencies and among the state, municipal and private sectors with respect to this chapter. In carrying out this duty, the council shall:

A. Review proposed legislative changes, system changes and resource recommendations from the regional homeless councils and compile the regional reports into a single statewide report; and [2005, c. 380, Pt. A, §2 (NEW).]

B. Serve as a liaison with the federal Interagency Council on Homeless and recommend any necessary changes; [2005, c. 380, Pt. A, §2 (NEW).]

[ 2005, c. 380, Pt. A, §2 (NEW) .]

4. Assess statewide needs. With assistance from regional homeless councils, develop estimates of statewide resource needs;

[ 2005, c. 380, Pt. A, §2 (NEW) .]

5. Identify potential resources. Identify new funding opportunities through private and public sources and assist in disseminating this information to regional homeless councils along with available grant opportunities;

[ 2005, c. 380, Pt. A, §2 (NEW) .]

6. Assistance to homeless. In cooperation with the state authority, identify the resources available to and ways to increase access to services to the homeless and persons with special needs, identify the gaps in delivery services to this population and make recommendations concerning the policies and programs serving this population;

[ 2007, c. 600, §3 (AMD) .]

7. Review, monitor and implement plans. On an annual basis, review and comment on plans submitted pursuant to Title 34-B, section 1221 and propose amendments and updates to and implement a plan to end homelessness; and

[ 2007, c. 600, §4 (AMD) .]

8. Advise departments. Advise the Department of Corrections and the Department of Health and Human Services on issues related to homelessness and other issues related to the duties of the council.

[ 2007, c. 600, §5 (NEW) .]

SECTION HISTORY

2005, c. 380, §A2 (NEW). 2007, c. 600, §§3-5 (AMD).






Subchapter 6: HOUSING OPPORTUNITY ZONES

30-A §5051. Administration and implementation

The state authority, in consultation with the council, shall administer this subchapter to address residential deteriorating areas and to restore these areas to decent, sanitary and safe residential neighborhoods. [2005, c. 380, Pt. B, §8 (AMD).]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §21 (AMD). 2005, c. 380, §B8 (AMD).



30-A §5052. Designation of urban housing zones

The state authority, in consultation with the council, may establish 4 demonstration housing opportunity zones, each comprised of a different municipality or portion of a municipality. These demonstration zones serve as a means of determining the effectiveness of zones as a tool stimulating residential revitalization in deteriorating neighborhoods. [2005, c. 380, Pt. B, §9 (AMD).]

1. Standards for zones. The state authority, by rules adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, shall establish standards for the selection of areas to be designated as zones and the provision of assistance to those zones. At a minimum, the state authority shall apply the following standards.

A. The zones must be located in urban areas experiencing significant deterioration in residential neighborhoods. [1989, c. 601, Pt. B, §4 (NEW).]

B. All areas wishing to be designated as zones must demonstrate actual or potential local capacity for residential revitalization and the willingness to cooperate with the state authority. [1991, c. 610, §21 (AMD).]

C. The level of general assistance by the State and the municipality, as well as the level of federal assistance to persons in these areas, must be considered. [1991, c. 610, §21 (AMD).]

D. All municipalities requesting zone designation for areas within the municipality must have a local housing alliance which shall help develop a plan of action to revitalize deteriorating residential dwellings and neighborhoods. The plan must address the major problems of these deteriorating areas, including a law enforcement component to significantly reduce crime in these areas. [1991, c. 610, §21 (AMD).]

In applying these standards, the state authority shall also consider the problem of crime in these areas.

[ 1991, c. 610, §21 (AMD) .]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §21 (AMD). 2005, c. 380, §B9 (AMD).



30-A §5053. Powers

The state authority, in consultation with the council, may: [2005, c. 380, Pt. B, §10 (AMD).]

1. Approve or deny applications. Approve or deny applications for assistance;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

2. Alter or amend comprehensive plans. Alter or amend any comprehensive plan to be applied to revitalization of housing opportunity zones; or

[ 1991, c. 610, §21 (AMD) .]

3. Withhold or refuse payment of money. Withhold or refuse payment of money for any activity not authorized by the plan, the state authority or the municipality.

[ 1991, c. 610, §21 (AMD) .]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §21 (AMD). 2005, c. 380, §B10 (AMD).



30-A §5054. Duties of state authority

In implementing this subchapter, the state authority shall: [1991, c. 610, §22 (AMD).]

1. Work with council. Work with the council and the Commissioner of Public Safety to coordinate the resources of state agencies to be applied to the zones, including, but not limited to:

A. Job training programs; [1989, c. 601, Pt. B, §4 (NEW).]

B. Educational and vocational training; [1989, c. 601, Pt. B, §4 (NEW).]

C. Child care assistance; and [1989, c. 601, Pt. B, §4 (NEW).]

D. Crime prevention programs; [1989, c. 601, Pt. B, §4 (NEW).]

[ 2005, c. 380, Pt. B, §11 (AMD) .]

2. Coordinate with municipality. Coordinate the resources of the state authority with the resources of the municipality to address residential housing deterioration;

[ 1991, c. 610, §23 (AMD) .]

3. Prepare information and notify municipalities. Prepare information about the program, including applications for designations as zones, and notify municipalities;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

4. Provide technical assistance. Provide technical assistance to municipalities in developing plans to address residential and neighborhood deterioration. Technical assistance provided under this subsection includes technical assistance provided by state agencies represented on the interagency task force;

[ 1991, c. 610, §23 (AMD) .]

5. Analyze problems and causes of problems that create residential blight. In implementing this subsection, the council and the state authority shall monitor the 4 demonstration zones and develop findings and recommendations concerning neighborhood deterioration and revitalization; and

[ 2005, c. 380, Pt. B, §12 (AMD) .]

6. Establish priorities for direct financial assistance. Establish priorities for direct financial assistance which may include, but are not limited to:

A. Financial assistance to owner-occupied rental and single-family homes for the restoration of dwelling units; [1989, c. 601, Pt. B, §4 (NEW).]

B. Financial assistance to shelters for the homeless; [1989, c. 601, Pt. B, §4 (NEW).]

C. Financial assistance for the removal of structures beyond rehabilitation; and [1989, c. 601, Pt. B, §4 (NEW).]

D. Financial assistance for the creation of recreational and park areas. [1989, c. 601, Pt. B, §4 (NEW).]

[ 1989, c. 601, Pt. B, §4 (NEW) .]

SECTION HISTORY

1989, c. 601, §B4 (NEW). RR 1991, c. 2, §115 (COR). 1991, c. 610, §§22,23 (AMD). 2005, c. 380, §§B11,12 (AMD).



30-A §5055. Models for urban housing revitalization; evaluation

The state authority and the council shall develop models for the revitalization of deteriorating residential areas in urban areas based on the results of the study and monitoring of the demonstration zones as provided in section 5052. The state authority and the council shall review and evaluate the plans and programs applied to the demonstration zones and report their preliminary findings and recommendations to the Governor and the joint standing committee of the Legislature having jurisdiction over housing matters by December 30, 1992 and December 30, 1993, with a final report to be submitted by December 30, 1994. This final report must include: [2005, c. 380, Pt. B, §13 (AMD).]

1. Strategy. The strategy applied in each zone to revitalize housing and neighborhoods;

[ 1989, c. 601, Pt. B, §4 (NEW) .]

2. Number of buildings and units. The number of buildings and units of affordable housing developed or rehabilitated in each zone;

[ 1991, c. 871, §6 (AMD) .]

3. Causes of blight and deterioration. The major causes of urban blight and deterioration in each zone and the programs applied to these causes; and

[ 1989, c. 601, Pt. B, §4 (NEW) .]

4. Effectiveness of assistance and programs. The effectiveness of the assistance and programs provided in each zone, including, but not limited to, job training and educational programs and law enforcement and crime prevention programs.

[ 1991, c. 871, §6 (AMD) .]

SECTION HISTORY

1989, c. 601, §B4 (NEW). 1991, c. 610, §24 (AMD). 1991, c. 871, §6 (AMD). 2005, c. 380, §B13 (AMD).



30-A §5056. Integrated housing

In revitalizing urban housing zones, state agencies, municipalities and nonprofit housing corporations shall strive to establish integrated neighborhoods comprised of households of different income levels. [1989, c. 601, Pt. B, §4 (NEW).]

SECTION HISTORY

1989, c. 601, §B4 (NEW).









Chapter 202-A: AFFORDABLE HOUSING UTILITY FEES

30-A §5061. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 174, §2 (NEW).]

1. Affordable housing unit. "Affordable housing unit" means an owner-occupied, single-family dwelling unit or condominium unit for a household whose income does not exceed 80% of the median income for the area as defined by the United States Department of Housing and Urban Development.

[ 2007, c. 174, §2 (NEW) .]

2. Connection fee. "Connection fee" means a one-time fee or charge for the establishment of water or sewer service that is directly related to the actual cost of installation of such service.

[ 2007, c. 174, §2 (NEW) .]

3. Consumer-owned water utility. "Consumer-owned water utility" has the same meaning as in Title 35-A, section 6101.

[ 2007, c. 174, §2 (NEW) .]

4. Impact fee. "Impact fee" means a one-time fee or charge associated with the establishment of water or sewer service that is related to the impact of such service on system capacity and that is collected to offset future costs associated with system growth.

[ 2007, c. 174, §2 (NEW) .]

5. Sewer utility. "Sewer utility" means a municipal sewer department, a sewer district as defined in Title 38, section 1032, subsection 3 or 4 or a sanitary district formed under Title 38, chapter 11.

[ 2013, c. 555, §4 (AMD) .]

SECTION HISTORY

2007, c. 174, §2 (NEW). 2013, c. 555, §4 (AMD).



30-A §5062. Reduced fees; affordable housing

The governing body of a consumer-owned water utility or a sewer utility, referred to in this section as "the governing body," may charge a lower impact fee or connection fee than its usual impact fee or connection fee for the establishment of service to a newly constructed affordable housing unit or units. [2007, c. 174, §2 (NEW).]

1. Uniform application. If the governing body elects to charge a reduced impact fee or connection fee under this section, it must apply the reduced fee uniformly to all similarly situated applicants for the reduced fee within the utility's service territory.

[ 2007, c. 174, §2 (NEW) .]

2. Credit to purchaser. Any reduction in the impact fee or connection fee pursuant to this section must be credited to the purchaser of the affordable housing unit.

[ 2007, c. 174, §2 (NEW) .]

3. Ratepayer notification; cost allocation. The governing body shall notify ratepayers in a timely manner of any reduction in the impact fee or connection fee pursuant to this section. The governing body may allocate the cost of the reduced impact fee or connection fee among all ratepayers.

[ 2007, c. 174, §2 (NEW) .]

SECTION HISTORY

2007, c. 174, §2 (NEW).






Chapter 203: URBAN RENEWAL

30-A §5101. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Authority or Urban Renewal Authority. "Authority" or "Urban Renewal Authority" means a public body corporate, and politic, created under this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Blighted area. "Blighted area" means:

A. An area in which there is a predominance of buildings or improvements which are conducive to ill health, the transmission of disease, infant mortality or juvenile delinquency and crime and are detrimental to the public health, safety, morals or welfare because of:

(1) Dilapidation, deterioration, age or obsolescence;

(2) Inadequate provision for ventilation, light, air, sanitation or open spaces;

(3) High density of population and overcrowding;

(4) The existence of conditions which endanger life or property by fire and other causes; or

(5) Any combination of these factors; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. An area which is a menace to the public health, safety, morals or welfare in its present condition and use because of:

(1) The predominance of inadequate street layout;

(2) Insanitary or unsafe conditions;

(3) Tax or special assessment delinquency exceeding the fair value of the land;

(4) The existence of conditions which endanger life or property by fire and other causes; or

(5) Any combination of these factors; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Undeveloped vacant land as provided in section 5109; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Any disaster area as provided in section 5109. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Bonds. "Bonds" means any bonds, including refunding bonds, notes, interim certificates, debentures or other obligations under this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Obligee. "Obligee" means:

A. Any bondholder or an agent or trustee for any bondholders; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Any lessor who demises property used in connection with an urban renewal project to the authority, or any assignee of all or part of the lessor's interest; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The Federal Government when it is a party to any contract with the authority. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Owner. "Owner" means a person having an estate, interest or easement in real property or a lien, charge or encumbrance on that property.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Public body. "Public body" means the State, or any agency or instrumentality of the State, or any board, commission, authority or district within the territorial boundaries of the municipality.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Real property. "Real property" means:

A. All lands, including improvements and fixtures on the land; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Property of any nature appurtenant to the land or used in connection with the land; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Every estate, interest and right, legal or equitable, in the land. This includes terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by those liens. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Redeveloper. "Redeveloper" means any person that enters or proposes to enter into a redevelopment contract.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Redevelopment contract. "Redevelopment contract" means a contract entered into between the authority and a redeveloper for the redevelopment of an area in conformity with an urban renewal plan.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

10. Slum area. "Slum area" means a blighted area in an extreme state of deterioration and decay.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

11. Urban renewal plan or renewal plan. "Urban renewal plan" or "renewal plan" means a plan, as it exists from time to time, for an urban renewal project. Except as provided in section 5109, this plan must conform to the comprehensive plan as set forth in sections 4502, 4503 and 4551. It must be sufficiently complete to indicate:

A. Any land acquisition, demolition and removal of structures, redevelopment, improvements and rehabilitation that is proposed to be carried out in the urban renewal area; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Zoning and planning changes, if any, land uses, maximum densities, building requirements; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The plan's relationship to definite local objectives concerning appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

12. Urban renewal project or renewal project. "Urban renewal project" or "renewal project" means the undertakings and activities of the authority in an urban renewal area for the elimination and prevention of the development or spread of slums and blight. The undertaking and activities may involve slum clearance and redevelopment, rehabilitation or conservation, or any combination of these activities in all or part of an urban renewal area in accordance with an urban renewal plan. These undertakings and activities may include:

A. Acquisition of a slum area or a blighted area or portion of such an area; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Demolition and removal of buildings and improvements; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Installation, construction or reconstruction of streets, utilities, parks, playgrounds and other improvements necessary for carrying out in the urban renewal area the objectives of this chapter in accordance with the urban renewal plan; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Disposition of any property acquired in the urban renewal area at its fair value for uses in accordance with the urban renewal plan, including the sale, initial leasing or retention of property by the municipality; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements in accordance with the urban renewal plan; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Acquisition of any other real property in the urban renewal area where necessary to eliminate unhealthful, insanitary or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, or otherwise to remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5102. Creation of authority

A municipality may create an Urban Renewal Authority under this chapter as follows. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Resolution. No municipality may exercise the authority conferred upon municipalities by this chapter until its municipal officers have adopted a resolution finding that:

A. One or more slums or blighted areas exist in the municipality; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The rehabilitation, conservation, redevelop- ment, or a combination of these activities, of the area or areas is necessary in the interest of the public health, safety, morals or welfare of the residents of the municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Question for voters. After making this finding, the municipal officers may submit the following question to the voters at any regular or special election or town meeting in accordance with the municipal charter or section 2528:

"Shall the municipality adopt the provisions of the urban renewal law, Maine Revised Statutes, Title 30-A, chapter 203, and authorize the establishment of an Urban Renewal Authority?"

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Favorable vote. If a majority of the ballots cast on this question favor acceptance, this law becomes effective immediately upon declaration of the vote by the municipal officers, provided the total number of votes cast for and against the acceptance of the Act equals or exceeds 20% of the total votes cast in the municipality for all candidates for Governor at the last gubernatorial election.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Certificate of result; failure and resubmission of question. The municipal officers shall declare the result of this election. The municipal clerk shall file a certificate of the result with the Secretary of State.

A. Failure of approval does not prevent the municipal officers from again submitting the question to the voters of the municipality in the manner provided. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, Pt. A, §2 (NEW). 1987, c. 737, Pt. C, §106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, Pt. C, §§8, 10 (AMD).



30-A §5103. Organization

There is created in each municipality that adopts section 4802 a public body corporate and politic to be known as the "Urban Renewal Authority" of the municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Board of trustees. The municipal officers shall appoint a board of 5 trustees of the Urban Renewal Authority. The term of office of a trustee is 5 years, but initial appointments shall be made for one, 2, 3, 4 and 5 years respectively. Any person may be appointed as trustee if that person resides within the municipality and is otherwise eligible for appointment under this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Expenses; term of office. A trustee shall receive no compensation for services but is entitled to the necessary expenses, including traveling expenses, incurred in the discharge of duties. Each trustee shall hold office until a successor has been appointed and has qualified. A certificate of the appointment or reappointment of any trustee shall be filed with the municipal clerk. This certificate is conclusive evidence of the due and proper appointment of the trustee.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Quorum; powers. The trustees of the authority shall exercise the powers of the Urban Renewal Authority. A majority of the trustees constitutes a quorum for the purpose of conducting business, exercising the powers of the authority and for all other purposes. The authority may take action upon a vote of a majority of the trustees present.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Officers; employees. The trustees shall elect a chairman and vice-chairman from among their number. The authority may employ an executive director, technical experts and any other agents and employees, permanent and temporary, that it requires and determine their qualifications, duties and compensation. For any legal service that it requires, the authority may employ or retain its own counsel and legal staff.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Annual report. An authority authorized to transact business and exercise powers under this chapter shall file, with the municipal legislative body, by January 31st of each year, a report of its activities for the preceding calendar year. This report must include a complete financial statement setting forth its assets, liabilities, income and operating expense as of the end of the calendar year. When the report is filed, the authority shall publish in a newspaper having general circulation in the municipality a notice that the report has been filed with the municipality and that the report is available for inspection during business hours in the office of the municipal clerk.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Removal from office; hearing. The municipal officers may, after a hearing, remove a trustee from office for inefficiency, neglect of duty or misconduct in office. The trustee must be given a copy of the charges at least 10 days before the hearing and an opportunity to be heard in person or to be represented by counsel at the hearing.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5104. Powers

The authority shall exercise public and essential governmental functions, and have all the powers necessary to carry out and effectuate the purposes and provisions of this chapter, including the following powers in addition to others granted in this chapter: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. General powers. The authority shall have the following general powers:

A. To sue and to be sued; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. To have and alter a seal at pleasure; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. To have perpetual succession; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. To make and execute contracts and other instruments necessary or convenient to the exercise of the authority's powers; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. To make and from time to time amend and repeal bylaws and regulations not inconsistent with this chapter, to carry out this chapter; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Plans and projects; issue bonds. To undertake and carry out urban renewal plans and urban renewal projects, including the authority to acquire and dispose of property, to issue bonds and other obligations, to borrow and accept grants from the Federal Government or other source and to exercise the other powers which this chapter confers on an authority with respect to urban renewal projects;

A. In connection with the planning and undertaking of any urban renewal plan or urban renewal project, the authority, the municipality and all public and private officers, agencies and bodies have all the rights, powers, privileges and immunities which they have with respect to a redevelopment plan or redevelopment project, in the same manner as though all of the provisions of this chapter applicable to a redevelopment plan or redevelopment project also applied to an urban renewal plan or urban renewal project. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. In addition to the surveys and plans which the authority is otherwise authorized to make, the authority is specifically authorized to prepare:

(1) Plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements;

(2) Urban renewal plans and preliminary plans outlining urban renewal activities for neighborhoods to embrace 2 or more urban renewal areas;

(3) Plans for the enforcement of laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition or removal of buildings and improvements; and

(4) Plans for the relocation of persons, including families, business concerns and others, displaced by an urban renewal project, and to make relocation payments to or with respect to those persons for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of those payments financed by the Federal Government; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Slums and urban blight. To develop, test and report methods and techniques and carry out demonstrations and other activities for the prevention and elimination of slums and urban blight;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Borrow money; assistance. To borrow money and to apply for and accept advances, loans, grants, contributions and any other form of financial assistance from the Federal Government, the State, the municipality or other public body, or from any sources, public or private, for the purposes of this chapter, to give any security that is required and to enter into and carry out contracts in connection with that financial assistance;

A. The authority may include in any contract for financial assistance with the Federal Government, for an urban renewal project, any conditions imposed under federal law that the authority considers reasonable and appropriate and which are not inconsistent with the purposes of this chapter; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Surveys, appraisals, studies and plans. Within its area of operation, to make or have made by the planning board or other agency, public or private, all surveys, appraisals, studies and plans, including the preparation of a community renewal program for the municipality, necessary to carry out the purposes of this chapter, and to contract or cooperate with all persons or agencies, public or private, in the making and carrying out of these surveys, appraisals, studies and plans;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Acquisition. With the approval of the legislative body of the municipality, before an urban renewal plan is approved, or before any modifications of the plan are approved, to acquire real property, in an urban renewal area, demolish and remove any structures on the property and pay all costs related to the acquisition, demolition or removal, including any administrative or relocation expenses;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Relocation of families. To prepare plans and provide reasonable assistance for the relocation of families displaced from an urban renewal project area to permit the carrying out of the urban renewal project, to the extent essential for acquiring possession of, rehabilitating and clearing the urban renewal project area or parts of that area; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Expenditures. To make any expenditures that are necessary to carry out the purposes of this chapter and to make expenditures from funds obtained from the Federal Government, except insofar as conditions are prescribed for this purpose by the municipal officers.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5105. Workable program

1. Goals of program. For the purposes of this chapter, the authority may formulate for the municipality a workable program for using appropriate private and public resources to:

A. Eliminate and prevent the development or spread of slums and urban blight; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Encourage needed urban rehabilitation; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Provide for the redevelopment of slum and blighted areas; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Undertake any of these activities or other feasible municipal activities that are suitably employed to achieve the objectives of the workable program. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Provisions of program. The workable program may provide for, but is not limited to:

A. The prevention of the spread of blight into areas of the municipality which are free from blight through the diligent enforcement of housing, zoning and occupancy controls and standards; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The clearance and redevelopment of slum and blighted areas or portions of those areas; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The rehabilitation or conservation of slum and blighted areas or portions of those areas by:

(1) Replanning, removing congestion, providing parks, playgrounds and other public improvements;

(2) Encouraging voluntary rehabilitation; and

(3) Compelling the repair and rehabilitation of deteriorated or deteriorating structures. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5106. Preparation and approval of renewal plans

The authority may not acquire real property for a renewal project unless the municipal officers of the municipality have approved the renewal plan by resolution, as prescribed in this section. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Comprehensive plan. The authority shall not recommend an urban renewal plan to the municipal officers until a comprehensive plan in substance for the development of the municipality has been prepared under chapter 191.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Urban renewal plan. The authority may prepare or have prepared an urban renewal plan, or any person or agency, public or private, may submit such a plan to the authority. An urban renewal plan must be sufficiently complete to indicate its relationship to definite local objectives as to appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements and the proposed land uses and building requirements in the urban renewal area, and must include, but is not limited to:

A. The boundaries of the urban renewal area, with a map showing the existing uses and conditions of the real property in the urban renewal area; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A land use plan showing proposed uses of the area; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Information showing the standards of population densities, land coverage and building intensities in the area after renewal; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. A statement of the proposed changes, if any, in zoning ordinances or maps, street layouts, street levels or grades, building codes and ordinances; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. A site plan of the area; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. A statement as to the kind and number of additional public facilities or utilities which will be required to support the new land uses in the area after redevelopment. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Recommendations by planning board. Before recommending an urban renewal plan to the municipal officers for approval, if the plan has not been prepared by the planning board, the authority shall submit the plan to the planning board for review and recommendations as to its conformity with the comprehensive plan. The planning board shall submit its written recommendations with respect to the proposed renewal plan to the authority within 45 days after receiving the plan for review.

The authority may recommend the renewal plan to the municipal officers for approval upon receipt of the recommendations. If no recommendations are received within the 45-day period allowed in this subsection, the authority may recommend the renewal plan to the municipal officers for approval without the planning board's recommendations.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Whether plan accomplishes certain purposes. Before recommending an urban renewal plan to the municipal officers for approval, the authority shall consider whether the proposed land uses and building requirements in the renewal project area are designed with the general purpose of accomplishing, in conformity with the comprehensive plan, a coordinated, adjusted and harmonious development of the municipality which will, in accordance with present and future needs, promote health, safety, morals, order, convenience, prosperity and the general welfare, as well as efficiency and economy in the process of development, including, among other things, adequate provision for:

A. Traffic and vehicular parking; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The promotion of safety from fire, panic and other dangers; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Light and air; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The promotion of the healthful and convenient distribution of population; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Transportation, water, sewerage and other public utilities; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Schools, parks, recreational and community facilities and other public requirements; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. The promotion of sound design and arrangement; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. The wise and efficient expenditure of public funds; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

I. The prevention of the recurrence of insanitary or unsafe dwelling accommodations, slums or conditions of blight; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

J. Adequate, safe and sanitary dwelling accommodations. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Recommendation by authority accompanied by recommendation of planning board. The recommendation of an urban renewal plan by the authority to the municipal officers shall be accompanied by:

A. The recommendations, if any, of the planning board concerning the renewal plan; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A statement of the proposed method and estimated cost of the acquisition and preparation for redevelopment of the renewal project area and the estimated proceeds or revenues from its disposal to redevelopers; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. A statement of the proposed method of financing the urban renewal project; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. A statement of a feasible method proposed for the relocation of families to be displaced from the urban renewal area. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Public hearing; notice. The municipal officers shall hold a public hearing on an urban renewal plan after reasonable public notice, but not less than 7 days, by publication in a newspaper having general circulation in the area of operation of the municipality. The notice must:

A. Describe the time, date, place and purpose of the hearing; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Generally identify the renewal area covered by the plan; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Outline the general scope of the urban renewal project under consideration. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Approval of renewal plan; disapproval. Following the hearing under subsection 6, the municipal officers may approve by resolution a renewal plan if they find that the plan is feasible and in conformity with the comprehensive plan. If the planning board disapproves any renewal plan, the plan must be approved by a 2/3 vote of the municipal officers. A renewal plan which was not approved by the municipal officers when recommended by the authority may again be recommended to them with any modifications considered advisable.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Modification of renewal plan. The authority may modify an urban renewal plan at any time, provided that, if modified after the lease or sale of real property in the redevelopment project area, the modification is consented to by the redeveloper or redevelopers of that real property or their successor or successors in interest affected by the proposed modification. Where the proposed modification will substantially change the urban renewal plan as previously approved by the municipal officers, the modification must similarly be approved by the municipal officers under subsection 7.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5107. General neighborhood renewal plans

Any authority authorized to perform planning work may prepare a general neighborhood renewal plan for urban renewal areas which are of such scope that urban renewal activities may have to be carried out in stages. A general neighborhood renewal plan must conform to the comprehensive plan and the workable program of the municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Contents of plan. The plan may include, but is not limited to, a preliminary plan which:

A. Outlines the urban renewal activities proposed for the area involved; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Provides a framework for the preparation of urban renewal plans; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Indicates generally the land uses, population density, building coverage, prospective requirements for rehabilitation and improvement of property and portions of the area contemplated for clearance and redevelopment. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5108. Eminent domain

The authority may acquire all or any part of the real property within the renewal project area by the exercise of the power of eminent domain whenever the authority determines that the acquisition of the real property is in the public interest or necessary for the public use. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Resolution; documents filed; damages determined. The necessity for this acquisition is conclusively presumed upon the authority's adoption of a resolution declaring that the acquisition of the real property described in the resolution is in the public interest and necessary for the public use and that the real property is included in an approved urban renewal project under this chapter.

A. Within 3 months after this resolution is adopted, the authority shall have filed in the county registry of deeds:

(1) A copy of the authority's resolution;

(2) A plat of the real property described; and

(3) A statement, signed by the chairman of the authority, that the real property is taken under this chapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. When these materials are filed, the authority shall determine the damages for the real property taken in the same manner as provided for land taken for highway purposes under Title 23, chapter 3, and shall file a statement of this determination in the Superior Court of the county. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Title vests in authority; bonds deposited. Title to the real property shall vest in the authority in fee simple absolute and the authority may take possession of the real property when:

A. The copy of the resolution, plat and statement is filed in the registry of deeds; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The statement is filed in the Superior Court; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Bonds, to the use of persons entitled to them, are deposited in the Superior Court with surety satisfactory to the clerk of the court in the amounts that the court determines to be sufficient to satisfy the claims of all persons interested in the real property. The court may, in its discretion, take evidence on the question to determine the amounts of the bonds to be deposited. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Service on owners; nonresidents; unknown owners. After the copy, plat and statement are filed, a sheriff or the sheriff's deputies shall serve notice of the taking of the real property upon the owners of the real property by leaving a true and attested copy of the description and statement with each of these persons personally or at their last and usual place of abode in the State or with some person living there.

A. If any of these persons are not residents of the State, a true and attested copy of the notice shall be sent by registered mail, return receipt requested, to those persons at their last known addresses. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. If the ownership of the real property cannot be ascertained after due and diligent search, an award shall be made to persons unknown for the value of the property and bonds for that amount running to the treasurer of the county for the use of persons entitled to the bonds shall be deposited in the Superior Court. If, within 2 years after the bonds are deposited, no person has been able to prove ownership of the real property, the Superior Court shall order these bonds to be cancelled and delivered up to the authority. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Notice published. After the resolution, plat and statement are filed, the authority shall have a copy of the resolution and statement published in a newspaper having general circulation in the county, at least once a week for 3 successive weeks. The statement must set forth the names of the owners of the real property to be taken and the amount awarded to them.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Agreement and cancellation of bonds. When any person agrees with the authority on the price of the real property taken under this section and the sum agreed upon is paid by the authority, the court shall order the bond deposited under subsection 2, paragraph C to be cancelled and delivered up to the authority.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Complaint to Superior Court; trial. Any owner of any real property taken under this section, who cannot agree with the authority on the price of the real property in which the owner is interested, within 3 months after personal notice of the taking or, if the owner has no personal notice, may within one year from the first publication of the copy of the resolution and statement under subsection 4, apply by complaint to the Superior Court in the county, setting forth the taking of the real property and praying for an assessment of damages by a jury or, by agreement of the parties, a referee or referees appointed by the court.

A. When this complaint is filed, the court shall have 20 days' notice of the pendency of the action given to the authority by serving the chairman of the authority with a certified copy of the complaint. The court may proceed after this notice to the trial of the action. This trial shall determine all questions of fact relating to the value and the amount of the real property and judgment shall be entered upon the verdict of the jury. Execution shall be issued for that judgment against the money deposited in the court under subsection 2, paragraph C. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Conflicting ownership. If the authority is in doubt as to conflicting ownership or interest, the authority may file a complaint in the Superior Court for a determination of the various rights and amounts due. If 2 or more conflicting plaintiffs claim the same real property or different interests in the same parcel of real property, the court, upon motion, shall consolidate their several complaints for trial at the same time by the same jury, and may frame all necessary issues for the trial of that action.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Appeal. Appeal from the decision of the Superior Court may be made in the same manner as provided for appeals in civil cases.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Property of infants or incapable persons. If any real property, in which any infant or other person not capable in law to act in their own behalf is interested, is taken by an authority under this chapter, the Superior Court, upon the filing of any complaint by or in behalf of any infant or other person, may appoint a guardian ad litem for the infant or other person. This guardian may appear and be heard on behalf of the infant or other person and may, with the advice and consent of the Superior Court and upon any terms that the Superior Court prescribes, release to the authority all claims for damages for the real property of the infant or other person. Any lawfully appointed, qualified and acting guardian or other fiduciary of the estate of any such infant or other person, with the approval of the Probate Court having jurisdiction to authorize the sale of real property within the State of any such infant or other person, may, before the filing of any such complaint, agree with the authority upon the amount of damages suffered by the infant or other person by any taking of real property and may, upon receiving that amount, release to the authority all claims for damages of the infant or other person for the taking.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

10. Expediting proceedings; taking public property. In any proceedings for the assessment of compensation and damages for real property taken or to be taken by eminent domain by the authority, the following provisions apply.

A. At any time during the pendency of the action or proceedings, the authority or an owner may apply to the court for an order directing an owner or the authority to show cause why further proceedings should not be expedited. Upon this application, the court may order that the hearings proceed and that any other steps be taken with all possible expedition. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. If any of the real property included within the project is devoted to a public use, it may nevertheless be acquired, and the taking is effective, provided that no real property belonging to the municipality or to any government may be acquired without its consent and that no real property belonging to a public utility corporation may be acquired without the approval of the Public Utilities Commission or other officer or tribunal having regulatory power over that corporation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Any real property already acquired by the authority may nevertheless be included within this taking for the purpose of acquiring any outstanding interests in the real property. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5109. Acquisition and development of land

1. Acquisition of undeveloped land. If the municipal officers determine by resolution that the acquisition and development of undeveloped vacant land, not within a slum or blighted area, is essential to the proper clearance or redevelopment of slum or blighted areas or a necessary part of the general slum-clearance program of the municipality, the acquisition, planning, preparation for development or disposal of that land constitutes an urban renewal project which may be undertaken by the authority, provided that the area may not be so acquired unless:

A. If the undeveloped vacant land is to be developed for residential uses, the municipal officers shall determine that:

(1) A shortage of housing of sound standards and design which is decent, safe and sanitary exists in the municipality;

(2) The need for housing accommodations has been or will be increased because of the clearance of slums in other areas, including other portions of the urban renewal area;

(3) The conditions of blight in the area and the shortage of decent, safe and sanitary housing cause or contribute to an increase in and spread of disease and crime and constitute a menace to the public health, safety, morals or welfare; and

(4) The acquisition of the area for residential uses is an integral part of and essential to the program of the municipality; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. If the undeveloped vacant land is to be developed for nonresidential uses, the municipal officers shall determine that:

(1) The nonresidential uses are necessary and appropriate to facilitate the proper growth and development of the community in accordance with sound planning standards and local community objectives; and

(2) The acquisition of the land may require the exercise of governmental action, as provided in this chapter, because of defective or unusual conditions of title, diversity of ownership, tax delinquency, improper subdivisions, outmoded street patterns, deterioration of site, economic disuse, unsuitable topography or faulty lot layouts, the need for the correlation of the area with other areas of a municipality by streets and modern traffic requirements, or any combination of these factors or other conditions which retard development of the area. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Disaster areas. Notwithstanding any other provisions of this chapter, where the municipal officers certify that an area requires redevelopment or rehabilitation because of a flood, fire, hurricane, earthquake, storm or other catastrophe concerning which the Governor has certified the need for disaster assistance under federal law, the municipal officers may approve an urban renewal plan and an urban renewal project with respect to that area without regard to section 5108 and the sections requiring a general plan for the municipality and a public hearing on the urban renewal project.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5110. Authorization to issue bonds

The authority may issue bonds to finance any undertakings authorized by this chapter under the following conditions. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Hearing held. The municipal officers must certify that the hearing required by section 5106 has been held.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Approval of renewal plan granted. The municipal officers must certify that approval of the renewal plan as required by section 5106 has been granted.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Copies of certificates filed. Copies of these certificates must be filed with the authority and with the municipal clerk.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Reconsideration if no approval. Failure of approval does not prevent the municipal officers from again considering the renewal plan in the manner provided.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5111. Bond issues

The authority may issue bonds from time to time in its discretion to finance the undertaking of any urban renewal project under this chapter, including, but not limited to, the payment of principal and interest upon any advances for surveys and plans, and may issue refunding bonds for the payment or retirement of bonds previously issued by it. The bonds must be made payable, as to both principal and interest, solely from the income, proceeds, revenues and funds of the authority derived from or held in connection with its undertaking and carrying out of urban renewal projects under this chapter, provided that payment of the bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant or contribution from the Federal Government or other source, in aid of any urban renewal projects of the municipality under this chapter, and by a mortgage of any urban renewal projects, or any part of a project, title to which is in the municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Not municipal indebtedness; not taxable. Bonds issued under this section do not constitute a municipal indebtedness within the meaning of any constitutional or statutory debt limitation or restriction, and are not subject to any other law or charter relating to the authorization, issuance or sale of bonds. Bonds issued under this chapter are declared to be issued for an essential public and governmental purpose and, together with interest on and income from the bonds, are exempt from all taxes.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. General characteristics. Bonds authorized under this section may be issued in one or more series. The resolution, trust indenture or mortgage under which the bonds are issued may make the following provisions:

A. The date or dates borne by the bonds; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Whether the bonds are payable upon demand or mature at a certain time or times; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The interest rate or rates of the bonds, not exceeding 6% per year; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The denomination or denominations of the bonds; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The form of the bonds, whether coupon or registered; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. The conversion or registration privileges carried by the bonds; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. The rank or priority of the bonds; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. The manner of execution of the bonds; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

I. The medium and place or places of payment; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

J. The terms of redemption of the bonds, with or without premium; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

K. The manner secured; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

L. Any other characteristics of the bonds. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Price sold. The bonds may be:

A. Sold at not less than par at public sales held after notice published in a newspaper having general circulation in the area of operation and in any other medium of publication that the authority determines; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Exchanged for other bonds on the basis of par; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Sold to the Federal Government at private sale at not less than par.

(1) If less than all of the authorized principal amount of the bonds is sold to the Federal Government, the balance may be sold at private sale at not less than par at an interest cost to the municipality which does not exceed the interest cost to the municipality of the portion of the bonds sold to the Federal Government. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Signatures of outgoing officers; negoti- ability. If any of the officials of the authority whose signatures appear on any bonds or coupons issued under this chapter ceases to be an official before the bonds are delivered, those signatures are, nevertheless, valid for all purposes, the same as if the official had remained in office until the delivery. Notwithstanding any contrary provision of any law, any bonds issued under this chapter are fully negotiable.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Bond recitation; conclusive presumptions. In any action or proceeding involving the validity or enforceability of any bond issued under this chapter or the security for that bond, any such bond reciting in substance that it has been issued by the authority in connection with an urban renewal project is conclusively deemed to have been issued for that purpose and the urban renewal project is conclusively deemed to have been planned, located and carried out in accordance with this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. No personal liability; not debt of State or municipality. Neither the trustees of the authority nor any person executing the bonds may be liable personally on the bonds by reason of the issuance of the bonds. The bonds and other obligations of the authority are not a debt of the municipality nor the State, and neither the municipality nor the State may be liable on the bonds. The bonds and obligations shall so state on their face. The bonds or obligations may not, in any case, be payable out of any funds or properties other than those of the authority acquired for the purposes of this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5112. Conveyance to Federal Government on default

In any contract for financial assistance with the Federal Government, the authority may obligate itself to convey to the Federal Government possession of or title to the urban renewal project and land in the project to which the contract relates which is owned by the authority, upon the occurrence of a substantial default, as defined in the contract, with respect to the covenants or conditions to which the authority is subject. This obligation is specifically enforceable and does not constitute a mortgage. The contracts may provide that, in case of such a conveyance, the Federal Government may complete, operate, manage, lease, convey or otherwise deal with the urban renewal project in accordance with the terms of the contract, provided that the contract requires that, as soon as practicable after the Federal Government is satisfied that all defaults with respect to the renewal project have been cured and that the urban renewal project will thereafter be operated in accordance with the terms of the contract, the Federal Government will reconvey to the authority the urban renewal project as then constituted. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5113. Bonds as legal investments

All public officers, municipal corporations, political subdivisions and public bodies, all banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business; all insurance companies, insurance associations and other persons carrying on an insurance business; and all executors, administrators, curators, trustees and other fiduciaries may legally invest any sinking funds, money or other funds belonging to them or within their control in any bonds or other obligations issued by the authority under this chapter. These bonds and other obligations are authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. Nothing in this section with regard to legal investments may be construed as relieving any person of any duty or of exercising reasonable care in selecting securities. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5114. Exemption from taxes and execution

1. Property exempt from execution. All property, including funds of the authority, is exempt from levy and sale by virtue of an execution, and no execution or other judicial process may issue against the authority's property nor may judgment against the authority be a charge or lien upon its property.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Property exempt from taxation. The property of the authority is declared to be public property used for essential public and governmental purposes and that property and the authority are exempt from all taxes of the municipality, the State or any political subdivision of the State, provided that, with respect to any property in a renewal project, the tax exemption provided in this section shall terminate when the authority sells, leases or otherwise disposes of the property to a redeveloper for redevelopment.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Construction; limitation of application. Nothing in this section may be construed to:

A. Prohibit the authority from making payments in lieu of taxes to the municipality; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of the authority or the right of any obligee to pursue any remedies for the enforcement of any pledge or lien given by the authority on its rents, fees, grant or revenue. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5115. Transfer, sale or lease of real property in urban renewal area

1. Sale or lease of property. The authority, for the purpose of this chapter, may sell or lease for such sums as may be agreed upon all or any part of a renewal area to the redeveloper or, if the property is to be used for public purposes, to any appropriate public agency.

A. The authority shall determine the consideration paid for the sale or lease of the property, and the municipality may appropriate and authorize the expenditure of money to compensate for any portion of the difference between the acquisition cost of the property and the sale or lease price of the property at a lesser consideration to the redeveloper.

(1) A sale or lease price may not be lower than the use value of the property, unless the sale or lease is to a public agency to be used for public purposes. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Each contract for sale or lease to a redeveloper must provide, among other things, that:

(1) The property transferred will be developed and used in accordance with the renewal plan or that plan as modified with the authority's approval;

(2) The building of the improvements will be begun within a period of time which the authority fixes as reasonable; and

(3) All transfers of properties by the redeveloper will be subject to the consent of the authority until construction or improvements are completed. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The municipal officers must approve any contract for sale or lease before its final approval by the authority. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Temporary operation by authority. The authority may temporarily operate and maintain real property in a renewal project area pending the disposition of the property for renewal, without regard to subsection 1, for any uses and purposes that are considered desirable even though not in conformity with the renewal plan.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Federally designated development areas. Notwithstanding any other provisions of this chapter, where the municipality is located in an area designated as a redevelopment area under the United States Area Redevelopment Act, Public Law 87-27, the public body or corporation for redevelopment may, in accordance with the urban renewal plan, dispose of land in an urban renewal project area designated under the urban renewal plan for industrial or commercial uses to any public body or nonprofit corporation for subsequent disposition as promptly as practicable. Only the purchaser from or lessee of the public body or corporation, and their assignees, is required to assume the obligation of beginning the construction of improvements within a reasonable time. Any disposition of land to a public body or corporation under this subsection must be made at its fair value for uses in accordance with the urban renewal plan.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Contracts; federal conditions. The authority may arrange or contract for the furnishing or repair, by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities or other facilities for or in connection with a renewal project. The authority may agree to any conditions that it considers reasonable and appropriate attached to federal financial assistance and imposed under federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of a renewal project, and may include in any contract let in connection with such a project provisions to fulfill any of these conditions that it considers reasonable and appropriate.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Powers; contractual provisions. Within its area of operation, the authority may:

A. Purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise or otherwise any real or personal property, or any interest in property, together with any improvements on the property, necessary or incidental to a renewal project; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Hold, improve, clear or prepare for urban renewal any property obtained under subsection 1; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Sell, lease, exchange, transfer, assign, subdivide, mortgage, pledge, hypothecate or otherwise encumber or dispose of any real or personal property or any interest in property; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Enter into contracts with redevelopers of property containing:

(1) Covenants, restrictions and conditions regarding the use of the property for residential, commercial, industrial, recreational purposes or for public purposes in accordance with the renewal plan; and

(2) Any other covenants, restrictions and conditions that the authority considers necessary to prevent a recurrence of slum or blighted areas or to accomplish the purposes of this chapter; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Make any of the covenants, restrictions or conditions of the foregoing contracts or covenants running with the land, and may provide appropriate remedies for any breach of these covenants or conditions, including the authority's right to terminate the contracts and any interest in the property created under the contracts; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards, including the power to pay premiums on any such insurance; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. Enter into any contracts necessary to accomplish the purposes of this chapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. General authority. The authority may exercise all or any part or combination of powers granted.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5116. Investment of funds; redemption of bonds

The authority may: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Invest funds. Invest any funds held in reserves or sinking funds or any funds not required for immediate disbursement in property or securities in which saving banks may legally invest funds subject to their control; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Redeem or purchase bonds. Redeem its bonds at the redemption price established in the bonds or may purchase its bonds at less than redemption price, all bonds so redeemed or purchased to be cancelled.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5117. Investigatory powers

Acting through one or more trustees or other persons designated by the authority, examinations and investigations may be conducted to: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Take testimony at hearings. Hear testimony and take proof under oath at public or private hearings on any matter material for its information;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Examination of unavailable witnesses. Administer oaths and issue commission for the examination of witnesses who are outside of the State or unable to appear before the authority, or who are excused from attendance; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Make information available. Make available to appropriate agencies, including those charged with the duty of abating or requiring the correction of nuisances or similar conditions or of demolishing unsafe or insanitary structures or eliminating slums or conditions of blight within its area of operation, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, safety, morals or welfare.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5118. Cooperation by public bodies

For the purpose of aiding and cooperating in the planning, undertaking or carrying out of an urban renewal project, the municipality or any other public body, upon any terms that it may determine, with or without consideration, may: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Property; use or disposal. Dedicate, sell, convey or lease any of its interests in any property, or grant easements, licenses or any rights or privileges in that property to the authority;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Public works. Cause public buildings and public facilities, parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished or repaired in connection with a redevelopment project;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Streets and walks. Furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places which it is otherwise empowered to undertake;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Losses. Assume the responsibility to bear any loss that may arise as the result of the exercise of authority under section 5104, subsection 6, in the event that the real property is not made part of the urban renewal project;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Administrative or other services. Cause administrative and other services to be furnished to the authority of the character which the municipality or other public body is otherwise empowered to undertake or furnish for the same or other purposes;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Expenses. Incur the entire expense of any public improvement made by the municipality or other public body in exercising the powers granted in this section;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Aid and cooperate. Do any things necessary to aid and cooperate in the planning or carrying out of an urban renewal plan;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Funds. Lend, grant or contribute funds to the authority;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Bonds or other obligations. Employ any funds belonging to or within the control of the municipality or other public body, including funds derived from the sale or furnishing of property, service or facilities to the authority, to purchase the authority's bonds or other obligations and, as the holder of those bonds or other obligations, exercise the rights of a bondholder; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

10. Agreements. Enter into agreements, which may extend over any period, with the authority concerning action to be taken by the municipality or any such public body under any of the powers granted by this chapter. If at any time title to, or possession of, any renewal project is held by any public body or governmental agency, other than the authority authorized by law to engage in the undertaking, carrying out administration of urban renewal projects, including the Federal Government, these agreements shall inure to the benefit of and may be enforced by that public body or governmental agency.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

Any sale, conveyance, lease or agreement provided for in this section may be made by the municipality or other public body without appraisal, public notice, advertisement or public bidding. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5119. Encouragement of private enterprise

The authority, to the greatest extent it determines to be feasible in carrying out this chapter, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, for the rehabilitation or redevelopment of the urban renewal area by private enterprise. The authority shall consider this objective in exercising its powers under this chapter, including the formulation of a workable program, the approval of urban renewal plans, the exercise of its zoning powers, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements, the disposition of any property acquired, and the provision of necessary public improvements. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5120. Grant of funds by municipality

The municipality may grant funds to the authority for the purpose of aiding the authority in carrying out any of its powers and functions under this chapter. To obtain funds for this purpose, the municipality may levy taxes and may issue and sell its bonds. Any bonds issued by the municipality under this section shall be issued in the manner and within the limitations, except as otherwise provided, prescribed by the laws of the State for the issuance and authorization of bonds by the municipality for a public purpose. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5121. Title of purchaser

Any instrument executed by the authority and purporting to convey any right, title or interest in any property under this chapter is conclusive evidence of compliance with this chapter insofar as title or other interest of any bona fide purchasers, lessees or transferees of the property is concerned. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5122. Interest of public officials, trustees or employees

1. Acquisition of interest. No public official or employee of a municipality, or board or commission of a municipality, and no trustee or employee of an authority which has been vested by a municipality with urban renewal project powers under this chapter may voluntarily acquire any personal interest, direct or indirect, in any:

A. Urban renewal project; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Property included or planned to be included in any urban renewal project of the municipality; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Contract or proposed contract in connection with an urban renewal project. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

When this acquisition is not voluntary, the interest acquired shall be immediately disclosed in writing to the municipal officers and the disclosure shall be entered upon their minutes.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Present or past interest in property. If any official, trustee or employee as described in subsection 1 presently owns or controls, or owned or controlled within the preceding 2 years, any interest, direct or indirect, in any property known to be included or planned to be included in an urban renewal project, the official, trustee or employee shall immediately disclose this fact in writing to the municipal officers, and this disclosure shall be entered upon their minutes. Any such official, trustee or employee may not participate in any action by the authority affecting that property.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Disclosure to authority. Any disclosure required to be made under this section to the municipal officers shall concurrently be made to the authority which has been vested with urban renewal project powers by the municipality under this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Incompatible offices. No trustee or other officer of the authority exercising powers under this chapter may hold any other public office in the municipality other than the office with respect to the authority.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Violation. Any violation of this section constitutes misconduct in office.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 205: COMMUNITY DEVELOPMENT

30-A §5201. Findings and declaration of necessity

The Legislature finds and declares that: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Existence of depressed areas. There exists in the municipalities of the State deteriorating, dilapidated, slum and blighted areas, dangerous buildings and incompatible uses of property, which constitute a serious threat to the public health, safety or welfare of the residents of the State;

[ 1999, c. 540, §1 (AMD) .]

2. Expense to public.

[ 1999, c. 540, §2 (RP) .]

3. Effect on municipalities. These areas, buildings and uses constitute an economic and social liability and substantially impair or arrest the sound growth of municipalities;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Not remediable by regulation or private enterprise. These threats are beyond remedy and control solely by regulatory process in the exercise of police power and cannot be dealt with effectively by the ordinary operation of private enterprise without the aids provided in this chapter;

[ 1999, c. 540, §3 (AMD) .]

5. Public purpose. The elimination of these areas, buildings and uses, the acquisition and preparation of land in or necessary to the redevelopment and rehabilitation of the areas, buildings and uses, and its sale or lease in accordance with community development programs adopted by municipalities, any assistance which may be given by any state or federal public bodies or agencies and any money raised or appropriated by municipalities in connection with that activity, are public uses required by the public exigencies and are purposes for which public money may be expended and private property acquired; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Legislative determination. The necessity of the public interest for this chapter is hereby declared as a matter of legislative determination.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 540, §§1-3 (AMD).



30-A §5202. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Blighted area. "Blighted area" means:

A. An area in which there are a substantial number of buildings or improvements that are detrimental to the public health, safety or welfare because of:

(1) Dilapidation, deterioration, age or obsolescence;

(2) Inadequate provision for ventilation, light, air, sanitation or open spaces;

(3) High density of population and overcrowding;

(4) The existence of conditions that endanger life or property by fire and other causes; or

(5) Any combination of these factors; or [1999, c. 540, §4 (AMD).]

B. An area that is a threat to the public health, safety or welfare in its present condition and use because of:

(1) Inadequate street layout, unsanitary or unsafe conditions;

(2) Tax or special assessment delinquency exceeding the fair value of the land;

(3) The existence of conditions that endanger life or property by fire and other causes; or

(4) Any combination of these factors. [1999, c. 540, §4 (AMD).]

[ 1999, c. 540, §4 (AMD) .]

2. Community development program. "Community development program" means a program adopted by a municipality under this chapter which has as its primary objective the development of a viable community by providing decent housing principally for persons of low and moderate incomes, or by expanding economic opportunity by providing public facilities. This program must conform to the municipality's comprehensive plan. The program may include the following specific objectives:

A. The identification and elimination of slums and blight and the prevention of blighting influences and the deterioration of property and neighborhood and community facilities important to the welfare of the community and principally to persons of low and moderate income; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The elimination of conditions which are detrimental to health, safety and public welfare through code enforcement, demolition, interim rehabilitation assistance and related activities; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The conservation and expansion of housing stock in order to provide a decent home and a suitable living environment for all persons, but principally those of low and moderate income; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The expansion and improvement of the quantity and quality of community services, principally for persons of low and moderate income, which are essential for sound community development and for the development of viable urban communities; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. A more rational use of land and other natural resources and the better arrangement of residential, commercial, industrial, recreational and other needed activity centers; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. The reduction of the isolation of income groups within the community and surrounding geographical areas and the promotion of an increase in the diversity and vitality of neighborhoods through the spatial deconcentration of housing opportunities for persons of lower income and the revitalization of deteriorating or deteriorated neighborhoods in order to attract persons of higher income; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. The restoration and preservation of properties of special value for historic, architectural or aesthetic reasons. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Disposition. "Disposition" includes the sale or lease of the property to persons not necessarily the original owners, or the municipality's retention of the property after acquisition or after acquisition and rehabilitation or demolition.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Owner. "Owner" means any person having an estate, interest or easement in the property to be acquired, or having a lien, charge, mortgage or encumbrance on the property.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Slum area. "Slum area" means a blighted area in an extreme state of deterioration and decay.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 540, §4 (AMD).



30-A §5203. Municipal powers

1. Appropriations. A municipality may raise or appropriate money and may accept and appropriate state or federal grants to provide decent housing and a suitable living environment and to expand economic opportunities under a duly approved and adopted community development program.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Community development program. The municipal officers of a municipality may prepare or have prepared a community development program. Before recommending a community development program to the municipal legislative body for approval, if the program has not been prepared by the planning board, the municipal officers shall submit the program to the municipal planning board for review and recommendations as to its conformity with the comprehensive plan and any applicable zoning ordinances. The planning board shall submit its written recommendations to the municipal officers within 45 days after receiving the program for review. The municipal officers shall, after 10 days' notice, hold public hearings on the plan upon receipt of those recommendations or, if no recommendations are received within the 45-day period, then without the recommendations. After the hearings are completed, the municipal officers shall submit the program and any recommendations of the planning board to the municipal legislative body for their approval and adoption.

A. Notwithstanding any other provision of this subsection, any community development program approved by a municipal legislative body before July 1, 1975, is deemed approved and adopted under this section if the program conforms with the municipality's comprehensive plan. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Development powers. Except as provided, the municipal officers of a municipality may exercise, pursuant to a duly approved and adopted community development program, all appropriate and necessary powers to implement and complete the program, including, but not limited to:

A. Acquisition by purchase or by eminent domain of any vacant or undeveloped land and of any developed land and structures, buildings and improvements existing on the land located in designated slum or blighted areas for the purposes of the demolition and removal or rehabilitation and repair or redevelopment of property so acquired; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Loaning or granting of money or the guaranteeing of loans to encourage owners of property to voluntarily rehabilitate and repair their properties to comply with all zoning, housing, building, plumbing, electrical and other structural and constructional ordinances, regulations and standards of the municipality or State or to voluntarily demolish their properties; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Installation, construction or reconstruction of streets, utilities, parks, playgrounds and other improvements necessary for carrying out the objectives of the community development program; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Contracting with, delegating of powers to or loaning or granting of money to any other political subdivision of the State, quasi-municipal corporation or agency of the State or its political subdivisions as may be required to implement and complete all or any portion of the community development program; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The disposition of acquired property, provided that the municipality may not, within 10 years of the date of acquisition, sell undeveloped or unrehabilitated property, in whole or in part, that was acquired by eminent domain without first offering it to the prior owner, owners or their heirs, except as provided in subparagraph (1). This offer must be kept open for at least 60 days and must be at a price no more than the sum of the compensation and damages given in the eminent domain proceedings, any relocation payments or benefits and the costs of the municipality for any improvements. The offer may be limited by requiring use of the property in accordance with the community development program.

(1) When the property to be sold is one of 3 or more contiguous or abutting parcels or lots that are to be redeveloped or rehabilitated as a unit, the property may be sold without first offering it to the prior owner, owners or their heirs.

(2) Any disposition of acquired property, other than to the prior owner, owners or their heirs, must require use of the property in accordance with the community development program. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Tax increment revenues from rehabilitated or developed property. The legislative body of a municipality may provide that tax increment revenues from property rehabilitated or developed and subsequently sold by the municipality will be set aside annually and deposited to the credit of a sinking fund, which is pledged to and charged with the payment of the interest and principal as they fall due, and the necessary charges of paying agents for paying interest and principal of any notes, bonds or other evidences of indebtedness that were issued to fund or refund the rehabilitation or development of the property.

A. Tax increment revenues from property rehabilitated or developed shall be the real property tax revenues received, based on the amount of valuation that exceeds the valuation of the property on the April 1st immediately preceding the adoption of the municipal community development plan. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The sinking fund is a fund for the benefit of the notes, bonds or other evidences of indebtedness issued to fund or refund the rehabilitation or development of the property, and any money deposited in this fund shall be held and applied solely for that purpose. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5204. Eminent domain

The following provisions govern the exercise of eminent domain powers by the municipal officers. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Adoption of resolution of condemnation. The municipal officers shall adopt a resolution of condemnation. This resolution must:

A. Specifically describe the property, or interest in the property to be acquired, and its location by metes and bounds; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Specify the name or names of the owner or owners; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Set forth the amount of damages determined by the municipal officers to be just compensation for the property or interest in the property taken; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Declare that the acquisition is pursuant to a duly adopted community development program. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The resolution shall be served on the owners either personally or by registered mail, and then shall be submitted to the municipal legislative body for approval or disapproval. The municipal legislative body may not amend the resolution to decrease the amount of damages to be paid.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Filing, bonds and notice. Within 3 months after the municipality approves the resolution:

A. The municipal officers shall have a copy of the resolution filed in the registry of deeds of the county in which the property is located. After this copy is filed, the municipal officers shall have filed in the Superior Court of the county in which the property is located:

(1) A copy of the resolution; and

(2) A statement of the sum of money approved by the municipality as just compensation for the property taken; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. After the copy of the resolution has been filed in the registry and the statement of estimated just compensation has been filed in the Superior Court, the municipal officers shall have bonds deposited in the Superior Court with surety satisfactory to the clerk of the court, in the amounts that the court determines to be sufficient to satisfy the claims of all persons interested in the property. These bonds shall be deposited for the use of persons entitled to them. The court may, in its discretion, take evidence on the question to determine:

(1) The amounts of the bonds to be deposited;

(2) Title to the property; or

(3) Interest in the property; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. After the copy of the resolution has been filed in the registry and the statement of just compensation has been filed in the Superior Court, the municipal officers shall have notice of the taking of the property or interest in the property served upon the owners of the property by a sheriff or deputies. Service shall be made by leaving a true and attested copy of the resolution and the statement of estimated just compensation with each owner personally or at the last known address in the State or with some person living at that address.

(1) If any owner is not a resident of the State, a true and attested copy of the resolution and statement shall be sent by registered mail, return receipt requested, to the owner at the last known address.

(2) In addition, municipal officers shall have a copy of the resolution together with the names of the owners of the property and the amount to be awarded to each of them, published in a newspaper having general circulation in the county, at least once a week for 3 consecutive weeks; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

After the bonds are deposited in the Superior Court, and notice is given, title to the property vests in the municipality in fee simple absolute and the municipality may take possession of the property.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Unknown ownership. If ownership of the property cannot be ascertained after due and diligent search, an award shall be made to persons unknown for the value of the property, and bonds for that amount running to the treasurer of the county for the use of the persons entitled to them, shall be deposited in the Superior Court. If no person has been able to prove ownership of the property within 2 years after the bonds are deposited, the Superior Court shall order those bonds to be cancelled and delivered up to the municipality.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Agreement and cancellation of bonds. When any person entitled to the bonds agrees with the municipality for the price of the property or interest in the property so taken and the sum agreed upon is paid by the municipality, the court shall order the bond deposited under this section to be cancelled and delivered up to the municipality.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Complaint to Superior Court; trial. Any owner of the property taken under this section, who cannot agree with the municipality on the price of the property or interest in the property in which the owner is interested, may apply by complaint to the Superior Court in the county where the property is located.

A. The complaint must be made within 3 months after personal notice of the taking or, if the owner has no personal notice, within one year from the first publication of the copy of the resolution and description required in subsection 2, paragraph C. It must set forth the taking of the property or interest in property, and pray for the assessment of damages by jury or, by agreement of the parties, by a referee or referees appointed by the court. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. When the complaint is filed, the Superior Court shall have 20 days' notice of the pendency of the action given to the municipality by serving the municipal clerk with a certified copy of the complaint. The court may proceed after this notice to obtain a trial of the action. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The trial shall determine all questions of fact relating to the value of the property or interest in the property and the amount of that interest. Judgment shall be entered upon the verdict of the jury and execution shall be issued for that judgment against the money deposited in the court. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Conflicting ownership. If the municipal officers are in doubt as to conflicting ownership or interest, the municipality may file a complaint in the Superior Court for the county in which the property is located for a determination of the various rights and amounts due. If 2 or more plaintiffs make claims to the real property, or to any interest in the property, or to different interests in the same property, the Superior Court, upon motion, shall consolidate their several complaints for trial at the same time by the same jury and may frame all necessary issues for the trial of those actions.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Appeal. An appeal from the decision of the Superior Court may be made in the manner provided for appeals in civil cases.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Guardian ad litem. If a municipality takes any real property or interest in property in which any minor or other person not capable in law to act in the minor's or other person's own behalf is interested, the appropriate Superior Court may, upon the filing of a complaint under subsection 5 by or on behalf of the minor or other person, appoint a guardian ad litem for the minor or other person. This guardian may appear and be heard on behalf of the minor or other person and may, with the advice and consent of the Superior Court and upon such terms as the Superior Court prescribes, release to the municipality all claims for damages for the property of the minor or other person or for any interest in the property.

Any lawfully appointed, qualified and acting guardian or other fiduciary of the estate of any such minor or other person, with the approval of the Probate Court having jurisdiction to authorize the sale of real property within this State, may, before filing any complaint under this section, agree with the municipality on the amount of damages suffered by the minor or other person by any taking of property or of interest in the property and may, upon receiving that amount, release to the municipality all claims for damages of the minor or other person for the taking.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Expedited proceedings; property devoted to public use. In any proceedings for assessment of compensation and damages for property or interest in the property taken or to be taken by eminent domain by the municipality, the following provisions apply.

A. At any time during the pendency of the action or proceedings, the municipality or an owner may apply to the court for an order directing the owner or the municipality, as the case may be, to show cause why further proceedings should not be expedited. Upon this application the court may make an order requiring that the hearings proceed and that any other steps be taken with all possible expedition. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. If any property or interest in property is devoted to a public use, it may nevertheless be acquired and the taking is effective, provided that:

(1) No property or interest in property belonging to any governmental agency may be acquired without its consent; and

(2) No property or interest in property belonging to a public utility corporation may be acquired without the approval of the Public Utilities Commission or other officer or tribunal having regulatory power over the corporation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Any property or interest in property previously deeded to or acquired by the municipality may be included within the taking for the purpose of acquiring any outstanding interests in the property. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

10. Business relocation benefits. Whenever the acquisition of real property pursuant to this section results in the displacement of a business or farm, the municipality shall provide payment for moving and related expenses as applicable under Title 23, section 244.

[ 2005, c. 642, §5 (NEW) .]

11. Residence relocation benefits. Whenever the acquisition of real property pursuant to this section results in the displacement of a person from a dwelling, the municipality shall provide payment for moving and related expenses, as well as replacement housing as applicable under Title 23, sections 244 to 244-C.

[ 2005, c. 642, §5 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2005, c. 642, §5 (AMD).



30-A §5205. Records confidential

1. Confidential information. Records containing the following information are deemed confidential for the purposes of Title 1, section 402, subsection 3, paragraph A:

A. Any information acquired by a municipality or a member, officer, employee or agent of a municipality from an applicant for assistance provided by this chapter or from any 3rd person pertaining to an applicant for assistance provided pursuant to this chapter; and [1997, c. 201, §1 (AMD).]

B. Any written or recorded financial statement of an applicant submitted to a municipality or a member, officer, employee or agent of a municipality in connection with an application for assistance pursuant to this chapter. [1997, c. 201, §1 (AMD).]

The term "applicant" includes individuals, partnerships, limited partnerships, limited liability companies and corporations, but does not include partnerships, limited liability companies and corporations whose shares, interests or other evidence of proportional ownership are publicly traded upon a recognized exchange.

[ 1997, c. 201, §1 (AMD) .]

2. Wrongful disclosure prohibited. A member, officer, employee or agent of a municipality may not knowingly divulge or disclose information declared confidential by this section, except that:

A. A municipality or its agent may make such full and complete reports concerning its administration of programs provided with state or federal funds as required by State Government or Federal Government; [1991, c. 322, (NEW).]

B. A municipality or its agent may publish statistics or other information of a general nature drawn from information declared confidential by this section, provided that the publication is accomplished in a manner that preserves confidentiality; [1991, c. 322, (NEW).]

C. A municipality or its agent may comply with a subpoena, request for production of documents, warrant or court order issued or made upon lawful authority; and [1991, c. 322, (NEW).]

D. In any litigation or proceeding in which a municipality or its agent is a party, the municipality or its agent may introduce evidence based on any information deemed confidential that is within the control or custody of the municipality or its agent. [1991, c. 322, (NEW).]

[ 1991, c. 322, (NEW) .]

3. Waiver. This section may not be construed to limit in any way the right of any person whose interest is protected by this section to waive, in writing or otherwise, the benefits of that protection.

[ 1991, c. 322, (NEW) .]

4. Penalty. A person violating any provision under subsection 2 commits a civil violation for which a forfeiture of not more than $200 may be adjudged. Each separate act of disclosure is considered a separate offense.

[ 1991, c. 322, (NEW) .]

5. Application. Notwithstanding this section, the confidentiality of information provided to a municipality during the course of the application process with the Department of Economic and Community Development is governed by Title 5, sections 13119 to 13119-C.

[ 1997, c. 201, §2 (NEW) .]

SECTION HISTORY

1991, c. 322, (NEW). 1997, c. 201, §§1,2 (AMD).






Chapter 205-A: MUNICIPAL CAPITAL IMPROVEMENT DISTRICTS

30-A §5211. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 510, Pt. A, §29 (NEW).]

1. Assessed share. "Assessed share" means a special assessment that represents that portion of the total projected cost of an improvement undertaken by a municipality in a capital improvement district that is the obligation of an owner of property within the capital improvement district. The assessed share must be calculated by the municipal officers in the same manner and according to the same standards as the capital costs of sewer improvements are assessed pursuant to sections 3442 and 3444, except the total assessment must be calculated on the basis of the projected cost of the entire improvement rather than any percentage of the projected costs of the improvement, and no type of property within the capital improvement district is exempt from the assessment.

[ 2003, c. 510, Pt. A, §29 (NEW) .]

2. Capital improvement district. "Capital improvement district" means a defined area within a municipality that is initially privately owned and that has been designated by the municipality as a capital improvement district according to the provisions of this chapter for the interrelated purposes of fairly apportioning the costs of making necessary capital improvements among the owners of property in the capital improvement district and establishing the public elements of the capital improvement district as municipally owned.

[ 2003, c. 510, Pt. A, §29 (NEW) .]

3. Improvement. "Improvement" means road construction, drainage system development or the installation of sewer or drinking water infrastructure.

[ 2003, c. 510, Pt. A, §29 (NEW) .]

4. Public elements. "Public elements" of a capital improvement district means legal interests in defined properties located within a capital improvement district. "Public elements" may include public easements or fee simple titles in specifically defined property or properties.

[ 2003, c. 510, Pt. A, §29 (NEW) .]

SECTION HISTORY

2003, c. 510, §A29 (NEW).



30-A §5212. Capital improvement districts authorized

A municipality may create one or more capital improvement districts within the municipal boundaries. [2003, c. 510, Pt. A, §29 (NEW).]

SECTION HISTORY

2003, c. 510, §A29 (NEW).



30-A §5213. Capital improvement districts; public hearing; notice; referendum votes

In order to establish a capital improvement district, a municipality shall adhere to the following procedures. [2003, c. 510, Pt. A, §29 (NEW).]

1. Initial determinations. In order to establish a capital improvement district, the municipal officers shall establish all the public elements of the proposed capital improvement district for presentation to the residents of the municipality at a public hearing held pursuant to subsection 3. The municipal officers shall:

A. Determine the proposed boundaries of the capital improvement district; [2003, c. 510, Pt. A, §29 (NEW).]

B. Identify each separate parcel of property within the proposed capital improvement district and the parcel's owner of record; [2003, c. 510, Pt. A, §29 (NEW).]

C. Describe all improvements to the proposed capital improvement district that need to be made; [2003, c. 510, Pt. A, §29 (NEW).]

D. Calculate an estimate of the costs of the proposed improvements; [2003, c. 510, Pt. A, §29 (NEW).]

E. Calculate the assessed shares and the contingency fee of no more than 25% of that assessment to the property owners in the proposed capital improvement district; [2003, c. 510, Pt. A, §29 (NEW).]

F. Establish the proposed duration of the payment period for the assessed shares; [2003, c. 510, Pt. A, §29 (NEW).]

G. Describe specifically the public elements of the capital improvement district that may be accepted by the voters of the municipality; and [2003, c. 510, Pt. A, §29 (NEW).]

H. Schedule the public hearing pursuant to subsection 3 and the referendum pursuant to subsection 4. [2003, c. 510, Pt. A, §29 (NEW).]

[ 2003, c. 510, Pt. A, §29 (NEW) .]

2. Public notice. The municipal officers shall provide posted notice of the public hearing held pursuant to subsection 3 in the same place and manner as the posting of a town meeting warrant and publish notice of the public hearing in a newspaper of general circulation within the municipality at least 14 days in advance of the public hearing. The published notice must include:

A. A description of the proposed boundaries of the capital improvement district; [2003, c. 510, Pt. A, §29 (NEW).]

B. The proposed improvements to the capital improvement district; [2003, c. 510, Pt. A, §29 (NEW).]

C. The estimated costs of the proposed improvements; [2003, c. 510, Pt. A, §29 (NEW).]

D. The public elements of the capital improvement district; and [2003, c. 510, Pt. A, §29 (NEW).]

E. A brief narrative description and schedule of the referendum conducted pursuant to subsection 4. [2003, c. 510, Pt. A, §29 (NEW).]

At least 14 days in advance of the date of the initial public hearing, the same information provided in the published notice must also be sent by certified mail to all owners of property within the proposed capital improvement district according to the municipality's assessing records. Notice for any additional public hearings must be posted and published in the same manner as notice for the initial public hearing, but mailed notice of the subsequent public hearings is not required.

[ 2003, c. 510, Pt. A, §29 (NEW) .]

3. Public hearing. Prior to any referendum held pursuant to subsection 4 or 5, the municipal officers shall hold an initial public hearing on the proposed capital improvement district to solicit comments from the residents of the municipality and the owners of property located in the proposed district concerning the:

A. Proposed boundaries of the capital improvement district; [2003, c. 510, Pt. A, §29 (NEW).]

B. Type of improvements to the proposed capital improvement district being considered; [2003, c. 510, Pt. A, §29 (NEW).]

C. Need for the proposed improvements; [2003, c. 510, Pt. A, §29 (NEW).]

D. Costs of the proposed improvements; [2003, c. 510, Pt. A, §29 (NEW).]

E. Projected assessed shares and the contingency fee of no more than 25% of that assessment to the owners of property located in the proposed capital improvement district to pay for the improvements being considered; [2003, c. 510, Pt. A, §29 (NEW).]

F. Proposed duration of the payment period for those special assessments; [2003, c. 510, Pt. A, §29 (NEW).]

G. Proposed public elements of the capital improvement district; and [2003, c. 510, Pt. A, §29 (NEW).]

H. Scheduled dates of referenda conducted pursuant to subsection 4 or 5. [2003, c. 510, Pt. A, §29 (NEW).]

The municipal officers may hold additional public hearings as necessary.

[ 2003, c. 510, Pt. A, §29 (NEW) .]

4. Referendum of owners of property in proposed capital improvement district. The municipal officers shall call and conduct a referendum among the owners of property within the proposed capital improvement district to determine the property owners' willingness to undertake the costs of the proposed improvements to the capital improvement district.

A. The method of calling and voting on the referendum question is as provided in section 2528 except as otherwise provided in this subsection. [2003, c. 510, Pt. A, §29 (NEW).]

B. The registered voters of the municipality who own property within the proposed capital improvement district and the owner or owners of record for each parcel of property located in the proposed capital improvement district reflected on the deed for the property recorded in the registry of deeds within the county as of the preceding April 1st, if the owner or owners are of legal voting age and citizens of the United States, are eligible to vote in the referendum. A person may not cast more than one vote. The municipal officers shall determine who are the legal voters of the proposed capital improvement district and shall prepare or cause to be prepared a list of voters at least 24 hours before the referendum is conducted. [2003, c. 510, Pt. A, §29 (NEW).]

C. The referendum must be scheduled to occur no sooner than 45 days after the date of the initial public hearing held pursuant to subsection 3. [2003, c. 510, Pt. A, §29 (NEW).]

D. A public hearing must be held pursuant to section 2528, subsection 5, only if any of the information presented to the voters at the most recent public hearing called pursuant to subsection 3 is changed prior to inclusion on the ballot. [2003, c. 510, Pt. A, §29 (NEW).]

E. The referendum to be voted on must be worded substantially as follows: "As an owner of property in the proposed capital improvement district described on the reverse side of this ballot or in the attachment to this ballot, are you in favor of authorizing the municipality of to apply a special assessment against the property you own in the proposed capital improvement district for a period of years, for the purpose of (description of improvements), with the total assessment to all property owners within the capital improvement district not to exceed $ , plus a contingency of no more than 25% of that assessment, all of which are subject to the property tax collection and lien procedures established by state law, and with said authorization contingent on the voters of the municipality of accepting the public costs for the capital improvement district improvements before any work is done, specifically described as (description of public elements)?"

The voters shall indicate by a cross or check mark placed against the word "Yes" or "No" their opinion of the same. [2003, c. 510, Pt. A, §29 (NEW).]

The municipal officers may proceed with conducting the municipal referendum in accordance with subsection 5 only if 2/3 of those casting ballots pursuant to this subsection vote to approve creating the capital improvement district.

[ 2003, c. 510, Pt. A, §29 (NEW) .]

5. Referendum of municipal voters. The referendum of the municipal voters may not be called and conducted for the purposes of this chapter unless the referendum held pursuant to subsection 4 resulted in a 2/3 majority vote supporting the ballot question. If the referendum held pursuant to subsection 4 received a 2/3 majority vote, the municipal officers shall call and conduct a referendum for the voters of the municipality to determine if the public elements of the proposed capital improvement district authorized pursuant to subsection 4 are authorized by the voters of the municipality.

A. The method of calling and voting on the referendum question is as provided in section 2528 except as otherwise provided in this subsection. [2003, c. 510, Pt. A, §29 (NEW).]

B. The referendum of the municipal voters must be scheduled to occur within 45 to 90 days after the date of the referendum held pursuant to subsection 4. [2003, c. 510, Pt. A, §29 (NEW).]

C. The referendum to be voted on must be worded substantially as follows: "Are you in favor of establishing a capital improvement district described on the reverse side of this ballot or in the attachment to this ballot and authorizing a special assessment against the several properties in the capital improvement district, with the special assessment running for a period of years, for the purpose of (describe improvements), with the total assessment to all owners of property within the capital improvement district not to exceed $ , plus a contingency of no more than 25% of that assessment, all of which are subject to the property tax collection and lien procedures established by state law, and are you also in favor of the municipality of accepting the public costs for the capital improvement district improvements, specifically described as (describe the public elements), with all associated and ongoing rights, privileges and responsibilities of public ownership?"

The voters shall indicate by a cross or check mark placed against the word "Yes" or "No" their opinion of the same. [2003, c. 510, Pt. A, §29 (NEW).]

D. If a majority of those voting approve of the ballot question, the capital improvement district is created. Upon the creation of a capital improvement district, the municipality is authorized to raise revenues pursuant to chapter 223 and expend those revenues for the improvements authorized at referendum. [2003, c. 510, Pt. A, §29 (NEW).]

E. If the owners of property within the proposed capital improvement district or the voters of the municipality fail to establish the capital improvement district, the municipal officers may not act upon a proposal to create the same capital improvement district for a period of 3 years from the date that capital improvement district was rejected by voters. [2003, c. 510, Pt. A, §29 (NEW).]

[ 2003, c. 510, Pt. A, §29 (NEW) .]

SECTION HISTORY

2003, c. 510, §A29 (NEW).



30-A §5214. Implementation of improvements to capital improvement district

1. Advisory committee. The municipal officers are responsible for implementing improvements to the capital improvement district. For the purposes of overseeing the authorized improvements to the capital improvement district, the municipal officers shall appoint an advisory committee consisting of no fewer than 3 and no more than 7 owners of property within the capital improvement district for the purposes of receiving comments and recommendations on the proposed improvement or improvements within the capital improvement district. Advisory committee members serve at the pleasure of the municipal officers.

[ 2003, c. 510, Pt. A, §29 (NEW) .]

2. Cost of improvement. The initial cost of an authorized improvement in a capital improvement district is borne by the municipality until the improvement is complete, as determined by the municipal officers. Commencing with the first tax year that begins after the determination by the municipal officers that the improvement is complete, the municipality shall levy a special assessment against each property in the capital improvement district representing that property's annual share of the cost of the improvement as determined by the municipal officers and projected in the referenda ballots that created the capital improvement district, unless the actual total cost of the improvement is determined to be less than projected during the referenda, in which case the special assessments are reduced proportionally to reflect the actual cost.

[ 2003, c. 510, Pt. A, §29 (NEW) .]

3. Method of assessment. The special assessments must be included in the next annual warrant to the tax collector of the municipality for collection and must be collected in the same manner as state, county and municipal taxes are collected.

[ 2003, c. 510, Pt. A, §29 (NEW) .]

4. Annual report. The municipality's annual report must record the progress of implementing the improvements to the capital improvement district. At a minimum, the annual report must include:

A. The boundaries of the capital improvement district; [2003, c. 510, Pt. A, §29 (NEW).]

B. The public elements of the capital improvement district; [2003, c. 510, Pt. A, §29 (NEW).]

C. The improvements to the capital improvement district made by the municipality; and [2003, c. 510, Pt. A, §29 (NEW).]

D. The total cost of those improvements, the schedule of the assessed shares and contingency fees against the property located within the district to pay for the improvements and the degree to which those assessed shares and contingency fees have been collected. [2003, c. 510, Pt. A, §29 (NEW).]

[ 2003, c. 510, Pt. A, §29 (NEW) .]

SECTION HISTORY

2003, c. 510, §A29 (NEW).



30-A §5215. Dissolution of capital improvement district

A capital improvement district created under this chapter may not be dissolved until the debt created by the improvements is finally discharged and the special assessments levied for the purpose of providing for those improvements have been paid or otherwise satisfied. The municipal officers shall dissolve a capital improvement district upon certification of the discharge of debt. The certification of the discharge of debt must be presented to the municipal officers by the municipal treasurer. At a minimum, the certification must include an attestation by the municipal treasurer that all assessed shares levied for the improvements in a capital improvement district have been paid in full or a property tax lien has been recorded in the registry of deeds. [2003, c. 510, Pt. A, §29 (NEW).]

SECTION HISTORY

2003, c. 510, §A29 (NEW).






Chapter 206: MUNICIPAL CAPITAL IMPROVEMENT DISTRICTS

30-A §5221. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 521, §1 (NEW). 2003, c. 510, Pt. A, §30 (RP).



30-A §5222. Capital improvement districts authorized (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 521, §1 (NEW). 2003, c. 510, Pt. A, §30 (RP).



30-A §5223. Capital improvement districts; public hearing; notice; referendum votes (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 521, §1 (NEW). 2003, c. 510, Pt. A, §30 (RP).



30-A §5224. Implementation of improvements to capital improvement district (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 521, §1 (NEW). 2003, c. 510, Pt. A, §30 (RP).



30-A §5225. Dissolution of capital improvement district (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 521, §1 (NEW). 2003, c. 510, Pt. A, §30 (RP).






Chapter 206: DEVELOPMENT DISTRICTS

Subchapter 1: DEVELOPMENT DISTRICTS FOR MUNICIPALITIES AND PLANTATIONS

30-A §5221. Findings and declaration of necessity

1. Legislative finding. The Legislature finds that there is a need for new development in areas of municipalities and plantations to:

A. Provide new employment opportunities; [2001, c. 669, §1 (NEW).]

B. Improve and broaden the tax base; and [2001, c. 669, §1 (NEW).]

C. Improve the general economy of the State. [2001, c. 669, §1 (NEW).]

[ 2011, c. 101, §1 (AMD) .]

2. Authorization. For the reasons set out in subsection 1, municipalities and plantations may develop a program for improving a district of the municipality or plantation:

A. To provide impetus for industrial, commercial, transit-oriented or arts district development, or any combination; [2009, c. 314, §1 (AMD).]

B. To increase employment; and [2001, c. 669, §1 (NEW).]

C. To provide the facilities outlined in the development program adopted by the legislative body of the municipality or plantation. [2011, c. 101, §2 (AMD).]

[ 2011, c. 101, §2 (AMD) .]

3. Declaration of public purpose. It is declared that the actions required to assist the implementation of development programs are a public purpose and that the execution and financing of these programs are a public purpose.

[ 2001, c. 669, §1 (NEW) .]

SECTION HISTORY

2001, c. 669, §1 (NEW). 2007, c. 413, §1 (AMD). 2009, c. 314, §1 (AMD). 2011, c. 101, §§1, 2 (AMD).



30-A §5222. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 669, §1 (NEW).]

1. Amenities. "Amenities" means items of street furniture, signs and landscaping, including, but not limited to, plantings, benches, trash receptacles, street signs, sidewalks and pedestrian malls.

[ 2001, c. 669, §1 (NEW) .]

1-A. Arts district. "Arts district" means a specified area within the corporate limits of a municipality or plantation that has been designated by the municipality or plantation for the purpose of providing employment and cultural opportunities through the development of arts opportunities, including, but not limited to, museums, galleries, arts education, art studios, performing arts venues and associated businesses.

[ 2011, c. 101, §3 (AMD) .]

2. Captured assessed value. "Captured assessed value" means the amount, as a percentage or stated sum, of increased assessed value that is utilized from year to year to finance the project costs contained within the development program.

[ 2001, c. 669, §1 (NEW) .]

3. Commissioner. "Commissioner" means the Commissioner of Economic and Community Development.

[ 2001, c. 669, §1 (NEW) .]

4. Current assessed value. "Current assessed value" means the assessed value of the district certified by the municipal or plantation assessor as of April 1st of each year that the development district remains in effect.

[ 2011, c. 101, §4 (AMD) .]

5. Department. "Department" means the Department of Economic and Community Development.

[ 2001, c. 669, §1 (NEW) .]

6. Development district. "Development district" means a specified area within the corporate limits of a municipality or plantation that has been designated as provided under sections 5223 and 5226 and that is to be developed under a development program.

[ 2011, c. 101, §5 (AMD) .]

7. Development program. "Development program" means a statement of means and objectives designed to provide new employment opportunities, retain existing employment, improve or broaden the tax base, construct or improve the physical facilities and structures or improve the quality of pedestrian and vehicular transportation, as described in section 5224, subsection 2.

[ 2001, c. 669, §1 (NEW) .]

8. Downtown. "Downtown" means the traditional central business district of a community that has served as the center of socioeconomic interaction in the community, characterized by a cohesive core of commercial and mixed-use buildings, often interspersed with civic, religious and residential buildings and public spaces, that are typically arranged along a main street and intersecting side streets and served by public infrastructure.

[ 2001, c. 669, §1 (NEW) .]

9. Downtown tax increment financing district. "Downtown tax increment financing district" means a tax increment financing district described in a downtown redevelopment plan that is consistent with the downtown criteria established pursuant to rules of the department.

[ 2001, c. 669, §1 (NEW) .]

10. Financial plan. "Financial plan" means a statement of the project costs and sources of revenue required to accomplish the development program.

[ 2001, c. 669, §1 (NEW) .]

10-A. Fisheries and wildlife or marine resources project. "Fisheries and wildlife or marine resources project" means a project approved by the Department of Inland Fisheries and Wildlife or the Department of Marine Resources undertaken for the purpose of improving public access to freshwater or saltwater fisheries and wildlife resources of the State for fishing, hunting, research or observation or for conservation or improvement of the freshwater or saltwater fisheries and wildlife resources of the State.

[ 2011, c. 675, §1 (NEW) .]

11. Increased assessed value. "Increased assessed value" means the valuation amount by which the current assessed value of a tax increment financing district exceeds the original assessed value of the district. If the current assessed value is equal to or less than the original, there is no increased assessed value.

[ 2001, c. 669, §1 (NEW) .]

12. Maintenance and operation. "Maintenance and operation" means all activities necessary to maintain facilities after they have been developed and all activities necessary to operate the facilities, including, but not limited to, informational, promotional and educational programs and safety and surveillance activities.

[ 2001, c. 669, §1 (NEW) .]

13. Original assessed value. "Original assessed value" means the assessed value of a development district as of March 31st of the tax year preceding the year in which it was designated and, for development districts designated on or after April 1, 2014, "original assessed value" means the taxable assessed value of a development district as of March 31st of the tax year preceding the year in which it was designated by the legislative body of a municipality or a plantation.

[ 2013, c. 184, §1 (AMD) .]

14. Project costs. "Project costs" means any expenditures or monetary obligations incurred or expected to be incurred that are authorized by section 5225, subsection 1 and included in a development program.

[ 2001, c. 669, §1 (NEW) .]

15. Tax increment. "Tax increment" means real and personal property taxes assessed by a municipality or plantation, in excess of any state, county or special district tax, upon the increased assessed value of property in the development district.

[ 2011, c. 101, §6 (AMD) .]

16. Tax increment financing district. "Tax increment financing district" means a type of development district, or portion of a district, that uses tax increment financing under section 5227.

[ 2001, c. 669, §1 (NEW) .]

17. Tax shifts. "Tax shifts" means the effect on a municipality's or plantation's state revenue sharing, education subsidies and county tax obligations that results from the designation of a tax increment financing district and the capture of increased assessed value.

[ 2011, c. 101, §7 (AMD) .]

18. Tax year. "Tax year" means the period of time beginning on April 1st and ending on the succeeding March 31st.

[ 2001, c. 669, §1 (NEW) .]

19. Transit. "Transit" means transportation systems in which people are conveyed by means other than their own vehicles, including, but not limited to, bus systems, street cars, light rail and other rail systems.

[ 2009, c. 314, §2 (NEW) .]

20. Transit facility. "Transit facility" means a place providing access to transit services, including, but not limited to, bus stops, bus stations, interchanges on a highway used by one or more transit providers, ferry landings, train stations, shuttle terminals and bus rapid transit stops.

[ 2009, c. 314, §3 (NEW) .]

21. Transit-oriented development. "Transit-oriented development" means a type of development that links land use with transit facilities to support and be supported by a transit system. It combines housing with complementary public uses such as jobs, retail or services establishments that are located in transit-served nodes or corridors. Transit-oriented development is intended through location and design to rely on transit as one of the means of meeting the transportation needs of residents, customers and occupants as demonstrated through such factors as transit facility proximity, mixed uses, off-street parking space ratio less than industry standards, architectural accommodation for transit and marketing that highlights transit.

[ 2009, c. 314, §4 (NEW) .]

22. Transit-oriented development area. "Transit-oriented development area" means an area of any shape such that no part of the perimeter is more than 1/4 mile from an existing or planned transit facility.

[ 2009, c. 314, §5 (NEW) .]

23. Transit-oriented development corridor. "Transit-oriented development corridor" means a strip of land of any length and up to 500 feet on either side of a roadway serving as a principal transit route.

[ 2009, c. 314, §6 (NEW) .]

24. Transit-oriented development district. "Transit-oriented development district" means a tax increment financing district consisting of a transit-oriented development area or a transit-oriented development corridor.

[ 2009, c. 314, §7 (NEW) .]

SECTION HISTORY

2001, c. 669, §1 (NEW). 2007, c. 413, §2 (AMD). 2009, c. 314, §§2-7 (AMD). 2011, c. 101, §§3-7 (AMD). 2011, c. 675, §1 (AMD). 2013, c. 184, §1 (AMD).



30-A §5223. Development districts

1. Creation. A municipal or plantation legislative body may designate a development district within the boundaries of the municipality or plantation in accordance with the requirements of this chapter. If the municipality has a charter, the designation of a development district may not be in conflict with the provisions of the municipal charter.

[ 2011, c. 101, §8 (AMD) .]

2. Considerations for approval. Before designating a development district within the boundaries of a municipality or plantation, or before establishing a development program for a designated development district, the legislative body of a municipality or plantation must consider whether the proposed district or program will contribute to the economic growth or well-being of the municipality or plantation or to the betterment of the health, welfare or safety of the inhabitants of the municipality or plantation. Interested parties must be given a reasonable opportunity to present testimony concerning the proposed district or program at the hearing provided for in section 5226, subsection 1. If an interested party claims at the public hearing that the proposed district or program will result in a substantial detriment to that party's existing business in the municipality or plantation and produces substantial evidence to that effect, the legislative body must consider that evidence. When considering that evidence, the legislative body also shall consider whether any adverse economic effect of the proposed district or program on that interested party's existing business in the municipality or plantation is outweighed by the contribution made by the district or program to the economic growth or well-being of the municipality or plantation or to the betterment of the health, welfare or safety of the inhabitants of the municipality or plantation.

[ 2011, c. 101, §8 (AMD) .]

3. Conditions for approval. Designation of a development district is subject to the following conditions.

A. At least 25%, by area, of the real property within a development district must meet at least one of the following criteria:

(1) Must be a blighted area;

(2) Must be in need of rehabilitation, redevelopment or conservation work including a fisheries and wildlife or marine resources project; or

(3) Must be suitable for commercial or arts district uses. [2011, c. 675, §2 (AMD).]

B. The total area of a single development district may not exceed 2% of the total acreage of the municipality or plantation. The total area of all development districts may not exceed 5% of the total acreage of the municipality or plantation. [2011, c. 101, §8 (AMD).]

C. The original assessed value of a proposed tax increment financing district plus the original assessed value of all existing tax increment financing districts within the municipality or plantation may not exceed 5% of the total value of taxable property within the municipality or plantation as of April 1st preceding the date of the commissioner's approval of the designation of the proposed tax increment financing district.

Excluded from the calculation in this paragraph is any district excluded from the calculation under former section 5253, subsection 1, paragraph C and any district designated on or after the effective date of this chapter that meets the following criteria:

(1) The development program contains project costs, authorized by section 5225, subsection 1, paragraph A, that exceed $10,000,000;

(2) The geographic area consists entirely of contiguous property owned by a single taxpayer;

(3) The assessed value exceeds 10% of the total value of taxable property within the municipality or plantation; and

(4) The development program does not contain project costs authorized by section 5225, subsection 1, paragraph C.

For the purpose of this paragraph, "contiguous property" includes a parcel or parcels of land divided by a road, power line or right-of-way. [2011, c. 101, §8 (AMD).]

D. [2013, c. 184, §2 (RP).]

The conditions in paragraphs A to C do not apply to approved downtown tax increment financing districts, tax increment financing districts that consist solely of one or more community wind power generation facilities owned by a community wind power generator that has been certified by the Public Utilities Commission pursuant to Title 35-A, section 3403, subsection 3 or transit-oriented development districts.

[ 2013, c. 184, §2 (AMD) .]

4. Powers of municipality or plantation. Within development districts and consistent with the development program, the municipality or plantation may acquire, construct, reconstruct, improve, preserve, alter, extend, operate or maintain property or promote development intended to meet the objectives of the development program. Pursuant to the development program, the municipality or plantation may acquire property, land or easements through negotiation or by using eminent domain powers in the manner authorized for community development programs under section 5204. The municipality's or plantation's legislative body may adopt ordinances regulating traffic in and access to any facilities constructed within the development district. The municipality or plantation may install public improvements.

[ 2011, c. 101, §8 (AMD) .]

SECTION HISTORY

2001, c. 669, §1 (NEW). 2003, c. 451, §NNN1 (AMD). 2005, c. 646, §1 (AMD). 2007, c. 413, §3 (AMD). 2007, c. 693, §3 (AMD). 2007, c. 693, §37 (AFF). 2009, c. 314, §8 (AMD). 2009, c. 627, §1 (AMD). 2011, c. 101, §8 (AMD). 2011, c. 287, §1 (AMD). 2011, c. 675, §2 (AMD). 2011, c. 691, Pt. A, §31 (AMD). 2013, c. 184, §2 (AMD).



30-A §5224. Development programs

1. Adoption. The legislative body of a municipality or plantation shall adopt a development program for each development district. The development program must be adopted at the same time as is the district, as part of the district adoption proceedings or, if at a different time, in the same manner as adoption of the district, with the same notice and hearing requirements of section 5226. Before adopting a development program, the municipal or plantation legislative body shall consider the factors and evidence specified in section 5223, subsection 2.

[ 2011, c. 101, §9 (AMD) .]

2. Requirements. The development program must include:

A. A financial plan in accordance with subsections 3 and 4; [2001, c. 669, §1 (NEW).]

B. A description of public facilities, improvements or programs to be financed in whole or in part by the development program; [2001, c. 669, §1 (NEW).]

C. A description of commercial facilities, arts districts, transit expansion, improvements or projects to be financed in whole or in part by the development program; [2009, c. 314, §9 (AMD).]

D. Plans for the relocation of persons displaced by the development activities; [2001, c. 669, §1 (NEW).]

E. The proposed regulations and facilities to improve transportation; [2001, c. 669, §1 (NEW).]

F. The environmental controls to be applied; [2001, c. 669, §1 (NEW).]

G. The proposed operation of the development district after the planned capital improvements are completed; [2001, c. 669, §1 (NEW).]

H. The duration of the development district, which may not exceed a total of 30 tax years beginning with the tax year in which the designation of the development district is effective pursuant to section 5226 or, if specified in the development program, the subsequent tax year; and [2013, c. 184, §3 (AMD).]

I. All documentation submitted to or prepared by the municipality or plantation under section 5223, subsection 2. [2011, c. 101, §10 (AMD).]

[ 2013, c. 184, §3 (AMD) .]

3. Financial plan for development program. The financial plan for a development program must include:

A. Cost estimates for the development program; [2001, c. 669, §1 (NEW).]

B. The amount of public indebtedness to be incurred; [2001, c. 669, §1 (NEW).]

C. Sources of anticipated revenues; and [2001, c. 669, §1 (NEW).]

D. A description of the terms and conditions of any agreements, contracts or other obligations related to the development program. [2001, c. 669, §1 (NEW).]

[ 2001, c. 669, §1 (NEW) .]

4. Financial plan for tax increment financing districts. In addition to the items required by subsection 3, the financial plan for a development program for a tax increment financing district must include the following for each year of the program:

A. Estimates of increased assessed values of the district; [2001, c. 669, §1 (NEW).]

B. The portion of the increased assessed values to be applied to the development program as captured assessed values and resulting tax increments in each year of the program; and [2001, c. 669, §1 (NEW).]

C. A calculation of the tax shifts resulting from designation of the tax increment financing district. [2001, c. 669, §1 (NEW).]

[ 2001, c. 669, §1 (NEW) .]

5. Limitation. For tax increment financing districts, the municipality or plantation may expend the tax increments received for any development program only in accordance with the financial plan.

[ 2011, c. 101, §11 (AMD) .]

SECTION HISTORY

2001, c. 669, §1 (NEW). 2007, c. 413, §4 (AMD). 2009, c. 314, §9 (AMD). 2011, c. 101, §§9-11 (AMD). 2013, c. 184, §3 (AMD).



30-A §5225. Project costs

1. Authorized project costs. The commissioner shall review proposed project costs to ensure compliance with this subsection. Authorized project costs are:

A. Costs of improvements made within the tax increment financing district, including, but not limited to:

(1) Capital costs, including, but not limited to:

(a) The acquisition or construction of land, improvements, public ways, buildings, structures, fixtures and equipment for public, arts district, new or existing recreational trail, commercial or transit-oriented development district use.

(i) Eligible transit-oriented development district capital costs include but are not limited to: transit vehicles such as buses, ferries, vans, rail conveyances and related equipment; bus shelters and other transit-related structures; benches, signs and other transit-related infrastructure; bicycle lane construction and other bicycle-related improvements; pedestrian improvements such as crosswalks, crosswalk signals and warning systems and crosswalk curb treatments; and the nonresidential commercial portions of transit-oriented development projects.

(ii) Eligible recreational trail-related development district capital costs include but are not limited to new or existing trails, including bridges that are part of the trail corridor, used all or in part for all-terrain vehicles, snowmobiles, hiking, bicycling, cross-country skiing or other related multiple uses, signs, crosswalks, signals and warning systems and other related improvements.

(iii) Eligible development district capital costs for public ways include but are not limited to scenic turnouts, signs, railing and other related improvements;

(b) The demolition, alteration, remodeling, repair or reconstruction of existing buildings, structures and fixtures;

(c) Site preparation and finishing work; and

(d) All fees and expenses that are eligible to be included in the capital cost of such improvements, including, but not limited to, licensing and permitting expenses and planning, engineering, architectural, testing, legal and accounting expenses;

(2) Financing costs, including, but not limited to, closing costs, issuance costs and interest paid to holders of evidences of indebtedness issued to pay for project costs and any premium paid over the principal amount of that indebtedness because of the redemption of the obligations before maturity;

(3) Real property assembly costs;

(4) Professional service costs, including, but not limited to, licensing, architectural, planning, engineering and legal expenses;

(5) Administrative costs, including, but not limited to, reasonable charges for the time spent by municipal or plantation employees in connection with the implementation of a development program;

(6) Relocation costs, including, but not limited to, relocation payments made following condemnation;

(7) Organizational costs relating to the establishment of the district, including, but not limited to, the costs of conducting environmental impact and other studies and the costs of informing the public about the creation of development districts and the implementation of project plans; and

(8) In the case of transit-oriented development districts, ongoing costs of adding to an existing transit system or creating a new transit service and limited strictly to transit operator salaries, transit vehicle fuel and transit vehicle parts replacements; [2011, c. 101, §12 (AMD).]

B. Costs of improvements that are made outside the tax increment financing district but are directly related to or are made necessary by the establishment or operation of the district, including, but not limited to:

(1) That portion of the costs reasonably related to the construction, alteration or expansion of any facilities not located within the district that are required due to improvements or activities within the district, including, but not limited to, sewage treatment plants, water treatment plants or other environmental protection devices; storm or sanitary sewer lines; water lines; electrical lines; improvements to fire stations; and amenities on streets;

(2) Costs of public safety improvements made necessary by the establishment of the district; and

(3) Costs of funding to mitigate any adverse impact of the district upon the municipality or plantation and its constituents. This funding may be used for public facilities and improvements if:

(a) The public facilities or improvements are located in a downtown tax increment financing district; and

(b) The entire tax increment from the downtown tax increment financing district is committed to the development program of the tax increment financing district; [2011, c. 101, §13 (AMD).]

C. Costs related to economic development, environmental improvements, fisheries and wildlife or marine resources projects, recreational trails or employment training within the municipality or plantation, including, but not limited to:

(1) Costs of funding economic development programs or events developed by the municipality or plantation or funding the marketing of the municipality or plantation as a business or arts location;

(2) Costs of funding environmental improvement projects developed by the municipality or plantation for commercial or arts district use or related to such activities;

(3) Funding to establish permanent economic development revolving loan funds, investment funds and grants;

(4) Costs of services and equipment to provide skills development and training, including scholarships to in-state educational institutions or to online learning entities when in-state options are not available, for jobs created or retained in the municipality or plantation. These costs must be designated as training funds in the development program;

(5) Quality child care costs, including finance costs and construction, staffing, training, certification and accreditation costs related to child care;

(6) Costs associated with new or existing recreational trails determined by the department to have significant potential to promote economic development, including, but not limited to, costs for multiple projects and project phases that may include planning, design, construction, maintenance, grooming and improvements with respect to new or existing recreational trails, which may include bridges that are part of the trail corridor, used all or in part for all-terrain vehicles, snowmobiles, hiking, bicycling, cross-country skiing or other related multiple uses;

(7) Costs associated with a new or expanded transit service, limited to:

(a) Transit service capital costs, including but not limited to: transit vehicles such as buses, ferries, vans, rail conveyances and related equipment; bus shelters and other transit-related structures; and benches, signs and other transit-related infrastructure; and

(b) In the case of transit-oriented development districts, ongoing costs of adding to an existing transit system or creating a new transit service and limited strictly to transit operator salaries, transit vehicle fuel and transit vehicle parts replacements; and

(8) Costs associated with the development of fisheries and wildlife or marine resources projects; and [2013, c. 184, §4 (AMD).]

D. Costs of constructing or improving facilities or buildings leased by State Government or a municipal or plantation government that are located in approved downtown tax increment financing districts. [2011, c. 101, §15 (AMD).]

[ 2013, c. 184, §4 (AMD) .]

2. Unauthorized project costs. Except as provided in subsection 1, paragraph D, the commissioner may not approve as a project cost the cost of facilities, buildings or portions of buildings used predominantly for the general conduct of government or for public recreational purposes, including, but not limited to, city halls and other headquarters of government where the governing body meets regularly, courthouses, jails, police stations and other state and local government office buildings, recreation centers, athletic fields and swimming pools.

[ 2001, c. 669, §1 (NEW) .]

3. Limitation. Tax increments received from any development program may not be used to circumvent other tax laws.

[ 2001, c. 669, §1 (NEW) .]

SECTION HISTORY

2001, c. 669, §1 (NEW). 2007, c. 413, §§5, 6 (AMD). RR 2009, c. 1, §22 (COR). 2009, c. 85, §1 (AMD). 2009, c. 126, §1 (AMD). 2009, c. 314, §§10, 11 (AMD). 2011, c. 101, §§12-15 (AMD). 2011, c. 102, §1 (AMD). 2011, c. 675, §3 (AMD). 2013, c. 184, §4 (AMD).



30-A §5226. Procedure

1. Notice and hearing. Before designating a development district or adopting a development program, the municipal or plantation legislative body or the municipal or plantation legislative body's designee must hold at least one public hearing. Notice of the hearing must be published at least 10 days before the hearing in a newspaper of general circulation within the municipality or plantation.

[ 2011, c. 101, §16 (AMD) .]

2. Review by commissioner. Before final designation of a tax increment financing district, the commissioner shall review the proposal to ensure that the proposal complies with statutory requirements. In the case of a downtown tax increment financing district, the Department of Agriculture, Conservation and Forestry and the Department of Transportation shall review the proposal and provide advice to assist the commissioner in making a decision under this subsection.

[ 2011, c. 655, Pt. JJ, §26 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

3. Effective date. A designation of a tax increment financing district or a development program for a tax increment financing district is effective upon approval by the commissioner. A designation of a development district other than a tax increment financing district is effective upon approval by the municipal or plantation legislative body. A development program other than a development program for a tax increment financing district is effective upon adoption by the municipal or plantation legislative body.

[ 2013, c. 184, §5 (AMD) .]

4. Administration of district. The legislative body of a municipality or plantation may create a department, designate an existing department, office, agency, municipal housing or redevelopment authority or enter into a contractual arrangement with a private entity to administer activities authorized under this chapter.

[ 2011, c. 101, §18 (AMD) .]

5. Amendments. A municipality or plantation may amend a designated development district or an adopted development program only after meeting the requirements of this section for designation of a development district or adoption of a development program. A municipality or plantation may not amend the designation of a development district if the amendment would result in the district's being out of compliance with any of the conditions in section 5223, subsection 3.

[ 2011, c. 101, §19 (AMD) .]

SECTION HISTORY

2001, c. 669, §1 (NEW). 2011, c. 101, §§16-19 (AMD). 2011, c. 655, Pt. JJ, §26 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 184, §5 (AMD).



30-A §5227. Tax increment financing

1. Designation of captured assessed value. A municipality or plantation may retain all or part of the tax increment revenues generated from the increased assessed value of a tax increment financing district for the purpose of financing the development program. The amount of tax increment revenues to be retained is determined by designating the captured assessed value. When a development program for a tax increment financing district is adopted, the municipal or plantation legislative body shall adopt a statement of the percentage of increased assessed value to be retained as captured assessed value in accordance with the development program. The statement of percentage may establish a specific percentage or percentages or may describe a method or formula for determination of the percentage. The municipal assessor or plantation assessor shall certify the amount of the captured assessed value to the municipality or plantation each year.

[ 2011, c. 101, §20 (AMD) .]

2. Certification of assessed value. On or after formation of a tax increment financing district, the assessor of the municipality or plantation in which it is located shall certify the original assessed value of the taxable property within the boundaries of the tax increment financing district. Each year after the designation of a tax increment financing district, the municipal assessor or plantation assessor shall certify the amount by which the assessed value has increased or decreased from the original value.

Nothing in this subsection allows or sanctions unequal apportionment or assessment of the taxes to be paid on real property in the State. An owner of real property within the tax increment financing district shall pay real property taxes apportioned equally with property taxes paid elsewhere in the municipality or plantation.

[ 2011, c. 101, §20 (AMD) .]

3. Development program fund; tax increment revenues. If a municipality or plantation has designated captured assessed value under subsection 1, the municipality or plantation shall:

A. Establish a development program fund that consists of the following:

(1) A project cost account that is pledged to and charged with the payment of project costs that are outlined in the financial plan and are paid in a manner other than as described in subparagraph (2); and

(2) In instances of municipal or plantation indebtedness, a development sinking fund account that is pledged to and charged with the payment of the interest and principal as the interest and principal fall due and the necessary charges of paying interest and principal on any notes, bonds or other evidences of indebtedness that were issued to fund or refund the cost of the development program fund; [2011, c. 101, §20 (AMD).]

B. Annually set aside all tax increment revenues on captured assessed values and deposit all such revenues to the appropriate development program fund account established under paragraph A in the following order of priority:

(1) To the development sinking fund account, an amount sufficient, together with estimated future revenues to be deposited to the account and earnings on the amount, to satisfy all annual debt service on bonds and notes issued under section 5231 and the financial plan; and

(2) To the project cost account, an amount sufficient, together with estimated future revenues to be deposited to the account and earnings on the amount, to satisfy all annual project costs to be paid from the account; [2001, c. 669, §1 (NEW).]

C. Make transfers between development program fund accounts established under paragraph A as required, provided that the transfers do not result in a balance in the development sinking fund account that is insufficient to cover the annual obligations of that account; and [2001, c. 669, §1 (NEW).]

D. Annually return to the municipal or plantation general fund any tax increment revenues remaining in the development sinking fund account established under paragraph A in excess of those estimated to be required to satisfy the obligations of the development sinking fund account after taking into account any transfers made under paragraph C. The municipality or plantation, at any time during the term of the district, by vote of the municipal or plantation officers, may return to the municipal or plantation general fund any tax increment revenues remaining in the project cost account established under paragraph A in excess of those estimated to be required to satisfy the obligations of the development project cost account after taking into account any transfer made under paragraph C. In either case, the corresponding amount of local valuation may not be included as part of the captured assessed value as specified by the municipality or plantation. [2011, c. 101, §20 (AMD).]

[ 2011, c. 101, §20 (AMD) .]

SECTION HISTORY

2001, c. 669, §1 (NEW). 2011, c. 101, §20 (AMD).



30-A §5228. Assessments

1. Assessments. A municipality or plantation may estimate and make the following assessments:

A. A development assessment upon lots or property within the development district. The assessment must be made upon lots or property that have been benefited by improvements constructed or created under the development program and may not exceed a just and equitable proportionate share of the cost of the improvement. All revenues from assessments under this paragraph are paid into the appropriate development fund program account established under section 5227, subsection 3; [2001, c. 669, §1 (NEW).]

B. A maintenance assessment upon all lots or property within the development district. The assessment must be assessed equally and uniformly on all lots or property receiving benefits from the development program and the continued operation of the public facilities. The total maintenance assessments may not exceed the cost of maintenance and operation of the public facilities within the district. The cost of maintenance and operation must be in addition to the cost of maintenance and operation already being performed by the municipality or plantation within the district when the development district was adopted; and [2011, c. 101, §21 (AMD).]

C. An implementation assessment upon all lots or property within the development district. The assessment must be assessed equally and uniformly on all lots or property receiving benefits from the development program. The implementation assessments may be used to fund activities that, in the opinion of the municipal or plantation legislative body, are reasonably necessary to achieve the purposes of the development program. The activities funded by implementation assessments must be in addition to those already conducted within the district by the municipality or plantation when the development district was adopted. [2011, c. 101, §21 (AMD).]

[ 2011, c. 101, §21 (AMD) .]

2. Notice and hearing. Before estimating and making an assessment under subsection 1, the municipality or plantation must give notice and hold a hearing. Notice of the hearing must be published at least 10 days before the hearing in a newspaper of general circulation within the municipality or plantation. The notice must include:

A. The date, time and place of hearing; [2001, c. 669, §1 (NEW).]

B. The boundaries of the development district by legal description; [2001, c. 669, §1 (NEW).]

C. A statement that all interested persons owning real estate or taxable property located within the district will be given an opportunity to be heard at the hearing and an opportunity to file objections to the amount of the assessment; [2001, c. 669, §1 (NEW).]

D. The maximum rate of assessments to be extended in any one year; and [2001, c. 669, §1 (NEW).]

E. A statement indicating that a proposed list of properties to be assessed and the estimated assessments against those properties is available at the city or town office or at the office of the assessor. [2001, c. 669, §1 (NEW).]

The notice may include a maximum number of years the assessments will be levied.

[ 2011, c. 101, §21 (AMD) .]

3. Apportionment formula. A municipality or plantation may adopt ordinances apportioning the value of improvements within a development district according to a formula that reflects actual benefits that accrue to the various properties because of the development and maintenance.

[ 2011, c. 101, §21 (AMD) .]

4. Increase of assessments and extension of time limits. A municipality or plantation may increase assessments or extend the specified period after notice and hearing as required under subsection 2.

[ 2011, c. 101, §21 (AMD) .]

5. Collection. Assessments made under this section must be collected in the same manner as municipal or plantation taxes. The constable or municipal tax collector or plantation assessor has all the authority and powers by law to collect the assessments. If any property owner fails to pay any assessment or part of an assessment on or before the dates required, the municipality or plantation has all the authority and powers to collect the delinquent assessments vested in the municipality or plantation by law to collect delinquent municipal or plantation taxes.

[ 2011, c. 101, §21 (AMD) .]

SECTION HISTORY

2001, c. 669, §1 (NEW). 2011, c. 101, §21 (AMD).



30-A §5229. Rules

The commissioner may adopt rules necessary to carry out the duties imposed by this chapter and to ensure municipal or plantation compliance with this subchapter following designation of a tax increment financing district. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 101, §22 (AMD).]

SECTION HISTORY

2001, c. 669, §1 (NEW). 2011, c. 101, §22 (AMD).



30-A §5230. Grants

A municipality or plantation may receive grants or gifts for any of the purposes of this chapter. The tax increment revenues within a development district may be used as the local match for certain grant programs. [2011, c. 101, §23 (AMD).]

SECTION HISTORY

2001, c. 669, §1 (NEW). 2011, c. 101, §23 (AMD).



30-A §5231. Bond financing

The legislative body of a municipality or plantation may authorize, issue and sell bonds, including, but not limited to, general obligation or revenue bonds or notes, that mature within 30 years from the date of issue to finance all project costs needed to carry out the development program within the development district. The plantation or municipal officers authorized to issue the bonds or notes may borrow money in anticipation of the sale of the bonds for a period of up to 3 years by issuing temporary notes and notes in renewal of the bonds. All revenues derived under section 5227 or under section 5228, subsection 1 received by the municipality or plantation are pledged for the payment of the activities described in the development program and used to reduce or cancel the taxes that may otherwise be required to be expended for that purpose. The notes, bonds or other forms of financing may not be included when computing the municipality's or plantation's net debt. Nothing in this section restricts the ability of the municipality or plantation to raise revenue for the payment of project costs in any manner otherwise authorized by law. [2013, c. 184, §6 (AMD).]

SECTION HISTORY

2001, c. 669, §1 (NEW). 2011, c. 101, §24 (AMD). 2013, c. 184, §6 (AMD).



30-A §5232. Tax exemption

All publicly owned parking structures and pedestrian skyway systems are exempt from taxation by the municipality or plantation, county and State. This section does not exempt any lessee or person in possession from taxes or assessments payable under Title 36, section 551. [2011, c. 101, §25 (AMD).]

SECTION HISTORY

2001, c. 669, §1 (NEW). 2011, c. 101, §25 (AMD).



30-A §5233. Advisory board

The legislative body of a municipality or plantation may create an advisory board, a majority of whose members must be owners or occupants of real property located in or adjacent to the development district they serve. The advisory board shall advise the legislative body and the designated administrative entity on the planning, construction and implementation of the development program and maintenance and operation of the district after the program has been completed. [2011, c. 101, §26 (AMD).]

SECTION HISTORY

2001, c. 669, §1 (NEW). 2011, c. 101, §26 (AMD).



30-A §5234. Special provisions

Notwithstanding the provisions of section 5223, subsection 1 and any other provision of law, in the case of investments exceeding $100,000,000 in shipyard facilities in districts authorized prior to June 30, 1999, revenues must be set aside and deposited by the municipality or plantation to the appropriate development program fund account established under section 5227, subsection 3 and expended to satisfy the obligations of the accounts without the need for further action by the municipality or plantation by appropriation or otherwise. Unless otherwise provided by the municipality or plantation in connection with its approval of the district, tax increment revenues on all captured assessed value may not be taken into account for purposes of calculating any limitation on the municipality's or plantation's annual expenditures or appropriations, and the payment of tax increment revenues on captured assessed value is not subject to any limitation or restriction on the municipality's or plantation's authority or power to enter into contracts with respect to making payments for a term equal to the term of the district. [2011, c. 101, §27 (AMD).]

SECTION HISTORY

2001, c. 669, §1 (NEW). 2011, c. 101, §27 (AMD).



30-A §5235. Unorganized territory

For the purposes of this chapter, a county may act as a municipality for the unorganized territory within the county and may designate development districts within the unorganized territory. When a county acts under this section, the county commissioners act as the municipality and as the municipal legislative body, the State Tax Assessor acts as the municipal assessor and the unorganized territory fund receives the funds designated for the municipal general fund. For purposes of section 5228, the State acts as the municipal assessing authority. [2001, c. 669, §1 (NEW).]

SECTION HISTORY

2001, c. 669, §1 (NEW).






Subchapter 2: STATE TAX INCREMENT FINANCING DISTRICTS

30-A §5241. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 669, §1 (NEW).]

1. Base period. "Base period" means the 3 calendar years preceding the calendar year in which an application for approval of a state tax increment financing district is submitted to the commissioner by a municipality.

[ 2001, c. 669, §1 (NEW) .]

2. Affiliated business. "Affiliated business" means 2 businesses exhibiting either of the following relationships:

A. One business owns 50% or more of the stock of the other business or owns a controlling interest in the other; or [2001, c. 669, §1 (NEW).]

B. Fifty percent of the stock or a controlling interest is directly or indirectly owned by a common owner or owners. [2001, c. 669, §1 (NEW).]

[ 2001, c. 669, §1 (NEW) .]

3. Affiliated group. "Affiliated group" means a designated business and its corresponding affiliated businesses.

[ 2001, c. 669, §1 (NEW) .]

4. Captured assessed value. "Captured assessed value" means the amount, as a percentage or stated sum, of increased assessed value that is utilized from year to year to finance the project costs contained within the development program.

[ 2001, c. 669, §1 (NEW) .]

5. Commission.

[ 2007, c. 395, §30 (RP) .]

6. Commissioner. "Commissioner" means the Commissioner of Economic and Community Development.

[ 2001, c. 669, §1 (NEW) .]

7. Committee. "Committee" means the Revenue Forecasting Committee established in Title 5, section 1710-E.

[ 2001, c. 669, §1 (NEW) .]

8. Designated business. "Designated business" means a business located within the boundaries of a development district and designated by the municipality as a "designated business" for purposes of state tax increment financing.

[ 2001, c. 669, §1 (NEW) .]

9. Development district. "Development district" means a specified area within the corporate limits of a municipality that has been designated as provided under section 5226 and that is to be developed by the municipality under a development program.

[ 2001, c. 669, §1 (NEW) .]

10. Development program. "Development program" means a statement of means and objectives designed to provide new employment opportunities, retain existing employment, improve or broaden the tax base and improve the physical facilities and structures or the quality of pedestrian and vehicular transportation, as described in section 5224.

[ 2001, c. 669, §1 (NEW) .]

11. Financial plan. "Financial plan" means a statement of the project costs and sources of revenue required to accomplish the development program.

[ 2001, c. 669, §1 (NEW) .]

12. Gross state tax increment. "Gross state tax increment" means the difference, if any, between the sales and income tax revenues attributable to the state tax increment financing district for the current period and the sales and income tax revenues attributable to the state tax increment financing district for the base period.

[ 2001, c. 669, §1 (NEW) .]

13. Market area. "Market area" means a geographic region exclusive of a state tax increment financing district that will be affected by the operation of the district.

[ 2001, c. 669, §1 (NEW) .]

14. Project costs. "Project costs" means any expenditures or monetary obligations incurred or expected to be incurred that are authorized by section 5225, subsection 1 and included in a development program.

[ 2001, c. 669, §1 (NEW) .]

15. State tax increment. "State tax increment" means the net annual gain, if any, in sales tax paid as a result of taxable events occurring within a state tax increment financing district and the net annual gain, if any, in state income taxes withheld as a result of wages paid for labor performed within the district.

[ 2001, c. 669, §1 (NEW) .]

16. State tax increment financing district. "State tax increment financing district" means a type of tax increment financing district, or portion of a district, that uses state tax increment financing under section 5242.

[ 2001, c. 669, §1 (NEW) .]

17. Tax increment financing district. "Tax increment financing district" means a type of development district, or portion of a district, that uses tax increment financing under section 5227.

[ 2001, c. 669, §1 (NEW) .]

SECTION HISTORY

2001, c. 669, §1 (NEW). 2007, c. 395, §30 (AMD).



30-A §5242. State tax increment financing

1. Eligibility. Any tax increment financing district designated by a municipality and approved by the commissioner under section 5226, subsection 2 is eligible to be approved as a state tax increment financing district if captured assessed value within the district is created after July 30, 1991, except that, in accordance with subsection 12, no new state tax increment financing district may be created after June 30, 1996.

[ 2001, c. 669, §1 (NEW) .]

2. Procedure for establishing state tax increment financing district. A municipality desiring to establish a state tax increment financing district must apply to the commissioner for approval of the proposed state tax increment financing district. The procedure for application is as follows.

A. The proposed state tax increment financing district must be approved locally by vote of the municipal officers of the municipality within which the proposed district will be located. Before approving a state tax increment financing district, the municipal officers must hold at least one public hearing. Notice of the hearing must be published at least 10 days before the hearing in a newspaper of general circulation within the county in which the municipality is located. [2001, c. 669, §1 (NEW).]

B. The municipal officers shall adopt for the proposed state tax increment financing district a development program that identifies all designated businesses within the district and sets forth the amount of sales tax paid by designated businesses in connection with operations within the proposed district, the number of employees at designated businesses and the total state income taxes withheld by designated businesses for the base period. The development program may be combined with or integrated into the development program for the underlying municipal development district pursuant to subchapter I or may be separately stated, maintained and implemented. The development program may specify the allocable shares of the municipality and each designated business for liability for refund of the state tax increment revenues resulting from an audit. That allocation may be made by any means determined by the municipal officers to reasonably reflect the economic benefit derived from operation of the district. [2001, c. 669, §1 (NEW).]

C. Prior to approval of the proposed state tax increment financing district, the committee shall estimate the annual amount to be deposited in the state tax increment contingent account pursuant to subsection 6 for all existing state tax increment financing districts, including the proposed district, and that estimate may be used only in determining compliance with the limitations imposed under subsection 8, paragraphs C and D. [2001, c. 669, §1 (NEW).]

D. The municipality, acting through its municipal officers or their designee, shall submit an application to the commissioner on such form or forms and with such supporting data as the commissioner requires for approval of the proposed state tax increment financing district, including without limitation certifications by the designated businesses as to the average annual number of persons employed by each designated business within the boundaries of the proposed district, the average total state income taxes withheld by designated businesses during the base period and the average annual amount of sales tax remittances paid by each designated business from operations within the boundaries of the proposed district during the base period. [2001, c. 669, §1 (NEW).]

[ 2001, c. 669, §1 (NEW) .]

3. Approval. Prior to issuing a certificate of approval for any state tax increment financing district, the commissioner must determine that:

A. The economic development described in the development program will not go forward without the approval of the state tax increment financing district. This requirement does not apply to the addition of state tax increment financing provisions to municipal development districts that are created prior to June 30, 1992; [2001, c. 669, §1 (NEW).]

B. The proposed district will make a contribution to the economic growth of the State, the control of pollution in the State or the betterment of the health, welfare or safety of the inhabitants of the State; and [2001, c. 669, §1 (NEW).]

C. The economic development described in the development program will not result in a substantial detriment to existing businesses in the State. In order to make this determination, the commissioner shall consider, pursuant to Title 5, chapter 375, subchapter 2, those factors the commissioner determines necessary to measure and evaluate the effect of the proposed district on existing businesses, including:

(1) Whether a proposed district should be approved if, as a result of the benefits to designated businesses, there will not be sufficient demand within the market area of the State to be served by the project to employ the efficient capacity of existing businesses; and

(2) Whether any adverse economic effect of the proposed district on existing businesses is outweighed by the contribution described in paragraph B.

The municipality has the burden of demonstrating that the proposed district will not result in a substantial detriment to existing businesses in accordance with the requirements of this paragraph, including rules adopted pursuant to this paragraph, except that, when no interested parties object to the proposed district, the requirements of this paragraph are deemed satisfied. Interested parties must be given an opportunity, with or without a hearing at the discretion of the commissioner, to present their objections to the proposed district on grounds that the proposed district will result in a substantial detriment to existing businesses. If any interested party presents objections with reasonable specificity and persuasiveness, the commissioner may divulge any information concerning the economic development described in the development program that the commissioner considers necessary for a fair presentation by the objecting party and an evaluation of those objections. If the commissioner finds that the municipality has failed to meet its burden as specified in this paragraph, the application must be denied.

Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

Upon approval of the state tax increment financing district, the commissioner shall issue a certificate of approval.

[ RR 2001, c. 2, Pt. A, §40 (COR) .]

4. Retained state tax revenues. The following provisions govern retained state tax revenues.

A. On or before April 15th of each year, designated businesses located within a state tax increment financing district shall report the amount of sales tax paid in connection with operations within the district, the number of employees within the district, the state income taxes withheld from employees within the district for the immediately preceding calendar year and any further information the State Tax Assessor may reasonably require.

On or before June 30th of each year, the State Tax Assessor shall determine the state tax increment of a district for the preceding calendar year. [2001, c. 669, §1 (NEW).]

B. A municipality may receive up to 25% of the state tax increment revenues generated by or at designated businesses within a state tax increment financing district as determined by the State Tax Assessor subject to the further limitations in subsection 8, and that amount is referred to in this section as "retained state tax increment revenues." [2001, c. 669, §1 (NEW).]

[ 2001, c. 669, §1 (NEW) .]

5. Calculation of state tax increment. The State Tax Assessor shall calculate a state tax increment for a particular state tax increment financing district by:

A. Determining the gross state tax increment as applicable to the particular district; [2001, c. 669, §1 (NEW).]

B. Determining the state tax increment as applicable to the particular district by removing from the gross state tax increment:

(1) Revenues attributed to business activity shifted from affiliated businesses to the state tax increment financing district. This adjustment is calculated by comparing the current year's sales and income tax revenues for each designated business that is a member of an affiliated group with revenues for the group as a whole. If the growth in sales and income tax revenue for the entire group exceeds the growth of sales and income tax revenue generated by the designated business, the gross state tax increment does not have to be adjusted to remove business activity shifted from affiliated businesses. If the growth in sales and income tax revenue for the affiliated group is less than the growth in sales and income tax revenue for the designated business, the difference is presumed to have been shifted from affiliated businesses to the designated business and the gross state tax increment for the district is reduced by the difference; and

(2) Revenues attributed to normal growth. This adjustment is calculated by subtracting from the gross state tax increment a figure obtained by multiplying the previous year's total amount of sales taxes reported and income taxes withheld by designated businesses within the district by the percentage change in sales tax receipts and withholding taxes for all businesses within the State as a whole; [2001, c. 669, §1 (NEW).]

C. Offsetting designated businesses with negative tax increments with those with positive increments in determining the state tax increment for the district as a whole; and [2001, c. 669, §1 (NEW).]

D. Excluding all income tax revenue in calculating the state tax increment attributable to retail business operations. [2001, c. 669, §1 (NEW).]

[ 2001, c. 669, §1 (NEW) .]

6. State tax increment contingent account created. The Commissioner of Administrative and Financial Services shall establish, maintain and administer the state tax increment contingent account. On or before June 30th of each year, the Commissioner of Administrative and Financial Services shall deposit an amount equal to the total retained state tax increment revenues for the preceding calendar year for approved state tax increment financing districts in the state tax increment contingent account. On or before July 31st of each year, the Commissioner of Administrative and Financial Services shall pay to each municipality an amount equal to the retained state tax increment revenues for the preceding calendar year from all state tax increment financing districts located within that municipality.

[ 2001, c. 669, §1 (NEW) .]

7. Application of payment to municipalities. All retained state tax increment revenues paid to a municipality must be deposited in the appropriate development program fund established in section 5227, subsection 3 and invested, used and applied in the manner described in the development program, except that:

A. The amount of retained state tax increment revenues paid to a municipality may not exceed the amount of tax increment revenues generated by the municipality pursuant to section 5227, subsection 3 and required to be deposited in a development program fund account; and [2001, c. 669, §1 (NEW).]

B. All retained state tax increment revenues not required to satisfy the estimated obligations of the development program fund account revert to the State. [2001, c. 669, §1 (NEW).]

[ 2001, c. 669, §1 (NEW) .]

8. Limitations. The following limitations apply.

A. A state tax increment financing district may apply only to designated businesses involved in nonretail commercial activities, including, but not limited to, manufacturing, wholesaling, warehousing, distribution, office, administration and other service-related commercial activities. Notwithstanding this paragraph, a state tax increment financing district may apply to designated businesses involved in retail commercial activities pursuant to subsection 9. The state tax increment must be calculated pursuant to this section. [2001, c. 669, §1 (NEW).]

B. A development program for a state tax increment financing district must identify all designated businesses within the district and specify the direct financial benefits to be provided to the designated businesses, if any. A municipality may designate a business relocating from another location in this State, when that relocation involves moving the locus of employment and sales, only if the municipal officers find that the relocation will result in an increase in the amount of sales or the number of employees of the business above the average annual sales and employment levels at the prior location during the base period. When such a relocating business is designated, the sales tax, the number of employees and the state income taxes withheld for the base period must be those reported in the development program for that business at its prior location. [2001, c. 669, §1 (NEW).]

C. The retained state tax increment revenues attributable to an individual state tax increment financing district may not exceed 10% of the aggregated total allowed within the state tax increment contingent account. [2001, c. 669, §1 (NEW).]

D. At no time may the aggregate annual retained state tax increment revenues for all state tax increment financing districts exceed $20,000,000. [2001, c. 669, §1 (NEW).]

E. A transfer of ownership interest in or any of the assets of an existing business may not be construed as creating newly generated state tax revenues except to the extent of actual increase in the amount of sales or the number of employees above the average annual sales and employment levels during the base period. [2001, c. 669, §1 (NEW).]

F. State tax increment revenues received by a municipality pursuant to subsection 4 may be used by the municipality to offset up to 1/2 of existing tax increment financing obligations arising under section 5227. [2001, c. 669, §1 (NEW).]

G. State tax increment revenues received by a municipality with respect to a particular state tax increment financing district pursuant to subsection 4 may not exceed the amount of estimated state tax increment revenues contained in the district's development program approved by the commissioner pursuant to subsection 2. [2001, c. 669, §1 (NEW).]

[ 2001, c. 669, §1 (NEW) .]

9. Districts containing retail business operations. The commissioner shall approve a state tax increment financing district in which a retail business operation is a designated business upon making a factual determination that the following conditions are satisfied:

A. The district will result in total annual sales tax revenues equal to or greater than $3,000,000 or the district involves, aids or otherwise relates to downtown redevelopment. For purposes of this subsection, "downtown redevelopment" means any rehabilitation or improvement of an area described in the development program that has been used primarily for retail trade and related purposes for at least 25 years, is identified in the municipality's comprehensive plan or zoning ordinance as an area designated for retail trade and related uses and is a blighted area or an area in need of rehabilitation or redevelopment; and [2001, c. 669, §1 (NEW).]

B. A state tax increment is likely to result from the district and that increment will not include sales tax revenues derived from a transferring or shifting of retail sales from another geographic area within the State to the district. [2001, c. 669, §1 (NEW).]

The municipality making the application bears the burden of proving to the commissioner by a preponderance of the evidence that the district satisfies the criteria under paragraphs A and B. For purposes of this subsection, "retail business operation" means a business location engaged in making retail sales of consumer goods for household use to consumers who personally visit the location to purchase the goods.

[ 2001, c. 669, §1 (NEW) .]

10. Duration of state designation. State tax increment financing districts have a maximum duration of 10 years.

[ 2001, c. 669, §1 (NEW) .]

11. Program; administration. The commissioner shall administer this subchapter. The commissioner shall adopt rules pursuant to the Maine Administrative Procedure Act for implementation of the program, including, but not limited to, rules for determining and certifying eligibility and, in consultation with the State Tax Assessor, the amount of the tax increment attributable to particular districts. The commissioner may also establish by rule fees for administration of the program, including fees payable to the State Tax Assessor for obligations under this Part. All fees collected pursuant to this subsection must be deposited into the General Fund. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 669, §1 (NEW) .]

12. Designation of new state tax increment financing districts prohibited. The designation of new state tax increment financing districts is prohibited, subject to review by the joint standing committees of the Legislature having jurisdiction over economic development and taxation matters. Designation of new state tax increment financing districts may be resumed only by act of the Legislature.

[ 2001, c. 669, §1 (NEW) .]

13. Confidential information. The following records are confidential for purposes of Title 1, section 402, subsection 3, paragraph A:

A. Any record obtained or developed by a municipality, the commissioner or the State Tax Assessor for designation or approval of a state tax increment financing district. After receipt by the municipality, the commissioner or the State Tax Assessor of the application or proposal, a record pertaining to the application or proposal is not considered confidential unless it meets the requirements of paragraphs B to F; [2001, c. 669, §1 (NEW).]

B. Any record obtained or developed by a municipality, the commissioner or the State Tax Assessor when:

(1) A person, which may include a municipality, to whom the record belongs or pertains has requested that the record be designated confidential; or

(2) The municipality has determined that information in the record gives the owner or a user of that information an opportunity to obtain business or competitive advantage over another person who does not have access to the information or that access to the information by others would result in a business or competitive disadvantage, loss of business or other significant detriment to any person to whom the record belongs or pertains; [2001, c. 669, §1 (NEW).]

C. Any record, including any financial statement or tax return, obtained or developed by the municipality, the commissioner or the State Tax Assessor, the disclosure of which would constitute an invasion of personal privacy, as determined by the governmental entity in possession of that record or information; [2001, c. 669, §1 (NEW).]

D. Any record, including any financial statement or tax return, obtained or developed by the municipality, the commissioner or the State Tax Assessor in connection with any monitoring or servicing activity by the municipality, the commissioner or the State Tax Assessor that pertains to a state tax increment financing district; [2001, c. 669, §1 (NEW).]

E. Any record obtained or developed by the municipality, the commissioner or the State Tax Assessor that contains an assessment by a person who is not employed by that municipality or the State of the creditworthiness or financial condition of any person or project; and [2001, c. 669, §1 (NEW).]

F. Any financial statement if a person to whom the statement belongs or pertains has requested that the record be designated confidential. [2001, c. 669, §1 (NEW).]

A person may not knowingly divulge or disclose records determined confidential by this subsection.

[ 2001, c. 669, §1 (NEW) .]

14. Audit process. Nothing in this section may be construed to limit the State Tax Assessor's authority to conduct an audit of any taxpayer included as a designated business in a development program pursuant to subsection 2, paragraph B. If distributions are made to a municipality with respect to a state tax increment financing district, the designated businesses within that district are subject to audit. When it is determined by the State Tax Assessor upon audit that a municipality has received a distribution larger than that to which it is entitled under this section, the overpayment must be applied against subsequent distributions. When there is not a subsequent distribution, the designated business or businesses to which overpayments were made are liable for the amount of the overpayments and may be assessed pursuant to Title 36.

[ 2001, c. 669, §1 (NEW) .]

SECTION HISTORY

RR 2001, c. 2, §A40 (COR). 2001, c. 669, §1 (NEW).



30-A §5243. Development program fund; state tax increment revenues

If a municipality has designated captured assessed value under section 5227, subsection 1, the municipality shall annually set aside all state tax increment revenues payable to the municipality for public purposes and deposit all such revenues to the appropriate development program fund account in the following priority: [2001, c. 669, §1 (NEW).]

1. Development sinking fund account. To the development sinking fund account established pursuant to section 5227, subsection 3, an amount sufficient, together with estimated future revenues to be deposited to the account and earnings on the amount, to satisfy all annual debt service on bonds and notes issued under section 5231 and the financial plan; and

[ 2001, c. 669, §1 (NEW) .]

2. Project cost account. To the project cost account established pursuant to section 5227, subsection 3, an amount sufficient, together with estimated future revenues to be deposited to the account and earnings on the amount, to satisfy all annual project costs to be paid from the account.

[ 2001, c. 669, §1 (NEW) .]

SECTION HISTORY

2001, c. 669, §1 (NEW).



30-A §5244. Previously designated districts

Development districts and development programs designated before the effective date of this chapter remain in effect as authorized by law at the time of their designation and are governed by former chapter 207 as it existed immediately before its repeal except to the extent of any amendments to such development districts and development programs that are made in accordance with this chapter. [2001, c. 669, §1 (NEW).]

SECTION HISTORY

2001, c. 669, §1 (NEW).






Subchapter 3: MUNICIPAL AFFORDABLE HOUSING DEVELOPMENT DISTRICTS

30-A §5245. Findings and declaration of necessity

1. Legislative finding. The Legislature finds that there is a need for the development of affordable, livable housing and the containment of the costs of unplanned growth in Maine municipalities.

[ 2003, c. 426, §1 (NEW) .]

2. Authorization. For the reasons set out in subsection 1, a municipality may develop a program to provide impetus for affordable housing development within a district of the municipality, as provided in the comprehensive plan adopted by the legislative body of the municipality.

[ 2003, c. 426, §1 (NEW) .]

3. Declaration of public purpose. It is declared that the actions required to assist the implementation of affordable housing development programs are a public purpose and that the execution and financing of these programs are a public purpose.

[ 2003, c. 426, §1 (NEW) .]

SECTION HISTORY

2003, c. 426, §1 (NEW).



30-A §5246. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 426, §1 (NEW).]

1. Affordable housing. "Affordable housing" means a decent, safe and sanitary dwelling, apartment or other living accommodation for a household whose income does not exceed 120% of the median income for the area as defined by the United States Department of Housing and Urban Development under the United States Housing Act of 1937, Public Law 412, 50 Stat. 888, Section 8, as amended.

[ 2003, c. 426, §1 (NEW) .]

2. Affordable housing development district. "Affordable housing development district" or "district" means a specified area within the corporate limits of a municipality that has been designated as provided under sections 5247 and 5250 to be developed under an affordable housing development program and financed under section 5250-A.

[ 2003, c. 426, §1 (NEW) .]

3. Affordable housing development program. "Affordable housing development program" or "program" means a statement of means and objectives designed to encourage the development and maintenance of affordable housing within an affordable housing development district.

[ 2003, c. 426, §1 (NEW) .]

4. Amenities. "Amenities" means items of street furniture, signs and landscaping, including, but not limited to, plantings, benches, trash receptacles, street signs, sidewalks and pedestrian malls.

[ 2003, c. 426, §1 (NEW) .]

5. Authority. "Authority" means the Maine State Housing Authority.

[ 2003, c. 426, §1 (NEW) .]

6. Captured assessed value. "Captured assessed value" means the amount, as a percentage or stated sum, of increased assessed value that is utilized from year to year to finance the project costs contained within the affordable housing development program.

[ 2003, c. 426, §1 (NEW) .]

7. Current assessed value. "Current assessed value" means the assessed value of the district certified by the municipal assessor as of April 1st of each year that the affordable housing development district remains in effect.

[ 2003, c. 426, §1 (NEW) .]

8. Director. "Director" means the Director of the Maine State Housing Authority.

[ 2003, c. 426, §1 (NEW) .]

9. Financial plan. "Financial plan" means a statement of the project costs and sources of revenue required to accomplish the affordable housing development program.

[ 2003, c. 426, §1 (NEW) .]

10. Increased assessed value. "Increased assessed value" means the valuation amount by which the current assessed value of an affordable housing development district exceeds the original assessed value of the district. If the current assessed value is equal to or less than the original, there is no increased assessed value.

[ 2003, c. 426, §1 (NEW) .]

11. Maintenance and operation. "Maintenance and operation" means all activities necessary to maintain affordable housing after development and all activities necessary to operate the affordable housing, including, but not limited to, informational, promotional, safety and surveillance activities.

[ 2003, c. 426, §1 (NEW) .]

12. Original assessed value. "Original assessed value" means the assessed value of an affordable housing development district as of March 31st of the tax year preceding the year in which it was designated, and, for affordable housing development districts designated on or after April 1, 2014, "original assessed value" means the taxable assessed value of an affordable housing development district as of March 31st of the tax year preceding the year in which it was designated by the municipality or plantation.

[ 2013, c. 312, §1 (AMD) .]

13. Project costs. "Project costs" means any expenditures or monetary obligations incurred or expected to be incurred that are authorized by section 5249, subsection 1 and included in an affordable housing development program.

[ 2003, c. 426, §1 (NEW) .]

14. Tax increment. "Tax increment" means real property taxes assessed by a municipality, in excess of any state, county or special district tax, upon the increased assessed value of property in the affordable housing development district.

[ 2003, c. 426, §1 (NEW) .]

15. Tax shifts. "Tax shifts" means the effect on a municipality's state revenue sharing, education subsidies and county tax obligations that results from the designation of an affordable housing development district and the capture of increased assessed value.

[ 2003, c. 426, §1 (NEW) .]

16. Tax year. "Tax year" means the period of time beginning on April 1st and ending on the succeeding March 31st.

[ 2003, c. 426, §1 (NEW) .]

SECTION HISTORY

2003, c. 426, §1 (NEW). 2013, c. 312, §1 (AMD).



30-A §5247. Affordable housing development districts

1. Creation. A municipal legislative body may designate an affordable housing development district within the boundaries of the municipality in accordance with the requirements of this subchapter. If the municipality has a charter, the designation of an affordable housing development district may not be in conflict with the provisions of the municipal charter.

[ 2003, c. 426, §1 (NEW) .]

2. Considerations for approval. Before designating an affordable housing development district within the boundaries of a municipality, or before establishing an affordable housing development program for a designated affordable housing development district, the legislative body of a municipality must consider whether the proposed district or program will contribute to the expansion of affordable housing opportunities within the municipality or to the betterment of the health, welfare or safety of the inhabitants of the municipality. Interested parties must be given a reasonable opportunity to present testimony concerning the proposed district or program at the hearing provided for in section 5250, subsection 1. If an interested party claims at the public hearing that the proposed district or program will result in a substantial detriment to that party's existing property interests in the municipality and produces substantial evidence to that effect, the legislative body shall consider that evidence. When considering that evidence, the legislative body also shall consider whether any adverse economic effect of the proposed district or program on that interested party's existing property interests in the municipality is outweighed by the contribution made by the district or program to the availability of affordable housing within the municipality or to the betterment of the health, welfare or safety of the inhabitants of the municipality.

[ 2003, c. 426, §1 (NEW) .]

3. Conditions for approval. Designation of an affordable housing development district is subject to the following conditions.

A. At least 25%, by area, of the real property within an affordable housing development district must:

(1) Be suitable for residential use;

(2) Be a blighted area; or

(3) Be in need of rehabilitation or redevelopment. [2003, c. 426, §1 (NEW).]

B. The affordable housing development district is subject to the area cap established in section 5223, subsection 3, paragraph B. [2003, c. 426, §1 (NEW).]

C. The original assessed value of a proposed affordable housing development district plus the original assessed value of all existing affordable housing development districts within the municipality may not exceed 5% of the total value of taxable property within the municipality as of April 1st preceding the date of the director's approval of the designation of the proposed affordable housing development district. [2003, c. 426, §1 (NEW).]

D. [2013, c. 312, §2 (RP).]

E. The affordable housing development program must show that the development meets an identified community housing need. The affordable housing development program must provide a mechanism to ensure the ongoing affordability for a period of at least 10 years for single-family, owner-occupied units and 30 years for rental units. [2003, c. 426, §1 (NEW).]

F. [2013, c. 312, §2 (RP).]

G. The district must be primarily a residential development on which at least 33% of the dwelling units are affordable housing and that may be designed to be compact and walkable and to include internal open space, other common open space and one or more small-scale nonresidential uses of service to the residents of the development. [2003, c. 426, §1 (NEW).]

[ 2013, c. 312, §2 (AMD) .]

4. Powers of municipality. Within an affordable housing development district and consistent with an affordable housing development program, a municipality may acquire, construct, reconstruct, improve, preserve, alter, extend, operate or maintain property or promote development intended to meet the objectives of the affordable housing development program. Pursuant to the affordable housing development program, the municipality may acquire property, land or easements through negotiation or by using eminent domain powers in the manner authorized for community development programs under section 5204. The municipality's legislative body may adopt ordinances regulating traffic in and access to any facilities constructed within the affordable housing development district. The municipality may install public improvements.

[ 2003, c. 426, §1 (NEW) .]

SECTION HISTORY

2003, c. 426, §1 (NEW). 2013, c. 312, §2 (AMD).



30-A §5248. Affordable housing development programs

1. Adoption. The legislative body of a municipality shall adopt an affordable housing development program for each affordable housing development district. The affordable housing development program must be adopted at the same time as the district as part of the district adoption proceedings or, if at a different time, in the same manner as adoption of the district, with the same notice and hearing requirements of section 5250. Before adopting an affordable housing development program, the municipal legislative body shall consider the factors and evidence specified in section 5247.

[ 2003, c. 426, §1 (NEW) .]

2. Requirements. The affordable housing development program must include:

A. A financial plan in accordance with subsection 3; [2003, c. 426, §1 (NEW).]

B. A description of facilities, improvements or programs to be financed in whole or in part by the affordable housing development program; [2003, c. 426, §1 (NEW).]

C. Plans for the relocation of persons displaced by the development activities; [2003, c. 426, §1 (NEW).]

D. The environmental controls to be applied; [2003, c. 426, §1 (NEW).]

E. The proposed operation of the affordable housing development district after the planned improvements are completed; [2003, c. 426, §1 (NEW).]

F. An assurance that the program complies with section 4349-A; [2003, c. 426, §1 (NEW).]

G. The duration of the program, which may start during any tax year specified in the approval of the affordable housing development program by a municipal legislative body, except that the program may not exceed 30 years after the tax year in which the designation of the district is approved by the director as provided in section 5250, subsection 3; and [2013, c. 312, §3 (AMD).]

H. All documentation submitted to or prepared by the municipality under section 5247, subsection 2. [2003, c. 426, §1 (NEW).]

[ 2013, c. 312, §3 (AMD) .]

3. Financial plan for affordable housing development district. The financial plan for an affordable housing development district must include:

A. Cost estimates for the affordable housing development program; [2003, c. 426, §1 (NEW).]

B. The amount of public indebtedness to be incurred; [2003, c. 426, §1 (NEW).]

C. Sources of anticipated revenues; [2003, c. 426, §1 (NEW).]

D. A description of the terms and conditions of any agreements, contracts or other obligations related to the affordable housing development program; and [2003, c. 426, §1 (NEW).]

E. For each year of the affordable housing development program:

(1) Estimates of increased assessed values of the district;

(2) The portion of the increased assessed values to be applied to the affordable housing development program as captured assessed values and resulting tax increments in each year of the program; and

(3) A calculation of the tax shifts resulting from designation of the affordable housing development district. [2003, c. 426, §1 (NEW).]

[ 2003, c. 426, §1 (NEW) .]

4. Limitation. For affordable housing development districts, a municipality may expend the tax increments received for any affordable housing development program only in accordance with the financial plan.

[ 2003, c. 426, §1 (NEW) .]

SECTION HISTORY

2003, c. 426, §1 (NEW). 2013, c. 312, §3 (AMD).



30-A §5249. Project costs

1. Authorized project costs. The director shall review proposed project costs to ensure compliance with this subsection. Authorized project costs are:

A. Costs of improvements made within the affordable housing development district, including, but not limited to:

(1) Capital costs, including, but not limited to:

(a) The acquisition of land or construction of public infrastructure improvements for affordable housing development;

(b) The demolition, alteration, remodeling, repair or reconstruction of existing buildings, structures and fixtures;

(c) Site preparation and finishing work; and

(d) All fees and expenses that are eligible to be included in the capital cost of such improvements, including, but not limited to, licensing and permitting expenses and planning, engineering, architectural, testing, legal and accounting expenses;

(2) Financing costs, including, but not limited to, closing costs, issuance costs and interest paid to holders of evidences of indebtedness issued to pay for project costs and any premium paid over the principal amount of that indebtedness because of the redemption of the obligations before maturity;

(3) Real property assembly costs;

(4) Professional service costs, including, but not limited to, licensing, architectural, planning, engineering and legal expenses;

(5) Administrative costs, including, but not limited to, reasonable charges for the time spent by municipal employees in connection with the implementation of an affordable housing development program;

(6) Relocation costs, including, but not limited to, relocation payments made following condemnation;

(7) Organizational costs relating to the establishment of the affordable housing district, including, but not limited to, the costs of conducting environmental impact and other studies and the costs of informing the public about the creation of affordable housing development districts and the implementation of project plans;

(8) Costs of facilities used predominantly for recreational purposes, including, but not limited to, recreation centers, athletic fields and swimming pools;

(9) Costs for child care, including finance costs and construction, staffing, training, certification and accreditation costs related to child care located in the affordable housing development district;

(10) Costs of case management and support services; and

(11) Operating costs, including but not limited to property management and administration, utilities, routine repairs and maintenance, insurance, real estate taxes and funding of a projects capital reserve account; and [2013, c. 312, §4 (AMD).]

B. Costs of improvements that are made outside the affordable housing development district but are directly related to or are made necessary by the establishment or operation of the district, including, but not limited to:

(1) That portion of the costs reasonably related to the construction, alteration or expansion of any facilities not located within the district that are required due to improvements or activities within the district, including, but not limited to, sewage treatment plants, water treatment plants or other environmental protection devices; storm or sanitary sewer lines; water lines; electrical lines; improvements to fire stations; and amenities on streets;

(2) Costs of public safety improvements made necessary by the establishment of the district;

(3) Costs of funding to mitigate any adverse impact of the district upon the municipality and its constituents. This funding may be used for funding public kindergarten to grade 12 costs and public facilities and improvements; and

(4) Costs to establish permanent housing development revolving loan funds or investment funds. [2003, c. 426, §1 (NEW).]

[ 2013, c. 312, §4 (AMD) .]

2. Limitation. Tax increments received from any affordable housing development program may not be used to circumvent other tax laws.

[ 2003, c. 426, §1 (NEW) .]

SECTION HISTORY

2003, c. 426, §1 (NEW). 2013, c. 312, §4 (AMD).



30-A §5250. Procedure

1. Notice and hearing. Before designating an affordable housing development district or adopting an affordable housing development program, the municipal legislative body or the municipal legislative body's designee must hold at least one public hearing on the proposed district. Notice of the hearing must be published at least 10 days before the hearing in a newspaper of general circulation within the municipality.

[ 2003, c. 426, §1 (NEW) .]

2. Review by director. Before final designation of an affordable housing development district, the director shall review the proposal for the district to ensure that the proposal complies with statutory requirements.

[ 2003, c. 426, §1 (NEW) .]

3. Effective date. A designation of an affordable housing development district is effective upon approval by the director.

[ 2003, c. 426, §1 (NEW) .]

4. Administration of district. The legislative body of a municipality may create a department, designate an existing department, office, agency, municipal housing or redevelopment authority or enter into a contractual arrangement with a private entity to administer activities authorized under this subchapter.

[ 2003, c. 426, §1 (NEW) .]

5. Amendments. A municipality may amend a designated affordable housing development district or an adopted affordable housing development program only after meeting the requirements of this section for designation of an affordable housing development district or adoption of an affordable housing development program. A municipality may not amend the designation of an affordable housing development district if the amendment would result in the district's being out of compliance with any of the conditions in section 5247, subsection 3.

[ 2003, c. 426, §1 (NEW) .]

SECTION HISTORY

2003, c. 426, §1 (NEW).



30-A §5250-A. Affordable housing tax increment financing

1. Designation of captured assessed value. A municipality may retain all or part of the tax increment revenues generated from the increased assessed value of an affordable housing development district for the purpose of financing the affordable housing development program. The amount of tax increment revenues to be retained is determined by designating the captured assessed value. When an affordable housing development program for an affordable housing development district is adopted, the municipal legislative body shall adopt a statement of the percentage of increased assessed value to be retained as captured assessed value in accordance with the affordable housing development program. The statement of percentage may establish a specific percentage or percentages or may describe a method or formula for determination of the percentage. The municipal assessor shall certify the amount of the captured assessed value to the municipality each year.

[ 2003, c. 426, §1 (NEW) .]

2. Certification of assessed value. Upon or after the formation of an affordable housing development district, the assessor of the municipality in which the district is located shall certify the original assessed value of the taxable property within the boundaries of the affordable housing development district. Each year after the designation of an affordable housing development district, the municipal assessor shall certify the amount by which the assessed value has increased or decreased from the original value.

Nothing in this subsection allows or sanctions unequal apportionment or assessment of the taxes to be paid on real property in the State. An owner of real property within the affordable housing development district pays real property taxes apportioned equally with property taxes paid elsewhere in the municipality.

[ 2003, c. 426, §1 (NEW) .]

3. Affordable housing development program fund; affordable housing tax increment revenues. If a municipality has designated captured assessed value under subsection 1, the municipality shall:

A. Establish an affordable housing development program fund that consists of the following:

(1) A project cost account that is pledged to and charged with the payment of project costs that are outlined in the financial plan and are paid in a manner other than as described in subparagraph (2); and

(2) In instances of municipal indebtedness, a development sinking fund account that is pledged to and charged with the payment of the interest and principal as the interest and principal fall due and the necessary charges of paying interest and principal on any notes, bonds or other evidences of indebtedness that were issued to fund or refund the cost of the affordable housing development program fund; [2003, c. 426, §1 (NEW).]

B. Annually set aside all affordable housing tax increment revenues on captured assessed values and deposit all such revenues to the appropriate affordable housing development program fund account established under paragraph A in the following order of priority:

(1) To the affordable housing development sinking fund account, an amount sufficient, together with estimated future revenues to be deposited to the account and earnings on the amount, to satisfy all annual debt service on bonds and notes issued under section 5250-D and the financial plan; and

(2) To the affordable housing project cost account, an amount sufficient, together with estimated future revenues to be deposited to the account and earnings on the amount, to satisfy all annual affordable housing project costs to be paid from the account; [2003, c. 426, §1 (NEW).]

C. Make transfers between affordable housing development program fund accounts established under paragraph A as required, provided that the transfers do not result in a balance in the affordable housing development sinking fund account that is insufficient to cover the annual obligations of that account; and [2003, c. 426, §1 (NEW).]

D. Annually return to the municipal general fund any tax increment revenues remaining in the affordable housing development sinking fund account established under paragraph A in excess of those estimated to be required to satisfy the obligations of the development sinking fund account after taking into account any transfers made under paragraph C. The municipality, at any time during the term of the district, by vote of the municipal officers, may return to the municipal general fund any tax increment revenues remaining in the project cost account established under paragraph A in excess of those estimated to be required to satisfy the obligations of the development project cost account after taking into account any transfer made under paragraph C. In either case, the corresponding amount of local valuation may not be included as part of the captured assessed value as specified by the municipality. [2003, c. 426, §1 (NEW).]

[ 2003, c. 426, §1 (NEW) .]

SECTION HISTORY

2003, c. 426, §1 (NEW).



30-A §5250-B. Rules

The director may adopt rules necessary to carry out the duties imposed by this subchapter and to ensure municipal compliance with this subchapter following designation of an affordable housing development district. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 426, §1 (NEW).]

SECTION HISTORY

2003, c. 426, §1 (NEW).



30-A §5250-C. Grants

A municipality may receive grants or gifts for any of the purposes of this subchapter. The tax increment revenues within an affordable housing development district may be used as the local match for certain grant programs. [2003, c. 426, §1 (NEW).]

SECTION HISTORY

2003, c. 426, §1 (NEW).



30-A §5250-D. Bond financing

The legislative body of a municipality may authorize, issue and sell bonds, including but not limited to general obligation or revenue bonds or notes, that mature within 30 years from the date of issue to finance all project costs needed to carry out the affordable housing development program within the affordable housing development district. The municipal officers authorized to issue the bonds or notes may borrow money in anticipation of the sale of the bonds for a period of up to 3 years by issuing temporary notes and notes in renewal of the bonds. All revenues derived under section 5250-A received by the municipality are pledged for the payment of the activities described in the affordable housing development program and used to reduce or cancel the taxes that may otherwise be required to be expended for that purpose. The notes, bonds or other forms of financing may not be included when computing the municipality's net debt. Nothing in this section restricts the ability of the municipality to raise revenue for the payment of project costs in any manner otherwise authorized by law. [2013, c. 312, §5 (AMD).]

SECTION HISTORY

2003, c. 426, §1 (NEW). 2013, c. 312, §5 (AMD).



30-A §5250-E. Administration

1. Reports. The legislative body of a municipality must report annually to the director regarding the status of an affordable housing development district. The report must:

A. Certify that the public purpose of the affordable housing district, as outlined in this subchapter, is being met; [2003, c. 426, §1 (NEW).]

B. Account for any sales of property within the district; and [2003, c. 426, §1 (NEW).]

C. Certify that rental units within the affordable housing development district have remained affordable. [2003, c. 426, §1 (NEW).]

[ 2003, c. 426, §1 (NEW) .]

2. Recovery of public funds. The authority shall develop by rule provisions for recovery of public revenue if conditions for approval of an affordable housing development district are not maintained for the duration of the district. Rules adopted by the authority pursuant to this subsection must be submitted to the Legislature in accordance with Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 426, §1 (NEW) .]

SECTION HISTORY

2003, c. 426, §1 (NEW).



30-A §5250-F. Advisory board

The legislative body of a municipality may create an advisory board, a majority of whose members must be owners or occupants of real property located in or adjacent to the affordable housing development district they serve. The advisory board shall advise the legislative body on the planning and implementation of the affordable housing development program, the construction of the district and the maintenance and operation of the district after the program has been completed. [2003, c. 426, §1 (NEW).]

SECTION HISTORY

2003, c. 426, §1 (NEW).



30-A §5250-G. Unorganized territory

For the purposes of this subchapter, a county may act as a municipality for the unorganized territory within the county and may designate affordable housing development districts within the unorganized territory. When a county acts under this section, the county commissioners act as the municipality and as the municipal legislative body, the State Tax Assessor acts as the municipal assessor and the unorganized territory fund receives the funds designated for the municipal general fund. [2003, c. 426, §1 (NEW).]

SECTION HISTORY

2003, c. 426, §1 (NEW).






Subchapter 3: PINE TREE DEVELOPMENT ZONES

30-A §5245. Findings and declaration of necessity (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 451, §NNN2 (NEW). 2003, c. 688, §D1 (RP).



30-A §5246. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 451, §NNN2 (NEW). 2003, c. 688, §D1 (RP).



30-A §5247. Pine Tree Development Zones (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 451, §NNN2 (NEW). 2003, c. 688, §D1 (RP).



30-A §5248. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 451, §NNN2 (NEW). 2003, c. 610, §1 (AMD). 2003, c. 688, §D1 (RP).



30-A §5249. Selection criteria (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 451, §NNN2 (NEW). 2003, c. 688, §D1 (RP).



30-A §5250. Program administration; rules (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 451, §NNN2 (NEW). 2003, c. 688, §D1 (RP).



30-A §5250-A. Unorganized territory (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 451, §NNN2 (NEW). 2003, c. 688, §D1 (RP).



30-A §5250-B. Certification of qualified business (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 451, §NNN2 (NEW). 2003, c. 688, §D1 (RP).



30-A §5250-C. Report (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 451, §NNN2 (NEW). 2003, c. 688, §D1 (RP).






Subchapter 4: PINE TREE DEVELOPMENT ZONES

30-A §5250-H. Findings and declaration of necessity

1. Legislative finding. The Legislature finds that there is a need to encourage development in economically distressed areas of the State in order to:

A. Provide new employment opportunities; [2003, c. 688, Pt. D, §2 (NEW).]

B. Improve existing employment opportunities; [2003, c. 688, Pt. D, §2 (NEW).]

C. Improve and broaden the tax base; and [2003, c. 688, Pt. D, §2 (NEW).]

D. Improve the general economy of the State. [2003, c. 688, Pt. D, §2 (NEW).]

[ 2003, c. 688, Pt. D, §2 (NEW) .]

2. Authorization. For the reasons set out in subsection 1, a unit of local government, or 2 or more cooperating units of local government, may develop a program for improving a district within its collective boundaries:

A. To provide impetus for targeted business development; [2003, c. 688, Pt. D, §2 (NEW).]

B. To increase employment; and [2003, c. 688, Pt. D, §2 (NEW).]

C. To provide the facilities outlined in the development program adopted by the participating units of local government. [2003, c. 688, Pt. D, §2 (NEW).]

[ 2003, c. 688, Pt. D, §2 (NEW) .]

3. Declaration of public purpose. The Legislature declares that the actions required to assist the implementation of these development programs are a public purpose and that the execution and financing of these programs are a public purpose.

[ 2003, c. 688, Pt. D, §2 (NEW) .]

SECTION HISTORY

2003, c. 688, §D2 (NEW).



30-A §5250-I. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 688, Pt. D, §2 (NEW).]

1. Affiliated business. "Affiliated business" means a member of a group of 2 or more businesses in which more than 50% of the voting stock of each member corporation or more than 50% of the ownership interest in a business other than a corporation is directly or indirectly owned by a common owner or owners, either corporate or noncorporate, or by one or more of the member businesses.

[ 2003, c. 688, Pt. D, §2 (NEW) .]

2. Applicant.

[ 2009, c. 461, §2 (RP) .]

3. Average employment during base period. "Average employment during the base period" for a business means the total number of employees of that business as of each March 31st, June 30th, September 30th and December 31st of the base period, divided by 12.

[ 2005, c. 351, §1 (AMD) .]

4. Base level of employment. "Base level of employment" means the greater of either the total employment in the State of a business as of March 31st, June 30th, September 30th and December 31st of the calendar year immediately preceding the year of the business's application to become a certified Pine Tree Development Zone business divided by 4 or its average employment during the base period. Pursuant to section 5250-J, subsection 4-A, "base level of employment" may be adjusted to mean 25% of the average number of employees of that business over the 3 months immediately preceding the catastrophic occurrence.

Pursuant to section 5250-J, subsection 4-C, "base level of employment" must be adjusted for a qualified business that has more than one location in the State and creates 250 or more jobs at one of these locations, so that the base level of employment is calculated from the location of the significant employment expansion of 250 jobs or more on the basis of that specific location.

[ 2009, c. 461, §3 (AMD) .]

5. Base period. "Base period" means the 3 calendar years prior to the year in which a business applies to be certified as a qualified Pine Tree Development Zone business.

[ 2005, c. 351, §1 (AMD) .]

5-A. Catastrophic occurrence. "Catastrophic occurrence" means accidental fire, flood, hurricane, windstorm, earthquake or other similar event.

[ 2009, c. 21, §2 (NEW) .]

5-B. Call center. "Call center" means a business enterprise that employs 50 or more full-time employees for the purpose of customer service.

[ 2015, c. 368, §1 (NEW) .]

6. Commissioner. "Commissioner" means the Commissioner of Economic and Community Development.

[ 2003, c. 688, Pt. D, §2 (NEW) .]

7. Department. "Department" means the Department of Economic and Community Development.

[ 2003, c. 688, Pt. D, §2 (NEW) .]

7-A. Experiential tourism. "Experiential tourism" means tourism that allows individuals to be active participants in outdoor recreational activities including but not limited to: hiking, camping, birding and other wildlife viewing, nature photography, visits to historical and cultural sites and museums, nature tourism, adventure tourism and ecotourism.

[ 2007, c. 466, Pt. A, §52 (AMD) .]

8. Financial services. "Financial services" means services provided by an insurance company subject to taxation under Title 36, chapter 357; a captive insurance company formed or licensed under Title 24-A, chapter 83; a financial institution subject to taxation under Title 36, chapter 819; or a mutual fund service provider as defined in Title 36, section 5212, subsection 1, paragraph E.

[ 2009, c. 627, §2 (AMD) .]

9. Labor market average weekly wage. "Labor market average weekly wage" means the average weekly wage as published by the Department of Labor for the labor market or markets in which potential qualified Pine Tree Development Zone employees are located for the 12 most recently reported months preceding the date of application.

[ 2009, c. 461, §4 (AMD) .]

10. Labor market unemployment rate. "Labor market unemployment rate" means the average unemployment rate as published by the Department of Labor for the labor market or markets in which potential qualified Pine Tree Development Zone employees are located for the 12 most recently reported months preceding the date of application.

[ 2009, c. 461, §5 (AMD) .]

11. Manufacturing. "Manufacturing" means:

A. The production of tangible personal property intended to be sold or leased ultimately for final use or consumption; [2009, c. 461, §6 (NEW).]

B. The production of tangible personal property pursuant to a contract with the Federal Government or any agency thereof; or [2009, c. 461, §6 (NEW).]

C. To make, process, convert or transform raw materials, components or parts into finished goods or products for final use or consumption to meet customer expectations or specifications. [2009, c. 461, §6 (NEW).]

[ 2009, c. 461, §6 (RPR) .]

11-A. Military redevelopment zone. "Military redevelopment zone" means a specified area within a municipality that is contained within a labor market that includes a military facility that sustained a loss of 400 or more employed workers, if the loss was caused by a federal military facility closure or downsizing, during the 5-year period immediately preceding the time of application for designation as a military redevelopment zone, or is projected to sustain a loss of 400 or more employed workers during the 5-year period immediately following the time of application, and has been designated by the commissioner as a military redevelopment zone under section 5250-J, subsection 3-A.

[ 2009, c. 461, §7 (AMD) .]

12. Person.

[ 2007, c. 627, §1 (RP) .]

13. Pine Tree Development Zone. "Pine Tree Development Zone" or "zone" means a specified area within the boundaries of the State that has been designated by the commissioner as a Pine Tree Development Zone in accordance with section 5250-J, subsection 3-A or 3-B.

[ 2009, c. 461, §8 (AMD) .]

14. Pine Tree Development Zone benefits. "Pine Tree Development Zone benefits" means:

A. The exclusion from the limitations established under section 5223, subsection 3 of tax increment financing districts included within a Pine Tree Development Zone; [2003, c. 688, Pt. D, §2 (NEW).]

B. Expanded employment tax increment financing benefits under Title 36, chapter 917; [2003, c. 688, Pt. D, §2 (NEW).]

C. The sales tax exemption under Title 36, section 1760, subsection 87 and the sales tax reimbursement under Title 36, section 2016; [2005, c. 351, §2 (AMD).]

D. The Pine Tree Development Zone tax credits provided by Title 36, sections 2529 and 5219-W; [2005, c. 351, §2 (AMD).]

E. Discounted rates approved by the Public Utilities Commission, if applicable, and offered by transmission and distribution utilities as authorized under Title 35-A, section 3210-E, subsection 1; and [2009, c. 627, §3 (AMD).]

F. Line extensions and conservation programs approved or authorized under Title 35-A, section 3210-E. [2009, c. 627, §4 (AMD).]

[ 2009, c. 627, §§3, 4 (AMD) .]

15. Production.

[ 2007, c. 627, §2 (RP) .]

16. Qualified business activity. "Qualified business activity" means a business activity that is conducted within a Pine Tree Development Zone and is directly related to financial services, manufacturing or a targeted technology business for which the business receives a certificate from the commissioner pursuant to section 5250-O.

[ 2003, c. 688, Pt. D, §2 (NEW) .]

17. Qualified Pine Tree Development Zone business. "Qualified Pine Tree Development Zone business" or "qualified business" means any for-profit business in this State engaged in or that will engage in financial services, manufacturing or a targeted technology business that has added or will add at least one qualified Pine Tree Development Zone employee above its base level of employment in this State and that meets the following criteria:

A. It demonstrates that the establishment or expansion of operations within the Pine Tree Development Zone would not occur within the State absent the availability of the Pine Tree Development Zone benefits. The department shall determine whether the business has met the requirements of this paragraph; and [2005, c. 351, §4 (AMD); 2005, c. 351, §26 (AFF).]

B. It has received a certificate as a qualified business pursuant to section 5250-O. [2003, c. 688, Pt. D, §2 (NEW).]

[ 2005, c. 351, §4 (AMD); 2005, c. 351, §26 (AFF) .]

18. Qualified Pine Tree Development Zone employees. Except for employees in call centers in Aroostook and Washington counties, "qualified Pine Tree Development Zone employees" means new, full-time employees hired in this State by a qualified Pine Tree Development Zone business for work directly in one or more qualified business activities for whom a retirement program subject to the Employee Retirement Income Security Act of 1974, 29 United States Code, Sections 101 to 1461, as amended, and group health insurance are provided and whose income derived from employment within the Pine Tree Development Zone, calculated on a calendar year basis, is greater than the most recent annual per capita personal income in the county in which the qualified employee is employed. "Qualified Pine Tree Development Zone employees" does not include employees shifted to a qualified business activity from a nonqualified activity of the qualified Pine Tree Development Zone business or an affiliated business. The commissioner shall determine whether a shifting of employees has occurred.

For employees in call centers in Aroostook and Washington counties, "qualified Pine Tree Development Zone employees" means new, full-time employees hired in this State by a qualified Pine Tree Development Zone business for work directly in one or more qualified business activities for whom a retirement program subject to the Employee Retirement Income Security Act of 1974, 29 United States Code, Sections 101 to 1461, as amended, and group health insurance are provided and whose income derived from employment within the Pine Tree Development Zone, calculated on a weekly basis, is greater than the average weekly wage for the most recent available calendar year as derived from the quarterly census of employment and wages and provided annually by the Department of Labor. The calculation of the average weekly wage must include data from the counties of Androscoggin, Aroostook, Franklin, Hancock, Kennebec, Knox, Lincoln, Oxford, Penobscot, Piscataquis, Sagadahoc, Somerset, Waldo and Washington. Notwithstanding this subsection, with respect to employees in call centers in Aroostook and Washington counties, in a county in which the average annual unemployment rate at the time of certification for the most recent calendar year is greater than the state average for the same year, the wage threshold is 90% of the average weekly wage as derived from the quarterly census of employment and wages. Notwithstanding this subsection, with respect to a call center in Aroostook or Washington county and upon approval of the commissioner, a qualified business located in a county in which the average annual unemployment rate at the time of certification for the most recent calendar year is greater than the state average for that same year qualifies for a phase-in of salary threshold requirements. A qualified business under this provision must meet 70% of the average weekly wage as derived from the quarterly census of employment and wages in the first year of certification, 80% of the average weekly wage as derived from the quarterly census of employment and wages in the 2nd year of certification and 90% of the average weekly wage as derived from the quarterly census of employment and wages in all following years of certification. Failure to meet any of these requirements results in automatic revocation of certification. "Qualified Pine Tree Development Zone employees" does not include employees shifted to a qualified business activity from a nonqualified activity of the qualified Pine Tree Development Zone business or an affiliated business. The commissioner shall determine whether a shifting of employees has occurred.

[ 2015, c. 368, §2 (AMD) .]

18-A. Quarterly census of employment and wages. "Quarterly census of employment and wages" means the comprehensive tabulation of employment and wage information for workers produced by the quarterly census of employment and wages program, a cooperative program involving the federal Department of Labor, Bureau of Labor Statistics and the state employment security agencies.

[ 2015, c. 368, §3 (NEW) .]

19. State average weekly wage. "State average weekly wage" means the average weekly wage as published by the Department of Labor for the State as a whole for the 12 most recently reported months preceding the date of application.

[ 2009, c. 461, §9 (AMD) .]

20. State unemployment rate. "State unemployment rate" means the average unemployment rate published by the Department of Labor for the State as a whole for the 12 most recently reported months preceding the date of application.

[ 2009, c. 461, §10 (AMD) .]

21. Targeted technology business. "Targeted technology business" means a business primarily involved in a targeted technology as defined in Title 5, section 15301.

[ 2003, c. 688, Pt. D, §2 (NEW) .]

21-A. Tier 1 location. "Tier 1 location" means a location designated by the department to be eligible for Pine Tree Development Zone benefits for a period of 10 years.

[ 2009, c. 461, §11 (NEW) .]

21-B. Tier 2 location. "Tier 2 location" means a location designated by the department to be eligible for Pine Tree Development Zone benefits for a period of 5 years. After the 5 years, all Pine Tree Development Zone benefits expire, except for the expanded employment tax increment financing benefits under Title 36, chapter 917, which must be recalculated at that time to reflect the standard rates under that chapter.

[ 2009, c. 461, §12 (NEW) .]

22. Unit of local government. "Unit of local government" means a municipality, county, plantation, unorganized territory or Indian tribe.

[ 2003, c. 688, Pt. D, §2 (NEW) .]

23. Working waterfront. "Working waterfront" means a parcel of land abutting water subject to tidal influence or land located in the intertidal zone that is used primarily or predominantly to provide access to or support the conduct of commercial fishing and marine activities. For purposes of this subsection, "parcel" includes an entire unit of real estate notwithstanding the fact that it is divided by a road, way, railroad or pipeline.

[ 2009, c. 21, §3 (NEW) .]

24. Working waterfront industry. "Working waterfront industry" means an industry primarily involved in supporting commercial fishing, marine and boat building activities.

[ 2009, c. 21, §4 (NEW) .]

SECTION HISTORY

2003, c. 688, §D2 (NEW). 2005, c. 351, §§1-4 (AMD). 2005, c. 351, §26 (AFF). 2005, c. 637, §1 (AMD). 2005, c. 650, §1 (AMD). 2007, c. 466, Pt. A, §52 (AMD). 2007, c. 627, §§1, 2 (AMD). 2009, c. 21, §§1-4 (AMD). 2009, c. 461, §§2-12 (AMD). 2009, c. 627, §§2-4 (AMD). 2015, c. 368, §§1-3 (AMD).



30-A §5250-J. Pine Tree Development Zones

1. Creation.

[ 2009, c. 461, §13 (RP) .]

2. Requirements for designation. The commissioner shall adopt rules establishing the minimum requirements for the designation of Pine Tree Development Zones pursuant to subsections 3-A and 3-B.

[ 2009, c. 461, §14 (AMD) .]

2-A. Application for designation as military redevelopment zone.

[ 2009, c. 461, §15 (RP) .]

3. Limitations. The designation of Pine Tree Development Zones is subject to the following limitations:

A. [2009, c. 461, §16 (RP).]

B. [2009, c. 461, §16 (RP).]

C. Pine Tree Development Zone benefits may not be used to encourage or facilitate the transfer of existing positions or property of a qualified business or affiliated businesses to a qualified business activity from a nonqualified activity elsewhere in the State; [2005, c. 351, §5 (AMD); 2005, c. 351, §26 (AFF).]

D. Pine Tree Development Zone benefits may not be provided based upon any property, employees or positions transferred by the business or affiliated businesses to a qualified business activity from a nonqualified activity; and [2009, c. 461, §16 (AMD).]

E. [2005, c. 351, §26 (AFF); 2005, c. 351, §5 (RP).]

F. One or more qualified Pine Tree Development Zone business activities must be a permissible activity in the Pine Tree Development Zone. [2009, c. 461, §16 (AMD).]

G. [2009, c. 461, §16 (RP).]

H. [2009, c. 461, §16 (RP).]

[ 2009, c. 461, §16 (AMD) .]

3-A. Pine Tree Development Zone classification; tier 1 locations. Beginning January 1, 2009, the department shall classify the following on an annual basis as tier 1 locations:

A. From January 1, 2009 to December 31, 2009, all units of local government; [2009, c. 652, Pt. D, §1 (AMD); 2009, c. 652, Pt. D, §2 (AFF).]

B. Beginning January 1, 2010, a unit of local government that is contained in a county other than Cumberland County or York County, as well as a unit of local government that is contained in Cumberland County or York County with a municipal unemployment rate that is 15% higher than its labor market unemployment rate, based upon data published by the Department of Labor from the last completed calendar year; [2009, c. 652, Pt. D, §1 (AMD); 2009, c. 652, Pt. D, §2 (AFF).]

C. A unit of local government that has been designated by the department as a participating municipality in the Pine Tree Development Zone program as of December 31, 2008; [2009, c. 652, Pt. D, §1 (NEW); 2009, c. 652, Pt. D, §2 (AFF).]

D. Property within a military redevelopment zone as long as the property is classified by the department no later than December 31, 2018; [2015, c. 336, §1 (AMD).]

E. Washington County, the Downeast region and the City of Sanford, including 3 pilot projects to be established by the commissioner:

(1) A pilot project for the property of the former Cutler naval computer and telecommunications station and a pilot project for the City of Sanford, which may be excluded from the qualified business definitions established under section 5250-I, subsections 16 and 17 if a for-profit business is engaged in, or will engage in, tourism development including recreational tourism, experiential tourism, hotel development and theme park resort facility development; and

(2) A pilot project that allows seasonal employees in seasonal industries based on natural resources to be considered qualified Pine Tree Development Zone employees for the purposes of section 5250-I, subsection 18; and [2015, c. 336, §1 (AMD).]

F. Beginning January 1, 2016, the Town of Berwick in York County. [2015, c. 336, §2 (NEW).]

[ 2015, c. 336, §§1, 2 (AMD) .]

3-B. Pine Tree Development Zone classification; tier 2 locations. Beginning January 1, 2010, the department shall classify the following units of local government on an annual basis as tier 2 locations:

A. All units of local government contained in Cumberland County or York County that are not classified as tier 1 locations pursuant to subsection 3-A. [2009, c. 461, §18 (NEW).]

[ 2009, c. 461, §18 (NEW) .]

4. Application.

[ 2009, c. 461, §19 (RP) .]

4-A. Catastrophic occurrence; benefits. A qualified Pine Tree Development Zone business whose primary purpose is to support the State’s working waterfront industry may apply for an adjustment of the base level of employment as described in this section, if it meets the following criteria:

A. It is located on a working waterfront in a Pine Tree Development Zone; [2009, c. 21, §5 (NEW).]

B. It has sustained at least a 5% loss of employed workers due to a catastrophic occurrence; and [2009, c. 21, §5 (NEW).]

C. It has appropriate infrastructure and zoning or other land use regulations in place. [2009, c. 21, §5 (NEW).]

For the purposes of this section and calculation of Pine Tree Development Zone benefits in section 5250-I, subsection 14, the base level of employment may be adjusted to mean 25% of the average number of employees of that business over the 3 months immediately preceding the catastrophic occurrence. A qualified business must apply for an adjustment of the base level of employment within 16 months of the catastrophic occurrence. Applications pursuant to this subsection must be received by August 1, 2011.

[ 2009, c. 21, §5 (NEW) .]

4-B. Pine Tree Development Zone Reserve Fund established.

[ 2011, c. 655, Pt. L, §2 (RP) .]

4-C. Significant employment expansion; Pine Tree Development Zone benefits. A qualified Pine Tree Development Zone business that expands its employment at one of its locations in the State may apply for an adjustment of the base level of employment if it:

A. Has more than one location in the State; [2009, c. 461, §21 (NEW).]

B. Creates 250 or more jobs at one location; [2009, c. 461, §21 (NEW).]

C. Maintains its total employment in the State above 50% of its growth at the location of the employment expansion; and [2009, c. 461, §21 (NEW).]

D. Has appropriate infrastructure and zoning or other land use regulations in place. [2009, c. 461, §21 (NEW).]

For purposes of this section and calculation of Pine Tree Development Zone benefits in section 5250-I, subsection 14, the base level of employment must be calculated from the location where the business produces significant employment expansion of 250 jobs or more. The department shall determine on an annual basis if the business has produced significant employment expansion. If the department determines that the business does not meet the requirements of this section and its total employment in the State falls below 50% of its growth at this location of expansion, the business may not receive the adjustment pursuant to this section and the department shall calculate the base level of employment pursuant to section 5250-I, subsection 4.

[ 2009, c. 461, §21 (NEW) .]

5. Termination. A qualified Pine Tree Development Zone business located in a tier 1 location may not be certified under this subchapter after December 31, 2018, and a qualified Pine Tree Development Zone business located in a tier 2 location may not be certified under this subchapter after December 31, 2013. All Pine Tree Development Zone benefits provided under this subchapter are terminated on December 31, 2028.

[ 2009, c. 461, §22 (RPR) .]

SECTION HISTORY

2003, c. 688, §D2 (NEW). 2005, c. 351, §5 (AMD). 2005, c. 351, §26 (AFF). 2005, c. 451, §1 (AMD). 2005, c. 637, §2 (AMD). 2005, c. 650, §§2-6 (AMD). 2005, c. 669, §1 (AMD). 2007, c. 466, Pt. A, §53 (AMD). 2009, c. 21, §5 (AMD). 2009, c. 461, §§13-22 (AMD). 2009, c. 652, Pt. D, §1 (AMD). 2009, c. 652, Pt. D, §2 (AFF). 2011, c. 655, Pt. L, §2 (AMD). 2015, c. 336, §§1, 2 (AMD).



30-A §5250-K. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 688, §D2 (NEW). 2005, c. 351, §6 (AMD). 2005, c. 351, §26 (AFF). 2009, c. 461, §23 (RP).



30-A §5250-L. Selection criteria (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 688, §D2 (NEW). 2009, c. 461, §24 (RP).



30-A §5250-M. Program administration; rules

The commissioner shall administer this subchapter. The commissioner shall adopt rules pursuant to the Maine Administrative Procedure Act for implementation of Pine Tree Development Zones, including, but not limited to, rules for determining and certifying eligibility, selecting zones for designation and evaluating on a periodic basis the progress and success of each zone in achieving its goals. Rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 688, Pt. D, §2 (NEW).]

SECTION HISTORY

2003, c. 688, §D2 (NEW).



30-A §5250-N. Unorganized territory

For the purposes of this subchapter, a county may act as a municipality for the unorganized territory within the county and may designate development districts within the unorganized territory. When a county acts under this section, the county commissioners act as the municipality and as the municipal legislative body, the State Tax Assessor acts as the municipal assessor and the unorganized territory education and services fund receives the funds designated for the municipal general fund. [2003, c. 688, Pt. D, §2 (NEW).]

SECTION HISTORY

2003, c. 688, §D2 (NEW).



30-A §5250-O. Certification of qualified business

A business may apply to the commissioner for certification as a qualified Pine Tree Development Zone business. Upon review and determination by the commissioner that a business is a qualified Pine Tree Development Zone business, the commissioner shall issue a certificate of qualification to the business that includes a description of the qualified business activity for which the certificate is being issued. Prior to issuing a certificate of qualification, the commissioner must find that the business activity will not result in a substantial detriment to existing businesses in the State. In order to make this determination, the commissioner shall consider those factors the commissioner determines necessary to measure and evaluate the effect of the proposed business activity on existing businesses, including whether any adverse economic effect of the proposed business activity on existing businesses is outweighed by the contribution to the economic well-being of the State. The State Economist must review applications under this section and provide an advisory opinion to assist the commissioner in making findings under this section. [2007, c. 263, §1 (AMD).]

SECTION HISTORY

2003, c. 688, §D2 (NEW). 2007, c. 263, §1 (AMD).



30-A §5250-P. Report

By January 15, 2004, the commissioner shall report to the joint standing committee of the Legislature having jurisdiction over economic development matters regarding rulemaking and progress in implementing Pine Tree Development Zones. Not later than April 1, 2005 and April 1st of each odd-numbered year thereafter, the commissioner shall report to the joint standing committee of the Legislature having jurisdiction over economic development matters on the status of the Pine Tree Development Zones. [2003, c. 688, Pt. D, §2 (NEW).]

SECTION HISTORY

2003, c. 688, §D2 (NEW).






Subchapter 5: PINE TREE RECREATION ZONE

30-A §5250-Q. Pine Tree Recreation Zone

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Qualified project" means a business project that meets the criteria set forth in subsection 4 conducted by a qualified industry. [2005, c. 555, §1 (NEW); 2005, c. 555, §3 (AFF).]

B. "Qualified industry" means a for-profit corporation, limited liability company, partnership, registered limited liability partnership, sole proprietorship, business trust or any other entity, inside or outside the State, that is engaged in or will engage in a qualified project. [2005, c. 555, §1 (NEW); 2005, c. 555, §3 (AFF).]

[ 2005, c. 555, §1 (NEW); 2005, c. 555, §3 (AFF) .]

2. Establishment. The Pine Tree Recreation Zone is established to expand recreational opportunities and encourage tourism and economic development in areas adjacent to and located within the State's natural resources in the central and northern regions of the State.

[ 2005, c. 555, §1 (NEW); 2005, c. 555, §3 (AFF) .]

3. Designation of zone. The Pine Tree Recreation Zone is that area of the State that is north and east of the Androscoggin River.

[ 2005, c. 555, §1 (NEW); 2005, c. 555, §3 (AFF) .]

4. Project eligibility. A business project is eligible to qualify for Pine Tree Recreation Zone benefits if the project:

A. Is located within the Pine Tree Recreation Zone and is in a labor market area with a population density of less than 30 people per square mile according to the last Federal Decennial Census; and [2005, c. 555, §1 (NEW); 2005, c. 555, §3 (AFF).]

B. Derives at least 50% of its business from sustainable recreational or agricultural tourism activities that involve the use of available natural resources and provides at least one of the following services:

(1) Accommodations;

(2) Guiding or instructional services; and

(3) The sale or rental of equipment for use in canoeing, kayaking, hunting, fishing, sailing, whitewater rafting, hiking, wildlife photography, snowmobiling, dog sledding, snowshoeing, downhill or cross-country skiing, camping activities or other similar nature-based tourism activities. [2005, c. 555, §1 (NEW); 2005, c. 555, §3 (AFF).]

[ 2005, c. 555, §1 (NEW); 2005, c. 555, §3 (AFF) .]

5. Administration; rules. The Commissioner of Economic and Community Development shall administer this subchapter and shall adopt rules for the implementation of this subchapter. Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. The commissioner is authorized to adopt rules setting forth the process by which qualified projects may apply for funding from grants and loans, including loans administered by the Finance Authority of Maine through its economic recovery loan program.

[ 2005, c. 555, §1 (NEW); 2005, c. 555, §3 (AFF) .]

SECTION HISTORY

2005, c. 555, §1 (NEW). 2005, c. 555, §3 (AFF).






Subchapter 6: PINE TREE DEVELOPMENT ZONE EXCEPTIONS

30-A §5250-R. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 240, Pt. QQQQ, §1 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Economic and Community Development.

[ 2007, c. 240, Pt. QQQQ, §1 (NEW) .]

2. Department. "Department" means the Department of Economic and Community Development.

[ 2007, c. 240, Pt. QQQQ, §1 (NEW) .]

3. Manufacturing. "Manufacturing" has the same meaning as in section 5250-I, subsection 11.

[ 2007, c. 240, Pt. QQQQ, §1 (NEW) .]

4. Pine Tree Development Zone. "Pine Tree Development Zone" has the same meaning as in section 5250-I, subsection 13.

[ 2007, c. 240, Pt. QQQQ, §1 (NEW) .]

5. Pine Tree Development Zone benefits. "Pine Tree Development Zone benefits" has the same meaning as in section 5250-I, subsection 14.

[ 2007, c. 240, Pt. QQQQ, §1 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. QQQQ, §1 (NEW).



30-A §5250-S. Exceptions for manufacturing businesses

1. Expansion by manufacturing business. The commissioner may certify a business that does not otherwise qualify as a qualified Pine Tree Development Zone business pursuant to section 5250-I, subsection 17 or that does not locate in a Pine Tree Development Zone as qualified to receive Pine Tree Development Zone benefits if the business:

A. Is a for-profit business that has been engaged in the business of manufacturing in the State for at least 3 years; [2007, c. 240, Pt. QQQQ, §1 (NEW).]

B. Makes a written commitment to expand its business at one of its current locations in the State by adding at the location of expansion a minimum of 4 net new, full-time employees for whom a retirement program subject to the federal Employee Retirement Income Security Act of 1974, 29 United States Code, Sections 1001 to 1461, as amended, and group health coverage are provided and whose income derived from employment at the business's location of expansion, calculated on a calendar-year basis, is greater than the most recent annual per capita personal income in the county in which the employee is employed; and [2007, c. 468, §1 (AMD).]

C. Makes a written commitment to invest a minimum of $225,000 in its expansion at one of its current locations. [2007, c. 468, §2 (AMD).]

[ 2007, c. 468, §§1, 2 (AMD) .]

2. Application for tax benefits. A manufacturing business may apply to the commissioner for certification to receive Pine Tree Development Zone benefits pursuant to subsection 1. An application must include, but is not limited to, a detailed narrative description of the manufacturing business's plans for expansion and goals for achieving the requirements listed under subsection 1 and a description of resources to be committed at the location of expansion, including a related timeline for achieving these goals. Upon review and determination by the commissioner that the business satisfies the criteria under subsection 1, the commissioner shall issue a certificate to the manufacturing business for qualification for Pine Tree Development Zone benefits.

[ 2007, c. 240, Pt. QQQQ, §1 (NEW) .]

3. Sunset. Applications for Pine Tree Development Zone benefits under this subchapter must be received by the commissioner by December 1, 2009.

[ 2007, c. 240, Pt. QQQQ, §1 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. QQQQ, §1 (NEW). 2007, c. 468, §§1, 2 (AMD).



30-A §5250-T. Rules

The department shall adopt rules to implement this subchapter. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. [2007, c. 240, Pt. QQQQ, §1 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. QQQQ, §1 (NEW).









Chapter 207: MUNICIPAL DEVELOPMENT DISTRICTS

30-A §5251. Findings and declaration of necessity (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 606, §A1 (AMD). 1991, c. 606, §A4 (AFF). 2001, c. 669, §2 (RP).



30-A §5252. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 431, §§1-5 (AMD). 1991, c. 606, §A2 (AMD). 1991, c. 606, §A4 (AFF). 1991, c. 856, §§1-3 (AMD). 1993, c. 429, §1 (AMD). 1995, c. 368, §J3 (AMD). 1995, c. 395, §B3 (AMD). 1995, c. 669, §1 (AMD). 1997, c. 220, §§1,2 (AMD). 1999, c. 272, §§4,5 (AMD). 1999, c. 650, §§1-7 (AMD). 2001, c. 669, §2 (RP).



30-A §5253. Development districts; development programs and ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A47,C8,C10 (AMD). 1989, c. 508, §§4,5 (AMD). 1991, c. 431, §6 (AMD). 1995, c. 669, §2 (AMD). 1999, c. 650, §8 (AMD). 2001, c. 669, §2 (RP).



30-A §5254. Tax increment financing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A48,C8,C10 (AMD). 1991, c. 431, §§7,8 (AMD). 1991, c. 856, §4 (AMD). 1995, c. 669, §3 (AMD). 1997, c. 220, §3 (AMD). 1999, c. 650, §§9,10 (AMD). 2001, c. 669, §2 (RP).



30-A §5254-A. State tax increment financing (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 606, §A3 (NEW). 1991, c. 606, §A4 (AFF). 1991, c. 856, §5 (AMD). 1993, c. 429, §§2-5 (AMD). 1993, c. 741, §3 (AMD). 1995, c. 669, §4 (AMD). 1997, c. 220, §§4,5 (AMD). 1999, c. 559, §§1-3 (AMD). 2001, c. 669, §2 (RP).



30-A §5255. Assessments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 431, §9 (AMD). 1993, c. 556, §1 (AMD). 2001, c. 669, §2 (RP).



30-A §5256. Grants (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 669, §2 (RP).



30-A §5257. Financing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 508, §6 (AMD). 1991, c. 431, §10 (AMD). 2001, c. 669, §2 (RP).



30-A §5258. Tax exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 669, §2 (RP).



30-A §5259. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 669, §2 (RP).



30-A §5260. Advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 669, §2 (RP).



30-A §5261. Unorganized territory (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 856, §6 (NEW). 2001, c. 669, §2 (RP).






Chapter 207-A: PULP AND PAPER MANUFACTURING SECTOR STABILIZATION ASSISTANCE

30-A §5262. Declaration of necessity

1. Legislative finding. The Legislature finds that there is a need to provide assistance in the financing of substantial capital investments in environmental improvement projects that will be required by state and federal regulation of the State's pulp and paper industry. These investments are necessary to improve the quality of the State's environment and to ensure a competitive and sustainable pulp and paper industry.

[ 1993, c. 671, §2 (NEW) .]

2. Declaration of public purpose. It is declared that the actions required to assist the implementation of these development programs are a public purpose and that the execution and financing of these programs are a public purpose.

[ 1993, c. 671, §2 (NEW) .]

SECTION HISTORY

1993, c. 671, §2 (NEW).



30-A §5263. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 671, §2 (NEW).]

1. Captured assessed value. "Captured assessed value" means the valuation amount by which the current assessed value of a pulp and paper tax increment financing district exceeds the original assessed value of the district. If the current assessed value is equal to or less than the original, there is no captured assessed value.

[ 1993, c. 671, §2 (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Economic and Community Development.

[ 1993, c. 671, §2 (NEW) .]

3. Designee. "Designee" means a business engaged in the pulp and paper industry that is selected by a municipality as a partner in a development district.

[ 1993, c. 671, §2 (NEW) .]

4. Development district. "Development district" means a specified area within the corporate limits of a municipality that has been designated as provided under section 5264 and that is to be developed by the municipality or its designee under a development program.

[ 1993, c. 671, §2 (NEW) .]

5. Development program. "Development program" means a statement of means and objectives designed to improve and modernize the manufacturing facilities and related structures and equipment within the development district. The statement must include:

A. A financial plan; [1993, c. 671, §2 (NEW).]

B. A complete list of public and private facilities to be constructed; [1993, c. 671, §2 (NEW).]

C. The uses of private property within the development district; [1993, c. 671, §2 (NEW).]

D. The environmental controls to be applied; [1993, c. 671, §2 (NEW).]

E. An estimate of the number of jobs to be created, stabilized, retained or eliminated; [1993, c. 671, §2 (NEW).]

F. The proposed operation of the development district after the planned capital improvements are completed; and [1993, c. 671, §2 (NEW).]

G. The duration of the program, which may not exceed 20 years from the date of designation of the development district. [1993, c. 671, §2 (NEW).]

[ 1993, c. 671, §2 (NEW) .]

6. Environmental improvement project. "Environmental improvement project" means a capital investment necessary to comply with the requirements of federal regulation finally adopted by the United States Environmental Protection Agency pursuant to its rulemaking initiated on December 17, 1993; Federal Register, Vol. 58, No. 241, pages 66078 to 66216; or otherwise required under the United States Clean Air Act or the United States Clean Water Act or under any state law or regulation enacted or adopted to implement the requirements of these federal laws and regulations.

[ 1993, c. 671, §2 (NEW) .]

7. Financial plan. "Financial plan" means a statement of the costs and sources of revenue required to accomplish the development program. The statement must include:

A. Cost estimates for the development program; [1993, c. 671, §2 (NEW).]

B. The amount of any indebtedness to be incurred; [1993, c. 671, §2 (NEW).]

C. Sources of anticipated revenues; [1993, c. 671, §2 (NEW).]

D. Estimates of captured assessed values of the development district; [1993, c. 671, §2 (NEW).]

E. The portion of the captured assessed values to be applied to the development program and resulting tax increments in each year of the development program; and [1993, c. 671, §2 (NEW).]

F. A statement of the estimated impact of tax increment financing on all taxing jurisdictions in which the development district is located. [1993, c. 671, §2 (NEW).]

[ 1993, c. 671, §2 (NEW) .]

8. Original assessed value. "Original assessed value" means the assessed value of the development district as of March 31st of the preceding tax year.

[ 1993, c. 671, §2 (NEW) .]

9. Project costs. "Project costs" means expenditures made or estimated to be made or monetary obligations incurred or estimated to be incurred by the municipality or, for environmental improvement projects, by its designee under the development program after July 1, 1994 that are listed in a project plan as costs of improvements, including public works, acquisition, construction or rehabilitation of land or improvements for sale or use by industrial users, within a development district plus costs incidental to those improvements, reduced by income, special assessments or other revenues, other than tax increments, received or reasonably expected to be received by the municipality in connection with the implementation of this plan.

A. The term "project costs" does not include the cost of buildings, or portions of buildings, used predominantly for the general conduct of government. These buildings include, but are not limited to, city halls and other headquarters of government where the governing body meets regularly, courthouses, jails, police stations and other State Government and local government office buildings. [1993, c. 671, §2 (NEW).]

B. The term "project costs" includes, but is not limited to:

(1) Capital costs, including, but not limited to:

(a) The actual costs of the construction of public works or improvements, new buildings, structures and fixtures;

(b) The demolition, alteration, remodeling, repair or reconstruction of existing buildings, structures and fixtures;

(c) The acquisition of equipment; and

(d) The clearing and grading of land;

(2) Financing costs, including, but not limited to, all interest paid to holders of evidences of indebtedness issued to pay for project costs and any premium paid over the principal amount of that indebtedness because of the redemption of the obligations before maturity;

(3) Real property assembly costs, meaning a deficit incurred resulting from the sale or lease as lessor by the municipality of real or personal property within a development district for consideration that is less than its cost to the municipality;

(4) Professional service costs, including, but not limited to, those costs incurred for architectural, planning, engineering and legal advice and services;

(5) Administrative costs, including, but not limited to, reasonable charges for the time spent by municipal employees in connection with the implementation of a project plan;

(6) Relocation costs, including, but not limited to, those relocation payments made following condemnation;

(7) Organizational costs, including, but not limited to, the costs of conducting environmental impact and other studies and the costs of informing the public about the creation of development districts and the implementation of project plans;

(8) Payments made, in the discretion of the local legislative body, that are found to be necessary or convenient to the creation of development districts or the implementation of project plans;

(9) That portion of the costs related to the construction or alteration of sewage treatment plants, water treatment plants or other environmental protection devices, storm or sanitary sewer lines or water lines, the rebuilding or expansion of which is required by the project plan for a development district, whether or not the construction, alteration, rebuilding or expansion is within the development district;

(10) Training costs, including, but not limited to, those costs associated with providing skills development and training for employees of businesses within the development district. These costs may not exceed 20% of the total project costs and must be designated as training funds within 3 years of the designation of the development district;

(11) Improvements, meaning costs associated with developing new employment opportunities; establishing and maintaining administrative and management support; and such other services as are necessary or appropriate to carry out the development program; and

(12) Notwithstanding subparagraphs (1) to (11), the cost of acquisition, design, engineering, construction, building, alteration, enlargement, reconstruction, renovation, improvement, equipping, remodeling and installation of an environmental improvement project including the cost of all labor, materials, building systems, machinery and equipment; the cost of all lands, structures, real or personal property, rights, easements and franchises acquired; the cost of all utility extensions, access roads, site development, financing charges, premiums for insurance, interest prior to and during construction and for 6 months after construction; and the cost of working capital for the environmental improvement project, whether or not that environmental improvement project is owned by private parties engaged in the pulp and paper industry. [1993, c. 671, §2 (NEW).]

[ 1993, c. 671, §2 (NEW) .]

10. Pulp and paper industry. "Pulp and paper industry" means any industrial activity currently described by the United States Office of Management and Budget under Standard Industrial Classification 261, 262 or 263 or those activities classified under classification 2679 that press or mold wood pulp or recycled fiber to make products, including, without limitation, any activity regarding the treatment, recycling or disposal of wastewater, air emissions, solid residues or other related manufacturing by-products. This term does not include activity relating to, associated with or otherwise involving the growth, harvesting, transportation or preparation of timber, pulpwood or other wood products prior to the manufacture of pulp, paper or paperboard.

[ 1995, c. 462, Pt. A, §53 (AMD) .]

11. Pulp and paper tax increment financing district. "Pulp and paper tax increment financing district" means a type of development district, or portion of a district, that uses tax increment financing under section 5265. For the purposes of this chapter, "tax increment financing district" means a pulp and paper tax increment financing district.

[ 1993, c. 671, §2 (NEW) .]

12. Tax increment. "Tax increment" means that portion of all real and personal property taxes assessed by a municipality in excess of any state, county or special district tax upon the captured assessed value of property in the development district.

[ 1993, c. 671, §2 (NEW) .]

SECTION HISTORY

1993, c. 671, §2 (NEW). 1995, c. 462, §A53 (AMD).



30-A §5264. Development districts; development programs and ordinances

1. Districts. The municipal legislative body may designate development districts within the boundaries of the municipality. Before designating a development district, the municipal legislative body or the municipal legislative body's designee shall hold at least one public hearing. Notice of the hearing must be published at least 10 days before the hearing in a newspaper of general circulation within the municipality. New development districts may not be established after January 1, 1998. The commissioner may establish, by rule, procedures governing the administration of this section.

A. At least 75% by area of the real property within a development district must be owned by a company engaged in the pulp and paper industry. [1993, c. 671, §2 (NEW).]

B. Subsequent changes in the boundaries of a development district must be adopted in the same manner as the original delegation under this subsection. [1993, c. 671, §2 (NEW).]

C. The development program must be completed within 5 years of the designation of the tax increment financing district by the commissioner. [1993, c. 671, §2 (NEW).]

D. Before final designation of a tax increment financing district, the commissioner shall review the proposal to ensure that the proposal complies with statutory requirements. In addition, the commissioner must have received notification from the Commissioner of Environmental Protection that those elements of a development program undertaken by parties other than the municipality are part of a certified environmental improvement project or projects. A designation under this subsection is effective upon approval by the municipal legislative body and, for tax increment financing districts, upon approval by the commissioner. If the municipality has a charter, the designation of a development district may not be in conflict with the provisions of the municipal charter. [1993, c. 671, §2 (NEW).]

[ 1993, c. 671, §2 (NEW) .]

2. Program. The legislative body of a municipality shall adopt a development program for each development district. The program must be adopted at the same time as the district as part of the district adoption proceedings or, if at a different time, in the same manner as adoption of the district, with the same notice, hearing and consultation requirements of subsection 1. Subsequent changes in the program must be adopted in the same manner as the original adoption under this subsection.

[ 1993, c. 671, §2 (NEW) .]

3. Certification of environmental improvement projects. Any pulp and paper industry applicant seeking to participate in a tax increment financing district designated under this chapter or participation in the pulp and paper environmental investment program shall submit to the Commissioner of Environmental Protection an application including a complete description of all proposed project elements and associated, estimated direct costs that comprise its environmental improvement project and any other relevant information as the Commissioner of Environmental Protection may require.

A. The Commissioner of Environmental Protection shall issue a certificate of approval for all or a portion of a proposed project if, in the commissioner's judgment, the proposed project or portions of the project satisfy the definition of an environmental improvement project. [1993, c. 671, §2 (NEW).]

B. For each project, the commissioner shall establish a list of certified elements of the project that are necessary to implement the certified project or portions of the project. This list may include any or all of those elements described under section 5263, subsection 10, paragraph B, subparagraph (12). [1993, c. 671, §2 (NEW).]

C. The commissioner shall issue a decision within 90 days of application and may contract for outside review of the application under Title 38, section 344-A. [1993, c. 671, §2 (NEW).]

[ 1993, c. 671, §2 (NEW) .]

4. Powers. Within development districts, and consistent with the development program, the municipality or the municipality's designee may acquire, construct, reconstruct, improve, preserve, alter, extend, operate, maintain or promote development intended to meet the objectives of the development program. Pursuant to the development program, the municipality may acquire property, land or easements through negotiation or by using eminent domain powers in the manner authorized for community development programs under section 5204. The municipality's legislative body may adopt ordinances regulating traffic in and access to facilities constructed within the development district. The municipality may install public improvements.

[ 1993, c. 671, §2 (NEW) .]

SECTION HISTORY

1993, c. 671, §2 (NEW).



30-A §5265. Tax increment financing

1. Captured assessed value. The municipality may retain all or part of the tax increment of a tax increment financing district for the purpose of financing the development program. The amount of tax increment to be retained is determined by designating the amount of captured assessed value to be retained. When a development program for a tax increment financing district is adopted, the municipal legislative body shall adopt a statement of the percentage of captured assessed value to be retained in accordance with the development program. The statement of percentage may establish a specific percentage or percentages or may describe a method or formula for determination of the percentage. The municipal assessor shall certify the amount of the captured assessed value to the municipality each year.

[ 1993, c. 671, §2 (NEW) .]

2. Original assessed value. On or after formation of a tax increment financing district, the assessor of the municipality in which it is located shall, on request of the municipal legislative body, certify the original assessed value of the taxable property within the boundaries of the tax increment financing district. Each year, after the formation of a tax increment financing district, the municipal assessor shall certify the amount by which the assessed value has increased or decreased from the original value. The amount of any increase in the captured assessed value must be reduced by the amount of any reduction in the most current total valuation of all properties that are within the municipality but outside the development district belonging to property owners with taxable property located within the development district as compared to the assessed valuation of the same properties on March 31st of the tax year immediately preceding the designation of the development district.

[ 1993, c. 671, §2 (NEW) .]

3. Development program fund; tax increment revenues. If a municipality has elected to retain all or a percentage of the retained captured assessed value under subsection 1, the municipality:

A. Shall establish a development program fund that consists of the following:

(1) A development sinking fund account that is pledged to and charged with the payment of the interest and principal as the interest and principal fall due and the necessary charges of paying interest and principal on notes, bonds or other evidences of indebtedness that were issued by the municipality or its designee to fund or refund the cost of the development program fund; and

(2) A project cost account that is pledged to and charged with the payment of project costs as outlined in the financial plan and are paid in a manner other than as described in subparagraph (1); [1993, c. 671, §2 (NEW).]

B. Shall annually set aside all tax increment revenues on retained captured assessed values and deposit all such revenues to the appropriate development program fund account in the following order of priority:

(1) To the development sinking fund account, an amount sufficient together with estimated future revenues to be deposited to the account and earnings on the amount to satisfy all annual debt service on bonds and notes issued under section 5267 and the financial plan; and

(2) To the project cost account, an amount sufficient, together with estimated future revenues to be deposited to the account and earnings on the amount, to satisfy all annual project costs to be paid from the account; [1993, c. 671, §2 (NEW).]

C. May make transfers between development program fund accounts as required, as long as the transfers do not result in a balance in the development sinking fund account that is insufficient to cover the annual obligations of that account; and [1993, c. 671, §2 (NEW).]

D. Shall annually return to the municipal general fund any tax increment revenues in excess of those estimated to be required to satisfy the obligations of the development sinking fund account. The corresponding amount of local valuation may not be included as part of the retained captured assessed value as specified by the municipality. [1993, c. 671, §2 (NEW).]

[ 1993, c. 671, §2 (NEW) .]

4. Limitations. The following limitations apply.

A. Nothing in this section allows or sanctions unequal apportionment or assessment of the taxes paid on real property in the State. Taxes on real property within the tax increment financing district must be apportioned equally with property taxes on real property elsewhere in the municipality. [1993, c. 671, §2 (NEW).]

B. The municipality shall expend the tax increments received for a development program only in accordance with the financing plan. These revenues may not be used to circumvent existing tax laws. [1993, c. 671, §2 (NEW).]

[ 1993, c. 671, §2 (NEW) .]

SECTION HISTORY

1993, c. 671, §2 (NEW).



30-A §5266. Grants

A municipality may receive grants or gifts for the purposes of this chapter. The tax increment within a development district may be used as the local match for certain grant programs. [1993, c. 671, §2 (NEW).]

SECTION HISTORY

1993, c. 671, §2 (NEW).



30-A §5267. Financing

The legislative body of a municipality may authorize, issue and sell bonds, including, but not limited to, general obligation or revenue bonds or notes, that mature within 20 years from the date of issue, or may enter into other types of financing transactions as it determines appropriate to finance all project costs needed to carry out the development program within the development district. The municipal officers authorized to issue the bonds or notes may borrow money in anticipation of the sale of the bonds for a period of up to 3 years by issuing temporary notes and notes in renewal of the bonds. All revenues derived under section 5265 or received by the municipality are pledged for the payment of the activities described in the development program and must be used to reduce or cancel the taxes that may otherwise be required to be expended for that purpose. The notes, bonds or other forms of financing may not be included when computing the municipality's net debt. Nothing in this section restricts the ability of the municipality to raise revenue for the payment of project costs in a manner otherwise authorized by law. [1993, c. 671, §2 (NEW).]

SECTION HISTORY

1993, c. 671, §2 (NEW).



30-A §5268. Administration

The legislative body of a municipality may create a department, designate an existing department, office, agency, municipal housing or redevelopment authority or enter into a contractual arrangement with a private entity to administer activities authorized under this chapter. [1993, c. 671, §2 (NEW).]

SECTION HISTORY

1993, c. 671, §2 (NEW).



30-A §5269. Advisory board

The legislative body of a municipality may create an advisory board, a majority of whose members must be owners or occupants of real property located in or adjacent to the development district that they serve. The advisory board shall advise the legislative body and the designated administrative entity on the planning, construction and implementation of the development program and maintenance and operation of the development district after the program has been completed. [1993, c. 671, §2 (NEW).]

SECTION HISTORY

1993, c. 671, §2 (NEW).



30-A §5270. Pulp and paper environmental investment program (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 671, §2 (NEW).






Chapter 208: DEFENSE FINANCE AND ACCOUNTING SERVICE FINANCIAL ASSISTANCE ACT

30-A §5271. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 886, §1 (NEW). 1991, c. 886, §2 (AFF). 1993, c. 4, §1 (AMD).



30-A §5272. DFAS financial assistance program (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 886, §1 (NEW). 1991, c. 886, §2 (AFF). 1993, c. 4, §§2-6 (AMD).



30-A §5273. DFAS development program (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 886, §1 (NEW). 1991, c. 886, §2 (AFF). 1993, c. 4, §§7-11 (AMD).



30-A §5274. DFAS development financing (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 886, §1 (NEW). 1991, c. 886, §2 (AFF). RR 1993, c. 1, §§78,79 (COR).



30-A §5275. Capital reserve fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 886, §1 (NEW). 1991, c. 886, §2 (AFF).






Chapter 208-A: MUNICIPAL INCENTIVE DEVELOPMENT ZONES

30-A §5281. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 696, §3 (NEW).]

1. Commercial and industrial property. "Commercial and industrial property" means real and personal property used for or in connection with an industrial, commercial or other business enterprise and includes, but is not limited to, real or personal property used, useful or intended for use in or as warehouses or other wholesale distribution facilities, factories or other manufacturing facilities, commercial business facilities, retail business facilities, service business facilities, office buildings, hotels and motels and parking garages.

[ 1993, c. 696, §3 (NEW) .]

2. Original assessed value. "Original assessed value" means the assessed value of all commercial and industrial property located within the municipal incentive development zone as of the date of approval of the municipal incentive development zone by the Commissioner of Economic and Community Development.

[ 1993, c. 696, §3 (NEW) .]

SECTION HISTORY

1993, c. 696, §3 (NEW).



30-A §5282. Municipal incentive development zones

Municipal incentive development zones may be established to assist municipalities in encouraging private investment in industrial and commercial projects through the provision of public infrastructure necessary for improvements. Improvements and investments must provide new employment opportunities, improve and broaden the tax base and improve the general economy of the State. [1993, c. 696, §3 (NEW).]

SECTION HISTORY

1993, c. 696, §3 (NEW).



30-A §5283. Municipal incentive development zones; procedures

1. Procedures for establishment of zones. The municipal legislative body shall comply with the following procedures in establishing municipal incentive development zones.

A. The municipal legislative body may establish municipal incentive development zones within the boundaries of the municipality by majority vote at a duly called meeting:

(1) To establish the zone;

(2) To adopt a description of the physical boundaries of the zone;

(3) To adopt an infrastructure improvement plan for the zone. The infrastructure improvement plan must describe the public infrastructure improvements to be constructed by the municipality in the municipal incentive development zone, including the nature of the improvements, the time, place and manner of installation of improvements, the plans for operation of improvements and a description of how the proposed improvements are expected to encourage private sector capital investment in commercial and industrial property in the zone and otherwise benefit the public; and

(4) To authorize the infrastructure improvements described in the plan. Evidence of authorization must be included in the plan. [1993, c. 696, §3 (NEW).]

B. Before establishing a municipal incentive development zone, the municipal legislative body or its designee shall do the following:

(1) Hold at least one public hearing. Notice of the hearing must be published at least 10 days before the hearing in a newspaper of general circulation in the municipality; and

(2) Submit to the Commissioner of Economic and Community Development for review and approval the municipal incentive development zone established by the municipal legislative body and the applicable infrastructure improvement plan. [1993, c. 696, §3 (NEW).]

C. Prior to final approval of a municipal incentive development zone, the Commissioner of Economic and Community Development must certify that the public improvements proposed by the municipality are likely to result in private sector capital investment in commercial and industrial property within the zone. The Commissioner of Economic and Community Development may develop a nonexclusive list of qualifying improvements by rule. [1993, c. 696, §3 (NEW).]

[ 1993, c. 696, §3 (NEW) .]

2. Effective date. The establishment of a municipal incentive development zone is effective upon approval by the municipal legislative body and certification by the Commissioner of Economic and Community Development as provided in this section.

[ 1993, c. 696, §3 (NEW) .]

3. Standards for zones. Municipal incentive development zones must meet the following requirements:

A. The total area of all municipal incentive development zones may not exceed 10% of the total acreage of the municipality; [1993, c. 696, §3 (NEW).]

B. The aggregate value of equalized taxable property, as defined in Title 36, sections 208 and 305, of a municipal incentive development zone determined as of the date the establishment of the zone becomes effective, plus all existing municipal incentive development zones determined as of the date of establishment of each such zone became effective, may not exceed 10% of the total value of equalized taxable property within the municipality; [1993, c. 696, §3 (NEW).]

C. The area within any municipal incentive development zone must be directly benefitted by the public infrastructure improvements proposed to be made by the municipality according to the infrastructure improvement plan; and [1993, c. 696, §3 (NEW).]

D. The improvements proposed to be made by the municipality in the municipal incentive development zone and described in the infrastructure improvement plan must primarily benefit or encourage private investment in commercial and industrial property. [1993, c. 696, §3 (NEW).]

[ 1993, c. 696, §3 (NEW) .]

4. Amendment of zones and development plans. The boundaries of a municipal incentive development zone and the infrastructure improvement plan may be altered or amended by the municipality only in accordance with the requirements for adoption of municipal incentive development zones in this section.

[ 1993, c. 696, §3 (NEW) .]

5. Duration of zones. Municipal incentive development zones have a maximum duration of 10 years.

[ 1993, c. 696, §3 (NEW) .]

SECTION HISTORY

1993, c. 696, §3 (NEW).



30-A §5284. Tax shifts

The municipal assessor shall certify, as of the date of approval of the municipal incentive development zone, the assessed value of all commercial and industrial property located within the zone as of the date of approval of the zone by the Commissioner of Economic and Community Development. During the term of the zone, in making the annual determination of the equalized just value of the industrial and commercial property located within the municipal incentive development zone pursuant to Title 36, sections 208 and 305, there must be excluded from value the increase in equalized just value of all industrial and commercial property located within the zone over the original assessed value, except that the amount excluded under this section may not exceed the amount invested by a municipality in infrastructure improvements under an infrastructure improvement plan adopted pursuant to section 5283. The amount invested by a municipality in infrastructure improvements under an infrastructure improvement plan adopted pursuant to section 5283 must be determined as of the date the investment is completed. [1993, c. 696, §3 (NEW).]

SECTION HISTORY

1993, c. 696, §3 (NEW).



30-A §5285. Agreements between municipalities

Municipalities may jointly create municipal incentive development zones that encompass property located within the boundaries of the municipalities. The municipalities may enter into agreements with each other allocating the economic benefit resulting from the creation of the zones. [1993, c. 696, §3 (NEW).]

SECTION HISTORY

1993, c. 696, §3 (NEW).



30-A §5286. Declaration of public purpose

The actions required to assist the establishment of municipal incentive development zones, including implementation of the applicable infrastructure improvement plans, and the execution and financing of these plans, are a public purpose. [1993, c. 696, §3 (NEW).]

SECTION HISTORY

1993, c. 696, §3 (NEW).






Chapter 209: RELOCATION OF UTILITY FACILITIES

30-A §5301. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Administering authority. "Administering authority" means an urban renewal authority, municipal officers or any other persons or organizations empowered by the provisions of chapters 203, 205 and 206 to implement an urban renewal plan, community development program or municipal development district plan.

[ 2001, c. 669, §3 (AMD) .]

2. Development plan. "Development plan" means an urban renewal plan, community development program or municipal development district plan as defined and described in chapters 203, 205 and 206.

[ 2001, c. 669, §3 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 669, §3 (AMD).



30-A §5302. Payment of costs of relocating utility facilities underground in an urban renewal area

Any public utility, as defined in Title 35-A, section 102, subsection 13, that is required to move or relocate its facilities from or in any traveled way because of the requirements of a development plan which is approved after February 23, 1978, under the procedures established for the approval of development plans, may not be required to install the relocated or any new facilities underground at its own expense, but shall be reimbursed from federal funds provided to implement these plans for the costs of placing utility facilities underground. The relocation costs subject to reimbursement may not exceed the cost of underground installation less the cost of providing the same service with the same capacity through a new overhead system. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Determination of cost. In determining the amount of reimbursement, in the first instance, the public utility shall itemize for the administering authority of the development plan, the components of the utility's relocation costs and the cost of providing the same service with the same capacity through a new overhead system. If there is disagreement with respect to the reimbursement, the disagreement shall be submitted to the Public Utilities Commission which, after notice and hearings, shall determine the amount of the reimbursement.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Federal reimbursement; lack of federal funds. The difference in costs, if any, between the underground and new overhead construction, qualifies for reimbursement to the administering authority from the Federal Government to the fullest extent allowed by law. If federal money is not available to refund a public utility for relocating its facilities as described in this section, the relocation costs shall be considered ordinary costs of business for rate-making purposes.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 211: FEDERAL AID FOR URBAN RENEWAL PROJECTS

30-A §5351. Purpose

The purpose of this chapter is to assist municipalities and their urban renewal authorities to obtain the additional federal capital grants for urban renewal projects which are available under the United States Housing Act of 1949, Public Law 81-171, Title I, as amended. The additional federal capital grants, as local grants-in-aid for federally assisted urban renewal projects being or to be undertaken by municipalities or their urban renewal authorities, establish the aggregate amount of expenditures made by an educational institution of higher learning or hospital directly or through a private redevelopment corporation, for land, buildings and structures located in areas adjacent to or in the immediate vicinity of federally assisted urban renewal projects if the land, buildings or structures are to be redeveloped or rehabilitated by the institution for educational or hospital uses in accordance with a development plan approved under state or local law after public hearing and found acceptable by the Housing and Home Finance Administrator after considering the standards specified in the United States Housing Act of 1949, Public Law 81-171, Title I, Section 110(b), as amended. The additional federal capital grants are available in an amount equal to 2 or 3 times the aggregate amount of such expenditures. [1987, c. 737, Pt. A, §2 new; 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5352. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Development plan. "Development plan" means a plan proposed by an educational institution of higher learning or a private redevelopment corporation for the redevelopment and renewal of a project area. This plan must conform to:

A. The municipality's comprehensive plan; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The requirements of chapter 203 with respect to the content of redevelopment or renewal plans. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Educational institution of higher learning. "Educational institution of higher learning" means an educational institution, no part of the net earnings of which inures to the benefit of any private shareholder or individual, which provides an educational program for which it awards a baccalaureate or more advanced degree, or provides for not less than a 2-year program which is acceptable for full credit towards such a degree. The institution must be accredited by a national accrediting agency or association or, if not so accredited, its credits must be accepted, on transfer, by at least 3 accredited educational institutions for credit on the same basis as if transferred from an educational institution that is accredited.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Hospital. "Hospital" means any public or private hospital licensed by the State, no part of the net earnings of which inures to the benefit of any private shareholder or individual.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Hospital uses. "Hospital uses" means uses related to the functions of a hospital in providing care and treatment of the ill or injured, including the housing, feeding and care of resident interns, physicians and nurses.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Municipality. "Municipality" means any municipality which is authorized under chapter 203, directly or through its urban renewal authority, to undertake and carry out redevelopment or renewal projects.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Private redevelopment corporation. "Private redevelopment corporation" means any corporation which is wholly owned or controlled by one or more educational institutions of higher learning or a corporation which operates on behalf of an educational institution on a nonprofit basis.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Project area. "Project area" means a slum area or a blighted, deteriorated or deteriorating area.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5353. Preparation and approval of development plans

The legislative body of any municipality may approve, after a public hearing, a development plan proposed by any educational institution of higher learning or hospital located in the municipality, or by a private redevelopment corporation, for the redevelopment and renewal of a project area, adjacent to or in the immediate vicinity of the location of principal buildings of the institution or hospital, or a major branch of the institution or hospital, where teaching or research is done or where students or faculty live, and the area of an urban renewal project, assisted under the United States Housing Act of 1949, Public Law 81-171, Title I, as amended, which is being undertaken by the municipality or its urban renewal authority. Any state educational institution of higher learning, hospital or private redevelopment corporation may prepare these development plans. Any city may authorize any educational institution of higher learning or hospital established and maintained by the city to prepare development plans. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5354. Public hearing

Before approving any development plan under section 5353, the municipal legislative body or the municipality's urban renewal authority shall hold a public hearing on the development plan. This public hearing must be held not less than 7 nor more than 14 days after notice of the time, place and purpose of the hearing has been published in a newspaper having general circulation in the municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5355. Cooperation in carrying out approved development plan

If the municipal legislative body approves a development plan for a project area, the municipality and its urban renewal authority may cooperate with the educational institution of higher learning, hospital or private redevelopment corporation in carrying out the approved development plan and, for that purpose, may contract with the educational institution, hospital or private redevelopment corporation for the exercise of any of the powers of the municipality and its urban renewal authority. Any municipality or its urban renewal authority, any state educational institution of higher learning and, when authorized by a city, any educational institution of higher learning or hospital established and maintained by any city may do all things and may take any actions that are necessary or desirable to ensure that it obtains credit as a local grant-in-aid for the aggregate amount of expenditures made by any such educational institution, hospital or redevelopment corporation which would be eligible under the United States Housing Act of 1949, Title I, as amended. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 213: REVENUE PRODUCING MUNICIPAL FACILITIES ACT

30-A §5401. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Airport. "Airport" means:

A. Any area of land or interest in land, structures or portions and improvements of structures, or water which is used, intended for use or useful in connection with any public airport, heliport or other location for the landing or taking off of aircraft; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Facilities incident to the operation of such properties including, but not limited to, runways, hangars, parking areas for aircraft or vehicles, access roads, wharfs, control towers, communication equipment, weather stations, safety equipment, terminal facilities for aircraft and land vehicles, facilities for servicing aircraft and for the sale of oil, gasoline, other fuels and other accessories, waiting rooms, lockers, space for concessions, offices; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. All facilities appurtenant to and all property rights, air rights, easements and interests relating thereto considered necessary for the construction or operation of the airport. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Cost. "Cost," as applied to a revenue-producing municipal facility, includes:

A. The purchase price of any such facility; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The cost of construction; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The cost of all labor, materials, machinery and equipment; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The cost of improvements; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The cost of all lands, property, rights, easements and franchises acquired; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Financing charges; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. Interest before and during construction and, if the municipal officers consider it desirable, for one year after construction is completed; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. The cost of plans and specifications, surveys and estimates of cost and of revenues; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

I. The cost of engineering and legal services; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

J. All other expenses necessary or incident to determining the feasibility or practicability of construction, administrative expense and any other expenses necessary or incident to the financing authorized in this chapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Any obligation or expenses incurred by the municipality in connection with any of the items of cost, including the payment in whole or in part of indebtedness incurred to pay such obligations or expenses and interest on those obligations or expenses, may be regarded as a part of that cost and reimbursed to the municipality out of the proceeds of revenue bonds issued under this chapter and Title 10, chapter 110, subchapter IV.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Energy facility. "Energy facility" means:

A. An "energy distribution system project," as defined in Title 10, section 963-A, subsection 12; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, §6 (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. An "energy generating system project," as defined in Title 10, section 963-A, subsection 13; [2007, c. 671, §4 (AMD).]

C. A hydroelectric power facility; or [2007, c. 671, §5 (AMD).]

D. A "qualified project" as defined in the United States Internal Revenue Code, 26 United States Code, Section 54(d)(2)(A) (2007). [2007, c. 671, §6 (NEW).]

This term also includes any combination or part of these facilities or any equipment and structures designed to distribute or transmit energy either from or to these facilities.

[ 2007, c. 671, §§4-6 (AMD) .]

4. Improvements. "Improvements" means those repairs, replacements, additions, extensions and betterments of and to a revenue-producing municipal facility that the municipal officers consider necessary to place or maintain the revenue-producing municipal facility in proper condition for its safe, efficient and economic operation or to meet requirements for service in areas which may be served by the municipality and for which no existing service is being provided.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Parking facility. "Parking facility" means any land or any interest in land, structure or portions of structures, and improvements on land or structures intended for the off-street parking of motor vehicles by the public for a fee. Any such structure may be either single or multi-level and either at, above or below the surface. This term also includes:

A. Facilities incident to the operation of those properties for the parking of motor vehicles, including, without limitation, ancillary waiting rooms, lockers, space for concessions, stores and offices, terminal facilities for trucks and buses, facilities for servicing motor vehicles and for the sale of gasoline, oil and other accessories, and all facilities appurtenant to these incident operations; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. All property, rights, easements and interests relating to the facility that are considered necessary for the construction or operation of the facility. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Parking system. "Parking system" means any parking facility, together with any public way or public parking area designated by the municipal officers as constituting part of that system on which parking meters have been or may be installed or from which fees or charges have been or may be collected for the parking of vehicles.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Revenue-producing municipal facility. "Revenue-producing municipal facility" means:

A. A parking facility within the corporate limits of the municipality; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Any of the following within or outside, or partly within and partly outside the corporate limits of the municipality:

(1) A water system or part of that system;

(2) A sewer system or part of that system;

(3) An airport or part of an airport;

(4) A telecommunications system or part of that system; or

(5) An energy facility or part of that facility. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Sewage disposal system. "Sewage disposal system" means any plant, system, facility or property used or useful or having the present capacity for future use in connection with the collection, treatment, purification or disposal of sewage, including industrial wastes resulting from any processes of industry, manufacture, trade or business or from the development of any natural resources. This term also includes:

A. Any integral part of such a facility, including, but not limited to, treatment plants, pumping stations, intercepting sewers, trunk sewers, pressure lines, mains and all necessary appurtenances and equipment; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. All property, rights, easements and franchises relating to the facility that the municipal officers consider necessary or convenient for the operation of the system. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Water system. "Water system" means all plants, systems, facilities or properties used or useful or having the present capacity for future use in connection with the supply or distribution of water. This term also includes:

A. Any integral part of such a facility, including, but not limited to, water supply systems, water distribution systems, reservoirs, wells, intakes, mains, laterals, aqueducts, pumping stations, standpipes, filtration plants, purification plants, hydrants, meters, valves and all necessary appurtenances and equipment; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. All property, rights, easements and franchises relating to the facility that the municipal officers consider necessary or convenient for the operation of the system. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2007, c. 671, §§4-6 (AMD).



30-A §5402. Declaration of public necessity

The Legislature finds that: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Need for water and sewer systems. The maintenance of safe and pure water supplies and the control of water pollution are necessary to the health, safety and general welfare of the public, and the people of the State require new and improved water and sewer systems in order to avoid the menace to public health and damage to the economy created by impure water and untreated sewage;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Need for free traffic circulation. The free circulation of traffic of all kinds through the streets of the municipalities of the State is necessary for the rapid and effective fighting of fires and disposition of police forces in those municipalities for the health, safety and general welfare of the public, whether residing in those municipalities or traveling to, through or from the municipalities;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Need for parking facilities. In recent years, the parking of motor vehicles of all kinds has so substantially impeded the free circulation of traffic as to constitute a public nuisance endangering the health, safety and welfare of the general public, as well as endangering the economic life of the municipalities; and this traffic congestion cannot be adequately abated except by provisions for sufficient off-street parking facilities;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Need for airports. The establishment and improvement of municipal airports are necessary for the health, safety and general welfare of the public; and the people of the State require new and improved public airports and related facilities in order to avoid and reduce the hazards of air transportation and damage to the economy created by inadequate, unsafe and obsolete airports and airport facilities; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Public necessity. The enactment of laws to carry out the intent and purpose of this section is therefore a public necessity.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5403. General grant of powers

A municipality may: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Revenue-producing municipal facilities. Acquire, construct, reconstruct, improve, extend, enlarge, equip, repair, maintain and operate any revenue-producing municipal facility;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Bonds. Issue revenue bonds of the municipality as provided to pay the cost of acquisition, construction, reconstruction, improvement, extension, enlargement or equipment;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Revenue-refunding bonds. Issue revenue- refunding bonds of the municipality as provided to refund any revenue bonds then outstanding which were issued under this chapter;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Rates and fees. Fix and revise from time to time and collect rates, fees and other charges for the use of or for the services and facilities furnished by any revenue-producing municipal facility;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Pledge of revenues. Pledge the revenues derived from any revenue-producing municipal facility to the payment of revenue or revenue-refunding bonds issued with respect to that revenue-producing municipal facility.

A. This subsection applies to any parking facility or system notwithstanding section 3009, subsection 1, paragraph C, subparagraph (3); [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Acquisition of land or personalty. Acquire in the municipality's name either by gift, purchase, lease, or the exercise of the right of eminent domain land, rights in land or water or air rights in connection with the construction, reconstruction, improvement, extension, enlargement or operation of revenue-producing municipal facilities; acquire any personal property, that it considers necessary in connection with those activities; and hold and dispose of all real and personal property under its control;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Contracts; employment of specialists. Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including a trust agreement or trust agreements securing any revenue bonds issued under this chapter; employ any consulting and other engineers, attorneys, accountants, construction and financial experts, superintendents, managers and any other employees and agents that it considers necessary; and fix their compensation, provided that all such expenses are payable solely from funds made available under this chapter;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Jurisdiction and control. Exercise jurisdiction, control and supervision over any revenue-producing municipal facility owned, operated or maintained by the municipality, make and enforce any regulations for the maintenance and operation of any such system that are, in the judgment of the municipal officers, necessary or desirable for the efficient operation of any such system and for accomplishing the purposes of this chapter;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Right of entry; surveys. Enter on any lands, water or premises located within or outside the municipality to make surveys, borings, soundings or examinations for the purposes of this chapter;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

10. Use of streets and highways. Enter upon, use, occupy and dig up any street, alley, road, highway or other public places necessary to be entered upon, used or occupied in connection with the acquisition, construction, reconstruction, improvement, maintenance or operation of any revenue-producing municipal facility.

A. When highways maintained by the State are affected, the municipality is subject to the same statutory provisions applicable to those corporations authorized to lay their pipes and conduits in the public ways; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

11. Contracts. Enter into contracts with the Federal Government, with the State or any agency or instrumentality of the State, or with any other municipality, district, private corporation, copartnership, association or individual providing for or relating to the revenue-producing municipal facility;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

12. Loans and grants. Accept from any authorized agency of the Federal Government or the State loans or grants for the planning, construction or acquisition of any revenue-producing municipal facility or part of a revenue-producing municipal facility; enter into agreements with that agency concerning any such loans or grants; and receive and accept aid and contributions from any source of money, property, labor or other things of value, to be held, used and applied only for the purposes for which such loans, grants and contributions may be made;

[ 2005, c. 556, §1 (AMD) .]

13. General powers. Do all acts and things necessary or convenient to carry out the powers expressly granted in this chapter; and

[ 2005, c. 556, §1 (AMD) .]

14. Community septic systems. As a means of facilitating compact growth patterns, including cluster developments, construct, maintain and operate a sewer system that is composed of one or more subsurface wastewater collection, treatment and disposal systems. The municipality may construct such a sewer system in anticipation of the establishment of a community sanitary district under Title 38, chapter 11-A, to which the municipality will transfer the system pursuant to Title 38, section 1232. For purposes of this subsection, "cluster development" has the same meaning as in section 4301, subsection 1-A.

[ 2005, c. 556, §2 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2005, c. 556, §§1,2 (AMD).



30-A §5404. Issuance of revenue bonds

1. Balloting for bonds. Subject to the restriction set forth in paragraph A, the municipal officers of any municipality with a population of 1,000 or more according to the most recent Federal Decennial Census may provide by resolution, at one time or from time to time, for the issuance of revenue bonds of the municipality to pay the cost of acquiring, constructing, reconstructing, improving, extending, enlarging or equipping any revenue-producing municipal facility.

A. Revenue bonds of a town, as distinguished from a city, may not be issued until the general purpose for which the bonds are to be issued and the maximum principal amount of the bonds to be authorized have been approved by ballot by a majority of the votes cast on the question. The total number of votes cast must be equal to at least 20% of the total vote for all candidates for Governor cast in the municipality at the last gubernatorial election. The ballot submitted to the voters of a town to authorize the issuance of revenue bonds must state the general purpose for which the proposed bonds are to be issued and the maximum principal amount of the proposed bonds authorized to be issued. The voting at meetings held in towns must be held and conducted in accordance with sections 2528 to 2531-B, even if the town has not accepted the provisions of section 2528. [2011, c. 255, §10 (AMD).]

[ 2011, c. 255, §10 (AMD) .]

1-A. Financial statements required. The treasurer of the municipality shall prepare a signed statement to accompany any question submitted to the electors for ratification of a revenue-producing or revenue-refunding bond issue. The statement must set forth:

A. The total amount of bonds of the municipality outstanding and unpaid, the total amount of bonds of the municipality authorized and unissued and the total amount of bonds of the municipality contemplated to be issued if the enactment submitted to the electors is ratified; [1991, c. 269, §2 (NEW).]

B. An estimate and explanation of costs involved, including varying interest rates, the estimated cost of interest on the bond amount to be issued, the total cost of principal and interest to be paid at maturity and any other substantive information relating to the debt of the municipality as the treasurer may deem appropriate; and [1991, c. 269, §2 (NEW).]

C. A declaration that the validity of the bonds and of the voters' ratification of the bonds may not be affected by any errors in the estimate made pursuant to paragraph B. If the actual amount of the total debt service for the bond issue varies from the estimate, the ratification by the electors is nevertheless conclusive and the validity of the bond issue is not affected by reason of the variance. [1991, c. 269, §2 (NEW).]

[ 1991, c. 269, §2 (NEW) .]

2. Maturity; interest. The bonds of each issue of revenue bonds shall:

A. Be dated; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Mature at the time or times, not exceeding 30 years from their date or dates of issuance, and bear interest at a rate or rates determined by the municipal officers. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The bonds may be made redeemable before maturity, at the municipality's option, at the price or prices and under terms and conditions fixed by the municipal officers before the bonds are issued.

Revenue bonds issued under this chapter do not constitute a debt or liability of the municipality or a pledge of the faith or credit of the municipality. The bonds are payable solely from the funds provided for that purpose. A statement to that effect shall be recited upon the face of the bonds.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Form; execution. The municipal officers shall determine the form of the bonds, including any interest coupons to be attached to the bonds, and the manner of execution of the bonds. They shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest. The place of payment may be at any bank or trust company within or outside the State. The municipal officers may issue the bonds in coupon or registered form, or both, as they determine. They may provide for the registration of any coupon bonds as to principal alone and as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. Notwithstanding any other provision of this chapter or any recitals in any bond issued under this chapter, all bonds issued under this chapter are deemed to be negotiable instruments issued under the laws of the State.

A. Revenue bonds shall be executed in the name of the municipality by the manual or facsimile signature of the official or officials authorized in the resolution to execute the bonds, but at least one signature on each bond must be a manual signature. Coupons, if any attached to the bonds, shall be executed with the facsimile signature of the officer or officers of the municipality designated in the resolution.

(1) If any officer whose signature or a facsimile of whose signature will appear on any bonds or coupons ceases to be an officer before the bonds are delivered, that signature or facsimile is valid for all purposes the same as if that officer had remained in office until the delivery. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Sale; use of proceeds; additional bonds. The municipal officers may sell the bonds in such manner, either at public or private sale, and for such price, as they determine to be for the best interests of the municipality. The proceeds shall be disbursed in any manner and under any restrictions, if any, that the municipal officers provide in the resolution authorizing the issuance of the bonds or in the trust agreement under section 5408 securing the bonds.

A. If the proceeds of the bonds, by error of estimates or otherwise, are less than the cost of the facility, additional bonds may be issued in like manner to provide the amount of the deficit, provided the aggregate principal amount of revenue bonds of a town may not exceed the amount approved by the voters under subsection 1, paragraph A. Unless otherwise provided in the authorizing resolution or in the trust agreement securing the bonds, these additional bonds are deemed to be of the same issue and are entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose. The resolution providing for the issuance of revenue bonds, and any trust agreement securing the bonds, may contain any limitations upon the issuance of additional revenue bonds that the municipal officers consider proper. Any additional bonds shall be issued under the restrictions and limitations prescribed by the resolution or trust agreement. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Temporary bonds; replacement bonds. Before the preparation of definitive bonds, the municipal officers may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when those bonds are executed and available for delivery. The municipal officers may provide for the replacement of any bonds which are mutilated, destroyed or lost.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Agency approval; additional conditions. Bonds, except bonds for water system purposes, may be issued under this chapter without obtaining the consent of any commission, board, bureau or agency of the State or of the municipality, and without any other proceeding or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 269, §2 (AMD). 1993, c. 608, §17 (AMD). 2011, c. 255, §10 (AMD).



30-A §5405. Revenues

1. General. The municipal officers shall fix the schedule of rates, fees and other charges for the use of, and for the services furnished or to be furnished by any revenue-producing municipal facility. The municipal officers may revise this schedule of rates, fees and charges from time to time. These rates, fees and charges, except rates, fees and charges for water system purposes, are not subject to supervision or regulation by any other commission, board, bureau or agency of the municipality or of the State. The municipality shall charge and collect the rates, fees and charges so fixed or revised. Except as otherwise provided, these rates, fees and charges, including, in the case of parking facility rates, fees and charges for parking on the public ways or in the public parking areas included in the parking system designated by the municipal officers of which the parking facility is a part, shall be fixed and revised to provide funds which, together with all other funds available for the purpose, will be sufficient at all times to pay the cost of maintaining, repairing and operating the revenue-producing municipal facility and parking system, including reserves for those purposes, and to pay the principal of and interest on the revenue bonds, as the same becomes due and payable, and reserves for that purpose. The rates, fees and charges must be reasonable, just and equitable.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Water and sewer system rates. The following provisions govern water and sewer system rates.

A. In the case of a water system or a sewer system, rates, fees and charges may be based or computed upon:

(1) The quantity of water used;

(2) The number and size of water or sewer connections;

(3) The number and kind of plumbing fixtures in use in the premises connected to the system;

(4) The number or average number of persons residing in or working in or otherwise connected with the premises;

(5) The type or character of the premises;

(6) Any other factor affecting the use of the facilities furnished; or

(7) Any combination of these factors. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. In cases where the character of the sewage from any industrial or manufacturing plant, building or premises is such that it imposes an unreasonable burden upon the sewer system, the municipal officers may:

(1) Impose an additional charge for that sewage; or

(2) Require the industrial or manufacturing plant, building or premises to treat the sewage in a manner specified by the municipal officers before discharging the sewage into the sewers owned or maintained by the municipality. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. If it is determined to compute sewer charges on the basis of the quantity of water used, any water district or water company subject to supervision or regulation by the Public Utilities Commission shall provide the municipality with any information or data that the municipality requests for those purposes. The water district or water company is not liable to any person for releasing to the municipality any information or data that the municipality requests.

(1) Any charges for sewer services, including sewer services to manufacturing and industrial plants obtaining all or a part of their water supply from sources other than the municipal water system, may be determined by gauging or metering or in any other manner approved by the municipal officers. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. There is a lien on real estate served or benefitted by a water system, sewer system or water and sewer system to secure the payment of rates, fees or charges established under this chapter. This lien arises and is perfected as services are provided and takes precedence over all other claims on the real estate, excepting only claims for taxes. The treasurer of the municipality may collect these rates, fees and charges in the same manner as provided in Title 38, section 1208 for treasurers of sanitary sewer districts with respect to rates established and due under Title 38, section 1202. [2015, c. 174, §2 (AMD).]

[ 2015, c. 174, §2 (AMD) .]

3. Parking system rates. In the case of a parking facility and a public way or parking area, whether or not included within the parking system designated by the municipal officers, the rates, fees or charges fixed or revised by the municipal officers need not be uniform throughout the system or in all parts of the municipality, but shall take into account the primary purpose of relieving traffic congestion and encouraging free circulation throughout the municipality. In fixing or revising reasonable, just and equitable rates, fees and charges under subsection 1 or under section 3009, subsection 1, paragraph C, when adequate parking facilities for the accommodation of traffic have been provided and paid for, the rates, fees and charges shall be adjusted to provide funds for maintenance and operation only.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Airport rates. In the case of an airport or part of an airport, the rates, fees and charges may be based or computed upon square footage, gross receipts, landings or other basis which is reasonably related to the use of or service furnished by the revenue-producing facility.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Telecommunication system rates. In the case of a telecommunications system or part of such a system, the rates, fees and charges must be adequate, just, reasonable, nondiscriminatory and uniform throughout the corporate limits of the municipality. They shall be based upon the extent and quality of service, number of channels, hours of operation, variety of programs, local coverage, safety measures, installation costs and other basis which are reasonably related to the use of or service furnished by the telecommunications system revenue-producing facility.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2015, c. 174, §2 (AMD).



30-A §5406. Collection of revenue-producing facilities' charges

Any resolution providing for the issuance of revenue bonds for a revenue-producing municipal facility under this chapter, or the trust agreement securing the bonds, may include any or all of the following provisions and may require the municipal officers to adopt any resolutions or take any other lawful action that is necessary to effectuate these provisions that: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Deposits. The municipality may require the owner, tenant or occupant of each lot or parcel of land who is obligated to pay rates, fees or charges for the use of or for the services furnished by any revenue-producing municipal facility owned or operated by the municipality to make a reasonable deposit with the municipality in advance to ensure the payment of the rates, fees or charges and to be subject to application to the payment of those rates, fees or charges if and when delinquent; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Procedure for collection. If the rates, fees or charges for the use of or for the services furnished by any sewer system owned or operated by the municipality by or in connection with any premises not served by a water system owned or operated by the municipality are not paid, those rates, fees and charges will be collected in accordance with sections 3444, 3445 and 5405.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5407. Application of revenues; annual report

1. Use of revenues. The resolution authorizing the issuance of revenue bonds under this chapter, or any trust agreement securing the bonds, may provide that all or a sufficient amount of the revenues derived from the revenue-producing municipal facility, including any portion of the facility financed with revenue bonds issued under this chapter, after providing for the payment of the cost of repair, maintenance and operation and reserves for those purposes as may be provided in the resolution or trust agreement, shall be set aside at such regular intervals as may be provided in the resolution or trust agreement and deposited to the credit of a sinking fund to pay the interest on and the principal of revenue bonds issued under this chapter as they become due, and the redemption price or purchase price of bonds retired by call or purchase.

A. The use and disposition of money to the credit of the sinking fund is subject to any regulations provided in the resolution authorizing the issuance of the revenue bonds or in the trust agreement securing the bonds. Unless otherwise provided in the resolution or trust agreement, the sinking fund is a fund for the benefit of all bonds without distinction or priority of one over another. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Annual report. At least once each year, the municipality shall have a comprehensive report made of the operations of the revenue-producing municipal facility, including all matters relating to rates, revenues, expense of repair, maintenance and operation and of renewals and replacements, principal and interest requirements and the status of all funds. Copies of the annual report shall be filed with the municipal clerk. These copies are open to the inspection of all interested persons.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5408. Pledges and covenants; trust agreement

In the discretion of the municipal officers of any municipality, any issue of revenue bonds may be secured by a trust agreement by and between the municipality and a corporate trustee, which may be any trust company within or outside the State. All expenses incurred in carrying out the resolution or trust agreement may be treated as a part of the cost of operation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Pledge of revenues; conveyance or mortgage prohibited. The resolution authorizing the issuance of the bonds or the trust agreement may pledge the revenues to be received from the revenue-producing municipal facility, including that portion of the revenue-producing municipal facility financed with revenue bonds issued under this chapter, but may not convey or mortgage any revenue-producing municipal facility or a portion of a revenue-producing municipal facility financed with revenue bonds issued under this chapter. All pledges of revenue under this chapter are valid and binding from the time when the pledge is made. All revenues received by a municipality after being pledged are immediately subject to the lien of those pledges without any physical delivery thereof or further action under the Uniform Commercial Code or otherwise. The lien of these pledges is valid and binding against all parties having claims of any kind in tort, contract or otherwise against the municipality, whether or not those parties have notice of the lien.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Rights and remedies of bondholders. The resolution may also contain any provisions for protecting and enforcing the rights and remedies of the bondholders that are reasonable and proper and not in violation of law, including covenants setting forth the duties of the municipality and the municipal officers in relation to:

A. The acquisition, construction, reconstruction, improvement, repair, maintenance, operation and insurance of any revenue-producing municipal facility or related system or systems; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The fixing and revising of rates, fees and charges; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The custody, safeguarding and application of all money; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The employment of consulting engineers in connection with the acquisition, construction, reconstruction or operation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The resolution or trust agreement may contain any other provisions that the municipal officers consider reasonable and proper for the security of the bondholders. The resolution or trust agreement may set forth the rights and remedies of the bondholder and of the trustee, if any, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Payment of proceeds and revenues. Except as provided otherwise in this chapter, the municipal officers may provide:

A. For the payment of the proceeds of the sale of the bonds and the revenues of any revenue-producing municipal facility or part of any revenue-producing municipal facility to any officer, board or depositary that they designate for the custody of the proceeds and revenues; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. For the method of disbursement of the proceeds and revenues, with any safeguards and restrictions that they determine. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5409. Trust funds

Notwithstanding any other law, all money received under the authority of this chapter is deemed to be trust funds, to be held and applied solely as provided in this chapter. The resolution authorizing the issuance of bonds or the trust agreement securing the bonds shall provide that any officer to whom, or bank, trust company or other fiscal agent to which, this money is paid, act as trustee of the money and hold and apply the money for the purposes of this chapter, subject to any regulations provided in the resolution or trust agreement or required by this chapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5410. Remedies

Except to the extent that rights given are restricted by the resolution authorizing the issuance of the bonds or the trust agreement, any holder of revenue bonds issued under this chapter or of any of the coupons appertaining to those bonds and the trustee under any trust agreement may by suit, action, mandamus or other proceeding, either at law or in equity, protect and enforce any and all rights under the laws of the State or granted under this chapter or under the resolution or trust agreement. The holder or trustee may enforce and compel the performance of all duties required by this chapter or by the resolution or trust agreement to be performed by the municipality, the municipal officers or any municipal official, including the fixing, charging and collecting of rates, fees and charges for the use of or for the services and facilities furnished by the revenue-producing municipal facility. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5411. Revenue-refunding bonds

1. Issuance of refunding bonds; purposes. The municipal officers may provide by resolution for the issuance of revenue-refunding bonds of the municipality for the purpose of:

A. Refunding any revenue bonds then outstanding which were issued under this chapter, including the payment of any redemption premium on those bonds and any interest accrued or to accrue to the date of redemption of those bonds; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. If considered advisable by the municipal officers, constructing improvements, extensions or enlargements of the revenue-producing municipal facility in connection with which the bonds to be refunded were issued. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Issuance of revenue bonds; purposes. The municipal officers may provide by resolution for the issuance of revenue bonds of the municipality for the combined purpose of:

A. Refunding any revenue bonds or revenue- refunding bonds then outstanding which were issued under this chapter, including the payment of any redemption premium on those bonds and any interest accrued or to accrue to the date of redemption of those bonds; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Paying all or any part of the cost of acquiring or constructing any additional revenue-producing municipal facility or part thereof, or any improvements, extensions or enlargements of any revenue-producing municipal facility. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Applicability of other sections. The issuance of the bonds, the maturities and other details of the bonds, the rights and remedies of the holders of bonds and the rights, powers, privileges, duties and obligations of the municipality and the municipal officers with respect to the bonds, are governed by sections 5401 to 5410, as applicable.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5412. Authorizing resolution

Notwithstanding any other law or any charter or charter amendment previously adopted by a municipality, or any ordinance, resolution, bylaw or regulation of a municipality, it is not necessary to publish any resolution adopted under this chapter, either before or after its final passage. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5413. Exemption from taxation

As proper revenue-producing municipal facilities are essential for the health and safety of the inhabitants of the municipalities, and as the exercise of the powers conferred to effect these purposes constitute the performance of essential governmental functions, and as municipal facilities acquired or constructed under this chapter constitute public property and are used for municipal purposes, no municipality may be required to pay any taxes or assessments upon any parking facility or system, water or sewer system or telecommunications system revenue-producing municipal facility, or any part of such a system, whether located within or outside the corporate limits of the municipality, or upon the income from those facilities. Any bonds issued under this chapter, and their transfer and the income from the bonds, including any profit made on the sale of the bonds, shall at all times be free from taxation within the State, provided that nothing in this section exempts any lessee or person in possession of a parking facility or part of a parking facility or the property so leased or possessed from taxes or assessments payable under Title 36, section 551. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5414. Alternative method

This chapter shall not be construed to limit a municipality's home rule authority. Sections 5401 to 5413 shall be deemed to provide an additional and alternative method for the doing of the things described and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of or as repealing any powers now existing under any other law, either general, special or local, provided that the issuance of revenue bonds or revenue-refunding bonds under these sections need not comply with the requirements of any other general or special law applicable to the issuance of bonds. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5415. Liberal construction

This chapter, being necessary for the welfare of municipalities and their inhabitants, shall be liberally construed to effect its purposes. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).









Subpart 9: FISCAL MATTERS

Chapter 221: MUNICIPAL TREASURER

30-A §5601. Bond

Before assuming the duties of office, the treasurer must give a surety bond to the municipality subject to the following provisions. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Condition. The bond shall be conditioned on the treasurer's faithful discharge of all the duties of office.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Type. The bond may be a corporate surety bond or an individual surety bond.

A. If the bond is an individual surety bond, the surety shall provide the municipal officers with a detailed sworn statement of the surety's personal financial ability. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Amount. The bond need not be for more than twice the amount of taxes to be collected during the municipal year.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. How paid. The municipality shall pay for the bond.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Sufficiency. The municipal officers are the sole judges of the sufficiency of the bond and sureties.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Recorded. After the municipal officers approve the bond, the clerk shall record the bond.

A. This record is prima facie evidence of the contents of the bond. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Failure to record the bond is not a defense to an action on it. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5602. Notice of choice of treasurer

When a treasurer is qualified and chosen, the clerk shall send the name of the treasurer to the Treasurer of State. The Treasurer of State shall not send money to any municipality until receiving the name of its treasurer. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5603. Powers and duties

The treasurer has the following powers and duties. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Powers. The treasurer may:

A. Make deductions from the salary of a municipal employee and pay the money deducted to the proper payee, when the employee gives the written authority to do so. The treasurer's authority to make a deduction continues until:

(1) The employee revokes the authorization in writing; or

(2) The treasurer knows that the reason for the deduction no longer exists. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Duties. The treasurer shall:

A. Except as provided in subparagraphs (1) to (3), and except as otherwise provided by charter or ordinance, disburse money only on the authority of a warrant drawn for the purpose, affirmatively voted and signed by a majority of the municipal officers.

(1) The municipal officers may adopt a written policy to permit the disbursement of employees' wages and benefits when a disbursement warrant has been signed by one or more designated municipal officers. The policy must be filed with the town clerk and the municipal treasurer and renewed annually by vote of the municipal officers.

(2) The municipal officers may adopt a written policy to permit the disbursement of payments for municipal education costs when a disbursement warrant has been signed by the school superintendent and approved by a majority of the school board or by a finance committee appointed or duly elected by the school board. The policy must be filed with the town clerk and the municipal treasurer and renewed annually by vote of the municipal officers.

(3) The municipal officers may adopt a written policy to permit the disbursement of state fees when a disbursement warrant has been signed by one or more designated municipal officers. The policy must be filed with the town clerk and the municipal treasurer and renewed annually by vote of the municipal officers; [2009, c. 6, §1 (AMD).]

B. Upon request, provide an account of the finances of the municipality and exhibit the official records to the municipal officers or to any committee appointed by them to examine the accounts. The municipal officers shall examine the treasurer's accounts at least once every 3 months; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Maintain a bank account in the municipality's name for the deposit of cash receipts. The treasurer shall deposit all cash receipts in the bank within 10 days. The treasurer may not commingle funds of the municipality with any personal funds or in any personal account of the treasurer. [2009, c. 193, §2 (AMD).]

[ 2009, c. 6, §1 (AMD); 2009, c. 193, §2 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 271, (AMD). 1993, c. 96, §2 (AMD). 1995, c. 83, §1 (AMD). 1995, c. 549, §1 (AMD). 2009, c. 6, §1 (AMD). 2009, c. 193, §2 (AMD).



30-A §5604. Payment out of treasury

The treasurer of any municipality shall not pay out any funds for an account or claim against the municipality unless the account or claim is itemized and declared to be a public record. Notwithstanding Title 17-A, section 4-A, violation of this section is a Class E crime, punishable by a fine of not more than $300 or by imprisonment for not more than 30 days, or both. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 223: MUNICIPAL FINANCES

Subchapter 1: GENERAL PROVISIONS

30-A §5651. Determination of municipal year; change

The municipal officers shall determine the municipal fiscal year. [1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §8, 10 (AMD).]

A municipality or plantation may raise one or 2 taxes during a single valuation if the taxes raised are based on appropriations made for a municipal fiscal year that does not exceed 18 months. A municipal or plantation fiscal year may extend beyond the end of the current tax year and the municipal officers or assessors of a plantation, when changing the municipality's or plantation's fiscal year, may, for transition purposes, adopt one or more fiscal years not longer than 18 months each. [1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5652. Donation of money

The municipal officers may accept a donation of money to the municipality to supplement a specific appropriation already made, to reduce the tax assessment, to endow a municipal education foundation pursuant to section 5724, subsection 10 or to reduce the permanent debt. [2007, c. 405, §1 (AMD).]

1. Reducing the tax assessment. If the assessors receive written notice from the municipal officers that a sum has been paid to the municipality for the purpose of reducing the tax assessment, they shall reduce it in that amount before establishing the tax rate. If the tax rate has already been established, the treasurer shall deposit the money in a bank, trust company or national bank in the State, and withdraw it at the proper time to reduce the tax assessment for the following taxable year.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Funding municipal education foundations. A municipality may accept endowment funds from citizens, estates, municipal contributions and bond money to fund a municipal education foundation to support local education pursuant to section 5724, subsection 10. The foundation may not spend the funds until it meets certain growth standards recommended by the Department of Administrative and Financial Services.

[ 2011, c. 655, Pt. DD, §11 (AMD); 2011, c. 655, Pt. DD, §24 (AFF) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2007, c. 405, §§1, 2 (AMD). 2011, c. 655, Pt. DD, §11 (AMD). 2011, c. 655, Pt. DD, §24 (AFF).



30-A §5653. Gifts of money or property in trust

This section governs a municipality's receipt of money or other property in trust for any specified public purpose. The municipal officers shall serve as trustees unless otherwise specified in the trust instrument. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Acceptance or rejection. When the municipal officers receive written notice from a prospective donor or a representative of a proposed trust, they shall submit the matter at the next meeting of the municipal legislative body. Within 10 days after the meeting, the municipal officers shall send written notice of its acceptance or rejection to the donor or the donor's representative.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Deposited or invested. Unless otherwise specified by the terms of the trust, the municipal officers shall either deposit or invest trust funds according to subchapter III-A.

A. Unless the instrument or order creating the trust prohibits, the municipal officers may treat any 2 or more trust funds as a single fund solely for the purpose of investment. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. After deducting management expenses, the municipal officers shall prorate any interest earned or capital gains realized among the various trust funds. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The municipal officers shall retain any property or securities included in the corpus of a trust fund where the trust instrument so provides. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Unless otherwise specified in the trust instrument, the municipal officers may spend only the annual income from the trust fund. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Reversion to donor. If the municipality fails to comply with the terms of the trust instrument, the trust fund reverts to the donor or the donor's heirs.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5654. Conditional gifts

This section governs a municipality's receipt of a conditional gift for any specified public purpose. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Acceptance or rejection. When the municipal officers receive written notice from a prospective donor or a representative of the proposed gift, they shall submit the matter at the next meeting of the municipal legislative body. Within 10 days after the meeting, the municipal officers shall send written notice of their acceptance or rejection to the donor or the donor's representative.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Perpetually comply with conditions. When the donor or the donor's representative has completed the donor's part of the agreement concerning the execution of a conditional gift, the municipality shall perpetually comply with, and may raise money to carry into effect, the conditions upon which the agreement was made.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Deposited or invested. Unless otherwise specified by its terms, a conditional gift of money may be deposited or invested according to subchapter III-A.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5655. Unconditional gifts

A gift without conditions, of any type of property, offered to a municipality may be accepted or rejected by its legislative body, except for forfeited assets conveyed to the municipality pursuant to Title 15, chapter 517, which may be accepted or rejected by the municipal officers. [1999, c. 408, §5 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 408, §5 (AMD).



30-A §5656. Procurement of recycled goods

1. Review of standards. Each municipality shall review its procurement procedures and specifications to identify procedures and specifications that explicitly discriminate against goods, supplies, equipment, materials and printing with recycled content. Each municipality may revise its procedures and specifications to:

A. Encourage the use of goods, supplies, equipment, materials and printing with recycled content; and [1989, c. 585, Pt. C, §15 (NEW).]

B. Ensure, to the maximum extent economically feasible, that it purchases goods, supplies, equipment, materials and printing that may be recycled or reused when such goods, supplies, equipment, materials and printing are discarded. [1989, c. 585, Pt. C, §15 (NEW).]

[ 1989, c. 585, Pt. C, §15 (NEW) .]

2. Preferences for recycled goods. In revising its procurement procedures and specifications under subsection 1, each municipality may:

A. Establish a preference for paper with recycled content consistent with the standards established for state agencies under Title 5, section 1812-B; and [1989, c. 585, Pt. C, §15 (NEW).]

B. Establish specifications for bids for public contracts that require all bidders to propose that a stated minimum percentage of goods, supplies, equipment or materials to be used for the contract be made from recycled material. [1989, c. 585, Pt. C, §15 (NEW).]

[ 1989, c. 585, Pt. C, §15 (NEW) .]

3. Other laws. The options set forth in this section may be exercised, notwithstanding any other provision of law to the contrary.

[ 1989, c. 585, Pt. C, §15 (NEW) .]

4. Interlocal cooperation. The provisions of this section shall apply to agreements of interlocal cooperation established pursuant to chapter 115 and to cooperative purchasing programs administered by regional councils established pursuant to chapter 119.

[ 1989, c. 585, Pt. C, §15 (NEW) .]

SECTION HISTORY

1989, c. 585, §C15 (NEW).






Subchapter 2: STATE FUNDS

30-A §5681. State-municipal revenue sharing

1. Findings and purpose. The Legislature finds that:

A. The principal problem of financing municipal services is the burden on the property tax; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. To stabilize the municipal property tax burden and to aid in financing all municipal services, it is necessary to provide funds from the broad-based taxes of State Government. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Population" means the population as determined by the latest Federal Decennial Census or the population as determined and certified by the Department of Health and Human Services, whichever is later. For the purposes of this section, the Department of Health and Human Services shall determine the population of each municipality at least once every 2 years. For the purposes of the distributions required by this section, beginning July 1, 2009, "population" means the most current population data available as of the January 1st prior to the fiscal year of distribution. [2007, c. 662, §1 (AMD).]

B. "Property tax burden" means the total real and personal property taxes assessed in the municipal fiscal year pertaining to the latest state valuation, except the taxes assessed on captured value within a tax increment financing district, divided by the latest state valuation certified to the Secretary of State. [2007, c. 662, §1 (AMD).]

C. [2009, c. 213, Pt. S, §16 (AFF); 2009, c. 213, Pt. S, §1 (RP).]

D. [2009, c. 213, Pt. S, §16 (AFF); 2009, c. 213, Pt. S, §2 (RP).]

E. "Disproportionate tax burden" means the total real and personal property taxes assessed in the municipal fiscal year pertaining to the latest state valuation, except the taxes assessed on captured value within a tax increment financing district, divided by the latest state valuation certified to the Secretary of State and reduced by .01. Beginning on July 1, 2013 and each July 1st thereafter, if the total revenue-sharing distribution as calculated by subsection 5 is distributed to the municipalities without transfer or reduction, the reduction factor must be increased by either .0005 or the percentage increase necessary to equal the statewide average property tax rate, whichever increase is smaller, until the fiscal year when the percentage reduction factor reaches the statewide average property tax rate. [2011, c. 656, §1 (AMD).]

F. "Statewide average property tax rate" means the total real and personal property taxes assessed in all municipalities in the municipal fiscal year pertaining to the latest state valuation, except the taxes assessed on captured value within a tax increment financing district, divided by the total latest state valuation certified to the Secretary of State. [2011, c. 656, §2 (NEW).]

[ 2011, c. 656, §§1, 2 (AMD) .]

3. Revenue-sharing funds. To strengthen the state-municipal fiscal relationship pursuant to the findings and objectives of subsection 1, there is established the Local Government Fund. To provide additional support for municipalities experiencing a higher-than-average property tax burden, there is established the Disproportionate Tax Burden Fund.

[ 2009, c. 213, Pt. S, §3 (AMD); 2009, c. 213, Pt. S, §16 (AFF) .]

4. Sharing the Local Government Fund.

[ 1999, c. 731, Pt. U, §3 (RP) .]

4-A. Distribution of Local Government Fund. The Treasurer of State shall transfer the balance in the Local Government Fund on the 20th day of each month. Money in the Local Government Fund must be distributed to each municipality in proportion to the product of the population of the municipality multiplied by the property tax burden of the municipality.

[ 1999, c. 731, Pt. U, §4 (NEW) .]

4-B. Distribution of Disproportionate Tax Burden Fund. The Treasurer of State shall transfer the balance in the Disproportionate Tax Burden Fund on the 20th day of each month. Money in the Disproportionate Tax Burden Fund must be distributed to each municipality in proportion to the product of the population of the municipality multiplied by the disproportionate tax burden of the municipality.

[ 1999, c. 731, Pt. U, §4 (NEW) .]

5. Transfers to funds. No later than the 10th day of each month, the State Controller shall transfer to the Local Government Fund 5% of the receipts during the previous month from the taxes imposed under Title 36, Parts 3 and 8, and Title 36, section 2552, subsection 1, paragraphs A to F and L, and credited to the General Fund without any reduction, except that for fiscal years 2015-16, 2016-17, 2017-18 and 2018-19 the amount transferred is 2% of the receipts during the previous month from the taxes imposed under Title 36, Parts 3 and 8, and Title 36, section 2552, subsection 1, paragraphs A to F and L, and credited to the General Fund without any reduction, and except that the postage, state cost allocation program and programming costs of administering state-municipal revenue sharing may be paid by the Local Government Fund. A percentage share of the amounts transferred to the Local Government Fund each month must be transferred to the Disproportionate Tax Burden Fund and distributed pursuant to subsection 4-B as follows:

A. [2009, c. 213, Pt. S, §16 (AFF); 2009, c. 213, Pt. S, §4 (RP).]

B. [2009, c. 213, Pt. S, §16 (AFF); 2009, c. 213, Pt. S, §4 (RP).]

C. For months beginning on or after July 1, 2009 but before July 1, 2010, 15%; [2009, c. 213, Pt. S, §4 (NEW); 2009, c. 213, Pt. S, §16 (AFF).]

D. For months beginning on or after July 1, 2010 but before July 1, 2011, 16%; [2009, c. 213, Pt. S, §4 (NEW); 2009, c. 213, Pt. S, §16 (AFF).]

E. For months beginning on or after July 1, 2011 but before July 1, 2012, 17%; [2009, c. 213, Pt. S, §4 (NEW); 2009, c. 213, Pt. S, §16 (AFF).]

F. For months beginning on or after July 1, 2012 but before July 1, 2013, 18%; [2009, c. 213, Pt. S, §4 (NEW); 2009, c. 213, Pt. S, §16 (AFF).]

G. For months beginning on or after July 1, 2013 but before July 1, 2014, 19%; and [2009, c. 213, Pt. S, §4 (NEW); 2009, c. 213, Pt. S, §16 (AFF).]

H. For months beginning on or after July 1, 2014, 20%. [2009, c. 213, Pt. S, §4 (NEW); 2009, c. 213, Pt. S, §16 (AFF).]

[ 2015, c. 267, Pt. K, §1 (AMD) .]

5-A. Temporary exception.

[ 1995, c. 665, Pt. E, §1 (NEW); MRSA T. 30-A, §5681, sub-§5-A (RP) .]

5-B. Fund for the Efficient Delivery of Local and Regional Services.

[ 2009, c. 213, Pt. S, §16 (AFF); 2009, c. 213, Pt. S, §5 (RP) .]

5-C. Transfers to General Fund. For the months beginning on or after July 1, 2009, $25,383,491 in fiscal year 2009-10, $38,145,323 in fiscal year 2010-11, $40,350,638 in fiscal year 2011-12, $44,267,343 in fiscal year 2012-13, $73,306,246 in fiscal year 2013-14 and $85,949,391 in fiscal year 2014-15 from the total transfers pursuant to subsection 5 must be transferred to General Fund undedicated revenue. The amounts transferred to General Fund undedicated revenue each fiscal year pursuant to this subsection must be deducted from the distributions required by subsections 4-A and 4-B based on the percentage share of the transfers to the Local Government Fund pursuant to subsection 5. The reductions in this subsection must be allocated to each month proportionately based on the budgeted monthly transfers to the Local Government Fund as determined at the beginning of the fiscal year.

[ 2013, c. 368, Pt. J, §1 (AMD) .]

6. Plantations and unorganized territory. For purposes of state-municipal revenue sharing, plantations and the unorganized territory shall be treated as if they were municipalities.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Indian territory. For purposes of state-municipal revenue sharing, the Passamaquoddy Tribe and the Penobscot Nation Indian Territories shall be treated as if they were municipalities. In the absence of a levy of real and personal property taxes in either or both Indian territories, the property tax assessment is computed by multiplying the state valuation for the Indian territory for the period for which revenue sharing is being determined by the most current average equalized property tax rate of all municipalities in the State at that time as determined by the State Tax Assessor.

[ 1989, c. 871, §1 (NEW); 1989, c. 871, §22 (AFF) .]

8. Posting of revenue sharing projections. For the purpose of assisting municipalities in a timely manner in their budget development process and in the determination of their property tax levy limits as required by section 5721-A, the Treasurer of State shall post no later than April 15th of each year on the Treasurer of State's website the projected revenue sharing distributions as required by this section according to the most recently issued state revenue forecasts issued by the Revenue Forecasting Committee pursuant to Title 5, chapter 151-B for the subsequent fiscal year beginning on July 1st.

[ 2007, c. 662, §2 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 871, §§1,22 (AMD). 1991, c. 780, §Q1 (AMD). 1995, c. 665, §E1 (AMD). 1995, c. 665, §E4 (AFF). 1999, c. 528, §1 (AMD). 1999, c. 731, §§U1-5 (AMD). 2001, c. 439, §OO1 (AMD). 2001, c. 559, §G1 (AMD). 2001, c. 714, §Y1 (AMD). IB 2003, c. 2, §§2,3 (AMD). 2003, c. 20, §W1 (AMD). 2003, c. 174, §1 (AMD). 2003, c. 673, §V5 (AMD). 2003, c. 673, §V29 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 2, §§G1,H1 (AMD). 2005, c. 2, §G2 (AFF). 2005, c. 12, §E1 (AMD). 2005, c. 266, §1 (AMD). 2007, c. 240, Pt. NNN, §1 (AMD). 2007, c. 240, Pt. S, §§1, 2 (AMD). 2007, c. 437, §1 (AMD). 2007, c. 437, §22 (AFF). 2007, c. 662, §§1, 2 (AMD). 2009, c. 213, Pt. S, §§1-6 (AMD). 2009, c. 213, Pt. S, §16 (AFF). 2009, c. 462, Pt. E, §1 (AMD). 2009, c. 571, Pt. JJ, §1 (AMD). 2011, c. 1, Pt. N, §1 (AMD). 2011, c. 380, Pt. I, §1 (AMD). 2011, c. 656, §§1, 2 (AMD). 2013, c. 368, Pt. J, §1 (AMD). 2015, c. 267, Pt. K, §1 (AMD).



30-A §5682. State funds (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 104, §§A49,C10 (NEW). 1989, c. 295, (AMD). 1995, c. 368, §E1 (RP).



30-A §5683. Property tax relief

1. Scope. This section establishes a revenue-sharing program that distributes surplus funds from the General Fund during times of prosperity to municipalities experiencing an inordinate amount of growth. The revenue-sharing funds are specifically dedicated to assisting these municipalities in meeting the unusually high costs associated with the capital construction and infrastructure necessary to accommodate growth and development.

[ 1989, c. 534, Pt. F, (NEW) .]

2. Definitions. For the purposes of computing the revenue distributions from the Property Tax Relief Fund, the following terms have the following meanings.

A. "Population" means the population as determined by the latest federal decennial census or the population as determined and certified by the Department of Health and Human Services, whichever is more recent. For the purposes of this section, the department is authorized and required to determine the population of each municipality at least once every year. [1989, c. 534, Pt. F, (NEW); 2003, c. 689, Pt. B, §6 (REV).]

[ 1989, c. 534, Pt. F, (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

3. Property Tax Relief Fund established. There is established the Property Tax Relief Fund for the purpose of distributing unanticipated surplus revenues accruing in the General Fund to municipalities experiencing high rates of population growth. The purpose of the fund is to assist municipalities in meeting their infrastructure needs.

After the close of each fiscal year, the Governor may request a General Fund appropriation to the Property Tax Relief Fund from the next session of the Legislature in an amount not to exceed 1/2 of the balance remaining after all other required transfers or appropriations from the excess of total General Fund revenues received over accepted estimates in that fiscal year and all required deductions of appropriations, financial commitments, designated funds, transfers from the unappropriated surplus of the General Fund or transfers from the available balance remaining in the General Fund have been made.

General Fund revenue estimates may be made once during the First Regular Session of the Legislature and adjustments to these accepted revenue estimates may be made once during the Second Regular Session of the Legislature without mandatory transfer of funds to the Property Tax Relief Fund. If adjustments are made to those initial estimates presented to each regular session of the Legislature, an amount not to exceed 1/2 of the excess of the estimated revenue over the amounts required by law to be set aside for other purposes must be appropriated to the Property Tax Relief Fund.

The appropriation may not exceed $25,000,000 and may not lapse, but must remain a continuing carrying account to carry out the purpose of this section.

[ 1995, c. 464, §16 (AMD) .]

4. Distributions from Property Tax Relief Fund. Money credited to the Property Tax Relief Fund shall be distributed to each municipality in an amount equal to the ratio of the population in each municipality to the population in the State as a whole.

[ 1989, c. 534, Pt. F, (NEW) .]

5. Restrictions on use of funds. Funds distributed to municipalities pursuant to this section shall be expended only after the municipal legislative body has authorized the expenditure in the annual municipal budget. Funds shall be expended only for the following purposes:

A. For capital construction and improvements, land acquisitions, capital equipment acquisitions or other nonrecurring purposes; [1989, c. 534, Pt. F, (NEW).]

B. For purposes for which bonds have been previously authorized but not yet issued, in order to eliminate the need to incur the indebtedness; and [1989, c. 534, Pt. F, (NEW).]

C. For the local share of state, federal or privately financed capital construction and improvement projects. [1989, c. 534, Pt. F, (NEW).]

[ 1989, c. 534, Pt. F, (NEW) .]

6. Treasurer of State. The Treasurer of State shall distribute the appropriation balance in the Property Tax Relief Fund no later than 30 days after the legislation appropriating funds for this purpose has been enacted by the Legislature and signed into law by the Governor.

[ 1995, c. 464, §17 (AMD) .]

SECTION HISTORY

1989, c. 534, §F (NEW). 1993, c. 707, §N1 (AMD). 1995, c. 464, §§16,17 (AMD). 2003, c. 689, §B6 (REV).



30-A §5684. Funding for mandated programs (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 922, (NEW). 1991, c. 847, §4 (AMD). 1993, c. 28, §1 (RP).



30-A §5685. Funding for required activities

1. Definitions. As used in this section and in the Constitution of Maine, Article IX, Section 21, unless the context otherwise indicates, the following terms have the following meanings.

A. "Local revenues" means revenues generated by local units of government, including property taxes, other locally levied taxes and user fees and other revenues, such as excise taxes collected and retained by local units of government pursuant to statutory authority. [1993, c. 351, §1 (NEW).]

B. "Local unit of government" or "local unit" means a municipality, as defined in this Title; a plantation, as governed by chapter 301; a county; a school administrative unit, as defined in Title 20-A, section 1; or a governmental entity that is:

(1) Created or authorized by special act of the Legislature or authorized to be created by a general purpose unit of government under a general act of the Legislature;

(2) Established to provide public services;

(3) Funded by local revenues;

(4) Governed by a locally elected body or a body appointed by a municipality or county; and

(5) Not an agency of State Government or other entity having statewide authority, jurisdiction or purpose. [1993, c. 351, §1 (NEW).]

C. "Mandate" means any law, rule or executive order of this State enacted, adopted or issued after November 23, 1992 that requires a local unit of government to expand or modify that unit's activity so as to necessitate additional expenditures from that unit's local revenues. "Mandate" includes laws, rules or executive orders that primarily affect the performance of a local unit's governmental activities. [1993, c. 351, §1 (NEW).]

D. "Mandate payment distribution schedule" means a schedule for distribution of state payments required by the Constitution of Maine, Article IX, Section 21, to be made to local units of government during the state fiscal year. [1993, c. 351, §1 (NEW).]

E. "Required state mandate funds" means those state funds required to be paid to local units of government under the Constitution of Maine, Article IX, Section 21. [1993, c. 351, §1 (NEW).]

[ 1993, c. 351, §1 (NEW) .]

2. Requirement for state funding. The State may not impose a mandate on a local unit of government unless the State provides annually at least 90% of the funding for those expenditures from state funds not previously appropriated, allocated or otherwise designated for payment to that local unit of government. The Legislature may impose a mandate on a local unit of government without providing 90% funding as an exception to the provisions of the Constitution of Maine, Article IX, Section 21 if enacted upon the votes of 2/3 of all members elected to the Senate and the House of Representatives.

[ 1993, c. 351, §1 (NEW) .]

3. Implementation. In implementing this section and the provisions of the Constitution of Maine, Article IX, Section 21, the following provisions apply.

A. The State may not meet its obligation to provide required state mandate funds by authorizing a local unit of government to levy fees or taxes not previously levied by that local unit of government. [1993, c. 351, §1 (NEW).]

B. The State may not meet its obligation to provide required state mandate funds by requiring a local unit of government to spend funds previously appropriated to that local unit of government. [1993, c. 351, §1 (NEW).]

C. Reduction of state funds that are the State's share of the cost of mandates that have been suspended or reduced does not preclude imposition of a new mandate if the required state mandate funds are provided for that new mandate. [1993, c. 351, §1 (NEW).]

D. Required state mandate funds do not include the costs incurred by local units of government to comply with a federal law or regulation or to become eligible for the receipt of federal funds, except to the extent that the State imposes requirements or conditions that exceed the federal requirements. [1993, c. 351, §1 (NEW).]

E. Required state mandate funds do not include for the costs to local units of government of implementing laws, rules, executive orders or judicial decisions or orders that are required to comply with the following provisions of the Constitution of Maine:

(1) The reapportionment requirements of Article IV, Part First, Section 2 and Article IV, Part Second, Section 2;

(2) The constitutional referenda provisions of Article X, Section 4;

(3) The people's veto of legislation provisions of Article IV, Part Third, Section 17; and

(4) The direct initiative of legislation provisions of Article IV, Part Third, Section 18. [1993, c. 351, §1 (NEW).]

F. Legislation, even though enacted by a 2/3 vote of each House of the Legislature, may not be construed to override the funding requirements of the Constitution of Maine, Article IX, Section 21, unless the legislation contains specific language indicating that it is the intent of the Legislature to create an exception to the Constitution of Maine. [1993, c. 351, §1 (NEW).]

[ 1993, c. 351, §1 (NEW) .]

4. Local units of government not bound. A local unit of government is not bound by any mandate unless funded or exempted from state funding in accordance with this section and the Constitution of Maine, Article IX, Section 21.

[ 1993, c. 351, §1 (NEW) .]

5. Appropriation and payment of state funds. The State must appropriate, allocate or otherwise designate for payment in each state fiscal year a sum sufficient to meet at least 90% of the cost of each mandate imposed on local units of government.

A. The state agency to which state funds are appropriated, allocated or otherwise designated for payment to fund a mandate, referred to in this subsection as the "agency," shall pay to each local unit of government in each state fiscal year the required state mandate funds. The agency need not pay to local units of government the entire amount at the beginning of each fiscal year. However, the agency must make payments to local units of government in accordance with the mandate payment distribution schedule. [1993, c. 351, §1 (NEW).]

B. A mandate payment distribution schedule describes the number of annual payments, the time of each payment and the amount of each payment to be made during the state fiscal year to ensure that the State pays local units of government the required state mandate funds prior to the local units of government having to make expenditures required by a mandate. [1993, c. 351, §1 (NEW).]

C. A mandate payment distribution schedule must be established for each mandate that requires state funding under this section. The agency shall establish a mandate payment distribution schedule for a mandate by consulting with the affected local unit or units of government or with a representative sample of affected local units of government. If necessary, different mandate payment distribution schedules may be established for a single mandate. [1993, c. 351, §1 (NEW).]

D. Following public hearing and in accordance with the Maine Administrative Procedure Act, the State Controller shall adopt rules necessary to implement this subsection. At a minimum, those rules must include a process for establishing mandate payment distribution schedules for distribution of payments under this subsection, including the provision of public notice and an opportunity for comment on the schedules by local units of government and other affected persons. [1993, c. 351, §1 (NEW).]

E. [2015, c. 44, §8 (RP).]

F. In accordance with the Maine Administrative Procedure Act, a local unit of government may appeal the number, amount and timing of payments under this section to the agency making payments. Decisions on appeals from the number, amount and timing of payments awarded under the schedule constitute final agency action. [1993, c. 351, §1 (NEW).]

[ 2015, c. 44, §8 (AMD) .]

6. Collection of data; report. A state agency making payments to local units of government under this section shall submit a report to the Department of Administrative and Financial Services by September 1st each year. The report must identify specific mandates administered by the agency during the previous fiscal year, describe the payment schedule developed by the agency for each mandate and contain any other information requested by the department. The Department of Administrative and Financial Services shall compile that information and shall issue a report annually not later than January 15th to the Governor and the Legislature summarizing state agency activities under this section.

[ 1993, c. 351, §1 (NEW) .]

SECTION HISTORY

1993, c. 351, §1 (NEW). 2015, c. 44, §8 (AMD).






Subchapter 3: MUNICIPAL DEBT

30-A §5701. Debt liability

The personal property of the residents and the real estate within the boundaries of a municipality, village corporation or other quasi-municipal corporation may be taken to pay any debt due from the body corporate. The owner of property taken under this section may recover from the municipality or quasi-municipal corporation under Title 14, section 4953. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5702. Limitation

No municipality may incur debt which would cause its total debt outstanding at any time, exclusive of debt incurred for school purposes, for storm or sanitary sewer purposes, for energy facility purposes or for municipal airport purposes to exceed 7 1/2% of its last full state valuation, or any lower percentage or amount that a municipality may set. A municipality may incur debt for school purposes to an amount outstanding at any time not exceeding 10% of its last full state valuation, or any lower percentage or amount that a municipality may set, for storm or sanitary sewer purposes to an amount outstanding at any time not exceeding 7 1/2% of its last full state valuation, or any lower percentage or amount that a municipality may set, and for municipal airport and special district purposes to an amount outstanding at any time not exceeding 3% of its last full state valuation, or any lower percentage or amount that a municipality may set; provided, however, that in no event may any municipality incur debt which would cause its total debt outstanding at any time to exceed 15% of its last full state valuation, or any lower percentage or amount that a municipality may set. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 213, (AMD).]

For the purposes of this section, full state valuation shall mean the state valuation most recently certified by the State Tax Assessor pursuant to Title 36, section 381, adjusted to 100%. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

If a particular loan is or has been incurred by a municipality for school, storm or sanitary sewer, municipal airport, water and other purposes, or any combination thereof, the treasurer of the municipality shall make and maintain records showing the proportion, if any, of such loan incurred for school purposes, for storm or sanitary sewer purposes, for municipal airport purposes, for water purposes and for other purposes and the same proportions shall be applied to each maturity of such loan. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 213, (AMD).



30-A §5703. Exclusion

1. Limitations on municipal debt. The limitations on municipal debt in section 5702 shall not be construed as applying to any funds received in trust by any municipality, any loan which has been funded or refunded, notes issued in anticipation of federal or state aid or revenue sharing money, tax anticipation loans, notes maturing in the current municipal year, indebtedness of entities other than municipalities, indebtedness of any municipality to the Maine School Building Authority, debt issued under chapter 213 and Title 10, chapter 110, subchapter IV, obligations payable from revenues of the current municipal year or from other revenues previously appropriated by or committed to the municipality, and the state reimbursable portion of school debt. The limitations on municipal debt set forth in section 5702 do not apply to obligations incurred by one or more municipalities pursuant to Title 38, section 1304-B, with respect to solid waste facilities, which obligations are regulated in the manner set forth in Title 38, section 1304-B.

[ 1995, c. 462, Pt. A, §54 (AMD) .]

2. State reimbursement. For the purpose of this section, the state reimbursable portion of school debt with respect to any municipality shall be the amount determined by:

A. Multiplying the outstanding amount of each issue of debt incurred for school purposes by the municipality in connection with a project which qualifies for state school construction aid and the percentage of the capital outlay costs of such project which was applicable to determine the amount of state school construction aid.

(1) The certificate of the Commissioner of Education that a project qualifies for state school construction aid and as to the percentage of that aid to which a municipality was entitled shall be conclusive evidence of the facts stated therein; or [1989, c. 381, (NEW); 1989, c. 700, Pt. A, §129 (AMD).]

B. For school construction projects approved by the State Board of Education after July 1, 1985, by multiplying the outstanding amount of each issue of debt incurred for school purposes by the municipality in connection with a project that qualifies for state school construction subsidy under Title 20-A and the state share percentage of operating costs for that municipality as defined in Title 20-A, section 15672, subsection 31, for the year in which the project received concept approval from the State Board of Education.

(1) The certificate of the Commissioner of Education that a project qualifies for state school construction aid and as to the state share percentage of operating costs for that municipality as defined in Title 20-A, section 15672, subsection 31, for the year in which the project received concept approval is conclusive evidence of the facts stated therein. [2005, c. 683, Pt. B, §24 (AMD).]

[ 2005, c. 683, Pt. B, §24 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 381, (RPR). 1989, c. 700, §A129 (AMD). 1995, c. 462, §A54 (AMD). 2005, c. 683, §B24 (AMD).



30-A §5704. Reporting by special districts

Each special district in the State, whether or not its boundaries are coterminous with the boundaries of a municipality, including districts established for the purposes of providing water, sewer, electric, educational, health, transportation, solid waste management, parking or recreation services, or any other public purpose, shall file an annual report of its total outstanding debt. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Content. These reports shall include debts by:

A. Amount; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Purpose; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Creditors; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Date incurred; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Interest rate; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Amortization period; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. Amount of annual principal payments and annual interest payments; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. Assessments and contributions received from municipalities in the district to service the debts. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Filing; public records. The reports shall be filed within 45 days of the end date of each fiscal year. The reports shall be filed with the Maine Municipal Bond Bank upon forms provided by it. Information reported under this section is a public record.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5705. Refinancing of the United States Farmers Home Administration loans

For the period beginning January 1, 1988, and ending December 31, 1989, the municipal officers of any municipality or plantation may refinance any debt owed to the United States Farmers Home Administration without the approval of the municipality's or plantation's legislative body as long as the refinancing will result in a net savings to the municipality or plantation. [1989, c. 12, (NEW); 1989, c. 878, Pt. C, §47 (AMD).]

SECTION HISTORY

1989, c. 12, (NEW). 1989, c. 878, §C47 (AMD).






Subchapter 3-A: MUNICIPAL INVESTMENTS

Article 1: GENERAL INVESTMENTS

30-A §5706. Deposit or investment of funds

As directed by the municipal officers, the treasurer shall invest all municipal funds, including reserve funds and trust funds, to the extent that the terms of the instrument, order or article creating the fund do not prohibit the investment, as follows: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Financial institutions. In accounts or deposits of institutions insured by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund or the successors to these federal agencies.

A. Accounts and deposits exceeding an amount equal to 25% of the capital, surplus and undivided profits of any trust company or national bank or a sum exceeding an amount equal to 25% of the reserve fund and undivided profit account of a mutual savings bank or state or federal savings and loan association on deposit at any one time must be secured by the pledge of certain securities as collateral, or fully covered by insurance.

(1) The collateral must be in an amount equal to the excess deposit. The municipal officers shall determine the value of the pledged securities on the basis of market value and shall review the value of the pledged securities on the first business day of January and July of each year.

(2) The collateral may consist only of securities in which municipalities may invest, as provided in article 2. The securities must be held in a depository institution approved by the municipal officers and pledged to indemnify the municipalities against any loss. The depository institution shall notify the municipal officers of the pledging when the securities are deposited; [2015, c. 44, §9 (AMD).]

[ 2015, c. 44, §9 (AMD) .]

2. Repurchase agreements. In repurchase agreements with respect to obligations of the United States Government, as defined in section 5712, subsection 1, as long as the market value of the underlying obligation is equal to or greater than the amount of the municipality's investment and either the municipality's security entitlement with respect to the underlying obligation is created pursuant to the provisions of Title 11, Article 8-A and other applicable law or the municipality's security interest is perfected pursuant to the provisions of Title 11, Article 9-A and other applicable law, except that, if the term of the repurchase agreement is not in excess of 96 hours, the municipality's security interest with respect to the underlying obligation need not be perfected as long as an executed Public Securities Association form of master repurchase agreement is on file with the counterparty prior to the date of the transaction;

[ 1999, c. 699, Pt. D, §19 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

3. Mutual funds. In the shares of an investment company registered under the United States Investment Company Act of 1940, Public Law 76-768, whose shares are registered under the United States Securities Act of 1933, Public Law 73-22, provided that the investments of the fund are limited to bonds and other direct obligations of the United States Government, as defined in section 5712, subsection 1 or repurchase agreements secured by bonds and other direct obligations of the United States Government, as defined in section 5712, subsection 1;

[ 1997, c. 367, §1 (AMD) .]

3-A. Mutual funds for trusts governed by the United States Internal Revenue Code, Section 501(c)(3). In the case of a trust fund that is governed by the United States Internal Revenue Code, Section 501 (c) (3) (1997), in the shares of any investment company registered under the United States Investment Company Act of 1940, Public Law 76-768, whose shares are registered under the United States Securities Act of 1933, Public Law 73-22, as long as:

A. The investment is approved by the municipal officers at a public meeting; and [2003, c. 8, §1 (AMD).]

B. No more than 50% of the assets of the trust are invested in mutual funds under this subsection; or [2003, c. 8, §1 (AMD).]

C. [2003, c. 8, §1 (RP).]

[ 2003, c. 8, §1 (AMD) .]

4. Safekeeping and investment management agreements. The municipal officers may enter into an agreement with any financial institution with trust powers authorized to do business in the State for the safekeeping of the reserve funds, as defined in section 5801, or trust funds, as defined by section 5653, of the municipality. Services must consist of the safekeeping of the funds, collection of interest and dividends, and any other fiscal service that is normally covered in a safekeeping agreement. Investment of reserve funds or trust funds deposited under a safekeeping agreement may be managed either by the financial institution with which the funds are deposited or by an investment advisor registered with the National Association of Securities Dealers, federal Securities and Exchange Commission or other governmental agency or instrumentality with jurisdiction over investment advisors, to act in such capacity pursuant to an investment advisory agreement providing for investment management and periodic review of portfolio investments. Investment of funds on behalf of the municipality under this section is governed by the rule of prudence, according to Title 18-B, sections 802 to 807 and chapter 9. The contracting parties shall give assurance of proper safeguards that are usual to these contracts and shall furnish insurance protection satisfactory to both parties.

[ 2003, c. 618, Pt. B, §17 (AMD); 2003, c. 618, Pt. B, §20 (AFF) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 206, §1 (AMD). 1995, c. 664, §2 (AMD). 1997, c. 367, §§1,2 (AMD). 1997, c. 429, §C35 (AMD). 1999, c. 699, §D19 (AMD). 1999, c. 699, §D30 (AFF). 2003, c. 8, §1 (AMD). 2003, c. 618, §B17 (AMD). 2003, c. 618, §B20 (AFF). 2013, c. 16, §10 (REV). 2015, c. 44, §9 (AMD).






Article 2: INVESTMENTS IN SECURITIES

30-A §5711. Investments in general

Municipalities may hereafter invest their funds in securities in accordance with this article, subject to the conditions and limitations set forth in this article or the terms of the instrument, order or article creating the fund being invested. Limitations set forth in this article concerning the maximum amount which may be invested in a security or type of security shall apply only to an investment in that security or type of security which exceeds $20,000. Investments made under this article shall be made by the treasurer upon direction of the municipal officers. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5712. Government unit bonds

Municipalities may invest in: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. United States and instrumentalities. The bonds and other direct obligations of the United States, or the bonds and other direct obligations or participation certificates issued by any agency, association, authority or instrumentality created by the United States Congress or any executive order;

[ 1995, c. 206, §1 (AMD) .]

2. States. The bonds and other direct obligations issued or guaranteed by any state or by any instrumentality or agency of any state, or by any political subdivision of any state, provided that the securities are rated within the 3 highest grades by any rating service approved by the Superintendent of Financial Institutions;

[ 1995, c. 206, §1 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

3. Maine. The bonds and other direct obligations issued or guaranteed by this State, or issued by any instrumentality or agency of this State, or any political subdivision of the State that is not in default on any of its outstanding funded obligations;

[ 1995, c. 206, §1 (AMD) .]

4. Canada. The bonds and other direct obligations issued or guaranteed by the Dominion of Canada, or issued or guaranteed by any province, or political subdivision of a province, provided that the securities are rated within the 3 highest grades by any rating service approved by the Superintendent of Financial Institutions and are payable in United States funds; and

[ 1995, c. 206, §1 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

5. Short-term obligations. Prime bankers' acceptances and prime commercial paper.

[ 1995, c. 206, §1 (NEW) .]

Investments made pursuant to this section are limited to direct obligations of the issuer in which the municipality directly owns the underlying security. Obligations created from, or whose value depends on or is derived from the value of one or more underlying assets or indexes of asset values in which the municipality owns no direct interest do not qualify as investments under this section. [1995, c. 206, §1 (NEW).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1995, c. 206, §1 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



30-A §5713. Corporate securities

Municipalities may invest in: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Corporate bonds. The bonds and other obligations of any United States or Canadian corporation, provided that the securities are rated within the 3 highest grades by any rating service approved by the Superintendent of Financial Institutions and are payable in United States funds. Not more than 2% of the total assets of the permanent reserve fund, permanent trust fund or other permanent fund being invested may be invested in the securities of any one such corporation;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

2. Maine corporate bonds. The bonds and other obligations of any Maine corporation, actually conducting in this State the business for which that corporation was created, which, for a period of 3 successive fiscal years or for a period of 3 years immediately preceding the investment, has earned or received an average net income of not less than 2 times the interest on the obligations in question and all prior liens or, in the case of water companies subject to the jurisdiction of the Public Utilities Commission, an average net income of not less than 1 1/2 times the interest on the obligations in question and all prior liens. Not more than 20% of the total assets of the permanent reserve fund, permanent trust fund or other permanent fund being invested may be invested in these securities of Maine corporations and not more than 2% of that fund in the securities of any single corporation; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Maine corporate stocks. Maine corporate stocks which have the following characteristics.

A. The stock of any Maine corporation, other than stock of a financial institution, actually conducting in this State the business for which that corporation was created, provided that the corporation has, for a period of 3 years immediately preceding the investment, earned and received an average net income after taxes equivalent to at least 6% upon the entire outstanding issue of the stock in question. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Not more than 10% of the deposits of the total assets of the permanent reserve fund, permanent trust fund or other permanent fund being invested may be invested under this section in stocks of Maine corporations and not more than 1% of the total assets of the permanent reserve fund, permanent trust fund or other permanent fund being invested may be so invested in the stock of any single corporation. The fund shall be invested in no more than 20% of the capital stock of any corporation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



30-A §5714. Financial institution stock and other obligations

1. Municipalities may invest in:

A. The debentures of any financial institution authorized to do business within this State, incorporated under the laws of this State or the United States and of any financial institution holding company, provided that the holding company is registered under the United States Bank Holding Company Act of 1956, as amended, or the National Housing Act, Section 408, as amended; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The capital stock, preferred stock, debentures and acceptances of any insured bank not having an office in this State which has total capital and reserves of at least $50,000,000 and of any bank holding company whose subsidiary banks have total capital and reserves of at least $50,000,000, provided that the holding company is registered under the United States Bank Holding Company Act of 1956; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Capital notes or debentures issued by any municipalities chartered under the laws of any state, or of the United States, or of the Commonwealth of Puerto Rico, notwithstanding the fact that these notes or debentures may be subordinate to the claims of depositors or other creditors of the issuing institution. Not more than 1% of the total assets of the permanent reserve fund, permanent trust fund or other permanent fund being invested may be so invested; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Obligations issued, assumed or guaranteed by the International Bank for Reconstruction and Development or the Inter-American Development Bank or the African Development Bank. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Limitations. A municipality shall not acquire or hold stock and obligations described in subsection 1 in excess of 30% of the total assets of the reserve fund, permanent trust fund or other permanent fund being invested; nor shall it acquire or hold stock and obligations of any one bank or holding company not operating in this State in excess of 5% of the total assets of the reserve fund, permanent trust fund or other permanent fund being invested; nor shall any such fund be invested in that stock in excess of 10% of the capital stock of any one bank or holding company.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5715. Other stock investments

Municipalities may invest in: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Preferred stock of public utilities. The preferred stock of any public corporation if all of the publicly issued bonds of the corporation qualify as legal investments under section 5713, subsection 1 or 2. Not more than 10% of the permanent reserve fund, permanent trust fund or other permanent fund being invested may be invested in preferred stocks of public utilities, and not more than 1% of any such fund may be invested in the preferred stocks of any one corporation;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Bonds of nonprofit organizations. The bonds or other interest-bearing obligations of any religious, charitable, educational or fraternal association or corporation. Not more than 10% of the total assets of the permanent reserve fund, permanent trust fund or other permanent fund being invested may be invested in securities coming within the coverage of this subsection, and not more than 1% of the total assets of the permanent reserve fund, permanent trust fund or other permanent fund being invested may be invested in securities of any one such association or corporation;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Small business investment companies. The stock of small business investment companies licensed under the United States Small Business Investment Act of 1958, as amended, and commercially domiciled in Maine and doing business primarily in Maine. Not more than 1% of the total assets of the permanent reserve fund, permanent trust fund or other permanent fund being invested may be invested in the stock of small business investment companies and any such fund shall not be invested in more than 10% of the stock of any one small business investment company; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Maine Capital Corporation. The stock of the Maine Capital Corporation, established under Title 10, chapter 108, in an amount not to exceed 1% of the total assets of the permanent reserve fund, permanent trust fund or other permanent fund being invested.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5716. Other prudent securities

Municipalities may invest in such securities as the municipal officers consider to be sound, prudent investments, the making of which would not otherwise be legal but for this section. Not more than 10% of the total assets of the permanent reserve fund, permanent trust fund or other permanent fund being invested may be invested in securities within the coverage of this section and investments in the stock of the State's financial institutions shall not be considered within this section. This section does not limit the authority of municipalities to invest in securities specifically regulated by this article; rather, this section gives additional authority to invest 10% in any type of prudent security. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5717. Retention of unauthorized securities

Municipalities may acquire and hold securities not authorized by law, but which have been acquired in settlements, reorganizations, recapitalizations, mergers, consolidations, by receipt of stock dividends or the exercise of rights applicable to securities held by the municipalities and may continue to hold these securities at the discretion of the municipal officers. Municipalities may continue to hold at the discretion of the municipal officers securities under authorization of law. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5718. Standard of prudence

All investments made under this subchapter must be made with the judgment and care that persons of prudence, discretion and intelligence, under circumstances then prevailing, exercise in the management of their own affairs, not for speculation but for investment, considering: [1995, c. 206, §2 (NEW).]

1. Safety. The safety of principal and preservation of capital in the overall portfolio;

[ 1995, c. 206, §2 (NEW) .]

2. Maintenance of liquidity. Maintenance of sufficient liquidity to meet all operating and other cash requirements with which a fund is charged that are reasonably anticipated; and

[ 1995, c. 206, §2 (NEW) .]

3. Income. The income to be derived throughout budgetary and economic cycles, taking into account prudent investment risk constraints and the cash-flow characteristics of the portfolio.

[ 1995, c. 206, §2 (NEW) .]

This standard must be applied to the overall investment portfolio of the municipality and not to individual items within a diversified portfolio. [1995, c. 206, §2 (NEW).]

SECTION HISTORY

1995, c. 206, §2 (NEW).



30-A §5719. Limitations on investments

A municipality's authority to invest municipal funds is limited to investments permitted under this subchapter and a municipality has no authority under home rule authority or otherwise to make any investments other than those permitted under this subchapter. [1995, c. 206, §2 (NEW).]

SECTION HISTORY

1995, c. 206, §2 (NEW).









Subchapter 4: EXPENDITURES

30-A §5721. General authority

A municipality may raise or appropriate money for any public purpose, including, but not limited to, the purposes specified in sections 5722 to 5728. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5721-A. Limitation on municipal property tax levy

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Average personal income growth" has the same meaning as in Title 5, section 1531, subsection 2. [2015, c. 267, Pt. L, §13 (AMD).]

B. [2015, c. 267, Pt. L, §14 (RP).]

C. "Property growth factor" means the percentage equivalent to a fraction established by a municipality, whose denominator is the total valuation of the municipality, and whose numerator is the amount of increase in the assessed valuation of any real or personal property in the municipality that became subject to taxation for the first time, or taxed as a separate parcel for the first time for the most recent property tax year for which information is available, or that has had an increase in its assessed valuation over the prior year's valuation as a result of improvements to or expansion of the property. A municipality identified as having a personal property factor that exceeds 5%, as determined pursuant to Title 36, section 694, subsection 2, paragraph B, may calculate its property growth factor by including in the numerator and the denominator the value of personal and otherwise qualifying property introduced into the municipality notwithstanding the exempt status of that property pursuant to Title 36, chapter 105, subchapter 4-C. [2009, c. 545, §1 (AMD).]

D. "Property tax levy" means the total annual municipal appropriations, excluding assessments properly issued by a county of which the municipality is a member and amounts governed by and appropriated in accordance with Title 20-A, chapter 606-B, and amounts appropriated to pay assessments properly issued by a school administrative unit or tuition for students or amounts attributable to a tax increment financing district agreement or similar special tax district, reduced by all resources available to fund those appropriations other than the property tax. [2005, c. 2, Pt. C, §5 (AFF); 2005, c. 12, Pt. WW, §11 (AMD); 2005, c. 12, Pt. WW, §16 (AFF).]

E. [2015, c. 267, Pt. L, §15 (RP).]

[ 2015, c. 267, Pt. L, §§13-15 (AMD) .]

2. Property tax levy limit. Except as otherwise provided in this section, a municipality may not in any year adopt a property tax levy that exceeds the property tax levy limit established in this subsection.

A. The property tax levy limit for the first fiscal year for which this section is effective is the property tax levy for the municipality for the immediately preceding fiscal year multiplied by one plus the growth limitation factor pursuant to subsection 3. [2005, c. 2, Pt. C, §1 (NEW); 2005, c. 2, Pt. C, §§3, 5 (AFF); 2005, c. 12, Pt. WW, §16 (AFF).]

B. The property tax levy limit for subsequent fiscal years is the property tax levy limit for the preceding year multiplied by one plus the growth limitation factor pursuant to subsection 3. [2005, c. 621, §12 (AMD).]

C. If a previous year's property tax levy reflects the effect of extraordinary, nonrecurring events, the municipality may submit a written notice to the State Tax Assessor requesting an adjustment in its property tax levy limit. [2005, c. 2, Pt. C, §1 (NEW); 2005, c. 2, Pt. C, §§3, 5 (AFF); 2005, c. 12, Pt. WW, §16 (AFF).]

[ 2005, c. 621, §12 (AMD) .]

3. Growth limitation factor. The growth limitation factor is the average personal income growth plus the property growth factor.

A. [2015, c. 267, Pt. L, §16 (RP).]

B. [2015, c. 267, Pt. L, §16 (RP).]

[ 2015, c. 267, Pt. L, §16 (AMD) .]

4. Adjustment for new state funding. If the State provides net new funding to a municipality for existing services funded in whole or in part by the property tax levy, other than required state mandate funds pursuant to section 5685 that do not displace current property tax expenditures, the municipality shall lower its property tax levy limit in that year in an amount equal to the net new funds. For purposes of this subsection, "net new funds" means the amount of funds received by the municipality from the State during the most recently completed calendar year, with respect to services funded in whole or in part by the property tax levy, less the product of the following: the amount of such funds received in the prior calendar year multiplied by one plus the growth limitation factor described in subsection 3. "Net new funds" refers to state-municipal revenue sharing and does not include changes in state funding for general assistance under Title 22, section 4311 or in state funding under the Local Road Assistance Program under Title 23, section 1803-B if those changes are the result of the operation of the formula for calculation of state funding under that section but does include changes in funding that are the result of a statutory change in the formula for calculation of state funding under that section. If the calculation required by this subsection reveals that the municipality received or will receive a net reduction in funding, the municipality is authorized to adjust its property tax levy limit in an amount equal to the net reduction of funds. For the purpose of determining if there was or will be a net reduction in funding, the municipality may consider only those funds that are net new funds. For purposes of this subsection, with respect to the development of any municipal budget that was finally adopted on or before July 1, 2013, "net reduction in funding" means the amount of funds received by the municipality from the State during the calendar year immediately preceding the most recently completed calendar year less the amount of such funds received in the most recently completed calendar year. For the purposes of this subsection, with respect to the development of a municipal budget that is finally adopted after July 1, 2013, a municipality may calculate net reduction in funding as the amount of funds received by the municipality from the State during the municipal fiscal year immediately preceding the fiscal year for which the budget is being developed less the amount of such funds that will be received during the fiscal year for which the budget is being prepared, as reasonably calculated on the basis of all available information. If the calculation required by this subsection yields a positive value, that value may be added to the municipality's property tax levy limit. If a municipality receives net new funds in any fiscal year for which its property tax levy limit has not been adjusted as provided in this subsection, the municipality shall adjust its property tax levy limit in the following year in an amount equal to the net new funds.

[ 2013, c. 368, Pt. G, §1 (AMD) .]

5. Exceeding property tax levy limit; extraordinary circumstances. The property tax levy limit established in subsection 2 may be exceeded for extraordinary circumstances only under the following circumstances.

A. The extraordinary circumstances must be circumstances outside the control of the municipal legislative body, including:

(1) Catastrophic events such as natural disaster, terrorism, fire, war or riot;

(2) Unfunded or underfunded state or federal mandates;

(3) Citizens' initiatives or other referenda;

(4) Court orders or decrees; or

(5) Loss of state or federal funding.

Extraordinary circumstances do not include changes in economic conditions, revenue shortfalls, increases in salaries or benefits, new programs or program expansions that go beyond existing program criteria and operation. [2005, c. 2, Pt. C, §1 (NEW); 2005, c. 2, Pt. C, §§3, 5 (AFF); 2005, c. 12, Pt. WW, §16 (AFF).]

B. The property tax levy limit may be exceeded only as provided in subsection 7. [2005, c. 2, Pt. C, §1 (NEW); 2005, c. 2, Pt. C, §§3, 5 (AFF); 2005, c. 12, Pt. WW, §16 (AFF).]

C. Exceeding the property tax levy limit established in subsection 2 permits the property tax levy to exceed the property tax levy limit only for the year in which the extraordinary circumstance occurs and does not increase the base for purposes of calculating the property tax levy limit for future years. [2005, c. 2, Pt. C, §1 (NEW); 2005, c. 2, Pt. C, §§3, 5 (AFF); 2005, c. 12, Pt. WW, §16 (AFF).]

[ 2005, c. 2, Pt. C, §1 (NEW); 2005, c. 2, Pt. C, §§3, 5 (AFF); 2005, c. 12, Pt. WW, §16 (AFF) .]

6. Increase in property tax levy limit. The property tax levy limit established in subsection 2 may be increased for other purposes only as provided in subsection 7.

[ 2005, c. 2, Pt. C, §1 (NEW); 2005, c. 2, Pt. C, §§3, 5 (AFF); 2005, c. 12, Pt. WW, §16 (AFF) .]

7. Process for exceeding property tax levy limit. A municipality may exceed or increase the property tax levy limit only by the following means.

A. If the municipal budget is adopted by town meeting or by referendum, the property tax levy limit may be exceeded by the same process that applies to adoption of the municipal budget except that the vote must be by written ballot on a separate article that specifically identifies the intent to exceed the property tax levy limit. [2005, c. 2, Pt. C, §1 (NEW); 2005, c. 2, Pt. C, §§3, 5 (AFF); 2005, c. 12, Pt. WW, §16 (AFF).]

B. If the municipal budget is adopted by a town council or city council, the property tax levy limit may be exceeded only by a majority vote of all the elected members of the town council or city council on a separate article that specifically identifies the intent to exceed the property tax levy limit. Unless a municipal charter otherwise provides or prohibits a petition and referendum process, if a written petition, signed by at least 10% of the number of voters voting in the last gubernatorial election in the municipality, requesting a vote on the question of exceeding the property tax levy limit is submitted to the municipal officers within 30 days of the council's vote pursuant to this paragraph, the article voted on by the council must be submitted to the legal voters in the next regular election or a special election called for that purpose. The election must be held within 45 days of the submission of the petition. The election must be called, advertised and conducted according to the law relating to municipal elections, except that the registrar of voters is not required to prepare or the clerk to post a new list of voters and absentee ballots must be prepared and made available at least 14 days prior to the date of the referendum. For the purpose of registration of voters, the registrar of voters must be in session the secular day preceding the election. The voters shall indicate by a cross or check mark placed against the word "Yes" or "No" their opinion on the article. The results must be declared by the municipal officers and entered upon the municipal records. [2005, c. 2, Pt. C, §5 (AFF); 2005, c. 12, Pt. WW, §12 (AMD); 2005, c. 12, Pt. WW, §16 (AFF).]

[ 2005, c. 2, Pt. C, §5 (AFF); 2005, c. 12, Pt. WW, §12 (AMD); 2005, c. 12, Pt. WW, §16 (AFF) .]

8. Treatment of surplus; reserves. Any property tax revenues collected by a municipality in any fiscal year in excess of its property tax levy limit, as determined by a final audited accounting, must be transferred to a property tax relief fund, which each municipality must establish, and used to reduce property tax levies in subsequent fiscal years. Nothing in this subsection limits the ability of a municipality to maintain adequate reserves pursuant to section 5801.

[ 2005, c. 2, Pt. C, §1 (NEW); 2005, c. 2, Pt. C, §§3, 5 (AFF); 2005, c. 12, Pt. WW, §16 (AFF) .]

9. Fractional divisions. A municipality may, consistent with Title 36, section 710, exceed its property tax levy limit in such reasonable amount as necessary to avoid fractional divisions.

[ 2005, c. 2, Pt. C, §1 (NEW); 2005, c. 2, Pt. C, §§3, 5 (AFF); 2005, c. 12, Pt. WW, §16 (AFF) .]

10. Enforcement. If a municipality adopts a property tax levy in violation of this section, the State Tax Assessor may require the municipality to adjust its property tax levy downward in an amount equal to the illegal property tax levy and impose such other penalties as the Legislature may provide.

[ 2005, c. 2, Pt. C, §1 (NEW); 2005, c. 2, Pt. C, §§3, 5 (AFF); 2005, c. 12, Pt. WW, §16 (AFF) .]

SECTION HISTORY

2005, c. 2, §C1 (NEW). 2005, c. 2, §§C3-5 (AFF). 2005, c. 12, §§WW11,12 (AMD). 2005, c. 12, §§WW15, 16 (AFF). 2005, c. 515, §1 (AMD). 2005, c. 621, §§9-13 (AMD). 2005, c. 683, §I2 (AMD). 2007, c. 662, §3 (AMD). 2009, c. 545, §1 (AMD). 2011, c. 652, §12 (AMD). 2011, c. 652, §14 (AFF). 2013, c. 368, Pt. G, §1 (AMD). 2015, c. 267, Pt. L, §§13-16 (AMD).



30-A §5722. Operating expenses

A municipality may raise or appropriate money to: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Operation. Provide for the operation of its municipal government;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Pensions. Establish a contributory pension system for its officials and employees, or participate in an existing system;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Fire and police protection. Provide for fire and police protection;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Volunteer fire department. Support an incorporated volunteer fire department.

A. If the amount appropriated for an incorporated volunteer fire department is $1,000 or less, the municipal officers may issue their warrant to the municipal treasurer, without itemizing the purposes for which the appropriation will be spent, requiring the municipal treasurer to pay the amount of the appropriation to the treasurer of the volunteer fire department; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Insurance for use of vehicles. Insure its officials, employees and volunteer workers against public liability and property damage resulting from their negligent operation of any vehicle owned or leased by the municipality while being used for municipal business;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Insurance for performance of duties. Insure its officers, officials and employees against any personal liability which they may incur out of and in the course of their acting by, for or on behalf of the municipality while performing their duties as public officers, officials and employees;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Revaluation. Provide for the revaluation of taxable property.

A. Any revaluation is under the jurisdiction of the municipal assessors whose judgment, as opposed to that of any hired appraiser, is final; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Municipal services. Provide for a supply of water, gas and electricity for municipal use for a period of years or for an energy facility, as defined in section 5401, subsection 3;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Advisory organizations. Obtain the services of municipal advisory organizations. The Legislature recognizes the Maine Municipal Association as a nonprofit advisory organization and declares it to be an instrumentality of its member municipal and quasi-municipal corporations with its assets upon its dissolution to be delivered to the Treasurer of State to be held in custody for the municipalities of the State. A municipal advisory organization may receive federal grants or contributions for its activities with respect to the solution of local problems; and

[ 2003, c. 75, §2 (AMD) .]

10. Water system. Provide for the acquisition, construction, reconstruction, improvement, extension, enlargement, equipment, repair, maintenance and operation of a water or sewer system or part of such a system, within or outside, or partly within and partly outside, the corporate limits of the municipality.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 75, §2 (AMD).



30-A §5723. Public works

A municipality may raise or appropriate money to: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Parks and construction projects. Provide for public buildings, ways, bridges, parks, parking places, sewers and drains;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Dumps. Provide for public dumps either within or outside its boundaries;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Cemeteries. Provide for public cemeteries; maintain private cemeteries established before 1880; care for graves of veterans and maintain fences around cemeteries in which veterans are buried;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Flood control. Provide for projects which have been approved by the Governor for improving navigation or preventing property damage by erosion or flood;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Fuel yard. Provide a fuel yard for the purpose of selling fuel to its residents without financial profit to itself; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Water or sewer districts. Provide financial assistance to a water or sewer district which is a quasi-municipal corporation, within or outside, or partly within or outside, the corporate limits of the municipality to the extent that the assisted district serves the municipality providing assistance.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5724. Schools and libraries

A municipality may raise or appropriate money to: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Public schools and libraries. Provide for public schools and libraries;

[ 1993, c. 494, §4 (AMD) .]

2. School activities. Provide for school bands and other organized activities conducted under the supervision of the school committee;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Physical education. Provide for physical fitness programs in the schools;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Construction and maintenance. Provide for the construction, repairs and maintenance of buildings and equipment for educational institutions with which a municipality has a contract as provided in Title 20-A, section 2703;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Transportation. Provide for the transportation of school children to and from schools other than public schools, except those schools that are operated for profit in whole or in part;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Textbooks. Provide for the purchase of those secular textbooks which have been approved by the school committee or board of directors for use in public schools in the municipality or district and to loan those textbooks to pupils or to the parents of pupils attending nonpublic elementary and secondary schools. The loans shall be based upon individual requests submitted by the nonpublic school pupils or parents. The requests shall be submitted to the school committee or board of directors of the administrative district in which the student resides. The request for the loan of textbooks shall, for administrative convenience, be submitted by the nonpublic school student or parent to the nonpublic school which shall prepare and submit collective summaries of the individual requests to the school committee or board of directors. As used in this section, "textbook" means any book or book substitute which a pupil uses as a text or text substitute in a particular class or program in the school the pupil regularly attends;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Physician, nursing, dental and optometric services. Provide physician, nursing, dental and optometric services to pupils attending nonpublic elementary and secondary schools within a district or municipality. These services may be provided in the school attended by the nonpublic school pupil receiving the services;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Tests and scoring services. Provide for the use by pupils attending nonpublic elementary and secondary schools within the municipality or a district the standardized tests and scoring services which are in use in the public schools serving that municipality or district; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Advisory organizations. Obtain the services of educational advisory organizations. The Legislature recognizes the Maine School Management Association and the Maine School Boards Association as nonprofit advisory organizations and declares these associations to be instrumentalities of their member school administrative units, municipal and quasi-municipal corporations with their assets upon their dissolution to be delivered to the Treasurer of State to be held in custody for the municipalities of the State. An educational advisory organization may receive federal grants or contributions for their activities with respect to the solution of local problems.

A municipality may provide health or remedial services to nonpublic school pupils as authorized by this section only if those services are available to pupils attending the public school serving the municipality.

Health and remedial services and instructional materials and equipment provided for the benefit of nonpublic school pupils under this section and the admission of pupils to the nonpublic schools must be provided without distinction as to race, creed, color, the national origin of the pupils or of their teachers. No instructional materials or instructional equipment may be loaned to pupils in nonpublic schools or their parents unless similar instructional material or instructional equipment is available for pupils in a public school served by a municipality.

[ 2003, c. 75, §3 (AMD) .]

10. Municipal education foundations. A municipal education foundation is established with the assistance of the Department of Administrative and Financial Services and must contain the following provisions.

A. The endowment of a municipal education foundation is funded by contributions by citizens, estates, municipalities and bond money if the foundation meets standards pursuant to section 5652, subsection 2. [2011, c. 655, Pt. DD, §12 (AMD); 2011, c. 655, Pt. DD, §24 (AFF).]

B. Trustees of a municipal education foundation must be citizens of the municipality and contain at least one member who is a teacher or administrator in the municipality’s education system to be a liaison between the school system and the municipal education foundation. [2007, c. 405, §3 (NEW).]

[ 2011, c. 655, Pt. DD, §12 (AMD); 2011, c. 655, Pt. DD, §24 (AFF) .]

A municipality may not provide services, materials or equipment for use in religious courses, devotional exercises, religious training or any other religious activity. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 494, §4 (AMD). 2003, c. 75, §3 (AMD). 2007, c. 405, §3 (AMD). 2011, c. 655, Pt. DD, §12 (AMD). 2011, c. 655, Pt. DD, §24 (AFF).



30-A §5725. Health and welfare

A municipality may raise or appropriate money to: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Poor. Support the poor;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Hospital. Construct, maintain, operate and support a hospital serving its residents;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Community health facility. Construct, maintain, operate and support a community health facility which may be used in any manner that will improve health services in the community, including the leasing of space at fair market rates to physicians and other medical personnel;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Public health. Employ a public health nurse and conduct a public health program;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Blood service. Support a blood service program;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Dental hygienist. Employ a dental hygienist;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Physician. Subsidize physicians to induce them to settle in the municipality;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Pest control. Provide for the extermination and control of insect pests;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Ambulance. Provide for public ambulances and garages for them, or support an ambulance service serving its residents;

[ 1999, c. 570, §4 (AMD) .]

10. Veteran rehabilitation. Provide for a local program with or without state coordination for rehabilitating veterans honorably discharged from the Armed Forces of the United States;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

11. Dutch elm disease. Determine the presence of the Dutch elm disease and carry out measures for the prevention or control of that disease on public or private grounds;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

12. Youth commission. Provide for a local youth commission; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

13. Anti-poverty community action program. Assist and contribute to a community action program organized under the Federal Anti-Poverty Program.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1999, c. 570, §4 (AMD).



30-A §5726. Development

A municipality may raise or appropriate money to: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Board of trade. Support and guarantee obligations of a chamber of commerce or board of trade or a local development corporation, or a chamber of commerce and a local development corporation, or a board of trade and a local development corporation;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Advertising. Advertise its resources and attractions or those of the State;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Real estate. Purchase real estate and personal property from the Federal Government for municipal purposes;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Athletic facilities and recreation. Provide real estate and personal property for recreational purposes and supporting a recreational program or for building, maintaining and operating an athletic facility;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Fish. Propagate and protect fish in public waters located wholly or partially within its boundaries.

A. The money appropriated shall be spent by the municipal officers or a person appointed by them; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The person authorized to spend the money shall submit a written report of the expenditure to the municipal legislative body within one year of the date of appropriation; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Historical society. Assist a local historical society;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. History. Write and publish its history;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Conventions. Assist conventions;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Lands. Provide for and acquire open areas, including marshlands, swamps or wetlands;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

10. Mass bus transportation. Aid private companies or public agencies furnishing mass bus transportation services within the municipality;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

11. Relocation assistance. Provide funds for relocation assistance services and payments to individuals, families and businesses displaced as a result of the acquisition of real property for a public purpose;

[ 2001, c. 78, §1 (AMD) .]

12. District Court. Construct, equip and furnish a district courthouse within the municipality. The municipality may negotiate a lease with the Chief Judge of the District Court for the use of such a courthouse;

[ 2001, c. 78, §1 (AMD) .]

13. Elderly housing. Provide municipally owned rental housing for the elderly;

[ 2013, c. 206, §1 (AMD) .]

14. Affordable housing. Facilitate affordable housing; and

[ 2013, c. 206, §2 (AMD) .]

15. Job creation and retention. Establish revolving loan fund programs to assist in job creation and retention for local for-profit and nonprofit enterprises if approved by a municipal referendum election pursuant to sections 2528, 2529 and 2532, even if the municipality or plantation has not accepted the provisions of section 2528.

[ 2013, c. 206, §3 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 78, §§1,2 (AMD). 2013, c. 206, §§1-3 (AMD).



30-A §5727. Celebrations and commemorations

A municipality may raise or appropriate money to: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Anniversary. Celebrate any anniversary of its settlement or incorporation and publish the proceedings of the celebration;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Holidays. Observe Memorial Day, Veterans Day and any other day set apart for commemoration;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Christmas. Decorate for Christmas;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Music. Support an organization to provide music for municipal functions and public celebrations; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Memorials for veterans. Provide for monuments and memorials, and real estate suitable for their erection, to honor the veterans of the Armed Forces of the United States who sacrificed their lives in defense of their country.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5728. General duties and operations

A municipality may raise or appropriate money to: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Duties. Perform any of the duties required of it by law; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Authorized by law. Provide for any operations authorized by law which, by their nature, require the expenditure of money.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5729. Federal and state grants

A municipality's acceptance of grants is governed by this section. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Federal. Municipalities may apply for, accept and appropriate federal grants for any purpose for which federal grants are made available to municipalities either directly or through the State.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. State. Municipalities may apply for, accept and appropriate state grants for any purpose for which state grants are made available to municipalities either directly or through a state agency.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5730. Historic and scenic preservation

Pursuant to the Constitution of Maine, Article IX, Section 8, Subsection 5, a municipality may raise or appropriate money to reimburse taxpayers for a portion of taxes paid under Title 36, Part 2 on real property if the property owner agrees to maintain the property in accordance with criteria that are adopted by ordinance by the governing legislative body of the municipality and that provide for maintaining the historic integrity of important structures or providing a scenic view. The Maine Historic Preservation Commission shall provide guidance, if requested by a municipality, in implementing this section. [1999, c. 626, §1 (NEW).]

SECTION HISTORY

1999, c. 626, §1 (NEW).






Subchapter 5: TAX BASE SHARING

30-A §5751. Purpose

It is the purpose of this subchapter to increase the likelihood of orderly development and to provide an incentive for coordinated multi-community economic development by permitting 2 or more communities to share their tax base. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5752. Tax base sharing agreement

1. Agreement. Any 2 or more municipalities may, by a vote of their legislative bodies, enter into an agreement to share all or a specific part of the commercial, industrial or residential assessed valuation located within their respective communities. Municipalities that vote to enter into an agreement pursuant to this section are not required to have borders that are contiguous.

[ 1997, c. 663, §1 (AMD) .]

2. Specifications. Any such agreement must specify:

A. A duration which must be at least 5 years; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A description of the tax base that is to be shared, expressed in terms of type of property or location of property; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The formula for sharing the property taxes generated through taxation of the valuation that is to be shared; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Any other necessary and proper matters. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Administration. The shared valuation must be assessed in the municipality in which the property is located. It must be taxed at the rate applicable in that municipality. The tax so assessed must be collected by the municipality in which the property is located and the share of that tax, as specified in the tax base sharing agreement, must be remitted within 15 days after collection or within such other period of time as the parties to the tax base sharing agreement specify to the other municipality or municipalities on the basis of the terms of the agreement to which they are parties. The municipality in which the property is located may be authorized by the tax base sharing agreement to make payments due to the other municipality or municipalities that are parties to the agreement to another party or entity. Payments to another party or entity must be for purposes that have a general public benefit.

[ 1999, c. 550, §1 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1997, c. 663, §1 (AMD). 1999, c. 550, §1 (AMD).



30-A §5753. Filing of agreement

Before becoming effective, any agreement made under this subchapter must be filed with the clerk of each municipality and with the Secretary of State. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 6: BORROWING

30-A §5771. Revenue anticipation notes; fiscal year

A municipality by vote of its municipal officers may in any municipal year borrow money temporarily and issue notes in anticipation of taxes, and state and federal revenue-sharing money. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Amount. The amount borrowed in anticipation of taxes shall not exceed the total tax levy of the preceding municipal year or of the 2 preceding municipal years if together they do not extend beyond a period of 18 months. The amount borrowed in anticipation of state or federal revenue sharing shall not exceed the amount of revenue-sharing entitlements projected by the paying units of government for the current period of entitlement.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. When paid. The tax anticipation notes must be paid within one month after the end of the municipal year in which they were made, except during a transition to a new municipal year the notes must be paid within 18 months of the first day of the municipal year in which they were made. The notes issued in anticipation of taxes must be paid out of money raised by taxation. The notes issued in anticipation of revenue-sharing money must be paid out of money received as a result of revenue sharing.

[ 1991, c. 121, Pt. A, §5 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 121, §A5 (AMD).



30-A §5772. General obligation securities

A municipality may issue general obligation securities for funding or refunding all or part of its debt and for any purpose for which it may raise money. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Anticipatory borrowing. The municipal officers authorized to issue securities may borrow money in anticipation of their sale by issuing temporary notes and renewal notes.

A. The total face amount of temporary notes and renewal notes issued under this subsection may not exceed at any one time outstanding the authorized amount of the securities. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The period of anticipatory borrowing under this subsection shall not exceed 3 years and the time within which these securities are to become due shall not be extended by anticipatory borrowing beyond:

(1) The time fixed in the vote authorizing their issue; or

(2) If no term is specified in that vote, beyond the term permitted by law. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Invalidity in original borrowing. A security authorized and issued for the purpose of funding or refunding a debt is not invalid because of any invalidity in the original borrowing.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2-A. Financial statement required. The treasurer of the municipality shall prepare a signed statement to accompany any question submitted to the electors for ratification of a general obligation of the municipality bond issue. The statement must set forth:

A. The total amount of bonds of the municipality outstanding and unpaid, the total amount of bonds of the municipality authorized and unissued and the total amount of bonds of the municipality contemplated to be issued if the enactment submitted to the electors is ratified; [1991, c. 548, Pt. D, §7 (NEW); 1991, c. 548, Pt. D, §10 (AFF).]

B. An estimate and explanation of costs involved, including varying interest rates, the estimated cost of interest on the bond amount to be issued, the total cost of principal and interest to be paid at maturity and any other substantive information relating to the debt of the municipality as the treasurer may deem appropriate; and [1991, c. 548, Pt. D, §7 (NEW); 1991, c. 548, Pt. D, §10 (AFF).]

C. A declaration that the validity of the bonds and of the voters' ratification of the bonds may not be affected by any errors in the estimate made pursuant to paragraph B. If the actual amount of the total debt service for the bond issue varies from the estimate, the ratification by the electors is nevertheless conclusive and the validity of the bond issue is not affected by reason of the variance. [1991, c. 548, Pt. D, §7 (NEW); 1991, c. 548, Pt. D, §10 (AFF).]

[ 1991, c. 548, Pt. D, §7 (NEW); 1991, c. 548, Pt. D, §10 (AFF) .]

3. Annual installments. Securities may be in serial form payable in annual installments, which need not be equal, the total amount of which shall extinguish the entire issue at maturity. The first such installment must be payable within 5 years and the last such installment must be payable within 30 years after the date the securities are issued.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Discretion in municipal officers. In the absence of a contrary provision in the vote authorizing the issuance of securities, the discretion to fix the date, maturities, denomination, interest rate, place of payment, form and other details of the securities and of providing for the sale of the securities is deemed to have been delegated to the municipal officers.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Term securities. Term securities may be issued for a period not to exceed 10 years.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Call for redemption. Securities may be issued which are subject to call for redemption with or without premium at the election of the municipality before the date fixed for final payment of the securities, provided:

A. Specific authority to issue callable securities is contained in the vote authorizing their issue; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The securities when issued contain provisions setting forth:

(1) The method by which the option to call may be exercised;

(2) The procedure for payment in the event of call; and

(3) The legal effect of making the call. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Signatures. Securities issued by a municipality shall, in the absence of a contrary provision in a special Act of the Legislature or in the vote authorizing the securities, be signed by the treasurer and countersigned by a majority of the municipal officers.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. At least one manual signature; validity. Securities issued by a municipality and coupons, if any, attached to those securities shall be executed in the name of the municipality by the manual or facsimile signatures of the official or officials who are authorized to execute the securities, but at least one signature on each bond or note must be a manual signature. These securities and coupons, if properly executed by the municipal officers who are in office on the date the securities are actually executed, are valid and binding according to their terms, notwithstanding that before the securities are delivered and paid for, any or all such officers have ceased to hold office.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Interest or dividend exemption from state taxation. Interest or dividends paid on general obligation securities issued under this section are exempt from taxation within the State, whether or not such income is subject to taxation under the United States Internal Revenue Code, as amended.

[ 1993, c. 680, Pt. A, §27 (RPR) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1987, c. 873, §§2,3 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A50,C8,C10 (AMD). 1991, c. 548, §D7 (AMD). 1991, c. 548, §D10 (AFF). 1993, c. 680, §A27 (AMD).



30-A §5773. Borrowing in anticipation of federal or state aid

1. Acceptance of aid. The municipal officers of a municipality may contract for and accept an offer or a grant of federal or state aid, or both, for any purpose for which a municipality may raise or expend money.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Borrowing in anticipation. Notwithstanding any provisions in a charter or special Act of the Legislature, but subject to the constitutional limit on indebtedness, any municipality which has contracted for and accepted an offer or a grant of federal or state aid, or both, for a particular project, may by vote of its municipal officers incur indebtedness in anticipation of the receipt of that aid for the particular project by issuing its general obligation notes payable within one year. These notes may be renewed from time to time by the issue of other notes, provided that no notes may be issued or renewed in an amount which at the time of the issuance or renewal exceeds the unpaid amount of the federal or state aid in anticipation of which the notes are issued or renewed.

A. To any extent that the federal or state aid in anticipation of which the notes were issued when received exceeds the amount of the aid remaining to be paid under contract or accepted offer, plus the amount of any outstanding notes issued in anticipation of the aid, it shall be kept in a separate account and used solely for the payment of any outstanding note. [1987, c. 737, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Any municipal charter provision requiring the publication of an ordinance, vote, order or resolution of the municipal officers, the holding of a public hearing on those matters or subjecting an ordinance, vote, order or resolution to a referendum does not apply to any borrowing authorized under this section. [1987, c. 737, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Funds for educational purposes. The municipal officers of any municipality may borrow in anticipation of any funds or reimbursements that the Legislature has authorized to be paid to municipalities for educational purposes during the municipal year within one month thereafter. The notes must be paid from those funds received for educational purposes from state agencies during the municipal year within one month thereafter.

[ 1991, c. 121, Pt. A, §6 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 121, §A6 (AMD).






Subchapter 7: RESERVE FUND

30-A §5801. Establishment

A municipality may establish a reserve fund, consisting of one or more accounts, by appropriating money or by authorizing the transfer of unencumbered surplus funds at the end of any fiscal year for the following purposes: [1987, c. 737, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Capital improvement account. Financing the acquisition or reconstruction of a specific, or a type of, capital improvement;

[ 1987, c. 737, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Capital equipment account. Financing the acquisition of a specific item or type of capital equipment;

[ 1987, c. 737, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Credit reserve account. Providing a reserve which may be applied in periods of financial emergency to assist in continuing its normal operation without increasing the tax rate.

A. The annual appropriation for this purpose may not exceed 5% of the current tax commitment. [1987, c. 737, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. When the municipal legislative body determines that a financial emergency exists, it may order the withdrawal of the necessary amount from the account; and [1987, c. 737, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Sinking fund account. Paying a funded debt.

A. Any assets remaining in a sinking fund account, other than its own bonds, shall be withdrawn from the account when the debt for the payment of which it was established has been refunded. The legislative body may pledge the assets for payment of the new debt or may order them transferred to another account. [1987, c. 737, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5802. Trustees

The municipal officers are trustees of the municipal reserve fund. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Fund deposited or invested. They shall deposit or invest the fund according to subchapter III-A.

A. Any interest earned or capital gains realized shall accrue to and become part of the fund. Unless otherwise ordered by the municipal legislative body, interest and capital gains shall be prorated among the various accounts. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Purpose of expenditure. An expenditure from any account of the fund may be made only for the specific purpose for which the account was established.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Transfer of balance. The balance of any account of a reserve fund may be transferred to another reserve account or to surplus when the purpose for which it was established has been accomplished or abandoned.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Use of fund for purpose not provided for. Notwithstanding Title 17-A, section 4-A, any municipal official who uses the assets of any account of the reserve fund in any manner or for any purpose other than that provided by the municipality is guilty of a Class C crime and shall be punished by a fine of not more than $2,000 or by imprisonment for not more than 2 years.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 8: ACCOUNTS AND AUDITS

30-A §5821. Uniform accounting system

Each municipality and each quasi-municipal corporation, including, but not limited to, various types of districts or corporations embracing a portion of a municipality, a single municipality or several municipalities not under the jurisdiction of the Public Utilities Commission, shall: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Accounting records. Keep its accounting records in conformity with generally accepted principles of municipal accounting; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Uniform classification. Use a uniform classification for revenue, expenditures and balance sheet accounts.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5822. Investigation of accounting and auditing system

The State Auditor may inquire into the accounting and auditing system of any municipality or any quasi-municipal corporation not under the jurisdiction of the Public Utilities Commission. The officers of that municipality or quasi-municipal corporation shall furnish information pertaining to the system in the form prescribed by the State Auditor. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5823. Annual postaudit

Each municipality and quasi-municipal corporation shall have an annual postaudit made of its accounts covering the last complete fiscal year by the Office of the State Auditor or by a certified public accountant elected by ballot or engaged by its officers. The officers shall notify the State Auditor of the name and address of the auditor within 30 days after the auditor is elected or engaged. The postaudit must be conducted according to government auditing standards promulgated by the United States Government Accountability Office. [2015, c. 44, §10 (AMD).]

1. New postaudit. If the officers of a municipality or quasi-municipal corporation are dissatisfied with the postaudit made by a certified public accountant, they may obtain a new postaudit by engaging another certified public accountant in private practice.

If officers of a municipality or quasi-municipal corporation judge that unusual circumstances warrant an audit performed by the Office of the State Auditor, the voters may petition the State Auditor to reperform the audit. The petition must be signed by:

A. At least 10% of the voters of a municipality or quasi-municipal corporation with a population under 10,000; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. At least 1,000 voters in a municipality or quasi-municipal corporation with a population of 10,000 or over. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Upon the filing of a valid petition, the State Auditor shall consider the petition and may order a new postaudit or other examination to be performed by the Office of the State Auditor. The municipality or quasi-municipal corporation shall pay the expense of this postaudit.

[ 2015, c. 44, §11 (AMD) .]

2. Records available to auditor. Whenever a postaudit is being made, all necessary records shall be made available to the auditor.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Report. After the postaudit has been completed, the auditor shall submit a report to the officers of the municipality or quasi-municipal corporation.

A. The report must contain the following items:

(1) A management letter, if applicable;

(2) A letter of transmittal;

(3) The independent auditor's report on the financial statements; and

(4) All financial statements and all other information required by governmental accounting and financial reporting standards. [2003, c. 178, §5 (AMD).]

B. Within 30 days after the postaudit is completed, the auditor shall send to the State Auditor:

(1) A certified copy of the postaudit report, excluding the management letter; and

(2) A certified copy of the audit procedural form prescribed by the State Auditor for governmental audits. [1997, c. 142, §2 (AMD).]

C. Any auditor who fails to file the copies required by paragraph B commits a civil violation for which a forfeiture of not more than $100 may be adjudged. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2003, c. 178, §5 (AMD) .]

4. Expense. Each municipality and quasi-municipal corporation shall pay the expense of its postaudit.

A. [2015, c. 44, §12 (RP).]

[ 2015, c. 44, §12 (AMD) .]

5. Report kept. The complete report of the postaudit shall be kept in the office of the municipality or quasi-municipal corporation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1997, c. 142, §§1,2 (AMD). 2003, c. 178, §5 (AMD). 2013, c. 16, §10 (REV). 2015, c. 44, §§10-12 (AMD).



30-A §5824. Witnesses and records

The State Auditor may subpoena witnesses and records and may examine witnesses under oath in all matters arising under sections 5821 to 5823. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5825. State Auditor's report on financial matters (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2015, c. 44, §13 (RP).



30-A §5826. Penalties

A public official who neglects or refuses to perform any duty imposed by sections 5821 to 5823: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Civil violation. Commits a civil violation for which a forfeiture of not more than $100 may be adjudged; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Forfeiture of office. Forfeits his office.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).









Chapter 225: MAINE MUNICIPAL BOND BANK

Subchapter 1: GENERAL PROVISIONS

30-A §5901. Title

This chapter shall be known and may be cited as the "Maine Municipal Bond Bank Act." [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5902. Declaration of necessity

1. Declaration of purpose. It is declared to be in the public interest and to be the policy of the State:

A. To foster and promote by all reasonable means the provision of adequate capital markets and facilities for borrowing money by counties, municipalities, School Administrative Districts, community school districts, quasi-municipal corporations and other governmental units and to finance their respective public improvements and other municipal purposes within the State from proceeds of bonds, notes, any other form of debt or leases issued by those governmental units; [1991, c. 605, §1 (AMD).]

B. To assist those governmental units in fulfilling their needs for such purposes by use of creation of indebtedness; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. To the extent possible, to reduce the costs of indebtedness to taxpayers and residents of the State and to encourage continued investor interest in the purchase of bonds or notes of those governmental units as sound and preferred securities for investment; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. To encourage its governmental units to continue their independent undertakings of public improvements and other municipal purposes and the financing thereof and to assist them in those activities by making funds available at reduced interest costs for orderly financing of those purposes, especially during periods of restricted credit or money supply, particularly for those governmental units not otherwise able to borrow for those purposes. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1991, c. 605, §1 (AMD) .]

2. Declaration of necessity. It is further declared that current credit and municipal bond market conditions require the exercise of state powers in the interest of its governmental units to further and implement these policies by:

A. Authorizing a state instrumentality to be created as a body corporate and politic to have full powers to borrow money and to issue its bonds and notes to make funds available through the facilities of the instrumentality at reduced rates and on more favorable terms for borrowing by such governmental units through the instrumentality's purchase of the bonds or notes of the governmental units in fully marketable form; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Granting broad powers to the instrumentality to accomplish and to carry out these policies of the State which are in the public interest of the State and of its taxpayers and residents. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 605, §1 (AMD).



30-A §5903. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Bank or bond bank. "Bank" or "bond bank" means the Maine Municipal Bond Bank created by section 5951.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Bondholder or holder or noteholder. "Bondholder" or "holder" or "noteholder" or any similar term when used with reference to a bond or note of the bank means any person who is the bearer of any outstanding bond or note of the bank registered to bearer or not registered, or the registered owner of any outstanding bond or note of the bank which at the time is registered other than to bearer.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Bonds. "Bonds" means bonds of the bank issued under this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3-A. Capital reserve fund. "Capital reserve fund" means any capital reserve fund created or established as provided in section 6006, subsection 1-A.

[ 1989, c. 48, §§13, 31 (NEW) .]

3-B. Downtown. "Downtown" means:

A. The central business district of a community that serves as the center for socioeconomic interaction in the community and is characterized by a cohesive core of commercial and mixed-use buildings, often interspersed with civic, religious and residential buildings and public spaces, typically arranged along a main street and intersecting side streets, walkable and served by public infrastructure; or [1999, c. 776, §12 (NEW).]

B. An area identified as a downtown in a comprehensive plan adopted pursuant to chapter 187, subchapter II. [1999, c. 776, §12 (NEW).]

[ 1999, c. 776, §12 (NEW) .]

3-C. Downtown improvement. "Downtown improvement" includes facade, utility relocation or extension, historic preservation and parking and road improvement; elevator, sprinkler system and traffic control devices installation; purchase of development rights for a park or open space and construction of park and open space amenities; and public toilet, streetscape, sidewalk and curb installation or upgrade.

[ 1999, c. 776, §12 (NEW) .]

4. Fully marketable form. "Fully marketable form" means a municipal security duly executed and accompanied by an approving legal opinion of a bond counsel of recognized standing in the field of municipal law whose opinions are generally accepted by purchasers of municipal bonds, provided that the municipal security so executed need not be printed or lithographed nor be in more than one denomination.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. General fund. "General fund" means the fund created or established as provided in section 6007.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Governmental unit. "Governmental unit" means any county, municipality, school administrative district, community school district, public waste disposal corporation as authorized under Title 38, section 1304-B or other quasi-municipal corporation within the State, including any corporation owned entirely by a municipality and providing water, sewer or electric service or performing other essential governmental functions.

[ 2007, c. 48, §1 (AMD) .]

6-A. Median household income. "Median household income" means the income computed based on the most current census information available, as provided by the Governor's Office of Policy and Management.

[ 2011, c. 655, Pt. DD, §13 (AMD); 2011, c. 655, Pt. DD, §24 (AFF) .]

6-B. Municipal bond. "Municipal bond" means a bond or note or evidence of debt issued by a municipality and payable from taxes or from rates, charges or assessments, but does not include any bond or note or evidence of debt issued under chapter 213 or Title 10, chapter 110, subchapter IV.

[ 1989, c. 48, §§14, 31 (NEW) .]

6-C. Municipal bond insurance fund. "Municipal bond insurance fund" means any fund or funds established by the bank to provide reserves to insure payment of any state or municipal issuance of debt, pursuant to a bond insurance program established by the bank.

[ 1991, c. 605, §2 (NEW) .]

7. Municipal security. "Municipal security" means a bond or note or evidence of debt issued by a governmental unit and payable from taxes or from rates, charges or assessments, but does not include any bond or note or evidence of debt issued under chapter 213 or Title 10, chapter 110, subchapter IV.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7-A. Municipality. "Municipality" means:

A. Any city, town, special district, county, plantation or municipal village corporation within the State, including any corporation owned entirely by any entity specified in this paragraph and providing water, sewer or electric service or performing other essential governmental functions; [2005, c. 552, §1 (AMD).]

B. For the purpose of section 5953, subsection 1, paragraph D only, any water utility as defined in subsection 13; or [1997, c. 555, §1 (AMD).]

C. For the purpose of section 5953, subsection 1, paragraph D, section 5953-B and section 6006-B, any public water system as defined under Title 22, section 2601, subsection 8. [1997, c. 555, §2 (NEW).]

[ 2005, c. 552, §1 (AMD) .]

8. Notes. "Notes" means any notes of the bank issued under this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8-A. Public service infrastructure. "Public service infrastructure" means those facilities that are essential for public health, welfare and safety. Those facilities include, without limitation, sewage treatment facilities, municipal water supply and treatment facilities, solid waste facilities, public safety equipment and facilities, roads, traffic control devices and other transportation facilities, sidewalks, trees, buried utility lines and other streetscape improvements, parks and other open space or recreational areas, public access to coastal and inland waters, geographic information systems, and any other public facility that benefits the public.

[ 2001, c. 90, §3 (AMD) .]

8-B. Qualified energy conservation bond. "Qualified energy conservation bond" has the same meaning as in 26 United States Code, Section 54D(a), as amended.

[ 2009, c. 517, §15 (NEW) .]

8-C. Recovery zone economic development bond. "Recovery zone economic development bond" has the same meaning as in 26 United States Code, Section 1400U-2, as amended.

[ 2009, c. 517, §16 (NEW) .]

9. Required debt service reserve. "Required debt service reserve" means the amount required to be on deposit in the reserve fund as prescribed by section 6006, subsection 1.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§16, 31 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9-A. Required minimum reserve. "Required minimum reserve" means the amount required to be on deposit in a capital reserve fund as prescribed by section 6006, subsection 1-A.

[ 1989, c. 48, §§17, 31 (NEW) .]

10. Reserve fund. "Reserve fund" means the Maine Municipal Bond Bank Reserve Fund created or established as provided in section 6006.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

11. Revenues. "Revenues" means all fees, charges, money, profits, payments of principal of or interest on municipal securities and other investments, gifts, grants, contributions, appropriations and all other income derived or to be derived by the bank under this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

12. Revolving loan fund. "Revolving loan fund" means that revolving loan fund created under section 6006-A.

[ 1989, c. 48, §§18, 31 (NEW) .]

13. Water utility. "Water utility" means an entity as defined in Title 35-A, section 102, subsection 22.

[ 1991, c. 775, §1 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 48, §§13-18,31 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 605, §2 (AMD). 1991, c. 775, §1 (AMD). 1993, c. 2, §5 (AMD). 1993, c. 721, §D2 (AMD). 1993, c. 721, §H1 (AFF). 1997, c. 555, §§1,2 (AMD). 1999, c. 776, §12 (AMD). 2001, c. 90, §3 (AMD). 2001, c. 484, §1 (AMD). 2005, c. 552, §1 (AMD). 2007, c. 48, §1 (AMD). 2009, c. 517, §§15, 16 (AMD). 2011, c. 655, Pt. DD, §13 (AMD). 2011, c. 655, Pt. DD, §24 (AFF).



30-A §5904. Liberal construction of chapter

This chapter shall be construed liberally to effectuate the legislative intent and the purposes of this chapter as complete and independent authority for the performance of each and every act and thing authorized in this chapter and all powers granted in this chapter shall be broadly interpreted to effectuate that intent and purposes and not as a limitation of powers. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 2: ESTABLISHMENT AND POWERS

30-A §5951. Creation of bank and membership

1. Bank established. There is established a public body corporate and politic to be known as the "Maine Municipal Bond Bank" in accordance with Title 5, chapter 379. The bank is constituted as an instrumentality of the State exercising public and essential governmental functions. The bank's exercise of the powers conferred by this chapter shall be deemed and held to be an essential governmental function of the State.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Board of commissioners; oath. The bank shall consist of a board of 5 commissioners, including:

A. The Treasurer of State who serves as a commissioner ex officio;

(1) The Treasurer of State may designate the Deputy Treasurer of State to serve in place of the Treasurer of State; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The Superintendent of Financial Institutions, who also serves as a commissioner ex officio.

(1) The Superintendent of Financial Institutions may designate a deputy superintendent to serve in place of the Superintendent of Financial Institutions; and [2007, c. 79, §25 (AMD).]

C. Three commissioners, who must be residents of the State, appointed by the Governor for terms of 3 years. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Before entering upon their duties all commissioners shall take and subscribe to an oath to perform the duties of office faithfully, impartially and justly to the best of their abilities. A record of these oaths shall be filed in the office of the Secretary of State.

[ 2007, c. 79, §25 (AMD) .]

3. Terms; vacancy; removal. Each commissioner shall hold office for the term of appointment and until a successor has been appointed and has qualified. A commissioner may be reappointed. Any vacancy occurring other than by the expiration of a term shall be filled by appointment for the unexpired term. The Governor may remove a commissioner from office for cause after a public hearing. The Governor may suspend a commissioner pending the completion of this hearing.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Officers of board; exercise of powers. The board of commissioners shall elect one of its members as chairman, one as vice-chairman and shall appoint an executive director who shall also serve as both secretary and treasurer. The powers of the bank are vested in the commissioners of the bank in office from time to time. Three commissioners of the bank constitutes a quorum at any meeting of the commissioners. Action may be taken and motions and resolutions adopted by the bank at any meeting by the affirmative vote of at least 3 commissioners of the bank. A vacancy in the office of commissioner of the bank does not impair the right of a quorum of the commissioners to exercise all the powers and perform all the duties of the bank.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Surety bonds required. Before issuing any bonds or notes under this chapter, each commissioner of the bank must execute a surety bond in the penal sum of $25,000 and the executive director of the bank must execute a surety bond in the penal sum of $50,000. The surety bonds must be:

A. Conditioned upon the faithful performance of the duties of the office of the commissioner or executive director; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Executed by a surety company authorized to transact business in the State as surety; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Approved by the Attorney General; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Filed in the office of the Secretary of State. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

At all times after the bank issues any bonds or notes, each commissioner of the bank and the executive director shall maintain the surety bonds in full force and effect. The bank shall bear all the costs of these surety bonds.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Compensation. Each public member of the board of commissioners shall be compensated according to Title 5, chapter 379. All commissioners shall be reimbursed for their reasonable expenses incurred in carrying out their duties under this chapter. Notwithstanding any other law, no officer or employee of the State may be deemed to have forfeited or may forfeit their office or employment or any benefits or emoluments of their office or employment due to accepting the office of commissioner of the bank or performing services in that office.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Employees. The executive director may employ, upon approval of the board of commissioners, a general counsel, architects, engineers, accountants, attorneys, financial advisors or experts and any other officers, agents and employees who are required and determine their qualifications, terms of office, duties and compensation. The board of commissioners shall fix the duties and compensation of the executive director.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2007, c. 79, §25 (AMD).



30-A §5952. Conflict of interest

No commissioner of the bank may participate in any decision on any contract entered into by the bank, if the commissioner has any pecuniary interest, direct or indirect in any firm, partnership, corporation or association which is or may be a party to the contract. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Contracts or agreements obtained through properly advertised bid procedures, or the ownership of stock or other interest in any firm, partnership, corporation or association in which the commissioner does not actively participate in day-to-day management shall not be interpreted as a direct or indirect pecuniary interest in violation of this chapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5953. Lending and borrowing powers generally

1. Powers. For the purposes authorized by this chapter, the bank may:

A. Lend money to governmental units through the bank's purchase of municipal securities of governmental units in fully marketable form; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Authorize and issue its bonds and notes payable solely from the revenues or funds available to the bank for that purpose; [1991, c. 605, §3 (AMD).]

C. Otherwise assist governmental units as provided in this chapter; and [1991, c. 605, §3 (AMD).]

D. Borrow money and make the borrowing proceeds available to the municipality at terms agreed upon by the bank and the municipality. [1993, c. 2, §6 (AMD).]

[ 1993, c. 2, §6 (AMD) .]

2. Payment; state not liable. Bonds and notes of the bank issued under this chapter are not in any way a debt or liability of the State and do not constitute a loan of the credit of the State or create any debt or debts, liability or liabilities on behalf of the State or constitute a pledge of the faith and credit of the State. All bonds and notes of the bank issued under this chapter, unless funded or refunded by bonds or notes of the bank, are payable solely from revenues or funds pledged or available for their payment as authorized in this chapter. Each bond and note shall contain on its face a statement to the effect that the bank is obligated to pay the principal or interest and redemption premium, if any, and that neither the faith and credit nor the taxing power of the State is pledged to the payment of the principal of or the interest on the bonds or notes.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Expenses. All expenses incurred in carrying out the purposes of this chapter are payable solely from revenues or funds provided under this chapter. Nothing in this chapter may be construed to authorize the bank to incur any indebtedness or liability on behalf of or payable by the State.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 605, §§3,4 (AMD). 1991, c. 775, §2 (AMD). 1993, c. 2, §6 (AMD).



30-A §5953-A. Loans from revolving loan fund

1. Loan application. A municipality may apply for a loan from the revolving loan fund, the proceeds of which must be used for the following:

A. To acquire, design, plan, construct, enlarge, repair or improve a publicly owned sewage or water system or sewage or water treatment plant or to implement a related management program; [1995, c. 564, §1 (NEW).]

B. To remediate municipal landfills that affect groundwater; or [1995, c. 564, §1 (NEW).]

C. For any actions authorized under the federal Clean Water Act, 33 United States Code, Sections 1251 to 1387. [1995, c. 564, §1 (NEW).]

The bank may prescribe any application form or procedure required of a municipality for a loan under this section. The application must include any information that the bank determines necessary for the purpose of implementing this section and section 6006-A.

[ 1995, c. 564, §1 (RPR) .]

2. Loan; loan agreements. Loans are subject to this subsection.

A. The bank may make loans from the revolving loan fund to a municipality for one or more of the purposes set forth in subsection 1. Each of the loans is subject to the following conditions.

(1) The total amount of loans outstanding at any one time from the revolving loan fund may not exceed the balance of the fund, provided that the proceeds of bonds or notes of the bank deposited in the fund and binding financial commitments of the United States to deposit money in the fund are included in determining the fund balance.

(2) The loan must be evidenced by a municipal bond or such other agreement or instrument as the bank determines necessary or advisable.

(3) The rate of interest charged for the loans must be at or below market interest rates.

(4) Subject to the limitations of subparagraph (3), the rate of interest charged for the loans made to municipalities under this section or the manner of determining the rate of interest must be established from time to time by direction of the bank, taking into consideration the current average rate on outstanding marketable obligations, as well as the policies of the Department of Environmental Protection. [1991, c. 605, §6 (AMD).]

B. Loans made to a municipality by the bank under this section shall be evidenced by and made in accordance with the terms and conditions specified in a loan agreement to be executed by the bank and the municipality. The loan agreement shall specify the terms and conditions of disbursement of loan proceeds. The loan agreement shall state the term and interest rate of the loan, the scheduling of loan repayments and any other terms and conditions determined necessary or desirable by the bank. [1989, c. 48, §§19, 31 (NEW).]

[ 1991, c. 605, §6 (AMD) .]

3. Eligibility certification. No loan to a municipality may be made under this section until:

A. The applicant certifies to the bank that it has secured all permits, licenses and approvals necessary to construct the improvements to be financed by the loan; [1989, c. 48, §§19, 31 (NEW).]

B. The applicant demonstrates to the bank that it has established a rate, charge or assessment schedule which will generate annually sufficient revenue to pay, or has otherwise provided sufficient assurances that it will pay, the principal of and interest on the municipal bond or other debt instrument which evidences the loan made by the bank to the municipality under this section and to pay reasonably anticipated costs of operating and maintaining the financed project and the system of which it is a part; [1989, c. 48, §§19, 31 (NEW).]

C. The applicant certifies to the bank that it has created a dedicated source of revenue, which may constitute general revenues of the applicant through a general obligation pledge of the applicant, for repayment of the loan; [1989, c. 48, §§19, 31 (NEW).]

D. The applicant and the project to be financed by the proceeds of the loan have been designated by the Department of Environmental Protection as eligible to participate in a construction or implementation program funded wholly or in part by the State and from the proceeds of the revolving loan fund; [1989, c. 48, §§19, 31 (NEW).]

E. The Department of Environmental Protection certifies to the bank that any management program to be financed complies with all applicable state and federal laws and all rules and regulations adopted under those laws; and [1989, c. 48, §§19, 31 (NEW).]

F. The Department of Environmental Protection certifies to the bank that the loan eligibility priority, established under section 6006-A, subsection 3, entitles the applicant to immediate financing or assistance under this section. [1989, c. 48, §§19, 31 (NEW).]

[ 1989, c. 48, §§19, 31 (NEW) .]

SECTION HISTORY

1989, c. 48, §§19,31 (NEW). 1991, c. 605, §§5,6 (AMD). 1995, c. 564, §1 (AMD).



30-A §5953-B. Loans from safe drinking water revolving loan fund

1. Loan application. In addition to the other forms of financial assistance available under section 6006-B, a public water system that is a community water system or a nonprofit water system that is not a community water system may apply for a loan from the safe drinking water revolving loan fund, in this section called the "fund," the proceeds of which must be used to acquire, design, plan, construct, enlarge, repair, protect or improve drinking water supplies or treatment systems owned by the applicant; to acquire development rights, conservation easements and other protective interests in land by the applicant or in cooperation with a land trust or similar entity; or for any actions authorized or required under the federal Safe Drinking Water Act of 1996, 42 United States Code, Sections 300f to 300j-9, as amended.

The bank may prescribe an application form or procedure for a public water system to apply for a loan under this section. The application must include any information that the bank determines necessary for the purpose of implementing this section and section 6006-B.

For purposes of this section, the term "public water system" has the same meaning as defined in Title 22, section 2601, subsection 8.

[ 2007, c. 353, §5 (AMD) .]

2. Loan; loan agreements. Loans from the fund are subject to this subsection.

A. The bank may make loans from the fund to a public water system for one or more of the purposes set forth in subsection 1. Each of the loans is subject to the following conditions.

(1) The total amount of loans outstanding at any one time from the fund may not exceed the balance of the fund, provided that the proceeds of bonds or notes of the bank deposited in the fund, revenues from other sources deposited in the fund and binding financial commitments of the United States to deposit money in the fund are included in determining the fund balance.

(2) The loan must be evidenced by a municipal bond or other debt instrument in a form acceptable to the bank, payable by the public water system over a term not to exceed 20 years from completion of construction of the project, or 30 years from completion of construction of the project in the case of a public water system that the bank and the Department of Health and Human Services have determined serves a disadvantaged community, with annual principal or interest payments commencing not later than one year after the project being financed is completed.

(3) The rate of interest charged for the loans must be at or below market interest rates, including an interest-free loan.

(4) Subject to the limitations of subparagraph (3), the rate of interest charged for the loans made to public water systems under this section or the manner of determining the rate of interest must be established from time to time by direction of the bank, taking into consideration the current average rate on outstanding marketable obligations and the policies of the Department of Health and Human Services. [1999, c. 77, §2 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

B. Loans made to a public water system by the bank under this section must be evidenced by and made in accordance with the terms and conditions specified in a loan agreement to be executed by the bank and the public water system. The loan agreement must specify the terms and conditions of disbursement of loan proceeds. The loan agreement must state the term and interest rate of the loan, the scheduling of loan repayments and any other terms and conditions determined necessary or desirable by the bank. Loans made to a public water system by the bank under this section may include provisions for forgiveness of principal payments or loan repayment computation that results in an effective negative interest cost. [1997, c. 555, §3 (AMD).]

[ 1999, c. 77, §2 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

3. Eligibility certification. A loan to a public water system may not be made under this section until:

A. The applicant certifies to the bank that it has secured all permits, licenses and approvals necessary to construct the improvements to be financed by the loan; [1989, c. 48, §§19, 31 (NEW).]

B. The applicant demonstrates to the bank that it has established a rate, charge or assessment schedule that generates annually sufficient revenue to pay, or has otherwise provided sufficient assurances that it pays, the principal of and interest on the municipal bond or other debt instrument that evidences the loan made by the bank to the public water system pursuant to the loan agreement under this section and to pay reasonably anticipated costs of operating and maintaining the financed project and the system of which it is a part; [1997, c. 555, §3 (AMD).]

C. The applicant certifies to the bank that it has created a dedicated source of revenue that may constitute general revenues of the applicant through a general obligation pledge of the applicant for repayment of the loan; [1997, c. 555, §3 (AMD).]

D. In the case of a privately owned public water system, the system must demonstrate that:

(1) It has adequate security, guarantees or other assets for repayment of the loan; and

(2) Undue benefits do not accrue to owners of a privately owned water system due to financing provided under this section; and [1997, c. 555, §3 (NEW).]

E. The Department of Health and Human Services certifies to the bank that the loan eligibility priority, established under section 6006-B, subsection 5, entitles the applicant to financing or assistance under this section. [1997, c. 705, §14 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

[ 1997, c. 705, §14 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1991, c. 605, §7 (NEW). 1997, c. 555, §3 (AMD). 1997, c. 705, §14 (AMD). 1999, c. 77, §2 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 353, §5 (AMD).



30-A §5953-C. Loans for energy efficiency improvements in municipal and school buildings

This section establishes a program to promote energy efficiency and indoor air quality in municipal and school buildings. [1993, c. 605, §1 (NEW).]

1. Efficiency Partners Program. The bank shall establish the Efficiency Partners Program, referred to in this section as "the program," designed to reduce energy costs in municipal and school buildings and to create jobs by financing energy audits and cost-effective improvements that accomplish energy efficiency while maintaining healthful indoor air quality. The bank shall issue a request for proposals for energy audits of municipal and school buildings and for energy savings that could be achieved through cost-effective improvements to heating and cooling systems, windows, insulation, lighting and equipment in municipal and school buildings. Identification of cost-effective improvements to achieve energy savings under the program must be based on a comprehensive energy audit that has been performed within the previous 5 years by a professional engineer licensed in this State. An energy audit that is financed under the program or is the basis for cost-effective energy efficiency improvements financed under the program must address compliance with the model building energy code adopted by the Public Utilities Commission pursuant to Title 35-A, section 121.

[ 2007, c. 66, §1 (AMD) .]

2. Access to the program. Municipalities and school administrative units may have access to the program regardless of whether the municipality or school administrative unit utilizes a loan pursuant to this section to finance an energy audit or cost-effective energy efficiency improvements.

[ 2007, c. 66, §1 (AMD) .]

3. Proposals; contracts. The bank shall solicit proposals from energy service companies and individual vendors of energy service products. Notwithstanding any provision of the law regarding bidding requirements, the bank shall contract with an energy service company or companies or vendor or vendors to provide energy services in municipal and school buildings under the program. Whenever the bid proposals received are substantially equivalent, the bank shall in the contract process select an in-state energy service company or vendor whose primary place of business is within this State. For public school projects, bid proposals for energy efficiency improvements must include plans and specifications that are adequate to permit review by the agencies listed under Title 20-A, section 15903, subsection 3 and that bear the stamp of a licensed professional engineer or licensed architect. The agencies listed in Title 20-A, section 15903, subsection 3 shall review the plans and specifications and approve or disapprove them within a reasonable time period.

[ 2007, c. 66, §1 (AMD) .]

4. Loan; loan agreements. Loans from the bank for energy efficiency improvements must be structured to ensure to the greatest extent possible that the cost savings achieved by the energy efficiency improvements are sufficient to cover the loan and to achieve a net positive cash flow as early as practical. The rate of interest charged for loans made through the program for energy efficiency improvements or energy audits must be below the currently available rate of interest charged on commercial loans of equivalent term and use.

[ 2007, c. 66, §1 (AMD) .]

5. Energy Payment Equalization Fund. The bank shall establish a fund called the Energy Payment Equalization Fund. To the extent that the fund has assets available to it through funding by federal, state or local governments, or grants, gifts, donations or payments from any other source, money in the fund may be applied to loans made to municipalities in the program if achieved energy savings are not sufficient to offset the debt service payments on a loan made through the program. This fund may include deposits made by energy service companies or vendors to guarantee their commitment to achieve energy savings sufficient to offset debt service payments but may not include any other donations or payments from vendors or interested parties. The fund may be used to provide general interest rate reductions or principal reductions on any loan or group of loans made under the program for energy audits or for energy efficiency improvements regardless of energy cost savings that may be achieved through the use of the proceeds of the loans or loan.

[ 2007, c. 66, §1 (AMD) .]

6. Report to the Legislature. Beginning in 2008, the bank shall report annually by March 1st to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters regarding the program. The report must document program activity during the prior 12 months, including, but not limited to, contracts made with energy service companies or vendors, loans made to municipalities or school administrative units, energy audits conducted and energy efficiency improvements implemented.

[ 2007, c. 66, §1 (NEW) .]

SECTION HISTORY

RR 1993, c. 2, §27 (COR). 1993, c. 605, §1 (NEW). 1993, c. 721, §D3 (NEW). 1993, c. 721, §H1 (AFF). 2007, c. 66, §1 (AMD).



30-A §5953-D. Assistance from Municipal Investment Trust Fund

1. Application for public service infrastructure grants and loans. In addition to the other forms of financial assistance available under section 6006-D, an eligible municipality or group of municipalities may apply for a public service infrastructure grant or loan from the Municipal Investment Trust Fund, in this section called the "fund," the proceeds of which must be used to acquire, design, plan, construct, enlarge, repair, protect or improve public service infrastructure owned by the applicant.

The bank, in conjunction with the Department of Economic and Community Development, may prescribe an application form or procedure for an eligible municipality or group of municipalities to apply for a grant or loan under this section. The application must include all information necessary for the purpose of implementing this section and section 6006-D.

[ 1999, c. 776, §13 (AMD) .]

1-A. Application for downtown improvement grants and loans. In addition to the other forms of financial assistance available under section 6006-D, an eligible municipality or group of municipalities may apply for a downtown improvement grant or loan from the fund, the proceeds of which must be used to acquire, design, plan, construct, enlarge, repair or protect downtown improvements.

The bank, in conjunction with the Department of Economic and Community Development, may prescribe an application form or procedure for an eligible municipality or group of municipalities to apply for a grant or a loan under this subsection. The application must include all information necessary for the purpose of implementing this section and section 6006-D.

[ 2003, c. 288, §1 (AMD) .]

2. Loan; loan agreements. Loans from the fund are subject to this subsection.

A. The bank may make loans from the fund to an eligible municipality or group of municipalities for one or more of the purposes set forth in subsection 1 and subsection 1-A. Each of the loans is subject to the following conditions.

(1) The total amount of loans outstanding at any one time from the fund may not exceed the balance of the fund; the proceeds of bonds or notes of the bank deposited in the fund, revenues from other sources deposited in the fund and binding financial commitments of the United States to deposit money in the fund must be included in determining the fund balance.

(2) The loan must be evidenced by a municipal bond or other debt instrument, payable by the municipality over a term not to exceed 40 years with annual principal or interest payments commencing not later than one year after the project being financed is completed.

(3) The rate of interest charged for the loans must be at or below market interest rates.

(4) Subject to the limitations of subparagraph (3), the rate of interest charged for the loans made to municipalities under this section or the manner of determining the rate of interest must be established from time to time by direction of the bank, taking into consideration the current average rate on outstanding marketable obligations. [1999, c. 776, §13 (AMD).]

B. Loans made to a municipality by the bank under this section must be evidenced by and made in accordance with the terms and conditions specified in a loan agreement to be executed by the bank and the municipality. The loan agreement must specify the terms and conditions of disbursement of loan proceeds. The loan agreement must state the term and interest rate of the loan, the scheduling of loan repayments and any other terms and conditions determined necessary or desirable by the bank. [1993, c. 721, Pt. D, §3 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

[ 1999, c. 776, §13 (AMD) .]

3. Eligibility certification. The bank may not make a grant or loan to a municipality or group of municipalities under this section until:

A. The applicant certifies to the bank that it has secured all permits, licenses and approvals necessary to construct the improvements to be financed by the grant or loan; [1993, c. 721, Pt. D, §3 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

B. In the case of a loan, the applicant demonstrates to the bank that it has established a rate, charge or assessment schedule that generates annually sufficient revenue to pay, or has otherwise provided sufficient assurances that it pays, the principal of and interest on the municipal bond or other debt instrument that evidences the loan made by the bank to the municipality pursuant to the loan agreement under this section and to pay reasonably anticipated costs of operating and maintaining the financed project and the system of which it is a part; [1993, c. 721, Pt. D, §3 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

C. In the case of a loan, the applicant certifies to the bank that it has created a dedicated source of revenue that may constitute general revenues of the applicant through a general obligation pledge of the applicant for repayment of the loan; [1999, c. 776, §13 (AMD).]

D. In the case of a grant or loan, the Department of Economic and Community Development affirms that the applicant has met the conditions of this paragraph.

(1) A municipality is eligible to receive a grant or a loan, or a combination of both, if that municipality has adopted a growth management program certified under section 4347-A that includes a capital improvement program composed of the following elements:

(a) An assessment of all public facilities and services, such as, but not limited to, roads and other transportation facilities, sewers, schools, parks and open space, fire and police;

(b) An annually reviewed 5-year plan for the replacement and expansion of existing public facilities or the construction of such new facilities as are required to meet expected growth and economic development. The plan must include projections of when and where those facilities will be required; and

(c) An assessment of the anticipated costs for replacement, expansion or construction of public facilities, an identification of revenue sources available to meet these costs and recommendations for meeting costs required to implement the plan.

(2) A municipality is eligible to receive a loan if that municipality:

(a) Has adopted a comprehensive plan that is determined by the Executive Department, former State Planning Office or the Department of Agriculture, Conservation and Forestry to be consistent with section 4326, subsections 1 to 4.

(3) A municipality is eligible to receive a grant or a loan if that municipality is a service center community.

Subject to the limitations of this subsection, 2 or more municipalities that each meet the requirements of subparagraph (1), (2) or (3) may jointly apply for assistance under this section; and [2011, c. 655, Pt. JJ, §27 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

E. In the case of a downtown improvement grant or loan, the Department of Economic and Community Development affirms that the applicant has met the conditions of this paragraph. A municipality is eligible to receive a downtown improvement grant or loan if that municipality has:

(1) Shown broad-based support for downtown revitalization;

(2) Established a comprehensive downtown revitalization work plan, including a definition and a map of the affected area;

(3) Developed measurable goals and objectives;

(4) Demonstrated an historic preservation ethic;

(9) Developed the capacity to report on the progress of the downtown program; and

(10) Established the ability and willingness to support integrated marketing efforts for retailers, services, activities and events. [2003, c. 288, §2-A (AMD).]

[ 2011, c. 655, Pt. JJ, §27 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

4. Criteria; conditions for public service infrastructure grants and loans. The Department of Economic and Community Development, in conjunction with the bank, shall develop criteria and conditions for the award of public service infrastructure loans and grants to eligible municipalities subject to the requirements of this section. The department shall:

A. [2001, c. 621, §1 (RP).]

A-1. Give highest priority equally to:

(1) Service center communities. For purposes of this section, "service center community" has the same definition as in section 4301; and

(2) Projects undertaken jointly by 2 or more municipalities; [2001, c. 621, §1 (NEW).]

B. Following the highest priority described in paragraph A-1, establish a preference for those municipalities eligible under subsection 3, paragraph D, subparagraph (1) over those municipalities eligible under subsection 3, paragraph D, subparagraph (2); [2001, c. 621, §1 (AMD).]

C. [2001, c. 90, §5 (RP).]

D. Following the preference described in paragraph B, establish a preference for capital investment projects that provide substantial regional benefits; [2001, c. 621, §1 (AMD).]

E. Adopt other criteria as it determines necessary to ensure that loans and grants made under this section maximize the ability of municipalities to accommodate planned growth and economic development; and [1993, c. 721, Pt. D, §3 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

F. Condition any loans and grants under this section on consistency with the municipality's comprehensive plan or local growth management program. [1993, c. 721, Pt. D, §3 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

[ 2001, c. 621, §1 (AMD) .]

4-A. Criteria; conditions for downtown improvement grants or loans. The Department of Economic and Community Development, in conjunction with the bank, shall develop criteria and conditions for the award of downtown improvement grants or loans to eligible municipalities after consultation with the state agencies listed in subsection 5 and subject to the requirements of this section. The department shall establish a preference for municipalities that are regional service centers or urban compact municipalities or have adopted a comprehensive plan consistent with section 4326.

[ 2003, c. 288, §3 (AMD) .]

5. Coordination. The bank shall coordinate the loans and grants made under this section with all other community assistance loans and grants administered by the Department of Economic and Community Development and with other state assistance programs designed to accomplish similar objectives, including those administered by the Department of Education, the Department of Transportation, the Finance Authority of Maine, the Maine State Housing Authority, the Maine Historic Preservation Commission, the Department of Administrative and Financial Services, the Department of Agriculture, Conservation and Forestry and the Department of Environmental Protection.

[ 2011, c. 655, Pt. JJ, §28 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

6. Municipal Capital Investment Advisory Commission.

[ 1999, c. 668, §117 (RP) .]

7. Report to the Legislature. The bank shall report to the joint standing committee of the Legislature having jurisdiction over natural resource matters no later than January 1st of each odd-numbered year on the loans and grants program. The bank may make any recommendations it finds necessary to more effectively achieve the purposes of this section, including the appropriation of any necessary additional funds.

[ 1999, c. 776, §13 (AMD) .]

SECTION HISTORY

RR 1993, c. 2, §27 (RNU). 1993, c. 721, §D3 (NEW). 1993, c. 721, §H1 (AFF). RR 1999, c. 2, §34 (COR). 1999, c. 668, §117 (AMD). 1999, c. 776, §13 (AMD). 2001, c. 90, §§4,5 (AMD). 2001, c. 406, §16 (AMD). 2001, c. 621, §1 (AMD). 2001, c. 667, §A49 (AMD). 2003, c. 288, §§1-3 (AMD). 2011, c. 655, Pt. JJ, §§27, 28 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).



30-A §5953-E. Maine School Facilities Finance Program

There is established the Maine School Facilities Finance Program to promote efficient capital financing activities for the construction, renovation and maintenance of school facilities and the lease-purchase of school facilities. [1999, c. 81, §14 (AMD).]

1. Loan application. In addition to the other forms of financial assistance available under this chapter, a public school, school administrative district, municipality, community school district or other school administrative unit may apply for a loan from the School Revolving Renovation Fund under section 6006-F, in this section called the "fund," the proceeds of which must be used to finance the cost of school repair and renovation under section 6006-F, subsection 3, as designated by the Department of Education.

A. The bank may prescribe an application form or procedure for a school administrative unit to apply for a loan under this section. The application must include any information that the bank determines necessary for the purpose of implementing this section and section 6006-F. [1997, c. 787, §12 (NEW).]

[ 1997, c. 787, §12 (NEW) .]

2. Loan; loan agreements. Loans from the fund are subject to this subsection.

A. The bank may make loans from the fund to a school administrative unit for one or more of the purposes set forth in subsection 1. The loans may be made in conjunction with, at the same time as or as part of a project that obtains any other form of assistance or loan under this chapter. Each loan is subject to the following conditions.

(1) The total amount of loans outstanding at any one time from the fund may not exceed the balance of the fund, provided that the proceeds of bonds or notes of the bank deposited in the fund, revenues from other sources deposited in the fund, repayments from outstanding loans due and payable and binding financial commitments of the United States or any other 3rd party to deposit money in the fund are included in determining the fund balance.

(2) The loan must be evidenced by a municipal bond, loan agreement or other debt instrument, payable by the school administrative unit over a term not to exceed 15 years with annual principal or interest payments commencing not later than one year after the project being financed is completed.

(3) The rate of interest charged for the loans may not exceed 0%. The bank, pursuant to a determination by the Department of Education under section 6006-F, may provide loans to a school administrative unit with forgiveness of principal or an effective interest rate of less than 0%. A school unit must pay back by the end of the term of the loan an amount no less than 30% of the original principal amount of the loan nor more than 70% of the original principal amount of the loan. [1997, c. 787, §12 (NEW).]

B. Loans made to a school administrative unit by the bank under this section must be evidenced by and made in accordance with the terms and conditions specified in a loan agreement to be executed by the bank and the school administrative unit. The loan agreement must specify the terms and conditions of disbursement of loan proceeds. The loan agreement must state the term, rate of interest, any amount of principal forgiveness, scheduling of loan repayments and any other terms and conditions determined necessary or desirable by the bank. Loans made to a school administrative unit by the bank under this section may include provisions for forgiveness of principal payments or loan repayment computation that results in an effective negative interest rate. [1997, c. 787, §12 (NEW).]

[ 1997, c. 787, §12 (NEW) .]

3. Loan management. Proceeds from any indebtedness from the fund incurred by a school administrative unit for the purposes of new construction, renovation or capital acquisition must be deposited in the bank. Proceeds from any other indebtedness incurred by a school administrative unit for the purposes of new construction, renovation or capital acquisition may be deposited in the bank. Any proceeds held must be invested by the bank for the benefit of the school administrative unit. The bank shall pay to a school administrative unit those amounts necessary for incurred costs or for reimbursement for incurred costs associated with the project for which the indebtedness was incurred. Funds from any indebtedness from the fund remaining after payment of all eligible project and financing costs must be deposited in the fund.

[ 1997, c. 787, §12 (NEW) .]

4. Eligibility certification. A loan to a school administrative unit may not be made under this section until:

A. The applicant certifies to the bank that it has secured all permits, licenses and approvals necessary to undertake the renovations and construct the improvements to be financed by the loan; [1997, c. 787, §12 (NEW).]

B. The applicant has been designated by the Department of Education as eligible to receive the loan; and [1997, c. 787, §12 (NEW).]

C. The applicant demonstrates to the satisfaction of the bank that it has the ability to repay the loan made to the school administrative unit by the bank. [1997, c. 787, §12 (NEW).]

The Department of Education and the bank shall adopt rules necessary to implement this section. Rules adopted by the Department of Education and the bank to implement this section are major substantive rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1997, c. 787, §12 (NEW) .]

SECTION HISTORY

1997, c. 787, §12 (NEW). 1999, c. 81, §14 (AMD).



30-A §5953-F. Recovery zone economic development bonds; qualified energy conservation bonds

To the extent permitted by federal law, the county commissioners of any county may authorize the bank to issue recovery zone economic development bonds or qualified energy conservation bonds on behalf of that county. [2009, c. 517, §17 (NEW).]

1. Recovery zone economic development bonds. To the extent permitted by federal law, the allocation to counties of the national recovery zone economic development bond limitation established pursuant to 26 United States Code, Section 1400U-1, as amended, and as described in Internal Revenue Service Notice 2009-50, Section 6.03, is reallocated to the bank for further reallocation by the bank for any project in any county of the State, as long as one half of each such allocation is further reallocated by the bank to projects located within and identified by the county commissioners of the county to which such allocation was originally made, if so identified on or before July 1, 2010. The remaining one half of such allocations, together with any portion of an allocation initially subject to reallocation at the direction of the applicable county before July 1, 2010, but not so reallocated, may be reallocated by the bank for any project in any county of the State.

[ 2009, c. 517, §17 (NEW) .]

2. Qualified energy conservation bonds. To the extent permitted by federal law, 70% of the allocation to the State and to the counties of the State of the national qualified energy conservation bond volume limitation established pursuant to 26 United States Code, Section 54D(e), as amended, and as described in Internal Revenue Service Notice 2009-29, Section 4, is reallocated to the bank for further reallocation by the bank for any project in any county of the State, as long as one half of each such allocation is further reallocated by the bank to projects located within and identified by the county commissioners of the county to which such allocation was originally made, if so identified on or before July 1, 2011. The remaining one half of such allocations, together with any portion of an allocation initially subject to reallocation at the direction of the applicable county before July 1, 2011, but not so reallocated, may be reallocated by the bank for any project in any county of the State.

[ 2009, c. 517, §17 (NEW) .]

3. Waivers. Reallocations pursuant to this section are considered voluntary and affirmative waivers by the affected counties for the purposes of 26 United States Code, Section 54D et seq. and Section 1400U-1 et seq. and any regulations or guidance provided by the United States Department of the Treasury, Internal Revenue Service thereunder.

[ 2009, c. 517, §17 (NEW) .]

SECTION HISTORY

2009, c. 517, §17 (NEW).



30-A §5954. Corporate powers

1. Powers. The bank is constituted a public body corporate and politic and an instrumentality of the State and shall have perpetual succession. For carrying out the purposes of this chapter, the bank may:

A. Sue and be sued; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Adopt and have an official seal and alter the seal at pleasure; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Make and enforce bylaws and rules for the conduct of its affairs and business and for the use of its services and facilities; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Maintain an office at any place or places within the State that it determines; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Acquire, hold, use and dispose of its income, revenue, funds and money; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Acquire, rent, lease, hold, use and dispose of other personal and real property for its purposes; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 374, §1 (AMD).]

G. Borrow money and issue its negotiable bonds or notes, provide for and secure the payment of its bonds or notes, provide for the rights of the holders of those bonds and notes and purchase, hold and dispose of any of its bonds or notes; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. Fix and revise from time to time and charge and collect fees and charges for the use of its services or facilities; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

I. Accept gifts or grants of property, funds, money, materials, labor, supplies or services from the United States or the State or any other state or agencies or departments of those entities, or from any governmental unit or any person, and carry out the terms or provisions or make agreements with respect to any such gifts or grants, and do any and all things necessary, useful, desirable or convenient in connection with procuring, accepting or disposing of those gifts or grants; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

J. Do and perform any acts and things authorized by this chapter under, through or by means of its officers, agents or employees or by contracts with any person; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

K. Make, enter into and enforce all contracts or agreements necessary, convenient or desirable for the purposes of the bank or pertaining to any loan to a governmental unit or any purchase or sale of municipal securities or other investments or to the performance of its duties and execution or carrying out of any of its powers under this chapter; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

L. Purchase or hold municipal securities of governmental units at such prices and in such manner as the bank considers advisable, and sell municipal securities acquired or held by it at such prices without relation to cost and in such manner as the bank considers advisable; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

M. Invest any funds or money of the bank not then required for loan to governmental units and for the purchase of municipal securities in the same manner as permitted for the investment of funds belonging to the State or held in the State Treasury, except as otherwise permitted or provided by this chapter; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

N. Fix and prescribe any form of application or procedure to be required of a governmental unit for the purpose of any loan or the purchase of its municipal securities, and fix the terms and conditions of any such loan or purchase and to enter into agreements with governmental units with respect to any such loan or purchase; [1991, c. 605, §8 (AMD).]

O. Do all acts and things necessary, convenient or desirable to carry out the powers expressly granted or necessarily implied in this chapter; and [1991, c. 605, §8 (AMD).]

P. In accordance with the limitations and restrictions of this chapter, cause any of its powers, duties, programs or operations to be carried out by one or more nonprofit corporations. Nonprofit corporations acting at the direction of the bank must be organized and operated under the Maine Nonprofit Corporation Act. [1991, c. 605, §9 (NEW).]

[ 1991, c. 605, §§8, 9 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 374, §1 (AMD). 1991, c. 605, §§8,9 (AMD).



30-A §5954-A. Aggregation service

1. Authority. In addition to its other enumerated powers, but subject to the limitations imposed under subsection 2, the bank, on behalf of or in partnership with one or more governmental units or nonprofit corporations organized under the Internal Revenue Code, Section 501, may aggregate governmental units and nonprofit corporations to purchase in bulk electricity, petroleum products, fuel oil and natural gas.

[ 2005, c. 190, §1 (AMD) .]

2. Conditions; limitations. In exercising its authority under subsection 1, the bank:

A. Is subject to all applicable provisions of law, including the provisions of Title 35-A relating to aggregators of customers of electricity; [1999, c. 231, §2 (NEW).]

B. Must provide to any entity to whom it offers to provide services under subsection 1 notice that the entity is under no obligation to accept any of the services and that no other service provided by the bank is conditional upon or affected by the entity's acceptance or rejection of the offer; [1999, c. 231, §2 (NEW).]

C. May not extend credit or vary the terms of credit based on an entity's acceptance or rejection of an offer by the bank to provide services pursuant to subsection 1; and [1999, c. 231, §2 (NEW).]

D. May not encourage or otherwise seek to persuade any entity to accept any services offered by the bank pursuant to subsection 1, if the entity has an application with the bank for a loan, until after the bank has taken final action on approving or rejecting the application. [1999, c. 231, §2 (NEW).]

[ 1999, c. 231, §2 (NEW) .]

SECTION HISTORY

1999, c. 231, §2 (NEW). 2005, c. 190, §1 (AMD).



30-A §5955. Additional powers

In order to carry out the purposes and provisions of this chapter, the bank, in addition to any powers granted to it elsewhere in this chapter, may: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Loans. Consider, in connection with any loan to a governmental unit:

A. The need, desirability or eligibility of the loan; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The ability of the governmental unit to secure borrowed money from other sources and the costs of alternative financing; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The particular public improvements or purpose to be financed by the municipal securities to be purchased by the bank; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Charges. Impose and collect charges, whether or not the loan is made or evidence of borrowing or program participation is shown, or the municipal securities are purchased, for its costs and services, in review, consideration or servicing of:

A. Any proposed or outstanding loan; [1991, c. 605, §10 (NEW).]

B. A loan agreement to borrow on behalf of a municipality; or [1991, c. 605, §10 (NEW).]

C. A program participation agreement with a governmental unit. [1991, c. 605, §10 (NEW).]

[ 1991, c. 605, §10 (AMD) .]

3. Purchase. Fix and establish any and all terms and provisions with respect to any purchase of municipal securities by the bank, including:

A. Dates and maturities of the bonds; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Provisions as to redemption or payment before maturity; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Any other matters in connection with the bank's purchase of municipal securities which are necessary, desirable or advisable in the judgment of the bank; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Hearings. Conduct examinations and hearings and hear testimony and take proof, under oath or affirmation, at public or private hearings on any matter material for its information and necessary to carry out this chapter;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Subpoenas. Issue subpoenas requiring the attendance of witnesses and the production of books and papers relating to any hearing before the bank, or before one or more of the commissioners of the bank appointed by it to conduct that hearing;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Contempt. Apply to the Superior Court in Kennebec County, to have punished for contempt any witness who:

A. Refuses to obey a subpoena; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Refuses to be sworn or affirmed to testify; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Is guilty of any contempt after summons to appear; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Insurance. Procure insurance against any losses in connection with its property, operations or assets in such amounts, from such amounts and from such insurers as it considers desirable; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Modification. Consent to any modification with respect to rates of interests, time and payment of any installment of principal or interest, security or any other term of bond or note, contract or agreement of any kind to which the bank is a party, to the extent permitted under its contracts with the holders of bonds or notes of the bank.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 605, §10 (AMD).



30-A §5956. State services

1. State assistance authorized. All state officers, departments, boards, agencies, divisions and commissions may provide any service to the bank that is:

A. Requested by the bank; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Within the area of their governmental functions as established by law. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Study or review requests. All state officers, departments, boards, agencies, divisions and commissions shall promptly comply with any reasonable request made by the bank under subsection 1, as to the making of any study or review as to:

A. The desirability, need, cost or expense with respect to any such public project, purpose or improvement; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The financial feasibility of the project; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The financial or fiscal responsibility or ability in connection with the project of any governmental unit applying to the bank for a loan and for the bank's purchase of municipal securities to be issued by the governmental unit. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Cost of services. At the request of the officer, department, board, agency, division or commission providing the service, the bank shall pay the cost and expense of any services requested by the bank.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §5957. Allocation of state ceiling; recovery zone economic development bonds; qualified energy conservation bonds

By rulemaking under Title 5, chapter 375, subchapter 2, the bank may establish a process for allocation and carry-forward of that portion of the state ceiling on issuance of tax-exempt bonds allocated to the bank under Title 10, chapter 9. The executive director of the Maine Municipal Bond Bank is designated as the state official authorized to issue the certification under the United States Code, Title 26, Section 149(e)(2)(F), as amended, for allocations of the state ceiling allocated to the bank pursuant to Title 10, chapter 9. [2009, c. 517, §18 (AMD).]

By routine technical rulemaking defined under Title 5, chapter 375, subchapter 2-A the bank may establish a process for allocation of that portion of the national recovery zone economic development bond limitation established pursuant to 26 United States Code, Section 1400U-1, or that portion of the national qualified energy conservation bond limitation established pursuant to 26 United States Code, Section 54D, waived by any county or reallocated pursuant to section 5953-F and for designation by the bank of recovery zone economic development bonds and qualified energy conservation bonds. [2009, c. 517, §18 (NEW).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 224, §3 (AMD). 2009, c. 517, §18 (AMD).



30-A §5958. Prohibited acts and limitation of powers

The bank may not: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Loans. Make loans of money to any person other than a governmental unit or purchase securities issued by any person other than a governmental unit or for investment, except as provided in this chapter;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Banking business. Emit bills of credit, accept deposits of money for time or demand deposit, administer trust, engage in any form or manner in, or in the conduct of, any private or commercial banking business or act as a savings bank or savings and loan association; or

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Bank and trust company. Be or constitute a bank or trust company within the jurisdiction or under the control of the Bureau of Financial Institutions, the Superintendent of Financial Institutions or the comptroller of the currency of the United States or the United States Department of the Treasury.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

Nothing in this chapter may be construed to authorize or to empower the bank to be or to constitute a dealer in securities within the meaning of or subject to any securities law, securities exchange law or securities dealers law of the United States or of the State or of any other state or jurisdiction, domestic or foreign. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



30-A §5959. Rules; reports

1. Rules. Appropriate state agencies and the bank may adopt rules and policies necessary to:

A. Implement sections 5953-A, 5953-B, 6006-A, 6006-B and 6006-D to ensure the self-sustaining nature of the funds created under sections 6006-A and 6006-B and that portion of the fund under section 6006-D determined to be self-sustaining; and [1999, c. 668, §118 (AMD).]

B. Ensure compliance with the Federal Water Pollution Control Act, Title VI and the Federal Safe Drinking Water Act and their amendments. [1991, c. 605, §11 (NEW).]

[ 1999, c. 668, §118 (AMD) .]

2. Contractual authority; reports. The Department of Environmental Protection, the Department of Health and Human Services and the bank may enter into agreements and shall provide notice as provided in this subsection.

A. The Department of Environmental Protection, the Department of Health and Human Services and the bank may enter into agreements on behalf of the State with agencies of the United States as may be necessary to obtain grants and awards in furtherance of the stated purposes for which the revolving loan funds created under sections 6006-A and 6006-B are established and take all other actions necessary to comply with the Federal Water Pollution Control Act, Title VI, and the federal Safe Drinking Water Act of 1996 and their amendments provided that notice of each of the agreements is made in a timely fashion to the Governor. [1997, c. 555, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

B. Annually, the Department of Environmental Protection and the bank shall notify the Governor of the amount of the fund created under section 6006-A anticipated to be available for the next fiscal year. [1991, c. 605, §11 (NEW).]

B-1. Annually, the Department of Health and Human Services and the bank shall notify the Governor of the amount of the fund created under section 6006-B anticipated to be available for the next fiscal year. [1997, c. 555, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

C. The bank is designated by the State as the instrumentality empowered to:

(1) Administer the revolving loan funds, in conjunction with the Department of Environmental Protection and the Department of Health and Human Services;

(2) Accept capitalization grants or other deposits of funds from the Federal Government or any other source made under the Federal Water Pollution Control Act, Title VI or the federal Safe Drinking Water Act; and

(3) Manage the revolving loan funds in accordance with applicable federal and state laws, rules and regulations. [1997, c. 555, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

[ 1997, c. 555, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1989, c. 48, §§20,31 (NEW). 1991, c. 605, §§11,12 (AMD). RR 1993, c. 2, §29 (COR). 1993, c. 721, §D4 (AMD). 1993, c. 721, §H1 (AFF). 1997, c. 555, §4 (AMD). 1999, c. 668, §118 (AMD). 2003, c. 689, §B6 (REV).






Subchapter 3: FINANCIAL OPERATION

30-A §6001. Budget

Not later than June 1st of each year the bank shall prepare and file in the office of the Bureau of the Budget a budget of its operating expenses for the ensuing fiscal year. This budget: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Quarterly requirements. Shall be prepared on the basis of quarterly requirements so that it will be possible to determine from the budget the operating expenses for each quarter of the year;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. General categories. Shall set forth the general categories of anticipated expenditures and the amount on account of each;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Reserves. Shall include provisions for reserve for contingencies and for overexpenditures; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Others. May set forth any additional material that the bank determines.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6002. Annual report

On or before the last day of December in each year, the bank shall make an annual report of its activities for the preceding fiscal year to the Governor. This report shall set forth a complete operating and financial statement covering its operations during the year. The bank shall have an audit of its books and accounts made at least once in each year by certified public accountants. The cost of the audit is considered an expense of the bank. A copy of the audit shall be filed with the Treasurer of State. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6003. Bonds and notes of the bank

1. Bonds authorized. The bank may issue its bonds from time to time in any principal amounts that it considers necessary to provide funds for any of the purposes authorized by this chapter, including:

A. The making of loans; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

A-1. The making of deposits to the revolving loan fund; [1989, c. 48, §§23, 31 (NEW).]

B. The payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds issued by the bank, whether the bonds or interest to be funded or refunded have or have not become due or subject to redemption before maturity in accordance with their terms; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The establishment or increase of reserves to secure or to pay bonds or interest on the bonds; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. All other costs or expenses of the bank incident to and necessary or convenient to carry out its corporate purposes and powers. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§23, 31 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Bonds as general obligation bonds; additional security. Except as expressly provided otherwise in this chapter or by the bank, every issue of bonds shall be general obligations of the bank payable out of any revenues or funds of the bank, subject only to any agreements with the holders of particular bonds pledging any particular revenues or funds. Bonds that are not general obligations of the bank shall be special obligations of the bank payable solely from any revenues or funds of the bank pledged for that purpose and subject only to any agreements with the holders of particular notes and bonds pledging any particular revenues or funds. Any bonds may be additionally secured by a pledge of any grants, subsidies, contributions, funds or money from the Federal Government, the State, any governmental unit, any person or a pledge of any income or revenues, funds or money of the bank from any source.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§22, 31 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Bank notes authorized. The bank may issue its notes for any corporate purpose of the bank from time to time, in any principal amounts that it considers necessary and renew or pay and retire or refund the notes from the proceeds of bonds or of other notes, or from any other funds or money of the bank available or to be made available for that purpose in accordance with any contract between the bank and the noteholders, not otherwise pledged.

A. The notes shall be issued in the same manner as bonds. The notes and the resolution or resolutions authorizing the notes may contain any provisions, conditions or limitations which the bonds or a bond resolution of the bank may contain. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Unless provided otherwise in any contract between the bank and the noteholders, and unless the notes have been otherwise paid, funded or refunded, the proceeds of any bonds of the bank issued, among other things, to fund such outstanding notes, shall be held, used and applied by the bank to the payment and retirement of the principal of these notes and the interest due and payable on the notes. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The bank may make contracts for the future sale from time to time of the notes, under which the purchaser is committed to purchase the notes from time to time on terms and conditions stated in the contracts. The bank may pay any consideration that it determines proper for these commitments. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Bonds and notes made negotiable instruments. Whether or not the bonds or notes of the bank are of such form and character as to be negotiable instruments under the Uniform Commercial Code, article 8, the bonds and notes shall be and are made negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code, subject only to the provisions of the bonds and notes for registration.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. General characteristics. Bonds or notes of the bank shall be authorized by resolution of the bank and may be issued in one or more series. The resolution or resolutions may provide:

A. The date or dates the bonds or notes will bear; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The time or times the bonds or notes will mature; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The rate or rates of interest per year the bonds or notes will bear; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The denomination or denominations of the bonds or notes; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The form of the bonds or notes, either coupon or registered; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. The conversion or registration privileges carried by the bonds or notes; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

G. The rank or priority of the bonds or notes; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

H. The manner of execution of the bonds or notes; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

I. The sources, medium and place or places, within or outside the State, of payment; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

J. The terms of redemption of the bonds or notes, with or without premium. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Manner of sale. Bonds or notes of the bank may be sold at public or private sale at the time or times and at the price or prices determined by the bank.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. No further conditions required. Bonds or notes of the bank may be issued under this chapter without obtaining the consent of any department, division, commission, board, bureau or agency of the State, and without any other proceeding or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Payment of notes. The bank may from time to time issue its notes as provided under this chapter and pay and retire or fund or refund those notes from proceeds of bonds or of other notes, or from any other funds or money of the bank available or to be made available for those purposes in accordance with any contract between the bank and the noteholders. Unless provided otherwise in any contract between the bank and the holders of notes, and unless the notes have been otherwise paid, funded or refunded, the proceeds of any bonds of the bank issued among other things, to fund those outstanding notes, shall be held, used and applied by the bank to the payments and retirement of the principal of the notes and the interest due and payable on the notes.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Taxation of interest. The bank may covenant and consent, at or before the issuance of its bonds or notes, to the inclusion of interest on any of its bonds or notes, under the United States Internal Revenue Code of 1986 or any subsequent corresponding internal revenue law of the United States, in the gross income of the holders of any such bonds or notes to the same extent and in the same manner that the interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders of the bonds or notes under the United States Internal Revenue Code or any such subsequent law.

[ 1989, c. 48, §§23, 31 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 48, §§21-23,31 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6004. Resolutions and indentures

1. Trust agreement or trust indenture authorized. In any resolution of the bank authorizing or relating to the issuance of any bonds or notes, the bank, in order to secure the payment of those bonds or notes may, by provisions in the resolution, enter into any trust agreement or trust indenture with a corporate trustee. That trustee may be any trust company or national banking association or state bank, within or outside the State, having the powers of a trust company. The provisions in the resolution constitute covenants by the bank and contracts with the holders of the bonds or notes.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Provisions of indenture, agreement or resolution. The trust agreement, indenture or the resolution providing for the issuance of the bonds or notes may pledge or assign the revenues of the bank, and may contain any provisions for protecting and enforcing the rights and remedies of the holders of the bonds and notes that are reasonable and proper and not in violation of law, including the custody, safeguarding and application of all money. The trust agreement may set forth the rights and remedies of the holders of the bonds and notes and of the trustee, and may restrict the individual right of action by the holders. The bank may provide by the trust indenture for the payment of the proceeds of the bonds and notes and the revenues to the trustee under the trust indenture or other depository, and for the method of disbursement of those proceeds and revenues, with any safeguards and restrictions that it determines.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Expenses; no separate trustee for holders. All expenses incurred in carrying out a trust indenture under this section may be treated as a part of the operating expenses of the bank. If the bonds are secured by a trust indenture, the bondholders may not appoint a separate trustee to represent them.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6005. Intent of pledge

Any pledge of revenue or other money made by the bank is valid and binding when the pledge is made. The revenues or other money so pledged and thereafter received by the bank is immediately subject to the lien of the pledge without any physical delivery of the revenues or other money. The lien of any such pledge is valid and binding against all parties having claims of any kind in tort, contract or otherwise against the bank, regardless of whether those parties have notice of the pledge. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded, except in the records of the bank. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6006. Reserve fund

1. Reserve fund. The bank shall establish and maintain a reserve fund called the "Maine Municipal Bond Bank Reserve Fund" in which there shall be deposited all money appropriated by the State for the purpose of that fund, all proceeds of bonds required to be deposited in the fund by terms of any contract between the bank and its bondholders or any resolution of the bank with respect to the proceeds of bonds, any other money or funds of the bank which it determines to deposit in the fund and any other money made available to the bank only for the purposes of the fund from any other source or sources.

A. Money in the reserve fund shall be held and applied solely to the payment of the interest on and principal of bonds secured by the reserve fund and sinking fund payments mentioned in this chapter with respect to bonds secured by the reserve fund as the interest, principal and sinking fund payments become due and payable; and for the retirement of bonds, including the payment of any redemption premium required to be paid when any bonds are redeemed or retired before maturity. Money may not be withdrawn from the fund if the withdrawal would reduce the amount in the reserve fund to an amount less than the required debt service reserve, except for:

(1) Payment of interest then due and payable on bonds;

(2) Payment of the principal of bonds then maturing and payable;

(3) Sinking fund payments mentioned in this chapter with respect to bonds;

(4) The retirement of bonds in accordance with the terms of any contract between the bank and its bondholders; and

(5) The payment for which other money of the bank is not then available for payment of interest, principal or sinking fund payments or the retirement of bonds in accordance with the terms of any such contract. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§24, 31 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. As used in this chapter, "required debt service reserve" means, as of any date of computation, the amount or amounts required to be on deposit in the reserve fund as provided by resolution of the bank. The required debt service reserve shall be, as of any date of computation, an aggregate amount equal to at least the largest amount of money, required by the terms of all contracts between the bank and holders of bonds secured by the reserve fund, to be raised in the then current or any succeeding calendar year for:

(1) The payment of interest on and maturing principal of that portion of outstanding bonds secured by the reserve fund, the proceeds of which were applied solely to the purchase of municipal securities; and

(2) Sinking fund payments required by the terms of any such contracts to sinking funds established for the payment or redemption of those bonds. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§24, 31 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The required debt service reserve shall be calculated on the assumption that the bonds will cease to be outstanding after the date of the computation because of the payment of those bonds at their respective maturities and the payments of the required money to sinking funds and the application of those sinking funds in accordance with the terms of all such contracts to the retirement of the bonds.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§24, 31 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

1-A. Capital reserve fund. This subsection applies to capital reserve funds.

A. The bank may establish and maintain one or more special funds called "capital reserve funds" in which there shall be deposited:

(1) All money appropriated by the State for the purpose of those funds;

(2) All proceeds of bonds required to be deposited in those funds by the terms of any contract between the bank and its bondholders or any resolution of the bank with respect to the proceeds of bonds;

(3) Any other money or funds of the bank which it determines to deposit in those funds; and

(4) Any other money made available to the bank only for the purposes of the fund from any other source or sources. [1989, c. 48, §§25, 31 (NEW).]

B. Money in any capital reserve fund shall be held and applied solely:

(1) To pay the interest on and principal of bonds secured by the capital reserve fund and sinking fund payments mentioned in this chapter with respect to bonds secured by the capital reserve fund as the interest and principal becomes due and payable; and

(2) To retire bonds secured by the capital reserve fund, including the payment of any redemption premium required to be paid when any such bonds are redeemed or retired before maturity. [1989, c. 48, §§25, 31 (NEW).]

C. The minimum amount of any capital reserve fund must be equal to the amounts required under the resolutions pursuant to which the bonds secured by the capital reserve fund are issued. These amounts are referred to in this chapter as the "required minimum reserve." With respect to bonds secured by a capital reserve fund for which the resolution authorizing the issuance of those bonds states that the provisions of subsection 5 apply, the required minimum reserve must be, as of any date of computation, an aggregate amount equal to at least the largest amount of money required by the terms of all contracts between the bank and its bondholders of the bonds to be raised in the then current or any succeeding calendar year for the payment of interest on and maturing principal of that portion of the outstanding bonds, the proceeds of which were applied solely to the purchase of municipal securities or municipal bonds and sinking fund payments required by the terms of any such contracts to sinking funds established for the payment or redemption of the bonds, all calculated on the assumption that the bonds will cease to be outstanding after the date of the computation because of the payment of the bonds at their respective maturities and the payments of the required money to sinking funds and the application thereof in accordance with the terms of all such contracts to the retirement of the bonds. The required minimum reserve for bonds secured by a capital reserve to which the provisions of subsection 5 apply may be less than that required by this paragraph if the bank so determines and only when the reserve is applied to:

(1) Any bond or note sold to fund a municipal lease pool whose term is 5 years or less;

(2) Any bond for which no principal is paid to bondholders until final maturity; or

(3) Any loan, bond, lease or evidence of participation that has a term of 5 years or less. [1991, c. 605, §13 (AMD).]

D. Money in any capital reserve fund shall not be withdrawn if the withdrawal would reduce the amount in the capital reserve fund to an amount less than the required minimum reserve for all such bonds issued and to be issued which will be secured by the capital reserve fund, except for payment of interest then due and payable on bonds secured by the capital reserve fund and the principal of bonds secured by the capital reserve fund then maturing and payable and sinking fund payments required by the terms of any such contracts to sinking funds established for the payment or redemption of the bonds, and for the retirement of bonds secured by the capital reserve fund in accordance with the terms of any contract between the bank and its bondholders and for the payments on account of which interest or principal or sinking fund payments or retirement of bonds secured by the capital reserve fund other money of the bank is not then available in accordance with the terms of any such contract. [1989, c. 48, §§25, 31 (NEW).]

[ 1991, c. 605, §13 (AMD) .]

2. Transfer. Money in the reserve fund at any time in excess of the required debt service reserve, whether by reason of investment or otherwise, may be withdrawn at any time by the bank and transferred to any other fund or account of the bank.

Money in any capital reserve fund at any time in excess of the required minimum reserve, whether by reason of investment or otherwise, may be withdrawn at any time by the bank and transferred to any other fund or account of the bank.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§26, 31 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Investment. Money at any time in the reserve fund or any capital reserve fund may be invested in the same manner as permitted for investment of funds belonging to the State or held in the treasury.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§26, 31 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Reserve. Notwithstanding any other provision of this chapter, the bank may not issue any bonds to be secured by the reserve fund or by a capital reserve fund for which the resolution authorizing the issuance of those bonds states that subsection 5 applies unless:

A. If the bonds are to be secured by the reserve fund, there is in the reserve fund the required debt service reserve for all bonds then issued and outstanding which are secured by the reserve fund and the bonds to be issued which will be secured by the reserve fund; or [1989, c. 48, §§26, 31 (NEW).]

B. If the bonds are to be secured by a capital reserve fund for which the resolution authorizing the issuance of the bonds states that subsection 5 applies, there is in the capital reserve fund the required minimum reserve for all bonds secured by the capital reserve fund then issued and outstanding and the bonds to be issued which will be secured by the capital reserve fund. [1989, c. 48, §§26, 31 (NEW).]

Nothing in this chapter prevents the bank from satisfying this requirement by depositing so much of the proceeds of the bonds to be issued, upon their issuance, as is needed to achieve the required debt service reserve or required minimum reserve, as applicable. The bank may at any time issue its bonds or notes for the purpose of providing any amount necessary to increase the amount in the reserve fund to the required debt service reserve, to increase the amount in any capital reserve fund to the required minimum reserve or to meet any higher or additional reserve as may be fixed by the bank with respect to such fund.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§26, 31 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Restoration. In order to ensure the maintenance of the required debt service reserve in the reserve fund, there shall be annually appropriated and paid to the bank for deposit in the fund, the sum, if any, certified by the chair of the bank to the Governor. On or before December 1st of each year, the chair shall make and deliver to the Governor a certificate stating the sum, if any, required to restore the reserve fund to an amount equal to the required debt service reserve and the sum or sums so certified shall be appropriated and paid to the bank during the then current state fiscal year.

In order to ensure the maintenance of the required minimum reserve in any capital reserve fund to which, at the direction of the bank pursuant to the resolution establishing the capital reserve fund, this provision applies, there shall be annually appropriated and paid to the bank for deposit in the fund, the sum, if any, certified by the chair of the bank to the Governor. On or before December 1st of each year, the chair shall make and deliver to the Governor a certificate stating the sum, if any, required to restore the fund to an amount equal to the required minimum reserve, and the sum or sums so certified shall be appropriated and paid to the bank during the then current state fiscal year.

A. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§26, 31 (RP); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§26, 31 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Valuation. In computing the amount of the required debt service reserve or the required minimum reserve, investments held as a part of those reserves shall be valued in the manner provided in the applicable bond resolution.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§26, 31 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Exclusions. The bank may provide from time to time by resolution for the issuance of its bonds or notes which are not secured by the reserve fund or any capital reserve fund, as set forth in the resolution authorizing its bonds or notes. The bank may, pursuant to a resolution or other agreement, establish the security for any of its bonds, including, but not limited to, policies of insurance and letters of credit, as the bank in its discretion determines necessary, desirable or convenient to further the accomplishment of the purposes of the bank. The security may, if so provided by a resolution or other agreement of the bank, to the extent set forth in the resolution or agreement, satisfy the provisions of the resolution or agreement with respect to any required debt service reserve, required minimum reserve or other reserve.

[ 1989, c. 48, §§26, 31 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 48, §§24-26,31 (AMD). 1989, c. 104, §§C8,10 (AMD). 1991, c. 605, §13 (AMD).



30-A §6006-A. Revolving loan fund

1. Establishment; administration. A revolving loan fund is established as provided in this section.

A. There is established in the custody of the bank a special fund, to be known as the revolving loan fund, that must be used for the following purposes:

(1) To provide loans to municipalities for acquiring, designing, planning, constructing, enlarging, repairing or improving publicly owned sewage systems and sewage treatment plants as provided in Title 38, section 411 and for implementing related management programs;

(2) For remediation of municipal landfills that affect groundwater; or

(3) For any actions authorized under the federal Clean Water Act, 33 United States Code, Sections 1251 to 1387. [1995, c. 564, §2 (RPR).]

B. The bank shall administer the revolving loan fund. The fund shall be invested in the same manner as permitted for investment of funds belonging to the State or held in the State Treasury. The fund shall be established and held separate and apart from any other funds or money of the State or the bank and shall be used and administered exclusively for the purpose of this section and section 5953-A. The fund shall consist of the following:

(1) Such sums as may be appropriated by the Legislature or transferred to the fund from time to time by the Treasurer of State;

(2) Principal and interest received from the repayment of loans made from the fund;

(3) Capitalization grants and awards made to the State or an instrumentality of the State by the United States for any of the purposes for which the fund has been established. These amounts shall be paid directly into the fund without need for appropriation by the State;

(4) Interest earned from the investment of fund balances;

(5) Private gifts, bequests and donations made to the State for any of the purposes for which the fund has been established;

(6) The proceeds of notes or bonds issued by the bank for the purpose of deposit in the fund; and

(7) Other funds from any public or private source received for use for any of the purposes for which the fund has been established. [1989, c. 48, §§27, 31 (NEW).]

[ 1995, c. 564, §2 (AMD) .]

2. Uses. The revolving loan fund may be used for one or more of the following purposes:

A. To make loans to municipalities under this section and section 5953-A; [1989, c. 48, §§27, 31 (NEW).]

B. To make loans to refund bonds or notes of a municipality issued after March 7, 1985 for the purpose of financing the construction of any capital improvement or management program described in section 5953-A, subsection 1 and certified under section 5953-A, subsection 3; [1989, c. 48, §§27, 31 (NEW).]

C. To guarantee or insure, directly or indirectly, the payment of notes or bonds issued or to be issued by a municipality for the purpose of financing the construction of any capital improvement or management program described in section 5953-A, subsection 1 and certified under section 5953-A, subsection 3; [1989, c. 48, §§27, 31 (NEW).]

D. To guarantee or insure, directly or indirectly, funds established by municipalities for the purpose of financing construction of any capital improvement described in section 5953-A, subsection 1; [1989, c. 48, §§27, 31 (NEW).]

E. To invest available fund balances and to credit the net interest income on those balances to the revolving loan fund; [1989, c. 48, §§27, 31 (NEW).]

F. To invest as a source of revenue or security for the payment of principal and interest on general or special obligations of the bank if the proceeds of the sale of the obligations have been deposited in the fund, or as a source of revenue to subsidize municipal loan payment obligations; [1989, c. 48, §§27, 31 (NEW).]

G. To pay the costs of the bank and the Department of Environmental Protection staff associated with the administration of the revolving loan fund and projects financed by it; provided that no more than the lesser of 2% of the aggregate of the highest fund balances in any fiscal year and 4% of any capitalization grants provided by the United States for deposit in the revolving loan fund shall be used for these purposes; and [1989, c. 48, §§27, 31 (NEW).]

H. To pay the costs required under the Federal Water Pollution Control Act, Title VI. [1989, c. 48, §§27, 31 (NEW).]

[ 1989, c. 48, §§27, 31 (NEW) .]

3. Priorities for financial assistance. Periodically, and at least annually, the Department of Environmental Protection shall prepare and certify to the bank a project priority list of those municipalities whose publicly owned projects are eligible for financing or assistance under this section. The factors to be considered in developing the priority list shall include, but are not limited to:

A. Water supply protection; [1989, c. 48, §§27, 31 (NEW).]

B. Shellfishery protection; [1989, c. 48, §§27, 31 (NEW).]

C. Nuisance conditions; [1989, c. 48, §§27, 31 (NEW).]

D. Fisheries protection; [1989, c. 48, §§27, 31 (NEW).]

E. Facility needs, including the availability of, or likely development of, cost-effective privately owned facilities or services to meet the municipal need; and [1995, c. 564, §3 (AMD).]

F. Median household income. [1989, c. 48, §§27, 31 (NEW).]

[ 1995, c. 564, §3 (AMD) .]

4. Eligibility for financial assistance. No financial assistance for a project may be granted under this section until the Department of Environmental Protection certifies to the bank that the project is eligible for immediate financing under this section and is on the priority list prepared under subsection 3.

[ 1989, c. 48, §§27, 31 (NEW) .]

5. Establishment of accounts. The bank may establish accounts and subaccounts within the revolving fund as it determines desirable to effectuate the purposes of this section, including, but not limited to, accounts to segregate a portion or portions of the revolving loan fund as security for bonds issued by the bank for deposit in the revolving loan fund and to be invested for the benefit of specified projects receiving financial assistance from the revolving loan fund.

[ 1989, c. 48, §§27, 31 (NEW) .]

SECTION HISTORY

1989, c. 48, §§27,31 (NEW). 1995, c. 564, §§2,3 (AMD).



30-A §6006-B. Safe drinking water revolving loan fund

1. Establishment; administration. A safe drinking water revolving loan fund is established as provided in this section.

A. There is established in the custody of the bank a special fund to be known as the safe drinking water revolving loan fund to provide financial assistance under subsection 2 for the acquisition, design, planning, construction, enlargement, repair, protection or improvement of drinking water supplies or treatment facilities including any of those actions required under the federal Safe Drinking Water Act of 1996, 42 United States Code, Sections 300f to 300j-9, supplement 1997, as amended, hereinafter referred to as the federal Safe Drinking Water Act of 1996. [1997, c. 705, §15 (AMD).]

B. The bank shall administer the fund. The fund must be invested in the same manner as permitted for investment of funds belonging to the State or held in the State Treasury. The fund must be established and held separate from any other funds or money of the State or the bank and used and administered exclusively for the purpose of this section and section 5953-B. The fund consists of the following:

(1) Sums that are appropriated by the Legislature or transferred to the fund from time to time by the Treasurer of State;

(2) Principal and interest received from the repayment of loans made from the fund;

(3) Capitalization grants and awards made to the State or an instrumentality of the State by the Federal Government for any of the purposes for which the fund has been established. These amounts must be paid directly into the fund without need for appropriation by the State;

(4) Interest earned from the investment of fund balances;

(5) Private gifts, bequests and donations made to the State for any of the purposes for which the fund is established;

(6) The proceeds of notes or bonds issued by the Maine Public Utilities Financing Bank under Title 35-A, chapter 29 for the purpose of deposit in the fund;

(7) The proceeds of notes or bonds issued by the bank for the purpose of deposit in the fund; and

(8) Other funds from any public or private source received for use for any of the purposes for which the fund has been established. [1991, c. 605, §14 (NEW).]

C. For the purposes of this section, the term "public water system" is the same as defined in Title 22, section 2601, subsection 8 and "community water system" and "noncommunity water system" are the same as defined in Title 22, section 2660-B. [1997, c. 705, §16 (RPR).]

[ 1997, c. 705, §§15, 16 (AMD) .]

2. Uses. The revolving loan fund may be used for one or more of the following purposes:

A. To make loans to public water systems under this section and section 5953-B; [1997, c. 705, §17 (AMD).]

B. To make loans to a municipality, an intermunicipal or interstate agency or other eligible participant as specified in the federal Safe Drinking Water Act of 1996 to buy or refinance bonds or notes issued after July 1, 1993 for the purpose of financing the construction of any capital improvement or management program described in section 5953-B, subsection 1 and certified under section 5953-B, subsection 3; [1997, c. 705, §17 (AMD).]

C. To guarantee or insure, directly or indirectly, the payment of notes or bonds issued or to be issued by a public water system for the purpose of financing the construction of any capital improvement described in section 5953-B, subsection 1 and certified under section 5953-B, subsection 3; [1997, c. 705, §17 (AMD).]

D. To guarantee or insure, directly or indirectly, funds established by public water systems for the purpose of financing construction of any capital improvement described in section 5953-B, subsection 1 and certified under section 5953-B, subsection 3; [1997, c. 705, §17 (AMD).]

E. To invest available fund balances and to credit the net interest income on those balances to the revolving loan fund; [1991, c. 605, §14 (NEW).]

F. To invest as a source of revenue or security for the payment of principal and interest on general or special obligations of the bank if the proceeds of the sale of the obligations have been deposited in the fund or loaned to eligible participants in the programs financed with the fund, or as a source of revenue to subsidize municipal loan payment obligations; [1991, c. 605, §14 (NEW).]

G. To pay the costs of the bank and the Department of Human Services associated with the administration of the revolving loan fund and projects financed by it, as long as such costs are paid from a separate, dedicated and identifiable administrative account into which not more than 4% or such greater amount as may be permitted under federal law as part of the federal Safe Drinking Water Act of 1996 of each capitalization grant allotment provided by the Federal Government, and other amounts, must be deposited; [1997, c. 705, §17 (AMD).]

H. To pay the costs required, authorized or funded under the federal Safe Drinking Water Act of 1996, regarding the treatment of drinking water or other federal law or program that provides money for deposit to the fund for the purposes of this section; and [1997, c. 705, §17 (AMD).]

I. To provide training and technical assistance to public water systems serving a population of 10,000 or fewer through the statewide rural water association. The statewide rural water association may use an amount equal to 1% of the federal capitalization grant. Training and technical assistance must be consistent with the annual Department of Health and Human Services public water system supervision, or "PWSS," work plan. [1995, c. 665, Pt. II, §2 (NEW); 1995, c. 665, Pt. II, §3 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

[ 1997, c. 705, §17 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

3. Establishment of accounts. The bank may establish accounts and subaccounts within the fund as it determines desirable to effectuate the purposes of this section, including, but not limited to, accounts to segregate a portion or portions of the fund as security for bonds issued by the bank for deposit in the fund and to be invested for the benefit of specified projects receiving financial assistance from the fund.

[ 1991, c. 605, §14 (NEW) .]

4. Priorities for financial assistance. At least annually, the Department of Health and Human Services shall prepare and certify to the bank a project priority list of those community and nonprofit noncommunity public water system projects eligible for financing or assistance under this section. The factors to be considered in developing the priority list must include, but are not limited to:

A. Projects that address serious risk to human health; [1997, c. 705, §18 (NEW).]

B. Projects necessary to ensure compliance with the federal Safe Drinking Water Act of 1996; [1997, c. 705, §18 (NEW).]

C. Projects to assist public water systems in need on a per household basis according to the State's affordability criteria; and [1997, c. 705, §18 (NEW).]

D. Projects that meet factors used in developing the priority list and that are prepared to proceed to construction. [1997, c. 705, §18 (NEW).]

[ 1997, c. 705, §18 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

5. Eligibility for financial assistance. Financial assistance for a project may not be granted under this section until the Department of Health and Human Services has certified to the bank that the project is eligible for immediate financing under this section and is on the priority list under subsection 4.

[ 1997, c. 705, §18 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1991, c. 605, §14 (NEW). 1995, c. 665, §§II1,2 (AMD). 1995, c. 665, §II3 (AFF). 1997, c. 705, §§15-18 (AMD). 2003, c. 689, §B6 (REV).



30-A §6006-C. Municipal lease finance program

1. Establishment; administration. A municipal lease finance program under the jurisdiction and direction of the bank is established to provide or assist municipalities and governmental entities in the financing of leases by which a municipality may acquire or obtain the right to use personal or real property. The municipal lease finance program must provide methods of direct or indirect financing, insurance, borrowing, credit enhancement and other financial tools for the lease, lease-purchase, rental or right of use of any real or personal property or other authorized activity of a municipality.

[ 1991, c. 605, §14 (NEW) .]

2. Powers. The bank may make loans to municipalities or borrow money on behalf of municipalities for any of the purposes of this section. The bank may purchase, refinance or enter into leases with or on behalf of municipalities. The bank may purchase or refinance for or on the behalf of any municipality any municipal lease that may be held or issued by any 3rd party. The bank may issue its bonds or notes for the purchase of municipal leases on behalf of a municipality or group of municipalities or for the establishment of a pool of funds to be used for the purchase, financing or other means of acquisition of leases used by a municipality or group of municipalities. The bank shall establish prudent standards for the terms and conditions of any lease financing made available to a municipality or group of municipalities. Terms and conditions include, but are not limited to, the general obligation of the municipality, and liens on any real or personal property held by the municipality whether being financed by the specific lease or not, and sinking funds.

[ 1991, c. 605, §14 (NEW) .]

3. Application; eligibility. The bank may prescribe and require an application or procedure for a municipality to participate in any form of lease financing assistance made available under this section. An application must include any information that the bank decides is necessary for implementing this section, including, but not limited to, supporting documents, certifications, feasibility studies, financial data, utilization studies or other applicable information. A municipality is not eligible to participate in any lease finance assistance made available under this section unless, in the sole judgment of the bank, the municipality has satisfactorily demonstrated that it can assure that it will pay the principal, interest, fees and related charges on the bond, debt or other instrument issued by the bank on behalf of the municipalities or purchased by the bank from the municipality as well as the costs for operation and maintenance of any real or personal property acquired or made available for use by the municipality by virtue of the lease finance assistance. Satisfactory assurance can be demonstrated if a municipality has:

A. Established a method of payment by assessment, rate, charges or other mechanism satisfactory to the bank; or [1991, c. 605, §14 (NEW).]

B. Provided collateral sufficient to assure payment. [1991, c. 605, §14 (NEW).]

[ 1991, c. 605, §14 (NEW) .]

4. State not liable. Bonds, notes, leases or other forms of debt or liability entered into or issued by the bank under this section are not in any way a debt or liability of the State and do not constitute a loan of the credit of the State or create any debt or debts, liability or liabilities on behalf of the State or constitute a pledge of the faith and credit of the State. Each bond, note, lease or other evidence of debt or liability entered into by the bank must contain a statement to the effect that the bank is obligated to pay the principal, interest, redemption premium, if any, and other amounts payable solely from the sources pledged for that purpose by the bank, and that neither the faith and credit nor the taxing power of the State is pledged to the payment of the principal, interest, premium, charge, fee or other amount on the bond, note, lease or other form of indebtedness, as the case may be.

[ 1991, c. 605, §14 (NEW) .]

5. Lease finance agreement. Lease financing and refinancing, lease purchase, loans and other forms of indebtedness or obligations incurred by a municipality due to the bank under the terms of this section must be evidenced by and be made in accordance with the terms and conditions specified in a lease finance agreement to be executed by the bank and the municipality or group of municipalities. The lease finance agreement must specify, among other things, the terms and conditions for the disbursement of lease finance proceeds, the term and interest rate of the lease, the scheduling of lease payments or bond payments as the case may be, and any other terms and conditions determined necessary or desirable by the bank.

[ 1991, c. 605, §14 (NEW) .]

SECTION HISTORY

1991, c. 605, §14 (NEW).



30-A §6006-D. Municipal Investment Trust Fund

1. Establishment; administration. The Municipal Investment Trust Fund, referred to in this section as the "fund," is established in the custody of the bank as a special fund as provided in this section.

A. The purpose of the fund is to provide financial assistance under subsection 2 for the acquisition, design, planning, construction, enlargement, repair, protection, improvement or restoration of public service infrastructure and downtown improvements and for the acquisition of open space. [2005, c. 290, §1 (AMD).]

B. The bank shall administer the fund. The fund must be invested in the same manner as permitted for investment of funds belonging to the State or held in the State Treasury. The fund must be established and held separate from any other funds or money of the State or the bank and used and administered exclusively for the purpose of this section and section 5953-D. The fund consists of the following:

(1) Sums that are appropriated by the Legislature or transferred to the fund from time-to-time by the Treasurer of State;

(2) Principal and interest received from the repayment of loans made from the fund;

(3) Capitalization grants and awards made to the State or an instrumentality of the State by the Federal Government for any of the purposes for which the fund has been established. These amounts must be paid directly into the fund without need for appropriation by the State;

(4) Interest earned from the investment of fund balances;

(5) Private gifts, bequests and donations made to the State for any of the purposes for which the fund has been established;

(6) The proceeds of notes or bonds issued by the State for the purpose of deposit in the fund;

(7) The proceeds of notes or bonds issued by the bank for the purpose of deposit in the fund; and

(8) Other funds from any public or private source received for use for any of the purposes for which the fund has been established. [RR 1993, c. 2, §30 (COR).]

[ 2005, c. 290, §1 (AMD) .]

2. Uses. The fund may be used for one or more of the following purposes:

A. To make grants and loans to municipalities under this section and section 5953-D; [RR 1993, c. 2, §31 (COR).]

B. To guarantee or insure, directly or indirectly, the payment of notes or bonds issued or to be issued by a municipality for the purpose of financing the construction of any capital improvement described in section 5953-D, subsection 1 or 1-A; [2003, c. 288, §4 (AMD).]

C. To guarantee or insure, directly or indirectly, funds established by municipalities for the purpose of financing construction of any capital improvement described in section 5953-D, subsection 1 or 1-A; [2003, c. 288, §4 (AMD).]

D. To invest available fund balances and to credit the net interest income on those balances to the fund; [1993, c. 721, Pt. D, §5 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

E. To invest as a source of revenue or security for the payment of principal and interest on general or special obligations of the bank if the proceeds of the sale of the obligations have been deposited in the fund or loaned to eligible participants in the programs financed with the fund, or as a source of revenue to subsidize municipal loan payment obligations; and [1993, c. 721, Pt. D, §5 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

F. To pay the costs of the bank associated with the administration of the fund and projects financed by it as long as no more than 2% of the aggregate of the highest fund balance in any fiscal year is used for these purposes. [1993, c. 721, Pt. D, §5 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

[ 2003, c. 288, §4 (AMD) .]

3. Establishment of accounts. The bank may establish accounts and subaccounts within the fund as it determines desirable to effectuate the purposes of this section, including, but not limited to, accounts to segregate a portion of the fund for grants and as security for bonds issued by the bank for deposit in the fund and to be invested for the benefit of specified projects receiving financial assistance from the fund.

[ 1993, c. 721, Pt. D, §5 (NEW); 1993, c. 721, Pt. H, §1 (AFF) .]

SECTION HISTORY

RR 1993, c. 2, §§30,31 (COR). 1993, c. 721, §D5 (NEW). 1993, c. 721, §H1 (AFF). 1999, c. 776, §14 (AMD). 2003, c. 288, §4 (AMD). 2005, c. 290, §1 (AMD).



30-A §6006-E. Maine school facilities finance lease-purchase program

In addition to and in furtherance of any other assistance available to a school administrative unit in this chapter, the bank, in cooperation with the Department of Education, shall establish a lease-purchase program for buildings to be used by all school administrative units whose school facility lease-purchase payments receive reimbursement, subsidy or other payment from the State. For the purposes of this section, a lease-purchase program is a system for awarding leases for a school administrative unit pursuant to a competitive bidding process. [1999, c. 81, §15 (AMD).]

SECTION HISTORY

1997, c. 787, §13 (NEW). 1999, c. 81, §15 (AMD).



30-A §6006-F. School Revolving Renovation Fund

1. Fund established. The School Revolving Renovation Fund, referred to in this section as the "fund," is established in the custody of the bank.

[ 1997, c. 787, §13 (NEW) .]

2. Administration. The bank shall administer and invest the fund. The fund must be established and held separate and apart from any other funds or money of the State or the bank and must be used and administered exclusively for the purposes authorized in this section. The fund consists of:

A. Sums that may be appropriated by the Legislature or transferred to the fund by the Treasurer of State; [1997, c. 787, §13 (NEW).]

B. Principal and interest received from the repayment of loans made from the fund; [1997, c. 787, §13 (NEW).]

C. Capitalization grants and awards made to the State or an instrumentality of the State by the United States for any of the purposes for which the fund has been established. These amounts may be paid directly into the fund without appropriation by the State and the bank is designated as the recipient for the State of any such funds; [1997, c. 787, §13 (NEW).]

D. Interest earned from the investment of fund balances; [1997, c. 787, §13 (NEW).]

E. The proceeds of any bonds or notes issued by the State or the bank sold for the purpose of deposit in the fund; [1997, c. 787, §13 (NEW).]

F. Funds from school construction audit recoveries; and [1997, c. 787, §13 (NEW).]

G. Other funds and gifts in kind or cash from any public or private source received for use for any of the purposes for which the fund has been established and that the bank and the Department of Education may solicit from any 3rd parties such as foundations or corporations, including the use of tax credits as available to support activities authorized for the fund. [1997, c. 787, §13 (NEW).]

[ 1997, c. 787, §13 (NEW) .]

3. Purposes. The fund may be used:

A. To make loans to school administrative units for school repair and renovation.

(1) The following repair and renovation needs receive Priority 1 status:

(a) Repair or replacement of a roof on a school building;

(b) Bringing a school building into compliance with the federal Americans with Disabilities Act, 42 United States Code, Section 12101 et seq.;

(c) Improving air quality in a school building;

(d) Removing or abating hazardous materials in a school building; and

(f) Undertaking other health, safety and compliance repairs.

(2) Repairs and improvements related to a school building structure, windows and doors and water or septic systems receive Priority 2 status.

(3) Repairs and improvements related to energy and water conservation receive Priority 3 status.

(4) Upgrades of learning spaces in school buildings receive Priority 4 status.

(5) The Commissioner of Education may approve other necessary repairs; [2011, c. 153, §1 (AMD).]

B. To make loans to a school administrative unit to finance expenditures incurred after June 1, 1998 for repairs or renovations authorized under paragraph A; [2011, c. 153, §2 (AMD).]

C. To guarantee or insure, directly or indirectly, the payment of notes or bonds issued or to be issued by a school administrative unit for the purpose of financing any repair authorized under paragraph A; [2011, c. 153, §3 (AMD).]

D. To guarantee or insure, directly or indirectly, funds established by a school administrative unit for the purpose of financing any repair authorized under paragraph A; [1997, c. 787, §13 (NEW).]

E. To deposit with a lending institution or with a trustee bank available fund balances to offset loan balances for school administrative districts undertaking projects authorized by paragraph A; [2011, c. 153, §4 (AMD).]

F. To invest available fund balances and credit the net interest income on those balances to the fund; [1997, c. 787, §13 (NEW).]

G. To invest as a source of revenue or security for the payment of principal and interest on general or special obligations of the bank if the proceeds of the sale of the obligations have been deposited in the fund, or if the proceeds of the sale of the obligations are used for the purposes authorized in paragraph A, or as a source of revenue to subsidize the school administrative unit loan payment obligations; [2011, c. 153, §5 (AMD).]

H. To pay the costs of the bank and the Department of Education associated with the administration of the fund and projects financed by the fund, except that no more than the lesser of 2% of the aggregate of the highest fund balances in any fiscal year and 4% of the combined value of any capitalization grants provided by the United States for deposit in the fund may be used for these purposes. The Commissioner of Education is authorized to receive revenue from the fund administered by the bank. Funds provided to the Department of Education from the fund must be deposited in a nonlapsing dedicated account to be used to carry out the purposes of this section; and [2005, c. 683, Pt. A, §54 (RPR).]

I. [2005, c. 683, Pt. A, §55 (RP).]

J. To reimburse school administrative units for costs incurred for Priority 1 status health and safety projects described in paragraph A, subparagraph (1) and approved by the Commissioner of Education. The amount of the reimbursement must be determined in accordance with the school administrative unit's state share percentage as provided in subsection 6. [2011, c. 153, §6 (AMD).]

[ 2011, c. 153, §§1-6 (AMD) .]

4. Priorities. Periodically, and at least annually, the Department of Education shall prepare and certify to the bank a project priority list of those school administrative units whose projects are eligible for loans under this section. In establishing the priority list, the department shall grant special consideration to projects that include urgent health and safety needs. The department shall submit with the list the factors considered when determining the priorities.

[ 1997, c. 787, §13 (NEW) .]

5. Eligibility terms. The bank and the Department of Education shall develop by rule the terms of repayment of loans. A loan made pursuant to this section may not carry an interest rate higher than 0%. A loan may be made only if a project is certified by the Department of Education as eligible for financing under this section and is on the priority list prepared under subsection 4. The repayment period may vary depending upon the financial condition of a school administrative unit as identified by the Department of Education.

[ 1997, c. 787, §13 (NEW) .]

6. Forgiveness of principal payments. The fund must provide direct grants by forgiving the principal payments of a loan for an eligible school administrative unit. The amount of the forgiveness of principal payments must be determined by the school administrative unit's state share percentage as determined in Title 20-A, section 15672, subsection 31, not to exceed 70% and not less than 30%.

A. [2011, c. 153, §7 (RP).]

B. [2011, c. 153, §7 (RP).]

C. [2011, c. 153, §7 (RP).]

[ 2011, c. 153, §7 (AMD) .]

7. Establishment of accounts. The bank may establish accounts and subaccounts within the fund as it determines desirable to effectuate the purposes of this section, including, but not limited to, accounts to segregate a portion or portions of the fund as security for bonds issued by the bank for deposit in the fund and to be invested for the benefit of specified projects receiving financial assistance from the fund.

[ 1997, c. 787, §13 (NEW) .]

8. Rules. The Department of Education and the bank shall adopt rules necessary to implement this section. Rules adopted by the Department of Education and the bank to implement this section are major substantive rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1997, c. 787, §13 (NEW) .]

SECTION HISTORY

1997, c. 787, §13 (NEW). 1999, c. 81, §16 (AMD). 2001, c. 439, §OOOO2 (AMD). 2005, c. 2, §D65 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2005, c. 272, §§1,2 (AMD). 2005, c. 386, §§L2,3 (AMD). 2005, c. 683, §§A53-55 (AMD). 2011, c. 153, §§1-7 (AMD).



30-A §6006-G. TransCap Trust Fund

1. Establishment; purposes. The TransCap Trust Fund, referred to in this section as "the fund," is established in the custody of the bank to provide transportation capital investment for the Department of Transportation and municipalities in accordance with this section. The purpose of the fund is to provide financial assistance for the planning, design, acquisition, reconstruction and rehabilitation of transportation capital improvements of all modes including improvements that will forward the capital goals set forth in Title 23, section 73, subsection 7.

[ 2011, c. 610, Pt. B, §3 (AMD) .]

2. Administration. The bank shall administer the fund. The fund must be invested in the same manner as permitted for investment of funds belonging to the State or held in the State Treasury. The fund must be established and held separate from any other funds or money of the State or the bank and used and administered exclusively for the purpose of this section. The fund consists of the following:

A. Sums that are transferred to the fund from time to time by the Treasurer of State pursuant to Title 36, section 2903, subsection 6 and Title 36, section 3203, subsection 4; [2009, c. 652, Pt. A, §43 (AMD).]

B. Sums transferred to the fund from time to time by the Treasurer of State pursuant to Title 29-A, section 453, subsection 2; Title 29-A, section 501, subsection 1; Title 29-A, section 504, subsection 1; and Title 29-A, section 603, subsection 1; and [2009, c. 411, §1 (AMD).]

C. Other revenues or funds including:

(1) Principal and interest received from the repayment of loans made from the fund;

(2) Capitalization grants and awards made to the State or an instrumentality of the State by the Federal Government for any of the purposes for which the fund has been established. These amounts must be paid directly into the fund without need for appropriation by the State;

(3) Interest earned from the investment of fund balances;

(4) Private gifts, bequests and donations made to the State for any of the purposes for which the fund has been established;

(5) The proceeds of notes or bonds issued by the State for the purpose of deposit in the fund;

(6) The proceeds of notes or bonds issued by the bank for the purpose of deposit in the fund; and

(7) Other funds from any public or private source received for use for any of the purposes for which the fund has been established. [2007, c. 470, Pt. D, §1 (NEW).]

[ 2009, c. 652, Pt. A, §43 (AMD) .]

3. Bond terms; authorized levels. Bonds issued pursuant to this section may not have terms of more than 15 years. Commencing with the budget presented for the fiscal year beginning July 1, 2009, each new authorization of TransCap revenue bonding must be presented for review and approval by the Legislature as part of the Highway Fund budget, except that review and approval by the Legislature is not required for TransCap revenue bonds issued to refund previously issued TransCap revenue bonds that have been issued with approval by the Legislature, if the issuance of those refunding bonds results in net present value savings and those refunding bonds have a final maturity date that is not later than the date that is 15 years after the date of issuance of the TransCap revenue bonds being refunded.

[ 2015, c. 268, Pt. J, §1 (AMD) .]

4. Uses. Revenues deposited in the fund from sources enumerated in the Constitution of Maine, Article IX, Section 19 may be used or applied only in accordance with that provision. Within this limitation, the fund may be used for one or more of the following purposes:

A. To make grants and loans to the Department of Transportation and municipalities under this section, except that such grants may be used only for capital projects that have an anticipated useful life of at least 10 years and such bonds may be used only for capital projects that have an anticipated useful life of at least as long as the bond term; [2009, c. 411, §2 (AMD); 2009, c. 413, Pt. X, §1 (AMD).]

B. To guarantee or insure, directly or indirectly, the payment of notes or bonds issued or to be issued by the State for the purpose of financing capital improvements that will forward the capital goals set forth in Title 23, section 73, subsection 7; [2011, c. 610, Pt. B, §4 (AMD).]

C. To guarantee or insure, directly or indirectly, funds established by municipalities for the purpose of financing any capital improvements described in Title 23, section 1803-B; [2007, c. 470, Pt. D, §1 (NEW).]

D. To invest available fund balances and to credit the net interest income on those balances to the fund; [2007, c. 470, Pt. D, §1 (NEW).]

E. To invest as a source of revenue or security for the payment of principal and interest on general or special obligations of the bank if the proceeds of the sale of the obligations have been deposited in the fund or loaned to eligible participants in the programs financed with the fund or as a source of revenue to subsidize municipal loan payment obligations; and [2007, c. 470, Pt. D, §1 (NEW).]

F. To pay the costs of the bank associated with the administration of the fund and projects financed by it as long as no more than 2% of the aggregate of the highest fund balance in any fiscal year is used for these purposes. [2007, c. 470, Pt. D, §1 (NEW).]

[ 2011, c. 610, Pt. B, §4 (AMD) .]

5. Establishment of accounts. The bank may establish accounts and subaccounts within the fund as it determines desirable to effectuate the purposes of this section, including, but not limited to, accounts to segregate a portion of the fund for grants and as security for bonds issued by the bank for deposit in the fund and to be invested for the benefit of specified projects receiving financial assistance from the fund.

[ 2007, c. 470, Pt. D, §1 (NEW) .]

SECTION HISTORY

2007, c. 470, Pt. D, §1 (NEW). 2009, c. 411, §§1, 2 (AMD). 2009, c. 413, Pt. X, §1 (AMD). 2009, c. 652, Pt. A, §43 (AMD). 2011, c. 610, Pt. B, §§3, 4 (AMD). 2015, c. 268, Pt. J, §1 (AMD).



30-A §6006-H. State Water and Wastewater Infrastructure Fund

1. Establishment; purposes. The State Water and Wastewater Infrastructure Fund, referred to in this section as "the fund," is established as provided in this section.

A. The fund is established in the custody of the bank as a special fund to provide financial assistance for capital investment in public water and wastewater infrastructure. For the purposes of this section, "public water and wastewater infrastructure" includes, but is not limited to public water systems, drinking water supplies and treatment facilities, public wastewater systems and treatment facilities and water pollution abatement systems. [2009, c. 377, §2 (NEW).]

B. The bank shall administer the fund. The fund must be invested in the same manner as permitted for investment of funds belonging to the State or held in the State Treasury. The fund must be established and held separate from any other funds or money of the State or the bank and used and administered exclusively for the purpose of this section. The fund consists of the following:

(1) Sums that are appropriated by the Legislature or transferred to the fund from time to time by the Treasurer of State;

(2) Principal and interest received from the repayment of loans made from the fund;

(3) The proceeds of notes or bonds issued by the State for the purpose of deposit in the fund;

(4) Interest earned from the investment of fund balances;

(5) Private gifts, bequests and donations made to the State for any of the purposes for which the fund is established; and

(6) Other funds from any public or private source received for use for any of the purposes for which the fund has been established. [2009, c. 377, §2 (NEW).]

[ 2009, c. 377, §2 (NEW) .]

2. Uses. The fund may be used for one or more of the following purposes:

A. To guarantee or insure, directly or indirectly, the payment of notes or bonds issued or to be issued by the State for the purpose of financing capital investment in water and wastewater infrastructure through the fund; [2009, c. 377, §2 (NEW).]

B. To provide funds for capital investment in water and wastewater infrastructure through the Maine Drinking Water Fund, established in Title 22, section 2610, and the Maine Clean Water Fund, established in Title 38, section 411-C. Transfers to these funds must be made in consultation with the agencies administering those funds and must be secondary to the repayment of notes or bonds issued pursuant to paragraph A; [2009, c. 377, §2 (NEW).]

C. To provide a state match for federal funds provided to the State Revolving Loan Fund established in section 6006-A and the safe drinking water revolving loan fund established in section 6006-B; [2009, c. 377, §2 (NEW).]

D. To invest available fund balances and to credit the net interest income on those balances to the fund; [2009, c. 377, §2 (NEW).]

E. To invest as a source of revenue or security for the payment of principal and interest on general or special obligations of the bank if the proceeds of the sale of the obligations have been deposited in the fund; and [2009, c. 377, §2 (NEW).]

F. To pay the costs of the bank associated with the administration of the fund and projects financed by it as long as no more than 2% of the aggregate of the highest fund balance in any fiscal year is used for these purposes. [2009, c. 377, §2 (NEW).]

[ 2009, c. 377, §2 (NEW) .]

3. Establishment of accounts. The bank may establish accounts and subaccounts within the fund as it determines desirable to effectuate the purposes of this section, including, but not limited to, accounts to segregate a portion of the fund for grants and as security for bonds issued by the bank for deposit in the fund and to be invested for the benefit of specified projects receiving financial assistance from the fund.

[ 2009, c. 377, §2 (NEW) .]

SECTION HISTORY

2009, c. 377, §2 (NEW).



30-A §6007. General fund

1. General fund established; money deposited. The bank shall establish and maintain a fund called the "general fund" which shall consist of and in which there shall be deposited:

A. Fees received or charges made by the bank for the use of its services or facilities; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Any money which the bank transfers to the general fund from the reserve fund or any capital reserve fund under section 6006, subsection 2; [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§28, 31 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Money received by the bank as:

(1) Payments of principal of or interest on municipal securities purchased by the bank;

(2) Proceeds of the sale of any municipal securities or investment obligations of the bank; and

(3) Proceeds of the sale of bonds or notes of the bank and required under the terms of any resolution of the bank or contract with the holders of its bonds or notes to be deposited in the general fund; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Any money required under the terms of any resolution of the bank or contract with the holders of its bonds or notes to be deposited in the general fund; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Any money transferred to the general fund from any other fund or made available by the State for the purpose of the general fund or for the operating expenses of the bank. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§28, 31 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Use of general fund. Any money in the general fund may, subject to any contracts between the bank and its bondholders or noteholders, be transferred to the reserve fund or any capital reserve fund. If it is not so transferred, the money shall be used to pay the principal of or interest on bonds or notes of the bank when the principal or interest becomes due and payable, whether at maturity or upon redemption, including the payment of any premium upon redemption before maturity.

A. Any money available in the general fund may also be used for:

(1) The purchase of municipal securities;

(2) The purchase or redemption of its bonds or notes. Any such bonds purchased for retirement shall be thereupon cancelled; and

(3) All other purposes of the bank including the payment of its operating expenses.

(a) No amount may be expended for the bank's operating expenses in any year out of the general fund or from any account in that fund established for that purpose, in excess of the amount provided for the bank's operating expenses by the annual budget for that year or any amendment of the annual budget in effect at the time of the payment or expenditure for operating expenses. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The bank may create and establish in the general fund any accounts which in the opinion of the bank are necessary, desirable or convenient for the purposes of the bank under this chapter.

(1) The bank may establish an account in the general fund for the purpose of paying its operating expenses. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 48, §§29, 31 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 48, §§28,29,31 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6008. Additional reserves and funds

The bank may establish any additional and further reserves or any other funds or accounts that are, in its discretion, necessary, desirable or convenient to further the accomplishment of the purposes of the bank to comply with the provisions of any agreement made by or any resolution of the bank. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6009. Application of money

Money or investments in any fund or account of the bank established or held for any bonds, notes, indebtedness or liability to be paid, funded or refunded by the issuance of bonds or notes shall, unless the resolution authorizing the bonds or notes provides otherwise, be applied to the payment or retirement of those bonds, notes, indebtedness or liability, and to no other purpose. If there is any money in any such fund or account in excess of the amount required for the payment, funding or refunding, that money may be removed from the fund or account, but only to the extent that the money or investments remaining in the fund or account are not less than the outstanding bonds, notes, indebtedness or liability of the bank to be paid, funded or refunded and for which the fund or account was established or held. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6010. Purchase of bonds and notes of bank

The bank may purchase bonds or notes of the bank out of any funds or money of the bank available for that purpose. The bank may hold, cancel or resell these bonds or notes subject to and in accordance with agreements with holders of its bonds or notes. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6011. Bonds as legal investments and security

Notwithstanding any restrictions contained in any other law, the State and all public officers, governmental units and agencies of the State, all national banking associations, state banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, money or other funds belonging to them or within their control in any bonds or notes issued by the bank under this chapter. These bonds or notes are authorized security for any and all public deposits. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6012. Tax exemptions

All property of the bank and all bonds and notes issued under this chapter are deemed to constitute essential public and governmental purposes and the property and the bonds and notes so issued, their transfer and the income from those bonds and notes, including any profits made on the sale of the bonds or notes, are at all times exempt from taxation within the State. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6013. Insurance or guaranty

1. Insurance or guaranty authorized. The bank may obtain any insurance or guaranty from any department or agency of the United States or nongovernmental insurer, as to, or of, or for, the payment or repayment of, interest or principal, or both, or any part of the interest and principal on:

A. Any bonds or notes issued by the bank; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Any municipal securities of governmental units purchased or held by the bank under this chapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Contracts and agreements for insurance. Notwithstanding any other provisions of this chapter, the bank may enter into any agreement or contract with respect to any insurance or guaranty under this section, except to the extent that the agreement or contract would in any way impair or interfere with the bank's ability to perform and fulfill the terms of any agreement made with the holders of the bonds or notes of the bank.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6013-A. Maine Municipal Bond Insurance Fund

1. Establishment. The Maine Municipal Bond Insurance Fund is established in the custody of the bank and under its jurisdiction and direction to provide credit enhancement in the form of bond insurance to municipalities, state instrumentalities and other governmental units on debt issued by them in the form of bonds, notes or other evidences of indebtedness.

[ 1991, c. 605, §14 (NEW) .]

2. Administration. The bank shall administer the Maine Municipal Bond Insurance Fund. The fund must be invested in the same manner as permitted for investment of funds belonging to the State or held in the State Treasury. The fund must be established and held separate and apart from any other funds or money of the State or the bank and must be used and administered exclusively for the purpose of this section. The fund consists of the following:

A. Sums that are appropriated by the Legislature or transferred to the fund from time to time by the Treasurer of State; [1991, c. 605, §14 (NEW).]

B. Premiums, fees, charges, assessments received from municipalities that are obtaining directly or indirectly, in whole or in part, credit enhancement or other benefit from use of the fund; [1991, c. 605, §14 (NEW).]

C. Interest or other gains realized from the investment of fund balances; [1991, c. 605, §14 (NEW).]

D. Private gifts, bequests and donations made to the State for any of the purposes for which the fund has been established; [1991, c. 605, §14 (NEW).]

E. The proceeds of notes or bonds issued by the bank for the purpose of deposit in the fund; [1991, c. 605, §14 (NEW).]

F. Other funds from any public or private source received for use for any of the purposes for which the fund has been established; [1991, c. 605, §14 (NEW).]

G. Other funds from any public or private source received as part of an agreement with the bank for a joint venture undertaken for any of the purposes for which the fund has been established; and [1991, c. 605, §14 (NEW).]

H. Grants, awards or other payments made to the State or an instrumentality of the State by the United States for any of the purposes for which the fund has been established. These amounts must be paid directly into the fund without need for appropriation by the State. [1991, c. 605, §14 (NEW).]

[ 1991, c. 605, §14 (NEW) .]

3. Use and maintenance of the fund. The Maine Municipal Bond Insurance Fund must be used and maintained in the following manner.

A. All money held in the fund may be used only to make payments pursuant to bond insurance contracts, to pay any or all operating expenses of the administration and operation of the Maine Municipal Bond Insurance Fund and to maintain the fund at an amount equal to the minimum insurance reserve. The minimum insurance reserve is that amount determined by actuarial study solicited by the bank as being necessary and prudent for the operation of the program. The bank may not enter into any contract for bond insurance unless it certifies that at the time of execution the amounts of money required to meet reserve minimums, as determined by the most recent actuarial study, are in the fund or will be deposited in the fund as part of the execution of the contract. Any money in the fund in excess of that needed to maintain the minimum insurance reserve may be used by the bank for any of its authorized activities. [1991, c. 605, §14 (NEW).]

B. To ensure the maintenance of the fund, a required minimum reserve, valued at cost, market, amortized value or other methods as determined proper by the actuarial method, must be determined. An amount equal to the determined required minimum reserve must be annually appropriated and paid for deposit in the fund. The amount of the minimum reserve deposit, if any, must be certified by the executive director of the bank to the Governor as the amount necessary to restore any fund to an amount equal to the required minimum reserve for the average aggregate amount of bond insurance contracts outstanding during the 12-month period prior to certification. [1991, c. 605, §14 (NEW).]

[ 1991, c. 605, §14 (NEW) .]

4. Operation and eligibility. The bond insurance program shall operate, determine eligibility and make payments as follows.

A. The bank is authorized to operate a bond insurance program and may:

(1) Establish fund insurance contracts;

(2) Charge and collect premiums;

(3) Make appropriate payments;

(4) Sell bonds and notes of the bank, regardless of any other limitations or restrictions in this chapter, the proceeds of which may be used to meet the minimum reserve requirement of the Maine Municipal Bond Insurance Fund authorized and created by this section; and

(5) Do all other things necessary, proper or desirable to administer and operate a municipal bond insurance program. [1991, c. 605, §14 (NEW).]

B. The bond insurance program may provide bond insurance to any public issuer of debt, including governmental units, municipalities, instrumentalities of the State, and the State. The bank may establish an application or procedure, requesting such information as it considers necessary or desirable, for eligible participants to apply for the benefits of the program. Acceptance of an applicant for participation in the program is in the sole judgment of the bank. Participation in the program must be evidenced by and made in accordance with the terms and conditions specified in a contract of insurance to be executed by the bank and the participating unit. The contract of insurance must state the terms and conditions under which insurance coverage is provided, the premiums, payments or assessments that may be due and payable or called for under the terms of the contract, the schedule upon which payments must be made and any other terms and conditions determined as necessary or desirable by the bank. [1991, c. 605, §14 (NEW).]

C. Contracts for insurance entered into under this section are not in any way a debt or liability of the State and do not constitute a loan of the credit of the State or create any obligation or obligations, debt or debts or liability or liabilities on behalf of the State or constitute a pledge of the faith and credit of the State. All obligations to pay under the terms of any contracts of insurance entered into or issued under this chapter are payable solely from the revenues or funds pledged in the Maine Municipal Bond Insurance Fund and not from any other revenues, funds or assets of the bank or the State. There is no obligation implied, stated or expressed in this section from the bank or the State to make any payment to or on behalf of any 3rd party, including, but not limited to, bond holders, coinsurers, program participants or any other party whatsoever, from any source other than the bond insurance fund created in this section. Each bond insurance contract must contain on its face a statement to the effect that the bank is obligated to make any payments called for in the contract only from the assets and revenues available in the bond insurance fund and not from any other revenues or assets of the bank and that neither the full faith and credit of the bank or the State nor the taxing power of the State is pledged to make any payments of any type or kind called for in the contract of bond insurance. [1991, c. 605, §14 (NEW).]

[ 1991, c. 605, §14 (NEW) .]

SECTION HISTORY

1991, c. 605, §14 (NEW).



30-A §6014. Governmental unit intercept

The Treasurer of State may receive from the Federal Government any amount of money as appropriated, allocated, granted, turned over or in any way provided for the purposes of the bank or this chapter. Unless otherwise directed by federal authority, these amounts must be credited to and deposited in the General Fund and are available to the bank. [1997, c. 787, §14 (AMD).]

The Treasurer of State shall pay and deposit in the General Fund and make available to the bank, any funds or money in the treasurer's custody or control whether the funds or money is available because of any grant, allocation or appropriation by the Federal Government or the State or any state agency to assist any governmental unit in paying its municipal securities or school construction loan liability under section 5953-E, referred to in this section as "loan liability," owned or held by the bank, or required by the terms of any other law to be paid to holders or owners of municipal securities or loan liability upon failure or default of a governmental unit to pay the principal of or interest on its municipal securities or loan liability when due and payable, to the extent that any such funds or money is applicable with respect to municipal securities or loan liability of a particular governmental unit that are then owned or held by the bank and as to which that governmental unit has failed or defaulted to make payment of principal or interest as and when due and payable. [1997, c. 787, §14 (AMD).]

To the extent that the Treasurer of State is the custodian of any funds or money due or payable to a governmental unit at any time after written notice to the Treasurer of State from the bank to the effect that the governmental unit has not paid or is in default as to the payment of principal of or interest on any municipal securities or loan liability of that governmental unit then held or owned by the bank, the Treasurer of State shall withhold the payment of such funds or money from the governmental unit until the amount of the principal or interest then due and unpaid has been paid to the bank, or the Treasurer of State has been advised that arrangements, satisfactory to the bank, have been made for the payment of the principal and interest. [1997, c. 787, §14 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1997, c. 787, §14 (AMD).



30-A §6015. Undertakings of depositories

1. Undertakings; securities as collateral. All national banking associations or state banks, trust companies, savings banks, investment companies and other persons carrying on a banking business may give to the bank a good and sufficient undertaking with sureties approved by the bank to the effect that the national banking association or state bank or banking institution, as described, will faithfully keep and pay over to the order of or upon the warrant of the bank or its authorized agent, all the funds deposited with it by the bank and agreed interest on those funds under this chapter, at such times or upon such demands as are agreed with the bank.

A. Instead of those sureties, the national banking association or state bank or banking institution as described may deposit with the bank or its authorized agent or any trustee for the bank or for the holders of any bonds, as collateral, any securities approved by the bank. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Deposit agreement. The deposits of the bank may be evidenced by an agreement in the form and upon the terms and conditions agreed upon by the bank and the national banking association or state bank or banking institution.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6016. Purchase of municipal securities

1. Contracts with bank; interest; terms; fees. Notwithstanding any general law or special Act applicable to or constituting any limitation on the maximum rate of interest per year payable on bonds or notes, or as to annual interest cost to maturity of money borrowed or received upon issuance of bonds or notes, a governmental unit may contract to pay interest on, or an interest cost per year for, money borrowed from the bank and evidenced by its municipal securities purchased by the bank. Every governmental unit may contract with the bank concerning the terms and conditions of the loan or purchase. Every governmental unit may pay fees and charges required to be paid to the bank for its services.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Bonds and notes; sale; general characteristics. Notwithstanding any general or special Act or other statute applicable to or constituting any limitation on the sale of bonds or notes, any governmental unit may sell bonds or notes to the bank without limitation as to denomination. As provided in the proceedings of the governing body of the governmental unit under which the bonds and notes are authorized to be issued, those bonds and notes may:

A. Be fully registered, registerable as to principal only or in bearer form; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Bear interest at the rate or rates that are determined in accordance with this section; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Be evidenced in any manner that is determined; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Contain other provisions not inconsistent with this section; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Be sold to the bank without advertisement at any price or prices that are determined. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Exchange of bonds. The following provisions apply to the exchange of bonds.

A. Subject to the limitations in paragraphs B and C, the governing body of the governmental unit may provide for the exchange, in the manner provided in the proceedings authorizing the issuance of bonds, of:

(1) Coupon bonds for fully registered bonds;

(2) Fully registered bonds for coupon bonds; and

(3) Any such bonds after issuance for bonds of larger or smaller denominations. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The bonds in changed form or denominations must:

(1) Be exchanged for the surrendered bonds in the same aggregate principal amounts and in such manner that no overlapping interest is paid; and

(2) Bear interest at the same rate or rates and mature on the same date or dates as the bonds for which they are exchanged. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. When any exchange is made under this section the bonds surrendered by the holders at the time of the exchange shall be cancelled. The exchange shall be made only at the request of the holders of the bonds to be surrendered. The governmental unit may require the bondholders to pay all expenses incurred in connection with the exchange. If any of the officers whose signatures appear on the bonds or coupons cease to be officers before the bonds are delivered, the signatures are valid for all purposes, the same as if they had remained in office. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6017. Remedies on default of municipal securities

If a governmental unit defaults in the payment of interest on or principal of any municipal securities owned or held by the bank when due and payable by the governmental unit, the bank shall proceed to enforce payment under applicable provisions of law of the interest or principal or other amounts then due and payable. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6018. Purchase of anticipation notes

The bank may purchase notes of any governmental unit issued in anticipation of the sale of municipal securities in an amount not exceeding at any one time outstanding the authorized amount of those municipal securities. The issue and sale of those anticipation notes must be in accordance with the laws applying to the governmental unit issuing the notes. In connection with any such purchase of anticipation notes, the bank may by agreement with the governmental unit impose any terms, conditions and limitations that in its opinion are proper in the circumstances and for the purposes and security of the bank and the holders of its bonds or notes. The bank shall enforce all the rights, remedies and provisions of law that it has under this section or provided elsewhere in this chapter or as otherwise provided by law. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6019. Agreements with financial institutions

1. Agreements. The bank may enter into any agreements or contracts with any commercial banks, trust companies, banking or other financial institutions within or outside the State that are necessary, desirable or convenient in the opinion of the bank for the following purposes:

A. To provide services to the bank in connection with the care, custody or safekeeping of municipal securities or other investments held or owned by the bank; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. To provide services to the bank in connection with the payment or collection of amounts due and payable as to principal or interest; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. To provide services to the bank in connection with the delivery to the bank of municipal securities or other investments purchased by it or sold by it; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. To pay the cost of services provided under this section. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Requiring security. The bank may, in connection with any of the services provided by commercial banks, trust companies or banking or other financial institutions, as to the custody and safekeeping of any of its municipal securities or investments, require security in the way of collateral bonds, surety agreements or security agreements in the form and amount that, in the opinion of the bank, is necessary or desirable for the purpose of the bank.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6020. Form of municipal securities and investments

All municipal securities or other investments of money of the bank permitted or provided for under this chapter shall at all times be purchased and held in fully marketable form, subject to provision for any registration in the name of the bank. All municipal securities at any time purchased, held or owned by the bank must upon delivery to the bank be accompanied by documentation including: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Bond opinion. Approving bond opinion;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Signature certification. Certification and guaranty as to signatures;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Litigation certification. Certification as to the absence of litigation; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Other documentation. Any other or further documentation that is required from time to time in the municipal bond market.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6021. Presumption of validity

After issuance, all bonds or notes of the bank are conclusively presumed to be fully authorized and issued under the laws of the State, and any person or governmental unit is estopped from questioning their authorization, sale, issuance, execution or delivery by the bank. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

To the extent that this chapter is inconsistent with or in conflict with any private or special Act or the charter of any district or other quasi-municipal corporation, this chapter shall be effective and such other private or special Act or charter of any district or other quasi-municipal corporation does not apply. This chapter is not intended to affect the general laws relating to municipalities, Part 2, in any way. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6022. Exemption of property from execution sale

All property of the bank is exempt from levy and sale by virtue of an execution. No execution or other judicial process may issue against the bank's property nor may any judgment against the bank be a charge or lien upon its property, provided that nothing in this chapter may apply to or limit the rights of the holder of any bonds or notes to pursue any remedy for the enforcement of any pledge or lien given by the bank on its revenues or other money. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Action on resolution. Any action or proceeding in any court to set aside a resolution authorizing the bank's issuance of bonds or notes under this chapter or to obtain any relief upon the ground that the resolution is invalid must be commenced within 30 days after the bank adopts the resolution. After this period of limitation expires, no right of action or defense founded upon the invalidity of the resolution or any of its provisions may be asserted nor may the validity of the resolution or any of its provisions be open to question in any court on any ground.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6023. Remedies of holders of bonds and notes

1. Trustee. If the bank defaults in the payment of principal of or interest on any issue of bonds after the principal and interest become due, whether at maturity or upon call for redemption, and that default continues for a period of 30 days, or if the bank fails or refuses to comply with this chapter or defaults in any agreement made with the holders of any issue of bonds, the holders of 25% in aggregate principal amount of bonds then outstanding, by instrument or instruments filed in the office of the clerk of courts of the County of Kennebec and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the bondholders for the purposes provided.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Duties of trustee. The trustee appointed under subsection 1 may, and upon written request of the holders of 25% in principal amount of all such bonds then outstanding shall, in the trustee's or the bank's own name:

A. By mandamus or other suit, action or proceeding at law or in equity, enforce all rights of the bondholders, including the right to require the bank to collect rates, charges and other fees; and to collect interest and amortization payments on municipal securities held by it adequate to carry out any agreement as to, or pledge of, those rates, charges and other fees and of such interest and amortization payments; and to require the bank to carry out any other agreements with the bondholders and to perform its duties under this chapter; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Bring suit upon the bonds; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. By action or suit, require the bank to account as if it were the trustee of an express trust for the bondholders; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. By action or suit in equity, enjoin any acts or omissions which may be unlawful or in violation of the rights of the bondholders. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Additional powers of trustee. The trustee shall also have all of the powers necessary or appropriate for the exercise of any functions specifically set forth in this chapter or incident to the general representation of bondholders in the enforcement and protection of their rights.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Jurisdiction. The Superior Court has jurisdiction of any suit, action or proceeding by the trustee on behalf of the bondholders. The venue of any such suit, action or proceeding shall be laid in the County of Kennebec.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Notice. Before declaring the principal of bonds due and payable, the trustee shall first give 30 days' notice in writing to the bank.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6024. Personal liability

Neither the commissioners of the bank nor any person executing bonds or notes issued under this chapter may be liable personally on those bonds or notes by reason of the issuance of the bonds or notes. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 4: PENSION COST REDUCTION BONDS

30-A §6041. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 12, §PPPP1 (NEW). 2005, c. 457, §A1 (AFF).



30-A §6042. Pension cost reduction bonds authorized (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 12, §PPPP1 (NEW). 2005, c. 457, §A1 (AFF).



30-A §6043. Maine Municipal Bond Bank provisions (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 12, §PPPP1 (NEW). 2005, c. 457, §A1 (AFF).



30-A §6044. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 12, §PPPP1 (NEW). 2005, c. 457, §A1 (AFF).






Subchapter 5: LIQUOR OPERATION REVENUE BONDS

30-A §6051. Declaration of public policy; funding

The Legislature finds and declares that revenue financing bonds as authorized in this subchapter are tax-exempt or taxable bonds payable from sources as provided in this subchapter and such bonds do not include a legal or equitable claim against tax revenues of the State and do not represent constitutional debt of or a pledge of the full faith and credit of the State. The Legislature also finds that issuance of the revenue financing bonds authorized in this subchapter and use of the proceeds of those bonds do not violate the terms of the Constitution of Maine, Article V, Part Third. [2013, c. 269, Pt. B, §2 (NEW).]

SECTION HISTORY

2013, c. 269, Pt. B, §2 (NEW).



30-A §6052. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 269, Pt. B, §2 (NEW).]

1. Ancillary obligation. "Ancillary obligation" means the obligation of the bond bank in connection with liquor operation revenue bonds issued under this subchapter under any of the following entered into by the bond bank:

A. A credit enhancement or liquidity agreement, including without limitation an obligation in the form of bond insurance, a surety bond, a letter of credit, a standby bond purchase agreement, a reimbursement agreement, liquidity facility or other similar arrangement; [2013, c. 269, Pt. B, §2 (NEW).]

B. A remarketing agreement, auction agent agreement, broker-dealer agreement or other agreement relating to the marketing of liquor operation revenue bonds, an interest rate swap or another type of swap or hedging contract; or [2013, c. 269, Pt. B, §2 (NEW).]

C. An investment agreement, forward purchase agreement or similarly structured investment contract. [2013, c. 269, Pt. B, §2 (NEW).]

[ 2013, c. 269, Pt. B, §2 (NEW) .]

2. Cost of issuance. "Cost of issuance" means an item of expense directly or indirectly payable or reimbursable by the bond bank and related to the authorization, sale or issuance of liquor operation revenue bonds, including, but not limited to, underwriting fees and fees and expenses of professional consultants and fiduciaries.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

3. Financing costs. "Financing costs" means all costs of issuance, capitalized interest, capitalized operating expenses and debt service reserves, fees and costs of any ancillary obligation or other fees, expenses and costs related to issuing, securing and marketing liquor operation revenue bonds.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

4. Fund. "Fund" means the Liquor Operation Revenue Fund established in section 6054.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

5. Liquor operation revenue bond. "Liquor operation revenue bond" means a bond, note or other evidence of indebtedness issued by the bond bank pursuant to this subchapter.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

SECTION HISTORY

2013, c. 269, Pt. B, §2 (NEW).



30-A §6053. Liquor operation revenue bonds authorized

1. Revenue bonds. Notwithstanding any other provision of law and upon written approval of the Governor, the bond bank may issue liquor operation revenue bonds of up to $183,500,000 plus financing costs, and excluding bonds to refund bonds, for the purpose of retiring amounts determined by the Commissioner of Health and Human Services to be owed by the State to health care providers as provided by Title 22-A, section 216. The bonds are payable solely from funds as provided in this subchapter.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

2. Amount and terms. The bond bank may issue liquor operation revenue bonds from time to time in amounts and upon such terms as the bond bank considers appropriate. The terms of the liquor operation revenue bonds, their payment schedule and other terms and provisions to facilitate their creditworthiness must be determined by the bond bank.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

3. Form; interest; taxability. The bond bank shall determine the terms of the liquor operation revenue bonds, including:

A. The form of the liquor operation revenue bonds; [2013, c. 269, Pt. B, §2 (NEW).]

B. The rate or rates at which the liquor operation revenue bonds bear interest and whether such interest is intended to be includable in or excludable from the gross income of the bond owners for federal and state income tax purposes pursuant to the United States Internal Revenue Code of 1986, as amended; and [2013, c. 269, Pt. B, §2 (NEW).]

C. The maturity, except that a liquor operation revenue bond may not mature later than June 30, 2024. [2013, c. 269, Pt. B, §2 (NEW).]

[ 2013, c. 269, Pt. B, §2 (NEW) .]

4. Not a pledge of the full faith or credit; not a debt. Liquor operation revenue bonds are not in any way a debt or liability of the State and do not constitute a loan of the credit of the State or create any debt or debts or liability or liabilities on behalf of the State or constitute a pledge of the faith and credit of the State. All liquor operation revenue bonds issued by the bond bank, unless funded or refunded by bonds of the bond bank, are payable solely from revenues or funds pledged or available for their payment as authorized in this subchapter. Each liquor operation revenue bond must contain on its face a statement to the effect that the bond bank is obligated to pay the principal, interest and redemption premium, if any, solely from the revenues pledged for those purposes and that neither the faith and credit nor the taxing power of the State is pledged to the payment of the principal, interest or redemption premium, if any, on the liquor operation revenue bonds.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

5. Bond proceeds. Except as otherwise be provided under the indenture of trust or resolution of the bond bank authorizing the liquor operation revenue bonds, the net proceeds from any sale of liquor operation revenue bonds must be deposited into the Health Care Liability Retirement Fund established in Title 22-A, section 216.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

6. Agreements with financial institutions. For the purposes of this subchapter, the bond bank may enter into an ancillary obligation or other agreement or contract with a commercial bank, trust company or banking or other financial institution within or outside the State that is necessary, desirable or convenient in the opinion of the bond bank to provide any services to the bond bank to assist the bond bank in effectuating the purposes of this subchapter. The bond bank may enter into, amend or terminate any ancillary obligation or other agreement as the bond bank determines to be necessary or appropriate. The ancillary obligation or other agreement may include without limitation contracts commonly known as interest rate swap agreements, forward purchase contracts or guaranteed investment contracts and futures or contracts providing for payments based on levels of, or changes in, interest rates. These contracts may be entered into by the bond bank in connection with or incidental to entering into or maintaining any agreement that secures liquor operation revenue bonds issued under this subchapter or any investment or contract providing for investment of reserves or similar facility guaranteeing an investment rate for a period of years not to exceed the underlying terms of the liquor operation revenue bonds. The determination by the bond bank that an ancillary obligation or other agreement or the amendment or termination of an ancillary obligation or other agreement is necessary or appropriate as provided in this section is conclusive. An ancillary obligation or other agreement may contain provisions regarding payment, security, default, remedy, termination and payments and other terms and conditions as determined by the bond bank, after giving due consideration to the creditworthiness of the counterparty or other obligated party, including any rating by any nationally recognized rating agency, and to any other criteria as may be appropriate.

A liquor operation revenue bond or any ancillary obligation or other agreement made pursuant to this subsection may contain a recital that it is issued or executed, respectively, pursuant to this subchapter. The recital is conclusive evidence of the validity of the liquor operation revenue bond or ancillary obligation or other agreement and of the regularity of the proceedings relating to them.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

7. Remedies of holders of bonds. If the bond bank defaults in the payment of principal of or interest on any issue of liquor operation revenue bonds after the principal and interest become due, whether at maturity or upon call for redemption or otherwise, and that default continues for a period of 30 days, or if the bond bank fails or refuses to comply with this subchapter or defaults in an agreement made with the holders of an issue of liquor operation revenue bonds, the holders of 25% in aggregate principal amount of liquor operation revenue bonds then outstanding, by instrument or instruments filed in the office of the clerk of courts of Kennebec County and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the bondholders. The trustee, in the trustee's own name, by mandamus or other suit, action or proceeding at law or in equity, shall enforce all rights of the bondholders or holders of the ancillary obligations or other agreements and require the bond bank to carry out any other agreements with the bondholders or holders of such ancillary obligations or other agreements and to perform the bond bank's duties required under this subchapter, as long as the bonds are limited revenue obligations. An obligation to make debt service payments does not constitute a debt or liability of the State or any political subdivision of the State within the meaning of any constitutional or statutory limitation, or a loan of the credit of the State, or a pledge of the faith and credit of the State or any political subdivision of the State, and the State has no legal obligation to appropriate money for those payments or other such obligations. Payments of the principal of, redemption premium, if any, and interest on the liquor operation revenue bonds must be made solely from amounts derived from the fund or as otherwise authorized by this subchapter. Neither the faith and credit nor the taxing power of the State or of any political subdivision of the State is pledged to the payment of the principal of, redemption premium for, if any, or interest on the liquor operation revenue bonds.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

8. State authorized to enter into contracts. The State, including any department, commission, agency or other instrumentality of the State, is authorized to enter into an agreement, contract or other arrangement with the bond bank in connection with the issuance of liquor operation revenue bonds.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

9. Reserve fund for liquor operation revenue bonds. The bond bank may establish a capital reserve fund for the benefit of holders of liquor operation revenue bonds subject to the provisions of section 6006, subsection 5.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

10. Agreement of the State. The bond bank is authorized to include the following statement in its liquor operation revenue bonds or contracts or ancillary obligations: "The State hereby pledges to and agrees with the holders of any liquor operation revenue bonds issued pursuant to the Maine Revised Statutes, Title 30-A, chapter 225, subchapter 5 and with those parties who may enter into any ancillary obligation or contract with the Maine Municipal Bond Bank pursuant to that subchapter that the State will not limit, alter, restrict or impair the rights vested in the Maine Municipal Bond Bank and in any party to an ancillary obligation or contract until the liquor operation revenue bonds, together with interest, including interest on any unpaid installment of interest and all costs and expenses in connection with any actions or proceedings by or on behalf of the bondholders, are fully met and discharged and such contracts and ancillary obligations are fully performed on the part of the Maine Municipal Bond Bank."

Nothing in this subchapter precludes the limitation or alteration of the rights vested in the bond bank and holders of liquor operation revenue bonds if and when adequate provision is made by law for the protection of the holders of liquor operation revenue bonds of the bond bank or those entering into contracts or ancillary obligations with the bond bank.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

SECTION HISTORY

2013, c. 269, Pt. B, §2 (NEW).



30-A §6054. Liquor Operation Revenue Fund

1. Fund established. The Liquor Operation Revenue Fund, referred to in this section as "the fund," is a nonlapsing fund established within the bond bank to receive the amounts referred to in subsection 2 and to pay amounts due under the liquor operation revenue bonds and any ancillary obligations. The fund must be held separate and apart from all other money, funds and accounts of the bond bank.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

2. Funding. Notwithstanding section 85, subsection 1, beginning July 1, 2014, there must be deposited directly into the fund any amounts received pursuant to Title 28-A, section 90 and Title 22-A, section 216 and any other money or funds transferred or made available to the bond bank only for the purposes of the fund from any other source including without limitation amounts required to be deposited in the fund by the terms of any ancillary obligation or other agreement related to liquor operation revenue bonds.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

3. Use of fund during bond retirement period; fiscal years before July 1, 2017. Money in the fund must be held and applied solely to the payment of the liquor operation revenue bonds and any ancillary obligations secured by the fund as the bonds and ancillary obligations become due and payable and for the retirement of liquor operation revenue bonds, including costs of administering the fund, the bonds and the ancillary obligations and the payment of any redemption premium required to be paid when any liquor operation revenue bonds are redeemed or retired before maturity or for the payment of ancillary obligations; except that, to the extent there is money in the fund not needed in accordance with terms of the liquor operation revenue bonds and ancillary obligations, before June 30th of each year, the bond bank shall withdraw an amount not exceeding $16,714,844 in the fiscal year ending June 30, 2015, $16,639,000 in the fiscal year ending June 30, 2016 and $16,817,000 in the fiscal year ending June 30, 2017 to be paid to the State and distributed as follows:

A. First, to the General Fund as undedicated revenue up to $9,714,884 in the fiscal year ending June 30, 2015, $9,639,000 in the fiscal year ending June 30, 2016 and $9,817,000 in the fiscal year ending June 30, 2017; [2013, c. 269, Pt. B, §2 (NEW).]

B. Second, the remainder, if any, in each fiscal year divided in equal amounts to an account within the Department of Health and Human Services and an account within the Department of Environmental Protection, up to $3,500,000 per account or the maximum amount allowed for federal matching funds purposes under federal water programs, whichever is less, to be used for revolving loan funds for drinking water systems and wastewater treatment; and [2013, c. 269, Pt. B, §2 (NEW).]

C. Third, the remainder, if any, to an account within the Department of Transportation to be used for the construction of highways and bridges. [2013, c. 269, Pt. B, §2 (NEW).]

[ 2013, c. 269, Pt. B, §2 (NEW) .]

4. Use of fund during bond retirement period; from July 1, 2017 until bonds retired. Money in the fund must be held and applied solely to the payment of the liquor operation revenue bonds and any ancillary obligations secured by the fund as the bonds and ancillary obligations become due and payable and for the retirement of liquor operation revenue bonds, including costs of administering the fund, the bonds and the ancillary obligations and the payment of any redemption premium required to be paid when any liquor operation revenue bonds are redeemed or retired before maturity or for the payment of ancillary obligations; except that, to the extent there is money in the fund not needed in accordance with terms of the liquor operation revenue bonds and ancillary obligations, before June 30th of each year, the bond bank shall withdraw an amount not exceeding $7,000,000 to be paid to the State and distributed as follows:

A. First, in equal amounts to an account within the Department of Health and Human Services and an account within the Department of Environmental Protection, up to $3,500,000 per account or the maximum amount allowed for federal matching funds purposes under federal water programs, whichever is less, to be used for revolving loan funds for drinking water systems and wastewater treatment; and [2013, c. 269, Pt. B, §2 (NEW).]

B. The remainder, if any, to an account within the Department of Transportation to be used for the construction of highways and bridges. [2013, c. 269, Pt. B, §2 (NEW).]

Immediately upon retirement of all outstanding liquor operation revenue bonds and ancillary obligations secured by the fund, the bond bank shall withdraw any excess money in the fund and transfer it to the Maine Budget Stabilization Fund established in Title 5, section 1532.

[ 2013, c. 269, Pt. B, §2 (NEW) .]

5. Use of fund after bond retirement. After all liquor operation revenue bonds and any ancillary obligations secured by the fund have been retired, additional proceeds credited to the fund from Title 22-A, section 216 and Title 28-A, section 90 must be disbursed on a quarterly basis to the State, after payment of costs of administering the fund, and credited by the State Controller as follows:

A. The lesser of 15% and the maximum amount allowed for federal matching funds purposes under federal water programs, divided equally between an account within the Department of Health and Human Services and an account within the Department of Environmental Protection for revolving loan funds for drinking water systems and wastewater treatment; [2013, c. 269, Pt. B, §2 (NEW).]

B. Thirty-five percent to an account within the Department of Transportation for construction of highways and bridges; and [2013, c. 269, Pt. B, §2 (NEW).]

C. The remainder to the Maine Budget Stabilization Fund established in section 1532. [2013, c. 269, Pt. B, §2 (NEW).]

[ 2013, c. 269, Pt. B, §2 (NEW) .]

SECTION HISTORY

2013, c. 269, Pt. B, §2 (NEW).









Chapter 229: MUNICIPAL FINANCE BOARD

30-A §6101. Membership

The Board of Emergency Municipal Finance, established in accordance with Title 5, section 12004-I, subsection 25-A, and referred to in this chapter as the "board," shall be composed of the 3 persons who hold the offices of the Commissioner of Finance, Treasurer of State and State Tax Assessor. The successor of any person to any of these offices immediately becomes a member of the board and the person who formerly held that office ceases to be such a member. The person holding the office of State Tax Assessor is the chair of the board. The members of the board shall be compensated according to the provisions of Title 5, chapter 379. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §51 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 878, Pt. A, §90 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A51,C8,C10 (AMD). 1989, c. 878, §A90 (AMD).



30-A §6102. Purpose

The purpose of establishing the board is to enable municipalities that have fallen into financial difficulties to receive assistance from the State and to be reestablished on a sound financial basis and to assure the State of the collection of the taxes due from those municipalities to the State. [1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6103. General powers; construction

1. General powers. All powers and duties necessary to carry out the purposes set forth in this chapter are conferred on the board.

[ 1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Liberal construction. This chapter shall be liberally construed to carry out the intent expressed in section 6102.

[ 1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6104. Availability of state funds for public assistance programs

1. Application for funds. Any municipality, which is financially unable to provide for its direct relief and work programs or its contributory share of public assistance programs of any nature, may apply to the Department of Health and Human Services for funds from the State for that purpose. The municipal officers shall apply in writing and shall send a copy of the application to the Board of Emergency Municipal Finance.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Determination of eligibility. When the application is received, the Department of Health and Human Services shall determine if the municipality or unorganized territory is unable to provide for its direct relief and work programs or its contributory share of public assistance programs of any nature.

[ 2015, c. 44, §14 (AMD) .]

3. Provision of state funds. Through the Department of Health and Human Services, the State may provide for direct relief and work programs or the necessary share for the municipality of its contributory share of public assistance programs of any nature in the municipality. No such funds may be expended until the Board of Emergency Municipal Finance takes over the municipality's affairs.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 689, §B6 (REV). 2015, c. 44, §14 (AMD).



30-A §6105. Audit

If a municipality falls one year and 6 months behind in the payment of its taxes to the State in full or in part, or defaults on any bond issue or payment of interest due on a bond issue, or neglects to pay school and other salaries due and has received funds from the State in support of its poor, the board may: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Audit or investigation. Have an audit made of the financial condition of the municipality at the municipality's expense, or an investigation of the financial affairs of the municipality that will reveal whether or not its affairs are in such condition that the interest of the State and public necessity require, in the board's judgment, that its affairs be taken over and administered under this chapter; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Other investigation. Make any other investigation of the affairs of that municipality that it considers wise to determine the reason for the failure to pay such taxes and indebtedness and the reason for the need for state relief of its poor.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

Whenever any municipality applies to the State under section 6104 for funds in support of its poor, the board shall have the audit and investigation provided for in this section performed. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6106. Board may take over local government

1. Board may take over local government. If, after having made the audit or investigation provided for in section 6105, the board decides by a majority vote that the delinquency is not due to disbursements for emergency relief which could not reasonably be anticipated or to other unavoidable misfortune, the board may take over and regulate the administration of the government of the municipality and the management of the municipality's financial affairs and administer the municipality's government and financial affairs to the exclusion of or in cooperation with any other local government or governmental agency, as otherwise provided by law.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Appointment of commissioner or commissioners. For municipalities with a population under 5,000, the board may appoint one person as commissioner. For municipalities with a population of 5,000 or over, the board may appoint 3 persons as commissioners, one of whom the board shall designate as chairman. The commissioner or commissioners shall act under the direction of the board with relation to the government and management of the governmental and financial affairs of the municipality and are responsible to the board.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6107. Powers and duties of commissioners

1. Employees; compensation; appropriation. The commissioner or commissioners appointed under section 6106 may employ any experts, counsel and other assistants and incur any other expenses that they consider necessary, subject to the control of the board. The municipality shall:

A. Appropriate each year a sum sufficient to cover those expenses and a reasonable compensation, set by the board, for the commissioner or commissioners; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Pay this sum upon requisition of the commissioner or commissioners. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The commissioner or commissioners have the same right to incur expenses in anticipation of its appropriation as if it were a regular department of the municipality. If no such appropriation is made, the commissioner or commissioners may expend the amount found necessary under this section. That payment is a lawful obligation of the municipality.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Supervision of financial affairs. The commissioner or commissioners shall supervise the municipality's financial affairs. No appropriation may be made and no debt incurred, except with the written approval or upon the written recommendation or requisition of the commissioner or commissioners. No department or officer of the municipality may expend any money or incur any liability, except with the written approval of the commissioner or commissioners. The commissioner or commissioners may from time to time authorize in writing any department or officer of the municipality to make expenditures or incur liabilities without the commissioner or commissioners' written approval until further notice. The commissioner or commissioners may make recommendations in writing to any department or officer of the municipality.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6108. Temporary officials

1. Appointment by commissioners. The commissioner or commissioners may declare the offices of auditor, treasurer, collector and assessors or any other offices in the municipality vacant temporarily and appoint successors to any of the offices to serve at the will of the commissioner or commissioners. The appointees shall receive the compensation set by the commissioner or commissioners and the former incumbents shall receive no compensation during their absence from office.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Appointment by board. The choice of managers, officers and agents shall be and remain with the board and their compensation shall be set by the board, any other law to the contrary notwithstanding. The former incumbents shall receive no compensation during their absence from office. The board may appoint the commissioner or commissioners to serve as any official in the municipalities and fix the compensation for serving in that capacity. If the board considers it advisable, the board may appoint one officer, commissioner or agent to administer 2 or more municipalities.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6109. Loans and assessments

1. Loan; commissioners' certificates; borrowing from the State. After having taken over the administration of government and control of the financial affairs of any municipality under section 6106, the board, through the commissioner or commissioners in charge of that municipality, may make temporary loans to the extent of the constitutional debt limit of the municipality. The commissioner or commissioners may:

A. Issue negotiable commissioners' certificates which shall be a preferred claim against the assets of the municipality operated by the commissioner or commissioners; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Borrow from the State, if and when an amendment to the Constitution of Maine is adopted authorizing the loan, in an amount sufficient:

(1) To pay the outstanding state taxes of the municipality;

(2) To pay any expenses of the board that are allocated to the municipality; and

(3) For other lawful purposes. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

These obligations must be signed by the commissioner or commissioners and otherwise shall be issued in the same manner and form as provided by law upon the terms determined by the board, and thereby to become the valid debt of the municipality.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Commissioners' authority. In issuing temporary commissioners' certificates or any other acts pursuant to their duties in connection with the government of any municipality, the board has the same authority as is vested in the municipal officers and shall further have the right to issue its certificates as if authorized by the vote of the inhabitants of any such municipality at a regular election called for that purpose.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Assessments and collection; statute of limitations tolled. The board may make assessments upon the property in the municipality and may collect the same to pay deficiencies and accounts previously contracted by the municipality.

During the period of the control by the commissioner or commissioners, the statute of limitations shall not run on any obligations of the municipality.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6110. Duration of power of board

The board shall continue in charge of the government and financial affairs of the municipality until: [1987, c. 737, Pt. C, §106 (NEW); 1987, c. 737, Pt. C, §2 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Obligations paid. Its taxes due the State, or loans made to pay those taxes, or expenses or obligations incurred by the commissioner or commissioners appointed under section 6106 or the board, have been paid; and

[ 1987, c. 737, Pt. C, §106 (NEW); 1987, c. 737, Pt. C, §2 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Municipality may resume control. In the opinion of the commissioner or commissioners or the board, the financial affairs of the municipality may be resumed under local control.

[ 1987, c. 737, Pt. C, §106 (NEW); 1987, c. 737, Pt. C, §2 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6111. Complaint; notice

1. Commissioners may file complaint. If the commissioner or commissioners who are in charge of the affairs of any municipality under this chapter believe that the municipality has incurred, prior to the date on which the board took over the administration of the municipality's affairs, debts and obligations in excess of the debt limit fixed by the Constitution of Maine for the municipality, and, except for section 6109 the municipality would be subjected to a multiplicity of actions, the commissioner or commissioners may bring a complaint in the name of the inhabitants of the municipality in the Superior Court in the county in which the municipality is located against all of the known persons holding any debts or obligations against the inhabitants of the municipality, to have the validity of all the debts and obligations of the municipality determined.

[ 1987, c. 737, Pt. A, §106 (NEW); 1987, c. 737, Pt. A, §2 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Attorney General to represent petitioners. The Attorney General shall appear for and on behalf of the petitioner in these proceedings. The commissioner or commissioners in charge of the municipality's affairs shall pay the expense of the Attorney General's representation from any funds in their control.

[ 1987, c. 737, Pt. A, §106 (NEW); 1987, c. 737, Pt. A, §2 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Filing deadline; notice. The court may fix a time within which all persons holding claims or demands against the inhabitants of the municipality must file their claim or demand for adjudication of its validity as an obligation of the municipality. The court shall order public notice to be given to creditors of the inhabitants of the municipality to file their claims within the time specified. The notice must be published in a newspaper of general circulation in the county in which the municipality is located for at least 3 successive weeks. The last publication must be at least 30 days before the final date set by the court for filing claims against the inhabitants of the municipality. The court, in its discretion, may order any additional notice to be given that is proper and necessary.

[ 1987, c. 737, Pt. A, §106 (NEW); 1987, c. 737, Pt. A, §2 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Hearing. After notice has been given under subsection 3 and before the period for filing claims against the inhabitants of the municipality has expired, the court shall fix the time for hearing upon the claims so filed to determine the validity and amount of the obligation. This hearing may be adjourned from time to time.

[ 1987, c. 737, Pt. A, §106 (NEW); 1987, c. 737, Pt. A, §2 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Appeal to Law Court. Any party aggrieved by the finding of the Superior Court may appeal to the Supreme Judicial Court. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule. The judgment of the Superior Court is binding upon all parties unless appealed under this subsection.

[ 2001, c. 17, §5 (AMD) .]

6. Effect of judgment. All obligations determined by the court not to be valid claims against the inhabitants of the municipality shall be forever barred in any action against the inhabitants of the municipality. The court's finding may be pleaded as a bar to any action brought upon the claim or claims.

All indebtedness adjudicated to be valid against the inhabitants of the municipality by the finding of the Superior Court or on appeal, if an appeal is taken by either party, shall be thereafter considered as a valid outstanding indebtedness against the inhabitants of the municipality.

[ 1987, c. 737, Pt. A, §106 (NEW); 1987, c. 737, Pt. A, §2 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2001, c. 17, §5 (AMD).



30-A §6112. Voluntary compromise settlements

1. Settlement offers authorized. The board, when it considers it advisable to do so for the purpose of reestablishing upon a sound financial basis any municipality under its control, may at any time in behalf of the municipality offer compromise settlements to any of its creditors upon:

A. Claims, demands or obligations of whatever nature which accrued before the board assumed control; and [1987, c. 737, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Upon all interest, whenever accrued, on those claims, demands or obligations. [1987, c. 737, Pt. A, §106 (NEW); 1987, c. 737, Pt. A, §2 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §106 (NEW); 1987, c. 737, Pt. A, §2 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Offers to the State. An offer may be made to the State under this section upon obligations due the State, whether arising from taxes, bonds, notes or otherwise by presentation to the Treasurer of State. Upon recommendation, certification and approval in the manner prescribed in Title 5, section 1504, the Treasurer of State shall accept and give a receipt for the sum or sums so offered in full and final settlement. The balance of any such obligation shall be charged off the books of account of the State.

[ 1987, c. 737, Pt. A, §106 (NEW); 1987, c. 737, Pt. A, §2 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Offers to a county. With respect to obligations due any county, whether arising from taxes, bonds, notes or otherwise, an offer may be made to its county commissioners and upon acceptance of that offer and tender of the sum agreed upon, the county treasurer shall accept and give a receipt for the sum or sums so offered in full and final settlement. The balance of any such obligation shall be charged off the books of account of the county.

[ 1987, c. 737, Pt. A, §106 (NEW); 1987, c. 737, Pt. A, §2 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Creditor or holders' remedies unaffected. This section shall not be construed to require any creditor or the holder of any obligation of the municipality to accept any offer of settlement made under this section, nor shall a refusal to accept diminish any existing rights or remedies in any manner.

[ 1987, c. 737, Pt. A, §106 (NEW); 1987, c. 737, Pt. A, §2 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Acceptance and discharge. A creditor's acceptance of any offer made under this section and payment of the sum agreed upon shall in all cases constitute a full and complete discharge of any such claim, demand or obligation, whether arising from taxes, bonds, notes or otherwise. No attachment, levy, action or other process or proceeding may thereafter be commenced, maintained or prosecuted for the collection of any part of the claim, demand or obligation.

[ 1987, c. 737, Pt. A, §106 (NEW); 1987, c. 737, Pt. A, §2 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6113. Reporting

Notwithstanding the provisions of Title 5, section 12005-A, the board is not required to file an annual report with the Secretary of State unless the board meets and exercises any of its powers and duties during a calendar year. In any calendar year in which the board meets and exercises any of its powers and duties, the board is subject to the provisions of Title 5, section 12005-A. [2001, c. 352, §15 (NEW).]

SECTION HISTORY

2001, c. 352, §15 (NEW).






Chapter 231: FUND FOR THE EFFICIENT DELIVERY OF LOCAL AND REGIONAL SERVICES

30-A §6201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 266, §2 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Administrative and Financial Services.

[ 2005, c. 266, §2 (NEW) .]

2. Cooperative services grant. "Cooperative services grant" means a grant award from the fund pursuant to section 6208 to cover eligible costs of a qualifying project.

[ 2005, c. 266, §2 (NEW) .]

3. Department. "Department" means the Department of Administrative and Financial Services.

[ 2005, c. 266, §2 (NEW) .]

4. Eligible applicant. "Eligible applicant" means a municipality, county or regional government subdivision.

[ 2005, c. 266, §2 (NEW) .]

5. Eligible costs. "Eligible costs" means the actual and direct expenses incurred in implementing a cooperative services grant or a planning grant awarded under section 6208, including expenses incurred in connection with the following activities for cooperative services grants and planning grants.

A. Eligible costs for a planning grant include the expense of:

(1) Studies to examine alternative methods of achieving collaboration, including those adopted by other municipalities;

(2) Cost-benefit studies; and

(3) Facilitation of community meetings and public outreach and education. [2005, c. 266, §2 (NEW).]

B. Eligible costs for a cooperative services grant includes the expense of:

(1) Execution and implementation of an interlocal agreement under chapter 115, a tax base sharing arrangement or another regional government mechanism for achieving collaboration;

(2) Joint strategic planning or comprehensive or capital investment planning;

(3) Public outreach and education;

(4) Collaboration or consolidation of offices or services;

(5) Professional services, such as those provided by attorneys, consultants, facilitators and architects; and

(6) Administrative services and costs, such as photocopying, printing, telephone service and travel costs. [2005, c. 266, §2 (NEW).]

Administrative and other costs of ongoing operations that would otherwise be budgeted by a municipality, county or regional government subdivision are not eligible costs.

[ 2005, c. 266, §2 (NEW) .]

6. Fund. "Fund" means the Fund for the Efficient Delivery of Local and Regional Services established by section 6202.

[ 2009, c. 213, Pt. S, §7 (AMD); 2009, c. 213, Pt. S, §16 (AFF) .]

7. Planning grant. "Planning grant" means a grant award from the fund pursuant to section 6208 to cover eligible costs of developing a qualifying project for a cooperative services grant.

[ 2005, c. 266, §2 (NEW) .]

8. Qualifying project. "Qualifying project" means a project designed to achieve significant and sustainable savings in the cost of delivering local and regional governmental services that reduces the demand for property tax revenues through collaborative approaches to service delivery, enhanced regional delivery systems, consolidated administrative services, broad-based purchasing alliances and interlocal agreements.

[ 2005, c. 266, §2 (NEW) .]

9. Regional government subdivision. "Regional government subdivision" means:

A. A regional planning commission or regional council of governments established under chapter 119; or [2005, c. 266, §2 (NEW).]

B. A legal entity created by interlocal agreement pursuant to chapter 115. [2005, c. 266, §2 (NEW).]

[ 2005, c. 266, §2 (NEW) .]

SECTION HISTORY

2005, c. 266, §2 (NEW). 2009, c. 213, Pt. S, §7 (AMD). 2009, c. 213, Pt. S, §16 (AFF).



30-A §6202. Fund source; nonlapsing; dedicated, special revenue account

There is established the Fund for the Efficient Delivery of Local and Regional Services to assist those municipalities that collaborate with other municipalities, counties or state agencies to obtain savings in the cost of delivering local and regional governmental services. The fund consists of revenues transferred from the General Fund and any funds received as contributions from private and public sources. Eligible investment earnings credited to the assets of the fund become part of the assets of the fund. Any balance remaining in the fund at the end of any fiscal year must be carried forward to the next fiscal year. The fund is a dedicated, special revenue account. [2009, c. 213, Pt. S, §8 (AMD); 2009, c. 213, Pt. S, §16 (AFF).]

SECTION HISTORY

2005, c. 266, §2 (NEW). 2009, c. 213, Pt. S, §8 (AMD). 2009, c. 213, Pt. S, §16 (AFF).



30-A §6203. Fund administration

The department shall administer the fund. The fund must be held separate and apart from all other money, funds and accounts. [2005, c. 266, §2 (NEW).]

SECTION HISTORY

2005, c. 266, §2 (NEW).



30-A §6204. Uses of fund

Except as otherwise provided by this section, the fund is available solely for grants for qualifying projects. The department may use the fund to cover its costs of administration, including contracting for services to administer the grants. [2009, c. 213, Pt. S, §9 (AMD); 2009, c. 213, Pt. S, §16 (AFF).]

Grant funds may not be used for reimbursement of costs or expenses incurred prior to an award from the fund. A maximum of 10% of the value of grant funds available during any year may be awarded for planning grants. [2007, c. 662, §4 (AMD).]

SECTION HISTORY

2005, c. 266, §2 (NEW). 2007, c. 662, §4 (AMD). 2009, c. 213, Pt. S, §9 (AMD). 2009, c. 213, Pt. S, §16 (AFF).



30-A §6205. Eligibility; intergovernmental cooperation

In accordance with the request for proposals issued by the department under section 6209, an eligible applicant may apply for a planning grant or a cooperative services grant from the fund. In order to be eligible for a planning grant or a cooperative services grant, an eligible applicant must demonstrate in its application that the project for which it seeks a grant will be undertaken in cooperation with one or more municipalities, counties or regional government subdivisions. [2005, c. 266, §2 (NEW).]

An eligible applicant may contract with nongovernmental organizations and individuals for the purpose of carrying out projects supported by the fund. [2005, c. 266, §2 (NEW).]

In applying for a cooperative services grant, an eligible applicant must specify the type of qualifying project for which assistance is sought and how the project will reduce demand for property tax revenues. [2005, c. 266, §2 (NEW).]

SECTION HISTORY

2005, c. 266, §2 (NEW).



30-A §6206. Local match

The department may not require an eligible applicant to provide matching funds to be eligible for a cooperative services grant and may not give preference or priority to an eligible applicant whose proposal provides matching funds. [2005, c. 266, §2 (NEW).]

The department shall require an eligible applicant to provide matching funds for a planning grant in an amount not less than the total grant award requested. [2007, c. 662, §5 (AMD).]

SECTION HISTORY

2005, c. 266, §2 (NEW). 2007, c. 662, §5 (AMD).



30-A §6207. Funding criteria

1. Planning grants. In evaluating and ranking an application for a planning grant, the review panel established under section 6208 shall consider whether the technical assistance and facilitation for which assistance is sought is reasonably likely to result in development and subsequent submission of a proposal for a qualifying project; the projected estimate of the aggregate reduction in the demand for property tax revenue; and other related factors in accordance with a request for proposals issued by the department under section 6209.

[ 2005, c. 266, §2 (NEW) .]

2. Cooperative services grants. In evaluating and ranking each application for a cooperative services grant, the review panel established under section 6208 shall consider the aggregate reduction in the demand for property tax revenue in the geographical region covered by the municipalities, counties and regional government subdivisions cooperating in the qualifying project, the chance of success of the project and the ability to replicate the efficiency achieved by the project in other regions; and other related factors in accordance with a request for proposals issued by the department under section 6209.

[ 2005, c. 266, §2 (NEW) .]

SECTION HISTORY

2005, c. 266, §2 (NEW).



30-A §6208. Review panel; review and decision on grant applications

1. Composition of review panel. A review panel is established consisting of the following members:

A. [2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 655, Pt. EE, §20 (RP).]

B. The commissioner or the commissioner's designee; [2005, c. 266, §2 (NEW).]

C. A representative of the Department of Economic and Community Development, appointed by the Governor; [2005, c. 266, §2 (NEW).]

D. One representative of a county or regional government subdivision recommended by a statewide organization representing counties or regional service providers, appointed by the Governor; [2005, c. 266, §2 (NEW).]

E. Two representatives of municipal government, recommended by the Maine Municipal Association, who currently serve or formerly served as municipal officers or chief administrative officials of municipalities, with one representing a rural community with a population of less than 4,000 and one representing a suburban community with a population of 4,000 or more, appointed by the Governor; and [2005, c. 266, §2 (NEW).]

F. One representative of a service center community recommended by the Maine Service Centers Coalition or its successor organization, appointed by the Governor. [2005, c. 266, §2 (NEW).]

[ 2011, c. 655, Pt. EE, §20 (AMD); 2011, c. 655, Pt. EE, §30 (AFF) .]

2. Review panel duties. The review panel established in subsection 1 shall:

A. Determine whether each eligible applicant for a cooperative services grant or planning grant meets the eligibility criteria under section 6205 and provide written notice to that applicant of its eligibility determination; and [2005, c. 266, §2 (NEW).]

B. In accordance with the request for proposals issued under section 6209, review and rank proposals from applicants eligible for cooperative services grants and planning grants under section 6205 against the funding criteria defined in section 6207 and award cooperative services grants or planning grants to proposals that best meet the funding criteria in section 6207 subject to availability of funding. [2005, c. 266, §2 (NEW).]

Prior to issuing the request for proposals as provided in section 6209, the department shall consult with the review panel, which may suggest criteria for consideration by the department.

[ 2005, c. 266, §2 (NEW) .]

SECTION HISTORY

2005, c. 266, §2 (NEW). 2011, c. 655, Pt. EE, §20 (AMD). 2011, c. 655, Pt. EE, §30 (AFF).



30-A §6209. Request for proposals

No later than November 1st of each year, the department shall issue a request for proposals in accordance with the Bureau of General Services Rules, Chapter 110 that includes the schedules for submission and action on applications for grants under this chapter; procedures for scoring and ranking those applications; and procedures and information requirements related to application submissions. The department shall provide reasonable notice to all eligible applicants about the availability of the fund and the solicitation of grant proposals. [2005, c. 266, §2 (NEW).]

SECTION HISTORY

2005, c. 266, §2 (NEW).



30-A §6210. Report (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 222, §4 (REV). 2005, c. 266, §2 (NEW). 2009, c. 30, §3 (RP).









Subpart 10: VILLAGES

Chapter 241: VILLAGES

30-A §6301. Meetings

When its legislative body has so provided, the meetings of a village corporation may be announced by having an attested copy of the warrant posted in a conspicuous, public place within the corporate limits at least 7 days before the meeting, instead of in the manner provided by its charter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6302. Ordinance authority

A village corporation or its officers have the same powers and duties which a municipality or its municipal officers have under sections 3002, 3005, and 3007 to 3009. [1987, c. 737, Pt. A, §106 (NEW); 1987, c. 737, Pt. A, §2 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §6303. Planning and land use regulation

A village corporation may enact planning and land use regulation ordinances, subject to the same guidelines and standards which apply to municipalities under chapter 187. When a conflict exists between a land use regulation ordinance of a village corporation and an ordinance of the municipality of which it is a part, the municipal ordinance prevails. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §52 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A52,C10 (RPR).



30-A §6304. Parks

Village corporations may take and hold lands by devise or gift, in trust for playground or park purposes, and may expend not more than 10% of the money apportioned to the village corporation, under its charter, for the improvement and care of that land. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Park commissioners. A village corporation has the powers of a municipality under section 3264, regarding the appointment of park commissioners.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).












Part 3: PLANTATIONS AND UNORGANIZED PLACES

Chapter 301: PLANTATIONS

Subchapter 1: ORGANIZATION

30-A §7001. Organization of unincorporated townships

1. Census. Any unincorporated township may, by petition of 20% or more of the voters of the township, require the county commissioners to determine from the Federal Decennial Census or by actual enumeration whether the township has 200 inhabitants or more. The county commissioners shall report the result of the census to the Secretary of State who shall record it.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Organization of township with population of 200 or more. If the report made under subsection 1 indicates that the township has a population of 200 or more, the county commissioners shall, with the consent of a majority of the petitioners under subsection 1, issue their warrant to an inhabitant of the unincorporated township, commanding that inhabitant to notify the voters of the unincorporated township, to assemble on a day and at a place named in the warrant, to choose a moderator, clerk, 3 assessors, treasurer, collector of taxes, constable, school committee and other necessary plantation officers.

A. The person selected by the commissioners shall give notice of the meeting by posting an attested copy of the warrant for the meeting in 2 public and conspicuous places in the township at least 14 days before the day of meeting. The warrant, with the inhabitant's return on it, shall be returned to the meeting and the officers shall be chosen and sworn. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Alternative method. Any unincorporated or unorganized place containing any number of inhabitants may be organized under this subsection. One or more of the county commissioners, on written application signed by at least 3 voters of any unincorporated or unorganized place in their county, may issue a warrant to one of the 3 voters, requiring that voter to announce a meeting of the voters of the unincorporated or unorganized place residing within the limits described in the warrant. When a state or county tax is assessed to the unincorporated or unorganized place, the Treasurer of State or the county commissioners, without application by the voters, may issue their warrant to an inhabitant of the unincorporated or unorganized place. In either case the warrant, notice of meeting and proceedings shall be the same as provided in subsection 2.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Organization meeting. At the time and place appointed for meetings for the organization of plantations under subsections 2 and 3, a moderator shall be chosen by ballot by the voters present to preside at the meeting. The person to whom the warrant was directed shall preside until the moderator is chosen and sworn by that person. A clerk, 3 assessors, treasurer and school committee shall be chosen by ballot and sworn by the moderator or a dedimus justice. Other plantation officers may be chosen by ballot or other method agreed on by vote of the meeting and shall be sworn by the moderator or a dedimus justice.

[ 1989, c. 104, Pt. A, §53 (AMD); 1989, c. 104, Pt. C, §10 (AMD) .]

5. Documents recorded with Secretary of State. When a plantation is organized, the clerk and assessors shall send to the Secretary of State:

A. A certified copy of all proceedings performed in organizing the plantation, including:

(1) The petition, if any;

(2) The warrant issued for the organizational meeting and the return on the warrant; and

(3) The record of the organizational meeting; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A written description of the limits of the plantation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The Secretary of State shall record these documents. Upon recording, all laws applicable to organized plantations apply to plantations organized under this chapter.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A53,C8,C10 (AMD).



30-A §7002. Organized plantations to consist of one township

Organized plantations may not be composed of more than one township, and when organized under section 7001, former organizations cease. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7003. Plantations reorganized

Plantations organized upon application of 3 or more inhabitants may be reorganized at any time under this chapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7004. Annual meeting

Organized plantations shall hold an annual meeting and choose a clerk, 3 assessors, treasurer, collector of taxes and a school committee. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Term of office and election of assessors. The provisions of section 2526, subsection 5, relating to the terms of office and election of assessors, apply to the terms of office and election of assessors of organized plantations.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Road commissioners. When money is raised for the repair of ways and bridges, the assessors of the plantation shall appoint one or more road commissioners.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7005. Officers' names sent to Secretary of State

The Secretary of State shall furnish blanks to the clerks of organized plantations who shall return them to the Secretary of State on or before the first day of September, annually, with the names of the assessors and clerks of their respective plantations, and a statement that the assessors and clerk have been sworn. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Failure to return blanks. When any plantation fails to return the blanks, the Secretary of State shall not furnish it with blanks for election returns, and no votes purporting to be cast by voters of that plantation may be counted or allowed by the Governor.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. During the first year of organization. When a plantation is organized after the first day of July, the clerk of that plantation is not required to return the blanks during that year, but the votes from those plantations shall not be counted or allowed by the Governor for any purpose, during the calendar year of its organization, unless it is organized at least 60 days before the Tuesday following the first Monday of November.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7006. Town law applies to officials and employees

1. Plantation meetings, officials and employees. The following provisions apply to plantations and their officials and employees, as far as applicable, except when specifically provided otherwise:

A. Laws relating to calling, notifying and conducting town meetings; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Laws relating to the election, appointment, hiring, qualification, duties, powers, compensation, liabilities and penalties for official neglect and misconduct of town officials and employees. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Unlawful voting. Voters in plantations are liable to the same penalties for unlawful voting as voters in towns.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7007. Duties of officials

Assessors of plantations shall be considered the selectmen of the plantation for the purpose of performing the duties performed by the selectmen of towns. Treasurers, collectors and constables of plantations must give the same bond as similar officials of towns are required to give, to be approved in the same manner. The valuation of property for the assessment of taxes in plantations, as well as the assessment, collection and disposal of taxes, shall be the same as in towns. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7008. Inventory of estates; basis of taxation; money for ways

The assessors first chosen in plantations organized under section 7001 shall immediately ascertain and list the value of the property in the plantation, in the same manner as done in towns. They shall return this list to the county commissioners of their county on or before the 15th day of May following the election of the assessors. The county commissioners may examine and correct the list so as to make it conform to the last state valuation, and return a copy of this corrected valuation to the Treasurer of State. When this copy is returned to the Treasurer of State, the plantation's ratable proportion according to the corrected valuation of all state and county taxes shall be assessed on the plantations in the same manner as on towns. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Money for ways. Such plantations, and any other plantations that are required by special order of the Legislature to pay state or county taxes, may raise money by taxation for making and repairing ways in compliance with Title 23, sections 2001 and 3302.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. When valuation is taken. The valuation of property in any plantation shall be taken as required under this section, corrected and returned to the Treasurer of State, whenever required.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7009. Incorporation into town; first valuation

When towns are incorporated, the assessors of the town shall return to the county commissioners of their county the original valuation first taken in their towns, on or before the 15th day of May following the town's incorporation. The county commissioners shall examine and correct this valuation and return a copy of the valuation to the Treasurer of State. This corrected valuation shall be the basis of state and county taxes in the same manner as the valuations of plantations under section 7008. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7010. Failure to make and return valuation

If the valuation required by section 7008 or 7009 is not made and returned by any town or plantation, which is not within a primary assessing district or is not itself a primary assessing district, within the time specified, the county commissioners shall appoint 3 suitable persons of the county to be assessors in that town or plantation. These persons shall be sworn and make and return the valuation required within the time fixed by the commissioners. The county commissioners shall examine and correct this valuation and return a copy of the valuation to the Treasurer of State. This corrected valuation shall be the basis for the assessment of state and county taxes, in the same manner as if the valuation had been taken by the assessors chosen by the town or plantation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Assessors paid by county commissioners. Assessors appointed under this section shall be paid from the county treasury a reasonable compensation, to be determined by the county commissioners, for their services. Any sum paid to the assessors for compensation under this section shall be added to the county tax apportioned to the town or plantation and shall be collected and paid into the treasury in the same manner as county taxes.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Subchapter 2: POWERS AND DUTIES

30-A §7051. General powers and duties

Plantations have the same powers and duties, and are subject to the same restrictions, as a municipality under the following provisions of this Title: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. History and observances. Chapter 131;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Health, welfare and improvements. Chapter 151;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Municipal fire protection. Chapter 153;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Municipal forests. Chapter 155;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Parks, trees and playgrounds. Chapter 157;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Public dumps. Chapter 159;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Sewers and drains. Chapter 161;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Leasing of air rights. Chapter 165;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Regulations, licenses and permits. Part 2, Subpart 6;

[ 2007, c. 35, §1 (AMD) .]

9-A. Development districts for municipalities and plantations. Chapter 206, subchapter 1;

[ 2011, c. 101, §28 (NEW) .]

10. Tax base sharing. Chapter 223, subchapter5; and

[ 2007, c. 35, §2 (AMD) .]

11. Animal control ordinances. Chapter 141, but only with respect to animal control ordinances and subject to Title 7, section 3950.

[ 2007, c. 35, §3 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2007, c. 35, §§1-3 (AMD). 2011, c. 101, §28 (AMD).



30-A §7052. Perambulation of boundary lines

Sections 2851 and 2852, which contain perambulation provisions for town lines, apply equally to plantations. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7053. Vehicles on icebound inland lakes

For the purposes of regulating motor vehicles on icebound inland lakes, plantations have the same powers as municipalities under section 3009, subsection 1, paragraph E. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7054. Recreation

A plantation may acquire and maintain real estate and personal property for recreational purposes and may establish and conduct a recreational program. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Joint operation. A plantation may act jointly with another plantation or a municipality to establish and conduct a recreational program and may contract with another plantation or a municipality for its operation.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7055. Employment of historian

A plantation may appoint a historian and determine the historian's duties and compensation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7056. Plantation forest

A plantation may acquire land by purchase, gift or bequest for the purpose of forestation or to reclaim and plant forest trees upon that land. The assessors may appoint a forester whose duties are to make and enforce all necessary regulations and to care for and maintain the land as a forest producing area. A plantation may establish a plantation forest reserve account to fund the operation and maintenance of the forest in accordance with sections 5801 and 5802. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7057. Devises and gifts for open areas, public park and playground

Any plantation may receive, hold and manage devises, bequests or gifts for the establishment, increase or maintenance of public parks and playgrounds and open areas, as defined in section 2001, subsection 13, by plantation meeting vote. If any plantation receives any such bequest or gift, and that plantation is later incorporated into a town, the bequests and gifts and their proceeds fully vest in that town. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7058. Conservation and energy commissions

Plantations may provide for a conservation commission or an energy commission as described in sections 3261 and 3271. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7059. Planning and land use regulation

Plantations are subject to chapter 187 regarding planning and land use powers and duties in the same manner as a town or city, except as otherwise provided in chapter 187. Any planning or land use ordinance related to buildings and equipment must comply with section 7060. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §54 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 104, §§A54,C10 (RPR).



30-A §7060. Buildings and equipment

1. Ordinances regulating buildings and equipment required. Plantations adopting planning and zoning shall adopt ordinances:

A. Regulating the design, construction materials and construction of new buildings and additions to and alterations of existing buildings; regulating the alteration, demolition, maintenance, repair, use, change of use, safety features, light, ventilation and sanitation facilities of all buildings; regulating the installation, alteration, maintenance, repair and use of all equipment in or connected to all buildings; and requiring permits and establishing reasonable permit fees for all of the operations mentioned in this paragraph; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Establishing adequate standards for all features of means of exit, fire protection, fire prevention, accident prevention and structural safety of buildings that are used occasionally or regularly for public assembly; compelling the owners to make improvements to bring these buildings up to the established standards; requiring the owner or lessee of a building used for public assembly that is regulated by an ordinance authorized by this section and operated with the intent of financial gain to obtain a permit for which a fee may be imposed commensurate with its size or capacity; and requiring the owner or lessee of such a building to file a plan showing all safety features as a condition precedent to the issue of a permit or the further use of one already issued.

(1) The building official shall send a written order to the owner or lessee of a building used for public assembly requiring any conditions that exist in violation of an ordinance to be corrected within 30 days after the order is sent.

(2) After the 30-day period expires, the owner or lessee is strictly liable for all injury caused by the failure to correct the violations and the building official shall order the building vacated.

(3) As used in this section, "building used for public assembly" means a room or space in or on any structure that is used for the gathering of 100 or more persons for any purpose and includes any room or space on the same level, above or below, that has a common entrance; and [2009, c. 261, Pt. B, §13 (AMD).]

C. Requiring persons, other than a dealer licensed by the State with a sales tax certificate issued by the State Tax Assessor, who intend to construct or locate in the plantation new manufactured housing, as defined in section 4358, subsection 1, to provide:

(1) A bill of sale indicating the name, address, dealer registration number and sales tax certificate number of the person who sold or provided the manufactured housing to the buyer locating the housing in the plantation; or

(2) Certification of payment of the sales tax in accordance with Title 36, section 1760, subsection 40 and Title 36, section 1952-B.

In any plantation which requires a permit for manufactured housing, the permit is deemed to be not approved or valid until payment of the sales tax has been certified with the assessors or the Maine Land Use Planning Commission. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. A, §55 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD); 2011, c. 682, §38 (REV).]

[ 2009, c. 261, Pt. B, §13 (AMD); 2011, c. 682, §38 (REV) .]

2. Additional provisions. The provisions of this subsection apply to subsection 1.

A. The provisions pertaining to buildings apply equally to all structures and parts of them, including mobile and modular homes. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The building official is the licensing authority, unless otherwise provided by the plantation. [2009, c. 261, Pt. B, §14 (AMD).]

C. Ordinances defining the duties of the building official and other enforcement officers, not contrary to Title 25, chapter 313, may be enacted. All enforcement officers designated by ordinance must be given free access at reasonable hours to all parts of buildings regulated by ordinance. [2009, c. 261, Pt. B, §14 (AMD).]

D. An application for a permit must be in writing and must be signed by the applicant and directed to the building official. The failure of the building official to issue a written notice of the decision, directed to the applicant within 30 days from the filing of the application, constitutes a refusal of the permit. The building official may not issue any permit:

(1) For a building or use for which the applicant is required to obtain a license under Title 38, section 413, until the applicant has obtained that license; or

(2) For a building or use within a land subdivision, as defined in section 4401, unless that subdivision has been approved in accordance with that section. [2009, c. 261, Pt. B, §14 (AMD).]

E. An appeal may be taken from any order issued by the building official or from the licensing authority's refusal to grant a permit.

(1) A person aggrieved by an order of the building official or a permit applicant may appeal in writing to the plantation assessors. At their next meeting following receipt of the appeal, the plantation assessors shall affirm, modify or set aside the decision of the building official according to the terms of the pertinent ordinance. They may permit a variation from the terms of an ordinance when necessary to avoid undue hardship, as long as there is no substantial departure from the intent of the ordinance. They may permit an exception to an ordinance only when the terms of the exception have been specifically set forth by the plantation. The failure of the plantation assessors to issue a written notice of their decision, directed to the applicant, within 30 days from the filing of the appeal constitutes a denial of the appeal. If a plantation has by ordinance required that all such appeals be taken to a board of appeals, the procedure must be the same as in appeals directed to the plantation assessors, unless the plantation has provided otherwise.

(2) An appeal may be taken from the decision of the plantation assessors or the board of appeals as provided in section 2691, subsection 3, paragraph G. [2009, c. 261, Pt. B, §14 (AMD).]

[ 2009, c. 261, Pt. B, §14 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§A55,56 (AMD). 1989, c. 104, §§C8,10 (AMD). 2009, c. 261, Pt. B, §§13, 14 (AMD). 2011, c. 682, §38 (REV).



30-A §7061. Land taken for parks, squares, open areas, public libraries and playgrounds

A plantation may acquire real estate or easements by using the condemnation procedure for town ways, as provided in Title 23, chapter 304, subject to the following provisions. The limitations set forth in this section do not apply to any taking authorized by any other law. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Purposes. A plantation may acquire real estate or easements under this section for the following purposes:

A. Public park; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Squares; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Open areas, as defined in section 2001, subsection 13; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Playgrounds; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Buildings for plantation purposes; or [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. A public library building. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Limitation on use. Except as provided in paragraph A, land taken under this section may not be used for any purpose other than the purposes for which it was originally taken.

A. Land in any plantation which is taken for a public park, by authority of a majority vote of the plantation, may be conveyed to the Federal Government to become part of a national park. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Consent of owner required. A plantation may not take any land without the consent of the owner if at the time of the taking the land is occupied by a dwelling house in which the owner or the owner's family resides.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7062. Enhanced 9-1-1 addressing

A plantation may enact an ordinance to establish enhanced 9-1-1 addressing standards and, pursuant to that ordinance, may: [1997, c. 409, §2 (NEW).]

1. Assign road names. Assign road names to existing and proposed roads;

[ 1997, c. 409, §2 (NEW) .]

2. Assign property numbers. Assign property numbers to existing and proposed year-round and seasonal dwellings or structures; and

[ 1997, c. 409, §2 (NEW) .]

3. Install signs. Install signs designating road names.

[ 1997, c. 409, §2 (NEW) .]

SECTION HISTORY

1997, c. 409, §2 (NEW).






Subchapter 3: FISCAL MATTERS

30-A §7101. Indebtedness; temporary loans

Plantations may borrow money in anticipation of taxes and issue general obligation securities in the manner provided for in chapter 223. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7102. Expenditures

All plantations may raise and expend money: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Schools. For school purposes as part of a school administrative unit, as defined in Title 20-A, section 1, subsection 26;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. General assistance. For general assistance programs as provided in Title 22, chapter 1161; and

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Other legal expenditures. For sums necessary for legal plantation expenses.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

The property tax levy limits set forth in section 5721-A apply to the budgets and property tax levies of plantations. [2005, c. 2, Pt. C, §2 (NEW); 2005, c. 2, Pt. C, §§3, 5 (AFF); 2005, c. 12, Pt. WW, §16 (AFF).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2005, c. 2, §C2 (AMD). 2005, c. 2, §§C3,5 (AFF). 2005, c. 12, §WW16 (AFF).



30-A §7103. Federal and state grants

Plantations organized before November 1, 1977, may apply for, accept and appropriate federal or state grants for any purpose which they are authorized by law to perform, either directly or through the State or a state agency. [1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Borrowing in anticipation. Notwithstanding any provisions in a charter or special Act of the Legislature, but subject to the constitutional limit on indebtedness, any plantation organized before November 1, 1977, which has contracted for and accepted an offer or a grant of federal or state aid, or both, for a particular project, may by vote of its assessors incur indebtedness in anticipation of the receipt of that aid for the particular project by issuing its general obligation notes payable in not more than one year. These notes may be renewed from time to time by the issue of other notes, provided that no notes may be issued or renewed in an amount which at the time of the issuance or renewal exceeds the unpaid amount of the federal or state aid in anticipation of which the notes are issued or renewed.

A. To any extent that the federal or state aid in anticipation of which the notes were issued when received exceeds the amount of the aid remaining to be paid under contract or accepted offer, plus the amount of any outstanding notes issued in anticipation of the aid, the remaining aid shall be kept in a separate account and used solely for the payment of any outstanding note. [1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Funds for educational purposes. The assessors of any plantation organized before November 1, 1977, may borrow in anticipation of any funds or reimbursements that the Legislature has authorized to be paid to plantations organized before November 1, 1977, for educational purposes during the municipal year. The notes shall be paid from those funds received for educational purposes from state agencies during the municipal year.

[ 1987, c. 737, Pt. C, §2 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7104. Accounting and postaudit provisions

Sections 5821 to 5824 and 5826, which contain accounting and postaudit provisions for municipalities, apply equally to plantations. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).









Chapter 302: DEORGANIZATION OF MUNICIPALITIES AND PLANTATIONS

30-A §7201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 216, §2 (NEW).]

1. Commission. "Commission" means the Commission on Municipal Deorganization as described in section 7206.

[ 1989, c. 216, §2 (NEW) .]

2. Executive director. "Executive director" means the Executive Director of the Legislative Council.

[ 1989, c. 216, §2 (NEW) .]

3. Local committee. "Local committee" means the local deorganization committee created under section 7203.

[ 1989, c. 216, §2 (NEW) .]

4. Municipality. "Municipality" means a city, town, village or plantation with a population of more than 50 people.

[ 1989, c. 216, §2 (NEW) .]

SECTION HISTORY

1989, c. 216, §2 (NEW).



30-A §7202. Petition for deorganization meeting

The voters of any municipality may petition for consideration of deorganization of the municipality by following the petition procedure of section 2528, subsection 5. On the written petition of a number of voters equal to at least 50% of the number of votes cast in the municipality at the last gubernatorial election, but in no case less than 10, requesting a municipal meeting for the purpose of discussing and determining whether the municipality should deorganize, the municipal officers shall call and hold a special meeting in the manner provided for the calling and holding of town meetings or city elections to discuss deorganization of the municipality and to decide whether to develop a deorganization procedure. [2003, c. 297, §1 (AMD).]

The municipal officers shall also publish notice of the meeting in a newspaper of general circulation in the area. One notice shall be published as close to the 14th day before the meeting as possible, and the 2nd notice shall be published as close to the 7th day before the meeting as possible. [1989, c. 216, §2 (NEW).]

SECTION HISTORY

1989, c. 216, §2 (NEW). 2003, c. 297, §1 (AMD).



30-A §7203. Deorganization meeting

The deorganization meeting shall be conducted in accordance with section 2524. The agenda of the meeting shall consist exclusively of the following. [1989, c. 216, §2 (NEW).]

1. Discussion and reasons for deorganization. Discussion of deorganization and its impact on the residents of the municipality shall take place and the reasons for deorganizing shall be established and placed before the voters.

[ 1989, c. 216, §2 (NEW) .]

2. Voting on question to develop deorganization procedure. A vote shall be taken on the question of whether the municipality shall continue to pursue the process for deorganizing by developing a deorganization procedure which must be approved by the voters under sections 7207 and 7209.

[ 1989, c. 216, §2 (NEW) .]

3. Creation of local deorganization committee. If the majority of voters present and voting at this meeting approve the question to develop a deorganization procedure as provided in subsection 2, a local deorganization committee shall be created to develop the deorganization procedure. The local committee shall consist of the following 5 members:

A. One municipal officer selected by the municipal officers; [1989, c. 216, §2 (NEW).]

B. One member of the local school board or committee selected by that board or committee, if one exists, or one member of a school board or committee who represents the municipality in a multi-municipality school administrative unit, selected by those members who represent the municipality upon that board or committee; and [1989, c. 216, §2 (NEW).]

C. Three voters of the municipality, nominated and elected by the voters at the same town meeting or election which approved the development of a deorganization procedure. [1989, c. 216, §2 (NEW).]

[ 1989, c. 216, §2 (NEW) .]

SECTION HISTORY

1989, c. 216, §2 (NEW).



30-A §7204. Notice to Legislature and fiscal administrator

If the voters approve the question to develop a deorganization procedure, the moderator shall notify the fiscal administrator of the unorganized territory within the Office of the State Auditor and the executive director. The notice shall report the results of the deorganization meeting and provide the reasons for deorganization of the municipality. [1989, c. 216, §2 (NEW); 2013, c. 16, §10 (REV).]

1. Notice to Legislature. The executive director shall provide a copy of the notice to the joint standing committee of the Legislature having jurisdiction over local government matters.

[ 1989, c. 216, §2 (NEW) .]

2. Notice to commission. The fiscal administrator shall provide a copy of the notice to the commission.

[ 1989, c. 216, §2 (NEW) .]

SECTION HISTORY

1989, c. 216, §2 (NEW). 2013, c. 16, §10 (REV).



30-A §7205. Deorganization procedure

The local committee, with the assistance of the commission, shall develop a deorganization procedure which, at a minimum, shall consist of the following components. [1989, c. 216, §2 (NEW).]

1. Effective date. The deorganization procedure shall establish a date on which deorganization will be effective.

[ 1989, c. 216, §2 (NEW) .]

2. Provision of educational services. The deorganization procedure shall provide for educational services, including school transportation services for all students in the municipality for which deorganization is proposed.

A. The Commissioner of Education is responsible for implementing this subsection for incorporation in the deorganization procedure. [1989, c. 216, §2 (NEW); 1989, c. 700, Pt. A, §130 (AMD).]

B. The allowable tuition rate for students sent from one municipality to another in the former school administrative district shall be determined under Title 20-A, section 5805, subsection 1, except that it is not subject to the state per pupil average limitation in Title 20-A, section 5805, subsection 2. [1989, c. 216, §2 (NEW).]

C. School transportation services are subject to Title 20-A, chapter 215. [1989, c. 216, §2 (NEW).]

[ 1989, c. 216, §2 (NEW); 1989, c. 700, Pt. A, §130 (AMD) .]

3. Distribution of financial liabilities and assets. The deorganization procedure must provide for the distribution of all financial and other intangible liabilities and assets of the municipality, including liabilities and assets held by the municipality in any other political subdivision that are affected by the deorganization. These assets and liabilities include, but are not limited to, outstanding bonds, notes and any other contractual obligations that extend beyond the proposed date of deorganization. The service of all bonded indebtedness or other debt backed by a pledge of the full faith and credit duly authorized by the legal voters of the deorganizing municipality prior to deorganization remains the responsibility of the residents of the municipality and may not be transferred in whole or in part to the residents of a geographic area outside the boundaries of the deorganizing municipality unless that debt is properly reissued.

A. The commission is responsible for determining these assets and liabilities and incorporating these provisions in the deorganization procedure. [1989, c. 216, §2 (NEW).]

B. Distribution of these assets and liabilities must be in accordance with chapter 303. [2003, c. 297, §2 (AMD).]

[ 2003, c. 297, §2 (AMD) .]

4. Distribution of tangible assets and liabilities. The deorganization procedure shall provide for the distribution of all real and personal property and other tangible assets of the municipality, including real and personal property held by the municipality in any other political subdivision that is affected by the deorganization.

A. The State Tax Assessor is responsible for the identification of all real and personal municipal property in the municipality and the appropriate distribution of this property. [1989, c. 216, §2 (NEW).]

B. This distribution shall be in accordance with chapter 303. [1989, c. 216, §2 (NEW).]

[ 1989, c. 216, §2 (NEW) .]

5. Comprehensive land use planning and zoning. For municipalities not under the jurisdiction of the Maine Land Use Planning Commission, the Maine Land Use Planning Commission shall prepare a zoning map of the municipality within one year of the effective date of deorganization.

[ 1989, c. 216, §2 (NEW); 2011, c. 682, §38 (REV) .]

6. Information about municipality. The deorganization procedure shall include, at a minimum, the following information:

A. An explanation of the road network and costs to the municipality for road construction and maintenance for the most recent fiscal year; [1989, c. 216, §2 (NEW).]

B. Population information, consisting of population changes since the latest Federal Decennial Census and any other population information, including ages of the population, numbers of households and similar information; [1989, c. 216, §2 (NEW).]

C. Personal income, including individual and household income and changes in personal income derived from the United States Bureau of Census data and state agency estimates; [1989, c. 216, §2 (NEW).]

D. Property tax assessments and revenues, including amounts of land subject to reduced tax assessments and changes in tax rates and property valuation; [1989, c. 216, §2 (NEW).]

E. An explanation of the current services provided by the municipality and the impact of deorganization on these services; and [1989, c. 216, §2 (NEW).]

F. The status of leadership in the municipality, including municipal officers, school board members, planning board members, road commissioners, social welfare officials and similar officials. [1989, c. 216, §2 (NEW).]

In developing the deorganization procedure, the local committee shall work closely with the commission. The local committee shall submit the proposed deorganization procedure to the commission for review within 90 days of the meeting at which the voters approved the formulation of a deorganization procedure. If the local committee fails to develop a deorganization procedure within this period, the commission shall develop a procedure for the municipality and perform the duties of the local committee in submitting the procedure to the voters of the municipality.

[ 1989, c. 216, §2 (NEW) .]

7. Fiscal impact assessment. The municipality seeking to deorganize shall prepare a report that identifies and analyzes the service and tax burden effects on the deorganizing municipality, surrounding municipalities and the unorganized territory that is associated with the deorganization. The report must include:

A. The principal reason or reasons the inhabitants of the municipality are considering deorganization; [2003, c. 297, §3 (NEW).]

B. An assessment of the government services being provided to the residents of the deorganizing municipality, including education, water and sewer service, fire protection, police protection, street improvements and maintenance, administrative services and recreational facilities and the effect deorganization will have on the provision of those services to the residents of the deorganizing municipality; [2003, c. 297, §3 (NEW).]

C. An inventory of the municipally owned assets and a complete accounting of the municipality's debt and the financial plan for retiring that debt; [2003, c. 297, §3 (NEW).]

D. The fiscal and service delivery effects of deorganization on surrounding municipalities, special districts, the county and the communities within the county, including the unorganized territory; and [2003, c. 297, §3 (NEW).]

E. Any alternatives to deorganization that have been considered to address the cause of the deorganization effort. [2003, c. 297, §3 (NEW).]

[ 2003, c. 297, §3 (NEW) .]

SECTION HISTORY

1989, c. 216, §2 (NEW). 1989, c. 700, §A130 (AMD). 2003, c. 297, §§2,3 (AMD). 2011, c. 682, §38 (REV).



30-A §7206. Commission on Municipal Deorganization

The Commission on Municipal Deorganization, as established in Title 5, chapter 379, shall assist local deorganization committees in formulating deorganization procedures. In addition, the commission shall review these deorganization procedures as provided in this chapter. [1989, c. 216, §2 (NEW).]

1. Membership. The commission shall consist of the following 5 members:

A. The Commissioner of Education or the commissioner's designee; [1993, c. 435, §10 (AMD).]

B. The fiscal administrator of the unorganized territory within the Office of the State Auditor or the administrator's designee; [1989, c. 216, §2 (NEW); 2013, c. 16, §10 (REV).]

C. The State Tax Assessor or the assessor's designee; [1989, c. 216, §2 (NEW).]

D. The director of the Maine Land Use Planning Commission or the director's designee; and [1989, c. 216, §2 (NEW); 2011, c. 682, §38 (REV).]

E. The county commissioner whose district includes the municipality which is considering deorganization. [1989, c. 216, §2 (NEW).]

[ 1993, c. 435, §10 (AMD); 2011, c. 682, §38 (REV); 2013, c. 16, §10 (REV) .]

2. Responsibilities. The commission shall:

A. Assist municipalities in preparing deorganization procedures and provide the information required in section 7205; [1989, c. 216, §2 (NEW).]

B. Review each deorganization procedure and provide comments and suggestions with respect to the procedure; [1989, c. 216, §2 (NEW).]

C. Recommend alternatives to deorganization if the commission finds that feasible alternatives exist; [1989, c. 216, §2 (NEW).]

D. Within 30 days after receiving the proposed deorganization procedure, provide copies of its review and comments on the deorganization procedure to the municipal officers, the local deorganization committee and to the executive director, who shall provide it to the joint standing committee of the Legislature having jurisdiction over local government matters; and [1989, c. 216, §2 (NEW).]

E. Develop a deorganization procedure, as provided in section 7205, subsection 6, for a municipality whose local deorganization committee fails to do so. [1989, c. 216, §2 (NEW).]

[ 1989, c. 216, §2 (NEW) .]

3. Chair. The 4 commission members who are state officials shall annually elect a chair from among those state officials.

[ 1989, c. 216, §2 (NEW) .]

4. Fiscal agent. The fiscal administrator of the unorganized territory within the Office of the State Auditor shall be the fiscal agent for the commission.

[ 1989, c. 216, §2 (NEW); 2013, c. 16, §10 (REV) .]

SECTION HISTORY

1989, c. 216, §2 (NEW). 1989, c. 700, §A131 (AMD). 1993, c. 435, §10 (AMD). 2011, c. 682, §38 (REV). 2013, c. 16, §10 (REV).



30-A §7207. Public hearing and meeting on deorganization procedure

The local committee may incorporate the comments and suggestions received from the commission into the deorganization procedure. The local committee shall immediately notify the municipal officers and the county commissioners of the county where the municipality considering deorganization is located when the deorganization procedure has been completed. [2003, c. 297, §4 (AMD).]

1. Public hearing. The municipal officers shall hold a public hearing on the proposed deorganization procedure at least 14, but not more than 30, days before the municipal meeting or election called by the municipal officers under subsection 2.

A. At least 14 days before the public hearing, the municipal officers shall announce the public hearing in the same manner as provided for the calling of town meetings or city elections. The municipal officers shall also publish notice of the hearing in a newspaper of general circulation in the area. One notice shall be published as close as possible to the 14th day before the hearing, and the 2nd notice shall be published as close as possible to the 7th day before the hearing. [1989, c. 216, §2 (NEW).]

B. If any of the comments and suggestions of the commission have not been incorporated in the deorganization procedure, the local committee shall present these comments and suggestions for discussion at the public hearing. [1989, c. 216, §2 (NEW).]

[ 1989, c. 216, §2 (NEW) .]

2. Deorganization approval vote. After receiving notice from the local committee that the deorganization procedure is complete, the municipal officers shall immediately call and hold a special meeting in the manner provided for the calling and holding of town meetings or city elections to vote on the proposed deorganization. The municipal officers shall also publish notice of the meeting in a newspaper of general circulation in the area. One notice shall be published as close as possible to the 14th day before the meeting, and the 2nd notice shall be published as close as possible to the 7th day before the meeting. If a majority of the voters approve the deorganization procedure as presented or amended, the local deorganization committee shall send a copy of the proposed procedure to the commission and to the executive director who shall forward the comments to the joint standing committee of the Legislature having jurisdiction over local government matters. If the deorganization procedure approved at the hearing is not different from the one provided to the commission under section 7205, the local deorganization committee shall notify the commission that the voters approved the procedure as presented by the committee.

[ 1989, c. 216, §2 (NEW) .]

2-A. Advisory referendum in unorganized territory. After receiving notice from the local committee that the deorganization procedure is complete, the county commissioners may hold an advisory referendum on the deorganization in the unorganized territory in the county according to the procedures provided in this subsection. The county commissioners may not hold an advisory referendum until a system for identifying voters in the unorganized territory is established. Any advisory referendum must be held within 60 days of the receipt of notice from the municipality that the deorganization process is complete.

The method of voting must be by secret ballot in the manner prescribed for state elections. The county commissioners shall notify the residents of the unorganized territory of the date on which the referendum will be held. The county clerk shall prepare the ballots on which the following question must appear:

"Do you support the deorganization of (name of municipality)?"

The legal voters of the unorganized territory shall vote by ballot on this question and shall designate their choice by a cross or check mark placed within a corresponding square below the words "Yes" or "No." The ballots must be received, sorted and counted by the county clerk, and the county commissioners shall declare the results of the vote. The county clerk shall file a certificate of the advisory referendum results with the Secretary of State within 10 days of the advisory referendum. The clerk shall forward the results of the advisory referendum to the commission and to the executive director, who shall forward the results of the vote to the joint standing committee of the Legislature having jurisdiction over local government matters.

[ 2003, c. 297, §5 (NEW) .]

3. Commission review. The commission shall review the deorganization procedure. If it is different from the procedure presented to the commission under section 7205, the commission shall send a copy of its comments on the amended procedure to the local deorganization committee, the municipal officers and the executive director who shall forward the comments to the joint standing committee of the Legislature having jurisdiction over state and local government matters.

[ 1989, c. 216, §2 (NEW) .]

SECTION HISTORY

1989, c. 216, §2 (NEW). 2003, c. 297, §§4,5 (AMD).



30-A §7208. Approval by the Legislature

Any municipality which has approved a deorganization procedure under section 7207 shall request and must obtain approval by the Legislature before seeking approval by the voters of the municipality under section 7209. [1989, c. 216, §2 (NEW).]

SECTION HISTORY

1989, c. 216, §2 (NEW).



30-A §7209. Final approval by the voters

If the Legislature approves the deorganization, the question concerning deorganization shall be presented to the voters of the municipality in the next general election to be held in November. The election shall be called, advertised and conducted according to section 2528 or 2551. [1989, c. 216, §2 (NEW).]

1. Question posed to voters. The municipal clerk shall prepare the ballots on which the following question shall appear:

"Shall the (name of municipality) be deorganized?"

[ 1989, c. 216, §2 (NEW) .]

2. Requirements for approval. The voters shall indicate their opinion on this question by a cross or check mark placed against the word "Yes" or "No." Before becoming effective, the deorganization must be approved by at least 2/3 of the voters voting in the general election and the total number of votes cast for and against deorganization at the election must equal or exceed 50% of the total number of votes cast in the municipality for Governor at the last gubernatorial election.

[ 1989, c. 216, §2 (NEW) .]

3. Declaration of results. The municipal officers shall declare the result of the vote. The municipal clerk or the assessors of plantations shall file a certificate of the election result with the Secretary of State within 10 days of the election.

[ 1989, c. 216, §2 (NEW) .]

4. Limitation. If the voters of a municipality reject deorganization in a vote held pursuant to this section, the municipality may not submit a deorganization plan to the Legislature for a period of 3 years from the date of that vote.

[ 2003, c. 696, §16 (AMD) .]

SECTION HISTORY

1989, c. 216, §2 (NEW). 2003, c. 297, §6 (AMD). 2003, c. 696, §16 (AMD).



30-A §7210. Process for municipalities with a population of 50 or fewer

Municipalities with a population of 50 or fewer may follow the entire process established in this chapter. Following voter approval to pursue the process of deorganization under section 7203, subsection 2, municipalities with a population of 50 or fewer may request the commission to develop the deorganization procedure for the municipality. Municipalities which request the commission to develop the deorganization procedure are subject to sections 7202; 7203, except subsection 3; 7204; 7208; and 7209. [1989, c. 216, §2 (NEW).]

1. Approval by voters. The commission shall notify the municipal officers that a deorganization procedure has been developed. The municipal officers shall immediately call and hold a public hearing and municipal meeting as provided in section 7207 for the purpose of presenting information to the voters with respect to deorganization and any alternatives to deorganization prepared by the commission for a municipality. If a majority of the voters approve the deorganization procedure at the municipal meeting, the municipality shall request and must obtain approval by the Legislature as described in section 7208 and approval by the municipal voters under section 7209.

[ 1989, c. 216, §2 (NEW) .]

SECTION HISTORY

1989, c. 216, §2 (NEW).



30-A §7211. Calling of meeting if officers refuse

If the municipal officers refuse to call any municipal meeting required by this chapter, a meeting may be called as provided in section 2521, subsection 4. [1989, c. 216, §2 (NEW).]

SECTION HISTORY

1989, c. 216, §2 (NEW).






Chapter 303: DEORGANIZED PLACES

30-A §7301. Applicability to deorganization by Legislature

This chapter applies to any municipalities or plantations that are or have been deorganized by Act of the Legislature. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7302. Records surrendered

Whenever any municipality is deorganized, the municipality shall surrender all its records to the State Archivist. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7303. Debts of municipalities and school districts therein

When municipalities are deorganized by a repeal of their charters, and their liabilities are excepted and reserved by the repealing act, legal service of process to collect those liabilities may be made on any inhabitant of lawful age residing in the territory included in the municipality, provided that there are no legal officers in that territory on whom service can be made. This section extends to school districts in deorganized municipalities so far as applicable. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).



30-A §7304. Power and authority of State Tax Assessor

Whenever the organization of any municipality or plantation has been terminated by Act of the Legislature, the powers, duties and obligations relating to the affairs of that municipality or plantation are vested in the State Tax Assessor for not more than 5 years. The real and personal property of the municipality or plantation shall be held by the State Tax Assessor and used as described in this chapter. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Powers of State Tax Assessor. The State Tax Assessor may:

A. Subject to the restriction in subparagraph (1), sell or otherwise dispose of any property which the municipality or plantation holds title to at the time of deorganization or may receive title to after deorganization. When disposing of property, the State Tax Assessor shall ensure that the interests of the residents of the unorganized territory are the most important consideration.

(1) In the case of school property, the State Tax Assessor shall consult with the Commissioner of Education; and [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 700, Pt. A, §132 (AMD).]

B. Assess taxes any time after the act terminating the organization of the municipality or plantation takes effect by making assessment once a year under the laws relating to the assessment of property taxes in unorganized territory.

(1) The State Tax Assessor may make additional assessments in the same manner against the property owners in the deorganized municipality or plantation to provide funds to pay the debts of the municipality or plantation. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 700, Pt. A, §132 (AMD) .]

2. Use of money. All money received under this section shall be applied:

A. To pay the necessary expenses of the State Tax Assessor in making assessments under subsection 1; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. To pay any obligation of the municipality or plantation outstanding at the time its organization is terminated; [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. To pay taxes assessed against the municipality or plantation; and [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. To complete any public works of the municipality or plantation already begun. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Surplus funds and property. At the end of the 5-year period, or when in the judgment of the State Tax Assessor final payment of all known accounts against the municipality or plantation has been made, any funds which have not been expended shall be deposited with the county commissioners as undedicated revenue for the unorganized territory fund of that county. Any property of the municipality or plantation which has not been sold shall be held by the State in trust for the unorganized territory or transferred to the county to be held in trust for the unorganized territory. Income from the sale or use of the property shall be used as described in Title 36, section 1604.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 700, §A132 (AMD).



30-A §7305. Cemetery trust funds

The State Tax Assessor may transfer any cemetery trust funds held by a municipality at the time of deorganization to a cemetery association, provided that association is formed under the laws of the State. If no such association exists, the State Tax Assessor may transfer the funds to the county commissioners. These funds are to be retained for the purpose of allowing the interest only to be used in the same manner and for the same purposes for which the fund was originally accepted by the deorganized municipality. If the funds are in the care and custody of the county commissioners and a cemetery association is subsequently formed, the county commissioners may transfer the funds to the cemetery association. [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD).






Chapter 305: MUNICIPAL SERVICES IN UNORGANIZED AREAS

30-A §7501. Municipal services authorized

The county commissioners of each county may provide or contract for the provision of the following municipal services for the residents of the unorganized territory in their county: [1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Fire protection. Fire protection other than forest fires;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Solid waste. Solid waste management;

[ 2007, c. 541, Pt. F, §1 (RPR) .]

3. Roads and bridges. Construction, repair and maintenance of roads and bridges, including snow removal, except that the county commissioners may not expend money for improvements, maintenance or snow removal on any privately owned road within the unorganized territory in which the county has not acquired any property interest. The county commissioners may enact an ordinance to establish road standards for the purpose of preserving, protecting and maintaining roads in which the county has acquired a property interest;

[ 2007, c. 541, Pt. G, §1 (AMD) .]

4. Polling places. Establishment of polling places under Title 21-A, section 632;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Administrative services. Coordination of services provided, payment of expenses, administration of the unorganized territory fund. The amount charged for administrative services may not exceed 5% of the budget for the unorganized territory established under section 7503 for the year;

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5-A. Watershed districts. Participation in watershed management districts organized under Title 38, chapter 23;

[ 1993, c. 721, Pt. E, §1 (NEW); 1993, c. 721, Pt. H, §1 (AFF) .]

6. Other services. Any other service that a municipality may provide for its inhabitants and that is not provided by the State;

[ 1995, c. 607, §1 (AMD) .]

7. Law enforcement. Law enforcement;

[ 1999, c. 106, §1 (AMD) .]

8. Enhanced 9-1-1 service. Assigning and maintaining physical addresses specifically for the purpose of statewide enhanced 9-1-1 service. The county commissioners may enact an ordinance to establish the addressing standards and, pursuant to that ordinance, may assign road names to existing and proposed roads and property numbers to existing and proposed year-round and seasonal dwellings or structures and may install signs designating road names; and

[ 1999, c. 106, §2 (AMD) .]

9. Animal control. Animal control services. The county commissioners may enact an ordinance for the purpose of animal control. The county commissioners shall give 14 days notice of the meeting at which the ordinance is to be proposed in the manner provided for town meetings.

[ 1999, c. 106, §3 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1993, c. 721, §E1 (AMD). 1993, c. 721, §H1 (AFF). 1995, c. 607, §§1,2 (AMD). 1999, c. 106, §§1-3 (AMD). 2007, c. 541, Pt. F, §1 (AMD). 2007, c. 541, Pt. G, §1 (AMD).



30-A §7502. Unorganized territory funds

1. Fund established. There is established in each county one unorganized territory fund to which must be credited all receipts under Title 12, section 10203 and Title 36, sections 1487, 1505 and 1606 and all other receipts that are allocated for municipal services in the unorganized territory, and from which all disbursements for municipal services in the unorganized territory are made.

[ 2007, c. 541, Pt. F, §2 (AMD) .]

2. Prior receipts and surpluses. All money received by the county for municipal services for the unorganized territory before September 23, 1983, and remaining unspent shall be deposited into the fund. Any surplus in revenue remaining in the fund at the end of the year, not including amounts allocated to the contingent account or set aside in capital reserve accounts established after November 1, 1983, which is in excess of 10% of the amount of expenditures for that year, shall be used to reduce the amount to be collected in taxes during the next year.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Commingling; interest. This fund shall be accounted for separately from the funds raised for countywide activities. The return on investment of unorganized territory funds shall be credited to those funds and shall be used only for the unorganized territories. No countywide funds, nor return on investments of countywide funds, may be used to fund expenditures for services that a county is providing to unorganized territories in place of municipal government.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Uses of the fund. The fund may be used for any of the services authorized in section 7501 in any area of the unorganized territory of the county.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Contingent account. The county commissioners may establish within the fund a contingent account not to exceed $25,000 annually. Funds within the contingent account may be transferred to any other account within the fund when those accounts are not sufficient to meet the needs for municipal services to the unorganized territory of the county.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Capital reserve accounts. The county commissioners may establish capital reserve accounts by following the procedures specified in section 921.

[ 1987, c. 737, Pt. A, §2 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 2003, c. 414, §B47 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2007, c. 541, Pt. F, §2 (AMD).



30-A §7503. Budget

1. Procedure. Before November 7th of each year, the county commissioners of each county shall provide to the members of the county legislative delegation a preliminary budget for the services to be provided under this chapter to the unorganized territory in the next year. These preliminary budgets shall be provided in a form that shows how the funds are to be spent for each category of service identified in section 7501 and any projected surplus for the year of unorganized territory funds held by the county. The county commissioners shall provide an opportunity for public comment on the preliminary budget at the same time as a public hearing is held on the county budget, as provided under Part 1, chapter 3, subchapter I.

The budget for the unorganized territory shall be finalized at the same time as the regular county budget. A copy of the finalized budget and an accurate identification of any surplus which can be used to reduce the amount needed to be collected in taxes shall be submitted to the State Tax Assessor and to the fiscal administrator of the unorganized territory by January 1st of each year.

[ 1989, c. 502, Pt. C, §12 (NEW) .]

2. Budget year. Each budget year shall cover the period of July 1st to June 30th following the date the budget is provided.

[ 1989, c. 502, Pt. C, §12 (NEW) .]

SECTION HISTORY

1987, c. 737, §§A2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 502, §C12 (RPR).



30-A §7504. Service fees

1. Authority. The county commissioners of each county may impose a service fee on recipients of eligible services, as described in subsection 2, provided in the unorganized territory.

[ 2007, c. 541, Pt. A, §1 (NEW) .]

2. Eligible services. For the purposes of this section, eligible services include:

A. Solid waste management; [2007, c. 541, Pt. A, §1 (NEW).]

B. Structural fire protection; [2007, c. 541, Pt. A, §1 (NEW).]

C. Ambulance and emergency medical services; [2007, c. 541, Pt. A, §1 (NEW).]

D. Law enforcement; [2007, c. 541, Pt. A, §1 (NEW).]

E. Animal control; and [2007, c. 541, Pt. A, §1 (NEW).]

F. Other services provided to property owners or residents in a limited geographic area. [2007, c. 541, Pt. A, §1 (NEW).]

[ 2007, c. 541, Pt. A, §1 (NEW) .]

3. Conditions. A service fee imposed under this section must be:

A. Based on the actual cost of providing the service; [2007, c. 541, Pt. A, §1 (NEW).]

B. Imposed only on persons eligible for or actually receiving the service; and [2007, c. 541, Pt. A, §1 (NEW).]

C. Imposed on all similarly situated persons eligible for or actually receiving the service. [2007, c. 541, Pt. A, §1 (NEW).]

[ 2007, c. 541, Pt. A, §1 (NEW) .]

4. Use of revenues. Revenues received under this section must be used to reduce the amount requested to be raised through property taxes under Title 36, chapter 115.

[ 2007, c. 541, Pt. A, §1 (NEW) .]

SECTION HISTORY

2007, c. 541, Pt. A, §1 (NEW).












TITLE 31: PARTNERSHIPS AND ASSOCIATIONS

Chapter 1: MERCANTILE PARTNERSHIPS AND ASSUMED BUSINESS NAMES

31 §1. Filing of certificate; certificate of withdrawal

Whenever 2 or more persons become associated as partners or otherwise for the purpose of engaging in any mercantile enterprise, they shall, before commencing business, deposit in the office of the clerk of the city or town in which the same is to be carried on a certificate signed and sworn to by them, setting forth their names and places of residence, the nature of the business in which they intend to engage and giving the name under which they are to transact business. Whenever any member of such partnership or association withdraws therefrom, he may certify under oath to the fact of such withdrawal, which certificate shall be deposited in the clerk's office where the partnership certificate is recorded. He shall conclusively be presumed to be a member of the firm or association to the time of his depositing such certificate.



31 §2. Business under assumed name; filing of certificate

Whenever any person intends to engage in such business as sole proprietor thereof, and to adopt any business name, style or designation other than his own name exclusively, he shall, before commencing business, deposit in the office of the clerk of the city or town in which such business is to be carried on a certificate signed and sworn to by him, setting forth his name and place of residence, the name, style or designation under which the business is to be conducted, and stating that he is the sole proprietor.



31 §3. Statements as conclusive; perjury

A person signing and making oath to any certificate deposited as provided by sections 1 and 2 shall not be permitted in any judicial proceeding to contradict the statements contained in such certificate. Whoever swears or affirms to any such certificate which is not true in fact shall be deemed guilty of perjury.



31 §4. Records

The clerks of the several cities and towns shall record in suitable books, kept exclusively for the purpose, the certificates deposited under sections 1 and 2, and such books shall be open to public inspection.



31 §5. Failure to file; penalty

Whoever fails to deposit seasonably the certificate required by sections 1 and 2 shall be punished by a fine of $5 for each day he is in default.



31 §6. Prohibition of certain names

No person or persons, partnership or other entity engaged in any business, except a corporation, may adopt a name for such business that contains the words "corporation," "incorporated" or "limited," or any abbreviation of any such words. A limited partnership may use the term "limited partnership" as part of its name, a limited liability company may use the term "limited liability company" as part of its name and a limited liability partnership may use the term "limited liability partnership" as part of its name. [1995, c. 633, Pt. C, §10 (AMD).]

SECTION HISTORY

1967, c. 157, (NEW). 1981, c. 698, §153 (AMD). 1995, c. 458, §11 (AMD). 1995, c. 633, §C10 (AMD).



31 §6-A. Use of "Passamaquoddy" prohibited

A person or persons, partnership, corporation or other entity engaged in any business or activities may not adopt a name that contains the word "Passamaquoddy" or use the word "Passamaquoddy" in connection with goods manufactured or sold or services provided after December 31, 1993 without written authorization from the Passamaquoddy Tribe. [1993, c. 210, §1 (NEW); 1993, c. 210, §2 (AFF).]

1. Extent of authorization. Unless greater authority is expressly granted by the Passamaquoddy Tribe, no authorization extends to a business, activity, product or service not disclosed to the Passamaquoddy Tribe at the time of the request for authorization. Authorization is revocable unless by its terms it is irrevocable.

[ 1993, c. 210, §1 (NEW); 1993, c. 210, §2 (AFF) .]

2. Deceptive trade practices. Violation of this section is a deceptive trade practice and unlawful under Title 10, chapter 206.

[ 1993, c. 210, §1 (NEW); 1993, c. 210, §2 (AFF) .]

3. Exemptions. The following are exempted from the provisions of this section:

A. The use of the words "Passamaquoddy Bay":

(1) As part of a trade name of an entity or sole proprietorship; or

(2) In connection with goods manufactured or sold or services provided; and [1993, c. 210, §1 (NEW); 1993, c. 210, §2 (AFF).]

B. Use of the word "Passamaquoddy" by a person who was using it prior to the effective date of this Act:

(1) As part of a specific trade name of an entity or sole proprietorship; or

(2) In connection with specific goods or specific services provided.

The exemption in this paragraph does not extend to the use of the word "Passamaquoddy" as part of any trade name not in use prior to the effective date of this Act or in connection with any specific goods or services not being sold prior to the effective date of this Act. [1993, c. 210, §1 (NEW); 1993, c. 210, §2 (AFF).]

[ 1993, c. 210, §1 (NEW); 1993, c. 210, §2 (AFF) .]

SECTION HISTORY

1993, c. 210, §1 (NEW). 1993, c. 210, §2 (AFF).



31 §7. Inapplicable to corporations, limited partnerships or limited liability companies

Sections 1 and 2 do not apply to corporations, limited partnerships or limited liability companies. A corporation desiring to do business under an assumed name shall file a statement as provided in Title 13-C, section 404. A limited partnership desiring to do business under an assumed name shall file a statement as provided in section 1308, subsection 2. A limited liability company desiring to do business under an assumed name shall file a statement as provided in section 1510. [2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §7 (AMD).]

SECTION HISTORY

1971, c. 439, §15 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B48 (COR). 2007, c. 535, Pt. A, §3 (AMD). 2007, c. 535, Pt. A, §7 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. B, §7 (AMD).






Chapter 3: LIMITED PARTNERSHIPS

31 §51. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §2 (RP).



31 §52. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §2 (RP).



31 §53. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §2 (RP).



31 §54. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §2 (RP).



31 §55. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §2 (RP).



31 §56. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §2 (RP).



31 §57. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §2 (RP).



31 §58. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §2 (RP).



31 §59. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §2 (RP).



31 §60. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §2 (RP).






Chapter 5: ESTATES OF DECEASED PARTNERS

31 §101. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §4 (RP).



31 §102. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §4 (RP).



31 §103. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §4 (RP).



31 §104. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §4 (RP).



31 §105. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §4 (RP).



31 §106. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §4 (RP).



31 §107. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §4 (RP).



31 §108. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §4 (RP).






Chapter 7: UNIFORM LIMITED PARTNERSHIP ACT REPEALED BY PL 1991, C. 552, §1

31 §151. Limited partnership defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §152. Formation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1977, c. 319, §1 (AMD). 1983, c. 50, §5 (AMD). 1989, c. 501, §L48 (AMD). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §153. Business which may be carried on (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §154. Character of limited partner's contribution (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §155. A name not to contain surname of limited partner; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §156. Liability for false statements in certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §157. Limited partner not liable to creditors (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §158. Admission of additional limited partners (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §159. Rights, powers and liabilities of a general partner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §160. Rights of a limited partner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §160-A. Limited partnership as entity (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 92, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §161. Status of person erroneously believing himself a limited partner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §162. One person both general and limited partner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §163. Loans and other business transactions with limited partner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §164. Relation of limited partners inter se (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §165. Compensation of limited partner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §166. Withdrawal or reduction of limited partner's contribution (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §167. Liability of limited partner to partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §168. Nature of limited partner's interest in partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §169. Assignment of limited partner's interest (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §170. Effect of retirement, death or insanity of a general partner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §171. Death of limited partner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §172. Rights of creditors of limited partner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §173. Distribution of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §174. When certificate shall be cancelled or amended (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §175. Requirements for amendment and for cancellation of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1977, c. 319, §2 (AMD). 1989, c. 501, §L49 (AMD). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §176. Parties to actions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §177. Name of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §178. Rules of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §179. Rules for cases not provided for in this chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §180. Provisions for existing limited partnerships (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 324, §1 (NEW). 1973, c. 788, §152 (AMD). 1977, c. 78, §176 (AMD). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §181. Limited partnerships of other states (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 365, (NEW). 1989, c. 501, §L50 (AMD). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §182. Expedited service (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 465, §35 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §183. Access to Secretary of State's database (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 465, §35 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).



31 §184. Publications (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 465, §35 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 552, §1 (RP).






Chapter 9: UNIFORM PARTNERSHIP ACT

31 §281. Name of Act (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §282. Definition of terms (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 1995, c. 633, §A1 (AMD). 2003, c. 344, §D17 (AMD). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §283. Interpretation of knowledge and notice (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §284. Rules of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §285. Rules for cases not provided for in this Act (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §286. Partnership defined (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 1977, c. 322, §2 (AMD). 1995, c. 633, §A2 (AMD). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §287. Rules for determining the existence of a partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §288. Partnership property (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 1989, c. 120, §1 (RPR). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §289. Partner agent of partnership as to partnership business (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §290. Conveyance of real property of the partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 1989, c. 120, §2 (RPR). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §290-A. Partnership as entity (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 92, §2 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §291. Partnership bound by admission of partner (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §292. Partnership charged with knowledge of or notice to partner (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §293. Partnership bound by partner's wrongful act (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §294. Partnership bound by partner's breach of trust (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §295. Nature of partner's liability (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 1995, c. 633, §A3 (RP).



31 §295-A. Nature of partner's liability (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 633, §A4 (NEW). RR 2001, c. 2, §C7 (AFF). RR 2001, c. 2, §C2 (COR). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §296. Partner by estoppel (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §297. Liability of incoming partner (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §298. Rules determining rights and duties of partners (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 1995, c. 633, §A5 (AMD). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §299. Partnership books (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §300. Duty of partners to render information (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §301. Partner accountable as a fiduciary (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §302. Right to an account (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §303. Continuation of partnership beyond fixed term (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §304. Extent of property rights of a partner (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §305. Nature of a partner's right in specific partnership property (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 1975, c. 412, (AMD). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §306. Nature of partner's interest in the partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §307. Assignment of partner's interest (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §308. Partner's interest subject to charging order (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §309. Dissolution defined (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §310. Partnership not terminated by dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §311. Causes of dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 1979, c. 127, §175 (AMD). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §312. Dissolution by decree of court (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 1977, c. 696, §230 (RP).



31 §312-A. Dissolution by decree of court (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §231 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §313. General effect of dissolution on authority of partner (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §314. Right of partner to contribution from copartners after dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 1995, c. 633, §§A6,7 (AMD). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §315. Power of partner to bind partnership to 3rd persons after dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 1977, c. 696, §232 (RP).



31 §315-A. Power of partner to bind partnership to 3rd persons after dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §233 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §316. Effect of dissolution on partner's existing liability (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 1995, c. 633, §A8 (AMD). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §317. Right to wind up (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §318. Rights of partners to application of partnership property (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §319. Rights where partnership is dissolved for fraud or misrepresentation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §320. Rules for distribution (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 1995, c. 633, §§A9,10 (AMD). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §321. Liability of persons continuing the business in certain cases (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §322. Rights of retiring or estate of deceased partner when the business is continued (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).



31 §323. Accrual of actions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §1 (NEW). 2005, c. 543, §A3 (AFF). 2005, c. 543, §A1 (RP).






Chapter 11: MAINE REVISED UNIFORM LIMITED PARTNERSHIP ACT

Subchapter 1: GENERAL PROVISIONS ENACTED BY PL 1991, C. 552, §2; 2005, C. 543, PT. C, §1 (RP); §3 (AFF)

31 §401. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §402. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 302, §8 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §403. Limited partnership name (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 2, §116 (COR). 1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1993, c. 316, §§47,48 (AMD). 1993, c. 616, §7 (AMD). 1993, c. 718, §B9 (AMD). RR 1995, c. 2, §74 (COR). 1995, c. 458, §12 (AMD). 1995, c. 633, §§C11,12 (AMD). 1997, c. 376, §32 (AMD). 1997, c. 633, §§5-7 (AMD). 1999, c. 638, §9 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B49 (COR). 2003, c. 344, §C1 (RP).



31 §403-A. Limited partnership name (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 344, §C2 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §404. Reservation of name (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2003, c. 344, §C3 (RP).



31 §404-A. Reserved name (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 344, §C4 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §405. Assumed name of limited partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2003, c. 344, §C5 (RP).



31 §405-A. Assumed or fictitious name of limited partnership (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 344, §C6 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §406. Registered name and renewal for foreign limited partnership; termination (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1993, c. 316, §49 (AMD). 1995, c. 458, §13 (AMD). 1995, c. 514, §3 (AMD). 2003, c. 344, §C7 (RP).



31 §406-A. Registered name of foreign limited partnership (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 344, §C8 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §407. Registered office; registered agent (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1993, c. 316, §§50,51 (AMD). 1997, c. 376, §33 (AMD). 1999, c. 594, §19 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP). 2007, c. 231, §23 (AMD).



31 §408. Suspension by Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 780, §U25 (AMD). 1999, c. 638, §§10-12 (AMD). 2003, c. 631, §35 (RP).



31 §408-A. Grounds for administrative dissolution of domestic limited partnership (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §36 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §408-B. Procedure for and effect of administrative dissolution of domestic limited partnership (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §36 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §408-C. Reinstatement following administrative dissolution of domestic limited partnership (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §36 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §408-D. Appeal from denial of reinstatement of domestic limited partnership (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §36 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §408-E. Reinstatement of suspended domestic limited partnership (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §36 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §409. Service of process upon domestic limited partnerships (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §410. Service of nonresident general partners of domestic limited partnerships (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §411. Nature of business permitted (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §412. Business transactions of partner with partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §413. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 780, §§U26,27 (AMD). 2003, c. 631, §37 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §414. Expedited service (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §415. Access to data base (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 316, §52 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §416. Publications (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 316, §52 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §416-A. Certificate of existence; certificate of authority; certificate of fact (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §38 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §417. Merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 638, §13 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §418. Conversion of limited partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 638, §13 (NEW). 2003, c. 344, §D18 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §419. Approval of conversion of limited partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 638, §13 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).






Subchapter 2: FORMATION AND CERTIFICATE OF LIMITED PARTNERSHIP ENACTED BY PL 1991, C. 552, §2; 2005, C. 543, PT. C, §1 (RP); §3 (AFF)

31 §421. Certificate of limited partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §422. Amendment to certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1993, c. 316, §53 (AMD). 1995, c. 458, §14 (AMD). 1999, c. 594, §§20,21 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §422-A. Certificate of correction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 316, §54 (NEW). 1995, c. 633, §C13 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §423. Cancellation of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §424. Execution (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1993, c. 316, §55 (AMD). 1997, c. 376, §§34,35 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §425. Execution, amendment or cancellation by judicial order (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §426. Filing (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §427. Materially inaccurate statement (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §428. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).






Subchapter 3: LIMITED PARTNERS ENACTED BY PL 1991, C. 552, §2; 2005, C. 543, PT. C, §1 (RP); §3 (AFF)

31 §431. Admission of limited partners (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §432. Classes and voting (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §433. Powers and liabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §434. Person erroneously believing self to be a limited partner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §435. Access to information (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §436. Remedies for breach of partnership agreement by limited partner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §437. Disclosure of limited partners (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1999, c. 638, §14 (RP).






Subchapter 4: GENERAL PARTNERS ENACTED BY PL 1991, C. 552, §2; 2005, C. 543, PT. C, §1 (RP); §3 (AFF)

31 §441. Admission of general partners (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §442. Events of withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §443. General powers and liabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §444. Contributions by a general partner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §445. Classes and voting (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §446. Nature of general partner's services (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §447. Remedies for breach of partnership agreement by general partner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).






Subchapter 5: FINANCE ENACTED BY PL 1991, C. 552, §2; 2005, C. 543, PT. C, §1 (RP); §3 (AFF)

31 §451. Form of contribution (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §452. Liability for contribution (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §453. Allocation of profits and losses (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §454. Allocation of distributions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).






Subchapter 6: DISTRIBUTIONS AND WITHDRAWAL ENACTED BY PL 1991, C. 552, §2; 2005, C. 543, PT. C, §1 (RP); §3 (AFF)

31 §461. Interim distributions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §462. Withdrawal of general partner and assignment of general partner's partnership interest (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §463. Withdrawal of limited partner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §464. Distribution upon withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §465. Distribution in kind (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §466. Right to distribution (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §467. Limitations on distribution (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).






Subchapter 7: ASSIGNMENT OF PARTNERSHIP INTERESTS ENACTED BY PL 1991, C. 552, §2; 2005, C. 543, PT. C, §1 (RP); §3 (AFF)

31 §471. Nature of partnership interest (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §472. Assignment of partnership interest (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §473. Rights of judgment creditor (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §474. Right of assignee to become limited partner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §475. Powers of estate of deceased or incompetent partner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).






Subchapter 8: DISSOLUTION ENACTED BY PL 1991, C. 552, §2; 2005, C. 543, PT. C, §1 (RP); §3 (AFF)

31 §481. Nonjudicial dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §482. Judicial dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §483. Winding up (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §484. Distribution of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).






Subchapter 9: FOREIGN LIMITED PARTNERSHIPS ENACTED BY PL 1991, C. 552, §2; 2005, C. 543, PT. C, §1 (RP); §3 (AFF)

31 §491. Law governing (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §492. Authority to do business required; application (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1993, c. 316, §56 (AMD). 1993, c. 316, §57 (AMD). 1997, c. 376, §§36,37 (AMD). 2003, c. 344, §C9 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §493. Evidence of authority to do business (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §494. Name; registered office; registered agent (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1993, c. 316, §§58-60 (AMD). 1997, c. 376, §38 (AMD). 2001, c. 66, §3 (AMD). 2003, c. 344, §C10 (AMD). 2005, c. 529, §4 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP). 2007, c. 231, §24 (AMD).



31 §495. Amendments to application (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1993, c. 316, §61 (AMD). 1995, c. 458, §15 (AMD). 1997, c. 376, §39 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §495-A. Certificate of correction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 316, §62 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §496. Cancellation of authority to do business (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §497. Doing business without authority; right to sue and be sued; liability of limited partners; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1993, c. 616, §8 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §498. Doing business without authority; court injunction; revocation by Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 780, §U28 (AMD). RR 1993, c. 1, §80 (COR). 1993, c. 316, §63 (AMD). 1999, c. 547, §B51 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 344, §§C11,12 (AMD). 2003, c. 631, §39 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §498-A. Grounds for revocation (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §40 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §498-B. Procedure for and effect of revocation (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §40 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §498-C. Appeal from revocation (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §40 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §499. Execution of documents; liability for false statements (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). RR 1993, c. 1, §81 (COR). 1993, c. 316, §64 (RPR). 1997, c. 376, §40 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §500. Service of process on foreign limited partnerships authorized to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §501. Service of process on foreign limited partnerships not authorized to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §502. Service of process on Secretary of State for foreign limited partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).






Subchapter 10: DERIVATIVE ACTIONS ENACTED BY PL 1991, C. 552, §2; 2005, C. 543, PT. C, §1 (RP); §3 (AFF)

31 §511. Right to bring action (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §512. Proper plaintiff (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §513. Complaint (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §514. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).






Subchapter 11: MISCELLANEOUS ENACTED BY PL 1991, C. 552, §2; 2005, C. 543, PT. C, §1 (RP); §3 (AFF)

31 §521. Construction and application of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1999, c. 638, §15 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §522. Construction and application of partnership agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §523. Effective date (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §524. Application to existing limited partnership; definition (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §43 (COR). 1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1997, c. 376, §41 (AMD). 2003, c. 344, §C13 (AMD). 2003, c. 631, §41 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §525. Cases not provided for in chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §526. Fees, penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 1991, c. 780, §§U29-31 (AMD). 1993, c. 316, §§65-73 (AMD). 1995, c. 458, §§16,17 (AMD). 1997, c. 376, §§42-46 (AMD). 1999, c. 594, §§22,23 (AMD). 1999, c. 638, §§16-20 (AMD). RR 2003, c. 2, §95 (COR). 2003, c. 344, §§C14-18 (AMD). 2003, c. 631, §§42-48 (AMD). 2003, c. 673, §§WWW14-21 (AMD). 2003, c. 673, §WWW37 (AFF). 2003, c. 673, §XXX4, 5 (AMD). 2003, c. 673, §XXX10 (AFF). 2005, c. 12, §§FF6-8 (AMD). 2005, c. 397, §A34 (AMD). 2005, c. 397, §A35 (AFF). 2005, c. 529, §5 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §527. Reserved power of State to alter or repeal chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §528. Duty of Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 552, §2 (NEW). 1991, c. 552, §4 (AFF). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §529. Annual report of domestic and foreign limited partnerships (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 780, §U32 (NEW). 1997, c. 376, §47 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §529-A. Amended annual report of domestic or foreign limited partnership (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §49 (NEW). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).



31 §530. Failure to file annual report; incorrect report; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 780, §U33 (NEW). 1995, c. 458, §18 (AMD). 1999, c. 547, §B52 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 631, §50 (AMD). 2005, c. 543, §C3 (AFF). 2005, c. 543, §C1 (RP).









Chapter 13: LIMITED LIABILITY COMPANIES

Subchapter 1: GENERAL PROVISIONS

31 §601. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §602. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2005, c. 302, §9 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §603. Limited liability company name Limited liability company name (REPEALED)

Limited liability company name

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). RR 1995, c. 2, §75 (COR). 1995, c. 458, §19 (AMD). 1995, c. 633, §§C14,15 (AMD). 1997, c. 376, §48 (AMD). 1997, c. 633, §§8,9 (AMD). 1999, c. 638, §21 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B50 (COR). 2003, c. 344, §C19 (RP).



31 §603-A. Limited liability company name (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 344, §C20 (NEW). 2005, c. 543, §D13 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §604. Reservation of name Reservation of name (REPEALED)

Reservation of name

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2003, c. 344, §C21 (RP).



31 §604-A. Reserved name (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 344, §C22 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §605. Assumed name Assumed name (REPEALED)

Assumed name

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2003, c. 344, §C23 (RP).



31 §605-A. Assumed or fictitious name of limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 344, §C24 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §606. Registered name and renewal for foreign limited liability company; termination Registered name and renewal for foreign limited liability company; termination (REPEALED)

Registered name and renewal for foreign limited liability company; termination

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1995, c. 458, §20 (AMD). 1995, c. 514, §§4,5 (AMD). 2003, c. 344, §C25 (RP).



31 §606-A. Registered name of foreign limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 344, §C26 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §607. Registered office; registered agent (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1999, c. 594, §24 (AMD). 2007, c. 231, §25 (AMD). 2007, c. 323, Pt. D, §1 (RP). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §607-A. Registered agent of domestic limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 535, Pt. B, §6 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §608. Suspension by Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1999, c. 638, §§22-25 (AMD). 2003, c. 631, §51 (RP).



31 §608-A. Grounds for administrative dissolution of domestic limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §52 (NEW). 2007, c. 323, Pt. D, §§2, 3 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §608-B. Procedure for and effect of administrative dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §52 (NEW). 2007, c. 323, Pt. D, §§4-6 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §608-C. Reinstatement following administrative dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §52 (NEW). 2007, c. 323, Pt. D, §7 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §608-D. Appeal from denial of reinstatement (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §52 (NEW). 2007, c. 323, Pt. D, §8 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §608-E. Reinstatement of suspended domestic limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §52 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §608-F. Revival of domestic limited liability company after dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 231, §26 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §609. Service of process upon domestic limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). RR 1995, c. 2, §76 (COR). 2007, c. 323, Pt. D, §9 (RP). 2007, c. 323, Pt. G, §4 (AFF).



31 §609-A. Service of process upon domestic limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 323, Pt. D, §10 (NEW). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §610. Service of nonresident managers or members of domestic limited liability companies (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §611. Nature of business (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1995, c. 633, §C16 (RPR). RR 2001, c. 2, §C7 (AFF). RR 2001, c. 2, §C3 (COR). 2003, c. 344, §D19 (AMD). 2005, c. 302, §§10,11 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §612. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2003, c. 631, §53 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §613. Expedited service (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §614. Access to database (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §615. Publications (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §616. Certificate of existence; certificate of authority; certificate of fact (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §54 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).






Subchapter 2: FORMATION ENACTED BY PL 1993, C. 718, PT. A, §1

31 §621. Formation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1997, c. 633, §10 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §622. Articles of organization (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1995, c. 514, §6 (AMD). 2007, c. 323, Pt. D, §11 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §623. Amendment to articles (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1995, c. 514, §§7,8 (AMD). 1997, c. 376, §49 (AMD). 2007, c. 323, Pt. D, §§12, 13 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 164, §1 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §624. Certificate of correction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1995, c. 633, §C17 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §625. Certificate of cancellation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2007, c. 231, §27 (AMD). 2009, c. 56, §21 (AMD). 2009, c. 164, §2 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §626. Statement of limited liability company authority (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1997, c. 376, §50 (AMD). 1997, c. 633, §11 (RP).



31 §627. Execution (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1997, c. 376, §§51,52 (AMD). 2007, c. 323, Pt. D, §14 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §628. Execution, amendment or cancellation by judicial order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, Pt. A, §1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §629. Filing (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §630. Materially inaccurate statement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §631. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).






Subchapter 3: RELATIONS OF MEMBERS AND MANAGERS TO PERSONS DEALING WITH A LIMITED LIABILITY COMPANY ENACTED BY PL 1993, C. 718, PT. A, §1

31 §641. Agency power of members and managers (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1997, c. 633, §12 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §642. Admissions of members and managers (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1997, c. 633, §13 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §643. Limited liability company charged with knowledge of or notice to member or manager (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1997, c. 633, §14 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §644. Limited liability company liable for member's or manager's actionable conduct; misapplication (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §645. Liability to 3rd parties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). RR 1995, c. 2, §77 (COR). 1995, c. 458, §21 (AMD). RR 2001, c. 2, §C7 (AFF). RR 2001, c. 2, §C4 (COR). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §646. Parties to actions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §647. Disclosure of members (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1999, c. 638, §26 (RP).






Subchapter 4: RIGHTS AND DUTIES OF MEMBERS AND MANAGERS ENACTED BY PL 1993, C. 718, PT. A, §1

31 §651. Management; voting; classes (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §652. Duties of managers and members (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1997, c. 633, §§15,16 (AMD). 2009, c. 164, §3 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §653. Voting (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §654. Indemnification of managers, members, employees and agents; insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §655. Records and information (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §656. Remedies for breach of operating agreement by manager (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §657. Reliance on reports and information by member or manager (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).






Subchapter 5: FINANCE ENACTED BY PL 1993, C. 718, PT. A, §1

31 §661. Contributions to capital (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §662. Liability for contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §663. Allocation of profits and losses (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).






Subchapter 6: DISTRIBUTIONS AND WITHDRAWAL ENACTED BY PL 1993, C. 718, PT. A, §1

31 §671. Sharing of interim distributions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §672. Distributions on withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §673. Distribution (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §674. Right to distribution (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §675. Restrictions on distributions and wrongful distributions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §676. Liability upon wrongful distribution (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).






Subchapter 7: OWNERSHIP AND TRANSFER OF PROPERTY ENACTED BY PL 1993, C. 718, PT. A, §1

31 §681. Ownership of limited liability company property (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §682. Rules for determining when property is owned by a limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §683. Transfer of property (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §684. Nature of membership interest (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §685. Assignment of membership interest (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §686. Rights of judgment creditor (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §687. Right of assignee to become a member (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §688. Powers of estate of a deceased or incompetent member (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).






Subchapter 8: ADMISSION AND WITHDRAWAL OF MEMBERS ENACTED BY PL 1993, C. 718, PT. A, §1

31 §691. Admission of members (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §692. Events of withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §693. Power of member who has withdrawn to bind limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §694. Statement of withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §695. Rights of former member (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 638, §27 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).






Subchapter 9: DISSOLUTION ENACTED BY PL 1993, C. 718, PT. A, §1

31 §701. Nonjudicial dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1997, c. 633, §§17,18 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §702. Dissolution pursuant to court order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §703. Winding up (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 164, §4 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §704. Agency power of managers or members after dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §705. Distribution of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §706. Known claims against dissolved limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §707. Unknown claims against dissolved limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2007, c. 323, Pt. D, §15 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).






Subchapter 10: FOREIGN LIMITED LIABILITY COMPANIES ENACTED BY PL 1993, C. 718, PT. A, §1

31 §711. Laws governing foreign limited liability companies (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §712. Authority to do business required; application (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). RR 1995, c. 2, §78 (COR). 1997, c. 376, §§53,54 (AMD). 2003, c. 344, §C27 (AMD). 2005, c. 302, §§12-14 (AMD). 2007, c. 323, Pt. D, §§16-18 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §713. Evidence of authority to do business (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §714. Name; registered office; registered agent (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1997, c. 376, §55 (AMD). 1999, c. 594, §25 (AMD). 2003, c. 344, §C28 (AMD). 2005, c. 529, §6 (AMD). 2007, c. 231, §28 (AMD). 2007, c. 323, Pt. D, §§19-24 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2007, c. 535, Pt. B, §7 (AMD). 2009, c. 415, Pt. A, §15 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §715. Amendments to application (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1995, c. 458, §22 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §716. Certificate of correction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §717. Cancellation of authority to do business (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §718. Doing business without authority; right to sue and be sued; liability of members; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §719. Doing business without authority; court injunction; revocation by Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1999, c. 547, §B53 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 344, §C29 (AMD). 2003, c. 631, §55 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §719-A. Grounds for revocation of authority of foreign limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §56 (NEW). 2007, c. 323, Pt. D, §§25, 26 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §719-B. Procedure for and effect of revocation (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §56 (NEW). 2007, c. 323, Pt. D, §§27-29 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §719-C. Appeal from revocation (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §56 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §720. Action by Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §721. Execution of documents; liability for false statements (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1997, c. 376, §56 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §722. Service of process on foreign limited liability companies authorized to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2007, c. 323, Pt. D, §30 (RP). 2007, c. 323, Pt. G, §4 (AFF).



31 §722-A. Service of process upon foreign limited liability company authorized to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 323, Pt. D, §31 (NEW). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §723. Service of process on foreign limited liability company not authorized to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2007, c. 323, Pt. D, §32 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §724. Service of process on Secretary of State for foreign limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2007, c. 323, Pt. D, §33 (RP). 2007, c. 323, Pt. G, §4 (AFF).






Subchapter 11: SUITS BY AND AGAINST THE LIMITED LIABILITY COMPANY ENACTED BY PL 1993, C. 718, PT. A, §1

31 §731. Suits by and against a limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §732. Right to bring action (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §733. Proper plaintiff (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §734. Complaint (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §735. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).






Subchapter 12: MERGER AND CONSOLIDATION ENACTED BY PL 1993, C. 718, PT. A, §1

31 §741. Merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1999, c. 638, §28 (RP).



31 §741-A. Merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 638, §29 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §742. Approval of merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1999, c. 638, §30 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §743. Plan of merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1999, c. 638, §30 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §744. Certificate of merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1999, c. 638, §§31,32 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §745. Effects of merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1999, c. 638, §33 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §746. Conversion of limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 638, §34 (NEW). 2003, c. 344, §D20 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §747. Approval of conversion of limited liability company or other business entity (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 638, §34 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).






Subchapter 13: MISCELLANEOUS ENACTED BY PL 1993, C. 718, PT. A, §1

31 §751. Fees; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1995, c. 458, §23 (AMD). 1995, c. 514, §9 (AMD). 1997, c. 376, §§57-60 (AMD). 1997, c. 633, §19 (AMD). 1999, c. 594, §26 (AMD). 1999, c. 638, §§35-39 (AMD). RR 2003, c. 2, §96 (COR). 2003, c. 344, §§C30-33 (AMD). 2003, c. 631, §§57-63 (AMD). 2003, c. 673, §§WWW22-29 (AMD). 2003, c. 673, §§WWW37,XXX10 (AFF). 2003, c. 673, §XXX6, 7 (AMD). 2005, c. 12, §§FF9-11 (AMD). 2005, c. 397, §A36 (AMD). 2005, c. 397, §A37 (AFF). 2005, c. 529, §7 (AMD). 2007, c. 231, §§29-32 (AMD). 2007, c. 323, Pt. D, §§34-37 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2007, c. 496, §§1-4 (AMD). 2007, c. 535, Pt. A, §§4, 5 (AMD). 2007, c. 535, Pt. A, §7 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §752. Knowledge (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §753. Rules of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1999, c. 638, §40 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §754. Jurisdiction of the Superior Court (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §755. Interstate application (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §756. Duty of Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §757. Annual report of domestic and foreign limited liability companies (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1997, c. 376, §61 (AMD). 2007, c. 323, Pt. D, §§38-41 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2007, c. 496, §§5, 6 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §757-A. Amended annual report of domestic or foreign limited liability company (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §64 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §758. Failure to file annual report; incorrect report; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1995, c. 458, §24 (AMD). 1999, c. 547, §B54 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 631, §65 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §759. Effective date (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §760. Application to existing foreign limited liability companies; definition (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B51 (COR). 2005, c. 543, §D14 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §761. Taxation of limited liability companies (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 1999, c. 414, §§4,5 (AMD). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).



31 §762. References to limited partnerships (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 718, §A1 (NEW). 2005, c. 543, §D15 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. A, §1 (RP).









Chapter 15: LIMITED LIABILITY PARTNERSHIPS

Subchapter 1: GENERAL PROVISIONS

31 §801. Short title

This Act is known and may be cited as the "Maine Limited Liability Partnership Act." [1995, c. 633, Pt. B, §1 (NEW).]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §802. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 633, §B1 (NEW). 2005, c. 302, §15 (RP).



31 §802-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 302, §16 (NEW).]

1. Deliver; delivery. "Deliver" or "delivery" means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery and electronic transmission.

[ 2005, c. 302, §16 (NEW) .]

2. Electronic transmission. "Electronic transmission" means any process of communication that does not directly involve the physical transfer of paper and that is suitable for the retention, retrieval and reproduction of information by the recipient.

[ 2005, c. 302, §16 (NEW) .]

3. Foreign limited liability partnership. "Foreign limited liability partnership" means a limited liability partnership formed pursuant to an agreement governed by the laws of another jurisdiction and registered under the laws of that jurisdiction.

[ 2005, c. 302, §16 (NEW) .]

4. Registered limited liability partnership. "Registered limited liability partnership" means a partnership formed pursuant to an agreement governed by the Uniform Partnership Act and registered under this Act.

[ 2005, c. 302, §16 (NEW) .]

5. Sign; signature. "Sign" or "signature" includes any manual, facsimile, conformed or electronic signature.

[ 2005, c. 302, §16 (NEW) .]

SECTION HISTORY

2005, c. 302, §16 (NEW).



31 §803. Registered limited liability partnership name (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 633, §B1 (NEW). 1997, c. 376, §62 (AMD). 1997, c. 633, §§20,21 (AMD). 1999, c. 638, §41 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B52 (COR). 2003, c. 344, §C34 (RP).



31 §803-A. Registered limited liability partnership name

1. Requirements. A limited liability partnership name must contain the words "Limited Liability Partnership," the abbreviation "L.L.P." or the designation "LLP" unless the partnership is filing an assumed name under section 805-A or a registration of name under section 806-A. If the words "Limited Liability Partnership," "Limited Liability Partnership, Chartered," "Limited Liability Partnership, Professional Association," "Limited Liability Partnership, P.A." or any of the designations without commas are used, a limited liability partnership may also use the abbreviation "L.L.P." or the designation "LLP" without filing an assumed name under section 805-A.

[ 2003, c. 344, Pt. C, §35 (NEW) .]

2. Distinguishable name. Except as authorized by subsections 3 and 4, a limited liability partnership name must be distinguishable on the records of the Secretary of State from:

A. The name of a corporation, limited liability company, limited liability partnership or limited partnership that is incorporated, organized or authorized to transact business or carry on activities in this State; [2003, c. 344, Pt. C, §35 (NEW).]

B. Assumed, fictitious, reserved and registered name filings for all entities; and [2003, c. 344, Pt. C, §35 (NEW).]

C. Marks registered under Title 10, chapter 301-A unless the registered owner or holder of the mark is the same person or entity as the limited liability partnership seeking to use a name that is not distinguishable on the records of the Secretary of State and files proof of ownership with the Secretary of State. [2003, c. 344, Pt. C, §35 (NEW).]

[ 2003, c. 344, Pt. C, §35 (NEW) .]

3. Refuse to file name. The Secretary of State, in the Secretary of State's discretion, may refuse to file a name that:

A. Consists of or comprises language that is obscene; [2003, c. 344, Pt. C, §35 (NEW).]

B. Inappropriately promotes abusive or unlawful activity; [2003, c. 344, Pt. C, §35 (NEW).]

C. Falsely suggests an association with public institutions; or [2003, c. 344, Pt. C, §35 (NEW).]

D. Violates any other provision of the law of this State with respect to names. [2003, c. 344, Pt. C, §35 (NEW).]

[ 2003, c. 344, Pt. C, §35 (NEW) .]

4. Authorization to use name. A limited liability partnership may apply to the Secretary of State for authorization to use a name that is not distinguishable on the records of the Secretary of State from one or more of the names described in subsection 2. The Secretary of State shall authorize use of the name applied for if:

A. The entity in possession of the name consents to the use in writing and submits an undertaking in a form satisfactory to the Secretary of State to change its name to a name that is distinguishable on the records of the Secretary of State from the name of the applicant; or [2003, c. 344, Pt. C, §35 (NEW).]

B. The applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State. [2003, c. 344, Pt. C, §35 (NEW).]

[ 2003, c. 344, Pt. C, §35 (NEW) .]

5. Use of another limited liability partnership's name. A limited liability partnership may use the name, including the assumed or fictitious name, of another registered or foreign limited liability partnership that is used in this State if the other limited liability partnership is organized or authorized to transact business in this State and the limited liability partnership proposing to use the name:

A. Has merged with the other limited liability partnership; [2003, c. 344, Pt. C, §35 (NEW).]

B. Has been formed by reorganization of the other limited liability partnership; or [2003, c. 344, Pt. C, §35 (NEW).]

C. Has acquired all or substantially all of the assets, including the limited liability partnership name, of the other limited liability partnership. [2003, c. 344, Pt. C, §35 (NEW).]

[ 2003, c. 344, Pt. C, §35 (NEW) .]

6. Determining distinguishability. In determining whether names are distinguishable on the records, the Secretary of State shall disregard the following:

A. Words or abbreviations of words that describe the nature of the entity, including "professional association," "corporation," "company," "incorporated," "chartered," "limited," "limited partnership," "limited liability company," "professional limited liability company," "limited liability partnership," "registered limited liability partnership," "limited liability limited partnership," "service corporation" and "professional corporation"; [2005, c. 543, Pt. D, §16 (AMD); 2005, c. 543, Pt. D, §18 (AFF).]

B. The presence or absence of the words or symbols of the words "and" and "the"; and [2003, c. 344, Pt. C, §35 (NEW).]

C. Differences in the use of punctuation, capitalization or special characters. [2003, c. 344, Pt. C, §35 (NEW).]

[ 2005, c. 543, Pt. D, §16 (AMD); 2005, c. 543, Pt. D, §18 (AFF) .]

7. Change of limited liability partnership name by foreign limited liability partnership. If a foreign limited liability partnership authorized to transact business in this State changes its name to one that does not satisfy the requirements of this section, it may not transact business in this State under the proposed new name until it adopts a name satisfying the requirements of this section and files an amended application for authority under section 855 that is accompanied by a statement of use of a fictitious name under section 805-A.

[ 2003, c. 344, Pt. C, §35 (NEW) .]

8. Exception. Notwithstanding subsection 2, the name of a limited liability partnership may be not distinguishable on the records of the Secretary of State if the foreign limited liability partnership was authorized to do business in this State prior to January 1, 1996 and had the right to use the name as its legal name before that date.

[ 2003, c. 344, Pt. C, §35 (NEW) .]

9. Name of limited liability partnership revoked. Subsection 2 does not apply to the name of any partnership whose status as a limited liability partnership has been revoked on and after the 3rd anniversary of the revocation.

[ 2003, c. 344, Pt. C, §35 (NEW) .]

SECTION HISTORY

2003, c. 344, §C35 (NEW). 2005, c. 543, §D16 (AMD). 2005, c. 543, §D18 (AFF).



31 §804. Reservation of name (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 633, §B1 (NEW). 2003, c. 344, §C36 (RP).



31 §804-A. Reserved name

1. Reserve use of name. A person may reserve the exclusive use of a limited liability partnership name, including an assumed or fictitious name, by executing and delivering for filing an application to the Secretary of State. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the limited liability partnership name applied for is available, the Secretary of State shall reserve the name for the applicant's exclusive use for a period of 120 days. The reservation may not be renewed, but after the expiration of the reservation, the same name may be reserved by the same or another applicant.

[ 2013, c. 99, §3 (AMD) .]

2. Transfer of reservation. The owner of a reserved limited liability partnership name under subsection 1 may transfer the reservation to another person by executing and delivering for filing to the Secretary of State a notice of the transfer, signed by the transferor, that states the name and address of the transferee.

[ 2003, c. 344, Pt. C, §37 (NEW) .]

SECTION HISTORY

2003, c. 344, §C37 (NEW). 2013, c. 99, §3 (AMD).



31 §805. Assumed name (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 633, §B1 (NEW). 2003, c. 344, §C38 (RP).



31 §805-A. Assumed or fictitious name of limited liability partnership

1. Assumed name defined. As used in this section, "assumed name" means a trade name or any name other than the real name of a limited liability partnership except a fictitious name.

[ 2003, c. 344, Pt. C, §39 (NEW) .]

2. Fictitious name defined. As used in this section, "fictitious name" means a name adopted by a foreign limited liability partnership authorized to transact business in this State because its real name is unavailable pursuant to section 803-A.

[ 2003, c. 344, Pt. C, §39 (NEW) .]

3. Authorized to transact business. Upon complying with this section, a registered or foreign limited liability partnership authorized to transact business in this State may transact its business in this State under one or more assumed or fictitious names.

[ 2003, c. 344, Pt. C, §39 (NEW) .]

4. File statement indicating use of assumed or fictitious name. Prior to transacting business in this State under an assumed or fictitious name, a limited liability partnership shall execute and deliver to the Secretary of State for filing a statement setting forth:

A. The limited liability partnership name; [2003, c. 344, Pt. C, §39 (NEW).]

B. That the limited liability partnership intends to transact business under an assumed or fictitious name; [2003, c. 344, Pt. C, §39 (NEW).]

C. The assumed or fictitious name that the limited liability partnership proposes to use; [2003, c. 344, Pt. C, §39 (NEW).]

D. If the assumed name is not to be used at all of the limited liability partnership's places of business in this State, the locations where that name will be used; and [2003, c. 344, Pt. C, §39 (NEW).]

E. If the company is a foreign limited liability partnership:

(1) The jurisdiction of organization; and

(2) The date on which it was authorized to transact business in this State. [2003, c. 344, Pt. C, §39 (NEW).]

A separate statement must be executed and delivered to the Secretary of State for filing with respect to each assumed or fictitious name that the limited liability partnership proposes to use.

[ 2003, c. 344, Pt. C, §39 (NEW) .]

5. Compliance required. Each assumed or fictitious name must comply with the requirements of section 803-A.

[ 2003, c. 344, Pt. C, §39 (NEW) .]

6. Enjoin use of assumed or fictitious name. If a limited liability partnership uses an assumed or fictitious name without complying with the requirements of this section, the continued use of the assumed or fictitious name may be enjoined upon suit by the Attorney General or by any person adversely affected by the use of the assumed or fictitious name.

[ 2003, c. 344, Pt. C, §39 (NEW) .]

7. Enjoin use despite compliance. Notwithstanding its compliance with the requirements of this section, the use of an assumed name or fictitious name may be enjoined upon suit by the Attorney General or by any person adversely affected by such use if:

A. The assumed or fictitious name did not, at the time the statement required by subsection 4 was filed, comply with the requirements of section 803-A; or [2003, c. 344, Pt. C, §39 (NEW).]

B. The assumed or fictitious name is not distinguishable on the records of the Secretary of State from a name in which the plaintiff has prior rights by virtue of the common law or statutory law of unfair competition, unfair trade practices, common law copyright or similar law. [2003, c. 344, Pt. C, §39 (NEW).]

The mere filing of a statement pursuant to subsection 4 does not constitute actual use of the assumed or fictitious name set out in that statement for the purpose of determining priority of rights.

[ 2003, c. 344, Pt. C, §39 (NEW) .]

8. Terminate use of assumed or fictitious name. A limited liability partnership may terminate an assumed or fictitious name by executing and delivering to the Secretary of State a statement setting forth:

A. The name of the limited liability partnership; [2003, c. 344, Pt. C, §39 (NEW).]

B. That the limited liability partnership no longer intends to transact business under the assumed or fictitious name; and [2003, c. 344, Pt. C, §39 (NEW).]

C. The assumed or fictitious name the limited liability partnership intends to terminate. [2003, c. 344, Pt. C, §39 (NEW).]

[ 2003, c. 344, Pt. C, §39 (NEW) .]

SECTION HISTORY

2003, c. 344, §C39 (NEW).



31 §806. Registered name and renewal for foreign limited liability partnership; termination (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 633, §B1 (NEW). 1997, c. 376, §63 (AMD). 2003, c. 344, §C40 (RP).



31 §806-A. Registered name of foreign limited liability partnership

1. Register limited liability partnership name. A foreign limited liability partnership may register its limited liability partnership name if the name is distinguishable on the records of the Secretary of State pursuant to section 803-A.

[ 2003, c. 344, Pt. C, §41 (NEW) .]

2. Application. To register its limited liability partnership name, a foreign limited liability partnership must execute and deliver to the Secretary of State for filing an application that:

A. Sets forth its limited liability partnership name, the state or country and date of its organization, the address of its principal office wherever located and a brief description of the nature of the business in which it is engaged; and [2003, c. 344, Pt. C, §41 (NEW).]

B. Is accompanied by a certificate of existence or a document of similar import duly authenticated by the secretary of state or other official having custody of limited liability partnership records in the state or country under whose law the foreign limited liability partnership is organized. In lieu of a certificate of existence, a copy of the foreign limited liability partnership's registration certified or stamped by the secretary of state or other proper officer in its domestic jurisdiction is a sufficient equivalent if such an officer does not produce any other type of certificate of existence. The certificate of existence must have been made not more than 90 days prior to the delivery of the application for filing. [2003, c. 344, Pt. C, §41 (NEW).]

[ 2003, c. 344, Pt. C, §41 (NEW) .]

3. Applicant's exclusive use. A limited liability partnership name is registered for a foreign limited liability partnership's exclusive use upon the effective date of the application under subsection 2 until the end of the calendar year in which the application was filed.

[ 2003, c. 344, Pt. C, §41 (NEW) .]

4. Renewal of registered name. A foreign limited liability partnership whose registration under this section is effective may renew it for a successive year by delivering for filing to the Secretary of State between October 1st and December 31st a renewal application that complies with the requirements of subsection 2. The renewal application, when filed, renews the registration for the following calendar year.

[ 2003, c. 344, Pt. C, §41 (NEW) .]

5. Qualify as foreign limited liability partnership. A foreign limited liability partnership whose registration under this section is effective may, after the registration is effective, qualify as a foreign limited liability partnership under the registered name or may consent in writing to the use of that name by a registered limited liability partnership organized under this Act or by another foreign limited liability partnership authorized to transact business in this State. The registration terminates when the partnership becomes a registered limited liability partnership or the foreign limited liability partnership qualifies or consents to the qualification of another foreign limited liability partnership under the registered name.

[ 2003, c. 344, Pt. C, §41 (NEW) .]

SECTION HISTORY

2003, c. 344, §C41 (NEW).



31 §807. Registered office; registered agent (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 633, §B1 (NEW). 1999, c. 594, §27 (AMD). 2007, c. 323, Pt. E, §1 (RP). 2007, c. 323, Pt. G, §4 (AFF).



31 §807-A. Registered agent of limited liability partnership

Each registered limited liability partnership must have and shall continuously maintain a registered agent in this State as defined in Title 5, chapter 6-A. [2007, c. 535, Pt. B, §8 (NEW).]

SECTION HISTORY

2007, c. 535, Pt. B, §8 (NEW).



31 §808. Revocation of registered limited liability partnership status by Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 633, §B1 (NEW). 2003, c. 631, §66 (RP).



31 §808-A. Grounds for revocation of registered limited liability partnership's status

Notwithstanding Title 4, chapter 5 and Title 5, chapter 375, the Secretary of State may commence a proceeding under section 808-B to revoke the status of a partnership as a registered limited liability partnership if: [2003, c. 631, §67 (NEW).]

1. Nonpayment of fees, penalties. The registered limited liability partnership does not pay when they are due any fees or penalties imposed by this chapter or other law;

[ 2003, c. 631, §67 (NEW) .]

2. Failure to file annual report. The registered limited liability partnership does not deliver its annual report to the Secretary of State as required by section 873;

[ 2003, c. 631, §67 (NEW) .]

3. Failure to pay late filing penalty. The registered limited liability partnership does not pay the annual report late filing penalty as required by section 874;

[ 2003, c. 631, §67 (NEW) .]

4. Failure to maintain registered agent. The registered limited liability partnership is without a registered agent in this State as required by Title 5, section 105, subsection 1;

[ 2007, c. 323, Pt. E, §2 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Failure to notify of change of registered agent or address. The registered limited liability partnership does not notify the Secretary of State that its registered agent has changed as required by Title 5, section 108, subsection 1 or the address of its registered agent has been changed as required by Title 5, section 109 or 110 or that its registered agent has resigned as required by Title 5, section 111; or

[ 2007, c. 323, Pt. E, §3 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Filing of false information. A partner or agent of the registered limited liability partnership signed a document with the knowledge that the document was false in a material respect and with the intent that the document be delivered to the Secretary of State for filing.

[ 2003, c. 631, §67 (NEW) .]

SECTION HISTORY

2003, c. 631, §67 (NEW). 2007, c. 323, Pt. E, §§2, 3 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §808-B. Procedure for and effect of revocation

1. Notice of determination to revoke partnership's status as registered limited liability partnership. If the Secretary of State determines that one or more grounds exist under section 808-A for revoking a partnership's status as a registered limited liability partnership, the Secretary of State shall serve the limited liability partnership with a written notice of that determination as required by subsection 8.

[ 2007, c. 323, Pt. E, §4 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Revocation. The partnership's status as a registered limited liability partnership is revoked if within 60 days after the notice under subsection 1 was issued and is perfected under subsection 8 the Secretary of State determines that the registered limited liability partnership has failed to correct the ground or grounds for revocation. The Secretary of State shall send notice to the partnership at the address of the registered agent of the registered limited liability partnership's as required by subsection 8 that recites the ground or grounds for revocation of the partnership's status as a registered limited liability partnership and the effective date of revocation.

[ 2007, c. 323, Pt. E, §5 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Effect of revocation of status as registered limited liability partnership. A partnership whose status as a registered limited liability partnership has been revoked continues its existence but must be treated as a general partnership without that limited liability partnership status.

[ 2003, c. 631, §67 (NEW) .]

4. Validity of contracts; right to be sued; right to defend suit. The revocation of the status of a partnership as a registered limited liability partnership under this section does not impair:

A. The existence of the partnership; [2003, c. 631, §67 (NEW).]

B. The validity of any contract or act of the registered limited liability partnership; [2003, c. 631, §67 (NEW).]

C. The right of any other party to the contract to maintain any action, suit or proceeding on the contract; [2003, c. 631, §67 (NEW).]

D. The right of the registered limited liability partnership to defend any action, suit or proceeding in any court of this State; or [2003, c. 631, §67 (NEW).]

E. The liabilities of the partners with regard to events, acts or omissions occurring before the date of revocation. [2003, c. 631, §67 (NEW).]

[ 2003, c. 631, §67 (NEW) .]

5. Authority of registered agent. The revocation of the status of a partnership as a registered limited liability partnership does not terminate the authority of its registered agent.

[ 2003, c. 631, §67 (NEW) .]

6. Protecting limited liability partnership name after revocation. The name of a limited liability partnership remains in the Secretary of State's record of limited liability partnership names and is protected for a period of 3 years following revocation.

[ 2003, c. 631, §67 (NEW) .]

7. Notice to Superintendent of Financial Institutions in case of financial institution or credit union. In the case of a financial institution authorized to do business in this State or a credit union authorized to do business in this State, as defined in Title 9-B, the Secretary of State shall notify the Superintendent of Financial Institutions within a reasonable time prior to revoking the status of a financial institution or credit union as a registered limited liability partnership under this section.

[ 2003, c. 631, §67 (NEW) .]

8. Delivery of notice. The Secretary of State shall send notice of its determination under subsection 1 by regular mail and the service upon the registered limited liability partnership is perfected 5 days after the Secretary of State deposits its determination in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed to the registered agent of the registered limited liability partnership.

[ 2007, c. 323, Pt. E, §6 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2003, c. 631, §67 (NEW). 2007, c. 323, Pt. E, §§4-6 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §808-C. Reinstatement following revocation

1. Application for reinstatement. A partnership whose status as a registered limited liability partnership has been revoked under section 808-B may apply to the Secretary of State for reinstatement within 6 years after the effective date of revocation. The application must:

A. State the name of the registered limited liability partnership and the effective date of its revocation; [2003, c. 631, §67 (NEW).]

B. State that the ground or grounds for revocation either did not exist or have been eliminated; and [2003, c. 631, §67 (NEW).]

C. State that the registered limited liability partnership's name satisfies the requirements of section 803-A. [2003, c. 631, §67 (NEW).]

[ 2003, c. 631, §67 (NEW) .]

2. Reinstatement after revocation. If the Secretary of State determines that the application contains the information required under subsection 1 and is accompanied by the reinstatement fee set forth in section 871, subsection 7-A, and that the information is correct, the Secretary of State shall cancel the revocation and prepare a notice of reinstatement that recites that determination and the effective date of reinstatement. The Secretary of State shall use the procedures set forth in section 808-B, subsection 8 to deliver the notice to the registered limited liability partnership.

[ 2007, c. 323, Pt. E, §7 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Effect of reinstatement. When the reinstatement is effective under subsection 2, it relates back to and takes effect as of the effective date of the revocation, and the registered limited liability partnership resumes business as if the revocation had not occurred.

[ 2003, c. 631, §67 (NEW) .]

SECTION HISTORY

2003, c. 631, §67 (NEW). 2007, c. 323, Pt. E, §7 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §808-D. Appeal from denial of reinstatement

1. Denial of reinstatement. If the Secretary of State denies a partnership's application for reinstatement following revocation, the Secretary of State shall serve the domestic limited liability partnership under section 808-B, subsection 8 with a written notice that explains the reason or reasons for denial.

[ 2007, c. 323, Pt. E, §8 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Appeal. A partnership may appeal a denial of reinstatement under subsection 1 to the Superior Court of the county where the partnership's principal office is located or, if there is no principal office in this State, in Kennebec County within 30 days after the date of the notice of denial. The partnership appeals by petitioning the court to set aside the revocation and attaching to the petition copies of the Secretary of State's notice of revocation, the partnership's application for reinstatement and the Secretary of State's notice of denial.

[ 2003, c. 631, §67 (NEW) .]

3. Court action. The court may summarily order the Secretary of State to reinstate a partnership's status as a registered limited liability partnership or may take other action the court considers appropriate.

[ 2003, c. 631, §67 (NEW) .]

4. Final decision. The court's final decision in an appeal under this section may be appealed as in other civil proceedings.

[ 2003, c. 631, §67 (NEW) .]

SECTION HISTORY

2003, c. 631, §67 (NEW). 2007, c. 323, Pt. E, §8 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §808-E. Reinstatement of registered limited liability partnership status

1. Reinstatement after revocation. A partnership whose status as a registered limited liability partnership that was revoked before July 1, 2004 may apply to the Secretary of State for reinstatement and the reinstatement may be granted, if:

A. The Secretary of State determines that the application contains the information required under section 808-C, subsection 1; [2003, c. 631, §67 (NEW).]

B. The application for reinstatement is accompanied by the reinstatement fee set forth in section 871, subsection 7-A; and [2003, c. 631, §67 (NEW).]

C. The application for reinstatement is received by the Secretary of State by June 30, 2010. [2003, c. 631, §67 (NEW).]

[ 2003, c. 631, §67 (NEW) .]

2. Effect on partnership failing to reinstate by June 30, 2010. A partnership that fails to meet the requirements of subsection 1 may not reinstate.

[ 2003, c. 631, §67 (NEW) .]

3. Protecting limited liability partnership name after revocation. The name of a partnership whose status as a registered limited liability partnership is revoked remains in the Secretary of State's record of limited liability partnership names and is protected for a period of 3 years following revocation.

[ 2003, c. 631, §67 (NEW) .]

SECTION HISTORY

2003, c. 631, §67 (NEW).



31 §809. Service of process upon registered limited liability partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 633, §B1 (NEW). 2007, c. 323, Pt. E, §9 (RP). 2007, c. 323, Pt. G, §4 (AFF).



31 §809-A. Service of process upon registered limited liability partnership

Service of process, notice or demand required or permitted by law on a registered limited liability partnership is governed by Title 5, section 113. [2007, c. 323, Pt. E, §10 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. E, §10 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



31 §810. Service of nonresident partners of registered limited liability partnerships

1. Secretary of State; agent to receive service. Each partner of a registered limited liability partnership who is a nonresident of this State or who becomes a nonresident is deemed to have appointed the Secretary of State as an agent to receive service of process upon that partner in an action or proceeding relating to actions of a registered limited liability partnership that arises while that partner was serving in that capacity.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

2. Method of serving process. Service of process upon the Secretary of State must be made in the same manner as provided by the Maine Rules of Civil Procedure, Rule 4(d)(8), as amended, in the case of service upon the Secretary of State as an agent of a foreign limited liability partnership.

A copy of the process must be mailed to the nonresident partner at the business, residence or mailing address of the partner shown on the limited liability partnership's certificate or most recent annual report.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

3. Service on nonresident partner. Service under this section also may be made by delivery of a copy of the process to the nonresident partner at the partner's address outside the State. Proof of that delivery must be made by affidavit of the person making delivery and the affidavit must be filed with the clerk of the court in which the action or proceeding is pending.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §811. Nature of professional limited liability partnership business

A limited liability partnership may be registered under this Act for any lawful purpose. A professional limited liability partnership, as defined in Title 13, section 723, subsection 6, is subject to the Maine Professional Service Corporation Act except as follows. [2005, c. 543, Pt. B, §1 (AMD); 2005, c. 543, Pt. B, §15 (AFF).]

1. Not applicable. Title 13, sections 721, 722, 733, 736, 751, 762 and 763, section 771, subsection 2, paragraph A and section 772 do not apply.

[ 2005, c. 302, §17 (AMD) .]

2. Application. All references to:

A. Shareholders are deemed to be references to partners; [1995, c. 633, Pt. B, §1 (NEW).]

B. Corporations or corporations organized or incorporated under the Professional Service Corporation Act are deemed to be references to professional limited liability partnerships; and [1995, c. 633, Pt. B, §1 (NEW).]

C. Stock are deemed to be references to partnership interests. [1995, c. 633, Pt. B, §1 (NEW).]

[ 1995, c. 633, Pt. B, §1 (NEW) .]

3. Revocation. Any provision for the forfeiture of articles of incorporation or dissolution is deemed to provide for revocation of the status of the partnership as a limited liability partnership.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW). RR 2001, c. 2, §C7 (AFF). RR 2001, c. 2, §C5 (COR). 2005, c. 302, §17 (AMD). 2005, c. 543, §B1 (AMD). 2005, c. 543, §B15 (AFF).



31 §812. Rules

The Secretary of State may adopt rules consistent with this chapter pertaining to the filing of documents with the Secretary of State. These rules may include, but are not limited to: [1995, c. 633, Pt. B, §1 (NEW).]

1. Forms. Prescribing forms for documents required or permitted to be delivered for filing under this chapter and refusing to file documents not utilizing these prescribed forms;

[ 1995, c. 633, Pt. B, §1 (NEW) .]

2. Disapproved filing. Disapproving the filing of a document that is not clearly legible or one that may not be clearly reproducible photographically;

[ 1995, c. 633, Pt. B, §1 (NEW) .]

3. Appointed designee. Appointing a designee or other agent to receive documents for filing and to file documents on behalf of the Secretary of State;

[ 1995, c. 633, Pt. B, §1 (NEW) .]

4. Electronic filing; facsimile signatures. Permitting the filing of documents by electronic transmission and permitting facsimile signatures on documents to be filed;

[ 1995, c. 633, Pt. B, §1 (NEW) .]

5. Definition of deceptively similar.

[ 2003, c. 631, §68 (RP) .]

6. Effective dates of filings. Unless specifically stated in this chapter, setting forth the effective dates of filings required by this chapter; and

[ 1995, c. 633, Pt. B, §1 (NEW) .]

7. Annual report filing date. Providing alternative dates for filing annual reports and for determining the dates covered by those reports.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW). 2003, c. 631, §68 (AMD).



31 §813. Expedited service

The Secretary of State may provide an expedited service for the processing of documents in accordance with this chapter. If the service is provided, the Secretary of State shall establish by rule a fee schedule and governing procedures in accordance with the Maine Administrative Procedure Act. Fees collected for expedited service must be deposited into a fund for use by the Secretary of State to provide an improved filing service. [1995, c. 633, Pt. B, §1 (NEW).]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §814. Access to database

The Secretary of State may provide public access to the database through a dial-in modem, through public terminals and through electronic duplicates of the database. If access to the database is provided to the public, the Secretary of State may adopt rules in accordance with the Maine Administrative Procedure Act to establish a fee schedule and governing procedures. [1995, c. 633, Pt. B, §1 (NEW).]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §815. Publications

1. Fee for publications. The Secretary of State may establish by rule in accordance with the Maine Administrative Procedure Act a fee schedule to cover the cost of printing and distribution of publications and to set forth the procedures for the sale of those publications.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

2. Use of fees. Fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State to replace and update publications offered in accordance with this chapter and to fund new publications.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §816. Routine technical rules

Rules adopted pursuant to this chapter, unless expressly designated otherwise, are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1995, c. 633, Pt. B, §1 (NEW).]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §817. Certificate of existence; certificate of authority; certificate of fact

1. Application. Any person may apply to the Secretary of State for a certificate of existence for a registered limited liability partnership or a certificate of authority for a foreign limited liability partnership.

[ 2003, c. 631, §69 (NEW) .]

2. Contents. A certificate of existence or certificate of authority under subsection 1 sets forth:

A. The limited liability partnership's name used in this State; [2003, c. 631, §69 (NEW).]

B. That, if a registered limited liability partnership, the registered limited liability partnership is duly registered under the laws of this State and the date of its registration; [2003, c. 631, §69 (NEW).]

C. That, if a foreign limited liability partnership, the foreign limited liability partnership is authorized to transact business in this State, the date on which the limited liability partnership was authorized to transact business in this State and its jurisdiction of organization; [2003, c. 631, §69 (NEW).]

D. That all fees and penalties owed to this State have been paid if:

(1) Payment is reflected in the records of the Secretary of State; and

(2) Nonpayment affects the existence or authorization of the registered or foreign limited liability partnership; [2003, c. 631, §69 (NEW).]

E. That the registered or foreign limited liability partnership's most recent annual report required by section 873 has been delivered to the Secretary of State; and [2003, c. 631, §69 (NEW).]

F. Any facts of record in the office of the Secretary of State that may be requested by the applicant under subsection 1. [2003, c. 631, §69 (NEW).]

[ 2003, c. 631, §69 (NEW) .]

3. Evidence of existence or authority. Subject to any qualification stated in the certificate under subsection 2, a certificate of existence or certificate of authority issued by the Secretary of State may be relied upon as conclusive evidence that the registered or foreign limited liability partnership is in existence or is authorized to transact business in this State.

[ 2003, c. 631, §69 (NEW) .]

4. Certificate of fact. In addition to the certificate authorized under subsection 2, the Secretary of State may issue a certificate attesting to any fact of record in the office of the Secretary of State that may be requested by the applicant under subsection 1.

[ 2003, c. 631, §69 (NEW) .]

SECTION HISTORY

2003, c. 631, §69 (NEW).






Subchapter 2: REGISTRATION

31 §821. Registration

A partnership formed under the Uniform Partnership Act may be registered as a registered limited liability partnership by signing and filing a certificate of limited liability partnership with the Secretary of State. [1995, c. 633, Pt. B, §1 (NEW).]

1. Filing of certificate. A partnership formed under the Uniform Partnership Act may be registered as a registered limited liability partnership by signing and filing a certificate of limited liability partnership with the Secretary of State.

[ 2005, c. 543, Pt. B, §2 (NEW); 2005, c. 543, Pt. B, §15 (AFF) .]

2. Terms and conditions. The terms and conditions on which a partnership becomes a limited liability partnership must be approved by the vote necessary to amend the partnership agreement or, in the case of a partnership agreement that expressly considers obligations to contribute to the partnership, by the vote necessary to amend those provisions.

[ 2005, c. 543, Pt. B, §2 (NEW); 2005, c. 543, Pt. B, §15 (AFF) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW). 2005, c. 543, §B15 (AFF). 2005, c. 543, §B2 (RPR).



31 §822. Certificate of limited liability partnership

1. Certificate of limited liability partnership. In order to register a limited liability partnership, a certificate of limited liability partnership must be filed with the Secretary of State. The certificate must set forth:

A. The name of the registered limited liability partnership; [1995, c. 633, Pt. B, §1 (NEW).]

B. The information required by Title 5, section 105, subsection 1; [2007, c. 323, Pt. E, §11 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

C. The name and the business, residence or mailing address of the contact partner; [2005, c. 543, Pt. B, §3 (AMD); 2005, c. 543, Pt. B, §15 (AFF).]

C-1. The street address of the partnership's chief executive office and, if different, the street address of an office in the State, if any; and [2005, c. 543, Pt. B, §4 (NEW); 2005, c. 543, Pt. B, §15 (AFF).]

D. Any other matters the partners determine to include in the certificate. [1995, c. 633, Pt. B, §1 (NEW).]

[ 2007, c. 323, Pt. E, §11 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Effective date. A partnership becomes a registered limited liability partnership at the time of the filing of the initial certificate of limited liability partnership with the Secretary of State if there has been substantial compliance with the requirements of this section.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

3. Errors; later changes. The status of a partnership as a limited liability partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the certificate under subsection 1.

[ 2005, c. 543, Pt. B, §5 (NEW); 2005, c. 543, Pt. B, §15 (AFF) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW). 2005, c. 543, §§B3-5 (AMD). 2005, c. 543, §B15 (AFF). 2007, c. 323, Pt. E, §11 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §823. Amendment to certificate

1. Certificate of amendment. The certificate of limited liability partnership is amended by filing a certificate of amendment with the Secretary of State. The certificate of amendment must set forth:

A. The name of the registered limited liability partnership; and [1995, c. 633, Pt. B, §1 (NEW).]

B. The amendment or amendments to the certificate. [1995, c. 633, Pt. B, §1 (NEW).]

[ 1995, c. 633, Pt. B, §1 (NEW) .]

2. Inaccuracies. A partner who becomes aware that a statement in the certificate of limited liability partnership or any certificate filed under this section has become inaccurate in any material respect as a result of subsequent events shall promptly amend the certificate.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

3. Amendment required. An amendment to the certificate of limited liability partnership reflecting the event or events must be filed by a partner no later than 90 days after the following event or events occur:

A. A change in the name of the registered limited liability partnership; [1995, c. 633, Pt. B, §1 (NEW).]

B . [2007, c. 323, Pt. E, §12 (RP); 2007, c. 323, Pt. G, §4 (AFF).]

B-1. A change in the registered agent except as provided in Title 5, section 109 or 110 for a change in the current name, address or identity of the registered agent or as provided in Title 5, section 111 for the resignation of the registered agent; [2007, c. 323, Pt. E, §13 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. A partner becomes aware that the certificate of limited liability partnership contains a false or an erroneous statement; or [1995, c. 633, Pt. B, §1 (NEW).]

D. A change in the name or the address of the contact partner. [1995, c. 633, Pt. B, §1 (NEW).]

[ 2007, c. 323, Pt. E, §§12, 13 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Amendment not required. An amendment to the certificate of limited liability partnership is not required as a result of a change in the number of partners of the registered limited liability partnership or in the business in which the registered limited liability partnership engages. To the extent that any partnership is terminated by any such change and a successor partnership comes into existence, that successor partnership is covered by the prior partnership's certificate of limited liability partnership and succeeds to the status of the prior partnership as a registered limited liability partnership.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

5. Right to amend at any time. Except as otherwise provided in the certificate of limited liability partnership, a certificate of limited liability partnership may be amended at any time for any other purpose.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

6. Restated certificate of limited liability partnership. A registered limited liability partnership may at any time file a restatement of its certificate of limited liability partnership that integrates into a single document the provisions of its certificate of limited liability partnership giving effect to all amendments previously adopted and, if authorized, further amendments. The restated certificate of limited liability partnership, either in the heading or in an introductory paragraph, must set forth:

A. That it is a restatement; [1995, c. 633, Pt. B, §1 (NEW).]

B. The registered limited liability partnership's present name; [1995, c. 633, Pt. B, §1 (NEW).]

C. If the name has been changed, the name under which it was originally filed; and [1995, c. 633, Pt. B, §1 (NEW).]

D. The date of filing of the initial certificate of limited liability partnership. [1995, c. 633, Pt. B, §1 (NEW).]

The restated certificate of limited liability partnership must be executed and filed in the manner provided for any other amendment to the certificate of limited liability partnership. Upon filing of the restated certificate of limited liability partnership by the Secretary of State, the restatement, including further amendments made as a result of the restatement, constitutes the certificate of the limited liability partnership pursuant to section 822.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW). 1999, c. 594, §28 (AMD). 2007, c. 323, Pt. E, §§12, 13 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §824. Certificate of correction

A partner who becomes aware that any statement in a certificate of limited liability partnership or any certificate filed under this chapter was inaccurate when made shall file a certificate of correction with the Secretary of State. The certificate of correction must specify the inaccuracy or defect to be corrected and set forth the portion of the instrument in corrected form. The corrected instrument is effective as of the date the original instrument was filed, except for those persons who are substantially and adversely affected by the correction. For those persons, the corrected instrument is effective from the filing date. [1995, c. 633, Pt. B, §1 (NEW).]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §825. Certificate of renunciation

1. Renunciation of status. A partnership may renounce its status as a registered limited liability partnership by filing a certificate of renunciation with the Secretary of State, setting forth:

A. The name of the registered limited liability partnership; [1995, c. 633, Pt. B, §1 (NEW).]

B. The date of filing of its certificate of limited liability partnership; [1995, c. 633, Pt. B, §1 (NEW).]

C. The reason for filing the certificate of renunciation; [1995, c. 633, Pt. B, §1 (NEW).]

D. The future effective date or time of renunciation, which must be a date or time not more than 90 days after the filing of the certificate, if it is not to be effective upon the filing of the certificate; and [2009, c. 56, §22 (AMD).]

E. Any other information the person filing the certificate of renunciation determines necessary. [1995, c. 633, Pt. B, §1 (NEW).]

[ 2009, c. 56, §22 (AMD) .]

2. Effect of renunciation. Renunciation of the status of a registered limited liability partnership does not affect the existence of that partnership or the liability of the partners of the partnership with regard to events, acts or omissions occurring before the date of renunciation.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

3. Other requirements at the time of filing a certificate of renunciation of status. At the time of filing the certificate under this section, the Secretary of State may require the limited liability partnership to file the annual report required to be filed under section 873 and pay any fees or penalties owed to the Secretary of State under section 808-A.

[ 2007, c. 231, §33 (NEW) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW). 2007, c. 231, §33 (AMD). 2009, c. 56, §22 (AMD).



31 §826. Execution

Each document delivered to the Secretary of State for filing pursuant to this chapter must be executed in the following manner. [1995, c. 633, Pt. B, §1 (NEW).]

1. Signatures. Except as provided in subsection 2, the documents must be signed as follows:

A. In the case of the initial certificate of limited liability partnership, by one or more partners who are authorized; [2007, c. 323, Pt. E, §14 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

B. In the case of a certificate of amendment, restatement, certificate of correction or any other document filed under this chapter not otherwise provided for, by at least one partner; or [1995, c. 633, Pt. B, §1 (NEW).]

C. In the case of a certificate of renunciation or other document filed after the dissolution of a registered limited liability partnership:

(1) If the partners are winding up the registered limited liability partnership's affairs, then by the contact partner or by a majority in interest of the partners; or

(2) If the partners are not winding up the registered limited liability partnership's affairs, then by all liquidating trustees. [1995, c. 633, Pt. B, §1 (NEW).]

[ 2007, c. 323, Pt. E, §14 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Signature by agent. Any person may sign any certificate or amendment to a certificate, including an attorney-in-fact. An authorization, including a power of attorney, to sign any certificate or amendment to a certificate need not be in writing, sworn to, verified or acknowledged and need not be filed with the Secretary of State, but if in writing, it must be retained by a partner.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

3. Unsworn falsification. The execution of a certificate containing false statements constitutes unsworn falsification under Title 17-A, section 453.

[ 1997, c. 376, §65 (RPR) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW). 1997, c. 376, §§64,65 (AMD). 2007, c. 323, Pt. E, §14 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §827. Execution or amendment by judicial order

If a person required to execute a certificate under section 826 fails or refuses to do so, then a person who is adversely affected by the failure or refusal may petition the Superior Court to direct the execution of the certificate as follows. [1995, c. 633, Pt. B, §1 (NEW).]

1. Certificate. If the court finds that the certificate should be executed and that the person or persons designated to execute the certificate have failed or refused to do so, the court shall order the Secretary of State to record the appropriate certificate.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

2. Venue. Venue for an action under this section lies in the county in this State in which the registered office of the registered limited liability partnership is located or, if there is no registered office in this State, then in Kennebec County Superior Court.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §828. Filing

1. Original filing. An original signed copy of a certificate or other document authorized to be filed under a provision of this chapter must be delivered to the Secretary of State.

A. A person who executes a document as an agent or fiduciary need not exhibit evidence of authority as a prerequisite to filing. [1995, c. 633, Pt. B, §1 (NEW).]

B. Unless the Secretary of State finds that the certificate or other document on its face does not conform to law, upon receipt of all filing fees required by law, the Secretary of State shall attest that the document has been filed with the Secretary of State by endorsing on that document the word "filed" and the day, month and year of the filing and by signing or initialing that endorsement in person or by agent. If the person delivering the document for filing so requests, the endorsement must include the hour and minute of the filing of the document. [1995, c. 633, Pt. B, §1 (NEW).]

C. The endorsement is known as the "filing date" of the document and is conclusive of the date and the time, if included in the endorsement, of filing in the absence of actual fraud. [1995, c. 633, Pt. B, §1 (NEW).]

D. The Secretary of State may use an identifying mark in lieu of signing or initialing. [1995, c. 633, Pt. B, §1 (NEW).]

E. The filing date is the date first received unless otherwise specified by law or rule. [1995, c. 633, Pt. B, §1 (NEW).]

F. The Secretary of State shall file and index the original copy. [1995, c. 633, Pt. B, §1 (NEW).]

[ 1995, c. 633, Pt. B, §1 (NEW) .]

2. Attested copy. The Secretary of State shall promptly make a copy of the original certificate or document and attest that copy by marking upon it the same endorsement that is required to appear upon the original, together with a further endorsement that the copy is a true copy of the original document. The attested copy must be returned to the person submitting the document for filing or to that person's representative.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §829. Materially inaccurate statement

1. Liability. If the certificate of renunciation, certificate of limited liability partnership or certificate of amendment contains a materially inaccurate statement, a person who suffers loss by reasonable reliance on the statement may recover damages for the loss from:

A. A partner who executes the certificate and knew or should have known that the statement was inaccurate in a material respect at the time the certificate was executed; and [1995, c. 633, Pt. B, §1 (NEW).]

B. A partner who thereafter knows that an arrangement or other fact described in the certificate is inaccurate in any material respect or has changed, making the statement inaccurate in any material respect, if that partner had sufficient time to amend or cancel the certificate or to file a petition for the amendment or cancellation before the statement was reasonably relied upon. [1995, c. 633, Pt. B, §1 (NEW).]

[ 1995, c. 633, Pt. B, §1 (NEW) .]

2. Exception. Notwithstanding subsection 1, a partner does not have liability for failing to cause the amendment or renunciation of a certificate to be filed or failing to file a petition for amendment or renunciation pursuant to subsection 1 if the certificate of amendment, certificate of renunciation or petition is filed within 90 days of the date that partner knew or should have known the certificate was inaccurate in any material respect.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §830. Notice

The fact that a certificate of limited liability partnership is on file with the Secretary of State constitutes notice of facts set forth in the certificate that are required by section 822, subsection 1 and by section 823, subsection 6. [1995, c. 633, Pt. B, §1 (NEW).]

SECTION HISTORY

1995, c. 633, §B1 (NEW).






Subchapter 3: FOREIGN LIMITED LIABILITY PARTNERSHIPS

31 §851. Laws governing foreign limited liability partnerships

1. Laws governing. Unless otherwise provided by the Constitution of Maine:

A. The laws of the state or country under which a foreign limited liability partnership is organized govern its organization and internal affairs and the liability of its partners, provided that each partner, employee or agent of a foreign limited liability partnership who performs professional services in this State on behalf of such a foreign limited liability partnership is personally and fully liable for any omission, negligence, wrongful act, misconduct or malpractice by that person or any person under that person's direct supervision and control arising out of those professional services performed in this State; and [1995, c. 633, Pt. B, §1 (NEW).]

B. A foreign limited liability partnership may not be denied the authority to do business by reason of a difference between the laws referred to in this subsection and the laws of this State. [1995, c. 633, Pt. B, §1 (NEW).]

[ 1995, c. 633, Pt. B, §1 (NEW) .]

2. Type of business. A foreign limited liability partnership may transact any business in this State that may be transacted by a registered limited liability partnership.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §852. Authority to do business required; application

Before doing business in this State, a foreign limited liability partnership must obtain authority to do business from the Secretary of State. [1995, c. 633, Pt. B, §1 (NEW).]

1. Definitions. As used in this subchapter, "doing business," "the doing of business" or "business done in this State" by a foreign limited liability partnership means the course or practice of carrying on any business activities in this State. For purposes of this subsection, a foreign limited liability partnership is not considered to be transacting business in this State solely for carrying on one or more of the following activities:

A. Maintaining or defending any action or administrative or arbitration proceeding or effecting the settlement thereof or the settlement of claims or disputes; [1995, c. 633, Pt. B, §1 (NEW).]

B. Holding meetings of its partners or carrying on other activities concerning its internal affairs; [1995, c. 633, Pt. B, §1 (NEW).]

C. Maintaining bank accounts, share accounts in savings and loan associations, custodial or agency arrangements with a bank or trust company or stock or bond brokerage accounts; [1995, c. 633, Pt. B, §1 (NEW).]

D. Maintaining offices or agencies for the transfer, exchange and registration of its interests or appointing and maintaining trustees or depositories with relation to its interests; [1995, c. 633, Pt. B, §1 (NEW).]

E. Effecting sales through independent contractors; [1995, c. 633, Pt. B, §1 (NEW).]

F. Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, when the orders require acceptance outside this State before becoming binding contracts and when the contracts do not involve any local performance other than delivery and installation; [1995, c. 633, Pt. B, §1 (NEW).]

G. Making loans or creating or acquiring evidence of debt, mortgages or liens on real or personal property or recording the debts, mortgages or liens; [1995, c. 633, Pt. B, §1 (NEW).]

H. Securing or collecting debts or enforcing any rights in property securing those debts; [1995, c. 633, Pt. B, §1 (NEW).]

I. Effecting transactions in interstate or foreign commerce; [1995, c. 633, Pt. B, §1 (NEW).]

J. Owning or controlling a subsidiary corporation incorporated in or transacting business within this State; [1995, c. 633, Pt. B, §1 (NEW).]

K. Owning or controlling a general or limited partnership or a limited liability company organized or transacting business within this State; [1995, c. 633, Pt. B, §1 (NEW).]

L. Conducting an isolated transaction not in the course of a number of repeated similar transactions; [1995, c. 633, Pt. B, §1 (NEW).]

M. Serving as trustee, executor, administrator or guardian or in like fiduciary capacity as permitted by the laws of this State; or [1995, c. 633, Pt. B, §1 (NEW).]

N. Being a partner in a registered limited partnership or a domestic general partnership or a member in a limited liability company. [2011, c. 113, Pt. B, §1 (AMD).]

This subsection is not intended to exclude other activities that do not constitute transacting business in this State.

[ 2011, c. 113, Pt. B, §1 (AMD) .]

2. Execution. The foreign limited liability partnership shall submit to the Secretary of State an application for authority to do business, executed by a person with authority to do so under the laws of the state or other jurisdiction of its formation on a form prescribed by or furnished by the Secretary of State.

[ 2007, c. 323, Pt. E, §15 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Contents of the application. The application must include:

A. The name of the foreign limited liability partnership and, if different, the name under which that partnership proposes to apply for authority to do business in this State; [1995, c. 633, Pt. B, §1 (NEW).]

B. The state or country where organized, the date of its organization and a statement that, as of the date of filing, the foreign limited liability partnership validly exists as a limited liability partnership under the laws of the jurisdiction of its organization; [1995, c. 633, Pt. B, §1 (NEW).]

C. The nature of the business or purposes to be conducted or promoted in this State; [1995, c. 633, Pt. B, §1 (NEW).]

D. The information required by Title 5, section 105, subsection 1; [2007, c. 323, Pt. E, §16 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

E. [2007, c. 323, Pt. E, §17 (RP); 2007, c. 323, Pt. G, §4 (AFF).]

F. The name and business, residence or mailing address of the contact partner; [1995, c. 633, Pt. B, §1 (NEW).]

G. The date on which the foreign limited liability partnership first did, or intends to do, business in this State; [1995, c. 633, Pt. B, §1 (NEW).]

H. A certificate of existence or a document of similar import duly authenticated by the secretary of state or other official having custody of limited liability partnership records in the state or country under whose law the foreign limited liability partnership is organized. In lieu of a certificate of existence, a copy of the foreign limited liability partnership's registration certified or stamped by the secretary of state or other proper officer in its domestic jurisdiction is a sufficient equivalent if such an officer does not produce any other type of certificate of existence. The certificate of existence must have been made not more than 90 days prior to the delivery of the application for filing; [2005, c. 302, §18 (AMD).]

I. The address of the registered or principal office of the limited liability partnership in the jurisdiction of its organization or the principal office wherever located; and [2005, c. 302, §19 (AMD).]

J. In the case of a professional limited liability partnership, the professional service or services to be rendered in the State and a statement that all its partners are licensed in one or more states to render a professional service disclosed in its application. [2005, c. 302, §20 (NEW).]

[ 2007, c. 323, Pt. E, §§16, 17 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW). 1997, c. 376, §§66,67 (AMD). 2003, c. 344, §C42 (AMD). 2005, c. 302, §§18-20 (AMD). 2007, c. 323, Pt. E, §§15-17 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2011, c. 113, Pt. B, §1 (AMD).



31 §853. Evidence of authority to do business

If the Secretary of State finds that an application for the authority to do business conforms to the requirements of this chapter and all requisite fees have been paid, the Secretary of State shall: [1995, c. 633, Pt. B, §1 (NEW).]

1. Attest application. Attest that the application has been filed by:

A. Endorsing upon the original application the word "filed" and the day, month and year of the filing. The person delivering the application for filing may have the endorsement include the hour and minute of the filing of the application. This endorsement is conclusive of the date and time, if included in the endorsement, and of its filing in the absence of actual fraud; and [1995, c. 633, Pt. B, §1 (NEW).]

B. Signing, initialing or placing an identifying mark on the endorsement in paragraph A in person or by agent; [1995, c. 633, Pt. B, §1 (NEW).]

[ 1995, c. 633, Pt. B, §1 (NEW) .]

2. File the application. File and index the endorsed application; and

[ 1995, c. 633, Pt. B, §1 (NEW) .]

3. Copy to limited liability partnership. Furnish to the person submitting the document for filing, or that person's representative, an attested copy of the application.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §854. Name; registered office; registered agent

1. Name. A foreign limited liability partnership may apply to the Secretary of State to do business in this State under a name that conforms with the requirements of section 803-A, subsection 1. The name need not be the same as the name under which it is authorized to do business in the jurisdiction of its organization.

[ 2003, c. 344, Pt. C, §43 (AMD) .]

2. Registered office and registered agent.

[ 2007, c. 323, Pt. E, §18 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

2-A. Acceptance of designation of agent.

[ 2007, c. 323, Pt. E, §19 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

2-B. Registered agent. Each foreign limited liability partnership must have and shall continuously maintain a registered agent in this State as defined in Title 5, chapter 6-A.

[ 2007, c. 535, Pt. B, §9 (NEW) .]

3. Change in registered office or registered agent.

[ 2007, c. 323, Pt. E, §20 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Resignation of registered agent.

[ 2007, c. 323, Pt. E, §21 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Secretary of State.

[ 2007, c. 323, Pt. E, §22 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Resignation of agent; appointment by foreign limited liability partnership; service of process.

[ 2007, c. 323, Pt. E, §23 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW). 1997, c. 376, §68 (AMD). 2001, c. 66, §4 (AMD). 2003, c. 344, §C43 (AMD). 2005, c. 529, §8 (AMD). 2007, c. 323, Pt. E, §§18-23 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2007, c. 535, Pt. B, §9 (AMD).



31 §855. Amendments to application

If any statement in the application for authority to do business of a foreign limited liability partnership requires change as a result of subsequent events, the foreign limited liability partnership shall promptly file with the Secretary of State a certificate executed by a partner amending the statement. [1995, c. 633, Pt. B, §1 (NEW).]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §856. Certificate of correction

If a statement in the application for authority to do business of a foreign limited liability partnership was materially inaccurate when made, the foreign limited liability partnership shall promptly file with the Secretary of State a certificate executed by a partner correcting the statement. The certificate of correction must specify the inaccuracy or defect to be corrected and must set forth the portion of the instrument in corrected form. The corrected instrument is effective as of the date the original instrument was filed except that for persons who are substantially and adversely affected by the correction, the corrected instrument is effective from the filing date. [1995, c. 633, Pt. B, §1 (NEW).]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §857. Cancellation of authority to do business

A foreign limited liability partnership may cancel its authority to do business by filing with the Secretary of State a certificate of cancellation. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited liability partnership with respect to causes of action arising out of the doing of business in this State. [1995, c. 633, Pt. B, §1 (NEW).]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §858. Doing business without authority; treatment as general partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 633, §B1 (NEW). 2005, c. 543, §B15 (AFF). 2005, c. 543, §B6 (RP).



31 §858-A. Effect of failure to qualify

1. No action or proceeding until granted authority; fees paid. A foreign limited liability partnership transacting business in this State may not maintain an action or proceeding in this State until it is granted authority to do business in this State and pays to the State all fees and penalties for the years or parts of years during which it did business in this State without having been granted authority to do business.

[ 2005, c. 543, Pt. B, §7 (NEW); 2005, c. 543, Pt. B, §15 (AFF) .]

2. Validity of contract or act; defend action or proceeding. The failure of a foreign limited liability partnership to obtain authority to do business in this State in accordance with this chapter does not impair the validity of a contract or act of the foreign limited liability partnership or preclude it from defending an action or proceeding in this State.

[ 2005, c. 543, Pt. B, §7 (NEW); 2005, c. 543, Pt. B, §15 (AFF) .]

3. Limitation on personal liability. A limitation on personal liability of a partner is not waived solely by transacting business in this State without being granted authority to do business in this State.

[ 2005, c. 543, Pt. B, §7 (NEW); 2005, c. 543, Pt. B, §15 (AFF) .]

4. Agent for service of process. If a foreign limited liability partnership transacts business in this State without being granted the authority to do business in this State, the Secretary of State is its agent for service of process with respect to a right of action arising out of the transaction of business in this State.

[ 2005, c. 543, Pt. B, §7 (NEW); 2005, c. 543, Pt. B, §15 (AFF) .]

SECTION HISTORY

2005, c. 543, §B7 (NEW). 2005, c. 543, §B15 (AFF).



31 §859. Doing business without authority; revocation by Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 633, §B1 (NEW). 1997, c. 376, §69 (AMD). 1999, c. 547, §B55 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 344, §C44 (AMD). 2003, c. 631, §70 (RP).



31 §859-A. Grounds for revocation

Notwithstanding Title 4, chapter 5 and Title 5, chapter 375, the Secretary of State may commence a proceeding under section 859-B to revoke the authority of a partnership as a foreign limited liability partnership authorized to do business in this State if: [2005, c. 543, Pt. B, §8 (AMD); 2005, c. 543, Pt. B, §15 (AFF).]

1. Nonpayment of fees or penalties. The foreign limited liability partnership does not pay when they are due any fees or penalties imposed by this chapter or other law;

[ 2003, c. 631, §71 (NEW) .]

2. Failure to file annual report. The foreign limited liability partnership does not deliver its annual report to the Secretary of State as required by section 873;

[ 2003, c. 631, §71 (NEW) .]

3. Failure to pay late filing penalty. The foreign limited liability partnership does not pay the annual report late filing penalty as required by section 874;

[ 2003, c. 631, §71 (NEW) .]

4. Failure to maintain registered agent. The foreign limited liability partnership is without a registered agent in this State as required by Title 5, section 105, subsection 1;

[ 2007, c. 323, Pt. E, §24 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Failure to notify of change of registered agent or address. The foreign limited liability partnership does not notify the Secretary of State that its registered agent has changed as required by Title 5, section 108, subsection 1 or the address of its registered agent has been changed as required by Title 5, section 109 or 110 or that its registered agent has resigned as required by Title 5, section 111;

[ 2007, c. 323, Pt. E, §25 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Filing of false information. A partner or agent of the foreign limited liability partnership signed a document with the knowledge that the document was false in a material respect and with the intent that the document be delivered to the Secretary of State for filing;

[ 2003, c. 631, §71 (NEW) .]

7. Amended application. The foreign limited liability partnership fails to file with the Secretary of State an amended application for authority required by section 855; or

[ 2003, c. 631, §71 (NEW) .]

8. Authenticated certificate. The Secretary of State receives a duly authenticated certificate from the secretary of state or other official having custody of limited liability partnership records in the state or country under whose law the foreign limited liability partnership is organized stating that the foreign limited liability partnership is no longer treated as a registered limited liability partnership in its jurisdiction of registration.

[ 2003, c. 631, §71 (NEW) .]

SECTION HISTORY

2003, c. 631, §71 (NEW). 2005, c. 543, §B8 (AMD). 2005, c. 543, §B15 (AFF). 2007, c. 323, Pt. E, §§24, 25 (AMD). 2007, c. 323, Pt. G, §4 (AMD).



31 §859-B. Procedure for and effect of revocation

1. Notice of determination. If the Secretary of State determines that one or more grounds exist under section 859-A for the revocation of authority, the Secretary of State shall serve the foreign limited liability partnership with a written notice of that determination as required by subsection 7.

[ 2007, c. 323, Pt. E, §26 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Revocation. The foreign partnership's authority to do business is revoked if within 60 days after the notice under subsection 1 was issued the Secretary of State determines that the foreign limited liability partnership has failed to correct the ground or grounds for revocation. The Secretary of State shall send notice to the foreign partnership as required by subsection 7 that recites the ground or grounds for revocation of the foreign partnership's status as a limited liability partnership and the effective date of revocation.

[ 2007, c. 323, Pt. E, §27 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Authority to transact business ceases. The authority of a foreign limited liability partnership to transact business in this State ceases on the date of revocation of its authority unless such revocation is stayed pursuant to section 859-C, subsection 2.

[ 2005, c. 543, Pt. B, §9 (AMD); 2005, c. 543, Pt. B, §15 (AFF) .]

4. Secretary of State appointed as agent for service of process. The Secretary of State's revocation of a foreign limited liability partnership's authority appoints the Secretary of State as the foreign limited liability partnership's agent for service of process in any proceeding based on a cause of action that arose during the time the foreign limited liability partnership was authorized to transact business in this State. Service of process on the Secretary of State under this subsection is service on the foreign limited liability partnership. Upon receipt of process, the Secretary of State shall mail a copy of the process to the foreign limited liability partnership at its principal office shown in its most recent annual report or in any subsequent communication received from the limited liability partnership stating the current mailing address of its principal office or, if no other address is on file, in its application for authority.

[ 2003, c. 631, §71 (NEW) .]

5. Registered agent; not terminated. Revocation of a foreign limited liability partnership's authority to transact business in this State does not terminate the authority of the registered agent of the limited liability partnership.

[ 2003, c. 631, §71 (NEW) .]

6. Authorization after revocation. A foreign limited liability partnership whose authority to transact business in this State has been revoked under this section and that wishes to transact business again in this State may be requalified by applying for authority under this subchapter.

[ 2005, c. 543, Pt. B, §9 (AMD); 2005, c. 543, Pt. B, §15 (AFF) .]

7. Delivery of notice. The Secretary of State shall send notice of its determination under subsection 1 by regular mail and the service upon the foreign limited liability partnership is perfected 5 days after the Secretary of State deposits its determination in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed to the registered agent of the foreign limited liability partnership.

[ 2007, c. 323, Pt. E, §28 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2003, c. 631, §71 (NEW). 2005, c. 543, §B9 (AMD). 2005, c. 543, §B15 (AFF). 2007, c. 323, Pt. E, §§26-28 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §859-C. Appeal from revocation

1. Petition to appeal revocation. A foreign limited liability partnership may appeal the Secretary of State's revocation of its authority to the Kennebec County Superior Court within 30 days after the notice of revocation. The foreign limited liability partnership may appeal by petitioning the court to set aside the revocation and attaching to the petition copies of its application for authority and the Secretary of State's notice of revocation.

[ 2003, c. 631, §71 (NEW) .]

2. Court order. The court may summarily order the Secretary of State to reinstate the authority or may take any other action the court considers appropriate.

[ 2003, c. 631, §71 (NEW) .]

3. Appeal of court's decision. The court's final decision may be appealed as in other civil proceedings.

[ 2003, c. 631, §71 (NEW) .]

SECTION HISTORY

2003, c. 631, §71 (NEW).



31 §859-D. Reinstatement following revocation (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §71 (NEW). 2005, c. 543, §B15 (AFF). 2005, c. 543, §B10 (RP).



31 §859-E. Appeal from denial of reinstatement (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 631, §71 (NEW). 2005, c. 543, §B15 (AFF). 2005, c. 543, §B10 (RP).



31 §860. Execution of documents; liability for false statements

1. Signature. Documents must be signed by a partner except as otherwise provided.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

2. Unsworn falsification. Section 826, subsection 3, governing unsworn falsification, and section 829, on liability for materially inaccurate statements, apply to foreign limited liability partnerships as if the application for authority to do business were a certificate of limited liability partnership of a registered limited liability partnership.

[ 1997, c. 376, §70 (RPR) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW). 1997, c. 376, §70 (AMD).



31 §861. Service of process on foreign limited liability partnerships authorized to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 633, §B1 (NEW). 2007, c. 323, Pt. E, §29 (RP). 2007, c. 323, Pt. G, §4 (AFF).



31 §861-A. Service of process upon foreign limited liability partnership authorized to do business in State

Service of process, notice or demand required or permitted by law on a foreign limited liability partnership authorized to transact business in this State is governed by Title 5, section 113. [2007, c. 323, Pt. E, §30 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. E, §30 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



31 §862. Service of process on foreign limited liability partnership not authorized to do business in State

1. Service on Secretary of State. Every foreign limited liability partnership that does business in this State without having been authorized to do business in this State submits itself to the jurisdiction of the courts of this State and designates the Secretary of State as its agent upon whom process, notice or demand upon it may be served in any action or proceeding arising out of or in connection with the doing of business in this State.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

2. Method of serving process. In addition to other methods of service that may be authorized by law or by rule, service of process may be made as provided in Title 5, section 113.

[ 2007, c. 323, Pt. E, §31 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW). 2007, c. 323, Pt. E, §31 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §863. Service of process on Secretary of State for foreign limited liability partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 633, §B1 (NEW). 2007, c. 323, Pt. E, §32 (RP). 2007, c. 323, Pt. G, §4 (AFF).



31 §864. Action by Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 543, §B11 (NEW). 2005, c. 543, §B15 (AFF). 2007, c. 323, Pt. E, §33 (RP). 2007, c. 323, Pt. G, §4 (AFF).






Subchapter 4: MISCELLANEOUS

31 §871. Fees; penalties

A document filed under this chapter is not effective until the applicable fee required in this section is paid. The following fees or penalties must be paid to the Secretary of State: [1995, c. 633, Pt. B, §1 (NEW).]

1. Reservation. For filing an application for reservation of name or a notice of transfer or cancellation of reservation pursuant to section 804-A, a fee of $20 for each limited liability partnership affected;

[ 2003, c. 344, Pt. C, §45 (AMD) .]

2. Assumed or fictitious name. For filing an application for an assumed name under section 805-A, a fee of $125, and for filing an application for a fictitious name under section 805-A, a fee of $40;

[ 2003, c. 673, Pt. WWW, §30 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

3. Termination of assumed or fictitious name. For filing a termination of an assumed or fictitious name under section 805-A, subsection 8, a fee of $20;

[ 2003, c. 344, Pt. C, §46 (AMD) .]

4. Registered name. For filing an application for a registered name of a foreign limited liability partnership under section 806-A, a fee of $20 per month for the number of months or fraction of a month remaining in the calendar year when first filing; and for filing an application to renew the registration of a registered name, the fee is $200;

[ 2007, c. 231, §34 (AMD) .]

5. Termination of registered name.

[ 2003, c. 344, Pt. C, §47 (RP) .]

6. Change of registered agent and registered office or registered office for registered limited liability partnerships.

[ 2007, c. 323, Pt. E, §34 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

7. Penalty.

[ 2003, c. 631, §72 (RP) .]

7-A. Reinstatement fee after revocation. For failure to file an annual report, a fee of $150, to a maximum fee of $600, regardless of the number of delinquent reports or the period of delinquency; for failure to pay the annual report late filing penalty, a fee of $150; for failure to appoint or maintain a registered agent, a fee of $150; for failure to notify the Secretary of State that its registered agent or the address of its registered agent has been changed or that its registered agent has resigned, a fee of $150; for failure to file an amended application, a fee of $150; and for filing false information, a fee of $150;

[ 2007, c. 323, Pt. E, §35 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

8. Certificate of limited liability partnership, amendment or renunciation. For filing a certificate of limited liability partnership under section 822, a fee of $175; a certificate of amendment under section 823, except as provided in subsection 6, the fee is $50, or a certificate of renunciation under section 825, a fee of $75. For filing a certificate of amendment under section 823 to change the name or address of the contact partner, the fee is $20 and for filing a restated certificate of limited liability partnership under section 823, subsection 6, the fee is $80;

[ 2003, c. 673, Pt. WWW, §32 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

9. Certificate of correction. For filing a certificate of correction under section 824, a fee of $50;

[ 2003, c. 673, Pt. WWW, §33 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

10. Foreign limited liability partnerships. For filing an application for authority to do business as a foreign limited liability partnership under section 852, a fee of $250; a certificate of amendment under section 855, except as provided in subsection 12, or a certificate of cancellation under section 857, a fee of $90. For filing a certificate of amendment under section 855 to change the address of the registered or principal office or to change the name or address of the contact partner, the fee is $35;

[ 2003, c. 673, Pt. WWW, §34 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

11. Certificate of correction for foreign limited liability partnerships. For filing a certificate of correction under section 856, a fee of $50;

[ 2003, c. 673, Pt. WWW, §35 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

12. Change of registered agent and registered office or registered office for foreign limited liability partnerships.

[ 2007, c. 323, Pt. E, §36 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

13. Photocopies. For all photocopies, whether certified or not, a fee of $2 per page. The Secretary of State may issue photocopies of instruments on file, as well as other copies;

[ 1995, c. 633, Pt. B, §1 (NEW) .]

14. Certified copies. For providing certified copies of any paper on file as provided for by this chapter, a fee of $5 for each copy certified, in addition to any fee due under subsection 13;

[ 1995, c. 633, Pt. B, §1 (NEW) .]

15. Issuing certificate. For issuing a certificate of existence, certificate of authority or certificate of fact as provided by section 817, a fee in the amount of $30;

[ 2003, c. 631, §74 (RPR) .]

16. Preclearance of document. For preclearance of a document for filing, a fee of $100;

[ 1995, c. 633, Pt. B, §1 (NEW) .]

17. All other filings. For receiving and filing of a certificate, affidavit, agreement or any other paper provided for by this chapter for which a fee is not specifically prescribed, a fee of $20;

[ 1995, c. 633, Pt. B, §1 (NEW) .]

18. Annual report. For filing of an annual report under section 873, a fee of $85;

[ 2005, c. 397, Pt. A, §39 (AFF); 2005, c. 397, Pt. A, §38 (RPR) .]

18-A. (REALLOCATED TO T. 31, §871, sub-§18-B) Amended annual report.

[ RR 2003, c. 2, §97 (RAL); 2003, c. 631, §76 (NEW) .]

18-A. Annual report. For filing of an annual report for a foreign limited liability partnership under section 874, a fee of $150;

[ 2003, c. 673, Pt. XXX, §9 (NEW); 2003, c. 673, Pt. XXX, §10 (AFF) .]

18-B. (REALLOCATED FROM T. 31, §871, sub-§18-A) Amended annual report. For filing an amended annual report under section 873-A, for a domestic limited liability partnership, a fee of $85; for a foreign limited liability partnership, a fee of $150;

[ 2005, c. 529, §9 (AMD) .]

19. Information request.

[ 2003, c. 631, §77 (RP) .]

20. Service of process on Secretary of State as agent. For accepting service of process under section 810 or 862, a fee of $20; and

[ 2007, c. 323, Pt. E, §37 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

21. Report of name search.

[ 2003, c. 344, Pt. C, §48 (RP) .]

22. Late filing penalty. For failing to deliver an annual report by its due date, in addition to the annual report filing fee, a fee of $50.

[ 2005, c. 12, Pt. FF, §14 (AMD) .]

All fees collected as provided by this chapter must be remitted to the Treasurer of State for the use of the State with the exception of those fees established by rule and collected for expedited service. Fees for expedited service are deposited into a fund for use by the Secretary of State in providing an improved filing service. [1995, c. 633, Pt. B, §1 (NEW).]

SECTION HISTORY

1995, c. 633, §B1 (NEW). 1997, c. 376, §§71, 72 (AMD). 1997, c. 633, §§22, 23 (AMD). 1999, c. 594, §29 (AMD). 1999, c. 638, §§42, 43 (AMD). RR 2003, c. 2, §97 (COR). 2003, c. 344, §§C45-48 (AMD). 2003, c. 631, §§72-78 (AMD). 2003, c. 673, §§WWW30-36 (AMD). 2003, c. 673, §WWW37 (AFF). 2003, c. 673, §XXX8, 9 (AMD). 2003, c. 673, §XXX10 (AFF). 2005, c. 12, §§FF12-14 (AMD). 2005, c. 397, §A38 (AMD). 2005, c. 397, §A39 (AFF). 2005, c. 529, §9 (AMD). 2007, c. 231, §34 (AMD). 2007, c. 323, Pt. E, §§34-37 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §872. Duty of Secretary of State

The duty of the Secretary of State to file documents under this chapter is ministerial. The filing or refusal to file a document does not: [1995, c. 633, Pt. B, §1 (NEW).]

1. Validity of documents. Affect the validity or invalidity of the document in whole or in part;

[ 1995, c. 633, Pt. B, §1 (NEW) .]

2. Correctness of information. Relate to the correctness or incorrectness of information contained in the document; or

[ 1995, c. 633, Pt. B, §1 (NEW) .]

3. Presumption of validity or correctness. Create a presumption that the document is valid or invalid or that the information in the document is correct or incorrect.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §873. Annual report of registered and foreign limited liability partnerships

1. Annual report. Each registered limited liability partnership and each foreign limited liability partnership authorized to do business in this State shall file, within the time prescribed by this chapter, an annual report setting forth:

A. The name of the registered or foreign limited liability partnership; [2007, c. 323, Pt. E, §38 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

A-1. The jurisdiction of organization of the limited liability partnership; [2007, c. 323, Pt. E, §39 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. The information required by Title 5, section 105, subsection 1; [2007, c. 323, Pt. E, §40 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

C. A brief statement of the character of the business in which the limited liability partnership is actually engaged in this State, if any; and [1995, c. 633, Pt. B, §1 (NEW).]

D. The street address of the partnership's chief executive office, the street address of an office of the partnership in this State and the name and street address of the contact partner. [2005, c. 543, Pt. B, §15 (AFF); 2005, c. 543, Pt. B, §12 (RPR).]

[ 2007, c. 323, Pt. E, §§38-40 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Reporting period. The Secretary of State shall specify by rule the period of time to which the annual report applies as provided in subsection 3. The information contained in the annual report must be current as of the date the report is signed.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

3. Execution, delivery and penalties. This subsection governs execution, delivery and penalties.

A. The annual report must be executed and signed by a partner or any other duly authorized individual. [1995, c. 633, Pt. B, §1 (NEW).]

B. Subject to rules adopted under section 812, the report must be delivered to the Secretary of State or a designee for filing. The annual report may be delivered to the Secretary of State on a staggered basis as defined by the Secretary of State by rule in accordance with the Maine Administrative Procedure Act. The report must apply to the 12-month period specified by the Secretary of State. Proof to the satisfaction of the Secretary of State that, prior to the date that penalties become effective for late delivery of an annual report as established by the Secretary of State by rule, the report was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid is considered a compliance with this requirement. [1995, c. 633, Pt. B, §1 (NEW).]

C. One copy of the report, together with the filing fee required by this chapter, must be delivered for filing to the Secretary of State, who shall file the report if the Secretary of State finds that it conforms to the requirements of this chapter. If the Secretary of State finds that it does not conform, the Secretary of State shall promptly mail or otherwise return the report to the limited liability partnership for any necessary correction. [1995, c. 633, Pt. B, §1 (NEW).]

D. The penalties prescribed by this chapter for failure to file the report within the time provided in this section do not apply if the report is corrected to conform to the requirements of this chapter and returned to the Secretary of State within 30 days from the date on which the report was mailed or otherwise returned to the limited liability partnership by the Secretary of State. [1995, c. 633, Pt. B, §1 (NEW).]

[ 1995, c. 633, Pt. B, §1 (NEW) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW). 1997, c. 376, §73 (AMD). 2005, c. 543, §B12 (AMD). 2005, c. 543, §B15 (AFF). 2007, c. 323, Pt. E, §§38-40 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §873-A. Amended annual report of registered or foreign limited liability partnership

1. Amended annual report. If the information contained in an annual report filed under section 873 has changed, a limited liability partnership may, if it determines it to be necessary, deliver to the Secretary of State for filing an amended annual report to change the information on file. The amended annual report must be executed as provided by section 873, subsection 3, paragraph A.

[ 2003, c. 631, §79 (NEW) .]

2. Contents. The amended annual report must set forth:

A. The name of the registered or foreign limited liability partnership and the jurisdiction of its organization; [2003, c. 631, §79 (NEW).]

B. The date on which the original annual report was filed; and [2003, c. 631, §79 (NEW).]

C. The information that has changed and the date on which it changed. [2003, c. 631, §79 (NEW).]

[ 2003, c. 631, §79 (NEW) .]

3. Period for filing. An amended annual report may be filed by the limited liability partnership after the date of the original filing and until December 31st of that filing year.

[ 2003, c. 631, §79 (NEW) .]

SECTION HISTORY

2003, c. 631, §79 (NEW).



31 §874. Failure to file annual report; incorrect report; penalties

1. Failure to file annual report; penalty. A registered or foreign limited liability partnership that is required to deliver an annual report for filing, as provided by section 873, that fails to deliver its properly completed annual report to the Secretary of State shall pay, in addition to the regular annual report fee, the late filing penalty described in section 871, subsection 22, as long as the report is received by the Secretary of State prior to revocation of its status as a limited liability partnership or authority to do business as a foreign limited liability partnership, respectively. Upon a limited liability partnership's failure to file the annual report and to pay the annual report fee or the penalty, the Secretary of State, notwithstanding Title 4, chapter 5 and Title 5, chapter 375, shall revoke the authority to do business of that partnership as a foreign limited liability partnership or shall revoke the status of that partnership as a registered limited liability partnership. The Secretary of State shall use the procedures set forth in section 808-B to revoke the status of a registered limited liability partnership and the procedures set forth in section 859-B to revoke the authority to do business of a partnership as a foreign limited liability partnership in this State. A foreign limited liability partnership whose authority to do business has been revoked under section 859-B that wishes to do business again as a limited liability partnership in this State must requalify by applying for authority under this subchapter. A partnership whose status as a registered limited liability partnership has been revoked under section 808-B must follow the requirements set forth in section 808-C to reinstate.

[ 2005, c. 543, Pt. B, §13 (AMD); 2005, c. 543, Pt. B, §15 (AFF) .]

2. Nonconformity. If the Secretary of State finds that an annual report delivered for filing does not conform with the requirements of section 873, the report must be returned for correction.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

3. Revocation.

[ 2003, c. 631, §80 (RP) .]

4. Excusable neglect. If the annual report of a registered or foreign limited liability partnership is not delivered for filing within the time specified in section 873, the limited liability partnership is excused from the liability provided in this section and from any other penalty for failure to file timely the report if it establishes to the satisfaction of the Secretary of State that failure to file was the result of excusable neglect and it furnishes the Secretary of State with a copy of the report within 30 days after it learns that the Secretary of State failed to receive the original report.

[ 2003, c. 631, §80 (AMD) .]

5. Inadvertent errors. The status of a partnership as a limited liability partnership and the liability of a partner of that limited liability partnership is not adversely affected if the name or address of a partner listed in an annual report is erroneously stated or omitted, as long as that annual report was filed in good faith.

[ 1995, c. 633, Pt. B, §1 (NEW) .]

SECTION HISTORY

1995, c. 633, §B1 (NEW). 1999, c. 547, §B56 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 631, §80 (AMD). 2005, c. 543, §B13 (AMD). 2005, c. 543, §B15 (AFF).



31 §875. Effective date

This Act takes effect September 1, 1996. All partnerships that register as registered limited liability partnerships on or after that date and all foreign limited liability partnerships that apply for authority to transact business within this State on or after that date are governed by this Act. [1995, c. 633, Pt. B, §1 (NEW).]

SECTION HISTORY

1995, c. 633, §B1 (NEW).



31 §876. Application to existing foreign limited liability partnerships; definition

All foreign limited liability partnerships qualified as foreign corporations or limited partnerships or limited liability companies before September 1, 1996 are governed by this Act on and after September 1, 1996. By December 1, 1996 a partner of each foreign limited liability partnership shall file with the Secretary of State an application for authority to do business in this State under this Act and shall cancel the partnership's authority to do business in this State under chapter 19, former chapter 13 or former Title 13-A. If the foreign limited liability partnership fails to file the new application for authority to do business in this State by December 1, 1996, it must be treated as a general partnership without the status of a limited liability partnership with respect to any business conducted in this State between December 1, 1996 and the date on which it files that application. [2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §8 (AMD).]

SECTION HISTORY

1995, c. 633, §B1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B53 (COR). 2005, c. 543, §D17 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. B, §8 (AMD).









Chapter 17: UNIFORM PARTNERSHIP ACT

Subchapter 1: GENERAL PROVISIONS

31 §1001. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 543, Pt. A, §2 (NEW).]

1. Business. "Business" includes every trade, occupation and profession.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Debtor in bankruptcy. "Debtor in bankruptcy" means a person who is the subject of:

A. An order for relief under 11 United States Code or a comparable order under a successor statute of general application; or [2005, c. 543, Pt. A, §2 (NEW).]

B. A comparable order under federal, state or foreign law governing insolvency. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Distribution. "Distribution" means a transfer of money or other property from a partnership to a partner in the partner's capacity as a partner or to the partner's transferee.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Foreign limited liability partnership. "Foreign limited liability partnership" means a partnership that:

A. Is formed under laws other than the laws of this State; and [2005, c. 543, Pt. A, §2 (NEW).]

B. Has the status of a limited liability partnership under those laws. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Limited liability partnership. "Limited liability partnership" means a partnership that has registered as a limited liability partnership pursuant to section 821 and does not have a similar statement in effect in any other jurisdiction.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

6. Partnership. "Partnership" means an association of 2 or more persons to carry on as co-owners a business for profit formed under section 1022, predecessor law or comparable law of another jurisdiction.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

7. Partnership agreement. "Partnership agreement" means the agreement, whether written, oral or implied, among the partners concerning the partnership, including amendments to the partnership agreement.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

8. Partnership at will. "Partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

9. Partnership interest; partner's interest in partnership. "Partnership interest" or "partner's interest in the partnership" means all of a partner's interests in the partnership, including the partner's transferable interest and all management and other rights.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

10. Person. "Person" means an individual, corporation, limited liability company, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency or instrumentality or any other legal or commercial entity.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

11. Property. "Property" means all property, real, personal or mixed, tangible or intangible or any interest therein.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

12. State. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

13. Statement. "Statement" means a statement of dissociation under section 1074, a statement of dissolution under section 1085, a statement of merger under section 1097, a statement electing to be governed by this chapter prior to July 1, 2006 or an amendment or cancellation of any of the foregoing.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

14. Transfer. "Transfer" includes an assignment, conveyance, lease, mortgage, deed and encumbrance.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1002. Knowledge and notice

1. Knows. A person knows a fact if the person has actual knowledge of it.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Has notice. A person has notice of a fact if the person:

A. Knows of it; [2005, c. 543, Pt. A, §2 (NEW).]

B. Has received a notification of it; or [2005, c. 543, Pt. A, §2 (NEW).]

C. Has reason to know it exists from all of the facts known to the person at the time in question. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Notifies or gives notification. A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Receives notification. A person receives a notification when the notification:

A. Comes to the person's attention; or [2005, c. 543, Pt. A, §2 (NEW).]

B. Is duly delivered at the person's place of business or at any other place held out by the person as a place for receiving communications. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Person other than individual; reasonable diligence. Except as otherwise provided in subsection 6, a person other than an individual knows, has notice or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice or receives a notification of the fact or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence. The person exercises reasonable diligence if that person maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

6. Effective as to partnership. A partner's knowledge, notice or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to or receipt of a notification by the partnership except in the case of a fraud on the partnership committed by or with the consent of that partner.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1003. Effect of partnership agreement; nonwaivable provisions

1. Partnership agreement governs; default. Except as otherwise provided in subsection 2, relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Nonwaivable provisions of chapter. The partnership agreement may not:

A. Vary the rights and duties under section 1005 except to eliminate the duty to provide copies of statements to all of the partners; [2005, c. 543, Pt. A, §2 (NEW).]

B. Unreasonably restrict the right of access to books and records under section 1043, subsection 2; [2005, c. 543, Pt. A, §2 (NEW).]

C. Eliminate the duty of loyalty under section 1044, subsection 2 or section 1063, subsection 2, paragraph C, but:

(1) The partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty if not manifestly unreasonable; or

(2) All of the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty; [2005, c. 543, Pt. A, §2 (NEW).]

D. Unreasonably reduce the duty of care under section 1044, subsection 3 or section 1063, subsection 2, paragraph C; [2005, c. 543, Pt. A, §2 (NEW).]

E. Eliminate the obligation of good faith and fair dealing under section 1044, subsection 4, but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured if the standards are not manifestly unreasonable; [2005, c. 543, Pt. A, §2 (NEW).]

F. Vary the power to dissociate as a partner under section 1062, subsection 1, except to require the notice under section 1061, subsection 1 to be in writing; [2005, c. 543, Pt. A, §2 (NEW).]

G. Vary the right of a court to expel a partner in the events specified in section 1061, subsection 5; [2005, c. 543, Pt. A, §2 (NEW).]

H. Vary the requirement to wind up the partnership business in cases specified in section 1081, subsection 4, 5 or 6; [2005, c. 543, Pt. A, §2 (NEW).]

I. Vary the law applicable to a limited liability partnership under section 1006, subsection 2; or [2005, c. 543, Pt. A, §2 (NEW).]

J. Restrict rights of 3rd parties under this chapter. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1004. Supplemental principles of law

1. Law and equity. Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Interest rate. If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in Title 14, section 1602-B.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1005. Execution, filing and recording of statements

1. Filing with Secretary of State. To be effective under this chapter, a statement must be filed in the office of the Secretary of State. A certified copy of a statement that is filed in an office in another state may be filed in the office of the Secretary of State. Either filing has the effect provided in this chapter with respect to partnership property located in or transactions that occur in this State.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Recorded in registry of deeds. A certified copy of a statement that has been filed in the office of the Secretary of State and recorded in the registry of deeds of the county in which real property is located has the effect provided for recorded statements in this chapter. A recorded statement that is not a certified copy of a statement filed in the office of the Secretary of State does not have the effect provided for recorded statements in this chapter.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Execution. A statement filed by a partnership must be executed by at least one partner. Other statements must be executed either by a partner or other person authorized by this chapter. An individual who executes a statement as, or on behalf of, a partner or other person named as a partner in a statement shall personally declare under penalty of perjury that the contents of the statement are accurate.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Amendment or cancellation. A person authorized by this chapter to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement and states the substance of the amendment or cancellation.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Copies. A person who files a statement pursuant to this section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement. Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

6. Secretary of State. The Secretary of State may collect a fee for filing or providing a certified copy of a statement. The registry of deeds may collect a fee for recording a statement.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1006. Governing law

1. Partnership. Except as otherwise provided in a filed statement, in a written partnership agreement or in subsection 2, the law of the jurisdiction in which a partnership has its chief executive office governs relations among the partners and between the partners and the partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Limited liability partnership. The law of this State governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1007. Partnership subject to amendment or repeal of chapter

A partnership governed by this chapter is subject to any amendment to or repeal of this chapter. [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1008. Forms

The Secretary of State may prescribe and furnish on request forms for any documents required or permitted to be filed by this chapter. If the Secretary of State so requires, use of these forms is mandatory. [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1009. Filing, service and copying fees

1. Filing fees. The following fees must be paid to the Secretary of State.

A. For filing a statement of disassociation under section 1074, the fee is $20; [2005, c. 543, Pt. A, §2 (NEW).]

B. For filing a statement of dissolution under section 1085, the fee is $75; [2005, c. 543, Pt. A, §2 (NEW).]

C. For filing a statement of conversion under section 1093, the fee is $150; [2009, c. 56, §23 (AMD).]

D. For filing a statement of merger under section 1095, the fee is $150; [2005, c. 543, Pt. A, §2 (NEW).]

E. For any other statement required or permitted to be filed by this chapter, the fee is $35; and [2005, c. 543, Pt. A, §2 (NEW).]

F. For preclearance of any statement for filing, the fee is $100. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2009, c. 56, §23 (AMD) .]

2. Service of process fee. The Secretary of State shall collect a fee of $20 each time process is served on the Secretary of State under this chapter. The party to a proceeding causing service of process is entitled to recover this fee as costs if that party prevails in the proceeding.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Copying and certifying fees. The Secretary of State shall charge the following fees for copying and certifying the copy of any filed documents.

A. For copying, the fee is $2 per page. [2005, c. 543, Pt. A, §2 (NEW).]

B. For certifying the copy, the fee is $5. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW). 2009, c. 56, §23 (AMD).



31 §1010. Expedited service

The Secretary of State may provide expedited service for the processing of documents in accordance with this chapter. The Secretary of State shall establish a fee schedule and adopt rules to set forth the procedures governing this expedited service. All fees collected as provided by this section must be deposited into a fund for use by the Secretary of State in providing improved filing service. [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1011. Filing duty of Secretary of State

1. Duty to file. If a document delivered to the office of the Secretary of State for filing pursuant to this chapter satisfies the requirements of section 1005, the Secretary of State shall file the document.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Recording as filed; acknowledgment. The Secretary of State files a document pursuant to subsection 1 by recording it as filed on the date of receipt. After filing a document, the Secretary of State shall deliver to the partnership or its representative a copy of the document with an acknowledgment of the date of filing.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Refusal to file; written explanation. If the Secretary of State refuses to file a document, the Secretary of State shall return it to the partnership or its representative within 5 days after the document was delivered, together with a brief, written explanation of the reason for the refusal.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Ministerial. The Secretary of State's duty to file a document under this section is ministerial, and the filing or refusal to file a document does not:

A. Affect the validity or invalidity of the document in whole or part; [2005, c. 543, Pt. A, §2 (NEW).]

B. Relate to the correctness or incorrectness of information contained in the document; or [2005, c. 543, Pt. A, §2 (NEW).]

C. Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1012. Appeal Secretary of State's refusal to file document

1. Commencing an appeal. If the Secretary of State refuses to file a document delivered to the Secretary of State's office for filing, the partnership within 30 days after the return of the document may appeal the refusal to the Superior Court of the county where the corporation's principal office is located or, if there is not a principal office in this State, of Kennebec County. The appeal is commenced by petitioning the court to compel filing of the document and by attaching to the petition the document and the Secretary of State's explanation of the refusal to file.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Court order. Upon the receipt of a petition filed under subsection 1, the court may summarily order the Secretary of State to file a document or take other action the court considers appropriate.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Appeal court's decision. The court's final decision may be appealed as in other civil proceedings.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1013. Evidentiary effect of copy of filed document

A certificate from the Secretary of State delivered with a copy of a document filed by the Secretary of State pursuant to section 1011 is conclusive evidence that the original document is on file with the Secretary of State. [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1014. Penalty for signing false document

A person commits a Class E crime if that person signs a document pursuant to this chapter knowing it is false in any material respect with intent that the document be delivered to the Secretary of State for filing. [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1015. Powers

The Secretary of State has the power reasonably necessary to perform the duties required of the Secretary of State by this chapter, including the power to make rules not inconsistent with this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1016. Access to Secretary of State's database

The Secretary of State may provide public access to the database of the Department of the Secretary of State through a dial-in modem, public terminals and electronic duplicates of the database. If access to the database is provided to the public, the Secretary of State may adopt rules to establish a fee schedule and governing procedures. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1017. Publications

1. Informational publications. The Secretary of State may establish by rule a fee schedule to cover the cost of printing and distribution of publications and to set forth the procedures for the sale of these publications. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Funds; fees deposited. All fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State for the purpose of replacing and updating publications offered in accordance with this Title and for funding new publications.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).






Subchapter 2: NATURE OF PARTNERSHIP

31 §1021. Partnership as entity

1. Distinct from partners. A partnership is an entity distinct from its partners.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Limited liability partnership. A limited liability partnership continues to be the same entity that existed before the filing of a statement of qualification under section 821.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1022. Formation of partnership

1. Formation of partnership. Except as otherwise provided in subsection 2, the association of 2 or more persons to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Not partnership. An association formed under a statute other than this chapter, a predecessor statute or a comparable statute of another jurisdiction is not a partnership under this chapter.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Determination of formation; rules. In determining whether a partnership is formed, the following rules apply.

A. Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property. [2005, c. 543, Pt. A, §2 (NEW).]

B. The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived. [2005, c. 543, Pt. A, §2 (NEW).]

C. A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

(1) Of a debt by installments or otherwise;

(2) For services as an independent contractor or of wages or other compensation to an employee;

(3) Of rent;

(4) Of an annuity or other retirement or health benefit to a beneficiary, representative or designee of a deceased or retired partner;

(5) Of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds or increase in value derived from the collateral; or

(6) For the sale of the goodwill of a business or other property by installments or otherwise. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1023. Partnership property

Property acquired by a partnership is property of the partnership and not of the partners individually. [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1024. When property is partnership property

1. Partnership property. Property is partnership property if acquired in the name of:

A. The partnership; or [2005, c. 543, Pt. A, §2 (NEW).]

B. One or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Property acquired by partnership. Property is acquired in the name of the partnership by a transfer to:

A. The partnership in its name; or [2005, c. 543, Pt. A, §2 (NEW).]

B. One or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Presumed to be partnership property. Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Presumed to be separate property. Property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).






Subchapter 3: RELATIONS OF PARTNERS TO PERSONS DEALING WITH PARTNERSHIP

31 §1031. Partner agent of partnership

1. Partner as agent. Each partner is an agent of the partnership for the purpose of its business. An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Other act binding on partnership if authorized. An act of a partner that is not apparently for carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership only if the act was authorized by the other partners.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1032. Transfer of partnership property

1. Transfer of partnership property. Partnership property may be transferred as follows.

A. Partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name. [2005, c. 543, Pt. A, §2 (NEW).]

B. Partnership property held in the name of one or more partners with an indication in the instrument transferring the property to those partners of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held. [2005, c. 543, Pt. A, §2 (NEW).]

C. Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to those persons of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Recovery of property from transferee. A partnership may recover partnership property from a transferee only if the partnership proves that execution of the instrument of initial transfer did not bind the partnership under section 1031 and:

A. As to a subsequent transferee who gave value for property transferred under subsection 1, paragraph A or B, proves that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or [2005, c. 543, Pt. A, §2 (NEW).]

B. As to a transferee who gave value for property transferred under subsection 1, paragraph C, proves that the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. No recovery. A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection 2, from any earlier transferee of the property.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. All partners' interests in one person. If a person holds all of the partners' interests in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1033. Partnership liable for partner's actionable conduct

1. Partnership liable for loss, injury or penalty. A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Partnership liable for misapplication. If, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1034. Partner's liability

1. Jointly and severally liable. Except as otherwise provided in subsections 2 and 3, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Not personally liable for obligation prior to admission. A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person's admission as a partner.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Obligation incurred while limited liability partnership. An obligation of a partnership incurred while the partnership is a limited liability partnership, whether arising in contract, tort or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or so acting as a partner. This subsection applies notwithstanding anything inconsistent in the partnership agreement that existed immediately before the vote required to become a limited liability partnership under section 821, subsection 2.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Exceptions to limited liability of shareholders. The exceptions under common law to a limited liability of shareholders of a business corporation organized under the Maine Business Corporation Act and shareholders of a professional corporation organized under the Maine Professional Service Corporation Act apply to the limited liability of partners in a professional limited liability partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Exception for certain obligations. With regard to certain obligations incurred prior to the effective date of this chapter, the following provisions apply:

A. To the extent any obligations of a partnership were incurred prior to the effective date of this chapter and while the partnership was a limited liability partnership, the limitation on liability of a partner is governed exclusively by paragraph B and the provisions of subsection 3 do not apply. [2007, c. 231, §35 (NEW); 2007, c. 231, §40 (AFF).]

B. A partner in a limited liability partnership is not liable directly or indirectly, including by way of indemnification, contribution, assessment or otherwise, for debts, obligations and liabilities however chargeable to the partnership or to another partner or partners, whether in tort, contract or otherwise, arising from omissions, negligence, wrongful acts, misconduct or malpractice committed by another partner, employee, agent or representative of the partnership in the course of the partnership business while the partnership is a limited liability partnership. [2007, c. 231, §35 (NEW); 2007, c. 231, §40 (AFF).]

C. For purposes of defining an obligation to which paragraph B applies, the term of an obligation is the original term of the obligation plus, unless otherwise agreed in writing by the obligor partnership and the obligee, any period as to which the obligor partnership has an option to unilaterally renew or extend the term of such obligation. [2007, c. 231, §35 (NEW); 2007, c. 231, §40 (AFF).]

[ 2007, c. 231, §35 (NEW); 2007, c. 231, §40 (AFF) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW). 2007, c. 231, §35 (AMD). 2007, c. 231, §40 (AFF).



31 §1035. Actions by and against partnership and partners

1. Sue and be sued. A partnership may sue and be sued in the name of the partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Action against partnership and partners. An action may be brought against the partnership and, to the extent not inconsistent with section 1034, any or all of the partners in the same action or in separate actions.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Judgment against partnership; partner. A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from a partner's assets unless there is also a judgment against the partner.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Execution against assets of partner. A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless the partner is personally liable for the claim under section 1034 and:

A. A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part; [2005, c. 543, Pt. A, §2 (NEW).]

B. The partnership is a debtor in bankruptcy; [2005, c. 543, Pt. A, §2 (NEW).]

C. The partner has agreed that the creditor need not exhaust partnership assets; [2005, c. 543, Pt. A, §2 (NEW).]

D. A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome or that the grant of permission is an appropriate exercise of the court's equitable powers; or [2005, c. 543, Pt. A, §2 (NEW).]

E. Liability is imposed on the partner by law or contract independent of the existence of the partnership. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Application to partnership liability or obligation. This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under section 1036.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1036. Liability of purported partner

1. Liability of purported partner. If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner. If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Purported partner as agent. If a person is thus represented to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Liability of dissociated partner. A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Nonpartners not liable as partners. Except as otherwise provided in subsections 1 and 2, persons who are not partners as to each other are not liable as partners to other persons.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).






Subchapter 4: RELATIONS OF PARTNERS TO EACH OTHER AND TO PARTNERSHIP

31 §1041. Partner's rights and duties

1. Partner's account. Each partner is deemed to have an account that is:

A. Credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, that the partner contributes to the partnership and the partner's share of the partnership profits; and [2005, c. 543, Pt. A, §2 (NEW).]

B. Charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, that is distributed by the partnership to the partner and the partner's share of the partnership losses. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Partnership profits and losses. Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner's share of the profits.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Reimbursement and indemnification. A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Advance to partnership. A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Loan to partnership; interest. A payment or advance made by a partner that gives rise to a partnership obligation under subsection 3 or 4 constitutes a loan to the partnership that accrues interest from the date of the payment or advance.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

6. Management and conduct of business. Each partner has equal rights in the management and conduct of the partnership business.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

7. Use or possess partnership property. A partner may use or possess partnership property only on behalf of the partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

8. Remuneration. A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

9. Consent of all partners required. A person may become a partner only with the consent of all of the partners.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

10. Decision by majority or unanimous. A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all of the partners.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

11. Obligations to other persons. This section does not affect the obligations of a partnership to other persons under section 1031.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1042. Distributions in kind

A partner has no right to receive, and may not be required to accept, a distribution in kind. [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1043. Partner's rights and duties with respect to information

1. Books and records at chief executive office. A partnership shall keep its books and records, if any, at its chief executive office.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Access to books and records. A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Furnishing of information. Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability:

A. Without demand, any information concerning the partnership's business and affairs reasonably required for the proper exercise of the partner's rights and duties under the partnership agreement or this chapter; and [2005, c. 543, Pt. A, §2 (NEW).]

B. On demand, any other information concerning the partnership's business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1044. General standards of partner's conduct

1. Partner's fiduciary duties. The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections 2 and 3 as those duties may be clarified or limited in the partnership agreement to the extent and in the manner authorized by section 1003, subsection 2.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Duty of loyalty limited. A partner's duty of loyalty to the partnership and the other partners is limited to the following:

A. To account to the partnership and hold as trustee for it any property, profit or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity; [2005, c. 543, Pt. A, §2 (NEW).]

B. To refrain from knowingly dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership; and [2005, c. 543, Pt. A, §2 (NEW).]

C. To refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Duty of care. A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Obligation of good faith and fair dealing. A partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing, as those obligations may be clarified in the partnership agreement to the extent and in the manner authorized by section 1003, subsection 2.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Partner's own interest. A partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the partner's conduct furthers the partner's own interest.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

6. Loan to and business with partnership. A partner may lend money to and transact other business with the partnership, and as to each loan or transaction the rights and obligations of the partner are the same as those of a person who is not a partner, subject to other applicable law.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

7. Personal or legal representative. This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1045. Actions by partnership and partners

1. Partnership action against partner. A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Partner action against partnership. A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

A. Enforce the partner's rights under the partnership agreement; [2005, c. 543, Pt. A, §2 (NEW).]

B. Enforce the partner's rights under this chapter, including:

(1) The partner's rights under sections 1041, 1043 and 1044;

(2) The partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to section 1071 or enforce any other right under subchapter 6 or 7; or

(3) The partner's right to compel a dissolution and winding up of the partnership business or enforce any other right under subchapter 8; or [2005, c. 543, Pt. A, §2 (NEW).]

C. Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Time limitation. The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1046. Continuation of partnership beyond definite term or particular undertaking

1. Rights and duties as at expiration or completion. If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Presumption of agreement to continue. If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).






Subchapter 5: TRANSFEREES AND CREDITORS OF PARTNER

31 §1051. Partner not co-owner of partnership property

A partner is not a co-owner of partnership property and has no interest in partnership property that can be transferred, either voluntarily or involuntarily. [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1052. Partner's transferable interest in partnership

The only transferable interest of a partner in the partnership is the partner's share of the profits and losses of the partnership, the allocations of income, gain, loss, deduction or credit or similar items related to such profits and losses and the partner's right to receive distributions. The interest is personal property. [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1053. Transfer of partner's transferable interest

1. Transfer of interest. A transfer, in whole or in part, of a partner's transferable interest in the partnership:

A. Is permissible; [2005, c. 543, Pt. A, §2 (NEW).]

B. Does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business; and [2005, c. 543, Pt. A, §2 (NEW).]

C. Does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions or to inspect or copy the partnership books or records. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Transferee of partner's interest. A transferee of a partner's transferable interest in the partnership has a right:

A. To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled; [2005, c. 543, Pt. A, §2 (NEW).]

B. To receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and [2005, c. 543, Pt. A, §2 (NEW).]

C. To seek under section 1081, subsection 6, a judicial determination that it is equitable to wind up the partnership business. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Account of transaction to transferee. In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Rights and duties retained. Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Effect to transferee's rights; notice. A partnership need not give effect to a transferee's rights under this section until the partnership has notice of the transfer.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

6. Transfer in violations. A transfer of a partner's transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1054. Partner's transferable interest subject to charging order

1. Charging order; interest of judgment debtor. On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts and inquiries the judgment debtor might have made or that the circumstances of the case may require.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Charging order; lien. A charging order constitutes a lien on the judgment debtor's transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Redemption of charged interest. At any time before foreclosure, an interest charged may be redeemed:

A. By the judgment debtor; [2005, c. 543, Pt. A, §2 (NEW).]

B. With property other than partnership property, by one or more of the other partners; or [2005, c. 543, Pt. A, §2 (NEW).]

C. With partnership property, by one or more of the other partners with the consent of all of the partners whose interests are not so charged. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Exemptions apply. This chapter does not deprive a partner of a right under exemption laws with respect to the partner's interest in the partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Exclusive remedy for judgment creditor. This section provides the exclusive remedy by which a judgment creditor of a partner or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).






Subchapter 6: PARTNER'S DISSOCIATION

31 §1061. Events causing partner's dissociation

A partner is dissociated from a partnership upon the occurrence of any of the following events: [2005, c. 543, Pt. A, §2 (NEW).]

1. Notice of express will to withdraw. The partnership's having notice of the partner's express will to withdraw as a partner or on a later date specified by the partner;

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Agreed event. An event agreed to in the partnership agreement as causing the partner's dissociation;

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Expulsion pursuant to agreement. The partner's expulsion pursuant to the partnership agreement;

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Expulsion by unanimous vote. The partner's expulsion by the unanimous vote of the other partners if:

A. It is unlawful to carry on the partnership business with that partner; [2005, c. 543, Pt. A, §2 (NEW).]

B. There has been a transfer of all or substantially all of that partner's transferable interest in the partnership, other than a transfer for security purposes, or a court order charging the partner's interest, that has not been foreclosed; [2005, c. 543, Pt. A, §2 (NEW).]

C. Within 90 days after the partnership notifies a partner who is a limited liability company or corporation that it will be expelled because it has filed a certificate of dissolution or the equivalent or that it has been judicially or administratively dissolved, the applicable certificate of dissolution or its equivalent has not been revoked or it has not been administratively reinstated; [2005, c. 543, Pt. A, §2 (NEW).]

D. Within 90 days after the partnership notifies a partner who is a limited liability company or corporation that it will be expelled because its right to do business has been suspended by the jurisdiction of organization or incorporation, there has been no reinstatement of its right to do business by such jurisdiction; or [2005, c. 543, Pt. A, §2 (NEW).]

E. A partnership that is a partner has been dissolved and its business is being wound up; [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Expulsion by judicial determination. On application by the partnership or another partner, the partner's expulsion by judicial determination because:

A. The partner engaged in wrongful conduct that adversely and materially affected the partnership business; [2005, c. 543, Pt. A, §2 (NEW).]

B. The partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under section 1044; or [2005, c. 543, Pt. A, §2 (NEW).]

C. The partner engaged in conduct relating to the partnership business that makes it not reasonably practicable to carry on the business in partnership with the partner; [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

6. Partner's actions. The partner's:

A. Becoming a debtor in bankruptcy; [2005, c. 543, Pt. A, §2 (NEW).]

B. Executing an assignment for the benefit of creditors; [2005, c. 543, Pt. A, §2 (NEW).]

C. Seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator of that partner or of all or substantially all of that partner's property; or [2005, c. 543, Pt. A, §2 (NEW).]

D. Failing, within 90 days after the appointment, to have vacated or stayed the appointment of a trustee, receiver or liquidator of the partner or of all or substantially all of the partner's property obtained without the partner's consent or acquiescence or failing within 90 days after the expiration of a stay to have the appointment vacated; [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

7. Partner who is individual. In the case of a partner who is an individual:

A. The partner's death; [2005, c. 543, Pt. A, §2 (NEW).]

B. The appointment of a guardian or general conservator for the partner; or [2005, c. 543, Pt. A, §2 (NEW).]

C. A judicial determination that the partner has otherwise become incapable of performing the partner's duties under the partnership agreement; [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

8. Partner is trust or trustee. In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

[ 2005, c. 543, Pt. A, §2 (NEW) .]

9. Partner is estate or personal representative of estate. In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

[ 2005, c. 543, Pt. A, §2 (NEW) .]

10. Termination. Termination of a partner who is not an individual, partnership, limited liability company, corporation, trust or estate.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1062. Partner's power to dissociate; wrongful dissociation

1. By express will. A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to section 1061, subsection 1.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Wrongful dissociation. A partner's dissociation is wrongful only if:

A. It is in breach of an express provision of the partnership agreement; or [2005, c. 543, Pt. A, §2 (NEW).]

B. In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

(1) The partner withdraws by express will, unless the withdrawal follows within 90 days after another partner's dissociation by death or otherwise under section 1061, subsections 6 to 10 or wrongful dissociation under this subsection;

(2) The partner is expelled by judicial determination under section 1061, subsection 5;

(3) The partner is dissociated by becoming a debtor in bankruptcy; or

(4) In the case of a partner who is not an individual, trust other than a business trust or estate, the partner is expelled or otherwise dissociated because the partner willfully dissolved or terminated. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Liability for wrongful dissociation. A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1063. Effect of partner's dissociation

1. Appreciation of law. If a partner's dissociation results in a dissolution and winding up of the partnership business, subchapter 8 applies; otherwise, subchapter 7 applies.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Internal effects of partner's dissociation. Upon a partner's dissociation:

A. The partner's right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in section 1083; [2005, c. 543, Pt. A, §2 (NEW).]

B. The partner's duty of loyalty under section 1044, subsection 2, paragraph C terminates; and [2005, c. 543, Pt. A, §2 (NEW).]

C. The partner's duty of loyalty under section 1044, subsection 2, paragraphs A and B and duty of care under section 1044, subsection 3 continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to section 1083. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).






Subchapter 7: PARTNER'S DISSOCIATION WHEN BUSINESS NOT WOUND UP

31 §1071. Purchase of dissociated partner's interest

1. Purchase of interest if no dissolution. If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under section 1081, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buyout price determined pursuant to subsection 2.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Buyout price. The buyout price of a dissociated partner's interest is the amount that would have been distributable to the dissociating partner under section 1087, subsection 2 if, on the date of dissociation, the assets of the partnership were sold at a price equal to the greater of the liquidation value or the value based on a sale of the entire business as a going concern without the dissociated partner and the partnership were wound up as of that date. Interest must be paid from the date of dissociation to the date of payment.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Damages for wrongful dissociation; interest. Damages for wrongful dissociation under section 1062, subsection 2, and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, must be offset against the buyout price. Interest must be paid from the date the amount owed becomes due to the date of payment.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Indemnification. A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under section 1072.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Payment after 120 days. If no agreement for the purchase of a dissociated partner's interest is reached within 120 days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection 3.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

6. Deferred payment. If a deferred payment is authorized under subsection 8, the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection 3, stating the time of payment, the amount and type of security for payment and the other terms and conditions of the obligation.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

7. Disclosures with payment or tender. The payment or tender required by subsection 5 or 6 must be accompanied by the following:

A. A statement of partnership assets and liabilities as of the date of dissociation; [2005, c. 543, Pt. A, §2 (NEW).]

B. The latest available partnership balance sheet and income statement, if any; [2005, c. 543, Pt. A, §2 (NEW).]

C. An explanation of how the estimated amount of the payment was calculated; and [2005, c. 543, Pt. A, §2 (NEW).]

D. Written notice that the payment is in full satisfaction of the obligation to purchase unless, within 120 days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection 3 or other terms of the obligation to purchase. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

8. Wrongful dissociation. A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment must be adequately secured and bear interest.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

9. Dissociated partner's action against partnership. A dissociated partner may maintain an action against the partnership, pursuant to section 1045, subsection 2, paragraph B, subparagraph (2), to determine the buyout price of that partner's interest, any offsets under subsection 3, or other terms of the obligation to purchase. The action must be commenced within 120 days after the partnership has tendered payment or an offer to pay or within one year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner's interest, any offset due under subsection 3, and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection 8, the court shall also determine the security for payment and other terms of the obligation to purchase. The court may assess reasonable attorney's fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously or not in good faith. The finding may be based on the partnership's failure to tender payment or an offer to pay or to comply with subsection 7.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1072. Dissociated partner's power to bind and liability to partnership

1. Apparent authority of dissociated partner. For 2 years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under subchapter 9, is bound by an act of the dissociated partner that would have bound the partnership under section 1031 before dissociation only if at the time of entering into the transaction the other party:

A. Reasonably believed that the dissociated partner was then a partner; [2005, c. 543, Pt. A, §2 (NEW).]

B. Did not have notice of the partner's dissociation; and [2005, c. 543, Pt. A, §2 (NEW).]

C. Is not deemed to have notice under section 1074, subsection 2. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Liability for obligation after dissociation. A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection 1.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1073. Dissociated partner's liability to other persons

1. Liability for partnership obligation. A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection 2.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Liability to other party. A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under subchapter 9, within 2 years after the partner's dissociation, only if the partner is liable for the obligation under section 1034 and at the time of entering into the transaction the other party:

A. Reasonably believed that the dissociated partner was then a partner; [2005, c. 543, Pt. A, §2 (NEW).]

B. Did not have notice of the partner's dissociation; and [2005, c. 543, Pt. A, §2 (NEW).]

C. Is not deemed to have had notice under section 1074, subsection 2. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Released from liability for partnership obligation by agreement. By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Released from liability for partnership obligation because of material alteration. A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1074. Statement of dissociation

1. Filing of statement. A dissociated partner or the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Deemed to have notice. For the purposes of section 1072, subsection 1, paragraph C and section 1073, subsection 2, paragraph C, a person not a partner is deemed to have notice of the dissociation 90 days after the statement of dissociation is filed.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1075. Continued use of partnership name

Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business. [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).






Subchapter 8: WINDING UP PARTNERSHIP BUSINESS

31 §1081. Events causing dissolution and winding up of partnership business

A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of the following events: [2005, c. 543, Pt. A, §2 (NEW).]

1. Notice of express will to withdraw. In a partnership at will, the partnership's having notice from a partner, other than a partner who is dissociated under section 1061, subsections 2 to 10, of that partner's express will to withdraw as a partner, or on a later date specified by the partner;

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Dissolution before expiration of term. In a partnership for a definite term or particular undertaking:

A. Within 90 days after a partner's dissociation by death or otherwise under section 1061, subsections 6 to 10 or wrongful dissociation under section 1062, subsection 2, the express will of at least 1/2 of the remaining partners to wind up the partnership business, for which purpose a partner's rightful dissociation pursuant to section 1062, subsection 2, paragraph B, subparagraph (1) constitutes the expression of that partner's will to wind up the partnership business; [2005, c. 543, Pt. A, §2 (NEW).]

B. The express will of all of the partners to wind up the partnership business; or [2005, c. 543, Pt. A, §2 (NEW).]

C. The expiration of the term or the completion of the undertaking; [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Event in partnership agreement. An event agreed to in the partnership agreement resulting in the winding up of the partnership business;

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Unlawful continuation; cure. An event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within 90 days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Judicial determination; application by partner. On application by a partner, a judicial determination that:

A. The economic purpose of the partnership is likely to be unreasonably frustrated; [2005, c. 543, Pt. A, §2 (NEW).]

B. Another partner has engaged in conduct relating to the partnership business that makes it not reasonably practicable to carry on the business in partnership with that partner; or [2005, c. 543, Pt. A, §2 (NEW).]

C. It is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

6. Judicial determination; application by transferee. On application by a transferee of a partner's transferable interest, a judicial determination that it is equitable to wind up the partnership business:

A. After the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or [2005, c. 543, Pt. A, §2 (NEW).]

B. At any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1082. Partnership continues after dissolution

1. Continuation for purpose of winding up. Subject to subsection 2, a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Waiver of right to wind up business; terminate partnership. At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business wound up and the partnership terminated. In that event:

A. The partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and [2005, c. 543, Pt. A, §2 (NEW).]

B. The rights of a 3rd party accruing under section 1084, subsection 1 or arising out of conduct in reliance on the dissolution before the 3rd party knew or received a notification of the waiver may not be adversely affected. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1083. Right to wind up partnership business

1. Participation of partner; judicial supervision. After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership's business, but on application of any partner, partner's legal representative or transferee, the Superior Court, for good cause shown, may order judicial supervision of the winding up.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Legal representative of last surviving partner. The legal representative of the last surviving partner may wind up a partnership's business.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Powers of person winding up business. A person winding up a partnership's business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal or administrative, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge the partnership's liabilities, distribute the assets of the partnership pursuant to section 1087, settle disputes by mediation or arbitration and perform other necessary acts.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1084. Partner's power to bind partnership after dissolution

Subject to section 1085, a partnership is bound by a partner's act after dissolution that: [2005, c. 543, Pt. A, §2 (NEW).]

1. Appropriate act. Is appropriate for winding up the partnership business; or

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Act would have bound partnership. Would have bound the partnership under section 1031 before dissolution, if the other party to the transaction did not have notice of the dissolution.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1085. Statement of dissolution

1. Filing of statement. After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Deemed to have notice. For the purposes of sections 1031 and 1084, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of the statement of dissolution 30 days after it is filed.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1086. Partner's liability to other partners after dissolution

1. Liable for partner's share. Except as otherwise provided in subsection 2 and section 1034, after dissolution a partner is liable to the other partners for the partner's share of any partnership liability incurred under section 1084.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Liability for inappropriate act. A partner who, with knowledge of the dissolution, incurs a partnership liability under section 1084, subsection 2 by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1087. Settlement of accounts and contributions among partners

1. Application of assets. In winding up a partnership's business, the assets of the partnership, including the contributions of the partners required by this section, must be applied to discharge the partnership's obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection 2.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Settlement of partnership accounts; distributions; contribution. Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account, but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under section 1034.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Contribution by other partners; recovery. If a partner fails to contribute the full amount required under subsection 2, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under section 1034. A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under section 1034.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Contribution for losses after settlement. After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under section 1034.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Deceased partner's estate liable. The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

6. Enforcement for creditors. An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).






Subchapter 9: CONVERSIONS AND MERGERS

31 §1091. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 543, Pt. A, §2 (NEW).]

1. Corporation. "Corporation" means a corporation created under the Maine Business Corporation Act, predecessor law or comparable law of another jurisdiction.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. General partner. "General partner" means a partner in a partnership, a general partner in a limited partnership, a general partner in a limited liability partnership and a general partner in a limited liability limited partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Limited liability company. "Limited liability company" means a limited liability company created under the Maine Limited Liability Company Act, predecessor law or comparable law of another jurisdiction.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Limited liability limited partnership. "Limited liability limited partnership" means a limited partnership whose certificate of limited partnership states that the limited partnership is a limited liability limited partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Limited partner. "Limited partner" means a limited partner in a limited partnership and a limited partner in a limited liability partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

6. Limited partnership. "Limited partnership" means a limited partnership created under the Uniform Limited Partnership Act, predecessor law or comparable law of another jurisdiction.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

7. Member. "Member" means a person reflected in the required records of a limited liability company as the owner of some governance rights of a membership interest in the limited liability company.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

8. Partner. "Partner" includes both a general partner and a limited partner.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

9. Partnership. "Partnership" means a partnership formed under section 1022 or any predecessor law.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

10. Shareholder. "Shareholder" means the person in whose name the units into which proprietary interests in a corporation are divided are registered in the records of the corporation or the beneficiary owner of such units to the extent of the rights granted by a nominee certificate on file with a corporation.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1092. Conversion of partnership to limited partnership (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 543, §A2 (NEW). 2009, c. 56, §24 (RP).



31 §1093. Conversion of partnership to a business entity

1. Conversion. A partnership or a limited liability partnership may be converted to a limited partnership, limited liability limited partnership, corporation or limited liability company pursuant to this section.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Terms and conditions. The terms and conditions of a conversion of a partnership to a limited partnership, limited liability limited partnership, corporation or limited liability company must be approved by all of the partners or as otherwise provided in the partnership agreement.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Organizational documents filed. After the conversion is approved by the partners, articles of conversion must be executed on behalf of the converting entity by a partner or other duly authorized representative. The articles must:

A. Set forth the name of the entity immediately before the filing of the articles of conversion and the name to which the name of the entity is to be changed, which must be a name that satisfies the organic law of the surviving entity; [2005, c. 543, Pt. A, §2 (NEW).]

B. State the type of entity that the surviving entity will be; [2005, c. 543, Pt. A, §2 (NEW).]

C. Set forth a statement that the plan of entity conversion was duly approved by the partners in the manner required by this Act and the partnership agreement; and [2005, c. 543, Pt. A, §2 (NEW).]

D. If the surviving entity is a filing entity, either contain all the provisions required to be set forth in its public organic document with any other desired provisions that are permitted or have attached a public organic document. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Effective date of conversion. The conversion takes effect when the articles of conversion are filed or at any later date specified in the articles of conversion or as provided by the organic laws of the surviving entity.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Liability. A general partner who becomes a limited partner, general partner in a limited liability limited partnership, shareholder or member as a result of the conversion remains liable as a general partner of a partnership for an obligation incurred by the partnership before the conversion takes effect. If the other party to a transaction with a limited partnership, limited liability limited partnership, corporation or limited liability company reasonably believes when entering the transaction that the limited partner, general partner, shareholder or member is a general partner in a partnership or a general partner in a limited partnership, the limited partner, general partner, shareholder or member is liable for an obligation for which such partner would be personally liable under section 1034 that is incurred by the limited partnership, limited liability limited partnership, corporation or limited liability company within 90 days after the conversion takes effect. The limited partner's, general partner's, shareholder's or member's liability for all other obligations of the limited partnership, limited liability limited partnership, corporation or limited liability company incurred after the conversion takes effect is that of a limited partner, shareholder or member as provided in the jurisdiction in which the limited partnership, limited liability limited partnership, corporation or limited liability company is formed.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1094. Effect of conversion

1. Same entity. A partnership that has been converted pursuant to this subchapter is for all purposes the same entity that existed before the conversion.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Effective date. When a conversion takes effect:

A. All property owned by the converting partnership remains vested in the converted entity; [2005, c. 543, Pt. A, §2 (NEW).]

B. All obligations of the converting partnership continue as obligations of the converted entity; and [2005, c. 543, Pt. A, §2 (NEW).]

C. An action or proceeding pending by or against the converting partnership may be continued as if the conversion had not occurred. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1095. Merger of partnerships

1. Merger pursuant to plan. Pursuant to a plan of merger approved as provided in subsection 3, a partnership may be merged with one or more partnerships or limited partnerships.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Plan of merger. The plan of merger must set forth:

A. The name, the jurisdiction of organization and the date of organization of each partnership or limited partnership that is a party to the merger; [2005, c. 543, Pt. A, §2 (NEW).]

B. The name of the surviving entity into which the other partnerships or limited partnerships will merge; [2005, c. 543, Pt. A, §2 (NEW).]

C. Whether the surviving entity is a partnership or a limited partnership and the status of each partner; [2005, c. 543, Pt. A, §2 (NEW).]

D. The terms and conditions of the merger; [2005, c. 543, Pt. A, §2 (NEW).]

E. The manner and basis of converting the interests of each party to the merger into interests or obligations of the surviving entity or into money or other property in whole or part; and [2005, c. 543, Pt. A, §2 (NEW).]

F. The street address of the surviving entity's chief executive office. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Approval of plan. The plan of merger must be approved:

A. In the case of a partnership that is a party to the merger, by all of the partners, or a number or percentage specified for merger in the partnership agreement; and [2005, c. 543, Pt. A, §2 (NEW).]

B. In the case of a limited partnership that is a party to the merger, by the vote required for approval of a merger by the law of the State or foreign jurisdiction in which the limited partnership is organized and, in the absence of such a specifically applicable law, by all of the partners, notwithstanding a provision to the contrary in the partnership agreement. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Amendment or abandonment. After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Effective date of merger. The merger takes effect on the later of:

A. The approval of the plan of merger by all parties to the merger, as provided in subsection 3; [2005, c. 543, Pt. A, §2 (NEW).]

B. The filing of all documents required by law to be filed as a condition to the effectiveness of the merger; or [2005, c. 543, Pt. A, §2 (NEW).]

C. Any effective date specified in the plan of merger. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1096. Effect of merger

1. Effect of merger. When a merger takes effect:

A. The separate existence of every partnership or limited partnership that is a party to the merger, other than the surviving entity, ceases; [2005, c. 543, Pt. A, §2 (NEW).]

B. All property owned by each of the merged partnerships or limited partnerships vests in the surviving entity; [2005, c. 543, Pt. A, §2 (NEW).]

C. All obligations of every partnership or limited partnership that is a party to the merger become the obligations of the surviving entity; and [2005, c. 543, Pt. A, §2 (NEW).]

D. An action or proceeding pending against a partnership or limited partnership that is a party to the merger may be continued as if the merger had not occurred, or the surviving entity may be substituted as a party to the action or proceeding. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Agent for service of process. The Secretary of State is the agent for service of process in an action or proceeding against a surviving foreign partnership or limited partnership to enforce an obligation of a partnership or limited partnership that is a party to a merger. The surviving entity shall promptly notify the Secretary of State of the mailing address of its chief executive office and of any change of address. Upon receipt of process, the Secretary of State shall mail a copy of the process to the surviving foreign partnership or limited partnership.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Liability of partner. A partner of the surviving partnership or limited partnership is liable for:

A. All obligations of a party to the merger for which the partner was personally liable before the merger; [2005, c. 543, Pt. A, §2 (NEW).]

B. All other obligations of the surviving entity incurred before the merger by a party to the merger, but those obligations may be satisfied only out of property of the entity; and [2005, c. 543, Pt. A, §2 (NEW).]

C. Except as otherwise provided in section 1034, all obligations of the surviving entity incurred after the merger takes effect, but those obligations may be satisfied only out of property of the entity if the partner is a limited partner. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Obligations incurred before merger. If the obligations incurred before the merger by a party to the merger are not satisfied out of the property of the surviving partnership or limited partnership, the general partners of that party immediately before the effective date of the merger shall contribute the amount necessary to satisfy that party's obligations to the surviving entity, in the manner provided in section 1087 or in the limited partnership act of the jurisdiction in which the party was formed, as the case may be, as if the merged party were dissolved.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Dissociated partner. A partner of a party to a merger who does not become a partner of the surviving partnership or limited partnership is dissociated from the entity of which that partner was a partner as of the date the merger takes effect. The surviving entity shall cause the partner's interest in the entity to be purchased under section 1071 or another statute specifically applicable to that partner's interest with respect to a merger. The surviving entity is bound under section 1072 by an act of a general partner dissociated under this subsection, and the partner is liable under section 1073 for transactions entered into by the surviving entity after the merger takes effect.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1097. Statement of merger

1. Filing of statement. After a merger, the surviving partnership or limited partnership may file a statement that one or more partnerships or limited partnerships have merged into the surviving entity.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Statement of merger. A statement of merger must contain:

A. The name, the jurisdiction of organization and the date of organization of each partnership or limited partnership that is a party to the merger; [2005, c. 543, Pt. A, §2 (NEW).]

B. The name of the surviving entity into which the other partnerships or limited partnerships were merged; [2005, c. 543, Pt. A, §2 (NEW).]

C. The street address of the surviving entity's chief executive office and of an office in this State, if any; [2005, c. 543, Pt. A, §2 (NEW).]

D. Whether the surviving entity is a partnership or a limited partnership; and [2005, c. 543, Pt. A, §2 (NEW).]

E. If the surviving partnership or limited partnership is not organized under the laws of this State, a statement that the surviving partnership or limited partnership:

(1) Agrees that it may be served with process in this State in a proceeding for enforcement of an obligation of a party to the merger that was organized under the laws of this State, as well as for enforcement of an obligation of the surviving partnership or limited partnership arising from the merger; and

(2) Appoints the Secretary of State as its agent for service of process in any such proceeding and the surviving partnership or limited partnership shall specify the address to which a copy of the process must be mailed by the Secretary of State. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Name in which property held. Except as otherwise provided in subsection 4, for the purposes of section 1032, property of the surviving partnership or limited partnership that before the merger was held in the name of another party to the merger is property held in the name of the surviving entity upon filing a statement of merger.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Transfer of real property. For the purposes of section 1032, real property of the surviving partnership or limited partnership that before the merger was held in the name of another party to the merger is property held in the name of the surviving entity. A certified copy of the statement of merger may be recorded in the registry of deeds of the county in which the real property is located as evidence of title, but the failure to record the statement does not affect the validity of the transfer of title.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Incomplete statement. A filed and, if appropriate, recorded statement of merger, executed and declared to be accurate pursuant to section 1005, subsection 3, stating the name of a partnership or limited partnership that is a party to the merger in whose name property was held before the merger and the name of the surviving entity, but not containing all of the other information required by subsection 2, operates with respect to the partnerships or limited partnerships named to the extent provided in subsections 3 and 4.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1098. Nonexclusive

This subchapter is not exclusive. Partnerships or limited partnerships may be converted or merged in any other manner provided by law. [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).






Subchapter 10: MISCELLANEOUS PROVISIONS

31 §1101. Uniformity of application and construction

This chapter must be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1102. Short title

This chapter may be known and cited as "the Uniform Partnership Act." [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1103. Effective date

This chapter takes effect July 1, 2007. [2005, c. 543, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1104. Applicability

1. Application before July 1, 2007. Before July 1, 2007, this chapter governs only a partnership formed:

A. After July 1, 2007, except a partnership that is continuing the business of a dissolved partnership under former Title 31, section 318; and [2005, c. 543, Pt. A, §2 (NEW).]

B. Before July 1, 2007 that elects, as provided by subsection 3, to be governed by this chapter. [2005, c. 543, Pt. A, §2 (NEW).]

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Application on and after July 1, 2007. On and after July 1, 2007, this chapter governs all partnerships.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Election before July 1, 2007. Before July 1, 2007, a partnership voluntarily may elect, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by this chapter. The provisions of this chapter relating to the liability of the partnership's partners to 3rd parties apply to limit those partners' liability to a 3rd party who had done business with the partnership within one year before the partnership's election to be governed by this chapter only if the 3rd party knows or has received a notification of the partnership's election to be governed by this chapter. A partnership may elect to be governed by this chapter by filing a statement of election stating the name of the partnership and that the partnership has made the election pursuant to this section.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).



31 §1105. Rules of construction

1. Savings clause. This chapter does not affect an action or proceeding commenced or right accrued before this chapter takes effect.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

2. Freedom to contract. It is the policy of the chapter to give maximum effect to the freedom of contract and to the enforceability of partnership agreements.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

3. Law and equity. Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

4. Statutes in derogation of common law. Rules that statutes in derogation of the common law are to be strictly construed do not apply to this chapter.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

5. Obligations of contract. Neither this chapter nor any amendment of this chapter may be construed to impair the obligations of any contract existing when this chapter or amendment goes into effect.

[ 2005, c. 543, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §A2 (NEW).









Chapter 19: UNIFORM LIMITED PARTNERSHIP ACT

Subchapter 1: GENERAL PROVISIONS

31 §1301. Short title

This chapter may be known and cited as "the Uniform Limited Partnership Act of 2007." [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1302. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 543, Pt. C, §2 (NEW).]

1. Certificate of limited partnership. "Certificate of limited partnership" means the certificate required by section 1321. The term includes the certificate as amended or restated.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Contribution. "Contribution," except in the phrase "right of contribution," means any benefit provided by a person to a limited partnership in order to become a partner or in the person's capacity as a partner.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Debtor in bankruptcy. "Debtor in bankruptcy" means a person that is the subject of:

A. An order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or [2005, c. 543, Pt. C, §2 (NEW).]

B. A comparable order under federal, state or foreign law governing insolvency. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Designated office.

[ 2007, c. 323, Pt. F, §1 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Distribution. "Distribution" means a transfer of money or other property from a limited partnership to a partner in the partner's capacity as a partner or to a transferee on account of a transferable interest owned by the transferee.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. Foreign limited liability limited partnership. "Foreign limited liability limited partnership" means a foreign limited partnership whose general partners have limited liability for the obligations of the foreign limited partnership under a provision similar to section 1354, subsection 3.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

7. Foreign limited partnership. "Foreign limited partnership" means a partnership formed under the laws of a jurisdiction other than this State and required by those laws to have one or more general partners and one or more limited partners. The term includes a foreign limited liability limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

8. General partner. "General partner" means:

A. With respect to a limited partnership, a person that:

(1) Becomes a general partner under section 1351; or

(2) Was a general partner in a limited partnership when the limited partnership became subject to this chapter under section 1453, subsection 1 or 2; and [2005, c. 543, Pt. C, §2 (NEW).]

B. With respect to a foreign limited partnership, a person that has rights, powers and obligations similar to those of a general partner in a limited partnership. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

9. Limited liability limited partnership. "Limited liability limited partnership," except in the phrase "foreign limited liability limited partnership," means a limited partnership whose certificate of limited partnership states that the limited partnership is a limited liability limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

10. Limited partner. "Limited partner" means:

A. With respect to a limited partnership, a person that:

(1) Becomes a limited partner under section 1341; or

(2) Was a limited partner in a limited partnership when the limited partnership became subject to this chapter under section 1453, subsection 1 or 2; and [2005, c. 543, Pt. C, §2 (NEW).]

B. With respect to a foreign limited partnership, a person that has rights, powers and obligations similar to those of a limited partner in a limited partnership. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

11. Limited partnership. "Limited partnership," except in the phrases "foreign limited partnership" and "foreign limited liability limited partnership," means an entity having one or more general partners and one or more limited partners that is formed under this chapter by 2 or more persons or becomes subject to this chapter under subchapter 11 or section 1453, subsection 1 or 2. The term includes a limited liability limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

12. Partner. "Partner" means a limited partner or general partner.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

13. Partnership agreement. "Partnership agreement" means the partners' agreement, whether oral, implied, in a record or in any combination, concerning the limited partnership. The term includes the agreement as amended.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

14. Person. "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency or instrumentality; public corporation; or any other legal or commercial entity.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

15. Person dissociated as general partner. "Person dissociated as a general partner" means a person dissociated as a general partner of a limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

16. Principal office. "Principal office" means the office where the principal executive office of a limited partnership or foreign limited partnership is located, whether or not the office is located in this State.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

17. Record. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

18. Required information. "Required information" means the information that a limited partnership is required to maintain under section 1311.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

19. Sign. "Sign" means:

A. To execute or adopt a tangible symbol with the present intent to authenticate a record; or [2005, c. 543, Pt. C, §2 (NEW).]

B. To attach or logically associate an electronic symbol, sound or process to or with a record with the present intent to authenticate the record. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

20. State. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

21. Transfer. "Transfer" includes an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift and transfer by operation of law.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

22. Transferable interest. "Transferable interest" means a partner's right to receive distributions.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

23. Transferee. "Transferee" means a person to which all or part of a transferable interest has been transferred, whether or not the transferor is a partner.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §1 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1303. Knowledge and notice

1. Knowledge. A person knows a fact if the person has actual knowledge of it.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Notice. A person has notice of a fact if the person:

A. Knows of it; [2005, c. 543, Pt. C, §2 (NEW).]

B. Has received a notification of it; [2005, c. 543, Pt. C, §2 (NEW).]

C. Has reason to know it exists from all of the facts known to the person at the time in question; or [2005, c. 543, Pt. C, §2 (NEW).]

D. Has notice of it under subsection 3 or 4. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Certificate of limited partnership. A certificate of limited partnership on file in the office of the Secretary of State is notice that the partnership is a limited partnership and the persons designated in the certificate as general partners are general partners. Except as otherwise provided in subsection 4, the certificate is not notice of any other fact.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Notice of certain events. A person has notice of:

A. Another person's dissociation as a general partner 90 days after the effective date of an amendment to the certificate of limited partnership that states that the other person has dissociated or 90 days after the effective date of a statement of dissociation pertaining to the other person, whichever occurs first; [2005, c. 543, Pt. C, §2 (NEW).]

B. A limited partnership's dissolution 90 days after the effective date of an amendment to the certificate of limited partnership stating that the limited partnership is dissolved; [2005, c. 543, Pt. C, §2 (NEW).]

C. A limited partnership's termination 90 days after the effective date of a statement of termination; [2005, c. 543, Pt. C, §2 (NEW).]

D. A limited partnership's conversion under subchapter 11 90 days after the effective date of the articles of conversion; or [2005, c. 543, Pt. C, §2 (NEW).]

E. A merger under subchapter 11 90 days after the effective date of the articles of merger. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Notifies or gives notification. A person notifies or gives a notification to another person by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. Receives notification. A person receives a notification when the notification:

A. Comes to the person's attention; or [2005, c. 543, Pt. C, §2 (NEW).]

B. Is delivered at the person's place of business or at any other place held out by the person as a place for receiving communications. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

7. Person other than individual; reasonable diligence. Except as otherwise provided in subsection 8, a person other than an individual knows, has notice or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction for the person knows, has notice or receives a notification of the fact or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence. A person other than an individual exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction for the person and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

8. General partner. A general partner's knowledge, notice or receipt of a notification of a fact relating to the limited partnership is effective immediately as knowledge of, notice to or receipt of a notification by the limited partnership, except in the case of a fraud on the limited partnership committed by or with the consent of the general partner. A limited partner's knowledge, notice or receipt of a notification of a fact relating to the limited partnership is not effective as knowledge of, notice to or receipt of a notification by the limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1304. Nature, purpose and duration of entity

1. Nature. A limited partnership is an entity distinct from its partners. A limited partnership is the same entity regardless of whether its certificate states that the limited partnership is a limited liability limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Purpose. A limited partnership may be organized under this chapter for any lawful purpose.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Duration. A limited partnership has a perpetual duration.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1305. Powers

A limited partnership has the powers to do all things necessary or convenient to carry on its activities, including the power to sue, be sued and defend in its own name and to maintain an action against a partner for harm caused to the limited partnership by a breach of the partnership agreement or violation of a duty to the partnership. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1306. Governing law

The law of this State governs relations among the partners of a limited partnership and between the partners and the limited partnership and the liability of partners as partners for an obligation of the limited partnership. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1307. Supplemental principles of law; rate of interest

1. Principles of law and equity supplement. Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Default interest rate. If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in Title 14, section 1602-B.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1308. Limited partnership name; assumed name

1. Requirements for real name. This subsection governs the real name of a limited partnership.

A. A limited partnership name:

(1) May contain the name of any partner;

(2) Must contain the phrase "limited partnership" or the abbreviation "L.P." or "LP," unless the limited partnership is filing an assumed name under subsection 2 or a registration of name under section 1309, subsection 2. If the phrase "Limited Partnership" is used, a limited partnership may also use the abbreviation "L.P." or "LP" without filing an assumed name under subsection 2; and

(3) May not contain the phrase "limited liability limited partnership" or the abbreviation "LLLP" or "L.L.L.P." unless it has been designed as a limited liability limited partnership. If so designated, the name must contain the phrase "limited liability limited partnership" or the abbreviation "LLLP" or "L.L.L.P." and may not contain the abbreviation "L.P." or "LP." [2005, c. 543, Pt. C, §2 (NEW).]

B. Except as authorized by paragraphs C and D, a limited partnership name must be distinguishable on the records of the Secretary of State from:

(1) The name of a corporation, nonprofit corporation, limited liability company, limited liability partnership or limited partnership that is incorporated, organized or authorized to transact business or carry on activities in this State;

(2) Assumed, fictitious, reserved and registered name filings for all entities; and

(3) Marks registered under Title 10, chapter 301-A, unless the registered owner or holder of the mark is the same person or entity as the limited partnership seeking to use a name that is not distinguishable on the records of the Secretary of State and files proof of ownership with the Secretary of State. [2005, c. 543, Pt. C, §2 (NEW).]

C. The Secretary of State, in the Secretary of State's discretion, may refuse to file a name that:

(1) Consists of or comprises language that is obscene;

(2) Inappropriately promotes abusive or unlawful activity;

(3) Falsely suggests an association with public institutions; or

(4) Violates any other provision of the law of this State with respect to names. [2005, c. 543, Pt. C, §2 (NEW).]

D. A limited partnership may apply to the Secretary of State for authorization to use a name that is not distinguishable on the records of the Secretary of State from one or more of the names described in paragraph B. The Secretary of State shall authorize use of the name applied for if:

(1) The entity in possession of the name applied for consents to the use in writing and submits an undertaking in a form satisfactory to the Secretary of State to change its name to a name that is distinguishable on the records of the Secretary of State from the name of the applicant; or

(2) The applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State. [2005, c. 543, Pt. C, §2 (NEW).]

E. A limited partnership may use the name, including the assumed or fictitious name, of another domestic or foreign limited partnership that is used in this State if the other limited partnership is organized or authorized to transact business in this State and the limited partnership proposing to use the name:

(1) Has merged with the other limited partnership;

(2) Has been converted into another limited partnership; or

(3) Has transferred substantially all of its assets including the conflicting name to the limited partnership. [2005, c. 543, Pt. C, §2 (NEW).]

F. In determining whether names are distinguishable on the records, the Secretary of State shall disregard the following:

(1) Words or abbreviations of words that describe the nature of the entity, including "professional association," "corporation," "company," "incorporated," "chartered," "limited," "limited partnership," "limited liability company," "professional limited liability company," "limited liability partnership," "registered limited liability partnership," "limited liability limited partnership," "service corporation" and "professional corporation";

(2) The presence or absence of the words or symbols of the words "and" and "the"; and

(3) Differences in the use of punctuation, capitalization or special characters. [2005, c. 543, Pt. C, §2 (NEW).]

G. If a foreign limited partnership authorized to transact business in this State changes its name to one that does not satisfy the requirements of this section, it may not transact business in this State under the proposed new name until it adopts a name satisfying the requirements of this section and files an amended application for authority under section 1412, subsection 2 that is accompanied by a statement of use of a fictitious name under section 1415. [2005, c. 543, Pt. C, §2 (NEW).]

H. Notwithstanding subsection 2, the name of a limited partnership may not be distinguishable on the records of the Secretary of State if the limited partnership was organized under the laws of this State prior to January 1, 1992 or the foreign limited partnership was authorized to do business in this State prior to January 1, 1992 and had the right to use the name as its legal name prior to January 1, 1992. [2005, c. 543, Pt. C, §2 (NEW).]

I. Subsection 2 does not apply to the name of any limited partnership, the certificate of which is suspended, on and after the 3rd anniversary of the suspension. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Requirements for use of assumed name. This subsection governs the use of an assumed name by a limited partnership.

A. As used in this subsection, "assumed name" means a trade name or any name other than the real name of a limited partnership except a fictitious name. [2005, c. 543, Pt. C, §2 (NEW).]

B. Upon complying with this subsection, a domestic limited partnership or foreign limited partnership authorized to transact business in this State may transact its business in this State under one or more assumed names. [2005, c. 543, Pt. C, §2 (NEW).]

C. Prior to transacting business in this State under an assumed name, a limited partnership shall execute and deliver to the Secretary of State for filing a statement setting forth:

(1) The limited partnership name;

(2) That the limited partnership intends to transact business under an assumed name;

(3) The assumed name that the limited partnership proposes to use;

(4) If the assumed name is not to be used at all of the limited partnership's places of business in this State, the locations where it will be used; and

(5) If a foreign limited partnership:

(a) The jurisdiction of organization and its date of organization; and

(b) The date on which it was authorized to transact business in this State. [2005, c. 543, Pt. C, §2 (NEW).]

D. A separate statement must be executed and delivered for filing with respect to each assumed name that the limited partnership proposes to use. [2005, c. 543, Pt. C, §2 (NEW).]

E. Each assumed name must comply with the requirements of subsection 1. [2005, c. 543, Pt. C, §2 (NEW).]

F. If a limited partnership uses an assumed name without complying with the requirements of this subsection, the continued use of the assumed name may be enjoined upon suit by the Attorney General or by any person adversely affected by the use of the assumed name. [2005, c. 543, Pt. C, §2 (NEW).]

G. Notwithstanding its compliance with the requirements of this section, the use of an assumed name may be enjoined upon suit of the Attorney General or of any person adversely affected by such use if:

(1) The assumed name did not, at the time the statement required by this subsection was filed, comply with the requirements of subsection 1; or

(2) The assumed name is not distinguishable on the records of the Secretary of State from a name in which the plaintiff has prior rights by virtue of the common law or statutory law of unfair competition, unfair trade practices, common law copyright or similar law. [2005, c. 543, Pt. C, §2 (NEW).]

H. The mere filing of a statement under this subsection does not constitute actual use of the assumed name set out in that statement for purposes of determining priority of rights. [2005, c. 543, Pt. C, §2 (NEW).]

I. A limited partnership may terminate an assumed name by executing and delivering a statement setting forth:

(1) The name of the limited partnership;

(2) That the limited partnership no longer intends to transact business under the assumed name; and

(3) The assumed name the limited partnership intends to terminate. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1309. Reserved name; registered name of foreign limited partnership

1. Reserve use of name. A person may reserve the exclusive use of a limited partnership name, including an assumed or fictitious name, by executing and delivering for filing an application to the Secretary of State.

A. The application to reserve a name must set forth:

(1) The name and address of the applicant; and

(2) The name proposed to be reserved. [2005, c. 543, Pt. C, §2 (NEW).]

B. If the Secretary of State finds that the limited partnership name applied for is distinguishable on the records of the Secretary of State pursuant to section 1308, the Secretary of State shall reserve the name for the applicant's exclusive use for a period of 120 days. The reservation may not be renewed, but after the expiration of the reservation, the same name may be reserved by the same or another applicant. [2013, c. 99, §4 (AMD).]

C. The owner of a reserved limited partnership name under this subsection may transfer the reservation to another person by executing and delivering for filing to the Secretary of State a notice of the transfer, signed by the transferor, that states the name and address of the transferee. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2013, c. 99, §4 (AMD) .]

2. Register limited partnership name. A foreign limited partnership may register its limited partnership name by executing and delivering for filing an application to the Secretary of State.

A. The application to register a limited partnership name must set forth:

(1) The name of the limited partnership;

(2) The jurisdiction of its organization and the date of its organization;

(3) The address of its principal office wherever located;

(4) A brief description of the nature of the business in which it is engaged; and

(5) Is accompanied by a certificate of existence or a document of similar import duly authenticated by the secretary of state or other official having custody of limited partnership records in the state or country under whose law the foreign limited partnership is organized. The certificate of existence must have been made not more than 90 days prior to the delivery of the application for filing. [2005, c. 543, Pt. C, §2 (NEW).]

B. If the Secretary of State finds that the limited partnership name applied for is distinguishable on the records of the Secretary of State pursuant to section 1308, the Secretary of State shall register the name for the foreign limited partnership's exclusive use upon the effective date of the application until the end of the calendar year in which the application was filed. [2005, c. 543, Pt. C, §2 (NEW).]

C. A foreign limited partnership whose registration is effective may renew it for a successive year by delivering for filing to the Secretary of State a renewal application that complies with the requirements of this subsection between October 1st and December 31st. The renewal application, when filed, renews the registration for the following calendar year. [2005, c. 543, Pt. C, §2 (NEW).]

D. After its registration is effective, a foreign limited partnership may qualify as a foreign limited partnership under the registered name or may consent in writing to the use of that name by a limited partnership organized under this chapter or by another foreign limited partnership authorized to transact business in this State. The registration terminates when the domestic limited partnership is organized or the foreign limited partnership qualifies or consents to the qualification of another foreign limited partnership under the registered name. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2013, c. 99, §4 (AMD).



31 §1310. Effect of partnership agreement; nonwaivable provisions

1. Agreement governs; default. Except as otherwise provided in subsection 2, the partnership agreement governs relations among the partners and between the partners and the partnership. It is the policy of this chapter to give maximum effect to the principle of freedom of contract and to the enforceability of partnership agreements. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Nonwaivable provisions. A partnership agreement may not:

A. Vary a limited partnership's power under section 1305 to sue, be sued and defend in its own name; [2005, c. 543, Pt. C, §2 (NEW).]

B. Vary the law applicable to a limited partnership under section 1306; [2005, c. 543, Pt. C, §2 (NEW).]

C. Vary the requirements of section 1324; [2005, c. 543, Pt. C, §2 (NEW).]

D. Vary the information required under section 1311 or unreasonably restrict the right to information under section 1344 or 1357, but the partnership agreement may impose reasonable restrictions on the availability and use of information obtained under those sections and may define appropriate remedies, including liquidated damages, for a breach of any reasonable restriction on use; [2005, c. 543, Pt. C, §2 (NEW).]

E. Vary the power of a person to dissociate as a general partner under section 1374, subsection 1 except to require that the notice under section 1373, subsection 1 be in a record; [2005, c. 543, Pt. C, §2 (NEW).]

F. Vary the power of a court to decree dissolution in the circumstances specified in section 1392; [2005, c. 543, Pt. C, §2 (NEW).]

G. Vary the requirement to wind up the partnership's business as specified in section 1393; [2005, c. 543, Pt. C, §2 (NEW).]

H. Unreasonably restrict the right to maintain an action under subchapter 10; [2005, c. 543, Pt. C, §2 (NEW).]

I. Restrict the right of a partner under section 1440, subsection 1 to approve a conversion or merger or the right of a general partner under section 1440, subsection 2 to consent to an amendment to the certificate of limited partnership that deletes a statement that the limited partnership is a limited liability limited partnership; or [2005, c. 543, Pt. C, §2 (NEW).]

J. Restrict rights under this chapter of a person other than a partner or a transferee. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Implied covenant of good faith and fair dealing. Notwithstanding any other provision of this chapter, there exists, for purposes of this chapter, an implied contractual covenant of good faith and fair dealing in every partnership agreement which may not be eliminated by the terms of the partnership agreement.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1311. Required information

A limited partnership shall maintain at its principal office the following information: [2007, c. 323, Pt. F, §2 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

1. List of partners. A current list showing the full name and last known street and mailing address of each partner, separately identifying the general partners, in alphabetical order, and the limited partners, in alphabetical order;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Certificate, amendments, restatements, powers of attorney. A copy of the initial certificate of limited partnership and all amendments to and restatements of the certificate, together with signed copies of any powers of attorney under which any certificate, amendment or restatement has been signed;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Conversion or merger. A copy of any filed articles of conversion or merger;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Income tax returns and reports. A copy of the limited partnership's federal, state and local income tax returns and reports, if any, for the 3 most recent years;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Partnership agreement, amendments. A copy of any partnership agreement made in a record and any amendment made in a record to any partnership agreement;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. Financial statement. A copy of any financial statement of the limited partnership for the 3 most recent years;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

7. Annual reports. A copy of the 3 most recent annual reports delivered by the limited partnership to the Secretary of State pursuant to section 1330;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

8. Record of consent. A copy of any record made by the limited partnership during the past 3 years of any consent given by or vote taken of any partner pursuant to this chapter or the partnership agreement; and

[ 2005, c. 543, Pt. C, §2 (NEW) .]

9. Record of contributions, transferable interests, events causing dissolution. Unless contained in a partnership agreement made in a record, a record stating:

A. The amount of cash, and a description and statement of the agreed value of the other benefits, contributed and agreed to be contributed by each partner; [2005, c. 543, Pt. C, §2 (NEW).]

B. The times at which, or events on the happening of which, any additional contributions agreed to be made by each partner are to be made; [2005, c. 543, Pt. C, §2 (NEW).]

C. For any person that is both a general partner and a limited partner, a specification of what transferable interest the person owns in each capacity; and [2005, c. 543, Pt. C, §2 (NEW).]

D. Events upon the happening of which the limited partnership is to be dissolved and its activities wound up. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §2 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1312. Business transactions of partner with partnership

A partner may lend money to and transact other business with the limited partnership and has the same rights and obligations with respect to the loan or other transaction as a person that is not a partner. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1313. Dual capacity

A person may be both a general partner and a limited partner. A person that is both a general and limited partner has the rights, powers, duties and obligations provided by this chapter and the partnership agreement in each of those capacities. When the person acts as a general partner, the person is subject to the obligations, duties and restrictions under this chapter and the partnership agreement for general partners. When the person acts as a limited partner, the person is subject to the obligations, duties and restrictions under this chapter and the partnership agreement for limited partners. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1314. Registered office; registered agent (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §3 (RP). 2007, c. 323, Pt. G, §4 (AFF).



31 §1314-A. Registered agent of domestic or foreign limited partnership

Each limited partnership must have and shall continuously maintain a registered agent in this State as defined in Title 5, chapter 6-A. [2007, c. 535, Pt. B, §10 (NEW).]

SECTION HISTORY

2007, c. 535, Pt. B, §10 (NEW).



31 §1315. Change of registered office or registered agent (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §4 (RP). 2007, c. 323, Pt. G, §4 (AFF).



31 §1316. Resignation of registered agent (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §5 (RP). 2007, c. 323, Pt. G, §4 (AFF).



31 §1317. Service of process (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §6 (RP). 2007, c. 323, Pt. G, §4 (AFF).



31 §1317-A. Service of process on domestic or foreign limited partnership

Service of process, notice or demand required or permitted by law on a domestic or foreign limited partnership authorized to transact business in this State is governed by Title 5, section 113. [2007, c. 323, Pt. F, §7 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. F, §7 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



31 §1318. Consent and proxies of partners

Action requiring the consent of partners under this chapter may be taken without a meeting, and a partner may appoint a proxy to consent or otherwise act for the partner by signing an appointment record, either personally or by the partner's attorney in fact. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).






Subchapter 2: FORMATION; CERTIFICATE OF LIMITED PARTNERSHIP AND OTHER FILINGS

31 §1321. Formation of limited partnership; certificate of limited partnership

1. Certificate of limited partnership. In order for a limited partnership to be formed, a certificate of limited partnership must be delivered to the Secretary of State for filing. The certificate must state:

A. The name of the limited partnership, which must comply with section 1308; [2005, c. 543, Pt. C, §2 (NEW).]

B. The information required by Title 5, section 105, subsection 1; [2007, c. 323, Pt. F, §8 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

C. The name and the street and mailing address of each general partner; [2005, c. 543, Pt. C, §2 (NEW).]

D. Whether the limited partnership is a limited liability limited partnership; and [2005, c. 543, Pt. C, §2 (NEW).]

E. Any additional information required by subchapter 11. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2007, c. 323, Pt. F, §8 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Other matters. A certificate of limited partnership may also contain any other matters but may not vary or otherwise affect the provisions specified in section 1310, subsection 2 in a manner inconsistent with that section.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Formed when filed. If there has been substantial compliance with subsection 1, subject to section 1326, subsection 3 a limited partnership is formed when the Secretary of State files the certificate of limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Inconsistencies between agreement and filed document. Subject to subsection 2, if any provision of a partnership agreement is inconsistent with the filed certificate of limited partnership or with a filed statement of dissociation, termination or change or filed articles of conversion or merger:

A. The partnership agreement prevails as to partners and transferees; and [2005, c. 543, Pt. C, §2 (NEW).]

B. The filed certificate of limited partnership, statement of dissociation, termination or change or articles of conversion or merger prevail as to persons, other than partners and transferees, that reasonably rely on the filed record to their detriment. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §8 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1322. Amendment or restatement of certificate

1. Amendment of certificate. In order to amend its certificate of limited partnership, a limited partnership must deliver to the Secretary of State for filing an amendment or, pursuant to subchapter 11, articles of merger stating:

A. The name of the limited partnership; [2005, c. 543, Pt. C, §2 (NEW).]

B. The date of filing of its initial certificate; and [2005, c. 543, Pt. C, §2 (NEW).]

C. The changes the amendment makes to the certificate as most recently amended or restated. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Changes requiring prompt delivery of amendment. A limited partnership shall promptly deliver to the Secretary of State for filing an amendment to a certificate of limited partnership to reflect:

A. The admission of a new general partner; [2005, c. 543, Pt. C, §2 (NEW).]

B. The dissociation of a person as a general partner; [2005, c. 543, Pt. C, §2 (NEW).]

C. The appointment of a person to wind up the limited partnership's activities under section 1393, subsection 3 or 4; [2007, c. 323, Pt. F, §9 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

D. The change in name or street address of one or more of its general partners; or [2007, c. 323, Pt. F, §10 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

E. A change in the registered agent except as provided in Title 5, section 109 or 110 for a change in the current name, address or identity of the registered agent or as provided in Title 5, section 111 for the resignation of the registered agent. [2007, c. 323, Pt. F, §11 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. F, §§9-11 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Responsibility of general partner. A general partner that knows that any information in a filed certificate of limited partnership was false when the certificate was filed or has become false due to changed circumstances shall promptly:

A. Cause the certificate to be amended; or [2005, c. 543, Pt. C, §2 (NEW).]

B. If appropriate, deliver to the Secretary of State for filing a statement of correction pursuant to section 1327. [2007, c. 323, Pt. F, §12 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. F, §12 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Amendment at any time. A certificate of limited partnership may be amended at any time for any other proper purpose as determined by the limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Delivery of restated certificate. A restated certificate of limited partnership may be delivered to the Secretary of State for filing in the same manner as an amendment.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. Effective when filed. Subject to section 1326, subsection 3, an amendment or restated certificate is effective when filed by the Secretary of State.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §§9-12 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1323. Statement of termination

A dissolved limited partnership that has completed winding up may deliver to the Secretary of State for filing a statement of termination that states: [2005, c. 543, Pt. C, §2 (NEW).]

1. Name. The name of the limited partnership;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Date of initial certificate. The date of filing of its initial certificate of limited partnership; and

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Other information. Any other information as determined by the general partners filing the statement or by a person appointed pursuant to section 1393, subsection 3 or 4.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

At the time of filing the statement under this section, the Secretary of State may require the limited partnership to file the annual report required to be filed under section 1330, subsection 1 and pay any fees or penalties owed to the Secretary of State under section 1399. [2007, c. 231, §36 (NEW); 2007, c. 231, §40 (AFF).]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 231, §36 (AMD). 2007, c. 231, §40 (AFF).



31 §1324. Signing of records

1. Required signatures. Each record delivered to the Secretary of State for filing pursuant to this chapter must be signed in the following manner.

A. An initial certificate of limited partnership must be signed by all general partners listed in the certificate. [2005, c. 543, Pt. C, §2 (NEW).]

B. An amendment adding or deleting a statement that the limited partnership is a limited liability limited partnership must be signed by all general partners listed in the certificate. [2005, c. 543, Pt. C, §2 (NEW).]

C. An amendment designating as general partner a person admitted under section 1391, subsection 3, paragraph B following the dissociation of a limited partnership's last general partner must be signed by that person. [2005, c. 543, Pt. C, §2 (NEW).]

D. An amendment required by section 1393, subsection 3 following the appointment of a person to wind up the dissolved limited partnership's activities must be signed by that person. [2005, c. 543, Pt. C, §2 (NEW).]

E. Any other amendment must be signed by:

(1) At least one general partner listed in the certificate;

(2) Each other person designated in the amendment as a new general partner; and

(3) Each person that the amendment indicates has dissociated as a general partner, unless:

(i) The person is deceased or a guardian or general conservator has been appointed for the person and the amendment so states; or

(ii) The person has previously delivered to the Secretary of State for filing a statement of dissociation. [2005, c. 543, Pt. C, §2 (NEW).]

F. A restated certificate of limited partnership must be signed by at least one general partner listed in the certificate, and, to the extent the restated certificate effects a change under any other paragraph of this subsection, the certificate must be signed in a manner that satisfies that paragraph. [2005, c. 543, Pt. C, §2 (NEW).]

G. A statement of termination must be signed by all general partners listed in the certificate or, if the certificate of a dissolved limited partnership lists no general partners, by the person appointed pursuant to section 1393, subsection 3 or 4 to wind up the dissolved limited partnership's activities. [2005, c. 543, Pt. C, §2 (NEW).]

H. Articles of conversion must be signed by each general partner listed in the certificate of limited partnership. [2005, c. 543, Pt. C, §2 (NEW).]

I. Articles of merger must be signed as provided in section 1438, subsection 1. [2005, c. 543, Pt. C, §2 (NEW).]

J. Any other record delivered on behalf of a limited partnership to the Secretary of State for filing must be signed by at least one general partner listed in the certificate. [2005, c. 543, Pt. C, §2 (NEW).]

K. A statement by a person pursuant to section 1375, subsection 1, paragraph D stating that the person has dissociated as a general partner must be signed by that person. [2005, c. 543, Pt. C, §2 (NEW).]

L. A statement of withdrawal by a person pursuant to section 1346 must be signed by that person. [2005, c. 543, Pt. C, §2 (NEW).]

M. A record delivered on behalf of a foreign limited partnership to the Secretary of State for filing must be signed by at least one general partner of the foreign limited partnership. [2005, c. 543, Pt. C, §2 (NEW).]

N. Any other record delivered on behalf of any person to the Secretary of State for filing must be signed by that person. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Attorney-in-fact. Any person may sign by an attorney-in-fact any record to be filed pursuant to this chapter.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1325. Signing and filing pursuant to judicial order

1. Court order. If a person required by this chapter to sign a record or deliver a record to the Secretary of State for filing does not do so, any other person that is aggrieved may petition the Superior Court to order:

A. The person to sign the record; [2005, c. 543, Pt. C, §2 (NEW).]

B. The person to deliver the record to the Secretary of State for filing; or [2005, c. 543, Pt. C, §2 (NEW).]

C. The Secretary of State to file the record unsigned. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Party to action. If the person aggrieved under subsection 1 is not the limited partnership or foreign limited partnership to which the record pertains, the aggrieved person shall make the limited partnership or foreign limited partnership a party to the action. A person aggrieved under subsection 1 may seek the remedies provided in subsection 1 in the same action in combination or in the alternative.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Effective without signature. A record filed unsigned pursuant to this section is effective without being signed.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1326. Delivery to and filing of records by Secretary of State; effective time and date

1. Requirements for filing. A record authorized or required to be delivered to the Secretary of State for filing under this chapter must be captioned to describe the record's purpose, be in a medium permitted by the Secretary of State and be delivered to the Secretary of State. Unless the Secretary of State determines that a record does not comply with the filing requirements of this chapter, and if all filing fees have been paid, the Secretary of State shall file the record and:

A. For a statement of dissociation, send:

(1) A copy of the filed statement and a receipt for the fees to the person the statement indicates has dissociated as a general partner; and

(2) A copy of the filed statement and receipt to the limited partnership; [2005, c. 543, Pt. C, §2 (NEW).]

B. For a statement of withdrawal, send:

(1) A copy of the filed statement and a receipt for the fees to the person on whose behalf the record was filed; and

(2) If the statement refers to an existing limited partnership, a copy of the filed statement and receipt to the limited partnership; and [2005, c. 543, Pt. C, §2 (NEW).]

C. For all other records, send a copy of the filed record and a receipt for the fees to the person on whose behalf the record was filed. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Certified copy upon request. Upon request and payment of a fee, the Secretary of State shall send to the requester a certified copy of the requested record.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Effective date; specified; default. Except as otherwise provided in section 1327, a record delivered to the Secretary of State for filing under this chapter may specify an effective time and a delayed effective date. Except as otherwise provided in this chapter, a record filed by the Secretary of State is effective:

A. If the record does not specify an effective time and does not specify a delayed effective date, on the date and at the time the record is filed as evidenced by the Secretary of State endorsement of the date and time on the record; [2005, c. 543, Pt. C, §2 (NEW).]

B. If the record specifies an effective time but not a delayed effective date, on the date the record is filed at the time specified in the record; [2005, c. 543, Pt. C, §2 (NEW).]

C. If the record specifies a delayed effective date but not an effective time, at 12:01 a.m. on the earlier of:

(1) The specified date; and

(2) The 90th day after the record is filed; or [2005, c. 543, Pt. C, §2 (NEW).]

D. If the record specifies an effective time and a delayed effective date, at the specified time on the earlier of:

(1) The specified date; and

(2) The 90th day after the record is filed. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2007, c. 323, Pt. F, §13 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §13 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1327. Correcting filed record

1. Statement of correction. A limited partnership or foreign limited partnership may deliver to the Secretary of State for filing a statement of correction to correct a record previously delivered by the limited partnership or foreign limited partnership to the Secretary of State and filed by the Secretary of State, if at the time of filing the record contained false or erroneous information or was defectively signed.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Contents of statement. A statement of correction may not state a delayed effective date and must:

A. Describe the record to be corrected, including its filing date; [2005, c. 543, Pt. C, §2 (NEW).]

B. Specify the incorrect information and the reason it is incorrect or the manner in which the signing was defective; and [2005, c. 543, Pt. C, §2 (NEW).]

C. Correct the incorrect information or defective signature. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Effective date of correction. When filed by the Secretary of State, a statement of correction is effective retroactively as of the effective date of the record the statement corrects, but the statement is effective when filed:

A. For the purposes of section 1303, subsections 3 and 4; and [2005, c. 543, Pt. C, §2 (NEW).]

B. As to persons relying on the uncorrected record and adversely affected by the correction. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1328. Liability for false information in filed record

1. Damages for record containing false information. If a record delivered to the Secretary of State for filing under this chapter and filed by the Secretary of State contains false information, a person that suffers loss by reliance on the information may recover damages for the loss from:

A. A person that signed the record, or caused another to sign it on the person's behalf, and knew the information to be false at the time the record was signed; and [2005, c. 543, Pt. C, §2 (NEW).]

B. A general partner that has notice that the information was false when the record was filed or has become false because of changed circumstances, if the general partner has notice for a reasonably sufficient time before the information is relied upon to enable the general partner to effect an amendment under section 1322, file a petition pursuant to section 1325 or deliver to the Secretary of State for filing a change of registered agent as required by Title 5, section 108 or a statement of correction as required by section 1327. [2007, c. 323, Pt. F, §14 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. F, §14 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Signing constitutes affirmation. Signing a record authorized or required to be filed under this chapter constitutes an affirmation under the penalties of perjury that the facts stated in the record are true.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §14 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1329. Certificate of existence; certificate of authority; certificate of fact

1. Application. Any person may apply to the Secretary of State for a certificate of existence for a domestic limited partnership or a certificate of authority for a foreign limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Contents. A certificate of existence or certificate of authority sets forth:

A. The limited partnership's name used in this State; [2005, c. 543, Pt. C, §2 (NEW).]

B. That, if a domestic limited partnership, the limited partnership is duly formed under the laws of this State and the date of its formation; [2005, c. 543, Pt. C, §2 (NEW).]

C. That, if a foreign limited partnership, the foreign limited partnership is authorized to transact business in this State, the date on which the limited partnership was authorized to transact business in this State and its jurisdiction of organization; [2005, c. 543, Pt. C, §2 (NEW).]

D. That all fees and penalties owed to this State have been paid if:

(1) Payment is reflected in the records of the Secretary of State; and

(2) Nonpayment affects the existence or authorization of the domestic or foreign limited partnership; [2005, c. 543, Pt. C, §2 (NEW).]

E. That the limited partnership's most recent annual report required by section 1330 has been delivered to the Secretary of State; and [2005, c. 543, Pt. C, §2 (NEW).]

F. Any facts of record in the office of the Secretary of State that may be requested by the applicant under subsection 1. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Evidence of existence or authority. Subject to any qualification stated in the certificate, a certificate of existence or certificate of authority issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign limited partnership is in existence or is authorized to transact business in this State.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Certificate of fact. In addition to the certificate authorized under subsection 2, the Secretary of State may issue a certificate attesting to any fact of record in the office of the Secretary of State that may be requested by the applicant under subsection 1.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1330. Annual report and amended annual report of domestic and foreign limited partnerships; failure to file annual report; penalty

1. Annual report. Each domestic limited partnership and each foreign limited partnership authorized to do business in this State shall file, within the time prescribed by this chapter, an annual report.

A. The annual report must set forth:

(1) The name of the domestic or foreign limited partnership;

(1-A) The jurisdiction of organization of the limited partnership;

(2) The information required by Title 5, section 105, subsection 1;

(3) A brief statement of the character of the business in which the limited partnership is actually engaged in this State, if any;

(4) The name and business or residence address of each general partner, including the street or rural route number, town or city and state; and

(5) The address of its principal office, wherever located. [2007, c. 323, Pt. F, §15 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

B. The Secretary of State shall specify by rule the period of time to which the annual report applies as provided in paragraph C. The information contained in the annual report must be current as of the date the report is signed. [2005, c. 543, Pt. C, §2 (NEW).]

C. The annual report must be executed and signed by a general partner or any other duly authorized individual. Subject to rules adopted under section 1456, the report must be delivered to the Secretary of State or a designee for filing. Proof to the satisfaction of the Secretary of State that, prior to the date that penalties become effective for late delivery of annual reports as established by the Secretary of State by rule, the report was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, or delivered by electronic means as provided by the Secretary of State, is deemed a compliance with this requirement. One copy of the report, together with the filing fee required by this chapter, must be delivered for filing to the Secretary of State, who shall file the report if the Secretary of State finds that it conforms to the requirements of this chapter. If the Secretary of State finds that the report does not so conform, the Secretary of State shall promptly mail or otherwise return the report to the limited partnership for any necessary corrections. The penalties prescribed by this chapter for failure to file the report within the time provided in this section do not apply if the report is corrected to conform to the requirements of this chapter and returned to the Secretary of State within 30 days from the date on which it was so mailed or otherwise returned to the limited partnership by the Secretary of State. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2007, c. 323, Pt. F, §15 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Amended annual report; period for filing. If the information contained in an annual report filed under subsection 1 has changed, a domestic or foreign limited partnership may, if it determines it to be necessary, deliver to the Secretary of State for filing an amended annual report to change the information on file. The amended annual report must be executed as provided in subsection 1, paragraph C.

A. An amended annual report must set forth:

(1) The name of the domestic or foreign limited partnership, the jurisdiction of its formation and its date of formation;

(2) The date on which the original annual report was filed; and

(3) The information that has changed and the date on which it changed. [2005, c. 543, Pt. C, §2 (NEW).]

B. An amended annual report may be filed by the domestic or foreign limited partnership after the date of the original filing and until December 31st of that filing year. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Failure to file annual report; penalty. A domestic or foreign limited partnership that is required to deliver an annual report for filing as provided in subsection 1 that fails to deliver its properly completed annual report to the Secretary of State shall pay, in addition to the regular annual report fee, the late filing penalty described in section 1460, subsection 19, as long as the report is received by the Secretary of State prior to revocation or administrative dissolution. Upon a limited partnership's failure to file the annual report and to pay the annual report fee or the penalty, the Secretary of State, notwithstanding Title 4, chapter 5 and Title 5, chapter 375, shall revoke a foreign limited partnership's authority to do business in this State and administratively dissolve a domestic limited partnership. The Secretary of State shall use the procedures set forth in section 1399 to administratively dissolve a domestic limited partnership and the procedure set forth in section 1416 to revoke a foreign limited partnership's authority to transact business in this State. A domestic limited partnership that has been administratively dissolved under section 1399 must follow the requirements set forth in section 1400 to reinstate.

A. If the Secretary of State finds that any annual report of a domestic or foreign limited partnership delivered for filing does not conform with the requirements of subsection 1, the report must be returned for correction. [2005, c. 543, Pt. C, §2 (NEW).]

B. If the annual report of a domestic or foreign limited partnership is not delivered for filing within the time specified in subsection 1, the limited partnership is excused from the liability provided in this section and from any other penalty for failure to file timely the report if it establishes, to the satisfaction of the Secretary of State, that failure to file was the result of excusable neglect and it furnishes the Secretary of State a copy of the report within 30 days after it learns that the Secretary of State failed to receive the original report. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §15 (AMD). 2007, c. 323, Pt. G, §4 (AFF).






Subchapter 3: LIMITED PARTNERS

31 §1341. Becoming limited partner

A person becomes a limited partner: [2005, c. 543, Pt. C, §2 (NEW).]

1. Partnership agreement. As provided in the partnership agreement;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Conversion or merger. As the result of a conversion or merger under subchapter 11; or

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Consent. With the consent of all the partners.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1342. No right or power as limited partner to bind limited partnership

A limited partner does not have the right or the power as a limited partner to act for or bind the limited partnership. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1343. No liability as limited partner for limited partnership obligations

An obligation of a limited partnership, whether arising in contract, tort or otherwise, is not the obligation of a limited partner. A limited partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for an obligation of the limited partnership solely by reason of being a limited partner, even if the limited partner participates in the management and control of the limited partnership. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1344. Right of limited partner and former limited partner to information

1. Right to inspect and copy. On 10 days' demand, made in a record received by the limited partnership, a limited partner may inspect and copy required information during regular business hours in the limited partnership's principal office. The limited partner need not have any particular purpose for seeking the information.

[ 2007, c. 323, Pt. F, §16 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Right to information about activities and financial condition. During regular business hours and at a reasonable location specified by the limited partnership, a limited partner may obtain from the limited partnership and inspect and copy true and full information regarding the state of the activities and financial condition of the limited partnership and other information regarding the activities of the limited partnership as is just and reasonable if:

A. The limited partner seeks the information for a purpose reasonably related to the partner's interest as a limited partner; [2005, c. 543, Pt. C, §2 (NEW).]

B. The limited partner makes a demand in a record received by the limited partnership, describing with reasonable particularity the information sought and the purpose for seeking the information; and [2005, c. 543, Pt. C, §2 (NEW).]

C. The information sought is directly connected to the limited partner's purpose. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Response to demand for information about activities and financial condition. Within 10 days after receiving a demand pursuant to subsection 2, the limited partnership in a record shall inform the limited partner that made the demand:

A. What information the limited partnership will provide in response to the demand; [2005, c. 543, Pt. C, §2 (NEW).]

B. When and where the limited partnership will provide the information; and [2005, c. 543, Pt. C, §2 (NEW).]

C. If the limited partnership declines to provide any demanded information, the limited partnership's reasons for declining. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Right of dissociated limited partner. Subject to subsection 6, a person dissociated as a limited partner may inspect and copy required information during regular business hours in the limited partnership's principal office if:

A. The information pertains to the period during which the person was a limited partner; [2005, c. 543, Pt. C, §2 (NEW).]

B. The person seeks the information in good faith; and [2005, c. 543, Pt. C, §2 (NEW).]

C. The person meets the requirements of subsection 2. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2007, c. 323, Pt. F, §17 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Response to demand by dissociated limited partner. The limited partnership shall respond to a demand made pursuant to subsection 4 in the same manner as provided in subsection 3.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. Death of limited partner. If a limited partner dies, section 1384 applies.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

7. Reasonable restrictions on use of information. The limited partnership may impose reasonable restrictions on the use of information obtained under this section. In a dispute concerning the reasonableness of a restriction under this subsection, the limited partnership has the burden of proving reasonableness.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

8. Reasonable costs of copying. A limited partnership may charge a person that makes a demand under this section reasonable costs of copying, limited to the costs of labor and material.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

9. Information provided without demand. Whenever this chapter or a partnership agreement provides for a limited partner to give or withhold consent to a matter, before the consent is given or withheld, the limited partnership shall, without demand, provide the limited partner with all information material to the limited partner's decision that the limited partnership knows.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

10. Exercise of rights. A limited partner or person dissociated as a limited partner may exercise the rights under this section through an attorney or other agent. Any restriction imposed under subsection 7 or by the partnership agreement applies both to the attorney or other agent and to the limited partner or person dissociated as a limited partner.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

11. Transferee; individual under legal disability. The rights stated in this section do not extend to a person as transferee but may be exercised by the legal representative of an individual under legal disability who is a limited partner or person dissociated as a limited partner.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §§16, 17 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1345. Limited duties of limited partners

1. No fiduciary duty. A limited partner does not have any fiduciary duty to the limited partnership or to any other partner solely by reason of being a limited partner.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Good faith and fair dealing. A limited partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Limited partner's own interest. A limited partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the limited partner's conduct furthers the limited partner's own interest.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1346. Person erroneously believing self to be limited partner

1. Not liable for enterprise's obligations. Except as otherwise provided in subsection 2, a person that makes an investment in a business enterprise and erroneously but in good faith believes that the person has become a limited partner in the enterprise is not liable for the enterprise's obligations by reason of making the investment, receiving distributions from the enterprise or exercising any rights of or appropriate to a limited partner, if, on ascertaining the mistake, the person:

A. Causes an appropriate certificate of limited partnership, amendment or statement of correction to be signed and delivered to the Secretary of State for filing; or [2005, c. 543, Pt. C, §2 (NEW).]

B. Withdraws from future participation as an owner in the enterprise by signing and delivering to the Secretary of State for filing a statement of withdrawal under this section. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Liable to 3rd party. A person that makes an investment described in subsection 1 is liable to the same extent as a general partner to any 3rd party that enters into a transaction with the enterprise, believing in good faith that the person is a general partner, before the Secretary of State files a statement of withdrawal, certificate of limited partnership, amendment or statement of correction to show that the person is not a general partner.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Right to withdraw without breach. If a person makes a diligent effort in good faith to comply with subsection 1, paragraph A and is unable to cause the appropriate certificate of limited partnership, amendment or statement of correction to be signed and delivered to the Secretary of State for filing, the person has the right to withdraw from the enterprise pursuant to subsection 1, paragraph B even if the withdrawal would otherwise breach an agreement with others that are or have agreed to become co-owners of the enterprise.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).






Subchapter 4: GENERAL PARTNERS

31 §1351. Becoming general partner

A person becomes a general partner: [2005, c. 543, Pt. C, §2 (NEW).]

1. Partnership agreement. As provided in the partnership agreement;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Admitted general partner. Under section 1391, subsection 3, paragraph B following the dissociation of a limited partnership's last general partner;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Conversion or merger. As the result of a conversion or merger under subchapter 11; or

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Consent. With the consent of all the partners.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1352. General partner agent of limited partnership

1. Agent if carrying on in the ordinary course of activities. Each general partner is an agent of the limited partnership for the purposes of its activities. An act of a general partner, including the signing of a record in the partnership's name, for apparently carrying on in the ordinary course the limited partnership's activities or activities of the kind carried on by the limited partnership binds the limited partnership, unless the general partner did not have authority to act for the limited partnership in the particular matter and the person with which the general partner was dealing knew, had received a notification or had notice under section 1303, subsection 4 that the general partner lacked authority.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Agent only if actually authorized. An act of a general partner that is not apparently for carrying on in the ordinary course the limited partnership's activities or activities of the kind carried on by the limited partnership binds the limited partnership only if the act was actually authorized by all the other partners.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1353. Limited partnership liable for general partner's actionable conduct

1. General partner acting in ordinary course or with authority. A limited partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission or other actionable conduct of a general partner acting in the ordinary course of activities of the limited partnership or with authority of the limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Misapplication of money or property by general partner. If, in the course of the limited partnership's activities or while acting with authority of the limited partnership, a general partner receives or causes the limited partnership to receive money or property of a person not a partner, and the money or property is misapplied by a general partner, the limited partnership is liable for the loss.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1354. General partner's liability

1. Joint and several liability. Except as otherwise provided in subsections 2 and 3, all general partners are liable jointly and severally for all obligations of the limited partnership unless otherwise agreed by the claimant or provided by law.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Pre-existing obligation. A person that becomes a general partner of an existing limited partnership is not personally liable for an obligation of a limited partnership incurred before the person became a general partner.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Obligation of limited liability limited partnership. Subject to the provisions of subsection 4, an obligation of a limited partnership incurred while the limited partnership is a limited liability limited partnership, whether arising in contract, tort or otherwise, is solely the obligation of the limited partnership. A general partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or acting as a general partner. This subsection applies despite anything inconsistent in the partnership agreement that existed immediately before the consent required to become a limited liability limited partnership under section 1356, subsection 2, paragraph B.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Professional limited liability limited partnership exception. A partner of a professional limited liability limited partnership is jointly and severally liable for claims arising from the rendering of a professional service by such a professional limited liability partnership if that partner:

A. Personally and directly participated in rendering that portion of the professional service that was performed negligently or in breach of any other legal duty; or [2005, c. 543, Pt. C, §2 (NEW).]

B. Directly supervised and controlled that portion of the professional service rendered by another person that was performed negligently or in breach of any other legal duty. [2005, c. 543, Pt. C, §2 (NEW).]

For purposes of this subsection, a "professional limited liability limited partnership" means a limited liability limited partnership that, by virtue of the business conducted by it, would be required to incorporate under the Maine Professional Service Corporation Act if that limited partnership were a corporation.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1355. Actions by and against partnership and partners

1. General partner as party. To the extent not inconsistent with section 1354, a general partner may be joined in an action against the limited partnership or named in a separate action.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Judgment against limited partnership. A judgment against a limited partnership is not by itself a judgment against a general partner. A judgment against a limited partnership may not be satisfied from a general partner's assets unless there is also a judgment against the general partner.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Judgment creditor of general partner. A judgment creditor of a general partner may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the limited partnership unless the partner is personally liable for the claim under section 1354 and:

A. A judgment based on the same claim has been obtained against the limited partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part; [2005, c. 543, Pt. C, §2 (NEW).]

B. The limited partnership is a debtor in bankruptcy; [2005, c. 543, Pt. C, §2 (NEW).]

C. The general partner has agreed that the creditor need not exhaust limited partnership assets; [2005, c. 543, Pt. C, §2 (NEW).]

D. A court grants permission to the judgment creditor to levy execution against the assets of a general partner based on a finding that limited partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of limited partnership assets is excessively burdensome or that the grant of permission is an appropriate exercise of the court's equitable powers; or [2005, c. 543, Pt. C, §2 (NEW).]

E. Liability is imposed on the general partner by law or contract independent of the existence of the limited partnership. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1356. Management rights of general partner

1. General partner or partners. Each general partner has equal rights in the management and conduct of the limited partnership's activities. Except as expressly provided in this chapter, any matter relating to the activities of the limited partnership may be exclusively decided by the general partner or, if there is more than one general partner, by a majority of the general partners.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Consent required. The consent of each partner is necessary to:

A. Amend the partnership agreement; [2005, c. 543, Pt. C, §2 (NEW).]

B. Amend the certificate of limited partnership to add or, subject to section 1440, delete a statement that the limited partnership is a limited liability limited partnership; and [2005, c. 543, Pt. C, §2 (NEW).]

C. Sell, lease, exchange or otherwise dispose of all, or substantially all, of the limited partnership's property, with or without the good will, other than in the usual and regular course of the limited partnership's activities. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Payments by and liabilities of general partner. A limited partnership shall reimburse a general partner for payments made and indemnify a general partner for liabilities incurred by the general partner in the ordinary course of the activities of the partnership or for the preservation of its activities or property.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Advances by general partner. A limited partnership shall reimburse a general partner for an advance to the limited partnership beyond the amount of capital the general partner agreed to contribute.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Payment or advance constitutes loan. A payment or advance made by a general partner that gives rise to an obligation of the limited partnership under subsection 3 or 4 constitutes a loan to the limited partnership that accrues interest from the date of the payment or advance.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. No remuneration. A general partner is not entitled to remuneration for services performed for the partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1357. Right of general partner and former general partner to information

1. Right to inspect and copy. A general partner, without having any particular purpose for seeking the information, may inspect and copy during regular business hours:

A. In the limited partnership's principal office, required information; and [2007, c. 323, Pt. F, §18 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

B. At a reasonable location specified by the limited partnership, any other records maintained by the limited partnership regarding the limited partnership's activities and financial condition. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2007, c. 323, Pt. F, §18 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Information furnished to general partner. Each general partner and the limited partnership shall furnish to a general partner:

A. Without demand, any information concerning the limited partnership's activities and activities reasonably required for the proper exercise of the general partner's rights and duties under the partnership agreement or this chapter; and [2005, c. 543, Pt. C, §2 (NEW).]

B. On demand, any other information concerning the limited partnership's activities, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Right of dissociated general partner. Subject to subsection 5, on 10 days' demand made in a record received by the limited partnership, a person dissociated as a general partner may have access to the information and records described in subsection 1 at the location specified in subsection 1 if:

A. The information or record pertains to the period during which the person was a general partner; [2005, c. 543, Pt. C, §2 (NEW).]

B. The person seeks the information or record in good faith; and [2005, c. 543, Pt. C, §2 (NEW).]

C. The person satisfies the requirements imposed on a limited partner by section 1344, subsection 2. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Response to demand. The limited partnership shall respond to a demand made pursuant to subsection 3 in the same manner as provided in section 1344, subsection 3.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Death of general partner. If a general partner dies, section 1384 applies.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. Reasonable restrictions on use of information. The limited partnership may impose reasonable restrictions on the use of information under this section. In any dispute concerning the reasonableness of a restriction under this subsection, the limited partnership has the burden of proving reasonableness.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

7. Reasonable costs of copying. A limited partnership may charge a person dissociated as a general partner that makes a demand under this section reasonable costs of copying, limited to the costs of labor and material.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

8. Exercise of rights. A general partner or person dissociated as a general partner may exercise the rights under this section through an attorney or other agent. Any restriction imposed under subsection 6 or by the partnership agreement applies both to the attorney or other agent and to the general partner or person dissociated as a general partner.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

9. Transferee; individual under legal disability. The rights under this section do not extend to a person as transferee, but the rights under subsection 3 of a person dissociated as a general partner may be exercised by the legal representative of an individual who dissociated as a general partner under section 1373, subsection 7, paragraph B or C.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §18 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1358. General standards of general partner's conduct

1. Fiduciary duties. The only fiduciary duties that a general partner has to the limited partnership and the other partners are the duties of loyalty and care under subsections 2 and 3.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Duty of loyalty. A general partner's duty of loyalty to the limited partnership and the other partners is limited to the following:

A. To account to the limited partnership and hold as trustee for it any property, profit or benefit derived by the general partner in the conduct and winding up of the limited partnership's activities or derived from a use by the general partner of limited partnership property, including the appropriation of a limited partnership opportunity; [2005, c. 543, Pt. C, §2 (NEW).]

B. To refrain from dealing with the limited partnership in the conduct or winding up of the limited partnership's activities as or on behalf of a party having an interest adverse to the limited partnership; and [2005, c. 543, Pt. C, §2 (NEW).]

C. To refrain from competing with the limited partnership in the conduct or winding up of the limited partnership's activities. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Duty of care. A general partner's duty of care to the limited partnership and the other partners in the conduct and winding up of the limited partnership's activities is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Good faith and fair dealing. A general partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. General partner's own interest. A general partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the general partner's conduct furthers the general partner's own interest.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).






Subchapter 5: CONTRIBUTIONS AND DISTRIBUTIONS

31 §1361. Form of contribution

A contribution of a partner may consist of tangible or intangible property or other benefit to the limited partnership, including money, services performed, promissory notes, other agreements to contribute cash or property and contracts for services to be performed. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1362. Liability for contribution

1. Obligation not excused by death, disability or other inability. A partner's obligation to contribute money or other property or other benefit to, or to perform services for, a limited partnership is not excused by the partner's death, disability or other inability to perform personally.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Obligation to contribute money equal to promised nonmonetary contribution. If a partner does not make a promised nonmonetary contribution, the partner is obligated at the option of the limited partnership to contribute money equal to that portion of the value, as stated in the required information, of the stated contribution that has not been made.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Obligation in violation of chapter; enforcement by creditor. The obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all partners. A creditor of a limited partnership that extends credit or otherwise acts in reliance on an obligation described in subsection 1, without notice of any compromise under this subsection, may enforce the original obligation.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1363. Sharing of distributions

A distribution by a limited partnership must be shared among the partners on the basis of the value, as stated in the required records when the limited partnership decides to make the distribution, of the contributions the limited partnership has received from each partner. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1364. Interim distributions

A partner does not have a right to any distribution before the dissolution and winding up of the limited partnership unless the limited partnership decides to make an interim distribution. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1365. No distribution on account of dissociation

A person does not have a right to receive a distribution on account of dissociation. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1366. Distribution in kind

A partner does not have a right to demand or receive any distribution from a limited partnership in any form other than cash. Subject to section 1402, subsection 2, a limited partnership may distribute an asset in kind to the extent each partner receives a percentage of the asset equal to the partner's share of distributions. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1367. Right to distribution

When a partner or transferee becomes entitled to receive a distribution, the partner or transferee has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution. However, the limited partnership's obligation to make a distribution is subject to offset for any amount owed to the limited partnership by the partner or dissociated partner on whose account the distribution is made. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1368. Limitations on distribution

1. In violation of partnership agreement. A limited partnership may not make a distribution in violation of the partnership agreement.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Unable to pay debts or satisfy superior preferential rights. A limited partnership may not make a distribution if after the distribution:

A. The limited partnership would not be able to pay its debts as they become due in the ordinary course of the limited partnership's activities; or [2005, c. 543, Pt. C, §2 (NEW).]

B. The limited partnership's total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the limited partnership were to be dissolved, wound up and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up and termination of partners whose preferential rights are superior to those of persons receiving the distribution. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Basis for determination that distribution not prohibited. A limited partnership may base a determination that a distribution is not prohibited under subsection 2 on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Measuring effect of distribution. Except as otherwise provided in subsection 7, the effect of a distribution under subsection 2 is measured:

A. In the case of distribution by purchase, redemption or other acquisition of a transferable interest in the limited partnership, as of the date money or other property is transferred or debt incurred by the limited partnership; and [2005, c. 543, Pt. C, §2 (NEW).]

B. In all other cases, as of the date:

(1) The distribution is authorized, if the payment occurs within 120 days after that date; or

(2) The payment is made, if payment occurs more than 120 days after the distribution is authorized. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Indebtedness to partner and general, unsecured creditors. A limited partnership's indebtedness to a partner incurred by reason of a distribution made in accordance with this section is at parity with the limited partnership's indebtedness to its general, unsecured creditors.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. Indebtedness not considered liability. A limited partnership's indebtedness, including indebtedness issued in connection with or as part of a distribution, is not considered a liability for purposes of subsection 2 if the terms of the indebtedness provide that payment of principal and interest are made only to the extent that a distribution could then be made to partners under this section.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

7. Indebtedness issued as distribution; date payment made. If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1369. Liability for improper distributions

1. General partner liable if consent to distribution not in compliance. A general partner that consents to a distribution made in violation of section 1368 is personally liable to the limited partnership for the amount of the distribution that exceeds the amount that could have been distributed without the violation if it is established that in consenting to the distribution the general partner failed to comply with section 1358.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Partner or transferee liable for excess amount received. A partner or transferee that received a distribution knowing that the distribution to that partner or transferee was made in violation of section 1368 is personally liable to the limited partnership but only to the extent that the distribution received by the partner or transferee exceeded the amount that could have been properly paid under section 1368.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. General partner may implead, compel contribution. A general partner against which an action is commenced under subsection 1 may:

A. Implead in the action any other person that is liable under subsection 1 and compel contribution from the person; and [2005, c. 543, Pt. C, §2 (NEW).]

B. Implead in the action any person that received a distribution in violation of subsection 2 and compel contribution from the person in the amount the person received in violation of subsection 2. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Action within 2 years. An action under this section is barred if it is not commenced within 2 years after the distribution.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).






Subchapter 6: DISSOCIATION

31 §1371. Dissociation as limited partner

1. Prohibited before termination. A person does not have a right to dissociate as a limited partner before the termination of the limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Dissociation upon occurrence of event. A person is dissociated from a limited partnership as a limited partner upon the occurrence of any of the following events:

A. The limited partnership's having notice of the person's express will to withdraw as a limited partner or on a later date specified by the person; [2005, c. 543, Pt. C, §2 (NEW).]

B. An event agreed to in the partnership agreement as causing the person's dissociation as a limited partner; [2005, c. 543, Pt. C, §2 (NEW).]

C. The person's expulsion as a limited partner pursuant to the partnership agreement; [2005, c. 543, Pt. C, §2 (NEW).]

D. The person's expulsion as a limited partner by the unanimous consent of the other partners if:

(1) It is unlawful to carry on the limited partnership's activities with the person as a limited partner;

(2) There has been a transfer of all of the person's transferable interest in the limited partnership, other than a transfer for security purposes, or a court order charging the person's interest, that has not been foreclosed;

(3) The person is a corporation and, within 90 days after the limited partnership notifies the person that it will be expelled as a limited partner because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(4) The person is a limited liability company or partnership that has been dissolved and whose business is being wound up; [2005, c. 543, Pt. C, §2 (NEW).]

E. On application by the limited partnership, the person's expulsion as a limited partner by judicial determination because:

(1) The person engaged in wrongful conduct that adversely and materially affected the limited partnership's activities;

(2) The person willfully or persistently committed a material breach of the partnership agreement or of the obligation of good faith and fair dealing under section 1345, subsection 2; or

(3) The person engaged in conduct relating to the limited partnership's activities that makes it not reasonably practicable to carry on the activities with the person as limited partner; [2005, c. 543, Pt. C, §2 (NEW).]

F. In the case of a person who is an individual, the person's death; [2005, c. 543, Pt. C, §2 (NEW).]

G. In the case of a person that is a trust or is acting as a limited partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor trustee; [2005, c. 543, Pt. C, §2 (NEW).]

H. In the case of a person that is an estate or is acting as a limited partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor personal representative; [2005, c. 543, Pt. C, §2 (NEW).]

I. Termination of a limited partner that is not an individual, partnership, limited liability company, corporation, trust or estate; or [2005, c. 543, Pt. C, §2 (NEW).]

J. The limited partnership's participation in a conversion or merger under subchapter 11, if the limited partnership:

(1) Is not the converted or surviving entity; or

(2) Is the converted or surviving entity but, as a result of the conversion or merger, the person ceases to be a limited partner. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1372. Effect of dissociation as limited partner

1. Rights; obligations; interests. Upon a person's dissociation as a limited partner:

A. Subject to section 1384, the person does not have further rights as a limited partner; [2005, c. 543, Pt. C, §2 (NEW).]

B. The person's obligation of good faith and fair dealing as a limited partner under section 1345, subsection 2 continues only as to matters arising and events occurring before the dissociation; and [2005, c. 543, Pt. C, §2 (NEW).]

C. Subject to section 1384 and subchapter 11, any transferable interest owned by the person in the person's capacity as a limited partner immediately before dissociation is owned by the person as a mere transferee. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Obligations to partnership and partners. A person's dissociation as a limited partner does not of itself discharge the person from any obligation to the limited partnership or the other partners that the person incurred while a limited partner.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1373. Dissociation as general partner

A person is dissociated from a limited partnership as a general partner upon the occurrence of any of the following events: [2005, c. 543, Pt. C, §2 (NEW).]

1. Notice of express will to withdraw. The limited partnership's having notice of the person's express will to withdraw as a general partner or on a later date specified by the person;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Event in partnership agreement. An event agreed to in the partnership agreement as causing the person's dissociation as a general partner;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Expulsion pursuant to partnership agreement. The person's expulsion as a general partner pursuant to the partnership agreement;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Expulsion by unanimous consent. The person's expulsion as a general partner by the unanimous consent of the other partners if:

A. It is unlawful to carry on the limited partnership's activities with the person as a general partner; [2005, c. 543, Pt. C, §2 (NEW).]

B. There has been a transfer of all or substantially all of the person's transferable interest in the limited partnership, other than a transfer for security purposes, or a court order charging the person's interest, that has not been foreclosed; [2005, c. 543, Pt. C, §2 (NEW).]

C. The person is a corporation and, within 90 days after the limited partnership notifies the person that it will be expelled as a general partner because it has filed a certificate of dissolution or the equivalent, its charter has been revoked or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or [2005, c. 543, Pt. C, §2 (NEW).]

D. The person is a limited liability company or partnership that has been dissolved and whose business is being wound up; [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Expulsion upon judicial determination. On application by the limited partnership, the person's expulsion as a general partner by judicial determination because:

A. The person engaged in wrongful conduct that adversely and materially affected the limited partnership's activities; [2005, c. 543, Pt. C, §2 (NEW).]

B. The person willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under section 1358; or [2005, c. 543, Pt. C, §2 (NEW).]

C. The person engaged in conduct relating to the limited partnership's activities which makes it not reasonably practicable to carry on the activities of the limited partnership with the person as a general partner; [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. Bankruptcy; execution of assignment; appointment of trustee, receiver or liquidator. The person's:

A. Becoming a debtor in bankruptcy; [2005, c. 543, Pt. C, §2 (NEW).]

B. Execution of an assignment for the benefit of creditors; [2005, c. 543, Pt. C, §2 (NEW).]

C. Seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator of the person or of all or substantially all of the person's property; or [2005, c. 543, Pt. C, §2 (NEW).]

D. Failure, within 90 days after the appointment, to have vacated or stayed the appointment of a trustee, receiver or liquidator of the general partner or of all or substantially all of the person's property obtained without the person's consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated; [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

7. Death; appointment of guardian or conservator; judicial determination. In the case of a person who is an individual:

A. The person's death; [2005, c. 543, Pt. C, §2 (NEW).]

B. The appointment of a guardian or general conservator for the person; or [2005, c. 543, Pt. C, §2 (NEW).]

C. A judicial determination that the person has otherwise become incapable of performing the person's duties as a general partner under the partnership agreement; [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

8. Distribution of trust's interest. In the case of a person that is a trust or is acting as a general partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor trustee;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

9. Distribution of estate's interest. In the case of a person that is an estate or is acting as a general partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor personal representative;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

10. Termination of general partner. Termination of a general partner that is not an individual, partnership, limited liability company, corporation, trust or estate; or

[ 2005, c. 543, Pt. C, §2 (NEW) .]

11. Conversion or merger. The limited partnership's participation in a conversion or merger under subchapter 11, if the limited partnership:

A. Is not the converted or surviving entity; or [2005, c. 543, Pt. C, §2 (NEW).]

B. Is the converted or surviving entity but, as a result of the conversion or merger, the person ceases to be a general partner. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1374. Person's power to dissociate as general partner; wrongful dissociation

1. Dissociate by express will. A person has the power to dissociate as a general partner at any time, rightfully or wrongfully, by express will pursuant to section 1373, subsection 1.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Wrongful dissociation. A person's dissociation as a general partner is wrongful only if:

A. It is in breach of an express provision of the partnership agreement; or [2005, c. 543, Pt. C, §2 (NEW).]

B. It occurs before the termination of the limited partnership and:

(1) The person withdraws as a general partner by express will;

(2) The person is expelled as a general partner by judicial determination under section 1373, subsection 5;

(3) The person is dissociated as a general partner by becoming a debtor in bankruptcy; or

(4) In the case of a person that is not an individual, trust other than a business trust, or estate, the person is expelled or otherwise dissociated as a general partner because it willfully dissolved or terminated. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Liability when dissociation wrongful. A person that wrongfully dissociates as a general partner is liable to the limited partnership and, subject to section 1421, to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the general partner to the limited partnership or to the other partners.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1375. Effect of dissociation as general partner

1. Rights; duties; statement of dissociation; interests. Upon a person's dissociation as a general partner:

A. The person's right to participate as a general partner in the management and conduct of the partnership's activities terminates; [2005, c. 543, Pt. C, §2 (NEW).]

B. The person's duty of loyalty as a general partner under section 1358, subsection 2, paragraph C terminates; [2005, c. 543, Pt. C, §2 (NEW).]

C. The person's duty of loyalty as a general partner under section 1358, subsection 2, paragraphs A and B and duty of care under section 1358, subsection 3 continue only with regard to matters arising and events occurring before the person's dissociation as a general partner; [2005, c. 543, Pt. C, §2 (NEW).]

D. The person may sign and deliver to the Secretary of State for filing a statement of dissociation pertaining to the person and, at the request of the limited partnership, shall sign an amendment to the certificate of limited partnership that states that the person has dissociated; and [2005, c. 543, Pt. C, §2 (NEW).]

E. Subject to section 1384 and subchapter 11, any transferable interest owned by the person immediately before dissociation in the person's capacity as a general partner is owned by the person as a mere transferee. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Obligations to partnership and partners. A person's dissociation as a general partner does not of itself discharge the person from any obligation to the limited partnership or the other partners that the person incurred while a general partner.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1376. Power to bind and liability to limited partnership before dissolution of partnership of person dissociated as general partner

1. Bound by act of dissociated general partner. After a person is dissociated as a general partner and before the limited partnership is dissolved, converted under subchapter 11 or merged out of existence under subchapter 11, the limited partnership is bound by an act of the person only if:

A. The act would have bound the limited partnership under section 1352 before the dissociation; and [2005, c. 543, Pt. C, §2 (NEW).]

B. At the time the other party enters into the transaction:

(1) Less than 2 years has passed since the dissociation; and

(2) The other party does not have notice of the dissociation and reasonably believes that the person is a general partner. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Liability of dissociated general partner. If a limited partnership is bound under subsection 1, the person dissociated as a general partner that caused the limited partnership to be bound is liable:

A. To the limited partnership for any damage caused to the limited partnership arising from the obligation incurred under subsection 1; and [2005, c. 543, Pt. C, §2 (NEW).]

B. If a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1377. Liability to other persons of person dissociated as general partner

1. Liability of dissociated general partner. A person's dissociation as a general partner does not of itself discharge the person's liability as a general partner for an obligation of the limited partnership incurred before dissociation. Except as otherwise provided in subsections 2 and 3, the person is not liable for a limited partnership's obligation incurred after dissociation.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Liability when dissociation resulted in dissolution. A person whose dissociation as a general partner resulted in a dissolution and winding up of the limited partnership's activities is liable to the same extent as a general partner under section 1354 on an obligation incurred by the limited partnership under section 1394.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Liability when dissociation did not result in dissolution. A person that has dissociated as a general partner but whose dissociation did not result in a dissolution and winding up of the limited partnership's activities is liable on a transaction entered into by the limited partnership after the dissociation only if:

A. A general partner would be liable on the transaction; and [2005, c. 543, Pt. C, §2 (NEW).]

B. At the time the other party enters into the transaction:

(1) Less than 2 years has passed since the dissociation; and

(2) The other party does not have notice of the dissociation and reasonably believes that the person is a general partner. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Release upon agreement with creditor. By agreement with a creditor of a limited partnership and the limited partnership, a person dissociated as a general partner may be released from liability for an obligation of the limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Release upon creditor's agreement to material alteration without consent. A person dissociated as a general partner is released from liability for an obligation of the limited partnership if the limited partnership's creditor, with notice of the person's dissociation as a general partner but without the person's consent, agrees to a material alteration in the nature or time of payment of the obligation.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).






Subchapter 7: TRANSFERABLE INTERESTS AND RIGHTS OF TRANSFEREES AND CREDITORS

31 §1381. Partner's transferable interest

The only interest of a partner that is transferable is the partner's transferable interest. A transferable interest is personal property. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1382. Transfer of partner's transferable interest

1. Transfer. A transfer, in whole or in part, of a partner's transferable interest:

A. Is permissible; [2005, c. 543, Pt. C, §2 (NEW).]

B. Does not by itself cause the partner's dissociation or a dissolution and winding up of the limited partnership's activities; and [2005, c. 543, Pt. C, §2 (NEW).]

C. Does not, as against the other partners or the limited partnership, entitle the transferee to participate in the management or conduct of the limited partnership's activities, to require access to information concerning the limited partnership's transactions except as otherwise provided in subsection 3 or to inspect or copy the required information or the limited partnership's other records. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Transferee's right to receive. A transferee has a right to receive, in accordance with the transfer:

A. Distributions to which the transferor would otherwise be entitled; and [2005, c. 543, Pt. C, §2 (NEW).]

B. Upon the dissolution and winding up of the limited partnership's activities, the net amount otherwise distributable to the transferor. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Account for transferee. In a dissolution and winding up, a transferee is entitled to an account of the limited partnership's transactions only from the date of dissolution.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Transferor retains all other rights, duties and obligations. Upon transfer, the transferor retains the rights of a partner other than the interest in distributions transferred and retains all duties and obligations of a partner.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Notice of transfer. A limited partnership need not give effect to a transferee's rights under this section until the limited partnership has notice of the transfer.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. Transfer in violation of restriction. A transfer of a partner's transferable interest in the limited partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

7. Transferee's liability for transferor's obligations. A transferee that becomes a partner with respect to a transferable interest is liable for the transferor's obligations under sections 1361 and 1369. However, the transferee is not obligated for liabilities unknown to the transferee at the time the transferee became a partner.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1383. Rights of judgment creditor of partner or transferee

1. Court order charging transferable interest; rights of transferee. On application to a court of competent jurisdiction by any judgment creditor of a partner or transferee, the court may charge the transferable interest of the judgment debtor with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of a transferee. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts and inquiries the judgment debtor might have made or that the circumstances of the case may require to give effect to the charging order.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Charging order a lien; foreclosure; rights of transferee. A charging order constitutes a lien on the judgment debtor's transferable interest. The court may order a foreclosure upon the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Redemption before foreclosure. At any time before foreclosure, an interest charged may be redeemed:

A. By the judgment debtor; [2005, c. 543, Pt. C, §2 (NEW).]

B. With property other than limited partnership property, by one or more of the other partners; or [2005, c. 543, Pt. C, §2 (NEW).]

C. With limited partnership property, by the limited partnership with the consent of all partners whose interests are not so charged. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Exemption laws applicable. This chapter does not deprive any partner or transferee of the benefit of any exemption laws applicable to the partner's or transferee's transferable interest.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Exclusive remedy. This section provides the exclusive remedy by which a judgment creditor of a partner or transferee may satisfy a judgment out of the judgment debtor's transferable interest.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1384. Power of estate of deceased partner

If a partner dies, the deceased partner's personal representative or other legal representative may exercise the rights of a transferee as provided in section 1382 and, for the purposes of settling the estate, may exercise the rights of a current limited partner under section 1344. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).






Subchapter 8: DISSOLUTION

31 §1391. Nonjudicial dissolution

Except as otherwise provided in section 1392, a limited partnership is dissolved, and its activities must be wound up, only upon the occurrence of any of the following: [2005, c. 543, Pt. C, §2 (NEW).]

1. Event specified in partnership agreement. The happening of an event specified in the partnership agreement;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Consent. The consent of all general partners and of limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Dissociation of general partner. After the dissociation of a person as a general partner:

A. If the limited partnership has at least one remaining general partner, the consent to dissolve the limited partnership given within 90 days after the dissociation by partners owning a majority of the rights to receive distributions as partners at the time the consent is to be effective; or [2005, c. 543, Pt. C, §2 (NEW).]

B. If the limited partnership does not have a remaining general partner, the passage of 90 days after the dissociation, unless before the end of the period:

(1) Consent to continue the activities of the limited partnership and admit at least one general partner is given by limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective; and

(2) At least one person is admitted as a general partner in accordance with the consent; [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Dissociation of last limited partner. The passage of 90 days after the dissociation of the limited partnership's last limited partner, unless before the end of the period the limited partnership admits at least one limited partner; or

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Declaration of dissolution. The signing and filing of a declaration of dissolution by the Secretary of State under section 1399, subsection 3.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1392. Judicial dissolution

On application by a partner, the Superior Court may order dissolution of a limited partnership if it is not reasonably practicable to carry on the activities of the limited partnership in conformity with the partnership agreement. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1393. Winding up

1. Purpose after dissolution. A limited partnership continues after dissolution only for the purpose of winding up its activities.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Winding up limited partnership. In winding up its activities, the limited partnership:

A. May amend its certificate of limited partnership to state that the limited partnership is dissolved, preserve the limited partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal or administrative, transfer the limited partnership's property, settle disputes by mediation or arbitration, file a statement of termination as provided in section 1323 and perform other necessary acts; and [2005, c. 543, Pt. C, §2 (NEW).]

B. Shall discharge the limited partnership's liabilities, settle and close the limited partnership's activities and marshal and distribute the assets of the partnership. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Appointment to wind up activities. If a dissolved limited partnership does not have a general partner, a person to wind up the dissolved limited partnership's activities may be appointed by the consent of limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective. A person appointed under this subsection:

A. Has the powers of a general partner under section 1394; and [2005, c. 543, Pt. C, §2 (NEW).]

B. Shall promptly amend the certificate of limited partnership to state:

(1) That the limited partnership does not have a general partner;

(2) The name of the person that has been appointed to wind up the limited partnership; and

(3) The street and mailing address of the person. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Judicial supervision. On the application of any partner, the Superior Court may order judicial supervision of the winding up, including the appointment of a person to wind up the dissolved limited partnership's activities, if:

A. The limited partnership does not have a general partner and within a reasonable time following the dissolution no person has been appointed pursuant to subsection 3; or [2005, c. 543, Pt. C, §2 (NEW).]

B. The applicant establishes other good cause. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1394. Power of general partner and person dissociated as general partner to bind partnership after dissolution

1. General partner's act after dissolution. A limited partnership is bound by a general partner's act after dissolution that:

A. Is appropriate for winding up the limited partnership's activities; or [2005, c. 543, Pt. C, §2 (NEW).]

B. Would have bound the limited partnership under section 1352 before dissolution, if, at the time the other party enters into the transaction, the other party does not have notice of the dissolution. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Dissociated general partner's act after dissolution. A person dissociated as a general partner binds a limited partnership through an act occurring after dissolution if:

A. At the time the other party enters into the transaction:

(1) Less than 2 years has passed since the dissociation; and

(2) The other party does not have notice of the dissociation and reasonably believes that the person is a general partner; and [2005, c. 543, Pt. C, §2 (NEW).]

B. The act:

(1) Is appropriate for winding up the limited partnership's activities; or

(2) Would have bound the limited partnership under section 1352 before dissolution and at the time the other party enters into the transaction the other party does not have notice of the dissolution. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1395. Liability after dissolution of general partner and person dissociated as general partner to limited partnership, other general partners and persons dissociated as general partner

1. General partner liable for inappropriate act after dissolution. If a general partner having knowledge of the dissolution causes a limited partnership to incur an obligation under section 1394, subsection 1 by an act that is not appropriate for winding up the partnership's activities, the general partner is liable:

A. To the limited partnership for any damage caused to the limited partnership arising from the obligation; and [2005, c. 543, Pt. C, §2 (NEW).]

B. If another general partner or a person dissociated as a general partner is liable for the obligation, to that other general partner or person for any damage caused to that other general partner or person arising from the liability. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Dissociated general partner liable for incurring obligation. If a person dissociated as a general partner causes a limited partnership to incur an obligation under section 1394, subsection 2, the person is liable:

A. To the limited partnership for any damage caused to the limited partnership arising from the obligation; and [2005, c. 543, Pt. C, §2 (NEW).]

B. If a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1396. Known claims against dissolved limited partnership

1. Dispose of known claims. A dissolved limited partnership may dispose of the known claims against it by following the procedure described in subsection 2.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Notice of dissolution. A dissolved limited partnership may notify its known claimants of the dissolution in a record. The notice must:

A. Specify the information required to be included in a claim; [2005, c. 543, Pt. C, §2 (NEW).]

B. Provide a mailing address to which the claim is to be sent; [2005, c. 543, Pt. C, §2 (NEW).]

C. State the deadline for receipt of the claim, which may not be less than 120 days after the date the notice is received by the claimant; [2005, c. 543, Pt. C, §2 (NEW).]

D. State that the claim will be barred if not received by the deadline; and [2005, c. 543, Pt. C, §2 (NEW).]

E. Unless the limited partnership has been throughout its existence a limited liability limited partnership, state that the barring of a claim against the limited partnership will also bar any corresponding claim against any general partner or person dissociated as a general partner that is based on section 1354. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Claim barred. A claim against a dissolved limited partnership is barred if the requirements of subsection 2 are met and:

A. The claim is not received by the specified deadline; or [2005, c. 543, Pt. C, §2 (NEW).]

B. In the case of a claim that is timely received but rejected by the dissolved limited partnership, the claimant does not commence an action to enforce the claim against the limited partnership within 90 days after the receipt of the notice of the rejection. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Claims or liability after dissolution. This section does not apply to a claim based on an event occurring after the effective date of dissolution or a liability that is contingent on that date.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1397. Other claims against dissolved limited partnership

1. Notice of dissolution; claims. A dissolved limited partnership may publish notice of its dissolution and request persons having claims against the limited partnership to present them in accordance with the notice.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Notice requirements. The notice must:

A. Be published at least once in a newspaper of general circulation in the county in which the dissolved limited partnership's principal office is located or, if it has none in this State, in Kennebec County; [2007, c. 323, Pt. F, §19 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

B. Describe the information required to be contained in a claim and provide a mailing address to which the claim is to be sent; [2005, c. 543, Pt. C, §2 (NEW).]

C. State that a claim against the limited partnership is barred unless an action to enforce the claim is commenced within 5 years after publication of the notice; and [2005, c. 543, Pt. C, §2 (NEW).]

D. Unless the limited partnership has been throughout its existence a limited liability limited partnership, state that the barring of a claim against the limited partnership will also bar any corresponding claim against any general partner or person dissociated as a general partner that is based on section 1354. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2007, c. 323, Pt. F, §19 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Claimants barred. If a dissolved limited partnership publishes a notice in accordance with subsection 2, the claim of each of the following claimants is barred unless the claimant commences an action to enforce the claim against the dissolved limited partnership within 5 years after the publication date of the notice:

A. A claimant that did not receive notice in a record under section 1396; [2005, c. 543, Pt. C, §2 (NEW).]

B. A claimant whose claim was timely sent to the dissolved limited partnership but not acted on; and [2005, c. 543, Pt. C, §2 (NEW).]

C. A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Enforcement of claims. A claim not barred under this section may be enforced:

A. Against the dissolved limited partnership, to the extent of its undistributed assets; [2005, c. 543, Pt. C, §2 (NEW).]

B. If the assets have been distributed in liquidation, against a partner or transferee to the extent of that person's proportionate share of the claim or the limited partnership's assets distributed to the partner or transferee in liquidation, whichever is less, but a person's total liability for all claims under this paragraph does not exceed the total amount of assets distributed to the person as part of the winding up of the dissolved limited partnership; or [2005, c. 543, Pt. C, §2 (NEW).]

C. Against any person liable on the claim under section 1354. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §19 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1398. Liability of general partner and person dissociated as general partner when claim against limited partnership barred

If a claim against a dissolved limited partnership is barred under section 1396 or 1397, any corresponding claim under section 1354 is also barred. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1399. Administrative dissolution of domestic limited partnership

1. Grounds for administrative dissolution. Notwithstanding Title 4, chapter 5 and Title 5, chapter 375, the Secretary of State may commence a proceeding under subsection 2 to administratively dissolve a domestic limited partnership if:

A. The domestic limited partnership does not pay when they are due any fees or penalties imposed by this chapter or other law; [2005, c. 543, Pt. C, §2 (NEW).]

B. The domestic limited partnership does not deliver its annual report to the Secretary of State as required by section 1330, subsection 1; [2005, c. 543, Pt. C, §2 (NEW).]

C. The domestic limited partnership does not pay the annual report late filing penalty as required by section 1330, subsection 3; [2005, c. 543, Pt. C, §2 (NEW).]

D. The domestic limited partnership is without a registered agent in this State as required by Title 5, section 105, subsection 1; [2007, c. 323, Pt. F, §20 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

E. The domestic limited partnership does not notify the Secretary of State that its registered agent has changed as required by Title 5, section 108, subsection 1 or the address of its registered agent has been changed as required by Title 5, section 109 or 110 or that its registered agent has resigned as required by Title 5, section 111; or [2007, c. 323, Pt. F, §21 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

F. A general partner, limited partner or agent of the domestic limited partnership signed a document with the knowledge that the document was false in a material respect and with the intent that the document be delivered to the Secretary of State for filing. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2007, c. 323, Pt. F, §§20, 21 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Procedure for administrative dissolution of domestic limited partnership. If the Secretary of State determines that one or more grounds exist under subsection 1 for dissolving a domestic limited partnership, the Secretary of State shall serve the limited partnership with a written notice of that determination as required by subsection 10.

[ 2007, c. 323, Pt. F, §22 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Administrative dissolution. The domestic limited partnership is administratively dissolved if within 60 days after the notice under subsection 2 was issued and is perfected under subsection 10 the Secretary of State determines that the limited partnership has failed to correct the ground or grounds for the dissolution. The Secretary of State shall send notice to the limited partnership as required by subsection 10 that recites the ground or grounds for dissolution and the effective date of dissolution.

[ 2007, c. 323, Pt. F, §23 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Effect of administrative dissolution; prohibition. A domestic limited partnership administratively dissolved under this section continues its existence but may not transact any business in this State except as necessary to wind up the affairs of the limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Liability of limited partners. A limited partner of a domestic limited partnership is not liable as a general partner of the limited partnership solely by reason of the limited partnership's having been administratively dissolved under this section.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. Validity of contracts; right to be sued; right to defend suit. The administrative dissolution of a domestic limited partnership under this section does not impair:

A. The validity of any contract or act of the domestic limited partnership; [2005, c. 543, Pt. C, §2 (NEW).]

B. The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or [2005, c. 543, Pt. C, §2 (NEW).]

C. The right of the domestic limited partnership to defend any action, suit or proceeding in any court of this State. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

7. Authority of registered agent. The administrative dissolution of a domestic limited partnership under this section does not terminate the authority of its registered agent.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

8. Protecting domestic limited partnership name after administrative dissolution. The name of a domestic limited partnership remains in the Secretary of State's record of limited partnership names and is protected for a period of 3 years following administrative dissolution under this section.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

9. Notice to Superintendent of Financial Institutions in case of financial institution or credit union. In the case of a financial institution authorized to do business in this State or a credit union authorized to do business in this State, as defined in Title 9-B, the Secretary of State shall notify the Superintendent of Financial Institutions within a reasonable time prior to administratively dissolving the financial institution or credit union under this section.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

10. Delivery of notice. The Secretary of State shall send notice of its determination under subsection 1 by regular mail and the service upon the domestic limited partnership is perfected 5 days after the Secretary of State deposits its determination in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed to the registered agent of the limited partnership.

[ 2007, c. 323, Pt. F, §24 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §§20-24 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1400. Reinstatement following administrative dissolution or suspension of domestic limited partnership

1. Reinstatement following administrative dissolution. A domestic limited partnership administratively dissolved under section 1399 may apply to the Secretary of State for reinstatement within 6 years after the effective date of dissolution.

A. The application for reinstatement must:

(1) State the name of the domestic limited partnership and the effective date of its administrative dissolution;

(2) State that the ground or grounds for dissolution either did not exist or have been eliminated; and

(3) State that the domestic limited partnership's name satisfies the requirements of section 1308. [2005, c. 543, Pt. C, §2 (NEW).]

B. If the Secretary of State determines that the application contains the information required under this subsection and is accompanied by the reinstatement fee set forth in section 1460, subsection 6, and that the information is correct, the Secretary of State shall cancel the administrative dissolution and prepare a notice of reinstatement that recites that determination and the effective date of reinstatement. The Secretary of State shall use the procedures set forth in section 1399, subsection 10 to deliver the notice to the domestic limited partnership. [2007, c. 323, Pt. F, §25 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

C. When the reinstatement is effective under this subsection, it relates back to and takes effect as of the effective date of the administrative dissolution, and the domestic limited partnership resumes business as if the administrative dissolution had not occurred. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2007, c. 323, Pt. F, §25 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Reinstatement after suspension. A domestic limited partnership that was suspended before July 1, 2004 may apply to the Secretary of State for reinstatement.

A. The reinstatement may be granted if:

(1) The Secretary of State determines that the application contains the information required under subsection 1;

(2) The application for reinstatement is accompanied by the reinstatement fee set forth in section 1460, subsection 6; and

(3) The application for reinstatement is received by the Secretary of State by June 30, 2010. [2005, c. 543, Pt. C, §2 (NEW).]

B. A domestic limited partnership that fails to meet the requirements of this subsection is administratively dissolved and may not reinstate. [2005, c. 543, Pt. C, §2 (NEW).]

C. The name of a domestic limited partnership that is suspended remains in the Secretary of State's record of limited partnership names and is protected for a period of 3 years following suspension. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §25 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1401. Appeal from denial of reinstatement of domestic limited partnership

1. Denial of reinstatement. If the Secretary of State denies a domestic limited partnership's application for reinstatement following administrative dissolution, the Secretary of State shall serve the limited partnership as required by section 1399, subsection 10 with a written notice that explains the reason or reasons for denial.

[ 2007, c. 323, Pt. F, §26 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Appeal. A domestic limited partnership may appeal a denial of reinstatement under subsection 1 to the Superior Court of the county where the limited partnership's principal office is located or, if there is no principal office in this State, in Kennebec County within 30 days after the date of the notice of denial. The limited partnership appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's notice of administrative dissolution, the limited partnership's application for reinstatement and the Secretary of State's notice of denial.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Court action. The court may summarily order the Secretary of State to reinstate an administratively dissolved domestic limited partnership or may take other action the court considers appropriate.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Final decision. The court's final decision in an appeal under this section may be appealed as in other civil proceedings.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §26 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1401-A. Revival of domestic limited partnership after dissolution

1. Determination of need to revive partnership. If the Secretary of State finds that a domestic limited partnership has dissolved in any manner under this subchapter and that the domestic limited partnership should be revived for any specified purpose or purposes for a specific period of time, the Secretary of State may upon application by an interested party file a certificate of revival in a form or format prescribed by the Secretary of State for reviving the domestic limited partnership.

[ 2007, c. 231, §37 (NEW); 2007, c. 231, §40 (AFF) .]

2. Certificate of revival. The certificate of revival must include:

A. The name of the domestic limited partnership and its original date of organization; [2007, c. 231, §37 (NEW); 2007, c. 231, §40 (AFF).]

B. The name of the domestic limited partnership's registered agent and the address of its registered agent at the time of dissolution; [2007, c. 231, §37 (NEW); 2007, c. 231, §40 (AFF).]

C. The name and address of the party or parties requesting the revival; [2007, c. 231, §37 (NEW); 2007, c. 231, §40 (AFF).]

D. The purpose or purposes for which revival is requested; and [2007, c. 231, §37 (NEW); 2007, c. 231, §40 (AFF).]

E. The time period needed to complete the purpose or purposes specified under paragraph D. [2007, c. 231, §37 (NEW); 2007, c. 231, §40 (AFF).]

[ 2007, c. 231, §37 (NEW); 2007, c. 231, §40 (AFF) .]

3. Notice of revival. The Secretary of State shall issue a notice to the domestic limited partnership to the address provided in subsection 2, paragraph C stating that the revival has been granted for the purpose or purposes and for the time period specified pursuant to the certificate of revival filed under this subsection.

[ 2007, c. 231, §37 (NEW); 2007, c. 231, §40 (AFF) .]

4. Termination of revival. When the time period specified in subsection 2, paragraph E has expired, the Secretary of State shall issue a notice to the domestic limited partnership at the address provided in subsection 2, paragraph C that the status of the limited partnership has returned to the status prior to filing the certificate of revival under this section.

[ 2007, c. 231, §37 (NEW); 2007, c. 231, §40 (AFF) .]

SECTION HISTORY

2007, c. 231, §37 (NEW). 2007, c. 231, §40 (AFF).



31 §1402. Disposition of assets; when contributions required

1. Assets to satisfy creditors. In winding up a limited partnership's activities, the assets of the limited partnership, including the contributions required by this section, must be applied to satisfy the limited partnership's obligations to creditors, including, to the extent permitted by law, partners that are creditors.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Surplus paid in cash distribution. Any surplus remaining after the limited partnership complies with subsection 1 must be paid in cash as a distribution.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Insufficient assets to satisfy all obligations. If a limited partnership's assets are insufficient to satisfy all of its obligations under subsection 1, with respect to each unsatisfied obligation incurred when the limited partnership was not a limited liability limited partnership, the following rules apply.

A. Each person that was a general partner when the obligation was incurred and that has not been released from the obligation under section 1377 shall contribute to the limited partnership for the purpose of enabling the limited partnership to satisfy the obligation. The contribution due from each of those persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred. [2005, c. 543, Pt. C, §2 (NEW).]

B. If a person does not contribute the full amount required under paragraph A with respect to an unsatisfied obligation of the limited partnership, the other persons required to contribute by paragraph A on account of the obligation shall contribute the additional amount necessary to discharge the obligation. The additional contribution due from each of those other persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those other persons when the obligation was incurred. [2005, c. 543, Pt. C, §2 (NEW).]

C. If a person does not make the additional contribution required by paragraph B, further additional contributions are determined and due in the same manner as provided in that paragraph. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Additional contribution recoverable. A person that makes an additional contribution under subsection 3, paragraph B or C may recover from any person whose failure to contribute under subsection 3, paragraph A or B necessitated the additional contribution. A person may not recover under this subsection more than the amount additionally contributed. A person's liability under this subsection may not exceed the amount the person failed to contribute.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Estate of deceased liable for obligations. The estate of a deceased individual is liable for the individual's obligations under this section.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. Assignee, court appointee may enforce. An assignee for the benefit of creditors of a limited partnership or a partner, or a person appointed by a court to represent creditors of a limited partnership or a partner, may enforce a person's obligation to contribute under subsection 3.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1403. Late reinstatement of domestic limited partnership after administrative dissolution

1. Application to reinstate domestic limited partnership. A domestic limited partnership that has been administratively dissolved for more than 6 years may apply to the Secretary of State for reinstatement. The application must:

A. Provide the name of the domestic limited partnership and the effective date of its administrative dissolution; [2015, c. 254, §4 (NEW).]

B. Provide a statement together with supporting documentation that the general partner signing the application is duly authorized to act for the domestic limited partnership; [2015, c. 254, §4 (NEW).]

C. Establish that the grounds for dissolution either did not exist or have been eliminated; [2015, c. 254, §4 (NEW).]

D. Demonstrate that the domestic limited partnership's name satisfies the requirements of section 1308 or that the domestic limited partnership is filing an amendment to change the name to satisfy the requirements of section 1308; [2015, c. 254, §4 (NEW).]

E. Attest that no lawsuits are pending against the domestic limited partnership; and [2015, c. 254, §4 (NEW).]

F. Explain the reason or reasons that reinstatement is being requested. [2015, c. 254, §4 (NEW).]

[ 2015, c. 254, §4 (NEW) .]

2. Determination of need to reinstate domestic limited partnership. If the Secretary of State determines that the application satisfies the provisions of subsection 1 and is accompanied by the reinstatement fee set forth in section 1460, subsection 6, the Secretary of State shall cancel the administrative dissolution and prepare a notice of reinstatement that recites that determination and the effective date of reinstatement. The Secretary of State may deny reinstatement if there are material misstatements provided in the application. The Secretary of State shall use the procedures set forth in section 1399, subsection 10 to deliver the notice to the domestic limited partnership.

[ 2015, c. 254, §4 (NEW) .]

3. Effect of reinstatement. When the reinstatement is effective under subsection 2, it relates back to and takes effect as of the effective date of the administrative dissolution, and the domestic limited partnership resumes activities as if the administrative dissolution had not occurred.

[ 2015, c. 254, §4 (NEW) .]

SECTION HISTORY

2015, c. 254, §4 (NEW).






Subchapter 9: FOREIGN LIMITED PARTNERSHIPS

31 §1411. Governing law

1. Law under which organized governs. The laws of the State or other jurisdiction under which a foreign limited partnership is organized govern relations among the partners of the foreign limited partnership and between the partners and the foreign limited partnership and the liability of partners as partners for an obligation of the foreign limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Difference in laws. A foreign limited partnership may not be denied a certificate of authority under this subchapter by reason of any difference between the laws of the jurisdiction under which the foreign limited partnership is organized and the laws of this State.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Certificate of authority. A certificate of authority under this subchapter does not authorize a foreign limited partnership to engage in any business or exercise any power that a limited partnership may not engage in or exercise in this State.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1412. Application for certificate of authority

1. Application. A foreign limited partnership may apply for a certificate of authority to transact business in this State by delivering an application to the Secretary of State for filing. The application must state:

A. The name of the foreign limited partnership and, if the name does not comply with section 1308, the name under which it proposes to apply for authority to do business pursuant to section 1415, subsection 1; [2005, c. 543, Pt. C, §2 (NEW).]

B. The name of the State or other jurisdiction under whose law the foreign limited partnership is organized and its date of formation; [2005, c. 543, Pt. C, §2 (NEW).]

C. The street and mailing address of the foreign limited partnership's principal office and, if the laws of the jurisdiction under which the foreign limited partnership is organized require the foreign limited partnership to maintain an office in that jurisdiction, the street and mailing address of the required office; [2005, c. 543, Pt. C, §2 (NEW).]

D. The information required by Title 5, section 105, subsection 1; [2007, c. 323, Pt. F, §27 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

E. The name and street and mailing address of each of the foreign limited partnership's general partners; and [2005, c. 543, Pt. C, §2 (NEW).]

F. Whether the foreign limited partnership is a foreign limited liability limited partnership. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2007, c. 323, Pt. F, §27 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Certificate of existence or similar record. A foreign limited partnership shall deliver with the completed application under subsection 1 a certificate of existence or a record of similar import signed by the Secretary of State or other official having custody of the limited partnership's publicly filed records in the State or other jurisdiction under whose law the foreign limited partnership is organized. The certificate of existence must have been made not more than 90 days prior to delivery of the application for filing.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §27 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1412-A. Amendments to application

1. Amendments to application. If any statement in the application for authority to do business of a foreign limited partnership requires change as a result of subsequent events, the foreign limited partnership shall promptly file with the Secretary of State a certificate, executed by a general partner, amending the statement. The statement must include:

A. The name of the foreign limited partnership; [2005, c. 543, Pt. C, §2 (NEW).]

B. The jurisdiction of organization and the date of its organization; [2005, c. 543, Pt. C, §2 (NEW).]

C. The date the foreign limited partnership was granted authority to transact business in this State; and [2005, c. 543, Pt. C, §2 (NEW).]

D. The information that is causing the amendment to be filed. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Changes requiring prompt delivery of amendment. A foreign limited partnership shall promptly deliver to the Secretary of State for filing an amended application for authority to reflect:

A. The admission of a new general partner; [2005, c. 543, Pt. C, §2 (NEW).]

B. The dissociation of a person as a general partner; [2005, c. 543, Pt. C, §2 (NEW).]

C. The change in the address of one or more of the general partners from that appearing on the record of the office of the Secretary of State. The application must be amended to set forth the new business, residence or mailing address of each partner; or [2005, c. 543, Pt. C, §2 (NEW).]

D. The address of the registered or principal office of the limited partnership. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Responsibility of general partner. A general partner that knows that any information in a filed application of authority was false when the certificate was filed or has become false due to changed circumstances shall promptly:

A. Cause the application to be amended; or [2005, c. 543, Pt. C, §2 (NEW).]

B. If appropriate, deliver to the Secretary of State for filing a statement of change pursuant to section 1315 or a statement of correction pursuant to section 1327. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Amendment at any time. An application for authority may be amended at any time for any other proper purpose as determined by the foreign limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Effective when filed. Subject to section 1326, subsection 3, an amended application for authority is effective when filed by the Secretary of State.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1413. Activities not constituting transacting business

1. Activities not constituting transacting business. Activities of a foreign limited partnership that do not constitute transacting business in this State within the meaning of this subchapter include:

A. Maintaining, defending and settling an action or proceeding; [2005, c. 543, Pt. C, §2 (NEW).]

B. Holding meetings of its partners or carrying on any other activity concerning its internal affairs; [2005, c. 543, Pt. C, §2 (NEW).]

C. Maintaining accounts in financial institutions; [2005, c. 543, Pt. C, §2 (NEW).]

D. Maintaining offices or agencies for the transfer, exchange and registration of the foreign limited partnership's own securities or maintaining trustees or depositories with respect to those securities; [2005, c. 543, Pt. C, §2 (NEW).]

E. Selling through independent contractors; [2005, c. 543, Pt. C, §2 (NEW).]

F. Soliciting or obtaining orders, whether by mail or electronic means or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts; [2005, c. 543, Pt. C, §2 (NEW).]

G. Creating or acquiring indebtedness, mortgages or security interests in real or personal property; [2005, c. 543, Pt. C, §2 (NEW).]

H. Securing or collecting debts or enforcing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired; [2005, c. 543, Pt. C, §2 (NEW).]

I. Conducting an isolated transaction that is completed within 30 days and is not one in the course of similar transactions of a like manner; and [2005, c. 543, Pt. C, §2 (NEW).]

J. Transacting business in interstate commerce. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Ownership of property. For purposes of this subchapter, the ownership in this State of income-producing real property or tangible personal property, other than property excluded under subsection 1, constitutes transacting business in this State.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Service of process, taxation or regulation under other law. This section does not apply in determining the contacts or activities that may subject a foreign limited partnership to service of process, taxation or regulation under any other law of this State.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1414. Filing of certificate of authority

Unless the Secretary of State determines that an application for a certificate of authority does not comply with the filing requirements of this chapter, the Secretary of State, upon payment of all filing fees, shall file the application, prepare, sign and file a certificate of authority to transact business in this State and send a copy of the filed certificate, together with a receipt for the fees, to the foreign limited partnership or its representative. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1415. Fictitious name of foreign limited partnership

1. Requirements for use of fictitious name. As used in this section, "fictitious name" means a name adopted by a foreign limited partnership authorized to transact business in this State because its real name is unavailable pursuant to section 1308, subsection 1.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Authorized to transact business. Upon complying with this section, a foreign limited partnership authorized to transact business in this State may transact its business in this State under its fictitious name.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. File statement indicating use of fictitious name. Prior to transacting business in this State under a fictitious name, a foreign limited partnership shall execute and deliver to the Secretary of State for filing a statement setting forth:

A. The foreign limited partnership name; [2005, c. 543, Pt. C, §2 (NEW).]

B. The foreign limited partnership's jurisdiction of organization and date of organization; [2005, c. 543, Pt. C, §2 (NEW).]

C. That the foreign limited partnership intends to transact business under a fictitious name; and [2005, c. 543, Pt. C, §2 (NEW).]

D. The fictitious name that the foreign limited partnership proposes to use. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Compliance required. A fictitious name must comply with the requirements of section 1308, subsection 1.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Enjoin use of fictitious name. If a foreign limited partnership uses a fictitious name without complying with the requirements of this section, the continued use of the fictitious name may be enjoined upon suit by the Attorney General or by any person adversely affected by the use of the fictitious name.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. Enjoin use despite compliance. Notwithstanding its compliance with the requirements of this section, the use of a fictitious name may be enjoined upon suit of the Attorney General or of any person adversely affected by such use if:

A. The fictitious name did not, at the time the statement required by subsection 3 was filed, comply with the requirements of section 1308, subsection 1; or [2005, c. 543, Pt. C, §2 (NEW).]

B. The fictitious name is not distinguishable on the records of the Secretary of State from a name in which the plaintiff has prior rights by virtue of the common law or statutory law of unfair competition, unfair trade practices, common law copyright or similar law. [2005, c. 543, Pt. C, §2 (NEW).]

The mere filing of a statement pursuant to subsection 3 does not constitute actual use of the fictitious name set out in that statement for purposes of determining priority of rights.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

7. Terminate use of fictitious name. A foreign limited partnership may terminate a fictitious name by executing and delivering a statement setting forth:

A. The name of the foreign limited partnership; [2005, c. 543, Pt. C, §2 (NEW).]

B. The foreign limited partnership's jurisdiction of organization and date of organization; [2005, c. 543, Pt. C, §2 (NEW).]

C. The date on which the foreign limited partnership was authorized to transact business in this State; [2005, c. 543, Pt. C, §2 (NEW).]

D. That the foreign limited partnership no longer intends to transact business under the fictitious name; and [2005, c. 543, Pt. C, §2 (NEW).]

E. The fictitious name the foreign limited partnership intends to terminate. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1416. Revocation of authority

1. Grounds for revocation of authority. Notwithstanding Title 4, chapter 5 and Title 5, chapter 375, the Secretary of State may commence a proceeding under subsection 2 to revoke the authority of a foreign limited partnership authorized to transact business in this State if:

A. The foreign limited partnership does not pay when they are due any fees or penalties imposed by this chapter or other law; [2005, c. 543, Pt. C, §2 (NEW).]

B. The foreign limited partnership does not deliver its annual report to the Secretary of State as required by section 1330, subsection 1; [2005, c. 543, Pt. C, §2 (NEW).]

C. The foreign limited partnership does not pay the annual report late filing penalty as required by section 1330, subsection 3; [2005, c. 543, Pt. C, §2 (NEW).]

D. The foreign limited partnership is without a registered agent in this State as required by Title 5, section 105, subsection 1; [2007, c. 323, Pt. F, §28 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

E. The foreign limited partnership does not notify the Secretary of State that its registered agent has changed as required by Title 5, section 108 or the address of its registered agent has been changed as required by Title 5, section 109 or 110 or that its registered agent has resigned as required by Title 5, section 111; or [2007, c. 323, Pt. F, §29 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

F. A general partner, limited partner or agent of the foreign limited partnership signed a document with the knowledge that the document was false in a material respect and with the intent that the document be delivered to the Secretary of State for filing. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2007, c. 323, Pt. F, §§28, 29 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Procedure for revocation of foreign limited partnership. If the Secretary of State determines that one or more grounds exist under subsection 1 for the revocation of authority of the foreign limited partnership, the Secretary of State shall serve the foreign limited partnership with a written notice of that determination as required by subsection 7.

[ 2007, c. 323, Pt. F, §30 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Revocation of authority. The foreign limited partnership's authority is revoked if within 60 days after the notice under subsection 2 was issued and is perfected under subsection 7 the Secretary of State determines that the foreign limited partnership has failed to correct the ground or grounds for the revocation. The Secretary of State shall send notice to the foreign limited partnership as required by subsection 7 that recites the ground or grounds for revocation and the effective date of revocation.

[ 2007, c. 323, Pt. F, §31 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Authority to transact business ceases. The authority of a foreign limited partnership to transact business in this State ceases on the effective date of revocation of its authority.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Registered agent; not terminated. Revocation of a foreign limited partnership's authority to transact business in this State does not terminate the authority of the registered agent of the foreign limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. Authorization after revocation. A foreign limited partnership whose authority to transact business in this State has been revoked under this section and that wishes to transact business again in this State must be authorized as provided in this chapter.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

7. Delivery of notice. The Secretary of State shall send notice of its determination under subsection 1 by regular mail and the service upon the foreign limited partnership is perfected 5 days after the Secretary of State deposits its determination in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed to the registered agent in this State and the registered or principal office, wherever located, of the foreign limited partnership.

[ 2007, c. 323, Pt. F, §32 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §§28-32 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1417. Cancellation of certificate of authority; effect of failure to have certificate

1. Notice of cancellation. In order to cancel its certificate of authority to transact business in this State, a foreign limited partnership must deliver to the Secretary of State for filing a notice of cancellation. The certificate is canceled when the notice becomes effective under section 1326.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Certificate of authority to maintain action or proceeding. A foreign limited partnership transacting business in this State may not maintain an action or proceeding in this State unless it has a certificate of authority to transact business in this State.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Validity of contract or act; defending action or proceeding. The failure of a foreign limited partnership to have a certificate of authority to transact business in this State does not impair the validity of a contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending an action or proceeding in this State.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Liability based solely on transaction without certificate of authority. A partner of a foreign limited partnership is not liable for the obligations of the foreign limited partnership solely by reason of the foreign limited partnership's having transacted business in this State without a certificate of authority.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Secretary of State appointed as agent. If a foreign limited partnership transacts business in this State without a certificate of authority or cancels its certificate of authority, it appoints the Secretary of State as its agent for service of process for rights of action arising out of the transaction of business in this State.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1418. Action by Attorney General

The Attorney General may maintain an action to restrain a foreign limited partnership from transacting business in this State in violation of this subchapter. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).






Subchapter 10: ACTIONS BY PARTNERS

31 §1421. Direct action by partner

1. Action against limited partnership or partner. Subject to subsection 2, a partner may maintain a direct action against the limited partnership or another partner for legal or equitable relief, with or without an accounting as to the partnership's activities, to enforce the rights and otherwise protect the interests of the partner, including rights and interests under the partnership agreement or this chapter or arising independently of the partnership relationship.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Plead and prove actual or threatened injury. A partner commencing a direct action under this section is required to plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Accrual of right of action; time limitation. The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1422. Derivative action

A partner may maintain a derivative action to enforce a right of a limited partnership if: [2005, c. 543, Pt. C, §2 (NEW).]

1. Demand for limited partnership to enforce. The partner first makes a demand on the general partners, requesting that they cause the limited partnership to bring an action to enforce the right, and the general partners do not bring the action within a reasonable time; or

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Demand futile. A demand would be futile.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1423. Proper plaintiff

A derivative action may be maintained only by a person that is a partner at the time the action is commenced and: [2005, c. 543, Pt. C, §2 (NEW).]

1. Partner when conduct occurred. That was a partner when the conduct giving rise to the action occurred; or

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Partner status. Whose status as a partner devolved upon the person by operation of law or pursuant to the terms of the partnership agreement from a person that was a partner at the time of the conduct.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1424. Pleading

In a derivative action, the complaint must state with particularity: [2005, c. 543, Pt. C, §2 (NEW).]

1. Date and content of demand; response. The date and content of the plaintiff's demand and the general partners' response to the demand; or

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Demand excused. Why the demand should be excused as futile.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1425. Proceeds and expenses

1. Proceeds. Except as otherwise provided in subsection 2:

A. Any proceeds or other benefits of a derivative action, whether by judgment, compromise or settlement, belong to the limited partnership and not to the derivative plaintiff; and [2005, c. 543, Pt. C, §2 (NEW).]

B. If the derivative plaintiff receives any proceeds, the derivative plaintiff shall immediately remit them to the limited partnership. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Expenses. If a derivative action is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from the recovery of the limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).






Subchapter 11: CONVERSION AND MERGER

31 §1431. Definitions

As used in this subchapter, the following terms have the following meanings. [2005, c. 543, Pt. C, §2 (NEW).]

1. Constituent limited partnership. "Constituent limited partnership" means a constituent organization that is a limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Constituent organization. "Constituent organization" means an organization that is party to a merger.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Converted organization. "Converted organization" means the organization into which a converting organization converts pursuant to sections 1432 to 1435.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Converting limited partnership. "Converting limited partnership" means a converting organization that is a limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Converting organization. "Converting organization" means an organization that converts into another organization pursuant to section 1432.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. General partner. "General partner" means a general partner of a limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

7. Governing statute. "Governing statute" of an organization means the statute that governs the organization's internal affairs.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

8. Organization. "Organization" means a general partnership, including a limited liability partnership; limited partnership, including a limited liability limited partnership; limited liability company; business trust; corporation; or any other person having a governing statute. "Organization" includes domestic and foreign organizations whether or not organized for profit.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

9. Organizational documents. "Organizational documents" means:

A. For a domestic or foreign general partnership, its partnership agreement; [2005, c. 543, Pt. C, §2 (NEW).]

B. For a limited partnership or foreign limited partnership, its certificate of limited partnership and partnership agreement; [2005, c. 543, Pt. C, §2 (NEW).]

C. For a limited liability company or foreign limited liability company, its articles of organization and operating agreement, or comparable records as provided in its governing statute; [2011, c. 113, Pt. B, §2 (AMD).]

D. For a business trust, its agreement of trust and declaration of trust; [2005, c. 543, Pt. C, §2 (NEW).]

E. For a domestic or foreign corporation for profit, its articles of incorporation, bylaws and other agreements among its shareholders that are authorized by its governing statute, or comparable records as provided in its governing statute; and [2005, c. 543, Pt. C, §2 (NEW).]

F. For any other organization, the basic records that create the organization and determine its internal governance and the relations among the persons that own it, have an interest in it or are members of it. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2011, c. 113, Pt. B, §2 (AMD) .]

10. Personal liability. "Personal liability" means personal liability for a debt, liability or other obligation of an organization that is imposed on a person that co-owns, has an interest in or is a member of the organization:

A. By the organization's governing statute solely by reason of the person co-owning, having an interest in or being a member of the organization; or [2005, c. 543, Pt. C, §2 (NEW).]

B. By the organization's organizational documents under a provision of the organization's governing statute authorizing those documents to make one or more specified persons liable for all or specified debts, liabilities and other obligations of the organization solely by reason of the person or persons co-owning, having an interest in or being a member of the organization. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

11. Surviving organization. "Surviving organization" means an organization into which one or more other organizations are merged. A surviving organization may preexist the merger or be created by the merger.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2011, c. 113, Pt. B, §2 (AMD).



31 §1432. Conversion

1. Conversion to or from limited partnership. An organization other than a limited partnership may convert to a limited partnership and a limited partnership may convert to another organization pursuant to this section and sections 1433 to 1435 and a plan of conversion if:

A. The other organization's governing statute authorizes the conversion; [2005, c. 543, Pt. C, §2 (NEW).]

B. The conversion is not prohibited by the law of the jurisdiction that enacted the governing statute; and [2005, c. 543, Pt. C, §2 (NEW).]

C. The other organization complies with its governing statute in effecting the conversion. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Plan of conversion. A plan of conversion must be in a record and must include:

A. The name and form of the organization before conversion; [2005, c. 543, Pt. C, §2 (NEW).]

B. The name and form of the organization after conversion; [2005, c. 543, Pt. C, §2 (NEW).]

C. The terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization and other consideration; and [2005, c. 543, Pt. C, §2 (NEW).]

D. The organizational documents of the converted organization. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1433. Action on plan of conversion by converting limited partnership

1. Consent. Subject to section 1440, a plan of conversion must be consented to by all the partners of a converting limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Amend plan or abandon planned conversion. Subject to section 1440 and any contractual rights, after a conversion is approved, and at any time before a filing is made under section 1434, a converting limited partnership may amend the plan or abandon the planned conversion:

A. As provided in the plan; and [2005, c. 543, Pt. C, §2 (NEW).]

B. Except as prohibited by the plan, by the same consent as was required to approve the plan. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1434. Filings required for conversion; effective date

1. Deliver to Secretary of State articles of conversion; certificate of limited partnership. After a plan of conversion is approved:

A. A converting limited partnership shall deliver to the Secretary of State for filing articles of conversion, which must include:

(1) A statement that the limited partnership has been converted into another organization;

(2) The name and form of the organization and the jurisdiction of its governing statute;

(3) The date the conversion is effective under the governing statute of the converted organization;

(4) A statement that the conversion was approved as required by this chapter;

(5) A statement that the conversion was approved as required by the governing statute of the converted organization; and

(6) If the converted organization is a foreign organization not authorized to transact business in this State, the street and mailing address of an office that may be used for service of process under section 1435, subsection 3; and [2007, c. 323, Pt. F, §33 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

B. If the converting organization is not a converting limited partnership, the converting organization shall deliver to the Secretary of State for filing a certificate of limited partnership, which must include, in addition to the information required by section 1321:

(1) A statement that the limited partnership was converted from another organization;

(2) The name and form of the organization and the jurisdiction of its governing statute; and

(3) A statement that the conversion was approved in a manner that complied with the organization's governing statute. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2007, c. 323, Pt. F, §33 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Conversion effective. A conversion becomes effective:

A. If the converted organization is a limited partnership, when the certificate of limited partnership takes effect; and [2005, c. 543, Pt. C, §2 (NEW).]

B. If the converted organization is not a limited partnership, as provided by the governing statute of the converted organization. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §33 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1435. Effect of conversion

1. Same entity. An organization that has been converted pursuant to this subchapter is for all purposes the same entity that existed before the conversion.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Effect of conversion. When a conversion takes effect:

A. All property owned by the converting organization remains vested in the converted organization; [2005, c. 543, Pt. C, §2 (NEW).]

B. All debts, liabilities and other obligations of the converting organization continue as obligations of the converted organization; [2005, c. 543, Pt. C, §2 (NEW).]

C. An action or proceeding pending by or against the converting organization may be continued as if the conversion had not occurred; [2005, c. 543, Pt. C, §2 (NEW).]

D. Except as prohibited by other law, all of the rights, privileges, immunities, powers and purposes of the converting organization remain vested in the converted organization; [2005, c. 543, Pt. C, §2 (NEW).]

E. Except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect; and [2005, c. 543, Pt. C, §2 (NEW).]

F. Except as otherwise agreed, the conversion does not dissolve a converting limited partnership for the purposes of subchapter 8. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Foreign organization; Secretary of State as agent. A converted organization that is a foreign organization consents to the jurisdiction of the courts of this State to enforce any obligation owed by the converting organization, if before the conversion the converting organization was subject to suit in this State on the obligation. A converted organization that is a foreign organization and not authorized to transact business in this State may be served with process at the address required in the articles of conversion under section 1434, subsection 1, paragraph A, subparagraph (6).

[ 2007, c. 323, Pt. F, §34 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §34 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1436. Merger

1. Merger requirements. A limited partnership may merge with one or more other constituent organizations pursuant to this section and sections 1437 through 1439 and a plan of merger if:

A. The governing statute of each of the other organizations authorizes the merger; [2005, c. 543, Pt. C, §2 (NEW).]

B. The merger is not prohibited by the law of a jurisdiction that enacted any of those governing statutes; and [2005, c. 543, Pt. C, §2 (NEW).]

C. Each of the other organizations complies with its governing statute in effecting the merger. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Plan of merger. A plan of merger must be in a record and must include:

A. The name and form of each constituent organization; [2005, c. 543, Pt. C, §2 (NEW).]

B. The name and form of the surviving organization and, if the surviving organization is to be created by the merger, a statement to that effect; [2005, c. 543, Pt. C, §2 (NEW).]

C. The terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization and other consideration; [2005, c. 543, Pt. C, §2 (NEW).]

D. If the surviving organization is to be created by the merger, the surviving organization's organizational documents; and [2005, c. 543, Pt. C, §2 (NEW).]

E. If the surviving organization is not to be created by the merger, any amendments to be made by the merger to the surviving organization's organizational documents. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1437. Action on plan of merger by constituent limited partnership

1. Consent. Subject to section 1440, a plan of merger must be consented to by all the partners of a constituent limited partnership.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Amend plan or abandon planned merger. Subject to section 1440 and any contractual rights, after a merger is approved, and at any time before a filing is made under section 1438, a constituent limited partnership may amend the plan or abandon the planned merger:

A. As provided in the plan; and [2005, c. 543, Pt. C, §2 (NEW).]

B. Except as prohibited by the plan, with the same consent as was required to approve the plan. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1438. Filings required for merger; effective date

1. Articles of merger; signed. After each constituent organization has approved a merger, articles of merger must be signed on behalf of:

A. Each preexisting constituent limited partnership, by each general partner listed in the certificate of limited partnership; and [2005, c. 543, Pt. C, §2 (NEW).]

B. Each other preexisting constituent organization, by an authorized representative. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Articles of merger; contents. The articles of merger must include:

A. The name and form of each constituent organization and the jurisdiction of its governing statute; [2005, c. 543, Pt. C, §2 (NEW).]

B. The name and form of the surviving organization, the jurisdiction of its governing statute and, if the surviving organization is created by the merger, a statement to that effect; [2005, c. 543, Pt. C, §2 (NEW).]

C. The date the merger is effective under the governing statute of the surviving organization; [2005, c. 543, Pt. C, §2 (NEW).]

D. If the surviving organization is to be created by the merger:

(1) If the surviving organization will be a limited partnership, the limited partnership's certificate of limited partnership; or

(2) If the surviving organization will be an organization other than a limited partnership, the organizational document that creates the organization; [2005, c. 543, Pt. C, §2 (NEW).]

E. If the surviving organization preexists the merger, any amendments provided for in the plan of merger for the organizational document that created the organization; [2005, c. 543, Pt. C, §2 (NEW).]

F. A statement as to each constituent organization that the merger was approved as required by the organization's governing statute; [2005, c. 543, Pt. C, §2 (NEW).]

G. If the surviving organization is a foreign organization not authorized to transact business in this State, the street and mailing address of an office that may be used for service of process under section 1439, subsection 2; and [2007, c. 323, Pt. F, §35 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

H. Any additional information required by the governing statute of any constituent organization. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2007, c. 323, Pt. F, §35 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Deliver to Secretary of State. Each constituent limited partnership shall deliver the articles of merger for filing in the office of the Secretary of State.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Merger effective. A merger becomes effective under this subchapter:

A. If the surviving organization is a limited partnership, upon the later of:

(1) Compliance with subsection 3; and

(2) Subject to section 1326, subsection 3, as specified in the articles of merger; or [2005, c. 543, Pt. C, §2 (NEW).]

B. If the surviving organization is not a limited partnership, as provided by the governing statute of the surviving organization. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §35 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1439. Effect of merger

1. Effect of merger. When a merger becomes effective:

A. The surviving organization continues or comes into existence; [2005, c. 543, Pt. C, §2 (NEW).]

B. Each constituent organization that merges into the surviving organization ceases to exist as a separate entity; [2005, c. 543, Pt. C, §2 (NEW).]

C. All property owned by each constituent organization that ceases to exist vests in the surviving organization; [2005, c. 543, Pt. C, §2 (NEW).]

D. All debts, liabilities and other obligations of each constituent organization that ceases to exist continue as obligations of the surviving organization; [2005, c. 543, Pt. C, §2 (NEW).]

E. An action or proceeding pending by or against any constituent organization that ceases to exist may be continued as if the merger had not occurred; [2005, c. 543, Pt. C, §2 (NEW).]

F. Except as prohibited by other law, all of the rights, privileges, immunities, powers and purposes of each constituent organization that ceases to exist vest in the surviving organization; [2005, c. 543, Pt. C, §2 (NEW).]

G. Except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect; [2005, c. 543, Pt. C, §2 (NEW).]

H. Except as otherwise agreed, if a constituent limited partnership ceases to exist, the merger does not dissolve the limited partnership for the purposes of subchapter 8; [2005, c. 543, Pt. C, §2 (NEW).]

I. If the surviving organization is created by the merger:

(1) If the surviving organization is a limited partnership, the certificate of limited partnership becomes effective; or

(2) If the surviving organization is an organization other than a limited partnership, the organizational document that creates the organization becomes effective; and [2005, c. 543, Pt. C, §2 (NEW).]

J. If the surviving organization preexists the merger, any amendments provided for in the articles of merger for the organizational document that created the organization become effective. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Foreign organization. A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this State to enforce any obligation owed by a constituent organization, if before the merger the constituent organization was subject to suit in this State on the obligation. A surviving organization that is a foreign organization and not authorized to transact business in this State may be served with process at the address required in the articles of merger under section 1438, subsection 2, paragraph G.

[ 2007, c. 323, Pt. F, §36 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 323, Pt. F, §36 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



31 §1440. Restrictions on approval of conversions and mergers and on relinquishing limited liability limited partnership status

1. Consent for personal liability; exceptions. If a partner of a converting or constituent limited partnership will have personal liability with respect to a converted or surviving organization, approval and amendment of a plan of conversion or merger are ineffective without the consent of the partner unless:

A. The limited partnership's partnership agreement provides for the approval of the conversion or merger with the consent of fewer than all the partners; and [2005, c. 543, Pt. C, §2 (NEW).]

B. The partner has consented to the provision of the partnership agreement. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Consent required for amendment to certificate; exception. An amendment to a certificate of limited partnership that deletes a statement that the limited partnership is a limited liability limited partnership is ineffective without the consent of each general partner unless:

A. The limited partnership's partnership agreement provides for the amendment with the consent of fewer than all the general partners; and [2005, c. 543, Pt. C, §2 (NEW).]

B. Each general partner that does not consent to the amendment has consented to the provision of the partnership agreement. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Insufficient consent. A partner does not give the consent required by subsection 1 or 2 merely by consenting to a provision of the partnership agreement that permits the partnership agreement to be amended with the consent of fewer than all the partners.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1441. Liability of general partner after conversion or merger

1. Liability not discharged. A conversion or merger under this subchapter does not discharge any liability under sections 1354 and 1377 of a person that was a general partner in or dissociated as a general partner from a converting or constituent limited partnership, but:

A. The provisions of this chapter pertaining to the collection or discharge of the liability continue to apply to the liability; [2005, c. 543, Pt. C, §2 (NEW).]

B. For the purposes of applying those provisions, the converted or surviving organization is deemed to be the converting or constituent limited partnership; and [2005, c. 543, Pt. C, §2 (NEW).]

C. If a person is required to pay any amount under this subsection:

(1) The person has a right of contribution from each other person that was liable as a general partner under section 1354 when the obligation was incurred and has not been released from the obligation under section 1377; and

(2) The contribution due from each of those persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Additional liability. In addition to any other liability provided by law:

A. A person that immediately before a conversion or merger became effective was a general partner in a converting or constituent limited partnership that was not a limited liability limited partnership is personally liable for each obligation of the converted or surviving organization arising from a transaction with a 3rd party after the conversion or merger becomes effective if, at the time the 3rd party enters into the transaction, the 3rd party:

(1) Does not have notice of the conversion or merger; and

(2) Reasonably believes that:

(i) The converted or surviving business is the converting or constituent limited partnership;

(ii) The converting or constituent limited partnership is not a limited liability limited partnership; and

(iii) The person is a general partner in the converting or constituent limited partnership; and [2005, c. 543, Pt. C, §2 (NEW).]

B. A person that was dissociated as a general partner from a converting or constituent limited partnership before the conversion or merger became effective is personally liable for each obligation of the converted or surviving organization arising from a transaction with a 3rd party after the conversion or merger becomes effective if:

(1) Immediately before the conversion or merger became effective the converting or surviving limited partnership was not a limited liability limited partnership; and

(2) At the time the 3rd party enters into the transaction less than 2 years have passed since the person dissociated as a general partner and the 3rd party:

(i) Does not have notice of the dissociation;

(ii) Does not have notice of the conversion or merger; and

(iii) Reasonably believes that the converted or surviving organization is the converting or constituent limited partnership, the converting or constituent limited partnership is not a limited liability limited partnership and the person is a general partner in the converting or constituent limited partnership. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1442. Power of general partners and persons dissociated as general partners to bind organization after conversion or merger

1. Act of general partner before conversion or merger. An act of a person that immediately before a conversion or merger became effective was a general partner in a converting or constituent limited partnership binds the converted or surviving organization after the conversion or merger becomes effective if:

A. Before the conversion or merger became effective, the act would have bound the converting or constituent limited partnership under section 1352; and [2005, c. 543, Pt. C, §2 (NEW).]

B. At the time the 3rd party enters into the transaction, the 3rd party:

(1) Does not have notice of the conversion or merger; and

(2) Reasonably believes that the converted or surviving business is the converting or constituent limited partnership and that the person is a general partner in the converting or constituent limited partnership. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Act of dissociated general partner before conversion or merger. An act of a person that before a conversion or merger became effective was dissociated as a general partner from a converting or constituent limited partnership binds the converted or surviving organization after the conversion or merger becomes effective if:

A. Before the conversion or merger became effective, the act would have bound the converting or constituent limited partnership under section 1352 if the person had been a general partner; and [2005, c. 543, Pt. C, §2 (NEW).]

B. At the time the 3rd party enters into the transaction, less than 2 years have passed since the person dissociated as a general partner and the 3rd party:

(1) Does not have notice of the dissociation;

(2) Does not have notice of the conversion or merger; and

(3) Reasonably believes that the converted or surviving organization is the converting or constituent limited partnership and that the person is a general partner in the converting or constituent limited partnership. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Liable for damage. If a person having knowledge of the conversion or merger causes a converted or surviving organization to incur an obligation under subsection 1 or 2, the person is liable:

A. To the converted or surviving organization for any damage caused to the organization arising from the obligation; and [2005, c. 543, Pt. C, §2 (NEW).]

B. If another person is liable for the obligation, to that other person for any damage caused to that other person arising from the liability. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1443. Subchapter not exclusive

This subchapter does not preclude an entity from being converted or merged under other law. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).






Subchapter 12: MISCELLANEOUS PROVISIONS

31 §1451. Uniformity of application and construction

In applying and construing this Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1452. Relation to electronic signatures in global and national commerce act

This chapter modifies, limits or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001 et seq., but this chapter does not modify, limit or supersede Section 101(c) of that Act or authorize electronic delivery of any of the notices described in Section 103(b) of that Act. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1453. Application to existing relationships

1. Before July 1, 2008. Before July 1, 2008, this chapter governs only:

A. A limited partnership formed on or after July 1, 2007; and [2005, c. 543, Pt. C, §2 (NEW).]

B. Except as otherwise provided in subsections 3 and 4, a limited partnership formed before July 1, 2007 that elects, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be subject to this chapter. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. On or after July 1, 2008. Except as otherwise provided in subsection 3, on and after July 1, 2008, this chapter governs all limited partnerships.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Existing limited partnerships. With respect to a limited partnership formed before July 1, 2007, the following rules apply except as the partners otherwise elect in the manner provided in the partnership agreement or by law for amending the partnership agreement.

A. Section 1304, subsection 3 does not apply and the limited partnership has whatever duration it had under the law applicable immediately before July 1, 2007. [2005, c. 543, Pt. C, §2 (NEW).]

B. The limited partnership is not required to amend its certificate of limited partnership to comply with section 1321, subsection 1, paragraph D. [2005, c. 543, Pt. C, §2 (NEW).]

C. Sections 1371 and 1372 do not apply and a limited partner has the same right and power to dissociate from the limited partnership, with the same consequences, as existed immediately before July 1, 2007. [2005, c. 543, Pt. C, §2 (NEW).]

D. Section 1373, subsection 4 does not apply. [2005, c. 543, Pt. C, §2 (NEW).]

E. Section 1373, subsection 5 does not apply and a court has the same power to expel a general partner as the court had immediately before July 1, 2007. [2005, c. 543, Pt. C, §2 (NEW).]

F. Section 1391, subsection 3 does not apply and the connection between a person's dissociation as a general partner and the dissolution of the limited partnership is the same as existed immediately before July 1, 2007. [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Limited partnership that elects to be subject. With respect to a limited partnership that elects pursuant to subsection 1, paragraph B to be subject to this chapter, after the election takes effect the provisions of this chapter relating to the liability of the limited partnership's general partners to 3rd parties apply:

A. Before July 1, 2008, to:

(1) A 3rd party that had not done business with the limited partnership in the year before the election took effect; and

(2) A 3rd party that had done business with the limited partnership in the year before the election took effect only if the 3rd party knows or has received a notification of the election; and [2005, c. 543, Pt. C, §2 (NEW).]

B. On and after July 1, 2008, to all 3rd parties, but those provisions remain inapplicable to any obligation incurred while those provisions were inapplicable under paragraph A, subparagraph (2). [2005, c. 543, Pt. C, §2 (NEW).]

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Effect of nonelection by limited partnership formed before July 1, 2007. A limited partnership formed before July 1, 2007 that does not elect pursuant to subsection 1, paragraph B to be subject to this chapter continues to be governed by the provisions of former chapter 11 until July 1, 2008.

[ 2007, c. 502, §1 (NEW); 2007, c. 502, §2 (AFF) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 502, §1 (AMD). 2007, c. 502, §2 (AFF).



31 §1454. Savings clause

This chapter does not affect an action commenced, proceeding brought or right accrued before this chapter takes effect. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1455. Duty of Secretary of State

The Secretary of State's duty to file documents under this chapter is ministerial. The filing or refusal to file a document does not: [2005, c. 543, Pt. C, §2 (NEW).]

1. Validity of documents. Affect the validity or invalidity of the document in whole or in part;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Correctness of information. Relate to the correctness or incorrectness of information contained in the document; or

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Presumption of validity or correctness. Create a presumption that the document is valid or invalid or that the information in the document is correct or incorrect.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1456. Rules

The Secretary of State may adopt rules not inconsistent with this chapter pertaining to the filing of documents with the Secretary of State. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. These may include, but are not limited to, rules to: [2005, c. 543, Pt. C, §2 (NEW).]

1. Forms. Prescribe forms for any or all documents required or permitted to be delivered for filing under this chapter and to refuse to file documents not utilizing these prescribed forms;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Approve filing. Refuse to file any document that is not clearly legible or that may not be clearly reproducible photographically;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Appoint designee. Appoint a designee or other agent to receive documents for filing and to file documents on behalf of the Secretary of State;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Electronic filings; facsimile signatures. Permit the filing of documents by electronic transmission and permit facsimile signatures on documents to be filed;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Effective dates of filings. Unless specifically stated in this chapter, set forth the effective dates of filings required by this chapter; and

[ 2005, c. 543, Pt. C, §2 (NEW) .]

6. Annual report filing date. Provide alternative dates for filing annual reports and for determining the dates covered by those reports.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1457. Expedited service

The Secretary of State may provide an expedited service for the processing of documents in accordance with this chapter. If the service is provided, the Secretary of State shall establish by rule a fee schedule and governing procedures in accordance with the Maine Administrative Procedure Act. All fees collected for expedited service must be deposited into a fund for use by the Secretary of State in providing an improved filing service. [2005, c. 543, Pt. C, §2 (NEW).]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1458. Access to data base

The Secretary of State may provide public access to the data base through a dial-in modem, through public terminals and through electronic duplicates of the data base. If access to the data base is provided to the public, the Secretary of State may adopt rules in accordance with the Maine Administrative Procedure Act to establish a fee schedule and governing procedures. [2005, c. 543, Pt. C, §2 (NEW).]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1459. Publications

1. Fee schedule. The Secretary of State may establish by rule in accordance with the Maine Administrative Procedure Act a fee schedule to cover the cost of printing and distribution of publications and to set the procedures for the sale of these publications.

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Deposit in fund. All fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State for the purpose of replacing and updating publications offered in accordance with this chapter and for funding new publications.

[ 2005, c. 543, Pt. C, §2 (NEW) .]

SECTION HISTORY

2005, c. 543, §C2 (NEW).



31 §1460. Fees; penalties

A document required to be filed under this chapter is not effective until the applicable fee required by this section is paid. The following fees or penalties must be paid to and collected by the Secretary of State: [2005, c. 543, Pt. C, §2 (NEW).]

1. Reservation. For filing of an application for reservation of name or a notice of transfer or cancellation of reservation pursuant to section 1309, subsection 1, a fee of $20 for each limited partnership affected;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

2. Assumed or fictitious name. For filing of an application for an assumed name under section 1308, subsection 2, a fee in the amount of $125, and for filing of an application for a fictitious name under section 1415, a fee of $40;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

3. Termination of assumed or fictitious name. For a termination of an assumed name under section 1308, subsection 2, a fee of $20; for a termination of a fictitious name under section 1415, a fee of $20;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

4. Registered name. For filing of an application for a registered name of a foreign limited partnership under section 1309, subsection 2, a fee of $20 per month for the number of months or fraction of a month remaining in the calendar year when first filing. For filing an application to renew the registration of a registered name, a fee of $200;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

5. Change of registered agent and registered office or registered office for domestic limited partnerships.

[ 2007, c. 323, Pt. F, §37 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Reinstatement fee after administrative dissolution. For failure to file an annual report, a fee of $150, to a maximum fee of $600, regardless of the number of delinquent reports or the period of delinquency; for failure to pay the annual report late filing penalty, a fee of $150; for failure to appoint or maintain a registered agent, a fee of $150; for failure to notify the Secretary of State that its registered agent or the address of its registered agent has been changed or that its registered agent has resigned, a fee of $150; for failure to file an amended application, a fee of $150; and for filing false information, a fee of $150;

[ 2007, c. 323, Pt. F, §38 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

7. Certificate of limited partnership, amendment or cancellation. For filing of a certificate of limited partnership under section 1321, a fee of $175; for a certificate of amendment under section 1322, a fee of $50; and for a statement of termination under section 1323, a fee of $75. For filing of a certificate of amendment under section 1322, subsection 2, paragraph D, a fee of $20, and for filing a restated certificate of limited partnership under section 1322, a fee of $80;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

8. Certificate of correction. For filing of a certificate of correction under section 1327, a fee of $50;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

9. Foreign limited partnerships. For filing of an application for authority to do business as a foreign limited partnership under section 1412, a fee of $250. For a certificate of amendment under section 1412-A to change the legal name of the foreign limited partnership, for a certificate of amendment under section 1412-A, subsection 2, paragraph A or B to admit a new general partner or to dissociate a general partner, respectively, or for a certificate of cancellation under section 1417, a fee of $90. For filing a certificate of amendment under section 1412-A, subsection 2, paragraph C or D to change the address of a general partner or to change the address of the registered or principal office, a fee of $35;

[ 2007, c. 535, Pt. A, §6 (AMD); 2007, c. 535, Pt. A, §7 (AFF) .]

10. Photocopies. For all photocopies, whether certified or not, a fee of $2 per page. The Secretary of State may issue photocopies of instruments on file as well as other copies;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

11. Certified copies. For providing certified copies of any instrument on file as provided for by this chapter, a fee of $5 for each copy certified in addition to any fee due under subsection 10;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

12. Issuing certificate. For issuing a certificate of existence, certificate of authority or certificate of fact as provided by section 1329, a fee of $30;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

13. Preclearance of document. For preclearance of any document for filing, a fee of $100;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

14. All other filings. For receiving and filing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee of $35;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

15. Annual report. For filing of an annual report under section 1330 for a domestic limited partnership, a fee of $85; for filing of an annual report under section 1330 for a foreign limited partnership, a fee of $150;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

16. Amended annual report. For filing an amended annual report for a domestic limited partnership under section 1330, subsection 2, a fee of $85; for filing an amended annual report for a foreign limited partnership under section 1330, subsection 2, a fee of $150;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

17. Service of process on Secretary of State as agent. For accepting service of process under section 1317, a fee of $35;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

18. Articles of merger or conversion. Articles of merger or conversion of a limited partnership with or to another type of business entity as provided by subchapter 11, a fee of $150;

[ 2005, c. 543, Pt. C, §2 (NEW) .]

19. Late filing penalty. For failing to deliver an annual report by its due date, in addition to the annual report filing fee, a fee of $50; and

[ 2007, c. 231, §38 (AMD) .]

20. Certificate of revival after dissolution. Certificate of revival after dissolution for a domestic limited partnership, as provided in section 1401-A, a fee of $150.

[ 2007, c. 231, §39 (NEW); 2007, c. 231, §40 (AFF) .]

All fees collected as provided by this chapter must be remitted to the Treasurer of State for the use of the State with the exception of those fees established by rule and collected for expedited service. Fees for expedited service are deposited into a fund for use by the Secretary of State in providing an improved filing service. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW). 2007, c. 231, §§38, 39 (AMD). 2007, c. 231, §40 (AFF). 2007, c. 323, Pt. F, §§37, 38 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2007, c. 535, Pt. A, §6 (AMD). 2007, c. 535, Pt. A, §7 (AFF).



31 §1461. Effective date

This chapter takes effect July 1, 2007. [2005, c. 543, Pt. C, §2 (NEW).]

SECTION HISTORY

2005, c. 543, §C2 (NEW).









Chapter 21: LIMITED LIABILITY COMPANIES

Subchapter 1: GENERAL PROVISIONS

31 §1501. Short title

This chapter may be known and cited as "the Maine Limited Liability Company Act." [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1502. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. Articles of organization. "Articles of organization" means the articles described in former chapter 13, section 622.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Certificate of formation. "Certificate of formation" means the certificate described in section 1531, and the certificate as amended or restated.

[ 2011, c. 113, Pt. A, §1 (AMD) .]

3. Constituent limited liability company. "Constituent limited liability company" means a constituent organization that is a limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Constituent organization. "Constituent organization" means an organization that is party to a merger.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Converted organization. "Converted organization" means the organization into which a converting organization converts pursuant to sections 1645 to 1648.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

6. Converting limited liability company. "Converting limited liability company" means a converting organization that is a limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

7. Converting organization. "Converting organization" means an organization that converts into a converted organization pursuant to section 1645.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

8. Debtor in bankruptcy. "Debtor in bankruptcy" means a person that is the subject of:

A. An order for relief under Title 11 of the United States Code or a successor statute of general application; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. A comparable order under federal, state or foreign law governing insolvency. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

9. Distribution. "Distribution," except as otherwise provided in section 1555, subsection 4, means a transfer of money or other property from a limited liability company to another person on account of a transferable interest.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

10. Electronic transmission. "Electronic transmission" means any process of communication that does not directly involve the physical transfer of paper and that is suitable for the retention, retrieval and reproduction of information by the recipient.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

11. Foreign limited liability company. "Foreign limited liability company" means an organization that is:

A. An unincorporated association or entity; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Organized under laws of a state other than the laws of this State, or under the laws of any foreign country; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Organized under a statute pursuant to which an association or an entity may be formed that affords to each of its members limited liability with respect to the liabilities of the association or entity; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. Not required to be registered or organized under any statute of this State other than this chapter. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

12. Foreign organization. "Foreign organization" means an organization that is formed under the laws of a jurisdiction other than this State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

13. Governing statute. "Governing statute" means the statute that governs an organization's internal affairs.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

14. Limited liability company. "Limited liability company," except in the phrase "foreign limited liability company," means an entity formed under this chapter or under former chapter 13 and having one or more members and a limited liability company agreement. The fact that the limited liability company has a certificate of formation filed with the office of the Secretary of State and has one or more members is conclusive evidence that a limited liability company agreement exists.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

15. Limited liability company agreement. "Limited liability company agreement" means any agreement, whether referred to as a limited liability company agreement, operating agreement or otherwise, written, oral or implied, of the member or members as to the affairs of a limited liability company and the conduct of its activities. A limited liability company agreement of a limited liability company having only one member is not unenforceable by reason of there being only one person who is a party to the limited liability company agreement. A limited liability company agreement includes any amendments to the limited liability company agreement.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

16. Low-profit limited liability company. "Low-profit limited liability company" means a limited liability company that satisfies the requirements of section 1611.

[ 2011, c. 113, Pt. A, §2 (AMD) .]

17. Majority of the members. Unless otherwise provided in the limited liability company agreement, "majority of the members" means members who own more than 50% of the interests in the profits of the limited liability company owned by all of the members or by the members in each class or group, as appropriate.

[ 2011, c. 113, Pt. A, §3 (AMD) .]

18. Member. "Member" means a person that has been admitted as a member of a limited liability company under section 1551.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

19. Organization. "Organization" means, whether domestic or foreign: a partnership, whether general or limited; a limited liability company; a business trust; an association; a corporation; a professional corporation; a professional association; a nonprofit corporation; a government, including a state, county or any other governmental subdivision, agency or instrumentality; or other entity.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

20. Organizational documents. "Organizational documents" means:

A. For a domestic or foreign general partnership, its partnership agreement; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. For a limited partnership or foreign limited partnership, its certificate of limited partnership and partnership agreement; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. For a limited liability company or foreign limited liability company, its certificate of formation and limited liability company agreement, or comparable records as provided in its governing statute; [2011, c. 113, Pt. B, §3 (AMD).]

D. For a domestic or foreign business trust, its agreement of trust and declaration of trust, or comparable records as provided in its governing statute; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

E. For a domestic or foreign corporation for profit, its articles of incorporation, bylaws and other agreements among its shareholders that are authorized by its governing statute, or comparable records as provided in its governing statute; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

F. For a domestic or foreign nonprofit corporation, its articles of incorporation, bylaws and other agreements that are authorized by its governing statute, or comparable records as provided in its governing statute; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

G. For a domestic or foreign professional corporation for profit, its articles of incorporation, bylaws and other agreements among its shareholders that are authorized by its governing statute, or comparable records as provided in its governing statute; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

H. For any other organization, the basic records that create the organization, determine its internal governance and determine the relations among the persons that own it, have an interest in it or are members of it. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2011, c. 113, Pt. B, §3 (AMD) .]

21. Person. "Person" means, whether domestic or foreign: an individual; a partnership, whether general or limited; a limited liability company; a trust; a business trust; an estate; an association; a corporation; a professional corporation; a professional association; a nonprofit corporation; a government, including a country, state, county or any other governmental subdivision, agency or instrumentality; a custodian; a nominee; a trustee; a personal representative; a fiduciary; or any other individual or entity, or series thereof, in its own or any representative capacity.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

22. Record. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in written or paper form.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

23. Secretary of State. "Secretary of State" means the Secretary of State for this State.

[ 2011, c. 113, Pt. A, §4 (AMD) .]

24. Sign. "Sign" means, with the present intent to authenticate or adopt a record:

A. To execute or adopt a tangible symbol; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. To attach to or logically associate with the record an electronic symbol, sound or process. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

25. State. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

26. Statement of authority. "Statement of authority" means a statement described in section 1542, subsection 1.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

27. Surviving organization. "Surviving organization" means an organization into which one or more other organizations are merged whether the organization preexisted the merger or was created by the merger.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

28. Transfer. "Transfer" includes an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift and transfer by operation of law.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

29. Transferable interest. "Transferable interest" means the right, as originally associated with a person's capacity as a member, to receive distributions from a limited liability company in accordance with the limited liability company agreement, whether or not the person remains a member or continues to own any part of the right.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

30. Transferee. "Transferee" means a person to which all or part of a transferable interest has been transferred, whether or not the transferor is a member.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §§1-4 (AMD). 2011, c. 113, Pt. B, §3 (AMD).



31 §1503. Knowledge; notice

1. Knows. A person knows a fact when the person:

A. Has actual knowledge of it; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Is deemed to know it under law other than this chapter. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Notice. A person has notice of a fact when the person:

A. Knows of it; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Receives notification of it; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Has reason to know the fact from all of the facts known to the person at the time in question; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. Is deemed to have notice of the fact under subsection 4. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Notifies. A person notifies another of a fact by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person knows the fact.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Nonmember; notice. A person that is not a member is deemed to have notice of a limited liability company's:

A. Matters included in the certificate of formation under section 1531, subsection 1, paragraph A, upon filing; [2011, c. 113, Pt. A, §5 (AMD).]

B. Termination, 90 days after a certificate of cancellation under section 1533 becomes effective; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Merger or conversion, 90 days after a statement of merger or statement of conversion under subchapter 12 becomes effective; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. Revival, 90 days after a certificate of revival under section 1604 becomes effective. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2011, c. 113, Pt. A, §5 (AMD) .]

5. Member; knowledge, notice or receipt of notification. A member's knowledge, notice or receipt of a notification of a fact relating to the limited liability company is not knowledge, notice or receipt of a notification of a fact by the limited liability company solely by reason of the member's capacity as a member.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §5 (AMD).



31 §1504. Nature, purpose and duration of limited liability company

1. Distinct entity. A limited liability company is an entity distinct from its members.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Any lawful purpose. A limited liability company may have any lawful purpose, regardless of whether for profit.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Duration. A limited liability company has perpetual duration.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1505. Capacities and powers

1. To sue, be sued. A limited liability company has the capacity to sue and be sued in its own name.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. To hold property. A limited liability company has the capacity to hold property in its own name.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Power to carry out activities. A limited liability company has the power to do all things necessary or convenient to carry on its activities.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1506. Governing law

The law of this State governs: [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. Internal affairs. The internal affairs of a limited liability company; and

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Liability. The liability of a member as a member for the debts, obligations or other liabilities of a limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1507. Rules of construction

1. Freedom of contract. It is the policy of this chapter and this State to give maximum effect to the principles of freedom of contract and to the enforceability of limited liability company agreements.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Principles of law and equity. Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. No application. Rules that statutes in derogation of the common law are to be strictly construed do not apply to this chapter.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Subject to amendment or repeal. A limited liability company and a foreign limited liability company are subject to any amendment or repeal of this chapter.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Assignments. Title 11, sections 9-1406 and 9-1408 do not apply to any interest in a limited liability company, including all rights, powers and interests arising under a limited liability company agreement or this chapter. This subsection prevails over Title 11, sections 9-1406 and 9-1408 and is intended to permit the enforcement of the provisions of a limited liability company agreement that would otherwise be ineffective under Title 11, sections 9-1406 and 9-1408.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1508. Limited liability company name

1. Requirements. A limited liability company name must contain the words "limited liability company" or "limited company" or the abbreviation "L.L.C.," "LLC," "L.C." or "LC" or, in the case of a low-profit limited liability company, "L3C" or "13c" unless the limited liability company is filing an assumed name under section 1510 or a registration of a name of a foreign limited liability company under section 1511. The word "limited" may be abbreviated as "Ltd.," and "company" may be abbreviated as "Co." If the words "Limited Liability Company," "Limited Liability Company, Chartered," "Limited Liability Company, Professional Association," "Limited Liability Company, P.A." or any of the designations without commas are used, a limited liability company may also use the abbreviation "L.L.C." or the designation "LLC" without filing an assumed name under section 1510. In the case of a low-profit limited liability company, if the words "Low-profit Limited Liability Company" are used, a limited liability company may also use the abbreviation "L3C" or the designation "l3c" without filing an assumed name under section 1510.

[ 2013, c. 58, §1 (AMD) .]

2. Distinguishable name. Except as authorized by subsections 4 and 5, a limited liability company name must be distinguishable on the records of the office of the Secretary of State from:

A. The name of a corporation, limited liability company, limited liability partnership or limited partnership that is incorporated, organized or authorized to transact business or carry on activities in this State; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Assumed, fictitious, reserved and registered name filings for all entities; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Marks registered under Title 10, chapter 301-A unless the registered owner or holder of the mark is the same person or entity as the limited liability company seeking to use a name that is not distinguishable on the records of the office of the Secretary of State and files proof of ownership with the Secretary of State. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Refuse to file name. The Secretary of State, in the Secretary of State's discretion, may refuse to file a name that:

A. Consists of or comprises language that is obscene; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Inappropriately promotes abusive or unlawful activity; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Falsely suggests an association with public institutions; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. Violates any other provision of the law of this State with respect to names. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Authorization to use name. A limited liability company may apply to the Secretary of State for authorization to use a name that is not distinguishable on the records of the office of the Secretary of State from one or more of the names described in subsection 2. The Secretary of State shall authorize use of the name applied for if:

A. The entity in possession of the name consents to the use in writing and submits an undertaking in a form satisfactory to the Secretary of State to change its name to a name that is distinguishable on the records of the office of the Secretary of State from the name of the applicant; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The applicant delivers to the office of the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Use of another limited liability company's name. A limited liability company may use the name, including the assumed or fictitious name, of another limited liability company or foreign limited liability company that is used in this State if the other limited liability company is organized or authorized to transact business in this State and the limited liability company proposing to use the name:

A. Has merged with the other limited liability company; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Has been formed by reorganization of the other limited liability company; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Has acquired all or substantially all of the assets, including the limited liability company name, of the other limited liability company. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2011, c. 113, Pt. B, §4 (AMD) .]

6. Determining distinguishability. In determining whether names are distinguishable on the records, the Secretary of State shall disregard the following:

A. Words or abbreviations of words that describe the nature of the entity, including "professional association," "corporation," "company," "incorporated," "chartered," "limited," "limited company," "limited partnership," "limited liability company," "professional limited liability company," "limited liability partnership," "registered limited liability partnership," "limited liability limited partnership," "service corporation" and "professional corporation"; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The presence or absence of the words or symbols of the words "and" and "the"; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Differences in the use of punctuation, capitalization or special characters. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

7. Change of limited liability company name by foreign limited liability company. If a foreign limited liability company that has filed a statement of foreign qualification in this State changes its name to one that does not satisfy the requirements of this section, it may not transact business in this State under the proposed new name until it adopts a name satisfying the requirements of this section and files an amended statement of foreign qualification under section 1622, subsection 3 that is accompanied by a statement of use of a fictitious name under section 1510.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

8. Exception. Notwithstanding subsection 2, a foreign limited liability company may use a name that is not distinguishable on the records of the office of the Secretary of State if the foreign limited liability company was authorized to do business in this State before January 1, 1995 and had the right to use that name as its legal name before that date.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. B, §4 (AMD). 2013, c. 58, §1 (AMD).



31 §1509. Reservation of name

1. Reserve use of name. A person may reserve the exclusive use of a limited liability company name, including an assumed or fictitious name, by executing and delivering for filing an application to the office of the Secretary of State. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the limited liability company name applied for is available, the Secretary of State shall reserve the name for the applicant's exclusive use for a period of 120 days. The reservation may not be renewed, but after the expiration of the reservation, the same name may be reserved by the same or another applicant.

[ 2013, c. 99, §5 (AMD) .]

2. Transfer of reservation. The owner of a reserved limited liability company name under subsection 1 may transfer the reservation to another person by executing and delivering for filing to the office of the Secretary of State a notice of the transfer, signed by the transferor, that states the name and address of the transferee.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2013, c. 99, §5 (AMD).



31 §1510. Assumed or fictitious name of limited liability company

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Assumed name" means a trade name or any name other than the real name of a limited liability company except a fictitious name. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. "Fictitious name" means a name adopted by a foreign limited liability company that has filed a statement of foreign qualification in this State because its real name is unavailable pursuant to section 1508. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Authorized to transact business. Upon complying with this section, a limited liability company or foreign limited liability company that has filed a statement of foreign qualification in this State may transact its business in this State under one or more assumed or fictitious names.

[ 2011, c. 113, Pt. B, §5 (AMD) .]

3. File statement indicating use of assumed or fictitious name. Prior to transacting business in this State under an assumed or fictitious name, a limited liability company shall execute and deliver to the office of the Secretary of State for filing a statement setting forth:

A. The limited liability company name; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. That the limited liability company intends to transact business under an assumed or fictitious name; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The assumed or fictitious name that the limited liability company proposes to use; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. If the assumed name is not to be used at all of the limited liability company's places of business in this State, the locations where that name will be used; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

E. If the company is a foreign limited liability company:

(1) The jurisdiction of organization; and

(2) The date on which it was authorized to transact business in this State. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

A separate statement must be executed and delivered to the office of the Secretary of State for filing with respect to each assumed or fictitious name that the limited liability company proposes to use.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Compliance required. An assumed or fictitious name must comply with the requirements of section 1508.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Enjoin use of assumed or fictitious name. If a limited liability company uses an assumed or fictitious name without complying with the requirements of this section, the continued use of the assumed or fictitious name may be enjoined upon suit by the Attorney General or by any person adversely affected by the use of the assumed or fictitious name.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

6. Enjoin use despite compliance. Notwithstanding its compliance with the requirements of this section, the use of an assumed or fictitious name may be enjoined upon suit by the Attorney General or by any person adversely affected by such use if:

A. The assumed or fictitious name did not, at the time the statement required by subsection 3 was filed, comply with the requirements of section 1508; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The assumed or fictitious name is not distinguishable on the records of the office of the Secretary of State from a name in which the plaintiff has prior rights by virtue of the common law or statutory law of unfair competition, unfair trade practices and common law copyright or similar law. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

The mere filing of a statement pursuant to subsection 3 does not constitute actual use of the assumed or fictitious name set out in that statement for the purpose of determining priority of rights.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

7. Terminate use of assumed or fictitious name. A limited liability company may terminate an assumed or fictitious name by executing and delivering to the office of the Secretary of State a statement setting forth:

A. The name of the limited liability company; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. That the limited liability company no longer intends to transact business under the assumed or fictitious name; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The assumed or fictitious name the limited liability company intends to terminate. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. B, §5 (AMD).



31 §1511. Registered name of foreign limited liability company

1. Register limited liability company name. A foreign limited liability company may register its limited liability company name if the name is distinguishable on the records of the office of the Secretary of State pursuant to section 1508.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Application. To register its limited liability company name, a foreign limited liability company must execute and deliver to the office of the Secretary of State for filing an application that:

A. Sets forth its limited liability company name, the state or other jurisdiction of its organization, the date of its organization in its jurisdiction of organization, the address of its principal office wherever located and a brief description of the nature of the business in which it is engaged; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Is accompanied by a certificate of existence or a document of similar import duly authenticated by the secretary of state or other official having custody of limited liability company records in the state or other jurisdiction under whose law the foreign limited liability company is organized. The certificate of existence must have been made not more than 90 days prior to the delivery of the application for filing. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Applicant's exclusive use. A limited liability company name is registered for a foreign limited liability company's exclusive use upon the effective date of the application under subsection 2 until the end of the calendar year in which the application was filed.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Renewal of registered name. A foreign limited liability company whose registration under this section is effective may renew it for a successive year by delivering for filing to the office of the Secretary of State between October 1st and December 31st a renewal application that complies with the requirements of subsection 2. The renewal application, when filed, renews the registration for the following calendar year.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Qualify as foreign limited liability company. A foreign limited liability company whose registration under this section is effective may, after the registration is effective, file a statement of foreign qualification as a foreign limited liability company under the registered name or may consent in writing to the use of that name by a limited liability company organized under this chapter or by another foreign limited liability company authorized to transact business in this State. The registration terminates when the limited liability company is organized or the foreign limited liability company files a statement of foreign qualification or consents to the qualification of another foreign limited liability company under the registered name.

[ 2011, c. 113, Pt. B, §6 (AMD) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. B, §6 (AMD).






Subchapter 2: LIMITED LIABILITY COMPANY AGREEMENT; PROVISIONS OF CHAPTER THAT MAY NOT BE MODIFIED BY THE LIMITED LIABILITY COMPANY AGREEMENT

31 §1521. Limited liability company agreement; scope, function and limitations

1. Agreement governs. Except as otherwise provided in subsection 3 and section 1522, the limited liability company agreement governs relations among the members as members and between the members and the limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. When agreement does not otherwise provide. To the extent the limited liability company agreement does not otherwise provide for a matter described in subsection 1, this chapter governs the matter.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Expansion, restriction or elimination of duties. Except as provided in section 1611, a member's or other person's duties may be expanded, restricted or eliminated as provided in this subsection.

A. To the extent that, at law or in equity, a member or other person has duties, including fiduciary duties, to the limited liability company or to another member or to another person that is a party to or is otherwise bound by a limited liability company agreement, the member's or other person's duties may be expanded or restricted or eliminated by provisions in a written limited liability company agreement; except that the implied contractual covenant of good faith and fair dealing may not be eliminated. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. A written limited liability company agreement may provide for the limitation or elimination of any liabilities for breach of contract and breach of duties, including fiduciary duties, of a member or other person to a limited liability company or to another member or to another person that is a party to or is otherwise bound by a limited liability company agreement. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. No liability for good faith reliance on agreement. Unless otherwise provided in a limited liability company agreement, a member or other person is not liable to a limited liability company or to another member or to another person that is a party to or is otherwise bound by a limited liability company agreement for breach of fiduciary duty for the member's or other person's good faith reliance on the provisions of the limited liability company agreement.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1522. Provisions of the chapter that may not be modified by the limited liability company agreement

1. Prohibited contents. A limited liability company agreement may not:

A. Vary the distinction between the limited liability company as an entity and its members under section 1504, subsection 1; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Vary a limited liability company's capacity under section 1505 to sue and be sued in its own name; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Vary the law applicable under section 1506; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. Except as otherwise provided in section 1524, subsection 2, restrict the rights under this chapter of a person other than a member or transferee; [2011, c. 113, Pt. A, §6 (AMD).]

E. Vary the power of the court under section 1677; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

F. Eliminate or limit a member's liability to the limited liability company and members for money damages for a bad faith violation of the implied contractual covenant of good faith and fair dealing; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

G. Waive the requirement of section 1553, subsection 1 that a contribution obligation be in writing; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

H. Vary the requirement to wind up the limited liability company's business as specified in section 1597. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2011, c. 113, Pt. A, §6 (AMD) .]

2. Good faith and fair dealing. Notwithstanding any contrary provision of law, there exists an implied contractual covenant of good faith and fair dealing in every limited liability company agreement.

[ 2011, c. 113, Pt. A, §7 (AMD) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §§6, 7 (AMD).



31 §1523. Limited liability company agreement; effect on limited liability company and persons admitted as members; preformation agreement

1. Agreement binding and enforceable. A limited liability company is bound by and may enforce the limited liability company agreement, whether or not the limited liability company has itself manifested assent to the limited liability company agreement.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Member a party. A person that is admitted as a member of a limited liability company becomes a party to and assents to the limited liability company agreement except as provided in section 1553, subsection 1.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Initial members agreement. Two or more persons intending to be the initial members of a limited liability company may make an agreement providing that upon the formation of the limited liability company the agreement becomes the limited liability company agreement. One person intending to be the initial member of a limited liability company may assent to terms providing that upon the formation of the limited liability company the terms will become the limited liability company agreement.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1524. Limited liability company agreement; effect on 3rd parties and relationship to records effective on behalf of limited liability company

1. Manner of amendment. If a limited liability company agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the limited liability company agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law. The approval of the person may be waived by the person and any conditions may be waived by all persons for whose benefit those conditions were intended.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Rights provided. A limited liability company agreement may provide rights to any person, including a person who is not a party to the limited liability company agreement, to the extent set forth in the agreement.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Obligations to transferee or dissociated member. The obligations of a limited liability company and its members to a person in the person's capacity as a transferee or dissociated member are governed by the limited liability company agreement. An amendment to the limited liability company agreement made after a person becomes a transferee or dissociated member is effective with regard to any debt, obligation or other liability of the limited liability company or its members to the person in the person's capacity as a transferee or dissociated member.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).






Subchapter 3: FORMATION, CERTIFICATE OF FORMATION AND OTHER FILINGS

31 §1531. Formation of limited liability company; certificate of formation

1. Formation requirements. In order to form a limited liability company:

A. One or more authorized persons must execute a certificate of formation. The certificate of formation must be filed in the office of the Secretary of State and set forth:

(1) The name of the limited liability company;

(2) The information required by Title 5, section 105, subsection 1; and

(3) Any other matters the members determine to include. The certificate of formation may include the information required for a statement of authority as provided in section 1542, subsection 1; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. A limited liability company agreement must be entered into or otherwise existing. The limited liability company agreement may be entered into either before, after or at the time of the filing of a certificate of formation. Whether entered into or otherwise existing before, after or at the time of the filing of a certificate of formation, a limited liability company agreement may be made effective as of the formation of the limited liability company or at another time or date as provided in or reflected by the limited liability company agreement; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The limited liability company must have one or more members. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Time formed. A limited liability company is formed at the time of the filing of the initial certificate of formation in the office of the Secretary of State or at any later date or time specified in the certificate of formation if, in either case, there has been substantial compliance with the requirements of this section. A limited liability company formed under this chapter is a separate legal entity.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Notice. The fact that a certificate of formation is on file in the office of the Secretary of State is notice of the matters required to be included by subsection 1, paragraph A, subparagraphs (1) and (2) and matters that may be included pursuant to section 1611, subsection 2, but is not notice of any other fact.

[ 2011, c. 113, Pt. A, §8 (AMD) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §8 (AMD).



31 §1532. Amendment or restatement of certificate of formation

1. Time of amendment or restatement. A certificate of formation may be amended or restated at any time.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Restatement with or without amendment. A certificate of formation may be restated with or without amendment at any time.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Contents of amendment. To amend its certificate of formation, a limited liability company must deliver to the office of the Secretary of State for filing an amendment stating:

A. The name of the limited liability company; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The date of filing of the limited liability company's certificate of formation; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The changes the amendment makes to the certificate of formation as most recently amended or restated. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Restated certificate of formation. A restated certificate of formation may be delivered to the office of the Secretary of State for filing in the same manner as an amendment. Any amendment or change effected in connection with the restatement of the certificate of formation is subject to any other provision of this chapter, not inconsistent with this section, that would apply if a separate certificate of amendment were filed to effect such amendment or change.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Superseded. The original certificate of formation, as amended or supplemented, is superseded by the restated certificate of formation, and from that time forward the restated certificate of formation, including any further amendment or changes made thereby, is the certificate of formation of the limited liability company, but the original effective date of formation remains unchanged.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1533. Cancellation of certificate of formation

1. Cancellation. A certificate of formation is cancelled upon each of the following:

A. The dissolution and the completion of winding up and liquidation of the activities and affairs of a limited liability company; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. As provided in section 1593, subsection 4; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Upon the filing of a certificate of merger or consolidation if the limited liability company is not the surviving or resulting entity in a merger or consolidation, or upon the future effective date or time of a certificate of merger or consolidation if the limited liability company is not the surviving or resulting converted organization in a merger or consolidation; or [2011, c. 113, Pt. A, §9 (AMD).]

D. Upon the filing of a certificate of conversion to a foreign organization or upon the future effective date or time of a certificate of conversion to a foreign organization. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2011, c. 113, Pt. A, §9 (AMD) .]

2. Certificate of cancellation. A certificate of cancellation must be delivered for filing in the office of the Secretary of State to accomplish the cancellation of a certificate of formation upon the dissolution and the completion of winding up of a limited liability company and must set forth:

A. The name of the limited liability company; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The date of filing of the limited liability company's certificate of formation; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. A statement that the limited liability company is dissolved and the date of dissolution, if known; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. The future effective date or time, which must be a date or time certain, of cancellation if it is not to be effective upon the filing of the certificate of cancellation; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

E. Any other information the person filing the certificate of cancellation determines necessary. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Certificate of good standing. The Secretary of State may not issue a certificate of good standing with respect to a limited liability company if its certificate of formation is cancelled.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Application of section 1544. The filing of a certificate of cancellation by the Secretary of State does not abate, suspend or otherwise alter the application of section 1544.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §9 (AMD).






Subchapter 4: RELATIONS OF MEMBERS TO PERSONS DEALING WITH LIMITED LIABILITY COMPANY

31 §1541. Power to bind limited liability company

A person may not bind a limited liability company except: [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. Under or pursuant to agreement. To the extent the person is authorized to act as the limited liability company's agent under or pursuant to the limited liability company agreement;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. By members. To the extent the person is authorized by the members to act as the limited liability company's agent pursuant to section 1556;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Pursuant to statement of authority. To the extent provided in section 1542;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. No statement of authority. If there is no statement of authority in effect, any manager, member, president or treasurer of a limited liability company has the authority to bind the limited liability company; or

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. As provided by law. To the extent otherwise provided by law.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1542. Statement of authority

1. Statement delivered for filing. A limited liability company may deliver to the office of the Secretary of State for filing a statement of authority. The statement:

A. Must include the name of the limited liability company; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. May state the authority, or limitations on the authority, of a specific person or persons to enter into transactions on behalf of, or otherwise act for or bind, the limited liability company; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. With respect to any position that exists in or with respect to the limited liability company, may state the authority, or limitations on the authority, of all persons holding the position to enter into transactions on behalf of, or otherwise act for or bind, the limited liability company. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Amendment or cancellation delivered for filing. To amend or cancel a statement of authority filed with the office of the Secretary of State, a limited liability company must deliver to the office of the Secretary of State for filing an amendment or cancellation stating:

A. The name of the limited liability company; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The date the statement of authority was filed; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The contents of the amendment or a declaration that the statement of authority being affected is cancelled. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Effective statement of authority conclusive. An effective statement of authority is conclusive in favor of a person that gives value in reliance on the grant, except to the extent that when the person gives value the person has knowledge to the contrary.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Certificate of cancellation. Upon filing, a certificate of cancellation filed pursuant to section 1533 operates as a cancellation under subsection 2 of each statement of authority.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Statement of denial. Upon filing, a statement of denial filed pursuant to section 1543 operates as an amendment under subsection 2 of the statement of authority to which the statement of denial pertains.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1543. Statement of denial

A person named in a filed statement of authority may deliver to the office of the Secretary of State for filing a statement of denial that: [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. Name and date. States the name of the limited liability company and the date of filing of the statement of authority to which the statement of denial pertains;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Denial of authority. Denies the person's authority; and

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Notice to limited liability company. States that the person has furnished the limited liability company with a copy of the statement of denial.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1544. Liability of members to 3rd parties

A person who is a member of a limited liability company is not liable, solely by reason of being a member, under a judgment, decree or order of a court, or in any other manner, for a debt, obligation or liability of the limited liability company, whether arising in contract, tort or otherwise or for the acts or omissions of any other member, agent or employee of the limited liability company. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).






Subchapter 5: RELATIONS OF MEMBERS TO EACH OTHER AND TO LIMITED LIABILITY COMPANY

31 §1551. Admission of a member

1. In connection with formation. In connection with the formation of a limited liability company, a person is admitted as a member of the limited liability company upon the later of:

A. The formation of the limited liability company; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The time provided in and upon compliance with the limited liability company agreement or, if the limited liability company agreement does not so provide, when the person's admission is reflected in the records of the limited liability company. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. After formation. After formation of a limited liability company, a person is admitted as a member of the limited liability company:

A. As provided in the limited liability company agreement; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. As the result of a transaction effective under subchapter 12; [2011, c. 113, Pt. A, §10 (AMD).]

C. With the consent of all the members; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. If, within 90 consecutive days after the limited liability company ceases to have any members:

(1) All holders of the transferable interest last transferred by the last person to have been a member consent to the designation of a person to be admitted as a member; and

(2) The designated person consents to be admitted as a member effective as of the date the last person to have been a member ceased to be a member. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2011, c. 113, Pt. A, §10 (AMD) .]

3. Admission without transferable interest or contribution. A person may be admitted as a member without acquiring a transferable interest and without making or being obligated to make a contribution to the limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §10 (AMD).



31 §1552. Form of contribution

A contribution may consist of cash, property or services rendered or a promissory note or other obligation to contribute cash or property or to perform services. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1553. Liability for contributions

1. Promise in writing. A promise by a member to make a contribution to a limited liability company is not enforceable unless set forth in a writing signed by the member.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Obligation not excused. A member's obligation to make a contribution to a limited liability company is not excused by the member's death, disability or other inability to perform personally. If a member does not make a contribution required by an enforceable promise, the member or the member's estate is obligated, at the option of the limited liability company, to contribute money equal to the value of the portion of the contribution that has not been made. The limited liability company's option is in addition to, and not in lieu of, any other rights, including the right to specific performance, that the limited liability company may have under the limited liability company agreement or applicable law.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Obligation compromised. The obligation of a member may be compromised only by consent of all the members. Notwithstanding the compromise, a creditor of a limited liability company who extends credit after the entering into of a limited liability company agreement or an amendment to the agreement that, in either case, reflects the obligation and before an amendment to the agreement that reflects the compromise may enforce the original obligation to the extent that, in extending credit, the creditor reasonably relied on the obligation of a member to make a contribution. A conditional obligation of a member to make a contribution to a limited liability company may not be enforced unless the conditions of the obligation have been satisfied or waived as to or by such member. Conditional obligations include contributions payable upon a discretionary call of a limited liability company prior to the time the call occurs.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1554. Sharing of and right to distributions

1. Agreed value. Distributions by a limited liability company before its dissolution and winding up must be made on the basis of the agreed value, as stated in any written records of the limited liability company, of the contributions made by each person or the person's predecessor in interest to the extent contributions have been received by the limited liability company and not returned.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Interim distribution. A person has a right to a distribution before the dissolution and winding up of a limited liability company only if the limited liability company decides to make an interim distribution. A member's dissociation does not entitle the dissociated member to a distribution.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Form of distribution. A person does not have a right to demand and receive a distribution from a limited liability company in any form other than money. Except as otherwise provided in section 1601, subsection 3, a limited liability company may distribute an asset in kind if each person receives a percentage of the asset equal in value to the member's share of distributions.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Status of creditor. If a member or transferee becomes entitled to receive a distribution, the member or transferee has the status of, and is entitled to all remedies available to, a creditor of the limited liability company with respect to the distribution.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1555. Limitations on distribution and liability for improper distributions

1. Improper distribution. A limited liability company may not make a distribution to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability company, other than liabilities to members on account of their limited liability company interests and liabilities for which the recourse of creditors is limited to specific property of the limited liability company, exceed the fair value of the assets of the limited liability company, except that the fair value of the property that is subject to a liability for which recourse of creditors is limited must be included in the assets of the limited liability company only to the extent that the fair value of the property exceeds that liability.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Liability for improper distribution. A person who receives a distribution in violation of subsection 1, and who knew at the time of the distribution that the distribution violated subsection 1, is liable to the limited liability company for the amount of the distribution. A person who receives a distribution in violation of subsection 1, and who did not know at the time of the distribution that the distribution violated subsection 1, is not liable for the amount of the distribution. Subject to subsection 4, this subsection does not affect any obligation or liability of a person under an agreement or other applicable law for the amount of a distribution.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Action barred after 2 years. An action under this section is barred if not commenced within 2 years after the distribution.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Distribution exclusions. For purposes of this section, "distribution" does not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business under a bona fide retirement plan or other benefits program.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Distribution made in accordance with section 1601. This section does not apply to distributions made in accordance with section 1601.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1556. Activities and affairs of limited liability company

1. Direction; oversight of members. The activities and affairs of a limited liability company are under the direction, and subject to the oversight, of its members.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Majority of members. A matter in the ordinary course of activities of a limited liability company may be decided by a majority of the members.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. All members. The consent of all members of a limited liability company is required to:

A. Approve a merger or conversion under subchapter 12; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Amend the limited liability company agreement; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Undertake any other act outside the ordinary course of the limited liability company's activities; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. Undertake, authorize or approve any other act or matter for which this chapter requires the consent of all members. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Without meeting; agent. Any matter requiring the consent of the members of a limited liability company may be decided without a meeting, and a member may appoint a proxy or other agent to consent or otherwise act for the member by signing an appointing record, personally or by the member's agent.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. After dissolution, majority of members. After dissolution, a matter in the ordinary course of winding up the activities of a limited liability company may be decided by a majority of the members.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

6. No entitlement to remuneration. This chapter does not entitle a member to remuneration for services performed for a limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1557. Indemnification, advancement, reimbursement and insurance

A limited liability company may indemnify and hold harmless a member or other person, pay in advance or reimburse expenses incurred by a member or other person and purchase and maintain insurance on behalf of a member or other person. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1558. Right of members and dissociated members to information

1. Member; inspect and copy record. On 10 days' notice made in a record received by a limited liability company, a member may inspect and copy during regular business hours, at a reasonable location specified by the limited liability company, any record maintained by the limited liability company, to the extent the information is material to the member's rights and duties under the limited liability company agreement or this chapter.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Dissociated member; inspect and copy. On 30 days' notice made in a record received by a limited liability company, a dissociated member may inspect and copy, during regular business hours, at a reasonable location specified by the limited liability company, any record maintained by the limited liability company, to the extent the information pertains to the period during which the person was a member, the information was material to the person's rights and duties under the limited liability company agreement or this chapter when the person was a member and the person seeks the information in good faith.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Reasonable costs. A limited liability company may charge a person that makes a demand under this section the reasonable costs of copying, limited to the costs of labor and material.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Agent or representative. A member or dissociated member may exercise rights under this section through an agent or, in the case of an individual under legal disability, a legal representative. Any restriction or condition imposed by the limited liability company agreement or under subsection 6 applies both to the agent or legal representative and the member or dissociated member.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Transferee. The rights under this section do not extend to a transferee.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

6. Additional restrictions. In addition to any restriction or condition stated in its limited liability company agreement, a limited liability company, as a matter within the ordinary course of its activities, may:

A. Impose reasonable restrictions and conditions on access to and use of information to be furnished under this section, including designating information confidential and imposing nondisclosure and safeguarding obligations on the recipient; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Keep confidential from the members and any other persons, for a period of time the limited liability company considers reasonable, any information that the limited liability company reasonably believes to be in the nature of trade secrets or other information the disclosure of which the limited liability company in good faith believes is not in the best interest of the limited liability company or could damage the limited liability company or its activities or that the limited liability company is required by law or by agreement with a 3rd party to keep confidential. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1559. Duties of members and other persons

Except as may be set forth in the limited liability company agreement in accordance with sections 1521 and 1522, the following provisions apply. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. Good faith; diligence; care; skill. Persons shall discharge their duties under this chapter in good faith with a view to the interests of the limited liability company and of the members and with the degree of diligence, care and skill that ordinarily prudent persons would exercise under similar circumstances in like positions. For purposes of this section, the interests of each low-profit limited liability company and its members include furthering the purposes set forth in its certificate of formation consistent with statements required to be made in its certificate of formation pursuant to section 1611, subsection 2.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Personal liability. A member or other person may not be held personally liable for monetary damages for failure to discharge any duty unless the member or other person is found not to have acted honestly or in the reasonable belief that the action was in or not opposed to the best interests of the limited liability company or its members.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Fiduciary duty. Subject to the terms of section 1521, subsection 3, paragraph A, a member not involved in the management of a limited liability company does not have a fiduciary duty to the limited liability company, or to any other member, or to another person that is a party to or is otherwise bound by a limited liability company agreement, solely by reason of being a member. A member may not be considered to be involved in the management of a limited liability company as a result of the following:

A. Having the right to vote or elect those persons that will manage the business of a limited liability company; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Having the power to vote on, approve or veto certain material transactions or actions involving the limited liability company, including the sale, merger, conversion or dissolution of a limited liability company, the amendment of the limited liability company agreement or its certificate of formation, the issuance of additional interests or admission of new members, the incurrence of indebtedness or granting of liens, the acquisition of another business or any portion of another business, however effected, the timing and amount of distributions or the undertaking of any other action outside the ordinary course of the limited liability company's activities. The actions and transactions described in this paragraph are not intended to be exclusive and no inference may be made from the absence of a particular action or transaction from the list of actions and transactions in this paragraph. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1560. Nature of professional limited liability company business

A professional limited liability company, as defined in Title 13, section 723, subsection 5, is subject to the Maine Professional Service Corporation Act except as follows. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. No application. Title 13, sections 722, 733, 736, 751, 762 and 763, Title 13, section 771, subsection 2, paragraph A and Title 13, section 772 do not apply.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Application. All references to:

A. Shareholders are deemed to be references to members and transferees; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Corporations or corporations organized or incorporated under the Maine Professional Service Corporation Act are deemed to be references to professional limited liability companies; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Stock are deemed to be references to transferable interests; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. Officers and directors are deemed to be references to the officers and directors of the limited liability company, if any, and otherwise to any individuals having comparable management authority in respect of the limited liability company. References to clerk, treasurer and secretary are deemed to be references to such persons having comparable authority in respect of the limited liability company. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).






Subchapter 6: TRANSFERABLE INTERESTS AND RIGHTS OF TRANSFEREES AND CREDITORS

31 §1571. Member's transferable interest

The only interest of a member that is transferable is the member's transferable interest. A transferable interest in a limited liability company is personal property. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1572. Transfer of transferable interest

1. Transferable interest. A transfer, in whole or in part, of a transferable interest:

A. Is permissible; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Does not by itself cause a member's dissociation or a dissolution and winding up of the limited liability company's activities; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Subject to section 1574, does not entitle the transferee to:

(1) Participate in the management or conduct of the limited liability company's activities; or

(2) Have access to records or other information concerning the limited liability company's activities. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Distributions. A transferee has the right to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Evidence. A transferable interest may be evidenced by a certificate of transferable interest issued by a limited liability company. A limited liability company agreement may provide for the transfer of the transferable interest represented by the certificate and make other provisions with respect to the certificate. A limited liability company does not have the power to issue a certificate of transferable interest in bearer form.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Written notice of transfer required. A limited liability company need not give effect to a transferee's rights under this section until the limited liability company has written notice of the transfer.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Rights and duties of member after transfer. Except as otherwise provided in section 1582, subsection 4, paragraph B and section 1582, subsection 11, when a member transfers a transferable interest, the transferor retains the rights of a member other than the interest in distributions transferred and retains all duties and obligations of a member.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

6. Transferee an admitted member. When a member transfers a transferable interest to a person that is admitted as a member with respect to the transferred interest, the transferee is liable for the member's obligations under section 1553 and section 1555, subsection 2 known to the transferee when the transferee voluntarily accepts admission as a member.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

7. Account of transactions. In a dissolution and winding up of a limited liability company, a transferee is entitled to an account of the limited liability company's transactions only from the date of dissolution.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1573. Charging order

1. Transferable interest of judgment debtor. On application to a court of competent jurisdiction by any judgment creditor of a member or transferee, the court may charge the transferable interest of the judgment debtor with payment of the unsatisfied amount of the judgment with interest. To the extent so charged and after the limited liability company has been served with the charging order and its terms, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise be entitled in respect of such transferable interest.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Payment to clerk of court. A limited liability company, after being served with the charging order and its terms, is entitled to pay or deposit any distribution or distributions to which the judgment debtor would otherwise be entitled in respect of the charged transferable interest into the hands of the clerk of the court issuing the charging order, and the payment or deposit has the effect of discharging the limited liability company and the judgment debtor from liability for the amount so paid and any interest that might accrue thereon. Upon receipt of the payment, the clerk of the court shall notify the judgment creditor of the receipt of the payment. The judgment creditor shall, after the payment or deposit into the court, petition the court for payment of so much of the amount paid or deposited as is held by the court as may be necessary to pay the judgment creditor's judgment. To the extent the court has excess amounts paid or deposited on hand after the payment to the judgment creditor, the excess amounts paid or deposited must be distributed to the judgment debtor and the charging order must be extinguished. The court may in its discretion order the clerk to deposit, pending the judgment creditor's petition, any money paid or deposited with the clerk in an interest-bearing account at a bank authorized to receive deposits of public funds.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Lien. A charging order constitutes a lien on the judgment debtor's transferable interest. The charging order lien may not be foreclosed upon under this chapter or any other law.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Judgment debtor. Subject to subsection 3:

A. A judgment debtor that is a member retains the rights of a member and remains subject to all duties and obligations of a member; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. A judgment debtor that is a transferee retains the rights of a transferee and remains subject to all duties and obligations of a transferee. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Exemptions apply. This chapter does not deprive any member or transferee of the benefit of any exemption laws applicable to the member's or transferee's transferable interest.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

6. No right to property. Subject to the laws against fraudulent conveyances, a judgment creditor of a judgment debtor who is a member or transferee has no right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of a limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

7. Exclusive remedy. This section provides the exclusive remedy by which a judgment creditor of a member or transferee may satisfy a judgment out of the judgment debtor's transferable interest, and the judgment creditor may not foreclose upon the charging order or the judgment debtor's transferable interest. Court orders for actions or requests for accounts and inquiries that the judgment debtor might have made are not available under this chapter to the judgment creditor attempting to satisfy the judgment out of the judgment debtor's transferable interest and may not be ordered by a court.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1574. Power of personal representative of deceased member

If a member dies, the deceased member's personal representative or other legal representative may, for purposes of settling the estate, exercise the rights of a current member under section 1558. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).






Subchapter 7: MEMBER'S DISSOCIATION

31 §1581. Member's power to dissociate; wrongful dissociation

1. Power to dissociate. A person has the power to dissociate as a member.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Wrongful dissociation. A person's dissociation from a limited liability company is wrongful only if:

A. It is in breach of an express provision of the limited liability company agreement; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. It occurs before the termination of the limited liability company and:

(1) The person dissociates as a member by express will;

(2) The person is expelled as a member by judicial determination under section 1582, subsection 5;

(3) The person is dissociated by becoming a debtor in bankruptcy or making a general assignment for the benefit of creditors; or

(4) In the case of a person that is not an individual, a trust other than a business trust or an estate, the person is expelled or otherwise dissociated as a member because the person willfully dissolved or terminated. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Liability. A person that wrongfully dissociates as a member is liable to the limited liability company and, subject to section 1631, to the other members for damages caused by the dissociation. The liability is in addition to any other debt, obligation or liability of the member to the limited liability company or the other members.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1582. Events causing dissociation

A person is dissociated as a member from a limited liability company when: [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. Notice. The limited liability company has notice from the person of the person's express will to dissociate as a member, except if the person specifies in the notice a dissociation date later than the date the limited liability company had notice the person is dissociated as a member, on that later date;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Event. An event stated in the limited liability company agreement as causing the person's dissociation occurs;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Expulsion pursuant to agreement. The person is expelled as a member pursuant to the limited liability company agreement;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Expulsion upon unanimous consent. The person is expelled as a member by the unanimous consent of the other members. A person is expelled under this subsection if:

A. It is unlawful to carry on the limited liability company's activities with the person as a member; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. There has been a transfer of all of the person's transferable interest in the limited liability company other than a transfer for security purposes; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The person is an organization and, within 90 days after the limited liability company notifies the person that it will be expelled as a member because the person has filed a statement of dissolution or the equivalent, its charter has been revoked or its right to conduct activities has been suspended by its jurisdiction of formation, the statement of dissolution or the equivalent has not been revoked or its charter or right to conduct activities has not been reinstated; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. The person is an organization that has been dissolved and whose activities are being wound up; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Expulsion by judicial order. On application by the limited liability company, the person is expelled as a member by judicial order because the person:

A. Has engaged, or is engaging, in wrongful conduct that has adversely and materially affected, or will adversely and materially affect, the limited liability company's activities; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Has willfully and persistently committed, or is willfully and persistently committing, a material breach of the limited liability company agreement or the person's duty or obligation under this chapter or other applicable law; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Has engaged, or is engaging, in conduct relating to the limited liability company's activities that makes it not reasonably practicable to carry on the activities with the person as a member; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

6. Death; appointment of guardian or conservator; determination. In the case of a person who is an individual, the person dies, there is appointed a guardian or general conservator for the person or there is a judicial determination that the person has otherwise become incapable of performing the person's duties as a member under this chapter or the limited liability company agreement;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

7. Bankruptcy; assignment; appointment of trustee, receiver or liquidator. The person becomes a debtor in bankruptcy, executes an assignment for the benefit of creditors or seeks, consents or acquiesces to the appointment of a trustee, receiver or liquidator of the person or of all or substantially all of the person's property. This subsection does not apply to a person who is the sole remaining member of a limited liability company;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

8. Successor trustee. In the case of a person that is a trust or is acting as a member by virtue of being a trustee of a trust, the trust's entire transferable interest in the limited liability company is distributed, but not solely by reason of the substitution of a successor trustee;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

9. Estate; personal representative of estate. In the case of a person that is an estate or is acting as a member by virtue of being a personal representative of an estate, the estate's entire transferable interest in the limited liability company is distributed, but not solely by reason of the substitution of a successor personal representative;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

10. Termination of legal existence. In the case of a member that is not an individual, the legal existence of the person otherwise terminates; or

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

11. Transfer of remaining interest. A person who is a member transfers the person's entire remaining transferable interest but not until the later of:

A. The transferee's becoming a member; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The time the transfer is completed. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1583. Effect of person's dissociation as a member

1. No right to participate. A person who has dissociated as a member has no right to participate in the activities and affairs of the limited liability company and is entitled only to receive the distributions to which that member would have been entitled if the member had not dissociated.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. No discharge from dissociation. A person's dissociation as a member does not of itself discharge the person from any debt, obligation or liability to a limited liability company or the other members that the person incurred while a member.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. No right to payment. If a person is dissociated as a member under section 1582 and the limited liability company is not dissolved due to that dissociation, that person has no right on account of that dissociation to any payment from the limited liability company for that person's interest in the limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).






Subchapter 8: DISSOLUTION, WINDING UP, REINSTATEMENT AND REVIVAL

31 §1591. Grounds for administrative dissolution of limited liability company

Notwithstanding Title 4, chapter 5 and Title 5, chapter 375, the Secretary of State may commence a proceeding under section 1592 to administratively dissolve a limited liability company if: [2011, c. 113, Pt. A, §11 (AMD).]

1. Nonpayment of fees or penalties. The limited liability company does not pay when due any fees or penalties imposed by this chapter or other law;

[ 2011, c. 113, Pt. A, §11 (AMD) .]

2. Failure to file annual report. The limited liability company does not deliver its annual report to the Secretary of State as required by section 1665;

[ 2011, c. 113, Pt. A, §11 (AMD) .]

3. Failure to pay late filing penalty. The limited liability company does not pay the annual report late filing penalty as required by section 1667;

[ 2011, c. 113, Pt. A, §11 (AMD) .]

4. Failure to maintain registered agent. The limited liability company is without a registered agent in this State as required by section 1661 and Title 5, section 105, subsection 1;

[ 2011, c. 113, Pt. A, §11 (AMD) .]

5. Failure to notify of change of registered agent or address. The limited liability company does not notify the Secretary of State that its registered agent has changed as required by Title 5, section 108, subsection 1 or the address of its registered agent has been changed as required by Title 5, section 109 or 110 or that its registered agent has resigned as required by Title 5, section 111; or

[ 2011, c. 113, Pt. A, §11 (AMD) .]

6. Filing of false information. A member, manager or agent of the limited liability company signed a document with the knowledge that the document was false in a material respect and with the intent that the document be delivered to the office of the Secretary of State for filing.

[ 2011, c. 113, Pt. A, §11 (AMD) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §11 (AMD).



31 §1592. Procedure for and effect of administrative dissolution of limited liability company

1. Notice of determination to administratively dissolve limited liability company. If the Secretary of State determines that one or more grounds exist under section 1591 for dissolving a limited liability company, the Secretary of State shall serve the limited liability company with written notice of that determination as required by subsection 8.

[ 2011, c. 113, Pt. A, §12 (AMD) .]

2. Administrative dissolution. The limited liability company is administratively dissolved if, within 60 days after the notice under subsection 1 is issued and is perfected under subsection 8, the Secretary of State determines that the limited liability company has failed to correct the ground or grounds for the dissolution. The Secretary of State shall send notice to the limited liability company as required by subsection 8 that recites the ground or grounds for dissolution and the effective date of dissolution.

[ 2011, c. 113, Pt. A, §12 (AMD) .]

3. Effect of administrative dissolution; prohibition. A limited liability company administratively dissolved continues its existence but may not transact any business in this State except as necessary to wind up the affairs of the limited liability company.

[ 2011, c. 113, Pt. A, §12 (AMD) .]

4. Validity of contracts; right to be sued; right to defend suit. The administrative dissolution of a limited liability company under this section does not impair:

A. The validity of any contract or act of the limited liability company; [2011, c. 113, Pt. A, §12 (AMD).]

B. The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The right of the limited liability company to defend any action, suit or proceeding in any court of this State. [2011, c. 113, Pt. A, §12 (AMD).]

[ 2011, c. 113, Pt. A, §12 (AMD) .]

5. Authority of registered agent. The administrative dissolution of a limited liability company does not terminate the authority of its registered agent.

[ 2011, c. 113, Pt. A, §12 (AMD) .]

6. Protecting limited liability company name after administrative dissolution. The name of a limited liability company remains in the office of the Secretary of State's record of limited liability company names and is protected for a period of 3 years following administrative dissolution.

[ 2011, c. 113, Pt. A, §12 (AMD) .]

7. Notice to Superintendent of Financial Institutions in case of financial institution or credit union. In the case of a financial institution authorized to do business in this State or a credit union authorized to do business in this State, as defined in Title 9-B, section 131, the Secretary of State shall notify the Superintendent of Financial Institutions within a reasonable time prior to administratively dissolving the financial institution or credit union under this section.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

8. Delivery of notice. The Secretary of State shall send notice of the determination under subsection 1 by regular mail or other medium as defined by rule by the Secretary of State and the service upon the limited liability company is perfected 5 days after the Secretary of State deposits the notice of the determination in the United States mail, as evidenced by the postmark if mailed postpaid and correctly addressed or delivered by a medium authorized by the Secretary of State to the registered agent of the limited liability company.

[ 2011, c. 420, Pt. B, §1 (AMD); 2011, c. 420, Pt. B, §4 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §12 (AMD). 2011, c. 420, Pt. B, §1 (AMD). 2011, c. 420, Pt. B, §4 (AFF).



31 §1593. Reinstatement following administrative dissolution of limited liability company

1. Application for reinstatement. A limited liability company administratively dissolved under section 1592 may apply to the Secretary of State for reinstatement within 6 years after the effective date of administrative dissolution. The application must:

A. State the name of the limited liability company and the effective date of its administrative dissolution; [2011, c. 113, Pt. A, §13 (AMD).]

B. State that the ground or grounds for dissolution of the limited liability company either did not exist or have been eliminated; and [2011, c. 113, Pt. A, §13 (AMD).]

C. State that the limited liability company's name satisfies the requirements of section 1508. [2011, c. 113, Pt. A, §13 (AMD).]

[ 2011, c. 113, Pt. A, §13 (AMD) .]

2. Reinstatement after administrative dissolution. If the Secretary of State determines that the application contains the information required under subsection 1 and is accompanied by the reinstatement fee set forth in section 1680, subsection 17 and that the information is correct, the Secretary of State shall cancel the administrative dissolution and prepare a notice of reinstatement that recites that determination and the effective date of reinstatement. The Secretary of State shall use the procedures set forth in section 1592, subsection 8 to deliver the notice to the limited liability company.

[ 2011, c. 113, Pt. A, §13 (AMD) .]

3. Effect of reinstatement. When the reinstatement is effective under subsection 2, the reinstatement relates back to and takes effect as of the effective date of the administrative dissolution, and the limited liability company resumes business as if the administrative dissolution had not occurred.

[ 2011, c. 113, Pt. A, §13 (AMD) .]

4. Cancellation of certificate of formation. In the event a limited liability company that is administratively dissolved under section 1592 fails to be reinstated in accordance with the terms of this section within 6 years after the effective date of administrative dissolution, the Secretary of State shall cancel the certificate of formation of the limited liability company, effective on the 6th anniversary of the effective date of administrative dissolution.

[ 2011, c. 113, Pt. A, §13 (AMD) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §13 (AMD).



31 §1594. Appeal from denial of reinstatement of limited liability company

1. Denial of reinstatement. If the Secretary of State denies a limited liability company's application for reinstatement following administrative dissolution, the Secretary of State shall serve the limited liability company under section 1592, subsection 8 with a written notice that explains the reason or reasons for denial.

[ 2011, c. 113, Pt. A, §14 (AMD) .]

2. Appeal. A limited liability company may appeal a denial of reinstatement under subsection 1 to the Superior Court of the county where the limited liability company's principal office is located or, if there is no principal office in this State, in Kennebec County within 30 days after the date of the notice of denial. The limited liability company appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's notice of administrative dissolution, the limited liability company's application for reinstatement and the Secretary of State's notice of denial.

[ 2011, c. 113, Pt. A, §14 (AMD) .]

3. Court action. The court may summarily order the Secretary of State to reinstate an administratively dissolved limited liability company or may take other action the court considers appropriate.

[ 2011, c. 113, Pt. A, §14 (AMD) .]

4. Final decision. The court's final decision in an appeal under this section may be appealed as in other civil proceedings.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §14 (AMD).



31 §1595. Events causing dissolution

1. Events causing dissolution. A limited liability company is dissolved, and its activities must be wound up, upon the occurrence of any of the following:

A. An event or circumstance that the limited liability company agreement states causes dissolution; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The consent of all the members; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The passage of 90 consecutive days during which the limited liability company has no members; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. On application by a member, the entry by the Superior Court of an order dissolving the limited liability company on the grounds that it is not reasonably practicable to carry on the limited liability company's activities in conformity with the limited liability company agreement; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

E. On application by a member, the entry by the Superior Court of an order dissolving the limited liability company on the grounds that the members in control of the limited liability company have acted, are acting or will act in a manner that is illegal or fraudulent; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

F. On application by a holder of a transferable interest, the entry by the Superior Court of an order dissolving the limited liability company on the grounds that the limited liability company has no members. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Other remedy. In a proceeding brought under subsection 1, paragraph E, the court may order a remedy other than dissolution.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1596. Effect of dissolution

1. Existence; activities. Until the filing of a certificate of cancellation as provided in section 1533, a dissolved limited liability company continues its existence as a limited liability company but may not carry on any activities except as is appropriate to wind up and liquidate its activities and affairs, including:

A. Collecting the dissolved limited liability company's assets; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Disposing of the dissolved limited liability company's properties that will not be distributed in kind to persons owning transferable interests; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Discharging or making provisions for discharging the dissolved limited liability company's liabilities; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. Distributing the dissolved limited liability company's remaining property in accordance with section 1601; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

E. Doing every other act necessary to wind up and liquidate the dissolved limited liability company's business and affairs. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. No change upon dissolution. The dissolution of a limited liability company does not:

A. Transfer title to the limited liability company's property; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Prevent the commencement of a proceeding by or against the limited liability company in its limited liability company name; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Abate or suspend a proceeding pending by or against the limited liability company on the effective date of dissolution; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. Terminate the authority of the limited liability company's registered agent. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1597. Right to wind up business and activities

1. Wind up activities. After dissolution, the remaining members, if any, and if none, a person appointed by all holders of the transferable interest last transferred by the last person to have been a member, may wind up the limited liability company's activities.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Judicial supervision. The Superior Court may order judicial supervision of the winding up of a dissolved limited liability company, including the appointment of a person to wind up the limited liability company's activities:

A. On application of a member, if the applicant establishes good cause; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. On the application of a transferee, if:

(1) The limited liability company does not have any members; and

(2) Within a reasonable time following the dissolution, a person has not been appointed pursuant to subsection 1; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. In connection with a proceeding under section 1595, subsection 1, paragraph E or F. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1598. Power to bind limited liability company after dissolution

After dissolution, a limited liability company is bound by: [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. Act of authorized person if appropriate. The act of a person authorized to wind up the affairs if the act is appropriate for winding up the limited liability company's activities; or

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Act of authorized person if binding before dissolution. The act of a person authorized to act on behalf of the limited liability company before dissolution if the act would have bound the limited liability company before dissolution, if the other party to the transaction did not have notice of the dissolution.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1599. Known claims against dissolved limited liability company

1. Disposal of claims. A dissolved limited liability company may dispose of any known claims against it by following the procedures described in subsection 2 at any time after the effective date of the dissolution of the limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Notice. A dissolved limited liability company may give written notice of the dissolution in a record to the holder of any known claim. The notice must:

A. Describe the information required to be included in a claim; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Provide a mailing address to which the claim is to be sent; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. State the deadline, which may not be fewer than 120 days from the effective date of the notice, by which the dissolved limited liability company must receive the claim; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. State that, if not sooner barred, the claim will be barred pursuant to subsection 3 if not received by the deadline. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Claims barred. Unless sooner barred by any other statute limiting actions, a claim against a dissolved limited liability company is barred:

A. If a claimant who was given notice under subsection 2 does not deliver the claim to the dissolved limited liability company by the deadline; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. If a claimant whose claim was rejected by the dissolved limited liability company does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Claims. For purposes of this section, "known claim" or "claim" includes unliquidated claims but not does include a contingent liability that has not matured so that there is no immediate right to bring suit or a claim based on an event occurring after the effective date of dissolution.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. No extension of statute of limitations. Nothing in this section may be deemed to extend any otherwise applicable statute of limitations.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1600. Other claims against dissolved limited liability company

1. Newspaper notice. In addition to the written notice under section 1599, subsection 2, a dissolved limited liability company may publish notice of its dissolution and request that persons with claims against the dissolved limited liability company present them in accordance with the notice.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Notice. The notice authorized by subsection 1 must:

A. Be published at least one time in a newspaper of general circulation in the county in which the dissolved limited liability company's principal office is located or, if it has none in this State, in Kennebec County; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Describe the information that must be included in a claim and provide a mailing address to which the claim is to be sent; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. State that, if not sooner barred, a claim against the dissolved limited liability company will be barred unless a proceeding to enforce the claim is commenced within 3 years after the publication of the notice. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Three-year statute of limitations. If a dissolved limited liability company publishes a newspaper notice in accordance with subsection 2, unless sooner barred by any other statute limiting actions, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited liability company within 3 years after the publication date of the newspaper notice:

A. A claimant who was not given written notice under section 1599, subsection 2; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. A claimant whose claim was timely sent to the dissolved limited liability company but not acted on by the dissolved limited liability company; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. A claimant whose claim is contingent at the effective date of the dissolution of the limited liability company or is based on an event occurring after the effective date of the dissolution of the limited liability company. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Enforcement of claim. A claim that is not barred under this section, any other statute limiting actions or section 1599 may be enforced:

A. Against a dissolved limited liability company, to the extent of its undistributed assets; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Except as provided in subsection 8, if the assets of a dissolved limited liability company have been distributed after dissolution, against a member or transferee to the extent of that person's proportionate share of the claim or of the assets distributed to the member or transferee after dissolution, whichever is less. A person's total liability for all claims under this subsection may not exceed the total amount of assets distributed to the person after dissolution of the limited liability company. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Determination of amount and form of security. A dissolved limited liability company that published a notice under this section may file an application with the Superior Court of the county where the dissolved limited liability company's principal office is located or, if it has none in this State, in Kennebec County, for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved limited liability company or that are based on an event occurring after the effective date of the dissolution of the limited liability company but that, based on the facts known to the dissolved limited liability company, are reasonably estimated to arise after the effective date of the dissolution of the limited liability company. Provision need not be made for any claim that is or is reasonably anticipated to be barred under subsection 3.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

6. Notice to potential claimants. Within 10 days after the filing of the application under subsection 5, notice of the proceeding must be given by the dissolved limited liability company to each potential claimant as described in subsection 5.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

7. Guardian ad litem. The Superior Court may appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of such guardian, including all reasonable expert witness fees, must be paid by the dissolved limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

8. Satisfaction of obligation; claims not enforceable. Provision by the dissolved limited liability company for security in the amount and the form ordered by the Superior Court under subsection 5 satisfies the dissolved limited liability company's obligation with respect to claims that are contingent, have not been made known to the dissolved limited liability company or are based on an event occurring after the effective date of the dissolution of the limited liability company, and such claims may not be enforced against a person owning a transferable interest to whom assets have been distributed by the dissolved limited liability company after the effective date of the dissolution of the limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

9. No extension of statutes of limitations. Nothing in this section may be considered to extend any otherwise applicable statute of limitations.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1601. Application of assets in winding up limited liability company's activities

Upon the winding up of a limited liability company, the assets must be applied as follows. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. Payment to creditors. Payment, or adequate provision for payment, must be made to creditors, including, to the extent permitted by law, members who are creditors, in satisfaction of liabilities of the limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Surplus. After a limited liability company complies with subsection 1, any surplus must be distributed:

A. To each person owning a transferable interest that reflects contributions made on account of such transferable interest and not previously returned, in an amount equal to the value of the unreturned contributions; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. After the distribution under paragraph A, to each person owning a transferable interest in the proportions in which the owners of transferable interests share in distributions prior to dissolution. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Distribution in proportion to value. If the limited liability company does not have sufficient surplus to comply with subsection 2, paragraph A, any surplus must be distributed among the owners of transferable interests in proportion to the value of their respective unreturned contributions.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1602. Revocation of dissolution

1. Continued; conditions. Notwithstanding the occurrence of an event set forth in section 1595, subsection 1, paragraph A, B or C, a limited liability company may not be dissolved and its affairs may not be wound up if, prior to the filing of a certificate of cancellation in the office of the Secretary of State, the limited liability company is continued, effective as of the occurrence of such event, pursuant to the following conditions:

A. The affirmative vote or consent has been obtained from the members or other persons entitled to vote or consent at the time that is:

(1) Required to prevent or revoke dissolution under its limited liability company agreement; or

(2) If its limited liability company agreement does not state the vote or consent required to prevent or revoke dissolution, sufficient for dissolution under this chapter, or such greater or lesser vote or consent as is required for dissolution under its limited liability company agreement; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The members and other persons having authority under this chapter and under its limited liability company agreement to bring about or prevent dissolution of the limited liability company have not, before or at the time of the vote or consent required by paragraph A, voted against revocation of dissolution or delivered to the limited liability company their written objection to revocation of dissolution. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Agreement; vote; consent; objection. To the extent that a limited liability company's limited liability company agreement provides for the voting rights of members or other persons, for the calling of meetings, for notices of meetings, for consents and actions of members and other persons without a meeting, for establishing a record date for meetings or for other matters concerning the voting or consent of members and other persons, such provisions govern the vote or consent required by subsection 1, paragraph A with respect to the limited liability company and the vote or objection of members and other persons under subsection 1, paragraph B with respect to the limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1603. Effect of revocation of dissolution

1. Continuation of activities. Subject to subsection 2, upon the revocation of dissolution, the limited liability company is deemed for all purposes to have continued its activities as if dissolution had never occurred. Each right inuring to, and each debt, obligation and liability incurred by, the limited liability company after the dissolution must be determined as if the dissolution had never occurred.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Reliance on dissolution. The rights of members and other persons arising by reason of reliance on the dissolution before those persons had notice of the revocation of dissolution are not adversely affected by the revocation of dissolution.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1604. Revival of limited liability company after dissolution

1. Determination of need to revive company. If the Secretary of State finds that a limited liability company has dissolved in any manner under this chapter, that the certificate of formation for that limited liability company has been cancelled pursuant to section 1533 and that the limited liability company should be revived for any specified purpose or purposes for a specific period of time, the Secretary of State may upon application by an interested party accompanied by the payment of the fee required by section 1680 file a certificate of revival in a form or format prescribed by the Secretary of State for reviving the limited liability company.

[ 2011, c. 113, Pt. A, §15 (AMD) .]

2. Certificate of revival. The certificate of revival must include:

A. The name of the limited liability company prior to revival; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The name of the limited liability company following revival, which limited liability company name must comply with section 1508; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The date of formation of the limited liability company; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. The date of dissolution of the limited liability company, if known, together with the date the certificate of cancellation was filed by the Secretary of State; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

E. The name and address of the registered agent of the limited liability company prior to revival. If the registered agent has resigned or no longer can be located by the limited liability company, the limited liability company shall deliver for filing a form appointing a registered agent as required by Title 5, chapter 6-A, which form must accompany the certificate under this section; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

F. The name and address of the party or parties requesting the revival; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

G. The purpose or purposes for which revival is requested; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

H. The time period needed to complete the purpose or purposes specified under paragraph G. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Notice of revival. The Secretary of State shall issue a notice to the limited liability company to the address provided in subsection 2, paragraph F stating that the revival has been granted for the purpose or purposes and for the time period specified pursuant to the certificate of revival filed under this section.

[ 2011, c. 113, Pt. A, §15 (AMD) .]

4. Amendment to certificate of formation. Once the revival has been granted in accordance with subsection 3, the certificate of revival is deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company may not be required to take any further action to amend its certificate of formation under this chapter with respect to the matters set forth in the certificate of revival.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Termination of revival. When the time period specified in subsection 2, paragraph H has expired, the Secretary of State shall issue a notice to the limited liability company at the address provided in subsection 2, paragraph F that the status of the limited liability company has returned to the status prior to filing the certificate of revival under this section.

[ 2011, c. 113, Pt. A, §15 (AMD) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §15 (AMD).






Subchapter 9: LOW-PROFIT LIMITED LIABILITY COMPANIES

31 §1611. Low-profit limited liability company

1. Purpose. A low-profit limited liability company must at all times significantly further the accomplishment of one or more charitable or educational purposes within the meaning of Section 170(c)(2)(B) of the Internal Revenue Code of 1986, as it may be amended, revised or succeeded, and will not qualify as a low-profit limited liability company but for the relationship to the accomplishment of those charitable or educational purposes.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Qualifications of low-profit limited liability company to be set forth in certificate of formation. In order to qualify as a low-profit limited liability company pursuant to this section, the limited liability company's certificate of formation must state that:

A. The company intends to qualify as a low-profit limited liability company; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The company must at all times significantly further the accomplishment of one or more of the charitable or educational purposes within the meaning of Section 170(c)(2)(B) of the Internal Revenue Code of 1986, as it may be amended, revised or succeeded, and must list the specific charitable or educational purposes the company will further; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. No significant purpose of the company is the production of income or the appreciation of property. The fact that a person produces significant income or capital appreciation is not, in the absence of other factors, conclusive evidence of a significant purpose involving the production of income or the appreciation of property; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. No purpose of the company is to accomplish one or more political or legislative purposes within the meaning of Section 170(c)(2)(D) of the Internal Revenue Code of 1986, or its successor. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

The limited liability company agreement of a low-profit limited liability company must include each statement made in the limited liability company's certification of formation required by this subsection. The fact that the low-profit limited liability company has a certificate of formation filed with the office of the Secretary of State meeting the requirements of this subsection is conclusive evidence that statements set forth in the certificate of formation are included in the low-profit limited liability company's limited liability company agreement.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Change of status. A company that no longer satisfies the requirements of this section continues to exist as a limited liability company and shall promptly amend its certificate of formation so that its name and purpose no longer identify it as a low-profit limited liability company, L3C or 13C.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Duties of members and other persons. Notwithstanding section 1521, subsection 3, any company formed as a low-profit limited liability company under this chapter is bound by section 1559 and no member or person may, through the limited liability company agreement or otherwise, restrict or eliminate the duties, including fiduciary duties, set forth in section 1559.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. No limitation. Nothing in this section prevents a limited liability company that is not organized under this section from electing a charitable or educational purpose in whole or in part for doing business under this chapter.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).






Subchapter 10: FOREIGN LIMITED LIABILITY COMPANIES

31 §1621. Governing law

1. Jurisdiction where formed. The laws of the State or other jurisdiction under which a foreign limited liability company is formed govern its formation and internal affairs and the liability and authority of its members and agents.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Statement of foreign qualification. A foreign limited liability company's statement of foreign qualification may not be denied by reason of any difference between the laws of the jurisdiction under which the foreign limited liability company is formed and the laws of this State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Forbidden activities. A foreign limited liability company, including a foreign limited liability company that has filed a statement of foreign qualification, may not engage in any activities in this State that a limited liability company is forbidden to engage in by the laws of this State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Rights; privileges; duties; restrictions; penalties; liabilities. A foreign limited liability company that has filed a statement of foreign qualification:

A. Has in this State the same but no greater rights of a limited liability company of like character; [2011, c. 113, Pt. A, §16 (NEW).]

B. Has in this State the same but no greater privileges as a limited liability company of like character; and [2011, c. 113, Pt. A, §16 (NEW).]

C. Except as otherwise provided by this chapter, is in this State subject to the same duties, restrictions, penalties and liabilities now or later imposed on a limited liability company of like character. [2011, c. 113, Pt. A, §16 (NEW).]

[ 2011, c. 113, Pt. A, §16 (RPR) .]

5. Organization; formation; existence; internal affairs. Nothing in this subchapter authorizes this State to regulate the organization, formation, existence or internal affairs of a foreign limited liability company authorized to conduct activities in this State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §16 (AMD).



31 §1622. Statement of foreign qualification to conduct activities required

1. Conduct of activities. A foreign limited liability company may not conduct activities in this State except in compliance with this subchapter and not until its statement of foreign qualification is filed in the records of the Secretary of State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Contents. A statement of foreign qualification must include:

A. The name of the foreign limited liability company and, if the name does not comply with section 1508, the fictitious name adopted pursuant to section 1624, subsection 1; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The name of the state or other jurisdiction under whose law the foreign limited liability company is formed and the date the foreign limited liability company was formed; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The street and mailing address of the foreign limited liability company's principal office; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. The information required by Title 5, section 105, subsection 1; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

E. A statement that the foreign limited liability company is a foreign limited liability company as defined in section 1502, subsection 11; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

F. The nature of the business or purposes to be conducted or promoted in this State; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

G. The name and business, residence and mailing address of each of its managers, if any; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

H. A certificate of existence or such other document that the Secretary of State determines to be suitable for purposes of proving the valid existence of the foreign limited liability company under the law of the State or other jurisdiction referenced in paragraph B, as long as the certificate or other document was issued not more than 90 days before the delivery of the statement to the office of the Secretary of State; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

I. The date the foreign limited liability company commenced or expects to commence conducting activities in this State; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

J. If the foreign limited liability company is governed by an agreement that establishes or provides for the establishment of designated series having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, a statement to that effect. In addition, the statement must declare whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, are enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof are enforceable against the assets of such series. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Statement of change. Upon any change in circumstances that makes any statement contained in its filed statement of foreign qualification no longer true, a foreign limited liability company authorized to conduct activities in this State shall promptly deliver to the office of the Secretary of State, for filing, an appropriate statement of change so that its statement of foreign qualification is in all respects true.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Period to conduct activities. A foreign limited liability company is authorized to conduct activities in this State from the effective date of its statement of foreign qualification until the earlier of the effective date of its statement of foreign qualification cancellation and the effective date of the Secretary of State's revocation of the statement of foreign qualification in accordance with section 1625.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1623. Actions not constituting transacting business or conducting activities

1. Actions. A foreign limited liability company may not be considered to be conducting activities in this State within the meaning of this subchapter by reason of carrying on in this State any one or more of the following actions:

A. Maintaining, defending or settling in its own behalf any proceeding or dispute; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Holding meetings or carrying on any other activities concerning its internal affairs; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Maintaining accounts in financial institutions; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. Maintaining offices or agencies for the transfer, exchange and registration of the foreign limited liability company's own securities or interests or maintaining trustees or depositories with respect to those securities or interests; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

E. Selling through independent contractors; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

F. Soliciting or obtaining orders, whether by mail or electronic means or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

G. Creating, as borrower or lender, or acquiring indebtedness, mortgages or security interests in real or personal property; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

H. Securing or collecting debts in its own behalf or enforcing mortgages or other security interests in real or personal property securing such debts and holding, protecting and maintaining property so acquired; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

I. Owning, without more, real or personal property; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

J. Conducting an isolated transaction that is completed within 30 days and that is not one in the course of similar or repeated transactions of a like nature; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

K. Conducting activities in interstate commerce. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Status. A foreign limited liability company may not be considered to be conducting activities in this State solely because it:

A. Owns a controlling interest in an organization that is conducting activities in this State; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Is a limited partner of a limited partnership or foreign limited partnership that is conducting activities in this State; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Is a member of a limited liability company or foreign limited liability company that is conducting activities in this State. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Service of process; taxation; regulation. This section does not apply in determining the contacts or activities that may subject a foreign limited liability company to service of process, taxation or regulation under laws of this State other than this chapter.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Jurisdiction; process, notice or demand. Nothing in this section limits or affects the right to subject a foreign limited liability company that does not, or is not required to, have authority to conduct activities in this State to the jurisdiction of the courts of this State or to serve upon any foreign limited liability company any process, notice or demand required or permitted by law to be served upon a foreign limited liability company pursuant to any other provision of law or pursuant to the applicable rules of civil procedure.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1624. Noncomplying name of foreign limited liability company

1. Fictitious name. A foreign limited liability company whose name does not comply with section 1508 may not file a statement of foreign qualification until it adopts, for the purpose of conducting activities in this State, a fictitious name that complies with section 1508.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Name change. If a foreign limited liability company to which a statement of foreign qualification has been filed changes its name to one that does not comply with section 1508, it may not thereafter conduct activities in this State until it complies with subsection 1 by filing an amended statement of foreign qualification.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1625. Grounds for revocation of statement of foreign qualification

Notwithstanding Title 4, chapter 5 and Title 5, chapter 375, the Secretary of State may commence a proceeding under section 1626 to revoke a statement of foreign qualification if: [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. Nonpayment of fees or penalties. The foreign limited liability company does not pay when due any fees or penalties imposed by this chapter or other law;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Failure to file annual report. The foreign limited liability company does not deliver its annual report to the Secretary of State as required by section 1665;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Failure to pay late filing penalty. The foreign limited liability company does not pay the annual report late filing penalty as required by section 1680;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Failure to maintain registered agent. The foreign limited liability company is without a registered agent in this State as required by Title 5, section 105, subsection 1;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Failure to notify of change of registered agent or address. The foreign limited liability company does not notify the Secretary of State that its registered agent has changed as required by Title 5, section 108, subsection 1 or the address of its registered agent has been changed as required by Title 5, section 109 or 110 or fails to appoint a replacement registered agent after its registered agent has resigned under Title 5, section 111;

[ 2011, c. 113, Pt. A, §17 (AMD) .]

6. Filing of false information. A member, manager or agent of the foreign limited liability company signed a document with the knowledge that the document was false in a material respect and with the intent that the document be delivered to the Secretary of State for filing;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

7. Amended application. The foreign limited liability company fails to file with the Secretary of State an amended application for authority required by section 1622, subsection 3; or

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

8. Authenticated certificate of cancellation or merger. The Secretary of State receives a duly authenticated certificate from the secretary of state or other official having custody of limited liability company records in the state or other jurisdiction under whose law the foreign limited liability company is formed stating that the foreign limited liability company has been cancelled or has disappeared as the result of a merger.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §17 (AMD).



31 §1626. Procedure for and effect of revocation

1. Notice of determination. If the Secretary of State determines that one or more grounds exist under section 1625 for the revocation of a statement of foreign qualification, the Secretary of State shall serve the foreign limited liability company with a written notice of the Secretary of State's determination as required by subsection 7.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Revocation. The statement of foreign qualification is revoked if the Secretary of State determines that the foreign limited liability company has failed to correct the ground or grounds for revocation within 60 days after the notice under subsection 1 was issued. The Secretary of State shall send notice to the foreign limited liability company as required by subsection 7 that recites the ground or grounds for revocation and the effective date of revocation.

[ 2011, c. 113, Pt. A, §18 (AMD) .]

3. Authority to transact business ceases. The authority of a foreign limited liability company to transact business in this State ceases on the date of revocation of its authority.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Secretary of State appointed as agent for service of process. The Secretary of State's revocation of a statement of foreign qualification appoints the Secretary of State as the foreign limited liability company's agent for service of process in any proceeding based on a cause of action that arose during the time the foreign limited liability company was authorized to transact business in this State. Service of process on the Secretary of State under this subsection is service on the foreign limited liability company. Upon receipt of process, the Secretary of State shall mail a copy of the process to the foreign limited liability company at its principal office shown in its most recent annual report or in any subsequent communication received from the foreign limited liability company stating the current mailing address of its principal office or, if no other address is on file, in its statement of foreign qualification.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Registered agent; not terminated. Revocation of a statement of foreign qualification in this State does not terminate the authority of the registered agent of the foreign limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

6. Authorization after revocation. A foreign limited liability company whose statement of foreign qualification in this State has been revoked under this section and that wishes to transact business again in this State must be authorized as provided in this chapter.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

7. Delivery of notice. The Secretary of State shall send notice of the determination under subsection 1 by regular mail and the service upon the foreign limited liability company is perfected 5 days after the Secretary of State deposits the notice of the determination in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed to the registered agent in this State and the registered or principal office, wherever located, on file for the foreign limited liability company.

[ 2011, c. 420, Pt. B, §2 (AMD); 2011, c. 420, Pt. B, §4 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §18 (AMD). 2011, c. 420, Pt. B, §2 (AMD). 2011, c. 420, Pt. B, §4 (AFF).



31 §1627. Appeal from revocation

1. Petition to appeal revocation. A foreign limited liability company may appeal the Secretary of State's revocation of its statement of foreign qualification to the Kennebec County Superior Court within 30 days after the notice of revocation. The foreign limited liability company may appeal by petitioning the court to set aside the revocation and attaching to the petition copies of its statement of foreign qualification and the Secretary of State's notice of revocation.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Court order. The court may summarily order the Secretary of State to reinstate the statement of foreign qualification or may take any other action the court considers appropriate.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Appeal of court's decision. The court's final decision may be appealed as in other civil proceedings.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1628. Statement of cancellation of foreign qualification

1. Statement of cancellation. A foreign limited liability company that has filed a statement of foreign qualification with the Secretary of State may cancel its statement of foreign qualification by filing a statement of cancellation of foreign qualification with the Secretary of State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Contents. A statement of cancellation of foreign qualification must set forth:

A. The name of the foreign limited liability company, any fictitious name adopted for use in this State, the name of the jurisdiction under whose law the foreign limited liability company is organized and the date of organization in the foreign limited liability company's jurisdiction of organization; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The street and mailing address of the foreign limited liability company's principal office; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The information required by Title 5, section 105, subsection 1 or, if a registered agent is no longer to be maintained, a statement that the foreign limited liability company will not maintain a registered agent, and the mailing address to which service of process may be mailed pursuant to section 1662; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. That the foreign limited liability company will no longer conduct business in this State and that it relinquishes its authority to conduct business in this State; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

E. That the foreign limited liability company is cancelling its statement of foreign qualification; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

F. That any statement of adopting for use any assumed name with respect to the foreign limited liability company is withdrawn upon the effective date of the statement of cancellation of foreign qualification. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Cancellation effective. The statement of cancellation of foreign qualification is effective upon filing by the Secretary of State, whereupon the statement of foreign qualification is cancelled and the foreign limited liability company is without authority to conduct activities in this State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Relieved of annual report or filing fee. If a foreign limited liability company causes a statement of cancellation of foreign qualification to be delivered to the Secretary of State for filing before the date on which an annual report is due under section 1665, the foreign limited liability company is relieved of its obligation to file its annual report or pay the filing fee.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1629. Effect of failure to have statement of foreign qualification

1. Conducting activities; maintaining proceeding. A foreign limited liability company conducting activities in this State, or anyone on its behalf, may not maintain a proceeding in any court in this State for the collection of its debts unless an effective statement of foreign qualification for the foreign limited liability company is in the records of the office of the Secretary of State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Stay proceeding. A court may stay a proceeding commenced by a foreign limited liability company until it determines whether the foreign limited liability company should have a statement of foreign qualification on file with the office of the Secretary of State. If the court determines that the foreign limited liability company should have a statement of foreign qualification on file with the office of the Secretary of State, the court may further stay the proceeding until there is an effective statement of foreign qualification on file with the office of the Secretary of State with respect to the foreign limited liability company. If a court determines that a foreign limited liability company is required to have a statement of foreign qualification on file with the office of the Secretary of State, and the foreign limited liability company subsequently delivers for filing to the office of the Secretary of State a statement of foreign qualification, a proceeding in any court in this State to which the foreign limited liability company is a party may not, after the effective date of the statement of foreign qualification, be dismissed by reason of the foreign limited liability company's prior noncompliance with section 1622.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Civil penalty. A foreign limited liability company is liable for a civil penalty of $500 for each year, or portion thereof, it transacts business in this State without first complying with the requirements of section 1622.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Recovery of civil penalty. The civil penalty set forth in subsection 3 may be recovered in an action brought by the Attorney General. Upon a finding by the court that a foreign limited liability company has conducted activities in this State in violation of this subchapter, the court may issue, in addition to or in lieu of the imposition of a civil penalty, an injunction restraining the further conducting of activities by the foreign limited liability company and its agents and the further exercise of any rights and privileges of a foreign limited liability company in this State until all amounts plus any interest and court costs that the court may assess have been paid and until the foreign limited liability company has otherwise complied with this subchapter.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Validity of acts; defending proceeding. Notwithstanding subsections 1 and 2, the conducting of activities in this State by a foreign limited liability company without having a statement of foreign qualification on file in the records of the office of the Secretary of State does not impair the validity of the acts of the foreign limited liability company or prevent the foreign limited liability company from defending any proceeding in this State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

6. Debts; obligations; liabilities. A member or agent of a foreign limited liability company is not liable for the debts, obligations or other liabilities of the foreign limited liability company solely because the foreign limited liability company conducted activities in this State without a statement of foreign qualification being on file with the office of the Secretary of State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).






Subchapter 11: ACTIONS BY MEMBERS

31 §1631. Direct action by member

1. Direct action against member. Subject to subsection 2, a member may maintain a direct action against another member, a manager or the limited liability company to enforce the member's rights and otherwise protect the member's interests, including rights and interests under the limited liability company agreement or this chapter or arising independently of the membership relationship.

[ 2011, c. 113, Pt. A, §19 (AMD) .]

2. Actual or threatened injury. A member maintaining a direct action under this section must plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §19 (AMD).



31 §1632. Derivative action

A member may maintain a derivative action to enforce a right of a limited liability company if: [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. Demand. The member first makes a demand on the limited liability company to take suitable action, and the limited liability company does not take suitable action within a reasonable time; or

[ 2011, c. 113, Pt. A, §20 (AMD) .]

2. Futility of demand. A demand under subsection 1 would be futile.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §20 (AMD).



31 §1633. Proper plaintiff

1. Plaintiff must be a member. Except as otherwise provided in subsection 2, a derivative action under section 1632 may be maintained only by a person that is a member at the time the action is commenced and remains a member while the action continues.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Death of plaintiff. If the sole plaintiff in a derivative action dies while the action is pending, the court may permit another member of the limited liability company to be substituted as plaintiff.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1634. Pleading

In a derivative action under section 1632 the complaint must state with particularity: [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. Demand and response. The date and content of the plaintiff's demand and the response to the demand by the limited liability company; or

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Futility of demand. If a demand has not been made, the reasons a demand under section 1632, subsection 1 would be futile.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1635. Special litigation committee

1. Stay of court proceeding upon appointment of special litigation committee. If a limited liability company is named as or made a party in a derivative proceeding, the limited liability company may appoint a special litigation committee to investigate the claims asserted in the proceeding and determine whether pursuing the action is in the best interests of the limited liability company. If the limited liability company appoints a special litigation committee, on motion by the special litigation committee made in the name of the limited liability company, except for good cause shown, the court shall stay discovery for the time reasonably necessary to permit the special litigation committee to make its investigation. This subsection does not prevent the court from enforcing a person's right to information under section 1558 or, for good cause shown, granting extraordinary relief in the form of a temporary restraining order or preliminary injunction.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Composition of special litigation committee. A special litigation committee may be composed of one or more disinterested and independent individuals, who may be members.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Appointment of special litigation committee. A special litigation committee may be appointed:

A. By the consent of a majority of the members not named as defendants or plaintiffs in the proceeding; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. If all members are named as defendants or plaintiffs in the proceeding, by a majority of the members named as defendants. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Determination by special litigation committee. After appropriate investigation, a special litigation committee may determine that it is in the best interests of the limited liability company that the proceeding:

A. Continue under the control of the plaintiff; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Continue under the control of the special litigation committee; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Be settled on terms approved by the special litigation committee; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. Be dismissed. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Filing of determination with court. After making a determination under subsection 4, a special litigation committee shall file with the court a statement of its determination and its report supporting its determination, giving notice to the plaintiff. The court shall determine whether the members of the special litigation committee were disinterested and independent and whether the special litigation committee conducted its investigation and made its recommendation in good faith, independently and with reasonable care, with the special litigation committee having the burden of proof. If the court finds that the members of the special litigation committee were disinterested and independent and that the special litigation committee acted in good faith, independently and with reasonable care, the court shall enforce the determination of the special litigation committee. Otherwise, the court shall dissolve the stay of discovery entered under subsection 1 and allow the action to proceed under the direction of the plaintiff.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1636. Proceeds and expenses

1. Proceeds. Except as otherwise provided in subsection 2:

A. Any proceeds or other benefits of a derivative action under section 1632, whether by judgment, compromise or settlement, belong to the limited liability company and not to the plaintiff; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. If the plaintiff receives any proceeds, the plaintiff shall remit them immediately to the limited liability company. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Expenses. If a derivative action under section 1632 is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees and costs, from the recovery of the limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1637. Closely held limited liability company

1. Definition. As used in this section, "closely held limited liability company" means a limited liability company that has:

A. Fewer than 35 members; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. No transferable interests listed on a national securities exchange or regularly quoted in an over-the-counter market by one or more members of a national securities association. [2011, c. 113, Pt. A, §21 (AMD).]

[ 2011, c. 113, Pt. A, §21 (AMD) .]

2. Limitation on derivative actions. Except to the extent ordered by the court in an action under subsection 3, paragraph A, sections 1632 to 1636 do not apply to a closely held limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Exception to limitation on derivative actions. If justice requires:

A. A derivative action commenced by a member of a closely held limited liability company may be treated by a court as a direct action brought by the member for the member's own benefit; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Recovery in a direct or derivative action by a member of a closely held limited liability company may be paid directly to the plaintiff or to the closely held limited liability company if necessary to protect the interests of creditors or of other members. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §21 (AMD).






Subchapter 12: MERGER AND CONVERSION

31 §1641. Merger

1. Merger requirements. A limited liability company may merge with one or more other constituent organizations pursuant to this section, sections 1642 to 1644 and a plan of merger, if:

A. The governing statute of each of the other organizations authorizes the merger; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The merger is not prohibited by the law of a jurisdiction that enacted any of the governing statutes; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Each of the other organizations complies with its governing statute in effecting the merger. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Plan of merger. A plan of merger must be in a record and must include:

A. The name, current jurisdiction and form of each constituent organization; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The name, jurisdiction and form of the surviving organization and, if the surviving organization is to be created by the merger, a statement to that effect; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization and other consideration as allowed in subsection 3; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. If the surviving organization is to be created by the merger, the surviving organization's organizational documents that are proposed to be in a record; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

E. If the surviving organization is not to be created by the merger, any amendments to be made by the merger to the surviving organization's organizational documents that are, or are proposed to be, in a record or a statement that the organizing documents remain unchanged. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Exchange or conversion. In connection with a merger, rights or securities of or interests in the constituent organization may be exchanged for or converted into cash, property or rights or securities of or interests in the surviving organization or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property or rights or securities of or interests in another organization or may be cancelled.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1642. Action on plan of merger by constituent limited liability company

1. Consent by constituent members. A plan of merger must be consented to by all the members of a constituent limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Amend plan; abandon merger. After the plan of merger is approved, and at any time before a statement of merger is delivered to the office of the Secretary of State for filing under section 1643, a constituent limited liability company may amend the plan or abandon the merger:

A. As provided in the plan; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Except as otherwise prohibited in the plan, with the same consent as was required to approve the plan. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1643. Filings required for merger; effective date

1. Signature on statement of merger. After each constituent organization has approved the plan of merger, a statement of merger must be signed on behalf of:

A. Each constituent limited liability company, as provided in section 1676, subsection 1; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Each other constituent organization, as provided in its governing statute. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Contents. A statement of merger under this section must include:

A. The name and form of each constituent organization and the jurisdiction of its governing statute and the date of organization of each constituent organization; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The name and form of the surviving organization, the jurisdiction of its governing statute, the date of its organization, the address of its principal office and, if the surviving organization is created by the merger, a statement to that effect; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The date the merger is effective under the governing statute of the surviving organization; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. If the surviving organization is to be created by the merger:

(1) If the surviving organization will be a limited liability company, the limited liability company's certificate of formation; or

(2) If the surviving organization will be an organization other than a limited liability company, the organizational document that creates the organization that is in a public record; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

E. If the surviving organization exists before the merger:

(1) Any amendments provided for in the plan of merger for the organizational document that created the surviving organization that are in a public record; or

(2) A statement that the organizational documents remain unchanged; [2011, c. 113, Pt. A, §22 (RPR).]

F. A statement as to each constituent organization that the merger was approved as required by the constituent organization's governing statute and as required by the organizational documents of each constituent organization; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

G. If the surviving organization is a foreign organization not authorized to conduct business in this State, an acknowledgment that it may be served with process in this State by certified mail and the address of its principal office for the purposes of section 1644, subsection 2; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

H. Any additional information required by the governing statute of any constituent organization. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2011, c. 113, Pt. A, §22 (AMD) .]

3. Filing of statement of merger. The surviving organization shall deliver the statement of merger signed by each constituent organization for filing with the office of the Secretary of State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Effective date of merger. A merger becomes effective under this subchapter:

A. If the surviving organization is a limited liability company, upon the later of:

(1) Compliance with subsection 3; and

(2) As specified in the statement of merger; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. If the surviving organization is not a limited liability company, as provided by the governing statute of the surviving organization. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §22 (AMD).



31 §1644. Effect of merger

1. Effect of merger. When a merger becomes effective:

A. The surviving organization continues or comes into existence; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Each constituent organization that merges into the surviving organization ceases to exist as a separate entity; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. All property owned by each constituent organization that ceases to exist vests in the surviving organization; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. All debts, obligations or other liabilities of each constituent organization that ceases to exist continue as debts, obligations or other liabilities of the surviving organization; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

E. An action or proceeding pending by or against any constituent organization that ceases to exist may be continued as if the merger had not occurred, and the surviving organization may be, but need not be, substituted in the action; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

F. Except as prohibited by other law, all of the rights, privileges, immunities, powers and purposes of each constituent organization that ceases to exist vest in the surviving organization; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

G. Except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

H. Except as otherwise agreed, if a constituent limited liability company ceases to exist, the merger does not dissolve the limited liability company for the purposes of subchapter 8; [2011, c. 113, Pt. A, §23 (AMD).]

I. If the surviving organization is created by the merger:

(1) If the surviving organization is a limited liability company, the certificate of formation becomes effective; or

(2) If the surviving organization is an organization other than a limited liability company, the organizational document that creates the organization becomes effective; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

J. If the surviving organization existed before the merger, any amendments provided for in the statement of merger for the organizational document that created the surviving organization become effective. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2011, c. 113, Pt. A, §23 (AMD) .]

2. Jurisdiction. A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this State to enforce any debt, obligation or other liability owed by a constituent organization if before the merger the constituent organization was subject to suit in this State on the debt, obligation or other liability. Service of process on a surviving organization that is a foreign organization and not authorized to conduct business in this State for the purposes of enforcing a debt, obligation or other liability may be made in the same manner and has the same consequences as provided in Title 5, chapter 6-A as if the surviving organization were a foreign limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §23 (AMD).



31 §1645. Conversion

1. Conversion. An organization other than a limited liability company, including but not limited to a foreign organization, may convert to a limited liability company, and a limited liability company may convert to an organization other than a limited liability company pursuant to this section, sections 1646 to 1648 and a plan of conversion, if:

A. The governing statute of the organization that is not a limited liability company authorizes the conversion; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The law of the jurisdiction governing the converting organization and the converted organization does not prohibit the conversion; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The converting organization and the converted organization each complies with its respective governing statute in effecting the conversion. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Plan of conversion. A plan of conversion must be in a record and must include:

A. The name, date of organization, jurisdiction and form of the converting organization before conversion; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The name, jurisdiction and form of the converted organization after conversion; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization and other consideration as allowed in subsection 3; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. The organizational documents of the converted organization that are, or are proposed to be, in a record. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Exchange or conversion. In connection with a conversion, rights or securities of or interests in the converting organization may be exchanged for or converted into cash, property or rights or securities of or interests in the converted organization or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property or rights or securities of or interests in another organization or may be cancelled.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1646. Action on plan of conversion by converting limited liability company

1. Consent. A plan of conversion must be consented to by all the members of a converting limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Amend or abandon. After a conversion is approved, and at any time before the statement of conversion is delivered to the office of the Secretary of State for filing under section 1647, a converting limited liability company may amend the plan or abandon the conversion:

A. As provided in the plan; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Except as otherwise prohibited in the plan, by the same consent as was required to approve the plan. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1647. Filings required for conversion; effective date

1. After conversion approved. After a plan of conversion is approved:

A. A converting limited liability company shall deliver to the office of the Secretary of State for filing a statement of conversion, which must be signed as provided in section 1676, subsection 1 and must include:

(1) A statement that the converting limited liability company has been converted into the converted organization;

(2) The name and form of the converted organization, the jurisdiction of its governing statute, the date of its organization and the address of its principal office;

(3) The date the conversion is effective under the governing statute of the converted organization;

(4) A statement that the conversion was approved as required by this chapter and the limited liability company agreement;

(5) A statement that the conversion was approved as required by the governing statute of the converted organization; and

(6) If the converted organization is a foreign organization not authorized to conduct business in this State, an acknowledgment that it may be served with process in this State by certified mail and the address of its principal office for the purposes of section 1648, subsection 3; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. If the converted organization is a limited liability company, the converting organization shall deliver to the office of the Secretary of State for filing a certificate of formation, which must include, in addition to the information required by section 1531, subsection 1:

(1) A statement that the converted organization was converted from the converting organization;

(2) The name and form of the converting organization, the jurisdiction of the converting organization's governing statute and the date of its organization; and

(3) A statement that the conversion was approved as required by the governing statute of the converting organization. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Effective date. A conversion becomes effective:

A. If the converted organization is a limited liability company, when the certificate of formation takes effect; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. If the converted organization is not a limited liability company, as provided by the governing statute of the converted organization. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1648. Effect of conversion

1. Same organization. An organization that has been converted pursuant to this subchapter is for all purposes the same entity that existed before the conversion.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Effect of conversion. When a conversion takes effect:

A. All property owned by the converting organization remains vested in the converted organization; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. All debts, obligations or other liabilities of the converting organization continue as debts, obligations or other liabilities of the converted organization; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. An action or proceeding pending by or against the converting organization may be continued as if the conversion had not occurred, or the converted organization may be, but need not be, substituted in the action; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. Except as prohibited by other law, all of the rights, privileges, immunities, powers and purposes of the converting organization remain vested in the converted organization; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

E. Except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

F. Except as otherwise agreed, the converting organization is not required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion may not be deemed to constitute a dissolution of that converting organization. When a converting organization has been converted to a limited liability company pursuant to this subchapter, the limited liability company is deemed to be the same organization as the converting organization, and the conversion constitutes a continuation of the existence of the converting organization in the form of a limited liability company; [2011, c. 113, Pt. A, §24 (AMD).]

G. The rights, privileges, powers and interests in property of the converting organization, as well as the debts, liabilities and duties of the converting organization, are not deemed, as a consequence of the conversion, to have been transferred to the converted organization; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

H. If the converted organization is a limited liability company, the existence of the limited liability company is deemed to have commenced on the date the converting organization commenced its existence in the jurisdiction in which the converting organization was first created, formed, organized, incorporated or otherwise came into being. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2011, c. 113, Pt. A, §24 (AMD) .]

3. Jurisdiction. A converted organization that is a foreign organization consents to the jurisdiction of the courts of this State to enforce any debt, obligation or other liability for which the converting limited liability company is liable if, before the conversion, the converting limited liability company was subject to suit in this State on the debt, obligation or other liability. Service of process on a converted organization that is a foreign organization and not authorized to conduct business in this State for purposes of enforcing a debt, obligation or other liability under this subsection may be made in the same manner and has the same consequences as provided in Title 5, chapter 6-A as if the converted organization were a foreign limited liability company.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §24 (AMD).



31 §1649. Restrictions on approval of mergers and conversions

1. Written consent. If a member of a converting or constituent limited liability company will have personal liability with respect to a converted or surviving organization, approval and amendment of a plan of conversion or plan of merger are ineffective without that member's written consent to that plan.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Consent to agreement. A member does not give the consent required by subsection 1 merely by consenting to a provision of the limited liability company agreement that permits the limited liability company agreement to be amended with the consent of fewer than all the members.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1650. Subchapter not exclusive

This subchapter does not preclude an entity from being merged or converted under law other than this chapter. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).






Subchapter 13: ADMINISTRATIVE PROVISIONS

31 §1661. Registered agent for limited liability company

A limited liability company must have and continuously maintain a registered agent in this State as defined by Title 5, section 102, subsection 27. [2011, c. 113, Pt. A, §25 (AMD).]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §25 (AMD).



31 §1662. Service of process

Service of process, notice or demand required or permitted by law on a limited liability company is governed by Title 5, section 113. [2011, c. 113, Pt. A, §26 (AMD).]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §26 (AMD).



31 §1663. Principal office

The principal office of a limited liability company or foreign limited liability company need not be located in this State. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1664. Certificate of existence; certificate of qualification; certificate of fact

1. Certificate of existence; certificate of qualification. The Secretary of State, upon request and payment of the requisite fee, shall furnish to any person a certificate of existence for a limited liability company or certificate of qualification for a foreign limited liability company if the records filed in the office of the Secretary of State show that the limited liability company has been formed under the laws of this State or authorized to transact business in this State. A certificate of existence or certificate of qualification must state:

A. The limited liability company's name; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. That, if a limited liability company, the limited liability company is duly formed under the laws of this State and the date of formation; [2011, c. 113, Pt. B, §7 (AMD).]

C. That, if a foreign limited liability company, the foreign limited liability company is authorized to transact business in this State, the date on which the limited liability company was authorized to transact business in this State and its jurisdiction of organization; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. That all fees and penalties owed to the State have been paid in full, if:

(1) Payment is reflected in the records of the office of the Secretary of State; and

(2) Nonpayment affects the existence or authorization of the limited liability company or foreign limited liability company; [2011, c. 113, Pt. B, §7 (AMD).]

E. That the limited liability company's most recent annual report required by section 1519 has been filed by the Secretary of State; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

F. Whether the limited liability company has delivered to the office of the Secretary of State for filing a certificate of cancellation by a limited liability company or a statement of cancellation of foreign qualification; and [2011, c. 113, Pt. B, §7 (AMD).]

G. Other facts of record in the office of the Secretary of State that are specified by the person requesting the certificate. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2011, c. 113, Pt. B, §7 (AMD) .]

2. Conclusive evidence. Subject to any condition stated in the certificate, a certificate of existence or certificate of qualification issued by the Secretary of State is conclusive evidence that the limited liability company is in existence or the foreign limited liability company is authorized to transact business or conduct activities in this State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Certificate of fact. In addition to the certificate authorized under subsection 1, the Secretary of State may issue a certificate of fact attesting to any fact of record in the office of the Secretary of State that may be requested.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. B, §7 (AMD).



31 §1665. Annual report for Secretary of State

1. Annual report. Each year, each limited liability company or each foreign limited liability company authorized to conduct business in this State shall deliver to the office of the Secretary of State for filing an annual report setting forth:

A. The name of the limited liability company or the foreign limited liability company; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The information required by Title 5, section 105, subsection 1; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The address of the limited liability company's or foreign limited liability company's principal office; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. A brief statement of the character of the business in which the limited liability company is actually engaged in this State; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

E. The name and address of at least one person who is a member, manager or other authorized person of the limited liability company. [2011, c. 113, Pt. B, §8 (AMD).]

[ 2011, c. 113, Pt. B, §8 (AMD) .]

2. Current information. Information in an annual report under this section must be current as of the date the report is delivered to the office of the Secretary of State for filing.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. First annual report; subsequent reports. The first annual report under this section must be delivered to the office of the Secretary of State between January 1st and June 1st of the year following the calendar year in which a limited liability company was formed or a foreign limited liability company delivered its statement of foreign qualification to the office of the Secretary of State for filing. For subsequent years, annual reports must be delivered to the office of the Secretary of State between January 1st and June 1st of the following calendar year.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Filing. The report, together with the filing fee required by this chapter, must be delivered for filing to the office of the Secretary of State, who shall file the report if the Secretary of State finds that it conforms to the requirements of subsection 1. If the Secretary of State finds that the report does not conform to the requirements of subsection 1, the Secretary of State shall promptly mail or otherwise return the report to the reporting limited liability company for any necessary correction. If the report is corrected to contain the information required in subsection 1 and delivered to the office of the Secretary of State within 30 days after the effective date of the notice, it is timely delivered. Proof to the satisfaction of the Secretary of State that, prior to the date that penalties become effective for late delivery of an annual report as established by the Secretary of State by rule, the report was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid or was delivered in a medium authorized by the Secretary of State is deemed in compliance with this requirement. The penalties prescribed by this chapter for failure to file the report by the date required by rule by the Secretary of State do not apply if the report is corrected to conform to the requirements of this chapter and returned to the Secretary of State within 30 days from the date on which the report was mailed or otherwise returned to the limited liability company by the Secretary of State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Certificate of excuse. The Secretary of State, upon application by a limited liability company and satisfactory proof that it has ceased to transact business and that it is not indebted to this State for failure to file an annual report and to pay any fees or penalties accrued, shall file a certificate of the fact and shall give a duplicate certificate to the limited liability company, after which the limited liability company is excused from filing annual reports with the office of the Secretary of State, as long as the limited liability company in fact transacts no business. The name of a limited liability company remains in the office of the Secretary of State's records of entity names and is protected for a period of 5 years following excuse.

[ 2011, c. 113, Pt. B, §9 (AMD) .]

6. Resumption of business. A limited liability company that has been excused from filing annual reports pursuant to subsection 5 may elect to resume transacting business. A certificate executed and filed as provided in section 1673 setting forth that an election was made to resume the transaction of business authorizes the limited liability company to resume transaction of business. After that certificate is filed, the limited liability company is required to file annual reports beginning with the next reporting deadline following resumption.

[ 2011, c. 113, Pt. B, §10 (AMD) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. B, §§8-10 (AMD).



31 §1666. Amended annual report of limited liability company or foreign limited liability company

1. Amended annual report. If the information contained in an annual report filed under section 1519 has changed, a limited liability company may, if it determines it to be necessary, deliver to the office of the Secretary of State for filing an amended annual report to change the information on file.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Contents. The amended annual report under subsection 1 must set forth:

A. The name of the limited liability company or foreign limited liability company and the jurisdiction of its organization; [2011, c. 113, Pt. B, §11 (AMD).]

B. The date on which the original annual report was filed; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The information that has changed and the date on which it changed. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2011, c. 113, Pt. B, §11 (AMD) .]

3. Filing date. An amended annual report under subsection 1 may be filed by the limited liability company after the date of the original filing and until December 31st of that filing year.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. B, §11 (AMD).



31 §1667. Failure to file annual report; incorrect report; penalties

1. Failure to file; penalty. A limited liability company or foreign limited liability company that is required to deliver an annual report for filing as provided by section 1665 that fails to deliver its properly completed annual report to the Secretary of State shall pay, in addition to the regular annual report fee, the late filing penalty set forth in section 1680, subsection 10 as long as the report is received by the Secretary of State prior to revocation or administrative dissolution. Upon a limited liability company's failure to file the annual report and to pay the annual report fee or the penalty, the Secretary of State, notwithstanding Title 4, chapter 5 and Title 5, chapter 375, shall revoke a foreign limited liability company's authority to do business in this State and administratively dissolve a limited liability company. The Secretary of State shall use the procedures set forth in section 1592 to administratively dissolve a limited liability company and the procedures set forth in section 1626 to revoke a foreign limited liability company's authority to transact business in this State. A limited liability company that has been administratively dissolved under section 1592 must follow the requirements set forth in section 1603 to reinstate.

[ 2011, c. 113, Pt. B, §12 (AMD) .]

2. Return for correction. If the Secretary of State finds that an annual report delivered for filing does not conform with the requirements of section 1665, the report must be returned for correction.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Excused from liability. If the annual report of a limited liability company or foreign limited liability company is not delivered for filing within the time specified in section 1665, the limited liability company is excused from the liability provided in this section and from any other penalty for failure to file timely the report if it establishes to the satisfaction of the Secretary of State that failure to file was the result of excusable neglect and it furnishes the Secretary of State a copy of the report within 30 days after it learns that the Secretary of State failed to receive the original report.

[ 2011, c. 113, Pt. B, §12 (AMD) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. B, §12 (AMD).



31 §1668. Powers of the Secretary of State; rules

The Secretary of State has the power reasonably necessary to perform the duties required of the Secretary of State by this chapter, including the power to adopt rules not inconsistent with this chapter. Rules adopted pursuant to this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1669. Expedited service

The Secretary of State may provide an expedited service for the processing of documents in accordance with this chapter. If the service is provided, the Secretary of State shall establish by rule a fee schedule and governing procedures in accordance with the Maine Administrative Procedure Act. Fees collected for expedited service must be deposited into a fund for use by the Secretary of State in providing an improved filing service. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1670. Access to database

The Secretary of State may provide public access to the database through a medium approved by the Secretary of State, through public terminals and through electronic duplicates of the database. If access to the database is provided to the public, the Secretary of State may adopt rules in accordance with the Maine Administrative Procedure Act to establish a fee schedule and governing procedures. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1671. Publications

1. Fee for publications. The Secretary of State may establish by rule in accordance with the Maine Administrative Procedure Act a fee schedule to cover the cost of printing and distribution of publications and to set forth the procedures for the sale of these publications.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Use of fees. Fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State to replace and update publications offered in accordance with this chapter and to fund new publications.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1672. Filing duty of Secretary of State

1. Duty to file. If a document delivered to the office of the Secretary of State for filing pursuant to this chapter satisfies the requirements of this chapter, the Secretary of State shall file the document.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Recording as filed; acknowledgment. The Secretary of State files a document pursuant to subsection 1 by recording it as filed on the date of receipt. After filing a document, the Secretary of State shall deliver to the limited liability company or foreign limited liability company or its representative a copy of the document with an acknowledgement of the date of filing. If the person delivering the document for filing so requests, the acknowledgment must further include the hour and minute of filing.

[ 2011, c. 113, Pt. B, §13 (AMD) .]

3. Refusal to file; written explanation. If the Secretary of State refuses to file a document, the Secretary of State shall return it to the limited liability company or foreign limited liability company or its representative within 5 days after the document was delivered, together with a brief written explanation of the reason for the refusal.

[ 2011, c. 113, Pt. B, §14 (AMD) .]

4. Ministerial. The Secretary of State's duty to file a document under this chapter is ministerial, and the filing or refusal to file a document does not:

A. Affect the validity or invalidity of the document in whole or in part; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Relate to the correctness or incorrectness of information contained in the document; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. B, §§13, 14 (AMD).



31 §1673. Requirements for documents filed with the Secretary of State

Each document authorized or required to be delivered to the Secretary of State for filing under this chapter must satisfy the following requirements and the requirements of any other section of this chapter. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. Information. The document must contain all information required by the laws of this State to be contained in the document but, unless otherwise provided by law, may not contain other information.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Form; format. The document must be legibly typewritten or printed in ink or, if electronically transmitted, it must be in a format that can be retrieved or reproduced in typewritten or printed form.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Prescribed form. The Secretary of State may prescribe and furnish on request forms for any documents required or permitted to be filed by this chapter. If the Secretary of State so requires, use of these forms is mandatory.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. English language. A person's name set forth in the document need not be in English if expressed in English letters or Arabic or Roman numerals. Documents of a foreign person need not be in English if accompanied by a reasonably authenticated English translation.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Delivery. The document must be delivered to office of the Secretary of State for filing. Delivery may be made by electronic transmission if and to the extent permitted by the Secretary of State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

6. Fee. At the time of delivery of the document, the correct filing fee and any reinstatement fee or penalty must be paid or provision for payment made in a manner permitted by the Secretary of State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1674. Effective time, delayed effective date

Except as otherwise provided in section 1675 and Title 5, section 111, a record delivered to the office of the Secretary of State for filing under this chapter may specify an effective time and a delayed effective date. Subject to section 1675 and Title 5, section 111, a record filed by the Secretary of State is effective: [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. No specified time or delayed effective date. If the record does not specify an effective time and does not specify a delayed effective date, on the date and at the time the record is filed as evidenced by the Secretary of State's endorsement of the date and time on the record;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Effective time but not delayed date. If the record specifies an effective time but not a delayed effective date, on the date the record is filed at the time specified in the record;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Delayed effective date but no time. If the record specifies a delayed effective date but not an effective time, at 12:01 a.m. on the earlier of:

A. The specified date; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The 90th day after the record is filed; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Specified time and delayed effective date. If the record specifies an effective time and a delayed effective date, at the specified time on the earlier of:

A. The specified date; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The 90th day after the record is filed. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1675. Correcting filed record; effective time and date

1. Statement of correction. A limited liability company or foreign limited liability company may deliver to the office of the Secretary of State for filing a statement of correction to correct a record previously delivered by the limited liability company or foreign limited liability company to the office of the Secretary of State and filed by the Secretary of State if at the time of filing the record contained incorrect information or was defectively signed or if the information subsequently becomes inaccurate.

[ 2011, c. 113, Pt. B, §15 (AMD) .]

2. Contents. A statement of correction under subsection 1 may not state a delayed effective date and must:

A. Describe the record to be corrected, including its filing date, or attach a copy of the record as filed; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Specify the incorrect or inaccurate information and the reason it is incorrect or inaccurate or the manner in which the signing was defective; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Correct the incorrect or inaccurate information or the manner in which the signing was defective. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Effective retroactively; effective when filed. When filed by the Secretary of State, a statement of correction is effective retroactively as of the effective date of the record the statement corrects, but the statement is effective when filed as to persons that previously relied on the uncorrected record and would be adversely affected by the retroactive effect.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Erroneously filed record. A statement of correction may be used to render ineffective an erroneously filed record.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. B, §15 (AMD).



31 §1676. Signing of records to be delivered for filing to office of the Secretary of State

1. Record signed. A record delivered to the office of the Secretary of State for filing pursuant to this chapter must be signed as follows.

A. A limited liability company's initial certificate of formation must be signed by at least one authorized person. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. A record signed on behalf of a limited liability company must be signed by a person authorized by the limited liability company. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. A record filed on behalf of a dissolved limited liability company that has no members must be signed by the person winding up the limited liability company's activities under section 1597, subsection 1 or a person appointed under section 1598, subsection 2 to wind up those activities. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. A statement of denial by a person under section 1543 must be signed by that person. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

E. Any other record must be signed by the person on whose behalf the record is delivered to the office of the Secretary of State. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Agent; attorney-in-fact. Any record to be filed under this chapter may be signed by an agent, including an attorney-in-fact. Powers of attorney relating to the signing of the record need not be provided to or filed with the office of the Secretary of State.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1677. Signing and filing pursuant to judicial order

1. Petition. If a person required by this chapter to sign a record or deliver a record to the office of the Secretary of State for filing under this chapter does not do so, any other person that is aggrieved by such failure to sign may petition the Kennebec County Superior Court to order:

A. The person to sign the record; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. The person to deliver the record to the office of the Secretary of State for filing; or [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. The Secretary of State to file the record unsigned. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Party to action. If a petitioner under subsection 1 is not the limited liability company or foreign limited liability company to whom the record pertains, the petitioner shall make the limited liability company or foreign limited liability company a party to the action. A person aggrieved under subsection 1 may seek the remedies provided in subsection 1 in a separate action against the person required to sign the record or as a part of any other action concerning the limited liability company in which the person required to sign the record is made a party.

[ 2011, c. 691, Pt. A, §32 (AMD) .]

3. Reasonable expenses. A court may award reasonable expenses, including reasonable attorney's fees, to the party or parties who prevail, in whole or in part, with respect to any claim made under subsection 1.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. B, §16 (AMD). 2011, c. 691, Pt. A, §32 (AMD).



31 §1678. Liability for incorrect or inaccurate information in filed record

1. Incorrect or inaccurate information. If a record delivered to the office of the Secretary of State for filing under this chapter and filed by the Secretary of State contains incorrect or inaccurate information, a person that suffers a loss by reasonable reliance on the information may recover damages for the loss from a person that signed the record, or caused another to sign it on the person's behalf, and knew the information to be incorrect or inaccurate at the time the record was signed.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Affirmation that facts are true.

[ 2011, c. 113, Pt. A, §27 (RP) .]

3. Unsworn falsification. The execution of a certificate or articles containing one or more false statements constitutes unsworn falsification under Title 17-A, section 453.

[ 2011, c. 113, Pt. A, §28 (NEW) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §§27, 28 (AMD).



31 §1679. Address

Whenever a provision of this subchapter requires that a document for filing state an address, the document must state: [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. Street or rural route. An actual street address or rural route box number; and

[ 2011, c. 113, Pt. A, §29 (AMD) .]

2. Mailing address. A mailing address, if different from the address under subsection 1.

[ 2011, c. 113, Pt. A, §30 (AMD) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §§29, 30 (AMD).



31 §1680. Filing and copying fees; penalties

A document filed under this chapter is not effective until the applicable fee required in this section is paid. The following fees or penalties must be paid to the office of the Secretary of State: [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

1. Reservation. For filing of an application for reservation of name or a notice of transfer of reservation pursuant to section 1509, a fee of $20 for each limited liability company affected;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Assumed or fictitious name. For filing of a statement for use of an assumed name under section 1510, a fee of $125, and for filing a statement for use of a fictitious name under section 1510, a fee of $40;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

3. Termination of assumed or fictitious name. For filing of a termination of an assumed or fictitious name under section 1510, a fee of $20;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Registered name. For filing of an application for a registered name of a foreign limited liability company under section 1511, a fee of $20 per month for the number of months or fraction of a month remaining in the calendar year when first filing. For filing an application to renew the registration of a registered name, a fee of $200;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Issuing certificate. For issuing a certificate of existence, certificate of authority or certificate of fact as provided by section 1664, a fee in the amount of $30;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

6. Annual report. For filing of an annual report under section 1665, a fee of $85 for a limited liability company or a fee of $150 for a foreign limited liability company;

[ 2011, c. 113, Pt. B, §17 (AMD) .]

7. Application for excuse. For filing a statement for excuse under section 1665, subsection 5, a fee of $40;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

8. Certificate of resumption. For filing a statement of resumption under section 1665, subsection 6, a fee of $100;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

9. Amended annual report. For filing of an amended annual report under section 1666, a fee of $85 for a limited liability company or a fee of $150 for a foreign limited liability company;

[ 2011, c. 113, Pt. B, §18 (AMD) .]

10. Late filing penalty. For failing to deliver an annual report by its due date, in addition to the annual report filing fee, a fee of $50;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

11. Statement of correction. For filing of a statement of correction under section 1675, a fee of $50;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

12. Certificate of cancellation. For filing a certificate of cancellation under section 1533, a fee of $75;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

13. Certificate of formation. For filing of a certificate of formation under section 1531, a fee of $175;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

14. Amendment or restatement of certificate of formation. For filing an amended certificate of formation under section 1532, a fee of $50; and for filing a restatement of certificate of formation under section 1532, subsection 4, a fee of $80;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

15. Statement of authority; amendment or cancellation. For filing a statement of authority under section 1542, a fee of $50; for filing an amended statement of authority under section 1542, subsection 2, a fee of $50; and for filing a cancellation of a statement of authority under section 1542, subsection 2, a fee of $50;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

16. Statement of denial. For filing a statement of denial under section 1543, a fee of $50;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

17. Reinstatement fee after administrative dissolution. For failure to file an annual report, a fee of $150, to a maximum fee of $600, regardless of the number of delinquent reports or the period of delinquency; for failure to pay the annual report late filing penalty, a fee of $150; for failure to appoint or maintain a registered agent, a fee of $150; for failure to notify the Secretary of State that the registered agent or the address of the registered agent has been changed or failure to appoint a replacement registered agent after the registered agent has resigned, a fee of $150; and for filing false information, a fee of $150;

[ 2011, c. 113, Pt. A, §31 (AMD) .]

18. Certificate of revival after dissolution. For filing a certificate of revival after dissolution for a limited liability company under section 1604, a fee of $150;

[ 2011, c. 113, Pt. B, §19 (AMD) .]

19. Statement of foreign qualification. For filing of a statement of foreign qualification under section 1622, a fee of $250;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

20. Statement of change of foreign qualification. For filing a statement of change under section 1622, subsection 3, except to change the address of the principal office, a fee of $90. For filing a statement of change to change the address of the principal office, a fee of $35;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

21. Statement of cancellation of foreign qualification. For filing a statement of cancellation of foreign qualification under section 1628, a fee of $90;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

22. Statement of merger. For filing a statement of merger under section 1643, a fee of $150;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

23. Statement of conversion. For filing a statement of conversion under section 1647 to convert to a business corporation governed by Title 13-C, a fee of $145; for filing a statement of conversion under section 1647 to convert to a nonprofit corporation governed by Title 13-B, a fee of $40; for filing a statement of conversion under section 1647 to convert to a limited partnership governed by chapter 19, a fee of $175; for filing a statement of conversion under section 1647 to convert to a limited liability partnership governed by chapter 15, a fee of $175; and for filing a statement of conversion under section 1647 to convert to a partnership governed by chapter 17, a fee of $175;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

24. All other filings. For filing of a certificate, statement, affidavit, agreement or any other paper provided for by this chapter, for which a fee is not specifically prescribed, a fee of $35;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

25. Copies of filed documents. For all copies, whether certified or not, a fee of $2 per page. For purposes of this chapter, a filed document is any filing provided for by this chapter and filed by the Secretary of State;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

26. Certified copies. For certification of copies of filed documents under this chapter, a fee of $5 for each certification in addition to any fee due under subsection 25;

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

27. Preclearance of document. For the preclearance of a document for filing, a fee of $100; and

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

28. Service of process on Secretary of State as agent. For accepting service of process under section 1626, subsection 4, a fee of $20.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

All fees collected as provided by this chapter must be remitted to the Treasurer of State for the use of the State with the exception of those fees established by rule and collected for expedited service. Fees for expedited service are deposited into a fund for use by the Secretary of State in providing an improved filing service. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

SECTION HISTORY

RR 2009, c. 2, §86 (COR). 2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §31 (AMD). 2011, c. 113, Pt. B, §§17-19 (AMD).






Subchapter 14: MISCELLANEOUS PROVISIONS

31 §1691. Relation to electronic signatures in Global and National Commerce Act

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001 et seq., but does not modify, limit or supersede Section 101(c) of that Act, 15 United States Code, Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 United States Code, Section 7003(b). [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1692. Savings clause

1. Repeal does not affect. Except as provided in subsection 2, the repeal of former chapter 13 does not affect:

A. The operation of former chapter 13 or any action taken under it before its repeal; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under former chapter 13 before its repeal; [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

C. Any violation of former chapter 13, or any penalty, forfeiture or punishment incurred because of the violation, before its repeal; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

D. Any proceeding, reorganization or dissolution commenced under former chapter 13 before its repeal, and the proceeding, reorganization or dissolution may be completed in accordance with former chapter 13 as if it had not been repealed. [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Penalty or punishment. If a penalty or punishment imposed for violation of former chapter 13 is reduced by this chapter, the penalty or punishment if not already imposed must be imposed in accordance with this chapter.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF).



31 §1693. Application to existing relationships

1. Existing on effective date. This chapter applies to all limited liability companies in existence on July 1, 2011, except as provided in subsections 2 and 3.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

2. Formed before effective date. For purposes of applying this chapter to a limited liability company formed before July 1, 2011:

A. The limited liability company's articles of organization are deemed to be the limited liability company's certificate of formation; and [2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF).]

B. Solely for purposes of applying section 1541, the limited liability company's articles of organization operate as a statement of authority filed pursuant to section 1542. For this purpose, the designation of the company's management structure in the articles of organization must be treated as a statement described in section 1542, subsection 1, paragraph C and the statement of the name of the limited liability company must be treated as satisfying the requirement under section 1542, subsection 1, paragraph A. [2011, c. 113, Pt. A, §32 (AMD).]

[ 2011, c. 113, Pt. A, §32 (AMD) .]

3. Foreign limited liability company. This chapter applies to each foreign limited liability company that does not have a certificate of authority in effect on July 1, 2011. Former chapter 13 applies to each foreign limited liability company with a valid application of authority to do business in this State in effect on July 1, 2011 until the due date of the first annual report required to be filed by that foreign limited liability company on or after July 1, 2011, after which due date this chapter applies to that foreign limited liability company, and such application for authority to do business in this State, for purposes of this chapter, constitutes a statement of foreign qualification.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

4. Certain assignments. The provisions of section 1507, subsection 5 do not apply to a security interest with an effective date before July 1, 2011.

[ 2009, c. 629, Pt. A, §2 (NEW); 2009, c. 629, Pt. A, §3 (AFF) .]

5. Administrative dissolution prior to effective date. A limited liability company administratively dissolved under former chapter 13 is deemed to have been administratively dissolved under section 1592 for purposes of reinstatement following administrative dissolution under section 1593.

[ 2011, c. 113, Pt. A, §33 (AMD) .]

SECTION HISTORY

2009, c. 629, Pt. A, §2 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2011, c. 113, Pt. A, §§32, 33 (AMD).












TITLE 32: PROFESSIONS AND OCCUPATIONS

Chapter 1: ACCOUNTANTS

Subchapter 1: BOARD OF ACCOUNTANCY

32 §1. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §3 (RP).



32 §2. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §3 (RP).



32 §3. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §3 (RP).



32 §51. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §3 (RP).



32 §52. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §3 (RP).



32 §53. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §3 (RP).



32 §54. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §3 (RP).



32 §55. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §3 (RP).



32 §56. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §3 (RP).



32 §57. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §3 (RP).









Chapter 1-A: GENERAL PROVISIONS

Subchapter 1: GENERAL PROVISIONS CONCERNING LICENSES

32 §59. Temporary licenses

If a person holds a valid license issued by an occupational or professional licensing board established in Title 5, section 12004-A, at the time of initial enlistment in the United States Armed Forces and the license lapses during the licensee's initial enlistment, that person may obtain a temporary license if that person meets all requirements for issuance of that license except examination by payment of a $5 fee, provided that the application for the temporary license is made not later than 90 days after the date of discharge. This temporary license shall continue in force until the results of the next licensing examination are available. The terms of this section shall apply notwithstanding any contrary provision contained in the statutes governing these licensing boards. [1989, c. 503, Pt. B, §118 (AMD).]

SECTION HISTORY

1985, c. 297, (NEW). 1989, c. 503, §B118 (AMD).



32 §59-A. Consumer information (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 600, §A26 (NEW). 1995, c. 370, §1 (RP).



32 §59-B. Deferment for continuing education (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 285, §1 (NEW). 2007, c. 402, Pt. C, §7 (RP).



32 §60. Standardized terms (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 600, §A26 (NEW). 1999, c. 687, §§D1,2 (AMD). 2007, c. 402, Pt. C, §8 (RP).



32 §60-A. Consumer complaints of board procedure

Complaints received by an occupational and professional regulatory board regarding that board's administrative procedure must be filed by the board with the Department of the Attorney General. [1993, c. 600, Pt. A, §26 (NEW).]

SECTION HISTORY

1993, c. 600, §A26 (NEW).



32 §60-B. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 397, §16 (NEW). 1995, c. 502, §H18 (AMD). 1999, c. 687, §D3 (RP).



32 §60-C. Disposition of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 397, §16 (NEW). 1995, c. 502, §H18 (AMD). 1999, c. 687, §D3 (RP).



32 §60-D. Contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 397, §16 (NEW). 1995, c. 502, §H18 (AMD). 1999, c. 386, §D1 (AMD). 1999, c. 687, §D4 (RP).



32 §60-E. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 397, §16 (NEW). 1995, c. 502, §H18 (AMD). 1999, c. 687, §D5 (RP).



32 §60-F. Employees (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 397, §16 (NEW). 1995, c. 502, §H18 (AMD). 1999, c. 687, §D5 (RP).



32 §60-G. Disciplinary actions; unlicensed practice (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 397, §16 (NEW). 1995, c. 502, §H18 (AMD). 1997, c. 727, §C7 (AMD). 1999, c. 687, §D6 (RP).



32 §60-H. Investigations; enforcement duties; assessments (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 397, §16 (NEW). 1995, c. 502, §H18 (AMD). 1999, c. 386, §D2 (AMD). 1999, c. 687, §D7 (RP).



32 §60-I. Citations and fines (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 397, §16 (NEW). 1995, c. 502, §H18 (AMD). 1999, c. 386, §D3 (AMD). 1999, c. 687, §D8 (RP).






Subchapter 2: SUNRISE REVIEW PROCEDURES

32 §60-J. Evaluation criteria

Pursuant to Title 5, section 12015, subsection 3, any professional or occupational group or organization, any individual or any other interested party, referred to in this section as the "applicant group," that proposes regulation of any unregulated professional or occupational group or substantial expansion of regulation of a regulated professional or occupational group shall submit with the proposal written answers and information pertaining to the evaluation criteria enumerated in this section to the appropriate committee of the Legislature. The technical committee, the Commissioner of Professional and Financial Regulation, referred to in this subchapter as the "commissioner," and the joint standing committee, before it makes its final recommendations to the full Legislature, also shall accept answers and information pertaining to the evaluation criteria from any party that opposes such regulation or expansion and from any other interested party. All answers and information submitted must identify the applicant group, the opposing party or the interested party making the submission and the proposed regulation or expansion of regulation that is sought or opposed. The commissioner may develop standardized questions designed to solicit information concerning the evaluation criteria. The preauthorization evaluation criteria are: [1995, c. 686, §2 (NEW).]

1. Data on group. A description of the professional or occupational group proposed for regulation or expansion of regulation, including the number of individuals or business entities that would be subject to regulation, the names and addresses of associations, organizations and other groups representing the practitioners and an estimate of the number of practitioners in each group;

[ 1995, c. 686, §2 (NEW) .]

2. Specialized skill. Whether practice of the profession or occupation proposed for regulation or expansion of regulation requires such a specialized skill that the public is not qualified to select a competent practitioner without assurances that minimum qualifications have been met;

[ 1995, c. 686, §2 (NEW) .]

3. Public health; safety; welfare. The nature and extent of potential harm to the public if the profession or occupation is not regulated, the extent to which there is a threat to the public's health, safety or welfare and production of evidence of potential harm, including a description of any complaints filed with state law enforcement authorities, courts, departmental agencies, other professional or occupational boards and professional and occupational associations that have been lodged against practitioners of the profession or occupation in this State within the past 5 years;

[ 1995, c. 686, §2 (NEW) .]

4. Voluntary and past regulatory efforts. A description of the voluntary efforts made by practitioners of the profession or occupation to protect the public through self-regulation, private certifications, membership in professional or occupational associations or academic credentials and a statement of why these efforts are inadequate to protect the public;

[ 1995, c. 686, §2 (NEW) .]

5. Cost; benefit. The extent to which regulation or expansion of regulation of the profession or occupation will increase the cost of goods or services provided by practitioners and the overall cost-effectiveness and economic impact of the proposed regulation, including the indirect costs to consumers;

[ 1995, c. 686, §2 (NEW) .]

6. Service availability of regulation. The extent to which regulation or expansion of regulation of the profession or occupation would increase or decrease the availability of services to the public;

[ 1995, c. 686, §2 (NEW) .]

7. Existing laws and regulations. The extent to which existing legal remedies are inadequate to prevent or redress the kinds of harm potentially resulting from nonregulation and whether regulation can be provided through an existing state agency or in conjunction with presently regulated practitioners;

[ 1995, c. 686, §2 (NEW) .]

8. Method of regulation. Why registration, certification, license to use the title, license to practice or another type of regulation is being proposed, why that regulatory alternative was chosen and whether the proposed method of regulation is appropriate;

[ 1995, c. 686, §2 (NEW) .]

9. Other states. A list of other states that regulate the profession or occupation, the type of regulation, copies of other states' laws and available evidence from those states of the effect of regulation on the profession or occupation in terms of a before-and-after analysis;

[ 1995, c. 686, §2 (NEW) .]

10. Previous efforts. The details of any previous efforts in this State to implement regulation of the profession or occupation;

[ 1995, c. 686, §2 (NEW) .]

11. Mandated benefits. Whether the profession or occupation plans to apply for mandated benefits;

[ 1995, c. 686, §2 (NEW) .]

12. Minimal competence. Whether the proposed requirements for regulation exceed the standards of minimal competence and what those standards are; and

[ 1995, c. 686, §2 (NEW) .]

13. Financial analysis. The method proposed to finance the proposed regulation and financial data pertaining to whether the proposed regulation can be reasonably financed by current or proposed licensees through dedicated revenue mechanisms.

[ 1995, c. 686, §2 (NEW) .]

SECTION HISTORY

1995, c. 686, §2 (NEW).



32 §60-K. Commissioner's independent assessment

1. Fees. Any applicant group whose regulatory proposal has been directed to the commissioner for independent assessment shall pay an administrative fee determined by the commissioner, which may not exceed $500. The commissioner may waive the fee if the commissioner finds it in the public's interest to do so. Such a finding by the commissioner may include, but is not limited to, circumstances in which the commissioner determines that:

A. The applicant group is an agency of the State; or [1995, c. 686, §2 (NEW).]

B. Payment of the application fee would impose unreasonable hardship on members of the applicant group. [1995, c. 686, §2 (NEW).]

[ 1995, c. 686, §2 (NEW) .]

2. Criteria. In conducting the independent assessment, the commissioner shall apply the evaluation criteria established in section 60-J to all of the answers and information submitted to the commissioner or otherwise collected by the commissioner pursuant to section 60-J.

[ 1995, c. 686, §2 (NEW) .]

3. Recommendations. The commissioner shall prepare a final report, for the joint standing committee of the Legislature that requested the evaluation, that includes any legislation required to implement the commissioner's recommendation. The commissioner may recommend that no legislative action be taken on a proposal. If the commissioner finds that final answers to the evaluation criteria are sufficient to support some form of regulation, the commissioner shall recommend an agency to be responsible for the regulation and the level of regulation to be assigned to the applicant group. The recommendations of the commissioner must reflect the least restrictive method of regulation consistent with the public interest.

[ 1995, c. 686, §2 (NEW) .]

SECTION HISTORY

1995, c. 686, §2 (NEW).



32 §60-L. Technical committee; fees; membership; duties; commissioner's recommendation

1. Fees. Any applicant group whose regulatory proposal has been directed to the commissioner for review by a technical committee shall pay a fee determined by the commissioner as required to administer the technical committee, which fee may not exceed $1,000. The administrative fee is not refundable, but the commissioner may waive all or part of the fee if the commissioner finds it in the public's interest to do so. Such a finding by the commissioner may include, but is not limited to, circumstances in which the commissioner determines that:

A. The applicant group is an agency of the State; or [1995, c. 686, §2 (NEW).]

B. Payment of the application fee would impose unreasonable hardship on members of the applicant group. [1995, c. 686, §2 (NEW).]

[ 1995, c. 686, §2 (NEW) .]

2. Technical committee membership. The commissioner shall appoint a technical committee consisting of 7 members to examine and investigate each proposal.

A. Two members must be from the profession or occupation being proposed for regulation or expansion of regulation. [1995, c. 686, §2 (NEW).]

B. Two members must be from professions or occupations with a scope of practice that overlaps that of the profession or occupation being proposed for regulation or expansion of regulation. If there is more than one overlapping profession or occupation, representatives of the 2 with the greatest number of practitioners must be appointed. [1995, c. 686, §2 (NEW).]

C. One member must be the commissioner or the commissioner's designee. [1995, c. 686, §2 (NEW).]

D. Two members must be public members. These persons and their spouses, parents or children may not be or ever have been members of, and may not have or ever have had a material financial interest in, the profession or occupation being proposed for regulation or expansion of regulation or another profession or occupation with a scope of practice that may overlap that of the profession or occupation being proposed for regulation. [1995, c. 686, §2 (NEW).]

The professional and public members serve without compensation. The chair of the committee must be the commissioner, the commissioner's designee or a public member. The commissioner shall ensure that the total composition of the committee is fair and equitable.

[ 1995, c. 686, §2 (NEW) .]

3. Meetings. As soon as possible after appointment, a technical committee shall meet and review the proposal assigned to it. Each committee shall investigate the proposed regulation and, on its own motion, may solicit public input. Notice of all meetings must be printed in the legislative calendar at an appropriate time preceding the meeting.

[ 1995, c. 686, §2 (NEW) .]

4. Procedure for review. Applicant groups are responsible for furnishing evidence upon which a technical committee makes its findings. The technical committee may also utilize information received through public input or through its own research or investigation. The committee shall make a report of its findings and file the report with the commissioner. The committee shall evaluate the application presented to it based on the information provided as required by section 60-J. If the committee finds that additional information is required to assist in developing its recommendations, it may require that the applicant group provide this information or may otherwise solicit information for this purpose. If the committee finds that final answers to the evaluation criteria are sufficient to support regulation of a profession or occupation not currently regulated, the committee must also recommend the least restrictive method of regulation to be implemented, consistent with the public interest. Whether it recommends approval or denial of an application, the committee may make additional recommendations regarding solutions to problems identified during the review.

[ 1995, c. 686, §2 (NEW) .]

5. Commissioner report. After receiving and considering reports from the technical committee, the commissioner shall prepare a final report, for the joint standing committee of the Legislature that requested the review, that includes any legislation required to implement the commissioner's recommendation. The final report must include copies of the committee report, but the commissioner is not bound by the findings and recommendations of the report. In compiling the report, the commissioner shall apply the criteria established in section 60-J and may consult with the technical committee. The recommendations of the commissioner must reflect the least restrictive method of regulation consistent with the public interest. The final report must be submitted to the joint standing committee of the Legislature having jurisdiction over occupational and professional regulation matters no later than 9 months after the proposal is submitted to the technical committee and must be made available to all other members of the Legislature upon request.

The commissioner may recommend that no legislative action be taken on a proposal. If the commissioner recommends that a proposal of an applicant group be approved, the commissioner shall recommend an agency to be responsible for the regulation and the level of regulation to be assigned to the applicant group.

[ 1995, c. 686, §2 (NEW) .]

SECTION HISTORY

1995, c. 686, §2 (NEW).






Subchapter 3: REPORT

32 §60-N. Report (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 240, Pt. LLL, §1 (NEW). 2007, c. 466, Pt. C, §8 (RP).









Chapter 2: NURSING HOME ADMINISTRATORS LICENSING BOARD

32 §61. Requirement for license

A medical care facility other than a hospital may not operate except under the supervision of a licensed administrator and an individual may not be an administrator of a medical care facility other than a hospital unless that individual is the holder of a current administrator's license or a temporary permit issued pursuant to this chapter. [1993, c. 600, Pt. A, §27 (AMD).]

SECTION HISTORY

1969, c. 350, (NEW). 1969, c. 359, (NEW). 1969, c. 556, §1 (AMD). 1971, c. 162, §1 (AMD). 1971, c. 544, §108 (RP). 1985, c. 233, §3 (AMD). 1991, c. 341, §§1,2 (AMD). 1993, c. 600, §A27 (AMD).



32 §62. Definitions

1. Administrator. "Administrator" means an individual who is charged with and has responsibility for the general administration of a facility other than a hospital whether or not such individual has an ownership interest in such home and whether or not that individual's functions and duties are shared with one or more other individuals.

[ 1991, c. 341, §2 (AMD) .]

1-A. Administrator-in-training. "Administrator-in-training" means an individual who meets the qualifications set forth in rules by the board, is engaged in a training program defined in rules and approved by the board and is under the supervision of a preceptor also approved by the board.

[ 1995, c. 502, Pt. H, §19 (NEW) .]

2. Board. "Board" means the Nursing Home Administrators Licensing Board.

[ 1985, c. 233, §4 (AMD) .]

2-A. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1987, c. 769, Pt. A, §118 (AMD) .]

2-B. Department. "Department" means the Department of Professional and Financial Regulation.

[ 1987, c. 769, Pt. A, §118 (AMD) .]

3. Medical care facility other than hospitals. "Medical care facility other than hospitals" means any facility providing therein, in addition to lodging and board, medical care or nursing supervision to sick, invalid, infirm, disabled or convalescent persons.

[ 1985, c. 233, §4 (AMD) .]

4. Preceptor. "Preceptor" means an individual who is licensed by the board and who meets qualifications set forth in rules by the board to supervise the program of one or more administrators-in-training.

[ 1995, c. 502, Pt. H, §20 (NEW) .]

SECTION HISTORY

1969, c. 350, (NEW). 1969, c. 359, (NEW). 1969, c. 590, §59 (AMD). 1971, c. 544, §108 (RP). 1985, c. 233, §4 (AMD). 1987, c. 769, §A118 (AMD). 1995, c. 502, §§H19,20 (AMD).



32 §63. Board; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 350, (NEW). 1969, c. 359, (NEW). 1969, c. 556, §2 (AMD). 1969, c. 590, §§59-A (AMD). 1971, c. 162, §2 (AMD). 1971, c. 226, (AMD). 1971, c. 518, §§2,3 (AMD). 1971, c. 544, §108 (RP). 1971, c. 622, §115 (AMD). 1973, c. 399, §§1,2 (AMD). 1975, c. 293, §4 (AMD). 1975, c. 771, §331 (AMD). 1983, c. 744, §§1-3 (AMD). 1983, c. 812, §§188,189 (AMD). 1985, c. 233, §5 (RP).



32 §63-A. Board established; membership and organization

1. Membership. The Nursing Home Administrators Licensing Board, as established by Title 5, section 12004-A, subsection 23, consists of 7 members appointed by the Governor. The members must be residents of this State. One member must be a registered nurse with not less than 5 years of active practice in nursing homes in the State. Two members must be public members as defined in Title 5, section 12004-A. Three members must be administrators of nursing homes with not less than 5 years of active experience in the State. One member must be an administrator of an intermediate care facility for persons with intellectual disabilities with not less than 5 years of active practice in that capacity.

[ 2011, c. 542, Pt. A, §56 (AMD) .]

2. Terms. Appointments are for 3-year terms. Appointments of members must comply with Title 10, section 8009. A member may be removed by the Governor for cause.

[ 2007, c. 402, Pt. E, §1 (AMD) .]

3. Meetings; chair. The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members.

[ 2013, c. 246, Pt. B, §2 (AMD) .]

4. Compensation.

[ 1995, c. 397, §17 (RP) .]

5. Employees.

[ 1995, c. 397, §17 (RP) .]

6. Fees.

[ 1995, c. 397, §18 (RP) .]

7. Reports; budget.

[ 2007, c. 402, Pt. E, §1 (RP) .]

SECTION HISTORY

1971, c. 339, (NEW). 1971, c. 544, §109 (RP). 1985, c. 233, §6 (NEW). 1985, c. 785, §B129 (AMD). 1989, c. 503, §B119 (AMD). 1991, c. 341, §3 (AMD). 1993, c. 600, §A28 (AMD). 1993, c. 659, §A1 (AMD). 1995, c. 397, §§17-19 (AMD). 1999, c. 790, §A35 (AMD). 2007, c. 402, Pt. E, §1 (AMD). 2011, c. 542, Pt. A, §56 (AMD). 2013, c. 246, Pt. B, §2 (AMD).



32 §63-B. Board powers and duties

The board has the powers and duties set forth in this section. [2007, c. 402, Pt. E, §2 (AMD).]

1. Board to administer and enforce. The board shall administer and enforce this chapter and shall evaluate the qualifications of and approve the examination to be taken by applicants for licensure under this chapter.

[ 2007, c. 402, Pt. E, §2 (AMD) .]

2. Rules. The board may, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter 2, adopt rules commensurate with the authority vested in it by this chapter, including, but not limited to, standards for courses of study for administrators, requirements for the training, experience and qualifications for the licensure of administrators and administrators-in-training, continuing educational requirements, standards and procedures for examination for the licensure of administrators, standards and procedures for the issuance, revocation and suspension of licenses of administrators and for the investigation of written charges and complaints filed with the board. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 402, Pt. E, §2 (AMD) .]

3. Temporary licenses. The board may by rule determine conditions and procedures by which it may issue temporary licenses. Temporary licenses may be issued for periods of up to one year. The total length of multiple temporary licenses may not extend beyond one year.

[ RR 1993, c. 2, §32 (COR) .]

4. Examinations. Written examinations for licensure must be held one or more times each year, at such times and places as the board may determine.

[ 2007, c. 402, Pt. E, §2 (AMD) .]

5. Application and license fees. Fees for applications and initial licenses for nursing home administrators and administrators-in-training may be established as provided in section 67.

[ 2007, c. 402, Pt. E, §2 (AMD) .]

6. Hearings.

[ 2007, c. 402, Pt. E, §2 (RP) .]

7. Contracts.

[ 1995, c. 397, §20 (RP) .]

8. Exception. This chapter or the rules under this chapter may not be construed to require an applicant for a license as a nursing home administrator who is certified by a recognized church or religious denomination that teaches reliance on spiritual means alone for healing as having been approved to administer institutions certified by that church or denomination for the care and treatment of the sick in accordance with its teachings to demonstrate proficiency in medical techniques or to meet medical educational qualifications or medical standards not in accord with the remedial care and treatment provided in those institutions. An individual licensed under this exception may act as an administrator only in those institutions described in this subsection.

[ 1993, c. 600, Pt. A, §31 (AMD) .]

SECTION HISTORY

1985, c. 233, §6 (NEW). 1991, c. 341, §4 (AMD). RR 1993, c. 2, §32 (COR). 1993, c. 600, §§A29-31 (AMD). 1995, c. 397, §20 (AMD). 1995, c. 502, §H21 (AMD). 2001, c. 323, §§11,12 (AMD). 2007, c. 402, Pt. E, §2 (AMD).



32 §64. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 350, (NEW). 1969, c. 359, (NEW). 1971, c. 544, §108 (RP). 1973, c. 303, §3 (AMD). 1977, c. 694, §536 (RPR). 1983, c. 378, §1 (RP).



32 §64-A. Disciplinary actions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 378, §2 (NEW). 1991, c. 341, §5 (AMD). 1993, c. 600, §A32 (AMD). 1999, c. 547, §B57 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. E, §3 (RP).



32 §64-B. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2007, c. 402, Pt. E, §4 (NEW).]

1. Habitual substance abuse. Habitual substance abuse that has resulted or is foreseeably likely to result in the licensee performing assigned services in a manner that endangers the health or safety of patients;

[ 2007, c. 402, Pt. E, §4 (NEW) .]

2. Mental or physical condition. A professional diagnosis of a mental or physical condition that has resulted or may result in the licensee performing assigned services in a manner that endangers the health or safety of patients; or

[ 2007, c. 402, Pt. E, §4 (NEW) .]

3. False advertising. Engaging in false, misleading or deceptive advertising.

[ 2007, c. 402, Pt. E, §4 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. E, §4 (NEW). 2011, c. 286, Pt. D, §1 (AMD).



32 §65. License renewal

All licenses issued under this chapter, except temporary licenses, expire annually on a date established by the commissioner and become invalid if not renewed. Every individual licensed under this chapter shall pay, on or before the expiration date, the license renewal fee as set under section 67. Renewals are contingent upon evidence of participation in continuing professional education. A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee in addition to the renewal fee. An individual who submits an application for renewal more than 90 days after the license expiration date is subject to all requirements governing new applicants under this chapter, except that the board may, in its discretion and giving due consideration to the protection of the public, waive examination if that renewal application is received, together with the late fee and renewal fee, within 2 years from the date of the expiration. [2007, c. 402, Pt. E, §5 (AMD).]

SECTION HISTORY

1971, c. 184, (NEW). 1971, c. 544, §111 (RP). 1985, c. 233, §6 (NEW). 1993, c. 600, §A33 (AMD). 2001, c. 323, §13 (AMD). 2007, c. 402, Pt. E, §5 (AMD).



32 §66. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 233, §6 (NEW). 1991, c. 341, §6 (RPR). 1993, c. 600, §A34 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. E, §6 (RP).



32 §67. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $200 annually. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [2001, c. 323, §14 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

2001, c. 323, §14 (NEW). 2011, c. 286, Pt. B, §5 (REV).



32 §68. Unlicensed practice

An individual who violates section 61 is subject to the provisions of Title 10, section 8003-C. [2007, c. 402, Pt. E, §7 (NEW).]

SECTION HISTORY

2007, c. 402, Pt. E, §7 (NEW).






Chapter 2-A: AMBULANCE SERVICE

32 §71. Requirement for license (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §113 (NEW). 1975, c. 293, §4 (AMD). 1981, c. 661, §1 (RP).



32 §72. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §113 (NEW). 1973, c. 319, (AMD). 1975, c. 293, §4 (AMD). 1975, c. 698, §§1,2 (AMD). 1977, c. 241, §§1-4 (AMD). 1979, c. 706, §1 (AMD). 1981, c. 661, §1 (RP).



32 §73. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §113 (NEW). 1975, c. 293, §4 (AMD). 1975, c. 417, §§1-3 (AMD). 1975, c. 623, §§49-B (AMD). 1975, c. 698, §§3,4 (AMD). 1977, c. 241, §§5-9 (AMD). 1977, c. 694, §§537,538 (AMD). 1979, c. 143, §1 (AMD). 1979, c. 288, §§1,2 (AMD). 1979, c. 706, §§2-6 (AMD). 1981, c. 661, §1 (RP).



32 §73-A. Report; liaison; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §6 (NEW). 1981, c. 661, §1 (RP).



32 §73-B. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §6 (NEW). 1979, c. 288, §3 (AMD). 1981, c. 661, §1 (RP).



32 §74. Transportation to hospital (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §113 (NEW). 1975, c. 189, (AMD). 1981, c. 661, §1 (RP).



32 §75. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §113 (NEW). 1973, c. 303, §3 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 694, §539 (RPR). 1979, c. 706, §7 (AMD). 1981, c. 661, §1 (RP).



32 §76. Immunity to licensed ambulance service personnel (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §113 (NEW). 1975, c. 452, §2 (RP).






Chapter 2-B: MAINE EMERGENCY MEDICAL SERVICES ACT OF 1982

32 §81. Title

This chapter may be cited as the "Maine Emergency Medical Services Act of 1982." [1981, c. 661, §2 (NEW).]

SECTION HISTORY

1981, c. 661, §2 (NEW).



32 §81-A. Statement of purpose

It is the purpose of this chapter to promote and provide for a comprehensive and effective emergency medical services system to ensure optimum patient care. The Legislature finds that the provision of medical assistance in an emergency is a matter of vital concern affecting the health, safety and welfare of the public. [1985, c. 730, §§3, 16 (NEW).]

It is the intent of the Legislature to designate that a central agency be responsible for the coordination and integration of all state activities concerning emergency medical services and the overall planning, evaluation, coordination, facilitation and regulation of emergency medical services systems. Further, the Legislature finds that the provision of prompt, efficient and effective emergency medical dispatch and emergency medical care, a well-coordinated trauma care system, effective communication between prehospital care providers and hospitals and the safe handling and transportation of the sick and injured are key elements of an emergency medical services system. This chapter is intended to promote the public health, safety and welfare by providing for the creation of a statewide emergency medical services system with standards for all providers of emergency medical services. [2007, c. 274, §1 (AMD).]

SECTION HISTORY

1985, c. 730, §§3,16 (NEW). 1989, c. 857, §60 (AMD). 1993, c. 311, §2 (AMD). 2007, c. 274, §1 (AMD).



32 §82. Requirement for license

1. Licenses required. An ambulance service, ambulance, nontransporting emergency medical service, emergency medical services person, emergency medical dispatch center or emergency medical dispatcher may not operate or practice unless duly licensed by the Emergency Medical Services' Board pursuant to this chapter, except as stated in subsection 2.

[ 2007, c. 274, §2 (AMD) .]

2. Licenses not required. A Maine license shall not be required for:

A. Ambulance services and ambulances licensed in another state or province, provided that they do not have a base of operation in Maine and do not routinely pick up patients from the scene of their illness or injury in Maine and do not routinely carry patients between points both of which are in Maine; [1981, c. 661, §2 (NEW).]

B. Ambulance services, ambulances, nontransporting emergency medical services and emergency medical services persons responding into Maine from out-of-state in response to civil emergencies or natural disasters; [1995, c. 161, §2 (AMD).]

C. Ambulance services, ambulances, nontransporting emergency medical services and emergency medical services persons responding into Maine from out-of-state pursuant to board approved mutual aid agreements with Maine licensed services; [1995, c. 161, §3 (AMD).]

D. A licensed physician; [1981, c. 661, §2 (NEW).]

E. A person serving as an industrial nurse or safety officer, a school or youth camp nurse, a life guard, a member of a ski patrol, a nurse or technician in a hospital or a physician's office, or other similar occupation in which the person provides on-site emergency treatment at a single facility to the patrons or employees of that facility; [2009, c. 211, Pt. B, §26 (AMD).]

F. A person serving as a medical technician with the United States Armed Forces, the Maine Army National Guard or the Maine Air National Guard; or [1993, c. 130, §1 (AMD).]

G. A flight nurse while acting within the scope of employment with a Maine licensed air ambulance service. [1993, c. 130, §2 (NEW).]

When any doubt exists as to the applicability of this section to any person or service, that person or service shall seek an advisory opinion from the board.

[ 2009, c. 211, Pt. B, §26 (AMD) .]

3. Violation. A person who violates this section commits a Class E crime.

[ 2007, c. 274, §3 (AMD) .]

SECTION HISTORY

1981, c. 661, §2 (NEW). 1985, c. 730, §§4,16 (AMD). 1989, c. 857, §61 (AMD). 1991, c. 588, §1 (AMD). 1993, c. 130, §§1,2 (AMD). 1995, c. 161, §§1-3 (AMD). 2005, c. 683, §§C9,10 (AMD). 2007, c. 274, §§2, 3 (AMD). 2009, c. 211, Pt. B, §26 (AMD).



32 §83. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1981, c. 661, §2 (NEW).]

1. Advanced emergency medical technician. "Advanced emergency medical technician" means an emergency medical services' person licensed to perform advanced emergency medical treatment.

[ 1981, c. 661, §2 (NEW) .]

2. Advanced emergency medical treatment. "Advanced emergency medical treatment" means those portions of emergency medical treatment:

A. Defined by the board to be advanced; and [2011, c. 271, §1 (NEW).]

B. That the board determines may be performed by persons licensed under this chapter within a system of emergency care approved by the board when acting under the supervision of:

(1) An appropriate physician; or

(2) A physician assistant or nurse practitioner, licensed by the State, and authorized by a hospital to supervise and direct the actions of an emergency medical services person. [2011, c. 271, §1 (NEW).]

[ 2011, c. 271, §1 (AMD) .]

3. Ambulance. "Ambulance" means any vehicle, whether an air, ground or water vehicle, that is designed, constructed or routinely used or intended to be used for the transportation of ill or injured persons. The licensing of these vehicles is in addition to any registration required by other authorities. For the purposes of this chapter, vehicles operated by the Maine Army National Guard, Maine Air National Guard or the United States Armed Forces shall not be considered ambulances.

[ 1983, c. 693, §1 (AMD) .]

3-A. Ambulance attendant.

[ 2011, c. 271, §2 (RP) .]

4. Ambulance equipment. "Ambulance equipment" means those materials and devices which are carried in ambulances.

[ 1981, c. 661, §2 (NEW) .]

5. Ambulance service. "Ambulance service" means any person, persons or organization which holds itself out to be a provider of transportation of ill or injured persons or which routinely provides transportation for ill or injured persons. For the purposes of this chapter, the Maine Army National Guard, Maine Air National Guard and the United States Armed Forces shall not be considered ambulance services. It does not mean a person, persons or an organization which transports ill or injured persons for reasons not connected with their illness or injury. It does not mean a nursing home licensed under chapter 405, a boarding home licensed under chapter 1665, a children's home licensed under chapter 1669, or similar residential facility when transporting its own residents or those of another similarly licensed facility when those residents do not require emergency medical treatment.

[ 1983, c. 693, §2 (AMD) .]

6. Basic emergency medical services person. "Basic emergency medical services person" means a person licensed to perform basic emergency medical treatment. Licensed emergency medical responders and basic emergency medical technicians are basic emergency medical services persons.

[ 2015, c. 82, §1 (AMD) .]

7. Basic emergency medical technician. "Basic emergency medical technician" means a basic emergency medical services person who has successfully completed the Maine Emergency Medical Services course for emergency medical technicians and has met the other requirements for licensure at this level.

[ 1999, c. 182, §5 (AMD) .]

8. Basic emergency medical treatment. "Basic emergency medical treatment" means those portions of emergency medical treatment:

A. Defined by the board to be basic; and [2011, c. 271, §4 (NEW).]

B. That the board determines may be performed by persons licensed under this chapter within a system of emergency care approved by the board when acting under the supervision of:

(1) An appropriate physician; or

(2) A physician assistant or nurse practitioner, licensed by the State, and authorized by a hospital to supervise and direct the actions of an emergency medical services person. [2011, c. 271, §4 (NEW).]

[ 2011, c. 271, §4 (AMD) .]

8-A. Board. "Board" means the Emergency Medical Services' Board established pursuant to section 88.

[ 1989, c. 857, §64 (RPR) .]

9. Commissioner. "Commissioner" means the Commissioner of Public Safety.

[ 1991, c. 588, §2 (AMD) .]

10. Department. "Department" means the Department of Public Safety.

[ 1991, c. 588, §2 (AMD) .]

10-A. Director. "Director" means the Director of Maine Emergency Medical Services.

[ 1991, c. 588, §3 (NEW) .]

11. Emergency Medical Services' Advisory Board.

[ 1985, c. 730, §§7,16 (RP) .]

12. Emergency medical services' person. "Emergency medical services' person" means any person who routinely provides emergency medical treatment to the sick or injured.

[ 1981, c. 661, §2 (NEW) .]

13. Emergency medical treatment. "Emergency medical treatment" means those skills, techniques and judgments, as defined by the board, which are directed to maintaining, improving or preventing the deterioration of the medical condition of the patient and which are appropriate to be delivered by trained persons at the scene of a patient's illness or injury outside the hospital and during transportation to the hospital.

[ 1985, c. 730, §§8, 16 (AMD) .]

13-A. Emergency medical responder. "Emergency medical responder" means an emergency medical services person who has successfully completed the Maine Emergency Medical Services course for emergency medical responders and has met the other requirements for licensure at this level.

[ 2015, c. 82, §2 (AMD) .]

14. Nontransporting emergency medical service. "Nontransporting emergency medical service" means any organization, person or persons who hold themselves out as providers of emergency medical treatment and who do not routinely provide transportation to ill or injured persons, and who routinely offer or provide services to the general public beyond the boundaries of a single recreational site, business, school or other facility. For the purposes of this chapter, a physician making house calls as a part of ordinary medical practice is not considered to be a nontransporting emergency medical service.

A nontransporting emergency medical service must have an agreement with a licensed ambulance service, to ensure continuity of care and adequate transportation for its patients. An ambulance service is not required to approve of or enter into an agreement with a nontransporting emergency medical service.

[ 1995, c. 161, §4 (AMD) .]

14-A. Health care practitioner. "Health care practitioner" has the meaning set forth in Title 24, section 2502, subsection 1-A.

[ 1987, c. 638, §1 (NEW) .]

14-B. Flight nurse. "Flight nurse" means any registered professional nurse, currently licensed in the State, who has completed a prehospital care curriculum authorized by the Emergency Medical Services' Board.

[ 1993, c. 130, §3 (NEW) .]

15. License. "License" means a full, temporary, provisional or conditional license issued by the board under this chapter.

[ 1985, c. 730, §§8, 16 (AMD) .]

16. Licensed ambulance attendant.

[ 1989, c. 857, §65 (RP) .]

16-A. Maine Emergency Medical Services. "Maine Emergency Medical Services" means the board, the emergency medical services director and staff within the Department of Public Safety responsible for carrying out the purposes of this chapter.

[ 1991, c. 588, §4 (AMD) .]

16-B. Medical Direction and Practices Board. "Medical Direction and Practices Board" means the board consisting of each regional medical director, an emergency physician representing the Maine Chapter of the American College of Emergency Medicine Physicians, an at-large member, a toxicologist or licensed pharmacist, the statewide assistant emergency medical services medical director and the statewide emergency medical services medical director. The Medical Direction and Practices Board is responsible for creation, adoption and maintenance of Maine Emergency Medical Services protocols.

[ 2015, c. 82, §3 (AMD) .]

17. Medical control physician. "Medical control physician" means a physician who supervises emergency medical services persons.

[ 1989, c. 857, §67 (AMD) .]

17-A. Online medical control. "Online medical control" means the online physician, physician assistant or nurse practitioner, licensed by the State, authorized by a hospital to supervise and direct the actions of emergency medical services persons.

[ 2007, c. 274, §5 (NEW) .]

17-B. Municipal officers. "Municipal officers" means:

A. The selectmen or councillors of a town; or [2015, c. 6, §1 (NEW).]

B. The mayor and aldermen or councillors of a city. [2015, c. 6, §1 (NEW).]

[ 2015, c. 6, §1 (NEW) .]

18. Office of Emergency Medical Services.

[ 1991, c. 588, §5 (RP) .]

18-A. Physician. "Physician" has the meaning set forth in Title 24, section 2502, subsection 3.

[ 1987, c. 638, §1 (NEW) .]

19. Protocol or Maine Emergency Medical Services protocol. "Protocol" or "Maine Emergency Medical Services protocol" means the written statement, developed by the Medical Direction and Practices Board and filed with the board, specifying the conditions under which some form of emergency medical care is to be given by emergency medical services persons.

[ 2007, c. 274, §6 (AMD) .]

20. Regional council. "Regional council" means a business entity recognized by the board that represents a geographical area of the State, as designated by the board, with respect to matters subject to this chapter.

[ 2007, c. 274, §7 (AMD) .]

21. Regions. "Regions" means those geographical areas of the State designated by the board to be represented by a regional council.

[ 1985, c. 730, §§8, 16 (AMD) .]

21-A. Registered nurse. "Registered nurse" has the same meaning set forth under section 2102, subsection 5.

[ 1993, c. 130, §4 (NEW) .]

22. Statewide emergency medical services' medical director. "Statewide emergency medical services' medical director" means a licensed physician appointed by the board.

[ 1987, c. 273, §3 (AMD) .]

23. Trauma. "Trauma" means a single or multisystem life-threatening or limb-threatening injury requiring immediate medical or surgical intervention or treatment to prevent death or permanent disability.

[ 1993, c. 311, §3 (NEW) .]

24. Trauma care system. "Trauma care system" means a subsystem within the emergency medical services system, consisting of an organized arrangement of personnel, equipment and facilities, designed to manage the treatment of the trauma patient.

[ 1993, c. 311, §3 (NEW) .]

SECTION HISTORY

1981, c. 661, §2 (NEW). 1983, c. 693, §§1,2 (AMD). 1985, c. 730, §§5-8,16 (AMD). 1987, c. 273, §§1-3 (AMD). 1987, c. 638, §1 (AMD). 1989, c. 857, §§62-68 (AMD). 1991, c. 588, §§2-5 (AMD). 1993, c. 130, §§3,4 (AMD). 1993, c. 311, §3 (AMD). 1995, c. 161, §4 (AMD). 1997, c. 644, §1 (AMD). 1999, c. 182, §§4-7 (AMD). 2007, c. 274, §§4-7 (AMD). 2011, c. 271, §§1-5 (AMD). 2015, c. 6, §1 (AMD). 2015, c. 82, §§1-3 (AMD).



32 §84. Board: Powers and duties; goals; work plans

1. Powers and duties. The board has the following powers and duties.

A. The board shall conduct an emergency medical services program to fulfill the purposes, requirements and goals of this chapter. The board shall adopt the forms, rules, procedures, testing requirements, policies and records appropriate to carry out the purposes, requirements and goals of this chapter. [1991, c. 588, §6 (AMD).]

B. Notwithstanding any other provision of law, any rule-making hearing held under this chapter and required by the Maine Administrative Procedure Act, Title 5, chapter 375, must be conducted by the board, the director or other staff as delegated by rule or a person in a major policy-influencing position, as defined in Title 5, section 931, who has responsibility over the subject matter of the proposed rule. [1991, c. 588, §7 (AMD).]

C. The board shall appoint a licensed physician as statewide emergency medical services medical director and may appoint a licensed physician as statewide assistant emergency medical services medical director. These physicians shall advise Maine Emergency Medical Services and shall carry out the duties assigned to the medical director pursuant to this chapter, or as specified by contract. A person appointed and serving as the statewide emergency medical services medical director or statewide assistant emergency medical services medical director is immune from any civil liability, as are employees of governmental entities under the Maine Tort Claims Act, for acts performed within the scope of the medical director's duties. [2011, c. 271, §6 (AMD).]

D. Rules adopted pursuant to this chapter must include, but are not limited to, the following:

(1) The composition of regional councils and the process by which they come to be recognized;

(2) The manner in which regional councils must report their activities and finances and the manner in which those activities must be carried out under this chapter;

(4) The requirements for licensure for all vehicles, persons and services subject to this chapter, including training and testing of personnel; and

(5) Fees to be charged for licenses under this section. [2011, c. 271, §7 (AMD).]

E. With the approval of the commissioner, the board shall appoint a Director of Maine Emergency Medical Services. [1991, c. 588, §10 (NEW).]

F. The board shall appoint or, as specified in section 89, subsection 2, paragraph B, approve the members of the Medical Direction and Practices Board. [2015, c. 82, §4 (NEW).]

[ 2015, c. 82, §4 (AMD) .]

2. Goals. The board shall establish and pursue its goals as follows.

A. The board shall monitor the provision of emergency medical services within the State. The board shall establish, by rule, its goals in monitoring the provision of services and in ensuring that these services are appropriately delivered. These goals must be in the nature of objectives and do not constitute absolute requirements. In establishing these goals, the board shall seek the input of individuals, agencies, services and organizations interested in emergency medical services. [2007, c. 274, §10 (AMD).]

B. In each year, and in conjunction with the preparation of the emergency medical services report, the director under the direction of the board shall prepare a list of those among the goals that most need to be pursued in the succeeding year. [2007, c. 274, §10 (AMD).]

C. In pursuing these goals, the board may contract for services with regional councils; cooperate with other departments or agencies; accept and disburse granted funds; or act in other lawful ways as may best serve the public good. [2007, c. 274, §10 (AMD).]

[ 2007, c. 274, §10 (AMD) .]

3. Work plans. Each year, the board shall issue an emergency medical services' report indicating:

A. The extent to which the emergency medical system was used throughout the State, and the incidence of various medical conditions which called it into service; [1981, c. 661, §2 (NEW).]

B. The extent and nature of the continuing programs of training and support for emergency medical services carried out by the regional councils and Maine Emergency Medical Services; [1991, c. 588, §12 (AMD).]

C. The extent to which the goals laid down in this chapter were pursued, and with what success; [1981, c. 661, §2 (NEW).]

D. The plan, for the coming year, to pursue the various goals; and [1981, c. 661, §2 (NEW).]

E. The income and expenditures of the board and of the regional councils. [1991, c. 588, §12 (AMD).]

[ 1991, c. 588, §12 (AMD) .]

4. Establishment of community paramedicine pilot projects. Using the same process established by the board in rule for using pilot projects to evaluate the workability and appropriateness of incorporating a particular emergency medical treatment technique or a type of equipment into any licensure level, the board may establish pilot projects for the purpose of developing and evaluating a community paramedicine program.

As used in this subsection, "community paramedicine" means the practice by an emergency medical services provider primarily in an out-of-hospital setting of providing episodic patient evaluation, advice and treatment directed at preventing or improving a particular medical condition, within the scope of practice of the emergency medical services provider as specifically requested or directed by a physician.

The board shall establish the requirements and application and approval process of pilot projects established pursuant to this subsection. At a minimum, an emergency medical services provider, including, but not limited to, an ambulance service or nontransporting emergency medical service, that conducts a pilot project shall work with an identified primary care medical director, have an emergency medical services medical director and collect and submit data and written reports to the board, in accordance with requirements established by the board.

On or before January 30th of each year, the board shall submit a written report to the joint standing committees of the Legislature having jurisdiction over criminal justice and public safety matters and labor, commerce, research and economic development matters that summarizes the work and progress during the previous calendar year of each pilot project authorized pursuant to this subsection.

[ 2015, c. 92, §1 (AMD) .]

SECTION HISTORY

1981, c. 661, §2 (NEW). 1983, c. 674, (AMD). 1985, c. 730, §§9,16 (AMD). 1987, c. 273, §4 (AMD). 1987, c. 402, §A166 (AMD). 1991, c. 588, §§6-12 (AMD). 2007, c. 274, §§8-10 (AMD). 2011, c. 271, §§6, 7 (AMD). 2011, c. 562, §1 (AMD). 2015, c. 82, §4 (AMD). 2015, c. 92, §1 (AMD).



32 §84-A. Commissioner; powers and duties

1. Powers and duties. The commissioner has the following powers and duties:

A. To review the function and operation of the board and regional councils to assure that these organizations are in compliance with their statutory and public service responsibilities; [1985, c. 730, §§10, 16 (NEW).]

B. To act as a liaison between the board and other administrative units within the department, with the Governor and the Legislature; [1985, c. 730, §§10, 16 (NEW).]

C. To carry out the requirements as set forth in this chapter or as delegated by the board through rules; and [1985, c. 730, §§10, 16 (NEW).]

D. To provide the staff and administrative support necessary for the board to carry out its function. [1985, c. 730, §§10, 16 (NEW).]

[ 1985, c. 730, §§10, 16 (NEW) .]

SECTION HISTORY

1985, c. 730, §§10,16 (NEW).



32 §85. Emergency medical persons

1. Basic and advanced skills. With advice from and in consultation with the Medical Direction and Practices Board, the board may provide, by rule, which skills, techniques and judgments constitute a basic emergency medical treatment.

[ 2007, c. 274, §11 (AMD) .]

2. Advanced emergency medical treatment. With the advice and consultation noted in subsection 1, the board may provide, by rule, which advanced skills, techniques and judgments may be supervised by a physician by means of standing orders, by voice radio and by other means. In every case, advanced emergency medical treatment must be given in accordance with protocols adopted by the Medical Direction and Practices Board.

The board may establish by rule appropriate licensure levels for advanced emergency medical technicians and fix the qualifications for persons to hold those licenses.

[ 2001, c. 229, §3 (AMD) .]

3. Minimum requirements for licensing. In setting rules for the licensure of emergency medical services persons, the board shall ensure that a person is not licensed to care for patients unless that person's qualifications are at least those specified in this subsection. Any person who meets these conditions is considered to have the credentials and skill demonstrations necessary for licensure to provide emergency medical treatment.

A. The person must have completed successfully the training specified in rules adopted by the board pursuant to the Maine Administrative Procedure Act. [1995, c. 161, §5 (AMD).]

B. [2007, c. 274, §12 (RP).]

C. The person must have successfully completed a state cognitive test for basic emergency medical treatment and a board-approved practical evaluation of emergency medical treatment skills. [2011, c. 271, §8 (AMD).]

D. [2001, c. 474, §1 (RP).]

The board shall obtain criminal history record information containing a record of public criminal history record information as defined in Title 16, section 703, subsection 9 for an applicant seeking licensure under this subsection. Information obtained pursuant to this subsection is confidential and may be used only to determine suitability for issuance of a license to provide emergency medical services. The results of criminal history record checks received by the board are for official use only and may not be disseminated outside the board. The applicant for licensure shall pay the expense of obtaining the information required by this subsection.

[ 2013, c. 267, Pt. B, §25 (AMD) .]

4. Minimum requirements for relicensing. The board shall set by rule the license and relicensing requirements and the relicensing interval for emergency medical services persons. A person who is duly licensed in Maine as an emergency medical services person must be issued a renewal license if the following requirements are met:

A. The person must have satisfactorily completed relicensure training as defined in the rules; and [1991, c. 742, §3 (NEW).]

B. The person must have satisfactorily demonstrated competence in the skills required for the license level. Skill competence may be satisfied by a combination of run report reviews and continuing education training programs conducted in accordance with the rules or by satisfactorily completing the state cognitive test and a board-approved practical evaluation of emergency medical treatment skills. [2011, c. 271, §9 (AMD).]

If the person is not duly licensed at the time of application, the person must demonstrate skill and knowledge as defined in the rules.

To maintain a valid license, an emergency medical services person must meet the criteria set out in this section. If those criteria are not met, a person does not hold a valid license and must reapply for licensure.

[ 2011, c. 271, §9 (AMD) .]

5. Ambulance attendants grandfathered.

[ 2011, c. 271, §10 (RP) .]

6. Ambulance operator course. By January 1, 2007, a person whose job description includes operating an ambulance in an emergency mode or transporting a patient must possess within 6 months of being employed, certification of successful completion of a basic ambulance vehicle operator course, or a course that has been approved by the board as an equivalent, in order to operate an ambulance in an emergency mode or to transport a patient. This requirement applies to all paid and volunteer ambulance operators and transporters. This requirement is in addition to vehicle operator requirements of Title 29-A or other law. A person whose job description includes operating an ambulance in an emergency mode or transporting a patient who successfully completes a basic ambulance vehicle operator course or a course that has been approved by the board as an equivalent may apply to the board for reimbursement for the cost of the course.

[ 2005, c. 664, Pt. O, §1 (AMD) .]

SECTION HISTORY

1981, c. 661, §2 (NEW). 1985, c. 730, §§11,16 (AMD). 1989, c. 857, §69 (AMD). 1991, c. 588, §13 (AMD). 1991, c. 613, (AMD). 1991, c. 742, §§1-3 (AMD). 1993, c. 152, §§1,2 (AMD). 1995, c. 161, §§5,6 (AMD). 1997, c. 26, §1 (AMD). 1997, c. 26, §2 (AFF). 1999, c. 182, §8 (AMD). 1999, c. 764, §1 (AMD). 2001, c. 45, §1 (AMD). 2001, c. 229, §3 (AMD). 2001, c. 474, §1 (AMD). 2001, c. 697, §C1 (AMD). 2003, c. 559, §1 (AMD). 2005, c. 664, §O1 (AMD). 2005, c. 681, §§1,2 (AMD). 2007, c. 274, §§11-14 (AMD). 2011, c. 271, §§8-10 (AMD). 2013, c. 267, Pt. B, §25 (AMD).



32 §85-A. Emergency medical dispatch personnel

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Bureau" means the Emergency Services Communication Bureau within the Public Utilities Commission. [2005, c. 303, §3 (NEW).]

A-1. "Emergency medical dispatch center" means any entity that holds itself out to be a provider of emergency medical dispatch services. [2007, c. 42, §1 (NEW).]

B. "Emergency Medical Dispatch Priority Reference System" means a system approved by the bureau and the board that includes:

(1) A protocol for emergency medical dispatcher response to calls;

(2) A continuous quality improvement program that measures compliance with the protocol through ongoing random case review of each emergency medical dispatcher; and

(3) A training curriculum and testing process consistent with the protocol. [2005, c. 303, §3 (NEW).]

C. "Emergency medical dispatch services" means any of the following services provided in the context of an emergency call made to the E-9-1-1 system:

(1) Reception, evaluation or processing of calls;

(2) Provision of dispatch life support;

(3) Management of requests for emergency medical assistance; and

(4) Evaluation or improvement of the emergency medical dispatch process, including identifying the nature of an emergency request, prioritizing the urgency of a request, dispatching necessary resources, providing medical aid and safety instructions to the caller and coordinating the responding resources as needed. [2007, c. 42, §1 (AMD).]

D. "Emergency medical dispatcher" means a person licensed by the board who provides emergency medical dispatch services as a member of an emergency medical dispatch center licensed by the board. [2007, c. 42, §1 (AMD).]

E. "Provider of emergency medical dispatch services" means an emergency medical dispatcher or emergency medical dispatch center licensed by the board. [2007, c. 42, §1 (AMD).]

F. "Public safety answering point" has the same meaning as in Title 25, section 2921. [2005, c. 303, §3 (NEW).]

[ 2007, c. 42, §1 (AMD) .]

2. Mandatory qualifications. The board, in consultation with the bureau, shall adopt rules governing qualifications for and standards to be observed by providers of emergency medical dispatch services. The rules must, at a minimum:

A. Establish licensing requirements for emergency medical dispatchers and emergency medical dispatch centers; [2007, c. 42, §1 (AMD).]

B. Establish minimum education and continuing education requirements for emergency medical dispatchers; [2007, c. 42, §1 (AMD).]

C. Establish a process for approving an Emergency Medical Dispatch Priority Reference System that all emergency medical dispatchers are required to follow; [2005, c. 303, §3 (NEW).]

D. Require an emergency medical dispatch center to inform the board when the center employs or terminates employment of an emergency medical dispatcher; [2007, c. 42, §1 (AMD).]

E. Establish or provide for Maine Emergency Medical Services approval of emergency medical dispatcher training programs, which must be conducted in accordance with standards approved by the board; [2007, c. 42, §1 (AMD).]

F. Establish qualifications for instructors of emergency medical dispatcher training programs; [2007, c. 42, §1 (AMD).]

G. Require regular reporting to the board by an emergency medical dispatch center with respect to the use of the Emergency Medical Dispatch Priority Reference System; and [2007, c. 42, §1 (AMD).]

H. Require that each emergency medical dispatch center appoint a director of emergency medical dispatch services to review and ensure compliance with the requirements of this section. [2007, c. 42, §1 (AMD).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 42, §1 (AMD) .]

2-A. Requirement to provide emergency medical dispatch services. A public safety answering point or other licensed emergency medical dispatch center must provide emergency medical dispatch services on all medical E-9-1-1 calls directly or by transferring the call to another licensed emergency medical dispatch center.

[ 2011, c. 271, §11 (AMD) .]

3. Prohibitions. The following provisions apply to emergency medical dispatch services.

A. A person may not provide emergency medical dispatch services unless the person is licensed by the board as an emergency medical dispatcher in accordance with this section. [2007, c. 42, §1 (AMD).]

B. An entity may not operate as a public safety answering point unless licensed as an emergency medical dispatch center in accordance with this section. [2007, c. 42, §1 (AMD).]

C. A person may not offer a training course that is represented as a board-approved emergency medical dispatcher training course unless the person is approved by the board to provide such training in accordance with this section. [2007, c. 42, §1 (AMD).]

D. An emergency medical dispatch center may not provide emergency medical dispatch services except in accordance with an Emergency Medical Dispatch Priority Reference System approved in accordance with this section. [2007, c. 42, §1 (AMD).]

E. An entity may not hold itself out to be a provider of emergency medical dispatch services unless it is licensed as an emergency medical dispatch center. [2007, c. 42, §1 (NEW).]

[ 2007, c. 42, §1 (AMD) .]

4. Licensing actions. A license issued pursuant to this section is subject to the provisions of sections 90-A and 91-A. Before the board or its subcommittee or staff takes any final action to suspend or revoke an emergency medical dispatch center license or to refuse to reissue an emergency medical dispatch center license, the board shall contact the bureau for input on the effect of such an action on the E-9-1-1 system and, notwithstanding section 91-B, may, to the extent necessary for this purpose, disclose to the bureau information that is designated as confidential under section 91-B.

[ 2011, c. 271, §12 (AMD) .]

5. Effect on tort claims. Nothing in this section increases any liability that may arise or be limited under Title 14, chapter 741.

[ 2005, c. 303, §3 (NEW) .]

SECTION HISTORY

2005, c. 303, §3 (NEW). 2007, c. 42, §1 (AMD). 2011, c. 271, §§11, 12 (AMD).



32 §86. Ambulance services and nontransporting medical services

1. Ambulance services and nontransporting medical services to be licensed. Every ambulance service and nontransporting emergency medical service must be licensed, operate in accordance with the rules adopted and protocols developed for services under this chapter and carry the equipment called for in those rules.

[ 2015, c. 82, §5 (AMD) .]

2. Care of patient. Whenever an ambulance transports a patient from the scene of an emergency, the patient must be cared for by a physician, by a flight nurse or by a person licensed under this chapter to provide emergency medical care. Whenever an ambulance transports a patient from a hospital or other health care facility to another place, the patient must be cared for by:

A. The physician in charge of the patient's case, by a person licensed under this chapter or by a professional nurse; or [1981, c. 661, §2 (NEW).]

B. A licensed practical nurse, or other person appropriately trained to care for the patient, acting under orders from the patient's physician. [1981, c. 661, §2 (NEW).]

The person specified in this subsection as caring for the patient shall accompany the patient in the portion of the ambulance where the patient rides.

[ 1999, c. 182, §10 (AMD) .]

2-A. Treatment. When an ambulance service or nontransporting emergency medical service is present at an accident or other situation in which a person or persons require emergency medical treatment, the medical treatment of the patients must be carried out in accordance with any rules adopted under this chapter, any protocols as defined in section 83, subsection 19 and any orders given by online medical control; except that:

A. When a patient is already under the supervision of a personal physician or a physician's assistant or nurse practitioner supervised by that physician and the physician, physician's assistant or nurse practitioner assumes the care of the patient, then for as long as the physician, physician's assistant or nurse practitioner remains with the patient, the patient must be cared for as the physician, physician's assistant or nurse practitioner directs. The emergency medical services persons shall assist to the extent that their licenses and protocol allow; and [1993, c. 152, §3 (AMD).]

B. A patient is not required to accept treatment to which the patient does not consent. [1999, c. 182, §11 (AMD).]

[ 2007, c. 274, §15 (AMD) .]

3. Air transportation. Any patient transported by air must be flown on a service licensed under Federal Aviation Regulations, Part 135 or Part 121. In such an instance, the flight is deemed to be an air ambulance and the patient must be cared for as provided in subsection 2.

[ 1991, c. 588, §14 (AMD) .]

SECTION HISTORY

1981, c. 661, §2 (NEW). 1985, c. 530, §3 (AMD). 1991, c. 588, §14 (AMD). 1993, c. 152, §3 (AMD). 1995, c. 161, §§7,8 (AMD). 1999, c. 182, §§9-11 (AMD). 2007, c. 274, §15 (AMD). 2015, c. 82, §5 (AMD).



32 §87. Ambulances

Each ambulance must be licensed pursuant to this chapter. It must also meet the design criteria and must be equipped as specified in rules adopted under this chapter. [2015, c. 82, §6 (AMD).]

SECTION HISTORY

1981, c. 661, §2 (NEW). 1991, c. 588, §15 (AMD). 2015, c. 82, §6 (AMD).



32 §87-A. Trauma care system

1. Trauma care system development. Maine Emergency Medical Services shall develop a statewide trauma care system plan with the advice of the State Trauma Prevention and Control Advisory Committee.

[ 2007, c. 274, §16 (AMD) .]

2. State Trauma Prevention and Control Advisory Committee. The State Trauma Prevention and Control Advisory Committee, as established in Title 5, section 12004-I, subsection 74-I, is appointed by the board to advise the board on all matters related to trauma care system development. The committee's members must be broadly representative of trauma prevention and care providers as a whole, must be as geographically diverse as possible and must include, without limitation:

A. A representative of the board; [1993, c. 311, §4 (NEW).]

B. Four surgeons representing trauma-related subspecialties; [1993, c. 311, §4 (NEW).]

C. Two emergency physicians; [1993, c. 311, §4 (NEW).]

D. The director; [1993, c. 311, §4 (NEW).]

E. An emergency nurse; [1993, c. 311, §4 (NEW).]

F. A critical care nurse; [1993, c. 311, §4 (NEW).]

G. A trauma rehabilitation specialist; [1993, c. 311, §4 (NEW).]

H. A representative of the regional councils; [2007, c. 274, §17 (RPR).]

I. A representative of air ambulance services; [1993, c. 311, §4 (NEW).]

J. Two representatives of prehospital care providers; [1993, c. 311, §4 (NEW).]

K. Three hospital administrators, one from a small hospital, one from a medium hospital and one from a large hospital; [1993, c. 311, §4 (NEW).]

L. A representative of the Maine Hospital Association; and [1993, c. 311, §4 (NEW).]

M. A representative of trauma care system users. [1993, c. 311, §4 (NEW).]

[ 2015, c. 30, §3 (AMD) .]

SECTION HISTORY

1993, c. 311, §4 (NEW). 2007, c. 274, §§16, 17 (AMD). 2015, c. 30, §3 (AMD).



32 §87-B. Trauma-incidence registry

The board shall collect trauma data as follows. [1993, c. 738, Pt. C, §8 (NEW).]

1. Registry. The board shall maintain a statewide trauma-incidence registry that meets the requirements of the federal Trauma Care Systems Planning and Development Act of 1990, Public Law 101-590, Section 1, 104 Stat. 2915. The board shall adopt rules to define trauma.

[ 1993, c. 738, Pt. C, §8 (NEW) .]

2. Reporting by physicians and hospitals. Physicians and hospitals may report trauma information to the board as follows.

A. A hospital may report to the board information regarding persons diagnosed as suffering from trauma. Trauma reports should be made no later than 30 days from the date of diagnosis or the date of discharge from the hospital, whichever is later. [1993, c. 738, Pt. C, §8 (NEW).]

B. A physician, upon request of the board, may report to the board any further information requested by the board concerning any person now or formerly under that physician's care who was diagnosed as having suffered from trauma. [1993, c. 738, Pt. C, §8 (NEW).]

C. A physician or hospital that reports in good faith in accordance with this section is not liable for any civil damages for making the report. [1993, c. 738, Pt. C, §8 (NEW).]

[ 1993, c. 738, Pt. C, §8 (NEW) .]

3. Confidentiality.

[ 2011, c. 271, §13 (RP) .]

SECTION HISTORY

1993, c. 738, §C8 (NEW). 2011, c. 271, §13 (AMD).



32 §88. Emergency Medical Services' Board

The Emergency Medical Services' Board, as established by Title 5, section 12004-A, subsection 15, is responsible for the emergency medical services program. [1991, c. 588, §16 (AMD).]

1. Composition; rules; meetings. The board's composition, conduct and compensation are as follows.

A. The board has one member representing each region and 11 persons in addition. Of the additional persons, one is an emergency physician, one a representative of emergency medical dispatch providers, one a representative of the public, one a representative of for-profit ambulance services, one an emergency professional nurse, one a representative of nontransporting emergency medical services, one a representative of hospitals, one a fire chief, one a representative of a statewide association of fire chiefs, one a municipal emergency medical services provider and one a representative of not-for-profit ambulance services. The members that represent for-profit ambulance services, nontransporting emergency medical services and not-for-profit ambulance services must be licensed emergency medical services persons. One of the nonpublic members must be a volunteer emergency medical services provider. Appointments are for 3-year terms. Members are appointed by the Governor. The state medical director is an ex officio nonvoting member of the board. [2013, c. 62, §1 (AMD).]

B. The board shall elect its own chair to serve for a 2-year term. The board may adopt internal rules that may include, but are not limited to, termination of board membership as a consequence of irregular attendance. If a board member does not serve a full term of appointment, the Governor shall appoint a successor to fill the vacancy for the remainder of the term. Any board member may be removed by the Governor for cause. The board may have a common seal. The board may establish subcommittees as it determines appropriate. [1991, c. 588, §16 (AMD).]

C. The board shall meet at least quarterly, and at the call of its chair or at the request of 7 members. When the board meets, members are entitled to compensation according to the provisions of Title 5, chapter 379. [1991, c. 588, §16 (AMD).]

D. A majority of the members appointed and currently serving constitutes a quorum for all purposes and no decision of the board may be made without a quorum present. A majority vote of those present and voting is required for board action, except that for purposes of either granting a waiver of any of its rules or deciding to pursue the suspension or revocation of a license, the board may take action only if the proposed waiver, suspension or revocation receives a favorable vote from at least 2/3 of the members present and voting and from no less than a majority of the appointed and currently serving members. The board may use video conferencing and other technologies to conduct its business but is not exempt from Title 1, chapter 13, subchapter 1. Members of the board, its subcommittees or its staff may participate in a meeting of the board, subcommittees or staff via video conferencing, conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection constitutes presence in person at such meeting. [2007, c. 274, §19 (AMD).]

[ 2013, c. 62, §1 (AMD) .]

2. Functions. The board shall perform the following functions.

A. The board shall direct the operations of the emergency medical services program. [1991, c. 588, §16 (AMD).]

B. With the advice of the commissioner, the board shall adopt rules in accordance with the Maine Administrative Procedure Act to carry out this chapter. In order to encourage participation at rule-making hearings by emergency medical services volunteers, the board shall hold hearings in each region as determined necessary. Each hearing must be held in the evening or at times convenient to the public and may use available technology. At least 2 members of the board shall attend each hearing. [1999, c. 182, §12 (AMD).]

C. The board shall grant licenses pursuant to this chapter. [1991, c. 588, §16 (AMD).]

D. The board shall specify in rules the criteria that must be met as a precondition to offering an emergency medical services course, refresher course or continuing education course. The board shall work toward developing consistent educational programming in terms of course content, course requirements and quality of instruction. The board shall adopt rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A, regarding the requirements for certification and licensing of persons engaged in emergency medical services education and training. [2011, c. 271, §14 (AMD).]

E. The board shall keep records and minutes of its activities and meetings. These records and minutes must be made easily accessible to the public and be provided expeditiously upon request. The board may prepare, publish and disseminate educational and other materials to improve emergency medical patient care. [2009, c. 571, Pt. Y, §1 (AMD).]

F. [1991, c. 588, §16 (RP).]

F-1. The director must be qualified by training or by experience and is appointed by the board with approval of the commissioner. The director serves for an indefinite term, subject to removal for cause. [1999, c. 182, §13 (AMD).]

G. The board shall submit to the commissioner its budgetary requirements in the same manner as is provided in Title 5, section 1665. The department shall serve as the fiscal agent for Maine Emergency Medical Services. [1991, c. 588, §16 (AMD).]

H. With the approval of the commissioner, the board may enter into contracts, subject to provisions of state law, and delegate this authority to the director. The board may also delegate, through rules, to staff, any provision necessary to carry out this chapter, including the process of hearings. Funds appropriated or allocated to the board to be contracted with the regional councils may be disbursed on a sole-source contract basis, according to guidelines established by the board. Funds must be expended in accordance with standard state contract or grant procedures and guidelines where appropriate. [1991, c. 588, §16 (AMD).]

I. The board may establish and collect licensure fees, application fees, examination fees, course and conference fees, tuition and other charges as determined necessary by the board for the efficient administration of this chapter. All funds received pursuant to this paragraph must be deposited into a nonlapsing fund established for the purpose. Maine Emergency Medical Services shall administer the fund with the advice and consent of the commissioner. Funds must be deposited with the Treasurer of State to the credit of the fund and may be invested as provided by law. Interest on these investments must be credited to the fund. [1991, c. 588, §16 (NEW).]

J. The board shall establish and maintain a statewide quality assurance and improvement committee and shall adopt rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A, regarding the requirements and authority of the statewide quality assurance and improvement committee. [1999, c. 182, §14 (NEW).]

[ 2011, c. 271, §14 (AMD) .]

3. Authority. In addition to authority otherwise conferred, the board or, as delegated, its subcommittee or staff may, for each violation of applicable laws, rules or conditions of licensure or registration, in accordance with the procedures established in section 90-A and any rules adopted by the board, take one or more of the following actions:

A. Issue warnings, censures or reprimands to a licensee. Each warning, censure or reprimand issued must be based upon violations of different applicable laws, rules or conditions of licensure or must be based upon separate instances of actionable conduct or activity; [2001, c. 229, §4 (NEW).]

B. Suspend a license or registration for up to 90 days for each violation of applicable laws, rules and conditions of licensure or registration or for each instance of actionable conduct or activity. Suspensions may be set to run concurrently or consecutively and may not exceed one year in total. Execution of all or any portion of a term of suspension may be stayed pending successful completion of conditions of probation, although the suspension remains part of the licensee's record; [2001, c. 229, §4 (NEW).]

C. Impose civil penalties of up to $1,500 for each violation of applicable laws, rules and conditions of licensure or for each instance of actionable conduct or activity; [2001, c. 229, §4 (NEW).]

D. Impose conditions of probation upon an applicant or licensee. Probation may run for that time period as the board, its subcommittee or staff determines appropriate. Probation may include conditions such as: additional continuing education; medical, psychiatric or mental health consultations or evaluations; mandatory professional or occupational supervision of the applicant or licensee; and other conditions as the board, its subcommittee or staff determines appropriate. Costs incurred in the performance of terms of probation are borne by the applicant or licensee. Failure to comply with the conditions of probation is a ground for disciplinary action against a licensee; [2011, c. 271, §15 (AMD).]

E. Execute a consent agreement that resolves a complaint or investigation without further proceedings. Consent agreements may be entered into only with the consent of the applicant or licensee, the board, its subcommittee or staff and the Department of the Attorney General. Any remedy, penalty or fine or cost recovery that is otherwise available by law, even if only in the jurisdiction of the District Court, may be achieved by consent agreement, including long-term suspension and permanent revocation of a professional license. A consent agreement is not subject to review or appeal and may be modified only by a writing executed by all parties to the original consent agreement. A consent agreement is enforceable by an action in Superior Court; or [2011, c. 271, §16 (AMD).]

F. Assess a licensee the costs of investigation and adjudicatory hearings relating to that licensee. [2011, c. 271, §17 (NEW).]

[ 2011, c. 271, §§15-17 (AMD) .]

4. Authority to issue letters of guidance. In addition to authority otherwise conferred, the board or, as delegated, its subcommittee or staff may issue a letter of guidance or concern to an applicant or licensee.

A. Letter of guidance or concern may be used to educate, reinforce knowledge regarding legal or professional obligations and express concern over action or inaction by the licensee or applicant that does not rise to the level of misconduct sufficient to merit disciplinary action. The issuance of a letter of guidance or concern is not a formal proceeding and does not constitute an adverse disciplinary action of any form. Notwithstanding any other provision of law, a letter of guidance or concern is not confidential. The board or, as delegated, its subcommittee or staff may place a letter of guidance or concern, together with any underlying complaint, report and investigation materials, in a licensee's or applicant's file for a specified amount of time, not to exceed 10 years. Any letters, complaints and materials placed on file may be accessed and considered by the board, its subcommittee or staff in any subsequent action commenced against the applicant or licensee within the specified time frame. [2001, c. 229, §4 (NEW).]

[ 2001, c. 229, §4 (NEW) .]

5. Notice of action. In any proceeding under this section with regard to an ambulance service owned and operated by a municipality or a private ambulance service with which a municipality contracts for services, if the board takes action under subsection 3 or 4, the board shall notify in writing the town manager or city manager and the municipal officers of the municipality that owns and operates or contracts with the ambulance service within 5 business days of taking the action.

[ 2015, c. 6, §2 (NEW) .]

SECTION HISTORY

1981, c. 661, §2 (NEW). 1983, c. 812, §§190,191 (AMD). 1985, c. 730, §§12,16 (AMD). 1987, c. 273, §5 (AMD). 1989, c. 503, §B120 (AMD). 1989, c. 857, §§70,71 (AMD). 1991, c. 588, §16 (AMD). 1991, c. 742, §4 (AMD). 1993, c. 575, §1 (AMD). 1995, c. 161, §9 (AMD). 1997, c. 644, §2 (AMD). 1999, c. 182, §§12-14 (AMD). 2001, c. 229, §4 (AMD). 2001, c. 713, §1 (AMD). 2007, c. 274, §§18-20 (AMD). 2009, c. 571, Pt. Y, §1 (AMD). 2011, c. 271, §§14-17 (AMD). 2013, c. 62, §1 (AMD). 2015, c. 6, §2 (AMD).



32 §88-A. Director's duties

In addition to other duties set out in this chapter, the director shall administer Maine Emergency Medical Services. With the knowledge and consent of the commissioner, the director shall oversee all personnel matters and, subject to the Civil Service Law, may hire personnel as required to enforce, implement and administer this chapter. [1991, c. 588, §17 (NEW).]

SECTION HISTORY

1991, c. 588, §17 (NEW).



32 §89. Regions and regional councils

1. Regions to be established; regional councils. The board shall delineate regions within the State to carry out the purposes of this chapter. The board shall set out conditions under which an organization in each region may be recognized by the board as the regional council for that region. A regional council shall, at a minimum, provide adequate representation for ambulance and rescue services, emergency room physicians and nurses, hospitals and the general public. A regional council must be structured to adequately represent each major geographical part of its region. Only one regional council may be recognized in any region.

[ 2007, c. 274, §21 (AMD) .]

2. Duties of regional councils. Each regional council shall carry out an annual program, approved by the board, to further the goals specified in section 84, subsection 2. Specific responsibilities of the councils include, but are not limited to, the following:

A. Establishing a regional medical control committee; [1991, c. 588, §18 (AMD).]

B. Appointing, subject to approval by the board, a regional medical director, who must be a licensed physician qualified by training and experience and who serves as an agent of Maine Emergency Medical Services. The regional medical director may delegate in writing to other licensed physicians the responsibilities of this position; [2007, c. 274, §21 (AMD).]

C. [2007, c. 274, §21 (RP).]

D. [2007, c. 274, §21 (RP).]

E. [2007, c. 274, §21 (RP).]

F. Nominating 2 or more candidates from each region for a position on the Emergency Medical Services' Board, from whom the Governor may select a member; and [2007, c. 274, §21 (AMD).]

G. Establishing regional goals to carry out the provisions of this chapter. [1985, c. 739, §§13, 16 (NEW).]

[ 2007, c. 274, §21 (AMD) .]

SECTION HISTORY

1981, c. 661, §2 (NEW). 1985, c. 730, §§13,16 (AMD). 1989, c. 857, §72 (AMD). 1991, c. 588, §18 (AMD). 1995, c. 161, §10 (AMD). 1999, c. 182, §15 (AMD). 2007, c. 274, §21 (AMD).



32 §90. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 661, §2 (NEW). 1985, c. 730, §§13,16 (AMD). 1987, c. 273, §6 (RP).



32 §90-A. Licensing actions

1. Disciplinary proceedings and sanctions. The board or, as delegated, its subcommittee or staff, shall investigate a complaint on its own motion or upon receipt of a written complaint filed with the board regarding noncompliance with or violation of this chapter or of any rules adopted by the board. Investigation may include an informal conference before the board, its subcommittee or staff to determine whether grounds exist for suspension, revocation or denial of a license or for taking other disciplinary action pursuant to this chapter. The board, its subcommittee or staff may subpoena witnesses, records and documents, including records and documents maintained by a health care facility or other service organization or person related to the delivery of emergency medical services, in any investigation or hearing it conducts.

[ 2001, c. 229, §5 (AMD) .]

2. Notice. The board shall notify the licensee of the content of a complaint filed against the licensee as soon as possible, but in no event later than 60 days after the board or staff receives the initial pertinent information. The licensee has the right to respond within 30 days in all cases except those involving an emergency denial, suspension or revocation, as described in the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter 5. If the licensee's response to the complaint satisfies the board or staff that the complaint does not merit further investigation or action, the matter may be dismissed, with notice of the dismissal to the complainant, if any.

[ 2003, c. 559, §2 (AMD) .]

3. Informal conference. If, in the opinion of the board, its subcommittee or staff, the factual basis of the complaint is or may be true and the complaint is of sufficient gravity to warrant further action, the board or staff may request an informal conference with the licensee. The board shall provide the licensee with adequate notice of the conference and of the issues to be discussed. The conference must be conducted in executive session of the board, subcommittee or staff, pursuant to Title 1, section 405, unless otherwise requested by the licensee. Statements made at the conference may not be introduced at a subsequent formal administrative or judicial hearing unless all parties consent. The licensee may, without prejudice, refuse to participate in an informal conference if the licensee prefers to request an adjudicatory hearing. If the licensee participates in the informal conference, the licensee waives the right to object to a participant at the hearing who participated at the informal conference.

[ 2003, c. 559, §2 (AMD) .]

4. Further action. If the board, its subcommittee or staff finds that the factual basis of the complaint is true and is of sufficient gravity to warrant further action, it may take any of the following actions.

A. The board, its subcommittee or staff may negotiate a consent agreement with the licensee that fixes the period and terms of probation necessary to protect the public health and safety and to rehabilitate or educate the licensee. A consent agreement may be used to terminate a complaint investigation, if entered into by the board, the licensee and the Department of the Attorney General. [2003, c. 559, §2 (AMD).]

B. If a licensee voluntarily surrenders a license, the board, its subcommittee or staff may negotiate stipulations necessary to ensure protection of the public health and safety and the rehabilitation or education of the licensee. These stipulations may be set forth only in a consent agreement signed by the board, the licensee and the Department of the Attorney General. [2001, c. 229, §7 (AMD).]

C. If the board, its subcommittee or staff concludes that modification, nonrenewal or suspension pursuant to section 88, subsection 3 of a license or imposition of a civil penalty pursuant to section 88, subsection 3 is in order, the board shall so notify the licensee and inform the licensee of the licensee's right to request an adjudicatory hearing. If the licensee requests an adjudicatory hearing in a timely manner, the adjudicatory hearing must be held by the board in accordance with Title 5, chapter 375, subchapter 4. If the licensee wishes to appeal the final decision of the board, the licensee shall file a petition for review with the Superior Court within 30 days of receipt of the board's decision. Review under this paragraph must be conducted pursuant to Title 5, chapter 375, subchapter 7. [2003, c. 559, §2 (AMD).]

D. Except in the specific circumstances where Title 5, section 10004 may be invoked, if the board or its staff concludes that suspension beyond the authority conferred by section 88 or revocation of the license is in order, the board or its staff shall request the Attorney General to file a complaint in the District Court in accordance with Title 4, chapter 5 and the Maine Administrative Procedure Act to commence either full or emergency proceedings. [2001, c. 229, §7 (AMD).]

[ 2003, c. 559, §2 (AMD) .]

5. Grounds for licensing action. A decision to take action against any applicant or licensee pursuant to this chapter or any rules adopted pursuant to this chapter, including, but not limited to, a decision to impose a civil penalty or to refuse to issue or renew a license or to modify, suspend or revoke a license of a person, service or vehicle, may be predicated on the following grounds:

A. Fraud or deceit in obtaining a license under this chapter or in connection with service rendered within the scope of the license issued; [1991, c. 588, §19 (AMD).]

B. [2007, c. 274, §22 (RP).]

B-1. The use of any drug, narcotic or substance that is illegal under state or federal law, or to the extent that the licensee's ability to provide emergency medical services or emergency medical dispatch services would be impaired; [2007, c. 274, §23 (NEW).]

B-2. A declaration of or claim pertaining to the licensee of legal incompetence that has not been legally terminated; [2007, c. 274, §24 (NEW).]

B-3. Any condition or impairment within the preceding 3 years, including, but not limited to, substance abuse, alcohol abuse or a mental, emotional or nervous disorder or condition, that in any way affects, or if untreated could impair, the licensee's ability to provide emergency medical services or emergency medical dispatch services; [2007, c. 274, §25 (NEW).]

C. [2007, c. 274, §26 (RP).]

D. Aiding or abetting the practice of emergency care by a person not duly licensed under this chapter who purports to be so; [1991, c. 588, §19 (AMD).]

E. Incompetent professional practice as evidenced by:

(1) Demonstrated inability to respond appropriately to a client, patient or the general public; or

(2) Inability to apply principles, skills or knowledge necessary to successfully carry out the practice for which the licensee is licensed; [1991, c. 588, §19 (AMD).]

F. Violation of any reasonable standard of professional behavior, conduct or practice that has been established in the practice for which the licensee is licensed; [1991, c. 588, §19 (AMD).]

G. Subject to the limitations of Title 5, chapter 341, conviction of a crime that involves dishonesty or false statement, conviction of a crime that relates directly to the practice for which the licensee is licensed, conviction of a crime for which incarceration for one year or more may be imposed or conviction of a crime defined in Title 17-A, chapter 11, 12 or 45; [2007, c. 274, §27 (AMD).]

H. Any violation of this chapter or any rule adopted by the board; or [1987, c. 273, §8 (NEW).]

I. For other purposes as specified by rules or law. [1987, c. 273, §8 (NEW).]

[ 2007, c. 274, §§22-27 (AMD) .]

6. Notice of action. In any proceeding under this section with regard to an ambulance service owned and operated by a municipality or a private ambulance service with which a municipality contracts for services, if the board takes further licensing action under subsection 4, the board shall notify in writing the town manager or city manager and the municipal officers of the municipality that owns and operates or contracts with the ambulance service within 5 business days of taking the action.

[ 2015, c. 6, §3 (NEW) .]

SECTION HISTORY

1987, c. 273, §8 (NEW). 1991, c. 588, §19 (AMD). 1993, c. 575, §§2,3 (AMD). 1993, c. 600, §§A35,36 (AMD). 1999, c. 547, §B58 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 229, §§5-8 (AMD). 2003, c. 559, §2 (AMD). 2007, c. 274, §§22-27 (AMD). 2015, c. 6, §3 (AMD).



32 §90-B. Address of applicant

Beginning on January 1, 2012, an applicant for a license or renewal of a license under this chapter shall provide the board with: [2011, c. 271, §18 (NEW).]

1. Public record address. A contact address, telephone number and e-mail address that the applicant is willing to have treated as a public record, such as a business address, business telephone number and business e-mail address; and

[ 2011, c. 271, §18 (NEW) .]

2. Personal address. The applicant's personal residence address, personal telephone number and personal e-mail address.

[ 2011, c. 271, §18 (NEW) .]

If the applicant is willing to have the applicant's personal residence address and telephone number and personal e-mail address treated as public records, the applicant shall indicate that in the application and is not required to submit a different address under subsection 1. [2011, c. 271, §18 (NEW).]

SECTION HISTORY

2011, c. 271, §18 (NEW).



32 §90-C. Duty of all licensees and applicants for licensure to report certain information

1. Report in writing. A licensee or an applicant for licensure under this chapter shall notify the board in writing within 10 days of a:

A. Change of name or address; [2015, c. 82, §7 (NEW).]

B. Criminal conviction; [2015, c. 82, §7 (NEW).]

C. Revocation, suspension or other disciplinary action taken in this or any other jurisdiction against any occupational or professional license held by the applicant or licensee; or [2015, c. 82, §7 (NEW).]

D. Material change in the conditions or qualifications set forth in the original application for licensure submitted to the board. [2015, c. 82, §7 (NEW).]

[ 2015, c. 82, §7 (NEW) .]

SECTION HISTORY

2015, c. 82, §7 (NEW).



32 §91. Disciplinary actions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 730, §§14,16 (NEW). 1987, c. 273, §7 (RP).



32 §91-A. Appeals of nondisciplinary actions and refusals to issue

Any person or organization aggrieved by the decision of the staff or a subcommittee of the board in taking any nondisciplinary action pursuant to this chapter or rules adopted pursuant to this chapter or in the interpretation of this chapter or rules adopted pursuant to this chapter or in refusing to issue a license may appeal the decision to the board for a final decision. The staff's or subcommittee's decision stands until the board issues a decision to uphold, modify or overrule the staff's or subcommittee's decision. In the case of nonrenewal, the person or organization must be afforded an opportunity for hearing in accordance with this chapter and the Maine Administrative Procedure Act. [2003, c. 559, §3 (AMD).]

A final decision of the board constitutes final agency action appealable pursuant to Title 5, chapter 375, subchapter 7. [2003, c. 559, §3 (AMD).]

SECTION HISTORY

1987, c. 273, §8 (NEW). 1991, c. 588, §20 (AMD). 2001, c. 229, §9 (RPR). 2003, c. 559, §3 (AMD).



32 §91-B. Confidentiality exceptions

1. Confidentiality. Except as otherwise provided in this chapter, all proceedings and records of proceedings concerning the quality assurance activities of an emergency medical services quality assurance committee approved by the board and all reports, information and records provided to the committee are confidential and may not be disclosed or obtained by discovery from the committee, the board or its staff. Quality assurance information may be disclosed to a licensee as part of any board-approved educational or corrective process. All complaints and investigative records of the board or any committee or subcommittee of the board are confidential during the pendency of an investigation and may not be disclosed by the committee, the board or its staff. Information or records that identify or permit identification of any patient that appears in any reports, information or records provided to the board or department for the purposes of investigation are confidential and may not be disclosed by the committee, the board or its staff.

A. A personal residence address, personal telephone number or personal e-mail address submitted to the board as part of any application under this chapter is confidential and may not be disclosed except as permitted under this section or as otherwise required by law unless the applicant who submitted the information indicated pursuant to section 90-B that the applicant is willing to have the applicant's personal residence address, personal telephone number or personal e-mail address treated as a public record. Personal health information submitted to the board as part of any application under this chapter is confidential and may not be disclosed except as otherwise permitted under this section or otherwise required by law.

The board and its committees and staff may disclose personal health information about and the personal residence address and personal telephone number of a licensee or an applicant for a license under this chapter to a government licensing or disciplinary authority or to a health care provider located within or outside this State that requests the information for the purposes of granting, limiting or denying a license or employment to the applicant or licensee. [2011, c. 271, §19 (NEW).]

B. Any materials or information submitted to the board in support of an application that are designated as confidential by any other provision of law remain confidential in the possession of the board. Information in any report or record provided to the board pursuant to this chapter that permits identification of a person receiving emergency medical treatment is confidential. [2011, c. 271, §19 (NEW).]

C. Information provided to the board under section 87-B is confidential if the information identifies or permits the identification of a trauma patient or a member of that patient's family. [2011, c. 271, §19 (NEW).]

D. Examination questions used by the board to fulfill the cognitive testing requirements of this chapter are confidential. [2011, c. 271, §19 (NEW).]

[ 2011, c. 271, §19 (NEW) .]

2. Exceptions. Information designated confidential under subsection 1 becomes a public record or may be released as provided in this subsection.

A. Confidential information may be released in an adjudicatory hearing or informal conference before the board or in any subsequent formal proceeding to which the confidential information is relevant. [2011, c. 271, §19 (NEW).]

B. Confidential information may be released in a consent agreement or other written settlement when the confidential information constitutes or pertains to the basis of board action. [2011, c. 271, §19 (NEW).]

C. Investigative records and complaints become public records upon the conclusion of an investigation unless confidentiality is required by some other provision of law. For purposes of this paragraph, an investigation is concluded when:

(1) Notice of an adjudicatory proceeding, as defined under Title 5, chapter 375, subchapter 1, has been issued;

(2) A consent agreement has been executed; or

(3) A letter of dismissal has been issued or the investigation has otherwise been closed. [2011, c. 271, §19 (NEW).]

D. During the pendency of an investigation, a complaint or investigative record may be disclosed:

(1) To Maine Emergency Medical Services employees designated by the director;

(2) To designated complaint officers of the board;

(3) By a Maine Emergency Medical Services employee or complaint officer designated by the board to the extent considered necessary to facilitate the investigation;

(4) To other state or federal agencies when the files contain evidence of possible violations of laws enforced by those agencies;

(5) By the director, to the extent the director determines such disclosure necessary to avoid imminent and serious harm. The authority of the director to make such a disclosure may not be delegated;

(6) When it is determined, in accordance with rules adopted by the department, that confidentiality is no longer warranted due to general public knowledge of the circumstances surrounding the complaint or investigation and when the investigation would not be prejudiced by the disclosure; or

(7) To the person investigated on request of that person. The director may refuse to disclose part or all of any investigative information, including the fact of an investigation, when the director determines that disclosure would prejudice the investigation. The authority of the director to make such a determination may not be delegated. [2011, c. 271, §19 (NEW).]

E. Data collected by Maine Emergency Medical Services that allows identification of persons receiving emergency medical treatment may be released for purposes of research, public health surveillance and linkage with patient electronic medical records if the release is approved by the board, the Medical Direction and Practices Board and the director. Information that specifically identifies individuals must be removed from the information disclosed pursuant to this paragraph, unless the board, the Medical Direction and Practices Board and the director determine that the release of such information is necessary for the purposes of the research, public health surveillance or linkage with patient electronic medical records. [2015, c. 82, §8 (AMD).]

F. Confidential information may be released in accordance with an order issued on a finding of good cause by a court of competent jurisdiction. [2011, c. 271, §19 (NEW).]

G. Confidential information may be released to the Office of the Chief Medical Examiner within the Office of the Attorney General. [2011, c. 271, §19 (NEW).]

[ 2015, c. 82, §8 (AMD) .]

3. Violation. A person who intentionally violates this section commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2011, c. 271, §19 (NEW) .]

SECTION HISTORY

2011, c. 271, §19 (NEW). 2015, c. 82, §8 (AMD).



32 §92. Confidentiality of information (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 730, §§14,16 (NEW). 1991, c. 588, §§21,22 (AMD). 2001, c. 229, §10 (AMD). 2003, c. 559, §§4,5 (AMD). 2011, c. 271, §20 (RP).



32 §92-A. Records of quality assurance activities

1. Immunity from suit. Any person who participates in the activities of any emergency medical services quality assurance committee approved by the board is immune from civil liability for undertaking or failing to undertake any act within the scope of the committee.

[ 1991, c. 588, §23 (AMD) .]

2. Confidentiality.

[ 2011, c. 271, §21 (RP) .]

3. Assistance of information; immunity. Any person, health care facility or other emergency services organization which assists in the activities of an emergency medical services quality assurance committee approved by the board which provides information to an emergency medical services quality assurance committee approved by the board shall be protected by the provisions of section 93 as though that assistance of information were provided to the board itself.

[ 1989, c. 288, (NEW) .]

SECTION HISTORY

1989, c. 288, (NEW). 1991, c. 588, §23 (AMD). 2001, c. 229, §11 (AMD). 2003, c. 559, §6 (AMD). 2011, c. 271, §21 (AMD).



32 §92-B. Disclosure of confidential information to the board

Notwithstanding any other provision of law, information that relates to an applicant for licensure or to a person licensed or certified by the board who is alleged to have engaged in any unlawful activity or professional misconduct or in conduct in violation of laws or rules relating to the board must be disclosed to the board and may be used by the board only in accordance with this chapter. [2015, c. 82, §9 (AMD).]

1. Purpose for which disclosure is made. Any confidential information provided to the board may be used only for investigative and other actions within the scope of the authority of the board and for determining whether the applicant for licensure or the person licensed or certified by the board has engaged in unlawful activity, professional misconduct or an activity in violation of the laws or rules relating to the board.

[ 2015, c. 82, §10 (AMD) .]

2. Designation of person to receive confidential information. The director shall designate a person to receive confidential information for investigative purposes.

[ 2007, c. 274, §28 (NEW) .]

3. Limitations on disclosure. Disclosure is limited to information that is directly related to the matter at issue. The identity of reporters and other persons may not be disclosed except as necessary and relevant. Access to the information is limited to board investigators, parties to the matter at issue, parties' representatives, counsel of record, hearing officers and board members who are directly involved in the adjudicatory process. The information may be used only for the purpose for which the release was intended.

[ 2007, c. 274, §28 (NEW) .]

4. Confidentiality at conclusion of investigation. Except as provided in section 91-B, information received pursuant to this section remains confidential at the conclusion of an investigation.

[ 2011, c. 271, §22 (AMD) .]

SECTION HISTORY

2007, c. 274, §28 (NEW). 2011, c. 271, §22 (AMD). 2015, c. 82, §§9, 10 (AMD).



32 §93. Immunity

Any person, health care facility or other emergency services organization acting in good faith is immune from civil liability to the licensee or applicant for licensure for the following actions: [1991, c. 588, §24 (AMD).]

1. Report; information. Making any report or other information available to Maine Emergency Medical Services under this chapter; and

[ 1991, c. 588, §24 (AMD) .]

2. Assisting. Assisting Maine Emergency Medical Services in carrying out any of its duties.

[ 1991, c. 588, §24 (AMD) .]

SECTION HISTORY

1985, c. 730, §§14,16 (NEW). 1991, c. 588, §24 (AMD).



32 §93-A. Immunity for supervision and training

1. Emergency medical treatment supervision. No physician functioning within the medical control system established by the regional medical director and practicing in a hospital to or from which patients are transported under section 86 or health care practitioner under such a physician's supervision who gives oral or written instructions to a basic emergency medical services person or an advanced emergency medical technician for the provision of emergency medical treatment outside the hospital may be civilly liable for negligence as a result of issuing the instructions, if the instructions were in accordance with the protocol for the patient's reported condition. For the purpose of aiding in establishing the use of a protocol that permits the immunity provided in this subsection, the following provisions apply:

A. The basic emergency medical services person or advanced emergency medical technician to whom the instructions are given shall document those instructions on the state ambulance run record; and [1987, c. 638, §2 (NEW).]

B. The physician or health care practitioner giving the instructions shall maintain a medical control log documenting those instructions at the time they were given and shall sign the log. [1987, c. 638, §2 (NEW).]

The immunity provided in this subsection extends to the hospital in which the physician described in this subsection is practicing or the health care practitioner described in this subsection is being supervised.

[ 1991, c. 588, §25 (AMD) .]

2. Emergency medical services persons' training. Except as otherwise provided in this subsection, no hospital, physician or health care practitioner providing an emergency medical services course, refresher course or continuing education course approved by Maine Emergency Medical Services may be vicariously liable for the civil liability of a person enrolled in the course to a person receiving emergency medical treatment during the course.

The immunity provided by this subsection does not apply if the person enrolled in the course is an employee of the hospital, physician or health care practitioner seeking immunity under this subsection.

[ 1991, c. 588, §25 (AMD) .]

SECTION HISTORY

1987, c. 638, §2 (NEW). 1991, c. 588, §25 (AMD).



32 §93-B. Epinephrine Training Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 451, §TT1 (NEW). 2015, c. 82, §11 (RP).



32 §93-C. Liability insurance

1. Procurement of coverage. An ambulance service may not be required to procure liability insurance coverage that exceeds the liability limits specified in Title 14, sections 8104-D and 8105 while acting as an emergency medical service as defined in Title 14, section 8102, subsection 1-A.

[ 2005, c. 398, §2 (NEW) .]

2. Coverage required by insurer. An insurer providing insurance to an ambulance service may not require coverage that exceeds the liability limits specified in subsection 1.

[ 2005, c. 398, §2 (NEW) .]

SECTION HISTORY

2005, c. 398, §2 (NEW).



32 §94. Sunset

The operations and conduct of Maine Emergency Medical Services must be reviewed in accordance with Title 3, chapter 35. [2005, c. 397, Pt. A, §40 (AMD).]

SECTION HISTORY

1985, c. 730, §§14,16 (NEW). 1991, c. 588, §26 (AMD). 1995, c. 488, §4 (AMD). 2005, c. 397, §A40 (AMD).



32 §95. Authorize to participate

Notwithstanding section 91-B, Maine Emergency Medical Services is authorized to participate in and share information with the National Emergency Medical Services Information System. [2011, c. 271, §23 (AMD).]

SECTION HISTORY

2007, c. 274, §29 (NEW). 2011, c. 271, §23 (AMD).






Chapter 3: ARCHITECTS

Subchapter 1: GENERAL PROVISIONS

32 §101. Saving clause (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 463, §2 (RP).



32 §102. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 123, §1 (AMD). 1977, c. 463, §2 (RP).



32 §103. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 463, §2 (RP).



32 §104. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 463, §2 (RP).






Subchapter 2: BOARD OF REGISTRATION

32 §151. Board of registration for architects (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 123, §2 (AMD). 1975, c. 575, §4 (AMD). 1975, c. 770, §180 (AMD). 1975, c. 771, §332 (AMD). 1977, c. 78, §177 (AMD). 1977, c. 463, §2 (RP).



32 §152. Qualifications for members (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 123, §3 (AMD). 1975, c. 575, §5 (AMD). 1975, c. 770, §181 (RPR). 1977, c. 463, §2 (RP).



32 §153. Organization; meetings; quorum; seal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 123, §§4, 5 (AMD). 1975, c. 575, §6 (AMD). 1977, c. 463, §2 (RP).



32 §154. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 123, §6 (AMD). 1977, c. 463, §2 (RP).



32 §155. Removal of members; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 575, §7 (AMD). 1975, c. 771, §333 (AMD). 1977, c. 463, §2 (RP).



32 §156. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 463, §2 (RP).



32 §157. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 463, §2 (RP).



32 §158. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 463, §2 (RP).






Subchapter 3: REGULATION OF ARCHITECTS

32 §201. Unregistered persons forbidden to practice architecture (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 123, §7 (AMD). 1977, c. 463, §2 (RP).



32 §202. Qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 123, §§8-10 (AMD). 1977, c. 404, (AMD). 1977, c. 463, §2 (RP). 1977, c. 564, §118-F (AMD).



32 §203. Examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 463, §2 (RP).



32 §204. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 123, §§11-14 (AMD). 1977, c. 463, §2 (RP).



32 §205. Registration without examination (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 123, §15 (AMD). 1977, c. 463, §2 (RP).



32 §206. Certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 463, §2 (RP).



32 §207. Revocation of certificate; suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 123, §16 (RP). 1977, c. 463, §2 (RP).



32 §208. Seal (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 463, §2 (RP).









Chapter 3-A: ARCHITECTS, LANDSCAPE ARCHITECTS AND INTERIOR DESIGNERS

Subchapter 1: BOARD OF LICENSURE

32 §210. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 402, Pt. F, §1 (NEW).]

1. Board. "Board" means the Maine State Board for Licensure of Architects, Landscape Architects and Interior Designers.

[ 2007, c. 402, Pt. F, §1 (NEW) .]

2. Department. "Department" means the Department of Professional and Financial Regulation.

[ 2007, c. 402, Pt. F, §1 (NEW) .]

3. Office. "Office" means the Office of Professional and Occupational Regulation within the department.

[ 2007, c. 402, Pt. F, §1 (NEW); 2011, c. 286, Pt. B, §5 (REV) .]

SECTION HISTORY

2007, c. 402, Pt. F, §1 (NEW). 2011, c. 286, Pt. B, §5 (REV).



32 §211. Membership; term

The Maine State Board for Licensure of Architects, Landscape Architects and Interior Designers, established by Title 5, section 12004-A, subsection 4, shall administer this chapter. The board consists of 9 members appointed by the Governor: Five must be licensed and practicing architects, one of whom may be a professor of architecture; one must be a licensed and practicing landscape architect; one must be a certified and practicing interior designer and 2 must be public members as defined by Title 5, section 12004-A. [2007, c. 402, Pt. F, §2 (AMD).]

Appointments are for 3-year terms. Appointments of members must comply with the provisions of Title 10, section 8009. A member may be removed by the Governor for cause. [2007, c. 402, Pt. F, §2 (AMD).]

SECTION HISTORY

1977, c. 463, §3 (NEW). 1977, c. 564, §118-G (AMD). 1983, c. 413, §3 (RPR). 1983, c. 812, §192 (AMD). 1987, c. 395, §A108 (AMD). 1989, c. 503, §B121 (AMD). 1991, c. 396, §§3,4 (AMD). 1993, c. 389, §5 (AMD). 1993, c. 600, §A37 (AMD). 1999, c. 687, §E2 (AMD). 2007, c. 402, Pt. F, §2 (AMD).



32 §212. Qualifications for members

Each member of the board must be a resident of this State and in the case of architect, landscape architect or interior designer members must be currently licensed or certified by the State and have engaged in the independent practice of architecture, landscape architecture or interior design in the State for at least 5 years immediately prior to appointment. The member who may be a professor of architecture in a college or university of this State must have combined experience in practice and teaching of not less than 5 years, at least 2 of which must have been in the active practice of architecture as a profession. [2007, c. 402, Pt. F, §3 (AMD).]

SECTION HISTORY

1977, c. 463, §3 (NEW). 1991, c. 396, §5 (AMD). 1993, c. 389, §6 (AMD). 2007, c. 402, Pt. F, §3 (AMD).



32 §213. Meetings; chair

The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members. [2013, c. 246, Pt. B, §3 (AMD).]

SECTION HISTORY

1977, c. 463, §3 (NEW). 1977, c. 694, §§540,541 (AMD). 1983, c. 413, §4 (RPR). 1987, c. 395, §A109 (AMD). 1993, c. 389, §7 (AMD). 1999, c. 687, §E3 (AMD). 2007, c. 402, Pt. F, §4 (AMD). 2013, c. 246, Pt. B, §3 (AMD).



32 §213-A. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §5 (NEW). 1983, c. 812, §193 (RPR). 1991, c. 396, §§6,7 (AMD). 1995, c. 397, §21 (RP).



32 §214. Powers and duties

The board shall administer, coordinate and enforce this chapter and have the following powers and duties in addition to those otherwise set forth in this chapter. [1983, c. 214, §6 (RPR).]

1. Rules. The board may, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, adopt rules commensurate with the authority vested in it by this chapter. The rules may include rules necessary for the performance of the duties of the board in carrying out the purposes of this chapter, as well as such rules as are appropriate to establish and maintain high standards of ethical conduct. These rules shall include, but not be limited to, rules concerning misconduct, compensation, fee splitting, advertising and standards of workmanship.

[ 1983, c. 413, §6 (NEW) .]

2. Hearings.

[ 2007, c. 402, Pt. F, §5 (RP) .]

3. Contracts.

[ 1995, c. 397, §22 (RP) .]

4. Legal services.

[ 2007, c. 402, Pt. F, §6 (RP) .]

SECTION HISTORY

1977, c. 463, §3 (NEW). 1977, c. 694, §§542,543 (AMD). 1983, c. 413, §6 (RPR). 1987, c. 395, §A110 (AMD). 1993, c. 389, §8 (AMD). 1995, c. 397, §22 (AMD). 2007, c. 402, Pt. F, §§5, 6 (AMD).



32 §215. Removal of member; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 463, §3 (NEW). 1977, c. 564, §118H (RPR). 1983, c. 413, §7 (RP).



32 §216. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 463, §3 (NEW). 1983, c. 413, §8 (RPR). 1987, c. 395, §A111 (AMD). 1991, c. 396, §8 (AMD). 1993, c. 389, §9 (AMD). 2007, c. 402, Pt. F, §7 (RP).



32 §217. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 463, §3 (NEW). 1977, c. 604, §7 (AMD). 1987, c. 395, §A112 (AMD). 2007, c. 402, Pt. F, §8 (RP).



32 §217-A. Liaison; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §8 (NEW). 1983, c. 758, §2 (AMD). 1991, c. 396, §9 (RP).



32 §217-B. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §8 (NEW). 1983, c. 553, §46 (AMD). 1983, c. 758, §3 (AMD). 1987, c. 395, §A113 (AMD). 1995, c. 397, §23 (RP).



32 §217-C. Employees (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 396, §10 (NEW). 1995, c. 397, §24 (RP).



32 §218. Denial or refusal to renew license; disciplinary action

The board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for any of the reasons enumerated in Title 10, section 8003, subsection 5-A, paragraph A. [2007, c. 402, Pt. F, §9 (RPR).]

SECTION HISTORY

1977, c. 463, §3 (NEW). 1977, c. 694, §544 (RPR). 1983, c. 413, §9 (RPR). 1987, c. 395, §A114 (AMD). 1993, c. 389, §10 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. F, §9 (RPR).






Subchapter 2: REGULATION OF ARCHITECTS, LANDSCAPE ARCHITECTS AND INTERIOR DESIGNERS

32 §220. Licensing requirements

1. Architects.

A. A person may not practice architecture or profess to practice architecture inside the State or use the title or profess to be an "architect" or "licensed architect" or display or use any words, letters, figures, titles, sign, card advertisement or other symbol or device indicating or tending to indicate that the person is an architect or is practicing architecture, or sign technical submissions unless the person is duly licensed by the board.

As used in this chapter, the practice of architecture consists of rendering or offering to render service to clients by consultations, investigations, technical submissions and a coordination of structural factors concerning the aesthetic or structural design and administration of construction contracts or any other service in connection with the designing or administration of construction contracts for buildings located inside the State that have as their principal purpose human occupancy or habitation, regardless of whether the persons are performing one or all of these duties, or whether they are performed in person or as the directing head of an office or organization performing them.

As used in this chapter, the term "technical submissions" includes the preliminary studies, plans, designs, drawings, specifications and contract documents, as well as other documents, prepared in the course of practicing architecture or landscape architecture.

The practice of architecture does not include the practice of landscape architecture as defined in this chapter. A licensed architect may do landscape architectural work as is incidental to the architect's work. [2007, c. 402, Pt. F, §10 (AMD).]

B. Qualifications.

(1) To be qualified for admission to the examination to practice architecture in this State an applicant must submit evidence to the board that:

(a) The applicant has completed a course of study in a school or college of architecture approved by the board, with graduation evidenced by a diploma setting forth a satisfactory degree, and 3 years of practical experience under the supervision of an experienced architect or architects engaged in the practice of architecture as a profession; or

(b) The applicant has training or practical experience, or a combination of both, that in the opinion of the board is fully equivalent to that required in division (a).

(2) An applicant for licensure as an architect in this State who has a current and valid license from another jurisdiction and a certificate from the National Council of Architectural Registration Boards or its successor or other organization approved by the board may offer to render architectural services in this State prior to licensure by the board if the applicant first notifies the board in writing that the applicant will be present in this State to offer to render architectural services. The applicant may not render architectural services until duly licensed by the board. [2007, c. 402, Pt. F, §11 (AMD).]

C. [2013, c. 217, Pt. C, §1 (RP).]

[ 2013, c. 217, Pt. C, §1 (AMD) .]

2. Landscape architects. Landscape architects are subject to the provisions of this section.

A. A person may not use the title "landscape architect" or profess to be a landscape architect or sign drawings or specifications as a landscape architect unless that person is duly licensed by the board.

As used in this chapter, the practice of landscape architecture consists of rendering or offering to render services to clients by consultations, investigations, technical submissions and administration of construction contracts for the purposes of public land development and enhancement projects involving site vehicular access and circulation, multi-vehicle parking areas, grading and drainage of such ways and areas and site grading that results in drainage flows that exceed the previously existing drainage capacity, when such project submissions require the stamp or seal of a licensed professional for permit or approval by a municipal land ordinance, site plan ordinance, zoning ordinance or state land development law. These services must apply artistic and scientific principles to the research, planning, design and management of both natural and built environments.

Practitioners of landscape architecture may collaborate in the design of buildings, roads, bridges and other structures with respect to the functional and aesthetic requirements of the landscape in which they are to be placed.

The practice of landscape architecture does not include the practice of architecture as defined in this chapter. A licensed landscape architect may do such architectural work as is incidental to the landscape architect's work.

A person licensed as a landscape architect pursuant to this subsection is entitled to practice within the scope of that person's knowledge, skill and abilities. This subsection may not be construed to affect or prevent the practice of architecture, engineering or any other legally recognized profession. [2007, c. 390, §1 (RPR).]

B. A landscape architect must meet the qualifications established in this paragraph.

(1) To be qualified for admission to the examination to practice landscape architecture in this State, an applicant must submit evidence that:

(a) The applicant has completed a course of study in a school or college of landscape architecture approved by the board, with graduation evidenced by a diploma setting forth a satisfactory degree and 2 years of practical experience in landscape architectural work of a grade and character satisfactory to the board; or

(b) The applicant has training or practical experience, or a combination of both, that in the opinion of the board is fully equivalent to that required in division (a).

(2) An applicant for licensure as a landscape architect in this State who has a current and valid license from another jurisdiction and a certificate from a recognized council of landscape architectural registration boards may offer to render landscape architectural services in the State prior to licensure by the board as long as the applicant first notifies the board in writing that the applicant will be present in the State to offer to render landscape architectural services. The applicant may not render landscape architectural services until duly licensed by the board.

(3) An applicant for renewal of a license issued pursuant to this section shall submit evidence that the applicant meets the qualifications established by the board. [2009, c. 415, Pt. A, §16 (RPR).]

C. [2013, c. 217, Pt. C, §2 (RP).]

[ 2013, c. 217, Pt. C, §2 (AMD) .]

SECTION HISTORY

1977, c. 463, §3 (NEW). 1977, c. 564, §§118I,118J (AMD). 1987, c. 395, §A115 (AMD). RR 1991, c. 1, §44 (COR). 1991, c. 396, §11 (AMD). 1991, c. 824, §§A63,64 (AMD). 2007, c. 390, §1 (AMD). 2007, c. 402, Pt. F, §§10-12 (AMD). 2009, c. 415, Pt. A, §16 (AMD). 2013, c. 217, Pt. C, §§1, 2 (AMD).



32 §220-A. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A116 (NEW). 1989, c. 857, §73 (AMD). 2007, c. 402, Pt. F, §13 (RP).



32 §220-B. Use of the title "interior designer"; qualifications; grandfathering

1. Use of title. A person may not use the title "certified interior designer" unless licensed under this chapter. This chapter does not prohibit a person from providing interior design services or from using the title "interior designer."

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Certified interior designer" means an interior designer who has been licensed by the board in accordance with this chapter. [2007, c. 402, Pt. F, §14 (AMD).]

B. "Interior designer" means an individual who provides or offers to provide interior design services. [1993, c. 389, §12 (NEW).]

C. "Interior design services" means services that do not require the services of a licensed architect or engineer and that involve the preparation of working drawings, plans and specifications relative to building elements that are not necessary for the structural stability and mechanical and electrical integrity of the construction. [1993, c. 389, §12 (NEW).]

[ 2007, c. 402, Pt. F, §14 (AMD) .]

2. Qualifications. The following are the qualifications for licensure as an interior designer.

A. Except as otherwise provided in this chapter, each applicant for licensure must provide to the board proof of passage of the examination administered by the National Council for Interior Design Qualification or its successor organization or an equivalent examination as specified by the board. [2007, c. 402, Pt. F, §14 (AMD).]

B. In addition to proof of passage of the examination, the applicant must provide substantial evidence to the board that the applicant:

(1) Is a graduate of a 5-year interior design program from an accredited institution and has completed at least one year of diversified and appropriate interior design experience;

(2) Is a graduate of a 4-year interior design program from an accredited institution and has completed at least 2 years of diversified and appropriate interior design experience; [1993, c. 389, §12 (NEW).]

[ 2007, c. 402, Pt. F, §14 (AMD) .]

3. Accreditation. All interior design programs must be accredited by the Foundation of Interior Design Education Research, or its successor organization, or be determined by the board to be substantially equivalent to the accredited program.

[ 1993, c. 389, §12 (NEW) .]

4. Grandfathering.

[ 2007, c. 402, Pt. F, §14 (RP) .]

5. Repeal.

[ 2007, c. 402, Pt. F, §14 (RP) .]

SECTION HISTORY

1993, c. 389, §12 (NEW). 2007, c. 402, Pt. F, §14 (AMD). MRSA T.32 ., §220B/5 (AMD).



32 §220-C. License limited to individuals

A license under this subchapter may be issued only to an individual, and licensure must be determined on individual and personal qualifications. A firm, corporation, company, partnership or limited liability company may not be licensed under this chapter. [2013, c. 217, Pt. C, §3 (NEW).]

SECTION HISTORY

2013, c. 217, Pt. C, §3 (NEW).



32 §221. Examinations

Examinations must consist of such technical and professional subjects and oral questioning as the board may from time to time prescribe. The rules for the manner in which examinations are conducted and the content of the examination must be adopted in accordance with the Maine Administrative Procedure Act, Title 5, section 8051, et seq. [2007, c. 402, Pt. F, §15 (AMD).]

SECTION HISTORY

1977, c. 463, §3 (NEW). 1977, c. 694, §§545,546 (AMD). 1987, c. 395, §A117 (AMD). 1993, c. 389, §13 (AMD). 2007, c. 402, Pt. F, §15 (AMD).



32 §222. Fees

The director of the office may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $200. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. F, §16 (RPR).]

SECTION HISTORY

1977, c. 463, §3 (NEW). 1977, c. 694, §547 (AMD). 1983, c. 413, §10 (AMD). 1987, c. 395, §A118 (AMD). 1991, c. 396, §§12-16 (AMD). 1993, c. 389, §14 (AMD). 2007, c. 402, Pt. F, §16 (RPR).



32 §223. Licensure without examination (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 463, §3 (NEW). 1987, c. 395, §A119 (AMD). 1991, c. 396, §17 (RP).



32 §223-A. Licensure without examination

A license may be issued without an examination under any one of the following conditions. [1991, c. 396, §18 (NEW).]

1. Certification by National Council of Architectural Registration Boards. An architect license may be issued without examination to an applicant who has a current and valid certificate of licensure from another state and a current and valid certificate from the National Council of Architectural Registration Boards or its successor or other organization approved by the board. The applicant must file an application for licensure with the board.

[ 2007, c. 402, Pt. F, §17 (AMD) .]

2. Architect licensure from other jurisdictions. An architect license may be issued without examination to an applicant who holds a current and valid license from another jurisdiction provided the requirements for the license are determined equivalent to requirements for licensure by examination in this State and the applicant submits other evidence of ability as may be required by the board.

[ 1991, c. 396, §18 (NEW) .]

3. Certification by Council of Landscape Architectural Registration Boards. A landscape architect license may be issued without examination to an applicant who has passed a standard examination and received certification by the Council of Landscape Architectural Registration Boards and provides the board further evidence of continued honorable professional conduct after passing the examination.

[ 1991, c. 396, §18 (NEW) .]

4. Landscape architect licensure from other jurisdictions. A landscape architect license may be issued without examination to an applicant who holds a current and valid license from another jurisdiction provided the requirements for the license are determined equivalent to the requirements for licensure by examination in this State and the applicant submits other evidence of ability as may be required by the board.

[ 1991, c. 396, §18 (NEW) .]

SECTION HISTORY

1991, c. 396, §18 (NEW). 2007, c. 402, Pt. F, §17 (AMD).



32 §223-B. Certification by reciprocity

A license may be issued by the board without further examination requirements for an individual who provides proof of passage of the examination administered by the National Council for Interior Design Qualification, or its successor organization, or an equivalent exam as determined by the board or who is licensed or certified as an interior designer in another state if that state's requirements are substantially equivalent to those required for a license in the State. [2007, c. 402, Pt. F, §18 (AMD).]

SECTION HISTORY

1993, c. 389, §15 (NEW). 2007, c. 402, Pt. F, §18 (AMD).



32 §224. License

The board shall issue a license upon payment of the fee as set under section 222 to any applicant who has satisfactorily met all the requirements of this chapter. [2007, c. 402, Pt. F, §19 (AMD).]

Issuance of a license by the board is evidence that the person named therein is entitled to all the rights and privileges of a licensed architect, licensed landscape architect or certified interior designer while the license remains unexpired and unrevoked. [2007, c. 402, Pt. F, §19 (AMD).]

Licenses expire on the last day of June of each year or any other time the Commissioner of Professional and Financial Regulation may designate. A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee in addition to the renewal fee as set under section 222. Any person who submits an application for renewal more than 90 days after the license expiration date is subject to all requirements governing new applicants under this chapter, except that the board may in its discretion, giving due consideration to the protection of the public, waive examination if the renewal application is received, together with the late fee, renewal fee and additional late fee as set under section 222, within 2 years from the date of the expiration. [2007, c. 402, Pt. F, §19 (AMD).]

SECTION HISTORY

1977, c. 463, §3 (NEW). 1977, c. 694, §548 (AMD). 1983, c. 413, §11 (AMD). 1987, c. 395, §A120 (AMD). 1991, c. 396, §19 (AMD). 2007, c. 402, Pt. F, §19 (AMD).



32 §224-A. Certificate; expiration and renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 389, §15 (NEW). 2007, c. 402, Pt. F, §20 (RP).



32 §225. Seal

Each licensed architect or landscape architect shall upon licensure obtain a seal of such design as the board authorizes and directs. Technical submissions prepared by or under the direct supervision of a licensed architect or under the direct supervision of a licensed landscape architect must be stamped with the seal during the life of the licensee's license. It is unlawful for anyone to stamp or seal any documents with the seal after the license named on the seal has expired or has been revoked, unless the license has been renewed or reissued. [2013, c. 217, Pt. C, §4 (AMD).]

As used in this section, "direct supervision of a technical submission" means that the supervising licensee has personal knowledge of the technical submission and direct knowledge of involvement with and control over preparation of the technical submission, provided that persons consulting with or employed by the licensee who are licensed in this State under any other provision of law may provide direct supervision of portions of the technical submission. Those portions are determined to be under the direct supervision of the licensee if the licensee has reviewed those portions, coordinated their preparation and is responsible for their adequacy. [1991, c. 396, §20 (NEW).]

SECTION HISTORY

1977, c. 463, §3 (NEW). 1987, c. 395, §A121 (AMD). 1991, c. 396, §20 (AMD). 2007, c. 402, Pt. F, §21 (AMD). 2013, c. 217, Pt. C, §4 (AMD).



32 §225-A. Certified signature

1. Signature required. A drawing plan, specification or report prepared or issued by a certified interior designer and being filed for public record must bear the signature of the interior designer who prepared or approved the document, accompanied by a certification that the signer is licensed under this chapter, by the person's license number and by the date on which the signature was affixed.

[ 2007, c. 402, Pt. F, §22 (AMD) .]

2. Competency. A certified interior designer may not sign a plan, specification, drawing or other document that depicts work that the person is not competent or licensed to perform.

[ 2007, c. 402, Pt. F, §23 (AMD) .]

3. Supervising control. A certified interior designer may not affix a signature to a plan, specification or other document that was not prepared by that person or under that person's responsible supervising control or by another interior designer and reviewed, approved or modified and adopted by the person as that person's own work according to the rules adopted by the board.

[ 1993, c. 389, §15 (NEW) .]

4. Document standards. Studies, drawings, specifications and other related documents prepared by a certified interior designer in providing interior design services must be of a sufficiently high standard to clearly and accurately indicate all essential parts of the work to which they refer.

[ 1993, c. 389, §15 (NEW) .]

SECTION HISTORY

1993, c. 389, §15 (NEW). 2007, c. 402, Pt. F, §§22, 23 (AMD).



32 §226. Exceptions

1. Practices excepted. Nothing in this chapter may be construed to affect or prevent the practice of:

A. Supervision by builders or superintendents employed by those builders of the installation of architectural or landscape architectural projects; [1991, c. 396, §21 (RPR).]

B. Marine or naval architects acting within the scope of their profession or occupation; [1991, c. 396, §21 (RPR).]

C. Officers or employees of the Federal Government engaged inside the State in the practice of architecture for the Federal Government; [1991, c. 396, §21 (RPR).]

D. Any person in the regular employment of a public utility carrying out work incidental to the person's employment; [1991, c. 396, §21 (RPR).]

E. Any person who is qualified under section 1251 to use the title "professional engineer" from performing any professional engineering service as authorized in section 1251. Such service includes, but is not limited to consultation, investigation, evaluation, planning, design and responsible supervision and administration of construction contracts in connection with any public or private utilities, structures, buildings, machines, equipment, processes, works or projects, and technical submissions, provided the person does only architectural or landscape architectural work that is incidental to the person's engineering work; [1991, c. 874, §2 (RPR).]

F. Officers or employees of the Federal Government or State Government using the title "transportation landscape architect" in the practice of landscape architecture in connection with their governmental employment; [1991, c. 396, §21 (NEW).]

G. The preparation of details and shop drawings, or job-specific interpretations of technical submissions by architects, by persons other than architects, for use in connection with the execution of their work; [1993, c. 389, §16 (AMD).]

H. Employees of those practicing lawfully as architects under this chapter from acting under the instructions, control or supervision of their employers; and [1993, c. 389, §16 (AMD).]

I. A person who is qualified under this chapter to use the title "certified interior designer" from performing any interior design services. [1993, c. 389, §17 (NEW).]

[ 1993, c. 389, §§16,17 (AMD) .]

2. Technical submissions; construction or development. Nothing in this chapter may be construed to prevent any person from preparing technical submissions for, or administering construction contracts in, the erection, construction or development of:

A. Detached single or 2-family dwellings, including those to be utilized for home occupations, as defined by local ordinances, and sheds, storage buildings and garages incidental to the dwellings; [1991, c. 874, §3 (AMD).]

B. Farm buildings, including barns, silos, sheds or housing for farm equipment and machinery, livestock, poultry or storage, if the structures are designed to be occupied by no more than 10 persons; [1991, c. 874, §3 (AMD).]

C. Alterations, renovations or remodeling of a building when the cost of the work contemplated by the design does not exceed 15% of the assessed value of the building or $50,000, whichever is the lesser, or does not require the issuance of a permit under applicable building codes or when the work involves those structures as provided in paragraphs A, B, F, G and H or when the work involves interior design services performed by a certified interior designer; [1993, c. 680, Pt. A, §28 (RPR).]

D. [1991, c. 396, §21 (RP).]

E. [1991, c. 396, §21 (RP).]

F. Buildings that do not have as their principal purpose human occupancy or habitation; [1991, c. 874, §4 (NEW).]

G. Single-story, above-grade buildings of less than 1,000 square feet that are designed to be occupied by no more than 10 persons; and [1991, c. 874, §4 (NEW).]

H. Preengineered manufactured buildings. For the purposes of this section, "preengineered manufactured building" means a structural unit, other than a dwelling, that is designed by a person licensed as an engineer in the State and is constructed in a manufacturing facility. [1991, c. 874, §4 (NEW).]

[ 1993, c. 680, Pt. A, §28 (AMD) .]

SECTION HISTORY

1977, c. 463, §3 (NEW). 1991, c. 396, §21 (RPR). 1991, c. 874, §§2-4 (AMD). 1993, c. 349, §65 (AMD). 1993, c. 389, §§16-18 (AMD). 1993, c. 680, §A28 (AMD).



32 §227. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 463, §3 (NEW). 2007, c. 402, Pt. F, §24 (RP).



32 §228. Penalties

A person who violates section 220, subsection 1 or 2 or section 220-B, subsection 1 is subject to the provisions of Title 10, section 8003-C. [2007, c. 402, Pt. F, §25 (AMD).]

SECTION HISTORY

1977, c. 463, §3 (NEW). 1983, c. 413, §12 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 421, §B93 (AMD). 2001, c. 421, §C1 (AFF). 2007, c. 402, Pt. F, §25 (AMD).









Chapter 5: AUCTIONEERS SECTIONS 251 TO 261 REPEALED

32 §251. Resident license (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 222, §§1,2 (AMD). 1969, c. 433, §77 (AMD). 1971, c. 598, §67 (AMD). 1975, c. 27, §1 (AMD). 1977, c. 273, §3 (AMD). 1979, c. 478, §1 (RP). 1979, c. 562, §16 (AMD). 1979, c. 663, §206 (AMD).



32 §252. Nonresident auctioneers; deposit; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 222, §3 (AMD). 1977, c. 273, §§4,5 (AMD). 1979, c. 478, §1 (RP).



32 §253. State license; application (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 273, §6 (AMD). 1979, c. 478, §1 (RP).



32 §254. Revocation or suspension; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 27, §2 (AMD). 1977, c. 273, §7 (AMD). 1979, c. 478, §1 (RP).



32 §255. Application for local license; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 273, §8 (AMD). 1979, c. 478, §1 (RP). 1979, c. 562, §§17,18 (AMD). 1979, c. 663, §§207,208 (AMD).



32 §256. Limitation on sale of property (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §1 (RP).



32 §257. Action against nonresident licensee; revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 273, §9 (AMD). 1979, c. 478, §1 (RP).



32 §258. Return of bond or cash security; limitation of action (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 273, §10 (AMD). 1979, c. 478, §1 (RP).



32 §259. Blooded animals may be sold without state license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §1 (RP).



32 §260. Auctions by charitable and nonprofit organizations exempt (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §1 (RP).



32 §261. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §1 (RP).






Chapter 5-A: AUCTIONEERS

32 §270. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 402, §A10 (NEW). 1997, c. 183, §1 (AMD). 1999, c. 146, §4 (RP).



32 §271. Board of Licensing of Auctioneers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §2 (NEW). 1983, c. 413, §13 (RPR). 1983, c. 553, §46 (AMD). 1983, c. 812, §§194,195 (AMD). 1985, c. 389, §9 (AMD). 1985, c. 748, §30 (RPR). 1989, c. 503, §B122 (AMD). 1991, c. 203, §1 (AMD). 1993, c. 600, §A38 (AMD). 1999, c. 146, §4 (RP).



32 §271-A. Disposition of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 824, §S (NEW). 1985, c. 748, §31 (AMD). 1995, c. 397, §25 (RP). 1995, c. 402, §A11 (AMD). 1995, c. 625, §A36 (RP).



32 §271-B. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 402, §A12 (NEW). 1999, c. 146, §4 (RP).



32 §272. Prohibition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §2 (NEW). 1983, c. 413, §14 (AMD). 1991, c. 203, §2 (RPR). 1999, c. 146, §4 (RP).



32 §272-A. Initial and renewal license fee waived for small auctioneer (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 402, §A13 (NEW). 1997, c. 183, §2 (RP).



32 §273. Resident application; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §2 (NEW). 1979, c. 705, §1 (AMD). 1983, c. 413, §15 (AMD). 1985, c. 748, §32 (AMD). 1991, c. 203, §3 (AMD). 1995, c. 402, §A14 (AMD). 1997, c. 183, §3 (AMD). 1999, c. 146, §4 (RP).



32 §274. Renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §2 (NEW). 1983, c. 413, §16 (AMD). 1991, c. 203, §4 (AMD). 1995, c. 402, §A15 (AMD). 1999, c. 146, §4 (RP).



32 §275. License limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §2 (NEW). 1995, c. 402, §A16 (AMD). 1997, c. 183, §4 (AMD). 1999, c. 146, §4 (RP).



32 §276. Nonresident certification (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §2 (NEW). 1983, c. 413, §17 (AMD). 1985, c. 276, §33 (AMD). 1985, c. 748, §33 (AMD). 1995, c. 402, §A17 (AMD). 1997, c. 183, §5 (AMD). 1999, c. 146, §4 (RP).



32 §277. Nonresident fee; renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §2 (NEW). 1991, c. 203, §5 (AMD). 1995, c. 402, §A18 (AMD). 1999, c. 146, §4 (RP).



32 §278. Revocation, suspension or refusal to issue or renew (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §2 (NEW). 1979, c. 705, §§2-6 (AMD). 1983, c. 413, §18 (RP).



32 §278-A. Investigations; hearings; license suspension or revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §19 (NEW). 1985, c. 748, §34 (AMD). 1991, c. 203, §§6,7 (AMD). 1995, c. 402, §A19 (AMD). 1999, c. 146, §4 (RP).



32 §279. Inspection of license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §2 (NEW). 1995, c. 402, §A20 (AMD). 1997, c. 183, §6 (AMD). 1999, c. 146, §4 (RP).



32 §280. Limitation on sale of property (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §2 (NEW). 1981, c. 501, §52 (AMD). 1989, c. 450, §7 (AMD). 1991, c. 203, §8 (AMD). 1995, c. 402, §§A21-23 (AMD). 1997, c. 183, §§7,8 (AMD). 1999, c. 146, §4 (RP).



32 §281. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §2 (NEW). 1979, c. 705, §7 (AMD). 1995, c. 57, §2 (AMD). 1995, c. 402, §A24 (AMD). 1999, c. 146, §4 (RP).



32 §282. Penalties; injunction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §2 (NEW). 1983, c. 413, §20 (RPR). 1991, c. 203, §9 (AMD). 1995, c. 402, §A25 (AMD). 1997, c. 183, §9 (AMD). 1999, c. 146, §4 (RP).



32 §283. Conditions of auction sales (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 478, §2 (NEW). 1979, c. 705, §8 (AMD). 1991, c. 203, §§10,11 (AMD). 1995, c. 402, §A26 (AMD). 1997, c. 183, §§10,11 (AMD). 1999, c. 146, §4 (RP).






Chapter 5-B: AUCTIONEERS

Subchapter 1: GENERAL PROVISIONS

32 §284. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 146, §5 (NEW).]

1. Auction. "Auction" means the offering of goods or real estate for sale by means of exchanges between an auctioneer and bidders.

[ 1999, c. 146, §5 (NEW) .]

2. Auctioneer. "Auctioneer" means any person who conducts, advertises or offers that person's service to conduct auctions; contracts or offers to contract with consignors of real or personal property, with or without receiving or collecting a fee, commission or other valuable consideration; or sells or offers to sell property at auction.

[ 1999, c. 146, §5 (NEW) .]

3. Bid. "Bid" means an offer to buy.

[ 1999, c. 146, §5 (NEW) .]

4. Board. "Board" means the Board of Licensing of Auctioneers, as established by Title 5, section 12004-A, subsection 5.

[ 1999, c. 146, §5 (NEW) .]

5. Buyer's premium. "Buyer's premium" means a premium usually described as a percentage of the final bid to be paid by the buyer as part of the purchase price.

[ 1999, c. 146, §5 (NEW) .]

6. Consignor. "Consignor" means the bona fide owner, agent or party in interest of the personal property or real estate being offered for sale.

[ 1999, c. 146, §5 (NEW) .]

7. Completion of sale. "Completion of the sale" means the acceptance of the final bid by the auctioneer as indicated by the fall of the hammer or in another customary manner.

[ 1999, c. 146, §5 (NEW) .]

8. Person. "Person" means an individual.

[ 1999, c. 146, §5 (NEW) .]

9. Reasonable period of time. "Reasonable period of time" means not more than 30 days from the date of the auction or such other time as is stated in a contract.

[ 1999, c. 146, §5 (NEW) .]

10. With reserve. "With reserve" means that the consignor reserves the right to establish a minimum bid, to accept or reject any bid and to withdraw the property at any time prior to the announcement of the completion of the sale by the auctioneer.

[ 1999, c. 146, §5 (NEW) .]

11. Without reserve. "Without reserve" means that no minimum opening bid or other condition that limits the sale other than to the highest bidder is required and that the consignor may not modify or nullify the sale by bidding either personally or through a representative. An auction without reserve is the same as an absolute auction.

[ 1999, c. 146, §5 (NEW) .]

SECTION HISTORY

1999, c. 146, §5 (NEW).



32 §285. License required

A person in this State who engages in the business of auctioneering, professes or advertises to be an auctioneer or advertises the sale of real, personal or mixed property by auction shall hold a valid auctioneer's license. [1999, c. 146, §5 (NEW).]

SECTION HISTORY

1999, c. 146, §5 (NEW).



32 §286. Exemptions to licensing

1. Personal use. A person does not require a license in order to auction personal or real property that the person has maintained for that person's use or personal property that the person's parents, spouse or children have maintained for their own use.

[ 1999, c. 146, §5 (NEW) .]

2. Charitable, educational, religious or nonprofit organizations. This chapter does not apply to individuals who conduct a sale or auction for a charitable, educational, religious or other nonprofit organization as long as the nonprofit organization retains the total amount of the proceeds, with the exception of advertising fees, and the person conducting the sale or auction receives no fee for services.

[ 1999, c. 146, §5 (NEW) .]

3. Sheriffs, tax collectors, executors and administrators. This chapter does not apply to sheriffs or their deputies, constables, tax collectors, executors, administrators or any other officers authorized to sell property by order of any court.

[ 1999, c. 146, §5 (NEW) .]

4. Pedigreed animals. This chapter does not prohibit any person employed by the owner of pedigreed animals from selling those animals at public auction.

[ 1999, c. 146, §5 (NEW) .]

5. Mortgage foreclosure sales. This chapter does not apply to any individual conducting a mortgage foreclosure sale.

[ 2015, c. 147, §6 (AMD) .]

6. Tax-acquired property. This chapter does not apply to the sale by or on behalf of a municipality of any real or personal property acquired by that municipality for nonpayment of taxes.

[ 1999, c. 146, §5 (NEW) .]

7. Assistants. This chapter does not apply to a person assisting the auctioneer in conducting the auction sale if the auctioneer is physically present and assumes full responsibility for the auction sale. The assistant may not be a person who has had an auctioneer license denied, suspended or revoked in this State or in any other state.

[ 2011, c. 286, Pt. C, §1 (AMD) .]

8. Contracted Internet services. This chapter does not apply to an individual who takes possession of goods pursuant to a contract for the exclusive purpose of selling those goods over the Internet, unless otherwise licensed under this chapter.

[ 2007, c. 61, §1 (AMD) .]

SECTION HISTORY

1999, c. 146, §5 (NEW). 2005, c. 349, §1 (AMD). 2007, c. 61, §1 (AMD). 2011, c. 286, Pt. C, §1 (AMD). 2015, c. 147, §6 (AMD).



32 §287. Penalties

Any person who violates section 285 is subject to the provisions of Title 10, section 8003-C. [2007, c. 402, Pt. G, §1 (AMD).]

SECTION HISTORY

1999, c. 146, §5 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. G, §1 (AMD).



32 §287-A. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $200 annually. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [2001, c. 323, §15 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

2001, c. 323, §15 (NEW). 2011, c. 286, Pt. B, §5 (REV).






Subchapter 2: BOARD

32 §288. Board of Licensing of Auctioneers; organization

1. Board composition. The Board of Licensing of Auctioneers, as established by Title 5, section 12004-A, subsection 5, is composed of 5 members, 3 of whom must be auctioneers and 2 of whom must be public members as defined in Title 5, section 12004-A.

[ 2007, c. 402, Pt. G, §2 (AMD) .]

2. Terms; removal. The terms of the members of the board are for 3 years. Members may be removed by the Governor for cause.

[ 1999, c. 146, §5 (NEW) .]

3. Appointments. The members of the board are appointed by the Governor. Appointments of members must comply with Title 10, section 8009.

[ 2007, c. 402, Pt. G, §2 (AMD) .]

4. Meetings. The board shall meet at least once a year and at such other times as the board determines necessary.

[ 2013, c. 246, Pt. B, §4 (AMD) .]

SECTION HISTORY

1999, c. 146, §5 (NEW). 2007, c. 402, Pt. G, §2 (AMD). 2013, c. 246, Pt. B, §4 (AMD).



32 §289. Rules

The board may establish guidelines and rules by which this chapter is administered. Rules adopted pursuant to this chapter are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. Rules adopted by the board must be consistent with Title 5, chapter 375, subchapter II. [1999, c. 146, §5 (NEW).]

1. Adjudicatory hearings.

[ 2007, c. 402, Pt. G, §3 (RP) .]

2. Investigations.

[ 2007, c. 402, Pt. G, §4 (RP) .]

3. Standards of practice. The board may adopt rules governing the practice of auctioneering that establish standards of practice that serve to protect the public interest.

[ 1999, c. 146, §5 (NEW) .]

4. License qualifications. The board may adopt rules relating to the qualifications of an applicant for any license authorized under this chapter that ensure that an applicant is sufficiently trustworthy and competent to practice auctioneering.

[ 1999, c. 146, §5 (NEW) .]

5. Fees.

[ 2001, c. 323, §16 (RP) .]

6. Other. The board may adopt any other rules that are necessary for the performance of its duties under this chapter.

[ 1999, c. 146, §5 (NEW) .]

SECTION HISTORY

1999, c. 146, §5 (NEW). 1999, c. 687, §F3 (AMD). 2001, c. 323, §16 (AMD). 2007, c. 402, Pt. G, §§3, 4 (AMD).



32 §290. Powers

The board shall administer and enforce this chapter and evaluate the qualifications of applicants for licensure. [2007, c. 402, Pt. G, §5 (RPR).]

SECTION HISTORY

1999, c. 146, §5 (NEW). 1999, c. 687, §F4 (AMD). 2007, c. 402, Pt. G, §5 (RPR).



32 §291. Grounds for disciplinary action (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 146, §5 (NEW). 2003, c. 582, §3 (AMD). 2007, c. 402, Pt. G, §6 (RP).



32 §291-A. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for any of the following reasons: [2007, c. 402, Pt. G, §7 (NEW).]

1. Failure to account or remit. Failure, within a reasonable time, to account for or remit any money or property coming into the licensee's possession that belongs to others;

[ 2007, c. 402, Pt. G, §7 (NEW) .]

2. Record-keeping violations. Failure to comply with or properly maintain records required by Title 30-A, section 3971;

[ 2011, c. 286, Pt. C, §2 (AMD) .]

3. Improper advertising. Advertising an auction without including the name and license number of the auctioneer; or

[ 2011, c. 286, Pt. C, §3 (AMD) .]

4. Unqualified assistants. Allowing a person to act as an assistant who has had an auctioneer license denied, suspended or revoked in this State or in any other state.

[ 2011, c. 286, Pt. C, §4 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. G, §7 (NEW). 2011, c. 286, Pt. C, §§2-4 (AMD).






Subchapter 3: LICENSING QUALIFICATIONS

32 §292. License qualifications

1. Application. An applicant shall submit an application together with the fee as set under section 287-A.

[ 2007, c. 402, Pt. G, §8 (AMD) .]

2. Residence. The applicant shall provide evidence of the applicant's legal residence.

[ 1999, c. 146, §5 (NEW) .]

3. Reputation. The applicant must have a good reputation for honesty, fair dealing and competency.

[ 2013, c. 217, Pt. J, §1 (AMD) .]

4. Examination. Each applicant shall satisfactorily pass the examination, the content of which is determined by the board. Examination results remain valid for issuance of a license for 90 days after the exam is passed.

[ 2007, c. 402, Pt. G, §8 (AMD) .]

5. Surety bond. Each applicant for licensure shall file a surety bond in an amount set by the board by rule.

[ 1999, c. 146, §5 (NEW) .]

6. Criminal history information.

[ 2007, c. 402, Pt. G, §8 (RP) .]

SECTION HISTORY

1999, c. 146, §5 (NEW). 2007, c. 402, Pt. G, §8 (AMD). 2013, c. 217, Pt. J, §1 (AMD).



32 §293. License limited to individuals

Licensure is determined based on individual and personal qualifications. A firm, company, partnership or corporation may not be licensed under this chapter. [1999, c. 146, §5 (NEW).]

SECTION HISTORY

1999, c. 146, §5 (NEW).



32 §294. Nonresident licensure

1. Nonresident license. Every nonresident person desiring to do business as an auctioneer in this State shall obtain a license. The board may issue a license to any nonresident upon fulfillment of the same application requirements as those set forth for resident auctioneers. In addition, a nonresident applicant shall furnish the following:

A. A certificate of good standing from each jurisdiction where the applicant is licensed; and [1999, c. 146, §5 (NEW).]

B. [2013, c. 217, Pt. K, §1 (RP).]

[ 2013, c. 217, Pt. K, §1 (AMD) .]

SECTION HISTORY

1999, c. 146, §5 (NEW). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 217, Pt. K, §1 (AMD).



32 §295. Renewal

Licenses expire annually on March 31st or at a time the Commissioner of Professional and Financial Regulation designates. The board may issue a renewal license in the absence of any reason or condition that might warrant the refusal of granting a license upon receipt of the written request of the applicant and the renewal fee as set under section 287-A and upon the applicant presenting evidence of compliance with the requirements of section 292, subsection 5. A license may be renewed up to 90 calendar days after the date of its expiration upon payment of a late fee in addition to the renewal fee. Any applicant who submits an application for renewal more than 90 calendar days after the expiration date is subject to all requirements governing new applicants under this chapter. [2007, c. 402, Pt. G, §9 (AMD).]

SECTION HISTORY

1999, c. 146, §5 (NEW). 2007, c. 402, Pt. G, §9 (AMD).



32 §296. Inspection of license; ownership

Every auctioneer shall show that auctioneer's license at any time upon the request of a municipal law enforcement agency or officer or a municipal clerk or official in whose municipality the auctioneer is conducting an auction. The provisions for obtaining a state auctioneer's license do not prohibit any municipality from establishing its own permit requirements for an auction sale, provided no municipal permit is required for an auction that lasts less than 2 full consecutive days. [1999, c. 146, §5 (NEW).]

A municipal law enforcement agency or officer or a municipal clerk or official may require the auctioneer to state whether the merchandise is owned by another party and the name and address of that party. [1999, c. 146, §5 (NEW).]

SECTION HISTORY

1999, c. 146, §5 (NEW).



32 §297. Real estate brokerage

If an auctioneer engages in real estate brokerage, the auctioneer must be licensed under chapter 114, except that a real estate license is not required if the auctioneer is hired to call bids on real estate being sold at an auction and the auctioneer does not prepare contracts or otherwise control the actual sale or take custody of any part of the purchase price. [1999, c. 146, §5 (NEW).]

SECTION HISTORY

1999, c. 146, §5 (NEW).



32 §298. Contract required

1. Contract required. An auctioneer may not conduct an auction in this State without first having a written contract with the consignor of any property to be sold. The contract must contain the date of the contract and the name and license number of the auctioneer. The contract must contain the terms and conditions of the auction, including but not limited to:

A. The description of all items to be sold; [1999, c. 146, §5 (NEW).]

B. Whether the auction is with reserve or without reserve; [1999, c. 146, §5 (NEW).]

C. The payment schedule; [1999, c. 146, §5 (NEW).]

D. The commission rate; and [1999, c. 146, §5 (NEW).]

E. The statement of other charges, including a buyer's premium. [1999, c. 146, §5 (NEW).]

[ 1999, c. 146, §5 (NEW) .]

SECTION HISTORY

1999, c. 146, §5 (NEW).



32 §299. Conditions of auction sales

Each auctioneer shall post for display and describe at the beginning of each auction the conditions of the auction sale. The conditions must indicate: [1999, c. 146, §5 (NEW).]

1. Sold "as is." Whether the property is sold "as is";

[ 1999, c. 146, §5 (NEW) .]

2. Highest bidder acknowledged. Whether the highest bidder at the completion of the sale will be acknowledged by the auctioneer;

[ 1999, c. 146, §5 (NEW) .]

3. Reserve. Whether the auction is with reserve or without reserve and the acceptable manner of bids;

[ 1999, c. 146, §5 (NEW) .]

4. Absentee bids. Whether absentee bids are allowed;

[ 1999, c. 146, §5 (NEW) .]

5. Sales tax. Sales tax requirements;

[ 1999, c. 146, §5 (NEW) .]

6. Auctioneer or consignor bidding. Whether or not the auctioneer or consignor reserves the right to bid;

[ 1999, c. 146, §5 (NEW) .]

7. Uniform Commercial Code. A statement that Title 11, section 2-328 applies to this auction sale;

[ 1999, c. 146, §5 (NEW) .]

8. Statement of buyer's premium. A statement of the buyer's premium and any other charges to the bidders or any other persons in attendance; and

[ 1999, c. 146, §5 (NEW) .]

9. Title and address. The title and address of the board.

[ 1999, c. 146, §5 (NEW) .]

SECTION HISTORY

1999, c. 146, §5 (NEW).



32 §299-A. Wine auctions

A person licensed under section 285 may not auction privately held wine without a permit issued by the Department of Administrative and Financial Services, Bureau of Alcoholic Beverages and Lottery Operations according to Title 28-A, section 1209. [2015, c. 366, §2 (NEW).]

SECTION HISTORY

2015, c. 366, §2 (NEW).









Chapter 7: BARBERS AND BARBERSHOPS

Subchapter 1: GENERAL PROVISIONS

32 §301. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 137, (AMD). 1973, c. 373, §§1,2 (AMD). 1977, c. 398, §§1,2 (AMD). 1983, c. 841, §§7,8 (AMD). 1987, c. 395, §A122 (AMD). 1989, c. 700, §A133 (AMD). 1991, c. 397, §5 (RP).



32 §302. Exemptions; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 398, §3 (RPR). 1981, c. 493, §2 (AMD). 1983, c. 339, §§1,2 (AMD). 1987, c. 395, §A123 (AMD). 1989, c. 162, §1 (AMD). 1991, c. 397, §5 (RP).



32 §303. Schools (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 38, §1 (AMD). 1969, c. 151, §§1,2 (AMD). 1971, c. 314, §1 (AMD). 1973, c. 303, §3 (AMD). 1975, c. 144, §1 (AMD). 1977, c. 398, §4 (RPR). 1977, c. 694, §549 (AMD). 1983, c. 413, §21 (RP).



32 §303-A. Instructors of barbering (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 389, §10 (NEW). 1985, c. 797, §67 (AMD). 1987, c. 395, §A124 (AMD). 1989, c. 700, §A134 (AMD). 1991, c. 397, §5 (RP).



32 §304. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 373, §3 (AMD). 1977, c. 398, §5 (RPR). 1983, c. 413, §22 (AMD). 1987, c. 395, §A125 (AMD). 1991, c. 397, §5 (RP).



32 §305. Practicing in same shops (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 398, §6 (NEW). 1987, c. 395, §A126 (RPR). 1991, c. 397, §5 (RP).






Subchapter 2: STATE BOARD OF BARBERS

32 §351. Board (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 151, §3 (AMD). 1971, c. 277, §1 (AMD). 1971, c. 614, §1 (AMD). 1973, c. 303, §3 (AMD). 1975, c. 575, §8 (AMD). 1975, c. 771, §§334,335 (AMD). 1977, c. 398, §7 (RPR). 1977, c. 604, §9 (AMD). 1983, c. 413, §23 (AMD). 1983, c. 553, §46 (AMD). 1983, c. 812, §§196,197 (AMD). 1985, c. 785, §B130 (AMD). 1987, c. 395, §A127 (AMD). 1989, c. 503, §B123 (AMD). 1991, c. 397, §5 (RP).



32 §352. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 151, §4 (AMD). 1973, c. 303, §3 (AMD). 1973, c. 373, §4 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 398, §8 (RPR). 1977, c. 604, §10 (AMD). 1977, c. 694, §§550-552 (AMD). 1981, c. 698, §154 (AMD). 1983, c. 339, §3 (AMD). 1983, c. 413, §§24-27 (AMD). 1983, c. 553, §46 (AMD). 1983, c. 758, §4 (AMD). 1983, c. 841, §§9,10 (AMD). 1985, c. 748, §§35,36 (AMD). 1987, c. 395, §§A128-A130 (AMD). 1989, c. 162, §2 (AMD). 1991, c. 397, §5 (RP).



32 §353. Register (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 841, §11 (AMD). 1991, c. 397, §5 (RP).



32 §354. Disposition of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 151, §5 (RPR). 1991, c. 397, §5 (RP).






Subchapter 3: LICENSURE

32 §401. Registration and licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 38, §2 (AMD). 1969, c. 151, §6 (AMD). 1969, c. 272, §1 (AMD). 1973, c. 373, §§5,6 (AMD). 1975, c. 116, §2 (AMD). 1977, c. 398, §9 (RPR). 1977, c. 564, §118K (AMD). 1979, c. 286, (AMD). 1979, c. 694, §§1,2 (AMD). 1983, c. 841, §§12,13 (AMD). 1985, c. 748, §37 (AMD). 1987, c. 395, §A132 (AMD). 1989, c. 700, §A135 (AMD). 1991, c. 397, §5 (RP).



32 §401-A. Mobile barber shops (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 630, (NEW). 1991, c. 397, §5 (RP).



32 §402. Qualifications; examination (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 287, (AMD). 1969, c. 272, §1A (AMD). 1971, c. 314, §2 (AMD). 1973, c. 373, §§7,8 (AMD). 1975, c. 144, §§2,3 (AMD). 1977, c. 398, §9 (RPR). 1979, c. 694, §3 (AMD). 1983, c. 841, §§14,15 (AMD). 1987, c. 395, §§A133-A135 (AMD). 1989, c. 700, §§A136,137 (AMD). 1991, c. 397, §5 (RP).



32 §403. Temporary permit (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 398, §9 (RPR). 1987, c. 395, §A136 (AMD). 1991, c. 397, §5 (RP).



32 §404. Reciprocity with other states (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 151, §7 (AMD). 1977, c. 398, §9 (RPR). 1983, c. 413, §28 (AMD). 1987, c. 395, §A137 (AMD). 1991, c. 397, §5 (RP).



32 §404-A. Technicians (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 272, §2 (NEW). 1977, c. 398, §9 (RP).



32 §405. Apprentices (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 151, §8 (AMD). 1977, c. 398, §9 (RPR). 1987, c. 395, §A138 (AMD). 1991, c. 397, §5 (RP).



32 §406. Technicians (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 139, (AMD). 1969, c. 151, §9 (AMD). 1969, c. 231, §1 (AMD). 1973, c. 373, §9 (AMD). 1977, c. 398, §9 (RPR). 1987, c. 395, §A139 (AMD). 1991, c. 397, §5 (RP).



32 §407. Licenses; renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 303, §3 (AMD). 1977, c. 398, §9 (RPR). 1979, c. 694, §4 (AMD). 1983, c. 413, §29 (AMD). 1985, c. 748, §§38,39 (AMD). 1987, c. 395, §A140 (AMD). 1991, c. 397, §5 (RP).



32 §407-A. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A141 (NEW). 1987, c. 769, §A119 (RPR). 1991, c. 397, §5 (RP).



32 §408. Suspension, revocation and refusal to issue or to renew registration or license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 398, §9 (NEW). 1977, c. 694, §553 (AMD). 1983, c. 413, §30 (AMD). 1987, c. 395, §A142 (AMD). 1991, c. 397, §5 (RP).









Chapter 9: CHIROPRACTORS

Subchapter 1: GENERAL PROVISIONS

32 §451. Definitions

1. Chiropractic. "Chiropractic" means the art and science of identification and correction of subluxation and the accompanying physiological or mechanical abnormalities. The term subluxation, as utilized within the chiropractic health care system, means a structural or functional impairment of an intact articular unit. "Chiropractic" includes chiropractic acupuncture. Chiropractic recognizes the inherent recuperative capability of the human body as it relates to the spinal column, musculo-skeletal and nervous system.

[ 1999, c. 214, §1 (AMD) .]

1-A. Chiropractic acupuncture. "Chiropractic acupuncture" means the insertion of acupuncture needles through the skin at specific points. It is a chiropractic methodology used for the correction of the soft tissue components contributing to subluxation and the accompanying physiological or mechanical abnormalities. Except as provided in section 502, chiropractic acupuncture may only be practiced by a licensee who has received a chiropractic acupuncture certification from the board.

[ 1999, c. 214, §2 (NEW) .]

2. Chiropractic doctors. "Chiropractic doctors" are health care providers functioning within their scope of practice as provided by this chapter.

[ 1983, c. 113, §1 (NEW) .]

3. Chiropractic methodologies. "Chiropractic methodologies" utilized for the identification or correction of subluxation and the accompanying physiological or mechanical abnormalities include diagnostic, therapeutic, adjustive or manipulative techniques utilized within the chiropractic profession, excluding prescriptive medication or surgery.

[ 1983, c. 113, §1 (NEW) .]

4. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1989, c. 450, §8 (NEW) .]

5. Department. "Department" means the Department of Professional and Financial Regulation.

[ 1989, c. 450, §8 (NEW) .]

6. Board. "Board" means the Board of Chiropractic Licensure.

[ 2007, c. 402, Pt. H, §1 (NEW) .]

SECTION HISTORY

1983, c. 113, §1 (RPR). 1989, c. 450, §8 (AMD). 1999, c. 214, §§1,2 (AMD). 2007, c. 402, Pt. H, §1 (AMD).



32 §452. Application of laws regarding reporting contagious diseases and deaths

All laws and rules regulating the reporting of contagious diseases and deaths to the proper authorities and to which the licensed practitioner of medicine is subject apply equally to the practitioner of chiropractic. [1993, c. 600, Pt. A, §39 (AMD).]

SECTION HISTORY

1993, c. 600, §A39 (AMD).



32 §453. Legally licensed practitioners of other schools or professions not affected

This chapter may not be construed to: restrain or restrict legally licensed physicians, surgeons, dentists, osteopaths, physical therapists or nurses in the practice of their professions; apply to masseurs in their particular sphere of labor who publicly represent themselves as masseurs; apply to a commissioned medical officer in the United States Army or Public Health Service in the performance of duties; or prohibit gratuitous service or the rendering of assistance to emergency cases. [1993, c. 600, Pt. A, §40 (AMD).]

SECTION HISTORY

1991, c. 178, §1 (AMD). 1993, c. 600, §A40 (AMD).



32 §454. Practicing without license; fraudulent licenses

An individual who practices or attempts to practice or use the science or system of chiropractic in treating diseases of the human body; an individual who buys, sells or fraudulently obtains a diploma, license or record to practice chiropractic, or who aids or abets in that selling or fraudulent obtaining; an individual who practices chiropractic, under cover of a diploma, license or record to practice chiropractic, illegally obtained, or signed or issued unlawfully or under fraudulent representations; or an individual who, after conviction of felony, practices chiropractic, or who uses any of the forms of letters, "Chiropractic," "Chiropractor," "Chiropractic Practitioner," "Doctor of Chiropractic," "D.C." or any other titles or letters, either alone or with qualifying words or phrases, under circumstances that induce the belief that the individual who uses those terms is engaged in the practice of chiropractic, without having complied with this chapter, is subject to the provisions of Title 10, section 8003-C. This section may not be construed to prohibit a lawfully qualified chiropractor in any other state meeting with a licensed chiropractic practitioner in this State for consultation. [2007, c. 402, Pt. H, §2 (AMD).]

SECTION HISTORY

1991, c. 392, §1 (AMD). 1993, c. 600, §A41 (AMD). 2007, c. 402, Pt. H, §2 (AMD).



32 §455. Review committee immunity

Any member of a peer review committee of a state association composed of chiropractors licensed under this chapter, any staff member of such an association assisting a peer review committee and any witness or consultant appearing before or presenting information to the peer review committee is immune from civil liability for, without malice, undertaking or failing to undertake any act within the scope of the function of the committee. [1987, c. 646, §7 (NEW).]

SECTION HISTORY

1987, c. 646, §7 (NEW).






Subchapter 2: BOARD OF CHIROPRACTIC LICENSURE

32 §501. Membership; qualifications; term; removal

The Board of Chiropractic Licensure, as established by Title 5, section 12004-A, subsection 8, consists of 7 individuals appointed by the Governor. These individuals must be residents of this State, 5 of whom must be licensed chiropractors and must be, at the time of their appointment, actively engaged in the practice of their profession for a period of at least 3 years in this State. Two members must be public members as defined in Title 5, section 12004-A. Each appointment is for a period of 3 years. Appointments of members must comply with Title 10, section 8009. A member of the board may be removed from office for cause by the Governor. [2007, c. 402, Pt. H, §3 (AMD).]

SECTION HISTORY

1975, c. 575, §9 (AMD). 1975, c. 771, §336 (AMD). 1983, c. 812, §198 (AMD). 1989, c. 503, §B124 (AMD). 1991, c. 392, §2 (AMD). 1993, c. 600, §A43 (AMD). 1995, c. 397, §26 (AMD). 2007, c. 402, Pt. H, §3 (AMD).



32 §502. Meetings; chair; powers and duties

The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members. The board may make and adopt rules and a code of ethics consistent with law necessary for the enforcement of its authority, the performance of its duties and the governing of the practice of chiropractic, but a rule or code of ethics may not be made that is unreasonable or contravenes this chapter. [2013, c. 246, Pt. B, §5 (AMD).]

1. Fraud.

[ 2007, c. 402, Pt. H, §4 (RP) .]

2. Practice outside chiropractic.

[ 2007, c. 402, Pt. H, §4 (RP) .]

3. Solicitation.

[ 1977, c. 458, §1 (RP) .]

4. Advertising.

[ 2007, c. 402, Pt. H, §4 (RP) .]

5. Fee splitting.

[ 2007, c. 402, Pt. H, §4 (RP) .]

SECTION HISTORY

1973, c. 405, §§2,3 (AMD). 1975, c. 575, §10 (AMD). 1977, c. 458, §§1,2 (AMD). 1981, c. 456, §A105 (AMD). 1991, c. 392, §3 (AMD). 1993, c. 600, §§A44,45 (AMD). 1999, c. 214, §3 (AMD). 2005, c. 262, §A1 (AMD). 2007, c. 402, Pt. H, §4 (RPR). 2013, c. 246, Pt. B, §5 (AMD).



32 §502-A. Chiropractic acupuncture certification

The board shall adopt rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A, authorizing and governing the use of chiropractic acupuncture by certified licensees. The rules must set forth the requirements for chiropractic acupuncture certification, which must include, but are not limited to, a minimum number of classroom hours of education in acupuncture theory and techniques; a component of supervised clinical acupuncture training or documented clinical acupuncture experience for licensees practicing chiropractic acupuncture prior to April 30, 1999; and instruction in exposure control for blood-borne pathogens and registration as a biomedical waste generator pursuant to Title 38, section 1319-O, subsection 3. A person applying for a chiropractic acupuncture certificate shall file an application together with the fee as set under section 558. [2007, c. 402, Pt. H, §5 (NEW).]

SECTION HISTORY

2007, c. 402, Pt. H, §5 (NEW).



32 §503. Complaints; suspension or revocation of certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 303, §3 (AMD). 1973, c. 405, §4 (AMD). 1979, c. 663, §209 (AMD). 1981, c. 594, §1 (AMD). 1983, c. 378, §3 (RP).



32 §503-A. Disciplinary actions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 378, §4 (NEW). 1991, c. 392, §4 (AMD). 1993, c. 600, §A46 (AMD). 1999, c. 547, §B59 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. H, §6 (RP).



32 §503-B. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2007, c. 402, Pt. H, §7 (NEW).]

1. Habitual substance abuse. Habitual substance abuse that has resulted or is foreseeably likely to result in the applicant or licensee performing services in a manner that endangers the health or safety of patients;

[ 2007, c. 402, Pt. H, §7 (NEW) .]

2. Mental or physical condition. A professional diagnosis of a mental or physical condition that has resulted or may result in the applicant or licensee performing services in a manner that endangers the health or safety of patients;

[ 2007, c. 402, Pt. H, §7 (NEW) .]

3. False advertising. Engaging in false, misleading or deceptive advertising;

[ 2007, c. 402, Pt. H, §7 (NEW) .]

4. Nonchiropractic practice. Offering health services outside the field of chiropractic; or

[ 2007, c. 402, Pt. H, §7 (NEW) .]

5. Fee-splitting. Splitting or dividing a fee with an individual who is not an associate licensed as a chiropractor.

[ 2007, c. 402, Pt. H, §7 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. H, §7 (NEW). 2011, c. 286, Pt. E, §1 (AMD).



32 §504. Annual reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §11 (AMD). 1985, c. 748, §42 (AMD). 2007, c. 402, Pt. H, §8 (RP).



32 §505. Liaison; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §12 (NEW). 2007, c. 402, Pt. H, §9 (RP).



32 §506. License expiration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §12 (NEW). 1985, c. 748, §42 (AMD). 1989, c. 450, §9 (AMD). 1991, c. 392, §5 (AMD). 1993, c. 600, §A47 (AMD). 1995, c. 397, §27 (AMD). 2005, c. 262, §A2 (RP).






Subchapter 3: LICENSURE

32 §551. Examination and licensure

An individual, before engaging in the practice of chiropractic in this State, shall submit an application for a license to practice chiropractic together with the license fee as set under section 558. Each applicant must be at least 18 years of age and present proof of 2 years' satisfactory attendance at a college of liberal arts. A candidate for licensure shall present a transcript from an accredited college or university certifying that the candidate has completed 2 years of preprofessional work, 2 subjects of which must be English and biology, or otherwise satisfy the members of the board that the candidate has acquired sufficient prior academic education. The applicant shall present a diploma granted by a legally chartered chiropractic college, school or university in good standing and having the power to confer degrees in chiropractic, which diploma must show that it was granted on personal attendance of the applicant and completion of a course of 4 school years of not less than 8 months each and of a total of 4,400 60-minute school hours. If an applicant matriculated in a chiropractic college on or after January 1, 1984, the diploma must show that it was granted by a chiropractic college accredited by a chiropractic educational accrediting agency approved by the United States Department of Education or its successor agency or, if no accrediting agency exists, approved by the board, or the applicant must have evidence of having successfully passed a licensing procedure from another state having similar requirements. If an applicant matriculated in a chiropractic college before January 1, 1984, the diploma must show that it was granted by a chiropractic college accredited as set out in this section, or the applicant must present evidence of having become a diplomat of the National Board of Chiropractic Examiners or of having successfully passed a licensing procedure from another state having similar requirements. Each applicant shall demonstrate trustworthiness and competence by such means as the board may require in its application form. [2007, c. 402, Pt. H, §10 (AMD).]

SECTION HISTORY

1969, c. 433, §78 (AMD). 1971, c. 598, §68 (AMD). 1973, c. 405, §1 (AMD). 1977, c. 220, §1 (AMD). 1983, c. 176, §A10 (AMD). 1987, c. 74, §1 (AMD). 1991, c. 392, §7 (AMD). 1993, c. 600, §A48 (AMD). 2005, c. 262, §A3 (AMD). 2007, c. 402, Pt. H, §10 (AMD).



32 §552. Examination of applicants; subjects included; license; endorsement

The applicant shall submit an application for examination together with the required examination fee as set under section 558. The examination must include the subjects of anatomy, physiology, symptomatology, hygiene, sanitation, chemistry, pathology, electrotherapy, hydrotherapy, dietetics, bacteriology, chiropractic analysis, the principles and practice of chiropractic as taught in reputable chiropractic schools and colleges and any other subjects the board determines necessary. If the examination is passed in a manner satisfactory to the board, the board shall issue, upon payment of the required license fee as set under section 558, to the applicant a license granting that individual the right to practice chiropractic in this State. [2005, c. 262, Pt. A, §4 (AMD).]

The board may waive the examination requirements and grant a license to any applicant who presents proof of being licensed to practice in another jurisdiction of the United States or another country whose licensing requirements are considered by the board to be substantially equivalent to or higher than those set forth in this chapter, if no cause exists for denial of a license under section 503-B or Title 10, section 8003, subsection 5-A, paragraph A. The applicant shall pay the required license fee as set under section 558. [2007, c. 695, Pt. B, §6 (AMD).]

SECTION HISTORY

1977, c. 220, §2 (AMD). 1977, c. 694, §554 (AMD). 1983, c. 378, §5 (AMD). 1987, c. 74, §2 (AMD). 1991, c. 392, §8 (AMD). 1993, c. 600, §A49 (AMD). 2005, c. 262, §A4 (AMD). 2007, c. 695, Pt. B, §6 (AMD).



32 §553. Fees; compensation and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 232, (AMD). 1973, c. 65, §§1,2 (AMD). 1977, c. 220, §3 (AMD). 1981, c. 19, (AMD). 1983, c. 812, §199 (AMD). 1987, c. 74, §3 (AMD). 1991, c. 392, §9 (RP).



32 §553-A. Licenses renewal procedure; continuing education

1. Renewal procedure. A license expires on the date set by the commissioner pursuant to Title 10, section 8003, subsection 4 for the licensing period for which the license was issued. A renewal license must be issued for each ensuing licensing period in the absence of any reason or condition that might warrant the refusal to grant a license, upon receipt by the board of the written request of the applicant and the fee for the license as set under section 558 and upon the applicant's presenting evidence of compliance with the requirements of subsection 2. An expired license may be reissued up to 90 days after the date of expiration upon payment of a late fee as set under section 558 in addition to a renewal fee as set under section 558. An individual who submits an application for renewal more than 90 days after the license expiration date is subject to all requirements governing new applicants under this chapter, including a renewal fee, late fee and additional late fee as set under section 558, except that the board may, in its discretion and giving due consideration to the protection of the public, waive examination if that renewal application is made within 2 years from the date of that expiration.

[ 2007, c. 402, Pt. H, §11 (AMD) .]

2. Continuing education. The board shall require applicants for license renewal to submit evidence of satisfactory completion of continuing education in accordance with rules adopted by the board.

[ 1991, c. 392, §10 (NEW) .]

3. Fees.

[ 2005, c. 262, Pt. A, §5 (RP) .]

4. Continuing education program approval. Each application for approval of a continuing education program or course must be submitted according to rules adopted by board, together with a required fee as set under section 558.

[ 2005, c. 262, Pt. A, §5 (NEW) .]

SECTION HISTORY

1991, c. 392, §10 (NEW). 1993, c. 600, §A50 (AMD). 1995, c. 502, §H22 (AMD). 1999, c. 386, §E1 (AMD). 2005, c. 262, §A5 (AMD). 2007, c. 402, Pt. H, §11 (AMD).



32 §554. Display of license; rights

When the board grants to an individual the license mentioned in section 552, the license must designate the holder as a doctor of chiropractic or a chiropractor. The license entitles the individual to whom it is granted to practice chiropractic in this State in all of its branches of discipline, except obstetrics, so far as the same relates to parturition, the administering of drugs and the performance of surgical operations with the use of instruments, except as allowed by law. This section may not be construed to prohibit a legally licensed doctor of chiropractic in this State from practicing surgery after having passed a satisfactory examination before the State Board of Licensure in Medicine. [2009, c. 112, Pt. A, §3 (AMD).]

SECTION HISTORY

1983, c. 113, §2 (RPR). 1991, c. 392, §11 (AMD). 1993, c. 600, §A51 (AMD). 2007, c. 402, Pt. H, §12 (AMD). 2009, c. 112, Pt. A, §3 (AMD).






Subchapter 4: CHIROPRACTIC ASSISTANTS

32 §555. Assistants

This chapter does not prohibit an individual from rendering ancillary diagnostic or therapeutic services as used in chiropractic practice, other than the adjustive or manipulative techniques, if those services are rendered under the supervision and control of a licensed chiropractor as long as that individual has successfully completed a training program recognized by the board. "Supervision and control" may not be construed as requiring the personal presence of the supervising and controlling chiropractor at the place where those services are rendered, unless physical presence is necessary to provide patient care of the same quality as provided by the chiropractor. This chapter does not prohibit a chiropractor from delegating to an employee certain activities relating to the care and treatment being performed by custom and usage when those activities are under the direct control of and in the presence of the chiropractor. The chiropractor delegating those activities to an employee, to a program graduate or to a participant in an approved training program is legally liable for those activities performed by such an individual and that individual is considered to be the chiropractor's agent. [1993, c. 600, Pt. A, §52 (AMD).]

SECTION HISTORY

1991, c. 884, §1 (NEW). 1993, c. 600, §A52 (AMD).



32 §556. License

An individual may not render ancillary services under section 555 until that individual has received a chiropractic assistant license or a temporary license issued by the board, either of which is renewable. The applicant must pay a license fee as set under section 558. The board shall adopt rules regarding the training and licensure of individuals permitted to render ancillary services under section 555. [2007, c. 402, Pt. H, §13 (AMD).]

SECTION HISTORY

1991, c. 884, §1 (NEW). 1993, c. 600, §A52 (AMD). 2005, c. 262, §A6 (AMD). 2007, c. 402, Pt. H, §13 (AMD).



32 §557. Termination of license

The sanctions of sections 454 and 503-B apply to individuals who render any ancillary services under section 555 and who: [2007, c. 402, Pt. H, §14 (AMD).]

1. Misrepresentation. Profess to be or permit themselves to be represented as licensed chiropractors;

[ 1991, c. 884, §1 (NEW) .]

2. Nonsupervision. Perform other than at the direction and under the supervision of a chiropractor licensed by the board; or

[ 1991, c. 884, §1 (NEW) .]

3. Inadequate training. Perform a task that they have not been trained or are not clinically competent to perform.

[ 1991, c. 884, §1 (NEW) .]

SECTION HISTORY

1991, c. 884, §1 (NEW). 2007, c. 402, Pt. H, §14 (AMD).



32 §558. Fees

The Director of the Office of Professional and Occupational Regulation within the department may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $250 annually. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 241, Pt. B, §1 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

1991, c. 884, §1 (NEW). 1993, c. 600, §A52 (AMD). 1995, c. 502, §H23 (AMD). 2005, c. 262, §A7 (RPR). 2007, c. 402, Pt. H, §15 (AMD). 2009, c. 241, Pt. B, §1 (AMD). 2011, c. 286, Pt. B, §5 (REV).









Chapter 10: COLLECTION AGENCIES

32 §571. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 430, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §6 (AMD). 1981, c. 501, §§53-55 (AMD). 1985, c. 702, §1 (RP).



32 §572. Exclusions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 430, §1 (NEW). 1985, c. 702, §1 (RP).



32 §573. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 430, §1 (NEW). 1971, c. 81, §§1,2 (AMD). 1973, c. 585, §11 (AMD). 1973, c. 788, §153 (AMD). 1975, c. 486, §1 (AMD). 1975, c. 767, §24 (AMD). 1983, c. 120, §§1,2 (AMD). 1985, c. 702, §1 (RP).



32 §574. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 430, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §6 (AMD). 1981, c. 501, §56 (AMD). 1985, c. 702, §1 (RP).



32 §575. Prior convictions as disqualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 430, §1 (NEW). 1985, c. 702, §1 (RP).



32 §576. Prohibited practices (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 430, §1 (NEW). 1967, c. 205, (AMD). 1981, c. 456, §A106 (AMD). 1985, c. 702, §1 (RP).



32 §576-A. Civil penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 120, §3 (NEW). 1985, c. 702, §1 (RP).



32 §577. Application in case of pretended purchase or assignment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 430, §1 (NEW). 1985, c. 702, §1 (RP).



32 §578. Investigation, suspension and revocation of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 430, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §6 (AMD). 1975, c. 486, §2 (RPR). 1977, c. 694, §554A (RPR). 1981, c. 501, §57 (AMD). 1985, c. 702, §1 (RP).



32 §579. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 430, §1 (NEW). 1967, c. 494, §25 (AMD). 1967, c. 544, §77 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 381, §6 (AMD). 1975, c. 486, §3 (RPR). 1977, c. 694, §554B (RP).



32 §580. Reports and records (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 430, §1 (NEW). 1973, c. 585, §11 (AMD). 1983, c. 120, §4 (AMD). 1985, c. 702, §1 (RP).



32 §581. Delinquent collection agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 430, §1 (NEW). 1973, c. 585, §11 (AMD). 1985, c. 702, §1 (RP).



32 §582. Rule making power (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 430, §1 (NEW). 1973, c. 585, §11 (AMD). 1977, c. 564, §119 (AMD). 1977, c. 694, §554C (AMD). 1977, c. 696, §234 (AMD). 1979, c. 127, §176 (AMD). 1981, c. 698, §155 (AMD). 1985, c. 702, §1 (RP).



32 §583. Credit and Collection Board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 430, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 633, (RP).



32 §584. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 486, §4 (NEW). 1981, c. 501, §58 (AMD). 1985, c. 702, §1 (RP).






Chapter 11: COSMETICIANS

Subchapter 1: GENERAL PROVISIONS

32 §601. "Cosmetic preparations" defined (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §5 (RP).



32 §602. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §5 (RP).






Subchapter 2: REGISTRATION

32 §651. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §5 (RP).



32 §652. Certificate of registration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §5 (RP).






Subchapter 3: ADMINISTRATION

32 §701. Cosmetic preparations for unlawful sale or use forfeited (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §5 (RP).



32 §702. Duty of officer or duly authorized agent of the department (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §5 (RP).



32 §703. Forfeiture when no claimant appears; proceedings when claimant admitted as party (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §5 (RP).









Chapter 13: DEALERS IN SECURITIES

Subchapter 1: GENERAL PROVISIONS

32 §751. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 484, §1 (AMD). 1973, c. 111, (AMD). 1973, c. 212, §1 (AMD). 1977, c. 696, §235 (AMD). 1979, c. 697, §§1-3 (AMD). 1981, c. 448, §1 (RPR). 1985, c. 400, §1 (RP).



32 §751-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 448, §2 (NEW). 1985, c. 400, §1 (RP).



32 §752. Service of notices (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §11 (AMD). 1981, c. 448, §3 (AMD). 1985, c. 400, §1 (RP).



32 §753. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §11 (AMD). 1977, c. 694, §555 (RPR). 1985, c. 400, §1 (RP).



32 §754. Penalties and enforcement provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 484, §2 (AMD). 1973, c. 585, §11 (AMD). 1981, c. 448, §4 (RPR). 1985, c. 400, §1 (RP).



32 §755. Fraudulent and other prohibited practices (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 484, §3 (NEW). 1985, c. 400, §1 (RP).



32 §756. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 484, §4 (NEW). 1973, c. 585, §11 (AMD). 1977, c. 694, §556 (AMD). 1981, c. 448, §§5,6 (AMD). 1985, c. 400, §1 (RP).






Subchapter 2: BANK SUPERINTENDENT

32 §801. Director of Securities Division; examiners (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 484, §5 (AMD). 1973, c. 585, §11 (AMD). 1985, c. 389, §11 (RP). 1985, c. 400, §1 (RP).



32 §802. List of dealers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §11 (AMD). 1975, c. 767, §25 (RPR). 1981, c. 448, §7 (AMD). 1981, c. 698, §156 (AMD). 1983, c. 599, §1 (RPR). 1985, c. 400, §1 (RP).



32 §803. List of securities; statement of assets and earnings (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 484, §6 (AMD). 1973, c. 585, §11 (AMD). 1985, c. 400, §1 (RP).



32 §804. Information by Bank Commissioner to advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 484, §7 (RP). 1985, c. 400, §1 (RP).



32 §805. Revocation or suspension; dealer's registration (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §11 (AMD). 1977, c. 694, §557 (AMD). 1981, c. 448, §8 (RPR). 1983, c. 599, §2 (AMD). 1985, c. 400, §1 (RP).



32 §806. Revocation or suspension; agent's registration (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §11 (AMD). 1977, c. 694, §558 (AMD). 1981, c. 448, §8 (RPR). 1983, c. 599, §3 (AMD). 1985, c. 400, §1 (RP).



32 §807. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 55, §1 (NEW). 1973, c. 585, §11 (AMD). 1981, c. 448, §9 (AMD). 1985, c. 400, §1 (RP).






Subchapter 3: REGISTRATION

32 §851. Registration required (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 55, §2 (AMD). 1981, c. 448, §10 (AMD). 1985, c. 400, §1 (RP).



32 §852. Dealer application (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 484, §8 (AMD). 1973, c. 585, §11 (AMD). 1981, c. 448, §11 (RPR). 1983, c. 599, §4 (AMD). 1985, c. 400, §1 (RP).



32 §853. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §11 (AMD). 1975, c. 767, §26 (RPR). 1981, c. 448, §12 (RPR). 1983, c. 599, §5 (RPR). 1985, c. 400, §1 (RP).



32 §854. Expiration of registration (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §11 (AMD). 1975, c. 767, §27 (RPR). 1981, c. 448, §12A (RPR). 1983, c. 553, §46 (AMD). 1983, c. 599, §6 (RPR). 1985, c. 400, §1 (RP).



32 §855. Use of evidence of registration (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §11 (AMD). 1981, c. 448, §13 (AMD). 1983, c. 599, §7 (RPR). 1985, c. 400, §1 (RP).



32 §856. Agents; application; examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 484, §9 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 767, §§28,29 (AMD). 1981, c. 448, §§14-18 (AMD). 1983, c. 553, §46 (AMD). 1983, c. 599, §§8-10 (AMD). 1985, c. 400, §1 (RP).



32 §857. Exempted dealers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 212, §2 (NEW). 1979, c. 697, §7 (AMD). 1985, c. 400, §1 (RP).






Subchapter 4: REGISTRATION OF SECURITIES

32 §871. Registration of securities; notice of intention to sell (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 484, §10 (NEW). 1967, c. 544, §79 (RP). 1973, c. 55, §3 (AMD). 1973, c. 57, (AMD). 1973, c. 585, §11 (AMD). 1973, c. 625, §211 (AMD). 1979, c. 697, §8 (AMD). 1981, c. 448, §19 (AMD). 1985, c. 400, §1 (RP).



32 §872. Investigations; denial or revocation of registration of securities (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 484, §10 (NEW). 1967, c. 544, §79 (RP). 1973, c. 585, §11 (AMD). 1977, c. 694, §559 (RPR). 1981, c. 448, §20 (AMD). 1983, c. 657, (AMD). 1985, c. 400, §1 (RP).



32 §873. Exempt securities (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 484, §10 (NEW). 1967, c. 544, §78 (AMD). 1967, c. 544, §79 (RP). 1973, c. 585, §11 (AMD). 1979, c. 697, §4 (AMD). 1981, c. 448, §§21,22 (AMD). 1985, c. 400, §1 (RP).



32 §874. Exempted transactions and distributions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 484, §10 (NEW). 1967, c. 544, §79 (RP). 1973, c. 212, §3 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 158, (AMD). 1977, c. 474, §§1,2 (AMD). 1979, c. 697, §5 (RP).



32 §874-A. Exempted transactions and distributions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 697, §6 (NEW). 1981, c. 448, §23 (AMD). 1985, c. 400, §1 (RP).






Subchapter 5: CIVIL LIABILITIES

32 §881. Civil liabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 484, §10 (NEW). 1967, c. 544, §79 (RP). 1981, c. 448, §24 (AMD). 1985, c. 400, §1 (RP).






Subchapter 6: NEGOTIABLE CHECKS AND MONEY ORDERS

32 §891. Sale of negotiable checks and money orders (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP). 1975, c. 500, §2 (NEW). 1975, c. 666, §32 (AMD). 1975, c. 767, §30 (AMD). 1989, c. 17, §§1,2 (AMD). 1995, c. 309, §21 (AMD). 1995, c. 309, §29 (AFF). 1997, c. 155, §A3 (AFF). 1997, c. 155, §A1 (RP).









Chapter 14: DENTISTS AND DENTAL HYGIENISTS

Subchapter 1: GENERAL PROVISIONS

32 §861. Change of address (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §862. Injunction; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).






Subchapter 2: BOARD OF DENTAL EXAMINERS

32 §871. Membership; appointment; vacancies; removal; nominations; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §872. Elections; quorum; reports; records; treasurer; expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §873. Complaints (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §874. Affiliation with American Association of Dental Examiners (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).






Subchapter 3: DENTISTS (HEADING: PL 1967, C. 291, §1 (NEW); PL 1967, C. 544, §79 (RP))

32 §881. Definitions; persons excepted (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §882. Qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §883. Application for examination; subjects; reexamination (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §884. Certificate; fees; registration cards (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §885. Reciprocity with other states; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §886. Permits for internship; revocation; suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §887. Fee for duplicate certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §888. Lawful practitioners (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §889. Drugs or medicines prescribed (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §890. Prescription required for dental laboratory (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §891. Revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §892. Unlawful practice (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §893. Fraudulent sale or alteration of diplomas (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §894. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).






Subchapter 4: DENTAL HYGIENISTS

32 §895. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §896. Qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §897. Application and fee (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §898. Certificate; annual fee (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §899. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).



32 §900. Use of former employers' lists; revocation or suspension of license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §1 (NEW). 1967, c. 544, §79 (RP).









Chapter 15: DENTISTS AND DENTAL HYGIENISTS

Subchapter 1: GENERAL PROVISIONS

32 §901. Change of address (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §902. Injunction; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §903. Power to issue subpoenas; service; oaths (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).






Subchapter 2: BOARD OF DENTAL EXAMINERS

32 §951. Membership; appointment; vacancies; removal; nominations; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §952. Elections; quorum; reports; records; treasurer; expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §953. Investigation of complaints (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §954. Affiliation with American Association of Dental Examiners (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).






Subchapter 3: DENTISTS

32 §1001. Definitions; persons excepted (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1002. Qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1003. Application for examination; subjects; reexamination (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1004. Certificates; fees; registration cards (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1005. Reciprocity with other states; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1006. Fees for duplicate certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1007. Lawful practitioners (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1008. Drugs or medicines prescribed (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1009. Revocation of certificates; misrepresentation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1010. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1011. Conviction certified (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1012. Unlawful practice (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1013. Fraudulent sale or alteration of diplomas (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1014. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).






Subchapter 4: DENTAL HYGIENISTS

32 §1051. Examination; qualifications; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1052. Reciprocity with other states; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1053. Permits for internship; revocation; suspension; special permits (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).



32 §1054. Authorized acts; penalty for exceeding (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 239, (RPR). 1967, c. 291, §3 (RP).



32 §1055. Use of former employers' lists; revocation or suspension of license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 291, §3 (RP).









Chapter 16: DENTISTS AND DENTAL HYGIENISTS

Subchapter 1: GENERAL PROVISIONS

32 §1061. Addresses and change of address

1. Furnish to board. Every licensee under this chapter shall:

A. Furnish the secretary of the board with the place or places of practice; and [1981, c. 440, §1 (NEW).]

B. Upon a change of name or registered address or addresses, furnish the secretary-treasurer of the board with the new address within 30 days of the change. [1981, c. 440, §1 (NEW).]

[ 1981, c. 440, §1 (NEW) .]

2. Failure; fee. For failure to comply with this section, a licensee is subject to a fee imposed by the board of not more than $25.

[ 1993, c. 600, Pt. A, §53 (AMD) .]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1981, c. 440, §1 (RPR). 1993, c. 600, §A53 (AMD).



32 §1062. Injunction; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §80 (NEW). 1973, c. 303, §3 (AMD). 1993, c. 600, §A54 (RP).



32 §1062-A. Penalties; injunction

1. Penalties. A person who practices or falsely claims legal authority to practice dentistry, dental hygiene, independent practice dental hygiene, denturism or dental radiography in this State without first obtaining a license as required by this chapter, or after the license has expired, has been suspended or revoked or has been temporarily suspended or revoked, commits a Class E crime. Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2011, c. 184, §1 (AMD) .]

2. Injunction. The State may bring an action in Superior Court to enjoin a person for violating this chapter, regardless of whether proceedings have been or may be instituted in the District Court or whether criminal proceedings have been or may be instituted.

[ 1993, c. 600, Pt. A, §55 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1993, c. 600, §A55 (NEW). RR 1995, c. 2, §79 (COR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 620, Pt. C, §1 (AMD). 2011, c. 184, §1 (AMD).






Subchapter 2: BOARD OF DENTAL EXAMINERS

32 §1071. Membership; appointment; vacancies; removal; nominations; compensation

The Board of Dental Examiners, established by Title 5, section 12004-A, subsection 10, and in this chapter called the "board," consists of 9 members, appointed by the Governor as follows: five members of the dental profession, 2 dental hygienists, one denturist and one representative of the public. [2003, c. 669, §1 (AMD).]

1. Membership. A person is not eligible for appointment to the board who has been convicted of a violation of the provisions of this or any other prior dental practice act, or who has been convicted of a crime punishable by more than one year's imprisonment. A person is not eligible for appointment to the board who has served 10 years or more on a dental examining board in this State. Appointment of members must comply with Title 10, section 8009. The Governor may remove a member of the board on proven charges of inefficiency, incompetence, immorality or unprofessional conduct.

[ 2007, c. 695, Pt. B, §7 (AMD) .]

2. Dentists. The Governor may accept nominations from the Maine Dental Association and from other organizations and individuals.

Members of the dental profession must hold a valid dental license and must have been in the actual practice of dentistry in this State for at least 10 years immediately preceding the appointment. The term for a member who is a dentist is 5 years. A dentist is not eligible to serve as a member of the board while employing a dental hygienist who is a member of the board.

[ 1993, c. 600, Pt. A, §56 (AMD) .]

3. Dental hygienists. The dental hygienists must be qualified pursuant to subchapter 4, must be legal residents of the State and must have practiced in the State for at least 6 years immediately preceding appointment. The dental hygienist members of the board are full-voting members of the board. The term for a member who is a dental hygienist is 5 years. The Governor may accept nominations from the Maine Dental Hygienists' Association and from other organizations and individuals before the appointment of a hygienist to the board. A dental hygienist is not eligible to serve as a member of the board while employed by a dentist who is a member of the board.

[ 2003, c. 669, §2 (AMD) .]

3-A. Denturist. The denturist must be qualified pursuant to subchapter VI, must be a legal resident of the State and for appointments made after January 1, 2006, the denturist must have practiced in the State for at least 6 years immediately preceding appointment. The denturist member of the board is a full-voting member of the board. The term of the denturist is 5 years. A denturist is not eligible to serve as a member of the board while employed by a dentist who is a member of the board.

[ 2001, c. 260, Pt. B, §2 (NEW) .]

4. Public member. The public member is appointed to a 5-year term.

[ 1993, c. 600, Pt. A, §56 (AMD) .]

5. Compensation. The members of the board are entitled to compensation according to the provisions of Title 5, chapter 379. Expenses of the board members must be certified by the secretary of the board.

[ 1993, c. 600, Pt. A, §56 (AMD) .]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1975, c. 575, §11 (AMD). 1975, c. 771, §§337,338 (AMD). 1977, c. 473, §§1-3 (AMD). 1981, c. 440, §2 (RPR). 1983, c. 176, §A11 (AMD). 1983, c. 812, §§200,201 (AMD). 1989, c. 152, §2 (AMD). 1993, c. 600, §A56 (AMD). 1999, c. 124, §1 (AMD). 2001, c. 260, §§B1,2 (AMD). 2003, c. 669, §§1,2 (AMD). 2007, c. 695, Pt. B, §7 (AMD).



32 §1072. Elections; quorum; reports; records; treasurer; expenses

At its annual meeting, the board shall elect from among its members a president, a vice-president and a secretary-treasurer. Five members constitute a quorum. The board shall have a common seal. At a time and place to be fixed by the board, the board shall hold at least one regular meeting each year and special meetings as necessary. The board may recognize nationally or regionally administered examinations given at least annually for applicants to practice dentistry in the State. The board may make rules, not contrary to law, necessary for the performance of its duties. On or before August 1st, the board shall annually make a report of its proceedings to the Commissioner of Professional and Financial Regulation. The secretary-treasurer of the board shall keep records of all proceedings of the board and be the custodian of these records. Records that constitute and are recognized as the official records of the board must be open for public inspection at reasonable times. [1993, c. 600, Pt. A, §57 (RPR).]

The secretary-treasurer of the board shall collect all fees, charges and assessments payable to the board and account for and pay them according to law. The secretary-treasurer is entitled to receive an annual salary, to be fixed by the board, in lieu of per diem compensation. The secretary-treasurer is entitled to necessary expenses incurred in the discharge of official duties, including clerical and stenographic assistance, printing and postage. The allowance for expenses must be certified by the president of the board. [1993, c. 600, Pt. A, §57 (RPR).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1975, c. 484, §§1,2 (AMD). 1975, c. 575, §12 (AMD). 1977, c. 473, §4 (AMD). 1977, c. 604, §13 (AMD). 1985, c. 748, §42 (AMD). 1989, c. 152, §3 (AMD). 1993, c. 600, §A57 (RPR).



32 §1073. Powers

The board may: [1983, c. 378, §6 (RPR).]

1. Employees and offices; funds. Employ persons to assist in carrying out its duties in the administration and enforcement of this chapter; provide offices, furniture, fixtures, supplies or printing; and expend funds as determined necessary;

[ 1993, c. 600, Pt. A, §58 (AMD) .]

2. Rules. Adopt rules in accordance with the Maine Administrative Procedure Act that are necessary for the implementation of this chapter. The rules may include, but need not be limited to, requirements for licensure, interviews for licensing and renewal, continuing education, inactive licensure status, use of general anesthesia and fees for providing a list of addresses of licensed professionals upon request;

[ 1997, c. 107, §4 (AMD) .]

3. False advertising. Establish rules relating to false, deceptive or misleading advertising, except that no rules may be inconsistent with any rule promulgated pursuant to Title 5, section 207, subsection 2; and

[ 1997, c. 107, §5 (AMD) .]

4. Protocols for professional review committee. Establish protocols for the operation of a professional review committee as defined in Title 24, section 2502, subsection 4-A. The protocols must include the committee reporting information the board considers appropriate regarding reports received, contracts or investigations made and the disposition of each report, provided that the committee is not required to disclose any personally identifiable information. The protocols may not prohibit an impaired dentist from seeking alternative forms of treatment.

[ 1997, c. 107, §6 (NEW) .]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1977, c. 458, §3 (AMD). 1983, c. 378, §6 (RPR). 1989, c. 90, §1 (AMD). 1993, c. 600, §§A58,59 (AMD). 1997, c. 107, §§4-6 (AMD).



32 §1074. Affiliation with American Association of Dental Boards

The board may affiliate with the American Association of Dental Boards or its successor as an active member and pay regular dues to that association and may send one or more delegates to the meetings of the American Association of Dental Boards or its successor. These delegates are entitled to receive compensation provided for in section 1071. [2011, c. 184, §2 (AMD).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1993, c. 600, §A60 (AMD). 2005, c. 45, §1 (AMD). 2011, c. 184, §2 (AMD).



32 §1075. Liaison; limitations

On or before August 1st of each year, the board shall submit to the Commissioner of Professional and Financial Regulation, for the preceding fiscal year ending June 30th, its annual report of its operations and financial position, together with comments and recommendations the board considers essential. [1993, c. 600, Pt. A, §61 (AMD).]

The commissioner shall act as a liaison between the board and the Governor. [1977, c. 604, §14 (NEW).]

The commissioner may not exercise or interfere with the exercise of discretionary, regulatory or licensing authority granted by law to the board. The commissioner may require the board to be accessible to the public for complaints and questions during regular business hours and to provide any information the commissioner requires in order to ensure that the board is operating administratively within the requirements of this chapter. [1995, c. 462, Pt. A, §55 (RPR).]

SECTION HISTORY

1977, c. 604, §14 (NEW). 1985, c. 748, §42 (AMD). 1993, c. 600, §A61 (AMD). 1993, c. 659, §B4 (AMD). 1995, c. 462, §A55 (AMD).



32 §1076. Budget

The board shall submit to the Commissioner of Professional and Financial Regulation its budgetary requirements in the same manner as is provided in Title 5, section 1665, and the commissioner shall in turn transmit these requirements to the Bureau of the Budget without any revision, alteration or change, unless alterations are mutually agreed upon by the department and the board or the board's designee. The budget submitted by the board to the commissioner must be sufficient to enable the board to comply with this subchapter. [1993, c. 659, Pt. B, §5 (AMD).]

SECTION HISTORY

1977, c. 604, §14 (NEW). 1985, c. 748, §42 (AMD). 1993, c. 659, §B5 (AMD).



32 §1077. Disciplinary actions

1. Disciplinary proceedings and sanctions. Regarding noncompliance with or violation of this chapter or of rules adopted by the board, the board shall investigate a complaint on its own motion or upon receipt of a written complaint filed with the board.

The board shall notify the licensee of the content of a complaint filed against the licensee as soon as possible, but no later than 60 days from receipt of this information. The licensee shall respond within 30 days. If the licensee's response to the complaint satisfies the board that the complaint does not merit further investigation or action, the matter may be dismissed, with notice of the dismissal to the complainant, if any.

If, in the opinion of the board, the factual basis of the complaint is or may be true, and the complaint is of sufficient gravity to warrant further action, the board may request an informal conference with the licensee. The board shall provide the licensee with adequate notice of the conference and of the issues to be discussed. The conference must be conducted in executive session of the board, pursuant to Title 1, section 405, unless otherwise requested by the licensee. Statements made at the conference may not be introduced at a subsequent formal hearing unless all parties consent.

If the board finds that the factual basis of the complaint is true and is of sufficient gravity to warrant further action, it may take any of the following actions it considers appropriate:

A. With the consent of the licensee, enter into a consent agreement that takes any action authorized by Title 10, section 8003, subsection 5 or Title 10, section 8003-D. A consent agreement may be used to terminate a complaint investigation, if entered into by the board, the licensee and the Attorney General's office; [2011, c. 581, §1 (AMD).]

B. In consideration for acceptance of a voluntary surrender of the license, if a consent agreement is signed by the board, the licensee and the Attorney General's office, negotiate stipulations, including terms and conditions for reinstatement, that ensure protection of the public health and safety and that serve to rehabilitate or educate the licensee; [1993, c. 600, Pt. A, §62 (AMD).]

C. If the board concludes that denial, modification or nonrenewal of a license is warranted, the board may hold an adjudicatory hearing in accordance with the provisions of the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter 4 and may take any action authorized by subsection 2 or Title 10, section 8003, subsection 5; or [2015, c. 135, §1 (AMD).]

D. If the board concludes that suspension or revocation of the license is in order, the board may file a complaint in the District Court in accordance with Title 4, chapter 5. [2011, c. 581, §1 (AMD).]

Notwithstanding Title 10, section 8003, subsection 5, any nonconsensual revocation of a license pursuant to Title 10, section 8003, subsection 5 may be imposed only after a hearing conforming to the requirements of Title 5, section 375, subchapter 4 and is subject to judicial review exclusively in the Superior Court in accordance with Title 5, chapter 375, subchapter 7.

[ 2015, c. 135, §1 (AMD) .]

2. Grounds for discipline. The board may suspend or revoke a license pursuant to Title 5, section 10004. The following are grounds for an action to refuse to issue, modify, suspend, revoke or refuse to renew the license of a person licensed under this chapter:

A. The practice of fraud or deceit in obtaining a license under this chapter or in connection with service rendered within the scope of the license issued; [1983, c. 378, §7 (NEW).]

B. Misuse of alcohol, drugs or other substances that has resulted or may result in the licensee performing services in a manner that endangers the health or safety of patients; [2013, c. 105, §4 (AMD).]

C. A professional diagnosis of a mental or physical condition that has resulted or may result in the licensee performing services in a manner that endangers the health or safety of patients; [1993, c. 600, Pt. A, §62 (AMD).]

D. Aiding or abetting the practice of a dental profession by an individual who is not licensed under this chapter and who claims to be legally licensed; [1993, c. 600, Pt. A, §62 (AMD).]

E. Incompetence in the practice for which the licensee is licensed. A licensee is considered incompetent in the practice if the licensee has:

(1) Engaged in conduct that evidences a lack of ability or fitness to perform the duties owed by the licensee to a client or patient or the general public; or

(2) Engaged in conduct that evidences a lack of knowledge or inability to apply principles or skills to carry out the practice for which the licensee is licensed; [1993, c. 600, Pt. A, §62 (AMD).]

F. Unprofessional conduct. A licensee is considered to have engaged in unprofessional conduct if the licensee violates a standard of professional behavior that has been established in the practice for which the licensee is licensed; [1993, c. 600, Pt. A, §62 (AMD).]

G. Subject to the limitations of Title 5, chapter 341, conviction of a crime that involves dishonesty or false statement or that relates directly to the practice for which the licensee is licensed, or conviction of a crime for which incarceration for one year or more may be imposed; [1993, c. 600, Pt. A, §62 (AMD).]

H. A violation of this chapter or a rule adopted by the board; or [1993, c. 600, Pt. A, §62 (AMD).]

I. Engaging in false, misleading or deceptive advertising. [1983, c. 378, §7 (NEW).]

[ 2013, c. 105, §4 (AMD) .]

SECTION HISTORY

1983, c. 378, §7 (NEW). 1993, c. 600, §A62 (AMD). 1999, c. 547, §B60 (AMD). 1999, c. 547, §B80 (AFF). RR 2009, c. 2, §87 (COR). 2011, c. 581, §1 (AMD). 2013, c. 105, §4 (AMD). 2015, c. 135, §1 (AMD).



32 §1078. Subcommittee on Denturists

The Subcommittee on Denturists, referred to in this section as "the subcommittee," is established as follows. [2007, c. 620, Pt. A, §1 (AMD).]

1. Membership. The subcommittee consists of 5 members as follows:

A. The denturist who is a member of the board; [2003, c. 669, §3 (NEW).]

B. Two denturists, appointed by the Governor, who are qualified pursuant to subchapter 6, are legal residents of the State and, for appointments made after January 1, 2006, have practiced in the State for at least 6 years immediately preceding appointment; and [2003, c. 669, §3 (NEW).]

C. Two dentists who are members of the board, appointed by the president of the board. [2003, c. 669, §3 (NEW).]

The subcommittee shall annually elect a chair and a secretary.

[ 2003, c. 669, §3 (NEW) .]

2. Terms. Each of the 3 members of the subcommittee who also are members of the board shall serve on the subcommittee for the duration of that member's term on the board. The term of a member of the subcommittee who is not a member of the board is 5 years.

[ 2003, c. 669, §3 (NEW) .]

3. Duties. The subcommittee shall :

A. Perform an initial review of all complaints initiated pursuant to section 1077 involving denturists. Upon completion of its review of a complaint, the secretary of the subcommittee shall report to the board the subcommittee's recommended disposition of the complaint in accordance with those dispositions authorized by section 1077. Notwithstanding the provisions of section 1077, the board shall adopt the subcommittee's recommended disposition of a complaint unless no fewer than 2/3 of the board members who are present and voting vote to reject that recommended disposition; and [2007, c. 620, Pt. A, §1 (NEW).]

B. Perform an initial review of all applications for licensure as a denturist pursuant to section 1100-D and all submissions relating to continuing education of denturists pursuant to section 1100-E-1. Upon completion of its review of an application or submission, the secretary of the subcommittee shall report to the board the subcommittee’s recommended disposition of the application or submission, including issuance, renewal, denial or nonrenewal of a denturist license. Notwithstanding the provisions of section 1100-E, the board shall adopt the subcommittee’s recommended disposition of an application or submission unless no fewer than 2/3 of the board members who are present and voting vote to reject that recommended disposition. [RR 2007, c. 2, §19 (COR).]

[ RR 2007, c. 2, §19 (COR) .]

4. Compensation. The members of the subcommittee are entitled to compensation according to the provisions of Title 5, chapter 379. Expenses of the subcommittee members must be certified by the secretary of the board.

[ 2003, c. 669, §3 (NEW) .]

SECTION HISTORY

2003, c. 669, §3 (NEW). RR 2007, c. 2, §19 (COR). 2007, c. 620, Pt. A, §1 (AMD).



32 §1079. Subcommittee on Dental Hygienists

The Subcommittee on Dental Hygienists, referred to in this section as "the subcommittee," is established. [2007, c. 620, Pt. A, §2 (AMD).]

1. Membership. The subcommittee consists of 5 members:

A. A dental hygienist who is a member of the board; [2003, c. 669, §3 (NEW).]

B. Two dental hygienists, appointed by the Governor, who are qualified pursuant to subchapter 6, are legal residents of the State and have practiced in the State for at least 6 years immediately preceding appointment; and [2003, c. 669, §3 (NEW).]

C. Two dentists who are members of the board, appointed by the president of the board. [2003, c. 669, §3 (NEW).]

The subcommittee shall annually elect a chair and a secretary.

[ 2007, c. 620, Pt. A, §2 (AMD) .]

2. Terms. Each of the 3 members of the subcommittee who also are members of the board shall serve on the subcommittee for the duration of that member's term on the board. The term of a member of the subcommittee who is not a member of the board is 5 years.

[ 2003, c. 669, §3 (NEW) .]

3. Duties. The subcommittee shall:

A. Perform an initial review of all complaints initiated pursuant to section 1077 involving dental hygienists. Upon completion of its review of a complaint, the secretary of the subcommittee shall report to the board the subcommittee's recommended disposition of the complaint in accordance with those dispositions authorized by section 1077. Notwithstanding the provisions of section 1077, the board shall adopt the subcommittee's recommended disposition of a complaint unless no fewer than 2/3 of the board members who are present and voting vote to reject that recommended disposition; and [2007, c. 620, Pt. A, §2 (NEW).]

B. Perform an initial review of all applications for licensure as a dental hygienist pursuant to section 1097, all submissions relating to continuing education of dental hygienists pursuant to sections 1098-B and 1099 and all submissions relating to public health supervision status of dental hygienists as defined by board rule. Upon completion of its review of an application or submission, the secretary of the subcommittee shall report to the board the subcommittee's recommended disposition of the application or submission, including issuance, renewal, denial or nonrenewal of a dental hygienist license. Notwithstanding the provisions of section 1098, the board shall adopt the subcommittee's recommended disposition of an application or submission unless no fewer than 2/3 of the board members who are present and voting vote to reject that recommended disposition. [2007, c. 620, Pt. A, §2 (NEW).]

[ 2007, c. 620, Pt. A, §2 (AMD) .]

4. Compensation. The members of the subcommittee are entitled to compensation according to the provisions of Title 5, chapter 379. Expenses of the subcommittee members must be certified by the secretary of the board.

[ 2003, c. 669, §3 (NEW) .]

SECTION HISTORY

2003, c. 669, §3 (NEW). 2005, c. 289, §1 (AMD). 2007, c. 620, Pt. A, §2 (AMD).



32 §1080. Dental adjudicatory panels (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 581, §2 (NEW). MRSA T. 32, §1080, sub-§12 (RP).






Subchapter 3: DENTISTS

32 §1081. Definitions; persons excepted

1. Practicing dentistry. A person is considered to be practicing dentistry when that person performs, or attempts or professes to perform, a dental operation or oral surgery or dental service of any kind, gratuitously or for a salary, fee, money or other remuneration paid, or to be paid, directly or indirectly to the person or to any other person or agency who is a proprietor of a place where dental operations, oral surgery or dental services are performed. A person who directly or indirectly, by any means or method, takes impressions of a human tooth, teeth, jaws or performs a phase of an operation incident to the replacement of a part of a tooth; or supplies artificial substitutes for the natural teeth, or who furnishes, supplies, constructs, reproduces or repairs a prosthetic denture, bridge, appliance or any other structure to be worn in the human mouth, except on the written prescription of a duly licensed dentist; or who places dental appliances or structures in the human mouth, or adjusts or attempts or professes to adjust the same, or delivers the same to a person other than the dentist upon whose prescription the work was performed; or who professes to the public by any method to furnish, supply, construct, reproduce or repair a prosthetic denture, bridge, appliance or other structure to be worn in the human mouth, or who diagnoses or professes to diagnose, prescribes for or professes to prescribe for, treats or professes to treat, disease, pain, deformity, deficiency, injury or physical condition of the human teeth or jaws or adjacent structure, or who extracts or attempts to extract human teeth, or corrects or attempts to correct malformations of teeth or of the jaws is also considered to be practicing dentistry. A person who repairs or fills cavities in the human teeth; or who diagnoses, makes and adjusts appliances to artificial casts or malposed teeth for treatment of the malposed teeth in the human mouth, with or without instruction; or who uses an x-ray machine for the purpose of taking dental x rays, or who gives or professes to give interpretations or readings of dental x rays; or who administers an anesthetic of any nature in connection with a dental operation; or who uses the words dentist, dental surgeon, oral surgeon or the letters D.D.S., D.M.D. or any other words, letters, title or descriptive matter that in any way represents that person as being able to diagnose, treat, prescribe or operate for a disease, pain, deformity, deficiency, injury or physical condition of the teeth or jaws or adjacent structures; or who states, or professes or permits to be stated or professed by any means or method whatsoever that the person can perform or will attempt to perform dental operations or render a diagnosis connected with dental operations is also considered to be practicing dentistry.

[ 2011, c. 184, §3 (AMD) .]

2. Exemptions. Nothing in this chapter applies to the following practices, acts and operations:

A. The practice of the profession by a licensed physician or surgeon under the laws of this State, unless that person practices dentistry as a specialty; [1993, c. 600, Pt. A, §63 (AMD).]

B. The giving by a qualified anesthetist or nurse anesthetist of an anesthetic for a dental operation; the giving by a certified registered nurse of an anesthetic for a dental operation under the direct supervision of either a licensed dentist who holds a valid anesthesia permit or a licensed physician; and the removing of sutures, the dressing of wounds, the application of dressings and bandages and the injection of drugs subcutaneously or intravenously by a certified registered nurse under the direct supervision of a licensed dentist or physician; [1993, c. 600, Pt. A, §63 (AMD).]

C. The practice of dentistry in the discharge of their official duties by graduate dentists or dental surgeons in the United States Army, Navy, Public Health Service, Coast Guard or Veterans Bureau; [1967, c. 544, §80 (NEW).]

D. The practice of dentistry by a licensed dentist of other states or countries at meetings of the Maine State Dental Association or its affiliates or other like dental organizations approved by the board, while appearing as clinicians; [1993, c. 600, Pt. A, §63 (AMD).]

E. The filling of prescriptions of a licensed dentist by any person, association, corporation or other entity for the construction, reproduction or repair of prosthetic dentures, bridges, plates or appliances to be used or worn as substitutes for natural teeth, as long as this person, association, corporation or other entity does not solicit nor advertise, directly or indirectly, by mail, card, newspaper, pamphlet, radio or otherwise, to the general public to construct, reproduce or repair prosthetic dentures, bridges, plates or other appliances to be used or worn as substitutes for natural teeth; and [2015, c. 155, §1 (AMD).]

F. [1987, c. 402, Pt. A, §167 (RP).]

G. The taking of impressions by dental hygienists, independent practice dental hygienists or dental assistants for study purposes only. [2015, c. 155, §2 (AMD).]

H. [2015, c. 155, §3 (RP).]

[ 2015, c. 155, §§1-3 (AMD) .]

3. Proprietor. The term proprietor, as used in this chapter, includes a person who:

A. Employs dentists or dental hygienists, independent practice dental hygienists, denturists or other dental auxiliaries in the operation of a dental office; [2007, c. 620, Pt. C, §5 (AMD).]

B. Places in possession of a dentist or a dental hygienist, independent practice dental hygienist or other dental auxiliary or other agent dental material or equipment that may be necessary for the management of a dental office on the basis of a lease or any other agreement for compensation for the use of that material, equipment or office; or [2007, c. 620, Pt. C, §5 (AMD).]

C. Retains the ownership or control of dental equipment or material or a dental office and makes the same available in any manner for the use by dentists or dental hygienists, independent practice dental hygienists or other agents, except that nothing in this subsection applies to bona fide sales of dental equipment or material secured by a chattel mortgage or retain title agreement. A person licensed to practice dentistry may not enter into arrangements with a person who is not licensed to practice dentistry, with the exception of licensed denturists and independent practice dental hygienists, or the legal guardian or personal representative of a deceased or incapacitated dentist, pursuant to the provisions of Title 13, section 732. [2007, c. 620, Pt. C, §5 (AMD).]

[ 2007, c. 620, Pt. C, §5 (AMD) .]

4. Corporations; names. A corporation may not practice, offer or undertake to practice or hold itself out as practicing dentistry. Every person practicing dentistry as an employee of another shall cause that person's name to be conspicuously displayed and kept in a conspicuous place at the entrance of the place where the practice is conducted. This subsection does not prohibit a licensed dentist from practicing dentistry as an employee of another licensed dentist in this State, as an employee of a nonprofit corporation, as an employee of a state hospital or state institution where the only remuneration is from the State or from a corporation that provides dental service for its employees at no profit to the corporation. This subsection does not prohibit the practice of dentists who have incorporated their practices pursuant to Title 13, chapter 22-A.

[ 2003, c. 344, Pt. D, §21 (AMD) .]

5. Dentist of record; office manager. Each patient in a multidentist practice must be provided with a dentist of record. The patient entering a multidentist practice, at the onset of treatment, must be informed as to the identity of the patient's dentist of record. The identity must at least consist of the name and telephone number.

Each office established or maintained in this State for the practice of dentistry by a person or persons subject to this chapter must be under the general supervision of a licensed dentist.

[ 1993, c. 600, Pt. A, §63 (AMD) .]

6. Dental hygienist. "Dental hygienist" or "independent practice dental hygienist," as used in this chapter, means a dental auxiliary licensed pursuant to subchapter 3-B or 4 who delivers preventive and educational services for the control of oral disease and the promotion of oral health within the scope of practice authorized by the person's license.

[ 2007, c. 620, Pt. C, §6 (NEW) .]

7. Exceptions. Practice by an independent practice dental hygienist licensed pursuant to subchapter 3-B or by a denturist licensed pursuant to subchapter 6 is not a violation of this subchapter.

[ 2015, c. 155, §4 (NEW) .]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1971, c. 159, §§1,2 (AMD). 1975, c. 484, §§3-5 (AMD). 1981, c. 440, §3 (AMD). 1983, c. 331, §1 (AMD). 1983, c. 378, §§8-10 (AMD). 1987, c. 402, §A167 (AMD). 1993, c. 600, §A63 (AMD). RR 2001, c. 2, §C7 (AFF). RR 2001, c. 2, §C6 (COR). 2001, c. 337, §2 (AMD). 2003, c. 344, §D21 (AMD). 2007, c. 210, §2 (AMD). 2007, c. 620, Pt. C, §§2-6 (AMD). 2011, c. 184, §3 (AMD). 2015, c. 155, §§1-4 (AMD).



32 §1082. Qualifications

Before receiving a license to practice dentistry in this State, a person must be at least 18 years of age and must be a graduate of or have a diploma from a dental college, school or dental department of a university accredited by an agency approved by the board. [1993, c. 600, Pt. A, §64 (AMD).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1969, c. 197, §1 (RPR). 1969, c. 433, §79 (AMD). 1969, c. 590, §60 (RPR). 1971, c. 598, §69 (AMD). 1983, c. 378, §11 (AMD). 1993, c. 600, §A64 (AMD).



32 §1083. Application for examination; subjects; reexamination

The board may at its discretion recognize the results of an examination given by the National Board of Dental Examiners or an accredited clinical testing agency approved by the board in lieu of or in addition to the examination or examinations that it may require. The board may require as part of the examination a clinical demonstration of the candidate's skill in dentistry. An applicant who fails to pass the first examination to the satisfaction of the board is entitled to one reexamination. Applicants for licensure shall pay a fee set by the board for the examination. [1993, c. 600, Pt. A, §65 (AMD).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1969, c. 197, §2 (AMD). 1981, c. 440, §§4,5 (AMD). 1993, c. 600, §A65 (AMD).



32 §1084. Licenses; fees

The board shall issue under its seal to any person who successfully meets all licensure requirements a license to practice dentistry in this State, signed by the members of the board. A dentist shall publicly exhibit the dentist's license. The license is prima facie evidence of authority to practice dentistry in this State, except that it is unlawful for a person to practice dentistry in this State after the expiration date that appears on the license unless the practitioner pays to the board on or before January 1st of even-numbered years a fee of not more than $550 to be determined by the board, and meets other conditions that the board may require. Upon receipt of the required fee, the board shall issue a renewal of the practitioner's license, which the practitioner shall place beside or attach to the practitioner's initial license. Practitioners who have not paid as provided and who otherwise qualify for renewal may be reinstated upon payment of a fee to be determined by the board of not more than $200 if paid before February 1st. A license to practice is automatically suspended on February 1st for nonpayment of the license renewal fee and may be reinstated, if approved by the board, on payment of a fee to be determined by the board of not more than $550. A new applicant having paid the application fee shall pay either the biennial licensure fee, if the applicant applies in an even-numbered year, or half the biennial licensure fee if the applicant applies in an odd-numbered year. [2003, c. 669, §4 (AMD).]

The board may issue a limited biennial license to a dentist who has retired from the regular practice of dentistry for the purposes of permitting the dentist to practice solely in a nonprofit dental clinic without any remuneration for work performed at the clinic. The applicant must furnish proof satisfactory to the board that the applicant has been licensed to practice dentistry in this State and is in good standing with the board or, if the applicant was licensed to practice dentistry in another state or a Canadian province, that the applicant's professional education is no less than is required in this State and the applicant is in good standing and not subject to disciplinary action in the state or Canadian province in which the license was granted. The fee for a limited biennial license and renewal of a limited biennial license is $75. [2011, c. 450, §1 (NEW).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1975, c. 484, §6 (RPR). 1981, c. 440, §§6,7 (AMD). 1993, c. 600, §A66 (AMD). 2003, c. 285, §1 (AMD). 2003, c. 669, §4 (AMD). 2011, c. 450, §1 (AMD).



32 §1084-A. Continuing education

As a condition of renewal of a license to practice, a dentist must provide evidence of having successfully completed 40 hours of continuing education during the 2 years prior to application for renewal. To meet this requirement, the education must relate to professional competency and relate to those aspects of the profession in which the practitioner is currently engaged. The board shall specify the desired content of the program of continuing education, establish criteria for approving providers of continuing education and approve those providers. The board shall specify the criteria for successful completion of a continuing education requirement. All actions by the board in the implementation of this program must be by rule and follow the provisions of the Maine Administrative Procedure Act. [1993, c. 600, Pt. A, §67 (AMD).]

The board may indicate to an individual practitioner specific subject areas on which that practitioner's continuing education is to focus in the future. Providers are required to obtain and retain for 3 years a written course assessment from each student, which must be reviewed periodically by the board. [1993, c. 600, Pt. A, §67 (AMD).]

SECTION HISTORY

1989, c. 90, §2 (NEW). 1993, c. 600, §A67 (AMD).



32 §1084-B. Mental or physical examination

For the purposes of this section, by application for and acceptance of a license to practice, a licensed dentist is considered to have given consent to a mental or physical examination when directed by the board. The board may direct a dentist to submit to an examination whenever the board determines the dentist may be suffering from a mental illness that may be interfering with the competent practice of dentistry or from the use of intoxicants or drugs to an extent that they are preventing the dentist from practicing dentistry competently and with safety to patients. A dentist examined pursuant to an order of the board may not prevent the testimony of the examining individual or prevent the acceptance into evidence of the report of an examining individual. Failure to comply with an order of the board to submit to a mental or physical examination results in the immediate suspension of the license of the dentist by order of the District Court until the dentist submits to the examination. [2003, c. 669, §5 (NEW).]

SECTION HISTORY

2003, c. 669, §5 (NEW).



32 §1085. Endorsement; fees

The board is authorized, at its discretion, without the examination as provided, to issue a license to an applicant who furnishes proof, satisfactory to the board, that the applicant has been licensed to practice dentistry in another state or a Canadian province after full compliance with the requirements of its dental laws. If an applicant is licensed to practice dentistry in another state or a Canadian province, that applicant's professional education may not be less than is required in this State and the applicant must have been at least 3 years in actual practice in the state or Canadian province in which the license was granted. Applicants for licensure by endorsement who meet the requirements of this section must be interviewed in person by the board or members of the board, prior to being issued a license. The personal interview may be waived at the board's discretion based upon proof of overseas military deployment; however, the applicant shall submit to an interview by telephone or the equivalent as determined by the board. Every license of this type issued by the board must state upon its face the grounds upon which it is issued and the applicant may be required to furnish proof upon affidavit. The fee for the license is determined by the board, but may not be more than $550. [2005, c. 45, §2 (AMD).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1969, c. 197, §3 (AMD). 1981, c. 440, §8 (AMD). 1993, c. 600, §A68 (AMD). 1995, c. 590, §1 (AMD). 2001, c. 260, §B3 (AMD). 2003, c. 285, §2 (AMD). 2003, c. 557, §1 (AMD). 2003, c. 669, §6 (AMD). 2005, c. 45, §2 (AMD).



32 §1086. Permits for internship

The board has the authority, upon presentation of satisfactory credentials under the rules as the board may prescribe, to issue permits to a graduate of an approved dental school or college who has not been licensed to practice dentistry in this State, who has passed an examination for licensure in this State and who, in the board's judgment, has not violated a provision of this chapter or rules adopted by the board to serve as a dental intern in a licensed hospital, providing the hospital maintains a dental staff of at least one licensed dentist. Permits expire at the end of one month and may be renewed by the board. The intern functions under the supervision and direction of the dental staff of the hospital, and the intern's work is limited to patients admitted to the hospital. The intern is not eligible to receive a fee or compensation in addition to the salary or other remuneration received from the hospital. [1993, c. 600, Pt. A, §69 (AMD).]

A special permit may be issued by the board to a licensed dentist practicing outside this State when the request for the dentist comes from a charitable or social organization within the State and when the purpose for that permit is to provide free dental care for the public when resident dental service is not available. The board may provide an expiration date for a permit issued, except that a permit may not be valid for more than one year. [RR 1993, c. 2, §33 (COR).]

The board has the authority, upon presentation of satisfactory proof of academic affiliation and good academic standing, and providing, in the board's judgment, a violation of a provision of this chapter or of the board's rules has not occurred, to issue a permit to a bona fide dental student of a school or university acceptable to the board, after the completion of satisfactory training to perform limited dental service in institutional and public health service programs within the State, commensurate with the student's level of training under the supervision and control of a licensed dentist or a teaching school. The board must, prior to the issuance of this permit, determine that the supervision and control of the services to be performed by the student are adequate and that the performance of these services by the student adds to the student's knowledge and skill in dentistry. Permits expire at the end of each month and may be renewed by the board. [RR 1993, c. 2, §33 (COR).]

Specialists in particular fields of dentistry practicing outside the State may be issued a permit to practice within the State for a period not to exceed 6 months. [1993, c. 600, Pt. A, §69 (AMD).]

The board may charge a fee up to $50 for licenses issued pursuant to this section. [1993, c. 600, Pt. A, §69 (NEW).]

The board has the authority, upon the presentation of credentials and other information satisfactory to it, to issue a temporary permit for practice of dentistry in the State as part of a board-approved program of clinical education for Maine practitioners. An individual who is not currently licensed to practice dentistry in another state may not receive a temporary permit. An individual may not receive a temporary permit for more than 7 days in any calendar year. [1997, c. 107, §7 (NEW).]

The board has the authority, upon presentation of satisfactory credentials and fulfillment of other conditions set by rule adopted by the board, to issue a permit to a graduate of an approved dental school or college who has not been licensed to practice dentistry in this State, who has passed an examination for licensure in this State and who, in the board's judgment, has not violated a provision of this chapter or rules adopted by the board to serve as a dental resident in a board-approved dental setting within the State. The board must, prior to the issuance of a permit under this paragraph, determine that the supervision and control of the services to be performed by the dental resident are adequate and that the performance of these services by the dental resident are within the dental resident's dental knowledge and skill. The dental resident must function under the supervision and direction of a dentist licensed in this State. A permit under this paragraph may not be valid for more than one year. The board may charge a fee up to $50 for a permit. [2009, c. 464, §1 (NEW).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1969, c. 197, §4 (AMD). 1975, c. 484, §7 (AMD). 1977, c. 694, §560 (RPR). RR 1993, c. 2, §33 (COR). 1993, c. 600, §A69 (AMD). 1997, c. 107, §7 (AMD). 2009, c. 464, §1 (AMD).



32 §1086-A. Dental school faculty license

1. Dental school faculty license. The board may issue a dental school faculty license to an applicant who teaches:

A. Dentistry, dental hygiene or denturism in this State as part of a clinical and didactic program for professional education for dental students and dental residents accredited by the American Dental Association Commission on Dental Accreditation or a successor organization approved by the board; [2011, c. 330, §1 (NEW).]

B. Dental hygiene in this State as part of a clinical and didactic program for professional education for dental hygiene students and dental hygiene residents accredited by the American Dental Association Commission on Dental Accreditation or a successor organization approved by the board; or [2011, c. 330, §1 (NEW).]

C. Denturism in this State as part of a board-approved clinical and didactic program for professional education for denturism students. [2011, c. 330, §1 (NEW).]

A dental school faculty license allows the licensee to practice only within the dental school setting, dental hygiene school setting or denturism school setting, including any satellite locations approved by the board.

[ 2011, c. 330, §1 (NEW) .]

2. Eligibility. To qualify for licensure under this section, an applicant must:

A. Hold a current dental, dental hygiene or denturism license in another state or a Canadian province and demonstrate, to the satisfaction of the board, full compliance with the requirements of that other jurisdiction's dental laws; and [2011, c. 330, §1 (NEW).]

B. Submit credentials, satisfactory to the board, including a recommendation letter from an employing school of dentistry, dental hygiene or denturism stating why the board should consider the applicant to be qualified under criteria established by rules adopted by the board. [2011, c. 330, §1 (NEW).]

[ 2011, c. 330, §1 (NEW) .]

3. Fees. The board may assess a fee of up to $250 for a dental school faculty license and renewal.

[ 2011, c. 330, §1 (NEW) .]

4. Renewals. All licenses under this section expire after 2 years on such date as the board may designate and are renewable by the board.

[ 2011, c. 330, §1 (NEW) .]

5. Rules. The board may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 330, §1 (NEW) .]

SECTION HISTORY

2011, c. 330, §1 (NEW).



32 §1087. Fee for duplicate license

An applicant for a duplicate license granted upon proof of loss of the original shall pay a fee of no more than $50. [2003, c. 285, §3 (AMD).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1981, c. 440, §9 (AMD). 1993, c. 600, §A70 (AMD). 2003, c. 285, §3 (AMD).



32 §1088. Lawful practitioners (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §80 (NEW). 1983, c. 378, §12 (RP).



32 §1089. Drugs and dental procedure

A dentist may prescribe drugs or medicines, perform surgical operations, administer local anesthetics and use appliances as may be necessary for proper dental treatment. A dentist may also, with the appropriate permit issued by the board, administer general anesthetics and conscious sedation. A dentist is authorized to take case histories and perform physical examinations to the extent the activities are necessary in the exercise of due care in conjunction with the provision of dental treatment or the administration of general or local anesthetics. A dentist is not permitted to perform physical examinations within a hospital licensed by the Department of Health and Human Services unless this activity is permitted by the hospital. [2005, c. 45, §3 (AMD).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1975, c. 293, §4 (AMD). 1975, c. 484, §8 (RPR). 1985, c. 748, §42 (AMD). 1993, c. 600, §A71 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 45, §3 (AMD).



32 §1090. Prescription required for dental laboratory

1. Prescription. A dentist who uses the services of a person not licensed to practice dentistry in this State to construct, alter, repair or duplicate a denture, plate, partial plate, bridge, splint, orthodontic or prosthetic appliance shall first furnish the unlicensed person with a written prescription, which must contain:

A. The name and address of the unlicensed person; [1993, c. 600, Pt. A, §72 (AMD).]

B. The patient's name or number. In the event the number is used, the name of the patient must be written upon the duplicate copy of the prescription retained by the dentist; [1993, c. 600, Pt. A, §72 (AMD).]

C. The date on which it was written; [1967, c. 544, §80 (NEW).]

D. A prescription of the work to be done, with diagrams if necessary; [1967, c. 544, §80 (NEW).]

E. A specification of the type and quality of materials to be used; and [1993, c. 600, Pt. A, §72 (AMD).]

F. The signature of the dentist and the number of the dentist's state license. [1993, c. 600, Pt. A, §72 (AMD).]

The unlicensed person shall retain the original prescription and the dentist shall retain for 2 years a duplicate copy for inspection by the board or its agent. For purposes of this subsection, "unlicensed person" includes all legal entities.

[ 1993, c. 600, Pt. A, §72 (AMD) .]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1993, c. 600, §A72 (AMD).



32 §1091. Revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §80 (NEW). 1973, c. 303, §3 (AMD). 1975, c. 484, §9 (AMD). 1977, c. 458, §§4,4A (AMD). 1983, c. 378, §13 (RP).



32 §1092. Unlawful practice

1. Unlawful practice. A person may not:

A. Practice dentistry without obtaining a license; [2003, c. 452, Pt. R, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Practice dentistry under a false or assumed name; [2003, c. 452, Pt. R, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Practice dentistry under the license of another person of the same name; [2003, c. 452, Pt. R, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Practice dentistry under the name of a corporation, company, association, parlor or trade name; [2003, c. 452, Pt. R, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. While manager, proprietor, operator or conductor of a place for performing dental operations, employ a person who is not a lawful practitioner of dentistry in this State to perform dental practices as described in section 1081; [2003, c. 452, Pt. R, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. While manager, proprietor, operator or conductor of a place for performing dental operations, permit a person to practice dentistry under a false name; [2003, c. 452, Pt. R, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

G. Assume a title or append or prefix to that person's name the letters that falsely represent the person as having a degree from a dental college; [2003, c. 452, Pt. R, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

H. Impersonate another at an examination held by the board; [2003, c. 452, Pt. R, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

I. Knowingly make a false application or false representation in connection with an examination held by the board; [2003, c. 452, Pt. R, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

J. Practice as a dental hygienist or independent practice dental hygienist without having a license to do so; [2011, c. 184, §4 (AMD).]

K. Employ a person as a dental hygienist or independent practice dental hygienist who is not licensed to practice; [2011, c. 184, §4 (AMD).]

L. Practice as a denturist without having a license to do so; [2011, c. 184, §4 (NEW).]

M. Practice as a dental radiographer without having a license to do so; [2011, c. 184, §4 (NEW).]

N. Employ a person as a denturist who is not licensed to practice; or [2011, c. 184, §4 (NEW).]

O. Employ a person as a dental radiographer who is not licensed to practice. [2011, c. 184, §4 (NEW).]

[ 2011, c. 184, §4 (AMD) .]

2. Penalty. A person who violates this section commits a Class E crime. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. R, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1975, c. 484, §10 (AMD). 1993, c. 600, §A73 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §R1 (RPR). 2007, c. 620, Pt. C, §§7, 8 (AMD). 2011, c. 184, §4 (AMD).



32 §1092-A. Confidentiality

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Confidential communication" means a communication not intended to be disclosed to 3rd persons other than those present to further the interest of the patient in the consultation, examination or interview or persons who are participating in the diagnosis and treatment under the direction of the dentist, including members of the patient's family. [1981, c. 211, §2 (NEW).]

B. "Patient" means a person who consults or is examined or interviewed by a dentist or dental auxiliary. [1981, c. 211, §2 (NEW).]

[ 1981, c. 211, §2 (NEW) .]

2. General rule of privilege. A patient has a privilege to refuse to disclose and to prevent another person from disclosing confidential communications made for the purpose of diagnosis or treatment of the patient's physical, mental or emotional conditions, including alcohol or drug addiction, among the patient, the patient's dentist and persons who are participating in the diagnosis or treatment under the direction of the dentist, including members of the patient's family.

[ 1993, c. 600, Pt. A, §74 (AMD) .]

3. Who may claim the privilege. The privilege may be claimed by the patient, by the patient's guardian or conservator or by the personal representative of a deceased patient. The dentist or dental auxiliary at the time of the communication is presumed to have authority to claim the privilege, but only on behalf of the patient.

[ 1993, c. 600, Pt. A, §74 (AMD) .]

4. Exceptions. Notwithstanding any other provisions of law, the following are exceptions.

A. If the court orders an examination of the physical, mental or emotional condition of a patient, whether a party or a witness, communications made in the course of the examination are not privileged under this section with respect to the particular purpose for which the examination is ordered unless the court orders otherwise. [1993, c. 600, Pt. A, §75 (AMD).]

B. There is not any privilege under this section as to communications relevant to an issue of the physical, mental or emotional condition of the patient in a proceeding in which the condition of the patient is an element of the claim or defense of the patient, or of a party claiming through or under the patient or because of the patient's condition or claiming as a beneficiary of the patient through a contract to which the patient is or was a party, or after the patient's death, in a proceeding in which a party puts the condition in issue. [1993, c. 600, Pt. A, §75 (AMD).]

C. There is not any privilege under this section as to information regarding a patient that is sought by the Chief Medical Examiner or the Chief Medical Examiner's designee in a medical examiner case, as defined by Title 22, section 3025, in which the Chief Medical Examiner or the Chief Medical Examiner's designee has reason to believe that information relating to dental treatment may assist in determining the identity of a deceased person. [1993, c. 600, Pt. A, §75 (AMD).]

D. There is not any privilege under this section as to disclosure of information concerning a patient when that disclosure is required by law and nothing in this section may modify or affect the provisions of Title 22, sections 4011-A to 4015 and Title 29-A, section 2405. [2001, c. 345, §8 (AMD).]

[ 2001, c. 345, §8 (AMD) .]

SECTION HISTORY

1981, c. 211, §2 (NEW). 1985, c. 296, §2 (AMD). 1993, c. 600, §§A74,75 (AMD). 1995, c. 65, §A131 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2001, c. 345, §8 (AMD).



32 §1093. Fraudulent sale or alteration of diplomas or licenses

1. Fraudulent or altered diploma or license; bribery. A person may not:

A. Sell or offer to sell a diploma conferring a dental degree or license granted pursuant to the laws of this State; [2003, c. 452, Pt. R, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Procure a license or diploma with intent that it be used as evidence of the right to practice dentistry by a person other than the one upon whom the diploma or license was conferred; [2003, c. 452, Pt. R, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. With fraudulent intent alter a diploma or license to practice dentistry; [2003, c. 452, Pt. R, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Use or attempt to use an altered diploma or license; or [2003, c. 452, Pt. R, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. Attempt to bribe a member of the board by the offer or use of money or other pecuniary reward or by other undue influence. [2003, c. 452, Pt. R, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. R, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime. Except as otherwise specifically provided, violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. R, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1991, c. 797, §14 (AMD). 1993, c. 600, §A76 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §R2 (RPR).



32 §1094. Penalties

A person who violates a provision of this chapter, for the violation of which a penalty has not been prescribed, commits a civil violation for which a forfeiture of not more than $1,000 may be adjudged. [2001, c. 421, Pt. B, §94 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1991, c. 797, §14 (AMD). 1993, c. 600, §A77 (AMD). 2001, c. 421, §B94 (AMD). 2001, c. 421, §C1 (AFF).



32 §1094-A. Review committee immunity

Any dentist who is a member of a peer review committee of a state or local association or society composed of doctors of dentistry, any staff member of such an association or society assisting a peer review committee and any witness or consultant appearing before or presenting information to the peer review committee is immune from civil liability for, without malice, undertaking or failing to undertake any act within the scope of the function of the committee. [1987, c. 646, §8 (RPR).]

SECTION HISTORY

1975, c. 484, §11 (NEW). 1987, c. 646, §8 (RPR).



32 §1094-B. Removable dental prostheses; owner identification

1. Identification required. Every complete upper and lower denture and removable dental prosthesis fabricated by a dentist licensed under this chapter, or fabricated pursuant to the dentist's work order or under the dentist's direction or supervision, must be marked with the name and social security number of the patient for whom the prosthesis is intended. The markings must be done during fabrication and must be permanent, legible and cosmetically acceptable. The exact location of the markings and the methods used to apply or implant the markings must be determined by the dentist or dental laboratory fabricating the prosthesis. If, in the professional judgment of the dentist or dental laboratory, this identification is not practical, identification must be provided as follows:

A. The social security number of the patient may be omitted if the name of the patient is shown; [1983, c. 21, (NEW).]

B. The initials of the patient may be shown alone, if use of the name of the patient is impracticable; or [1983, c. 21, (NEW).]

C. The identification marks may be omitted in their entirety if none of the forms of identification specified in paragraphs A and B are practicable or clinically safe. [1983, c. 21, (NEW).]

[ 1993, c. 600, Pt. A, §78 (AMD) .]

2. Dentures already in existence. A removable dental prosthesis in existence prior to the effective date of this section that was not marked in accordance with subsection 1 at the time of its fabrication must be marked in accordance with subsection 1 at the time of a subsequent rebasing.

[ 1993, c. 600, Pt. A, §78 (AMD) .]

3. Technical assistance.

[ 1993, c. 600, Pt. A, §78 (RP) .]

4. Violations. Failure of a dentist to comply with this section is a violation for which the dentist is subject to proceedings pursuant to section 1077, provided that the dentist is charged with the violation within 2 years of initial insertion of the dental prosthetic device.

[ 1993, c. 600, Pt. A, §78 (AMD) .]

SECTION HISTORY

1983, c. 21, (NEW). 1985, c. 748, §42 (AMD). 1993, c. 600, §A78 (AMD).



32 §1094-C. Brochure and poster

1. Display. Beginning July 1, 2002, a dentist who uses mercury or a mercury amalgam in any dental procedure shall display the poster adopted by the Department of Health and Human Services, Bureau of Health under this section in the public waiting area of that dentist's office and must provide each patient with a copy of the brochure adopted by the bureau under this section. The Department of Health and Human Services shall also post on its publicly accessible site on the Internet a copy of the brochure that is suitable for downloading and printing by dentists, patients and other interested parties.

[ 2001, c. 710, §17 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Rules. The Director of the Bureau of Health within the Department of Health and Human Services shall develop a brochure that explains the potential advantages and disadvantages to oral health, overall human health and the environment of using mercury or mercury amalgam in dental procedures. The brochure must describe what alternatives are available to mercury amalgam in various dental procedures and what potential advantages and disadvantages are posed by the use of those alternatives. The brochure may also include other information that contributes to the patient's ability to make an informed decision when choosing between the use of mercury amalgam or an alternative material in a dental procedure, including, but not limited to, information on the durability, cost, aesthetic quality or other characteristics of the mercury amalgam and alternative materials. The director shall also develop a poster that informs patients of the availability of the brochure.

The Director of the Bureau of Health shall, in consultation with the Department of Environmental Protection, adopt the brochure and the poster described in this subsection as major substantive rules pursuant to Title 5, chapter 375, subchapter II-A. The brochure and poster must be provisionally adopted and submitted to the Legislature for consideration during the Second Regular Session of the 120th Legislature.

[ 2001, c. 710, §17 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

2001, c. 385, §1 (NEW). 2001, c. 710, §17 (AMD). 2003, c. 689, §B6 (REV).






Subchapter 3-A: EXPANDED FUNCTION DENTAL ASSISTANT

32 §1094-D. Definitions

As used in this subchapter, unless the context otherwise indicates, "expanded function dental assistant" means an individual who holds a current valid certification under this subchapter to perform reversible intraoral procedures authorized by this subchapter under the direct supervision of a licensed dentist and under an assignment of duties by a dentist. As used in this subchapter, unless the context otherwise indicates, "reversible intraoral procedures" means placing and removing rubber dams and matrices; placing and contouring amalgam, composite and other restorative materials; applying sealants; supra gingival polishing; and other reversible procedures defined by the board not designated by this chapter to be performed only by licensed dentists, dental hygienists or independent practice dental hygienists. [2007, c. 620, Pt. C, §9 (AMD).]

SECTION HISTORY

2005, c. 322, §1 (NEW). 2007, c. 620, Pt. C, §9 (AMD).



32 §1094-E. Procedures not authorized

An expanded function dental assistant may not perform the following procedures: [2005, c. 322, §1 (NEW).]

1. Examination, diagnosis and treatment planning. Complete or limited examination, diagnosis or treatment planning;

[ 2005, c. 322, §1 (NEW) .]

2. Surgical or cutting procedures. Surgical or cutting procedures of hard or soft tissue;

[ 2005, c. 322, §1 (NEW) .]

3. Prescribing drugs. Prescribing drugs, medicaments or work authorizations;

[ 2005, c. 322, §1 (NEW) .]

4. Performing pulp capping. Performing pulp capping, pulpotomy or other endodontic procedures;

[ 2005, c. 322, §1 (NEW) .]

5. Placement and adjustment of prosthetic appliances. Placement and intraoral adjustments of fixed or removable prosthetic appliances; or

[ 2005, c. 322, §1 (NEW) .]

6. Administration of anesthesia or sedation. Administration of local anesthesia, parenteral or inhalation sedation or general anesthesia.

[ 2005, c. 322, §1 (NEW) .]

SECTION HISTORY

2005, c. 322, §1 (NEW).



32 §1094-F. Supervision

An expanded function dental assistant shall perform under the direct supervision of a dentist. As used in this section, "direct supervision" means that a dentist is in the dental office or treatment facility, personally diagnoses the condition to be treated, personally authorizes the condition to be treated and remains in the dental office or treatment facility while the procedure is being performed by the expanded function dental assistant and, before dismissal of the patient, evaluates the work performed by the expanded function dental assistant. [2005, c. 322, §1 (NEW).]

SECTION HISTORY

2005, c. 322, §1 (NEW).



32 §1094-G. Qualifications

The board may certify as an expanded function dental assistant a person 18 years of age or older who submits an application on forms furnished by the board together with the required fee to be determined by the board, not to exceed $100, and: [2005, c. 322, §1 (NEW).]

1. Holds certified dental assistant certificate or registered dental hygiene license and has completed training. Holds a current certified dental assistant certification or a current registered dental hygienist license and has successfully completed training in a school or program approved by the board; or

[ 2005, c. 322, §1 (NEW) .]

2. Is credentialed by another state or province. Is credentialed to perform as an expanded function dental assistant by another state or Canadian province, the standards of which are acceptable to the board.

[ 2005, c. 322, §1 (NEW) .]

The board may adopt routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A to implement this section. [2005, c. 322, §1 (NEW).]

SECTION HISTORY

2005, c. 322, §1 (NEW).



32 §1094-H. Certification; renewal

Certificates must be renewed every 5 years. On or before the expiration of the certificate, the expanded function dental assistant must pay to the board a certification renewal fee of not more than $100 to be determined by the board. Expanded function dental assistants who have not paid the renewal fee on or before the expiration of the 5-year certificate must be reinstated upon payment of a late fee of not more than $50 to be determined by the board if paid within 30 days of the certificate's expiration date. Failure to be properly certified within 30 days results in automatic suspension of a certificate to practice. Reinstatement may be made, if approved by the board, by payment to the secretary-treasurer of the board of a fee determined by the board of not more than $100. [2005, c. 322, §1 (NEW).]

The board may adopt routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A to implement this section. [2005, c. 322, §1 (NEW).]

SECTION HISTORY

2005, c. 322, §1 (NEW).






Subchapter 3-B: INDEPENDENT PRACTICE DENTAL HYGIENISTS

32 §1094-I. Independent practice

An independent practice dental hygienist licensed by the board pursuant to this subchapter may practice without supervision by a dentist to the extent permitted by this subchapter. Any licensee of the board may be the proprietor of a place where independent practice dental hygiene is performed and may purchase, own or lease equipment necessary for the performance of independent practice dental hygiene. [2007, c. 620, Pt. B, §1 (NEW).]

A person practicing independent practice dental hygiene as an employee of another shall cause that person's name to be conspicuously displayed at the entrance of the place where the practice is conducted. [2007, c. 620, Pt. B, §1 (NEW).]

SECTION HISTORY

2007, c. 620, Pt. B, §1 (NEW).



32 §1094-J. Qualifications for licensure

To qualify for licensure under this subchapter as an independent practice dental hygienist, a person must: [2007, c. 620, Pt. B, §1 (NEW).]

1. Eighteen years of age. Be 18 years of age or older;

[ 2007, c. 620, Pt. B, §1 (NEW) .]

2. Licensure as dental hygienist. Possess a valid license to practice dental hygiene issued by the board pursuant to subchapter 4 or qualify for licensure as an independent practice dental hygienist by endorsement pursuant to section 1094-L; and

[ 2007, c. 620, Pt. B, §1 (NEW) .]

3. Education and experience. Meet the educational and experience requirements described in section 1094-K.

[ 2007, c. 620, Pt. B, §1 (NEW) .]

SECTION HISTORY

2007, c. 620, Pt. B, §1 (NEW).



32 §1094-K. Education and experience

An applicant for licensure under this subchapter as an independent practice dental hygienist must: [2007, c. 620, Pt. B, §1 (NEW).]

1. Bachelor's degree and 2,000 hours experience. Possess a bachelor's degree in dental hygiene from a dental hygiene program accredited by the American Dental Association Commission on Dental Accreditation, or its successor organization, and document 2,000 work hours of clinical practice in a private dental practice or nonprofit dental clinic under direct or general supervision of a dentist during the 4 years preceding application; or

[ 2009, c. 318, §1 (AMD) .]

2. Associate degree and 5,000 hours experience. Possess an associate degree in dental hygiene from a dental hygiene program accredited by the American Dental Association Commission on Dental Accreditation, or its successor organization, and document 5,000 work hours of clinical practice in a private dental practice or nonprofit dental clinic under direct or general supervision of a dentist during the 6 years preceding application.

[ 2009, c. 318, §1 (AMD) .]

SECTION HISTORY

2007, c. 620, Pt. B, §1 (NEW). 2009, c. 318, §1 (AMD).



32 §1094-L. Licensure by endorsement

A person eligible for licensure as a dental hygienist by endorsement pursuant to section 1098-D, subsection 2 or 1099 is also eligible for licensure under this subchapter as an independent practice dental hygienist by endorsement if the applicant meets the education and experience requirements set forth in section 1094-K. [2007, c. 620, Pt. B, §1 (NEW).]

SECTION HISTORY

2007, c. 620, Pt. B, §1 (NEW).



32 §1094-M. Application

An applicant for licensure as an independent practice dental hygienist shall apply to the board on forms provided by the board. The applicant shall include as part of the application such information and documentation as the board may require to act on the application. The application must be accompanied by the application fee set under section 1094-O. [2007, c. 620, Pt. B, §1 (NEW).]

SECTION HISTORY

2007, c. 620, Pt. B, §1 (NEW).



32 §1094-N. License; biennial renewal; discontinuation of dental hygienist license

The board shall issue a license to practice as an independent practice dental hygienist to a person who has met the requirements for licensure set forth in this subchapter and has paid the application fee under section 1094-O. There is an initial license fee only for independent practice dental hygienists licensed by endorsement. The license must be exhibited publicly at the person's place of business or employment. The initial date of expiration of the license is the original expiration date of the person's dental hygienist license issued by the board pursuant to subchapter 4 or, for independent practice dental hygienists licensed by endorsement, January 1st of the first odd-numbered year following initial licensure. On or before January 1st of each odd-numbered year, the independent practice dental hygienist shall pay to the board a license renewal fee. Independent practice dental hygienists who have not paid the renewal fee on or before January 1st must be reinstated upon payment of a late fee before February 1st of the year in which license renewal is due. Failure to be properly licensed by February 1st results in automatic suspension of a license to practice as an independent practice dental hygienist. Reinstatement of the independent practice dental hygienist license may be made, if approved by the board, by payment of a reinstatement fee to the board. [2007, c. 620, Pt. B, §1 (NEW).]

A dental hygienist license issued by the board pursuant to subchapter 4 of this chapter automatically expires upon issuance under this subchapter of an independent practice dental hygienist license to the same person. [2007, c. 620, Pt. B, §1 (NEW).]

SECTION HISTORY

2007, c. 620, Pt. B, §1 (NEW).



32 §1094-O. Fees

The board may establish by rule fees for purposes authorized under this subchapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $275. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 620, Pt. B, §1 (NEW).]

SECTION HISTORY

2007, c. 620, Pt. B, §1 (NEW).



32 §1094-P. Continuing education

As a condition of renewal under this subchapter of a license to practice, an independent practice dental hygienist must submit evidence of successful completion of 30 hours of continuing education consisting of board-approved courses in the 2 years preceding the application for renewal. The board and the independent practice dental hygienist shall follow and are bound by the provisions of section 1084-A in the implementation of this section. [2007, c. 620, Pt. B, §1 (NEW).]

Continuing education completed pursuant to section 1098-B may be recognized for purposes of this section in connection with the first renewal of an independent practice dental hygienist license. [2007, c. 620, Pt. B, §1 (NEW).]

The board may refuse to issue a license under this subchapter to a person who has not completed continuing education required by section 1098-B or may issue the license on terms and conditions set by the board. [2007, c. 620, Pt. B, §1 (NEW).]

SECTION HISTORY

2007, c. 620, Pt. B, §1 (NEW).



32 §1094-Q. Scope of practice

1. Independent practice. An independent practice dental hygienist licensed under this subchapter may perform only the following duties without supervision by a dentist:

A. Interview patients and record complete medical and dental histories; [2007, c. 620, Pt. B, §1 (NEW).]

B. Take and record the vital signs of blood pressure, pulse and temperature; [2007, c. 620, Pt. B, §1 (NEW).]

C. Perform oral inspections, recording all conditions that should be called to the attention of a dentist; [2007, c. 620, Pt. B, §1 (NEW).]

D. Perform complete periodontal and dental restorative charting; [2007, c. 620, Pt. B, §1 (NEW).]

E. Perform all procedures necessary for a complete prophylaxis, including root planing; [2007, c. 620, Pt. B, §1 (NEW).]

F. Apply fluoride to control caries; [2007, c. 620, Pt. B, §1 (NEW).]

G. Apply desensitizing agents to teeth; [2007, c. 620, Pt. B, §1 (NEW).]

H. Apply topical anesthetics; [2007, c. 620, Pt. B, §1 (NEW).]

I. Apply sealants; [2007, c. 620, Pt. B, §1 (NEW).]

J. Smooth and polish amalgam restorations, limited to slow speed application only; [2007, c. 620, Pt. B, §1 (NEW).]

K. Cement pontics and facings outside the mouth; [2007, c. 620, Pt. B, §1 (NEW).]

L. Take impressions for athletic mouth guards and custom fluoride trays; [2007, c. 620, Pt. B, §1 (NEW).]

M. Place and remove rubber dams; [2007, c. 620, Pt. B, §1 (NEW).]

N. Place temporary restorations in compliance with the protocol adopted by the board; [2015, c. 2, §1 (AMD).]

O. Apply topical antimicrobials, excluding antibiotics, including fluoride, for the purposes of bacterial reduction, caries control and desensitization in the oral cavity. The independent practice dental hygienist shall follow current manufacturer's instructions in the use of these medicaments; [2015, c. 326, §1 (AMD).]

P. Expose and process radiographs, including but not limited to vertical and horizontal bitewing films, periapical films, panoramic images and full-mouth series, under protocols developed by the board as long as the independent practice dental hygienist has a written agreement with a licensed dentist providing that the dentist will be available to interpret all dental radiographs within 21 days from the date the radiograph is taken and that the dentist will sign a radiographic review and findings form; [2015, c. 326, §2 (AMD).]

Q. Prescribe, dispense or administer anticavity toothpastes or topical gels with 1.1% or less sodium fluoride and oral rinses with 0.05%, 0.2%, 0.44% or 0.5% sodium fluoride; and [2015, c. 326, §3 (NEW).]

R. Prescribe, dispense or administer chlorhexidine gluconate oral rinse. [2015, c. 326, §3 (NEW).]

For the purposes of this subsection, "topical" includes superficial and intraoral application.

[ 2015, c. 326, §§1-3 (AMD) .]

2. Practice under supervision. An independent practice dental hygienist licensed under this subchapter may perform duties under the supervision of a dentist as set forth in the rules of the board pursuant to section 1095.

[ 2007, c. 620, Pt. B, §1 (NEW) .]

SECTION HISTORY

2007, c. 620, Pt. B, §1 (NEW). 2015, c. 2, §§1, 2 (AMD). 2015, c. 326, §§1-3 (AMD).



32 §1094-R. Responsibilities

An independent practice dental hygienist licensed under this subchapter has the duties and responsibilities set out in this section with respect to each patient seen in an independent capacity pursuant to section 1094-Q, subsection 1. [2007, c. 620, Pt. B, §1 (NEW).]

1. Acknowledgment. Prior to an initial patient visit, an independent practice dental hygienist licensed under this subchapter shall obtain from the patient or the parent or guardian of a minor patient written acknowledgment of the patient's or parent's or guardian's understanding that the independent practice dental hygienist is not a dentist and that the service to be rendered does not constitute restorative care or treatment.

[ 2007, c. 620, Pt. B, §1 (NEW) .]

2. Referral plan. An independent practice dental hygienist licensed under this subchapter shall provide to a patient or the parent or guardian of a minor patient a written plan for referral to a dentist for any necessary dental care. The referral plan must identify all conditions that should be called to the attention of the dentist.

[ 2007, c. 620, Pt. B, §1 (NEW) .]

SECTION HISTORY

2007, c. 620, Pt. B, §1 (NEW).



32 §1094-S. Mental or physical examination

For the purposes of this section, by application for and acceptance of a license to practice under this subchapter, an independent practice dental hygienist is considered to have given consent to a mental or physical examination when directed by the board. The board may direct an independent practice dental hygienist to submit to an examination whenever the board determines the independent practice dental hygienist may be suffering from a mental illness that may be interfering with the competent independent practice of dental hygiene or from the use of intoxicants or drugs to an extent that they are preventing the independent practice dental hygienist from practicing dental hygiene competently and with safety to patients. An independent practice dental hygienist examined pursuant to an order of the board may not prevent the testimony of the examining individual or prevent the acceptance into evidence of the report of an examining individual. Failure to comply with an order of the board to submit to a mental or physical examination results in the immediate suspension of the license to practice independent dental hygiene by order of the District Court until the independent practice dental hygienist submits to the examination. [2007, c. 620, Pt. B, §1 (NEW).]

SECTION HISTORY

2007, c. 620, Pt. B, §1 (NEW).



32 §1094-T. Use of former employers' lists

An independent practice dental hygienist may not use or attempt to use in any manner whatsoever any prophylactic lists, call lists, records, reprints or copies of those lists, records or reprints, or information gathered from these materials, of the names of patients whom the independent practice dental hygienist might have served in the office of a prior employer, unless these names appear on the bona fide call or prophylactic list of the present employer and were caused to so appear through the independent practice of dentistry, denturism or independent practice dental hygiene as provided for in this chapter. A dentist, denturist or independent practice dental hygienist who employs an independent practice dental hygienist may not aid or abet or encourage an independent practice dental hygienist employed by such person to make use of a so-called prophylactic call list, or to call by telephone or to use written letters transmitted through the mails to solicit patronage from patients formerly served in the office of a dentist, denturist or independent practice dental hygienist that formerly employed the independent practice dental hygienist. [2007, c. 620, Pt. B, §1 (NEW).]

SECTION HISTORY

2007, c. 620, Pt. B, §1 (NEW).






Subchapter 3-C: DENTAL HYGIENE THERAPIST

32 §1094-AA. Dental hygiene therapist

A dental hygienist or independent practice dental hygienist licensed by the board pursuant to this chapter may practice as a licensed dental hygiene therapist to the extent permitted by this subchapter. To qualify for licensure under this subchapter as a dental hygiene therapist, a person shall apply to the board on forms provided by the board, pay the application fee under section 1094-DD and demonstrate to the board that the applicant: [2013, c. 575, §7 (NEW).]

1. Licensure. Possesses a valid license to practice dental hygiene or independent practice dental hygiene pursuant to this chapter or qualifies for licensure to practice by endorsement pursuant to section 1094-L;

[ 2013, c. 575, §7 (NEW) .]

2. Educational program standards and requirements. Has successfully completed a dental hygiene therapy education program that:

A. Is accredited by the American Dental Association Commission on Dental Accreditation or a successor organization; [2013, c. 575, §7 (NEW).]

B. Is a minimum of 4 semesters; [2013, c. 575, §7 (NEW).]

C. Is consistent with the model curriculum for educating dental hygiene therapists adopted by the American Association of Public Health Dentistry, or a successor organization, is consistent with existing dental hygiene therapy programs in other states and is approved by the board; and [2013, c. 575, §7 (NEW).]

D. Meets the requirements for dental hygiene therapy education programs adopted by the board; [2013, c. 575, §7 (NEW).]

[ 2013, c. 575, §7 (NEW) .]

3. Bachelor of Science degree. Has been awarded a Bachelor of Science degree in dental hygiene. In order to meet the requirements of this subsection, an applicant must hold at least an associate degree in dental hygiene before entering a dental hygiene therapy education program that meets the requirements of subsection 2, which may be completed concurrently or consecutively with a Bachelor of Science degree in dental hygiene;

[ 2013, c. 575, §7 (NEW) .]

4. Examination. Has passed a comprehensive, competency-based clinical examination approved by the board and administered independently of an institution providing dental hygiene therapy education and has passed an examination of the applicant's knowledge of Maine laws and rules relating to the practice of dentistry. An applicant who fails the clinical examination twice may not take the clinical examination again until further education and training, as specified by the board, are obtained; and

[ 2013, c. 575, §7 (NEW) .]

5. Supervised clinical practice. Has completed 2,000 hours of supervised clinical practice under the supervision of a dentist licensed under this chapter and in conformity with rules adopted by the board, during which supervised clinical practice the applicant holds a provisional dental hygiene therapy license pursuant to section 1094-BB. For purposes of meeting the requirements of this subsection, an applicant's hours of supervised clinical experience while enrolled in the 4-semester dental training therapy program may be included.

[ 2013, c. 575, §7 (NEW) .]

SECTION HISTORY

2013, c. 575, §7 (NEW).



32 §1094-BB. Provisional dental hygiene therapy license

The board shall issue a provisional dental hygiene therapy license to an applicant for licensure under this subchapter who has met the requirements of section 1094-AA, subsections 1 to 4 and rules adopted by the board and who has paid a fee established by the board of not more than $175. During the period of provisional licensure, which may not exceed 3 years, the applicant shall maintain in good standing the applicant's license to practice as a dental hygienist or an independent practice dental hygienist. During the period of provisional licensure the applicant may be compensated for services performed as a dental hygiene therapist. [2013, c. 575, §7 (NEW).]

SECTION HISTORY

2013, c. 575, §7 (NEW).



32 §1094-CC. Dental coverage and reimbursement

Notwithstanding the requirements of Title 24-A, section 2752, any service performed by a dentist, dental assistant or dental hygienist licensed in this State that is reimbursed by private insurance, a dental service corporation, the MaineCare program under Title 22 or the Cub Care program under Title 22, section 3174-T must also be covered and reimbursed when performed by a dental hygiene therapist authorized to practice under this subchapter. [2013, c. 575, §7 (NEW).]

SECTION HISTORY

2013, c. 575, §7 (NEW).



32 §1094-DD. License; fees; discontinuation of license

The board shall issue a license to practice as a dental hygiene therapist to an applicant for licensure under this subchapter who has met the requirements of this subchapter and rules adopted pursuant to the subchapter for licensure and has paid the application fee of not more than $175. A dental hygiene therapist shall publicly exhibit the license at the therapist's place of business or employment. The initial date of expiration of the license must be the original expiration date of the dental hygiene therapist's dental hygienist license issued by the board pursuant to subchapter 4 or, for an independent practice dental hygienist licensed by endorsement, January 1st of the first odd-numbered year following initial licensure. On or before January 1st of each odd-numbered year, a dental hygiene therapist shall pay to the board a license renewal fee. The board may renew the license of a dental hygiene therapist who meets the requirements for continued licensure and pays a renewal fee and a late fee by February 1st in the year in which renewal is due. The board shall suspend the license of a dental hygiene therapist who does not renew a license by February 1st in the year that renewal is due. The board may renew the license of a dental hygiene therapist who pays a renewal fee and a reinstatement fee as required by the board. [2013, c. 575, §7 (NEW).]

SECTION HISTORY

2013, c. 575, §7 (NEW).



32 §1094-EE. Continuing education

As a condition of renewal of a license to practice under this subchapter, a dental hygiene therapist shall submit evidence of successful completion of 35 hours of continuing education in the 2 years prior to renewal. Continuing education under this section must be in conformity with the provisions of section 1084-A and must include board-approved courses, including but not limited to a course in cardiopulmonary resuscitation. The board may refuse renewal to an applicant who has not satisfied the requirements of this section or may renew a license on terms and conditions set by the board. [2013, c. 575, §7 (NEW).]

SECTION HISTORY

2013, c. 575, §7 (NEW).



32 §1094-FF. Limitation of practice

Upon completion of 2,000 hours of supervised clinical practice under section 1094-AA, subsection 4 a dental hygiene therapist may provide services within the scope of practice provided in section 1094-HH and under the direct supervision of a dentist who is licensed in this State in the following health settings: a hospital; a public school, as defined in Title 20-A, section 1, subsection 24; a nursing facility licensed under Title 22, chapter 405; a residential care facility licensed under Title 22, chapter 1663; a clinic; a health center reimbursed as a federally qualified health center as defined in 42 United States Code, Section 1395x(aa)(4) (1993) or that has been determined by the federal Department of Health and Human Services, Centers for Medicare and Medicaid Services to meet the requirements for funding under Section 330 of the Public Health Service Act, 42 United States Code, Section 254(b); a federally qualified health center licensed in this State; a public health setting that serves underserved populations as recognized by the federal Department of Health and Human Services; or a private dental practice in which at least 50% of the patients who are provided services by that dental hygiene therapist are covered by the MaineCare program under Title 22 or are underserved adults. [2013, c. 575, §7 (NEW).]

SECTION HISTORY

2013, c. 575, §7 (NEW).



32 §1094-GG. Written practice agreement; standing orders

A dental hygiene therapist may practice only under the direct supervision of a dentist who is licensed in this State, referred to in this subchapter as "the supervising dentist," and through a written practice agreement signed by both parties. For the purposes of this section, a written practice agreement is a signed document that, in conformity with the legal scope of practice provided in section 1094-HH, outlines the functions that the dental hygiene therapist is authorized to perform. A dental hygiene therapist may practice only under the standing order of a dentist, may provide only care that follows written protocols and may provide only services that the dental hygiene therapist is authorized to provide by that dentist. [2013, c. 575, §7 (NEW).]

1. Minimum written practice agreement requirements. A written practice agreement between a supervising dentist and a dental hygiene therapist must include the following elements:

A. The services and procedures and the practice settings for those services and procedures that the dental hygiene therapist may provide, together with any limitations on those services and procedures; [2013, c. 575, §7 (NEW).]

B. Any age-specific and procedure-specific practice protocols, including case selection criteria, assessment guidelines and imaging frequency; [2013, c. 575, §7 (NEW).]

C. Procedures to be used with patients treated by the dental hygiene therapist for obtaining informed consent and for creating and maintaining dental records; [2013, c. 575, §7 (NEW).]

D. A plan for review of patient records by the supervising dentist and the dental hygiene therapist; [2013, c. 575, §7 (NEW).]

E. A plan for managing medical emergencies in each practice setting in which the dental hygiene therapist provides care; [2013, c. 575, §7 (NEW).]

F. A quality assurance plan for monitoring care, including patient care review, referral follow-up and a quality assurance chart review; [2013, c. 575, §7 (NEW).]

G. Protocols for administering and dispensing medications, including the specific circumstances under which medications may be administered and dispensed; [2013, c. 575, §7 (NEW).]

H. Criteria for providing care to patients with specific medical conditions or complex medical histories, including requirements for consultation prior to initiating care; and [2013, c. 575, §7 (NEW).]

I. Specific written protocols, including a plan for providing clinical resources and referrals, governing situations in which the patient requires treatment that exceeds the scope of practice or capabilities of the dental hygiene therapist. [2013, c. 575, §7 (NEW).]

[ 2013, c. 575, §7 (NEW) .]

2. Responsibility. The supervising dentist shall accept responsibility for all authorized services and procedures performed by the dental hygiene therapist pursuant to the written agreement. A dental hygiene therapist who provides services or procedures beyond those authorized in the written agreement engages in unprofessional conduct for the purposes of this chapter.

[ 2013, c. 575, §7 (NEW) .]

3. Revision. Revisions to the written practice agreement must be documented in a new written practice agreement signed by the supervising dentist and the dental hygiene therapist.

[ 2013, c. 575, §7 (NEW) .]

4. Requirements. A supervising dentist and a dental hygiene therapist who sign a written practice agreement shall each file a copy of the agreement with the board, keep a copy for the dentist's or dental hygiene therapist's own records and make a copy available to patients of the dental hygiene therapist upon request. The copy of the written practice agreement in the records of the board must be made available to the public upon request.

[ 2013, c. 575, §7 (NEW) .]

SECTION HISTORY

2013, c. 575, §7 (NEW).



32 §1094-HH. Scope of practice

A dental hygiene therapist may provide the care and services listed in this section and may provide them only under the direct supervision of a dentist licensed in this State. A dental hygiene therapist practicing under general supervision of a dentist may perform all duties of a dental hygiene therapist listed in rules adopted by the board. A dental hygiene therapist who is licensed as a dental hygienist may perform all of the duties of a dental hygienist under this chapter. A dental hygiene therapist who is licensed as an independent practice dental hygienist may perform all of the duties of an independent practice dental hygienist. A dental hygiene therapist may: [2013, c. 575, §7 (NEW).]

1. Assessments and treatments; preparations; restorations. Perform oral health assessments, pulpal disease assessments for primary and young teeth, simple cavity preparations and restorations and simple extractions;

[ 2013, c. 575, §7 (NEW) .]

2. Crowns; space maintainers. Prepare and place stainless steel crowns and aesthetic anterior crowns for primary incisors and prepare, place and remove space maintainers;

[ 2013, c. 575, §7 (NEW) .]

3. Referrals. Provide referrals;

[ 2013, c. 575, §7 (NEW) .]

4. Anesthesia. Administer local anesthesia and nitrous oxide analgesia;

[ 2013, c. 575, §7 (NEW) .]

5. Preventive services. Perform preventive services;

[ 2013, c. 575, §7 (NEW) .]

6. Management of dental trauma and suturing; extractions. Conduct urgent management of dental trauma, perform suturing and extract primary teeth and perform nonsurgical extractions of periodontally diseased permanent teeth if authorized in advance by the supervising dentist;

[ 2013, c. 575, §7 (NEW) .]

7. Medications. Provide, dispense and administer, within the parameters of the written practice agreement entered into under section 1094-GG and with the authorization of the supervising dentist, anti-inflammatories, nonprescription analgesics, antimicrobials, antibiotics and anticaries materials;

[ 2013, c. 575, §7 (NEW) .]

8. Radiographs. Administer radiographs;

[ 2015, c. 326, §4 (AMD) .]

9. Other related services and functions. Perform other related services and functions authorized by the supervising dentist and for which the dental hygiene therapist is trained;

[ 2015, c. 326, §4 (AMD) .]

10. Dentifrice; oral rinse. Prescribe, dispense or administer anticavity toothpastes or topical gels with 1.1% or less sodium fluoride and oral rinses with 0.05%, 0.2%, 0.44% or 0.5% sodium fluoride; and

[ 2015, c. 326, §5 (NEW) .]

11. Chlorhexidine gluconate. Prescribe, dispense or administer chlorhexidine gluconate oral rinse.

[ 2015, c. 326, §5 (NEW) .]

SECTION HISTORY

2013, c. 575, §7 (NEW). 2015, c. 326, §§4, 5 (AMD).



32 §1094-II. Supervision of dental hygienists and dental assistants

A dental hygiene therapist may supervise dental assistants and dental hygienists to the extent permitted in the written practice agreement entered into under section 1094-GG. A dental hygiene therapist may not supervise more than 3 dental assistants and 2 dental hygienists in any one practice setting. [2013, c. 575, §7 (NEW).]

SECTION HISTORY

2013, c. 575, §7 (NEW).



32 §1094-JJ. Referrals

A supervising dentist shall arrange for another dentist or specialist to provide any services needed by a patient of a dental hygiene therapist supervised by that dentist that are beyond the scope of practice of the dental hygiene therapist and that the supervising dentist is unable to provide. A dental hygiene therapist, in accordance with a written practice agreement entered into under section 1094-GG, shall refer patients to another qualified dental or health care professional to receive needed services that exceed the scope of practice of the dental hygiene therapist. [2013, c. 575, §7 (NEW).]

SECTION HISTORY

2013, c. 575, §7 (NEW).



32 §1094-KK. Rulemaking

The board shall adopt rules to implement this subchapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 575, §7 (NEW).]

SECTION HISTORY

2013, c. 575, §7 (NEW).






Subchapter 4: DENTAL HYGIENISTS

32 §1095. Definition

The dental hygienist who practices under the supervision of a dentist of record may perform duties as defined and set forth in the rules of the Board of Dental Examiners, except that nothing in this subchapter may be construed to affect the practice of medicine or dentistry or to prevent students of a dental college, university or school of dental hygiene from practicing dental hygiene under the supervision of their instructors. [1993, c. 600, Pt. A, §79 (AMD).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1971, c. 159, §3 (RPR). 1981, c. 440, §10 (AMD). 1993, c. 600, §A79 (AMD).



32 §1096. Qualifications

A person 18 years old or over who has successfully completed 2 years' training in a school of dental hygiene approved by the board, or who is a full-time dental student who has satisfactorily completed at least half of the prescribed course of study in an accredited dental college, but who has not graduated from a dental college, is eligible to apply for examination. [1993, c. 600, Pt. A, §80 (AMD).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1969, c. 197, §5 (RPR). 1975, c. 484, §12 (RPR). 1983, c. 378, §14 (AMD). 1993, c. 600, §A80 (AMD).



32 §1097. Application; fee

An eligible person desiring to practice dental hygiene must make written application to the Board of Dental Examiners to take the examination. The application must be accompanied by a fee to be determined by the board not to exceed $175. Applicants for licensure must pay a fee set by the board for the examination. The board may recognize a nationally or regionally administered examination for applicants to practice dental hygiene in the State. [2003, c. 669, §7 (AMD).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1981, c. 440, §11 (AMD). 1993, c. 600, §A81 (AMD). 2003, c. 669, §7 (AMD).



32 §1098. License; biennial fee

The board shall issue a license to practice as a dental hygienist in this State to an individual who has met the licensure requirements. The license must be exhibited publicly at the person's place of employment. The license authorizes practice as a dental hygienist in this State for the year in which it is issued until the expiration date that appears on the license. On or before January 1st of each odd-numbered year, the dental hygienist must pay to the board a license renewal fee of not more than $175 to be determined by the board. Dental hygienists who have not paid the renewal fee on or before January 1st must be reinstated upon payment of a late fee of not more than $50 to be determined by the board if paid before February 1st of the year in which license renewal is due. Failure to be properly licensed by February 1st results in automatic suspension of a license to practice dental hygiene. Reinstatement may be made, if approved by the board, by payment to the secretary-treasurer of the board of a fee determined by the board of not more than $175. A new applicant who has paid the application fee shall pay the biennial licensure fee if the applicant applies in an odd-numbered year or half the biennial licensure fee if the applicant applies in an even-numbered year. [2005, c. 45, §4 (AMD).]

The board may issue temporary licenses to dental hygienists who present credentials satisfactory to the board. The board may charge a fee of up to $25 for a temporary license. [1993, c. 600, Pt. A, §82 (NEW).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1975, c. 484, §13 (AMD). 1981, c. 440, §12 (AMD). 1993, c. 600, §A82 (AMD). 2003, c. 669, §8 (AMD). 2005, c. 45, §4 (AMD).



32 §1098-A. Fee for duplicate license

An applicant for a duplicate license granted upon proof of loss of the original shall pay a fee of $15. [1993, c. 600, Pt. A, §83 (AMD).]

SECTION HISTORY

1981, c. 440, §13 (NEW). 1993, c. 600, §A83 (AMD).



32 §1098-B. Continuing education

As a condition of renewal of a license to practice, a dental hygienist must submit evidence of successful completion of 30 hours of continuing education consisting of board-approved courses in the 2 years preceding the application for renewal. The board and the dental hygienist shall follow and are bound by the provisions of section 1084-A in the implementation of this section. [2003, c. 669, §9 (AMD).]

SECTION HISTORY

1989, c. 90, §3 (NEW). 1993, c. 600, §A84 (AMD). 2003, c. 669, §9 (AMD).



32 §1098-C. Mental or physical examination

For the purposes of this section, by application for and acceptance of a license to practice, a licensed dental hygienist is considered to have given consent to a mental or physical examination when directed by the board. The board may direct a dental hygienist to submit to an examination whenever the board determines the dental hygienist may be suffering from a mental illness that may be interfering with the competent practice of dental hygiene or from the use of intoxicants or drugs to an extent that they are preventing the dental hygienist from practicing dental hygiene competently and with safety to patients. A dental hygienist examined pursuant to an order of the board may not prevent the testimony of the examining individual or prevent the acceptance into evidence of the report of an examining individual. Failure to comply with an order of the board to submit to a mental or physical examination results in the immediate suspension of the license of the dental hygienist by order of the District Court until the dental hygienist submits to the examination. [2003, c. 669, §10 (NEW).]

SECTION HISTORY

2003, c. 669, §10 (NEW).



32 §1098-D. Licensure requirements for graduates of accredited programs

In order to be licensed as a dental hygienist under this chapter, a person who is a graduate of a dental hygiene program approved by the American Dental Association Commission on Dental Accreditation or its successor organization must meet one of the following 2 sets of requirements: [2003, c. 669, §10 (NEW).]

1. Standard licensure. For standard licensure, the applicant must:

A. Have received, at least, an associate degree from a dental hygiene program accredited by the American Dental Association Commission on Dental Accreditation or its successor organization and have provided a notarized statement from the dean of the school affirming that the applicant has met all applicable degree requirements; [2003, c. 669, §10 (NEW).]

B. Have completed with a passing grade the National Board Dental Hygiene Examination or the successor to that examination; [2003, c. 669, §10 (NEW).]

C. Have completed with a passing grade the Northeast Regional Board Dental Hygiene Examination or the successor to that examination; [2003, c. 669, §10 (NEW).]

D. Have completed with a passing grade the jurisprudence examination given by the board; and [2003, c. 669, §10 (NEW).]

E. For any applicant who has completed the Northeast Regional Board Dental Hygiene Examination or the successor to that examination more than one year prior to application for licensure in the State, have successfully completed a personal interview before the board; or [2003, c. 669, §10 (NEW).]

[ 2003, c. 669, §10 (NEW) .]

2. Licensure by endorsement. For licensure by endorsement, the applicant must:

A. Have graduated from an accredited dental hygiene program; [2003, c. 669, §10 (NEW).]

B. If the candidate graduated subsequent to 1964, have completed with a passing grade the National Board Dental Hygiene Examination, or the successor to that examination, if such examination was required; [2003, c. 669, §10 (NEW).]

C. Have furnished proof, satisfactory to the board, that the candidate has been duly licensed to practice dental hygiene in another state after full compliance with its laws; [2003, c. 669, §10 (NEW).]

D. If the candidate graduated subsequent to 1970, have completed with a passing grade the Northeast Regional Board Dental Hygiene Examination, or the successor to that examination, if such examination was required, except that the board may at its discretion waive the Northeast Regional Board Dental Hygiene Examination, or the successor to that examination, if all other requirements of this subsection have been met; [2003, c. 669, §10 (NEW).]

E. Have engaged in active clinical practice for a minimum of 3 years prior to application; [2005, c. 289, §2 (AMD).]

F. Have completed with a passing grade the jurisprudence examination given by the board; and [2003, c. 669, §10 (NEW).]

G. Have successfully completed a personal interview before the board. [2003, c. 669, §10 (NEW).]

The board may at its discretion waive the Northeast Regional Board Dental Examination, or the successor to that examination, if all other requirements have been met.

[ 2005, c. 289, §2 (AMD) .]

SECTION HISTORY

2003, c. 669, §10 (NEW). 2005, c. 289, §2 (AMD).



32 §1098-E. Temporary filling procedures; prescription authority

A dental hygienist with public health supervision status, as defined by rules adopted by the Board of Dental Examiners, may perform temporary filling procedures without a dentist present under protocols developed by the Board of Dental Examiners. A dental hygienist with public health supervision status may prescribe, dispense or administer anticavity toothpastes or topical gels with 1.1% or less sodium fluoride and oral rinses with 0.05%, 0.2%, 0.44% or 0.5% sodium fluoride, as well as chlorhexidine gluconate oral rinse. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2015, c. 326, §6 (AMD).]

SECTION HISTORY

2005, c. 198, §1 (NEW). 2015, c. 326, §6 (AMD).



32 §1098-F. Prescription authority

A dental hygienist licensed under this subchapter may prescribe, dispense or administer anticavity toothpastes or topical gels with 1.1% or less sodium fluoride and oral rinses with 0.05%, 0.2%, 0.44% or 0.5% sodium fluoride, as well as chlorhexidine gluconate oral rinse. [2015, c. 326, §7 (NEW).]

SECTION HISTORY

2015, c. 326, §7 (NEW).



32 §1099. Endorsement

The board may at its discretion, without examination, issue a license to an applicant to practice dental hygiene who furnishes proof satisfactory to the board that the dental hygienist has been duly licensed for at least 3 years to practice in another state or a Canadian province after full compliance with the requirements of its dental laws, except that the professional education may not be less than is required in this State. The board may require letters of reference as to ability. Applicants for licensure by endorsement who meet the requirements of this section must be interviewed in person by the Subcommittee on Dental Hygienists, as established in section 1079 prior to being issued a license. Every license so given must state upon its face that it was granted on the basis of endorsement. The fee for that license must be determined by the board, but may not be more than $175. [2007, c. 620, Pt. A, §3 (AMD).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1981, c. 440, §14 (AMD). 1983, c. 378, §15 (AMD). 1993, c. 600, §A85 (AMD). 1995, c. 590, §2 (AMD). 2003, c. 557, §2 (AMD). 2003, c. 669, §11 (AMD). 2005, c. 289, §3 (AMD). 2007, c. 620, Pt. A, §3 (AMD).



32 §1100. Use of former employers' lists; scope of duties

A dental hygienist may not use or attempt to use in any manner whatsoever any prophylactic lists, call lists, records, reprints or copies of those lists, records or reprints, or information gathered from these materials, of the names of patients whom the hygienist might have served in the office of a prior employer, unless these names appear on the bona fide call or prophylactic list of the present employer and were caused to so appear through the legitimate practice of dentistry as provided for in this chapter. A dentist may not aid or abet or encourage a dental hygienist in the dentist's employ to make use of a so-called prophylactic call list, or to call by telephone or to use written letters transmitted through the mails to solicit patronage from patients formerly served in the office of a dentist formerly employing the hygienist. [1993, c. 600, Pt. A, §86 (AMD).]

A dentist may not permit a dental hygienist operating under the dentist's supervision to perform an operation other than that permitted under section 1095. [1993, c. 600, Pt. A, §86 (AMD).]

SECTION HISTORY

1967, c. 544, §80 (NEW). 1973, c. 303, §3 (AMD). 1981, c. 440, §15 (AMD). 1983, c. 378, §16 (RPR). 1993, c. 600, §A86 (AMD).






Subchapter 5: DENTAL AUXILIARIES

32 §1100-A. Definition

Duties of dental auxiliaries other than dental hygienists and expanded function dental assistants must be defined and governed by the rules of the Board of Dental Examiners, except that duties of independent practice dental hygienists set forth in section 1094-Q, subsection 1 may not be restricted or expanded by the board. Dental auxiliaries include, but are not limited to, dental hygienists, independent practice dental hygienists, dental assistants, expanded function dental assistants, dental laboratory technicians and denturists. [2007, c. 620, Pt. C, §10 (AMD).]

SECTION HISTORY

1971, c. 159, §4 (NEW). 1977, c. 484, §1 (AMD). 1993, c. 600, §A87 (AMD). 2005, c. 322, §2 (AMD). 2007, c. 620, Pt. C, §10 (AMD).






Subchapter 6: DENTURISTS

32 §1100-B. Definitions

As used in this subchapter, unless the context otherwise indicates, the following words and phrases shall have the following meanings. [1977, c. 484, §2 (NEW).]

1. Board. "Board" means the Board of Dental Examiners.

[ 1977, c. 484, §2 (NEW) .]

1-A. Denture. "Denture" means any removable full or partial upper or lower prosthetic dental appliance to be worn in the human mouth to replace any missing natural teeth.

[ 2009, c. 227, §1 (NEW) .]

2. Denturist. "Denturist" means a person engaging in the practice of denturism.

[ 1995, c. 590, §3 (AMD) .]

3. Practice of denturism. "Practice of denturism" means only:

A. The taking of denture impressions and bite registration for the purpose of or with a view to the making, producing, reproducing, construction, finishing, supplying, altering or repairing of a denture to be fitted to an edentulous or partially edentulous arch or arches; [2009, c. 227, §2 (AMD).]

B. The fitting of a denture to an edentulous or partially edentulous arch or arches, including the making, producing, reproducing, constructing, finishing, supplying, altering and repairing of dentures, without performing alteration to natural or reconstructed tooth structure. A denturist may perform clinical procedures related to the fabrication of a removable tooth-borne partial denture, including cast frameworks; [2015, c. 155, §5 (AMD).]

C. The procedures incidental to the procedures specified in paragraphs A and B, as defined by the board; and [2015, c. 155, §6 (AMD).]

D. The making, placing, constructing, altering, reproducing or repairing of nonorthodontic removable sports mouth guards and the provision of teeth whitening services, including fabricating whitening trays, providing whitening solutions determined to be safe for public use and providing any required follow-up care and instructions for use of the trays and solutions at home. [2015, c. 155, §7 (NEW).]

[ 2015, c. 155, §§5-7 (AMD) .]

SECTION HISTORY

1977, c. 484, §2 (NEW). 1981, c. 440, §16 (AMD). 1993, c. 600, §A88 (AMD). 1995, c. 590, §§3,4 (AMD). 2009, c. 227, §§1-3 (AMD). 2013, c. 83, §1 (AMD). 2015, c. 155, §§5-7 (AMD).



32 §1100-C. Rules

1. Rules required. The board shall adopt rules necessary to implement this subchapter. Rules adopted may pertain, but are not limited to, continuing education, statement of oral conditions and other record retention requirements, prelicensure permits and the specification of other procedures incidental to the practice of denturism.

[ 1995, c. 590, §5 (AMD) .]

2. Contents.

[ 1995, c. 590, §5 (RP) .]

3. Public hearing on rules and regulations.

[ 1983, c. 378, §17 (RP) .]

4. Rules and regulations repealed or amended.

[ 1983, c. 378, §17 (RP) .]

5. Temporary denturist permit.

[ 2005, c. 45, §5 (RP) .]

SECTION HISTORY

1977, c. 484, §2 (NEW). 1977, c. 696, §381 (AMD). 1983, c. 378, §17 (AMD). 1995, c. 353, §§9,10 (AMD). 1995, c. 590, §5 (AMD). 2005, c. 45, §5 (AMD).



32 §1100-D. Examinations

1. Authority. The board is authorized to prepare and give examinations in the area of denturism for the purpose of licensing denturists. All examinations prepared and given under this subchapter may be prepared and given by the full board, by an appointed subcommittee of the board or by an entity authorized by the board. The board may also recognize a nationally or regionally administered examination given at least annually for applicants to practice denturism in the State.

[ 1995, c. 590, §6 (AMD) .]

1-A. Examination content. Denturist examinations must consist of a clinical examination and a written examination concerning, but not limited to, dental materials, denture technology, United States Department of Health and Human Services Centers for Disease Control guidelines, basic anatomy and basic pathology.

[ 1995, c. 590, §6 (NEW) .]

2. Eligibility for examination.

[ 1995, c. 590, §6 (RP) .]

2-A. Eligibility for examination. Eligibility for taking the examination pursuant to subsection 1 is determined as follows:

A. [2001, c. 337, §3 (RP).]

B. A person is eligible to take the examination if that person:

(1) Is a high school graduate or has obtained high school equivalency; and

(2) Has a diploma from a board-approved denturism postsecondary institution or, until September 30, 2009, has completed an equivalent denturist educational program approved by the board. [2009, c. 227, §4 (AMD).]

[ 2009, c. 227, §4 (AMD) .]

3. Application for examination; fee. An eligible person desiring to take an examination in order to become licensed as a denturist must make a written application to the board to take the examination. This application must be accompanied by an application fee, to be determined by the board, but not to exceed $175 and an examination fee to be determined by the board that may not exceed the actual cost of the examination. The application fee includes the fee for the initial license and is nonrefundable.

[ 2003, c. 669, §12 (AMD) .]

4. Additional examinations; fee. An applicant failing to pass an examination is entitled to a reexamination upon payment of the examination fee set by the board. If an applicant has failed 3 examinations, the board may require the applicant to complete additional educational requirements prior to reexamination.

[ 1995, c. 590, §6 (AMD) .]

5. Timing of examination.

[ 1993, c. 600, Pt. A, §89 (RP) .]

SECTION HISTORY

1977, c. 484, §2 (NEW). 1981, c. 440, §§17,18 (AMD). 1993, c. 600, §A89 (AMD). 1995, c. 590, §6 (AMD). 2001, c. 337, §3 (AMD). 2003, c. 669, §12 (AMD). 2009, c. 227, §4 (AMD).



32 §1100-E. Licenses; endorsement

1. Authority. The board has the authority to issue licenses to qualified persons to practice denturism pursuant to this subchapter.

[ 1995, c. 590, §7 (AMD) .]

2. License issued. The board shall issue a license for the practice in this State to each person who has passed an examination under section 1100-D. This license authorizes the licensee to practice as a denturist in the State until the expiration date that appears on the license. Beginning October 1, 2009, the board shall require, in addition to passage of the examination, all applicants for licensure to have a diploma and be graduates of a board-approved denturism postsecondary institution. Denturists licensed in this State prior to October 1, 2009 that do not have a diploma from a board-approved denturism postsecondary institution shall successfully complete an upgraded curriculum approved by the board before a license may be issued or renewed.

[ 2009, c. 227, §5 (AMD) .]

3. Renewal; renewal fee. After a license has been issued under subsection 2, and on or before January 1st of odd-numbered years, a denturist must pay to the board a license renewal fee of not more than $175 to be determined by the board in order to renew the license and to continue to be authorized to practice as a denturist in the State.

After the requirements for a license renewal, including any necessary continuing education, have been met, a renewal card of the denturist's license must be issued, which the denturist shall place beside or attach to the denturist's initial license. Denturists who have not paid the renewal fee on or before January 1st must be reinstated upon payment of a late fee, to be determined by the board, of not more than $50 if paid by February 1st. A license to practice is automatically suspended on February 1st and may be reinstated, if approved by the board, on payment of a fee to be determined by the board of not more than $175. A new applicant who has paid the application fee shall pay the biennial licensure fee if the applicant applies in an odd-numbered year or 1/2 the biennial licensure fee if the applicant applies in an even-numbered year.

[ 2005, c. 45, §6 (AMD) .]

4. Endorsement. The board, at its discretion, without examination, may issue a license to an applicant to practice as a denturist who furnishes proof satisfactory to the board that the denturist has been licensed to practice and has actively practiced for a period of 3 years in another state or Canadian province after full compliance with the requirements of its dental laws, if the licensure requirements are, in all essentials, at least equivalent to those of this State. The board may require letters of reference about the denturist. Applicants for licensure by endorsement who meet the requirements of this section must be interviewed in person by the board, or members of the board, prior to being issued a license. Every license so given must state upon its face that it was granted on the basis of endorsement. The fee for the license may not exceed $175.

[ 2003, c. 669, §14 (AMD) .]

4-A. Duplicate license. A licensee must be issued a duplicate license by the board for a fee of $15 upon attestation of loss of the original.

[ 1995, c. 590, §7 (AMD) .]

5. Additional prohibitions. A denturist may not:

A. Falsely claim to be a licensed dentist or allow another to falsely represent the denturist as a licensed dentist; [1993, c. 600, Pt. A, §90 (AMD).]

B. [1995, c. 590, §7 (RP).]

B-1. [2001, c. 337, §4 (RP).]

C. Perform a task beyond the denturist's competence; or [1993, c. 600, Pt. A, §90 (AMD).]

D. Administer, dispense or prescribe a medication or controlled substance. [1993, c. 600, Pt. A, §90 (AMD).]

[ 2001, c. 337, §4 (AMD) .]

6. Mental or physical examination. For the purposes of this subsection, by the application for and acceptance of the license, a licensed denturist is deemed to have given consent to a mental or physical examination when directed by the board. The board may direct the examination whenever it determines a denturist may be suffering from a mental illness that may be interfering with the competent practice of denturism or from the use of intoxicants or drugs to an extent that they are preventing the denturist from practicing denturism competently and with safety to the patients. A denturist examined pursuant to an order of the board does not have the privilege to prevent the testimony of the examining individual or to prevent the acceptance into evidence of the report of an examining individual. Failure to comply with an order of the board to submit to a mental or physical exam requires the District Court to immediately order the license of the denturist suspended until the denturist submits to the examination.

[ 1995, c. 590, §7 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1977, c. 484, §2 (NEW). 1977, c. 696, §236 (AMD). 1977, c. 696, §382 (AMD). 1981, c. 440, §§19-22 (AMD). 1983, c. 378, §§18,19 (AMD). 1993, c. 600, §A90 (AMD). 1995, c. 590, §7 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 260, §B4 (AMD). 2001, c. 337, §4 (AMD). 2003, c. 669, §§13,14 (AMD). 2005, c. 45, §6 (AMD). 2009, c. 227, §5 (AMD).



32 §1100-E-1. Continuing education

As a condition of a license renewal, a denturist licensee shall submit evidence of successful completion of 20 hours of continuing education consisting of board-approved courses completed within the 2 years preceding the application for renewal. The board shall proportionally reduce the continuing education hours required for denturists who have been licensed for less than a 2-year period upon the date of renewal. [1995, c. 590, §8 (NEW).]

SECTION HISTORY

1995, c. 590, §8 (NEW).



32 §1100-E-2. Permits for externship

The board may issue a permit to a bona fide denturist student of a school acceptable to the board to allow that student, after the completion of satisfactory training, to perform, commensurate with the student's level of training and under the supervision of a licensed dentist or denturist or instructional facility acceptable to the board, limited denturist services in private practice or institutional and public health service programs within the State if the student presents satisfactory proof of academic affiliation and good academic standing and the board determines that the student has not violated this chapter or the rules of the board. [2015, c. 192, §1 (NEW).]

The board, prior to the issuance of a permit under this section, shall determine that the supervision and control of the services to be performed by the student are adequate and that the performance of these services by the student adds to the student's knowledge and skill in the practice of denturism. A permit issued under this section is valid for one year from the date of issuance and may be renewed one time only for the purpose of completing supervised training experience. The board shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2015, c. 192, §1 (NEW).]

For the purposes of this section, "denturist services" means services provided through the practice of denturism. [2015, c. 192, §1 (NEW).]

SECTION HISTORY

2015, c. 192, §1 (NEW).



32 §1100-F. Persons and practices not affected

Nothing in this subchapter may be construed to prohibit a duly qualified dental surgeon, dental laboratory technician or dental hygienist from performing work or services performed by a denturist licensed under this subchapter to the extent those persons are authorized to perform the same services under existing state law. [1993, c. 600, Pt. A, §91 (AMD).]

Nothing in this subchapter may be construed to prevent students of a dental college, university or school of dental hygiene from practicing dental hygiene under the supervision of their instructors. [1993, c. 600, Pt. A, §91 (AMD).]

SECTION HISTORY

1977, c. 484, §2 (NEW). 1993, c. 600, §A91 (AMD).



32 §1100-G. Liability of dentist for denturist's actions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 484, §2 (NEW). 1993, c. 600, §A91 (AMD). 1995, c. 590, §9 (RP).



32 §1100-H. Legislative review (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 484, §2 (NEW). 1981, c. 440, §23 (AMD). 1993, c. 600, §A92 (RP). 1993, c. 685, §B5 (RP).






Subchapter 7: DENTAL RADIOGRAPHERS

32 §1100-I. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 331, §2 (NEW).]

1. Dental radiography. "Dental radiography" means the use of ionizing radiation on the maxilla, mandible and adjacent structures of human beings for diagnostic purposes.

[ 1983, c. 331, §2 (NEW) .]

2. Direct supervision.

[ 1993, c. 600, Pt. A, §93 (RP) .]

2-A. General supervision. "General supervision" means the supervising dentist is not required to be physically present in the dental office while procedures are being performed on a patient of record.

[ 1993, c. 600, Pt. A, §94 (NEW) .]

3. Licensed dental radiographer. "Licensed dental radiographer" means a person who practices dental radiography and holds a valid license issued by the board.

[ 1983, c. 331, §2 (NEW) .]

SECTION HISTORY

1983, c. 331, §2 (NEW). 1993, c. 600, §§A93,94 (AMD).



32 §1100-J. License required; exceptions

1. License required. It is unlawful for any person, not otherwise authorized by law, to practice dental radiography without having a current license issued by the board.

[ 1993, c. 600, Pt. A, §95 (AMD) .]

2. Medicine, osteopathy, dentistry. Nothing in the provisions of this subchapter may limit, enlarge or affect the practice of persons licensed to practice medicine, osteopathy or dentistry in this State.

[ 1983, c. 331, §2 (NEW) .]

3. Exceptions. The requirement of a license does not apply to:

A. Dental hygienists licensed pursuant to subchapter IV; [1983, c. 331, §2 (NEW).]

B. A resident physician or a student enrolled in and attending a school or college of medicine, osteopathy, dentistry, dental hygiene and dental assisting or radiologic technology; [1983, c. 331, §2 (NEW).]

C. A person serving in the United States Armed Forces or public health service or employed by the Veterans' Administration or other federal agency while performing official duties, if the duties are limited to that service or employment; [2015, c. 2, §3 (AMD).]

D. Those persons having a current license to perform radiologic technology pursuant to section 9854 and who are practicing dental radiography under the general supervision of a dentist or physician; or [2015, c. 2, §3 (AMD).]

E. An independent practice dental hygienist licensed pursuant to subchapter 3-B who meets the requirements of section 1094-Q, subsection 1, paragraph P. [2015, c. 2, §4 (NEW).]

[ 2015, c. 2, §§3, 4 (AMD) .]

SECTION HISTORY

1983, c. 331, §2 (NEW). 1983, c. 712, §1 (AMD). 1993, c. 600, §§A95,96 (AMD). 2015, c. 2, §§3, 4 (AMD).



32 §1100-K. Supervision required

1. Supervision. A licensed dental radiographer may practice dental radiography only under the general supervision of a dentist.

[ 1993, c. 600, Pt. A, §97 (AMD) .]

2. Prohibition.

[ 1993, c. 600, Pt. A, §97 (RP) .]

SECTION HISTORY

1983, c. 331, §2 (NEW). 1993, c. 600, §A97 (AMD).



32 §1100-L. Employment of dental radiographers

1. Dental radiographers; license. It is unlawful for a dentist to allow a person to practice dental radiography in the dentist's employment or under the dentist's supervision who does not hold a license to practice dental radiography issued by the board or who is otherwise authorized by law to practice dental radiography.

[ 1993, c. 600, Pt. A, §98 (AMD) .]

SECTION HISTORY

1983, c. 331, §2 (NEW). 1983, c. 712, §2 (AMD). 1993, c. 600, §A98 (AMD).



32 §1100-M. Qualifications

1. Requirements. To qualify for a license to practice dental radiography, an applicant shall meet the following requirements:

A. Be at least 18 years of age; [1983, c. 331, §2 (NEW).]

B. Have a high school diploma or its equivalent, as determined by the Department of Education; and [1989, c. 700, Pt. A, §138 (AMD).]

C. Have successfully passed a test in dental radiologic technique and safety approved by the board. [1983, c. 712, §3 (AMD).]

[ 1989, c. 700, Pt. A, §138 (AMD) .]

SECTION HISTORY

1983, c. 331, §2 (NEW). 1983, c. 712, §3 (AMD). 1989, c. 700, §A138 (AMD).



32 §1100-N. Application

To apply for a license to practice dental radiography, an applicant must submit a written application with supporting documents to the board, on forms provided by the board, and must pay an application fee, which may not exceed $125. [2003, c. 669, §15 (AMD).]

SECTION HISTORY

1983, c. 331, §2 (NEW). 1993, c. 600, §A99 (AMD). 2003, c. 669, §15 (AMD).



32 §1100-O. Renewal

1. Term of license; renewal. All licenses to practice dental radiography issued by the board are valid for 5 years from the date of issuance and may be renewed upon application to the board and payment of a renewal fee, which may not exceed $125.

[ 2003, c. 669, §16 (AMD) .]

SECTION HISTORY

1983, c. 331, §2 (NEW). 1993, c. 600, §A99 (AMD). 2003, c. 669, §16 (AMD).



32 §1100-P. Rules

1. Rules. The board may make rules in accordance with Title 5, chapter 375, which are necessary for the implementation of this subchapter. The rules may include, but need not be limited to, licensure requirements, approved courses, application and renewal procedures and fees.

[ 1983, c. 331, §2 (NEW) .]

SECTION HISTORY

1983, c. 331, §2 (NEW).



32 §1100-Q. Disciplinary action

1. Suspension; revocation; refusal to issue or renew license. The board may suspend or revoke a license pursuant to Title 5, section 10004. In addition, the board may refuse to issue or renew a license or the District Court may revoke, suspend or refuse to renew a license issued under this subchapter for the following reasons:

A. The practice of fraud or deceit in obtaining a license under this subchapter or in connection with service rendered within the scope of the license issued; [1983, c. 331, §2 (NEW).]

B. Habitual substance abuse that has resulted or is foreseeably likely to result in the licensed dental radiographer being unable to perform the duties of the profession or perform those duties in a manner that would endanger the health or safety of the patients to be served; [1993, c. 600, Pt. A, §99 (AMD).]

C. Incompetence in the practice of dental radiography. A licensed dental radiographer is considered incompetent in the practice if the dental radiographer has:

(1) Engaged in conduct that evidenced a lack of ability or fitness to discharge the duty owed to a client or patient or the general public; or

(2) Engaged in conduct that evidenced a lack of knowledge or inability to apply principles or skills to carry out the practice of dental radiography; [1993, c. 600, Pt. A, §99 (AMD).]

D. Unprofessional conduct. In this context, unprofessional conduct means the violation of a standard of professional behavior that through professional experience has been established in the practice of dental radiography; [1993, c. 600, Pt. A, §99 (AMD).]

E. Subject to the limitations of Title 5, chapter 341, conviction of a crime that involves dishonesty or false statement or that relates directly to the practice of dental radiography or conviction of a crime for which incarceration for one year or more may be imposed; or [1993, c. 600, Pt. A, §99 (AMD).]

F. A violation of this chapter or a rule adopted by the board. [1993, c. 600, Pt. A, §99 (AMD).]

[ 1993, c. 600, Pt. A, §99 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1983, c. 331, §2 (NEW). 1993, c. 600, §A99 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



32 §1100-R. Penalties; injunction (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 331, §2 (NEW). 1993, c. 600, §A100 (RP).



32 §1100-S. Mental or physical examination

For the purposes of this section, by application for and acceptance of a license to practice, a licensed dental radiographer is considered to have given consent to a mental or physical examination when directed by the board. The board may direct a dental radiographer to submit to an examination whenever the board determines the dental radiographer may be suffering from a mental illness that may be interfering with the competent practice of dental radiography or from the use of intoxicants or drugs to an extent that they are preventing the dental radiographer from practicing dental radiography competently and with safety to patients. A dental radiographer examined pursuant to an order of the board may not prevent the testimony of the examining individual or prevent the acceptance into evidence of the report of an examining individual. Failure to comply with an order of the board to submit to a mental or physical examination results in the immediate suspension of the license of the dental radiographer by order of the District Court until the dental radiographer submits to the examination. [2003, c. 669, §17 (NEW).]

SECTION HISTORY

2003, c. 669, §17 (NEW).









Chapter 17: ELECTRICIANS

Subchapter 1: GENERAL PROVISIONS

32 §1101. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 386, Pt. F, §1 (AMD).]

1. Apprentice electrician. "Apprentice electrician" means an apprentice, as defined in Title 26, section 3201, subsection 1, who is engaged in a written agreement to work at and learn the trade of an electrician under the direct supervision of a master, journeyman or limited electrician.

[ 2011, c. 491, §14 (AMD) .]

1-A. Electrical company. "Electrical company" means a person, firm, corporation or partnership employing licensees engaged in the business of doing electrical installations.

[ 2011, c. 286, Pt. F, §1 (AMD); 2011, c. 406, §1 (AMD) .]

1-B. Board. "Board" means the Electricians' Examining Board.

[ 2007, c. 402, Pt. I, §1 (NEW) .]

2. Electrical installations. "Electrical installations" means the installation, repair, alteration and maintenance of electrical conductors, fittings, devices and fixtures for heating, lighting, power purposes or heat activated fire alarms, intrusion alarms, energy management, telephone, telegraph, cable and closed circuit television, sound systems, conduit and raceway systems and electrically supervised manual fire alarms and sprinkler systems. "Electrical installations" includes complete installations related to photovoltaic, fuel cell and wind power generation systems. "Electrical installations" does not include the installation or repair of portable appliances and other portable electrical equipment, installation of which involves only the insertion of an attachment plug into a fixed receptacle outlet. It is the meaning and intent of this subsection that the word "portable" does not include or apply to any type of fixed electrically operated or driven equipment.

[ 2003, c. 603, §1 (AMD) .]

3. Helper electrician. "Helper electrician" means a person making electrical installations in the employment of a master electrician, limited electrician or electrical company and under the direct supervision of a master, journeyman or limited electrician but who does not qualify under subsection 1.

[ 1999, c. 386, Pt. F, §1 (AMD) .]

3-A. Journeyman-in-training electrician. "Journeyman-in-training electrician" means a person making electrical installations in the employment of a master electrician, limited electrician or electrical company and under the indirect supervision of a limited or master electrician.

[ 2011, c. 286, Pt. F, §2 (AMD) .]

4. Journeyman electrician. "Journeyman electrician" means a person making electrical installations in the employment and under the indirect supervision of a master electrician, limited electrician or electrical company.

[ 2011, c. 286, Pt. F, §3 (AMD) .]

4-A. Supervision. Two apprentice electricians, one helper electrician or 2 helper electricians who are both currently enrolled in, or have completed, a program of study consisting of 576 hours of education as approved by the Electricians' Examining Board or from an accredited institution may work with and under the direct supervision of a master electrician, limited electrician or journeyman electrician. A master electrician who teaches an electrical course at a Maine career and technical education center, a Maine career and technical education region, a Maine community college or an apprenticeship program registered by the Department of Labor may have a maximum of 12 helper or apprentice electricians under direct supervision while making electrical installations that are a part of the instructional program of the school or apprenticeship program, as long as the total value of each installation does not exceed $5,000. An electrical installation may not be commenced pursuant to this subsection without the prior approval of the director or president of the school or apprenticeship program at which the master electrician is an instructor. These installations are limited to those done in buildings or facilities owned or controlled by:

A. School administrative units; and [2005, c. 347, Pt. B, §1 (AMD).]

B. Nonprofit organizations. [2005, c. 347, Pt. B, §1 (AMD).]

C. [2005, c. 347, Pt. B, §2 (RP).]

The Electricians' Examining Board and the municipal electrical inspector of the municipality in which the installation is to be made, if the municipality has an inspector, must be notified of all installation projects entered into pursuant to this subsection prior to the commencement of the project. There must be an inspection by a state electrical inspector or by the municipal electrical inspector of the municipality in which the installation has been made, if the municipality has an inspector, before any wiring on the project is concealed.

[ 2011, c. 650, §1 (AMD) .]

5. Limited electrician. "Limited electrician" means a person doing work to install and service the electrical work related to a specific type of electrically operated equipment or to specific electrical installations only authorized by this license.

[ 1995, c. 325, §6 (AMD) .]

6. Master electrician. "Master electrician" means an individual qualified under this chapter, engaging in, or about to engage in, the business of installing electrical wires, conduits, apparatus, fixtures and other electrical equipment. The certificate must specify the name of the individual who is authorized to enter upon or engage in business as set forth in this chapter.

[ 1995, c. 336, §1 (AMD) .]

7. Public service corporation.

[ 2011, c. 290, §1 (RP) .]

8. Utility corporation. "Utility corporation" means a utility that is not a public utility, as defined in Title 35-A, section 102, or a person, firm or corporation subject to the jurisdiction of the Federal Communications Commission.

[ 2011, c. 290, §2 (RPR) .]

SECTION HISTORY

1965, c. 385, §2 (AMD). 1965, c. 498, §1 (AMD). 1973, c. 363, (RPR). 1975, c. 767, §§31-35 (AMD). 1977, c. 295, §1 (AMD). 1979, c. 302, §§3,4 (AMD). 1981, c. 577, §§5-9 (AMD). 1983, c. 413, §§31,32 (AMD). 1987, c. 395, §§B3,B4 (AMD). 1987, c. 735, §§42-46 (AMD). 1989, c. 443, §82 (AMD). 1989, c. 450, §§10,11 (AMD). 1993, c. 349, §66 (AMD). 1995, c. 325, §§1-6 (AMD). 1995, c. 336, §1 (AMD). 1995, c. 502, §§H24,25 (AMD). 1997, c. 119, §1 (AMD). 1999, c. 386, §F1 (AMD). 1999, c. 606, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 545, §5 (REV). 2003, c. 603, §1 (AMD). 2005, c. 347, §§B1,2 (AMD). 2007, c. 402, Pt. I, §§1, 2 (AMD). 2009, c. 415, Pt. A, §17 (AMD). 2011, c. 286, Pt. F, §§1-4 (AMD). 2011, c. 290, §§1, 2 (AMD). 2011, c. 406, §1 (AMD). 2011, c. 491, §14 (AMD). 2011, c. 650, §1 (AMD).



32 §1102. Exceptions

The provisions of this chapter shall not apply to the following: [1973, c. 363, (RPR).]

1. Commissions.

[ 1997, c. 119, §2 (RP) .]

1-A. Public utility. An entity subject to the jurisdiction of the Public Utilities Commission, the Federal Energy Regulatory Commission or the Federal Communications Commission, including all employees of such an entity, but only to the extent the entity or its employees are making electrical installations in furtherance of providing its authorized service or activities incidental to that authorized service. This exception does not apply to:

A. Installations, other than installation of a meter, inside a customer's building; [2011, c. 290, §3 (NEW).]

B. Installations of mobile home service equipment; and [2011, c. 290, §3 (NEW).]

C. Installations at any business office of a utility corporation that is not physically located adjacent to the utility's generation or transmission and distribution plant; [2011, c. 290, §3 (NEW).]

[ 2011, c. 290, §3 (RPR) .]

1-B. Aboveground electric lines. Electrical work in connection with the construction, installation, operation, repair or maintenance of any aboveground electric line capable of operating at one kilovolt or more.

[ 2011, c. 290, §4 (NEW) .]

1-C. Contractor. An entity, including all employees of such an entity, to the extent the entity has contracted with a public utility, as described in this section, to perform services for the public utility, but only to the extent the public utility would be exempt from this chapter if it were performing the services directly through its employees; or

[ 2011, c. 290, §5 (NEW) .]

2. Utility corporations.

[ 2011, c. 290, §6 (RP) .]

3. Mines, ships and carriers. The electrical work and equipment in mines, pipeline systems, ships, railway rolling stock or automotive equipment.

[ 1999, c. 386, Pt. F, §2 (AMD) .]

4. Certain laboratories.

[ 1999, c. 386, Pt. F, §3 (RP) .]

5. Oil burner technicians.

[ 1999, c. 386, Pt. F, §4 (RP) .]

6. Elevator mechanics.

[ 1999, c. 386, Pt. F, §5 (RP) .]

7. Low-energy installers.

[ 1991, c. 531, §3 (RP) .]

8. Gas installers.

[ 1999, c. 386, Pt. F, §6 (RP) .]

9. Plumbers.

[ 1999, c. 386, Pt. F, §7 (RP) .]

10. Pump installers.

[ 1999, c. 386, Pt. F, §7 (RP) .]

SECTION HISTORY

1967, c. 69, §1 (AMD). 1967, c. 312, §2 (AMD). 1973, c. 363, (RPR). 1979, c. 127, §177 (AMD). 1987, c. 395, §B5 (AMD). 1987, c. 735, §§47,48 (AMD). 1991, c. 531, §§1-3 (AMD). 1993, c. 659, §A2 (AMD). 1995, c. 114, §§1-4 (AMD). 1995, c. 560, §H12 (AMD). 1995, c. 560, §H17 (AFF). 1997, c. 119, §§2,3 (AMD). 1997, c. 576, §1 (AMD). 1999, c. 386, §§F2-7 (AMD). 1999, c. 657, §13 (AMD). 2011, c. 290, §§3-6 (AMD).



32 §1102-A. Exceptions to licensing requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 363, (NEW). 1981, c. 501, §59 (AMD). 1991, c. 531, §§4-6 (AMD). 1999, c. 386, §F8 (AMD). 2003, c. 551, §§1,2 (AMD). 2009, c. 344, Pt. D, §§7, 8 (AMD). 2009, c. 344, Pt. E, §2 (AFF). 2011, c. 272, §§1-3 (AMD). 2011, c. 286, Pt. F, §5 (RP). 2011, c. 691, Pt. A, §33 (RP).



32 §1102-B. Permits and inspections

1. Permits required. Except as otherwise provided in this section, no electrical equipment may be installed or altered unless the person making the installation first obtains a permit from the board.

[ 2011, c. 286, Pt. F, §6 (AMD) .]

2. Application procedure. An application for a permit must be made in a form provided by the board together with any plans, specifications or schedules the board may require. If the board determines that the installation or alteration planned is in compliance with all applicable statutes, ordinances and rules, it shall issue a permit if the fee required under subsection 4 has been paid.

[ 2011, c. 286, Pt. F, §7 (AMD) .]

3. Inspection required. An inspection is required before the electrical wiring is enclosed by the building construction. The electrician making the installation or alteration shall notify the state electrical inspector when the installation is ready for inspection. The inspector shall inspect the installation within a reasonable time so as not to cause undue delay in the progress of the construction contract or installation. The inspector shall determine whether the installation complies with all applicable statutes, ordinances and rules. If the inspector determines that the installation does not so comply, the procedures set forth in section 1104 apply. Any utility corporation must require proof of permit prior to connecting power to the installation.

[ 2011, c. 286, Pt. F, §8 (AMD) .]

4. Procedures and fees. Pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, the board may adopt procedures for permit applications and the conduct of inspections. The combined service fee for permit and inspection must be paid with every application for a permit. The Director of the Office of Professional and Occupational Regulation shall adopt by rule a schedule of appropriate service fees, but in no event may any scheduled service fee exceed $100. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 2001, c. 323, §17 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

5. Exceptions to permitting requirement. This section does not apply to the following:

A. Single-family dwellings; [1995, c. 325, §7 (AMD).]

B. The electrical work and equipment employed in connection with the construction, installation, operation, repair or maintenance of any utility by a public utility, or by a contractor working on behalf of a public utility as set forth in section 1102, subsection 1-C, in rendering its authorized service or in any way incidental thereto; [2011, c. 290, §7 (AMD).]

B-1. The electrical work and equipment employed in connection with an aboveground electric line described in section 1102, subsection 1-B; [2011, c. 290, §8 (NEW).]

C. Minor repair work, including the replacement of lamps, fuses, lighting fixtures, switches and sockets, the installation and repair of outlets, radio and other low voltage equipment and the repair of entrance service equipment; [1981, c. 543, §1 (AMD).]

D. Installations or alterations for which a permit and inspection are required by municipal resolution or ordinance under Title 30-A, section 4173; [1987, c. 737, Pt. C, §§73, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Any electrical equipment and work, including construction, installation, operation, maintenance and repair in or about industrial or manufacturing facilities; [1999, c. 386, Pt. F, §9 (AMD).]

F. Any electrical equipment and work, including construction, installation, operation, maintenance and repair in, on or about other properties, equipment or buildings, residential or of any other kind, owned or operated by a person engaged in industrial or manufacturing operations provided that the work is done under the supervision of an electrical engineer or master electrician in the employ of that person; [1999, c. 386, Pt. F, §9 (AMD).]

G. Work performed by any person licensed under chapter 139 as an oil burner technician, subject to the restrictions of the license as issued; [2009, c. 344, Pt. D, §9 (AMD); 2009, c. 344, Pt. E, §2 (AFF).]

H. Work performed by a person licensed under chapter 139 as a propane and natural gas installer, when installing propane and natural gas utilization equipment, subject to the restrictions of that person's license; [2009, c. 344, Pt. D, §10 (AMD); 2009, c. 344, Pt. E, §2 (AFF).]

I. Work performed by a person licensed under chapter 49 as a plumber, except that this exception applies only to disconnection and connection of electrical conductors required in the replacement of water pumps and water heaters of the same or smaller size in residential properties; or [1999, c. 386, Pt. F, §9 (NEW).]

J. Work performed by a person licensed under chapter 69-C as a pump installer, except that this exception applies only to disconnection and connection of electrical conductors required in the replacement of water pumps of the same or smaller size in residential properties and the installation of new water pumps and associated equipment of 3 horsepower or smaller. [1999, c. 386, Pt. F, §9 (NEW).]

[ 2011, c. 290, §§7, 8 (AMD) .]

SECTION HISTORY

1981, c. 432, §2 (NEW). 1981, c. 543, §§1,2 (AMD). 1987, c. 735, §49 (AMD). 1987, c. 737, §§C73,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1991, c. 531, §7 (AMD). 1995, c. 325, §7 (AMD). 1999, c. 386, §F9 (AMD). 2001, c. 323, §17 (AMD). 2009, c. 344, Pt. D, §§9, 10 (AMD). 2009, c. 344, Pt. E, §2 (AFF). 2011, c. 286, Pt. B, §5 (REV). 2011, c. 286, Pt. F, §§6-8 (AMD). 2011, c. 290, §§7, 8 (AMD).



32 §1103. Municipal licenses not required; municipal permits

A municipality, provisions in charters to the contrary, may not require electricians to be municipally licensed, and a municipality may not issue a permit for an electrical installation unless satisfied that the person applying for the permit complies with this chapter. [2011, c. 420, Pt. M, §1 (AMD); 2011, c. 420, Pt. M, §7 (AFF).]

SECTION HISTORY

1965, c. 385, §3 (RPR). 1973, c. 363, (RPR). 2011, c. 420, Pt. M, §1 (AMD). 2011, c. 420, Pt. M, §7 (AFF).



32 §1104. State electrical inspectors

1. Inspection. State electrical inspectors, upon an oral complaint of imminent danger or upon written complaint of any owner, lessee or tenant of a building, state fire inspector, fire chief, fire department inspector, personnel of a transmission and distribution utility or local electrical inspector or whenever they determine it necessary at all reasonable hours, for purposes of examination, may enter into and upon all buildings or premises within their jurisdiction and inspect the same. They may enter any building only with the permission of the person having control thereof or, after hearing, upon order of court. Whenever any state electrical inspector finds any electrical installation in any building or structure that does not comply with this chapter, that inspector shall order the same to be removed or remedied and the order must forthwith be complied with by the owner or occupant of the premises or buildings or the electrician that performed the work. Whenever any state electrical inspector finds any electrical installation in any building or structure that creates a danger to other property or to the public, the inspector may forbid use of the building or structure by serving a written order upon the owner and the occupant, if any, to vacate within a reasonable period of time to be stated in the order.

[ 2009, c. 112, Pt. A, §4 (NEW) .]

2. Order to correct deficiency; appeal. Any person ordered by a state electrical inspector to correct an electrical deficiency or to vacate a building or structure may appeal the order to the Electricians' Examining Board by filing with that board within 30 days of receipt of the order a written notice of appeal. The board shall review that appeal and issue its written decision thereof within a reasonable time after receipt of the notice of appeal. If the board upholds the inspector's order, it shall prescribe the time period for the requisite correction specified in its written decision or the time within which that person must vacate the building or structure. The decision must be complied with unless appealed as provided. Any person ordered by the board to correct an electrical deficiency or to vacate a building or structure may appeal the order to the Superior Court in accordance with Title 5, chapter 375, subchapter 7 by filing a petition for review within 48 hours of receipt of the order. The petition for review may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

[ 2011, c. 559, Pt. A, §34 (AMD) .]

The decision of the Superior Court on an appeal as provided is final. An order by a state electrical inspector or an order by the Electricians' Examining Board is final and subject to no further appeal upon failure to file a timely, written appeal therefrom as provided. [2009, c. 112, Pt. A, §4 (RPR).]

Upon the failure of any person to carry out a final order as provided, the Electricians' Examining Board may petition the Superior Court for the county in which the building or premises are located for an injunction to enforce that order. If the court determines upon hearing the petition that a lawful final order was issued, it shall order compliance. [2009, c. 112, Pt. A, §4 (RPR).]

SECTION HISTORY

1965, c. 385, §4 (RPR). 1967, c. 69, §2 (AMD). 1971, c. 310, (AMD). 1973, c. 303, §3 (AMD). 1973, c. 363, (RPR). 1981, c. 432, §§3-5 (AMD). 1981, c. 470, §A151 (AMD). 1981, c. 698, §157 (AMD). 1995, c. 325, §8 (AMD). 1999, c. 657, §14 (AMD). 2009, c. 112, Pt. A, §4 (RPR). 2011, c. 559, Pt. A, §34 (AMD).



32 §1104-A. Failure to comply with order of inspector

If the owner or occupant of any building or the electrician who performed the work neglects or refuses without justification for more than 10 days to comply with any order of a state electrical inspector concerning electrical installations as provided in this chapter, that person commits a civil violation for which a fine of not less than $100 for each day's neglect may be adjudged. [2011, c. 286, Pt. F, §9 (AMD).]

SECTION HISTORY

1965, c. 498, §2 (NEW). 1973, c. 363, (RPR). 1991, c. 531, §8 (AMD). 2011, c. 286, Pt. F, §9 (AMD).



32 §1104-B. Failure to comply with order of inspector (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 69, §3 (NEW). 1973, c. 363, (RP).



32 §1105. Violations; penalty

1. Unlicensed practice. A person who violates section 1201 is subject to the provisions of Title 10, section 8003-C.

A. [2007, c. 402, Pt. I, §3 (RP).]

B. [2007, c. 402, Pt. I, §3 (RP).]

C. [2007, c. 402, Pt. I, §3 (RP).]

[ 2011, c. 420, Pt. M, §2 (AMD); 2011, c. 420, Pt. M, §7 (AFF) .]

2. Penalty.

[ 2007, c. 402, Pt. I, §4 (RP) .]

3. Strict liability. Except as otherwise specifically provided, violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. R, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Exception. Subsection 1 does not apply to a person or work excepted under section 1102 or 1201-A.

[ 2011, c. 420, Pt. M, §3 (AMD); 2011, c. 420, Pt. M, §7 (AFF) .]

5. Installations by resident; certification. Nothing in this chapter prevents a person from making electrical installations in a single-family residence occupied by that person or to be occupied by that person as the person's bona fide personal abode, as long as the installation conforms with the standards of the National Electric Code or other standards approved by the board. An electrical installation made under the authority of this subsection, after July 1, 1987, in a newly constructed residence, requires certification by a state or local inspector, master electrician or limited electrician in house wiring prior to the activation of electricity by the utility company.

[ 2007, c. 402, Pt. I, §5 (AMD) .]

SECTION HISTORY

1965, c. 385, §5 (RPR). 1973, c. 363, (RPR). 1983, c. 413, §33 (AMD). 1987, c. 395, §A143 (AMD). 1999, c. 386, §F10 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §R3 (RPR). 2007, c. 402, Pt. I, §§3-5 (AMD). 2011, c. 286, Pt. F, §10 (AMD). 2011, c. 420, Pt. M, §§2, 3 (AMD). 2011, c. 420, Pt. M, §7 (AFF).






Subchapter 2: ELECTRICIANS' EXAMINING BOARD

32 §1151. Appointment; vacancies; removal; compensation

The Electricians' Examining Board, as established by Title 5, section 12004-A, subsection 13 consists of 7 members appointed by the Governor. [2007, c. 402, Pt. I, §6 (AMD).]

The 7 members consist of: one master electrician experienced in low-energy electronics; one electrician who is a bona fide member from organized labor classified as an inside electrician; one electrical inspector; one master electrician from the education field; and one person experienced in the electrical field, all of whom must have at least 10 years of experience in the electrical field, except that the latter 3 need not be active electricians at the time of their appointment; and 2 public members as defined in Title 5, section 12004-A. [2007, c. 402, Pt. I, §6 (AMD).]

Appointments are made for a 3-year term. Appointments of members must comply with Title 10, section 8009. [2007, c. 402, Pt. I, §6 (AMD).]

Any member of the board may be removed from office for cause by the Governor. [2005, c. 235, §3 (AMD).]

SECTION HISTORY

1965, c. 385, §6 (AMD). 1967, c. 69, §4 (AMD). 1969, c. 199, §1 (AMD). 1969, c. 267, §§1,1A (AMD). 1971, c. 592, §26 (AMD). 1973, c. 363, (RPR). 1975, c. 575, §§13,14 (AMD). 1975, c. 579, §14 (AMD). 1975, c. 771, §§339,340 (AMD). 1981, c. 383, §4 (AMD). 1983, c. 413, §34 (RPR). 1983, c. 553, §§26,46 (AMD). 1983, c. 812, §§202,203 (AMD). 1987, c. 735, §§50,51 (AMD). 1989, c. 503, §B125 (AMD). 1991, c. 438, §1 (AMD). 1993, c. 600, §§A101,102 (AMD). 1995, c. 237, §1 (AMD). 1995, c. 397, §28 (AMD). 1999, c. 386, §F11 (AMD). 2005, c. 235, §§1-3 (AMD). 2007, c. 402, Pt. I, §6 (AMD).



32 §1152. Employees

Electrical inspectors have powers throughout the several counties of the State, similar to those of sheriffs in their respective counties, relating to enforcement of this chapter and rules adopted under this chapter. These powers are limited to the power to conduct investigations, issue citations, serve summonses and order corrections of violations in accordance with specific statutory authority. [2003, c. 204, Pt. C, §1 (AMD).]

SECTION HISTORY

1969, c. 267, §2 (AMD). 1971, c. 592, §27 (AMD). 1973, c. 363, (RPR). 1975, c. 579, §15 (AMD). 1983, c. 553, §46 (AMD). 1985, c. 785, §B131 (AMD). 1987, c. 395, §B6 (AMD). 1991, c. 531, §9 (AMD). 1993, c. 220, §1 (AMD). 1995, c. 397, §29 (AMD). 2003, c. 204, §C1 (AMD).



32 §1153. Meetings; chair; rules

The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members. The board may adopt, pursuant to Title 5, chapter 375, subchapter 2, rules it determines necessary for the holding of examinations and for carrying out this chapter and shall provide for reciprocity of licensing as required to implement section 1206. [2013, c. 246, Pt. B, §6 (AMD).]

SECTION HISTORY

1973, c. 363, (RPR). 1977, c. 340, §9 (RPR). 1977, c. 694, §561 (AMD). 1977, c. 696, §237 (AMD). 1979, c. 127, §178 (AMD). 1983, c. 413, §35 (RPR). 1987, c. 735, §52 (AMD). 1993, c. 636, §1 (AMD). 1999, c. 386, §F12 (AMD). 2007, c. 402, Pt. I, §7 (AMD). 2013, c. 246, Pt. B, §6 (AMD).



32 §1153-A. Standards; installation

The board shall establish by rule technical standards for the proper installation of electrical equipment. These standards must conform as nearly as practicable to the National Electrical Code, National Fire Protection Association standard #70. The installation of the electrical equipment must also comply with the applicable statutes of the State and all applicable ordinances, orders, rules and regulations of any city or town where the installation is being performed. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 204, Pt. C, §2 (RPR).]

SECTION HISTORY

1967, c. 69, §5 (NEW). 1973, c. 363, (RPR). 2003, c. 204, §C2 (RPR).



32 §1153-B. Powers

The board has the following duties and powers, in addition to those otherwise set forth in this chapter. [2007, c. 402, Pt. I, §8 (AMD).]

1. Licenses. The board shall evaluate the qualifications and approve the examination to be taken by applicants for licensure under this chapter.

[ 2007, c. 402, Pt. I, §8 (AMD) .]

2. Hearings.

[ 2007, c. 402, Pt. I, §8 (RP) .]

3. Contracts.

[ 2007, c. 402, Pt. I, §8 (RP) .]

4. Certificate as evidence.

[ 2007, c. 402, Pt. I, §8 (RP) .]

SECTION HISTORY

1983, c. 413, §36 (NEW). 1991, c. 531, §10 (AMD). 1995, c. 502, §H48 (AMD). 2007, c. 402, Pt. I, §8 (AMD).



32 §1154. Disposal of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 363, (RPR). 1983, c. 553, §27 (AMD). 1995, c. 397, §30 (RP).



32 §1155. Investigation of complaints; revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 69, §6 (AMD). 1973, c. 303, §3 (AMD). 1973, c. 363, (RPR). 1975, c. 575, §15 (AMD). 1977, c. 340, §10 (AMD). 1977, c. 694, §562 (AMD). 1983, c. 413, §37 (RP).



32 §1155-A. Investigation of complaints; revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §38 (NEW). 1995, c. 325, §§9,10 (AMD). 1995, c. 502, §H48 (AMD). 1999, c. 386, §F13 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. I, §9 (RP).



32 §1155-B. Denial or refusal to renew license; disciplinary action

1. Disciplinary sanctions. In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for:

A. Any gross negligence, incompetency or misconduct in the performance of the work of making electrical installations. Continued failure to conform with applicable regulations of the National Electrical Code, National Electrical Safety Code or of other safety codes that have been approved by the American Standards Association or its successor or other organization approved by the board is prima facie evidence of that gross negligence and incompetency; and [2007, c. 402, Pt. I, §10 (NEW).]

B. While in the business of making electrical installations, employ an unlicensed person to do that work, unless the unlicensed person is an apprentice electrician or electrician’s helper as set forth in this chapter. [2011, c. 420, Pt. M, §4 (AMD); 2011, c. 420, Pt. M, §7 (AFF).]

[ 2011, c. 420, Pt. M, §4 (AMD); 2011, c. 420, Pt. M, §7 (AFF) .]

2. Reinstatement. The board, for reasons it considers sufficient, may reissue a license to any person whose license has been revoked, if 4 or more members of the board vote in favor of that reissuance.

[ 2007, c. 402, Pt. I, §10 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. I, §10 (NEW). 2011, c. 420, Pt. M, §4 (AMD). 2011, c. 420, Pt. M, §7 (AFF).



32 §1156. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 385, §7 (AMD). 1973, c. 363, (RPR). 2003, c. 204, §C3 (RP).



32 §1157. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 767, §36 (NEW). 2007, c. 402, Pt. I, §11 (RP).






Subchapter 3: LICENSES

32 §1201. License required

An electrical installation may not be made unless by an electrician or other person licensed by the board except as provided in this chapter. [2011, c. 420, Pt. M, §5 (AMD); 2011, c. 420, Pt. M, §7 (AFF).]

SECTION HISTORY

1973, c. 363, (RPR). 1987, c. 735, §53 (RPR). 1995, c. 325, §11 (AMD). 2011, c. 286, Pt. F, §11 (AMD). 2011, c. 420, Pt. M, §5 (AMD). 2011, c. 420, Pt. M, §7 (AFF).



32 §1201-A. Exceptions to licensing requirements

All electrical installations must comply with the National Electrical Code that is in effect at the time of the installation. The licensing provisions of this chapter do not apply to the entities, persons and licensees enumerated in this section: [2011, c. 286, Pt. F, §12 (NEW).]

1. Industrial plants. Industrial plants and regular employees of industrial plants making electrical installations in or about the industrial plant;

[ 2011, c. 286, Pt. F, §12 (NEW) .]

2. Other properties of industrial and manufacturing plants. Other properties of industrial and manufacturing plants and regular employees of other properties of industrial or manufacturing plants making electrical installations in, on or about other properties, equipment or buildings, residential or of any other kind, owned or controlled by the operators of industrial or manufacturing plants, as long as such work is done under the supervision of an electrical engineer in the employ of the operator;

[ 2011, c. 286, Pt. F, §12 (NEW) .]

3. Manufacturing plants. Manufacturing plants and regular employees of manufacturing plants making electrical installations in the manufacture, testing or repair of electrical equipment in the manufacturing plant;

[ 2011, c. 286, Pt. F, §12 (NEW) .]

4. Low-energy installers. Individuals or employees installing telephone, telegraph, cable and closed-circuit television, data communication and sound equipment;

[ 2011, c. 286, Pt. F, §12 (NEW) .]

5. Certain laboratories. A person making an installation in a suitable laboratory of exposed electrical wiring for experimental purposes only;

[ 2011, c. 286, Pt. F, §12 (NEW) .]

6. Elevator mechanics. A person licensed under chapter 133 subject to the restrictions of the license as issued;

[ 2011, c. 286, Pt. F, §12 (NEW) .]

7. Oil burner technicians. A person licensed under chapter 139 subject to the restrictions of the license as issued;

[ 2011, c. 286, Pt. F, §12 (NEW) .]

8. Propane and natural gas installers. A person licensed under chapter 139, when installing propane and natural gas utilization equipment, subject to the restrictions of that person's license;

[ 2011, c. 286, Pt. F, §12 (NEW) .]

9. Plumbers. A person licensed under chapter 49, except that this exemption applies only to disconnection and connection of electrical conductors required in the replacement of water pumps and water heaters of the same or smaller size in residential properties;

[ 2011, c. 286, Pt. F, §12 (NEW) .]

10. Pump installers. A person licensed under chapter 69-C, except that this exception applies only to disconnection and connection of electrical conductors required in the replacement of water pumps of the same or smaller size in residential properties and the installation of new water pumps and associated equipment of 3 horsepower or smaller;

[ 2011, c. 691, Pt. A, §34 (AMD) .]

11. Wastewater treatment plants. Wastewater treatment plants, as defined in section 4171, and regular employees of wastewater treatment plants making electrical installations in or about wastewater treatment plants; or

[ 2011, c. 691, Pt. A, §34 (AMD) .]

12. Incidental work. Regular employees of an owner or a lessee of real property doing incidental electrical work on that property or incidental electrical work by a person whose occupation involves miscellaneous jobs of manual labor. For purposes of this subsection, "incidental electrical work'' means minor electrical work, limited to light fixtures and switches, that occurs by chance and that does not require electrical installation calculations.

[ 2011, c. 691, Pt. A, §35 (NEW) .]

SECTION HISTORY

2011, c. 286, Pt. F, §12 (NEW). 2011, c. 691, Pt. A, §§34, 35 (AMD).



32 §1202. Issuance of licenses

1. Application; qualifications. The board shall issue a license to any person who files a sworn application, who passes an examination conducted by the board as provided in section 1203 to determine his fitness to receive that license and who meets the following qualifications.

A. For a journeyman electrician's license, a person must:

(1) Complete at least 8,000 hours of service as an apprentice or helper electrician or at least 8,000 hours of experience in electrical installations, as defined in section 1101, and satisfactorily complete a program of study comprising 576 hours as approved by the Electricians' Examining Board or from an accredited institution. The 576 hours consist of 225 hours of required study, including an approved course of not less than 45 hours in the current National Electrical Code; and 351 hours of elective study, comprised of all trade-related electives or 225 hours of trade-related courses and 135 hours of degree-related courses;

(2) Be a graduate of an accredited regional applied technology high school 2-year electrical program, have worked for 8,000 hours in the field of electrical installations under the supervision of a master electrician or the equivalent and have completed a course of not less than 45 hours in the current National Electrical Code, the course to be approved by the board;

(3) Be a graduate of an accredited community college electrical program or a vocational-electrical program of the Department of Corrections, have worked for 4,000 hours in the field of electrical installations under the supervision of a master electrician or the equivalent and have completed a course of not less than 45 hours in the current National Electrical Code, the course to be approved by the board. Persons qualifying under this paragraph may sit for the journeyman's examination upon graduation if application is made within one year of graduation; or

(4) Be an electrical apprentice registered with the Department of Labor and have completed 576 hours of related instruction, as defined in this paragraph, prescribed in their apprenticeship program, the 8,000-hour approved program and a course of not less than 45 hours in the current National Electrical Code, the course to be approved by the board. Persons qualifying under this paragraph may sit for the journeyman's examination after completion of the 576 hours of instruction if application is made within one year of the completion of the instruction. [2011, c. 491, §15 (AMD).]

B. For a master electrician's license, a person must:

(1) Complete at least 4,000 hours of service as a journeyman electrician or at least 12,000 hours of experience in electrical installations, as defined in section 1101, and complete a program of study comprising 576 hours as approved by the Electricians' Examining Board or from an accredited institution. The 576 hours shall consist of 450 hours of required study, including a course of not less than 45 hours in an approved course in the current National Electrical Code and 126 hours of degree-related courses;

Any person who holds a journeyman electrician's or limited license under this section or under former section 1202, subsection 1, prior to July 1987, shall be eligible to take the examination for a master electrician's license, provided that the applicant has completed the number of hours of service or experience required by this subsection and has completed 45 hours of current National Electrical Code. [1987, c. 735, §54 (AMD).]

C. For a limited electrician's license, a person must meet the following requirements.

(1) A limited electrician in water pumps must have 135 hours of electrical education as approved by the Electricians' Examining Board or from an accredited institution and 2,000 hours of experience. The privileges of practice are restricted to electrical work between the branch circuits and power supplies.

(2) A limited electrician in outdoor signs, including sign lighting, must have 135 hours of electrical education as approved by the Electricians' Examining Board or from an accredited institution and 2,000 hours of experience. The privileges of practice do not include branch circuit wiring.

(3) A limited electrician in gasoline dispensing must have 135 hours of electrical education as approved by the Electricians' Examining Board or from an accredited institution and 2,000 hours of experience. The privileges of practice are restricted to electrical work between the branch circuit and the power supply.

(4) A limited electrician in traffic signals, including outdoor lighting of traffic signals, must have 135 hours of electrical education as approved by the Electricians' Examining Board or from an accredited institution and 2,000 hours of experience.

(5) A limited electrician in house wiring must have 225 hours of electrical education as approved by the Electricians' Examining Board or from an accredited institution and 4,000 hours of experience. Privileges of practice are restricted to one-family and 2-family dwellings, including modular and mobile homes. Any person having a limited license in mobile homes prior to the effective date of this section is automatically licensed as a limited electrician in house wiring.

(6) A limited electrician in refrigeration must have 270 hours of electrical education as approved by the Electricians' Examining Board or from an accredited institution and 6,000 hours of experience. Graduates of a Maine community college electrical program in refrigeration approved by the Electricians' Examining Board or from an accredited institution are credited with 4,000 hours of experience upon graduation. Privileges of practice are restricted to all associated wire from the loadside of distribution.

(7) A limited electrician in low energy, including fire alarms, must have 270 hours of electrical education as approved by the Electricians' Examining Board or from an accredited institution and 4,000 hours of experience. Any person having a limited license in fire alarms or experience in the installation of low-energy electronics prior to the effective date of this section qualifies to be licensed as a limited electrician in low energy.

(8) A crane technician must have 135 hours of electrical education as approved by the Electricians' Examining Board or from an accredited institution and 2,000 hours of experience. Any person having work experience in the installation of cranes and hoists, as defined by the National Electrical Code, prior to the effective date of this subparagraph, qualifies to be licensed as a crane technician. This covers the installation of electrical equipment and wiring used in connection with cranes, monorail hoists, hoists and runways. [2009, c. 112, Pt. A, §5 (AMD).]

D. For a journeyman-in-training electrician's license, a person must be a graduate of an accredited community college or Department of Corrections' electrical program, receive a passing grade on the journeyman's examination and complete 2,000 hours of experience. [2007, c. 398, §2 (AMD).]

The board may establish by rule standards in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, to exercise its discretion to determine if a limited license holder applying for a master electrician's license has adequate experience in all phases of electrical installation to take the examination.

[ 2011, c. 491, §15 (AMD) .]

2. Apprentice or helper. The board may issue a license upon payment of the fee as set under section 1203-A to any person who applies for a license, without examination. Any such person employed by an electrician as an apprentice for the purpose of qualifying for any license mentioned in section 1203, or as an electrician's helper, must apply for a license within 10 days after commencing that employment or starting school in an electrical course.

[ 2011, c. 286, Pt. F, §13 (AMD) .]

3. License displayed. All persons licensed by the board are entitled to receive a license, which must be publicly displayed at the principal place of business of the electrician or, if no such place of business, must be carried on the person and displayed at any time upon request, as long as that person continues in the business as defined.

[ 2007, c. 402, Pt. I, §14 (AMD) .]

4. Inactive status licenses. A licensee who does not desire to perform any of the electrical installations described in section 1101 and who wants to preserve the license while not engaged in any electrical installations may apply for an inactive status license pursuant to Title 10, section 8003, subsection 5-A, paragraph D, subparagraph 5. The fee for inactive status licensure is set under section 1203-A. During inactive status the licensee must renew the license biennially and pay the renewal fee as set under section 1203-A, but is not required to meet the education provisions under the rules of the board.

A licensee surrendering a license pursuant to this section may have the license reinstated to active status by demonstrating compliance within the previous biennium with section 1204 and proper application for an active license. Any license placed on inactive status after the effective date of this subsection and remaining inactive for 3 or more years may be reactivated by the applicant being required to successfully pass a license examination at the discretion of the board.

[ 2007, c. 402, Pt. I, §15 (AMD) .]

5. Electrical company.

[ 2011, c. 420, Pt. M, §7 (AFF); 2011, c. 420, Pt. M, §6 (RP) .]

SECTION HISTORY

1967, c. 69, §7 (AMD). 1969, c. 267, §3 (AMD). 1973, c. 363, (RPR). 1975, c. 374, §2 (AMD). 1975, c. 767, §37 (AMD). 1977, c. 295, §2 (AMD). 1979, c. 278, (AMD). 1981, c. 383, §5 (RPR). 1981, c. 470, §A152 (AMD). 1981, c. 577, §10 (AMD). 1981, c. 670, (AMD). 1983, c. 553, §28 (AMD). 1985, c. 695, §18 (AMD). 1985, c. 734, (AMD). 1987, c. 395, §B7 (AMD). 1987, c. 402, §A168 (AMD). 1987, c. 735, §§54,55 (AMD). 1987, c. 769, §A120 (AMD). 1989, c. 125, §§1,2 (AMD). 1989, c. 443, §§83-85 (AMD). 1989, c. 483, §A50 (AMD). 1989, c. 878, §§A91,92 (AMD). RR 1991, c. 2, §117 (COR). 1991, c. 531, §11 (AMD). 1991, c. 714, §9 (AMD). 1993, c. 349, §67 (AMD). 1995, c. 325, §§12-15 (AMD). 1999, c. 386, §§F14,15 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2007, c. 398, §§1, 2 (AMD). 2007, c. 402, Pt. I, §§12-15 (AMD). 2007, c. 695, Pt. A, §36 (AMD). 2009, c. 112, Pt. A, §5 (AMD). 2011, c. 286, Pt. F, §§13, 14 (AMD). 2011, c. 406, §2 (AMD). 2011, c. 420, Pt. M, §6 (AMD). 2011, c. 420, Pt. M, §7 (AFF). 2011, c. 491, §15 (AMD).



32 §1203. Examinations

Applicants for licensure must present to the board a written application for examination and license containing such information as the board may require. [1999, c. 386, Pt. F, §16 (RPR).]

1.

[ 1999, c. 386, Pt. F, §16 (RP) .]

2.

[ 1999, c. 386, Pt. F, §16 (RP) .]

3.

[ 1999, c. 386, Pt. F, §16 (RP) .]

SECTION HISTORY

1965, c. 385, §8 (RPR). 1967, c. 69, §8 (AMD). 1973, c. 363, (RPR). 1973, c. 725, §4 (AMD). 1975, c. 767, §38 (AMD). 1981, c. 577, §11 (AMD). 1983, c. 204, §3 (AMD). 1983, c. 553, §29 (AMD). 1987, c. 395, §B8 (AMD). 1987, c. 735, §56 (AMD). 1993, c. 659, §A3 (AMD). 1995, c. 325, §16 (AMD). 1997, c. 210, §5 (AMD). 1999, c. 386, §F16 (RPR).



32 §1203-A. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for application, examination, licensure, renewal and other purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose other than permit and inspection fees may not exceed $150 biennially. Rules adopted pursuant to the section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [2001, c. 323, §18 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

1. Application fee.

[ 2001, c. 323, §18 (RP) .]

2. Examination fee.

[ 2001, c. 323, §18 (RP) .]

3. Licensure fee.

[ 2001, c. 323, §18 (RP) .]

SECTION HISTORY

1999, c. 386, §F17 (NEW). 2001, c. 323, §18 (AMD). 2011, c. 286, Pt. B, §5 (REV).



32 §1204. Renewals

All licenses may be renewed without further examination, upon the payment of the renewal fee as set under section 1203-A and documentation of continuing education as established by rule as the board determines necessary. The expiration dates for licenses issued under this chapter may be established at such other times as the Commissioner of Professional and Financial Regulation may designate. [2007, c. 402, Pt. I, §16 (AMD).]

A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee in addition to the renewal fee as set under section 1203-A. Any person who submits an application for renewal more than 90 days after the license expiration date shall pay an additional late fee as set under section 1203-A and is subject to all requirements governing new applicants under this chapter, except that the board may in its discretion, giving due consideration to the protection of the public, waive examination or other requirements. Notwithstanding any other provision of this chapter, the board shall waive examination if a renewal application is received within 90 days after separation from the United States Armed Forces, under conditions other than dishonorable, by a person who has failed to renew that person's license because that person was on active duty in the Armed Forces; except that the waiver of examination may not be granted if the person served more than 4 years in the Armed Forces, except if the person is required by some mandatory provision to serve a longer period and the person submits satisfactory evidence of this mandatory provision to the board. [2007, c. 402, Pt. I, §16 (AMD).]

SECTION HISTORY

1965, c. 385, §9 (RPR). 1967, c. 69, §9 (AMD). 1969, c. 231, §2 (AMD). 1973, c. 363, (RPR). 1975, c. 767, §39 (AMD). 1983, c. 413, §39 (RPR). 1985, c. 551, (AMD). 1987, c. 395, §B9 (AMD). 1987, c. 735, §57 (AMD). 1991, c. 531, §12 (AMD). 1995, c. 325, §17 (AMD). 2007, c. 402, Pt. I, §16 (AMD).



32 §1205. Corporations and partnerships (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 363, (RP).



32 §1206. Reciprocity

The board shall issue a license to any person who files a sworn application, who is licensed under the laws of another state or territory of the United States and who has been licensed and actively engaged in an electrician's work for a minimum of 6 years, as long as that state or territory has licensing standards and experience requirements at least equivalent to this State's and as long as that state or territory grants similar privileges to persons licensed under this chapter. Reciprocal licenses may not be denied on the basis of current residency. [1993, c. 636, §2 (NEW).]

Notwithstanding other provisions of this section, the board, upon receiving an application for a reciprocal license, may waive the 576 hours of study required for a journeyman or master license pursuant to section 1202. The board may require the applicant to submit such written evidence, verified by oath, as it determines necessary to support the application. [1993, c. 636, §2 (NEW).]

SECTION HISTORY

1993, c. 636, §2 (NEW).









Chapter 18: ELECTROLOGISTS

Subchapter 1: GENERAL PROVISIONS

32 §1221. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 87, §1 (NEW).]

1. Department. "Department" shall mean the Department of Health and Human Services.

[ 1979, c. 87, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

1-A. Electrologist. "Electrologist" means a person who practices electrology.

[ 1991, c. 416, §1 (NEW) .]

2. Electrology. "Electrology" shall mean the practice of removing hair permanently by applying electricity to the hair follicle to cause growth inactivity to the hair root.

[ 1979, c. 87, §1 (NEW) .]

2-A. Electrolysis. "Electrolysis" means the process by which electrology is done.

[ 1991, c. 416, §1 (NEW) .]

3. Person. "Person" shall mean any individual, firm, partnership, corporation or other association or organization.

[ 1979, c. 87, §1 (NEW) .]

SECTION HISTORY

1979, c. 87, §1 (NEW). 1991, c. 416, §1 (AMD). 2003, c. 689, §B6 (REV).



32 §1222. Licensure; penalty

1. License required. A person may not practice electrology in this State unless that person is licensed by the department under this chapter. A license issued under this chapter is valid for one year from the date of issuance.

[ 2013, c. 264, §8 (AMD) .]

2. Criminal penalty.

[ 2013, c. 264, §8 (RP) .]

3. Civil penalty. A person who practices electrology without a license or who violates the sterilization, sanitation or safety standards adopted by the department under this chapter commits a civil violation for which a fine of not less than $500 nor more than $1,000 may be adjudged for each violation.

[ 2013, c. 264, §8 (NEW) .]

4. Enforcement. A person who fails to pay a penalty imposed pursuant to this chapter:

A. May be referred to the Attorney General for appropriate enforcement action; and [2013, c. 264, §8 (NEW).]

B. In addition to all fines and penalties imposed pursuant to this chapter, is liable for any interest, costs and fees incurred by the department, including attorney's fees. [2013, c. 264, §8 (NEW).]

[ 2013, c. 264, §8 (NEW) .]

SECTION HISTORY

1979, c. 87, §1 (NEW). 2013, c. 264, §8 (AMD).



32 §1223. Exception

This chapter shall not apply to any person who is licensed to practice any healing art or science, as defined in section 3751, and who is practicing electrology in the course of that practice. [1979, c. 87, §1 (NEW).]

SECTION HISTORY

1979, c. 87, §1 (NEW).



32 §1224. Maine Administrative Procedure Act

The provisions of this chapter and anyone acting under them are subject to the Maine Administrative Procedure Act. [1979, c. 87, §1 (NEW).]

SECTION HISTORY

1979, c. 87, §1 (NEW).






Subchapter 2: LICENSURE

32 §1231. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 87, §1 (NEW). 1991, c. 416, §2 (RP).



32 §1231-A. Licensure requirements

1. Licensure requirements. Except as provided in section 1233, the department shall issue a license to any person under this chapter who:

A. Is at least 17 years of age; [1991, c. 416, §3 (NEW).]

B. Has a high school diploma or its equivalent; and [1991, c. 416, §3 (NEW).]

C. Passes an inspection under section 1243 within 60 days before the license is issued. [2013, c. 264, §9 (AMD).]

[ 2013, c. 264, §9 (AMD) .]

2. Exemption. A person who has a valid electrology license from the department as of January 1, 1991 is exempt from the requirements of subsection 1.

[ 1991, c. 416, §3 (NEW) .]

3. Reciprocity. Except as provided in section 1233 and notwithstanding the requirements of subsection 1, the department shall issue a license to any applicant under this chapter who provides the department with evidence that the applicant has 3 years of experience as an electrologist in another state. That proof must consist of notarized copies of the license or registration issued by the state where the applicant last practiced electrology.

[ 2013, c. 264, §9 (AMD) .]

SECTION HISTORY

1991, c. 416, §3 (NEW). 2013, c. 264, §9 (AMD).



32 §1232. Valid for one year (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 87, §1 (NEW). 2013, c. 264, §10 (RP).



32 §1233. Grounds for refusal, suspension or revocation

The following are grounds for the department's refusal to issue a license to any person or for the District Court's suspension or revocation of the license of any person: [2013, c. 264, §11 (AMD).]

1. Noncompliance with rules. Noncompliance with the rules adopted by the department under this chapter;

[ 1979, c. 87, §1 (NEW) .]

2. Conviction of crime. Conviction of any crime directly related to that person's practice of electrology; and

[ 1979, c. 87, §1 (NEW) .]

3. Fraudulently obtaining license. Attempting to obtain a license or obtaining a license under this chapter by means of fraud or under false pretenses.

[ 2013, c. 264, §12 (AMD) .]

SECTION HISTORY

1979, c. 87, §1 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2013, c. 264, §§11, 12 (AMD).






Subchapter 3: DEPARTMENT OF HUMAN SERVICES

32 §1241. Powers and duties

The department may investigate, inspect, examine and review persons and premises as necessary to properly administer this chapter and may make any appropriate complaint to the District Court. [2013, c. 264, §13 (AMD).]

SECTION HISTORY

1979, c. 87, §1 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2013, c. 264, §13 (AMD).



32 §1242. Rules

The department shall adopt: [1979, c. 87, §1 (NEW).]

1. Administration. Rules for the proper administration of this chapter; and

[ 1979, c. 87, §1 (NEW) .]

2. Practices of electrology. Rules governing the practice of electrology relating to training, health, safety, sanitation, equipment, electrolysis procedures and record keeping.

[ 1991, c. 416, §4 (AMD) .]

SECTION HISTORY

1979, c. 87, §1 (NEW). 1991, c. 416, §4 (AMD).



32 §1243. Inspections

Upon any person's request and payment of a fee not to exceed $150, the department shall inspect that person's training, place of practice and equipment for compliance with the rules adopted by the department under this chapter. All fees collected by the department must be deposited in a special revenue account dedicated to a health inspection program. [2009, c. 589, §10 (AMD).]

SECTION HISTORY

1979, c. 87, §1 (NEW). 1979, c. 542, §D2 (AMD). 1981, c. 703, §A43 (RPR). 1991, c. 416, §5 (AMD). 2009, c. 589, §10 (AMD).









Chapter 19: ENGINEERS

Subchapter 1: GENERAL PROVISIONS

32 §1251. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 296, §1 (AMD).]

1. Board. "Board" means the State Board of Licensure for Professional Engineers.

[ 2005, c. 315, §2 (AMD) .]

1-A. Accreditation board. "Accreditation board" means the accreditation board for engineering and technology.

[ 2013, c. 296, §1 (NEW) .]

1-B. Engineering accreditation commission. "Engineering accreditation commission" means the engineering accreditation commission of the accreditation board.

[ 2013, c. 296, §1 (NEW) .]

2. Engineer-intern. "Engineer-intern" means a person who has been certified as an engineer-intern by the board.

[ 2013, c. 296, §1 (AMD) .]

2-A. National council. "National council" means the National Council of Examiners for Engineering and Surveying.

[ 2013, c. 296, §1 (NEW) .]

3. Practice of professional engineering. "Practice of professional engineering" means any professional service, such as consultation, investigation, evaluation, planning, design or responsible supervision of construction in connection with any public or private utilities, structures, buildings, machines, equipment, processes, works or projects, wherein the public welfare or the safeguarding of life, health or property is concerned or involved, when such professional service requires the application of engineering principles and data.

[ 2013, c. 296, §1 (AMD) .]

4. Professional engineer. "Professional engineer" means a person who, by reason of a knowledge of mathematics, the physical sciences and the principles of engineering, acquired by professional education and practical experience, is qualified to engage in engineering practice as defined.

[ 2013, c. 296, §1 (AMD) .]

5. Technology accreditation commission. "Technology accreditation commission" means the technology accreditation commission of the accreditation board.

[ 2013, c. 296, §1 (NEW) .]

SECTION HISTORY

1995, c. 355, §1 (AMD). 2005, c. 315, §2 (AMD). 2013, c. 296, §1 (AMD).



32 §1252. Other legally recognized professions not affected

This chapter shall not be construed to affect or prevent the practice of any other legally recognized profession.



32 §1253. Corporations, partnerships and associations

A firm, copartnership, corporation or joint stock association may engage in the practice of professional engineering in this State, provided that the practice is carried on only by professional engineers licensed in this State. [2005, c. 315, §3 (AMD).]

SECTION HISTORY

1983, c. 413, §40 (AMD). 2005, c. 315, §3 (AMD).



32 §1254. Public works

1. Use of licensed professional engineer not required. Except as provided in subsection 2, any department of this State or any of its political subdivisions or any county, city, town, township or plantation may engage in construction of any public work involving professional engineering without procuring the services of a licensed professional engineer, as long as the contemplated expenditure for the completed project does not exceed $100,000 and the work, both as performed and as completed, does not create an undue risk to public safety or welfare.

[ 2005, c. 315, §4 (AMD) .]

2. Exception. A department of this State may require the services of a licensed professional engineer for any public works project if the services of the professional engineer are required to comply with any provision of law or rule.

[ 2005, c. 315, §4 (AMD) .]

SECTION HISTORY

1997, c. 304, §1 (RPR). 2005, c. 315, §4 (AMD).



32 §1255. Exemptions

The following persons are exempt from this chapter: [1991, c. 442, §1 (AMD).]

1. Limited practice by nonresident. A person not a resident of and not having established a place of business in this State, practicing or offering to practice the profession of engineering when such practice does not exceed more than 30 consecutive days in any calendar year, if the person is legally qualified by licensure to practice the profession in that person's own state or country in which the requirements and qualifications for licensure are not lower than those specified in this chapter. To practice under this section, the person must apply in writing and receive authorization;

[ 2005, c. 315, §5 (AMD) .]

2. Nonresident becoming resident. A person not a resident of and not having established a place of business in this State, or who has become a resident of this State, practicing or offering to practice in the State for more than 30 days in any calendar year the profession of engineering, and having filed with the board an application for a license and having paid the fee required by this chapter. The exemption continues only for such time as the board requires for the consideration of the application for licensure, if the person is legally qualified to practice the profession of engineering in the state or country of residence in which the requirements and qualifications for obtaining a license are not lower than those specified in this chapter.

A person must apply in writing and receive authorization in order to practice pursuant to the provisions of this subsection;

[ 2005, c. 315, §6 (AMD) .]

3. Certain employees. An employee or a subordinate of a person holding a license under this chapter, or an employee of a person exempted from licensure by subsections 1 and 2, provided that the practice does not include responsible charge or design or supervision by the employee or subordinate;

[ 2005, c. 315, §7 (AMD) .]

4. United States Government employees. Officers and employees of the Government of the United States while engaged within this State in the practice of the profession of engineering for said government.

5. Interstate commerce corporation employees. An officer or employee of a corporation engaged in interstate commerce as defined in the Act of Congress entitled "An Act to Regulate Commerce" approved February 4, 1887, as amended, or in interstate communication as defined in the Act of Congress entitled "Communications Act of 1934" approved June 9, 1934, while working solely as an employee of such corporation. An officer or employee of such corporation customarily in responsible charge of the engineering work of such corporation within this State must be a licensee under this chapter;

[ 2005, c. 315, §8 (AMD) .]

6. Subsurface sewage disposal. Persons who have been licensed by the Department of Health and Human Services pursuant to Title 22, section 42, subsection 3-A, solely for the purpose of work relating to subsurface sewage disposal systems. This exemption does not apply to the board's power to license or to revoke, suspend or refuse to renew the license of any licensee;

[ 2007, c. 379, §1 (AMD) .]

7. Person who performs work on certain vessels. A person who performs work only on vessels under 200 feet long; and

[ 2007, c. 379, §2 (AMD) .]

8. Persons engaged in design of minor construction. Persons engaged in the design of the following minor construction do not need to provide stamped and sealed plans and specifications unless specifically required by the code enforcement officer.

A. Detached one-family or 2-family residences; [2007, c. 379, §3 (NEW).]

B. Farm buildings with an overall floor plan not exceeding 3,000 square feet; [2007, c. 379, §3 (NEW).]

C. Single bathroom additions or renovations in an existing building if there is no impact on the building’s compliance with the National Fire Protection Association Life Safety Code adopted by the Department of Public Safety, Office of the State Fire Marshal; [2007, c. 379, §3 (NEW).]

D. Revisions or additions to plumbing systems costing up to $10,000 if the work has no impact on the building’s compliance with the National Fire Protection Association Life Safety Code adopted by the Department of Public Safety, Office of the State Fire Marshal and does not involve roof drains; [2007, c. 379, §3 (NEW).]

E. Revisions to existing heating, ventilation and air conditioning systems and design of new heating, ventilation and air conditioning systems if the work has no impact on the building’s compliance with the National Fire Protection Association Life Safety Code adopted by the Department of Public Safety, Office of the State Fire Marshal requirements and the project does not include more than one heating, ventilation and air conditioning unit with a maximum cooling capacity of 5 tons or heating capacity of 200,000 BTUs; [2007, c. 379, §3 (NEW).]

F. Revisions or additions to structural systems costing up to $10,000 if the design is in accordance with the tables provided in the International Building Code; and [2007, c. 379, §3 (NEW).]

G. Revisions or additions to electrical systems costing up to $10,000 if the work has no impact on the building’s compliance with the National Fire Protection Association Life Safety Code adopted by the Department of Public Safety, Office of the State Fire Marshal. [2007, c. 379, §3 (NEW).]

All the work that is done under these exemptions must be in accordance with the licensing requirements of the trade involved, including, but not limited to, all construction industry design standards such as the National Fire Protection Association standards, state and municipal building and energy codes, the State Fire Marshal’s requirements and ASHRAE Standard 62 and ASHRAE Standard 90.

[ 2007, c. 379, §3 (NEW) .]

SECTION HISTORY

1975, c. 760, §5 (AMD). 1991, c. 442, §§1,2 (AMD). 1995, c. 355, §§2,3 (AMD). 1999, c. 186, §§1,2 (AMD). 2003, c. 34, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 315, §§5-9 (AMD). 2007, c. 379, §§1-3 (AMD).



32 §1256. Violations; penalties; injunction

A person who practices or offers to practice the profession of engineering in this State without being licensed or exempted in accordance with this chapter, or a person presenting or attempting to use the license or the seal of another, or a person who gives a false or forged evidence of any kind to the board or to a member of the board in obtaining a license, or a person who falsely impersonates any other licensee of like or different name, or a person who attempts to use an expired or revoked license, or a person who violates any of the provisions of this chapter for which a penalty has not been prescribed commits a civil violation for which a fine of not more than $1,000 may be adjudged. [2005, c. 315, §10 (AMD).]

The State may bring an action in Superior Court to enjoin a person from violating this chapter, regardless of whether other administrative, civil or criminal proceedings have been or may be instituted. [2001, c. 421, Pt. B, §95 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

SECTION HISTORY

1983, c. 413, §41 (AMD). 1995, c. 355, §4 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 421, §B95 (AMD). 2001, c. 421, §C1 (AFF). 2005, c. 315, §10 (AMD).






Subchapter 2: STATE BOARD OF LICENSURE

32 §1301. Appointment; term

The State Board of Licensure for Professional Engineers, as established by Title 5, section 12004-A, subsection 16, administers this chapter. The board consists of 7 members. Six members are appointed by the Governor, of which 5 must be professional engineers who have the qualifications required by section 1302 and one must be a public member. The 7th member is the Chief Engineer of the Department of Transportation who shall serve as an ex officio voting member. To the extent that qualified nominees are available, appointment of nonpublic members must be made to ensure that a variety of engineering disciplines are represented. Nominees for appointment may be recommended to the Governor by representative engineering societies in the State. [2005, c. 315, §12 (AMD).]

Appointments are for 5-year terms. Appointments of members must comply with Title 10, section 8009. [2007, c. 695, Pt. B, §8 (AMD).]

SECTION HISTORY

1975, c. 575, §16 (AMD). 1975, c. 771, §341 (AMD). 1983, c. 413, §42 (RPR). 1983, c. 812, §204 (AMD). 1989, c. 503, §B126 (AMD). 1991, c. 442, §3 (AMD). 1993, c. 600, §A103 (AMD). 1995, c. 355, §5 (AMD). 2005, c. 315, §12 (AMD). 2007, c. 695, Pt. B, §8 (AMD).



32 §1302. Qualifications

Each member of the board must be a citizen of the United States and a resident of this State, and each engineer member must have been engaged in the practice of the profession of engineering for at least 12 years and must have been in responsible charge of engineering work for at least 5 years. Teaching of engineering courses in a college or university offering an approved engineering curriculum of 4 years or more may be construed as responsible charge of engineering work. [1999, c. 186, §3 (AMD).]

SECTION HISTORY

1975, c. 575, §17 (AMD). 1995, c. 355, §6 (AMD). 1999, c. 186, §3 (AMD).



32 §1303. Compensation and expenses

Members of the board shall be compensated according to the provisions of Title 5, chapter 379. Clerical expenses shall not be allowed any member of the board, except as provided in section 1307. [1983, c. 812, §205 (RPR).]

SECTION HISTORY

1983, c. 812, §205 (RPR).



32 §1304. Removal

The Governor may remove a member of the board for cause. [1993, c. 600, Pt. A, §104 (AMD).]

SECTION HISTORY

1975, c. 771, §342 (AMD). 1983, c. 413, §43 (AMD). 1993, c. 600, §A104 (AMD).



32 §1305. Organization and meetings

The board shall meet at least once a year to conduct its business and to elect its officers. Additional meetings must be held as necessary to conduct the business of the board, and may be convened at the call of the chair or a majority of the board members. [2005, c. 315, §13 (AMD).]

The board shall elect or appoint annually a chair and vice-chair. A quorum of the board consists of not less than 4 members. The board may adopt and have an official seal. [2005, c. 315, §13 (AMD).]

SECTION HISTORY

1975, c. 575, §18 (AMD). 1983, c. 413, §44 (RPR). 2005, c. 315, §13 (AMD).



32 §1306. Powers

The board shall have the following duties and powers in addition to those otherwise set forth in this chapter. [1983, c. 413, §45 (RPR).]

1. Licenses; enforcement. The board shall evaluate the qualifications and supervise the examination of applicants for licensure under this chapter. The board may order an investigation of a licensee on its own motion or on written complaint filed with the board regarding noncompliance with or violation of any section of this chapter or of any rules adopted by the board.

[ 2005, c. 315, §14 (AMD) .]

2. Rules. The board may, in accordance with procedures established by the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, adopt such rules as may be reasonably necessary for the proper performance of its duties and the administration of this chapter.

[ 1983, c. 413, §45 (NEW) .]

3. Hearings. Hearings may be conducted by the board to assist with investigations, to determine whether grounds exist for suspension, revocation or denial of a license, or as otherwise considered necessary to the fulfillment of its responsibilities under this chapter.

The board may not refuse to renew a license for any reason other than failure to pay a required fee and failure to meet the continuing education requirements, unless it has afforded the licensee an opportunity for an adjudicatory hearing. The board shall hold an adjudicatory hearing at the written request of any person who is denied a license without a hearing for any reason other than failure to pay a required fee, provided that the request for hearing is received by the board within 30 days of the applicant's receipt of written notice of the denial of the application, the reasons for the denial and the right to request a hearing. Hearings must be conducted in conformity with Title 5, chapter 375, subchapter 4 to the extent applicable. The board may subpoena witnesses, records and documents in any hearing it conducts.

[ 2005, c. 315, §15 (AMD) .]

4. Contracts. The board may enter into contracts to carry out its responsibilities under this chapter.

[ 1983, c. 413, §45 (NEW) .]

SECTION HISTORY

1977, c. 694, §563 (AMD). 1983, c. 413, §45 (RPR). 1995, c. 355, §7 (AMD). 2005, c. 315, §§14,15 (AMD).



32 §1307. Receipts and disbursements

The board shall receive and account for all money derived under this chapter and shall pay the money, as provided by law, to the Treasurer of State, who shall keep the money in a separate fund to be known as the "Professional Engineers' Fund." The board may make other expenditures from this fund, upon itemized vouchers approved by the chair of the board, that in the opinion of the board are reasonably necessary for the proper performance of its duties under this chapter. [1999, c. 186, §4 (AMD).]

SECTION HISTORY

1995, c. 355, §8 (AMD). 1999, c. 186, §4 (AMD).



32 §1308. Records and reports

The board shall keep such records and minutes as are necessary to the ordinary dispatch of its functions. [1983, c. 413, §46 (RPR).]

Not later than August 1st of each year, the board shall submit to the Commissioner of Professional and Financial Regulation a report of its transactions of the preceding fiscal year ending June 30th and shall transmit to the commissioner a complete statement of the receipts and expenditures of the board, attested by affidavits of its chair. [2005, c. 315, §16 (AMD).]

The commissioner shall act as a liaison between the board and the Governor. [1983, c. 413, §46 (RPR).]

The commissioner may not exercise or interfere with the exercise of discretionary, regulatory or licensing authority granted by statute to the board. The commissioner may require the board to be accessible to the public for complaints and questions during regular business hours and to provide any information the commissioner requires in order to ensure that the board is operating administratively within the requirements of this chapter. [1993, c. 659, Pt. B, §6 (AMD).]

The board shall submit to the Commissioner of Professional and Financial Regulation its budgetary requirements in the same manner as is provided in Title 5, section 1665. The budget submitted by the board to the commissioner must be sufficient to enable the board to comply with this subchapter. [1993, c. 659, Pt. B, §7 (AMD).]

SECTION HISTORY

1977, c. 604, §15 (AMD). 1981, c. 456, §§A107,A108 (AMD). 1983, c. 413, §46 (RPR). 1983, c. 553, §46 (AMD). 1983, c. 758, §§5,6 (AMD). RR 1993, c. 1, §§82,83 (COR). 1993, c. 659, §§B6,7 (AMD). 2005, c. 315, §16 (AMD).



32 §1309. Roster of licensed professional engineers

A roster showing the names of all active licensed professional engineers and newly certified engineer-interns is prepared by the board during the first calendar quarter of each even-numbered year. A supplementary roster of newly licensed professional engineers and newly certified engineer-interns is prepared by the board during the first calendar quarter of each odd-numbered year. The rosters must give the place of business of each listed licensed professional engineer. Copies of the roster and of the supplementary roster are provided to each active professional engineer listed on the roster and furnished to the public upon request for such fees as the board may authorize in its rules. [2005, c. 315, §17 (AMD).]

SECTION HISTORY

1979, c. 13, §9 (RP). 1979, c. 541, §A206 (REEN). 1981, c. 2, (RPR). 1981, c. 456, §A109 (AMD). 1981, c. 698, §158 (AMD). 1991, c. 442, §4 (AMD). 1995, c. 355, §9 (AMD). 1999, c. 186, §5 (AMD). 2005, c. 315, §17 (AMD).






Subchapter 3: LICENSURE

32 §1351. Licensure required

In order to safeguard life, health and property, any person practicing or offering to practice the profession of engineering is required to submit evidence of qualification to practice the profession of engineering and must be licensed as provided. It is unlawful for any person to practice or to offer to practice the profession of engineering in the State or to use in connection with the person's name or otherwise assume, use or advertise any title or description tending to convey the impression that the person is a professional engineer, unless that person has been duly licensed or exempted under this chapter. [2005, c. 315, §19 (AMD).]

SECTION HISTORY

1995, c. 355, §10 (AMD). 2005, c. 315, §19 (AMD).



32 §1352. Qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §47 (AMD). 1991, c. 442, §5 (AMD). 1995, c. 355, §11 (AMD). 1999, c. 186, §6 (RP).



32 §1352-A. Qualifications

To be eligible for licensure as a professional engineer, an applicant must submit 5 references with the application for licensure as a professional engineer, 3 of which must be from licensed professional engineers from this State or another state, territory or possession of the United States, District of Columbia or any foreign country having personal knowledge of the applicant's engineering experience. To be eligible for certification as an engineer-intern, an applicant must submit 3 character references with the application for certification. Each applicant shall demonstrate that the applicant is trustworthy and competent to engage in the practice of professional engineering in such a manner as to safeguard the interests of the public. [2005, c. 315, §20 (AMD).]

1. Professional engineer. Minimum evidence satisfactory to the board that the applicant is qualified for licensure as a professional engineer includes the following.

A. An applicant for licensure by endorsement or comity who provides proof that the applicant is a licensed professional engineer, in good standing, in another state, territory or possession of the United States, District of Columbia or any foreign country and whose qualifications meet the requirements of this chapter upon application may be licensed without further examination. To seek licensure under this paragraph, the applicant must be a graduate of an engineering curriculum approved by the engineering accreditation commission or of an equivalent engineering curriculum and have not less than 4 years of acceptable engineering experience after graduation and have been licensed by passing the national council principles and practice of engineering examination and the fundamentals of engineering examination. [2013, c. 296, §2 (AMD).]

B. A person holding a certificate of record verification issued by the national council whose qualifications meet the requirements of this chapter upon application may be licensed without further examination. [2013, c. 296, §2 (AMD).]

C. An applicant who provides proof of graduation from an engineering curriculum approved by the engineering accreditation commission or of an equivalent engineering curriculum of 4 years or more; has passed the national council examination in the fundamentals of engineering; has a record of an additional 4 years or more of progressive engineering experience, after graduation, of a grade and character that indicates to the board that the applicant may be competent to practice and has experienced increased engineering responsibilities; and has passed the national council examination in the principles and practice of engineering may be licensed as a professional engineer. An applicant for licensure may not sit for the principles and practice of engineering examination until the applicant has passed the fundamentals of engineering examination. [2013, c. 296, §2 (AMD).]

D. An applicant who provides proof of graduation from an engineering technology curriculum approved by the technology accreditation commission or of an equivalent engineering technology curriculum of 4 years or more; has passed the national council examination in the fundamentals of engineering; has a record of an additional 4 years or more of progressive engineering experience, after graduation, of a grade and character that indicates to the board that the applicant may be competent to practice and has experienced increased engineering responsibilities; and has passed the national council examination in the principles and practice of engineering may be licensed as a professional engineer. An applicant for licensure may not sit for the principles and practice of engineering examination until the applicant has passed the fundamentals of engineering examination. [2013, c. 296, §2 (AMD).]

E. An applicant who has a baccalaureate from an engineering or engineering technology curriculum that has not been approved by the accreditation board or from an allied science curriculum of 4 years or more; has passed the national council written examination in the fundamentals of engineering; has a record of an additional 8 years or more of progressive engineering experience, after graduation, of a grade and character that indicates to the board that the applicant may be competent to practice and has experienced increased engineering responsibilities; and has passed the national council examination in the principles and practice of engineering may be licensed as a professional engineer. An applicant for licensure may not sit for the principles and practice of engineering examination until the applicant has passed the fundamentals of engineering examination. [2013, c. 296, §2 (AMD).]

F. [2005, c. 315, §20 (RP).]

G. [2013, c. 296, §2 (RP).]

H. [2013, c. 296, §2 (RP).]

Engineering teaching experience of 4 years or more in a college or university offering an engineering or engineering technology curriculum approved by the accreditation board may be considered as engineering experience.

[ 2013, c. 296, §2 (AMD) .]

2. Engineer-intern. Minimum evidence satisfactory to the board that the applicant is qualified for certification as an engineer-intern includes the following.

A. An applicant for certification as an engineer-intern is eligible to sit for the fundamentals of engineering examination during the applicant's senior year of college before graduation from a program approved by the accreditation board. Certification as an engineer-intern may not take place until verification of graduation is received. [2013, c. 296, §3 (AMD).]

B. An applicant who provides proof of graduation from an engineering curriculum approved by the engineering accreditation commission or of an equivalent engineering curriculum of 4 years or more and has passed the national council examination in the fundamentals of engineering may be certified as an engineer-intern. [2013, c. 296, §3 (AMD).]

C. An applicant who provides proof of graduation from an engineering technology curriculum approved by the technology accreditation commission of 4 years or more and has passed the national council examination in the fundamentals of engineering may be certified as an engineer-intern. [2013, c. 296, §3 (AMD).]

D. An applicant who is a graduate of an engineering curriculum not approved by the accreditation board or an allied science curriculum of 4 years or more and who has submitted a transcript showing the completion of the minimum number of engineering science and design credits as required in a curriculum approved by the accreditation board and who has passed the national council examination in the fundamentals of engineering may be certified as an engineer-intern. [2013, c. 588, Pt. A, §40 (AMD).]

E. [2005, c. 315, §20 (RP).]

Certification as an engineer-intern is valid for an indefinite period.

[ 2013, c. 588, Pt. A, §40 (AMD) .]

A person having the necessary qualifications prescribed in this chapter is eligible for licensure even though the person may not be practicing the engineering profession at the time of submitting an application. [2005, c. 315, §20 (AMD).]

SECTION HISTORY

1999, c. 186, §7 (NEW). 2005, c. 315, §20 (AMD). 2013, c. 296, §§2, 3 (AMD). 2013, c. 588, Pt. A, §40 (AMD).



32 §1353. Application; fees

Application for licensure as a professional engineer or certification as an engineer-intern must be made on a form prescribed and furnished by the board, contain statements made under oath showing the applicant's education and a detailed summary of the applicant's technical experience and contain references as set forth in section 1352-A, none of which may be from members of the board. An application fee may be established by rule by the board in an amount that is reasonable and necessary for its purpose. [2013, c. 296, §4 (AMD).]

The licensure fee for professional engineers must be established by rule by the board in an amount not to exceed $200. [2005, c. 315, §21 (AMD).]

The fee for engineer-intern certification or enrollment must be established by rule by the board in an amount not to exceed 1/2 of the licensure fee for professional engineers. [2005, c. 315, §21 (AMD).]

SECTION HISTORY

1983, c. 413, §48 (AMD). 1991, c. 442, §6 (AMD). 1995, c. 355, §12 (AMD). RR 1999, c. 1, §44 (COR). 2005, c. 315, §21 (AMD). 2013, c. 296, §4 (AMD).



32 §1354. Examinations

Examinations required on fundamental engineering subjects may be taken as provided in section 1352-A. The principles and practices of engineering examinations may not be taken until the applicant has completed a period of engineering experience as set forth in section 1352-A. [2013, c. 296, §5 (AMD).]

The passing grade on any examination is established by the board. If an applicant receives a failing grade on the principles and practices of engineering examination, that applicant may be readmitted to 2 subsequent examinations. An applicant who fails to complete the application process within 5 years, or who fails the principles and practices of engineering examination a 3rd time must reapply to the board, meet qualification requirements that are in effect at the time of the new application and present 3 new references and new documentation for each subsequent request for reexamination satisfactory to the board that the applicant has acquired additional education and experience and is prepared to retake the examination. Upon approval by the board, that applicant may be permitted to retake the examination. [2013, c. 296, §5 (AMD).]

SECTION HISTORY

1983, c. 468, §2 (AMD). 1995, c. 355, §13 (AMD). 1999, c. 186, §8 (AMD). 2013, c. 296, §5 (AMD).



32 §1355. Licenses; seals

The board shall issue a license upon payment of the licensure fee as provided for in this chapter, to any applicant who, in the opinion of the board, has satisfactorily met all the requirements of this chapter. The license authorizes the practice of "professional engineering." Licenses must show the full name of the licensee, have a serial number and be signed by the chair of the board under seal of the board. [2005, c. 315, §22 (AMD).]

The issuance of a license by the board is evidence that the person named therein is entitled to all the rights and privileges of a licensed professional engineer while the license remains unrevoked or unexpired. [RR 2005, c. 1, §15 (COR).]

Each licensee upon licensure may obtain a seal of the design authorized by the board, bearing the licensee's name and the legend "licensed professional engineer." Plans, specifications, plats and reports issued by a licensee must be stamped with the seal, as prescribed in the rules of the board, during the life of the licensee's license, but it is unlawful for anyone to stamp or seal any document with the seal after the license of the licensee named thereon has expired or has been revoked, unless the license has been renewed or reissued. [2005, c. 315, §22 (AMD).]

SECTION HISTORY

RR 2005, c. 1, §15 (COR). 2005, c. 315, §22 (AMD).



32 §1356. Revocation and reissuance

The board may suspend or revoke the license of an engineer or the certificate of an engineer-intern pursuant to Title 5, section 10004. The board may refuse to issue or renew or the District Court, pursuant to Title 4, chapter 5, may revoke, suspend or refuse to renew the license of a licensed professional engineer or the certificate of an engineer-intern who is found guilty of: [2005, c. 315, §23 (AMD).]

1. Fraud or deceit. The practice of any fraud or deceit in obtaining a license as professional engineer or a certificate as an engineer-intern;

[ 2005, c. 315, §23 (AMD) .]

2. Negligence or misconduct. Any gross negligence, incompetency or misconduct in the practice of professional engineering as a licensed professional engineer or as an engineer-intern; or

[ 2005, c. 315, §23 (AMD) .]

3. Violations. Violating any provision of this chapter or any rule of the board.

[ 1983, c. 413, §49 (AMD) .]

Any person may register a complaint of fraud, deceit, gross negligence, incompetency or misconduct against any licensed professional engineer or any engineer-intern. These complaints must be in writing, signed by the individual making the complaint and filed with the board. [2005, c. 315, §23 (AMD).]

The board, for reasons it may determine sufficient, may reissue a license to a professional engineer or a certificate to an engineer-intern to any person whose license or certificate has been revoked, provided that 4 or more members of the board vote in favor of that reissuance. A new license as a professional engineer or certificate as an engineer-intern, to replace any license or certificate revoked, lost, destroyed or mutilated, may be issued, subject to the rules of the board and a charge established by the board. [2005, c. 315, §23 (AMD).]

SECTION HISTORY

1975, c. 575, §19 (AMD). 1977, c. 694, §§564,565 (AMD). 1983, c. 413, §49 (RPR). 1995, c. 355, §14 (AMD). 1999, c. 186, §9 (AMD). 1999, c. 547, §B61 (AMD). 1999, c. 547, §B80 (AFF). 2005, c. 315, §23 (AMD).



32 §1357. Expiration and renewals

Licenses expire on the last day of December of each odd-numbered year and a licensee may not practice professional engineering with an expired license. The board shall notify every person licensed under this chapter of the date of the expiration of that person's license and the amount of the fee that is required for its renewal. The notice must be provided at least one month in advance of the date of the expiration of the license. A license may be renewed after completion of professional development requirements and after payment of a fee established by rule by the board, which may not exceed $200 annually. Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee established by rule by the board in addition to the renewal fee. Any person who submits an application for renewal more than 90 days after the license renewal date is subject to all requirements governing new applicants under this chapter, except that if the renewal application is made within 3 years from the date of the expiration the board may, giving due consideration to the protection of the public, waive any additional qualifications if the licensee has held a license for at least 10 years, has completed all professional development requirements and has never been subject to discipline in this or any other jurisdiction. [2015, c. 228, §1 (AMD); 2015, c. 228, §2 (AFF).]

SECTION HISTORY

1975, c. 535, (RPR). 1983, c. 413, §50 (AMD). 1991, c. 442, §7 (AMD). 1999, c. 186, §10 (AMD). 2005, c. 315, §24 (AMD). 2013, c. 296, §6 (AMD). 2015, c. 228, §1 (AMD). 2015, c. 228, §2 (AFF).



32 §1358. Exemptions from expiration and renewal fees

A person holding a valid license under this chapter on the date of entering employment in the Armed Forces of the Government of the United States during a period of war or employment in any wartime service outside of the continental United States, governmental or otherwise, under the United States or any of its allied nations is exempt, for the duration of that employment, from the payment of all renewal fees, and the licensee's license remains in full force until the next regular renewal date following the termination of that employment. [2005, c. 315, §25 (AMD).]

SECTION HISTORY

1995, c. 355, §15 (AMD). 2005, c. 315, §25 (AMD).



32 §1359. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §51 (AMD). 1999, c. 186, §11 (RP).



32 §1360. Residents certified elsewhere

A person who is a resident of the State and has been certified in another state as an engineer-intern may be certified as an engineer-intern in this State upon payment of a fee established by the board and upon submission of evidence satisfactory to the board that certification as an engineer-intern in another state was under qualifications equivalent to those specified in this chapter for that certification. [1995, c. 355, §16 (AMD).]

SECTION HISTORY

1983, c. 413, §52 (AMD). 1995, c. 355, §16 (AMD).



32 §1361. Retired status

A licensee who has terminated practice of engineering may apply to the board for retired status. Upon receiving an application for retired status, accompanied by the fee established by the board, the board shall issue a certificate of retired status to the applicant and record the applicant's name in the roster as a retired licensee, along with the date of retired status. [2005, c. 315, §26 (AMD).]

A retired licensee may retain but not use the seal and may not practice engineering. A retired licensee may apply for reinstatement to active status in accordance with section 1357 and after completing continuing education requirements according to board rules. [2013, c. 296, §7 (AMD).]

SECTION HISTORY

1995, c. 355, §17 (NEW). 2005, c. 315, §26 (AMD). 2013, c. 296, §7 (AMD).



32 §1362. Continuing professional education

1. Requirement for renewal. Beginning with registrations or licenses that expire in December 2005, every person seeking renewal under section 1357 must provide evidence satisfactory to the board that the person has completed 30 continuing professional education hours within the period for which the registration or license was issued.

[ 2005, c. 315, §27 (AMD) .]

2. Failure to meet requirement. The board may not renew a license of an applicant who fails to meet the continuing professional education requirements under subsection 1. If an applicant subsequently fulfills the requirement after the license has expired, the board may renew the license for the remainder of the 2-year period for which a renewal would have been valid but for the applicant's failure to meet the continuing professional education requirement.

[ 2005, c. 315, §27 (AMD) .]

3. Review; monitoring. The board shall review and monitor compliance with the continuing professional education requirement under subsection 1.

[ 2005, c. 315, §27 (AMD) .]

4. Exemptions. Notwithstanding any other provisions of this chapter, the board or a 3-person committee of the board may allow an exemption or a partial exemption of the requirements of this section to a person seeking renewal under section 1357 upon the showing of an extenuating situation, hardship or disability.

[ 2005, c. 315, §27 (NEW) .]

SECTION HISTORY

2003, c. 94, §1 (NEW). 2005, c. 315, §27 (AMD).









Chapter 20: FIRE SPRINKLER CONTRACTORS

32 §1371. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 247, §§2, 4 (NEW).]

1. Certificate. "Certificate" means the document issued by the commissioner to a person indicating that the person is certified by the State as qualified to perform the job indicated in that document.

[ 1997, c. 728, §33 (AMD) .]

2. Certified responsible managing supervisor. "Certified responsible managing supervisor" means a person certified by the State as qualified to determine whether the plan and installation of fire sprinkler systems meet the standards provided by law, rule and regulation.

[ 1989, c. 247, §§2, 4 (NEW) .]

3. Commissioner. "Commissioner" means the Commissioner of Public Safety.

[ 1989, c. 247, §§2, 4 (NEW) .]

4. Department. "Department" means the Department of Public Safety.

[ 1989, c. 247, §§2, 4 (NEW) .]

5. Fire sprinkler system. "Fire sprinkler system" means an assembly of overhead piping or conduits that conveys water with or without other agents to dispersal openings or devices to extinguish, control or contain fire and to provide protection from exposure to fire or the products of combustion, planned in accordance with a national or state standard.

[ 1997, c. 728, §33 (AMD) .]

6. Fire sprinkler system contractor. "Fire sprinkler system contractor" means a person licensed by the commissioner to undertake the planning, installation or inspection of a fire sprinkler system or any part of such a system.

[ 1997, c. 728, §33 (AMD) .]

7. Inspect. "Inspect" means to visually examine a fire sprinkler system or a portion of the system to verify that it appears to be in working order and free from physical damage.

[ 1989, c. 247, §§2, 4 (NEW) .]

8. Installation. "Installation" means the initial placement of a sprinkler system or part of the system or the extension, modification or alteration of a system or part after the initial placement.

[ 1989, c. 247, §§2, 4 (NEW) .]

9. License. "License" means the document issued by the commissioner to a contractor authorizing the contractor to engage in the fire sprinkler system business in this State.

[ 1997, c. 728, §33 (AMD) .]

10. Plan. "Plan" means a shop drawing or erection plan of a fire sprinkler system or a part of the system.

[ 1989, c. 247, §§2, 4 (NEW) .]

11. Planning. "Planning" means to draw or create plans.

[ 1989, c. 247, §§2, 4 (NEW) .]

SECTION HISTORY

1989, c. 247, §§2,4 (NEW). 1997, c. 728, §33 (AMD).



32 §1372. Applicability

1. State requirements. The following documentation is required for persons involved in the installation of fire sprinklers.

A. Any person who undertakes planning or installation of a fire sprinkler system, or any part of the system, within this State must be licensed as a fire sprinkler system contractor. A person may not be identified as a fire sprinkler system contractor or any similar term unless licensed by the State. [1997, c. 728, §34 (AMD).]

B. Any person who undertakes the review, approval and signing required for plans prior to submission to the Department of Public Safety must be certified by the commissioner. A person may not be identified as a certified responsible managing supervisor unless certified by the State. [1997, c. 728, §34 (AMD).]

C. Any person who inspects a fire sprinkler system, other than a certified responsible managing supervisor or an agent of municipal or State Government or licensed insurer who inspects a system in performing that person's duties for that government or insurer, must be registered by the commissioner. [1997, c. 728, §34 (AMD).]

[ 1997, c. 728, §34 (AMD) .]

2. Posting of licenses, certificates and registrations. Each license, certificate and registration issued under this chapter must be posted in a conspicuous place in the place of business of the person to whom it is issued. A license, certificate or registration is not transferable.

[ 1997, c. 728, §34 (AMD) .]

3. Municipal licenses. A municipality may not require fire sprinkler system contractors to be municipally licensed nor may any municipality issue a permit for any fire sprinkler system unless satisfied that the person applying for the permit complies with this chapter.

[ 1997, c. 728, §34 (AMD) .]

SECTION HISTORY

1989, c. 247, §§2,4 (NEW). 1997, c. 728, §34 (AMD).



32 §1373. Renewal

The commissioner shall adopt rules governing the period of licensure and certification and conditions of renewal. [1989, c. 247, §§2, 4 (NEW).]

SECTION HISTORY

1989, c. 247, §§2,4 (NEW).



32 §1374. Fees

The commissioner shall set fees for licensure, certification and registration which shall be just sufficient to cover the costs of implementing this chapter. A person licensed as a fire sprinkler system contractor who wishes to be certified as a responsible managing supervisor shall not be required to pay a fee for that certification. A person certified as a professional engineer by the State shall not be required to pay a fee for either being licensed as a fire sprinkler system contractor or being certified as a responsible managing supervisor. [1989, c. 247, §§2, 4 (NEW).]

All fees received by the department shall be paid to the State Treasurer and shall be used for carrying out this chapter. Any balance of these fees shall not lapse but shall be carried forward as a continuing account to be expended for the same purposes in the following fiscal years. [1989, c. 247, §§2, 4 (NEW).]

SECTION HISTORY

1989, c. 247, §§2,4 (NEW).



32 §1375. Qualifications

1. Fire sprinkler system contractor. The commissioner shall issue a fire sprinkler system contractor license to any person who retains, either by employment or contract, at least one certified responsible managing supervisor. A certified responsible managing supervisor may also be a fire sprinkler system contractor.

[ 1997, c. 728, §35 (AMD) .]

2. Certification of responsible managing supervisor. The commissioner shall issue a responsible managing supervisor certificate to any person who:

A. Is certified by the National Institute for the Certification in Engineering Technologies at Level III for fire protection automatic sprinkler systems layout; [1989, c. 247, §§2, 4 (NEW).]

B. Is licensed by the State as a professional engineer and has 5 years experience in the field of fire protection, mechanical, piping or related engineering fields; or [1989, c. 247, §§2, 4 (NEW).]

C. If applying prior to July 1, 1995, has 5 years prior experience in the planning or installation of fire sprinkler systems in the United States if the applicant provides a sworn statement of reference from 3 individuals as to the applicant's experience and is approved by the Fire Sprinkler Advisory Council created in section 1381. [1989, c. 247, §§2, 4 (NEW).]

[ 1997, c. 728, §35 (AMD) .]

3. Inspection technician. The commissioner shall issue an inspection technician registration to any person who demonstrates an understanding of fire sprinkler system planning, installation and maintenance sufficient to determine whether a fire sprinkler system is in proper operating condition.

[ 1997, c. 728, §35 (AMD) .]

SECTION HISTORY

1989, c. 247, §§2,4 (NEW). 1997, c. 728, §35 (AMD).



32 §1376. Termination of employment or agreement

Within 10 days after terminating employment or a contractual agreement with a licensed fire sprinkler system contractor the certified responsible managing supervisor involved shall notify the commissioner of that fact. [1997, c. 728, §36 (AMD).]

SECTION HISTORY

1989, c. 247, §§2,4 (NEW). 1997, c. 728, §36 (AMD).



32 §1377. Plan review

Prior to construction of any fire sprinkler system, or prior to an addition involving more than 20 new sprinkler heads to a fire sprinkler system, regulated by the National Fire Protection Association, Pamphlet No. 13, as amended, a fire sprinkler system contractor shall obtain a permit from the commissioner who shall review the plan for construction or addition and charge a reasonable fee for the review and permitting process. All plans to be submitted by a contractor to the Department of Public Safety must be reviewed, approved and signed by the certified responsible managing supervisor retained by the contractor. [1997, c. 728, §36 (AMD).]

All plans for construction of or alteration to fire sprinkler systems must prominently display the fire sprinkler system contractor's license number, as well as the responsible managing supervisor's certification number and the name and address of the person to install the fire sprinkler system. Each permit issued must be displayed prominently at the site of construction. Within 30 days of the completion of a new fire sprinkler system or an addition to an existing fire sprinkler system, a fire sprinkler system contractor shall provide to the commissioner a copy of the permit signed by the certified responsible managing supervisor representing that the fire sprinkler system has been installed according to specifications of the approved plan to the best of the supervisor's knowledge, information and belief. [1997, c. 728, §36 (AMD).]

SECTION HISTORY

1989, c. 247, §§2,4 (NEW). 1997, c. 728, §36 (AMD).



32 §1378. Employees

The commissioner may appoint, subject to the Civil Service Law, such employees as may be necessary to carry out this chapter. Any person so employed is under the administrative and supervisory direction of the commissioner. [1997, c. 728, §36 (AMD).]

SECTION HISTORY

1989, c. 247, §§2,4 (NEW). 1997, c. 728, §36 (AMD).



32 §1379. Investigation of complaints; revocation of license

The commissioner shall investigate or cause to be investigated all complaints made to the commissioner and all cases of noncompliance with or violation of this chapter. The commissioner may suspend or revoke a license, certification or registration pursuant to Title 5, section 10004. The commissioner may refuse to issue or renew a license, certification or registration or the District Court may suspend, revoke or refuse to renew the license, certification or registration of a person who is found guilty of: [1989, c. 247, §§2, 4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

1. Fraud or deceit. The practice of any fraud or deceit in obtaining a license, certification or registration;

[ 1989, c. 247, §§2, 4 (NEW) .]

2. Negligence or misconduct. Any negligence, incompetency or misconduct in the planning, installation or inspection of a fire sprinkler system. Continued failure to conform to standards or rules adopted by the department shall be prima facie evidence of negligence or incompetency;

[ 1989, c. 247, §§2, 4 (NEW) .]

3. Violation of law. Any violation of this chapter or any rule adopted by the department; or

[ 1989, c. 247, §§2, 4 (NEW) .]

4. Conviction of crime. Subject to the limitations of Title 5, chapter 341, a crime which involves dishonesty or false statement or which relates directly to the practice of fire sprinkler system planning, installation, inspection or any crime for which incarceration for one year or more may be imposed.

[ 1989, c. 247, §§2, 4 (NEW) .]

The commissioner, for reasons the commissioner may deem sufficient, may reissue a license, certification or registration to any person whose license, certification or registration has been revoked. [1989, c. 247, §§2, 4 (NEW).]

SECTION HISTORY

1989, c. 247, §§2,4 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



32 §1380. Penalties; injunction

1. Penalties. Any person who plans, installs or inspects a fire sprinkler system, or any part of that system, without obtaining the required license, certification or registration, or after the license, certification or registration has expired or has been suspended or revoked or temporarily suspended or revoked, or who installs or alters a system without obtaining a permit as required by this chapter is guilty of a Class E crime.

[ 1989, c. 247, §§2, 4 (NEW) .]

2. Injunction. The State may bring an action in Superior Court to enjoin any person from violating this chapter, regardless of whether proceedings have or may be instituted in District Court or whether criminal proceedings have been or may be instituted.

[ 1989, c. 247, §§2, 4 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1989, c. 247, §§2,4 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



32 §1381. Fire Sprinkler Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 247, §§2,4 (NEW). 1989, c. 878, §B26 (AMD). 1991, c. 622, §S31 (RP).



32 §1382. Department rules

Following the procedures of Title 5, chapter 375, the commissioner shall adopt such rules as are necessary for the implementation of this chapter. [1989, c. 247, §§2, 4 (NEW).]

SECTION HISTORY

1989, c. 247, §§2,4 (NEW).






Chapter 21: FUNERAL DIRECTORS AND EMBALMERS

Subchapter 1: GENERAL PROVISIONS

32 §1400. Definitions

When used in this chapter, unless the context otherwise requires, the following words shall have the following meanings: [1967, c. 253, §1 (NEW).]

1. Advertisement. "Advertisement" means the publication, dissemination, circulation or placing before the public, or causing directly or indirectly to be made, published, disseminated or placed before the public any announcement or statement in a newspaper, magazine or other publication, or in the form of a book, notice, circular, pamphlet, letter, handbill, poster, bill, sign, placard, card, label or tag, or over any radio or television station.

[ 1967, c. 253, §1 (NEW) .]

1-A. Board. "Board" means the State Board of Funeral Service.

[ 1983, c. 468, §3 (NEW) .]

2. Burial. "Burial" includes interment in any form or cremation and the transportation of the human remains necessary therefor.

[ 1967, c. 253, §1 (NEW); 1997, c. 210, §40 (AMD) .]

2-A. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1989, c. 450, §12 (AMD) .]

3. Funeral establishment. "Funeral establishment" means every place or premises devoted to or used in the care and preparation for the funeral and burial of human remains or maintained for the convenience of the bereaved for viewing or other services in connection with the human remains or as the office or place for carrying on the profession of funeral service.

[ 2001, c. 169, §1 (AMD) .]

4. Funeral service profession. "Funeral service profession" means the aggregate of all funeral service licensees and their duties and responsibilities in connection with the funeral as an organized, purposeful, time limited, flexible, group centered response to death.

[ 1967, c. 253, §1 (NEW) .]

5. Practice of funeral service. "Practice of funeral service" means the engagement of a person in the care or disposition of the human remains or in the practice of disinfecting and preparing by embalming or otherwise the human remains for the funeral service, transportation of human remains to the place of burial or cremation, or the practice of helping to meet the emotions and disposition of the bereaved or the practice of funeral directing or embalming as presently known, whether under these titles or designations or otherwise. "Practice of funeral service" also means making arrangements for funeral services or selling funeral supplies to the public or making financial arrangements for the rendering of such services or the sale of such supplies. "Practice of funeral service" does not mean the ownership or operation of a cemetery, crematorium, mausoleum or columbarium or any other facility used for burial of human remains. "Practice of funeral service" does not include the transportation of human remains by an authorized person.

A license for the practice of funeral service as used in this chapter is the license given to a person who is engaged in the practice of funeral service as above defined.

[ 2001, c. 169, §2 (AMD) .]

6. Practitioner trainee. "Practitioner trainee" means a person who is engaged in preparing to become licensed for the practice of funeral service under the personal supervision and instruction of a person duly licensed for the practice of funeral service, and who is duly registered as such and approved by the board.

[ 1983, c. 468, §4 (AMD) .]

SECTION HISTORY

1967, c. 253, §1 (NEW). 1971, c. 326, §1 (AMD). 1981, c. 703, §A44 (AMD). 1983, c. 468, §§3,4 (AMD). 1989, c. 450, §12 (AMD). 1997, c. 210, §40 (AMD). 2001, c. 169, §§1,2 (AMD).



32 §1401. Prearranged funerals or burial plans

1. Plan requirements. Except as provided in subsection 1-A, any prearranged funeral or burial plan contracted or undertaken within this State must comply with the following.

A. All money paid during a person's lifetime to any individual, firm, association, partnership or corporation, by that person or by someone on behalf of that person, under an agreement that services will be performed or personal property will be delivered in connection with the disposition of that person's body after death must be deposited by the payee within 10 days after receipt of the money in a separate account in a financial institution or credit union authorized to do business in this State, as defined in Title 9-B, section 131, subsections 12-A and 17-A, in the name of the payee as mortuary trustee for the person for whose benefit the payment was made and must be held in that account together with interest if any. If money is paid by check, share draft or money order, the payee shall instruct the payor to make the instrument payable to the financial institution or credit union into which it is to be deposited and to include on the instrument the name of the mortuary trustee and the person for whose benefit the payment was made. [1999, c. 590, §1 (AMD).]

B. The payee shall deposit the money in either a federally insured deposit or share account or a trust account; the type of account must be disclosed to the payor or the payor's representative and a deposit in a trust account may be invested in or used to purchase only the following:

(1) Federally insured deposit or share accounts;

(2) Securities issued, insured or guaranteed by the United States or by any agency or corporate or other instrumentality of the United States;

(3) Municipal securities that are exempt from registration under Title 32, section 16201, subsection 1; and

(4) Permanent life insurance, other than variable life insurance and annuities, from an insurer authorized to transact insurance in this State, subject to the provisions of Title 24-A, chapter 27. A payee or mortuary trustee may not receive any commission, fee or other consideration from an insurer in connection with the procurement or purchase of insurance permitted by this subparagraph.

Except for fees allowed by this section, all investments made with trust assets remain trust assets. [2005, c. 65, Pt. C, §16 (AMD).]

C. Within 30 days after the deposit of funds by the payee, the financial institution or credit union shall provide a written confirmation of the deposit, including the amount deposited, to the payor or the payor's legal representative. Nothing in this section may be construed to prevent the direct transfer of these funds to another financial institution or credit union by payee transfer, by financial institution or credit union merger or consolidation or by operation of law, provided that within 30 days after the direct transfer of the funds, the recipient financial institution or credit union shall provide a written confirmation of the deposit, including the amount deposited, to the payor or the payor's legal representative. [1999, c. 590, §1 (AMD).]

D. The agreement must be in writing and a copy must be furnished to the payor or the payor's legal representative by the payee when the agreement is executed. The agreement may be revocable or irrevocable; however, if irrevocable, there must be a provision to allow for the transfer of the account by the appointment of successor trustees. The agreement must clearly state the name of the initial financial institution or credit union into which the money will be deposited and must direct the payor to send a copy of the agreement to the named financial institution or credit union. The agreement must clearly state terms providing for disposition of excess funds after funeral goods and services have been provided. The agreement must clearly state any fees that may be charged against the account; fees must be reasonable, as defined by the board, and may be charged only:

(1) Upon transfer of the account by the appointment of a successor trustee;

(2) Upon revocation of the agreement if the agreement is revocable; and

(3) For the actual financial and tax administration of the account.

The payee shall maintain a complete record of the deposit of all funds, including principal and interest. The record must be available for inspection by the payor, the payor's legal representative, the commissioner's designee or an inspector for the board and must contain the name and address of the financial institution or credit union currently in possession of the funds and the dates and amounts of deposits. [2007, c. 402, Pt. J, §1 (AMD).]

E. The funds may be directed by the payee to another financial institution or credit union or directed back to the payor or the payor's legal representative, if otherwise lawful and permitted by contract, on written instructions of the payor or the payor's legal representative. The funds may only be withdrawn by the payee on presentation of a certified copy of the death certificate of the person for whose benefit the funds were paid, in which event they must be used in accordance with the agreement. [1999, c. 590, §1 (AMD).]

[ 2007, c. 402, Pt. J, §1 (AMD) .]

1-A. Plan funded with proceeds of life insurance policy. A prearranged funeral or burial plan agreement may be funded with proceeds of a life insurance policy in accordance with this subsection.

A. During a person's lifetime, a person or that person's legal representative may enter into an agreement that services will be performed or personal property will be delivered in connection with the disposition of that person's body after death by:

(1) Assigning the mortuary trustee as owner and beneficiary of a life insurance policy payable to the mortuary trustee upon that person's death; or

(2) Designating the mortuary trustee as a beneficiary of a life insurance policy payable to the mortuary trustee upon that person's death. [2003, c. 109, §3 (NEW).]

B. An agreement under paragraph A must be in writing and a copy must be furnished to the person or the person's legal representative by the mortuary trustee when the agreement is executed. The agreement may be revocable or irrevocable; however, if the agreement is irrevocable, there must be a provision to allow for the transfer of the trust account by the appointment of successor trustees. The agreement must clearly state terms providing for disposition of excess funds after funeral goods and services have been provided. The agreement must clearly state any fees that may be charged against the trust account. Fees must be reasonable, as defined by the board, and may be charged only:

(1) Upon transfer of a trust account by the appointment of a successor trustee;

(2) Upon revocation of the agreement if the agreement is revocable; and

(3) For the actual financial and tax administration of the trust account. [2003, c. 109, §3 (NEW).]

C. The mortuary trustee shall maintain a complete record of a trust account established under this subsection. The record must be available for inspection by the person, the person's legal representative, the commissioner's designee or an inspector for the board. [2003, c. 109, §3 (NEW).]

This subsection may not be construed to alter the terms of a life insurance policy or supersede any law governing the regulation of life insurance policies.

[ 2003, c. 109, §3 (NEW) .]

2. Rulemaking. The board shall adopt rules regarding prearranged funeral agreements, including, but not limited to:

A. The form, format and content of trust agreements; [1999, c. 258, §2 (NEW); 1999, c. 258, §3 (AFF).]

B. Standards regarding when service contracts are required in conjunction with trust agreements and the form, format and content of the service contracts; [1999, c. 258, §2 (NEW); 1999, c. 258, §3 (AFF).]

C. The establishment of reasonable fees that may be charged only pursuant to subsection 1, paragraph D; and [1999, c. 258, §2 (NEW); 1999, c. 258, §3 (AFF).]

D. Inspection of trust agreements, account information and any related documentation. [1999, c. 258, §2 (NEW); 1999, c. 258, §3 (AFF).]

Rules adopted pursuant to this section are routine technical rules under the Maine Revised Statutes, Title 5, chapter 375, subchapter II-A.

[ 1999, c. 258, §2 (NEW); 1999, c. 258, §3 (AFF) .]

3. Financial institution or credit union liability. The financial institution or credit union is discharged from liability for direct payment of the funds in an account under subsection 1 to another financial institution or credit union or to the payor, upon presentation of a written consent to withdrawal signed by the payor or the payor's legal representative and by the payee or upon withdrawal of the funds by the payee upon presentation of a certified copy of the death certificate of the person for whose benefit the funds were paid.

[ 1999, c. 590, §2 (AMD) .]

4. Applicability. This section does not apply to the sale of cemetery lots, crypts, niches, cemetery burial privileges, cemetery space or perpetual care.

[ 1999, c. 258, §2 (NEW); 1999, c. 258, §3 (AFF) .]

5. Cotrustees. This section may not be construed as prohibiting any person, including a payor, from serving as a mortuary cotrustee with the payee.

[ 1999, c. 258, §2 (NEW); 1999, c. 258, §3 (AFF) .]

6. Penalties. Any person who violates this section is guilty of a Class E crime. This section does not preclude prosecution or conviction under other applicable laws, including, but not limited to, disciplinary actions under this chapter.

[ 1999, c. 258, §2 (NEW); 1999, c. 258, §3 (AFF) .]

SECTION HISTORY

1983, c. 413, §§53,54 (AMD). 1983, c. 816, §C1 (AMD). 1985, c. 240, (AMD). 1989, c. 450, §13 (AMD). 1989, c. 674, (AMD). 1999, c. 258, §3 (AFF). 1999, c. 258, §2 (RPR). 1999, c. 590, §§1,2 (AMD). 2003, c. 109, §§2,3 (AMD). 2005, c. 65, §C16 (AMD). 2007, c. 402, Pt. J, §1 (AMD).



32 §1402. Solicitation of prearranged funerals and funeral business prohibited

No funeral home, funeral establishment or person holding a license under this chapter shall as, or through, an agent or principal solicit a prearranged funeral service or plan for any person or persons. "Prearranged funeral service or plan" shall mean any funeral service or plan which is arranged, planned or determined prior to the demise of a person or persons for whom the funeral service is to be performed. Funeral homes, funeral establishments and licensees under this chapter may enter into contracts or agreements for prearranged funeral services or plans provided that they do not in any manner either as, or through, principals or agents solicit such contract or agreement.

No funeral home, funeral establishment or person licensed under this chapter shall pay or cause to be paid, directly or indirectly, any money or other thing of value to a person not responsible for payment for the funeral as a commission or gratuity for the securing of business for such funeral home, establishment or licensee.

Any person who violates this section is guilty of a Class E crime. [1983, c. 413, §55 (RPR).]

SECTION HISTORY

1983, c. 413, §55 (AMD).



32 §1403. Employment of funeral directors, embalmers or practitioners of funeral services by cemeteries prohibited

No funeral home, funeral establishment or person holding a license under this chapter may be employed as a funeral home, funeral establishment, or as an embalmer or funeral director or practitioner of funeral services by a cemetery, cemetery association or cemetery corporation, nor shall such person be so employed by a funeral home, funeral establishment or mortuary establishment which owns or controls or is owned or controlled by a cemetery, cemetery association or cemetery corporation. Control shall not be considered to exist because the owners, officers or employees of a funeral home, funeral establishment or mortuary establishment serve without pay or for a fee not exceeding $500 per year per person as officers or as the minority of the directors or trustees of a cemetery association or cemetery corporation in which they have no financial investment. This section does not prevent employment of persons licensed under this chapter by cemeteries, cemetery associations or cemetery corporations in other capacities than that of funeral director or embalmer or practitioner of funeral services. This section does not apply to disinterments or transfers of disinterred bodies. [1989, c. 450, §14 (AMD).]

Any person who violates this section is guilty of a Class E crime. [1983, c. 413, §56 (RPR).]

SECTION HISTORY

1983, c. 413, §56 (AMD). 1989, c. 450, §14 (AMD).



32 §1404. Medical examiner case; no embalming until release

When a person has died under circumstances which constitute a medical examiner case as defined in Title 22, section 3025, no person may inject into any cavity or artery of the body any fluid or substance, or submerge the body in or place, pour or spray on the body any preservative, deodorant, insecticide, cosmetic or other chemical until a legal certificate as to the cause of death has been obtained from the medical examiner, or until permission to do so has been given by the medical examiner. [1985, c. 611, §10 (AMD).]

SECTION HISTORY

1979, c. 538, §11 (AMD). 1985, c. 611, §10 (AMD).



32 §1404-A. No embalming when autopsy authorized

The next of kin or legal representative of a person who has died may authorize an autopsy. If an autopsy is authorized, no person shall inject into or remove from any artery, vein, or cavity of the body of the person who has died any fluid, gas or other substance except by or with the permission of a pathologist, medical examiner or licensed physician in attendance. [1975, c. 677, (NEW).]

On completion of the autopsy, the body shall be released for normal handling. [1975, c. 677, (NEW).]

The provisions of this section do not apply to deaths within the jurisdiction of medical examiners or autopsies as authorized in Title 22, chapter 711. [1975, c. 677, (NEW).]

A violation of this section is a Class E crime. [1975, c. 677, (NEW).]

SECTION HISTORY

1975, c. 677, (NEW).



32 §1405. Cremation

A person, firm or corporation within the State, after obtaining a license from and paying a license fee to the Department of Health and Human Services may establish and maintain suitable buildings and appliances for the cremation of bodies of the dead and, subject to the rules of the department, may cremate such bodies and dispose of the ashes of the same. The department shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. [2007, c. 225, §1 (AMD).]

The body of a deceased person may not be cremated within 48 hours after death unless the person died of a contagious or infectious disease, and in no event may the body of a deceased person be cremated, buried at sea, used by medical science or removed from the State until the person, firm or corporation in charge of the disposition has received a certificate from a duly appointed medical examiner that the medical examiner has made personal inquiry into the cause and manner of death and is satisfied that further examination or judicial inquiry concerning the cause and manner of death is not necessary. This certificate, a certified copy of the death certificate and a burial transit permit when presented by the authorized person as defined in Title 22, section 2846 is sufficient authority for cremation, burial at sea, use by medical science or removal from the State, and the person, firm or corporation in charge of the disposition may not refuse to cremate or otherwise dispose of the body solely because these documents are presented by such an authorized person. The certificate must be retained by the person, firm or corporation in charge of the cremation or disposition for a period of 15 years. For the certificate, the medical examiner must receive a fee of $15 payable by the person requesting the certificate. [2007, c. 225, §1 (AMD).]

Human remains may not be removed, transported or shipped to a crematory unless encased in a casket or other suitable container. [2007, c. 225, §1 (AMD).]

SECTION HISTORY

1971, c. 56, (AMD). 1975, c. 293, §4 (AMD). 1977, c. 232, §5 (AMD). 1979, c. 538, §§12,13 (AMD). 1985, c. 611, §§11,12 (AMD). 1997, c. 210, §40 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 225, §1 (AMD).



32 §1405-A. Disposition of cremated remains

A funeral director or a practitioner of funeral services who receives cremated remains or has received cremated remains prior to the effective date of this section may dispose of those cremated remains in accordance with Title 13, section 1032, providing the following conditions have been met: [2009, c. 39, §1 (AMD).]

1. Cremated remains not claimed for one year. The cremated remains have not been claimed after a time period of at least one year from the time of cremation; and

[ 2009, c. 39, §1 (AMD) .]

2. Notice. The funeral director or practitioner of funeral services has sent notice by certified mail, return receipt requested, to the last known address of the person who authorized the cremation at least 60 days prior to disposal.

[ 2001, c. 611, §1 (NEW) .]

SECTION HISTORY

2001, c. 611, §1 (NEW). 2009, c. 39, §1 (AMD).



32 §1406. Grave markers

Any funeral establishment or person licensed under this chapter, when selling a grave marker to a consumer before the completion of the funeral of the person whose grave is to be marked, shall adhere to the sale requirements for funeral goods and services set forth in the Federal Trade Commission's Funeral Industry Practices Rule, 16 Code of Federal Regulations, Part 453. Violation of this section is an unfair trade practice in violation of Title 5, section 207. [1989, c. 391, (NEW).]

SECTION HISTORY

1989, c. 391, (NEW).



32 §1407. Disclosure of funeral establishment ownership; rental caskets

1. Ownership information. A funeral establishment shall disclose the name and address of each person holding an ownership interest in the funeral establishment on each contract or agreement for provision of funeral services or supplies and on any document required by federal law.

[ 1999, c. 282, §1 (NEW) .]

2. Rental caskets. A funeral establishment shall disclose on its general price list and casket price list either that the funeral establishment offers rental caskets and the cost of rental or that the funeral establishment does not offer rental caskets.

[ 1999, c. 282, §1 (NEW) .]

3. Federal Trade Commission regulations. The disclosures required under this section supplement the disclosures required by the Federal Trade Commission pursuant to its regulations governing the funeral industry.

[ 1999, c. 282, §1 (NEW) .]

SECTION HISTORY

1999, c. 282, §1 (NEW).






Subchapter 2: BOARD OF FUNERAL SERVICES

32 §1451. Board; powers and duties

The State Board of Funeral Service, as established by Title 5, section 12004-A, subsection 18, consists of 7 members, 5 of whom must be persons licensed for the practice of funeral service for 10 consecutive years or who have had 10 consecutive years' experience as a practitioner of funeral service in this State immediately preceding their appointment and 2 of whom must be public members as defined in Title 5, section 12004-A. Members are appointed by the Governor for a term of 4 years. A national organization of retired persons may submit a list of applicants to the Governor for use in the selection process of one of the public members. Appointments of members must comply with Title 10, section 8009. A board member may be removed by the Governor for cause. [2013, c. 217, Pt. D, §1 (AMD).]

The board may adopt rules consistent with law governing the practice of funeral service, including but not limited to licensing of practitioner trainees, practitioners of funeral service, funeral directors, embalmers, funeral attendants, funeral home establishments and branches. These rules do not become effective unless adopted in conformity with Title 5, chapter 375, subchapter 2. [2007, c. 402, Pt. J, §2 (AMD).]

The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members. [2013, c. 246, Pt. B, §7 (AMD).]

The board shall issue all notices and licenses and may cause inspections to be made of all establishments or places of business of any person engaged in the profession of funeral service in the State, which may include the investigation of complaints or suspected violation of this chapter and the rules adopted by the board. The inspection may also be for the purpose of determining that these establishments and places are maintained in a clean and sanitary manner and that suitable equipment for their proper conduct is maintained and that the laws and the rules of the board relating to the conduct of these establishments are observed. The inspection may include a review of the financial records to determine compliance with the laws and rules of the board governing prearranged funeral services or plans. The inspection may be made by members of the board upon authorization by the board or by professional technical staff. [2007, c. 402, Pt. J, §2 (AMD).]

The board may enter into reciprocal agreements with corresponding boards of other states for the purpose of allowing the practitioners of funeral services to perform their licensed functions in this or other states under such terms and conditions as the boards may prescribe. [1983, c. 413, §57 (NEW).]

SECTION HISTORY

1967, c. 253, §2 (RPR). 1971, c. 326, §2 (AMD). 1975, c. 293, §4 (AMD). 1975, c. 575, §20 (AMD). 1975, c. 771, §343 (AMD). 1977, c. 694, §566 (AMD). 1981, c. 703, §A45 (AMD). 1983, c. 413, §57 (RPR). 1983, c. 553, §30 (AMD). 1983, c. 812, §206 (AMD). 1989, c. 450, §§15,16 (AMD). 1989, c. 503, §B127 (AMD). 1989, c. 878, §B27 (AMD). 1993, c. 600, §A105 (AMD). 1995, c. 397, §§31,32 (AMD). 1999, c. 91, §1 (AMD). 1999, c. 91, §2 (AFF). 2001, c. 169, §3 (AMD). 2001, c. 505, §1 (AMD). 2007, c. 402, Pt. J, §2 (AMD). 2013, c. 217, Pt. D, §1 (AMD). 2013, c. 246, Pt. B, §7 (AMD).



32 §1451-A. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §58 (NEW). 2007, c. 402, Pt. J, §3 (RP).



32 §1452. Records and reports (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A46 (AMD). 1983, c. 553, §31 (AMD). 2007, c. 402, Pt. J, §4 (RP).



32 §1452-A. Liaison; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §16 (NEW). 2007, c. 402, Pt. J, §5 (RP).



32 §1452-B. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §16 (NEW). 1981, c. 703, §A47 (AMD). 1995, c. 397, §33 (RP).



32 §1453. Application of moneys collected (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 253, §3 (AMD). 1995, c. 397, §34 (RP).



32 §1454. Lists for transportation companies (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 253, §4 (AMD). 1983, c. 553, §32 (AMD). 1989, c. 450, §17 (RP).



32 §1455. Investigations; refusal of license or renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 253, §5 (AMD). 1969, c. 285, §1 (AMD). 1973, c. 303, §3 (AMD). 1977, c. 694, §567 (AMD). 1983, c. 413, §59 (RP).



32 §1455-A. Investigations; refusal of license or renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §60 (NEW). 1989, c. 450, §§18-21 (AMD). 1997, c. 210, §40 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. J, §6 (RP).



32 §1455-B. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2007, c. 402, Pt. J, §7 (NEW).]

1. False advertising. False or misleading advertising as a practitioner of funeral service, funeral director or embalmer; advertising or using the name of a person in connection with that of any funeral establishment who is not licensed as a practitioner of funeral service, funeral director or embalmer;

[ 2007, c. 402, Pt. J, §7 (NEW) .]

2. Unauthorized solicitation of human remains. Solicitation of human remains by the licensee, or the licensee's agents, assistants or employees, whether that solicitation occurs after death or while death is impending. Nothing in this subsection may be construed to prohibit general advertising.

[ 2007, c. 402, Pt. J, §7 (NEW) .]

3. Unauthorized employment. Employment by the licensee of persons known as "cappers," "steerers," "solicitors" or other such persons to obtain the services of a licensee or one engaged in the practice of funeral service;

[ 2007, c. 402, Pt. J, §7 (NEW) .]

4. Unauthorized solicitation of human remains. Employment, directly or indirectly, of a practitioner trainee, agent, assistant, embalmer, employee or other person, on part or full time, or on commission, for the purpose of calling upon individuals or institutions by whose influence human remains may be turned over to a particular funeral establishment;

[ 2007, c. 402, Pt. J, §7 (NEW) .]

5. Unauthorized commission to secure business. The direct or indirect payment or offer of payment of a commission by the licensee or the licensee's agents, assistants or employees for the purpose of securing business;

[ 2007, c. 402, Pt. J, §7 (NEW) .]

6. Unauthorized commission; crematory, mausoleum or cemetery. Solicitation or acceptance by a licensee of any commission, bonus or rebate in consideration of recommending or causing human remains to be disposed of in any crematory, mausoleum or cemetery;

[ 2007, c. 402, Pt. J, §7 (NEW) .]

7. Refusal to surrender human remains. Refusing to promptly surrender the custody of human remains, upon the express order of the person lawfully entitled to the custody thereof;

[ 2007, c. 402, Pt. J, §7 (NEW) .]

8. Negligent filings. Negligent, careless or willful noncompliance with the laws relating to filing death certificates and obtaining burial permits; or

[ 2007, c. 402, Pt. J, §7 (NEW) .]

9. Abusive or disrespectful handling of human remains. Abuse or disrespect in the handling of human remains, or violation of any law or ordinance affecting the handling, custody, care or transportation of human remains.

[ 2007, c. 402, Pt. J, §7 (NEW) .]

Whoever violates any provision of this chapter or any rule prescribed by the board for the preparation, embalming, transportation or burial of any human remains commits a Class E crime. [2007, c. 402, Pt. J, §7 (NEW).]

SECTION HISTORY

2007, c. 402, Pt. J, §7 (NEW).






Subchapter 3: LICENSES

32 §1501. Licenses; qualifications; requirements

The State Board of Funeral Service may determine the qualifications necessary to enable any person to lawfully engage in the funeral service profession and operate a funeral establishment. The board shall examine all applicants for licenses for the practice of funeral service and shall issue a license to all persons who successfully pass that examination and pay the fee as set under section 1504. To be licensed for the practice of funeral service under this chapter, a person must be at least 18 years of age, a resident of this State, have successfully completed a prescribed course at a school or schools approved by the State Board of Funeral Service and must have served as a practitioner trainee for not less than 12 months under the personal supervision of a person licensed for the practice of funeral service and approved by the board. Each applicant shall demonstrate trustworthiness and competency to engage in the profession of funeral service in such a manner as to safeguard the interests of the public. [2007, c. 402, Pt. J, §8 (AMD).]

Each applicant for licensure as a practitioner of funeral service, funeral director or embalmer must be examined on the courses as outlined in the board's rules. [2007, c. 402, Pt. J, §9 (AMD).]

All funeral establishments and branches must be operated by a person or persons holding a funeral director's license, which was initially issued before January 1, 1989, or a practitioner of funeral service license. That license must be displayed at or in any such establishment or branch. [1989, c. 450, §22 (NEW).]

A funeral establishment, in which the preparation of dead bodies takes place, must contain a preparation room equipped with tile, cement or composition floor, necessary drainage or proper disposal of waste satisfactory to the local health officer, ventilation and necessary instruments and supplies for the preparation and embalming of dead human bodies for burial, transportation or other disposition. [1989, c. 450, §22 (AMD).]

The board may adopt such rules and classifications as may be reasonable, sufficient and proper to define what shall be deemed the proper drainage and ventilation and what instruments are necessary and suitable in a funeral establishment. [1989, c. 450, §22 (AMD).]

The board may adopt rules governing its own procedure. It may adopt rules consistent with the law governing the time, place, method and grading of examinations. Written examinations shall be retained for a period of 5 years, but need not be retained for a longer period. The board may waive all or part of the licensing requirements and qualifications of this chapter if in its judgment these requirements and qualifications are in conflict with the religious faith of an applicant. [1989, c. 450, §22 (AMD).]

SECTION HISTORY

1967, c. 253, §6 (RPR). 1969, c. 285, §2 (AMD). 1969, c. 433, §80 (AMD). 1971, c. 326, §3 (AMD). 1971, c. 598, §70 (AMD). 1977, c. 239, (AMD). 1983, c. 413, §61 (AMD). 1983, c. 468, §§5,6 (AMD). 1983, c. 816, §A32 (AMD). 1989, c. 450, §22 (AMD). 2007, c. 402, Pt. J, §§8, 9 (AMD).



32 §1501-A. Prior licensees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 285, §3 (NEW). 1983, c. 413, §62 (RP).



32 §1501-B. Temporary license

The board may issue a 6-month, nonrenewable temporary license to an applicant who pays the required fee and: [2015, c. 246, §1 (NEW).]

1. Active license. Holds an active license to practice funeral service in another state whose license requirements are substantially similar to the license requirements under this chapter and board rules; or

[ 2015, c. 246, §1 (NEW) .]

2. Continuous active practice. Has been in continuous active practice as a licensed practitioner of funeral service in another state whose license requirements are substantially similar to the requirements of the laws and rules of this State for 2 years immediately preceding submission of the application for temporary licensure.

[ 2015, c. 246, §1 (NEW) .]

Upon verification of the absence of disciplinary history with respect to the holder of a temporary license under this section from every jurisdiction where the holder of a temporary license is or previously has been licensed, the board may issue a permanent license to the holder of a temporary license upon notification by the board that the holder of a temporary license has passed an examination required by the board by rule. The board shall adopt routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A to carry out the provisions of this section. [2015, c. 246, §1 (NEW).]

SECTION HISTORY

2015, c. 246, §1 (NEW).



32 §1502. Examinations; revocation of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 360, §1 (AMD). 1967, c. 253, §7 (RP).



32 §1503. Blanks and forms of procedure; lists of licensees and examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 360, §2 (AMD). 1967, c. 253, §8 (AMD). 1975, c. 293, §4 (AMD). 1981, c. 703, §A48 (AMD). 1983, c. 553, §33 (AMD). 2007, c. 402, Pt. J, §10 (RP).



32 §1503-A. Practitioner trainee

In order for any person to receive credit for time served as a practitioner trainee, that person must have served 2,000 hours of employment with a funeral establishment approved by the State Board of Funeral Service under the instruction and supervision of a person licensed for the practice of funeral service and actively engaged in that practice, and must be licensed as a practitioner trainee with the board. Upon terminating employment, the practitioner trainee shall notify the board immediately, giving the date of termination. The practitioner trainee must repeat this procedure with all subsequent employers accurately showing the dates of beginning and of terminating apprenticeship employment. Before a funeral service license may be issued, the practitioner trainee must file with the board a certification of the trainee time served, signed by the practitioner trainee's employer or employers, before a notary public. Practitioner trainee requirements are satisfied in the case of an applicant who presents proof of present licensure as a practitioner of funeral service in another state at the time application is made for licensure as a practitioner of funeral service in this State. [2007, c. 402, Pt. J, §11 (AMD).]

SECTION HISTORY

1967, c. 253, §9 (NEW). 1969, c. 285, §4 (AMD). 1983, c. 468, §7 (AMD). 1989, c. 450, §23 (AMD). 2007, c. 402, Pt. J, §11 (AMD).



32 §1504. Fees; expiration and renewal of licenses

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $300 annually. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. J, §12 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

1. License renewal. All licenses issued by the board expire February 1st annually or such other time as the Commissioner of Professional and Financial Regulation may designate. Any person holding a license under this law may have the license renewed by making and filing an application with the board and upon payment of the renewal fee as set under this section.

A. [1999, c. 685, §1 (RP).]

B. [1999, c. 685, §1 (RP).]

C. [1999, c. 685, §1 (RP).]

D. [1999, c. 685, §1 (RP).]

E. [1999, c. 685, §1 (RP).]

F. [1999, c. 685, §1 (RP).]

[ 2007, c. 402, Pt. J, §12 (AMD) .]

2. Late renewal. A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee in addition to the renewal fee. Any person who submits an application for renewal more than 90 days after the license expiration date is subject to all requirements governing new applicants under this chapter, except that the board may in its discretion, giving due consideration to the protection of the public, waive examination if the renewal application is received, together with the late fee and renewal fee as set under this section, within 2 years from the date of the expiration.

[ 2007, c. 402, Pt. J, §12 (AMD) .]

SECTION HISTORY

1965, c. 360, §3 (RPR). 1967, c. 253, §10 (RPR). 1969, c. 285, §5 (AMD). 1981, c. 328, §§1-4 (AMD). 1983, c. 413, §63 (RPR). 1983, c. 553, §34 (AMD). 1983, c. 816, §A33 (AMD). 1989, c. 450, §24 (RPR). 1999, c. 685, §1 (AMD). 2007, c. 402, Pt. J, §12 (AMD). 2011, c. 286, Pt. B, §5 (REV).



32 §1505. Notice to holders of expiring licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 553, §35 (AMD). 2007, c. 402, Pt. J, §13 (RP).



32 §1506. Educational requirements

1. Applicability. This section applies to all persons licensed for the practice of funeral service in accordance with section 1501.

[ 1991, c. 117, §1 (NEW) .]

2. Requirements. As a prerequisite to renewal on or after January 1, 1993 of any license subject to this subchapter, licensees must complete 12 hours of continuing education within 2 years prior to the date of renewal in programs or courses approved by the board. The board may, for good cause shown, grant an extension of time to any person to allow that person to comply with this subchapter.

[ 1991, c. 117, §1 (NEW) .]

3. Program approval. Each application for approval of a continuing education program must be submitted according to the guidelines prescribed by the board. The board may establish by rule criteria for the review and approval of courses and for the determination of the number of continuing education hours to be credited for completion of each course or program.

[ 1991, c. 117, §1 (NEW) .]

4. Penalties. The license for the practice of funeral service of any person who fails to comply with this section may not be renewed and terminates upon the next expiration date.

[ 1991, c. 117, §1 (NEW) .]

5. Rulemaking authority. The board may establish by rule reasonable procedures and standards to fulfill the purposes of this section.

[ 1991, c. 117, §1 (NEW) .]

SECTION HISTORY

1991, c. 117, §1 (NEW).



32 §1507. Inactive status license

A licensee who is no longer actively practicing funeral service may apply for an inactive status license pursuant to Title 10, section 8003, subsection 5-A, paragraph D, subparagraph (5). The holder of an inactive status license may not practice funeral service in the State. The fee for inactive status licensure is set under section 1504. The holder of an inactive status license must renew the license annually and pay the renewal fee as set under section 1504, but is not required to meet the continuing education requirement of this chapter and the rules adopted under it. [RR 2007, c. 1, §17 (COR).]

A holder of an inactive status license who wishes to reinstate that holder's active license must comply with the continuing education requirement and fees provided in this chapter and the rules adopted under it. [2007, c. 402, Pt. J, §14 (AMD).]

SECTION HISTORY

1993, c. 404, §A1 (NEW). 1997, c. 210, §6 (AMD). RR 2007, c. 1, §17 (COR). 2007, c. 402, Pt. J, §14 (AMD).









Chapter 22: AMERICAN SIGN LANGUAGE, ENGLISH INTERPRETERS AND TRANSLITERATORS

32 §1521. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 749, §3 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1997, c. 749, §3 (NEW) .]

1-A. Deaf interpreter. "Deaf interpreter" means a person whose sense of hearing is nonfunctional for the purpose of communication, whose primary means of communication is visual or tactile and who provides intermediary interpreting.

[ 1999, c. 399, §3 (NEW); 1999, c. 399, §20 (AFF) .]

2. Deaf person. "Deaf person" means a person whose sense of hearing is nonfunctional for the purpose of communication and whose primary means of communication is visual or tactile.

[ 1999, c. 399, §4 (AMD); 1999, c. 399, §20 (AFF) .]

3. Department. "Department" means the Department of Professional and Financial Regulation.

[ 1997, c. 749, §3 (NEW) .]

4. Hard-of-hearing person. "Hard-of-hearing person" means a person who has a functional hearing deficit, who may or may not primarily use visual communication and who may or may not use assistive devices.

[ 1997, c. 749, §3 (NEW) .]

5. Interpreting. "Interpreting" means the process when a linguistic intermediary between a deaf or hard-of-hearing person and another person translates the spoken utterances or signs, gestures or writing of either person into a linguistic form other than that which that person uses as a primary and preferred form of communication. For the purposes of this chapter, "interpreting" or "transliterating" does not mean communication using cued speech.

[ 1999, c. 399, §5 (AMD); 1999, c. 399, §20 (AFF) .]

6. Interpreter or transliterator. "Interpreter or transliterator" means a person who provides any of the following services:

A. English-based transliterating, which includes but is not limited to conveying a message by visible representations of the English language such as manually coded English and oral transliteration. This process conveys information from one mode of English to another mode of English; [1997, c. 749, §3 (NEW).]

B. American Sign Language-based interpreting, which is the process of conveying information between American Sign Language and English; or [1997, c. 749, §3 (NEW).]

C. Intermediary interpreting, which means interpreting services rendered by a deaf interpreter to facilitate communication between another deaf person and another licensed interpreter or between 2 or more deaf persons. [1999, c. 399, §6 (AMD); 1999, c. 399, §20 (AFF).]

[ 1999, c. 399, §20 (AMD); 1999, c. 399, §6 (AMD) .]

SECTION HISTORY

1997, c. 749, §3 (NEW). 1999, c. 399, §§3-6 (AMD). 1999, c. 399, §20 (AFF).



32 §1522. Commissioner; powers and duties

The commissioner has the following powers and duties in addition to other powers and duties set forth in this chapter. [1997, c. 749, §3 (NEW).]

1. Rules. The commissioner may adopt rules in accordance with the Maine Administrative Procedure Act necessary to carry out the purposes of this chapter. Rules adopted under this chapter are routine technical rules pursuant to Title 5, section 8071.

[ 1997, c. 749, §3 (NEW) .]

2. Licensure. The commissioner shall license a person who has successfully complied with the application process established by the department, paid the required fees established by the department under sections 1527 and 1528 and met the qualifications for licensure as set forth in section 1524. The commissioner shall make available, at cost, a directory that contains the names of all individuals licensed pursuant to this chapter.

[ 1999, c. 399, §7 (AMD); 1999, c. 399, §20 (AFF) .]

3. Employees.

[ 2007, c. 402, Pt. K, §1 (RP) .]

4. Advisory council. The commissioner, as necessary, may select members of the interpreting profession and other interested parties to serve on an advisory council to advise and consult with the commissioner concerning the regulation of interpreters for the deaf and hard-of-hearing. Service on the council is not in itself a conflict of interest regardless of the occupations or associations of the members.

[ 1999, c. 399, §8 (NEW); 1999, c. 399, §20 (AFF) .]

SECTION HISTORY

1997, c. 749, §3 (NEW). 1999, c. 399, §§7,8 (AMD). 1999, c. 399, §20 (AFF). 2007, c. 402, Pt. K, §1 (AMD).



32 §1523. Privileged communication

Individuals licensed under this chapter are included under the evidentiary communications privilege outlined in Title 5, section 48-A, subsection 5. [2003, c. 685, §3 (AMD).]

SECTION HISTORY

1997, c. 749, §3 (NEW). 1999, c. 399, §9 (AMD). 1999, c. 399, §20 (AFF). 2003, c. 685, §3 (AMD).



32 §1524. Requirements for licensure; limited interpreter and limited transliterator

To be eligible for licensure as a limited interpreter or limited transliterator under this chapter, an applicant must be at least 18 years of age and must provide the following: [1999, c. 399, §10 (AMD); 1999, c. 399, §20 (AFF).]

1. High school diploma. Proof of a high school diploma or the equivalent;

[ 1997, c. 749, §3 (NEW) .]

2. References.

[ 1999, c. 399, §20 (AFF); 1999, c. 399, §10 (RP) .]

3. Sworn statement.

[ 2007, c. 402, Pt. K, §2 (RP) .]

4. Proof of education and training in American Sign Language. Except as provided in this section, written proof of the applicant's education and training in American Sign Language, consisting of either:

A. Proof of completion of at least 100 clock hours of instruction in American Sign Language conducted by:

(1) An instructor recognized by the American Sign Language Teachers Association, or a comparable or successor organization recognized by the commissioner;

(2) An interpreter certified by either the Registry of Interpreters for the Deaf, Inc. or the National Association of the Deaf, Inc., or a comparable or successor organization of either recognized by the commissioner; or

(3) An instructor of courses conducted through an accredited college, accredited university or accredited or approved high school or conducted by certification maintenance course sponsors approved by the Registry of Interpreters for the Deaf, Inc. or the National Association of the Deaf, Inc., or a comparable or successor organization of either recognized by the commissioner; or [1999, c. 399, §10 (NEW); 1999, c. 399, §20 (AFF).]

B. Submission of a letter attesting that the applicant's skill level is equivalent to a person who has completed 100 hours of instruction in American Sign Language. The letter must be prepared and signed by:

(1) An instructor recognized by the American Sign Language Teachers Association, or a comparable or successor organization recognized by the commissioner;

(2) An interpreter certified by either the Registry of Interpreters for the Deaf, Inc. or the National Association of the Deaf, Inc., or a comparable or successor organization of either recognized by the commissioner; or

(3) An instructor of courses conducted through an accredited college, accredited university or accredited or approved high school or conducted by certification maintenance course sponsors approved by the Registry of Interpreters for the Deaf, Inc. or the National Association of the Deaf, Inc., or a comparable or successor organization of either recognized by the commissioner; and [1999, c. 399, §10 (NEW); 1999, c. 399, §20 (AFF).]

[ 2005, c. 267, §1 (AMD) .]

5. Proof of education and training in interpreting process. Except as provided in this section, written proof of completion of at least 100 clock hours of instruction in the interpreting process, which must include instruction in deaf culture and the ethics of interpreting, conducted through an accredited college, accredited university or accredited or approved high school or conducted by certification maintenance course sponsors approved by the Registry of Interpreters for the Deaf, Inc. or the National Association of the Deaf, Inc., or a comparable or successor organization of either recognized by the commissioner. Credit may not be given for interpreting process clock hours that were completed prior to 5 years from the date of application.

[ 2005, c. 267, §1 (AMD) .]

As an alternative to satisfying subsections 4 and 5, an applicant for licensure as a limited interpreter or limited transliterator may submit documentation of a score of 3.5 or higher on the Educational Interpreter Performance Assessment, or successor assessment. [2005, c. 267, §1 (NEW).]

SECTION HISTORY

1997, c. 749, §3 (NEW). 1999, c. 399, §10 (AMD). 1999, c. 399, §20 (AFF). 2005, c. 267, §1 (AMD). 2007, c. 402, Pt. K, §2 (AMD).



32 §1524-A. Requirements for licensure; limited deaf interpreter

To be eligible for licensure as a limited deaf interpreter under this chapter, an applicant must be at least 18 years of age and must provide the following: [1999, c. 399, §11 (NEW); 1999, c. 399, §20 (AFF).]

1. High school diploma. Proof of a high school diploma or the equivalent;

[ 1999, c. 399, §11 (NEW); 1999, c. 399, §20 (AFF) .]

2. Sworn statement.

[ 2007, c. 402, Pt. K, §3 (RP) .]

3. Proof of education and training in American Sign Language. Written proof of the applicant's education and training in American Sign Language, consisting of a letter attesting that the applicant's skill level is equivalent to a person who has completed 100 hours of instruction in American Sign Language. The letter must be prepared and signed by:

A. An instructor recognized by the American Sign Language Teachers Association, or a comparable or successor organization recognized by the commissioner; [1999, c. 399, §11 (NEW); 1999, c. 399, §20 (AFF).]

B. An interpreter certified by either the Registry of Interpreters for the Deaf, Inc. or the National Association of the Deaf, Inc., or a comparable or successor organization of either recognized by the commissioner; or [1999, c. 399, §11 (NEW); 1999, c. 399, §20 (AFF).]

C. An instructor of courses conducted through an accredited college, accredited university or accredited or approved high school or conducted by certification maintenance course sponsors approved by the Registry of Interpreters for the Deaf, Inc. or the National Association of the Deaf, Inc., or a comparable or successor organization of either recognized by the commissioner; and [1999, c. 399, §11 (NEW); 1999, c. 399, §20 (AFF).]

[ 1999, c. 399, §11 (NEW); 1999, c. 399, §20 (AFF) .]

4. Proof of education and training in the interpreting process. Written proof of completion of at least 100 clock hours of instruction in the interpreting process, which must include instruction in deaf culture and the ethics of interpreting, conducted through an accredited college, accredited university or accredited or approved high school or conducted by certification maintenance course sponsors approved by the Registry of Interpreters for the Deaf, Inc. or the National Association of the Deaf, Inc., or a comparable or successor organization of either recognized by the commissioner. Credit may not be given for interpreting process clock hours that were completed prior to 5 years from the date of application.

[ 1999, c. 399, §11 (NEW); 1999, c. 399, §20 (AFF) .]

As an alternative to satisfying subsections 3 and 4, an applicant for licensure as a limited deaf interpreter may submit documentation of a score of 3.5 or higher on the Educational Interpreter Performance Assessment, or successor assessment. [2007, c. 402, Pt. K, §4 (NEW).]

SECTION HISTORY

1999, c. 399, §11 (NEW). 1999, c. 399, §20 (AFF). 2007, c. 402, Pt. K, §§3, 4 (AMD).



32 §1524-B. Requirements for licensure; certified interpreter, certified deaf interpreter and certified transliterator

To be eligible for licensure as a certified interpreter, certified deaf interpreter or certified transliterator under this chapter, an applicant must be at least 18 years of age and must provide the following: [1999, c. 399, §11 (NEW); 1999, c. 399, §20 (AFF).]

1. High school diploma. Proof of a high school diploma or the equivalent; and

[ 2009, c. 112, Pt. A, §6 (AMD) .]

2. Sworn statement.

[ 2009, c. 112, Pt. A, §7 (RP) .]

3. Proof of certification. Documented proof of certification by the Registry of Interpreters for the Deaf, Inc., documented proof of a minimum certification level of 4 from the National Association of the Deaf, Inc. or comparable certification by a comparable or successor organization recognized by the commissioner.

[ 1999, c. 399, §11 (NEW); 1999, c. 399, §20 (AFF) .]

SECTION HISTORY

1999, c. 399, §11 (NEW). 1999, c. 399, §20 (AFF). 2009, c. 112, Pt. A, §§6, 7 (AMD).



32 §1525. License required

After June 30, 2000, a person may not provide interpreting services as defined in this chapter for compensation or remuneration unless properly licensed in accordance with this chapter. [1999, c. 399, §12 (AMD); 1999, c. 399, §20 (AFF).]

SECTION HISTORY

1997, c. 749, §3 (NEW). 1999, c. 399, §12 (AMD). 1999, c. 399, §20 (AFF).



32 §1525-A. Exemptions to licensure

1. Nonresident interpreters. This chapter does not apply to interpreters who are residents of a jurisdiction other than this State and who do not interpret for compensation or remuneration in the State for more than 160 hours per year. Service during declared state or national emergencies does not count toward the 160 hours per year limitation.

[ 1999, c. 399, §13 (NEW); 1999, c. 399, §20 (AFF) .]

2. Medical emergencies. This chapter does not apply to a person providing communication assistance during a medical emergency. For purposes of this subsection, "medical emergency" is when a person's medical condition could be significantly compromised by delaying assessment and treatment.

[ 1999, c. 399, §13 (NEW); 1999, c. 399, §20 (AFF) .]

SECTION HISTORY

1999, c. 399, §13 (NEW). 1999, c. 399, §20 (AFF).



32 §1526. Temporary registration (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 749, §3 (NEW). 2007, c. 402, Pt. K, §5 (RP).



32 §1527. Applications for licensure; fees

The Director of the Office of Professional and Occupational Regulation within the department may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that an application fee may not exceed $50, an initial license fee may not exceed $325 and an applicant who is deaf must pay an initial license fee of $100. An applicant for initial licensure, pursuant to section 1524, 1524-A or 1524-B, shall submit a written application with supporting documents to the department. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. K, §6 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

1997, c. 749, §3 (NEW). 1999, c. 399, §14 (AMD). 1999, c. 399, §20 (AFF). 2005, c. 267, §2 (AMD). 2007, c. 402, Pt. K, §6 (AMD). 2011, c. 286, Pt. B, §5 (REV).



32 §1528. Renewal

All licenses must be renewed annually on or before June 30th of each year or at such other time as the commissioner may designate. A license not renewed by June 30th automatically expires. The department may renew an expired license if the renewal application is returned within 90 days after the license expiration date and upon payment of a late fee as set under section 1527 in addition to the renewal fee as set under section 1527. A person who submits an application for renewal more than 90 days after the license expiration date is subject to all requirements governing new applicants under this chapter. [2007, c. 402, Pt. K, §7 (AMD).]

SECTION HISTORY

1997, c. 749, §3 (NEW). 1999, c. 399, §14 (AMD). 1999, c. 399, §20 (AFF). 2005, c. 267, §3 (AMD). 2007, c. 402, Pt. K, §7 (AMD).



32 §1528-A. Continuing education

1. Limited interpreters. An application for renewal of a limited interpreter, limited transliterator or limited deaf interpreter license must show proof of completion of at least 20 hours annually of continuing education in American Sign Language or the interpreting process.

[ 2005, c. 267, §4 (AMD) .]

2. Certified interpreters. An applicant for renewal of a certified interpreter, certified deaf interpreter or certified transliterator license is not required to show proof of continuing education, but is required to show proof of continued certification by either the Registry of Interpreters for the Deaf, Inc. or the National Association of the Deaf, Inc., or a comparable or successor organization of either recognized by the commissioner.

[ 1999, c. 399, §15 (NEW); 1999, c. 399, §20 (AFF) .]

SECTION HISTORY

1999, c. 399, §15 (NEW). 1999, c. 399, §20 (AFF). 2005, c. 267, §4 (AMD).



32 §1529. Violations

A person who violates section 1525 is subject to the provisions of Title 10, section 8003-C. [2007, c. 402, Pt. K, §8 (AMD).]

SECTION HISTORY

1997, c. 749, §3 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. K, §8 (AMD).



32 §1530. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the department may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A upon a medical finding of mental incompetency. [2007, c. 402, Pt. K, §9 (RPR).]

SECTION HISTORY

RR 1997, c. 2, §54 (COR). 1997, c. 749, §3 (NEW). 1999, c. 399, §16 (AMD). 1999, c. 399, §20 (AFF). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. K, §9 (RPR).



32 §1531. Disclosure

All interpreters licensed pursuant to this chapter shall disclose their license category with specific certifications held and any postsecondary degrees to consumers and to the person or persons engaging the interpreter's services. The content and form of the disclosure must be developed by the department pursuant to rule-making provisions of the Maine Administrative Procedure Act. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2005, c. 267, §5 (AMD).]

SECTION HISTORY

1999, c. 399, §17 (NEW). 1999, c. 399, §20 (AFF). 2005, c. 267, §5 (AMD).



32 §1532. Conversion of registrants to limited licensees (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 399, §17 (NEW). 1999, c. 399, §20 (AFF). 2005, c. 267, §6 (RP).






Chapter 23: COSMETOLOGY

Subchapter 1: GENERAL PROVISIONS

32 §1551. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 272, §§1,2 (AMD). 1969, c. 119, (AMD). 1977, c. 398, §10 (RPR). 1983, c. 841, §§16,17 (AMD). 1987, c. 395, §§A144,A145 (AMD). 1987, c. 677, §§1,2 (AMD). 1989, c. 700, §A139 (AMD). 1991, c. 351, §1 (AMD). 1991, c. 397, §5 (RP). 1991, c. 824, §A65 (AMD).



32 §1552. Exemptions; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 398, §10 (RPR). 1985, c. 506, §A67 (AMD). 1987, c. 395, §A146 (AMD). 1989, c. 162, §3 (AMD). 1991, c. 397, §5 (RP).



32 §1553. Schools (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 349, (AMD). 1967, c. 376, (AMD). 1973, c. 101, §2 (AMD). 1973, c. 303, §3 (AMD). 1975, c. 119, §1 (AMD). 1977, c. 398, §10 (RPR). 1977, c. 694, §§568,569 (AMD). 1977, c. 696, §238 (AMD). 1983, c. 413, §64 (RP).



32 §1553-A. Instructors of cosmetology (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 841, §18 (NEW). 1987, c. 395, §A147 (AMD). 1989, c. 700, §A140 (AMD). 1991, c. 397, §5 (RP).



32 §1554. Electrolysis (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 398, §10 (RPR). 1979, c. 87, §2 (RP).



32 §1555. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 398, §10 (RPR). 1983, c. 413, §65 (AMD). 1987, c. 395, §A148 (AMD). 1991, c. 397, §5 (RP).



32 §1556. Practicing in same shops (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 398, §10 (NEW). 1987, c. 395, §A149 (RPR). 1991, c. 397, §5 (RP).






Subchapter 2: STATE BOARD OF COSMETOLOGY

32 §1601. Board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 402, §§1,2 (AMD). 1971, c. 277, §2 (AMD). 1971, c. 614, §2 (AMD). 1973, c. 96, (AMD). 1973, c. 101, §§1,2 (AMD). 1973, c. 137, (AMD). 1973, c. 303, §3 (AMD). 1975, c. 22, (AMD). 1975, c. 76, (AMD). 1975, c. 575, §21 (AMD). 1975, c. 771, §§344-346 (AMD). 1977, c. 398, §10 (RPR). 1977, c. 604, §17 (AMD). 1983, c. 413, §§66,67 (AMD). 1983, c. 553, §46 (AMD). 1983, c. 812, §§207,208 (AMD). 1985, c. 785, §B132 (AMD). 1987, c. 395, §A150 (AMD). 1989, c. 450, §25 (AMD). 1989, c. 503, §B128 (AMD). 1991, c. 397, §5 (RP).



32 §1602. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 303, §3 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 398, §10 (RPR). 1977, c. 604, §18 (AMD). 1977, c. 694, §§570-572 (AMD). 1983, c. 413, §§68-71 (AMD). 1983, c. 553, §46 (AMD). 1983, c. 758, §§7,8 (AMD). 1983, c. 841, §19 (AMD). 1987, c. 395, §§A151-A153 (AMD). 1989, c. 162, §4 (AMD). 1989, c. 502, §B37 (AMD). 1991, c. 397, §5 (RP).



32 §1603. Register of names (REPEALED

(REPEALED

SECTION HISTORY

1977, c. 398, §10 (RPR). 1983, c. 841, §20 (AMD). 1987, c. 395, §A154 (AMD). 1991, c. 397, §5 (RP).



32 §1604. Disposal of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 398, §10 (RPR). 1991, c. 397, §5 (RP).






Subchapter 3: LICENSURE

32 §1651. Registration and licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 119, §2 (AMD). 1977, c. 398, §10 (RPR). 1987, c. 395, §A156 (AMD). 1991, c. 397, §5 (RP).



32 §1652. Qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 50, (AMD). 1977, c. 398, §10 (RPR). 1983, c. 841, §§21,22 (AMD). 1987, c. 395, §§A157-A159 (AMD). 1989, c. 700, §§A141,142 (AMD). 1991, c. 397, §5 (RP).



32 §1652-A. Qualifications for aestheticians (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 677, §3 (NEW). 1989, c. 700, §A143 (AMD). 1991, c. 351, §2 (AMD). 1991, c. 397, §5 (RP). 1991, c. 824, §A66 (AMD).



32 §1653. Temporary permit (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 119, (AMD). 1975, c. 119, §3 (AMD). 1977, c. 398, §10 (RPR). 1987, c. 395, §A160 (AMD). 1991, c. 397, §5 (RP).



32 §1654. Reciprocity with other states (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 119, §4 (AMD). 1977, c. 398, §10 (RPR). 1981, c. 92, (AMD). 1983, c. 413, §72 (AMD). 1983, c. 841, §23 (AMD). 1987, c. 395, §A161 (AMD). 1987, c. 677, §4 (AMD). 1991, c. 397, §5 (RP).



32 §1655. Apprentices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 119, §§5,6 (AMD). 1977, c. 398, §10 (RPR). 1987, c. 395, §A162 (AMD). 1991, c. 351, §3 (AMD). 1991, c. 397, §5 (RP). 1991, c. 824, §A67 (RP).



32 §1655-A. Student cosmetologists (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 841, §24 (NEW). 1987, c. 395, §A163 (AMD). 1989, c. 700, §A144 (AMD). 1991, c. 397, §5 (RP).



32 §1656. Demonstrations; manicuring (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 303, §3 (AMD). 1977, c. 398, §10 (RPR). 1981, c. 501, §60 (AMD). 1987, c. 395, §A164 (AMD). 1991, c. 397, §5 (RP).



32 §1657. Licenses; renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 398, §10 (RPR). 1983, c. 413, §73 (AMD). 1987, c. 395, §A165 (AMD). 1987, c. 677, §5 (AMD). 1989, c. 450, §26 (AMD). 1991, c. 397, §5 (RP).



32 §1657-A. Suspension, revocation and refusal to issue or to renew license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 398, §10 (NEW). 1977, c. 694, §573 (AMD). 1977, c. 696, §239 (RAL). 1979, c. 127, §179 (AMD). 1983, c. 413, §74 (RPR). 1987, c. 395, §A166 (AMD). 1991, c. 397, §5 (RP).



32 §1657-B. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A167 (NEW). 1987, c. 677, §§6,7 (AMD). 1991, c. 397, §5 (RP).









Chapter 23-A: HEARING AID DEALERS AND FITTERS

32 §1658. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1971, c. 327, §§1,2 (AMD). 1975, c. 463, §3 (RPR). 1977, c. 398, §10 (RPR). 1977, c. 694, §573 (AMD). 1977, c. 696, §239 (RAL). 1979, c. 127, §180 (AMD). 1981, c. 703, §§A49,A50 (AMD). 1983, c. 553, §46 (AMD). 1983, c. 812, §209 (AMD). 1989, c. 503, §B129 (AMD). RR 1993, c. 1, §§84,85 (COR). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-A. License required to sell or fit hearing aids (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1975, c. 463, §3 (RPR). 1977, c. 696, §240 (AMD). 1981, c. 703, §§A51,A52 (AMD). 1983, c. 413, §75 (RPR). 1987, c. 597, §1 (AMD). RR 1991, c. 1, §45 (COR). 1991, c. 509, §6 (AMD). 1995, c. 502, §§H26,27 (AMD). 1997, c. 156, §§1,2 (AMD). 2001, c. 323, §19 (AMD). 2003, c. 609, §1 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-B. Payment; trial period; medical return (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1971, c. 327, §§3,4 (AMD). 1975, c. 463, §3 (RPR). 1987, c. 597, §2 (AMD). 1999, c. 386, §G1 (RPR). 2001, c. 260, §C1 (RPR). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-C. Notice required to be furnished to a person supplied with hearing aid (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1971, c. 327, §5 (AMD). 1975, c. 463, §3 (RPR). 1981, c. 703, §§A53,A54 (AMD). 1987, c. 597, §3 (AMD). 1991, c. 509, §7 (AMD). 2001, c. 260, §C2 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-D. Medical or audiological examination (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1969, c. 433, §81 (AMD). 1971, c. 544, §115 (RP). 1975, c. 463, §3 (RPR). 1981, c. 703, §A55 (AMD). 1995, c. 353, §11 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-E. Persons and practices not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1971, c. 327, §6 (AMD). 1975, c. 463, §3 (RPR). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-F. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1969, c. 433, §82 (AMD). 1971, c. 327, §7 (AMD). 1971, c. 598, §71 (AMD). 1973, c. 625, §213 (AMD). 1975, c. 463, §3 (RPR). 1981, c. 703, §§A56,A57 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-G. Calibration (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1971, c. 327, §8 (RPR). 1975, c. 463, §3 (RPR). 1981, c. 703, §§A58,A59 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-H. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1971, c. 327, §9 (AMD). 1975, c. 463, §3 (RPR). 1981, c. 703, §§A60,A61 (AMD). 1983, c. 413, §76 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-I. Qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1975, c. 463, §3 (RPR). 1977, c. 78, §178 (AMD). 1981, c. 703, §§A62,A63 (AMD). 1983, c. 413, §77 (AMD). 1997, c. 156, §§3,4 (AMD). 2003, c. 609, §§2,3 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-J. Trainee permit (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1971, c. 327, §10 (AMD). 1975, c. 463, §3 (RPR). 1981, c. 703, §A64 (AMD). 1983, c. 413, §78 (AMD). 1995, c. 502, §H28 (AMD). 1997, c. 156, §5 (AMD). 2001, c. 323, §20 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-K. Scope of examination (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1971, c. 327, §11 (AMD). 1973, c. 303, §3 (AMD). 1975, c. 463, §3 (RPR). 1981, c. 703, §A65 (AMD). 1997, c. 156, §§6,7 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-L. Notice to board of place of business; notice to holders of license; how given by board (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1975, c. 463, §3 (RPR). 1981, c. 703, §A66 (AMD). 1983, c. 468, §8 (AMD). 1997, c. 156, §8 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-M. Annual renewal of license; fees; effect of failure to renew (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 463, §3 (NEW). 1981, c. 191, §1 (AMD). 1981, c. 703, §A67 (AMD). 1983, c. 413, §79 (RPR). 1991, c. 509, §8 (AMD). 1995, c. 502, §H29 (AMD). 1997, c. 156, §9 (RPR). 2001, c. 323, §21 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-N. Investigation; grounds for suspension of license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 463, §3 (NEW). 1977, c. 694, §574 (AMD). 1981, c. 703, §§A68,A69 (AMD). 1983, c. 413, §80 (RPR). 1997, c. 156, §§10,11 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-O. Prohibited acts and practices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 463, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1658-P. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 156, §12 (NEW). 2001, c. 323, §22 (RPR). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1659. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1973, c. 303, §3 (AMD). 1975, c. 463, §3 (RPR). 1977, c. 696, §241 (AMD). 1981, c. 703, §A70 (AMD). 1983, c. 413, §81 (RPR). 1997, c. 156, §13 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1659-B. Duties of the board (REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1971, c. 327, §12 (AMD). 1975, c. 463, §3 (RP).



32 §1659-C. Meetings of board (REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1971, c. 327, §13 (AMD). 1975, c. 463, §3 (RP).



32 §1659-D. Disposition of receipts; state department hearing aid account (REPEALED)

SECTION HISTORY

1969, c. 320, (NEW). 1975, c. 463, §3 (RP).



32 §1660-A. Board of Hearing Aid Dealers and Fitters (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 463, §3 (NEW). 1975, c. 771, §347 (AMD). 1981, c. 703, §A72 (AMD). 1983, c. 413, §§82,83 (AMD). 1983, c. 812, §§210,211 (AMD). 1989, c. 503, §B130 (AMD). 1993, c. 600, §A106 (AMD). 1993, c. 659, §A4 (AMD). 1999, c. 687, §E4 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1660-B. Powers and duties of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 463, §3 (NEW). 1981, c. 703, §A73 (RPR). 1983, c. 413, §84 (AMD). 1985, c. 785, §B133 (AMD). 1995, c. 397, §§35,36 (AMD). 1997, c. 156, §14 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1660-C. Meetings of board (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 463, §3 (NEW). 1981, c. 703, §A74 (AMD). 1983, c. 413, §85 (AMD). 1999, c. 687, §E5 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1660-D. Disposition of receipts; Hearing Aid Account (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 463, §3 (NEW). 1981, c. 703, §A75 (RPR). 1983, c. 553, §46 (AMD). RR 1993, c. 1, §86 (COR). 1995, c. 397, §37 (RP). 1995, c. 397, §37 (RP).



32 §1660-E. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 463, §3 (NEW). 1981, c. 703, §A76 (AMD). 1983, c. 413, §86 (RPR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 421, §B96 (AMD). 2001, c. 421, §C1 (AFF). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).



32 §1660-F. Severability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 463, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §1 (RP).






Chapter 24: LAND SURVEYORS

Subchapter 1: GENERAL PROVISIONS REPEALED

32 §1661. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1981, c. 5, §1 (AMD). 1989, c. 346, §2 (RP).



32 §1662. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1989, c. 346, §2 (RP).



32 §1663. Other legally recognized professions not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1973, c. 625, §214 (AMD). 1981, c. 5, §2 (AMD). 1989, c. 346, §2 (RP).



32 §1664. Public works (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1989, c. 346, §2 (RP).



32 §1665. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1981, c. 5, §3 (AMD). 1983, c. 413, §§87,88 (AMD). 1989, c. 346, §2 (RP).



32 §1666. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1981, c. 5, §4 (AMD). 1983, c. 413, §89 (AMD). 1989, c. 346, §2 (RP).






Subchapter 2: STATE BOARD OF REGISTRATION REPEALED

32 §1671. Appointment; terms (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1975, c. 575, §23 (AMD). 1975, c. 771, §348 (AMD). 1983, c. 413, §90 (RPR). 1983, c. 812, §212 (AMD). 1989, c. 346, §2 (RP). 1989, c. 503, §B131 (AMD). 1989, c. 878, §A93 (RP).



32 §1672. Qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1975, c. 575, §24 (AMD). 1989, c. 346, §2 (RP).



32 §1673. Compensation and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1983, c. 812, §213 (RPR). 1989, c. 346, §2 (RP).



32 §1674. Removal; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1975, c. 771, §349 (AMD). 1983, c. 413, §91 (AMD). 1989, c. 346, §2 (RP).



32 §1675. Organization and meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1975, c. 575, §25 (AMD). 1983, c. 413, §92 (AMD). 1989, c. 346, §2 (RP).



32 §1676. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1977, c. 694, §576 (AMD). 1981, c. 5, §5 (AMD). 1983, c. 413, §93 (RPR). 1989, c. 346, §2 (RP).



32 §1677. Receipts and disbursements (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1989, c. 346, §2 (RP).



32 §1678. Records and reports (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1977, c. 604, §19 (AMD). 1981, c. 456, §§A110,A111 (AMD). 1983, c. 413, §94 (RPR). 1983, c. 553, §46 (AMD). 1983, c. 758, §§9,10 (AMD). 1989, c. 346, §2 (RP).



32 §1679. Rosters of land surveyors (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1981, c. 5, §6 (AMD). 1981, c. 456, §A112 (AMD). 1981, c. 698, §159 (RPR). 1989, c. 346, §2 (RP).






Subchapter 3: REGISTRATION REPEALED

32 §1681. Qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1983, c. 413, §§95,96 (AMD). 1989, c. 346, §2 (RP).



32 §1682. Qualifications as a land surveyor-in-training (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1989, c. 346, §2 (RP).



32 §1683. Registration of a land surveyor (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1973, c. 625, §215 (RP).



32 §1684. Registration although not practicing (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1989, c. 346, §2 (RP).



32 §1685. Application and fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1973, c. 788, §154 (AMD). 1975, c. 623, §50 (AMD). 1979, c. 4, §1 (AMD). 1983, c. 413, §§97,98 (AMD). 1989, c. 346, §2 (RP).



32 §1686. Examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1989, c. 346, §2 (RP).



32 §1687. Certificates; seals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1989, c. 346, §2 (RP).



32 §1688. Revocation and reissuance (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1975, c. 575, §26 (AMD). 1977, c. 694, §§577,578 (AMD). 1983, c. 413, §99 (RPR). 1989, c. 346, §2 (RP).



32 §1689. Expiration and renewals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1969, c. 64, (AMD). 1979, c. 4, §2 (AMD). 1983, c. 413, §100 (RPR). 1989, c. 346, §2 (RP).



32 §1690. Exemptions from expiration and renewal fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1989, c. 346, §2 (RP).



32 §1691. Firms, partnerships, corporations and joint stock associations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 423, §1 (NEW). 1989, c. 346, §2 (RP).









Chapter 24-A: LIQUID PROPANE DEALERS

32 §1695. Interest on security deposits

Sellers of liquid propane for residential use may collect security deposits from residential customers only if the sellers return to the customers the deposit plus accrued interest at the market rate less any amount owed the seller at the time of the return of the deposit to the customer. [1989, c. 786, (NEW).]

SECTION HISTORY

1989, c. 786, (NEW).



32 §1696. Penalty and enforcement

Any person, firm, partnership or corporation that violates any of the provisions of this chapter commits a civil violation for which a civil forfeiture of not more than $500 for each offense must be adjudged. [1989, c. 786, (NEW).]

When the Attorney General becomes cognizant of a possible violation of this chapter, the Attorney General shall investigate the matter and, if the Attorney General has reason to believe a violation has occurred, the Attorney General shall bring action in court to enforce the provisions of this chapter. [1989, c. 786, (NEW).]

SECTION HISTORY

1989, c. 786, (NEW).






Chapter 25: MANUFACTURERS AND SELLERS OF LIGHTNING RODS

32 §1701. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §28 (AMD). 1977, c. 227, §1 (AMD). 1985, c. 389, §12 (RP).



32 §1702. Conditions; bond; guarantee (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §36 (AMD). 1977, c. 227, §2 (RPR). 1977, c. 694, §579 (AMD). 1985, c. 389, §12 (RP).



32 §1703. Agent's license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 227, §§3,4 (AMD). 1977, c. 694, §580 (AMD). 1983, c. 553, §46 (AMD). 1985, c. 389, §12 (RP).



32 §1704. -- exhibition on official request (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 389, §12 (RP).



32 §1705. Selling without license; license not transferable (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 389, §12 (RP).



32 §1706. Holder of guarantee agreement may bring civil action on bond (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §36 (AMD). 1977, c. 227, §5 (AMD). 1985, c. 389, §12 (RP).



32 §1707. Lightning rod manufacturer's and salesman's licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 56, (AMD). 1979, c. 302, §5 (AMD). 1981, c. 577, §12 (AMD). 1985, c. 389, §12 (RP).






Chapter 26: CODING OF PLASTIC CONTAINERS

32 §1721. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 585, Pt. C, §16 (NEW).]

1. Plastic bottle. "Plastic bottle" means any plastic container with a neck smaller than the container body and a capacity not less than 16 fluid ounces and not more than 5 gallons.

[ 1989, c. 585, Pt. C, §16 (NEW) .]

2. Plastic container. "Plastic container" means any bottle, can, jar, case, package or other receptacle intended to hold, carry, or enclose fluids, food items or nonfood products that is composed predominately of plastic resins, including, but not limited to, plastic resins listed in section 1723.

[ 1989, c. 585, Pt. C, §16 (NEW) .]

3. Rigid plastic container. "Rigid plastic container" means any formed or molded plastic container, except plastic bottles, with a capacity not less than 8 fluid ounces and not more than 5 gallons that retains the same shape whether full or empty.

[ 1989, c. 585, Pt. C, §16 (NEW) .]

SECTION HISTORY

1989, c. 585, §C16 (NEW).



32 §1722. Coding of plastic containers

On or after July 1, 1991, no person may distribute, sell or offer for sale any plastic bottle or rigid plastic container without a molded, imprinted or raised label indicating the type of plastic resin used to produce the plastic bottle or rigid plastic container. [1989, c. 585, Pt. C, §16 (NEW).]

SECTION HISTORY

1989, c. 585, §C16 (NEW).



32 §1723. Labels

1. Labels. The label shall appear on the bottom of the plastic bottle or rigid plastic container and be clearly visible. This label shall consist of a number with letters placed below the number. The numbers and letters shall be as follows:

A. For polyethylene terephthalate, the letters "PETE" and the number 1; [1989, c. 585, Pt. C, §16 (NEW).]

B. For high-density polyethylene, the letters "HDPE" and the number 2; [1989, c. 585, Pt. C, §16 (NEW).]

C. For vinyl, the letter "V" and the number 3; [1989, c. 585, Pt. C, §16 (NEW).]

D. For low-density polyethylene, the letters "LDPE" and the number 4; [1989, c. 585, Pt. C, §16 (NEW).]

E. For polypropylene, the letters "PP" and the number 5; [1989, c. 585, Pt. C, §16 (NEW).]

F. For polystyrene, the letters "PS" and the number 6; or [1989, c. 585, Pt. C, §16 (NEW).]

G. For any other plastic resins, including multilayer, the letters "OTHER" and the number 7. [1989, c. 585, Pt. C, §16 (NEW).]

[ 1989, c. 585, Pt. C, §16 (NEW) .]

2. Alternative labels.

[ 1995, c. 656, Pt. A, §5 (RP) .]

SECTION HISTORY

1989, c. 585, §C16 (NEW). 1991, c. 718, §1 (AMD). 1995, c. 465, §A7 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 656, §A5 (AMD).



32 §1725. Penalties

1. Civil violation. A violation of this chapter shall be a civil violation for which a forfeiture of not more than $100 may be adjudged.

[ 1989, c. 585, Pt. C, §16 (NEW) .]

2. Separate violation. Each container in violation constitutes a separate offense.

[ 1989, c. 585, Pt. C, §16 (NEW) .]

SECTION HISTORY

1989, c. 585, §C16 (NEW).



32 §1726. Enforcement

A person who labels a plastic container in violation of this chapter commits a violation of the Maine Unfair Trade Practices Act. [1995, c. 656, Pt. A, §6 (RPR).]

SECTION HISTORY

1989, c. 585, §C16 (NEW). 1995, c. 465, §A8 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 656, §A6 (RPR).






Chapter 26-A: REDUCTION OF TOXICS IN PACKAGING

32 §1731. Purpose

The purpose of this chapter is to reduce toxicity of packaging waste without impeding or discouraging the expanded use of post-consumer materials in the production of packaging and its components. Under this chapter, reduction of the toxicity in packaging is accomplished by prohibiting the unnecessary addition of heavy metals, such as lead, mercury, cadmium and hexavalent chromium, in packaging and packaging components. [1989, c. 849, §1 (NEW).]

SECTION HISTORY

1989, c. 849, §1 (NEW).



32 §1732. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 849, §1 (NEW).]

1. Agency.

[ 1995, c. 656, Pt. A, §7 (RP) .]

1-A. Department. "Department" means the Department of Environmental Protection.

[ 1995, c. 656, Pt. A, §8 (NEW) .]

2. Distributor. "Distributor" means any person, firm or corporation that sells a packaged product to a retailer in this State or any person, firm or corporation that receives a shipment or consignment of, or in any other manner acquires, packaged products outside the State for sale to consumers in the State.

[ 1989, c. 849, §1 (NEW) .]

2-A. Incidental presence. "Incidental presence" means the presence of a regulated metal as an unintended or undesired ingredient of a package or packaging component.

[ 1995, c. 184, §1 (NEW) .]

2-B. Intentional introduction. "Intentional introduction" means the act of deliberately using a regulated metal in the formation of a package or packaging component when its continued presence is desired in the final package or packaging component to provide a specific characteristic, appearance or quality.

The use of a regulated metal as a processing agent or intermediate to impart certain chemical or physical changes during manufacturing, when the incidental retention of a residue of the metal in the final package or packaging component is neither desired nor deliberate, is not considered intentional introduction for the purposes of this chapter.

The use of recycled materials as feedstock for the manufacture of new packaging materials, when a portion of the recycled materials may contain amounts of the regulated metals, is not considered intentional introduction for the purposes of this chapter when the new package or packaging component is in compliance with section 1733.

[ 1995, c. 184, §1 (NEW) .]

3. Manufacturer. "Manufacturer" means any person who manufactures a package or packaging component.

[ 1989, c. 849, §1 (NEW) .]

4. Package. "Package" means a container used in marketing, protecting or handling a product and includes a unit package and a shipping container defined by the American Society for Testing and Materials in its annual book of standards as ASTM, D996. "Package" also includes such unsealed receptacles as carrying cases, crates, cups, pails, rigid foil and other trays, wrappers and wrapping films, bags and tubs.

[ 1989, c. 849, §1 (NEW) .]

5. Packaging component. "Packaging component" means any individual assembled part of a package such as, but not limited to, any interior or exterior blocking, bracing, cushioning, weatherproofing, exterior strapping, coatings, closures, inks and labels. Tin-plated steel that meets the American Society for Testing and Materials specification A-623 must be considered as a single package component. Electrogalvanized coated steel and hot-dipped coated galvanized steel that meets the American Society for Testing and Materials specifications A-525 and A-879 must be treated in the same manner as tin-plated steel.

[ 1995, c. 184, §2 (AMD) .]

6. Supplier. "Supplier" means any person, firm or corporation that sells packages or packaging components to a distributor.

[ 1989, c. 849, §1 (NEW) .]

SECTION HISTORY

1989, c. 849, §1 (NEW). 1995, c. 184, §§1,2 (AMD). 1995, c. 465, §A9 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 656, §§A7,8 (AMD).



32 §1733. Prohibition; schedule for removal of incidental amounts

1. Prohibition of sale of packaging. A manufacturer, supplier or distributor may not offer for sale or for promotional purposes a package or packaging component that includes inks, dyes, pigments, adhesives, stabilizers or any other additives to which any lead, cadmium, mercury or hexavalent chromium has been intentionally introduced during manufacturing or distribution. This prohibition does not apply to the incidental presence of any of these elements.

[ 1989, c. 849, §1 (NEW) .]

2. Prohibition of sale of product in packaging. A manufacturer or distributor may not offer for sale or for promotional purposes any product in a package that includes, in the package itself or any packaging components, inks, dyes, pigments, adhesives, stabilizers or any other additives to which any lead, cadmium, mercury or hexavalent chromium has been intentionally introduced during manufacturing or distribution. This prohibition does not apply to the incidental presence of any of these elements.

[ 1989, c. 849, §1 (NEW) .]

3. Concentration levels. The sum of the concentration levels of lead, cadmium, mercury and hexavalent chromium present in any package or packaging component may not exceed:

A. Effective April 1, 1992, 600 parts per million by weight, or 0.06%; [1989, c. 849, §1 (NEW).]

B. Effective April 1, 1993, 250 parts per million by weight, or 0.025%; and [1989, c. 849, §1 (NEW).]

C. Effective April 1, 1994, 100 parts per million by weight, or 0.01%. [1989, c. 849, §1 (NEW).]

[ 1989, c. 849, §1 (NEW) .]

4. Substitute materials. No material used to replace lead, cadmium, mercury or hexavalent chromium in a package or packaging component may be used in a quantity or manner that creates a hazard as great as or greater than the hazard created by the lead, cadmium, mercury or hexavalent chromium.

[ 1989, c. 849, §1 (NEW) .]

SECTION HISTORY

1989, c. 849, §1 (NEW).



32 §1734. Exemptions

All packages and packaging components are subject to the provisions of section 1733 unless: [1989, c. 849, §1 (NEW).]

1. Manufactured prior to effective date. The package or packaging component has a code indicating a date of manufacture prior to the effective date of this section;

[ 1991, c. 177, §1 (AMD); 1991, c. 177, §2 (AFF) .]

2. Health and safety requirements; feasibility; post-consumer materials. The manufacturer, supplier or distributor petitions the department for an exemption for a particular package or packaging component and the department grants an exemption for one or more of the following reasons.

A. The package or packaging component contains lead, cadmium, mercury or hexavalent chromium added in the manufacturing, forming, printing or distribution process in order to comply with health or safety requirements of state or federal law. [1989, c. 849, §1 (NEW).]

B. There is no feasible alternative to the use of lead, cadmium, mercury or hexavalent chromium in the package or packaging component. For the purposes of this section, "no feasible alternative" means a use in which the regulated substance is essential to the protection, safe handling or function of the package's contents. [1989, c. 849, §1 (NEW).]

C. The addition of post-consumer materials causes the package or packaging component to exceed the maximum concentration levels set forth in section 1733, subsection 3. [1989, c. 849, §1 (NEW).]

For packages or packaging components exempted under paragraph A or B, a 2-year exemption may be granted and that exemption may be renewed for an additional 2 years. An exemption granted under paragraph C is valid for 6 years;

[ 1995, c. 656, Pt. A, §9 (AMD) .]

3. Alcoholic beverages bottled prior to effective date. The package or packaging component contains an alcoholic beverage bottled prior to April 1, 1992; or

[ 1995, c. 184, §4 (AMD) .]

4. Packaging and packaging components; reused.

[ MRSA T. 32, §1734 (RP) .]

SECTION HISTORY

1989, c. 849, §1 (NEW). 1991, c. 177, §1 (AMD). 1991, c. 177, §2 (AFF). 1993, c. 310, §A1 (AMD). 1995, c. 184, §§3-5 (AMD). 1995, c. 656, §A9 (AMD). MRSA T.32 ., §1734/4 (AMD).



32 §1735. Certificate of compliance

A certificate of compliance is a document developed by a manufacturer and furnished to its purchasers that attests that one or more packages or packaging components meet the standards established in section 1733 or are exempt under the provisions of section 1734. If compliance is achieved under the exemptions provided in section 1734, the certificate must state the specific basis upon which the exemption is claimed. A certificate of compliance must be signed by an authorized official of the manufacturer. A certificate of compliance may cover more than one type of package or packaging component as long as they are separately identified. [1993, c. 310, Pt. A, §2 (AMD).]

1. New or reformulated packaging. If the manufacturer reformulates or creates a new package or packaging component, the manufacturer shall furnish its purchasers with an amended or new certificate of compliance for the reformulated or new package or packaging component.

[ 1993, c. 310, Pt. A, §2 (AMD) .]

2. Presentation of certificates. Each manufacturer shall furnish the department, at the department's request, with a copy of any certificate of compliance and each manufacturer or supplier shall furnish, at the department's request, copies of a certificate of compliance for distribution to the public.

[ 1995, c. 656, Pt. A, §10 (AMD) .]

SECTION HISTORY

1989, c. 849, §1 (NEW). 1993, c. 310, §A2 (AMD). 1995, c. 656, §A10 (AMD).



32 §1736. Enforcement and penalties

1. Enforcement. The department shall enforce the provisions of this chapter and may inspect, with the consent of the owner or agent, any property or building to accomplish the objectives of this chapter.

[ 1995, c. 656, Pt. A, §11 (AMD) .]

2. Violation. Any manufacturer or supplier that violates this chapter commits a civil violation for which a forfeiture of not more than $100 may be adjudged. Each package or packaging component in violation constitutes the basis of a separate offense.

[ 1989, c. 849, §1 (NEW) .]

SECTION HISTORY

1989, c. 849, §1 (NEW). 1995, c. 656, §A11 (AMD).



32 §1737. Rules

The department shall adopt rules implementing the provisions of this chapter in consultation with the Department of Agriculture, Conservation and Forestry. Rules must be adopted in accordance with the Maine Administrative Procedure Act. No rule adopted pursuant to this chapter may add or remove prohibitions on packaging or packaging components. [1995, c. 656, Pt. A, §12 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1989, c. 849, §1 (NEW). 1995, c. 656, §A12 (AMD). 2011, c. 657, Pt. W, §5 (REV).



32 §1738. Public access

A citizen of the State may request in writing from the department a copy of the certificate of compliance for a package or packaging component found in use or for sale in the State. [1995, c. 656, Pt. A, §13 (AMD).]

SECTION HISTORY

1989, c. 849, §1 (NEW). 1995, c. 656, §A13 (AMD).



32 §1739. Effective date

This chapter takes effect April 1, 1992. [1989, c. 849, §1 (NEW).]

SECTION HISTORY

1989, c. 849, §1 (NEW).






Chapter 27: MANUFACTURERS AND BOTTLERS OF NONALCOHOLIC BEVERAGES

Subchapter 1: GENERAL PROVISIONS

32 §1751. Definitions

As used in this chapter, the following terms shall have the following meanings:

1. Beverage. "Beverage" means any non-alcoholic flavored carbonated drink, soda water, non-alcoholic still drinks, diluted fruit or vegetable juices whether sweetened or unsweetened, seasoned or unseasoned with salt or spice, or still or carbonated mineral waters used as a drink. The term shall not include undiluted concentrated fruit or vegetable juice nor such juice when reconstituted to its original volume.

2. Beverage plant. "Beverage plant" means any place, premise or establishment, or any part thereof, where beverages are assembled, processed, manufactured, bottled or converted into form for distribution or sale and such rooms or premises where beverage product manufacturing equipment and containers are washed, sanitized and stored.

3. Bottling. "Bottling" means filling, capping, packaging and enclosing in bottles or other containers.

4. Non-nutritive sweeteners. "Non-nutritive sweeteners" mean saccharin, saccharin salt, sodium cyclamate, calcium cyclamate and such other artificial sweetening agents as may be permitted in regulations promulgated by the Commissioner of Agriculture, Conservation and Forestry.

[ 1979, c. 731, §19 (AMD); 2011, c. 682, Pt. W, §6 (REV) .]

5. Sweetening ingredient. "Sweetening ingredient" means cane sugar, beet sugar, dextrose, corn syrup, in liquid or dried form, honey or any syrup made from any such sugars or any combination of such sugars.

SECTION HISTORY

1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §6 (REV).



32 §1752. Penalties

Any person, firm or corporation who shall violate this chapter, or shall neglect or refuse to comply with the provisions thereof, shall be punished by a fine of not more than $100 for the first offense, and by a fine of not more than $200 for each subsequent offense.






Subchapter 2: COMMISSIONER OF AGRICULTURE

32 §1801. Rules and regulations

The Commissioner of Agriculture, Conservation and Forestry shall, in a manner consistent with the Maine Administrative Procedure Act, after investigation, adopt and promulgate rules and regulations to supplement and give full effect to this chapter. Such rules and regulations shall establish sanitary regulations for manufacture and bottling of beverages, including the construction, sanitary conditions of buildings, grounds and equipment, sanitary conditions of persons in direct contact with the beverage or its ingredients. Such rules and regulations shall, among other things, establish standards of identity and composition, including a maximum standard of content for any substance that may be deleterious and minimum standards of composition for the proper enforcement of this chapter and for the protection of the public health and welfare. Such rules and regulations shall have the force of law. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

It shall be unlawful to sell, offer for sale or have in possession with intent to sell any beverage not manufactured or bottled in a beverage plant located in this State and licensed by the commissioner or located without this State and approved by the commissioner pursuant to section 1851.

Beverages manufactured or bottled in a beverage plant not so licensed or approved shall be deemed to be a misbranded food within the meaning of Title 22, section 2157.

SECTION HISTORY

1977, c. 694, §581 (AMD). 1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §6 (REV).



32 §1802. Revocation of licenses

The Commissioner of Agriculture, Conservation and Forestry shall have the power, in a manner consistent with the Maine Administrative Procedure Act, to refuse to renew, and the District Court, upon complaint of the commissioner or the Attorney General shall have the power, in a manner consistent with the Maine Administrative Procedure Act, to revoke or suspend any license issued under section 1851 when it is determined that any of the provisions of this chapter, or rules or regulations promulgated thereunder, have been violated. Any person, firm or corporation whose license has been so revoked or suspended shall discontinue the manufacture and sale within the State of beverages until said chapter has been complied with and a new license issued, or the suspension removed. The District Court may revoke or suspend such license temporarily until there is a compliance with this chapter or permanently for the unexpired period of such license. [1979, c. 731, §19 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1977, c. 694, §582 (AMD). 1979, c. 731, §19 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2011, c. 657, Pt. W, §6 (REV).



32 §1803. -- notice; procedure; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §583 (RP).



32 §1804. Disposal of fines and fees

All fees received by the Commissioner of Agriculture, Conservation and Forestry under this chapter, and all money and fines received by him under this chapter, by virtue of Title 7, sections 13 and 15, shall be paid by him to the Treasurer of State for deposit in the General Fund. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §6 (REV).






Subchapter 3: LICENSING AND OPERATION

32 §1851. License required; fee; expiration and renewal

No person within this State may manufacture or bottle for sale any beverage without first having filed with the Commissioner of Agriculture, Conservation and Forestry an application for a license accompanied with the fee specified in this section and having been issued a license to operate a beverage plant. Upon receipt of such application containing information required by the commissioner and being satisfied that the applicant has complied with this chapter and rules adopted under this chapter, the commissioner shall issue the applicant a license to manufacture and sell beverages. [1993, c. 410, Pt. S, §4 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

No person manufacturing or bottling any beverage outside of the State for retail sale within the State may sell or offer to sell the same within the State unless that person has made application and secured a license to sell beverages from the commissioner upon the payment of the fee specified in this section. The commissioner may issue a license to sell beverages manufactured or bottled outside of the State upon being satisfied from inspection by an inspector of the department or from a statement from the agency having enforcement of the beverage law in the state where the beverage establishment is located, that the establishment complies with the requirements of this chapter and rules adopted under this chapter, and upon the commissioner's approval of the establishment on the basis of the inspection or statement. [1993, c. 410, Pt. S, §4 (AMD).]

Beginning August 1, 2000, each license or license renewal issued expires on the 31st day of December following the date of issuance or on the date provided by the provisions of the Maine Administrative Procedure Act as to license expiration, whichever date is later, unless sooner revoked as provided in section 1802, and must be renewed annually thereafter subject always to such revocation. When an initial license is issued or when a license is renewed between August 1, 2000 and December 31, 2001, the license fee is prorated based on the number of months the license is valid and the annual license fee. [1999, c. 598, §2 (AMD); 1999, c. 598, §3 (AFF).]

The fee for a license issued under this section is based on the number of persons employed by the manufacturer or bottler. The commissioner shall adopt rules to establish a schedule of fees for licenses issued under this subchapter. Fees must be appropriate to the size of the beverage plant. Notwithstanding Title 5, section 8071, subsection 3, paragraph B, rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 539, Pt. GGGG, §8 (AMD).]

SECTION HISTORY

1977, c. 694, §584 (AMD). 1993, c. 410, §S4 (AMD). 1999, c. 598, §2 (AMD). 1999, c. 598, §4 (AFF). 2007, c. 539, Pt. GGGG, §8 (AMD). 2011, c. 657, Pt. W, §6 (REV).



32 §1852. Plant requirements

Every beverage plant used for the preparation, manufacture and bottling of any beverage shall be adequately lighted and ventilated and all floors shall be constructed of cement, concrete or tile laid in cement or other material impervious to water, and shall have sufficient pitch to insure drainage; walls and ceilings shall be varnished or painted in light color and kept clean; doors, windows and other openings of any room in which beverages or the ingredients of such beverages shall be prepared shall be screened. Wash basins, sinks and toilets shall be provided for employees. No toilet shall open directly into any room used for the preparation or bottling of any beverage. The syrup room shall be separately enclosed, well ventilated and lighted, provided with sinks and taps for hot and cold water, thoroughly protected against vermin, flies, dirt and dust and so constructed as to be easily cleaned.

Every beverage plant shall be equipped with mechanical container-washing apparatus and machinery, and with mechanical and sanitary machines for bottling and for carbonating, if carbonated beverages are manufactured.

All machines, apparatus, vessels, fountains, tanks or other equipment, caps and ingredients used in the manufacture of beverages shall be kept in a sanitary condition. No vessels or tanks shall be used for syrup mixing or for storing such mixed syrup unless they are of glass or stainless steel, porcelain lined, block tin lined or made of some other suitable impervious material.

Beverage plants shall be located in buildings so constructed that the bottling operation is performed in separate rooms, but such construction shall allow for modern practices in the loading or unloading of trucks in the same rooms, and for modern practices in the use of conveyor systems or other means of mechanical handling.



32 §1853. Labeling

Whenever artificial colors or flavors are used in the manufacture of a beverage, the bottle or other container or the crown thereof shall be distinctly labeled "Artificially colored and flavored." Whenever artificial coal tar colors are used, nothing but certified colors as approved by the United States Food and Drug Administration shall be allowed.

All open containers or receptacles that contain artificial color or artificial flavor shall be so labeled, and said labels shall be prominently displayed on container or suitable location so as to be likely to be read by the purchaser.



32 §1854. Cleaning of containers

All reusable glass containers used in the manufacture of beverages shall, before being filled or refilled, be thoroughly cleaned and sanitized by washing in an automatic washing machine in a solution of not less than 3% caustic alkali, at a temperature not lower than 110° Fahrenheit to be followed by a rinsing in potable water. All other reusable and all single service containers shall be cleaned and sanitized before being filled or refilled by suitable means approved by the Commissioner of Agriculture, Conservation and Forestry. [1977, c. 696, §242 (AMD); 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1977, c. 696, §242 (AMD). 1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §6 (REV).









Chapter 28: MANUFACTURERS, DISTRIBUTORS AND DEALERS OF BEVERAGE CONTAINERS

32 §1861. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 739, §16 (NEW). 1977, c. 381, §1 (AMD). 2001, c. 661, §1 (AMD). 2015, c. 166, §10 (RP).



32 §1862. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 739, §16 (NEW). 1979, c. 462, §§1,2 (AMD). 1987, c. 275, §§1,2 (AMD). 1987, c. 543, §§1,2 (AMD). 1987, c. 649, §1 (AMD). 1989, c. 585, §§D2-4,D11 (AMD). 1989, c. 869, §C12 (AFF). 1991, c. 304, §§1,2 (AMD). 1993, c. 72, §1 (AMD). 1993, c. 77, §§1,2 (AMD). 1993, c. 591, §1 (AMD). 1993, c. 591, §5 (AFF). 2001, c. 661, §2 (AMD). 2003, c. 499, §§1-3 (AMD). 2007, c. 299, §1 (AMD). 2009, c. 110, §§1, 2 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV). 2015, c. 166, §10 (RP).



32 §1863. Refund value (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 739, §16 (NEW). 1979, c. 462, §3 (AMD). 1989, c. 585, §§D5,D11 (RPR). 1989, c. 869, §§C2,12,15 (AMD). 1991, c. 528, §R1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §R1 (AMD). 1991, c. 819, §2 (RP).



32 §1863-A. Refund value (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 819, §3 (NEW). 2015, c. 166, §10 (RP).



32 §1863-B. Ownership of deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 819, §3 (NEW). 1995, c. 395, §P11 (AFF). 1995, c. 395, §P1 (RP).



32 §1864. Dealer as distributor (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 739, §16 (NEW). 2015, c. 166, §10 (RP).



32 §1865. Labels; stamps; brand names (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 739, §16 (NEW). 1989, c. 427, §§1,2 (AMD). 1989, c. 817, §3 (AMD). 1989, c. 869, §§C3,15 (AMD). 1991, c. 491, §§1,2 (AMD). 1991, c. 819, §§4,5 (AMD). 1995, c. 437, §1 (AMD). 2001, c. 661, §3 (AMD). 2003, c. 499, §4 (AMD). 2007, c. 299, §2 (AMD). 2011, c. 429, §1 (AMD). 2015, c. 166, §10 (RP).



32 §1866. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 739, §16 (NEW). 1979, c. 450, (AMD). 1979, c. 456, (AMD). 1979, c. 735, (AMD). 1987, c. 722, (AMD). 1989, c. 470, §§1,3 (AMD). 1989, c. 585, §§D6,D11 (AMD). 1989, c. 869, §§C4,5,12,15 (AMD). 1991, c. 528, §§R2,3 (AMD). 1991, c. 528, §§R18,RRR (AFF). 1991, c. 591, §§R2,3 (AMD). 1991, c. 591, §R18 (AFF). 1991, c. 819, §§6-9 (AMD). 1993, c. 703, §1 (AMD). 1995, c. 85, §1 (AMD). 1995, c. 395, §P2 (AMD). 1995, c. 395, §P11 (AFF). RR 2003, c. 1, §34 (COR). 2003, c. 499, §§5-7 (AMD). 2003, c. 688, §E1 (AMD). 2003, c. 700, §1 (AMD). 2003, c. 700, §6 (AFF). 2007, c. 299, §§3, 4 (AMD). 2009, c. 405, §§1-5 (AMD). 2011, c. 429, §§2, 3 (AMD). 2011, c. 429, §9 (AFF). 2013, c. 275, §1 (AMD). 2015, c. 166, §10 (RP).



32 §1866-A. Abandoned and unclaimed deposits; reports and payments (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §R4 (NEW). 1991, c. 528, §§R18,RRR (AFF). 1991, c. 591, §R4 (NEW). 1991, c. 591, §R18 (AFF). 1991, c. 819, §§10,11 (AMD). 1995, c. 395, §P11 (AFF). 1995, c. 395, §P3 (RP). 1995, c. 465, §A10 (AMD). 1995, c. 465, §C2 (AFF). 2007, c. 466, Pt. A, §54 (RP).



32 §1866-B. State payments to deposit initiators (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 395, §P4 (NEW). 2001, c. 661, §4 (RP).



32 §1866-C. Reporting and payment obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 395, §P5 (NEW). 1995, c. 395, §P11 (AFF). 2001, c. 661, §5 (RP).



32 §1866-D. Commingling of beverage containers (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 499, §8 (NEW). 2015, c. 166, §10 (RP).



32 §1866-E. Unclaimed deposits (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 499, §8 (NEW). 2003, c. 700, §§2-4 (AMD). 2003, c. 700, §6 (AFF). 2009, c. 592, §1 (AMD). 2013, c. 259, §1 (AMD). 2015, c. 166, §10 (RP).



32 §1867. Redemption centers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 739, §16 (NEW). 1977, c. 694, §585 (AMD). 1989, c. 585, §§D7,D11 (AMD). 1989, c. 869, Pt. C, §12 (AFF). 1991, c. 819, §12 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 661, §§6,7 (AMD). 2007, c. 299, §5 (AMD). 2009, c. 405, §6 (AMD). 2015, c. 166, §10 (RP).



32 §1868. Prohibition on certain types of containers and holders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 739, §16 (NEW). 1979, c. 703, (AMD). 1987, c. 373, §§4,5 (AMD). 1989, c. 585, §§D8,D11 (AMD). 1989, c. 869, §§A1,C6,12 (AMD). 1991, c. 304, §3 (AMD). 1993, c. 591, §2 (AMD). 1993, c. 591, §5 (AFF). 2015, c. 166, §10 (RP).



32 §1869. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 739, §16 (NEW). 1989, c. 470, §§2,3 (AMD). 1991, c. 528, §R5 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §R5 (AMD). 1993, c. 703, §2 (AMD). 1995, c. 395, §P6 (AMD). 1995, c. 395, §P11 (AFF). 2015, c. 166, §10 (RP).



32 §1870. Exception for beverage containers used on international flights (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 381, §2 (NEW). 1977, c. 564, §120 (NEW). 1977, c. 696, §243 (RAL). 1983, c. 173, (AMD). 2015, c. 166, §10 (RP).



32 §1871. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 381, §2 (NEW). 1977, c. 696, §383 (AMD). 1977, c. 696, §243 (RAL). 1991, c. 528, §R6 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §R6 (AMD). 1995, c. 395, §P7 (AMD). 1995, c. 395, §P11 (AFF). 2001, c. 661, §8 (RP).



32 §1871-A. Licensing requirements (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2001, c. 2, §A41 (COR). 2001, c. 661, §9 (NEW). 2009, c. 405, §7 (AMD). 2011, c. 429, §4 (AMD). 2015, c. 166, §10 (RP).



32 §1871-B. Beverage Container Enforcement Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 661, §9 (NEW). 2015, c. 166, §10 (RP).



32 §1871-C. Department administration (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 661, §9 (NEW). 2015, c. 166, §10 (RP).



32 §1871-D. Denial of redemption center license (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 405, §8 (NEW). 2015, c. 166, §10 (RP).



32 §1872. Unlawful possession of beverage containers (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §§D9,D11 (NEW). 1989, c. 869, §C7 (AMD). 2001, c. 661, §10 (AMD). 2011, c. 429, §§5, 6 (AMD). 2015, c. 166, §10 (RP).



32 §1873. Glass-breaking games (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 251, §2 (NEW). 2009, c. 487, Pt. B, §13 (AMD). 2015, c. 166, §10 (RP).






Chapter 29: NURSERYMEN AND ARBORISTS

Subchapter 1: NURSERYMEN GENERALLY

32 §1901. License required; fee; violations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 325, (AMD). 1977, c. 694, §586 (AMD). 1991, c. 785, §5 (AFF). 1991, c. 785, §4 (RPR). 1993, c. 256, §§1,2 (AMD). 1997, c. 454, §12 (AMD). 1999, c. 84, §5 (RP). 1999, c. 179, §§1-3 (AMD). 1999, c. 790, §§A36-38 (AMD).






Subchapter 2: TREE SPECIALISTS

Article 1: GENERAL PROVISIONS

32 §1951. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §70 (AMD). 1971, c. 347, §1 (AMD). 1973, c. 460, §18 (AMD). 1977, c. 360, §24 (AMD). 1979, c. 166, §1 (AMD). 1987, c. 735, §58 (AMD). 1997, c. 210, §§7,8 (AMD). 1999, c. 84, §5 (RP).



32 §1952. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §70 (AMD). 1965, c. 425, §18C (AMD). 1971, c. 347, §2 (AMD). 1987, c. 735, §59 (AMD). 1995, c. 353, §§12,13 (AMD). 1999, c. 84, §5 (RP).



32 §1953. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §70 (AMD). 1977, c. 694, §587 (RP).



32 §1954. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §70 (AMD). 1983, c. 413, §101 (RP).



32 §1955. Penalties; injunction (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §70 (AMD). 1983, c. 413, §102 (RPR). 1999, c. 84, §5 (RP).






Article 2: ARBORIST EXAMINING BOARD

32 §2001. Membership; meetings; compensation and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §§71,72 (AMD). 1973, c. 460, §18 (AMD). 1975, c. 575, §27 (AMD). 1977, c. 682, §6 (AMD). 1979, c. 545, §10 (AMD). 1981, c. 567, §1 (AMD). 1983, c. 413, §103 (RPR). 1983, c. 553, §46 (AMD). 1983, c. 812, §§214,215 (AMD). 1985, c. 779, §77 (AMD). 1987, c. 735, §60 (AMD). 1989, c. 502, §B38 (AMD). 1989, c. 503, §B132 (AMD). 1993, c. 600, §A107 (AMD). 1995, c. 397, §38 (AMD). 1999, c. 84, §5 (RP).



32 §2002. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §104 (RPR). 1995, c. 353, §14 (AMD). 1995, c. 397, §39 (AMD). 1999, c. 84, §5 (RP).



32 §2003. Lists of arborists; suspension or revocation of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §72A (AMD). 1977, c. 360, §25 (AMD). 1977, c. 682, §§7,8 (AMD). 1977, c. 694, §588 (AMD). 1983, c. 413, §105 (AMD). 1987, c. 735, §61 (RPR). 1995, c. 502, §H48 (AMD). 1999, c. 84, §5 (RP).



32 §2004. Disposal of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 360, §26 (AMD). 1987, c. 735, §62 (AMD). 1995, c. 397, §40 (RP).






Article 3: LICENSES

32 §2051. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §73 (AMD). 1979, c. 166, §2 (AMD). 1983, c. 413, §106 (AMD). 1999, c. 84, §5 (RP).



32 §2051-A. Exemptions to licensing requirements for tree removal in municipalities of under 2,500 person's (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 166, §3 (NEW). 1999, c. 84, §5 (RP).



32 §2052. Qualifications types of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §74 (AMD). 1973, c. 460, §18 (AMD). 1983, c. 413, §107 (AMD). 1999, c. 84, §5 (RP).



32 §2053. Applications (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §75 (AMD). 1973, c. 460, §18 (AMD). 1981, c. 567, §2 (AMD). 1983, c. 413, §108 (AMD). 1995, c. 353, §15 (AMD). 1999, c. 84, §5 (RP).



32 §2054. Nonresidents (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §75 (AMD). 1973, c. 460, §18 (AMD). 1983, c. 413, §109 (AMD). 1995, c. 353, §16 (AMD). 1999, c. 84, §5 (RP).



32 §2055. Examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §75 (AMD). 1981, c. 567, §§3,4 (AMD). 1983, c. 413, §110 (AMD). 1987, c. 735, §§63,64 (AMD). 1999, c. 84, §5 (RP).



32 §2056. Forms (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §75 (AMD). 1973, c. 460, §18 (AMD). 1983, c. 413, §111 (AMD). 1995, c. 353, §17 (AMD). 1997, c. 210, §9 (AMD). 1999, c. 84, §5 (RP).



32 §2057. Term (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §75 (AMD). 1973, c. 460, §18 (AMD). 1977, c. 360, §27 (AMD). 1983, c. 204, §4 (AMD). 1983, c. 413, §112 (AMD). 1987, c. 735, §65 (AMD). 1995, c. 353, §18 (AMD). 1999, c. 84, §5 (RP).



32 §2058. Renewals (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §18 (AMD). 1977, c. 360, §28 (RPR). 1981, c. 567, §5 (AMD). 1983, c. 204, §5 (AMD). 1995, c. 353, §19 (AMD). 1999, c. 84, §5 (RP).



32 §2059. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 360, §29 (AMD). 1981, c. 567, §6 (RPR). 1983, c. 204, §6 (AMD). 1983, c. 413, §113 (AMD). 1995, c. 353, §20 (AMD). 1999, c. 84, §5 (RP).



32 §2060. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §76 (AMD). 1995, c. 353, §21 (AMD). 1999, c. 84, §5 (RP).



32 §2061. Denial of license; suspension or revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §77 (AMD). 1977, c. 360, §30 (AMD). 1977, c. 694, §589 (RPR). 1983, c. 413, §§114,115 (AMD). 1999, c. 84, §5 (RP).












Chapter 31: NURSES AND NURSING

Subchapter 1: GENERAL PROVISIONS

32 §2101. Purpose

The State Board of Nursing is the state regulatory agency charged with protection of the public health and welfare in the area of nursing service. In order to safeguard the life and health of the people in this State, an individual who for compensation practices or offers to practice professional nursing or practical nursing in this State shall submit evidence that the individual is qualified so to practice and that individual must be licensed. It is unlawful for an individual not licensed under this chapter to practice or to offer to practice professional or practical nursing in this State; to use a sign, card or device to indicate that the individual is a professional registered nurse or a licensed practical nurse; or to hold oneself out to the public as a professional registered nurse or a licensed practical nurse. [1993, c. 600, Pt. A, §108 (AMD).]

SECTION HISTORY

1967, c. 263, §1 (AMD). 1985, c. 724, §1 (AMD). 1993, c. 600, §A108 (AMD).



32 §2102. Definitions

As used in this chapter, unless the context indicates otherwise, the following words have the following meanings. [1993, c. 600, Pt. A, §109 (AMD).]

1. Board. "Board" means the State Board of Nursing.

2. Professional nursing. The practice of "professional nursing" means the performance by a registered professional nurse for compensation of professional services defined as follows:

A. Diagnosis and treatment of human responses to actual or potential physical and emotional health problems through such services as case finding, health teaching, health counseling and provision of care supportive to or restorative of life and well-being and execution of the medical regimen as prescribed by a legally authorized licensed professional acting within the scope of the licensed professional's authority to prescribe medications, substances or devices or otherwise legally authorized individual acting under the delegated authority of alegally authorized licensed professional acting within the scope of the licensed professional's authority to prescribe medications, substances or devices:

(1) "Diagnosis" in the context of nursing practice means that identification of and discrimination between physical and psychosocial signs and symptoms essential to effective execution and management of the nursing regimen. This diagnostic privilege is distinct from medical diagnosis;

(2) "Human responses" means those signs, symptoms and processes that denote the individual's health needs or reaction to an actual or potential health problem; and

(3) "Treatment" means selection and performance of those therapeutic measures essential to the effective management and execution of the nursing regimen; [2013, c. 540, §1 (AMD); 2013, c. 540, §2 (AFF).]

B. [1995, c. 379, §11 (AFF); 1995, c. 379, §3 (RP).]

C. Delegation of selected nursing services to licensed practical nurses when the services use standardized protocols and procedures leading to predictable outcomes in the observation and care of the ill, injured and infirm; in the maintenance of health; in action to safeguard life and health; and in the administration of medications and treatments prescribed by an individual authorized by state law to prescribe. The board shall issue such rules concerning delegation as it considers necessary to ensure quality health care to the patient; [1993, c. 600, Pt. A, §110 (AMD).]

D. Delegation of selected nursing services to assistants to nurses who have completed or are currently enrolled in a course sponsored by a state-approved facility or a facility licensed by the Department of Health and Human Services. This course must include a curriculum approved by the board. The board shall issue such rules concerning delegation as it considers necessary to ensure quality of health care to the patient; [1995, c. 625, Pt. B, §11 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

E. Supervision and teaching of nursing personnel; [1985, c. 724, §2 (RPR).]

F. Administration of medications and treatment as prescribed by a legally authorized individual. Nothing in this section may be construed as limiting the administration of medication by licensed or unlicensed personnel as provided in other laws; [1995, c. 670, Pt. C, §4 (AMD); 1995, c. 670, Pt. D, §5 (AFF).]

G. Teaching activities of daily living to care providers designated by the patient and family; and [1995, c. 670, Pt. C, §5 (AMD); 1995, c. 670, Pt. D, §5 (AFF).]

H. Coordination and oversight of patient care services provided by unlicensed health care assistive personnel. Nothing in this paragraph prohibits a nurse in the exercise of professional judgment from refusing to provide such coordination and oversight in any care setting. The board shall adopt, pursuant to Title 5, chapter 375, subchapter II-A, major substantive rules for the application of this paragraph to nursing practice. [1995, c. 670, Pt. C, §6 (NEW); 1995, c. 670, Pt. D, §5 (AFF).]

[ 2013, c. 540, §1 (AMD); 2013, c. 540, §2 (AFF) .]

2-A. Advanced practice registered nursing. "Advanced practice registered nursing" means the delivery of expanded professional health care by an advanced practice registered nurse that is:

A. [2003, c. 204, Pt. H, §1 (RP).]

B. Within the advanced practice registered nurse's scope of practice as specified by the board by rulemaking, taking into consideration any national standards that exist; and [1995, c. 379, §4 (NEW); 1995, c. 379, §11 (AFF).]

C. In accordance with the standards of practice for advanced practice registered nurses as specified by the board by rulemaking, taking into consideration any national standards that may exist. Advanced practice registered nursing includes consultation with or referral to medical and other health care providers when required by client health care needs. [1995, c. 379, §4 (NEW); 1995, c. 379, §11 (AFF).]

A certified nurse practitioner or a certified nurse midwife who qualifies as an advanced practice registered nurse may prescribe and dispense drugs or devices, or both, in accordance with rules adopted by the board.

A certified nurse practitioner who qualifies as an advanced practice registered nurse must practice, for at least 24 months, under the supervision of a licensed physician or a supervising nurse practitioner or must be employed by a clinic or hospital that has a medical director who is a licensed physician. The certified nurse practitioner shall submit written evidence to the board upon completion of the required clinical experience.

The board shall adopt rules necessary to effectuate the purposes of this chapter relating to advanced practice registered nursing.

[ 2007, c. 316, §1 (AMD) .]

3. Practical nursing. The practice of "practical nursing" means performing tasks and responsibilities, by a licensed practical nurse, for compensation within a structured health care setting, reinforcing the patient and family teaching program through health teaching, health counseling and provision of supportive and restorative care, under the direction of a registered nurse or licensed or otherwise legally authorized physician, podiatrist or dentist.

[ 1991, c. 731, §2 (AMD) .]

4. License. A "license" is an authorization to practice nursing as a professional nurse, practical nurse or advanced practice registered nurse.

[ 2007, c. 498, §1 (AMD); 2007, c. 498, §3 (AFF) .]

5. Professional nurse. The terms "professional nurse," "registered nurse" or "registered professional nurse" mean an individual who is currently licensed under this chapter and who practices professional nursing as defined in subsection 2. "R.N." is the abbreviation for the title of "registered professional nurse."

[ 1993, c. 600, Pt. A, §111 (AMD) .]

5-A. Advanced practice registered nurse. "Advanced practice registered nurse" means an individual who is currently licensed under this chapter to practice advanced practice registered nursing as defined in subsection 2-A. "A.P.R.N." is the abbreviation for the title of "advanced practice registered nurse." An advanced practice registered nurse may use the abbreviation "A.P.R.N." or the title or abbreviation designated by the national certifying body.

"Advanced practice registered nurse" includes a certified nurse practitioner, a certified nurse midwife, a certified clinical nurse specialist and a certified nurse anesthetist who are licensed under this chapter to practice advanced practice registered nursing.

[ 2007, c. 498, §2 (AMD); 2007, c. 498, §3 (AFF) .]

6. Licensed practical nurse. The term "licensed practical nurse" means an individual who is currently licensed under this chapter and who practices practical nursing as defined in subsection 3. "L.P.N." is the abbreviation for the title of "licensed practical nurse."

[ 1993, c. 600, Pt. A, §111 (AMD) .]

7. Approved nursing school. An " approved nursing school" or " approved nursing education program" means a school of nursing or a nursing department or division of a university or college or a school for the education of practical nurses approved by the board as provided in this chapter.

[ 1985, c. 724, §4 (AMD) .]

8. Certified nursing assistant. "Certified nursing assistant" means an individual whose duties are assigned by a registered professional nurse and who:

A. Has successfully completed a training program or course with a curriculum prescribed by the board, holds a certificate of training from that program or course and is listed on the Maine Registry of Certified Nursing Assistants and Direct Care Workers; or [2011, c. 257, §19 (AMD).]

B. Was certified before September 29, 1987 and is listed on the Maine Registry of Certified Nursing Assistants and Direct Care Workers. [2011, c. 257, §20 (AMD).]

[ 2011, c. 257, §§19, 20 (AMD) .]

9. Maine Registry of Certified Nursing Assistants and Direct Care Workers. "Maine Registry of Certified Nursing Assistants and Direct Care Workers" has the same meaning as in Title 22, section 1812-G.

[ 2011, c. 257, §21 (AMD) .]

10. Supervising nurse practitioner. "Supervising nurse practitioner" means a certified nurse practitioner who qualifies as an advanced practice registered nurse who has:

A. Completed 24 months of supervised practice in accordance with subsection 2-A; [2007, c. 316, §2 (NEW).]

B. Practiced as an advanced practice registered nurse for a minimum of 5 years in the same speciality; [2007, c. 316, §2 (NEW).]

C. Worked in a clinical health care field for a minimum of 10 years; and [2007, c. 316, §2 (NEW).]

D. Been approved by the board. [2007, c. 316, §2 (NEW).]

The board shall adopt rules necessary to effectuate the purposes of this chapter relating to supervising nurse practitioners. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 316, §2 (NEW) .]

SECTION HISTORY

1967, c. 263, §2 (AMD). 1973, c. 495, §§1,2 (AMD). 1973, c. 737, §1 (AMD). 1973, c. 788, §155 (AMD). 1977, c. 395, §§1, 2 (AMD). 1977, c. 497, §10 (AMD). 1977, c. 696, §244 (AMD). 1985, c. 724, §§2-4 (AMD). 1985, c. 748, §42 (AMD). 1985, c. 819, §§A27, 28 (AMD). 1987, c. 195, §3 (AMD). 1991, c. 421, §§2, 3 (AMD). 1991, c. 731, §§1, 2 (AMD). 1993, c. 600, §§A109-112 (AMD). 1995, c. 379, §§3-5 (AMD). 1995, c. 379, §11 (AFF). 1995, c. 625, §B11 (AMD). 1995, c. 670, §§C4-6 (AMD). 1995, c. 670, §D5 (AFF). RR 2001, c. 2, §A42 (COR). 2003, c. 204, §H1 (AMD). 2003, c. 510, §B10 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 316, §§1, 2 (AMD). 2007, c. 498, §§1, 2 (AMD). 2007, c. 498, §3 (AFF). 2011, c. 257, §§19-21 (AMD). 2013, c. 540, §1 (AMD). 2013, c. 540, §2 (AFF).



32 §2103. Exceptions

This chapter does not prohibit:

1. Emergency. The rendering of nursing assistance in the case of emergency;

[ 1985, c. 724, §5 (AMD) .]

2. Students. The practice of nursing that is an integral part of a program by students enrolled in board-approved nursing education programs leading to initial licensure, or the practice of nursing by graduates of board-approved programs who are participating in a structured orientation program specifically designed for graduates of board-approved nursing programs as defined by the board, if they practice under on-site delegation and supervision of a registered professional nurse and only in the practice setting. The board may, by rule or by policy, define what constitutes supervision and a practice setting;

[ 2005, c. 163, §1 (AMD) .]

3. United States Government.

[ 1985, c. 724, §7 (RP) .]

4. Licensure in another state or jurisdiction. The practice of:

A. Nursing by a registered nurse or a licensed practical nurse currently licensed in another state or United States territory for a period of 90 days pending licensure in the State if the nurse, upon employment, has furnished the employer with satisfactory evidence of current licensure in another state or United States territory and the nurse furnishes a letter of authorization to the prospective employer of having submitted proper application and fees to the board for licensure prior to employment; [2003, c. 204, Pt. H, §2 (AMD).]

B. A currently licensed nurse of another United States jurisdiction or foreign country who is providing educational programs or consultative services within this State for a period not to exceed a total of 21 days per year; [1993, c. 600, Pt. A, §113 (AMD).]

C. A currently licensed nurse of another state who is transporting patients into, out of or through this State. The exemption is limited to a period not to exceed 48 hours for each transport; [2003, c. 204, Pt. H, §2 (AMD).]

D. Nursing in this State by a currently licensed nurse whose employment was contracted outside this State but requires the nurse to accompany and care for the patient while in this State. This practice is limited to the particular patient to 3 months within one year and is at the discretion of the board; or [1993, c. 600, Pt. A, §113 (AMD).]

E. Nursing by a registered nurse or licensed practical nurse currently licensed in a jurisdiction outside the United States or its territories for a period not to exceed 90 days pending receipt of a United States social security number as long as all other requirements for licensure have been submitted and verified and the registered or licensed nurse has furnished upon employment satisfactory evidence of current licensure in another jurisdiction and the nurse furnishes a letter of authorization to the prospective employer of having submitted proper application and fees to the board for licensure prior to employment; [2003, c. 204, Pt. H, §2 (NEW).]

[ 2003, c. 204, Pt. H, §2 (AMD) .]

5. Practice of practical nursing.

[ 1967, c. 263, §4 (RP) .]

6. Nursing services; practice of religious principles. Nursing services performed in accordance with the practice of the religious principles or tenets of a church or denomination that relies upon prayer or spiritual means alone for healing; or

[ 2003, c. 204, Pt. H, §3 (AMD) .]

7. Nursing services by successful candidates of the National Council of State Boards of Nursing, Inc.'s National Council Licensure Examination pending receipt of United States social security number. The practice of nursing for a period not to exceed 90 days by an applicant for licensure as a registered professional nurse or practical nurse who has passed the National Council of State Boards of Nursing, Inc.'s National Council Licensure Examination and has met all requirements for licensure except obtaining a United States social security number, as required by Title 36, section 175.

[ 2005, c. 163, §2 (AMD) .]

SECTION HISTORY

1967, c. 263, §§3,4 (AMD). 1985, c. 724, §§5-9 (AMD). 1993, c. 600, §A113 (AMD). 1999, c. 386, §H1 (AMD). 2001, c. 260, §D1 (AMD). 2003, c. 204, §§H2-4 (AMD). 2005, c. 163, §§1,2 (AMD).



32 §2104. Education programs

1. Application for approval. An institution desiring to conduct a nursing education program to prepare professional or practical nurses must apply to the board and submit evidence that:

A. It is prepared to carry out the prescribed professional nursing curriculum or the prescribed curriculum for practical nursing, as the case may be; and

B. It is prepared to meet other standards as established by this chapter and by the board. [1993, c. 600, Pt. A, §114 (AMD).]

[ 1993, c. 600, Pt. A, §114 (AMD) .]

2. Survey. A survey of the institution and its entire nursing education program must be made by either or both the executive director or other authorized appointee of the board, who shall submit a written report of the survey to the board. If, in the opinion of the board, the requirements for an approved nursing education program are met, the institution must be approved as a nursing education program for professional or practical nurses.

From time to time as determined necessary by the board, it is the duty of the board, through its executive director or other authorized representative of the board, to survey all nursing education programs in the State. Written reports of the surveys must be submitted to the board. If the board determines that an approved nursing education program is not maintaining the standards required by statute and by the board, notice in writing specifying the defect or defects must be immediately given to the institution conducting the program. If a program fails to correct these conditions to the satisfaction of the board within a reasonable time, the board shall take appropriate action pursuant to section 2153.

[ 1993, c. 600, Pt. A, §114 (AMD) .]

3. In-service training. Nothing in this chapter applies to in-service teaching or training programs for paramedical personnel.

4. Approval and monitoring of nursing assistant training curriculum and faculty. An educational institution or health care facility desiring to conduct an educational program for nursing assistants to prepare individuals for a certificate of training and subsequent listing on the Maine Registry of Certified Nursing Assistants and Direct Care Workers must apply to the Department of Health and Human Services and submit evidence:

A. That it is prepared to carry out the curriculum for nursing assistants as prescribed by the board; [1993, c. 600, Pt. A, §114 (AMD).]

B. That it is prepared to meet those standards established by the board; [1993, c. 600, Pt. A, §114 (AMD).]

C. That it is prepared to meet those standards for educational programming and faculty as established by the Department of Health and Human Services; and [2009, c. 628, §3 (AMD).]

D. With respect to an application by a health care facility, that an educational institution cannot provide a nursing assistant training program within 30 days of the application date. [1993, c. 600, Pt. A, §114 (AMD).]

The Department of Health and Human Services shall issue a notice of approval to an educational institution or health care facility that meets the requirements of this subsection.

[ 2011, c. 257, §22 (AMD) .]

SECTION HISTORY

1985, c. 724, §10 (AMD). 1987, c. 195, §4 (AMD). 1989, c. 700, §A145 (AMD). 1991, c. 421, §4 (AMD). 1993, c. 600, §A114 (AMD). 2009, c. 628, §3 (AMD). 2011, c. 257, §22 (AMD).



32 §2104-A. Nurse orientation in institutions

A nurse who is employed in a hospital or nursing home and involved in direct patient care shall, at the beginning of the nurse's employment, participate in an individualized controlled learning experience adjusted for competency based upon practice standards and protocols. Each hospital or nursing home shall develop a plan with the employee for compliance with this section, which must contain a mutually agreed upon completion date. A copy of the plan must be made a part of the nurse's personnel file. The staffing plan for the hospital or nursing home must reflect current trainee competence. [1993, c. 600, Pt. A, §115 (AMD).]

SECTION HISTORY

1989, c. 579, §7 (NEW). 1993, c. 600, §A115 (AMD).



32 §2105. Disciplinary proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 303, §3 (AMD). 1977, c. 694, §590 (AMD). 1983, c. 378, §20 (RP).



32 §2105-A. Disciplinary actions

1. Disciplinary proceedings and sanctions.

[ 1985, c. 724, §11 (RP) .]

1-A. Disciplinary proceedings and sanctions. The board shall investigate a complaint, on its own motion or upon receipt of a written complaint filed with the board, regarding noncompliance with or violation of this chapter or of rules adopted by the board. Investigation may include a hearing before the board to determine whether grounds exist for suspension, revocation or denial of a license, or as otherwise considered necessary to the fulfillment of its responsibilities under this chapter. The board may subpoena witnesses, records and documents, including records and documents maintained by a health care facility, in an investigation or hearing it conducts.

The board shall notify the licensee of the content of a complaint filed against the licensee as soon as possible, but, absent unusual circumstances justifying the delay, not later than 60 days from receipt of this information. The licensee shall respond within 30 days. The board shall share the licensee's response with the complainant, unless the board determines that it would be detrimental to the health of the complainant to obtain the response. If the licensee's response to the complaint satisfies the board that the complaint does not merit further investigation or action, the matter may be dismissed, with notice of the dismissal to the complainant, if any.

If, in the opinion of the board, the factual basis of the complaint is or may be true, and the complaint is of sufficient gravity to warrant further action, the board may request an informal conference with the licensee. The board shall provide the licensee with adequate notice of the conference and of the issues to be discussed. The complainant may attend the conference and may be accompanied by up to 2 individuals, including legal counsel. The conference must be conducted in executive session of the board or its subcommittee, pursuant to Title 1, section 405, unless otherwise requested by the licensee. Before the board or its subcommittee decides what action to take at the conference or as a result of the conference, the board or its subcommittee shall give the complainant a reasonable opportunity to speak. Statements made at the conference may not be introduced at a subsequent formal hearing unless all parties consent.

When a complaint has been filed against a licensee and the licensee moves or has moved to another state, the board may report to the appropriate licensing board in that state the complaint that has been filed, other complaints in the licensee's record on which action was taken and disciplinary actions of the board with respect to that licensee.

When an individual applies for a license under this chapter, the board may investigate the professional record of that individual, including professional records that the individual may have as a licensee in other states. The board may deny a license or authorize a restricted license based on the record of the applicant in other states.

If the board or its subcommittee finds that the factual basis of the complaint is true and is of sufficient gravity to warrant further action, the board or its subcommittee may take any of the following actions the board or its subcommittee considers appropriate:

A. Warn, censure or reprimand; [1985, c. 724, §12 (NEW).]

B. With the consent of the licensee, enter into a consent agreement that fixes the period and terms of probation best adapted to protect the public health and safety and to rehabilitate or educate the licensee. A consent agreement may be used to terminate a complaint investigation, if entered into by the board, the licensee and the Attorney General's office; [1993, c. 600, Pt. A, §116 (AMD).]

C. In consideration for acceptance of a voluntary surrender of the license, negotiate stipulations, including terms and conditions for reinstatement that ensure protection of the public health and safety and serve to rehabilitate or educate the licensee. These stipulations may be set forth only in a consent agreement signed by the board, the licensee and the Attorney General's office; [1993, c. 600, Pt. A, §116 (AMD).]

D. If the board or its subcommittee concludes that modification or nonrenewal of the license is in order, hold an adjudicatory hearing in accordance with the provisions of Title 5, chapter 375, subchapter 4; or [2013, c. 23, §1 (AMD).]

E. If the board or its subcommittee concludes that suspension or revocation of the license is in order, file a complaint in the District Court in accordance with Title 4, chapter 5. [2001, c. 260, Pt. D, §2 (AMD).]

[ 2013, c. 23, §1 (AMD) .]

2. Grounds for discipline. The board may suspend or revoke a license pursuant to Title 5, section 10004. The following are grounds for an action to refuse to issue, modify, suspend, revoke or refuse to renew the license of an individual licensed under this chapter:

A. The practice of fraud or deceit in obtaining a license under this chapter or in connection with service rendered within the scope of the license issued; [1983, c. 378, §21 (NEW).]

B. Misuse of alcohol, drugs or other substances that has resulted or may result in the licensee performing services in a manner that endangers the health or safety of patients; [2013, c. 105, §5 (AMD).]

C. A professional diagnosis of a mental or physical condition that has resulted or is foreseeably likely to result in the licensee performing the licensee's duties in a manner that endangers the health or safety of the licensee's patients; [1993, c. 600, Pt. A, §116 (AMD).]

D. Aiding or abetting the practice of nursing by an individual not licensed under this chapter and who claims to be legally licensed; [1993, c. 600, Pt. A, §116 (AMD).]

E. Incompetence in the practice for which the licensee is licensed. A licensee is considered incompetent in the practice if the licensee has:

(1) Engaged in conduct that evidences a lack of ability or fitness to discharge the duty owed by the licensee to a client or patient or the general public; or

(2) Engaged in conduct that evidences a lack of knowledge or inability to apply principles or skills to carry out the practice for which the licensee is licensed; [1993, c. 600, Pt. A, §116 (AMD).]

F. Unprofessional conduct. A licensee is considered to have engaged in unprofessional conduct if the licensee violates a standard of professional behavior that has been established in the practice for which the licensee is licensed; [1993, c. 600, Pt. A, §116 (AMD).]

G. Subject to the limitations of Title 5, chapter 341, conviction of a crime that involves dishonesty or false statement or that relates directly to the practice for which the licensee is licensed or conviction of a crime for which incarceration for one year or more may be imposed; [1993, c. 600, Pt. A, §116 (AMD).]

H. A violation of this chapter or a rule adopted by the board; or [1993, c. 600, Pt. A, §116 (AMD).]

I. Engaging in false, misleading or deceptive advertising. [1983, c. 378, §21 (NEW).]

[ 2013, c. 105, §5 (AMD) .]

3. Confidentiality of information. Reports, information or records provided to the board by a health care facility pursuant to this chapter are confidential insofar as the reports, information or records identify or permit identification of a patient, except that the board may disclose confidential information:

A. In an adjudicatory hearing or informal conference before the board or in a subsequent formal proceeding to which the information is relevant; and [1993, c. 600, Pt. A, §116 (AMD).]

B. In a consent agreement or other written settlement when the information constitutes or pertains to the basis of board action. [1993, c. 600, Pt. A, §116 (AMD).]

A copy of a report, information or record received by the board under this subsection must be provided to the licensee.

[ 1993, c. 600, Pt. A, §116 (AMD) .]

4. Authority to request mental and physical examinations. For the purposes of this section, by application for and acceptance of a license to practice, a nurse is considered to have given consent to a mental or physical examination when directed by the board. The board may direct a nurse to submit to an examination whenever the board determines the nurse may be suffering from a mental illness that may be interfering with the competent practice of nursing or from the use of intoxicants or drugs to an extent that they are preventing the nurse from practicing nursing competently and with safety to patients. A nurse examined pursuant to an order of the board may not prevent the testimony of the examining individual or prevent the acceptance into evidence of the report of an examining individual in a proceeding under subsection 1-A. Failure to comply with an order of the board to submit to a mental or physical examination results in the immediate suspension of the license of the nurse by order of the District Court until the nurse submits to the examination.

[ 2009, c. 47, §2 (NEW) .]

5. Nurse health program. The board may establish protocols for the operation of a professional review committee as defined in Title 24, section 2502, subsection 4-A. The protocols must include the committee's reporting information the board considers appropriate regarding reports received, contracts or investigations made and the disposition of each report, as long as the committee is not required to disclose any personally identifiable information. The protocols may not prohibit an impaired nurse from seeking alternative forms of treatment.

The board may contract with other agencies, individuals, firms or associations for the conduct and operation of a nurse health program operated by a professional review committee as that term is defined in Title 24, section 2502, subsection 4-A.

[ 2009, c. 47, §3 (NEW) .]

SECTION HISTORY

1983, c. 378, §21 (NEW). 1983, c. 769, §§1,2 (AMD). 1985, c. 724, §§11,12 (AMD). 1993, c. 600, §A116 (AMD). 1999, c. 547, §B62 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 260, §D2 (AMD). 2009, c. 47, §§2, 3 (AMD). 2013, c. 23, §1 (AMD). 2013, c. 105, §5 (AMD).



32 §2106. Criminal violations; penalties

It is a crime for any person, including a corporation, or association or individual, to: [1993, c. 600, Pt. A, §117 (AMD).]

1. Fraudulent diploma or record. Sell or fraudulently obtain or furnish a nursing diploma, license, renewal or record or provide aid in doing so;

[ 1993, c. 600, Pt. A, §117 (AMD) .]

2. Fraudulent license. Practice nursing as defined by this chapter under cover of a diploma, license or record illegally or fraudulently obtained or signed or issued unlawfully or under fraudulent representation;

[ 1993, c. 600, Pt. A, §117 (AMD) .]

3. Practice without license. Practice professional nursing or practical nursing as defined by this chapter unless licensed to do so;

[ 1993, c. 600, Pt. A, §117 (AMD) .]

4. Implying license. Use in connection with the person's name a designation tending to imply that the person is a licensed registered nurse or a licensed practical nurse unless so licensed under this chapter;

[ 1993, c. 600, Pt. A, §117 (AMD) .]

5. License suspended or revoked. Practice professional nursing or practical nursing during the time the person's license issued under this chapter is suspended or revoked; or

[ 1991, c. 797, §15 (AMD) .]

6. Violation of chapter.

[ 2001, c. 421, Pt. B, §97 (RP); 2001, c. 421, Pt. C, §1 (AFF) .]

A person who violates this section commits a Class E crime. [1991, c. 797, §15 (RPR).]

The District Court has original and concurrent jurisdiction with the Superior Court over all prosecutions for violation of this chapter. All fines and forfeitures collected under this chapter must accrue to the county where the offense is prosecuted. It is necessary to prove in a prosecution or hearing under this section only a single act prohibited by law or a single holding out or an attempt without proving a general course of conduct in order to constitute a violation. These crimes are prosecuted by the district attorney. [1993, c. 600, Pt. A, §117 (AMD).]

SECTION HISTORY

1967, c. 263, §5 (AMD). 1973, c. 567, §20 (AMD). 1991, c. 797, §15 (AMD). 1993, c. 600, §A117 (AMD). 2001, c. 421, §B97 (AMD). 2001, c. 421, §C1 (AFF).



32 §2106-A. Civil violations; penalties

A person who violates any provision of this chapter for which a penalty is not prescribed commits a civil violation for which a forfeiture of not more than $1,000 may be adjudged. [2001, c. 421, Pt. B, §98 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

SECTION HISTORY

2001, c. 421, §B98 (NEW). 2001, c. 421, §C1 (AFF).



32 §2107. Injunctions

The Superior Court has jurisdiction, upon information filed by the county attorney at the request of the board, to restrain or enjoin an individual from committing an act declared to be a misdemeanor by this chapter. If it is established that the defendant has been or is committing an act declared to be a misdemeanor by this chapter, the court shall enter a decree perpetually enjoining the defendant from further committing that act. In case of violation of an injunction issued under this section, the court may summarily try and punish the offender for contempt of court. Injunction proceedings are in addition to, and not in lieu of, all penalties and other remedies provided in this chapter. [1993, c. 600, Pt. A, §118 (AMD).]

SECTION HISTORY

1993, c. 600, §A118 (AMD).



32 §2108. Immunity (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 371, (NEW). 1975, c. 452, §3 (RP).



32 §2108-A. Immunity

An individual or health care facility acting in good faith is immune from civil liability to the licensee or applicant for licensure for the following actions: [1993, c. 600, Pt. A, §119 (AMD).]

1. Making information available to the board. Making a report or other information available to the board under this chapter; and

[ 1993, c. 600, Pt. A, §119 (AMD) .]

2. Assisting the board. Assisting the board in carrying out its duties.

[ 1993, c. 600, Pt. A, §119 (AMD) .]

SECTION HISTORY

1983, c. 769, §3 (NEW). 1993, c. 600, §A119 (AMD).



32 §2109. Confidentiality of personal information of applicant or licensee

For applications for licensure and for renewal of licensure submitted on or after July 1, 2004, an applicant or licensee shall provide the board with a current professional address and telephone number, which is the public contact address, and a personal residence address and telephone number. An applicant's or licensee's personal residence address and telephone number, and e-mail address if provided by the applicant, are confidential information and may not be disclosed except as permitted by this section or as required by law unless the personal residence address, telephone number and e-mail address have been provided as the public contact address. Personal health information submitted as part of any application is confidential information and may not be disclosed except as permitted or required by law. [2003, c. 64, §1 (NEW).]

SECTION HISTORY

2003, c. 64, §1 (NEW).



32 §2110. Expedited partner therapy

An individual licensed under this chapter may not be disciplined for providing expedited partner therapy in accordance with the provisions of Title 22, chapter 251, subchapter 3, article 5. [2009, c. 533, §2 (NEW).]

SECTION HISTORY

2009, c. 533, §2 (NEW).






Subchapter 2: STATE BOARD OF NURSING

32 §2151. Appointment; term; removal

The State Board of Nursing, as established by Title 5, section 12004-A, subsection 25, consists of 9 members who are appointed by the Governor. A full-term appointment is for 4 years. Appointment of members must comply with Title 10, section 8009. Members of the board may be removed from office for cause by the Governor. [2007, c. 695, Pt. B, §9 (AMD).]

SECTION HISTORY

1975, c. 258, §1 (RPR). 1975, c. 575, §28 (AMD). 1975, c. 771, §§350,351 (AMD). 1983, c. 176, §A12 (RPR). 1983, c. 812, §216 (AMD). 1985, c. 280, (AMD). 1985, c. 819, §§A29,30 (AMD). 1987, c. 195, §6 (AMD). 1989, c. 503, §B133 (AMD). 1993, c. 600, §A120 (AMD). 2007, c. 695, Pt. B, §9 (AMD).



32 §2152. Qualifications

Each member of the board must be a citizen of the United States and a resident of this State for at least 3 consecutive years prior to appointment and shall file with the Secretary of State an oath of office before beginning service. The board is composed of: [1993, c. 600, Pt. A, §121 (AMD).]

1. Professional nurses. Six professional nurses, each of whom:

A. Must be a graduate of a state-approved educational program in professional nursing; [1985, c. 724, §13 (RPR).]

B. Holds a current state license to practice nursing; and [1993, c. 600, Pt. A, §121 (AMD).]

C. Has at least 3 years' experience in active practice immediately preceding appointment. [1985, c. 724, §13 (RPR).]

A minimum of 2 professional nurses must be active in an approved educational program in nursing. A minimum of 2 professional nurses must be active in nursing service. One of the professional nurse members of the board must be practicing long-term care nursing. One of the professional nurse members of the board must be an advanced practice registered nurse;

[ 1995, c. 379, §6 (AMD) .]

2. Licensed practical nurse. One licensed practical nurse who:

A. Must be a graduate of a state-approved educational program in practical nursing; [1993, c. 600, Pt. A, §121 (AMD).]

B. Holds a current state license to practice practical nursing; and [1993, c. 600, Pt. A, §121 (AMD).]

C. Has at least 3 years' experience in active practice immediately preceding appointment; and [1985, c. 724, §13 (NEW).]

[ 1995, c. 379, §6 (AMD) .]

3. Public members. Two public members. A person may not qualify for appointment as a public member of the board if that person or a member of that person's immediate family is serving as:

A. A member of another state licensing board; [1993, c. 600, Pt. A, §121 (AMD).]

B. On the board of another health care agency; and [1993, c. 600, Pt. A, §121 (AMD).]

C. Engaged for compensation in the provision of health services or the provision of health research, instruction or insurance. [1985, c. 724, §13 (NEW).]

[ 1993, c. 600, Pt. A, §121 (AMD) .]

SECTION HISTORY

1975, c. 258, §2 (RPR). 1985, c. 724, §13 (RPR). 1993, c. 600, §A121 (AMD). 1995, c. 379, §6 (AMD).



32 §2153. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 552, §3 (AMD). 1971, c. 328, §2 (AMD). 1975, c. 575, §29 (AMD). 1977, c. 78, §179 (AMD). 1977, c. 604, §§20,21 (AMD). 1985, c. 724, §§14,15 (AMD). 1985, c. 748, §42 (AMD). 1985, c. 819, §§A31,32 (AMD). 1993, c. 600, §A122 (RP). 1993, c. 659, §§B8,9 (AMD). 1995, c. 462, §A89 (AFF).



32 §2153-A. Powers and duties

The board shall hold annual meetings at which it shall elect from its members a chair and a secretary. It may hold such other meetings during the year as it determines necessary to transact its business. Special meetings must be called by the secretary on the request of 2 members. Five members of the board constitute a quorum at a meeting. [1993, c. 600, Pt. A, §123 (NEW).]

The board: [1993, c. 600, Pt. A, §123 (NEW).]

1. Bylaws. May adopt bylaws, rules for the transaction of the business of the board and the government and management of its affairs, not inconsistent with the laws of this State and of the United States, as it considers expedient;

[ 1993, c. 600, Pt. A, §123 (NEW) .]

2. Seal. May adopt a seal, which must be placed in the care of the executive director;

[ 1993, c. 600, Pt. A, §123 (NEW) .]

3. Curricula. May prescribe curricula and standards for educational programs preparing individuals for licensure under this chapter;

[ 1993, c. 600, Pt. A, §123 (NEW) .]

4. Surveys. May provide for surveys of the programs described in subsection 3 as it determines necessary;

[ 1993, c. 600, Pt. A, §123 (NEW) .]

5. Approval. May approve such nursing educational programs within the State as meet the requirements of this chapter and of the board;

[ 1993, c. 600, Pt. A, §123 (NEW) .]

6. Denial. May place nursing educational programs on probation, or warn, or deny, condition, withdraw or discontinue approval from nursing educational programs for failure to meet approved curricula or other standards as established by this chapter or pursuant to law;

[ 1993, c. 600, Pt. A, §123 (NEW) .]

7. Licenses. May examine, license and renew the licenses of qualified applicants;

[ 1993, c. 600, Pt. A, §123 (NEW) .]

8. Prosecution. May cause the prosecution and enjoinder of individuals violating this chapter and incur necessary expenses for those activities;

[ 1993, c. 600, Pt. A, §123 (NEW) .]

9. Records. May keep a record of all its proceedings;

[ 1993, c. 600, Pt. A, §123 (NEW) .]

10. Report. May make an annual report to the Commissioner of Professional and Financial Regulation for each fiscal year showing its receipts and disbursements and giving a full account of its activities during the previous 12-month period;

[ 1993, c. 600, Pt. A, §123 (NEW) .]

11. Budget. Shall submit to the Commissioner of Professional and Financial Regulation its budgetary requirements in the same manner as is provided in Title 5, section 1665, and the commissioner shall in turn transmit these requirements to the Bureau of the Budget without any revision, alteration or change unless alterations are mutually agreed upon by the Department of Professional and Financial Regulation and the board or the board's designee. The budget submitted by the board to the commissioner must be sufficient to enable the board to comply with this subchapter;

[ 1995, c. 625, Pt. A, §37 (RPR) .]

12. Executive and assistant director. May appoint and employ qualified individuals, not members of the board, to serve as executive director and assistant executive director to the board, fix their compensation and define their duties;

[ 1993, c. 600, Pt. A, §123 (NEW) .]

13. Other employees. May employ other individuals as may be necessary to carry out the work of the board;

[ 2011, c. 1, Pt. AA, §2 (AMD) .]

14. Funds. May set aside and budget funds for, make contracts for, and procure goods or services the board determines necessary to accomplish its duties under this chapter; and

[ 2011, c. 1, Pt. AA, §3 (AMD) .]

15. Accept federal funds. Notwithstanding section 2156, may accept for the State any federal funds appropriated under any federal law relating to the authorized programs of the board. The board may undertake the necessary duties and tasks to implement federal law with respect to the authorized programs of the board.

[ 2011, c. 1, Pt. AA, §4 (NEW) .]

SECTION HISTORY

1993, c. 600, §A123 (NEW). 1995, c. 397, §§41,42 (AMD). 1995, c. 462, §§A56,57 (AMD). 1995, c. 625, §§A37,38 (AMD). 2005, c. 163, §3 (AMD). 2011, c. 1, Pt. AA, §§2-4 (AMD).



32 §2153-B. Liaison; limitations

The Commissioner of Professional and Financial Regulation shall act as a liaison between the board and the Governor. The commissioner may not exercise or interfere with the exercise of discretionary, regulatory or licensing authority granted by statute to the board. The commissioner may require the board to be accessible to the public for complaints and questions during regular business hours and to provide any information the commissioner requires in order to ensure that the board is operating administratively within the requirements of this chapter. [2005, c. 163, §4 (NEW).]

SECTION HISTORY

2005, c. 163, §4 (NEW).



32 §2154. Qualifications of executive employee

The executive director must meet all the qualifications for professional nurse board members required in section 2152 and must, in addition, hold a master's degree in nursing. [1993, c. 600, Pt. A, §124 (AMD).]

SECTION HISTORY

1975, c. 258, §3 (AMD). 1985, c. 724, §16 (AMD). 1993, c. 600, §A124 (AMD).



32 §2155. Compensation

Eligible members of the board shall be compensated according to the provisions of Title 5, chapter 379. [1985, c. 724, §17 (AMD).]

SECTION HISTORY

1979, c. 39, (RPR). 1983, c. 812, §217 (AMD). 1985, c. 724, §17 (AMD).



32 §2156. Disposition of funds

All money received by the board under this chapter must be paid to the Treasurer of State. The Treasurer of State shall place the money to the credit of the State Board of Nursing Fund. All amounts paid into this fund must be held subject to the order of the board to be used only for the expenses incurred in the performance of the purpose of this chapter and the duties imposed by it as well as the promotion of nursing education and standards of nursing care in this State. [1993, c. 600, Pt. A, §125 (AMD).]

SECTION HISTORY

1993, c. 600, §A125 (AMD).



32 §2157. Nursing Education Mobility Advisory Group (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 609, §2 (NEW). 1991, c. 622, §S32 (RP).






Subchapter 3: REGISTERED NURSES

32 §2201. Qualifications

An applicant for a license to practice professional nursing shall submit to the board written evidence, verified by oath, that the applicant:

1. Character.

[ 1983, c. 378, §22 (RP) .]

2. High school.

[ 2003, c. 204, Pt. H, §5 (RP) .]

3. Professional school. Has completed a course of study of not less than 2 years in an approved program in professional nursing and holds a degree, diploma or certificate.

In case of transfer of a student from one approved school of nursing to another, the time allowance for previous preparation must be determined by the board, except that not less than one year must have been spent in the school from which the diploma is received. In case of transfer of a student because of closing of a school of nursing, the board shall determine the length of time required to be spent in the school of nursing granting the diploma.

[ 1993, c. 600, Pt. A, §126 (AMD) .]

SECTION HISTORY

1983, c. 378, §22 (AMD). 1985, c. 724, §18 (AMD). 1987, c. 402, §A169 (AMD). 1993, c. 600, §A126 (AMD). 2003, c. 204, §H5 (AMD).



32 §2201-A. Qualifications for advanced practice registered nurse

An applicant for approval to practice advanced practice registered nursing shall submit to the board written evidence verified by oath that the applicant: [1995, c. 379, §7 (NEW); 1995, c. 379, §11 (AFF).]

1. License. Holds a current license to practice as a registered professional nurse in this State;

[ 1995, c. 379, §7 (NEW); 1995, c. 379, §11 (AFF) .]

2. Education. Has successfully completed a formal education program that is acceptable to the board in an advanced nursing specialty area; and

[ 1995, c. 379, §7 (NEW); 1995, c. 379, §11 (AFF) .]

3. Credential. Holds a current certification credential for advanced nursing from a national certifying body whose certification program is acceptable to the board.

[ 1995, c. 379, §7 (NEW); 1995, c. 379, §11 (AFF) .]

A registered professional nurse who is approved by the board to practice in accordance with former section 2102, subsection 2, paragraph B on the effective date of this section is considered to have met the requirements of subsections 2 and 3. [1995, c. 379, §7 (NEW); 1995, c. 379, §11 (AFF).]

SECTION HISTORY

1995, c. 379, §7 (NEW). 1995, c. 379, §11 (AFF).



32 §2202. Licenses; examination

The applicant is required to pass a written examination in subjects determined necessary by the board to ascertain the fitness of the applicant to practice professional nursing. If the applicant successfully passes the examination, the board shall issue to the applicant a license to practice professional nursing as a registered nurse, the license to be in force for a period of at least one year until the birth date of the licensee. The initial license is renewable as provided in section 2206. [1993, c. 600, Pt. A, §127 (AMD).]

SECTION HISTORY

1985, c. 724, §19 (AMD). 1991, c. 153, §1 (AMD). 1991, c. 153, §5 (AFF). 1993, c. 600, §A127 (AMD).



32 §2202-A. Certificates; nursing assistants (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 195, §5 (NEW). 1989, c. 700, §A146 (AMD). 1991, c. 421, §5 (RP).



32 §2202-B. Certification fee; disposition of fee; nursing assistants

1. Fees authorized. The Commissioner of Health and Human Services may assess fees for certification of nursing assistants, for the competency testing of nursing assistants and for validation of test results to determine eligibility for certification and charge fees for certificates issued and duplicated for out-of-state vocational reciprocity, renewal of certificates and replacement of certificates.

[ 2009, c. 628, §4 (AMD) .]

2. Amounts. Amounts of fees are as follows:

A. For competency testing, $45, which must be included in the training course fee; [2009, c. 628, §4 (AMD).]

B. For initial certificate, $5; [1991, c. 528, Pt. III, §24 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §24 (NEW).]

C. For replacement certificate, $5; [1991, c. 528, Pt. III, §24 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §24 (NEW).]

D. For letter of verification of completion of a certified nursing assistant program, $20; [2009, c. 628, §4 (AMD).]

E. For converted certificate, $5; [1993, c. 435, §12 (AMD).]

F. For renewal certificate, $5; and [1993, c. 435, §12 (AMD).]

G. For validation of test results, $5. [1993, c. 435, §13 (NEW).]

[ 2009, c. 628, §4 (AMD) .]

3. Accounting. The Commissioner of Health and Human Services shall:

A. Collect and account for testing and certification fees; and [1991, c. 528, Pt. III, §24 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §24 (NEW).]

B. Report and pay fees to the Treasurer of State to be credited to the General Fund. [1991, c. 528, Pt. III, §24 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §24 (NEW).]

[ 2009, c. 628, §4 (AMD) .]

4. Staff. The Commissioner of Health and Human Services shall employ staff necessary to carry out the requirements of this section.

[ 2009, c. 628, §4 (AMD) .]

SECTION HISTORY

1991, c. 528, §III24 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III24 (NEW). 1993, c. 435, §§11-13 (AMD). 2009, c. 628, §4 (AMD).



32 §2203. -- place (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 163, §5 (RP).



32 §2204. Examination; time

The board shall hold at least one examination annually at a place and at a time determined by the board. [1993, c. 600, Pt. A, §128 (AMD).]

SECTION HISTORY

1993, c. 600, §A128 (AMD).



32 §2205. -- endorsement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 361, §1 (RP).



32 §2205-A. Licensure of persons licensed by another jurisdiction

The board may issue a license to practice professional nursing as a registered professional nurse under the following circumstances. [1985, c. 361, §2 (NEW).]

1. Applicants licensed by other states, United States territories and Canadian provinces. The board may issue a license without examination of the applicant by the board to an applicant licensed to practice by a state or territory of the United States or a province of Canada if the applicant:

A. Has graduated from an educational program approved by the official approving authority of a state or territory of the United States or a province of Canada, which at the time of graduation had standards considered by the board to be equivalent to those of Maine schools; [1985, c. 361, §2 (NEW).]

B. Has been duly licensed by examination by the nursing board of a state or territory of the United States or a province of Canada, provided that the examination is considered by the board to be equivalent in all essentials to Maine's examination and provided that the license of the applicant is in good standing and that there is no cause for suspension or revocation of that license. Acceptable examinations include the State Board Examination, State Board Test Pool Examination, the National Council Licensure Examination and, for a person licensed prior to December 31, 2006, the Canadian Nurses' Association Testing Service Examination; and [2005, c. 473, §1 (AMD).]

C. If licensed in the other jurisdiction by passing an examination in a language other than English, has passed the Test of English as a Foreign Language. The board shall provide information regarding the test to applicants who are required to take that test. [1985, c. 361, §2 (NEW).]

[ 2005, c. 473, §1 (AMD) .]

2. Applicants licensed by other jurisdictions. The board may issue a license to an applicant licensed to practice by a jurisdiction other than those listed in subsection 1, if the applicant:

A. Has graduated from an educational program approved by the official approving authority of a jurisdiction other than those listed in subsection 1, which at the time of graduation had standards considered by the board to be equivalent to those of Maine schools; [1985, c. 361, §2 (NEW).]

B. Has been duly licensed by examination by the nursing board of a jurisdiction other than those listed in subsection 1, provided that the examination is considered by the board to be equivalent in all essentials to Maine's examination and provided that the license of the applicant is in good standing and that there is no cause for suspension or revocation of that license; [1985, c. 361, §2 (NEW).]

C. Has passed the National Council Licensure Examination for registered nurses; and [1985, c. 361, §2 (NEW).]

D. If licensed in the other jurisdiction by passing an examination in a language other than English, has either passed the Test of English as a Foreign Language or fulfilled the requirements of paragraph C by passing a test given in English. [1985, c. 361, §2 (NEW).]

[ 1985, c. 361, §2 (NEW) .]

SECTION HISTORY

1985, c. 361, §2 (NEW). 2005, c. 473, §1 (AMD).



32 §2205-B. Approval as advanced practice registered nurses

The board may grant approval to practice as an advanced practice registered nurse to a person who qualifies pursuant to section 2201-A. [1995, c. 379, §8 (NEW); 1995, c. 379, §11 (AFF).]

1. Temporary approval to practice. Temporary approval to practice as an advanced practice registered nurse may be granted by the board:

A. For a period of 90 days to an applicant who is currently approved to practice as an advanced practice registered nurse in another jurisdiction with requirements at least equivalent to those of this State; or [1995, c. 379, §8 (NEW); 1995, c. 379, §11 (AFF).]

B. For a period of 12 months to an applicant who meets the requirements of section 2201-A, subsections 1 and 2 and who qualifies to take and takes the next available certification examination. [1995, c. 379, §8 (NEW); 1995, c. 379, §11 (AFF).]

[ 1995, c. 379, §8 (NEW); 1995, c. 379, §11 (AFF) .]

2. Termination. The board may terminate a person's advanced practice registered nurse designation when the person no longer holds a current certification credential.

[ 1995, c. 379, §8 (NEW); 1995, c. 379, §11 (AFF) .]

3. Delegated performance of services.

[ 2009, c. 512, §1 (RP) .]

4. Supervision of support staff. A certified nurse practitioner may delegate to the employees or support staff of the certified nurse practitioner certain activities relating to advanced practice registered nursing carried out by custom and usage when the activities are under the control of the certified nurse practitioner. The certified nurse practitioner delegating these activities to such persons is legally liable for the activities of those persons, and any person in this relationship is considered the certified nurse practitioner's agent when performing such delegated activities.

[ 2007, c. 197, §1 (NEW) .]

5. Global signature authority of a certified nurse practitioner or certified nurse midwife. When a provision of law or rule requires a signature, certification, stamp, verification, affidavit or endorsement by a physician, that requirement may be fulfilled by a certified nurse practitioner or a certified nurse midwife. This subsection may not be construed to expand the scope of practice of a certified nurse practitioner or a certified nurse midwife.

[ 2009, c. 259, §1 (NEW) .]

SECTION HISTORY

1995, c. 379, §8 (NEW). 1995, c. 379, §11 (AFF). 2007, c. 197, §1 (AMD). 2009, c. 259, §1 (AMD). 2009, c. 512, §1 (AMD).



32 §2206. Renewals

The license of every registered nurse licensed under this chapter is renewable every 2 years, except as otherwise provided. At least 30 days before the date that the license expires, the board shall mail an application for renewal of license to each professional nurse who holds a valid license. The application must be mailed to the most recent address of that individual as it appears on the records of the board. That individual shall complete the renewal application and return it to the board with the renewal fee designated by the board, but not to exceed $100, before the expiration date of the license. Upon receipt of the application and fee, the board shall verify the accuracy of the application and issue to the applicant a renewal of license for a period of 2 years, expiring on the anniversary of the applicant's birth. [1993, c. 600, Pt. A, §129 (AMD).]

A registered nurse who fails to renew the license as provided may be reinstated by the board on satisfactory explanation for failure to renew the license and on payment of a reinstatement fee of $10 in addition to the current renewal fee. [1993, c. 600, Pt. A, §129 (AMD).]

An individual practicing professional nursing during the time the individual's license has lapsed is considered an illegal practitioner and is subject to the penalties provided for violations of this chapter. [1993, c. 600, Pt. A, §129 (AMD).]

An individual who is not engaged in professional nursing in the State is not required to pay a renewal fee for as long as the individual does not practice but shall notify the board of inactive status in writing. Prior to resumption of the practice of professional nursing, that individual is required to notify the board and remit a renewal fee for the current period. [1993, c. 600, Pt. A, §129 (AMD).]

SECTION HISTORY

1965, c. 206, §1 (AMD). 1969, c. 26, §§1,2 (AMD). 1975, c. 114, §§1,2 (AMD). 1983, c. 176, §A13 (RPR). 1985, c. 724, §§20,21 (AMD). 1989, c. 609, §§3,4 (AMD). 1991, c. 153, §2 (AMD). 1991, c. 153, §5 (AFF). 1993, c. 600, §A129 (AMD).



32 §2207. Registered nurse; fees

Every applicant applying for a license to practice as a registered nurse shall pay a fee to the board as follows:

1. Examination. For examination, a fee not to exceed $100 payable on application;

[ 1993, c. 600, Pt. A, §130 (AMD) .]

2. Reexamination. For reexamination, a fee determined by the board not to exceed $100; and

[ 2005, c. 163, §6 (AMD) .]

3. Endorsement. For endorsement, a fee not to exceed $100 payable on application.

[ 1993, c. 600, Pt. A, §130 (AMD) .]

SECTION HISTORY

1965, c. 206, §2 (AMD). 1973, c. 283, (AMD). 1975, c. 114, §3 (AMD). 1989, c. 609, §5 (AMD). 1993, c. 600, §A130 (AMD). 2005, c. 163, §6 (AMD).



32 §2208. Title and abbreviation

An individual who holds a current license to practice professional nursing in this State has the right to use the title "Registered Nurse" and the abbreviation "R.N." No other individual may assume the title or use the abbreviation or other words, letters, signs or devices to indicate that the individual using the same is a registered nurse. [1993, c. 600, Pt. A, §131 (AMD).]

SECTION HISTORY

1985, c. 724, §22 (AMD). 1993, c. 600, §A131 (AMD).



32 §2209. Registration under prior law

An individual holding a license as a registered nurse in the State issued by the former Board of Registration of Nurses that is valid on September 12, 1959 is licensed as a registered nurse under this chapter, and the renewal of the licenses for those individuals must be effectuated under this section. [1993, c. 600, Pt. A, §132 (AMD).]

SECTION HISTORY

1993, c. 600, §A132 (AMD).






Subchapter 4: PRACTICAL NURSES

32 §2251. Qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 206, §§3,4 (AMD). 1967, c. 263, §6 (AMD). 1971, c. 601, §§1,2 (AMD). 1983, c. 378, §23 (AMD). 1985, c. 724, §23 (RP).



32 §2251-A. Qualifications

An applicant for a license to practice as a licensed practical nurse shall submit to the board written evidence, verified by oath, that the applicant has the following qualifications. [1985, c. 724, §24 (NEW).]

1. Education.

[ 2003, c. 204, Pt. H, §6 (RP) .]

2. Approved program. The applicant must have completed a prescribed curriculum in a state-approved program for the preparation of practical nurses and holds a diploma or certificate.

[ 1985, c. 724, §24 (NEW) .]

SECTION HISTORY

1985, c. 724, §24 (NEW). 1993, c. 600, §A133 (AMD). 2003, c. 204, §H6 (AMD).



32 §2252. License; examination

The applicant is required to pass a written examination in subjects considered necessary by the board to determine the fitness of the applicant to practice practical nursing. Upon the applicant's successfully passing the examination, the board shall issue to the applicant a license to practice as a licensed practical nurse, that license to be in force for a period of at least one year until the birth date of the licensee. The initial license is renewable as provided in section 2255. [2005, c. 163, §7 (AMD).]

SECTION HISTORY

1983, c. 553, §46 (AMD). 1985, c. 724, §25 (AMD). 1991, c. 153, §3 (AMD). 1991, c. 153, §5 (AFF). 2005, c. 163, §7 (AMD).



32 §2253. -- time and place

Time and place of examination shall be as provided in subchapter 3.



32 §2254. -- endorsement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 361, §3 (RP).



32 §2254-A. Licensure of persons licensed by another jurisdiction

The board may issue a license to practice as a licensed practical nurse under the following circumstances: [1985, c. 361, §4 (NEW).]

1. Applicants licensed by other states, United States territories and Canadian provinces. The board may issue a license without examination of the applicant by the board to an applicant licensed to practice by a state or territory of the United States or a province of Canada if the applicant:

A. Has graduated from an educational program approved by the official approving authority of a state or territory of the United States or a province of Canada, which at the time of graduation had standards considered by the board to be equivalent to those of Maine schools; [1985, c. 361, §4 (NEW).]

B. Has been duly licensed by examination by the nursing board of a state or territory of the United States or a province of Canada, provided that the examination is considered by the board to be equivalent in all essentials to Maine's examination and provided that the license of the applicant is in good standing and that there is no cause for suspension or revocation of that license. Acceptable examinations include the State Board Test Pool Examination, the National Council Licensure Examination and, for a person licensed prior to December 31, 2006, the Canadian Nurses' Association Testing Service Examination; and [2005, c. 473, §2 (AMD).]

C. If licensed in the other jurisdiction by passing an examination in a language other than English, has passed the Test of English as a Foreign Language. The board shall provide information regarding the test to applicants who are required to take that test. [1985, c. 361, §4 (NEW).]

[ 2005, c. 473, §2 (AMD) .]

2. Applicants licensed by other jurisdictions. The board may issue a license to an applicant licensed to practice by a jurisdiction other than those listed in subsection 1, if the applicant:

A. Has graduated from an educational program approved by the official approving authority of a jurisdiction other than those listed in subsection 1, which at the time of graduation had standards considered by the board to be equivalent to those of Maine schools; [1985, c. 361, §4 (NEW).]

B. Has been duly licensed by examination by the nursing board of a jurisdiction other than those listed in subsection 1, provided that the examination is considered by the board to be equivalent in all essentials to Maine's examination and provided that the license of the applicant is in good standing and that there is no cause for suspension or revocation of that license; [1985, c. 361, §4 (NEW).]

C. Has passed the National Council Licensure Examination for practical nurses; and [1985, c. 361, §4 (NEW).]

D. If licensed in the other jurisdiction by passing an examination in a language other than English, has either passed the Test of English as a Foreign Language or fulfilled the requirements of paragraph C by passing a test given in English. [1985, c. 361, §4 (NEW).]

[ 1985, c. 361, §4 (NEW) .]

SECTION HISTORY

1985, c. 361, §4 (NEW). 2005, c. 473, §2 (AMD).



32 §2255. Renewals

The license of every practical nurse licensed under this chapter is renewable every 2 years, except as otherwise provided. At least 30 days before the date that the license expires, the board shall mail an application for renewal of license to each practical nurse who holds a valid license. The application must be mailed to the most recent address of that individual as it appears on the records of the board. That individual shall complete the renewal application and return it to the board with the renewal fee designated by the board, but not to exceed $100, before the expiration date of the license. Upon receipt of the application and fee, the board shall verify the accuracy of the application and issue to the applicant a renewal of license for a period of 2 years, expiring on the anniversary of the applicant's birth. [1993, c. 600, Pt. A, §134 (AMD).]

A practical nurse who fails to renew the license as provided may be reinstated by the board on satisfactory explanation for failure to renew the license and on payment of a reinstatement fee of $10 in addition to the renewal fee. [1993, c. 600, Pt. A, §134 (AMD).]

An individual practicing nursing as a licensed practical nurse during the time the individual's license has lapsed is considered an illegal practitioner and is subject to the penalties provided for violations of this chapter. [1993, c. 600, Pt. A, §134 (AMD).]

An individual who is not engaged in practical nursing in the State is not required to pay a renewal fee as long as the individual does not practice but shall notify the board of inactive status in writing prior to the expiration date of that individual's current license. Before the resumption of practice as a licensed practical nurse and transfer to active status, that individual is required to notify the board, complete a renewal application and remit the current renewal fee. [1993, c. 600, Pt. A, §134 (AMD).]

SECTION HISTORY

1965, c. 206, §§5,6 (AMD). 1969, c. 26, §§3,4 (AMD). 1975, c. 114, §§4,5 (AMD). 1983, c. 176, §A14 (RPR). 1985, c. 724, §§26,27 (AMD). 1989, c. 609, §§6,7 (AMD). 1991, c. 153, §4 (AMD). 1991, c. 153, §5 (AFF). 1993, c. 600, §A134 (AMD).



32 §2256. Licensed practical nurse; fees

Every applicant applying for a license to practice as a licensed practical nurse shall pay a fee to the board as follows:

1. Examination. For examination, a fee not to exceed $100 payable on application;

[ 1993, c. 600, Pt. A, §135 (AMD) .]

2. Reexamination. For reexamination, a fee to be determined by the board not to exceed $100; and

[ 1993, c. 600, Pt. A, §135 (AMD) .]

3. Endorsement. For endorsement, a fee not to exceed $100 payable on application.

[ 1993, c. 600, Pt. A, §135 (AMD) .]

SECTION HISTORY

1965, c. 206, §7 (AMD). 1969, c. 26, §5 (AMD). 1975, c. 114, §§6,7 (AMD). 1989, c. 609, §§8,9 (AMD). 1993, c. 600, §A135 (AMD).



32 §2257. Title and abbreviation

An individual who holds a current license to practice as a licensed practical nurse in this State has the right to use the title "Licensed Practical Nurse" and abbreviation "L.P.N." No other individual may assume that title or use that abbreviation or other words, letters, signs or figures to indicate that the individual using the same is a licensed practical nurse. [1993, c. 600, Pt. A, §136 (AMD).]

SECTION HISTORY

1985, c. 724, §28 (AMD). 1993, c. 600, §A136 (AMD).



32 §2258. Registration under prior law

An individual holding a license as a licensed practical nurse in the State issued by the former Board of Registration of Nurses that is valid on September 12, 1959 is licensed as a licensed practical nurse under this chapter, and the renewal of the licenses for those individuals must be effectuated under this subchapter. [RR 2009, c. 2, §88 (COR).]

SECTION HISTORY

1993, c. 600, §A137 (AMD). RR 2009, c. 2, §88 (COR).



32 §2258-A. Administration of medication

Any employee of an institution under the control of the Department of Health and Human Services or of an institution licensed by the State as a hospital, nursing home, extended care facility or boarding home who, in the exercise of due care, is authorized by the head of that institution or a designee to perform selected activities in the administration of medications and any individual who, in the exercise of due care, is delegated those functions by a licensed allopathic or osteopathic physician is immune from criminal prosecution and civil liability for that administration of medication prior to January 1, 1978 but not after January 1, 1978. [1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1973, c. 535, (NEW). 1973, c. 737, §2 (AMD). 1975, c. 698, §5 (AMD). 1977, c. 497, §11 (AMD). 1993, c. 600, §A138 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).



32 §2259. Waiver (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 263, §7 (NEW). 1971, c. 601, §3 (RP). 1971, c. 622, §117 (RP).






Subchapter 5: COMMISSION ON NURSING SUPPLY AND EDUCATIONAL ACCESSIBILITY

32 §2261. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 724, §29 (NEW). 1985, c. 819, §§A33-36 (AMD). 1987, c. 769, §A121 (AMD). 1989, c. 443, §§86,87 (AMD). 1999, c. 668, §119 (RP).






Subchapter 6: JOINT PRACTICE COUNCIL ON ADVANCED PRACTICE REGISTERED NURSING

32 §2265. Council (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 379, §9 (NEW). 1997, c. 245, §19 (AMD). 1999, c. 668, §120 (RP).









Chapter 32: OCCUPATIONAL THERAPISTS

32 §2271. Declaration of purpose

In order to safeguard the public health, safety and welfare, to protect the public from incompetent and unauthorized persons; to assure the highest degree of professional conduct on the part of occupational therapists and certified occupational therapy assistants; and to assure the availability of occupational therapy services of high quality to persons in need of those services, it is the purpose of this chapter to provide for the regulation of persons offering occupational therapy services. [1997, c. 294, §1 (AMD).]

SECTION HISTORY

1983, c. 746, §2 (NEW). 1997, c. 294, §1 (AMD).



32 §2272. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 294, §2 (RPR).]

1. ACOTE. "ACOTE" means the Accreditation Council for Occupational Therapy Education, a nationally recognized accrediting agency for professional programs in the field of occupational therapy.

[ 1997, c. 294, §2 (RPR) .]

2. AOTA. "AOTA" means the American Occupational Therapy Association.

[ 1997, c. 294, §2 (RPR) .]

3. Board. "Board" means the Board of Occupational Therapy Practice established under this chapter.

[ 1997, c. 294, §2 (RPR) .]

4. Certification examination. "Certification examination" means the certification examination for a registered occupational therapist or the certification examination for certified occupational therapy assistant, both of which are administered by NBCOT.

[ 1997, c. 294, §2 (RPR) .]

5. Certified occupational therapy assistant. "Certified occupational therapy assistant" means an individual who has passed the certification examination of the National Board for Certification in Occupational Therapy for an occupational therapy assistant or who was certified as an occupational therapy assistant prior to June 1977 and who is licensed to practice occupational therapy under this chapter in the State under the supervision of an occupational therapist.

A. [1997, c. 294, §2 (RP).]

B. [1997, c. 294, §2 (RP).]

C. [1997, c. 294, §2 (RP).]

[ 1997, c. 294, §2 (RPR) .]

6. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1997, c. 294, §2 (RPR) .]

7. Department. "Department" means the Department of Professional and Financial Regulation.

[ 1997, c. 294, §2 (RPR) .]

7-A. Occupational therapy practitioner.

[ 1997, c. 683, Pt. B, §18 (RAL) .]

8. Developing programs. "Developing programs" means programs that submitted a letter of intent to seek accreditation by ACOTE prior to December 1, 1994.

[ 1997, c. 294, §2 (RPR) .]

9. Level II fieldwork. "Level II fieldwork" means the experience required to prepare occupational therapy and occupation therapy assistant students to carry out professional responsibilities under appropriate supervision and professional role modeling.

A minimum of 6 months, or 940 hours, of level II fieldwork is required for occupational therapy educational programs.

A minimum of 12 weeks, or 440 hours, of level II fieldwork is required for occupational therapy assistant educational programs.

[ 1997, c. 294, §2 (NEW) .]

10. NBCOT. "NBCOT" means the National Board for Certification in Occupational Therapy, formerly the AOTCB, or American Occupational Therapy Certification Board.

[ 1997, c. 294, §2 (NEW) .]

11. Occupational therapist. "Occupational therapist" means an individual who has passed the certification examination of the National Board for Certification in Occupational Therapy for an occupational therapist or meets the requirements of section 2279, subsection 6 and who is licensed to practice occupational therapy under this chapter in the State.

[ 1997, c. 294, §2 (NEW) .]

12. Occupational therapy. "Occupational therapy" means the assessment, planning and implementation of a program of purposeful activities to develop or maintain adaptive skills necessary to achieve the maximal physical and mental functioning of the individual in the individual's daily pursuits. The practice of "occupational therapy" includes, but is not limited to, assessment and treatment of individuals whose abilities to cope with the tasks of living are threatened or impaired by developmental deficits, the aging process, learning disabilities, poverty and cultural differences, physical injury or disease, psychological and social disabilities or anticipated dysfunction, using:

A. Treatment techniques such as task-oriented activities to prevent or correct physical or emotional deficits or to minimize the disabling effect of these deficits in the life of the individual; [1997, c. 294, §2 (NEW).]

B. Assessment techniques such as assessment of cognitive and sensory motor abilities, assessment of the development of self-care activities and capacity for independence, assessment of the physical capacity for prevocational and work tasks, assessment of play and leisure performance and appraisal of living areas for the disabled; and [1997, c. 294, §2 (NEW).]

C. Specific occupational therapy techniques such as daily living skill activities, the fabrication and application of splinting devices, sensory motor activities, the use of specifically designed manual and creative activities, guidance in the selection and use of adaptive equipment, specific exercises to enhance functional performance and treatment techniques for physical capabilities for work activities. [1997, c. 294, §2 (NEW).]

The techniques may be applied in the treatment of individuals or groups.

[ 1997, c. 294, §2 (NEW) .]

12-A. Occupational therapy practitioner. "Occupational therapy practitioner" means an individual who is licensed as an occupational therapist registered or a certified occupational therapy assistant, both of whom are licensed occupational therapy practitioners under this chapter.

[ 1999, c. 386, Pt. I, §1 (AMD) .]

13. Person. "Person" means any individual, partnership, unincorporated organization or corporation.

[ 1997, c. 294, §2 (NEW) .]

14. Supervision of COTA. "Supervision of COTA" means initial directions and periodic inspection of the service delivery and provision of relevant in-service training. The supervising licensed occupational therapist shall determine the frequency and nature of the supervision to be provided based on the clients' required level of care and the COTA's caseload, experience and competency.

[ 1997, c. 294, §2 (NEW) .]

15. Supervision of temporary licensees. "Supervision of temporary licensees" includes initial and periodic inspection or written assessments, written treatment plans, patient notes and periodic evaluation of performance. The reviews and evaluations must be conducted in person by a licensed occupational therapist.

[ 1997, c. 294, §2 (NEW) .]

SECTION HISTORY

1983, c. 746, §2 (NEW). 1991, c. 509, §9 (AMD). RR 1993, c. 1, §87 (COR). 1997, c. 212, §1 (AMD). 1997, c. 294, §2 (RPR). 1997, c. 683, §B18 (AMD). 1999, c. 386, §I1 (AMD).



32 §2273. Board of Occupational Therapy Practice; establishment; compensation

1. Establishment and membership. There is established within the department, in accordance with Title 5, section 12004-A, subsection 26, a Board of Occupational Therapy Practice. The board consists of 5 members appointed by the Governor. Appointments of members must comply with Title 10, section 8009. The persons appointed to the board, other than the public member, must have been engaged in rendering occupational therapy services to the public, teaching or research in occupational therapy for at least 2 years immediately preceding their appointments. At least 3 board members must be occupational therapists. The 4th member must be either an occupational therapist or an occupational therapy assistant, if available. The remaining member must be a public member as defined in Title 5, section 12004-A. A member of the board may be removed from office for cause by the Governor.

[ 2007, c. 402, Pt. L, §1 (AMD) .]

2. Terms of appointment.

[ 2007, c. 402, Pt. L, §1 (RP) .]

3. Meetings; chair. The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary and may be convened at the call of the chair or a majority of the members of the board.

[ 2013, c. 246, Pt. B, §8 (AMD) .]

4. Compensation.

[ 1995, c. 397, §43 (RP) .]

SECTION HISTORY

1983, c. 746, §2 (NEW). 1983, c. 862, §§76,77 (AMD). 1989, c. 503, §B134 (AMD). 1993, c. 600, §A139 (AMD). 1995, c. 397, §43 (AMD). 2007, c. 402, Pt. L, §1 (AMD). 2013, c. 246, Pt. B, §8 (AMD).



32 §2274. Board of occupational therapy practice; powers and duties

1. Powers. The board shall administer and enforce this chapter and evaluate the qualifications of applicants for licensure.

[ 2007, c. 402, Pt. L, §2 (AMD) .]

2. Rules. The board may adopt, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, rules relating to professional conduct to carry out the policy of this chapter, including, but not limited to, rules relating to professional licensure and to the establishment of ethical standards of practice for persons holding a license to practice occupational therapy in this State.

[ 2007, c. 402, Pt. L, §2 (AMD) .]

3. Hearings.

[ 2007, c. 402, Pt. L, §2 (RP) .]

4. Records.

[ 2007, c. 402, Pt. L, §2 (RP) .]

5. Contracts.

[ 1995, c. 397, §44 (RP) .]

6. Reports.

[ 2007, c. 402, Pt. L, §2 (RP) .]

SECTION HISTORY

1983, c. 746, §2 (NEW). 1995, c. 397, §44 (AMD). 2007, c. 402, Pt. L, §2 (AMD).



32 §2275. Board of occupational therapy practice; administrative provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 746, §2 (NEW). 1985, c. 785, §B134 (AMD). 1995, c. 397, §§45,46 (AMD). 2007, c. 402, Pt. L, §3 (RP).



32 §2276. License required

1. License required.

[ 1997, c. 294, §3 (RP) .]

1-A. License required. A person may not practice, or profess to be authorized to practice occupational therapy, as an occupational therapist or certified occupational therapy assistant in this State or use the words "occupational therapist," "registered occupational therapist," "occupational therapy assistant" or "certified occupational therapy assistant" or the letters "O.T.," "O.T.R.," "O.T.A.," "C.O.T.A." or other words or letters to indicate that the person using the words or letters is a licensed occupational therapist or certified occupational therapy assistant, or that may misrepresent to the public that the person has received formalized training in the field of occupational therapy, unless that person is licensed in accordance with this chapter.

This subsection is not intended to prohibit occupational therapy students and occupational therapy assistant students completing fieldwork from using the letters "O.T.S." and "O.T.A.S." respectively.

[ 1999, c. 386, Pt. I, §2 (AMD) .]

2. Individual license. Only an individual may be licensed under this chapter.

[ 1983, c. 746, §2 (NEW) .]

3. Unlicensed practice. A person who violates this section is subject to the provisions of Title 10, section 8003-C.

[ 2007, c. 402, Pt. L, §4 (AMD) .]

SECTION HISTORY

1983, c. 746, §2 (NEW). 1987, c. 597, §4 (AMD). 1997, c. 294, §3 (AMD). 1999, c. 386, §I2 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 452, §R4 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 402, Pt. L, §4 (AMD).



32 §2277. Persons and practices exempt

Nothing in this chapter may be construed as preventing or restricting the practice, services or activities of: [1983, c. 746, §2 (NEW).]

1. Licensed persons. Any person licensed in this State by any other law from engaging in the profession or occupation for which the person is licensed;

[ 1997, c. 294, §4 (AMD) .]

2. Students or trainees. Any person pursuing a supervised course of study leading to a degree or certificate in occupational therapy at a developing or an accredited or approved educational program, if the person is designated by a title that clearly indicates that person's status as a student or trainee. At the discretion of the supervising occupational therapist, the student or trainee may be assigned duties or functions commensurate with the student's or trainee's education and training.

Occupational therapy students and occupational therapy assistant students completing fieldwork may use the letters "O.T.S." and "O.T.A.S." respectively.

[ 1997, c. 294, §4 (AMD) .]

3. Supervised fieldworkers.

[ 1997, c. 294, §4 (RP) .]

4. Associates; reciprocity.

[ 1991, c. 509, §11 (RP) .]

5. Occupational therapy aides.

[ 1991, c. 509, §11 (RP) .]

SECTION HISTORY

1983, c. 746, §2 (NEW). 1991, c. 509, §§10,11 (AMD). 1997, c. 294, §4 (AMD).



32 §2278. Temporary license

A temporary license may be granted to a person who has completed the education and level II fieldwork requirements of this chapter and who has also received NBCOT approval to sit for the appropriate certification examination. This temporary license allows the holder to practice occupational therapy under the supervision of a licensed occupational therapist. Temporary licensees shall take the first available national examination for which they become eligible. [1997, c. 294, §5 (RPR).]

A temporary license may not be renewed more than once. [1997, c. 294, §5 (NEW).]

Foreign trained applicants must receive approval to sit for the examination from NBCOT in order to be eligible for a temporary license. [1997, c. 294, §5 (NEW).]

No more than one temporary license may be granted to a person who has completed the education requirements of this chapter. This license allows the holder to practice occupational therapy under the supervision of a licensed occupational therapist. This license must be issued for a term of 6 months and may be renewed for an additional 6 months at the discretion of the board. [2011, c. 286, Pt. G, §1 (NEW).]

SECTION HISTORY

1983, c. 746, §2 (NEW). 1991, c. 509, §12 (AMD). 1997, c. 294, §5 (RPR). 2011, c. 286, Pt. G, §1 (AMD).



32 §2279. Qualifications

An applicant applying for a license as an occupational therapy practitioner must file a written application showing that the applicant meets the following requirements. [2007, c. 402, Pt. L, §5 (AMD).]

1. Residence. An applicant need not be a resident of this State.

[ 1983, c. 746, §2 (NEW) .]

2. Character.

[ 1997, c. 294, §6 (RP) .]

2-A. Character references.

[ 2013, c. 217, Pt. J, §2 (RP) .]

3. Education. An applicant must present evidence satisfactory to the board of having successfully completed the academic and fieldwork requirements of an educational program in occupational therapy or occupational therapy assisting.

A. The occupational therapy or occupational therapy assisting educational program must be accredited by ACOTE. [1997, c. 294, §6 (AMD).]

B. [1997, c. 294, §6 (RP).]

[ 1997, c. 294, §6 (AMD) .]

4. Experience.

[ 1997, c. 294, §6 (RP) .]

5. Examination. An applicant for licensure as an occupational therapy practitioner must pass an examination as provided for in section 2280-A.

[ 1997, c. 683, Pt. B, §20 (RPR) .]

6. Licensure. An applicant may be licensed as an occupational therapist if the applicant has practiced as an occupational therapy assistant for 4 years, has completed the level II fieldwork requirements for an occupational therapist before January 1, 1988, and has passed the examination for occupational therapists.

[ 1997, c. 294, §6 (AMD) .]

7. Certification. An applicant must submit a verification of certification form from NBCOT. The form must be completed and signed by NBCOT. An applicant applying within 3 months of having taken the certification examination who has the examination scores sent directly to the board is exempt from this requirement.

[ 1997, c. 294, §6 (NEW) .]

8. Fee. An applicant must pay an application fee and license fee as set under section 2285.

[ 2007, c. 402, Pt. L, §5 (AMD) .]

SECTION HISTORY

1983, c. 746, §2 (NEW). 1991, c. 509, §13 (AMD). 1997, c. 212, §§2,3 (AMD). 1997, c. 294, §6 (AMD). 1997, c. 683, §§B19,20 (AMD). 2007, c. 402, Pt. L, §5 (AMD). 2013, c. 217, Pt. J, §2 (AMD).



32 §2280. Examination for licensure of occupational therapists and occupational therapy assistants (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 746, §2 (NEW). 1991, c. 509, §14 (AMD). 1997, c. 294, §7 (RP).



32 §2280-A. National examination for licensure of occupational therapists and occupational therapy assistants

The certification examination of NBCOT for the occupational therapist or occupational therapy assistant satisfies examination requirements of the board. [2007, c. 402, Pt. L, §6 (AMD).]

The certification examination for the occupational therapy assistant may be waived for any person who was certified as an occupational therapy assistant by the American Occupational Therapy Association prior to June 1977. [1997, c. 294, §8 (NEW).]

SECTION HISTORY

1997, c. 294, §8 (NEW). 2007, c. 402, Pt. L, §6 (AMD).



32 §2281. Waiver of requirements for licensure

The board shall grant a license to any person who, prior to July 25, 1984, successfully completed an examination administered by the Psychological Corporation under contract with the American Occupational Therapy Certification Board if that person meets the requirements of section 2279, subsections 1 and 3. [2013, c. 217, Pt. J, §3 (AMD).]

SECTION HISTORY

1983, c. 746, §2 (NEW). 1991, c. 509, §15 (AMD). 1997, c. 294, §9 (AMD). 2013, c. 217, Pt. J, §3 (AMD).



32 §2282. Issuance of license

The board shall issue a license to any person who meets the requirements of this chapter upon payment of the license fee as set under section 2285. [2007, c. 402, Pt. L, §7 (AMD).]

SECTION HISTORY

1983, c. 746, §2 (NEW). 2007, c. 402, Pt. L, §7 (AMD).



32 §2283. Renewal of license

1. Renewal. A license renewal fee as set under section 2285 must be paid by the licensee. Licenses issued under this chapter are subject to renewal and expire on the stated expiration date as determined by the commissioner. Any license not renewed by the designated renewal date automatically expires. Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee in addition to the renewal fee as set under section 2285. Any person who submits an application for renewal more than 90 days after the date of expiration is subject to all requirements governing new applicants under this chapter, except that the board, giving due consideration to the protection of the public, may waive examination if that renewal application is received, together with the late fee and renewal fee, within 2 years from the date of the expiration.

[ 2007, c. 402, Pt. L, §8 (RPR) .]

2. Inactive status.

[ 1991, c. 509, §16 (RP) .]

3. Continuing education. Each license renewal must be accompanied with evidence of continuing education as established by board rule.

[ 1991, c. 509, §17 (AMD) .]

SECTION HISTORY

1983, c. 746, §2 (NEW). 1991, c. 509, §§16,17 (AMD). 1997, c. 294, §10 (AMD). 2007, c. 402, Pt. L, §8 (AMD).



32 §2284. Foreign-trained applicants

Foreign-trained applicants are subject to the provisions of this section. [1997, c. 294, §11 (RPR).]

1. Approval. Applicants must receive approval for their educational programs, supervised fieldwork and English language proficiency, based on standards set by NBCOT.

[ 1997, c. 294, §11 (NEW) .]

2. Character references. Applicants must submit 2 completed character reference forms acceptable to the board.

[ 1997, c. 294, §11 (NEW) .]

3. Examination. Applicants for licensure as occupational therapists or occupational therapy assistants must pass an examination as provided for in section 2280-A.

[ 1997, c. 294, §11 (NEW) .]

4. Certification. Applicants, except those applying within 3 months of having taken the certification examination who have their examination scores sent directly to the board, must submit a verification of certification form, provided by either the board or NBCOT. All forms must be completed and signed by NBCOT.

[ 1997, c. 294, §11 (NEW) .]

5. Fee. Applicants must pay the application and license fees as set under section 2285.

[ 2007, c. 402, Pt. L, §9 (AMD) .]

6. Temporary license. Foreign-trained applicants must receive approval to sit for the examination from NBCOT in order to be eligible for a temporary license.

[ 1997, c. 294, §11 (NEW) .]

SECTION HISTORY

1983, c. 746, §2 (NEW). 1997, c. 294, §11 (RPR). 2007, c. 402, Pt. L, §9 (AMD).



32 §2285. Fees

The Director of the Office of Professional and Occupational Regulation within the department may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $120. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. L, §10 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

1983, c. 746, §2 (NEW). 1991, c. 509, §18 (AMD). 1995, c. 502, §H30 (AMD). 1997, c. 294, §13 (AMD). 2007, c. 402, Pt. L, §10 (RPR). 2011, c. 286, Pt. B, §5 (REV).



32 §2286. Disciplinary actions

1. Complaints.

[ 2007, c. 402, Pt. L, §11 (RP) .]

2. Disciplinary action. The board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for any of the reasons enumerated in Title 10, section 8003, subsection 5-A, paragraph A.

[ 2007, c. 402, Pt. L, §12 (RPR) .]

3. Reinstatement. An application for reinstatement may be made to the board one year from the date of revocation of a license. The board may accept or reject an application for reinstatement and hold a hearing to consider the reinstatement.

[ 1983, c. 746, §2 (NEW) .]

SECTION HISTORY

1983, c. 746, §2 (NEW). 1997, c. 294, §14 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. L, §§11, 12 (AMD).






Chapter 33: OIL AND SOLID FUEL BOARD

Subchapter 1: GENERAL PROVISIONS

32 §2301. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 249, §1 (RPR). 1973, c. 384, (RPR). 1975, c. 374, §3 (AMD). 1977, c. 356, §§2, 3 (AMD). 1977, c. 663, §1 (AMD). 1979, c. 569, §3 (RP).



32 §2301-A. Approval process (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 663, §2 (NEW). 1979, c. 569, §3 (RP).



32 §2302. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 663, §2 (NEW). 1979, c. 569, §3 (RP).



32 §2303. Installations to conform to standards (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 249, §4 (AMD). 1973, c. 384, (RPR). 1977, c. 356, §4 (AMD). 1979, c. 569, §3 (RP).



32 §2304. Municipal licenses not required; municipal permits (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 249, §5 (RPR). 1973, c. 384, (RPR). 1979, c. 569, §3 (RP).



32 §2304-A. State oil burner inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 249, §6 (NEW). 1973, c. 384, (RPR). 1979, c. 569, §3 (RP).



32 §2304-B. Failure to comply with order of inspector (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 249, §6 (NEW). 1973, c. 384, (RPR). 1979, c. 569, §3 (RP).



32 §2305. Violations; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 249, §7 (AMD). 1971, c. 592, §29 (AMD). 1973, c. 384, (RP). 1979, c. 569, §3 (RP).



32 §2306. Funds for enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 384, (RP).






Subchapter 1-A: GENERAL PROVISIONS

32 §2311. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 569, §4 (NEW). 1979, c. 606, §§7,8 (AMD). 1985, c. 389, §13 (AMD). 1989, c. 320, §1 (AMD). 1989, c. 443, §88 (AMD). 1991, c. 198, §§5-8 (AMD). 1991, c. 509, §§19-21 (AMD). 1991, c. 714, §10 (AMD). 1991, c. 716, §6 (AMD). 1993, c. 404, §A2 (AMD). 1997, c. 82, §§1,2 (AMD). 1999, c. 386, §§J1-5 (AMD). 2007, c. 402, Pt. M, §1 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2312-B. Major equipment sales information (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 353, §22 (NEW). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2313. Installations to conform to standards (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 569, §4 (NEW). 1989, c. 320, §2 (AMD). 1991, c. 198, §11 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2313-A. Disclosures; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §46 (COR). 1991, c. 198, §12 (NEW). 2007, c. 402, Pt. M, §2 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2314. Municipal licenses not required; municipal permits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 569, §4 (NEW). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2315. State oil and solid fuel compliance officers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 569, §4 (NEW). 1979, c. 606, §10 (AMD). 1987, c. 395, §A168 (AMD). 1989, c. 320, §3 (AMD). 1991, c. 198, §13 (AMD). 1999, c. 386, §J8 (RPR). 1999, c. 657, §15 (AMD). 2007, c. 402, Pt. M, §§3, 4 (AMD). 2007, c. 621, §§5, 6 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2316. Failure to comply with order of compliance officer (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 569, §4 (NEW). 1989, c. 320, §4 (AMD). 1991, c. 198, §14 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2317. Violations; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 569, §4 (NEW). 1983, c. 413, §116 (AMD). 1997, c. 82, §3 (AMD). 1999, c. 386, §J9 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §R5 (RPR). 2007, c. 402, Pt. M, §§5, 6 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).






Subchapter 2: LICENSING BOARD

32 §2351. Appointment; vacancies; removal; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 249, §8 (AMD). 1969, c. 199, §§2-4 (AMD). 1971, c. 592, §30 (AMD). 1973, c. 384, (RPR). 1975, c. 575, §§30,31 (AMD). 1975, c. 579, §16 (AMD). 1975, c. 770, §183 (AMD). 1975, c. 771, §§352,353 (AMD). 1979, c. 569, §§5-7 (AMD). 1979, c. 606, §11 (AMD). 1983, c. 413, §117 (AMD). 1983, c. 553, §§36,37 (AMD). 1983, c. 812, §§218,219 (AMD). 1985, c. 506, §A68 (AMD). 1987, c. 395, §A169 (AMD). 1989, c. 503, §B135 (AMD). 1993, c. 600, §§A140,141 (AMD). 1993, c. 659, §§A5,6 (AMD). 1995, c. 397, §47 (AMD). 1999, c. 386, §J10 (AMD). 2001, c. 260, §§E1,2 (AMD). 2001, c. 633, §1 (AMD). 2007, c. 402, Pt. M, §7 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2352. Employees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 199, §5 (AMD). 1971, c. 592, §31 (AMD). 1973, c. 384, (RPR). 1975, c. 579, §17 (AMD). 1979, c. 569, §8 (AMD). 1983, c. 413, §118 (AMD). 1985, c. 785, §B135 (AMD). 1987, c. 395, §A170 (AMD). 1991, c. 198, §15 (AMD). 1991, c. 509, §22 (AMD). 1999, c. 386, §J11 (AMD). 2007, c. 402, Pt. M, §8 (RP).



32 §2353. Meetings; chair; quorum; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 384, (RPR). 1977, c. 356, §5 (AMD). 1977, c. 694, §591 (AMD). 1979, c. 569, §9 (AMD). 1983, c. 413, §119 (RPR). 1991, c. 198, §16 (AMD). 1999, c. 386, §J12 (AMD). 2007, c. 402, Pt. M, §9 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2355. Denial or refusal to renew license; disciplinary action (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 249, §9 (AMD). 1973, c. 303, §3 (AMD). 1973, c. 384, (RPR). 1977, c. 694, §592 (AMD). 1979, c. 569, §§10,11 (AMD). 1983, c. 413, §120 (RPR). 1985, c. 389, §14 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. M, §10 (RPR). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2355-A. Employing unlicensed person (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 402, Pt. M, §11 (NEW). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2356. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 384, (RPR). 1983, c. 413, §121 (RPR). 2007, c. 402, Pt. M, §12 (RP).



32 §2357. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 767, §40 (NEW). 1987, c. 395, §A171 (AMD). 2007, c. 402, Pt. M, §13 (RP).



32 §2358. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §122 (NEW). 2007, c. 402, Pt. M, §14 (RP).






Subchapter 3: LICENSES

32 §2401. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 249, §10 (RPR). 1973, c. 384, (RPR). 1979, c. 569, §12 (AMD). 2001, c. 633, §2 (AMD). 2003, c. 89, §1 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2401-A. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 569, §13 (NEW). 1991, c. 198, §18 (AMD). 1995, c. 560, §H13 (AMD). 1995, c. 560, §H17 (AFF). 1997, c. 691, §1 (AMD). 1999, c. 127, §D5 (AFF). 1999, c. 386, §J13 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF). MRSA T.32, §2401-A, sub-§4A (AMD).



32 §2401-B. Issuance of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 386, §J14 (NEW). 1999, c. 685, §2 (AMD). 2001, c. 260, §E3 (AMD). 2003, c. 11, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 545, §5 (REV). 2007, c. 392, §1 (AMD). 2007, c. 402, Pt. M, §15 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2402-A. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 386, §J16 (NEW). 2009, c. 250, §2 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF). 2009, c. 652, Pt. A, §44 (RP).



32 §2402-B. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 386, §J16 (NEW). 1999, c. 685, §3 (RPR). 2001, c. 633, §3 (AMD). 2003, c. 89, §2 (AMD). 2007, c. 402, Pt. M, §16 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2403. Examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 249, §11 (RPR). 1973, c. 384, (RPR). 1977, c. 356, §6 (AMD). 1979, c. 569, §17 (AMD). 1979, c. 606, §13 (AMD). 1983, c. 204, §8 (AMD). 1983, c. 413, §124 (AMD). 1983, c. 553, §38 (AMD). 1999, c. 386, §J17 (AMD). 2007, c. 402, Pt. M, §17 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2404. Renewals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 249, §11 (RPR). 1969, c. 231, §3 (AMD). 1973, c. 384, (RPR). 1975, c. 767, §42 (RPR). 1979, c. 569, §18 (AMD). 1983, c. 413, §125 (AMD). 1991, c. 198, §20 (AMD). 1997, c. 82, §5 (AMD). 1999, c. 685, §4 (AMD). 2007, c. 402, Pt. M, §18 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §2406. Corporations, firms and partnerships (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 320, §6 (NEW). 1999, c. 386, §J18 (AMD). 2009, c. 344, Pt. C, §1 (RP). 2009, c. 344, Pt. E, §2 (AFF).









Chapter 34-A: OPTOMETRISTS

Subchapter 1: GENERAL PROVISIONS

32 §2411. Definitions

1. Practice of optometry. The practice of optometry is defined as one or a combination of the following practices:

A. The examination of the eye and related structures without the use of invasive surgery or tissue-altering lasers to diagnose defects, abnormalities or diseases of the eye; [2009, c. 195, §1 (AMD).]

B. The determination of the accommodative or refractive states of the human eye and evaluation of visual functions; [1993, c. 600, Pt. A, §142 (AMD).]

C. The correction, treatment or referral of vision problems and ocular abnormalities by the prescribing, adapting and application of ophthalmic lenses, devices containing lenses, prisms, contact lenses, orthoptics, vision therapy, pharmaceutical agents and prosthetic devices and other optical aids, and by using other corrective procedures to preserve, restore or improve vision, excluding invasive surgery and tissue-altering lasers; [1995, c. 439, §2 (AMD).]

D. The fitting, bending and adjusting of eyeglasses with ophthalmic lenses, except that activities covered by this subsection are not considered the practice of optometry if the fitting, bending and adjusting are by order of and under the responsibility of an optometrist or ophthalmologist; and [1993, c. 600, Pt. A, §142 (AMD).]

E. The replacement or duplication of an ophthalmic lens without a written prescription from an individual licensed under the laws of this State to practice either optometry or medicine.

Nothing in this subsection may be construed to prevent an optical mechanic from doing the merely mechanical work associated with adapting, fitting, bending, adjusting, replacing or duplicating of eyeglasses with ophthalmic lenses.

An ophthalmic lens is a spectacle lens or contact lens that has a spherical, cylindrical or prismatic power or value or a lens ground pursuant to a written prescription. [1993, c. 600, Pt. A, §142 (AMD).]

[ 2009, c. 195, §1 (AMD) .]

2. Optometrist. "Optometrist" means an individual who has obtained a license to practice optometry in the State.

[ 1993, c. 600, Pt. A, §143 (AMD) .]

3. Pharmaceutical agent. "Pharmaceutical agent" means any diagnostic and therapeutic substances for use in the diagnosis, cure, treatment, management or prevention of ocular conditions and diseases, but does not include drugs administered exclusively by injection, except injections for the emergency treatment of anaphylactic shock.

[ 2009, c. 195, §2 (AMD) .]

4. Diagnostic pharmaceuticals. "Diagnostic pharmaceuticals" means those pharmaceutical agents required to detect and diagnose an abnormal condition or eye disease.

[ 1987, c. 439, §5 (NEW); 1987, c. 542, Pt. K, §§5, 20 (NEW) .]

5. Therapeutic pharmaceuticals. "Therapeutic pharmaceuticals" means those pharmaceutical agents required to prevent, manage or treat abnormal ocular conditions or diseases.

Nothing in this section may be construed to permit the optometric use of pharmaceutical agents that are:

A. Controlled substances identified in schedules I and II as described in the United States Code, Title 21, Section 812; [1995, c. 439, §4 (AMD).]

B. Any pharmaceutical agent administered exclusively by subdermal injection, intramuscular injection, intravenous injection, subcutaneous injection or retrobulbar injections, except injections for the emergency treatment of anaphylactic shock; and [2009, c. 195, §3 (AMD).]

C. Any pharmaceutical agent for the specific treatment of a systemic disease, unless the agent is used specifically for an ocular disease. [1995, c. 439, §4 (AMD).]

Notwithstanding any other provision of this Act, an optometrist may dispense, prescribe and administer nonlegend agents.

[ 2009, c. 195, §3 (AMD) .]

6. Contact lens. "Contact lens" means any lens placed directly on the surface of the eye, regardless of whether it is intended to correct a visual defect. "Contact lens" includes, but is not limited to, cosmetic, therapeutic and corrective lenses.

[ 2015, c. 173, §1 (NEW) .]

7. Dispense. "Dispense" means the act of furnishing a pair of ophthalmic or contact lenses to a patient.

[ 2015, c. 173, §1 (NEW) .]

8. Eye examination. "Eye examination" means an assessment of the ocular health and visual status of a patient that does not consist solely of objective refractive data or information generated by an automated testing device, including an autorefractor, in order to establish a medical diagnosis or for the determination of a refractive error.

[ 2015, c. 173, §1 (NEW) .]

9. Kiosk. "Kiosk" means automated equipment or an application designed to be used on a phone, computer or Internet-based device that can be used either in person or remotely to provide refractive data or information.

[ 2015, c. 173, §1 (NEW) .]

10. Ophthalmic lens. "Ophthalmic lens" means an optical instrument or device worn or used by an individual that has one or more lenses designed to correct or enhance vision addressing the visual needs of the individual wearer and commonly known as glasses or spectacles, including ophthalmic lenses that may be adjusted by the wearer to achieve different types or levels of visual correction or enhancement. "Ophthalmic lens" does not include an optical instrument or device not intended to correct or enhance vision or that is sold without consideration of the visual status of the individual who will use the optical instrument or device.

[ 2015, c. 173, §1 (NEW) .]

11. Provider. "Provider" means an individual licensed as an optometrist under this chapter or an individual licensed as an osteopathic or medical doctor under chapter 36 or 48, respectively, who has also completed a residency in ophthalmology.

[ 2015, c. 173, §1 (NEW) .]

SECTION HISTORY

1973, c. 788, §156 (NEW). 1975, c. 293, §4 (AMD). 1975, c. 563, §1 (RPR). 1985, c. 748, §42 (AMD). 1987, c. 542, §§K2-K5,K20 (AMD). 1993, c. 600, §§A142,143 (AMD). 1995, c. 439, §§1-4 (AMD). 1995, c. 439, §8 (AFF). 1995, c. 606, §1 (AMD). 2009, c. 195, §§1-3 (AMD). 2015, c. 173, §1 (AMD).



32 §2413. Standard of care

An optometrist authorized to use pharmaceutical agents for use in the diagnosis, cure, treatment or prevention of ocular disease shall be held to the same standard of care in diagnosis, use of such agents and treatment as that degree of skill and proficiency commonly exercised by a medical practitioner in the same community. [1987, c. 439, §6 (NEW); 1987, c. 542, Pt. K, §§ 6 and 20 (NEW).]

SECTION HISTORY

1987, c. 542, §§K6,K20 (NEW).






Subchapter 2: BOARD OF OPTOMETRY

32 §2415. Appointment; tenure; vacancies; removal

The State Board of Optometry, as established by Title 5, section 12004-A, subsection 28 and in this chapter called the "board," consists of 6 persons appointed by the Governor. Five of the appointees must have been resident optometrists engaged in the actual practice of optometry in this State for a period of at least 5 years prior to their appointment and after the 1999 renewal they must hold advanced therapeutic licenses. One of the appointees must be a consumer member who is a resident of this State and has no pecuniary interest in optometry or in the merchandising of optical products. Appointment is for a term of 5 years. Appointments of members must comply with Title 10, section 8009. A member of the board may be removed from office for cause by the Governor. The board has a common seal. [2007, c. 695, Pt. B, §10 (AMD).]

SECTION HISTORY

1973, c. 788, §156 (NEW). 1975, c. 771, §354 (AMD). 1983, c. 812, §220 (AMD). 1989, c. 503, §B136 (AMD). 1993, c. 600, §A144 (AMD). 1995, c. 606, §2 (AMD). 2007, c. 695, Pt. B, §10 (AMD).



32 §2416. Officers; compensation; meetings

The board shall annually elect from its members a president and a secretary-treasurer. They each have authority, during their term of office, to administer oaths and take affidavits as required by this chapter. The secretary-treasurer shall receive all fees, charges and assessments payable to the board and account for and pay over the same according to law. The board shall meet at least once in each year within the Capital area, and, in addition, whenever and wherever necessary to conduct the business of the board. A majority of the board constitutes a quorum. [1993, c. 600, Pt. A, §145 (AMD).]

The members of the board are each entitled to compensation according to the provisions of Title 5, chapter 379. In a year in which the income of the board is not sufficient to pay members of the board, available funds must be prorated. [1993, c. 600, Pt. A, §145 (AMD).]

The secretary-treasurer is responsible to keep a full record of the proceedings of the board, which must be open to public inspection at all reasonable times. [1993, c. 600, Pt. A, §145 (AMD).]

The board may employ clerical personnel, define their duties and fix their compensation, subject to the Civil Service Law. [1999, c. 607, §1 (NEW).]

SECTION HISTORY

1973, c. 788, §156 (NEW). 1983, c. 812, §221 (AMD). 1993, c. 600, §A145 (AMD). 1999, c. 607, §1 (AMD).



32 §2417. Standards; rules of board

1. Standards for licensure. The following are the requirements applicants must meet before licensure:

A. Be at least 18 years of age; [1973, c. 788, §156 (NEW).]

B. [1983, c. 378, §24 (RP).]

C. Be a graduate of a recognized school of optometry; and [1993, c. 600, Pt. A, §146 (AMD).]

D. Have succeeded in an examination as described in section 2422. [1973, c. 788, §156 (NEW).]

Upon satisfying these requirements, an applicant may be licensed by the board.

[ 1993, c. 600, Pt. A, §146 (AMD) .]

2. Standards for renewal.

[ 1983, c. 378, §25 (RP) .]

3. Standards for minimum eye examination. The following are the minimum standards for a competent professional eye examination:

A. A history of the patient's visual problems and care; [1993, c. 600, Pt. A, §146 (AMD).]

B. A test of the acuity of each eye, uncorrected and with best correction; [1993, c. 600, Pt. A, §146 (AMD).]

C. An examination for an abnormal condition or any significant characteristics of internal and external ocular tissues; [1993, c. 600, Pt. A, §146 (AMD).]

D. Advice for medical treatment or referral, or both; [1987, c. 439, §7 (RPR); 1987, c. 542, Pt. K, §§7, 20 (RPR).]

E. Objective and subjective refraction of the eyes; and [1993, c. 600, Pt. A, §146 (AMD).]

F. A cover test or muscle balance tests, or both. [1993, c. 600, Pt. A, §146 (AMD).]

Each optometrist shall maintain a complete record of all eye examinations given. Each optometrist shall include in the examination record the findings under paragraphs A through F, as well as any prescriptions or programs of corrective procedure. This information for each patient must be available from the optometrist for a period of not less than 10 years.

[ 1993, c. 600, Pt. A, §146 (AMD) .]

4. Minimum prescription requirements. The following are the minimum requirements for optometric prescriptions.

A. [1993, c. 600, Pt. A, §146 (RP).]

A-1. For ophthalmic lenses and contact lenses:

(1) The prescription must contain all the information necessary to be properly dispensed;

(2) The prescription must specify whether it is for contact lenses or ophthalmic lenses;

(3) All prescriptions must include the name of the patient, date of prescription, name and office location of prescriber and an expiration date. A prescription may not contain an expiration date of more than 2 years from the date of the eye examination by the provider unless the prescription contains a statement made by the provider of the reasons why a longer time frame is appropriate based on the medical needs of the patient;

(4) A person or entity may not dispense ophthalmic lenses or contact lenses to a patient without a valid prescription from a provider issued after an eye examination performed by the provider, except that a person or entity may dispense without a prescription spectacle lenses, solely for the correction of vision, that are of uniform focus power in each eye of between plano and +3.25 diopters; and

(5) A prescription for ophthalmic lenses or contact lenses may not be made based solely on the diagnosis of a refractive error of the human eye as generated by a kiosk. [2015, c. 173, §2 (AMD).]

B. [1993, c. 600, Pt. A, §146 (RP).]

C. All prescriptions must be reduced to writing and placed on file as provided in subsection 3. [1993, c. 600, Pt. A, §146 (AMD).]

D. For pharmaceutical agents all prescriptions must include:

(1) The patient's name;

(2) The date;

(3) The name, quantity and dosage of drugs;

(4) The number of refills;

(5) The name of the prescriber;

(6) The drug license number of the prescriber;

(7) A sequential number; and

(8) The prescriber's directions for usage.

Nothing in this paragraph may be construed to restrict the dispensation or sale by an optometrist of contact lenses that contain and deliver pharmaceutical agents authorized under this chapter for use or prescription. [2009, c. 195, §4 (AMD).]

[ 2015, c. 173, §2 (AMD) .]

4-A. Release of contact lens prescription. After contact lenses have been adequately fitted and the patient released from immediate follow-up care by the optometrist, the patient may request a copy of the contact lens specifications from the optometrist. Upon patient request, the optometrist shall provide a copy of the prescription, at no cost, which must contain the information necessary to properly duplicate the current prescription. The contact lens prescription must contain an expiration date not to exceed 24 months from the date of issue. The prescription may contain fitting guidelines and may also contain specific instructions for use by the patient.

The prescribing optometrist is not liable for an injury or condition to a patient that results from negligence in packaging, manufacturing or dispensing lenses by anyone other than the prescribing optometrist.

The dispensing party may dispense contact lenses only upon receipt of a written prescription, except that an optometrist may fill a prescription of another optometrist or a physician without a copy of the prescription. Mail order contact lens suppliers must be licensed by and register with the Board of Commissioners of the Profession of Pharmacy pursuant to section 13751, subsection 3-A and are subject to discipline by that board for violations of that board's rules and the laws governing the board. An individual who fills a contact lens prescription shall maintain a file of that prescription for a period of 5 years. An individual, corporation or other entity, other than a mail order contact lens supplier, that improperly fills a contact lens prescription or fills an expired prescription commits a civil violation for which a forfeiture of not less than $250 nor more than $1,000 may be adjudged.

An individual may file a complaint with the board seeking disciplinary action concerning violations of this subsection. The board shall investigate or cause to be investigated and shall resolve a complaint in a timely fashion on its own motion or upon receipt of a written complaint. The board shall conduct its actions in accordance with the Maine Administrative Procedure Act.

[ 1997, c. 117, §1 (AMD) .]

5. Rules. The board shall, in accordance with the Maine Administrative Procedure Act, Title 5, sections 8051 to 8059, make reasonable rules, not inconsistent with law, to govern the following:

A. The time, place and manner of conducting state board examinations in optometry and the manner and form in which applications for examination must be filed; [1993, c. 600, Pt. A, §146 (AMD).]

B. The fees for registration and licensing under subchapter III; and [1993, c. 600, Pt. A, §146 (AMD).]

C. The conduct of the lawful practice of optometry in accordance with the standards established by this chapter. [2009, c. 195, §5 (AMD).]

The board may make other reasonable rules, in accordance with Title 5, sections 8051 to 8059, as necessary for the proper performance of its duties, including rules relating to false, deceptive and misleading advertising. Rules adopted relating to such advertising may not be inconsistent with any rules adopted pursuant to Title 5, section 207, subsection 2.

[ 2009, c. 195, §5 (AMD) .]

6. Determination of the scope of the practice of optometry.

[ 1995, c. 606, §11 (AFF); 1995, c. 606, §3 (RP) .]

SECTION HISTORY

1973, c. 788, §156 (NEW). 1977, c. 458, §4B (AMD). 1977, c. 694, §§594,595 (AMD). 1983, c. 378, §§24,25 (AMD). 1987, c. 542, §§K7,K8,K20 (AMD). 1991, c. 675, §1 (AMD). 1993, c. 600, §A146 (AMD). 1995, c. 439, §5 (AMD). 1995, c. 439, §8 (AFF). 1995, c. 606, §3 (AMD). 1995, c. 606, §11 (AFF). 1997, c. 117, §1 (AMD). 2009, c. 195, §§4, 5 (AMD). 2015, c. 173, §2 (AMD).



32 §2418. Reports; liaison; limitations

On or before August 1st of each year, the board shall submit to the Commissioner of Professional and Financial Regulation, for the preceding fiscal year ending June 30th, its annual report of its operations and financial position, together with comments and recommendations the board considers essential. [1993, c. 600, Pt. A, §147 (AMD).]

The commissioner shall act as a liaison between the board and the Governor. [1977, c. 604, §22 (RPR).]

The commissioner may not exercise or interfere with the exercise of discretionary, regulatory or licensing authority granted by statute to the board. The commissioner may require the board to be accessible to the public for complaints and questions during regular business hours and to provide any information the commissioner requires in order to ensure that the board is operating administratively within the requirements of this chapter. [1995, c. 462, Pt. A, §58 (RPR).]

SECTION HISTORY

1973, c. 788, §156 (NEW). 1977, c. 604, §22 (RPR). 1985, c. 748, §42 (AMD). 1993, c. 600, §A147 (AMD). 1993, c. 659, §B10 (AMD). 1995, c. 462, §A58 (AMD).



32 §2418-A. Budget

The board shall submit to the Commissioner of Professional and Financial Regulation its budgetary requirements as provided in Title 5, section 1665, and the commissioner shall in turn transmit these requirements to the Bureau of the Budget without any revision or other change, unless alterations are mutually agreed upon by the department and the board or the board's designee. The budget submitted by the board to the commissioner must be sufficient to enable the board to comply with this subchapter. [1995, c. 462, Pt. A, §59 (RPR).]

SECTION HISTORY

1977, c. 604, §23 (NEW). 1985, c. 748, §42 (AMD). 1993, c. 600, §A148 (AMD). 1993, c. 659, §B11 (AMD). 1995, c. 462, §A59 (RPR).



32 §2418-B. Consumer information (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 675, §2 (NEW). 1993, c. 600, §A149 (RP).



32 §2419. Use of drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 563, §2 (NEW). 1983, c. 378, §26 (AMD). 1987, c. 542, §§K9,K20 (RP).



32 §2419-A. Licensure for use of therapeutic pharmaceutical agents (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§K10,K20 (NEW). 1993, c. 600, §A150 (AMD). 1995, c. 606, §4 (RP).



32 §2420. Notification to Maine Board of Pharmacy

Every year at the completion of the license renewal cycle, the board shall provide to the Maine Board of Pharmacy a current listing of all licensees designating licensees who may prescribe pharmaceuticals pursuant to therapeutic or advanced therapeutic licensure and the pharmaceuticals those licensees may prescribe. [1997, c. 117, §2 (AMD); 1997, c. 245, §19 (AMD).]

SECTION HISTORY

1995, c. 606, §5 (NEW). 1997, c. 117, §2 (AMD). 1997, c. 245, §19 (AMD).






Subchapter 3: LICENSURE

32 §2421. Licensure required

1. Licensure required. An individual may not practice optometry in this State without first obtaining a license from the board, but this chapter does not apply to individuals already licensed to practice medicine within this State.

[ 1993, c. 600, Pt. A, §152 (NEW) .]

2. Penalty. An individual who practices optometry in violation of subsection 1 commits a Class E crime. The State may bring action in Superior Court to enjoin an individual from violating subsection 1 regardless of whether proceedings have been or may be instituted in District Court and regardless of the status of criminal proceedings.

[ 1993, c. 600, Pt. A, §152 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3. Operation of kiosks. The following provisions govern the operation of kiosks.

A. The ownership and operation of a kiosk, including use of a kiosk by a provider, must comply with section 2435. [2015, c. 173, §3 (NEW).]

B. In addition to the enforcement actions available to the board under section 2431-A, the board has the following powers of enforcement for violations of this chapter that relate in any way to kiosks, their use or the issuance of prescriptions arising out of their use. Nothing in this paragraph may be construed to apply to enforcement for violations by physicians who are governed by the Board of Licensure in Medicine or the Board of Osteopathic Licensure.

(1) A person or governmental entity that believes a violation of this chapter in relation to a kiosk has occurred or has been attempted may make an allegation of that fact to the board in writing.

(2) If, upon reviewing an allegation under subparagraph (1), the board determines there is a reasonable basis to believe a violation of this chapter or attempted violation of this chapter has occurred in relation to a kiosk, its use or the issuance of a prescription arising out of kiosk use, the board shall investigate.

(3) The board may hold adjudicatory hearings and administer oaths and order testimony to be taken at a hearing or by deposition conducted pursuant to Title 5, sections 9051 to 10005.

(4) The board may proceed with an action if the board determines that a violation in relation to a kiosk, its use or the issuance of a prescription arising out of kiosk use has occurred.

(5) The board is not required to wait until human harm has occurred to initiate an investigation under this subsection.

(6) The board, upon finding, after notice and an opportunity for a hearing, that a person has violated or has attempted to violate any requirement related to a kiosk, its use or the issuance of a prescription arising out of kiosk use, may impose an administrative fine of not more than $10,000 for each violation or attempted violation and may issue an order requiring reimbursement of the reasonable costs to the board of investigation and hearing.

(7) The board shall advise the Attorney General of the failure of a person to pay an administrative fine or reimburse costs of investigation and hearing imposed under this paragraph. The Attorney General may bring an action in a court of competent jurisdiction for the failure to pay any amount imposed under this paragraph.

(8) The board may request that the Attorney General file a civil action seeking an injunction or other appropriate relief to enforce this subsection. The court may impose on a person for violations of this subsection that relate in any way to a kiosk, its use or the issuance of a prescription arising out of kiosk use a fine of not more than $20,000 for each violation or attempted violation. In addition, the Attorney General may bring an action to recover the reasonable costs of the investigation and hearing.

(9) The board may adopt rules to implement, administer and enforce this subsection. Rules adopted pursuant to this subparagraph are routine technical rules under Title 5, chapter 375, subchapter 2-A. [2015, c. 173, §3 (NEW).]

C. Nothing in this subsection prohibits the Attorney General from initiating an action without referral or request from the board if the Attorney General determines there is a reasonable basis to believe a violation or attempted violation of this subsection occurred. [2015, c. 173, §3 (NEW).]

D. It is neither a violation of this subsection nor grounds for professional discipline or liability for an optometrist to fill a prescription for a patient based in part on measurements obtained through a kiosk. [2015, c. 173, §3 (NEW).]

[ 2015, c. 173, §3 (NEW) .]

SECTION HISTORY

1973, c. 788, §156 (NEW). 1993, c. 600, §A152 (RPR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2015, c. 173, §3 (AMD).



32 §2422. Examination; fees; initial licensure

Every individual before beginning the practice of optometry in this State must pass an examination before the board. The board shall provide an opportunity for applicants to take the examination at least twice per year. At the discretion of the board, the examination may consist of tests in basic sciences; in anatomy and physiology of the eye; pathology; practical, theoretical and physiological optics; practical and theoretical optometry; clinical diagnosis and therapeutics; and other phases of optometric knowledge and skill the board determines to be essential. The board shall require that a new applicant pass Parts I, II and III of the National Board of Examiners in Optometry examination, including all sections of the Treatment and Management of Ocular Diseases (TMOD) examination. An individual who has applied to be examined shall appear before the board at the time and place the board designates and, before the examination, shall pay to the board a sum not in excess of $400 as established by the board. All applicants successfully passing the examination must be licensed to practice optometry. The board may require applicants who have failed to pass the licensure examination 3 times to enroll in a course of continuing education as prescribed by the board. [2003, c. 252, §1 (AMD).]

1. Requirement. All applicants for a therapeutic or advanced therapeutic pharmaceutical license under this section shall submit proof of compliance with the application requirements set forth in section 2430, subsections 1 and 3.

A. [1995, c. 606, §6 (RP).]

B. [1995, c. 606, §6 (RP).]

C. [1995, c. 606, §6 (RP).]

[ 1995, c. 606, §6 (AMD) .]

SECTION HISTORY

1973, c. 788, §156 (NEW). 1975, c. 563, §3 (AMD). 1987, c. 542, §§K11,K20 (AMD). 1993, c. 600, §A153 (AMD). 1995, c. 606, §6 (AMD). 2003, c. 252, §1 (AMD).



32 §2423. Licensing

1. Annual renewal. Every licensed optometrist practicing in the State shall pay annually, before the first day of April, to the board a license renewal fee not in excess of $400 as established by the board under section 2417.

[ 2003, c. 252, §2 (AMD) .]

2. Nonactive license. Every licensed optometrist not practicing within the State must upon payment of an annual license renewal fee not in excess of $400 as established by the board, be issued a nonactive license renewal. The fee is payable to the board before the first day of April each year. Should a holder of a nonactive license desire to practice within the State, the licensee shall notify the board in writing, and except as otherwise provided in this chapter, must then be issued an active license by the board.

[ 2003, c. 252, §3 (AMD) .]

3. Examination. Every optometrist holding a nonactive license for a period of 3 years or more who desires an active license shall submit to a practical examination for professional and technical proficiency conducted by the board. If the applicant demonstrates professional and technical proficiency in the examinations, the applicant may be issued an active license authorizing practice in this State. The active license is renewed annually as provided in subsection 1.

[ 1993, c. 600, Pt. A, §154 (AMD) .]

4. Default. In case of default in payment of any license renewal fees by a licensed optometrist, the license expires. A license may be renewed up to 60 days after the date of expiration upon payment of a late fee, established by the board in an amount not to exceed the annual renewal fee, in addition to the renewal fee.

[ 1993, c. 600, Pt. A, §154 (AMD) .]

5. Military service; license to practice optometry. A resident of the State who is serving in the military service of the United States and is engaged in the practice of optometry as defined in section 2411 is entitled to the issuance of an active license upon payment of the required annual renewal fee.

[ 1993, c. 600, Pt. A, §154 (AMD) .]

SECTION HISTORY

1973, c. 788, §156 (NEW). 1977, c. 187, (AMD). 1977, c. 694, §596 (AMD). 1983, c. 378, §27 (AMD). 1993, c. 600, §A154 (AMD). 1995, c. 606, §7 (AMD). 1997, c. 117, §3 (AMD). 2003, c. 252, §§2,3 (AMD).



32 §2424. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §156 (NEW). 1977, c. 694, §597 (AMD). 1993, c. 600, §A155 (RP).



32 §2425. Display of license

Every individual to whom a license is granted shall display the license in a conspicuous part of the office where the licensee practices. An optometrist awarded credentials by the board in the use of diagnostic, therapeutic or advanced therapeutic pharmaceuticals shall affix current documentation of these privileges to that optometrist's license as provided by the board upon annual renewal. [1997, c. 117, §4 (AMD).]

SECTION HISTORY

1973, c. 788, §156 (NEW). 1987, c. 542, §§K12,K20 (AMD). 1993, c. 600, §A156 (AMD). 1997, c. 117, §4 (AMD).



32 §2426. Educational programs

All optometrists licensed in the State of Maine are required to take annual courses in subjects related to the practice of the profession of optometry, to the end that the utilization and application of new techniques, scientific and technical advances, the use of pharmaceutical agents and treatment of ocular diseases and the achievements of research will assure comprehensive vision care to the public. The length of study is determined by the board, but in no event may the length be less than 15 hours nor exceed 30 hours in any calendar year. Optometrists authorized to use therapeutic pharmaceutical agents shall complete at least 25 hours of Category 1 continuing education, approved by the American Optometric Association, the American Medical Association, the American Academy of Ophthalmologists or the American Council on Pharmaceutical Education, of which 15 hours must be in diagnosis and treatment of ocular disease. Attendance must be at a course or courses approved by the board and certified to the board upon a form provided by the board and submitted by each optometrist at the time of application to the board for license renewal accompanied by the annual renewal fee. The board shall notify all optometrists licensed in this State of all courses approved by it at least 15 days prior to the offering of each course. [1995, c. 606, §8 (AMD).]

The board may waive this continuing education requirement in cases of illness or undue hardship. If an applicant for license renewal fails to comply with this continuing education provision and action has not been taken by the board to waive the requirements because of the causes specified, then the board may not renew the license, except that in its discretion, it may renew the license conditionally with the provision that within 6 months the applicant shall fulfill the requirements. [1995, c. 606, §8 (AMD).]

SECTION HISTORY

1973, c. 788, §156 (NEW). 1987, c. 542, §§K13,K20 (AMD). 1993, c. 600, §A157 (AMD). 1995, c. 606, §8 (AMD).



32 §2427. Diagnostic drug license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 563, §4 (NEW). 1983, c. 378, §28 (AMD). 1987, c. 542, §§K14,K20 (RP).



32 §2428. Therapeutic Pharmaceutical Monitoring Panel (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§K15,K20 (NEW). 1987, c. 586, (AMD). 1989, c. 45, (AMD). MRSA T. 32, §2428, sub-§8 (RP).



32 §2429. Consumer information (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 675, §3 (NEW). 1993, c. 600, §A158 (RPR). 1995, c. 370, §2 (RP).



32 §2430. Use of therapeutic pharmaceutical agents

An optometrist may not use pharmaceutical agents, except diagnostic agents, unless licensed in accordance with this section. [1995, c. 606, §9 (NEW).]

1. Therapeutic license. An optometrist may use topical therapeutic agents for any purpose associated with ocular conditions and diseases, except for the treatment of glaucoma, if the optometrist has received a therapeutic license in accordance with the following requirements.

A. Licensure requires a review of credentials by the board including the successful completion of a transcript quality course in general and ocular pharmacology. For the purposes of this section, "transcript quality course" means a course given by a regional or professional accrediting organization approved by the Council on Post-secondary Accreditation of the United States Department of Education and approved by the board. The board may not approve a course that does not include a minimum of 100 hours of ocular therapeutics including at least 25 hours of supervised clinical training in the examination, diagnosis and treatment of conditions of the eye and its adnexa. That course must include participation by an ophthalmologist. [1995, c. 606, §9 (NEW).]

B. An applicant must be a graduate from an accredited optometric institution and successfully complete a graded written examination administered by the board or the National Board of Examiners in Optometry, demonstrating competency in the use of therapeutic pharmaceutical agents. [1995, c. 606, §9 (NEW).]

Effective October 1, 1996, the board may not issue new therapeutic licenses.

[ 1995, c. 606, §9 (NEW) .]

2. Therapeutic pharmaceutical agents; use permitted. An optometrist who has received an advanced therapeutic license may use and prescribe any therapeutic pharmaceutical agent, except for the treatment of glaucoma unless the requirements of section 2430-B have been met, including any drug identified in schedules III, IV and V as described in 21 United States Code, Section 812, for any purpose associated with ocular conditions and diseases except for oral chemotherapeutic agents, oral immunosuppressive agents and oral immunostimulant agents, and except that an optometrist who has received an advanced therapeutic license may prescribe one 5-day supply of any analgesic identified in schedules III, IV and V as described in 21 United States Code, Section 812.

A. [2009, c. 195, §6 (RP).]

B. [2009, c. 195, §6 (RP).]

C. [2009, c. 195, §6 (RP).]

D. [2009, c. 195, §6 (RP).]

E. [2009, c. 195, §6 (RP).]

[ 2009, c. 195, §6 (AMD) .]

3. Requirements for advanced therapeutic license. Requirements for an advanced therapeutic license are as follows.

A. Optometrists without a therapeutic license must complete the following:

(1) Licensure requires a review of credentials by the board including the successful completion of a transcript quality course in general and ocular pharmacology. For the purposes of this section, "transcript quality course" means a course given by a regional or professional accrediting organization approved by the Council on Post-secondary Accreditation of the United States Department of Education and approved by the board. The board may not approve a course that does not include a minimum of 100 hours of ocular therapeutics including at least 25 hours of supervised clinical training in the examination, diagnosis and treatment of conditions of the eye and its adnexa. That course must include participation by an ophthalmologist;

(2) An applicant must be a graduate from an accredited optometric institution and successfully complete a graded written examination administered by the board or the National Board of Examiners in Optometry, demonstrating competency in the use of therapeutic pharmaceutical agents; and

(3) Successful completion of a course of at least 25 hours devoted primarily to pharmacology and glaucoma, referred to in this section as the "Lancaster Course," or its board-approved equivalent, and 3 additional hours of a board-approved course in pharmacology dealing solely with antiglaucoma agents. The requirements of this subparagraph may be completed anytime after the 2nd year of optometric study. [1995, c. 606, §9 (NEW).]

B. Optometrists with a therapeutic license must meet the following requirements:

(1) Successful completion of the "Lancaster Course" or a board-approved equivalent course of at least 25 hours devoted primarily to the study of pharmacology and glaucoma. The requirements of this subparagraph may be completed any time after the 2nd year of optometric study;

(2) Successful completion of 3 didactic hours of a board-approved course in pharmacology dealing solely with antiglaucoma agents; and

(3) Successful passage of the Treatment and Management of Ocular Diseases (TMOD) component of the National Board of Examiners in Optometry examination on or after July 1, 1991. [1995, c. 606, §9 (NEW).]

[ 1995, c. 606, §9 (NEW) .]

SECTION HISTORY

1995, c. 606, §9 (NEW). 2009, c. 195, §6 (AMD).



32 §2430-A. Treatment of glaucoma (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 606, §9 (NEW). 2009, c. 195, §7 (RP).



32 §2430-B. Treatment of glaucoma

1. Optometrists qualified. An optometrist who graduated from optometric college in the year 1996 or thereafter and who is an advanced therapeutic licensee is authorized to independently treat glaucoma.

[ 2009, c. 195, §8 (NEW) .]

2. Consultation required. In order to be authorized to independently treat glaucoma, an advanced therapeutic licensee who graduated from optometric college prior to 1996 must provide evidence to the board of no more than 30 glaucoma-related consultations with a physician in accordance with this section. For purposes of this section, "physician" means a licensed physician specializing in diseases of the eye. The board shall form a glaucoma consultation subcommittee comprised of 2 optometrists appointed by the board and 2 physicians appointed by the Board of Licensure in Medicine to review evidence of consultations submitted pursuant to this section in accordance with the following criteria.

A. The glaucoma-related consultations must be conducted as follows:

(1) A new or existing glaucoma or glaucoma-suspect patient is examined and diagnosed by the optometrist;

(2) The optometrist develops a proposed treatment plan and forwards the plan with examination documentation to a physician for consultation;

(3) The physician examines the patient and reviews the optometrist's examination documentation and proposed treatment plan; and

(4) The physician, optometrist and patient mutually agree to and document a treatment plan. [2009, c. 195, §8 (NEW).]

B. An advanced therapeutic licensee may petition the glaucoma consultation subcommittee to reduce or waive the number of consultations required. A reduction or waiver may be granted by a majority vote of the subcommittee. If the subcommittee is evenly divided on the question of a specific waiver or reduction, then the request for waiver or reduction must be referred to the board. The board shall hold a hearing on the request for waiver or reduction and shall render a decision. The subcommittee or the board, in evaluating a request for a waiver or reduction in the number of cases, shall consider, among other things:

(1) Optometric college education and course work;

(2) Any residency or practical experience;

(3) Certifications in other states;

(4) Any partial completion of the consultation regimen under paragraph A;

(5) Ongoing education; and

(6) Any other factors considered relevant by the subcommittee or board. [2009, c. 195, §8 (NEW).]

C. An optometrist who has been licensed and practiced under the laws of another state and has been authorized to independently treat glaucoma in that state may petition the glaucoma consultation subcommittee for a waiver of the consultation requirement. If the optometrist graduated from optometric college in 1996 or thereafter, the waiver must be granted. The subcommittee shall evaluate the education, licensure and experience of an optometrist who graduated prior to 1996 and, if they are equivalent to that of an advanced therapeutic licensee in this State authorized under this section to treat glaucoma independently, shall waive the consultation requirements of this section. [2009, c. 195, §8 (NEW).]

[ 2009, c. 195, §8 (NEW) .]

SECTION HISTORY

2009, c. 195, §8 (NEW).






Subchapter 4: REVOCATION, REFUSAL OR SUSPENSION OF LICENSE

32 §2431. Revocation, refusal or suspension of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §156 (NEW). 1977, c. 694, §598 (RPR). 1983, c. 378, §29 (RP).



32 §2431-A. Disciplinary actions

1. Disciplinary proceedings and sanctions. The board shall investigate a complaint, on its own motion or upon receipt of a written complaint filed with the board, regarding noncompliance with or violation of this chapter or of rules adopted by the board.

The board shall notify the licensee of the content of a complaint filed against the licensee as soon as possible, but not later than 60 days from receipt of this information. The licensee shall respond within 30 days. If the licensee's response to the complaint satisfies the board that the complaint does not merit further investigation or action, the matter may be dismissed, with notice of the dismissal to the complainant, if any.

If, in the opinion of the board, the factual basis of the complaint is or may be true, and the complaint is of sufficient gravity to warrant further action, the board may request an informal conference with the licensee. The board shall provide the licensee with adequate notice of the conference and of the issues to be discussed. The conference must be conducted in executive session of the board, pursuant to Title 1, section 405, unless otherwise requested by the licensee. Statements made at the conference may not be introduced at a subsequent formal hearing unless all parties consent.

If the board finds that the factual basis of the complaint is true and is of sufficient gravity to warrant further action, it may take any of the following actions it determines appropriate:

A. With the consent of the licensee, enter into a consent agreement that fixes the period and terms of probation best adapted to protect the public health and safety and to rehabilitate or educate the licensee. A consent agreement may be used to terminate a complaint investigation, if entered into by the board, the licensee and the Attorney General's office; [1993, c. 600, Pt. A, §160 (AMD).]

B. In consideration for acceptance of a voluntary surrender of the license, negotiate stipulations, including terms and conditions for reinstatement, that ensure protection of the public health and safety and that serve to rehabilitate or educate the licensee. These stipulations may be set forth only in a consent agreement signed by the board, the licensee and the Attorney General's office; [1993, c. 600, Pt. A, §160 (AMD).]

C. If the board concludes that modification or nonrenewal of the license is in order, the board shall hold an adjudicatory hearing in accordance with the provisions of the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV; or [1993, c. 600, Pt. A, §160 (AMD).]

D. If the board concludes that suspension or revocation of the license is in order, the board shall file a complaint in the District Court in accordance with Title 4, chapter 5. [1999, c. 547, Pt. B, §63 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

[ 1999, c. 547, Pt. B, §63 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Grounds for discipline. The board may suspend or revoke a license pursuant to Title 5, section 10004. The following are grounds for an action to refuse to issue, modify, suspend, revoke or refuse to renew the license of an optometrist licensed under this chapter:

A. The practice of fraud or deceit in obtaining a license under this chapter or in connection with service rendered within the scope of the license issued; [1983, c. 378, §30 (NEW).]

B. Habitual substance abuse that has resulted or is foreseeably likely to result in the licensee performing services in a manner that endangers the health or safety of patients; [1993, c. 600, Pt. A, §160 (AMD).]

C. A professional diagnosis of a mental or physical condition that has resulted or is foreseeably likely to result in the licensee performing services in a manner that endangers the health or safety of the patients; [1993, c. 600, Pt. A, §160 (AMD).]

D. Aiding or abetting the practice of optometry by an individual not licensed under this chapter who claims to be legally licensed; [1993, c. 600, Pt. A, §160 (AMD).]

E. Incompetence in the practice for which the optometrist is licensed. A licensee is considered incompetent in the practice if the licensee has:

(1) Engaged in conduct that evidences a lack of ability or fitness to discharge the duty owed by the licensee to a client or patient or the general public; or

(2) Engaged in conduct that evidences a lack of knowledge or inability to apply principles or skills to carry out the practice for which the optometrist is licensed; [1993, c. 600, Pt. A, §160 (AMD).]

F. Unprofessional conduct. A licensee is considered to have engaged in unprofessional conduct if the licensee violates a commonly understood standard of professional behavior or board rule governing professional conduct; [1993, c. 600, Pt. A, §160 (AMD).]

G. Subject to the limitations of Title 5, chapter 341, conviction of a crime that involves dishonesty or false statement or that relates directly to the practice for which the licensee is licensed, or conviction of a crime for which incarceration for one year or more may be imposed; [1993, c. 600, Pt. A, §160 (AMD).]

H. A violation of this chapter or a rule adopted by the board; [1993, c. 600, Pt. A, §160 (AMD).]

I. Engaging in false, misleading or deceptive advertising; [1983, c. 378, §30 (NEW).]

J. Practicing in or on premises where materials other than those necessary to render optometric services are dispensed to the public; [1993, c. 600, Pt. A, §160 (AMD).]

K. Practicing under a name other than that given in the license. Licensees practicing in association with other licensed optometrists or physicians, as authorized by section 2434 may practice under a name adopted to denote this association if the names of all optometrists and physicians so associated are stated as they appear on each individual's license whenever the association name is used; [1993, c. 600, Pt. A, §160 (AMD).]

L. Representing one's self to the public as something other than an optometrist, for example, as an optician, eye physician or by use of another designation that would tend to confuse the nature of one's licensed practice. The following titles are considered lawful:

(1) John Doe, O.D., Optometrist;

(2) John Doe, O.D.;

(3) John Doe, Optometrist;

(4) Dr. John Doe, Optometrist; and

(5) Doctor John Doe, Optometrist; [1993, c. 600, Pt. A, §160 (AMD).]

M. [1993, c. 600, Pt. A, §160 (RP).]

N. Maintaining more than three offices for the practice of optometry without the prior written approval of the board; [1993, c. 600, Pt. A, §160 (AMD).]

O. Failure to display a diagnostic or therapeutic drug license issued under section 2419-A or 2425; or [1987, c. 439, §16 (AMD); 1987, c. 542, Pt. K, §§16, 20 (AMD).]

P. Splitting or dividing a fee with an individual not an associate in conformance with section 2434, or giving or accepting a rebate from an optician or ophthalmic dispenser. [1993, c. 600, Pt. A, §160 (AMD).]

[ 1993, c. 600, Pt. A, §160 (AMD) .]

SECTION HISTORY

1983, c. 378, §30 (NEW). 1987, c. 542, §§K16,K20 (AMD). 1993, c. 600, §A160 (AMD). 1999, c. 547, §B63 (AMD). 1999, c. 547, §B80 (AFF).



32 §2432. General grounds (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §156 (NEW). 1975, c. 563, §5 (AMD). 1983, c. 176, §A15 (AMD). 1983, c. 378, §31 (RP). 1987, c. 402, §A170 (AMD).



32 §2433. Unprofessional conduct (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §156 (NEW). 1977, c. 458, §§5,5A (AMD). 1983, c. 378, §32 (RP).



32 §2434. Unauthorized associations

An optometrist may practice only in an individual capacity under the optometrist's own name or in association with a licensed practitioner of optometry or of another of the healing arts and sciences. The following are unauthorized associations subject to the sanctions of section 2431-A: [1993, c. 600, Pt. A, §161 (AMD).]

1. Associations. Association for the joint practice of optometry with an individual, corporation or partnership not licensed to practice optometry or another of the healing arts;

[ 1993, c. 600, Pt. A, §161 (AMD) .]

2. Aiding unauthorized practice. Assisting an unlicensed individual, corporation or partnership in the practice of optometry;

[ 1993, c. 600, Pt. A, §161 (AMD) .]

3. Loan of license. The lending, leasing or in any other manner placing of one's license at the disposal of or in the service of an individual not licensed to practice optometry in this State;

[ 1993, c. 600, Pt. A, §161 (AMD) .]

4. Mercantile employment. The practice of optometry as a full or part-time employee of a mercantile establishment or directly or indirectly encouraging one's optometric services to be promoted as part of a mercantile or commercial establishment. In this prohibition is included the practice of optometry as a lessee of a commercial or mercantile establishment involved in the selling of spectacles, frames, mounting, lenses or other optical devices; and

[ 1993, c. 600, Pt. A, §161 (AMD) .]

5. Continuing unauthorized associations. The continuance of an optometrist directly or indirectly in the employ of or in association with an optometrist after knowledge that the optometrist is engaged in the violation of the provisions of this chapter.

[ 1993, c. 600, Pt. A, §161 (AMD) .]

SECTION HISTORY

1973, c. 788, §156 (NEW). 1983, c. 378, §33 (AMD). 1993, c. 600, §A161 (AMD).



32 §2435. Corporate practice of optometry

A licensed optometrist, under this chapter, may not associate with an individual who is not a licensed optometrist nor a copartnership, firm or corporation for the promotion of a commercial practice for profit or division of profit that enables the individual, copartnership, firm or corporation to engage, either directly or indirectly, in the practice of optometry in this State. [1993, c. 600, Pt. A, §162 (AMD).]

SECTION HISTORY

1973, c. 788, §156 (NEW). 1983, c. 378, §34 (AMD). 1993, c. 600, §A162 (AMD).



32 §2436. Succession in practice

An optometrist taking over an established practice shall clearly indicate that the new optometrist is responsible individually for the practice, but the optometrist may use the term: "succeeded by," "successor to" or "succeeding" for a period not exceeding 2 years. [1993, c. 600, Pt. A, §163 (AMD).]

SECTION HISTORY

1973, c. 788, §156 (NEW). 1993, c. 600, §A163 (AMD).






Subchapter 5: UNAUTHORIZED PRACTICE

32 §2441. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §156 (NEW). 1987, c. 542, §§K17,K20 (AMD). 1993, c. 600, §A164 (RP).



32 §2442. Fraudulent acts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §156 (NEW). 1993, c. 600, §A165 (RP).



32 §2443. Referrals by optical firms prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §156 (NEW). 1993, c. 600, §A165 (RP).



32 §2444. Public aid ocular services

All agencies, commissions, clinics and bureaus administering relief, public assistance, public welfare assistance, social security, health insurance or health services under the laws of this State may accept the service of licensed optometrists for a service covered by their licenses relating to individuals receiving benefits from those agencies or commissions and must pay for the services in the same way as practitioners of other professions are paid for similar services. Government agencies, or their agents, officials or employees, including the public schools, may not discriminate among licensed ocular practitioners. [1993, c. 600, Pt. A, §166 (AMD).]

SECTION HISTORY

1973, c. 788, §156 (NEW). 1993, c. 600, §A166 (AMD).



32 §2445. Solicitation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §156 (NEW). 1977, c. 458, §6 (RP).



32 §2446. Drugs

An optometrist who uses pharmaceutical agents without first having obtained the appropriate license under this chapter commits a Class E crime. [1995, c. 606, §10 (AMD).]

SECTION HISTORY

1975, c. 563, §6 (NEW). 1977, c. 564, §121 (AMD). 1987, c. 542, §§K18,K20 (AMD). 1993, c. 600, §A167 (AMD). 1995, c. 606, §10 (AMD).









Chapter 35: OPTOMETRISTS [REPEALED]

Subchapter 1: GENERAL PROVISIONS

32 §2451. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §2 (RP).



32 §2452. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §2 (RP).



32 §2453. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §2 (RP).



32 §2454. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §2 (RP).



32 §2455. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 256, (NEW). 1973, c. 474, §2 (RP).






Subchapter 2: BOARD OF REGISTRATION AND EXAMINATION

32 §2501. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §2 (RP).



32 §2502. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 125, §1 (AMD). 1973, c. 474, §2 (RP).



32 §2503. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §2 (RP).






Subchapter 3: REGISTRATION

32 §2551. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §2 (RP).



32 §2552. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §2 (RP).



32 §2553. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 125, §2 (AMD). 1973, c. 474, §2 (RP).



32 §2554. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §2 (RP).



32 §2555. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §2 (RP).



32 §2556. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §2 (RP).



32 §2557. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 216, (NEW). 1973, c. 474, §2 (RP).









Chapter 35-A: OPTOMETRISTS

Subchapter 1: GENERAL PROVISIONS

32 §2561. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).






Subchapter 2: BOARD OF OPTOMETRY

32 §2565. Appointment; tenure; vacancies; removal (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2566. Officers; compensation; meetings; rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2567. Standards; rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2568. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).






Subchapter 3: REGISTRATION

32 §2571. Registration required (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2572. Examination; fees; registration (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §1 (RP).



32 §2573. Licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2574. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2575. Display of certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2576. Educational programs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).






Subchapter 4: REVOCATION, REFUSAL OR SUSPENSION OF CERTIFICATE

32 §2581. Revocation, refusal or suspension of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2582. General grounds (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2583. Unprofessional conduct (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2584. Unauthorized associations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2585. Corporate practice of optometry (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2586. Succession in practice (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).






Subchapter 5: UNAUTHORIZED PRACTICE

32 §2591. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2592. Fraudulent acts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2593. Referrals by optical firms prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2594. Public aid ocular services (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).



32 §2595. Solicitation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 474, §1 (NEW). 1973, c. 788, §157 (RP).









Chapter 36: OSTEOPATHIC PHYSICIANS

Subchapter 1: BOARD OF OSTEOPATHIC LICENSURE

32 §2561. Membership; qualifications; tenure; vacancies

The Board of Osteopathic Licensure, as established by Title 5, section 12004-A, subsection 29, and in this chapter called the "board," consists of 10 members appointed by the Governor. Members must be residents of this State. Six members must be graduates of a school or college of osteopathic medicine approved by the American Osteopathic Association and must be, at the time of appointment, actively engaged in the practice of the profession of osteopathic medicine in the State for a period of at least 5 years. One member must be a physician assistant licensed under this chapter who has been actively engaged in that member's profession in this State for at least 5 years preceding appointment to the board. Three members must be public members. Consumer groups may submit nominations to the Governor for the members to be appointed to represent the interest of consumers. A full term of appointment is for 5 years. Appointment of members must comply with section 60. A member of the board may be removed from office for cause by the Governor. [2013, c. 101, §1 (AMD).]

SECTION HISTORY

1973, c. 374, §1 (NEW). 1973, c. 788, §158 (AMD). 1975, c. 575, §32 (AMD). 1975, c. 771, §§355,356 (AMD). 1983, c. 812, §222 (AMD). 1989, c. 462, §4 (AMD). 1989, c. 503, §B137 (AMD). 1989, c. 878, §A94 (RPR). 1991, c. 150, §1 (AMD). 1993, c. 600, §A169 (AMD). 1997, c. 50, §1 (AMD). 2013, c. 101, §1 (AMD).



32 §2562. Meetings; organizations; duties; powers

The board shall meet in June of each year at a time and place the chair may designate. The board shall elect one of its members as chair annually and one of its members as secretary-treasurer, to hold office at the pleasure of the board. The secretary-treasurer shall ensure proper management of the board's finances. Special meetings may be called at the pleasure of the chair and in case of the death or inability of the chair, the secretary-treasurer may call special meetings. The board shall cause a seal of suitable inscription to be procured and affixed to papers that may require the seal, shall keep a correct record of its proceedings and has power to make rules, not inconsistent with this chapter, it considers necessary for the successful enforcement of its authority and the performance of its duties. As part of the biennial relicensure process, the board shall prepare and distribute to each licensed osteopathic physician practicing in the State a copy of its code of ethics and current rules relative to continuing medical education. The chair and the secretary-treasurer may administer oaths in matters connected with the duties of the board. The records of the board must include a report of all money received and disbursed by the board and a list of all applicants for licenses, including the name and location of the school or college of osteopathic medicine approved by the American Osteopathic Association that granted the degree to each applicant and whether the applicant was granted or denied a license. These records, or duplicates, must always be open to inspection in the office of the Secretary of State during regular office hours. Four members of the board constitute a quorum for the transaction of business. A license to practice osteopathic medicine may not be granted, except on an affirmative vote of a majority of the board. [1997, c. 50, §2 (AMD).]

Each member of the board is entitled to compensation according to the provisions of Title 5, chapter 379. All requisitions for payment of money must be signed by the chair and the secretary-treasurer of the board. If the fees to be collected under the provisions of this chapter are insufficient to pay the salaries and expenses provided by this section, the members of the board are entitled to only a pro rata payment for salary in years in which the fees are insufficient. [1993, c. 600, Pt. A, §170 (AMD).]

The board has the duty and the power to annually determine the salary of the secretary-treasurer, not to exceed $6,000. The board has the power to employ, fix the salary of and prescribe the duties of other personnel as the board considers necessary. The board shall utilize the consumer assistant position as provided in section 3269, subsection 15. The functions and expense of the consumer assistant position must be shared on a pro rata basis with the Board of Licensure in Medicine. [1997, c. 680, Pt. B, §1 (AMD).]

The board may set reasonable fees for services, such as providing license certifications and verifications, providing copies of laws and rules and providing copies of documents. [1993, c. 600, Pt. A, §170 (AMD).]

SECTION HISTORY

1973, c. 374, §1 (NEW). 1975, c. 575, §33 (AMD). 1983, c. 812, §223 (AMD). 1991, c. 425, §1 (AMD). 1993, c. 600, §A170 (AMD). 1997, c. 50, §2 (AMD). 1997, c. 680, §B1 (AMD).



32 §2562-A. Adequacy of budget

The budget submitted by the board to the Commissioner of Professional and Financial Regulation must be sufficient to enable the board to comply with this subchapter. The fiscal resources available to the board must enable it to strengthen its staffing capabilities and those of the Department of the Attorney General's legal and investigative staff so that complaints, including the professional liability related complaints detailed in Title 24, section 2607, are resolved in a timely fashion. [1993, c. 600, Pt. A, §171 (AMD).]

SECTION HISTORY

1985, c. 748, §42 (AMD). 1985, c. 804, §§17,22 (NEW). 1993, c. 600, §A171 (AMD).



32 §2563. Report; liaison; limitations

On or before August 1st of each year, the board shall submit to the Commissioner of Professional and Financial Regulation, for the preceding fiscal year ending June 30th, its annual report of its operations and financial position, together with such comments and recommendations as the board deems essential. [1985, c. 748, §42 (AMD).]

The commissioner shall act as a liaison between the board and the Governor. [1977, c. 604, §24 (RPR).]

The commissioner may not exercise or interfere with the exercise of discretionary, regulatory or licensing authority granted by statute to the board. The commissioner may require the board to be accessible to the public for complaints and questions during regular business hours and to provide any information the commissioner requires in order to ensure that the board is operating administratively within the requirements of this chapter. [1993, c. 659, Pt. B, §12 (AMD).]

SECTION HISTORY

1973, c. 374, §1 (NEW). 1977, c. 604, §24 (RPR). 1985, c. 748, §42 (AMD). 1993, c. 659, §B12 (AMD).



32 §2563-A. Budget

The board shall submit to the Commissioner of Professional and Financial Regulation its budgetary requirements in the same manner as is provided in Title 5, section 1665, and the commissioner shall in turn transmit these requirements to the Bureau of the Budget without any revision, alteration or change, unless alterations are mutually agreed upon by the department and the board or the board's designee. [1993, c. 659, Pt. B, §13 (AMD).]

SECTION HISTORY

1977, c. 604, §25 (NEW). 1985, c. 748, §42 (AMD). 1993, c. 659, §B13 (AMD).






Subchapter 2: LICENSURE

32 §2571. Licensure; qualifications; fees

An individual, before engaging in the practice of osteopathic medicine in this State, shall make application for a license to the board, on a form prescribed by the board. The application must be filed with the board at least 60 days before the date of examination together with a fee of not more than $525. The applicant shall present a diploma granted by a school or college of osteopathic medicine approved by the American Osteopathic Association. That applicant shall present evidence of having completed an internship of at least 12 months in a hospital conforming to the minimal standards for accreditation by the American Osteopathic Association, or the equivalency, as determined by the board. All applicants shall provide reasonable and proper facts as the board in its application may require. The board at its discretion may permit an applicant, who is otherwise qualified to be examined during internship, a license to be withheld until successful completion of internship. [2001, c. 492, §1 (AMD).]

All fees set in this chapter are nonrefundable application fees or administrative processing fees payable to the board at the time of application or at the time board action is requested. Unless otherwise specified, the board shall set the fees. [1991, c. 425, §2 (NEW).]

An applicant may not be licensed unless the board finds that the applicant is qualified and that no cause exists, as set forth in section 2591-A, that would be considered grounds for disciplinary action against a licensed physician. [1993, c. 600, Pt. A, §173 (NEW).]

SECTION HISTORY

1973, c. 374, §1 (NEW). 1983, c. 378, §35 (AMD). 1989, c. 462, §5 (AMD). 1991, c. 425, §2 (AMD). 1993, c. 600, §A173 (AMD). 1997, c. 50, §3 (AMD). 2001, c. 492, §1 (AMD).






Subchapter 3: EXAMINATION

32 §2572. Examination, reexamination; endorsement; temporary licensure

Applicants must be examined in whole or in part in writing and must be thorough in subjects the board determines necessary, including osteopathic theories and methods, to determine the competency of the candidate to practice osteopathic medicine in the State. If the examination is passed in a manner satisfactory to the board, the board shall issue to the applicant a license granting the applicant the right to practice osteopathic medicine in this State. If the applicant fails to pass the examination, the applicant is entitled to one reexamination within one year after failure upon payment of a fee set by the board. Osteopathic physicians who have been certified by the National Board of Osteopathic Examiners or have been strictly examined and licensed to practice osteopathic medicine in another state, which has equivalent licensing requirements to this State, may be licensed to practice osteopathic medicine in this State upon the payment of not more than $300 and the substantiation to the board that the applicant is a graduate of a school or college of osteopathic medicine approved by the American Osteopathic Association and that the license was obtained in the other state. The board may at its discretion require an examination of any such applicant. [1997, c. 50, §4 (AMD).]

SECTION HISTORY

1973, c. 374, §1 (NEW). 1983, c. 378, §36 (AMD). 1991, c. 425, §3 (AMD). 1993, c. 600, §A174 (AMD). 1997, c. 50, §4 (AMD).



32 §2573. Temporary licensure

An osteopathic physician in good repute who is a graduate of a school or college of osteopathic medicine approved by the American Osteopathic Association, serving as a fellow, intern or resident physician in a hospital in this State, shall register with the board and must be issued a temporary license by the board evidencing the right to practice only under hospital control. Such a license may not be issued for a period in excess of one year but may be renewed from time to time, not to exceed an aggregate of 5 years. The license must be in a form prescribed by the board and may be revoked or suspended by the board with the suspension or revocation effective immediately when written notification from the board is received by the hospital. An examination may not be required for applicants for this temporary license. The fee for such a license may not be more than $450. [2001, c. 492, §2 (AMD).]

SECTION HISTORY

1973, c. 374, §1 (NEW). 1991, c. 425, §4 (AMD). 1993, c. 600, §A175 (AMD). 1997, c. 50, §5 (AMD). 2001, c. 492, §2 (AMD).



32 §2574. Locum tenens

An osteopathic physician who is a graduate of a school or college of osteopathic medicine approved by the American Osteopathic Association and who is of good repute may, at the discretion of the board, be given a temporary license to be effective for not more than 6 months after issuance, for the purpose of permitting the physician to serve as "locum tenens" for another osteopathic physician who is unable, because of illness or some other substantiated reason, to maintain the practice, thus fulfilling a need in that area for providing health services. The fee for such a license may be not more than $600. [2001, c. 492, §3 (AMD).]

SECTION HISTORY

1973, c. 374, §1 (NEW). 1991, c. 425, §5 (AMD). 1993, c. 600, §A176 (AMD). 1997, c. 50, §6 (AMD). 2001, c. 492, §3 (AMD).



32 §2575. Youth camp physicians

An osteopathic physician who is a graduate of a school or college of osteopathic medicine approved by the American Osteopathic Association and who is of good repute may, at the discretion of the board, make application for a temporary license to practice as a youth camp physician at a specified youth camp licensed under Title 22, section 2495. Such an osteopathic physician is entitled to practice only on the patients at the youth camp. The license must be obtained each year. Applications for such a temporary license must be made in the same manner as for regular licenses. An examination may not be exacted from applicants for temporary licenses. The fee may not be more than $600. [2009, c. 211, Pt. B, §27 (AMD).]

SECTION HISTORY

1973, c. 374, §1 (NEW). 1991, c. 425, §6 (AMD). 1993, c. 600, §A177 (AMD). 1997, c. 50, §7 (AMD). 2001, c. 492, §4 (AMD). 2009, c. 211, Pt. B, §27 (AMD).



32 §2576. Visiting instructors

A temporary visiting instructor's license may be granted an osteopathic physician who holds a current and valid license to practice osteopathic medicine in another state. This license entitles the osteopathic physician to practice in this State when that physician is performing osteopathic medical procedures as a part of a course or courses of instruction in continuing medical education in a hospital in this State. The annual fee for such a temporary license may not be more than $150. The license issued pursuant to this section is for a duration set by the board. Such a temporary license may be revoked for any one of the reasons in section 2591-A. [2001, c. 492, §5 (AMD).]

SECTION HISTORY

1973, c. 374, §1 (NEW). 1991, c. 425, §7 (AMD). 1993, c. 600, §A178 (AMD). 2001, c. 492, §5 (AMD).



32 §2577. Joint program interns

An applicant who is enrolled in a program of medical and graduate medical training conducted jointly by a college or university having the power to grant a D.O. degree and accredited by the American Osteopathic Association and a graduate medical education program approved by the American Osteopathic Association may receive a temporary educational certificate from the board to act as a hospital intern as part of that graduate medical education program as long as the applicant is concurrently enrolled in the final year of medical training and initial year of graduate medical education. The board may not issue a certificate pursuant to this section for a period longer than that required to obtain the D.O. degree. The period during which the certificate is in force may not be considered as satisfaction of the requirement for postgraduate medical education under section 2571. [1995, c. 337, §1 (NEW).]

SECTION HISTORY

1995, c. 337, §1 (NEW).






Subchapter 4: LICENSES

32 §2581. Licenses; biennial relicensure; fees; reinstatement

Upon satisfactorily qualifying for licensure, the applicant may be issued a license by the board, which is dated and signed by its members and upon which the official seal of the board is affixed. The license must designate the holder as a physician licensed to practice osteopathic medicine in the State of Maine. The license must be publicly displayed at the individual's principal place of practice. [1993, c. 600, Pt. A, §180 (AMD).]

Every osteopathic physician legally licensed to practice in this State, shall, on or before the expiration date of the osteopathic physician's license, pay to the board a fee set by the board not to exceed $600 for the renewal of the osteopathic physician's license to practice. An osteopathic physician's license is issued for a period of 2 years and must be renewed in accordance with a schedule adopted by the board by rule. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. In addition to the payment of the renewal fee, each licensee applying for the renewal of the osteopathic physician's license shall furnish to the board satisfactory evidence that the osteopathic physician has attended in the 2 preceding years at least 100 hours of educational programs devoted to continuing medical education approved by the board. The required education must be obtained from formalized programs of continuing medical education sponsored by recognized associations, colleges or universities, hospitals, institutes or groups approved by the board. A copy of the current approved list must be available in the office of the secretary-treasurer of the board. At least 40% of these credit hours must be osteopathic medical education approved in the rules established by the board. The board may adjudicate continuing medical education performance in situations of illness, hardship or military service upon written petition by the applicant. The secretary-treasurer of the board shall send a written notice of the foregoing requirements to each osteopathic physician, at least 60 days prior to each osteopathic physician's license expiration date, directed to the last known address of the licensee and enclosing with the notice proper blank forms for application for renewal. If a licensee fails to furnish the board evidence of attendance at continuing medical educational programs, as approved by the board, fails to pay the renewal fee or fails to submit a completed application for renewal, the osteopathic physician automatically forfeits the right to practice osteopathic medicine in this State. After the expiration of a license, the board shall send notice by first class mail to each licensee who has failed to meet the requirements for renewal. If the failure is not corrected within 30 days, then the osteopathic physician's license may be considered lapsed by the board. The secretary-treasurer of the board may reinstate the osteopathic physician upon the presentation of satisfactory evidence of continuing medical education as outlined and approved by the board and upon payment of the renewal fee. [2001, c. 492, §6 (AMD).]

Relicensure fees provided for under this section are not required of an osteopathic physician who is 70 years of age or older on the first day of January of the year in which the relicensure is made, although the requirements for continuing medical education apply without regard to age. [1993, c. 600, Pt. A, §180 (AMD).]

The license entitles an individual to whom it is granted the privilege to practice osteopathic medicine in any county in this State, in all its branches as taught in a school or college of osteopathic medicine approved by the American Osteopathic Association with the right to use drugs that are necessary in the practice of osteopathic medicine. [1997, c. 50, §8 (AMD).]

An individual to whom a license is granted under this section shall designate that individual's status as an osteopathic physician either by the letters D.O. following the licensee's name or by the words "osteopathic physician" following or accompanying the licensee's name when the prefix Doctor or Dr. is used. [1993, c. 600, Pt. A, §180 (AMD).]

An applicant not complying with relicensure requirements is entitled to be reinstated upon paying the relicensure fee for the given year and satisfying the board that the applicant has paid all relicensure fees due at the time of the applicant's withdrawal, and that a cause does not exist for revoking or suspending the applicant's license. The board shall determine the skill and competence of an osteopathic physician applying for a reinstatement who has not been engaged in the active practice of osteopathic medicine in this or some other state for a period in excess of one year from the date of the physician's most recent relicensure in Maine. [1993, c. 600, Pt. A, §180 (AMD).]

SECTION HISTORY

1973, c. 374, §1 (NEW). 1985, c. 804, §§18,22 (AMD). 1989, c. 462, §6 (AMD). 1991, c. 425, §8 (AMD). 1993, c. 600, §A180 (AMD). 1997, c. 50, §8 (AMD). 2001, c. 492, §6 (AMD).






Subchapter 5: SUSPENSION AND REVOCATION

32 §2591. Complaints; investigations; hearings; censure; probation; suspension; revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 374, §1 (NEW). 1977, c. 694, §§599,600 (AMD). 1983, c. 378, §37 (RP).



32 §2591-A. Disciplinary actions

1. Disciplinary proceedings and sanctions. The board shall investigate a complaint, on its own motion or upon receipt of a written complaint filed with the board, regarding noncompliance with or violation of this chapter or of rules adopted by the board.

The board shall notify the licensee of the content of a complaint filed against the licensee as soon as possible, but, absent unusual circumstances justifying delay, not later than 60 days from receipt of this information. The licensee shall respond within 30 days. The board shall share the licensee's response with the complainant, unless the board determines that it would be detrimental to the health of the complainant to obtain the response. If the licensee's response to the complaint satisfies the board that the complaint does not merit further investigation or action, the matter may be dismissed, with notice of the dismissal to the complainant, if any.

If, in the opinion of the board, the factual basis of the complaint is or may be true, and the complaint is of sufficient gravity to warrant further action, the board may request an informal conference with the licensee. The board shall provide the licensee with adequate notice of the conference and of the issues to be discussed. The complainant may attend and may be accompanied by up to 2 individuals, including legal counsel. The conference must be conducted in executive session of the board, pursuant to Title 1, section 405, unless otherwise requested by the licensee. Before the board decides what action to take at the conference or as a result of the conference, the board shall give the complainant a reasonable opportunity to speak. Statements made at the conference may not be introduced at a subsequent formal hearing unless all parties consent.

When a complaint has been filed against a licensee and the licensee moves or has moved to another state, the board may report to the appropriate licensing board in that state the complaint that has been filed, other complaints in the licensee's record on which action was taken and disciplinary actions of the board with respect to that licensee.

When an individual applies for a license under this chapter, the board may investigate the professional record of that individual, including professional records that the individual may have as a licensee in other states. The board may deny a license or authorize a restricted license based on the record of the applicant in other states.

If the board finds that the factual basis of the complaint is true and is of sufficient gravity to warrant further action, it may take any of the following actions it considers appropriate:

A. With the consent of the licensee, enter into a consent agreement that fixes the period and terms of probation best adapted to protect the public health and safety and to rehabilitate or educate the licensee. A consent agreement may be used to terminate a complaint investigation, if entered into by the board, the licensee and the Attorney General's office; [1993, c. 600, Pt. A, §181 (AMD).]

B. In consideration for acceptance of a voluntary surrender of the license, negotiate stipulations, including terms and conditions for reinstatement, that ensure protection of the public health and safety and that serve to rehabilitate or educate the licensee. These stipulations may be set forth only in a consent agreement signed by the board, the licensee and the Attorney General's office; [1993, c. 600, Pt. A, §181 (AMD).]

C. If the board concludes that modification or nonrenewal of the license is in order, the board shall hold an adjudicatory hearing in accordance with the provisions of Title 5, chapter 375, subchapter IV; or [1997, c. 680, Pt. B, §2 (AMD).]

D. If the board concludes that suspension or revocation of the license is in order, the board shall file a complaint in the District Court in accordance with Title 4, chapter 5. [1999, c. 547, Pt. B, §64 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

[ 1999, c. 547, Pt. B, §64 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Grounds for discipline. The board may suspend or revoke a license pursuant to Title 5, section 10004. The following are grounds for an action to refuse to issue, modify, restrict, suspend, revoke or refuse to renew the license of an individual licensed under this chapter:

A. The practice of fraud or deceit in obtaining a license under this chapter or in connection with service rendered within the scope of the license issued; [1983, c. 378, §38 (NEW).]

B. Misuse of alcohol, drugs or other substances that has resulted or may result in the licensee performing services in a manner that endangers the health or safety of the licensee's patients; [2013, c. 105, §6 (AMD).]

C. A professional diagnosis of a mental or physical condition that has resulted or may result in the licensee performing the licensee's duties in a manner that endangers the health or safety of the licensee's patients; [1993, c. 600, Pt. A, §181 (AMD).]

D. Aiding or abetting the practice of osteopathic medicine by an individual not duly licensed under this chapter and who claims to be legally licensed; [1993, c. 600, Pt. A, §181 (AMD).]

E. Incompetence in the practice for which the licensee is licensed. A licensee is considered incompetent in the practice if the licensee has:

(1) Engaged in conduct that evidences a lack of ability or fitness to discharge the duty owed by the licensee to a client or patient or the general public; or

(2) Engaged in conduct that evidences a lack of knowledge, or inability to apply principles or skills to carry out the practice for which the licensee is licensed; [1993, c. 600, Pt. A, §181 (AMD).]

F. Unprofessional conduct. A licensee is considered to have engaged in unprofessional conduct if the licensee violates a standard of professional behavior that has been established in the practice for which the licensee is licensed; [1993, c. 600, Pt. A, §181 (AMD).]

G. Subject to the limitations of Title 5, chapter 341, conviction of a crime that involves dishonesty or false statement or that relates directly to the practice for which the licensee is licensed, or conviction of a crime for which incarceration for one year or more may be imposed; [1993, c. 600, Pt. A, §181 (AMD).]

H. A violation of this chapter or a rule adopted by the board; [1993, c. 600, Pt. A, §181 (AMD).]

I. Engaging in false, misleading or deceptive advertising; [1983, c. 378, §38 (NEW).]

J. Advertising, practicing or attempting to practice under a name other than one's own; [1983, c. 378, §38 (NEW).]

K. [1997, c. 680, Pt. B, §4 (RP).]

L. Division of professional fees not based on actual services rendered; [1997, c. 680, Pt. B, §5 (AMD).]

M. Failure to comply with the requirements of Title 24, section 2905-A; or [1997, c. 680, Pt. B, §6 (AMD).]

N. Revocation, suspension or restriction of a license to practice medicine or other disciplinary action; denial of an application for a license; or surrender of a license to practice medicine following the institution of disciplinary action by another state or a territory of the United States or a foreign country if the conduct resulting in the disciplinary or other action involving the license would, if committed in this State, constitute grounds for discipline under the laws or rules of this State. [1997, c. 680, Pt. B, §7 (NEW).]

[ 2013, c. 105, §6 (AMD) .]

3. Report. By March 1st of each year, the board shall submit to the Legislature a report consisting of statistics on the following for the preceding year:

A. The number of complaints against licensees received from the public or filed on the board's own motion; [1989, c. 462, §7 (NEW).]

B. The number of complaints dismissed for lack of merit or insufficient evidence of grounds for discipline; [1989, c. 462, §7 (NEW).]

C. The number of cases in process of investigation or hearing carried over at year end; and [1989, c. 462, §7 (NEW).]

D. The number of disciplinary actions finalized during the report year as tabulated and categorized by the annual statistical summary of the Physician Data Base of the Federation of State Medical Boards of the United States, Inc. [1989, c. 462, §7 (NEW).]

[ 1989, c. 462, §7 (NEW) .]

SECTION HISTORY

1983, c. 378, §38 (NEW). 1989, c. 291, §§2,3 (AMD). 1989, c. 462, §7 (AMD). 1993, c. 600, §A181 (AMD). 1997, c. 680, §§B2-7 (AMD). 1999, c. 547, §B64 (AMD). 1999, c. 547, §B80 (AFF). 2013, c. 105, §6 (AMD).






Subchapter 6: HEARINGS; APPEALS

32 §2592. Disciplinary action (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 374, §1 (NEW). 1975, c. 770, §184 (AMD). 1977, c. 694, §601 (RPR). 1983, c. 378, §39 (RP).



32 §2592-A. Reporting and investigation of complaints

When an action is taken against a licensee and the licensee moves or has moved to another state, the board may report to the appropriate licensing board in that state the complaint that has been filed, any other complaints in the physician's record on which action was taken and disciplinary actions of the board with respect to that physician. [1993, c. 600, Pt. A, §182 (AMD).]

When an individual applies for a license under this chapter, the board may investigate the professional record of that individual, including professional records that the individual may have as a licensee in other states. The board may deny a license or authorize a restricted license based on the record of the applicant in other states. [1993, c. 600, Pt. A, §182 (AMD).]

SECTION HISTORY

1991, c. 534, §6 (NEW). 1993, c. 600, §A182 (AMD).






Subchapter 7: GENERAL PROVISIONS

32 §2593. Mental or physical examination of licensee licensed to practice in Maine

For the purpose of this chapter, an osteopathic physician is, by so practicing, deemed to have given consent to a mental or physical examination when directed in writing by the board and to have waived all objections to the admissibility of the examining physician's testimony or examination on the grounds that it constitutes privileged communication. These examinations must be conducted by a qualified individual from a list of 5 provided by the board. [1993, c. 600, Pt. A, §183 (AMD).]

SECTION HISTORY

1973, c. 374, §1 (NEW). 1993, c. 600, §A183 (AMD).



32 §2594. Immunity of licensee rendering emergency care

An osteopathic physician licensed under this chapter, who, in the exercise of due care, renders emergency care at the scene of an accident, is not liable for any civil damages as the result of acts or omissions by such an individual in rendering emergency care. [1993, c. 600, Pt. A, §183 (AMD).]

SECTION HISTORY

1973, c. 374, §1 (NEW). 1993, c. 600, §A183 (AMD).



32 §2594-A. Assistants

Nothing contained in this chapter may be construed to prohibit an individual from rendering medical services if these services are rendered under the supervision and control of a physician and if the individual has satisfactorily completed a training program approved by the Board of Osteopathic Licensure. Supervision and control may not be construed as requiring the personal presence of the supervising and controlling physician at the place where these services are rendered, unless a physical presence is necessary to provide patient care of the same quality as provided by the physician. Nothing in this chapter may be construed as prohibiting a physician from delegating to the physician's employees or support staff certain activities relating to medical care and treatment carried out by custom and usage when these activities are under the direct control of the physician. The physician delegating these activities to employees or support staff, to program graduates or to participants in an approved training program is legally liable for the activities of those individuals, and any individual in this relationship is considered the physician's agent. Nothing contained in this section may be construed to apply to registered nurses acting pursuant to chapter 31. [2013, c. 33, §1 (AMD).]

When the delegated activities are part of the practice of optometry as defined in chapter 34-A, then the individual to whom these activities are delegated must possess a valid license to practice optometry in Maine or otherwise may perform only as a technician within the established office of a physician and may act solely on the order of and under the responsibility of a physician skilled in the treatment of eyes as designated by the proper professional board and without assuming evaluation or interpretation of examination findings by prescribing corrective procedures to preserve, restore or improve vision. [1993, c. 600, Pt. A, §184 (AMD).]

SECTION HISTORY

1973, c. 788, §159 (NEW). 1993, c. 600, §A184 (AMD). 2013, c. 33, §1 (AMD).



32 §2594-B. Licenses of qualification; physician's statement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 391, (NEW). 1993, c. 600, §A185 (AMD). 1997, c. 271, §5 (AMD). 2013, c. 101, §§2, 3 (AMD). 2015, c. 242, §1 (RP).



32 §2594-C. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 391, (NEW). 1991, c. 425, §§9,10 (AMD). 1993, c. 600, §A186 (AMD). 2001, c. 492, §§7,8 (AMD). 2013, c. 101, §4 (AMD). 2015, c. 242, §2 (RP).



32 §2594-D. Termination of license

1. Grounds for discipline. A physician assistant is subject to the sanction of section 2591-A, if the assistant:

A. Claims to be, or permits another to represent that physician assistant as a licensed physician; [1993, c. 600, Pt. A, §187 (AMD).]

B. Has performed otherwise than at the direction of and under the supervision of a physician licensed by the board; [1983, c. 378, §40 (RPR).]

C. Has been delegated and has performed a task beyond that physician assistant's competence; [1993, c. 600, Pt. A, §187 (AMD).]

[ 1993, c. 600, Pt. A, §187 (AMD) .]

2. Consent to physical or mental examination; objections to admissibility of physician's testimony waived. For the purposes of this section, every physician assistant licensed under these rules who accepts the responsibility of rendering medical services in this State by the filing of an application and of annual licensure:

A. Is deemed to have given consent to a mental or physical examination when directed in writing by the board; and [1993, c. 600, Pt. A, §187 (AMD).]

B. Is deemed to have waived all objections to the admissibility of the examining physician's testimony or reports on the ground that these constitute a privileged communication. [1993, c. 600, Pt. A, §187 (AMD).]

Pursuant to Title 4, section 184, subsection 6, the District Court shall immediately suspend the license of a physician assistant who can be shown, through the results of the medical or physical examination conducted under this section or through other competent evidence, to be unable to render medical services with reasonable skill and safety to patients by reason of mental illness, alcohol intemperance, excessive use of drugs or narcotics or as a result of a mental or physical condition interfering with the competent rendering of medical services.

[ 1999, c. 547, Pt. B, §65 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3. Jurisdiction.

[ 1977, c. 694, §604 (RP) .]

4. Enforcement.

[ 1977, c. 694, §604 (RP) .]

SECTION HISTORY

1977, c. 391, (NEW). 1977, c. 694, §§602-604 (AMD). 1983, c. 378, §40 (AMD). 1993, c. 600, §A187 (AMD). 1999, c. 547, §B65 (AMD). 1999, c. 547, §B80 (AFF).



32 §2594-E. License and registration of physician assistants

1. License and registration required. A physician assistant may not render medical services under the supervision of an osteopathic physician or an allopathic physician pursuant to a plan of supervision until the physician assistant has applied for and obtained from either the Board of Osteopathic Licensure or the Board of Licensure in Medicine:

A. A license, which must be renewed biennially with the board that issued the initial license; and [2015, c. 242, §3 (NEW).]

B. A certificate of registration. [2015, c. 242, §3 (NEW).]

Applications for licensure and certificate of registration as a physician assistant must be made to the board that licenses the physician assistant's primary supervising physician at the time the applications for initial licensure and certificate of registration are filed. A physician assistant who applies for licensure without a designated primary supervising physician may submit the application to either the Board of Osteopathic Licensure or the Board of Licensure in Medicine. A license granted by either the Board of Osteopathic Licensure or the Board of Licensure in Medicine authorizes the physician assistant to render medical services under the supervision of an osteopathic or allopathic physician regardless of which board issued the license to the physician assistant.

[ 2015, c. 242, §3 (NEW) .]

2. Qualification for licensure. The board may issue to an individual a license to practice as a physician assistant under the following conditions:

A. A license may be issued to an individual who:

(1) Graduated from a physician assistant program approved by the board;

(2) Passed a physician assistant national certifying examination administered by the National Commission on Certification of Physician Assistants or its successor organization;

(3) Demonstrates current clinical competency;

(4) Does not have a license or certificate of registration that is the subject of disciplinary action such as probation, restriction, suspension, revocation or surrender;

(5) Completes an application approved by the board;

(6) Pays an application fee of up to $250; and

(7) Passes an examination approved by the board. [2015, c. 242, §3 (NEW).]

B. No grounds exist as set forth in section 2591-A to deny the application. [2015, c. 242, §3 (NEW).]

[ 2015, c. 242, §3 (NEW) .]

3. Certificate of registration. A physician assistant may not render medical services until issued a certificate of registration by the board. The board may issue a certificate of registration to a physician assistant under the following requirements:

A. The physician assistant shall:

(1) Submit an application on forms approved by the board. The application must include:

(a) A written statement by the proposed supervising physician taking responsibility for all medical activities of the physician assistant; and

(b) A written statement by the physician assistant and proposed supervising physician that a written plan of supervision has been established; and

(2) Pays an application fee of up to $50. [2015, c. 242, §3 (NEW).]

B. A proposed supervising physician must hold an active license to practice medicine in the State and be in good standing. [2015, c. 242, §3 (NEW).]

[ 2015, c. 242, §3 (NEW) .]

4. Delegation by physician assistant. A physician assistant may delegate medical acts to a medical assistant employed by the physician assistant or by an employer of the physician assistant as long as that delegation is permitted in the plan of supervision established by the physician assistant and the supervising physician.

[ 2015, c. 242, §3 (NEW) .]

5. Rules. The Board of Osteopathic Licensure is authorized to adopt rules regarding the training and licensure of physician assistants and the agency relationship between the physician assistant and the supervising physician. These rules, which must be adopted jointly with the Board of Licensure in Medicine, may pertain to, but are not limited to, the following matters:

A. Information to be contained in the application for a license and certificate of registration; [2015, c. 242, §3 (NEW).]

B. Information that is required on the application for a certificate of registration filed by the proposed supervising physician; [2015, c. 242, §3 (NEW).]

C. Training and education requirements and scope of permissible clinical medical procedures of the physician assistant and the manner and methods by which the supervising physician shall supervise the physician assistant's medical services; [2015, c. 242, §3 (NEW).]

D. Scope of practice for physician assistants, including prescribing of controlled drugs; [2015, c. 242, §3 (NEW).]

E. Requirements for written plans of supervision; [2015, c. 242, §3 (NEW).]

F. Requirements for a physician assistant to notify the board regarding certain circumstances, including but not limited to any change in address, any change in the identity or address of the physician assistant's employer or in the physician assistant's employment status, any change in the identity or address of the supervising physician, the permanent departure of the physician assistant from the State, any criminal convictions of the physician assistant and any discipline by other jurisdictions of the physician assistant; [2015, c. 242, §3 (NEW).]

G. Issuance of temporary physician assistant licenses and temporary registration of physician assistants; [2015, c. 242, §3 (NEW).]

H. Appointment of an advisory committee for continuing review of the physician assistant program and rules. The physician assistant member of the board pursuant to section 2561 must be a member of the advisory committee; [2015, c. 242, §3 (NEW).]

I. Continuing education requirements as a precondition to continued licensure or licensure renewal; [2015, c. 242, §3 (NEW).]

J. Fees for the application for an initial physician assistant license, which may not exceed $250; [2015, c. 242, §3 (NEW).]

K. Fees for an initial certificate of registration, which may not exceed $100; [2015, c. 242, §3 (NEW).]

L. Fees for transfer of the certificate of registration by a physician assistant from one supervising physician to another, which may not exceed $50; and [2015, c. 242, §3 (NEW).]

M. Fees for the biennial renewal of a physician assistant license in an amount not to exceed $250. [2015, c. 242, §3 (NEW).]

[ 2015, c. 242, §3 (NEW) .]

SECTION HISTORY

2015, c. 242, §3 (NEW).



32 §2595. Treatment of minors

An individual licensed under this chapter who renders medical care to a minor for treatment of venereal disease or abuse of drugs or alcohol or for the collection of sexual assault evidence through a sexual assault forensic examination is under no obligation to obtain the consent of the minor's parent or guardian or to inform the parent or guardian of the treatment. Nothing in this section may be construed so as to prohibit the licensed individual rendering the treatment from informing the parent or guardian. For purposes of this section, "abuse of drugs" means the use of drugs solely to induce a stimulant, depressant or hallucinogenic effect upon the higher functions of the central nervous system and not as a therapeutic agent recommended by a practitioner in the course of medical treatment. [1999, c. 90, §3 (AMD).]

SECTION HISTORY

1973, c. 374, §1 (NEW). 1979, c. 96, §2 (AMD). 1993, c. 600, §A188 (AMD). 1999, c. 90, §3 (AMD).



32 §2596. Review committee member immunity

A physician licensed under this chapter who is a member of a utilization review committee or a peer review committee that is a requirement of accreditation by the American Osteopathic Association or is established and operated under the auspices of the physician's respective state or county professional society or the Board of Osteopathic Licensure is immune from civil liability for undertaking or failing to undertake an act within the scope of the function of the committee. [1993, c. 600, Pt. A, §189 (AMD).]

SECTION HISTORY

1973, c. 374, §1 (NEW). 1975, c. 83, §1 (RPR). 1987, c. 646, §9 (RPR). 1993, c. 600, §A189 (AMD).



32 §2596-A. Establishment of protocols for operation of a professional review committee

The board shall establish a protocol to govern the operation of a professional review committee as defined in Title 24, section 2502, subsection 4-A. The protocol must require the professional review committee to submit to the board information specified by the board regarding reports received by the professional review committee, as well as an annotated list of contacts or investigations made by the professional review committee and the disposition of each report, except that the committee may not be compelled to disclose information that may serve to identify the subject of a report. The protocol may not prohibit an impaired physician from seeking alternative forms of treatment. [1993, c. 600, Pt. A, §190 (NEW).]

SECTION HISTORY

1993, c. 600, §A190 (NEW).



32 §2597. Saving clause

This chapter shall have no application to the licensing or practice of allopathic physicians, dentists, chiropractors, optometrists, veterinarians, podiatrists or nurses. [1973, c. 374, §1 (NEW).]

SECTION HISTORY

1973, c. 374, §1 (NEW).



32 §2598. Penalty

An individual who attempts to practice osteopathic medicine without proper license or who induces the belief that that individual is legally engaged in the practice of osteopathic medicine without having fully complied with all requirements of law commits a Class E crime; except that nothing in this chapter may be construed to prohibit a lawfully qualified osteopathic physician in another state meeting a licensed osteopathic physician in this State for consultation. [1993, c. 600, Pt. A, §191 (AMD).]

SECTION HISTORY

1973, c. 374, §1 (NEW). 1991, c. 797, §16 (AMD). 1993, c. 600, §A191 (AMD).



32 §2599. Records of proceedings of hospital medical staff review committees confidential

All proceedings and records of proceedings concerning medical staff reviews and hospital reviews conducted by committees of physicians and other health care personnel on behalf of hospitals located within the State, when these reviews are required by state or federal law or regulations or as a condition of accreditation by the Joint Commission on Accreditation of Hospitals or the American Osteopathic Association Committee on Hospital Accreditation are confidential and are exempt from discovery without a showing of good cause. [1993, c. 600, Pt. A, §192 (AMD).]

Provision of information protected by this section to the board pursuant to Title 24, section 2506 does not waive or otherwise affect the confidentiality of the records or the exemption from discovery provided by this section for any other purpose. [1997, c. 271, §6 (NEW).]

SECTION HISTORY

1975, c. 137, §1 (NEW). 1993, c. 600, §A192 (AMD). 1997, c. 271, §6 (AMD).



32 §2599-A. Promulgation of complaint procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 462, §8 (NEW). 1993, c. 600, §A193 (RP).



32 §2599-B. Consumer information (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 600, §A194 (NEW). 1995, c. 370, §3 (RP).



32 §2600. Release of contact lens prescription

After contact lenses have been adequately fitted and the patient released from immediate follow-up care by the physician, the patient may request a copy of the contact lens specifications from the physician. The physician shall provide a copy of the prescription, at no cost, which must contain the information necessary to properly duplicate the current prescription. The contact lens prescription must contain an expiration date not to exceed 24 months from the date of issue. The prescription may contain fitting guidelines and may also contain specific instructions for use by the patient. [1997, c. 117, §5 (AMD).]

The prescribing physician is not liable for an injury or condition to a patient that results from negligence in packaging, manufacturing or dispensing lenses by anyone other than the prescribing physician. [1993, c. 600, Pt. A, §195 (AMD).]

The dispensing party may dispense contact lenses only upon receipt of a written prescription, except that a physician may fill a prescription of an optometrist or another physician without a copy of the prescription. Mail order contact lens suppliers must be licensed by and register with the Board of Commissioners of the Profession of Pharmacy pursuant to section 13751, subsection 3-A and are subject to discipline by that board for violations of that board's rules and the laws governing the board. An individual who fills a contact lens prescription shall maintain a file of that prescription for a period of 5 years. An individual, corporation or other entity, other than a mail order contact lens supplier, that improperly fills a contact lens prescription or fills an expired prescription commits a civil violation for which a forfeiture of not less than $250 nor more than $1,000 may be adjudged. [1997, c. 117, §6 (AMD).]

An individual may file a complaint with the board seeking disciplinary action concerning violations of this section. The board shall investigate or cause to be investigated and shall resolve a complaint on its own motion or upon receipt of a written complaint. The board shall conduct its actions in accordance with the Maine Administrative Procedure Act. [1993, c. 600, Pt. A, §195 (AMD).]

SECTION HISTORY

1991, c. 675, §4 (NEW). 1993, c. 600, §A195 (AMD). 1997, c. 117, §§5,6 (AMD).



32 §2600-A. Confidentiality of personal information of applicant or licensee

An applicant or licensee shall provide the board with a current professional address and telephone number, which will be their public contact address, and a personal residence address and telephone number. An applicant's or licensee's personal residence address and telephone number is confidential information and may not be disclosed except as permitted by this section or as required by law, unless the personal residence address and telephone number have been provided as the public contact address. Personal health information submitted as part of any application is confidential information and may not be disclosed except as permitted by this section or as required by law. The personal health information and personal residence address and telephone number may be provided to other governmental licensing or disciplinary authorities or to any health care providers located within or outside this State that are concerned with granting, limiting or denying a physician's employment or privileges. [2001, c. 214, §1 (NEW).]

SECTION HISTORY

2001, c. 214, §1 (NEW).



32 §2600-B. Expedited partner therapy

An individual licensed under this chapter may not be disciplined for providing expedited partner therapy in accordance with the provisions of Title 22, chapter 251, subchapter 3, article 5. [2009, c. 533, §3 (NEW).]

SECTION HISTORY

2009, c. 533, §3 (NEW).









Chapter 37: OSTEOPATHS

Subchapter 1: GENERAL PROVISIONS

32 §2601. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 374, §2 (RP).



32 §2602. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 374, §2 (RP).



32 §2603. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 374, §2 (RP).



32 §2604. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 374, §2 (RP).



32 §2605. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 374, §2 (RP).



32 §2606. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §60A (NEW). 1971, c. 237, §2 (AMD). 1973, c. 145, §2 (RPR). 1973, c. 374, §2 (RP).



32 §2607. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 361, (NEW). 1973, c. 374, §2 (RP).



32 §2608. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 514, §1 (NEW). 1973, c. 788, §160 (RP).






Subchapter 2: BOARD OF OSTEOPATHIC EXAMINATION AND REGISTRATION

32 §2651. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 374, §2 (RP).



32 §2652. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 374, §2 (RP).



32 §2653. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 374, §2 (RP).



32 §2654. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 374, §2 (RP).






Subchapter 3: REGISTRATION

32 §2701. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §84 (AMD). 1971, c. 544, §116 (AMD). 1971, c. 598, §72 (AMD). 1973, c. 374, §2 (RP).



32 §2702. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 374, §2 (RP).



32 §2703. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 374, §2 (RP).



32 §2704. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 374, §2 (RP).



32 §2705. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 374, §2 (RP).









Chapter 38: OUTDOOR ADVERTISING

32 §2711. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §1 (NEW). 1977, c. 494, §2 (RP).



32 §2712. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §1 (NEW). 1977, c. 494, §2 (RP).



32 §2713. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §1 (NEW). 1973, c. 190, §1 (AMD). 1977, c. 494, §2 (RP).



32 §2714. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §1 (NEW). 1971, c. 473, §1 (AMD). 1973, c. 190, §§2,3 (AMD). 1977, c. 494, §2 (RP).



32 §2715. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §1 (NEW). 1971, c. 473, §2 (AMD). 1977, c. 494, §2 (RP).



32 §2716. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §1 (NEW). 1971, c. 473, §§3,4 (AMD). 1973, c. 190, §§4,5,7,8 (AMD). 1973, c. 221, (AMD). 1973, c. 625, §216 (AMD). 1977, c. 494, §2 (RP).



32 §2717. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §1 (NEW). 1973, c. 190, §6 (AMD). 1977, c. 494, §2 (RP).



32 §2718. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §1 (NEW). 1977, c. 494, §2 (RP).



32 §2719. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §1 (NEW). 1973, c. 625, §217 (AMD). 1977, c. 494, §2 (RP).



32 §2720. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §1 (NEW). 1977, c. 494, §2 (RP).



32 §2721. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §1 (NEW). 1977, c. 494, §2 (RP).



32 §2722. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §1 (NEW). 1977, c. 494, §2 (RP).



32 §2723. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §1 (NEW). 1977, c. 494, §2 (RP).






Chapter 39: OUTDOOR ADVERTISERS

32 §2751. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §2 (RP).



32 §2752. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §2 (RP).



32 §2753. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §2 (RP).



32 §2754. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §2 (RP).



32 §2755. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §2 (RP).



32 §2756. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §2 (RP).



32 §2757. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §2 (RP).



32 §2758. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §2 (RP).



32 §2759. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §2 (RP).



32 §2760. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §2 (RP).



32 §2761. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §2 (RP).



32 §2762. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §2 (RP).



32 §2763. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §2 (RP).



32 §2764. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 257, §2 (RP).






Chapter 41: PHARMACISTS

Subchapter 1: GENERAL PROVISIONS

32 §2801. Registration required; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 329, (AMD). 1971, c. 282, §§4,12,13 (AMD). 1987, c. 710, §4 (RP).



32 §2802. Employment of registered pharmacist (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 282, §§5,12 (AMD). 1987, c. 710, §4 (RP).



32 §2803. Use of pharmacist's name forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 282, §12 (AMD). 1987, c. 710, §4 (RP).



32 §2804. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 282, §12 (AMD). 1987, c. 710, §4 (RP).



32 §2805. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 282, §6 (NEW). 1977, c. 478, (AMD). 1979, c. 176, §1 (AMD). 1987, c. 710, §4 (RP).



32 §2806. Prescribing and dispensing of drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 476, §1 (NEW). 1977, c. 611, (AMD). 1987, c. 710, §4 (RP).



32 §2807. Authorization to fill nonresident prescriptions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 176, §2 (NEW). 1987, c. 710, §4 (RP).






Subchapter 2: BOARD OF COMMISSIONERS

32 §2851. Nomination and appointment; tenure; vacancies; compensation; expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 390, §§15,16 (AMD). 1971, c. 282, §§7,13 (AMD). 1975, c. 575, §§34,35 (AMD). 1975, c. 588, (AMD). 1975, c. 770, §185 (AMD). 1975, c. 771, §§357,358 (AMD). 1977, c. 78, §180 (AMD). 1977, c. 231, (AMD). 1977, c. 408, (AMD). 1977, c. 564, §121A (AMD). 1981, c. 77, (AMD). 1983, c. 47, (AMD). 1983, c. 812, §§224,225 (AMD). 1987, c. 710, §4 (RP).



32 §2852. Meetings; election of chairman (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 208, §1 (RPR). 1987, c. 710, §4 (RP).



32 §2853. Employees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 208, §2 (AMD). 1985, c. 785, §B136 (AMD). 1987, c. 710, §4 (RP).



32 §2854. Records and reports (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §359 (AMD). 1977, c. 604, §26 (AMD). 1985, c. 748, §42 (AMD). 1987, c. 710, §4 (RP).



32 §2854-A. Liaison; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §27 (NEW). 1987, c. 710, §4 (RP).



32 §2854-B. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §27 (NEW). 1985, c. 748, §42 (AMD). 1987, c. 710, §4 (RP).



32 §2855. Complaints (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 390, §17 (AMD). 1971, c. 282, §8 (RPR). 1983, c. 378, §41 (RP).



32 §2856. Suspension or revocation of certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 282, §9 (AMD). 1973, c. 303, §3 (AMD). 1981, c. 426, (RPR). 1983, c. 378, §42 (RP).



32 §2856-A. Disciplinary actions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 378, §43 (NEW). 1987, c. 710, §4 (RP).






Subchapter 3: REGISTRATION

32 §2901. Registration required (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 390, §18 (AMD). 1971, c. 282, §§10,12,13 (AMD). 1977, c. 346, §1 (AMD). 1979, c. 28, §1 (AMD). 1983, c. 378, §44 (AMD). 1987, c. 710, §4 (RP).



32 §2902. Examination; certificates; display; reciprocity; examination of assistants (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 286, (AMD). 1965, c. 425, §19 (AMD). 1965, c. 513, §70 (AMD). 1967, c. 390, §19 (AMD). 1969, c. 433, §85 (AMD). 1971, c. 282, §§11-13 (AMD). 1971, c. 598, §73 (AMD). 1977, c. 346, §§2,3 (AMD). 1979, c. 28, §§2,3 (AMD). 1987, c. 710, §4 (RP).



32 §2903. Renewals; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 390, §20 (AMD). 1977, c. 346, §4 (AMD). 1979, c. 28, §4 (AMD). 1983, c. 378, §45 (AMD). 1987, c. 710, §4 (RP).



32 §2903-A. Nonactive renewal registration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 337, (NEW). 1987, c. 710, §4 (RP).



32 §2904. Registration of wholesale dealers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 390, §21 (NEW). 1987, c. 710, §4 (RP).






Subchapter 4: UNIFORM PHARMACEUTICAL PRACTICE

32 §2911. Patient information regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 526, (NEW). 1987, c. 710, §4 (RP).



32 §2912. Patient profile record system regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 526, (NEW). 1987, c. 710, §4 (RP).



32 §2913. Continuing education regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 526, (NEW). 1987, c. 710, §4 (RP).



32 §2914. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 526, (NEW). 1987, c. 710, §4 (RP).






Subchapter 5: SERVICES AT RURAL HEALTH CENTERS

32 §2921. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 272, (NEW). 1987, c. 710, §4 (RP).



32 §2922. Center to be licensed (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 272, (NEW). 1987, c. 710, §4 (RP).



32 §2923. Scope of license (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 272, (NEW). 1987, c. 710, §4 (RP).



32 §2924. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 272, (NEW). 1987, c. 710, §4 (RP).






Subchapter 6: THIRD-PARTY PRESCRIPTION PROGRAM ACT

32 §2931. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 405, (NEW). 1987, c. 710, §4 (RP).



32 §2932. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 405, (NEW). 1987, c. 710, §4 (RP).



32 §2933. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 405, (NEW). 1987, c. 710, §4 (RP).



32 §2934. Denial of payment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 405, (NEW). 1987, c. 710, §4 (RP).



32 §2935. Reimbursement rates (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 405, (NEW). 1987, c. 710, §4 (RP).



32 §2936. Contract renewal and changes (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 405, (NEW). 1987, c. 710, §4 (RP).



32 §2937. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 405, (NEW). 1985, c. 748, §42 (AMD). 1987, c. 710, §4 (RP).









Chapter 43: PHOTOGRAPHERS

32 §2951. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 763, §A83 (RP).



32 §2952. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 763, §A83 (RP).



32 §2953. License; application (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 682, §9 (RPR). 1985, c. 763, §A83 (RP).



32 §2954. -- fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 682, §9 (RPR). 1985, c. 763, §A83 (RP).



32 §2955. Refusal and revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 682, §9 (RPR). 1977, c. 692, §3A (RPR). 1977, c. 694, §605 (RPR). 1985, c. 763, §A83 (RP).



32 §2956. -- expiration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 682, §9 (RPR). 1985, c. 763, §A83 (RP).



32 §2957. Signature of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 682, §9 (RPR). 1985, c. 763, §A83 (RP).



32 §2958. Show of license (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 763, §A83 (RP).



32 §2959. Local licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 763, §A83 (RP).



32 §2960. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 763, §A83 (RP).



32 §2961. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 763, §A83 (RP).






Chapter 45: PHYSICAL THERAPISTS (HEADING: PL 1979, C. 555, §1 (RP))

Subchapter 1: GENERAL PROVISIONS (HEADING: PL 1979, C. 555, §1 (RP))

32 §3001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 378, §1 (AMD). 1979, c. 555, §1 (RP).



32 §3002. Limitations to practice (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 378, §2 (AMD). 1979, c. 555, §1 (RP).






Subchapter 2: BOARD OF EXAMINERS (HEADING: PL 1979, C. 555, §1 (RP))

32 §3051. Powers and duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 575, §36 (AMD). 1979, c. 555, §1 (RP).



32 §3052. Compensation and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 378, §3 (AMD). 1979, c. 555, §1 (RP).



32 §3053. Refusal to issue; disciplinary action (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §606 (RPR). 1979, c. 555, §1 (RP).






Subchapter 3: REGISTRATION (HEADING: PL 1979, C. 555, §1 (RP))

32 §3101. Unlawful practice (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 555, §1 (RP).



32 §3102. Application; qualifications; examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 378, §4 (AMD). 1969, c. 433, §86 (AMD). 1971, c. 598, §74 (AMD). 1979, c. 555, §1 (RP).



32 §3103. License without examination (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 378, §5 (RPR). 1979, c. 555, §1 (RP).



32 §3104. Licensure for physical therapists trained in other countries (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 378, §6 (RPR). 1979, c. 555, §1 (RP).



32 §3105. Fees; reexamination (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 378, §7 (AMD). 1979, c. 555, §1 (RP).



32 §3106. Certificate to practice (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 555, §1 (RP).



32 §3107. Renewals; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 378, §8 (AMD). 1979, c. 555, §1 (RP).



32 §3108. Certification of physical therapy aides (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 378, §9 (NEW). 1979, c. 555, §1 (RP).









Chapter 45-A: PHYSICAL THERAPIST PRACTICE ACT

32 §3111. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms shall have the following meanings. [1979, c. 555, §2 (NEW).]

1. Board. "Board" means the Board of Examiners in Physical Therapy as created in section 3112.

[ 1979, c. 555, §2 (NEW) .]

2. Direction. "Direction" means continuing verbal and written contact by a physical therapist with a physical therapist assistant including periodic on-site supervision adequate to ensure the safety and welfare of the patient.

[ 1979, c. 555, §2 (NEW) .]

3. Physical therapist. "Physical therapist" means a person who practices physical therapy.

[ 1979, c. 555, §2 (NEW) .]

4. Physical therapist assistant. "Physical therapist assistant" means a person who assists in the practice of physical therapy.

[ 1979, c. 555, §2 (NEW) .]

5. Physical therapy. "Physical therapy" is the practice the scope of which is set forth in section 3111-A.

[ 2007, c. 402, Pt. N, §1 (AMD) .]

6. Practice of physical therapy. "Practice of physical therapy" means the rendering or offering to render any service involving physical therapy for a fee, salary or other compensation, monetary or otherwise, paid directly or indirectly.

[ 1979, c. 555, §2 (NEW) .]

7. Referral. "Referral" means the request of a doctor of medicine, surgery, osteopathy, podiatry or dentistry to a physical therapist to accept one of his patients for treatment.

[ 1983, c. 468, §9 (AMD) .]

SECTION HISTORY

1979, c. 555, §2 (NEW). 1983, c. 468, §9 (AMD). 2007, c. 402, Pt. N, §1 (AMD).



32 §3111-A. Scope of practice

The practice of physical therapy includes the evaluation, treatment and instruction of human beings to detect, assess, prevent, correct, alleviate and limit physical disability, bodily malfunction and pain from injury, disease and any other bodily condition; the administration, interpretation and evaluation of tests and measurements of bodily functions and structures for the purpose of treatment planning; the planning, administration, evaluation and modification of treatment and instruction; and the use of physical agents and procedures, activities and devices for preventive and therapeutic purposes; and the provision of consultative, educational and other advisory services for the purpose of reducing the incidence and severity of physical disability, bodily malfunction and pain. [2007, c. 402, Pt. N, §2 (NEW).]

SECTION HISTORY

2007, c. 402, Pt. N, §2 (NEW).



32 §3112. Board created; appointment; powers and duties

The Board of Examiners in Physical Therapy, as established by Title 5, section 12004-A, subsection 31, and within the Department of Professional and Financial Regulation, consists of 4 physical therapists and one public member as defined in Title 5, section 12004-A. [2007, c. 621, §7 (AMD).]

1. Appointment. Members of the board are appointed by the Governor for a term of 4 years. Appointments of members must comply with Title 10, section 8009.

A member of the board may be removed from office for cause by the Governor.

[ 2007, c. 402, Pt. N, §3 (AMD) .]

2. Meetings; chair. The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members.

[ 2013, c. 246, Pt. B, §9 (AMD) .]

3. Officers.

[ 2007, c. 402, Pt. N, §3 (RP) .]

4. Quorum.

[ 2007, c. 402, Pt. N, §3 (RP) .]

5. Powers and duties. The board has the following powers and duties:

A. To review the qualifications of applicants for licensure and to license physical therapists and physical therapist assistants who qualify under this chapter; [1979, c. 555, §2 (NEW).]

B. To approve physical therapist and physical therapist assistant examinations and to establish passing standards; and [2007, c. 402, Pt. N, §3 (AMD).]

C. To adopt rules in accordance with this chapter necessary for the enforcement of its authority and performance of its duties consistent with the provisions of Title 5, chapter 375. [2007, c. 402, Pt. N, §3 (AMD).]

D. [2003, c. 250, Pt. A, §1 (RP).]

E. [2007, c. 402, Pt. N, §3 (RP).]

F. [2007, c. 402, Pt. N, §3 (RP).]

G. [2007, c. 402, Pt. N, §3 (RP).]

H. [2007, c. 402, Pt. N, §3 (RP).]

I. [2007, c. 402, Pt. N, §3 (RP).]

J. [1995, c. 397, §51 (RP).]

K. [1995, c. 397, §52 (RP).]

[ 2007, c. 402, Pt. N, §3 (AMD) .]

SECTION HISTORY

1979, c. 555, §2 (NEW). 1981, c. 501, §61 (AMD). 1983, c. 413, §§126-131 (AMD). 1983, c. 553, §46 (AMD). 1983, c. 812, §§226,227 (AMD). 1985, c. 785, §B137 (AMD). 1989, c. 503, §B138 (AMD). 1993, c. 600, §A196 (AMD). 1995, c. 397, §§49-52 (AMD). 1999, c. 386, §K1 (AMD). 2003, c. 250, §A1 (AMD). 2007, c. 402, Pt. N, §3 (AMD). 2007, c. 621, §7 (AMD). 2013, c. 246, Pt. B, §9 (AMD).



32 §3113. License required; limitations and exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 555, §2 (NEW). 1983, c. 468, §10 (AMD). 1991, c. 178, §2 (RP).



32 §3113-A. License required; limitations and exceptions

A person may not practice or profess to be authorized to practice as a physical therapist in this State or use the words "physical therapist" or the letters "P.T." or other words or letters to indicate that the person using those words or letters is a licensed physical therapist unless that person is licensed in accordance with the provisions of this chapter. [1991, c. 178, §3 (NEW).]

After one year from the effective date of this chapter, a person may not act or profess to be able to act as a physical therapist assistant in this State or use the words "physical therapist assistant" or the letters "P.T.A." or other words or letters to indicate that the person using those words or letters is a licensed physical therapist assistant unless that person is licensed in accordance with the provisions of this chapter. [1991, c. 178, §3 (NEW).]

Nothing in this chapter may be construed as authorizing a physical therapist or physical therapist assistant, licensed or not licensed, to practice medicine, osteopathy, dentistry, chiropractic or any other form of healing, except that physical therapists may utilize manipulative techniques if practiced within the scope of their profession. Physical therapists may not apply manipulative thrust to the vertebrae of the spine except upon consultation with, and referral by, a duly licensed doctor of medicine, surgery, chiropractic or osteopathy. A licensed physical therapist or physical therapist assistant may not administer drugs except upon the referral of a duly licensed doctor of medicine, surgery, osteopathy, podiatry or dentistry, and may not use roentgen rays or radium or use electricity for surgical purposes. A licensed physical therapist assistant may act only under the direction of a physical therapist licensed to practice in this State. [1991, c. 178, §3 (NEW).]

When treating a patient without referral from a doctor of medicine, osteopathy, podiatry, dentistry or chiropractic, the physical therapist or physical therapist assistant is subject to the following requirements. [1991, c. 178, §3 (NEW).]

1. No medical diagnosis. A physical therapist or physical therapist assistant may not make a medical diagnosis. The physical therapist or physical therapist assistant shall refer to a licensed doctor of medicine, osteopathy, podiatry, dentistry or chiropractic a patient whose physical condition, either at the initial evaluation or during subsequent treatment, the physical therapist or physical therapist assistant determines to be beyond the scope of the practice of the physical therapist or physical therapist assistant.

[ 1991, c. 178, §3 (NEW) .]

2. No improvement. If no improvement in the patient is documented by the physical therapist or physical therapist assistant within 30 days of initiation of treatment, the physical therapist or physical therapist assistant shall refer the patient to a licensed doctor of medicine, osteopathy, podiatry, dentistry or chiropractic.

[ 1991, c. 178, §3 (NEW) .]

3. Length of treatment. For treatment required beyond 120 days, the physical therapist or physical therapist assistant shall consult with, or refer the patient to, a licensed doctor of medicine, surgery, osteopathy, podiatry, dentistry or chiropractic. The physical therapist or physical therapist assistant shall document the action taken.

[ 1991, c. 178, §3 (NEW) .]

An employer is not liable under Title 39-A, section 206 for charges for services of a physical therapist or physical therapist assistant unless the employee has been referred to that practitioner by a licensed doctor of medicine, surgery, osteopathy, chiropractic, podiatry or dentistry. [1991, c. 885, Pt. E, §41 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

SECTION HISTORY

1991, c. 178, §3 (NEW). 1991, c. 885, §E41 (AMD). 1991, c. 885, §E47 (AFF).



32 §3113-B. Exemptions

Nothing in this chapter prohibits: [1991, c. 178, §3 (NEW).]

1. Engaging in licensed practice. Any person licensed in this State under any other provision of law from engaging in the practice for which that person is licensed;

[ 1991, c. 178, §3 (NEW) .]

2. Federal officials. Any person serving in the United States Armed Services or public health service or employed by the Veterans' Administration or other federal agency from performing that person's official duties, provided the duties are limited to that service or employment;

[ 1991, c. 178, §3 (NEW) .]

3. Persons employed by licensed doctors. Any person employed by and under the control of a duly licensed doctor in that doctor's office from administering physical therapy modalities, providing that person does not profess to be a physical therapist or physical therapist assistant or use words or letters to indicate that the person is a licensed physical therapist or physical therapist assistant;

[ 1991, c. 178, §3 (NEW) .]

4. Graduate physical therapist or assistant. The supervised practice of a graduate physical therapist or graduate physical therapist assistant, who is approved by the board to sit for examination, until 60 days after the publication of examination results. The graduate must work in a facility employing at least one physical therapist licensed to practice in this State who assumes responsibility for patient-related activities of the applicant;

[ 2013, c. 217, Pt. E, §1 (AMD) .]

5. Student physical therapist or assistant. The supervised practice of physical therapy by a student enrolled in an accredited physical therapist or physical therapist assistant program who indicates that that person is a "student"; or

[ 1991, c. 178, §3 (NEW) .]

6. Delegation to aides or assistants. Any physical therapist licensed pursuant to this chapter from delegating to a physical therapy aide or licensed physical therapist assistant treatment procedures or patient-related activities commensurate with the education and training of the person, but not including interpretation of referrals, performance or evaluation procedures or determination and modification of patient treatment programs. The board shall adopt rules governing supervision of physical therapy aides and licensed physical therapist assistants.

[ 1991, c. 178, §3 (NEW) .]

SECTION HISTORY

1991, c. 178, §3 (NEW). 1999, c. 386, §K2 (AMD). 2007, c. 402, Pt. N, §4 (AMD). 2013, c. 217, Pt. E, §1 (AMD).



32 §3114. Application; qualification; licensure by examination (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 555, §2 (NEW). 1981, c. 501, §62 (RP).



32 §3114-A. Qualification; application

1. Qualification. To qualify for a license as a physical therapist or physical therapist assistant, an applicant must meet the following requirements:

A. Demonstrate that the applicant is trustworthy and competent to engage in practice as a physical therapist or physical therapist assistant in such manner as to safeguard the interests of the public; [1999, c. 386, Pt. K, §3 (AMD).]

B. Be a graduate of an educational program for the physical therapist or the physical therapist assistant that is accredited by an agency recognized by the United States Commissioner of Education or the Council on Post-Secondary Accreditation, or both, and approved by the board; or if the applicant has been trained in another country, present satisfactory evidence that the applicant has graduated from a school of physical therapy approved or accredited in the country where the school is located and have educational credentials equivalent to those of the United States trained physical therapist or physical therapist assistant; and [1999, c. 386, Pt. K, §3 (AMD).]

C. Pass an examination, approved by the board, to determine the applicant's fitness to practice as a physical therapist or to act as a physical therapist assistant. [2007, c. 402, Pt. N, §5 (AMD).]

Applicants trained in another country must demonstrate proficiency in written and spoken English.

[ 2007, c. 402, Pt. N, §5 (AMD) .]

2. Application. To qualify for examination or to apply for a license as a physical therapist or physical therapist assistant, an applicant shall:

A. Submit an application with supporting documents to the board on forms provided by the board; and [2013, c. 217, Pt. E, §2 (AMD).]

B. Pay a required fee as set under section 3116-A. [2013, c. 217, Pt. E, §2 (AMD).]

C. [1983, c. 413, §135 (RP).]

[ 2013, c. 217, Pt. E, §2 (AMD) .]

SECTION HISTORY

1981, c. 501, §63 (NEW). 1983, c. 413, §§132-135 (AMD). 1999, c. 386, §§K3,4 (AMD). 2003, c. 250, §A2 (AMD). 2007, c. 402, Pt. N, §5 (AMD). 2013, c. 217, Pt. E, §2 (AMD).



32 §3114-B. Endorsement

The board may waive the examination requirement for an applicant who is currently licensed in another state or other jurisdiction by virtue of having previously passed a qualifying examination acceptable to the board, if the passing standards for the examination are equivalent to those then required by the law of this State. [2007, c. 402, Pt. N, §6 (NEW).]

SECTION HISTORY

2007, c. 402, Pt. N, §6 (NEW).



32 §3115. Licensure

The board shall license an applicant who meets the requirements of this chapter and pays the biennial licensure fee as set under section 3116-A. Licensure as a physical therapist entitles the person to whom it is granted to engage in the practice of physical therapy anywhere in this State and to use the words "physical therapist" or letters "P.T." to indicate that the person is licensed in this State. Licensure as a physical therapist assistant entitles the person to whom it is granted to act as a physical therapist assistant and to use the words "physical therapist assistant" or letters "P.T.A." to indicate that the person is licensed in this State. [2009, c. 112, Pt. A, §8 (AMD).]

SECTION HISTORY

1979, c. 555, §2 (NEW). 1981, c. 501, §64 (RPR). 1983, c. 413, §136 (AMD). 2003, c. 250, §A3 (AMD). 2007, c. 402, Pt. N, §7 (AMD). 2009, c. 112, Pt. A, §8 (AMD).



32 §3116. License renewal

All licenses must be renewed biennially on or before March 31st of each even-numbered year or at such other times as the Commissioner of Professional and Financial Regulation may designate upon application by the licensee accompanied by the renewal fee as set under section 3116-A. Any license not renewed by March 31st automatically expires. The board may renew an expired license if the renewal notice is returned within 90 days of the expiration date and upon payment of a late fee in addition to the renewal fee as set under section 3116-A. A person who submits an application for renewal more than 90 days after the license expiration date is subject to all requirements governing new applicants under this chapter, except that the board may in its discretion, giving due consideration to the protection of the public, waive examination if the renewal application is made within 2 years from the date of that expiration. [2007, c. 402, Pt. N, §8 (AMD).]

SECTION HISTORY

1979, c. 555, §2 (NEW). 1981, c. 501, §65 (AMD). 1983, c. 204, §9 (AMD). 1983, c. 413, §137 (RPR). 1999, c. 386, §K5 (AMD). 2003, c. 250, §A4 (AMD). 2007, c. 402, Pt. N, §8 (AMD).



32 §3116-A. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $100 biennially. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 250, Pt. A, §5 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

2003, c. 250, §A5 (NEW). 2011, c. 286, Pt. B, §5 (REV).



32 §3117. Revocation and reissuance (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 555, §2 (NEW). 1983, c. 413, §138 (RP).



32 §3117-A. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for any of the following reasons: [2007, c. 402, Pt. N, §9 (NEW).]

1. Fraud.

[ 2007, c. 402, Pt. N, §9 (RP) .]

2. Addiction. Addiction, as confirmed by medical findings, to the use of alcohol or other drugs, that has resulted in the licensed physical therapist or physical therapist assistant being unable to perform the licensed physical therapist's or physical therapist assistant's duties or perform those duties in a manner that would not endanger the health or safety of the patients to be served; or

[ 2007, c. 402, Pt. N, §9 (AMD) .]

3. Incompetency. A medical finding of mental incompetency.

[ 2007, c. 402, Pt. N, §9 (AMD) .]

4. Accomplice.

[ 2007, c. 402, Pt. N, §9 (RP) .]

5. Misconduct.

[ 2007, c. 402, Pt. N, §9 (RP) .]

6. Criminal conviction.

[ 2007, c. 402, Pt. N, §9 (RP) .]

7. Violation.

[ 2007, c. 402, Pt. N, §9 (RP) .]

SECTION HISTORY

1983, c. 413, §139 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 204, §D1 (AMD). 2007, c. 402, Pt. N, §9 (AMD).



32 §3118. Unlicensed practice

Any person who violates section 3113-A is subject to the provisions of Title 10, section 8003-C. [2007, c. 402, Pt. N, §10 (NEW).]

SECTION HISTORY

1983, c. 413, §139 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. N, §10 (RPR).



32 §3119. Receipts and disbursements (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 389, §15 (NEW). 1995, c. 397, §53 (RP).






Chapter 47: PHYSICIANS AND SURGEONS [REPEALED]

Subchapter 1: GENERAL PROVISIONS

32 §3151. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §2 (RP).



32 §3152. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 329, §1 (RP).



32 §3153. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 297, (NEW). 1969, c. 378, (NEW). 1969, c. 590, §61 (RP). 1971, c. 591, §2 (RP).



32 §3154. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §62 (NEW). 1971, c. 237, §3 (AMD). 1971, c. 591, §2 (RP).



32 §3155. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 361, (NEW). 1971, c. 591, §2 (RP).






Subchapter 2: BOARD OF REGISTRATION

32 §3201. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §1 (AMD). 1971, c. 591, §2 (RP).



32 §3201-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §2 (NEW). 1971, c. 591, §2 (RP).



32 §3201-B. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §2 (NEW). 1971, c. 591, §2 (RP).



32 §3202. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §2 (RP).



32 §3202-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §3 (NEW). 1971, c. 591, §2 (RP).



32 §3202-B. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §3 (NEW). 1971, c. 591, §2 (RP).



32 §3203. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §4 (RPR). 1969, c. 329, §2 (AMD). 1971, c. 591, §2 (RP).



32 §3203-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §5 (NEW). 1971, c. 591, §2 (RP).



32 §3203-B. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §5 (NEW). 1971, c. 591, §2 (RP).



32 §3203-C. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §5 (NEW). 1971, c. 591, §2 (RP).



32 §3203-D. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §5 (NEW). 1971, c. 591, §2 (RP).



32 §3203-E. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §5 (NEW). 1971, c. 591, §2 (RP).



32 §3204. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §2 (RP).






Subchapter 3: REGISTRATION

32 §3251. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §2 (RP).



32 §3252. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §87 (AMD). 1971, c. 591, §2 (RP). 1971, c. 598, §75 (AMD). 1971, c. 622, §117A (RP).



32 §3253. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §2 (RP).



32 §3254. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §2 (RP).



32 §3255. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §6 (AMD). 1971, c. 591, §2 (RP).



32 §3256. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §2 (RP).



32 §3257. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §7 (RPR). 1971, c. 591, §2 (RP).



32 §3258. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §2 (RP).



32 §3259. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §2 (RP).



32 §3259-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §8 (NEW). 1971, c. 591, §2 (RP).



32 §3260. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §2 (RP).



32 §3261. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §9 (NEW). 1971, c. 591, §2 (RP).



32 §3262. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 251, §9 (NEW). 1971, c. 591, §2 (RP).









Chapter 48: BOARD OF LICENSURE IN MEDICINE

Subchapter 1: BOARD OF LICENSURE

32 §3263. Appointment; vacancies; compensation

The Board of Licensure in Medicine, as established by Title 5, section 12004-A, subsection 24, and in this chapter called the "board," consists of 10 individuals who are residents of this State, appointed by the Governor. Three individuals must be representatives of the public. Six individuals must be graduates of a legally chartered medical college or university having authority to confer degrees in medicine and must have been actively engaged in the practice of their profession in this State for a continuous period of 5 years preceding their appointments to the board. One individual must be a physician assistant licensed under this chapter who has been actively engaged in the practice of that individual's profession in this State for a continuous period of 5 years preceding appointment to the board. A full-term appointment is for 6 years. Appointment of members must comply with Title 10, section 8009. A member of the board may be removed from office for cause by the Governor. [2013, c. 101, §5 (AMD).]

Members of said board shall be compensated according to the provisions of Title 5, chapter 379. If the fees to be collected under any of the provisions of this chapter are insufficient to pay the salaries and expenses provided by this section, the members of said board shall be entitled to only a pro rata payment for salary in any years in which such fees are insufficient. [1983, c. 812, §228 (AMD).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1975, c. 575, §37 (AMD). 1975, c. 771, §§360,361 (AMD). 1977, c. 388, §1 (AMD). 1983, c. 176, §16 (AMD). 1983, c. 812, §228 (AMD). 1989, c. 462, §9 (AMD). 1989, c. 503, §B139 (AMD). 1989, c. 878, §A95 (AMD). 1993, c. 600, §A198 (AMD). 1997, c. 680, §C1 (AMD). 2007, c. 695, Pt. B, §11 (AMD). 2013, c. 101, §5 (AMD).



32 §3264. Oath

Each member of the board shall, before entering upon the duties of the member's office, take the constitutional oath of office, and shall, in addition, make oath that the member is qualified under the terms of this chapter to hold the office. [1993, c. 600, Pt. A, §199 (AMD).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1993, c. 600, §A199 (AMD).



32 §3265. Secretary-treasurer; bonding (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §1 (NEW). 1993, c. 600, §A200 (RP).



32 §3266. Elections; meetings; seal; expenses

The members of the board shall meet on the 2nd Tuesday of July of the uneven-numbered years at the time and place the board may determine and shall elect a chair and a secretary who shall hold their respective offices for the term of 2 years. The secretary of the board shall perform such duties as delegated by the board, including license application review functions. The board through its executive director shall receive all fees, charges and assessments payable to the board and account for and pay over the same according to law. The board shall hold regular meetings, one in March, one in July and one in November of each year, and any additional meetings at other times and places as it may determine. The board shall cause a seal to be engraved and shall keep a record of all their proceedings. [2003, c. 601, §2 (AMD).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1993, c. 600, §A201 (AMD). 2003, c. 601, §2 (AMD).



32 §3267. Quorum

A majority of the members of the board constitutes a quorum for the transaction of business under this chapter, but a less number may adjourn from time to time until a quorum is present. [1993, c. 600, Pt. A, §201 (AMD).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1993, c. 600, §A201 (AMD).



32 §3268. Members may administer oaths

A member of the board has the authority to administer oaths, compel the testimony of witnesses and compel the production of books, records and documents relevant to inquiry pursuant to a subpoena issued in accordance with section 3269. [1993, c. 600, Pt. A, §201 (AMD).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1993, c. 600, §A201 (AMD).



32 §3269. Powers and duties of the board

The board has the following powers and duties in addition to all other powers and duties imposed by this chapter: [1993, c. 600, Pt. A, §202 (AMD).]

1. Set standards. The power to set standards of eligibility for examination for candidates desiring admission to medical practice in Maine;

[ 1971, c. 591, §1 (NEW) .]

2. Adopt criteria. The power to design or adopt an examination and other suitable criteria for establishing a candidate's knowledge in medicine and its related skills;

[ 1971, c. 591, §1 (NEW) .]

3. Licensing and standards. The power to license and to set standards of practice for physicians and surgeons practicing medicine in Maine;

[ 1993, c. 600, Pt. A, §202 (AMD) .]

4. Hearings and procedure. The power to hold hearings and take evidence in all matters relating to the exercise and performance of the powers and duties vested in the board and the board, acting through the secretary, has the authority to subpoena witnesses, books, records and documents in hearings before it;

[ 1993, c. 600, Pt. A, §202 (AMD) .]

5. Legal representation. The power to engage legal counsel, to be approved by the Attorney General, and investigative assistants of its own choosing to advise the board generally and specifically, to represent the board in hearings before it and in appeals taken from a decision of the board;

[ 1993, c. 600, Pt. A, §202 (AMD) .]

6. Salary and duties. Except as provided in subsections 15 and 16, the power to employ and prescribe the duties of other personnel as the board determines necessary. Except as prescribed in subsection 15, the appointment and compensation of that staff is subject to the Civil Service Law;

[ 1993, c. 600, Pt. A, §202 (AMD) .]

7. Rules. The power to adopt rules as the board determines necessary and proper to carry out this chapter;

[ 1993, c. 600, Pt. A, §202 (AMD) .]

8. Complaints. The duty to investigate complaints in a timely fashion on its own motion and those lodged with the board or its representatives regarding the violation of a section of this chapter and the violation of rules adopted by the board pursuant to its authority;

[ 1993, c. 600, Pt. A, §202 (AMD) .]

8-A. Report. By March 1st of each year, the board shall submit to the Legislature a report consisting of statistics on the following for the preceding year:

A. The number of complaints against licensees received from the public or filed on the board's own motion; [1989, c. 462, §11 (NEW).]

B. The number of complaints dismissed for lack of merit or insufficient evidence of grounds for discipline; [1989, c. 462, §11 (NEW).]

C. The number of cases in process of investigation or hearing carried over at year end; and [1989, c. 462, §11 (NEW).]

D. The number of disciplinary actions finalized during the report year as tabulated and categorized by the annual statistical summary of the Physician Data Base of the Federation of State Medical Boards of the United States, Inc.; [1993, c. 600, Pt. A, §202 (AMD).]

[ 1993, c. 600, Pt. A, §202 (AMD) .]

9. Open financial records. The duty to keep a record of the names and residences of all individuals licensed under this chapter and a record of all money received and disbursed by the board, and records or duplicates must always be open to inspection in the office of the secretary during regular office hours. The board shall annually make a report to the Commissioner of Professional and Financial Regulation and to the Legislature containing a full and complete account of all its official acts during the preceding year, and a statement of its receipts and disbursements and comments or suggestions as the board determines essential;

[ 1993, c. 600, Pt. A, §202 (AMD) .]

10. Powers. The power to mandate, conduct and operate or contract with other agencies, individuals, firms or associations for the conduct and operation of programs of medical education, including statewide programs of health education for the general public and to disburse funds accumulated through the receipt of licensure fees for this purpose, provided that funds may not be disbursed for this purpose for out-of-state travel, meals or lodging for a physician being educated under this program. The power to conduct and operate or contract with other agencies or nonprofit organizations for the conduct and operation of a program of financial assistance to medical students indicating an intent to engage in family practice in rural Maine, under which program the students may be provided with interest-free grants or interest-bearing loans in an amount not to exceed $5,000 per student per year on terms and conditions as the board may determine.

Notwithstanding any other provision of this subsection, if the board contracts with the Commissioner of Education to provide funds for the costs of positions for which the State has contracted at the University of Vermont College of Medicine, or the Tufts University School of Medicine, the terms of the contract between the board and the commissioner must be in accordance with the requirements of Title 20-A, chapter 421;

[ 1993, c. 600, Pt. A, §202 (AMD) .]

11. Conduct examinations. The power to conduct examinations in medicine;

[ 1993, c. 600, Pt. A, §202 (AMD) .]

12. Other services and functions. The power to provide services and carry out functions necessary to fulfill the board's statutory responsibilities. The board may set reasonable fees for services such as providing license certification and verifications, providing copies of board law and rules, and providing copies of documents. The board may also set reasonable fees to defray its cost in administering examinations for special purposes that it may from time to time require and for admitting courtesy candidates from other states to its examinations;

[ 1991, c. 425, §11 (AMD) .]

13. Liaison; limitation.

[ 1995, c. 462, Pt. B, §6 (RP) .]

14. Budget. The duty to submit to the Commissioner of Professional and Financial Regulation its budgetary requirements in the same manner as is provided in Title 5, section 1665, and the commissioner shall in turn transmit these requirements to the Bureau of the Budget without revision, alteration or change, unless alterations are mutually agreed upon by the department and the board or the board's designee;

[ 1995, c. 462, Pt. B, §7 (RPR) .]

15. Adequacy of budget, fees and staffing. The duty to ensure that the budget submitted by the board to the Commissioner of Professional and Financial Regulation is sufficient, if approved, to provide for adequate legal and investigative personnel on the board's staff and that of the Attorney General to ensure that professional liability complaints described in Title 24, section 2607 and complaints regarding a section of this chapter can be resolved in a timely fashion. The board's staff must include one position staffed by an individual who is primarily a consumer assistant. The functions and expense of the consumer assistant position must be shared on a pro rata basis with the Board of Osteopathic Licensure. Within the limit set by section 3279, the board shall charge sufficient licensure fees to finance this budget provision. The board shall submit legislation to request an increase in these fees should they prove inadequate to the provisions of this subsection.

Within the limit of funds provided to it by the board, the Department of the Attorney General shall make available to the board sufficient legal and investigative staff to enable all consumer complaints mentioned in this subsection to be resolved in a timely fashion;

[ 2001, c. 260, Pt. H, §1 (AMD) .]

16. Executive director. The power to appoint an executive director who serves at the pleasure of the board and who shall assist the board in carrying out its administrative duties and responsibilities under this chapter. The salary range for the executive director must be set by the board within the range established by Title 2, section 6-C; and

[ 2001, c. 260, Pt. H, §2 (AMD) .]

17. Approval of licenses. The power to direct staff to review and approve applications for licensure or renewal in accordance with criteria established in law or in rules adopted by the board. Licensing decisions made by staff may be appealed to the full board.

[ 2001, c. 260, Pt. H, §3 (NEW) .]

The Commissioner of Professional and Financial Regulation acts as a liaison between the board and the Governor. [1995, c. 462, Pt. B, §8 (NEW).]

The Commissioner of Professional and Financial Regulation does not have the authority to exercise or interfere with the exercise of discretionary, regulatory or licensing authority granted by statute to the board. The commissioner may require the board to be accessible to the public for complaints and questions during regular business hours and to provide any information the commissioner requires in order to ensure that the board is operating administratively within the requirements of this chapter. [1995, c. 462, Pt. B, §8 (NEW).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1975, c. 404, §1 (AMD). 1975, c. 504, (AMD). 1977, c. 388, §2 (AMD). 1977, c. 451, (AMD). 1977, c. 604, §§28,29 (AMD). 1979, c. 345, §1 (AMD). 1981, c. 239, (AMD). 1985, c. 748, §42 (AMD). 1985, c. 804, §§19,22 (AMD). 1987, c. 178, §§2,3 (AMD). 1989, c. 462, §§10-12 (AMD). 1989, c. 700, §A147 (AMD). 1991, c. 425, §11 (AMD). 1993, c. 600, §A202 (AMD). 1993, c. 659, §§B14,15 (AMD). 1995, c. 462, §§B6-8 (AMD). 1997, c. 680, §C2 (AMD). 2001, c. 260, §§H1-3 (AMD).






Subchapter 2: LICENSURE

32 §3270. Licensure required

Unless licensed by the board, an individual may not practice medicine or surgery or a branch of medicine or surgery or claim to be legally licensed to practice medicine or surgery or a branch of medicine or surgery within the State by diagnosing, relieving in any degree or curing, or professing or attempting to diagnose, relieve or cure a human disease, ailment, defect or complaint, whether physical or mental, or of physical and mental origin, by attendance or by advice, or by prescribing or furnishing a drug, medicine, appliance, manipulation, method or a therapeutic agent whatsoever or in any other manner unless otherwise provided by statutes of this State. An individual licensed under chapter 36 may prefix the title "Doctor" or the letters "Dr." to that individual's name, as provided in section 2581, or a chiropractor licensed by this State may prefix the title "Doctor" or the letters "Dr." to that individual's name when accompanied by the word "Chiropractor," or a dentist duly licensed by this State may prefix the title "Doctor" or the letters "Dr." to that individual's name or a naturopathic doctor licensed by this State may prefix the title "Doctor" or the letters "Dr." to that individual's name when accompanied by the word "Naturopathy" or the words "Naturopathic Medicine" or an optometrist duly licensed under the laws of this State may prefix the title "Doctor" or the letters "Dr." to that individual's name when accompanied by the word "Optometrist" or a podiatrist licensed under the laws of this State may prefix the title "Doctor" or the letters "Dr." to that individual's name when accompanied by the word "Podiatrist" or "Chiropodist." [1995, c. 671, §11 (AMD).]

Whoever, not being duly licensed by the board, practices medicine or surgery or a branch of medicine or surgery, or purports to practice medicine or surgery or a branch of medicine or surgery in a way cited in this section, or who uses the title "Doctor" or the letters "Dr." or the letters "M.D." in connection with that individual's name, contrary to this section, commits a Class E crime. Nothing contained in this section prevents an individual who has received the doctor's degree from a reputable college or university, other than the degree of "Doctor of Medicine" from prefixing the letters "Dr." to that individual's name, if that individual is not engaged, and does not engage, in the practice of medicine or surgery or the treatment of a disease or human ailment. Nothing contained in this section prevents an individual who has received the degree "Doctor of Medicine" from a reputable college or university but who is not engaged in the practice of medicine or surgery or the treatment of a disease or human ailment, from prefixing the letters "Dr." or appending the letters "M.D." to that individual's name, as long as that individual's license to practice has never been revoked by the board. Nothing in this chapter may be construed as to affect or prevent the practice of the religious tenets of a church in the ministration to the sick or suffering by mental or spiritual means. [2015, c. 270, §1 (AMD).]

All fees set in this chapter are nonrefundable application fees or administrative processing fees payable to the board at the time of application or at the time board action is requested. Unless otherwise specified, the board shall set the fees. [1991, c. 425, §12 (NEW).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1973, c. 788, §161 (AMD). 1991, c. 425, §12 (AMD). 1991, c. 797, §17 (AMD). 1993, c. 600, §A204 (AMD). 1995, c. 671, §11 (AMD). 2015, c. 270, §1 (AMD).



32 §3270-A. Assistants

This chapter may not be construed to prohibit an individual from rendering medical services if these services are rendered under the supervision and control of a physician or surgeon and if that individual has satisfactorily completed a training program approved by the Board of Licensure in Medicine and a competency examination determined by this board. Supervision and control may not be construed as requiring the personal presence of the supervising and controlling physician at the place where these services are rendered, unless a physical presence is necessary to provide patient care of the same quality as provided by the physician. This chapter may not be construed as prohibiting a physician or surgeon from delegating to the physician's or surgeon's employees or support staff certain activities relating to medical care and treatment carried out by custom and usage when the activities are under the control of the physician or surgeon. The physician delegating these activities to employees or support staff, to program graduates or to participants in an approved training program is legally liable for the activities of those individuals, and any individual in this relationship is considered the physician's agent. This section may not be construed to apply to registered nurses acting pursuant to chapter 31. [2013, c. 33, §2 (AMD).]

When the delegated activities are part of the practice of optometry as defined in chapter 34-A, then the individual to whom these activities are delegated must possess a valid license to practice optometry in Maine, or otherwise may perform only as a technician within the established office of a physician, and otherwise acting solely on the order of and under the responsibility of a physician skilled in the treatment of eyes as designated by the proper professional board, and without assuming evaluation or interpretation of examination findings by prescribing corrective procedures to preserve, restore or improve vision. [1993, c. 600, Pt. A, §205 (AMD).]

SECTION HISTORY

1973, c. 514, §2 (NEW). 1975, c. 404, §2 (AMD). 1977, c. 78, §181 (AMD). 1993, c. 600, §A205 (AMD). 1999, c. 159, §1 (AMD). 2013, c. 33, §2 (AMD).



32 §3270-B. License and regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 680, §1 (NEW). 1991, c. 425, §13 (AMD). 1993, c. 600, §A206 (AMD). 1997, c. 271, §§7-10 (AMD). 1999, c. 685, §§5,6 (AMD). 2013, c. 101, §§6, 7 (AMD). 2015, c. 242, §4 (RP).



32 §3270-C. Termination of license

1. Grounds. The sanctions of section 3282-A apply to a physician assistant.

A. [1993, c. 600, Pt. A, §207 (RP).]

A-1. [2005, c. 162, §1 (RP).]

B. [2005, c. 162, §1 (RP).]

C. [2005, c. 162, §1 (RP).]

D. [2005, c. 162, §1 (RP).]

[ 2005, c. 162, §1 (AMD) .]

2. Consent to physical or mental examination; objections to admissibility of examiner's testimony waived. For the purposes of this section, every physician assistant registered under these rules who accepts the privilege of rendering medical services in this State by the filing of an application and of biannual registration renewal:

A. Is deemed to have consented to a mental or physical examination by a physician or other person selected or approved by the board when directed in writing by the board; and [2013, c. 355, §5 (AMD).]

B. Is deemed to have waived all objections to the admissibility of the examining physician's or other person's testimony or reports on the ground that these constitute a privileged communication. [2013, c. 355, §5 (AMD).]

Pursuant to Title 4, section 184, subsection 6, the District Court shall immediately suspend the certificate of a physician assistant who can be shown, through the results of the medical or physical examination conducted under this section or through other competent evidence, to be unable to render medical services with reasonable skill and safety to patients by reason of mental illness, alcohol intemperance, excessive use of drugs or narcotics or as a result of a mental or physical condition interfering with the competent rendering of medical services.

[ 2013, c. 355, §5 (AMD) .]

3. Jurisdiction.

[ 1977, c. 694, §609 (RP) .]

4. Enforcement.

[ 1977, c. 694, §609 (RP) .]

SECTION HISTORY

1975, c. 680, §1 (NEW). 1977, c. 694, §§607-609 (AMD). 1983, c. 378, §46 (AMD). 1993, c. 600, §A207 (AMD). 1999, c. 547, §B66 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 601, §3 (AMD). 2005, c. 162, §1 (AMD). 2013, c. 355, §5 (AMD).



32 §3270-D. Termination of effectiveness (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 680, §1 (NEW). 1977, c. 47, (RP).



32 §3270-E. License and registration of physician assistants

1. License and registration required. A physician assistant may not render medical services under the supervision of an osteopathic physician or an allopathic physician pursuant to a plan of supervision until the physician assistant has applied for and obtained from either the Board of Licensure in Medicine or the Board of Osteopathic Licensure:

A. A license, which must be renewed biennially with the board that issued the initial license; and [2015, c. 242, §5 (NEW).]

B. A certificate of registration. [2015, c. 242, §5 (NEW).]

Applications for licensure and certificate of registration as a physician assistant must be made to the board that licenses the physician assistant's primary supervising physician at the time the applications for initial licensure and certificate of registration are filed. A physician assistant who applies for licensure without a designated primary supervising physician may submit the application to either the Board of Osteopathic Licensure or the Board of Licensure in Medicine. A license granted by either the Board of Osteopathic Licensure or the Board of Licensure in Medicine authorizes the physician assistant to render medical services under the supervision of an allopathic or osteopathic physician regardless of which board issued the license to the physician assistant.

[ 2015, c. 242, §5 (NEW) .]

2. Qualification for licensure. The board may issue to an individual a license to practice as a physician assistant under the following conditions:

A. A license may be issued to an individual who:

(1) Graduated from a physician assistant program approved by the board;

(2) Passed a physician assistant national certifying examination administered by the National Commission on Certification of Physician Assistants or its successor organization;

(3) Demonstrates current clinical competency;

(4) Does not have a license or certificate of registration that is the subject of disciplinary action such as probation, restriction, suspension, revocation or surrender;

(5) Completes an application approved by the board;

(6) Pays an application fee of up to $250; and

(7) Passes an examination approved by the board; and [2015, c. 242, §5 (NEW).]

B. No grounds exist as set forth in section 3282-A to deny the application. [2015, c. 242, §5 (NEW).]

[ 2015, c. 242, §5 (NEW) .]

3. Certificate of registration. A physician assistant may not render medical services until issued a certificate of registration by the board. The board may issue a certificate of registration to a physician assistant under the following requirements:

A. The physician assistant shall:

(1) Submit an application on forms approved by the board. The application must include:

(a) A written statement by the proposed supervising physician taking responsibility for all medical activities of the physician assistant; and

(b) A written statement by the physician assistant and proposed supervising physician that a written plan of supervision has been established; and

(2) Pays an application fee of up to $50. [2015, c. 242, §5 (NEW).]

B. A proposed supervising physician must hold an active license to practice medicine in the State and be in good standing. [2015, c. 242, §5 (NEW).]

[ 2015, c. 242, §5 (NEW) .]

4. Delegation by physician assistant. A physician assistant may delegate medical acts to a medical assistant employed by the physician assistant or by an employer of the physician assistant as long as that delegation is permitted in the plan of supervision established by the physician assistant and the supervising physician.

[ 2015, c. 242, §5 (NEW) .]

5. Rules. The Board of Licensure in Medicine is authorized to adopt rules regarding the training and licensure of physician assistants and the agency relationship between the physician assistant and the supervising physician. These rules, which must be adopted jointly with the Board of Osteopathic Licensure, may pertain to, but are not limited to, the following matters:

A. Information to be contained in the application for a license and certificate of registration; [2015, c. 242, §5 (NEW).]

B. Information that is required on the application for a certificate of registration filed by the proposed supervising physician; [2015, c. 242, §5 (NEW).]

C. Training and education requirements and scope of permissible clinical medical procedures of the physician assistant and the manner and methods by which the supervising physician shall supervise the physician assistant's medical services; [2015, c. 242, §5 (NEW).]

D. Scope of practice for physician assistants, including prescribing of controlled drugs; [2015, c. 242, §5 (NEW).]

E. Requirements for written plans of supervision; [2015, c. 242, §5 (NEW).]

F. Requirements for a physician assistant to notify the board regarding certain circumstances, including but not limited to any change in address, any change in the identity or address of the physician assistant's employer or in the physician assistant's employment status, any change in the identity or address of the supervising physician, the permanent departure of the physician assistant from the State, any criminal convictions of the physician assistant and any discipline by other jurisdictions of the physician assistant; [2015, c. 242, §5 (NEW).]

G. Issuance of temporary physician assistant licenses and temporary registration of physician assistants; [2015, c. 242, §5 (NEW).]

H. Appointment of an advisory committee for continuing review of the physician assistant program and rules. The physician assistant member of the board pursuant to section 2561 must be a member of the advisory committee; [2015, c. 242, §5 (NEW).]

I. Continuing education requirements as a precondition to continued licensure or licensure renewal; [2015, c. 242, §5 (NEW).]

J. Fees for the application for an initial physician assistant license, which may not exceed $250; [2015, c. 242, §5 (NEW).]

K. Fees for an initial certificate of registration, which may not exceed $100; [2015, c. 242, §5 (NEW).]

L. Fees for transfer of the certificate of registration by a physician assistant from one supervising physician to another, which may not exceed $50; and [2015, c. 242, §5 (NEW).]

M. Fees for the biennial renewal of a physician assistant license in an amount not to exceed $250. [2015, c. 242, §5 (NEW).]

[ 2015, c. 242, §5 (NEW) .]

SECTION HISTORY

2015, c. 242, §5 (NEW).



32 §3271. Qualifications for medical licensure

Except where otherwise specified by this chapter, all applicants for licensure as a physician or surgeon in the State must satisfy the following requirements. [1993, c. 600, Pt. A, §208 (AMD).]

1. Medical education. Each applicant must:

A. Graduate from a medical school designated as accredited by the Liaison Committee on Medical Education; [1983, c. 741, §1 (NEW).]

B. Graduate from an unaccredited medical school, be evaluated by the Educational Commission for Foreign Medical Graduates and receive a permanent certificate from the Educational Commission for Foreign Graduates; or [1989, c. 5, §1 (AMD).]

C. Graduate from an unaccredited medical school and achieve a passing score on the Visa Qualifying Examination or another comprehensive examination determined by the board to be substantially equivalent to the Visa Qualifying Examination. [1993, c. 600, Pt. A, §208 (AMD).]

[ 1993, c. 600, Pt. A, §208 (AMD) .]

2. Postgraduate training. Each applicant who has graduated from an accredited medical school on or after January 1, 1970 but before July 1, 2004 must have satisfactorily completed at least 24 months in a graduate educational program accredited by the Accreditation Council on Graduate Medical Education, the Canadian Medical Association or the Royal College of Physicians and Surgeons of Canada. Notwithstanding other requirements of postgraduate training, an applicant is eligible for licensure when the candidate has satisfactorily graduated from a combined postgraduate training program in which each of the contributing programs is accredited by the Accreditation Council on Graduate Medical Education and the applicant is eligible for accreditation by the American Board of Medical Specialties in both specialties. Each applicant who has graduated from an accredited medical school prior to January 1, 1970 must have satisfactorily completed at least 12 months in a graduate educational program accredited by the Accreditation Council on Graduate Medical Education, the Canadian Medical Association or the Royal College of Physicians and Surgeons of Canada. Each applicant who has graduated from an accredited medical school on or after July 1, 2004 or an unaccredited medical school must have satisfactorily completed at least 36 months in a graduate educational program accredited by the Accreditation Council on Graduate Medical Education, the Canadian Medical Association, the Royal College of Physicians and Surgeons of Canada or the Royal Colleges of England, Ireland or Scotland. An applicant who has completed 24 months of postgraduate training and has received an unrestricted endorsement from the director of an accredited graduate education program in the State is considered to have satisfied the postgraduate training requirements of this subsection if the applicant continues in that program and completes 36 months of postgraduate training. Notwithstanding this subsection, an applicant who is board certified by the American Board of Medical Specialties is deemed to meet the postgraduate training requirements of this subsection. Notwithstanding this subsection, in the case of subspecialty or clinical fellowship programs, the board may accept in fulfillment of the requirements of this subsection postgraduate training at a hospital in which the subspecialty clinical program, such as a training program accredited by the American Dental Association Commission on Dental Accreditation or its successor organization, is not accredited but the parent specialty program is accredited by the Accreditation Council on Graduate Medical Education.

[ 2013, c. 355, §6 (AMD) .]

3. Examination. Each applicant must achieve a passing score on each component of the uniform examination of the Federation of State Medical Boards or other examinations designated by the board as the qualifying examination or examinations for licensure. Each applicant must additionally achieve a passing score on a State of Maine examination administered by the board.

[ 1993, c. 600, Pt. A, §208 (AMD) .]

4. Fees. Each applicant shall pay a fee up to $600 plus the cost of the qualifying examination or examinations.

[ 1999, c. 685, §7 (AMD) .]

5. Board action. An applicant may not be licensed unless the board finds that the applicant is qualified and no cause exists, as set forth in section 3282-A, that may be considered grounds for disciplinary action against a licensed physician or surgeon.

[ 1993, c. 600, Pt. A, §208 (AMD) .]

6. Waiver for exceptional circumstances. The board may waive the requirements of subsection 2 for a physician who does not meet the postgraduate training requirements but who meets the requirements of this subsection.

A. To be considered for a waiver under this subsection, the physician must:

(1) Be a graduate of a foreign medical school, not including a medical school in Canada or Great Britain;

(2) Be licensed in another state; and

(3) Have at least 3 years of clinical experience in the area of expertise. [2005, c. 363, §1 (NEW).]

B. If the physician meets the requirements of paragraph A, the board shall use the following qualifications of the physician to determine whether to grant a waiver:

(1) Completion of a 3-year clinical fellowship in the United States in the area of expertise. The burden of proof as to the quality and content of the fellowship is placed on the applicant;

(2) Appointment to a clinical academic position at a licensed medical school in the United States;

(3) Publication in peer-reviewed clinical medical journals recognized by the board;

(4) The number of years in clinical practice; and

(5) Other criteria demonstrating expertise, such as awards or other recognition. [2005, c. 363, §1 (NEW).]

C. The costs associated with the board's determination of licensing eligibility in regard to paragraph B must be paid by the applicant upon completion of the determination under paragraph A. The application cost must reflect and not exceed the actual cost of the final determination. [2005, c. 363, §1 (NEW).]

[ 2005, c. 363, §1 (NEW) .]

7. Special license categories. The board may issue a license limited to the practice of administrative medicine, or any other special license, as defined by routine technical rule of the board adopted pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 355, §7 (AMD) .]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1971, c. 622, §117C (AMD). 1975, c. 404, §3 (AMD). 1977, c. 388, §3 (AMD). 1979, c. 345, §2 (AMD). 1981, c. 240, (AMD). 1981, c. 616, §1 (AMD). 1983, c. 378, §47 (AMD). 1983, c. 741, §1 (RPR). 1985, c. 542, (AMD). 1989, c. 5, §§1-3 (AMD). 1991, c. 425, §14 (AMD). 1993, c. 600, §A208 (AMD). 1993, c. 659, §B16 (AMD). 1995, c. 462, §A60 (AMD). 1999, c. 685, §7 (AMD). 2003, c. 601, §4 (AMD). 2005, c. 162, §2 (AMD). 2005, c. 363, §1 (AMD). 2007, c. 380, §2 (AMD). 2013, c. 355, §§6, 7 (AMD).



32 §3272. Examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §1 (NEW). 1983, c. 741, §2 (RPR). 1993, c. 600, §A209 (AMD). 2005, c. 162, §3 (RP).



32 §3273. Reexamination (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §1 (NEW). 1979, c. 345, §3 (AMD). 1983, c. 378, §48 (AMD). 1983, c. 741, §3 (AMD). 1991, c. 425, §15 (AMD). 2005, c. 162, §4 (RP).



32 §3274. Licenses

Each physician licensed under this chapter is entitled to receive a license under the seal of the board and signed by the chair and the secretary, which must be publicly displayed at the individual's principal place of practice, as long as this individual continues the practice of medicine. [1993, c. 600, Pt. A, §210 (AMD).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1993, c. 600, §A210 (AMD).



32 §3275. Licensure by reciprocity

1. Licensure without examination. The board may, at its discretion, grant licensure without written examination to a physician in good standing who otherwise meets the requirements of section 3271 and who has been:

A. Examined and certified by the National Board of Medical Examiners; [1977, c. 388, §4 (RPR).]

B. Examined and licensed by a board of another state, if the examination passed by the applicant is determined by the board to be equivalent to its own examination; or [1993, c. 600, Pt. A, §211 (AMD).]

C. Graduated from a nationally accredited medical school located in the United States, Canada or the British Isles and:

(1) Has been examined and certified by the Medical Council of Canada; or

(2) Has been examined and certified by the board of a Canadian province or a country in the British Isles, if the examination passed by the applicant is determined by the board to be equivalent in all essentials to its own examination. [1993, c. 600, Pt. A, §211 (AMD).]

An applicant may not be licensed pursuant to this section, unless the board finds that no cause exists, as set forth in section 3282-A, that would be considered grounds for disciplinary action against a licensed physician or surgeon.

[ 1993, c. 600, Pt. A, §211 (AMD) .]

2. Fees. A physician who applies for a license pursuant to subsection 1 shall pay a fee of not more than $600.

[ 1999, c. 685, §8 (AMD) .]

3. Rules. The board may make rules as may be necessary in connection with this section.

[ 1993, c. 600, Pt. A, §211 (AMD) .]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1975, c. 680, §2 (RPR). 1977, c. 388, §4 (AMD). 1979, c. 345, §§4,5 (AMD). 1983, c. 741, §4 (AMD). 1991, c. 425, §16 (AMD). 1993, c. 600, §A211 (AMD). 1999, c. 685, §8 (AMD).



32 §3276. Temporary licensure

A physician who is qualified under section 3275 may, without examination, be granted a temporary license for a period not to exceed one year when the board determines that this action is necessary in order to provide relief for local or national emergencies or for situations in which the number of physicians is insufficient to supply adequate medical services or for the purpose of permitting the physician to serve as locum tenens for another physician who is licensed to practice medicine in this State. The fee for this temporary license may not be more than $400. [2003, c. 601, §5 (AMD).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1975, c. 404, §4 (RPR). 1975, c. 623, §51 (RP). 1975, c. 770, §186 (REEN). 1983, c. 741, §5 (AMD). 1991, c. 425, §17 (AMD). 1993, c. 600, §A212 (AMD). 1999, c. 685, §9 (AMD). 2003, c. 601, §5 (AMD).



32 §3277. Youth camp physicians

A physician who is qualified under section 3275 may, at the discretion of the board, be temporarily licensed as a youth camp physician so that the physician may care for the campers in that particular youth camp licensed under Title 22, section 2495 for which the physician was hired and retained as a youth camp physician. That physician is entitled to practice only on patients in the youth camp. The temporary license must be obtained each year. Application for this temporary license must be made in the same form and manner as for regular licensure. An examination may not be exacted from applicants for these temporary licenses. The fee for temporary licensure may not be more than $400 annually. [2009, c. 211, Pt. B, §28 (AMD).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1975, c. 404, §5 (AMD). 1977, c. 388, §5 (AMD). 1983, c. 741, §6 (AMD). 1991, c. 425, §18 (AMD). 1993, c. 600, §A213 (AMD). 2005, c. 162, §5 (AMD). 2009, c. 211, Pt. B, §28 (AMD).



32 §3278. Emergency 100-day license

A physician who presents a current active unconditioned license from another United States licensing jurisdiction and who can provide reasonable proof of meeting qualifications for licensure in this State must be issued a license to serve temporarily for declared emergencies in the State or for other appropriate reasons as determined by the board. The license is effective for not more than 100 days. The fee for this license may be not more than $400. [2005, c. 162, §6 (AMD).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1975, c. 404, §6 (AMD). 1977, c. 388, §6 (RPR). 1983, c. 741, §7 (AMD). 1991, c. 425, §19 (AMD). 1993, c. 600, §A214 (AMD). 1999, c. 685, §10 (AMD). 2003, c. 601, §6 (AMD). 2005, c. 162, §6 (AMD).



32 §3279. Interns; residents; visiting instructors

1. Interns.

[ 2003, c. 601, §7 (RP) .]

2. Residents. An applicant who is qualified under section 3271, subsection 1 may receive a temporary educational certificate from the board to act as a hospital resident. A certificate to a hospital resident may be renewed every 3 years at the discretion of the board for not more than 7 years.

[ 2003, c. 601, §8 (AMD) .]

2-A. Joint-program resident. An applicant who is enrolled in a program of medical and graduate medical training conducted jointly by a medical school accredited by the Liaison Committee on Medical Education and a graduate medical education program approved by the Accreditation Council on Graduate Medical Education may receive a temporary educational certificate from the board to act as a hospital resident as part of that graduate medical education program if the applicant is concurrently enrolled in the final year of medical training and the initial year of graduate medical education. The board may not issue a certificate pursuant to this subsection for a period longer than that required to obtain the M.D. degree. The period during which the certificate is in force may not be considered in determining satisfaction of the requirement for postgraduate medical education under section 3271, subsection 2.

[ 1995, c. 337, §2 (NEW) .]

3. Conditions of certification. An applicant for a temporary educational certificate may not be certified unless the board finds that the applicant is qualified and that there exists no cause, as set forth in section 3282-A, that would be considered grounds for disciplinary action against a licensed physician or surgeon. The board, in its discretion, may require an examination for applicants for temporary educational certificates. Recipients of these certificates are entitled to all the rights granted to physicians who are licensed to practice medicine and surgery, except that their practice is limited to the training programs in which they are enrolled. A temporary educational certificate may be suspended or revoked, or the board may refuse to renew the certificate, for the reasons stated in section 3282-A, or if the intern or hospital resident has violated the limitations placed upon the intern's temporary educational certificate.

[ 1993, c. 600, Pt. A, §215 (AMD) .]

4. Visiting instructors. A physician who has an unrestricted license to practice medicine or surgery in another state may practice medicine or surgery in this State when the physician is performing medical procedures as part of a course of instruction in graduate medical education in a hospital located in this State. The right of a visiting medical instructor to practice medicine in this State may be suspended or revoked for the reasons stated in section 3282-A, or if the visiting medical instructor has performed medical procedures that are not a part of a course of instruction.

[ 1993, c. 600, Pt. A, §215 (AMD) .]

5. Contract students. An applicant who is qualified under section 3271, subsection 1, who received a medical education as a contract student as provided in Title 20-A, chapter 421, and who agrees to practice in a primary care or other specialized area as defined in Title 20-A, section 11803, subsection 2, or an underserved area as defined in Title 20-A, section 11802, is considered to have completed the postgraduate training requirements of section 3271, subsection 2, upon satisfactory completion of at least 12 months in a graduate educational program approved as specified in section 3271. The board may make the relicensure of an individual for 4 years after the individual's licensure under this subsection contingent on the individual's continuing to practice in an underserved area.

This subsection applies only to individuals entering into a contract under Title 20-A, chapter 421, on or before December 31, 1984.

[ 1993, c. 600, Pt. A, §215 (AMD) .]

6. Fees. The board shall set fees for physicians and students licensed pursuant to this section. The amounts set for licenses issued under this section may not be more than $300.

[ 2003, c. 601, §8 (AMD) .]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1975, c. 404, §7 (AMD). 1977, c. 564, §122 (AMD). 1983, c. 378, §49 (AMD). 1983, c. 741, §8 (RPR). 1987, c. 239, (AMD). 1991, c. 425, §§20,21 (AMD). 1993, c. 600, §A215 (AMD). 1995, c. 337, §2 (AMD). 2003, c. 601, §§7,8 (AMD).



32 §3280. Biennial reregistration; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §1 (NEW). 1975, c. 404, §§8,9 (AMD). 1975, c. 770, §187 (AMD). 1977, c. 388, §7 (AMD). 1979, c. 345, §6 (AMD). 1981, c. 616, §2 (AMD). 1983, c. 378, §50 (AMD). 1983, c. 378, §51 (AMD). 1985, c. 804, §20 (AMD). 1991, c. 425, §§22-24 (AMD). 1993, c. 526, §4 (AFF). 1993, c. 526, §1 (RP). 1993, c. 600, §A216 (AMD). 1995, c. 462, §A61 (RP).



32 §3280-A. Biennial renewal of licenses; qualification; fees; reinstatement after lapse

1. Renewal of licenses. A physician licensed pursuant to section 3271 or 3275 shall apply to the board for relicensure using application forms and submitting supporting documents required by the board. Except as provided in paragraph A for initial proration of expiration dates, the board shall provide to every physician whose application is approved and accepted a proof of license renewal that is valid for no longer than 2 years.

A. Beginning with licenses expiring after July 1, 1994, regardless of the date of initial licensure or last license renewal, the license of every physician born in an odd-numbered year expires at midnight in 1995 on the last day of the month of the physician's birth. The license of every physician born in an even-numbered year expires at midnight in 1996 on the last day of the month of the physician's birth. Upon expiration, a physician must renew the license issued pursuant to this section and this license must be renewed every 2 years by the last day of the month of birth of the physician seeking license renewal by means of application to the board, on forms prescribed and supplied by the board. [1993, c. 526, §2 (NEW); 1993, c. 526, §4 (AFF).]

B. At least 60 days prior to expiration of a current license, the board shall mail to each licensee at the licensee's last known address a notice of the requirement to renew the license with appropriate application forms for the renewal. Whenever a licensee fails, prior to the expiration of the licensee's current license, to return to the board a completed application either to renew the license or to withdraw from licensure, the board shall notify the licensee as soon as possible at the licensee's last known address that the license renewal is past due. Thirty days after the notice has been sent, if the application has neither been submitted by the licensee nor returned by the United States Postal Service as undeliverable, the board shall notify the licensee by certified mail, return receipt requested, that the licensee's license has been administratively suspended for 30 days. If an administratively complete relicensure application, pursuant to subsection 3, paragraph B, has not been submitted within the 30-day period of administrative suspension, the license immediately and automatically lapses. The board may not restore the license prior to completion of the reinstatement proceedings pursuant to subsection 4. [1993, c. 526, §2 (NEW); 1993, c. 526, §4 (AFF).]

[ 1993, c. 526, §2 (NEW); 1993, c. 526, §4 (AFF) .]

2. Criteria for license renewal. Prior to renewing a license:

A. The board may pose any question to the licensee or other sources that the board determines appropriate related to qualification for relicensure. These matters may include, but are not limited to, confirmation of health status, professional standing and conduct, professional liability claims history and license status in other jurisdictions. The board shall, after affording the licensee due process, deny license renewal if the board finds cause that may be considered grounds for refusal to renew the license pursuant to section 3282-A, including, but not limited to, a determination that an outstanding financial obligation to the board exists; and [2003, c. 601, §9 (AMD).]

B. Every licensee seeking renewal of a license with the intent of conducting active medical practice in this State shall submit evidence, satisfactory to the board, of successful completion of a course of continuing medical education within the preceding 24 months, as prescribed by rule. A physician licensed pursuant to section 3271 or 3275 may not engage in the practice of medicine in this State in any degree, including advising or prescribing medication for self, friends or family with or without charge, unless the board has found the licensee qualified by continuing medical education and has marked the current license with the designation "active." [1993, c. 526, §2 (NEW); 1993, c. 526, §4 (AFF).]

[ 2003, c. 601, §9 (AMD) .]

3. Fees. The following fees apply to licensure.

A. The board may charge a license renewal application fee of not more than $500 to all applicants for license renewal. [2005, c. 162, §7 (AMD).]

B. In addition to the application processing fee, the board may require payment of a late application fee of not more than $100 from all licensees, regardless of age, from whom the board has not received an administratively complete license renewal application prior to the license expiration date. An application is not administratively complete if it is not signed and dated by the licensee or does not provide full information and responses of sufficient detail to permit board review, evaluation and decision on renewal qualification. An application received without the required license renewal application fee is considered incomplete and the applicant is subject to a late fee. [1993, c. 526, §2 (NEW); 1993, c. 526, §4 (AFF).]

C. The board may prorate the fee for biennial relicensure for physicians who have been initially licensed within the past 12 months. The manner of proration, if done, must be explained in the board's published schedule of fees. The board may waive all or a portion of the established license renewal application fee upon receipt of a request for waiver based on hardship or other special circumstance. Any waiver request granted and the basis for the waiver must be recorded in the minutes of the board's proceedings. [1993, c. 526, §2 (NEW); 1993, c. 526, §4 (AFF).]

D. Unless received and deposited to the board's account in error and in violation of this section or the board's rules, a license renewal application fee or late fee paid to the board is not refundable if the board or the board's staff has commenced processing the application, regardless of the board's action on the application. [1993, c. 526, §2 (NEW); 1993, c. 526, §4 (AFF).]

[ 2005, c. 162, §7 (AMD) .]

4. Reinstatement after lapse. A physician may be reinstated after the lapse of a license under the following conditions.

A. A license that has lapsed pursuant to subsection 1, paragraph B may be reinstated upon application by the physician on forms provided by the board. A physician whose license has lapsed for more than 5 years shall apply for a new license in order to practice medicine in the State. [1993, c. 526, §2 (NEW); 1993, c. 526, §4 (AFF).]

B. When applying for reinstatement, the licensee must state the reason why the license lapsed and pay all fees in arrears at the time of lapse plus the current license renewal application fee and a nonrefundable reinstatement application processing fee of $100. [1993, c. 526, §2 (NEW); 1993, c. 526, §4 (AFF).]

C. The board may not reinstate a lapsed license if the board finds any cause that may be considered a ground for discipline pursuant to section 3282-A if the license had been in force. Prior to concluding that no cause exists, the board shall conduct the inquiries required by subsection 2, paragraph A for applications for renewal. In addition, the board may not reinstate the license of any physician who has not provided evidence satisfactory to the board of having actively engaged in the practice of medicine continuously for at least the past 12 months under the license of another jurisdiction of the United States or Canada unless the applicant has first satisfied the board of the applicant's current competency by passage of written examinations or practical demonstrations as the board may from time to time prescribe for this purpose through rulemaking. [1993, c. 526, §2 (NEW); 1993, c. 526, §4 (AFF).]

[ 1993, c. 526, §2 (NEW); 1993, c. 526, §4 (AFF) .]

SECTION HISTORY

1993, c. 526, §2 (NEW). 1993, c. 526, §4 (AFF). 1997, c. 680, §C3 (AMD). 1999, c. 685, §11 (AMD). 2003, c. 601, §9 (AMD). 2005, c. 162, §7 (AMD).



32 §3281. Withdrawal of license

The holder of a license or temporary license who notifies the board in writing of the withdrawal of the holder's license is not required to pay licensure fees or penalties beyond those due at the time of the holder's withdrawal, but after a holder gives this notice, the holder's license to practice is not valid until reinstated by the board. [1993, c. 600, Pt. A, §217 (AMD).]

An applicant for reinstatement is entitled to be reinstated upon paying a reinstatement fee of $50 and satisfying the board that the applicant has paid all fees and penalties due at the time of the applicant's withdrawal, and no cause exists for revoking or suspending the applicant's license, and the applicant has applied within 5 years after the applicant's withdrawal, and was in active practice outside this State within one year prior to the filing of application for reinstatement. [1993, c. 600, Pt. A, §217 (AMD).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1977, c. 388, §8 (AMD). 1993, c. 600, §A217 (AMD).



32 §3282. Complaints; allegations; grounds for investigation and hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §1 (NEW). 1977, c. 388, §9 (RPR). 1977, c. 694, §610 (AMD). 1979, c. 619, §1 (RPR). 1983, c. 176, §A17 (AMD). 1983, c. 378, §52 (RP). 1985, c. 506, §A69 (AMD).



32 §3282-A. Disciplinary sanctions

1. Disciplinary proceedings and sanctions. The board shall investigate a complaint, on its own motion or upon receipt of a written complaint filed with the board, regarding noncompliance with or violation of this chapter or any rules adopted by the board.

The board shall notify the licensee of the content of a complaint filed against the licensee as soon as possible, but not later than 60 days after receipt of this information. The licensee shall respond within 30 days. The board shall share the licensee's response with the complainant, unless the board determines that it would be detrimental to the health of the complainant to obtain the response. If the licensee's response to the complaint satisfies the board that the complaint does not merit further investigation or action, the matter may be dismissed, with notice of the dismissal to the complainant, if any.

If, in the opinion of the board, the factual basis of the complaint is or may be true and the complaint is of sufficient gravity to warrant further action, the board or a subcommittee of the board may request and conduct an informal conference with the licensee. The board shall provide the licensee with adequate notice of the conference and the issues to be discussed. The complainant may attend and may be accompanied by up to 2 individuals, including legal counsel. The conference must be conducted in executive session of the board or a subcommittee of the board, pursuant to Title 1, section 405, unless otherwise requested by the licensee. Before the board decides what action to take at the conference or as a result of the conference, the board or a subcommittee of the board shall give the complainant a reasonable opportunity to speak. Statements made at the conference may not be introduced at a subsequent formal hearing unless all parties consent. The complainant, the licensee or either of their representatives shall maintain the confidentiality of the conference.

When a complaint has been filed against a licensee and the licensee moves or has moved to another state, the board may report to the appropriate licensing board in that state the complaint that has been filed, other complaints in the physician's record on which action was taken and disciplinary actions of the board with respect to that physician.

When an individual applies for a license under this chapter, the board may investigate the professional record of that individual, including professional records that the individual may have as a licensee in other states. The board may deny a license or authorize a restricted license based on the record of the applicant in other states.

If the board finds that the factual basis of the complaint is true and is of sufficient gravity to warrant further action, it may take any of the following actions it determines appropriate.

A. With the consent of the licensee, the board may enter into a consent agreement that fixes the period and terms of probation best adapted to protect the public health and safety and rehabilitate or educate the licensee. A consent agreement may be used to terminate a complaint investigation, if entered into by the board, the licensee and the Attorney General's office. [1991, c. 824, Pt. A, §68 (RPR).]

B. In consideration for acceptance of a voluntary surrender of the license, the board may negotiate stipulations, including terms and conditions for reinstatement, that ensure protection of the public health and safety and serve to rehabilitate or educate the licensee. These stipulations may be set forth only in a consent agreement signed by the board, the licensee and the Attorney General's office. [1991, c. 824, Pt. A, §68 (RPR).]

C. If the board concludes that modification or nonrenewal of the license is in order, the board shall hold an adjudicatory hearing in accordance with Title 5, chapter 375, subchapter 4. [2009, c. 28, §1 (AMD).]

D. [2013, c. 355, §8 (RP).]

The board shall require a licensee to notify all patients of the licensee of a probation or stipulation under which the licensee is practicing as a result of board disciplinary action. This requirement does not apply to a physician participating in an alcohol or drug treatment program pursuant to Title 24, section 2505, a physician who retires following charges made or complaints investigated by the board or a physician under the care of a professional and whose medical practices and services are not reduced, restricted or prohibited by the disciplinary action.

[ 2013, c. 355, §8 (AMD) .]

2. Grounds for discipline. The board may suspend or revoke a license pursuant to Title 5, section 10004. The following are grounds for an action to refuse to issue, modify, restrict, suspend, revoke or refuse to renew the license of an individual licensed under this chapter:

A. The practice of fraud, deceit or misrepresentation in obtaining a license under this chapter or in connection with service rendered within the scope of the license issued; [2013, c. 355, §9 (AMD).]

B. Misuse of alcohol, drugs or other substances that has resulted or may result in the licensee performing services in a manner that endangers the health or safety of patients; [2013, c. 105, §7 (AMD).]

C. A professional diagnosis of a mental or physical condition that has resulted or may result in the licensee performing services in a manner that endangers the health or safety of patients; [1993, c. 600, Pt. A, §218 (AMD).]

D. Aiding or abetting the practice of medicine by an individual who is not licensed under this chapter and who claims to be legally licensed; [1993, c. 600, Pt. A, §218 (AMD).]

E. Incompetence in the practice for which the licensee is licensed. A licensee is considered incompetent in the practice if the licensee has:

(1) Engaged in conduct that evidences a lack of ability or fitness to discharge the duty owed by the licensee to a client or patient or the general public; or

(2) Engaged in conduct that evidences a lack of knowledge or inability to apply principles or skills to carry out the practice for which the licensee is licensed; [1993, c. 600, Pt. A, §218 (AMD).]

F. Unprofessional conduct. A licensee is considered to have engaged in unprofessional conduct if the licensee violates a standard of professional behavior, including engaging in disruptive behavior, that has been established in the practice for which the licensee is licensed. For purposes of this paragraph, "disruptive behavior" means aberrant behavior that interferes with or is likely to interfere with the delivery of care; [2007, c. 380, §3 (AMD).]

G. Subject to the limitations of Title 5, chapter 341, conviction of a crime that involves dishonesty or false statement or relates directly to the practice for which the licensee is licensed, or conviction of a crime for which incarceration for one year or more may be imposed; [1993, c. 600, Pt. A, §218 (AMD).]

H. A violation of this chapter or a rule adopted by the board; [1993, c. 600, Pt. A, §218 (AMD).]

I. Engaging in false, misleading or deceptive advertising; [1983, c. 378, §53 (NEW).]

J. Prescribing narcotic or hypnotic or other drugs listed as controlled substances by the Drug Enforcement Administration for other than accepted therapeutic purposes; [1989, c. 291, §4 (AMD).]

K. Failure to report to the secretary of the board a physician licensed under this chapter for addiction to alcohol or drugs or for mental illness in accordance with Title 24, section 2505, except when the impaired physician is or has been a patient of the licensee; [1997, c. 680, Pt. C, §6 (AMD).]

L. Failure to comply with the requirements of Title 24, section 2905-A; [2013, c. 355, §10 (AMD).]

M. Revocation, suspension or restriction of a license to practice medicine or other disciplinary action; denial of an application for a license; or surrender of a license to practice medicine following the institution of disciplinary action by another state or a territory of the United States or a foreign country if the conduct resulting in the disciplinary or other action involving the license would, if committed in this State, constitute grounds for discipline under the laws or rules of this State; [2013, c. 355, §11 (AMD).]

N. Engaging in any activity requiring a license under the governing law of the board that is beyond the scope of acts authorized by the license held; [2013, c. 355, §12 (NEW).]

O. Continuing to act in a capacity requiring a license under the governing law of the board after expiration, suspension or revocation of that license; [2013, c. 355, §12 (NEW).]

P. Noncompliance with an order or consent agreement of the board; [2013, c. 355, §12 (NEW).]

Q. Failure to produce upon request of the board any documents in the licensee's possession or under the licensee's control concerning a pending complaint or proceeding or any matter under investigation by the board, unless otherwise prohibited by state or federal law; or [2013, c. 355, §12 (NEW).]

R. Failure to timely respond to a complaint notification sent by the board. [2013, c. 355, §12 (NEW).]

[ 2013, c. 105, §7 (AMD); 2013, c. 355, §§8-12 (AMD) .]

SECTION HISTORY

1983, c. 378, §53 (NEW). 1989, c. 291, §§4,5 (AMD). 1991, c. 186, (AMD). 1991, c. 534, §7 (AMD). 1991, c. 824, §A68 (AMD). 1993, c. 600, §A218 (AMD). 1997, c. 680, §§C4-8 (AMD). 1999, c. 547, §B67 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 380, §3 (AMD). 2009, c. 28, §1 (AMD). 2013, c. 105, §7 (AMD). 2013, c. 355, §§8-12 (AMD).



32 §3282-B. Lyme disease treatment

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Long-term antibiotic therapy" means the administration of oral, intramuscular or intravenous antibiotics, singly or in combination, for a period of time in excess of 4 weeks. [2015, c. 235, §1 (NEW).]

B. "Lyme disease" means:

(1) The presence of signs or symptoms compatible with acute infection with Borrelia burgdorferi;

(2) Late stage, persistent or chronic infection with Borrelia burgdorferi;

(3) Complications related to an infection under subparagraph (1) or (2); or

(4) The presence of signs or symptoms compatible with acute infection or late stage, persistent or chronic infection with other strains of Borrelia that are identified or recognized by the United States Department of Health and Human Services, Centers for Disease Control and Prevention as a cause of disease.

"Lyme disease" includes an infection that meets the surveillance criteria for Lyme disease established by the federal Centers for Disease Control and Prevention or a clinical diagnosis of Lyme disease that does not meet the surveillance criteria for Lyme disease set by the federal Centers for Disease Control and Prevention but presents other acute and chronic signs or symptoms of Lyme disease as determined by a patient's treating physician. [2015, c. 235, §1 (NEW).]

[ 2015, c. 235, §1 (NEW) .]

2. Lyme disease treatment. A physician licensed under this chapter may prescribe, administer or dispense long-term antibiotic therapy for a therapeutic purpose to eliminate infection or to control a patient's symptoms upon making a clinical diagnosis that the patient has Lyme disease or displays symptoms consistent with a clinical diagnosis of Lyme disease. The physician shall document the clinical diagnosis and treatment in the patient's medical record. The clinical diagnosis must be based on knowledge obtained through medical history and physical examination only or in conjunction with testing that provides supportive data for the clinical diagnosis.

[ 2015, c. 235, §1 (NEW) .]

SECTION HISTORY

2015, c. 235, §1 (NEW).



32 §3283. Disciplinary action (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §1 (NEW). 1977, c. 388, §10 (AMD). 1977, c. 694, §611 (RPR). 1979, c. 619, §2 (RPR). 1983, c. 378, §54 (RP).



32 §3284. Disciplinary action; notice, appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §1 (NEW). 1977, c. 694, §612 (RP).



32 §3285. Public hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §1 (NEW). 1977, c. 694, §613 (RP).



32 §3286. Emergency action

Upon its own motion or upon complaint, the board, in the interests of public health, safety and welfare, shall treat as an emergency a complaint or allegation that an individual licensed under this chapter is or may be unable to practice medicine with reasonable skill and safety to patients by reason of mental illness, alcohol intemperance, excessive use of drugs, narcotics or as a result of a mental or physical condition interfering with the competent practice of medicine. In enforcing this paragraph, the board may compel a physician to submit to a mental or physical examination by a physician or another person designated by the board. Failure of a physician to submit to this examination when directed constitutes an admission of the allegations against the physician, unless the failure was due to circumstances beyond the physician's control, upon which a final order of disciplinary action may be entered without the taking of testimony or presentation of evidence. A physician affected under this paragraph must, at reasonable intervals, be afforded an opportunity to demonstrate that the physician can resume the competent practice of medicine with reasonable skill and safety to patients. [2013, c. 355, §13 (AMD).]

For the purpose of this chapter, by practicing or by making and filing a biennial license to practice medicine in this State, every physician licensed under this chapter who accepts the privilege to practice medicine in this State is deemed to have given consent to a mental or physical examination when directed in writing by the board and to have waived all objections to the admissibility of the examiner's testimony or examination reports on the grounds that the testimony or reports constitute a privileged communication. [2013, c. 355, §14 (AMD).]

Injunctions must issue immediately to enjoin the practice of medicine by an individual licensed to practice under this chapter when that individual's continued practice will or may cause irreparable damage to the public health or safety prior to the time proceedings under this chapter could be instituted and completed. In a petition for injunction pursuant to this section, there must be set forth with particularity the facts that make it appear that irreparable damage to the public health or safety will or may occur prior to the time proceedings under this chapter could be instituted and completed. The petition must be filed in the name of the board on behalf of the State. [1993, c. 600, Pt. A, §219 (AMD).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1981, c. 594, §2 (AMD). 1993, c. 600, §A219 (AMD). 1997, c. 271, §11 (AMD). 2013, c. 355, §§13, 14 (AMD).



32 §3287. Reinstatement on board's own motion (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §1 (NEW). 1983, c. 378, §55 (RP).



32 §3288. Reinstatement on application of person whose license is suspended or revoked (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §1 (NEW). 1983, c. 378, §55 (RP).



32 §3289. Record of reinstatement

Upon the reinstatement of a license by the board, either upon its own motion or upon application, the secretary of the board shall immediately enter the order of reinstatement in the minutes and records of the board. [1993, c. 600, Pt. A, §220 (AMD).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1993, c. 600, §A220 (AMD).






Subchapter 3: GENERAL PROVISIONS

32 §3290. Records of proceedings and orders of proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §1 (NEW). 1983, c. 741, §9 (RP).



32 §3291. Immunity of licensee rendering emergency care (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §1 (NEW). 1975, c. 452, §4 (RP).



32 §3292. Treatment of minors

An individual licensed under this chapter who renders medical care to a minor for treatment of venereal disease or abuse of drugs or alcohol or for the collection of sexual assault evidence through a sexual assault forensic examination is under no obligation to obtain the consent of the minor's parent or guardian or to inform the parent or guardian of the treatment. This section may not be construed to prohibit the licensed individual rendering the treatment from informing the parent or guardian. For purposes of this section, "abuse of drugs" means the use of drugs solely for their stimulant, depressant or hallucinogenic effect upon the higher functions of the central nervous system and not as a therapeutic agent recommended by a practitioner in the course of medical treatment. [1999, c. 90, §4 (AMD).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1973, c. 145, §3 (RPR). 1979, c. 96, §3 (AMD). 1993, c. 600, §A221 (AMD). 1999, c. 90, §4 (AMD).



32 §3293. Review committee member immunity

A physician licensed under this chapter who is a member of a utilization review committee, medical review committee, surgical review committee, peer review committee or disciplinary committee that is a requirement of accreditation by the Joint Commission on Accreditation of Hospitals or is established and operated under the auspices of the physician's respective state or county professional society or the Board of Licensure in Medicine is immune from civil liability for undertaking or failing to undertake an act within the scope of the function of the committee. [1993, c. 600, Pt. A, §222 (AMD).]

SECTION HISTORY

1971, c. 591, §1 (NEW). 1975, c. 83, §2 (RPR). 1987, c. 646, §10 (RPR). 1993, c. 600, §A222 (AMD).



32 §3294. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 591, §1 (NEW). 1977, c. 694, §614 (RP).



32 §3295. Communications between physicians and patients (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §218 (NEW). 1977, c. 564, §123 (RP).



32 §3296. Records of proceedings of medical staff review committees confidential

All proceedings and records of proceedings concerning medical staff reviews, hospital reviews and other reviews of medical care conducted by committees of physicians and other health care personnel on behalf of hospitals located within the State or on behalf of individual physicians, when the reviews are required by state or federal law, rule or as a condition of accreditation by the Joint Commission on Accreditation of Hospitals or the American Osteopathic Association Committee on Hospital Accreditation or are conducted under the auspices of the state or county professional society to which the physician belongs, are confidential and are exempt from discovery. [1993, c. 600, Pt. A, §223 (AMD).]

Provision of information protected by this section to the board pursuant to Title 24, section 2506 does not waive or otherwise affect the confidentiality of the records or the exemption from discovery provided by this section for any other purpose. [1997, c. 271, §12 (NEW).]

SECTION HISTORY

1975, c. 137, §2 (NEW). 1987, c. 646, §11 (AMD). 1993, c. 600, §A223 (AMD). 1997, c. 271, §12 (AMD).



32 §3297. Posting of policy regarding acceptance of Medicare assignment

An allopathic physician licensed pursuant to chapter 48, an osteopathic physician licensed pursuant to chapter 36, a chiropractor licensed pursuant to chapter 9 and a podiatrist licensed pursuant to chapter 51 who treats Medicare-eligible individuals shall post in a conspicuous place that professional's policy regarding the acceptance of Medicare assignment. [1993, c. 600, Pt. A, §224 (AMD).]

This posting must state the policy on accepting assignment and name the individual with whom the patient should communicate regarding the policy. [1993, c. 600, Pt. A, §224 (AMD).]

The Board of Licensure in Medicine, the Board of Osteopathic Licensure, the Board of Licensure of Podiatric Medicine and the Board of Chiropractic Licensure shall enforce the provisions of this section and inform each licensee of the licensee's obligation under this law. Each board may discipline a licensee under its jurisdiction for failing to comply with this section and impose a monetary penalty of not less than $100 and not more than $1,000 for each violation. [1993, c. 600, Pt. A, §224 (AMD).]

SECTION HISTORY

1983, c. 325, (NEW). 1987, c. 719, (AMD). 1993, c. 600, §A224 (AMD).



32 §3298. Establishment of protocols for operation of professional review committee

The board may establish protocols for the operation of a professional review committee as defined in Title 24, section 2502, subsection 4-A. The protocols must include the committee reporting information the board considers appropriate regarding reports received, contacts or investigations made and the disposition of each report, provided that the committee is not required to disclose any personally identifiable information. The protocols may not prohibit an impaired physician or physician assistant from seeking alternative forms of treatment. [1993, c. 39, §2 (AMD).]

SECTION HISTORY

1985, c. 185, §5 (NEW). 1993, c. 39, §2 (AMD).



32 §3299. Promulgation of complaint procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 462, §13 (NEW). 1993, c. 600, §A225 (RP).



32 §3299-A. Consumer information (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 600, §A226 (NEW). 1995, c. 370, §4 (RP).



32 §3300. Release of contact lens prescription

After contact lenses have been adequately fitted and the patient released from immediate follow-up care by the physician, the patient may request a copy of the contact lens specifications from the physician. The physician shall provide a copy of the prescription, at no cost, which must contain the information necessary to properly duplicate the current prescription. The contact lens prescription must contain an expiration date not to exceed 24 months from the date of issue. The prescription may contain fitting guidelines and may also contain specific instructions for use by the patient. [1997, c. 117, §7 (AMD).]

The prescribing physician is not liable for an injury to or a condition of a patient that results from negligence in packaging, manufacturing or dispensing lenses by anyone other than the prescribing physician. [1993, c. 600, Pt. A, §227 (AMD).]

The dispensing party may dispense contact lenses only upon receipt of a written prescription, except that a physician may fill a prescription of an optometrist or another physician without a copy of the prescription. Mail order contact lens suppliers must be licensed by and register with the Board of Commissioners of the Profession of Pharmacy pursuant to section 13751, subsection 3-A and are subject to discipline by that board for violations of that board's rules and the laws governing the board. An individual who fills a contact lens prescription shall maintain a file of that prescription for a period of 5 years. An individual, a corporation or any other entity, other than a mail order contact lens supplier, that improperly fills a contact lens prescription or fills an expired prescription commits a civil violation for which a forfeiture of not less than $250 nor more than $1,000 may be adjudged. [1997, c. 117, §8 (AMD).]

An individual may file a complaint with the board seeking disciplinary action concerning violations of this section. The board shall investigate or cause to be investigated and shall resolve a complaint. The board shall conduct its actions in accordance with the Maine Administrative Procedure Act. [1993, c. 600, Pt. A, §227 (AMD).]

SECTION HISTORY

1991, c. 675, §5 (NEW). 1993, c. 600, §A227 (AMD). 1997, c. 117, §§7,8 (AMD).



32 §3300-A. Confidentiality of personal information of applicant or licensee

An applicant or licensee shall provide the board with a current professional address and telephone number, which will be their public contact address, and a personal residence address and telephone number. An applicant's or licensee's personal residence address and telephone number is confidential information and may not be disclosed except as permitted by this section or as required by law, unless the personal residence address and telephone number have been provided as the public contact address. Personal health information submitted as part of any application is confidential information and may not be disclosed except as permitted by this section or as required by law. The personal health information and personal residence address and telephone number may be provided to other governmental licensing or disciplinary authorities or to any health care providers located within or outside this State that are concerned with granting, limiting or denying a physician's employment or privileges. [2001, c. 214, §2 (NEW).]

SECTION HISTORY

2001, c. 214, §2 (NEW).



32 §3300-B. Expedited partner therapy

An individual licensed under this chapter may not be disciplined for providing expedited partner therapy in accordance with the provisions of Title 22, chapter 251, subchapter 3, article 5. [2009, c. 533, §4 (NEW).]

SECTION HISTORY

2009, c. 533, §4 (NEW).



32 §3300-C. Review of prescriptions written by physician assistant

The supervising physician of a physician assistant, at least annually, shall review prescriptions written for a schedule II drug by that physician assistant. As used in this section, "schedule II drug" has the same meaning as in the federal Controlled Substances Act of 1970, 21 United States Code, Section 812. [2011, c. 477, Pt. J, §1 (NEW).]

SECTION HISTORY

2011, c. 477, Pt. J, §1 (NEW).



32 §3300-D. Interstate practice of telemedicine

1. Definition. For the purposes of this section, "telemedicine" has the same meaning as in Title 24-A, section 4316, subsection 1.

[ 2015, c. 137, §1 (NEW) .]

2. Requirements. A physician not licensed to practice medicine in this State may provide consultative services through interstate telemedicine to a patient located in this State if the physician is registered in accordance with subsection 3. A physician intending to provide consultative services in this State through interstate telemedicine shall provide any information requested by the board and complete information on:

A. All states and jurisdictions in which the physician is currently licensed; [2015, c. 137, §1 (NEW).]

B. All states and jurisdictions in which the physician was previously licensed; and [2015, c. 137, §1 (NEW).]

C. All negative licensing actions taken previously against the physician in any state or jurisdiction. [2015, c. 137, §1 (NEW).]

[ 2015, c. 137, §1 (NEW) .]

3. Registration. The board may register a physician to practice medicine in this State through interstate telemedicine if the following conditions are met:

A. The physician is fully licensed without restriction to practice medicine in the state from which the physician provides telemedicine services; [2015, c. 137, §1 (NEW).]

B. The physician has not had a license to practice medicine revoked or restricted in any state or jurisdiction; [2015, c. 137, §1 (NEW).]

C. The physician does not open an office in this State, does not meet with patients in this State, does not receive calls in this State from patients and agrees to provide only consultative services as requested by a physician, advanced practice registered nurse or physician assistant licensed in this State and the physician, advanced practice registered nurse or physician assistant licensed in this State retains ultimate authority over the diagnosis, care and treatment of the patient; [2015, c. 137, §1 (NEW).]

D. The physician registers with the board every 2 years, on a form provided by the board; and [2015, c. 137, §1 (NEW).]

E. The physician pays a registration fee not to exceed $500. [2015, c. 137, §1 (NEW).]

[ 2015, c. 137, §1 (NEW) .]

4. Notification of restrictions. A physician registered to provide interstate telemedicine services under this section shall immediately notify the board of restrictions placed on the physician's license to practice medicine in any state or jurisdiction.

[ 2015, c. 137, §1 (NEW) .]

5. Jurisdiction. In registering to provide interstate telemedicine services to residents of this State under this section, a physician agrees to be subject to the laws and judicial system of this State and board rules with respect to providing medical services to residents of this State.

[ 2015, c. 137, §1 (NEW) .]

6. Notification to other states. The board shall obtain confirmation of licensure from all states and jurisdictions in which a physician applying for registration has ever been licensed prior to registering the physician pursuant to subsection 3. The board shall request notification from a state or jurisdiction if future adverse action is taken against the physician's license in that state or jurisdiction.

§3300-D. Issuance of prescription for ophthalmic lenses

(As enacted by PL 2015, c. 173, §4 is REALLOCATED TO TITLE 32, SECTION 3300-E)

[ 2015, c. 137, §1 (NEW) .]

SECTION HISTORY

RR 2015, c. 1, §36 (RAL). 2015, c. 137, §1 (NEW). 2015, c. 173, §4 (NEW).



32 §3300-E. Issuance of prescription for ophthalmic lenses (REALLOCATED FROM TITLE 32, SECTION 3300-D)

(REALLOCATED FROM TITLE 32, SECTION 3300-D)

A physician licensed pursuant to section 3275 may not issue a prescription for ophthalmic lenses, as defined in section 2411, subsection 10, solely in reliance on a measurement of the eye by a kiosk, as defined in section 2411, subsection 9, without conducting an eye examination, as defined in section 2411, subsection 8. [RR 2015, c. 1, §36 (RAL).]

SECTION HISTORY

RR 2015, c. 1, §36 (RAL).









Chapter 49: PLUMBERS

Subchapter 1: GENERAL PROVISIONS

32 §3301. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 386, Pt. L, §1 (AMD).]

1. Apprentice plumber.

[ 1983, c. 468, §11 (RP) .]

1-A. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1985, c. 389, §16 (NEW) .]

1-B. Department. "Department" means the Department of Professional and Financial Regulation.

[ 1985, c. 389, §16 (NEW) .]

2. Board. "Board" means the Plumbers' Examining Board appointed under section 3401.

[ 1999, c. 386, Pt. L, §1 (AMD) .]

2-A. Journeyman-in-training. "Journeyman-in-training" means a person who is licensed under this chapter to assist in making plumbing installations under the direct supervision of a journeyman plumber or a master plumber who may not act as or represent that the person is a journeyman plumber, as defined in subsection 3.

[ 1999, c. 386, Pt. L, §1 (AMD) .]

3. Journeyman plumber. "Journeyman plumber" means any person who customarily performs the work of installing plumbing and drainage under the employment and direction of a master plumber or, not being a master plumber, does plumbing repair work as a regular part-time occupation.

[ 1999, c. 386, Pt. L, §1 (AMD) .]

4. Limited license. "Limited license" means a limited plumber's license to install and service plumbing work related to a specific type of plumbing equipment or to specific plumbing installations granted to any person who has passed a satisfactory examination before the board. It must specify the name of the person who is limited to engage in the occupation of installing and servicing the plumbing work related to the type of equipment or to specific plumbing installations only as authorized by the license.

[ 1999, c. 386, Pt. L, §1 (AMD) .]

5. Master plumber. "Master plumber" means any person, firm or corporation, qualified under this chapter, engaging in, or about to engage in, the business of installing plumbing or plumbing systems. The license must specify the name of the person, firm or corporation to whom the license is issued and in the case of a firm or corporation the license must further specify the licensed master plumber in whose name it is issued, pursuant to the requirements of section 3507.

[ 1999, c. 386, Pt. L, §1 (AMD) .]

5-A. Propane and natural gas installer. A "propane and natural gas installer" means a person licensed under chapter 139 when installing propane and natural gas utilization equipment, subject to the restrictions of that person's license.

[ 2009, c. 344, Pt. D, §11 (AMD); 2009, c. 344, Pt. E, §2 (AFF) .]

6. Trainee plumber. "Trainee plumber" means any person who is engaged in assisting in making plumbing installations under the direct supervision of a journeyman plumber or master plumber, whether for the purpose of learning the trade or otherwise.

[ 1999, c. 386, Pt. L, §1 (AMD) .]

7. Trainee plumber.

[ 1983, c. 468, §15 (RP) .]

SECTION HISTORY

1971, c. 363, §1 (AMD). 1973, c. 521, §9 (AMD). 1975, c. 118, §§1,2 (AMD). 1977, c. 469, §§1-5 (AMD). 1983, c. 468, §§11-15 (AMD). 1985, c. 389, §§16,17 (AMD). 1987, c. 597, §§5-8 (AMD). 1993, c. 9, §1 (AMD). 1995, c. 502, §H31 (AMD). 1999, c. 386, §L1 (AMD). 2009, c. 344, Pt. D, §11 (AMD). 2009, c. 344, Pt. E, §2 (AFF).



32 §3302. Applicability

1. License required. A license is required for any person, corporation, partnership or other entity who is engaged in plumbing or performing plumbing installations. No license is required for any activity for which a permit is not required under Title 30, section 3223 or its successor. This section does not apply to the following:

A. Plumbing by regular employees of public utilities as defined in Title 35-A, section 102, when working as such; [1987, c. 141, Pt. B, §33 (AMD).]

B. Plumbing by oil burner technicians, duly licensed under chapter 139, and propane and natural gas installers, licensed under chapter 139, except that this exception only applies to hot and cold water connections to existing piping in the same room where the installation is taking place and does not apply beyond any existing branch connection supplying water; and [2009, c. 344, Pt. D, §12 (AMD); 2009, c. 344, Pt. E, §2 (AFF).]

C. Plumbing by a person in a single-family residence occupied or to be occupied by that person as that person's bona fide personal abode provided that installation conforms with board laws and rules. [1999, c. 386, Pt. L, §2 (AMD).]

[ 2009, c. 344, Pt. D, §12 (AMD); 2009, c. 344, Pt. E, §2 (AFF) .]

2. Municipal licenses not required. A municipality may not require plumbers to be municipally licensed nor may any municipality issue a permit for any plumbing installation unless satisfied that the person, firm or corporation applying for the permit complies with this chapter.

[ 1999, c. 386, Pt. L, §2 (AMD) .]

3. Supervision of trainee plumber. A master or journeyman plumber may not have more than 3 trainee plumbers working under the master or journeyman plumber's direct supervision.

[ 1999, c. 386, Pt. L, §2 (AMD) .]

SECTION HISTORY

1973, c. 521, §6 (RPR). 1977, c. 78, §182 (AMD). 1977, c. 469, §6 (RPR). 1983, c. 468, §16 (AMD). 1987, c. 141, §B33 (AMD). 1993, c. 9, §2 (AMD). 1999, c. 386, §L2 (AMD). 2009, c. 344, Pt. D, §12 (AMD). 2009, c. 344, Pt. E, §2 (AFF).



32 §3303. Provisions in city charters not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 469, §7 (RP).



32 §3304. Unlicensed practice

Any person who violates section 3302, subsection 1 is subject to the provisions of Title 10, section 8003-C. [2007, c. 402, Pt. O, §1 (NEW).]

SECTION HISTORY

1971, c. 363, §2 (AMD). 1973, c. 521, §7 (AMD). 1977, c. 469, §8 (RPR). 1983, c. 413, §140 (RPR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. O, §1 (RPR).



32 §3305. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 521, §8 (NEW). 1977, c. 469, §9 (RP).






Subchapter 2: REGULATIONS

32 §3351. Local ordinance or bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 521, §5 (RP).



32 §3352. Permits; fees; hearings on regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 234, §1 (AMD). 1973, c. 521, §5 (RP).



32 §3353. Law governing; local inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 521, §5 (RP).






Subchapter 3: EXAMINING BOARD

32 §3401. Membership; vacancies; removal; compensation

The Plumbers' Examining Board, as established by Title 5, section 12004-A, subsection 32, consists of 5 members, who are appointed by the Governor as follows. [2003, c. 446, §4 (AFF); 2003, c. 446, §1 (RPR).]

1. Public member. One of the members of the board must be a public member as defined in Title 5, section 12004-A.

[ 2007, c. 402, Pt. O, §2 (AMD) .]

2. Master plumbers. Three of the members of the board must be master plumbers as defined in section 3301, and one of those 3 members must be a member of a bona fide labor organization.

[ 2013, c. 217, Pt. F, §1 (AMD) .]

3. Journeyman plumbers.

[ 2003, c. 446, §1 (NEW); 2003, c. 446, §4 (AFF); MRSA T. 32, §3401, sub-§3 (RP) .]

3-A. Journeyman plumber.

[ 2013, c. 217, Pt. F, §2 (RP) .]

4. Local plumbing inspector. One of the members of the board must be a local plumbing inspector who has been engaged in plumbing inspections for at least 4 years and is employed by a municipality.

[ 2007, c. 402, Pt. O, §2 (AMD) .]

Members are appointed for terms of 4 years. Appointments of members must comply with Title 10, section 8009. [2007, c. 402, Pt. O, §2 (AMD).]

Any member of the board may be removed from office for cause by the Governor. [2003, c. 446, §1 (NEW); 2003, c. 446, §4 (AFF).]

SECTION HISTORY

1965, c. 234, §2 (AMD). 1975, c. 575, §38 (AMD). 1975, c. 771, §§362,363 (AMD). 1977, c. 469, §§10,10A,11 (AMD). 1981, c. 703, §A77 (AMD). 1983, c. 413, §141 (RPR). 1983, c. 553, §39 (AMD). 1983, c. 812, §229 (AMD). 1987, c. 597, §9 (RPR). 1989, c. 503, §B140 (AMD). 1993, c. 600, §A228 (AMD). 1995, c. 397, §54 (AMD). 2003, c. 107, §1 (AMD). 2003, c. 107, §2 (AFF). 2003, c. 446, §4 (AFF). 2003, c. 446, §1 (RPR). 2007, c. 402, Pt. O, §2 (AMD). 2013, c. 217, Pt. F, §§1, 2 (AMD).



32 §3402. Employees

State plumbing inspectors appointed under this section have powers throughout the several counties of the State similar to those sheriffs have in their respective counties, relating to enforcement of this chapter and rules adopted under this chapter. These powers are limited to the power to issue citations, the power to serve summonses, to conduct investigations and to order corrections of violations by licensees in accordance with the specific statutory authority set forth in this chapter. If any state plumbing inspector finds any plumbing installation in any building or structure which does not comply with the adopted state plumbing code that inspector shall, with the consent of the local plumbing inspector, order that the installation be removed or remedied and that order must be complied with immediately by the owner or occupant of the premises or building or the installer of the plumbing in violation. If any state plumbing inspector finds any plumbing installation in any building or structure which creates a danger to other property or to the public, the inspector may forbid use of the building or structure by serving a written order upon the owner and the occupant, if any, to vacate within a reasonable period of time to be stated in the order. [1991, c. 509, §23 (AMD).]

Any person ordered by a state plumbing inspector to correct a plumbing deficiency or to vacate a building or structure may, within 7 days, appeal to the Plumbers' Examining Board, which shall within a reasonable time review the order and file its decision on the appeal. The decision of the board must be complied with within the time that is fixed in the decision. If any person, firm or corporation fails or refuses to carry out any such order of any state plumbing inspector or decision of the board, a court may order appropriate relief. Any person ordered by the board to correct a plumbing deficiency or to vacate a building or structure may appeal the order to the Superior Court pursuant to the Maine Rules of Civil Procedure, Rule 80B, by filing a petition for review within 48 hours of receipt of the order. The order by the Plumbers' Examining Board may not be stayed unless by order of the Superior Court for good cause. [1999, c. 386, Pt. L, §3 (AMD).]

Upon the failure of any person to carry out the final order, the Plumbers' Examining Board may petition the Superior Court for the county in which the premises or building is located from an injunction to enforce that order. If the court determines upon hearing the petition that a lawful final order was issued, it shall order compliance. [1989, c. 483, Pt. A, §51 (NEW).]

In addition to any other powers, state plumbing inspectors shall have the right of entry during usual business hours to inspect any and all buildings and premises in the performance of their duties. They may enter any building only with the permission of the owner, occupant or person having control of the building or pursuant to an order of court. [1989, c. 483, Pt. A, §51 (AMD).]

SECTION HISTORY

1977, c. 469, §12 (RPR). 1981, c. 703, §A78 (RPR). 1983, c. 553, §46 (AMD). 1985, c. 389, §18 (AMD). 1985, c. 785, §B138 (AMD). 1989, c. 483, §A51 (AMD). 1991, c. 509, §23 (AMD). 1995, c. 397, §55 (AMD). 1999, c. 386, §L3 (AMD).



32 §3403. Meeting; chair

The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members. [2013, c. 246, Pt. B, §10 (AMD).]

SECTION HISTORY

1975, c. 575, §39 (AMD). 1977, c. 469, §13 (AMD). 1981, c. 703, §A79 (AMD). 1983, c. 413, §142 (RPR). 1983, c. 553, §40 (AMD). 2007, c. 402, Pt. O, §3 (AMD). 2013, c. 246, Pt. B, §10 (AMD).



32 §3403-A. Powers and duties

The board shall administer, coordinate and enforce this chapter and has the following powers and duties in addition to those otherwise set forth in this chapter. [2007, c. 402, Pt. O, §4 (AMD).]

1. Rules. The board may, in accordance with Title 5, chapter 375, subchapter 2, adopt rules commensurate with the authority vested in it by this chapter. These rules may include, but not be limited to, internal plumbing, licensing requirements, examinations and reciprocity of licensing with similar boards of other states that maintain standards equivalent to this State.

[ 2007, c. 402, Pt. O, §4 (AMD) .]

2. Hearings.

[ 2007, c. 402, Pt. O, §4 (RP) .]

3. Contracts.

[ 2007, c. 402, Pt. O, §4 (RP) .]

4. Fees.

[ 1999, c. 386, Pt. L, §4 (RP) .]

5. Orders.

[ 1999, c. 386, Pt. L, §5 (RP) .]

SECTION HISTORY

1983, c. 413, §143 (NEW). 1985, c. 389, §19 (AMD). 1989, c. 878, §§B28,29 (AMD). 1997, c. 727, §C8 (AMD). 1999, c. 386, §§L4,5 (AMD). 2007, c. 402, Pt. O, §4 (AMD).



32 §3403-B. Plumbing code

1. Plumbing and plumbing code. The board shall adopt minimum rules relating to plumbing, including a plumbing code. All rules, including installation and inspection rules, must be consistent with this chapter and Title 30-A, chapter 185, subchapter III, except that the authority of municipalities to adopt more restrictive ordinances under Title 30-A, section 3001 is not preempted. Notwithstanding the Maine Administrative Procedure Act, the adoption of a national or international published plumbing code as a new plumbing code for the State constitutes a major substantive rule and must receive affirmative action by the Legislature before adoption. Subsequent technical amendments to any national or international published plumbing code that may be adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 215, §1 (AMD) .]

2. Plumbing code violations. Any person who violates the rules adopted pursuant to this section or who violates a municipal ordinance adopted pursuant to Title 30-A, sections 4201 and 4211 must be penalized in accordance with Title 30-A, section 4452. Enforcement of the rules is the joint responsibility of the municipalities and the board. The board or a municipality may seek to enjoin violations of the rules or municipal ordinances. In the prosecution of a violation by a municipality, the court shall award reasonable attorney's fees to a municipality if that municipality is the prevailing party, unless the court finds that special circumstances make the award of fees unjust.

[ 1997, c. 727, Pt. C, §9 (NEW) .]

SECTION HISTORY

1997, c. 727, §C9 (NEW). 2001, c. 215, §1 (AMD).



32 §3404. Denial or refusal to renew license; disciplinary action; reinstatement

The board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for any of the reasons enumerated in Title 10, section 8003, subsection 5-A, paragraph A. [2007, c. 402, Pt. O, §5 (RPR).]

3. Violation of law. Any violation of this chapter or any rule adopted by the board; or

[ 1983, c. 413, §144 (NEW) .]

4. Conviction of crime. Subject to the limitations of Title 5, chapter 341, conviction of a crime which involves dishonesty or false statement or which relates directly to the practice of plumbing, or conviction of any crime for which incarceration for one year or more may be imposed.

[ 1983, c. 413, §144 (NEW) .]

The board, for reasons it considers sufficient, may reissue a license to any person whose license has been revoked if 2 or more members of the board vote in favor of the reissuance. [2007, c. 402, Pt. O, §5 (RPR).]

SECTION HISTORY

1973, c. 303, §3 (AMD). 1977, c. 469, §14 (RPR). 1977, c. 694, §§615,616 (AMD). 1983, c. 413, §144 (RPR). 1983, c. 553, §41 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. O, §5 (RPR).



32 §3405. Disposal of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 553, §42 (AMD). 1985, c. 389, §20 (AMD). 1995, c. 397, §56 (RP).



32 §3406. Records (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 402, Pt. O, §6 (RP).






Subchapter 4: PLUMBING INSPECTORS

32 §3451. Appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 521, §5 (RP).



32 §3452. Compensation; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 521, §5 (RP).



32 §3453. Approving own work forbidden; additional inspector (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 521, §5 (RP).



32 §3454. Annual reports (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 521, §5 (RP).






Subchapter 5: LICENSES

32 §3501. Issuance of licenses

1. License required.

[ 1999, c. 386, Pt. L, §6 (RP) .]

1-A. Application; qualifications. The board shall issue a license to any person who files a sworn application, who passes an examination approved by the board and who meets the qualifications set forth in this section.

[ 1999, c. 386, Pt. L, §6 (NEW) .]

2. Journeyman or limited license. The board may issue a journeyman plumber or limited plumber license to persons who submit an application on a form prescribed by the board with the required fee as set under section 3501-B and who provide satisfactory evidence of the following qualifications:

A. A minimum of at least 2 years with 4,000 hours of work in the field of plumbing installations as a licensed trainee plumber under the supervision of a master plumber, or the equivalent thereof, and obtaining a passing grade as determined by the board on the journeyman's examination; or [1999, c. 386, Pt. L, §6 (AMD).]

B. A minimum of 2,000 hours of work in the field of plumbing installations as a journeyman-in-training under the supervision of a licensed master plumber, as long as the work experience is obtained within 4 years of the date upon which the applicant was issued a journeyman-in-training license. A journeyman-in-training license must be issued upon sworn application to any person who has satisfactorily completed one academic year of instruction in plumbing at a board-approved technical college or community college or a registered Department of Labor joint apprenticeship program and who has obtained a passing grade, as determined by the board on the journeyman's examination. [2005, c. 520, §1 (AMD).]

[ 2005, c. 520, §1 (AMD) .]

2-A. Master plumber license. The board may issue a master plumber license to a person who submits an application on a form prescribed by the board with the required fee as set under section 3501-B and who provides satisfactory evidence of the following qualifications:

A. A minimum of at least one year with 2,000 hours of work in the field of plumbing installations as a journeyman plumber or a minimum of at least 4 years with 8,000 hours of work in the field of plumbing installations as a trainee plumber under the supervision of a master plumber, or the equivalent; and [1987, c. 597, §11 (AMD).]

B. Obtaining a passing grade, as determined by the board on the master's examination. [1983, c. 468, §18 (NEW).]

[ 2003, c. 250, Pt. B, §1 (AMD) .]

2-B. Journeyman-in-training. The board may issue a journeyman-in-training license to a person who provides satisfactory evidence of completion of a plumbing course consisting of one year or 2 semesters at a board-approved technical college or community college and who submits the required fee set under section 3501-B. A journeyman-in-training license is valid for a single nonrenewable period of 4 years and may be issued only once to any individual.

[ 2003, c. 688, Pt. A, §38 (AMD) .]

3. Trainee license. The board may issue a trainee plumber license without examination to any person who submits a written application on a form supplied by the board with the required fee set under section 3501-B and who provides satisfactory evidence that the person has entered the employ of a licensed master plumber to assist the licensed master plumber as a plumber's trainee. Any person employed as a trainee plumber shall apply for a license within 10 business days after the day the person commences employment.

[ 2003, c. 250, Pt. B, §3 (AMD) .]

4. License displayed. All persons licensed by the board must receive a license that must be publicly displayed at the principal place of business of the plumber, if any, and a pocket card license that must be carried on the person and displayed at any time upon request.

[ 2007, c. 402, Pt. O, §7 (AMD) .]

5. Examinations.

[ 1999, c. 386, Pt. L, §6 (RP) .]

6. Installation, repair or replacement of well pumps. A person licensed under this subchapter who performs the installation, repair or replacement of a pump in a well, as defined in section 4700-E, subsection 8, shall install, repair or replace that pump in compliance with the code of performance adopted by the Maine Water Well Commission pursuant to section 4700-H, subsection 5. Any person, company, firm, partnership or corporation who installs, alters, repairs or replaces a pump system without being licensed as provided in this chapter or in violation of the code of performance, except for an apprentice pump installer as set forth in this chapter, or any person, firm, partnership or corporation who procures a license as provided in this chapter wrongfully or by fraud commits a civil violation punishable by a fine of not more than $1,000.

This subsection does not prevent a person from making pump system installations, alterations, repairs or replacements in a single-family residence occupied by that person or to be occupied by that person as a bona fide personal abode, providing the installation, alteration, repair or replacement conforms to the standards set forth in this chapter and any rules adopted by the Maine Water Well Commission or the department.

This subsection does not prevent a person from removing and replacing an existing pump for the purpose of well inspection or to test pumping if the pump and electrical system are not being modified.

[ 2001, c. 209, Pt. A, §4 (AMD) .]

SECTION HISTORY

1977, c. 469, §15 (RPR). 1977, c. 696, §245 (AMD). 1981, c. 470, §A153 (AMD). 1983, c. 468, §§17-19 (AMD). 1983, c. 553, §§43,44 (AMD). 1987, c. 597, §§10-12 (AMD). 1989, c. 443, §89 (AMD). 1991, c. 509, §24 (AMD). 1993, c. 25, §1 (AMD). 1999, c. 386, §L6 (AMD). 2001, c. 209, §A4 (AMD). 2003, c. 250, §§B1-3 (AMD). 2003, c. 688, §§A37,38 (AMD). 2005, c. 520, §1 (AMD). 2007, c. 402, Pt. O, §7 (AMD).



32 §3501-A. Examinations

An applicant for a master, journeyman or journeyman-in-training plumbing license shall present to the board a written application for examination, containing information that the board requires, accompanied by the prescribed fee as set under section 3501-B. Examinations must be in whole or in part in writing and of a thorough and practical character commensurate with the responsibilities of the prospective license holder. [2003, c. 250, Pt. B, §4 (AMD).]

The passing grade on a master plumbing license examination may not be less than 75%. The passing grade on a journeyman plumbing license examination may not be less than 70%. A candidate failing one examination may apply for reexamination, which may be granted upon payment of a fee established by the board. Any candidate for licensure having an average grade of less than 50% may not apply for reexamination for one year. [1999, c. 386, Pt. L, §7 (NEW).]

SECTION HISTORY

1999, c. 386, §L7 (NEW). 2003, c. 250, §B4 (AMD).



32 §3501-B. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $350 biennially. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 241, Pt. C, §1 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

1. Application.

[ 2003, c. 250, Pt. B, §5 (RP) .]

2. Examination.

[ 2003, c. 250, Pt. B, §5 (RP) .]

3. Licensure.

[ 2003, c. 250, Pt. B, §5 (RP) .]

4. Plan review fee.

[ 2003, c. 250, Pt. B, §5 (RP) .]

SECTION HISTORY

1999, c. 386, §L8 (NEW). 2003, c. 250, §B5 (RPR). 2009, c. 241, Pt. C, §1 (AMD). 2011, c. 286, Pt. B, §5 (REV).



32 §3502. Examination (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 234, §3 (AMD). 1977, c. 469, §16 (RP).



32 §3503. Master plumbers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 234, §4 (AMD). 1977, c. 469, §17 (RP).



32 §3504. Renewals

A license expires on the date set by the commissioner pursuant to Title 10, section 8003, subsection 4 for the licensing period for which the license was issued. A license may be renewed upon receipt of an application for renewal and payment of the renewal fee as set under section 3501-B. [2009, c. 241, Pt. C, §2 (RPR).]

A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee in addition to the renewal fee as set under section 3501-B. Any person who submits an application for renewal more than 90 days after the license expiration date shall pay an additional late fee as set under section 3501-B and is subject to all requirements governing new applications under this chapter, except that the board may in its discretion, giving due consideration to the protection of the public, waive examination or other requirements. Notwithstanding any other provision of this chapter, the board shall waive examination if a renewal application is made within 90 days after separation from the United States Armed Forces, under conditions other than dishonorable, by a person who has failed to renew the person's license because the person was on active duty in the United States Armed Forces; the waiver of examination may not be granted if the person served more than 4 years in the United States Armed Forces, except if the person is required by some mandatory provision to serve a longer period and the person submits satisfactory evidence to the board. [2007, c. 402, Pt. O, §8 (AMD).]

All journeyman-in-training licenses are issued for a single nonrenewable period of 4 years and are not subject to the requirements of this section. [2007, c. 402, Pt. O, §8 (AMD).]

SECTION HISTORY

1965, c. 234, §5 (AMD). 1977, c. 469, §18 (RPR). 1981, c. 703, §A80 (AMD). 1983, c. 413, §145 (AMD). 1983, c. 468, §20 (AMD). 1999, c. 386, §§L9,10 (AMD). 2003, c. 250, §B6 (AMD). 2007, c. 402, Pt. O, §8 (AMD). 2009, c. 241, Pt. C, §2 (AMD).



32 §3504-A. Reciprocity

The board shall issue a license to any person who files a sworn application and who is licensed under the laws of another state or territory of the United States as long as that state or territory has licensing standards and experience requirements at least equivalent to this State's and as long as that state or territory grants similar privileges to persons licensed under this chapter. Reciprocal licenses may not be denied on the basis of current residency. [1999, c. 386, Pt. L, §11 (NEW).]

SECTION HISTORY

1999, c. 386, §L11 (NEW).



32 §3505. Journeymen plumbers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 234, §6 (AMD). 1971, c. 263, §3 (AMD). 1975, c. 118, §3 (AMD). 1975, c. 510, §43 (AMD). 1977, c. 469, §19 (RP).



32 §3505-A. Apprentice and trainee plumbers; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 234, §7 (NEW). 1975, c. 118, §4 (RPR). 1977, c. 469, §20 (RP).



32 §3506. Renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 234, §8 (AMD). 1977, c. 469, §21 (RP).



32 §3507. Corporations, firms and partnerships

The board may issue a company license to a corporation, firm, partnership, limited partnership or limited liability company. Such a license may not be issued unless the applicant provides satisfactory evidence that it has a licensed master plumber directly in charge of its plumbing business activities who is an officer or full-time employee, in the case of a corporation, or a partner, member or full-time employee, in the case of a firm or partnership, and the license must be issued in the name of that master plumber. A master plumber may only be affiliated with one corporation. Upon the death or severance from the company of the licensed master plumber in whose name the company licensed is held, the company license automatically terminates 30 days from the date of that death or severance, unless the company applies for reissuance of its license in the name of another licensed master plumber who is qualified under this section. [1999, c. 386, Pt. L, §12 (AMD).]

SECTION HISTORY

1965, c. 234, §9 (AMD). 1983, c. 468, §21 (RPR). 1987, c. 597, §13 (AMD). 1999, c. 386, §L12 (AMD).









Chapter 51: PODIATRISTS

Subchapter 1: GENERAL PROVISIONS

32 §3551. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1993, c. 600, Pt. A, §229 (RPR).]

1. Board. "Board" means the Board of Licensure of Podiatric Medicine.

[ 1993, c. 600, Pt. A, §229 (NEW) .]

2. License. "License" means authorization to practice podiatric medicine.

[ 1993, c. 600, Pt. A, §229 (NEW) .]

3. Podiatrist. "Podiatrist" means an individual currently licensed to practice podiatric medicine.

[ 1993, c. 600, Pt. A, §229 (NEW) .]

4. Practice of podiatric medicine. "Practice of podiatric medicine" means the diagnosis and treatment of maladies of the human foot and ankle by medical, surgical or mechanical means. Practice of podiatric medicine includes the administration of local anesthesia in conjunction with the practice of podiatry. The use of general anesthesia is permitted in conjunction with the practice of podiatry when administered or supervised by a medical or osteopathic physician who assumes responsibility for the administration of that anesthesia to a patient being treated by a podiatrist.

[ 1993, c. 600, Pt. A, §229 (NEW) .]

SECTION HISTORY

1977, c. 297, (RPR). 1993, c. 600, §A229 (RPR).



32 §3552. Licensure; exceptions; penalty

1. Licensure required. Except as otherwise provided, it is unlawful for an individual to practice or attempt to practice podiatry or to claim to be licensed as a podiatrist without first obtaining a license to practice podiatry as provided in this chapter.

[ 1993, c. 600, Pt. A, §230 (NEW) .]

2. Exceptions. This chapter does not apply to an individual licensed to practice a healing art or science who is practicing podiatric medicine in the course of practice and within the scope of that license, to a commissioned medical or surgical officer of a United States Army, United States Navy or United States Marine hospital or public health service or to the sale of nonprescription foot appliances in commercial establishments.

[ 1993, c. 600, Pt. A, §230 (NEW) .]

3. Penalty. A person who violates subsection 1 is subject to Title 10, section 8003-C.

[ 2007, c. 402, Pt. P, §1 (AMD) .]

SECTION HISTORY

1993, c. 600, §A230 (RPR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. P, §1 (AMD).



32 §3552-A. Podiatric assistants

1. Podiatric assistants permitted. This chapter may not be construed to prohibit a podiatrist from delegating to a podiatric assistant certain activities relating to medical care and treatment that are delegated by custom and usage, as long as those activities are under the supervision or control of the podiatrist, who must be present on the premises at the time the activities are performed. This section may not be construed to require the presence of the supervising and controlling podiatrist during the rendering of nondiagnostic or nontherapeutic services.

[ 2009, c. 112, Pt. A, §9 (AMD) .]

2. Liability. A podiatrist who delegates activities as described in subsection 1 to a podiatric assistant is legally liable for the medical activities of that podiatric assistant, and a podiatric assistant in this relationship is considered the podiatrist's agent. This subsection may not be construed to apply to an individual acting under a separate license accepted by the State to render services independently.

[ 2005, c. 77, §1 (NEW) .]

SECTION HISTORY

2005, c. 77, §1 (NEW). 2009, c. 112, Pt. A, §9 (AMD).



32 §3553. Narcotics

A licensed podiatrist may prescribe narcotic drugs for the treatment of ailments within the scope of the podiatrist's license with the approval of the Drug Enforcement Administration. [1993, c. 600, Pt. A, §231 (RPR).]

SECTION HISTORY

1979, c. 61, §1 (AMD). 1993, c. 600, §A231 (RPR).



32 §3554. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 600, §A232 (RP).



32 §3555. Review committee immunity

Any member of a peer review committee of a state association composed of podiatrists licensed under this chapter, any staff member of such an association assisting a peer review committee and any witness or consultant appearing before or presenting information to the peer review committee is immune from civil liability for, without malice, undertaking or failing to undertake any act within the scope of the function of the committee. [1987, c. 646, §12 (NEW).]

SECTION HISTORY

1987, c. 646, §12 (NEW).






Subchapter 2: BOARD OF LICENSURE OF PODIATRIC MEDICINE

32 §3601. Appointment; term; removal

The Board of Licensure of Podiatric Medicine established in Title 5, section 12004-A, subsection 33 consists of 4 podiatrists and a public member as defined in Title 5, section 12004-A. The podiatrists are appointed by the Governor for a term of 4 years from nominations submitted by the Podiatry Association of Maine and by other organizations and individuals. The podiatrists selected must at the time of their appointment have been actively engaged in the practice of podiatry for a period of at least 2 years. Appointment of members must comply with Title 10, section 8009. [2007, c. 402, Pt. P, §2 (AMD).]

SECTION HISTORY

1975, c. 575, §§40,41 (AMD). 1975, c. 771, §364 (AMD). 1979, c. 61, §1A (AMD). 1983, c. 176, §A18 (AMD). 1983, c. 812, §230 (AMD). 1989, c. 503, §B141 (AMD). 1993, c. 600, §A234 (AMD). 2007, c. 402, Pt. P, §2 (AMD).



32 §3602. Meetings; chair

The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members. A license to practice podiatry may not be granted except upon the affirmative vote of a majority of the members of the board. [2013, c. 246, Pt. B, §11 (AMD).]

SECTION HISTORY

1979, c. 61, §2 (AMD). 1983, c. 812, §231 (AMD). 1993, c. 600, §A235 (AMD). 2007, c. 402, Pt. P, §3 (AMD). 2013, c. 246, Pt. B, §11 (AMD).



32 §3603. Compensation; disposition of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 27, (AMD). 1975, c. 575, §42 (AMD). 1983, c. 812, §232 (AMD). 1993, c. 600, §A236 (AMD). 1995, c. 397, §57 (RP).



32 §3604. Reports; liaison; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §30 (RPR). 1979, c. 127, §181 (AMD). 1985, c. 748, §42 (AMD). 1993, c. 600, §A237 (AMD). 1993, c. 659, §B17 (AMD). 1995, c. 462, §A62 (RPR). 2007, c. 402, Pt. P, §4 (RP).



32 §3605. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 458, §6A (NEW). 1977, c. 694, §617 (AMD). 1989, c. 632, §1 (RP).



32 §3605-A. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 632, §2 (NEW). 1993, c. 600, §A238 (RP).



32 §3605-B. Powers and duties of the board

In addition to powers and duties otherwise provided by law, the board has the following powers and duties: [1993, c. 600, Pt. A, §239 (NEW).]

1. Licenses. Examine and issue and renew the licenses of qualified applicants;

[ 1993, c. 600, Pt. A, §239 (NEW) .]

2. Continuing education. Adopt standards for continuing education necessary to maintain licensure;

[ 1993, c. 600, Pt. A, §239 (NEW) .]

3. Rules. Adopt rules in accordance with the Maine Administrative Procedure Act, as it determines necessary to carry out the purposes of this chapter; and

[ 2011, c. 190, §7 (AMD) .]

4. Conduct investigations and hold hearings.

[ 2007, c. 402, Pt. P, §5 (RP) .]

5. Contracts.

[ 1995, c. 397, §58 (RP) .]

6. Records.

[ 2007, c. 402, Pt. P, §6 (RP) .]

7. Podiatrist health program. The board may establish protocols for the operation of a professional review committee as defined in Title 24, section 2502, subsection 4-A. The protocols must include the committee's reporting information the board considers appropriate regarding reports received, contracts or investigations made and the disposition of each report, as long as the committee is not required to disclose any personally identifiable information. The protocol may not prohibit an impaired podiatrist from seeking alternative forms of treatment.

The board has the power to contract with other agencies, individuals, firms or associations for the conduct and operation of a podiatrist health program operated by a professional review committee.

[ 2011, c. 190, §8 (NEW) .]

SECTION HISTORY

1993, c. 600, §A239 (NEW). 1995, c. 397, §58 (AMD). 2007, c. 402, Pt. P, §§5, 6 (AMD). 2011, c. 190, §§7, 8 (AMD).



32 §3606. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §31 (NEW). 1985, c. 748, §42 (AMD). 1993, c. 659, §B17 (AMD). 1995, c. 397, §59 (RP).






Subchapter 3: LICENSURE REQUIREMENTS

32 §3651. Examination; requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §88 (AMD). 1971, c. 598, §76 (AMD). 1979, c. 61, §3 (AMD). 1983, c. 378, §56 (AMD). 1993, c. 600, §A241 (RP).



32 §3651-A. Requirements and licensure

1. Residency requirement. An applicant who has graduated after January 1, 1991 from podiatric medical school as set forth in section 3651-C seeking licensure to practice podiatry shall provide the board with evidence of satisfactory completion of at least one year of postgraduate clinical training in a podiatric residency training program approved by the accrediting body of the American Podiatric Medical Association, or its successor or other organization approved by the board.

[ 2007, c. 621, §8 (AMD); 2007, c. 695, Pt. B, §12 (AMD) .]

2. Residency licensure. A doctor of podiatric medicine who has graduated after January 1, 1991 from podiatric medical school as set forth in section 3651-C may not practice podiatric medicine in a podiatric residency program without first having applied for and obtained a residency license from the board.

A. An applicant for a residency license must be a doctor of podiatric medicine who is a graduate of a school of podiatry, as set forth in this chapter. An examination is not required for applicants for residency licensure. The fee for residency licensure is the same as the fee for licensure for that year. A residency license may be denied for a reason for which a podiatric medical license may be disciplined under section 3656 or Title 10, section 8003, subsection 5-A, paragraph A. [2007, c. 695, Pt. B, §13 (AMD).]

B. A residency license is valid only for the practice of podiatric medicine as part of the postgraduate residency program. A residency license is subject to discipline for a reason for which a podiatric medical license may be disciplined under section 3656 or Title 10, section 8003, subsection 5-A, paragraph A. If the holder of a residency license is terminated from or otherwise ceases to be a resident in the postgraduate residency program, the residency license becomes void as of the date the resident is terminated or ceases to be a resident. [2007, c. 695, Pt. B, §13 (AMD).]

C. A residency license is valid for up to one year, and may be renewed annually before the first day of July of every year, not to exceed an aggregate of 4 years. Renewal of a residency license is subject to the same requirements and conditions as the initial residency license. [1993, c. 600, Pt. A, §242 (AMD); 1993, c. 600, Pt. A, §243 (AFF).]

[ 2007, c. 621, §8 (AMD); 2007, c. 695, Pt. B, §13 (AMD) .]

SECTION HISTORY

1993, c. 278, §1 (NEW). 1993, c. 278, §4 (AFF). 1993, c. 600, §A242 (AMD). 1993, c. 600, §A243 (AFF). 2007, c. 402, Pt. P, §§7, 8 (AMD). 2007, c. 621, §8 (AMD). 2007, c. 695, Pt. B, §§12, 13 (AMD).



32 §3651-B. Examination; requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 600, §A244 (NEW). 2007, c. 402, Pt. P, §9 (RP).



32 §3651-C. Examination; requirements

Except as otherwise provided in this chapter, an individual must pass an examination approved by the board before engaging in the practice of podiatry. An applicant shall submit an application for a license to practice podiatry containing satisfactory proof that the applicant: [2007, c. 402, Pt. P, §10 (NEW).]

1. Minimum age. Is at least 18 years of age;

[ 2007, c. 402, Pt. P, §10 (NEW) .]

2. Graduation. Has received a certificate of graduation from an accredited college of podiatric medicine, recognized by the Council of Education of the American Podiatry Association or its successor or other organization approved by the board; and

[ 2007, c. 402, Pt. P, §10 (NEW) .]

3. Examination. Has passed an examination approved by the board.

[ 2007, c. 402, Pt. P, §10 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. P, §10 (NEW).



32 §3652. Fees; reexamination; license renewal

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $600 annually. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. P, §11 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

An applicant for an examination for a license to practice podiatry shall pay, at the time of filing an application, a license application fee and a license fee as set under this section plus actual costs of examination administration. An applicant who fails to pass an examination is entitled to a reexamination within 6 months upon the payment of a fee, but only 2 such reexaminations are permitted. Podiatrists licensed in another state and applying for a license to practice in this State without examination shall pay an application fee and a license fee. [2007, c. 402, Pt. P, §11 (AMD).]

A doctor of podiatric medicine licensed to practice podiatric medicine and surgery within this State shall apply on or before July 1st of every year or at such other time as the Commissioner of Professional and Financial Regulation may designate, to the board for a license renewal and pay the renewal fee as set under this section. [2007, c. 402, Pt. P, §11 (AMD).]

On or before July 1st of every year, an applicant who is practicing podiatric medicine and surgery in this State shall include satisfactory evidence to the board that in the preceding license period the applicant has completed a program of continuing education as prescribed in the rules of the board. [RR 2007, c. 1, §18 (COR).]

An application for license renewal made not more than 90 days after the date of expiration must include a late fee in addition to the renewal fee as set under this section. An application received more than 90 days but less than 2 years after the expiration date is subject to the requirements for new applicants as well as continuing education requirements, if applicable, and a late fee, renewal fee and additional late fee as set under this section, except that the board, giving due consideration to the health, welfare and safety of the citizens of the State, may waive the examination requirement at its discretion. A license that has been expired for over 2 years may not be renewed and must be processed as a new application. [2007, c. 402, Pt. P, §11 (AMD).]

SECTION HISTORY

1977, c. 267, §1 (RPR). 1981, c. 206, (RPR). 1993, c. 347, §1 (AMD). 1993, c. 600, §A245 (AMD). 1999, c. 257, §1 (AMD). 1999, c. 685, §12 (AMD). RR 2007, c. 1, §18 (COR). 2007, c. 402, Pt. P, §11 (AMD). 2011, c. 286, Pt. B, §5 (REV).



32 §3653. Use of title

An applicant who satisfactorily meets the requirements for license to practice podiatry, as provided in this chapter, may be granted a license by the board that entitles the individual to whom it is granted to practice podiatry in this State. A podiatrist licensed in accordance with this chapter may use the word "Doctor" or the letters "Dr." when followed by the word "Podiatrist" or "Chiropodist," or the designation of the degree "D.P.M." [2009, c. 112, Pt. A, §10 (AMD).]

SECTION HISTORY

1993, c. 600, §A246 (AMD). 2009, c. 112, Pt. A, §10 (AMD).



32 §3654. Reciprocity; endorsement; residency requirement

The board may issue a license to practice podiatry by endorsement to an applicant who has successfully passed the written examination of another state or of a national certifying agency in podiatry recognized by the board if the written examination of the other state or national certifying agency was equivalent to its own examination and if the applicant satisfies in all other respects the requirements for licensure in section 3651-A. An applicant for licensure by endorsement who graduated after January 1, 1991 from podiatric medical school under section 3651-A shall provide the board evidence of satisfactory completion of at least one year of postgraduate clinical training in a podiatric residency training program under section 3651-A. The application to the board must be accompanied by the application fee and license fee as set under section 3652. [2007, c. 402, Pt. P, §12 (AMD).]

SECTION HISTORY

1977, c. 267, §2 (AMD). 1983, c. 378, §57 (AMD). 1993, c. 278, §2 (AMD). 1993, c. 278, §4 (AFF). 1993, c. 600, §A247 (RPR). 1999, c. 257, §§2,3 (AMD). 1999, c. 685, §13 (AMD). 2007, c. 402, Pt. P, §12 (AMD).



32 §3655. Suspension or revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 303, §3 (AMD). 1977, c. 458, §§7-10 (AMD). 1977, c. 694, §618 (AMD). 1979, c. 61, §§4,5 (AMD). 1981, c. 25, (AMD). 1983, c. 378, §58 (RP).



32 §3655-A. Disciplinary actions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 378, §59 (NEW). 1993, c. 600, §A248 (AMD). 1999, c. 547, §B68 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. P, §13 (RP).



32 §3656. Denial or refusal to renew license; disciplinary action; informal conference

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2007, c. 402, Pt. P, §14 (NEW).]

1. Misuse of alcohol, drugs or other substances. Misuse of alcohol, drugs or other substances that has resulted or may result in the applicant or licensee performing services in a manner that endangers the health or safety of the licensee's patients;

[ 2013, c. 105, §8 (AMD) .]

2. Mental or physical condition. A professional diagnosis of a mental or physical condition that has resulted or may result in the applicant or licensee performing services in a manner that endangers the health or safety of the podiatrist's patients;

[ 2007, c. 402, Pt. P, §14 (NEW) .]

3. False advertising. Engaging in false, misleading or deceptive advertising; or

[ 2007, c. 402, Pt. P, §14 (NEW) .]

4. Unlawful prescription of controlled substance. Prescribing narcotic or hypnotic or other drugs listed as controlled substances by the federal Drug Enforcement Administration for other than accepted therapeutic purposes.

[ 2007, c. 402, Pt. P, §14 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. P, §14 (NEW). 2013, c. 105, §8 (AMD). 2013, c. 217, Pt. L, §1 (AMD).









Chapter 53: PRACTICE OF HEALING ART OR SCIENCE

Subchapter 1: GENERAL PROVISIONS

32 §3701. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A19 (RP).



32 §3702. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A19 (RP).






Subchapter 2: REGISTRATION

32 §3751. Registration boards; religious tenets (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A19 (RP).









Chapter 54: PRIVATE SECURITY GUARDS

32 §3761. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3762. Licensing authority; established (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3763. Subpoenas; oaths; contempt powers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3764. Public notice of proposal rule-making (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3765. Requirement for contract security company license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3766. Form of application (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3767. License qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3768. License application; investigation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3769. Grounds for denial of application (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3770. Procedure for approval or denial of application; hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3771. Renewal of license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3772. Application; license and renewal fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3773. License transferability (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3774. License revocation; hearings; appeals; notices (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3775. Form of license and posting (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3776. Change in status of licensee (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3777. Uniforms and equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3778. Bonding requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3779. Unlawful acts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3780. Prohibited activities in connection with strikes; labor disputes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3781. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3782. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).



32 §3783. Severability clause (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §1 (NEW). 1981, c. 113, §1 (RP).






Chapter 55: PRIVATE DETECTIVES

32 §3801. License; bond; advertising; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 582, §2 (RP).



32 §3802. Authority to arrest; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 582, §2 (RP).






Chapter 55-A: PRIVATE DETECTIVES

32 §3803. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 582, §1 (NEW). 1975, c. 419, (AMD). 1977, c. 508, §2 (RP).



32 §3804. When license required; exceptions; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 582, §1 (NEW). 1973, c. 292, §1 (AMD). 1977, c. 508, §2 (RP).



32 §3804-A. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 582, §1 (NEW). 1975, c. 740, §131 (AMD). 1975, c. 744, §1 (AMD). 1977, c. 78, §183 (RPR). 1977, c. 508, §2 (RP).



32 §3805. Application for license (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 582, §1 (NEW). 1975, c. 579, §§18,19 (AMD). 1975, c. 744, §2 (AMD). 1977, c. 508, §2 (RP).



32 §3806. To whom license may be granted; term and content; revocation; renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 582, §1 (NEW). 1975, c. 579, §20 (AMD). 1975, c. 744, §§3,4 (AMD). 1975, c. 771, §§365,366 (AMD). 1977, c. 78, §184 (AMD). 1977, c. 508, §2 (RP).



32 §3807. Fees; bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 582, §1 (NEW). 1973, c. 292, §2 (AMD). 1975, c. 744, §§5-7 (AMD). 1977, c. 508, §2 (RP).



32 §3808. Employment of assistants; penalty for making false statements or reports or divulging information (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 582, §1 (NEW). 1973, c. 292, §3 (AMD). 1975, c. 744, §8 (AMD). 1977, c. 508, §2 (RP).



32 §3809. Prohibited activities in connection with strikes, labor disputes, etc. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 582, §1 (NEW). 1973, c. 292, §4 (AMD). 1977, c. 508, §2 (RP).






Chapter 56: PSYCHOLOGISTS

Subchapter 1: GENERAL PROVISIONS

32 §3811. Definition of practice of psychology

Two levels of psychological practice are defined for the purpose of this chapter. Such levels shall be known and referred to as "psychological examiner" and "psychologist". [1967, c. 544, §82 (NEW).]

1. Psychological examiner. A person practices as a "psychological examiner" within the meaning of this chapter when he holds himself out to be a psychological examiner, or renders to individuals or to the public for remuneration services involving the application of recognized principles, methods and procedures of the science and profession of psychology, but limited to interviewing or administering and interpreting tests of mental abilities, aptitudes, interests and personality characteristics, for such purposes as psychological evaluation or for educational or vocational selection, guidance or placement. A psychological examiner may provide intervention, such as consultation, behavior management or social skills training under the supervision of a licensed psychologist or as otherwise provided in law or rules issued in accordance with this chapter. A psychological examiner may not provide psychotherapy services under any circumstances. The State Board of Examiners of Psychologists shall establish rules for supervision of psychological examiners for intervention services.

[ 1985, c. 481, Pt. A, §55 (AMD) .]

2. Psychologist. A person practices as a "psychologist" within the meaning of this chapter when he holds himself out to be a psychologist, or renders to individuals or to the public for remuneration any service involving the application of recognized principles, methods and procedures of the science and profession of psychology. Services which may be provided by psychologists include diagnosing, assessing and treating mental, emotional and psychological illness, disorders, problems and concerns and evaluation and treatment of vocational, social, educational, behavioral, intellectual and learning and cognitive disorders. These functions are performed through recognized psychological techniques such as, but not limited to, psychological testing, psychological interviews, psychological assessments, psychotherapy, personality counseling, behavior modification, cognitive therapies, learning therapies, biofeedback, hypnotherapy and psychological consultation to individuals and organizations.

[ 1985, c. 481, Pt. A, §55 (AMD) .]

3. Limitation. Nothing in this chapter shall be construed as permitting the practice of medicine as defined in section 3270 by psychological examiners or psychologists.

[ 1977, c. 564, §124 (AMD) .]

SECTION HISTORY

1967, c. 544, §82 (NEW). 1977, c. 564, §124 (AMD). 1985, c. 481, §A55 (AMD).



32 §3811-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 402, Pt. Q, §1 (NEW).]

1. Board. "Board" means the State Board of Examiners of Psychologists.

[ 2007, c. 402, Pt. Q, §1 (NEW) .]

2. Mental illness. "Mental illness" means a clinically significant behavioral or psychological syndrome or pattern that occurs in an individual and that is typically associated with either a painful symptom or impairment in one or more important areas of functioning.

[ 2007, c. 402, Pt. Q, §1 (NEW) .]

SECTION HISTORY

1985, c. 481, §A56 (NEW). 2007, c. 402, Pt. Q, §1 (RPR).



32 §3812. Unlicensed practice; exemptions

An individual or organization may not profess to be or be presented to the public by any title incorporating the name "psychological," "psychologist" or "psychology," other than those so licensed by this chapter, except that any psychological scientist employed by a recognized research laboratory, college, university or state or federal agency may use the title conferred upon the scientist by the administration of such or equivalent laboratory, college, university or state or federal agency. Nothing in this section may be construed as permitting such persons to offer their service to any other persons or organizations as consultants or to accept remuneration for any psychological services other than that of their institutional salaries unless they have been licensed under this chapter. Visiting lecturers from recognized laboratories, colleges or universities are exempt from this section and may utilize their academic research title when presenting lectures to similar institutions or organizations. Students of psychology, psychological interns and other persons preparing for the profession of psychological examiner or psychologist under qualified supervision in recognized training institutions or facilities may be designated by such titles as "psychological intern", "psychological trainee" or others clearly indicating such training status. [2007, c. 402, Pt. Q, §2 (AMD).]

The use of occasional services of qualified consultant psychologists from another state or jurisdiction or the use of the services of organizations from another state or jurisdiction employing qualified psychologists does not constitute the unlawful practice of psychology. [2007, c. 402, Pt. Q, §2 (AMD).]

SECTION HISTORY

1967, c. 544, §82 (NEW). 2007, c. 402, Pt. Q, §2 (AMD).



32 §3812-A. Delegation authorized

1. Delegation authorized. This chapter may not be construed to prohibit a psychologist from delegating to an individual the administration and observation of tests and certain activities relating to the practice of psychology, as long as those activities are under the supervision and control of the psychologist. "Supervision and control" may not be construed to require the personal presence of the supervising and controlling psychologist at the place where those activities take place, unless a physical presence is necessary to provide patient care of the same quality as provided by the psychologist. The board may adopt rules identifying delegated activities and appropriate levels of supervision in the practice setting. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. The activities delegated by a psychologist under this subsection may not include the interpretation of test results and diagnosing and treating mental, emotional and psychological illnesses and disorders.

[ 2009, c. 112, Pt. A, §11 (NEW) .]

2. Responsibility. A psychologist who delegates activities as described in subsection 1 to an individual is legally and ethically responsible for all of the professional activities of that individual, and the individual in this relationship is considered the psychologist's agent. This subsection may not be construed to apply to an individual acting under a separate license accepted by the State to render services independently.

[ 2009, c. 112, Pt. A, §11 (NEW) .]

SECTION HISTORY

2009, c. 112, Pt. A, §11 (NEW).



32 §3813. Limitations

Nothing in this chapter shall be construed to limit the professional pursuits of teachers and counselors in recognized public and private schools. Students of psychology, psychological interns and other persons preparing for the profession of psychological examiner or psychologist may perform as a part of their training the functions specified in section 3811, but only under the supervision of a licensed psychologist. No industrial or business firm or corporation may sell or offer to the public or to other firms or corporations for remuneration any psychological services as specified in section 3811, unless such services are performed or supervised by individuals duly and appropriately licensed under this chapter as "psychologist". [1967, c. 544, §82 (NEW).]

SECTION HISTORY

1967, c. 544, §82 (NEW).



32 §3814. Penalties for unlicensed practice

Persons who hold themselves out to the public as psychologists or psychological examiners or engage in psychological practice as defined in this chapter and do not then possess in full force valid licenses to practice as psychological examiners or psychologists under this chapter are subject to the provisions of Title 10, section 8003-C. [2007, c. 402, Pt. Q, §3 (AMD).]

SECTION HISTORY

1967, c. 544, §82 (NEW). 1983, c. 413, §146 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. Q, §3 (AMD).



32 §3815. Privileged communications (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §82 (NEW). 1977, c. 564, §125 (RP).



32 §3816. Code of ethics

The board shall adopt rules establishing a code of ethics in keeping with those standards established by the American Psychological Association or its successor or other organization approved by the board to govern appropriate practices or behavior as referred to in this chapter. [2007, c. 402, Pt. Q, §4 (AMD).]

SECTION HISTORY

1967, c. 544, §82 (NEW). 1983, c. 413, §147 (AMD). 2007, c. 402, Pt. Q, §4 (AMD).



32 §3817. Services to minors for drug abuse

Any person licensed under this chapter who renders psychological services to a minor for problems associated with the abuse of drugs or alcohol is under no obligation to obtain the consent of said minor's parent or guardian or to inform such parent or guardian of such services. Nothing in this section shall be construed so as to prohibit the licensed person rendering such services from informing such parent or guardian. For purposes of this section "abuse of drugs" means the use of drugs solely for their stimulant, depressant or hallucinogenic effect upon the higher functions of the central nervous system and not as a therapeutic agent recommended by a practitioner in the course of medical treatment. [1979, c. 96, §4 (AMD).]

SECTION HISTORY

1971, c. 237, §4 (NEW). 1973, c. 145, §4 (RPR). 1979, c. 96, §4 (AMD).



32 §3818. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 767, §43 (NEW). 2007, c. 402, Pt. Q, §5 (RP).



32 §3819. Review committee immunity

Any member of a peer review committee of a state association composed of psychologists licensed under this chapter, any staff member of such an association assisting a peer review committee and any witness or consultant appearing before or presenting information to the peer review committee is immune from civil liability for, without malice, undertaking or failing to undertake any act within the scope of the function of the committee. [1987, c. 646, §13 (NEW).]

SECTION HISTORY

1987, c. 646, §13 (NEW).






Subchapter 2: BOARD OF EXAMINERS

32 §3821. Membership; terms; vacancies

The State Board of Examiners of Psychologists, as established by Title 5, section 12004-A, subsection 34,consists of 9 members who are appointed by the Governor to serve a term of 3 years. Two members of the board must be public members as defined in Title 5, section 12004-A. Seven members of the board must be licensed psychologists or psychological examiners and insofar as possible be representative of the field of psychology. Appointments of members must comply with Title 10, section 8009. Before the filling of any vacancies of professional or public members, the Governor may solicit recommendations. A board member may be removed by the Governor for cause. [2007, c. 402, Pt. Q, §6 (AMD).]

SECTION HISTORY

1967, c. 544, §82 (NEW). 1975, c. 575, §43 (RPR). 1981, c. 501, §§66,67 (AMD). 1983, c. 413, §148 (AMD). 1983, c. 812, §233 (AMD). 1985, c. 481, §A57 (AMD). 1989, c. 503, §B142 (AMD). 1993, c. 600, §A249 (AMD). 2007, c. 402, Pt. Q, §6 (AMD).



32 §3821-A. Consultant

The board may contract with a psychologist or psychologists or other qualified individual or individuals familiar with the board's purpose and operation who are available as needed to respond to inquiries from applicants for licensure, primarily inquiries regarding the component of the licensure process dealing with credentials review. The contractor shall advise, consult and assist the board with the credentials review process, as well as other matters as needed. [1999, c. 386, Pt. M, §1 (AMD).]

SECTION HISTORY

1987, c. 395, §A173 (NEW). 1999, c. 386, §M1 (AMD).



32 §3822. Meetings; chair

The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members. [2013, c. 246, Pt. B, §12 (AMD).]

SECTION HISTORY

1967, c. 544, §82 (NEW). 1975, c. 575, §44 (AMD). 1975, c. 767, §44 (AMD). 1983, c. 413, §149 (RPR). 1983, c. 812, §234 (AMD). 1985, c. 481, §A58 (AMD). 2007, c. 402, Pt. Q, §7 (AMD). 2013, c. 246, Pt. B, §12 (AMD).



32 §3823. Grants

The board may accept grants from foundations or institutions. These grants must be deposited in the State Treasury to the credit of the board. [1995, c. 397, §60 (AMD).]

SECTION HISTORY

1967, c. 544, §82 (NEW). 1983, c. 413, §150 (AMD). 1985, c. 389, §21 (AMD). 1995, c. 397, §60 (AMD).



32 §3824. Powers and duties

The board shall have the following powers and duties, in addition to those otherwise set forth in this chapter. [1983, c. 413, §151 (NEW).]

1. Licenses. The board shall evaluate the qualifications of applicants for licensure under this chapter.

[ 2007, c. 402, Pt. Q, §8 (AMD) .]

2. Rules. The board may, in accordance with procedures established by Title 5, chapter 375, subchapter 2, adopt such rules as may be reasonably necessary for the proper performance of its duties and the administration of this chapter.

[ 2007, c. 402, Pt. Q, §8 (AMD) .]

3. Hearings.

[ 2007, c. 402, Pt. Q, §8 (RP) .]

4. Assistants; contracts.

[ 1995, c. 397, §61 (RP) .]

5. Temporary licensure. The board shall adopt rules for the granting of a temporary license to enable psychologists to practice in this State under supervision pending such examination as the board may require. An applicant who possesses at least 1,500 hours of postdoctoral experience and fulfills all the requirements for licensure, with the exception of any required examination, may apply to the board for a temporary license. Upon receiving a completed application and fee as set under section 3833-A, the board shall issue a temporary license that entitles the applicant to practice as a psychologist or psychological examiner under supervision while completing the requirements for permanent licensure. The temporary license is effective for one year.

[ 2009, c. 415, Pt. A, §18 (RPR) .]

6. Continuing education. The board shall establish in rules requirements for continuing education. The board shall require the applicant for license renewal to present evidence of the applicant's satisfactory completion of continuing professional education in accordance with rules adopted by the board.

[ 2007, c. 402, Pt. Q, §8 (AMD) .]

SECTION HISTORY

1983, c. 413, §151 (NEW). 1983, c. 553, §46 (AMD). 1985, c. 481, §§A59,60 (AMD). 1991, c. 144, §1 (AMD). RR 1993, c. 1, §88 (COR). 1995, c. 397, §61 (AMD). 2007, c. 10, §1 (AMD). 2007, c. 402, Pt. Q, §8 (AMD). 2009, c. 415, Pt. A, §18 (AMD).






Subchapter 3: LICENSURE

32 §3831. Licensure; qualifications

1. Psychological examiner. A candidate for this license shall furnish the board with satisfactory evidence that the candidate is trustworthy and competent to practice as a psychological examiner in such manner as to safeguard the interests of the public; has had a master's degree reflecting comprehensive training in psychology from an accredited educational institution recognized by the board as maintaining satisfactory standards; has had at least one year of full-time supervised experience in psychology of a type considered by the board to be qualifying in nature; is competent as a psychological examiner as shown by passing such examinations, written or oral, or both, as the board determines necessary; is not considered by the board to be engaged in unethical practice; and has not within the preceding 6 months failed an examination.

[ 2007, c. 402, Pt. Q, §9 (AMD) .]

2. Psychologist. A candidate for this license shall furnish the board with satisfactory evidence that the candidate is trustworthy and competent to practice as a psychologist in such manner as to safeguard the interest of the public; has received a doctorate degree reflecting comprehensive training in psychology from an accredited institution recognized by the board as maintaining satisfactory standards, at the time the degree was granted; has had at least 2 years of experience in psychology of a type considered by the board to be qualifying in nature; is competent in psychology, as shown by passing such examinations as the board determines necessary; is not considered by the board to be engaged in unethical practice; and has not within the preceding 6 months failed an examination. The board shall recognize that valid comprehensive training in psychology must be received in or accepted by a single program, but may be obtained through a degree given by administrative units other than a department of psychology, including programs approved by the National Association of School Psychologists or the American Psychological Association designation program or their successors or other organizations approved by the board. The board shall adopt a list of these programs. Individuals with degrees from programs not on that list must be evaluated on a case-by-case basis.

Beginning January 1, 2020, a candidate for initial licensure shall furnish the board with satisfactory evidence that the candidate has successfully completed a minimum of 3 hours of course work in family or intimate partner violence screening and referral and intervention strategies, including knowledge of community resources, cultural factors, evidence-based risk assessment and same-gender abuse dynamics. A candidate may fulfill this requirement through course work taken in fulfillment of other educational requirements for licensure or through separate course work provided through any combination of contact hours, Internet hours and distance learning programs, as evidenced by certification from an accredited educational institution. The board shall accept certification from the accredited educational institution from which the applicant is a graduate that verifies the applicant's satisfaction of this requirement within the applicant's completed course curriculum. A candidate for initial licensure that is unable to demonstrate completion of the requirement of 3 hours of course work at the time the initial application is submitted shall demonstrate to the board that this requirement has been fulfilled upon the candidate's first application for license renewal.

[ 2013, c. 262, §1 (AMD) .]

SECTION HISTORY

1967, c. 544, §82 (NEW). 1983, c. 413, §152 (AMD). 1983, c. 468, §22 (AMD). 1983, c. 816, §A34 (RPR). 1985, c. 481, §A61 (AMD). 2007, c. 402, Pt. Q, §9 (AMD). 2013, c. 262, §1 (AMD).



32 §3832. Examination

Examination of applicants for a license to practice psychology or as psychological examiner shall be made by the Board of Examiners of Psychologists at least once a year according to methods and in such subject fields as may be deemed by the board to be the most practical and expeditious to test the applicant's qualifications. The examinations shall include the basic psychological sciences. The board shall require the examinations to be written or oral, or both, provided that in any written examination each applicant shall be designated by a number instead of his name so that his identity shall not be disclosed to the members of the board until the examination papers have been graded. [1983, c. 468, §23 (AMD).]

SECTION HISTORY

1967, c. 544, §82 (NEW). 1983, c. 468, §23 (AMD).



32 §3833. Application and examination fees

An application fee under section 3833-A and an examination fee may be established by the director under section 3833-A. No part of these fees is returnable under any circumstances other than failure of the board to hold examinations at the time originally announced. The examination fee only may be returned at the option of the candidate if the examination is not held at the time originally announced. [2001, c. 323, §23 (AMD).]

SECTION HISTORY

1967, c. 544, §82 (NEW). 1973, c. 220, §1 (AMD). 1977, c. 186, (AMD). 1979, c. 189, §1 (AMD). 1983, c. 413, §153 (RPR). 1999, c. 386, §M2 (AMD). 2001, c. 323, §23 (AMD).



32 §3833-A. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable for their respective purposes, except that the fee for any one purpose may not exceed $500 biennially. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [2001, c. 323, §24 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

2001, c. 323, §24 (NEW). 2011, c. 286, Pt. B, §5 (REV).



32 §3834. Issuance of license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §82 (NEW). 1983, c. 413, §154 (AMD). 2007, c. 402, Pt. Q, §10 (RP).



32 §3835. License renewal

Licenses issued under this chapter expire biennially or as established by the Commissioner of Professional and Financial Regulation. A person licensed under this chapter shall submit, on or before the established expiration date, an application for license renewal together with the renewal fee as set under section 3833-A. Beginning January 1, 2020, a person that submits an application for license renewal shall demonstrate to the satisfaction of the board a one-time successful completion of a minimum of 3 contact hours of course work in family or intimate partner violence screening and referral and intervention strategies, including knowledge of community resources, cultural factors, evidence-based risk assessment and same-gender abuse dynamics. The board may accept equivalent courses in spousal or partner abuse screening and referral and intervention strategies or equivalent teaching or practice experience completed prior to January 1, 2020 in satisfaction of this requirement. Continuing education courses taken pursuant to this paragraph may be used to satisfy the licensee's required hours of continuing education. [2013, c. 262, §2 (AMD).]

A license may be renewed up to 90 days after the date of expiration upon payment of a late fee in addition to the renewal fee as set under section 3833-A. Any person who submits an application for renewal more than 90 days after the license renewal date is subject to all requirements governing new applicants under this chapter, except that the board may in its discretion, giving due consideration to the protection of the public, waive examination if that renewal application is received, together with the late fee and renewal fee, within 2 years from the date of that expiration. [2007, c. 402, Pt. Q, §11 (AMD).]

SECTION HISTORY

1967, c. 544, §82 (NEW). 1973, c. 220, §2 (AMD). 1975, c. 767, §§45,46 (AMD). 1979, c. 189, §2 (AMD). 1983, c. 204, §10 (AMD). 1983, c. 413, §155 (RPR). 1983, c. 553, §46 (AMD). 1985, c. 481, §A62 (AMD). 1995, c. 502, §H32 (AMD). 2001, c. 323, §25 (AMD). 2007, c. 402, Pt. Q, §11 (AMD). 2013, c. 262, §2 (AMD).



32 §3836. Endorsement; conditional licensure

The board may, at any time at its discretion, grant a conditional license without examination to any person who at the time of application is licensed by a similar board of another state whose standards, in the opinion of the board, are equivalent to those required by this chapter. The board, at its discretion, may issue a conditional license, at the appropriate level, to applicants for a permanent license upon payment of the fee as set under section 3833-A. The conditional license is effective for one year and requires that the licensee practice only under supervision. The board may require conditional licensees to pass an examination approved by the board during the term of the conditional license. [2007, c. 402, Pt. Q, §12 (AMD).]

SECTION HISTORY

1967, c. 544, §82 (NEW). 1973, c. 625, §219 (AMD). 1983, c. 413, §156 (AMD). 1983, c. 468, §24 (AMD). 1983, c. 816, §A35 (RPR). 1991, c. 144, §2 (AMD). 2001, c. 323, §26 (AMD). 2007, c. 402, Pt. Q, §12 (AMD).



32 §3837. Suspension; refusal; or revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §82 (NEW). 1973, c. 303, §3 (AMD). 1975, c. 575, §45 (AMD). 1983, c. 413, §157 (RPR). 1993, c. 600, §A250 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. Q, §13 (RP).



32 §3837-A. Denial or refusal to renew license; disciplinary action

1. Disciplinary action. In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for:

A. Practice of psychology under a false or assumed name or impersonation of another practitioner of a like or different name; [2007, c. 402, Pt. Q, §14 (NEW).]

B. Habitual substance abuse that has resulted or is forseeably likely to result in the licensee performing services in a manner that endangers the health or safety of patients; [2007, c. 402, Pt. Q, §14 (NEW).]

C. An incapacitating mental illness or condition; [2007, c. 402, Pt. Q, §14 (NEW).]

D. Practice of medicine without a license to do so in violation of section 3270; [2007, c. 402, Pt. Q, §14 (NEW).]

E. Practice by a licensed psychological examiner at a level requiring a psychologist's license or any representation by a psychological examiner that that psychological examiner is a psychologist; or [2007, c. 402, Pt. Q, §14 (NEW).]

F. Negligence in the performance of the licensee’s duties. [2007, c. 402, Pt. Q, §14 (NEW).]

[ 2007, c. 402, Pt. Q, §14 (NEW) .]

2. Reinstatement. The board, for reasons it determines sufficient, may reissue a license to a psychological examiner or psychologist whose license has been revoked or has not been renewed if 4 or more of its members vote in favor of reissuance.

[ 2007, c. 402, Pt. Q, §14 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. Q, §14 (NEW).



32 §3838. Hearing on refusal to issue or renew (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §82 (NEW). 1977, c. 694, §619 (AMD). 1983, c. 413, §158 (RPR). 1985, c. 481, §A63 (AMD). 2007, c. 402, Pt. Q, §15 (RP).



32 §3839. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §82 (NEW). 1983, c. 413, §159 (RPR). 2007, c. 402, Pt. Q, §16 (RP).



32 §3840. Coordinated licensure-certification processes (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A64 (NEW). 1985, c. 763, §A84 (RPR). 1989, c. 700, §A148 (AMD). 1993, c. 207, §3 (RP).









Chapter 57: PSYCHOLOGISTS

Subchapter 1: GENERAL PROVISIONS

32 §3851. Practice of medicine unauthorized (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §2 (RP).



32 §3852. Crime and penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §2 (RP).






Subchapter 2: BOARD OF EXAMINERS

32 §3901. The board (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §2 (RP).



32 §3902. Meetings; organization; duties and powers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §2 (RP).



32 §3903. Board may waive or suspend certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §2 (RP).



32 §3904. Disposition of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §2 (RP).



32 §3905. Board to make annual report to governor (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §2 (RP).






Subchapter 3: REGISTRATION

32 §3951. Psychologists to be registered; certification; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §2 (RP).



32 §3952. Renewal fee (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §2 (RP).



32 §3953. Board may waive certain requirements; reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §20 (AMD). 1967, c. 321, §2 (RP).









Chapter 58: PRACTICE OF PUBLIC ACCOUNTANCY

Subchapter 1: GENERAL PROVISIONS

32 §3961. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §1 (NEW). 1967, c. 344, §1 (NEW). 1967, c. 544, §81 (RP). 1987, c. 489, §1 (RP).



32 §3962. Unlawful practice (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §1 (NEW). 1967, c. 544, §81 (RP).



32 §3963. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §1 (NEW). 1967, c. 544, §81 (RP).



32 §3964. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §1 (NEW). 1967, c. 544, §81 (RP).



32 §3965. Privileged communications (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §1 (NEW). 1967, c. 544, §81 (RP).



32 §3966. Code of ethics (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §1 (NEW). 1967, c. 544, §81 (RP).






Subchapter 2: BOARD OF ACCOUNTANCY

32 §3971. Appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1973, c. 625, §220 (AMD). 1975, c. 575, §§45A,46 (AMD). 1975, c. 771, §§367-369 (AMD). 1983, c. 413, §160 (AMD). 1983, c. 812, §235 (AMD). 1985, c. 106, §2 (AMD). 1987, c. 489, §1 (RP).



32 §3972. Organization; powers and duties; compensation; expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §1 (NEW). 1967, c. 344, §1 (NEW). 1967, c. 544, §81 (RP). 1979, c. 517, §§1,2 (AMD). 1983, c. 413, §161 (RPR). 1983, c. 812, §236 (AMD). 1985, c. 106, §3 (AMD). 1987, c. 489, §1 (RP).



32 §3973. Report; liaison; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §1 (NEW). 1967, c. 544, §81 (RP). 1977, c. 604, §32 (NEW). 1983, c. 553, §46 (AMD). 1983, c. 758, §11 (AMD). 1987, c. 489, §1 (RP).



32 §3974. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §32 (NEW). 1983, c. 758, §12 (AMD). 1987, c. 489, §1 (RP).






Subchapter 3: REGISTRATION OF CERTIFIED PUBLIC ACCOUNTANTS

32 §3980. Certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1973, c. 625, §221 (AMD). 1987, c. 489, §1 (RP).



32 §3981. Certified public accountants (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1969, c. 590, §62A (AMD). 1971, c. 598, §77 (AMD). 1983, c. 413, §§162,163 (AMD). 1987, c. 489, §1 (RP).



32 §3982. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1979, c. 517, §3 (AMD). 1987, c. 489, §1 (RP).



32 §3983. Fees; 2nd examination (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1979, c. 517, §3 (AMD). 1983, c. 413, §164 (AMD). 1987, c. 489, §1 (RP).






Subchapter 4: REGISTRATION OF PUBLIC ACCOUNTANTS

32 §3984. Certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1977, c. 696, §246 (AMD). 1987, c. 489, §1 (RP).



32 §3985. Registration without examination (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §1 (NEW). 1967, c. 344, §1 (NEW). 1967, c. 544, §81 (RP). 1969, c. 433, §89 (AMD). 1971, c. 544, §117 (AMD). 1971, c. 622, §118 (RP).



32 §3986. Examination (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §1 (NEW). 1967, c. 344, §1 (NEW). 1967, c. 544, §81 (RP). 1969, c. 433, §90 (AMD). 1971, c. 598, §78 (AMD). 1979, c. 463, §§1,2 (AMD). 1983, c. 413, §§165,166 (AMD). 1987, c. 489, §1 (RP).



32 §3987. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §1 (NEW). 1967, c. 344, §1 (NEW). 1967, c. 544, §81 (RP). 1983, c. 413, §167 (AMD). 1987, c. 489, §1 (RP).



32 §3988. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §1 (NEW). 1967, c. 344, §1 (NEW). 1967, c. 544, §81 (RP). 1983, c. 413, §168 (RPR). 1987, c. 489, §1 (RP).






Subchapter 5: OTHER PROVISIONS

32 §3989. Partnerships, corporations and offices (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 321, §1 (NEW). 1967, c. 344, §1 (NEW). 1967, c. 544, §81 (RP). 1979, c. 517, §4 (AMD). 1987, c. 489, §1 (RP).



32 §3990. Permits to practice (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1975, c. 696, §3 (AMD). 1979, c. 517, §5 (RPR). 1987, c. 489, §1 (RP).



32 §3991. Revocation or suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1977, c. 694, §620 (AMD). 1983, c. 413, §169 (AMD). 1987, c. 489, §1 (RP).



32 §3992. Disciplinary action (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1977, c. 694, §621 (RPR). 1983, c. 413, §170 (AMD). 1987, c. 489, §1 (RP).



32 §3993. Reinstatement (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1977, c. 694, §622 (RP).



32 §3994. Unlawful acts (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1973, c. 625, §222 (AMD). 1977, c. 696, §247 (AMD). 1979, c. 517, §§6-9 (AMD). 1987, c. 489, §1 (RP).



32 §3995. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1979, c. 517, §10 (AMD). 1987, c. 489, §1 (RP).



32 §3996. Injunction (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1983, c. 413, §171 (RPR). 1987, c. 489, §1 (RP).



32 §3997. Misdemeanors (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1979, c. 517, §11 (AMD). 1987, c. 489, §1 (RP).



32 §3998. Single act (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1987, c. 489, §1 (RP).



32 §3999. Ownership of working papers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §1 (NEW). 1987, c. 489, §1 (RP).









Chapter 59: REAL ESTATE BROKERS AND SALESMEN

Subchapter 1: GENERAL PROVISIONS

32 §4001. Definitions and exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 248, (AMD). 1981, c. 501, §68 (AMD). 1985, c. 605, §§1,2 (AMD). 1987, c. 395, §A174 (RP).



32 §4002. Nonresident brokers and salesmen (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 547, §6 (AMD). 1975, c. 767, §47 (AMD). 1981, c. 76, §1 (AMD). 1987, c. 395, §A174 (RP).



32 §4003. Sharing commission with unlicensed person (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 312, §1 (AMD). 1971, c. 468, §2 (AMD). 1987, c. 395, §A174 (RP).



32 §4004. Expiration of listing contracts; renewals (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 312, §1A (AMD). 1979, c. 401, (AMD). 1987, c. 395, §A174 (RP).



32 §4004-A. Trust accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 223, §2 (NEW). 1969, c. 312, §2 (AMD). 1971, c. 468, §3 (AMD). 1973, c. 159, (AMD). 1975, c. 547, §7 (AMD). 1975, c. 767, §48 (AMD). 1987, c. 395, §A174 (RP).



32 §4005. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 359, §1 (AMD). 1971, c. 468, §§4,5 (AMD). 1973, c. 729, §1 (AMD). 1975, c. 547, §8 (AMD). 1975, c. 767, §49 (AMD). 1983, c. 171, §5 (AMD). 1987, c. 395, §A174 (RP).






Subchapter 2: COMMISSION

32 §4051. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 547, §9 (RPR). 1975, c. 767, §50 (AMD). 1987, c. 395, §A174 (RP).



32 §4051-A. Real Estate Commission; organization (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 547, §10 (NEW). 1975, c. 767, §51 (RPR). 1977, c. 674, §27 (AMD). 1981, c. 359, §8 (AMD). 1983, c. 171, §6 (RPR). 1983, c. 511, (RPR). 1983, c. 812, §237 (AMD). 1987, c. 395, §A174 (RP).



32 §4051-B. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 172, (NEW). 1977, c. 694, §623 (AMD). 1987, c. 395, §A174 (RP).



32 §4051-C. Director (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 171, §7 (NEW). 1983, c. 553, §46 (AMD). 1985, c. 785, §B139 (AMD). 1987, c. 395, §A174 (RP).



32 §4052. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 359, §2 (AMD). 1973, c. 59, (AMD). 1975, c. 547, §11 (AMD). 1975, c. 767, §52 (RPR). 1983, c. 812, §238 (AMD). 1987, c. 395, §A174 (RP).



32 §4053. Employees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §9 (RPR). 1975, c. 547, §12 (RP).



32 §4053-A. Employees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 359, §9 (NEW). 1985, c. 785, §B140 (AMD). 1987, c. 395, §A174 (RP).



32 §4054. Seal; evidence; inspection of records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 547, §13 (AMD). 1975, c. 767, §53 (AMD). 1987, c. 395, §A174 (RP).



32 §4055. Disposal of fees; expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §10 (AMD). 1975, c. 547, §14 (AMD). 1975, c. 767, §54 (RPR). 1987, c. 395, §A174 (RP).



32 §4056. Investigations; hearings; suspension or revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 303, §3 (AMD). 1975, c. 160, (AMD). 1975, c. 547, §§15-18 (AMD). 1975, c. 767, §§55-58 (AMD). 1977, c. 365, (RPR). 1977, c. 694, §624 (AMD). 1981, c. 359, §10 (AMD). 1983, c. 171, §§8,9 (AMD). 1985, c. 748, §40 (AMD). 1987, c. 395, §A174 (RP).



32 §4057. List of licensees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 547, §19 (AMD). 1975, c. 767, §59 (AMD). 1981, c. 501, §69 (RPR). 1987, c. 395, §A174 (RP).



32 §4058. Denial of license; violations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 303, §3 (AMD). 1975, c. 547, §20 (AMD). 1975, c. 767, §60 (AMD). 1983, c. 171, §10 (RP).






Subchapter 3: LICENSING

32 §4101. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 547, §21 (AMD). 1975, c. 767, §61 (AMD). 1977, c. 694, §625 (AMD). 1987, c. 395, §A174 (RP).



32 §4101-A. Schools (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 448, §2 (NEW). 1975, c. 547, §22 (RPR). 1975, c. 767, §62 (AMD). 1979, c. 221, §§1,2 (AMD). 1981, c. 707, §1 (AMD). 1985, c. 779, §78 (AMD). 1987, c. 395, §A174 (RP).



32 §4102. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 547, §23 (AMD). 1975, c. 767, §63 (AMD). 1987, c. 395, §A174 (RP).



32 §4102-A. Temporary license in case of death (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 312, §3 (NEW). 1969, c. 590, §63 (AMD). 1975, c. 547, §24 (AMD). 1975, c. 767, §64 (AMD). 1975, c. 770, §188 (AMD). 1977, c. 78, §185 (RPR). 1979, c. 693, §1 (RPR). 1987, c. 395, §A174 (RP).



32 §4103. Application for real estate broker's license or salesman's license (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 223, §1 (AMD). 1969, c. 312, §4 (AMD). 1969, c. 433, §91 (AMD). 1971, c. 468, §§6-8 (AMD). 1971, c. 598, §79 (AMD). 1975, c. 547, §§25-27 (AMD). 1975, c. 767, §§65-69 (AMD). 1979, c. 221, §3 (AMD). 1981, c. 76, §2 (AMD). 1983, c. 171, §11 (RPR). 1987, c. 395, §A174 (RP).



32 §4104. Additional application requirements for broker's license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 547, §28 (AMD). 1975, c. 767, §70 (AMD). 1983, c. 171, §12 (RPR). 1987, c. 395, §A174 (RP).



32 §4105. Additional application requirements for salesman's license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 359, §§3,4 (AMD). 1983, c. 171, §13 (RPR). 1987, c. 395, §A174 (RP).



32 §4106. Additional application requirements for associations, partnerships and corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 468, §§9,10 (AMD). 1975, c. 547, §29 (AMD). 1975, c. 767, §71 (AMD). 1983, c. 171, §14 (RPR). 1987, c. 395, §A174 (RP).



32 §4107. Fees - brokers, salesmen and schools (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 223, §3 (RPR). 1967, c. 359, §5 (AMD). 1971, c. 468, §11 (AMD). 1973, c. 729, §2 (RPR). 1979, c. 693, §2 (RPR). 1981, c. 707, §2 (RPR). 1983, c. 171, §15 (AMD). 1987, c. 395, §A174 (RP).



32 §4107-A. Associations, partnerships and corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 359, §6 (NEW). 1973, c. 729, §3 (AMD). 1979, c. 693, §3 (RPR). 1983, c. 171, §16 (RP).



32 §4108. Denial of license or renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 171, §17 (RPR). 1987, c. 395, §A174 (RP).



32 §4109. Hearing on denial of license or renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 171, §18 (RPR). 1987, c. 395, §A174 (RP).



32 §4110. Examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 223, §§3A,4 (AMD). 1967, c. 359, §7 (AMD). 1973, c. 729, §4 (AMD). 1975, c. 294, (AMD). 1975, c. 547, §§30-32 (AMD). 1975, c. 767, §72 (RPR). 1975, c. 770, §189 (AMD). 1977, c. 78, §186 (RPR). 1979, c. 693, §4 (RPR). 1981, c. 76, §3 (AMD). 1983, c. 171, §19 (AMD). 1987, c. 395, §A174 (RP).



32 §4111. Denial of license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 547, §33 (AMD). 1975, c. 767, §73 (AMD). 1983, c. 171, §20 (RP).



32 §4112. Contents; display (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 729, §5 (AMD). 1975, c. 547, §34 (AMD). 1975, c. 767, §74 (AMD). 1983, c. 171, §21 (AMD). 1987, c. 395, §A174 (RP).



32 §4113. Pocket cards (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 547, §35 (AMD). 1975, c. 767, §75 (AMD). 1977, c. 682, §10 (RPR). 1983, c. 171, §22 (AMD). 1987, c. 395, §A174 (RP).



32 §4114. Acts authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 468, §12 (RPR). 1987, c. 395, §A174 (RP).



32 §4115. Expiration; renewals; revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 468, §13 (AMD). 1973, c. 729, §6 (RPR). 1975, c. 547, §36 (AMD). 1975, c. 767, §76 (RPR). 1979, c. 196, §1 (AMD). 1987, c. 395, §A174 (RP).



32 §4115-A. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 729, §7 (NEW). 1975, c. 547, §37 (AMD). 1975, c. 767, §77 (AMD). 1987, c. 395, §A174 (RP).



32 §4115-B. Continuing Education Committee, members, duties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 196, §2 (NEW). 1981, c. 707, §3 (AMD). 1983, c. 171, §23 (AMD). 1983, c. 812, §239 (AMD). 1987, c. 395, §A174 (RP).



32 §4115-C. Exception to education requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 196, §2 (NEW). 1987, c. 395, §A174 (RP).



32 §4116. Civil actions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 367, §4 (AMD). 1987, c. 395, §A174 (RP).



32 §4117. Place of business (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 223, §5 (AMD). 1971, c. 468, §§14,15 (AMD). 1973, c. 50, §§1,2 (AMD). 1975, c. 547, §38 (AMD). 1975, c. 767, §78 (AMD). 1979, c. 693, §§5-7 (AMD). 1987, c. 395, §A174 (RP).



32 §4118. Termination of employment (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 547, §39 (AMD). 1975, c. 767, §79 (AMD). 1979, c. 693, §8 (AMD). 1987, c. 395, §A174 (RP).



32 §4118-A. Nonactive brokers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 223, §6 (NEW). 1965, c. 513, §§70A,70B (AMD). 1969, c. 312, §5 (AMD). 1975, c. 547, §40 (AMD). 1975, c. 767, §80 (AMD). 1979, c. 196, §3 (AMD). 1979, c. 693, §9 (AMD). 1987, c. 395, §A174 (RP).



32 §4119. Lost licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 693, §10 (AMD). 1987, c. 395, §A174 (RP).






Subchapter 4: HOME SERVICE CONTRACTS

32 §4120. Definitions and exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1987, c. 395, §A174 (RP).



32 §4121. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1987, c. 395, §A174 (RP).



32 §4122. Review of decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1987, c. 395, §A174 (RP).



32 §4123. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1981, c. 698, §160 (AMD). 1987, c. 395, §A174 (RP).



32 §4124. Application for license (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1987, c. 395, §A174 (RP).



32 §4125. Required deposit or bond (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1981, c. 698, §161 (AMD). 1987, c. 395, §A174 (RP).



32 §4126. Reserves (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1987, c. 395, §A174 (RP).



32 §4127. License expiration; renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1981, c. 698, §162 (AMD). 1987, c. 395, §A174 (RP).



32 §4128. Grounds for suspension or revocation of license or denial of renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1987, c. 395, §A174 (RP).



32 §4129. Automatic termination of sales agent registration (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1987, c. 395, §A174 (RP).



32 §4130. Order, notice of suspension or revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1987, c. 395, §A174 (RP).



32 §4131. Duration of suspension; obligation during suspension period; reinstatement (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1987, c. 395, §A174 (RP).



32 §4132. Filing of forms (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1987, c. 395, §A174 (RP).



32 §4133. Filing of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1987, c. 395, §A174 (RP).



32 §4134. Annual statement; examination (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1987, c. 395, §A174 (RP).



32 §4135. Service of process; appointment of director as process agent (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1987, c. 395, §A174 (RP).



32 §4136. Home service company sales agent registration required (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1987, c. 395, §A174 (RP).



32 §4137. Penalty for violation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 75, (NEW). 1987, c. 395, §A174 (RP).









Chapter 60: RAILROAD PERSONNEL

Subchapter 1: GENERAL PROVISIONS

32 §4140. Declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 790, §2 (NEW). 1993, c. 428, §4 (RP).



32 §4141. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 790, §2 (NEW). 1993, c. 428, §4 (RP).






Subchapter 2: BOARD OF LICENSURE OF RAILROAD PERSONNEL

32 §4145. Board of licensure; appointment; vacancies; removal; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 790, §2 (NEW). 1993, c. 428, §4 (RP).



32 §4146. Administrative provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 790, §2 (NEW). 1993, c. 428, §4 (RP).



32 §4147. Board of licensure; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 790, §2 (NEW). 1993, c. 428, §4 (RP).






Subchapter 3: LICENSE

32 §4148. License required; issuance (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 790, §2 (NEW). 1993, c. 428, §4 (RP).



32 §4149. Disciplinary actions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 790, §2 (NEW). 1993, c. 428, §4 (RP).



32 §4150. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 790, §2 (NEW). 1989, c. 450, §27 (AMD). 1993, c. 428, §4 (RP).









Chapter 61: SARDINE PACKERS

Subchapter 1: LICENSES

32 §4151. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 658, §1 (AMD). 1977, c. 696, §248 (AMD). 1979, c. 62, §1 (AMD). 1985, c. 737, §A89 (AMD). 1991, c. 446, §A1 (RP).



32 §4152. Maine Sardine Council (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 26, §1 (AMD). 1979, c. 731, §15 (RPR). 1983, c. 812, §240 (AMD). 1989, c. 503, §B143 (AMD). 1991, c. 446, §A2 (RP).



32 §4153. License required

A person, firm, corporation, association or society may not pack sardines, kippers, steaks or other canned herring products within the State for sale without having first filed with the Commissioner of Agriculture, Conservation and Forestry an application for license, accompanied with a fee of $50, upon receipt of which application the commissioner shall issue to the person, firm, corporation, association or society making such application a license to pack sardines, kippers, steaks or other canned herring products. Each such license covers one group of buildings constituting a packing plant in one location. The license runs from January 1st and expires in a manner consistent with the provisions of the Maine Administrative Procedure Act as to license expiration or on December 31st of each year, whichever is later, unless sooner revoked and must be renewed annually. Before issuing such license or renewing it, the commissioner may by adequate inspection determine that the laws and regulations relating to the packing of sardines, kippers, steaks or other canned herring products and the operation of packing plants for sardines, kippers, steaks or other canned herring products are being observed. [1995, c. 307, §2 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1965, c. 123, (AMD). 1977, c. 694, §626 (AMD). 1993, c. 14, §1 (AMD). 1995, c. 307, §2 (AMD). 2011, c. 657, Pt. W, §6 (REV).



32 §4154. Repeal, revocation or refusal; appeals

The Commissioner of Agriculture, Conservation and Forestry, in a manner consistent with the Maine Administrative Procedure Act, has the power to refuse to issue and to refuse to renew, and the District Court, in a manner consistent with the Maine Administrative Procedure Act, has the power to revoke or to suspend any license issued under this chapter whenever any of the provisions of the chapter or rules or regulations promulgated or established under the chapter have been violated. A person, firm, corporation, association or society whose license has been so revoked or suspended shall discontinue the packing of sardines, kippers, steaks or other canned herring products until this chapter has been complied with and a new license issued or the suspension removed. The District Court may revoke or suspend the license temporarily until there is a compliance with this chapter or permanently for the unexpired period of the license. [1995, c. 307, §3 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1977, c. 694, §627 (AMD). 1995, c. 307, §3 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2011, c. 657, Pt. W, §6 (REV).



32 §4155. Inspection; conformity with federal acts; branding; embargo and condemnation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 247, (AMD). 1975, c. 103, §§1,2 (AMD). 1977, c. 694, §§628,629 (AMD). 1979, c. 62, §2 (AMD). 1991, c. 446, §A3 (RP).



32 §4156. Fees; disposition (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 658, §2 (AMD). 1977, c. 694, §630 (AMD). 1979, c. 62, §3 (RPR). 1979, c. 731, §16 (AMD). 1983, c. 85, §1 (AMD). 1991, c. 446, §A4 (RP).



32 §4157. Standards (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 332, §§1,2 (AMD). 1977, c. 694, §§631-633 (AMD). 1979, c. 62, §4 (RPR). 1989, c. 639, §1 (AMD). 1991, c. 446, §A5 (RP).



32 §4157-A. Sardines for export; exempt from quantity and quality provisions of Maine Sardine Law (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 332, §3 (NEW). 1967, c. 241, (AMD). 1977, c. 694, §634 (AMD). 1989, c. 482, §1 (AMD). 1989, c. 639, §2 (AMD). 1991, c. 446, §A6 (RP).



32 §4158. Cans to be sealed and lined (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 446, §A7 (RP).



32 §4159. Sale or packing of herring (REALLOCATED TO TITLE 12, SECTION 6547)

(REALLOCATED TO TITLE 12, SECTION 6547)

SECTION HISTORY

1967, c. 274, (AMD). 1971, c. 290, (AMD). 1975, c. 44, §§1,2 (AMD). 1983, c. 387, §2 (AMD). 1985, c. 268, §6 (AMD). 1989, c. 482, §2 (RPR). 1991, c. 446, §A8 (RAL).



32 §4160. Penalties

A person, firm, corporation, association or society who packs sardines, kippers, steaks or other canned herring products in the State for sale without the license provided for in section 4153, or who violates any of the provisions of this chapter, or neglects or refuses to comply with any of the provisions required in this chapter or in any way violates any of its provisions may be punished by a fine not exceeding $500 or by imprisonment for not more than 6 months, or by both for each and every offense. [1995, c. 307, §4 (AMD).]

SECTION HISTORY

1995, c. 307, §4 (AMD).



32 §4161. Short title

This chapter shall be known as the "Maine Sardine Law." [1965, c. 332, §4 (NEW).]

SECTION HISTORY

1965, c. 332, §4 (NEW).






Subchapter 2: MAINE SARDINE COUNCIL

32 §4165. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 446, §C3 (NEW). 1995, c. 307, §5 (AMD). 1999, c. 678, §9 (AFF). 1999, c. 678, §1 (RP).



32 §4166. Definitions (REPEALED

(REPEALED

SECTION HISTORY

1991, c. 446, §C3 (NEW). 1993, c. 14, §§2,3 (AMD). 1993, c. 585, §4 (AMD). 1995, c. 307, §§6-9 (AMD). 1997, c. 706, §§1,2 (AMD). 1999, c. 678, §9 (AFF). 1999, c. 678, §1 (RP).



32 §4167. Maine Sardine Council (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 446, §C3 (NEW). 1993, c. 585, §§5,6 (AMD). 1995, c. 307, §10 (AMD). 1995, c. 660, §1 (AMD). 1997, c. 706, §3 (AMD). 1997, c. 706, §16 (AFF). 1999, c. 678, §9 (AFF). 1999, c. 678, §1 (RP).



32 §4167-A. Council authority; code plans, embargo and petitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 14, §4 (NEW). 1995, c. 307, §11 (AMD). 1997, c. 706, §4 (RP).



32 §4168. Standards (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 446, §C3 (NEW). 1991, c. 784, §14 (AMD). 1993, c. 14, §5 (AMD). 1993, c. 585, §7 (AMD). 1995, c. 307, §§12-14 (AMD). 1997, c. 706, §5 (RP).



32 §4169. Sardines for export; exempt from quantity provisions of Maine Sardine Law (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 446, §C3 (NEW). 1993, c. 14, §§6-8 (AMD). 1995, c. 307, §15 (AMD). 1997, c. 706, §6 (RP).



32 §4170. Cans to be sealed; lined (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 446, §C3 (NEW). 1993, c. 14, §9 (AMD). 1995, c. 307, §16 (AMD). 1997, c. 706, §7 (RP).



32 §4170-A. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 14, §10 (NEW). 1997, c. 706, §8 (RP).









Chapter 62: SEWAGE TREATMENT OPERATORS

32 §4171. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1977, c. 696, §249 (RPR).]

1. Board. "Board" shall mean the Board of Environmental Protection.

[ 1971, c. 618, §12 (RPR) .]

2. Certificate. "Certificate" shall mean a certificate of competency issued by the board stating that the applicant has met the requirements for the specified operator classification.

[ 1971, c. 618, §12 (AMD) .]

3. Operator. "Operator" shall mean the person who has direct responsibility for the operation of any wastewater treatment plant serving a public purpose. The person who shall be certified shall be the person who has management responsibility over the plant. Shift operators or other employees under the supervision of the manager need not be certified.

[ 1969, c. 237, (NEW) .]

4. Wastewater treatment plant. "Wastewater treatment plant" shall mean the facility or group of units provided for the treatment of wastewater, either or both sewage and industrial wastes, and for the reduction and handling of sewage removed from such wastes.

[ 1969, c. 237, (NEW) .]

SECTION HISTORY

1969, c. 237, (NEW). 1969, c. 282, (NEW). 1969, c. 431, §9 (AMD). 1969, c. 590, §64 (RP). 1971, c. 618, §12 (AMD). 1977, c. 696, §249 (AMD).



32 §4172. Classification

The commissioner shall classify all wastewater treatment plants actually used or intended for use by the public with due regard to the size, type, character of wastewater to be treated and other physical conditions affecting those treatment plants and shall specify the qualifications the operator in responsible charge must have to supervise successfully the operation of those facilities so as to protect the public health or prevent nuisance conditions or unlawful pollution. [1989, c. 890, Pt. A, §4 (AMD); 1989, c. 890, Pt. A, §40 (AFF).]

SECTION HISTORY

1969, c. 237, (NEW). 1969, c. 282, (NEW). 1969, c. 590, §64 (RP). 1971, c. 618, §12 (AMD). 1989, c. 890, §§A4,40 (AMD).



32 §4173. Certification

The commissioner shall certify persons as to their competency to supervise successfully the operation of wastewater treatment plants. A certification is not required of an operator who is a registered professional engineer. [1989, c. 890, Pt. A, §4 (AMD); 1989, c. 890, Pt. A, §40 (AFF).]

SECTION HISTORY

1969, c. 237, (NEW). 1969, c. 282, (NEW). 1969, c. 590, §64 (RP). 1971, c. 618, §12 (AMD). 1989, c. 890, §§A4,40 (AMD).



32 §4173-A. Continuing education

1. Training. The Department of Environmental Protection shall administer a continuing educational program for people engaged in water pollution control activities. This program shall provide advanced training in the technical and legal aspects of water pollution control, and coordinate and distribute information about all water pollution control training programs available in the State.

[ 1983, c. 832, §1 (NEW) .]

2. Funds. The department may accept funds, public and private, for the purposes of this section.

[ 1983, c. 832, §1 (NEW) .]

3. Self supporting. This program shall be self-supporting from fees, grants or other sources of revenue.

[ 1987, c. 510, (AMD) .]

SECTION HISTORY

1983, c. 832, §1 (NEW). 1985, c. 204, (AMD). 1987, c. 510, (AMD).



32 §4174. Examination; criteria; standards

The commissioner shall hold at least one examination each year for the purpose of examining candidates for certification at a time and place designated by the commissioner. [1989, c. 890, Pt. A, §4 (AMD); 1989, c. 890, Pt. A, §40 (AFF).]

The board shall establish the criteria and conditions for the classification of wastewater treatment plants or systems, using as a basis the standards established by the New England Water Pollution Control Association. [1971, c. 618, §12 (AMD).]

The board shall establish by rule the qualifications, conditions and licensing standards and procedures for the certification of individuals to act as operators. [1989, c. 890, Pt. A, §4 (AMD); 1989, c. 890, Pt. A, §40 (AFF).]

The Department of Environmental Protection may allow an operator to review with department staff an operator certification test that the operator has completed in order to identify subject areas for which questions were answered incorrectly and further study is advisable. [2011, c. 206, §2 (NEW).]

SECTION HISTORY

1969, c. 237, (NEW). 1971, c. 618, §12 (AMD). 1989, c. 890, §§A4,40 (AMD). 2011, c. 206, §2 (AMD).



32 §4175. Certificates

The commissioner shall issue certificates attesting to the competency of individuals to act as operators. The certificate shall indicate the classification level of the systems or plants for the operation of which the individual is qualified to act as an operator. [1989, c. 890, Pt. A, §5 (AMD); 1989, c. 890, Pt. A, §40 (AFF).]

Certificates shall continue in effect unless revoked by the District Court. [1977, c. 694, §635 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

The District Court may revoke the certificate of an operator, in accordance with Title 4, chapter 5, when it is found that the operator has practiced fraud or deception; that reasonable care, judgment or the application of the operator's knowledge or ability was not used in the performance of the operator's duties; or that the operator is incompetent or unable properly to perform the operator's duties. [1999, c. 547, Pt. B, §69 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

Operators whose certificates are invalidated under this section may be issued new certificates of a like classification provided appropriate proof of competency is presented to the commissioner. [1989, c. 890, Pt. A, §5 (AMD); 1989, c. 890, Pt. A, §40 (AFF).]

This chapter shall not be construed to affect or prevent the practice of any other legally recognized profession. [1969, c. 237, (NEW).]

SECTION HISTORY

1969, c. 237, (NEW). 1969, c. 282, (NEW). 1969, c. 590, §64 (RP). 1971, c. 618, §12 (AMD). 1977, c. 694, §635 (AMD). 1989, c. 890, §§A5,40 (AMD). 1999, c. 547, §§B69,78 (AMD). 1999, c. 547, §B80 (AFF).



32 §4176. Without examination, other states

The commissioner, upon application therefor, may issue a certificate, without examination, in a comparable classification, to any person who holds a certificate in any state, territory or possession of the United States or any country, providing the requirements for certification of operators under which the person's certificate was issued do not conflict with this chapter and are of a standard not lower than that specified by rules adopted under this chapter. [1989, c. 890, Pt. A, §6 (AMD); 1989, c. 890, Pt. A, §40 (AFF).]

SECTION HISTORY

1969, c. 237, (NEW). 1969, c. 282, (NEW). 1969, c. 590, §64 (RP). 1971, c. 618, §12 (AMD). 1989, c. 890, §§A6,40 (AMD).



32 §4177. Without examination, other owners

Certificates may be issued without examination to the person or persons certified by the governing body or owner to have been in direct responsible charge of a wastewater treatment plant on October 1, 1969. A certificate so issued will be valid only for that particular classification level or treatment plant or system. [1973, c. 625, §223 (AMD).]

SECTION HISTORY

1969, c. 237, (NEW). 1969, c. 282, (NEW). 1969, c. 590, §64 (RP). 1973, c. 625, §223 (AMD).



32 §4178. Application

This chapter shall apply only to conventional wastewater treatment plants which are separate and apart from other facilities. [1969, c. 237, (NEW).]

SECTION HISTORY

1969, c. 237, (NEW). 1969, c. 282, (NEW). 1969, c. 590, §64 (RP).



32 §4179. Rules

The Board of Environmental Protection shall adopt rules which include, but are not limited to, provisions establishing the basis for classification of treatment plants in accordance with section 4172 and provisions establishing requirements for certification and procedures for examination of candidates. [1989, c. 890, Pt. A, §7 (AMD); 1989, c. 890, Pt. A, §40 (AFF).]

SECTION HISTORY

1969, c. 237, (NEW). 1969, c. 282, (NEW). 1969, c. 590, §64 (RP). 1971, c. 618, §12 (AMD). 1977, c. 300, §8 (RPR). 1989, c. 890, §§A7,40 (AMD).



32 §4180. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 237, (NEW). 1969, c. 282, (NEW). 1969, c. 590, §64 (RP). 1973, c. 712, §4 (RP).



32 §4181. Penalty

It is unlawful for any person, firm or corporation, both municipal and private, to operate a wastewater treatment plant unless the competency of the operator is certified to by the commissioner under this chapter. It is unlawful for any person to perform the duties of an operator, as defined, without being duly certified under this chapter. The commissioner may further grant a waiver for a period not exceeding one year for the operation of a wastewater treatment plant serving not more than 500 services in the event that the certification requirements cannot be met. [1989, c. 890, Pt. A, §8 (AMD); 1989, c. 890, Pt. A, §40 (AFF).]

SECTION HISTORY

1969, c. 237, (NEW). 1969, c. 282, (NEW). 1969, c. 590, §64 (RP). 1971, c. 76, (AMD). 1971, c. 618, §12 (AMD). 1973, c. 625, §224 (AMD). 1989, c. 890, §§A8,40 (AMD).



32 §4182. Violation of law or rules and regulations

Any person, firm or corporation, both municipal and private, violating any provision of this chapter or the rules and regulations adopted thereunder is guilty of a misdemeanor. Each day of operation in violation of this chapter or any rules and regulations adopted thereunder shall constitute a separate offense. [1969, c. 237, (NEW).]

SECTION HISTORY

1969, c. 237, (NEW). 1969, c. 282, (NEW). 1969, c. 590, §64 (RP).






Chapter 62-A: SOCIAL WORKERS

Subchapter 1: GENERAL PROVISIONS

32 §4183. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 282, (NEW). 1969, c. 590, §65 (NEW). 1969, c. 590, §64 (RP). 1977, c. 673, §2 (RP).



32 §4184. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 282, (NEW). 1969, c. 590, §65 (NEW). 1969, c. 590, §64 (RP). 1977, c. 673, §2 (RP).



32 §4185. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 282, (NEW). 1969, c. 590, §65 (NEW). 1969, c. 590, §64 (RP). 1977, c. 673, §2 (RP).



32 §4185-A. Services to minors for drug abuse (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 237, §4 (NEW). 1973, c. 145, §5 (RPR). 1977, c. 673, §2 (RP).






Subchapter 2: STATE BOARD OF SOCIAL WORKER REGISTRATION

32 §4186. State Board of Social Worker Registration created (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 282, (NEW). 1969, c. 590, §65 (NEW). 1969, c. 590, §64 (RP). 1975, c. 575, §47 (AMD). 1977, c. 673, §2 (RP).



32 §4187. Qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 262, (NEW). 1969, c. 590, §65 (NEW). 1969, c. 590, §64 (RP). 1975, c. 575, §48 (AMD). 1977, c. 673, §2 (RP).



32 §4188. Compensation and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 282, (NEW). 1969, c. 590, §65 (NEW). 1969, c. 590, §64 (RP). 1977, c. 673, §2 (RP).



32 §4189. Organization and meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §65 (NEW). 1977, c. 673, §20 (RP).



32 §4190. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §65 (NEW). 1977, c. 673, §2 (RP).



32 §4190-A. Reports; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §33 (NEW). 1977, c. 673, §2 (RP). 1979, c. 127, §182 (RP).



32 §4190-B. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 644, §33 (NEW). 1977, c. 673, §2 (RP). 1979, c. 127, §182 (RP).






Subchapter 3: REGISTRATION

32 §4191. Registration required (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §65 (NEW). 1977, c. 673, §2 (RP).



32 §4192. Qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §65 (NEW). 1971, c. 598, §80 (AMD). 1977, c. 673, §2 (RP).



32 §4193. Registration without examination (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §65 (NEW). 1971, c. 544, §118 (AMD). 1971, c. 598, §81 (AMD). 1971, c. 622, §120 (AMD). 1973, c. 625, §225 (AMD). 1977, c. 673, §2 (RP).



32 §4194. Application; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §65 (NEW). 1977, c. 673, §2 (RP).



32 §4195. Examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §65 (NEW). 1977, c. 673, §2 (RP).



32 §4196. Certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §65 (NEW). 1977, c. 673, §2 (RP).



32 §4197. Revocation and reissuance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §65 (NEW). 1971, c. 622, §121 (AMD). 1977, c. 673, §2 (RP).



32 §4198. Expiration and renewals (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §65 (NEW). 1977, c. 673, §2 (RP).



32 §4199. Receipts and disbursements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §65 (NEW). 1971, c. 622, §121A (AMD). 1977, c. 673, §2 (RP).









Chapter 63: TATTOO ARTISTS

Subchapter 1: GENERAL PROVISIONS

32 §4201. Definitions

Tattoo means to insert pigment under the skin of a human being by pricking with a needle or otherwise, so as to produce an indelible mark or figure visible through the skin.



32 §4202. Exemptions

This chapter is not intended to apply to any act of a practitioner of the healing arts licensed in the State and performed in the course of his practice.



32 §4203. Minors

No person shall place a tattoo mark or figure upon a person under the age of 18 years. [1975, c. 701, §16 (RPR).]

SECTION HISTORY

1969, c. 433, §92 (AMD). 1971, c. 598, §82 (AMD). 1975, c. 701, §16 (RPR).



32 §4204. Penalties

1. Penalty. A person who fails to be licensed as required by this chapter, violates the sterilization, sanitation or safety standards adopted by the Department of Health and Human Services under section 4251 or performs tattooing on a minor commits a civil violation for which a fine of not less than $500 nor more than $1,000 may be adjudged for each violation.

[ 2013, c. 264, §14 (NEW) .]

2. Enforcement. A person who fails to pay a penalty imposed pursuant to this chapter:

A. May be referred to the Attorney General for appropriate enforcement action; and [2013, c. 264, §14 (NEW).]

B. In addition to all fines and penalties imposed pursuant to this chapter, is liable for any interest, costs and fees incurred by the Department of Health and Human Services, including attorney's fees. [2013, c. 264, §14 (NEW).]

[ 2013, c. 264, §14 (NEW) .]

SECTION HISTORY

2013, c. 264, §14 (RPR).



32 §4223. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 767, §75 (AMD).






Subchapter 2: DEPARTMENT OF HUMAN SERVICES

32 §4251. Rules and regulations

The Department of Health and Human Services is authorized and empowered to make necessary rules and regulations governing the application of tattoos upon the bodies of human beings. [1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1975, c. 293, §4 (AMD). 2003, c. 689, §B6 (REV).



32 §4252. Issuance of licenses

The Department of Health and Human Services may license persons to practice the art of tattooing. Such licenses are issued for a term of one year and may be renewed annually. The fee for an initial license or a renewal license may not exceed $250. All fees collected by the department pursuant to this section must be deposited in a special revenue account dedicated to a health inspection program. [2013, c. 264, §15 (AMD).]

SECTION HISTORY

1975, c. 293, §4 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 589, §11 (AMD). 2013, c. 264, §15 (AMD).






Subchapter 3: LICENSES

32 §4301. License required

No person shall place a tattoo upon the body of another human being without first obtaining a license from the Department of Health and Human Services. [1975, c. 293, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1975, c. 293, §4 (AMD). 2003, c. 689, §B6 (REV).









Chapter 63-A: MICROPIGMENTATION

32 §4311. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 383, §1 (NEW).]

1. Department. "Department" means the Department of Health and Human Services.

[ 1997, c. 383, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Micropigmentation. "Micropigmentation" means placing nontoxic dyes or pigments into or under the subcutaneous portion of the skin so as to form indelible marks for cosmetic or medical purposes. "Micropigmentation" does not include tattooing.

[ 1997, c. 383, §1 (NEW) .]

3. Micropigmentation facility. "Micropigmentation facility" means any space where micropigmentation is practiced.

[ 1997, c. 383, §1 (NEW) .]

4. Micropigmentation practitioner. "Micropigmentation practitioner" means a person who practices micropigmentation.

[ 1997, c. 383, §1 (NEW) .]

SECTION HISTORY

1997, c. 383, §1 (NEW). 2003, c. 689, §B6 (REV).



32 §4312. License required

1. Requirement. A person may not practice micropigmentation, display a sign or otherwise advertise or purport to be a micropigmentation practitioner unless that person holds a valid license issued by the department.

[ 1997, c. 383, §1 (NEW) .]

2. Term of license. A license issued under this chapter expires on September 30th and is renewable biennially.

[ 1997, c. 383, §1 (NEW) .]

3. Exemption. This chapter does not apply to a physician or a person acting under the control or supervision of a physician.

[ 1997, c. 383, §1 (NEW) .]

SECTION HISTORY

1997, c. 383, §1 (NEW).



32 §4313. Licensing rules

The department shall adopt licensing rules governing the practice of micropigmentation under this chapter. Rules adopted under this chapter are routine technical rules for purposes of Title 5, chapter 375, subchapter II-A. The rules must include the following. [1997, c. 383, §1 (NEW).]

1. Standards of practice. The department shall adopt rules that provide standards for the practice of micropigmentation that include at least the following.

A. Instruments used for micropigmentation must be sterilized in a manner specified by the department. [1997, c. 383, §1 (NEW).]

B. Micropigmentation facilities must be equipped with appropriate sterilization equipment, hot and cold running water and a covered waste receptacle. [1997, c. 383, §1 (NEW).]

C. Case history records must be kept for each client. [1997, c. 383, §1 (NEW).]

D. A micropigmentation practitioner must demonstrate safety, sanitation and sterilization procedures and knowledge of infection control. [1997, c. 383, §1 (NEW).]

[ 1997, c. 383, §1 (NEW) .]

2. Education and training. The department shall adopt rules specifying the education and training standards for the practice of micropigmentation. The rules may require continuing education.

The licensing rules must be adopted by the department by November 1, 1997.

[ 1997, c. 383, §1 (NEW) .]

SECTION HISTORY

1997, c. 383, §1 (NEW).



32 §4314. Fee

The fee for a license under this chapter may not exceed $150. The fee required by this section includes the cost of a biennial inspection of the micropigmentation facility by the department. However, the department may inspect the facility at any time. All fees collected by the department pursuant to this section must be deposited into a special revenue account dedicated to a health inspection program. [2009, c. 589, §12 (AMD).]

SECTION HISTORY

1997, c. 383, §1 (NEW). 2009, c. 589, §12 (AMD).



32 §4315. Eligibility

To be eligible for a license under this chapter a person must: [1997, c. 383, §1 (NEW).]

1. Age. Be at least 18 years of age;

[ 1997, c. 383, §1 (NEW) .]

2. High school diploma. Have a high school diploma or equivalent education;

[ 1997, c. 383, §1 (NEW) .]

3. Additional training. Submit evidence of completion of education or training required by rules of the department under the direct supervision of a licensed micropigmentation practitioner; and

[ 1997, c. 383, §1 (NEW) .]

4. Compliance. Demonstrate ability to comply with the rules of the department.

[ 1997, c. 383, §1 (NEW) .]

SECTION HISTORY

1997, c. 383, §1 (NEW).



32 §4316. Revocation; suspension; or refusal to issue

The department may revoke, suspend or refuse to issue a license or renewal or place a licensee on probation if: [1997, c. 383, §1 (NEW).]

1. Conviction. The person has been convicted of a crime related to the practice of micropigmentation;

[ 1997, c. 383, §1 (NEW) .]

2. Deception or misrepresentation. Has engaged in any deception or misrepresentation to the department or the public in applying for a license under this chapter or in the advertising or practice of micropigmentation;

[ 1997, c. 383, §1 (NEW) .]

3. Incompetence. Has demonstrated negligence, incompetence or danger to the public in the practice of micropigmentation; or

[ 1997, c. 383, §1 (NEW) .]

4. Violation of rules. Has violated any of the rules adopted by the department under this chapter.

[ 1997, c. 383, §1 (NEW) .]

SECTION HISTORY

1997, c. 383, §1 (NEW).



32 §4317. Compliance

Beginning January 1, 1998, a person seeking to engage in the business of micropigmentation shall comply with the provisions of this chapter. [1997, c. 383, §1 (NEW).]

SECTION HISTORY

1997, c. 383, §1 (NEW).



32 §4318. Penalties

1. Penalty. A person who fails to be licensed as provided by section 4312 or violates the sterilization, sanitation or safety standards adopted by the department under section 4313 commits a civil violation for which a fine of not less than $500 nor more than $1,000 may be adjudged for each violation.

[ 2013, c. 264, §16 (NEW) .]

2. Enforcement. A person who fails to pay a penalty imposed pursuant to this chapter:

A. May be referred to the Attorney General for appropriate enforcement action; and [2013, c. 264, §16 (NEW).]

B. In addition to all fines and penalties imposed pursuant to this chapter, is liable for any interest, costs and fees incurred by the department, including attorney's fees. [2013, c. 264, §16 (NEW).]

[ 2013, c. 264, §16 (NEW) .]

SECTION HISTORY

2013, c. 264, §16 (NEW).






Chapter 64: BODY PIERCING

32 §4321. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 206, §1 (NEW).]

1. Body piercer. "Body piercer" means a person who performs body piercing on another.

[ 1997, c. 206, §1 (NEW) .]

2. Body piercing. "Body piercing" means the creation of an opening in the body of a human being for the purpose of inserting jewelry or other decoration. This includes, but is not limited to, piercing of an ear, lip, tongue, nose or eyebrow. "Body piercing" does not, for the purpose of this chapter, include piercing an earlobe with a disposable, single-use stud or solid needle that is applied using a mechanical device to force the needle or stud through the earlobe. Piercing in an area other than the earlobe, located at the lower end of the ear, is "body piercing" as defined in this subsection and subject to the licensing requirements of this chapter.

[ 2007, c. 184, §1 (AMD) .]

3. Body piercing establishment. "Body piercing establishment" means the premises where a body piercer performs body piercing.

[ 1997, c. 206, §1 (NEW) .]

4. Department. "Department" means the Department of Health and Human Services.

[ 1997, c. 206, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

5. Minor. "Minor" means an individual under 18 years of age who is not emancipated as defined by Title 15, section 3003, subsection 6.

[ 1997, c. 206, §1 (NEW) .]

SECTION HISTORY

1997, c. 206, §1 (NEW). 2003, c. 689, §B6 (REV). 2007, c. 184, §1 (AMD).



32 §4322. Safety standards

The department shall establish sterilization, sanitation and safety standards for persons engaged in the business of body piercing. The standards must be directed at establishment and maintenance of sterile conditions and safe disposal of instruments. The standards may be modified as appropriate to protect consumers from transmission of contagious diseases through cross-contamination of instruments and supplies. The standards must be adopted by the department by November 1, 1997. [1997, c. 206, §1 (NEW).]

SECTION HISTORY

1997, c. 206, §1 (NEW).



32 §4323. Body piercing of minors

A body piercer may not perform body piercing on a minor unless the individual obtains the prior written consent of the minor's parent or legal guardian. The prohibition contained in this section does not apply if: [1997, c. 206, §1 (NEW).]

1. Proper identification. The body piercer has been furnished with proper identification showing that the individual is 18 years of age or older; and

[ 1997, c. 206, §1 (NEW) .]

2. Age. The body piercer reasonably believes such a minor to be 18 years of age or older.

[ 1997, c. 206, §1 (NEW) .]

SECTION HISTORY

1997, c. 206, §1 (NEW).



32 §4324. License required

A person may not engage in the art of body piercing without first obtaining a license from the department. [1997, c. 206, §1 (NEW).]

SECTION HISTORY

1997, c. 206, §1 (NEW).



32 §4325. Issuance of licenses

The department may license persons to practice the art of body piercing. Licenses are issued annually by the department upon the payment of a fee not to exceed $250. The license for a person engaged in both the arts of tattooing, as defined by chapter 63, and body piercing may not exceed $300. The fee required by this section includes the cost of an annual inspection of the body piercing establishment by the department. Licenses expire one year from date of issue. All fees collected by the department pursuant to this section must be deposited into a special revenue account dedicated to a health inspection program. [2009, c. 589, §13 (AMD).]

SECTION HISTORY

1997, c. 206, §1 (NEW). 2009, c. 589, §13 (AMD).



32 §4326. Rules

The department shall adopt rules necessary for regulating the art of body piercing. Rules adopted pursuant to this chapter are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. [1997, c. 206, §1 (NEW).]

SECTION HISTORY

1997, c. 206, §1 (NEW).



32 §4327. Penalties

1. Penalty. A person who fails to be licensed as provided by section 4324, violates the sterilization, sanitation or safety standards adopted by the department under section 4326 or performs body piercing on a minor without parental consent under section 4323 commits a civil violation for which a fine of not less than $500 nor more than $1,000 may be adjudged for each violation.

[ 2013, c. 264, §17 (NEW) .]

2. Enforcement. A person who fails to pay a penalty imposed pursuant to this chapter:

A. May be referred to the Attorney General for appropriate enforcement action; and [2013, c. 264, §17 (NEW).]

B. In addition to all fines and penalties imposed pursuant to this chapter, is liable for any interest, costs and fees incurred by the department, including attorney's fees. [2013, c. 264, §17 (NEW).]

[ 2013, c. 264, §17 (NEW) .]

SECTION HISTORY

1997, c. 206, §1 (NEW). 2013, c. 264, §17 (RPR).



32 §4328. Compliance

Beginning January 1, 1998, a person seeking to engage in the business of body piercing shall comply with the provisions of this chapter. [1997, c. 206, §1 (NEW).]

SECTION HISTORY

1997, c. 206, §1 (NEW).



32 §4329. Restriction

This chapter does not restrict the activities of a physician or surgeon licensed under chapter 48. [1997, c. 206, §1 (NEW).]

SECTION HISTORY

1997, c. 206, §1 (NEW).






Chapter 65: TAXIDERMISTS; DEALERS IN SKINS AND FURS

32 §4351. Licenses for taxidermists (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 590, §26 (AMD). 1979, c. 420, §6 (RP).



32 §4352. Deer skins and heads (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 147, (RPR). 1969, c. 425, §55 (AMD). 1971, c. 403, §46 (AMD). 1975, c. 590, §27 (AMD). 1979, c. 241, §1 (RPR). 1979, c. 420, §6 (RP).



32 §4353. Licenses for dealers in furs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 590, §28 (AMD). 1979, c. 241, §2 (RP). 1979, c. 420, §6 (RP).






Chapter 67: TRANSPORTATION OR CUTTING OF CHRISTMAS TREES

Subchapter 1: GENERAL PROVISIONS

32 §4401. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §78 (AMD). 1979, c. 545, §22 (RP).



32 §4402. Owner's permission required (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §78 (AMD). 1979, c. 545, §22 (RP).



32 §4403. Forgery (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §22 (RP).



32 §4404. Seizure or attachment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §79 (AMD). 1979, c. 545, §22 (RP).



32 §4405. Federal quarantine regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §79 (AMD). 1979, c. 545, §22 (RP).



32 §4406. Trees from out of State (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §79 (AMD). 1979, c. 545, §22 (RP).



32 §4407. Yearly Christmas tree harvest or sale report (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §80 (RP).



32 §4408. Enforcement agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §81 (AMD). 1979, c. 541, §A207 (AMD). 1979, c. 545, §22 (RP). 1979, c. 663, §210 (RP).






Subchapter 2: REGISTRATION

32 §4451. Registration required (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §82 (AMD). 1977, c. 567, §1 (AMD). 1977, c. 599, (RPR). 1979, c. 545, §22 (RP).



32 §4452. Revocation; appeals; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §82 (AMD). 1977, c. 694, §§636,637 (AMD). 1979, c. 545, §22 (RP).









Chapter 69: VENDORS

Subchapter 1: GENERAL PROVISIONS

32 §4501. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §1 (RP).



32 §4502. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 250, §1 (AMD). 1977, c. 440, §1 (RP).



32 §4503. State and local license required (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §1 (RP).



32 §4504. False statements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §1 (RP).






Subchapter 2: STATE LICENSE

32 §4551. Deposit; license nontransferable; assistants (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 250, §2 (AMD). 1977, c. 440, §1 (RP).



32 §4552. Proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 250, §3 (AMD). 1977, c. 440, §1 (RP).



32 §4553. Vendor to notify Secretary of State of distress sales (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §1 (RP).



32 §4554. Expiration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §1 (RP).



32 §4555. Return of deposit on expiration (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 250, §4 (AMD). 1977, c. 440, §1 (RP).



32 §4556. Deposits subject to claims; order of preference (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 250, §5 (AMD). 1977, c. 440, §1 (RP).






Subchapter 3: LOCAL LICENSE

32 §4601. Proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §1 (RP).



32 §4602. Fee related to amount of stock; increase; scope of license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §1 (RP).



32 §4603. Failure to obtain license; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §1 (RP).



32 §4604. Lien for license fee (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §1 (RP).






Subchapter 4: VIOLATIONS AND PENALTIES

32 §4651. Lack of license (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 250, §6 (AMD). 1977, c. 440, §1 (RP).



32 §4652. Advertising before license issued (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §1 (RP).






Subchapter 5: CONSUMER SOLICITATION SALES

32 §4661. Definitions

As used in this subchapter, unless the context otherwise indicates, the following words shall have the following meanings. [1977, c. 696, §250 (NEW).]

1. Consumer. "Consumer" means any person who purchases or contracts for the purchase of merchandise for any purpose, except resale in the ordinary course of trade or business.

[ 1969, c. 395, (NEW) .]

2. Merchandise. "Merchandise" includes any objects, wares, goods, commodities, intangibles or services.

[ 1969, c. 395, (NEW) .]

2-A. Permanent place of business. "Permanent place of business" means the building or other permanently affixed structure, including a home residence, which is used in whole or in part for the purpose of engaging in sales of consumer merchandise.

[ 1987, c. 202, §1 (NEW) .]

3. Person. "Person" includes any individual, firm, copartnership, association, society, club, corporation, estate, trust and any agent, employee, salesman, partner, officer, director, member, stockholder or trustee thereof.

[ 1969, c. 395, (NEW) .]

4. Sale. "Sale" includes any sale, transfer, exchange or barter, offer for sale or attempt to sell any merchandise for cash or on credit.

[ 1969, c. 395, (NEW) .]

SECTION HISTORY

1969, c. 395, (NEW). 1977, c. 696, §250 (AMD). 1987, c. 202, §1 (AMD).



32 §4662. Contents of contract

1. Contract required. When merchandise is sold or contracted to be sold, whether under a single contract or under multiple contracts, to a consumer as a result of or in connection with a seller's direct contact accomplished by means of and including, but not limited to, a personal visit or a telephone call upon the consumer, other than at the seller's place of business, without the consumer soliciting the initial contact, the contract must:

A. Be in writing; [2003, c. 452, Pt. R, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Bear the signature of the seller and the consumer; [2003, c. 452, Pt. R, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Contain the date of the transaction; [2003, c. 452, Pt. R, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Contain the terms of the sale or offer; [2003, c. 452, Pt. R, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. Contain the name and the mailing address of the seller's permanent place of business; [2003, c. 452, Pt. R, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. Contain a statement of the consumer's right to avoid as provided in this subchapter; and [2003, c. 452, Pt. R, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

G. Contain a statement of the limitation contained in section 4664-A. [2003, c. 452, Pt. R, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

The seller shall furnish a completely executed copy of the contract or agreement to the consumer immediately after the consumer signs the agreement or contract.

[ 2003, c. 452, Pt. R, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A seller who violates this section commits a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. R, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A seller who intentionally violates this section commits a Class D crime. [2003, c. 452, Pt. R, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. R, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1969, c. 395, (NEW). 1977, c. 331, (RPR). 1981, c. 187, §3 (AMD). 1987, c. 202, §2 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §R6 (RPR).



32 §4662-A. Frozen food contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 239, §2 (NEW). 1991, c. 750, §3 (RP).



32 §4663. Consumer's right of avoidance

Where merchandise is sold or contracted to be sold, whether under a single contract or under multiple contracts, to a consumer as a result of or in connection with a salesman's direct contact accomplished by means of and including, but not limited to, a personal visit or a telephone call, upon the consumer other than at the seller's place of business, without the consumer soliciting the initial contact or sale, the consumer may void the contract or sale by giving notice of his intention not to be bound by the contract or sale and returning or making available for return any merchandise delivered pursuant to the terms of this subchapter. [1977, c. 331, (RPR).]

SECTION HISTORY

1969, c. 395, (NEW). 1977, c. 331, (RPR).



32 §4664. Notice

The consumer may avoid a contract or sale by giving written notice of avoidance to the seller by ordinary mail, postage prepaid, within 3 full business days following the day on which the contract or sale was made. The notice shall be sufficient if addressed to the seller at the address given on the contract or agreement. Notice of avoidance shall be effective upon deposit in the United States mail. The notice of avoidance given under this section need not take a particular form and is sufficient if it expresses the intention of the consumer not to be bound by the sale. [1969, c. 395, (NEW).]

In addition to any other right to avoid a contract or sale, the first-time buyer of a home food service plan has the right prior to delivery of the food or nonfood items to avoid the contract or sale until midnight of the 10th day after the date on which the buyer signs a contract subject to this subchapter. If the contract requires the seller to deliver a home food service plan, the seller shall allow the first-time buyer of a home food service plan to avoid the contract or sale subject to this subchapter, without charge, at the time of delivery of the food or nonfood items. [1991, c. 750, §4 (NEW).]

SECTION HISTORY

1969, c. 395, (NEW). 1991, c. 750, §4 (AMD).



32 §4664-A. Time of seller's performance

1. Performance after right to cancel. If the contract requires the seller to affix merchandise permanently to real estate or its appurtenances, then the seller may not begin performance as long as the consumer has the right to cancel.

[ 2003, c. 452, Pt. R, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. R, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who intentionally violates this section commits a Class D crime. [2003, c. 452, Pt. R, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. R, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1981, c. 187, §4 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §R7 (RPR).



32 §4665. Consumer's obligation

Within 20 days of notification to the seller of the avoidance of a contract or sale as provided under this subchapter, the consumer upon demand shall tender to the seller any goods delivered to the buyer pursuant to the sale or contract but need not tender at any place other than his residence. If the seller fails to take possession of such goods within 20 days after cancellation, the goods shall become the property of the consumer without obligation to pay for them. [1971, c. 150, §1 (RPR).]

SECTION HISTORY

1969, c. 395, (NEW). 1971, c. 150, §1 (RPR).



32 §4666. Seller's obligation

1. Return upon avoidance. If the seller is given written notice of avoidance by the consumer pursuant to this subchapter and any merchandise that has been delivered is returned or made available for return to the seller, the seller must return to the consumer within 15 days of the effective date of the notice of avoidance the full amount of any payment or down payment made or consideration given under the contract or sale for the merchandise.

[ 2003, c. 452, Pt. R, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. R, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who intentionally violates this section commits a Class D crime. [2003, c. 452, Pt. R, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. R, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1969, c. 395, (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §R8 (RPR).



32 §4667. Criminal penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 395, (NEW). 1987, c. 202, §3 (AMD). 1995, c. 681, §2 (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §R9 (RP).



32 §4668. Limitation

1. Exclusions. This subchapter does not apply to the following:

A. A sale where the gross sales price, including any interest or carrying charges, is less than $25; [2001, c. 276, §1 (NEW).]

B. A transaction regulated under Title 9-A, sections 3-501 to 3-507; [2001, c. 276, §1 (NEW).]

C. A sale by a dealer or agent or salesman of a dealer registered pursuant to chapter 135 of stocks, bonds, debentures or securities representing stocks, bonds or debentures registered pursuant to chapter 135 or expressly exempt from registration pursuant to chapter 135; [2005, c. 65, Pt. C, §17 (AMD).]

D. A sale of insurance regulated under Title 24-A, sections 2515-A and 2717; or [2001, c. 276, §1 (NEW).]

E. A sale of credit services by a supervised lender, as defined in Title 9-A, section 1-301, subsection 39, or an agent or affiliate of a supervised lender to the extent the affiliate or agent is selling or offering to sell the credit services of the supervised lender. For purposes of this paragraph, "credit services" includes any extension of credit and any product or service that a supervised lender is authorized by law or regulation to sell in connection with or relating to an extension of credit, such as credit insurance and a debt cancellation policy. For the purposes of this paragraph, "affiliate" has the same meaning as that term is defined in Title 9-B, section 131, subsection 1-A. Transactions covered by this exemption are limited to those that become effective only after the consumer has affirmed the terms and conditions of the agreement by an acceptance initiated by the consumer. [2001, c. 276, §1 (NEW).]

[ 2005, c. 65, Pt. C, §17 (AMD) .]

SECTION HISTORY

1969, c. 395, (NEW). 1969, c. 530, (AMD). 1971, c. 544, §§118-A (AMD). 1973, c. 762, §12 (AMD). 1977, c. 696, §251 (AMD). 2001, c. 276, §1 (RPR). 2005, c. 65, §C17 (AMD).



32 §4669. Referral sales, rebate or discount violations

No seller, in any sale subject to this subchapter, shall offer to pay a commission or give a rebate or discount to the buyer in consideration of the buyer's giving to the seller the names of prospective purchasers or otherwise aiding the seller in making a sale to another person, if the earning of the commission, rebate or discount is contingent upon an event that is to happen subsequent to the time the buyer agrees to buy. [1971, c. 150, §2 (NEW).]

SECTION HISTORY

1971, c. 150, §2 (NEW).



32 §4670. Violation as unfair trade practice

Any violation of this subchapter shall constitute a violation of Title 5, chapter 10, Unfair Trade Practices Act. [1973, c. 249, (NEW).]

SECTION HISTORY

1973, c. 249, (NEW).



32 §4671. Prohibited practices

A seller may not: [1991, c. 524, §4 (NEW).]

1. Misrepresentations. Misrepresent any material fact relating to the terms or conditions of sale;

[ 1991, c. 524, §4 (NEW) .]

2. False impressions. Create an impression that is false or the seller does not believe to be true; and

[ 1991, c. 524, §4 (NEW) .]

3. False promises. Promise performance that the seller does not intend to perform or knows will not be performed.

[ 1991, c. 524, §4 (NEW) .]

SECTION HISTORY

1991, c. 524, §4 (NEW).









Chapter 69-A: TRANSIENT SALES

32 §4681. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §2 (NEW). 1979, c. 191, (AMD). 1983, c. 285, (AMD). 1991, c. 239, §3 (AMD). 1991, c. 750, §5 (AMD). 1999, c. 386, §§N1,O1-4 (AMD). 2001, c. 324, §1 (RP).



32 §4682. State registration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §2 (NEW). 1977, c. 696, §384 (AMD). 1985, c. 763, §A85 (AMD). RR 1993, c. 1, §89 (COR). 2001, c. 324, §1 (RP).



32 §4682-A. Registrations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 236, §1 (NEW). 1985, c. 763, §A86 (AMD). 1991, c. 714, §11 (AMD). RR 1993, c. 1, §90 (COR). 1995, c. 681, §3 (AMD). 2001, c. 324, §1 (RP).



32 §4682-B. Disclosure of registration number and permanent place of business (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 269, (NEW). 1985, c. 763, §A87 (AMD). RR 1993, c. 1, §91 (COR). 2001, c. 324, §1 (RP).



32 §4683. Local registration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §2 (NEW). 1985, c. 763, §A88 (AMD). 2001, c. 324, §1 (RP).



32 §4684. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §2 (NEW). 1983, c. 553, §46 (AMD). 1985, c. 590, §§1,2 (AMD). 1985, c. 763, §§A89,90 (AMD). RR 1993, c. 1, §§92-94 (COR). 2001, c. 324, §1 (RP).



32 §4684-A. Renewal application (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §2 (NEW). 1979, c. 302, §6 (AMD). 1983, c. 236, §2 (AMD). 1983, c. 553, §46 (AMD). RR 1993, c. 1, §95 (COR). 2001, c. 324, §1 (RP).



32 §4685. Registration fee and security deposit (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §2 (NEW). 1977, c. 696, §§385,386 (AMD). 1983, c. 236, §3 (RPR). 1983, c. 553, §46 (AMD). 1985, c. 763, §A91 (AMD). 1991, c. 714, §12 (AMD). RR 1993, c. 1, §96 (COR). 1999, c. 685, §14 (AMD). 2001, c. 324, §1 (RP).



32 §4685-A. Waiver of Security deposit (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §2 (NEW). 1983, c. 553, §46 (AMD). 2001, c. 324, §1 (RP).



32 §4685-B. Revocation of right to waive security deposit (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §2 (NEW). 1983, c. 553, §46 (AMD). RR 1993, c. 1, §97 (COR). 2001, c. 324, §1 (RP).



32 §4686. Expiration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §2 (NEW). 1985, c. 763, §A92 (AMD). RR 1993, c. 1, §98 (COR). 2001, c. 324, §1 (RP).



32 §4687. Security deposit subject to claims; order of preference; return of security deposit (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §2 (NEW). 1985, c. 763, §A93 (AMD). RR 1993, c. 1, §99 (COR). 2001, c. 324, §1 (RP).



32 §4688. Violations and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §2 (NEW). 1985, c. 763, §A94 (AMD). 1995, c. 681, §4 (RPR). 2001, c. 324, §1 (RP).



32 §4689. Service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 440, §2 (NEW). 1983, c. 553, §46 (AMD). RR 1993, c. 1, §100 (COR). 2001, c. 324, §1 (RP).



32 §4690. Prohibited practices (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 524, §5 (NEW). 2001, c. 324, §1 (RP).



32 §4690-A. Telemarketers (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 694, §4 (NEW). 2001, c. 324, §1 (RP).






Chapter 69-B: REGULATIONS OF THE SALE OF BUSINESS OPPORTUNITIES

32 §4691. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms shall have the following meanings. [1979, c. 571, (NEW).]

1. Affiliated person. "Affiliated person" means a person who:

A. Directly or indirectly controls, is controlled by or is under common control with, a seller; [1979, c. 571, (NEW).]

B. Directly or indirectly owns, controls or holds with power to vote, 10% or more of the outstanding voting securities of a seller; or [1979, c. 571, (NEW).]

C. Has, in common with a seller, one or more partners, officers, directors, trustees, branch managers or other persons occupying similar status or performing similar functions. [1979, c. 571, (NEW).]

[ 1979, c. 571, (NEW) .]

2. Business day. "Business day" means any day other than Saturday, Sunday or the following national holidays: New Year's Day; Washington's Birthday; Memorial Day; Independence Day; Labor Day; Columbus Day; Veteran's Day; Thanksgiving and Christmas.

[ 1979, c. 571, (NEW) .]

3. Business opportunity. "Business opportunity" means:

A. The sale, lease or distribution of any services, products, equipment, supplies, goods or commodities, including plants used for cultivation and animals used for breeding, that are sold, leased or distributed by the seller or an affiliated person to the purchaser for the purpose of enabling the purchaser to start a business, for which the purchaser is required to pay an amount that exceeds $250 either as a single payment or in multiple payments during any consecutive 6-month period and in which the seller represents that:

(1) The seller or an affiliated person will provide locations or assist the purchaser in finding locations for the use or operation of vending machines, racks, display cases or other similar devices or currency-operated amusement machines or devices, on premises neither owned nor leased by the purchaser or seller;

(2) The seller or an affiliated person will purchase any or all products made, produced, fabricated, grown, bred or modified by the purchaser using in whole or in part, the supplies, services or chattels sold to the purchaser;

(3) The seller guarantees that the purchaser will derive income from the business opportunity that exceeds the price paid for the business opportunity;

(4) If the purchaser is unsatisfied with the business opportunity, the seller will refund all or part of the price paid for the business opportunity, or repurchase any of the products, equipment, supplies or chattels supplied by the seller; or

(5) The seller or an affiliated person will provide a sales program or marketing program except that this subsection does not apply to a marketing program provided in conjunction with the licensing of a federally registered trademark or service mark; and [1991, c. 210, §1 (AMD).]

B. "Business opportunity" does not include the sale of an ongoing business when the owner of that business sells and intends to sell only that one business opportunity; nor does it include the not-for-profit sale of sales demonstration equipment, materials or samples, for a total price of $500 or less. [1985, c. 597, §1 (AMD).]

[ 1991, c. 210, §1 (AMD) .]

4. Permanent place of business. "Permanent place of business" means any building or other permanently affixed structure, including a home residence, which is owned or held under a 12-month lease or rental agreement at the time business is commenced and is used in whole or in part for the purpose of engaging in sales or promotion of business opportunities.

[ 1979, c. 571, (NEW) .]

5. Purchaser. "Purchaser" means a person who purchases, leases or communicates with a seller concerning the purchase or lease of a business opportunity.

[ 1979, c. 571, (NEW) .]

6. Seller. "Seller" means a person who sells, leases or distributes or offers to sell, lease or distribute, advertises or undertakes any other act relating to the promotion of business opportunities.

[ 1979, c. 571, (NEW) .]

SECTION HISTORY

1979, c. 571, (NEW). 1985, c. 597, §1 (AMD). 1991, c. 210, §1 (AMD).



32 §4692. When disclosure statement must be provided

Seller shall provide all purchasers with a disclosure statement meeting the requirements of this chapter at the earliest of: at least 72 hours before the purchaser signs a business opportunity agreement; at least 72 hours before the purchaser makes payment of any consideration in connection with the sales or proposed sale of the business opportunity; or the first face-to-face meeting between the seller and the purchaser that is held for the purpose of discussing the sale or proposed sale of a business opportunity. [1991, c. 210, §2 (AMD).]

SECTION HISTORY

1979, c. 571, (NEW). 1991, c. 210, §2 (AMD).



32 §4693. Required disclosure

The disclosure statement must include the following information accurately, clearly and concisely stated, in a legible written document. A disclosure statement meeting the criteria of any rules or regulations of the Federal Trade Commission requiring disclosure statements by sellers fulfills the requirements of this section to the extent that the substituted disclosure statement meets or exceeds the requirements of this section: [1991, c. 210, §3 (AMD).]

1. Information. The official name, address and principal place of business of the seller and any affiliated person;

[ 1979, c. 571, (NEW) .]

2. Notice. The following notice: As required by Maine law, we have secured a bond in the amount of $30,000 issued by ______________________________________ . (Name and address of surety company)

Before signing a contract to purchase a business opportunity, you should check with the surety company to determine the current status of the bond.

or

As required by Maine law, we maintain an escrow account in the amount of $30,000 in the _____________________________________________ . (Name and address of licensed bank or savings institute)

Before signing a contract to purchase a business opportunity, you should check with the licensed bank or savings institute to determine the current status of the escrow account.

[ 2013, c. 424, Pt. B, §11 (AMD) .]

3. Statement. A statement describing:

A. The total funds that must be paid by the purchaser to the seller or an affiliated person in order to obtain or commence the business opportunity operation, including, but not limited to, deposits, down payments and fees; [1991, c. 210, §4 (AMD).]

B. As to each of these fees or deposits, whether they are refundable or returnable and under what conditions they may be refunded or returned; and [1979, c. 571, (NEW).]

C. The recurring fees required to be paid by the purchaser to the seller, affiliated person or unaffiliated 3rd person; [1979, c. 571, (NEW).]

[ 1991, c. 210, §4 (AMD) .]

4. Statement of cost. A statement describing and listing the cost to the purchaser of any services, supplies, products, inventories, signs, real estate, fixtures or equipment relating to the establishment or operation of the business opportunity which the purchaser is directly or indirectly required by the seller to purchase, lease or rent from any person, including a list of the names and addresses of those persons and whether they are affiliated persons;

[ 1979, c. 571, (NEW) .]

5. Description of services provided. A description of the services that the seller or affiliated person provides to purchasers, including, but not limited to, a description of the services which the seller or affiliated persons provides with regard to securing retail outlets or sites for purchasers;

[ 1979, c. 571, (NEW) .]

5-A. Licenses and permits. A detailed description of any licenses or permits that are necessary in order for the purchaser to engage in or operate the business opportunity.

[ 1991, c. 210, §5 (NEW) .]

6. Limitations. A statement describing whether the purchaser is:

A. Limited in the goods or services which he may offer for sale; [1979, c. 571, (NEW).]

B. Limited in the customers to whom he may sell goods or services; [1979, c. 571, (NEW).]

C. Limited in the geographic area in which he may sell goods or services; or [1979, c. 571, (NEW).]

D. Granted territorial protection by the seller, by which the seller will not establish another, or more than any fixed number of, similar business opportunities in a particular area or territory; [1979, c. 571, (NEW).]

[ 1979, c. 571, (NEW) .]

7. Other purchasers. The names and last known addresses of the greater of:

A. All purchasers of the seller who currently operate or have operated a business opportunity in the State within the previous 5 years; or [1979, c. 571, (NEW).]

B. The 10 purchasers who currently operate or have operated a business opportunity nearest the prospective purchaser's intended location within the previous 5 years; [1979, c. 571, (NEW).]

[ 1979, c. 571, (NEW) .]

8. Statement of conditions of termination. A statement disclosing the conditions under which the business opportunity may be terminated by either the seller or purchaser;

[ 1979, c. 571, (NEW) .]

9. Copy of contracts. A copy of all contracts or agreements relating to the sale of the business opportunity;

[ 1979, c. 571, (NEW) .]

10. Sales. If the seller makes or intends to make any representations, oral or written, to a prospective purchaser concerning:

A. Estimated, projected or potential sales, income and gross or net profit for that prospective purchaser; or [1979, c. 571, (NEW).]

B. The specific level of sales, income and gross or net profits of existing business opportunities:

A statement:

(1) Describing the representations;

(2) Setting forth the total number of purchasers operating business opportunities similar to that being offered by the seller who have received earnings in the amount or range specified within the 3 years preceding the date of the disclosure statement;

(3) Setting forth the total number of purchasers operating business opportunities similar to that being offered by the seller within the 3 years preceding the date of the disclosure statement; and

(4) Containing the following notice in conspicuous type:

We are required by law to have in our possession materials which constitute a reasonable basis for representations concerning estimated, projected and actual sales, income and gross or net profits. We will provide you with this information upon your request. [1979, c. 571, (NEW).]

[ 1979, c. 571, (NEW) .]

11. Trademarks of seller. If the seller uses the trademark, service mark, trade name, logotype, advertising or other commercial symbol of any business which does not either control the ownership interest in the seller or accept responsibility for all representations made by the seller in regard to the business opportunity, a statement that the owner of the commercial symbol is not involved in the sale of the business opportunity; and

[ 1979, c. 571, (NEW) .]

12. Notice. The following notice:

Pursuant to Maine statute you have the right to avoid the contract for purchase of this business opportunity within 3 business days following the signing of the contract. You should obtain and study a copy of the law regulating the sale of business opportunities before you attempt to avoid the contract. This law is found in the Maine Revised Statutes, Title 32, section 4698.

[ 1979, c. 571, (NEW) .]

13. Additional information. Any additional information that the Securities Administrator requires by rule.

[ 1991, c. 210, §5 (NEW) .]

SECTION HISTORY

1979, c. 571, (NEW). 1991, c. 210, §§3-5 (AMD). RR 2009, c. 2, §89 (COR). 2013, c. 424, Pt. B, §11 (AMD).



32 §4694. Printed notice

The following notice shall appear, in conspicuous type, on the front page of the disclosure statement:

DISCLOSURE REQUIRED BY MAINE LAW

The information contained in this disclosure statement has not been verified by the State of Maine. The State has not reviewed and does not approve or endorse any business opportunity. The disclosure statement contains information which should be carefully read before agreeing to purchase a business opportunity.

[1979, c. 571, (NEW).]

SECTION HISTORY

1979, c. 571, (NEW).



32 §4695. Bonds and escrow accounts

All sellers shall obtain either a surety bond issued by a surety company authorized to do business in this State or have established an escrow account with a licensed bank or savings institute located in this State. The surety bond or escrow account shall be in an amount of not less than $30,000. [1979, c. 571, (NEW).]

Any person who is damaged by a violation of any provision of this chapter, by the seller's breach of the contract for the business opportunity or by the seller's violation of Title 5, section 207, relating to the sale, offer for sale or promotion of a business opportunity may bring an action against the bond or escrow account to recover damages suffered. The Attorney General may bring an action against the bond or escrow account under Title 5, section 209, to recover damages relating to the sale or offer for sale of a business opportunity suffered by persons in this State. The aggregate liability of the surety or bank or savings institute shall be only for actual damages and shall not exceed the amount of the bond or escrow account. [1979, c. 571, (NEW).]

1. Termination. Such a bond or escrow account shall not be terminated, cancelled or returned to the seller until:

A. Twelve months following expiration of the seller's registration under section 4696; and [1979, c. 571, (NEW).]

B. The Securities Administrator certifies to the surety company issuing the bond or the licensed bank or savings institute holding the escrow account that it has no knowledge of any outstanding judgment, claims or notices of claims against the seller in this State. [1989, c. 542, §2 (AMD).]

[ 1989, c. 542, §2 (AMD) .]

2. Exception. No seller maintaining a permanent place of business in this State shall be required either to maintain an escrow account or bond or to issue the disclosure contained in section 4693, subsection 2.

[ 1979, c. 571, (NEW) .]

SECTION HISTORY

1979, c. 571, (NEW). 1985, c. 597, §2 (AMD). 1989, c. 542, §2 (AMD).



32 §4696. Registration

Every seller shall register with the Securities Administrator prior to selling, offering to sell, advertising or undertaking any other act relating to the promotion of business opportunities in this State. Registration shall be complete upon paying a $25 fee, filing a copy of the disclosure statement required by section 4692 and providing evidence of a bond or escrow account satisfying the requirements of section 4695. The seller shall update the disclosure statement as material information changes. [1989, c. 542, §3 (AMD).]

SECTION HISTORY

1979, c. 571, (NEW). 1985, c. 597, §3 (AMD). 1989, c. 542, §3 (AMD).



32 §4697. Renewal of registration

A registration is effective for one year commencing on the date of effectiveness. A seller may annually renew the registration by paying a $10 fee, filing a copy of a current disclosure statement and providing evidence of a bond or escrow account satisfying the requirements of section 4695. Failure to renew at the close of the one-year period of effectiveness results in expiration of the registration. [1991, c. 210, §6 (AMD).]

SECTION HISTORY

1979, c. 571, (NEW). 1991, c. 210, §6 (AMD).



32 §4698. Right of avoidance

A purchaser may avoid a contract for the purchase of a business opportunity by giving written notice of avoidance to the seller, by ordinary mail postage prepaid within 3 full business days following the day on which the contract was made. The notice shall be sufficient if addressed to the seller at the address given either in the disclosure statement or on the contract. Notice of avoidance shall be effective upon deposit in the United States mail. The notice of avoidance need not take a particular form and is sufficient if it expresses the intention of the purchaser not to be bound by the contract. [1979, c. 571, (NEW).]

1. Return of goods. Within 20 days after a notice of avoidance is effective, the purchaser shall tender to the seller any goods or commodities delivered to the purchaser pursuant to the contract. Tender is sufficient if the purchaser makes the goods or commodities available to the seller at the purchaser's residence or business. If the seller fails to take possession of the goods or commodities within 20 days after the notice of avoidance is effective, the goods or commodities become the property of the purchaser without obligation to pay for them.

[ 1991, c. 210, §7 (AMD) .]

2. Return of funds. Within 20 days after a notice of avoidance is effective, the seller shall return to the purchaser the full amount of any fees or deposits which were given by the purchaser to the seller or an affiliated person under the contract, unless the purchaser refuses to tender goods or commodities pursuant to subsection 1.

[ 1979, c. 571, (NEW) .]

SECTION HISTORY

1979, c. 571, (NEW). 1991, c. 210, §7 (AMD).



32 §4699. Prohibited acts

It shall be unlawful for any seller: [1979, c. 571, (NEW).]

1. Noncompliance. To fail to comply with any provision of this chapter, including, but not limited to:

A. Failure to register pursuant to sections 4696 and 4697; [1979, c. 571, (NEW).]

B. Failure to provide all purchasers with the disclosure statement required by section 4692; [1979, c. 571, (NEW).]

C. Failure to secure a bond or an escrow account as required by section 4695; and [1979, c. 571, (NEW).]

D. Failure to return funds after a contract is avoided pursuant to section 4698; [1979, c. 571, (NEW).]

2. Misrepresentation of sales, income and profits. To make any representation concerning estimated, projected or actual sales, income and gross or net profits unless, at the time the representation is made, the representation is relevant to the geographic market in which the business opportunity is to be located, a reasonable basis exists for the representations, the seller has in its possession material which constitutes a reasonable basis for the representation and the seller makes that material available to any prospective purchaser or the State upon their request;

[ 1979, c. 571, (NEW) .]

3. Use of trademark. To use the trademark, service mark, trade name, logotype, advertising or other commercial symbol of any business which does not either control the ownership interest in the seller or accept responsibility for all misrepresentations made by the seller in regard to the business opportunity, unless the seller notifies all prospective purchasers, in writing, that the owner of the commercial symbol is not involved in the sales of the business opportunities; and

[ 1979, c. 571, (NEW) .]

4. Misleading representations. To make any false, misleading or deceptive representations concerning the business opportunity.

[ 1979, c. 571, (NEW) .]

SECTION HISTORY

1979, c. 571, (NEW).



32 §4699-A. Investigatory powers of Securities Administrator

1. Investigations. The Securities Administrator may conduct investigations, within or outside the State, as the Securities Administrator finds necessary or appropriate to:

A. Determine whether a person has violated, or is about to violate, a provision of this chapter or a rule or order of the Securities Administrator; or [2013, c. 224, §1 (NEW).]

B. Aid in enforcement of this chapter. [2013, c. 224, §1 (NEW).]

[ 2013, c. 224, §1 (NEW) .]

2. Publication. The Securities Administrator may publish information concerning a violation of this chapter or a rule or order of the Securities Administrator.

[ 2013, c. 224, §1 (NEW) .]

3. Power of Securities Administrator. For purposes of an investigation or proceeding under this chapter, the Securities Administrator or the Securities Administrator's designee may administer oaths and affirmations, subpoena witnesses, compel the attendance of witnesses, take evidence and require the production of any books, papers, correspondence, memoranda, agreements or other documents or records that the Securities Administrator or designee considers relevant or material to the investigation or proceeding.

[ 2013, c. 224, §1 (NEW) .]

4. Court order. If a person does not give testimony or produce the documents required by the Securities Administrator or the Securities Administrator's designee pursuant to an administrative subpoena, the Securities Administrator or designee may apply for a court order compelling compliance with the subpoena or the giving of the required testimony. The request for order of compliance may be addressed to either:

A. The Superior Court located in Kennebec County or the Superior Court where service may be obtained on a person refusing to testify or produce the documents required by the Securities Administrator, if the person is within the State; or [2013, c. 224, §1 (NEW).]

B. The appropriate court of the state having jurisdiction over the person refusing to testify or produce the documents required by the Securities Administrator, if the person is outside the State. [2013, c. 224, §1 (NEW).]

[ 2013, c. 224, §1 (NEW) .]

SECTION HISTORY

2013, c. 224, §1 (NEW).



32 §4700. Remedies

1. Violation. Any violation of this chapter shall constitute a violation of Unfair Trade Practices, Title 5, chapter 10.

[ 1979, c. 571, (NEW) .]

2. Class D crime. An intentional violation of this chapter shall be a Class D crime.

[ 1979, c. 571, (NEW) .]

3. Temporary restraining order. Upon application by the Attorney General, the Superior Court shall issue a temporary restraining order, under Unfair Trade Practices, Title 5, section 209, enjoining any business opportunity seller who has committed an act prohibited by section 4699, subsection 1, paragraph A, B or C, from engaging in any conduct relating to the sale, offering for sale or promotion of business opportunities in this State until such time as the seller satisfies the court that it has complied with the provisions of this chapter. The Superior Court shall grant such a temporary restraining order without requiring a showing of immediate and irreparable harm or injury.

[ 1991, c. 210, §8 (AMD) .]

4. Administrative orders; rules; forms. The Securities Administrator may make, amend and rescind rules, forms and orders as are necessary to carry out the provisions of this chapter, including rules and forms governing disclosure documents, applications and reports and defining any terms, whether or not used in this chapter insofar as the definitions are not inconsistent with this chapter. For the purpose of rules and forms, the Securities Administrator may classify business opportunities, persons and matters within his jurisdiction and prescribe different requirements for different classes.

[ 1989, c. 542, §4 (AMD) .]

5. Cease and desist orders. Whenever it appears to the Securities Administrator that any person has engaged in or is about to engage in any act or practice constituting a violation of this chapter or any rule or order under this chapter, the Securities Administrator may issue an order directing the person to cease and desist from continuing the act or practice. Any person named in a cease and desist order issued by the Securities Administrator may, within 30 days after receipt of the order, file a written request for a hearing with the Securities Administrator. If the Securities Administrator does not receive a written request for a hearing within the time specified, the cease and desist order will become permanent and the person named in the order will be deemed to have waived all rights to a hearing.

[ 1989, c. 542, §4 (AMD) .]

6. Rescission; surety bond. Any person who violates this chapter or any rule or order under this chapter, is liable to the purchaser who may sue either at law or in equity for rescission, for recovery of all money or other valuable consideration paid for the business opportunity and for actual damages, together with interest at the legal rate from the date of sale, reasonable attorney's fees and court costs.

The purchaser may sue the surety of the bond, either at law or in equity to recover all money or other valuable consideration paid for the business opportunity and actual damages, together with interest at the legal rate from the date of sale, reasonable attorney's fees and court costs for any violation of this chapter, of any rule or order under this chapter committed by a seller or for any breaches of any business opportunity contract or for any fraudulent practices or unlawful representation, whether or not by way of advertising, perpetrated by a seller in connection with the offer or sale of any business opportunity. The liability of the surety shall not exceed the amount of the bond.

[ 1985, c. 597, §4 (NEW) .]

SECTION HISTORY

1979, c. 571, (NEW). 1985, c. 597, §4 (AMD). 1989, c. 542, §4 (AMD). 1991, c. 210, §8 (AMD).



32 §4700-A. Service of process

The Securities Administrator shall be an agent of each seller who sells, offers for sale, advertises or promotes business opportunities in this State for service of any process, notice or demand required or permitted by law to be served and this service shall be binding upon the seller. Service of any such process, notice or demand shall be made as provided for service upon the Secretary of State under the Maine Rules of Civil Procedure, Rule 4(d)(8). [1989, c. 542, §5 (AMD).]

SECTION HISTORY

1979, c. 571, (NEW). 1985, c. 597, §5 (AMD). 1989, c. 542, §5 (AMD).



32 §4700-B. Disposal of fees

All fees received under this chapter shall be paid to the Treasurer of State to be used for carrying out this chapter. Any balance of these fees shall not lapse, but shall be carried forward as a continuing account to be expended for the same purposes in the following fiscal years. [1979, c. 571, (NEW).]

SECTION HISTORY

1979, c. 571, (NEW).






Chapter 69-C: MAINE WATER WELL COMMISSION

32 §4700-E. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 455, Pt. B, §1 (NEW).]

1. Apprentice well driller. "Apprentice well driller" means a person who is engaged to work at and learn the trade of well drilling under the direct supervision of a master or journeyman well driller.

[ 1993, c. 25, §2 (AMD); 1993, c. 25, §15 (AFF) .]

1-A. Apprentice pump installer. "Apprentice pump installer" means a person who is engaged to work at and learn the trade of water well pump installation under the direct supervision of a master or journeyman pump installer. A person who is licensed under chapter 49 as a master plumber is not required to register with the commission as an apprentice pump installer.

[ 2001, c. 209, Pt. B, §2 (NEW) .]

2. Commission. "Commission" means the Maine Water Well Commission created under section 4700-G.

[ 2001, c. 209, Pt. B, §2 (AMD) .]

3. Department. "Department" means the Department of Health and Human Services.

[ 1991, c. 455, Pt. B, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

3-A. Geotechnical driller.

[ 2001, c. 209, Pt. B, §2 (RP) .]

3-B. Journeyman pump installer. "Journeyman pump installer" means a person doing the work of pump installation, repair or replacement in water wells who is in the employment of a master pump installer. A person who is licensed under chapter 49 as a master plumber is not required to register with the commission as a journeyman pump installer.

[ 2001, c. 209, Pt. B, §2 (NEW) .]

3-C. Geothermal heat exchange well. "Geothermal heat exchange well" means a hole drilled, driven or bored into the earth for the purpose of using the heat exchange capacity of the earth for heating and cooling.

[ 2009, c. 153, §1 (NEW) .]

3-D. Geothermal heat exchange well driller. "Geothermal heat exchange well driller" means a person, firm or corporation engaged in the work of drilling, driving or boring geothermal heat exchange wells.

[ 2009, c. 153, §2 (NEW) .]

3-E. Geothermal heat exchange well pump installer. "Geothermal heat exchange well pump installer" means a person who is engaged to work at and learn the trade of geothermal heat exchange well pump installation.

[ 2009, c. 153, §3 (NEW) .]

4. Journeyman well driller. "Journeyman well driller" means a person doing the work of drilling, driving or boring wells who is in the employment of a master well driller.

[ 1993, c. 25, §4 (AMD); 1993, c. 25, §15 (AFF) .]

4-A. Master pump installer. "Master pump installer" means a person, firm or corporation engaged in the installation, replacement or repair of a pump in a water well. The licensure of a master pump installer under this chapter must specify the name of the person licensed. In the case of a firm, the person licensed as a master pump installer must be a member or employee of the firm. In the case of a corporation, the person licensed as a master pump installer must be an employee of the corporation or an officer of the corporation. A person who is licensed under chapter 49 as a master plumber is not required to register with the commission as a master pump installer.

[ 2001, c. 209, Pt. B, §2 (NEW) .]

5. Master well driller. "Master well driller" means a person, firm or corporation engaged in the business of drilling, driving or boring wells. The licensure of a master well driller under this chapter must specify the name of the person licensed. In the case of a firm, the person licensed as a master well driller must be a member or employee of the firm. In the case of a corporation, the person licensed as a master well driller must be an employee of the corporation or an officer of the corporation.

[ 2001, c. 209, Pt. B, §2 (AMD) .]

6. Pump or pump system. For purposes of a water well, "pump" or "pump system" means mechanical equipment or a device used to remove water from a well including all piping and wiring up to the existing equipment in the structure. For the purposes of a geothermal heat exchange well, "pump" or "pump system" means the mechanical equipment or device used to move fluid from the geothermal heat exchange well, including all piping and wiring, up to the existing equipment in the structure.

[ 2009, c. 153, §4 (AMD) .]

6-A. Pump installation company. "Pump installation company" means a person, firm, partnership or corporation that is engaged in the trade of water well pump installation, repair or replacement.

[ 2001, c. 209, Pt. B, §2 (NEW) .]

7. Pump installer. "Pump installer" means an apprentice pump installer, journeyman pump installer or master pump installer.

[ 2001, c. 209, Pt. B, §2 (AMD) .]

8. Well or water well. "Well" or "water well" means any hole drilled, driven or bored into the earth used to extract drinking water. The terms "well" and "water well" do not include:

A. Dug wells; [1993, c. 25, §4 (NEW); 1993, c. 25, §15 (AFF).]

B. Monitoring wells; [1993, c. 25, §4 (NEW); 1993, c. 25, §15 (AFF).]

C. Wells constructed exclusively for the relief of artesian pressure at hydroelectric projects; [1993, c. 25, §4 (NEW); 1993, c. 25, §15 (AFF).]

D. Wells constructed for temporary dewatering purposes; [1993, c. 25, §4 (NEW); 1993, c. 25, §15 (AFF).]

E. Wells constructed for the purposes of extracting oil, gas or brine; and [1993, c. 25, §4 (NEW); 1993, c. 25, §15 (AFF).]

F. Wells on private property for private use that are constructed by the property owner or lessee of the property. [1993, c. 25, §4 (NEW); 1993, c. 25, §15 (AFF).]

[ 1993, c. 25, §4 (AMD); 1993, c. 25, §15 (AFF) .]

9. Well driller. "Well driller" means an apprentice well driller, journeyman well driller or master well driller.

[ 1993, c. 25, §4 (AMD); 1993, c. 25, §15 (AFF) .]

10. Well drilling contractor.

[ 1993, c. 25, §15 (AFF); 1993, c. 25, §5 (RP) .]

11. Well drilling company. "Well drilling company" means a person, firm, partnership or corporation that owns or otherwise operates any mechanical equipment used to drill, drive or bore water wells or geothermal heat exchange wells.

[ 2009, c. 153, §5 (AMD) .]

SECTION HISTORY

1991, c. 455, §B1 (NEW). 1993, c. 25, §§2-5 (AMD). 1993, c. 25, §15 (AFF). 2001, c. 209, §B2 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 153, §§1-5 (AMD).



32 §4700-F. Exclusions

1. Applicability. The provisions of this chapter apply to all water wells constructed in the State after January 1, 1994. The provisions of this chapter relating to geothermal heat exchange well construction, geothermal heat exchange well pump installation and licensing requirements for geothermal heat exchange well drillers and geothermal heat exchange well pump installers apply after final adoption of initial rules pursuant to section 4700-I, subsection 2-A.

A. [1993, c. 25, §6 (RP).]

B. [1993, c. 25, §6 (RP).]

C. [1993, c. 25, §6 (RP).]

D. [1993, c. 25, §6 (RP).]

[ 2009, c. 153, §6 (AMD) .]

SECTION HISTORY

1991, c. 455, §B1 (NEW). 1993, c. 25, §6 (AMD). 2009, c. 153, §6 (AMD).



32 §4700-G. Creation of commission

1. Establishment of commission. The Maine Water Well Commission, as authorized by Title 5, chapter 379, is established to carry out the provisions of this chapter. The purpose of the commission is to provide the public with the highest quality drinking water possible by ensuring that water wells and geothermal heat exchange wells are drilled, constructed, altered or abandoned in a manner that protects groundwater from contamination.

[ 2009, c. 153, §7 (AMD) .]

2. Membership. The commission consists of the director of the division of environmental health within the Department of Health and Human Services or the director's designee; the Director of the Division of Geology, Natural Areas and Coastal Resources within the Department of Agriculture, Conservation and Forestry or the director's designee; the Commissioner of Transportation or the commissioner's designee; and 4 public members, 3 of whom must be well drillers.

[ 2013, c. 405, Pt. C, §15 (AMD) .]

3. Appointing authority. The Governor shall appoint the public members. Members who are well drillers must be appointed from among nominees selected by the Governor or the Maine Ground Water Association.

[ 2001, c. 209, Pt. B, §5 (AMD) .]

4. Chair. The commission shall appoint a member to serve as the commission's chair for a term of 2 years.

[ 1991, c. 455, Pt. B, §1 (NEW) .]

5. Terms of office. The term of the public members is 5 years. Terms must be staggered so that no more than 2 public member terms expire in any one year. Members who are not public members serve a term coincident with their term of office. The Governor shall fill any vacant seat on the commission by a qualified person for the remainder of the unexpired term. A member of the commission may be removed from office for cause by the Governor.

[ 2001, c. 209, Pt. B, §5 (AMD) .]

6. Administrative provision. The department shall administer the affairs and activities of the commission, keep all books and records, excluding data reports. All appropriations for use of the commission must be made to the department. The Department of Agriculture, Conservation and Forestry, Division of Geology, Natural Areas and Coastal Resources shall keep all well data reports and work with the department in the administration of the commission's activities.

[ 2013, c. 405, Pt. C, §16 (AMD) .]

7. Records. The commission shall keep accurate records of its proceedings and shall maintain the following information:

A. The names and addresses of all persons licensed under this chapter; and [2001, c. 209, Pt. B, §6 (AMD).]

B. An accounting of all money received or disbursed by the commission. [1991, c. 455, Pt. B, §1 (NEW).]

All records and lists under this subsection are public documents, open for inspection during business hours.

[ 2001, c. 209, Pt. B, §6 (AMD) .]

8. Compensation. Public members of the commission receive the sum of $50 per meeting plus any necessary traveling expenses for actual attendance at any commission meeting.

[ 1991, c. 455, Pt. B, §1 (NEW) .]

9. Meetings. The commission shall meet at least 2 times per calendar year at the call of the chair. The chair may call additional meetings as the chair determines necessary and shall call a meeting at the request of any 2 members of the commission.

[ 2013, c. 588, Pt. A, §41 (AMD) .]

SECTION HISTORY

1991, c. 455, §B1 (NEW). 1993, c. 25, §7 (AMD). 1995, c. 502, §E32 (AMD). 1999, c. 556, §§28, 29 (AMD). 2001, c. 209, §§B3-6 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 153, §§7, 8 (AMD). 2011, c. 655, Pt. KK, §§19, 20 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §§15, 16 (AMD). 2013, c. 588, Pt. A, §41 (AMD).



32 §4700-H. Powers and duties

The commission has the following powers and duties. [1991, c. 455, Pt. B, §1 (NEW).]

1. Hold hearings. The commission shall conduct hearings in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1991, c. 455, Pt. B, §1 (NEW) .]

1-A. Administer examinations. The commission shall develop and administer all examinations required by section 4700-I, subsection 4. All examinations must be written examinations and must test an applicant's knowledge of the following matters as is appropriate for the license or license endorsement for which the application is made:

A. Principles of water well drilling; [2009, c. 153, §9 (NEW).]

B. Principles of geothermal heat exchange well drilling; [2009, c. 153, §9 (NEW).]

C. Abandonment of water wells; [2009, c. 153, §9 (NEW).]

D. Abandonment of geothermal heat exchange wells; [2009, c. 153, §9 (NEW).]

E. Installation of water well pump systems; [2009, c. 153, §9 (NEW).]

F. Installation of geothermal heat exchange well pump systems; and [2009, c. 153, §9 (NEW).]

G. The code of performance adopted by the commission. [2009, c. 153, §9 (NEW).]

[ 2009, c. 153, §9 (AMD) .]

2. Licensing. The commission shall license well drillers, geothermal heat exchange well drillers, well drilling companies, geothermal heat exchange well pump installers, pump installers and pump installation companies and may initiate action for the revocation or suspension of such licenses.

[ 2009, c. 153, §10 (AMD) .]

3. Investigate complaints. The commission shall investigate complaints and cases of noncompliance with, or violation of, this chapter or of the code of performance adopted by the commission. Complainants must petition the commission in writing within 24 months of completion of a water well or geothermal heat exchange well or the installation, repair or replacement of a pump system. At its discretion, the commission may request that an investigation of an alleged violation be conducted by a neutral qualified individual, acceptable to both the alleged violator and the commission, who shall report to the commission. At its discretion, the commission may refer a complaint to the Attorney General.

[ 2009, c. 153, §11 (AMD) .]

4. Revocation and suspension of license. If the commission determines a violation of this chapter, the code of performance adopted by the commission or other laws and rules in effect, including for a well driller or a well drilling company the water well information laws under Title 12, section 550-B, has occurred, the commission shall notify the responsible well driller, geothermal heat exchange well driller, well drilling company, geothermal heat exchange well pump installer, pump installer or pump installation company by certified or registered mail of the violation. The commission may order the responsible party or parties to correct, within 48 hours of notification, any violation it determines to be a significant threat to public health, including, but not limited to, potential contamination by pathogenic organisms. The commission may order that all other violations be corrected within a period of 60 days following receipt of notification. If the violation is not corrected within 60 days, or within 48 hours for significant threats to public health, the commission may revoke or suspend the license of the responsible party or parties. A licensee who receives a written notice of a violation or of a revocation or suspension of a license under this subsection may request a hearing before the commission. The commission shall conduct such hearings and issue its decision within 30 days of the request. A decision of the commission under this subsection is a final agency action. The commission shall adopt rules governing criteria for license reinstatement. Rules adopted by the commission pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 153, §12 (AMD) .]

5. Adopt code of performance. The commission shall adopt rules establishing a minimum code of performance for well drillers, pump installers, geothermal heat exchange well drillers and geothermal heat exchange well pump installers. The code of performance must set forth appropriate minimum standards of professional conduct for well drillers, pump installers, geothermal heat exchange well drillers and geothermal heat exchange well pump installers.

[ 2009, c. 153, §13 (AMD) .]

6. Levy fines. The commission may levy fines for violations of the code of performance adopted by the commission of not more than $1,000 per violation.

[ 2009, c. 153, §14 (AMD) .]

7. Order well abandonment. The commission shall adopt rules establishing procedures for determining that a water well or geothermal heat exchange well must be abandoned because of prior contamination or because it has been constructed in violation of existing regulations and standards, can not be altered or repaired to meet existing regulations or standards and poses a significant threat to public health or groundwater contamination. Rules adopted by the commission pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 153, §15 (AMD) .]

SECTION HISTORY

1991, c. 455, §B1 (NEW). 1993, c. 25, §§8,9 (AMD). 1993, c. 25, §15 (AFF). 2001, c. 209, §§B7-9 (AMD). 2009, c. 153, §§9-15 (AMD).



32 §4700-I. Licensure and fees

Effective January 1, 1994, a person may not participate in the physical construction of a water well for compensation or any public drinking water well unless licensed under this section. After final adoption of initial rules pursuant to subsection 2-A, a person may not participate in the physical construction of a geothermal heat exchange well for compensation unless licensed under this section. [2009, c. 153, §16 (AMD).]

1. Fees. The commission shall establish license fees sufficient to recover reasonable costs of administering this chapter, including costs associated with the development and administration of examinations. License fees are not required for apprentice well driller or apprentice pump installer licenses.

[ 2001, c. 209, Pt. B, §10 (AMD) .]

2. Licensure. Except as provided in subsection 2-A, an applicant for licensure shall submit to the commission, on a form provided by the commission, a written application for licensure containing such information as the commission requires. A person who holds a valid license as provided for in this section must be in the charge of a licensed well drilling company or pump installation company in order to actively practice well drilling or pump installation, repair or replacement. A company license is valid only while the company employs at least one licensed master well driller for a well drilling company or one master pump installer for a pump installation company. The commission shall license an applicant for well driller licensure as either a master well driller or a journeyman well driller and applicants for pump installer licensure as either a master pump installer or a journeyman pump installer, based on the following criteria.

A. A master well driller must have a minimum of 3 years experience in well drilling and have worked an average of 1,000 hours per year as a journeyman well driller for each of those years. [1993, c. 25, §10 (AMD); 1993, c. 25, §15 (AFF).]

B. A journeyman well driller must have at least one year experience in well drilling and have worked at least 1,000 hours during that year as an apprentice well driller. [1993, c. 25, §10 (AMD); 1993, c. 25, §15 (AFF).]

C. A master pump installer must have a minimum of 3 years experience as a pump installer and have worked at least 350 hours as a pump installer during each of those years. [2001, c. 209, Pt. B, §10 (AMD).]

D. [1993, c. 25, §15 (AFF); 1993, c. 25, §10 (RP).]

E. A journeyman pump installer must have at least one year experience in pump installing and have worked at least 350 hours during that year as an apprentice pump installer. [2001, c. 209, Pt. B, §10 (NEW).]

F. A well drilling company must be issued a license upon presentation to the commission of a valid master well driller license issued to and held by the owner or an employee of the firm, partnership or corporation. [2001, c. 209, Pt. B, §10 (NEW).]

G. A pump installation company must be issued a license upon presentation to the commission of a valid master pump installer license issued to and held by the owner or an employee of the firm, partnership or corporation. [2001, c. 209, Pt. B, §10 (NEW).]

The commission shall license a well driller or pump installer applicant who is not eligible for licensure under paragraphs A to E as an apprentice.

[ 2009, c. 153, §17 (AMD) .]

2-A. Geothermal heat exchange well drillers and geothermal heat exchange well pump installers; licensure. The commission shall adopt rules establishing a licensing structure for geothermal heat exchange well drillers and geothermal heat exchange well pump installers. The rules may allow licensure by endorsement. After adoption of the initial rules, rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. The initial rules must be adopted through major substantive rulemaking as defined in Title 5, chapter 375, subchapter 2-A. The commission shall consult with appropriate departments and agencies, including the Department of Environmental Protection, during the rule-making process.

[ 2009, c. 153, §18 (NEW) .]

3. Term of license. Well drillers, geothermal heat exchange well drillers, geothermal heat exchange well pump installers and pump installers must be licensed annually. All licenses expire on December 31st of each year. Any person who is a well driller or pump installer on the effective date of this Act is deemed to be licensed.

[ 2009, c. 153, §19 (AMD) .]

4. Examinations. After January 1, 1994, a person must successfully complete a written examination administered by the commission in order to:

A. Initially be licensed as a journeyman or master pump installer or as a journeyman or master well driller; [2001, c. 209, Pt. B, §10 (AMD).]

B. Upgrade from an apprentice to a journeyman well driller or an apprentice to a journeyman pump installer; and [2001, c. 209, Pt. B, §10 (AMD).]

C. Upgrade from a journeyman to a master well driller or a journeyman to a master pump installer. [2001, c. 209, Pt. B, §10 (AMD).]

A person licensed under chapter 49 as a master plumber is not required to complete an examination to perform the work of a pump installer.

[ 2001, c. 209, Pt. B, §10 (AMD) .]

4-A. Examinations for geothermal heat exchange well drillers and geothermal heat exchange well pump installers. After final adoption of initial rules pursuant to subsection 2-A, the commission may require a person to successfully complete a written examination administered by the commission in order to be licensed as a geothermal heat exchange well driller or a geothermal heat exchange well pump installer.

[ 2009, c. 153, §20 (NEW) .]

5. Waiver. Notwithstanding this section, in cases in which the commission finds the presence of exigent circumstances, the commission may grant a waiver of the requirements of this section and may authorize:

A. A person who has 5 years or more of well drilling experience of at least 1,000 hours in each of those 5 years under the supervision of a master well driller to sit for the master well driller examination under subsection 4 and to be licensed as a master well driller; and [2007, c. 207, §1 (NEW).]

B. A person who has 5 years or more of pump installation experience of at least 350 hours in each of those 5 years under the supervision of a master pump installer to sit for the master pump installer examination under subsection 4 and to be licensed as a master pump installer. [2007, c. 207, §1 (NEW).]

[ 2007, c. 207, §1 (NEW) .]

SECTION HISTORY

1991, c. 455, §B1 (NEW). 1993, c. 25, §§10,11 (AMD). 1993, c. 25, §15 (AFF). 2001, c. 209, §B10 (AMD). 2007, c. 207, §1 (AMD). 2009, c. 153, §§16-20 (AMD).



32 §4700-J. Licensure; well drillers and pump installers

Effective January 1, 1994, a person may not engage in the business of constructing water wells within the State or engage in the installation, replacement or repair of a pump in a water well unless licensed with the commission. After final adoption of initial rules pursuant to section 4700-I, subsection 2-A, a person may not engage in the business of constructing geothermal heat exchange wells or engage in the installation, replacement or repair of a pump in a geothermal heat exchange well unless licensed with the commission. An applicant for licensure must complete an application form supplied by the commission, successfully complete any examination required by this chapter and pay an annual license fee established by the commission. The person so licensed shall display on each side of the drilling rig or the pump installer vehicle a seal issued by the commission indicating that person's license number and the current year of licensure. A person licensed under chapter 49 as a master plumber is not required to be licensed with the commission to perform the work of a pump installer. [2009, c. 652, Pt. A, §45 (AMD).]

1. Contractor.

[ 1993, c. 25, §12 (RP) .]

SECTION HISTORY

1991, c. 455, §B1 (NEW). 1993, c. 25, §12 (RPR). 2001, c. 209, §B11 (AMD). 2009, c. 153, §21 (AMD). 2009, c. 652, Pt. A, §45 (AMD).



32 §4700-K. Compliance with other laws and rules

Notwithstanding this chapter, all water wells and geothermal heat exchange wells must be constructed and maintained in accordance with all other laws and rules in effect, including for water wells the water well information laws, Title 12, section 550-B. [2009, c. 153, §22 (AMD).]

SECTION HISTORY

1991, c. 455, §B1 (NEW). 2009, c. 153, §22 (AMD).



32 §4700-L. Penalties

1. Fine. Any person, company, firm, partnership or corporation who installs, alters, repairs or replaces a water well, geothermal heat exchange well or pump system without being licensed as provided in this chapter or in violation of the code of performance adopted by the commission pursuant to section 4700-A, subsection 5, except for an apprentice well driller or an apprentice pump installer as set forth in this chapter, or any person, firm, partnership or corporation who procures a license as provided in this chapter wrongfully or by fraud commits a civil violation punishable by a fine of not more than $1,000.

[ 2009, c. 153, §23 (AMD) .]

2. Injunction. The State may bring action in Superior Court to enjoin any person, firm, partnership or corporation from violating this chapter, regardless of whether proceedings have been or may be instituted in the District Court or whether civil proceedings have been or may be instituted.

[ 2001, c. 209, Pt. B, §12 (NEW) .]

3. Exclusion. This chapter does not prevent a person from making water well, geothermal heat exchange well or pump system installations, alterations, repairs or replacements in a single-family residence occupied by that person or to be occupied by that person as a bona fide personal abode as long as the installation, alteration, repair or replacement conforms to the standards set forth in this chapter and any rules adopted by the commission or the department.

[ 2009, c. 153, §24 (AMD) .]

SECTION HISTORY

1991, c. 455, §B1 (NEW). 2001, c. 209, §B12 (RPR). 2009, c. 153, §§23, 24 (AMD).



32 §4700-M. Reciprocity

The commission may issue a license without examination, in a comparable classification, to any person who holds a registration or license in any state, territory or possession of the United States or any country, if the commission determines that the requirements for registration or licensure of well drillers, geothermal heat exchange well drillers, geothermal heat exchange well pump installers or pump installers under which the person's registration or license was issued do not conflict with this chapter or the code of performance adopted by the commission under this chapter. [2009, c. 153, §25 (AMD).]

SECTION HISTORY

1993, c. 25, §13 (NEW). 2001, c. 209, §B13 (AMD). 2009, c. 153, §25 (AMD).



32 §4700-N. Well information

The commission shall adopt rules directing that, upon constructing, enlarging or deepening a drinking water well, the well contractor who constructed, enlarged or deepened the well shall record information in a permanent manner, including, but not limited to, the name of the contractor, the date the well was constructed, enlarged or deepened, the depth of the well and the well yield rate in gallons per minute. The rules must direct that the required information be maintained in the event that another contractor performs additional work on the well or a pump system that causes the original record of information to be altered or removed. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 126, §1 (NEW).]

SECTION HISTORY

2003, c. 126, §1 (NEW).






Chapter 71: VETERINARIANS

Subchapter 1: GENERAL PROVISIONS

32 §4701. Penalty for failure to comply with chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §3 (RP).



32 §4702. Revocation of license or registration (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §3 (RP).






Subchapter 2: BOARD OF EXAMINERS

32 §4751. Board of veterinary examiners; appointment; vacancies; compensation; expenses; removals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §3 (RP).



32 §4752. Organization and officers; treasurer; expenses; annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 95, §3 (RPR). 1975, c. 477, §3 (RP).



32 §4753. Meetings; examination; fees; temporary permit (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 306, (AMD). 1975, c. 477, §3 (RP).



32 §4754. Records kept by board (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §3 (RP).






Subchapter 3: REGISTRATION

32 §4801. No unlicensed persons to practice; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §3 (RP).



32 §4802. Certificate issued; annual registration card and fee; failure to renew (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §3 (RP).



32 §4803. Certificates to veterinarians licensed in other states; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §3 (RP).









Chapter 71-A: MAINE VETERINARY PRACTICE ACT OF 1975

32 §4851. Legislative findings

The Legislature finds and declares that the public health, safety and welfare of the State of Maine requires the exercise of the police powers of this State to safeguard the people of Maine by ensuring the delivery of competent veterinary medical care and further that the right to practice veterinary medicine is a privilege conferred by legislative grant to persons possessed of personal and professional qualifications specified in this chapter. [2015, c. 209, §2 (AMD).]

SECTION HISTORY

1975, c. 477, §4 (NEW). 2015, c. 209, §2 (AMD).



32 §4852. Short Title

This chapter is known and may be cited as the "Maine Veterinary Practice Act." [1997, c. 246, §2 (AMD).]

SECTION HISTORY

1975, c. 477, §4 (NEW). 1997, c. 246, §2 (AMD).



32 §4853. Definitions

When used in this chapter, except where otherwise indicated by context, the following words and phrases shall have the following meaning. [1975, c. 477, §4 (NEW).]

1. Animal. "Animal" means any animal other than man and includes fowl, birds, fish and reptiles, wild or domestic, living or dead.

[ 1975, c. 477, §4 (NEW) .]

1-A. Veterinary assistant. "Veterinary assistant" means a person employed in a veterinary facility to assist a licensed veterinarian or a licensed veterinary technician, but who has neither had the formal training required for licensure nor passed the required examination for licensure as a veterinary technician.

[ 2015, c. 209, §3 (AMD) .]

2. Animal technician.

[ 1993, c. 404, Pt. A, §4 (RP) .]

3. Board. "Board" means the Maine State Board of Veterinary Medicine.

[ 1975, c. 477, §4 (NEW) .]

4. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1989, c. 450, §28 (AMD) .]

4-A. Direct supervision. "Direct supervision" means any time when a supervisor is on the premises and is quickly and easily available.

[ 2015, c. 209, §4 (AMD) .]

4-B. Indirect supervision. "Indirect supervision" means any time when a supervisor is not on the premises but is available for consultation on patient care.

[ 2015, c. 209, §5 (AMD) .]

5. Licensed veterinarian. "Licensed veterinarian" means a person who is validly and currently licensed by the board to practice veterinary medicine in this State.

[ 1975, c. 477, §4 (NEW) .]

5-A. Patient. "Patient" means an animal or group of animals examined or treated by a veterinarian.

[ 2015, c. 209, §6 (NEW) .]

6. Person. "Person" means any individual, firm, partnership, association, joint venture, cooperative and corporation or any other group or combination acting in concert; and whether or not acting as a principal, trustee, fiduciary, receiver or as any other kind of legal or personal representative, or as the successor in interest, assignee, agent, factor, servant, employee, director, officer or any other representative of such person.

[ 1975, c. 477, §4 (NEW) .]

7. Practice of veterinary medicine. "Practice of veterinary medicine" means:

A. The diagnosis, treatment, correction, change, relief or prevention of animal disease, deformity, defect, injury or other physical or mental condition, including the prescription or administration of a drug, medicine, biologic, apparatus, application, anesthetic or other imaging, therapeutic or diagnostic technique or nutritional substance or technique on, for or to any animal, including, but not limited to, acupuncture, dentistry, homeopathic or chiropractic procedures, physical or massage therapy, surgery including elective surgery or any manual, mechanical, biological or chemical procedure used for pregnancy testing or correcting sterility or infertility; [2015, c. 209, §7 (AMD).]

B. [2015, c. 209, §7 (RP).]

C. The representation directly or indirectly of an ability and willingness to perform an act included in paragraph A; and [1997, c. 246, §4 (RPR).]

D. The use of any titles, word or abbreviations of letters in a manner or under circumstances that induce the belief that the person using them is legally authorized and qualified to perform any act included in paragraph A. That use is prima facie evidence of the intention to represent oneself as engaged in the practice of veterinary medicine. [1997, c. 246, §4 (NEW).]

The practice of veterinary medicine must occur within an established veterinarian-client-patient relationship.

[ 2015, c. 209, §7 (AMD) .]

7-A. Relief veterinary service. "Relief veterinary service" means the practice of veterinary medicine in Maine on a temporary basis by a qualified veterinarian not licensed to practice in this State for the purpose of substituting for a Maine-licensed veterinarian at a specified location during the licensee's absence or period of incapacitation.

[ 1997, c. 246, §5 (AMD) .]

7-B. Practice of veterinary technology. "Practice of veterinary technology" means:

A. The performance of patient care or other services that require a technical understanding of veterinary medicine on the basis of written or oral instructions of a veterinarian. “Practice of veterinary technology” does not include diagnosing, making prognoses, performing surgery or prescribing a drug, medicine, biologic, apparatus, application, anesthetic or other imaging, therapeutic or diagnostic technique or nutritional substance or technique on, for or to any patient; [2015, c. 209, §8 (NEW).]

B. The representation directly or indirectly of an ability and willingness to perform an act authorized under paragraph A; and [2015, c. 209, §8 (NEW).]

C. The use of any titles, word or abbreviations of letters in a manner or under circumstances that induce the belief that the person using them is legally authorized and qualified to perform any act authorized under paragraph A. That use is prima facie evidence of the intention to represent oneself as engaged in the practice of veterinary technology. [2015, c. 209, §8 (NEW).]

[ 2015, c. 209, §8 (NEW) .]

8. School of veterinary medicine. "School of veterinary medicine" means any veterinary college or division of a college or university that offers the degree of Doctor of Veterinary Medicine or its equivalent and that conforms to the standards required by the Maine State Board of Veterinary Medicine as provided in this chapter.

[ 1975, c. 477, §4 (NEW) .]

8-A. Supervisor. "Supervisor" means a licensed veterinarian or, if the task being supervised warrants, a licensed veterinary technician.

[ 2015, c. 209, §9 (AMD) .]

9. Veterinarian. "Veterinarian" means a person who has received a doctor's degree in veterinary medicine from a school of veterinary medicine.

[ 1975, c. 477, §4 (NEW) .]

10. Veterinary medicine. "Veterinary medicine" includes veterinary surgery, obstetrics, dentistry and all other branches or specialties of veterinary medicine including all aspects of the "practice of veterinary medicine" under subsection 7.

[ 1997, c. 246, §6 (AMD) .]

11. Licensed veterinary technician. "Licensed veterinary technician" means a person who has completed a minimum of 2 years in a college program that is certified according to the standards adopted by the American Veterinary Medical Association's Committee on Veterinary Technician Education and Activities or an equivalent program, as determined by the board, and who has passed an examination for licensure prescribed by the board.

[ 2015, c. 209, §10 (AMD) .]

SECTION HISTORY

1975, c. 477, §4 (NEW). 1983, c. 48, §1 (AMD). 1989, c. 450, §28 (AMD). 1993, c. 404, §§A3-5 (AMD). 1997, c. 246, §§3-6 (AMD). 2015, c. 209, §§3-10 (AMD).



32 §4854. State Board of Veterinary Medicine

The State Board of Veterinary Medicine, as established by Title 5, section 12004-A, subsection 42, within the Department of Professional and Financial Regulation, consists of 6 members, appointed by the Governor, 5 of whom must be licensed veterinarians who are residents of this State and graduates of a veterinary school and who have been licensed to practice veterinary medicine in the State for the 5 years preceding their appointment and one public member as defined in Title 5, section 12004-A. Members are appointed for 5-year terms. Appointments of members must comply with Title 10, section 8009. A person may not serve on the board who is, or has been during the 2 years preceding appointment, a trustee or a member of the faculty or advisory board of a veterinary school. [2007, c. 402, Pt. R, §1 (AMD).]

SECTION HISTORY

1975, c. 477, §4 (NEW). 1975, c. 770, §§190,191 (AMD). 1983, c. 812, §241 (AMD). 1985, c. 748, (AMD). 1989, c. 450, §29 (AMD). 1989, c. 503, §B144 (AMD). 1989, c. 878, §A96 (RPR). 1993, c. 600, §A251 (AMD). 1997, c. 246, §7 (AMD). 2007, c. 402, Pt. R, §1 (AMD).



32 §4855. Officers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §4 (NEW). 1985, c. 785, §B141 (AMD). 1993, c. 404, §A6 (AMD). 1995, c. 397, §§62,63 (AMD). 1997, c. 246, §8 (AMD). 2007, c. 402, Pt. R, §2 (RP).



32 §4856. Meetings; chair

The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members. [2013, c. 246, Pt. B, §13 (AMD).]

SECTION HISTORY

1975, c. 477, §4 (NEW). 1997, c. 246, §9 (AMD). 2007, c. 402, Pt. R, §3 (AMD). 2013, c. 246, Pt. B, §13 (AMD).



32 §4857. Removal

Members of the board may be removed by the Governor for cause, after notice and hearing. [1989, c. 450, §30 (AMD).]

SECTION HISTORY

1975, c. 477, §4 (NEW). 1989, c. 450, §30 (AMD).



32 §4858. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §4 (NEW). 1983, c. 812, §242 (RPR). 1995, c. 397, §64 (RP).



32 §4859. Powers

The board has the power to: [2007, c. 402, Pt. R, §4 (AMD).]

1. Establish standards. Establish, consistent with this chapter, standards of qualification for the practice of veterinary medicine in the State of Maine, and, for the purpose of section 4853, subsection 8 and section 4861, recognize schools of veterinary medicine;

[ 2007, c. 402, Pt. R, §4 (AMD) .]

2. License; set standards. Grant and deny licenses and set standards of practice for veterinarians practicing veterinary medicine in this State and for the performance of duties by licensed veterinary technicians;

[ 2015, c. 209, §11 (AMD) .]

3. After hearing, adopt, amend or repeal rules. After hearing, adopt, amend or repeal rules in accordance with Title 5, chapter 375, subchapter 2, necessary to carry into effect this chapter. These rules must be made in accordance with the purpose and intent of the law and the standards set forth in this chapter and include, but are not limited to, rules concerning misconduct, fraud, advertising, standards of competency, personal conduct, standards of sanitation for the operation of veterinary hospitals, associations with other veterinarians, unprofessional conduct and qualifications for licensure. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A;

[ 2011, c. 190, §9 (AMD) .]

4. Establish schedule of fees.

[ 2003, c. 251, §1 (RP) .]

5. Conduct investigations.

[ 2007, c. 402, Pt. R, §4 (RP) .]

6. License veterinary technicians. License veterinary technicians in accordance with procedures as the board may prescribe by rule. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A; and

[ 2011, c. 190, §10 (AMD) .]

7. Hold hearings.

[ 2007, c. 402, Pt. R, §4 (RP) .]

8. Bring proceedings.

[ 2007, c. 402, Pt. R, §4 (RP) .]

9. Veterinarian health program. The board may establish protocols for the operation of a professional review committee as defined in Title 24, section 2502, subsection 4-A. The protocols must include the committee's reporting information the board considers appropriate regarding reports received, contracts or investigations made and the disposition of each report, as long as the committee is not required to disclose any personally identifiable information. The protocol may not prohibit an impaired veterinarian or licensed veterinary technician from seeking alternative forms of treatment.

The board has the power to contract with other agencies, individuals, firms or associations for the conduct and operation of a veterinarian health program operated by a professional review committee.

[ 2015, c. 209, §12 (AMD) .]

SECTION HISTORY

1975, c. 477, §4 (NEW). 1977, c. 694, §§638,639 (AMD). 1979, c. 291, §§1,2 (AMD). 1983, c. 48, §2 (AMD). 1993, c. 404, §§A7,8 (AMD). 1995, c. 502, §H33 (AMD). 1997, c. 246, §§10-12 (AMD). 2003, c. 251, §1 (AMD). 2007, c. 402, Pt. R, §4 (AMD). 2011, c. 190, §§9-11 (AMD). 2015, c. 209, §§11, 12 (AMD).



32 §4859-A. Notice and conduct of hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §4 (NEW). 1975, c. 623, §51A (AMD). 1979, c. 291, §3 (RP).



32 §4860. License required

A person may not practice veterinary medicine in this State who is not a licensed veterinarian or the holder of a permit for the performance of relief veterinary service issued by the board. This section does not apply to: [2015, c. 209, §13 (AMD).]

1. Federal, state or local government employee. An employee of the federal, state or local government performing his official duties.

[ 1975, c. 477, §4 (NEW) .]

2. Regular student. A person who is a regular student in a veterinary school performing duties or actions assigned by his instructors or working under the direct supervision of a licensed veterinarian during a school vacation period.

[ 1975, c. 477, §4 (NEW) .]

3. Person performing accepted livestock practices.

[ 1975, c. 477, §4 (NEW) .]

4. Out-of-state veterinarian consulting with licensed veterinarian. A veterinarian legally licensed in another state consulting with a licensed veterinarian in this State.

[ 1975, c. 623, §51-B (RPR) .]

5. Owner or caretaker of an animal. The owner or caretaker of an animal and the owner's regular employee caring for and treating the animal belonging to such owner, except where the ownership of the animal was transferred for purposes of circumventing this chapter.

[ 1975, c. 477, §4 (NEW) .]

6. Certain faculty members. A member of the faculty of a veterinary school performing his regular functions, or a person lecturing or giving instructions or demonstrating at a veterinary school or in connection with a continuing education course or seminar.

[ 1975, c. 477, §4 (NEW) .]

7. Person applying certain chemicals. Any person selling or applying any pesticide or insecticide for the betterment and protection of the animal.

[ 1975, c. 477, §4 (NEW) .]

8. Person engaged in scientific research. Any person engaging in bona fide scientific research which reasonably requires experimentation involving animals.

[ 1975, c. 477, §4 (NEW) .]

9. Person performing artificial insemination commercially. Any person on file with the Maine Department of Agriculture performing artificial insemination.

[ 1975, c. 477, §4 (NEW) .]

10. Persons performing horseshoeing and trimming of feet.

[ 1975, c. 477, §4 (NEW) .]

11.

[ 1979, c. 291, §4 (RP) .]

12. Animal and humane shelters under the supervision of a licensed Maine veterinarian.

[ 1975, c. 477, §4 (NEW) .]

SECTION HISTORY

1975, c. 477, §4 (NEW). 1975, c. 623, §51B (AMD). 1979, c. 291, §4 (AMD). 1983, c. 48, §3 (AMD). 2015, c. 209, §13 (AMD).



32 §4861. Application for license; qualifications and examination

A person desiring a license to practice veterinary medicine in this State must make written application and pay the license fee as set under section 4863-A. The application must show that the applicant holds a doctorate degree in veterinary medicine from an approved veterinary medicine program that is recognized by the United States Department of Education and by the board, and is trustworthy and competent and provide such other information and proof as the board may establish by rule. The board may adopt rules applicable to graduates of approved veterinary medicine programs by the Commissioner of Education and rules applicable to foreign educated graduates who can demonstrate equivalent education and training. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. R, §5 (AMD).]

1. Examinations.

[ 2003, c. 251, §2 (RP) .]

1-A. Examinations. The board may test an applicant's knowledge of the laws and rules relating to the practice of veterinary medicine. The board may require successful completion of an equivalency examination or assessment mechanism for foreign educated and trained applicants that is designed to evaluate educational equivalence, including clinical competencies and a command of the English language.

The board may employ and cooperate and contract with an organization or consultant in the preparation, administration and grading of an examination, but retains sole discretion and responsibility for determining which applicants have successfully passed the examination. The applicant shall pay the examination fee as set under section 4863-A.

[ 2015, c. 209, §14 (AMD) .]

2. Oral or practical examination.

[ 2007, c. 402, Pt. R, §5 (RP) .]

3. Temporary permit.

[ 2015, c. 209, §14 (RP) .]

4. Permit for performance of relief veterinary service. The board may issue without examination a permit to perform relief veterinary service in this State to a qualified person who holds a doctorate degree in veterinary medicine from an approved veterinary medicine program that is recognized by the United States Department of Education and by the board or by rules of the board applicable to foreign educated graduates, and who holds a current license for the practice of veterinary medicine issued by another state, United States territory, province of Canada or other jurisdiction. The board may establish, by rule, the application process. The initial term of a permit issued under this subsection may not exceed 30 days. Extensions may be granted in the discretion of the board. The applicant shall pay the relief permit fee as set under section 4863-A.

[ 2007, c. 402, Pt. R, §5 (AMD) .]

4-A. Request by state veterinarian. Upon the request by the state veterinarian to the board for emergency situations as determined by the state veterinarian, a veterinarian licensed in another state may practice in the State for a period not to exceed 30 days without a state license or permit.

[ 2015, c. 209, §14 (NEW) .]

5. Licensure by endorsement. The board shall grant a license by endorsement to a veterinarian who:

A. Has submitted a complete application; [1997, c. 246, §18 (NEW).]

B. Has paid the examination and license fee as set under section 4863-A; [2007, c. 402, Pt. R, §5 (AMD).]

C. Holds a valid license issued by another state, United States territory, province of Canada or other jurisdiction; [2007, c. 402, Pt. R, §5 (AMD).]

D. [2003, c. 251, §2 (RP).]

D-1. Has successfully passed an examination pursuant to subsection 1-A pertaining to the practice of veterinary medicine as determined by board rule. The board may require the applicant to submit to an examination covering the laws and rules pertaining to the practice of veterinary medicine in this State; and [2007, c. 402, Pt. R, §5 (AMD).]

E. Has actively practiced clinical veterinary medicine for 3,000 hours during the 3 years preceding application. [2003, c. 251, §2 (AMD).]

F. [2003, c. 251, §2 (RP).]

Notwithstanding this subsection, the board shall waive the requirement that a veterinarian pass an examination for veterinarians who have, during the 6 years preceding the application, actively practiced clinical veterinary medicine for at least 6,000 hours without disciplinary action relating to the practice of veterinary medicine by another state, United States territory or province of Canada.

[ 2011, c. 189, §1 (AMD) .]

SECTION HISTORY

1975, c. 477, §4 (NEW). 1977, c. 694, §640 (AMD). 1979, c. 291, §5 (AMD). 1983, c. 48, §§4,5 (AMD). 1997, c. 246, §§13-18 (AMD). 2003, c. 251, §2 (AMD). 2005, c. 347, §C1 (AMD). 2007, c. 402, Pt. R, §5 (AMD). 2011, c. 189, §1 (AMD). 2015, c. 209, §14 (AMD).



32 §4861-A. Application for veterinary technician license; qualifications and examination

In order to practice as a licensed veterinary technician in this State, a person must apply for a veterinary technician license by submitting a written application, paying the license fee as set under section 4863-A and taking an examination for a license. In order to take the examination for a license, an applicant must: [2015, c. 209, §15 (NEW).]

1. Education completed. Have completed a minimum of 2 years in a college program that is certified according to the standards adopted by the American Veterinary Medical Association's Committee on Veterinary Technician Education and Activities or an equivalent program, as determined by the board; or

[ 2015, c. 209, §15 (NEW) .]

2. Within 6 months of completing education. Be within the final 6 months of professional study in a program of education for veterinary technology approved by the board or accredited by an accrediting organization approved by the board.

Upon the request of the state veterinarian to the board for emergency situations as determined by the state veterinarian, a licensed veterinary technician may practice in the State for a period not to exceed 30 days without a state license.

[ 2015, c. 209, §15 (NEW) .]

SECTION HISTORY

2015, c. 209, §15 (NEW).



32 §4862. Status of persons currently licensed (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §4 (NEW). 1997, c. 246, §19 (AMD). 2007, c. 402, Pt. R, §6 (RP).



32 §4863. License renewal

All licenses expire annually on such date as the commissioner may designate, and may be renewed with the board by payment of the renewal fee as set under section 4863-A. [2007, c. 402, Pt. R, §7 (AMD).]

Licenses may be reinstated up to 90 days after the date of expiration upon payment of a late fee as set under section 4863-A in addition to the renewal fee. A person who submits an application for renewal more than 90 days after the license renewal date is subject to all requirements governing new applicants under this chapter, except that the board may, giving due consideration to the protection of the public, waive examination if that renewal application is received, together with the late fee, renewal fee and additional late fee as set under section 4863-A, within 2 years from the date of the expiration. [2007, c. 402, Pt. R, §7 (AMD).]

By rule the board may waive the payment of the renewal fee of a licensed veterinarian during the period when that veterinarian is on active duty with any branch of the Armed Services of the United States, not to exceed the longer of 3 years or the duration of a national emergency. [2007, c. 402, Pt. R, §7 (AMD).]

SECTION HISTORY

1975, c. 477, §4 (NEW). 1979, c. 291, §6 (AMD). 1983, c. 48, §6 (AMD). 1989, c. 450, §31 (AMD). 1991, c. 509, §25 (AMD). 1997, c. 246, §20 (AMD). 2003, c. 251, §3 (AMD). 2007, c. 402, Pt. R, §7 (AMD).



32 §4863-A. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $150 annually. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2003, c. 251, §4 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

2003, c. 251, §4 (NEW). 2011, c. 286, Pt. B, §5 (REV).



32 §4864. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2007, c. 402, Pt. R, §8 (NEW).]

1. Convictions.

[ 2007, c. 402, Pt. R, §8 (RP) .]

2. Fraud.

[ 2007, c. 402, Pt. R, §8 (RP) .]

3. Violation of drug laws. Conviction of violation of any federal or state law regulating the possession, distribution or use of any narcotic drug or cannabis;

[ 1975, c. 477, §4 (NEW) .]

4. Chronic use of drugs. Chronic or habitual use of drugs;

[ 1975, c. 477, §4 (NEW) .]

5. Insanity.

[ 1979, c. 291, §7 (RP) .]

5-A. Mental illness. A medical finding of mental incompetency;

[ 1979, c. 291, §8 (NEW) .]

6. Certain prescriptions of narcotics. Prescribing narcotic drugs for other than accepted therapeutic purposes;

[ 1975, c. 477, §4 (NEW) .]

7. Malpractice.

[ 2007, c. 402, Pt. R, §8 (RP) .]

8. Incompetence or gross negligence.

[ 2007, c. 402, Pt. R, §8 (RP) .]

9. Cruelty to animals. The performance of any inhumane or cruel act, as established by the board and by applicable civil and criminal laws and rules in the treatment or care of any animal;

[ 2005, c. 347, Pt. C, §2 (AMD) .]

10. Permitting a veterinary technician to perform prohibited acts. Permitting any licensed veterinary technician operating under the licensee's supervision to perform any act or operation other than that permitted under section 4866;

[ 2007, c. 402, Pt. R, §8 (AMD) .]

11. Unprofessional conduct. Unprofessional conduct, as defined in the rules of the board, includes, but is not limited to, the following:

A. Advertising in any manner considered by the board to be false, misleading or otherwise deemed unprofessional; [1975, c. 477, §4 (NEW).]

B. Knowingly making any false or fraudulent statement, written or oral, in connection with the practice of veterinary medicine; [1975, c. 477, §4 (NEW).]

C. Refusing to divulge to the board upon demand, the means, method, device or instrumentality used in the treatment of a disease, injury, ailment or infirmity of any animal; or [1997, c. 246, §22 (AMD).]

D. Fraud or dishonesty in the application or reporting of any test for disease in animals or making a false report of any contagious or infectious disease; [1975, c. 477, §4 (NEW).]

[ 1997, c. 246, §22 (AMD) .]

12. Unauthorized associations. A veterinarian may practice only in an individual capacity under that veterinarian's own name or in association with a licensed practitioner of veterinary medicine or professional association. For purposes of this subsection, a veterinarian who has an employment relationship with a corporation or other legal entity that provides a continuum of veterinary services and treatment, including, but not limited to, diagnostic laboratory, research and development services and health and import and export certification, is considered to be lawfully practicing under that veterinarian's own name as long as that veterinarian is individually accountable for conduct under that veterinarian's license. The following are deemed unauthorized associations:

A. [2015, c. 209, §16 (RP).]

B. Knowingly aiding and abetting in the practice of veterinary medicine any person not licensed to practice in this State; [1975, c. 477, §4 (NEW).]

C. The lending, leasing or in any other manner placing of one's license at the disposal of or in the service of any other person not licensed to practice veterinary medicine in this State; and [2007, c. 402, Pt. R, §8 (AMD).]

D. The continuance of a veterinarian directly or indirectly in the employ of or in association with any veterinarian after knowledge that such veterinarian is engaged in the violation of the provisions of this chapter; or [2007, c. 402, Pt. R, §8 (AMD).]

[ 2015, c. 209, §16 (AMD) .]

13. Lack of sanitation. Failure to maintain veterinary premises and equipment in a clean and sanitary condition as defined by the board in accordance with the sanitation provisions included in Title 7, section 3936.

[ 2007, c. 402, Pt. R, §8 (AMD) .]

14. Violation.

[ 2007, c. 402, Pt. R, §8 (RP) .]

SECTION HISTORY

1975, c. 477, §4 (NEW). 1977, c. 78, §187 (AMD). 1977, c. 694, §641 (AMD). 1979, c. 291, §§7-9 (AMD). 1993, c. 404, §A9 (AMD). 1997, c. 246, §§21-23 (AMD). 1999, c. 547, §B70 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 251, §§5-7 (AMD). 2005, c. 347, §C2 (AMD). 2007, c. 402, Pt. R, §8 (AMD). 2011, c. 594, §1 (AMD). 2015, c. 209, §16 (AMD).



32 §4865. Veterinary technicians (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §4 (NEW). 1993, c. 404, §A10 (AMD). 2005, c. 347, §C3 (AMD). 2015, c. 209, §17 (RP).



32 §4865-A. Revocation, suspension or discipline (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §4 (NEW). 1975, c. 740, §132 (AMD). 1977, c. 694, §642 (AMD). 1979, c. 291, §§10,11 (AMD). 1993, c. 404, §§A11,12 (AMD). 1997, c. 246, §24 (AMD). 1999, c. 547, §B71 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 251, §§8,9 (AMD). 2005, c. 347, §C4 (AMD). 2007, c. 402, Pt. R, §9 (RP).



32 §4866. Duties of licensed veterinary technicians and veterinary assistants

A veterinary assistant may, under the direct supervision of a licensed veterinarian or a licensed veterinary technician, perform duties of an animal health care nature excluding diagnosing, making prognoses, performing surgery or prescribing treatment. [2015, c. 209, §18 (AMD).]

A licensed veterinary technician in the State may engage in the practice of veterinary technology on the basis of written or oral instruction of a veterinarian. [2015, c. 209, §18 (AMD).]

SECTION HISTORY

1975, c. 477, §4 (NEW). 1993, c. 404, §A13 (AMD). 1997, c. 246, §§25,26 (AMD). 2015, c. 209, §18 (AMD).



32 §4867. Hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §4 (NEW). 1977, c. 694, §643 (RP).



32 §4868. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §4 (NEW). 1977, c. 694, §644 (RP).



32 §4869. Reinstatement

A veterinarian or licensed veterinary technician whose license is revoked or suspended may, at the discretion of the board, be relicensed or reinstated at any time without an examination by majority vote of the board on written application made to the board showing cause justifying the relicensing or reinstatement. [2015, c. 209, §19 (AMD).]

SECTION HISTORY

1975, c. 477, §4 (NEW). 1993, c. 404, §A13 (AMD). 2015, c. 209, §19 (AMD).



32 §4870. Enforcement

Any person who practices veterinary medicine without a currently valid license or permit for the performance of relief veterinary service is subject to the provisions of Title 10, section 8003-C. A person engaged in the practice of veterinary technology without a valid license is subject to the provisions of Title 10, section 8003-C. [2015, c. 209, §20 (AMD).]

SECTION HISTORY

1975, c. 477, §4 (NEW). 1983, c. 48, §7 (AMD). 1993, c. 404, §A14 (AMD). 2007, c. 402, Pt. R, §10 (AMD). 2015, c. 209, §20 (AMD).



32 §4871. Duties of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §4 (NEW). 1997, c. 246, §27 (AMD). 2007, c. 402, Pt. R, §11 (RP).



32 §4872. Disposal of abandoned animals

Any veterinarian may dispose of any animal the veterinarian has reason to believe has been abandoned in the veterinarian's establishment if the veterinarian gives notice of the veterinarian's intention to do so to the owner at the owner's last known address by registered or certified mail, return receipt requested and allows a period of 5 days to elapse after the receipt is returned before disposing of such animal; but if the owner can not be located at that address, the veterinarian shall give the notice by publication in a newspaper having a circulation in the town in which the owner was last known to reside, and shall allow a period of 10 days to elapse after the publication before disposing of the animal. The animal is considered abandoned if the owner was not located by registered mail or notice by publications and did not reply in person or by mail within the time periods outlined stating the owner's intent to claim the animal. [1997, c. 246, §28 (AMD).]

SECTION HISTORY

1975, c. 477, §4 (NEW). 1979, c. 291, §12 (AMD). 1997, c. 246, §28 (AMD).



32 §4873. Severability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 477, §4 (NEW). 2007, c. 402, Pt. R, §12 (RP).



32 §4874. Immunity from civil liability

Notwithstanding any inconsistent provisions of any public or private and special law, any person who voluntarily, without the expectation of monetary or other compensation renders first aid, emergency treatment or rescue assistance to an animal who is ill, injured or in need of rescue assistance, is not liable for damages for injuries alleged to have been sustained by the animal or for damages for the death of the animal alleged to have occurred by reason of an act or omission in the rendering of the first aid, emergency treatment or rescue assistance, unless it is established that the injuries or the death were caused willfully, wantonly or recklessly or by gross negligence on the part of the person. [2007, c. 402, Pt. R, §13 (AMD).]

SECTION HISTORY

1979, c. 291, §13 (NEW). 2007, c. 402, Pt. R, §13 (AMD).



32 §4875. Notice of services

A person engaged in the practice of veterinary medicine who maintains a facility where veterinary medicine is practiced and animals are kept overnight shall provide a written notice regarding the after-hours staffing policies for the facility to any person who is responsible for an animal and who is releasing that animal to the facility. The notice must include the staffing levels and approximate times that a staff member is present during the hours that the facility is not regularly open to the public. The person responsible for releasing the animal to the facility shall sign and date the notice to acknowledge receipt of the notice. A copy of the signed notice must be kept in the animal's patient file. [2001, c. 62, §1 (NEW).]

A person engaged in the practice of veterinary medicine who fails to comply with this section is subject to discipline by the board. [2001, c. 62, §1 (NEW).]

SECTION HISTORY

2001, c. 62, §1 (NEW).



32 §4876. Prescriptions of other veterinarians

A licensed veterinarian may sell and dispense the written prescription of another licensed veterinarian with respect to any prescription or administration of a drug, medicine or nutritional substance on, for or to any animal in accordance with this chapter. [2011, c. 30, §1 (NEW).]

SECTION HISTORY

2011, c. 30, §1 (NEW).



32 §4877. Veterinarian-client-patient relationship required; Good Samaritan exception

In order to practice veterinary medicine, a veterinarian must be engaged in a veterinarian-client-patient relationship. A veterinarian-client-patient relationship exists when a veterinarian: [2015, c. 209, §21 (NEW).]

1. Engaged by client. Has been engaged by the client;

[ 2015, c. 209, §21 (NEW) .]

2. Assumed responsibility. Has assumed responsibility for making medical judgments regarding the health of the patient;

[ 2015, c. 209, §21 (NEW) .]

3. Knowledge of patient. Has sufficient knowledge of the patient to initiate a preliminary diagnosis of the medical condition of the patient and has personal knowledge of the keeping and care of the patient as a result of:

A. A timely examination of the patient by the veterinarian; or [2015, c. 209, §21 (NEW).]

B. A medically appropriate and timely visit or visits by the veterinarian to the patient while that patient is under the care of the veterinarian's practice; [2015, c. 209, §21 (NEW).]

[ 2015, c. 209, §21 (NEW) .]

4. Follow-up evaluation. Is readily available for follow-up evaluation or has arranged for veterinary emergency coverage and continuing care and treatment; and

[ 2015, c. 209, §21 (NEW) .]

5. Records. Maintains patient records.

[ 2015, c. 209, §21 (NEW) .]

A licensed veterinarian who in good faith engages in the practice of veterinary medicine by rendering or attempting to render emergency care to a patient when a client cannot be identified and a veterinarian-client-patient relationship is not established is not subject to any disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A based solely upon the veterinarian's inability to establish a veterinarian-client-patient relationship. [2015, c. 209, §21 (NEW).]

SECTION HISTORY

2015, c. 209, §21 (NEW).






Chapter 73: GEOLOGISTS AND SOIL SCIENTISTS

Subchapter 1: GENERAL PROVISIONS

32 §4901. Title

This chapter may be cited as the "Geologists and Soil Scientists Certification Act." [1973, c. 558, §1 (NEW).]

SECTION HISTORY

1973, c. 558, §1 (NEW).



32 §4902. Definitions

As used in this chapter, unless a different meaning clearly appears from the context, the following words shall have the following meanings. [1973, c. 558, §1 (NEW).]

1. Board. "Board" shall mean the State Board of Certification for Geologists and Soil Scientists.

[ 1973, c. 558, §1 (NEW) .]

1-A. Approved. "Approved" means approved by the board.

[ 2007, c. 402, Pt. S, §1 (NEW) .]

2. Certified geologist. "Certified geologist" means a person entitled under this chapter to take and use the title.

[ 1973, c. 558, §1 (NEW) .]

3. Certified soil scientist. "Certified soil scientist" means a person entitled under this chapter to take and use the title.

[ 1973, c. 558, §1 (NEW) .]

4. Geologist. "Geologist" means a person engaged in the practice of geology.

[ 1973, c. 558, §1 (NEW) .]

5. Geology. "Geology" means that science which treats of the earth as a whole; the investigation of its composition, its size, shape and relationships between consolidated and unconsolidated rock units in the regolith and bedrock; and the applied aspects of utilizing knowledge of the earth and its constitutents; including its consolidated and unconsolidated rock units, its minerals, liquids, gases and other materials for the benefit of mankind.

[ 1973, c. 558, §1 (NEW) .]

6. Pedology. "Pedology" shall mean that aspect of soil science which involves, among others, the nature, properties, formation, classification, functioning behavior and response to use and management of soils; it shall include the mapping and identification of soils, and the interpretation of soil properties. Pedology centers on soils as the biochemically weathered part of the earth's crust, the collection of natural bodies on the earth's surface, supporting plants, with a lower limit at the deeper of either the unconsolidated mineral or organic material lying within the zone of rooting of the native perennial plants; or where horizons impervious to roots have developed the upper few feet of the earth's crust having properties differing from the underlying rock material as a result of interactions between climate, living organisms, parent material and relief.

[ 1973, c. 558, §1 (NEW) .]

7. Practice of geology. "Practice of geology" means the performance of geological work or service for the public, including, but not limited to, consultation, investigation, surveys, evaluation, planning, mapping or inspection of geological work, wherein the performance is related to the public welfare or the safeguarding of life, health, property and the environment.

[ 1983, c. 816, Pt. A, §36 (AMD) .]

8. Practice of soil science. "Practice of soil science" shall be held to mean any professional service which requires the application of pedological principles and data. Such professional service includes identification and mapping of soils according to the standards of the National Cooperative Soil Survey, consultation or evaluation.

[ 1973, c. 558, §1 (NEW) .]

9. Qualified soil scientist. "Qualified soil scientist" shall mean a person who, by reason of his knowledge of pedology, the biological and physical sciences, acquired by professional education and practical experience, is qualified to engage in the practice of soil science as defined.

[ 1973, c. 558, §1 (NEW) .]

10. Qualified geologist. "Qualified geologist" means a person who possesses the qualifications specified for certification, except that he is not certified.

[ 1973, c. 558, §1 (NEW) .]

11. Responsible charge of work. "Responsible charge of work" means the independent control and direction by the use of initiative, skill and independent judgment of work or the supervision of such work.

[ 1973, c. 558, §1 (NEW) .]

12. Subordinate. "Subordinate" means any person who assists a certified geologist or soil scientist without assuming the responsible charge of work.

[ 1973, c. 558, §1 (NEW) .]

SECTION HISTORY

1973, c. 558, §1 (NEW). 1983, c. 816, §A36 (AMD). 2007, c. 402, Pt. S, §1 (AMD).



32 §4903. Effect of law

1. Licensure required. No person may practice or offer to practice geology or soil science in the State without a current license issued under this chapter, unless specifically exempted from the license requirement by this chapter.

[ 2007, c. 402, Pt. S, §2 (AMD) .]

2. Effect. This chapter shall not be construed to affect or prevent the practice of any other legally recognized profession.

[ 1981, c. 501, §70 (NEW) .]

SECTION HISTORY

1973, c. 558, §1 (NEW). 1981, c. 501, §70 (RPR). 2007, c. 402, Pt. S, §2 (AMD).



32 §4904. Corporations, partnerships, associations and government agencies

This chapter does not prohibit one or more geologists or soil scientists from practicing through the medium of a sole proprietorship, partnership, corporation or government agency. In such partnership or corporation whose primary activity consists of geological services, or in a government agency in which geological work is done, at least one partner, officer or employee shall be a certified geologist. In such partnership or corporation whose primary activity consists of soil science services, or in a government agency in which soil science work is done, at least one partner, officer or employee shall be a certified soil scientist. In the case of an agency of State Government, the Bureau of Human Resources shall classify officers and employees under the Civil Service Law in a manner that ensures that at least one certified geologist or soil scientist shall work for each agency in which, as the case may be, geological or soil science work is done and that any officer or employee who is engaged in the practice of geology or soil science and who is uncertified works as a subordinate to a certified geologist or soil scientist, as the case may be, and does not have responsible charge of work or evaluation. [1985, c. 785, Pt. B, §142 (AMD).]

SECTION HISTORY

1973, c. 558, §1 (NEW). 1979, c. 89, §1 (RPR). 1985, c. 785, §B142 (AMD).



32 §4905. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 558, §1 (NEW). 1981, c. 501, §71 (RP).



32 §4906. Exemptions

The following persons are exempt from the license requirement imposed by this chapter: [2007, c. 402, Pt. S, §3 (AMD).]

1. Nonresident practicing less than 30 days. A person not a resident of and having no established place of business in this State, practicing or offering to practice the profession of geologist or soil scientist when that practice does not exceed in the aggregate more than 30 days in any calendar year, provided that the person is legally qualified by registration to practice the profession in his own state or country in which the requirements and qualifications for obtaining a certificate or registration are equivalent to those specified in this chapter;

[ 1983, c. 413, §172 (AMD) .]

2. Nonresident becoming resident or persons practicing more than 30 days. A person not a resident of and having no established place of business in this State, or who has recently become a resident thereof, practicing or offering to practice for more than 30 days in any calendar year the profession of geologist or soil scientist, if he has filed with the commission an application for a certification and has paid the fee required by this chapter. The exemption shall continue only for such time as the board requires for the consideration of the application for registration, provided that such a person is legally qualified to practice that profession in his own state or country in which the requirements and qualifications for obtaining a certificate of registration are equivalent to those specified in this chapter;

[ 1983, c. 413, §172 (AMD) .]

3. Certain employees. An employee, associate or subordinate of a person holding a certificate of registration under this chapter, or an employee of a person exempted from registration by subsections 1 and 2; provided that the work of all such employees, associates or subordinates does not include responsible charge of work or evaluation; and

[ 1981, c. 501, §73 (AMD) .]

4. United States Government employees. Officers and employees of the Government of the United States while engaged within this State in the practice of the profession of geologist or soil scientist for the government.

[ 1981, c. 501, §74 (AMD) .]

5. Subsurface sewage disposal.

[ 1981, c. 501, §75 (RP) .]

SECTION HISTORY

1973, c. 558, §1 (NEW). 1975, c. 760, §§6,7 (AMD). 1979, c. 89, §2 (AMD). 1981, c. 501, §§72-75 (AMD). 1983, c. 413, §172 (AMD). 2007, c. 402, Pt. S, §3 (AMD).



32 §4906-A. Subsurface sewage disposal

Persons who have been licensed by the Department of Professional and Financial Regulation pursuant to Title 22, section 42, subsection 3-A to evaluate soil for subsurface sewage disposal are exempt from the license requirement if their soil evaluation work relates solely to subsurface sewage disposal systems. [2007, c. 402, Pt. S, §4 (AMD).]

SECTION HISTORY

1981, c. 501, §76 (NEW). 1985, c. 748, §42 (AMD). 2007, c. 402, Pt. S, §4 (AMD).



32 §4907. Board

The State Board of Certification for Geologists and Soil Scientists as established by Title 5, section 12004-A, subsection 19, shall administer this chapter. The board consists of 7 members, 5 of whom are appointed by the Governor from the following categories: One academic geologist; one independent consultant or salaried geologist; one independent consultant or salaried soil scientist; one other soil scientist; and a public member as defined in Title 5, section 12004-A. The 4 geologist members appointed by the Governor must be licensed under this chapter. The 6th and 7th members are the State Soil Scientist with the Maine Soil and Water Conservation Commission, ex officio, and the State Geologist or the State Geologist's designee, who must be a geologist employed in State Government, ex officio. No person, except the public member, is eligible for appointment to the board unless certified under this chapter. [2007, c. 402, Pt. S, §5 (AMD).]

1. Qualifications. Each member of the board must have been a resident of this State for at least 5 years immediately preceding the appointment.

[ 2007, c. 402, Pt. S, §5 (AMD) .]

2. Term. Appointments are for 5-year terms. Appointments of members must comply with Title 10, section 8009. A board member may be removed for cause by the Governor.

[ 2007, c. 402, Pt. S, §5 (AMD) .]

3. Compensation.

[ 1995, c. 397, §65 (RP) .]

4. Meetings; chair. The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members.

[ 2013, c. 246, Pt. B, §14 (AMD) .]

5. Hearings.

[ 2007, c. 402, Pt. S, §5 (RP) .]

6. Contracts.

[ 1995, c. 397, §66 (RP) .]

SECTION HISTORY

1973, c. 558, §1 (NEW). 1975, c. 760, §§8-10 (AMD). 1975, c. 771, §§370,371 (AMD). 1977, c. 78, §§188,189 (AMD). 1979, c. 300, §§1,2 (AMD). 1983, c. 413, §§173-177 (AMD). 1983, c. 553, §46 (AMD). 1983, c. 812, §§243,244 (AMD). 1987, c. 395, §A175 (AMD). 1989, c. 503, §B145 (AMD). 1993, c. 600, §A252 (AMD). 1995, c. 397, §§65,66 (AMD). 2007, c. 402, Pt. S, §5 (AMD). 2013, c. 246, Pt. B, §14 (AMD).



32 §4908. Powers and duties

The board may adopt, amend or repeal rules and regulations, pursuant to Title 5, chapter 375, subchapter II, to carry out this chapter, including, but not limited to, rules and regulations relating to professional conduct in accordance with the policy of this chapter. [1979, c. 300, §3 (RPR).]

1. Register.

[ 2007, c. 402, Pt. S, §6 (RP) .]

2. Reports.

[ 2007, c. 402, Pt. S, §7 (RP) .]

3. Employees.

[ 1995, c. 397, §69 (RP) .]

4. Liaison. The board shall establish relations with bodies which regulate the practice of geology and the practice of soil science, or closely related disciplines, or which certify geologists or soil scientists in other states, and may establish relations with such bodies in other countries for the purposes of achieving uniformly high professional standards and mutual recognition of certification.

[ 1979, c. 663, §211 (AMD) .]

SECTION HISTORY

1973, c. 558, §1 (NEW). 1975, c. 760, §§10-A,11 (AMD). 1977, c. 694, §645 (AMD). 1979, c. 300, §3 (RPR). 1979, c. 663, §211 (AMD). 1983, c. 553, §46 (AMD). 1985, c. 785, §B143 (AMD). 1987, c. 395, §§A176,A177 (AMD). 1995, c. 397, §§67-69 (AMD). 1995, c. 502, §H48 (AMD). 2007, c. 402, Pt. S, §§6, 7 (AMD).



32 §4909. Qualifications

1.

[ 2007, c. 402, Pt. S, §8 (RP) .]

1-A. Application. An applicant for licensure as a geologist or soil scientist shall file an application and pay the application fee as set under section 4912. An applicant for licensure as a geologist or soil scientist must be trustworthy and competent.

[ 2007, c. 402, Pt. S, §8 (NEW) .]

2. Geologist examination requirements. As a geologist, to qualify to sit for the examination for licensure, an applicant must:

A. Be a graduate of an accredited college or university with a major in geological sciences, or have completed 30 credits in geological sciences at an accredited college or university, or have at least 7 years of professional geological work that shall include either a minimum of 3 years of professional geological work under the supervision of a qualified geologist or a minimum of 5 years of responsible charge of geological work; [2007, c. 402, Pt. S, §8 (AMD).]

B. Have acquired 7 years of experience in responsible charge of geological work, toward which an undergraduate degree with 30 credit hours or more in geological science courses counts as 2 years of training and each year of graduate study in the geological sciences counts as 1/2 year of training, up to a maximum of 2 years of credit; and [2007, c. 402, Pt. S, §8 (AMD).]

C. Receive credit toward the experience requirement subject to the evaluation of the board. Applicants with less than 30 credit hours in geological science courses may be given proportional work-experience credits for such academic credit hours as they may have acquired. [1975, c. 760, §12 (NEW).]

[ 2007, c. 402, Pt. S, §8 (AMD) .]

2-A. Soil scientist examination requirements. As a soil scientist, to qualify to sit for the examination for licensure, an applicant must:

A. Be a graduate of an approved 4-year college curriculum leading to a Baccalaureate Degree, in which the applicant has successfully completed a minimum of 15 credit hours of soil or soil-related courses of a pedological nature and have a specific record of an additional 3 years or more of experience in soil science of a grade and character that indicates to the board that the applicant may be competent to practice as a soil scientist and be otherwise qualified. Teaching pedological courses in a college or university offering an approved 4-year soil science or agronomic curriculum must be considered as experience in soils investigations. [1999, c. 386, Pt. P, §1 (AMD).]

Applicants may sit for the General practice examination upon graduation from an approved 4-year college and may sit for the professional practice examination upon completion of the experience requirement as stated in this subsection.

"Additional 3 years of experience" does not imply a sequence of obtaining a degree and then experience. Experience time may not be granted for time while enrolled in courses, but summer employment must be counted even though a degree may not have been obtained.

Actual field experience in an acceptable apprenticeship program counts as experience time.

Each degree beyond the bachelor's degree counts as one year of experience.

Soil-related courses may amount to only 20% of the required 15 credits for a maximum of 3 credits.

[ 2007, c. 402, Pt. S, §8 (AMD) .]

3. Examination. An applicant shall sit for and pass an examination before the board or its authorized representatives. Such examination will be held at certain specified times and of such scope as prescribed by the board.

[ 2007, c. 402, Pt. S, §8 (AMD) .]

Generally, the examinations must test the applicant's knowledge basic to geology or soil science and the applicant's ability to apply that knowledge and to assume responsible charge in the professional practice of geology or soil science. [2007, c. 402, Pt. S, §8 (AMD).]

An applicant for licensure must meet all the requirements of this chapter and, in addition, must have 3 years' experience in geology or soil science as defined by this chapter and in the rules and regulations of the board to be provided. [2007, c. 402, Pt. S, §8 (AMD).]

An applicant failing in an examination may be examined again upon filing a new application and the payment of the prescribed fees. [1983, c. 413, §179 (AMD).]

The board, upon application therefor, and upon payment of the application and license fees, may issue a license as a geologist or soil scientist without written examination to any person holding a license as a geologist or soil scientist issued to that geologist or soil scientist by any state or country having equivalent requirements, when the applicant's qualifications meet the other requirements of this chapter and the rules established by the board. [2007, c. 402, Pt. S, §8 (AMD).]

In determining the qualifications of an applicant for licensure, a majority vote of the board is required. [2007, c. 402, Pt. S, §8 (AMD).]

Any applicant who has passed the examination or has otherwise qualified as a geologist or soil scientist upon payment of the fee as set under section 4912 must have a license as a geologist or soil scientist as appropriate. [2007, c. 402, Pt. S, §8 (AMD).]

SECTION HISTORY

1973, c. 558, §1 (NEW). 1973, c. 788, §162 (AMD). 1975, c. 760, §§12,13 (AMD). 1977, c. 694, §646 (AMD). 1981, c. 501, §77 (AMD). 1983, c. 413, §§178-181 (AMD). 1999, c. 386, §P1 (AMD). 2007, c. 402, Pt. S, §8 (AMD).



32 §4910. Expiration (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 558, §1 (NEW). 1975, c. 760, §14 (AMD). 1979, c. 300, §4 (RP).



32 §4911. Expiration and renewal

Licenses expire on December 31st or at such other times as the Commissioner of Professional and Financial Regulation may designate and become invalid on that date unless renewed. [2007, c. 402, Pt. S, §9 (AMD).]

A license may be renewed up to 90 days after the date of expiration upon payment of a late fee in addition to the renewal fee as set under section 4912. Any person who submits an application for renewal more than 90 days after the license renewal date is subject to all requirements governing new applicants under this chapter, except that the board may, in its discretion, giving due consideration to the protection of the public, waive examination if the renewal application is received, together with the late fee and renewal fee, within 2 years from the date of the expiration. [2007, c. 402, Pt. S, §9 (AMD).]

SECTION HISTORY

1973, c. 558, §1 (NEW). 1979, c. 300, §5 (RPR). 1983, c. 413, §182 (AMD). 1987, c. 395, §A178 (AMD). 1993, c. 404, §A15 (AMD). 1995, c. 502, §H48 (AMD). 1999, c. 685, §15 (AMD). 2007, c. 402, Pt. S, §9 (AMD).



32 §4912. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this subchapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $250 annually. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. S, §10 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

1973, c. 558, §1 (NEW). 1975, c. 760, §§15,16 (AMD). 1979, c. 34, (AMD). 1983, c. 413, §183 (RPR). 1991, c. 509, §26 (AMD). 1993, c. 404, §A16 (AMD). 1995, c. 502, §H34 (AMD). 1997, c. 141, §1 (AMD). 1999, c. 685, §16 (RPR). 2007, c. 402, Pt. S, §10 (AMD). 2011, c. 286, Pt. B, §5 (REV).



32 §4913. Denial or refusal to renew license; disciplinary action

The board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for any of the reasons enumerated in Title 10, section 8003, subsection 5-A, paragraph A. [2007, c. 402, Pt. S, §11 (NEW).]

SECTION HISTORY

1973, c. 558, §1 (NEW). 1975, c. 760, §17 (RPR). 1977, c. 694, §§647,648 (AMD). 1983, c. 413, §184 (AMD). 1999, c. 547, §B72 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. S, §11 (RPR).



32 §4914. Reissuance of certificate

The board, for reasons it may deem sufficient, may reissue, following a previous revocation or nonrenewal, a certificate as a certified geologist or soil scientist to any person whose certificate has been revoked, provided 5 members vote in favor of the reissuance. [1975, c. 760, §18 (RPR).]

SECTION HISTORY

1973, c. 558, §1 (NEW). 1975, c. 760, §18 (RPR).



32 §4915. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 558, §1 (NEW). 1975, c. 760, §19 (AMD). 2007, c. 402, Pt. S, §12 (RP).



32 §4916. Use of name (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 558, §1 (NEW). 1981, c. 501, §78 (RP).



32 §4917. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 558, §1 (NEW). 1981, c. 501, §79 (RP).



32 §4918. Plans prepared

All geologic plans, specifications, reports or documents which are prepared by a certified geologist or by a subordinate under his direction shall be signed by such geologist, which shall indicate his responsibility for them. [1975, c. 760, §20 (RPR).]

All pedological maps, reports or documents which are prepared by a certified soil scientist or by a subordinate under his direction shall be signed by such certified soil scientist, which shall indicate his responsibility for them. [1975, c. 760, §20 (RPR).]

SECTION HISTORY

1973, c. 558, §1 (NEW). 1975, c. 623, §51D (AMD). 1975, c. 760, §20 (RPR).



32 §4919. Unlicensed practice

A person who violates section 4903 is subject to the provisions of Title 10, section 8003-C. [2007, c. 402, Pt. S, §13 (AMD).]

SECTION HISTORY

1973, c. 558, §1 (NEW). 1983, c. 413, §185 (RPR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 421, §B99 (AMD). 2001, c. 421, §C1 (AFF). 2007, c. 402, Pt. S, §13 (AMD).



32 §4920. Receipts and disbursements (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 389, §22 (NEW). 2007, c. 402, Pt. S, §14 (RP).









Chapter 75: FORESTER LICENSING

32 §5001. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 2001, c. 261, §3 (RP).



32 §5002. Use of title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1975, c. 623, §§51D-1 (AMD). 1979, c. 118, §1 (AMD). 1987, c. 395, §A180 (AMD). 2001, c. 261, §3 (RP).



32 §5003. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1979, c. 118, §2 (AMD). 1987, c. 395, §A181 (AMD). 1989, c. 700, §A149 (AMD). 2001, c. 261, §3 (RP).



32 §5004. State Board of Licensure for Professional Foresters (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1975, c. 771, §372 (AMD). 1979, c. 285, §1 (AMD). 1983, c. 413, §186 (AMD). 1983, c. 553, §46 (AMD). 1983, c. 812, §245 (AMD). 1987, c. 395, §A182 (AMD). 1989, c. 503, §B146 (AMD). 1991, c. 283, §1 (AMD). 1993, c. 600, §A253 (AMD). 2001, c. 261, §3 (RP).



32 §5005. Qualifications of board members (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1991, c. 283, §2 (RP).



32 §5006. Compensation and expenses of board members (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1983, c. 812, §246 (RPR). 1995, c. 397, §70 (RP).



32 §5007. Removal of board members; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1975, c. 771, §373 (AMD). 1983, c. 413, §187 (AMD). 1993, c. 600, §A254 (AMD). 2001, c. 261, §3 (RP).



32 §5008. Meetings of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1983, c. 413, §188 (RPR). 2001, c. 261, §3 (RP).



32 §5009. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1977, c. 694, §649 (AMD). 1979, c. 118, §3 (AMD). 1983, c. 413, §189 (RPR). 1987, c. 395, §A183 (AMD). 1995, c. 397, §71 (AMD). 2001, c. 261, §3 (RP).



32 §5010. Receipts and disbursements (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1985, c. 389, §23 (RPR). 1995, c. 397, §72 (RP).



32 §5011. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1977, c. 604, §34 (AMD). 1983, c. 413, §190 (RPR). 2001, c. 261, §3 (RP).



32 §5011-A. Reports; liaison; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §35 (NEW). 1979, c. 285, §2 (AMD). 1983, c. 553, §46 (AMD). 1985, c. 389, §24 (AMD). 2001, c. 261, §3 (RP).



32 §5011-B. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §35 (NEW). 1979, c. 285, §3 (AMD). 1989, c. 450, §32 (AMD). 1995, c. 397, §73 (RP).



32 §5011-C. Employees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 285, §4 (NEW). 1983, c. 553, §46 (AMD). 1985, c. 785, §B144 (AMD). 1989, c. 450, §33 (AMD). 1995, c. 397, §74 (RP).



32 §5012. General requirements for licensure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1975, c. 770, §192 (AMD). 1979, c. 118, §4 (AMD). 1981, c. 470, §A154 (RPR). 1987, c. 395, §A184 (AMD). 1989, c. 142, (RPR). 1991, c. 283, §3 (AMD). 2001, c. 261, §3 (RP).



32 §5013. Applications; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1975, c. 770, §§193,194 (AMD). 1983, c. 413, §191 (AMD). 1987, c. 395, §A185 (AMD). 1991, c. 283, §4 (AMD). 1995, c. 502, §H35 (AMD). 2001, c. 261, §3 (RP).



32 §5014. Issuance of license; endorsement of documents (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1983, c. 413, §192 (AMD). 1987, c. 395, §A186 (AMD). 1991, c. 428, §1 (AMD). 2001, c. 261, §3 (RP).



32 §5015. Expiration and renewal of license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1979, c. 285, §§5,6 (AMD). 1983, c. 413, §193 (AMD). 1987, c. 395, §A187 (AMD). 1989, c. 450, §34 (AMD). 1991, c. 283, §5 (AMD). 1995, c. 502, §H36 (AMD). 2001, c. 261, §3 (RP).



32 §5016. Firms; partnerships and corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1987, c. 395, §A188 (AMD). 2001, c. 261, §3 (RP).



32 §5017. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1987, c. 395, §A189 (AMD). 1993, c. 659, §A7 (RPR). 2001, c. 261, §3 (RP).



32 §5018. Revocation; suspension; refusal to renew and reissuance of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1975, c. 623, §§51D,2 (AMD). 1975, c. 770, §§195,196 (AMD). 1977, c. 694, §§650-654 (AMD). 1983, c. 413, §§194,195 (AMD). 1987, c. 395, §A190 (AMD). 1995, c. 397, §75 (AMD). 1999, c. 547, §B73 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 687, §§F5-7 (AMD). 2001, c. 261, §3 (RP).



32 §5019. Violations and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 490, (NEW). 1983, c. 413, §196 (AMD). 1987, c. 395, §A191 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 261, §3 (RP).






Chapter 76: FORESTER LICENSING

Subchapter 1: GENERAL PROVISIONS

32 §5501. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 261, §4 (NEW).]

1. Board. "Board" means the Board of Licensure of Foresters.

[ 2001, c. 261, §4 (NEW) .]

2. Department. "Department" means the Department of Professional and Financial Regulation.

[ 2001, c. 261, §4 (NEW) .]

3. Forester. "Forester" means a person licensed under this chapter to practice forestry.

[ 2001, c. 261, §4 (NEW) .]

4. Forestry. "Forestry" means services relating to forestry requiring the application of forestry principles and techniques. The services include, but are not limited to, investigations, consultations, timber inventory, development of forest management plans, responsible supervision of forest management, forest utilization, appraisal of severed or unsevered timber, forest economics or other forestry activities as carried out in connection with any public or private lands. "Forestry" does not include services for the physical implementation of cutting, hauling, handling or processing of forest products or for the physical implementation of timber stand improvements or other silvicultural activities or measuring or scaling activities performed by persons licensed under Title 10, section 2365-A.

[ 2001, c. 261, §4 (NEW) .]

5. Intern forester. "Intern forester" means a person licensed under this chapter to practice forestry under the sponsorship of a forester.

[ 2001, c. 261, §4 (NEW) .]

6. Person. "Person" means an individual.

[ 2001, c. 261, §4 (NEW) .]

7. Sponsor. "Sponsor" means a forester who is responsible for overseeing the activities of an intern forester.

[ 2001, c. 261, §4 (NEW) .]

8. Supervisor. "Supervisor" means a forester who is responsible for the activities of an unlicensed person providing services under the direction of the forester.

[ 2001, c. 261, §4 (NEW) .]

SECTION HISTORY

2001, c. 261, §4 (NEW).



32 §5502. License required

Except as provided in section 5503, it is unlawful for a person to practice forestry or advertise or offer to practice forestry without a license issued under this chapter. [2001, c. 261, §4 (NEW).]

SECTION HISTORY

2001, c. 261, §4 (NEW).



32 §5503. Exemptions to licensing

A license is not required for forestry activities conducted by: [2001, c. 261, §4 (NEW).]

1. Forestry instructional and educational institutions. A forestry instructional and educational institution approved by the Commissioner of Education pursuant to the laws of the State or a program of education at an institution licensed or approved by the State to grant a bachelor's or higher degree;

[ 2001, c. 261, §4 (NEW) .]

2. Federal Government employee. Federal Government employees conducting forestry practices within the scope of their employment;

[ 2001, c. 261, §4 (NEW) .]

3. Person registered and practicing forestry. A person registered and practicing forestry under the supervision of a forester as set forth by section 5515, subsection 10, paragraph B; or

[ 2007, c. 402, Pt. T, §1 (AMD) .]

4. Owner. An owner managing or otherwise conducting forestry practices on that owner's land.

[ 2001, c. 261, §4 (NEW) .]

SECTION HISTORY

2001, c. 261, §4 (NEW). 2007, c. 402, Pt. T, §1 (AMD).



32 §5504. Penalties; injunction

1. Unlicensed practice. A person who violates section 5502 is subject to the provisions of Title 10, section 8003-C.

[ 2001, c. 261, §4 (NEW) .]

2. Endorsement. It is a Class E crime for a forester or intern forester to endorse any plan, map or report other than a forest management and harvest plan as defined in Title 36, section 573, subsection 3-A, unless that forester or intern forester prepared or was in charge of the preparation of the map, plan or report.

[ 2001, c. 261, §4 (NEW) .]

SECTION HISTORY

2001, c. 261, §4 (NEW).






Subchapter 2: BOARD OF LICENSURE OF FORESTERS

32 §5505. Board; organization

1. Establishment; purpose. The Board of Licensure of Foresters, as established within the department pursuant to Title 5, section 12004-A, subsection 17, administers the provisions of this chapter to protect the public by improving the standards relative to the practice of forestry, to protect the public from unqualified practitioners and to help ensure the proper management of the forest resources of the State.

[ 2001, c. 261, §4 (NEW) .]

2. Members. The board consists of 6 members appointed by the Governor. Each member must be a resident of this State. The board consists of:

A. One public member as defined in Title 5, section 12004-A; and [2007, c. 402, Pt. T, §2 (AMD).]

B. Five foresters who hold valid licenses. [2001, c. 261, §4 (NEW).]

[ 2007, c. 402, Pt. T, §2 (AMD) .]

3. Terms; removal. Terms of the members of the board are for 3 years. Appointments of members must comply with Title 10, section 8009. Members may be removed by the Governor for cause.

[ 2007, c. 402, Pt. T, §2 (AMD) .]

4. Meetings; chair. The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members.

[ 2013, c. 246, Pt. B, §15 (AMD) .]

5. Election of officers.

[ 2007, c. 402, Pt. T, §2 (RP) .]

SECTION HISTORY

2001, c. 261, §4 (NEW). 2007, c. 402, Pt. T, §2 (AMD). 2013, c. 246, Pt. B, §15 (AMD).



32 §5506. Rules

The board may establish guidelines and rules by which this chapter is administered. Except where otherwise indicated, rules adopted pursuant to this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 261, §4 (NEW).]

1. Education. The board may adopt rules to be applied in determining whether educational programs meet the license qualifications under this chapter.

[ 2001, c. 261, §4 (NEW) .]

2. License qualifications. The board may adopt rules relating to the qualifications of an applicant for a license authorized under this chapter that ensure that an applicant is sufficiently trustworthy and competent to practice forestry.

[ 2001, c. 261, §4 (NEW) .]

3. Standards of practice. The board may adopt rules consistent with the standards set forth in this chapter governing the practice of forestry in order to establish standards of practice that serve the public interest. The board may not adopt rules that govern forestry practices.

[ 2001, c. 261, §4 (NEW) .]

4. Other. The board may adopt and enforce other rules that are necessary for the performance of its duties under this chapter.

[ 2001, c. 261, §4 (NEW) .]

SECTION HISTORY

2001, c. 261, §4 (NEW).



32 §5507. Fees

The Director of the Office of Professional and Occupational Regulation, pursuant to Title 10, section 8003, subsection 2-A, paragraph D, may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for a purpose may not exceed $100 annually. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [RR 2011, c. 2, §35 (COR).]

SECTION HISTORY

2001, c. 261, §4 (NEW). RR 2011, c. 2, §35 (COR). 2011, c. 286, Pt. B, §5 (REV).



32 §5508. Duties and powers

The board shall administer and enforce this chapter and evaluate the qualifications of applicants for licensure. [2007, c. 402, Pt. T, §3 (RPR).]

SECTION HISTORY

2001, c. 261, §4 (NEW). 2007, c. 402, Pt. T, §3 (RPR).



32 §5509. Grounds for disciplinary action (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 261, §4 (NEW). 2007, c. 402, Pt. T, §4 (RP).



32 §5509-A. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2007, c. 402, Pt. T, §5 (NEW).]

1. Aiding or abetting. Aiding or abetting a person in conduct that constitutes a violation of this chapter;

[ 2007, c. 402, Pt. T, §5 (NEW) .]

2. Lack of trustworthiness. A lack of trustworthiness and competence on the part of the applicant or licensee to conduct forestry practices in a manner that safeguards the interests of the public;

[ 2007, c. 402, Pt. T, §5 (NEW) .]

3. Suspension or revocation of license. Suspension or revocation of a professional or occupational license for disciplinary reasons or rejection of an application for reasons related to untrustworthiness within 3 years prior to the date of application; or

[ 2007, c. 402, Pt. T, §5 (NEW) .]

4. Failure to meet professional qualifications; failure to submit complete application. Failure to meet the professional qualifications for licensure as provided in this subchapter or failure to submit a complete application within 30 days after being notified of the materials needed to complete the application.

[ 2007, c. 402, Pt. T, §5 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. T, §5 (NEW).






Subchapter 3: LICENSING QUALIFICATIONS

32 §5510. General qualifications

1. Application. The applicant shall submit an application together with the fee as set under section 5507.

[ 2007, c. 402, Pt. T, §6 (AMD) .]

2. Criminal history information.

[ 2007, c. 402, Pt. T, §6 (RP) .]

SECTION HISTORY

2001, c. 261, §4 (NEW). 2007, c. 402, Pt. T, §6 (AMD).



32 §5511. License limited to persons

A license issued under this subchapter may only be issued to a person, and licensure must be determined based on individual and personal qualifications. A firm, company, partnership, limited liability company or corporation may not be licensed under this chapter. [2001, c. 261, §4 (NEW).]

SECTION HISTORY

2001, c. 261, §4 (NEW).



32 §5512. Changes (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 261, §4 (NEW). 2007, c. 402, Pt. T, §7 (RP).



32 §5513. Denial of license (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 261, §4 (NEW). 2007, c. 402, Pt. T, §8 (RP).



32 §5514. Intern forester

1. Scope of practice. An intern forester license entitles the holder to perform forestry practices under the sponsorship of a forester.

[ 2001, c. 261, §4 (NEW) .]

2. Professional qualifications. Each applicant for an intern forester license shall submit evidence of an associate's degree or a bachelor's degree from a curriculum in forestry or of graduation from a postgraduate curriculum in forestry leading to a degree higher than a bachelor's degree in a school or college approved by the board. The board may grant a variance to an applicant who does not hold a degree pursuant to rules adopted by the board. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 364, §1 (AMD) .]

3. Filing with board. The requirements for licensure as an intern forester are as follows.

A. The internship may not commence until after the applicant has met the professional qualification requirements of subsection 2. [2001, c. 261, §4 (NEW).]

B. Applicants shall apply to and be approved by the board for internship prior to beginning their internship. [2001, c. 261, §4 (NEW).]

C. The applicant shall provide the name of the person who is proposed to serve as the sponsor. [2013, c. 527, §1 (AMD); 2013, c. 527, §9 (AFF).]

[ 2013, c. 527, §1 (AMD); 2013, c. 527, §9 (AFF) .]

4. Continuing education required. As a prerequisite to renewal of an intern forester license, the applicant must complete continuing education as set forth by rules adopted by the board.

[ 2001, c. 261, §4 (NEW) .]

5. Renewal. Licenses expire annually on December 31st or on a date the commissioner determines. The board shall issue a renewal license, subject to the limitations set forth in subsection 6, upon receipt of the written request for renewal, the renewal fee as set under section 5507 and evidence of satisfactory completion of continuing education as set forth in subsection 4. Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee as set under section 5507 in addition to the renewal fee. A person who submits an application for renewal more than 90 days after the license has expired is required to pay an additional late fee as set under section 5507 in addition to the 90-day late fee and renewal fee.

[ 2007, c. 402, Pt. T, §9 (AMD) .]

6. Limited license term. Intern forester licenses may only be renewed for 5 annual terms. If after the 5th annual renewal term the intern forester has not qualified for licensure as a forester, the intern forester may reapply to recommence the internship process, but may not receive any credit towards completion of the new internship for work performed during the prior internship.

[ 2001, c. 261, §4 (NEW) .]

7. Endorsement of documents. Plans, maps and reports issued by the intern forester must be endorsed with the intern forester's name and license number during the life of the intern forester's license. By endorsing a document, the intern forester is representing that the document has been reviewed by the sponsor.

[ 2001, c. 261, §4 (NEW) .]

SECTION HISTORY

2001, c. 261, §4 (NEW). 2003, c. 364, §§1-3 (AMD). 2007, c. 402, Pt. T, §9 (AMD). 2013, c. 527, §1 (AMD). 2013, c. 527, §9 (AFF).



32 §5515. Forester

1. Scope of practice. A forester license entitles the holder to engage in the practice of forestry.

[ 2001, c. 261, §4 (NEW) .]

2. Professional qualification. The applicant must demonstrate compliance with the professional qualifications as set forth in section 5514, subsection 2.

[ 2001, c. 261, §4 (NEW) .]

3. Internship. An applicant for a forester license shall complete an internship as follows.

A. An applicant with an associate degree or no degree shall demonstrate 48 months of forestry experience as an intern forester or as provided in this paragraph pursuant to rules adopted by the board. Notwithstanding the licensure requirements under this subchapter, an applicant with an associate degree may earn up to 12 months of forestry experience toward the 48-month requirement prior to the issuance of an intern forester license if:

(1) The forestry experience is obtained after the applicant has completed the first year of an associate degree program and prior to graduation from that program and is under the supervision of a forester registered with the board pursuant to subsection 10, paragraph B; or

(2) The applicant can demonstrate lawful prior professional forestry practice in another jurisdiction.

An applicant under this paragraph must complete the 48 months of experience within 6 calendar years prior to application. [2013, c. 527, §9 (AFF); 2013, c. 527, §2 (RPR).]

B. An applicant with a bachelor's degree or higher shall demonstrate 24 months of forestry experience as an intern forester or as provided in this paragraph pursuant to rules adopted by the board. An applicant with a bachelor's degree or higher may earn up to 12 months of forestry experience toward the 24-month requirement prior to the issuance of an intern forester license if:

(1) The forestry experience is obtained after the applicant has completed the junior year of the bachelor's degree program and prior to graduation and is under the supervision of a forester registered with the board pursuant to subsection 10, paragraph B; or

(2) The applicant can demonstrate lawful prior professional forestry practice in another jurisdiction.

An applicant under this paragraph must complete the 24 months of experience within 6 calendar years prior to application. [2013, c. 527, §9 (AFF); 2013, c. 527, §2 (RPR).]

[ 2013, c. 527, §9 (AFF); 2013, c. 527, §2 (RPR) .]

4. Recommendation. The applicant shall submit a reference from the sponsor, unless the sponsor is unavailable as a reference through no fault of the applicant. An applicant exempted under subsection 5 shall submit a reference from a forestry professional familiar with the applicant's forestry practice.

[ 2013, c. 527, §3 (AMD); 2013, c. 527, §9 (AFF) .]

5. Exemption to internship; professional practice in another jurisdiction. Notwithstanding subsection 3, the board may waive the internship requirement, as set forth in subsection 3, for an applicant who has at least 24 months of lawful prior professional forestry practice in another jurisdiction within the 6-year period prior to application pursuant to rules adopted by the board.

[ 2013, c. 527, §3 (AMD); 2013, c. 527, §9 (AFF) .]

5-A. Exemption to internship; professional practice as a federal employee. Notwithstanding subsection 3, the board may waive the internship requirement, as set forth in subsection 3, for an applicant who has at least 24 months of prior professional forestry practice as an employee of the Federal Government within the 6-year period prior to application pursuant to rules adopted by the board.

[ 2013, c. 527, §4 (NEW); 2013, c. 527, §9 (AFF) .]

6. Examination. Each applicant for a forester license shall submit an application and examination fee as set under section 5507 and successfully pass an examination approved by the board designed to test an individual's knowledge to engage in the practice of forestry. An applicant with an associate degree or higher from a program that has a curriculum in forestry from a school or college approved by the board is required to pass only the examination section that tests the applicant's knowledge of the State's forestry laws, rules and practices. Applicants must meet all other qualifications for licensure prior to taking the examination except that an applicant with a degree in forestry from a school or college approved by the board pursuant to rules adopted by the board may take the examination prior to meeting all of the qualifications for licensure.

[ 2013, c. 527, §5 (AMD); 2013, c. 527, §9 (AFF) .]

7. Continuing education required. As a prerequisite to renewal of a forester license, applicants must complete continuing education as set forth by rules adopted by the board.

[ 2001, c. 261, §4 (NEW) .]

8. Renewal. Licenses expire annually on December 31st or on a date the commissioner determines. The board shall issue a renewal license upon receipt of the written request for renewal, the renewal fee as set under section 5507 and evidence of satisfactory completion of continuing education as set forth in subsection 7. Licenses may be renewed up to 90 days after expiration upon payment of a late fee as set under section 5507 in addition to the renewal fee. A person who submits an application for renewal more than 90 days after the license expiration date is subject to all requirements governing new applicants under this chapter, except that the board may, in its discretion and giving due consideration to the protection of the public, waive examination and internship if the renewal application is within 2 years from the date of expiration for those applicants who demonstrate compliance with subsection 7 and upon payment of an additional late fee as set under section 5507 in addition to the 90-day late fee and renewal fee.

[ 2007, c. 402, Pt. T, §11 (AMD) .]

9. Endorsement of documents. Plans, maps and reports issued by the forester must be endorsed with the forester's name and license number during the life of the forester's license.

[ 2001, c. 261, §4 (NEW) .]

10. Sponsor; supervisor. A forester:

A. May act as a sponsor for an intern forester pursuant to the requirements of section 5514 and rules adopted by the board; and [2001, c. 261, §4 (NEW).]

B. Must register with the board to supervise the activities of an unlicensed person pursuant to rules adopted by the board.

Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 364, §5 (AMD).]

[ 2003, c. 364, §5 (AMD) .]

SECTION HISTORY

2001, c. 261, §4 (NEW). 2003, c. 364, §§4, 5 (AMD). 2007, c. 402, Pt. T, §§ 10, 11 (AMD). 2013, c. 527, §§2-5 (AMD). 2013, c. 527, §9 (AFF).



32 §5516. Nonresidents; applicants licensed in another jurisdiction

1. Reciprocal agreements.

[ 2013, c. 527, §9 (AFF); 2013, c. 527, §6 (RP) .]

2. Applicants licensed in another jurisdiction. An applicant who is licensed under the laws of another jurisdiction is governed by this subsection.

A. [2013, c. 527, §9 (AFF); 2013, c. 527, §7 (RP).]

B. An applicant who is licensed in good standing under the laws of another jurisdiction may qualify for licensure pursuant to rules adopted by the board, including, but not limited to, passing the examination as required by section 5515, subsection 6. [2013, c. 527, §7 (AMD); 2013, c. 527, §9 (AFF).]

C. [2013, c. 527, §9 (AFF); 2013, c. 527, §7 (RP).]

[ 2013, c. 527, §7 (AMD); 2013, c. 527, §9 (AFF) .]

SECTION HISTORY

2001, c. 261, §4 (NEW). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 527, §§6, 7 (AMD). 2013, c. 527, §9 (AFF).









Chapter 77: SPEECH-LANGUAGE PATHOLOGISTS AND AUDIOLOGISTS

Subchapter 1: GENERAL PROVISIONS

32 §6001. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1997, c. 379, §2 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6002. Statement of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1997, c. 379, §2 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6003. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1989, c. 700, §A150 (AMD). 1997, c. 379, §§3-7 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6004. Persons and practices affected (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1997, c. 379, §8 (RPR). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6005. Persons and practices not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1989, c. 700, §A151 (AMD). 1997, c. 379, §9 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).






Subchapter 2: BOARD OF EXAMINERS ON SPEECH-LANGUAGE PATHOLOGY AND AUDIOLOGY

32 §6010. Membership; terms (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1983, c. 413, §197 (RPR). 1983, c. 812, §247 (AMD). 1989, c. 503, §B147 (AMD). 1993, c. 600, §A255 (AMD). 1997, c. 379, §11 (AMD). 1999, c. 687, §E6 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6011. Meetings; chairman; quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1983, c. 413, §198 (RPR). 1997, c. 379, §12 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6013. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1977, c. 694, §655 (AMD). 1983, c. 413, §§199-202 (AMD). 1995, c. 397, §77 (AMD). 1997, c. 379, §§13-15 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).






Subchapter 3: LICENSE

32 §6020-A. Eligibility for license (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 379, §17 (NEW). 1997, c. 683, §B21 (RPR). 1999, c. 386, §Q1 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6020-B. Scope of practice (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 379, §17 (NEW). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6021. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1997, c. 379, §18 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6022. Examination (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1997, c. 379, §18 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6023. Waiver of examination (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1983, c. 413, §203 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6024. License (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6025. Temporary license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1983, c. 413, §204 (AMD). 1987, c. 735, §66 (AMD). 1997, c. 379, §19 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6026. License; refusal to issue or renew; suspension; revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1977, c. 694, §656 (AMD). 1983, c. 413, §205 (AMD). 1997, c. 379, §§20,21 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6027. License, renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1983, c. 413, §206 (AMD). 1997, c. 379, §22 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6028. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1983, c. 204, §11 (AMD). 1983, c. 413, §207 (AMD). 1991, c. 509, §27 (AMD). 1995, c. 397, §78 (AMD). 1995, c. 502, §H37 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6029. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1995, c. 397, §79 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6030. Continuing professional education (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1983, c. 413, §208 (AMD). 1983, c. 816, §A37 (AMD). 1997, c. 379, §23 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).



32 §6031. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 705, §4 (NEW). 1983, c. 413, §209 (RPR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 421, §B100 (AMD). 2001, c. 421, §C1 (AFF). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 369, Pt. C, §2 (RP).









Chapter 79: PRIVATE INVESTIGATORS

32 §6051. Defintiions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1977, c. 696, §252 (AMD). 1981, c. 126, §1 (RP).



32 §6052. Authority of the Commissioner of Public Safety relating to rules and regulations; petitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1977, c. 696, §253 (AMD). 1981, c. 126, §1 (RP).



32 §6053. Subpoenas; oaths; contempt powers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1981, c. 126, §1 (RP).



32 §6054. Public notice of proposed rule-making (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1981, c. 126, §1 (RP).



32 §6055. When license required; exceptions; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1979, c. 209, §1 (AMD). 1981, c. 126, §1 (RP).



32 §6056. Application for license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1977, c. 696, §254 (AMD). 1981, c. 126, §1 (RP).



32 §6057. Granting of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1981, c. 126, §1 (RP). 1981, c. 470, §A155 (AMD). 1981, c. 698, §163 (RP).



32 §6058. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1981, c. 126, §1 (RP).



32 §6059. Bonding requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1981, c. 126, §1 (RP).



32 §6060. Assistant private detective's license; penalty for making false statements or reports or divulging information (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1977, c. 696, §255 (AMD). 1981, c. 126, §1 (RP).



32 §6061. Public officials (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1981, c. 126, §1 (RP).



32 §6062. Unlawful acts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1981, c. 126, §1 (RP).



32 §6063. Prohibited activities in connection with strikes; labor disputes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1981, c. 126, §1 (RP).



32 §6064. Licensee identification cards (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1981, c. 126, §1 (RP).



32 §6065. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1981, c. 126, §1 (RP).



32 §6066. Severability clause (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 508, §3 (NEW). 1981, c. 126, §1 (RP).






Chapter 80: MONEY TRANSMITTERS AND CHECK CASHERS

Subchapter 1: MONEY TRANSMITTERS

32 §6101. Short title

This subchapter may be known and cited as the "Money Transmitters Act." [1997, c. 155, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6102. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 155, Pt. A, §2 (NEW).]

1. Administrator. "Administrator" means the Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation.

[ 1997, c. 155, Pt. A, §2 (NEW); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

2. Applicant. "Applicant" means a person filing an application for a license under this subchapter.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Authorized delegate. "Authorized delegate" means an entity designated by the licensee under the provisions of this subchapter to engage in the business of selling or issuing payment instruments or to engage in the business of transmitting money on behalf of a licensee.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

4. Control. "Control" means ownership of, or the power to vote, 25% or more of the outstanding voting securities of a licensee or controlling person. For purposes of determining the percentage of a licensee controlled by any person, the person's interest may be aggregated with the interest of any other person controlled by the person or by any spouse, parent, or child of the person.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

5. Controlling person. "Controlling person" means any person in control of a licensee.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

6. Executive officer. "Executive officer" means a licensee's president, senior officer responsible for the licensee's business, chief financial officer or any other person who performs similar functions.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

7. Key shareholder. "Key shareholder" means a person or group of persons acting in concert that is the owner of 25% or more of any voting class of an applicant's stock.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

8. Licensee. "Licensee" means a person licensed under this subchapter.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

9. Material litigation. "Material litigation" means any litigation that, according to generally accepted accounting principles, is considered significant to an applicant's or licensee's financial health and would be required to be referenced in that entity's annual audited financial statements, report to shareholders or similar documents.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

10. Money transmission. "Money transmission" means the business of selling or issuing payment instruments or the business of receiving money for transmission or transmitting money within the United States or to locations abroad by any means, including, but not limited to, payment instrument, wire, facsimile or electronic transfer.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

11. Outstanding payment instrument. "Outstanding payment instrument" means a payment instrument issued by the licensee that has been sold in the United States directly by the licensee or a payment instrument issued by the licensee that has been sold by an authorized delegate in the United States, and has been reported to the licensee as having been sold, and that has not yet been paid by or for the licensee.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

12. Payment instrument. "Payment instrument" means a check, draft, money order, travelers check or other instrument or written order for the transmission or payment of money, sold or issued to one or more persons, whether or not the instrument is negotiable. The term does not include a credit card voucher, a letter of credit or any instrument that is redeemable by the issuer in goods or services.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

13. Person. "Person" means an individual, partnership, association, joint-stock association, limited liability company, trust or corporation.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

14. Remit. "Remit" means either to make direct payment of the funds to the licensee or its representatives authorized to receive those funds, or to deposit the funds in a bank, credit union or savings and loan association or other similar financial institution in an account specified by the licensee.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF).



32 §6103. License required

1. License required. On or after January 1, 1998, a person, except one exempt pursuant to section 6104, may not engage in the business of money transmission without a license as provided in this subchapter.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Single license; multiple locations. A licensee may conduct business in this State at one or more locations, directly or indirectly owned, or through one or more authorized delegates, or both, pursuant to the single license granted to the licensee, subject to the registration requirements of section 6109.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6104. Exemptions

1. Exemptions. This subchapter does not apply to:

A. The United States or any department, agency, or instrumentality of the United States; [1997, c. 155, Pt. A, §2 (NEW).]

B. The United States Post Office; [1997, c. 155, Pt. A, §2 (NEW).]

C. The State or any political subdivisions of the State; [1997, c. 155, Pt. A, §2 (NEW).]

D. Supervised financial organizations as defined in Title 9-A, section 1-301, subsection 38-A as long as they do not engage in the business of issuing or selling payment instruments through authorized delegates who are not supervised financial organizations as defined in Title 9-A, section 1-301, subsection 38-A; and [2001, c. 371, §13 (AMD).]

E. The provision of electronic transfer of government benefits for any federal, state or county governmental agency as defined in Federal Reserve Board Regulation E, by a contractor for and on behalf of the United States or any department, agency or instrumentality of the United States, or any state or any political subdivisions of a state. [1997, c. 155, Pt. A, §2 (NEW).]

[ 2001, c. 371, §13 (AMD) .]

2. Delegates of a licensee. Authorized delegates of a licensee, acting within the scope of authority conferred by a written contract as described in section 6118, are not required to obtain a license pursuant to this subchapter.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW). 2001, c. 371, §13 (AMD).



32 §6105. License qualifications

1. Net worth requirements. A licensee under this subchapter must have at all times a net worth of not less than $100,000, calculated in accordance with generally accepted accounting principles. Licensees engaging in money transmission at more than one location or through authorized delegates must have an additional net worth of $50,000 per location or agent located in the State, up to a maximum of $500,000.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Corporate applicants. A corporate applicant, at the time of filing an application for a license under this subchapter and at all times after a license is issued, must be in good standing in the state of its incorporation. A noncorporate applicant, at the time of filing an application for a license under this subchapter and at all times after a license is issued, must be registered or qualified to do business in this State.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6106. License application

An application for a license under this subchapter must be in writing, under oath and in a form prescribed by the administrator. [1997, c. 155, Pt. A, §2 (NEW).]

1. All applicants. For all applicants, the application must include:

A. The exact name of the applicant, the applicant's principal address, any fictitious or trade name used by the applicant in the conduct of its business and the location of the applicant's business records; [1997, c. 155, Pt. A, §2 (NEW).]

B. The history of the applicant's material litigation and criminal convictions for the 5-year period prior to the date of the application; [1997, c. 155, Pt. A, §2 (NEW).]

C. A description of the activities conducted by the applicant and a history of operations; [1997, c. 155, Pt. A, §2 (NEW).]

D. A description of the business activities in which the applicant seeks to be engaged in the State; [1997, c. 155, Pt. A, §2 (NEW).]

E. A list identifying the applicant's proposed authorized delegates in the State, if any, at the time of the filing of the license application; [1997, c. 155, Pt. A, §2 (NEW).]

F. A sample authorized delegate contract, if applicable; [1997, c. 155, Pt. A, §2 (NEW).]

G. A sample form of payment instrument, if applicable; [1997, c. 155, Pt. A, §2 (NEW).]

H. The locations at which the applicant and its authorized delegates, if any, propose to conduct the licensed activities in the State; and [1997, c. 155, Pt. A, §2 (NEW).]

I. The name and address of the clearing bank or banks on which the applicant's payment instruments will be drawn or through which the payment instruments will be payable. [1997, c. 155, Pt. A, §2 (NEW).]

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Corporate applicants. In addition to the information required by subsection 1, if the applicant is a corporation, the applicant must provide:

A. The date of the applicant's incorporation and state of incorporation; [1997, c. 155, Pt. A, §2 (NEW).]

B. A certificate of good standing from the state in which the applicant was incorporated; [1997, c. 155, Pt. A, §2 (NEW).]

C. A description of the corporate structure of the applicant, including the identity of any parent or subsidiary of the applicant, and whether any parent or subsidiary is publicly traded on any stock exchange; [1997, c. 155, Pt. A, §2 (NEW).]

D. The name, business and residence addresses, and employment history for the past 5 years of the applicant's executive officers and the officers or managers who will be in charge of the applicant's activities to be licensed; [1997, c. 155, Pt. A, §2 (NEW).]

E. The name, business and residence addresses and employment history for the period 5 years prior to the date of the application of any key shareholder of the applicant; [1997, c. 155, Pt. A, §2 (NEW).]

F. The history of material litigation and criminal convictions for the 5-year period prior to the date of the application of every executive officer or key shareholder of the applicant; [1997, c. 155, Pt. A, §2 (NEW).]

G. A copy of the applicant's most recent audited financial statement, including balance sheet, statement of income or loss, statement of changes in shareholder equity and statement of changes in financial position, and, if available, the applicant's audited financial statements for the immediately preceding 2-year period. With the approval of the administrator, if the applicant is a wholly owned subsidiary of another corporation, the applicant may submit either the parent corporation's consolidated audited financial statements for the current year and for the immediately preceding 2-year period or the parent corporation's Form 10K reports filed with the United States Securities and Exchange Commission for the prior 3 years in lieu of the applicant's financial statements. With the approval of the administrator, if the applicant is a wholly owned subsidiary of a corporation having its principal place of business outside the United States, similar documentation filed with the parent corporation's non-United States regulator may be submitted to satisfy this provision; and [1997, c. 155, Pt. A, §2 (NEW).]

H. Copies of all filings, if any, made by the applicant with the United States Securities and Exchange Commission, or with a similar regulator in a country other than the United States within the year preceding the date of filing of the application. [1997, c. 155, Pt. A, §2 (NEW).]

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Noncorporate applicants. In addition to the information required by subsection 1, if the applicant is not a corporation, the applicant must provide:

A. The name, business and residence addresses, personal financial statement and employment history for the past 5 years of each principal of the applicant and the name, business and residence addresses and employment history for the past 5 years of any other person or persons who will be in charge of the applicant's activities to be licensed; [1997, c. 155, Pt. A, §2 (NEW).]

B. The place and date of the applicant's registration or qualification to do business in this State; [1997, c. 155, Pt. A, §2 (NEW).]

C. The history of material litigation and criminal convictions for the 5-year period prior to the date of the application for each individual having an ownership interest in the applicant and each individual who exercises supervisory responsibility with respect to the applicant's activities; and [1997, c. 155, Pt. A, §2 (NEW).]

D. Copies of the applicant's audited financial statements, including balance sheet, statement of income or loss and statement of changes in financial position for the current year and, if available, for the immediately preceding 2-year period. [1997, c. 155, Pt. A, §2 (NEW).]

[ 1997, c. 155, Pt. A, §2 (NEW) .]

The administrator is authorized, for good cause shown, to waive any requirement of this section with respect to any license application or to permit a license applicant to submit substituted information in its license application in lieu of the information required by this section. [1997, c. 155, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6107. Bond or other security device

1. Bond or other security device required. Each application must be accompanied by a surety bond, irrevocable letter of credit or other similar security device, referred to in this section as a "security device," in the amount of $100,000. The security device must be in a form satisfactory to the administrator and must run to the administrator for the benefit of any claimants against the licensee to secure the faithful performance of the obligations of the licensee with respect to the receipt, handling, transmission and payment of money in connection with the sale and issuance of payment instruments and transmission of money. In the case of a bond, the aggregate liability of the surety may not exceed the principal sum of the bond. Any claim against the bond or security device may be the subject of an administrative hearing and order pursuant to section 6121.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Deposit in lieu of security device. In lieu of a security device or of any portion of the principal of the security device, as required by this section, the licensee may deposit with the administrator, or with such banks in this State as the licensee may designate and the administrator may approve, cash, interest-bearing stocks and bonds, notes, debentures or other obligations of the United States or any agency or instrumentality of the United States, or guaranteed by the United States, or of this State, or of a city, county, town, village, school district or instrumentality of this State, or guaranteed by this State, to an aggregate amount, based upon principal amount or market value, whichever is lower, of not less than the amount of the security device or portion of the security device. The securities or cash must be deposited as and held to secure the same obligations as would the security device, but the depositor is entitled to receive all interest and dividends on the security device, has the right, with the approval of the administrator, to substitute other securities for those deposited, and is required to do so on written order of the administrator made for good cause shown.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Cancellation. The security device remains in effect until cancellation, which may occur only after 30 days' written notice to the administrator. Cancellation does not affect any liability incurred or accrued during that period.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

4. Five-year limit. The security device remains in place for 5 years after the licensee ceases money transmission operations in the State. Notwithstanding this provision, the administrator may permit the security device to be reduced or eliminated prior to that time to the extent that the amount of the licensee's payment instruments outstanding in this State are reduced. The administrator may also permit a licensee to substitute a letter of credit or other form of security device acceptable to the administrator for the security device in place at the time the licensee ceases money transmission operations in the State.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6108. Application fee

Each application must be accompanied by a nonrefundable application fee in the amount of $500. The application fee also constitutes the license fee for the applicant's first year of activities if the license is granted. In addition, the application must be accompanied by a registration fee of $50 for each authorized delegate designated by the licensee, up to a maximum of $2,500. [1997, c. 155, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6109. Issuance of license

1. Investigation. Upon the filing of a complete application, the administrator shall investigate the financial condition and responsibility, financial and business experience, character and general fitness of the applicant. The administrator may conduct an on-site investigation of the applicant, the reasonable cost of which must be paid by the applicant. If the administrator finds that the applicant's business will be conducted honestly, fairly and in a manner commanding the confidence and trust of the community, that the applicant has fulfilled the requirements imposed by this subchapter and that the applicant has paid the required license fee, the administrator shall issue a license to the applicant authorizing the applicant to engage in the licensed activities in this State for a term of one year. If these requirements have not been met, the administrator shall deny the application in writing that states the reasons for the denial.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Timely review. The administrator shall approve or deny every application for an original license within 120 days from the date a complete application is submitted, unless the administrator extends the period for good cause. The administrator shall notify the applicant of the date when the application is considered complete.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Appeal of license denial. An applicant aggrieved by a denial issued by the administrator under this section may at any time within 30 days from the date of receipt of written notice of the denial contest the denial by serving a response on the administrator. The administrator shall set a date for a hearing not later than 60 days after service of the response, unless a later date is set with the consent of the aggrieved applicant.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6110. Renewal of license and annual report

1. Renewal fee. A renewal application must be accompanied by a nonrefundable application fee in the amount of $250, plus a registration fee of $50 for each authorized delegate designated by a licensee, up to a maximum of $2,500.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Annual report. The renewal fee must be accompanied by a report in a form prescribed by the administrator. The form must be sent by the administrator to each licensee no later than 3 months immediately preceding the date established by the administrator for license renewal. The licensee must include the following in its annual renewal report:

A. A copy of its most recent audited annual financial statement, including balance sheet, statement of income or loss, statement of changes in shareholder's equity and statement of changes in financial position. With the approval of the administrator, in the case of a licensee that is a wholly owned subsidiary of another corporation, the consolidated audited annual financial statement of the parent corporation may be filed in lieu of the licensee's audited annual financial statement; [1997, c. 155, Pt. A, §2 (NEW).]

B. For the most recent quarter for which data are available prior to the date of the filing of the renewal application, but in no event more than 120 days prior to the renewal date, the number of payment instruments sold by the licensee in the State, the dollar amount of those instruments and the dollar amount of those instruments currently outstanding; [1997, c. 155, Pt. A, §2 (NEW).]

C. Any material changes to any of the information submitted by the licensee on its original application that have not previously been reported to the administrator on any other report required to be filed under this subchapter; and [1997, c. 155, Pt. A, §2 (NEW).]

D. A list of the locations within this State at which business regulated by this subchapter is being conducted by either the licensee or its authorized delegate. [1997, c. 155, Pt. A, §2 (NEW).]

The administrator is authorized, for good cause shown, to waive any requirement of this subsection with respect to any renewal application or to permit a renewal applicant to submit substituted information in its renewal application in lieu of the information required by this subsection.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Suspension. A licensee that has not filed a renewal report or paid its renewal fee by the renewal filing deadline and has not been granted an extension of time to do so by the administrator must be notified by the administrator, in writing, that its license is suspended. At the licensee's request, the suspension may be stayed, and a hearing will be scheduled, at which time the licensee will be required to show cause why its license should not be suspended pending compliance with these requirements.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6111. Extraordinary reporting requirements

1. Written report. Within 15 days of the occurrence of any one of the events listed below, a licensee shall file a written report with the administrator describing the event and its expected impact on the licensee's activities in the State:

A. The filing for bankruptcy or reorganization by the licensee; [1997, c. 155, Pt. A, §2 (NEW).]

B. The institution of revocation or suspension proceedings against the licensee by any state or governmental authority with regard to the licensee's money transmission activities; [1997, c. 155, Pt. A, §2 (NEW).]

C. A felony indictment of the licensee or any of its executive officers or directors related to money transmission activities; or [1997, c. 155, Pt. A, §2 (NEW).]

D. A felony conviction of the licensee or any of its executive officers or directors related to money transmission activities. [1997, c. 155, Pt. A, §2 (NEW).]

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6112. Changes in control of a licensee

Within 15 days of a change or acquisition of control of a licensee, the licensee shall provide notice of the event to the administrator in writing and in such form as the administrator may prescribe, and with such information, data and records as the administrator may require. The administrator may waive this notification requirement if, in the administrator's discretion, the change in control does not pose any risk to the interests of the public. [1997, c. 155, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6113. Examinations

1. On-site examination. The administrator may conduct an annual on-site examination of a licensee. The licensee shall pay all necessarily incurred costs of the examination. The on-site examination may be conducted in conjunction with examinations to be performed by representatives of agencies of another state or states.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Financial data. The administrator may request financial data from a licensee in addition to the data required under section 6110, subsection 2, or conduct an on-site examination of any authorized delegate or location of a licensee within this State. When the administrator examines an authorized delegate's operations, the authorized delegate shall pay all necessarily incurred costs of the examination. When the administrator examines a licensee's location, the licensee shall pay all necessarily incurred costs of the examination.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6114. Maintenance of records

1. Schedule. Each licensee shall make, keep and preserve the following books, accounts and other records for a period of 3 years:

A. A record or records of each payment instrument sold; [1997, c. 155, Pt. A, §2 (NEW).]

B. A general ledger posted at least monthly containing all assets, liability, capital, income and expense accounts; [1997, c. 155, Pt. A, §2 (NEW).]

C. Settlement sheets received from authorized delegates; [1997, c. 155, Pt. A, §2 (NEW).]

D. Bank statements and bank reconciliation records; [1997, c. 155, Pt. A, §2 (NEW).]

E. Records of outstanding payment instruments; [1997, c. 155, Pt. A, §2 (NEW).]

F. Records of each payment instrument paid within the 3-year period; and [1997, c. 155, Pt. A, §2 (NEW).]

G. A list of the names and addresses of all of the licensee's authorized delegates. [1997, c. 155, Pt. A, §2 (NEW).]

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Electronic form. Maintenance of the documents as required by this section in a photographic, electronic or other similar form constitutes compliance with this section.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Location. With the approval of the administrator, records may be maintained at a location outside this State so long as they are made accessible to the administrator on 7 days' written notice.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6115. Confidentiality of data submitted to the administrator

1. Financial information. Financial information not normally available to the public that is submitted in confidence by an individual or organization to comply with licensing, registration or other regulatory functions of the administrator is confidential.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Aggregate data. Nothing in this section prohibits the administrator from releasing to the public a list of persons licensed under this subchapter or from releasing aggregated financial data on such licensees.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6116. Suspension or revocation of licenses

After notice and hearing, the administrator may suspend or revoke a licensee's license if the administrator finds that: [1997, c. 155, Pt. A, §2 (NEW).]

1. Grounds for denial. A fact or condition exists that, if it had existed at the time when the licensee applied for its license, would have been grounds for denying the application;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Inadequate net worth. The licensee's net worth becomes inadequate and the licensee, after 10 days' written notice from the administrator, fails to take such steps as the administrator determines necessary to remedy the deficiency;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Violations. The licensee knowingly violates any material provision of this subchapter or any rule or order validly promulgated by the administrator under authority of this subchapter;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

4. Safety and soundness. The licensee is conducting its business in an unsafe or unsound manner;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

5. Insolvency. The licensee is insolvent;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

6. Failure to meet obligations. The licensee has suspended payment of its obligations, has made an assignment for the benefit of its creditors or has admitted in writing its inability to pay its debts as they become due;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

7. Bankruptcy. The licensee has applied for an adjudication of bankruptcy, reorganization, arrangement or other relief under any bankruptcy;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

8. Refusal of examination. The licensee refuses to permit the administrator to make an examination authorized by this subchapter;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

9. Failure to respond. The licensee fails to promptly and adequately respond to communications from the administrator; or

[ 1997, c. 155, Pt. A, §2 (NEW) .]

10. Failure to file report. The licensee willfully fails to make a report required by this subchapter.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6117. Authorized delegate contracts

A licensee desiring to conduct licensed activities through authorized delegates shall authorize each delegate to operate pursuant to an express written contract. Contracts entered into after the effective date of this subchapter must provide the following: [1997, c. 155, Pt. A, §2 (NEW).]

1. Appointment. That the licensee appoints the person as its delegate with authority to engage in money transmission on behalf of the licensee;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Authorization for subdelegates. That neither a licensee nor an authorized delegate may authorize subdelegates without the written consent of the administrator; and

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Regulation. That licensees are subject to supervision and regulation by the administrator.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6118. Authorized delegate conduct

1. Misrepresentation. An authorized delegate may not make any fraudulent or false statement or misrepresentation to a licensee or to the administrator.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Written procedures. All money transmission or sale or issuance of payment instrument activities conducted by authorized delegates must be strictly in accordance with the licensee's written procedures provided to the authorized delegate.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Remittance. An authorized delegate shall remit all money owing to the licensee in accordance with the terms of the contract between the licensee and the authorized delegate. The failure of an authorized delegate to remit all money owing to a licensee within the time presented results in liability of the authorized delegate to the licensee for 3 times the licensee's actual damages. The administrator may set, by rule, the maximum remittance time.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

4. Inspection. An authorized delegate is deemed to consent to the administrator's inspection, with or without prior notice to the licensee or authorized delegate, of the books and records of the authorized delegate when the administrator has a reasonable basis to believe that the licensee or authorized delegate is in noncompliance with this subchapter.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

5. Duty to act. An authorized delegate is under a duty to act only as authorized under the contract with the licensee and an authorized delegate that exceeds its authority is subject to cancellation of its contract and further disciplinary action by the administrator.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

6. Commingling funds. All funds, less fees, received by an authorized delegate from the sale or delivery of a payment instrument issued by a licensee or received by an authorized delegate for transmission must, from the time the funds are received by the authorized delegate until the funds or an equivalent amount are remitted by the authorized delegate to the licensee, constitute trust funds owned by and belonging to the licensee. If an authorized delegate commingles any such funds with any other funds or property owned or controlled by the authorized delegate, all commingled proceeds and other property are impressed with a trust in favor of the licensee in an amount equal to the amount of the proceeds due the licensee.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

7. Theft or loss of payment instruments. An authorized delegate shall report to the licensee the theft or loss of payment instruments within 24 hours from the time the licensee knew or should have known of the theft or loss.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6119. Revocation or suspension of authorized delegates

1. Suspension. The administrator may issue an order suspending or barring an authorized delegate from continuing to be or barring a person from becoming an authorized delegate of any licensee during the period for which the order is in effect. Upon issuance of the order, the licensee shall terminate its relationship with the authorized delegate according to the terms of the order. Orders may be issued if, after notice and a hearing, the administrator finds that any authorized delegate of a licensee or any administrator, officer, employee or controlling person of the authorized delegate:

A. Has violated a provision of this subchapter or of any rule or order issued under this subchapter; [1997, c. 155, Pt. A, §2 (NEW).]

B. Has engaged in or participated in an unsafe or unsound act with respect to the business of selling or issuing payment instruments of the licensee or the business of money transmission; or [1997, c. 155, Pt. A, §2 (NEW).]

C. Has made or caused to be made in any application or report filed with the administrator or in any proceeding before the administrator a statement that was, at the time and in the circumstances under which it was made, false or misleading with respect to any material fact, or has omitted to state in any such application or report any material fact that is required to be stated in an application or report. [1997, c. 155, Pt. A, §2 (NEW).]

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Modification of order. An authorized delegate to whom an order is issued under this section may apply to the administrator to modify or rescind the order. The administrator may not grant the application unless the administrator finds that it is in the public interest to do so and that it is reasonable to believe that the person will, if and when such person is permitted to resume being or to become an authorized delegate, comply with all applicable provisions of this subchapter and of any rule and order issued under this subchapter.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Judicial review. The right of a person to whom an order is issued under this section to petition for judicial review of an order is not affected by the failure of the person to apply to the administrator to modify or rescind the order.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6120. Licensee liability

Except in cases of gross negligence or intentional acts that result in harm to a person, a licensee's responsibility to a person for a money transmission conducted on that person's behalf by the licensee or the licensee's authorized delegate is limited to the amount of money transmitted or the face amount of the payment instrument purchased. [1997, c. 155, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6121. Hearings; procedures

The provisions of the Maine Administrative Procedure Act apply to any hearing conducted pursuant to this subchapter. [1997, c. 155, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6122. Civil penalties

1. Civil penalty. If, after notice and hearing, the administrator finds that a person has intentionally violated this subchapter or a rule adopted under this subchapter, the administrator may order the person to pay to the administrator a civil penalty in an amount specified by the administrator, not to exceed $1,000 for each violation or, in the case of a continuing violation, $1,000 for each day that the violation continues. A proceeding may not be initiated and a penalty may not be assessed pursuant to this section until after the person has been notified in writing of the nature of the violation, has been afforded a reasonable period of time, as set forth in the notice, to correct the violation and has failed to do so.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Settlement. The administrator, in the exercise of the administrator's reasonable judgment, is authorized to compromise or settle with and collect civil penalties and other costs from any person for violations of any provision of this subchapter, or of any rule or order issued pursuant to this subchapter.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6123. Enforcement

1. Court order. If it appears to the administrator that any person has committed or is about to commit a violation of any provision of this subchapter or of any rule or order of the administrator, the administrator may, after notice and hearing, issue a cease and desist order, and may apply to the Superior Court or District Court for an order enjoining that person from violating or continuing to violate this subchapter or any rule or order and for injunctive or such other relief as the nature of the case may require.

[ 1997, c. 155, Pt. A, §2 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Consent agreements. The administrator may enter into consent orders at any time with any person to resolve any matter arising under this subchapter. A consent order must be signed by the person to whom it is issued or a duly authorized representative, and must indicate agreement to the terms contained in the order. A consent order is not required to constitute an admission by any person that any provision of this subchapter, or any rule or order issued under this subchapter has been violated, and is not required to constitute a finding by the administrator that the person has violated any provision of this subchapter or any rule or order or issued under this subchapter.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Civil or criminal penalties. Notwithstanding the issuance of a consent order, the administrator may seek civil or criminal penalties or compromise civil penalties concerning matters encompassed by the consent order, unless the consent order by its terms expressly precludes the administrator from doing so.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



32 §6124. Criminal penalties

1. Willful violation. A person who knowingly and willfully violates any provision of this subchapter for which a penalty is not specifically provided is guilty of a civil infraction.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. False statements. A person who knowingly and willfully makes a material, false statement in any document filed or required to be filed under this subchapter with the intent to deceive the recipient of the document is guilty of a Class E crime.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Unlicensed persons. A person who knowingly and willfully engages in the business of money transmission without a license as provided in this subchapter is guilty of a Class E crime.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6125. Adoption of rules

Rules adopted by the administrator pursuant to this subchapter are routine technical rules, pursuant to Title 5, chapter 375, subchapter II-A. [1997, c. 155, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6126. Designation of agent for service of process

An applicant shall designate and maintain an agent in this State for service of process. [1997, c. 155, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6127. Multiple licenses

A person licensed under this subchapter is not required to obtain a separate license to engage in either the cashing of checks or the exchange of foreign currency in the State. [1997, c. 155, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6128. Treatment of fees

The aggregate of fees, examination expense reimbursements and other payments made under this subchapter is appropriated for the use of the administrator. Any balances of funds do not lapse but must be carried forward to be expended for the same purposes in the following fiscal year. [1997, c. 155, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6129. Effective date

This subchapter is effective on January 1, 1998. Every person engaged in activities within this State encompassed by this subchapter at the time of the subchapter's adoption, except those persons already licensed under former section 891 in this State, shall file an application in accordance with the provisions of this subchapter within 3 months after the date this subchapter becomes effective. Those persons already licensed under former section 891 in this State must file an application for a renewal license pursuant to this subchapter within 3 months after the date this subchapter becomes effective. A person is not deemed to be in violation of this subchapter for operating without a license if the person files an application within the 3-month period, until the application is denied. [1997, c. 155, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 155, §A2 (NEW).






Subchapter 2: CHECK CASHING AND FOREIGN CURRENCY EXCHANGE

32 §6131. Short title

This subchapter may be known and cited as the "Check Cashing and Foreign Currency Exchange Act." [1997, c. 155, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6132. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 155, Pt. A, §2 (NEW).]

1. Administrator. "Administrator" means the Superintendent of Consumer Credit Protection.

[ 1997, c. 155, Pt. A, §2 (NEW); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

2. Applicant. "Applicant" means a person filing an application for a license under this subchapter.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Capital adequacy. "Capital adequacy" means that an applicant is financially sound and has liquid assets useable in the business of at least $10,000, computed according to generally accepted accounting principles, for the full term of the registration.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

4. Check. "Check" means any check, draft, money order or other instrument for the transmission or payment of money. "Check" does not include a travelers check.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

5. Check cashing business. "Check cashing business" means any person who engages in the business of cashing checks for a fee. "Check cashing business" does not include any of the following:

A. A supervised financial organization; [1997, c. 155, Pt. A, §2 (NEW).]

B. A supervised lender; [1997, c. 155, Pt. A, §2 (NEW).]

C. A licensee under the Money Transmitters Act; or [1997, c. 155, Pt. A, §2 (NEW).]

D. A person who is primarily engaged in the business of selling tangible personal property or services at retail and does not derive more than 5% of its income from check cashing. [1997, c. 155, Pt. A, §2 (NEW).]

[ 1997, c. 155, Pt. A, §2 (NEW) .]

6. Foreign currency exchange business. "Foreign currency exchange business" means a person who engages in the business of exchanging foreign currency for a fee. "Foreign currency exchange business" does not include any of the following:

A. A supervised financial organization; [1997, c. 155, Pt. A, §2 (NEW).]

B. A licensee under the Money Transmitters Act; or [1997, c. 155, Pt. A, §2 (NEW).]

C. A person who is primarily engaged in the business of selling tangible personal property or services at retail and does not derive more than 5% of that person's income from foreign currency exchange. [1997, c. 155, Pt. A, §2 (NEW).]

[ 1997, c. 155, Pt. A, §2 (NEW) .]

7. Identification. "Identification" means, and is limited to, an unexpired and otherwise valid drivers license; a state identification card issued by any state of the United States or its territories or the District of Columbia showing a photograph and signature; a United States government resident alien identification card; a United States passport; or a United States military identification card.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

8. Person. "Person" means an individual, partnership, association, joint-stock association, limited liability company, trust or corporation.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

9. Registrant. "Registrant" means a person registered under this subchapter.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF).



32 §6133. Registration required

1. Registration. On or after January 1, 1998, a person except one exempt pursuant to section 6132, subsection 5 or 6, may not engage in the business of check cashing or foreign currency exchange without registering as provided in this subchapter.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Additional locations. A registrant may conduct its business in this State at one or more locations, directly or indirectly owned, or through one or more authorized delegates, subject to the additional requirements set forth in section 6137.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6134. Application

An application for registration must be in writing and under oath to the administrator, in such form as the administrator may prescribe. The application must include the following information: [1997, c. 155, Pt. A, §2 (NEW).]

1. Name and residence. The legal name and residence and business addresses of the applicant, if the applicant is a natural person, or, if the applicant is a partnership, association, or corporation, the name of every partner, officer, or administrator of the applicant;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Location. The location of the principal office of the applicant;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Other locations. The complete address of any other locations at which the applicant proposes to engage in the activities regulated by this subchapter; and

[ 1997, c. 155, Pt. A, §2 (NEW) .]

4. Other information. Such other information as the administrator may reasonably require with respect to the applicant.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6135. Registration standards

1. Investigation. Upon the filing of an application for registration, the administrator shall investigate the applicant with respect to:

A. The business records and the capital adequacy of the person seeking the registration; [1997, c. 155, Pt. A, §2 (NEW).]

B. The competence, experience, integrity and financial ability of any individual who:

(1) Is a director, officer or supervisory employee of the business; or

(2) Owns or controls the business; and [1997, c. 155, Pt. A, §2 (NEW).]

C. The record of the applicant or of any person referenced in paragraph B with respect to:

(1) Any criminal activity;

(2) Any fraud or other act of personal dishonesty;

(3) Any act, omission or practice that constitutes a breach of a fiduciary duty; or

(4) Any suspension or removal, by any agency or department of the United States or any state, from participation in the conduct of any federally or state-licensed or regulated business. [1997, c. 155, Pt. A, §2 (NEW).]

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Grounds for denial. If the investigation under subsection 1 results in findings that the applicant is not properly qualified to conduct business under this subchapter, those findings are grounds for denial of the application.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6136. Registration term; renewal

1. Effective registrations. Registration pursuant to this subchapter remains effective through the remainder of the calendar year of its date of issuance, unless sooner surrendered, suspended or revoked.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Annual renewal. Registrations must be renewed annually, in such form as the administrator may prescribe.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6137. Fees

The application and each renewal application must be filed with a nonrefundable fee of $250, together with a fee of $100 for each additional business location of the applicant. The aggregate of all fees, including those provided for by this section and in section 6140, is appropriated for the use of the administrator. Any balance of the funds does not lapse but must be carried forward to be expended for the same purposes in the following fiscal year. [1997, c. 155, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6138. Limitations

1. Endorsement. Before a registrant may deposit, with any financial institution, a payment instrument that is cashed by a registrant, the item must be endorsed with the actual name under which the registrant is doing business.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Compliance with state and federal law. Registrants must comply with all the laws of this State and any federal laws.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Display of certificate of registration. The administrator may require each check cashing business and foreign currency exchange business to display its registration certificate in its place of business.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

4. Prohibited activities. A check cashing business may not:

A. Charge fees, except as otherwise provided by this subchapter, in excess of 5% of the face amount of the payment instrument, or 6% without the provision of identification, or $5, whichever is greater; [1997, c. 155, Pt. A, §2 (NEW).]

B. Charge fees in excess of 3% of the face amount of the payment instrument, or 4% without the provision of identification, or $5, whichever is greater, if the payment instrument is the payment of any kind of state public assistance or federal social security benefit payable to the bearer of the payment instrument; [1997, c. 155, Pt. A, §2 (NEW).]

C. Charge fees for personal checks or money orders in excess of 10% of the face amount of those payment instruments, or $5, whichever is greater; [1997, c. 155, Pt. A, §2 (NEW).]

D. Cash or advance any money on a postdated check; [1997, c. 155, Pt. A, §2 (NEW).]

E. Agree to hold a check or draft for later deposit; [1997, c. 155, Pt. A, §2 (NEW).]

F. Issue any check or draft without concurrently receiving the full principal amount in cash or its equivalent; or [1997, c. 155, Pt. A, §2 (NEW).]

G. Engage in any false or misleading advertising. [1997, c. 155, Pt. A, §2 (NEW).]

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6139. Records of check cashing and foreign currency exchange business

1. Maintenance of records. A registrant shall maintain all books, accounts, records and documents necessary to determine the registrant's compliance with the provisions of this subchapter. Books, accounts, records and documents must be retained for a period of at least 3 years.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Location of records. The records required to be maintained may be maintained by the registrant at any location, so long as the registrant notifies the administrator, in writing, of the location of the records in its application or otherwise. The registrant shall make such records available to the administrator for examination and investigation in this State within 7 days after receipt of a written request.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Expiration of retention period. Registrants and authorized vendors are not required to preserve or retain any of the records required by this section or copies of those records for a period longer than 3 years unless a longer period is expressly required by the laws of this State or any federal law. A registrant or authorized vendor may destroy any of its records or copies after the expiration of the retention period required by this section.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

4. Electronic storage. The original of any record of a registrant includes the data or other information comprising a record stored or transmitted in or by means of any electronic, computerized, mechanized or other information storage or retrieval or transmission system or device that can upon request generate, regenerate or transmit the precise data or other information comprising the records. An original also includes the visible data or other information so generated, regenerated, or transmitted if it is legible or can be made legible by enlargement or other process.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6140. Examinations

1. Examination. The administrator may examine the books, accounts and records of an applicant or registrant and make investigations to determine compliance with this subchapter.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Expenses. The expenses of the administrator necessarily incurred in the examination or investigation of any applicant or registrant are chargeable to that person.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6141. Reporting requirements

A registrant under this subchapter shall: [1997, c. 155, Pt. A, §2 (NEW).]

1. Disclose to administrator. Disclose to the administrator the fees charged to consumers for services regulated by this subchapter; and

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Disclose to public. Conspicuously disclose to the public, at each business location, the fees charged to consumers for its services.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6142. Suspension or revocation of registration

After notice and hearing, the administrator may suspend or revoke a registrant's registration if the administrator finds that: [1997, c. 155, Pt. A, §2 (NEW).]

1. Grounds for denial. A fact or condition exists that, if it had existed at the time when the registrant applied for its registration, would have been grounds for denying the application;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Inadequate net worth. The registrant's net worth becomes inadequate and the registrant, after 10 days' written notice from the administrator, fails to take such steps as the administrator determines necessary to remedy the deficiency;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

3. Violation. The registrant knowingly violates a material provision of this subchapter or a rule or order validly adopted by the administrator under authority of this subchapter;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

4. Safety and soundness. The registrant is conducting its business in an unsafe or unsound manner;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

5. Insolvency. The registrant is insolvent;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

6. Failure to meet obligations. The registrant has suspended payment of its obligations, made an assignment for the benefit of its creditors, or admitted in writing its inability to pay its debts as they become due;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

7. Bankruptcy. The registrant has applied for an adjudication of bankruptcy, reorganization, arrangement or other relief under any bankruptcy;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

8. Refusal of examination. The registrant refuses to permit the administrator to make an examination authorized by this subchapter;

[ 1997, c. 155, Pt. A, §2 (NEW) .]

9. Failure to respond. The registrant fails to promptly and adequately respond to communications from the administrator; or

[ 1997, c. 155, Pt. A, §2 (NEW) .]

10. Failure to report. The registrant willfully fails to make a report required by this subchapter.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6143. Penalties

1. Criminal penalty. A person who carries on a business regulated by this subchapter without a valid registration is guilty of a Class E crime.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

2. Civil penalty. A registrant who fails to comply with a provision of this subchapter is subject to a civil action in which a court may assess a penalty not to exceed $5,000 or actual damages, whichever is greater.

[ 1997, c. 155, Pt. A, §2 (NEW) .]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6144. Adoption of rules

Rules adopted under this subchapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 155, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6145. Designation of agent for service of process

An applicant must designate and maintain an agent in this State for service of process. [1997, c. 155, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 155, §A2 (NEW).



32 §6146. Privacy of consumer financial information

A check cashing business or foreign currency exchange business shall comply with the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations, as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001); the Federal Trade Commission, 16 Code of Federal Regulations, Part 313 (2001); or the Securities and Exchange Commission, 17 Code of Federal Regulations, Part 248 (2001), if the check cashing business or foreign currency exchange business is a financial institution as defined in those regulations. This section is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24. [2001, c. 262, Pt. E, §2 (NEW).]

SECTION HISTORY

2001, c. 262, §E2 (NEW).






Subchapter 3: CASH-DISPENSING MACHINES ESTABLISHED BY NONBANKS

32 §6151. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 229, §2 (NEW).]

1. Administrator. "Administrator" means the Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation.

[ 1999, c. 229, §2 (NEW); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

2. Cash-dispensing machine. "Cash-dispensing machine" means an electronic device that, operating in conjunction with a processor and network, allows a customer to debit an account in exchange for dispensing cash and that may allow a customer to effectuate account transfers subject to the limitations of section 6152. It does not include a satellite facility operated by a financial institution or service corporation, a point-of-sale terminal or a consumer-owned and consumer-operated personal computer terminal.

[ 1999, c. 229, §2 (NEW) .]

3. Establish. "Establish" means to own, lease or otherwise legally control.

[ 1999, c. 229, §2 (NEW) .]

4. Financial institution. "Financial institution" means any financial institution as defined in Title 9-B, section 131, subsection 17; any credit union as defined in Title 9-B, section 131, subsection 12; or any bank, commercial bank, savings bank, trust company, building and loan association, savings and loan association, savings association, cooperative bank, credit union or similar banking or credit union organization chartered by any other state or by the Federal Government.

[ 1999, c. 229, §2 (NEW) .]

5. Network. "Network" means a person who engages primarily in the establishment and maintenance of a computer-operated system for transmitting items and messages between financial institutions, processors and cash-dispensing machines or similar electronic devices.

[ 1999, c. 229, §2 (NEW) .]

6. Operator. "Operator" means the person who owns, leases or otherwise legally controls a cash-dispensing machine and is responsible for registering the cash-dispensing machine.

[ 1999, c. 229, §2 (NEW) .]

7. Person. "Person" means an individual, partnership, corporation or other business association recognized under state law.

[ 1999, c. 229, §2 (NEW) .]

8. Processor. "Processor" means a person who electronically acquires financial data emanating from a cash-dispensing machine and relays that data to a network.

[ 1999, c. 229, §2 (NEW) .]

9. Satellite facility. "Satellite facility" means a satellite facility as defined in Title 9-B, section 131, subsection 35.

[ 1999, c. 229, §2 (NEW) .]

10. Service corporation. "Service corporation" means a service corporation, as defined in Title 9-B, section 131, subsection 37, owned by one or more financial institutions.

[ 1999, c. 229, §2 (NEW) .]

11. Servicing agent. "Servicing agent" means a person who contracts with an operator to provide customer relations, financial recordkeeping or similar services in regard to a cash-dispensing machine.

[ 1999, c. 229, §2 (NEW) .]

SECTION HISTORY

1999, c. 229, §2 (NEW). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF).



32 §6152. Establishment of cash-dispensing machines; limitations

1. Cash-dispensing machines. A person may not establish or operate a cash-dispensing machine unless that person has first complied with the provisions of this subchapter.

[ 1999, c. 229, §2 (NEW) .]

2. Limitations. A cash-dispensing machine:

A. May not accept deposits or loan payments or effectuate account transfers other than those transfers between the customer's accounts in the same financial institution; and [1999, c. 229, §2 (NEW).]

B. Must be operated in such a way as to comply with the Electronic Funds Transfer Act, 15 United States Code, Section 1693 et seq. or regulations adopted under that Act. [1999, c. 229, §2 (NEW).]

[ 1999, c. 229, §2 (NEW) .]

SECTION HISTORY

1999, c. 229, §2 (NEW).



32 §6153. Registration

1. Initial operation; notice. Prior to the date of the initial operation of any cash-dispensing machine, the operator shall provide the following information to the administrator for the purpose of registering the cash-dispensing machine:

A. An initial notice that includes:

(1) The operator's name, address and telephone number;

(2) The name and address of where the cash-dispensing machine is to be located;

(3) The anticipated date of the initial operation of the cash-dispensing machine;

(4) The types of transactions available;

(5) The processor's name, address and telephone number;

(6) The servicing agent's name, address and telephone number;

(7) The name, title, address and telephone number of the person completing the notice; and

(8) Any other information required by the administrator; and [1999, c. 229, §2 (NEW).]

B. A registration fee of $50 for the first cash-dispensing machine location and $25 for each additional location, payable to the Treasurer of State. [1999, c. 229, §2 (NEW).]

[ 1999, c. 229, §2 (NEW) .]

2. Annual notice; fee. After filing an initial notice, as required by subsection 1, the operator shall provide annually, no later than January 31st, to the administrator a notice and registration fee in accordance with subsection 1, paragraphs A and B.

[ 1999, c. 229, §2 (NEW) .]

3. Notification of change. The operator shall promptly notify the administrator in writing:

A. Of any changes to the information required under subsection 1, paragraph A; or [1999, c. 229, §2 (NEW).]

B. If the operation of the cash-dispensing machine is terminated. [1999, c. 229, §2 (NEW).]

[ 1999, c. 229, §2 (NEW) .]

4. Verification. The administrator may, at any time, verify the completeness and accuracy of any required notice under this section.

[ 1999, c. 229, §2 (NEW) .]

5. Violation; inadequate documentation. The operator is in violation of this section if the operator fails to promptly provide adequate documentation to and upon request of the administrator or if the documentation is determined to be incomplete or inaccurate. The administrator shall inform the operator of any such failure or discrepancy under this subsection and shall inform the operator of the penalty established in accordance with subsection 6.

[ 1999, c. 229, §2 (NEW) .]

6. Fine. The administrator may impose a fine of $5 per day on any person failing to comply with the requirements of this section.

[ 1999, c. 229, §2 (NEW) .]

SECTION HISTORY

1999, c. 229, §2 (NEW).



32 §6154. Required disclosures to customers

1. Disclosure of pertinent information. An operator shall clearly and conspicuously disclose on a sign posted on the cash-dispensing machine or in clear view of a customer viewing the cash-dispensing machine:

A. The name of the operator; [1999, c. 229, §2 (NEW).]

B. A disclaimer indicating that the operator is not a financial institution or a credit union; [1999, c. 229, §2 (NEW).]

C. The name, address and 24-hour toll-free telephone number where a customer may direct inquiries or complaints; [RR 1999, c. 1, §45 (COR).]

D. A statement that the Bureau of Consumer Credit Protection is responsible for the operator's compliance with state law and the address and telephone number of the bureau; and [1999, c. 229, §2 (NEW); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

E. That a fee may be assessed by the operator. [1999, c. 229, §2 (NEW).]

[ RR 1999, c. 1, §45 (COR); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

2. Fees imposed. Any operator may not charge a fee for use of a cash-dispensing machine unless the amount of the fee is clearly and conspicuously disclosed electronically during the course of the transaction in a manner that permits the customer to cancel the transaction without incurring the fee.

[ 1999, c. 229, §2 (NEW) .]

3. Receipt for transaction. A cash-dispensing machine must provide a receipt for the transaction that must include the following information in a clear and conspicuous manner:

A. The amount of the transaction; [1999, c. 229, §2 (NEW).]

B. The amount of any fee imposed by the operator; [1999, c. 229, §2 (NEW).]

C. The total amount debited to the customer's account, including any fee imposed by the operator; [1999, c. 229, §2 (NEW).]

D. The date and time of the transaction; [1999, c. 229, §2 (NEW).]

E. A number or code that identifies the customer and the account accessed; and [1999, c. 229, §2 (NEW).]

F. The location of the cash-dispensing machine. [1999, c. 229, §2 (NEW).]

[ 1999, c. 229, §2 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §45 (COR). 1999, c. 229, §2 (NEW). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §5 (REV). 2007, c. 695, Pt. A, §47 (AFF).



32 §6155. Effects of violations on rights of parties

1. Violation of subchapter; unfair practices; civil penalty. An operator that violates any provision of this subchapter or any rule adopted by the administrator or that through any unfair, unconscionable or deceptive practice causes actual damage to a customer, is subject to the following:

A. Examination and investigation pursuant to section 6156; [1999, c. 229, §2 (NEW).]

B. After notice and hearing, a cease and desist order from the administrator; [1999, c. 229, §2 (NEW).]

C. A civil action by the administrator through the Attorney General after which a court may assess a civil penalty of not more than $5,000; and [1999, c. 229, §2 (NEW).]

D. Revocation, suspension or nonrenewal of the operator's registration pursuant to section 6157. [1999, c. 229, §2 (NEW).]

[ 1999, c. 229, §2 (NEW) .]

2. Penalty. A person who establishes a cash-dispensing machine pursuant to this subchapter without having filed notice with the administrator is guilty of a Class E crime.

[ 1999, c. 229, §2 (NEW) .]

SECTION HISTORY

1999, c. 229, §2 (NEW).



32 §6156. Examination of books, accounts and records

1. Compliance. The administrator may examine the cash-dispensing machines, books, accounts and records of an operator or servicing agent and make investigations to determine compliance with this subchapter.

[ 1999, c. 229, §2 (NEW) .]

2. Chargeable expenses. The expenses of the administrator incurred in the examination or investigation of any operator or servicing agent are chargeable to the operator required to file notice under this subchapter.

[ 1999, c. 229, §2 (NEW) .]

SECTION HISTORY

1999, c. 229, §2 (NEW).



32 §6157. Suspension or revocation of registration

After notice and hearing, the administrator may suspend or revoke an operator's registration if the administrator finds that: [1999, c. 229, §2 (NEW).]

1. Violation. The operator knowingly violated a provision of this subchapter or a rule or order adopted by the administrator pursuant to this subchapter;

[ 1999, c. 229, §2 (NEW) .]

2. Refusal to permit examination or pay exam fees. The operator or servicing agent refused to permit the administrator to make an examination authorized by this subchapter or refused to reimburse the administrator for the expenses of an examination;

[ 1999, c. 229, §2 (NEW) .]

3. Failure to respond. The operator failed to promptly and adequately respond to requests from the administrator; or

[ 1999, c. 229, §2 (NEW) .]

4. Failure to submit notice. The operator willfully failed to submit a notice required by this subchapter.

[ 1999, c. 229, §2 (NEW) .]

SECTION HISTORY

1999, c. 229, §2 (NEW).



32 §6158. Treatment of fees

The aggregate of fees, examination expense reimbursement and other payments made pursuant to this subchapter are appropriated for the use of the administrator. Any balances of the funds do not lapse but must be carried forward to be expended for the same purposes in the following fiscal year. [1999, c. 229, §2 (NEW).]

SECTION HISTORY

1999, c. 229, §2 (NEW).



32 §6159. Rulemaking

The administrator may adopt reasonable rules for the implementation and administration of this subchapter. Rules adopted pursuant to this subchapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1999, c. 229, §2 (NEW).]

SECTION HISTORY

1999, c. 229, §2 (NEW).



32 §6160. Exclusions

This subchapter does not apply to any cash-dispensing machine established by a financial institution or service corporation. [1999, c. 229, §2 (NEW).]

SECTION HISTORY

1999, c. 229, §2 (NEW).



32 §6161. Effective date

This subchapter takes effect January 31, 2000. [1999, c. 229, §2 (NEW).]

SECTION HISTORY

1999, c. 229, §2 (NEW).



32 §6162. Privacy of consumer financial information

A cash-dispensing machine operator shall comply with the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations, as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001); the Federal Trade Commission, 16 Code of Federal Regulations, Part 313 (2001); or the Securities and Exchange Commission, 17 Code of Federal Regulations, Part 248 (2001), if the cash-dispensing machine operator is a financial institution as defined in those regulations. This section is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24. [2001, c. 262, Pt. E, §3 (NEW).]

SECTION HISTORY

2001, c. 262, §E3 (NEW).









Chapter 80-A: DEBT MANAGEMENT SERVICES

32 §6171. Short title

This chapter may be known and cited as the "Debt Management Services Act." [2007, c. 36, §1 (AMD).]

SECTION HISTORY

1999, c. 560, §3 (NEW). 2007, c. 36, §1 (AMD).



32 §6172. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 560, §3 (NEW).]

1. Administrator. "Administrator" means the Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation.

[ 1999, c. 560, §3 (NEW); 2007, c. 273, Pt. B, §6 (REV) .]

1-A. Certified counselor. "Certified counselor" means an individual certified by a training program or organization approved by the administrator that authenticates the competence of the individual providing education and assistance to consumers in connection with debt management services.

[ 2007, c. 36, §2 (NEW) .]

1-B. Consumer education program. "Consumer education program" means a program or plan that seeks to improve the financial literacy of consumers.

[ 2007, c. 36, §3 (NEW) .]

1-C. Consumer's obligation. "Consumer's obligation" means a debt or debts incurred for personal, family or household purposes and does not include a debt or debts incurred for business or commercial purposes.

[ 2007, c. 36, §4 (NEW) .]

2. Debt management service. "Debt management service" means:

A. The receiving of money from a consumer for the purpose of distributing one or more payments to or among one or more creditors of the consumer in full or partial payment of the consumer's obligation; [2003, c. 172, §1 (NEW).]

B. Arranging or assisting a consumer to arrange for the distribution of one or more payments to or among one or more creditors of the consumer in full or partial payment of the consumer's obligation; [2003, c. 172, §1 (NEW).]

C. Exercising control, directly or indirectly, or arranging for the exercise of control over funds of a consumer for the purpose of distributing payments to or among one or more creditors of the consumer in full or partial payment of the consumer's obligation; or [2003, c. 172, §1 (NEW).]

D. Acting or offering to act as an intermediary between a consumer and one or more creditors of the consumer for the purpose of adjusting, settling, discharging, reaching a compromise on or otherwise altering the terms of payment of the consumer's obligation. [2003, c. 172, §1 (NEW).]

[ 2003, c. 172, §1 (RPR) .]

3. Debt management service provider. "Debt management service provider" means a person, wherever located, that provides or offers to provide to a consumer in this State any debt management services, in return for a fee or other consideration, and a person located in this State that provides or offers to provide to a consumer who is not a resident of this State any debt management services, in return for a fee or other consideration. "Debt management service provider" does not include:

A. A supervised financial organization; [1999, c. 560, §3 (NEW).]

B. A supervised lender; or [1999, c. 560, §3 (NEW).]

C. A person admitted to the practice of law in this State as of the effective date of this chapter, except to the extent that debt management services constitute the exclusive activity of that attorney. [1999, c. 560, §3 (NEW).]

[ 2007, c. 36, §5 (AMD) .]

4. Person. "Person" means an individual or an organization.

[ 1999, c. 560, §3 (NEW) .]

5. Supervised financial organization. "Supervised financial organization" has the same meaning as in Title 9-A, section 1-301, subsection 38-A.

[ 1999, c. 560, §3 (NEW) .]

6. Supervised lender. "Supervised lender" has the same meaning as defined in Title 9-A, section 1-301, subsection 39.

[ 1999, c. 560, §3 (NEW) .]

SECTION HISTORY

1999, c. 560, §3 (NEW). 2003, c. 172, §1 (AMD). 2007, c. 36, § §2-5 (AMD). 2007, c. 273, Pt. B, §6 (REV).



32 §6173. Registration and annual reregistration

1. Nonprofit organizations.

[ 2007, c. 36, §6 (RP) .]

2. Registration and reregistration. An organization desiring to act, or continue to act, as a debt management service provider shall apply to the administrator for registration or reregistration in accordance with this chapter. The application must be in a form prescribed by the administrator. The administrator may refuse the application if it contains erroneous or incomplete information. A registration may not be issued unless the administrator, upon investigation, finds that the financial soundness and responsibility, insurance coverage, consumer education programs and services component, character and fitness of the applicant and, when applicable, its partners, officers or directors, warrant belief that the business will be operated honestly and fairly within the purposes of this chapter. The initial application for registration may be filed at any time and must include a fee of $500. A registration or reregistration under this chapter expires on December 31st of the year approved. An annual reregistration application must be filed by December 1st of each year for the following year and must include a fee of $250.

[ 2007, c. 36, §7 (AMD) .]

2-A. Separate registration required. A separate registration is required for each place of business. An application fee of $250 must accompany an application for registration for a place of business other than that of the first registered location of the registrant.

[ 2009, c. 243, §4 (NEW) .]

3. Action on registration application. The administrator shall take action on an application within 30 days after the administrator has accepted the application as complete. Upon written request, the applicant is entitled to a hearing on the question of the applicant's qualifications for registration if the administrator has notified the applicant in writing that the application has been denied or the administrator has not issued a registration within 30 days after the application for the registration was accepted as complete by the administrator. A request for a hearing may not be made more than 60 days after the application was accepted as complete or the administrator has mailed a written notice to the applicant stating that the application has been denied and stating the reasons for the denial of the application.

[ 1999, c. 560, §3 (NEW) .]

SECTION HISTORY

1999, c. 560, §3 (NEW). 2007, c. 36, §§6, 7 (AMD). 2009, c. 243, §4 (AMD).



32 §6174. Bond required

Each application must be accompanied by evidence of a surety bond in a form approved by the administrator in the aggregate amount of $50,000 to run to the administrator for use by the administrator and any person or persons who may have a cause of action against a debt management service provider. The terms of the bond must run concurrently with the period of time during which the registration is in effect. [1999, c. 560, §3 (NEW).]

SECTION HISTORY

1999, c. 560, §3 (NEW).



32 §6174-A. Limits on fees and charges

1. Initial fee. A debt management service provider may charge to a consumer a reasonable one-time initial or set-up fee in an amount not to exceed $75.

[ 2007, c. 36, §8 (NEW) .]

2. Service fees. In addition to the fee set forth in subsection 1, a debt management service provider may assess either of the following fees:

A. For a debt management service provider that distributes monthly payments to a consumer's creditor or creditors, a reasonable monthly fee not to exceed $40; or [2007, c. 36, §8 (NEW).]

B. For a debt management service provider that acts or offers to act as an intermediary between a consumer and one or more creditors of the consumer for the purpose of adjusting, settling, discharging, reaching a compromise on or otherwise altering the terms of payment of the consumer's obligation, a reasonable fee not to exceed 15% of the amount by which the consumer's debt is reduced as part of each settlement. [2007, c. 36, §8 (NEW).]

[ 2007, c. 36, §8 (NEW) .]

3. Limitation on excess fees. A debt management service provider may not charge more than one fee authorized under subsections 1 and 2 on the basis that the consumer has entered into a debt management services agreement for joint obligations of a consumer and a consumer's spouse or other member of the consumer's household.

[ 2007, c. 36, §8 (NEW) .]

4. Application. This section does not apply to a debt management service provider located in this State that does not provide debt management services to a consumer who is a resident of this State.

[ 2007, c. 36, §8 (NEW) .]

SECTION HISTORY

2007, c. 36, §8 (NEW).



32 §6174-B. Counselor certification; consumer education program

1. Certified counselor. A debt management service provider shall provide evidence to the administrator within 12 months after initial employment of a counselor that the counselor is a certified counselor.

[ 2007, c. 36, §9 (NEW) .]

2. Consumer education. A debt management service provider shall offer a consumer education program approved by the administrator. Providers of consumer education programs shall submit each such program to the administrator for approval, and each such submission must be accompanied by a $100 fee. A debt management service provider may charge consumers a reasonable fee for the program not to exceed $50.

[ 2009, c. 243, §5 (AMD) .]

3. Application. This section does not apply to a debt management service provider located in this State that does not provide debt management services to a consumer who is a resident of this State.

[ 2007, c. 36, §9 (NEW) .]

SECTION HISTORY

2007, c. 36, §9 (NEW). 2009, c. 243, §5 (AMD).



32 §6175. Handling of consumer funds

1. Funds deposited in trust account. The debt management service provider shall deposit, within 2 business days of receipt, all funds received from or on behalf of a consumer for payment to a creditor or creditors in a federally insured trust account for the benefit of the consumer in a supervised financial organization. Any trust account established to receive consumer funds is free from trustee process and unavailable to creditors of the debt management service provider.

[ 1999, c. 560, §3 (NEW) .]

2. Requirements for handling of funds. The debt management service provider shall:

A. Maintain separate records of account for each consumer receiving debt management services; [1999, c. 560, §3 (NEW).]

B. Remit funds received from or on behalf of a consumer to the consumer's creditor or creditors within 15 business days of receipt of the funds; and [1999, c. 560, §3 (NEW).]

C. Correct or remedy any misdirected payments resulting from an error by the debt management service provider and reimburse the consumer for any actual costs or fees imposed by a creditor as a result of such misdirection. [1999, c. 560, §3 (NEW).]

[ 1999, c. 560, §3 (NEW) .]

3. Commingling of funds. The debt management service provider may not commingle trust accounts established for the benefit of consumers with any operating accounts of the debt management service provider.

[ 1999, c. 560, §3 (NEW) .]

SECTION HISTORY

1999, c. 560, §3 (NEW).



32 §6176. Requirement for written agreement

1. Written agreement. A debt management service provider may not perform debt management services for a consumer unless the consumer and the debt management service provider have first executed a written agreement with regard to the debt management services to be provided. A copy of the completed agreement must be given to the consumer.

[ 1999, c. 560, §3 (NEW) .]

2. Required provisions. Each agreement between a consumer and a debt management service provider must be dated and signed by the consumer and must include the following:

A. The name and address of the consumer and the debt management service provider and the state registration number of the debt management service provider; [1999, c. 560, §3 (NEW).]

B. A full description of the services to be performed for the consumer, any fees to be charged to the consumer for such services and any contributions, fees or charges the consumer has agreed to make or pay to the debt management service provider in accordance with the limitation on fees provided in section 6174-A; [2007, c. 36, §10 (AMD).]

C. Disclosure of the existence of the surety bond on file with the State pursuant to section 6174 and a notice that the consumer may contact the Bureau of Consumer Credit Protection with any questions or complaints regarding the debt management service provider; [1999, c. 560, §3 (NEW); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

D. The identification of the supervised financial organization where funds remitted by a consumer for payment to one or more creditors will be held; [1999, c. 560, §3 (NEW).]

E. The right of a party to cancel the agreement by providing a written notice of cancellation to the other party; [1999, c. 560, §3 (NEW).]

F. A complete list of the consumer's obligations that are subject to the agreement and the names and addresses of the creditors holding those obligations and a disclosure of whether or not the consumer's obligations are individual obligations of the consumer alone or joint obligations of the consumer and a spouse or other member of the consumer's household; [2007, c. 36, §11 (AMD).]

G. A full description and schedule of the periodic amounts to be remitted to the debt management service provider for payment to the consumer's creditor or creditors and the amounts to be remitted to each creditor; [1999, c. 560, §3 (NEW).]

H. A notice to the consumer that by executing the agreement the consumer authorizes the supervised financial organization to disclose financial records relating to the trust account in which the consumer's funds are held pursuant to section 6175 to the administrator during the course of any examination of the debt management service provider by the administrator; and [1999, c. 560, §3 (NEW).]

I. The following notice:

NOTICE TO CONSUMER: Do not sign this agreement before you read it. You must be given a copy of this agreement. [1999, c. 560, §3 (NEW).]

[ 2007, c. 36, §§10, 11 (AMD); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

SECTION HISTORY

1999, c. 560, §3 (NEW). 2007, c. 36, §§10, 11 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §5 (REV). 2007, c. 695, Pt. A, §47 (AFF).



32 §6177. Reports and records

1. Written reports to consumers. A debt management service provider shall provide to each consumer receiving debt management services periodic written reports accounting for funds received from the consumer for payment to the consumer's creditor or creditors whose obligations are listed in the consumer's agreement with the debt management service provider and disbursements made to each such creditor on the consumer's behalf since the last report. The debt management service provider shall provide such reports to the consumer not less than once each calendar quarter.

[ 1999, c. 560, §3 (NEW) .]

2. Maintenance of records. A debt management service provider shall maintain books and records for each consumer for whom it provides debt management services for 6 years following the final transaction with the consumer.

[ 1999, c. 560, §3 (NEW) .]

SECTION HISTORY

1999, c. 560, §3 (NEW).



32 §6178. Powers and functions of administrator

The administrator may exercise the following powers and functions. [1999, c. 560, §3 (NEW).]

1. Complaint investigation. The administrator may receive and act on complaints, take action to obtain voluntary compliance with this chapter or refer cases, including cases involving violations under section 6173 or 6175 or Title 17, section 701, to the Attorney General, who shall appear for and represent the administrator in court.

[ 1999, c. 560, §3 (NEW) .]

2. Rules. The administrator may adopt rules to carry out the requirements of this chapter in accordance with Title 5, chapter 375. Rules adopted pursuant to this chapter are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 560, §3 (NEW) .]

3. Examinations. The administrator may examine the books, accounts and records of any debt management service provider, make an investigation to determine compliance with this chapter and charge the reasonable expenses necessarily incurred to conduct the examinations to the debt management service provider.

[ 1999, c. 560, §3 (NEW) .]

4. Appropriation of funds. The administrator may appropriate for the use of the administrator the aggregate of fees, examination expense reimbursement or other payments made to the administrator pursuant to this chapter and carry forward any balance of funds from a fiscal year to be expended for the same purpose in the following fiscal year.

[ 1999, c. 560, §3 (NEW) .]

SECTION HISTORY

1999, c. 560, §3 (NEW).



32 §6179. Prohibited acts

A debt management service provider may not: [1999, c. 560, §3 (NEW).]

1. Purchase debt. Purchase any debt or obligation of a consumer;

[ 1999, c. 560, §3 (NEW) .]

2. Lend money. Lend money or provide credit to any consumer;

[ 1999, c. 560, §3 (NEW) .]

3. Mortgage interest . Obtain a mortgage or other security interest in property of a consumer;

[ 1999, c. 560, §3 (NEW) .]

4. Debt collector. Operate as a debt collector in this State, as defined in section 11002, subsection 6; or

[ 1999, c. 560, §3 (NEW) .]

5. Negative amortization. Structure an agreement for the consumer that, at the conclusion of the projected term for the consumer's participation in the debt management service agreement, would result in negative amortization of any of the consumer's obligations to creditors.

[ 1999, c. 560, §3 (NEW) .]

SECTION HISTORY

1999, c. 560, §3 (NEW).



32 §6180. Advertising

1. False advertising. A debt management service provider may not engage in this State in false or misleading advertising concerning the terms and conditions of any services or assistance offered.

[ 1999, c. 560, §3 (NEW) .]

2. Dissemination; no liability. This section does not impose liability on the owner or personnel of any medium in which an advertisement appears or through which an advertisement is disseminated.

[ 1999, c. 560, §3 (NEW) .]

SECTION HISTORY

1999, c. 560, §3 (NEW).



32 §6181. Effects of violations on rights of parties

1. Violations; unfair, unconscionable or deceptive practices. A debt management service provider that violates any provision of this chapter or any rule adopted by the administrator or that through any unfair, unconscionable or deceptive practice causes actual damage to a consumer is subject to enforcement action pursuant to subsection 2.

[ 1999, c. 560, §3 (NEW) .]

2. Enforcement actions. The following enforcement actions may be taken by the administrator or an aggrieved consumer against a debt management service provider for violations of any provision of this chapter or any rule adopted pursuant to this chapter or for unfair, unconscionable or deceptive practices that cause actual damage to a consumer:

A. After notice and hearing, a cease and desist order from the administrator; [1999, c. 560, §3 (NEW).]

B. When in the opinion of the administrator immediate action is required to protect the public interest, a cease and desist order without prior notice and hearing after which the administrator shall afford an opportunity for a hearing, the results of which are subject to review under Title 5, chapter 375, subchapter VII; [1999, c. 560, §3 (NEW).]

C. After notice and hearing, forfeiture of such portion of the required bond as proportionately may make aggrieved parties whole; [1999, c. 560, §3 (NEW).]

D. A civil action by the administrator through the Attorney General, after which a court may assess a civil penalty payable to the State of not more than $5,000; [1999, c. 560, §3 (NEW).]

E. A civil action by an aggrieved consumer in which that consumer has the right to recover actual damages from the debt management service provider in an amount determined by the court plus costs of the action together with reasonable attorney's fees; or [1999, c. 560, §3 (NEW).]

F. Revocation, suspension or nonrenewal of the debt management service provider's registration pursuant to section 6182. [1999, c. 560, §3 (NEW).]

[ 1999, c. 560, §3 (NEW) .]

SECTION HISTORY

1999, c. 560, §3 (NEW).



32 §6182. Suspension or revocation of registration

1. Suspension or revocation. After notice and hearing, the administrator may suspend or revoke a debt management service provider's registration if the administrator finds that one of the conditions of subsection 2 is met.

[ 1999, c. 560, §3 (NEW) .]

2. Conditions for suspension or revocation. The following conditions are grounds for suspension or revocation of a registration:

A. A fact or condition exists that, if it had existed at the time when the registrant applied for registration, would have been grounds for denying the application; [1999, c. 560, §3 (NEW).]

B. The registrant knowingly violates a material provision of this chapter or rule or order validly adopted by the administrator under authority of this chapter; [1999, c. 560, §3 (NEW).]

C. The registrant is insolvent; [1999, c. 560, §3 (NEW).]

D. The registrant refuses to permit the administrator to make an examination authorized by this chapter; or [1999, c. 560, §3 (NEW).]

E. The registrant fails to respond within a reasonable time and in an appropriate manner to communications from the administrator. [1999, c. 560, §3 (NEW).]

[ 1999, c. 560, §3 (NEW) .]

SECTION HISTORY

1999, c. 560, §3 (NEW).



32 §6183. Debt management services related to residential mortgage loans

A person that engages in debt management services as described in section 6172, subsection 2, paragraph D related to a consumer's residential mortgage loan shall comply with the requirements of this chapter governing debt management service providers, subject to the following conditions and provisions. [2009, c. 327, §1 (NEW); 2009, c. 327, §2 (AFF).]

1. Good faith and fair dealing. A person subject to this section shall act in good faith and with fair dealing in any transaction, practice or course of business in connection with the providing of debt management services.

[ 2009, c. 327, §1 (NEW); 2009, c. 327, §2 (AFF) .]

2. Training. With respect to section 6174-B, training leading to certification of the counselor must relate to subject matter specific to such activity, including but not limited to the tax consequences to the consumer of forgiven debt, the consumer's options for discharge of debt, including but not limited to the availability of bankruptcy, and all other options available to the consumer. The consumer education program must also include information about the tax consequences of forgiven debt.

[ 2009, c. 327, §1 (NEW); 2009, c. 327, §2 (AFF) .]

3. Written reports. With respect to section 6177, subsection 1, the periodic written reports must consist of written updates provided to the consumer on at least a quarterly basis as well as a final accounting provided to the consumer.

[ 2009, c. 327, §1 (NEW); 2009, c. 327, §2 (AFF) .]

4. Exceptions. Section 6179, subsections 1 and 3 do not apply to the provisions of this section.

[ 2009, c. 327, §1 (NEW); 2009, c. 327, §2 (AFF) .]

5. Disclosure. If the service to be provided to the consumer includes the sale or transfer of an interest in real property:

A. The consumer's right to cancel the agreement by providing a written notice of cancellation to the other party pursuant to section 6176, subsection 2, paragraph E is effective only until the date of consummation of the transfer; [2009, c. 327, §1 (NEW); 2009, c. 327, §2 (AFF).]

B. The debt management service provider must provide the consumer with the names and contact information for 3rd-party housing counselors approved by the United States Department of Housing and Urban Development; and [2009, c. 327, §1 (NEW); 2009, c. 327, §2 (AFF).]

C. The debt management service provider must specifically advise the consumer in writing whether the consumer will be liable for a deficiency or not liable for a deficiency resulting from the sale or transfer. [2009, c. 327, §1 (NEW); 2009, c. 327, §2 (AFF).]

[ 2009, c. 327, §1 (NEW); 2009, c. 327, §2 (AFF) .]

6. Damages. In addition to any other remedies available to the consumer, a consumer has a right to recover consequential damages from the debt management service provider for a violation of this section.

[ 2009, c. 327, §1 (NEW); 2009, c. 327, §2 (AFF) .]

SECTION HISTORY

2009, c. 327, §1 (NEW). 2009, c. 327, §2 (AFF).






Chapter 80-B: FORECLOSURE PURCHASERS

32 §6191. Short title

This chapter may be known and cited as "the Foreclosure Purchasers Act." [2007, c. 596, §1 (NEW).]

SECTION HISTORY

2007, c. 596, §1 (NEW).



32 §6192. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 596, §1 (NEW).]

1. Administrator. "Administrator" means the Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation, except that "administrator" means the Superintendent of Financial Institutions with regard to a supervised financial organization as defined in Title 9-A, section 1-301, subsection 38-A.

[ 2007, c. 596, §1 (NEW) .]

2. Bona fide purchaser. "Bona fide purchaser" means any person acting in good faith who:

A. Purchases property from a foreclosure purchaser for consideration or makes a mortgage loan to a foreclosure purchaser or a subsequent bona fide purchaser as long as the person had no notice of:

(1) The foreclosed homeowner's continuing right to possess the property;

(2) The foreclosed homeowner's continuing legal or equitable interest in the property, including, but not limited to, the right to repurchase, or of any facts that may create an equitable mortgage; or

(3) Any violations of this chapter; [2007, c. 596, §1 (NEW).]

B. Purchases property at a foreclosure sale; or [2007, c. 596, §1 (NEW).]

C. Accepts a deed in lieu of foreclosure. [2007, c. 596, §1 (NEW).]

[ 2007, c. 596, §1 (NEW) .]

3. Consideration. "Consideration" means any payment or thing of value provided to the foreclosed homeowner, including payment of or forgiveness of unpaid rent or contract for deed, land installment contract or bond for deed payments owed by the foreclosed homeowner prior to the date of eviction or voluntary relinquishment of the property, reasonable costs paid to 3rd parties necessary to complete the foreclosure reconveyance transaction, payment of money to satisfy a debt or legal obligation of the foreclosed homeowner or the reasonable cost of repairs for damage to the dwelling caused by the foreclosed homeowner. "Consideration" does not include amounts imputed as a down payment or fee to the foreclosure purchaser or a person acting in participation with the foreclosure purchaser incident to a contract for deed, land installment contract, bond for deed, lease or option to purchase entered into as part of the foreclosure reconveyance, except for reasonable costs paid to 3rd parties necessary to complete the foreclosure reconveyance.

[ 2007, c. 596, §1 (NEW) .]

4. Foreclosed homeowner. "Foreclosed homeowner" means an owner of residential real property, including a condominium, that is the primary residence of the owner and whose mortgage on the real property is or was in foreclosure.

[ 2007, c. 596, §1 (NEW) .]

5. Foreclosure purchaser. "Foreclosure purchaser" means a person acting as the acquirer in a foreclosure reconveyance. "Foreclosure purchaser" also includes a person acting in a joint venture or joint enterprise with one or more acquirers in a foreclosure reconveyance. "Foreclosure purchaser" does not include:

A. A bona fide purchaser; or [2007, c. 596, §1 (NEW).]

B. A natural person who is not in the business of foreclosure purchasing and has a prior personal relationship with the foreclosed homeowner. [2007, c. 596, §1 (NEW).]

[ 2007, c. 596, §1 (NEW) .]

6. Foreclosure reconveyance. "Foreclosure reconveyance" means a transaction involving:

A. The transfer of title to a residence in foreclosure, either by transfer of interest from the foreclosed homeowner or by creation of a mortgage or other lien or encumbrance during the foreclosure process that allows the acquirer to obtain title to the property by redeeming the property as a junior lienholder; and [2007, c. 596, §1 (NEW).]

B. The subsequent conveyance, or promise of a subsequent conveyance, of an interest back to the foreclosed homeowner by the acquirer or a person acting in participation with the acquirer that allows the foreclosed homeowner to possess either the residence in foreclosure or other real property. For the purposes of this paragraph, "interest" includes, but is not limited to, an interest in a contract for deed, a land installment contract, a bond for deed, a purchase agreement, an option to purchase or a lease. [2007, c. 596, §1 (NEW).]

"Foreclosure reconveyance" does not include a supervised loan subject to Title 9-A, Article 8-A or the federal Truth in Lending Act made by a supervised lender or supervised financial organization to refinance any existing mortgage.

[ 2011, c. 427, Pt. D, §20 (AMD) .]

7. Resale. "Resale" means a bona fide market sale of a property subject to a foreclosure reconveyance by a foreclosure purchaser to an unaffiliated 3rd party.

[ 2007, c. 596, §1 (NEW) .]

8. Resale price. "Resale price" means the gross sale price of a property upon resale.

[ 2007, c. 596, §1 (NEW) .]

9. Residence in foreclosure. "Residence in foreclosure" means residential real property consisting of one- to 4-family dwelling units, one of which the owner occupies as the owner's principal place of residence, when there is a delinquency or default on any loan payment or debt secured by or attached to the residential real property, including, but not limited to, a contract for deed, land installment contract or bond for deed, land installment contract or bond for deed payments.

[ 2007, c. 596, §1 (NEW) .]

SECTION HISTORY

2007, c. 596, §1 (NEW). 2011, c. 427, Pt. D, §20 (AMD).



32 §6193. License required

A foreclosure purchaser may not engage in the business of foreclosure purchasing in this State without first obtaining a license from the administrator, except that a supervised financial organization as defined in Title 9-A, section 1-301, subsection 38-A is not required to be licensed. The requirements for obtaining a license under this chapter must be substantially similar to the requirements for a supervised lender license as provided in Title 9-A, section 2-301. [2007, c. 596, §1 (NEW).]

SECTION HISTORY

2007, c. 596, §1 (NEW).



32 §6194. Contract requirements

1. Written contract required. A foreclosure purchaser shall enter into a foreclosure reconveyance in the form of a written contract. The contract must be written in at least 12-point boldface type in the same language principally used by the foreclosure purchaser and foreclosed homeowner to negotiate the sale of the residence in foreclosure and must be fully completed and signed and dated by the foreclosed homeowner and foreclosure purchaser before the execution of any instrument of conveyance of the residence in foreclosure.

[ 2007, c. 596, §1 (NEW) .]

2. Contract terms. A contract required by this section must contain the entire agreement of the parties and must include:

A. The name, business address and telephone number of the foreclosure purchaser; [2007, c. 596, §1 (NEW).]

B. The address of the residence in foreclosure; [2007, c. 596, §1 (NEW).]

C. The total consideration to be given by the foreclosure purchaser in connection with or incident to the sale; [2007, c. 596, §1 (NEW).]

D. A complete description of the terms of payment or other consideration, including, but not limited to, any services of any nature that the foreclosure purchaser will perform for the foreclosed homeowner before or after the sale; [2007, c. 596, §1 (NEW).]

E. The time at which possession is to be transferred to the foreclosure purchaser; [2007, c. 596, §1 (NEW).]

F. A complete description of the terms of any related agreement designed to allow the foreclosed homeowner to remain in the home, such as a rental agreement, repurchase agreement, contract for deed, land installment contract or bond for deed or lease with option to buy; [2007, c. 596, §1 (NEW).]

G. A notice of cancellation as provided in section 6195, subsection 3; [2007, c. 596, §1 (NEW).]

H. The following notice in at least 14-point boldface type, if the contract is printed, or in capital letters, if the contract is typed:

"NOTICE REQUIRED BY MAINE LAW

YOU ARE TRANSFERRING TITLE TO YOUR HOUSE. IF YOU DO NOT FULFILL ALL OF THE TERMS OF THIS CONTRACT, YOU WILL LOSE OWNERSHIP AND POSSESSION OF YOUR HOUSE."; and

[2007, c. 596, §1 (NEW).]

I. The following notice in at least 14-point boldface type, if the contract is printed, or in capital letters, if the contract is typed, and completed with the name of the foreclosure purchaser, immediately above the statement required by section 6195, subsection 2:

"NOTICE REQUIRED BY MAINE LAW

Until your right to cancel this contract has ended, ....... (Name) or anyone working for ....... (Name) CANNOT ask you to sign or have you sign any deed or any other document."

[2007, c. 596, §1 (NEW).]

[ 2007, c. 596, §1 (NEW) .]

3. Effect of contract. The contract required by this section survives delivery of any instrument of conveyance of the residence in foreclosure and has no effect on persons other than the parties to the contract.

[ 2007, c. 596, §1 (NEW) .]

4. Advance disclosure of contract. The contract required by this section must be given to the foreclosed homeowner at least 3 business days prior to the consummation of the foreclosure reconveyance.

[ 2007, c. 596, §1 (NEW) .]

5. Filing with register of deeds. The foreclosure purchaser shall file a memorandum of the contract required by this section with the register of deeds in the county in which the residence in foreclosure is located.

[ 2007, c. 596, §1 (NEW) .]

SECTION HISTORY

2007, c. 596, §1 (NEW).



32 §6195. Cancellation

1. Cancellation. In addition to any other right of rescission, a foreclosed homeowner has the right to cancel a contract with a foreclosure purchaser until midnight of the 5th business day following the day on which the foreclosed homeowner signs a contract that complies with this chapter or until 8:00 a.m. on the last day of the period during which the foreclosed homeowner has a right of redemption, whichever occurs first. Cancellation occurs when the foreclosed homeowner delivers, by any means, written notice of cancellation to the address provided in subsection 3. If cancellation is mailed, delivery is effective upon mailing. If sent via e-mail, delivery is effective upon transmission. A notice of cancellation given by the foreclosed homeowner need not take the particular form as specified in the contract. Within 10 days following receipt of a notice of cancellation given in accordance with this section, the foreclosure purchaser shall return without condition any original contract and any other documents signed by the foreclosed homeowner.

[ 2007, c. 596, §1 (NEW) .]

2. Notice of cancellation in contract. A contract must contain in the space reserved for the foreclosed homeowner's signature a conspicuous statement in at least 14-point boldface type, if the contract is printed, or in capital letters, if the contract is typed, as follows:

"NOTICE REQUIRED BY MAINE LAW

"You may cancel this contract for the sale of your house without any penalty or obligation at any time before ........ (Date and time of day)

See the attached notice of cancellation form for an explanation of this right."

The foreclosure purchaser shall accurately enter the date and time of day on which the cancellation right ends.

[ 2007, c. 596, §1 (NEW) .]

3. Separate notice of cancellation. The foreclosure purchaser shall provide the foreclosed homeowner with a copy of the contract and the attached notice of cancellation at the time the contract is executed by all parties. The contract must be accompanied by a completed form in duplicate, captioned "notice of cancellation" in 14-point boldface type, if the contract is printed, or in capital letters, if the contract is typed, followed by a space in which the foreclosure purchaser shall enter the date on which the foreclosed homeowner executes the contract. This form must be attached to the contract, must be easily detachable and must contain in at least 12-point type, if the contract is printed, or in capital letters, if the contract is typed, the following statement written in the same language as used in the contract:

"NOTICE OF CANCELLATION..... (Enter date contract signed)

You may cancel this contract for the sale of your house, without any penalty or obligation, at any time before..... (Enter date)

To cancel this transaction, you may use any of the following methods: (1) mail or otherwise deliver a signed and dated copy of this cancellation notice; or (2) send via e-mail a notice of cancellation to..... (Name of purchaser) at ..... (Physical address of purchaser's place of business)..... (E-mail address of foreclosure consultant's place of business) NOT LATER THAN ..... (Enter date).

I hereby cancel this transaction ..... (Date)

................ (Seller's signature)"

At a minimum, the contract and the notice of cancellation must contain a physical address to which notice of cancellation may be mailed or otherwise delivered. A post office box does not constitute a physical address. A post office box may be designated for delivery by mail only if it is accompanied by a physical address at which the notice could be delivered by a method other than mail. An e-mail address may be provided in addition to the physical address.

[ 2007, c. 596, §1 (NEW) .]

4. Determination of cancellation period. The 5 business days during which the foreclosed homeowner may cancel the contract pursuant to subsection 1 does not begin to run until all parties to the contract have executed the contract and the foreclosure purchaser has complied with this section.

[ 2007, c. 596, §1 (NEW) .]

SECTION HISTORY

2007, c. 596, §1 (NEW).



32 §6196. Waiver

Any waiver of the provisions of this chapter is void and unenforceable as contrary to public policy, except that a foreclosed homeowner may waive the 5-day right to cancel provided in section 6195 if the property is subject to a foreclosure sale within the 5 business days and the foreclosed homeowner agrees to waive the right to cancel in a handwritten statement signed by all parties holding title to the foreclosed property. [2007, c. 596, §1 (NEW).]

SECTION HISTORY

2007, c. 596, §1 (NEW).



32 §6197. Liability

Any provision in a contract entered into on or after the effective date of this chapter that attempts or purports to require arbitration of any dispute arising under this chapter is void at the option of the foreclosed homeowner. [2007, c. 596, §1 (NEW).]

SECTION HISTORY

2007, c. 596, §1 (NEW).



32 §6198. Prohibited practices

1. Permitted foreclosure reconveyance. A foreclosure purchaser may not enter into or attempt to enter into a foreclosure reconveyance with a foreclosed homeowner unless:

A. The foreclosure purchaser verifies and can demonstrate that the foreclosed homeowner has a reasonable ability to pay for the subsequent conveyance of an interest back to the foreclosed homeowner. In the case of a lease with an option to purchase, payment ability also includes the reasonable ability to make the lease payments and purchase the property within the term of the option to purchase. There is a rebuttable presumption that a homeowner is reasonably able to pay for the subsequent conveyance if the owner's payments on a monthly basis for primary housing expenses and regular principal and interest payments on other personal debt do not exceed 60% of the owner's monthly gross income. For the purposes of this section, "primary housing expenses" means the sum of payments for regular principal, interest, rent, utilities, hazard insurance, real estate taxes and association dues. There is a rebuttable presumption that the foreclosure purchaser has not verified reasonable payment ability if the foreclosure purchaser has not obtained documents other than a statement by the foreclosed homeowner of assets, liabilities and income; [2007, c. 596, §1 (NEW).]

B. The foreclosure purchaser and the foreclosed homeowner complete a closing for any foreclosure reconveyance in which the foreclosure purchaser obtains a deed or mortgage from a foreclosed homeowner. For purposes of this section, "closing" means an in-person meeting to complete final documents incident to the sale of the real property or creation of a mortgage on the real property conducted by a closing agent who is not employed by or an affiliate of the foreclosure purchaser or employed by such an affiliate and who does not have a business or personal relationship with the foreclosure purchaser other than the provision of real estate settlement services; [2007, c. 596, §1 (NEW).]

C. The foreclosure purchaser obtains the written consent of the foreclosed homeowner to a grant by the foreclosure purchaser of any interest in the property during such times as the foreclosed homeowner maintains any interest in the property; [2007, c. 596, §1 (NEW).]

D. The foreclosure purchaser obtains certification from a counselor with a 3rd-party, nonprofit organization approved by the administrator that the foreclosed homeowner has received counseling on the advisability of the foreclosure reconveyance; and [2007, c. 596, §1 (NEW).]

E. The foreclosure purchaser complies with the requirements for disclosure, loan terms and conduct in Title 9-A, Article 8-A for any foreclosure reconveyance in which the foreclosed homeowner obtains a vendee interest in a contract for deed, land installment contract or bond for deed, regardless of whether the terms of the contract for deed, land installment contract or bond for deed meet the annual percentage rate or points and fees requirements for a covered loan. [2011, c. 427, Pt. D, §21 (AMD).]

[ 2011, c. 427, Pt. D, §21 (AMD) .]

2. Failure to ensure reconveyance or to pay consideration. A foreclosure purchaser may not fail to either:

A. Ensure that title to the residence in foreclosure has been reconveyed to the foreclosed homeowner; or [2007, c. 596, §1 (NEW).]

B. Make a payment to the foreclosed homeowner in an amount of at least 82% of the fair market value of the property less any payments related to the discharge of an existing mortgage within 150 days of either the eviction or voluntary relinquishment of possession of the residence in foreclosure by the foreclosed homeowner. The foreclosure purchaser shall make a detailed accounting of the basis for the payment amount, including providing written documentation of expenses, within this 150-day period. Expenses may include any payments related to the discharge of an existing mortgage made by the foreclosure purchaser to 3rd parties on behalf of the foreclosed homeowner. The accounting must be on a form prescribed by the administrator. For purposes of this paragraph:

(1) There is a rebuttable presumption that an appraisal by a person licensed or certified by an agency of the Federal Government or this State to appraise real estate constitutes the fair market value of the property; and

(2) The time for determining the fair market value amount in the foreclosure reconveyance contract must be either at the time of the execution of the foreclosure reconveyance contract or at resale. If the contract states that the fair market value must be determined at the time of resale, the fair market value must be the resale price if it is sold within 120 days of the eviction or voluntary relinquishment of the property by the foreclosed homeowner. If the contract states that the fair market value is determined at the time of resale, and the resale is not completed within 120 days of the eviction or voluntary relinquishment of the property by the foreclosed homeowner, the fair market value must be determined by an appraisal conducted during this 120-day period and payment, if required, must be made to the homeowner, but the fair market value must be recalculated as the resale price on resale and an additional payment amount, if appropriate based on the resale price, must be made to the foreclosed homeowner within 15 days of resale and a detailed accounting of the basis for the payment amount or a detailed accounting of the reasons for failure to make additional payment must be made within 15 days of resale, including providing written documentation of expenses. The accounting must be on a form prescribed by the administrator. [2007, c. 596, §1 (NEW).]

[ 2007, c. 596, §1 (NEW) .]

3. Unfair or commercially unreasonable terms. A foreclosure purchaser may not enter into repurchase or lease terms as part of the subsequent foreclosure reconveyance that are unfair or commercially unreasonable or engage in any other unfair conduct.

[ 2007, c. 596, §1 (NEW) .]

4. Misrepresentation. A foreclosure purchaser may not represent, directly or indirectly, that:

A. The foreclosure purchaser is acting as an advisor or a consultant, or in any other manner represent that the foreclosure purchaser is acting on behalf of the foreclosed homeowner; [2007, c. 596, §1 (NEW).]

B. The foreclosure purchaser has certification or licensure that the foreclosure purchaser does not have, or that the foreclosure purchaser is not a member of a licensed profession if that is untrue; [2007, c. 596, §1 (NEW).]

C. The foreclosure purchaser is assisting the foreclosed homeowner in retaining ownership to the residence in foreclosure; or [2007, c. 596, §1 (NEW).]

D. The foreclosure purchaser is assisting the foreclosed homeowner in preventing a completed foreclosure if the result of the transaction is that the foreclosed homeowner will not complete a redemption of the property. [2007, c. 596, §1 (NEW).]

[ 2007, c. 596, §1 (NEW) .]

5. False, deceptive or misleading statements. A foreclosure purchaser may not make any statements, directly or by implication, or engage in any other conduct that is false, deceptive or misleading or that has the likelihood to cause confusion or misunderstanding, including, but not limited to, statements regarding the value of the residence in foreclosure, the amount of proceeds the foreclosed homeowner may receive after a foreclosure sale, any contract term or the foreclosed homeowner's rights or obligations incident to or arising out of the foreclosure reconveyance.

[ 2007, c. 596, §1 (NEW) .]

6. Door-to-door solicitation prohibited. A foreclosure purchaser may not solicit a foreclosure reconveyance door-to-door prior to receiving an invitation from a foreclosed homeowner.

[ 2007, c. 596, §1 (NEW) .]

7. Other actions. Until the time during which the foreclosed homeowner may cancel the transaction has fully elapsed, a foreclosure purchaser may not:

A. Accept from any foreclosed homeowner an execution of or induce any foreclosed homeowner to execute any instrument of conveyance of any interest in the residence in foreclosure; [2007, c. 596, §1 (NEW).]

B. Record or file with the county register of deeds any document, including, but not limited to, any instrument of conveyance, signed by the foreclosed homeowner; [2007, c. 596, §1 (NEW).]

C. Transfer or encumber or purport to transfer or encumber any interest in the residence in foreclosure to any 3rd party, except that this paragraph may not defeat or affect a grant of interest or encumbrance against a bona fide purchaser or encumbrance for value and without notice of a violation of this chapter. Knowledge on the part of any such person or entity that the property was a residence in foreclosure does not constitute notice of a violation of this chapter. This paragraph does not abrogate any duty of inquiry that exists as to rights or interests of persons in possession of the residence in foreclosure; or [2007, c. 596, §1 (NEW).]

D. Pay the foreclosed homeowner any consideration. [2007, c. 596, §1 (NEW).]

[ 2007, c. 596, §1 (NEW) .]

SECTION HISTORY

2007, c. 596, §1 (NEW). 2009, c. 362, Pt. C, §4 (AMD). 2011, c. 427, Pt. D, §21 (AMD).



32 §6199. Enforcement

This section applies to any violation of this chapter in connection with the actions of a foreclosure purchaser. [2007, c. 596, §1 (NEW).]

1. Enforcement. In addition to other actions allowed pursuant to this section, the administrator may undertake any authorized actions pursuant to Title 9-A, Article 6 to ensure compliance with this chapter.

[ 2007, c. 596, §1 (NEW) .]

2. Private action. A private cause of action may be brought by a foreclosed homeowner on the basis of a violation of this chapter. A foreclosed homeowner may be awarded actual and consequential damages and costs, including reasonable attorney's fees, and may be granted injunctive, declaratory and other equitable relief the court determines appropriate in an action to enforce compliance with this chapter.

[ 2007, c. 596, §1 (NEW) .]

3. Remedies cumulative. The remedies provided in this section are cumulative and do not restrict any remedy that is otherwise available. The provisions of this chapter are not exclusive and are in addition to any other requirements, rights, remedies and penalties provided by state or federal law.

[ 2007, c. 596, §1 (NEW) .]

4. Improvident transfer. The remedies provided under Title 33, chapter 20 apply to any violation of this chapter in connection with actions of a foreclosure purchaser.

[ 2007, c. 596, §1 (NEW) .]

5. Stay of eviction action. The automatic stay of an eviction action is governed by this subsection.

A. A court hearing an eviction action against a foreclosed homeowner must issue an automatic stay without imposition of a bond if a defendant makes a prima facie showing that the defendant:

(1) Has commenced an action concerning a foreclosure reconveyance; asserts a defense under that action that the property that is the subject of the eviction action is also the subject of a foreclosure reconveyance in violation of this chapter; or asserts a claim or affirmative defense of fraud, false pretense, false promise, misrepresentation, misleading statement or deceptive practice in connection with a foreclosure reconveyance;

(2) Owned the residence in foreclosure;

(3) Conveyed title to the residence in foreclosure to a 3rd party upon a promise that the defendant would be allowed to occupy the residence or other real property in which the foreclosure purchaser or a person acting in participation with the foreclosure purchaser has an interest and that the residence or other real property would be the subject of a foreclosure reconveyance; and

(4) Since the conveyance, has continuously occupied the residence in foreclosure or other real property in which the foreclosure purchaser or a person acting in participation with the foreclosure purchaser has an interest. For purposes of this subparagraph, notarized affidavits are acceptable means of proof to meet the defendant's burden. Upon good cause shown, a defendant may request and the court may grant up to an additional 2 weeks to produce evidence required to make the prima facie showing. [2007, c. 596, §1 (NEW).]

B. The automatic stay expires upon the later of:

(1) The failure of the foreclosed homeowner to commence an action in a court of competent jurisdiction in connection with a foreclosure reconveyance within 90 days after the issuance of the stay; and

(2) The issuance of an order lifting the stay by a court hearing claims related to the foreclosure reconveyance. [2007, c. 596, §1 (NEW).]

[ 2007, c. 596, §1 (NEW) .]

6. Unfair trade practice. The Attorney General may bring an action under Title 5, chapter 10 for any violation of this chapter.

[ 2007, c. 596, §1 (NEW) .]

SECTION HISTORY

2007, c. 596, §1 (NEW).



32 §6200. Rulemaking

The administrator may adopt rules as necessary to carry out the purposes of this chapter. Rules adopted pursuant to this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 596, §1 (NEW).]

SECTION HISTORY

2007, c. 596, §1 (NEW).






Chapter 81: ALCOHOL AND DRUG COUNSELORS

Subchapter 1: GENERAL PROVISIONS

32 §6201. State Board of Alcohol and Drug Counselors

The State Board of Alcohol and Drug Counselors within the Department of Professional and Financial Regulation as established by Title 5, section 12004-A, subsection 41, shall carry out the purposes of this chapter. [1995, c. 394, §2 (AMD).]

SECTION HISTORY

1977, c. 466, §2 (NEW). 1983, c. 553, §46 (AMD). 1983, c. 812, §249 (AMD). 1987, c. 395, §A192 (AMD). 1989, c. 503, §B148 (AMD). 1995, c. 394, §2 (AMD).



32 §6202. Objective

The objective of this legislation is to establish a State Board of Alcohol and Drug Counselors, which establishes and ensures high professional standards among alcohol and drug counselors and which encourages and promotes quality treatment and rehabilitation services for substance abusers. [1995, c. 394, §3 (AMD).]

SECTION HISTORY

1977, c. 466, §2 (NEW). 1987, c. 395, §A193 (AMD). 1995, c. 394, §3 (AMD).



32 §6203. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 466, §2 (NEW). 1987, c. 395, §A194 (AMD). 1991, c. 456, §§2-8 (AMD). 1995, c. 394, §§4,5 (AMD). 2003, c. 347, §§1-4 (AMD). 2003, c. 347, §25 (AFF). 2003, c. 689, §B6 (REV). 2007, c. 402, Pt. U, §1 (RP).



32 §6203-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 402, Pt. U, §2 (NEW).]

1. Agency. "Agency" means an establishment, organization or institution, public or private, that is licensed by the Department of Health and Human Services and that offers, purports to offer, maintains or operates one or more programs for the assessment, diagnosis, care, treatment or rehabilitation of individuals who are suffering physically, emotionally or psychologically from the abuse of alcohol or other drugs.

[ 2007, c. 402, Pt. U, §2 (NEW) .]

2. Alcohol and drug counseling aide. "Alcohol and drug counseling aide" means an individual who is licensed by the board to engage in an apprenticeship for the purpose of acquiring knowledge and experience in the performance of alcohol and drug counseling services, including but not limited to knowledge of ethical standards. An alcohol and drug counseling aide may facilitate individual and direct group counseling or assume other facilitation duties under supervision and may supervise nonclinical activities. An alcohol and drug counseling aide may write treatment chart notations when the notations are cosigned by a certified clinical supervisor. All work performed must be under the supervision of a certified clinical supervisor. An alcohol and drug counseling aide may not engage in independent or private practice. All work associated with the apprenticeship may be conducted only in an agency.

[ 2007, c. 402, Pt. U, §2 (NEW) .]

3. Alcohol and drug counseling services. "Alcohol and drug counseling services" are those counseling services offered for a fee, monetary or otherwise, as part of the treatment and rehabilitation of persons abusing alcohol or other drugs. The purpose of alcohol and drug counseling services is to help individuals, families and groups confront and resolve problems caused by the abuse of alcohol or other drugs. Alcohol and drug counseling services are the 12 core functions defined by rule of the board. "Alcohol and drug counseling services" includes nicotine addiction counseling and treatment services.

[ 2011, c. 222, §1 (AMD) .]

4. Board. "Board" means the State Board of Alcohol and Drug Counselors.

[ 2007, c. 402, Pt. U, §2 (NEW) .]

5. Certified alcohol and drug counselor. "Certified alcohol and drug counselor" means an individual who provides individual or group alcohol and drug counseling services unaided and who meets the criteria established in section 6214-C. A certified alcohol and drug counselor may not engage in independent or private practice. All work performed must be under the supervision of a certified clinical supervisor within an agency.

[ 2007, c. 402, Pt. U, §2 (NEW) .]

6. Certified clinical supervisor. "Certified clinical supervisor" means an individual who is licensed by the board to provide supervision to individuals who provide alcohol and drug counseling services as required by this chapter. For the purposes of this subsection, "supervision" includes, but is not limited to, oversight of case record reviews, case management, development of counseling skills, education and treatment modalities, clinical supervision log maintenance and client treatment plans and activities.

[ 2007, c. 402, Pt. U, §2 (NEW) .]

7. Consumer of alcohol and drug counseling services. "Consumer of alcohol and drug counseling services" means a person affected by or recovering from alcoholism or other drug abuse.

[ 2007, c. 402, Pt. U, §2 (NEW) .]

8. Inactive alcohol and drug counselor. "Inactive alcohol and drug counselor" means a person who is licensed to provide alcohol and drug counseling services and who applies to the board for an inactive license under section 6219-B.

[ 2007, c. 402, Pt. U, §2 (NEW) .]

9. Licensed alcohol and drug counselor. "Licensed alcohol and drug counselor" means an individual who provides individual or group alcohol and drug counseling services independently within an agency or in private practice and who meets the criteria established in section 6214-D. A licensed alcohol and drug counselor may also assume clinical supervision duties upon being licensed by the board as a certified clinical supervisor.

[ 2007, c. 402, Pt. U, §2 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. U, §2 (NEW). 2011, c. 222, §1 (AMD).



32 §6204. Reporting (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 466, §2 (NEW). 1987, c. 395, §A195 (AMD). 1991, c. 456, §9 (AMD). 2007, c. 402, Pt. U, §3 (RP).



32 §6205. Licensing

A person may not, unless specifically exempted by this chapter, practice as an alcohol and drug counselor or begin an internship or profess to the public to be, or assume or use the title or designation of, "certified alcohol and drug counselor," "licensed alcohol and drug counselor" or "alcohol and drug counseling aide" or the abbreviation "C.A.D.C.," "L.A.D.C." or "A.D.C.A." or any other title, designation, words, letters or device tending to indicate that such a person is licensed, certified or registered, unless that person is licensed, certified or registered with and holds a current and valid license, certificate or registration from the board. Any person who violates this section is subject to the provisions of Title 10, section 8003-C. [2007, c. 402, Pt. U, §4 (AMD).]

SECTION HISTORY

1977, c. 466, §2 (NEW). 1987, c. 395, §A196 (RPR). 1991, c. 456, §10 (AMD). 1991, c. 456, §36 (AFF). 1995, c. 394, §6 (AMD). 2003, c. 347, §5 (AMD). 2003, c. 347, §25 (AFF). 2007, c. 402, Pt. U, §4 (AMD).



32 §6206. Exemptions

1. Peer groups; self-help. Nothing in this chapter may prevent any person from engaging in or offering substance abuse services such as self-help, sponsorship through alcoholics or narcotics anonymous groups or other uncompensated substance abuse assistance.

[ 1991, c. 456, §11 (NEW) .]

2. Government and school employees. Nothing in this chapter may be construed to apply to the activities and services of an employee or other agent of a recognized academic institution; a federal, state, county or local government institution, a program agency or facility; or a school committee, school district, school approved for attendance purposes pursuant to Title 20-A, section 2901, school board or board of trustees, if the individual is performing those activities solely within the agency or under the jurisdiction of that agency and if a license granted under this chapter is not a requirement for employment.

[ 1991, c. 456, §11 (NEW) .]

3. Clergy. Nothing in this chapter may be construed to apply to the activities and services of any priest, rabbi, member of the clergy, Christian Science healer, or minister of the gospel of any religious denomination when performing counseling services as part of religious duties and in connection with a specific synagogue or church of any religious denomination.

[ 1991, c. 456, §11 (NEW) .]

4. Interns. Nothing in this chapter may be construed to apply to the activities and services of a student, intern or trainee in substance abuse counseling pursuing a course of study in counseling in a regionally accredited institution of higher education or training institution, if these activities are performed under supervision and constitute a part of the supervised course of study.

[ 1991, c. 456, §11 (NEW) .]

5. Other licensed professionals. Nothing in this chapter may prevent any other licensed person in the field of medicine, psychology, nursing, social work or professional counseling who is qualified to provide substance abuse counseling services by virtue of the requirements for that profession from engaging in or offering substance abuse counseling services if such a person does not profess to be providing the service of a substance abuse counselor as the sole professional service rendered by that person. These professionals may not be required to obtain additional certification in order to provide substance abuse counseling services as permitted by this subsection.

[ 1993, c. 635, §1 (AMD) .]

6. Nicotine addiction counseling. Nothing in this chapter may be construed to require a person engaged in providing nicotine addiction counseling or treatment services to be licensed as an alcohol and drug counselor.

[ 2011, c. 222, §2 (NEW) .]

SECTION HISTORY

1977, c. 466, §2 (NEW). 1987, c. 395, §A197 (AMD). 1991, c. 456, §11 (RPR). 1993, c. 635, §1 (AMD). 2011, c. 222, §2 (AMD).



32 §6207. Registration required (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 466, §2 (NEW). 1987, c. 395, §A198 (RPR). 1991, c. 456, §12 (AMD). 1995, c. 394, §7 (AMD). 2003, c. 347, §25 (AFF). 2003, c. 347, §6 (RP).



32 §6207-A. License required

Unless exempted under section 6206, a person may not practice alcohol and drug counseling or begin an apprenticeship in this State unless that person has first obtained a license, certification or registration as provided in this chapter. [2003, c. 347, §7 (NEW); 2003, c. 347, §25 (AFF).]

SECTION HISTORY

2003, c. 347, §7 (NEW). 2003, c. 347, §25 (AFF).






Subchapter 2: STATE BOARD OF ALCOHOL AND DRUG COUNSELORS

32 §6208. Appointment; terms; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 466, §2 (NEW). 1983, c. 413, §210 (RP).



32 §6208-A. Appointment; terms; vacancies

1. Membership. The State Board of Alcohol and Drug Counselors, as established by Title 5, section 12004-A, subsection 41, consists of 5 members appointed by the Governor. Of these 5 members, 4 members must be licensed alcohol and drug counselors and one member must be a public member as defined in Title 5, section 12004-A.

[ 2011, c. 286, Pt. H, §1 (AMD) .]

2. Term of office. Appointments are for 3-year terms. Appointments of members must comply with Title 10, section 8009.

[ 2007, c. 402, Pt. U, §5 (AMD) .]

3. Vacancy.

[ 1993, c. 600, Pt. A, §257 (RP) .]

4. Limitation.

[ 1993, c. 600, Pt. A, §257 (RP) .]

SECTION HISTORY

1983, c. 413, §211 (NEW). 1983, c. 812, §250 (AMD). 1987, c. 395, §A200 (AMD). 1989, c. 503, §B149 (AMD). 1989, c. 831, §1 (AMD). 1991, c. 456, §13 (AMD). 1993, c. 600, §§A256,257 (AMD). 1995, c. 394, §9 (AMD). 1997, c. 727, §C10 (AMD). 1999, c. 386, §R1 (AMD). 2007, c. 402, Pt. U, §5 (AMD). 2011, c. 286, Pt. H, §1 (AMD).



32 §6209. Removal of board members

A board member may be removed by the Governor for cause. [1983, c. 413, §212 (RPR).]

SECTION HISTORY

1977, c. 466, §2 (NEW). 1983, c. 413, §212 (RPR).



32 §6210. Meetings; chair

The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members. [2013, c. 246, Pt. B, §16 (AMD).]

SECTION HISTORY

1977, c. 466, §2 (NEW). 1983, c. 413, §213 (RPR). 1989, c. 831, §2 (AMD). 1991, c. 456, §14 (AMD). 2007, c. 402, Pt. U, §6 (AMD). 2009, c. 112, Pt. A, §12 (AMD). 2011, c. 691, Pt. D, §10 (AMD). 2013, c. 246, Pt. B, §16 (AMD).



32 §6211. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 466, §2 (NEW). 1983, c. 812, §251 (AMD). 1995, c. 397, §80 (RP).



32 §6212. Powers and duties of the board

The board has the following powers and duties in addition to all other powers and duties imposed by this chapter. [2007, c. 402, Pt. U, §7 (AMD).]

1. Set standards. The board shall administer and enforce this chapter, set forth education and examination standards and evaluate the qualifications for licensure. Any standards of eligibility set by the board must be clearly defined, measurable and written in accordance with accepted standards and available to the public upon request.

[ 1991, c. 456, §15 (AMD) .]

2. Adopt criteria. The board, in cooperation with the Department of Health and Human Services, may design, adopt or design and adopt an examination or other suitable criteria for establishing a candidate's knowledge, skill and experience in alcohol and drug counseling. Any criteria adopted by the board for establishing a candidate's knowledge, skill and experience in alcohol and drug counseling must be clearly defined, have an established baseline scoring procedure that is objectively measured, be in writing and be available to the public upon request.

[ 2011, c. 657, Pt. AA, §83 (AMD) .]

3. Standards of practice. The board may establish standards of practice for all persons practicing as alcohol and drug counselors who are working in the State. Any standards set by the board for practice for alcohol and drug counselors working in the State must be clearly defined, measurable and written in accordance with accepted standards and available to the public upon request. Educational background must be a consideration in any licensing standards adopted by the board.

[ 2007, c. 402, Pt. U, §7 (AMD) .]

4. Rules. The board may adopt such rules, including but not limited to rules regarding examinations; clinical supervision; and reasonable practice and education requirements for individuals licensed under this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 402, Pt. U, §7 (AMD) .]

4-A. Advisory committee.

[ 1989, c. 831, §12 (RP) .]

5. Contracts.

[ 1995, c. 397, §81 (RP) .]

6. Complaints.

[ 2007, c. 402, Pt. U, §7 (RP) .]

7. Hearings.

[ 2007, c. 402, Pt. U, §7 (RP) .]

8. Records.

[ 2007, c. 402, Pt. U, §7 (RP) .]

9. Code of ethics. The board shall adopt a code of ethics generally in keeping with standards established by the national professional associations concerned with the areas of board responsibility.

[ 1991, c. 456, §20 (NEW) .]

10. Issue licenses.

[ 2007, c. 402, Pt. U, §7 (RP) .]

11. Service provider reports.

[ 2003, c. 347, §25 (AFF); 2003, c. 347, §9 (RP) .]

12. Clinical supervision. For purposes of direct clinical supervision of licensed practitioners in the field of alcohol and drug counseling, the board may certify upon receipt of an application and fee under section 6215 licensed psychologists, physicians, registered clinical nurse specialists, clinical professional counselors, clinical social workers and any other licensed or certified mental health professionals who are qualified to provide alcohol and drug counseling services by virtue of the requirements for that profession and who meet the requirements established by board rules.

[ 2007, c. 402, Pt. U, §7 (AMD) .]

SECTION HISTORY

1977, c. 466, §2 (NEW). 1983, c. 413, §§214-216 (AMD). 1987, c. 395, §A201 (AMD). 1989, c. 831, §§3-7,12 (AMD). 1991, c. 456, §§15-20 (AMD). 1995, c. 394, §§10-12 (AMD). 1995, c. 397, §81 (AMD). 1997, c. 210, §10 (AMD). 1999, c. 685, §17 (AMD). 2003, c. 347, §§8-10 (AMD). 2003, c. 347, §25 (AFF). 2007, c. 402, Pt. U, §7 (AMD). 2011, c. 657, Pt. AA, §83 (AMD).






Subchapter 3: REGISTRATION AND LICENSURE

32 §6213. Eligibility requirements for persons providing alcohol and drug counseling (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 466, §2 (NEW). 1981, c. 501, §80 (AMD). 1987, c. 395, §A203 (AMD). 1991, c. 456, §21 (AMD). 1995, c. 394, §13 (AMD). 2003, c. 347, §25 (AFF). 2003, c. 347, §11 (RP).



32 §6213-A. Eligibility requirements for registration (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A204 (NEW). 1991, c. 456, §22 (AMD). 1991, c. 456, §36 (AFF). 1995, c. 394, §14 (AMD). 2003, c. 347, §25 (AFF). 2003, c. 347, §12 (RP).



32 §6213-B. Alcohol and drug counseling aide; qualification for licensure

1. Requirements. The board shall issue a license to practice as an alcohol and drug counseling aide to an applicant who meets the following minimal requirements. An applicant must:

A. Be at least 18 years of age; [2003, c. 347, §13 (NEW); 2003, c. 347, §25 (AFF).]

B. Have a high school diploma or its equivalent; [2003, c. 347, §13 (NEW); 2003, c. 347, §25 (AFF).]

C. Be employed at an agency; [2003, c. 347, §13 (NEW); 2003, c. 347, §25 (AFF).]

D. Provide the name of the person who will be the applicant's certified clinical supervisor; and [2003, c. 347, §13 (NEW); 2003, c. 347, §25 (AFF).]

E. Have paid an application and license fee under section 6215. [2007, c. 402, Pt. U, §8 (AMD).]

[ 2007, c. 402, Pt. U, §8 (AMD) .]

SECTION HISTORY

2003, c. 347, §13 (NEW). 2003, c. 347, §25 (AFF). 2007, c. 402, Pt. U, §8 (AMD).



32 §6214. Certificate of registration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 466, §2 (NEW). 1987, c. 395, §A205 (RP).



32 §6214-A. Eligibility requirements for qualification as a licensed alcohol and drug counselor (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A206 (NEW). 1991, c. 456, §23 (AMD). 1991, c. 456, §36 (AFF). 1995, c. 394, §§15-18 (AMD). 1995, c. 394, §28 (AFF). 1995, c. 625, §B12 (AMD). 1997, c. 210, §11 (AMD). 2003, c. 347, §25 (AFF). 2003, c. 347, §14 (RP).



32 §6214-B. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A206 (NEW). 1991, c. 456, §§24,25 (AMD). 1995, c. 394, §19 (AMD). 2003, c. 347, §25 (AFF). 2003, c. 347, §15 (RP).



32 §6214-C. Certified alcohol and drug counselor; qualification for certification

1. Eligibility. To be eligible to practice as a certified alcohol and drug counselor, an applicant must:

A. Be at least 18 years of age; [2003, c. 347, §16 (NEW); 2003, c. 347, §25 (AFF).]

B. Have taken and passed an examination as prescribed by board rule; [2003, c. 347, §16 (NEW); 2003, c. 347, §25 (AFF).]

C. Have paid an application and certification fee as set under section 6215; and [2003, c. 347, §16 (NEW); 2003, c. 347, §25 (AFF).]

D. Meet one of the following educational requirements:

(1) A high school diploma or its equivalent and a minimum of 4,000 hours of documented clinically supervised work experience as an alcohol and drug counseling aide consisting of at least 3 of the following alcohol and drug treatment functions:

(a) Clinical evaluation consisting of intake screening and differential assessment;

(b) Treatment planning, including initial, ongoing and discharge planning;

(c) Counseling of individuals, groups, couples or families;

(d) Case management. For purposes of this paragraph, "case management" means services that include, at a minimum, assessment of the needs of a client and the client's family, service planning, referral and linkage to other services, advocacy, monitoring and crisis management; or

(e) Client and family education; or

(2) At a minimum, course work as defined by board rule or an associate degree from an accredited college or university in behavioral sciences, addiction counseling or a related field as defined by board rule. [2003, c. 347, §16 (NEW); 2003, c. 347, §25 (AFF).]

[ 2003, c. 347, §16 (NEW); 2003, c. 347, §25 (AFF) .]

SECTION HISTORY

2003, c. 347, §16 (NEW). 2003, c. 347, §25 (AFF).



32 §6214-D. Licensed alcohol and drug counselor; qualification for licensure

1. Eligibility. To be eligible to practice as a licensed alcohol and drug counselor, an applicant must:

A. Be at least 18 years of age; [2003, c. 347, §16 (NEW); 2003, c. 347, §25 (AFF).]

B. Have taken and passed an examination as prescribed by board rule; [2003, c. 347, §16 (NEW); 2003, c. 347, §25 (AFF).]

C. Have paid an application and license fee under section 6215; and [2003, c. 347, §16 (NEW); 2003, c. 347, §25 (AFF).]

D. Meet one of the following educational requirements:

(1) A high school diploma or its equivalent, course work as defined by board rule and a minimum of 6,000 hours of documented supervised practice in alcohol and drug counseling or 2,000 hours if the applicant holds a valid certified alcohol and drug counselor certification;

(2) An associate or bachelor's degree from an accredited college or university in clinically based behavioral sciences or addiction counseling or a related field as defined by board rule, course work as defined by board rule and a minimum of 4,000 hours of documented supervised practice in alcohol and drug counseling; or

(3) A master's degree from an accredited college or university in clinically based behavioral sciences or addiction counseling or a related field as defined by board rule, course work as defined by board rule and a minimum of 2,000 hours of documented supervised practice in alcohol and drug counseling. [2003, c. 347, §16 (NEW); 2003, c. 347, §25 (AFF).]

[ 2003, c. 347, §16 (NEW); 2003, c. 347, §25 (AFF) .]

SECTION HISTORY

2003, c. 347, §16 (NEW). 2003, c. 347, §25 (AFF).



32 §6215. Application; fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this subchapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $200 annually. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. U, §9 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

1977, c. 466, §2 (NEW). 1983, c. 204, §12 (AMD). 1983, c. 413, §217 (RPR). 1987, c. 395, §A207 (RPR). 1989, c. 831, §8 (AMD). 1991, c. 456, §26 (AMD). 1995, c. 394, §20 (AMD). 1995, c. 502, §H38 (AMD). 1999, c. 386, §R2 (AMD). 1999, c. 685, §18 (AMD). 2003, c. 347, §17 (AMD). 2003, c. 347, §25 (AFF). 2007, c. 402, Pt. U, §9 (AMD). 2011, c. 286, Pt. B, §5 (REV).



32 §6215-A. Application for licensure

Applicants for licensure must submit the fee as set under section 6215. [2007, c. 402, Pt. U, §10 (NEW).]

SECTION HISTORY

2007, c. 402, Pt. U, §10 (NEW).



32 §6216. Examinations

The board shall prepare an examination to measure the competence of an applicant to engage in the practice of alcohol and drug counseling in accordance with this chapter. The board may employ and cooperate with any organization or consultant in the preparation, administration and grading of an examination. The board may adopt rules establishing examination criteria. Applicants for examination must pay an examination fee as set under section 6215. [2003, c. 347, §25 (AFF); 2003, c. 347, §18 (RPR).]

SECTION HISTORY

1977, c. 466, §2 (NEW). 1989, c. 831, §9 (RPR). 1991, c. 456, §27 (AMD). 1995, c. 394, §21 (AMD). 2003, c. 347, §25 (AFF). 2003, c. 347, §18 (RPR).






Subchapter 4: SUSPENSION AND REVOCATION

32 §6217. Suspension and revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 466, §2 (NEW). 1977, c. 694, §657 (RP).



32 §6217-A. Suspension and revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §658 (NEW). 1983, c. 413, §218 (RPR). 1987, c. 395, §§A208,A209 (AMD). 1991, c. 456, §§28-30 (AMD). 1995, c. 394, §§22-25 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 347, §19 (AMD). 2003, c. 347, §25 (AFF). 2007, c. 402, Pt. U, §11 (RP).



32 §6217-B. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2007, c. 402, Pt. U, §12 (NEW).]

1. Active abuse. Active abuse of alcohol or any other drug that in the judgment of the board is detrimental to the performance or competency of a licensee of the board; or

[ 2007, c. 621, §9 (AMD) .]

2. Mental incompetency. A legal finding of mental incompetency.

[ 2007, c. 402, Pt. U, §12 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. U, §12 (NEW). 2007, c. 621, §9 (AMD).



32 §6218. Issuance after denial, suspension or revocation

Any individual whose license, certification or registration has been denied, suspended or revoked may apply to the board for licensure, registration or certification reinstatement one year after the date of the board's original action. A competency review is a condition of reinstatement. The board shall determine the nature of this review and shall adopt rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter 2-A. [2003, c. 347, §20 (AMD); 2003, c. 347, §25 (AFF).]

SECTION HISTORY

1977, c. 466, §2 (NEW). 1977, c. 694, §659 (RPR). 1983, c. 413, §219 (RPR). 1987, c. 395, §A210 (AMD). 1991, c. 456, §31 (AMD). 2003, c. 347, §20 (AMD). 2003, c. 347, §25 (AFF).



32 §6219. Expiration and renewal

All licenses issued pursuant to this chapter expire annually on November 30th or at such other time as the Commissioner of Professional and Financial Regulation may designate. Licensees must renew their licenses on or before November 30th annually or on such other date as determined by the commissioner by filing an application, completing any continuing education requirements established by board rule and paying the renewal fee as set under section 6215. [2007, c. 402, Pt. U, §13 (AMD).]

Licenses issued pursuant to this chapter may be renewed up to 90 days after the date of expiration upon payment of a late fee in addition to the renewal fee as set under section 6215. Any person who submits an application for renewal more than 90 days after the renewal date is subject to all requirements governing new applicants under this chapter, except that the board may in its discretion, giving due consideration to the protection of the public, waive examination if that renewal application is received, together with the late fee and renewal fee as set under section 6215, within 2 years from the date of that expiration or if the applicant is an inactive status alcohol and drug counselor. [2007, c. 402, Pt. U, §13 (AMD).]

SECTION HISTORY

1977, c. 466, §2 (NEW). 1983, c. 413, §220 (AMD). 1987, c. 395, §A211 (AMD). 1989, c. 831, §10 (AMD). 1991, c. 456, §32 (AMD). 1995, c. 394, §26 (AMD). 1999, c. 685, §19 (AMD). 2003, c. 347, §21 (AMD). 2003, c. 347, §25 (AFF). 2007, c. 402, Pt. U, §13 (AMD).



32 §6219-A. Continuing education

1. Requirements. The board may adopt continuing education requirements and approve programs and courses by rule. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 347, §22 (NEW); 2003, c. 347, §25 (AFF) .]

2. Program approval. Each application for approval of a continuing education program or course must be submitted according to the guidelines prescribed by rule, together with the required fee under section 6215. The fee is retained whether or not the application is approved.

[ 2003, c. 347, §22 (NEW); 2003, c. 347, §25 (AFF) .]

3. Core requirement. The board may establish a core educational requirement for each license type under this chapter.

[ 2003, c. 347, §22 (NEW); 2003, c. 347, §25 (AFF) .]

SECTION HISTORY

2003, c. 347, §22 (NEW). 2003, c. 347, §25 (AFF).



32 §6219-B. Inactive status license

1. Placement on inactive status. A licensee under this chapter who does not desire to perform any of the activities described in section 6203-A, subsections 2, 5, 6 and 9 and who wants to preserve the license while not engaged in any alcohol and drug counseling activity may apply for an inactive status license pursuant to Title 10, section 8003, subsection 5-A, paragraph D, subparagraph (5). The fee for inactive status licensure is set under section 6215. During inactive status, the licensee must renew the inactive license annually and pay the renewal fee as set under section 6215, but is not required to meet the continuing educational provisions of section 6219-A.

[ 2007, c. 402, Pt. U, §14 (AMD) .]

2. Reinstatement to active status. An inactive status licensee may apply for reinstatement to active status by paying the fee as set under section 6215, completing continuing education requirements as determined by board rule and submitting such additional information as the board may require. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 402, Pt. U, §14 (AMD) .]

SECTION HISTORY

2003, c. 347, §22 (NEW). 2003, c. 347, §25 (AFF). 2007, c. 402, Pt. U, §14 (AMD).



32 §6220. Endorsement

The board may waive the requirements of this chapter and grant a registration, certificate or license to any applicant who presents proof of authorization to practice by another jurisdiction of the United States or another country that maintains professional standards considered by the board to be substantially equivalent to or higher than those set forth in this chapter, as long as there is no cause for denial of a registration, certificate or license under section 6217-B or Title 10, section 8003, subsection 5-A, paragraph A. The applicant must pay the application and license fee as set under section 6215. [2007, c. 695, Pt. B, §14 (AMD).]

SECTION HISTORY

1977, c. 466, §2 (NEW). 1983, c. 413, §221 (AMD). 1991, c. 456, §33 (AMD). 2003, c. 347, §25 (AFF). 2003, c. 347, §23 (RPR). 2007, c. 695, Pt. B, §14 (AMD).



32 §6221. Treatment of minors

Any person licensed under this chapter who renders counseling services to a minor for the treatment of problems associated with the abuse of drugs or alcohol is under no obligation to obtain the consent of that minor's parent or guardian or to inform that parent or guardian of that treatment. Nothing in this section may be construed so as to prohibit the licensed person rendering that treatment from informing that parent or guardian. For the purposes of this section "abuse of drugs" means the use of drugs solely for their stimulant, depressant or hallucinogenic effect upon the higher functions of the central nervous system and not as a therapeutic agent recommended by a practitioner in the course of medical treatment. [1991, c. 509, §28 (AMD).]

SECTION HISTORY

1979, c. 96, §5 (NEW). 1991, c. 509, §28 (AMD).



32 §6222. Receipts and disbursements (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 389, §25 (NEW). 1995, c. 397, §82 (RP).









Chapter 83: SOCIAL WORKERS

Subchapter 1: GENERAL PROVISIONS

32 §7001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 673, §3 (NEW). 1983, c. 805, §§4,5 (AMD). 1985, c. 736, §1 (RP).



32 §7001-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 736, §2 (NEW).]

1. Accredited educational institution. An "accredited educational institution" is an institution accredited by the Council on Social Work Education or its successor or other organization approved by the board.

[ 2007, c. 402, Pt. V, §1 (AMD) .]

2. Board. "Board" is the State Board of Social Worker Licensure.

[ 1987, c. 395, Pt. B, §10 (AMD) .]

3. Certified social worker - independent practice. A "certified social worker - independent practice" is a person who was licensed as a certified social worker and permitted to engage in the independent practice of social work pursuant to section 7052, before January 1, 1985.

[ 1985, c. 736, §2 (NEW) .]

4. Clinical setting. A "clinical setting" is a setting where mental disorders are evaluated, prevented, diagnosed and treated using psychosocial evaluation.

[ 1985, c. 736, §2 (NEW) .]

5. Consultation. "Consultation" is regularly scheduled face-to-face case discussion and evaluation focusing on raw data, goals and objectives from the social worker's practice.

[ 1985, c. 736, §2 (NEW) .]

6. Licensed clinical social worker. A "licensed clinical social worker" is a person who has received a license as a clinical social worker from the board.

[ 1985, c. 736, §2 (NEW) .]

7. Licensed master social worker. A "licensed master social worker" is a person who has received a license as a master social worker from the board.

[ 1985, c. 736, §2 (NEW) .]

8. Licensed social worker. A "licensed social worker" is a person who has received a license as a licensed social worker from the board. In accordance with the provisions of section 7053, subsection 3-B, "licensed social worker" includes a person who has received a conditional license as a licensed social worker.

[ 2003, c. 429, §1 (AMD); 2003, c. 429, §7 (AFF) .]

9. Private practice. "Private practice" is practicing social work on a self-employed basis.

[ 1985, c. 736, §2 (NEW) .]

10. Psychosocial evaluation. "Psychosocial evaluation" includes the determination and examination by social workers of the psychosocial situation of an individual or group related to interpersonal and intrapersonal stress, family background, family interaction, living arrangements and socioeconomic problems and treatment, evaluation, plans and goals, including the diagnosis of mental illness and emotional disorders for the purpose of treatment and therapeutic intervention, but excluding the diagnosis of organic mental illness or treatment of any illness by organic therapy, to the extent permitted by the licensure provision of this chapter. In the process of making a diagnosis and formulating a treatment plan for mental illness or emotional disorder, the social worker shall assure, consistent with rules to be promulgated by the board, that the person is examined by a physician and may take into account the physician's opinion in forming the psychosocial evaluation. When a person has been seen by a physician within 3 months prior to seeking mental health treatment, a telephone conversation between that physician and the social worker may be held in lieu of the examination required by this subsection. The medical visit or the telephone conversation shall be documented in the clinical records of the person. This requirement shall apply only in cases where there is a presence of psychopathology. The board shall define standards by rule, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, for implementation of this subsection.

[ 1985, c. 736, §2 (NEW) .]

11. Social work. "Social work" means engaging in psychosocial evaluation and intervention, including therapy, to the extent permitted by the licensure provisions of this chapter, to effect a change in the feelings, attitudes and behavior of a client, whether an individual, group or community. "Social work" also means engaging in community organization, social planning, administration and research.

[ 1985, c. 736, §2 (NEW) .]

SECTION HISTORY

1985, c. 736, §2 (NEW). 1987, c. 395, §B10 (AMD). 2001, c. 316, §1 (AMD). 2003, c. 429, §1 (AMD). 2003, c. 429, §7 (AFF). 2007, c. 402, Pt. V, §1 (AMD).



32 §7002. Unlicensed practice

Notwithstanding Title 17-A, section 4-A, any person who makes a representation to the public or uses the title of social worker, unless licensed by the board, as a licensed clinical social worker, licensed master social worker, certified social worker or a licensed social worker is subject to the provisions of Title 10, section 8003-C. Any person performing the functions of a social worker as a part of a profession or occupation or in a voluntary capacity is not subject to this section. [2007, c. 402, Pt. V, §2 (AMD).]

SECTION HISTORY

1977, c. 673, §3 (NEW). 1983, c. 413, §222 (AMD). 1983, c. 805, §6 (AMD). 1985, c. 736, §3 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. V, §2 (AMD).



32 §7003. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 673, §3 (NEW). 1979, c. 554, (AMD). 1981, c. 172, (AMD). 1983, c. 263, (AMD). 1983, c. 805, §7 (AMD). 1985, c. 199, (AMD). 1985, c. 736, §4 (RP).



32 §7004. Services to minors for drug abuse

Any person licensed under this chapter who renders social work services to a minor for problems associated with the abuse of drugs or alcohol is under no obligation to obtain the consent of that minor's parent or guardian or to inform that parent or guardian of the treatment. Nothing in this section may be construed so as to prohibit the licensed person rendering this treatment from informing that parent or guardian. For purposes of this section, "abuse of drugs" means the use of drugs solely for their stimulant, depressant or hallucinogenic effect upon the higher functions of the central nervous system and not as a therapeutic agent recommended by a practitioner in the course of medical treatment. [2007, c. 402, Pt. V, §3 (AMD).]

SECTION HISTORY

1977, c. 673, §3 (NEW). 1979, c. 96, §6 (AMD). 2007, c. 402, Pt. V, §3 (AMD).



32 §7005. Communication between social workers and clients

Except at the request of, or with the consent of, the client, no person licensed under this chapter may be required to testify in any civil or criminal action, suit or proceeding at law or in equity respecting any information which he may have acquired in providing social work services to the client in a professional and contractual capacity if that information was necessary to enable him to furnish professional social work services to the client. However, when the physical or mental condition of the client is an issue in that action, suit or proceeding or when a court in the exercise of sound discretion deems the disclosure necessary to the proper administration of justice, no information communicated to, or otherwise learned by, that licensed person in connection with the provision of social work services may be privileged and disclosure may be required. [1985, c. 736, §5 (AMD).]

Nothing in this section may prohibit disclosure by a person licensed under this chapter of information concerning a client when that disclosure is required by law and nothing in this section may modify or affect the provisions of Title 22, sections 4011-A to 4015. [2001, c. 345, §9 (AMD).]

SECTION HISTORY

1977, c. 673, §3 (NEW). 1979, c. 733, §19 (AMD). 1985, c. 736, §5 (AMD). 2001, c. 345, §9 (AMD).






Subchapter 2: STATE BOARD OF SOCIAL WORKER LICENSURE

32 §7026. State Board of Social Worker Licensure

The State Board of Social Worker Licensure, as established by Title 5, section 12004-A, subsection 38, within the Department of Professional and Financial Regulation, shall administer this chapter. The board consists of 7 members appointed by the Governor. Five members of the board must be licensed clinical social workers or licensed master social workers and there must be 2 public members as defined in Title 5, section 12004-A. In addition, board members must meet the qualifications required under section 7027. [2013, c. 424, Pt. B, §12 (AMD).]

Appointments are for 3-year terms. Appointments of members must comply with Title 10, section 8009. [2007, c. 402, Pt. V, §4 (AMD).]

SECTION HISTORY

1977, c. 673, §3 (NEW). 1983, c. 413, §223 (RPR). 1983, c. 553, §43 (AMD). 1983, c. 812, §252 (AMD). 1985, c. 736, §6 (AMD). 1987, c. 395, §B12 (AMD). 1989, c. 503, §B150 (AMD). 1993, c. 600, §A258 (AMD). 2005, c. 235, §4 (AMD). 2007, c. 402, Pt. V, §4 (AMD). 2007, c. 621, §10 (AMD). 2013, c. 424, Pt. B, §12 (AMD).



32 §7027. Qualifications

Members of the board shall be residents of this State, and shall be trustworthy and competent to fulfill the responsibilities imposed by this chapter. Each board member other than the public members shall have been engaged in the active practice of social work as a certified social worker - independent practice or licensed clinical, licensed master or licensed social worker for not less than 5 years prior to appointment. [1985, c. 736, §7 (AMD).]

The Governor may remove any member for cause. [1983, c. 413, §223 (NEW).]

SECTION HISTORY

1977, c. 673, §3 (NEW). 1983, c. 413, §223 (RPR). 1985, c. 736, §7 (AMD).



32 §7028. Compensation and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 673, §3 (NEW). 1983, c. 812, §253 (RPR). 1987, c. 113, §1 (RPR). 1995, c. 397, §83 (RP).



32 §7029. Meetings; chair

The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members. [2013, c. 246, Pt. B, §17 (AMD).]

SECTION HISTORY

1977, c. 673, §3 (NEW). 1983, c. 413, §224 (AMD). 1985, c. 736, §8 (AMD). 1987, c. 395, §B13 (AMD). 2007, c. 402, Pt. V, §5 (AMD). 2013, c. 246, Pt. B, §17 (AMD).



32 §7030. Powers

The board has the following duties and powers, in addition to those otherwise set forth in this chapter. [2007, c. 402, Pt. V, §6 (AMD).]

1. Licenses. The board shall evaluate the qualifications and approve the examination to be taken by applicants for licensure under this chapter.

[ 2007, c. 402, Pt. V, §6 (AMD) .]

1-A. Enforcement.

[ 2007, c. 402, Pt. V, §6 (RP) .]

2. Rules. The board may, in accordance with procedures established by Title 5, chapter 375, subchapter 2, adopt such rules as may be reasonably necessary for the proper performance of its duties and the administration of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 402, Pt. V, §6 (AMD) .]

3. Hearings.

[ 2007, c. 402, Pt. V, §6 (RP) .]

4. Contracts.

[ 1995, c. 397, §84 (RP) .]

5. Continuing educational requirements. The board may establish continuing educational requirements as the board considers necessary. In developing these requirements, the board shall consider training requirements for social workers who are required to conduct investigations or assessments that may lead to the filing of civil or criminal actions.

[ 2007, c. 402, Pt. V, §6 (AMD) .]

SECTION HISTORY

1977, c. 673, §3 (NEW). 1983, c. 413, §225 (RPR). 1987, c. 735, §§67,68 (AMD). 1989, c. 268, §2 (AMD). 1995, c. 397, §84 (AMD). 2007, c. 402, Pt. V, §6 (AMD).



32 §7031. Volunteer Social Workers Project

The board shall contract with a statewide agency or entity that represents social workers to establish and administer the Volunteer Social Workers Project. The project, pursuant to the contract and in accordance with procedures and protocols developed by the project and approved by the board, shall match persons referred by social service agencies and providers with social workers who have agreed to provide their services on a pro bono basis. In addition, the project shall develop opportunities for social workers to participate on a pro bono basis in community organization activities. The funding of the project is the responsibility of the board and must be derived from the board's revenues. The project may also accept gifts, grants or other income from outside sources to supplement this funding. [1993, c. 584, §1 (NEW).]

SECTION HISTORY

1993, c. 584, §1 (NEW).






Subchapter 3: REGISTRATION

32 §7051. License required

In order to safeguard the life, health and welfare of the people of this State, any person practicing or offering to practice as a certified social worker - independent practice or licensed clinical, licensed master or licensed social worker shall be required to submit evidence that he is qualified to so practice and shall be licensed as provided in this subchapter. [1985, c. 736, §9 (AMD).]

The board may grant a conditional license to any person eligible to take the examination for licensure while waiting to sit for the examination or to any person who is waiting to retake the examination according to rules issued by the board. [1985, c. 736, §9 (NEW).]

SECTION HISTORY

1977, c. 673, §3 (NEW). 1983, c. 805, §8 (AMD). 1985, c. 736, §9 (AMD).



32 §7052. Independent practice of social work; license required (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 673, §3 (NEW). 1983, c. 805, §9 (AMD). 1985, c. 736, §10 (RP).



32 §7053. Qualifications

To be eligible for a license to practice social work at any level, an applicant must be at least 18 years of age and must satisfactorily pass any examination as the board may prescribe by its rules. Each applicant must demonstrate trustworthiness and competence to engage in the practice of social work in such a manner as to safeguard the interests of the public. Applications for licensure must be submitted to the board together with the fee as set under section 7056. [2007, c. 402, Pt. V, §7 (AMD).]

The following shall be considered as minimum evidence satisfactory to the board that an applicant is qualified for licensure under this chapter. [1985, c. 736, §11 (AMD).]

1. Licensed clinical social worker. To be qualified as a licensed clinical social worker, an applicant shall have demonstrated to the satisfaction of the board adherence to the ethics of the social work profession; shall have successfully completed the examination prescribed by the board; and shall have received either:

A. A master's or doctoral degree in social work or social welfare from an accredited educational institution in a clinical concentration and:

(1) Shall have subsequently completed 2 years of social work experience with 96 hours of consultation in a clinical setting; or

(2) Shall have demonstrated 2 years of full-time clinical social work experience or its equivalent and have completed the graduate degree prior to January 1, 1987 and have completed 2 years of subsequent social work experience with 96 hours of consultation in a private setting; or [2013, c. 262, §3 (AMD).]

B. A master's or doctoral degree in social work in a nonclinical concentration from an accredited educational institution and:

(1) Shall have subsequently completed 4 years of social work experience with 192 hours of consultation in a clinical setting; or

(2) Shall have demonstrated 2 years of full-time clinical social work experience or its equivalent and have completed the graduate degree prior to January 1, 1987 and have completed 4 years of subsequent social work experience with 192 hours of consultation in a private setting. [2013, c. 262, §3 (AMD).]

The board may waive up to one year of the post-master of social work, clinical experience requirement pursuant to this subsection for those candidates who demonstrate to the satisfaction of the board equivalent clinical experience prior to receiving the master's degree in social work.

The board shall issue rules in accordance with Title 5, chapter 375 defining the clinical experience required for this level of licensure.

Beginning January 1, 2020, an applicant for initial licensure shall demonstrate to the satisfaction of the board successful completion of a minimum of 12 hours of course work in family or intimate partner violence, including course work in spousal or partner abuse that addresses screening, referral and intervention strategies, including knowledge of community resources, cultural factors, evidence-based risk assessment and same-gender abuse dynamics. An applicant may fulfill this requirement through course work taken in fulfillment of other educational requirements for licensure or through separate course work provided through contact hours, Internet hours or distance learning programs, as evidenced by certification from an accredited educational institution. The board shall accept certification from the accredited educational institution from which the applicant is a graduate that verifies the applicant's satisfaction of this requirement within the applicant's completed course curriculum. An applicant for initial licensure that is unable to demonstrate completion of the requirement of 12 hours of course work at the time the initial application is submitted shall demonstrate to the board that this requirement has been fulfilled upon the applicant's first application for license renewal.

[ 2013, c. 262, §3 (AMD) .]

2. Licensed master social worker.

[ 2003, c. 211, §1 (AMD); MRSA T. 32, §7053, sub-§2 (RP) .]

2-A. Licensed master social worker. As a licensed master social worker, an applicant must have received either a masters or doctoral degree in social work or social welfare from an accredited educational institution, must have demonstrated to the satisfaction of the board adherence to the ethics of the social work profession and must have successfully completed the examination prescribed by the board. After meeting these qualifications, the applicant must receive a "licensed master social worker" license. In addition, any person wishing to practice social work in a clinical setting must receive a "licensed master social worker, conditional" license.

This subsection takes effect July 1, 2005.

[ 2003, c. 211, §2 (NEW) .]

3. Requirements to be a licensed social worker. To be qualified to be licensed as a social worker an applicant must meet one of the following requirements:

A. The applicant must have received a bachelor's degree or higher in social work or social welfare from an accredited educational institution; demonstrated to the satisfaction of the board adherence to the ethics of the social worker profession; and successfully completed the examination prescribed by the board; or [2009, c. 112, Pt. A, §13 (AMD).]

B. The applicant must have received a conditional license as a licensed social worker in accordance with subsection 3-B; completed the requirements for consultation and contact hours in accordance with subsection 3-C, paragraph B and subsection 3-D; and successfully completed the examination prescribed by the board. [2003, c. 429, §2 (AMD); 2003, c. 429, §7 (AFF).]

[ 2009, c. 112, Pt. A, §13 (AMD) .]

3-A. Requirements for licensed social worker after September 30, 2003.

[ 2003, c. 429, §7 (AFF); 2003, c. 429, §3 (RP) .]

3-B. Conditional license as a licensed social worker. The board may issue a conditional license as a licensed social worker to an applicant who provides to the board:

A. Documented proof of a bachelor's degree or higher in a field that is sufficiently related to social work or social welfare, as determined by the board; and [2009, c. 112, Pt. A, §14 (AMD).]

B. Any documentation as required by the board, which may include, but is not limited to:

(1) Evidence of employment in a social service delivery field; and

(2) Evidence of an arrangement of consultation to be provided in accordance with subsection 3-C, paragraph B.

[2013, c. 217, Pt. J, §4 (AMD).]

[ 2013, c. 217, Pt. J, §4 (AMD) .]

3-C. Consultation requirements for licensed social workers and conditionally licensed social workers. A licensed social worker or conditionally licensed social worker must complete the following requirements for consultation.

A. A licensed social worker must complete a minimum of 96 hours of consultation as determined by the board. This consultation must be concurrent with the first 3,200 hours of social work employment occurring in a period of not less than 2 years but not more than 4 years. [2003, c. 429, §4 (NEW); 2003, c. 429, §7 (AFF).]

B. A person who receives a conditional license as a licensed social worker on or after January 1, 2004 must complete the following requirements for consultation.

(1) A person who is not an employee of the Department of Health and Human Services must complete a minimum of 96 hours of consultation as determined by the board. This consultation must be concurrent with the first 3,200 hours of social work employment occurring in a period of not less than 2 years but not more than 4 years. For purposes of fulfilling the requirement of 96 hours of consultation during the first 3,200 hours of social work employment, a licensed social worker who practiced social work and obtained social work consultation hours in a long-term care setting and who held a valid license as of September 13, 2003 may count consultation hours that were obtained prior to August 3, 2004, whether the consultation hours were obtained in individual or group settings, if the consultation was provided by a licensed social worker, regardless of the group size and the eligibility requirements of the consulting licensed social worker.

(2) A person who is an employee of the Department of Health and Human Services must complete a minimum of 96 hours of consultation with a licensed social worker who has been licensed for at least 4 years or a licensed master social worker. This consultation must be concurrent with the first 3,200 hours of social work employment occurring in a period of not less than 2 years but not more than 4 years. [2005, c. 173, §1 (AMD).]

[ 2005, c. 173, §1 (AMD) .]

3-D. Contact hours for conditionally licensed social workers. A person who receives a conditional license as a licensed social worker on or after January 1, 2004 must complete, within the first 2 years of licensure, contact hours, as that term is defined by the board, in an amount set by the board. Of these contact hours required by the board, 6 hours must be on the subject of social work ethics and 6 hours must be on the subject of psychosocial assessment.

[ 2003, c. 429, §4 (NEW); 2003, c. 429, §7 (AFF) .]

4. Associate social worker.

[ 1985, c. 736, §11 (RP) .]

Any person having the necessary qualifications prescribed in this chapter to entitle that person to licensure as a licensed clinical, licensed master or licensed social worker is eligible for that license though that person may not be practicing that person's profession at the time of making the application. [RR 2013, c. 2, §39 (COR).]

SECTION HISTORY

1977, c. 673, §3 (NEW). 1983, c. 413, §226 (AMD). 1983, c. 805, §10 (RPR). 1985, c. 736, §11 (AMD). 1987, c. 395, §B14 (AMD). 1987, c. 735, §69 (AMD). 1989, c. 682, (AMD). RR 2001, c. 1, §41 (COR). 2001, c. 316, §§2,3 (AMD). 2001, c. 542, §§1,2 (AMD). 2003, c. 211, §§1,2 (AMD). 2003, c. 429, §§2-4 (AMD). 2003, c. 429, §7 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 173, §1 (AMD). 2007, c. 402, Pt. V, §7 (AMD). 2009, c. 112, Pt. A, §§13, 14 (AMD). RR 2013, c. 2, §39 (COR). 2013, c. 217, Pt. J, §4 (AMD). 2013, c. 262, §3 (AMD).



32 §7053-A. Functions

No social worker at any level may diagnose organic mental illness or treat any illness by organic therapy. [1985, c. 736, §12 (NEW).]

1. Licensed master social worker. Any licensed master social worker may:

A. Engage in administration, research, consultation, social planning and teaching related to the functions in this section; [1985, c. 736, §12 (NEW).]

B. Perform all the functions of a licensed social worker; and [1985, c. 736, §12 (NEW).]

C. Engage in a nonclinical private practice. [1985, c. 736, §12 (NEW).]

In addition, a licensed master social worker having met the requirements for licensure as a licensed clinical social worker prior to January 1, 1987, except for having completed the licensed clinical social worker examination, may engage in the clinical consultation of licensed master social worker, conditional for the purpose of preparing the licensed master social worker, conditional for eventual licensed clinical social workers' status or regular licensure. This includes responsibility for ongoing training and evaluation. The licensed master social worker has an obligation to assess the licensed master social worker, conditional's competence and ethics and share this assessment with the Board of Social Work Licensure at the time the licensed master social worker applies for the licensed clinical level.

In addition to paragraphs A, B and C, a person holding a "licensed master social worker, conditional" license may engage in psychosocial evaluation, including diagnosis and treatment of mental illness and emotional disorders, and provide clinical consultation to licensed social workers, social work students, other professionals practicing related professions and paraprofessionals engaging in related activities.

A "licensed master social worker, conditional" may not engage in private clinical practice, unless permitted under section 7053, subsection 1, and must receive individual consultation 4 hours a month while practicing social work in a clinical setting.

[ 1987, c. 395, Pt. B, §15 (AMD) .]

2. Licensed clinical social worker. A licensed clinical social worker may:

A. Practice social work in a clinical setting without consultation; [1985, c. 736, §12 (NEW).]

B. Engage in psychosocial evaluation, including diagnosis and treatment of mental illness and emotional disorders; [1985, c. 736, §12 (NEW).]

C. Engage in clinical private practice of social work; [1985, c. 736, §12 (NEW).]

D. Perform all the functions of a licensed master social worker; and [1985, c. 736, §12 (NEW).]

E. Engage in the clinical consultation of licensed master social workers for the purpose of preparing the licensed master social worker for eventual licensed clinical social workers' status or regular licensure. This includes responsibility for ongoing training and evaluation. The licensed clinical social worker has an obligation to assess the licensed master social worker's competence and ethics and share this assessment with the Board of Social Worker Licensure at the time the licensed master social worker applies for the licensed clinical level. [1987, c. 395, Pt. B, §16 (AMD).]

[ 1987, c. 395, Pt. B, §16 (AMD) .]

3. Certified social worker - independent practice. A certified social worker - independent practice may:

A. Perform all the functions of a licensed master social worker; [1985, c. 736, §12 (NEW).]

B. Practice social work in a clinical setting without consultation; and [1985, c. 736, §12 (NEW).]

C. Engage in clinical private practice of social work.

In addition, a certified social worker - independent practice having met the requirements for licensure as a licensed clinical social worker prior to January 1, 1987, except for having completed the licensed clinical social worker examination, may engage in the clinical consultation of licensed master social worker, conditional for the purpose of preparing the licensed master social worker, conditionals for eventual licensed clinical social workers' status or regular licensure. This includes responsibility for ongoing training and evaluation. The certified social worker - independent practice has an obligation to assess the licensed master social worker, conditional's competence and ethics and share this assessment with the Board of Social Work Licensure at the time the licensed master social worker applies for the licensed clinical level. [1987, c. 395, Pt. B, §17 (AMD).]

[ 1987, c. 395, Pt. B, §17 (AMD) .]

4. Licensed social worker. A licensed social worker may:

A. Engage in psychosocial evaluation, excluding the diagnosis and treatment of mental illness, and conduct basic data gathering of records and specific life issues of individuals, groups and families, assess this data and formulate and implement a plan to achieve specific goals related to specific life issues; [1985, c. 736, §12 (NEW).]

B. Serve as an advocate for clients or groups of clients for the purpose of achieving specific goals relating to specific life issues; [1985, c. 736, §12 (NEW).]

C. Refer clients to other professional services; [1985, c. 736, §12 (NEW).]

D. Plan, manage, direct or coordinate social services; and [1985, c. 736, §12 (NEW).]

E. Participate in training and education of social work students from an accredited institution or an educational institution in candidacy for accreditation with the Council on Social Work Education or a successor or other organization approved by the board and supervise other licensed social workers. [2007, c. 402, Pt. V, §8 (AMD).]

A licensed social worker may not engage in the private practice of social work, diagnose mental illness and emotional disorders or provide psychotherapy. A licensed social worker with less than 2 years' experience must receive consultation from either a licensed master social worker, a licensed clinical social worker or a certified social worker - independent practice in a manner to be prescribed by the board on a group or individual basis 4 hours a month. Licensed social workers in health care facilities licensed by the Department of Health and Human Services must receive consultation on a quarterly basis in a manner prescribed by the department. The department staff giving consultation to intermediate care facilities must be on the master or clinical level by January 1, 1993.

State agencies employing social workers are responsible for providing supervision necessary for those social workers to maintain their licenses.

[ 2007, c. 402, Pt. V, §8 (AMD) .]

SECTION HISTORY

1985, c. 736, §12 (NEW). 1987, c. 395, §§B15-B17 (AMD). 1989, c. 296, §1 (AMD). 2001, c. 316, §4 (AMD). 2003, c. 429, §5 (AMD). 2003, c. 429, §7 (AFF). 2003, c. 689, §B6 (REV). 2007, c. 402, Pt. V, §8 (AMD).



32 §7054. Registration without examination (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 673, §3 (NEW). 1983, c. 805, §11 (AMD). 1985, c. 736, §13 (RP).



32 §7054-A. Licensure without examination

A person holding a certificate of registration or license under the laws of another state, territory or possession of the United States, the District of Columbia or of any foreign country that is the equivalent of a license as a licensed clinical, licensed master or licensed social worker under this chapter who meets the requirements of this chapter, based upon verified evidence may, upon application, be licensed without further examination. [2007, c. 402, Pt. V, §9 (AMD).]

Any person registered by the board prior to the effective date of this section, under former section 7054, as a registered social worker or an associate social worker shall automatically be licensed as a "licensed social worker" without further examination. [1985, c. 736, §14 (NEW).]

Any person certified by the board prior to the effective date of this section or under former section 7054 as a certified social worker and who engages in the independent practice of social work pursuant to section 7052 shall be licensed as a "certified social worker - independent practice" and may continue to practice social work as previously authorized. This person has the option to be licensed as a "licensed master social worker" without further examination if the person has a masters' degree in social work or social welfare. [1985, c. 736, §14 (NEW).]

Any other person certified by the board prior to the effective date of this section or under former section 7054 as a certified social worker shall automatically be licensed as a "licensed master social worker" without further examination and any person licensed as a "licensed clinical social worker" prior to the effective date of this section, under former section 7054, shall remain licensed as a "licensed clinical social worker" without further examination. [1985, c. 736, §14 (NEW).]

Any person having received a masters or doctoral degree in social work or social welfare from an accredited educational institution and having completed 5 years' experience prior to January 1, 1987, with 3 years or its equivalent having been gained within 5 years of the date of application for licensure, shall be automatically licensed as a "licensed master social worker." [1987, c. 395, Pt. B, §18 (NEW).]

SECTION HISTORY

1985, c. 736, §14 (NEW). 1987, c. 395, §B18 (AMD). 1987, c. 537, (AMD). 1989, c. 296, §2 (AMD). 2007, c. 402, Pt. V, §9 (AMD).



32 §7054-B. State employees (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 296, §§3,4,5 (NEW).



32 §7055. Certified social worker; equivalency registration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 673, §3 (NEW). 1985, c. 736, §15 (RP).



32 §7056. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $175. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. V, §10 (RPR); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

1977, c. 673, §3 (NEW). 1983, c. 413, §227 (AMD). 1983, c. 805, §12 (AMD). 1985, c. 736, §16 (AMD). 1987, c. 113, §2 (AMD). 2007, c. 402, Pt. V, §10 (RPR). 2011, c. 286, Pt. B, §5 (REV).



32 §7057. Examinations

Written examinations shall be held at such times and places as the board shall determine and shall be based on fundamental social work subjects as determined by the board. [1977, c. 673, §3 (NEW).]

The passing grade on any examination must be established by the board based upon National Testing Scores set by the testing company. [2007, c. 402, Pt. V, §11 (AMD).]

SECTION HISTORY

1977, c. 673, §3 (NEW). 1983, c. 413, §228 (AMD). 1985, c. 736, §17 (AMD). 2007, c. 402, Pt. V, §11 (AMD).



32 §7058. Certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 673, §3 (NEW). 2007, c. 402, Pt. V, §12 (RP).



32 §7059. Suspension, revocation and reissuance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 673, §3 (NEW). 1983, c. 413, §229 (RPR). 1985, c. 736, §18 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. V, §13 (RP).



32 §7059-A. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2007, c. 402, Pt. V, §14 (NEW).]

1. Addiction to the use of alcohol or other drugs. Addiction, as confirmed by medical findings, to the use of alcohol or other drugs, that has resulted in the licensed clinical, licensed master or licensed social worker or certified social worker - independent practice being unable to perform duties or perform those duties in a manner that would not endanger the health or safety of the clients to be served; or

[ 2007, c. 402, Pt. V, §14 (NEW) .]

2. Mental incompetency. A medical finding of mental incompetency.

[ 2007, c. 402, Pt. V, §14 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. V, §14 (NEW).



32 §7060. Expiration and renewals

A license renewal fee as set under section 7056 must be paid by the licensee. Licenses expire biennially on December 31st or at such other times as the Commissioner of Professional and Financial Regulation may designate. Each renewal is contingent upon evidence of participation in a continuing professional education course or program as approved by the board. A license may be renewed up to 90 days after the date of expiration upon payment of a late fee in addition to the renewal fee as set under section 7056. Any person who submits an application for renewal more than 90 days after the renewal date is subject to all requirements governing new applicants under this chapter, except that the board may in its discretion, giving due consideration to the protection of the public, waive examination if the renewal application is received, together with the late fee and renewal fee, within 2 years from the date of the expiration. [2007, c. 402, Pt. V, §15 (AMD).]

Beginning January 1, 2020, an applicant for license renewal shall demonstrate to the satisfaction of the board a one-time successful completion of a minimum of 12 hours of course work in family or intimate partner violence, including course work in spousal or partner abuse that addresses screening, referral and intervention strategies, including knowledge of community resources, cultural factors, evidence-based risk assessment and same-gender abuse dynamics. An applicant may fulfill this requirement through course work provided through contact hours, Internet hours or distance learning programs, as evidenced by certification from an accredited educational institution or equivalent teaching or practice experience. The board may accept equivalent courses in family or intimate partner violence screening and referral and intervention strategies or equivalent teaching or practice experience completed prior to January 1, 2020 in satisfaction of this requirement. Continuing education courses taken pursuant to this paragraph may be used to satisfy the licensee's required hours of continuing education. [2013, c. 262, §4 (NEW).]

A licensee who is no longer actively practicing social work may apply for an inactive status license pursuant to Title 10, section 8003, subsection 5-A, paragraph D, subparagraph (5). The holder of an inactive status license may not practice social work in the State. The fee for inactive status licensure is set under section 7056. The holder of an inactive status license is required to renew the license annually and pay the renewal fee as set under section 7056, but is not required to meet the continuing education requirement of this chapter and the rules adopted under it. [2007, c. 402, Pt. V, §15 (NEW).]

In addition to the other requirements of this section, a licensed social worker must: [2003, c. 429, §7 (AFF); 2003, c. 429, §6 (RPR).]

1. Not employee of Department of Health and Human Services. If not employed by the Department of Health and Human Services, provide documentation of 96 hours of consultation as determined by the board during the first 3,200 hours of social work employment in a period of not less than 2 years but not more than 4 years. For purposes of fulfilling the requirement of 96 hours of consultation during the first 3,200 hours of social work employment, a licensed social worker who practiced social work and obtained social work consultation hours in a long-term care setting and who held a valid license as of September 13, 2003 may count consultation hours that were obtained prior to August 3, 2004, whether the consultation hours were obtained in individual or group settings, if the consultation was provided by a licensed social worker, regardless of the group size and the eligibility requirements of the consulting licensed social worker; or

[ 2005, c. 173, §2 (AMD) .]

2. Employee of Department of Health and Human Services. If employed by the Department of Health and Human Services, provide documentation of either:

A. A minimum of 96 hours of consultation with a licensed social worker who has been licensed for at least 4 years or a licensed master social worker. This consultation must be concurrent with the first 3,200 hours of social work employment occurring in a period of not less than 2 years but not more than 4 years; or [2003, c. 429, §6 (NEW); 2003, c. 429, §7 (AFF).]

B. A minimum of 96 hours of consultation concurrent with the person's first 3,200 hours of social work employment occurring in a period of not less than 2 years but not more than 4 years with a licensed social worker who has been licensed for at least 2 years, has been designated by the department as a supervisor trainee and is concurrently receiving 48 hours of consultation with a licensed master social worker. [2003, c. 429, §6 (NEW); 2003, c. 429, §7 (AFF).]

[ 2003, c. 429, §6 (NEW); 2003, c. 429, §7 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1977, c. 673, §3 (NEW). 1983, c. 204, §13 (AMD). 1983, c. 413, §§230,231 (AMD). 1985, c. 736, §19 (AMD). 1987, c. 113, §3 (AMD). 1987, c. 395, §B19 (AMD). 1987, c. 769, §A122 (AMD). 1993, c. 659, §A8 (AMD). 2001, c. 316, §5 (AMD). 2003, c. 429, §7 (AFF). 2003, c. 429, §6 (RPR). 2003, c. 689, §B6 (REV). 2005, c. 173, §2 (AMD). 2007, c. 402, Pt. V, §15 (AMD). 2013, c. 262, §4 (AMD).



32 §7061. Receipts and disbursements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 673, §3 (NEW). 1985, c. 389, §26 (RPR). 1995, c. 397, §85 (RP).



32 §7062. Reports. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 673, §3 (NEW). 1987, c. 395, §B20 (AMD). 2007, c. 402, Pt. V, §16 (RP).



32 §7063. Application

All persons licensed, registered or certified on any level under the prior social work registration law shall be entitled to practice social work as previously authorized as long as licensure remains current. [1985, c. 736, §20 (NEW).]

SECTION HISTORY

1985, c. 736, §20 (NEW).









Chapter 85: POLYGRAPH EXAMINERS

32 §7151. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7152. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7153. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7154. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 1979, c. 541, §§B41, B42 (AMD). 2001, c. 386, §7 (AMD). RR 2009, c. 2, §90 (COR). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7155. Examiner's license qualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7156. Acquisition of license by present examiners (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7157. Application for original license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7158. Applicant with out-of-state license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7159. Internship license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7160. Termination and renewal of examiner's license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7161. Refusal; suspension; revocation; grounds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7162. Violation by one examiner or trainee not to affect employer (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7163. Application of Administrative Procedure Act (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7164. Surrender of license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7165. Jurisdiction over nonresidents (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7166. Limitations on uses in employment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7167. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7168. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 209, §2 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).



32 §7169. Admissibility of evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §B43 (NEW). 2013, c. 316, §5 (AFF). 2013, c. 316, §2 (RP).






Chapter 86: POLYGRAPH EXAMINERS ACT

Subchapter 1: GENERAL PROVISIONS

32 §7351. Short title

This chapter may be known and cited as "the Polygraph Examiners Act." [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).



32 §7352. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

1. Board. "Board" means the Polygraph Examiners Advisory Board under section 7371.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

2. Commissioner. "Commissioner" means the Commissioner of Public Safety.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

2-A. Criminal justice agency. "Criminal justice agency" has the same meaning as in Title 16, section 803, subsection 4.

[ 2015, c. 316, §1 (NEW) .]

3. Department. "Department" means the Department of Public Safety.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

4. Instrument. "Instrument" means a device used to test a subject to directly or indirectly detect deception or verify the truth of a statement by, at a minimum, recording visually, permanently and simultaneously a subject's cardiovascular, respiratory and electrodermal patterns.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

5. Intern. "Intern" means a person who holds a polygraph examiner intern license under this chapter.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

5-A. Polygraph examination. "Polygraph examination" means an examination conducted by a polygraph examiner that consists of a pre-test phase, an in-test phase and a post-test phase.

[ 2015, c. 316, §1 (NEW) .]

6. Polygraph examiner. "Polygraph examiner" means a person licensed under this chapter to use an instrument.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

7. Polygraph examiner internship. "Polygraph examiner internship" means a course of study of polygraph examinations and of the administration of polygraph examinations by an intern under the supervision and control of a polygraph examiner.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF). 2015, c. 316, §1 (AMD).



32 §7353. Commissioner; powers and duties

1. Administer and enforce. The commissioner shall administer and enforce this chapter.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

2. Rules. The commissioner shall adopt rules necessary to carry out the purposes of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

3. Board. The commissioner shall consult with the board concerning the licensing of polygraph examiners, polygraph examiner internship requirements and any other matters necessary for the administration of this chapter.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).



32 §7354. License required to maintain action or counterclaim

A person may not maintain an action or counterclaim against another person in a court in this State with respect to an agreement for or the performance of a service for which a license is required by this chapter, including the recovery of any compensation under the agreement or for the service, unless the person alleges and proves that the other person was licensed at the time of making the agreement or performing the service. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).



32 §7355. General criminal penalty

1. General violation. A person commits a Class E crime if the person:

A. Intentionally violates this chapter other than section 7365; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

B. Falsely represents that the person:

(1) Has been or is a polygraph examiner or intern; or

(2) Is qualified to use an instrument; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

C. Maintains possession of a suspended or revoked polygraph examiner license; or [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

D. Fails to make a report required by section 7361, subsection 1, paragraph F. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

2. Violation of confidentiality. A person commits a Class D crime if the person intentionally violates section 7365.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).






Subchapter 2: POLYGRAPH EXAMINATION ADMINISTRATION GENERALLY

32 §7361. Polygraph examiner's duties and responsibilities generally

1. Duties and responsibilities. A polygraph examiner or an intern shall:

A. Abide by the provisions of this chapter and rules adopted pursuant to this chapter; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

B. Ensure that confidential information protected under section 7365 is disclosed only as authorized by that section; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

C. Inform a subject to be examined of the nature of the examination; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

D. Inform the subject of an examination of the examination results on request at the completion of the examination; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

E. Provide within a reasonable time information requested by the commissioner as the result of a formal complaint to the commissioner alleging a violation of this chapter; and [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

F. Immediately report to the Department of Health and Human Services when the examiner knows or has reasonable cause to suspect that a person 14 years of age or younger will be the victim of a sexual assault crime as provided under Title 17-A, chapter 11 or is in imminent danger of substantial bodily injury or death.

The duty to report provided in this paragraph does not abrogate any other duty an examiner has to report by virtue of the examiner's profession pursuant to Title 22, section 3477 or 4011-A. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

2. Prohibitions. A polygraph examiner or an intern may not:

A. Aid or abet another to violate this chapter or a rule adopted under this chapter; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

B. Allow the person's license issued under this chapter to be used by an unlicensed person in violation of this chapter; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

C. Make a material misstatement in an application for the issuance or renewal of a license; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

D. Make a misrepresentation or false promise or cause the printing of a false or misleading advertisement to directly or indirectly obtain business; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

E. Conduct an examination without the informed consent of the subject of the examination; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

F. Administer a polygraph examination to a minor without the written consent of a parent of the minor or the minor's legal guardian; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

G. Make a false report concerning an examination for polygraph examination purposes; or [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

H. Commit a criminal offense, including, but not limited to, an offense that directly relates to the duties and responsibilities of a polygraph examiner. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

3. Disciplinary action. A person who fails to comply with this section is subject to disciplinary action pursuant to section 7388.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).



32 §7362. Minimum polygraph instrument requirements

1. Minimum instrument requirements. An instrument must record visually, permanently and simultaneously a subject's cardiovascular, respiratory and electrodermal patterns. An instrument used by a polygraph examiner may also record patterns of other physiological changes.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

2. Other devices prohibited. The use of any device by a polygraph examiner for the purpose of directly or indirectly detecting deception or verifying truth of statements that does not meet the minimum instrument requirements set forth in subsection 1 is prohibited.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).



32 §7363. Prohibitions

1. Practice without a license. A person may not administer polygraph examinations, purport to be a polygraph examiner or use any other title that would cause members of the public to believe that the person is a polygraph examiner without first securing a license under this chapter. This prohibition does not apply to an employee of the Federal Government who administers polygraph examinations in the course of employment or who purports to be a polygraph examiner in connection with employment.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

2. Prohibited questioning. A polygraph examiner conducting a polygraph examination may not ask any questions pertaining to sexual behavior of any type or questions that could be construed as being sexually oriented, unless the examination is conducted either in the course of a criminal investigation by law enforcement officials or in the course of civil litigation in which sexual behavior is at issue or the examination is conducted for the purpose of ensuring compliance with court-ordered sex offender treatment. This prohibition does not apply to polygraph examinations for applicants for positions in law enforcement agencies. If the polygraph examination is conducted for the purpose of ensuring compliance with court-ordered sex offender treatment, the results of the examination are not admissible into evidence in a court proceeding.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

3. Political or religious beliefs. A polygraph examiner may not ask questions regarding the political or religious beliefs of any individual during a polygraph examination, except when the examination is conducted in the course of a criminal investigation conducted by law enforcement officials and the political or religious beliefs of the individual may be relevant to that investigation.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

4. Knowledge and consent. A polygraph examiner may not conduct a polygraph examination without the subject's full knowledge and consent.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).



32 §7364. Limitations on uses in employment

1. Preemployment screening. An employer may not, directly or indirectly, require, request or suggest that an applicant for employment submit to a polygraph examination as a condition of obtaining employment or administer or cause to be administered to an applicant such an examination or use or refer to the results of such an examination for hiring purposes. For purposes of this subsection, "employer" includes an employment agency and "applicant" includes a person seeking to use an employment agency's services.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

2. Current employees. An employer may not, directly or indirectly, require, request or suggest that an employee submit to a polygraph examination as a condition of continued employment or administer or cause to be administered to an employee such an examination or use or refer to the results of such an examination for employment purposes.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

3. Exception. This section does not apply to employees of or applicants for employment with law enforcement agencies.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

4. Voluntary request. This section does not prohibit an employee from voluntarily requesting a polygraph examination in connection with employment or an employer from using or referring to the results of any examination so requested, except that the results of that examination may not be used against the employee by the employer for any purpose, the employer must give the employee a copy of this chapter when the employee requests the examination and the examination must be recorded or a witness of the employee's choice must be present during the examination, or both, as the employee requests.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).



32 §7365. Confidentiality of polygraph examination results and related records

1. Disclosure prohibited. A polygraph examiner may not disclose information acquired from a polygraph examination, or records resulting from a polygraph examination, to another person other than:

A. The subject of the examination or the subject's attorney; [2015, c. 316, §2 (AMD).]

B. Any other person specifically designated in writing by the subject of the examination; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

C. A member or agent of the department that licenses polygraph examiners; [2015, c. 316, §2 (AMD).]

C-1. A member or agent of a criminal justice agency that employs or contracts with the polygraph examiner. [2015, c. 316, §2 (NEW).]

C-2. A member or agent of a criminal justice agency, if the polygraph examiner conducts a polygraph examination in the course of a criminal investigation; [2015, c. 316, §2 (NEW).]

D. Another licensed polygraph examiner in private, professional consultation; [2015, c. 316, §2 (AMD).]

D-1. A person employed by or working as an intern with the polygraph examiner; [2015, c. 316, §2 (NEW).]

D-2. The Maine Criminal Justice Academy and its board of trustees, if the subject of the polygraph examination is an applicant for admission to the academy or for law enforcement certification that is being considered by the academy or board; [2015, c. 316, §2 (NEW).]

E. The Department of Health and Human Services pursuant to section 7361, subsection 1, paragraph F; or [2015, c. 316, §2 (AMD).]

F. As otherwise required or authorized by law. [2015, c. 316, §2 (NEW).]

[ 2015, c. 316, §2 (AMD) .]

2. Further disclosure prohibited. A polygraph examiner or other person to whom information acquired from a polygraph examination is disclosed under subsection 1 may not further disclose the information or records, except as otherwise required or authorized by law.

[ 2015, c. 316, §3 (AMD) .]

3. Examination records. Notwithstanding any other provision of law, the pre-test, in-test and post-test records associated with the administration of a polygraph examination that is administered for preemployment screening purposes or in association with a law enforcement investigation are confidential for the purposes of Title 1, chapter 13 and are not subject to compulsory legal process or otherwise discoverable or admissible in evidence in any civil action unless the confidentiality is expressly waived, in writing, by the subject of the examination. For purposes of this subsection, "records" includes, but is not limited to, video and audio recordings, graphs and examination results.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

4. Records in custody of commissioner. Records in the custody of the commissioner pursuant to this chapter are confidential if those records contain:

A. Personal medical information of an applicant or licensee under this chapter; or [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

B. Personally identifying information of a minor to whom a polygraph examination has been administered. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

Nothing in this chapter prohibits the use of statements or disclosures voluntarily made by the subject of a polygraph examination from being used in the course of a criminal investigation or prosecution, to the fullest extent permitted by law.

[ 2015, c. 316, §3 (AMD) .]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF). 2015, c. 316, §§2, 3 (AMD).



32 §7366. Information included in contract for services and waiver of liability

If a written contract for a polygraph examiner's services or a waiver of liability is signed by the subject of a polygraph examination, the contract or waiver must inform the subject of the procedures for filing a complaint with the commissioner against the polygraph examiner and contain the name, mailing address and telephone number of the department. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).



32 §7367. Examination considered complete

A person to whom a polygraph examination is administered is considered to have taken the polygraph examination if the person participates to any extent in the formalities of the pre-test phase of the polygraph examination. [2015, c. 316, §4 (NEW).]

SECTION HISTORY

2015, c. 316, §4 (NEW).






Subchapter 3: POLYGRAPH EXAMINERS ADVISORY BOARD

32 §7371. Polygraph Examiners Advisory Board

1. Establishment; advise commissioner. The Polygraph Examiners Advisory Board, as established by Title 5, section 12004-I, subsection 74-H, shall act as an advisory board to the commissioner on issues relating to the licensing and regulation of polygraph examiners.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

2. Members. The board consists of 5 members appointed by the Governor as follows:

A. Two polygraph examiners, each of whom is a polygraph examiner for a state, county or municipal law enforcement agency; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

B. Two polygraph examiners who are polygraph examiners in a commercial field; and [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

C. One member who represents the public. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

3. Residency. A member of the board must have been a resident of this State for at least 2 years immediately preceding the date of appointment.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

4. Active engagement. Except for the member of the board who represents the public, a member of the board must be actively engaged as a polygraph examiner on the date of appointment to the board.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

5. Employment. No 2 board members may be employed by the same employer.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

6. Meetings. The board shall meet as needed, but at least twice annually.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

7. Terms. Board members serve 3-year terms.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

8. Vacancies. If a vacancy occurs on the board, the Governor shall appoint a successor to fill the unexpired term.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

9. Chair. The board shall select from among its members a chair to serve for a 2-year term.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

10. Powers and duties. The board shall:

A. Advise the commissioner on proposed rules; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

B. At the request of the commissioner, review written examinations for polygraph examiner license applicants and provide advice regarding polygraph examiner internship requirements; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

C. At the request of the commissioner, provide advice on granting, suspending and revoking the licenses of polygraph examiners; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

D. Propose standards governing the conduct of persons licensed under this chapter, which may be incorporated by reference into rules adopted by the commissioner; and [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

E. At the request of the commissioner, provide advice and information on any matters the commissioner determines appropriate or necessary to administer this chapter. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).






Subchapter 4: LICENSURE

32 §7381. License application

1. Application. An application for a polygraph examiner license or polygraph examiner intern license must:

A. Be complete and made to the commissioner, in the manner and including the information prescribed by the commissioner; and [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

B. Be accompanied by a nonrefundable fee in the amount of:

(1) For an initial polygraph examiner license, $100;

(2) For a renewal of a polygraph examiner license, $100; and

(3) For a polygraph examiner intern license, $50. [2015, c. 316, §5 (RPR).]

[ 2015, c. 316, §5 (AMD) .]

2. Term of initial and renewal polygraph examiner license. An initial polygraph examiner license is valid for a period of 2 years and may be renewed. Each renewal polygraph examiner license is valid for a period of 4 years.

[ 2015, c. 316, §6 (AMD) .]

3. Term of polygraph examiner intern license. A polygraph examiner intern license expires on the first anniversary of the date of issuance and may be renewed once. After the expiration of the original term of a polygraph examiner intern license and renewal of that license granted by the commissioner, an intern may not hold another polygraph examiner intern license before the first anniversary of the date the intern's previous polygraph examiner intern license expired.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

4. Sole authority. The commissioner has sole authority to issue a license under this chapter.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF). 2015, c. 316, §§5, 6 (AMD).



32 §7382. Qualifications for license

1. Qualifications. A person is qualified for a polygraph examiner license if the person:

A. Has not been convicted of a crime for which a license may be denied under Title 5, chapter 341; [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

B. Either:

(1) Holds a baccalaureate degree from an accredited college or university; or

(2) Has at least 5 years of experience , including 3 years on a full-time basis, as a sworn member of an investigative service of a branch of the United States Armed Forces, a federal investigative agency or a law enforcement agency; [2015, c. 316, §7 (AMD).]

C. Is a graduate of a commissioner-approved polygraph examiner course and has satisfactorily completed at least 6 months of a polygraph examiner internship; and [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

D. Has passed an examination to determine the person's knowledge relevant to being a licensed polygraph examiner in the State. [2015, c. 316, §7 (AMD).]

[ 2015, c. 316, §7 (AMD) .]

2. Examination. The commissioner shall provide for an examination for licensure under this chapter to be administered as needed, but at least at 3-month intervals.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF). 2015, c. 316, §7 (AMD).



32 §7383. Nonresident applicant for license

1. Consent to action. In addition to meeting all other requirements for a license, an applicant for the issuance or renewal of a polygraph examiner license who is not a resident of this State must file with the commissioner an irrevocable consent to have:

A. An action against the applicant filed in a court in a county or municipality of the state in which:

(1) The plaintiff resides; or

(2) A part of the transaction out of which the alleged cause of action arose occurred; and [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

B. Process in the action under paragraph A served on the applicant by leaving 2 copies of the process with the commissioner. Service of process in the manner described under this paragraph is binding for all purposes. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

2. Copy to applicant. The commissioner shall immediately send by registered or certified mail a copy of the process under subsection 1, paragraph B to the applicant at the address shown on department records.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).



32 §7384. Applicant with out-of-state license

The commissioner may grant a license to an applicant who holds a valid license from another state that has license requirements substantially equivalent to or more stringent than those of this State. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).



32 §7385. Continuing education

A polygraph examiner shall participate in continuing education programs as required by rules of the commissioner. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).



32 §7386. License holder information

A polygraph examiner or intern shall notify the commissioner in writing of a change in the polygraph examiner's or intern's principal business location or residential location not later than the 30th day after the date the change is made. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).



32 §7387. Display of license

A polygraph examiner or intern shall prominently display the polygraph examiner's or intern's license or a copy of the license at the polygraph examiner's or intern's place of business or place of internship, as appropriate. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).



32 §7388. Refusal; suspension; revocation; disciplinary action; grounds

The commissioner may deny a license, refuse to renew a license, suspend or revoke a license or impose disciplinary or probationary conditions, fines or costs of hearing and investigation on a polygraph examiner or intern, as well as issue a written warning, for: [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

1. Violation of chapter or rule. A violation of any provision of this chapter or any rule adopted by the commissioner;

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

2. Violation of standards of acceptable professional conduct. A violation of the standards of acceptable professional conduct adopted by rule by the commissioner; or

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

3. Cause for refusal. The commission of an act that would have been cause for refusal to issue a license had the act occurred and been known to the commissioner at the time of issuance of a license.

[ 2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF) .]

A decision to deny, revoke or suspend a license or to impose disciplinary action of any kind under this chapter may be appealed pursuant to the Maine Administrative Procedure Act. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).



32 §7389. Surrender of license

A polygraph examiner or intern whose license is suspended or revoked by the commissioner shall immediately surrender the license to the commissioner. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).



32 §7390. Administrative actions; Maine Administrative Procedure Act

The Maine Administrative Procedure Act applies to and governs all administrative actions taken under this chapter. [2013, c. 316, §3 (NEW); 2013, c. 316, §5 (AFF).]

SECTION HISTORY

2013, c. 316, §3 (NEW). 2013, c. 316, §5 (AFF).









Chapter 87: TRAINING AND CERTIFICATION PROGRAM FOR INSTALLERS OF SOLAR ENERGY EQUIPMENT

32 §8001. Legislative findings and intent (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 277, §2 (NEW). 2003, c. 644, §7 (RP).



32 §8002. Installation training (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 277, §2 (NEW). 1989, c. 501, §DD37 (AMD). 2003, c. 644, §7 (RP).



32 §8003. Installer certification (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 277, §2 (NEW). 1981, c. 61, §2 (AMD). 1983, c. 553, §46 (AMD). 1989, c. 501, §DD38 (AMD). 2003, c. 644, §7 (RP).



32 §8003-A. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 61, §3 (NEW). 1983, c. 553, §46 (AMD). 2003, c. 644, §7 (RP).



32 §8004. Revocation or suspension of certification (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 277, §2 (NEW). 1981, c. 61, §4 (AMD). 1983, c. 553, §46 (AMD). 1989, c. 501, §DD39 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 644, §7 (RP).



32 §8005. Penalty provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 277, §2 (NEW). 2003, c. 644, §7 (RP).



32 §8006. Renewals (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 61, §5 (NEW). 1983, c. 553, §46 (AMD). 2003, c. 644, §7 (RP).






Chapter 88: VOLUNTARY CERTIFICATION PROGRAM FOR ENERGY AUDITORS

32 §8021. Legislative findings and intent (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 597, (NEW). 2003, c. 644, §7 (RP).



32 §8022. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 597, (NEW). 2003, c. 644, §7 (RP).



32 §8023. Certification (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 597, (NEW). 1989, c. 501, §DD40 (AMD). 2003, c. 644, §7 (RP).



32 §8024. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 597, (NEW). 1989, c. 501, §DD41 (AMD). 2003, c. 644, §7 (RP).



32 §8025. Revocation, suspension or nonrenewal of certification (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 597, (NEW). 1989, c. 501, §DD42 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 644, §7 (RP).



32 §8026. Penalty provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 597, (NEW). 2003, c. 644, §7 (RP).



32 §8027. Renewals (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 597, (NEW). 1989, c. 501, §DD43 (AMD). 2003, c. 644, §7 (RP).



32 §8028. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 597, (NEW). 1989, c. 501, §DD44 (AMD). 2003, c. 644, §7 (RP).






Chapter 89: PROFESSIONAL INVESTIGATORS

32 §8101. Short title

This chapter is known and may be cited as the Professional Investigators Act. [2011, c. 366, §6 (AMD).]

SECTION HISTORY

1981, c. 126, §2 (NEW). 2011, c. 366, §6 (AMD).



32 §8102. Purpose

The purpose of this chapter is to regulate any person, firm, corporation or other legal entity engaged in the business of private investigation. [2011, c. 366, §7 (AMD).]

SECTION HISTORY

1981, c. 126, §2 (NEW). 2011, c. 366, §7 (AMD).



32 §8103. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 126, §2 (NEW).]

1. Commissioner.

[ 2011, c. 366, §8 (RP) .]

1-A. Board. "Board" means the Board of Licensure of Professional Investigators under section 8103-A, as established under Title 5, section 12004-G, subsection 29-D.

[ 2011, c. 366, §9 (NEW) .]

1-B. Chief. "Chief" means the Chief of the State Police or the chief's designee.

[ 2011, c. 366, §10 (NEW) .]

1-C. Computer forensics. "Computer forensics" means the use of digital forensic science that involves the examination of digital media to identify, preserve, recover and analyze information related to legal matters.

[ 2011, c. 366, §11 (NEW) .]

2. Investigative assistant. "Investigative assistant" means a person who acts as a professional investigator under the supervision of a licensed professional investigator in accordance with this chapter.

[ 2011, c. 366, §12 (AMD) .]

3. Licensee. "Licensee" means any person licensed under this chapter as a professional investigator or investigative assistant.

[ 2011, c. 366, §13 (AMD) .]

4. Person. "Person" means any natural person, firm, association, partnership, corporation, government agency or subdivision, or any employee or agent thereof.

[ 1981, c. 126, §2 (NEW) .]

4-A. Private investigation. "Private investigation" means for any consideration whatsoever, to agree to obtain, or to in fact obtain information with reference to any of the following:

A. A crime or other act committed or threatened against the laws or government of the United States, any state or territory or any political subdivision of a state or territory; [2011, c. 366, §14 (NEW).]

B. The identity, habits, conduct, movements, whereabouts, affiliations, associations, transactions, reputation or character of any person; [2011, c. 366, §14 (NEW).]

C. The cause of or responsibility for libels, fires, losses, accidents or damage or injury to persons or property; [2011, c. 366, §14 (NEW).]

D. The location, disposition or recovery of lost or stolen property; [2011, c. 366, §14 (NEW).]

E. Evidence to be used before a court, board, officer or investigative committee, including evidence derived through computer forensics; or [2011, c. 366, §14 (NEW).]

F. The detection of surreptitiously installed devices designed for eavesdropping or observation, or both, for video and audio devices. [2011, c. 366, §14 (NEW).]

[ 2011, c. 366, §14 (NEW) .]

5. Professional investigator. "Professional investigator" means any person who engages in or solicits business or accepts employment to conduct private investigations.

A. [2011, c. 366, §15 (RP).]

B. [2011, c. 366, §15 (RP).]

C. [2011, c. 366, §15 (RP).]

D. [2011, c. 366, §15 (RP).]

E. [2011, c. 366, §15 (RP).]

[ 2011, c. 366, §15 (RPR) .]

SECTION HISTORY

1981, c. 126, §2 (NEW). 2001, c. 298, §1 (AMD). 2011, c. 366, §§8-15 (AMD).



32 §8103-A. Board of Licensure of Professional Investigators

1. Establishment. The Board of Licensure of Professional Investigators, referred to in this chapter as "the board," is established pursuant to Title 5, section 12004-G, subsection 29-D to administer the provisions of this chapter to protect the public by improving the standards relative to the practice of private investigation and to protect the public from unqualified practitioners.

[ 2011, c. 366, §16 (NEW) .]

2. Duties. The board has the following powers and duties:

A. To provide advice regarding rules proposed by the chief; [2011, c. 366, §16 (NEW).]

B. At the request of the chief, to review written examinations for professional investigator applicants; [2011, c. 366, §16 (NEW).]

C. At the request of the chief, to advise the chief on granting, suspending and revoking the licenses of professional investigators; [2011, c. 366, §16 (NEW).]

D. To establish standards governing the safety and conduct of persons licensed under this chapter; [2011, c. 366, §16 (NEW).]

E. To recommend investigations regarding alleged violations of the provisions of this chapter and any rules adopted by the chief; and [2011, c. 366, §16 (NEW).]

F. To provide information to the chief on any matter as the board determines appropriate or necessary. [2011, c. 366, §16 (NEW).]

[ 2011, c. 366, §16 (NEW) .]

3. Members. The board consists of 7 members who must be residents of the State and are appointed by the Governor as follows:

A. Two members of the State Police recommended by the chief; [2011, c. 366, §16 (NEW).]

B. One member recommended by the Attorney General; [2011, c. 366, §16 (NEW).]

C. Three members of the public, with no more than 2 holding a license under this chapter, to be appointed to reflect a wide diversity of private investigation experience. At least one member must be chosen for the member's expertise in operating a private investigation company in this State and must have a minimum of 5 years of experience as a licensed private investigator; and [2011, c. 366, §16 (NEW).]

D. One administrator from a local or county law enforcement agency. [2011, c. 366, §16 (NEW).]

[ 2011, c. 366, §16 (NEW) .]

4. Terms; removal. Terms of the members of the board are for 3 years. The terms are governed by Title 10, section 8009. Members may be removed by the Governor for cause.

[ 2011, c. 366, §16 (NEW) .]

5. Meetings; chair; quorum. The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members. Four members of the board constitute a quorum.

[ 2011, c. 366, §16 (NEW) .]

SECTION HISTORY

2011, c. 366, §16 (NEW).



32 §8104. License requirement; exceptions

1. License. A person may not act as a professional investigator without first obtaining from the chief a license to be a professional investigator or investigative assistant.

[ 2011, c. 366, §17 (AMD) .]

2. Exceptions. This section does not apply to the following:

A. A person employed by or on behalf of the Federal Government, any state or any political subdivision or public instrumentality or a Canadian province, while in the performance of the person's official duties; [2011, c. 366, §18 (AMD).]

B. [2011, c. 366, §19 (RP).]

C. A person employed to inquire into the fitness of an applicant for employment with that person's employer; [1981, c. 126, §2 (NEW).]

D. A credit reporting bureau or agency, or agent thereof, whose business is the furnishing of information concerning a person's business, financial or credit standing; [1981, c. 126, §2 (NEW).]

E. An insurance company investigating the personal habits and financial responsibility of applicants for insurance or indemnity bonds; [2011, c. 366, §20 (AMD).]

F. An attorney admitted to practice law in the State acting in a professional capacity; [2011, c. 366, §21 (AMD).]

G. A nonprofit trade or business association, board or organization, whether incorporated or unincorporated, or any agent thereof, conducting an investigation for the following purposes:

(1) To furnish to members of the association, board or organization, information concerning the business, financial or credit standing or the reputation of a person with whom the members consider doing business; provided that the investigation is no more extensive than is reasonably necessary; or

(2) To compile or disseminate statistics or data relating to business of the members of the association, board or organization; [1981, c. 126, §2 (NEW).]

H. An insurance adjuster, or an employee investigating claims for or against the employee's employer; [2011, c. 366, §22 (AMD).]

I. A person engaged in compiling genealogical information or otherwise tracing lineage or ancestry, by primarily using public records and historical information or databases; [2011, c. 366, §23 (AMD).]

J. A person possessing a valid private investigator's license granted under any prior existing provision of law of this State, as long as, upon expiration of the license, the person is governed by this section; [2011, c. 366, §24 (AMD).]

K. A person employed exclusively and regularly by an employer in connection with the affairs of the employer only, and there exists a bona fide employer-employee relationship in which the employee is reimbursed on an hourly basis; [2011, c. 366, §25 (RPR).]

L. A person acting within the scope of the person's professional practice to analyze facts, evidence or other data for the purposes of supplying expert testimony in a legal proceeding; or [2011, c. 366, §26 (NEW).]

M. An Internet research company or an individual who is solely engaged in the retrieval of data from an online source or database and who does not question individuals in person, by phone or by electronic means, when those electronic means are used as a tool to gather information for a fee. [2011, c. 366, §27 (NEW).]

[ 2011, c. 366, §§18-27 (AMD) .]

SECTION HISTORY

1981, c. 126, §2 (NEW). 2011, c. 366, §§17-27 (AMD).



32 §8105. Private investigator's license qualifications

A person is qualified to be licensed as a professional investigator who: [2011, c. 366, §28 (AMD).]

1. Age. Is at least 21 years of age;

[ 2011, c. 366, §29 (AMD) .]

2. Citizenship. Is a citizen or resident alien of the United States;

[ 1981, c. 126, §2 (NEW) .]

3. Graduation. Is a graduate of an accredited high school or has been granted high school equivalency status by the State;

[ 1981, c. 126, §2 (NEW) .]

4. Character. Has demonstrated good moral character and has not been convicted of a crime that is punishable by a maximum term of imprisonment equal to or exceeding one year, or a crime enumerated in this chapter. The determination of good moral character must be made in writing, based upon evidence recorded by a governmental entity. The chief shall consider matters recorded within the previous 5 years including, but not limited to, the following:

A. Records of incidents of abuse by the applicant of family or household members provided pursuant to Title 19-A, section 4012, subsection 1; [1995, c. 694, Pt. D, §56 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

B. Records provided by the Department of Health and Human Services regarding the failure of the applicant to meet child or family support obligations; [1981, c. 126, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

C. Records of 3 or more convictions of the applicant for Class D or E crimes; [1981, c. 126, §2 (NEW).]

D. Records of 3 or more civil violations by the applicant; or [2011, c. 366, §30 (AMD).]

E. Records that the applicant has engaged in recklessness or negligence that endangered the safety of others, including the use of weapons or motor vehicles; [1981, c. 126, §2 (NEW).]

[ 2011, c. 366, §30 (AMD) .]

5. Application. Submits an application approved by the chief that, at a minimum, includes the following information:

A. The applicant's full name; [2011, c. 366, §31 (AMD).]

B. The applicant's full current residential address and the applicant's residential addresses during the previous 5 years; [2011, c. 366, §31 (AMD).]

C. The applicant's date and place of birth, height, weight and color of eyes; [2011, c. 366, §31 (AMD).]

D. A written statement signed by the applicant granting the chief authority to check the criminal records of any law enforcement agency that pertains to any matter involving the applicant. The applicant must agree to submit to having the applicant's fingerprints taken by the issuing authority if it becomes necessary to resolve any question as to the applicant's identity; and [2011, c. 366, §31 (AMD).]

E. The answers to the following questions:

(1) Are you currently under indictment or information for a crime for which the possible penalty is imprisonment for a period equal to or exceeding one year?

(2) Have you ever been convicted of a crime for which the possible penalty was imprisonment for a period equal to or exceeding one year?

(3) Are you a fugitive from justice?

(4) Are you an unlawful user of or addicted to marijuana or any other drug?

(5) Have you been adjudged mentally defective or been committed to a mental institution within the past 5 years? or

(6) Are you an illegal alien? [2011, c. 366, §31 (AMD).]

By affixing the applicant's signature, the applicant certifies that the information in the application provided by the applicant is true and correct, that the applicant understands that an affirmative answer to any of the questions in paragraph E is cause for a license to be denied and that any false statement may result in prosecution as provided in section 8114.

[ 2011, c. 366, §31 (AMD) .]

6. Military discharge. Has not been dishonorably discharged from military service;

[ 1981, c. 126, §2 (NEW) .]

7. Employment.

[ 1985, c. 141, §1 (RP) .]

7-A. Experience. Meets at least one of the following criteria:

A. Has successfully completed an investigative assistant sponsorship program pursuant to section 8110-B and has earned a minimum of 60 academic credits of postsecondary education in a related field of study or an equivalent certificate of study for private investigation; [2011, c. 366, §32 (AMD).]

B. Has been employed for a minimum of 3 years as a member of an investigative service of the United States as a sworn member of a branch of the United States Armed Forces or a federal investigative agency. For purposes of this paragraph, "a member of an investigative service of the United States" means a full-time federal investigator or detective of the United States Armed Forces; [2011, c. 691, Pt. D, §11 (AMD).]

B-1. Has held for a period of not less than 3 years a valid professional investigator's license granted under the laws of another state or territory of the United States if:

(1) The requirements of the state or territory for a professional investigator's license were, at the date of the licensing, substantially equivalent to the requirements of this chapter; and

(2) The other state or territory grants similar reciprocity to license holders in this State; [2011, c. 366, §32 (NEW).]

C. Has been employed for a minimum of 3 years as a law enforcement officer of a state or political subdivision of a state and has met the training requirements set forth in Title 25, section 2804-C or is qualified to receive a waiver from those requirements; or [2011, c. 366, §32 (AMD).]

D. Possesses a minimum of 6 years of preparation consisting of a combination of:

(1) Work experience, including at least 2 years in a nonclerical occupation related to law or the criminal justice system; and

(2) Educational experience, including at least:

(a) Sixty academic credits of postsecondary education in a field of study listed in division (b) acquired at an accredited junior college, college or university;

(b) An associate degree acquired at an accredited junior college, college, university or technical college in police administration, security management, investigation, law, criminal justice or computer forensics or other similar course of study acceptable to the chief; or

(c) An associate degree in any field of study that is acceptable to the chief; and [2011, c. 366, §32 (AMD).]

[ 2011, c. 691, Pt. D, §11 (AMD) .]

8. Examination. Has passed an examination administered by the chief covering subjects pertaining to private investigation to be prescribed by the chief, except that a person currently licensed, as described in section 8106, may at no time be required to take any such examination.

[ 2011, c. 366, §33 (AMD) .]

SECTION HISTORY

1981, c. 126, §2 (NEW). 1985, c. 141, §§1,2 (AMD). 1987, c. 602, §2 (AMD). 1989, c. 443, §90 (AMD). RR 1991, c. 2, §118 (COR). 1995, c. 694, §D56 (AMD). 1995, c. 694, §E2 (AFF). 2001, c. 298, §§2,3 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 20, §1 (AMD). 2011, c. 366, §§28-33 (AMD). 2011, c. 691, Pt. D, §11 (AMD).



32 §8106. Acquisition of license by persons currently licensed

A person possessing, under Maine law, a valid private investigator's license on the effective date of this chapter whose license then expires, by application, compliance with section 8105, subsection 8 and payment of the required fee, is entitled to a professional investigator's license. [2011, c. 366, §34 (AMD).]

SECTION HISTORY

1981, c. 126, §2 (NEW). 2011, c. 366, §34 (AMD).



32 §8107. Application for original license

Applications for original licenses must be made to the chief under oath on forms prescribed by the chief demonstrating the qualifications required under this chapter. The application must be accompanied by the fee required under section 8117 and by a certification by each of 3 reputable citizens of the State of the following: [2011, c. 366, §35 (AMD).]

1. Residence. That the reputable citizen resides in the community in which the applicant resides, has a place of business or proposes to conduct the applicant's private investigation business;

[ 2011, c. 366, §35 (AMD) .]

2. Knowledge of applicant. That the reputable citizen has personally known the applicant for at least 3 years;

[ 2011, c. 366, §35 (AMD) .]

3. Relation to applicant. That the reputable citizen is not related to the applicant by blood or marriage;

[ 2011, c. 366, §35 (AMD) .]

4. Character of applicant. That the applicant is honest and of good moral character; and

[ 1981, c. 126, §2 (NEW) .]

5. Truth of statements in application. That the reputable citizen has read the application and believes each statement in it to be true.

[ 2011, c. 366, §35 (AMD) .]

SECTION HISTORY

1981, c. 126, §2 (NEW). 2011, c. 366, §35 (AMD).



32 §8108. Applicant with out-of-state license (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 126, §2 (NEW). 2011, c. 366, §36 (RP).



32 §8109. Renewal of license

Each professional investigator's license is valid for an initial term of 2 years. Unless the license is revoked, the licensee may apply to renew the license every 4 years after the initial term. [2011, c. 366, §37 (AMD).]

SECTION HISTORY

1981, c. 126, §2 (NEW). 1991, c. 780, §H1 (AMD). 2003, c. 620, §1 (AMD). 2011, c. 366, §37 (AMD).



32 §8110. Investigative assistant's license

1. Qualifications. A person is qualified to be licensed as an investigative assistant who meets the qualifications set forth in section 8105, subsections 1 through 6.

[ 1981, c. 126, §2 (NEW) .]

2. Application. An application for an investigative assistant's license must be made to the chief in accordance with the requirements of section 8105, subsection 5 and section 8107. The application must be accompanied by the fee required under section 8117.

[ 2011, c. 366, §38 (AMD) .]

3. Term of license. The investigative assistant's license is valid for 2 years from the date of issuance and is not renewable. To qualify for a license as a professional investigator, within those 2 years the investigative assistant must complete 1,200 hours of training.

[ 2011, c. 366, §39 (AMD) .]

4. Sponsor. An investigative assistant may engage in the business of private investigating only when sponsored by a professional investigator licensed under this chapter.

[ 2011, c. 366, §40 (NEW) .]

SECTION HISTORY

1981, c. 126, §2 (NEW). 1983, c. 221, §1 (AMD). 2003, c. 620, §2 (AMD). 2011, c. 366, §§38-40 (AMD).



32 §8110-A. Employment of investigative assistant

A professional investigator duly licensed under this chapter whose primary place of business is located in the State may employ an investigative assistant pursuant to section 8110-B subject to the following: [2011, c. 366, §41 (AMD).]

1. Limit on number of investigative assistants. No more than one investigative assistant is employed at one time; and

[ 2011, c. 366, §41 (AMD) .]

2. Investigative assistant to be licensed. The investigative assistant is licensed under this chapter.

[ 2011, c. 366, §41 (AMD) .]

SECTION HISTORY

1985, c. 207, §1 (NEW). 2011, c. 366, §41 (AMD).



32 §8110-B. Sponsorship of investigative assistant

1. Supervision and documentation of investigative assistant's activities. The sponsoring professional investigator is responsible for overseeing and documenting the activities of the investigative assistant under the sponsoring professional investigator's supervision, including:

A. Keeping a record of all 1,200 training hours, including hours worked on specific activities performed by the investigative assistant; and [2011, c. 366, §42 (NEW).]

B. Providing specific training in areas determined by the chief by rule. [2011, c. 366, §42 (NEW).]

[ 2011, c. 366, §42 (NEW) .]

2. Distribute materials. The holder of an investigative assistant's license may not obtain or distribute any materials, such as a business card, letterhead, invoice or brochure, in any name other than that of the sponsoring professional investigator.

[ 2011, c. 366, §42 (NEW) .]

3. Termination of investigative assistant. A duly licensed professional investigator who terminates the sponsorship of a licensed investigative assistant must notify the chief of the termination immediately. The notification must be in writing and contain the cause of the termination. The chief shall immediately notify the investigative assistant that the investigative assistant must cease all licensed activity.

[ 2011, c. 366, §42 (NEW) .]

SECTION HISTORY

2011, c. 366, §42 (NEW).



32 §8111. Bonding and insurance requirements

1. Bonding requirement. A person licensed as a professional investigator shall give to the chief a bond in the sum of $10,000 if the licensee is a resident of the State and in the sum of $50,000 if the licensee is not a resident of the State.

A person licensed as an investigative assistant shall give to the chief a bond in the sum of $20,000.

[ 2011, c. 366, §43 (AMD) .]

2. Form of a bond. Each bond must:

A. Be in a form prescribed by the chief; [2011, c. 366, §43 (AMD).]

B. Be executed by the licensee as principal and by a surety company authorized to do business in this State as surety; and [1981, c. 126, §2 (NEW).]

C. Be conditioned upon the honest conduct of the business of the licensee and the right of any person, including the officer of any aggrieved labor union or association, whether or not incorporated, injured by the intentional, knowing, reckless or negligent act of the licensee to bring, in the licensee's own name, an action on the bond. [2011, c. 366, §43 (AMD).]

[ 2011, c. 366, §43 (AMD) .]

3. Insurance requirement. A person licensed as a professional investigator shall provide to the chief proof of insurance naming the licensee as the insured issued by an insurer authorized to do business in the State in the amount of a minimum of $10,000 in property damages, $100,000 for injury or death of a person and $200,000 for injuries to or deaths of more than one person arising out of the operation of the licensed activity. Proof of insurance must be submitted to the chief annually.

[ 2011, c. 366, §43 (NEW) .]

SECTION HISTORY

1981, c. 126, §2 (NEW). 2011, c. 366, §43 (AMD).



32 §8112. Ineligibility of public officials

No person is eligible for a license under this chapter who derives plenary or special law enforcement powers from the State or any political subdivision thereof. [1981, c. 126, §2 (NEW).]

SECTION HISTORY

1981, c. 126, §2 (NEW).



32 §8113. Refusal; suspension; revocation; grounds

In accordance with the Maine Administrative Procedure Act, the chief may refuse to issue or renew a license, suspend or revoke the license of any person licensed under this chapter, impose probationary conditions, fines or costs of hearing and investigation or issue a written warning on the following grounds: [2011, c. 366, §44 (AMD).]

1. Fraud or deceit. The practice of fraud or deceit in obtaining a license under this chapter or in connection with service rendered within the scope of the license issued;

[ 1985, c. 207, §2 (RPR) .]

2. Conviction of certain crimes. Conviction of a crime that involves dishonesty or false statement or that relates directly to the practice for which the licensee is licensed or that is enumerated in this chapter or conviction of any crime for which incarceration for one year or more may be imposed;

[ 2011, c. 366, §44 (AMD) .]

3. Violation of chapter or rule. Any violation of this chapter or any rule adopted by the chief;

[ 2011, c. 366, §44 (AMD) .]

4. Aiding or abetting unlicensed practice of private investigation. Aiding or abetting the practice of private investigation by a person not duly licensed under this chapter and who represents to others that the person is duly licensed;

[ 2011, c. 366, §44 (AMD) .]

5. Failure to maintain bond and insurance. Failure to maintain a bond and insurance as required by section 8111;

[ 2011, c. 366, §44 (AMD) .]

6. Incompetence. Incompetence in the practice for which the person is licensed. A licensee is considered incompetent in the practice if the licensee has:

A. Engaged in conduct that evidences a lack of ability or fitness to discharge the duty owed by the licensee to a client or the general public; or [2011, c. 366, §44 (AMD).]

B. Engaged in conduct that evidences a lack of knowledge or an inability to apply principles or skills to carry out the practice for which the person is licensed; [2011, c. 366, §44 (AMD).]

[ 2011, c. 366, §44 (AMD) .]

7. Employment of prohibited person. Employment, in connection with a private investigation business, in any capacity, of any person who has been convicted of a crime punishable by imprisonment for one year or more or any former licensee whose license has been revoked;

[ 2011, c. 161, §1 (AMD) .]

8. Representations that licensee is sworn peace officer. Representation by the licensee that suggests, or that would reasonably cause another person to believe, that the licensee is a sworn peace officer of this State, any political subdivision of this State, any other state or the Federal Government;

[ 2011, c. 691, Pt. A, §36 (AMD) .]

9. Unpermitted contact with a child. Contact or communication with a child who has not attained 14 years of age regarding a private investigation if that contact or communication includes conduct with the intent to harass, torment, intimidate or threaten a child;

[ 2011, c. 691, Pt. A, §37 (AMD) .]

10. Misstatement. Intentionally or knowingly making a material misstatement in filing an application for a license or renewal of a license;

[ 2011, c. 366, §44 (NEW) .]

11. Violation of standards of acceptable professional conduct. A violation of the standards of acceptable professional conduct adopted by rule by the chief; or

[ 2011, c. 366, §44 (NEW) .]

12. Cause for refusal. Committing an act that would have been cause for the refusal to issue a license had the act occurred and been known to the chief at the time of issuance of a license.

[ 2011, c. 366, §44 (NEW) .]

The chief may reconsider, modify or reverse probation, suspension or other disciplinary action. [2011, c. 366, §44 (NEW).]

SECTION HISTORY

1981, c. 126, §2 (NEW). 1981, c. 698, §164 (AMD). 1985, c. 207, §2 (RPR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 298, §§4,5 (AMD). 2011, c. 161, §§1-3 (AMD). 2011, c. 366, §44 (AMD). 2011, c. 691, Pt. A, §§36, 37 (AMD).



32 §8113-A. Suspension for refusal

1. Immediate suspension. If the chief has probable cause to believe that a person licensed pursuant to this chapter is required to submit to chemical testing for the presence of intoxicating liquor or drugs pursuant to Title 17-A, section 1057 or for conduct that occurs while the licensee is in possession of a loaded firearm and the licensee refuses to submit to the required testing, the chief shall immediately suspend the licensee's right to carry a concealed handgun.

[ 2013, c. 424, Pt. A, §16 (AMD) .]

2. Report to chief. A law enforcement officer who has probable cause to require chemical testing of a licensee shall promptly notify the chief of a licensee's refusal and provide the chief with a report of the facts and circumstances of the requirement to submit to chemical testing and of the licensee's refusal.

[ 2011, c. 366, §45 (AMD) .]

3. Suspension in effect during pendency. A suspension remains in effect until the entry of judgment if charges are filed of violating Title 17-A, section 1057 or of operating a motor vehicle, snowmobile, ATV or watercraft under the influence of intoxicating liquor or drugs, unless it is determined by the court in which the criminal charge or civil violation is pending, or by the Secretary of State if a hearing is held pursuant to Title 29-A, section 2483, that the law enforcement officer did not have probable cause to require the licensee to submit to chemical testing.

[ 2011, c. 366, §45 (AMD) .]

SECTION HISTORY

1989, c. 917, §17 (NEW). 1995, c. 65, §A132 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2011, c. 366, §45 (AMD). 2013, c. 424, Pt. A, §16 (AMD).



32 §8114. Unlawful acts

A person is guilty of improper conduct in private investigation if the person commits any of the acts described in this section. Improper conduct in private investigation is a Class D crime. [2011, c. 366, §46 (NEW).]

1. Acting without license; false representation. A person acts without a license or commits false representation if that person intentionally or knowingly:

A. Except as provided in section 8104, acts as a professional investigator without a valid license; [2011, c. 366, §46 (AMD).]

B. Falsely represents that the person is the holder of a valid license; [2011, c. 366, §46 (AMD).]

C. Falsely represents that any person in the person's employ is a professional investigator or investigative assistant; or [2011, c. 366, §46 (AMD).]

D. Makes any false statements or material omission in any application filed with the chief. [2011, c. 366, §46 (AMD).]

[ 2011, c. 366, §46 (AMD) .]

2. Representation as peace officer; employment of certain convicted persons; failure to surrender license. A licensed professional investigator or investigative assistant commits misrepresentation as a peace officer, employment of a certain convicted person or failing to surrender if that professional investigator or investigative assistant intentionally or knowingly:

A. Makes any representation, including, but not limited to, presentation of a badge, that suggests, or that would reasonably cause another person to believe, that the licensed professional investigator or investigative assistant is a sworn peace officer of this State, any political subdivision of this State, any other state or the Federal Government; [2011, c. 366, §46 (AMD).]

B. Employs, in connection with a private investigation business, in any capacity, a former licensee whose license has been revoked or a person who has been convicted of :

(1) A crime in this State that is punishable by imprisonment for a term exceeding one year or more;

(2) A crime under the laws of the United States that is punishable by imprisonment for a term exceeding one year;

(3) A crime under the laws of another state that, in accordance with the laws of that jurisdiction, is punishable by a term of imprisonment exceeding one year. This subparagraph does not include a crime under the laws of another state that is classified by the laws of that state as a misdemeanor and is punishable by a term of imprisonment of 2 years or less; or

(4) A crime under the laws of another state that, in accordance with the laws of that jurisdiction, does not come within subparagraph (3) but is elementally substantially similar to a crime in this State that is punishable by a term of imprisonment for one year or more; or [2011, c. 366, §46 (AMD).]

C. Fails or refuses to surrender the professional investigator's license to the chief following revocation or suspension. [2011, c. 366, §46 (AMD).]

[ 2011, c. 366, §46 (AMD) .]

3. Employing unlicensed individual. A licensed professional investigator commits improper employment conduct if the professional investigator intentionally or knowingly employs or engages any other person to act as a professional investigator unless the person so employed or engaged is licensed as a professional investigator or investigative assistant.

[ 2011, c. 366, §46 (AMD) .]

4. Failure of assistant to return equipment.

[ 2011, c. 366, §46 (RP) .]

5. Other unlawful acts. A person licensed under this chapter or any person employed by the person commits improper investigative conduct if that person intentionally or knowingly:

A. Incites, encourages or aids any person who has become a party to any strike to commit any unlawful act against any person or property; [2011, c. 366, §46 (AMD).]

B. Incites, stirs up, creates or aids in the inciting of discontent or dissatisfaction among the employees of any person with the intention of having them strike; [2011, c. 366, §46 (AMD).]

C. Interferes with or prevents lawful and peaceful picketing during strikes; [2011, c. 366, §46 (AMD).]

D. Interferes with, restrains or coerces employees in the exercise of their right to form, join or assist any labor organization of their choosing; [2011, c. 366, §46 (AMD).]

E. Interferes with or hinders lawful or peaceful collective bargaining between employers and employees; [2011, c. 366, §46 (AMD).]

F. Pays or offers to give any money, gratuity, consideration or other thing of value, directly or indirectly, to any person for any verbal or written report of the lawful activities of employees in the exercise of their right to organize, form or assist any labor organization and to bargain collectively through representatives of their choosing; [2011, c. 366, §46 (AMD).]

G. Advertises for, recruits, furnishes or replaces or offers to furnish or replace for hire or reward, within or outside the State, any skilled or unskilled help or labor, armed guards, other than armed guards employed for the protection of payrolls, property or premises, for service upon property that is being operated in anticipation of or during the course of a strike; [2011, c. 366, §46 (AMD).]

H. Furnishes armed guards upon the highways for persons involved in labor disputes; [2011, c. 366, §46 (AMD).]

I. Furnishes or offers to furnish to employers or their agents any arms, munitions, tear gas implements or any other weapons; [2011, c. 366, §46 (AMD).]

J. Sends letters or literature to employers offering to eliminate labor unions; or [2011, c. 366, §46 (AMD).]

K. Advises any person of the membership of an individual in a labor organization for the purpose of preventing that individual from obtaining or retaining employment. [2011, c. 366, §46 (AMD).]

[ 2011, c. 366, §46 (AMD) .]

SECTION HISTORY

1981, c. 126, §2 (NEW). RR 2003, c. 2, §98 (COR). 2003, c. 620, §3 (AMD). 2011, c. 366, §46 (AMD).



32 §8114-A. Complaint investigation; disciplinary actions

1. Complaint investigation. The chief shall investigate a complaint, on the chief's own motion or upon receipt of a written complaint filed with the chief, regarding noncompliance with or violation of this chapter or of rules adopted by the chief. The chief may adopt rules regarding the receipt and investigation of complaints. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

The chief shall notify the licensee of the content of the complaint filed against the licensee as soon as possible, but not less than 60 days after receipt of the information. The licensee shall respond within 30 days. If the chief determines that a violation took place but was not of a serious nature, the chief may issue a written warning to the licensee. A copy of the warning and licensee's response to the complaint must be placed in the licensee's permanent file.

The licensee may, within 30 days of receipt of a warning, file a request for a hearing. Upon receipt of the request, the chief shall set aside the written warning and set the matter for hearing in accordance with the provisions of the Maine Administrative Procedure Act.

[ 2011, c. 366, §47 (NEW) .]

2. Hearing. If an investigation under subsection 1 reveals evidence supporting the complaint, the chief shall set the matter for hearing in accordance with the provisions of the Maine Administrative Procedure Act before suspending or revoking a license or imposing probationary or supervisory conditions or a fine.

[ 2011, c. 366, §47 (NEW) .]

3. Aggrieved by disciplinary action. A licensee aggrieved by a disciplinary action of the chief may bring an appeal in accordance with the Maine Administrative Procedure Act.

[ 2011, c. 366, §47 (NEW) .]

4. Voluntary compliance. At any time during the investigative or hearing process under this section, the chief may accept an assurance of voluntary compliance from the licensee if the assurance effectively deals with the complaint.

[ 2011, c. 366, §47 (NEW) .]

SECTION HISTORY

2011, c. 366, §47 (NEW).



32 §8115. Identification cards; badges prohibited

1. Issuance of identification cards. The chief shall design and issue to each person licensed under this chapter an identification card featuring a recent photograph of the licensee.

[ 2011, c. 366, §48 (NEW) .]

2. Use of badges prohibited. A person licensed under this chapter may not carry or present a badge that suggests, or that would reasonably cause another person to believe, that the licensed professional investigator or investigative assistant is a sworn peace officer of this State, any political subdivision of this State, any other state or the Federal Government.

[ 2011, c. 366, §48 (NEW) .]

SECTION HISTORY

1981, c. 126, §2 (NEW). 2011, c. 366, §48 (RPR).



32 §8116. Powers of the chief

1. Subpoenas. In any investigation conducted by the chief under this chapter, the chief may issue subpoenas to compel the attendance of witnesses and the production of evidence relevant to any fact in issue.

[ 2011, c. 366, §49 (AMD) .]

2. Contempt. If a witness refuses to obey a subpoena or to give any evidence relevant to proper inquiry by the chief, the Attorney General may petition the Superior Court in the county where the refusal occurred to find the witness in contempt. The Attorney General shall cause to be served on that witness an order requiring the witness to appear before the Superior Court to show cause why the witness should not be adjudged in contempt. The court shall, in a summary manner, hear the evidence and, if it is such as to warrant the witness in doing so, punish that witness in the same manner and to the same extent as for contempt committed before the Superior Court or with reference to the process of the Superior Court.

[ 2011, c. 366, §49 (AMD) .]

3. Rules. The chief with the advice of the board may adopt rules necessary to administer this chapter, including, but not limited to, rules regarding standards of acceptable professional conduct and training requirements for and sponsorship of investigative assistants. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 366, §49 (AMD) .]

SECTION HISTORY

1981, c. 126, §2 (NEW). 2011, c. 366, §49 (AMD).



32 §8117. Fees

1. Amount. The fee for an original biennial license is $500, of which $50 must be submitted with the application and $450 must be submitted upon issuance of the license. The fee for a 4-year renewal is $500, which is refundable upon denial of renewal. The fee for an investigative assistant's license is $600, of which $200 must be submitted with the application and $400 must be submitted upon issuance of the license.

[ 2011, c. 366, §50 (AMD) .]

2. Expiration. If a previously issued license has expired and not been renewed within a period of 60 days, the application must be considered the original application and the same fees and all requirements of an original application apply.

[ 2011, c. 366, §50 (AMD) .]

3. Expenses. The fees required under this chapter must be applied to the expense of administering this chapter.

[ 2011, c. 366, §50 (AMD) .]

SECTION HISTORY

1981, c. 126, §2 (NEW). 1983, c. 221, §2 (AMD). 1991, c. 780, §H2 (AMD). 2003, c. 620, §4 (AMD). 2011, c. 366, §50 (AMD).



32 §8118. Application of Administrative Procedure Act

The Maine Administrative Procedure Act, Title 5, chapter 375, shall govern all administrative actions taken under this chapter. [1981, c. 126, §2 (NEW).]

SECTION HISTORY

1981, c. 126, §2 (NEW).



32 §8119. Severability clause

If any provision of this chapter or the application thereof to any person or circumstance is held invalid by the court of competent jurisdiction, the holding shall not affect other provisions or applications of this chapter which can be given effect without that jurisdiction or application. [1981, c. 126, §2 (NEW).]

SECTION HISTORY

1981, c. 126, §2 (NEW).



32 §8120. Firearms proficiency (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 602, §3 (NEW). 1997, c. 360, §4 (RP).



32 §8120-A. Handguns

A professional investigator licensed under this chapter may carry a handgun while performing the duties of a professional investigator only after being issued a concealed handgun permit by the chief pursuant to Title 25, chapter 252 and passing the written firearms examination prescribed by the chief. [2013, c. 424, Pt. A, §17 (NEW).]

SECTION HISTORY

1997, c. 360, §5 (NEW). 2011, c. 298, §13 (AMD). 2011, c. 366, §51 (AMD). 2013, c. 424, Pt. A, §17 (RPR).



32 §8121. Confidentiality when under contract to law enforcement agency

A professional investigator or investigative assistant who enters into a written contract with a law enforcement agency in this State to provide investigative services or consultation to the law enforcement agency is subject to the same provisions of law regarding confidentiality as are employees of the law enforcement agency with which the professional investigator or investigative assistant is under contract. [2011, c. 366, §52 (AMD).]

SECTION HISTORY

2003, c. 620, §5 (NEW). 2011, c. 366, §52 (AMD).



32 §8122. Proof of valid professional investigator's license

A person or company soliciting work or employment as a professional investigator shall provide proof to any client that the professional investigator holds a valid professional investigator's license before entering into any agreement or contract to conduct investigations. [2011, c. 366, §53 (NEW).]

SECTION HISTORY

2011, c. 366, §53 (NEW).



32 §8123. Violation

Except when a criminal penalty is otherwise provided, a person who violates this chapter or a rule adopted pursuant to this chapter commits a civil violation for which a fine of not less than $1,000 may be adjudged. [2011, c. 366, §54 (NEW).]

SECTION HISTORY

2011, c. 366, §54 (NEW).



32 §8124. Confidential information

The home address and home telephone number of a professional investigator or investigative assistant obtained by the State under this chapter are confidential and may not be disclosed by the board except by written consent of the subject of the information, by court order, for criminal justice purposes or for permitting purposes by law enforcement agencies or permitting authorities. [2015, c. 295, §1 (NEW).]

SECTION HISTORY

2015, c. 295, §1 (NEW).






Chapter 93: PRIVATE SECURITY GUARDS

32 §9401. Short title

This chapter shall be known and may be cited as the "Private Security Guards Act." [1981, c. 113, §2 (NEW).]

SECTION HISTORY

1981, c. 113, §2 (NEW).



32 §9402. Purpose

It is the purpose of this chapter to regulate any person engaging in the business of providing a private security guard or private security guards. [1981, c. 113, §2 (NEW).]

SECTION HISTORY

1981, c. 113, §2 (NEW).



32 §9403. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 113, §2 (NEW).]

1. Armored car service. "Armored car service" means the service provided by any person transporting or offering to transport, under armed security guard, currency, jewels, stocks, bonds, paintings or other things of value in a motor vehicle specially equipped to offer a high degree of security.

[ 1981, c. 113, §2 (NEW) .]

1-A. Agent. "Agent" means a principal corporate officer, partner, owner or majority shareholder of a contract security company or a resident of the State who manages or supervises the security guard business of a resident or nonresident contract security company within the State. This definition does not apply in section 9412, subsection 2, wherein "agent" has the common dictionary definition indicated by its context.

[ 1987, c. 170, §1 (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Public Safety.

[ 1981, c. 113, §2 (NEW) .]

3. Contract security company. "Contract security company" means any person engaged in the business of providing, or who undertakes to provide, a security guard for another person.

[ 1981, c. 113, §2 (NEW) .]

3-A. Dangerous substance. "Dangerous substance" means alcohol or any substance that is a schedule W, X, Y or Z drug under Title 17-A, chapter 45.

[ 1987, c. 170, §2 (NEW) .]

3-B. Drug abuser. "Drug abuser" means a person who uses any dangerous substance in violation of any law of the State.

[ 1987, c. 170, §2 (NEW) .]

3-C. Drug addict. "Drug addict" means a drug-dependent person who due to the use of a dangerous substance has developed such a tolerance to the substance that abrupt termination of the use of the substance would produce withdrawal symptoms.

[ 1987, c. 170, §2 (NEW) .]

3-D. Drug-dependent person. "Drug-dependent person" means a person who is unable to function effectively and whose inability to do so results from the use of a dangerous substance.

[ 1987, c. 170, §2 (NEW) .]

3-E. Employee. "Employee" means a natural person who performs one or more security guard functions under a contract of hire between the natural person and a contract security company or between the natural person and a proprietary security organization. A natural person who is an employee of a contract security company may not simultaneously be an employee of a proprietary security organization. This definition does not apply in section 9412, subsection 4, wherein "employee" has its common dictionary definition.

[ 1987, c. 170, §2 (NEW) .]

3-F. Firearm. "Firearm" has the same meaning as set forth in Title 17-A, section 2, subsection 12-A.

[ 1987, c. 170, §2 (NEW) .]

3-G. Formal charging instrument. "Formal charging instrument" means a complaint, indictment, information, juvenile petition or other formal written accusation against a person for some criminal or juvenile offense.

[ 1987, c. 170, §2 (NEW) .]

3-H. Fugitive from justice. "Fugitive from justice" has the same meaning as set forth in Title 15, section 201, subsection 4.

[ 1987, c. 170, §2 (NEW) .]

3-I. Government. "Government" has the same meaning as set forth in Title 17-A, section 2, subsection 13.

[ 1987, c. 170, §2 (NEW) .]

3-J. Law enforcement officer. "Law enforcement officer" has the same meaning as set forth in Title 17-A, section 2, subsection 17.

[ 1987, c. 170, §2 (NEW) .]

4. Licensee. "Licensee" means any person to whom a license is granted in accordance with this chapter.

[ 1981, c. 113, §2 (NEW) .]

5. Licensing authority. "Licensing authority" means the Commissioner of Public Safety.

[ 1981, c. 113, §2 (NEW) .]

6. Person. "Person" means any natural person, firm, association, organization, partnership, corporation or any employee or agent thereof.

[ 1981, c. 113, §2 (NEW) .]

7. Principal corporate officer. "Principal corporate officer" means the president, vice-president, treasurer, secretary, clerk and comptroller, as well as any other person who performs functions for the corporation corresponding to those performed by the other officers enumerated in this subsection.

[ 1981, c. 113, §2 (NEW) .]

8. Proprietary security organization. "Proprietary security organization" means any organization or department of that organization which provides fulltime security guards solely for itself.

[ 1981, c. 113, §2 (NEW) .]

8-A. Reckless or negligent conduct. "Reckless or negligent conduct" means that the applicant, either consciously disregarding or failing to be aware of a risk that his conduct would cause such a result, engaged in conduct which in fact created a substantial risk of either death, serious bodily injury, bodily injury or offensive physical contact to another human being or the taking of, or damage or destruction to, the property of another person or government, and the applicant's disregard or failure to be aware of that risk, when viewed in light of the nature and purpose of the applicant's conduct and the circumstances known to him, involved a deviation from the standard of conduct that a reasonable and prudent person would observe in the same situation.

[ 1987, c. 170, §3 (NEW) .]

9. Security guard. "Security guard" means any person who, for any consideration whatsoever, performs any of the following functions:

A. Protection of individuals or property from harm or theft of property of any kind; [1981, c. 113, §2 (NEW).]

B. Prevention, observation or detection of any unauthorized activity on private property; [1981, c. 113, §2 (NEW).]

C. Prevention of unlawful intrusion or entry, larceny, vandalism, abuse, arson or trespass on private property; [1981, c. 113, §2 (NEW).]

D. [1987, c. 701, §4 (RP).]

E. Street patrol service; or [1981, c. 113, §2 (NEW).]

F. Armored car service. [1981, c. 113, §2 (NEW); 1987, c. 701, §4 (AMD).]

10. Security system. "Security system" means equipment designed to detect or signal an unauthorized intrusion to which security guards are expected to respond.

[ 1987, c. 701, §5 (AMD) .]

11. Street patrol service. "Street patrol service" means any contract security company or proprietary security organization utilizing foot patrols, motor vehicles or any other means of transportation on public thoroughfares as security guards.

[ 1981, c. 113, §2 (NEW) .]

SECTION HISTORY

1981, c. 113, §2 (NEW). 1987, c. 170, §§1-5 (AMD).



32 §9404. License requirement; exceptions

1. No person may act as a security guard without first obtaining from the commissioner a license to be a contract security company.

[ 1981, c. 113, §2 (NEW) .]

2. This section does not apply to the following:

A. Any proprietary security organization or any employee thereof; [1987, c. 170, §6 (AMD).]

B. Any person employed by a person possessing a valid license to be a contract security company; [1981, c. 113, §2 (NEW).]

C. Any person possessing a valid contract security company license granted under any prior existing provision of law of this State, provided that upon expiration of that license the person shall be governed by this section. [1981, c. 113, §2 (NEW).]

[ 1981, c. 113, §2 (NEW) .]

SECTION HISTORY

1981, c. 113, §2 (NEW). 1987, c. 170, §6 (AMD).



32 §9405. License qualifications

1. Qualifications.

[ 1987, c. 170, §7 (RP) .]

1-A. Criteria for issuing license. The commissioner shall issue, upon written application, a license to be a contract security company to any person who has demonstrated good moral character and who meets the following requirements:

A. Is 18 years of age or older; [1987, c. 170, §8 (NEW).]

B. Is a citizen or resident alien of the United States; [1987, c. 170, §8 (NEW).]

C. Has not been dishonorably discharged from military service; [1987, c. 170, §8 (NEW).]

D. Has not been convicted of a crime punishable by one year or more imprisonment or, within the past 5 years, of any crime enumerated in section 9412; [1987, c. 170, §8 (NEW).]

E. Has not been adjudicated to have committed a juvenile offense involving conduct which, if committed by an adult, is punishable by one year or more imprisonment or, within the past 5 years, a juvenile offense involving conduct which, if committed by an adult, is a crime enumerated in section 9412; [1987, c. 170, §8 (NEW).]

F. Submits an application which contains the following, to be answered by the applicant:

(1) Full name;

(2) Full current address and addresses for the prior 5 years;

(3) The date and place of birth, height, weight and color of eyes;

(4) A record of previous issuances of, refusals to issue and renew, suspensions and revocations of a license to be a contract security company. The record of previous refusals to issue alone does not constitute cause for refusal and the record of previous refusals to renew and revocations alone constitutes cause for refusal only as provided in section 9411-A;

(5) The following questions.

(a) Is there a formal charging instrument now pending against you in this or any other jurisdiction for a crime which is punishable by one year or more imprisonment or for any other crime alleged to have been committed by you with the use of a dangerous weapon, as defined in Title 17-A, section 2, subsection 9, or of a firearm against another person?

(b) Is there a formal charging instrument now pending against you in this or any other jurisdiction for a juvenile offense which involves conduct which, if committed by an adult, would be punishable by one year or more of imprisonment or for any other juvenile offense alleged to have been committed by you with the use of a dangerous weapon, as defined in Title 17-A, section 2, subsection 9, or of a firearm against another person?

(c) Have you ever been convicted of a crime described in division (a) or adjudicated as having committed a juvenile offense as described in division (b)?

(d) Is there a formal charging instrument now pending against you in this jurisdiction for any crime enumerated in section 9412?

(e) Is there a formal charging instrument now pending against you in this jurisdiction for a juvenile offense which involves conduct which, if committed by an adult, would be a crime enumerated in section 9412?

(f) Have you within the past 5 years been convicted of a crime described in division (d) or adjudicated as having committed a juvenile offense as described in division (e)?

(g) Are you a fugitive from justice?

(h) Are you a drug abuser, drug addict or drug-dependent person?

(i) Do you have a mental disorder which causes you to be potentially dangerous to yourself or others?

(j) Have you been adjudicated to be an incapacitated person pursuant to Title 18-A, article V, Parts 3 and 4, and not had that designation removed by an order under Title 18-A, section 5-307, subsection (b)?

(k) Have you been dishonorably discharged from the military forces within the past 5 years?

(l) Are you an illegal alien;

(6) A list of employees as of the date the applicant signs the application who will perform security guard functions within the State. This list shall identify each employee by his full name, full current address and addresses for the prior 5 years and his date and place of birth, height, weight and color of eyes. For each employee on this list who will perform security guard functions at the site of a labor dispute or strike, the applicant shall have previously investigated the background of the employee to ensure that the employee meets all of the requirements to be a security guard as contained in section 9410-A, subsection 1. If the employee meets all of the requirements to be a security guard, the applicant shall also submit a statement, signed by the applicant, stating that the applicant has conducted this background investigation and that the employee meets the requirements contained in section 9410-A, subsection 1; and

(7) A photograph of the applicant taken within 6 months of the date the applicant affixes his signature to the application; and [1987, c. 170, §8 (NEW).]

G. Does the following:

(1) At the request of the commissioner or his designee, takes whatever action is required of him by law to allow the commissioner or his designee to obtain from: Hospitals and mental institutions either within or outside of the State, limited to records of involuntary commitments; the courts; law enforcement agencies; and the military, information relevant to the following:

(a) The ascertainment of whether the information supplied on the application or any documents made a part of the application is true and correct;

(b) The ascertainment of whether each of the additional requirements of this section has been met; and

(c) Section 9411-A;

(2) If it becomes necessary to resolve any questions as to his identity, submits to having his fingerprints taken by the commissioner or his designee; and

(3) Submits the application fee in accordance with section 9407, subsection 1. [1987, c. 170, §8 (NEW).]

[ 1987, c. 170, §8 (NEW) .]

2. Good moral character.

[ 1987, c. 170, §9 (RP) .]

2-A. Complete application; certification by applicant. The requirements set out in subsection 1-A constitute a complete application. By affixing his signature to the application, the applicant certifies the following:

A. That the statements he makes in the application and any documents he makes a part of the application are true and correct; [1987, c. 170, §10 (NEW).]

B. That he understands an affirmative answer to any of the questions in subsection 1-A, paragraph F, subparagraph (5), except the questions in divisions (a), (b), (d) and (e), is cause for refusal; and [1987, c. 170, §10 (NEW).]

C. That he understands any false statements made in the application or any document made a part of the application may result in prosecution as provided in section 9412, subsection 1, paragraph D. [1987, c. 170, §10 (NEW).]

[ 1987, c. 170, §10 (NEW) .]

2-B. Copy of laws furnished to applicant. A copy of this chapter and the definitions from other chapters which are used in this chapter shall be provided to every applicant.

[ 1987, c. 170, §10 (NEW) .]

2-C. Good moral character. The commissioner, in judging good moral character, shall make his determination in writing based solely upon information recorded by governmental entities within 5 years of receipt of the application, including, but not limited to, the following matters:

A. Information of record relative to incidents of abuse by the applicant of family or household members, provided pursuant to Title 19-A, section 4012, subsection 1; [1995, c. 694, Pt. D, §57 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

B. Information of record relative to 3 or more convictions of the applicant for crimes punishable by less than one year imprisonment or 3 or more adjudications of the applicant for juvenile offenses involving conduct which, if committed by an adult, is punishable by less than one year imprisonment; [1987, c. 170, §10 (NEW).]

C. Information of record relative to 3 or more adjudications of the applicant for civil violations; [1987, c. 170, §10 (NEW).]

D. Information of record relative to license suspensions under section 9411-A; or [1987, c. 170, §10 (NEW).]

E. Information of record indicating that the applicant has engaged in reckless or negligent conduct. [1987, c. 170, §10 (NEW).]

[ 1995, c. 694, Pt. D, §57 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Who must meet qualifications. The qualifications enumerated in this section must be met:

A. If the applicant is a partnership, by each partner; [1981, c. 113, §2 (NEW).]

B. If the applicant is a corporation, by an agent of that corporation; or [1981, c. 113, §2 (NEW).]

C. If the applicant is other than a partnership or corporation, by the natural person making the application. [1981, c. 113, §2 (NEW).]

[ 1981, c. 113, §2 (NEW) .]

4. Access to confidential records. Notwithstanding that certain records retained by governmental entities are by law made confidential, yet are necessary to the commissioner's determination of the applicant's good moral character and compliance with the additional requirements of this section and of section 9411-A, the following records shall be made available, at the request of the commissioner or his designee, for inspection by and dissemination to the commissioner or his designee:

A. The records pertaining to involuntary commitments to Riverview Psychiatric Center and Dorothea Dix Psychiatric Center; [1987, c. 170, §11 (NEW); 2005, c. 236, §§3, 4 (REV).]

B. The records compiled pursuant to Title 19-A, section 4012, subsection 1; [1995, c. 694, Pt. D, §58 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

C. Juvenile and adult crime records; and [1987, c. 170, §11 (NEW).]

D. Military records. [1987, c. 170, §11 (NEW).]

[ 1995, c. 694, Pt. D, §58 (AMD); 1995, c. 694, Pt. E, §2 (AFF); 2005, c. 236, §§3, 4 (REV) .]

SECTION HISTORY

1981, c. 113, §2 (NEW). 1987, c. 170, §§7-11 (AMD). 1995, c. 694, §§D57,58 (AMD). 1995, c. 694, §E2 (AFF). 2005, c. 236, §§3,4 (REV).



32 §9406. Acquisition of license by persons currently licensed

A person possessing, under the laws of this State, a valid license to be a contract security company on the effective date of this chapter shall, upon expiration of his license, application and payment of the required fee, be issued a contract security company license. [1981, c. 113, §2 (NEW).]

SECTION HISTORY

1981, c. 113, §2 (NEW).



32 §9407. Application for original license

1. Application; fee. Applications for original licenses shall be made to the commissioner on forms prescribed by him with respect to the requirements of section 9405. The fee for a license application is $400, of which $100 must be submitted with the application and $300 must be submitted upon issuance of the license. If the previously issued license has expired and has not been renewed within a period of 60 days, the application shall be considered the original application and the same fees and all requirements of an original application shall apply.

[ 1983, c. 221, §3 (AMD) .]

2. Who must subscribe and swear to the application. Each application shall be subscribed and sworn to:

A. If the applicant is a partnership, by each partner; [1981, c. 113, §2 (NEW).]

B. If the applicant is a corporation, by at least one principal corporate officer and, if different, by the agent of the corporation meeting the qualifications of section 9405, subsection 1-A; or [1989, c. 502, Pt. A, §114 (AMD).]

C. If the applicant is other than a partnership or corporation, by the natural person making the application. [1981, c. 113, §2 (NEW).]

[ 1989, c. 502, Pt. A, §114 (AMD) .]

SECTION HISTORY

1981, c. 113, §2 (NEW). 1983, c. 221, §3 (AMD). 1989, c. 502, §A114 (AMD).



32 §9408. Renewal of license

Each contract security company license shall be issued for a term of one year and is, unless revoked or suspended, renewable annually. The fee for a license renewal is $200, which is refundable upon denial of renewal. [1983, c. 221, §4 (AMD).]

SECTION HISTORY

1981, c. 113, §2 (NEW). 1983, c. 221, §4 (AMD).



32 §9409. Bonding requirement

1. Requirement. The requirements for bonding are as follows.

A. A person licensed under this chapter shall give to the commissioner a bond in the sum of $10,000 if he is a resident, and in the sum of $50,000 if he is not a resident, of the State. [1981, c. 113, §2 (NEW).]

B. For the purposes of this section, corporation is a resident if it is incorporated under the laws of this State. Any other person is a resident if the natural person who qualifies for the license resides in this State. [1981, c. 113, §2 (NEW).]

[ 1981, c. 113, §2 (NEW) .]

2. Form of bond. Each bond shall be:

A. In a form prescribed by the commissioner; [1981, c. 113, §2 (NEW).]

B. Executed by the licensee as principal and by a surety company authorized to do business as such in this State as surety; and [1981, c. 113, §2 (NEW).]

C. Conditioned upon the honest conduct of the licensee and the right of any person, including the officer of any aggrieved labor union or association, whether or not incorporated, injured by the intentional, knowing, reckless or negligent act of the licensee to bring, in his own name, an action on the bond. [1981, c. 113, §2 (NEW).]

[ 1981, c. 113, §2 (NEW) .]

SECTION HISTORY

1981, c. 113, §2 (NEW).



32 §9410. License transferability

1. Transfer. No license issued pursuant to this chapter may be assigned or transferred either by operation of law or otherwise.

[ 1981, c. 113, §2 (NEW) .]

2. Death of licensee. If the license is held by an owner other than a corporation and the owner dies, becomes disabled or otherwise ceases to engage in the business, the successor, heir, devisee or personal representative of the owner may, within 60 days of the death, disablement or other termination of operation by the original licensee, apply for a license on a form prescribed by the commissioner. The transferee shall be subject to this chapter.

[ 1981, c. 113, §2 (NEW) .]

3. Filing. For good cause, the commissioner may extend the period of filing the application required by subsection 2.

[ 1981, c. 113, §2 (NEW) .]

SECTION HISTORY

1981, c. 113, §2 (NEW).



32 §9410-A. Security guard qualifications

1. Qualifications to be a security guard. No natural person may be employed as a security guard by a contract security company unless the natural person meets the following minimum requirements:

A. Is 18 years of age or older; [1987, c. 170, §12 (NEW).]

B. Is a citizen or resident alien of the United States; [1987, c. 170, §12 (NEW).]

C. Has not been dishonorably discharged from military service within the last 5 years; [1987, c. 170, §12 (NEW).]

D. Has not been convicted of a crime punishable by one year or more of imprisonment or, within the past 5 years, any crime enumerated in section 9412; [1987, c. 170, §12 (NEW).]

E. Has not been adjudicated to have committed a juvenile offense involving conduct which, if committed by an adult, is punishable by one year or more of imprisonment or, within the past 5 years, a juvenile offense involving conduct which, if committed by an adult, is a crime enumerated in section 9412; [1987, c. 170, §12 (NEW).]

F. Does not have 3 or more convictions for crimes punishable by less than one year of imprisonment within the past 5 years; [2003, c. 12, §1 (AMD).]

G. Is not a fugitive from justice; [1987, c. 170, §12 (NEW).]

H. Is not a drug abuser, drug addict or drug-dependent person; [1987, c. 170, §12 (NEW).]

I. Is not potentially dangerous to himself or others as the result of a mental disorder; [1987, c. 170, §12 (NEW).]

J. Has not been adjudicated to be an incapacitated person pursuant to Title 18-A, article V, Parts 3 and 4, or if so adjudicated, has had that designation removed by an order under Title 18-A, section 5-307, subsection (b); and [1987, c. 170, §12 (NEW).]

K. At the request of the contract security company, the commissioner or his designee, takes whatever action is required of him by law to allow the contract security company, the commissioner or his designee to obtain from: Hospitals and mental institutions either within or outside the State, limited to records of involuntary commitments; the courts; law enforcement agencies; and the military, information relevant to whether the natural person meets the requirements set forth in paragraphs A to J. [1987, c. 170, §12 (NEW).]

[ 2003, c. 12, §1 (AMD) .]

2. Reporting new security guards to commissioner. A licensee shall notify the commissioner of all employees who will perform security guard functions in the State and who were not listed in the application for a contract security company license before the date that the employee begins to perform security guard functions in the State. The notice shall be made on forms prescribed by the commissioner. The forms shall contain, but not be limited to, the following information:

A. The employee's full name; [1987, c. 170, §12 (NEW).]

B. The employee's full current address and addresses for the prior 5 years; and [1987, c. 170, §12 (NEW).]

C. The employee's date and place of birth, height, weight and color of eyes. [1987, c. 170, §12 (NEW).]

[ 1987, c. 170, §12 (NEW) .]

3. Background investigation of security guards at site of labor dispute or strike. For each employee reported to the commissioner under subsection 2 who will perform security guard functions at the site of a labor dispute or strike, the licensee shall have previously investigated the background of the employee to ensure that the employee meets all of the requirements to be a security guard, as contained in subsection 1. The licensee shall also sign a statement accompanying the notice required by subsection 2, in which the licensee shall state that he has conducted this investigation and that the employee meets the requirements contained in subsection 1.

[ 1987, c. 170, §12 (NEW) .]

4. Background investigation by licensee of all other security guards. For all other employees reported to the commissioner under subsection 2, and for each employee on the list required by section 9405, subsection 1-A, paragraph F, subparagraph (6), for whom the licensee has not previously submitted a statement that the employee meets the requirements of subsection 1, the licensee shall investigate the background of the employee to ensure that the employee meets all of the requirements to be a security guard, as contained in subsection 1. Within 60 days of the date that the employee begins to perform security guard functions within the State, the licensee shall complete this background investigation and submit to the commissioner a statement, signed by the licensee, that the licensee has conducted the background investigation and that the employee meets the requirements of subsection 1. This statement must be submitted to the commissioner before an employee may wear, carry or use a firearm in the performance of security guard functions and before an employee may perform security guard functions at the site of a labor dispute or strike.

[ 1987, c. 170, §12 (NEW) .]

5. Access to confidential records. Notwithstanding that certain records retained by governmental entities are by law made confidential, yet are necessary to the commissioner's determination of the applicant's good moral character and compliance with the additional requirements of this section and of section 9411-A, the following records shall be made available, at the request of the commissioner or his designee, for inspection by and dissemination to the commissioner or his designee:

A. The records pertaining to involuntary commitments to Riverview Psychiatric Center and Dorothea Dix Psychiatric Center; [1987, c. 170, §12 (NEW); 2005, c. 236, §§3, 4 (REV).]

B. The records compiled pursuant to Title 19-A, section 4012, subsection 1; [1995, c. 694, Pt. D, §59 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

C. Juvenile and adult crime records; and [1987, c. 170, §12 (NEW).]

D. Military records. [1987, c. 170, §12 (NEW).]

[ 1995, c. 694, Pt. D, §59 (AMD); 1995, c. 694, Pt. E, §2 (AFF); 2005, c. 236, §§3, 4 (REV) .]

SECTION HISTORY

1987, c. 170, §12 (NEW). 1995, c. 694, §D59 (AMD). 1995, c. 694, §E2 (AFF). 2003, c. 12, §1 (AMD). 2005, c. 236, §§3,4 (REV).



32 §9411. Refusal; suspension; revocation; grounds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 113, §2 (NEW). 1987, c. 170, §13 (RP).



32 §9411-A. Refusal to renew; suspension; revocation; reapplication

1. Refusal to renew; suspension; revocation. The commissioner may refuse to renew a license, after a hearing in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV. The District Court may suspend or revoke the license of any person licensed under this chapter. The commissioner may refuse to renew a license and the District Court may suspend or revoke a license on any one or more of the following grounds.

A. The application, any documents made a part of the application, any notice or any statement filed with the commissioner contained a material misstatement. [1987, c. 170, §14 (NEW).]

B. The licensee becomes ineligible to hold a license under this chapter. Ineligibility is determined on the basis of the criteria contained in section 9405. [1987, c. 170, §14 (NEW).]

C. The licensee fails to comply with the requirements of section 9405, subsection 1-A, paragraph F, subparagraph (6). [1987, c. 170, §14 (NEW).]

D. The licensee has knowingly employed as a security guard, or has knowingly kept as an employee, any natural person who does not meet the requirements of section 9410-A, subsection 1. [1987, c. 170, §14 (NEW).]

E. The licensee fails to comply with the requirements of section 9410-A, subsection 2, 3 or 4. [1987, c. 170, §14 (NEW).]

F. The licensee fails to comply with any of the rules promulgated by the commissioner under this chapter. [1987, c. 170, §14 (NEW).]

G. The licensee has knowingly encouraged or allowed any employee to violate section 9412, subsection 4, 5 or 6. [1987, c. 170, §14 (NEW).]

[ 1987, c. 170, §14 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Reapplication. No person, otherwise eligible, whose license the commissioner has refused to renew or who has had a license revoked, is eligible for reapplication until the expiration of 5 years from the date of refusal to renew or revocation.

[ 1987, c. 170, §14 (NEW) .]

SECTION HISTORY

1987, c. 170, §14 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



32 §9412. Unlawful acts

1. Acting without license; false representations. It is a Class D crime for any person knowingly to commit any of the following acts:

A. Subject to section 9404, to act as a security guard without a valid license; [1981, c. 113, §2 (NEW).]

B. To publish any advertisement, letterhead, circular, statement or phrase of any kind which suggests that a licensee is an official police agency or any other agency, instrumentality or division of this State, any political subdivision thereof, or of the Federal Government; [1981, c. 113, §2 (NEW).]

C. To falsely represent that a person is or was in his employ as a licensee; [1987, c. 170, §15 (AMD).]

D. To make any false statement or material omission in any application, any documents made a part of the application, any notice or any statement filed with the commissioner; or [1987, c. 170, §15 (AMD).]

E. To make any false statement or material omission relative to the requirements of section 9410-A, subsection 1, in applying for a position as a security guard with a contract security company. [1987, c. 170, §16 (NEW).]

[ 1987, c. 170, §§15, 16 (AMD) .]

2. Failure to return equipment; representation as peace officer. It is a Class D crime for any security guard knowingly to commit any of the following acts:

A. To fail to return immediately on demand, or within 7 days of termination of employment, any uniform, badge, or other item of equipment issued to him by an employer; [1981, c. 113, §2 (NEW).]

B. To make any representation which suggests, or which would reasonably cause another person to believe, that he is a sworn peace officer of this State, any political subdivision thereof, or of any other state or of the Federal Government; [1981, c. 113, §2 (NEW).]

C. To wear or display any badge, insignia, device, shield, patch or pattern which indicates or suggests that he is a sworn peace officer, or which contains or includes the word "police" or the equivalent thereof, or is similar in wording to any law enforcement agency; or [1981, c. 113, §2 (NEW).]

D. To possess or utilize any vehicle or equipment displaying the words "police," "law enforcement officer," or the equivalent thereof, or have any sign, shield, marking, accessory or insignia that may indicate that the vehicle is a vehicle of a public law enforcement agency. [1981, c. 113, §2 (NEW).]

Paragraph A does not apply to any proprietary security organization or any employee thereof.

[ 1987, c. 170, §17 (AMD) .]

3. Representations as to employees; failure to surrender license; posting of license. It is a Class D crime for any person licensed under this chapter knowingly to commit any of the following acts:

A. To falsely represent that a person was or is in his employ as a security guard; [1981, c. 113, §2 (NEW).]

B. To fail or refuse to surrender his license to the commissioner within 72 hours following revocation or suspension of the license; or after the licensee ceases to do business subject to section 9410; [1981, c. 113, §2 (NEW).]

C. To post the license or permit the license to be posted upon premises other than those described in the license; or [1981, c. 113, §2 (NEW).]

D. To fail to cause the license to be posted and displayed at all times, within 72 hours of receipt of the license, in a conspicuous place in the principal office of the licensee within the State. [1981, c. 113, §2 (NEW).]

[ 1981, c. 113, §2 (NEW) .]

4. Other unlawful acts. It is a Class D crime for any person licensed under this chapter, or for any employee thereof, knowingly to commit any of the following acts:

A. To incite, encourage or aid any person who has become a party to any strike to commit any unlawful act against any person or property; [1981, c. 113, §2 (NEW).]

B. To incite, stir up, create or aid in the inciting of discontent or dissatisfaction among the employees of any person with the intention of having them strike; [1981, c. 113, §2 (NEW).]

C. To interfere with or prevent lawful and peaceful picketing during strikes; [1981, c. 113, §2 (NEW).]

D. To interfere with, restrain or coerce employees in the exercise of their right to form, join or assist any labor organization of their own choosing; [1981, c. 113, §2 (NEW).]

E. To interfere with or hinder lawful or peaceful collective bargaining between employers and employees; [1981, c. 113, §2 (NEW).]

F. To pay, offer to give any money, gratuity, consideration or other thing of value, directly or indirectly, to any person for any verbal or written report of the lawful activities of employees in the exercise of their right to organize, form or assist any labor organization and to bargain collectively through representatives of their own choosing; [1981, c. 113, §2 (NEW).]

G. To advertise for, recruit, furnish or replace or offer to furnish or replace for hire or reward, within or outside the State, any skilled or unskilled help or labor, armed guards, other than armed guards employed for the protection of payrolls, property or premises, for service upon property which is being operated in anticipation of or during the course or existence of a strike; [1981, c. 113, §2 (NEW).]

H. To furnish armed guards upon the highways for persons involved in labor disputes; [1981, c. 113, §2 (NEW).]

I. To furnish or offer to furnish to employers or their agents any arms, munitions, tear gas implements or any other weapons; [1981, c. 113, §2 (NEW).]

J. To send letters or literature to employers offering to eliminate labor unions; or [1981, c. 113, §2 (NEW).]

K. To advise any person of the membership of an individual in a labor organization for the purpose of preventing the individual from obtaining or retaining employment. [1981, c. 113, §2 (NEW).]

[ 1981, c. 113, §2 (NEW) .]

5. Dangerous weapons at labor disputes and strikes. It is a Class D crime for any person, including, but not limited to, security guards and persons involved in a labor dispute or strike, to be armed with a dangerous weapon, as defined in Title 17-A, section 2, subsection 9, at the site of a labor dispute or strike. A person holding a valid permit to carry a concealed handgun is not exempt from this subsection. A security guard is exempt from this subsection to the extent that federal laws, rules or regulations require the security guard to be armed with a dangerous weapon at the site of a labor dispute or strike.

[ 2013, c. 424, Pt. A, §18 (AMD) .]

6. Class E crimes. It is a Class E crime for any person licensed under this chapter or for any employee of such a person, to knowingly commit any of the following acts:

A. To perform or attempt to perform security guard functions at the site of a labor dispute or strike while not physically located on property leased, owned, possessed or rented by the person for whom the licensee is providing security guards. [1987, c. 170, §18 (NEW).]

[ 1987, c. 170, §18 (NEW) .]

SECTION HISTORY

1981, c. 113, §2 (NEW). 1987, c. 170, §§15-18 (AMD). 2013, c. 424, Pt. A, §18 (AMD).



32 §9413. Change in the status of license

The licensee shall notify the commissioner within 30 days of any change in his qualifying agent, officers or directors or material change in the information previously furnished or required to be furnished to the commissioner or any occurrence which could reasonably be expected to affect the licensee's right to a license under this chapter. [1981, c. 113, §2 (NEW).]

SECTION HISTORY

1981, c. 113, §2 (NEW).



32 §9414. Powers of the commissioner

1. Subpoenas. In any investigation conducted by the commissioner under this chapter, the commissioner may issue subpoenas to compel the attendance of witnesses and the production of evidence relevant to any fact in issue.

[ 1981, c. 113, §2 (NEW) .]

2. Contempt. If a witness refuses to obey a subpoena or to give any evidence relevant to proper inquiry by the commissioner, the Attorney General may petition the Superior Court in the county where the refusal occurred to find the witness in contempt. The Attorney General shall cause to be served on the witness an order requiring him to appear before the Superior Court to show cause why he should not be adjudged in contempt. The court shall, in a summary manner, hear the evidence and, if it is such as to warrant him to do so, punish the witness in the same manner and to the same extent as for contempt committed before the Superior Court or with reference to the process of the Superior Court.

[ 1981, c. 113, §2 (NEW) .]

3. Rules. The commissioner shall adopt all rules necessary to administer this chapter.

[ 1981, c. 113, §2 (NEW) .]

4. Expenses. The fees required under this chapter shall be applied to the expense of administering this chapter.

[ 1981, c. 113, §2 (NEW) .]

SECTION HISTORY

1981, c. 113, §2 (NEW).



32 §9415. Application of Maine Administrative Procedure Act

The Maine Administrative Procedure Act, Title 5, chapter 375, subchapter I, shall govern all administrative actions taken under this chapter. [1981, c. 113, §2 (NEW).]

SECTION HISTORY

1981, c. 113, §2 (NEW).



32 §9416. Firearms

A person who acts as a security guard may, while he is in the performance of his duties in that capacity, carry a loaded weapon in a motor vehicle which is being used to provide armored car service or which is otherwise transporting things of value, provided that any weapon carried is not concealed. [1981, c. 113, §2 (NEW).]

SECTION HISTORY

1981, c. 113, §2 (NEW).



32 §9417. Application

This chapter does not apply to the following: [1981, c. 113, §2 (NEW).]

1. Law enforcement officers. Any person currently employed either full time or part time, who has the permission of that person's appointing authority, provided that this chapter applies to any law enforcement officer who is employed as a security guard by a contract security company licensed under this chapter;

[ 1989, c. 773, §1 (AMD) .]

2. Public officials. Any person employed by the United States, the State, or any political subdivision thereof, or any public instrumentality, while in the performance of that person's official duties; and

[ 1989, c. 773, §1 (AMD) .]

3. Locksmiths. Any person while employed or doing business as a locksmith provided that this chapter applies to any locksmith who is employed as a security guard by or doing business as a contract security company licensed under this chapter. For the purposes of this chapter, a "locksmith" is a person engaged in the sale and service of locks.

[ 1989, c. 773, §2 (NEW) .]

SECTION HISTORY

1981, c. 113, §2 (NEW). 1989, c. 773, §§1,2 (AMD).



32 §9418. Confidentiality of application and information collected by the commissioner

Notwithstanding Title 1, chapter 13, subchapter 1, all applications for a license to be a contract security company and any documents made a part of the application, refusals and any information of record collected by the commissioner during the process of ascertaining whether an applicant is of good moral character and meets the additional requirements of sections 9405 and 9411-A, and all information of record collected by the commissioner during the process of ascertaining whether a natural person meets the requirements of section 9410-A, are confidential and may not be made available for public inspection or copying. The applicant or natural person may waive this confidentiality by written notice to the commissioner. All proceedings relating to the issuance of a license to be a contract security company are not public proceedings under Title 1, chapter 13, unless otherwise requested by the applicant. [2011, c. 662, §20 (AMD).]

The commissioner or his designee shall make a permanent record of each license to be a contract security company in a suitable book or file kept for that purpose. The record shall include a copy of the license and shall be available for public inspection. Upon a specific request, the commissioner or his designee shall provide a list of names and current addresses of security guards employed by licensed contract security companies. [1987, c. 170, §19 (NEW).]

SECTION HISTORY

1987, c. 170, §19 (NEW). 2011, c. 662, §20 (AMD).






Chapter 95: COMMERCIAL DRIVING INSTRUCTION

Subchapter 1: GENERAL PROVISIONS

32 §9501. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A113 (NEW). 1995, c. 505, §22 (AFF). 1995, c. 505, §17 (RP).



32 §9502. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A113 (NEW). 1985, c. 797, §68 (AMD). 1987, c. 769, §A123 (AMD). 1989, c. 179, §§7,8 (AMD). 1989, c. 700, §§A152,153 (AMD). RR 1991, c. 2, §§119,120 (COR). 1995, c. 402, §A47 (AMD). 1995, c. 505, §22 (AFF). 1995, c. 505, §17 (RP).






Subchapter 2: BOARD OF COMMERCIAL DRIVER EDUCATION

32 §9552. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A113 (NEW). 1983, c. 413, §232 (RPR). 1983, c. 812, §254 (AMD). 1989, c. 503, §B151 (AMD). 1991, c. 837, §A77 (AMD). 1993, c. 600, §A259 (AMD). 1995, c. 402, §A47 (AMD). 1995, c. 505, §22 (AFF). 1995, c. 505, §17 (RP).



32 §9553. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A113 (NEW). 1983, c. 413, §233 (RP).



32 §9553-A. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §234 (NEW). 1995, c. 397, §86 (AMD). 1995, c. 505, §22 (AFF). 1995, c. 505, §17 (RP).



32 §9554. Compensation and expenses of board members (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A113 (NEW). 1983, c. 812, §255 (RPR). 1995, c. 397, §87 (RP).



32 §9555. Suspension or revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §235 (NEW). 1995, c. 505, §22 (AFF). 1995, c. 505, §17 (RP).






Subchapter 3: LICENSURE

32 §9601. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A113 (NEW). 1989, c. 513, §7 (AMD). 1989, c. 700, §A154 (AMD). RR 1991, c. 2, §121 (COR). 1995, c. 65, §§A133,134 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 505, §22 (AFF). 1995, c. 505, §17 (RP).



32 §9602. Commercial driver education school license requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A113 (NEW). 1983, c. 413, §236 (AMD). 1985, c. 687, (AMD). 1987, c. 216, §2 (AMD). 1989, c. 179, §9 (AMD). 1989, c. 700, §A155 (AMD). 1989, c. 721, §3 (AMD). RR 1991, c. 2, §122 (COR). 1995, c. 65, §A135 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 505, §22 (AFF). 1995, c. 505, §17 (RP).



32 §9603. Instructor license requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A113 (NEW). 1983, c. 413, §237 (AMD). 1995, c. 505, §22 (AFF). 1995, c. 505, §17 (RP).



32 §9604. Display of license (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A113 (NEW). 1995, c. 505, §22 (AFF). 1995, c. 505, §17 (RP).



32 §9605. Licensing fees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A113 (NEW). 1983, c. 204, §14 (AMD). 1983, c. 413, §238 (AMD). 1991, c. 509, §29 (AMD). 1995, c. 502, §H39 (AMD). 1995, c. 505, §22 (AFF). 1995, c. 505, §17 (RP).



32 §9606. Disposition of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A113 (NEW). 1995, c. 397, §88 (RP).



32 §9607. Examination and investigation activities and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A113 (NEW). 1983, c. 204, §15 (AMD). 1983, c. 204, §16 (AMD). 1983, c. 468, §§25,26 (AMD). 1983, c. 816, §B8 (AMD). 1991, c. 837, §A78 (AMD). 1995, c. 505, §22 (AFF). 1995, c. 505, §17 (RP).



32 §9608. Penalties; injunction (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A113 (NEW). 1983, c. 413, §239 (AMD). 1983, c. 816, §A38 (AMD). 1995, c. 505, §22 (AFF). 1995, c. 505, §17 (RP).



32 §9609. Insurance for graduates (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A113 (NEW). 1995, c. 505, §22 (AFF). 1995, c. 505, §17 (RP).









Chapter 97: RESPIRATORY CARE PRACTITIONERS

32 §9701. Declaration of purpose

In order to safeguard the public health, safety and welfare, to protect the public from incompetent and unauthorized persons; to assure the highest degree of professional conduct on the part of respiratory care practitioners; and to assure the availability of respiratory care services of high quality to persons in need of those services, it is the purpose of this chapter to provide for the regulation of persons offering respiratory care services. [1985, c. 288, §3 (NEW).]

SECTION HISTORY

1985, c. 288, §3 (NEW).



32 §9702. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 288, §3 (NEW).]

1. Board. "Board" means the Board of Respiratory Care Practitioners established under this chapter.

[ 1985, c. 288, §3 (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1989, c. 450, §35 (AMD) .]

3. Department. "Department" means the Department of Professional and Financial Regulation.

[ 1989, c. 450, §35 (AMD) .]

4. Person. "Person" means any individual, partnership, unincorporated organization or corporation.

[ 1985, c. 288, §3 (NEW) .]

5. Respiratory care. "Respiratory care" means the therapy, management, rehabilitation, diagnostic evaluation and care, administered on the order of a physician or surgeon, of patients with deficiencies and abnormalties affecting the cardiopulmonary system and associated aspects of other bodily systems, including, but not limited to, the following:

A. Direct and indirect pulmonary care services that are of comfort, safe, aseptic, preventative and restorative care to the patient; [1985, c. 288, §3 (NEW).]

B. Direct and indirect respiratory care services including, but not limited to, the administration of pharmacological, diagnostic and therapeutic agents related to respiratory care procedures necessary to implement a treatment, disease prevention, pulmonary rehabilitative or diagnostic regimen prescribed by a physician; [1985, c. 288, §3 (NEW).]

C. Observation and monitoring of signs and symptoms, general behavior, general physical response to respiratory care treatment and diagnostic testing, including determination of whether those signs, symptoms, reactions, behavior or general response exhibit abnormal characteristics; [1985, c. 288, §3 (NEW).]

D. Implementation based on observed abnormalities, appropriate reporting, referral, respiratory care protocols or changes in treatment, pursuant to a prescription by a person authorized to prescribe respiratory care or the initiation of emergency procedures; and [1985, c. 288, §3 (NEW).]

E. Diagnostic and therapeutic use of the following:

(1) Administration of medical gases, aerosols and humidification;

(2) Environmental control mechanisms and hyperbaric therapy;

(3) Pharmacological agents related to respiratory care procedures;

(4) Mechanical or physiological ventilatory support;

(5) Bronchopulmonary hygiene;

(6) Cardiopulmonary resuscitation;

(7) Maintenance of natural airways;

(8) Insertion and maintenance of artificial airways;

(9) Specific diagnostic and testing techniques employed in the medical management of patients to assist in diagnosis, monitoring, treatment and research of pulmonary abnormalities, including measurement of ventilatory volumes, pressures and flows, collection of specimens of blood and collection of specimens from the respiratory tract;

(10) Analysis of blood gases and respiratory secretions and pulmonary function testing; and

(11) Hemodynamic and physiologic measurement and monitoring of cardiac functions as it relates to cardiopulmonary pathophysiology. [1989, c. 450, §36 (AMD).]

F. Initial and follow-up instruction and patient evaluation in a nonhospital setting for the diagnostic and therapeutic uses described in paragraph E. [1985, c. 288, §3 (NEW).]

"Respiratory care" includes the terms "respiratory therapy" or "inhalation therapy."

[ 1989, c. 450, §36 (AMD) .]

6. Respiratory care practitioner. "Respiratory care practitioner" means a person licensed as a respiratory therapist or as a respiratory care technician under this chapter.

[ 1985, c. 288, §3 (NEW) .]

7. Respiratory care practitioner trainee. "Respiratory care practitioner trainee" means an employee of a health care facility who is enrolled in the clinical portion of an approved respiratory care educational program.

[ 1989, c. 450, §37 (NEW) .]

SECTION HISTORY

1985, c. 288, §3 (NEW). 1989, c. 450, §§35-37 (AMD).



32 §9703. Board of respiratory care practitioners; establishment; compensation

1. Establishment and membership. There is established within the department, in accordance with Title 5, section 12004-A, subsection 35, a Board of Respiratory Care Practitioners. The board consists of 5 members appointed by the Governor as follows:

A. Three respiratory care practitioners who have been engaged in the practice of respiratory care for at least 2 years immediately preceding their appointments and who are holders of valid licenses for the practice of respiratory care in the State; and [2007, c. 402, Pt. W, §1 (AMD).]

B. Two public members as defined in Title 5, section 12004-A. [2007, c. 402, Pt. W, §1 (AMD).]

[ 2007, c. 402, Pt. W, §1 (AMD) .]

2. Terms of appointment. Appointments are for 3-year terms. Appointments of members must comply with Title 10, section 8009. A member of the board may be removed from office for cause by the Governor.

[ 2007, c. 402, Pt. W, §1 (AMD) .]

3. Meetings; chair. The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members.

[ 2013, c. 246, Pt. B, §18 (AMD) .]

4. Compensation.

[ 1995, c. 397, §89 (RP) .]

SECTION HISTORY

1985, c. 288, §3 (NEW). 1989, c. 450, §38 (AMD). 1989, c. 503, §B152 (AMD). 1993, c. 600, §A260 (AMD). 1995, c. 397, §89 (AMD). 2007, c. 402, Pt. W, §1 (AMD). 2013, c. 246, Pt. B, §18 (AMD).



32 §9704. Board of Respiratory Care Practitioners; powers and duties

1. Powers. The board shall administer and enforce this chapter and evaluate the qualifications of applicants for licensure.

[ 2007, c. 402, Pt. W, §2 (AMD) .]

2. Rules. The board may, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, adopt rules to carry out the policy of this chapter, including, but not limited to, rules relating to professional licensure, professional conduct, continuing education, approval of continuing education programs and to the establishment of ethical standards of practice for persons holding a license to practice respiratory care in this State. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 402, Pt. W, §2 (AMD) .]

3. Hearings.

[ 2007, c. 402, Pt. W, §2 (RP) .]

4. Records.

[ 2007, c. 402, Pt. W, §2 (RP) .]

5. Contracts.

[ 1995, c. 397, §90 (RP) .]

6. Reports.

[ 2007, c. 402, Pt. W, §2 (RP) .]

7. Employees.

[ 1995, c. 397, §91 (RP) .]

8. Budget.

[ 1995, c. 397, §92 (RP) .]

SECTION HISTORY

1985, c. 288, §3 (NEW). 1985, c. 785, §B145 (AMD). 1989, c. 450, §39 (AMD). 1995, c. 397, §§90-92 (AMD). 2007, c. 402, Pt. W, §2 (AMD).



32 §9705. License required

1. License required. An individual may not practice or represent that individual as authorized to practice as a respiratory care practitioner in this State or use the words "respiratory care practitioner" or other words or letters to indicate that the person is a licensed respiratory care practitioner, unless that individual is licensed in accordance with this chapter. A respiratory therapist licensed in accordance with this chapter may use the initials "R.R.T." A respiratory care technician licensed in accordance with this chapter may use the initials "C.R.T." An individual who holds a temporary license in accordance with this chapter may use the initials "G.R.T." until the individual has taken and passed the examination or until the term of the license has expired. A student or trainee may use the initials "S.R.T." while enrolled in the clinical portion of a respiratory care education program.

[ 1999, c. 386, Pt. S, §1 (AMD) .]

2. Individual license. Only an individual may be licensed under this chapter.

[ 1985, c. 288, §3 (NEW) .]

3. Unlicensed practice. A person who violates this section is subject to the provisions of Title 10, section 8003-C.

[ 2007, c. 402, Pt. W, §3 (AMD) .]

SECTION HISTORY

1985, c. 288, §3 (NEW). 1997, c. 210, §12 (AMD). 1999, c. 386, §S1 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. W, §3 (AMD).



32 §9705-A. Associate license required

A person may not perform respiratory care services in association with a respiratory care practitioner licensed under this chapter unless that individual is approved by the board in accordance with this section. [1999, c. 386, Pt. S, §2 (NEW).]

1. Licensed in another state. The associate shall file verification that the associate holds a valid license in good standing from another state that has licensure requirements equivalent to the requirements of this chapter.

[ 1999, c. 386, Pt. S, §2 (NEW) .]

2. Certified or registered. The associate must be certified or registered by the National Board of Respiratory Care or its successor or other organization approved by the board and must reside in a nonlicensure state.

[ 2007, c. 402, Pt. W, §4 (AMD) .]

At the time of application, the associate must report the dates and locations that respiratory care services will be performed in this State, which may not exceed 30 days in a calendar year. If the board determines that the applicant meets the requirements of this section, it may issue an associate license upon payment of a fee as set under section 9710. [2007, c. 402, Pt. W, §4 (AMD).]

SECTION HISTORY

1999, c. 386, §S2 (NEW). 2007, c. 402, Pt. W, §4 (AMD).



32 §9706. Persons and practices exempt (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 288, §3 (NEW). 1989, c. 450, §40 (RP).



32 §9706-A. Persons and practices exempt

Nothing in this chapter may be construed as preventing or restricting the practice, services or activities of: [1989, c. 450, §41 (NEW).]

1. Licensed or credentialed persons. Any health care personnel licensed by this State or who currently hold a nationally recognized credential in a health care profession engaging in the delivery of respiratory care services for which they have been formally trained. That training must include supervised preclinical didactic and laboratory activities and supervised clinical activities and must be approved by the board or an accrediting agency recognized by the board. It also must include an evaluation of competence through a standardized testing mechanism that is determined by the board to be both valid and reliable;

[ 1991, c. 717, §1 (AMD) .]

2. Students. The delivery of respiratory care services by students as an integral part of the study program of students enrolled in education programs of any health care profession, as determined by board rule;

[ 1989, c. 450, §41 (NEW) .]

3. Associates.

[ 1999, c. 386, Pt. S, §3 (RP) .]

4. Gratuitous care. Family members, friends and others who give gratuitous care to a patient and do not hold themselves out as respiratory care practitioners;

[ 1989, c. 450, §41 (NEW) .]

5. Self-care. Persons who administer respiratory care to themselves;

[ 1989, c. 450, §41 (NEW) .]

6. Cardiovascular testing. Cardiovascular testing by individuals who have been issued credentials by the National Society of Cardiopulmonary Technicians, the American Cardiology Technologists Association or working in hospital-based cardiology departments;

[ 1989, c. 450, §41 (NEW) .]

7. Cardiopulmonary testing. Cardiopulmonary testing by individuals who have been issued credentials by the National Board for Respiratory Care as Certified Pulmonary Function Technologists; or

[ 1989, c. 450, §41 (NEW) .]

8. Physician supervision. The delivery of respiratory care services by individuals employed in the office and under the direct supervision and control of a physician licensed to practice by the State.

[ 1989, c. 450, §41 (NEW) .]

SECTION HISTORY

1989, c. 450, §41 (NEW). 1991, c. 717, §1 (AMD). 1999, c. 386, §S3 (AMD).



32 §9707. Temporary license

No more than one temporary license may be granted to a person who has completed the education requirements of this chapter. This license allows the holder to practice respiratory care under the supervision of a licensed respiratory care practitioner. This license must be issued for a term of 90 days and may be extended for an additional 90 days at the discretion of the board. [2011, c. 286, Pt. I, §1 (AMD).]

SECTION HISTORY

1985, c. 288, §3 (NEW). 1989, c. 450, §42 (AMD). 2011, c. 286, Pt. I, §1 (AMD).



32 §9707-A. Respiratory care practitioner trainee license

The board may license student employees as respiratory care practitioner trainees as defined under section 9702, subsection 7, and adopt rules for that license. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. W, §5 (AMD).]

SECTION HISTORY

1989, c. 450, §43 (NEW). 2007, c. 402, Pt. W, §5 (AMD).



32 §9708. Requirements for licensure; levels of licensure

An applicant applying for a license as a respiratory care practitioner shall file a written application provided by the board, showing to the satisfaction of the board that he meets the following requirements. [1985, c. 288, §3 (NEW).]

1. Residence.

[ 1989, c. 450, §44 (RP) .]

2. Ethical practice. An applicant must exhibit trustworthiness and competence.

[ 2007, c. 402, Pt. W, §6 (AMD) .]

3. Education and qualifications. An applicant shall present evidence satisfactory to the board that:

A. For a license as a respiratory therapist:

(1) The applicant is presently credentialed by the National Board for Respiratory Care or its successor or other organization approved by the board as a registered respiratory therapist; or

(2) The applicant:

(a) Is a graduate of an educational program for respiratory therapists which is recognized by the board and accredited by the American Medical Association in collaboration with the Joint Review Committee for Respiratory Therapy Education; and

(b) Has passed an examination as provided for in section 9709; or [2007, c. 402, Pt. W, §7 (AMD).]

B. For a license as a respiratory care technician:

(1) The applicant is presently credentialed by the National Board for Respiratory Care as a certified respiratory therapy technician; or

(2) The applicant:

(a) Is a graduate of an educational program for respiratory therapists or respiratory care technicians which is recognized by the board and accredited by the American Medical Association in collaboration with the Joint Review Committee for Respiratory Therapy Education; and

(b) Has passed an examination as provided for in section 9709. [1985, c. 288, §3 (NEW).]

[ 2007, c. 402, Pt. W, §7 (AMD) .]

4. Restrictions. A respiratory care practitioner trainee shall not perform invasive procedures or procedures related to critical respiratory care, including therapeutic, diagnostic and palliative procedures. Respiratory care practitioner trainees shall only perform services under the on-site supervision of a licensed respiratory care practitioner.

[ 1989, c. 450, §45 (NEW) .]

SECTION HISTORY

1985, c. 288, §3 (NEW). 1989, c. 450, §§44,45 (AMD). 2007, c. 402, Pt. W, §§6, 7 (AMD).



32 §9709. Examination for licensure

1. Requirements. Only a person satisfying the requirements of this chapter may apply for examination in such a manner as the board prescribes.

[ 1985, c. 288, §3 (NEW) .]

2. Content. Written examinations shall be designed or adopted by the board and shall test the applicant's knowledge of the basic and clinical sciences relating to respiratory care, respiratory care techniques and methods and such other subjects as the board may include to determine the applicant's fitness to practice.

[ 1985, c. 288, §3 (NEW) .]

3. Time and place.

[ 2007, c. 402, Pt. W, §8 (RP) .]

SECTION HISTORY

1985, c. 288, §3 (NEW). 2007, c. 402, Pt. W, §8 (AMD).



32 §9710. Fees

The Director of the Office of Professional and Occupational Regulation within the department may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $135 biennially. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. W, §9 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

1985, c. 288, §3 (NEW). 1989, c. 450, §46 (AMD). 1991, c. 509, §30 (AMD). 1995, c. 502, §H40 (AMD). 1999, c. 386, §S4 (AMD). 2007, c. 402, Pt. W, §9 (RPR). 2011, c. 286, Pt. B, §5 (REV).



32 §9711. Issuance of license (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 288, §3 (NEW). 2007, c. 402, Pt. W, §10 (RP).



32 §9712. Term of licenses

1. Biennial renewal. Licenses expire biennially on April 30th or on such other date as the commissioner determines.

Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee in addition to the required renewal fee as set under section 9710. A person who submits an application for renewal more than 90 days after the license renewal date is subject to all requirements governing new applicants under this chapter, except that the board may, giving due consideration to the protection of the public, waive examination if that renewal application is received, together with the late fee and renewal fee, within 2 years from the date of that expiration.

[ 2007, c. 402, Pt. W, §11 (AMD) .]

2. Continuing education.

[ 2007, c. 402, Pt. W, §11 (RP) .]

3. Transition.

[ 2007, c. 402, Pt. W, §11 (RP) .]

SECTION HISTORY

1985, c. 288, §3 (NEW). 1989, c. 450, §§47,48 (AMD). 2007, c. 402, Pt. W, §11 (AMD).



32 §9713. Deny or refuse to renew license; disciplinary action

The board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for any of the reasons enumerated in Title 10, section 8003, subsection 5-A, paragraph A. [2007, c. 402, Pt. W, §12 (NEW).]

SECTION HISTORY

1985, c. 288, §3 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. W, §12 (RPR).






Chapter 99: FINANCIAL PLANNERS

32 §9751. Declaration of purpose

It is the purpose of this chapter to assure that when a financial planner makes a recommendation to a consumer on investment of financial resources, the planner makes full disclosure of any financial interest he may have in recommending certain investments. A consumer can make truly informed investment decisions only if he has full information on the planner's biases and interests. [1985, c. 235, (NEW).]

SECTION HISTORY

1985, c. 235, (NEW).



32 §9752. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1985, c. 235, (NEW).]

1. Consumer. "Consumer" means an individual.

[ 1985, c. 235, (NEW) .]

2. Financial planner. "Financial planner" means a person who provides a variety of services, principally advisory in nature, to consumers with respect to management of financial resources based upon an analysis of individual consumer needs.

"Financial planner" includes, but is not limited to, those persons who designate themselves financial analysts, advisors, consultants or planners, financial management advisors, securities or investment analysts, estate planners or other such terms.

"Financial planner" does not include employees of financial institutions authorized to do business in this State, as defined in Title 9-B, section 131, subsection 17-A.

[ 1985, c. 235, (NEW) .]

3. Person. "Person" means any individual, partnership, unincorporated organization, corporation or any employee or agent of a partnership, unincorporated organization or corporation.

[ 1985, c. 235, (NEW) .]

SECTION HISTORY

1985, c. 235, (NEW).



32 §9753. Disclosure required

If a person represents himself as a financial planner recommends that a consumer invest financial resources in an investment and the financial planner has any direct or indirect interest in that investment or has any potential of direct or indirect financial gain if the consumer invests his resources in that investment, then the financial planner shall fully disclose to the consumer the existence of that interest or potential gain. This duty to disclose extends to commissions, fees, referral fees or other compensation the financial planner may receive if the consumer makes the investment. [1985, c. 235, (NEW).]

SECTION HISTORY

1985, c. 235, (NEW).



32 §9754. Enforcement

Any person who violates this chapter commits a civil violation for which a forfeiture not to exceed $100 may be adjudged in the case of a first violation and a forfeiture not to exceed $500 may be adjudged in the case of 2nd and subsequent violations. [1985, c. 235, (NEW).]

SECTION HISTORY

1985, c. 235, (NEW).






Chapter 103: MEDICAL RADIATION HEALTH AND SAFETY ACT

32 §9851. Findings

The Legislature finds that the citizens of this State are entitled to the maximum protection practicable from the harmful effects of excessive and improper exposure to ionizing radiation; that the protection can be increased by requiring appropriate education and training of persons operating medical and dental equipment emitting ionizing radiation; and that it is therefore necessary to establish standards of education, training and experience for these operators, to provide for the appropriate examination and licensure and to emphasize the professional nature of the service. [1983, c. 524, (NEW).]

SECTION HISTORY

1983, c. 524, (NEW).



32 §9852. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 524, (NEW).]

1. Board. "Board" means the Radiologic Technology Board of Examiners.

[ 1983, c. 524, (NEW) .]

2. Dental radiographer. "Dental radiographer" means a person, other than a licensed practitioner, whose duties include radiography of the maxilla, mandible and adjacent structures for diagnostic purposes and who is licensed under chapter 16.

[ 1983, c. 524, (NEW) .]

3. Ionizing radiation. "Ionizing radiation" means gamma rays and x rays; alpha and beta particles, high-speed electrons, neutrons, protons and other nuclear particles; but not ultrasound, sound or radio waves, magnetic fields or visible, infrared or ultraviolet light.

[ 2005, c. 511, §1 (AMD) .]

4. License. "License" means a certificate issued by the board authorizing the licensee to use radioactive materials or equipment emitting ionizing radiation on human beings for diagnostic or therapeutic purposes in accordance with the provisions of this Act.

[ 1983, c. 524, (NEW) .]

4-A. Licensed physician. "Licensed physician" means a person licensed to practice medicine or osteopathy in this State.

[ 2005, c. 511, §1 (NEW) .]

5. Licensed practitioner. "Licensed practitioner" means a person licensed to practice medicine, dentistry, chiropractic, podiatry or osteopathy in this State.

[ 1983, c. 524, (NEW) .]

6. Nuclear medicine technologist. "Nuclear medicine technologist" means a person, other than a licensed practitioner, who uses radionuclide agents on human beings for diagnostic and therapeutic purposes.

[ 2005, c. 511, §1 (AMD) .]

7. Nuclear medicine technology. "Nuclear medicine technology" means the use of radionuclides on human beings for diagnostic and therapeutic purposes under the supervision of a licensed physician. The use of radionuclides on human beings for diagnostic and therapeutic purposes includes the use of dual imaging devices. For purposes of this subsection, "use" means all activities involved in the application of radioactive material. These activities include, but are not limited to, adjusting equipment settings, positioning the patient, positioning the equipment and positioning the image receptor.

[ 2005, c. 511, §1 (AMD) .]

8. Radiation therapist. "Radiation therapist" means a person, other than a licensed practitioner, who applies ionizing radiation to human beings for therapeutic and simulation purposes, excluding the administration of radiopharmaceuticals.

[ 2005, c. 511, §1 (AMD) .]

9. Radiation therapy technology. "Radiation therapy technology" means the use of ionizing radiation on human beings for therapeutic and simulation purposes, excluding the administration of radiopharmaceuticals, under the supervision of a licensed physician. For purposes of this subsection, "use" means all activities involved in the application of ionizing radiation. These activities include, but are not limited to, adjusting equipment settings, positioning the patient, positioning the equipment and positioning the image receptor.

[ 2005, c. 511, §1 (AMD) .]

10. Radiographer. "Radiographer" means a person, other than a licensed practitioner, who applies ionizing radiation to human beings for imaging purposes, excluding the administration of radiopharmaceuticals.

[ 2005, c. 511, §1 (AMD) .]

11. Radiography. "Radiography" means the use of ionizing radiation on human beings for imaging purposes, excluding the administration of radiopharmaceuticals, under the supervision of a licensed practitioner. For purposes of this subsection, "use" means all activities involved in the application of ionizing radiation. These activities include, but are not limited to, adjusting equipment settings, positioning the patient, positioning the equipment and positioning the image receptor.

[ 2005, c. 511, §1 (AMD) .]

12. Radiologic technologist. "Radiologic technologist" means any person who is a radiographer, a radiation therapist or a nuclear medicine technologist licensed under this chapter.

[ 2005, c. 511, §1 (AMD) .]

13. Radiologic technology. "Radiologic technology" means the use of a radioactive substance or equipment emitting ionizing radiation on human beings for diagnostic or therapeutic purposes.

[ 1983, c. 524, (NEW) .]

14. Radiological physicist. "Radiological physicist" means a person who has successfully completed education and training in medical radiological physics or one of the subspecialties of radiological physics.

[ 2005, c. 511, §1 (AMD) .]

15. Radiologist. "Radiologist" means a physician, certified by the American Board of Radiology or the American Osteopathic Board of Radiology, the British Royal College of Radiology or the Royal College of Physicians and Surgeons, who is licensed in this State or who has completed or who is actively pursuing the course of training equivalent to the course of training required for admission to these boards.

[ 1983, c. 524, (NEW) .]

16. Radiopharmaceutical. "Radiopharmaceutical" means a radioactive substance approved for administration to a patient to provide diagnostic information or deliver treatment for a specific disease.

[ 2005, c. 511, §1 (NEW) .]

SECTION HISTORY

1983, c. 524, (NEW). 2005, c. 511, §1 (AMD).



32 §9853. Radiologic Technology Board of Examiners

The Radiologic Technology Board of Examiners, as authorized by Title 5, chapter 379, shall administer this chapter. The board consists of 9 members appointed by the Governor. [1999, c. 687, Pt. E, §7 (AMD).]

1. Appointment and membership. The membership of the board consists of 2 radiologists; 2 radiographers; one nuclear medicine technologist; one radiation therapist; one radiation physicist; and 2 public members as defined in Title 5, section 12004-A. The Governor may appoint these members from lists submitted by the following organizations or their successors.

A. Radiologist members may be appointed from lists submitted by the Maine Radiological Society. [1983, c. 524, (NEW).]

B. The radiation physicist member may be appointed from lists submitted by the Maine Radiological Society. [1999, c. 687, Pt. E, §8 (AMD).]

C. Radiologic technologist members may be appointed from lists submitted by the Maine Society of Radiologic Technologists, the Society of Nuclear Medicine Technologists and the New England Society of Radiation Therapy Technologists. [1983, c. 524, (NEW).]

D. [1999, c. 687, Pt. E, §8 (RP).]

E. [1999, c. 687, Pt. E, §8 (RP).]

The list submitted by each organization must include at least 2 names for each position to be filled from that organization.

[ 2007, c. 402, Pt. X, §1 (AMD) .]

2. Term of office. The term of office is 3 years. Appointments of members must comply with Title 10, section 8009.

A member may be removed by the Governor for cause.

[ 2007, c. 402, Pt. X, §1 (AMD) .]

3. Meetings; chair. The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members.

[ RR 2013, c. 1, §49 (COR) .]

4. Compensation.

[ 1995, c. 397, §93 (RP) .]

5. Quorum.

[ 2013, c. 246, Pt. B, §19 (RP) .]

6. Powers and duties. The board has the following powers and duties:

A. To review the qualifications of applicants for licensure and to license radiographers, nuclear medicine technologists and radiation therapists who qualify under this chapter; [2005, c. 511, §3 (AMD).]

B. To approve the qualifying examinations for radiographers, nuclear medicine technologists and radiation therapists, and to establish passing standards; [2007, c. 402, Pt. X, §1 (AMD).]

C. To develop, in consultation with representatives of the appropriate disciplines, requirements for courses of study, training and examination for applicants for a limited license; and [2007, c. 402, Pt. X, §1 (AMD).]

D. [2007, c. 402, Pt. X, §1 (RP).]

E. To make rules in accordance with this chapter necessary for the enforcement of its authority and performance of its duties consistent with the Maine Administrative Procedure Act, Title 5, chapter 375. These rules may include, but not be limited to, licensing requirements, approved courses, examinations and continuing education requirements for renewal of licenses. [2007, c. 402, Pt. X, §1 (AMD).]

F. [2007, c. 402, Pt. X, §1 (RP).]

G. [2007, c. 402, Pt. X, §1 (RP).]

H. [2007, c. 402, Pt. X, §1 (RP).]

I. [2007, c. 402, Pt. X, §1 (RP).]

J. [1995, c. 397, §95 (RP).]

[ 2007, c. 402, Pt. X, §1 (AMD) .]

SECTION HISTORY

1983, c. 524, (NEW). 1985, c. 295, §§48,49 (AMD). 1985, c. 748, §42 (AMD). 1993, c. 600, §A261 (AMD). 1995, c. 397, §§93-95 (AMD). 1999, c. 687, §§E7-9 (AMD). 2001, c. 323, §27 (AMD). 2005, c. 511, §§2-4 (AMD). 2007, c. 402, Pt. X, §1 (AMD). RR 2013, c. 1, §49 (COR). 2013, c. 246, Pt. B, §19 (AMD).



32 §9854. License required; exceptions

1. License required. A person may not practice or profess to be authorized to practice after September 1, 1984, as a radiographer, a nuclear medicine technologist or a radiation therapist unless that person is licensed in accordance with the provisions of this chapter.

[ 2009, c. 112, Pt. A, §15 (AMD) .]

2. Effect of Act. Nothing in this Act may limit, enlarge or affect the practice of licensed practitioners.

[ 1983, c. 524, (NEW) .]

3. Exceptions. The requirement of a license shall not apply to:

A. A dental hygienist licensed under chapter 16, subchapter IV; [1983, c. 524, (NEW).]

B. A dental assistant holding a valid license or certificate issued by the Maine State Board of Dental Examiners as a dental radiographer; [1983, c. 524, (NEW).]

C. A resident physician or a student enrolled in and attending a school or college of medicine, osteopathy, chiropractic, podiatry, dentistry or radiologic technology or an individual who is concurrently obtaining the education and clinical training required by the board by rule who applies ionizing radiation to a human being while under the supervision of a licensed practitioner; or [2005, c. 166, §1 (AMD).]

D. Any person serving in the United States Armed Services or public health service or employed by the Veterans' Administration or other federal agency performing his official duties, provided that the duties are limited to that service or employment. [1983, c. 524, (NEW).]

[ 2005, c. 166, §1 (AMD) .]

SECTION HISTORY

1983, c. 524, (NEW). 2005, c. 166, §1 (AMD). 2005, c. 511, §5 (AMD). 2009, c. 112, Pt. A, §15 (AMD).



32 §9855. Qualifications

1. Radiographer. To qualify for a license as a radiographer, an applicant must meet the following requirements:

A. Be at least 18 years of age; [2005, c. 511, §6 (RPR).]

B. Have a high school diploma or its equivalent as determined by the Department of Education; and [2005, c. 511, §6 (RPR).]

C. Either have successfully completed a course of study in radiologic technology and an examination that is approved by the board or possess valid certification and current registration from the American Registry of Radiologic Technologists, or another certification program approved by the board to practice as a radiographer. [2005, c. 511, §6 (RPR).]

D. [2005, c. 511, §6 (RP).]

[ 2005, c. 511, §6 (RPR) .]

2. Nuclear medicine technologist. To qualify for a license as a nuclear medicine technologist, an applicant must meet the following requirements:

A. Be at least 18 years of age; [2005, c. 511, §6 (RPR).]

B. Have a high school diploma or its equivalent as determined by the Department of Education; and [2005, c. 511, §6 (RPR).]

C. Either have successfully completed a nuclear medicine technology program and an examination that is approved by the board or possess valid certification and current registration from the American Registry of Radiologic Technologists, the Nuclear Medicine Technology Certification Board or another certification program approved by the board to practice as a nuclear medicine technologist. [2005, c. 511, §6 (RPR).]

D. [2005, c. 511, §6 (RP).]

[ 2005, c. 511, §6 (RPR) .]

3. Radiation therapist. To qualify for a license as a radiation therapist, an applicant must meet the following requirements:

A. Be at least 18 years of age; [2005, c. 511, §6 (RPR).]

B. Have a high school diploma or its equivalent as determined by the Department of Education; and [2005, c. 511, §6 (RPR).]

C. Either have successfully completed a course in radiation therapy technology and an examination that is approved by the board or possess valid certification and current registration from the American Registry of Radiologic Technologists or its successor or other organization or another certification program approved by the board to practice as a radiation therapist. [2009, c. 112, Pt. A, §16 (AMD).]

D. [2005, c. 511, §6 (RP).]

[ 2009, c. 112, Pt. A, §16 (AMD) .]

4. Limited radiographer license. For those applicants wishing to be licensed only for the limited purpose of using ionizing radiation for imaging purposes in the office of a licensed practitioner or for physician assistants practicing under section 3270-A or nurses practicing under section 2102, subsection 2, paragraph C in a clinic not required to be licensed under Title 22, chapter 405, the board shall grant a limited license and shall, in approving a course of study, training and examination for these applicants, consider the limited scope of practice of the various disciplines. Those aspects of study, training and examination relating to patient safety must be identical to the requirements for a full license.

[ 2005, c. 511, §6 (RPR) .]

SECTION HISTORY

1983, c. 524, (NEW). 1989, c. 700, §§A156-158 (AMD). 2005, c. 511, §6 (RPR). 2007, c. 402, Pt. X, §2 (AMD). 2009, c. 112, Pt. A, §16 (AMD).



32 §9856. Application; fees

1. Application for license. To apply for a license as a radiographer, nuclear medicine technologist, radiation therapy technologist or for a limited license, an applicant shall:

A. Submit a written application with supporting documents to the board; [2007, c. 402, Pt. X, §3 (AMD).]

B. Pay the application fee as set under section 9859-A; and [2007, c. 402, Pt. X, §3 (AMD).]

C. Pay an examination fee as set under section 9859-A. [2007, c. 402, Pt. X, §3 (AMD).]

[ 2007, c. 402, Pt. X, §3 (AMD) .]

2. Denial of application. In case the application is denied and permission to take the examination is refused, the examination fee only is returned to the applicant. Any applicant who fails to pass the examination is entitled to reexamination within 6 months upon repayment of the examination fee only. Pursuant to section 9858, the board may issue a temporary license to an applicant who has failed an examination and is awaiting reexamination upon receipt of the fee as set under section 9859-A; the temporary license expires at such time as the board may by rule direct.

[ 2007, c. 402, Pt. X, §3 (AMD) .]

SECTION HISTORY

1983, c. 524, (NEW). 1983, c. 816, §A39 (RPR). 2001, c. 323, §28 (AMD). 2007, c. 402, Pt. X, §3 (AMD).



32 §9857. Nonresidents; applicants licensed in another jurisdiction

1. Reciprocal agreements. The board may enter into reciprocal agreements with other jurisdictions that have substantially similar licensure laws and accord substantially equal reciprocal rights to residents licensed in good standing in this State.

[ 2005, c. 511, §7 (NEW) .]

2. Applicants licensed in another jurisdiction. An applicant who is licensed under the laws of another jurisdiction is governed by this subsection.

A. An applicant who is licensed under the laws of a jurisdiction that has a reciprocal agreement with the board may obtain a license under the terms and conditions agreed upon through the reciprocal agreement. [2005, c. 511, §7 (NEW).]

B. An applicant who is licensed in good standing at the time of application to the board under the laws of a jurisdiction that has not entered into a reciprocal agreement with the board may qualify for licensure by submitting evidence to the board that the applicant has actively practiced with a substantially equivalent license or by submitting evidence that the applicant's qualifications for licensure are substantially similar to those requirements in this chapter. [2005, c. 511, §7 (NEW).]

C. All nonresident applicants must submit with the application an irrevocable consent to service of process on the applicant for an action filed in a court of this State arising out of the applicant's activities as a licensee in this State. Service may be made by delivery of the process to the Director of Licensing and Registration within the Department of Professional and Financial Regulation if, in the exercise of due diligence, a plaintiff cannot effect personal service upon the applicant. [2005, c. 511, §7 (NEW).]

[ 2005, c. 511, §7 (NEW) .]

SECTION HISTORY

1983, c. 524, (NEW). 2005, c. 511, §7 (RPR).



32 §9858. Temporary licenses; special permits

1. Temporary licenses. The board may issue a temporary license to any person whose application for licensure is pending before the board when issuance is justified by special circumstances and no danger to the public health or safety exists. A temporary license shall be issued only once and shall expire either when the results of the next examination administered by the board are known, if the applicant is required to take that examination, or 90 days following issuance of the temporary license. An exception may be made if the applicant fails the examination administered by the board. In that case, another temporary license may be issued and shall expire at such time as the board may by rule direct.

[ 1983, c. 672, (NEW) .]

2. Special permits. Upon special application by an individual, the board may issue a special permit to practice as a nuclear medicine technologist subject to the following conditions:

A. The applicant must possess a Maine license that is current and in good standing to practice as a radiographer; [2005, c. 511, §8 (AMD).]

B. The board finds to its satisfaction that there is substantial evidence that the people in the locality of the state in which such exemption is sought would be denied adequate medical care because of unavailability of certified licensed practitioners or persons holding certificates pursuant to this chapter; and [1983, c. 672, (NEW).]

C. The special permit shall be granted for limited periods of time, not to exceed one year, at which time the applicant shall be eligible for examination and licensure under this chapter. [1983, c. 672, (NEW).]

[ 2005, c. 511, §8 (AMD) .]

SECTION HISTORY

1983, c. 524, (NEW). 1983, c. 672, (RPR). 2005, c. 511, §8 (AMD).



32 §9859. Licensure renewal; fees

An original or renewal license fee as set under section 9859-A must be paid by the applicant or licensee. All licenses must be renewed as the Commissioner of Professional and Financial Regulation may designate, as set forth in Title 10, section 8003, subsection 4. Any license not renewed by the designated renewal date automatically expires. Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee and renewal fee as set under section 9859-A. Any person who submits an application for renewal more than 90 days after the licensing renewal date must submit a renewal fee, late fee and additional late fee as set under section 9859-A and is subject to all requirements governing new applicants under this chapter, except that the board may, giving due consideration to the protection of the public, waive examination or other requirements. [2007, c. 402, Pt. X, §4 (AMD).]

SECTION HISTORY

1983, c. 524, (NEW). 1991, c. 509, §31 (AMD). 2001, c. 323, §29 (AMD). 2005, c. 511, §9 (AMD). 2007, c. 402, Pt. X, §4 (AMD).



32 §9859-A. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $100 biennially. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [2001, c. 323, §30 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

2001, c. 323, §30 (NEW). 2011, c. 286, Pt. B, §5 (REV).



32 §9860. Disciplinary action (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 524, (NEW). 1993, c. 600, §A262 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. X, §5 (RP).



32 §9860-A. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2007, c. 402, Pt. X, §6 (NEW).]

1. Substance abuse. Habitual substance abuse or abuse of other drugs listed as controlled substances by the drug enforcement administration that has resulted or is foreseeably likely to result in the licensee performing services in a manner that endangers the health or safety of patients; or

[ 2007, c. 402, Pt. X, §6 (NEW) .]

2. Mental incompetence. A medical finding of mental incompetency.

[ 2007, c. 402, Pt. X, §6 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. X, §6 (NEW).



32 §9861. Unlicensed practice

1. Penalties. Any person who violates section 9854 is subject to the provisions of Title 10, section 8003-C.

[ 2007, c. 402, Pt. X, §7 (AMD) .]

2. Injunction.

[ 2007, c. 402, Pt. X, §7 (RP) .]

SECTION HISTORY

1983, c. 524, (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. X, §7 (AMD).



32 §9862. Funds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 524, (NEW). 1995, c. 397, §96 (RP).






Chapter 104: DIETITIANS

32 §9901. Declaration of purpose

In order to recognize the professional qualifications of dietitians and dietetic technicians and to assure the availability to the public of information regarding those who hold themselves out to be dietitians and dietetic technicians, it is the purpose of this chapter to provide for the licensing of qualified dietitians and dietetic technicians. [1987, c. 313, §1 (AMD).]

SECTION HISTORY

1985, c. 389, §28 (NEW). 1987, c. 313, §1 (AMD).



32 §9902. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 389, §28 (NEW).]

1. Board. "Board" means the Board of Licensing of Dietetic Practice established under this chapter.

[ 1987, c. 313, §2 (AMD) .]

2. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1985, c. 389, §28 (NEW) .]

3. Department. "Department" means the Department of Professional and Financial Regulation.

[ 1985, c. 389, §28 (NEW) .]

4. Dietetics. "Dietetics" means the professional discipline of assessing the nutritional needs of an individual, including recognition of the effects of the individual's physical condition and economic circumstances, and the applying of scientific principles of nutrition to prescribing means to ensure the individual's proper nourishment and care.

[ 1985, c. 389, §28 (NEW) .]

5. Licensed dietetic technician. "Licensed dietetic technician" means a person licensed under this chapter who practices dietetics under the supervision of a dietitian who is licensed in accordance with this chapter.

[ 1995, c. 402, Pt. A, §27 (AMD) .]

6. Licensed dietitian. "Licensed dietitian" means a person who practices dietetics and who is licensed as a dietitian under this chapter.

[ 1987, c. 313, §2 (AMD) .]

SECTION HISTORY

1985, c. 389, §28 (NEW). 1987, c. 313, §2 (AMD). 1995, c. 402, §A27 (AMD).



32 §9903. Board of Licensing of Dietetic Practice; establishment; compensation

1. Establishment and membership. There is established, within the department, the Board of Licensing of Dietetic Practice. The board consists of 5 members appointed by the Governor, including 2 public members as defined in Title 5, section 12004-A. Other than these public members, the persons appointed to the board must have been engaged in rendering dietetic services to the public or in teaching or research in dietetics for at least 2 years immediately preceding their appointments. Two board members must be dietitians. The 5th member must be a dietetic technician. The professional members must at all times be holders of valid licenses under this chapter, except for the members of the first board, each of whom must fulfill the requirements for licensing under this chapter.

[ 2007, c. 402, Pt. Y, §1 (AMD) .]

2. Terms of appointment. Appointments are for 3-year terms. Appointments of members must comply with Title 10, section 8009. A member of the board may be removed from office for cause by the Governor.

[ 2007, c. 402, Pt. Y, §1 (AMD) .]

3. Meetings; chair. The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members.

[ 2013, c. 246, Pt. B, §20 (AMD) .]

4. Compensation.

[ 1995, c. 625, Pt. A, §39 (RP) .]

SECTION HISTORY

1985, c. 389, §28 (NEW). 1987, c. 313, §3 (AMD). 1993, c. 600, §A263 (AMD). 1995, c. 397, §97 (AMD). 1995, c. 402, §§A28,29 (AMD). 1995, c. 402, §A29 (AMD). 1995, c. 625, §A39 (AMD). 2007, c. 402, Pt. Y, §1 (AMD). 2013, c. 246, Pt. B, §20 (AMD).



32 §9904. Board of Licensing of Dietetic Practice; powers and duties

1. Powers. The board shall administer and enforce this chapter.

[ 2007, c. 402, Pt. Y, §2 (AMD) .]

2. Rules. The board may adopt, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, rules relating to professional conduct to carry out the policy of this chapter, including, but not limited to, rules relating to professional licensing and to the establishment of ethical standards of practice for persons licensed to practice dietetics in this State.

[ 1987, c. 313, §3 (AMD) .]

3. Hearings.

[ 2007, c. 402, Pt. Y, §2 (RP) .]

4. Records.

[ 2007, c. 402, Pt. Y, §2 (RP) .]

5. Contracts.

[ 1995, c. 397, §98 (RP) .]

6. Reports.

[ 2007, c. 402, Pt. Y, §2 (RP) .]

SECTION HISTORY

1985, c. 389, §28 (NEW). 1987, c. 313, §3 (AMD). 1995, c. 397, §98 (AMD). 1995, c. 402, §A30 (AMD). 2007, c. 402, Pt. Y, §2 (AMD).



32 §9905. Board of Licensing of Dietetic Practice; administrative provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 389, §28 (NEW). 1985, c. 785, §B146 (AMD). 1987, c. 313, §4 (AMD). 1995, c. 397, §99 (RP).



32 §9906. Licensing

1. Licensing required. A person may not practice dietetics or claim to be a dietitian or a dietetic technician unless that person is licensed in accordance with this chapter.

[ 1995, c. 402, Pt. A, §31 (AMD) .]

2. Individual licensing. Only an individual may be licensed under this chapter.

[ 1987, c. 313, §5 (AMD) .]

3. Penalty. A person who violates this section is subject to the provisions of Title 10, section 8003-C.

[ 2007, c. 402, Pt. Y, §3 (AMD) .]

SECTION HISTORY

1985, c. 389, §28 (NEW). 1987, c. 313, §5 (AMD). 1995, c. 402, §A31 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. Y, §3 (AMD).



32 §9907. Qualifications

1. Dietitian's licensing. An applicant for licensing as a dietitian must file a written application showing to the satisfaction of the board that the applicant meets the following requirements.

A. The applicant must exhibit trustworthiness and competency. [2007, c. 402, Pt. Y, §4 (AMD).]

B. An applicant must present evidence satisfactory to the board of having successfully completed the academic requirements established by the American Dietetic Association or equivalent requirements as determined by the board and must have received a baccalaureate or higher degree from an accredited college or university. As part of the applicant's professional education , the applicant must have completed courses in organic and inorganic chemistry, human physiology, microbiology, principles of sociology or psychology, basic communication skills, economics, food composition, nutrition and management theory. [1995, c. 402, Pt. A, §32 (AMD).]

C. An applicant must submit to the board evidence of having successfully completed the experience requirements approved by the American Dietetic Association or equivalent experience approved by the board. That experience must include at least 6 months full-time experience in the field of dietetics, or its part-time equivalent. The experience must have been acquired during or within 5 years of completion of the academic requirements in paragraph B or not more than 5 years before the date of license application. [1995, c. 402, Pt. A, §32 (AMD).]

D. The applicant must have successfully completed an examination given by the American Dietetic Association or its equivalent as determined and approved by the board. The examination requirement of this paragraph does not apply to an applicant who presents evidence of having practiced as a dietitian without censure for a period of 10 years immediately prior to September 30, 1987. [2007, c. 402, Pt. Y, §4 (AMD).]

[ 2007, c. 402, Pt. Y, §4 (AMD) .]

2. Dietetic technician's licensing. An applicant for licensing as a dietetic technician must file a written application showing to the satisfaction of the board that the applicant meets the following requirements.

A. The applicant must exhibit trustworthiness and competency. [2007, c. 402, Pt. Y, §4 (AMD).]

B. The applicant must have graduated from a dietetic technician program approved by the Commission on Accreditation of the American Dietetic Association or its equivalent, as determined by the board, or graduated with a Bachelor of Science Degree in Food and Nutrition from an approved 4-year program. [1985, c. 389, §28 (NEW).]

C. An applicant must submit to the board evidence of having successfully completed a 2-month work experience approved by the board. That experience must have been acquired during or within 5 years from completion of the academic requirements in paragraph B and not more than 5 years from the date of license application. [1995, c. 402, Pt. A, §32 (AMD).]

D. The applicant must have successfully completed an examination given by the American Dietetic Association or its equivalent as determined by the board. [1987, c. 313, §5 (NEW).]

[ 2007, c. 402, Pt. Y, §4 (AMD) .]

SECTION HISTORY

1985, c. 389, §28 (NEW). 1987, c. 313, §5 (AMD). 1987, c. 664, §§1,2 (AMD). 1991, c. 509, §32 (AMD). 1995, c. 402, §A32 (AMD). 2007, c. 402, Pt. Y, §4 (AMD).



32 §9908. Issuance of license

The board shall issue a license to any person who meets the requirements of this chapter upon payment of the fee as set under section 9911. [2007, c. 402, Pt. Y, §5 (AMD).]

SECTION HISTORY

1985, c. 389, §28 (NEW). 1987, c. 313, §5 (AMD). 2007, c. 402, Pt. Y, §5 (AMD).



32 §9909. Term of license

1. Renewal. A license expires annually on September 30th or such other time as the commissioner may designate.

Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee together with the additional late fee and renewal fee as set under section 9911. Any person who submits an application for renewal more than 90 days after the licensing renewal date is subject to all requirements governing new applicants under this chapter.

[ 2007, c. 402, Pt. Y, §6 (AMD) .]

2. Continuing education. Each license renewal must be accompanied by evidence of continuing education or other requirements as established in rule by the board.

[ 1995, c. 402, Pt. A, §33 (AMD) .]

SECTION HISTORY

1985, c. 389, §28 (NEW). 1987, c. 313, §5 (AMD). 1991, c. 509, §33 (AMD). 1995, c. 402, §A33 (AMD). 1999, c. 257, §4 (AMD). 2007, c. 402, Pt. Y, §6 (AMD).



32 §9910. Denial or refusal to renew license; disciplinary action

The board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for any of the reasons enumerated in Title 10, section 8003, subsection 5-A, paragraph A. [2007, c. 402, Pt. Y, §7 (NEW).]

SECTION HISTORY

1985, c. 389, §28 (NEW). 1987, c. 313, §6 (AMD). 1989, c. 502, §A115 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. Y, §7 (RPR).



32 §9911. Fees

The Director of the Office of Professional and Occupational Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $200. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. Y, §8 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

1985, c. 389, §28 (NEW). 1987, c. 313, §7 (AMD). 1991, c. 509, §34 (AMD). 1995, c. 397, §100 (AMD). 1995, c. 402, §A34 (AMD). 1995, c. 502, §H41 (AMD). 1995, c. 625, §A40 (AMD). 1999, c. 257, §5 (AMD). 2007, c. 402, Pt. Y, §8 (RPR). 2011, c. 286, Pt. B, §5 (REV).



32 §9912. Reciprocity

The board may, in its discretion, grant a license under this chapter to an individual licensed in another state if it determines that the requirements or standards for licensure in that state are equivalent to, or greater than, those established by this chapter. The board may not require an individual licensed in another state to meet requirements or standards for licensure in the State that are more stringent than requirements or standards for licensure imposed on in-state applicants. [1995, c. 402, Pt. A, §35 (AMD).]

SECTION HISTORY

1985, c. 389, §28 (NEW). 1987, c. 313, §8 (AMD). 1995, c. 402, §A35 (AMD).



32 §9913. Equivalent requirements

The board shall adopt rules, as it determines necessary and appropriate, to indicate what requirements will be considered the equivalent of the specific education, experience and examination required by section 9907. [1987, c. 313, §9 (NEW).]

SECTION HISTORY

1987, c. 313, §9 (NEW).



32 §9914. Temporary license

The board shall adopt rules establishing requirements for a temporary license within the scope of this chapter. [1987, c. 313, §9 (NEW).]

SECTION HISTORY

1987, c. 313, §9 (NEW).



32 §9915. Persons and practices exempt

Nothing in this chapter prevents the activities of: [1987, c. 313, §9 (NEW).]

1. Licensed persons. Any person licensed or registered in this State under any other law from engaging in the profession or occupation for which that person is licensed or registered;

[ 1995, c. 402, Pt. A, §36 (AMD) .]

2. Persons giving general nutrition-related information. Individuals who give general nutrition-related information;

[ 1987, c. 313, §9 (NEW) .]

3. State and federal employees. State and federal employees in state or federally funded cooperative extension food and nutrition programs and supplemental food and nutrition programs for women, infants and children;

[ 1987, c. 313, §9 (NEW) .]

4. Persons marketing or distributing food products. Persons who market or distribute food, food materials or dietary supplements or any person who engages in the explanation of the use of those products or the preparation of those products; and

[ 1987, c. 313, §9 (NEW) .]

5. Persons providing weight control services. Any person who provides weight control services, provided that:

A. The weight control program either recommends physician consultation generally or has in place procedures which require physician referral when medical conditions, such as heart disease, cancer, diabetes, hypoglycemia, morbid obesity and pregnancy exist; and [1987, c. 313, §9 (NEW).]

B. The program has been reviewed by, consultation is available from and no program change may be initiated without prior approval by:

(1) A licensed dietitian;

(2) A dietitian licensed in another state that has licensure requirements determined by the board to be equal to the requirements of this chapter; or

(3) A dietitian in another state without licensing who is registered by the Commission on Dietetic Registration of the American Dietetic Association or its successor or other organization approved by the board. [2007, c. 402, Pt. Y, §9 (AMD).]

[ 2007, c. 402, Pt. Y, §9 (AMD) .]

SECTION HISTORY

1987, c. 313, §9 (NEW). 1995, c. 402, §A36 (AMD). 2007, c. 402, Pt. Y, §9 (AMD).






Chapter 104-A: UNDERGROUND OIL STORAGE TANK INSTALLERS

32 §10001. Declaration of purpose

In order to safeguard the public health, safety and welfare, to protect the public from incompetent and unauthorized persons, to ensure the highest degree of professional conduct on the part of underground oil storage tank installers and inspectors and to ensure the availability of underground oil storage tank installations and inspections of high quality to persons in need of those services, it is the purpose of this chapter to provide for the regulation of persons offering underground oil storage tank installation and inspection services. [2001, c. 231, §4 (AMD).]

SECTION HISTORY

1985, c. 496, §A2 (NEW). 1987, c. 410, §2 (AMD). 1997, c. 364, §2 (AMD). 2001, c. 231, §4 (AMD).



32 §10002. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 496, Pt. A, §2 (NEW).]

1. Board. "Board" means the Board of Underground Oil Storage Tank Installers established under this chapter.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

1-A. Class I liquid. "Class I liquid" means any liquid having a flash point below 100° Fahrenheit.

[ 1989, c. 845, §4 (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Environmental Protection.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

3. Department. "Department" means the Department of Environmental Protection.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

3-A. Hazardous substance.

[ 1997, c. 364, §3 (RP) .]

3-B. Gasoline. "Gasoline" means a volatile, highly flammable liquid with a flashpoint of less than 100° Fahrenheit obtained from the fractional distillation of petroleum.

[ 1989, c. 312, §1 (NEW) .]

4. Oil. "Oil" means oil, petroleum products and their by-products of any kind and in any form including, but not limited to, petroleum, fuel oil, sludge, oil refuse, oil mixed with other waste, crude oils and all other liquid hydrocarbons regardless of specific gravity.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

5. Public member. "Public member" means that that person may not be a past or present member of the occupation or profession regulated by the board, may not have been professionally affiliated with that occupation or profession for a period of 5 years preceding appointment to the board and may not have had in the past a material or financial interest in either the provision of services provided by this occupation or profession or an activity directly related to this occupation or profession, including the representation of the board or profession for a fee at any time during the 5 years preceding appointment.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

5-A. Underground hazardous substance storage tank.

[ 1997, c. 364, §3 (RP) .]

5-B. Underground hazardous substance storage tank installer.

[ 1997, c. 364, §3 (RP) .]

5-C. Underground gasoline storage tank. "Underground gasoline storage tank" means a tank or container, 10% or more of which is underground, together with associated piping and dispensing facilities and which is used, or intended to be used, for the storage or supply of gasoline. The term does not include tanks or containers that are situated upon or above the surface of a floor and in such a manner that they may be readily inspected.

[ 1989, c. 312, §1 (NEW) .]

5-D. Underground gasoline storage tank remover. "Underground gasoline storage tank remover" means a person certified under this chapter to remove underground gasoline storage tanks.

[ 1989, c. 312, §1 (NEW) .]

6. Underground oil storage tank. "Underground oil storage tank," for purposes of this chapter, means any tank or container, 10% or more of which is beneath the surface of the ground, together with associated piping and dispensing facilities and which is used, or intended to be used, for the storage or supply of oil as defined in subsection 4. The term "underground oil storage tank" does not include tanks or containers, associated piping or dispensing facilities that are located in an underground area if these tanks or containers, associated piping or dispensing facilities are situated upon or above the surface of a floor and in such a manner that they may be readily inspected.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

6-A. Underground oil storage tank inspector. "Underground oil storage tank inspector" means a person certified under this chapter to inspect underground oil storage tanks.

[ 2001, c. 231, §5 (NEW) .]

7. Underground oil storage tank installer. "Underground oil storage tank installer" means a person certified under this chapter to install underground oil storage tanks and to remove underground oil storage tanks.

[ 1987, c. 491, §2 (AMD) .]

SECTION HISTORY

1985, c. 496, §A2 (NEW). 1987, c. 410, §3 (AMD). 1987, c. 491, §2 (AMD). 1989, c. 312, §1 (AMD). 1989, c. 845, §4 (AMD). 1997, c. 364, §3 (AMD). 2001, c. 231, §5 (AMD).



32 §10003. Board of Underground Storage Tank Installers; establishment; compensation

1. Establishment and membership. There is established within the Department of Environmental Protection, the Board of Underground Storage Tank Installers. The board consists of 7 members appointed by the Governor as follows: one from the Department of Environmental Protection; one from the Maine Oil Dealer's Association; one underground oil storage tank installer; one from the Maine Chamber and Business Alliance or an underground oil storage tank inspector or a 2nd underground oil storage tank installer; one from the Maine Fire Chiefs Association; and 2 public members.

[ 2003, c. 551, §3 (AMD) .]

2. Terms of appointment. The Governor, within 60 days following the effective date of this chapter, shall appoint 3 board members for terms of one year, 3 for terms of 2 years and one for a term of 3 years. The Governor shall appoint by October 1, 1987, a board member from the Maine Chamber of Commerce and Industry for an initial term of one year. Appointments made thereafter are for 3-year terms, but no person except the representative from the Department of Environmental Protection may be appointed to serve more than 2 consecutive terms at any one time. Terms begin on the first day of the calendar year and end on the last day of the calendar year or until successors are appointed, except for the first appointed members who shall serve through the last calendar days of the year in which they are appointed, before commencing the terms prescribed by this section.

Any member of the board may be removed from office for cause by the Governor. A member may not serve more than 2 full successive terms provided that, for this purpose only, a period actually served that exceeds 1/2 of the 3-year term is deemed a full term.

[ 1991, c. 499, §7 (AMD) .]

3. Meetings. The board shall meet during the first month of each calendar year to select a chairman and for other purposes. At least one additional meeting shall be held before the end of each calendar year. Other meetings may be convened at the call of the chairman or the written request of any 3 board members. A majority of the members of the board shall constitute a quorum for all purposes.

[ 1987, c. 410, §4 (AMD) .]

4. Compensation. Members of the board shall receive no compensation for their services, but are entitled to expenses on the same basis as provided for state employees.

[ 1987, c. 410, §4 (AMD) .]

SECTION HISTORY

1985, c. 496, §A2 (NEW). 1987, c. 410, §4 (AMD). 1989, c. 845, §5 (AMD). 1991, c. 499, §7 (AMD). 1997, c. 364, §4 (AMD). 2001, c. 231, §6 (AMD). 2001, c. 626, §9 (AMD). 2003, c. 551, §3 (AMD).



32 §10004. Board of Underground Oil Storage Tank Installers; powers and duties

1. Powers. The board shall administer and enforce this chapter and evaluate the qualifications of applicants for certification. The board may issue subpoenas, examine witnesses, administer oaths and may investigate or cause to be investigated any complaints made to it or any cases of noncompliance with or violation of this chapter.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

2. Rules. The board may adopt, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, rules relating to professional conduct to carry out the policy of this chapter, including, but not limited to, rules relating to professional regulation and to the establishment of ethical standards of practice for persons certified to practice underground oil storage tank installation, inspection and removal and underground gasoline storage tank removal.

[ 2001, c. 231, §7 (AMD) .]

3. Hearings. Hearings may be conducted by the board to assist with investigations, to determine whether grounds exist for suspension, revocation or denial of certification, or as otherwise deemed necessary to the fulfillment of its responsibilities under this chapter. Hearings shall be conducted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV, to the extent applicable.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

4. Records. The board shall keep such records and minutes as are necessary to the ordinary dispatch of its functions.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

5. Contracts. The board may enter into contracts to carry out its responsibilities under this chapter.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

6. Reports. No later than August 1st of each year, the board shall submit to the commissioner, for the preceding fiscal year ending June 30th, its annual report of its operations and financial position, together with such comments and recommendations as the commissioner deems essential.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

SECTION HISTORY

1985, c. 496, §A2 (NEW). 1987, c. 410, §5 (AMD). 1989, c. 312, §2 (AMD). 1997, c. 364, §5 (AMD). 2001, c. 231, §7 (AMD).



32 §10005. Board of Underground Storage Tank Installers; administrative provisions

1. Officers. The board shall appoint a secretary and may appoint other officers as it determines necessary.

[ 1987, c. 410, §6 (AMD) .]

2. Employees. With the advice of the board, the commissioner may appoint, subject to the Civil Service Law, such employees as may be necessary to carry out this chapter. Any person so employed shall be located in the department and under the administrative and supervisory direction of the commissioner.

[ 1985, c. 785, Pt. B, §147 (AMD) .]

3. Budget. The board shall submit to the commissioner its budgetary requirements in the same manner as is provided in Title 5, section 1665.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

SECTION HISTORY

1985, c. 496, §A2 (NEW). 1985, c. 785, §B147 (AMD). 1987, c. 410, §6 (AMD).



32 §10006. Certification

1. Certification required. A person may not practice, or profess to practice, as an underground oil storage tank installer or underground oil storage tank inspector in this State or use the words "underground oil storage tank installer," "underground oil storage tank inspector" or other words or letters to indicate that the person using the words or letters is a certified underground oil storage tank installer or underground oil storage tank inspector unless that person is certified in accordance with this chapter.

[ 2007, c. 292, §1 (AMD) .]

2. Individual. Only an individual may be certified under this chapter.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

3. Proper underground oil storage tank installer certification class required. A person may not install or advertise to install underground oil storage tanks or remove, pursuant to Title 38, section 566-A, subsection 5, underground tanks used for the storage of Class 1 liquids unless the person has been certified in accordance with this subsection.

A. [1991, c. 817, §1 (RP).]

B. An underground oil storage tank installer may install or remove any type of underground oil storage tank, with the exception of field-constructed underground oil storage tanks and impressed-current cathodically protected tanks. [2007, c. 292, §1 (AMD).]

C. [2007, c. 292, §1 (RP).]

D. [1991, c. 817, §3 (RP).]

E. [2007, c. 292, §1 (RP).]

[ 2007, c. 292, §1 (AMD) .]

4. Proper underground gasoline storage tank remover certification class required.

[ 2007, c. 292, §1 (RP) .]

SECTION HISTORY

1985, c. 496, §A2 (NEW). 1987, c. 410, §7 (AMD). 1989, c. 312, §§3,4 (AMD). 1989, c. 845, §6 (AMD). 1991, c. 817, §§1-4 (AMD). 1997, c. 364, §6 (AMD). 2001, c. 231, §8 (AMD). 2007, c. 292, §1 (AMD).



32 §10007. Persons and practices exempt

Nothing in this chapter may be construed as preventing or restricting the practice, services or activities of: [1985, c. 496, Pt. A, §2 (NEW).]

1. Certified persons. Any person certified in this State by any other law from engaging in the profession or occupation for which he is certified.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

SECTION HISTORY

1985, c. 496, §A2 (NEW).



32 §10008. Reciprocity

A person who is a resident of the State and has been certified in another state as an underground oil storage tank installer or underground oil storage tank inspector may, upon payment of a fee as established under section 10012, obtain a certification as an underground oil storage tank installer or underground oil storage tank inspector, if that person submits satisfactory evidence of certification as an underground oil storage tank installer or underground oil storage tank inspector in another state under qualifications equivalent to those specified in this chapter. [2001, c. 231, §9 (AMD).]

SECTION HISTORY

1985, c. 496, §A2 (NEW). 1987, c. 410, §8 (AMD). 1997, c. 364, §7 (AMD). 2001, c. 231, §9 (AMD).



32 §10009. Certification requirements for persons working as underground hazardous substance storage tank installers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 496, §A2 (NEW). 1985, c. 763, §A95 (AMD). 1987, c. 410, §9 (RPR). 1989, c. 312, §5 (RP).



32 §10010. Requirements for certification

An applicant for certification as an underground oil storage tank installer or an underground oil storage tank inspector must file a written application provided by the board, showing to the satisfaction of the board that that person meets the following requirements. [2007, c. 292, §2 (AMD).]

1. Residence. An applicant need not be a resident of this State.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

2. Character. An applicant shall have demonstrated ethical practice.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

3. Education and examination for certification of new underground oil storage tank installers. An applicant must meet the following requirements:

A. Passage of an initial written or oral examination based on laws outlined in and any rules promulgated under Title 38, chapter 3, subchapter II-B, by the Board of Environmental Protection concerning the installation and removal of underground oil storage tanks, any regulations promulgated by the federal Environmental Protection Agency regarding the installation and removal of underground oil storage tanks and any technical concepts necessary to understand and implement those laws, rules or regulations; [1989, c. 312, §7 (RPR); 1989, c. 845, §7 (AMD).]

B. Successful completion of an apprenticeship in accordance with this section and under the direct supervision of an underground oil storage tank installer; and [2007, c. 292, §3 (AMD).]

C. Passage of a final written or oral examination that is based on the laws outlined in and rules adopted under Title 38, chapter 3, subchapter 2-B, by the Board of Environmental Protection concerning the installation and removal of underground oil storage tanks. [2007, c. 292, §4 (AMD).]

[ 2007, c. 292, §§3, 4 (AMD) .]

3-A. Apprenticeship requirements for new underground oil storage tank installers. An applicant for certification as an underground oil storage tank installer must meet the following apprenticeship requirements before being certified.

A. [1991, c. 817, §5 (RP).]

B. To be eligible to take the final examination for a certification, the applicant must provide documentation of field experience, under the apprenticeship of an underground oil storage tank installer, sufficient to demonstrate expertise in the installation and removal of tanks and piping. The board shall specify, in the rules adopted pursuant to paragraph D, the nature and extent of field experience required to demonstrate this expertise. [2007, c. 292, §5 (AMD).]

C. [2007, c. 292, §6 (RP).]

D. The board shall adopt rules to administer this section and to provide a variance to the apprenticeship requirements under paragraph B if the applicant can satisfactorily demonstrate training and experience comparable to completion of an apprenticeship. [2007, c. 292, §7 (AMD).]

[ 2007, c. 292, §§5-7 (AMD) .]

4. Education and examination for certification of new underground hazardous substance storage tank installers.

[ 1997, c. 364, §9 (RP) .]

5. Education and examination for certification of underground gasoline storage tank removers.

[ 2007, c. 292, §8 (RP) .]

6. Education and examination for certification of underground oil storage tank inspectors. An applicant for certification as an underground oil storage tank inspector must:

A. Pass a written or oral examination prepared by the board or such other exam as the board may deem equivalent that demonstrates the applicant's understanding of the following:

(1) The underground oil storage tank requirements of Title 38, chapter 3, subchapter II-B;

(2) Any rules regarding underground oil storage tanks adopted pursuant to Title 38, chapter 3, subchapter II-B by the Board of Environmental Protection;

(3) Any regulations regarding underground oil storage promulgated by the federal Environmental Protection Agency; and

(4) Any technical concepts necessary to understand and implement state and federal laws, rules and regulations regarding underground oil storage tanks; [2001, c. 231, §11 (NEW).]

B. Demonstrate valid certification or licensing by manufacturers of ancillary equipment that the applicant intends to inspect if the manufacturers require any such certification to maintain equipment warranties; and [2001, c. 231, §11 (NEW).]

C. If the applicant intends to inspect cathodic protection systems, demonstrate valid, nationally recognized certification or licensing that meets the requirements for a "cathodic protection tester" as specified in 40 Code of Federal Regulations, Section 280.12. [2001, c. 231, §11 (NEW).]

[ 2001, c. 231, §11 (NEW) .]

SECTION HISTORY

1985, c. 496, §A2 (NEW). 1987, c. 410, §§10-12 (AMD). 1989, c. 312, §§6-10 (AMD). 1989, c. 845, §§7-10 (AMD). 1991, c. 817, §5 (AMD). 1997, c. 364, §§8-10 (AMD). 2001, c. 231, §§10,11 (AMD). 2007, c. 292, §§2 - 8 (AMD).



32 §10010-A. Certification requirements regarding on-site removal of underground oil storage tank used for storage of motor fuel under supervision of designated representative of Department of Environmental Protection (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 763, §A96 (NEW). 1987, c. 410, §13 (AMD). 1989, c. 312, §11 (AMD). 1989, c. 845, §11 (AMD). 1997, c. 364, §11 (AMD). 2011, c. 206, §3 (RP).



32 §10010-B. Certification of employees of the department

Employees of the Department of Environmental Protection may be certified for the purposes of carrying out their assigned duties and responsibilities but remain subject to the conditions set forth in Title 5, section 18. [1985, c. 763, Pt. A, §96 (NEW).]

SECTION HISTORY

1985, c. 763, §A96 (NEW).



32 §10010-C. Examination of fire-fighting personnel (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 817, §6 (NEW). 2007, c. 292, §9 (RP).



32 §10011. Examination for certification

1. Requirements; fees. Only a person satisfying the requirements of section 10010, subsections 1 and 2 may apply for examination in the manner prescribed by the board. The application must be accompanied by the nonrefundable fee prescribed by section 10012. A person who fails either part of the applicable examination specified in section 10010, subsection 3 or 6 may apply for reexamination upon payment of the prescribed fee.

[ 2007, c. 292, §10 (AMD) .]

2. Content. The written examination must test the applicant's knowledge of the skills and knowledge relating to storage tank installation, inspection or removal and such other subjects as the board requires to determine the applicant's fitness to practice. The board shall approve examinations required by this chapter for underground oil storage tank installers, underground gasoline storage tank removers and underground oil storage tank inspectors and establish standards for an acceptable performance.

[ 2001, c. 231, §13 (AMD) .]

3. Time and place. Applicants for certification shall be examined at a time and place and under such supervision as the board requires. Examinations shall be given at least twice each year at such places as the board determines.

The board shall give reasonable public notice of these examinations in accordance with its rules.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

4. Scores; review. Applicants may obtain their examination scores and may review their papers in accordance with rules as the board may establish.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

SECTION HISTORY

1985, c. 496, §A2 (NEW). 1987, c. 410, §14 (AMD). 1989, c. 312, §12 (AMD). 1991, c. 817, §7 (AMD). 1997, c. 364, §§12,13 (AMD). 2001, c. 231, §§12,13 (AMD). 2007, c. 292, §10 (AMD).



32 §10012. Fees

1. Amount. Fees may be established by the board in amounts which are reasonable and necessary for their respective purposes.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

2. Disposal of fees and civil penalties. All fees received by the board under subsection 1 and civil penalties imposed under sections 10015 or 10016 must be paid to the Treasurer of State to be deposited into the Maine Ground and Surface Waters Clean-up and Response Fund and used for the purpose of carrying out all applicable provisions of this chapter. Any balance of fees and civil penalties does not lapse but must be carried forward as a continuing account to be expended for the same purposes in the following fiscal years.

[ 2015, c. 319, §4 (AMD) .]

SECTION HISTORY

1985, c. 496, §A2 (NEW). 1985, c. 626, §1 (AMD). 1987, c. 410, §15 (AMD). 1989, c. 312, §13 (AMD). 1991, c. 499, §8 (AMD). 1997, c. 364, §14 (AMD). 2001, c. 231, §14 (AMD). 2007, c. 497, §1 (AMD). 2015, c. 319, §4 (AMD).



32 §10013. Issuance of certification

The board shall issue a certificate to any person who meets the requirements of this chapter upon payment of the prescribed certification fee. [1985, c. 496, Pt. A, §2 (NEW).]

SECTION HISTORY

1985, c. 496, §A2 (NEW).



32 §10014. Renewal of certification

1. Biennial renewal. Any certificate issued under this chapter is subject to biennial renewal and shall expire, unless renewed in the manner prescribed by the rules of the board, upon the payment of a renewal fee. Certificates may be renewed up to 30 days after the date of expiration upon payment of a late fee of $10 in addition to the renewal fee. Any person who submits an application for renewal more than 30 days after the certification renewal date is subject to all requirements governing new applicants under this chapter, except that the board may, in its discretion, giving due consideration to the protection of the public, waive examination if that renewal application is made within 2 years from the date of that expiration.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

2. Inactive status. Upon request, the board shall grant inactive status to certified persons who do not practice or present themselves as underground oil tank installers, underground gasoline storage tank removers or underground oil storage tank inspectors and maintain any continuing competency requirements established by the board.

[ 2001, c. 231, §15 (AMD) .]

3. Continuing competency. Each certification renewal shall be accompanied with evidence of continuing competencies as determined by the board.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

SECTION HISTORY

1985, c. 496, §A2 (NEW). 1987, c. 410, §16 (AMD). 1989, c. 312, §14 (AMD). 1997, c. 364, §15 (AMD). 2001, c. 231, §15 (AMD).



32 §10015. Investigation; refusal of license or renewal; disciplinary action

1. Complaints; investigations. The board shall investigate or cause to be investigated a complaint made on its own motion or on written complaint filed with the board and all cases of noncompliance with or violation of this chapter or of any rules adopted by the board.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

2. Grounds for disciplinary action. The following are grounds for an action to modify, reclassify, suspend, revoke or refuse to issue or renew a certificate or impose a civil penalty:

A. The practice of any fraud or deceit in obtaining a certificate under this chapter or in connection with services rendered within the scope of the certificate issued; [1985, c. 496, Pt. A, §2 (NEW).]

B. Unprofessional conduct, including any gross negligence, incompetency or misconduct in the certified person's performance of the work of underground oil storage tank installation or removal, underground gasoline storage tank removal or underground oil storage tank inspection or violation of any standard of professional behavior established by the board; [2001, c. 231, §16 (AMD).]

C. Subject to the limitation of Title 5, chapter 341, conviction of a crime that involves dishonesty or false statement or relates directly to the practice for which the certified person is certified or conviction of any crime for which imprisonment for one year or more may be imposed; or [1989, c. 845, §12 (AMD).]

D. Any violation of this chapter or any rule adopted by the board. [1985, c. 496, Pt. A, §2 (NEW).]

[ 2007, c. 292, §11 (AMD) .]

2-A. Disciplinary action authority. For each violation of applicable laws, rules or conditions of certification, the board may take one or more of the following actions:

A. Issue warnings, censures or reprimands to a certified person or applicant. Each warning, censure and reprimand issued must be based on violations of different applicable laws, rules, or conditions of certification or on separate instances of actionable conduct or activity; [1989, c. 845, §13 (NEW).]

B. Suspend a certificate for up to 90 days for each violation or instance of actionable conduct or activity. Suspensions may be set to run concurrently or consecutively and, in total, may not exceed one year. Execution of all or any portion of a term of suspension may be stayed pending successful completion of conditions of probation, although the suspension remains part of the certified person's record; [1989, c. 845, §13 (NEW).]

C. Impose civil penalties of up to $1,500 for each violation or each instance of actionable conduct or activity; [1989, c. 845, §13 (NEW).]

D. Impose conditions of probation upon an applicant or certified person. Probation may run for such time period as the board determines appropriate. Probation may include such conditions as: additional continuing education; medical, psychiatric or mental health consultations or evaluations; mandatory professional or occupational supervision of the applicant or certified person; and such other conditions as the board determines appropriate. Cost incurred in the performance of terms of probation is borne by the applicant or certified person. Failure to comply with the conditions of probation is grounds for disciplinary action against a certificate holder; [1989, c. 845, §13 (NEW).]

E. Suspend or revoke a certificate pursuant to Title 5, section 10004; and [1989, c. 845, §13 (NEW).]

F. Refuse to issue or renew a certificate. [1989, c. 845, §13 (NEW).]

[ 1989, c. 845, §13 (NEW) .]

2-B. Consent agreements. The board may execute a consent agreement which resolves a complaint or investigation without further proceedings. Consent agreements may be entered into only with the consent of the applicant, the board and the Department of the Attorney General. Any remedy, penalty or fine that is otherwise available by law, even if in the District Court, may be achieved by consent agreement, including long-term suspension and permanent revocation of a certificate. A consent agreement is not subject to review or appeal and may be modified only by a writing executed by all parties to the original consent agreement. A consent agreement is enforceable by an action in Superior Court.

[ 1989, c. 845, §13 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2-C. Surrender of certificate. The board may require surrender of certificates. In order for a certified person's surrender of a certificate to be effective, a surrender must first be accepted by vote of the board. The board may refuse to accept surrender of the certificate if the certified person is under investigation or is the subject of a pending complaint or proceeding unless a consent agreement is first entered into pursuant to this chapter.

[ 1989, c. 845, §13 (NEW) .]

3. Criminal penalty. Any person who violates a provision of this chapter or any lawful order or rule adopted by the board is guilty of a Class E crime.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

4. Injunction. The State may bring an action in Superior Court to enjoin any person from violating this chapter, regardless of whether proceedings have been or may be instituted in the District Court or whether criminal proceedings have been or may be instituted.

[ 1985, c. 496, Pt. A, §2 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

5. Reinstatement. An application for reinstatement may be made to the board one year from the date of revocation of a certificate. The board may accept or reject the application and hold a hearing to consider the reinstatement.

[ 1985, c. 496, Pt. A, §2 (NEW) .]

6. Limitation of actions. An action by the board against a certified person for any violation of this chapter relating to a tank or equipment installed on or after September 16, 1991 must be commenced within 3 years after the violation is discovered, but the action may not be commenced more than 15 years after installation of the storage tank or equipment that is the subject of the violation.

[ 1999, c. 714, §1 (NEW) .]

The jurisdiction to suspend or revoke certificates conferred by this section is concurrent with that of the Superior Court. Civil penalties accrue to the Maine Ground and Surface Waters Clean-up and Response Fund. Any nonconsensual action under subsection 2-A taken under authority of this section may be imposed only after a hearing conforming to the requirements of Title 5, chapter 375, subchapter 4, and is subject to judicial review exclusively in the Superior Court in accordance with Title 5, chapter 375, subchapter 7, notwithstanding any other provision of law. [2015, c. 319, §5 (AMD).]

SECTION HISTORY

1985, c. 496, §A2 (NEW). 1987, c. 410, §17 (AMD). 1989, c. 312, §15 (AMD). 1989, c. 845, §§12-14 (AMD). 1997, c. 364, §16 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 714, §1 (AMD). 2001, c. 231, §16 (AMD). 2005, c. 330, §2 (AMD). 2007, c. 292, §11 (AMD). 2015, c. 319, §5 (AMD).



32 §10016. Uncertified practice

1. Complaints. The board may receive or initiate complaints of uncertified practice as an underground oil storage tank installer or inspector.

[ 2007, c. 497, §2 (NEW) .]

2. Investigation. Complaints of uncertified practice under subsection 1 may be investigated by the board, the department or the Attorney General. If sufficient evidence of uncertified practice is uncovered, the evidence must be compiled and presented to the Attorney General or the local district attorney's office for prosecution.

[ 2007, c. 497, §2 (NEW) .]

3. Criminal penalties. Notwithstanding any other provision of law:

A. A person who practices or represents to the public that the person is authorized to practice as an underground oil storage tank installer or inspector and intentionally, knowingly or recklessly fails to obtain certification as required by this chapter or intentionally, knowingly or recklessly practices or represents to the public that the person is authorized to practice after the certification required by this chapter has expired or been suspended or revoked commits a Class E crime; and [2007, c. 497, §2 (NEW).]

B. A person who violates paragraph A when the person has a prior conviction under this subsection commits a Class D crime. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence, except that, for purposes of this paragraph, the date of the prior conviction must precede the commission of the offense being enhanced by no more than 3 years. [2007, c. 497, §2 (NEW).]

[ 2007, c. 497, §2 (NEW) .]

4. Civil violations. A person who practices or represents to the public that the person is authorized to practice as an underground oil storage tank installer or inspector without first obtaining certification as required by this chapter or after the certification has expired or has been suspended or revoked commits a civil violation for which a fine of not less than $100 and not more than $2,000 for each violation may be adjudged. An action under this subsection may be brought in District Court or Superior Court.

[ 2007, c. 497, §2 (NEW) .]

5. Injunctions. The Attorney General may bring an action in District Court or Superior Court to enjoin a person from violating subsection 4 and to restore to a person who has suffered any ascertainable loss by reason of that violation any money or personal or real property that may have been acquired by means of that violation and to compel the return of compensation received for engaging in that unlawful conduct.

A person who violates the terms of an injunction issued under this subsection shall pay to the State a fine of not more than $10,000 for each violation. In an action under this subsection, when a permanent injunction has been issued, the court may order the person against whom the permanent injunction is issued to pay to the Maine Ground and Surface Waters Clean-up and Response Fund under Title 38, chapter 3, subchapter 2-A the costs of the investigation of that person by the Attorney General and the costs of suit, including attorney's fees. In an action by the Attorney General brought against a person for violating the terms of an injunction issued under this subsection, the court may make the necessary orders or judgments to restore to a person who has suffered any ascertainable loss any money or personal or real property or to compel the return of compensation received by reason of such conduct found to be in violation of an injunction.

[ 2015, c. 319, §6 (AMD) .]

SECTION HISTORY

2007, c. 497, §2 (NEW). 2015, c. 319, §6 (AMD).






Chapter 105: REVISED MAINE SECURITIES ACT

Subchapter 1: OFFICE OF SECURITIES AND SECURITIES ADMINISTRATOR

32 §10101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10102. Office of Securities (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 182, §10 (NEW). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10103. Administrator and other personnel (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 182, §10 (NEW). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).






Subchapter 2: FRAUDULENT AND OTHER PROHIBITED PRACTICES

32 §10201. Offers, sales and purchases (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10202. Market manipulation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10203. Prohibited actions by investment advisers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10204. Misleading filings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §6 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10205. Unlawful representations concerning licensing, registration or exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §7 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).






Subchapter 3: LICENSING OF BROKER-DEALERS, SALES REPRESENTATIVES AND INVESTMENT ADVISORS

32 §10301. Broker-dealer and sales representative licensing requirement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §8 (AMD). 1997, c. 168, §1 (AMD). 1999, c. 37, §§1,2 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10302. Exempt broker-dealers and sales representatives (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1985, c. 617, §§1,2 (AMD). 1989, c. 542, §§9,10 (AMD). 1991, c. 82, §1 (AMD). 1997, c. 168, §§2-5 (AMD). 1999, c. 37, §3 (AMD). 1999, c. 279, §1 (AMD). 2003, c. 201, §§1-3 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10303. Investment adviser and investment adviser representative licensing requirement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §11 (AMD). 1991, c. 82, §2 (AMD). 1997, c. 168, §§6,7 (AMD). 2001, c. 183, §A1 (AMD). 2001, c. 183, §A14 (AFF). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10304. Exempt investment advisers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §12 (AMD). 1997, c. 168, §§8-10 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10305. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1985, c. 617, §3 (AMD). 1989, c. 542, §13 (AMD). 2001, c. 183, §A2 (AMD). 2001, c. 183, §A14 (AFF). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10305-A. Notice filing (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 168, §11 (NEW). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10306. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §§14-16 (AMD). 1991, c. 528, §§M1,2 (AMD). 1991, c. 528, §§M5,RRR (AFF). 1991, c. 591, §§M1,2 (AMD). 1991, c. 591, §M5 (AFF). 1993, c. 410, §§K2-4 (AMD). 1999, c. 37, §4 (AMD). 2001, c. 183, §§A3-8 (AMD). 2001, c. 183, §A14 (AFF). 2003, c. 201, §§4-13 (AMD). 2005, c. 12, §§KKKK1-5 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10307. Examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1985, c. 617, §4 (AMD). 1989, c. 542, §17 (AMD). 1991, c. 82, §§3-5 (AMD). 1997, c. 168, §§12-14 (AMD). 2001, c. 183, §§A9,10 (AMD). 2001, c. 183, §A14 (AFF). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10308. Licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §§18-20 (AMD). 1991, c. 82, §6 (AMD). 2003, c. 201, §14 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10309. Annual report and fee (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §21 (AMD). 1997, c. 168, §15 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10310. Post-licensing requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §22 (AMD). 1997, c. 168, §§16,17 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10311. Successor firms (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §23 (AMD). 1999, c. 37, §5 (AMD). 2003, c. 201, §15 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10312. Inspection power (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §24 (AMD). 1997, c. 168, §18 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10313. Grounds for denial, suspension, revocation, cancellation and withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1985, c. 617, §5 (AMD). 1989, c. 542, §§25,26 (AMD). 1991, c. 82, §7 (AMD). 1997, c. 660, §C1 (AMD). 1999, c. 37, §§6-8 (AMD). 2001, c. 262, §§D1-3 (AMD). 2003, c. 201, §16 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10314. Custody of clients' securities and funds (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §27 (AMD). 1997, c. 168, §§19,20 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).






Subchapter 4: REGISTRATION OF SECURITIES

32 §10401. Registration requirement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1997, c. 168, §21 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10402. Registration by notification (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §28 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10403. Registration by coordination (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1985, c. 617, §6 (AMD). 1989, c. 542, §§29-31 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10404. Registration by qualification (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1987, c. 592, (AMD). 1989, c. 542, §§32,33 (AMD). 1999, c. 37, §9 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10405. Provisions applicable to registration generally (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §34 (AMD). 1991, c. 528, §M3 (AMD). 1991, c. 528, §§M5,RRR (AFF). 1991, c. 591, §M3 (AMD). 1991, c. 591, §M5 (AFF). 1993, c. 410, §K5 (AMD). 2003, c. 201, §17 (AMD). 2003, c. 673, §RRR1 (AMD). 2003, c. 673, §RRR3 (AFF). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10406. Denial, suspension and revocation of registration (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §35 (AMD). 2003, c. 201, §18 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).






Subchapter 5: GENERAL PROVISIONS

32 §10501. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §§36-40 (AMD). 1997, c. 168, §§22,23 (AMD). 1999, c. 37, §§10-12 (AMD). 1999, c. 279, §§2-4 (AMD). 2001, c. 61, §§1,2 (AMD). 2001, c. 183, §A11 (AMD). 2001, c. 183, §A14 (AFF). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10502. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1985, c. 617, §§7-9 (AMD). 1989, c. 542, §§41-44 (AMD). 1991, c. 82, §8 (AMD). 1991, c. 528, §M4 (AMD). 1991, c. 528, §§M5,RRR (AFF). 1991, c. 591, §M4 (AMD). 1991, c. 591, §M5 (AFF). 1993, c. 257, §10 (AMD). 1997, c. 168, §§24-26 (AMD). 1997, c. 660, §C2 (AMD). 1999, c. 37, §§13,14 (AMD). 1999, c. 279, §§5-8 (AMD). 2001, c. 183, §§B1-4 (AMD). 2003, c. 201, §19 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10503. Filing of sales and advertising literature (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1985, c. 617, §10 (AMD). 1989, c. 542, §45 (AMD). 1997, c. 168, §27 (RP).



32 §10504. Filing of sales and advertising literature (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 168, §28 (NEW). 1999, c. 279, §9 (AMD). 2003, c. 201, §20 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10505. Federal covered securities (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 168, §28 (NEW). 2003, c. 201, §§21,22 (AMD). 2003, c. 673, §RRR2 (AMD). 2003, c. 673, §RRR3 (AFF). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).






Subchapter 6: ENFORCEMENT AND CIVIL LIABILITY

32 §10601. Investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §46 (AMD). 1999, c. 37, §15 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10602. Enforcement of Act (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §§47,48 (AMD). 1991, c. 82, §9 (AMD). 1991, c. 509, §§35-37 (AMD). 1997, c. 168, §29 (AMD). 1999, c. 37, §§16,17 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10603. Power of court to grant relief (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §49 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10604. Criminal penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §§50,51 (AMD). 1991, c. 548, §D8 (AMD). 1997, c. 660, §§C3-5 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10605. Civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §52 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10606. Civil statute of limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10607. Rescission and settlement offers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §53 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10607-A. Right to rescission applicable to sales of viatical settlement contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 279, §10 (NEW). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10608. Miscellaneous provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §54 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).






Subchapter 7: ADMINISTRATION

32 §10701. Administration of Act (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1985, c. 617, §11 (AMD). 1989, c. 542, §§55,56 (AMD). 1997, c. 168, §30 (AMD). 1999, c. 184, §21 (AMD). 2003, c. 201, §§23,24 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10702. Cooperation with other agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §57 (AMD). 1999, c. 37, §18 (AMD). 1999, c. 184, §§22,23 (AMD). 2001, c. 182, §11 (AMD). 2003, c. 201, §25 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10703. General authority to adopt rules, forms and orders (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §58 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10704. Consent to service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §59 (AMD). 1997, c. 168, §§31-35 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10705. Advisory rulings; declaratory rulings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §60 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10706. Administrative files (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §61 (AMD). 1997, c. 168, §§36,37 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10707. Scope of the Act (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1997, c. 168, §38 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10708. Procedure for entry of an order (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1985, c. 617, §12 (AMD). 1989, c. 542, §§62-65 (AMD). 2001, c. 182, §12 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10709. Judicial review of orders (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 1989, c. 542, §66 (AMD). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10710. Repeal and saving provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 400, §2 (NEW). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10711. Acts of Superintendent of Financial Institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 542, §67 (NEW). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10712. Authority to change fees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §K6 (NEW). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).



32 §10713. Operating fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §K6 (NEW). 2001, c. 183, §A12 (AMD). 2001, c. 183, §A14 (AFF). 2005, c. 65, §A3 (AFF). 2005, c. 65, §A1 (RP). 2005, c. 397, §C26 (AFF).









Chapter 109-A: MAINE FAIR DEBT COLLECTION PRACTICES ACT

Subchapter 1: GENERAL PROVISIONS

32 §11001. Short title

This chapter shall be known and may be cited as the "Maine Fair Debt Collection Practices Act." [1985, c. 702, §2 (NEW).]

SECTION HISTORY

1985, c. 702, §2 (NEW).



32 §11002. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 702, §2 (NEW).]

1. Communication. "Communication" means the conveyance or receipt of information regarding or facilitating the collection of a debt, directly or indirectly, to or from any person through any medium.

[ 1985, c. 702, §2 (NEW) .]

1-A. Collection action. "Collection action" means a lawsuit or arbitration proceeding initiated to collect a debt from a consumer.

[ 2015, c. 272, §1 (NEW) .]

2. Conducting business in this State. "Conducting business in this State" means the collection or attempted collection of a debt due another by a debt collector located in this State; the face-to-face solicitation of creditors in this State as clients and the collection or attempted collection of their debts by a debt collector, wherever located; or the collection or attempted collection of debts incurred between a consumer in this State and creditor in this State by a debt collector, wherever located.

[ 1995, c. 397, §101 (AMD) .]

3. Consumer. "Consumer" means any natural person obligated or allegedly obligated to pay any debt.

[ 1985, c. 702, §2 (NEW) .]

4. Creditor. "Creditor" means any person who offers or extends credit creating a debt or to whom a debt is owed, but that term does not include any person to the extent that he receives an assignment or transfer of a debt in default solely for the purpose of facilitating collection of that debt for another.

[ 1985, c. 702, §2 (NEW) .]

5. Debt. "Debt" means any obligation or alleged obligation of a consumer to pay money arising out of a transaction in which the money, property, insurance or services that are the subject of the transaction are primarily for personal, family or household purposes, whether or not the obligation has been reduced to judgment. "Debt" includes any obligation or alleged obligation for payment of child support owed to, or owed by, a resident of this State and any obligation or alleged obligation relating to a check returned because of insufficient funds if a consumer is subject to an enforcement program operated by a private entity.

[ 2007, c. 214, §1 (AMD) .]

6. Debt collector. "Debt collector" means any person conducting business in this State, the principal purpose of which is the collection of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due another. "Debt collector" includes persons who furnish collection systems carrying a name that simulates the name of a debt collector and who supply forms or form letters to be used by the creditor even though the forms direct the debtor to make payments directly to the creditor. Notwithstanding the exclusion provided by section 11003, subsection 7, "debt collector" includes any creditor who, in the process of collecting the creditor's own debts, uses any name other than the creditor's that would indicate that a 3rd person is collecting or attempting to collect these debts. "Debt collector" includes any attorney-at-law whose principal activities include collecting debts as an attorney on behalf of and in the name of clients, except that any such attorney licensed to practice law in this State is subject exclusively to subchapter 2 and any such attorney not licensed to practice law in this State is subject to this entire chapter. "Debt collector" also includes any person regularly engaged in the enforcement of security interests securing debts, including a repossession company and a residential real estate property preservation provider. "Debt collector" does not include any person who retrieves collateral when a consumer has voluntarily surrendered possession. A person is regularly engaged in the enforcement of security interests if that person enforced security interests more than 5 times in the previous calendar year. If a person does not meet these numerical standards for the previous calendar year, the numerical standards must be applied to the current calendar year.

[ 2013, c. 521, Pt. E, §1 (AMD) .]

7. Location information. "Location information" means a consumer's place of abode and his telephone number at that place or his place of employment.

[ 1985, c. 702, §2 (NEW) .]

8. Person. "Person" means any natural person, corporation, trust, partnership, incorporated or unincorporated association and any other legal entity.

[ 1985, c. 702, §2 (NEW) .]

8-A. Residential real estate property preservation provider. "Residential real estate property preservation provider" means a person who regularly provides residential real estate property preservation services. "Residential real estate property preservation provider" does not include a supervised financial organization, a supervised lender, a person licensed by the Plumbers' Examining Board, a person licensed by the Electricians' Examining Board, a person licensed by the Department of Professional and Financial Regulation under chapter 131, a person licensed by the Maine Fuel Board or a person licensed by the Real Estate Commission.

[ 2013, c. 521, Pt. E, §2 (NEW) .]

8-B. Residential real estate property preservation services. "Residential real estate property preservation services" means those services undertaken at the direction of a person holding or enforcing a mortgage on residential real estate that is in default or in which the property is presumed abandoned in entering or arranging for entry into a building to perform the services of winterizing the residence, changing the door locks or removing unsecured items from the residence.

[ 2013, c. 521, Pt. E, §2 (NEW) .]

9. Administrator. "Administrator" means the Superintendent of Consumer Credit Protection.

[ 1995, c. 309, §29 (AFF); 1995, c. 309, §22 (RPR); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

10. Supervised financial organization. "Supervised financial organization" has the same meaning as defined in Title 9-A, section 1-301, subsection 38-A.

[ 1997, c. 66, §8 (AMD) .]

SECTION HISTORY

1985, c. 702, §2 (NEW). 1993, c. 126, §1 (AMD). 1995, c. 309, §§22,23 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 397, §101 (AMD). 1997, c. 66, §8 (AMD). 1999, c. 184, §20 (AMD). 2003, c. 562, §2 (AMD). 2005, c. 475, §1 (AMD). 2007, c. 214, §1 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF). 2013, c. 521, Pt. E, §§1, 2 (AMD). 2015, c. 272, §1 (AMD).



32 §11003. Exclusions

The term debt collector does not include: [1985, c. 702, §2 (NEW).]

1. Officers or employees of a creditor. Any officer or employee of a creditor while, in the name of the creditor, collecting debts for that creditor;

[ 1985, c. 702, §2 (NEW) .]

2. Persons related by common ownership or affiliated by corporate control. Any person while acting as a debt collector for another person, both of whom are related by common ownership or affiliated by corporate control, if the person acting as a debt collector does so only for persons to whom it is so related or affiliated and if the principal business of that person is not the collection of debts;

[ 1985, c. 702, §2 (NEW) .]

3. Officers or employees of the United States or any state. Any officer or employee of the United States or any state or agencies or instrumentalities of the State to the extent that collecting or attempting to collect any debt is in the performance of his official duties;

[ 1985, c. 702, §2 (NEW) .]

4. Persons serving legal process. Any person while serving or attempting to serve legal process on any other person in connection with the judicial enforcement of any debt;

[ 1985, c. 702, §2 (NEW) .]

5. Nonprofit organizations performing consumer credit counseling. Any nonprofit organization which, at the request of consumers, performs bona fide consumer credit counseling and assists consumers in the liquidation of their debts by receiving payments from those consumers and distributing those amounts to creditors;

[ 1985, c. 702, §2 (NEW) .]

6. Attorneys-at-law collecting debts on behalf of a client.

[ 1993, c. 126, §2 (RP) .]

7. Persons collecting debts owed or due to another. Any person collecting or attempting to collect any debt owed or due, or asserted to be owed or due, to another to the extent that the activity:

A. Is incidental to a bona fide fiduciary obligation or a bona fide escrow arrangement; [1985, c. 702, §2 (NEW).]

B. Concerns a debt which was originated by that person; [1985, c. 702, §2 (NEW).]

C. Concerns a debt which was not in default at the time it was obtained by that person; or [1985, c. 702, §2 (NEW).]

D. Concerns a debt obtained by that person as a secured party in a commercial credit transaction involving the creditor; [2009, c. 99, §1 (AMD).]

[ 2009, c. 99, §1 (AMD) .]

8. Collection activities related to the operation of a business. Any person whose collection activities are confined to and directly related to the operation of a business other than that of a debt collector, such as, but not limited to, financial institutions regulated under Title 9-B; and

[ 2009, c. 99, §2 (AMD) .]

9. Certain pretrial diversion programs for issuers of worthless checks. A private entity operating a worthless check enforcement program that meets the conditions set forth in section 11013-A, subsection 3.

[ 2009, c. 99, §3 (NEW) .]

SECTION HISTORY

1985, c. 702, §2 (NEW). 1993, c. 126, §2 (AMD). 2009, c. 99, §§1-3 (AMD).






Subchapter 2: DEBT COLLECTION ACTIVITIES

32 §11011. Acquisition of location information

1. Communication with person other than consumer. Any debt collector communicating with any person other than the consumer for the purpose of acquiring location information about the consumer shall:

A. Identify himself; state that he is confirming or correcting location information concerning the consumer; and, only if expressly requested, identify his employer; [1985, c. 702, §2 (NEW).]

B. Not state that the consumer owes any debt; [1985, c. 702, §2 (NEW).]

C. Not communicate with any such person more than once, unless requested to do so by that person or unless the debt collector reasonably believes that the earlier response of that person is erroneous or incomplete and that the person now has correct or complete location information; [1985, c. 702, §2 (NEW).]

D. Not communicate by postcard; [1985, c. 702, §2 (NEW).]

E. Not use any language or symbol on any envelope or in the contents of any communication effected by the mails or telegram that indicates that the debt collector is in the debt collection business or that the communication relates to the collection of a debt; and [1985, c. 702, §2 (NEW).]

F. After the debt collector knows the consumer is represented by an attorney with regard to the subject debt and has knowledge of, or can readily ascertain, that attorney's name and address, not communicate with any person other than that attorney, unless the attorney fails to respond within a reasonable period of time to communication from the debt collector. [1985, c. 702, §2 (NEW).]

[ 1985, c. 702, §2 (NEW) .]

SECTION HISTORY

1985, c. 702, §2 (NEW).



32 §11012. Communication in connection with debt collection

1. Communication with the consumer generally. Without the prior consent of the consumer given directly to the debt collector or the express permission of a court of competent jurisdiction, a debt collector may not communicate with a consumer in connection with the collection of any debt:

A. At any unusual time or place or a time or place known or which should be known to be inconvenient to the consumer. In the absence of knowledge of circumstances to the contrary, a debt collector shall assume that the convenient time for communicating with a consumer is after 8 a.m. and before 9 p.m., local time at the consumer's location; [1985, c. 702, §2 (NEW).]

B. If the debt collector knows that the consumer is represented by an attorney with respect to that debt and has knowledge of, or can readily ascertain, that attorney's name and address, unless the attorney fails to respond within a reasonable period of time to a communication from the debt collector or unless the attorney consents to direct communication with the consumer; or [1985, c. 702, §2 (NEW).]

C. At the consumer's place of employment if the debt collector knows or has reason to know that the consumer's employer prohibits the consumer from receiving a communication. [1985, c. 702, §2 (NEW).]

[ 1985, c. 702, §2 (NEW) .]

2. Communication with 3rd parties. Except as provided in section 11011, without the prior consent of the consumer given directly to the debt collector, or the express permission of a court of competent jurisdiction, or as reasonably necessary to effectuate a post-judgment judicial remedy, a debt collector shall not communicate, in connection with the collection of any debt, with any person other than the consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the creditor or the attorney of the debt collector.

[ 1985, c. 702, §2 (NEW) .]

3. Ceasing communication. If a consumer notifies a debt collector in writing that the consumer refuses to pay a debt or that the consumer wishes the debt collector to cease further communication with the consumer, the debt collector shall not communicate further with the consumer with respect to that debt, except:

A. To advise the consumer that the debt collector's further efforts are being terminated; [1985, c. 702, §2 (NEW).]

B. To notify the consumer that the debt collector or creditor may invoke specified remedies which are ordinarily invoked by the debt collector or creditor; or [1985, c. 702, §2 (NEW).]

C. Where applicable, to notify the consumer that the debt collector or creditor intends to invoke a specified remedy. [1985, c. 702, §2 (NEW).]

If the notice from the consumer is made by mail, notification shall be complete upon receipt.

[ 1985, c. 702, §2 (NEW) .]

4. Consumer defined. For the purpose of this section, the term consumer includes the consumer's spouse; parent, if the consumer is a minor; guardian; executor; or administrator.

[ 1985, c. 702, §2 (NEW) .]

SECTION HISTORY

1985, c. 702, §2 (NEW).



32 §11013. Prohibited practices

1. Harassment or abuse. A debt collector may not engage in any conduct, the natural consequence of which is to harass, oppress or abuse any person in connection with the collection of a debt. Without limiting the general application of this subsection, the following conduct is a violation of this section:

A. The use or threat of use of violence or other criminal means to harm the physical person, reputation or property of any person; [1985, c. 702, §2 (NEW).]

B. The use of obscene or profane language, or language the natural consequence of which is to abuse the hearer or reader; [1985, c. 702, §2 (NEW).]

C. The publication of a list of consumers who allegedly refuse to pay debts, except to a consumer reporting agency or to persons meeting the requirements of Title 10, chapter 209-B; [2013, c. 588, Pt. C, §16 (AMD).]

D. The advertisement for sale of any debt to coerce payment of the debt; [1985, c. 702, §2 (NEW).]

E. Causing a telephone to ring or engaging any person in telephone conversation repeatedly or continuously with intent to annoy, abuse or harass any person at the called number; [1985, c. 702, §2 (NEW).]

F. Except as provided in section 11011, the placement of telephone calls without meaningful disclosure of the caller's identity; and [1985, c. 702, §2 (NEW).]

G. The use of "shame cards," "shame automobiles" or similar devices. [1985, c. 702, §2 (NEW).]

[ 2013, c. 588, Pt. C, §16 (AMD) .]

2. False or misleading representations. A debt collector may not use any false, deceptive or misleading representation or means in connection with the collection of any debt. Without limiting the general application of this subsection, the following conduct is a violation of this section:

A. The false representation or implication that the debt collector is vouched for, bonded by or affiliated with the United States or any state, including the use of any badge, uniform, seal, insignia or facsimile; [1985, c. 702, §2 (NEW).]

B. The false representation of:

(1) The character, amount or legal status of any debt; or

(2) Any services rendered or compensation which may be lawfully received by any debt collector for the collection of a debt; [1985, c. 702, §2 (NEW).]

C. The false representation or implication that any individual is an attorney or that any communication is from an attorney; [1985, c. 702, §2 (NEW).]

D. The representation or implication that nonpayment of any debt will result in the arrest or imprisonment of any person or the seizure, garnishment, attachment or sale of any property or wages of any person, unless that action is lawful and the debt collector or creditor intends to take that action; [1985, c. 702, §2 (NEW).]

E. The threat to take any action that may not legally be taken or that is not intended to be taken; [1985, c. 702, §2 (NEW).]

F. The false representation or implication that a sale, referral or other transfer of any interest in a debt shall cause the consumer to:

(1) Lose any claim or defense to payment of the debt; or

(2) Become subject to any practice prohibited by this Act or the Maine Consumer Credit Code, Title 9-A; [1985, c. 702, §2 (NEW).]

G. The false representation or implication that the consumer committed any crime or other conduct in order to disgrace the consumer; [1985, c. 702, §2 (NEW).]

H. Communicating or threatening to communicate to any person credit information which is known or which should be known to be false, including the failure to communicate that a disputed debt is disputed; [1985, c. 702, §2 (NEW).]

I. The use or distribution of any written communication which simulates or is falsely represented to be a document authorized, issued or approved by any court, official or agency of the United States or any state, or which creates a false impression as to its source, authorization or approval; [1985, c. 702, §2 (NEW).]

J. The use of any false representation or deceptive means to collect or attempt to collect any debt or to obtain information concerning a consumer; [1985, c. 702, §2 (NEW).]

K. [1997, c. 155, Pt. D, §1 (RP).]

K-1. The failure to disclose in the initial written communication with the consumer and, if the initial communication with the consumer is oral, in that initial oral communication, that the debt collector is attempting to collect a debt and that any information obtained will be used for that purpose, and the failure to disclose in subsequent communications that the communication is from a debt collector, except that this paragraph does not apply to a formal pleading made in connection with a legal action; [1997, c. 155, Pt. D, §2 (NEW).]

L. The false representation or implication that accounts have been turned over to innocent purchasers for value; [1985, c. 702, §2 (NEW).]

M. The false representation or implication that documents are legal process; [1985, c. 702, §2 (NEW).]

N. The use of any business, company or organization name other than the true name of the debt collector's business, company or organization; [1985, c. 702, §2 (NEW).]

O. The false representation or implication that documents are not legal process forms or do not require action by the consumer; or [1985, c. 702, §2 (NEW).]

P. The false representation or implication that a debt collector operates or is employed by a consumer reporting agency, as defined by Title 10, section 1308, subsection 3. [2013, c. 588, Pt. C, §17 (AMD).]

[ 2013, c. 588, Pt. C, §17 (AMD) .]

3. Unfair practices. A debt collector may not use unfair or unconscionable means to collect or attempt to collect any debt. Without limiting the general application of this subsection, the following conduct is a violation of this section:

A. The collection of any amount, including any interest, fee, charge or expense incidental to the principal obligation, unless the amount is expressly authorized by the agreement creating the debt or permitted by law; [1985, c. 702, §2 (NEW).]

B. The acceptance by a debt collector from any person of a check or other payment instrument postdated by more than 5 days, unless that person is notified in writing of the debt collector's intent to deposit that check or instrument not more than 10 nor less than 3 business days prior to the deposit; [1985, c. 702, §2 (NEW).]

C. The solicitation by a debt collector of any postdated check or other postdated payment instrument for the purpose of threatening or instituting criminal prosecution; [1985, c. 702, §2 (NEW).]

D. Depositing or threatening to deposit any postdated check or other postdated payment instrument prior to the date on the check or instrument; [1985, c. 702, §2 (NEW).]

E. Causing charges to be made to any person for communications by concealment of the true purpose of the communication. These charges include, but are not limited to, collect telephone calls and telegram fees; [1985, c. 702, §2 (NEW).]

F. Taking or threatening to take any nonjudicial action to effect dispossession or disablement of property if:

(1) There is no present right to possession of the property claimed as collateral through an enforceable security interest;

(2) There is no present intention to take possession of the property; or

(3) The property is exempt by law from the dispossession or disablement; [1985, c. 702, §2 (NEW).]

G. Communicating with a consumer regarding a debt by postcard; [1985, c. 702, §2 (NEW).]

H. Using any language or symbol, other than the debt collector's address, on any envelope when communicating with a consumer by use of the mails or by telegram, except that a debt collector may use his business name if that name does not indicate that he is in the debt collection business; [1985, c. 702, §2 (NEW).]

I. Using or employing notaries public, constables, sheriffs or any other officer authorized to serve legal papers in the collection of a claim; [1985, c. 702, §2 (NEW).]

J. Exercising authority on behalf of a creditor to employ the services of lawyers, unless the creditor has specifically authorized the agency in writing to do so and the debt collector's course of conduct is at all times consistent with the true relationship of attorney and client between the lawyer and the creditor, such that the debt collector will not demand or obtain in any manner a share of the compensation for services performed by a lawyer in collecting a claim; [1985, c. 702, §2 (NEW).]

K. Failing to return any claim or claims upon written request of the creditor, claimant or forwarder after the tender of such amounts, if any, as may be due and owing to the debt collector, or refusing or intentionally failing to account to its clients for all money collected within 30 days from the last day of the month in which the money is collected or refusing, or intentionally failing, to return to the creditor all valuable papers deposited with a claim when that claim is returned; [1985, c. 702, §2 (NEW).]

L. Commingling money collected for a creditor with the debt collector's own funds or using any part of a creditor's money in the conduct of the debt collector's business; [1985, c. 702, §2 (NEW).]

M. Engaging in the business of lending money to any person or contacting any person for the purpose of securing a loan for any person with which to pay any claim left with it for collection, or recommending any person or persons as a source of funds to pay any such claim; or [1985, c. 702, §2 (NEW).]

N. Threatening to bring legal action in the debt collector's own name or instituting a suit on behalf of others or furnishing legal advice, except that a debt collector who is also an attorney may bring an action under this paragraph in the name of the creditor in any division or county permitted by 15 United States Code, Section 1692i and may furnish legal advice to the creditor with respect to a debt. [2009, c. 245, §8 (RPR).]

[ 2009, c. 245, §8 (AMD) .]

4. Reporting to consumer reporting agency. A debt collector may not report solely in its own name any credit or debt information to a consumer reporting agency, as defined by Title 10, section 1308, subsection 3.

[ 2013, c. 588, Pt. C, §18 (AMD) .]

5. Reporting certain unpaid medical expenses; court or administrative orders. A debt collector may not report to a consumer reporting agency any credit or debt information regarding overdue medical expenses owed by a parent for a minor child if the debt collector is notified orally or in writing of the existence of a court order or administrative order identifying another person as the party responsible for payment of medical expenses for that minor child. In addition, a report may not be made until after the debt collector has notified, or made a good faith effort to notify, the responsible party of that party's obligation to pay the overdue medical expenses. The debt collector may request reasonable verification of the order, including requesting a certified copy of the order.

[ 1993, c. 365, §2 (NEW) .]

6. Written requirement for payment schedule or settlement agreement. A debt collector may not enter into a payment schedule or settlement agreement regarding a debt unless the payment schedule or settlement agreement is either documented in open court, approved by the court and included in a court order or otherwise reduced to writing. If a payment schedule or settlement agreement is not included in a court order, the debt collector shall provide a written copy of the payment schedule or settlement agreement to the consumer within 10 business days of entering into the payment schedule or settlement agreement and the consumer need not make a payment on the payment schedule or settlement agreement until the written copy has been provided in accordance with this subsection.

[ 2015, c. 272, §2 (NEW) .]

7. Acting on time-barred debt. A debt collector may not initiate a collection action when the debt collector knows or reasonably should know that the collection action is barred by the limitations period as set forth in subsection 8.

[ 2015, c. 272, §2 (NEW) .]

8. Limitations period for debt collectors. A debt collector may not commence a collection action more than 6 years after the date of the consumer's last activity on the debt. This limitations period applies notwithstanding any other applicable statute of limitations, unless a shorter limitations period is provided under the laws of this State. Notwithstanding any other provision of law, when the applicable limitations period expires, any subsequent payment toward, written or oral affirmation of or other activity on the debt does not revive or extend the limitations period.

[ 2015, c. 272, §2 (NEW) .]

SECTION HISTORY

1985, c. 702, §2 (NEW). 1991, c. 453, §8 (AMD). 1991, c. 453, §10 (AFF). 1993, c. 365, §2 (AMD). 1997, c. 155, §§D1, 2 (AMD). 2009, c. 245, §8 (AMD). 2013, c. 588, Pt. C, §§16-18 (AMD). 2015, c. 272, §2 (AMD).



32 §11013-A. Exception for certain pretrial diversion programs for issuers of worthless checks operated by private entities

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Check" has the same meaning as in Title 14, section 6071, subsection 4. [2009, c. 99, §4 (NEW).]

B. "State or district attorney" means the chief elected or appointed prosecuting attorney in a district, county, municipality or comparable jurisdiction, including the Attorney General acting as chief elected or appointed prosecuting attorney in a district, county, municipality or comparable jurisdiction, who is responsible for the prosecution of state crimes and violations of jurisdiction-specific local ordinances. [2009, c. 99, §4 (NEW).]

C. "Worthless check violation" means a violation of Title 17-A, section 708, subsection 1, paragraph A. [2009, c. 99, §4 (NEW).]

[ 2009, c. 99, §4 (NEW) .]

2. Pretrial diversion program for issuers of worthless checks. If a state or district attorney wants to be excluded from consideration as a debt collector as provided in section 11003, subsection 9, that state or district attorney shall establish, within the jurisdiction of that state or district attorney and with respect to alleged worthless check violations that do not involve a check described in subsection 4, a pretrial diversion program for issuers of worthless checks who agree to participate voluntarily in that program to avoid criminal prosecution.

[ 2009, c. 99, §4 (NEW) .]

3. Conditions for exception. A private entity operating a pretrial diversion program for issuers of worthless checks that meets the following requirements is excluded from being considered a debt collector.

A. The private entity must operate the pretrial diversion program for issuers of worthless checks described in subsection 2 subject to an administrative support services contract with the state or district attorney and under the direction, supervision and control of that state or district attorney. [2009, c. 99, §4 (NEW).]

B. In the course of performing duties delegated to it by a state or district attorney under an administrative support services contract, the private entity referred to in paragraph A:

(1) Shall comply with the criminal laws of the State;

(2) Shall conform with the terms of the administrative support services contract and directives of the state or district attorney;

(3) May not exercise independent prosecutorial discretion;

(4) Shall contact any issuer of an alleged worthless check for the purposes of participating in a pretrial diversion program for issuers of worthless checks as described in subsection 2:

(a) Only as a result of a determination by the state or district attorney that probable cause of a worthless check violation under state criminal law exists, and that contact with the issuer of an alleged worthless check for purposes of participation in the program is appropriate; and

(b) Only if the issuer of an alleged worthless check has failed to pay the worthless check after demand for payment is made for the check amount pursuant to state law;

(5) Shall include as part of an initial written communication with an issuer of an alleged worthless check a clear and conspicuous statement that:

(a) The issuer of an alleged worthless check may dispute the validity of any alleged worthless check violation;

(b) When the issuer of an alleged worthless check knows, or has reasonable cause to believe, that the alleged worthless check violation is the result of theft or forgery of the check, identity theft or other fraud that is not the result of the conduct of the issuer of an alleged worthless check, the issuer of the alleged worthless check may file a crime report with the appropriate law enforcement agency; and

(c) If the issuer of an alleged worthless check notifies the private entity or the state or district attorney in writing, not later than 30 days after being contacted for the first time pursuant to subparagraph (4), that there is a dispute pursuant to this subsection, before further restitution efforts are pursued, the state or district attorney or an employee of that state or district attorney must make a determination that there is probable cause to believe that a crime has been committed; and

(6) May charge fees only in connection with services under the administrative support services contract under paragraph A that have been authorized by the contract with the state or district attorney. [2009, c. 99, §4 (NEW).]

[ 2009, c. 99, §4 (NEW) .]

4. Certain checks excluded. A check described in this subsection is not considered a worthless check eligible for the pretrial diversion program for issuers of worthless checks described in subsection 2 if the check involves or is subsequently found to involve:

A. A postdated check presented in connection with a payday loan or other similar transaction when the payee of the check knew that the issuer had insufficient funds at the time the check was made, drawn or delivered; [2009, c. 99, §4 (NEW).]

B. A stop payment order when the issuer acted in good faith and with reasonable cause in stopping payment on the check; [2009, c. 99, §4 (NEW).]

C. A check dishonored because of an adjustment to the issuer's account by the financial institution holding that account without providing notice to the person at the time the check was made, drawn or delivered; [2009, c. 99, §4 (NEW).]

D. A check for partial payment of a debt where the payee had previously accepted partial payment for that debt; [2009, c. 99, §4 (NEW).]

E. A check issued by a person who was not competent or was not of legal age to enter into a legal contractual obligation at the time the check was made, drawn or delivered; [2009, c. 99, §4 (NEW).]

F. A check issued to pay an obligation arising from a transaction that was illegal in the jurisdiction of the state or district attorney at the time the check was made, drawn or delivered; or [2009, c. 99, §4 (NEW).]

G. A check that is the result of theft or forgery of the check, identity theft or other fraud that is not the result of the conduct of the alleged worthless check offender. [2009, c. 99, §4 (NEW).]

[ 2009, c. 99, §4 (NEW) .]

5. Registration. Notwithstanding the exemptions in subsections 3 and 4, a private entity that operates a pretrial diversion program for issuers of worthless checks pursuant to this section shall register with the administrator on forms acceptable to the administrator and in a manner consistent with section 11031, subsection 2. Before granting a registration pursuant to this subsection, the administrator shall:

A. Review the administrative support services contract under subsection 3, paragraph A between the private entity and the state or district attorney; [2009, c. 99, §4 (NEW).]

B. Review all form communications to issuers of alleged worthless checks that will be used as part of the pretrial diversion program for issuers of worthless checks; and [2009, c. 99, §4 (NEW).]

C. Review the quality controls to be implemented by the state or district attorney and the private entity to ensure continued compliance with this section and to maintain the exemption granted in section 11003, subsection 9. [2009, c. 99, §4 (NEW).]

[ 2009, c. 99, §4 (NEW) .]

6. Enforcement. To ensure compliance with this section, the administrator may receive and act on complaints in accordance with Title 9-A, section 6-104, conduct compliance examinations pursuant to Title 9-A, section 6-106 and exercise regulatory and remedial authority pursuant to Title 9-A, Article 6.

[ 2009, c. 99, §4 (NEW) .]

SECTION HISTORY

2009, c. 99, §4 (NEW).



32 §11014. Validation of debts

1. Written notice. Within 5 days after the initial communication with a consumer in connection with the collection of any debt, a debt collector shall, unless the following information is contained in the initial communication or the consumer has paid the debt, send the consumer a written notice containing:

A. The amount of the debt; [1985, c. 702, §2 (NEW).]

B. The name of the creditor to whom the debt is owed; [1985, c. 702, §2 (NEW).]

C. A statement that unless the consumer, within 30 days after receipt of the notice, disputes the validity of the debt or any portion of the debt, the debt will be assumed to be valid by the debt collector; [1985, c. 702, §2 (NEW).]

D. A statement that if the consumer notifies the debt collector in writing within the 30-day period that the debt, or any portion of the debt, is disputed, the debt collector will obtain verification of the debt or a copy of a judgment against the consumer and a copy of the verification or judgment will be mailed to the consumer by the debt collector; and [1985, c. 702, §2 (NEW).]

E. A statement that, upon the consumer's written request within the 30-day period, the debt collector will provide the consumer with the name and address of the original creditor, if different from the current creditor. [1985, c. 702, §2 (NEW).]

[ 1985, c. 702, §2 (NEW) .]

2. Cease collection. If the consumer notifies the debt collector in writing within the 30-day period described in subsection 1 that the debt, or any portion of the debt, is disputed or that the consumer requests the name and address of the original creditor, the debt collector shall cease collection of the debt or any disputed portion of the debt, until the debt collector obtains verification of the debt or a copy of the judgment, or the name and address of the original creditor, and a copy of the verification or judgment, or name and address of the original creditor, is mailed to the consumer by the debt collector.

[ 1985, c. 702, §2 (NEW) .]

3. Liability. The failure of a consumer to dispute the validity of a debt under this section may not be construed by any court as an admission of liability by the consumer.

[ 1985, c. 702, §2 (NEW) .]

SECTION HISTORY

1985, c. 702, §2 (NEW).



32 §11015. Multiple debts

If any consumer owes multiple debts and makes any single payment to any debt collector with respect to the debts, the debt collector may not apply that payment to any debt which is disputed by the consumer and, where applicable, shall apply that payment in accordance with the consumer's directions. [1985, c. 702, §2 (NEW).]

SECTION HISTORY

1985, c. 702, §2 (NEW).



32 §11016. Furnishing certain deceptive forms

1. Unlawful activity. It is unlawful to design, compile and furnish any form knowing that the form would be used to create the false belief in a consumer that a person other than the creditor of the consumer is participating in the collection of or in an attempt to collect a debt the consumer allegedly owed the creditor, when in fact that person is not so participating.

[ 1985, c. 702, §2 (NEW) .]

2. Extent of liability. Any person who violates this section shall be liable to the same extent and in the same manner as a debt collector is liable under section 11054 for failure to comply with a provision of this Act.

[ 1985, c. 702, §2 (NEW) .]

SECTION HISTORY

1985, c. 702, §2 (NEW).



32 §11017. Repossession activity

1. Right to take possession after default. Except in the case of a residential real estate property preservation provider, a debt collector acting on behalf of a creditor may take possession of collateral only if possession can be taken without entry into a dwelling, unless that entry has been authorized after default and without the use of force or other breach of the peace.

[ 2013, c. 521, Pt. E, §3 (AMD) .]

2. Return of private property. Except in the case of a residential real estate property preservation provider, a debt collector shall inventory any unsecured property taken with repossessed collateral and immediately notify the consumer that the property will be made available in a manner convenient to the consumer.

[ 2013, c. 521, Pt. E, §3 (AMD) .]

3. Special treatment for necessary medical device or equipment in a repossessed vehicle. A consumer who has unsecured property taken when a vehicle is repossessed pursuant to Title 29-A, section 665, subsection 6 may have that property returned by complying with this subsection.

The consumer shall notify the debt collector that:

A. Unsecured property was taken with a repossessed vehicle; [2009, c. 45, §2 (NEW).]

B. The unsecured property includes a medical device or equipment necessary for health or welfare; and [2009, c. 45, §2 (NEW).]

C. The consumer does not have practicable means to retrieve the medical device or equipment. [2009, c. 45, §2 (NEW).]

If the consumer makes a reasonable request for the return of the medical device or equipment, the debt collector shall arrange to have the medical equipment or device promptly returned to the consumer. If the debt collector incurs expenses in actually returning the medical device or equipment to the consumer, those reasonable expenses are considered a reasonable charge incurred in realizing on a security interest in personal property, pursuant to Title 9-A, section 3-402, subsection 1, paragraph B, which may be added to the consumer's indebtedness.

[ 2009, c. 45, §2 (NEW) .]

4. Residential real estate property preservation. A residential real estate property preservation provider may enter into a dwelling only if authorized by the terms of a note, contract or mortgage. The provider may not use force or effect a breach of the peace against any person. The provider shall inventory any unsecured items removed from the dwelling and immediately notify the appropriate consumer that the unsecured items will be made available in a manner convenient to the consumer. The provider shall make a permanent record of all steps taken to preserve and secure the dwelling and shall make that record and the inventory of removed unsecured items available to the consumer upon written request.

[ 2013, c. 521, Pt. E, §4 (NEW) .]

SECTION HISTORY

1993, c. 126, §3 (NEW). 2009, c. 45, §2 (AMD). 2013, c. 521, Pt. E, §§3, 4 (AMD).



32 §11018. Privacy of consumer financial information

A collection agency or repossession company shall comply with the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations, as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001); the Federal Trade Commission, 16 Code of Federal Regulations, Part 313 (2001); or the Securities and Exchange Commission, 17 Code of Federal Regulations, Part 248 (2001), if the collection agency or repossession company is a financial institution as defined in those regulations. This section is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24. [2001, c. 262, Pt. E, §4 (NEW).]

SECTION HISTORY

2001, c. 262, §E4 (NEW).






Subchapter 3: LICENSING AND ADMINISTRATION

32 §11031. Licenses

1. Licenses required. Except as provided in this subchapter, no person may conduct the business of a debt collector in this State without a valid license issued by the superintendent.

[ 1985, c. 702, §2 (NEW) .]

2. Licenses. Licenses granted by the superintendent under this section are for a period of 2 years and expire on July 31st or at such other times as the superintendent may designate. Each license may be renewed biennially as long as the superintendent regards the business as responsible and safe, but in all cases terminate unless renewed by the expiration date. Each license must plainly state the name and business address of the licensee and be posted in a conspicuous place in the office where the business is transacted. The fee for each biennial license is $600. When the unexpired license term of an applicant is or will be less than one year at a time of licensure, the license fee may not exceed 1/2 the biennial license fee. If a licensee desires to carry on business in more than one place, the licensee shall procure a branch office license for each additional place where the business is to be conducted. The fee for each biennial branch office license is $300. Notwithstanding other remedies available under this chapter, applications received after the due date are subject to an additional fee of $100.

[ 2009, c. 243, §6 (AMD) .]

3. Applications. Applications for a license shall comply with the following requirements.

A. The superintendent may require such financial statements and references of all applicants for a license as he deems necessary; and may make or cause to be made an independent investigation concerning the applicant's reputation, integrity, competence and net worth. The investigation may cover all managerial personnel employed by or associated with the applicant. [1985, c. 702, §2 (NEW).]

B. Every application for a license shall be acted upon promptly by the superintendent. If the application complies in form and substance with this Act and the rules promulgated under this Act and the superintendent finds that the applicant is qualified under this Act, the superintendent shall issue a license forthwith. If the application is not sufficient in form or substance, the superintendent shall reject it and notify the applicant of the manner in which it is deficient. The rejection shall be without prejudice to the filing of a new application. If the superintendent finds that the applicant is not qualified under this Act, he shall reject the application and shall give the applicant written notice of the rejection and the reasons for the rejection. In addition, any foreign business, incorporated or unincorporated, before obtaining a license in order to conduct the business of a debt collector within the State shall furnish the superintendent with:

(1) A certified copy of its charter and bylaws; and

(2) A power of attorney appointing the superintendent to be the true and lawful attorney of the business in and for this State, upon whom all lawful process in an action or proceeding against the business may be served with the same effect as if the business existed in this State. The power of attorney shall stipulate and agree on the part of the business that any lawful process against the company which is served on the attorney shall be the same in legal force and validity as if served on the business itself, and that the authority shall continue in force irrevocable so long as any liability remains outstanding against the business in this State. A certificate of the appointment, duly certified and authenticated shall be filed in the office of the superintendent and a copy certified by him shall be received in evidence in all courts of this State. [1985, c. 702, §2 (NEW).]

[ 1985, c. 702, §2 (NEW) .]

4. Change in ownership or management. A change of 25% or more in ownership or management of any corporate licensee, or of the partners in any partnership licensee, shall require the filing of a new application under this section.

[ 1985, c. 702, §2 (NEW) .]

SECTION HISTORY

1985, c. 702, §2 (NEW). 1999, c. 184, §24 (AMD). 2009, c. 243, §6 (AMD).



32 §11032. Bond

The administrator shall require each licensee to file and maintain in force a surety bond, in a form prescribed by and acceptable to the administrator and in such sum as the administrator may deem reasonably necessary, to safeguard the interests of the public. The terms of the bond must run concurrent with the period of time during which the license will be in effect. The bond may be cancelled by the surety on the bond by giving 30 days' notice to the administrator, but the cancellation may not in any manner affect the liability of the surety as to anything occurring prior to the cancellation. [1997, c. 727, Pt. B, §22 (AMD).]

SECTION HISTORY

1985, c. 702, §2 (NEW). 1997, c. 727, §B22 (AMD).



32 §11033. Prior convictions as disqualifications

In evaluating a license application, the superintendent shall consider the criminal record of any individual applicant, of any partner, if the applicant is a partnership, of any officer or director, if the applicant is a corporation, or of any employee of the foregoing, in accordance with Title 5, chapter 341. No license may be granted to any lawyer, whose license to practice law has been suspended or revoked, during the effective period of that suspension or revocation. [1985, c. 702, §2 (NEW).]

SECTION HISTORY

1985, c. 702, §2 (NEW).



32 §11034. Rulemaking

The superintendent may make such reasonable rules, not inconsistent with this chapter, pertaining to the operation of the business of licensees as he deems necessary to safeguard the interest of the public. The rules shall be adopted in the manner prescribed in the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II. [1985, c. 702, §2 (NEW).]

SECTION HISTORY

1985, c. 702, §2 (NEW).



32 §11035. Advisory rulings

The superintendent may issue advisory rulings pertaining to the applicability of any statutory provision or any rule adopted under this chapter and shall provide by rule for the filing and prompt disposition of requests for advisory rulings. [1985, c. 702, §2 (NEW).]

SECTION HISTORY

1985, c. 702, §2 (NEW).



32 §11036. Reports and records

1. Financial statements. The administrator may at any time require a licensee to submit to the bureau such financial statements as determined necessary for examination by the administrator so that the administrator may determine whether or not the licensee is financially responsible to carry on a debt collector's business.

[ 1997, c. 727, Pt. B, §23 (AMD) .]

2. Books and records. The superintendent shall require the licensee to keep such books and records in this State as will enable the superintendent to determine whether the provisions of this chapter are being complied with. At the superintendent's option, a licensee may keep the books and records in a location outside this State, provided that the licensee agrees to produce the books and records in this State upon demand. Every licensee shall preserve the records of final entry used in that business for a period of 2 years after final remittance is made on any account placed with the licensee for collection or after any account has been returned to the claimant on which one or more payments have been made.

[ 1985, c. 702, §2 (NEW) .]

SECTION HISTORY

1985, c. 702, §2 (NEW). 1997, c. 727, §B23 (AMD).



32 §11037. Voluntary termination of business

1. Procedures prior to termination. Prior to voluntarily ceasing business as a debt collector, a licensee shall:

A. Notify the superintendent of the proposed termination at least 30 days prior to its effective date; [1985, c. 702, §2 (NEW).]

B. Notify all creditor clients in writing of the proposed termination at least 30 days prior to its effective date; [1985, c. 702, §2 (NEW).]

C. Provide all creditor clients with detailed final accountings of all debt accounts; [1985, c. 702, §2 (NEW).]

D. Remit all money held in the agency trust account to each respective creditor client; [1985, c. 702, §2 (NEW).]

E. Return all papers, documents and other property of creditor clients provided to the licensee in connection with its collection efforts to those clients; and [1985, c. 702, §2 (NEW).]

F. Return its license to the superintendent for cancellation. [1985, c. 702, §2 (NEW).]

[ 1985, c. 702, §2 (NEW) .]

2. Transfer of accounts. No licensee, when terminating its business, may transfer an account to another debt collector without first securing the written permission of the client.

[ 1985, c. 702, §2 (NEW) .]

SECTION HISTORY

1985, c. 702, §2 (NEW).



32 §11038. Insolvency and liquidation

1. Insolvency. If the superintendent determines that a licensee located in this State is insolvent or that he has collected accounts but has failed to remit money due to any claimant or forwarder within 30 days from the end of the month in which collection was made or, when the license of a debt collector has expired or terminated for any reason whatsoever, the superintendent, if he determines that action necessary to protect the public interest, may apply to the Superior Court of the county in which the main office of the debt collector is located, authorizing him to take possession of the assets and the books and records of the licensee for the purpose of liquidating its business and for such other relief as the nature of the case and the interest of the claimants or forwarders may require. The court, after citing the licensee to show cause why the superintendent should not be authorized to take possession of the assets and books of accounts and records for the purpose of liquidating the business of the licensee, and, after hearing the allegations and proofs of the parties and determining the facts, may upon the merits dismiss the application or, if it finds that action necessary for the protection of the public, issue its order authorizing the superintendent to take possession of the books and records and to liquidate the business and granting such other relief as it deems necessary under the circumstances.

[ 1985, c. 702, §2 (NEW) .]

2. Powers and duties. In every case where the court issues an order authorizing the superintendent to take possession of the books and records and to liquidate the business of a licensee, the superintendent shall be vested with all of the powers, duties, authority and responsibility of a receiver, and without limiting the generality of this subsection and subject to the approval of the court.

A. The liquidation of the business shall be made by and under the supervision of the superintendent, either in the name of the superintendent or in the name of the licensee, and the superintendent or his successor shall be vested with title to all of the assets, including the proceeds of the financial security which has been filed with the superintendent and the proceeds of any and all money paid directly to the claimant or forwarder by any debtor prior to the date of the order. Money paid to the licensee or to the superintendent after the date of the order shall be disposed of by the superintendent. [1985, c. 702, §2 (NEW).]

B. The superintendent for the purpose of collection or liquidation may sell, assign, convey and transfer or approve the sale, assignment, conveyance and transfer of the assets of the debt collector under such terms and conditions as the superintendent deems best for the best interests of the claimants of the debt collector. [1985, c. 702, §2 (NEW).]

C. The superintendent shall cause notice to be given by advertisement in such newspapers as he may direct weekly for 4 consecutive weeks after the issue of the order authorizing him to take possession of the assets of the debt collector, calling on all persons who may have claims against the licensee to bring the claims to the superintendent and make legal proof of the claims at a place and time to be specified. The superintendent shall mail a similar notice to all persons whose names appear as claimants or forwarders upon the books and records of the licensee or as may appear in the records of the superintendent. Any claimant or forwarder whose portion of the collections has not been properly remitted shall file a claim, which shall be allowed for the amount actually due the claimant or forwarder after deduction of a commission or fee that may be due and owing the licensee. If the superintendent doubts the justice and validity of any claim, he may reject the claim and serve notice of that rejection upon the claimant, either by mail or personally. An affidavit of service of notice, which shall be prima facie evidence of service, shall be filed with the superintendent. The claimant may, within 30 days after receipt of notice of rejection, file a petition in the court in which the proceedings are pending to establish his claim or claims. Claims presented after the expiration of the time fixed in the notice to the claimants or forwarders shall be entitled to receive only liquidating dividends declared after presentation, unless otherwise ordered by the court. The court may fix a date after which all claimants may be barred. [1985, c. 702, §2 (NEW).]

D. The assets of the licensee in liquidation, exclusive of any bond proceeds, shall be disbursed in the following order:

(1) Expenses of liquidation;

(2) The full amount of claims of each claimant or forwarder of the licensee whose claim against the licensee has been approved by the superintendent;

(3) Reserves for unclaimed and unpaid collections;

(4) General creditors; and

(5) Residue to licensee. [1985, c. 702, §2 (NEW).]

E. All accounts and valuable papers given to the licensee by the claimant or forwarders in possession of the superintendent pertaining to accounts placed with the licensee for collection shall be returned to the claimant or forwarder by the superintendent within 30 days after verification has been made. [1985, c. 702, §2 (NEW).]

F. Nothing contained in this subsection may preclude a creditor of a debt collector from prosecuting any and all legal actions and pursuing any and all remedies afforded him by the laws of this State for collection of debts until such time as the superintendent takes possession of the debt collector's agency under this section. [1985, c. 702, §2 (NEW).]

[ 1985, c. 702, §2 (NEW) .]

SECTION HISTORY

1985, c. 702, §2 (NEW).



32 §11039. Fees

The aggregate of license fees provided for by this chapter is appropriated for the use of the Bureau of Consumer Credit Protection. Any balance of these funds shall not lapse, but shall be carried forward to be expended for the same purposes in the following fiscal year. [1995, c. 309, §26 (AMD); 1995, c. 309, §29 (AFF); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

SECTION HISTORY

1985, c. 702, §2 (NEW). 1995, c. 309, §26 (AMD). 1995, c. 309, §29 (AFF). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §5 (REV). 2007, c. 695, Pt. A, §47 (AFF).



32 §11040. Penalty

Any person who carries on business as a debt collector without first obtaining a license pursuant to this subchapter, or who carries on that business after the revocation, suspension or expiration of any license, or who performs duties relating to the conduct of a debt collector on behalf of another person as an officer, director, employee, agent or in any other capacity, unless the other person has first obtained a license which has not expired, but been revoked nor suspended is guilty of a Class E crime. [1985, c. 702, §2 (NEW).]

SECTION HISTORY

1985, c. 702, §2 (NEW).






Subchapter 4: ENFORCEMENT

32 §11051. Investigation, suspension and revocation of licenses

The Bureau of Consumer Credit Protection may examine or investigate the records and practices of any person the superintendent believes has engaged in conduct governed by this chapter in accordance with Title 9-A, section 6-106, may review and approve collection letters proposed for use in this State and may charge for expenses incurred pursuant to Title 9-A, section 6-106, subsection 6. The superintendent may file a complaint with the District Court to suspend or revoke a license issued pursuant to this chapter, if, after investigation or hearing, or both, the superintendent has reason to believe that the licensee has violated any provisions of this chapter or any administrative rules issued pursuant to this chapter, or has failed to maintain its financial condition sufficient to qualify for a license on an original application. [2009, c. 243, §7 (AMD).]

SECTION HISTORY

1985, c. 702, §2 (NEW). 1989, c. 502, §A116 (AMD). RR 1995, c. 1, §28 (AFF). RR 1995, c. 1, §27 (COR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §§5, 6 (REV). 2007, c. 695, Pt. A, §47 (AFF). 2009, c. 243, §7 (AMD).



32 §11051-A. Enforcement; financial institutions

When a supervised financial organization is the creditor, the Superintendent of Financial Institutions has concurrent examination authority under section 11051. The administrator and the Superintendent of Financial Institutions shall cooperate in enforcing this chapter. [1995, c. 309, §24 (NEW); 1995, c. 309, §29 (AFF); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

SECTION HISTORY

1995, c. 309, §24 (NEW). 1995, c. 309, §29 (AFF). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



32 §11052. Appeals

Any appeal from the decision of the superintendent may be taken in accordance with Title 5, chapter 375, subchapter VII. [1985, c. 702, §2 (NEW).]

SECTION HISTORY

1985, c. 702, §2 (NEW).



32 §11053. Civil penalty

The superintendent may, through the Attorney General, bring a civil action for a penalty not to exceed $5,000 against any person who willfully violates this chapter. No civil penalty pursuant to this section may be imposed for violations of this chapter occurring more than 2 years before the civil action is brought. [1985, c. 702, §2 (NEW).]

SECTION HISTORY

1985, c. 702, §2 (NEW).



32 §11054. Civil liability

1. Failure to comply with this Act. Except as otherwise provided by this section, any debt collector who fails to comply with any provisions of this Act with respect to any person is liable to that person in an amount equal to the sum of:

A. Any actual damage sustained by that person as a result of such failure; [1985, c. 702, §2 (NEW).]

B. In the case of any action by an individual, such additional damages as the court may allow, but not exceeding $1,000; [1985, c. 702, §2 (NEW).]

C. In the case of a class action:

(1) Such amount for each named plaintiff as may be recovered under paragraph A; and

(2) Such amount as the court may allow for all other class members, without regard to a minimum individual recovery, not to exceed the lesser of $500,000 or 1% of the net worth of the debt collector; and [1985, c. 702, §2 (NEW).]

D. In the case of any successful action to enforce the liability set out in this subsection, the costs of the action, together with a reasonable attorney's fee as determined by the court. On a finding by the court that an action under this section was brought in bad faith and for the purpose of harassment, the court may award to the defendant attorney's fees, reasonable in relation to the work expended and costs. [1985, c. 702, §2 (NEW).]

[ 1985, c. 702, §2 (NEW) .]

2. Considerations affecting liability. In determining the amount of liability in any action under subsection 1, the court shall consider, among other relevant factors:

A. In any individual action, the frequency and persistence of noncompliance by the debt collector, the nature of that noncompliance and the extent to which that noncompliance was intentional; or [1985, c. 702, §2 (NEW).]

B. In any class action, the frequency and persistence of noncompliance by the debt collector, the nature of that noncompliance, the resources of the debt collector, the number of persons adversely affected and the extent to which the debt collector's noncompliance was intentional. [1985, c. 702, §2 (NEW).]

[ 1985, c. 702, §2 (NEW) .]

3. Defenses. A debt collector may not be held liable in any action brought under this chapter if the debt collector shows, by a preponderance of evidence, that the violation was not intentional and resulted from a bona fide error, notwithstanding the maintenance of procedures reasonably adapted to avoid any such error.

[ 1985, c. 702, §2 (NEW) .]

4. Action to enforce liability. An action to enforce liability under this section shall be brought within one year from the date on which the violation occurs.

[ 1985, c. 702, §2 (NEW) .]

5. Action in good faith. No provision of this section imposing any liability may apply to any act done or omitted in good faith in conformity with any rule or advisory ruling of the superintendent, notwithstanding that, after the act or omission has occurred, the rule or advisory ruling is amended, rescinded, repealed or determined by judicial or other authority to be invalid for any reason.

[ 1985, c. 702, §2 (NEW) .]

SECTION HISTORY

1985, c. 702, §2 (NEW).









Chapter 111-A: MAINE COMMODITY CODE

Subchapter 1: GENERAL PROVISIONS

32 §11201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 643, (NEW).]

1. Board of trade. "Board of trade" means any person or group of persons engaged in buying or selling any commodity or receiving any commodity for sale on consignment, whether that person or group of persons is characterized as a board of trade, exchange or other form of marketplace.

[ 1985, c. 643, (NEW) .]

1-A. Administrator. "Administrator" means the Securities Administrator.

[ 1989, c. 542, §68 (NEW) .]

2. Commodity. "Commodity" means, except as otherwise specified by the administrator by rule or order, any agricultural, grain or livestock products or by-products, any metals or minerals, including a precious metal set forth in subsection 12, any gem or gemstone, whether characterized as precious, semiprecious or otherwise, any fuel, whether liquid, gaseous or otherwise, any foreign currency and all other goods, articles, products or items of any kind provided that the term commodity shall not include:

A. A numismatic coin whose fair market value is at least 15% higher than the value of the metal it contains; [1985, c. 643, (NEW).]

B. Real property or any timber, agricultural or livestock product grown or raised on real property and offered or sold by the owner or lessee of the real property; or [1985, c. 643, (NEW).]

C. Any work of art offered or sold by art dealers at public auction or offered or sold through a private sale by the owner. [1985, c. 643, (NEW).]

[ 1989, c. 542, §69 (AMD) .]

3. Commodity contract. "Commodity contract" means any account, agreement or contract for the purchase or sale, primarily for speculation or investment purposes and not for use or consumption by the offeree or purchaser, of one or more commodities, whether for immediate or subsequent delivery or whether delivery is intended by the parties, and whether characterized as a cash contract, deferred shipment or deferred delivery contract, forward contract, futures contract, installment or margin contract, leverage contract or otherwise. Any commodity contract offered or sold shall, in the absence of evidence to the contrary, be presumed to be offered or sold for speculation or investment purposes. A commodity contract shall not include any contract or agreement which requires, and under which the purchaser receives, within 28 calendar days from the payment in good funds of any portion of the purchase price, physical delivery of the total amount of each commodity to be purchased under the contract or agreement.

[ 1985, c. 643, (NEW) .]

4. Commodity Exchange Act. "Commodity Exchange Act" means the Act of Congress known as the "Commodity Exchange Act," as amended to the effective date of this chapter, codified at the United States Code, Title 7, Section 1, et seq., and all subsequent amendments, additions or other revisions to that Act, unless the administrator, within 10 days following the effective date of the amendment, addition or revision, disallows its application to this chapter or to any provision of this chapter by rule, regulation or order.

[ 1989, c. 542, §69 (AMD) .]

5. Commodity Futures Trading Commission. "Commodity Futures Trading Commission" means the independent regulatory agency established by Congress to administer the Commodity Exchange Act.

[ 1985, c. 643, (NEW) .]

6. Commodity Futures Trading Commission Rule. "Commodity Futures Trading Commission Rule" means any rule or order of the Commodity Futures Trading Commission in effect on the effective date of this chapter, and all subsequent amendments, additions or other revisions to any rule or order, unless the administrator, within 10 days following the effective date of any such amendment, addition or revision, disallows the application of any such amendment, addition or revision to this chapter or to any provision by rule or order.

[ 1989, c. 542, §69 (AMD) .]

7. Commodity merchant. "Commodity merchant" means any of the following, as defined or described in the Commodity Exchange Act or by Commodity Futures Trading Commission Rule:

A. Futures commission merchant; [1985, c. 643, (NEW).]

B. Commodity pool operator; [1985, c. 643, (NEW).]

C. Commodity trading advisor; [1985, c. 643, (NEW).]

D. Introducing broker; [1985, c. 643, (NEW).]

E. Leverage transaction merchant; [1985, c. 643, (NEW).]

F. An associated person of any of the persons set out in paragraphs A to E; [1985, c. 643, (NEW).]

G. Floor broker; and [1985, c. 643, (NEW).]

H. Any other person, other than a futures association, required to register with the Commodity Futures Trading Commission. [1985, c. 643, (NEW).]

[ 1985, c. 643, (NEW) .]

8. Commodity option. "Commodity option" means any account, agreement or contract giving a party to the account, agreement or contract the right, but not the obligation, to purchase or sell one or more commodities or one or more commodity contracts, or both, whether characterized as an option, privilege, indemnity, bid, offer, put, call, advance guaranty, decline guaranty or otherwise, but shall not include an option traded on a national securities exchange registered with the United States Securities and Exchange Commission.

[ 1985, c. 643, (NEW) .]

9. Financial institution. "Financial institution" means a bank, savings institution or trust company organized under, or supervised pursuant to, the laws of the United States or of any state.

[ 1985, c. 643, (NEW) .]

10. Offer or offer to sell. "Offer" or "offer to sell" includes every offer to sell, offer to purchase or offer to enter into a commodity contract or commodity option.

[ 1985, c. 643, (NEW) .]

11. Person. "Person" means an individual, a corporation, a partnership, an association, a joint-stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government or a political subdivision of a government, but does not include, a contract market designated by the Commodity Futures Trading Commission or any clearinghouse of the Commodity Futures Trading Commission or a national securities exchange registered with the United States Securities and Exchange Commission, or any employee, officer or director of such contract market, clearinghouse or exchange acting solely in that capacity.

[ 1985, c. 643, (NEW) .]

12. Precious metal. "Precious metal" means the following in either coin, bullion or other form:

A. Silver; [1985, c. 643, (NEW).]

B. Gold; [1985, c. 643, (NEW).]

C. Platinum; [1985, c. 643, (NEW).]

D. Palladium; [1985, c. 643, (NEW).]

E. Copper; and [1985, c. 643, (NEW).]

F. Such other items as the administrator may specify by rule or order. [1989, c. 542, §70 (AMD).]

[ 1989, c. 542, §70 (AMD) .]

13. Sale or sell. "Sale" or "sell" includes every sale, contract of sale, contract to sell or disposition, for value.

[ 1985, c. 643, (NEW) .]

14. Superintendent.

[ 1989, c. 542, §71 (RP) .]

SECTION HISTORY

1985, c. 643, (NEW). 1989, c. 542, §§68-71 (AMD).



32 §11202. Unlawful commodity transactions

Except as otherwise provided in section 11203 or 11204, no person may sell, purchase or offer to sell or purchase any commodity under any commodity contract or any commodity option or offer to enter into or enter into as seller or purchaser any commodity contract or commodity option. [1985, c. 643, (NEW).]

SECTION HISTORY

1985, c. 643, (NEW).



32 §11203. Exempt person transactions

The prohibition in section 11202 does not apply to any transaction offered by and in which any of the following persons, or any employee, officer or director acting solely in that capacity, is the purchaser or seller: [1985, c. 643, (NEW).]

1. Futures commission merchant or leverage transaction merchant. A person registered with the Commodity Futures Trading Commission as a futures commission merchant or as a leverage transaction merchant whose activities require such registration;

[ 1985, c. 643, (NEW) .]

2. United States Securities and Exchange Commission registered broker-dealer. A person registered with the United States Securities and Exchange Commission as a broker-dealer whose activities require such registration;

[ 1985, c. 643, (NEW) .]

3. Affiliated persons. A person affiliated with, and whose obligations and liabilities under the transaction are guaranteed by, a person referred to in subsection 1 or 2;

[ 1985, c. 643, (NEW) .]

4. Member of contract market. A person who is a member of a contract market designated by the Commodity Futures Trading Commission or any clearinghouse of the Commodity Futures Trading Commission;

[ 1985, c. 643, (NEW) .]

5. Financial institution. A financial institution; or

[ 1985, c. 643, (NEW) .]

6. State-registered broker-dealer. A person registered under the laws of this State as a securities broker-dealer whose activities require such registration.

[ 1985, c. 643, (NEW) .]

The exemptions provided by this section do not apply to any transaction or activity which is prohibited by the Commodity Exchange Act or Commodity Futures Trading Commission Rule. [1985, c. 643, (NEW).]

SECTION HISTORY

1985, c. 643, (NEW).



32 §11204. Exempt transactions

1. Exempt transactions. The prohibitions in section 11202 do not apply to the following:

A. An account, agreement or transaction within the exclusive jurisdiction of the Commodity Futures Trading Commission as granted under the Commodity Exchange Act; [1985, c. 643, (NEW).]

B. A commodity contract for the purchase of one or more precious metals which requires, and under which the purchaser receives, within 7 calendar days from the payment in good funds of any portion of the purchase price, physical delivery of the quantity of the precious metals purchased by such payment, provided that, for purposes of this paragraph, physical delivery shall be deemed to have occurred if, within that 7-day period, the quantity of precious metals purchased by the payment is delivered, whether in specifically segregated or fungible bulk form, into the possession of a depository, other than the seller, which is either:

(1) A financial institution;

(2) A depository, the warehouse receipts of which are recognized for delivery purposes for any commodity on a contract market designated by the Commodity Futures Trading Commission;

(3) A storage facility licensed or regulated by the United States or any agency of the United States; or

(4) A depository designated by the administrator, and such depository, or other person which qualifies as a depository, as specified in this paragraph, issues and the purchaser receives, a certificate, document of title, confirmation or other instrument evidencing that such quantity of precious metals has been delivered to the depository and is being and will continue to be held by the depository on the purchaser's behalf, free and clear of all liens and encumbrances, other than liens of the purchaser, tax liens, liens agreed to by the purchaser, or liens of the depository for fees and expenses, which have previously been disclosed to the purchaser; [1989, c. 542, §72 (AMD).]

C. A commodity contract solely between persons engaged in producing, processing, using commercially or handling as merchants, each commodity subject to such a commodity contract, or any by-product of such a contract; or [1985, c. 643, (NEW).]

D. A commodity contract under which the offeree or the purchaser is a person referred to in section 11203, an insurance company, an investment company as defined in the Investment Company Act of 1940, or an employee pension and profit sharing or benefit plan, other than a self-employed individual retirement plan or individual retirement account. [1985, c. 643, (NEW).]

[ 1989, c. 542, §72 (AMD) .]

2. Rules or orders specifying exemption. The administrator may issue rules or orders prescribing the terms and conditions of all transactions and contracts covered by this chapter which are not within the exclusive jurisdiction of the Commodity Futures Trading Commission as granted by the Commodity Exchange Act, exempting any person or transaction from any provision of this chapter conditionally or unconditionally and otherwise implementing the provisions of this chapter for the protection of purchasers and sellers of commodities.

[ 1989, c. 542, §73 (AMD) .]

SECTION HISTORY

1985, c. 643, (NEW). 1989, c. 542, §§72,73 (AMD).



32 §11205. Unlawful commodity activities

1. Persons allowed to engage in commodity activities. No person may engage in a trade or business or otherwise act as a commodity merchant, unless that person:

A. Is registered or temporarily licensed with the Commodity Futures Trading Commission for each activity constituting such person as a commodity merchant and such registration or temporary license shall not have expired, nor been suspended nor revoked; or [1985, c. 643, (NEW).]

B. Is exempt from that registration by virtue of the Commodity Exchange Act or of a Commodity Futures Trading Commission Rule. [1985, c. 643, (NEW).]

[ 1985, c. 643, (NEW) .]

2. Board of trade allowed to trade. No board of trade may trade, or provide a place for the trading of, any commodity contract or commodity option required to be traded on or subject to the rules of a contract market designated by the Commodity Futures Trading Commission, unless that board of trade has been so designated for that commodity contract or commodity option and that designation shall not have been vacated, nor suspended nor revoked.

[ 1985, c. 643, (NEW) .]

SECTION HISTORY

1985, c. 643, (NEW).



32 §11206. Fraudulent conduct

No person may directly or indirectly, in or in connection with the purchase or sale of, the offer to sell, the offer to purchase, the offer to enter into or the entry into of any commodity contract or commodity option subject to section 11202; 11203; or 11204, subsection 1, paragraph B or D: [1985, c. 643, (NEW).]

1. Cheat. Cheat or defraud, or attempt to cheat or defraud, any other person or employ any device, scheme or artifice to defraud any other person;

[ 1985, c. 643, (NEW) .]

2. False statements. Make any false report, enter any false record, or make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading;

[ 1985, c. 643, (NEW) .]

3. Fraud; deceit. Engage in any transaction, act, practice or course of business, including, without limitation, any form of advertising or solicitation, which operates or would operate as a fraud or deceit upon any person; or

[ 1985, c. 643, (NEW) .]

4. Misappropriation. Misappropriate or convert the funds, security or property of any other person.

[ 1985, c. 643, (NEW) .]

SECTION HISTORY

1985, c. 643, (NEW).



32 §11207. Liability of principals, controlling persons and others

1. Officials and agents. The act, omission or failure of any official, agent or other person acting for any individual, association, partnership, corporation or trust within the scope of his employment or office shall be deemed the act, omission or failure of the individual, association, partnership, corporation or trust, as well as of that official, agent or other person.

[ 1985, c. 643, (NEW) .]

2. Controlling persons. Every person who directly or indirectly controls another person liable under any provision of this chapter, every partner, officer or director of such other person, every person occupying a similar status or performing similar functions, every employee of such other person who materially aids in the violation is also liable jointly and severally with and to the same extent as such other person, unless the person who is also liable by virtue of this provision sustains the burden of proof that he did not know, and in exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist.

[ 1985, c. 643, (NEW) .]

SECTION HISTORY

1985, c. 643, (NEW).



32 §11208. Securities laws unaffected

Nothing in this chapter impairs, derogates or otherwise affects the authority or powers of the administrator under the Maine Uniform Securities Act or the application of any provision to that Act to any person or transaction subject to that Act. [2005, c. 65, Pt. C, §18 (AMD).]

SECTION HISTORY

1985, c. 643, (NEW). 1989, c. 542, §74 (AMD). 2005, c. 65, §C18 (AMD).



32 §11209. Purpose

This chapter may be construed and implemented to effectuate its general purpose to protect investors, to prevent and prosecute illegal and fraudulent schemes involving commodity contracts and to maximize coordination with federal and other states' laws and the administration and enforcement of those laws. This chapter is not intended to create any rights or remedies upon which actions may be brought by private persons against persons who violate the provisions of this chapter. [1985, c. 643, (NEW).]

SECTION HISTORY

1985, c. 643, (NEW).



32 §11210. Short title

This chapter is known and may be cited as the "Maine Commodity Code." [2001, c. 182, §13 (NEW).]

SECTION HISTORY

2001, c. 182, §13 (NEW).






Subchapter 2: ADMINISTRATION AND ENFORCEMENT

32 §11301. Investigations

1. Investigations. The administrator may make investigations, within or outside this State, as the administrator finds necessary or appropriate to:

A. Determine whether any person has violated, or is about to violate, any provision of this chapter or any rule or order of the administrator; or [1989, c. 542, §75 (AMD).]

B. Aid in enforcement of this chapter. [1985, c. 643, (NEW).]

[ 1989, c. 542, §75 (AMD) .]

2. Publication. The administrator may publish information concerning any violation of this chapter or any rule or order of the administrator.

[ 1989, c. 542, §75 (AMD) .]

3. Power of administrator. For purposes of any investigation or proceeding under this chapter, the administrator or any officer or employee designated by rule or order, may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of any books, papers, correspondence, memoranda, agreements or other documents or records which the administrator deems to be relevant or material to the inquiry.

[ 1989, c. 542, §75 (AMD) .]

4. Court order. If a person does not give testimony or produce the documents required by the administrator or a designated employee pursuant to an administrative subpoena, the administrator or designated employee may apply for a court order compelling compliance with the subpoena or the giving of the required testimony.

The request for order of compliance may be addressed to either:

A. The Superior Court located in the County of Kennebec or the Superior Court where service may be obtained on the person refusing to testify or produce, if the person is within this State; or [1985, c. 643, (NEW).]

B. The appropriate court of the state having jurisdiction over the person refusing to testify or produce, if the person is outside this State. [1985, c. 643, (NEW).]

[ 1989, c. 542, §75 (AMD) .]

SECTION HISTORY

1985, c. 643, (NEW). 1989, c. 542, §75 (AMD).



32 §11302. Enforcement of chapter

1. Cease and desist order. If the administrator believes, whether or not based upon an investigation conducted under section 11301, that any person has engaged or is about to engage in any act or practice constituting a violation of any rule or order under this chapter, the administrator may:

A. Issue a cease and desist order; or [1985, c. 643, (NEW).]

B. Initiate any of the actions specified in subsection 2. [1985, c. 643, (NEW).]

[ 1989, c. 542, §76 (AMD) .]

2. Court action. The administrator may institute any of the following actions in the appropriate courts of this State, or in the appropriate courts of another state, in addition to any legal or equitable remedies otherwise available:

A. An action for declaratory judgment; [1985, c. 643, (NEW).]

B. An action for a prohibitory or mandatory injunction to enjoin the violation and to ensure compliance with this chapter or any rule or order of the administrator; [1989, c. 542, §76 (AMD).]

C. An action for disgorgement; or [1985, c. 643, (NEW).]

D. An action for appointment of a receiver or conservator for the defendant or the defendant's assets. [1985, c. 643, (NEW).]

[ 1989, c. 542, §76 (AMD) .]

SECTION HISTORY

1985, c. 643, (NEW). 1989, c. 542, §76 (AMD).



32 §11303. Power of court to grant relief

1. Violation of chapter. Upon showing of violation of this chapter or a rule or order of the administrator, the court, in addition to traditional legal and equitable remedies, including temporary restraining orders and permanent or temporary prohibitory or mandatory injunctions, may grant one or more of the following special remedies:

A. Imposition of a civil penalty in an amount which may not exceed $10,000 for any single violation; [1985, c. 643, (NEW).]

B. Disgorgement; [1985, c. 643, (NEW).]

C. Declaratory judgment; [1985, c. 643, (NEW).]

D. Restitution to investors wishing restitution; or [1985, c. 643, (NEW).]

E. Appointment of a receiver or conservator for the defendant or the defendant's assets. [1985, c. 643, (NEW).]

[ 1989, c. 542, §77 (AMD) .]

2. Violation about to occur. Upon a showing by the administrator that a person is about to violate any provision of this chapter or any rule or order of the administrator, the court may grant one or more of the following remedies:

A. A temporary restraining order; [1985, c. 643, (NEW).]

B. A temporary or permanent injunction; or [1985, c. 643, (NEW).]

C. An order appointing a receiver or conservator for the defendant or the defendant's assets. [1985, c. 643, (NEW).]

[ 1989, c. 542, §77 (AMD) .]

3. No bond required. The court shall not require the administrator to post a bond in any official action under this chapter.

[ 1989, c. 542, §77 (AMD) .]

4. Violation of foreign state law. Upon showing by the administrator of securities or commodity agency of another state that a person has violated the securities or commodity act of the foreign state or a rule or order of the administrator or securities or commodity agency of the foreign state, the court, in addition to traditional legal or equitable remedies including temporary restraining orders, and permanent or temporary prohibitory or mandatory injunctions, may grant the following special remedies:

A. Disgorgement; or [1985, c. 643, (NEW).]

B. Appointment of a receiver, conservator or ancillary receiver or conservator for the defendant or the defendant's assets located in this State. [1985, c. 643, (NEW).]

[ 1985, c. 643, (NEW) .]

5. Violation of foreign law about to occur. Upon showing by the administrator or securities or commodity agency of another state that a person is about to violate the securities or commodity act of the foreign state or a rule or order of the administrator or securities or commodity agency of the foreign state, the court may only grant:

A. A temporary restraining order; [1985, c. 643, (NEW).]

B. A temporary or permanent injunction; or [1985, c. 643, (NEW).]

C. An order appointing a receiver, conservator or ancillary receiver or conservator for the defendant or the defendant's assets located in this State. [1985, c. 643, (NEW).]

[ 1985, c. 643, (NEW) .]

SECTION HISTORY

1985, c. 643, (NEW). 1989, c. 542, §77 (AMD).



32 §11304. Criminal penalties

1. Knowing violation. Any person who knowingly violates any provision of this chapter or any rule or order of the administrator under this chapter shall be guilty of a Class C crime, provided that, notwithstanding Title 17-A, section 1301, the maximum fine shall be $10,000 or any higher amount which does not exceed twice the pecuniary gain derived from the crime by the defendant.

[ 1989, c. 542, §78 (AMD) .]

2. Prosecution. The administrator may refer such evidence as is available concerning violations of this chapter or any rule or order of the administrator to the Attorney General or the proper district attorney, who may, with or without such a reference from the administrator, institute the appropriate criminal proceedings under this chapter.

[ 1989, c. 542, §78 (AMD) .]

SECTION HISTORY

1985, c. 643, (NEW). 1989, c. 542, §78 (AMD).



32 §11305. Administration of chapter

1. Administrator. This chapter shall be administered by the Securities Administrator.

[ 1989, c. 542, §79 (AMD) .]

2. Use of information. Neither the administrator nor any employee of the administrator may use any information which is filed with or obtained by the administrator which is not public information for personal gain or benefit, nor may the administrator nor any employee of the administrator conduct any securities or commodity dealings whatsoever based upon any such information, even though public, if there has not been a sufficient period of time for the securities or commodity markets to assimilate that information.

[ 1989, c. 542, §79 (AMD) .]

3. Public information. Notwithstanding any other provision of law, except as provided in paragraph A, all information collected, assembled or maintained by the administrator is public information and is available for the examination of the public.

A. The following are exceptions to this subsection:

(1) Information obtained in private investigations pursuant to section 11301;

(2) Information made confidential by rule or order of the administrator; or

(3) Information obtained from federal agencies which may not be disclosed under federal law. [1989, c. 542, §79 (AMD).]

[ 1989, c. 542, §79 (AMD) .]

4. Disclosure of information. The administrator may disclose any information made confidential under subsection 3, paragraph A, subparagraph (1), to persons identified in section 11306, subsection 1.

[ 1989, c. 542, §79 (AMD) .]

5. Privilege. No provision of this chapter creates or derogates any privilege which exists at common law, by statute or otherwise, when any documentary or other evidence is sought under subpoena directed to the administrator or any employee of the administrator.

[ 1989, c. 542, §79 (AMD) .]

SECTION HISTORY

1985, c. 643, (NEW). 1989, c. 542, §79 (AMD).



32 §11306. Cooperation with other agencies

1. Cooperation. To encourage uniform application and interpretation of this chapter and commodities regulation and enforcement in general, the administrator and the employees of the administrator may cooperate, including bearing the expense of the cooperation, with the securities agencies or administrator of another jurisdiction, Canadian province or territory or such other agencies administering this chapter, the Commodity Futures Trading Commission, the Securities and Exchange Commission, any self-regulatory organization established under the Commodity Exchange Act or the Securities Exchange Act of 1934, any national or international organization of commodities or securities officials or agencies and any governmental law enforcement agency.

[ 1989, c. 542, §80 (AMD) .]

2. Type of cooperation. The cooperation authorized by subsection 1 includes, but is not limited to, the following:

A. Making joint examinations or investigations; [1985, c. 643, (NEW).]

B. Holding joint administrative hearings; [1985, c. 643, (NEW).]

C. Filing and prosecuting joint litigation; [1985, c. 643, (NEW).]

D. Sharing and exchanging personnel; [1985, c. 643, (NEW).]

E. Sharing and exchanging information and documents; [1985, c. 643, (NEW).]

F. Formulating and adopting mutual regulations, statements of policy, guidelines, proposed statutory changes and releases; and [1985, c. 643, (NEW).]

G. Issuing and enforcing subpoenas at the request of the agency administering this chapter in another jurisdiction, the securities agency of another jurisdiction, the Commodity Futures Trading Commission or the Securities and Exchange Commission if the information sought would also be subject to lawful subpoena for conduct occurring in this State. [1985, c. 643, (NEW).]

[ 1985, c. 643, (NEW) .]

SECTION HISTORY

1985, c. 643, (NEW). 1989, c. 542, §80 (AMD).



32 §11307. General authority to adopt rules, forms and orders

1. Rules; forms; orders. In addition to specific authority granted elsewhere in this chapter, the administrator may make, amend and rescind rules, forms and offers as are necessary to carry out this chapter. These rules or forms shall include, but need not be limited to, the following:

A. Rules defining any terms, whether or not used in this chapter, insofar as the definitions are not inconsistent with this chapter. For the purpose of rules or forms, the administrator may classify commodities and commodity contracts, persons and matters within the administrator's jurisdiction. [1989, c. 542, §81 (AMD).]

[ 1989, c. 542, §81 (AMD) .]

2. Adoption of rules; forms; orders. Unless specifically provided in this chapter, no rule, form or order may be adopted, amended or rescinded unless the administrator finds that the action is:

A. Necessary or appropriate in the public interest or for the protection of investors; and [1985, c. 643, (NEW).]

B. Consistent with the purposes fairly intended by the policy and provisions of this chapter. [1985, c. 643, (NEW).]

[ 1989, c. 542, §81 (AMD) .]

3. Publication. All rules and forms of the administrator shall be published.

[ 1989, c. 542, §81 (AMD) .]

4. Liability. No provision of this chapter imposing any liability applies to any act done or omitted in good faith in conformity with a rule, order or form adopted by the administrator, notwithstanding that the rule, order or form may later be amended or rescinded, or be determined by judicial or other authority to be invalid for any reason.

[ 1989, c. 542, §81 (AMD) .]

SECTION HISTORY

1985, c. 643, (NEW). 1989, c. 542, §81 (AMD).



32 §11308. Consent to service of process

1. Appointment of administrator. When a person, including a nonresident of this State, engages in conduct prohibited or made actionable by the chapter or any rule or order of the administrator, the engaging in the conduct shall constitute the appointment of the administrator as the person's attorney to receive service of any lawful process in a noncriminal proceeding against the person, a successor or personal representative, which grows out of that conduct and which is brought under the chapter or any rule or order of the administrator with the same force and validity as if served personally.

[ 1989, c. 542, §82 (AMD) .]

2. Service. Service under subsection 1 may be made by leaving a copy of the process in the office of the administrator, but it is not effective unless:

A. The plaintiff, who may be the administrator in a suit, action or proceeding instituted by the administrator, forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at the last address known to the plaintiff; and [1989, c. 542, §82 (AMD).]

B. The plaintiff's affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows. [1985, c. 643, (NEW).]

[ 1989, c. 542, §82 (AMD) .]

SECTION HISTORY

1985, c. 643, (NEW). 1989, c. 542, §82 (AMD).



32 §11309. Scope of chapter

1. Seller. Sections 11202, 11205 and 11206 apply to persons who sell or offer to sell when:

A. An offer to sell is made in this State; or [1985, c. 643, (NEW).]

B. An offer to buy is made and accepted in this State. [1985, c. 643, (NEW).]

[ 1985, c. 643, (NEW) .]

2. Purchaser. Sections 11202, 11205 and 11206 apply to persons who buy or offer to buy when:

A. An offer to buy is made in this State; or [1985, c. 643, (NEW).]

B. An offer to sell is made and accepted in this State. [1985, c. 643, (NEW).]

[ 1985, c. 643, (NEW) .]

3. Offer in this State. For the purpose of this section, an offer to sell or to buy is made in this State, whether or not either party is then present in this State, when the offer:

A. Originates from this State; or [1985, c. 643, (NEW).]

B. Is directed by the offeror to this State and received at the place to which it is directed, or at any post office in this State in the case of a mailed offer. [1985, c. 643, (NEW).]

[ 1985, c. 643, (NEW) .]

4. Acceptance in this State. For the purpose of this section, an offer to buy or to sell is accepted in this State when acceptance:

A. Is communicated to the offeror in this State; and [1985, c. 643, (NEW).]

B. Has not previously been communicated to the offeror, whether or not either party is then present in this State, when the offeree directs it to the offeror in this State reasonably believing the offeror to be in this State and it is received at the place to which it is directed, or at any post office in this State in the case of a mailed acceptance. [1985, c. 643, (NEW).]

[ 1985, c. 643, (NEW) .]

5. Newspapers and other publications. For the purpose of this section, an offer to sell or to buy is not made in this State when the publisher circulates or there is circulated on his behalf in this State any bona fide newspaper or other publication of general, regular and paid circulation:

A. Which is not published in this State; or [1985, c. 643, (NEW).]

B. Which is published in this State, but has had more than 2/3 of its circulation outside this State during the past 12 months. [1985, c. 643, (NEW).]

For the purpose of this subsection, when a publication is published in editions, each edition shall be considered a separate publication except for material common to all editions.

[ 1985, c. 643, (NEW) .]

6. Electronic communications. For the purpose of this section, an offer to sell or to buy is not made in this State when a radio or television program or other electronic communication originating outside this State is received in this State.

For the purpose of this subsection, a radio or television program or other electronic communication shall be considered having originated from this State if either the broadcast studio or means of transmission is located within this State, unless:

A. The program or communication is syndicated and distributed from outside this State for redistribution to the general public in this State; [1985, c. 643, (NEW).]

B. The program or communication is supplied by a radio, television or other electronic network with the electronic signal originating from outside this State for redistribution to the general public in this State; [1985, c. 643, (NEW).]

C. The program or communication is an electronic signal that originates outside this State and is captured for redistribution to the general public in this State by a community antenna or cable, radio, television or other electronic system; or [1985, c. 643, (NEW).]

D. The program or communication consists of an electronic signal which originates from within this State, but which is not intended for redistribution to the general public in this State. [1985, c. 643, (NEW).]

This subsection does not apply to any changes, alterations or additions made locally to a radio or television program or other electronic communications.

[ 1985, c. 643, (NEW) .]

SECTION HISTORY

1985, c. 643, (NEW).



32 §11310. Procedure for entry of an order

1. Notice of intent, summary order. The administrator shall commence an administrative proceeding under this chapter, by entering either a notice of intent to do a contemplated act or a summary order. The notice of intent or summary order may be entered without notice, without opportunity for hearing and need not be supported by findings of fact or conclusions of law, but must be in writing.

[ 1989, c. 542, §83 (AMD) .]

2. Notification of parties. Upon entry of a notice of intent or summary order, the administrator shall promptly notify, in writing, all interested parties that the notice or summary order has been entered and the reasons for that notice or order. If the proceeding is pursuant to a notice of intent, the administrator shall notify all interested parties of the date, time and place set for the hearing in the notice or, if no hearing has been scheduled, the administrator shall notify all interested parties that they have 30 calendar days from the entry of the notice of intent to file a written request with the administrator for a hearing. If the proceeding is pursuant to a summary order, the administrator shall notify all interested parties that they have 30 calendar days from the entry of the order to file a written request for a hearing on the matter with the administrator and that the hearing will be scheduled to commence within 15 calendar days after the receipt of the written request.

Notwithstanding anything in this subsection, the administrator may give notice of the entry of the notice of intent or summary order to such parties as the administrator may determine to be necessary or appropriate.

[ 1989, c. 542, §83 (AMD) .]

3. Hearing. If the proceeding is pursuant to a summary order, the administrator, whether or not a written request for a hearing is received from any interested party, may set the matter down for hearing on the administrator's own motion.

[ 1989, c. 542, §83 (AMD) .]

4. Summary order final. A summary order issued against any person becomes a final order:

A. Thirty days after the administrator mails notice to the interested parties of the right to request a hearing if they fail to request a hearing and none is scheduled by the administrator; or [1989, c. 542, §83 (AMD).]

B. On the date of the hearing, if the person requesting the hearing fails to appear. [1985, c. 643, (NEW).]

[ 1989, c. 542, §83 (AMD) .]

5. Action pending final determination. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing to all interested persons, may modify or vacate the order or extend it until final determination.

[ 1989, c. 542, §83 (AMD) .]

6. Final order. No final order or order after hearing may be returned without:

A. Appropriate notice to all interested persons; [1985, c. 643, (NEW).]

B. Opportunity for hearing by all interested persons; and [1985, c. 643, (NEW).]

C. Entry of written findings of fact and conclusions of law. [1985, c. 643, (NEW).]

[ 1985, c. 643, (NEW) .]

SECTION HISTORY

1985, c. 643, (NEW). 1989, c. 542, §83 (AMD).



32 §11311. Judicial review of orders

Any person aggrieved by a final order of the administrator may obtain review of the order in the Kennebec County Superior Court by filing a petition in accordance with Title 5, section 11001, and the Maine Rules of Civil Procedure, Rule 80C. [1989, c. 542, §84 (AMD).]

SECTION HISTORY

1985, c. 643, (NEW). 1989, c. 542, §84 (AMD).



32 §11312. Burden of proof

The burden of proof for an exemption from this chapter shall be upon the person claiming that exemption. [1989, c. 542, §85 (NEW); 1989, c. 878, Pt. A, §97 (RPR).]

SECTION HISTORY

1985, c. 643, (NEW). 1989, c. 542, §85 (NEW). 1989, c. 878, §A97 (RPR).



32 §11313. Orders issued by Superintendent of Financial Institutions

All orders issued by the Superintendent of Financial Institutions at a time when authority for administering this chapter was vested in the Superintendent of Financial Institutions shall remain in effect for as long as they would have remained in effect if that authority had not been transferred to the Securities Administrator. [1989, c. 878, Pt. A, §98 (NEW); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

SECTION HISTORY

1989, c. 878, §A98 (NEW). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).









Chapter 113: PRACTICE OF PUBLIC ACCOUNTANCY

Subchapter 1: GENERAL PROVISIONS

32 §12201. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1997, c. 265, §1 (AMD).]

1. Board. "Board" means the Board of Accountancy established under Title 5, section 12004-A, subsection 1, or its predecessor under prior law.

[ 1989, c. 503, Pt. B, §153 (AMD) .]

2. Certificate. "Certificate" means a certificate as "certified public accountant" issued under prior law, and a certificate as "public accountant" issued under prior law, or a corresponding certificate as a certified public accountant issued after examination under the law of any other state.

[ 2009, c. 242, §1 (AMD) .]

3. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1987, c. 489, §2 (NEW) .]

3-A. Attest service. "Attest service" means providing the following services:

A. Any audit or other engagement to be performed in accordance with the Statements on Auditing Standards, SAS; [1999, c. 245, §1 (NEW).]

B. Any review of a financial statement or compilation of a financial statement to be performed in accordance with the Statement on Standards for Accounting and Review Services, SSARS; [2007, c. 384, §1 (AMD).]

C. Any examination of prospective financial information to be performed in accordance with the Statement on Standards for Attestation Engagements, SSAE; [2007, c. 384, §1 (AMD).]

D. Any engagement to be performed in accordance with the auditing standards of the Public Company Accounting Oversight Board, established in 15 United States Code, Section 7211 (2007); or [2007, c. 384, §1 (NEW).]

E. [2015, c. 110, §1 (RP).]

F. Any examination, review or agreed upon procedures engagement to be performed in accordance with the Statements on Standards for Attestation Engagements, SSAE, other than an engagement described in paragraph C. [2015, c. 110, §1 (NEW).]

The statements on standards specified in this definition are those developed for general application by recognized national accountancy organizations.

[ 2015, c. 110, §1 (AMD) .]

4. Department. "Department" means the Department of Professional and Financial Regulation.

[ 1987, c. 489, §2 (NEW) .]

5. Firm. "Firm" means a sole proprietorship, a corporation, a partnership or any other form of organization.

[ 1995, c. 34, §1 (AMD) .]

6. Licensee. "Licensee" means a person who holds a license issued by the board under section 12230 or 12231 or a corresponding provision of prior law, or a firm that holds a license issued by the board under section 12252.

[ 2009, c. 242, §2 (AMD) .]

6-A. Peer review. "Peer review" means a study, appraisal or review of one or more aspects of the professional work of a certified public accountancy firm that provides an attest service by a person or persons who are licensed as certified public accountants and who are not affiliated with the certified public accountancy firm being reviewed.

[ 2015, c. 110, §2 (AMD) .]

7. Permit.

[ 2007, c. 402, Pt. Z, §2 (RP) .]

8. Practice of or practicing public accountancy. "Practice of or practicing public accountancy" means the following combined activities by a person or firm:

A. Representing to the public that the person or the firm is a licensee; and [2015, c. 110, §3 (AMD).]

B. Performing or offering to perform, for a client or potential client, services involving the use of accounting or auditing skills. [1987, c. 489, §2 (NEW).]

Accounting or auditing skills include the issuance of reports, management advisory or consulting services, the preparation of tax returns and the furnishing of advice on tax matters.

[ 2015, c. 110, §3 (AMD) .]

9. Quality review. "Quality Review" means a study, appraisal or review of one or more aspects of the professional work of a person or firm in the practice of public accountancy, by a person or persons who hold certificates and who are not affiliated with the person or firm being reviewed.

[ 1987, c. 489, §2 (NEW) .]

10. Report on financial statements.

[ 2015, c. 110, §4 (RP) .]

10-A. Report. "Report," when used with reference to an attest service, means an opinion or other form of language that states or implies assurance as to the reliability of the attest information and that also includes or is accompanied by a statement or implication that the person or firm issuing it has special knowledge of or competence in accounting or auditing. A statement or implication of special knowledge or competence may arise from use by the issuer of the report of names or titles indicating that the person or firm is an accountant or auditor or from the language of the report itself. "Report" includes any form of language that disclaims an opinion when such form of language is conventionally understood to imply positive assurances as to the reliability of the attest information or compiled financial statements referred to or special competence on the part of the person or firm issuing such language and includes any other form of language that is conventionally understood to imply such assurance or such special knowledge or competence.

[ 2015, c. 110, §5 (NEW) .]

11. Rule. "Rule" means any rule or other written directive of general application duly adopted by the board.

[ 1987, c. 489, §2 (NEW) .]

12. Substantial equivalency. "Substantial equivalency" means that the education, examination and experience requirements for certified public accountants contained in the statutes and administrative rules of another jurisdiction are comparable to or exceed the education, examination and experience requirements of this State or that an individual certified public accountant's education, examination and experience qualifications are comparable to or exceed the education, examination and experience requirements of this State.

[ 2007, c. 384, §2 (AMD) .]

SECTION HISTORY

1987, c. 489, §2 (NEW). 1989, c. 503, §B153 (AMD). 1995, c. 34, §1 (AMD). 1997, c. 265, §1 (AMD). 1999, c. 245, §§1,2 (AMD). 1999, c. 619, §1 (AMD). 2007, c. 384, §§1, 2 (AMD). 2007, c. 402, Pt. Z, §§1-3 (AMD). 2009, c. 242, §§1, 2 (AMD). 2015, c. 110, §§1-5 (AMD).



32 §12202. Unlicensed persons or firms

Anyone may practice accounting and engage in services which involve accounting or auditing skills, including management advisory or consulting services, the preparation of tax returns and the furnishing of advice on tax matters, provided that no one except a licensee may: [1987, c. 489, §2 (NEW).]

1. Represent or appear to represent that he is a licensee as defined in section 12201, subsection 6; or

[ 1987, c. 489, §2 (NEW) .]

2. Issue a report as defined in section 12201, subsection 10-A, except those persons described in section 12275, subsection 1, paragraphs A and B.

[ 2015, c. 110, §6 (AMD) .]

SECTION HISTORY

1987, c. 489, §2 (NEW). 2015, c. 110, §6 (AMD).



32 §12203. Fees

The Director of the Office of Professional and Occupational Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $100. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. Z, §4 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

2007, c. 402, Pt. Z, §4 (NEW). 2011, c. 286, Pt. B, §5 (REV).






Subchapter 2: BOARD OF ACCOUNTANCY

32 §12213. Appointment

The Board of Accountancy, as established by Title 5, section 12004-A, subsection 1, within the department consists of 5 members appointed by the Governor. Each member of the board must be a resident of this State. Four members must be holders of licenses issued under section 12230 or 12231 or a corresponding provision of prior law and must have had, as their principal occupation, active practice as certified public accountants for at least the 5 preceding years. One member of the board must be a public member as defined in Title 5, section 12004-A. Appointments are for 3-year terms. Appointments of members must comply with Title 10, section 8009. The Governor may remove a member of the board for cause. [2009, c. 242, §3 (AMD).]

SECTION HISTORY

1987, c. 489, §2 (NEW). 1989, c. 483, §A52 (AMD). 1989, c. 503, §B154 (AMD). 1989, c. 878, §A99 (RPR). 1993, c. 600, §A264 (AMD). 2007, c. 402, Pt. Z, §5 (AMD). 2007, c. 621, §11 (AMD). 2009, c. 242, §3 (AMD).



32 §12214. Organization; powers and duties

1. Meetings; chair. The board shall meet at least once a year to conduct its business and to elect a chair, who must be a certified public accountant. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members.

[ 2013, c. 246, Pt. B, §21 (AMD) .]

2. Compensation.

[ 1995, c. 397, §102 (RP) .]

3. Receipts and expenses.

[ 1995, c. 397, §102 (RP) .]

4. Rules. The board may, in accordance with procedures established by the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, adopt such rules as may be reasonably necessary for the proper performance of its duties and the administration of this chapter, including, but not limited to rules of professional conduct appropriate to establish and to maintain a high standard of integrity and of dignity in the profession of public accountancy and regulations prescribing requirements of continuing education.

[ 1987, c. 489, §2 (NEW) .]

5. Employees.

[ 1995, c. 397, §102 (RP) .]

6. Register.

[ 2007, c. 402, Pt. Z, §7 (RP) .]

7. Hearings.

[ 2007, c. 402, Pt. Z, §8 (RP) .]

8. Contracts.

[ 1995, c. 397, §102 (RP) .]

9. Fees.

[ 2007, c. 402, Pt. Z, §9 (RP) .]

10. Budget.

[ 1995, c. 397, §102 (RP) .]

11. Reports.

[ 2007, c. 402, Pt. Z, §10 (RP) .]

SECTION HISTORY

1987, c. 489, §2 (NEW). 1989, c. 483, §A53 (AMD). 1995, c. 397, §102 (AMD). 1995, c. 502, §H42 (AMD). 2007, c. 402, Pt. Z, §§6-10 (AMD). 2013, c. 246, Pt. B, §21 (AMD).






Subchapter 3: LICENSURE OF CERTIFIED PUBLIC ACCOUNTANTS

32 §12227. Licenses; certified public accountants

Any person who receives from the board a license to practice as a certified public accountant prior to the effective date of this chapter or as provided in this subchapter may be styled and known as a certified public accountant, and no other persons may assume that title or use the abbreviation "CPA" or any other words, letters or figures to indicate that the person using the title is a certified public accountant. [2009, c. 242, §4 (AMD).]

SECTION HISTORY

1987, c. 489, §2 (NEW). 2009, c. 242, §4 (AMD).



32 §12228. Certified public accountants; qualifications

1. Certificate grant.

[ 2009, c. 242, §5 (RP) .]

1-A. Qualifications for licensure. A person who meets the good character, education, examination and experience requirements of this section is eligible to apply for licensure as a certified public accountant pursuant to section 12230.

[ 2009, c. 242, §6 (NEW) .]

2. Good character. "Good character" for the purposes of this section means lack of a history of dishonest or felonious acts. The board may refuse to grant a certificate on the ground of failure to satisfy this requirement only if there is a substantial connection between the lack of good character of the applicant and the professional responsibilities of a licensee and if the finding by the board of lack of good character is supported by clear and convincing evidence. When an applicant is found to be unqualified for a certificate because of a lack of good character, the board shall furnish the applicant a statement containing the findings of the board, a complete record of the evidence upon which the determination was based and a notice of the applicant's right of appeal under the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 2007, c. 695, Pt. A, §37 (RPR) .]

3. Education requirement. The education requirement for a license is as follows:

B. At least 150 semester hours of education, including a minimum 4-year baccalaureate or higher degree conferred by a college or university acceptable to the board, the total educational program to include basic courses in accounting and auditing determined to be appropriate under board rules. Rules adopted by the board pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A; and [2007, c. 695, Pt. A, §37 (RPR).]

C. An examination applicant who has successfully completed the basic courses in accounting and auditing required by paragraph B and who expects to complete a minimum 4-year baccalaureate or higher degree required in paragraph B within 120 days following the examination is eligible to take the examination. Grades may not be released, nor may credit for the examination or any part of the examination be given to the applicant unless the degree required in paragraph B is completed within 120 days following the examination or within such time as the board in its sole discretion may determine. [2011, c. 478, §1 (AMD).]

[ 2011, c. 478, §1 (AMD) .]

4. Examination. An applicant is required to pass an examination approved by the board to test the applicant's knowledge of the subjects of accounting and auditing and such other related subjects as the board may specify by rule in order to qualify for a certificate. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The board may make the use of all or any part of the Uniform Certified Public Accountant Examination and the Advisory Grading Service of the American Institute of Certified Public Accountants or any other examination approved by the board and may contract with 3rd parties to perform such administrative services with respect to the examination as it considers appropriate to assist it in performing its duties under this section.

[ 2007, c. 695, Pt. A, §37 (RPR) .]

6. Examination; credits. An applicant must be given credit for any and all parts of an examination passed in another state if that credit would have been given, under then applicable requirements, if the applicant had taken the examination in this State.

[ 2007, c. 695, Pt. A, §37 (RPR) .]

7. Waiver. The board may, in particular cases, waive or defer any of the requirements of subsection 6 regarding the circumstances in which the various sections of the examination must be passed upon a showing that, by reason of circumstances beyond the applicant's control, the applicant was unable to meet that requirement.

[ 2007, c. 695, Pt. A, §37 (RPR) .]

8. Administration fee.

[ 2007, c. 402, Pt. Z, §11 (RP) .]

9. Out-of-state examination. An applicant who has been given credit for any or all parts of an examination passed in another state as provided in subsection 6 must pay the fee as set under section 12203.

[ 2007, c. 695, Pt. A, §37 (RPR) .]

10. Experience. For initial issuance of a license under section 12230, an applicant must demonstrate 2 years of experience under the direction of a certified public accountant licensed by any state or territory of the United States or equivalent direction, as determined by the board, by a licensed professional in another country and must meet the other requirements prescribed by the board by rule. The applicant's experience must include the use of accounting or auditing skills, including the issuance of reports, and at least one of the following: the provision of management advisory, financial advisory or consulting services; the preparation of tax returns; the furnishing of advice on tax matters; or equivalent activities defined by the board by rule. Board rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. To the extent the applicant's experience is as a revenue agent or in a similar position engaged in the examination of personal and corporate income tax returns for the Bureau of Revenue Services, the applicant receives credit at the rate of 50% toward the experience required by this subsection. To the extent the applicant's experience is as an examiner engaged in financial examinations for the Bureau of Insurance, the applicant receives credit under this subsection if that experience meets the following standards:

A. Examinations are performed in conformity with the Examiners' Handbook published by the National Association of Insurance Commissioners or its successor or other organization approved by the board; [2007, c. 695, Pt. A, §37 (RPR).]

B. Working papers prepared by the examiners are in conformity with generally accepted auditing standards and are subject to a review by a supervisor who must be a certified public accountant; [2007, c. 695, Pt. A, §37 (RPR).]

C. Written reports of examination are prepared in conformity with the Examiners' Handbook published by the National Association of Insurance Commissioners or its successor or other organization approved by the board. All examiners working on the examinations must participate in the preparation of the report; [2007, c. 695, Pt. A, §37 (RPR).]

D. Reports of examination are prepared in accordance with statutory accounting principles. All examiners working on the examinations must participate in the preparation of the financial statements and corresponding note disclosures; and [2007, c. 695, Pt. A, §37 (RPR).]

E. All examiners assigned to an examination must participate in the planning of the examination and the planning phase conforms to the Examiners' Handbook published by the National Association of Insurance Commissioners or its successor or other organization approved by the board and generally accepted auditing standards. [2007, c. 695, Pt. A, §37 (RPR).]

[ 2015, c. 110, §7 (AMD) .]

11. Board discretion. The members of the board have the full and sole responsibility for the determination of the qualifications of applicants for the license of "certified public accountant." Only persons recommended by the board may be granted the license of "certified public accountant."

[ 2009, c. 242, §9 (AMD) .]

12. Substantial equivalency.

[ 2007, c. 384, §5 (RP) .]

13. Foreign designation.

[ 2007, c. 384, §6 (RP) .]

14. Action by foreign jurisdiction.

[ 2007, c. 384, §7 (RP) .]

15. Authority.

[ 2007, c. 384, §8 (RP) .]

SECTION HISTORY

1987, c. 489, §2 (NEW). 1989, c. 450, §49 (AMD). 1993, c. 634, §C1 (AMD). 1995, c. 353, §§23,24 (AMD). 1997, c. 265, §§2-6 (AMD). 1997, c. 526, §14 (AMD). 1999, c. 224, §1 (AMD). 1999, c. 245, §§3-5 (AMD). RR 2003, c. 1, §33 (COR). 2003, c. 204, §§E1-3 (AMD). 2003, c. 688, §C21 (AMD). 2003, c. 688, Pt. A, §53 (AMD). 2005, c. 347, §§D1-3 (AMD). 2007, c. 384, §§3-8 (AMD). 2007, c. 402, Pt. Z, §11 (AMD). 2007, c. 695, Pt. A, §37 (RPR). 2009, c. 242, §§5-9 (AMD). 2011, c. 478, §1 (AMD). 2015, c. 110, §7 (AMD).



32 §12229. Licensees offering or rendering services in another state (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 245, §6 (NEW). 2007, c. 402, Pt. Z, §12 (AMD). 2009, c. 242, §10 (RP).



32 §12230. Application for licensure

1. Licensure. The board shall issue a license as a certified public accountant to a person who submits the application required by the board, pays the fee as set under section 12203 and meets the qualifications set forth in section 12228.

[ 2009, c. 242, §11 (NEW) .]

2. Timeliness of application. A person who applies for an initial license more than 4 years after the person met the qualifications for licensure set forth in section 12228 must demonstrate completion of 40 hours of continuing professional education that meets the requirements of section 12333 during the year preceding application.

[ 2009, c. 242, §11 (NEW) .]

SECTION HISTORY

2009, c. 242, §11 (NEW).



32 §12231. Application for licensure on the basis of an out-of-state license or certificate

1. Substantial equivalency. The holder of a license or certificate issued by another state who establishes that holder's principal place of business in this State shall request the issuance of a license from the board prior to establishing such principal place of business. The board shall issue a license to a person who obtains from a national association of state boards of accountancy verification that the individual’s certified public accountancy qualifications are substantially equivalent to the certified public accountant licensure requirements of the American Institute of Certified Public Accountants, National Association of State Boards of Accountancy Uniform Accountancy Act.

[ 2009, c. 242, §12 (NEW) .]

2. Nonsubstantial equivalency. For applicants who cannot meet the substantial equivalency requirements of subsection 1, the board shall issue a license to an applicant who holds a certificate or license as a certified public accountant issued by another state and who submits the application required by the board, pays the fee as set under section 12203 and meets the following requirements:

A. The applicant meets all current requirements in this State for issuance of a license at the time the application is made; [2009, c. 242, §12 (NEW).]

B. At the time of the issuance of the applicant's certificate in the other state, the applicant met all the requirements then applicable in this State; [2009, c. 242, §12 (NEW).]

C. The applicant was eligible to take and passed the examination required for issuance of the certificate with grades that would have been passing grades at the time in this State; and [2009, c. 242, §12 (NEW).]

D. If the applicant is applying for a first-time license more than 4 years after the person obtained a certificate in the other state, the applicant:

(1) Completed 40 hours of continuing professional education that meets the requirements of section 12233 during the 12 months preceding application; or

(2) Has 4 years of experience in the practice of public accountancy, or its equivalent, that meets requirements prescribed by the board by rule after passing the examination upon which the certificate is based and within the 10 years preceding the submission of the application. [2009, c. 242, §12 (NEW).]

[ 2009, c. 242, §12 (NEW) .]

SECTION HISTORY

2009, c. 242, §12 (NEW).



32 §12232. Practice without license on the basis of substantial equivalency

1. Substantial equivalency. An individual whose principal place of business is outside the State is presumed to have qualifications substantially equivalent to the State's requirements and has all the privileges of licensees of the State and may provide professional services in the State without the requirement to obtain a license under this section or to otherwise notify or register with the board or pay any fee if the individual:

A. Holds a valid license as a certified public accountant from a state that the board has verified to be in substantial equivalence with the certified public accountant licensure requirements of a national association of state boards of accountancy and standards promulgated by the American Institute of Certified Public Accountants; or [2009, c. 242, §13 (NEW).]

B. Holds a valid license as a certified public accountant from a state that is not in substantial equivalence with the certified public accountant licensure requirements under paragraph A, but the board determines that the individual's certified public accountant qualifications are substantially equivalent to the certified public accountant licensure requirements of a national association of state boards of accountancy and standards promulgated by the American Institute of Certified Public Accountants. For purposes of this subsection, the board may exempt an individual who passed the Uniform Certified Public Accountant Examination and holds a valid license issued by any other state prior to January 1, 2012 from the education requirement in section 12228, subsection 3, paragraph B. [2009, c. 242, §13 (NEW).]

In determining substantial equivalence, the board may consult determinations and verifications from a national qualification appraisal service of a national association of state boards of accountancy.

[ 2009, c. 242, §13 (NEW) .]

2. No notice or other submission required. Notwithstanding any other provision of law, an individual who qualifies for licensure under this section may offer or render professional services in this State, whether in person or by mail, telephone or electronic means, and no notice or other submission may be required of any such individual. Such an individual is subject to subsection 3.

[ 2009, c. 242, §13 (NEW) .]

3. Conditions. An individual licensee of another state exercising the practice privilege afforded under this section and the firm that employs that individual must consent, as a condition of the grant of the practice privilege:

A. To the personal and subject matter jurisdiction and disciplinary authority of the board; [2009, c. 242, §13 (NEW).]

B. To comply with the provisions of this chapter and the board's rules; and [2013, c. 217, Pt. K, §2 (AMD).]

C. To the stipulation that, in the event the license from the state of the individual's principal place of business is no longer valid, the individual will cease offering or rendering professional services in the State individually and on behalf of a firm. [2013, c. 217, Pt. K, §3 (AMD).]

D. [2013, c. 217, Pt. K, §4 (RP).]

[ 2013, c. 217, Pt. K, §§2-4 (AMD) .]

4. Additional services. An individual who qualifies for the practice privilege under this section may perform any of the services listed in this subsection for any entity with its home office in the State as long as the individual does so through a firm that has obtained a license issued under section 12252:

A. A financial statement audit or other engagement to be performed in accordance with the Statements on Auditing Standards; [2009, c. 242, §13 (NEW).]

B. An examination of prospective financial information to be performed in accordance with Statements on Standards for Attestation Engagements; or [2009, c. 242, §13 (NEW).]

C. An engagement to be performed in accordance with auditing standards of the Public Company Accounting Oversight Board, established in 15 United States Code, Section 7211 (2007). [2009, c. 242, §13 (NEW).]

[ 2009, c. 242, §13 (NEW) .]

SECTION HISTORY

2009, c. 242, §13 (NEW). 2013, c. 217, Pt. K, §§2-4 (AMD).



32 §12233. Continuing education requirements for renewal

An applicant for renewal of a public accountant or certified public accountant license must show that requirements of continuing professional education have been fulfilled. The board shall establish by rule the number of hours of continuing professional education required for renewal, which may be no more than 40 hours and no less than 20 hours annually. That education must consist of the general kinds and in subjects that are specified by the board by rule. The board may provide by rule that fulfillment of continuing professional education requirements of other states is accepted in lieu of the requirements of this subsection. The board may also provide by rule for prorated continuing professional education requirements to be met by applicants whose initial licenses were issued less than one year prior to the renewal date. The board may prescribe by rule lesser continuing education requirements to be met by applicants for license renewal whose licenses lapsed prior to their applications for renewal. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 242, §14 (NEW).]

The board, in its discretion, may renew a license despite failure to furnish evidence of satisfaction of requirements of continuing professional education only upon condition that the applicant follow a particular program or schedule of continuing professional education. In issuing rules and individual orders regarding the requirements of continuing professional education, the board in its discretion may use and rely upon guidelines and pronouncements of recognized educational and professional organizations; may prescribe the content, duration and organization of courses; may take into account any impediments to interstate practice of public accountancy that result from differences between the requirements and those of other states; and may provide for relaxation or suspension of the requirements for applicants who certify that they do not intend to engage in the practice of public accountancy. [2009, c. 242, §14 (NEW).]

SECTION HISTORY

2009, c. 242, §14 (NEW).



32 §12234. Expiration; renewal

1. Licensing period. A license expires on the date set by the Commissioner of Professional and Financial Regulation pursuant to Title 10, section 8003, subsection 4 for the licensing period for which the license was issued. A license may be renewed upon receipt of an application for renewal and payment of the renewal fee as set under section 12203.

[ 2009, c. 242, §15 (NEW) .]

2. Late renewals. Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee in addition to the renewal fee as set under section 12203. Any person who submits an application for renewal more than 90 days after the expiration date is subject to all requirements governing new applicants under this chapter, in addition to fulfilling any continuing education requirements the board considers necessary under section 12233. The board in its discretion, giving due consideration to the protection of the public, may waive any requirements if that renewal application is made within 2 years from the date of that expiration.

[ 2009, c. 242, §15 (NEW) .]

3. Excused from license fee. Any licensee whose employment by any government agency prohibits or precludes the practice of public accountancy in this State, by application to the board, may be excused from paying the annual license fee during the period of that employment.

[ 2009, c. 242, §15 (NEW) .]

SECTION HISTORY

2009, c. 242, §15 (NEW).






Subchapter 4: LICENSURE OF PUBLIC ACCOUNTANTS

32 §12239. Licenses issued under prior law; public accountants

Any person who received from the board a license to practice as a public accountant under prior law may be styled and known as a public accountant, and no other persons may assume to use the abbreviation "PA" or any other words, letters or figures to indicate that the person using the abbreviation is the public accountant. [2009, c. 242, §16 (AMD).]

SECTION HISTORY

1987, c. 489, §2 (NEW). 2009, c. 242, §16 (AMD).



32 §12240. Public Accountants (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 489, §2 (NEW). 1989, c. 450, §50 (AMD). 1995, c. 353, §25 (AMD). 1997, c. 526, §14 (AMD). 1999, c. 245, §7 (AMD). 2003, c. 204, §§E4,5 (AMD). 2007, c. 402, Pt. Z, §§13, 14 (AMD). 2009, c. 242, §17 (RP).



32 §12241. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 489, §2 (NEW). 2007, c. 402, Pt. Z, §15 (AMD). 2009, c. 242, §18 (RP).



32 §12242. Discontinuance of initial licensure as public accountant; renewal of existing licenses

No new public accountant licenses may be issued by the board on or after the effective date of this section. Holders of existing public accountant licenses may renew their licenses in the same manner as set forth in section 12233 for certified public accountants. Public accountant licenses expire in the same manner as set forth in section 12234 for certified public accountants. [2009, c. 242, §19 (NEW).]

SECTION HISTORY

2009, c. 242, §19 (NEW).






Subchapter 5: LICENSURE OF ACCOUNTING FIRMS

32 §12251. License; individual (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 489, §2 (NEW). 1989, c. 483, §A54 (AMD). 1999, c. 245, §§8-11 (AMD). 2005, c. 347, §D4 (AMD). 2007, c. 384, §§9, 10 (AMD). 2007, c. 402, Pt. Z, §16 (AMD). 2009, c. 242, §20 (RP).



32 §12252. Licenses; accounting firms

1. Licensure. The board shall grant or renew a license to accounting firms that submit the application required by the board, pay the fee as set under section 12203 and demonstrate their qualifications in accordance with this section.

A. A firm must hold a license issued under this section if it:

(1) Has an office in this State performing any of the services described in section 12201, subsection 3-A, paragraphs A to D;

(2) Has an office in this State that uses the title "CPA" or "CPA firm"; or

(3) Does not have an office in this State but performs any of the services described in section 12201, subsection 3-A, paragraphs A, C or D for a client having its home office in this State. [2007, c. 695, Pt. A, §38 (RPR).]

B. A firm that does not have an office in this State may perform services described in section 12201, subsection 3-A, paragraph B or F for a client having its home office in this State and may use the title "CPA" or "CPA firm" without a license issued under this section only if:

(1) It qualifies for a firm license pursuant to subsections 3 and 8; and

(2) It performs such services through an individual with practice privileges under section 12232. [2015, c. 110, §8 (AMD).]

C. A firm that is not subject to the requirements of paragraphs A and B may perform professional services other than those described in section 12201, subsection 3-A while using the title "CPA" or "CPA firm" in this State without a license issued under this section only if the firm:

(1) Performs such services through an individual with practice privileges under section 12232; and

(2) Has legal authority to perform such services in the state of that individual's principal place of business. [2009, c. 242, §21 (AMD).]

[ 2015, c. 110, §8 (AMD) .]

2. Duration. A license expires on the date set by the Commissioner of Professional and Financial Regulation pursuant to Title 10, section 8003, subsection 4 for the licensing period for which the license was issued. A license may be renewed upon receipt of an application for renewal and payment of the renewal fee as set under section 12203.

Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee in addition to the renewal fee as set under section 12203. Any firm that submits an application for renewal more than 90 days after the expiration date is subject to all requirements governing new applicants under this chapter. The board in its discretion, giving due consideration to the protection of the public, may waive any requirements if that renewal application is made within 2 years from the date of that expiration.

[ 2009, c. 242, §21 (AMD) .]

3. Firm licenses. The following provisions apply to the issuance of firm licenses.

A. An applicant for initial issuance or renewal of a license under this section shall show that a simple majority of the ownership of the firm, in terms of financial interests and voting rights of all partners, officers, shareholders, members or managers, belongs to certified public accountants or public accountants who are licensed in a state and that all partners, officers, shareholders, members or managers whose principal place of business is in this State and who perform professional services in this State hold valid individual licenses issued by the board. Firms may include nonlicensee owners in accordance with paragraph B. [2009, c. 242, §21 (AMD).]

B. A certified public accountancy firm or public accountancy firm may include nonlicensee owners as long as:

(1) All nonlicensee owners are individuals who actively participate in the certified public accountancy firm or public accountancy firm or an affiliated entity;

(2) The firm complies with such other requirements as the board may impose by rule; and

(3) The firm designates an individual who is a licensee of this State or, in the case of a firm that must have a license pursuant to subsection 1, paragraph A, subparagraph (3), designates an individual who is a licensee of another state who meets the requirements set out in section 12232, subsection 1 who is responsible for the proper licensure of the firm and identifies that individual who is a licensee to the board. [2015, c. 110, §9 (AMD).]

[ 2015, c. 110, §9 (AMD) .]

4. Office licensed. An applicant for initial issuance or renewal of a license under this section shall license each office of the firm within this State with the board, pay the fee as set under section 12203 and show that each such office is under the charge of a person holding a valid license issued under section 12230 or 12231 or a corresponding provision of prior law or the laws of another state.

[ 2009, c. 242, §21 (AMD) .]

6. Change in composition. A licensed firm shall notify the board in writing, within 30 days after its occurrence, of any change in the identities of partners, officers or shareholders who work regularly within this State, any change in the number or location of offices within this State or any change in the identity of the persons in charge of those offices.

[ 2009, c. 242, §21 (AMD) .]

8. Peer review for certified public accountancy firms. As a condition to the granting or renewal of licenses to certified public accountancy firms, each applicant that provides an attest service other than compilations must successfully participate in an approved peer review program. Participation in such a program is governed by the following.

A. A peer review must be completed within 18 months after the initial granting of the license. The firm must undergo a peer review every 3 years for as long as it provides an attest service other than compilations. [2015, c. 110, §10 (AMD).]

B. A certified public accountancy firm that does not provide an attest service other than compilations is not required to undergo a peer review if the firm annually confirms in writing to the board that it does not provide an attest service other than compilations. A certified public accountancy firm that subsequently provides an attest service other than compilations must undergo a peer review within 18 months after the fiscal year end of the first attest services engagement other than compilations that it accepts. [2015, c. 110, §10 (AMD).]

The board is authorized to adopt rules to carry out the intent of this subsection. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 110, §10 (AMD) .]

SECTION HISTORY

1987, c. 489, §2 (NEW). 1999, c. 200, §1 (AMD). 1999, c. 619, §§2,3 (AMD). 2001, c. 260, §F2 (AMD). 2003, c. 344, §D22 (AMD). 2005, c. 347, §D5 (AMD). 2007, c. 384, §§11-13 (AMD). 2007, c. 402, Pt. Z, §17 (AMD). 2007, c. 695, Pt. A, §38 (RPR). 2009, c. 242, §21 (AMD). 2015, c. 110, §§8-10 (AMD).






Subchapter 6: APPOINTMENT OF COMMISSIONER AS AGENT

32 §12263. Appointment of commissioner as agent (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 489, §2 (NEW). 2007, c. 402, Pt. Z, §18 (AMD). 2009, c. 242, §22 (AMD). 2013, c. 217, Pt. K, §5 (RP).






Subchapter 7: ENFORCEMENT AGAINST LICENSEES

32 §12273. Revocation or suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 489, §2 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. Z, §19 (RP).



32 §12273-A. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2007, c. 402, Pt. Z, §20 (NEW).]

1. Loss of authority in other state. Cancellation, revocation, suspension or refusal to renew authority to engage in the practice of public accountancy in any other state for any cause;

[ 2007, c. 402, Pt. Z, §20 (NEW) .]

2. Failure to maintain compliance. Failure, on the part of an applicant or a licensee to maintain compliance with the requirements for issuance or renewal of that license or to report the changes to the board required by section 12252, subsection 6;

[ 2009, c. 242, §23 (AMD) .]

3. Revocation or suspension of right to practice. Revocation or suspension of the right to practice before any state or federal agency;

[ 2007, c. 402, Pt. Z, §20 (NEW) .]

4. Dishonesty, fraud, gross negligence, failure to file. Dishonesty, fraud or gross negligence in the practice of public accountancy or in the filing or failure to file the licensee's own income tax returns;

[ 2007, c. 402, Pt. Z, §20 (NEW) .]

5. Fraud. Performance of any fraudulent act while holding a license issued under this chapter or a certificate or license issued under prior law; and

[ 2009, c. 242, §24 (AMD) .]

6. Adverse conduct. Any conduct reflecting adversely upon the licensee's fitness to engage in the practice of public accountancy.

[ 2007, c. 402, Pt. Z, §20 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. Z, §20 (NEW). 2009, c. 242, §§23, 24 (AMD).



32 §12274. Enforcement procedures; investigations

1. Board; action.

[ 2007, c. 402, Pt. Z, §21 (RP) .]

2. Review. The board may review the publicly available professional work of licensees on a general and random basis, without any requirement of a formal complaint or suspicion of impropriety on the part of any particular licensee. If, as a result of such review, the board discovers reasonable grounds for a more specific investigation, the board may proceed under section 12273-A or Title 10, section 8003-A.

[ 2009, c. 242, §25 (AMD) .]

3. Discipline. In any case when the board renders a decision imposing discipline against a licensee, the board shall examine its records to determine whether the licensee holds a certificate or a license in any other state; and, if so, the board shall notify the board of accountancy of that other state of its decision by mail within 45 days of rendering the decision. The board may also furnish information relating to proceedings resulting in disciplinary action to other public authorities and to private professional organizations having a disciplinary interest in the licensee.

[ 2009, c. 242, §26 (AMD) .]

4. Board; consideration. The board shall consider applications upon suspension, revocation or refusal to renew according to this subsection.

A. In any case when the board has suspended or revoked a license or refused to renew a license, the person or firm affected may apply in writing to the board for relief. For good cause shown, the board may modify the suspension or reissue the license. [2009, c. 242, §27 (AMD).]

B. The board shall by rule specify the manner in which those applications must be made, the times within which they must be made and the circumstances in which hearings will be held. [2007, c. 402, Pt. Z, §23 (AMD).]

C. Before reissuing or terminating the suspension of a license under this section, and as a condition for reissuance or termination of suspension, the board may require the applicant to show successful completion of specified continuing professional education. The board may make the reinstatement of a license conditional and subject to satisfactory completion of a quality review conducted in such fashion as the board may specify. [2009, c. 242, §28 (AMD).]

[ 2009, c. 242, §§27, 28 (AMD) .]

SECTION HISTORY

1987, c. 489, §2 (NEW). 1999, c. 547, §B74 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. Z, §§21-23 (AMD). 2007, c. 695, Pt. B, §15 (AMD). 2007, c. 695, Pt. C, §18 (AMD). 2009, c. 242, §§25-28 (AMD).



32 §12275. Unlawful acts

1. Issuance of reports. A person or firm not holding a valid license issued under this chapter may not issue a report, including reviews and compilations, on financial statements or on any attest service of any other person, firm, organization or governmental unit. This prohibition does not apply to the following:

A. An officer, partner or employee of any firm or organization affixing that person's signature to any statement or report in reference to the financial affairs of that firm or organization with any wording designating the position, title or office that that person holds in the organization; [2007, c. 402, Pt. Z, §24 (AMD).]

B. Any act of a public official or employee in the performance of that person's duties as such; or [2007, c. 402, Pt. Z, §24 (AMD).]

C. The performance by any person of other services involving the use of accounting skills, including management advisory or consulting services, the preparation of tax returns, the furnishing of advice on tax matters and the preparation of financial statements without the issuance of reports. [1987, c. 489, §2 (NEW).]

[ 2015, c. 110, §11 (AMD) .]

2. Misuse of title; individual; certified public accountants. No person not licensed as a certified public accountant under this chapter may use or assume the title of "certified public accountant," the abbreviation "CPA" or any other title, designation, words, letters, abbreviation, sign, card or device indicating that the person is a certified public accountant.

[ 2009, c. 242, §30 (AMD) .]

3. Use of title. A firm may not assume or use the title or designation "certified public accountant," the abbreviation "CPA" or any other title, designation, words, letters, abbreviation, sign, card or device indicating that the firm is composed of certified public accountants, unless:

A. The firm holds a valid license issued under section 12252; and [2007, c. 402, Pt. Z, §24 (AMD).]

B. A simple majority of all partners, officers, shareholders, members or managers of the firm are certified public accountants licensed in a state. [2009, c. 242, §31 (AMD).]

[ 2009, c. 242, §31 (AMD) .]

4. Misuse of title; public accountant. No person may assume or use the title or designation "public accountant," the abbreviation "PA" or any other title, designation, words, letters, abbreviation, sign, card or device indicating that the person is a public accountant unless that person holds a valid public accountant license issued under former section 12251.

[ 2009, c. 242, §32 (AMD) .]

5. Misuse of title; firm; public accountant. No firm not holding a valid license issued under section 12252 may assume or use the title or designation "public accountant," the abbreviation "PA" or any other title, designation, words, letters, abbreviation, sign, card or device indicating that the firm is composed of public accountants.

[ 2007, c. 402, Pt. Z, §24 (AMD) .]

6. Similar titles prohibited. No person or firm not holding a valid license issued under this chapter may assume or use the title or designation "certified accountant," "chartered accountant," "enrolled accountant," "licensed accountant," "registered accountant," "accredited accountant" or any other title or designation likely to be confused with the titles "certified public accountant," "public accountant" or use any of the abbreviations "CA," "LA," "RA," "AA" or similar abbreviations likely to be confused with the abbreviations "CPA" or "PA," provided that a holder of a certificate who does not also hold a license may use the titles pertaining to that certificate in any manner not prohibited by rules adopted by the board under section 12214, subsection 4.

[ 2009, c. 242, §33 (AMD) .]

7. Similar designation prohibited. No person or firm not holding a valid license issued under this chapter may assume or use any title or designation that includes the words "auditor" or "auditing" in connection with any other language, including the language of a report, that implies that the person or firm holds such a license or has special competence as an auditor, except that this subsection does not prohibit any officer, partner or employee of any firm or organization from affixing that person's signature to any statement in reference to the financial affairs of that firm or organization with any wording designating the position, title or office that that person holds in the firm or organization or prohibit any act of a public official or employee in the performance of that person's duties.

[ 2009, c. 242, §34 (AMD) .]

8. Unauthorized practice. No person holding a certificate may engage in the practice of public accountancy, unless that person also holds a valid license issued under this chapter.

[ 2009, c. 242, §35 (AMD) .]

9. Form of firm. No person or firm holding a license may engage in the practice of public accountancy using a professional or firm name or designation that is misleading about the legal form of the firm, about the persons who are partners, officers or shareholders of the firm or about any other matter, except that the names of one or more former partners or shareholders may be included in the name of a firm or its successor.

[ 2007, c. 402, Pt. Z, §24 (AMD) .]

10. Foreign practice. Subsections 1 to 11 do not apply to a person or firm holding a certificate, designation, degree or license granted in a foreign country entitling the holder to engage in the practice of public accountancy or its equivalent in that country, whose activities in this State are limited to the provision of professional services to persons or firms who are residents of, governments of or business entities of the country in which that person holds that entitlement, who issues no reports with respect to the attest service information of any other persons, firms or governmental units in this State, and who does not use in this State any title or designation other than the one under which that person practices in that country, followed by a translation of that title or designation into the English language, if it is in a different language and by the name of that country.

[ 2015, c. 110, §12 (AMD) .]

11. Employees. Nothing in this chapter prohibits any person, not a certified public accountant or public accountant, from serving as an employee of, or an assistant to, a certified public accountant, public accountant, a firm of certified public accountants or of public accountants holding a license issued under this chapter, provided that the employee or assistant may not issue any accounting or financial statements over the employee's or assistant's name.

[ 2009, c. 242, §36 (AMD) .]

12. Commissions; referral fees. A licensee, when performing for a client an attest service, may not receive a commission or a referral fee:

A. For recommending or referring to a client any product or service; [1999, c. 245, §12 (NEW).]

B. For recommending or referring any product or service to be supplied by a client; or [1999, c. 245, §12 (NEW).]

C. As a consequence of a decision by a client to purchase or supply a particular product or service. [1999, c. 245, §12 (NEW).]

Notwithstanding paragraphs A, B and C, a licensee may receive a commission or a referral fee if the licensee's compilation report discloses in writing a lack of independence.

This prohibition applies during the period in which the licensee is engaged to perform any of the attest services and the period covered by any historical financial statements involved in the attest services.

A licensee who is not prohibited by this section from receiving a commission or a referral fee shall disclose in writing to any person or entity to whom the licensee recommends or refers a product or service to which the commission or referral fee relates the fact that the licensee has been paid or expects to be paid a commission or referral fee.

[ 2015, c. 110, §13 (AMD) .]

13. Contingency fees. A licensee or a licensee's firm may not:

A. When involved in providing for a client an attest service:

(1) Perform for a contingent fee any services for a client; or

(2) Receive a contingency fee from a client; or [2015, c. 110, §13 (AMD).]

B. Prepare an original or amended tax return or claim for a tax refund for a contingent fee. [1999, c. 245, §12 (NEW).]

Notwithstanding paragraph A, a licensee when providing an attest service may receive a contingency fee if the licensee's compilation report discloses in writing a lack of independence.

The prohibitions apply during the period in which the licensee is engaged to perform any of the services listed in this section and the period covered by any historical financial statements involved in any of the listed services.

As used in this subsection a "contingent fee" or "contingency fee" means a fee established for the performance of any service pursuant to an arrangement in which no fee is charged unless a specified finding or result is attained or in which the amount of the fee is otherwise dependent upon the finding or result of the service. For purposes of this subsection, fees are not regarded as being contingent if fixed by courts or other public authorities or, in tax matters, if determined based on the results of judicial proceedings or the findings of governmental agencies. A licensee's fees may vary depending on the complexity of services rendered.

[ 2015, c. 110, §13 (AMD) .]

14. Substantial equivalency. For purposes of this section:

A. An individual practicing as a certified public accountant without a license on the basis of substantial equivalency pursuant to section 12232 and complying with the restrictions on the scope of such a practice is equivalent to an individual licensed as a certified public accountant under section 12230 or 12231 or a corresponding provision of prior law, and each reference in this section to a licensed certified public accountant is deemed to include, on an equal basis, such an individual; [2009, c. 242, §37 (AMD).]

B. A firm in compliance with section 12252, subsection 1 must, for the purposes of this section, be deemed to hold a valid license issued under section 12252; and [2009, c. 242, §37 (AMD).]

C. Notwithstanding any other provision of this section, it is not a violation of this section for a firm that does not hold a valid license under section 12252 and that does not maintain an office in this State to use the title "CPA" or "Certified Public Accountants" as part of the firm's name and to provide professional services in this State, and licensees and individuals with practice privileges may provide services on behalf of such a firm if the firm complies with the requirements of section 12252, subsection 1, paragraph B or C, whichever is applicable. An individual or firm authorized under this paragraph to use practice privileges in this State shall comply with the requirements otherwise applicable to licensees under this section. [2015, c. 110, §14 (AMD).]

[ 2015, c. 110, §14 (AMD) .]

SECTION HISTORY

1987, c. 489, §2 (NEW). 1999, c. 200, §2 (AMD). 1999, c. 245, §12 (AMD). 1999, c. 619, §4 (AMD). 2007, c. 384, §14 (AMD). 2007, c. 402, Pt. Z, §24 (AMD). 2009, c. 242, §§29-37 (AMD). 2015, c. 110, §§11-14 (AMD).



32 §12276. Injunction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 489, §2 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. Z, §25 (RP).



32 §12277. Unlicensed practice

A person who violates section 12275 is subject to the provisions of Title 10, section 8003-C. [2007, c. 402, Pt. Z, §26 (RPR).]

SECTION HISTORY

1987, c. 489, §2 (NEW). 2007, c. 402, Pt. Z, §26 (RPR).



32 §12278. Single act evidence of practice

In any action brought under section 12273-A or 12277 or Title 10, section 8003, subsection 5-A, evidence from the commission of a single act prohibited by this chapter is sufficient to justify a penalty, injunction, restraining order or conviction, respectively, without evidence of a general course of conduct. [2007, c. 695, Pt. B, §16 (AMD).]

SECTION HISTORY

1987, c. 489, §2 (NEW). 2007, c. 695, Pt. B, §16 (AMD).



32 §12279. Confidential communications

Except by permission of the client engaging a licensee under this chapter, or the heirs, successors or personal representatives of that client, a licensee or any partner, officer, shareholder or employee of a licensee may not voluntarily disclose information communicated to the licensee, or any partner, officer, shareholder or employee of the licensee, by the client relating to, and in connection with, services rendered to the client by the licensee in the practice of public accountancy. That information must be considered confidential as long as nothing may be construed as prohibiting the disclosure of information required to be disclosed by the standards of the public accounting profession in reporting on the examination of financial statements or as prohibiting disclosures in court proceedings, investigations or proceedings under section 12273-A or Title 10, section 8003, subsection 5-A, in ethical investigations conducted by private professional organizations or in the course of quality reviews. [2007, c. 695, Pt. B, §17 (AMD).]

SECTION HISTORY

1987, c. 489, §2 (NEW). 2007, c. 695, Pt. B, §17 (AMD).



32 §12280. Licensee's working papers; client's records

1. Records; property of licensee. All statements, records, schedules, working papers and memoranda made by a licensee or a partner, shareholder, officer, director or employee of a licensee, incident to, or in the course of, rendering services to a client in the practice of public accountancy, except the reports submitted by the licensee to the client and except for records that are part of the client's records, shall be and remain the property of the licensee in the absence of an express agreement between the licensee and the client to the contrary. No statement, record, schedule, working paper or memorandum may be sold, transferred or bequeathed, without the consent of the client or his personal representative or assignee, to anyone other than one or more surviving partners or stockholders or new partners or stockholders of the licensee or any combined or merged firm or successor in interest to the licensee.

[ 1987, c. 489, §2 (NEW) .]

2. Licensee to furnish items to client. A licensee shall furnish to his client or former client upon request and reasonable notice:

A. A copy of the licensee's working papers, to the extent that the working papers include records that would ordinarily constitute part of the client's records and are not otherwise available to the client; and [1987, c. 489, §2 (NEW).]

B. Any accounting or other records belonging to, or obtained from or on behalf of, the client that the licensee removed from the client's premises or received for the client's account. The licensee may make and retain copies of those documents of the client when they form the basis for work done by him. [1987, c. 489, §2 (NEW).]

[ 1987, c. 489, §2 (NEW) .]

SECTION HISTORY

1987, c. 489, §2 (NEW).









Chapter 113-A: ACUPUNCTURISTS

Subchapter 1: GENERAL PROVISIONS

32 §12401. Acupuncture Licensing Board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 488, §3 (NEW). 1989, c. 503, §B155 (AMD). 1995, c. 671, §12 (RP).



32 §12402. Objective (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 488, §3 (NEW). 1995, c. 671, §12 (RP).



32 §12403. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 488, §3 (NEW). 1993, c. 659, §A9 (AMD). 1995, c. 671, §12 (RP).



32 §12404. Licensure; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 488, §3 (NEW). 1989, c. 307, §§1,2,7 (AMD). 1989, c. 502, §C13 (AMD). 1993, c. 659, §A10 (AMD). 1995, c. 671, §12 (RP).



32 §12405. Exception (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 488, §3 (NEW). 1995, c. 671, §12 (RP).






Subchapter 2: ACUPUNCTURE LICENSING BOARD

32 §12406. Establishment and compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 488, §3 (NEW). 1993, c. 600, §A265 (AMD). 1995, c. 397, §103 (AMD). 1995, c. 402, §A37 (AMD). 1995, c. 625, §A41 (AMD). 1995, c. 671, §12 (RP).



32 §12407. Powers and duties of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 488, §3 (NEW). 1995, c. 397, §104 (AMD). 1995, c. 402, §A38 (AMD). 1995, c. 625, §A42 (AMD). 1995, c. 671, §12 (RP).






Subchapter 3: LICENSING REQUIREMENTS

32 §12408. Eligibility requirements for acupuncturists (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 488, §3 (NEW). 1989, c. 307, §§3-5,7 (AMD). 1993, c. 35, §1 (AMD). 1993, c. 600, §B21 (AMD). 1995, c. 402, §A39 (AMD). 1995, c. 671, §12 (RP).



32 §12409. Licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 488, §3 (NEW). 1995, c. 402, §A40 (AMD). 1995, c. 671, §12 (RP).



32 §12410. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 488, §3 (NEW). 1995, c. 397, §105 (AMD). 1995, c. 402, §A41 (AMD). 1995, c. 625, §A43 (AMD). 1995, c. 671, §12 (RP).



32 §12411. Reapplication (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 488, §3 (NEW). 1995, c. 671, §12 (RP).



32 §12412. Application for renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 488, §3 (NEW). 1989, c. 307, §6 (AMD). 1995, c. 402, §A42 (AMD). 1995, c. 671, §12 (RP).






Subchapter 4: SUSPENSION AND REVOCATION

32 §12413. Suspension and revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 488, §3 (NEW). 1995, c. 402, §§A43,44 (AMD). 1995, c. 671, §12 (RP).



32 §12414. Findings (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 402, §A45 (NEW). 1995, c. 671, §12 (RP).









Chapter 113-B: COMPLEMENTARY HEALTH CARE PROVIDERS

Subchapter 1: BOARD OF COMPLEMENTARY HEALTH CARE PROVIDERS

32 §12501. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 671, §13 (NEW).]

1. Acupuncture. "Acupuncture" means the insertion of fine metal needles through the skin at specific points on or near the surface of the body with or without the palpation of specific points on the body and with or without the application of electric current or heat to the needles or skin, or both. The practice of acupuncture is based on traditional oriental theories and serves to normalize physiological function, treat certain diseases and dysfunctions of the body, prevent or modify the perception of pain and promote health and well-being.

[ 2003, c. 666, §1 (AMD) .]

2. Acupuncture intern. "Acupuncture intern" means an acupuncture student enrolled in an acupuncture internship program approved by the board that involves practical training, including needle insertion on human subjects.

[ 1995, c. 671, §13 (NEW) .]

3. Approved naturopathic medical college. "Approved naturopathic medical college" means a college or program granting the degree of doctor of naturopathic medicine or doctor of naturopathy approved by the board that:

A. Is accredited by an accrediting agency recognized by the Federal Government; or [1995, c. 671, §13 (NEW).]

B. Is a candidate for accreditation with such an agency. [1995, c. 671, §13 (NEW).]

[ 1995, c. 671, §13 (NEW) .]

4. Board. "Board" means the Board of Complementary Health Care Providers.

[ 1995, c. 671, §13 (NEW) .]

5. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1995, c. 671, §13 (NEW) .]

6. Homeopathic preparation. "Homeopathic preparation" means medicine prepared according to the "Homeopathic Pharmacopoeia of the United States Revised Service" (Nov. 1995).

[ 1995, c. 671, §13 (NEW) .]

7. Natural antibiotics. "Natural antibiotics" means antimicrobial, antifungal and antiprotozoal agents that are naturally occurring substances or are manufactured substances that are substantially identical to those naturally occurring substances.

[ 1995, c. 671, §13 (NEW) .]

8. Naturopathic acupuncture. "Naturopathic acupuncture" means the insertion of acupuncture needles into specific points on the skin to treat human disease and impairment and to relieve pain. The practice of naturopathic acupuncture is only within the scope of practice of naturopathic doctors certified pursuant to section 12525.

[ 1995, c. 671, §13 (NEW) .]

9. Naturopathic doctor. "Naturopathic doctor" means a person authorized and licensed to practice naturopathic medicine under this chapter.

[ 1995, c. 671, §13 (NEW) .]

10. Naturopathic manipulative therapy. "Naturopathic manipulative therapy" means the manually administered or mechanical treatment of body structures or tissues in accordance with naturopathic principles for the purpose of restoring normal physiological function to the body by normalizing and balancing the musculoskeletal system of the body.

[ 1995, c. 671, §13 (NEW) .]

11. Naturopathic medicine. "Naturopathic medicine" means a system of health care for the prevention, diagnosis and treatment of human health conditions, injuries and diseases that uses education, natural medicines and therapies to support and stimulate the individual's intrinsic self-healing processes.

[ 1995, c. 671, §13 (NEW) .]

12. Naturopathic physical medicine. "Naturopathic physical medicine" means the therapeutic use of physical agents of air, water, heat, cold, sound, light and electromagnetic nonionizing radiation and the physical modalities of electrotherapy, diathermy, ultraviolet light, ultrasound, hydrotherapy, naturopathic manipulative therapy, therapeutic exercise and acupuncture if the provider is certified pursuant to section 12525, subsection 3.

[ 1995, c. 671, §13 (NEW) .]

13. Office procedures. "Office procedures" means methods for the repair and care incidental to superficial lacerations and abrasions, superficial lesions and the removal of foreign bodies located in the superficial tissues. The use of antiseptics and local anesthetics in connection with these methods is permitted. The use of general, regional or spinal anesthetics, major surgery, surgery of the body cavities or specialized surgeries such as plastic surgery, surgery involving the eye or surgery when tendons are involved is not permitted.

[ 1995, c. 671, §13 (NEW) .]

14. Person. "Person" means any individual, firm, partnership, corporation or other association or organization.

[ 1995, c. 671, §13 (NEW) .]

15. Topical medicine. "Topical medicine" means topical analgesics, anesthetics, antiseptics, scabicides, antifungals and antibacterials.

[ 1995, c. 671, §13 (NEW) .]

SECTION HISTORY

1995, c. 671, §13 (NEW). 2003, c. 666, §1 (AMD).



32 §12502. Board of Complementary Health Care Providers established

1. Membership. The Board of Complementary Health Care Providers, as established in Title 5, section 12004-A, subsection 8-A, shall regulate the professions of acupuncture and naturopathic medicine according to the provisions of this chapter. The board consists of 7 members appointed by the Governor. The Governor shall make the initial appointments to the board no later than 60 days after the effective date of this section and shall inform the Commissioner of Professional and Financial Regulation of these appointments. The commissioner shall call the first meeting of the board on a date no later than 30 days following notification of appointments by the Governor. All members of the board must be residents of this State. Two members of the board must be acupuncturists licensed in this State. Two members of the board must be practitioners of naturopathic medicine who are eligible for licensure under, or are licensed pursuant to, the requirements of subchapter 3. One member must be a public member as defined in Title 5, section 12004-A. One member must be an allopathic or osteopathic physician who is licensed in this State. One member must be a pharmacist who is licensed in this State.

[ 2007, c. 402, Pt. AA, §1 (AMD) .]

2. Terms. Appointments are for 3-year terms. Appointments of members must comply with Title 10, section 8009. The Governor may remove any member for cause.

[ 2007, c. 402, Pt. AA, §1 (AMD) .]

3. Qualifications. Each board member, other than the public member, must have been engaged in the active practice of the member's profession in the State for a minimum of 3 years prior to appointment.

[ 2007, c. 402, Pt. AA, §1 (AMD) .]

4. Vacancy.

[ 2007, c. 402, Pt. AA, §1 (RP) .]

5. Quorum.

[ 2007, c. 402, Pt. AA, §1 (RP) .]

6. Meetings; chair. The board shall meet at least once a year to conduct its business and elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members.

[ 2013, c. 246, Pt. B, §22 (AMD) .]

7. Reporting.

[ 2007, c. 402, Pt. AA, §1 (RP) .]

SECTION HISTORY

1995, c. 671, §13 (NEW). 1997, c. 727, §C11 (AMD). 2007, c. 402, Pt. AA, §1 (AMD). 2013, c. 246, Pt. B, §22 (AMD).



32 §12503. Powers and duties of the board

The board has the following powers and duties in addition to all other powers and duties set forth in this chapter. [1995, c. 671, §13 (NEW).]

1. Duties. The board shall:

A. Adopt rules necessary to administer this chapter; [2007, c. 402, Pt. AA, §2 (AMD).]

B. Set standards of practice for acupuncturists and naturopathic doctors; [1995, c. 671, §13 (NEW).]

C. [2003, c. 666, §2 (RP).]

D. Ensure that acupuncturists and naturopathic doctors serving the public meet minimum standards of proficiency and competency to protect the health, safety and welfare of the public; and [2007, c. 402, Pt. AA, §2 (AMD).]

E. Administer and enforce the provisions of this chapter and any rules adopted by the board under that authority granted in this chapter. [2007, c. 402, Pt. AA, §2 (AMD).]

F. [2007, c. 402, Pt. AA, §2 (RP).]

G. [2007, c. 402, Pt. AA, §2 (RP).]

H. [2007, c. 402, Pt. AA, §2 (RP).]

I. [2007, c. 402, Pt. AA, §2 (RP).]

J. [2007, c. 402, Pt. AA, §2 (RP).]

K. [2007, c. 402, Pt. AA, §2 (RP).]

[ 2007, c. 402, Pt. AA, §2 (AMD) .]

2. Complaints.

[ 2007, c. 402, Pt. AA, §2 (RP) .]

3. Hearings.

[ 2007, c. 402, Pt. AA, §2 (RP) .]

4. Subpoena power; administration of oaths; power to compel production of documents.

[ 2007, c. 402, Pt. AA, §2 (RP) .]

5. Witness fees.

[ 2007, c. 402, Pt. AA, §2 (RP) .]

6. Suspension and revocation.

[ 2007, c. 402, Pt. AA, §2 (RP) .]

SECTION HISTORY

1995, c. 671, §13 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 666, §2 (AMD). 2007, c. 402, Pt. AA, §2 (AMD).



32 §12503-A. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A upon a legal finding of mental incompetence. [2007, c. 402, Pt. AA, §3 (NEW).]

SECTION HISTORY

2007, c. 402, Pt. AA, §3 (NEW).



32 §12504. Unauthorized employment

A person in the course of business may not employ an acupuncturist or naturopathic doctor who does not have a license unless that person is a student or intern within the meaning of this chapter. [1995, c. 671, §13 (NEW).]

SECTION HISTORY

1995, c. 671, §13 (NEW).



32 §12505. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 671, §13 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. AA, §4 (RP).



32 §12505-A. Unlicensed practice

A person who violates section 12504, 12511 or 12521 is subject to the provisions of Title 10, section 8003. [2007, c. 402, Pt. AA, §5 (NEW).]

SECTION HISTORY

2007, c. 402, Pt. AA, §5 (NEW).



32 §12506. Rulemaking

Rules adopted pursuant to section 12522, subsection 4 are major substantive rules as defined by Title 5, chapter 375, subchapter 2-A. All other rules adopted pursuant to this chapter are routine technical rules. [2007, c. 621, §12 (AMD).]

SECTION HISTORY

1995, c. 671, §13 (NEW). 2007, c. 621, §12 (AMD).






Subchapter 2: ACUPUNCTURE LICENSING REQUIREMENTS AND SCOPE OF PRACTICE

32 §12511. Licensure

1. Licensure required. A person may not practice acupuncture or profess to be practicing as an acupuncturist in this State unless that person holds a current and valid license from the board, except that a student of acupuncture who has completed at least one year of full-time study in a board-approved acupuncture school may practice acupuncture in a board-approved internship program. The student must be supervised, as defined by rule, by an instructor who is a licensed acupuncturist in this State and be identified as an acupuncture intern when in a clinical setting.

[ 2007, c. 402, Pt. AA, §6 (AMD) .]

2. Exception. This chapter does not apply to any person who is licensed to practice any healing art or science and who is practicing acupuncture in the course of that practice and within the scope of that license.

[ 1995, c. 671, §13 (NEW) .]

SECTION HISTORY

1995, c. 671, §13 (NEW). 2007, c. 402, Pt. AA, §6 (AMD).



32 §12512. Qualifications for acupuncturists

The eligibility of an applicant for a license to practice acupuncture must be determined in accordance with the following. [1995, c. 671, §13 (NEW).]

1. Eligibility. To be eligible to apply for a license to practice acupuncture, an applicant must:

A. Be at least 21 years of age; and [RR 1995, c. 2, §80 (COR).]

B. Have met requirements regarding education and experience as established by the board. These requirements must include the following:

(1) A baccalaureate degree from an accredited institution of higher learning, a license from the State to practice as a registered professional nurse or successful completion of the training program and any competency examination required by the Board of Licensure in Medicine to be qualified as a physician's assistant;

(2) A minimum of 1,000 hours of classroom instruction in acupuncture and related subjects at an institution approved by the board;

(3) A minimum of 300 hours of clinical experience in the field of acupuncture; and

(4) Certification by the National Commission for the Certification of Acupuncturists and Oriental Medicine, or its successor or other organization approved by the board, or passage of a written examination approved by the board. [2007, c. 402, Pt. AA, §7 (AMD).]

[ 2007, c. 402, Pt. AA, §7 (AMD) .]

2. Endorsement. An applicant who holds a current valid license to practice acupuncture from another state with requirements for licensure at least equal to the requirements under this section must be issued a license by the board.

[ 1995, c. 671, §13 (NEW) .]

SECTION HISTORY

RR 1995, c. 2, §80 (COR). 1995, c. 671, §13 (NEW). 2007, c. 402, Pt. AA, §7 (AMD).



32 §12513. Licensing

1. Licensed acupuncturist. The board shall issue a license to practice acupuncture to an applicant who has satisfactorily met the following minimal requirements:

A. The eligibility requirements set forth in section 12512; and [1995, c. 671, §13 (NEW).]

B. Any other reasonable criteria the board may prescribe by rule. [1995, c. 671, §13 (NEW).]

[ 1995, c. 671, §13 (NEW) .]

SECTION HISTORY

1995, c. 671, §13 (NEW).



32 §12513-A. Scope of practice

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Chinese patent remedies" means patent remedies used in accordance with traditional Chinese, Japanese and Korean herbal literature. [2003, c. 666, §3 (NEW).]

B. "Chinese premade herbal remedies" means premade herbal remedies used in accordance with traditional Chinese, Japanese and Korean herbal literature. [2003, c. 666, §3 (NEW).]

C. "Custom-made Chinese herbal formulations" means custom-made herbal formulations used in accordance with traditional Chinese, Japanese and Korean herbal literature. [2003, c. 666, §3 (NEW).]

[ 2003, c. 666, §3 (NEW) .]

2. Scope of practice. The scope of practice of acupuncturists includes acupuncture and the allied techniques and modalities of the distinct system of health care that use oriental principles to diagnose and treat illness, injury, pain and other conditions by regulating the flow and balance of energy to restore and maintain health. These allied techniques and modalities include the following, as defined by and used exclusively in accordance with the traditions and formal curricula taught in accredited colleges of acupuncture: oriental diagnostic procedures; electrical and magnetic stimulation; moxibustion and other forms of heat therapy; sound, light and vibrational therapy; cupping techniques and gua sha; recommendation and dispensing of Chinese patent remedies or Chinese premade herbal remedies and lifestyle and dietary counseling; formulation and dispensing of custom-made Chinese herbal formulations, to the extent that an acupuncturist has received additional certification pursuant to subsection 3; sotai; shiatsu; qi gong; zero balancing; tui na; and acupressure. These techniques and modalities do not include manipulation or mobilization of the skeletal articulations of the human body.

[ 2003, c. 666, §3 (NEW) .]

3. Additional certification. Certification is required for licensed acupuncturists to practice the formulation and dispensing of custom-made Chinese herbal formulations. "Formulation" means the preparation of traditional combinations of herbs to produce formulas from Chinese herbal literature, the modification of such traditional combinations or the writing of new formulas to address individual symptom presentations, through addition, deletion, substitution or change in dosages of ingredients and the dispensing of these herbal preparations to patients.

A. The board shall adopt rules specifying the training required for licensed acupuncturists to obtain the certification for custom-made Chinese herbal formulation. These requirements must include a minimum number of hours of combined classroom and clinical training or, for those licensed acupuncturists practicing custom-made Chinese herbal formulation prior to July 1, 2004, prior experience demonstrated by evidence satisfactory to the board. Rules adopted by the board in accordance with this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2003, c. 666, §3 (NEW).]

B. A licensed acupuncturist who can prove to the satisfaction of the board that the licensed acupuncturist was engaged in the practice of custom-made Chinese herbal formulation prior to July 1, 2004 may continue to practice that modality but must, no later than 2 years after the board adopts rules providing certification requirements in accordance with paragraph A, comply with those rules. [2003, c. 666, §3 (NEW).]

C. A licensed acupuncturist who can prove to the satisfaction of the board that the licensed acupuncturist has been duly licensed or certified to practice custom-made Chinese herbal formulation by the licensing authority of another state may continue to practice that modality, except that the board may require that the licensee complete additional training consistent with its rules within 3 years if the board finds that the standards applied in the state in which the licensed acupuncturist was certified or licensed are less stringent than those adopted in the board's rules. [2003, c. 666, §3 (NEW).]

[ 2003, c. 666, §3 (NEW) .]

4. Practice by other persons. The listing of allied techniques and modalities in subsection 2, including acupressure and qi gong, may not be construed to require any person who practices the same or similar techniques or modalities to obtain a license as an acupuncturist under section 12511 and may not be construed to limit, interfere with or prevent any licensed person from practicing the same or similar techniques and modalities within the scope of that person's license, whether or not the defined scope of that license contains specific lists of techniques or modalities.

[ 2003, c. 666, §3 (NEW) .]

SECTION HISTORY

2003, c. 666, §3 (NEW).



32 §12514. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 671, §13 (NEW). 1999, c. 257, §6 (AMD). 1999, c. 386, §T1 (AMD). 2003, c. 666, §4 (RP).



32 §12514-A. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this subchapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any application may not exceed $200, the fee for initial and renewal licensure may not exceed $675 annually and the fee for initial and renewal certification in custom-made Chinese herbal formulation may not exceed $200 annually. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2003, c. 666, §5 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

2003, c. 666, §5 (NEW). 2011, c. 286, Pt. B, §5 (REV).



32 §12515. Reapplication

Any applicant who is denied a license as an acupuncturist may apply again for licensing after a period of not less than 6 months from the date of the last denial. [1995, c. 671, §13 (NEW).]

SECTION HISTORY

1995, c. 671, §13 (NEW).



32 §12516. Application for renewal

1. Requirements. Prior to the expiration of a license, a licensee may make an application for renewal upon payment of the renewal fee as set under section 12514-A and upon satisfactory demonstration of completion of continuing education requirements adopted by the board as a condition of renewal. It is not a condition of renewal that an applicant who qualified for licensure as a licensed registered nurse continue to be licensed as a registered nurse.

[ 2007, c. 402, Pt. AA, §8 (AMD) .]

2. Late renewal. An application made no more than 90 days past the date of expiration of a license must include a late fee in addition to the renewal fee as set under section 12514-A. An application received more than 90 days past the expiration date is subject to all requirements covering new applicants under this chapter.

[ 2007, c. 402, Pt. AA, §8 (AMD) .]

SECTION HISTORY

1995, c. 671, §13 (NEW). 2003, c. 666, §6 (AMD). 2007, c. 402, Pt. AA, §8 (AMD).






Subchapter 3: NATUROPATHIC MEDICINE LICENSING REQUIREMENTS AND SCOPE OF PRACTICE

32 §12521. License required; licensee title

1. License required. A person may not practice naturopathic medicine or profess to be a naturopathic doctor in this State unless that person holds a current, valid license from the board to practice naturopathic medicine.

[ 1995, c. 671, §13 (NEW) .]

2. Title. A licensee must use the title "naturopathic doctor." Naturopathic doctors have the exclusive right to the use of the terms "naturopathic doctor," "naturopathic," "naturopath," "doctor of naturopathic medicine," "doctor of naturopathy," "naturopathic medicine," "naturopathic health care," "naturopathy" and the recognized abbreviation "N.D." Use of the title "physician" by the licensee is prohibited.

[ 1997, c. 210, §13 (AMD) .]

SECTION HISTORY

1995, c. 671, §13 (NEW). 1997, c. 210, §13 (AMD).



32 §12522. Scope of practice

1. Medicines and therapies. A naturopathic doctor may use and order for preventative and therapeutic purposes the following natural medicines and therapies: food, food extracts, vitamins, minerals, enzymes, digestive aids, whole gland thyroid and other natural hormones, plant substances, all homeopathic preparations, immunizations, counseling, hypnotherapy, biofeedback, dietary therapy, naturopathic manipulative therapy, naturopathic physical medicine, therapeutic devices, barrier devices for contraception and office procedures. Naturopathic doctors may also prescribe medications, including natural antibiotics and topical medicines, within the limitations set forth in subsection 4. This subsection may not be construed to prevent an individual other than a naturopathic doctor from using, ordering or recommending any of the above listed items as long as the individual is not prohibited from doing so by any other federal or state statute or regulation.

[ 1995, c. 671, §13 (NEW) .]

2. Diagnostic procedures. A naturopathic doctor may use physical examinations for diagnostic purposes including phlebotomy, clinical laboratory tests, speculum examinations and physiological function tests, excluding all endoscopies and physiological function tests requiring infusion, injection, inhalation or ingestion of medications to perform tests. A naturopathic doctor may order ultrasound, x-ray and electrocardiogram tests but must refer to an appropriate licensed health care professional for conducting and interpreting the tests.

[ 1995, c. 671, §13 (NEW) .]

3. Other devices and procedures. A naturopathic doctor may prescribe therapeutic devices or use noninvasive diagnostic procedures commonly used by allopathic or osteopathic physicians in general practice.

[ 1995, c. 671, §13 (NEW) .]

4. Prescriptive authority. Naturopathic doctors have a limited scope of prescriptive authority.

A. A naturopathic doctor may prescribe nonprescription medications without limitation. [1995, c. 671, §13 (NEW).]

B. A naturopathic doctor may only prescribe noncontrolled legend drugs from the following categories: homeopathic remedies, vitamins and minerals, hormones, local anesthesia and immunizations that are designated by rule by a subcommittee of the board consisting of the naturopathic members, the pharmacist member and the allopathic or osteopathic physician member, as consistent with a naturopathic doctor's education and training. A naturopathic doctor may not prescribe psychotropic medications. [1995, c. 671, §13 (NEW).]

C. Prior to independently prescribing noncontrolled legend drugs, a naturopathic doctor shall establish and complete a 12-month collaborative relationship with a licensed allopathic or osteopathic physician to review the naturopathic doctor's prescribing practices. The board shall further define the terms of the collaborative relationship by rule. [1995, c. 671, §13 (NEW).]

[ 1995, c. 671, §13 (NEW) .]

5. Prohibition. A naturopathic doctor may not:

A. Prescribe, dispense or administer any substance or device identified in Schedule I, II, III, IV or V as described in the federal Controlled Substance Act, 21 United States Code, Sections 801 to 971 (1988), or any controlled substances or devices; [1995, c. 671, §13 (NEW).]

B. Perform surgical procedures except those office procedures authorized by this chapter; [1995, c. 671, §13 (NEW).]

C. Practice emergency medicine except when a good Samaritan rendering gratuitous services in the case of emergency and except for the care of minor injuries; or [1995, c. 671, §13 (NEW).]

D. Practice or claim to practice medicine and surgery, osteopathy, dentistry, podiatry, optometry, chiropractic, physical therapy or any other system or method of treatment not authorized in this chapter. [1995, c. 671, §13 (NEW).]

[ 1995, c. 671, §13 (NEW) .]

SECTION HISTORY

1995, c. 671, §13 (NEW).



32 §12523. Application

This chapter is not intended to prohibit or restrict: [1995, c. 671, §13 (NEW).]

1. Practice within authorized scope of practice. The practice of a profession by individuals who are licensed, certified or registered under other laws of this State and are performing services within the authorized scope of practice;

[ 1995, c. 671, §13 (NEW) .]

2. Individual performing duties prescribed by federal laws. The practice of naturopathic medicine by an individual employed by the Federal Government while the individual is engaged in the performance of duties prescribed by the laws and regulations of the United States;

[ 1995, c. 671, §13 (NEW) .]

3. Duly licensed elsewhere. The practice by a naturopathic doctor duly licensed in another state, territory or the District of Columbia when that naturopathic doctor is incidentally called into this State for consultation with a licensed doctor; or

[ 1995, c. 671, §13 (NEW) .]

4. Students. The practice of naturopathic medicine by students enrolled in an approved naturopathic medical college. Services must be performed pursuant to a course of instruction or assignments from an instructor and under the supervision of the instructor. The instructor must be a naturopathic doctor licensed pursuant to this chapter.

[ 1995, c. 671, §13 (NEW) .]

SECTION HISTORY

1995, c. 671, §13 (NEW).



32 §12524. Public health authority and responsibility

A naturopathic doctor is a licensed doctor and has the same authority and responsibility as other licensed doctors regarding public health laws, reportable disease and conditions, communicable disease control and prevention, recording of vital statistics, health and physical examinations and local boards of health, except that this authority is limited to activity consistent with the scope of practice authorized by this chapter. [1995, c. 671, §13 (NEW).]

SECTION HISTORY

1995, c. 671, §13 (NEW).



32 §12525. Qualification for licensure

1. Qualification for licensure. To be eligible for a license to practice naturopathic medicine, the applicant must:

A. Be a graduate of an approved naturopathic medical college and pass or have passed a competency-based examination approved by the board, covering the appropriate naturopathic subjects, including basic and clinical sciences; [1995, c. 671, §13 (NEW).]

B. [2007, c. 402, Pt. AA, §9 (RP).]

B-1. Be trustworthy and competent; [2007, c. 402, Pt. AA, §9 (NEW).]

C. Be physically and mentally capable of safely practicing naturopathic medicine with or without reasonable accommodation; [1995, c. 671, §13 (NEW).]

D. Have had no license to practice naturopathic medicine refused, revoked or suspended by any other state or country for reasons that relate to the applicant's ability to skillfully and safely practice naturopathic medicine unless that license has been restored to good standing by that state or country; and [1995, c. 671, §13 (NEW).]

E. File an application and pay the licensing fees established under section 12526. [2003, c. 666, §7 (AMD).]

[ 2007, c. 402, Pt. AA, §9 (AMD) .]

2. Conditional licensure.

[ 2007, c. 402, Pt. AA, §9 (RP) .]

3. Naturopathic acupuncture specialty certification. In order to practice naturopathic acupuncture, a naturopathic doctor must obtain a naturopathic acupuncture specialty certification from the board. The board may issue this specialty certification to a naturopathic doctor who has:

A. Submitted an application and a certification fee established under section 12526; [2003, c. 666, §8 (AMD).]

B. Completed an acupuncture program approved by the board that includes 1,000 hours of classroom training and 300 hours of supervised clinical training; and [1995, c. 671, §13 (NEW).]

C. Passed an examination administered by the National Commission for the Certification of Acupuncturists and Oriental Medicine, or its successor or other organization approved by the board. [2007, c. 402, Pt. AA, §9 (AMD).]

[ 2007, c. 402, Pt. AA, §9 (AMD) .]

4. Disclosures. Naturopathic doctors shall:

A. Clearly disclose to each patient and on all printed material that their training is in naturopathic medicine; [1995, c. 671, §13 (NEW).]

B. Openly display their license, attaching renewals and specialty certifications when applicable; and [1995, c. 671, §13 (NEW).]

C. When practicing without malpractice insurance, disclose to each patient that they do not have insurance. [1995, c. 671, §13 (NEW).]

[ 1995, c. 671, §13 (NEW) .]

SECTION HISTORY

1995, c. 671, §13 (NEW). 2003, c. 666, §§7,8 (AMD). 2007, c. 402, Pt. AA, §9 (AMD).



32 §12526. Fees, renewals and continuing education

1. Fees. The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this subchapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any application may not exceed $200, the fee for initial and renewal licensure may not exceed $675 annually and the fee for initial and renewal specialty certification may not exceed $50 annually. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 666, §9 (RPR); 2011, c. 286, Pt. B, §5 (REV) .]

2. Renewal. A license to practice naturopathic medicine and a specialty certification must be renewed annually and be accompanied by the required renewal fee established in subsection 1.

[ 2003, c. 666, §10 (AMD) .]

3. Continuing education. When renewing a license, a naturopathic doctor must certify to successful completion of continuing education. The minimum continuing education requirement for license renewal is 25 hours annually, at least 7 hours of which must be in pharmacology. Naturopathic doctors who possess a certification in naturopathic acupuncture must complete an additional 15 hours of board-approved continuing education annually, specific to that specialty. The board may further define and implement these continuing education requirements through rulemaking.

[ 2007, c. 402, Pt. AA, §10 (AMD) .]

SECTION HISTORY

1995, c. 671, §13 (NEW). 1999, c. 257, §7 (AMD). 2003, c. 666, §§9,10 (AMD). 2007, c. 402, Pt. AA, §10 (AMD). 2011, c. 286, Pt. B, §5 (REV).









Chapter 114: REAL ESTATE BROKERAGE LICENSE ACT

Subchapter 1: GENERAL PROVISIONS

32 §13001. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 395, Pt. A, §212 (NEW).]

1. Real estate. "Real estate" means all estates and lesser interests in land and an existing business if real estate is a part of the business.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

1-A. Commission. "Commission" means the Real Estate Commission.

[ 2007, c. 402, Pt. BB, §1 (NEW) .]

1-B. Director. "Director" means the director of the Real Estate Commission.

[ 2007, c. 402, Pt. BB, §2 (NEW) .]

2. Real estate brokerage. "Real estate brokerage" means a single instance of offering, attempting to conduct or conducting services on behalf of another for compensation, or with the expectation of receiving compensation, calculated to result in the transfer of an interest in real estate. Real estate brokerage includes, but is not limited to, the following activities conducted in behalf of another:

A. Listing real estate for sale or exchange; [1987, c. 395, Pt. A, §212 (NEW).]

B. Promoting the purchase, sale or exchange of real estate; [1987, c. 395, Pt. A, §212 (NEW).]

C. Procuring of prospects calculated to result in the purchase, sale or exchange of real estate; [1987, c. 395, Pt. A, §212 (NEW).]

D. Advertising or holding oneself out as offering any services described in this subsection; [1987, c. 395, Pt. A, §212 (NEW).]

E. Negotiating the purchase, sale or exchange of real estate; [1987, c. 395, Pt. A, §212 (NEW).]

F. Buying options on real estate or selling real estate options or the real estate under option; [1987, c. 395, Pt. A, §212 (NEW).]

G. Acting as a finder to facilitate the purchase, sale or exchange of real estate; and [1987, c. 395, Pt. A, §212 (NEW).]

H. Buying, selling or exchanging real estate. [1987, c. 395, Pt. A, §212 (NEW).]

[ 1987, c. 395, Pt. A, §212 (NEW) .]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2007, c. 402, Pt. BB, §§1, 2 (AMD).



32 §13002. Exceptions to brokerage

Real estate brokerage does not include the following: [1991, c. 53, §1 (AMD).]

1. Transactions by owner or lessor. Transactions conducted by any person who is the owner or lessor of the real estate, or to their regular employees with regard to the employer's real estate, provided that:

A. The real estate transaction services rendered by the employee are performed as an incident to the usual duties performed for the employer; or [1989, c. 471, §1 (NEW).]

B. The real estate transaction services are subject to the provisions of the Maine Condominium Act, Title 33, chapter 31; [1997, c. 209, §1 (AMD).]

[ 1997, c. 209, §1 (AMD) .]

2. Transactions by attorneys-at-law. Transactions conducted by an attorney-at-law in the performance of duties as an attorney-at-law. This exception does not apply to attorneys who are regularly engaged in real estate brokerage;

[ 1999, c. 129, §1 (AMD); 1999, c. 129, §16 (AFF) .]

3. Exception. Any person licensed as an auctioneer under chapter 5, hired to call bids at an auction, if the person employed does not prepare contracts or otherwise control the actual sale or take custody of any part of the purchase price; and

[ 1999, c. 129, §2 (AMD); 1999, c. 129, §16 (AFF) .]

4. Time share. Real estate transaction services subject to the provisions of Title 33, chapter 10-A.

[ 1999, c. 129, §3 (NEW); 1999, c. 129, §16 (AFF) .]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1989, c. 471, §1 (AMD). 1991, c. 53, §1 (AMD). 1997, c. 209, §1 (AMD). 1999, c. 129, §§1-3 (AMD). 1999, c. 129, §16 (AFF).



32 §13003. License required

It is unlawful for any person or entity to engage in real estate brokerage without a current real estate brokerage agency license issued under this chapter or a license authorizing the person to engage in brokerage activity on behalf of a brokerage agency. [1987, c. 395, Pt. A, §212 (NEW).]

SECTION HISTORY

1987, c. 395, §A212 (NEW).



32 §13004. Civil actions

No person or entity may bring or maintain any action in the courts of this State for the collection of compensation for real estate brokerage services, without first proving that the person or entity was properly licensed by the Real Estate Commission at the time the cause of action arose. [1987, c. 395, Pt. A, §212 (NEW).]

SECTION HISTORY

1987, c. 395, §A212 (NEW).



32 §13005. Penalties

A person or entity who violates any provision of this chapter commits a civil violation for which a forfeiture of not more than $2,000 for each violation may be adjudged, plus the amount of compensation received in the subject transaction. Any officer or agent of an entity who personally participates in or is accessory to a violation of this chapter is subject to the penalties prescribed under this section. Any court of competent jurisdiction has full power to try any violation of this chapter and, upon conviction, the court may at its discretion revoke or suspend the license of the person or entity so convicted. All fines and penalties over and above the cost of court proceedings inure to the commission. A violation of this chapter includes performing or attempting to perform those acts that constitute prohibited practices. [2001, c. 421, Pt. B, §101 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

The State may bring an action in Superior Court to enjoin any person from violating this chapter, regardless of whether other administrative, civil or criminal proceedings have been or may be instituted. [2001, c. 421, Pt. B, §101 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 421, §B101 (AMD). 2001, c. 421, §C1 (AFF).



32 §13006. Confidentiality

All hearings and records of hearings conducted by the grievance committee or the professional standards committee of any state or regional professional real estate association or board are confidential and are exempt from discovery. [1989, c. 82, (NEW).]

SECTION HISTORY

1989, c. 82, (NEW).



32 §13007. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $100. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. BB, §3 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

2007, c. 402, Pt. BB, §3 (NEW). 2011, c. 286, Pt. B, §5 (REV).






Subchapter 2: COMMISSION

32 §13061. Declaration of policy

It is declared to be the policy of the State that licensees shall be supervised by the Real Estate Commission in a manner to ensure that they meet standards which will promote public understanding and confidence in the business of real estate brokerage. [1987, c. 395, Pt. A, §212 (NEW).]

SECTION HISTORY

1987, c. 395, §A212 (NEW).



32 §13062. Real Estate Commission; organization

1. Real Estate Commission composition. The Real Estate Commission, established by Title 5, section 12004-A, subsection 37, consists of 4 industry members and 2 public members as defined in Title 5, section 12004-A.

[ 2007, c. 402, Pt. BB, §4 (AMD) .]

2. Qualifications. Each industry member of the commission must have been a real estate broker or associate broker by vocation in this State for at least 5 years prior to appointment.

[ 2007, c. 402, Pt. BB, §4 (AMD) .]

3. Geographic distribution.

[ 2007, c. 402, Pt. BB, §4 (RP) .]

4. Terms; removal. Terms of the members of the commission are for 3 years. Members may be removed by the Governor for cause.

[ 1993, c. 600, Pt. A, §266 (AMD) .]

5. Quorum; procedure.

[ 2013, c. 246, Pt. B, §23 (RP) .]

6. Appointments. The members of the commission are appointed by the Governor. Appointments of members must comply with Title 10, section 8009.

[ 2007, c. 402, Pt. BB, §4 (AMD) .]

7. Chair. The commission shall annually elect a chair from its members.

[ 1993, c. 600, Pt. A, §266 (AMD) .]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1989, c. 471, §2 (AMD). 1989, c. 503, §B156 (AMD). 1989, c. 878, §§A100,B30 (AMD). 1991, c. 53, §2 (AMD). 1991, c. 53, §10 (AFF). 1993, c. 600, §A266 (AMD). 1997, c. 727, §§C12-14 (AMD). 2007, c. 402, Pt. BB, §4 (AMD). 2013, c. 246, Pt. B, §23 (AMD).



32 §13063. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2007, c. 402, Pt. BB, §5 (RP).



32 §13064. Seal; evidence; inspection of records (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2007, c. 402, Pt. BB, §6 (RP).



32 §13065. Rules

The commission may establish guidelines and rules by which this chapter shall be administered. Rules shall be subject to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II and consistent with the law to govern the following. [1987, c. 395, Pt. A, §212 (NEW).]

1. Adjudicatory hearings.

[ 2007, c. 402, Pt. BB, §7 (RP) .]

2. Investigations.

[ 2007, c. 402, Pt. BB, §8 (RP) .]

3. Brokerage practice. The commission may adopt rules consistent with the standards set forth in this chapter governing real estate brokerage practices in order to establish standards of practice which serve the interests of both the public and the industry.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

4. License qualifications. The commission may adopt rules relating to the qualifications and application for any license authorized under this chapter as are deemed necessary to assure that applicants are sufficiently trustworthy and competent to transact the business for which they will be licensed.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

5. Fees.

[ 2007, c. 402, Pt. BB, §9 (RP) .]

6. Education. The commission may adopt rules to be applied in determining whether educational programs meet the license qualifications required under this chapter.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

7. Supervision of employees. The commission shall adopt rules defining the authority and responsibility of designated brokers in supervising sales agents, as well as other brokerage related employees and independent contractors.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

8. Other. The commission may adopt and enforce such other rules as are necessary for the performance of its duties under this chapter.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §2 (AMD). 2007, c. 402, Pt. BB, §§7-9 (AMD).



32 §13066. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1999, c. 129, §4 (AMD). 1999, c. 129, §16 (AFF). 2007, c. 402, Pt. BB, §10 (RP).



32 §13067. Causes for disciplinary action (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1991, c. 53, §§3-5 (AMD). 1999, c. 129, §5 (AMD). 1999, c. 129, §16 (AFF). 2007, c. 402, Pt. BB, §11 (RP).



32 §13067-A. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the commission may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2007, c. 402, Pt. BB, §12 (NEW).]

1. Lack of trustworthiness. Lack of trustworthiness and competence to transact real estate brokerage services in such manner as to safeguard the interests of the public;

[ 2007, c. 402, Pt. BB, §12 (NEW) .]

2. Misconduct. Any act or conduct, whether of the same or different character than specified in this chapter, that constitutes or demonstrates bad faith, incompetency, untrustworthiness or dishonest, fraudulent or improper dealings;

[ 2007, c. 402, Pt. BB, §12 (NEW) .]

3. Act that constitutes grounds for denial. Performing or attempting to perform any act or acts for which a license may lawfully be denied to any applicant;

[ 2007, c. 402, Pt. BB, §12 (NEW) .]

4. Substantial misrepresentation. Making any substantial misrepresentation by omission or commission, but not including innocent misrepresentation;

[ 2007, c. 402, Pt. BB, §12 (NEW) .]

5. Failure to protect principal. Failing to act in a reasonably prudent manner in order to protect and promote the interests of the principal with absolute fidelity;

[ 2007, c. 402, Pt. BB, §12 (NEW) .]

6. Failure to avoid error, exaggeration or concealment. Failing to act in a reasonably prudent manner in order to avoid error, exaggeration or concealment of pertinent information;

[ 2007, c. 402, Pt. BB, §12 (NEW) .]

7. Liability of agency and designated broker. Violation of this chapter by a licensed or unlicensed person acting on the agency's behalf if:

A. The designated broker had prior knowledge and did not take reasonable action to prevent the violation; [2007, c. 402, Pt. BB, §12 (NEW).]

B. The designated broker permitted or authorized a person to engage in activity for which that person was not properly licensed; or [2007, c. 402, Pt. BB, §12 (NEW).]

C. The designated broker failed to exercise a reasonable degree of supervision over employees and independent contractors commensurate with their qualifications and experience; [2007, c. 402, Pt. BB, §12 (NEW).]

[ 2007, c. 402, Pt. BB, §12 (NEW) .]

8. Unlawful payment. Offering, promising, allowing, giving or paying, directly or indirectly, any part or share of compensation arising or accruing from a real estate brokerage transaction to any person who is not licensed to perform the service for which the person is or would be compensated, if a license is required under this chapter for performance of that service. A licensee may not be employed by or accept brokerage compensation from any person other than the agency under which the licensee is at the time licensed. An agency may share compensation with a nonresident licensee when the service by the nonresident is performed outside this State;

[ 2007, c. 402, Pt. BB, §12 (NEW) .]

9. Suspension or revocation of license. Having had a professional or occupational license suspended or revoked for disciplinary reasons or an application rejected for reasons related to untrustworthiness within 3 years prior to the date of application; and

[ 2007, c. 402, Pt. BB, §12 (NEW) .]

10. Failure to meet professional qualifications; failure to submit complete application. Failing to meet the professional qualifications for licensure as provided in this subchapter or failing to submit a complete application within 30 days after being notified of the materials needed to complete the application.

[ 2007, c. 402, Pt. BB, §12 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. BB, §12 (NEW).



32 §13068. Decisions

1. Licensing. After hearing, the commission may affirm, modify or reverse the director's decision to deny an examination, license or renewal license or, in its discretion, file a complaint in the District Court pursuant to Title 4, chapter 5 and Title 5, section 10051 to determine whether a license may be denied.

[ 1999, c. 547, Pt. B, §75 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Violation of chapter. If, after hearing, the commission finds that a violation of this chapter has occurred, it may:

A. Reprimand the person or entity; [1987, c. 395, Pt. A, §212 (NEW).]

B. Require the person or entity to comply with such terms and conditions as it determines necessary to correct the basis for the violation or prevent further violations by issuing a cease and desist order. Violation of a cease and desist order shall constitute a violation of this chapter; [1987, c. 395, Pt. A, §212 (NEW).]

C. Assess the violator a fine of no more than $2,000 a violation; [1987, c. 395, Pt. A, §212 (NEW).]

D. Suspend or revoke any license issued under this chapter; or [1987, c. 395, Pt. A, §212 (NEW).]

E. Report its findings and recommendations to the Attorney General or the district attorney recommending prosecution. [1987, c. 395, Pt. A, §212 (NEW).]

[ 1987, c. 395, Pt. A, §212 (NEW) .]

3. Appeals.

[ 2007, c. 402, Pt. BB, §13 (RP) .]

Notwithstanding the provisions of Title 10, section 8003, subsection 5-A, revocations ordered by the commission are subject to judicial review exclusively in the Superior Court in accordance with Title 5, chapter 375, subchapter 7. [2007, c. 402, Pt. BB, §13 (NEW).]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1999, c. 547, §§B75,78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. BB, §13 (AMD).



32 §13069. Director

1. Appointment. The Commissioner of Professional and Financial Regulation, with the advice of the Real Estate Commission and subject to the Civil Service Law, shall appoint a director of the commission.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

2. Duties. The director is responsible for the management of the commission's affairs, within the guidelines, policies and rules established by the commission and for carrying out the duties allocated to the director under this chapter. Duties of the director may be carried out by the director's designee, other than a member of the commission.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

3. Employees.

[ 1999, c. 687, Pt. F, §8 (RP) .]

4. Disposal of fees; expenses.

[ 1995, c. 502, Pt. H, §44 (RP) .]

4-A. Real estate account.

[ 2007, c. 402, Pt. BB, §14 (RP) .]

5. Advocate. The director shall seek to protect the interests of the public and the industry in the administration of this chapter. In this capacity, the director may serve as an advocate in any proceeding before the commission, presenting evidence and argument in support of a recommended disposition.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

6. Investigations. The director may investigate the actions of any licensee under this chapter, or any person or entity who assumes to act in a capacity requiring a license under this chapter, upon receipt of a verified written complaint or in accordance with the guidelines prescribed by commission rule. Upon completion of the investigation, the director shall take one of the following actions:

A. With the commission's approval, dismiss the complaint; [1999, c. 129, §6 (AMD); 1999, c. 129, §16 (AFF).]

B. With the consent of the parties and subject to approval of the commission and commission counsel, execute a consent agreement; or [1987, c. 395, Pt. A, §212 (NEW).]

C. Issue a staff petition for hearing before the commission, which may include a recommended disposition. [1987, c. 395, Pt. A, §212 (NEW).]

[ 2007, c. 402, Pt. BB, §15 (AMD) .]

7. Subpoenas. The director may issue subpoenas to compel the attendance of witnesses at hearings and to compel the production of documents and other records deemed necessary in connection with the administration of this chapter. Whenever a person refuses to obey a subpoena duly issued by the director, the Superior Court for Kennebec County or any court of this State, within the jurisdiction of which the person resides or transacts business, shall have jurisdiction to issue to that person an order requiring him to comply with the subpoena and any failure to obey that order may be punished by the court as contempt. Refusal to obey the director's subpoena also constitutes a violation of this chapter.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

8. Denial of licenses. The director may only issue a license to persons or entities meeting the requirements of this chapter. If it appears to the director that grounds for denial of a license or renewal exists, the director shall deny the license or renewal and notify the applicant in writing of the basis for denial together with notice of the applicant's right to a hearing before the commission, if requested in accordance with commission rules within a 30-day period. The director shall not issue a license to any applicant for renewal if the license has been expired for more than 90 days, unless the applicant passes the license examination designated by commission rule for this purpose.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1995, c. 502, §§H43-45 (AMD). 1999, c. 129, §6 (AMD). 1999, c. 129, §16 (AFF). 1999, c. 687, §§F8,9 (AMD). 2007, c. 402, Pt. BB, §§14, 15 (AMD).






Subchapter 3: REAL ESTATE BROKERAGE AGENCY

32 §13171. Real estate brokerage agency

As used in this chapter, except for subchapter 7, "real estate brokerage agency" or "agency" means any person or entity engaged in real estate brokerage services through its designated broker, associates or employees and licensed by the commission as a real estate brokerage agency. [2005, c. 378, §2 (AMD); 2005, c. 378, §29 (AFF).]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2005, c. 378, §2 (AMD). 2005, c. 378, §29 (AFF).



32 §13172. Original application

Each applicant for an original agency license shall submit an application, signed by the authorized agency official, together with the fee as set under section 13007. [2007, c. 402, Pt. BB, §16 (AMD).]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2007, c. 402, Pt. BB, §16 (AMD).



32 §13173. Agency license qualifications

1. Designated broker. The owner or a duly authorized agency official shall hold a Maine real estate broker license and be designated by the agency to act for it in the conduct of real estate brokerage.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

2. Employees. Every person employed by or on behalf of the agency in the performance of real estate brokerage shall be properly licensed under this chapter.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

3. Reputation. The agency and its owner or principal officers, if previously engaged in any business, shall bear a good reputation for honesty, truthfulness, fair dealing and competency.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

4. Nonresidents. The following applies to nonresidents.

A. Nonresident applicants shall hold a similar license in good standing and maintain an active place of business in its resident jurisdiction. [1987, c. 395, Pt. A, §212 (NEW).]

B. [2013, c. 217, Pt. K, §6 (RP).]

[ 2013, c. 217, Pt. K, §6 (AMD) .]

5. Place of business. Every agency holding an active license shall maintain a fixed and definite place of business where its designated broker and employees may be personally contacted without unreasonable delay.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

6. Branch office. Other locations that are advertised as locations where the public may contact the agency or its employees concerning brokerage services must be licensed as a branch office.

[ 2011, c. 286, Pt. J, §1 (AMD) .]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1999, c. 129, §7 (AMD). 1999, c. 129, §16 (AFF). 2011, c. 286, Pt. J, §1 (AMD). 2013, c. 217, Pt. K, §6 (AMD).



32 §13174. License denial

A license may be denied to any agency applicant: [1987, c. 395, Pt. A, §212 (NEW).]

1. Complete and accurate application. Who fails to submit a complete and accurate application;

[ 1987, c. 395, Pt. A, §212 (NEW) .]

2. Proof of qualifications. Who fails to submit satisfactory proof that it has met the qualifications specified in this chapter and is sufficiently trustworthy and competent to transact real estate brokerage services in such a manner as to safeguard the interests of the public;

[ 1987, c. 395, Pt. A, §212 (NEW) .]

3. Conviction of crime. Subject to Title 5, chapter 341, if the owner or principal entity officials have been convicted of any Class A, B or C crime or any crime which bears directly on the practice of real estate brokerage; or

[ 1987, c. 395, Pt. A, §212 (NEW) .]

4. Revocation of license. If the agency and its owner or its principal officers have had any professional or occupational license revoked for disciplinary reasons, or an application rejected for reasons relating to untrustworthiness, within 3 years prior to the date of application.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

SECTION HISTORY

1987, c. 395, §A212 (NEW).



32 §13175. Agency changes

Any change of address, name or other material changes in the conditions or qualifications set forth in the original application must be reported to the director no later than 10 days after the change. Upon application and payment of the fee as set under section 13007, the commission records must be changed and a new license must be issued for the unexpired term of the current license, if appropriate. [2007, c. 402, Pt. BB, §17 (AMD).]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2007, c. 402, Pt. BB, §17 (AMD).



32 §13176. Trade names

Agencies may conduct business under a trade name, provided that their license is issued under the trade name. If an agency is licensed with a trade name, that trade name shall be used by the agency, its employees and independent contractors in all real estate brokerage related advertising. The director may refuse to issue a license under a specific trade name if the name is deemed to be misleading, deceptive or will likely result in confusion with other existing businesses. [1987, c. 395, Pt. A, §212 (NEW).]

SECTION HISTORY

1987, c. 395, §A212 (NEW).



32 §13177. Real estate brokerage contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1999, c. 129, §8 (AMD). 1999, c. 129, §16 (AFF). 2005, c. 378, §29 (AFF). 2005, c. 378, §3 (RP).



32 §13177-A. Brokerage agreements

1. Definitions. As used in this section, "brokerage agreement," "real estate brokerage agency" and "client" have the same meanings as in section 13271.

[ 2005, c. 378, §4 (NEW); 2005, c. 378, §29 (AFF) .]

2. Written agreements. A brokerage agreement between a real estate brokerage agency and a client must be in writing and, at a minimum, include the following:

A. The signature of the client to be charged; [2005, c. 378, §4 (NEW); 2005, c. 378, §29 (AFF).]

B. The terms and conditions of the brokerage services to be provided; [2005, c. 378, §4 (NEW); 2005, c. 378, §29 (AFF).]

C. The method or amount of compensation to be paid; [2011, c. 286, Pt. J, §2 (AMD).]

D. The date upon which the agreement will expire; and [2011, c. 286, Pt. J, §2 (AMD).]

E. A statement that the agreement creates an agency-client relationship. [2011, c. 286, Pt. J, §2 (NEW).]

A brokerage agreement may not be enforced against any client who in good faith subsequently engages the services of another real estate brokerage agency following the expiration date of the first brokerage agreement. Any brokerage agreement provision extending a real estate brokerage agency's right to a fee following expiration of the brokerage agreement may not extend that right beyond 6 months.

[ 2011, c. 286, Pt. J, §2 (AMD) .]

SECTION HISTORY

2005, c. 378, §4 (NEW). 2005, c. 378, §29 (AFF). 2011, c. 286, Pt. J, §2 (AMD).



32 §13178. Trust accounts

Every agency shall maintain a federally insured account or accounts in a financial institution authorized to do business in this State, as defined in Title 9-B, section 131, subsection 17-A, or a credit union authorized to do business in this State, as defined in Title 9-B, section 131, subsection 12-A, for the sole purpose of depositing all earnest money deposits and all other money held by it as an agency in which its clients or other persons with whom it is dealing have an interest. The trust account and withdrawal orders, including all checks drawn on the account, must name the subject agency and be identified as a real estate trust account. Real estate trust accounts must be free from trustee process, except by those persons for whom the brokerage agency has made the deposits and then only to the extent of the interest. The designated broker, except for an amount necessary to maintain the accounts not to exceed an amount prescribed by commission rule, shall withdraw from the accounts all fees due within 30 days after but not until consummation or termination of the transaction when the designated broker makes or causes to be made a full accounting to the broker's principal. The designated broker shall maintain trust accounts and supporting records in a manner prescribed by commission rule. These accounts and records must be open for inspection by the director or the director's authorized representative at the agency's place of business during generally recognized business hours. Upon order of the director, the designated broker shall authorize the director in writing to confirm the balance of funds held in all agency trust accounts. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 378, §5 (AMD); 2005, c. 378, §29 (AFF).]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2005, c. 378, §5 (AMD). 2005, c. 378, §29 (AFF).



32 §13179. Supervision of employees

The designated broker shall exercise a reasonable level of supervision commensurate with the level of qualification and experience of agency employees and independent contractors supervised, in order to protect and promote the interests of its clients with absolute fidelity. The designated broker shall not permit or authorize any person to engage in any activity for which they are not properly licensed. [1987, c. 395, Pt. A, §212 (NEW).]

SECTION HISTORY

1987, c. 395, §A212 (NEW).



32 §13180. Termination of employment

When any broker, associate broker or real estate sales agent is discharged or terminates his employment with a brokerage agency, it shall be the duty of the designated broker to immediately deliver the license of the broker, associate broker or real estate sales agent to the commission. The designated broker shall simultaneously address a communication to the last known address advising the broker, associate broker or sales agent that his license has been delivered or mailed to the commission. A copy of the communication shall accompany the license when delivered to the commission. [1987, c. 395, Pt. A, §212 (NEW).]

Upon receipt of the notice of termination by the licensee, the license shall become void and may only be reinstated or placed on inactive status after proper application and payment of the prescribed fee. It is unlawful for any broker, associate broker or real estate sales agent to perform any brokerage services without first receiving a new active license. [1987, c. 395, Pt. A, §212 (NEW).]

SECTION HISTORY

1987, c. 395, §A212 (NEW).



32 §13181. Contents; display

The director shall issue to each agency a license in the form and size prescribed by the Commissioner of Professional and Financial Regulation. The license of each broker, associate broker and sales agent must be delivered or mailed to the designated broker and be kept in the custody and control of the designated broker. It is the duty of the designated broker to conspicuously display the agency license in the broker's place of business. [2007, c. 402, Pt. BB, §18 (AMD).]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2007, c. 402, Pt. BB, §18 (AMD).



32 §13182. Agency license renewal

Agency licenses expire on December 31st, or at such times as the Commissioner of Professional and Financial Regulation may designate, of each biennial period for which it was issued. Upon application and payment of the fee as set under section 13007, a renewal license is issued for each ensuing biennial period in the absence of any reason or condition that might warrant denial of a license. The suspension, revocation or expiration of an agency or designated broker's license automatically suspends every license granted to any person by virtue of the person's employment by the agency whose license has been suspended, revoked or expired pending a change of employer and the issuance of a new license. The new license is issued without charge if granted during the same biennial period in which the original was granted. [2007, c. 402, Pt. BB, §19 (AMD).]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2007, c. 402, Pt. BB, §19 (AMD).



32 §13183. Acts authorized

An agency, through its designated broker, may perform all of the brokerage services contemplated by this chapter and may employ or retain others to perform brokerage services on behalf of the agency. The designated broker may also delegate any of his duties and authority provided for under this chapter, but when doing so shall not be relieved of any responsibility imposed by this chapter. [1987, c. 395, Pt. A, §212 (NEW).]

SECTION HISTORY

1987, c. 395, §A212 (NEW).



32 §13184. Real estate brokerage records; retention

A designated broker shall maintain complete and adequate records of all real estate brokerage activity conducted on behalf of the broker's agency. The commission shall specify by rule the records required to establish complete and adequate records, including retention schedules. The records must be open for inspection by the director or the director's authorized representative at the agency's place of business during generally recognized business hours. [2005, c. 378, §6 (NEW); 2005, c. 378, §29 (AFF).]

SECTION HISTORY

2005, c. 378, §6 (NEW). 2005, c. 378, §29 (AFF).






Subchapter 4: BROKERS, ASSOCIATE BROKERS, SALES AGENTS AND TIMESHARE AGENTS

32 §13191. General qualifications

1. Application. Applicants must submit an application together with the fee as set under section 13007.

[ 2007, c. 402, Pt. BB, §20 (AMD) .]

2. Age. The applicant shall have reached his 18th birthday at the time of his application.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

3. Residence. The applicant shall provide evidence of his legal residence.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

4. High school. The applicant shall be a high school graduate or hold an equivalency certificate.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

5. Reputation. The applicant must have a good reputation for honesty, truthfulness, fair dealing and competency.

[ 2013, c. 217, Pt. J, §5 (AMD) .]

6. Active license. Upon application for an active license, the applicant shall provide a written statement from the designated broker of the agency, who will be employing the applicant, authorizing issuance of the applicant's license under the agency.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

7. Single license. No more than one license may be issued to any person for the same period of time. In the event of a change in an employer, another license shall not be issued until the current license has been returned or for which a satisfactory accounting has been made.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2007, c. 402, Pt. BB, §§20, 21 (AMD). 2013, c. 217, Pt. J, §5 (AMD).



32 §13192. License denial (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1991, c. 53, §§6,7 (AMD). 2007, c. 402, Pt. BB, §22 (RP).



32 §13193. Nonresidents

In lieu of education and experience requirements, nonresident original license applicants must hold a similar active license in good standing in their place of legal residence and shall appear at such time and place as the director may designate for the purpose of written examination pertaining to Maine real estate laws. [2013, c. 217, Pt. K, §7 (AMD).]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2013, c. 217, Pt. K, §7 (AMD).



32 §13194. License renewal

Licenses expire on December 31st, or at such other times as the Commissioner of Professional and Financial Regulation may designate, of each biennial period for which it was issued, except those licenses issued under section 13200. The director shall issue a renewal license for each ensuing biennial period in the absence of any reason or condition that might warrant the refusal of granting a license, upon receipt of the written request of the applicant, the biennial fee as set under section 13007 for the license and upon the applicant presenting evidence of compliance with the requirements of section 13197. The director shall deny a renewal license to any applicant whose license has lapsed for more than 90 days, unless the renewal license applicant passes the license examination designated by commission rule for this purpose. [2007, c. 402, Pt. BB, §23 (AMD).]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2007, c. 402, Pt. BB, §23 (AMD).



32 §13195. Changes

Any change of address, name or other material change in the conditions or qualifications set forth in the original application, including but not limited to criminal convictions or suspension or revocation of any professional license, must be reported to the director no later than 10 days after the change. Upon application and payment of the fee as set under section 13007, the commission records must be changed and a new license issued for the unexpired term of the current license, if appropriate. [2007, c. 402, Pt. BB, §24 (AMD).]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1999, c. 129, §9 (AMD). 1999, c. 129, §16 (AFF). 2007, c. 402, Pt. BB, §24 (AMD).



32 §13196. Inactive licenses

1. Placement on inactive status. Any licensee who does not desire to perform any of the activities described in section 13001 and who wants to preserve the license while not engaged in any brokerage activity may apply to the commission for inactive status upon payment of the fee as set under section 13007. The commission may place the license on inactive status and issue an inactive license only upon application by the licensee. During inactive status, the licensee is required to renew the license biennially, but is not required to maintain a place of business or meet the educational provisions of section 13197.

[ 2007, c. 402, Pt. BB, §25 (AMD) .]

2. Reinstatement to active status. Licensees who have remained on inactive status for 6 years or more may have their licenses reinstated to active status by submitting an application and fee and by successfully passing a license examination designated by commission rule for this purpose. Licensees who activate within 6 years of the initial inactive license may activate by successfully completing the designated examination or by completing continuing education courses that meet commission approved clock hours as follows:

A. For those applicants remaining inactive from the issuance of the inactive licenses up to 2 years, 21 clock hours of continuing education completed within the previous biennium; [2005, c. 378, §7 (AMD); 2005, c. 378, §29 (AFF).]

B. For those applicants remaining inactive for more than 2 years but less than 4 years, 28 clock hours of continuing education completed within the previous biennium; or [2005, c. 378, §7 (AMD); 2005, c. 378, §29 (AFF).]

C. For those applicants remaining inactive for more than 4 years but less than 6 years, 36 clock hours of continuing education completed within the previous biennium. [2005, c. 378, §7 (AMD); 2005, c. 378, §29 (AFF).]

[ 2007, c. 402, Pt. BB, §25 (AMD) .]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1991, c. 53, §8 (AMD). 1999, c. 129, §16 (AFF). 1999, c. 129, §10 (RPR). 2005, c. 378, §7 (AMD). 2005, c. 378, §29 (AFF). 2007, c. 402, Pt. BB, §25 (AMD).



32 §13197. Continuing education

1. Requirement. As a prerequisite to renewal of a license, applicants must complete 21 clock hours of continuing education within 2 years prior to the date of application in programs or courses approved by the commission. This requirement does not apply to agency and company licenses.

[ 2005, c. 378, §8 (AMD); 2005, c. 378, §29 (AFF) .]

2. Program approval. Each application for approval of a continuing education program must be submitted according to the guidelines prescribed by the commission, together with the fee as set under section 13007. The fee is retained whether or not the application is approved, except that the commission may waive the application fee for any program or course for the purpose of promoting the intent of this section and that meets the standards prescribed by rule.

[ 2007, c. 402, Pt. BB, §26 (AMD) .]

3. Core requirement. The commission may establish a core educational requirement for each license type, not to exceed 6 clock hours, in which case the remaining requirement shall be fulfilled from elective programs approved by the commission.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

4. Voluntary certification program. The commission may establish a program for recognizing real estate brokers who have advanced education, training and experience in a specialized discipline related to the field of real estate. Standards to be met in order to be certified shall be prescribed by rules adopted by the commission, subject to the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1999, c. 129, §11 (AMD). 1999, c. 129, §16 (AFF). 2005, c. 378, §8 (AMD). 2005, c. 378, §29 (AFF). 2007, c. 402, Pt. BB, §26 (AMD).



32 §13198. Real estate broker

1. Definition. "Real estate broker" or "broker" means any person employed by or on behalf of an agency to perform brokerage and licensed by the commission as a broker.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

2. Professional qualifications. An applicant for a broker license must meet the qualifications under paragraphs A and B.

A. The applicant must have been licensed as an associate broker affiliated with a real estate brokerage agency for 2 years within the 5 years immediately preceding the date of application. [2009, c. 112, Pt. A, §17 (RPR).]

B. The applicant must satisfactorily complete the course of study meeting guidelines established by the commission. [2009, c. 112, Pt. A, §17 (RPR).]

[ 2009, c. 112, Pt. A, §17 (RPR) .]

3. Acts authorized. Each broker license granted entitles the holder to perform all of the acts contemplated under this chapter on behalf of an agency, including being designated by the agency to act for it or as a branch office manager.

[ 2007, c. 402, Pt. BB, §27 (AMD) .]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2007, c. 402, Pt. BB, §27 (AMD). 2009, c. 112, Pt. A, §17 (AMD).



32 §13199. Associate real estate broker

1. Definition. "Associate real estate broker" or "associate broker" means any person employed by or on behalf of an agency to perform real estate brokerage services and licensed by the commission as an associate broker.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

2. Professional qualifications.

[ 2005, c. 378, §29 (AFF); 2005, c. 378, §9 (RP) .]

2-A. Professional qualifications. An applicant for an associate broker license must have been licensed as a real estate sales agent affiliated with a real estate brokerage agency for 2 years within the 5 years immediately preceding the date of application and satisfactorily completed a course of study meeting guidelines established by the commission. The commission may not issue a license under this section until an individual has completed 2 years as a licensed real estate sales agent.

[ 2009, c. 112, Pt. A, §18 (AMD) .]

3. Acts authorized. Each associate broker license granted entitles the holder to perform all of the acts contemplated by this chapter, on behalf of an agency, except serving as a designated broker or a branch office manager.

[ 2007, c. 402, Pt. BB, §28 (AMD) .]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §3 (AMD). 1999, c. 129, §12 (AMD). 1999, c. 129, §16 (AFF). 2005, c. 378, §§9,10 (AMD). 2005, c. 378, §29 (AFF). 2007, c. 402, Pt. BB, §28 (AMD). 2009, c. 112, Pt. A, §18 (AMD).



32 §13200. Real estate sales agent

1. Definition. "Real estate sales agent" or "sales agent" means any person employed by or on behalf of an agency to perform real estate brokerage services in a training capacity and licensed by the commission as a sales agent.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

2. Professional qualification. Each applicant for a sales agent license must meet the following qualifications:

A. The applicant must satisfactorily complete a course of study meeting commission established guidelines; and [2005, c. 378, §11 (AMD); 2005, c. 378, §29 (AFF).]

B. The applicant must appear at such time and place as the director may designate for the purpose of a written sales agent examination. [2005, c. 378, §11 (AMD); 2005, c. 378, §29 (AFF).]

[ 2005, c. 378, §11 (AMD); 2005, c. 378, §29 (AFF) .]

3. Acts authorized. Each sales agent license granted shall entitle the holder to perform all brokerage services contemplated by this chapter which are specifically authorized by the designated broker and which are within the guidelines established by the commission for sales agents.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

4. License term. Sales agent licenses shall be issued for 2 years and may not be renewed. A new sales agent license may not be reissued within 5 years following the date the previous sales agent license was issued.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

5. Waiver. The commission may grant waivers to allow individuals to remain licensed as sales agents beyond the 2-year term specified in subsection 4. Waivers shall be granted on the basis of extenuating circumstances as defined by rules promulgated by the commission.

[ 1987, c. 395, Pt. A, §212 (NEW) .]

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2005, c. 378, §11 (AMD). 2005, c. 378, §29 (AFF).



32 §13201. Timeshare agent (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1999, c. 129, §16 (AFF). 1999, c. 129, §13 (RP).






Subchapter 5: HOME SERVICE CONTRACTS

32 §13221. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13222. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13223. Review of decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13224. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13225. Application for license (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1989, c. 502, §B39 (AMD). 1997, c. 209, §4 (RP).



32 §13226. Required deposit or bond (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13227. Reserves (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13228. License expiration; renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13229. Grounds for suspension or revocation of license or denial of renewal (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13230. Automatic termination of sales agent registration (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13231. Order, notice of suspension or revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13232. Duration of suspension; obligation during suspension period; reinstatement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13233. Filing of forms (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13234. Filing of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13235. Annual statement; examination (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1991, c. 627, §1 (AMD). 1997, c. 209, §4 (RP).



32 §13236. Service of process; appointment of director as process agent (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13237. Home service company sales agent registration required (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13238. Penalty for violation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1997, c. 209, §4 (RP).



32 §13239. Transitional provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1989, c. 600, §§A15,16 (AMD). 1989, c. 600, §§A15,A16 (AMD). 1991, c. 53, §9 (RP).






Subchapter 6: OPINIONS OF VALUE

32 §13251. Opinions of value; mobile homes (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 770, §10 (NEW). 1999, c. 129, §16 (AFF). 1999, c. 129, §14 (RP).



32 §13251-A. Conflict of interest

A real estate broker or associate broker may not knowingly provide or offer an appraisal or opinion of market value, as set forth in section 14004, on real estate in a transaction where the broker or associate broker, or any other licensee licensed with the agency, is to receive a fee on that transaction. [1999, c. 185, §3 (AMD).]

SECTION HISTORY

1995, c. 240, §1 (NEW). 1999, c. 185, §3 (AMD).






Subchapter 7: REAL ESTATE BROKERAGE RELATIONSHIPS

32 §13271. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 679, §1 (NEW).]

1. Affiliated licensee. "Affiliated licensee" means a licensee who is authorized to engage in brokerage activity by and on behalf of a real estate brokerage agency.

[ 2005, c. 378, §13 (AMD); 2005, c. 378, §29 (AFF) .]

2. Appointed agent. "Appointed agent" means that affiliated licensee who is appointed by the designated broker of the affiliated licensee's real estate brokerage agency to act solely for a client of that real estate brokerage agency to the exclusion of other affiliated licensees of that real estate brokerage agency.

[ 2005, c. 378, §13 (AMD); 2005, c. 378, §29 (AFF) .]

3. Brokerage agreement. "Brokerage agreement" means a contract that establishes the relationships between the parties and the brokerage services to be performed.

[ 2005, c. 378, §13 (AMD); 2005, c. 378, §29 (AFF) .]

4. Buyer agent. "Buyer agent" means a real estate brokerage agency that has entered into a written brokerage agreement with the buyer in a real estate transaction to represent the buyer as its client.

[ 2005, c. 378, §13 (AMD); 2005, c. 378, §29 (AFF) .]

5. Client. "Client" means a person who has entered into a written brokerage agreement with a real estate brokerage agency that has agreed to represent that person and be bound by the duties set forth in section 13272 on behalf of that person.

[ 2005, c. 378, §13 (AMD); 2005, c. 378, §29 (AFF) .]

6. Designated broker. "Designated broker" means a broker designated by a real estate brokerage agency to act for the real estate brokerage agency in the conduct of real estate brokerage.

[ 2005, c. 378, §13 (AMD); 2005, c. 378, §29 (AFF) .]

7. Disclosed dual agent. "Disclosed dual agent" means a real estate brokerage agency representing 2 or more clients whose interests are adverse in the same transaction with the knowledge and informed consent of the clients.

[ 2005, c. 378, §13 (AMD); 2005, c. 378, §29 (AFF) .]

8. Material fact. "Material fact" means a fact that relates to the transaction and is so substantial and important as to influence the client to whom it is imparted.

[ 2005, c. 378, §13 (AMD); 2005, c. 378, §29 (AFF) .]

9. Ministerial acts. "Ministerial acts" means those acts that a real estate brokerage agency performs for a person who is not a client and that are informative or clerical in nature and do not rise to the level of active representation on behalf of the person.

[ 2005, c. 378, §13 (AMD); 2005, c. 378, §29 (AFF) .]

10. Real estate brokerage agency. "Real estate brokerage agency" means a person or entity providing real estate brokerage services through that person's designated broker, affiliated licensees, associates or employees and licensed by the commission as a real estate brokerage agency.

[ 2005, c. 378, §13 (AMD); 2005, c. 378, §29 (AFF) .]

11. Seller agent. "Seller agent" means a real estate brokerage agency that has entered into a written brokerage agreement with the seller in a real estate transaction to represent the seller as the real estate brokerage agency's client.

[ 2005, c. 378, §13 (AMD); 2005, c. 378, §29 (AFF) .]

12. Subagent. "Subagent" means a real estate brokerage agency engaged by another real estate brokerage agency to perform brokerage tasks for a client.

[ 2005, c. 378, §13 (AMD); 2005, c. 378, §29 (AFF) .]

13. Third party.

[ 2005, c. 378, §29 (AFF); 2005, c. 378, §13 (RP) .]

13-A. Transaction broker. "Transaction broker" means a real estate brokerage agency that provides real estate brokerage services to one or more parties in a real estate transaction without a fiduciary relationship as a buyer agent, a seller agent, a subagent or a disclosed dual agent.

[ 2005, c. 378, §13 (NEW); 2005, c. 378, §29 (AFF) .]

14. Undisclosed dual agent. "Undisclosed dual agent" means a real estate brokerage agency representing 2 or more clients whose interests are adverse in the same transaction without the knowledge and informed consent of the clients.

[ 2005, c. 378, §13 (AMD); 2005, c. 378, §29 (AFF) .]

SECTION HISTORY

1993, c. 679, §1 (NEW). 1999, c. 129, §15 (AMD). 1999, c. 129, §16 (AFF). 2005, c. 378, §13 (AMD). 2005, c. 378, §29 (AFF).



32 §13272. Scope of agency

A real estate brokerage agency that provides services through a brokerage agreement for a client is bound by the duties of loyalty, obedience, disclosure, confidentiality, reasonable care, diligence and accounting as set forth in this chapter. Such a real estate brokerage agency may be a seller agent, a buyer agent, a subagent or a disclosed dual agent. [2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF).]

SECTION HISTORY

1993, c. 679, §1 (NEW). 2005, c. 378, §14 (AMD). 2005, c. 378, §29 (AFF).



32 §13273. Seller agent

1. Duty to seller. A seller agent:

A. Shall perform the terms of the brokerage agreement made with the seller; [1993, c. 679, §1 (NEW).]

B. Shall promote the interests of the seller by exercising agency duties as set forth in section 13272 including:

(1) Seeking a sale at the price and terms stated in the brokerage agreement or at a price and terms acceptable to the seller except that the seller agent is not obligated to seek additional offers to purchase the property while the property is subject to a contract of sale unless the brokerage agreement so provides;

(2) Presenting in a timely manner all offers to and from the seller, even when the property is subject to a contract of sale;

(3) Disclosing to the seller material facts of which the seller agent has actual knowledge or if acting in a reasonable manner should have known concerning the transaction, except as directed in section 13280;

(4) Advising the seller to obtain expert advice on material matters that are beyond the expertise of the seller agent; and

(5) Accounting in a timely manner for all money and property received in which the seller has or may have an interest; [2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF).]

C. Shall exercise reasonable skill and care; [1993, c. 679, §1 (NEW).]

D. Shall comply with all requirements of the laws governing real estate commission brokerage licenses and any rules adopted by the commission; [1993, c. 679, §1 (NEW).]

E. Shall comply with any applicable federal, state or local laws, rules, regulations or ordinances related to real estate brokerage including fair housing and civil rights laws or regulations; [1993, c. 679, §1 (NEW).]

F. Has an obligation to preserve confidential information provided by the seller during the course of the relationship that might have a negative impact on the seller's real estate activity unless:

(1) The seller to whom the information pertains grants consent to disclose the information;

(2) Disclosure of the information is required by law;

(3) The information is made public or becomes public by the words or conduct of the seller to whom the information pertains or from a source other than the seller agent; or

(4) Disclosure is necessary to defend the seller agent against an accusation of wrongful conduct in a judicial proceeding before the commission or before a professional committee; and [2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF).]

G. Must be able to promote alternative properties not owned by the seller to prospective buyers as well as list competing properties for sale without breaching any duty to the client. [1993, c. 679, §1 (NEW).]

[ 2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF) .]

2. Duty to buyer. The duty of a seller agent to a buyer is governed by the following.

A. A seller agent shall treat all prospective buyers honestly and may not knowingly give false information and shall disclose in a timely manner to a prospective buyer all material defects pertaining to the physical condition of the property of which the seller agent knew or, acting in a reasonable manner, should have known. A seller agent is not liable to a buyer for providing false information to the buyer if the false information was provided to the seller agent by the seller agent's client and the seller agent did not know or, acting in a reasonable manner, should not have known that the information was false. A seller agent is not obligated to discover latent defects in the property. [2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF).]

B. Nothing in this subchapter precludes the obligation of a buyer to inspect the physical condition of the property. A cause of action may not arise on behalf of any person against a seller agent for revealing information in compliance with this subchapter. [2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF).]

C. A seller agent may provide assistance to the buyer by performing ministerial acts such as preparing offers and conveying those offers to the seller and providing information and assistance concerning professional services not related to real estate brokerage services. Performing ministerial acts for the buyer may not be construed as violating the seller agent's agreement with the seller or forming a brokerage agreement with the buyer. Performing ministerial acts for the buyer does not make the seller agent a transaction broker for the buyer. [2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF).]

[ 2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF) .]

SECTION HISTORY

1993, c. 679, §1 (NEW). 2005, c. 378, §14 (AMD). 2005, c. 378, §29 (AFF).



32 §13274. Buyer agent

1. Duty to buyer. A buyer agent:

A. Shall perform the terms of the brokerage agreement made with the buyer; [1993, c. 679, §1 (NEW).]

B. Shall promote the interests of the buyer by exercising agency duties as set forth in section 13272 including:

(1) Seeking a property at a price and terms specified by the buyer except that the buyer agent is not obligated to seek other properties for the buyer while the buyer is a party to a contract to purchase that property unless it is provided by the brokerage agreement;

(2) Presenting in a timely manner all offers to and from the buyer;

(3) Disclosing to the buyer material facts of which the buyer agent has actual knowledge or, if acting in a reasonable manner, should have known concerning the transaction, except as directed in section 13280. Nothing in this subchapter limits any obligation of a buyer to inspect the physical condition of the property;

(4) Advising the buyer to obtain expert advice on material matters that are beyond the expertise of the buyer agent; and

(5) Accounting in a timely manner for all money and property received in which the buyer has or may have an interest; [2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF).]

C. Shall exercise reasonable skill and care, except that a buyer agent is not obligated to discover latent defects in the property; [2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF).]

D. Shall comply with all requirements of the laws governing real estate commission brokerage licenses and any rules adopted by the commission; [1993, c. 679, §1 (NEW).]

E. Shall comply with any applicable federal, state or local laws, rules, regulations or ordinances related to real estate brokerage including fair housing and civil rights laws or regulations; [1993, c. 679, §1 (NEW).]

F. Has an obligation to preserve confidential information provided by the buyer during the course of the relationship that might have a negative impact on the buyer's real estate activity unless:

(1) The buyer to whom the information pertains grants consent to disclose the information;

(2) Disclosure of the information is required by law;

(3) The information is made public or becomes public by the words or conduct of the buyer to whom the information pertains or from a source other than the buyer agent; or

(4) Disclosure is necessary to defend the buyer agent against an action of wrongful conduct in a judicial proceeding before the commission or before a professional committee; and [2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF).]

G. Must be able to promote other properties in which the buyer is interested to other buyers who might also be clients of the buyer agent without breaching any duty or obligation. [2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF).]

[ 2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF) .]

2. Duty to seller. The duty of a buyer agent to a seller is governed by the following.

A. A buyer agent shall treat all prospective sellers honestly and may not knowingly give them false information including material facts about the buyer's financial ability to perform the terms of the transaction. [2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF).]

B. A buyer agent is not liable to a seller for providing false information to the seller if the false information was provided to the buyer agent by the buyer agent's client and the buyer agent did not know or, acting in a reasonable manner, should not have known that the information was false. A cause of action may not arise on behalf of any person against a buyer agent for revealing information in compliance with this subchapter. [2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF).]

C. A buyer agent may provide assistance to the seller by performing ministerial acts such as preparing and conveying offers to the buyer and providing information and assistance concerning professional services not related to real estate brokerage services. Performing ministerial acts for the seller may not be construed as violating the buyer agent's agreement with the buyer or forming a brokerage agreement with the seller. Performing ministerial acts for the seller does not make the buyer agent a transaction broker for the seller. [2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF).]

[ 2005, c. 378, §14 (AMD); 2005, c. 378, §29 (AFF) .]

SECTION HISTORY

1993, c. 679, §1 (NEW). 2005, c. 378, §14 (AMD). 2005, c. 378, §29 (AFF).



32 §13275. Disclosed dual agent

1. Consent agreement; disclosed dual agent. A real estate brokerage agency may act as a disclosed dual agent only with the informed written consent of all parties. Consent is presumed to be informed if the party signs an agreement that contains the following:

A. A description of the transactions in which the real estate brokerage agency will serve as a disclosed dual agent; [1993, c. 679, §1 (NEW).]

B. A statement that, in serving as a disclosed dual agent, the real estate brokerage agency represents 2 clients whose interests are adverse and that the agency duties are limited; [1993, c. 679, §1 (NEW).]

C. A statement that the disclosed dual agent may disclose any information to one party that the disclosed dual agent gains from the other party if that information is relevant to the transaction, except:

(1) The willingness or ability of the seller to accept less than the asking price;

(2) The willingness or ability of the buyer to pay more than has been offered;

(3) Confidential negotiating strategy not disclosed in the sales offer as terms of the sale; and

(4) The motivation of the seller for selling and the motivation of the buyer for buying; [2005, c. 378, §15 (AMD); 2005, c. 378, §29 (AFF).]

D. A statement that the client may choose to consent or not consent to the disclosed dual agency; and [1993, c. 679, §1 (NEW).]

E. A statement that the consent of the client has been given voluntarily and that the agreement has been read and understood. [1993, c. 679, §1 (NEW).]

[ 2005, c. 378, §15 (AMD); 2005, c. 378, §29 (AFF) .]

2. Cause of action. A cause of action may not be brought on behalf of any person against a disclosed dual agent for making disclosures permitted or required by this subchapter and the disclosed dual agent does not terminate any client relationship by making disclosures permitted or required by this subchapter.

[ 2005, c. 378, §16 (AMD); 2005, c. 378, §29 (AFF) .]

3. Actual knowledge; information. In a disclosed dual agent situation each client and the real estate brokerage agency and its affiliated licensees are considered to possess only actual knowledge and information. There is no imputation of knowledge or information by operation of law among or between the clients, the real estate brokerage agency or its affiliated licensees.

[ 1993, c. 679, §1 (NEW) .]

4. Duty to parties. The duty of a disclosed dual agent to the client who is selling is the same as set forth in section 13273, and the duty to the client who is buying is the same as set forth in section 13274, except that:

A. A disclosed dual agent may not promote the interests of one party to the detriment of the other party except as required to comply with this section; and [2005, c. 378, §17 (NEW); 2005, c. 378, §29 (AFF).]

B. A disclosed dual agent may disclose any information to one party that the disclosed dual agent gains from the other party if that information is relevant to the transaction, except:

(1) The willingness or ability of the seller to accept less than the asking price;

(2) The willingness or ability of the buyer to pay more than has been offered;

(3) Confidential negotiating strategy not disclosed in the sales offer as terms of the sale; and

(4) The motivation of the seller for selling and the motivation of the buyer for buying. [2005, c. 378, §17 (NEW); 2005, c. 378, §29 (AFF).]

[ 2005, c. 378, §17 (NEW); 2005, c. 378, §29 (AFF) .]

SECTION HISTORY

1993, c. 679, §1 (NEW). 2005, c. 378, §§15-17 (AMD). 2005, c. 378, §29 (AFF).



32 §13276. Interpretation

The provisions of this subchapter supersede the duties and responsibilities of the parties under the common law, including fiduciary responsibilities of an agent to a client or principal, except with regard to vicarious liability and except as set forth in this subchapter. This section does not preclude the use of common law, when it is not inconsistent with this subchapter, in defining and interpreting the duties listed in section 13272. This section does not abrogate an injured party's cause of action pursuant to this chapter. [1993, c. 679, §1 (NEW).]

SECTION HISTORY

1993, c. 679, §1 (NEW).



32 §13277. Written policy

Every real estate brokerage agency shall adopt a written company policy that identifies and describes the types of real estate brokerage relationships in which the designated broker and affiliated licensees may engage. [2005, c. 378, §18 (AMD); 2005, c. 378, §29 (AFF).]

SECTION HISTORY

1993, c. 679, §1 (NEW). 2005, c. 378, §18 (AMD). 2005, c. 378, §29 (AFF).



32 §13278. Appointed agents within a firm

1. Appointed agents. A real estate brokerage agency entering into a brokerage agreement may, through the designated broker, appoint in writing to the client those affiliated licensees within the real estate brokerage agency who will be acting as appointed agents of that client to the exclusion of all other affiliated licensees within the real estate brokerage agency.

[ 1993, c. 679, §1 (NEW) .]

2. Not a dual agent. A real estate brokerage agency and the designated broker are not considered to be dual agents solely because of an appointment under the provisions of this section, except that any affiliated licensee who personally represents both the seller and the buyer, as clients, in a particular transaction is considered to be a dual agent and is required to comply with the provisions of this subchapter governing disclosed dual agents.

[ 2005, c. 378, §19 (AMD); 2005, c. 378, §29 (AFF) .]

3. Actual knowledge; information. When agents are appointed, each client, the real estate brokerage agency and its appointed licensees are considered to possess only actual knowledge and information. There is no imputation of knowledge or information by operation of law among or between the clients, the real estate brokerage agency and appointed agents.

[ 1993, c. 679, §1 (NEW) .]

4. Appointments; roles. Methods of appointment and the role of the real estate brokerage agency and the designated broker must be defined by rules adopted by the commission. The rules must include a requirement that clients be informed as to the real estate brokerage agency's appointed agent policy and give written consent to that policy in advance of entering into a brokerage agreement.

[ 2005, c. 378, §19 (AMD); 2005, c. 378, §29 (AFF) .]

SECTION HISTORY

1993, c. 679, §1 (NEW). 2005, c. 378, §19 (AMD). 2005, c. 378, §29 (AFF).



32 §13279. Real estate brokerage relationship disclosure required

A real estate brokerage agency shall provide in a timely manner to buyers and sellers of residential real property a meaningful, written real estate brokerage relationship disclosure form as defined and mandated by rules adopted by the commission. For purposes of this section, "residential real property" means real estate consisting of not less than one nor more than 4 residential dwelling units. [2005, c. 378, §20 (AMD); 2005, c. 378, §29 (AFF).]

SECTION HISTORY

1993, c. 679, §1 (NEW). 1999, c. 100, §1 (AMD). 2005, c. 378, §20 (AMD). 2005, c. 378, §29 (AFF).



32 §13280. Real Estate Commission rules

The commission shall adopt rules setting forth criteria necessary to the implementation of this subchapter. The rules must include, but are not limited to, the following: [1993, c. 679, §1 (NEW).]

1. Disclosure. Those aspects of the services of a real estate brokerage agency and its affiliated licensees that must be disclosed to a client; and

[ 1993, c. 679, §1 (NEW) .]

2. Handling of information. Procedures to be followed by a real estate brokerage agency and its affiliated licensees to prevent the mishandling of information and undisclosed dual agency in the representation of clients. In adopting these rules, the commission shall consider the formal and informal sharing of information within a real estate brokerage agency, the arrangement of real estate brokerage agency office space, the relationships of affiliated licensees within a real estate brokerage agency who are representing clients with adverse interests and means of avoiding client representation by an undisclosed dual agent. The commission shall review the professional responsibility rules and practices of the legal profession with regard to conflict of interest in considering the adoption of rules under this subsection.

[ 1993, c. 679, §1 (NEW) .]

SECTION HISTORY

1993, c. 679, §1 (NEW).



32 §13281. Duration of the relationship

1. Effective date. The relationships set forth in this subchapter commence on the effective date of the real estate brokerage agency's brokerage agreement and continue until performance, completion, termination or expiration of that brokerage agreement.

[ 2005, c. 378, §21 (AMD); 2005, c. 378, §29 (AFF) .]

2. Obligation; termination. A real estate brokerage agency and an affiliated licensee owe no further duty or obligation after termination, expiration, completion or performance of the brokerage agreement, except the duties of:

A. Accounting in a timely manner for all money and property related to, and received during, the relationship; and [1993, c. 679, §1 (NEW).]

B. For seller agents, buyer agents, subagents and disclosed dual agents, treating as confidential information provided by the client during the course of the relationship that could have a negative impact on the client's real estate activity, unless:

(1) The client to whom the information pertains grants written consent;

(2) Disclosure of the information is required by law;

(3) The information is made public or becomes public by the words or conduct of the client to whom the information pertains or from a source other than the real estate brokerage agency or the affiliated licensee; or

(4) Disclosure is necessary to defend the real estate brokerage agency or an affiliated licensee against an action of wrongful conduct in a judicial proceeding before the commission or before a professional committee. [2005, c. 378, §22 (AMD); 2005, c. 378, §29 (AFF).]

[ 2005, c. 378, §22 (AMD); 2005, c. 378, §29 (AFF) .]

SECTION HISTORY

1993, c. 679, §1 (NEW). 2005, c. 378, §§21,22 (AMD). 2005, c. 378, §29 (AFF).



32 §13282. Presumption

Except as otherwise provided in this subchapter, a real estate brokerage agency providing real estate brokerage services is presumed to be acting as a transaction broker unless the real estate brokerage agency has agreed, in a written brokerage agreement, to represent one or more parties to the real estate transaction as the real estate brokerage agency's clients. Client representation may not be created orally or by implication or be assumed by a real estate brokerage agency or any party to a real estate transaction. [2005, c. 378, §23 (NEW); 2005, c. 378, §29 (AFF).]

SECTION HISTORY

2005, c. 378, §23 (NEW). 2005, c. 378, §29 (AFF).



32 §13283. Transaction broker

1. Not an agent. A transaction broker does not represent any party as a client to a real estate transaction and is not bound by the duties set forth in section 13272.

[ 2005, c. 378, §23 (NEW); 2005, c. 378, §29 (AFF) .]

2. Responsibilities. A transaction broker shall:

A. Account in a timely manner for all money and property received; [2005, c. 378, §23 (NEW); 2005, c. 378, §29 (AFF).]

B. Disclose in a timely manner to a buyer to a transaction all material defects pertaining to the physical condition of the property of which the transaction broker has actual notice or knowledge; [2005, c. 378, §23 (NEW); 2005, c. 378, §29 (AFF).]

C. Comply with all requirements of the laws governing real estate commission brokerage licenses and any rules adopted by the commission; [2005, c. 378, §23 (NEW); 2005, c. 378, §29 (AFF).]

D. Comply with any applicable federal, state or local laws, rules, regulations or ordinances related to real estate brokerage, including fair housing and civil rights laws or regulations; [2005, c. 378, §23 (NEW); 2005, c. 378, §29 (AFF).]

E. Treat all parties honestly and may not knowingly give false information; and [2005, c. 378, §23 (NEW); 2005, c. 378, §29 (AFF).]

F. Perform such ministerial acts as may be agreed upon between the transaction broker and one or more parties to a real estate transaction. [2005, c. 378, §23 (NEW); 2005, c. 378, §29 (AFF).]

A transaction broker is not liable for providing false information if the false information was provided to the transaction broker and the transaction broker did not know that the information was false. A transaction broker is not obligated to discover latent defects in the property. A cause of action does not arise on behalf of any person against a transaction broker who reveals information or makes disclosures permitted or required by this subchapter.

[ 2005, c. 378, §23 (NEW); 2005, c. 378, §29 (AFF) .]

3. Prohibited acts. A transaction broker may not:

A. Conduct an inspection, investigation or analysis of a property for the benefit of any party; [2005, c. 378, §23 (NEW); 2005, c. 378, §29 (AFF).]

B. Verify the accuracy or completeness of oral or written statements made by the seller or buyer or any 3rd party; or [2005, c. 378, §23 (NEW); 2005, c. 378, §29 (AFF).]

C. Promote the interests of either party to a transaction except as required to comply with this section. [2005, c. 378, §23 (NEW); 2005, c. 378, §29 (AFF).]

[ 2005, c. 378, §23 (NEW); 2005, c. 378, §29 (AFF) .]

4. No vicarious liability. A party to a real estate transaction is not vicariously liable for the acts or omissions of a transaction broker.

[ 2005, c. 378, §23 (NEW); 2005, c. 378, §29 (AFF) .]

5. Actual knowledge; information. In a situation in which one affiliated licensee acting as an appointed agent of a real estate brokerage agency represents a party to a real estate transaction as the real estate brokerage agency's client and another affiliated licensee of the same real estate brokerage agency is acting as a transaction broker for another party to the transaction, the real estate brokerage agency and its affiliated licensees are considered to possess only actual knowledge and information. There is no imputation of knowledge or information by operation of law among or between the parties, the real estate brokerage agency or its affiliated licensees.

[ 2005, c. 378, §23 (NEW); 2005, c. 378, §29 (AFF) .]

SECTION HISTORY

2005, c. 378, §23 (NEW). 2005, c. 378, §29 (AFF).









Chapter 115: THE MAINE ATHLETIC COMMISSION

32 §13501. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1989, c. 503, §B157 (AMD). 1991, c. 338, §2 (AMD). 1993, c. 600, §A267 (AMD). 2001, c. 166, §2 (AMD). 2007, c. 402, Pt. CC, §1 (AMD). 2007, c. 621, §13 (RP).



32 §13502. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2001, c. 166, §3 (AMD). 2007, c. 621, §13 (RP).



32 §13503. Meetings; chair; quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2001, c. 166, §4 (AMD). 2007, c. 402, Pt. CC, §2 (AMD). 2007, c. 621, §13 (RP).



32 §13505. Annual reports (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2007, c. 402, Pt. CC, §3 (RP).



32 §13506. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1989, c. 700, §A159 (AMD). 2007, c. 621, §13 (RP).



32 §13506-A. Prohibited competitions, exhibitions and events (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 166, §5 (NEW). 2007, c. 621, §13 (RP).



32 §13507. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1991, c. 338, §3 (AMD). 1995, c. 397, §107 (AMD). 2001, c. 166, §§6-9 (AMD). 2007, c. 402, Pt. CC, §§4, 5 (AMD). 2007, c. 621, §13 (RP).



32 §13508. Headgear required; safety equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2007, c. 621, §13 (RP).



32 §13509. Head injuries (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2007, c. 621, §13 (RP).



32 §13510. Boxing, wrestling and kick-boxing licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1991, c. 338, §4 (AMD). 1999, c. 685, §20 (AMD). 2001, c. 166, §10 (AMD). 2007, c. 621, §13 (RP).



32 §13511. Wrestling licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1991, c. 338, §5 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 685, §21 (AMD). 2001, c. 166, §11 (AMD). 2007, c. 621, §13 (RP).



32 §13512. Permits for foreign copromoters (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2001, c. 166, §12 (AMD). 2007, c. 621, §13 (RP).



32 §13513. Promoter's reports (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2007, c. 621, §13 (RP).



32 §13514. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1987, c. 816, §KK23 (AMD). 1991, c. 338, §6 (AMD). 1999, c. 685, §22 (AMD). 2001, c. 166, §13 (AMD). 2007, c. 402, Pt. CC, §6 (AMD). 2007, c. 621, §13 (RP).



32 §13515. Decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 2007, c. 621, §13 (RP).



32 §13516. Denial or refusal to reissue license; disciplinary action (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. CC, §7 (RPR). 2007, c. 621, §13 (RP).



32 §13517. Penalties; injunction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A212 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. CC, §8 (AMD). 2007, c. 621, §13 (RP).






Chapter 117: MAINE PHARMACY ACT

Subchapter 1: TITLE AND DEFINITIONS

32 §13701. Short title

This chapter shall be known and may be cited as the "Maine Pharmacy Act." [1987, c. 710, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW).



32 §13702. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §5 (NEW). 1993, c. 716, §1 (AMD). 1997, c. 117, §9 (AMD). 1997, c. 245, §§3,4 (AMD). RR 1999, c. 1, §46 (COR). 1999, c. 42, §§1,2 (AMD). 1999, c. 130, §§1-5 (AMD). 2005, c. 430, §6 (AMD). 2005, c. 430, §10 (AFF). 2007, c. 402, Pt. DD, §1 (RP).



32 §13702-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 402, Pt. DD, §2 (NEW).]

1. Automated pharmacy systems. "Automated pharmacy systems" means mechanical systems that perform operations or activities, other than compounding, relative to the storage, packaging, labeling, dispensing or distribution of medications, and systems that collect, control and maintain all transactional information.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

2. Board. "Board" means the Maine Board of Pharmacy.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

2-A. Collaborative drug therapy management. "Collaborative drug therapy management" means the initiating, monitoring, modifying and discontinuing of a patient's drug therapy by a pharmacist as authorized by a practitioner in accordance with a collaborative practice agreement. "Collaborative drug therapy management" includes collecting and reviewing patient histories; obtaining and checking vital signs, including pulse, temperature, blood pressure and respiration; and, under the supervision of, or in direct consultation with, a practitioner, ordering and evaluating the results of laboratory tests directly related to drug therapy when performed in accordance with approved protocols applicable to the practice setting and when the evaluation does not include a diagnostic component.

[ 2013, c. 308, §1 (NEW) .]

2-B. Collaborative practice agreement. "Collaborative practice agreement" means a written and signed agreement between one or more pharmacists with training and experience relevant to the scope of the collaborative practice and a practitioner that supervises or provides direct consultation to the pharmacist or pharmacists engaging in collaborative drug therapy management that:

A. Defines the collaborative practice, which must be within the scope of the supervising practitioner's practice, in which the pharmacist or pharmacists may engage; [2013, c. 308, §1 (NEW).]

B. States the beginning and ending dates of the period of time during which the agreement is in effect; and [2013, c. 308, §1 (NEW).]

C. Includes individually developed guidelines for the prescriptive practice of the participating pharmacist or pharmacists. [2013, c. 308, §1 (NEW).]

[ 2013, c. 308, §1 (NEW) .]

3. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

4. Compounding. "Compounding" means the preparation, mixing, assembling, packaging or labeling of a drug or device by a pharmacist for the pharmacist's patient either for dispensing as the result of a practitioner's prescription drug order, or for the purpose of, or as an incident to, research, teaching or chemical analysis and not for sale or dispensing. "Compounding" includes the preparation of drugs or devices in anticipation of prescription drug orders to be received by the pharmacist based on routine, regularly observed prescribing patterns.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

5. Dangerous substance. "Dangerous substance" means a substance described in section 13731, subsection 2.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

6. Deliver or delivery. "Deliver" or "delivery" means the actual, constructive or attempted transfer of a drug or device from one person to another, whether or not for a consideration.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

7. Department. "Department" means the Department of Professional and Financial Regulation.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

8. Device. "Device" means an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent or other similar or related article, including any component part or accessory, that is required under federal or state law to be prescribed by a practitioner and dispensed by a pharmacist.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

9. Dispense or dispensing. "Dispense" or "dispensing" means the preparation and delivery of a prescription drug in a suitable container appropriately labeled for subsequent administration to or use by a patient or other individual entitled to receive the prescription drug pursuant to a lawful order of a practitioner.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

10. Distribute. "Distribute" means the delivery of a drug other than by administering or dispensing.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

11. Drug. "Drug" means:

A. Articles recognized as drugs in the official United States Pharmacopeia and National Formulary, other drug compendiums or any supplement to any of them; [2007, c. 402, Pt. DD, §2 (NEW).]

B. Articles intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or other animals; [2007, c. 402, Pt. DD, §2 (NEW).]

C. Articles, other than food, intended to affect the structure or any function of the body of humans or other animals; and [2007, c. 402, Pt. DD, §2 (NEW).]

D. Articles intended for use as a component of any articles specified in paragraphs A to C. [2007, c. 402, Pt. DD, §2 (NEW).]

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

12. Electronic transmission. "Electronic transmission" means transmission of information in electronic form or the transmission of the exact visual image of a document by way of electronic equipment.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

13. Free clinic. "Free clinic" means an incorporated nonprofit health facility that provides health care to people at no charge.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

14. Generic and therapeutically equivalent drug. "Generic" and "therapeutically equivalent drug" means any drug that has identical amounts of the same active ingredients in the same dosage form and in the same concentration that, when administered in the same amounts, will produce or can be expected to have the same therapeutic effect as the drug prescribed.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

15. Labeling. "Labeling" means the process of preparing and affixing a label to the outside of any drug container, exclusive of the labeling by a manufacturer, packer or distributor of a nonprescription drug or commercially packaged legend drug or device. Any such label must include all information required by federal law or regulation and state law or rule.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

16. Mail order contact lens supplier. "Mail order contact lens supplier" means a person or entity, other than an optometrist or physician licensed in this State, that fills contact lens prescriptions by mail or carrier for a patient who resides in this State.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

17. Mail order prescription pharmacy. "Mail order prescription pharmacy" means an entity that dispenses prescription medications by mail or carrier from a facility not located in this State to a patient who resides in this State.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

18. Manufacture. "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of a device or drug, either directly or indirectly, by extraction from substances of natural origin or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis and includes any packaging or repacking of the substances or labeling or relabeling of its container, except that manufacture does not include the preparation or compounding of a drug by an individual for personal use or the preparation, compounding, packaging or labeling of a drug:

A. By a pharmacist or practitioner incidental to administering or dispensing a drug in the course of professional practice; or [2007, c. 402, Pt. DD, §2 (NEW).]

B. By a practitioner or by authorization under the practitioner's supervision for the purpose of or incidental to research, teaching or chemical analysis and not for sale. [2007, c. 402, Pt. DD, §2 (NEW).]

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

19. Manufacturer. "Manufacturer" means a person engaged in the manufacture of prescription drugs.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

20. Nonprescription drugs. "Nonprescription drugs" means nonnarcotic drugs that may be sold without a prescription and that are prepackaged for use by the consumer and labeled in accordance with the requirements of the laws and rules of this State and the Federal Government.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

21. Person. "Person" means an individual, corporation, partnership, association or any other legal entity.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

22. Pharmacist. "Pharmacist" means an individual licensed by this State to engage in the practice of pharmacy.

A. "Chain pharmacist" means an individual who is engaged in the practice of pharmacy within a chain; that is, where there is a corporate grouping of 4 or more pharmacies. [2007, c. 402, Pt. DD, §2 (NEW).]

B. "Hospital pharmacist" means an individual who is engaged in the practice of pharmacy in a hospital setting. [2007, c. 402, Pt. DD, §2 (NEW).]

C. "Independent pharmacist" means an individual who is engaged in the practice of pharmacy in an independent pharmacy; that is, where there are fewer than 4 pharmacies under the same ownership. [2007, c. 402, Pt. DD, §2 (NEW).]

D. "Qualified assistant pharmacist" means an individual licensed by this State as a qualified assistant apothecary, qualified assistant or assistant pharmacist, provided that the license is in full force and effect, except for the right to serve as a pharmacist in charge. [2007, c. 402, Pt. DD, §2 (NEW).]

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

23. Pharmacist in charge. "Pharmacist in charge" means the pharmacist who is responsible for the licensing of the pharmacy.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

24. Pharmacy. "Pharmacy" means:

A. Any pharmacy or drug outlet located in a retail store, mail order business, free clinic or rural health center with facilities located in this State that is engaged in dispensing, delivering or distributing prescription drugs; or [2007, c. 402, Pt. DD, §2 (NEW).]

B. Any mail order prescription company, or wholesaler, with facilities located in this State or doing business in this State that is engaged in dispensing, delivering or distributing prescription drugs. [2007, c. 402, Pt. DD, §2 (NEW).]

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

24-A. Pharmacy intern. "Pharmacy intern" means a person who:

A. Is either enrolled in or a graduate of a school or college of pharmacy; and [2011, c. 496, §1 (NEW).]

B. Is licensed with the board and is authorized to engage in the practice of pharmacy while under the direct supervision of a licensed pharmacist. [2011, c. 496, §1 (NEW).]

[ 2011, c. 496, §1 (NEW) .]

25. Pharmacy technician. "Pharmacy technician" means a person employed by a pharmacy who works in a supportive role to, and under the direct supervision of, a licensed pharmacist.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

26. Physician. "Physician" means an allopathic physician or osteopathic physician.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

27. Poison. "Poison" means an agent that when ingested, inhaled or otherwise absorbed by a living organism is capable of producing a deleterious response seriously injuring function or producing death.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

28. Practice of pharmacy. "Practice of pharmacy" means the interpretation and evaluation of prescription drug orders; the compounding, dispensing and labeling of drugs and devices, except labeling by a manufacturer, packer or distributor of nonprescription drugs and commercially packaged legend drugs and devices; the participation in drug selection and drug utilization reviews; the proper and safe storage of drugs and devices and the maintenance of proper records for these drugs and devices; the administration of vaccines licensed by the United States Food and Drug Administration that are recommended by the United States Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, or successor organization, for administration to adults; the performance of collaborative drug therapy management; the responsibility for advising, when necessary or regulated, of therapeutic values, content, hazards and use of drugs and devices; and the offering or performing of those acts, services, operations or transactions necessary in the conduct, operation, management and control of a pharmacy.

[ 2013, c. 308, §2 (AMD) .]

29. Practitioner. "Practitioner" means an individual who is licensed, registered or otherwise authorized in the appropriate jurisdiction to prescribe and administer drugs in the course of professional practice.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

30. Prescription drug or legend drug. "Prescription drug" or "legend drug" means a drug that:

A. Under federal law is required, prior to being dispensed or delivered, to be labeled with either of the following statements:

(1) "Caution: Federal law prohibits dispensing without prescription."; or

(2) "Caution: Federal law restricts this drug to use by or on the order of a licensed veterinarian."; or [2007, c. 402, Pt. DD, §2 (NEW).]

B. Is required by an applicable federal or state law or rule to be dispensed on prescription only or is restricted to use by practitioners only. [2007, c. 402, Pt. DD, §2 (NEW).]

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

31. Prescription drug order. "Prescription drug order" means a lawful written or oral order of a practitioner for a drug or device. Written orders may be issued on a prescription form or by electronic transmission.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

32. Rural health center. "Rural health center" means an incorporated nonprofit health facility that provides comprehensive primary health care to citizens in rural areas.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

33. Targeted methamphetamine precursor. "Targeted methamphetamine precursor" means any product containing any amount of ephedrine, pseudoephedrine or phenylpropanolamine or their salts, isomers or salts of isomers, either alone or in combination with other ingredients:

A. In dry or solid nonliquid form; or [2007, c. 402, Pt. DD, §2 (NEW).]

B. In liquid, liquid-filled capsule or glycerin matrix form if designation as a targeted methamphetamine precursor has been completed by rule adopted pursuant to section 13795, subsection 5, paragraph A. [2007, c. 402, Pt. DD, §2 (NEW).]

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

34. Wholesaler. "Wholesaler" means a person who buys prescription drugs for resale and distribution to persons other than consumers.

[ 2007, c. 402, Pt. DD, §2 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. DD, §2 (NEW). 2009, c. 308, §1 (AMD). 2011, c. 496, §1 (AMD). 2011, c. 577, §1 (AMD). 2013, c. 308, §§1, 2 (AMD).






Subchapter 2: MAINE BOARD OF PHARMACY

32 §13711. Establishment

There is established, within the department, in accordance with Title 5, chapter 379, the Maine Board of Pharmacy. The board has all of the duties, powers and authority specifically granted by and necessary to the enforcement of this Act. [1997, c. 245, §6 (AMD).]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1997, c. 245, §6 (AMD).



32 §13712. Membership

The board consists of 7 members, two of whom must be public members as defined in Title 5, section 12004-A and the remainder of whom must be licensed pharmacists who possess the qualifications specified in section 13713. At the time of the appointment, at least one of the licensed pharmacists must be a hospital pharmacist, at least one must be a chain pharmacist and at least one must be an independent pharmacist. [2007, c. 402, Pt. DD, §3 (AMD).]

SECTION HISTORY

1987, c. 710, §5 (NEW). 2007, c. 402, Pt. DD, §3 (AMD).



32 §13713. Qualifications

1. Public members. The public members of the board must be residents of this State who are at least 21 years of age and shall not be, nor ever have been, members of the profession of pharmacy, the spouse of a member of the profession of pharmacy, a person who has ever had any material financial interest in providing pharmacy services or a person who has engaged in any activity directly related to the practice of pharmacy.

[ 1987, c. 710, §5 (NEW) .]

2. Licensed pharmacists. The licensed pharmacist members of the board shall, at the time of their appointment:

A. Be residents of this State; [1987, c. 710, §5 (NEW).]

B. Be licensed and in good standing to engage in the practice of pharmacy in this State; [1987, c. 710, §5 (NEW).]

C. Be engaged in the practice of pharmacy in this State; and [1987, c. 710, §5 (NEW).]

D. Have 5 years of experience in the practice of pharmacy in this State after licensure. [1987, c. 710, §5 (NEW).]

[ 1987, c. 710, §5 (NEW) .]

SECTION HISTORY

1987, c. 710, §5 (NEW).



32 §13714. Appointment

The Governor shall appoint the members of the board. Prior to appointing any pharmacist as a member of the board, the Governor may solicit recommendations of candidates from the Maine Pharmacy Association and other pharmaceutical organizations as appropriate. [1987, c. 710, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW).



32 §13715. Terms of office (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §5 (NEW). 1993, c. 600, §A268 (RP).



32 §13715-A. Terms of office

1. Length. Members of the board are appointed for terms of 3 years. Appointments of members must comply with Title 10, section 8009.

[ 2007, c. 402, Pt. DD, §4 (AMD) .]

2. Grounds for removal. The Governor may remove a member of the board for cause.

[ 1993, c. 600, Pt. A, §269 (NEW) .]

SECTION HISTORY

1993, c. 600, §A269 (NEW). 2007, c. 402, Pt. DD, §4 (AMD).



32 §13716. Organization

1. Officers. The board shall elect from its members a president and other officers as it considers appropriate and necessary to conduct its business.

[ 2007, c. 402, Pt. DD, §5 (AMD) .]

2. Terms of office. Officers elected by the board serve terms of one year commencing with the day of their elections.

[ 2007, c. 402, Pt. DD, §5 (AMD) .]

3. Executive director.

[ 1995, c. 397, §108 (RP) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1995, c. 397, §108 (AMD). 2007, c. 402, Pt. DD, §5 (AMD).



32 §13717. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §5 (NEW). 1995, c. 397, §109 (RP).



32 §13718. Meetings

1. Number. The board shall meet at least once a year to transact its business, which includes the election of officers and the reorganization of the board. The board shall meet at additional times as it may determine. Additional meetings may be called by the president or by 2/3 of the members of the board.

[ 2007, c. 402, Pt. DD, §6 (AMD) .]

2. Place.

[ 2007, c. 402, Pt. DD, §6 (RP) .]

3. Notice.

[ 2007, c. 402, Pt. DD, §6 (RP) .]

4. Quorum.

[ 2013, c. 246, Pt. B, §24 (RP) .]

5. Open meeting.

[ 2007, c. 402, Pt. DD, §6 (RP) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 2007, c. 402, Pt. DD, §6 (AMD). 2013, c. 246, Pt. B, §24 (AMD).



32 §13719. Employees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §5 (NEW). 1995, c. 397, §110 (RP).



32 §13720. Rules

The board shall make, adopt, amend and repeal such rules as may, from time to time, be determined necessary by the board for the proper administration and enforcement of this Act. These rules shall be promulgated in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. [1987, c. 710, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW).



32 §13721. Licensure and discipline

1. Responsibility. The board's responsibility for the control and regulation of the practice of pharmacy in this State includes, but is not limited to, the following actions:

A. The licensing by examination or by reciprocity of applicants who are qualified to engage in the practice of pharmacy under this Act; [1987, c. 710, §5 (NEW).]

B. The renewal of licenses to engage in the practice of pharmacy; [1987, c. 710, §5 (NEW).]

C. The determination and issuance of standards for recognition and approval of degree programs of schools and colleges of pharmacy whose graduates shall be eligible for licensure in this State and the specification and enforcement of requirements for practical training, including internship; [1987, c. 710, §5 (NEW).]

D. The inspection during business hours of all pharmacies, dispensaries, stores, hospital pharmacies, extended care facilities, boarding homes, nursing homes, drug abuse treatment centers, penal institutions, family planning centers or other drug outlets in which drugs or medicines are manufactured, stored, distributed, compounded, dispensed or retailed in this State; [1987, c. 710, §5 (NEW).]

E. The licensing of any pharmacy as set out in section 13751 and any manufacturer or wholesaler whose products are distributed in this State; [2007, c. 402, Pt. DD, §7 (AMD).]

F. The enforcement of those provisions of this Act relating to the conduct or competence of pharmacists practicing in this State and the processing of complaints which could lead to the suspension, revocation or restriction of licenses to engage in the practice of pharmacy; [1987, c. 710, §5 (NEW).]

G. The licensing of pharmacy interns and adoption of rules governing the training, qualification and employment of pharmacy interns and pharmacy students; and [2011, c. 496, §2 (AMD).]

H. The licensing of pharmacy technicians, including the fee as set under section 13724, and adoption of rules governing the training, qualification and employment of pharmacy technicians. [2007, c. 402, Pt. DD, §8 (AMD).]

[ 2011, c. 496, §2 (AMD) .]

2. Reciprocal inspections. The board may enter into reciprocal inspection agreements with any state in which a mail order prescription facility selling drugs to Maine citizens is located.

[ 1997, c. 245, §8 (AMD) .]

3. Pharmacist health program. The board may establish protocols for the operation of a professional review committee as defined in Title 24, section 2502, subsection 4-A. The protocols must include the committee's reporting information the board considers appropriate regarding reports received, contracts or investigations made and the disposition of each report, as long as the committee is not required to disclose any personally identifiable information. The protocols may not prohibit an impaired pharmacist or pharmacy technician from seeking alternative forms of treatment.

The board has the power to contract with other agencies, individuals, firms or associations for the conduct and operation of a pharmacist health program operated by a professional review committee as that term is defined in Title 24, section 2502, subsection 4-A.

[ 2007, c. 288, §2 (NEW) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1997, c. 245, §§7,8 (AMD). 2005, c. 262, §B1 (AMD). 2007, c. 288, §2 (AMD). 2007, c. 402, Pt. DD, §§7, 8 (AMD). 2011, c. 496, §2 (AMD).



32 §13722. Medications, drugs, devices and other materials

1. Responsibility. The board has the following responsibilities in regard to medications, drugs, devices and other materials used in this State in the diagnosis, mitigation and treatment or prevention of injury, illness and disease. The board shall:

A. Promulgate rules concerning the sale and dispensing of medications, drugs, devices and other materials, including the right to seize any such drugs, devices and other materials found to be detrimental to the public health and welfare by the board after appropriate hearing as required under the Maine Administrative Procedure Act, Title 5, chapter 375; [1987, c. 710, §5 (NEW).]

B. Establish the specifications of minimum professional and technical equipment, environment, supplies and procedure for the compounding or dispensing of medications, drugs, devices and other materials within the practice of pharmacy; [1987, c. 710, §5 (NEW).]

B-1. Establish standards for the use, maintenance and supervision of automated pharmacy systems. [1999, c. 130, §6 (NEW).]

C. Assure that standards for purity and quality of medications, drugs, devices and other materials within the practice of pharmacy are met; [1987, c. 710, §5 (NEW).]

D. Issue and renew licenses for purposes of ascertaining those persons engaged in the manufacture and distribution of drugs; [2007, c. 402, Pt. DD, §9 (AMD).]

E. Promulgate rules concerning the sale and the dispensing of any exempt narcotic preparation. An "exempt narcotic preparation" means any medicinal preparation that contains in 30 milliliters or, if a solid or semisolid preparation, in 30 grams:

(1) Not more than 130 milligrams of opium;

(2) Not more than 15 milligrams of morphine or any of its salts;

(3) Not more than 65 milligrams of codeine or any of its salts;

(4) Not more than 30 milligrams of dihydrocodeine or any of its salts; or

(5) Not more than one of the drugs named in subparagraphs (1) to (4).

A record shall be kept of the sale of exempt narcotic preparations. The record must contain the date of sale, signature and address of the purchaser, name of the preparation, purpose for which purchased and signature of the person making the sale; and [1987, c. 710, §5 (NEW).]

F. After notice and hearing, designate as potent medicinal substances any compounds of barbituric acid, amphetamines or any other central nervous system stimulants or depressants, psychic energizers or any other drugs having a tendency to depress or stimulate which are likely to be injurious to health if improperly used. [1987, c. 710, §5 (NEW).]

[ 2007, c. 402, Pt. DD, §9 (AMD) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1999, c. 130, §6 (AMD). 2007, c. 402, Pt. DD, §9 (AMD).



32 §13723. Other duties, powers and authority

The board has such other duties, powers and authority as may be necessary to enforce this Act and the board may adopt rules pursuant to this Act, which include, but are not limited to, the following. [1987, c. 710, §5 (NEW).]

1. Professional associations. The board may join professional organizations and associations organized exclusively to promote the improvement of the standards of the practice of pharmacy for the protection of the health and welfare of the public and whose activities assist and facilitate the work of the board.

[ 1987, c. 710, §5 (NEW) .]

2. Bond. In addition to any statutory requirements, the board may require such surety bonds as it considers necessary to guarantee the performance and discharge of the duties of any officer or employee receiving and disbursing funds.

[ 2007, c. 402, Pt. DD, §10 (AMD) .]

3. Seal.

[ 2007, c. 402, Pt. DD, §10 (RP) .]

4. Reports.

[ 2007, c. 402, Pt. DD, §10 (RP) .]

5. Fees.

[ 2005, c. 262, Pt. B, §2 (RP) .]

6. Grants. The board may receive and expend funds, in addition to its annual allocation, from parties other than the State, as long as:

A. The funds are awarded for the pursuit of a specific objective that the board is authorized to accomplish by this Act or that the board is qualified to accomplish by reason of its jurisdiction or professional expertise; [2007, c. 402, Pt. DD, §10 (AMD).]

B. The funds are expended for the pursuit of the objective for which they are awarded; [1987, c. 710, §5 (NEW).]

C. Activities connected with or occasioned by the expenditures of the funds do not interfere with or impair the performance of the board's duties and responsibilities and do not conflict with the exercise of the board's powers as specified by this Act; [1987, c. 710, §5 (NEW).]

D. The funds are kept in a separate, special state account; and [1987, c. 710, §5 (NEW).]

E. Periodic reports are made to the commissioner concerning the board's receipt and expenditure of the funds. [1987, c. 710, §5 (NEW).]

[ 2007, c. 402, Pt. DD, §10 (AMD) .]

7. Investigatory powers. The board shall notify the Department of the Attorney General upon receipt of a complaint. Upon receipt of the notifications, the Attorney General shall notify the department within a timely period if the alleged violation requires criminal investigation. If a case does not require criminal investigation, the board or its authorized representatives may investigate and gather evidence concerning alleged violations of this Act or of the rules of the board. The board or an authorized representative pursuant to paragraph A may remove from any premises authorized for inspection pursuant to section 13721, subsection 1, paragraph D certain original records relating to scheduled drugs or controlled substances, including, but not limited to, prescription records, shipping and delivery records, patient profiles, inventories and other drug records for the purposes of analysis, duplication and furthering the investigation. A signed inventory receipt of any records being removed must be furnished to the premises by the board or an authorized representative. When a means of producing legible photocopies is readily available at the site of the records being removed, an authorized representative removing the records shall leave photocopies of the records as part of an inventory receipt in accordance with this subsection. Except when photocopies are left as part of an inventory receipt, the board or an authorized representative removing records from the premises shall, within 48 hours from the time of removal, provide to a representative of the premises photocopies of any removed records, together with a certificate identifying the agency in possession of the records, or return the original records. Inventory receipts and photocopies of any removed records provided by the board or an authorized representative are admissible as evidence if offered by any representative of the premises to prove compliance with any rule of the board or requirement of law.

A. Prescriptions, orders and records required by this chapter and stocks of prescription and legend drugs are open only to the board, the board's authorized representatives, federal and state law enforcement officers whose duty it is to enforce the laws of this State or of the United States relating to scheduled drugs or controlled substances or to enforce conditions of probation or other supervision imposed by a court relating to scheduled drugs or controlled substances and other law enforcement officers authorized by the board, the Attorney General or the district attorney for the purposes of inspecting, investigating and gathering evidence of violations of law or any rule of the board. A person having knowledge by virtue of the person's office of any such prescription, order or record may not divulge that knowledge, except before a licensing board or representative or in connection with a prosecution or proceeding in court. [2009, c. 415, Pt. A, §19 (RPR).]

B. The Bureau of Health, the board, their officers, agents, inspectors and representatives, all peace officers within the State and all prosecuting attorneys shall enforce all provisions of this chapter, except those specifically delegated, and shall cooperate with all agencies charged with the enforcement of the laws of the United States, of this State and of all other states relating to prescription or legend drugs or their equivalent. [1991, c. 274, §2 (AMD).]

C. [1995, c. 621, §4 (RP).]

[ 2009, c. 415, Pt. A, §19 (AMD) .]

8. Embargo. The board may embargo certain drugs or devices as follows.

A. Notwithstanding anything in this Act to the contrary, if a duly authorized representative of the board finds or has probable cause to believe that any drug or device is adulterated or misbranded within the meaning of the United States Food and Drug Act, the board representative shall affix to the drug or device a tag or other appropriate marking giving notice that the article is or is suspected of being adulterated or misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of the article by sale or otherwise until provision for removal or disposal is given by the board, its representative or the court. No person may remove or dispose of the embargoed drug or device by sale or otherwise without the permission of the board or its representative or, after summary proceedings have been instituted, without permission from the court. [2007, c. 402, Pt. DD, §10 (AMD).]

B. When a drug or device detained or embargoed under paragraph A has been declared by a representative of the board to be adulterated or misbranded, the board shall, as soon as practical, report the declaration to the Attorney General's office, along with sufficient information to permit the Attorney General to bring a petition for an injunction to the judge of the court in whose jurisdiction the article is detained or embargoed. If the judge determines that the drug or device so detained or embargoed is not adulterated or misbranded, the board shall direct the immediate removal of the tag or other marking. [1987, c. 710, §5 (NEW).]

C. If the court finds the detained or embargoed drug or device is adulterated or misbranded, that drug or device, after entry of the decree, shall be destroyed at the expense of the owner under the supervision of the board representative and all court costs and fees, storage and other proper expense shall be borne by the owner of the drug or device. When the adulteration or misbranding may be corrected by proper labeling or processing of the drug or device, the court, after entry of the decree and after the costs, fees and expenses have been paid and a good and sufficient bond has been posted, may direct that the drug or device be delivered to the owner for labeling or processing under the supervision of a board representative. The expense of the supervision shall be paid by the owner. The bond shall be returned to the owner of the drug or device on representation to the court by the board that the drug or device is no longer in violation of the embargo and the expense of supervision has been paid. [1987, c. 710, §5 (NEW).]

[ 2007, c. 402, Pt. DD, §10 (AMD) .]

9. Budget.

[ 1995, c. 397, §111 (RP) .]

10. Procedure. Except as otherwise provided, the board shall exercise all of its duties, powers and authority in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1987, c. 710, §5 (NEW) .]

11. Exemption. The board may exempt a free clinic from all fees, in whole or in part, set under this chapter.

[ 2007, c. 402, Pt. DD, §10 (AMD) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1991, c. 274, §2 (AMD). 1995, c. 251, §1 (AMD). 1995, c. 397, §111 (AMD). 1995, c. 499, §4 (AMD). 1995, c. 499, §5 (AFF). 1995, c. 621, §4 (AMD). 1997, c. 245, §§9,10 (AMD). 1999, c. 42, §3 (AMD). 2005, c. 262, §B2 (AMD). 2007, c. 344, §10 (AMD). 2007, c. 402, Pt. DD, §10 (AMD). 2009, c. 415, Pt. A, §19 (AMD).



32 §13724. Fees

The Director of the Office of Professional and Occupational Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $325. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. DD, §11 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

2005, c. 262, §B3 (NEW). 2007, c. 402, Pt. DD, §11 (AMD). 2011, c. 286, Pt. B, §5 (REV).






Subchapter 3: LICENSING

32 §13731. Unlawful practice; penalties; injunctions

1. Applicability. It is unlawful for any person to engage in the practice of pharmacy unless licensed to practice under this Act, except that:

A. Physicians, dentists, veterinarians or other practitioners of the healing arts who are licensed under the laws of this State may dispense and administer prescription drugs to their patients in the practice of their respective professions where specifically authorized to do so by law; [2013, c. 373, §1 (NEW).]

B. A licensed retail pharmacy that is located in Canada, the United Kingdom of Great Britain and Northern Ireland, the Commonwealth of Australia or New Zealand that meets its country's statutory and regulatory requirements may export prescription drugs by mail or carrier to a resident of this State for that resident’s personal use. A licensed retail pharmacy described in this paragraph is exempt from licensure under this Act; and [2013, c. 373, §1 (NEW).]

C. An entity that contracts to provide or facilitate the exportation of prescription drugs from a licensed retail pharmacy described in paragraph B may provide or facilitate the provision of prescription drugs from that pharmacy by mail or carrier to a resident of this State for that resident's personal use. An entity that provides or facilitates the provision of prescription drugs pursuant to this paragraph is exempt from licensure under this Act. [2013, c. 373, §1 (NEW).]

[ 2013, c. 373, §1 (AMD) .]

2. Authorization to deal with dangerous substances. Practitioners, drug jobbers, drug wholesalers, drug manufacturers, pharmacists and pharmacies licensed under this chapter and approved animal shelters as provided in Title 7, section 3913, are authorized to deal professionally with dangerous substances. A dangerous substance is:

A. Any substance listed under the Federal Uniform Controlled Substance Act, sections 1 through 5; or [1987, c. 710, §5 (NEW).]

B. Anything deemed to be dangerous by the Federal Drug Administration, other federal agency, or the Attorney General of the United States. [1987, c. 710, §5 (NEW).]

[ 2007, c. 402, Pt. DD, §12 (AMD) .]

3. Violation. Any person who violates this chapter commits a Class E crime and, notwithstanding Title 17-A, section 1301, may be punished by a fine of not more than $1,000. Each violation of each section of this chapter constitutes a separate offense.

[ 1987, c. 710, §5 (NEW) .]

4. Violation; suspension; penalty. For any violation of this chapter, in addition to other disciplinary action which may be taken by the board, the board may suspend the violator's license for up to 90 days or impose a civil penalty of up to $500, or both, for each violation of each section of this chapter. The jurisdiction to suspend a license for up to 90 days shall be concurrent with that of the District Court.

[ 1987, c. 710, §5 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

5. Action to enjoin. The State may bring an action to enjoin any licensee or person from violating this chapter, regardless of whether proceedings have been or may be instituted in the District Court or whether criminal proceedings have been or may be instituted.

[ 1987, c. 710, §5 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

6. Fees; fines; forfeitures.

[ 1995, c. 397, §112 (RP) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1995, c. 397, §112 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. DD, §12 (AMD). 2013, c. 373, §1 (AMD).



32 §13732. Qualifications for licensure by examination

1. Requirements. To obtain a license to engage in the practice of pharmacy, an applicant for licensure by examination must:

A. Have submitted a written application in the form prescribed by the board together with the required examination and license fee as set under section 13724; [2005, c. 262, Pt. B, §4 (AMD).]

B. Have attained the age of 21 years; [1987, c. 710, §5 (NEW).]

C. Have demonstrated good moral character and temperate habits; [1987, c. 710, §5 (NEW).]

D. Have graduated and received the first professional undergraduate degree from a pharmacy degree program accredited by the American Council on Pharmaceutical Education or have received a degree from an equivalent program, which has been approved by the board, from a school outside the United States; [1987, c. 710, §5 (NEW).]

E. Have completed an internship or other program that has been approved by the board or demonstrated, to the board's satisfaction, experience in the practice of pharmacy that meets or exceeds the minimum internship requirement of the board; and [2005, c. 262, Pt. B, §4 (AMD).]

F. Have successfully passed an examination approved by the board. [2005, c. 262, Pt. B, §4 (AMD).]

G. [2005, c. 262, Pt. B, §5 (RP).]

[ 2005, c. 262, Pt. B, §§4, 5 (AMD) .]

2. Examinations. Examinations shall be prepared and administered according to this subsection.

A. The examination shall be prepared to measure the competence of the applicant to engage in the practice of pharmacy. The board may employ and cooperate with any organization or consultant in the preparation and grading of an appropriate examination, but shall retain the sole discretion and responsibility of determining which applicants have successfully passed the examination. [1987, c. 710, §5 (NEW).]

B. [2007, c. 402, Pt. DD, §13 (RP).]

[ 2007, c. 402, Pt. DD, §13 (AMD) .]

3. Internship and other training programs. Internship and practical experience requirements shall be determined as follows.

A. All applicants for licensure by examination must obtain practical experience in the practice of pharmacy concurrent with or after college attendance under such terms and conditions as the board may determine. [1987, c. 710, §5 (NEW).]

B. The board shall establish standards for internship or any other program necessary to qualify an applicant for the licensure examination and shall also determine the necessary qualifications of any preceptors used in any internship or other program. [1987, c. 710, §5 (NEW).]

[ 1987, c. 710, §5 (NEW) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 2005, c. 262, §§B4,5 (AMD). 2007, c. 402, Pt. DD, §13 (AMD).



32 §13733. Qualifications for licensure by endorsement

1. Requirements. To obtain a license as a pharmacist by reciprocity an applicant for licensure must:

A. Have submitted a written application together with the fee as set under section 13724; [2007, c. 402, Pt. DD, §14 (AMD).]

B. Have attained the age of 21 years; [1987, c. 710, §5 (NEW).]

C. Have demonstrated trustworthiness and competency; [2007, c. 402, Pt. DD, §14 (AMD).]

D. Have possessed at the time of initial licensure as a pharmacist such other qualifications necessary to have been eligible for licensure at that time in this State, except that if the state requirement of graduation from a pharmacy degree program accredited by the American Council on Pharmaceutical Education applies, this requirement may be waived for an applicant who, notwithstanding paragraph E, has graduated from a college of pharmacy in the United States prior to June 1, 1985, has engaged in the practice of pharmacy within the United States for a period of at least 5 years within the 10 years immediately preceding the application and who has passed the national pharmacy examination prepared by the National Association of Boards of Pharmacy; [1995, c. 257, §1 (AMD).]

E. Have engaged in the practice of pharmacy for a period of at least one year or have met the internship requirements of this State within the one-year period immediately previous to the date of the application; [1987, c. 710, §5 (NEW).]

F. Have passed the state pharmacy law exam as approved by the board; and [2007, c. 402, Pt. DD, §14 (AMD).]

G. Have presented to the board proof of initial licensure by examination and proof that the license and any other license or licenses granted to the applicant by any other state or states have not been suspended, revoked, canceled or otherwise restricted for any reason except nonrenewal or the failure to obtain required continuing education credits in any state where the applicant is licensed, but not engaged in the practice of pharmacy. If an otherwise qualified applicant for licensure by reciprocity has had a license suspended, revoked, cancelled or otherwise restricted for any reason, the board may assess the prior disciplinary event and in its discretion issue the license. [2005, c. 262, Pt. B, §7 (AMD).]

H. [2005, c. 262, Pt. B, §8 (RP).]

[ 2007, c. 402, Pt. DD, §14 (AMD) .]

2. Eligibility.

[ 2007, c. 402, Pt. DD, §14 (RP) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1995, c. 257, §1 (AMD). 1999, c. 130, §7 (AMD). 2005, c. 262, §§B6-8 (AMD). 2007, c. 402, Pt. DD, §14 (AMD).



32 §13734. Renewal of licenses

1. Renewal. A license expires on the date set by the commissioner pursuant to Title 10, section 8003, subsection 4 for the licensing period for which the license was issued. A renewal license is issued for each ensuing licensing period in the absence of any reason or condition that might warrant the refusal to grant a license, upon receipt by the board of the written request of the applicant and the fee for the license as set under section 13724 and upon the applicant's presenting evidence of compliance with the requirements of section 13735.

Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee as set under section 13724 in addition to the renewal fee as set under section 13724. Any person who submits an application for renewal more than 90 days after the license renewal date is subject to all requirements governing new applicants under this chapter, including a late fee, renewal fee and additional late fee as set under section 13724, except that the board may, giving due consideration to the protection of the public, waive examination if that renewal application is made within 2 years from the date of that expiration.

[ 2007, c. 402, Pt. DD, §15 (AMD) .]

2. Inactive renewal license. A licensed pharmacist not practicing pharmacy within this State shall pay, on or before the expiration date as determined by the commissioner, a renewal fee as set under section 13724, in return for which an inactive renewal license must be issued.

A licensed pharmacist holding an inactive renewal license who desires to practice pharmacy in this State is required to submit proof satisfactory to the board that, during the calendar year preceding application for active licensure, the pharmacist has participated in not less than 15 hours of approved courses of continuing professional pharmaceutical education as defined in section 13735. The board may make exceptions to the continuing education requirement of this section in emergency or hardship cases.

If any person fails or neglects to procure the annual inactive renewal license, after the expiration of 30 days that person's original license expires. That person, in order to regain licensure, is required to pay one renewal fee as set under section 13724 in addition to the sum of all fees that person may be in arrears.

[ 2007, c. 402, Pt. DD, §15 (AMD) .]

3. Fees.

[ 2005, c. 262, Pt. B, §9 (RP) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1993, c. 600, §A270 (AMD). 2005, c. 262, §B9 (AMD). 2007, c. 402, Pt. DD, §15 (AMD).



32 §13735. Continuing pharmacy education

An annual renewal license may not be issued by the board until the applicant certifies to the board that, during the calendar year preceding an application for renewal, the applicant has participated in not less than 15 hours of approved courses of continuing professional pharmaceutical education as set out in this section. Of the 15 hours to be completed, at least 2 hours must be in board-approved courses on drug administration as described in section 13702-A, subsection 28. A pharmacist who enters into a collaborative practice agreement must agree to complete, in each year of the agreement, 5 of the 15 hours required in this section in the areas of practice covered by the agreement. The continuing professional pharmaceutical educational courses consist of postgraduate studies, institutes, seminars, workshops, lectures, conferences, extension studies, correspondence courses or such other forms of continuing professional pharmaceutical education as may be approved by the board. [2013, c. 308, §3 (AMD).]

These courses consist of subject matter pertinent to the following general areas of professional pharmaceutical education: the socioeconomic and legal aspects of health care; the properties and actions of drugs and dosage forms; and the ideology, characteristics and therapeutics of the disease state. The specific subject matter of the courses may include, but is not limited to, pharmacology, biochemistry, physiology, pharmaceutical chemistry, pharmacy administration, drug administration as it relates to the area of permitted practice, pharmacy jurisprudence, public health and communicable diseases, pharmaceutical marketing, professional practice management, anatomy, histology and such other subject matter as represented in curricula of accredited colleges of pharmacy. The content of each course offered for credit under this continuing professional educational program must be approved in advance of the course by the board or its representative. The board may make exceptions to this section in emergency or hardship cases. [2009, c. 308, §2 (AMD).]

Each application for approval of a continuing education program or course must be submitted according to the guidelines prescribed by rule by the board, together with a fee as set under section 13724. [2007, c. 402, Pt. DD, §16 (AMD).]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1999, c. 130, §8 (AMD). 2005, c. 262, §B10 (AMD). 2007, c. 402, Pt. DD, §16 (AMD). 2009, c. 308, §2 (AMD). 2013, c. 308, §3 (AMD).






Subchapter 4: DISCIPLINE

32 §13741. Informal conference (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §5 (NEW). 1993, c. 600, §A271 (AMD). 1999, c. 130, §9 (AMD). 2007, c. 402, Pt. DD, §17 (AMD). 2011, c. 286, Pt. K, §1 (RP).



32 §13742. Grounds for discipline (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §5 (NEW). 1993, c. 600, §A272 (AMD). 1999, c. 130, §10 (AMD). 2007, c. 402, Pt. DD, §18 (RP).



32 §13742-A. Denial or refusal to renew license; disciplinary sanctions; crimes; criminal prosecutions

1. Disciplinary action. In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for:

A. Misuse of alcohol, drugs or other substances that has resulted or may result in the applicant or licensee performing duties in a manner that endangers the health or safety of patients; [2013, c. 105, §9 (AMD).]

B. A professional diagnosis of a mental or physical condition that has resulted or may result in the applicant or licensee performing duties in a manner that endangers the health or safety of patients; [2007, c. 402, Pt. DD, §19 (NEW).]

C. Engaging in unprofessional conduct by violating any standard of professional behavior, including but not limited to a breach of confidentiality of health care information pursuant to state law, that has been established in the practice for which the licensee is licensed; or [2007, c. 402, Pt. DD, §19 (NEW).]

D. Engaging in false, misleading or deceptive advertising. [2007, c. 402, Pt. DD, §19 (NEW).]

This subsection applies to all types of licenses issued by the board.

[ 2013, c. 105, §9 (AMD) .]

2. Crime in course of business. If any licensed pharmacist is convicted in state or federal court of a crime that is committed during the course of duties performed as a licensed pharmacist or committed through the use of the pharmacy in which the pharmacist is employed, or that the pharmacist owns or operates, and that demonstrates unfitness to practice as a pharmacist, including, but not limited to, convictions for defrauding the Medicaid program and for illegally distributing prescription drugs, the pharmacist's license is subject to disciplinary action as set forth in subsection 1.

[ 2007, c. 402, Pt. DD, §19 (NEW) .]

3. Criminal prosecutions. Nothing in this chapter bars criminal prosecution for any violation of this chapter when that violation is a criminal offense under the laws of this State or of the United States.

[ 2007, c. 402, Pt. DD, §19 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. DD, §19 (NEW). 2013, c. 105, §9 (AMD).



32 §13743. Reinstatement

1. Penalties.

[ 2007, c. 402, Pt. DD, §20 (RP) .]

2. Reinstatement. Any person whose license to practice pharmacy in this State has been suspended, revoked or restricted pursuant to this chapter, whether voluntarily or by action of the board, may at reasonable intervals petition the board for reinstatement of the license. The petition must be made in writing in a form prescribed by the board. Upon investigation and hearing, the board may grant or deny the petition or it may modify its original finding to reflect any circumstances which have changed sufficiently to warrant those modifications.

[ 1987, c. 710, §5 (NEW) .]

3. Criminal prosecutions.

[ 2007, c. 402, Pt. DD, §20 (RP) .]

4. Judicial review.

[ 2007, c. 402, Pt. DD, §20 (RP) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 2007, c. 402, Pt. DD, §20 (AMD).






Subchapter 5: PHARMACY FACILITIES

32 §13751. Registration

1. Licensure. All pharmacies, manufacturers, wholesalers and mail order contact lens suppliers shall annually obtain a license from the board.

[ 2007, c. 402, Pt. DD, §21 (AMD) .]

2. Classifications. Pharmacies must be licensed in classifications set out in this subsection.

Each pharmacy must apply for a license in one of the following classifications:

A. Retail pharmacy; [2007, c. 402, Pt. DD, §22 (AMD).]

B. Mail order prescription pharmacy; [2007, c. 402, Pt. DD, §22 (AMD).]

C. Wholesale pharmacy; [2007, c. 402, Pt. DD, §22 (AMD).]

D. Rural health center; or [1999, c. 42, §4 (AMD).]

E. Free clinic. [1999, c. 42, §5 (NEW).]

[ 2007, c. 402, Pt. DD, §22 (AMD) .]

3. Rules. The board shall establish by rule the criteria that each pharmacy must meet to qualify for licensure in each classification designated in subsection 2. The board may issue various types of licenses with varying restrictions to the pharmacies referred to in subsection 2, paragraph A when the board determines it necessary by reason of the type of pharmacy requesting a license.

[ 2007, c. 402, Pt. DD, §23 (AMD) .]

3-A. Mail order contact lens suppliers. In order to meet the board's minimum licensure requirements, a mail order contact lens supplier must:

A. Apply for a license, if filling contact lens prescriptions by mail or carrier for a patient that resides in this State; [2005, c. 262, Pt. B, §11 (AMD).]

B. Pay a license fee, as set under section 13724; [2005, c. 262, Pt. B, §11 (AMD).]

C. Provide the name and address of the owner, partners or corporation and its officers; [1997, c. 117, §11 (NEW).]

D. Fill only written contact lens prescriptions containing expiration dates that do not exceed 24 months from the date of issue; [1997, c. 117, §11 (NEW).]

E. Maintain a record of every contact lens prescription filled for a period of 5 years; and [1997, c. 117, §11 (NEW).]

F. Supply, upon request, all information needed by the board to ensure compliance with this subchapter. [1997, c. 117, §11 (NEW).]

The board may adopt rules establishing additional licensure requirements and disciplinary actions for violation of this subchapter and board rules. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 262, Pt. B, §11 (AMD) .]

4. Nonprescription drugs. It shall be lawful for a person to sell and distribute nonprescription drugs. Any person engaging in the sale and distribution of those items shall not be deemed to be improperly engaged in the practice of pharmacy. No rule may be adopted by the board under this Act which requires the sale of nonprescription drugs by a licensed pharmacist or under the supervision of a licensed pharmacist or otherwise applies to or interferes with the sale and distribution of those medicines.

[ 1987, c. 710, §5 (NEW) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1997, c. 117, §§10,11 (AMD). 1999, c. 42, §§4,5 (AMD). 2005, c. 262, §B11 (AMD). 2007, c. 402, Pt. DD, §§21-23 (AMD).



32 §13752. Application

1. Procedures. The board shall specify by rule the licensing procedures to be followed, including, but not limited to, specification of forms for use in applying for licensure and the times and places for filing an application.

[ 2007, c. 402, Pt. DD, §24 (AMD) .]

2. Required information. Applications for licenses must include the fee as set under section 13724 and the following information about the proposed pharmacy and pharmacist in charge:

A. Ownership of the pharmacy; [2007, c. 402, Pt. DD, §24 (AMD).]

B. Location of the pharmacy; [2007, c. 402, Pt. DD, §24 (AMD).]

C. Identity of the pharmacist licensed to practice in the State who will be the pharmacist in charge of the pharmacy, when one is required by this chapter, and such further information as the board may determine necessary. A pharmacist may be the pharmacist in charge for only one pharmacy, except upon the pharmacist applying for and receiving written authorization from the board. The position of pharmacist in charge may not be held by a qualified assistant pharmacist; and [2007, c. 402, Pt. DD, §24 (AMD).]

D. A certification by the pharmacist identified as the pharmacist in charge that the pharmacist has read and understands the requirements and duties of a pharmacist in charge set forth in board rules. [1999, c. 130, §11 (NEW).]

[ 2007, c. 402, Pt. DD, §24 (AMD) .]

3. Transferability. Licenses issued by the board pursuant to this chapter are not transferable or assignable.

[ 2007, c. 402, Pt. DD, §24 (AMD) .]

4. Professional responsibility. The board shall specify by rule minimum standards for the professional responsibility in the conduct of any pharmacy that has employees or personnel engaged in the practice of pharmacy. The board may require that the portion of the facility to which the license applies be operated only under the direct supervision of no less than one pharmacist licensed to practice in this State and not otherwise and to provide such other special requirements as necessary. A change in the pharmacist in charge who is responsible for the pharmacy must be reported to the board together with the fee as set under section 13724.

[ 2007, c. 402, Pt. DD, §24 (AMD) .]

5. Minimum inventory. The board shall ascertain that the applicant has a sufficient amount of prescription inventory on location to respond appropriately to prescription orders.

[ 1987, c. 710, §5 (NEW) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1999, c. 130, §11 (AMD). 2005, c. 262, §§B12-14 (AMD). 2007, c. 402, Pt. DD, §24 (AMD).



32 §13752-A. Site inspection required

1. Opening facility. Pharmacies licensed pursuant to this subchapter may open and operate the facility only:

A. Upon the approval of the board or its representative; or [2007, c. 402, Pt. DD, §25 (AMD).]

B. Upon the pharmacist in charge certifying to the board, on forms prescribed by the board, that the facility is secure, suitable for operation as a pharmacy and in compliance with applicable federal and state laws, rules and regulations governing the practice of pharmacy. [2007, c. 402, Pt. DD, §25 (AMD).]

[ 2007, c. 402, Pt. DD, §25 (AMD) .]

2. Facility inspection. Licensed pharmacies that open and operate pursuant to subsection 1, paragraph B must be inspected by a member of the board or its representative within 30 days of opening. Facilities that are found to be insecure, not suitable for operation as a pharmacy or not in compliance with applicable federal and state laws, rules and regulations governing the practice of pharmacy are subject to a board-ordered emergency revocation of the license. The pharmacy may not operate after revocation. The emergency revocation is a final agency action and is not subject to judicial review, but a new application for licensure may be submitted pursuant to section 13752, and if approved, a site inspection must be performed pursuant to subsection 1, paragraph A.

[ 2007, c. 402, Pt. DD, §25 (AMD) .]

SECTION HISTORY

1999, c. 130, §12 (NEW). 2007, c. 402, Pt. DD, §25 (AMD).



32 §13753. Notifications

1. Changes. All licensed pharmacies shall report to the board, by mail or fax, the occurrence of any of the following changes:

A. Permanent closing which requires 14 days' prior notice to the public and to the board; [1987, c. 710, §5 (NEW).]

B. Change of ownership which requires 7 days' prior notice to the board; [1987, c. 710, §5 (NEW).]

C. Change of pharmacist in charge which requires notice no later than 7 days after the change; and [1987, c. 710, §5 (NEW).]

D. Any other matters and occurrences as the board may require by rule. [1987, c. 710, §5 (NEW).]

[ 2007, c. 402, Pt. DD, §26 (AMD) .]

2. Other reportable events. Disasters, accidents and emergencies which may affect the strength, purity or labeling of drugs, medications, devices or other materials used in the diagnosis or the treatment of injury, illness and disease shall be immediately reported to the board.

[ 1987, c. 710, §5 (NEW) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 2007, c. 402, Pt. DD, §26 (AMD).



32 §13754. Violations and penalties

1. Unlicensed practice. No pharmacy licensed pursuant to section 13751 may be operated until a license has been issued to that facility by the board. Any person who violates this section is subject to the provisions of Title 10, section 8003-C.

[ 2007, c. 402, Pt. DD, §27 (AMD) .]

2. Reinstatement. Reinstatement of a license that has been suspended, revoked or restricted by the board may be granted in accordance with the procedures specified by section 13743, subsection 2.

[ 2007, c. 402, Pt. DD, §27 (AMD) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 2007, c. 402, Pt. DD, §27 (AMD).



32 §13755. Vaccine clinics

A pharmacy may operate a vaccine administration clinic inside, outside or off the pharmacy's premises. [2011, c. 577, §2 (NEW).]

SECTION HISTORY

2011, c. 577, §2 (NEW).






Subchapter 6: MANUFACTURERS AND WHOLESALERS

32 §13758. Licensure

1. Purpose; statement of intent. The purpose of this section is to require licensure of manufacturers and wholesalers within or outside the State. The intent of the Legislature is that the board may not adopt rules regarding companies without wholesale facilities or manufacturers' facilities located in this State that are more restrictive than federal law or regulation.

[ 2007, c. 402, Pt. DD, §28 (AMD) .]

2. Licensure, manufacturers and wholesalers. All manufacturers and wholesalers whose products are distributed in the State in any manner must be licensed by the board.

[ 2007, c. 402, Pt. DD, §28 (AMD) .]

3. Licensure, individuals. An individual who is employed by a manufacturer or wholesaler that is licensed under this subchapter need not obtain licensure under this subchapter.

[ 2007, c. 402, Pt. DD, §28 (AMD) .]

4. Form. License forms must state: Applicant's name; address; day phone; 24-hour phone; ownership status; manufacturer or wholesaler designation; Drug Enforcement Agency and Federal Drug Administration numbers; and date executed. License forms must be executed by an owner or officer of the entity, providing printed name and title.

[ 2007, c. 402, Pt. DD, §28 (AMD) .]

5. Fees. Each licensee shall pay a fee as set under section 13724.

[ 2007, c. 402, Pt. DD, §28 (AMD) .]

6. Violations. It is unlawful for manufacturers or wholesale companies to distribute prescription drugs in this State unless licensed under the provisions of this subchapter or subchapter 5.

[ 2007, c. 402, Pt. DD, §28 (AMD) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1987, c. 861, §18 (AMD). 1989, c. 502, §B75 (AMD). 1997, c. 245, §11 (AMD). 2005, c. 262, §B15 (AMD). 2007, c. 402, Pt. DD, §28 (AMD).






Subchapter 7: SERVICES AT RURAL HEALTH CENTERS

32 §13761. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 710, §5 (NEW).]

1. Pharmacy provider. "Pharmacy provider" means a pharmacy licensed in this State participating with a rural health center under this subchapter.

[ 1993, c. 716, §2 (AMD) .]

2. Rural community health center.

[ 1993, c. 716, §3 (RP) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1993, c. 716, §§2,3 (AMD).



32 §13762. Center to be licensed

1. License required. A rural health center that desires to contract for pharmaceutical services with a pharmacy shall submit an application together with the required fee as set under section 13724. The board may adopt rules that are no more restrictive than those regulating private pharmacy practice in the State. A rural health center is eligible for licensure under this subchapter if:

A. It serves a rural area without a pharmacy; [1993, c. 716, §4 (NEW).]

B. It is located in a community where available pharmacy services can not meet the documented need; or [1993, c. 716, §4 (NEW).]

C. It requires a license in order to receive pharmaceutical discounts authorized by the federal Veterans' Health Care Act of 1992, Title VI. [1993, c. 716, §4 (NEW).]

[ 2005, c. 262, Pt. B, §16 (AMD) .]

2. Renewal. A license expires on the date set by the commissioner pursuant to Title 10, section 8003, subsection 4 for the licensing period for which the license was issued. A renewal license is issued for each ensuing licensing period in the absence of any reason or condition that might warrant the refusal to grant a license and upon receipt by the board of the written request of the applicant and the required fee for the license as set under section 13724.

Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee in addition to a renewal fee as set under section 13724. Any person who submits an application for renewal more than 90 days after the license renewal date is subject to all requirements governing new applicants under this chapter, including a late fee, renewal fee and additional late fee as set under section 13724.

[ 2007, c. 402, Pt. DD, §29 (AMD) .]

3. Notice. Any rural health center wishing to be licensed under this subchapter shall notify the board of its intent to establish a contract with a pharmacy for pharmaceutical services and shall apply for a license, submit floor plans of the physical plant and pay a required fee as set under section 13724. The application must include the name, address and registration number of the provider of pharmaceutical services.

[ 2005, c. 262, Pt. B, §18 (AMD) .]

4. Board action. The board shall approve or disapprove of the application within 60 days of receipt and shall notify the applicant in writing of its decision and the reason for the decision.

[ 1987, c. 710, §5 (NEW) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1993, c. 716, §4 (AMD). 2005, c. 262, §§B16-18 (AMD). 2007, c. 402, Pt. DD, §29 (AMD).



32 §13763. Scope of license

A licensee under this subchapter shall comply with section 13784; section 13785, subsections 1 to 7; and any applicable rules adopted by the board. No licensee may refill a prescription and all orders must be treated as new orders. In all other respects, notwithstanding any other provision of law, a licensee may provide pharmaceutical services under this subchapter subject to section 13764. A licensee may purchase drugs. [1993, c. 716, §5 (AMD).]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1993, c. 716, §5 (AMD).



32 §13764. Rules

The board shall adopt rules in conformity with the Maine Administrative Procedure Act, Title 5, chapter 375, to carry out the purposes of this subchapter. [1987, c. 710, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW).






Subchapter 8: THIRD-PARTY PRESCRIPTION PROGRAM ACT

32 §13771. Short title

This subchapter shall be known and may be cited as the "Third-party Prescription Program Act." [1987, c. 710, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW).



32 §13772. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 710, §5 (NEW).]

1. Third-party prescription program. "Third-party prescription program" means any system of providing for the reimbursement of pharmaceutical goods and services under a contractual arrangement or agreement between a provider of goods and services and another party who is not the consumer of those goods and services. These programs include, but are not limited to, insurance plans which provide coverage for prescription drugs or other pharmaceutical services.

[ 1987, c. 710, §5 (NEW) .]

SECTION HISTORY

1987, c. 710, §5 (NEW).



32 §13773. Notice

A 3rd-party prescription program may not be instituted in this State until the program provider has filed written notice of the provisions of the program with the Superintendent of Insurance and the board and given written notice to all pharmacies that are located within the counties covered by the program at least 30 days prior to the commencement of the program. In the case of chain or branch pharmacies, the notice must be given to the main office or headquarters. These pharmacies have 30 days from the date of notice to enroll in the program. [1997, c. 245, §12 (AMD).]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1989, c. 720, §1 (AMD). 1997, c. 245, §12 (AMD).



32 §13774. Denial of payment

No program administrator may deny to any pharmacy payment for services which may have resulted from the fraudulent or illegal use of an identification card by any person, unless the pharmacy has been notified that the card has been canceled or discontinued and that the program administrator has been unsuccessful in attempting to regain possession of the card. [1987, c. 710, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW).



32 §13775. Reimbursement rates

A 3rd-party prescription program is prohibited from charging a pharmacy a registration fee or other fixed charge, either annually or otherwise, except in cases where a charge is necessary to specifically cover any equipment, forms or materials required by the program. [1987, c. 710, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW).



32 §13776. Contract renewal and changes

Any changes in benefits or provisions in any contract may not be made unilaterally by either the program administrator or the pharmacy. Any change in a contract offered to one pharmacy shall be offered to all the state pharmacies participating in the program. [1987, c. 710, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW).



32 §13777. Exceptions

This Act does not apply to any medical assistance or public health programs administered by the Department of Health and Human Services, including, but not limited to, the Medicaid program and the Low Cost Drug Program; to any employee benefit plan that is subject to the Employee Retirement Income Security Act of 1974, 29 United States Code, Section 1001, et seq.; and to any 3rd-party prescription programs administered in accordance with and subject to the limitations of the former Nonprofit Service Organizations Preferred Provider Arrangement Act of 1985, Title 24, chapter 19, subchapter II, or the Preferred Provider Arrangement Act, Title 24-A, chapter 32. [1999, c. 790, Pt. A, §39 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1989, c. 720, §2 (AMD). 1999, c. 790, §A39 (AMD). 2003, c. 689, §B6 (REV).






Subchapter 9: MISCELLANEOUS PROVISIONS

32 §13781. Generic and therapeutically equivalent substitution

A written prescription issued by a practitioner in this State may contain a box in the lower right-hand corner of the prescription form. The following words must appear to the left of this box: "Any drug which is the generic and therapeutic equivalent of the drug specified above in this prescription must be dispensed, provided that no check mark ( ) has been handwritten in the box in the lower right-hand corner." [2003, c. 384, §1 (AMD).]

Except with regard to a patient who is paying for a drug with the patient's own resources, any pharmacist receiving a prescription in which no handwritten check mark ( ) is found in the box provided shall substitute a generic and therapeutically equivalent drug for the drug specified on the prescription if the substituted drug is distributed by a business entity doing business in the United States that is subject to suit and the service of legal process in the United States and the price of the substituted drug does not exceed the price of the drug specified by the practitioner; except that, when the cost of a prescription is to be reimbursed under the MaineCare program pursuant to Title 22, chapter 855, the pharmacist shall substitute a generic and therapeutically equivalent drug only when the Department of Health and Human Services has determined that the substitute drug would be a more cost-effective alternative than the drug prescribed by the practitioner. Except for prescribed drugs listed under the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 United States Code, Section 812, as amended, as Schedule II drugs, with regard to a patient who is paying for a drug with the patient’s own resources, a pharmacist shall inquire about the patient's preference for either the brand-name drug or generic and therapeutically equivalent drug and dispense the drug that the patient prefers. [2007, c. 85, §1 (AMD).]

Except with regard to a patient who is paying for a drug with the patient's own resources, if a written prescription issued by a practitioner in this State does not contain the box described in this section, a pharmacist shall substitute a generic and therapeutically equivalent drug for the drug specified on the prescription if the substituted drug is distributed by a business entity doing business in the United States that is subject to suit and the service of legal process in the United States and the price of the substituted drug does not exceed the price of the drug specified by the practitioner, unless a practitioner has handwritten on the prescription form, along with the practitioner's signature, "dispense as written," "DAW," "brand," "brand necessary" or "brand medically necessary"; except that, when the cost of a prescription is to be reimbursed under the MaineCare program pursuant to Title 22, chapter 855, the pharmacist shall substitute a generic and therapeutically equivalent drug only when the Department of Health and Human Services has determined that the substitute drug would be a more cost-effective alternative than the drug prescribed by the practitioner. Except for prescribed drugs listed under the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 United States Code, Section 812, as amended, as Schedule II drugs, with regard to a patient who is paying for a drug with the patient’s own resources, a pharmacist shall inquire about the patient's preference for either the brand-name drug or generic and therapeutically equivalent drug and dispense the drug that the patient prefers. [2007, c. 85, §2 (AMD).]

Any pharmacist who substitutes a generic and therapeutically equivalent drug under this section shall inform the person to whom the drug is dispensed of the substitution. When any substitution is made under this section, the pharmacist shall cause the name of the generic and therapeutically equivalent drug, the name or abbreviation of the drug manufacturer or distributor of that substitute drug and all other information as required by section 13794 to appear on the container label of the drug dispensed. [1987, c. 710, §5 (NEW).]

This section does not apply to prescriptions ordered by practitioners for patients in hospitals when those prescriptions are filled by a hospital pharmacy or in any institution where a formulary system is established. [1987, c. 710, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1997, c. 245, §§13,14 (AMD). 2003, c. 384, §1 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 85, §§1, 2 (AMD).



32 §13782. Advertising

It is lawful for any pharmacy, pharmacist or other licensee of the board to advertise to the public the current retail price charged for any drugs, medicines or appliances as defined in the United States Code, Title 21, Section 3211 (g) (1) which bears the legend "Caution: Federal law prohibits dispensing without prescription." The advertising may be according to either the brand name or the generic name of the drug. No media advertising of any drugs included in the United States Comprehensive Drug Abuse Prevention and Control Act of 1970, 84 Stat. 1236, is permitted. [1987, c. 710, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW).



32 §13782-A. Price disclosure

1. Price disclosure required. A pharmacist or pharmacy technician employed by a pharmacy shall disclose upon the request of any person making an inquiry in person or by telephone the price of any brand or generic drug sold by that pharmacy.

[ 2007, c. 402, Pt. DD, §30 (AMD) .]

2. Information required for price disclosure. In order to have sufficient information to disclose a prescription price, a pharmacist or pharmacy technician may ask the person making the inquiry for the following information:

A. The brand or generic name of the medication; [1997, c. 245, §15 (NEW).]

B. The dose or strength of the medication, if applicable; or [1997, c. 245, §15 (NEW).]

C. The quantity of the medication. [1997, c. 245, §15 (NEW).]

[ 1997, c. 245, §15 (NEW) .]

3. Information not provided. If the inquiring person can not provide some or all of the information in subsection 2 and this information is necessary for the requested price to be determined, then the pharmacist or pharmacy technician may contact the prescribing practitioner in order to obtain the necessary information prior to disclosing the prescription price.

[ 1997, c. 245, §15 (NEW) .]

SECTION HISTORY

1997, c. 245, §15 (NEW). 2007, c. 402, Pt. DD, §30 (AMD).



32 §13783. Posting prices (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §5 (NEW). 1997, c. 245, §16 (RP).



32 §13784. Patient information regulation

1. Explanation by pharmacist. With each new prescription dispensed, the pharmacist, in addition to labeling the prescription in accordance with the requirements of the State, must orally explain to the patient or the patient's agent the directions for use and any additional information, in writing if necessary, to assure the proper utilization of the medication or device prescribed. For those prescriptions delivered outside the confines of the pharmacy, the explanation shall be by telephone or in writing. This section does not apply to those prescriptions for patients in hospitals or institutions where the medication is to be administered by a nurse or other individual licensed to administer medications or to those prescriptions for patients who are to be discharged from a hospital or institution.

[ 1987, c. 710, §5 (NEW) .]

2. Maintenance of current reference material. To ensure that proper information is available to each pharmacist, each pharmacy or pharmacist shall maintain current reference material on drug interactions.

[ 1987, c. 710, §5 (NEW) .]

3. Retail price. With each prescription dispensed, the pharmacist shall disclose to the patient in writing the usual and customary price of the prescription and the cost of any payment toward the price required of the patient.

[ RR 2003, c. 2, §120 (AFF); 2003, c. 375, §1 (NEW) .]

SECTION HISTORY

1987, c. 710, §5 (NEW). RR 2003, c. 2, §120 (AFF). 2003, c. 375, §1 (AMD). 2003, c. 375, §2 (AFF).



32 §13785. Patient profile record system regulation

A patient profile record system shall be maintained in all pharmacies for persons for whom prescriptions are dispensed. The patient profile record system shall be devised to enable the immediate retrieval of information necessary for the dispensing pharmacist to identify previously dispensed medication at the time a prescription is presented for dispensing. One profile record or document may be maintained for all members of a family living at the same address and possessing the same family name. The following information shall be recorded: [1987, c. 710, §5 (NEW).]

1. Name. The family name and the first name of the person for whom the medication is intended;

[ 1987, c. 710, §5 (NEW) .]

2. Address. The address to correspond to the name in subsection 1;

[ 1987, c. 710, §5 (NEW) .]

3. Age group. An indication of the patient's age group, that is, infant, child or adult;

[ 1987, c. 710, §5 (NEW) .]

4. Original date of dispensing. The original date the medication is dispensed pursuant to the receipt of a practitioner's prescription;

[ 1987, c. 710, §5 (NEW) .]

5. Prescription identification. The number or designation identifying the prescription;

[ 1987, c. 710, §5 (NEW) .]

6. Prescriber's name. The name of the person prescribing the drug or device;

[ 1987, c. 710, §5 (NEW) .]

7. Drug information. The name, strength and quantity of the drug; and

[ 1987, c. 710, §5 (NEW) .]

8. Initials of pharmacist; date of refill. The initials of the dispensing pharmacist and the date of dispensing the medication as a renewal or refill, if those initials and that date are not recorded on the back of the original prescription.

[ 1987, c. 710, §5 (NEW) .]

The pharmacist shall attempt to ascertain and shall record any allergies and idiosyncrasies of the patient and any chronic conditions which may relate to drug utilization as communicated to the pharmacy by the patient. [1987, c. 710, §5 (NEW).]

Upon receipt of a prescription, a pharmacist shall examine the patient's profile record before dispensing the medication to determine the possibility of a harmful drug interaction or reaction. Upon recognizing a potentially harmful reaction or interaction, the pharmacist shall take appropriate action to avoid or minimize the problem which may include consultation with the practitioner. [1987, c. 710, §5 (NEW).]

A patient profile record must be maintained for a period of not less than the amount of time required under federal Medicare laws, beginning from the date of the last entry in the profile record. As used in this section, "Medicare" means the Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as amended. [1999, c. 130, §13 (AMD).]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1999, c. 130, §13 (AMD).



32 §13786. Identification of persons prescribing medicines on hospital prescription blanks

Any practitioner who writes a prescription upon a prescription blank of a hospital or clinic shall sign that practitioner's name and cause that name to be printed, stamped or typed on the blank. [1987, c. 710, §5 (NEW).]

This section applies to any physician's assistant or registered nurse who writes a prescription while working under the control or supervision of a physician. In case of the physician's assistant or registered nurse, the name of the physician under whom the assistant or nurse works shall be printed, stamped or typed on the blank. [1987, c. 710, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW).



32 §13786-A. Security requirements; rules

1. Rules. The Department of Public Safety, after consultation with the Board of Osteopathic Licensure, the Board of Licensure in Medicine and the Board of Pharmacy, shall adopt rules that establish security requirements for all written prescriptions for schedule II drugs issued by health care providers. For purposes of this section, "schedule II drug" has the same meaning as in the federal Controlled Substances Act of 1970, 21 United States Code, Section 812. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter II-A and must be brought back for review by the joint standing committee of the Legislature having jurisdiction over criminal justice matters during the 2nd Regular Session of the 120th Legislature. The rules must include a procedure to obtain a waiver for prescription blanks that provide substantially equivalent protection against forgery. The rules must deal with the following subjects:

A. Measures designed to prevent unauthorized copying of a completed or blank prescription form; [2001, c. 419, §23 (NEW).]

B. Measures designed to prevent the erasure or modification of information written on the prescription by the prescribing health care provider; and [2001, c. 419, §23 (NEW).]

C. Measures to prevent the use of counterfeit prescription forms. [2001, c. 419, §23 (NEW).]

[ 2001, c. 419, §23 (NEW) .]

2. Out-of-state prescription security requirements. Notwithstanding any law or rule to the contrary, a prescription for a schedule II drug written by an out-of-state practitioner on a prescription blank that does not comply with the requirements for a security prescription blank, as defined in the Department of Public Safety rule pursuant to subsection 1, may be filled by a pharmacist only if:

A. The pharmacist receives and makes a record of oral confirmation of the validity of the prescription from the out-of-state practitioner or the practitioner's agent and the pharmacist makes a reasonable effort to determine that the oral confirmation came from the practitioner or the practitioner's agent, which may include a telephone call to the practitioner's telephone number listed in a telephone directory or other directory or other good faith efforts to confirm the identity of the person giving the oral confirmation; and [2003, c. 326, §1 (NEW).]

B. The pharmacist demands, inspects and records a valid photographic identification from any person presenting a prescription or receiving a filled prescription unless:

(1) The person is the patient for whom the prescription is written;

(2) The person's identity is personally known to the pharmacist; and

(3) The pharmacist confirms by reviewing the pharmacy records that the pharmacist has previously demanded, inspected and recorded a valid photographic identification from the person. [2003, c. 326, §1 (NEW).]

[ 2003, c. 326, §1 (NEW) .]

3. Valid photographic identification. For the purposes of subsection 2, a valid photographic identification is limited to the following:

A. A valid Maine motor vehicle operator's license; [2003, c. 326, §1 (NEW).]

B. A valid Maine identification card issued under Title 29-A, section 1410; [2003, c. 326, §1 (NEW).]

C. A valid United States passport; or [2003, c. 326, §1 (NEW).]

D. A valid passport or motor vehicle operator's license of another state, territory or possession of the United States or a foreign country only if it:

(1) Contains a photograph of the person presenting the prescription;

(2) Is encased in tamper-resistant plastic or is otherwise tamper-resistant; and

(3) Identifies the date of birth of the person presenting the prescription. [2003, c. 326, §1 (NEW).]

[ 2003, c. 326, §1 (NEW) .]

4. Partial filling of out-of-state prescriptions. The partial filling of a prescription for a schedule II drug written by an out-of-state practitioner on a prescription blank that does not comply with the requirements for a security prescription blank, as defined in the Department of Public Safety rule pursuant to subsection 1, is permissible if the pharmacist is unable after reasonable effort to obtain the oral confirmation described in subsection 2 in the case of the practitioner's office being closed during nights, weekends or holidays. The partial filling is limited to a 72-hour supply of the controlled substance. The remaining portion of the prescription may be filled within the 72-hour period upon obtaining the oral confirmation. No further quantity may be filled beyond the 72 hours without a new prescription.

[ 2003, c. 326, §1 (NEW) .]

SECTION HISTORY

2001, c. 419, §23 (NEW). 2003, c. 326, §1 (AMD).



32 §13787. Hypodermic syringes; prescriptions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 710, §5 (NEW). 1993, c. 394, §1 (RP).



32 §13787-A. Sale of hypodermic apparatus

1. Authorized seller. A hypodermic apparatus, as defined in Title 17-A, section 1101, subsection 2, may be sold only by a manufacturer or dealer of embalming supplies, manufacturer or dealer of medical or dental supplies, wholesale druggist, manufacturing pharmacist, pharmacist, veterinarian, agricultural supply store or manufacturer of surgical instruments.

[ 1993, c. 394, §2 (NEW) .]

2. Purchaser. Any person who is 18 years of age or older may purchase a hypodermic apparatus from a seller described in subsection 1.

[ 1993, c. 394, §2 (NEW) .]

3. Criminal immunity. Immunity from criminal prosecution is governed by the following.

A. A seller described in subsection 1 is "expressly authorized" within the meaning of Title 17-A, section 1110, subsection 1-B, paragraph A. [2003, c. 688, Pt. A, §39 (AMD).]

B. A seller described in subsection 1 or a purchaser described in subsection 2 is "expressly authorized" within the meaning of Title 17-A, section 1111, subsection 1, paragraph A. [1993, c. 394, §2 (NEW).]

[ 2003, c. 688, Pt. A, §39 (AMD) .]

4. Immunity limited. This section does not limit prosecution for violation of any law prohibiting or regulating the use, possession, dispensing, distribution or promotion of controlled substances, scheduled drugs or drug paraphernalia.

[ 1993, c. 394, §2 (NEW) .]

5. Medicaid not affected. This section does not diminish, expand or otherwise affect Medicaid reimbursement for hypodermic apparatuses.

[ 1993, c. 394, §2 (NEW) .]

SECTION HISTORY

1993, c. 394, §2 (NEW). 2003, c. 688, §A39 (AMD).



32 §13788. Sale of poisonous drugs

Each licensed pharmacist who sells a poison shall affix to the package sold a label plainly marked with the name and address of the store and the word "POISON" and the name of the poison sold, and shall enter at the time of sale in a permanently bound book to be kept for that purpose the name and address of the purchaser, the date of sale, the name of the poison and the quantity sold and the person making the sale shall sign the entry. This section shall not apply to sales on prescription of practitioners, sales at wholesale to pharmacists or sales to hospitals, colleges or public institutions. [1987, c. 710, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW).



32 §13789. Possession of drug samples

No person may purchase manufacturers' drug samples from any person for purposes of resale. If those samples are given gratuitously to a licensed pharmacist, qualified assistant pharmacist or medical practitioner, any such sample may be given to any person, as long as the sample is kept in containers suitably labeled to conform to the Federal Food and Drug Act and the state food and drug laws and this gift is subject to the laws relating to the sale of drugs. [2007, c. 402, Pt. DD, §31 (AMD).]

SECTION HISTORY

1987, c. 710, §5 (NEW). 2007, c. 402, Pt. DD, §31 (AMD).



32 §13790. Using drugs not in prescription

If a pharmacist knowingly uses any drugs or ingredients in preparing or compounding a written or oral prescription of any practitioner different from those named in the prescription, that use shall constitute a civil violation for which a forfeiture of not more than $1,000 nor less than $50 may be adjudged. [1987, c. 710, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW).



32 §13791. Return of drugs

A drug or pharmaceutical preparation that has been dispensed on prescription may be returned to pharmacy stock after being in possession and under the control of another person and may be dispensed again if the drug is packaged in an unbroken, sealed container or if, in the case of a hospital, a licensed pharmacist determines that the drug has not been impaired. [1993, c. 231, §1 (AMD).]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1993, c. 231, §1 (AMD).



32 §13792. Sale by certain methods prohibited

It shall be unlawful for any person to sell, distribute, vend or otherwise dispose of any drug, medicine or pharmaceutical or medical preparation by means of any public exhibition, entertainment, performance, carnival or by vending machines. [1987, c. 710, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW).



32 §13793. Adulterating and selling drugs

Whoever fraudulently adulterates, for the purpose of sale, any drug or medicine or sells any fraudulently adulterated drug or medicine, knowing the same to be adulterated, shall be punished by a fine of not more than $1,000 or by imprisonment for not more than 11 months. These adulterated drugs and medicines shall be forfeited and destroyed under the direction of the court. [1987, c. 710, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW).



32 §13794. Labeling of prescriptions

Every drug dispensed pursuant to prescription, whether for a legend drug or not, must carry on the label the following information: the prescription number; the date of filling; the patient's name; directions for use; the name and strength of the drug and the amount dispensed, including either the brand name of the drug or, if a generic and therapeutically equivalent drug is dispensed it must be in accordance with section 13781; the beyond use date of the drug; the name of the practitioner prescribing the drug; and the name, address and telephone number of the pharmacy where the prescription was compounded and dispensed. For purposes of this section, "beyond use date" means a date beyond which the contents of the prescription are not recommended to be used. [1999, c. 130, §14 (AMD).]

A drug dispensed in accordance with the provisions of Title 22, chapter 251, subchapter 3, article 5 does not require the name of the patient's sexual partner on the label. [2009, c. 533, §5 (NEW).]

SECTION HISTORY

1987, c. 710, §5 (NEW). 1999, c. 130, §14 (AMD). 2009, c. 533, §5 (AMD).



32 §13795. Photographic proof of identification; discretion to sell or dispense; immunity

1. Photographic proof of identification. As a precondition to filling any prescription, dispensing any drug or selling any targeted methamphetamine precursor, a pharmacist or person acting at the direction of a pharmacist may demand, inspect and record proof of identification, including valid photographic identification, from any patient presenting a prescription or any person acting on behalf of the patient or person purchasing a targeted methamphetamine precursor. Valid photographic identification includes but is not limited to the following:

A. A valid Maine motor vehicle operator's license; [1995, c. 175, §1 (NEW).]

B. A valid Maine identification card issued under Title 29-A, section 1410; [1997, c. 437, §46 (AMD).]

C. A valid United States passport; [1995, c. 175, §1 (NEW).]

D. A valid passport, motor vehicle operator's license of another state, territory, possession or foreign country or official identification card issued by the United States Government only if it:

(1) Contains a photograph of the person presenting the identification;

(2) Is encased in tamper-resistant plastic or otherwise possesses indicia of tamper-resistance; and

(3) Identifies the person's date of birth; or [2005, c. 430, §7 (AMD); 2005, c. 430, §10 (AFF).]

E. Other valid, tamper-resistant, photographic identification as provided in rules adopted by the board pursuant to section 13722, subsection 1, paragraph A and in accordance with Title 5, chapter 375. [1997, c. 245, §17 (AMD).]

[ 2005, c. 430, §7 (AMD); 2005, c. 430, §10 (AFF) .]

2. Refusal to fill prescription, dispense drug or sell targeted methamphetamine precursor; law enforcement reporting. A pharmacist or person acting at the direction of a pharmacist may exercise discretion and refuse to fill any prescription, dispense any drug or sell any targeted methamphetamine precursor if unsatisfied as to the legitimacy or appropriateness of any prescription presented, the validity of any photographic identification or the identity of any patient presenting a prescription or any person acting on behalf of the patient, or the intention of the customer to use the drug or targeted methamphetamine precursor according to the instructions for use. A pharmacist or person acting at the direction of a pharmacist may make a report to a law enforcement agency when that person has reasonable cause to suspect that a prescription is not legitimate or appropriate, that a person has presented photographic identification that is not valid or that a customer has the intention to use a drug or targeted methamphetamine precursor in a manner inconsistent with the instructions for use.

[ 2005, c. 430, §7 (AMD); 2005, c. 430, §10 (AFF) .]

3. Immunity; presumption of good faith. A pharmacist or person acting at the direction of a pharmacist who in good faith and pursuant to subsection 2 refuses to fill any prescription, dispense any drug or sell any targeted methamphetamine precursor or who makes a report to a law enforcement agency is immune from any civil liability that might otherwise result from that action, including, but not limited to, any civil liability that might otherwise arise under state or local laws or rules regarding confidentiality of information. In a proceeding regarding immunity from liability, there is a rebuttable presumption of good faith.

[ 2005, c. 430, §7 (NEW); 2005, c. 430, §10 (AFF) .]

4. Record keeping. With regard to purchases of targeted methamphetamine precursors, a pharmacy may keep a log of information about the purchaser, which may include name, date of birth, address and amount of targeted methamphetamine precursors purchased.

[ 2005, c. 430, §7 (NEW); 2005, c. 430, §10 (AFF) .]

5. Rulemaking. The Commissioner of Health and Human Services may adopt rules to implement this subsection. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

A. If the Director of the Maine Drug Enforcement Agency within the Department of Public Safety finds that the ease of availability of liquid, liquid-filled capsule or glycerin matrix forms of products containing ephedrine, pseudoephedrine or phenylpropanolamine or their salts, isomers or salts of isomers, either alone or in combination with other ingredients, referred to in this paragraph as "products," is a threat to the public health, safety and welfare, then the Director of the Maine Drug Enforcement Agency shall notify the Commissioner of Health and Human Services. The Commissioner of Health and Human Services shall consult with the joint standing committee of the Legislature having jurisdiction over health and human services matters, providing the reasons for undertaking rulemaking, and may, after consultation, adopt rules designating the products as targeted methamphetamine precursors pursuant to section 13702-A, subsection 33, paragraph B. [2011, c. 657, Pt. AA, §84 (AMD).]

B. If the Director of the Maine Drug Enforcement Agency finds that sales of targeted methamphetamine precursors that are made without verifying the identity of the purchaser pose a threat to public health, safety and welfare, then the Director of the Maine Drug Enforcement Agency shall notify the Commissioner of Health and Human Services. The Commissioner of Health and Human Services shall consult with the joint standing committee of the Legislature having jurisdiction over health and human services matters, providing the reasons for undertaking rulemaking, and may, after consultation, adopt rules requiring a person making a sale of a targeted methamphetamine precursor pursuant to section 13796 to demand from the purchaser and to inspect and record prior to the sale proof of identification, including valid photographic identification, and to keep a log of sales. [2011, c. 657, Pt. AA, §84 (AMD).]

[ 2011, c. 657, Pt. AA, §84 (AMD) .]

SECTION HISTORY

1995, c. 175, §1 (NEW). 1997, c. 245, §17 (AMD). 1997, c. 437, §46 (AMD). 2005, c. 430, §7 (AMD). 2005, c. 430, §10 (AFF). 2007, c. 695, Pt. B, §18 (AMD). 2011, c. 657, Pt. AA, §84 (AMD).



32 §13796. Retail sale of targeted methamphetamine precursors

1. Definitions.

[ 2011, c. 584, §1 (RP) .]

1-A. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Electronic logging system" means a system that:

(1) Blocks the illegal sale of over-the-counter cold and allergy medications containing a targeted methamphetamine precursor;

(2) Is available free of charge to the State and its taxpayers, retailers and law enforcement;

(3) Operates in real time and communicates across state lines in real time with similar systems; and

(4) Complies with the requirements of the national Criminal Justice Information Exchange or its successor program and the National Information Exchange Model or its successor program. [2011, c. 584, §2 (NEW).]

B. "Override function" means a function in an electronic logging system that may be used to override a stop-sale alert and allows the completion of a sale. [2011, c. 584, §2 (NEW).]

C. "Package" means an item packaged and marked for retail sale that is not designed to be broken down or subdivided for the purpose of retail sale. [2011, c. 584, §2 (NEW).]

D. "Retailer" or "retail store" means a person or business entity engaged in this State in the business of selling products to the general public on a retail basis, including pharmacies. [2011, c. 584, §2 (NEW).]

E. "Sale" or "sold" includes barter, exchange, transfer and gift. [2011, c. 584, §2 (NEW).]

F. "Stop-sale alert" means a notification that alerts the retailer that completion of the sale would result in the seller's or purchaser's violating the targeted methamphetamine precursor quantity limits. [2011, c. 584, §2 (NEW).]

[ 2011, c. 584, §2 (NEW) .]

2. Restrictions on packaging.

[ 2013, c. 223, §1 (RP) .]

3. Restrictions on the sale of targeted methamphetamine precursors. The following restrictions on location in the retail store, manner of sale and amount of sale apply to sales of targeted methamphetamine precursors. The limits under this subsection on the amount of targeted methamphetamine precursors that may be sold apply to the total amount of base ephedrine, phenylpropanolamine and pseudoephedrine contained in packages and not the overall weight of the packages.

A. A retailer may not sell to the same person a targeted methamphetamine precursor that causes the sales to that person of targeted methamphetamine precursors within a 24-hour period to exceed 3.6 grams. [2011, c. 584, §3 (AMD).]

A-1. A person may not purchase more than 3.6 grams of a targeted methamphetamine precursor within a 24-hour period. [2011, c. 584, §3 (NEW).]

A-2. A retailer may not sell to the same person a targeted methamphetamine precursor that causes the sale to that person of targeted methamphetamine precursors within a 30-day period to exceed 9 grams. [2011, c. 584, §3 (NEW).]

A-3. A person may not purchase more than 9 grams of a targeted methamphetamine precursor within a 30-day period. [2011, c. 584, §3 (NEW).]

B. Except with regard to single-dose packages of not more than 60 milligrams that are kept within 30 feet and in direct line of sight of a staffed cash register or store counter, a retailer shall keep targeted methamphetamine precursors in a location that is locked or otherwise not accessible by customers. [2011, c. 584, §3 (AMD).]

C. Except with regard to single-dose packages of not more than 60 milligrams that are kept within 30 feet and in direct line of sight of a staffed cash register or store counter, the sale of targeted methamphetamine precursors must be completed by:

(1) A licensed pharmacist or licensed pharmacy technician; or

(2) An employee of the retailer who accepts payment for the targeted methamphetamine precursor as long as:

(a) The employee works under the direct supervision of a pharmacist in the pharmacy area of the retail store; and

(b) A licensed pharmacist or licensed pharmacy technician has given individual, express approval for the purchase. [2007, c. 402, Pt. DD, §33 (AMD).]

D. Except with regard to single-dose packages of not more than 60 milligrams that are kept within 30 feet and in direct line of sight of a staffed cash register or store counter, a retailer shall require a person purchasing a targeted methamphetamine precursor to present a valid government-issued photograph identification document at the point of sale. A retailer shall record the:

(1) Name and address of the purchaser;

(2) Name of the targeted methamphetamine precursor purchased including the number of grams the product contains;

(3) Date and time of purchase; and

(4) Form of identification presented, issuing government entity and corresponding identification number. [2011, c. 584, §3 (NEW).]

E. Except with regard to single-dose packages of not more than 60 milligrams that are kept within 30 feet and in direct line of sight of a staffed cash register or store counter, a retailer shall maintain a written or electronic logbook and require a person purchasing a targeted methamphetamine precursor to sign the logbook. A purchaser must sign the logbook acknowledging that the purchaser understands the applicable sales limit and that providing false statements or misrepresentations in the logbook may subject the purchaser to criminal penalties under 18 United States Code, Section 1001. [2011, c. 584, §3 (NEW).]

[ 2011, c. 584, §3 (AMD) .]

4. Exceptions. The provisions of this section do not apply to a targeted methamphetamine precursor that is obtained by prescription or by sale or transfer in the regular course of lawful business to a veterinarian, physician, pharmacist, retail distributor, wholesaler, manufacturer, warehouse operator or common carrier or an agent of that person or entity.

[ 2005, c. 430, §8 (NEW); 2005, c. 430, §10 (AFF) .]

5. Electronic logging. Beginning January 1, 2013, a retailer who has access to the Internet shall, before completing a sale under this section, electronically submit the information obtained pursuant to subsection 3, paragraph D to an electronic logging system. If the electronic logging system generates a stop-sale alert, the retailer may not complete the sale. If the retailer has concern for personal safety or the safety of others if a sale is not completed, the retailer may use the system's override function to complete the sale and must maintain a log of the sale. If the retailer experiences mechanical or electronic failure of the electronic logging system and is unable to comply with the electronic logging requirement, the retailer shall maintain a written log or an alternative electronic record-keeping mechanism until such time as the retailer is able to comply with the electronic logging requirement.

[ 2011, c. 584, §4 (NEW) .]

6. Immunity; presumption of good faith. A retailer is immune from liability for any claims, costs, expenses, injuries, liabilities, losses or damages of any kind resulting from the retailer's use of the electronic logging system in accordance with this section unless the injury or loss is the result of willful, reckless or intentional misconduct by the retailer. In a civil proceeding in which the retailer's use of an electronic logging system pursuant to this section is an issue, there is a rebuttable presumption of good faith on the part of the retailer.

[ 2011, c. 584, §4 (NEW) .]

7. Political subdivision ordinances. A political subdivision, as defined in Title 30-A, section 2252, may not adopt an ordinance regulating the sale or purchase of a targeted methamphetamine precursor, and any ordinance that violates this subsection is void and has no force or effect.

[ 2011, c. 584, §4 (NEW) .]

SECTION HISTORY

2005, c. 430, §8 (NEW). 2005, c. 430, §10 (AFF). 2007, c. 402, Pt. DD, §§32, 33 (AMD). 2011, c. 584, §§1-4 (AMD). 2013, c. 223, §1 (AMD).



32 §13797. Prescription drug price information

A pharmacist or person acting at the direction of a pharmacist who is asked for consumer price information regarding prescription drugs shall provide to the consumer, on the telephone or in person, depending on the circumstances, the current usual and customary price for cash customers and, if reasonably obtainable by the pharmacist or person acting at the direction of the pharmacist, the price applicable to the consumer. A pharmacy shall post a notice to consumers informing them that they may obtain current usual and customary price information from the pharmacist. [2005, c. 610, §1 (NEW).]

SECTION HISTORY

2005, c. 610, §1 (NEW).



32 §13798. Expedited partner therapy

An individual licensed under this chapter may not be disciplined for dispensing drugs pursuant to a lawful prescription in accordance with the provisions of Title 22, chapter 251, subchapter 3, article 5. [2009, c. 533, §6 (NEW).]

SECTION HISTORY

2009, c. 533, §6 (NEW).



32 §13799. Consumer choice preserved

Nothing in this chapter may be construed to prohibit: [2013, c. 373, §2 (NEW).]

1. Ordering or receiving prescription drugs. An individual who is a resident of the State from ordering or receiving prescription drugs for that individual’s personal use from outside the United States by mail or carrier from a licensed retail pharmacy described in section 13731, subsection 1, paragraph B or an entity described in section 13731, subsection 1, paragraph C; or

[ 2013, c. 373, §2 (NEW) .]

2. Dispensing or providing prescription drugs. A licensed retail pharmacy described in section 13731, subsection 1, paragraph B or an entity described in section 13731, subsection 1, paragraph C from dispensing, providing or facilitating the provision of prescription drugs from outside the United States by mail or carrier to a resident of the State for that resident's personal use.

[ 2013, c. 373, §2 (NEW) .]

SECTION HISTORY

2013, c. 373, §2 (NEW).






Subchapter 10: NONDISCRIMINATION IN PHARMACEUTICALS PRICING

32 §13801. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 716, §6 (NEW). 1999, c. 574, §1 (RP).



32 §13802. Price discrimination prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 716, §6 (NEW). 1999, c. 574, §1 (RP).



32 §13803. Purchases by State (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 716, §6 (NEW). 1999, c. 574, §1 (RP).



32 §13804. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 716, §6 (NEW). 1995, c. 548, §1 (AMD). 1999, c. 574, §1 (RP).



32 §13805. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 716, §6 (NEW). 1999, c. 574, §1 (RP).






Subchapter 11: NONCONTROLLED PRESCRIPTION DRUG DISPENSING AND ADMINISTRATION

32 §13810. Drug administration by nurses under certain conditions

A professional nurse or an advanced practice registered nurse who is an employee of a home health care provider, as defined in Title 22, section 2142, subsection 3, or a hospice program or hospice provider, as defined in Title 22, section 8621, subsection 10, may: [1997, c. 109, §1 (NEW).]

1. Possession. Possess, in the course of employment, such noncontrolled prescription drugs as are approved by the board. In adopting the rules the board shall consult with the Board of Licensure in Medicine, the Board of Osteopathic Licensure, the State Board of Nursing, the Maine Hospice Council, the Department of Health and Human Services and the Home Care Alliance of Maine. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter II-A; and

[ 1997, c. 109, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Administration. Administer, in the course of employment, such drugs as are approved under subsection 1 according to written protocols approved annually by the employer's professional advisory committee, which must include a physician licensed under chapter 36 or chapter 48.

[ 1997, c. 109, §1 (NEW) .]

SECTION HISTORY

1997, c. 109, §1 (NEW). 2003, c. 689, §B6 (REV).



32 §13811. Drug administration by certified midwives under certain conditions

A midwife who can verify to a licensed pharmacist by certification card that the midwife has met the certification standards of an international certification agency whose mission is to establish and administer certification for the credential of certified professional midwife or other certifying body recognized by the board may: [2007, c. 669, §1 (NEW).]

1. Possession. Possess, in the course of the practice of midwifery, only the noncontrolled prescription drugs and substances set out in this subsection:

A. Oxygen; [2007, c. 669, §1 (NEW).]

B. Oxytocin, excluding the oxytocic drug methergine, for the sole purpose of postpartum control of maternal hemorrhage; [2007, c. 669, §1 (NEW).]

C. Vitamin K; [2007, c. 669, §1 (NEW).]

D. Eye prophylaxis; and [2007, c. 669, §1 (NEW).]

E. Local anesthetics or numbing agents for repair of lacerations; and [2007, c. 669, §1 (NEW).]

[ 2007, c. 669, §1 (NEW) .]

2. Administration. Administer, in the course of the practice of midwifery, those drugs that are listed in subsection 1. When administering oxytocin, a certified midwife may not administer more than 20 units of oxytocin to a single patient. Oxytocin may be administered only for postpartum purposes in order to treat hemorrhaging and specifically may not be used to induce labor. When a certified midwife administers oxytocin in accordance with this subsection, the certified midwife shall report that use to the maternal and child health division of the Department of Health and Human Services, the Maine Center for Disease Control and Prevention within 7 days of the use of oxytocin.

[ 2007, c. 669, §1 (NEW) .]

SECTION HISTORY

2007, c. 669, §1 (NEW).



32 §13812. Dispensing of medication by pharmacist

1. Dispensing of medication. A pharmacist, who in good faith relies upon a certification card presented by a midwife identifying that the midwife has met the certification standards described under section 13811, may sell and dispense to the midwife the noncontrolled prescription drugs and substances identified in section 13811.

[ 2007, c. 669, §2 (NEW) .]

2. Good faith. A pharmacist, or person acting at the direction of a pharmacist, who:

A. In good faith sells and dispenses noncontrolled prescription drugs and substances to a midwife pursuant to this section is not liable for any adverse reactions caused by any method of use by the midwife; and [2007, c. 669, §2 (NEW).]

B. Makes a report relating to the dispensing of noncontrolled prescription drugs and substances to a midwife pursuant to section 13811 to an enforcement agency is immune from any civil liability that may result from that action, including, but not limited to, any civil liability that might otherwise arise under state or local laws or rules regarding confidentiality of information. [2007, c. 669, §2 (NEW).]

In a proceeding in which a pharmacist, or person acting at the direction of a pharmacist, invokes the immunity provided pursuant to this section, there is a rebuttable presumption of good faith.

[ 2007, c. 669, §2 (NEW) .]

SECTION HISTORY

2007, c. 669, §2 (NEW).






Subchapter 12: COLLABORATIVE PRACTICE FOR EMERGENCY CONTRACEPTION

32 §13821. Short title

This subchapter is known and may be cited as "the Collaborative Practice for Emergency Contraception Act." [2003, c. 524, §1 (NEW).]

SECTION HISTORY

2003, c. 524, §1 (NEW).



32 §13822. Collaborative practice authorized

Notwithstanding any other provision of law, a licensed pharmacist who has completed the training required in section 13823 may initiate emergency contraception drug therapy in accordance with standardized procedures or protocols developed by the pharmacist and an authorized prescriber who is acting within the prescriber's scope of practice. [2003, c. 524, §1 (NEW).]

SECTION HISTORY

2003, c. 524, §1 (NEW).



32 §13823. Training required

Prior to performing any procedure authorized under this chapter, a pharmacist must have completed a training program on emergency contraception, delivered by an entity authorized by a national council on pharmaceutical education, or another training program approved by the board. The training program must include, but is not limited to, conduct of sensitive communications, quality assurance, referral to additional services and documentation. [2003, c. 524, §1 (NEW).]

SECTION HISTORY

2003, c. 524, §1 (NEW).



32 §13824. Provision of standardized fact sheet required

For each emergency contraception drug therapy initiated pursuant to this subchapter, the pharmacist shall provide the recipient of the emergency contraceptive drugs with a standardized fact sheet developed by the board that includes, but is not limited to, the indications for use of the drug, the appropriate method for using the drug, the need for medical follow-up and referral information, information on sexual assault and referral information and other appropriate information. [2003, c. 524, §1 (NEW).]

SECTION HISTORY

2003, c. 524, §1 (NEW).



32 §13825. Confidentiality

Nothing in this subchapter affects the provisions of law relating to maintaining the confidentiality of medical records. [2003, c. 524, §1 (NEW).]

SECTION HISTORY

2003, c. 524, §1 (NEW).






Subchapter 13: ADMINISTRATION OF DRUGS AND VACCINES

32 §13831. Authority

1. Administration of influenza vaccines. A pharmacist licensed in this State who meets the qualifications and requirements of section 13832 and rules adopted by the board may administer topically or by injection or by inhalation all forms of influenza vaccines, including intranasal influenza vaccines, to a person 7 years of age or older without a prescription.

[ 2015, c. 211, §1 (AMD) .]

2. Administration of other vaccines. A pharmacist licensed in this State who meets the qualifications and requirements of section 13832 and rules adopted by the board, in addition to influenza vaccines under subsection 1, may administer vaccines licensed by the United States Food and Drug Administration that are recommended by the United States Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, or successor organization, for administration to adults to a person 18 years of age or older according to a valid prescription when the person has an existing primary care physician or other existing relationship with a nurse practitioner or an authorized practitioner in this State. A pharmacist may administer vaccines licensed by the United States Food and Drug Administration that are outside the guidelines recommended by the United States Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, or successor organization, to a person 18 years of age or older according to a valid prescription when the person has an existing primary care physician or other existing relationship with a nurse practitioner or an authorized practitioner in this State if the prescription specifically states that the vaccine is medically necessary. When the person does not have an existing relationship with a primary care physician, nurse practitioner or other practitioner in this State, the pharmacist may proceed to administer according to a treatment protocol established by an authorized practitioner or a written standing order from a practitioner authorized under the laws of this State to issue an order, a prescription or a protocol to a person 18 years of age or older for vaccines licensed by the United States Food and Drug Administration that are recommended by the United States Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, or successor organization, for administration to adults.

[ 2013, c. 6, §1 (AMD) .]

3. Emergency administration of certain drugs. A pharmacist may administer epinephrine or diphenhydramine, or both, to a person in an emergency situation resulting from an adverse reaction to a vaccine administered by the pharmacist.

[ 2011, c. 577, §3 (AMD) .]

4. Vaccine clinics. A pharmacist or pharmacy licensed under this chapter may operate a vaccine administration clinic inside, outside or off the pharmacy's premises if the pharmacist or pharmacy obtains approval from the board for the plan of operation of such clinics pursuant to rules adopted under section 13835, subsection 1.

[ 2011, c. 577, §4 (NEW) .]

SECTION HISTORY

2009, c. 308, §3 (NEW). 2011, c. 577, §§3, 4 (AMD). 2013, c. 6, §1 (AMD). 2015, c. 211, §1 (AMD).



32 §13832. Qualifications; requirements

In order to administer a drug or vaccine under this subchapter, a pharmacist must: [2011, c. 577, §5 (AMD).]

1. Certificate; application and fee. Possess a current certificate of administration issued by the board pursuant to this subchapter. The pharmacist must submit an application in the form prescribed by the board together with the requirements set forth under this subchapter and certificate fee as set forth under section 13724. The certificate of administration expires and is subject to the conditions in the same manner as stated in section 13734;

[ 2009, c. 308, §3 (NEW) .]

2. License. Hold a valid unrestricted pharmacist license in this State;

[ 2009, c. 308, §3 (NEW) .]

3. Training. Submit evidence acceptable to the board that the pharmacist, within the 3 years immediately preceding application for a certificate of administration:

A. Has completed a 20-hour course of study in the areas of drug administration authorized under this subchapter and as described in subsection 4; [2009, c. 308, §3 (NEW).]

B. Has graduated with a Doctor of Pharmacy degree from a college of pharmacy accredited by the American Council on Pharmaceutical Education that includes completion of training in the areas of drug administration authorized under this subchapter satisfactory to the board, including instruction in the areas identified in subsection 4 received as part of the pharmacist's pharmacy degree program; or [2009, c. 308, §3 (NEW).]

C. Possesses a current certificate of administration issued by another jurisdiction that authorizes the pharmacist to administer drugs comparable to those authorized under this chapter and that is based on the pharmacist's completion of training or course work as described in subsection 4, or its equivalent as determined by the board, and has continuous administration practice since the pharmacist received such training or since completion of a retraining program as required in this subchapter, as long as such retraining incorporates the areas identified in subsection 4; [2009, c. 308, §3 (NEW).]

[ 2009, c. 308, §3 (NEW) .]

4. Didactic; practical course. Satisfactorily complete a didactic and practical course approved by the board that includes the current guidelines and recommendations of the federal Department of Health and Human Services, Centers for Disease Control and Prevention, the American Council on Pharmaceutical Education or a similar health authority or professional body, and that includes, but is not limited to, disease epidemiology, indications for use of vaccines, vaccine characteristics, injection techniques, adverse reactions to vaccines, emergency response to adverse events, immunization screening, informed consent, record keeping, registries, including the immunization information system established under Title 22, section 1064, registry training and reporting mechanisms, including reporting adverse events, life support training, biohazard waste disposal and sterile techniques and related topics; and

[ 2009, c. 308, §3 (NEW) .]

5. Life support training. Submit evidence of completing cardiovascular life support training accepted by the American Heart Association, the American Red Cross or other similar training organization.

[ 2009, c. 308, §3 (NEW) .]

SECTION HISTORY

2009, c. 308, §3 (NEW). 2011, c. 577, §5 (AMD).



32 §13833. Treatment protocol

The pharmacist shall administer drugs and vaccines in compliance with a treatment protocol established by a practitioner authorized under the laws of this State to order administration of those drugs and vaccines approved by the board. A copy of the treatment protocol must be submitted to the board. At a minimum the treatment protocol must include: [2011, c. 577, §6 (AMD).]

1. Standards. Standards for observation of the person receiving the drug or vaccine to determine whether the person has an adverse reaction, as adopted in rules by the board;

[ 2011, c. 577, §6 (AMD) .]

2. Procedures. Procedures to be followed by the pharmacist when administering epinephrine or diphenhydramine, or both, to a person who has an adverse reaction to a vaccine administered by the pharmacist; and

[ 2011, c. 577, §6 (AMD) .]

3. Notification. Notification to the authorized practitioner who issued the prescription, standing order or protocol under section 13831, subsection 2 of the administration by the pharmacist of the drug or vaccine, or both, within 3 business days.

[ 2011, c. 577, §6 (AMD) .]

SECTION HISTORY

2009, c. 308, §3 (NEW). 2011, c. 577, §6 (AMD).



32 §13834. Prohibited acts

1. Delegate authority. A pharmacist may not delegate the pharmacist's authority to administer drugs or vaccines; except that a pharmacist licensed under this chapter who has obtained a certificate of administration pursuant to section 13832 may delegate the authority to administer drugs and vaccines to a pharmacy intern who is under that pharmacist's direct supervision and who has obtained drug administration training pursuant to section 13832, subsection 3. A pharmacy intern may administer drugs and vaccines only to a person 18 years of age or older.

[ 2013, c. 98, §1 (AMD) .]

2. Administer drugs. A pharmacist may not engage in the administration of drugs or vaccines unless the pharmacist meets the qualifications and requirements of section 13832 and the pharmacist has obtained a board-issued certificate of administration.

[ 2011, c. 577, §7 (AMD) .]

SECTION HISTORY

2009, c. 308, §3 (NEW). 2011, c. 577, §7 (AMD). 2013, c. 98, §1 (AMD).



32 §13835. Rules

The board, after consultation with the Maine Center for Disease Control and Prevention and the Board of Licensure in Medicine, shall adopt rules to implement this subchapter. The rules must include, at a minimum: [2009, c. 308, §3 (NEW).]

1. Criteria. Criteria for the operation of a vaccine administration clinic inside, outside or off the premises of a retail pharmacy, rural health clinic or free clinic licensed under section 13751. The rules must require one-time board approval of the plan of operation for any vaccine administration clinics to be operated by a pharmacist or pharmacy and may not require board approval of each individual clinic;

[ 2011, c. 577, §8 (AMD) .]

2. Record keeping. Record keeping and documentation procedures and reporting requirements, giving preference to electronic means when available; and

[ 2009, c. 308, §3 (NEW) .]

3. Recipient assessment. Recipient assessment, consent and rights.

[ 2009, c. 308, §3 (NEW) .]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 308, §3 (NEW).]

SECTION HISTORY

2009, c. 308, §3 (NEW). 2011, c. 577, §8 (AMD).






Subchapter 14: COLLABORATIVE DRUG THERAPY MANAGEMENT

32 §13841. Authority

1. Engage in collaborative drug therapy management. A pharmacist licensed in this State who meets the qualifications and requirements of section 13842 and rules adopted by the board may engage in collaborative drug therapy management pursuant to a collaborative practice agreement with a practitioner.

[ 2013, c. 308, §4 (NEW) .]

2. Scope of authority. A pharmacist engaging in collaborative drug therapy management pursuant to subsection 1 is entitled to adequate access to a patient's history, disease status, drug therapy and laboratory and procedure results and may:

A. Collect and review a patient's history; [2013, c. 308, §4 (NEW).]

B. Obtain and check vital signs; [2013, c. 308, §4 (NEW).]

C. Order and evaluate the results of laboratory tests directly related to drug therapy under the supervision of, or in direct consultation with, a practitioner and in accordance with approved protocols applicable to the practice setting and when the evaluation does not include a diagnostic component; and [2013, c. 308, §4 (NEW).]

D. Initiate, monitor, modify and discontinue drug therapy for a particular patient pursuant to the collaborative practice agreement with a practitioner who is treating the patient, as long as the action is reported to the practitioner in a timely manner as determined by rules adopted pursuant to section 13846. [2013, c. 308, §4 (NEW).]

[ 2013, c. 308, §4 (NEW) .]

SECTION HISTORY

2013, c. 308, §4 (NEW).



32 §13842. Qualifications

In order to enter into a collaborative practice agreement with a practitioner under this subchapter, a pharmacist must: [2013, c. 308, §4 (NEW).]

1. License. Hold a valid unrestricted pharmacist license in this State;

[ 2013, c. 308, §4 (NEW) .]

2. Training. Submit evidence acceptable to the board that the pharmacist:

A. Possesses certification from the Board of Pharmacy Specialties or successor organization or has completed an accredited residency program. If the residency program is not in the area of practice covered by the agreement, the pharmacist must complete a continuing education certificate program of at least 15 hours of continuing education in each clinical area of practice covered by the agreement; [2013, c. 308, §4 (NEW).]

B. Has graduated with a Doctor of Pharmacy degree from a college of pharmacy accredited by the American Council on Pharmaceutical Education, has 2 years of professional experience and has completed a continuing education certificate program of at least 15 hours of continuing education in each clinical area of practice covered by the agreement; or [2013, c. 308, §4 (NEW).]

C. Has graduated with a Bachelor of Science in Pharmacy degree from a college of pharmacy accredited by the American Council on Pharmaceutical Education, has 3 years of professional experience and has completed a continuing education certificate program of at least 15 hours of continuing education in each clinical area of practice covered by the agreement. [2013, c. 308, §4 (NEW).]

[ 2013, c. 308, §4 (NEW) .]

SECTION HISTORY

2013, c. 308, §4 (NEW).



32 §13843. Collaborative practice agreement

A pharmacist may engage in collaborative drug therapy management pursuant to a collaborative practice agreement in accordance with this section. [2013, c. 308, §4 (NEW).]

1. Submit to board. The pharmacist shall submit a copy of the collaborative practice agreement to the board and the licensing board that licenses the practitioner prior to the commencement of the collaborative practice.

[ 2013, c. 308, §4 (NEW) .]

2. Review and revision. The signatories to a collaborative practice agreement shall establish a procedure for reviewing and, if necessary, revising the procedures and protocols of the collaborative practice agreement.

[ 2013, c. 308, §4 (NEW) .]

3. Health information privacy. Services provided pursuant to a collaborative practice agreement must be performed in compliance with the federal Health Insurance Portability and Accountability Act of 1996, 42 United States Code, Section 1320d et seq. and its regulations, 45 Code of Federal Regulations, Parts 160-164.

[ 2013, c. 308, §4 (NEW) .]

4. Amendments to agreement. Amendments to a collaborative practice agreement must be documented, signed and dated.

[ 2013, c. 308, §4 (NEW) .]

5. Assessment; risk management. A collaborative practice agreement must include a plan for measuring and assessing patient outcomes and must include proof that liability insurance is maintained by all parties to the agreement.

[ 2013, c. 308, §4 (NEW) .]

6. Contents of agreement. A practitioner and a pharmacist desiring to engage in collaborative practice in accordance with this subchapter shall execute a collaborative practice agreement that must contain, but is not limited to:

A. A provision that states that activity in the initial 3 months of a collaborative practice agreement is limited to monitoring drug therapy. After the initial 3 months, the practitioner and pharmacist shall meet to review the collaborative practice agreement and determine the scope of the agreement, which may after the initial 3 months include a pharmacist's initiating, monitoring, modifying and discontinuing a patient's drug therapy and reporting these actions to the practitioner in a timely manner in accordance with rules adopted pursuant to section 13846; [2013, c. 308, §4 (NEW).]

B. Identification and signatures of the parties to the collaborative practice agreement, the dates the agreement is signed and the beginning and ending dates of the period of time during which the agreement is in effect; [2013, c. 308, §4 (NEW).]

C. A provision that allows either party to cancel the collaborative practice agreement by written notification; [2013, c. 308, §4 (NEW).]

D. Specification of the site and setting at which the collaborative practice will occur; [2013, c. 308, §4 (NEW).]

E. Specification of the qualifications of the participants in the collaborative practice agreement; [2013, c. 308, §4 (NEW).]

F. A detailed description of the types of diseases, drugs or drug categories involved and collaborative drug therapy management allowed in each patient's case; and [2013, c. 308, §4 (NEW).]

G. A procedure for the referral of each patient to the practitioner. [2013, c. 308, §4 (NEW).]

[ 2013, c. 308, §4 (NEW) .]

SECTION HISTORY

2013, c. 308, §4 (NEW).



32 §13844. Conditions or diseases managed; scope of practice

1. Generally accepted standards of care. A pharmacist may engage in collaborative drug therapy management pursuant to a collaborative practice agreement only for conditions or diseases with generally accepted standards of care.

[ 2013, c. 308, §4 (NEW) .]

2. Prohibition. A pharmacist who is engaged in collaborative drug therapy management pursuant to a collaborative practice agreement may not, as part of the collaborative practice, participate in research or clinical or investigational trials.

[ 2013, c. 308, §4 (NEW) .]

3. Limitation. A collaborative practice agreement may include only the conditions or diseases to be managed that meet the qualifications and scope of practice for each party to the agreement.

[ 2013, c. 308, §4 (NEW) .]

SECTION HISTORY

2013, c. 308, §4 (NEW).



32 §13845. Practice protocols

A pharmacist may engage in collaborative drug therapy management in compliance with a treatment protocol established by the practitioner with whom the pharmacist has a collaborative practice agreement. A copy of the treatment protocol must be submitted to the board. At a minimum, the treatment protocol must include a statement by the practitioner that describes the activities in which the pharmacist is authorized to engage and a provision that allows the practitioner, when appropriate, to override a collaborative practice decision made by the pharmacist. [2013, c. 308, §4 (NEW).]

SECTION HISTORY

2013, c. 308, §4 (NEW).



32 §13846. Rules

The board and the Board of Licensure in Medicine, after consultation with the Department of Health and Human Services, shall adopt rules to implement this subchapter. The rules must include rules establishing record-keeping and documentation procedures and reporting requirements and must allow for electronic filing when possible. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 308, §4 (NEW).]

SECTION HISTORY

2013, c. 308, §4 (NEW).



32 §13847. Exemptions

Nothing in this subchapter may be construed to limit the scope of practice of a pharmacist pursuant to this chapter or to apply to collaborative practice agreements entered into between a pharmacist and a hospital solely for the treatment of inpatients at the hospital. [2013, c. 308, §4 (NEW).]

SECTION HISTORY

2013, c. 308, §4 (NEW).









Chapter 119: COUNSELING PROFESSIONALS

32 §13851. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 465, §3 (NEW).]

1. Board.

[ 1991, c. 263, §6 (AFF); 1991, c. 263, §5 (RP) .]

1-A. Board. "Board" means the Board of Counseling Professionals Licensure, established in section 13852.

[ 2007, c. 402, Pt. EE, §1 (NEW) .]

2. Clinical professional counselor. "Clinical professional counselor" means a professional counselor who renders or offers to render for a fee, monetary or otherwise, to individuals, families, groups, organizations or the general public, a counseling service involving the application of the principles and procedures of counseling to assess and treat intrapersonal and interpersonal problems and other dysfunctional behaviors and to assist in the overall development and adjustment of those served.

[ 1989, c. 465, §3 (NEW) .]

3. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1989, c. 465, §3 (NEW) .]

4. Conditional license. "Conditional license" means a license granted to an applicant for licensure who has met all the requirements defined in section 13858, except for supervised experience.

[ 1989, c. 465, §3 (NEW); 1989, c. 895, §2 (AMD) .]

4-A. Counselor. "Counselor" means an individual who for a fee, monetary or otherwise, engages in any of the procedures of counseling defined in subsection 8.

[ 1989, c. 895, §3 (NEW) .]

5. Department. "Department" means the Department of Professional and Financial Regulation.

[ 1989, c. 465, §3 (NEW) .]

6. Marital and family therapy services. "Marital and family therapy services" means the assessment and treatment of intrapersonal and interpersonal problems through the application of principles, methods and therapeutic techniques for the purpose of resolving emotional conflicts, modifying perceptions and behavior, enhancing communication and understanding among all family members, and preventing family and individual crises.

[ 1989, c. 465, §3 (NEW) .]

7. Marriage and family therapist. "Marriage and family therapist" means a person who renders or offers to render for a fee, monetary or otherwise, marital and family therapy services.

[ 1989, c. 465, §3 (NEW) .]

7-A. Pastoral counselor. "Pastoral counselor" means an individual who is trained and certified to provide for a fee, monetary or otherwise, pastoral counseling, which is ministry to individuals, families, couples, groups, organizations and the general public involving the application of principles and procedures of counseling to assess and treat intrapersonal and interpersonal problems and other dysfunctional behavior of a social and spiritual nature, and to assist in the overall development and healing process of those served.

[ 1989, c. 895, §3 (NEW) .]

8. Procedures of counseling. "Procedures of counseling" means methods and techniques that include, but are not limited to, the following.

A. "Assessment" means selecting, administering and interpreting instruments designed to assess personal, interpersonal and group characteristics. [1989, c. 465, §3 (NEW).]

B. "Consulting" means the application of scientific principles and procedures in counseling to provide assistance in understanding and solving a current or potential problem that the client may have in relation to a 3rd party, be it an individual, a family, a group or an organization. [1989, c. 465, §3 (NEW).]

C. "Counseling" means assisting individuals, families or groups through the counseling relationship to develop understanding of intrapersonal and interpersonal problems, to define goals, to make decisions, to plan a course of action reflecting their needs, and to use information and community resources, as these procedures are related to personal, social, educational and vocational development. [1989, c. 465, §3 (NEW).]

D. "Referral" means the evaluation of information to identify needs or problems of the counselee and to determine the advisability of referral to other specialists, informing the counselee of that judgment, and communicating as requested or deemed appropriate with referral sources. [1989, c. 465, §3 (NEW).]

[ 1989, c. 465, §3 (NEW) .]

9. Professional counselor. "Professional counselor" means a person who, for a fee, monetary or otherwise, renders or offers to render to individuals, families, groups, organizations or the general public a service involving the application of principles and procedures of counseling to assist those served in achieving more effective personal, emotional, social, educational and vocational development and adjustment.

[ 1989, c. 465, §3 (NEW) .]

SECTION HISTORY

1989, c. 465, §3 (NEW). 1989, c. 549, §§1,3 (NEW). 1989, c. 878, §A101 (RP). 1989, c. 895, §§2,3 (AMD). 1989, c. 895, §§1,22 (AFF). 1991, c. 263, §§5,6 (AFF). 2007, c. 402, Pt. EE, §1 (AMD).



32 §13852. Board of Counseling Professionals Licensure; establishment; compensation

1. Establishment. The Board of Counseling Professionals Licensure within the department as established by Title 5, section 12004-A, subsection 9-C, shall carry out the purposes of this chapter.

[ 2007, c. 402, Pt. EE, §2 (AMD) .]

2. Members. The board consists of 8 members, 7 of them appointed by the Governor. Each member must be a resident of this State. Six members must be licensed clinical counseling professionals under this chapter, 4 of whom must be clinical professional counselors, one of whom must be a marriage and family therapist and one of whom must be a pastoral counselor. Each counselor member must have been, for at least 5 years immediately preceding appointment, actively engaged as a practitioner, educator or researcher. One member must be a public member as defined in Title 5, section 12004-A and may not be currently practicing counseling or receiving compensation for counseling services. One member, appointed by the Chancellor of the University of Maine System, must be a member of the university faculty involved in the training of counselors.

[ 2007, c. 621, §14 (AMD) .]

3. Officers.

[ 2007, c. 402, Pt. EE, §2 (RP) .]

4. Terms of office. Appointments are for terms of 3 years each. Appointments of members must comply with Title 10, section 8009.

[ 2007, c. 402, Pt. EE, §2 (AMD) .]

5. Removal. The Governor may remove any member of the board for cause and the reason for the termination of each appointment must be communicated to each member so terminated. The appointment of any member of the board must be terminated if a member is absent for 6 consecutive board meetings without good and just cause that is communicated to the chair.

[ 1989, c. 465, §3 (NEW); 1989, c. 895, §4 (AMD) .]

6. Compensation.

[ 1995, c. 397, §113 (RP) .]

7. Meetings; chair. The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members.

[ 2013, c. 246, Pt. B, §25 (AMD) .]

SECTION HISTORY

1989, c. 465, §3 (NEW). 1989, c. 549, §§1,3 (NEW). 1989, c. 878, §A101 (RP). 1989, c. 895, §§4,21 (AMD). 1989, c. 895, §§1,22 (AFF). 1991, c. 263, §2 (AMD). 1991, c. 263, §§5,6 (AFF). 1993, c. 600, §A273 (AMD). 1995, c. 397, §113 (AMD). 1999, c. 687, §§E10-13 (AMD). 1999, c. 790, §B4 (AMD). 2007, c. 402, Pt. EE, §2 (AMD). 2007, c. 621, §§14, 15 (AMD). 2009, c. 112, Pt. A, §19 (AMD). 2013, c. 246, Pt. B, §25 (AMD).



32 §13853. Powers and duties of the board

The board has the following powers and duties in addition to all other powers and duties otherwise set forth in this chapter. [2007, c. 402, Pt. EE, §3 (AMD).]

1. Standards. The board shall administer and enforce this chapter, set forth education and examination standards and evaluate the qualifications for licensure.

[ 1989, c. 465, §3 (NEW) .]

2. Rules. The board may adopt, in accordance with Title 5, chapter 375, rules necessary to carry out the purposes of this chapter.

[ 2007, c. 402, Pt. EE, §3 (AMD) .]

3. Complaints.

[ 2007, c. 402, Pt. EE, §3 (RP) .]

4. Records.

[ 2007, c. 402, Pt. EE, §3 (RP) .]

5. Reports.

[ 2007, c. 402, Pt. EE, §3 (RP) .]

6. Contracts.

[ 1995, c. 397, §114 (RP) .]

7. Budget.

[ 1995, c. 397, §114 (RP) .]

8. Register.

[ 2007, c. 402, Pt. EE, §3 (RP) .]

9. Employees.

[ 1995, c. 397, §114 (RP) .]

10. Officers. The board shall elect from among its members officers as it determines necessary.

[ 2007, c. 402, Pt. EE, §3 (AMD) .]

11. Code of ethics. The board shall adopt a code of ethics generally in keeping with standards established by the national professional associations concerned with the areas of board responsibility.

[ 1989, c. 465, §3 (NEW) .]

12. Hearings.

[ 2007, c. 402, Pt. EE, §3 (RP) .]

13. Disclosure statements. Under this chapter all licensees and registrants are required to provide disclosure statements to clients prior to treatments. The board may adopt, by rule, a standard disclosure statement. This disclosure statement must include, but not be limited to, the name and address of the licensee or registrant, the original date and the expiration date of the license, the proposed course of treatment and financial arrangements for clients.

[ 2007, c. 402, Pt. EE, §3 (AMD) .]

14. Issue licenses. The board shall issue licenses as necessary to implement this chapter.

[ 1989, c. 895, §6 (NEW); 1989, c. 895, §22 (AFF) .]

15. Client bill of rights. The board shall specify the information that counselors are to include in a client bill of rights that is to be provided to all clients by all counselors.

[ 1989, c. 895, §6 (NEW) .]

SECTION HISTORY

1989, c. 465, §3 (NEW). 1989, c. 549, §§1,3 (NEW). 1989, c. 878, §A101 (RP). 1989, c. 895, §§5,6,22 (AMD). 1989, c. 895, §§1,22 (AFF). 1991, c. 263, §§5,6 (AFF). 1995, c. 397, §114 (AMD). 2007, c. 402, Pt. EE, §3 (AMD).



32 §13854. Licensing

1. Licensing. Effective October 1, 1992, a person may not, unless specifically exempted by this chapter, profess to be a clinical professional counselor, professional counselor, marriage and family therapist, licensed pastoral counselor or conditional license holder unless licensed in accordance with this chapter.

[ 2001, c. 421, Pt. B, §102 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Individual licensing. Only an individual may be licensed under this chapter.

[ 1989, c. 465, §3 (NEW) .]

3. Unlicensed practice. A person who violates subsection 1 is subject to the provisions of Title 10, section 8003-C.

[ 2007, c. 402, Pt. EE, §4 (AMD) .]

SECTION HISTORY

1989, c. 465, §3 (NEW). 1989, c. 895, §7 (AMD). 1989, c. 895, §§1,22 (AFF). 1991, c. 263, §§5,6 (AFF). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 421, §§B102,103 (AMD). 2001, c. 421, §B103 (AMD). 2001, c. 421, §C1 (AFF). 2007, c. 402, Pt. EE, §4 (AMD).



32 §13855. Psychological testing; assessment services

Nothing in this chapter may be construed as permitting clinical professional counselors, professional counselors, marriage and family therapists, pastoral counselors or conditional license holders to hold themselves out to the public as psychologists or psychological examiners as defined in section 3811, subsection 1, or to offer primarily or solely the services of psychological testing. The board shall adopt ethical standards relating to the utilization of assessment techniques. [1989, c. 465, §3 (NEW); 1989, c. 895, §8 (AMD).]

SECTION HISTORY

1989, c. 465, §3 (NEW). 1989, c. 895, §8 (AMD). 1989, c. 895, §§1,22 (AFF). 1991, c. 263, §§5,6 (AFF).



32 §13856. Exemptions to licensure

1. Other professionals. Nothing in this chapter may be construed to apply to the activities and services of members of other professions licensed, certified or registered by the State such as, but not limited to, psychiatrists, physicians, psychologists, registered nurses, social workers and substance abuse counselors performing counseling consistent with the laws of the State governing their practices.

[ 1989, c. 465, §3 (NEW); 1989, c. 895, §9 (AMD) .]

2. Government and school employees. Nothing in this chapter may be construed to apply to the activities and services of an employee or other agent of a recognized academic institution; employee assistance program; a federal, state, county or local government institution, program, agency or facility; or a school committee, school district, school approved for attendance purposes pursuant to Title 20-A, section 2901, school board or board of trustees, provided that the individual is performing those activities solely within the agency or under the jurisdiction of that agency and provided further that a license granted under this chapter is not a requirement for employment.

[ 1989, c. 465, §3 (NEW); 1989, c. 895, §9 (AMD) .]

3. Clergy. Nothing in this chapter may be construed to apply to the activities and services of any priest, rabbi, clergyman, including a Christian Science healer, or minister of the gospel of any religious denomination when performing counseling services as part of religious duties and in connection with a specific synagogue or church of any religious denomination.

[ 1989, c. 465, §3 (NEW); 1989, c. 895, §9 (AMD) .]

4. Interns. Nothing in this chapter may be construed to apply to the activities and services of a student, intern or trainee in counseling or marriage and family therapy pursuing a course of study in counseling or marriage and family therapy in a regionally accredited institution of higher education or training institution, if these activities are performed under supervision and constitute a part of the supervised course of study.

[ 1989, c. 465, §3 (NEW) .]

5. Lecturers; consultants. Nothing in this chapter may be construed to apply to the activities and services of visiting lecturers or the occasional services of qualified consultants from outside the State, or the use of occasional services of organizations from outside the State employing qualified counselors.

[ 1989, c. 465, §3 (NEW) .]

6. Peer groups; self-help groups. Nothing in this chapter shall be construed to prevent members of peer groups or self-help groups from performing peer counseling solely in the context of the peer groups or self-help groups.

[ 1989, c. 465, §3 (NEW) .]

7. Management consultants. Nothing in this chapter applies to the activities and services of any management consultant when performing services, counseling or otherwise, with clients other than private individuals. Such clients include, but are not limited to, for-profit and nonprofit corporations, partnerships, sole proprietorships, academic institutions and governmental entities.

[ 1989, c. 895, §10 (NEW) .]

8. Educational and career consultants. Nothing in this chapter applies to the counseling activities of educational, vocational or career consultants when performed as an adjunct to their prime function of educational, vocational or career consultation.

[ 1989, c. 895, §10 (NEW) .]

9. Human resource and organizational developers. Nothing in this chapter applies to the counseling activities of human resource developers and organizational developers when this counseling is an adjunct to their prime function.

[ 1989, c. 895, §10 (NEW) .]

10. Other exemptions. Nothing in this chapter applies to the activities and services of individuals who practice as expressive art therapists, energy field workers, astrologers, tarot card readers, psychic diviners, aromatherapists, crystal workers, palm readers or practitioners of similar disciplines as determined by the board.

[ 1989, c. 895, §10 (NEW) .]

SECTION HISTORY

1989, c. 465, §3 (NEW). 1989, c. 895, §§9,10 (AMD). 1989, c. 895, §§1,22 (AFF). 1991, c. 263, §§5,6 (AFF).



32 §13857. Nonresidents; applicants licensed in another jurisdiction

1. Reciprocal agreements. The Board of Counseling Professionals Licensure may enter into reciprocal agreements with other jurisdictions that have substantially similar licensure laws and accord substantially equal reciprocal rights to residents licensed in good standing in this State.

[ 2003, c. 542, §1 (NEW) .]

2. Applicants licensed in another jurisdiction. An applicant who is licensed under the laws of another jurisdiction is governed by this subsection.

A. An applicant who is licensed under the laws of a jurisdiction that has a reciprocal agreement with the Board of Counseling Professionals Licensure may obtain a license under the terms and conditions as agreed upon through the reciprocal agreement. [2003, c. 542, §1 (NEW).]

B. An applicant who is licensed in good standing at the time of application to the board under the laws of a jurisdiction that has not entered into a reciprocal agreement with the Board of Counseling Professionals Licensure may qualify for licensure by submitting evidence to the board that the applicant has held a substantially equivalent, valid license for at least 5 consecutive years immediately preceding application to the board at the level of licensure applied for in this State. [2013, c. 217, Pt. G, §1 (AMD).]

C. An applicant who is licensed in good standing at the time of application to the board under the laws of a jurisdiction that has not entered into a reciprocal agreement and who does not meet the requirements of paragraph B may qualify for licensure by submitting evidence satisfactory to the board that the applicant's qualifications for licensure are substantially similar to those requirements in this chapter. [2003, c. 542, §1 (NEW).]

D. [2013, c. 217, Pt. G, §2 (RP); 2013, c. 217, Pt. K, §8 (RP).]

[ 2013, c. 217, Pt. G, §§1, 2 (AMD); 2013, c. 217, Pt. K, §8 (AMD) .]

SECTION HISTORY

1989, c. 465, §3 (NEW). 1989, c. 895, §11 (AMD). 1989, c. 895, §§1,22 (AFF). 1991, c. 263, §§5,6 (AFF). 2003, c. 542, §1 (RPR). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 217, Pt. G, §§1, 2 (AMD). 2013, c. 217, Pt. K, §8 (AMD).



32 §13858. Requirements for licensure

To be eligible for a license to practice counseling at any level, an applicant must be at least 18 years of age and satisfactorily pass any examination as the board may prescribe by its rules. Each applicant must demonstrate trustworthiness and competence to engage in the practice of counseling in such a manner as to safeguard the interests of the public. Each applicant must submit an application and pay the fee as set under section 13859. The license categories "licensed clinical professional counselor," "licensed pastoral counselor" and "licensed marriage and family therapist" are of equivalent clinical status. Clinical status grants the ability to diagnose and treat mental health disorders. [2007, c. 402, Pt. EE, §5 (AMD).]

The following shall be considered as minimum evidence satisfactory to the board that an applicant is qualified for licensure under this chapter. [1989, c. 465, §3 (NEW).]

1. Licensed professional counselor. To be qualified as a licensed professional counselor, an applicant must demonstrate to the satisfaction of the board adherence to the ethics of the counseling profession, successfully complete the examination prescribed by the board and have:

A. A master's degree or a doctoral degree in counseling or an allied mental health field from an accredited institution or a program approved by the board. Such schooling must include a minimum core curriculum and total credit hours as adopted by the board; and [2003, c. 542, §2 (AMD).]

B. Two years of experience after obtainment of a master's degree or a doctoral degree with a minimum of 2,000 hours of supervised experience. [2003, c. 542, §2 (AMD).]

[ 2003, c. 542, §2 (AMD) .]

2. Licensed clinical professional counselor. To be qualified as a licensed clinical professional counselor, an applicant must demonstrate to the satisfaction of the board adherence to the ethics of the counseling profession, successfully complete the examination prescribed by the board and have:

A. A master's degree or a doctoral degree in counseling or an allied mental health field from an accredited institution or a program approved by the board. Such schooling must include a minimum core curriculum and total credit hours as adopted by the board; [2013, c. 262, §5 (AMD).]

B. Two years of experience after obtainment of a master's degree or a doctoral degree to include at least 3,000 hours of supervised clinical experience with a minimum of 100 hours of personal supervision; and [2013, c. 262, §5 (AMD).]

C. Beginning January 1, 2020, demonstrated to the satisfaction of the board successful completion of a minimum of 12 hours of course work in family or intimate partner violence, including course work in spousal or partner abuse that addresses screening, referral and intervention strategies, including knowledge of community resources, cultural factors, evidence-based risk assessment and same-gender abuse dynamics. An applicant may fulfill this requirement through course work taken in fulfillment of other educational requirements for licensure or through separate course work provided through contact hours, Internet hours or distance learning programs, as evidenced by certification from an accredited educational institution. The board shall accept certification from the accredited educational institution from which the applicant is a graduate that verifies the applicant's satisfaction of this requirement within the applicant's completed course curriculum. An applicant for initial licensure that is unable to demonstrate completion of the requirements of this paragraph at the time the initial application is submitted shall demonstrate to the board that these requirements have been fulfilled upon the applicant's first application for license renewal. [2013, c. 262, §5 (NEW).]

[ 2013, c. 262, §5 (AMD) .]

3. Licensed marriage and family therapist. To be qualified as a licensed marriage and family therapist, an applicant must demonstrate to the satisfaction of the board adherence to the ethics of the counseling profession, successfully complete the examination prescribed by the board and have:

A. A master's degree or a doctoral degree in marriage and family therapy or its equivalent from an accredited institution or a program approved by the board. Such schooling must include a minimum core curriculum to include a one-year clinical practicum and total credit hours adopted by the board; and [2003, c. 542, §2 (AMD).]

B. Two years of experience after obtainment of a master's degree or a doctoral degree comprised of at least 1,000 hours of direct clinical contact with couples and families and 200 hours of supervision, at least 100 of which must be individual supervision. [2003, c. 542, §2 (AMD).]

Notwithstanding the requirements for conditional licensure in section 13851, subsection 4, the board may grant a temporary conditional license for a period not to exceed 6 months to an applicant who meets the requirements of this subsection except for the successful completion of the examination prescribed by the board. In addition, the applicant must be employed at an agency under clinical supervision and must apply for and successfully complete the examination within this 6-month period. If the applicant fails the examination, the applicant is prohibited from using any clinical experience gained during the 6-month period that the applicant held the temporary conditional license to qualify for licensure.

[ 2009, c. 172, §1 (AMD) .]

3-A. Licensed pastoral counselor. To be qualified as a licensed pastoral counselor, an applicant must have:

A. Demonstrated to the satisfaction of the board adherence to the standard ethics of the pastoral counseling profession; [1989, c. 895, §12 (NEW).]

B. Received a Master of Divinity degree or a Doctor of Divinity degree, or an equivalent degree approved by the board, from an accredited institution or a program approved by the board. Academic preparation includes a minimum graduate core curriculum to include 20 credit hours of counseling and human relations and 400 hours of clinical pastoral education; [2003, c. 542, §3 (AMD).]

C. Two years of experience after attainment of the degree, comprised of at least 1,000 hours of direct clinical contact with individuals, couples and families; [1989, c. 895, §12 (NEW).]

D. Two hundred hours of supervision, including at least 1/3 of those hours with a certified pastoral counseling supervisor, at least 30 hours of which must be interdisciplinary, 30 hours of which must be individual supervision by one supervisor of no more than 3 cases from intake to termination, and 70 hours of which must be individual supervision of multiple case material; [1989, c. 895, §12 (NEW).]

E. A call, appointment or charge by a church, synagogue, religious order or other clearly defined legal religious organization to perform these services as a function of ministry; and [1989, c. 895, §12 (NEW).]

F. Completed successfully the examination prescribed by the board pursuant to subsection 5. [1989, c. 895, §12 (NEW).]

[ 2003, c. 542, §3 (AMD) .]

4. Supervision. Supervision may be provided by a qualified and duly certified or licensed counseling professional, clinical social worker, psychologist or psychiatrist. Any other supervisor must be individually approved by the board.

[ 1989, c. 465, §3 (NEW) .]

5. Examination. All applicants are required to pass a written examination in subjects the board deems necessary to determine the fitness of the applicant to practice. The board shall establish the passing score for all examinations. Examinations must be held at least twice a year. The examination must be graded using established written base line scores for failure or passage, be based on accepted counseling criteria and include measurable and clearly defined procedures for grading the results and issuing a pass or fail decision. Decisions on all examinations must be in writing and include a grade and, whenever possible, a summary of the criteria for the grade and an explanation of the procedure for reexamination or appeal.

[ 1989, c. 465, §3 (NEW); 1989, c. 895, §13 (AMD) .]

6. Existing counselors.

[ 1995, c. 259, §1 (RP) .]

7. License not allowed. Notwithstanding subsections 1 to 5, an individual whose license, certification or registration has been revoked or suspended in this or any other state and in this or any other related field, may not be licensed under this section, unless the period of revocation or suspension has been completed and the board has conducted a competency review and determined that an acceptable degree of rehabilitation has been accomplished.

[ 1995, c. 259, §2 (AMD) .]

8. Rulemaking. The board shall adopt rules to implement the provisions of subsections 1, 2 and 3 and subsection 3-A, paragraph B. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 542, §4 (NEW) .]

SECTION HISTORY

1989, c. 465, §3 (NEW). 1989, c. 895, §§12-14 (AMD). 1989, c. 895, §§1,22 (AFF). 1991, c. 263, §§3,4 (AMD). 1991, c. 263, §§5,6 (AFF). 1995, c. 259, §§1,2 (AMD). 1999, c. 386, §T2 (AMD). 2003, c. 542, §§2-4 (AMD). 2007, c. 402, Pt. EE, §5 (AMD). 2009, c. 172, §1 (AMD). 2013, c. 262, §5 (AMD).



32 §13859. Fees

The Director of the Office of Professional and Occupational Regulation within the department may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $300. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. EE, §6 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

1989, c. 465, §3 (NEW). 1989, c. 895, §15 (AMD). 1989, c. 895, §§1,22 (AFF). 1991, c. 263, §§5,6 (AFF). 2007, c. 402, Pt. EE, §6 (RPR). 2011, c. 286, Pt. B, §5 (REV).



32 §13860. Terms of licenses

1. Biennial renewal. Licenses expire biennially on December 31st or on such other date as the commissioner may determine.

Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee in addition to the renewal fee as set under section 13859. Any person who submits an application for renewal more than 90 days after the license renewal date is subject to all requirements governing new applicants under this chapter, except that the board may, giving due consideration to the protection of the public, waive examination if that renewal examination is received, together with the late fee and renewal fee, within 2 years from the date of that expiration.

[ 2007, c. 402, Pt. EE, §7 (AMD) .]

2. Continuing education and supervision. The board, by rule, may establish continuing education and supervision requirements. Applicants for license renewal must show proof of satisfying the continuing education requirements set forth by the board. If a license lapses due to failure of the licensee to meet continuing education requirements, the licensee may renew the license upon completion of the required continuing education. Beginning January 1, 2020, applicants for license renewal shall demonstrate to the satisfaction of the board a one-time successful completion of a minimum of 12 hours of course work in family or intimate partner violence, including course work in spousal or partner abuse that addresses screening, referral and intervention strategies, including knowledge of community resources, cultural factors, evidence-based risk assessment and same-gender abuse dynamics. An applicant may fulfill this requirement through course work provided through contact hours, Internet hours or distance learning programs, as evidenced by certification from an accredited educational institution or equivalent teaching or practice experience. The board may accept equivalent courses in family or intimate partner violence screening and referral and intervention strategies or equivalent teaching or practice experience completed prior to January 1, 2020 in satisfaction of this requirement. Continuing education courses taken pursuant to this subsection must be applied to the licensee's required hours of continuing education.

[ 2013, c. 262, §6 (AMD) .]

SECTION HISTORY

1989, c. 465, §3 (NEW). 1989, c. 895, §16 (AMD). 1989, c. 895, §§1,22 (AFF). 1991, c. 263, §§5,6 (AFF). 1997, c. 128, §1 (AMD). 2007, c. 402, Pt. EE, §7 (AMD). 2013, c. 262, §6 (AMD).



32 §13861. Disciplinary action grounds; procedure; complaints (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 465, §3 (NEW). 1989, c. 895, §17 (AMD). 1989, c. 895, §§1,22 (AFF). 1991, c. 263, §§5,6 (AFF). 1993, c. 600, §A274 (AMD). 2007, c. 402, Pt. EE, §8 (RP).



32 §13861-A. Denial or refusal to renew license; disciplinary action; reinstatement

1. Disciplinary action. In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for:

A. Habitual substance abuse or abuse of other drugs listed as controlled substances by the federal Drug Enforcement Administration that has resulted or is foreseeably likely to result in the applicant's or licensee's performing services in a manner that endangers the health or safety of patients; [2007, c. 402, Pt. EE, §9 (NEW).]

B. A medical finding of mental incompetency; and [2007, c. 402, Pt. EE, §9 (NEW).]

C. Having had any professional or occupational license revoked for disciplinary reasons or any application rejected for reasons relating to untrustworthiness, within 3 years of the date of application. [2007, c. 402, Pt. EE, §9 (NEW).]

[ 2007, c. 402, Pt. EE, §9 (NEW) .]

2. Reinstatement.

[ 2007, c. 621, §16 (RP) .]

SECTION HISTORY

2007, c. 402, Pt. EE, §9 (NEW). 2007, c. 621, §16 (AMD).



32 §13862. Privileged communication

Except at the request or consent of the client, no person licensed under this chapter may be required to testify in any civil or criminal action, suit or proceeding at law or in equity respecting any information that the person licensed or registered may have acquired in providing counseling services or marriage and family therapy services to the client in a professional and contractual capacity if that information was necessary to enable the licensee to furnish professional counseling services to the client. When the physical or mental condition of the client is an issue in that action, suit or proceeding or when a court in the exercise of sound discretion determines the disclosure necessary to the proper administration of justice, information communicated to or otherwise learned by that licensed or registered person in connection with the provision of counseling or marriage and family therapy services may not be privileged and disclosure may be required. [1989, c. 465, §3 (NEW); 1989, c. 895, §18 (AMD).]

Nothing in this section may prohibit disclosure by a person licensed under this chapter of information concerning a client when that disclosure is required by law and nothing in this section may modify or affect Title 22, sections 3477 to 3479-A and 4011-A to 4015. [2001, c. 345, §10 (AMD).]

This section may not be construed to prevent a 3rd-party reimburser from inspecting and copying, in the ordinary course of determining eligibility for or entitlement to benefits, any and all records relating to the diagnosis, treatment or other services provided to any persons, including a minor or incompetent, for which coverage, benefit or reimbursement is claimed as long as the policy or certificate under which the claim is made provides that access to those records is permitted. This section may not be construed to prevent access to any records pursuant to any peer review or utilization review procedures applied and implemented in good faith. [1989, c. 465, §3 (NEW).]

SECTION HISTORY

1989, c. 465, §3 (NEW). 1989, c. 752, (AMD). 1989, c. 895, §18 (AMD). 1989, c. 895, §§1,22 (AFF). 1991, c. 263, §§5,6 (AFF). 2001, c. 345, §10 (AMD).



32 §13863. Registration

1. Registration. An individual may not engage in procedures of counseling for a fee, monetary or otherwise, unless that individual is licensed pursuant to section l3858 or registers with the department pursuant to this section. Each individual who is not licensed and who engages in procedures of counseling shall register with the department every 2 years. Each individual who registers shall fill out a form designed by the board.

[ 1991, c. 548, Pt. A, §25 (RPR) .]

2. Information required. Each individual who registers shall provide the following information on the form designed by the board. The board shall compile this information and make it available to the public upon request and for a fee that covers the cost of making information available. The information that must be provided includes:

A. Name, address and telephone number of individuals registering; [1991, c. 548, Pt. A, §25 (RPR).]

B. Major fields of training and expertise, including degrees and professional certifications held and from where they were conferred; [1991, c. 548, Pt. A, §25 (RPR).]

C. Method of billing and previous experience and policy with regard to 3rd-party payments; [1991, c. 548, Pt. A, §25 (RPR).]

D. The fee schedule and provisions for pro bono work or sliding scale modifications of the fee schedule; and [1991, c. 548, Pt. A, §25 (RPR).]

E. A description of the individual's practice. [1991, c. 548, Pt. A, §25 (RPR).]

[ 1991, c. 548, Pt. A, §25 (RPR) .]

3. Client bill of rights; code of ethics. Each individual who registers under this section shall sign, post and make a copy available to each client of:

A. The client bill of rights approved by the board; [1991, c. 548, Pt. A, §25 (RPR).]

B. The code of professional ethics approved by the board; and [1991, c. 548, Pt. A, §25 (RPR).]

C. The name and telephone number of the board's complaint officer and a description of the complaint process. [1991, c. 548, Pt. A, §25 (RPR).]

[ 1991, c. 548, Pt. A, §25 (RPR) .]

4. Registration fee. Each individual registering under this section shall pay a registration fee, not to exceed $50 biennially, established by the board for the purposes of the administration of this section.

[ 1991, c. 548, Pt. A, §25 (RPR) .]

5. Registration not allowed. An individual, whose license, certification or registration has been revoked or suspended in this or any other state and in this or any related field, may not register to practice in this State unless the period of revocation or suspension has been completed and the board has conducted a competency review and determined that rehabilitation has taken place.

[ 1991, c. 548, Pt. A, §25 (RPR) .]

6. Disciplinary action. Any individual who is registered under this section is subject to section 13861-A.

[ 2007, c. 695, Pt. B, §19 (AMD) .]

7. Registration not certification. Registration does not imply or certify in any way that the registrant has met any standards or criteria of education or training.

[ 1991, c. 548, Pt. A, §25 (RPR) .]

8. Effective date. This section takes effect October 1, 1992.

[ 1991, c. 548, Pt. A, §25 (NEW) .]

9. Sunset. This section applies only to an individual who is validly registered under this section by August 1, 2008.

[ 2007, c. 621, §17 (NEW) .]

SECTION HISTORY

1989, c. 878, §D11 (NEW). 1989, c. 895, §§19,22 (NEW). 1991, c. 263, §6 (AFF). 1991, c. 548, §A25 (RPR). 2007, c. 621, §17 (AMD). 2007, c. 695, Pt. B, §19 (AMD).



32 §13864. Inactive status license

A licensee who does not perform any of the activities described in section 13851, subsection 8 and who wants to preserve the license while not engaged in any counseling activity may apply for an inactive status license pursuant to Title 10, section 8003, subsection 5-A, paragraph D, subparagraph (5). The fee for inactive status licensure is set under section 13859. During inactive status, the licensee must renew the license and pay the renewal fee as set under section 13859, but is not required to meet the continuing education requirements under section 13860, subsection 2. The board shall adopt rules by which an inactive status license may be reinstated. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. EE, §10 (AMD).]

SECTION HISTORY

1997, c. 128, §2 (NEW). 2007, c. 402, Pt. EE, §10 (AMD).



32 §13865. Service of process; filing requirement

Licensees who maintain licensure in this State and establish legal residency in another jurisdiction shall submit to the Board of Counseling Professionals Licensure within 30 days of residency in another jurisdiction an irrevocable consent to service of process on the licensee for an action filed in a court of this State arising out of the licensee's activities as a licensee in this State. Service may be made by delivery of the process to the Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation if, in the exercise of due diligence, a plaintiff can not effect personal service upon the licensee. [2003, c. 542, §5 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

2003, c. 542, §5 (NEW). 2011, c. 286, Pt. B, §5 (REV).






Chapter 119: REGISTRATION FOR SHOPPING CARTS AND CONTAINERS FOR BAKERY, DAIRY AND OTHER PRODUCTS (REPEALED)

32 §13851. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 549, §§1,3 (NEW). 1989, c. 878, §A101 (RP).



32 §13852. Name or mark; registration (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 549, §§1,3 (NEW). 1989, c. 878, §A101 (RP).



32 §13853. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 549, §§1,3 (NEW). 1989, c. 878, §A101 (RP).






Chapter 121: PROFESSIONAL LAND SURVEYORS

32 §13901. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 346, §3 (NEW). 1991, c. 509, §38 (AMD). 2013, c. 180, §6 (AFF). 2013, c. 180, §4 (RP).



32 §13902. Board of Licensure for Professional Land Surveyors; establishment; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 346, §3 (NEW). 1993, c. 600, §A275 (AMD). 1995, c. 397, §115 (AMD). 2007, c. 402, Pt. FF, §1 (AMD). 2013, c. 180, §6 (AFF). 2013, c. 180, §4 (RP). 2013, c. 246, Pt. B, §26 (AMD).



32 §13903. Board of Licensure of Professional Land Surveyors; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 346, §3 (NEW). 1993, c. 29, §1 (AMD). 1993, c. 659, §A11 (AMD). 1993, c. 659, §A15 (AFF). 1995, c. 397, §116 (AMD). 2007, c. 402, Pt. FF, §§2-4 (AMD). 2013, c. 180, §6 (AFF). 2013, c. 180, §4 (RP).



32 §13904. Licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 346, §3 (NEW). 1991, c. 509, §39 (AMD). 2007, c. 402, Pt. FF, §§5, 6 (AMD). 2013, c. 180, §6 (AFF). 2013, c. 180, §4 (RP).



32 §13905. Requirements for licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 346, §3 (NEW). 1991, c. 509, §§40, 41 (AMD). 1993, c. 307, §1 (AMD). 2007, c. 402, Pt. FF, §§7-10 (AMD). 2013, c. 180, §6 (AFF). 2013, c. 180, §4 (RP).



32 §13906. Examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 346, §3 (NEW). 2005, c. 262, §C1 (AMD). 2013, c. 180, §6 (AFF). 2013, c. 180, §4 (RP).



32 §13907. License; seals; stamps (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 346, §3 (NEW). 1991, c. 509, §42 (AMD). 2005, c. 262, §C2 (AMD). 2007, c. 402, Pt. FF, §11 (AMD). 2013, c. 180, §6 (AFF). 2013, c. 180, §4 (RP).



32 §13908. Term of license (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 346, §3 (NEW). 1993, c. 659, §A12 (AMD). 1993, c. 659, §A15 (AFF). 1995, c. 353, §§26,27 (AMD). 1999, c. 335, §1 (AMD). 1999, c. 335, §3 (AFF). 2005, c. 262, §C3 (AMD). 2007, c. 402, Pt. FF, §12 (AMD). 2013, c. 180, §6 (AFF). 2013, c. 180, §4 (RP).



32 §13909. Denial or refusal to renew license; disciplinary action (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 346, §3 (NEW). 2007, c. 402, Pt. FF, §13 (RPR). 2013, c. 180, §6 (AFF). 2013, c. 180, §4 (RP).



32 §13910. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 346, §3 (NEW). 1991, c. 509, §43 (AMD). 1995, c. 397, §117 (AMD). 2005, c. 262, §C4 (RP).



32 §13910-A. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 262, §C5 (NEW). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 180, §6 (AFF). 2013, c. 180, §4 (RP).



32 §13911. Firms; partnerships; corporations; joint stock associations (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 346, §3 (NEW). 2007, c. 621, §18 (RP).



32 §13912. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 346, §3 (NEW). 1991, c. 509, §§44, 45 (AMD). 2013, c. 180, §6 (AFF). 2013, c. 180, §4 (RP).



32 §13913. Right of entry for professional land surveyor performing surveying services (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 161, §1 (NEW). 2013, c. 180, §6 (AFF). 2013, c. 180, §4 (RP).






Chapter 122: REGISTRATION FOR SHOPPING CARTS AND CONTAINERS FOR BAKERY, DAIRY AND OTHER PRODUCTS

32 §13951. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 878, §A102 (NEW). 1997, c. 623, §7 (RP).



32 §13952. Name or mark; registration (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 878, §A102 (NEW). 1997, c. 623, §7 (RP).



32 §13953. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 878, §A102 (NEW). 1997, c. 623, §7 (RP).






Chapter 123: REAL ESTATE APPRAISAL LICENSING AND CERTIFICATION

32 §13961. Short Title (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1999, c. 185, §4 (RP).



32 §13962. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1991, c. 2, §§1,2 (AMD). 1993, c. 404, §§A17,18 (AMD). 1999, c. 185, §4 (RP).



32 §13963. Exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1995, c. 240, §2 (AMD). 1999, c. 185, §4 (RP).



32 §13964. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §§3,7 (NEW). 1991, c. 2, §8 (AFF). 1991, c. 14, (AFF). 1991, c. 509, §51 (AFF). 1991, c. 801, §2 (AMD). 1991, c. 801, §§8,9 (AFF). 1993, c. 404, §A19 (AMD). 1999, c. 185, §4 (RP).



32 §13965. Civil Actions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1999, c. 185, §4 (RP).



32 §13966. Violation; injunction (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1999, c. 185, §4 (RP).



32 §13967. Board of Real Estate Appraisers; establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1993, c. 404, §A20 (AMD). 1993, c. 600, §A276 (AMD). 1995, c. 397, §118 (AMD). 1997, c. 727, §C15 (AMD). 1999, c. 185, §4 (RP).



32 §13968. Powers and duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1995, c. 397, §119 (AMD). 1999, c. 185, §4 (RP).



32 §13969. Licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1999, c. 185, §4 (RP).



32 §13970. Transitional licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1991, c. 2, §3 (AMD). 1991, c. 801, §3 (AMD). 1991, c. 801, §§9,10 (AFF). 1999, c. 185, §4 (RP).



32 §13971. Scope of license (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1999, c. 185, §4 (RP).



32 §13972. Requirements for appraisal licensure (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1991, c. 2, §4 (AMD). 1991, c. 801, §4 (AMD). 1991, c. 801, §§9,10 (AFF). 1993, c. 404, §A21 (AMD). 1995, c. 353, §§28,29 (AMD). 1999, c. 185, §4 (RP).



32 §13972-A. Requirements for real estate appraiser trainee registration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 404, §A22 (NEW). 1995, c. 353, §§30,31 (AMD). 1999, c. 185, §4 (RP).



32 §13973. License or certification denial (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1993, c. 404, §A23 (AMD). 1999, c. 185, §4 (RP).



32 §13974. Place of business (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1999, c. 185, §4 (RP).



32 §13975. Changes (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1999, c. 185, §4 (RP).



32 §13976. Standards of professional appraisal practice (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1991, c. 2, §5 (AMD). 1999, c. 185, §4 (RP).



32 §13977. Nonresident licensure (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1999, c. 185, §4 (RP).



32 §13978. Temporary licensure (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1995, c. 502, §H46 (AMD). 1999, c. 185, §4 (RP).



32 §13979. State-certified residential real estate appraiser (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1991, c. 2, §§6,7 (AMD). 1991, c. 801, §5 (AMD). 1991, c. 801, §§9,10 (AFF). 1995, c. 353, §§32-35 (AMD). 1999, c. 185, §4 (RP).



32 §13980. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). RR 1991, c. 2, §123 (COR). 1991, c. 801, §6 (AMD). 1991, c. 801, §9 (AFF). 1995, c. 502, §H47 (AMD). 1999, c. 185, §4 (RP).



32 §13981. Terms of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1995, c. 353, §36 (AMD). 1999, c. 185, §4 (RP).



32 §13982. Disciplinary action; grounds; procedure; complaints (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1999, c. 185, §4 (RP).



32 §13983. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 806, §3 (NEW). 1991, c. 801, §9 (AFF). 1991, c. 801, §7 (RP).



32 §13984. Current licensees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 404, §A24 (NEW). 1995, c. 240, §3 (AMD). 1999, c. 185, §4 (RP).






Chapter 124: REAL ESTATE APPRAISAL LICENSING AND CERTIFICATION

Subchapter 1: GENERAL PROVISIONS

32 §14001. Short title

This chapter may be known and cited as the "Real Estate Appraisal Licensing and Certification Act." [1999, c. 185, §5 (NEW).]

SECTION HISTORY

1999, c. 185, §5 (NEW).



32 §14002. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 185, §5 (NEW).]

1. Appraisal. "Appraisal" means an analysis, opinion or conclusion prepared by a real estate appraiser related to the nature, quality, value or utility of specified interests in, or aspects of, identified real property.

[ 1999, c. 185, §5 (NEW) .]

2. Appraisal foundation. "Appraisal foundation" means the appraisal foundation incorporated as an Illinois nonprofit corporation on November 30, 1987 and recognized under the federal Financial Institutions Reform, Recovery, and Enforcement Act of 1989 as the organization that establishes the Uniform Standards of Professional Appraisal Practice.

[ 1999, c. 185, §5 (NEW) .]

3. Appraiser qualifications board. "Appraiser qualifications board" means an independent board of the appraisal foundation authorized to establish the minimum education, experience and examination criteria for licensed real estate appraisers.

[ 1999, c. 185, §5 (NEW) .]

4. Appraisal report. "Appraisal report" means any written or oral communication of an appraisal.

[ 1999, c. 185, §5 (NEW) .]

5. Board. "Board" means the Board of Real Estate Appraisers.

[ 1999, c. 185, §5 (NEW) .]

6. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1999, c. 185, §5 (NEW) .]

7. Complex residential property. "Complex residential property" means a residential property of one to 4 units exhibiting characteristics, determined by the board, that are not typical of the property type or marketplace, including, but not limited to:

A. Unusual forms of ownership, such as partial interests; [1999, c. 185, §5 (NEW).]

B. Property interests other than fee simple, such as those encumbered by easements, life estates or elaborate lease terms; [1999, c. 185, §5 (NEW).]

C. Unstable market conditions; [1999, c. 185, §5 (NEW).]

D. Changing patterns of land use when issues of compatibility, zoning and highest and best use are significant factors; [1999, c. 185, §5 (NEW).]

E. Environmentally contaminated properties; and [1999, c. 185, §5 (NEW).]

F. Physical characteristics, such as lot size, topography and building type, that are unusual. [1999, c. 185, §5 (NEW).]

[ 1999, c. 185, §5 (NEW) .]

8. Department. "Department" means the Department of Professional and Financial Regulation.

[ 1999, c. 185, §5 (NEW) .]

9. Federally related transaction. "Federally related transaction" means any financial transaction related to real estate that:

A. A federal financial institution's regulatory agency or the Resolution Trust Corporation or its successor agency engages in, contracts for or regulates; and [2009, c. 112, Pt. A, §20 (NEW).]

B. Requires the services of a real estate appraiser. [2009, c. 112, Pt. A, §20 (NEW).]

[ 2009, c. 112, Pt. A, §20 (RPR) .]

10. Noncomplex residential property. "Noncomplex residential property" means property that is not defined as complex residential property in subsection 7.

[ 1999, c. 185, §5 (NEW) .]

11. Real estate. "Real estate" means an identified parcel of land, including improvements, if any.

[ 1999, c. 185, §5 (NEW) .]

12. Real estate appraisal activity. "Real estate appraisal activity" means the act or process of making an appraisal of real property and communicating a report.

[ 1999, c. 185, §5 (NEW) .]

13. Real estate appraiser. "Real estate appraiser" means a person who engages in real estate appraisal activity for a fee or other valuable consideration. "Real estate appraiser" includes review appraisers and appraisal administrators.

[ 1999, c. 185, §5 (NEW) .]

14. Real property. "Real property" means one or more defined interests, benefits or rights inherent in the ownership of real estate.

[ 1999, c. 185, §5 (NEW) .]

15. Uniform Standards of Professional Appraisal Practice. "Uniform Standards of Professional Appraisal Practice" means those standards adopted by the appraisal standards board of the appraisal foundation.

[ 1999, c. 185, §5 (NEW) .]

SECTION HISTORY

1999, c. 185, §5 (NEW). 2009, c. 112, Pt. A, §20 (AMD).



32 §14003. License required

Except as provided in section 14004, it is unlawful for a person to prepare, for a fee or other valuable consideration, an appraisal or appraisal report relating to real estate or real property in this State without first obtaining a real estate appraisal license. Only an individual may be licensed under this chapter. This section does not apply to individuals who do not render significant professional assistance in arriving at a real estate appraisal analysis, opinion or conclusion. Nothing in this chapter prohibits any person who is licensed to practice in this State under any other law from engaging in the practice for which that person is licensed. [2007, c. 402, Pt. GG, §1 (AMD).]

SECTION HISTORY

1999, c. 185, §5 (NEW). 2007, c. 402, Pt. GG, §1 (AMD).



32 §14004. Exemption

Real estate appraisal activity does not include: [1999, c. 185, §5 (NEW).]

1. Salaried employees. Appraisals prepared by a salaried employee of a real estate owner who, in the regular course of employment, makes appraisals of the real estate of the employer or of real estate under consideration for purchase or exchange for the sole consideration of the employer; and

[ 1999, c. 185, §5 (NEW) .]

2. Brokers or associate brokers. Appraisals or opinions of market value prepared by associate brokers or brokers who maintain active licenses pursuant to chapter 114 rendered for purposes other than for federally related transactions.

[ 1999, c. 185, §5 (NEW) .]

Any opinion or appraisal of market value rendered under this section must contain the following language in bold print in a prominent location: "This opinion or appraisal was prepared solely for the client, for the purpose and function stated in this report and is not intended for subsequent use. It was not prepared by a licensed or certified appraiser and may not comply with the appraisal standards of the uniform standards of professional appraisal practice." [1999, c. 185, §5 (NEW).]

SECTION HISTORY

1999, c. 185, §5 (NEW).



32 §14005. Civil actions

A person may not bring or maintain any action in the courts of this State for the collection of compensation for the performance of real estate appraisal services without first proving that the person was properly licensed by the board at the time the cause of action arose. [1999, c. 185, §5 (NEW).]

SECTION HISTORY

1999, c. 185, §5 (NEW).



32 §14006. Violation

A person who violates section 14003 is subject to the provisions of Title 10, section 8003-C. [2007, c. 402, Pt. GG, §2 (AMD).]

SECTION HISTORY

1999, c. 185, §5 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). RR 2001, c. 1, §42 (COR). 2001, c. 421, §B104 (AMD). 2001, c. 421, §C1 (AFF). 2007, c. 402, Pt. GG, §2 (AMD).






Subchapter 2: BOARD

32 §14011. Board of Real Estate Appraisers; establishment

1. Establishment. The Board of Real Estate Appraisers is established within the department pursuant to Title 5, section 12004-A, subsection 9-B and shall carry out the purposes of this Act.

[ 1999, c. 185, §5 (NEW) .]

2. Members. The board consists of 7 members appointed by the Governor. Each member must be a resident of this State. The board consists of:

A. Two public members as defined in Title 5, section 12004-A; and [2007, c. 402, Pt. GG, §3 (AMD).]

B. Five members who hold valid appraiser licenses, including at least one member who holds a certified general license. [1999, c. 185, §5 (NEW).]

[ 2007, c. 402, Pt. GG, §3 (AMD) .]

3. Geographic distribution.

[ 2007, c. 402, Pt. GG, §3 (RP) .]

4. Terms; removal. Terms of the members of the board are for 3 years. Appointments of members must comply with Title 10, section 8009. Members may be removed by the Governor for cause.

[ 2007, c. 402, Pt. GG, §3 (AMD) .]

5. Meetings; chair. The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members.

[ 2013, c. 246, Pt. B, §27 (AMD) .]

6. Election of officers.

[ 2007, c. 402, Pt. GG, §3 (RP) .]

7. Exemption from standard. The following are exempt from the requirements of the Uniform Standards of Professional Appraisal Practice, Standard 3 (2011):

A. A board member serving in the capacity of assigned complaint officer while performing an investigation or testifying at an adjudicatory hearing; [2011, c. 286, Pt. L, §1 (NEW).]

B. A board member serving in the capacity of reviewer while reviewing the work experience of an applicant for licensure; and [2011, c. 286, Pt. L, §1 (NEW).]

C. An investigator employed by or retained by the department while performing an investigation or testifying at an adjudicatory hearing. [2011, c. 286, Pt. L, §1 (NEW).]

[ 2011, c. 286, Pt. L, §1 (NEW) .]

SECTION HISTORY

1999, c. 185, §5 (NEW). 2007, c. 402, Pt. GG, §3 (AMD). 2011, c. 286, Pt. L, §1 (AMD). 2013, c. 246, Pt. B, §27 (AMD).



32 §14012. Rules

The board may establish guidelines and rules by which this chapter must be administered. Rules adopted pursuant to this chapter are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. Rules are subject to Title 5, chapter 375, subchapter II. [1999, c. 185, §5 (NEW).]

1. Hearings.

[ 2007, c. 402, Pt. GG, §4 (RP) .]

2. Investigations.

[ 2007, c. 402, Pt. GG, §5 (RP) .]

3. Standards. The board may adopt rules consistent with the standards set forth in this chapter governing real estate appraisal conduct in order to establish standards of practice that serve the interest of the public and the appraisal business.

[ 1999, c. 185, §5 (NEW) .]

4. License qualifications. The board may adopt rules relating to the qualifications and application for any license authorized under this chapter that it considers necessary to ensure that applicants are sufficiently trustworthy and competent to make real estate appraisals.

[ 1999, c. 185, §5 (NEW) .]

5. Education. The board may adopt rules to be applied in determining whether educational programs meet the license qualifications required under this chapter.

[ 1999, c. 185, §5 (NEW) .]

6. Other. The board may adopt and enforce other rules that are necessary for the performance of its duties under this chapter.

[ 1999, c. 185, §5 (NEW) .]

7. Fees.

[ 2005, c. 262, Pt. D, §1 (RP) .]

SECTION HISTORY

1999, c. 185, §5 (NEW). 2005, c. 262, §D1 (AMD). 2007, c. 402, Pt. GG, §§4, 5 (AMD).



32 §14012-A. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $450 annually. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 241, Pt. D, §1 (AMD); 2011, c. 286, Pt. A, §5 (REV).]

SECTION HISTORY

2005, c. 262, §D2 (NEW). 2009, c. 241, Pt. D, §1 (AMD). 2011, c. 286, Pt. B, §5 (REV).



32 §14013. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 185, §5 (NEW). 1999, c. 687, §F10 (AMD). 2007, c. 402, Pt. GG, §6 (RP).



32 §14014. Grounds for disciplinary action (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 185, §5 (NEW). 2007, c. 402, Pt. GG, §7 (RP).



32 §14014-A. Denial of or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2007, c. 402, Pt. GG, §8 (NEW).]

1. Lack of trustworthiness. Lack of trustworthiness and competence to conduct real estate appraisal activity in a manner that safeguards the interests of the public;

[ 2007, c. 402, Pt. GG, §8 (NEW) .]

2. Misconduct. The commission of an act or omission in the practice of real estate appraising that constitutes dishonesty, fraud or misrepresentation with the intent to benefit the licensee or another person or with the intent to injure another person;

[ 2007, c. 402, Pt. GG, §8 (NEW) .]

3. Court judgment. The entry of a final civil or criminal judgment against a licensee on grounds of fraud, misrepresentation or deceit in the making of an appraisal of real estate;

[ 2007, c. 402, Pt. GG, §8 (NEW) .]

4. Unauthorized payment. Payment of a finder's fee or a referral fee to a person who does not have an appraiser license in this State in connection with an appraisal of real estate or real property in this State;

[ 2007, c. 402, Pt. GG, §8 (NEW) .]

5. Misrepresentation of professional qualifications. Making a false or misleading statement in that portion of a written appraisal report that deals with professional qualifications or in any testimony concerning professional qualifications;

[ 2007, c. 402, Pt. GG, §8 (NEW) .]

6. Predetermined appraisal result. Accepting a fee for performing an independent appraisal service when, in fact, the fee is or was contingent upon the appraiser's reporting a predetermined analysis, opinion or conclusion or is or was contingent upon the analysis, opinion, conclusion or valuation reached or upon the consequences resulting from the appraisal assignment;

[ 2007, c. 402, Pt. GG, §8 (NEW) .]

7. Lack of diligence. Failure or refusal, without good cause, to exercise reasonable diligence in developing an appraisal, preparing an appraisal report or communicating an appraisal;

[ 2007, c. 402, Pt. GG, §8 (NEW) .]

8. Negligence or incompetence. Negligence or incompetence in developing an appraisal, preparing an appraisal report or communicating an appraisal;

[ 2007, c. 402, Pt. GG, §8 (NEW) .]

9. Breach of confidentiality. A violation of the confidential nature of individual, business or governmental records to which a licensee or applicant gained access through employment or engagement as an appraiser;

[ 2007, c. 402, Pt. GG, §8 (NEW) .]

10. Suspension or revocation of license. Having had a professional or occupational license suspended or revoked for disciplinary reasons or an application rejected for reasons related to untrustworthiness within 3 years prior to the date of application; and

[ 2007, c. 402, Pt. GG, §8 (NEW) .]

11. Failure to meet professional qualifications; failure to submit complete application. Failure to meet the professional qualifications for licensure as provided in this subchapter or failure to submit a complete application within 30 days after being notified of the materials needed to complete the application.

[ 2007, c. 402, Pt. GG, §8 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. GG, §8 (NEW).






Subchapter 3: CERTIFIED GENERAL, CERTIFIED RESIDENTIAL, REAL PROPERTY APPRAISER, APPRAISER TRAINEE, TEMPORARY LICENSE

32 §14021. General qualifications

This section governs the application for licensure under this chapter. [1999, c. 185, §5 (NEW).]

1. Application. The applicant must submit a properly completed application on forms furnished by the board, together with a required fee as set under section 14012-A.

[ 2005, c. 262, Pt. D, §3 (AMD) .]

2. Age. The applicant must be at least 18 years of age at the time of application.

[ 1999, c. 185, §5 (NEW) .]

3. Residence. The applicant shall provide evidence of the applicant's legal residence.

[ 1999, c. 185, §5 (NEW) .]

4. High school. The applicant must be a high school graduate or hold an equivalency certificate.

[ 1999, c. 185, §5 (NEW) .]

5. Reputation. The applicant must have a good reputation for honesty, truthfulness, fair dealing and competency.

[ 2013, c. 217, Pt. J, §6 (AMD) .]

6. Other. The applicant shall comply with other requirements that may be prescribed by the board from time to time.

[ 1999, c. 185, §5 (NEW) .]

7. Fingerprinting. In accordance with standards adopted by the appraiser qualifications board, an applicant shall submit a set of the applicant's fingerprints, taken by a law enforcement officer, and any other information necessary for a statewide and nationwide criminal history record check to be completed by the Department of Public Safety, State Bureau of Identification and the Federal Bureau of Investigation, commencing at the time determined by the appraiser qualifications board. All costs associated with the criminal history record check are the responsibility of the applicant and must be submitted with the fingerprints. Criminal history records provided to the board of real estate appraisers are confidential and may only be used to determine an applicant's eligibility for licensure. The subject of a Federal Bureau of Investigation criminal history record check may obtain a copy of a criminal history record check by following the procedures outlined in 28 Code of Federal Regulations, Sections 16.32 and 16.33. The subject of a state criminal record check may inspect and review criminal history record information pursuant to Title 16, section 709.

[ 2013, c. 547, §1 (NEW); 2013, c. 547, §19 (AFF) .]

SECTION HISTORY

1999, c. 185, §5 (NEW). 2005, c. 262, §D3 (AMD). 2007, c. 402, Pt. GG, §9 (AMD). 2013, c. 217, Pt. J, §6 (AMD). 2013, c. 547, §1 (AMD). 2013, c. 547, §19 (AFF).



32 §14022. Place of business

A licensee shall designate and maintain a principal place of business where real estate appraisal records may be inspected for purposes consistent with this chapter. A nonresident is not required to maintain a place of business in this State if the nonresident maintains an active place of business in another jurisdiction. [2013, c. 217, Pt. H, §1 (AMD).]

SECTION HISTORY

1999, c. 185, §5 (NEW). 2009, c. 112, Pt. A, §21 (AMD). 2013, c. 217, Pt. H, §1 (AMD).



32 §14023. License denial (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 185, §5 (NEW). 2007, c. 402, Pt. GG, §10 (RP).



32 §14024. Nonresidents and applicants licensed in another jurisdiction

1. Consent to service.

[ 2013, c. 217, Pt. K, §9 (RP) .]

2. Reciprocal agreements.

[ 2013, c. 547, §19 (AFF); 2013, c. 547, §2 (RP) .]

3. Applicants licensed in another jurisdiction. An applicant who is licensed under the laws of another jurisdiction may be issued a license if:

A. [2013, c. 547, §19 (AFF); 2013, c. 547, §3 (RP).]

B. [2013, c. 547, §19 (AFF); 2013, c. 547, §3 (RP).]

C. The applicant holds a license in good standing from a jurisdiction with requirements for licensure that meet or exceed the license requirements as set forth by this subchapter for that level of licensure; and [2013, c. 547, §3 (NEW); 2013, c. 547, §19 (AFF).]

D. The appraiser licensing program of the other jurisdiction complies with Title XI of the federal Financial Institutions Reform, Recovery, and Enforcement Act of 1989 as determined by the federal agency responsible for the determination under that Act. [2013, c. 547, §3 (NEW); 2013, c. 547, §19 (AFF).]

[ 2013, c. 547, §3 (AMD); 2013, c. 547, §19 (AFF) .]

SECTION HISTORY

1999, c. 185, §5 (NEW). 2013, c. 217, Pt. K, §9 (AMD). 2013, c. 547, §§2, 3 (AMD). 2013, c. 547, §19 (AFF).



32 §14025. License renewal

A license expires on the date set by the Commissioner of Professional and Financial Regulation pursuant to Title 10, section 8003, subsection 4 for the licensing period for which the license was issued. A license may be renewed upon receipt of an application for renewal and payment of the renewal fee as set under section 14012-A and upon the applicant presenting evidence of compliance with the requirements of section 14027. Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee, as set under section 14012-A, in addition to a required renewal fee as set under section 14012-A. [2009, c. 241, Pt. D, §2 (AMD).]

The board shall deny a renewal license to any applicant whose license has lapsed for more than 90 days unless the applicant satisfies the provisions governing new applicants under this subchapter, except that the board may waive the education and examination requirements for new applicants if the renewal application is received, together with a late fee, renewal fee and additional late fee as set under section 14012-A, within 2 years from the date of that expiration. [2007, c. 402, Pt. GG, §11 (AMD).]

SECTION HISTORY

1999, c. 185, §5 (NEW). 2005, c. 262, §D4 (AMD). 2007, c. 402, Pt. GG, §11 (AMD). 2009, c. 241, Pt. D, §2 (AMD).



32 §14026. Changes (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 185, §5 (NEW). 2007, c. 402, Pt. GG, §12 (RP).



32 §14027. Continuing education

1. Requirement. As a prerequisite to renewal of a license, an applicant must have completed continuing education as set forth by rules adopted by the board. An applicant may not repeat for credit the same continuing education course offering within a license renewal cycle.

[ 2013, c. 547, §4 (AMD); 2013, c. 547, §19 (AFF) .]

2. Program approval. Each application for approval of a continuing education program or courses must be submitted according to the rules adopted by the board together with a required fee as set under section 14012-A.

[ 2005, c. 262, Pt. D, §5 (NEW) .]

SECTION HISTORY

1999, c. 185, §5 (NEW). 2005, c. 262, §D5 (RPR). 2005, c. 518, §1 (AMD). 2009, c. 241, Pt. D, §3 (AMD). 2011, c. 286, Pt. L, §2 (AMD). 2013, c. 547, §4 (AMD). 2013, c. 547, §19 (AFF).



32 §14028. Standards of professional appraisal practice

A real estate appraiser licensed under this chapter shall comply with generally accepted standards of professional appraisal practice and generally accepted ethical rules to be observed by a real estate appraiser. Generally accepted standards of professional appraisal practice and ethics are currently, at a minimum, those established by the Uniform Standards of Professional Appraisal Practice. [1999, c. 185, §5 (NEW).]

SECTION HISTORY

1999, c. 185, §5 (NEW).



32 §14029. Individual licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 185, §5 (NEW). 2007, c. 402, Pt. GG, §13 (RP).



32 §14030. Certified general real property appraiser (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 185, §5 (NEW). 2005, c. 262, §D6 (AMD). 2005, c. 518, §2 (AMD). MRSA T. 32, §14030, sub-§3 (RP).



32 §14031. Certified residential real property appraiser (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 185, §5 (NEW). 2005, c. 262, §D7 (AMD). 2005, c. 518, §3 (AMD). MRSA T. 32, §14031, sub-§3 (RP).



32 §14032. Licensed real property appraiser (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 185, §5 (NEW). 2005, c. 262, §D8 (AMD). 2005, c. 518, §4 (AMD). MRSA T. 32, §14032, sub-§3 (RP).



32 §14033. Trainee real property appraiser (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 185, §5 (NEW). 2005, c. 518, §5 (AMD). MRSA T. 32, §14033, sub-§5 (RP).



32 §14034. Temporary license

A temporary license may be issued to a nonresident in accordance with this section. [1999, c. 185, §5 (NEW).]

1. Scope of license. A temporary license authorizes the holder to perform the appraisal of real estate or real property in this State required by a contract.

[ 1999, c. 185, §5 (NEW) .]

2. Professional qualifications. An applicant for a temporary license must:

A. Submit evidence that the applicant is licensed in good standing under the laws of another jurisdiction; and [2013, c. 588, Pt. A, §42 (RPR).]

B. [2013, c. 217, Pt. K, §11 (RP).]

C. Submit a copy of the contract for appraisal services that requires the applicant to appraise real estate or real property in this State and certify that the contract is in full force and effect. [1999, c. 185, §5 (NEW).]

[ 2013, c. 588, Pt. A, §42 (AMD) .]

3. License limitations. A temporary license expires upon the completion of the appraisal work required by the contract or upon the expiration of a period of 6 months from the date of issuance, whichever occurs first. A temporary license may be extended for a period of 6 months from the expiration date of the original license upon request of the license holder and as necessary to fulfill the terms of the contract for appraisal services.

[ 1999, c. 185, §5 (NEW) .]

SECTION HISTORY

1999, c. 185, §5 (NEW). 2013, c. 217, Pt. H, §2 (AMD). 2013, c. 217, Pt. K, §§10, 11 (AMD). 2013, c. 588, Pt. A, §42 (AMD).



32 §14035. Certified general real property appraiser

1. Scope of license. A certified general real property appraiser license entitles the holder to appraise all types of real property.

[ 2005, c. 518, §6 (NEW) .]

2. Professional qualifications. An applicant for a certified general real property appraiser license must meet the licensing requirements established by the appraiser qualifications board. As a prerequisite to taking the examination required by section 14035-A, an applicant must:

A. Hold a bachelor's or higher degree from an accredited college or university;

[2013, c. 547, §5 (AMD); 2013, c. 547, §19 (AFF).]

B. Satisfactorily complete 300 creditable class hours as specified in the appraiser qualifications board's required core curriculum, which must include the 15-hour national uniform standards of professional appraisal practice course and examination; and [2013, c. 547, §5 (AMD); 2013, c. 547, §19 (AFF).]

C. [2013, c. 547, §19 (AFF); 2013, c. 547, §5 (RP).]

D. Hold a valid license under this chapter and demonstrate 3,000 hours of appraisal experience obtained during no fewer than 30 months, including 1,500 hours of nonresidential appraisal work. [2005, c. 518, §6 (NEW).]

[ 2013, c. 547, §5 (AMD); 2013, c. 547, §19 (AFF) .]

3. Effective date.

[ 2013, c. 547, §19 (AFF); 2013, c. 547, §6 (RP) .]

SECTION HISTORY

2005, c. 518, §6 (NEW). 2011, c. 286, Pt. L, §3 (AMD). 2013, c. 547, §§5, 6 (AMD). 2013, c. 547, §19 (AFF).



32 §14035-A. Required examination; certified general real property appraiser

An applicant for a certified general real property appraiser license must pass the appraiser qualifications board's uniform state-certified general real property appraiser examination within 24 months of the date the applicant is eligible to take the examination. An applicant must apply for a certified general real property appraiser license within 24 months of successfully completing the examination. [2013, c. 547, §7 (NEW); 2013, c. 547, §19 (AFF).]

SECTION HISTORY

2013, c. 547, §7 (NEW). 2013, c. 547, §19 (AFF).



32 §14036. Certified residential real property appraiser

1. Scope of license. A certified residential real property appraiser license entitles the holder to appraise residential real estate or real property of one to 4 residential units, without regard to value or complexity and to appraise vacant or unimproved land that is to be used for one to 4 family units or for which the highest and best use is for one to 4 family units. A certified residential real property appraiser license does not entitle the holder to appraise subdivisions for which a development analysis and appraisal is necessary.

[ 2005, c. 518, §7 (NEW) .]

2. Professional qualifications. An applicant for a certified residential real property appraiser license must meet the licensing requirements established by the appraiser qualifications board. As a prerequisite to taking the examination required by section 14036-A, an applicant must:

A. Hold a bachelor's or higher degree from an accredited college or university;

[2013, c. 547, §8 (AMD); 2013, c. 547, §19 (AFF).]

B. Satisfactorily complete 200 creditable class hours as specified in the appraiser qualifications board's required core curriculum, which must include the 15-hour national uniform standards of professional appraisal practice course and examination; and [2013, c. 547, §8 (AMD); 2013, c. 547, §19 (AFF).]

C. [2013, c. 547, §19 (AFF); 2013, c. 547, §8 (RP).]

D. Hold a valid license under this chapter and demonstrate 2,500 hours of appraisal experience obtained during no fewer than 24 months, including complex residential property appraisals completed under the supervision of a certified residential real property appraiser or a certified general real property appraiser under section 14035. [2009, c. 112, Pt. A, §22 (AMD).]

[ 2013, c. 547, §8 (AMD); 2013, c. 547, §19 (AFF) .]

3. Effective date.

[ 2013, c. 547, §19 (AFF); 2013, c. 547, §9 (RP) .]

SECTION HISTORY

2005, c. 518, §7 (NEW). 2009, c. 112, Pt. A, §22 (AMD). 2011, c. 286, Pt. L, §4 (AMD). 2013, c. 547, §§8, 9 (AMD). 2013, c. 547, §19 (AFF).



32 §14036-A. Required examination; certified residential real property appraiser

An applicant for a certified residential real property appraiser license must pass the appraiser qualifications board's uniform state-certified residential real property appraiser examination within 24 months of the date the applicant is eligible to take the examination. An applicant must apply for a certified residential real property appraiser license within 24 months of successfully completing the examination. [2013, c. 547, §10 (NEW); 2013, c. 547, §19 (AFF).]

SECTION HISTORY

2013, c. 547, §10 (NEW). 2013, c. 547, §19 (AFF).



32 §14037. Licensed residential real property appraiser

1. Scope of license. For federally related transactions, a residential real property appraiser license entitles the holder to appraise noncomplex residential property of one to 4 units having a transaction value of less than $1,000,000 and complex residential property of one to 4 units having a transaction value of less than $250,000. For purposes of this section, "complex residential property of one to 4 units" means property that is atypical based on the nature of the property, the form of ownership or the market conditions. For nonfederally related transaction appraisals, "transaction value" means market value. A residential real property appraiser license entitles the holder to appraise vacant or unimproved land that is used for one to 4 family purposes or for which the highest and best use is for one to 4 family purposes. A residential real property appraiser license does not entitle the holder to appraise subdivisions for which a development analysis and appraisal is necessary.

[ 2005, c. 518, §8 (NEW) .]

2. Professional qualifications. An applicant for a residential real property appraiser license must meet the licensing requirements established by the appraiser qualifications board. As a prerequisite to taking the examination required by section 14037-A, an applicant must:

A. Satisfactorily complete 150 creditable class hours as specified in the appraiser qualifications board's required core curriculum, which must include the 15-hour national uniform standard of professional appraisal practice course and examination; [2005, c. 518, §8 (NEW).]

B. [2013, c. 547, §19 (AFF); 2013, c. 547, §11 (RP).]

C. Hold a valid license under this chapter and demonstrate 2,000 hours of appraisal experience obtained during no fewer than 12 months; and [2013, c. 547, §11 (AMD); 2013, c. 547, §19 (AFF).]

D. Hold an associate or higher degree from an accredited college or university or have successfully completed 30 semester credit hours of college-level courses from an accredited college, junior college, community college or university. [2013, c. 547, §11 (NEW); 2013, c. 547, §19 (AFF).]

[ 2013, c. 547, §11 (AMD); 2013, c. 547, §19 (AFF) .]

3. Effective date.

[ 2013, c. 547, §19 (AFF); 2013, c. 547, §12 (RP) .]

SECTION HISTORY

2005, c. 518, §8 (NEW). 2013, c. 547, §§11, 12 (AMD). 2013, c. 547, §19 (AFF).



32 §14037-A. Required examination; residential real property appraiser

An applicant for a residential real property appraiser license must pass the appraiser qualifications board's licensed residential real property appraiser examination within 24 months of the date the applicant is eligible to take the examination. An applicant must apply for a residential real property appraiser license within 24 months of successfully completing the examination. [2013, c. 547, §13 (NEW); 2013, c. 547, §19 (AFF).]

SECTION HISTORY

2013, c. 547, §13 (NEW). 2013, c. 547, §19 (AFF).



32 §14038. Trainee real property appraiser

1. Scope of license. A trainee real property appraiser license entitles the holder to appraise properties pursuant to this section under the supervision of a certified residential real property appraiser or a certified general real property appraiser. The trainee may appraise properties that the supervising certified residential real property appraiser or certified general real property appraiser is permitted by this chapter to appraise and is qualified to appraise.

[ 2005, c. 518, §9 (NEW) .]

2. Professional qualifications. An applicant for a trainee real property appraiser license must meet the licensing requirements established by the appraiser qualifications board. An applicant must satisfactorily complete:

A. Seventy-five creditable class hours as specified in the appraiser qualifications board's required core curriculum, which must include the 15-hour national uniform standards of professional appraisal practice course, within 5 years of the date of application for licensure; and [2013, c. 547, §14 (NEW); 2013, c. 547, §19 (AFF).]

B. A supervisory appraiser and trainee appraiser course as specified by the appraiser qualifications board. [2013, c. 547, §14 (NEW); 2013, c. 547, §19 (AFF).]

[ 2013, c. 547, §14 (AMD); 2013, c. 547, §19 (AFF) .]

3. Filing with board.

[ 2013, c. 547, §19 (AFF); 2013, c. 547, §15 (RP) .]

4. Number of supervisors. A trainee real property appraiser may have more than one supervising certified residential real property appraiser or certified general real property appraiser.

[ 2013, c. 547, §16 (AMD); 2013, c. 547, §19 (AFF) .]

5. Limited license term. A trainee real property appraiser license may only be renewed for 5 annual terms. After 6 years, the trainee is not eligible for license renewal but must qualify as a new applicant.

[ 2009, c. 241, Pt. D, §4 (AMD) .]

6. Effective date.

[ 2013, c. 547, §19 (AFF); 2013, c. 547, §17 (RP) .]

SECTION HISTORY

2005, c. 518, §9 (NEW). 2009, c. 241, Pt. D, §4 (AMD). 2013, c. 547, §§14-17 (AMD). 2013, c. 547, §19 (AFF).



32 §14039. Supervisory appraiser

1. Scope of practice. A supervisory appraiser is responsible for the training, guidance and direct supervision of a trainee real property appraiser as set forth by rules adopted by the board.

[ 2013, c. 547, §18 (NEW); 2013, c. 547, §19 (AFF) .]

2. Certified level license required. A certified general real property appraiser or certified residential real property appraiser who has held a license for a minimum of 3 years and within the last 3 years has not had a license suspended or revoked or been subject to other disciplinary action that limits the licensee's legal eligibility to perform real estate appraisal activity may supervise a trainee real property appraiser.

[ 2013, c. 547, §18 (NEW); 2013, c. 547, §19 (AFF) .]

3. Completion of supervisory course. A supervisory appraiser must satisfactorily complete a supervisory appraiser and trainee appraiser course as specified by the appraiser qualifications board to supervise a trainee real property appraiser licensed on or after January 1, 2015.

[ 2013, c. 547, §18 (NEW); 2013, c. 547, §19 (AFF) .]

4. Filing with board. Before employing a trainee real property appraiser, a supervising certified residential real property appraiser or certified general real property appraiser must register the name and starting date of employment of that trainee with the board.

[ 2013, c. 547, §18 (NEW); 2013, c. 547, §19 (AFF) .]

5. Limitation on number of trainees. A supervisory appraiser may not supervise more than 3 trainee real property appraisers at one time.

[ 2013, c. 547, §18 (NEW); 2013, c. 547, §19 (AFF) .]

SECTION HISTORY

2013, c. 547, §18 (NEW). 2013, c. 547, §19 (AFF).









Chapter 125: EMPLOYEE LEASING COMPANIES

32 §14051. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 468, §4 (NEW).]

1. Client company. "Client company" means a person, association, partnership, corporation or other entity that leases employees from an employee leasing company pursuant to contract.

[ 1991, c. 468, §4 (NEW) .]

1-A. Commissioner. "Commissioner" means the Commissioner of Labor.

[ 1995, c. 618, §18 (NEW) .]

2. Controlling person. "Controlling person" means:

A. A person or entity that owns a 5% or greater interest in an employee leasing company or possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of an employee leasing company through ownership of voting securities, by contract or otherwise, and is actively involved in the day-to-day management of the company; or [1991, c. 468, §4 (NEW).]

B. A natural person employed, appointed or authorized by an employee leasing company to enter into a contractual relationship with a client company on behalf of the employee leasing company. [1991, c. 468, §4 (NEW).]

[ 1991, c. 468, §4 (NEW) .]

3. Employee leasing company. "Employee leasing company" means a sole proprietorship, partnership, corporation or other form of business entity, a substantial portion of the business of which consists of leasing employees to one or more client companies under contractual arrangements that are characterized by the following.

A. Employment responsibilities are carried out by the employee leasing company or are shared by the employee leasing company and the client company. [1991, c. 468, §4 (NEW).]

B. Direction and control of employees provided by the employee leasing company are handled by the employee leasing company or are shared by the employee leasing company and the client company. "Direction and control" includes the right of the employee leasing company to hire and fire employees. [1991, c. 468, §4 (NEW).]

C. The leasing arrangement is long term and does not include arrangements to provide temporary help services. "Temporary help services" means a service whereby an organization hires its own employees and assigns them to a 3rd party to support or supplement the 3rd party's work force in work situations such as employee absences, temporary skill shortages, seasonal work load conditions and special assignments and projects. [1991, c. 468, §4 (NEW).]

D. The leasing arrangement does not include providing labor dispute workers. "Labor dispute worker" means a worker who is furnished to an entity to replace workers involved in strikes, lockouts or other labor activities. [1991, c. 468, §4 (NEW).]

[ 1991, c. 468, §4 (NEW) .]

4. Registrant. "Registrant" means an employee leasing company that registers under this chapter.

[ 1991, c. 468, §4 (NEW) .]

5. Superintendent. "Superintendent" means the Superintendent of Consumer Credit Protection.

[ 2013, c. 257, §1 (AMD) .]

SECTION HISTORY

1991, c. 468, §4 (NEW). 1995, c. 618, §18 (AMD). 2013, c. 257, §1 (AMD).



32 §14052. Registration required

An employee leasing company may not engage in business from offices in this State or enter into any contractual relationship with a client company for the purpose of providing employees for business conducted by the client company in this State unless the employee leasing company is registered under this chapter. An employee leasing company or person may not use the name or title "staff leasing company," "employee leasing company," "registered staff leasing company," or "staff leasing services company" or otherwise represent that it is registered under this chapter unless the entity or person is registered under this chapter. [1995, c. 618, §19 (AMD).]

SECTION HISTORY

1991, c. 468, §4 (NEW). 1995, c. 618, §19 (AMD).



32 §14053. Registration process

1. Statement. Except as otherwise provided in this section, each employee leasing company required to be registered under section 14052 shall provide the superintendent with information required by the superintendent on forms that the superintendent specifies. At a minimum, employee leasing companies shall provide the following information:

A. The name or names under which the registrant conducts business; [1991, c. 468, §4 (NEW).]

B. The address of the principal place of business of the employee leasing company and the address of each office it maintains in this State; [1991, c. 468, §4 (NEW).]

C. The employee leasing company's taxpayer or employer identification number; [1991, c. 468, §4 (NEW).]

D. A list by jurisdiction of each name under which the employee leasing company has operated in the preceding 5 years, including any alternative names, names of predecessors and, if known, successor business entities; [1991, c. 468, §4 (NEW).]

E. A list of all persons or entities that own a 5% or greater interest in the employee leasing company at the time of application and a list of persons who formerly owned a 5% or greater interest in the employee leasing company or its predecessors in the preceding 5 years; and [1995, c. 618, §20 (AMD).]

F. A list of the cancellations or nonrenewals of workers' compensation insurance issued to the employee leasing company or its predecessors in the preceding 5 years. The list must include the policy or certificate numbers, names of insurers or other providers of coverage, dates of cancellation and reasons for cancellation. If coverage has not been canceled or has been renewed, the registration must include a sworn affidavit signed by the chief executive officer of the employee leasing company attesting to that fact. [1991, c. 468, §4 (NEW).]

[ 1997, c. 29, §1 (AMD) .]

2. Renewal. Prior to January 31st of each year or any other time fixed by the superintendent, each registrant shall renew its registration by notifying the superintendent of any changes in the information previously provided pursuant to this section.

[ 1997, c. 29, §1 (AMD) .]

3. List. The superintendent shall maintain a list of employee leasing companies registered under this chapter.

[ 1997, c. 29, §1 (AMD) .]

4. Forms. The superintendent may prescribe forms necessary to promote the efficient administration of this section.

[ 1997, c. 29, §1 (AMD) .]

5. Existing companies.

[ 1995, c. 618, §20 (RP) .]

SECTION HISTORY

1991, c. 468, §4 (NEW). 1995, c. 618, §20 (AMD). 1997, c. 29, §1 (AMD).



32 §14054. Fees

1. Amount. The following are the registration fees under this chapter.

A. Upon filing a registration statement under section 14053, subsection 1, each employee leasing company shall pay an initial registration fee of $500. [1991, c. 468, §4 (NEW).]

B. Upon renewing its registration statement under section 14053, subsection 2, each employee leasing company shall pay an annual renewal fee of $100. [1991, c. 468, §4 (NEW).]

[ 1991, c. 468, §4 (NEW) .]

2. Treatment of fees. Fees provided for by this chapter are appropriated for the use of the Bureau of Consumer Credit Protection. Any balance of these funds does not lapse but must be carried forward to be expended for the same purpose in the following year.

[ 2013, c. 257, §2 (RPR) .]

SECTION HISTORY

1991, c. 468, §4 (NEW). 2013, c. 257, §2 (AMD).



32 §14055. Insurance; unemployment insurance; benefit plans

1. Benefits. The following provisions govern the provision of benefits by employee leasing companies to their employees.

A. A registered employee leasing company qualifies as an "other group" within the meaning of Title 24-A, sections 2612-A and 2808 for purposes of procurement of group life and health insurance with respect to employees leased to a client company. A registered employee leasing company qualifies as an eligible group within the meaning of Title 24-A, section 2884 for purchase of group legal services insurance. Any employee welfare plan or benefit, other than workers' compensation insurance, provided to employees leased to a client company on less than a fully insured basis may be provided only subject to and in accordance with Title 24-A, chapter 81. [1995, c. 618, §21 (RPR).]

B. The Superintendent of Insurance shall adopt rules governing the provision of workers' compensation insurance as required by Title 39-A, chapter 9 for workers provided by an employee leasing company to any client company. These rules must be consistent with subsection 2 and reflect consideration of the needs and operational efficiencies of employee leasing companies and the costs to the workers' compensation system. If either the employee leasing company or the client company has secured the payment of compensation in conformity with former Title 39, chapter 1 or Title 39-A, chapter 9, the immunity from liability described in that chapter extends to and is binding on the client company, the employee leasing company, all employees leased to any client company and any other employees of the employee leasing company or the client company. An employee leasing company is not responsible for securing the payment of compensation in conformity with Title 39-A nor deprived of the defenses listed in Title 39-A, section 103 with respect to those persons for whom the provision of benefits is not required under Title 39-A in the absence of an employee leasing arrangement. [2013, c. 257, §3 (AMD).]

[ 2013, c. 257, §3 (AMD) .]

2. Workers' compensation. Workers' compensation insurance for employees leased to client companies is subject to the following.

A. Under rules adopted pursuant to subsection 1, paragraph B, the Superintendent of Insurance may provide a determination of the circumstances and conditions, if any, under which an employee leasing company may be the policyholder of a workers' compensation insurance policy providing coverage to employees leased to client companies. Additionally or alternatively, the Superintendent of Insurance may require by rule that:

(1) The employee leasing company purchase separate policies through the Maine Employers' Mutual Insurance Company, established pursuant to Title 24-A, section 3703, for client companies subject to Title 39-A; and

(2) The policies be assigned to one servicing carrier and, to the extent practical, administered on a unified basis. The Superintendent of Insurance also may provide by rule that the employee leasing company or the President of the Maine Employers' Mutual Insurance Company request from the Superintendent of Insurance a waiver of a rule adopted pursuant to this subparagraph if it is impractical for one servicing carrier to service all the client companies of an employee leasing company. [2013, c. 257, §4 (AMD).]

B. When workers' compensation coverage is provided by means of insurance maintained by the employee leasing company through the residual market mechanism, the rules may further provide for the application of experience modification factors, premium surcharges and deductibles consistent with Title 24-A, section 2386. To the extent that a workers' compensation insurance policy is issued to an employee leasing company, experience modification factors applicable to a company that becomes a client company of the employee leasing company after the effective date of this section are calculated by using the client company's experience modification factor:

(1) Throughout the term of the employee leasing arrangement; or

(2) For no more than the first 3 years of the employee leasing arrangement if the requirements of the rules adopted by the superintendent are met. [RR 1999, c. 1, §47 (COR).]

C. Each employee leasing company that carries workers' compensation insurance for its leased employees shall maintain and make available to its workers' compensation carrier information required by rules adopted by the superintendent pursuant to this chapter. An employee leasing company shall promptly notify its workers' compensation insurance carrier and the residual market manager of the termination of the employee leasing company's relationship with any client company for which it provides workers' compensation insurance. [1991, c. 468, §4 (NEW).]

[ 2013, c. 257, §4 (AMD) .]

3. Unemployment insurance. An employee leasing company's responsibility for unemployment insurance is governed by Title 26, section 1221-A and as follows.

A. During the term of the leasing arrangement, the employee leasing company is responsible for payment of unemployment contributions, penalties and interest due pursuant to Title 26, chapter 13 on wages paid to employees leased to client companies, except for compensation paid to sole proprietors of or partners in the client company. [1991, c. 468, §4 (NEW); 1991, c. 468, §6 (AFF).]

B. The employee leasing company shall report all unemployment contributions due under its state employer identification number, using its contribution rate. The employee leasing company shall keep separate records and submit separate quarterly wage reports to the Bureau of Unemployment Compensation for each of its client companies. [1995, c. 560, Pt. G, §18 (AMD).]

[ 1995, c. 560, Pt. G, §18 (AMD) .]

4. Other insurance. Employees leased to a client company by an employee leasing company remain the employees of the client company for purposes of general liability insurance, automobile insurance, fidelity bonds, surety bonds and employer's liability insurance carried by the client company. Employees leased to a client company by an employee leasing company are not deemed employees of the employee leasing company for purposes of general liability insurance, automobile insurance, fidelity bonds, surety bonds or employer's liability insurance carried by the employee leasing company unless the employees are included by specific reference in the applicable insurance contract or bond.

[ 1991, c. 468, §4 (NEW) .]

5. Disclosure. The employee leasing company shall disclose to client companies services to be rendered, including costs, and the respective rights and obligations of the parties prior to entering into or receiving a leasing arrangement. This disclosure must include a statement that the client company may take complaints to the Bureau of Consumer Credit Protection.

[ 2013, c. 257, §5 (AMD) .]

SECTION HISTORY

1991, c. 468, §4 (NEW). 1991, c. 468, §6 (AFF). 1991, c. 885, §§E42,43 (AMD). 1991, c. 885, §E47 (AFF). 1995, c. 560, §G18 (AMD). 1995, c. 618, §§21,22 (AMD). 1997, c. 29, §2 (AMD). RR 1999, c. 1, §47 (COR). 2013, c. 257, §§3-5 (AMD).



32 §14056. Exemption

Nothing in this chapter exempts a client company of an employee leasing company nor an employee leased to the client company by the employee leasing company from any other state, local or federal license or registration requirements. Any individual who must be licensed, registered or certified according to law and who is a leased employee is deemed an employee of the client company for purposes of the license, registration or certification. An employee leasing company is not liable for the general debts or obligations of a client company with which it has entered into an employee leasing arrangement, except for the payment of unemployment contributions as required in section 14055. [1991, c. 468, §4 (NEW).]

SECTION HISTORY

1991, c. 468, §4 (NEW).



32 §14057. Advertising prohibition

An organization registered under this chapter may not directly or indirectly refer to that registration in any advertisements, marketing materials or publications. [1991, c. 468, §4 (NEW).]

SECTION HISTORY

1991, c. 468, §4 (NEW).



32 §14058. Penalties

1. Injunction. The State may seek to enjoin any person or employee leasing company from violating this chapter.

[ 1991, c. 468, §4 (NEW) .]

2. Penalty. The following penalties apply to violations of this chapter.

A. A person or employee leasing company that violates this chapter is subject to a fine of $100 per day for each violation. [2003, c. 452, Pt. R, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A corporation, partnership, sole proprietorship or other form of business entity and an officer, director, general partner, agent, representative or employee of any of those types of business entities that knowingly uses or participates in any employee leasing agreement, arrangement or mechanism for the purpose of depriving one or more insurers of premiums or avoiding the calculation of the proper contribution rate for purposes of unemployment contributions commits a Class E crime. [2003, c. 452, Pt. R, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. R, §10 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Rebuttable presumption. When an employee leasing company leases employees to only one client company and its affiliates, there is a rebuttable presumption that the client company entered into an employee leasing arrangement to avoid the calculation of the proper contribution rate for payment of unemployment contributions.

[ 1991, c. 468, §4 (NEW) .]

4. Costs. Any costs incurred by the superintendent in investigating violations of or enforcing this chapter must be paid by the person or entity found to have violated this chapter.

[ 1991, c. 468, §4 (NEW) .]

SECTION HISTORY

1991, c. 468, §4 (NEW). 2003, c. 452, §R10 (AMD). 2003, c. 452, §X2 (AFF).



32 §14059. Rules

The superintendent may adopt rules to administer the provisions of this chapter for the protection of client companies, including rules regarding the ability of the Bureau of Consumer Credit Protection to receive and respond to complaints. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. [2013, c. 257, §6 (NEW).]

SECTION HISTORY

2013, c. 257, §6 (NEW).






Chapter 126: BARBERING AND COSMETOLOGY LICENSING

Subchapter 1: GENERAL PROVISIONS

32 §14201. Short title

This chapter may be known and cited as the "Barbering and Cosmetology Licensure Act." [1991, c. 397, §6 (NEW).]

SECTION HISTORY

1991, c. 397, §6 (NEW).



32 §14202. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 397, §6 (NEW).]

1. Apprentice.

[ 1993, c. 630, Pt. B, §12 (RP) .]

2. Board.

[ 2009, c. 369, Pt. B, §1 (RP) .]

3. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1991, c. 397, §6 (NEW) .]

3-A. Demonstrator. "Demonstrator" means a person who is licensed to practice cosmetology, barbering, limited barbering, aesthetics or nail technology and engages in performing demonstrations outside establishments licensed by the director in the use of machines, articles or techniques pertaining to practices licensed under this chapter. The term "demonstrator" does not include one who performs demonstrations solely for persons currently licensed to practice cosmetology, barbering, limited barbering, aesthetics or nail technology under this chapter or under the licensing provision of any other state.

[ 2011, c. 286, Pt. M, §1 (AMD) .]

4. Department. "Department" means the Department of Professional and Financial Regulation.

[ 1991, c. 397, §6 (NEW) .]

4-A. Director. "Director" means the Director of the Office of Professional and Occupational Regulation within the department.

[ 2009, c. 369, Pt. B, §3 (NEW); 2011, c. 286, Pt. B, §5 (REV) .]

5. Establishment; shop. "Establishment" or "shop" means a beauty shop or salon, cosmetology shop or salon, barber shop or salon or hair styling shop or salon, or any premises, structure, building or part of a building where any activity licensed under this chapter is practiced.

[ 1991, c. 397, §6 (NEW) .]

5-A. Limited barbering. "Limited barbering" means any one or any combination of the following practices, when done for hire or compensation, upon the head of the human body for cosmetic purposes and not for the treatment of disease or physical or mental ailments:

A. Shaving, trimming or cutting the beard or mustache or removing superfluous hair; [2011, c. 286, Pt. M, §2 (NEW).]

B. Massaging of the scalp, face and neck and giving a facial and scalp treatment with creams, lotions, oils and other cosmetic preparations, either by hand or mechanical appliances, but such appliances may not be galvanic or faradic; [2011, c. 286, Pt. M, §2 (NEW).]

C. Shampooing or applying hair tonics and conditioners; [2011, c. 286, Pt. M, §2 (NEW).]

D. Cutting, arranging and styling the human hair; or [2011, c. 286, Pt. M, §2 (NEW).]

E. Cutting, fitting or styling hairpieces or wigs. [2011, c. 286, Pt. M, §2 (NEW).]

[ 2011, c. 286, Pt. M, §2 (NEW) .]

6. Mobile shop. "Mobile shop" means a mobile vehicle or mobile structure designed, constructed or adapted to serve as a shop at a number of sites and capable of being readily moved from any site at any time.

[ 1991, c. 397, §6 (NEW) .]

7. Practice of aesthetics. "The practice of aesthetics" means the performance by any person for hire or compensation of any one or a combination of the following practices:

A. Beautifying, massaging, cleansing, stimulating, toning, or exercising the skin of the human body by the use of cosmetic preparations, tonics, lotions, creams, antiseptics or clays or any device, electrical or otherwise, for the care of the skin; [1991, c. 397, §6 (NEW).]

B. Applying makeup or eyelashes to any person; or [1991, c. 397, §6 (NEW).]

C. Trimming or tinting eyebrows and eyelashes. [1991, c. 397, §6 (NEW).]

The practice of aesthetics under this subsection does not include the diagnosis, treatment or therapy of any dermatological condition.

[ 1991, c. 397, §6 (NEW) .]

8. Practice of barbering. "The practice of barbering" means any one or any combination of the following practices, when done for hire or compensation, upon the upper part of the human body for cosmetic purposes and not for the treatment of disease or physical or mental ailments:

A. Shaving or trimming the beard, manicuring the fingernails, or cutting, arranging, waving or styling the hair; [1991, c. 397, §6 (NEW).]

B. Giving facial and scalp massage or treatments with cosmetic preparations, either by hand or mechanical or electrical appliances; [1991, c. 397, §6 (NEW).]

C. Singeing, dyeing, tinting, bleaching or shampooing the hair or applying cosmetic preparations to the hair, scalp, face, neck or upper part of the body; [1991, c. 397, §6 (NEW).]

D. Removing superfluous hair from the face, neck or upper part of the body; or [1991, c. 397, §6 (NEW).]

E. Cutting, fitting, coloring or styling hairpieces or wigs. [1991, c. 397, §6 (NEW).]

[ 1991, c. 397, §6 (NEW) .]

9. Practice of cosmetology. "The practice of cosmetology" means the performance by any person for hire or compensation of any one or more of the following practices:

A. Beautifying, massaging, cleansing, stimulating, toning, manipulating or exercising the skin of the human body by the use of cosmetic preparations, tonics, lotions, creams, antiseptics, or clays or any device, electrical or otherwise, for the care of the skin; [1991, c. 397, §6 (NEW).]

B. Applying makeup or eyelashes to any person; [1991, c. 397, §6 (NEW).]

C. Manicuring or pedicuring the nails of any person; [1991, c. 397, §6 (NEW).]

D. Arranging, dressing, curling, waving, cleansing, cutting, trimming, removing, singeing, bleaching, coloring, relaxing or similarly treating the hair of any person; [1991, c. 397, §6 (NEW).]

E. Arranging, brushing, dressing, curling, waving, cleansing, shampooing, cutting, trimming, singeing, bleaching, coloring, tinting, dyeing, straightening, relaxing or similarly treating a wig, wiglet or hairpiece made of human hair, animal hair or synthetics; or [1991, c. 397, §6 (NEW).]

F. Teaching or demonstrating cosmetology, hairdressing or beauty culture. [1991, c. 397, §6 (NEW).]

[ 1991, c. 397, §6 (NEW) .]

10. Nail technology. "Nail technology," which includes manicuring and pedicuring services, means the performance by any person for hire or compensation of any one or more of the following practices:

A. Applying the hands or mechanical or electrical apparatus with or without cosmetic preparations, lotions, creams or antiseptics to cut, trim, shape, polish, color, tint or apply artificial nails to the nails of any person or to massage, cleanse or beautify the hands or feet of any person. [2011, c. 286, Pt. M, §3 (AMD).]

[ 2011, c. 286, Pt. M, §3 (AMD) .]

10-A. School. "School" means a school or education institution where a program of study in cosmetology, barbering, limited barbering, aesthetics or nail technology or the instruction of cosmetology, barbering, limited barbering, aesthetics or nail technology is offered or taught.

[ 2011, c. 286, Pt. M, §4 (AMD) .]

11. Student. "Student" means any person duly enrolled in a school licensed by the director and engaged in learning and acquiring a knowledge of the practice of:

A. Cosmetology; [1991, c. 397, §6 (NEW).]

B. Barbering or limited barbering; [2011, c. 286, Pt. M, §5 (AMD).]

C. Aesthetics; [2011, c. 286, Pt. M, §5 (AMD).]

D. Nail technology; or [2011, c. 286, Pt. M, §5 (AMD).]

E. Instructing. [2011, c. 286, Pt. M, §5 (NEW).]

[ 2011, c. 286, Pt. M, §5 (AMD) .]

12. Tanning device.

[ 1995, c. 187, §1 (RP) .]

13. Trainee. "Trainee" means any person who, under the direct supervision of a person licensed under this chapter in the same category as the training performed and in accordance with rules adopted by the director, is engaged in learning and acquiring a knowledge of the practice of:

A. Cosmetology; [1993, c. 630, Pt. B, §13 (NEW).]

B. Barbering or limited barbering; [2011, c. 286, Pt. M, §6 (AMD).]

C. Aesthetics; or [1993, c. 630, Pt. B, §13 (NEW).]

D. Nail technology. [2011, c. 286, Pt. M, §6 (AMD).]

[ 2011, c. 286, Pt. M, §6 (AMD) .]

SECTION HISTORY

1991, c. 397, §6 (NEW). RR 1993, c. 2, §34 (COR). 1993, c. 630, §§B12,13 (AMD). 1993, c. 659, §A13 (AMD). 1995, c. 80, §1 (AMD). 1995, c. 187, §1 (AMD). 1997, c. 210, §14 (AMD). 2007, c. 402, Pt. HH, §§1, 2 (AMD). 2009, c. 369, Pt. B, §§1-5 (AMD). 2011, c. 286, Pt. B, §5 (REV). 2011, c. 286, Pt. M, §§1-6 (AMD).



32 §14203. Exemptions; exceptions

1. Exemptions. The prohibitions and penalties of this chapter do not apply to the following persons when acting within the scope of their profession or occupation:

A. Persons authorized by law of this State to practice medicine and surgery and persons under the supervision and control of those persons; [1993, c. 179, §1 (AMD).]

B. Commissioned medical officers of the United States Armed Forces; [1991, c. 397, §6 (NEW).]

C. Registered nurses, licensed practical nurses and nurse's aides; [1991, c. 397, §6 (NEW).]

D. Persons who practice upon members of their immediate families or on persons residing in their household and who receive no payment for such practice; [1993, c. 179, §1 (AMD).]

E. Persons employed by licensed establishments who provide shampooing services within the licensed establishments; [1997, c. 210, §15 (AMD).]

F. Persons employed to apply special make-up designed for theater lighting to a person who requires this make-up for an appearance in the theater or a movie, on television or as a model; and [1997, c. 210, §16 (AMD).]

G. Persons licensed under chapter 21 who practice the funeral service profession on human remains in a licensed funeral establishment. [1997, c. 210, §17 (NEW).]

[ 1997, c. 210, §§15-17 (AMD) .]

2. Exceptions. The practice of cosmetology, barbering, limited barbering, aesthetics or nail technology may be carried on only by persons duly licensed to practice in this State and only in an establishment licensed by the director, except as provided in this subsection. Duly licensed persons may practice their respective practices:

A. On patients in hospitals or nursing homes; [1991, c. 397, §6 (NEW).]

B. On residents of youth camps; [2009, c. 211, Pt. B, §29 (AMD).]

C. On inmates or residents of institutions of the Department of Health and Human Services; [1991, c. 397, §6 (NEW); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

D. On invalids or handicapped persons in those persons' places of residence; [1991, c. 397, §6 (NEW).]

E. On residents of nursing homes; [1991, c. 397, §6 (NEW).]

F. On hotel or motel occupants in their hotel or motel rooms; [1991, c. 397, §6 (NEW).]

G. On persons in their residences; [1997, c. 210, §18 (AMD).]

H. On persons in their private businesses; [1997, c. 210, §19 (AMD).]

I. On human remains in licensed funeral establishments; and [1997, c. 210, §20 (NEW).]

J. On persons at special events with a special event services permit. Services rendered pursuant to this paragraph must be rendered for compensation. A person may not perform special event services without first obtaining a special event services permit from the director. The services provided pursuant to the special event services permit must comply with any applicable public health and safety requirements, the requirements of this chapter and all federal, state and local laws. [2009, c. 369, Pt. B, §6 (AMD).]

[ 2011, c. 286, Pt. M, §7 (AMD) .]

3. Hair braiding. A person who provides only hair braiding services is not subject to licensure under this chapter.

[ 2015, c. 132, §1 (NEW) .]

SECTION HISTORY

1991, c. 397, §6 (NEW). 1991, c. 728, §1 (AMD). 1993, c. 179, §1 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 210, §§15-20 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 402, Pt. HH, §3 (AMD). 2009, c. 48, §§1-3 (AMD). 2009, c. 211, Pt. B, §29 (AMD). 2009, c. 369, Pt. B, §6 (AMD). 2011, c. 286, Pt. M, §7 (AMD). 2015, c. 132, §1 (AMD).



32 §14204. Instructors

A person may not instruct in any of the branches of aesthetics, barbering, limited barbering, cosmetology or nail technology unless that person holds a valid license to practice and is authorized to instruct in each respective practice issued under this chapter, except that when specifically authorized by law, physicians may instruct without holding a license to practice in a branch of aesthetics, barbering, limited barbering, cosmetology or nail technology. [2011, c. 286, Pt. M, §8 (AMD).]

Upon satisfactory completion of an instructor examination, the applicant must pay the fee as set under section 14238 to be licensed to instruct. [2011, c. 286, Pt. M, §8 (AMD).]

SECTION HISTORY

1991, c. 397, §6 (NEW). 1997, c. 210, §21 (AMD). 1999, c. 386, §U1 (AMD). 2007, c. 402, Pt. HH, §§4, 5 (AMD). 2009, c. 369, Pt. B, §7 (AMD). 2011, c. 286, Pt. M, §8 (AMD).



32 §14205. Violations

1. Penalties. A person is subject to the provisions of section 14236-A and Title 10, section 8003, subsection 5-A if that person:

A. Practices barbering, limited barbering, cosmetology, nail technology or aesthetics in this State without having obtained a license as provided by this chapter; [2011, c. 286, Pt. M, §9 (AMD).]

B. Employs a person to practice barbering, limited barbering, cosmetology, nail technology or aesthetics who does not have a license; or [2011, c. 286, Pt. M, §9 (AMD).]

C. Falsely professes to be qualified to practice or instruct barbering, limited barbering, cosmetology, nail technology or aesthetics under this chapter. [2011, c. 286, Pt. M, §9 (AMD).]

[ 2011, c. 286, Pt. M, §9 (AMD) .]

2. Court action.

[ 2007, c. 402, Pt. HH, §6 (RP) .]

SECTION HISTORY

1991, c. 397, §6 (NEW). 1993, c. 630, §B14 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. HH, §6 (AMD). 2011, c. 286, Pt. M, §9 (AMD).






Subchapter 2: DIRECTOR'S POWERS AND DUTIES

32 §14211. Board (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §47 (COR). 1991, c. 397, §6 (NEW). 1993, c. 600, §A277 (AMD). 1995, c. 397, §120 (AMD). 1997, c. 771, §7 (RP).



32 §14211-A. Board (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 771, §8 (NEW). 1999, c. 687, §E14 (AMD). 2001, c. 599, §1 (AMD). 2001, c. 599, §3 (AFF). 2005, c. 235, §§5,6 (AMD). 2007, c. 402, Pt. HH, §7 (AMD). 2009, c. 369, Pt. B, §8 (RP).



32 §14212. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 397, §6 (NEW). 1995, c. 397, §121 (AMD). 1997, c. 210, §§22,23 (AMD). 1997, c. 771, §9 (AMD). 2001, c. 599, §2 (AMD). 2007, c. 402, Pt. HH, §8 (AMD). 2009, c. 369, Pt. B, §9 (RP).



32 §14212-A. Director's powers and duties

1. Duties. The director shall administer, coordinate and enforce this chapter. The director may appoint an advisory committee to assist the director on any matter that may arise under this chapter, as needed.

[ 2009, c. 369, Pt. B, §10 (NEW) .]

2. Rule-making authority. The director shall establish guidelines and adopt rules necessary for the proper administration and enforcement of this chapter. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. The rules must address, but are not limited to, the following:

A. Requirements for the licensure of aestheticians, barbers, limited barbers, cosmetologists, nail technicians, demonstrators, instructors and trainees; [2011, c. 286, Pt. M, §10 (AMD).]

B. Requirements for licensing, operating and inspecting schools. At a minimum, the rules must include standards relating to educational programs, instructor qualifications, school operation, academic and student records and record keeping, health, safety and sanitation, physical facilities of the school and off-site classrooms, payment of refunds, notices and information to be provided to students and credit for education obtained in subjects that are considered substantially equivalent to applied courses offered and consistent with this chapter; [2009, c. 369, Pt. B, §10 (NEW).]

C. Requirements for licensing and operation of physical facilities and inspection of establishments and booths consistent with this chapter; and [2009, c. 369, Pt. B, §10 (NEW).]

D. The establishment of sanitation, health and safe practice standards, including but not limited to blood spill procedures and proper use of tools, implements, equipment and electrical and nonelectrical machines and devices used in connection with the practices authorized under this chapter. [2009, c. 369, Pt. B, §10 (NEW).]

[ 2011, c. 286, Pt. M, §10 (AMD) .]

3. Inspections. The director or a designee of the director may enter licensed premises to conduct random inspections for compliance with this chapter and rules adopted pursuant to this chapter.

[ 2009, c. 369, Pt. B, §10 (NEW) .]

4. Diseases. The director may require the physical examination of any person offering service to members of the public who is suspected of having any communicable disease. A person who has a communicable disease may not give service to members of the public, including service within licensed establishments or schools licensed by the director. Failure to submit to such an examination is grounds for suspension or revocation of the person's registration, certification, permit or license.

[ 2009, c. 369, Pt. B, §10 (NEW) .]

SECTION HISTORY

2009, c. 369, Pt. B, §10 (NEW). 2011, c. 286, Pt. M, §10 (AMD).



32 §14213. Register (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 397, §6 (NEW). 2007, c. 402, Pt. HH, §9 (RP).



32 §14214. Disposition of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 397, §6 (NEW). 1995, c. 397, §122 (RP).






Subchapter 3: LICENSURE

32 §14224. General provisions; licenses

1. Practice; license required. A person may not practice cosmetology, barbering, limited barbering, nail technology or aesthetics or act as a trainee in this State unless that person has first obtained a license as provided in this chapter.

[ 2011, c. 286, Pt. M, §11 (AMD) .]

2. Operation of shop; license required. A person, firm or corporation may not provide services in, operate or cause to be operated a shop where cosmetology, barbering, limited barbering, nail technology or aesthetics is practiced unless that shop has been duly licensed by the director. A license issued pursuant to this subsection authorizes the operation of the establishment only at the location for which the license is issued. Operation of the establishment at any other location is unlawful unless a license for the new location has been obtained in compliance with this chapter and applicable rules.

The director shall furnish to each licensed cosmetologist, barber, limited barber, nail technician or aesthetician a license certifying that the holder of that license is entitled to practice in this State. The licensee shall post the license in a conspicuous place where it may be readily seen and read by all persons served. The reproduction, altering or defacing of any license is prohibited.

Booths attached to or within a licensed shop that are operated independently are subject to licensure, fees and applicable rules in the same manner as independent shops.

The exceptions listed in section 14203, subsection 3 do not permit the practice of cosmetology, barbering, limited barbering, nail technology or aesthetics in food establishments or food preparation areas.

[ 2011, c. 286, Pt. M, §12 (AMD) .]

2-A. Operation of tanning device; public access. An establishment in which a tanning device as that term is defined in rules adopted by the Department of Health and Human Services is operated on the effective date of this subsection is not required to partition off the working area of the establishment or maintain a separate entrance in order to provide public access to the tanning device. If such an establishment undergoes a material alteration or adds more tanning devices, then the establishment may be prohibited from providing public access to the tanning device through the working area.

[ 1995, c. 187, §2 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2-B. Change of ownership; change of location. The owner of a new shop is required to apply to the director for licensure of that shop. The owner of a licensed shop that undergoes a change in location is required to reapply to the director for licensure. The owner or owners of a licensed shop that undergoes a change in ownership shall notify the director within 7 days of the change. If a shop has more than one owner and the change in ownership results from the death or divorce of one of the owners, the notice must be provided to the director as set forth in subsection 2-C. Whenever there is a change of ownership, the shop license is valid for 30 days from the transaction date to allow the new owner to comply with this section.

[ 2009, c. 369, Pt. B, §12 (AMD) .]

2-C. Ownership changes resulting from death or divorce of an owner. If a licensed shop has more than one owner and ownership changes as a result of the death or divorce of one of the owners, the director shall reissue the license for the remaining license period as long as a remaining owner is named on the existing license and the director is notified within 30 days of the divorce decree or the date of death. A shop license is valid for 60 days following the death of the person in whose name the shop is licensed.

[ 2009, c. 369, Pt. B, §13 (AMD) .]

2-D. Special inspections. A shop that requires a special inspection, such as a new shop or a shop that changes location or ownership, may be assessed a separate inspection fee.

[ 1997, c. 622, §2 (NEW) .]

3. Trainee. A trainee cosmetologist, barber, limited barber, nail technician or aesthetician licensed pursuant to section 14232 may not independently conduct a practice but may, as a trainee, do any or all acts constituting the practice under the immediate personal supervision of a person duly licensed and approved by the director in a licensed shop.

[ 2011, c. 286, Pt. M, §13 (AMD) .]

4. Student. A student studying the practice of cosmetology, barbering, limited barbering, nail technology, aesthetics or instructing must be enrolled in a school licensed by the director pursuant to section 14233.

[ 2011, c. 286, Pt. M, §14 (AMD) .]

A person who violates this section is subject to the provisions of section 14236-A and Title 10, section 8003-C. [2007, c. 402, Pt. HH, §10 (NEW).]

SECTION HISTORY

1991, c. 397, §6 (NEW). 1993, c. 630, §B15 (AMD). 1993, c. 659, §A14 (AMD). 1995, c. 187, §2 (AMD). 1997, c. 622, §§1,2 (AMD). 1999, c. 386, §U2 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 402, Pt. HH, §10 (AMD). 2009, c. 369, Pt. B, §§11-15 (AMD). 2011, c. 286, Pt. M, §§11-14 (AMD).



32 §14225. Special mobile shop license

The director may, subject to section 14212-A, subsection 2, adopt rules authorizing the issuance of special mobile shop licenses, including requirements for mobile shops, locations for these shops and any other rules that the director considers necessary. The fee for a special mobile shop license is set under section 14238. [2009, c. 369, Pt. B, §16 (AMD).]

A special mobile shop license issued pursuant to this section must set out on the license the area in which that mobile shop is authorized to operate and any other special requirements or restrictions to which that license is subject. A separate license must be obtained for each municipality in which a mobile shop operates. [1991, c. 397, §6 (NEW).]

SECTION HISTORY

1991, c. 397, §6 (NEW). 2007, c. 402, Pt. HH, §11 (AMD). 2009, c. 369, Pt. B, §16 (AMD). 2011, c. 286, Pt. M, §15 (AMD).



32 §14226. Qualifications; cosmetology

A person is eligible to obtain a license under this chapter for the practice of cosmetology if that person: [1991, c. 397, §6 (NEW).]

1. Age. Is at least 17 years of age;

[ 1991, c. 397, §6 (NEW) .]

2. Education. Has satisfactorily completed the 10th grade in a secondary school or its equivalent;

[ 1991, c. 397, §6 (NEW) .]

3. Training. Has satisfactorily completed a course of instruction in cosmetology of 1,500 hours in not less than 9 months in a school licensed by the director or has experience in the practice of cosmetology as a trainee of 2,500 hours distributed over a period of at least 18 months; and

[ 2009, c. 369, Pt. B, §17 (AMD) .]

4. Examination. Has passed an approved examination.

A. [1997, c. 210, §25 (RP).]

B. [2011, c. 286, Pt. M, §16 (RP).]

[ 2011, c. 286, Pt. M, §16 (AMD) .]

SECTION HISTORY

1991, c. 397, §6 (NEW). 1993, c. 630, §§B16,17 (AMD). 1997, c. 210, §§24,27 (AMD). 2007, c. 402, Pt. HH, §12 (AMD). 2009, c. 369, Pt. B, §§17-19 (AMD). 2011, c. 286, Pt. M, §§16, 17 (AMD).



32 §14227. Qualifications; barbering

A person is eligible to obtain a license under this chapter for the practice of barbering if that person: [1991, c. 397, §6 (NEW).]

1. Age. Is at least 17 years of age;

[ 1991, c. 397, §6 (NEW) .]

2. Education. Has satisfactorily completed the 10th grade in a secondary school or its equivalent;

[ 1991, c. 397, §6 (NEW) .]

3. Training. Has satisfactorily completed a course of instruction in barbering of 1,500 hours in not less than 9 months in a school licensed by the director or has experience in the practice of barbering as a trainee of 2,500 hours distributed over a period of at least 18 months; and

[ 2009, c. 369, Pt. B, §20 (AMD) .]

4. Examination. Has passed an approved examination.

A. [1997, c. 210, §29 (RP).]

B. [2011, c. 286, Pt. M, §18 (RP).]

[ 2011, c. 286, Pt. M, §18 (AMD) .]

SECTION HISTORY

1991, c. 397, §6 (NEW). 1993, c. 630, §§B18,19 (AMD). 1997, c. 210, §§28-31 (AMD). 2007, c. 402, Pt. HH, §13 (AMD). 2009, c. 369, Pt. B, §§20-22 (AMD). 2011, c. 286, Pt. M, §§18, 19 (AMD).



32 §14227-A. Qualifications; limited barbering

A person is eligible to obtain a license under this chapter for the practice of limited barbering if that person: [2011, c. 286, Pt. M, §20 (NEW).]

1. Age. Is at least 17 years of age;

[ 2011, c. 286, Pt. M, §20 (NEW) .]

2. Education. Has satisfactorily completed the 10th grade in a secondary school or its equivalent;

[ 2011, c. 286, Pt. M, §20 (NEW) .]

3. Training. Has satisfactorily completed a course of instruction in the practice of limited barbering of 800 hours in not less than 5 months in a school licensed by the director or has experience in the practice of limited barbering as a trainee of 1,600 hours distributed over a period of at least 10 months; and

[ 2011, c. 286, Pt. M, §20 (NEW) .]

4. Examination. Has passed an approved examination.

[ 2011, c. 286, Pt. M, §20 (NEW) .]

SECTION HISTORY

2011, c. 286, Pt. M, §20 (NEW).



32 §14228. Qualifications; aesthetics

A person is eligible to obtain a license under this chapter for the practice of aesthetics if that person: [1991, c. 397, §6 (NEW).]

1. Age. Is at least 17 years of age;

[ 1991, c. 397, §6 (NEW) .]

2. Education. Has satisfactorily completed the 10th grade in a secondary school or its equivalent;

[ 1991, c. 397, §6 (NEW) .]

3. Training. Has satisfactorily completed a course of instruction in aesthetics of 600 hours in not less than 3 months in a school licensed by the director or has experience in the practice of aesthetics as a trainee of up to 1,000 hours distributed over a period of at least 6 months. The specific number of hours of course work required up to a maximum of 600 hours must be specified by rule. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A; and

[ 2009, c. 369, Pt. B, §23 (AMD) .]

4. Examination. Has passed an approved examination.

A. [1997, c. 210, §33 (RP).]

B. [2011, c. 286, Pt. M, §21 (RP).]

[ 2011, c. 286, Pt. M, §21 (AMD) .]

SECTION HISTORY

1991, c. 397, §6 (NEW). 1993, c. 630, §B20 (AMD). 1997, c. 210, §§32-34 (AMD). 1999, c. 386, §U3 (AMD). 2001, c. 260, §G1 (AMD). 2007, c. 402, Pt. HH, §14 (AMD). 2009, c. 369, Pt. B, §§23, 24 (AMD). 2011, c. 286, Pt. M, §21 (AMD).



32 §14229. Qualifications; nail technology

A person is eligible to obtain a license under this chapter for the practice of nail technology if that person: [2011, c. 286, Pt. M, §22 (AMD).]

1. Age. Is at least 17 years of age;

[ 1991, c. 397, §6 (NEW) .]

2. Education. Has satisfactorily completed the 10th grade in a secondary school or its equivalent;

[ 1991, c. 397, §6 (NEW) .]

3. Training. Has satisfactorily completed a course of instruction in nail technology of 200 hours in not less than 5 weeks in a school licensed by the director or has experience in the practice of nail technology as a trainee of 400 hours distributed over a period of at least 10 weeks; and

[ 2011, c. 286, Pt. M, §22 (AMD) .]

4. Examination. Has passed an approved examination.

A. [1997, c. 210, §36 (RP).]

B. [2011, c. 286, Pt. M, §22 (RP).]

[ 2011, c. 286, Pt. M, §22 (AMD) .]

SECTION HISTORY

1991, c. 397, §6 (NEW). 1993, c. 630, §B21 (AMD). 1997, c. 210, §§35-37 (AMD). 2007, c. 402, Pt. HH, §15 (AMD). 2009, c. 369, Pt. B, §§25, 26 (AMD). 2011, c. 286, Pt. M, §22 (AMD).



32 §14229-A. First license; reexamination

Within one year of notification of passing an examination, the applicant must pay a fee as set under section 14238 to receive a first license; otherwise, the applicant must retake the full examination to apply for initial licensure. The first license is valid until the next renewal period. The director has the authority to waive the one-year time period for extenuating circumstances. [2011, c. 286, Pt. M, §23 (AMD).]

SECTION HISTORY

2007, c. 402, Pt. HH, §16 (NEW). 2009, c. 369, Pt. B, §27 (AMD). 2011, c. 286, Pt. M, §23 (AMD).



32 §14230. Temporary license

If an applicant to practice cosmetology, barbering, limited barbering, nail technology or aesthetics qualifies for examination, the director may issue to that applicant a temporary license to practice under the direct supervision of a qualified supervisor, as determined by rules, within a licensed shop. The applicant must pay the fee as set under section 14238. A temporary license expires 6 months from the date of issuance and is not renewable. The applicant is not considered a trainee. [2011, c. 286, Pt. M, §24 (AMD).]

SECTION HISTORY

1991, c. 397, §6 (NEW). 1993, c. 630, §B22 (AMD). 1997, c. 210, §38 (AMD). 2007, c. 402, Pt. HH, §17 (AMD). 2009, c. 369, Pt. B, §28 (AMD). 2011, c. 286, Pt. M, §24 (AMD).



32 §14231. Endorsement; examination eligibility for out-of-state applicants

The director may waive the examination and grant a license to any applicant who presents proof of being licensed to practice by another state or other jurisdiction of the United States or another country that maintains professional standards considered by the director to be equivalent to or higher than those set forth in this chapter, as long as no cause exists for denial of a license under section 14236-A. Such an applicant must pay the fee as provided in section 14238. [2011, c. 286, Pt. M, §25 (AMD).]

An applicant who does not hold a current license issued by another state or other jurisdiction of the United States or another country may qualify for examination if the applicant presents proof of having satisfactorily completed a course of instruction in a licensed school or approved experience as a trainee considered by the director to have standards equivalent to or higher than the standards for instruction or experience set forth by this chapter, as long as no cause exists for denial of a license under section 14236-A. The applicant must also comply with all other requirements to become licensed and must pay the fee provided in section 14238. [2011, c. 286, Pt. M, §25 (NEW).]

SECTION HISTORY

1991, c. 397, §6 (NEW). 1993, c. 287, §1 (AMD). 2007, c. 402, Pt. HH, §18 (AMD). 2009, c. 369, Pt. B, §29 (AMD). 2011, c. 286, Pt. M, §25 (AMD).



32 §14232. Trainees

1. License. Each trainee must submit an application for licensure to the director. The application must be accompanied by a fee as set under section 14238 and meet requirements as specified in rule. A trainee license may be renewed no more than 2 times and is subject to fees in accordance with section 14238. The director may grant an additional renewal upon a showing of extenuating circumstances.

A. [2011, c. 286, Pt. M, §26 (RP).]

B. [2011, c. 286, Pt. M, §26 (RP).]

C. [2011, c. 286, Pt. M, §26 (RP).]

D. [2011, c. 286, Pt. M, §26 (RP).]

[ 2011, c. 286, Pt. M, §26 (AMD) .]

2. Filing with the director. Before beginning training, a trainee must file with the director:

A. The employer's name, shop name and address; [1991, c. 397, §6 (NEW).]

B. The date that the training will begin; [1993, c. 630, Pt. B, §23 (AMD).]

C. The type of training, such as cosmetology, barbering, limited barbering, nail technology or aesthetics; [2011, c. 286, Pt. M, §26 (AMD).]

D. Evidence of age; [2007, c. 402, Pt. HH, §19 (AMD).]

E. Evidence of satisfactory completion of the 10th grade or its equivalent; and [2007, c. 402, Pt. HH, §19 (AMD).]

F. The name of the licensee who will directly supervise the trainee in compliance with section 14224, subsection 3. [2007, c. 402, Pt. HH, §19 (NEW).]

Trainees who change their place of employment must notify the director within 10 days of the change and must file a new trainee application.

[ 2011, c. 286, Pt. M, §26 (AMD) .]

3. Courses of instruction. A trainee may take courses of instruction in a licensed school. Hours or time accumulated in a school may be applied to the training program in accordance with rules adopted pursuant to this chapter.

[ 2011, c. 286, Pt. M, §26 (AMD) .]

4. Renewal; display; examination. The director shall furnish a trainee license to each trainee. A trainee license is renewable upon payment of the fee as set under section 14238. The license must be displayed as provided for licenses in section 14224. The term "trainee" must appear in conspicuous print on the license. To be licensed as a cosmetologist, barber, limited barber, aesthetician or nail technician, a trainee, upon completion of the required training in accordance with this chapter, must pass an approved examination.

[ 2011, c. 286, Pt. M, §26 (AMD) .]

SECTION HISTORY

1991, c. 397, §6 (NEW). 1993, c. 630, §B23 (AMD). 2007, c. 402, Pt. HH, §19 (AMD). 2009, c. 369, Pt. B, §30 (AMD). 2011, c. 286, Pt. M, §26 (AMD).



32 §14233. Students

Schools licensed by the director shall maintain and submit a roster of student enrollment and attrition in accordance with rules adopted by the director. [2011, c. 286, Pt. M, §27 (AMD).]

To be eligible for enrollment, the student must be at least 16 years of age and have satisfactorily completed the 10th grade or its equivalent. Evidence of the student's eligibility and enrollment in the school must be maintained by the school and presented to the director or a designee of the director as required by rule and upon request. [2011, c. 286, Pt. M, §27 (AMD).]

All training or services rendered to a member of the public by a student must be under the direct supervision of a duly licensed instructor in a licensed school or as otherwise provided by rule. [2011, c. 286, Pt. M, §27 (AMD).]

SECTION HISTORY

1991, c. 397, §6 (NEW). 1997, c. 210, §39 (AMD). 1999, c. 386, §U4 (AMD). 2007, c. 402, Pt. HH, §20 (AMD). 2009, c. 369, Pt. B, §31 (AMD). 2011, c. 286, Pt. M, §27 (AMD).



32 §14234. Demonstrators

A person may not perform demonstrations unless licensed by the director and upon payment of the fee as set under section 14238. The director shall adopt rules that describe the articles, machines or techniques that may be demonstrated outside the licensed establishment. All demonstrations must be performed in a safe and sanitary manner for the protection of the public. Licenses must be renewed biennially or at such other times as the commissioner may designate. A license is not required for persons who perform demonstrations in a licensed establishment or solely to licensed persons. [2009, c. 369, Pt. B, §32 (AMD).]

SECTION HISTORY

1991, c. 397, §6 (NEW). 1995, c. 80, §2 (RPR). 2007, c. 402, Pt. HH, §21 (AMD). 2009, c. 369, Pt. B, §32 (AMD).



32 §14235. Licenses; renewal

Licensees must renew their licenses annually by filing an application and paying the renewal fee as set under section 14238. The expiration dates for licenses issued under this chapter may be established by the commissioner. [2011, c. 286, Pt. M, §28 (AMD).]

A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee as set under section 14238 in addition to the renewal fee. Any person who submits an application for renewal more than 90 days after the license expiration date is subject to all requirements governing new applicants under this chapter, including a late fee, renewal fee and additional late fee as set under section 14238, except that the director, after giving due consideration to the protection of the public, may waive requirements. [2009, c. 369, Pt. B, §33 (AMD).]

Notwithstanding any other provision of this chapter, the director must waive examination if a renewal application is made by a person within 90 days after separation from the United States Armed Forces, under conditions other than dishonorable, if that person failed to renew a license because of active duty in the armed forces. The waiver of examination may not be granted if the person served more than 4 years in the armed forces, unless evidence is presented to demonstrate that the applicant was required by law to serve that period. [2009, c. 369, Pt. B, §33 (AMD).]

SECTION HISTORY

1991, c. 397, §6 (NEW). 2007, c. 402, Pt. HH, §22 (AMD). 2009, c. 369, Pt. B, §33 (AMD). 2011, c. 286, Pt. M, §28 (AMD).



32 §14235-A. Licenses; initial

An applicant for initial licensure must submit an application together with the fee set under section 14238 and meet the requirements set forth under this chapter. [2009, c. 369, Pt. B, §34 (NEW).]

SECTION HISTORY

2009, c. 369, Pt. B, §34 (NEW).



32 §14236. Investigation of complaints; suspension, revocation and refusal to issue or renew (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 397, §6 (NEW). 2007, c. 402, Pt. HH, §23 (RP).



32 §14236-A. Denial or refusal to renew license; disciplinary action

1. Disciplinary action. In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the director may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for:

A. Addiction, as confirmed by professional diagnosis, to the use of alcohol or other drugs that has resulted or may result in the licensee's being unable to perform duties or being unable to perform those duties in a manner that would not endanger the health or safety of the public to be served; [2007, c. 402, Pt. HH, §24 (NEW).]

B. A professional diagnosis of mental incompetence; [2007, c. 402, Pt. HH, §24 (NEW).]

C. Engaging in false, misleading or deceptive advertising; [2007, c. 402, Pt. HH, §24 (NEW).]

D. Employing a person to practice cosmetology, barbering, limited barbering, nail technology or aesthetics who does not hold a valid license, unless that person is a trainee within the meaning of this chapter; or [2011, c. 286, Pt. M, §29 (AMD).]

E. Any negligence or misconduct in any of the practices licensed under this chapter. [2007, c. 402, Pt. HH, §24 (NEW).]

[ 2011, c. 286, Pt. M, §29 (AMD) .]

2. Reinstatement.

[ 2009, c. 369, Pt. B, §35 (RP) .]

SECTION HISTORY

2007, c. 402, Pt. HH, §24 (NEW). 2009, c. 369, Pt. B, §35 (AMD). 2011, c. 286, Pt. M, §29 (AMD).



32 §14237. Enforcement and disciplinary procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 397, §6 (NEW). 2007, c. 402, Pt. HH, §25 (RP).



32 §14238. Fees

The Director of the Office of Professional and Occupational Regulation within the department may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for licensure of a school may not exceed $500 and the fee for any other purpose may not exceed $100. Rules adopted pursuant to the section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. HH, §26 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

1991, c. 397, §6 (NEW). 1993, c. 630, §B24 (AMD). 1995, c. 397, §123 (AMD). 1997, c. 622, §§3,4 (AMD). 1999, c. 386, §U5 (AMD). 2007, c. 402, Pt. HH, §26 (RPR). 2011, c. 286, Pt. B, §5 (REV).






Subchapter 4: REGULATION OF SCHOOLS

32 §14245. License required; penalties

1. Requirement of license. Any person, partnership, association or corporation located either within or outside the State must obtain a license as specified under section 14246 before:

A. Operating, maintaining or instructing at a school within the State; or [2007, c. 402, Pt. HH, §27 (NEW).]

B. Collecting any tuition, fee or other charge for education, instruction or other services provided or to be provided by a school. [2007, c. 402, Pt. HH, §27 (NEW).]

[ 2009, c. 369, Pt. B, §36 (AMD) .]

2. Unlicensed practice. Any person, partnership, association or corporation that violates subsection 1 is subject to the provisions of Title 10, section 8003-C, except that, notwithstanding Title 10, section 8003-C, such a person, partnership, association or corporation is subject to a fine of not less than $100 but not more than $5,000 for each violation.

[ 2007, c. 402, Pt. HH, §27 (AMD) .]

3. Enforcement actions.

[ 1997, c. 771, §10 (RP) .]

SECTION HISTORY

1997, c. 266, §18 (NEW). 1997, c. 771, §10 (AMD). 2007, c. 402, Pt. HH, §27 (AMD). 2009, c. 369, Pt. B, §36 (AMD).



32 §14246. License application form; fee; bond

1. Application requirements; licensing; bonding and revocation of license. The application for a license required by this subchapter must be accompanied by an application fee as set under section 14238 and a surety bond. For applicants that participate in state or federal financial aid programs, except the Federal Direct Student Loan Program under the federal Higher Education Act of 1965, 20 United States Code, Section 1087a et seq., the bond must be in favor of the Finance Authority of Maine. For all other applicants, the bond must be in favor of the director. The amount of the bond for a new applicant is $20,000. For renewal applicants, the amount of the bond must be equal to the greater of 10% of the applicant's gross receipts from tuition in the 12 months prior to the application for renewal or $20,000.

A. A license is valid for a period of 12 months from the date of issuance or as otherwise determined by the commissioner. [2007, c. 402, Pt. HH, §28 (AMD).]

B. The bond must be continuous and must provide indemnification to any student suffering loss as a result of any fraud, misrepresentation, violation of this subchapter or rules adopted under this subchapter or breach of contract. The bond must provide for written notification by the surety to the director in the event of cancellation. Cancellation of the bond by the surety, or payment under the bond by the surety to the director or the Finance Authority of Maine, results in the revocation of the license. The bond must also specifically provide that proceeds are available to pay tuition refunds to students or to student loan lenders on behalf of students eligible for those refunds pursuant to the policies of the school or state or federal law, rule or regulation. [2009, c. 369, Pt. B, §37 (AMD).]

C. If one or more students notify the director or the Finance Authority of Maine of a claim the student has against the school for fraud, misrepresentation, breach of contract or refund due, or that the school has violated the provisions of this subchapter or applicable rules, or if any such event is discovered by the director or the Finance Authority of Maine from other sources and the holder of the bond has reason to believe the claim is valid, the holder may make a claim against the bond on behalf of the student or students affected, or on behalf of the director. The director and the Finance Authority of Maine have the concurrent right at any time to review the school's operations and all its records to determine if the school is in compliance with this subchapter and rules adopted under this subchapter, or to determine if any claim of a student against the school is valid. [2009, c. 369, Pt. B, §37 (AMD).]

[ 2009, c. 369, Pt. B, §37 (AMD) .]

2. License fee; renewal fee; renewal requirements. A fee as set under section 14238 is charged for the initial license and for the annual renewal of a license. Each submission for a license renewal must include the school's most recent financial audit conducted by a certified public accountant unaffiliated with the school. When a school does not participate in federal or state financial aid programs, internally prepared financial statements signed by the applicant are acceptable. Every renewal application must include a bond in the required amount. The director shall provide copies of the audit or financial statements and, in cases in which the bond is not in favor of the director, the original bond to the Finance Authority of Maine and may provide financial information regarding the school to other state agencies with an interest in the operation of the school. When a school applies for renewal of a license the school must certify that:

A. The school has included information in all school brochures and handbooks provided to students, and has posted information in a location in the school frequented by students advising students of their rights to receive refunds and where to direct any complaints the students have concerning their education; and [1997, c. 771, §11 (NEW).]

B. The school is in compliance with all applicable federal and state laws and regulations. [1997, c. 771, §11 (NEW).]

[ 2009, c. 369, Pt. B, §38 (AMD) .]

3. Definitions. As used in this section, the term "bond" means a bond, letter of credit or cash equivalent, acceptable to the holder, in its discretion.

[ 1997, c. 771, §11 (NEW) .]

SECTION HISTORY

1997, c. 266, §18 (NEW). 1997, c. 771, §11 (AMD). 2007, c. 402, Pt. HH, §§28, 29 (AMD). 2009, c. 369, Pt. B, §§37, 38 (AMD).



32 §14247. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 266, §18 (NEW). 1997, c. 771, §12 (AMD). 2007, c. 402, Pt. HH, §30 (AMD). 2009, c. 369, Pt. B, §39 (RP).



32 §14248. On-site evaluations

The director shall conduct biennial on-site evaluations of schools to ensure compliance with this subchapter and applicable rules. The expense of the on-site evaluation must be borne by the school examined. [2009, c. 369, Pt. B, §40 (AMD).]

SECTION HISTORY

1997, c. 266, §18 (NEW). 2009, c. 369, Pt. B, §40 (AMD).



32 §14249. Complaints

The director may investigate complaints involving a school including any allegation of noncompliance with or violation of this subchapter and applicable rules. The director shall promptly notify the Finance Authority of Maine of any complaints involving student financial assistance. After a hearing in conformance with Title 5, chapter 375, subchapter 4, the director may amend or modify any license and may suspend or refuse to renew a license as provided in Title 5, section 10004. [2009, c. 369, Pt. B, §41 (AMD).]

SECTION HISTORY

1997, c. 266, §18 (NEW). 1997, c. 771, §13 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. HH, §31 (AMD). 2009, c. 369, Pt. B, §41 (AMD).



32 §14250. Denial or refusal to renew school license; disciplinary action

The director may deny a school license, refuse to renew a school license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for any of the reasons enumerated in Title 10, section 8003, subsection 5-A, paragraph A. [2009, c. 369, Pt. B, §42 (AMD).]

SECTION HISTORY

1997, c. 266, §18 (NEW). 2007, c. 402, Pt. HH, §32 (RPR). 2009, c. 369, Pt. B, §42 (AMD).



32 §14251. Enforcement actions

The State may bring an action in Superior Court to enjoin any person from violating this subchapter or rules adopted under this subchapter regardless of whether proceedings have been or may be instituted in the District Court or whether criminal proceedings have been or may be instituted. A violation of this subchapter or any rule adopted under this subchapter is prima facie evidence of a violation of the Maine Unfair Trade Practices Act. Responsible owners, officers and employees of licensees are personally liable to any person harmed by intentional violations of this subchapter or applicable rules, including violations of rules regarding the payment of refunds, for the amount of damage caused by the violation. [1997, c. 771, §14 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1997, c. 771, §14 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



32 §14252. Actions on behalf of students

In addition to other powers or remedies under this subchapter, the State may bring one or more actions in any state or federal court having jurisdiction on behalf of students harmed by fraud, misrepresentation, violation of this subchapter or applicable rules. The Finance Authority of Maine has concurrent power to bring one or more actions in any state or federal court having jurisdiction on behalf of students harmed by failure to pay refunds of tuition due from the school or its owners or employees. [1997, c. 771, §14 (NEW).]

SECTION HISTORY

1997, c. 771, §14 (NEW).









Chapter 127: MASSAGE THERAPISTS

32 §14301. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 403, §1 (NEW).]

1. Commissioner. "Commissioner" means Commissioner of Professional and Financial Regulation.

[ 1991, c. 403, §1 (NEW) .]

2. Department. "Department" means Department of Professional and Financial Regulation.

[ 1991, c. 403, §1 (NEW) .]

3. Massage therapist or massage practitioner. "Massage therapist" or "massage practitioner" means a person who provides or offers to provide massage therapy for a fee, monetary or otherwise.

[ 1997, c. 681, §1 (AMD) .]

4. Massage therapy. "Massage therapy" means a scientific or skillful manipulation of soft tissue for therapeutic or remedial purposes, specifically for improving muscle tone and circulation and promoting health and physical well-being. The term includes, but is not limited to, manual and mechanical procedures for the purpose of treating soft tissue only, the use of supplementary aids such as rubbing alcohol, liniments, oils, antiseptics, powders, herbal preparations, creams or lotions, procedures such as oil rubs, salt glows and hot or cold packs or other similar procedures or preparations commonly used in this practice. This term specifically excludes manipulation of the spine or articulations and excludes sexual contact as defined in Title 17-A, section 251, subsection 1, paragraph D.

[ 1991, c. 548, Pt. E, (AMD) .]

SECTION HISTORY

1991, c. 403, §1 (NEW). 1991, c. 548, §E (AMD). 1993, c. 245, §1 (AMD). 1997, c. 681, §1 (AMD).



32 §14302. Commissioner; powers and duties

The commissioner or the commissioner's designee has the following powers and duties in addition to all other powers and duties set forth in this chapter. [1991, c. 403, §1 (NEW).]

1. Standards. The commissioner shall administer and enforce this chapter.

[ 1991, c. 403, §1 (NEW) .]

2. Rules. The commissioner shall adopt rules in accordance with the Maine Administrative Procedure Act necessary to carry out the purposes of this chapter.

[ 1991, c. 403, §1 (NEW) .]

3. Complaints.

[ 2007, c. 402, Pt. II, §1 (RP) .]

4. Contracts.

[ 2007, c. 402, Pt. II, §2 (RP) .]

5. Register.

[ 2007, c. 402, Pt. II, §3 (RP) .]

6. Hearings.

[ 2007, c. 402, Pt. II, §4 (RP) .]

7. Advisory council.

[ 2005, c. 294, §25 (RP) .]

SECTION HISTORY

1991, c. 403, §1 (NEW). 1993, c. 245, §2 (AMD). 1997, c. 681, §§2,3 (AMD). 2005, c. 294, §25 (AMD). 2007, c. 402, Pt. II, §§1-4 (AMD).



32 §14303. Employees (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 403, §1 (NEW). 1995, c. 397, §124 (RP).



32 §14304. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 403, §1 (NEW). 1993, c. 245, §3 (AMD). 1997, c. 681, §4 (RP).



32 §14305. Requirements for registration (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 403, §1 (NEW). 1993, c. 245, §§4,5 (AMD). 1997, c. 681, §5 (RP).



32 §14306. Registration not allowed (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 403, §1 (NEW). 1993, c. 245, §6 (RP).



32 §14306-A. Certification (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 245, §7 (NEW). 1997, c. 681, §6 (RP).



32 §14306-B. Requirements for certification (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 245, §7 (NEW). 1997, c. 681, §6 (RP).



32 §14306-C. Licensing

1. License required. Beginning on the effective date of this section, a person may not, unless specifically exempted by this chapter, claim to be a massage therapist or a massage practitioner unless licensed in accordance with this chapter.

[ 1997, c. 681, §7 (NEW) .]

2. Individual licensing. Only an individual who is qualified under this chapter may be issued a license to practice massage therapy.

[ 1997, c. 681, §7 (NEW) .]

SECTION HISTORY

1997, c. 681, §7 (NEW).



32 §14306-D. Qualifications; massage therapists

Each applicant for licensure must demonstrate competence to engage in the practice of massage therapy in a manner that safeguards the interests of the public. [1997, c. 681, §7 (NEW).]

1. Requirements. The following requirements are considered minimum evidence satisfactory to the department that an applicant is qualified for licensure under this chapter. An applicant must:

A. Pass the examination sponsored by the National Certification Board for Therapeutic Massage and Bodywork or the Federation of State Massage Therapy Boards or their successor or other organizations approved by the department; or demonstrate completion of a course of training consisting of 500 or more hours approved by the department; [2007, c. 402, Pt. II, §5 (AMD).]

B. Be 18 years of age or older; [1997, c. 681, §7 (NEW).]

C. Possess a high school diploma or its equivalent; and [2007, c. 402, Pt. II, §5 (AMD).]

D. [2007, c. 402, Pt. II, §5 (RP).]

E. Pay an application fee and an annual licensing fee as set under section 14306-G. [2007, c. 402, Pt. II, §5 (AMD).]

[ 2007, c. 402, Pt. II, §5 (AMD) .]

2. Existing certified massage therapists.

[ 2007, c. 402, Pt. II, §5 (RP) .]

SECTION HISTORY

1997, c. 681, §7 (NEW). 2001, c. 323, §31 (AMD). 2007, c. 402, Pt. II, §5 (AMD).



32 §14306-E. Requirements for licensure; registered massage practitioners (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 681, §7 (NEW). 2001, c. 323, §32 (AMD). 2007, c. 402, Pt. II, §6 (RP).



32 §14306-F. Terms of license

1. Renewal. A license renewal fee as set under section 14306-G must be paid by the licensee. Licenses issued under this chapter expire annually on their anniversary date or as otherwise provided by the commissioner. Any license not renewed by its date of expiration automatically expires. Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee in addition to the renewal fee as set under section 14306-G. Any person who submits an application for renewal more than 90 days after the renewal date is subject to all requirements governing new applicants under this chapter, except that the commissioner may, giving due consideration to the protection of the public, waive examination if the renewal application is received, together with the late fee and renewal fee, within 2 years from the date of the expiration.

[ 2011, c. 286, Pt. N, §1 (AMD) .]

2. Continuing education and supervision. The department, by rule, may establish continuing education and supervision requirements. An applicant for a renewal of a license must show proof of satisfying the continuing education requirements set forth by the department. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 681, §7 (NEW) .]

SECTION HISTORY

1997, c. 681, §7 (NEW). 2001, c. 323, §33 (AMD). 2007, c. 402, Pt. II, §7 (AMD). 2011, c. 286, Pt. N, §1 (AMD).



32 §14306-G. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $100 annually. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [2001, c. 323, §34 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

2001, c. 323, §34 (NEW). 2011, c. 286, Pt. B, §5 (REV).



32 §14307. Exemptions to registration or certification

1. Other professionals. This chapter does not apply to the activities or services of members of other professions licensed, certified or registered by the State, including, but not limited to, physicians, chiropractors, physical therapists, cosmetologists or registered nurses performing soft tissue manipulation consistent with the laws of the State governing their practices, provided they do not use the title "massage therapist" or "massage practitioner."

[ 1993, c. 245, §8 (AMD) .]

2. Other exemptions. This chapter does not apply to the activities and services of individuals who practice other forms of tissue work exclusive of massage therapy, such as rolfing, Trager, reflexology, Shiatsu, Reiki and polarity, if those practitioners do not use the title "massage therapist" or "massage practitioner," unless they choose to meet the requirements of this chapter.

[ 1993, c. 245, §8 (AMD) .]

SECTION HISTORY

1991, c. 403, §1 (NEW). 1993, c. 245, §8 (AMD).



32 §14308. Disciplinary action; grounds; procedure; complaints (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 403, §1 (NEW). 1993, c. 245, §8 (AMD). 1993, c. 600, §A278 (AMD). RR 1997, c. 2, §56 (COR). 1997, c. 681, §8 (AMD). 2007, c. 402, Pt. II, §8 (RP).



32 §14308-A. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the commissioner may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2007, c. 402, Pt. II, §9 (NEW).]

1. Habitual substance abuse. Habitual substance abuse that has resulted or is forseeably likely to result in the applicant's or licensee's performing services in a manner that endangers the health or safety of clients;

[ 2007, c. 402, Pt. II, §9 (NEW) .]

2. Mental incompetence. A current medical finding of mental incompetence that affects the applicant's or licensee's ability to perform that person's occupation in a healthy and safe manner; or

[ 2007, c. 402, Pt. II, §9 (NEW) .]

3. Revocation or denial. Revocation in any state of a professional or occupational license, certification or registration for disciplinary reasons or rejection of any application for reasons related to untrustworthiness, within 3 years of the date of application.

[ 2007, c. 402, Pt. II, §9 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. II, §9 (NEW).



32 §14309. Unlicensed practice

A person who violates section 14306-C is subject to the provisions of Title 10, section 8003-C. [2007, c. 402, Pt. II, §10 (AMD).]

SECTION HISTORY

1991, c. 403, §1 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 421, §B105 (AMD). 2001, c. 421, §C1 (AFF). 2007, c. 402, Pt. II, §10 (AMD).



32 §14310. Home rule

Nothing in this chapter prohibits a municipality from adopting or enforcing an ordinance that regulates massage, massage practitioners or massage therapists. If a municipality adopts such an ordinance, an individual must comply with the provisions of this chapter and any provision of the local ordinance that is more restrictive than this chapter. [1993, c. 245, §9 (AMD).]

SECTION HISTORY

1991, c. 403, §1 (NEW). 1993, c. 245, §9 (AMD).



32 §14311. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 245, §10 (NEW). 2007, c. 402, Pt. II, §11 (RP).






Chapter 127-A: ATHLETIC TRAINERS

32 §14351. Purpose

The Legislature finds that the practice of athletic training affects the public health, safety and welfare and is subject to regulation in the public interest. The purpose of this chapter is to protect the public from unlicensed persons professing to be "athletic trainers" and from unprofessional conduct by persons licensed to use the term "athletic trainer." [2007, c. 402, Pt. JJ, §1 (AMD).]

SECTION HISTORY

1995, c. 275, §1 (NEW). 2007, c. 402, Pt. JJ, §1 (AMD).



32 §14352. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 275, §1 (NEW).]

1. Athlete. "Athlete" means a physically active individual training for or participating in an amateur, educational or professional athletic organization or any other association that sponsors athletic programs or events in the State.

[ 1995, c. 275, §1 (NEW) .]

2. Athletic injury. "Athletic injury" means a disruption of tissue continuity that is sustained by an athlete or recreational athlete when that injury:

A. Results from that individual's participation in or training for sports, fitness training or other athletic competition; or [1995, c. 275, §1 (NEW).]

B. Restricts or prevents that individual from participation in those activities. [1995, c. 275, §1 (NEW).]

[ 1995, c. 275, §1 (NEW) .]

3. Athletic trainer. "Athletic trainer" means a person licensed by the department to use that title after meeting the requirements of this chapter.

[ 1995, c. 275, §1 (NEW) .]

4. Athletic training. "Athletic training" means:

A. Prevention of athletic injuries; [1995, c. 275, §1 (NEW).]

B. Recognition and evaluation of athletic injuries; [1995, c. 275, §1 (NEW).]

C. Management, treatment and disposition of athletic injuries; [1995, c. 275, §1 (NEW).]

D. Rehabilitation of athletic injuries; [1995, c. 275, §1 (NEW).]

E. Organization and administration of an athletic training program; and [1995, c. 275, §1 (NEW).]

F. Education and counseling of athletes, recreational athletes, coaches, family members, medical personnel and communities in the area of care and prevention of athletic injuries. [1995, c. 275, §1 (NEW).]

[ 1995, c. 275, §1 (NEW) .]

5. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1995, c. 275, §1 (NEW) .]

6. Department. "Department" means the Department of Professional and Financial Regulation.

[ 1995, c. 275, §1 (NEW) .]

7. Recreational athlete. "Recreational athlete" means an individual participating in fitness training and conditioning, sports or other athletic competition, practices or events requiring physical strength, agility, flexibility, range of motion, speed or stamina and who is not affiliated with an amateur, educational or professional athletic organization or any association that sponsors athletic programs or events in the State.

[ 1995, c. 275, §1 (NEW) .]

SECTION HISTORY

1995, c. 275, §1 (NEW).



32 §14353. Commissioner; powers and duties

The commissioner or the commissioner's designee has the following powers and duties in addition to all other powers and duties set forth in this chapter. [1995, c. 275, §1 (NEW).]

1. Standards. The commissioner shall administer and enforce the standards under this chapter.

[ 1995, c. 275, §1 (NEW) .]

2. Rules. The commissioner shall adopt rules in accordance with the Maine Administrative Procedure Act necessary to carry out the purposes of this chapter.

[ 1995, c. 275, §1 (NEW) .]

3. Complaints.

[ 2007, c. 402, Pt. JJ, §2 (RP) .]

4. Contracts.

[ 2007, c. 402, Pt. JJ, §2 (RP) .]

5. Hearings.

[ 2007, c. 402, Pt. JJ, §2 (RP) .]

6. Advisory council. The commissioner shall select members of the athletic training community to serve on an advisory council and to consult with the commissioner concerning the regulation of athletic trainers. The council may submit recommendations to the department concerning any matter and the department may consider the recommendations in making its decisions. Membership on the council is not a conflict of interest regardless of the occupations or associations of the members.

[ 2007, c. 402, Pt. JJ, §2 (AMD) .]

7. Employees.

[ 2007, c. 402, Pt. JJ, §2 (RP) .]

8. Budget.

[ 2007, c. 402, Pt. JJ, §2 (RP) .]

SECTION HISTORY

1995, c. 275, §1 (NEW). 2007, c. 402, Pt. JJ, §2 (AMD).



32 §14354. Necessity for licensure

Beginning January 1, 1996 a person may not profess to be an athletic trainer or use the title "athletic trainer" alone or in connection with other words or the initials "AT" alone or in connection with other initials, whether or not compensation is received, unless licensed in accordance with this chapter. [1995, c. 275, §1 (NEW).]

1. Athletic training. When providing athletic training to an athlete without referral from a doctor of medicine, osteopathy, podiatry or dentistry, the athletic trainer is subject to the following requirements.

A. An athletic trainer may not make a medical diagnosis. The athletic trainer shall refer to a licensed doctor of medicine, osteopathy, podiatry or dentistry an athlete whose physical condition, either at the initial evaluation or during subsequent treatment, the athletic trainer determines to be beyond the scope of the practice of the athletic trainer. [1995, c. 275, §1 (NEW).]

B. If there is no improvement in an athlete who has sustained an athletic injury within 15 days of initiation of treatment, the athletic trainer shall refer the athlete to a licensed doctor of medicine, osteopathy, podiatry or dentistry or a licensed physical therapist. [1995, c. 275, §1 (NEW).]

C. If an athletic injury requires treatment for more than 45 days, the athletic trainer shall consult with, or refer the athlete to, a licensed doctor of medicine, surgery, osteopathy, podiatry or dentistry or a licensed physical therapist. The athletic trainer shall document the action taken. [1995, c. 275, §1 (NEW).]

[ 1995, c. 275, §1 (NEW) .]

2. Training of recreational athlete. When providing athletic training to the recreational athlete, for other than emergency care or the care of minor sprains, strains and contusions, the athletic trainer shall refer the athlete to a doctor of medicine, osteopathy, podiatry or dentistry or a licensed physical therapist.

For the treatment of the recreational athlete, for other than emergency care or the care of minor sprains, strains and contusions, the athletic trainer must receive referral from a doctor of medicine, osteopathy, podiatry or dentistry or a licensed physical therapist.

When providing care and treatment to the recreational athlete sustaining minor sprains, strains and contusions, the athletic trainer is subject to the following requirements.

A. An athletic trainer may not make a medical diagnosis. The athletic trainer shall refer to a licensed doctor of medicine, osteopathy, podiatry or dentistry an athlete whose physical condition, either at the initial evaluation or during subsequent treatment, the athletic trainer determines to be beyond the scope of practice of the athletic trainer. [1995, c. 275, §1 (NEW).]

B. If there is no improvement in a recreational athlete who has sustained an athletic injury within 15 days of initiation of treatment, the athletic trainer shall refer the recreational athlete to a licensed doctor of medicine, osteopathy, podiatry or dentistry or a licensed physical therapist. [1995, c. 275, §1 (NEW).]

C. If an athletic injury requires treatment for more than 45 days, the athletic trainer shall consult with or refer the recreational athlete to a licensed doctor of medicine, osteopathy, podiatry or dentistry or a licensed physical therapist. [1995, c. 275, §1 (NEW).]

[ 1995, c. 275, §1 (NEW) .]

SECTION HISTORY

1995, c. 275, §1 (NEW).



32 §14355. License violations

A person who violates section 14354 is subject to the provisions of Title 10, section 8003-C. [2007, c. 402, Pt. JJ, §3 (AMD).]

SECTION HISTORY

1995, c. 275, §1 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. JJ, §3 (AMD).



32 §14356. Exemptions

Nothing in this chapter prevents or restricts the practice, services or activities of: [1995, c. 275, §1 (NEW).]

1. Federal employee. A person employed as an athletic trainer by the Federal Government or any federal agency if that person provides athletic training under the direction or control of that person's employing organization;

[ 1995, c. 275, §1 (NEW) .]

2. Student athletic trainer. A person fulfilling the requirements for licensure or pursuing a supervised course of study leading to a degree or certificate in athletic training at an accredited or approved educational program if the person is designated by a title that indicates that person's status as a student or trainee;

[ 1995, c. 275, §1 (NEW) .]

3. Experience requirement. A person fulfilling the supervised practical training requirements of this chapter if that training is necessary to meet the requirements of this chapter; or

[ 1995, c. 275, §1 (NEW) .]

4. Visiting team. A person performing athletic training services in the State for an out-of-state team that is in the State for competition at which an athletic trainer licensed under this chapter or a physician is available if these services are performed for no more than 4 days at a time or for no more than 30 days a year.

[ 1995, c. 275, §1 (NEW) .]

SECTION HISTORY

1995, c. 275, §1 (NEW).



32 §14357. Qualifications for licensure

1. Qualifications. To qualify for a license as an athletic trainer an applicant must:

A. Demonstrate that the applicant is trustworthy and competent to engage in practice as an athletic trainer in a manner that safeguards the interests of the public; [1995, c. 275, §1 (NEW).]

B. Be a graduate of a college or university approved by the department and have successfully completed that college's or university's curriculum in athletic training or other curricula acceptable to the department and have completed an athletic training education program approved by the National Athletic Trainers' Association or its successor or other organization approved by the department or a program of practical training in athletic training acceptable to the department; and [2007, c. 402, Pt. JJ, §4 (AMD).]

C. Have passed the National Athletic Trainers' Association Board of Certification examination or be currently certified by the National Athletic Trainers' Association or its successor or other organization approved by the department. [2007, c. 402, Pt. JJ, §5 (AMD).]

[ 2007, c. 402, Pt. JJ, §§4, 5 (AMD) .]

SECTION HISTORY

1995, c. 275, §1 (NEW). 2007, c. 402, Pt. JJ, §§4, 5 (AMD).



32 §14358. Fees

The Director of the Office of Professional and Occupational Regulation within the department may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $300 annually. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. JJ, §6 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

1995, c. 275, §1 (NEW). 1999, c. 685, §23 (AMD). 2007, c. 402, Pt. JJ, §6 (AMD). 2011, c. 286, Pt. B, §5 (REV).



32 §14359. Renewal

A license renewal fee as set under section 14358 must be paid by the licensee. Licenses issued under this chapter expire annually on their anniversary date or as otherwise provided by the commissioner. Any license not renewed by its date of expiration automatically expires. Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee in addition to the renewal fee as set under section 14358. A person who submits an application for renewal more than 90 days after the license expiration date is subject to all requirements governing new applicants under this chapter, except that the department may in its discretion, giving consideration to the protection of the public, waive examination if the renewal application is received, together with the late fee and renewal fee, within 2 years from the date of that expiration. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. JJ, §7 (AMD).]

For the purposes of satisfying the continuing education requirements, each application for license renewal must include current certification by the National Athletic Trainers' Association or its successor or other organization approved by the department. [2007, c. 402, Pt. JJ, §7 (AMD).]

SECTION HISTORY

1995, c. 275, §1 (NEW). 1999, c. 685, §24 (AMD). 2007, c. 402, Pt. JJ, §7 (AMD).



32 §14360. Temporary licenses

A temporary license may be granted to a person who has completed the education and experience requirements of this chapter and has submitted the license fee as set under section 14358. This license allows the person to use the title "student athletic trainer" when practicing under the direction of a licensed athletic trainer. This license becomes invalid after 6 months or upon failure by the licensee of the National Athletic Trainers' Association Board of Certification examination, whichever event occurs first. The license may not be renewed. [2007, c. 402, Pt. JJ, §8 (AMD).]

SECTION HISTORY

1995, c. 275, §1 (NEW). 2007, c. 402, Pt. JJ, §8 (AMD).



32 §14361. Revocation and reissuance (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 275, §1 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. JJ, §9 (RP).



32 §14361-A. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the department may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2007, c. 402, Pt. JJ, §10 (NEW).]

1. Addiction. Addiction to alcohol or other drugs resulting in the licensed athletic trainer's inability to perform that trainer's duties safely and competently;

[ 2007, c. 402, Pt. JJ, §10 (NEW) .]

2. Incompetency. A court finding of mental incompetency;

[ 2007, c. 402, Pt. JJ, §10 (NEW) .]

3. Accomplice. Aiding a person not duly licensed as an athletic trainer in misrepresentation as an athletic trainer; or

[ 2007, c. 402, Pt. JJ, §10 (NEW) .]

4. Unethical conduct. A finding by the National Athletic Trainers' Association's Ethics Committee of a violation of the National Athletic Trainers' Association's Code of Ethics or a finding by the National Athletic Trainers' Association's Board of Certification's Professional Practice and Discipline Committee of a violation of the Board of Certification's Standards of Professional Practice or findings by successor or other organizations with respect to codes of ethics approved by the department.

[ 2007, c. 402, Pt. JJ, §10 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. JJ, §10 (NEW).



32 §14362. Disposition of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 275, §1 (NEW). 1995, c. 502, §H48 (AMD). 2007, c. 402, Pt. JJ, §11 (RP).






Chapter 128: REGULATION OF TRANSIENT SALES

Subchapter 1: DOOR-TO-DOOR HOME REPAIR TRANSIENT SELLERS

32 §14501. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 324, §3 (AMD).]

1. Consumer. "Consumer" means any person who purchases or contracts for the purchase of home repair services.

[ 1993, c. 444, §1 (NEW) .]

2. Department. "Department" means the Department of Professional and Financial Regulation, Office of Professional and Occupational Regulation.

[ 1993, c. 444, §1 (NEW); 1995, c. 502, Pt. H, §48 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

3. Door-to-door sales. "Door-to-door sales" means the solicitation or sale of home repair services by a home repair seller or the seller's employees to a consumer as a result of or in connection with the seller's or the employee's direct contact accomplished by means of a personal visit to the consumer, other than at the seller's place of business, without the consumer soliciting the initial contact.

[ 1993, c. 444, §1 (NEW) .]

4. Employee. "Employee" means any independent contractor, agent or person working for a salary or a commission who is affiliated with a home repair seller.

[ 1993, c. 444, §1 (NEW) .]

5. Home repair seller. "Home repair seller" means any person, partnership, corporation, business, trust or other legal entity that sells or provides home repair services.

[ 1993, c. 444, §1 (NEW) .]

6. Home repair services. "Home repair services" means to fix, replace, alter, convert, modernize, improve or make an addition to real property primarily designed or used as a residence. "Home repair services" includes, but is not limited to, the construction, installation, replacement, improvement or cleaning of driveways, swimming pools, porches, kitchens, chimneys, chimney liners, garages, fences, fall-out shelters, central air conditioning, central heating, boilers, furnaces, hot water heaters, electric wiring, sewers, plumbing fixtures, storm doors, storm windows, siding or awnings or other improvements to structures within the residence or upon the land adjacent to the residence, including tree trimming.

[ 1993, c. 444, §1 (NEW) .]

7. Permanent place of business. "Permanent place of business" means a building or other permanent structure, including a home residence, that is owned or held under a 12-month lease or rental agreement, from which business is commenced and that is used in whole or in part for the purpose of engaging in sales of home repair services.

[ 1993, c. 444, §1 (NEW) .]

8. Residence. "Residence" means a single-family or multifamily dwelling, including but not limited to a single-family home, apartment building, condominium, duplex or town house that is used or intended to be used by its occupants as a dwelling place.

[ 1993, c. 444, §1 (NEW) .]

9. Transient seller of home repair services. "Transient seller of home repair services," "transient seller" or "seller" means a home repair seller who engages in the business of door-to-door solicitations or sales of home repair services who does not have, at the time of the solicitation or contract, a permanent place of business in the municipality in which the door-to-door solicitation or sale occurs.

[ 1993, c. 444, §1 (NEW) .]

SECTION HISTORY

1993, c. 444, §1 (NEW). 1995, c. 502, §H48 (AMD). 2001, c. 324, §3 (AMD). 2011, c. 286, Pt. B, §5 (REV).



32 §14502. Exemptions

1. New homes. This subchapter does not apply to the original construction of a single-family or multifamily residence.

[ 2001, c. 324, §4 (AMD) .]

2. Sales amount. This subchapter does not apply to home repair services for which the gross sales price, including any interest or carrying charges, is less than $25.

[ 2001, c. 324, §4 (AMD) .]

SECTION HISTORY

1993, c. 444, §1 (NEW). 2001, c. 324, §4 (AMD).



32 §14503. Home repair services contract

It is a violation of this subchapter if a contract for home repair services to be provided by a transient seller of home repair services fails to meet the written contract requirements, if applicable, of: [2001, c. 324, §5 (AMD).]

1. Consumer solicitations or sales. The laws governing consumer solicitations or sales, sections 4661 to 4670;

[ 1993, c. 444, §1 (NEW) .]

2. Transient sales. The laws governing transient sales, sections 14701 to 14716;

[ 2001, c. 324, §6 (AMD) .]

3. Home solicitation sales. The laws governing home solicitation sales, Title 9-A, sections 3-501 to 3-507; and

[ 1993, c. 444, §1 (NEW) .]

4. Home construction contracts. The laws governing home construction contracts, Title 10, sections 1486 to 1490.

[ 1993, c. 444, §1 (NEW) .]

SECTION HISTORY

1993, c. 444, §1 (NEW). 2001, c. 324, §§5,6 (AMD).



32 §14504. License required

1. License required. A transient seller of home repair services must be licensed by the department and acquire a door-to-door sales license in the manner as set under section 14505 before engaging in the door-to-door sales of home repair services. The licensing requirement under this section is in addition to the licensing requirements applicable to the occupation, trade or profession for which a license is required. A transient seller who solicits sales during the course of a municipal or state repair contract is exempt from this requirement.

[ 2007, c. 402, Pt. KK, §1 (AMD) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. R, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who intentionally violates this section commits a Class D crime. [2003, c. 452, Pt. R, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. R, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Enforcement. This section is enforceable by either the Department of the Attorney General or a district attorney.

[ 2003, c. 452, Pt. R, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 444, §1 (NEW). 2001, c. 324, §7 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §R11 (RPR). 2007, c. 402, Pt. KK, §1 (AMD).



32 §14505. Evidence of licensure

Upon licensure, the department shall issue to a transient seller of home repair services a door-to-door sales license that indicates that the person whose name appears on the license is a licensed transient seller of home repair services under this subchapter. The license must also include the name of the seller's company. [2007, c. 402, Pt. KK, §2 (AMD).]

SECTION HISTORY

1993, c. 444, §1 (NEW). 2001, c. 324, §7 (AMD). 2007, c. 402, Pt. KK, §2 (AMD).



32 §14506. Disclosure of license number

1. Disclosure required. A contract for door-to-door sales of home repair services by a transient seller of home repair services must include the seller's door-to-door sales license number in the following manner: State door-to-door sales license #: (fill in number).

[ 2007, c. 402, Pt. KK, §3 (AMD) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. R, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who intentionally violates this section commits a Class D crime. [2003, c. 452, Pt. R, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. R, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Enforcement. This section is enforceable by either the Department of the Attorney General or a district attorney.

[ 2003, c. 452, Pt. R, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1993, c. 444, §1 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §R12 (RPR). 2007, c. 402, Pt. KK, §3 (AMD).



32 §14507. Application

An application for licensure under this chapter must include: [2007, c. 402, Pt. KK, §4 (AMD).]

1. Application information. The name, local and permanent business and residential address or addresses, date of birth and social security number of the home repair seller;

[ 1993, c. 444, §1 (NEW) .]

2. Employees of the seller. The names and addresses of employees of the seller, their dates of birth and social security numbers;

[ 1993, c. 444, §1 (NEW) .]

3. Statement. At the time of making the application, a statement of all civil judgments or criminal convictions secured or outstanding against the seller that arises out of home repair services during the 4 years prior to making the application, all criminal and civil suits pending against the seller that arise out of home repair services and all criminal convictions and criminal suits pending for theft against the seller.

The seller shall promptly notify the department of all changes or additions in the information required by this section.

Knowingly, intentionally or recklessly making a false statement in an application is grounds for denial of the application or revocation of the license; and

[ 2007, c. 402, Pt. KK, §4 (AMD) .]

4. Photograph. A recent photograph of the home repair seller.

[ 1993, c. 444, §1 (NEW) .]

SECTION HISTORY

1993, c. 444, §1 (NEW). 2007, c. 402, Pt. KK, §4 (AMD).



32 §14508. Renewal application

An annual renewal application must be filed by the seller on October 31st or at such other times as the department designates. The renewal application must include changes or additions to the information required by section 14507. The renewal application must be accompanied by the renewal fee as set under section 14509. [2007, c. 402, Pt. KK, §5 (AMD).]

SECTION HISTORY

1993, c. 444, §1 (NEW). 2001, c. 324, §8 (AMD). 2007, c. 402, Pt. KK, §5 (AMD).



32 §14509. License fee

The Director of the Office of Professional and Occupational Regulation within the department may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $300 annually. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. KK, §6 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

1. Transient seller registration.

[ 1999, c. 685, §25 (RP) .]

2. Renewal.

[ 1999, c. 685, §25 (RP) .]

SECTION HISTORY

1993, c. 444, §1 (NEW). 1999, c. 685, §25 (AMD). 2001, c. 324, §9 (AMD). 2007, c. 402, Pt. KK, §6 (AMD). 2011, c. 286, Pt. B, §5 (REV).



32 §14510. Service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 444, §1 (NEW). 2013, c. 217, Pt. K, §12 (RP).



32 §14511. Forms and model contract (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 444, §1 (NEW). 2001, c. 324, §10 (AMD). 2007, c. 402, Pt. KK, §7 (RP).



32 §14512. Penalties

The penalties in this section are in addition to penalties provided for specific violations within this subchapter. [2003, c. 452, Pt. R, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

1. Criminal penalty.

[ 2003, c. 452, Pt. R, §13 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Civil penalty. The following penalties apply to violations of this subchapter.

A. A transient seller of home repair services or the seller's employee who violates this subchapter commits a civil violation for which a fine of up to $2,000 may be adjudged. This penalty may be assessed against each seller and each employee. [2003, c. 452, Pt. R, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A transient seller of home repair services or the seller's employee who violates this subchapter after having previously violated this subchapter 2 or more times commits a civil violation for which a fine of not more than $5,000 may be adjudged. [2003, c. 452, Pt. R, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A transient seller of home repair services or the seller's employee who violates this subchapter in a way that injures a consumer who is more than 60 years of age commits a civil violation for which a fine of up to $5,000 may be adjudged. [2003, c. 452, Pt. R, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

This subsection is enforceable by either the Department of the Attorney General or a district attorney.

[ 2003, c. 452, Pt. R, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Unfair trade practice. A transient seller of home repair services who fails to obtain a license in violation of this subchapter commits an unfair trade practice in violation of Title 5, section 207.

[ 2007, c. 402, Pt. KK, §8 (AMD) .]

4. Revocation. In any action under this section the court may also revoke the seller's license to engage in the door-to-door sale of home repair services.

[ 2007, c. 402, Pt. KK, §9 (AMD) .]

SECTION HISTORY

1993, c. 444, §1 (NEW). 1995, c. 681, §5 (AMD). 2001, c. 324, §11 (AMD). 2003, c. 452, §R13 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 402, Pt. KK, §§8, 9 (AMD).



32 §14513. Denial or refusal to renew license; disciplinary action

The board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for any of the reasons enumerated in Title 10, section 8003, subsection 5-A, paragraph A. [2007, c. 402, Pt. KK, §10 (NEW).]

SECTION HISTORY

2007, c. 402, Pt. KK, §10 (NEW).






Subchapter 2: TRANSIENT SELLERS OF CONSUMER MERCHANDISE

32 §14701. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 324, §12 (NEW).]

1. Consumer. "Consumer" means any person who purchases or contracts for the purchase of merchandise for any purpose except resale in the ordinary course of trade or business.

[ 2001, c. 324, §12 (NEW) .]

2. Department. "Department" means the Department of Professional and Financial Regulation.

[ 2001, c. 324, §12 (NEW) .]

3. Employee. "Employee" means any independent contractor, agent or person working for a salary or commission.

[ 2001, c. 324, §12 (NEW) .]

4. Merchandise. "Merchandise" includes any objects, wares, goods, promises, commodities, intangibles, services or other things of value but does not include food or technical or vocational schools located outside of the State that are registered pursuant to Title 20-A, section 9501. "Merchandise" does not include securities that are registered or exempt from registration pursuant to chapter 135, the Maine Uniform Securities Act and rules adopted pursuant to that Act or insurance products that are regulated under Title 24-A.

[ 2005, c. 347, Pt. E, §1 (AMD) .]

5. Permanent place of business. "Permanent place of business" means any building or other permanently affixed structure, including a home residence, that is owned or held under a 12-month lease or rental agreement at the time business is commenced and is used in whole or in part for the purpose of engaging in sales of consumer merchandise.

[ 2001, c. 324, §12 (NEW) .]

6. Person. "Person" includes natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations and any other legal entities.

[ 2001, c. 324, §12 (NEW) .]

7. Sale. "Sale" includes any sale, transfer, exchange or barter, offer for sale, promise to sell or attempt to sell, or advertisement for sale, of any merchandise for cash or for credit.

[ 2001, c. 324, §12 (NEW) .]

8. Transient seller of consumer merchandise or transient seller. "Transient seller of consumer merchandise" or "transient seller" means any person who engages in the business of selling merchandise to consumers by means of personal contact or telephone contact, whether or not the seller is present in the State at the time of the contact or the time of sale, and who does not have, for the purposes of carrying on such business, any permanent place of business within this State. "Transient seller of consumer merchandise" does not include a person who sells at public fairs, expositions or bazaars or a member selling on behalf of public service organizations. "Transient seller of consumer merchandise" does not include a person who sells exclusively by mail contact, except for a person who offers merchandise or money prizes as free of charge, such as contest prizes or gifts for answering a survey, but who requires the recipient to pay something of value in order to participate in this offer, including, but not limited to, entrance fees, processing fees or handling charges. A "transient seller of consumer merchandise" does not include a supervised lender as defined in Title 9-A, section 1-301, subsection 39.

[ 2001, c. 324, §12 (NEW) .]

SECTION HISTORY

2001, c. 324, §12 (NEW). 2005, c. 65, §C19 (AMD). 2005, c. 347, §E1 (AMD).



32 §14702. Licensure

1. License required. A person who engages in the business of a transient seller of consumer merchandise, including a self-employed person or a person who employs one or more transient sellers of consumer merchandise, must apply to the department and acquire a license in the manner set forth in section 14706 before engaging in sales of consumer merchandise in this State.

[ 2007, c. 402, Pt. KK, §11 (AMD) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. R, §14 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who intentionally violates this section commits a Class D crime. [2003, c. 452, Pt. R, §14 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. R, §14 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2001, c. 324, §12 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §R14 (RPR). 2007, c. 402, Pt. KK, §11 (AMD).



32 §14703. Licenses

1. Issuance. The department shall issue to each transient seller of consumer merchandise and employee of that transient seller a license that, among other things, must indicate that the person whose name appears on the license is a licensed seller or employee of a licensed seller under this subchapter.

[ 2007, c. 402, Pt. KK, §12 (AMD) .]

2. Possession and presentation. Every transient seller of consumer merchandise and each of the seller's employees must have a valid license, as required by this subchapter, in the seller's or employee's immediate possession at all times when engaging in sales of consumer merchandise in this State and shall present the license for inspection upon request of any person.

[ 2007, c. 402, Pt. KK, §12 (AMD) .]

3. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 2 commits a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. R, §15 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who intentionally violates subsection 2 commits a Class D crime. [2003, c. 452, Pt. R, §15 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. R, §15 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2001, c. 324, §12 (NEW). 2003, c. 452, §R15 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 402, Pt. KK, §12 (AMD).



32 §14704. Disclosure of license number and permanent place of business

1. License number and permanent place of business disclosed in advertisements. Every time a transient seller of consumer merchandise advertises in this State for the sale of merchandise, whether in print or electronic media, the advertisement must disclose the transient seller's license number in the following manner: "State Department of Professional and Financial Regulation Transient Seller's License Number: (Fill in number)" and must disclose the address of the seller's permanent place of business.

[ 2007, c. 402, Pt. KK, §13 (AMD) .]

2. License number and place of business disclosed in written receipt. Every time a transient seller of consumer merchandise sells merchandise to a consumer in this State, the transient seller shall provide the purchaser with a written receipt, at the time of sale, disclosing the transient seller's license number in the following manner: "State Department of Professional and Financial Regulation Transient Seller's License Number: (Fill in number)" and disclosing the transient seller's name and permanent place of business.

[ 2007, c. 402, Pt. KK, §13 (AMD) .]

3. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. R, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who intentionally violates this section commits a Class D crime. [2003, c. 452, Pt. R, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. R, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2001, c. 324, §12 (NEW). 2003, c. 452, §R16 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 402, Pt. KK, §13 (AMD).



32 §14705. Local registration

Nothing in this subchapter affects the right of any town or municipality to make such regulations relative to transient sellers of consumer merchandise as may be permissible under the general law or under any municipal charter. [2001, c. 324, §12 (NEW).]

SECTION HISTORY

2001, c. 324, §12 (NEW).



32 §14706. Application

Each application for a transient seller of consumer merchandise license required by section 14702 must include: [2007, c. 402, Pt. KK, §14 (AMD).]

1. Name and address. The name and local and permanent business address of the applicant;

[ 2001, c. 324, §12 (NEW) .]

2. Employees of applicant. Names of all employees of the applicant employed in this State;

[ 2001, c. 324, §12 (NEW) .]

3. Statement. A statement of all judgments secured or outstanding against the applicant arising out of sales to consumers during the 2 years immediately prior to making the application and of all suits of either a criminal or civil nature pending against the applicant that arise out of sales to consumers, at the time of making the application;

[ 2001, c. 324, §12 (NEW) .]

4. Statement of yearly gross revenues. A statement of anticipated yearly gross revenues from sales of consumer merchandise in this State;

[ 2001, c. 324, §12 (NEW) .]

5. Security deposits. The name and address of the person to whom security deposits made with the department pursuant to this subchapter are returned; and

[ 2001, c. 324, §12 (NEW) .]

6. Seller's certificate. The number of a valid registration certificate issued to the applicant by the State Tax Assessor pursuant to Title 36, chapter 211 or satisfactory evidence that the applicant is not required to be registered under that chapter.

[ 2011, c. 548, §9 (AMD) .]

The applicant shall promptly notify the department of all changes or additions in the information required in this section upon a form prescribed by the department. [2001, c. 324, §12 (NEW).]

Any false statement in an application, either original or supplementary, for a license subjects the applicant to the same penalty as if the applicant had no license. [2007, c. 402, Pt. KK, §15 (AMD).]

SECTION HISTORY

2001, c. 324, §12 (NEW). 2007, c. 402, Pt. KK, §§14, 15 (AMD). 2011, c. 548, §9 (AMD).



32 §14707. Renewal application

A renewal application made under this subchapter must be filed by the applicant on April 30th annually or at such other times as the Commissioner of Professional and Financial Regulation may designate. The renewal application must include all changes or additions in the information required by section 14706. The renewal application must be accompanied by the renewal fee as set under section 14708. [2007, c. 402, Pt. KK, §16 (AMD).]

SECTION HISTORY

2001, c. 324, §12 (NEW). 2007, c. 402, Pt. KK, §16 (AMD).



32 §14708. License fee and security deposit

1. Fees. The Director of the Office of Professional and Occupational Regulation within the department may establish by rule fees for purposes authorized under this subchapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $300. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 402, Pt. KK, §17 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

2. Dedicated revenues.

[ 2007, c. 402, Pt. KK, §17 (RP) .]

3. Security deposit. Every person that engages in the business of transient sellers of consumer merchandise, including the self-employed or those who employ one or more transient sellers of consumer merchandise, shall also make a security deposit of $10,000 or of a sum equal to the anticipated yearly gross revenues in this State, whichever is less, with the department for the protection of consumers as described in section 14712. The security deposit may be made by a bond as drawn by the department and as secured by a surety approved by the department. Only one security deposit is required of each person engaged in transient sales of consumer merchandise.

[ 2001, c. 324, §12 (NEW) .]

4. License issued. The department shall issue to a transient seller of consumer merchandise and to employees of that transient seller a license upon receipt of a completed application with the fees as set under subsection 1 and the security deposit required by subsection 3.

[ 2007, c. 402, Pt. KK, §17 (AMD) .]

SECTION HISTORY

2001, c. 324, §12 (NEW). 2007, c. 402, Pt. KK, §17 (AMD). 2011, c. 286, Pt. B, §5 (REV).



32 §14709. Waiver of security deposit

Transient sellers of consumer merchandise may apply to the department for waiver of the security deposit required by section 14708 by presenting to the authorized person within the department the following information in addition to the information required under section 14706: [2001, c. 324, §12 (NEW).]

1. Consumer sales. A sworn statement by the applicant that the applicant has continuously engaged in consumer sales in this State for a period not less than 3 years;

[ 2001, c. 324, §12 (NEW) .]

2. Theft offenses; fraudulent or deceptive business practice. A sworn statement by the applicant that neither the applicant nor any employee of the applicant operating in this State has been convicted of any theft offense or fraudulent or deceptive business practice in any United States' jurisdiction;

[ 2001, c. 324, §12 (NEW) .]

3. Complaints on file against applicant. A letter from the Attorney General's office in the state where the applicant has its principal place of business stating the nature or absence thereof of complaints on file against the applicant; and

[ 2001, c. 324, §12 (NEW) .]

4. Letter of recommendation. A letter of recommendation from an appropriate trade association that promotes sound and ethical trade practices and the processing of consumer complaints that states the applicant is a member in good standing of that association.

[ 2001, c. 324, §12 (NEW) .]

The authorized person within the department shall forward the completed application for waiver of the security deposit to the Office of the Attorney General for review and shall within 15 days of receipt of the completed application and with the advice of the Attorney General grant or deny the application for waiver. [2001, c. 324, §12 (NEW).]

SECTION HISTORY

2001, c. 324, §12 (NEW).



32 §14710. Revocation of right to waive security deposit

The authorized person within the department shall rescind the right of a transient seller of consumer merchandise to waive a security deposit upon occurrence of any of the following: [2001, c. 324, §12 (NEW).]

1. Conviction for theft or fraudulent business practices. The transient seller of consumer merchandise or any employee is convicted of a theft offense or fraudulent or deceptive business practice;

[ 2001, c. 324, §12 (NEW) .]

2. Failure to defend action under Title 5, chapter 10. The transient seller of consumer merchandise or any employee fails to successfully defend any action brought against it under Title 5, chapter 10; or

[ 2001, c. 324, §12 (NEW) .]

3. Failure to negotiate consumer complaints. The transient seller of consumer merchandise or any employee fails to negotiate consumer complaints filed against it with the Attorney General.

[ 2001, c. 324, §12 (NEW) .]

SECTION HISTORY

2001, c. 324, §12 (NEW).



32 §14711. Expiration

1. Licenses. Licenses issued under section 14703 expire:

A. On the date that the licensee establishes a permanent place of business and surrenders the licensee's license to the department; [2007, c. 402, Pt. KK, §18 (AMD).]

B. When the licensee fails to file a renewal application as required by section 14707; or [2007, c. 402, Pt. KK, §18 (AMD).]

C. Upon the surrender of the license for cancellation. [2007, c. 402, Pt. KK, §18 (AMD).]

[ 2007, c. 402, Pt. KK, §18 (AMD) .]

SECTION HISTORY

2001, c. 324, §12 (NEW). 2007, c. 402, Pt. KK, §18 (AMD).



32 §14712. Security deposit subject to claims; order of preference; return of security deposit

Each security deposit made under section 14708 is subject, as long as it remains in the hands of the department, to the attachment and execution in behalf of consumers whose claims arise in connection with the transient sale of consumer merchandise in this State. The department may be impleaded as a trustee in any civil action brought against any licensee and shall pay over, under order of court, such sum of money as the department may be found chargeable. The security deposit is subject to the payment of any fines and penalties incurred by the licensee through any of the provisions of this subchapter, and the clerk of the court in which that fine or penalty is imposed shall notify the department of the name of the licensee against whom that fine or penalty is adjudged and of the amount of that fine or penalty. The department, if it has in its possession a sufficient sum deposited by that licensee, shall pay the sum so specified to the clerk. If the department does not have a sufficient sum so deposited, it shall make payment of as much as it has in its possession. All claims upon the deposit must be satisfied after judgment, fine and penalty, in the order in which the order of court is entered in the respective suits, until all claims are satisfied or the security deposit is exhausted. A security deposit may not be paid over by the department to a licensee as long as there are any outstanding claims or notices of claims that are subject of suit against the licensee, in which case the department shall retain only such sum of the security deposit as is subject of claim. [2007, c. 402, Pt. KK, §19 (AMD).]

The security deposit required under section 14708 must be returned to the person so designated pursuant to section 14706, subsection 5 in the licensee's application for licensure made under section 14702 12 months following the expiration of the license. [2007, c. 402, Pt. KK, §19 (AMD).]

SECTION HISTORY

2001, c. 324, §12 (NEW). 2007, c. 402, Pt. KK, §19 (AMD).



32 §14713. Violations; unfair trade practice

1. Criminal penalty.

[ 2003, c. 452, Pt. R, §17 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Unfair trade practice. A person who fails to comply with this subchapter commits a violation of Title 5, chapter 10.

[ 2001, c. 324, §12 (NEW) .]

SECTION HISTORY

2001, c. 324, §12 (NEW). 2003, c. 452, §R17 (AMD). 2003, c. 452, §X2 (AFF).



32 §14714. Service of process (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 324, §12 (NEW). 2013, c. 217, Pt. K, §13 (RP).



32 §14715. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the department may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2007, c. 402, Pt. KK, §20 (NEW).]

1. Misrepresentations. Misrepresentation of any material fact relating to the terms or conditions of sale;

[ 2007, c. 402, Pt. KK, §20 (RPR) .]

2. False impressions. Creation of an impression that is false or that the transient seller of consumer merchandise does not believe to be true; or

[ 2007, c. 402, Pt. KK, §20 (RPR) .]

3. False promises. Promising of performance that the transient seller of consumer merchandise does not intend to perform or believes will not be performed.

[ 2007, c. 402, Pt. KK, §20 (RPR) .]

SECTION HISTORY

2001, c. 324, §12 (NEW). 2007, c. 402, Pt. KK, §20 (RPR).



32 §14716. Telemarketers

1. Incorporation of federal standards. Violation of any provision of the Federal Trade Commission's Telemarketing Sales Rule, 16 Code of Federal Regulations, Part 310, as in effect on January 1, 2000, by a transient seller of consumer merchandise is a violation of this subchapter.

[ 2001, c. 324, §12 (NEW) .]

2. Additional prohibitions. A transient seller of consumer merchandise who is a telemarketer, as defined in the Federal Trade Commission's Telemarketing Sales Rule, 16 Code of Federal Regulations, Section 310.2, as in effect on January 1, 2000, and who initiates telephone contact with a consumer may not procure the services of any professional delivery courier or other pick-up service to obtain immediate receipt or possession of a consumer's payment, unless the goods are delivered with the opportunity to inspect before any payment is collected.

[ 2001, c. 324, §12 (NEW) .]

3. Do-not-call list.

[ 2007, c. 227, §3 (RP) .]

4. Other applicable law. A transient seller of consumer merchandise who is a telemarketer, as defined in the Federal Trade Commission's Telemarketing Sales Rule, 16 Code of Federal Regulations, Section 310.2, as in effect on January 1, 2000, is subject to and shall comply with the provisions of chapter 69, subchapter V.

[ 2001, c. 324, §12 (NEW) .]

SECTION HISTORY

2001, c. 324, §12 (NEW). 2007, c. 227, §3 (AMD).









Chapter 130: THE PROPANE AND NATURAL GAS ACT

32 §14801. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 389, §4 (NEW). 2009, c. 344, Pt. C, §2 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §14802. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 389, §4 (NEW). 1997, c. 270, §1 (AMD). 1999, c. 133, §1 (AMD). 1999, c. 386, §§V1-3 (AMD). 2007, c. 402, Pt. LL, §§1, 2 (AMD). 2009, c. 344, Pt. C, §2 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §14803. Board established (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 389, §4 (NEW). 2003, c. 420, §1 (AMD). 2007, c. 402, Pt. LL, §3 (AMD). 2009, c. 344, Pt. C, §2 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §14804. Board powers (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 389, §4 (NEW). 1997, c. 727, §C16 (AMD). 1999, c. 386, §V4 (AMD). 2003, c. 204, §F1 (AMD). 2007, c. 402, Pt. LL, §4 (AMD). 2009, c. 344, Pt. C, §2 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §14805. Installations to conform to standards; authority of state propane and natural gas inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 389, §4 (NEW). 1999, c. 386, §§V5,6 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 452, §§R18,19 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 347, §F1 (AMD). 2007, c. 402, Pt. LL, §§5-8 (AMD). 2007, c. 621, §§19, 20 (AMD). 2009, c. 344, Pt. C, §2 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §14806. Denial or refusal to renew license; disciplinary action (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 389, §4 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. LL, §9 (RPR). 2009, c. 344, Pt. C, §2 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §14806-A. Employing unlicensed person (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 402, Pt. LL, §10 (NEW). 2009, c. 344, Pt. C, §2 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §14807. Licensure; requirements; persons (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 389, §4 (NEW). 1997, c. 270, §2 (AMD). 1999, c. 133, §2 (AMD). 1999, c. 386, §§V7-10 (AMD). 1999, c. 790, §B5 (AMD). 2007, c. 392, §2 (AMD). 2007, c. 402, Pt. LL, §11 (AMD). 2009, c. 344, Pt. C, §2 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §14808. Licensure; installation and maintenance standards; dispensing stations (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 389, §4 (NEW). 1997, c. 270, §3 (AMD). 2007, c. 402, Pt. LL, §§12-14 (AMD). 2009, c. 344, Pt. C, §2 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §14810. Enforcement; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 389, §4 (NEW). 1995, c. 502, §H48 (AMD). 2007, c. 402, Pt. LL, §15 (RP).



32 §14811. Inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 389, §4 (NEW). 2009, c. 344, Pt. C, §2 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §14812. Disposal of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 389, §4 (NEW). 1995, c. 502, §H48 (AMD). 2007, c. 402, Pt. LL, §16 (RP).



32 §14813. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 389, §4 (NEW). 1999, c. 386, §V12 (AMD). 2007, c. 402, Pt. LL, §17 (RPR). 2009, c. 344, Pt. C, §2 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §14814. Renewals (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 389, §4 (NEW). 1999, c. 386, §V13 (AMD). 2007, c. 402, Pt. LL, §18 (AMD). 2009, c. 344, Pt. C, §2 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §14815. Endorsement with other states (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 389, §4 (NEW). 2009, c. 344, Pt. C, §2 (RP). 2009, c. 344, Pt. E, §2 (AFF).



32 §14816. Exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 389, §4 (NEW). 1995, c. 625, §A44 (RPR). 2009, c. 344, Pt. C, §2 (RP). 2009, c. 344, Pt. E, §2 (AFF).






Chapter 131: BOILERS AND PRESSURE VESSELS

32 §15101. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

1. Approved.

[ 2013, c. 70, Pt. C, §1 (RP) .]

2. Authorized inspector. "Authorized inspector" means a person holding a license to inspect boilers and pressure vessels within this State issued under section 15120.

[ 2013, c. 70, Pt. C, §2 (AMD) .]

3. Board.

[ 2013, c. 70, Pt. C, §3 (RP) .]

4. Chief inspector. "Chief inspector" means the Chief Inspector of Boilers and Pressure Vessels approved under section 15106.

[ 1999, c. 386, Pt. W, §3 (AMD) .]

5. Code. "Code" means the boiler and pressure vessel code of the American Society of Mechanical Engineers and amendments and interpretations made and approved by the council of the society.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

6. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

7. Department. "Department" means the Department of Professional and Financial Regulation.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

8. Deputy inspector. "Deputy inspector" means a person, employed by the State and supervised by the chief inspector, authorized to inspect boilers and pressure vessels within this State.

[ 2013, c. 70, Pt. C, §4 (AMD) .]

8-A. Director. "Director" means the Director of the Office of Professional and Occupational Regulation within the department.

[ 2013, c. 70, Pt. C, §5 (NEW) .]

9. Miniature boiler. "Miniature boiler" means a boiler as defined by the code.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

10. Schoolhouse. "Schoolhouse" includes, but is not limited to, any structure used by schools or colleges, public or private, for the purpose of housing classrooms, gymnasiums, auditoriums or dormitories.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W3 (AMD). 2013, c. 70, Pt. C, §§1-5 (AMD).



32 §15101-A. Declaration of policy

It is the policy of the State to protect its citizens from unnecessary mechanical hazards in the operation of boilers and pressure vessels and to ensure that reasonable design and construction are used, that accepted safety devices and sufficient personnel are provided and that periodic maintenance, inspections and adjustments considered essential for the safe operation of boilers and pressure vessels are made. The responsibility for design, construction, maintenance and inspection rests with the firm, person, partnership, association, corporation or company that owns boilers and pressure vessels. [2013, c. 70, Pt. C, §6 (NEW).]

SECTION HISTORY

2013, c. 70, Pt. C, §6 (NEW).



32 §15102. Exemptions

1. Boilers. This chapter does not apply to:

A. Boilers that are under federal control; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

B. Boilers used solely for propelling motor road vehicles; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

C. Boilers of steam fire engines brought into the State for temporary use in times of emergency to check conflagrations; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

D. Boilers used for agricultural purposes only; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

E. Steam heating boilers, hot water heating boilers and hot water supply boilers , with the exception of boilers located in schoolhouses; or [2015, c. 311, §1 (AMD).]

F. Miniature boilers exempt pursuant to section 15103-A. [2013, c. 70, Pt. C, §8 (AMD).]

[ 2015, c. 311, §1 (AMD) .]

2. Pressure vessels. This chapter does not apply to:

A. Pressure vessels that are under federal control; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

B. Pressure vessels used for the transportation and storage of compressed or liquefied gases constructed in compliance with specifications of the United States Department of Transportation; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

C. Pressure vessels located on vehicles operating under the rules of other state authorities and used for carrying passengers or freight; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

D. Pressure vessels installed on the right-of-way of railroads and used directly in the operation of trains; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

E. Pressure vessels used solely for agricultural purposes on farms; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

F. Pressure vessels located in private residences and apartment houses with fewer than 6 apartments; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

G. Pressure vessels having an internal or external operating pressure not exceeding 15 pounds per square inch; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

H. Vessels for containing water under pressure, including those containing air, the compression of which serves only as a cushion, when neither of the following limitations is exceeded:

(1) A design pressure of 300 pressure pounds per square inch; or

(2) A design temperature of 210 degrees Fahrenheit; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

I. Pressure vessels containing water heated by steam or any other direct or indirect means when none of the following limitations are exceeded:

(1) A heat input of 200,000 British thermal units per hour;

(2) A water temperature of 200 degrees Fahrenheit; or

(3) A normal water-containing capacity of 120 gallons; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

J. Pressure vessels that do not exceed:

(1) Five cubic feet in volume and 250 pounds per square inch gauge pressure;

(2) One and 1/2 cubic feet in volume and 600 pounds per square inch gauge pressure; or

(3) An inside diameter of 6 inches with no limitation on pressure; or [2003, c. 204, Pt. G, §1 (AMD).]

K. Pressure vessels that are used as an integral part of a circuit breaker or transformer. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

[ 2003, c. 204, Pt. G, §1 (AMD) .]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W4 (AMD). 2003, c. 204, §G1 (AMD). 2013, c. 70, Pt. C, §§7, 8 (AMD). 2013, c. 595, Pt. U, §11 (AMD). 2015, c. 311, §1 (AMD).



32 §15103. Board of Boilers and Pressure Vessels (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W5 (AMD). 2007, c. 402, Pt. MM, §1 (AMD). 2013, c. 70, Pt. C, §9 (RP).



32 §15103-A. Director's powers and duties

1. Regulation. The director shall administer, coordinate and enforce this chapter. The director may appoint an advisory committee to assist the director on any matter that may arise under this chapter, as needed.

[ 2013, c. 70, Pt. C, §10 (NEW) .]

2. Rule-making authority. The director shall establish guidelines and adopt rules necessary for the proper administration and enforcement of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The rules must address, but are not limited to:

A. Requirements for the safe and proper construction, installation, repair, use and operation of boilers and pressure vessels in this State. The rules must conform as nearly as practicable to the code; [2013, c. 70, Pt. C, §10 (NEW).]

B. Requirements for licensure of boiler operators, stationary steam engineers and authorized inspectors; [2013, c. 70, Pt. C, §10 (NEW).]

C. Qualifications of welders performing welding on boilers and pressure vessels; [2013, c. 70, Pt. C, §10 (NEW).]

D. Requirements for the method and frequency of boiler and pressure vessel inspections; [2013, c. 70, Pt. C, §10 (NEW).]

E. Requirements for the nature and size of miniature boilers or pressure vessels to be inspected; and [2013, c. 70, Pt. C, §10 (NEW).]

F. Criteria by which a temporary extension of an inspection certificate beyond 14 months in the case of boilers and beyond 38 months in the case of pressure vessels may be authorized. [2013, c. 70, Pt. C, §10 (NEW).]

[ 2013, c. 70, Pt. C, §10 (NEW) .]

SECTION HISTORY

2013, c. 70, Pt. C, §10 (NEW).



32 §15104. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W6 (RP).



32 §15104-A. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 386, §W7 (NEW). 2001, c. 573, §A1 (AMD). 2007, c. 402, Pt. MM, §2 (AMD). 2013, c. 70, Pt. C, §11 (RP).



32 §15104-B. Appeals; variances

A person aggrieved by an order or act of the chief inspector or a deputy inspector under this chapter may, within 15 days after notice of the order or act, appeal from the order or act to the director, who shall hold a hearing pursuant to Title 5, chapter 375, subchapter 4. After the hearing, the director shall issue an appropriate order either approving or disapproving the order or act. [2013, c. 70, Pt. C, §12 (AMD).]

A person who is or will be aggrieved by the application of any law, code or rule relating to the installation or alteration of boilers and pressure vessels may file a petition for a variance, whether compliance with that provision is required at the time of filing or at the time that provision becomes effective. The filing fee for a petition for a variance must be set by the director under section 15104-C. The chief inspector may grant a variance if, owing to conditions especially affecting the particular boiler or pressure vessel involved, the enforcement of any law, code or rule relating to boilers or pressure vessels would do manifest injustice or cause substantial hardship, financial or otherwise, to the petitioner or would be unreasonable under the circumstances as long as desirable relief may be granted without substantial detriment to the public good and without nullifying or substantially derogating from the intent or purpose of that law, code or rule. In granting a variance under this section, the chief inspector may impose limitations both of time and of use, and a continuation of the use permitted may be conditioned upon compliance with rules made and amended from time to time. A copy of the decision must be sent to all interested parties. [2013, c. 70, Pt. C, §12 (AMD).]

SECTION HISTORY

2001, c. 573, §A2 (NEW). 2007, c. 695, Pt. B, §20 (AMD). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 70, Pt. C, §12 (AMD).



32 §15104-C. Fees

The director may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any accreditation review, facility review or inspection of any one boiler or pressure vessel may not exceed $500, the fee for any shop inspection may not exceed $3,000, the fee for an inspection certificate for any one boiler or pressure vessel may not exceed $100, the fee for a late inspection or a late certificate may not exceed $250 and the fee for any other purpose may not exceed $150. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2013, c. 70, Pt. C, §13 (AMD).]

SECTION HISTORY

2007, c. 402, Pt. MM, §3 (NEW). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 70, Pt. C, §13 (AMD).



32 §15105. Installation of new boilers and pressure vessels

A new boiler or pressure vessel that does not conform to the rules adopted by the director governing new installations may not be installed in this State. [2013, c. 70, Pt. C, §14 (AMD).]

Unless otherwise exempt, all new boilers and pressure vessels to be installed must be inspected during construction by an inspector authorized to inspect boilers in this State, or, if constructed outside the State, by an inspector holding a license from this State or an inspector who holds a certificate of inspection issued by the National Board of Boiler and Pressure Vessel Inspectors, or its successor or other organization approved by the director. [2013, c. 70, Pt. C, §14 (AMD).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W8 (AMD). 2007, c. 402, Pt. MM, §4 (AMD). 2013, c. 70, Pt. C, §14 (AMD).



32 §15106. Chief and deputy inspectors

The commissioner shall appoint and may remove for cause when so appointed a person to be chief inspector at any time the office may become vacant. The chief inspector must have, at the time of the appointment, not fewer than 5 years' practical experience with steam boilers as a steam engineer, mechanical engineer, boilermaker or boiler inspector as described in section 15103-A. [2013, c. 70, Pt. C, §15 (AMD).]

The commissioner may likewise hire deputy inspectors as necessary to carry out this chapter. [1999, c. 386, Pt. W, §9 (AMD).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W9 (AMD). 2013, c. 70, Pt. C, §15 (AMD).



32 §15107. Deputy and authorized inspectors to be examined (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W10 (RP).



32 §15108. Chief and deputy inspectors to furnish bond (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W10 (RP).



32 §15108-A. Boiler and pressure vessel inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 386, §W11 (NEW). 2001, c. 323, §35 (AMD). 2007, c. 695, Pt. B, §21 (AMD). 2013, c. 70, Pt. C, §16 (RP).



32 §15108-B. Investigations of complaints; revocation of license, registration or certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 386, §W11 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 573, §A3 (AMD). 2007, c. 402, Pt. MM, §5 (RP).



32 §15108-C. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the director may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for: [2013, c. 70, Pt. C, §17 (AMD).]

1. Operating under the influence. Operating or being in charge of a plant while under the influence of intoxicating beverages or narcotic drugs;

[ 2007, c. 402, Pt. MM, §6 (NEW) .]

2. Physical or mental incapacity. Suffering from physical or mental incapacity that would jeopardize physical property or lives in the exercise of the license; or

[ 2007, c. 402, Pt. MM, §6 (NEW) .]

3. Operating without authority. Operating or having charge of a plant over which the licensee or applicant lacked authority.

[ 2007, c. 402, Pt. MM, §6 (NEW) .]

SECTION HISTORY

2007, c. 402, Pt. MM, §6 (NEW). 2013, c. 70, Pt. C, §17 (AMD).



32 §15109. Stationary steam engineers and boiler operators

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Capacity" means the potential output of a steam boiler designated in pounds per hour of steam flow or its equivalent based on heating surface in the applicable chapter of the code. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

B. "Committee" means the examination committee as set forth in this section. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

C. "Have charge of" means the general supervisory control over the operation and maintenance of a plant and other stationary steam engineers or other personnel engaged in the operation of the plant. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

D. "Operate" means to control by observation and manipulation of mechanical or automatic and remote controls equipment in connection with a plant, but does not include persons who "have charge of" the plant. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

E. "Plant" means heating plant, power plant or process plant. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

F. "#/HR" means pounds of steam per hour output or equivalent. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

G. "Psi" means pounds per square inch. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

H. "Supervise" means to have supervisory control over the operation and maintenance of a plant, other stationary steam engineers or other personnel engaged in the operation or maintenance of a plant, but does not mean "have charge of" as defined in paragraph C. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

2. Licenses.

[ 2003, c. 597, §1 (RP) .]

2-A. Licenses. In order to safeguard life, health and property, the director shall provide for the mandatory licensing of stationary steam engineers and boiler operators. This subsection does not apply to:

A. Persons operating boilers exempt under section 15102; [2003, c. 597, §2 (NEW).]

B. Persons employed by entities under the jurisdiction of the Public Utilities Commission or the United States Nuclear Regulatory Commission, or its successor or other organization approved by the director; or [2013, c. 70, Pt. C, §18 (AMD).]

C. Persons operating steam heating boilers, hot water heating boilers and hot water supply boilers located in schoolhouses or owned by municipalities. [2003, c. 597, §2 (NEW).]

[ 2013, c. 70, Pt. C, §18 (AMD) .]

3. Issuance of license. The director shall issue a license to an applicant in the grade requested, upon payment of the application fee and license fee as set under section 15104-C, if the applicant has satisfactorily met the examination and other requirements of this section.

A. A license expires on the date set by the commissioner pursuant to Title 10, section 8003, subsection 4 for the licensing period for which the license is issued. A license may be renewed upon receipt of the application for renewal and payment of the renewal fee as set in section 15104-C.

A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee in addition to the renewal fee as set under section 15104-C. Any person who submits an application for renewal more than 90 days after the license expiration date shall pay an additional late fee as set under section 15104-C and is subject to all requirements governing new applicants under this chapter, except that the director, after giving due consideration to the protection of the public, may waive examination or other requirements. Notwithstanding any other provision of this chapter, the director shall waive examination if a renewal application is made within 90 days after separation from the United States Armed Forces, under conditions other than dishonorable, by a person who has failed to renew that person's license because that person was on active duty in the Armed Forces; except that the waiver of examination may not be granted if the person served more than 4 years in the Armed Forces, except if that person is required by some mandatory provision to serve a longer period and that person submits satisfactory evidence of this mandatory provision to the director. [2013, c. 70, Pt. C, §19 (AMD).]

B. The license certificate must be displayed in plain view in the plant where the licensee is employed. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

C. The director shall determine the eligibility for licensure of any applicant who holds a current stationary steam engineering license issued by the proper authority of any state, territory or possession of the United States, the District of Columbia or Canada that has requirements equal to those of this State and recognizes the license issued by this State without further examination. The director shall certify as eligible for a license any applicant who holds a current Canadian marine or United States Coast Guard marine engineer's license and who has worked as a boiler engineer or operator 3 of the last 5 years prior to application. The applicant bears the burden of proving those matters necessary for a license based on reciprocity. [2013, c. 70, Pt. C, §19 (AMD).]

[ 2013, c. 70, Pt. C, §19 (AMD) .]

4. Denial or revocation of license.

[ 1999, c. 386, Pt. W, §13 (RP) .]

5. Examination committee.

[ 2007, c. 402, Pt. MM, §9 (RP) .]

5-A. Examination committee; duties.

[ 2007, c. 402, Pt. MM, §10 (RP) .]

6. Examinations.

[ 1999, c. 386, Pt. W, §16 (RP) .]

6-A. Examinations. Applicants for licensure shall present to the director a written application for examination accompanied by the required fee as set under section 15104-C. Examinations must be in whole or in part in writing and of a thorough and practical character commensurate with the responsibilities of the prospective license holder.

The passing grade on any examination may not be less than 70%.

[ 2013, c. 70, Pt. C, §20 (AMD) .]

7. Scope of licenses. The scope of a boiler operator's license and 4 classes of engineering licenses is as set out in this subsection.

A. [2003, c. 597, §4 (RP).]

B. The holder of a boiler operator's license may operate, supervise or have charge of a heating plant having a capacity of not more than 20,000 #/HR or operate or supervise a plant up to the capacity of the license of the engineer in charge of the plant in which the licensee is employed. The applicant for a boiler operator's license must have 6 months' operating experience prior to examination under a boiler operator's training permit. The director shall issue a permit for the purpose of gaining that experience upon receipt of the required fee as set under section 15104-C. Such a permit must be limited to a specified plant and must be limited to one year. The director may extend the permit for a period not to exceed one year under unusual circumstances. The director may allow the owner of a small plant to sit for the boiler operator's examination without first obtaining a boiler operator's training permit. [2013, c. 70, Pt. C, §21 (AMD).]

C. The holder of a 4th-class engineer's license may have charge of a plant of not more than 50,000 #/HR or operate or supervise a plant up to the capacity of the license of the engineer in charge of the plant in which the licensee is employed. An applicant for a 4th-class engineer's license must be a high school graduate or have equivalent education and at least one year of operating or supervising experience under a duly licensed engineer having charge of a plant. An applicant for a 4th-class engineer's license must have at least one year operating or supervising experience as a boiler operator. [2003, c. 597, §6 (AMD).]

D. The holder of a 3rd-class engineer's license may have charge of a plant of not more than 100,000 #/HR or operate or supervise a plant up to the capacity of the license of the engineer in charge of the plant in which the licensee is employed. An applicant for a 3rd-class engineer's license must have at least one year operating or supervising experience as a 4th-class engineer. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

E. The holder of a 2nd-class engineer's license may have charge of a plant of not more than 200,000 #/HR or operate or supervise a plant up to the capacity of the license of the engineer in charge of the plant in which the licensee is employed. An applicant for a 2nd-class engineer's license must have at least 2 years operating or supervising experience as a 3rd-class engineer. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

F. The holder of a first-class engineer's license may operate, supervise or have charge of a plant of unlimited steam capacity. An applicant for a first-class engineer's license must have at least 2 years operating or supervisory experience as a 2nd-class engineer. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

G. One year of schooling in the field of boiler operation in a school approved by the director is equivalent to 6 months of operating experience. The director may conduct an accreditation review of the technical school. The technical school shall pay a fee for the accreditation review. [2013, c. 70, Pt. C, §22 (AMD).]

H. In the event of a lack of qualified personnel in the plant in which the applicant is employed, the director may waive the operating experience requirements of the applicant for examination for the next higher grade of license. Any such license issued must be limited to that plant. [2013, c. 70, Pt. C, §23 (AMD).]

I. Notwithstanding the provisions of this subsection, the director may permit an applicant to take the examination for a license if, in the director's opinion, the experience or educational qualifications, or both, of the applicant are equivalent to the operating experience required by this subsection. [2013, c. 70, Pt. C, §23 (AMD).]

[ 2013, c. 70, Pt. C, §§21-23 (AMD) .]

8. Rules.

[ 2013, c. 70, Pt. C, §24 (RP) .]

9. Fees.

[ 2007, c. 402, Pt. MM, §14 (RP) .]

10. Committee expenses.

[ 2007, c. 402, Pt. MM, §15 (RP) .]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1997, c. 691, §2 (AMD). 1999, c. 127, §D5 (AFF). 1999, c. 386, §§W12-20 (AMD). 2001, c. 323, §§36-39 (AMD). 2001, c. 573, §A4 (AMD). 2003, c. 597, §§1-6 (AMD). 2007, c. 402, Pt. MM, §§7-15 (AMD). 2013, c. 70, Pt. C, §§18-24 (AMD).



32 §15110. Welding on boilers and pressure vessels; certificates for welders

A welder may not make welded repairs to any boiler or pressure vessel covered by this chapter, without first receiving authorization from the chief inspector or the authorized inspector employed by the insurance company responsible for the inspection of the boiler or pressure vessel. The authorization may be in the form of a general agreement between the chief inspector or the appropriate authorized inspector and the owner or the owner's representative. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

The director may conduct a welding test facility review. The welding test facility shall pay the required fee for the review. [2013, c. 70, Pt. C, §25 (AMD).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W21 (AMD). 2001, c. 323, §§40,41 (AMD). 2013, c. 70, Pt. C, §25 (AMD).



32 §15111. Operation of condemned vessels

A boiler or pressure vessel that has been condemned for further use in this or any other state by an authorized inspector employed by an insurance company or by an inspector authorized to inspect boilers by a state or the Federal Government may not be installed or operated in this State. [2013, c. 70, Pt. C, §26 (AMD).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W22 (AMD). 2013, c. 70, Pt. C, §26 (AMD).



32 §15112. Condemned vessels stamped

A boiler or pressure vessel condemned in this State must be stamped "XXX Me.," and the chief inspector must immediately be notified of the condemnation. [2013, c. 70, Pt. C, §27 (AMD).]

The stamp "XXX Me." placed on condemned boilers must be made across the registration mark or number of the boiler, or if the boiler has no registration mark or number, a stamp must be placed in the location of this mark as determined by the rules of the code. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

The stamping must be done with individual letters, driven into the plate so far as to thoroughly cancel any previous registration and must be made with letters at least 3/8 of an inch high. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

The laws and regulations of the code must be used in all mathematical computations necessary to determine the safety of a boiler. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 2013, c. 70, Pt. C, §27 (AMD).



32 §15113. Registration; stamping

A boiler, except one exempt under section 15102, may not be operated in this State unless the boiler is registered in the office of the director upon blanks to be furnished by the director upon request. The completed blanks must contain information regarding maker's name, type of construction, date of construction, age, location and when last inspected and other information as may be required. [2013, c. 70, Pt. C, §28 (AMD).]

A pressure vessel, except those exempt under section 15102, may not be installed and operated in this State after June 30, 1974, unless it is constructed, inspected and stamped in conformity with Section VIII of the code and is registered with and approved by the director. [2013, c. 70, Pt. C, §28 (AMD).]

The director may conduct shop inspections. The shop shall pay the required fee for the inspection. [2013, c. 70, Pt. C, §28 (AMD).]

A pressure vessel that does not bear the code stamping may be registered with and approved by the director, if the person desiring to install the vessel makes application to the director and files a copy of the manufacturer's data report or a copy of the construction details together with material specifications for review and approval prior to installation. [2013, c. 70, Pt. C, §28 (AMD).]

After a boiler or pressure vessel has been registered with the director, the director shall furnish and the owner or user shall stamp or have stamped a number as given, on the shell of the boiler in the space commonly used for such purposes, with letters and figures not less than 3/8 of an inch high. [2013, c. 70, Pt. C, §28 (AMD).]

If a boiler or pressure vessel subject to this section is moved from one location to another, notice must be given the director of the removal and of the new location in which the boiler or pressure vessel is to be set up. [2013, c. 70, Pt. C, §28 (AMD).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W23 (AMD). 2001, c. 323, §42 (AMD). 2013, c. 70, Pt. C, §28 (AMD).



32 §15114. Certificate required

It is unlawful for any person, firm, partnership or corporation to operate under pressure in this State a boiler or pressure vessel to which this chapter applies without a valid inspection certificate as provided in this chapter. The operation of a boiler or pressure vessel without an inspection certificate constitutes a Class E crime on the part of the owner or user of the boiler or pressure vessel and is punishable by a fine of not more than $100 or by imprisonment for not more than 30 days, or by both. [1999, c. 386, Pt. W, §24 (AMD).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W24 (AMD).



32 §15115. Temporary certificate

If an emergency affecting public safety and welfare exists, the chief inspector may issue a temporary inspection certificate for a period not exceeding 6 months after an inspection certificate has expired. A temporary inspection certificate may be issued without an internal inspection being made. If the boiler or pressure vessel is insured, the temporary inspection certificate may not be issued until recommended in writing by the authorized inspector of the company insuring the boiler or pressure vessel and by the chief inspector or one of the deputies; or, if the boiler or pressure vessel is not insured, the temporary inspection certificate must be recommended in writing by at least 2 authorized state inspectors. The provisions as to posting of the inspection certificate apply to the temporary inspection certificate. [2013, c. 70, Pt. C, §29 (AMD).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W25 (AMD). 2013, c. 70, Pt. C, §29 (AMD).



32 §15116. Insurance

When a boiler or pressure vessel is insured and inspected by a duly accredited insurance company licensed to do business in this State, a copy of the record of each certificate inspection of the boiler or pressure vessel must be filed with the director. [2013, c. 70, Pt. C, §30 (AMD).]

When an insurance company cancels insurance upon any boiler or pressure vessel requiring inspection under section 15117 that is not exempt under section 15102 or the policy expires and is not renewed, notice must immediately be given to the director. An insurance company shall notify the director immediately upon insuring a boiler or pressure vessel pursuant to this section. [2013, c. 70, Pt. C, §30 (AMD).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W26 (AMD). 1999, c. 687, §E15 (AMD). 2013, c. 70, Pt. C, §30 (AMD).



32 §15117. Inspection required; certificates issued

Each boiler or pressure vessel used or proposed for use within this State, except boilers or pressure vessels exempt under section 15102, must be thoroughly inspected by the chief inspector, a deputy inspector or an authorized inspector as to its design, construction, installation, condition and operation. When any boiler or pressure vessel inspected as specified by the director is found to be suitable and to conform to the rules of the director, the chief inspector shall issue to the owner or user of that boiler or pressure vessel, upon payment of a fee to the director, an inspection certificate for each boiler or pressure vessel. The fee under section 15104-C must be set by the director. Inspection certificates must specify the maximum pressure that the boiler or pressure vessel inspected is allowed to carry. The inspection certificate may be valid for not more than 14 months from the date of inspection in the case of boilers and 38 months from the date of inspection in the case of pressure vessels and must be posted under glass in the engine or boiler room containing the boiler or pressure vessel or an engine operated by it or, in the case of a portable boiler, in the office of the plant where it is temporarily located. [2013, c. 70, Pt. C, §31 (AMD).]

In accordance with the provisions of the Maine Administrative Procedure Act, the chief inspector or any deputy inspector may at any time suspend an inspection certificate when, in the inspector's opinion, the boiler or pressure vessel for which it was issued may not continue to be operated without menace to the public safety. An authorized inspector has corresponding powers with respect to inspection certificates for boilers and pressure vessels insured by the company employing the inspector. [2013, c. 70, Pt. C, §31 (AMD).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W27 (AMD). 1999, c. 687, §E16 (AMD). 2001, c. 323, §43 (AMD). 2001, c. 573, §A5 (AMD). 2007, c. 695, Pt. B, §22 (AMD). 2013, c. 70, Pt. C, §31 (AMD).



32 §15118. Inspection charge

The owner or user of each boiler or pressure vessel required by this chapter to be inspected by the chief inspector or a deputy inspector shall pay an inspection fee or fees as set under section 15104-C. Not more than one inspection fee may be collected for the inspection of any one boiler or pressure vessel made in any one year, unless additional inspections are required by the owners or users of the boiler or pressure vessel or unless the boiler or pressure vessel has been inspected and an inspection certificate has been refused, withheld or withdrawn or unless an additional inspection is required because of the change of location of a stationary boiler or pressure vessel. [2013, c. 70, Pt. C, §32 (AMD).]

The fees for additional inspections required by the code must be paid by the boiler owner or contractor and those fees must include the wages and expenses of the inspector. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W28 (AMD). 2001, c. 323, §44 (AMD). 2007, c. 402, Pt. MM, §16 (AMD). 2013, c. 70, Pt. C, §32 (AMD).



32 §15119. Powers of chief inspector

The chief inspector may: [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

1. Free access to premises. Have free access for the chief inspector or a deputy or deputy inspectors during reasonable hours to any premises in the State where a boiler or pressure vessel is built or where a boiler or pressure vessel or power plant apparatus is being installed or operated, for the purpose of ascertaining whether the boiler or pressure vessel is built, installed and operated in accordance with this chapter;

[ 1999, c. 386, Pt. W, §29 (AMD) .]

2. Inspection certificates. Issue, suspend and revoke inspection certificates allowing boilers or pressure vessels to be operated, as provided in sections 15115 and 15117, and as provided in the Maine Administrative Procedure Act;

[ 2001, c. 573, Pt. A, §6 (AMD) .]

3. Enforce laws and rules. Enforce the laws of the State governing the use of boilers and pressure vessels and enforce the rules of the director; and

[ 2013, c. 70, Pt. C, §33 (AMD) .]

4. Examinations and certificates of competency.

[ 1999, c. 386, Pt. W, §29 (RP) .]

5. Order uninspected or unrepaired boilers and pressure vessels out of service. In addition to the chief inspector's powers under section 15117, order that a boiler or pressure vessel be taken out of service if an inspection report is not submitted to the chief inspector as required by section 15121, subsection 1, if the inspection certificate fee is not submitted as required by section 15121, subsection 2 or if the owner fails to make repairs as required by the chief inspector.

[ 2013, c. 70, Pt. C, §34 (AMD) .]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W29 (AMD). 2001, c. 573, §§A6,7 (AMD). 2013, c. 70, Pt. C, §§33, 34 (AMD).



32 §15120. Authorized inspectors

1. Issue license. The director shall, upon the request of an individual who works for a company authorized to insure against loss from explosion of boilers or pressure vessels in this State, issue to the boiler inspector of the company a license to inspect boilers and pressure vessels as an authorized inspector, upon payment of the fee as set under section 15104-C, if the boiler inspector has satisfactorily met the examination and other requirements as specified by this section and rule. The boiler inspector must have a current commission issued by the National Board of Boiler and Pressure Vessel Inspectors, or its successor.

[ 2013, c. 70, Pt. C, §35 (NEW) .]

2. Not entitled to compensation by State. Authorized inspectors are not entitled to receive a salary from, nor may any of their expenses be paid by, the State.

[ 2013, c. 70, Pt. C, §35 (NEW) .]

3. Conditions. The continuance of an authorized inspector's license is conditioned upon the authorized inspector continuing in the employ of a boiler inspection and insurance company duly authorized and upon maintenance of the standards imposed by this chapter.

[ 2013, c. 70, Pt. C, §35 (NEW) .]

4. Exempt from fees. Authorized inspectors shall inspect all boilers and pressure vessels insured by their respective companies, and the owners or users of those insured boilers are exempt from the payment of the fees provided for in section 15118.

[ 2013, c. 70, Pt. C, §35 (NEW) .]

5. Additional inspections authorized. Authorized inspectors may, with the permission of the chief inspector, also inspect boilers and pressure vessels for which an application for insurance against loss from explosion of boilers or pressure vessels has been made or when a new boiler or pressure vessel is installed at an insured location and the prospective insured owner or user is exempt from the payment of fees provided for in section 15118.

[ 2013, c. 70, Pt. C, §35 (NEW) .]

6. Report to chief inspector. Each company employing authorized inspectors shall, within 30 days following each certificate inspection made by the inspectors, file a report of the inspection with the chief inspector.

[ 2013, c. 70, Pt. C, §35 (NEW) .]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §W30 (AMD). 1999, c. 687, §E17 (AMD). 2001, c. 573, §A8 (AMD). 2007, c. 402, Pt. MM, §17 (AMD). 2013, c. 70, Pt. C, §35 (RPR).



32 §15121. Duties of owners of boilers and pressure vessels

1. Responsibility for inspection. It is the responsibility of the owner to arrange for an inspection of a boiler or pressure vessel and to prepare the boiler or pressure vessel for inspection. The late inspection fee set by the director under section 15104-C may be assessed against the owner if an inspection report is not submitted within 60 days of the expiration of the most recent inspection certificate.

[ 2013, c. 70, Pt. C, §36 (AMD) .]

2. Obtain inspection certificate. The owner of a boiler or pressure vessel shall submit the inspection certificate fee as set under section 15104-C within 60 days of notification from the director that the inspection report required under section 15120 has been received by the director. Failure to submit the required fee within the 60 days provided may result in the assessment of a late certificate fee as set under section 15104-C.

[ 2013, c. 70, Pt. C, §36 (AMD) .]

3. Failure to qualify for inspection certificate. The owner of a boiler or pressure vessel that does not qualify for an inspection certificate shall take the boiler or pressure vessel out of operation until the required repairs have been made and a new inspection certificate has been issued.

[ 2001, c. 573, Pt. A, §9 (NEW) .]

4. Notify director when required repairs made. The owner of a boiler or pressure vessel shall notify the director when required repairs have been made and provide the director with satisfactory evidence of completion.

[ 2013, c. 70, Pt. C, §36 (AMD) .]

5. Notify director when boiler or pressure vessel removed. The owner of a boiler or pressure vessel shall notify the director within 30 days of the removal of the boiler or pressure vessel.

[ 2013, c. 70, Pt. C, §36 (AMD) .]

6. Change of ownership. The owner of a boiler or pressure vessel shall notify the director of a transfer of ownership within 30 days of such a transfer.

[ 2013, c. 70, Pt. C, §36 (AMD) .]

7. Failure to comply. In addition to the remedies available under this chapter, an owner of a boiler or pressure vessel who fails to comply with the provisions of this chapter or rules adopted by the director is subject to the provisions of Title 10, section 8003, subsection 5 whether or not the boiler or pressure vessel has a current inspection certificate, except that, notwithstanding Title 10, section 8003, subsection 5, paragraph A-1, subparagraph 3, a civil penalty of up to $3,000 may be imposed for each violation.

[ 2013, c. 70, Pt. C, §36 (AMD) .]

SECTION HISTORY

2001, c. 573, §A9 (NEW). 2007, c. 402, Pt. MM, §§18, 19 (AMD). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 70, Pt. C, §36 (AMD).






Chapter 133: ELEVATOR AND TRAMWAY SAFETY

32 §15201. Declaration of policy

It is the policy of the State to protect its citizens and visitors from unnecessary mechanical hazards in the operation of elevators and tramways and to ensure that reasonable design and construction are used, that accepted safety devices and sufficient personnel are provided and that periodic maintenance, inspections and adjustments considered essential for the safe operation of elevators and tramways are made. The responsibility for design, construction, maintenance and inspection rests with the firm, person, partnership, association, corporation or company that owns elevators or tramways. [2001, c. 573, Pt. B, §1 (AMD); 2001, c. 573, Pt. B, §36 (AFF).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 2001, c. 573, §B1 (AMD). 2001, c. 573, §B36 (AFF).



32 §15202. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

1. Approved.

[ 2013, c. 70, Pt. D, §1 (RP) .]

2. Board.

[ 2013, c. 70, Pt. D, §2 (RP) .]

2-A. Chief inspector. "Chief inspector" means an individual in the employ of the State whose duties include the examination and inspection of elevators and tramways and who has been designated as chief inspector by the Commissioner of Professional and Financial Regulation.

[ 2001, c. 573, Pt. B, §2 (NEW); 2001, c. 573, Pt. B, §36 (AFF) .]

3. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

4. Department. "Department" means the Department of Professional and Financial Regulation.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

4-A. Deputy inspector. "Deputy inspector" means an individual in the employ of the State whose duties include the examination and inspection of elevators and tramways under the direction of the chief inspector.

[ 2001, c. 573, Pt. B, §2 (NEW); 2001, c. 573, Pt. B, §36 (AFF) .]

4-B. Direct supervision. "Direct supervision" means that a helper is working in the presence of a licensed elevator or lift mechanic at all times.

[ 2001, c. 573, Pt. B, §2 (NEW); 2001, c. 573, Pt. B, §36 (AFF) .]

4-C. Director. "Director" means the Director of the Office of Professional and Occupational Regulation within the department.

[ 2013, c. 70, Pt. D, §3 (AMD) .]

5. Elevator. "Elevator" includes an escalator or a manlift and means a guided hoisting and lowering mechanism equipped with a car, platform or load-carrying unit, including doors, well, enclosures, means and appurtenances. "Elevator" does not include an inclined stairway chairlift, a conveyor, chain or bucket hoist or a tiering, piling or feeding device. For the purposes of this subsection, "inclined stairway chairlift" means a mechanized chair apparatus running on a track or rail along the side of a staircase.

[ 2003, c. 292, §1 (AMD) .]

5-A. Elevator contractor. "Elevator contractor" means any person, firm, partnership, association, corporation or company engaged in the installation, sale, service, maintenance or inspection of elevators in this State.

[ 2001, c. 573, Pt. B, §2 (NEW); 2001, c. 573, Pt. B, §36 (AFF) .]

6. Escalator. "Escalator" means a power-driven, inclined and continuous stairway used for raising or lowering passengers.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

7. Freight elevator.

[ 2001, c. 573, Pt. B, §36 (AFF); 2001, c. 573, Pt. B, §3 (RP) .]

7-A. Helper. "Helper" means a person who is not licensed under this chapter as an elevator mechanic or lift mechanic and who assists in the installation, service or maintenance of elevators located in this State while working under the direct supervision of a licensed elevator mechanic or licensed lift mechanic.

[ 2001, c. 573, Pt. B, §4 (NEW); 2001, c. 573, Pt. B, §36 (AFF) .]

7-B. Licensed private elevator inspector. "Licensed private elevator inspector" or "licensed private elevator and lift inspector" means an individual who has been licensed by the director to inspect elevators pursuant to this chapter and who is not a state employee whose duty is to inspect elevators.

[ 2013, c. 70, Pt. D, §4 (AMD) .]

8. Licensed private tramway inspector. "Licensed private tramway inspector" means an individual who has been licensed by the director to inspect tramways pursuant to this chapter and who is not a state employee whose duty is to inspect tramways.

[ 2013, c. 70, Pt. D, §5 (AMD) .]

9. Manlift. "Manlift" means a device, consisting of a power-driven, endless belt or chains, provided with steps or platforms and handholds attached to it for the transportation of personnel from floor to floor.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

10. Operator. "Operator" means the person or persons who physically operate an elevator or tramway.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

11. Owner. "Owner" means a firm, person, partnership, association, corporation or state or political subdivision that owns an elevator or tramway.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

12. Passenger elevator.

[ 2001, c. 573, Pt. B, §6 (RP) .]

13. Physically handicapped person. "Physically handicapped person" means a person who has a physiological disability, infirmity, malformation, disfigurement or condition that eliminates or severely limits the person's ability to have access to the person's environment by normal ambulatory function, necessitating the use of crutches, a wheelchair or other similar device for locomotion.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

14. Skier. "Skier" means any person who engages in any of the activities described in section 15217, subsection 1, paragraph B.

[ 2007, c. 287, §1 (AMD) .]

15. Ski area. "Ski area" means the ski slopes and trails, adjoining skiable terrain, areas designated by the ski area operator to be used for skiing as defined by section 15217, subsection 1, paragraph B and passenger tramways administered or operated as a single enterprise within this State.

[ 2007, c. 287, §2 (AMD) .]

16. Ski industry. "Ski industry" means the activities of all ski area operators.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

17. Ski area operator. "Ski area operator" means a person or organization having operational responsibility for a ski area, including an agency or a political subdivision of this State.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

18. State inspector.

[ 2001, c. 573, Pt. B, §36 (AFF); 2001, c. 573, Pt. B, §8 (RP) .]

19. Tramway. "Tramway" means a device used to transport passengers uphill on skis or in cars on tracks or suspended in the air by the use of steel cables, chains or belts or by ropes usually supported by trestles or towers with one or more spans. "Tramway" includes the following:

A. Reversible aerial tramways, which are that class of aerial passenger tramways and lifts by which passengers are transported in carriers and are not in contact with the ground or snow surface, and in which the carriers reciprocate between terminals. This class includes:

(1) Single-reversible tramways, which are a type of reversible lift or aerial tramway having a single carrier, or single group of carriers, that moves back and forth between terminals on a single path of travel, sometimes called "to-and-fro" aerial tramways; and

(2) Double-reversible tramways, which are a type of reversible lift or aerial tramway having 2 carriers, or 2 groups of carriers, that oscillate back and forth between terminals on 2 separate paths of travel, sometimes called "jig-back" aerial tramways; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

B. Aerial lifts and skimobiles, which are that class of aerial passenger tramways and lifts by which passengers are transported in carriers and are not in contact with the ground or snow surface, and in which the carriers circulate around a closed system and are activated by a wire rope or chain. The carriers usually make U-turns in the terminals and move along parallel and opposing paths of travel. The carriers may be open or enclosed cabins, chairs, cars or platforms. The carriers may be fixed or detachable. This class includes:

(1) Gondola lifts, which are a type of lift or aerial tramway by which passengers are transported in open or enclosed cabins. The passengers embark and disembark while the carriers are stationary or moving slowly under a controlled arrangement;

(2) Chair lifts, which are a type of lift or aerial tramway by which passengers are transported in chairs, either open or partially enclosed; and

(3) Skimobiles, which are a type of lift or aerial tramway by which passengers are transported in open or enclosed cars that ride on a rigid structural system and are propelled by a wire rope or chain; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

C. Surface lifts, which are that class of conveyance by which passengers are propelled by means of a circulating overhead wire rope while remaining in contact with the ground or snow surface. Transportation is limited to one direction. Connection between the passengers and the wire rope is by means of a device attached to and circulating with the haul rope known as a "towing outfit." This class includes:

(1) T-bar lifts, which are a type of lift in which the device between the haul rope and passengers forms the shape of an inverted "T," propelling passengers located on both sides of the stem of the "T";

(2) J-bar lifts, which are a type of lift in which the device between the haul rope and passenger is in the general form of a "J," propelling a single passenger located on the one side of the stem of the "J"; and

(3) Platter lifts, which are a type of lift in which the device between the haul rope and passenger is a single stem with a platter or disk, attached to the lower end of the stem, propelling the passenger astride the stem of the platter or disk; [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

D. Tows, which are that class of conveyance in which passengers grasp a circulating haul rope, which may be natural or synthetic fiber or metallic, or a handle or gripping device attached to the circulating haul rope, and are propelled by the circulating haul rope. The passengers remain in contact with the ground or snow surface. The upward-traveling haul rope remains adjacent to the uphill track at an elevation that permits the passengers to maintain their grasp on the haul rope, handle or gripping device throughout the portion of the tow length that is designed to be traveled; and [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

E. Similar equipment not specified in this subsection, but conforming to at least one of the general descriptions in this subsection. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

20. Tramway passenger. "Tramway passenger" means a person being transported or conveyed by a tramway, waiting in the immediate vicinity for transportation or conveyance by a tramway, moving away from the disembarkation or unloading point of a tramway to clear the way for the following passengers or boarding, embarking upon or disembarking from a tramway.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X2 (AMD). 2001, c. 573, §§B2-8 (AMD). 2001, c. 573, §B36 (AFF). 2003, c. 292, §1 (AMD). 2007, c. 287, §§1, 2 (AMD). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 70, Pt. D, §§1-5 (AMD).



32 §15203. Retroactive effect; exception

This chapter may not be construed to prevent the use or sale of elevators in this State that were being used or installed prior to January 1, 1950 and that have been made to conform to the rules of the director covering existing installations and must be inspected as provided for in this chapter. [2013, c. 70, Pt. D, §6 (AMD).]

This chapter does not apply to elevators or tramways on reservations of the Federal Government, to elevators used for agricultural purposes on farms or to elevators located or maintained in private residences, as long as they are exclusively for private use. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 2001, c. 573, §B9 (AMD). 2001, c. 573, §B36 (AFF). 2013, c. 70, Pt. D, §6 (AMD).



32 §15204. Appeals; variances

A person aggrieved by an order or act of the chief inspector or a deputy inspector under this chapter may, within 15 days after notice of the order or act, appeal from the order or act to the director, who shall hold a hearing pursuant to Title 5, chapter 375, subchapter 4. After the hearing, the director shall issue an appropriate order either approving or disapproving the order or act. [2013, c. 70, Pt. D, §7 (AMD).]

Any person who is or will be aggrieved by the application of any law, code or rule relating to the installation or alteration of elevators or tramways may file a petition for a variance, whether compliance with that provision is required at the time of filing or at the time that provision becomes effective. The filing fee for a petition for a variance must be set by the director under section 15225-A. The chief inspector may grant a variance if, owing to conditions especially affecting the particular building or installation involved, the enforcement of any law, code or rule relating to elevators or tramways would do manifest injustice or cause substantial hardship, financial or otherwise, to the petitioner or any occupant of the petitioner's building or would be unreasonable under the circumstances or condition of the property, provided that desirable relief may be granted without substantial detriment to the public good and without nullifying or substantially derogating from the intent or purpose of that law, code or rule. In granting a variance under this section, the chief inspector may impose limitations both of time and of use, and a continuation of the use permitted may be conditioned upon compliance with rules made and amended from time to time. A copy of the decision must be sent to all interested parties. [2001, c. 573, Pt. B, §10 (AMD); 2001, c. 573, Pt. B, §36 (AFF).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X3 (AMD). 2001, c. 573, §B10 (AMD). 2001, c. 573, §B36 (AFF). 2013, c. 70, Pt. D, §7 (AMD).



32 §15205. Board of Elevator and Tramway Safety (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §§X4,5 (AMD). 2007, c. 402, Pt. NN, §1 (AMD). 2013, c. 70, Pt. D, §8 (RP).



32 §15205-A. Director's powers and duties

1. Regulation. The director shall administer, coordinate and enforce this chapter. The director may appoint an advisory committee to assist the director on any matter that may arise under this chapter, as needed.

[ 2013, c. 70, Pt. D, §9 (NEW) .]

2. Rule-making authority. The director shall establish guidelines and adopt rules necessary for the proper administration and enforcement of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The rules must address, but are not limited to:

A. Requirements for the safe and proper construction, installation, alteration, repair, use, operation and inspection of elevators and tramways in this State. The rules must include standards for the review and audit of inspections performed by licensed private elevator inspectors not employed by the State. The rules must conform as nearly as practicable to the established standards as approved by the American National Standards Institute or its successor or other organization approved by the director; [2013, c. 70, Pt. D, §9 (NEW).]

B. Requirements for licensure and renewal of private elevator and lift inspectors, including requirements for examination and continuing education; and [2013, c. 70, Pt. D, §9 (NEW).]

C. Requirements for licensure and renewal of elevator and lift mechanics, including requirements for examination and continuing education. [2013, c. 70, Pt. D, §9 (NEW).]

[ 2013, c. 70, Pt. D, §9 (NEW) .]

SECTION HISTORY

2013, c. 70, Pt. D, §9 (NEW).



32 §15206. Powers and duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X6 (RPR). 2001, c. 573, §B11 (AMD). 2001, c. 573, §B36 (AFF). 2007, c. 402, Pt. NN, §2 (AMD). 2013, c. 70, Pt. D, §10 (RP).



32 §15206-A. Denial or refusal to renew license; disciplinary action

1. Investigations.

[ 2007, c. 402, Pt. NN, §3 (RP) .]

2. Suspension; revocation.

[ 2007, c. 402, Pt. NN, §3 (RP) .]

The director may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for any of the reasons enumerated in Title 10, section 8003, subsection 5-A, paragraph A. [2013, c. 70, Pt. D, §11 (AMD).]

SECTION HISTORY

1999, c. 386, §X7 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 573, §B12 (AMD). 2001, c. 573, §B36 (AFF). 2007, c. 402, Pt. NN, §3 (RPR). 2013, c. 70, Pt. D, §11 (AMD).



32 §15207. Appointment of state inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 687, §F11 (RP).



32 §15208. Examination of private elevator and lift inspectors; licenses and renewals

The director shall set standards necessary for the licensure and renewal of private elevator and lift inspectors. The fee for applications, examinations, licenses and renewals must be established by the director pursuant to section 15225-A and Title 10, section 8003, subsection 2-A, paragraph D. [2013, c. 70, Pt. D, §12 (AMD).]

An elevator contractor or a person who is licensed as a private elevator and lift inspector who services an elevator or lift equipment may not inspect that elevator or lift equipment within 12 months from the date of servicing that elevator or lift equipment. [2001, c. 573, Pt. B, §36 (AFF); 2001, c. 573, Pt. B, §13 (RPR).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X8 (AMD). 1999, c. 627, §1 (AMD). 2001, c. 573, §B36 (AFF). 2001, c. 573, §B13 (RPR). 2013, c. 70, Pt. D, §12 (AMD).



32 §15208-A. Registration of elevator contractors

Any person, firm, partnership, association, corporation or company engaged in the installation, sale, service, maintenance or inspection of elevators in this State shall register with the director. The registration must be submitted on a form provided by the director and must include the names and addresses of all licensed private inspectors, licensed mechanics and all helpers employed by the elevator contractor. An elevator contractor shall notify the director of any change in the information required under this section within 30 days of the change. The required fee for registration must be set by the director under section 15225-A. [2013, c. 70, Pt. D, §13 (AMD).]

SECTION HISTORY

2001, c. 573, §B14 (NEW). 2001, c. 573, §B36 (AFF). 2013, c. 70, Pt. D, §13 (AMD).



32 §15209. Examination of private tramway inspectors; licenses

The director shall license an applicant as a private tramway inspector, who may perform the inspections required on tramways, if that applicant: [2013, c. 70, Pt. D, §14 (AMD).]

1. Registration. Is a professional engineer with a current valid registration in some state. If an applicant for a private tramway inspector's license demonstrates to the director that the applicant possesses more than 6 years' experience in the construction, design, inspection and operation of tramways, this registration requirement may be waived by the director;

[ 2013, c. 70, Pt. D, §15 (AMD) .]

2. Experience. Has considerable experience in the construction, design or maintenance of tramways;

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

3. Experience in inspecting. Has 4 years' experience inspecting tramways while working for an insurance company, a government agency or a company performing tramway or similar equipment inspections;

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

4. Capability and aptitude. Has the physical capability and aptitude to perform the duties of a private tramway inspector in a safe and thorough manner; and

[ 2001, c. 573, Pt. B, §15 (AMD); 2001, c. 573, Pt. B, §36 (AFF) .]

5. Examination. Has sufficient experience and knowledge to achieve a satisfactory rating in an examination designed to test the applicant's knowledge of orders and principles of tramway safety. When an applicant for a private tramway inspector's license demonstrates more than 6 years' experience in the construction, design, inspection and operation of tramways, the provisions for examination may be waived.

A. The examination must be confined to questions the answers to which will aid in determining the fitness and competency of the applicant for the intended service and must be of uniform standard throughout the State. [2013, c. 70, Pt. D, §16 (AMD).]

B. [2001, c. 573, Pt. B, §36 (AFF); 2001, c. 573, Pt. B, §15 (RP).]

C. A private tramway inspector's license is issued for a period of one year. The license fee must be set by the director under section 15225-A. [2001, c. 573, Pt. B, §15 (AMD); 2001, c. 573, Pt. B, §36 (AFF).]

D. Applications for examination and license must be on forms furnished by the director. The examination fee for a private tramway inspector's license must be set by the director under section 15225-A. [2013, c. 70, Pt. D, §16 (AMD).]

[ 2013, c. 70, Pt. D, §16 (AMD) .]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X9 (AMD). 2001, c. 573, §B15 (AMD). 2001, c. 573, §B36 (AFF). 2013, c. 70, Pt. D, §§14-16 (AMD).



32 §15209-A. Private wire rope inspectors; licenses

The director may issue a license to an applicant as a private wire rope inspector, who may perform the inspections required for each tramway equipped with wire rope, if that applicant has a total of 5 years' experience in wire rope manufacture, installation, maintenance or inspection and meets the requirements of this chapter and rules adopted by the director. A private wire rope inspector's license is issued for a period of one year. The license fee must be set by the director under section 15225-A. [2013, c. 70, Pt. D, §17 (AMD).]

SECTION HISTORY

1999, c. 386, §X10 (NEW). 2001, c. 573, §B16 (AMD). 2001, c. 573, §B36 (AFF). 2013, c. 70, Pt. D, §17 (AMD).



32 §15210. Revocation of private tramway or elevator inspector's license

The director may revoke a private tramway, elevator or lift inspector's license for the following causes: [2013, c. 70, Pt. D, §18 (AMD).]

1. Failure to submit true reports. For failure to submit true reports concerning the conditions of a tramway or elevator or for conduct determined by the director to be contrary to the best interests of tramway or elevator safety or the director; and

[ 2013, c. 70, Pt. D, §18 (AMD) .]

2. Physical infirmities. For physical infirmities that develop to a point at which it appears that an inspector is no longer able to perform the required duties in a thorough and safe manner.

[ 2013, c. 70, Pt. D, §18 (AMD) .]

3. Failure to comply with chapter or rules.

[ 2007, c. 402, Pt. NN, §4 (RP) .]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X11 (AMD). 2001, c. 573, §B17 (AMD). 2001, c. 573, §B36 (AFF). 2007, c. 402, Pt. NN, §4 (AMD). 2013, c. 70, Pt. D, §18 (AMD).



32 §15211. Notice of accidents

1. Reporting accidents. Each elevator or tramway accident that is caused by equipment failure or results in significant injury to a person or results in substantial damage to equipment must be reported by the owner or lessee to the chief inspector in accordance with the director's rules.

[ 2013, c. 70, Pt. D, §19 (AMD) .]

2. Revocation of certificate. When an elevator or tramway accident as described in subsection 1 occurs, the inspection certificate for the involved elevator or tramway may be summarily revoked in accordance with and subject to the standards and limitations of Title 5, section 10004, pending decision on any application with the District Court for a further suspension.

[ 2001, c. 573, Pt. B, §18 (NEW); 2001, c. 573, Pt. B, §36 (AFF) .]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X12 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 573, §B36 (AFF). 2001, c. 573, §B18 (RPR). 2013, c. 70, Pt. D, §19 (AMD).



32 §15212. Examination of accidents

The chief inspector may examine or cause to be examined the cause, circumstances and origin of all elevator or tramway accidents within the State. Upon request, the chief inspector shall furnish to the proper district attorney the names of witnesses and all information obtained. [2001, c. 573, Pt. B, §19 (AMD); 2001, c. 573, Pt. B, §36 (AFF).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 2001, c. 573, §B19 (AMD). 2001, c. 573, §B36 (AFF).



32 §15213. Elevator or lift mechanics; license; definition

A person may not service, repair, alter or install any elevator unless that person is licensed as an elevator or lift mechanic under this chapter. Elevator work in industrial plants and manufacturing plants may be performed by plant personnel who are not licensed under this chapter if the work is supervised by the plant engineer and performed in compliance with rules adopted by the director. [2013, c. 70, Pt. D, §20 (AMD).]

The word "elevator," as used in this chapter, includes all electrical equipment, wiring, steelwork and piping in the elevator machine room, hoistway and pit pertaining to the operation and control of an elevator, except power feeders and required power equipment up to the control panel, heating, lighting, ventilation and drainage equipment. [2001, c. 573, Pt. B, §20 (AMD); 2001, c. 573, Pt. B, §36 (AFF).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X13 (AMD). 2001, c. 573, §B20 (AMD). 2001, c. 573, §B36 (AFF). 2013, c. 70, Pt. D, §20 (AMD).



32 §15214. Issuance; qualifications

The director shall issue an elevator or lift mechanic's license to any applicant who has at least 2 years' experience in the service, repair, alteration or installation of elevators and lifts while employed by an elevator company, or has equivalent experience as defined by rules of the director, and meets the requirements established pursuant to section 15216. [2013, c. 70, Pt. D, §21 (AMD).]

A licensed elevator or lift mechanic may not have more than 2 helpers under direct supervision. These helpers need not be licensed. [1999, c. 386, Pt. X, §14 (AMD).]

A licensed elevator or lift mechanic shall comply with the provisions of this chapter and the rules adopted by the director. [2013, c. 70, Pt. D, §21 (AMD).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X14 (AMD). 2001, c. 573, §B21 (AMD). 2001, c. 573, §B36 (AFF). 2013, c. 70, Pt. D, §21 (AMD).



32 §15215. Inspector endorsement to elevator or lift mechanic's license (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X15 (AMD). 2001, c. 573, §B36 (AFF). 2001, c. 573, §B22 (RP).



32 §15216. Examination of elevator or lift mechanics; applications; licenses; renewals

The director shall set standards necessary for the licensure and renewal of elevator or lift mechanics. The fee for applications, examinations, licenses and renewals must be established by the director pursuant to section 15225-A and Title 10, section 8003, subsection 2-A, paragraph D. Licenses are issued for a period of one year. [2013, c. 70, Pt. D, §22 (AMD).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X16 (AMD). 2001, c. 573, §B36 (AFF). 2001, c. 573, §B23 (RPR). 2013, c. 70, Pt. D, §22 (AMD).



32 §15216-A. Application fee (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 386, §X17 (NEW). 2001, c. 573, §B36 (AFF). 2001, c. 573, §B24 (RP).



32 §15216-B. Wire rope inspectors; licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 386, §X17 (NEW). 2001, c. 573, §B36 (AFF). 2001, c. 573, §B24 (RP).



32 §15216-C. License renewal

Any license issued under this chapter is renewable upon satisfaction of the applicable requirements for renewal and payment of the renewal fee as set by the director under section 15225-A. The expiration dates for licenses issued under this chapter may be established at such other times as the commissioner may designate. [2007, c. 402, Pt. NN, §5 (AMD).]

A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee in addition to the renewal fee as set under section 15225-A. Any person who submits an application for renewal more than 90 days after the license expiration date must pay an additional late fee as set under section 15225-A and is subject to all requirements governing new applicants under this chapter, except that the director, after giving due consideration to the protection of the public, may waive the examination and other requirements. Notwithstanding any other provision of this chapter, the director shall waive the examination if a renewal application is made within 90 days after separation from the United States Armed Forces, under conditions other than dishonorable, by a person who failed to renew that person's license because that person was on active duty in the Armed Forces; except that the waiver of examination may not be granted if the person served a period of more than 4 years in the Armed Forces, unless that person is required by some mandatory provision to serve a longer period and that person submits satisfactory evidence of this mandatory provision to the director. [2013, c. 70, Pt. D, §23 (AMD).]

SECTION HISTORY

1999, c. 386, §X17 (NEW). 2001, c. 573, §B25 (AMD). 2001, c. 573, §B36 (AFF). 2007, c. 402, Pt. NN, §5 (AMD). 2013, c. 70, Pt. D, §23 (AMD).



32 §15217. Skiers' and tramway passengers' responsibilities

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Inherent risks of skiing" means those dangers or conditions that are an integral part of the sport of skiing, including, but not limited to: existing and changing weather conditions; existing and changing snow conditions, such as ice, hardpack, powder, packed powder, slush and granular, corn, crust, cut-up and machine-made snow; surface or subsurface conditions, such as dirt, grass, bare spots, forest growth, rocks, stumps, trees and other natural objects and collisions with or falls resulting from such natural objects; lift towers, lights, signs, posts, fences, mazes or enclosures, hydrants, water or air pipes, snowmaking and snow-grooming equipment, marked or lit trail maintenance vehicles and snowmobiles, and other man-made structures or objects and their components, and collisions with or falls resulting from such man-made objects; variations in steepness or terrain, whether natural or as a result of slope design; snowmaking or snow-grooming operations, including, but not limited to, freestyle terrain, jumps, roads and catwalks or other terrain modifications; the presence of and collisions with other skiers; and the failure of skiers to ski safely, in control or within their own abilities. [2007, c. 287, §3 (AMD).]

B. "Skiing" means the use of a ski area for snowboarding or downhill, telemark or cross-country skiing; for sliding downhill or jumping on snow or ice on skis, a toboggan, sled, tube, snowboard, snowbike or any other device; or for similar uses of any of the facilities of the ski area, including, but not limited to, ski slopes, trails and adjoining terrain. [2007, c. 287, §3 (AMD).]

C. "Skier" means any person at a ski area who participates in any of the activities described in paragraph B. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

D. "Competitor" means a skier actually engaged in competition or a special event or training or practicing for competition or a special event on any portion of the ski area made available by the ski area operator. [2007, c. 287, §3 (NEW).]

E. "Freestyle terrain" includes, but is not limited to, terrain parks and terrain park features such as jumps, rails, fun boxes and all other constructed or natural features, halfpipes, quarterpipes and freestyle-bump terrain. [2007, c. 287, §3 (NEW).]

[ 2007, c. 287, §3 (AMD) .]

2. Acceptance of inherent risks. Because skiing as a recreational sport and the use of passenger tramways associated with skiing may be hazardous to skiers or passengers, regardless of all feasible safety measures that may be taken, each person who participates in the sport of skiing accepts, as a matter of law, the risks inherent in the sport and, to that extent, may not maintain an action against or recover from the ski area operator, or its agents, representatives or employees, for any losses, injuries, damages or death that result from the inherent risks of skiing.

[ 2007, c. 287, §3 (AMD) .]

3. Warning notice. A ski area operator shall post and maintain at the ski area where the lift tickets and ski school lessons are sold and at the loading point of each passenger tramway signs that contain the following warning notice:

WARNING:

Under Maine law, a skier assumes the risk of any injury to person or property resulting from any of the inherent dangers and risks of skiing and may not recover from any ski area operator for any injury resulting from any of the inherent dangers and risks of skiing, including, but not limited to: existing and changing weather conditions; existing and changing snow conditions, such as ice, hardpack, powder, packed powder, corn, crust and slush and cut-up, granular and machine-made snow; surface or subsurface conditions, such as dirt, grass, bare spots, rocks, stumps, trees, forest growth or other natural objects and collisions with such natural objects; lift towers, lights, signs, posts, fences, mazes or enclosures, hydrants, water or air pipes, snowmaking and snow-grooming equipment, marked or lit trail maintenance vehicles and snowmobiles, and other man-made structures or objects; variations in steepness or terrain, whether natural or as a result of slope design, snowmaking or grooming operations, including, but not limited to, freestyle terrain, jumps, roads and catwalks or other terrain modifications; the presence of and collisions with other skiers; and the failure of skiers to ski safely, in control or within their own abilities.

[ 2007, c. 287, §3 (AMD) .]

4. Duty to ski within limits of ability. A skier has the sole responsibility for knowing the range of the skier's own ability to negotiate any slope or ski trail, and it is the duty of the skier to ski within the limits of the skier's own ability, to maintain control of the rate of speed and the course at all times while skiing, to heed all posted and oral warnings and instructions by the ski area operator and to refrain from acting in a manner that may cause or contribute to the injury of the skier or others.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

4-A. Competition and freestyle terrain. A competitor accepts all inherent risks of skiing and all risks of course, venue and area conditions, including, but not limited to: weather and snow conditions; obstacles; course or feature location, construction and layout; freestyle terrain configuration and condition; collision with other competitors; and other courses, layouts and configurations of the area to be used.

[ 2007, c. 287, §3 (NEW) .]

5. Responsibility for collisions. The responsibility for a collision between any skier while skiing and any person or object is solely that of the skier or skiers involved in the collision and not the responsibility of the ski area operator or its agents, representatives or employees.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

6. Liability. A ski area operator or its agents, representatives or employees are not liable for any loss, injury, damage or death resulting from the design of the ski area.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

7. Provision of name and current address required. A skier involved in, causing or contributing to a collision or other accident at a ski area that results in a fall or injury may not leave the vicinity of the collision or accident before giving that skier's name and current address to an employee or representative of the ski area operator or a member of the ski patrol, except for the purpose of securing aid for a person injured in the collision, in which case the person leaving the scene of the collision shall give that skier's name and current address after securing such aid. A ski area operator, or its agents, representatives or employees, is not liable for a skier's failure to provide that skier's name and address or for leaving the vicinity of an accident or collision.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

8. Actions not prohibited. This section does not prevent the maintenance of an action against a ski area operator for:

A. The negligent operation or maintenance of the ski area; or [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

B. The negligent design, construction, operation or maintenance of a passenger tramway. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 2007, c. 287, §3 (AMD).



32 §15218. Duties of skiers and tramway passengers; acts prohibited

A person engaged in skiing or riding on a tramway may not: [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

1. Embark or disembark from tramway except as designated. Embark or disembark from any tramway, except at a designated area;

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

2. Throw or expel objects from tramway. While riding on any tramway or similar device, throw or expel any object or do any act or thing that interferes with the running of that tramway;

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

3. Engage in harmful conduct. While riding on any tramway, willfully engage in any type of conduct that will contribute to or cause injury to any person, or to the tramway, or willfully place any object in the uphill ski track that will cause injury to any person or cause damage to or derailment of the tramway;

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

4. Closed trails. Ski or otherwise use a slope or trail that has been designated "closed" by the operator without written permission of the operator or the operator's designee;

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

5. Removal or destruction of signs. Remove, alter, deface or destroy any sign or notice placed in the ski area or on the trail by the operator; or

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

6. Out-of-bounds areas. Ski or otherwise use any portion of the ski area that is not a part of a regular network of trails or areas open to the public, including wooded areas between trails, undeveloped areas and all other portions not open to the public, if the operator has properly posted these areas as being closed to public access.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF).



32 §15219. Hang gliding

Hang gliding is also recognized as a hazardous sport. Therefore, a person who is hang gliding is deemed to have assumed the risk and legal responsibility for any injury to the hang glider's person or property in the same manner and to the same extent as skiers under this chapter. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF).



32 §15220. Penalties

1. Verbal warning; forfeiture of lift ticket. Any owner, manager or employee of any ski area, who finds a person in violation of section 15218, may first issue a verbal warning to that individual or suspend the individual's lift use privileges. Any person who fails to heed the warning issued by the ski area owner, manager or employee shall forfeit the ski lift ticket and ski lift use privileges and must be refused issuance of another lift ticket and is liable for any damages to the tramway and its incidental equipment that have been caused by the individual's misconduct.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF) .]

2. Cost of rescue operation. When it is necessary to commence a rescue operation as a result of a violation of section 15218, subsection 6, any person who has committed the violation is liable for the cost of that rescue operation.

[ 1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AMD) .]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF).



32 §15221. Inspection of elevators and tramways

1. Fees; inspection certificate. Each elevator or tramway proposed to be used within this State must be thoroughly inspected by either the chief inspector, a deputy inspector or a licensed private elevator or tramway inspector and, if found to conform to the rules of the director, the director shall issue to the owner an inspection certificate. Fees for inspection and certification of elevators and tramways must be set by the director under section 15225-A and must be paid by the owner of the elevator or tramway. The certificate must specify the maximum load to which the elevator or tramway may be subjected, the date of its issuance and the date of its expiration. The elevator certificate must be posted in the elevator and the tramway certificate at a conspicuous place in the machine area.

[ 2013, c. 70, Pt. D, §24 (AMD) .]

2. Scheduled inspections. The owner of an elevator shall have the elevator inspected annually by a licensed private elevator inspector, the chief inspector or a deputy inspector. The owner of a tramway shall have the tramway inspected by a licensed private tramway inspector, the chief inspector or a deputy inspector twice each year. One tramway inspection must be made when weather conditions permit a complete inspection of all stationary and moving parts. The 2nd tramway inspection must be made while the tramway is in operation.

[ 2001, c. 573, Pt. B, §26 (AMD); 2001, c. 573, Pt. B, §36 (AFF) .]

3. Temporary suspension of inspection certificate; condemnation card. When, in the inspector's opinion, the elevator or tramway can not continue to be operated without menace to the public safety, the chief inspector or deputy inspector may temporarily suspend an inspection certificate in accordance with Title 5, section 10004 and post or direct the posting of a red card of condemnation at every entrance to the elevator or tramway. The condemnation card is a warning to the public and must be of such type and dimensions as the director determines. The suspension continues, pending decision on any application with the District Court for a further suspension. The condemnation card may be removed only by the inspector posting it or by the chief inspector.

[ 2013, c. 70, Pt. D, §25 (AMD) .]

4. Special certificate; special conditions. When, upon inspection, an elevator or tramway is found by the inspector to be in reasonably safe condition but not in full compliance with the rules of the director, the inspector shall certify to the chief inspector the inspector's findings and the chief inspector may issue a special certificate, to be posted as required in this section. This certificate must set forth any special conditions under which the elevator or tramway may be operated.

[ 2013, c. 70, Pt. D, §26 (AMD) .]

5. Inspection reports. Licensed private tramway and elevator inspectors shall submit inspection reports to the owner on a form provided by the director within 15 working days from the date of the inspection.

[ 2013, c. 70, Pt. D, §27 (AMD) .]

6. Follow-up inspections. All follow-up inspections necessary to enforce compliance must be performed by either the chief inspector or a deputy inspector. A fee set by the director under section 15225-A must be charged for those follow-up inspections.

[ 2001, c. 573, Pt. B, §26 (AMD); 2001, c. 573, Pt. B, §36 (AFF) .]

7. Certificate not transferable. An inspection certificate may not be transferred to any other person, firm, corporation or association. If ownership of an elevator or tramway is transferred, the new owner must apply for a new inspection certificate as required by section 15229, subsection 7.

[ 2001, c. 573, Pt. B, §26 (NEW); 2001, c. 573, Pt. B, §36 (AFF) .]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X18 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 573, §B26 (AMD). 2001, c. 573, §B36 (AFF). 2013, c. 70, Pt. D, §§24-27 (AMD).



32 §15222. Condemned elevators and tramways not to be operated

An elevator or tramway that has been condemned under section 15221 may not be operated in this State. Any person who owns or operates or causes to be operated for other than repair or corrective purposes an elevator or tramway in violation of this section commits a Class E crime and must be punished by a fine of not more than $500 or by imprisonment for not more than 6 months, or by both. [1995, c. 560, Pt. H, §14 (NEW); 1995, c. 560, Pt. H, §17 (AFF).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF).



32 §15223. Criminal operation of elevator or tramway

1. Prohibition. An owner of an elevator or tramway is guilty of criminal operation of an elevator or tramway if that owner operates that elevator or tramway without a current and valid inspection certificate.

[ 2001, c. 573, Pt. B, §27 (NEW); 2001, c. 573, Pt. B, §36 (AFF) .]

2. Strict liability. Criminal operation of an elevator or tramway is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2001, c. 573, Pt. B, §27 (NEW); 2001, c. 573, Pt. B, §36 (AFF) .]

3. Specific number of days of criminal operation. Each day of criminal operation does not constitute a separate crime.

[ 2001, c. 573, Pt. B, §27 (NEW); 2001, c. 573, Pt. B, §36 (AFF) .]

4. Class of crime; enhanced fine. Criminal operation of an elevator or tramway is a Class E crime. However, notwithstanding Title 17-A, section 1301, subsection 1-A, paragraph E or Title 17-A, section 1301, subsection 3, paragraph E, the court may impose an enhanced fine. The fine amount above that authorized under Title 17-A, section 1301 is based solely on the number of days of criminal operation pleaded and proved by the State. For each day of criminal operation pleaded and proved, the court may increase the fine amount by up to $100 for each of those days.

[ 2001, c. 573, Pt. B, §27 (NEW); 2001, c. 573, Pt. B, §36 (AFF) .]

5. Imposition of sentence without enhanced fine. Nothing in subsection 3 or 4 may be construed to restrict a court, in imposing any authorized sentencing alternative, including a fine in an amount authorized under Title 17-A, section 1301, subsection 1-A, paragraph E or Title 17-A, section 1301, subsection 3, paragraph E, from considering the number of days of illegal operation, along with any other relevant sentencing factor, which need not be pleaded or proved by the State.

[ 2001, c. 573, Pt. B, §27 (NEW); 2001, c. 573, Pt. B, §36 (AFF) .]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 2001, c. 573, §B36 (AFF). 2001, c. 573, §B27 (RPR).



32 §15224. Installation of new elevators and tramways; fees

Detailed plans or specifications of each new or altered elevator or tramway must be submitted to and approved by the chief inspector before the construction may be started. Fees for examination of the plans or specifications must be set by the director under section 15225-A. [2001, c. 573, Pt. B, §28 (AMD); 2001, c. 573, Pt. B, §36 (AFF).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X19 (AMD). 2001, c. 573, §B28 (AMD). 2001, c. 573, §B36 (AFF).



32 §15225. Inspection fees (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X20 (AMD). 2001, c. 573, §B36 (AFF). 2001, c. 573, §B29 (RP).



32 §15225-A. Fees

The director may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose other than permit and inspection fees may not exceed $500. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 70, Pt. D, §28 (AMD).]

SECTION HISTORY

2001, c. 573, §B30 (NEW). 2001, c. 573, §B36 (AFF). 2007, c. 402, Pt. NN, §6 (RPR). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 70, Pt. D, §28 (AMD).



32 §15226. Reports by inspectors

A deputy inspector or licensed private inspector shall make a full report to the chief inspector, giving all data required by the rules adopted by the director and shall report to the chief inspector and to the owner all defects found and all noncompliances with the rules. When any serious infraction of the rules is found by a deputy inspector or licensed private inspector and that infraction is, in the opinion of the inspector, dangerous to life, limb or property, the inspector shall report that infraction immediately to the chief inspector. [2013, c. 70, Pt. D, §29 (AMD).]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X21 (AMD). 2001, c. 573, §B31 (AMD). 2001, c. 573, §B36 (AFF). 2013, c. 70, Pt. D, §29 (AMD).



32 §15227. Powers of chief inspector

The director is authorized to investigate all elevator and tramway accidents that result in injury to a person or in damage to the installation. [2013, c. 70, Pt. D, §30 (AMD).]

The chief inspector is authorized: [1999, c. 386, Pt. X, §22 (AMD).]

1. Enforce laws and rules. To enforce the laws of the State governing the use of elevators and tramways and to enforce adopted rules of the director;

[ 2013, c. 70, Pt. D, §31 (AMD) .]

2. Free access to premises or location. To provide free access for deputy inspectors, including the chief inspector, at all reasonable times to any premises in the State where an elevator or tramway is installed or is under construction for the purpose of ascertaining whether that elevator or tramway is installed, operated, repaired or constructed in accordance with this chapter;

[ 2001, c. 573, Pt. B, §32 (AMD); 2001, c. 573, Pt. B, §36 (AFF) .]

3. Supervise inspectors. To allocate and supervise the work of deputy inspectors;

[ 2001, c. 573, Pt. B, §33 (AMD); 2001, c. 573, Pt. B, §36 (AFF) .]

4. Certificates. To issue and temporarily suspend certificates allowing elevators and tramways to be operated pursuant to Title 5, chapter 375; and

[ 2013, c. 70, Pt. D, §32 (AMD) .]

5. Examinations.

[ 2013, c. 70, Pt. D, §33 (RP) .]

6. Take uninspected or unrepaired elevators and tramways out of service. To take an elevator or tramway out of service in accordance with Title 5, section 10004 if an inspection report has not been submitted to the director within 60 days of the expiration of the most recent certificate or if the owner has failed to make repairs as required by the director. This power is in addition to the chief inspector's powers under section 15221, subsection 3.

[ 2013, c. 70, Pt. D, §34 (AMD) .]

SECTION HISTORY

1995, c. 560, §H14 (NEW). 1995, c. 560, §H17 (AFF). 1999, c. 386, §X22 (AMD). 2001, c. 573, §§B32-34 (AMD). 2001, c. 573, §B36 (AFF). 2013, c. 70, Pt. D, §§30-34 (AMD).



32 §15228. Elevator size

1. Requirements. Notwithstanding section 15205-A, whenever a passenger elevator is installed in a building being newly constructed or in a new addition that extends beyond the exterior walls of an existing building, the passenger elevator must reach all levels within the building and be of sufficient size to allow the transport of a person on an ambulance stretcher in the fully supine position, without having to raise, lower or bend the stretcher in any way. This requirement applies to all plans approved after January 1, 2002. The director shall adopt rules necessary to carry out the provisions of this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 70, Pt. D, §35 (AMD) .]

2. Applicability. This section applies only to multi-story buildings that house private entities or nonprofit organizations that serve the public or are places of public accommodation. Notwithstanding Title 5, section 4553, subsection 8, places of public accommodation include restaurants, cafes, hotels, inns, banks, theaters, motion picture houses, bars, taverns, night clubs, country clubs, convention centers, retail stores, shopping centers, hospitals, private schools, day care centers, senior citizen centers, doctor offices, professional offices, manufacturing facilities, apartment buildings, condominiums, state facilities or any private establishment that in fact caters to, or offers its goods, facilities or services to, or solicits or accepts patronage from, the general public. This section does not apply to any building owned by a local unit of government.

[ 2001, c. 178, §1 (NEW) .]

SECTION HISTORY

2001, c. 178, §1 (NEW). 2013, c. 70, Pt. D, §35 (AMD).



32 §15229. Duties of owners of elevators or tramways

1. Owner responsibility. The responsibility for design, construction, maintenance and inspection of an elevator or tramway rests with the person, firm, partnership, association, corporation or company that owns the elevator or tramway.

[ 2001, c. 573, Pt. B, §35 (NEW); 2001, c. 573, Pt. B, §36 (AFF) .]

2. Obtain inspection certificate. The owner of an elevator or tramway shall submit an annual application for an annual inspection certificate together with the inspection report within 30 business days of the inspection and prior to the expiration of the current certificate. The application must be on a form provided by the director and must be accompanied by the required fee set by the director under section 15225-A. A late fee set by the director under section 15225-A may be assessed for failure to submit the application and inspection report in a timely manner.

[ 2013, c. 70, Pt. D, §36 (AMD) .]

3. Failure to qualify for inspection certificate. The owner of an elevator or tramway that does not qualify for an inspection certificate shall take the elevator or tramway out of operation until the required repairs have been made and a new inspection certificate has been issued.

[ 2001, c. 573, Pt. B, §35 (NEW); 2001, c. 573, Pt. B, §36 (AFF) .]

4. Notify director when required repairs made. The owner of an elevator or tramway shall notify the director when required repairs have been made and provide the director with satisfactory evidence of completion.

[ 2013, c. 70, Pt. D, §36 (AMD) .]

5. Elevator or tramway declared idle or placed out of service. The owner of an elevator or tramway that has been declared idle or placed out of service in accordance with rules adopted by the director shall notify the director within 30 days of declaring the elevator or tramway idle.

[ 2013, c. 70, Pt. D, §36 (AMD) .]

6. Removal. The owner of an elevator or tramway shall notify the director within 30 days of the removal of the elevator or tramway.

[ 2013, c. 70, Pt. D, §36 (AMD) .]

7. Change of ownership. The owner of record of an elevator or tramway shall notify the director of a transfer of ownership of an elevator within 30 days of such transfer. The new owner shall apply, on a form provided by the director, for a new inspection certificate that will be issued without the need for an additional inspection for the remainder of the term of the current certificate. A fee for issuance of a new inspection certificate may be set by the director under section 15225-A.

[ 2013, c. 70, Pt. D, §36 (AMD) .]

8. Failure to comply. In addition to the remedies available under this chapter, an owner who fails to comply with the provisions of this chapter or rules adopted by the director is subject to the provisions of Title 10, section 8003, subsection 5 whether or not the elevator or tramway has a current inspection certificate, except that, notwithstanding Title 10, section 8003, subsection 5, paragraph A-1, subparagraph 3, a civil penalty of up to $3,000 may be imposed for each violation.

[ 2013, c. 70, Pt. D, §36 (AMD) .]

SECTION HISTORY

2001, c. 573, §B35 (NEW). 2001, c. 573, §B36 (AFF). 2013, c. 70, Pt. D, §36 (AMD).






Chapter 135: MAINE UNIFORM SECURITIES ACT

Subchapter 1: GENERAL PROVISIONS

32 §16101. Short title

This chapter may be known and cited as "the Maine Uniform Securities Act." [2005, c. 65, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16102. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 65, Pt. A, §2 (NEW).]

1. Administrator. "Administrator" means the Securities Administrator under section 16601.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Agent. "Agent" means an individual, other than a broker-dealer, who represents a broker-dealer in effecting or attempting to effect purchases or sales of securities or represents an issuer in effecting or attempting to effect purchases or sales of the issuer's securities. A partner, officer or director of a broker-dealer or issuer or an individual having a similar status or performing similar functions is an agent only if the individual otherwise comes within the meaning of the term "agent." "Agent" does not include an individual excluded by rule adopted or order issued under this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Bank. "Bank" means:

A. A banking institution organized under the laws of the United States; [2005, c. 65, Pt. A, §2 (NEW).]

B. A member bank of the Federal Reserve System; [2005, c. 65, Pt. A, §2 (NEW).]

C. A banking institution, whether incorporated or not, doing business under the laws of a state or of the United States, a substantial portion of the business of which consists of receiving deposits or exercising fiduciary powers similar to those permitted to be exercised by national banks under the authority of the Comptroller of the Currency pursuant to Section 1 of United States Public Law 87-722, 12 United States Code, Section 92a, and that is supervised and examined by a state or federal agency having supervision over banks and that is not operated for the purpose of evading this chapter; and [2005, c. 65, Pt. A, §2 (NEW).]

D. A receiver, conservator or other liquidating agent of any institution or firm described in paragraph A, B or C. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Broker-dealer. "Broker-dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account. "Broker-dealer" does not include:

A. An agent; [2005, c. 65, Pt. A, §2 (NEW).]

B. An issuer; [2005, c. 65, Pt. A, §2 (NEW).]

C. A bank, credit union or savings institution if its activities as a broker-dealer are limited to those specified in Section 3(a)(4)(B)(i) to (vi) and (viii) to (x); Section 3(a)(5)(B); and Section 3(a)(5)(C) of the federal Securities Exchange Act of 1934, 15 United States Code, Sections 78c(a)(4) and (5); [2005, c. 65, Pt. A, §2 (NEW).]

D. An international banking institution; or [2005, c. 65, Pt. A, §2 (NEW).]

E. Any other person the administrator excludes, by rule or order, consistent with the public interest and protection of investors. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Depository institution. "Depository institution" means:

A. A bank; or [2005, c. 65, Pt. A, §2 (NEW).]

B. A savings institution, trust company, credit union or similar institution that is organized or chartered under the laws of a state or of the United States, authorized to receive deposits and supervised and examined by an official or agency of a state or the United States if its deposits or share accounts are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund or a successor authorized by federal law. [2005, c. 65, Pt. A, §2 (NEW).]

"Depository institution" does not include an insurance company or other organization primarily engaged in the business of insurance; a Morris Plan bank; or an industrial loan company.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Federal covered investment adviser. "Federal covered investment adviser" means a person registered under the federal Investment Advisers Act of 1940.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

7. Federal covered security. "Federal covered security" means a security that is, or upon completion of a transaction will be, a covered security under Section 18(b) of the federal Securities Act of 1933, 15 United States Code, Section 77r(b) or rules or regulations adopted pursuant to that provision.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

8. Filing. "Filing" means the receipt under this chapter of a record by the administrator or a designee of the administrator.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

9. Fraud; deceit; defraud. "Fraud," "deceit" and "defraud" are not limited to common law deceit.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

10. Guaranteed. "Guaranteed" means guaranteed as to payment of all or substantially all of principal and interest or dividends.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

11. Institutional investor. "Institutional investor" means any of the following, whether acting for itself or for others in a fiduciary capacity:

A. A depository institution or international banking institution; [2005, c. 65, Pt. A, §2 (NEW).]

B. An insurance company; [2005, c. 65, Pt. A, §2 (NEW).]

C. A separate account of an insurance company; [2005, c. 65, Pt. A, §2 (NEW).]

D. An investment company as defined in the federal Investment Company Act of 1940; [2005, c. 65, Pt. A, §2 (NEW).]

E. A broker-dealer registered under the federal Securities Exchange Act of 1934; [2005, c. 65, Pt. A, §2 (NEW).]

F. An employee pension, profit-sharing or benefit plan if the plan has total assets in excess of $10,000,000 or its investment decisions are made by a named fiduciary, as defined in the federal Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the federal Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the federal Investment Advisers Act of 1940, an investment adviser registered under this chapter, a depository institution or an insurance company; [2005, c. 65, Pt. A, §2 (NEW).]

G. A plan established and maintained by a state, a political subdivision of a state or an agency or instrumentality of a state or a political subdivision of a state for the benefit of its employees, if the plan has total assets in excess of $10,000,000 or its investment decisions are made by a duly designated public official or by a named fiduciary, as defined in the federal Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the federal Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the federal Investment Advisers Act of 1940, an investment adviser registered under this chapter, a depository institution or an insurance company; [2005, c. 65, Pt. A, §2 (NEW).]

H. A trust, if it has total assets in excess of $10,000,000, its trustee is a depository institution and its participants are exclusively plans of the types identified in paragraph F or G, regardless of the size of their assets, except a trust that includes as participants self-directed individual retirement accounts or similar self-directed plans; [2005, c. 65, Pt. A, §2 (NEW).]

I. An organization described in Section 501(c)(3) of the Internal Revenue Code, 26 United States Code, Section 501(c)(3), a corporation, a Massachusetts trust or similar business trust, a limited liability company or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of $10,000,000; [2005, c. 65, Pt. A, §2 (NEW).]

J. A small business investment company licensed by the United States Small Business Administration under Section 301(c) of the federal Small Business Investment Act of 1958, 15 United States Code, Section 681(c) with total assets in excess of $5,000,000; [2005, c. 65, Pt. A, §2 (NEW).]

K. A private business development company as defined in Section 202(a)(22) of the federal Investment Advisers Act of 1940, 15 United States Code, Section 80b-2(a)(22) with total assets in excess of $5,000,000; [2005, c. 65, Pt. A, §2 (NEW).]

L. A federal covered investment adviser acting for its own account; [2005, c. 65, Pt. A, §2 (NEW).]

M. A qualified institutional buyer as defined in 17 Code of Federal Regulations, 230.144A(a)(1), except as defined in 17 Code of Federal Regulations 230.144A(a)(1)(i)(H); [2005, c. 65, Pt. A, §2 (NEW).]

N. A major U.S. institutional investor as defined in 17 Code of Federal Regulations, 240.15a-6(b)(4)(i); [2005, c. 65, Pt. A, §2 (NEW).]

O. Any other person, other than an individual, of institutional character with total assets in excess of $10,000,000 not organized for the specific purpose of evading this chapter; or [2005, c. 65, Pt. A, §2 (NEW).]

P. Any other person specified by rule adopted or order issued under this chapter. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

12. Insurance company. "Insurance company" means a company organized as an insurance company whose primary business is writing insurance or reinsuring risks underwritten by insurance companies and that is subject to supervision by the Superintendent of Insurance or a similar official or agency of a state.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

13. Insured. "Insured" means insured as to payment of all or substantially all principal and interest or dividends.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

14. International banking institution. "International banking institution" means an international financial institution of which the United States is a member and whose securities are exempt from registration under the federal Securities Act of 1933.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

15. Investment adviser. "Investment adviser" means a person that, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing or selling securities or that, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. "Investment adviser" includes a financial planner or other person that, as an integral component of other financially related services, provides investment advice to others for compensation as part of a business or that holds itself out as providing investment advice to others for compensation. "Investment adviser" does not include:

A. An investment adviser representative; [2005, c. 65, Pt. A, §2 (NEW).]

B. A lawyer, accountant, engineer or teacher whose performance of investment advice is solely incidental to the practice of the person's profession; [2005, c. 65, Pt. A, §2 (NEW).]

C. A broker-dealer or its agents whose performance of investment advice is solely incidental to the conduct of business as a broker-dealer and that does not receive special compensation for the investment advice; [2005, c. 65, Pt. A, §2 (NEW).]

D. A publisher of a bona fide newspaper, news magazine or business or financial publication of general and regular circulation; [2005, c. 65, Pt. A, §2 (NEW).]

E. A federal covered investment adviser; [2005, c. 65, Pt. A, §2 (NEW).]

F. A bank or savings institution; [2005, c. 65, Pt. A, §2 (NEW).]

G. Any other person that is excluded by the federal Investment Advisers Act of 1940 from the definition of investment adviser; or [2005, c. 65, Pt. A, §2 (NEW).]

H. Any other person excluded by rule adopted or order issued under this chapter. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

16. Investment adviser representatives. "Investment adviser representatives" means individuals employed by or associated with an investment adviser or federal covered investment adviser and who make any recommendations or otherwise give investment advice regarding securities, manage accounts or portfolios of clients, determine which recommendation or advice regarding securities should be given, provide investment advice or hold themselves out as providing investment advice, receive compensation to solicit, offer or negotiate for the sale of or for selling investment advice or supervise employees who perform any of the foregoing. "Investment adviser representatives" does not include individuals who:

A. Perform only clerical or ministerial acts; [2005, c. 65, Pt. A, §2 (NEW).]

B. Are agents whose performance of investment advice is solely incidental to the individuals acting as agents and who do not receive special compensation for investment advisory services; [2005, c. 65, Pt. A, §2 (NEW).]

C. Are employed by or associated with a federal covered investment adviser, unless the individuals have a "place of business" in this State as that term is defined by rule adopted under Section 203A of the federal Investment Advisers Act of 1940, 15 United States Code, Section 80b-3a, and are:

(1) "Investment adviser representatives" as that term is defined by rule adopted under Section 203A of the federal Investment Advisers Act of 1940, 15 United States Code, Section 80b-3a; or

(2) Not "supervised persons" as that term is defined in Section 202(a)(25) of the federal Investment Advisers Act of 1940, 15 United States Code, Section 80b-2(a)(25); or [2005, c. 65, Pt. A, §2 (NEW).]

D. Are excluded by rule adopted or order issued under this chapter. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

17. Issuer. "Issuer" means a person that issues or proposes to issue a security, subject to the following:

A. The issuer of a voting trust certificate, collateral trust certificate, certificate of deposit for a security or share in an investment company without a board of directors or individuals performing similar functions is the person performing the acts and assuming the duties of depositor or manager pursuant to the trust or other agreement or instrument under which the security is issued; [2005, c. 65, Pt. A, §2 (NEW).]

B. The issuer of an equipment trust certificate or similar security serving the same purpose is the person by which the property is or will be used or to which the property or equipment is or will be leased or conditionally sold or that is otherwise contractually responsible for ensuring payment of the certificate; [2005, c. 65, Pt. A, §2 (NEW).]

C. The issuer of a fractional undivided interest in an oil, gas or other mineral lease or in payments out of production under a lease, right or royalty is the owner of an interest in the lease or in payments out of production under a lease, right or royalty, whether whole or fractional, that creates fractional interests for the purpose of sale; or [2005, c. 65, Pt. A, §2 (NEW).]

D. The issuer of a fractional or pooled interest in a viatical or life settlement contract is the person who creates, for the purpose of sale, the fractional or pooled interest. The issuer of a viatical or life settlement contract that is not fractionalized or pooled is the person effecting the transaction with the investor in such a contract but does not include a broker-dealer or sales representative. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

18. Nonissuer transaction; nonissuer distribution. "Nonissuer transaction" or "nonissuer distribution" means a transaction or distribution not directly or indirectly for the benefit of the issuer.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

19. Offer to purchase. "Offer to purchase" includes an attempt or offer to obtain, or solicitation of an offer to sell, a security or interest in a security for value. "Offer to purchase" does not include a tender offer that is subject to Section 14(d) of the federal Securities Exchange Act of 1934, 15 United States Code, Section 78n(d).

[ 2005, c. 65, Pt. A, §2 (NEW) .]

20. Person. "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency or instrumentality; public corporation; or any other legal or commercial entity.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

21. Place of business. "Place of business" of a broker-dealer, an investment adviser or a federal covered investment adviser means:

A. An office at which the broker-dealer, investment adviser or federal covered investment adviser regularly provides brokerage or investment advice or solicits, meets with or otherwise communicates with customers or clients; or [2005, c. 65, Pt. A, §2 (NEW).]

B. Any other location that is held out to the general public as a location at which the broker-dealer, investment adviser or federal covered investment adviser provides brokerage or investment advice or solicits, meets with or otherwise communicates with customers or clients. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

22. Predecessor act. "Predecessor act" means the former Revised Maine Securities Act.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

23. Price amendment. "Price amendment" means the amendment to a registration statement filed under the federal Securities Act of 1933 or, if an amendment is not filed, the prospectus or prospectus supplement filed under the federal Securities Act of 1933 that includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices and other matters dependent upon the offering price.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

24. Principal place of business. "Principal place of business" of a broker-dealer, an investment adviser or an issuer means the executive office of the broker-dealer, investment adviser or issuer from which the officers, partners or managers of the broker-dealer, investment adviser or issuer direct, control and coordinate the activities of the broker-dealer, investment adviser or issuer.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

25. Record. "Record," except in the phrases "of record," "official record" and "public record," means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

26. Sale; offer to sell. "Sale" includes every contract of sale of, contract to sell or disposition of a security or interest in a security for value. "Offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to purchase, a security or interest in a security for value. "Sale" and "offer to sell" include:

A. A security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing constituting part of the subject of the purchase and having been offered and sold for value; [2005, c. 65, Pt. A, §2 (NEW).]

B. A gift of assessable stock involving an offer and sale; and [2005, c. 65, Pt. A, §2 (NEW).]

C. A sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer and a sale or offer of a security that gives the holder a present or future right or privilege to convert the security into another security of the same or another issuer, including an offer of the other security. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

27. Securities and Exchange Commission. "Securities and Exchange Commission" means the United States Securities and Exchange Commission.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

28. Security. "Security" means a note; stock; treasury stock; security future; bond; debenture; evidence of indebtedness; certificate of interest or participation in a profit-sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable share; investment contract; investment in a viatical or life settlement contract; voting trust certificate; certificate of deposit for a security; fractional undivided interest in oil, gas or other mineral rights; documents of title to or certificates of interest or participation in an oil, gas or other mineral title or lease or in payments out of production under any title, lease, right or royalty; put, call, straddle, option or privilege on a security, certificate of deposit or group or index of securities, including an interest therein or based on the value thereof; put, call, straddle, option or privilege entered into on a national securities exchange relating to foreign currency; or, in general, an interest or instrument commonly known as a "security"; or a certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of or warrant or right to subscribe to or purchase any of the foregoing. "Security":

A. Includes both a certificated and an uncertificated security; [2005, c. 65, Pt. A, §2 (NEW).]

B. Does not include an insurance or endowment policy or annuity contract under which an insurance company promises to pay a fixed or variable sum of money either in a lump sum or periodically for life or other specified period; [2005, c. 65, Pt. A, §2 (NEW).]

C. Does not include an interest in a contributory or noncontributory pension or welfare plan subject to the federal Employee Retirement Income Security Act of 1974; [2005, c. 65, Pt. A, §2 (NEW).]

D. Includes as an investment contract an investment in a common enterprise with the expectation of profits to be derived primarily from the efforts of a person other than the investor. For purposes of this paragraph, "common enterprise" means an enterprise in which the fortunes of the investor are interwoven with those of either the person offering the investment, a 3rd party or other investors; and [2005, c. 65, Pt. A, §2 (NEW).]

E. Includes as an investment contract, among other contracts, an interest in a limited partnership and a limited liability company. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

29. Self-regulatory organization. "Self-regulatory organization" means a national securities exchange registered under the federal Securities Exchange Act of 1934, a national securities association of broker-dealers registered under the federal Securities Exchange Act of 1934, a clearing agency registered under the federal Securities Exchange Act of 1934 or the Municipal Securities Rulemaking Board established under the federal Securities Exchange Act of 1934.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

30. Sign. "Sign" means, with present intent to authenticate or adopt a record:

A. To execute or adopt a tangible symbol; or [2005, c. 65, Pt. A, §2 (NEW).]

B. To attach or logically associate with the record an electronic symbol, sound or process. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

31. State. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

32. Viatical or life settlement contract. "Viatical or life settlement contract" means a written agreement establishing the terms under which compensation or anything of value will be paid, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the assignment, transfer, sale, devise or bequest of the death benefit or ownership of any portion of an insurance policy or certificate of insurance. "Viatical or life settlement contract":

A. Includes a contract for a loan or other financing transaction secured primarily by an individual or group life insurance policy other than a loan by a life insurance company pursuant to the terms of the life insurance contract or a loan secured by the cash value of a policy; [2005, c. 65, Pt. A, §2 (NEW).]

B. Includes an agreement to transfer ownership or change the beneficiary designation of an insurance policy at a later date regardless of the date that compensation for the transfer or change is paid; and [2005, c. 65, Pt. A, §2 (NEW).]

C. Does not include:

(1) The assignment, transfer, sale, devise or bequest of a death benefit, life insurance policy or certificate of insurance by the viator to the viatical settlement provider pursuant to the Viatical and Life Settlements Act;

(2) The assignment, transfer, sale, devise or bequest of a life insurance policy, for any value less than the expected death benefit, by the viator to a friend or family member who enters into no more than one such agreement in a calendar year;

(3) An assignment of a life insurance policy to a supervised lender, as defined in Title 9-A, section 1-301, subsection 39, as collateral for a loan; or

(4) The exercise of accelerated benefits pursuant to the terms of the Maine Insurance Code and of a life insurance policy. [2005, c. 65, Pt. A, §2 (NEW).]

For purposes of this chapter, the individual insured who is the subject of the insurance policy or certificate of insurance does not have to be diagnosed as terminally ill or chronically ill at the time a settlement contract is executed.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16103. References to federal statutes

Securities Act of 1933, 15 United States Code, Section 77a et seq., Securities Exchange Act of 1934, 15 United States Code, Section 78a et seq., Public Utility Holding Company Act of 1935, 15 United States Code, Section 79 et seq., Investment Company Act of 1940, 15 United States Code, Section 80a-1 et seq., Investment Advisers Act of 1940, 15 United States Code, Section 80b-1 et seq., Employee Retirement Income Security Act of 1974, 29 United States Code, Section 1001 et seq., National Housing Act, 12 United States Code, Section 1701 et seq., Commodity Exchange Act, 7 United States Code, Section 1 et seq., Internal Revenue Code, 26 United States Code, Section 1 et seq., Securities Investor Protection Act of 1970, 15 United States Code, Section 78aaa et seq., Securities Litigation Uniform Standards Act of 1998, 112 Stat. 3227, Small Business Investment Act of 1958, 15 United States Code, Section 661 et seq. and Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001 et seq. mean those federal laws of those names, those statutes and the rules and regulations adopted under those laws and statutes, as amended, as of December 31, 2006. [2007, c. 14, §1 (AMD).]

SECTION HISTORY

2005, c. 65, §A2 (NEW). 2007, c. 14, §1 (AMD).



32 §16104. References to federal agencies

A reference in this chapter to an agency or department of the United States is also a reference to a successor agency or department. [2005, c. 65, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16105. Electronic records and signatures

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, but does not modify, limit or supersede Section 101(c) of that Act, 15 United States Code, Section 7001(c) or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 United States Code, Section 7003(b). This chapter authorizes the filing of records and signatures, when specified by provisions of this chapter or by a rule adopted or order issued under this chapter, in a manner consistent with Section 104(a) of that Act, 15 United States Code, Section 7004(a). Rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 65, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 65, §A2 (NEW).






Subchapter 2: EXEMPTIONS FROM REGISTRATION OF SECURITIES

32 §16201. Exempt securities

The following securities are exempt from the requirements of sections 16301 to 16306 and section 16504: [2005, c. 65, Pt. A, §2 (NEW).]

1. United States Government, state and municipal securities. A security, including a revenue obligation or a separate security as defined in 17 Code of Federal Regulations, 230.131 adopted under the federal Securities Act of 1933, issued, insured or guaranteed by the United States; by a state; by a political subdivision of a state; by a public authority, agency or instrumentality of one or more states; by a political subdivision of one or more states; or by a person controlled or supervised by and acting as an instrumentality of the United States under authority granted by the Congress; or a certificate of deposit for any of the foregoing;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Foreign government securities. A security issued, insured or guaranteed by a foreign government with which the United States maintains diplomatic relations, or any of its political subdivisions, if the security is recognized as a valid obligation by the issuer, insurer or guarantor;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Depository institution and international banking institution securities. A security issued by and representing or that will represent an interest in or a direct obligation of or be guaranteed by:

A. An international banking institution; [2005, c. 65, Pt. A, §2 (NEW).]

B. A banking institution organized under the laws of the United States; a member bank of the Federal Reserve System; or a depository institution, a substantial portion of the business of which consists or will consist of receiving deposits or share accounts that are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund or a successor authorized by federal law or exercising fiduciary powers that are similar to those permitted for national banks under the authority of the Comptroller of Currency pursuant to Section 1 of United States Public Law 87-722, 12 United States Code, Section 92a or a holding company of such a depository institution; or [2005, c. 65, Pt. A, §2 (NEW).]

C. Any other depository institution, unless by rule or order the administrator proceeds under section 16204; [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Insurance company securities. A security issued by and representing an interest in, or a debt of, or insured or guaranteed by an insurance company authorized to do business in this State;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Common carriers and public utility securities. A security issued or guaranteed by a railroad, other common carrier, public utility or public utility holding company that is:

A. Regulated in respect to its rates and charges by the United States or a state; [2005, c. 65, Pt. A, §2 (NEW).]

B. Regulated in respect to the issuance or guarantee of the security by the United States, a state, Canada or a Canadian province or territory; or [2005, c. 65, Pt. A, §2 (NEW).]

C. A public utility holding company registered under the federal Public Utility Holding Company Act of 1935 or a subsidiary of such a registered holding company within the meaning of that Act; [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Federal covered securities. A federal covered security specified in Section 18(b)(1) of the federal Securities Act of 1933, 15 United States Code, Section 77r(b)(1) or by rule adopted under that provision or a security listed or approved for listing on another securities market specified by rule under this chapter; a put or a call option contract, a warrant or a subscription right on or with respect to such a federal covered security; or an option or similar derivative security on a security or an index of securities or foreign currencies issued by a clearing agency registered under the federal Securities Exchange Act of 1934 and listed or designated for trading on a national securities exchange, a facility of a national securities exchange or a facility of a national securities association registered under the federal Securities Exchange Act of 1934 or an offer or sale of the underlying security in connection with the offer, sale or exercise of an option or other security that was exempt when the option or other security was written or issued; or an option or a derivative security designated by the Securities and Exchange Commission under Section 9(b) of the federal Securities Exchange Act of 1934, 15 United States Code, Section 78i(b);

[ 2005, c. 65, Pt. A, §2 (NEW) .]

7. Nonprofit organization securities. A security issued by a person organized and operated exclusively for religious, educational, benevolent, fraternal, charitable, social, athletic or reformatory purposes, or as a chamber of commerce, and not for pecuniary profit, no part of the net earnings of which inures to the benefit of a private stockholder or other person, or a security of a company that is excluded from the definition of an investment company under Section 3(c)(10)(B) of the federal Investment Company Act of 1940, 15 United States Code, Section 80a-3(c)(10)(B); except that with respect to the offer or sale of a note, bond, debenture or other evidence of indebtedness issued by such a person a rule may be adopted under this chapter limiting the availability of this exemption by classifying securities, persons and transactions and imposing different requirements for different classes;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

8. Cooperatives. A member's or owner's interest in, or a retention certificate or like security given in lieu of a cash patronage dividend issued by, a cooperative organized and operated as a nonprofit membership cooperative under the cooperative laws of a state, but not a member's or owner's interest, retention certificate or like security sold to persons other than bona fide members of the cooperative; and

[ 2005, c. 65, Pt. A, §2 (NEW) .]

9. Equipment trust certificates. An equipment trust certificate with respect to equipment leased or conditionally sold to a person, if any security issued by the person would be exempt under this section or would be a federal covered security under Section 18(b)(1) of the federal Securities Act of 1933, 15 United States Code, Section 77r(b)(1).

[ 2005, c. 65, Pt. A, §2 (NEW) .]

Rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 65, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16202. Exempt transactions

The following transactions are exempt from the requirements of sections 16301 to 16306 and 16504: [2005, c. 65, Pt. A, §2 (NEW).]

1. Isolated nonissuer transaction. An isolated nonissuer transaction, whether effected by or through a broker-dealer or not;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Manual exemption. A nonissuer transaction by or through a broker-dealer licensed under or exempt from licensing under this chapter and a resale transaction by a sponsor of a unit investment trust registered under the federal Investment Company Act of 1940 in a security of a class that has been outstanding in the hands of the public for at least 90 days, if, on the date of the transaction:

A. The issuer of the security is engaged in business, the issuer is not in the organizational stage or in bankruptcy or receivership and the issuer is not a blank check, blind pool or shell company that has no specific business plan or purpose or that has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person; [2005, c. 65, Pt. A, §2 (NEW).]

B. The security is sold at a price reasonably related to its current market price; [2005, c. 65, Pt. A, §2 (NEW).]

C. The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security or a redistribution; [2005, c. 65, Pt. A, §2 (NEW).]

D. A nationally recognized securities manual or its electronic equivalent designated by routine technical rule as defined in Title 5, chapter 375, subchapter 2-A adopted under this chapter or order issued under this chapter or a publicly available record filed with the Securities and Exchange Commission contains:

(1) A description of the business and operations of the issuer;

(2) The names of the issuer's executive officers and the names of the issuer's directors, if any;

(3) An audited balance sheet of the issuer as of a date within 18 months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had an audited balance sheet, a pro forma balance sheet for the combined organization; and

(4) An audited income statement for each of the issuer's 2 immediately previous fiscal years or for the period of existence of the issuer, whichever is shorter, or, in the case of a reorganization or merger when each party to the reorganization or merger had audited income statements, a pro forma income statement; and [2005, c. 65, Pt. A, §2 (NEW).]

E. Any one of the following requirements is met:

(1) The issuer of the security has a class of equity securities listed on a national securities exchange registered under Section 6 of the federal Securities Exchange Act of 1934 or designated for trading on the National Association of Securities Dealers Automated Quotation System;

(2) The issuer of the security is a unit investment trust registered under the federal Investment Company Act of 1940;

(3) The issuer of the security, including its predecessors, has been engaged in continuous business for at least 3 years; or

(4) The issuer of the security has total assets of at least $2,000,000 based on an audited balance sheet as of a date within 18 months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had such an audited balance sheet, a pro forma balance sheet for the combined organization; [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Nonissuer transactions in specified foreign transactions. A nonissuer transaction by or through a broker-dealer licensed under or exempt from licensing under this chapter in a security of a foreign issuer that is a margin security defined in regulations or rules adopted by the Board of Governors of the Federal Reserve System;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Nonissuer transactions in securities where guarantor is subject to Securities Exchange Act reporting. A nonissuer transaction by or through a broker-dealer licensed under or exempt from licensing under this chapter in an outstanding security if the guarantor of the security files reports with the Securities and Exchange Commission under the reporting requirements of Section 13 or 15(d) of the federal Securities Exchange Act of 1934, 15 United States Code, Section 78m or 78o(d);

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Nonissuer transactions in specified fixed income securities. A nonissuer transaction by or through a broker-dealer licensed under or exempt from licensing under this chapter in a security that:

A. Is rated at the time of the transaction by a nationally recognized statistical rating organization in one of its 4 highest rating categories; or [2005, c. 65, Pt. A, §2 (NEW).]

B. Has a fixed maturity or a fixed interest or dividend if:

(1) A default has not occurred during the current fiscal year or within the 3 previous fiscal years or during the existence of the issuer and any predecessor if less than 3 fiscal years in the payment of principal, interest or dividends on the security; and

(2) The issuer is engaged in business, is not in the organizational stage or in bankruptcy or receivership and is not and has not been within the previous 12 months a blank check, blind pool or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person; [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Unsolicited brokerage transactions. A nonissuer transaction by or through a broker-dealer licensed under or exempt from licensing under this chapter effecting an unsolicited order or offer to purchase;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

7. Nonissuer transactions by pledgees. A nonissuer transaction executed by a bona fide pledgee without the purpose of evading this chapter;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

8. Nonissuer transactions with federal covered investment advisers. A nonissuer transaction by a federal covered investment adviser with investments under management in excess of $100,000,000 acting in the exercise of discretionary authority in a signed record for the account of others;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

9. Specified exchange transactions. A transaction in a security, whether or not the security or transaction is otherwise exempt, in exchange for one or more bona fide outstanding securities, claims or property interests or partly in such exchange and partly for cash, if the terms and conditions of the issuance and exchange or the delivery and exchange and the fairness of the terms and conditions have been approved by the administrator after a hearing. The administrator may impose actual costs and a reasonable fee for conducting a hearing under this subsection;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

10. Underwriter transactions. A transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

11. Mortgage secured unit transactions. A transaction in a note, bond, debenture or other evidence of indebtedness secured by a mortgage or other security agreement if:

A. The note, bond, debenture or other evidence of indebtedness is offered and sold with the mortgage or other security agreement as a unit; [2005, c. 65, Pt. A, §2 (NEW).]

B. A general solicitation or general advertisement of the transaction is not made; [2005, c. 65, Pt. A, §2 (NEW).]

C. A commission or other remuneration is not paid or given, directly or indirectly, to a person not licensed under this chapter as a broker-dealer or as an agent; and [2005, c. 65, Pt. A, §2 (NEW).]

D. The outstanding principal amount of all notes or other evidence of indebtedness that is secured by the mortgage or other security agreement does not exceed the fair market value of the property at the time of the transaction, or the issuer otherwise proves that it relied on reasonable evidence that the fair market value was not so exceeded at the time of the transaction; [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

12. Personal representative, guardian transactions. A transaction by a personal representative, as defined in Title 18-A, section 1-201, subsection 30, executor, administrator of an estate, sheriff, marshal, receiver, trustee in bankruptcy, guardian or conservator acting in their official capacities;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

13. Transactions with specified investors. A sale or offer to sell to:

A. An institutional investor; [2005, c. 65, Pt. A, §2 (NEW).]

B. A federal covered investment adviser; or [2005, c. 65, Pt. A, §2 (NEW).]

C. Any other person exempted by routine technical rule, as defined in Title 5, chapter 375, subchapter 2-A, adopted or order issued under this chapter; [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

14. Limited private offering transactions, any issuer. A sale or an offer to sell securities by or on behalf of an issuer, if the transaction is part of a single issue in which:

A. Not more than 10 purchasers are present in this State during any 12 consecutive months, other than those designated in subsection 13; [2005, c. 65, Pt. A, §2 (NEW).]

B. A general solicitation or general advertising is not made in connection with the offer to sell or sale of the securities; [2005, c. 65, Pt. A, §2 (NEW).]

C. A commission or other remuneration is not paid or given, directly or indirectly, to a person other than a broker-dealer licensed under this chapter or an agent licensed under this chapter for soliciting a prospective purchaser in this State; and [2005, c. 65, Pt. A, §2 (NEW).]

D. The issuer reasonably believes that all the purchasers in this State, other than those designated in subsection 13, are purchasing for investment; [2005, c. 65, Pt. A, §2 (NEW).]

[ 2007, c. 14, §2 (AMD) .]

15. Limited private offering transactions, Maine issuer. A sale or an offer to sell securities of a corporation, limited partnership or limited liability company organized under the laws of this State or any issuer determined by the administrator by order to have its principal place of business in this State, if the sale or offer is by or on behalf of the issuer and if the transaction is part of a single issue in which:

A. Not more than 25 purchasers are present in this State during any 12 consecutive months, other than those designated in subsection 13; [2005, c. 65, Pt. A, §2 (NEW).]

B. A general solicitation or general advertising is not made in connection with the offer to sell or sale of the securities; [2005, c. 65, Pt. A, §2 (NEW).]

C. A commission or other remuneration is not paid or given, directly or indirectly, to a person other than a broker-dealer licensed under this chapter or an agent licensed under this chapter for soliciting a prospective purchaser in this State; [2005, c. 65, Pt. A, §2 (NEW).]

D. The issuer reasonably believes that all the purchasers in this State, other than those designated in subsection 13, are purchasing for investment; [2005, c. 65, Pt. A, §2 (NEW).]

E. The issuer files with the administrator a notification for exemption that must be in such form as may be prescribed by the administrator by order or by routine technical rule, as defined in Title 5, chapter 375, subchapter 2-A; and [2005, c. 65, Pt. A, §2 (NEW).]

F. The issuer provides a copy of the notification of exemption to each offeree of securities sold in reliance on this exemption, which must contain such legends as the administrator prescribes, notifying the offeree that the securities have not been registered with the administrator, that they may be considered restricted securities and that the issuer is under an obligation to make a reasonable finding that the securities are a suitable investment for the offeree; [2005, c. 65, Pt. A, §2 (NEW).]

[ 2007, c. 14, §3 (AMD) .]

16. Transactions with existing securities holders. A transaction under an offer to existing security holders of the issuer, including persons that at the date of the transaction are holders of convertible securities, options or warrants, if a commission or other remuneration, other than a standby commission, is not paid or given, directly or indirectly, for soliciting a security holder in this State;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

17. Offerings filed but not effective, nonexempt securities. An offer to sell, but not a sale, of a security not exempt from registration under the federal Securities Act of 1933 if:

A. A registration or offering statement or similar record as required under the federal Securities Act of 1933 has been filed, but is not effective, or the offer is made in compliance with 17 Code of Federal Regulations, 230.165; and [2005, c. 65, Pt. A, §2 (NEW).]

B. A stop order of which the offeror is aware has not been issued against the offeror by the administrator or the Securities and Exchange Commission and an audit, inspection or proceeding that is public and that may culminate in a stop order is not known by the offeror to be pending; [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

18. Offerings filed but not effective, exempt securities. An offer to sell, but not a sale, of a security exempt from registration under the federal Securities Act of 1933 if:

A. A registration statement has been filed under this chapter, but is not effective; [2005, c. 65, Pt. A, §2 (NEW).]

B. A solicitation of interest is provided in a record to offerees in compliance with a routine technical rule, as defined in Title 5, chapter 375, subchapter 2-A, adopted by the administrator under this chapter; and [2005, c. 65, Pt. A, §2 (NEW).]

C. A stop order of which the offeror is aware has not been issued against the offeror by the administrator or the Securities and Exchange Commission and an audit, inspection or proceeding that may culminate in a stop order is not known by the offeror to be pending; [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

19. Control transactions. A transaction involving the distribution of the securities of an issuer to the security holders of another person in connection with a merger, consolidation, exchange of securities, sale of assets or other reorganization to which the issuer, or its parent or subsidiary, and the other person, or its parent or subsidiary, are parties;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

20. Rescission offers. A rescission offer, sale or purchase under section 16510;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

21. Not violative of laws of foreign state or jurisdiction. An offer or sale of a security to a person not a resident of this State and not present in this State if the offer or sale does not constitute a violation of the laws of the state or foreign jurisdiction in which the offeree or purchaser is present and is not part of an unlawful plan or scheme to evade this chapter.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

22. Employee benefit plans. An employees' stock purchase, savings, option, profit-sharing, pension or similar employees' benefit plan, including any securities, plan interests and guarantees issued under a compensatory benefit plan or compensation contract, contained in a record, established by the issuer, its parents, its majority-owned subsidiaries or the majority-owned subsidiaries of the issuer's parent for the participation of their employees including offers or sales of such securities to:

A. Directors; general partners; trustees, if the issuer is a business trust; officers; and consultants and advisors, as permitted by 17 Code of Federal Regulations, 230.701(c)(1) (2003); [2005, c. 65, Pt. A, §2 (NEW).]

B. Family members who acquire such securities from those persons through gifts or domestic relations orders; [2005, c. 65, Pt. A, §2 (NEW).]

C. Former employees, directors, general partners, trustees, officers and consultants and advisors, as permitted by 17 Code of Federal Regulations, 230.701(c)(1) (2003), if those individuals were employed by or providing services to the issuer when the securities were offered; and [2005, c. 65, Pt. A, §2 (NEW).]

D. Insurance agents who are exclusive insurance agents of the issuer, or the issuer's subsidiaries or parents, or who derive more than 50% of their annual income from those organizations; [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

23. Specified dividends, tender offers, judicially recognized reorganizations. A transaction involving:

A. A stock dividend or equivalent equity distribution, whether the corporation or other business organization distributing the dividend or equivalent equity distribution is the issuer or not, if nothing of value is given by stockholders or other equity holders for the dividend or equivalent equity distribution other than the surrender of a right to a cash or property dividend if each stockholder or other equity holder may elect to take the dividend or equivalent equity distribution in cash, property or stock; [2005, c. 65, Pt. A, §2 (NEW).]

B. An act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims or property interests, or partly in such exchange and partly for cash; or [2005, c. 65, Pt. A, §2 (NEW).]

C. The solicitation of tenders of securities by an offeror in a tender offer in compliance with 17 Code of Federal Regulations, 230.162; [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

24. Nonissuer transactions in specified foreign issuers securities. A nonissuer transaction in an outstanding security by or through a broker-dealer licensed under or exempt from licensing under this chapter, if the issuer is a reporting issuer in a foreign jurisdiction designated by this paragraph or by rule adopted or order issued under this chapter; the issuer has been subject to continuous reporting requirements in the foreign jurisdiction for not less than 180 days before the transaction; and the security is listed on the foreign jurisdiction's securities exchange that has been designated by this paragraph or by routine technical rule, as defined in Title 5, chapter 375, subchapter 2-A, adopted or order issued under this chapter, or is a security of the same issuer that is of senior or substantially equal rank to the listed security or is a warrant or right to purchase or subscribe to any of the foregoing. For purposes of this paragraph, Canada, together with its provinces and territories, is a designated foreign jurisdiction and the Toronto Stock Exchange, Inc. is a designated securities exchange. After an administrative hearing in compliance with the Maine Administrative Procedure Act, the administrator, by order issued under this chapter, may revoke the designation of a securities exchange under this paragraph if the administrator finds that revocation is necessary or appropriate in the public interest and for the protection of investors;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

25. Investments in viatical or life settlement contracts. Any offer or sale of an investment in a viatical or life settlement contract, if:

A. The underlying viatical or life settlement transaction with the viator was not in violation of the Viatical and Life Settlements Act; [2005, c. 65, Pt. A, §2 (NEW).]

B. Such disclosure documents as the administrator, by rule or order, requires are delivered to each offeree or purchaser; and [2005, c. 65, Pt. A, §2 (NEW).]

C. Prior to any offer in this State, a notice specifying the terms of the offer is filed with the administrator together with a consent to service of process complying with section 16611, signed by the issuer, and a nonrefundable filing fee of $300 for each type or class of security being offered in this State and the administrator does not by order disallow the exemption within the next 5 full business days; or [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

26. Nonpublic offerings under 4(2). A security offered in a nonpublic offering under Section 4(2) of the federal Securities Act of 1933, 15 United States Code, Section 77d(2) if, no later than 15 days after the first sale in this State, a notice on "Form D," as promulgated by the Securities and Exchange Commission, is filed with the administrator together with a consent to service of process complying with section 16611, signed by the issuer, and the payment of a nonrefundable filing fee of $300 for each type or class of security sold. If the Form D includes a consent to service of process, a separate document need not be filed for this purpose, and if the consent to service of process on the Form D is executed in a manner accepted by the Securities and Exchange Commission, it is deemed to comply with the requirement in this section and section 16611, subsection 1 that the consent be signed. An additional nonrefundable late filing fee of $500 must be paid for a filing made between 16 and 30 days after the first sale in this State.

[ 2009, c. 500, §1 (AMD) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW). 2007, c. 14, §§2, 3 (AMD). 2009, c. 500, §1 (AMD).



32 §16203. Additional exemptions and waivers

If the administrator finds that it is consistent with the public interest and the protection of investors, a rule adopted or order issued under this chapter may: exempt a security, transaction or offer; exempt a class of securities, transactions or offers from any or all of the requirements of sections 16301 to 16306 and 16504; and waive, in whole or in part, any or all of the conditions for an exemption or offer under sections 16201 and 16202. In any rule or order establishing an exemption for which a filing is required, the administrator may provide for a nonrefundable filing fee not to exceed $500. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 65, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16204. Denial, suspension, revocation, condition or limitation of exemptions

1. Enforcement related powers. Notwithstanding the Maine Administrative Procedure Act, an order under this chapter may deny, suspend application of, condition, limit or revoke an exemption created under section 16201, subsection 3, paragraph C, section 16201, subsection 7 or 8 or section 16202 or an exemption or waiver created under section 16203 with respect to a specific security, transaction or offer if the administrator finds that the order is consistent with the public interest and the protection of the public. An order under this section may be issued only pursuant to the procedures in section 16306, subsection 4 or section 16604 and only prospectively.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Knowledge of order required. A person does not violate section 16301, sections 16303 to 16306, section 16504 or section 16510 by an offer to sell, offer to purchase, sale or purchase effected after the entry of an order issued under this section if the person did not know, and in the exercise of reasonable care could not have known, of the order.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).






Subchapter 3: REGISTRATION OF SECURITIES AND NOTICE FILING OF FEDERAL COVERED SECURITIES

32 §16301. Securities registration requirement

It is unlawful for a person to offer or sell a security in this State unless: [2005, c. 65, Pt. A, §2 (NEW).]

1. Federal covered security. The security is a federal covered security;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Exempt from registration. The security, transaction or offer is exempted from registration under sections 16201 to 16203; or

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Registered. The security is registered under this chapter.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16302. Notice filing

1. Notice filings for federal covered securities under Section 18(b)(2) of the federal Securities Act of 1933. A federal covered security, as defined in Section 18(b)(2) of the federal Securities Act of 1933, 15 United States Code, Section 77r(b)(2), that is not otherwise exempt under sections 16201 to 16203 may not be offered or sold in this State unless before the initial offer in this State the following are filed with the administrator:

A. The uniform investment company notice filing form; [2005, c. 65, Pt. A, §2 (NEW).]

B. A consent to service of process complying with section 16611 signed by the issuer; and [2005, c. 65, Pt. A, §2 (NEW).]

C. The payment of a nonrefundable fee of $1,000 for each type or class of security offered. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Notice filing effectiveness and renewal. A notice filing under subsection 1 is effective for one year commencing on the date of the notice filing, the date of effectiveness of the offering filed with the Securities and Exchange Commission or a date selected by the filer, whichever date is latest. On or before expiration, a notice filing may be renewed by filing the uniform investment company notice filing form and by paying a nonrefundable renewal fee of $1,000 for each type or class of security offered. A previously filed consent to service of process complying with section 16611 may be incorporated by reference in a renewal. A renewed notice filing becomes effective upon the expiration of the filing being renewed.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Notice filings for federal covered securities under Section 18(b)(4)(D). A security that is a federal covered security under Section 18(b)(4)(D) of the federal Securities Act of 1933, 15 United States Code, Section 77r(b)(4)(D) that is not otherwise exempt under sections 16201 to 16203 may not be sold in this State unless the following records are filed with the administrator no later than 15 days after the first sale in this State:

A. A notice on "Form D," as promulgated by the Securities and Exchange Commission; [2009, c. 500, §2 (AMD).]

B. A consent to service of process complying with section 16611, signed by the issuer, except that if the Form D includes a consent to service of process, a separate document need not be filed for this purpose, and if the consent to service of process on the Form D is executed in a manner accepted by the Securities and Exchange Commission, it is deemed to comply with the requirement in this section and in section 16611, subsection 1 that the consent be signed; and [2009, c. 500, §3 (AMD).]

C. The payment of a nonrefundable fee of $300 per type or class of security sold.

A notice filer making a filing between 16 and 30 days after the first sale in this State shall pay an additional nonrefundable late filing fee of $500. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2009, c. 500, §§2, 3 (AMD) .]

4. Stop orders. Except with respect to a federal covered security under Section 18(b)(1) of the federal Securities Act of 1933, 15 United States Code, Section 77r(b)(1), if the administrator finds that there is a failure to comply with a notice or fee requirement of this section or any rule adopted under this section, the administrator may issue a stop order suspending the offer and sale of a federal covered security in this State. If the deficiency is corrected, the stop order is void as of the time of its issuance and no penalty may be imposed by the administrator.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Other federal covered securities. Unless the administrator provides otherwise by rule, any other federal covered security may be offered and sold in this State in reliance on its being a federal covered security without the filing of a notice or the payment of a fee.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW). 2009, c. 500, §§2, 3 (AMD).



32 §16303. Securities registration by coordination

1. Registration permitted. A security for which a registration statement has been filed under the federal Securities Act of 1933 in connection with the same offering may be registered by coordination under this section.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Required records. A registration statement and accompanying records under this section must contain or be accompanied by the following records in addition to the information specified in section 16305 and a consent to service of process complying with section 16611:

A. A copy of the latest form of prospectus filed under the federal Securities Act of 1933; [2005, c. 65, Pt. A, §2 (NEW).]

B. If requested by the administrator, a copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect; a copy of any agreement with or among underwriters; a copy of any indenture or other instrument governing the issuance of the security to be registered; and a specimen, copy or description of the security; [2005, c. 65, Pt. A, §2 (NEW).]

C. Copies of any other information or any other records filed by the issuer under the federal Securities Act of 1933 requested by the administrator; and [2005, c. 65, Pt. A, §2 (NEW).]

D. An undertaking to forward each amendment to the federal prospectus, other than an amendment that delays the effective date of the registration statement, promptly after it is filed with the Securities and Exchange Commission. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Conditions for effectiveness of registration statement. A registration statement under this section becomes effective simultaneously with or subsequent to the federal registration statement when all the following conditions are satisfied:

A. A stop order under subsection 4 or section 16306 or issued by the Securities and Exchange Commission is not in effect and a proceeding is not pending against the issuer under section 16306; and [2005, c. 65, Pt. A, §2 (NEW).]

B. The registration statement has been on file for at least 20 days or a shorter period provided by order issued under this chapter. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Notice of federal registration statement effectiveness. The registrant shall promptly notify the administrator in a record of the date when the federal registration statement becomes effective and the content of any price amendment and shall promptly file a record containing the price amendment. If the notice is not timely received, the administrator may issue a stop order, without prior notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this section. The administrator shall promptly notify the registrant of an order by telegram, telephone or electronic means and promptly confirm this notice by a record. If the registrant subsequently complies with the notice requirements of this section within 15 days of the issuance of the stop order, the stop order is void as of the date of its issuance.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Effectiveness of registration statement. If the federal registration statement becomes effective before each of the conditions in this section is satisfied or is waived by the administrator, the registration statement is automatically effective under this chapter when all the conditions are satisfied or waived. If the registrant notifies the administrator of the date when the federal registration statement is expected to become effective, the administrator shall promptly notify the registrant by telegram, telephone or electronic means and promptly confirm this notice by a record, indicating whether all the conditions are satisfied or waived and whether the administrator intends the institution of a proceeding under section 16306. The notice by the administrator does not preclude the institution of such a proceeding.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Prospectus delivery. When a security is registered under this section, the prospectus filed under the federal Securities Act of 1933 must be delivered at the time mandated by the prospectus delivery requirements of that Act to each purchaser in this State.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16304. Securities registration by qualification

1. Registration permitted. A security may be registered by qualification under this section.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Required records. A registration statement under this section must contain the information or records specified in section 16305, a consent to service of process complying with section 16611 and the following information or records:

A. With respect to the issuer and any significant subsidiary, its name, address and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged; [2005, c. 65, Pt. A, §2 (NEW).]

B. With respect to each director and officer of the issuer, and other person having a similar status or performing similar functions, the person's name, address and principal occupation for the previous 5 years; the amount of securities of the issuer held by the person as of the 30th day before the filing of the registration statement; the amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and a description of any material interest of the person in any material transaction with the issuer or a significant subsidiary effected within the previous 3 years or proposed to be effected; [2005, c. 65, Pt. A, §2 (NEW).]

C. With respect to persons covered by paragraph B, the aggregate sum of the remuneration paid to those persons during the previous 12 months and estimated to be paid during the next 12 months, directly or indirectly, by the issuer and all predecessors, parents, subsidiaries and affiliates of the issuer; [2005, c. 65, Pt. A, §2 (NEW).]

D. With respect to a person owning of record or owning beneficially, if known, 10% or more of the outstanding shares of any class of equity security of the issuer, the information specified in paragraph B other than the person's occupation; [2005, c. 65, Pt. A, §2 (NEW).]

E. With respect to a promoter, if the issuer was organized within the previous 3 years, the information or records specified in paragraph B, any amount paid to the promoter within that period or intended to be paid to the promoter and the consideration for the payment; [2005, c. 65, Pt. A, §2 (NEW).]

F. With respect to a person on whose behalf any part of the offering is to be made in a nonissuer distribution, the person's name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; a description of any material interest of the person in any material transaction with the issuer or any significant subsidiary effected within the previous 3 years or proposed to be effected; and a statement of the reasons for making the offering; [2005, c. 65, Pt. A, §2 (NEW).]

G. The capitalization and long-term debt, on both a current and pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill or anything else of value, for which the issuer or any subsidiary has issued its securities within the previous 2 years or is obligated to issue its securities; [2005, c. 65, Pt. A, §2 (NEW).]

H. The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of the person or class; the basis on which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finder's fees, including separately cash, securities, contracts or anything else of value to accrue to the underwriters or finders in connection with the offering or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering and accounting charges; the name and address of each underwriter and each recipient of a finder's fee; a copy of any underwriting or selling group agreement under which the distribution is to be made or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities that are to be offered otherwise than through an underwriter; [2005, c. 65, Pt. A, §2 (NEW).]

I. The estimated monetary proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the estimated amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of the funds; and, if a part of the proceeds is to be used to acquire property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons that have received commissions in connection with the acquisition and the amounts of the commissions and other expenses in connection with the acquisition, including the cost of borrowing money to finance the acquisition; [2005, c. 65, Pt. A, §2 (NEW).]

J. A description of any stock options or other security options outstanding, or to be created in connection with the offering, and the amount of those options held or to be held by each person required to be named in paragraph B, D, E, F or H and by any person that holds or will hold 10% or more in the aggregate of those options; [2005, c. 65, Pt. A, §2 (NEW).]

K. The dates of, parties to and general effect concisely stated of each managerial or other material contract made or to be made otherwise than in the ordinary course of business to be performed in whole or in part at or after the filing of the registration statement or that was made within the previous 2 years and a copy of the contract; [2005, c. 65, Pt. A, §2 (NEW).]

L. A description of any pending litigation, action or proceeding to which the issuer is a party and that materially affects its business or assets and any litigation, action or proceeding known to be contemplated by governmental authorities; [2005, c. 65, Pt. A, §2 (NEW).]

M. A copy of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature intended as of the effective date to be used in connection with the offering and any solicitation of interest used in compliance with section 16202, subsection 18, paragraph B; [2005, c. 65, Pt. A, §2 (NEW).]

N. A specimen or copy of the security being registered, unless the security is uncertificated; a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents, in effect; and a copy of any indenture or other instrument covering the security to be registered; [2005, c. 65, Pt. A, §2 (NEW).]

O. A signed or conformed copy of an opinion of counsel concerning the legality of the security being registered, with an English translation if it is in a language other than English, that states whether the security when sold will be validly issued, fully paid and nonassessable and, if a debt security, a binding obligation of the issuer; [2005, c. 65, Pt. A, §2 (NEW).]

P. A signed or conformed copy of a consent of any accountant, engineer, appraiser or other person whose profession gives authority for a statement made by the person, if the person is named as having prepared or certified a report or valuation, other than an official record, that is public and that is used in connection with the registration statement; [2005, c. 65, Pt. A, §2 (NEW).]

Q. A balance sheet of the issuer as of a date within 4 months before the filing of the registration statement; a statement of income and a statement of cash flows for each of the 3 fiscal years preceding the date of the balance sheet and for any period between the close of the immediately previous fiscal year and the date of the balance sheet or for the period of the issuer's and any predecessor's existence if less than 3 years; and, if any part of the proceeds of the offering is to be applied to the purchase of a business, the financial statements that would be required if that business were the registrant; and [2005, c. 65, Pt. A, §2 (NEW).]

R. Any additional information or records required by rule adopted or order issued under this chapter. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Conditions for effectiveness of registration statement. A registration statement under this section becomes effective 30 days, or any shorter period provided by rule adopted or order issued under this chapter, after the date the registration statement or the last amendment other than a price amendment is filed if:

A. A stop order is not in effect and a proceeding is not pending under section 16306; [2005, c. 65, Pt. A, §2 (NEW).]

B. The administrator has not issued an order under section 16306 delaying effectiveness; or [2005, c. 65, Pt. A, §2 (NEW).]

C. The applicant or registrant has not requested that effectiveness be delayed. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Delay of effectiveness of registration statement. The administrator may delay effectiveness once for not more than 90 days if the administrator determines the registration statement is not complete in all material respects and promptly notifies the applicant or registrant of that determination. The administrator may also delay effectiveness for a further period of not more than 30 days if the administrator determines that the delay is necessary or appropriate.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Prospectus or offering document distribution may be required. An order issued under this chapter may require as a condition of registration under this section that a prospectus or offering document containing a specified part of the information or record specified in subsection 2 be sent or given to each person to whom an offer is made, before or concurrently, with the earliest of:

A. The first offer made in a record to the person otherwise than by means of a public advertisement by or for the account of the issuer or another person on whose behalf the offering is being made or by an underwriter or broker-dealer that is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution; [2005, c. 65, Pt. A, §2 (NEW).]

B. The confirmation of a sale made by or for the account of the person; [2005, c. 65, Pt. A, §2 (NEW).]

C. Payment pursuant to such a sale; or [2005, c. 65, Pt. A, §2 (NEW).]

D. Delivery of the security pursuant to such a sale. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Simplified statement. For purposes of simplifying the registration statement for smaller offerings and promoting uniformity with other states, the administrator may adopt, by rule, a form to be used as the registration statement for securities being registered under this section and sold in offerings in which the aggregate offering price does not exceed the maximum amount specified in the rule. The form need not require all the information included in this section and may require information not included in this section.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6-A. Short-form registration statement. The administrator may adopt by rule a form to be used as a short-form registration statement for securities being registered under this section and sold in offerings in which:

A. The issuer of the security is a corporation or other entity having its principal place of business in this State and registered with the Secretary of State as an entity formed under the laws of this State or authorized to transact business within this State; [2013, c. 452, §1 (NEW).]

B. The aggregate amount of securities sold to all investors by the issuer within any 12-month period is not more than $1,000,000; [2013, c. 452, §1 (NEW).]

C. The aggregate amount of securities sold to any investor by the issuer, including any amount sold during the 12-month period preceding the date of the transaction, does not exceed $5,000, or a greater amount as the administrator may provide by rule or order, unless the investor is an accredited investor as defined in 17 Code of Federal Regulations, Section 230.501 (2013); [2013, c. 452, §1 (NEW).]

D. The offering meets the requirements of the federal exemption for limited offerings and sales of securities not exceeding $1,000,000 in 17 Code of Federal Regulations, Section 230.504 (2013); [2013, c. 452, §1 (NEW).]

E. The issuer files with the administrator, provides to investors and makes available to potential investors an offering document setting forth the following:

(1) The name, legal status, physical address and website address of the issuer;

(2) The names of the directors, officers and any persons occupying a similar status or performing similar functions;

(3) The name of each person holding more than 20% of the shares of the issuer;

(4) A description of the business of the issuer and the anticipated business plan of the issuer;

(5) A description of the financial condition of the issuer, including the following:

(a) For offerings that, together with all other offerings of the issuer within the preceding 12-month period, have, in the aggregate, offering amounts of $100,000 or less:

(i) The income tax returns filed by the issuer for the most recently completed year, if any; and

(ii) The financial statements of the issuer certified by the principal executive officer of the issuer to be true and complete in all material respects;

(b) For offerings that, together with all other offerings of the issuer within the preceding 12-month period, have, in the aggregate, offering amounts of more than $100,000 but not more than $500,000, financial statements reviewed by a public accountant who is independent of the issuer, using professional standards and procedures for the review or standards and procedures established by the administrator by rule; or

(c) For offerings that, together with all other offerings of the issuer within the preceding 12-month period, have, in the aggregate, offering amounts of more than $500,000, audited financial statements;

(6) A description of the stated purpose and intended use of the proceeds of the offering sought by the issuer;

(7) The offering amount, the deadline to reach the offering amount and regular updates regarding the progress of the issuer in meeting the offering amount;

(8) The price to the public of the securities or, if the price has not been determined, the method for determining the price as long as prior to the sale each investor is provided in writing the final price and all required disclosures with a reasonable opportunity to rescind the commitment to purchase the securities; and

(9) A description of the ownership and capital structure of the issuer, including:

(a) The terms of the securities being offered and all other classes of security of the issuer, including how those terms may be modified, and a summary of the differences between the classes of securities, including how the rights of the securities being offered may be materially limited, diluted or qualified by the rights of any other class of security of the issuer;

(b) A description of how the exercise of the rights held by the principal shareholders of the issuer could negatively impact the purchasers of the securities being offered;

(c) The name and ownership level of each existing shareholder who owns more than 20% of any class of the securities of the issuer;

(d) How the securities being offered are being valued and examples of methods for how those securities may be valued by the issuer in the future, including during subsequent corporate actions; and

(e) The risks to purchasers of the securities relating to minority ownership in the issuer and the risks associated with corporate actions, including additional issuances of shares, a sale of the issuer or of assets of the issuer and transactions with related parties; and [2013, c. 452, §1 (NEW).]

F. The issuer sets aside in a separate bank account all funds raised as part of the offering to be held until such time as the minimum offering amount is reached. If the minimum offering amount is not met within one year of the effective date of the offering, the issuer must return all funds to investors. [2013, c. 452, §1 (NEW).]

An issuer who elects to use a short-form registration statement pursuant to this subsection must comply with other requirements set forth by rule adopted or order issued under this chapter.

Notwithstanding section 16304, subsection 3, the administrator may provide by rule that a short-form registration statement filed under this subsection is immediately effective upon filing or becomes effective within some other stated period after filing, conditionally or otherwise.

[ 2013, c. 452, §1 (NEW) .]

7. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW). 2013, c. 452, §1 (AMD).



32 §16305. Securities registration filings

1. Who may file. A registration statement may be filed by the issuer, a person on whose behalf the offering is to be made or a broker-dealer licensed under this chapter.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Filing fee. A person filing a registration statement shall pay a nonrefundable filing fee of $1,000 for each type or class of security offered, except that for a registration statement filed under section 16304 for an offering for which the total amount raised in state and out of state does not exceed $1,000,000 the nonrefundable filing fee is $300 for each type or class of security offered.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Status of offering. A registration statement filed under section 16303 or 16304 must specify:

A. The amount of securities to be offered in this State; [2005, c. 65, Pt. A, §2 (NEW).]

B. The states in which a registration statement or similar record in connection with the offering has been or is to be filed; [2005, c. 65, Pt. A, §2 (NEW).]

C. Any adverse order, judgment or decree issued in connection with the offering by a state securities regulator, the Securities and Exchange Commission or a court; and [2005, c. 65, Pt. A, §2 (NEW).]

D. The states in which a registration statement was filed and withdrawn. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Incorporation by reference. A record filed under this chapter or the predecessor act within 5 years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the record is currently accurate.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Nonissuer distribution. In the case of a nonissuer distribution, information or a record may not be required under subsection 9 or section 16304 unless it is known to the person filing the registration statement or to the person on whose behalf the distribution is to be made or unless it can be furnished by those persons without unreasonable effort or expense.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Escrow and impoundment. A rule adopted or order issued under this chapter may require as a condition of registration that a security issued within the previous 5 years or to be issued to a promoter for a consideration substantially less than the public offering price or to a person for a consideration other than cash be deposited in escrow; and that the proceeds from the sale of the registered security in this State be impounded until the issuer receives a specified amount from the sale of the security either in this State or elsewhere. The conditions of any escrow or impoundment required under this subsection may be established by rule adopted or order issued under this chapter, but the administrator may not reject a depository institution solely because of its location in another state.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

7. Form of subscription. A rule adopted or order issued under this chapter may require as a condition of registration that a security registered under this chapter be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed under this chapter or preserved for a period specified by the rule or order, which may not be longer than 5 years.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

8. Effective period. Except while a stop order is in effect under section 16306, a registration statement is effective for one year after its effective date or for any longer period designated in an order under this chapter during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by an underwriter or broker-dealer that is still offering part of an unsold allotment or subscription taken as a participant in the distribution. For the purposes of a nonissuer transaction, all outstanding securities of the same class identified in the registration statement as a security registered under this chapter are considered to be registered while the registration statement is effective. If any securities of the same class are outstanding, a registration statement may not be withdrawn until one year after its effective date. A registration statement may be withdrawn only with the approval of the administrator.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

9. Periodic reports. While a registration statement is effective, a rule adopted or order issued under this chapter may require the person that filed the registration statement to file reports, not more often than quarterly, to keep the information or other record in the registration statement reasonably current and to disclose the progress of the offering.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

10. Posteffective amendments. A registration statement may be amended after its effective date. The posteffective amendment becomes effective when the administrator so orders. If a posteffective amendment is made to increase the number of securities specified to be offered or sold, the person filing the amendment shall pay a nonrefundable registration fee of $300. A posteffective amendment relates back to the date of the offering of the additional securities being registered if, within one year after the date of the sale, the amendment is filed and the additional registration fee is paid.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

11. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16306. Denial, suspension and revocation of securities registration

1. Stop orders. The administrator may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the administrator finds that the order is in the public interest and that:

A. The registration statement as of its effective date or before the effective date in the case of an order denying effectiveness, an amendment under section 16305, subsection 10 as of its effective date or a report under section 16305, subsection 9 is incomplete in a material respect or contains a statement that, in the light of the circumstances under which it was made, was false or misleading with respect to a material fact; [2005, c. 65, Pt. A, §2 (NEW).]

B. This chapter or a rule adopted or order issued under this chapter or a condition imposed under this chapter has been willfully violated, in connection with the offering, by the person filing the registration statement; by the issuer, a partner, officer or director of the issuer or a person having a similar status or performing a similar function or a promoter of the issuer or a person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or by an underwriter; [2005, c. 65, Pt. A, §2 (NEW).]

C. The security registered or sought to be registered is the subject of a permanent or temporary injunction of a court of competent jurisdiction or an administrative stop order or similar order issued under any federal, foreign or state law other than this chapter applicable to the offering, but the administrator may not institute a proceeding against an effective registration statement under this paragraph more than one year after the date of the order or injunction on which it is based, and the administrator may not issue an order under this paragraph on the basis of an order or injunction issued under the securities act of another state unless the order or injunction was based on conduct that would constitute, as of the date of the order, a ground for a stop order under this section; [2005, c. 65, Pt. A, §2 (NEW).]

D. The issuer's enterprise or method of business includes or would include activities that are unlawful where performed; [2005, c. 65, Pt. A, §2 (NEW).]

E. With respect to a security sought to be registered under section 16303, there has been a failure to comply with the undertaking required by section 16303, subsection 2, paragraph D; [2005, c. 65, Pt. A, §2 (NEW).]

F. The applicant or registrant has not paid the filing fee, but the administrator shall void the order if the deficiency is corrected; or [2005, c. 65, Pt. A, §2 (NEW).]

G. The offering:

(1) Will work or tend to work a fraud upon purchasers or would so operate;

(2) Has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions or other compensation, or promoters' profits or participations, or unreasonable amounts or kinds of options; or

(3) Is being made on terms that are unfair, unjust or inequitable. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Standards under subsection 1, paragraph G. For purposes of promoting uniformity in the application of subsection 1, paragraph G, the administrator may take into consideration, among other factors, any relevant rules promulgated by the Securities and Exchange Commission and by the administrators in other jurisdictions.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Institution of stop order. The administrator may not institute a stop order proceeding against an effective registration statement on the basis of conduct or a transaction known to the administrator when the registration statement became effective unless the proceeding is instituted within 30 days after the registration statement became effective.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Summary process. The administrator may summarily revoke, deny, postpone or suspend the effectiveness of a registration statement pending final determination of an administrative proceeding. Upon the issuance of the order, the administrator shall promptly notify each person specified in subsection 5 that the order has been issued, the reasons for the revocation, denial, postponement or suspension and that within 15 days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the administrator, within 30 days after the date of service of the order, the order becomes final. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing for each person subject to the order, may modify or vacate the order or extend the order until final determination.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Procedural requirements for stop order. A stop order may not be issued under this section without:

A. Appropriate notice to the applicant or registrant, the issuer and the person on whose behalf the securities are to be or have been offered; [2005, c. 65, Pt. A, §2 (NEW).]

B. An opportunity for hearing; and [2005, c. 65, Pt. A, §2 (NEW).]

C. Findings of fact and conclusions of law in a record in accordance with the Maine Administrative Procedure Act. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Modification or vacation of stop order. The administrator may modify or vacate a stop order issued under this section if the administrator finds that the conditions that caused its issuance have changed or that it is necessary or appropriate in the public interest or for the protection of investors.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

7. Appointment of presiding officer. For purposes of any hearing conducted pursuant to this section, the administrator may appoint a qualified person to preside at the hearing and to make proposed findings of fact and conclusions of law. The responsibility for the entry of the final findings of fact and conclusions of law and for the issuance of any final order remains with the administrator.

[ 2007, c. 14, §4 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW). 2007, c. 14, §4 (AMD).



32 §16307. Waiver and modification

By rule issued or order adopted under this chapter, the administrator may waive or modify, in whole or in part, any or all of the requirements of sections 16302, 16303, and 16304 or the requirement of any information or record in a registration statement or in a periodic report filed pursuant to section 16305, subsection 9. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 65, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 65, §A2 (NEW).






Subchapter 4: BROKER-DEALERS, AGENTS, INVESTMENT ADVISERS, INVESTMENT ADVISER REPRESENTATIVES AND FEDERAL COVERED INVESTMENT ADVISERS

32 §16401. Broker-dealer licensing requirement and exemptions

1. Licensing requirement. It is unlawful for a person to transact business in this State as a broker-dealer unless the person is licensed under this chapter as a broker-dealer or is exempt from licensing as a broker-dealer under subsection 2 or 4.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Exemptions from licensing. The following persons are exempt from the licensing requirement of subsection 1:

A. A broker-dealer without a place of business in this State if its only transactions effected in this State are with:

(1) The issuer of the securities involved in the transactions;

(2) A broker-dealer licensed as a broker-dealer under this chapter or not required to be licensed as a broker-dealer under this chapter, except when the person is acting as a clearing broker-dealer;

(3) An institutional investor;

(4) A nonaffiliated federal covered investment adviser with investments under management in excess of $100,000,000 acting for the account of others pursuant to discretionary authority in a signed record;

(5) A bona fide preexisting customer whose principal place of residence is not in this State and the person is registered as a broker-dealer under the federal Securities Exchange Act of 1934 or not required to be registered under the federal Securities Exchange Act of 1934 and is registered or licensed under the securities act of the state in which the customer maintains a principal place of residence;

(6) A bona fide preexisting customer whose principal place of residence is in this State but was not present in this State when the customer relationship was established, if:

(a) The broker-dealer is registered under the federal Securities Exchange Act of 1934 or not required to be registered under the federal Securities Exchange Act of 1934 and is registered or licensed under the securities laws of the state in which the customer relationship was established and where the customer had maintained a principal place of residence; and

(b) Within 45 days after the customer's first transaction in this State, the person files an application for licensing as a broker-dealer in this State and no further transactions are effected until the license is effective. Any broker-dealer may seek an order granting a temporary exemption under subparagraph (7) while the application is pending; and

(7) Any other person exempted by rule adopted or order issued under this chapter; and [2005, c. 65, Pt. A, §2 (NEW).]

B. A person that deals solely in United States government securities and is supervised as a dealer in government securities by the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation or the United States Department of the Treasury, Office of Thrift Supervision or Comptroller of the Currency. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Limits on employment or association. It is unlawful for a broker-dealer, or for an issuer engaged in offering, offering to purchase, purchasing or selling securities in this State, directly or indirectly, to employ or associate with an individual to engage in an activity related to securities transactions in this State if the license of the individual is suspended or revoked or the individual is barred from employment or association with a broker-dealer, an issuer, an investment adviser or a federal covered investment adviser by an order of the administrator under this chapter, the Securities and Exchange Commission or a self-regulatory organization. A broker-dealer or issuer does not violate this subsection if the broker-dealer or issuer sustains the burden of proof that the broker-dealer or issuer did not know and in the exercise of reasonable care could not have known of the suspension, revocation or bar. Upon request from a broker-dealer or issuer and for good cause, an order under this chapter may modify or waive, in whole or in part, the application of the prohibitions of this subsection to the broker-dealer.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Foreign transactions. A rule adopted or order issued under this chapter may permit:

A. A broker-dealer that is registered or licensed in Canada or other foreign jurisdiction and that does not have a place of business in this State to effect transactions in securities with or for, or attempt to effect the purchase or sale of any securities by:

(1) An individual from Canada or other foreign jurisdiction who is temporarily present in this State and with whom the broker-dealer had a bona fide customer relationship before the individual entered the United States;

(2) An individual from Canada or other foreign jurisdiction who is present in this State and whose transactions are in a self-directed tax advantaged retirement plan of which the individual is the holder or contributor in that foreign jurisdiction; or

(3) An individual who is present in this State with whom the broker-dealer customer relationship arose while the individual was temporarily or permanently resident in Canada or the other foreign jurisdiction; and [2005, c. 65, Pt. A, §2 (NEW).]

B. An agent who represents a broker-dealer that is exempt under this subsection to effect transactions in securities or attempt to effect the purchase or sale of securities in this State as permitted for a broker-dealer described in paragraph A. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16402. Agent licensing requirement and exemptions

1. Licensing requirement. It is unlawful for an individual to transact business in this State as an agent unless the individual is licensed under this chapter as an agent or is exempt from licensing as an agent under subsection 2.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Exemptions from licensing. The following individuals are exempt from the licensing requirement of subsection 1:

A. An individual who represents a broker-dealer in effecting transactions in this State limited to those described in Section 15(h)(2) of the federal Securities Exchange Act of 1934, 15 United States Code, Section 78(o)(2); [2005, c. 65, Pt. A, §2 (NEW).]

B. An individual who represents a broker-dealer that is exempt under section 16401, subsection 2 or 4; [2005, c. 65, Pt. A, §2 (NEW).]

C. An individual who represents an issuer with respect to an offer or sale of the issuer's own securities or those of the issuer's parent or any of the issuer's subsidiaries and who is not compensated in connection with the individual's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities; [2005, c. 65, Pt. A, §2 (NEW).]

D. An individual who is a bona fide officer, director, partner or member of the issuer, or an individual occupying a similar status or performing similar functions, or a bona fide employee of the issuer who represents an issuer and who effects transactions in the issuer's securities exempted by section 16202, other than section 16202, subsections 11, 25 and 26; [2005, c. 65, Pt. A, §2 (NEW).]

E. An individual who represents an issuer that effects transactions solely in federal covered securities of the issuer, but an individual who effects transactions in a federal covered security under Section 18(b)(3) or 18(b)(4)(D) of the federal Securities Act of 1933, 15 United States Code, Section 77r(b)(3) or 77r(b)(4)(D) is not exempt if the individual is compensated in connection with the agent's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities; [2005, c. 65, Pt. A, §2 (NEW).]

F. An individual who represents a broker-dealer licensed in this State under section 16401, subsection 1 or exempt from licensing under section 16401, subsection 2 in the offer and sale of securities for an account of a nonaffiliated federal covered investment adviser with investments under management in excess of $100,000,000 acting for the account of others pursuant to discretionary authority in a signed record; [2005, c. 65, Pt. A, §2 (NEW).]

G. An individual who represents an issuer in connection with the purchase of the issuer's own securities; [2005, c. 65, Pt. A, §2 (NEW).]

H. An individual who represents an issuer and who restricts participation to performing clerical or ministerial acts; or [2005, c. 65, Pt. A, §2 (NEW).]

I. Any other individual exempted by rule adopted or order issued under this chapter. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. License effective only while employed or associated. The license of an agent is effective only while the agent is employed by or associated with a broker-dealer licensed under this chapter or an issuer that is offering, selling or purchasing its securities in this State and is effective only with respect to transactions effected as an employee or otherwise on behalf of said broker-dealer or issuer.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Limit on employment or association. It is unlawful for a broker-dealer, or an issuer engaged in offering, selling or purchasing securities in this State, to employ or associate with an agent who transacts business in this State on behalf of broker-dealers or issuers unless the agent is licensed under subsection 1 or exempt from licensing under subsection 2.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Limit on affiliations. An individual may not act as an agent for more than one broker-dealer or one issuer at a time, unless the broker-dealers and the issuers for which the agent acts are affiliated by direct or indirect common control or are authorized by rule or order under this chapter.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16403. Investment adviser licensing requirement and exemptions

1. Licensing requirement. It is unlawful for a person to transact business in this State as an investment adviser unless the person is licensed under this chapter as an investment adviser or is exempt from licensing as an investment adviser under subsection 2.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Exemptions from licensing. The following persons are exempt from the licensing requirement of subsection 1:

A. A person without a place of business in this State that is registered or licensed under the securities act of the state in which the person has its principal place of business if its only clients in this State are:

(1) Federal covered investment advisers, investment advisers licensed under this chapter or broker-dealers licensed under this chapter;

(2) Institutional investors;

(3) Bona fide preexisting clients whose principal places of residence are not in this State if the investment adviser is registered or licensed under the securities act of the state in which the clients maintain principal places of residence; or

(4) Any other client exempted by rule adopted or order issued under this chapter; [2005, c. 65, Pt. A, §2 (NEW).]

B. A person without a place of business in this State if the person has had, during the preceding 12 months, not more than 5 clients that are resident in this State in addition to those specified under paragraph A; or [2005, c. 65, Pt. A, §2 (NEW).]

C. Any other person exempted by rule adopted or order issued under this chapter. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Limits on employment or association. It is unlawful for an investment adviser, directly or indirectly, to employ or associate with an individual to engage in an activity related to investment advice in this State if the license of the individual is suspended or revoked or the individual is barred from employment or association with an investment adviser, federal covered investment adviser or broker-dealer by an order under this chapter, the Securities and Exchange Commission or a self-regulatory organization, unless the investment adviser sustains the burden of proof that the investment adviser did not know, and in the exercise of reasonable care could not have known, of the suspension, revocation or bar. Upon request from the investment adviser and for good cause, the administrator, by order, may waive, in whole or in part, the application of the prohibitions of this subsection to the investment adviser.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Investment adviser representative licensing required. It is unlawful for an investment adviser to employ or associate with an individual required to be licensed under this chapter as an investment adviser representative who transacts business in this State on behalf of the investment adviser unless the individual is licensed under section 16404, subsection 1 or is exempt from licensing under section 16404, subsection 2.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16404. Investment adviser representative licensing requirement and exemptions

1. Licensing requirement. It is unlawful for an individual to transact business in this State as an investment adviser representative unless the individual is licensed under this chapter as an investment adviser representative or is exempt from licensing as an investment adviser representative under subsection 2.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Exemptions from licensing. The following individuals are exempt from the licensing requirement of subsection 1:

A. An individual who is employed by or associated with an investment adviser that is exempt from licensing under section 16403, subsection 2 or a federal covered investment adviser that is excluded from the notice filing requirements of section 16405; and [2005, c. 65, Pt. A, §2 (NEW).]

B. Any other individual exempted by rule adopted or order issued under this chapter. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. License effective only while employed or associated. The license of an investment adviser representative is effective only while the investment adviser representative is employed by or associated with an investment adviser licensed under this chapter or a federal covered investment adviser that has made or is required to make a notice filing under section 16405 and is effective only with respect to conduct engaged in as an employee or otherwise on behalf of said investment adviser.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Limit on affiliations. An individual may transact business as an investment adviser representative for more than one investment adviser or federal covered investment adviser unless a rule adopted or order issued under this chapter prohibits or limits an individual from acting as an investment adviser representative for more than one investment adviser or federal covered investment adviser.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Limits on employment or association. It is unlawful for an individual acting as an investment adviser representative, directly or indirectly, to conduct business in this State on behalf of an investment adviser or a federal covered investment adviser if the license of the individual as an investment adviser representative is suspended or revoked or the individual is barred from employment or association with an investment adviser or a federal covered investment adviser by an order under this chapter, the Securities and Exchange Commission or a self-regulatory organization. Upon request from a federal covered investment adviser and for good cause, the administrator, by order issued, may waive, in whole or in part, the application of the requirements of this subsection to the federal covered investment adviser.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Referral fees. An investment adviser licensed under this chapter, a federal covered investment adviser that has filed a notice under section 16405 or a broker-dealer licensed under this chapter is not required to employ or associate with an individual as an investment adviser representative if the only compensation paid to the individual for a referral of investment advisory clients is paid to an investment adviser licensed under this chapter, a federal covered investment adviser who has filed a notice under section 16405 or a broker-dealer licensed under this chapter with which the individual is employed or associated as an investment adviser representative.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

7. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16405. Federal covered investment adviser notice filing requirement

1. Notice filing requirement. Except with respect to a federal covered investment adviser described in subsection 2, it is unlawful for a federal covered investment adviser to transact business in this State as a federal covered investment adviser unless the federal covered investment adviser complies with subsection 3.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Notice filing requirement not required. The following federal covered investment advisers are not required to comply with subsection 3:

A. A federal covered investment adviser without a place of business in this State if its only clients in this State are:

(1) Federal covered investment advisers, investment advisers licensed under this chapter and broker-dealers licensed under this chapter;

(2) Institutional investors;

(3) Bona fide preexisting clients whose principal places of residence are not in this State; or

(4) Other clients specified by rule adopted or order issued under this chapter; [2005, c. 65, Pt. A, §2 (NEW).]

B. A federal covered investment adviser without a place of business in this State if the person has had, during the preceding 12 months, not more than 5 clients that are resident in this State in addition to those specified under paragraph A; and [2005, c. 65, Pt. A, §2 (NEW).]

C. Any other person excluded by rule adopted or order issued under this chapter. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Notice filing procedure. A person acting as a federal covered investment adviser that is not excluded under subsection 2 shall file a notice, a consent to service of process complying with section 16611, and such records as have been filed with the Securities and Exchange Commission under the federal Investment Advisers Act of 1940 and pay the fees specified in section 16410, subsection 1, paragraph E.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Effectiveness of filing. The notice under subsection 3 becomes effective upon its filing.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16406. Licensing of broker-dealers, agents, investment advisers and investment adviser representatives

1. Application for initial license. A person becomes licensed as a broker-dealer, agent, investment adviser or investment adviser representative by filing an application and a consent to service of process complying with section 16611 and paying the fee specified in section 16410 and any fees charged by the designee of the administrator for processing the filing. The application must contain:

A. The information or record required for the filing of a uniform application; and [2005, c. 65, Pt. A, §2 (NEW).]

B. Upon request by the administrator, any other financial or other information or record that the administrator determines is appropriate. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Amendment. If the information or record contained in an application filed under subsection 1 is or becomes inaccurate or incomplete in a material respect, the licensee shall promptly file a correcting amendment.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Effectiveness of licensing. If an order is not in effect and a proceeding is not pending under section 16412, a license becomes effective no later than noon on the 45th day after a completed application is filed, provided that all examination and training requirements imposed under section 16412, subsection 5 have been satisfied and provided that the license has not been denied. The administrator may authorize an earlier effective date of licensing.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. License renewal. A license is effective until midnight on December 31st of the year for which the application for licensing is filed. Unless an order is in effect under section 16412, a license may be automatically renewed each year by filing such records as are required by the administrator, by paying the fee specified in section 16410 and by paying costs charged by the designee of the administrator for processing the filings.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Additional conditions or waivers. A rule adopted or order issued under this chapter may impose other conditions on licensing or may waive, in whole or in part, specific requirements in connection with licensing as are in the public interest and for the protection of investors. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16407. Succession and change in licensing of broker-dealer or investment adviser

1. Succession. A broker-dealer or investment adviser may succeed to the current license of another broker-dealer or investment adviser or a notice filing of a federal covered investment adviser, and a federal covered investment adviser may succeed to the current license of an investment adviser or notice filing of another federal covered investment adviser, by filing as a successor an application for licensing pursuant to section 16401 or 16403 or a notice pursuant to section 16405 for the unexpired portion of the current license or notice filing.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Organizational change. A broker-dealer or investment adviser that changes its form of organization or state of incorporation or organization may continue its license by filing an amendment to its license if the change does not involve a material change in its financial condition or management. The amendment becomes effective when filed or on a date designated by the licensee in its filing. The new organization is a successor to the original licensee for the purposes of this chapter. If there is a material change in financial condition or management, the broker-dealer or investment adviser shall file a new application for licensing. A predecessor licensed under this chapter shall stop conducting its securities business other than winding down transactions and shall file for withdrawal of broker-dealer or investment adviser licensing within 45 days after filing its amendment to effect succession.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Name change. A broker-dealer or investment adviser that changes its name may continue its license by filing an amendment to its license. The amendment becomes effective when filed or on a date designated by the licensee.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Change of ownership or control. A change of ownership or control of a broker-dealer or investment adviser may require the filing of a new application pursuant to a rule adopted or order issued under this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16408. Termination of employment or association of agent and investment adviser representative and transfer of employment or association

1. Notice of termination. If an agent licensed under this chapter terminates employment by or association with a broker-dealer or issuer, or if an investment adviser representative licensed under this chapter terminates employment by or association with an investment adviser or federal covered investment adviser, or if either licensee terminates activities that require licensing as an agent or investment adviser representative, the broker-dealer, issuer, investment adviser or federal covered investment adviser shall promptly file a notice of termination. If the licensee learns that the broker-dealer, issuer, investment adviser or federal covered investment adviser has not filed the notice, the licensee shall promptly file it.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Transfer of employment or association. If an agent licensed under this chapter terminates employment by or association with a broker-dealer licensed under this chapter and begins employment by or association with another broker-dealer licensed under this chapter, or if an investment adviser representative licensed under this chapter terminates employment by or association with an investment adviser licensed under this chapter or a federal covered investment adviser that has filed a notice under section 16405 and begins employment by or association with another investment adviser licensed under this chapter or a federal covered investment adviser that has filed a notice under section 16405, upon the filing by or on behalf of the licensee, within 30 days after the termination, of an application for licensing that complies with the requirement of section 16406, subsection 1 and payment of the filing fee required under section 16410, the license of the agent or investment adviser representative is:

A. Immediately effective as of the date of the completed filing if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record does not contain a new or amended disciplinary disclosure within the previous 12 months; or [2005, c. 65, Pt. A, §2 (NEW).]

B. Temporarily effective as of the date of the completed filing if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record contains a new or amended disciplinary disclosure within the previous 12 months. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Withdrawal of temporary license. The administrator may withdraw a temporary license if there are or were grounds for discipline as specified in section 16412 and the administrator does so within 30 days after the filing of the application. If the administrator does not withdraw the temporary license within the 30-day period, licensing becomes automatically effective on the 31st day after filing.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Power to prevent licensing. The administrator may prevent the effectiveness of a transfer of an agent or investment adviser representative under subsection 2, paragraph A or B based on the public interest and the protection of investors or based upon a request for other information pursuant to section 16406, subsection 1, paragraph B.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Termination of license or application for licensing. If the administrator determines that a licensee or applicant for licensing is no longer in existence or has ceased to act as a broker-dealer, agent, investment adviser or investment adviser representative, or is the subject of an adjudication of incapacity or is subject to the control of a committee, conservator or guardian, or can not reasonably be located, a rule adopted or order issued under this chapter may require the license be canceled or terminated or the application denied. The administrator may reinstate a canceled or terminated license, with or without hearing, and may make the license retroactive. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16409. Withdrawal or nonrenewal of licensing of broker-dealer, agent, investment adviser and investment adviser representative

Withdrawal of licensing by a broker-dealer, agent, investment adviser or investment adviser representative becomes effective 60 days after the filing of the application to withdraw or within any shorter period authorized by the administrator, unless a revocation or suspension proceeding is pending when the application is filed. If a proceeding is pending, the administrator shall make a determination with respect to the withdrawal application as part of the proceeding. The administrator may institute a revocation or suspension proceeding under section 16412 within one year after the withdrawal became effective automatically or within one year of a license's becoming ineffective due to nonrenewal under section 16406 and issue a revocation or suspension order as of the last date on which licensing was effective. [2013, c. 39, §1 (AMD).]

SECTION HISTORY

2005, c. 65, §A2 (NEW). 2013, c. 39, §1 (AMD).



32 §16410. Filing fees

1. Fees established by administrator. The administrator shall establish by rule fees in accordance with the following:

A. A fee not to exceed $500 for an application for licensing as a broker-dealer and renewal of licensing as a broker-dealer. If the filing results in a denial or withdrawal, the administrator shall retain the fee; [2005, c. 65, Pt. A, §2 (NEW).]

B. A fee not to exceed $200 for an application for licensing as an agent and renewal of licensing as an agent. If the filing results in a denial or withdrawal, the administrator shall retain the fee; [2005, c. 65, Pt. A, §2 (NEW).]

C. A fee not to exceed $500 for an application for licensing as an investment adviser and renewal of licensing as an investment adviser. If the filing results in a denial or withdrawal, the administrator shall retain the fee; [2005, c. 65, Pt. A, §2 (NEW).]

D. A fee not to exceed $200 for an application for licensing as an investment adviser representative and renewal of licensing as an investment adviser representative. If the filing results in a denial or withdrawal, the administrator shall retain the fee; [2005, c. 65, Pt. A, §2 (NEW).]

E. An amount not to exceed $500 for an initial fee and annual notice fee for a federal covered investment adviser required to file a notice under section 16405. If the filing results in a withdrawal, the administrator shall retain the fee; and [2005, c. 65, Pt. A, §2 (NEW).]

F. An amount not to exceed $200 for an initial fee and annual renewal fee for each branch office in this State. If the filing results in a withdrawal, the administrator shall retain the fee. For purposes of this paragraph, "branch office" means any office of a broker-dealer or investment adviser located in this State, other than the principal place of business of the broker-dealer or investment adviser. Only one branch office fee is due if an office is a branch office of both a broker-dealer and an investment adviser affiliated by direct or indirect common control. [RR 2009, c. 2, §91 (COR).]

[ RR 2009, c. 2, §91 (COR) .]

2. Payment. A person required to pay a filing or notice fee under this section may transmit the fee through or to a designee as a rule or order provides under this chapter.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Active duty renewal fee waiver. The administrator may waive the renewal fee under subsection 1, paragraph B or D for a licensed agent or investment adviser representative who is a member of the National Guard or the Reserves of the United States Armed Forces under an order to active duty for a period of more than 30 days.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW). RR 2009, c. 2, §91 (COR).



32 §16411. Postlicensing requirements

1. Financial requirements. A rule adopted or order issued under this chapter may establish minimum financial requirements for broker-dealers licensed or required to be licensed under this chapter and investment advisers licensed or required to be licensed under this chapter. If a licensed broker-dealer or investment adviser believes, or has reasonable cause to believe, that any requirement imposed under this subsection is not being met, the licensed broker-dealer or investment adviser shall promptly notify the administrator of its current financial condition.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Financial reports. A broker-dealer licensed or required to be licensed under this chapter and an investment adviser licensed or required to be licensed under this chapter shall file such financial and other reports as are required by rule adopted or order issued under this chapter. If the information contained in a record filed under this subsection is or becomes inaccurate or incomplete in a material respect, the licensee shall promptly file a correcting amendment.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Record keeping. Record-keeping requirements are as follows:

A. A broker-dealer licensed or required to be licensed under this chapter and an investment adviser licensed or required to be licensed under this chapter shall make and maintain those accounts, correspondence, memoranda, papers, books and other records that are:

(1) Required by rule adopted or order issued under this chapter; or

(2) If no rule or order as set forth in subparagraph (1) has been adopted under this chapter, in compliance with the record-keeping requirements of the federal Securities Exchange Act of 1934 in the case of a broker-dealer or the federal Investment Advisers Act of 1940 in the case of an investment adviser; [2005, c. 65, Pt. A, §2 (NEW).]

B. Broker-dealer records required to be maintained under paragraph A may be maintained in computer or microform format or any other form of data storage, provided that the records are readily accessible to the administrator; [2005, c. 65, Pt. A, §2 (NEW).]

C. Investment adviser records required to be maintained under paragraph A may be maintained in any form of data storage required by rule adopted or order issued under this chapter; and [2005, c. 65, Pt. A, §2 (NEW).]

D. Records required to be maintained under this section must be preserved for 6 years unless the administrator, by rule, specifies either a longer or shorter period for a particular type or class of records. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Audits or inspections. The records of a broker-dealer licensed or required to be licensed under this chapter and of an investment adviser licensed or required to be licensed under this chapter are subject to such periodic, special or other audits or inspections by a representative of the administrator, within or without this State, as the administrator considers necessary or appropriate in the public interest and for the protection of investors. An audit or inspection may be made at any time and without prior notice. The administrator may copy, require the licensee to copy and remove for audit or inspection copies of all records the administrator reasonably considers necessary or appropriate to conduct the audit or inspection. Broker-dealers, agents, investment advisers and investment adviser representatives shall make their records available to the administrator in a readable form. The administrator may assess a reasonable charge for conducting an audit or inspection under this subsection.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Custody and discretionary authority bond or insurance. A rule adopted or order issued under this chapter may require a broker-dealer or investment adviser that has custody of or discretionary authority over funds or securities of a customer or client to obtain insurance or post a bond or other satisfactory form of security. The administrator may determine the requirements of the insurance, bond or other satisfactory form of security. The insurance, bond or other satisfactory form of security must permit an action by a person to enforce any liability on the insurance, bond or other satisfactory form of security if instituted within the time limitations in section 16509, subsection 10, paragraph B.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Requirements for custody. Subject to Section 15(h) of the federal Securities Exchange Act of 1934, 15 United States Code, Section 78o(h) or Section 222 of the federal Investment Advisers Act of 1940, 15 United States Code, Section 80b 22, an agent may not have custody of funds or securities of a customer except under the supervision of a broker-dealer and an investment adviser representative may not have custody of funds or securities of a client except under the supervision of an investment adviser or a federal covered investment adviser. A rule adopted or order issued under this chapter may prohibit, limit or impose conditions on a broker-dealer regarding custody of funds or securities of a customer and on an investment adviser regarding custody of securities or funds of a client.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

7. Investment adviser brochure rule. With respect to an investment adviser licensed or required to be licensed under this chapter, a rule adopted or order issued under this chapter may require that information or other record be furnished or disseminated to clients or prospective clients in this State as necessary or appropriate in the public interest and for the protection of investors and advisory clients.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

8. Continuing education. A rule adopted or order issued under this chapter may require an individual licensed under section 16402 or 16404 to participate in a continuing education program approved by the Securities and Exchange Commission and administered by a self-regulatory organization or another continuing education program approved by the administrator.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

9. Privacy provisions. A broker-dealer licensed or required to be licensed under this chapter and an investment adviser licensed or required to be licensed under this chapter shall comply with the privacy provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the implementing Regulation S-P, federal Privacy of Consumer Financial Information, 17 Code of Federal Regulations, Part 248 (2001) adopted by the Securities and Exchange Commission. This subsection is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

10. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16412. Denial, revocation, suspension, withdrawal, restriction, condition or limitation of licensing

1. Disciplinary conditions, applicants. If the administrator finds that the order is in the public interest and subsection 4 authorizes the action, an order issued under this chapter may deny an application, or may condition or limit licensing, of an applicant to be a broker-dealer, agent, investment adviser or investment adviser representative.

[ 2007, c. 14, §5 (AMD) .]

2. Disciplinary conditions, licensees. If the administrator finds that the order is in the public interest and subsection 4 authorizes the action, an order issued under this chapter may revoke, suspend, condition or limit the license of a licensee. Notwithstanding this subsection, the administrator may not:

A. Institute a revocation or suspension proceeding under this subsection based on an order issued under a law of another state that is reported to the administrator or a designee of the administrator more than one year after that state's order is reported; or [2005, c. 65, Pt. A, §2 (NEW).]

B. Under subsection 4, paragraph E, subparagraph (1) or (2), issue an order on the basis of an order issued under the securities act of another state unless the other state's order was based on conduct for which subsection 4 would authorize the action had the conduct occurred in this State. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2007, c. 14, §6 (AMD) .]

3. Disciplinary penalties, licensees. If the administrator finds that the order is in the public interest and subsection 4, paragraph A, B, C, D, E, F, H, I, J, L or M authorizes the action, an order under this chapter may censure, impose a bar on or impose a civil fine in an amount not to exceed a maximum of $5,000 per violation on a licensee. For a violation involving an investor 65 years of age or older, the amount of the civil fine may be doubled to an amount not to exceed a maximum of $10,000 per violation.

[ 2011, c. 37, §1 (AMD) .]

4. Grounds for discipline. A person may be disciplined under subsections 1 to 3 if the person or, in the case of a broker-dealer or investment adviser, the broker-dealer or investment adviser, a partner, officer or director of the broker-dealer or investment adviser, a person occupying a similar status or performing similar functions or a person directly or indirectly controlling the broker-dealer or investment adviser:

A. Has filed an application for licensing in this State under this chapter or the predecessor act within the previous 10 years that, as of the effective date of licensing or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained a statement that, in light of the circumstances under which it was made, was false or misleading with respect to a material fact; [2005, c. 65, Pt. A, §2 (NEW).]

B. Intentionally or knowingly violated or intentionally or knowingly failed to comply with this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act within the previous 10 years; [2005, c. 65, Pt. A, §2 (NEW).]

C. Has pleaded guilty or nolo contendere to or been convicted of murder or a Class A, B or C crime or a felony or within the previous 10 years has pleaded guilty or nolo contendere to or been convicted of a Class D or E crime or a misdemeanor involving a security, a commodity future or option contract or an aspect of a business involving securities, commodities, investments, franchises, insurance, banking or finance or any crime indicating a lack of fitness to engage in the securities business; [2005, c. 65, Pt. A, §2 (NEW).]

D. Is enjoined or restrained by a court of competent jurisdiction in any action from engaging in or continuing an act, practice or course of business involving an aspect of a business involving securities, commodities, investments, franchises, insurance, banking or finance; [2005, c. 65, Pt. A, §2 (NEW).]

E. Is the subject of an order, issued after notice and opportunity for hearing by:

(1) The securities or other financial services regulator of a state or by the Securities and Exchange Commission, a self-regulatory organization or other federal agency denying, revoking, barring or suspending registration or licensing as a broker-dealer, agent, investment adviser, investment adviser representative or federal covered investment adviser;

(2) The securities regulator of a state or the Securities and Exchange Commission against a broker-dealer, agent, investment adviser, investment adviser representative or federal covered investment adviser;

(3) The Securities and Exchange Commission or a self-regulatory organization suspending or expelling the registrant or licensee from membership in the self-regulatory organization;

(4) A court adjudicating a United States Postal Service fraud order;

(5) The insurance regulator of a state denying, suspending or revoking registration or licensing as an insurance producer or its equivalent;

(6) A depository institution or financial services regulator suspending or barring the person from the depository institution or other financial services business; or

(7) The United States Commodity Futures Trading Commission denying, suspending or revoking registration under the federal Commodity Exchange Act; [2005, c. 65, Pt. A, §2 (NEW).]

F. Is the subject of an adjudication or determination, after notice and opportunity for hearing, by the Securities and Exchange Commission, the United States Commodity Futures Trading Commission, the Federal Trade Commission, a federal depository institution regulator or a depository institution, insurance or other financial services regulator of a state that the person intentionally or knowingly violated the federal Securities Act of 1933, the federal Securities Exchange Act of 1934, the federal Investment Advisers Act of 1940, the federal Investment Company Act of 1940, the federal Commodity Exchange Act, the securities or commodities law of a state or a federal or state law under which a business involving investments, franchises, insurance, banking or finance is regulated; [2005, c. 65, Pt. A, §2 (NEW).]

G. Is insolvent, either because the person's liabilities exceed the person's assets or because the person can not meet the person's obligations as they mature. The administrator may not enter an order against an applicant or licensee under this paragraph without a finding of insolvency as to the applicant or licensee; [2005, c. 65, Pt. A, §2 (NEW).]

H. Refuses to allow or otherwise impedes the administrator from conducting an audit or inspection under section 16411, subsection 4 or refuses access to a licensee's office to conduct an audit or inspection under section 16411, subsection 4; [2005, c. 65, Pt. A, §2 (NEW).]

I. Has failed to reasonably supervise an agent, investment adviser representative or other individual if the agent, investment adviser representative or other individual was subject to the person's supervision and committed a violation of this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act or engaged in conduct that would be grounds for discipline under this subsection within the previous 10 years; [2005, c. 65, Pt. A, §2 (NEW).]

J. Is subject to an order entered by a court of competent jurisdiction or entered after notice and opportunity for hearing by a federal or state licensing agency denying, suspending, revoking or restricting the person's license to sell real estate, insurance or any investment other than securities, provided that the order resulted from allegations of misconduct. This paragraph also applies when the denial, suspension, revocation or restriction of the license is pursuant to a consent agreement between the person and the licensing agency, whether or not the agency also issues an order; [2005, c. 65, Pt. A, §2 (NEW).]

K. After notice and opportunity for a hearing, has been found within the previous 10 years:

(1) By a court of competent jurisdiction to have intentionally and knowingly violated the laws of a foreign jurisdiction under which the business of securities, commodities, investment, franchises, insurance, banking or finance is regulated;

(2) To have been the subject of an order of a securities regulator of a foreign jurisdiction denying, revoking or suspending the right to engage in the business of securities as a broker-dealer, agent, investment adviser, investment adviser representative or similar person; or

(3) To have been suspended or expelled from membership by or participation in a securities exchange or securities association operating under the securities laws of a foreign jurisdiction; [2005, c. 65, Pt. A, §2 (NEW).]

L. Is the subject of a cease and desist order issued by the Securities and Exchange Commission or issued under the securities, commodities, investment, franchise, banking, finance or insurance laws of a state; [2005, c. 65, Pt. A, §2 (NEW).]

M. Has engaged in unlawful, dishonest or unethical practices in the securities, commodities, investment, franchise, banking, finance or insurance business within the previous 10 years; or [2005, c. 65, Pt. A, §2 (NEW).]

N. Is not qualified on the basis of factors such as training, experience and knowledge of the securities business; except that, in the case of an application by an agent for a broker-dealer that is a member of a self-regulatory organization or by an individual for licensing as an investment adviser representative, a denial order may not be based on this paragraph if the individual has successfully completed all examinations required by subsection 5. The administrator may require an applicant for licensing under section 16402 or 16404 who has not been registered or licensed in a state within the 2 years preceding the filing of an application in this State to successfully complete an examination. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2007, c. 14, §8 (AMD) .]

5. Examinations. A rule adopted or order issued under this chapter may require that training or an examination, including an examination developed or approved by an organization of securities regulators, be successfully completed by a class of individuals or all individuals. An order issued under this chapter may waive, in whole or in part, training or an examination as to an individual or training or an examination as to a class of individuals if the administrator determines that the training or examination is not necessary or appropriate in the public interest and for the protection of investors.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Summary process. Notwithstanding Title 5, sections 10003 and 10004, if the public interest or the protection of investors so requires, the administrator may suspend or deny an application summarily; restrict, condition, limit or suspend a license; or censure, bar or impose a civil penalty on a licensee before final determination of an administrative proceeding. Upon the issuance of an order, the administrator shall promptly notify each person subject to the order that the order has been issued, the reasons for the action and that within 15 days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the administrator within 30 days after the date of service of the order, the order becomes final by operation of law. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend the order until final determination.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

7. Procedural requirements. An order may not be issued under this section, except under subsection 6, without:

A. Appropriate notice to the applicant or licensee; [2005, c. 65, Pt. A, §2 (NEW).]

B. Opportunity for hearing; and [2005, c. 65, Pt. A, §2 (NEW).]

C. Findings of fact and conclusions of law in a record in accordance with Title 5, chapter 375. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2007, c. 14, §9 (AMD) .]

8. Control person liability. A person that controls, directly or indirectly, a person not in compliance with this section may be disciplined by order of the administrator under subsections 1 to 3 to the same extent as the noncomplying person, unless the controlling person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct that is a ground for discipline under this section.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

9. Limit on investigation or proceeding. The administrator may not institute a proceeding under subsection 1, 2 or 3 based solely on material facts actually known by the administrator unless an investigation or the proceeding is instituted within one year after the administrator actually acquires knowledge of the material facts.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

10. Appointment of presiding officer. For purposes of a hearing conducted pursuant to this section, the administrator may appoint a qualified person to preside at the hearing and to make proposed findings of fact and conclusions of law. The responsibility for the entry of the final findings of fact and conclusions of law and for the issuance of any final order remains with the administrator.

[ 2007, c. 14, §10 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW). 2007, c. 14, §§5-10 (AMD). 2011, c. 37, §1 (AMD).






Subchapter 5: FRAUD AND LIABILITIES

32 §16501. General fraud

It is unlawful for a person, in connection with the offer, sale or purchase of a security, directly or indirectly: [2005, c. 65, Pt. A, §2 (NEW).]

1. Device, scheme, artifice. To employ a device, scheme or artifice to defraud;

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Untrue statement of or omission of material fact. To make an untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading; or

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Fraud, deceit. To engage in an act, practice or course of business that operates or would operate as a fraud or deceit upon another person.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16502. Prohibited conduct in providing investment advice

1. Fraud in providing investment advice. It is unlawful for a person that advises others for compensation, either directly or indirectly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing or selling securities or that, for compensation and as part of a regular business, issues or promulgates analyses or reports relating to securities:

A. To employ a device, scheme or artifice to defraud another person; or [2005, c. 65, Pt. A, §2 (NEW).]

B. To engage in an act, practice or course of business that operates or would operate as a fraud or deceit upon another person. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Rules defining fraud. A rule adopted under this chapter may define an act, practice or course of business of a person described in subsection 1 as fraudulent, deceptive or manipulative and prescribe means reasonably designed to prevent investment advisers and investment adviser representatives from engaging in acts, practices and courses of business defined as fraudulent, deceptive or manipulative.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Rules specifying contents of advisory contract. A rule adopted under this chapter may specify the contents of an investment advisory contract entered into, extended or renewed by an investment adviser.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16503. Evidentiary burden

1. Civil. In a civil action or administrative proceeding under this chapter, a person claiming an exemption, exception, preemption or exclusion has the burden to prove the applicability of the exemption, exception, preemption or exclusion.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Criminal. In a criminal proceeding under this chapter, a person claiming an exemption, exception, preemption or exclusion has the burden to prove by a preponderance of the evidence any such affirmative defense.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16504. Filing of sales and advertising literature

1. Filing requirement. A rule adopted or order issued under this chapter may require the filing of a prospectus, a pamphlet, a circular, a form letter, an advertisement, sales literature, some other advertising record relating to a security or investment advice or a business plan addressed or intended for distribution to prospective investors, including clients or prospective clients of a person licensed or required to be licensed as an investment adviser under this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Excluded communications. This section does not apply to sales and advertising literature specified in subsection 1 that relates to a federal covered security, a federal covered investment adviser or a security or transaction exempted by section 16201, 16202 or 16203 except as required pursuant to section 16201, subsection 7 and section 16202, subsections 15 and 24.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16505. Misleading filings

It is unlawful for a person to make or cause to be made in a record that is used in an action or proceeding or filed under this chapter a statement that, at the time and in the light of the circumstances under which it is made, is false or misleading in a material respect or, in connection with the statement, to omit to state a material fact necessary to make the statement made, in the light of the circumstances under which it was made, not false or misleading. [2005, c. 65, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16506. Misrepresentations concerning licensing, registration or exemption

The filing of an application for licensing, registration, a registration statement, a notice filing under this chapter, the licensing of a person, the notice filing by a person or the registration of a security under this chapter does not constitute a finding by the administrator that a record filed under this chapter is true, complete and not misleading. The filing, licensing or registration or the availability of an exemption, exception, preemption or exclusion for a security or a transaction does not mean that the administrator has passed upon the merits or qualifications of, or recommended or given approval to, a person, security or transaction. It is unlawful to make or cause to be made to a purchaser, customer, client or prospective customer or client a representation inconsistent with this section. [2005, c. 65, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16507. Qualified immunity

A broker-dealer, agent, investment adviser, federal covered investment adviser or investment adviser representative is not liable to another broker-dealer, agent, investment adviser, federal covered investment adviser or investment adviser representative for defamation relating to a statement that is contained in a record required by the administrator or designee of the administrator, the Securities and Exchange Commission or a self-regulatory organization, unless the person knew, or should have known at the time that the statement was made, that it was false in a material respect or the person acted in reckless disregard of the statement's truth or falsity. [2005, c. 65, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16508. Criminal penalties

1. Criminal penalties. A person that intentionally or knowingly violates this chapter, or a rule adopted or order issued under this chapter, except section 16504 or the notice filing requirements of section 16302 or 16405, or that intentionally or knowingly violates section 16505 knowing the statement made to be false or misleading in a material respect, upon conviction, commits a Class C crime. In any prosecution under this section, the State need not prove that the defendant knew that any instrument involved was a security, that any instrument was required to be registered under section 16301 or that any license was required under sections 16401 to 16404. An individual convicted of violating a rule or order under this chapter may be fined, but may not be imprisoned, if the individual did not have knowledge of the rule or order.

[ 2013, c. 39, §2 (AMD) .]

2. Referral to Attorney General. The administrator may refer such evidence as is available concerning violations of this chapter or any rule or order issued under this chapter to the Attorney General, who may, with or without such a reference from the administrator, institute the appropriate criminal proceedings under this chapter. The Attorney General may request assistance from the administrator or employees of the administrator.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. No limitation on other criminal enforcement. This chapter does not limit the power of this State to punish a person for conduct that constitutes a crime under other laws of this State.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Venue. When a person pursuant to one scheme or course of conduct, whether upon the same person or several persons, engages in fraudulent or other prohibited practices, engages in unlawful transactions of business or other unlawful conduct or engages in unlawful offers to sell or purchase or unlawful sales or purchases under this chapter, the State may opt for a single Class C count, and, in that circumstance, prosecution may be brought in any venue in which one or more of the unlawful acts were committed.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW). 2013, c. 39, §2 (AMD).



32 §16509. Civil liability

1. Securities Litigation Uniform Standards Act. Enforcement of civil liability under this section is subject to the federal Securities Litigation Uniform Standards Act of 1998.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Liability of seller to purchaser. A person is liable to the purchaser if the person sells a security in violation of section 16301; section 16303, subsection 6; section 16304, subsection 5; or section 16305, subsection 6 or by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the purchaser not knowing of the untruth or omission and the seller not sustaining the burden of proof that the seller did not know and, in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following.

A. The purchaser may maintain an action to recover the consideration paid for the security, less the amount of any income received on the security, and the interest at the legal rate of interest from the date of the purchase, costs and reasonable attorney's fees determined by the court, upon the tender of the security, or for actual damages as provided in paragraph C. [2005, c. 65, Pt. A, §2 (NEW).]

B. The tender referred to in paragraph A may be made any time before entry of judgment. Tender requires only notice in a record of ownership of the security and willingness to exchange the security for the amount specified. A purchaser that no longer owns the security may recover actual damages as provided in paragraph C. [2005, c. 65, Pt. A, §2 (NEW).]

C. Actual damages in an action arising under this subsection are the amount that would be recoverable upon a tender less the value of the security when the purchaser disposed of it and the interest at the legal rate of interest from the date of the purchase, costs and reasonable attorney's fees determined by the court. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Liability of purchaser to seller. A person is liable to the seller if the person buys a security by means of an untrue statement of a material fact or omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the seller not knowing of the untruth or omission and the purchaser not sustaining the burden of proof that the purchaser did not know and, in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following.

A. The seller may maintain an action to recover the security and any income received on the security, costs and reasonable attorney's fees determined by the court, upon the tender of the purchase price, or for actual damages as provided in paragraph C. [2005, c. 65, Pt. A, §2 (NEW).]

B. The tender referred to in paragraph A may be made any time before entry of judgment. Tender requires only notice in a record of the present ability to pay the amount tendered and willingness to take delivery of the security for the amount specified. If the purchaser no longer owns the security, the seller may recover actual damages as provided in paragraph C. [2005, c. 65, Pt. A, §2 (NEW).]

C. Actual damages in an action arising under this subsection are the difference between the price at which the security was sold and the value the security would have had at the time of the sale in the absence of the purchaser's conduct causing liability and the interest at the legal rate of interest from the date of the sale of the security, costs and reasonable attorney's fees determined by the court. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Liability of unlicensed broker-dealer and agent. A person acting as a broker-dealer or agent that sells or buys a security in violation of section 16401, subsection 1; section 16402, subsection 1; or section 16506 is liable to the customer. The customer, if a purchaser, may maintain an action for a remedy as specified in subsection 2, paragraphs A to C or, if a seller, for a remedy as specified in subsection 3, paragraphs A to C.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Liability of unlicensed investment adviser and investment adviser representative. A person acting as an investment adviser or investment adviser representative that provides investment advice for compensation in violation of section 16403, subsection 1; section 16404, subsection 1; or section 16506 is liable to the client. The client may maintain an action to recover the consideration paid for the advice, interest at the legal rate of interest from the date of payment, costs and reasonable attorney's fees determined by the court.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Liability for investment advice. A person that receives directly or indirectly any consideration for providing investment advice to another person and that employs a device, scheme or artifice to defraud the other person or engages in an act, practice or course of business that operates or would operate as a fraud or deceit on the other person is liable to the other person. An action under this subsection is governed by the following.

A. The person defrauded may maintain an action to recover the consideration paid for the advice and the amount of any actual damages caused by the fraudulent conduct, interest at the legal rate of interest from the date of the fraudulent conduct, costs and reasonable attorney's fees determined by the court, less the amount of any income received as a result of the fraudulent conduct. [2005, c. 65, Pt. A, §2 (NEW).]

B. This subsection does not apply to a broker-dealer or its agents if the investment advice provided is solely incidental to transacting business as a broker-dealer and no special compensation is received for the investment advice. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

7. Joint and several liability. The following persons are liable jointly and severally with and to the same extent as persons liable under subsections 2 to 6:

A. A person that directly or indirectly controls a person liable under subsections 2 to 6, unless the controlling person sustains the burden of proof that the person did not know and, in the exercise of reasonable care, could not have known of the existence of conduct by reason of which the liability is alleged to exist; [2005, c. 65, Pt. A, §2 (NEW).]

B. An individual who is a managing partner, executive officer or director of a person liable under subsections 2 to 6, including an individual having a similar status or performing similar functions, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care, could not have known of the existence of conduct by reason of which the liability is alleged to exist; [2005, c. 65, Pt. A, §2 (NEW).]

C. An individual who is an employee of or associated with a person liable under subsections 2 to 6 and who materially aids the conduct giving rise to the liability, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care, could not have known of the existence of conduct by reason of which the liability is alleged to exist; and [2005, c. 65, Pt. A, §2 (NEW).]

D. A person that is a broker-dealer, agent, investment adviser or investment adviser representative that materially aids the conduct giving rise to the liability under subsections 2 to 6, unless the person sustains the burden of proof that the person did not know and, in the exercise of reasonable care, could not have known of the existence of conduct by reason of which the liability is alleged to exist. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

8. Right of contribution. A person liable under this section has a right of contribution as in cases of contract against any other person liable under this section for the same conduct.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

9. Survival of cause of action. A cause of action under this section survives the death of an individual who might have been a plaintiff or defendant.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

10. Statute of limitations. A person may not obtain relief:

A. Under subsection 2 for violation of section 16301 or under subsection 4 or 5, unless the action is instituted within 2 years after the violation occurred; or [2005, c. 65, Pt. A, §2 (NEW).]

B. Under subsection 2, other than for violation of section 16301, or under subsection 3 or 6, unless the action is instituted within the earlier of 2 years after discovery of the facts constituting the violation or 5 years after the violation. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

11. No enforcement of violative contract. A person that has made, or has engaged in the performance of, a contract in violation of this chapter or a rule adopted or order issued under this chapter, or that has acquired a purported right under the contract with knowledge of conduct by reason of which its making or performance was in violation of this chapter, may not base an action on the contract.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

12. No contractual waiver. A condition, stipulation or provision binding a person purchasing or selling a security or receiving investment advice to waive compliance with this chapter or a rule adopted or order issued under this chapter is void.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

13. Survival of other rights or remedies. The rights and remedies provided by this chapter are in addition to any other rights or remedies that may exist, but this chapter does not create a cause of action not specified in this section or section 16411, subsection 5.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16510. Rescission offers

1. Requirements. A purchaser, seller or recipient of investment advice may not maintain an action under section 16509 if:

A. The purchaser, seller or recipient of investment advice receives in a record, before the action is instituted:

(1) An offer stating the respect in which liability under section 16509 may have arisen and fairly advising the purchaser, seller or recipient of investment advice of that person's rights in connection with the offer and any financial or other information necessary to correct all material misrepresentations or omissions in the information that was required by this chapter to be furnished to that person at the time of the purchase, sale or investment advice;

(2) If the basis for relief under this section may have been a violation of section 16509, subsection 2, an offer to repurchase the security for cash, payable on delivery of the security, equal to the consideration paid and interest at the legal rate of interest from the date of the purchase, less the amount of any income received on the security, or, if the purchaser no longer owns the security, an offer to pay the purchaser upon acceptance of the offer damages in an amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it and interest at the legal rate of interest from the date of the purchase in cash equal to the damages computed in the manner provided in this subsection;

(3) If the basis for relief under this section may have been a violation of section 16509, subsection 3, an offer to tender the security, on payment by the seller of an amount equal to the purchase price paid, less income received on the security by the purchaser and interest at the legal rate of interest from the date of the sale, or, if the purchaser no longer owns the security, an offer to pay the seller upon acceptance of the offer, in cash, damages in the amount of the difference between the price at which the security was purchased and the value the security would have had at the time of the purchase in the absence of the purchaser's conduct that may have caused liability and interest at the legal rate of interest from the date of the sale;

(4) If the basis for relief under this section may have been a violation of section 16509, subsection 4, an offer to pay as specified in subparagraph (2) if the customer is a purchaser or an offer to tender or to pay as specified in subparagraph (3) if the customer is a seller;

(5) If the basis for relief under this section may have been a violation of section 16509, subsection 5, an offer to reimburse in cash the consideration paid for the advice and interest at the legal rate of interest from the date of payment; or

(6) If the basis for relief under this section may have been a violation of section 16509, subsection 6, an offer to reimburse in cash the consideration paid for the advice, the amount of any actual damages that may have been caused by the conduct and interest at the legal rate of interest from the date of the violation causing the loss; [2005, c. 65, Pt. A, §2 (NEW).]

B. The offer under paragraph A states that it must be accepted by the purchaser, seller or recipient of investment advice within 30 days after the date of its receipt by the purchaser, seller or recipient of investment advice or any shorter period, of not less than 3 days, that the administrator, by order, specifies; [2005, c. 65, Pt. A, §2 (NEW).]

C. The offeror has the present ability to pay the amount offered or to tender the security under paragraph A; [2005, c. 65, Pt. A, §2 (NEW).]

D. The offer under paragraph A is delivered to the purchaser, seller or recipient of investment advice or sent in a manner that ensures receipt by the purchaser, seller or recipient of investment advice; and [2005, c. 65, Pt. A, §2 (NEW).]

E. The purchaser, seller or recipient of investment advice that accepts the offer under paragraph A in a record within the period specified under paragraph B is paid in accordance with the terms of the offer. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Form of offer. The administrator, by rule or order, may prescribe the form in which the information specified in subsection 1 must be contained in any offer made under subsection 1. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Statute of limitation tolled. If an offer is not performed in accordance with its terms, suit by the offeree under section 16509 is permitted without regard to this section, and the statute of limitations tolls from the time of receipt of the offer until 120 days after the rescission or settlement offer was to have been performed.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16511. Right to rescission applicable to sales of viatical or life settlement contracts

1. Right to rescind transaction. In addition to any other rights provided for under this chapter or otherwise, an investor, other than an institutional investor, who purchases a viatical or life settlement contract may rescind the investment by giving written notice of rescission to the entity designated for such notice in the disclosure documents, by ordinary mail postage prepaid, within 30 business days following the later of:

A. The day on which the investor received the final disclosure document pertaining to the transaction as required under this chapter and the rules or orders under this chapter; and [2005, c. 65, Pt. A, §2 (NEW).]

B. The day on which the investor paid the required consideration for the purchase of the viatical or life settlement contract. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Form of notice. The notice is sufficient if addressed to the entity designated for such notice at the address given in the disclosure statement pertaining to the transaction. Notice of rescission is effective upon deposit in the United States mail. The notice of rescission need not take a particular form and is sufficient if it expresses the intention of the purchaser to rescind the transaction.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).






Subchapter 6: ADMINISTRATION AND JUDICIAL REVIEW

32 §16601. Administration

1. Office of Securities; administrator. There is created within the Department of Professional and Financial Regulation the Office of Securities. The Office of Securities is directed by the Securities Administrator, referred to in this chapter as the "administrator," who is responsible for the administration and enforcement of this chapter, the Maine Commodity Code and chapter 69-B.

A. The administrator is appointed by the Commissioner of Professional and Financial Regulation. The administrator is appointed for a term that is coterminous with the term of the Governor or until a successor is appointed and qualified. Any vacancy occurring must be filled by appointment for the unexpired portion of the term. The administrator may be removed from office for cause by the commissioner, and Title 5, section 931, subsection 2 does not apply. A person appointed as administrator must have knowledge of, or experience in, the theory and practice of securities. [2005, c. 65, Pt. A, §2 (NEW).]

B. With the approval of the Commissioner of Professional and Financial Regulation, the administrator shall organize the Office of Securities in such a manner as the administrator considers necessary to carry out the administrator's responsibilities. [2005, c. 65, Pt. A, §2 (NEW).]

C. The administrator may employ personnel as the business of the Office of Securities may require, subject to the Commissioner of Professional and Financial Regulation's approval and in accordance with the Civil Service Law. The qualifications of the personnel must reflect the needs and responsibilities of the Office of Securities' regulatory functions. The administrator may authorize senior personnel of the Office of Securities to carry out the administrator's duties and authority. The administrator may employ or engage such expert, professional or other assistance as may be necessary to assist the Office of Securities in carrying out its functions. In addition to salaries or wages, all employees of the Office of Securities must receive their actual expenses incurred in the performance of their official duties. [2005, c. 65, Pt. A, §2 (NEW).]

D. At the expense of the Office of Securities, the administrator may train the Office of Securities' employees, or have them trained, in a manner the administrator determines desirable, to carry out the purposes of the Office of Securities. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Unlawful use of records or information. It is unlawful for the administrator or an employee or designee of the administrator to use for personal benefit or the benefit of others records or other information obtained by or filed with the administrator that is not public under section 16607, subsection 2. This chapter does not authorize the administrator or an officer, employee or designee of the administrator to disclose the record or information, except in accordance with section 16602, section 16607, subsection 3 or section 16608.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. No privilege or exemption created or diminished. This chapter does not create or diminish a privilege or exemption that exists at common law or by statute or rule or otherwise.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Investor education. The administrator may develop and implement investor education initiatives to inform the public about investing in securities, with particular emphasis on the prevention and detection of securities fraud. In developing and implementing these initiatives, the administrator may collaborate with public and nonprofit organizations with an interest in investor education. The administrator may accept a grant or donation from a person that is not affiliated with the securities industry or from a nonprofit organization, regardless of whether the organization is affiliated with the securities industry, to develop and implement investor education initiatives. This subsection does not authorize the administrator to require participation or monetary contributions of a registrant in an investor education program.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Waiver of fee. The administrator may, by order, waive the filing fee required to register a security, to perfect a notice filing for a federal covered security or to secure an exemption from registration upon a written finding that the fee would be unreasonably high in light of the maximum potential proceeds from the sale of the security in the State or that the imposition of the fee would otherwise be unreasonable.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Nonlapsing operating fund. There is established an operating fund to be used to carry out the purposes of this chapter and any other statutory duties of the administrator. The operating fund consists of all annual renewal license fees for agents and investment adviser representatives received pursuant to this chapter. Any balance in the operating fund does not lapse, but must be carried forward to be used for the same purposes.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

7. Securities Investor Education and Training Fund. The Securities Investor Education and Training Fund, referred to in this subsection as "the fund," is established to provide funds for the purposes specified in subsection 4. The fund consists of all grants or donations accepted by the administrator pursuant to subsection 4 and all payments received by the administrator for investor education and training that have been designated in a consent order or consent agreement resulting from a multistate investigation or a joint investigation with the federal Securities and Exchange Commission or a court order or court judgment to be credited to the fund. Any balance in the fund does not lapse but must be carried forward to be used for the same purposes.

[ 2005, c. 485, §1 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW). 2005, c. 485, §1 (AMD).



32 §16602. Investigations and subpoenas

1. Authority to investigate. The administrator may:

A. Conduct public or private investigations within or outside of this State that the administrator considers necessary or appropriate to determine whether a person has violated, is violating or is about to violate this chapter or a rule adopted or order issued under this chapter or to aid in the enforcement of this chapter or in the adoption of rules and forms under this chapter; [2005, c. 65, Pt. A, §2 (NEW).]

B. Require or permit a person to testify, file a statement or produce a record, under oath or otherwise as the administrator determines, as to all the facts and circumstances concerning a matter to be investigated or about which an action or proceeding is to be instituted; and [2005, c. 65, Pt. A, §2 (NEW).]

C. Publish a record concerning an action, proceeding or investigation under, or a violation of, this chapter or a rule adopted or order issued under this chapter if the administrator determines it is necessary or appropriate in the public interest and for the protection of investors. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Administrator powers to investigate. For the purpose of an investigation under this chapter, the administrator or the administrator's designated officer may administer oaths and affirmations, subpoena witnesses, seek compulsion of attendance, take evidence, require the filing of statements and require the production of any records that the administrator considers relevant or material to the investigation. It is unlawful to fail to provide any statement or record if requested.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Procedure and remedies for noncompliance. If a person does not appear or refuses to testify, file a statement or produce records or otherwise does not obey a subpoena as required by the administrator under this chapter, the administrator may request that the Attorney General apply to either the Superior Court located in Kennebec County or the Superior Court where service may be obtained on the person refusing to testify or produce or a court of another state to enforce compliance. The court may:

A. Hold the person in contempt; [2005, c. 65, Pt. A, §2 (NEW).]

B. Order the person to appear before the administrator; [2005, c. 65, Pt. A, §2 (NEW).]

C. Order the person to testify about the matter under investigation or in question; [2005, c. 65, Pt. A, §2 (NEW).]

D. Order the production of records; [2005, c. 65, Pt. A, §2 (NEW).]

E. Grant injunctive relief, including restricting or prohibiting the offer or sale of securities or the providing of investment advice; [2005, c. 65, Pt. A, §2 (NEW).]

F. Impose a civil fine not to exceed $10,000 per violation; and [2005, c. 65, Pt. A, §2 (NEW).]

G. Grant any other necessary or appropriate relief. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Application for relief. This section does not preclude a person from applying to the Superior Court located in Kennebec County or a court of another state for relief from a request to appear, testify, file a statement, produce records or obey a subpoena.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Assistance to securities regulator of another jurisdiction. At the request of the securities regulator of another state or a foreign jurisdiction, the administrator may provide assistance if the requesting regulator states that it is conducting an investigation to determine whether a person has violated, is violating or is about to violate a law or rule of the other state or foreign jurisdiction relating to securities matters that the requesting regulator administers or enforces. The administrator may provide the assistance by using the authority to investigate and the powers conferred by this section as the administrator determines is necessary or appropriate. The assistance may be provided without regard to whether the conduct described in the request would also constitute a violation of this chapter or other law of this State if occurring in this State. In deciding whether to provide the assistance, the administrator may consider whether the requesting regulator is permitted and has agreed to provide assistance reciprocally within its state or foreign jurisdiction to the administrator on securities matters when requested, whether compliance with the request would violate or prejudice the public policy of this State and the availability of resources and employees of the administrator to carry out the request for assistance.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16603. Civil enforcement

1. Civil action instituted by administrator. If the administrator believes that a person has engaged, is engaging or is about to engage in an act, practice or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has engaged, is engaging or is about to engage in an act, practice or course of business that materially aids a violation of this chapter or a rule adopted or order issued under this chapter, the administrator may request that the Attorney General bring an action in the Superior Court of the county in which the person resides or has the principal place of business or in the Superior Court of Kennebec County to enjoin the act, practice or course of business and to enforce compliance with this chapter or a rule adopted or order issued under this chapter.

[ 2007, c. 14, §11 (AMD) .]

2. Relief available. In an action under this section and on a proper showing, the court may:

A. Issue a permanent or temporary injunction, restraining order or declaratory judgment; [2005, c. 65, Pt. A, §2 (NEW).]

B. Order other appropriate or ancillary relief, which may include:

(1) An asset freeze, accounting, writ of attachment, writ of general or specific execution and appointment of a receiver or conservator, which may be the administrator, for the defendant or the defendant's assets;

(2) Ordering the administrator to take charge and control of a defendant's property, including investment accounts and accounts in a depository institution, rents and profits, to collect debts and to acquire and dispose of property;

(3) Imposing a civil fine not to exceed $10,000 per violation or an order of rescission, restitution or disgorgement directed to a person that has engaged in an act, practice or course of business constituting a violation of this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act;

(4) Ordering the payment of prejudgment and postjudgment interest; and

(5) Doubling the amount of a civil fine, not to exceed a maximum of $20,000 per violation, and doubling the amount of a monetary remedy, other than a civil fine, without limitation for a violation involving an investor 65 years of age or older; or [2011, c. 37, §2 (AMD).]

C. Order such other relief as the court considers appropriate. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2011, c. 37, §2 (AMD) .]

3. No bond required. The administrator is not required to post a bond in an action or proceeding under this chapter.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Securities agency of another state. Upon a showing by the administrator or securities agency of another state that a person has violated any provision of the securities act of that state or any rule or order of the administrator or securities agency of that state, the Superior Court may grant appropriate legal and equitable remedies.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW). 2007, c. 14, §11 (AMD). 2011, c. 37, §2 (AMD).



32 §16604. Administrative enforcement

1. Issuance of order or notice. If the administrator determines that a person has engaged, is engaging or is about to engage in an act, practice or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has materially aided, is materially aiding or is about to materially aid an act, practice or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter, the administrator may:

A. Issue an order directing the person to cease and desist from engaging in the act, practice or course of business or to take other action necessary or appropriate to comply with this chapter; [2005, c. 65, Pt. A, §2 (NEW).]

B. Issue an order denying, suspending, revoking or conditioning the exemptions for a broker-dealer under section 16401, subsection 2, paragraph A, subparagraph (4) or (6) or an investment adviser under section 16403, subsection 2, paragraph A, subparagraph (3); or [2005, c. 65, Pt. A, §2 (NEW).]

C. Issue an order under section 16204. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Summary process. An order under subsection 1 is effective on the date of issuance. Upon issuance of the order, the administrator shall promptly serve each person subject to the order with a copy of the order and a notice that the order has been entered. The order must include a statement of any censure, bar, civil fine or costs of investigation the administrator will seek, a statement of the reasons for the order and notice that, within 15 days after receipt of a request in a record from the person, the matter will be scheduled for a hearing. If a person subject to the order does not request a hearing and none is ordered by the administrator within 30 days after the date of service of the order, the order, including the imposition of a censure, bar or civil fine or requirement for payment of the costs of investigation sought in a statement in the order, becomes final as to that person by operation of law. A summary order issued against any person becomes a final order 30 days after the administrator mails notice to the interested parties of the right to request a hearing if they fail to request a hearing or on the date of the hearing if the person requesting the hearing fails to appear. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend it until final determination.

[ 2007, c. 14, §12 (AMD) .]

3. Procedure for final order. If a hearing is requested or ordered pursuant to subsection 2, a hearing must be held pursuant to the Maine Administrative Procedure Act. A final order may not be issued unless the administrator makes findings of fact and conclusions of law in a record in accordance with the Maine Administrative Procedure Act. The final order may make final, vacate or modify the order issued under subsection 1.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Civil fine; final orders and remedies. In a final order under subsection 3, the administrator may: order remedies described in subsection 1; censure that person; bar that person from association with any issuer, broker-dealer or investment adviser in this State; order restitution; or impose a civil fine not to exceed $5,000 per violation. For a violation involving an investor 65 years of age or older, the amount of the civil fine may be doubled to an amount not to exceed a maximum of $10,000 per violation.

[ 2013, c. 39, §3 (AMD) .]

5. Costs. In a final order, the administrator may charge the actual cost of an investigation or proceeding for a violation of this chapter or a rule adopted or order issued under this chapter.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Filing of certified final order with court; effect of filing. If a petition for judicial review of a final order is not filed in accordance with section 16609, the administrator may file a certified copy of the final order with the clerk of a court of competent jurisdiction. The order so filed has the same effect as a judgment of the court and may be recorded, enforced or satisfied in the same manner as a judgment of the court.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

7. Enforcement by court; further civil fine. If a person does not comply with an order under this section, the administrator may request that the Attorney General petition a court of competent jurisdiction to enforce the order. The court may not require the administrator to post a bond in an action or proceeding under this section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in contempt of the order. The court may impose a further civil fine against the person for contempt in an amount not to exceed $10,000 per violation and may grant any other relief the court determines is just and proper in the circumstances.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

8. Appointment of presiding officer. For purposes of any hearing conducted pursuant to this section, the administrator may appoint a qualified person to preside at the hearing and to make proposed findings of fact and conclusions of law. The responsibility for the entry of the final findings of fact and conclusions of law and for the issuance of any final order remain with the administrator.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW). 2007, c. 14, §12 (AMD). 2011, c. 37, §3 (AMD). 2013, c. 39, §3 (AMD).



32 §16605. Rules, forms, orders, interpretative opinions and hearings

1. Issuance and adoption of forms, orders and rules. In addition to specific authority granted elsewhere in this chapter, the administrator may:

A. Issue forms and orders and, after notice and comment, adopt and amend rules necessary or appropriate to carry out this chapter and may repeal rules, including rules and forms governing registration statements, applications, notice filings, reports and other records; [2005, c. 65, Pt. A, §2 (NEW).]

B. By rule, define terms, whether or not used in this chapter, but those definitions may not be inconsistent with this chapter; and [2005, c. 65, Pt. A, §2 (NEW).]

C. By rule, classify securities, persons and transactions and adopt different requirements for different classes. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Findings and cooperation. Under this chapter, a rule or form may not be adopted or amended, or an order issued or amended, unless the administrator finds that the rule, form, order or amendment is necessary or appropriate in the public interest or for the protection of investors and is consistent with the purposes intended by this chapter. In adopting, amending and repealing rules and forms, section 16608 applies in order to achieve uniformity among the states and coordination with federal laws in the form and content of registration statements, applications, reports and other records, including the adoption of uniform rules, forms and procedures.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Financial statements. The administrator may require that a financial statement filed under this chapter be prepared in accordance with generally accepted accounting principles in the United States and comply with other requirements specified by rule adopted or order issued under this chapter. A rule adopted or order issued under this chapter may establish:

A. The form and content of financial statements required under this chapter; [2005, c. 65, Pt. A, §2 (NEW).]

B. Whether unconsolidated financial statements must be filed; and [2005, c. 65, Pt. A, §2 (NEW).]

C. Whether required financial statements must be audited by an independent certified public accountant. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Interpretative opinions. The administrator may provide interpretative opinions or issue determinations that the administrator will not institute a proceeding or an action under this chapter against a specified person for engaging in a specified act, practice or course of business if the determination is consistent with this chapter. A rule adopted or order issued under this chapter may establish a reasonable charge for interpretative opinions or determinations whether the administrator will institute an action or a proceeding under this chapter.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Declaratory rulings. The administrator, in the administrator's discretion, may conduct a hearing and issue a declaratory ruling under Title 5, section 9001, subsection 3 as to the applicability of this chapter, any provision of this chapter or any rule or order of the administrator to any person or transaction or as to the meaning of any term used in this chapter or any rule or order of the administrator.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Conformity with rule, form or order. No provision of this chapter imposing any liability applies to any act done or omitted in good faith in conformity with a rule, order or form adopted by the administrator, notwithstanding that the rule, order or form may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

7. Presumption for public hearings. A hearing in an administrative proceeding under this chapter must be conducted in public unless the administrator for good cause consistent with this chapter determines that the hearing will not be so conducted.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

8. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16606. Administrative files and opinions

1. Public register of filings. Subject to state record-keeping requirements, the administrator shall maintain, or designate a person to maintain, records or a register of: applications for registration of securities; registration statements; notice filings; applications for registration of broker-dealers, agents, investment advisers and investment adviser representatives; notice filings by federal covered investment advisers that are or have been effective under this chapter or the predecessor act; notices of claims of exemption from registration or notice filing requirements contained in a record; orders issued under this chapter or the predecessor act; and interpretative opinions or no action determinations issued under this chapter. Records may be maintained in computer or microform format or any other form of data storage, as long as the records are readily accessible.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Public availability. The administrator shall make all rules, forms, interpretative opinions, advisory rulings, consent agreements and orders available to the public.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Copies of public records. The administrator shall furnish a copy of a record that is a public record or a certification that the public record does not exist to a person that so requests. A rule adopted or order issued under this chapter may establish a reasonable charge for furnishing the record, not to exceed $.50 per page; for providing a licensee register in an electronically readable format, not to exceed $20 per copy; or for certification, not to exceed $10 per certified record. A copy of the record certified or a certificate by the administrator of a record's nonexistence is prima facie evidence of a record or its nonexistence. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 14, §13 (AMD) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW). 2007, c. 14, §13 (AMD).



32 §16607. Public records; confidentiality

1. Presumption of public records. Except as otherwise provided in subsection 2, records obtained by the administrator or filed under this chapter, including a record contained in or filed with a registration statement, application, notice filing or report, are public records and are available for public examination in accordance with Title 1, chapter 13, subchapter 1.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Nonpublic records. The following records are not public records and are not available for public examination under subsection 1:

A. A record obtained by the administrator in connection with an audit or inspection under section 16411, subsection 4 or an investigation under section 16602; [2005, c. 65, Pt. A, §2 (NEW).]

B. A part of a record filed in connection with a registration statement under section 16301 and sections 16303 to 16305 or a record under section 16411, subsection 4 that contains trade secrets or confidential information if the person filing the registration statement or report has asserted a claim of confidentiality or privilege that is authorized by law; [2005, c. 65, Pt. A, §2 (NEW).]

C. A record that is not required to be provided to the administrator or filed under this chapter and is provided to the administrator only on the condition that the record will not be subject to public examination or disclosure; [2005, c. 65, Pt. A, §2 (NEW).]

D. A record received from a person specified in section 16608, subsection 1 that has been designated as confidential by the agency furnishing the record; [2005, c. 65, Pt. A, §2 (NEW).]

E. Any social security number, residential address unless used as a business address and residential telephone number unless used as a business telephone number contained in a record that is filed; [2005, c. 65, Pt. A, §2 (NEW).]

F. A record obtained by the administrator through a designee of the administrator that, pursuant to a routine technical rule, as defined in Title 5, chapter 375, subchapter 2-A, or an order under this chapter, has been:

(1) Expunged from the administrator's records by the designee; or

(2) Determined to be nonpublic or nondisclosable by that designee if the administrator finds the determination to be in the public interest and for the protection of investors; [2005, c. 65, Pt. A, §2 (NEW).]

G. Records to the extent that they relate solely to the administrator's internal personnel rules and practices, including, but not limited to, protocols, guidelines, manuals and memoranda of procedure for employees of the Office of Securities; [2005, c. 65, Pt. A, §2 (NEW).]

H. Interagency or intra-agency memoranda or letters, including generally records that reflect discussions between or consideration by the administrator and employees of the Office of Securities of any action taken or proposed to be taken by the administrator or employees of the Office of Securities, including, but not limited to, reports, summaries, analyses, conclusions or other work product of the administrator or employees of the Office of Securities, except those that by law would routinely be discoverable in litigation; and [2005, c. 65, Pt. A, §2 (NEW).]

I. Records to the extent that disclosure could reasonably be expected to constitute an unwarranted invasion of personal privacy. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Administrator discretion to disclose. If disclosure is for the purpose of a civil, administrative or criminal investigation, action or proceeding or to a person specified in section 16608, subsection 1, the administrator may disclose a record obtained in connection with an audit or inspection under section 16411, subsection 4 or a record obtained in connection with an investigation under section 16602. Prior to disclosure to a person specified in section 16608, subsection 1, the administrator may require the requesting agency to certify that under applicable law reasonable protections exist to preserve the integrity, confidentiality and security of the information comparable to the protections existing under the laws of this State.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Public disclosure for enforcement purposes. The administrator may disclose to the public any information obtained in connection with an investigation that would otherwise be nonpublic information, but only if the administrator determines that disclosure is necessary for the protection of investors or the public.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16608. Uniformity and cooperation with other agencies

1. Objective of uniformity and cooperation. The administrator may, in the administrator's discretion, cooperate, coordinate, consult and, subject to section 16607, share records and information with the securities regulator of another state, Canada, a Canadian province or territory, a foreign jurisdiction, the Securities and Exchange Commission, the United States Department of Justice, the Commodity Futures Trading Commission, the Federal Trade Commission, the Securities Investor Protection Corporation, a self-regulatory organization, a national or international organization of securities regulators, a federal or state banking or insurance regulator or a governmental regulatory or law enforcement agency to, among other objectives, effectuate greater uniformity in securities matters among the Federal Government, self-regulatory organizations, states and foreign governments.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Policies to consider. In cooperating, coordinating, consulting and sharing records and information under this section and in acting by rule, order or waiver under this chapter, the administrator may, in the administrator's discretion, take into consideration in carrying out the public interest the following general policies:

A. Maximizing effectiveness of regulation for the protection of investors; [2005, c. 65, Pt. A, §2 (NEW).]

B. Maximizing uniformity in federal and state regulatory standards; and [2005, c. 65, Pt. A, §2 (NEW).]

C. Minimizing burdens on the business of capital formation without adversely affecting essentials of investor protection. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Subjects for cooperation. The cooperation, coordination, consultation and sharing of records and information authorized by this section includes:

A. Establishing or employing one or more designees as a central depository for licensing, registration and notice filings under this chapter and for records required or allowed to be maintained under this chapter; [2005, c. 65, Pt. A, §2 (NEW).]

B. Developing and maintaining uniform forms; [2005, c. 65, Pt. A, §2 (NEW).]

C. Conducting a joint examination or investigation; [2005, c. 65, Pt. A, §2 (NEW).]

D. Holding a joint administrative hearing; [2005, c. 65, Pt. A, §2 (NEW).]

E. Instituting and prosecuting a joint civil or administrative proceeding; [2005, c. 65, Pt. A, §2 (NEW).]

F. Sharing and exchanging personnel; [2005, c. 65, Pt. A, §2 (NEW).]

G. Coordinating registrations under section 16301 and licensing under sections 16401 to 16404 and exemptions under section 16203; [2005, c. 65, Pt. A, §2 (NEW).]

H. Sharing and exchanging records, subject to section 16607; [2005, c. 65, Pt. A, §2 (NEW).]

I. Formulating rules, statements of policy, guidelines, forms and interpretative opinions and releases; [2005, c. 65, Pt. A, §2 (NEW).]

J. Formulating common systems and procedures; [2005, c. 65, Pt. A, §2 (NEW).]

K. Notifying the public of proposed rules, forms, statements of policy and guidelines; [2005, c. 65, Pt. A, §2 (NEW).]

L. Attending conferences and other meetings among securities regulators, which may include representatives of governmental and private sector organizations involved in capital formation, considered necessary or appropriate to promote or achieve uniformity; and [2005, c. 65, Pt. A, §2 (NEW).]

M. Developing and maintaining a uniform exemption from registration for small issuers and taking other steps to reduce the burden of raising investment capital by small businesses. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16609. Judicial review

1. Judicial review of orders. Notwithstanding Title 10, section 8003, subsection 5, any person aggrieved by a final order of the administrator may obtain judicial review of the order in the Superior Court of Kennebec County by filing a petition in accordance with Title 5, section 11001 and the Maine Rules of Civil Procedure, Rule 80C.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Judicial review of rules. A rule adopted under this chapter is subject to judicial review in accordance with the Maine Administrative Procedure Act.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16610. Jurisdiction

1. Sales and offers to sell. The following sections do not apply to a person that sells or offers to sell a security unless the offer to sell or the sale is made in this State or the offer to purchase or the purchase is made and accepted in this State:

A. Section 16301; [2005, c. 65, Pt. A, §2 (NEW).]

B. Section 16302; [2005, c. 65, Pt. A, §2 (NEW).]

C. Section 16401, subsection 1; [2005, c. 65, Pt. A, §2 (NEW).]

D. Section 16402, subsection 1; [2005, c. 65, Pt. A, §2 (NEW).]

E. Section 16403, subsection 1; [2005, c. 65, Pt. A, §2 (NEW).]

F. Section 16404, subsection 1; [2005, c. 65, Pt. A, §2 (NEW).]

G. Section 16501; [2005, c. 65, Pt. A, §2 (NEW).]

H. Section 16506; [2005, c. 65, Pt. A, §2 (NEW).]

I. Section 16509; and [2005, c. 65, Pt. A, §2 (NEW).]

J. Section 16510. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Purchases and offers to purchase. The following sections do not apply to a person that purchases or offers to purchase a security unless the offer to purchase or the purchase is made in this State or the offer to sell or the sale is made and accepted in this State:

A. Section 16401, subsection 1; [2005, c. 65, Pt. A, §2 (NEW).]

B. Section 16402, subsection 1; [2005, c. 65, Pt. A, §2 (NEW).]

C. Section 16403, subsection 1; [2005, c. 65, Pt. A, §2 (NEW).]

D. Section 16404, subsection 1; [2005, c. 65, Pt. A, §2 (NEW).]

E. Section 16501; [2005, c. 65, Pt. A, §2 (NEW).]

F. Section 16506; [2005, c. 65, Pt. A, §2 (NEW).]

G. Section 16509; and [2005, c. 65, Pt. A, §2 (NEW).]

H. Section 16510. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Offers in this State. For the purpose of this section, an offer to sell or to purchase a security is made in this State, whether or not either party is then present in this State, if the offer:

A. Originates from within this State; or [2005, c. 65, Pt. A, §2 (NEW).]

B. Is directed by the offeror to a place in this State and received at the place to which it is directed. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Acceptances in this State. For the purpose of this section, an offer to purchase or to sell is accepted in this State, whether or not either party is then present in this State, if the acceptance:

A. Is communicated to the offeror in this State and the offeree reasonably believes the offeror to be present in this State and the acceptance is received at the place in this State to which it is directed; and [2005, c. 65, Pt. A, §2 (NEW).]

B. Has not previously been communicated to the offeror, orally or in a record, outside this State. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Publications, radio, television or other electronic communications. An offer to sell or to purchase a security is not made in this State when a publisher circulates or there is circulated on the publisher's behalf in this State a bona fide newspaper or other publication of general, regular and paid circulation that is not published in this State or that is published in this State but has had more than 2/3 of its circulation outside this State during the previous 12 months or when a radio or television program or other electronic communication, except specifically addressed electronic mail or messaging, originating outside this State is received in this State. A radio or television program or other electronic communication is considered as having originated in this State if either the broadcast studio or the originating source of transmission is located in this State, unless:

A. The program or communication is syndicated and distributed from outside this State for redistribution to the general public in this State; [2005, c. 65, Pt. A, §2 (NEW).]

B. The program or communication is supplied by a radio, television or other electronic network with the electronic signal originating from outside this State for redistribution to the general public in this State; [2005, c. 65, Pt. A, §2 (NEW).]

C. The program or communication is an electronic communication that originates outside this State and is captured for redistribution to the general public in this State by a community antenna or cable, radio, cable television or other electronic system; or [2005, c. 65, Pt. A, §2 (NEW).]

D. The program or communication consists of an electronic communication that originates in this State, but which is not intended for distribution to the general public in this State. [2005, c. 65, Pt. A, §2 (NEW).]

For purposes of this subsection, when a publication is published in editions, each edition is considered a separate publication except for material common to all editions. Radio or television programs, or other electronic communications, with changes, alterations or additions made prior to local redistribution, are considered as originating in this State.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

6. Investment advice and misrepresentations. The following sections apply to a person if the person engages in an act, practice or course of business instrumental in effecting prohibited or actionable conduct in this State, whether or not either party is then present in this State:

A. Section 16403, subsection 1; [2005, c. 65, Pt. A, §2 (NEW).]

B. Section 16404, subsection 1; [2005, c. 65, Pt. A, §2 (NEW).]

C. Section 16405, subsection 1; [2005, c. 65, Pt. A, §2 (NEW).]

D. Section 16502; [2005, c. 65, Pt. A, §2 (NEW).]

E. Section 16505; and [2005, c. 65, Pt. A, §2 (NEW).]

F. Section 16506. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16611. Service of process

1. Signed consent to service of process. A consent to service of process must be signed and filed on a form designated by the administrator. A consent appointing the administrator the person's agent for service of process in a noncriminal action or proceeding against the person, or the person's successor or personal representative under this chapter or a rule adopted or order issued under this chapter after the consent is filed, has the same force and validity as if the service were made personally on the person filing the consent. A person that has filed a consent complying with this subsection in connection with a previous application for licensing or registration or a previous exemption or notice filing need not file an additional consent.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Conduct constituting appointment of agent for service. If a person, including a nonresident of this State, engages in an act, practice or course of business prohibited or made actionable by this chapter or a rule adopted or order issued under this chapter and the person has not filed a consent to service of process under subsection 1, the act, practice or course of business constitutes the appointment of the administrator as the person's agent for service of process in a noncriminal action or proceeding against the person or the person's successor or personal representative.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Procedure for service of process. Service under subsection 1 or 2 may be made by providing a copy of the process to the office of the administrator, but it is not effective unless:

A. The plaintiff, which may be the administrator, promptly sends notice of the service and a copy of the process, return receipt requested, to the defendant or respondent at the address set forth in the consent to service of process or, if a consent to service of process has not been filed, at the last known address or takes other reasonable steps to give notice; and [2005, c. 65, Pt. A, §2 (NEW).]

B. The plaintiff files an affidavit of compliance with this subsection in the action or proceeding on or before the return day of the process, if any, or within the time that the court, or the administrator in a proceeding before the administrator, allows. [2005, c. 65, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. A, §2 (NEW) .]

4. Service in administrative proceedings or civil actions by administrator. Service pursuant to subsection 3 may be used in a proceeding before the administrator or by the administrator in a civil action in which the administrator is the moving party.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

5. Opportunity to defend. If process is served under subsection 3, the court, or the administrator in a proceeding before the administrator, shall order continuances as are necessary or appropriate to afford the defendant or respondent reasonable opportunity to defend.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16612. Liability of control persons

In an administrative action brought by the administrator, or a civil action brought by the Attorney General for a violation of any provision of this chapter or any rule or order adopted or issued by the administrator pursuant to this chapter, every person who directly or indirectly controls another person liable for the violation, every partner, officer or director of that other person, every person occupying a similar status or performing similar functions, every employee of that other person who materially aids in the act or transaction constituting the violation and every broker-dealer, agent, investment adviser or investment adviser representative who materially aids in the act or transaction constituting the violation is liable to the same extent as that other person, unless the person otherwise secondarily liable under this chapter proves that the person did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. Any of the remedies authorized by section 16603, subsection 2 may be granted with respect to a person secondarily liable under this section. This section is not intended to abrogate any right to contribution that may exist at common law with respect to an award of restitution. [2005, c. 65, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16613. Administrative determination of abandonment

A pending license application, registration statement, exemption filing or notice filing may be considered abandoned if the administrator has not received a response to inquiries or deficiency notices for a period of at least 120 days. The administrator shall send an abandonment notice to the last known address of the applicant or filer. The applicant or filer must respond to the abandonment notice within 30 days to avoid an abandonment determination. The abandonment of an application does not preclude the filing of a subsequent application for licensing, registration statement, exemption filing or notice filing. [2005, c. 65, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 65, §A2 (NEW).






Subchapter 7: TRANSITION

32 §16701. Effective date

This chapter takes effect December 31, 2005. [2005, c. 65, Pt. A, §2 (NEW).]

SECTION HISTORY

2005, c. 65, §A2 (NEW).



32 §16702. Application

The application of this chapter to existing proceedings and existing rights and duties is described in this section. [2005, c. 65, Pt. A, §2 (NEW).]

1. Applicability of predecessor act to pending proceedings and existing rights. The predecessor act exclusively governs all actions or proceedings that are pending on the effective date of this chapter or may be instituted on the basis of conduct occurring before the effective date of this chapter, but a civil action may not be maintained to enforce any liability under the predecessor act unless instituted within any period of limitation that applied when the cause of action accrued or within 5 years after the effective date of this chapter, whichever is earlier.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

2. Continued effectiveness under predecessor act. All effective licenses and registrations under any predecessor act, all administrative orders relating to the registrations, rules, statements of policy, interpretative opinions, declaratory rulings, no action determinations and conditions imposed on the licenses and registrations under any predecessor act remain in effect while they would have remained in effect if this chapter had not been enacted. They are considered to have been filed, issued or imposed under this chapter, but are exclusively governed by that predecessor act.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

3. Applicability of predecessor act to offers or sales. The predecessor act exclusively applies to an offer or sale made within one year after the effective date of this chapter pursuant to an offering made in good faith before the effective date of this chapter on the basis of an exemption available under the predecessor act.

[ 2005, c. 65, Pt. A, §2 (NEW) .]

SECTION HISTORY

2005, c. 65, §A2 (NEW).









Chapter 137: BOARD OF SPEECH, AUDIOLOGY AND HEARING

Subchapter 1: GENERAL PROVISIONS

32 §17101. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

1. Accredited. "Accredited" means an educational institution that is approved by the United States Department of Education, or one of its regionally accredited agencies.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

2. Audiologist. "Audiologist" means an individual who is licensed under this chapter and practices audiology and who by virtue of academic and practical training presents that person to the public by the title or description of services incorporating the words audiologist, hearing clinician, hearing therapist or a similar title or description of service.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

3. Audiology. "Audiology" means the application of theories, principles and procedures related to hearing and balance disorders for the purposes of assessment and treatment.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

4. Board. "Board" means the Board of Speech, Audiology and Hearing pursuant to section 17201.

[ 2011, c. 286, Pt. O, §3 (AMD) .]

5. Calibration. "Calibration" means the objective adjustment of a machine to an accepted standard. The board shall adopt rules to define recalibration, accepted standards and calibration check.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

6. Code of ethics. "Code of ethics" means the code of ethics pertaining to the practices of speech-language pathology, audiology and hearing aid dealing and fitting adopted by the board.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

7. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

8. Hearing aid. "Hearing aid" means a wearable instrument or device designed for or offered for the purpose of aiding or compensating for impaired human hearing and any parts, attachments or accessories, including ear molds, but excluding batteries and cords.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

9. Hearing aid dealer and fitter. "Hearing aid dealer and fitter" means an individual licensed under this chapter who engages in the practice of dealing in and fitting of hearing aids.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

10. Practice of dealing in and fitting of hearing aids. "Practice of dealing in and fitting of hearing aids" means, but is not limited to, the selection, adaptation or sale of hearing aids, or parts of hearing aids; the testing of hearing by means of an audiometer or equivalent measurement of hearing; the making of impressions for ear molds; and hearing aid orientation that includes instruction in use and care of the instrument, information regarding expectations and limitations, information regarding the availability of additional services to meet associated needs, auditory rehabilitation, communication therapy and additional special counseling services and information regarding follow-up services, malfunctioning of hearing aids, mechanical adjustment or repair or remakes of hearing aids or ear molds.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

11. Sell or sale. "Sell" or "sale" means a transfer of title or of the right to use by lease, bailment or any other contract, between a licensed hearing aid dealer and fitter or a licensed audiologist and a purchaser, but does not include wholesale transactions.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

12. Speech-language pathologist. "Speech-language pathologist" means an individual who is licensed under this chapter and who practices speech-language pathology and who by virtue of academic and practical training presents the individual to the public by any title or description of services incorporating the words speech pathologist, speech therapist, speech correctionist, speech clinician, language pathologist, language therapist, logopedist, communicologist, voice therapist, voice pathologist or any similar title or description of service.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

13. Speech-language pathologist and audiologist. "Speech-language pathologist and audiologist" means an individual who is dually licensed under this chapter and who practices speech-language pathology and audiology.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

14. Speech-language pathology. "Speech-language pathology" means the application of theories, principles and procedures related to development and disorders of language and speech for purposes of assessment and treatment.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

15. Speech-language pathology aide.

[ 2011, c. 286, Pt. O, §4 (RP) .]

16. Speech-language pathology assistant. "Speech-language pathology assistant" means an individual who meets minimum qualifications that the board may establish for speech-language pathology assistants, that are less than those qualifications established by this chapter for licensure, but must include an associate's degree or its equivalent as determined by the board, in the field of communication disorders.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

17. Supervision. "Supervision" means the direct observation of work and the assessment of written records of service by a licensed speech pathologist, licensed audiologist, licensed physician or licensed hearing aid dealer and fitter licensed under this chapter commensurate with the skills of the individual as determined by the supervisor.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

18. Temporary license. "Temporary license" means an individual who is licensed under this chapter and practices audiology or speech-language pathology while under supervision and training of an individual who holds a valid license in good standing in the appropriate specialty under this chapter.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

19. Trainee permit. "Trainee permit" means an individual licensed under this chapter who practices in hearing aid dealing and fitting while under supervision and training of an individual who holds a valid license in good standing to practice hearing aid dealing and fitting under this chapter.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF). 2011, c. 286, Pt. O, §§3, 4 (AMD).



32 §17102. Individual license

Only an individual may be licensed under this chapter and only a licensed individual may provide services for which a license is required under this chapter. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF).



32 §17103. License required

The board shall issue a license to an individual that meets the eligibility requirements of this chapter and files an application accompanied by the fees as set under section 17309. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

1. Audiology. Licensure may be granted to an individual who meets the minimum qualifications established by the board. An individual may not practice or present that individual as an audiologist in this State unless licensed in accordance with the laws of this State.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

2. Hearing aid dealing and fitting. Licensure may be granted to an individual who meets the minimum qualifications established by the board. A license issued under this section confers on the holder the right to select, fit and sell hearing aids. An individual may not engage in the sale of or practice of dealing in and fitting of in hearing aids or display a sign or present that individual to be an individual who practices the fitting of, dealing in and sale of hearing aids unless licensed under this chapter.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

3. Speech-language pathology. Licensure may be granted to an individual who meets the minimum qualifications established by the board. An individual may not practice or present that individual as a speech-language pathologist unless licensed in accordance with the laws of this State.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

4. Speech-language pathology and audiology. Licensure may be granted to an individual who meets the minimum qualifications established by the board. An individual may not practice or present that individual as a speech-language pathologist or audiologist unless licensed in accordance with the laws of this State.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

5. Speech-language pathology aides.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF); MRSA T. 32, §17103, sub-§5 (RP) .]

6. Speech-language pathology assistants. Registration may be granted to an individual who meets the minimum qualifications for a speech-language pathology assistant established by the board and who is supervised by a licensed speech-language pathologist, as set forth by the board by rule. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

7. Foreign trained applicant. An applicant who has completed required education outside the United States and its territories must have the applicant's academic degree validated as equivalent to a baccalaureate or master's degree conferred by a regionally accredited college or university in the United States. The board shall accept equivalency validations from regionally accredited colleges or universities in the United States or board-approved agencies specializing in education credential evaluations.

[ 2011, c. 286, Pt. O, §5 (NEW) .]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF). 2011, c. 286, Pt. O, §5 (AMD).



32 §17104. Exemptions to audiology and speech-language pathology

Nothing in this chapter may be construed as preventing or restricting: [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

1. Hearing aid dealer and fitter. A hearing aid dealer and fitter licensed under this chapter or the holder of a trainee permit under this chapter from the fitting of hearing aids or the testing of hearing for the purpose of fitting hearing aids;

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

2. Individual holding valid and current credential. An individual who holds a valid and current credential as a speech-language or hearing clinician, issued by the Department of Education, from providing services within a local educational agency or an individual employed as a speech-language pathologist or audiologist by the Federal Government, if the individual performs speech-language pathology or audiology services solely within the confines or under the jurisdiction of the organization by which that individual is employed. The individual may, without obtaining a license under this chapter, consult with or disseminate research findings and other scientific information to speech-language pathologists and audiologists outside the jurisdiction of the organization by which that individual is employed. The individual may also offer lectures to the public for a fee, monetary or other, without being licensed under this chapter. The individual may additionally elect to be subject to this chapter; or

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

3. Physician. A physician or osteopathic physician licensed by this State from testing, diagnosing and treating medical problems related to disorders of language, speech or hearing, nor permitting a speech-language pathologist or audiologist to practice medicine, surgery or other healing arts.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

4. Individual enrolled in course leading to degree.

[ 2007, c. 695, Pt. A, §40 (RP) .]

An individual who is enrolled in a course of study leading to a degree in speech-language pathology or audiology at an accredited college or accredited university is exempt as long as such activities and services constitute a part of the course of study. [2007, c. 695, Pt. A, §39 (NEW).]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 695, Pt. A, §§39, 40 (AMD).



32 §17104-A. Delegation authorized

1. Delegation authorized. This chapter may not be construed to prohibit an audiologist from delegating to an individual certain activities relating to the practice of audiology, as long as those activities are under the supervision and control of the audiologist. "Supervision and control" may not be construed to require the personal presence of the supervising and controlling audiologist at the place where those activities take place, unless a physical presence is necessary to provide patient care of the same quality as provided by the audiologist. The board may adopt rules identifying delegated activities and appropriate levels of supervision in the practice setting. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. The activities delegated by an audiologist under this subsection may not include the assessment and treatment of hearing and balance disorders or the dispensing of hearing aids.

[ 2009, c. 112, Pt. A, §23 (NEW) .]

2. Responsibility. An audiologist who delegates activities as described in subsection 1 to an individual is legally and ethically responsible for all of the professional activities of that individual, and the individual in this relationship is considered the audiologist's agent. This subsection may not be construed to apply to an individual acting under a separate license accepted by the State to render services independently.

[ 2009, c. 112, Pt. A, §23 (NEW) .]

SECTION HISTORY

2009, c. 112, Pt. A, §23 (NEW).



32 §17105. Exemptions; practice of hearing aid dealing and fitting

Nothing in this chapter may be construed as preventing or restricting: [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

1. Audiologist. An audiologist who is licensed under this chapter from engaging in the practice of dealing in and fitting of hearing aids;

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

2. Individual measuring human hearing. An individual from measuring human hearing, only if the individual does not intend to sell hearing aids and accessories unless under the direct supervision of an audiologist or hearing aid dealer and fitter licensed under this chapter; or

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

3. Physician. A physician or osteopathic physician licensed by this State from testing, diagnosing and treating medical problems related to disorders of language, speech or hearing.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF).



32 §17106. Unlicensed practice

An individual who practices or presents that individual as licensed under this chapter, and who does not hold a valid license under this chapter, is subject to the provisions of Title 10, section 8003-C. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF).






Subchapter 2: BOARD OF SPEECH, AUDIOLOGY AND HEARING

32 §17201. Board established; membership; terms

The Board of Speech, Audiology and Hearing, as established by Title 5, section 12004-A, subsection 48, consists of 7 members appointed by the Governor. All members must be residents of this State. Two members must have been engaged full-time in the practice of speech-language pathology for at least one year immediately preceding appointment. Two members must have been engaged full-time in the practice of audiology for at least one year immediately preceding appointment and 2 hearing aid dealers and fitters must have at least 5 years of experience. All professional members at all times must be holders of valid licenses for the practice of speech-language pathology, audiology or the practice of dealing in and fitting of hearing aids, respectively. The additional member is a public member as defined in Title 5, section 12004-A. [2011, c. 286, Pt. O, §6 (AMD).]

Appointments are for 3-year terms. Appointments of members must comply with section 60. A board member may be removed by the Governor for cause. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF). 2011, c. 286, Pt. O, §6 (AMD).



32 §17202. Meetings; chair

The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings are held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members. [2013, c. 246, Pt. B, §28 (AMD).]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF). 2013, c. 246, Pt. B, §28 (AMD).



32 §17203. Powers and duties

The board has the following powers and duties. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

1. Board to administer, coordinate and enforce. The board shall administer, coordinate and enforce this chapter and evaluate the qualifications of and approve the examinations to be taken by applicants for licensure under this chapter.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

2. Rules. The board may, in accordance with the Maine Administrative Procedure Act, adopt rules commensurate with the authority vested in it by this chapter, including, but not limited to, rules relating to professional conduct and establishing ethical standards of practice. The board, by rule, shall set the standard of professional conduct of every individual that holds a license under this chapter.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF).






Subchapter 3: LICENSE

32 §17301. Eligibility for license

The board shall issue a license to an applicant who meets the following eligibility requirements of this chapter and who files an application accompanied by the fees as set under section 17309. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

1. Audiologist. An audiologist must have a master’s degree, a doctoral degree or a degree determined by the board to be equivalent, from an accredited institution that is consistent with the requirements for the American Speech-Language-Hearing Association Certificate of Clinical Competency in Audiology or the requirements of its successor or other organization approved by the board. The board may establish the requirements for academic course work, supervised clinical practice, supervised professional employment and written examination.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

2. Hearing aid dealer and fitter. A hearing aid dealer and fitter must pass a qualifying examination approved by the board and must:

A. Be at least 18 years of age; [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

B. Have a high school diploma or its equivalency; and [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

C. Have obtained a trainee permit pursuant to subsection 7 and have received a minimum of 750 hours of training in the practice of dealing in and fitting of hearing aids under the direct supervision of a licensed hearing aid dealer and fitter or licensed audiologist during a period of not fewer than 6 months nor more than 18 months. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

3. Speech-language pathologist. A speech-language pathologist must have a master's degree, a doctoral degree or a degree determined by the board to be equivalent from an accredited institution that is consistent with the requirements for the American Speech-Language-Hearing Association Certificate of Clinical Competency in Speech Pathology or the requirements of its successor or other organization approved by the board. The board may establish the requirements for academic course work, supervised clinical practice, supervised professional employment and written examination.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

4. Speech-language pathologist and audiologist. A speech-language pathologist and audiologist must have a master's degree, a doctoral degree or a degree determined by the board to be equivalent, from an accredited institution that is consistent with the requirements for the American Speech-Language-Hearing Association Certificate of Clinical Competency in Speech Pathology and Audiology or the requirements of its successor or other organization approved by the board. The board may establish the requirements for academic course work, supervised clinical practice, supervised professional employment and written examination.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

5. Speech-language pathology assistant. A speech-language pathology assistant must have an associate’s degree from an accredited institution in the field of communication disorders, or its equivalent as determined by the board, and must meet such other minimum qualifications as the board may establish.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

6. Temporary license. An applicant for a temporary license must meet the education requirements for licensure as outlined in subsection 1, 3 or 4 and show to the satisfaction of the board that the applicant is supervised and trained by an individual who holds a license under this chapter in the appropriate specialty, which entitles the applicant to practice speech-language pathology or audiology under supervision while completing the requirements for licensure. The temporary license is effective for one year and may be renewed once by the board.

[ RR 2007, c. 1, §19 (COR) .]

7. Trainee permit. An applicant for a trainee permit must meet the licensure requirements as set forth in subsection 2, paragraphs A and B and provide the signature of the licensed hearing aid dealer and fitter or licensed audiologist who is licensed under this chapter and who is responsible for the direct supervision of the trainee. A trainee permit is valid for 18 months. The board may approve the renewal of a trainee permit once. An individual holding a trainee permit may not engage in the practice of dealing in or fitting of hearing aids except while under supervision of a licensed hearing aid dealer and fitter or licensed audiologist licensed under this chapter.

An individual who holds a trainee permit shall notify the board in writing upon completion of the training required under subsection 2, paragraph C and shall sit for the next scheduled licensing examination. If the holder of a trainee permit successfully passes the examination, the board may issue a license upon the payment of the fees as set under section 17309.

If the holder of a trainee permit fails the examination, that individual may retake the examination, upon payment of the fees as set under section 17309, within one year after completing the training under subsection 2, paragraph C.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

SECTION HISTORY

RR 2007, c. 1, §19 (COR). 2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF).



32 §17302. Examination requirements

1. Audiology and speech-language pathology. Each applicant for licensure as a speech-language pathologist or audiologist under this chapter must pass an examination approved by the board.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

2. Hearing aid dealer and fitter. Each applicant for licensure as a hearing aid dealer and fitter under this chapter must pass an examination approved by the board. The qualifying examination consists of, but is not limited to:

A. Tests of knowledge in the following areas as they pertain to the fitting and sale of hearing aids:

(1) Basic physics of sound;

(2) The anatomy and physiology of the ear;

(3) The function of hearing aids; and

(4) Types of hearing loss and deafness; and [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

B. Practical tests of proficiency in the following techniques as they pertain to the fitting of hearing aids:

(1) Pure tone audiometry, including air conduction testing and bone conduction testing;

(2) Live voice or recorded voice speech audiometry, including speech reception threshold testing and speech recognition testing;

(3) Criteria for masking;

(4) Recording and evaluation of audiograms and speech audiometry to determine proper selection and adaptation of a hearing aid;

(5) Taking ear mold impressions; and

(6) Evidence of knowledge regarding consumer laws as they apply to licensees and trainees. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF).



32 §17303. Licensure; another jurisdiction

An applicant who is licensed under the laws of another jurisdiction is governed by this subsection. The board may waive the examination and grant licensure to an applicant who presents proof of current licensure in another jurisdiction that maintains professional standards determined by the board to be substantially equivalent to those set forth in this chapter, if no cause exists for denial of a license under section 17307. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF).



32 §17304. Scope of practice; audiologists

Audiologists identify, assess, manage and interpret test results related to disorders of human hearing, balance and other neural systems, including the dispensing of hearing aids. Audiologists also supervise programs and services related to human communication and its disorders; counsel families, individuals and caregivers; and provide consultation, make referrals and develop preventative programs. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

The provisions of this section pertaining to the scope of practice for audiologists neither limit nor infringe upon licensure laws of other regulated professions in this State. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF).



32 §17305. Hearing aid dealing and fitting practice standards

For the purpose of this section, "dealer-licensee" means an individual licensed under this chapter as a hearing aid dealer and fitter or audiologist who engages in the practice of dealing in and fitting of hearing aids as defined under section 17101, subsection 10. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

1. Payment; trial period. The dealer-licensee may require the purchaser to pay the full purchase price for the hearing aid or aids at the time of delivery.

A. On the date of delivery, a 30-day trial period begins. If within this trial period the purchaser notifies the dealer-licensee of the purchaser's wish to cancel the transaction, the dealer-licensee shall make a full refund of the purchase price, less the reasonable price of the ear mold or molds and lab fees, at the time the purchaser returns the hearing aid or aids. The dealer-licensee shall also return to the purchaser any hearing aids, devices, accessories and ear molds that the dealer-licensee has received from the purchaser. The dealer-licensee shall contact the purchaser and provide any service, fitting or repair that may be necessary for the beneficial and comfortable use of the hearing aid. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

2. Return for medical reasons. The purchaser may cancel the transaction by submitting to the dealer-licensee within 60 calendar days from the date of delivery of the hearing aid or aids a written opinion from a physician or audiologist stating that the hearing aid or aids are not advisable for the purchaser. Upon receipt of the statement and return by the purchaser of the hearing aid or aids, the dealer-licensee shall make a full refund of the purchase price, less the reasonable price of the ear mold or molds and lab fees. The dealer-licensee shall also return to the purchaser any hearing aids, devices, accessories and ear molds that the dealer-licensee has received from the purchaser.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

3. Violations. A provision of a contract that limits or conditions in any way the rights guaranteed to purchasers by this section is against public policy and void. A violation of the requirements of this section, in addition to being unethical conduct under section 17307, constitutes a violation of the Maine Unfair Trade Practices Act.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

4. Dealer records. Each dealer-licensee shall keep records for at least 6 years on each person who purchases a hearing aid to include:

A. Results of measurement of known hearing; [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

B. Medical clearance for a hearing aid when indicated under this section or purchaser's waiver of need for medical clearance; [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

C. A copy of the warranty; [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

D. Date and type of hearing aid sold to purchaser; [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

E. Date and type of replacement hearing aids; and [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

F. Type of ear mold and other pertinent information such as reports from speech and hearing centers. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

5. Calibration. Each audiometer used in the measurement of hearing when testing and fitting a hearing aid must meet calibration standards as defined in the board's rules. Dealer-licensees shall obtain an objective calibration check on permanently installed and portable audiometers at least once a year. If an objective calibration check shows an audiometer to deviate more than 10 decibels from the calibration standard, the audiometer must be recalibrated by either a calibration laboratory or the audiometer manufacturer before it may be used to test hearing. Date of the last calibration check or recalibration must be prominently displayed on the audiometer.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

6. Purchase agreement. A dealer-licensee who practices the fitting of and dealing in or sale of hearing aids shall deliver to each person supplied with a hearing aid a written notice prior to or at the time the hearing aid is purchased. The notice must include all of the provisions prescribed in this section. The board shall prepare a model notice containing all the requirements of this section and shall furnish copies upon request.

A. The notice must include the dealer-licensee's signature, address of place of business and license number. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

B. The notice must include the mailing address of the board. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

C. The notice must include specifications as to the make and model of the hearing aid furnished, including:

(1) The brand name or manufacturer's name and the model;

(2) The serial number, notification of which must be given in writing later if not known at the time of the notice; and

(3) The condition of the hearing aid, whether new, used or reconditioned. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

D. The notice must include the full terms of sale, including the following terms.

(1) There must be a full and complete disclosure of the cost of financing the purchase of the hearing aid.

(2) The notice must include the complete terms of service, including cost of service, what services are available, by whom and for how long the service is provided, including house or office calls, when applicable, and the terms of aftercare fitting.

(3) If the initial price of the hearing aid furnished is reduced by trade-in allowance or discount, the notice must conspicuously include the initial price of the hearing aid before trade-in allowance or discount, the amount of the trade-in allowance or discount and the final price to the consumer.

(4) The notice must include the provisions of the 30-day trial period and 60-day medical return period as set out under this section. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

E. The notice must include the date of the sale. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

F. The notice must include the terms of guarantee or warranty, including:

(1) The characteristics or properties of the hearing aid or parts of the hearing aid covered by or excluded from the guarantee or warranty;

(2) The duration of the guarantee or warranty;

(3) The conditions, if any, that the purchaser must fulfill before the guarantor or warrantor must perform the guarantor's or warrantor's obligations;

(4) The obligations of the guarantor or warrantor, including obligations as to repair or replacement of hearing aids and refunding of the purchase price or part of the purchase price; and

(5) The identity and address of the guarantor or warrantor. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

G. When an individual practicing the fitting and sale of hearing aids furnishes to a purchaser a hearing aid of a different make, model or specification than requested, the notice must include a statement of this fact. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

H. The notice must conspicuously include the following: "An examination or representation made by a dealer-licensee in connection with the fitting and selling of a hearing aid or aids is not an examination, diagnosis or prescription by an individual licensed to practice medicine in this State and may not be regarded as medical opinion or advice." [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

I. The board may adopt rules to define further the requirements of this section in order to provide the purchaser with additional information to be contained in the notice provisions. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

J. A provision of a contract that limits or conditions in any way the right guaranteed to purchasers by this section is deemed to be against public policy and void. A violation of the requirements of this section, in addition to being unethical conduct as defined by the regulations pursuant to section 17307, constitutes a violation of the Maine Unfair Trade Practices Act. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

K. A dealer-licensee may not sell or furnish a hearing aid to a person 18 years of age or younger without a written statement, signed by a physician with specialized training in the field of otolaryngology, that the person has had an ear or hearing examination within 90 days of the purchase or furnishing of the hearing aid and that a hearing aid is recommended for the person. The board shall adopt rules for the requirements for reexamination. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

The board shall by rule list and define certain medical conditions affecting hearing. If a dealer has notice of the existence of one or more of the conditions in the case of a prospective purchaser of a hearing aid, whether by the dealer-licensee’s observation of the prospective purchaser or by information furnished by the prospective purchaser, fitting of the hearing aid must be delayed until the purchaser has had an ear or hearing examination administered by a physician with specialized training in the field of otolaryngology or by an audiologist who, as a result of such an examination, recommends in writing a hearing aid for the prospective purchaser.

Nothing in this chapter may be construed to require an ear or hearing examination by a physician or audiologist of a person who objects to the examination on the grounds that the examination conflicts with the tenets and practices of a church or religious denomination of which the person is a member or adherent. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF).



32 §17306. Scope of practice; speech-language pathologist

Speech-language pathologists identify, assess and provide treatment for individuals of all ages with communication and swallowing disorders. Speech-language pathologists may: [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

1. Human communication. Manage and supervise programs and services related to human communication and its disorders;

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

2. Speech-language pathology. Counsel families, individuals and caregivers with respect to speech-language pathology; and

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

3. Consultation; referrals; programs. Provide consultation, make referrals and develop preventative programs.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

The provisions of this section pertaining to the scope of practice for speech-language pathologists neither limit nor infringe upon licensure laws of other regulated professions in this State. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF).



32 §17307. Denial or refusal to renew license; disciplinary action

The board has authority to investigate all complaints made to it and all cases of noncompliance with or violation of this chapter. In addition to the grounds enumerated in Title 10, section 8003, subsection 5, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5, paragraphs B and C for: [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

1. Unfair and deceptive practices. Engaging in unfair or deceptive practices as defined by the rules established by the board or violating the code of ethics adopted and published by the board, including selling or causing to be sold a hearing aid to a person who has not been given tests such as pure tone, air and bone audiometry or other hearing assessments as determined by the board. The results of these tests must be permanently filed; or

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

2. Negligence. Incompetence, negligence or neglect in the conduct of the practice of dealing in and fitting of hearing aids, including, but not limited to, the improper fitting of a hearing aid, the sale of a hearing aid to a person with normal hearing, making an ear mold impression or fitting an ear mold without prior inspection of the external ear canal, making an ear mold impression or fitting an ear mold after prior inspection revealed the presence of, or impacted, cerumen in the ear canal, the failure to indicate the need for medical or audiological evaluation when the prospective purchaser's history reveals a probable risk of disease or progressive hearing impairment, the failure to make the required medical referrals, the incorrect reporting of hearing test results to a person, the failure to be present to fit the final hearing aid in the ear of the purchaser and the tampering with a satisfactorily performing hearing aid owned by a purchaser or potential purchaser to cause that hearing aid to no longer perform correctly.

[ 2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF) .]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF).



32 §17308. License; renewal

A license issued under this chapter expires at a time that the commissioner may designate. Every individual licensed under this chapter shall pay the renewal fee as set under section 17309. Renewals are contingent upon evidence of participation in continuing professional education as determined by the board; temporary licenses and trainee permits are exempt from this requirement. A license may be renewed up to 90 days after the date of its expiration upon payment of the late fee and renewal fee under section 17309. An individual who submits an application for renewal more than 90 days after the license expiration date is subject to all requirements governing new applicants under this chapter, except that the board may, in its discretion, waive examination if that renewal application is received together with the late fee and renewal fee under section 17309 within 2 years from the date of the expiration. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF).



32 §17309. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for the purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that a fee for any one purpose may not exceed $325 annually. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF). 2011, c. 286, Pt. B, §5 (REV).



32 §17310. Inactive status

The board shall adopt rules that provide that an individual licensed under this chapter may, upon written request, be placed on inactive status. The board may place the licensee on inactive status only upon proper application by the licensee. During inactive status, the licensee must renew the license and pay the license fees as set under section 17309, but is not required to meet the continuing education requirements under section 17308. The board shall adopt rules by which a license in an inactive status may be reactivated. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. [2007, c. 369, Pt. C, §3 (NEW); 2007, c. 369, Pt. C, §5 (AFF).]

SECTION HISTORY

2007, c. 369, Pt. C, §3 (NEW). 2007, c. 369, Pt. C, §5 (AFF).









Chapter 139: MAINE FUEL BOARD

Subchapter 1: GENERAL PROVISIONS

32 §18101. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

1. Accessory equipment. "Accessory equipment" means equipment, materials and controls that are not integral parts of the oil, solid fuel, propane or natural gas burning unit but that are connected to the oil, solid fuel, propane or natural gas burning unit and have the potential to affect the safety of the equipment.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

2. ASME container. "ASME container" means a container constructed in accordance with a code developed by the American Society of Mechanical Engineers or its successor organization.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

3. Board. "Board" means the Maine Fuel Board established in Title 5, section 12004-A, subsection 49.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

4. Chimney. "Chimney" means a factory-built, masonry or metal chimney constructed to allow one or more vertical or nearly vertical passageways for conveying flue gases from a building to the outside atmosphere.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

5. Dispensing station. "Dispensing station" means a licensed facility consisting of fixed equipment where propane or natural gas is stored and dispensed into portable containers.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

6. Equipment installations. "Equipment installations" means the installation, alteration or repair of oil, solid fuel, propane or natural gas burning equipment and chimneys, or pellet-fired central heating appliances, including accessory equipment as relating only to the safety of the installation. Associated electrical equipment must be wired in compliance with the rules of the Electricians' Examining Board established in Title 5, section 12004-A, subsection 13.

[ 2015, c. 169, §1 (AMD) .]

7. Natural gas. "Natural gas" means hydrocarbon fuel in a gaseous state with a composition of predominantly CH4.

[ 2015, c. 169, §1 (AMD) .]

8. NFPA. "NFPA" means the National Fire Protection Association.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

9. Propane. "Propane" means a hydrocarbon fuel with a chemical composition of predominantly C3H8, whether recovered from natural gas or from crude oil.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

10. Self-service dispensing station. "Self-service dispensing station" means a licensed facility where propane or natural gas is dispensed into permanently mounted fuel containers on vehicles.

[ 2015, c. 169, §1 (AMD) .]

11. Solid fuel. "Solid fuel" means coal, wood, pellets and other similar organic materials or any combination of them.

[ 2013, c. 217, Pt. I, §1 (AMD) .]

12. State fuel inspector. "State fuel inspector" means a person employed by the Department of Professional and Financial Regulation, Office of Professional and Occupational Regulation to enforce the provisions of this chapter.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF); 2011, c. 286, Pt. B, §5 (REV) .]

13. Wood pellets. "Wood pellets" means a wood fuel product manufactured from compressed sawdust or other wood by-product that is pressed or extruded into pieces of uniform size and shape that are designed to be fed in bulk to a combustion chamber. "Wood pellets" does not include ground wood chips.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 217, Pt. I, §1 (AMD). 2015, c. 169, §1 (AMD).



32 §18102. License required

A person who installs or services solid fuel burning equipment, including pellet-fired central heating appliances, or oil, propane or natural gas burning equipment and a facility where propane or natural gas is dispensed must be licensed under this chapter, except as provided under section 18104. [2015, c. 169, §2 (AMD).]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF). 2015, c. 169, §2 (AMD).



32 §18103. Violations; penalties

1. Unlicensed practice. A person, firm or corporation who makes an oil, solid fuel, propane or natural gas installation without being licensed as provided by subchapter 3 or who employs an unlicensed person to make installations is subject to the provisions of Title 10, section 8003-C.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

2. Strict liability. Except as otherwise specifically provided, violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18104. Exceptions

The licensing provisions of this chapter do not apply to: [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

1. Electricians. An electrician duly licensed under chapter 17 insofar as the installation of electrical equipment or the performance of any electrical work involved in the installation of oil or solid fuel or propane or natural gas burners is concerned;

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

2. Engineers and operators. A person holding an engineer's license issued under section 15109, or working under the general supervision of one so licensed while performing oil or solid fuel burner repair and maintenance on propane or natural gas burning equipment as is necessary in the steam or heating plant where that person is employed, if that work is performed in compliance with section 18107, or a person employed by companies under the jurisdiction of the Public Utilities Commission;

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

3. Equipment. Solid fuel burning fireplace stoves, room heaters and stoves designed exclusively for heating and cooking and not attached to a central heating system and heating or cooling equipment operated by means of solar energy;

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

4. Highway transport drivers. A highway transport driver who drives a tractor-trailer commercial motor vehicle that has a cargo tank with a water capacity of 9,000 gallons or more and delivers propane to a bulk plant, as defined in NFPA standards, Number 58, or industrial customers;

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

5. Individual user of a self-service propane or natural gas dispensing station. An individual user of a self-service propane or natural gas dispensing station;

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

6. Mechanics. The installation of air-handling equipment, sheet metal and other specialized equipment and services associated with oil or solid fuel or propane or natural gas burning equipment made by qualified mechanics of those trades who do not hold a master oil and solid fuel burning technician's license under section 18132, journeyman oil and solid fuel burning technician's license under section 18133, apprentice oil and solid fuel burning technician's license under section 18134 or propane and natural gas technician's license under section 18135. Such an installation must conform to the standards and rules of the board and must be made under the supervision of a master oil and solid fuel burning technician or propane and natural gas technician having responsibility for the installation;

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

7. Personal abode. A person making an oil, solid fuel, propane or natural gas burning installation in a single family residence occupied or to be occupied by that person as that person's bona fide personal abode, provided that the installation conforms with standards and rules of the board;

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

8. Persons working on internal combustion engines and associated gas trains. A person who works on internal combustion engines and associated gas trains;

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

9. Plumbers. A plumber duly licensed under chapter 49 insofar as the work covered by that chapter is involved; and

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

10. Regular employees of industrial facilities. Regular employees of industrial plants installing and servicing oil, solid fuel, propane or natural gas burning equipment of greater than 10,000,000 BTUs per hour input.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18105. Municipal licenses not required; municipal permits

A municipality, notwithstanding any provision of a municipal charter, may not require an oil and solid fuel burning technician or a propane and natural gas technician to be municipally licensed. A municipality may not issue a permit for an oil, solid fuel, propane or natural gas burning installation unless satisfied that the person applying for the permit complies with the requirements of this chapter. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18106. Major equipment sales information

Upon request by the board or its authorized agent, a wholesaler or retailer of major oil, solid fuel, propane and natural gas heating equipment shall provide sales information to the board regarding that equipment. Sales information regarding the equipment may include the identity of the purchaser, the date of purchase, the make, model and serial number, if applicable, and any other information requested. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18107. Installations to conform to standards

1. Board standards and rules. Installation of oil, solid fuel, propane and natural gas burning equipment and chimneys may not be made in this State unless the installation complies with all the standards and rules adopted by the board. These standards and rules may not prohibit:

A. The continued use of an existing connection of a solid fuel burning appliance to a chimney flue to which another appliance burning oil or solid fuel is connected for any chimney existing and in use prior to February 2, 1998 as long as:

(1) Sufficient draft is available for each appliance;

(2) The chimney is lined and structurally intact; and

(3) A carbon monoxide detector is installed in the building near a bedroom; or [2011, c. 225, §2 (NEW).]

B. The connection of a solid fuel burning appliance to a chimney flue to which another appliance burning oil or solid fuel is connected for any chimney existing and in use on or after February 2, 1998 as long as:

(1) Sufficient draft is available for each appliance;

(2) The chimney is lined and structurally intact;

(3) A carbon monoxide detector is installed in the building near a bedroom;

(4) The solid fuel burning appliance has been listed by Underwriters Laboratories or by an independent, nationally recognized testing laboratory or other testing laboratory approved by the board; and

(5) The solid fuel burning appliance is installed in accordance with the manufacturer's installation specifications. [2011, c. 225, §2 (NEW).]

[ 2011, c. 225, §2 (NEW) .]

2. Technician responsibility for ascertaining total conformance to the standards and rules. Whenever oil, solid fuel, propane and natural gas burning equipment, accessory equipment or its installation are separately contracted, the master oil and solid fuel burning technician or the propane and natural gas technician in charge of the installation is responsible for ascertaining total conformance to the standards and rules adopted by the board.

[ 2011, c. 225, §2 (NEW) .]

3. Proof of license. Whenever a state fuel inspector authorized under section 18110 finds a person installing or assisting in an oil, propane, natural gas or solid fuel burning appliance installation, that person shall, on request of the state fuel inspector, provide evidence of being properly licensed when required by this chapter and, if unable to provide the evidence, shall furnish the state fuel inspector with that person's full name and address and, if applicable, the full name and address of the master oil and solid fuel burning technician or the propane and natural gas technician in charge.

[ 2011, c. 225, §2 (NEW) .]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF). 2009, c. 652, Pt. A, §46 (AMD). 2011, c. 225, §2 (RPR).



32 §18108. Disclosures; penalties

A person, firm or company that installs a chimney or fireplace for compensation must issue, prior to the installation taking place, a disclosure statement to a consumer that the chimney or fireplace complies with NFPA standards, Number 211. The disclosure statement must be in a format approved by the board and contain the information the board considers necessary. Any chimney or fireplace installer who fails to provide the required disclosure statement to a consumer prior to the installation of a chimney or fireplace commits a civil violation for which a fine of not less than $500 may be adjudged. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18109. Inspection of aboveground and underground propane and natural gas storage facilities and rooftop installations of ASME containers

The board shall inspect and issue permits to aboveground and underground propane and natural gas storage facilities and rooftop installations of ASME containers to a person who applies and submits a fee under section 18143. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18110. State fuel inspector

1. Inspection. A state fuel inspector, upon written complaint or whenever a state fuel inspector considers it necessary, for purposes of examination may enter into and upon and inspect all buildings, dispensing stations and premises within that state fuel inspector's jurisdiction at all reasonable hours. An inspector may enter a building, dispensing station or other premises within that state fuel inspector's jurisdiction only with the permission of the person having control of the building, dispensing station or other premises or, after hearing, upon order of the court. Whenever a state fuel inspector finds any installation of oil, solid fuel, propane or natural gas equipment or a chimney in a building or structure that does not comply with the requirements of this chapter, that inspector shall order that the installation be removed or remedied, and that order must be complied with immediately by the owner or occupant of the building, dispensing station or other premises or by the installer of the equipment in violation. If a state fuel inspector finds an installation that falls under the inspector's jurisdiction in a building, dispensing station or structure that creates a danger to other property or to the public, the inspector may serve a written order upon the owner and the occupant, if any, to vacate within a reasonable period of time to be stated in the order.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

2. Order to correct deficiency; appeal. A person ordered by a state fuel inspector to correct a deficiency or to vacate a building or structure may appeal the order by filing a written notice of appeal with the board within 30 days after receipt of the order. The board shall schedule an appeal hearing as soon as practicable upon receipt of a timely notice of appeal. The appeal hearing must be conducted de novo and is governed by the provisions of the Maine Administrative Procedure Act applicable to adjudicatory hearings. The state fuel inspector who issued the order on appeal has the burden of proof at the appeal hearing. If the board upholds the order, it shall prescribe the time required for compliance. The person receiving the order under subsection 1 may appeal the board's decision by filing a petition for review in Superior Court in accordance with Title 5, chapter 375, subchapter 7 within 30 days after receipt of the board's written decision.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

3. Final orders. The decision of the Superior Court on an appeal is final. An order by a state fuel inspector and an order by the board are final and subject to no further appeal upon failure to file a timely, written appeal as provided in subsection 2.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

4. Injunction to enforce order. Upon the failure of any person to carry out a final order as provided in subsection 3, the board may petition the Superior Court for the county in which the building or dispensing station or structure is located for an injunction to enforce that order. If the court determines, on hearing such a petition, that a lawful final order was issued, it shall order compliance.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

5. Authority of state fuel inspectors. A state fuel inspector has authority throughout the several counties of the State, similar to that of a sheriff's, relating to enforcement of this chapter and rules adopted under this chapter. These powers are limited to the issuing of citations, the serving of summonses, the conducting of investigations, the ordering of corrections of violations and the issuance of orders to vacate a building or structure in accordance with this chapter. A state fuel inspector may review the oil, solid fuel, propane or natural gas equipment or chimney installation records of any person licensed under this chapter or any person performing installations authorized under this chapter.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18111. Failure to comply with order of a state fuel inspector

If the owner, occupant of any building or an installer neglects or refuses, without justification, for more than 10 days to comply with any order of a state fuel inspector, that person commits a civil violation for which a fine of not less than $100 for each day's neglect may be adjudged. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).






Subchapter 2: MAINE FUEL BOARD

32 §18121. Board established; membership; terms

The Maine Fuel Board, established by Title 5, section 12004-A, subsection 49, consists of 9 members. The Governor shall appoint the members described in subsections 1 to 4. All members must be residents of this State. The 7 members that are required to hold a license must have been licensed for at least the 7 years immediately prior to appointment to the board. The board consists of: [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

1. Oil and solid fuel burning technicians. Three members who each hold a valid license as a master oil and solid fuel burning technician, including one licensed by a solid fuel authority;

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

2. Propane and natural gas technicians. Three members who each hold a valid license as a propane and natural gas technician, including one who works in the natural gas industry;

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

3. Dual licensed member. One member who is licensed both as a master oil and solid fuel burning technician and a propane and natural gas technician;

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

4. Public member. One public member as defined in Title 5, section 12004-A; and

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

5. Member appointed by Commissioner of Public Safety. One member appointed by the Commissioner of Public Safety as that commissioner's representative.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

Appointments are for 3-year terms. Appointments of members must comply with Title 10, section 8009. A board member may be removed by the Governor for cause. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18122. Meetings; chair

The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings are held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members. [2013, c. 246, Pt. B, §29 (AMD).]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF). 2013, c. 246, Pt. B, §29 (AMD).



32 §18123. Powers and duties

The board has the following powers and duties. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

1. Board to enforce this chapter. The board shall enforce the provisions of this chapter.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

2. Rules. The board may adopt rules commensurate with the authority vested in it by this chapter, including, but not limited to, rules adopting technical standards for the proper installation and servicing of oil, solid fuel, propane and natural gas burning equipment. Rules adopted pursuant to this subsection may not prohibit:

A. The continued use of an existing connection of a solid fuel burning appliance to a chimney flue to which another appliance burning oil or solid fuel is connected for any chimney existing and in use prior to February 2, 1998 as long as:

(1) Sufficient draft is available for each appliance;

(2) The chimney is lined and structurally intact; and

(3) A carbon monoxide detector is installed in the building near a bedroom; or [2011, c. 225, §3 (NEW).]

B. The connection of a solid fuel burning appliance to a chimney flue to which another appliance burning oil or solid fuel is connected for any chimney existing and in use on or after February 2, 1998 as long as:

(1) Sufficient draft is available for each appliance;

(2) The chimney is lined and structurally intact;

(3) A carbon monoxide detector is installed in the building near a bedroom;

(4) The solid fuel burning appliance has been listed by Underwriters Laboratories or by an independent, nationally recognized testing laboratory or other testing laboratory approved by the board; and

(5) The solid fuel burning appliance is installed in accordance with the manufacturer's installation specifications. [2011, c. 225, §3 (NEW).]

The board may adopt by rule national or other technical standards, in whole or in part, that it considers necessary to carry out the provisions of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 225, §3 (RPR) .]

3. Emerging technologies.

[ 2015, c. 169, §3 (RP) .]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF). 2009, c. 652, Pt. A, §47 (AMD). 2011, c. 225, §3 (AMD). 2015, c. 169, §3 (AMD).






Subchapter 3: LICENSING

32 §18131. General qualifications

An applicant for a license under this subchapter must submit a properly completed application on forms furnished by the board, together with the fee established under section 18143. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18132. Master oil burner technician or solid fuel technician

1. Scope of license. The permitted activities for a person licensed as a master oil burner technician or master solid fuel technician are as follows.

A. A master oil burner technician may install, clean, service, alter or repair oil burning equipment and must hold one or more of the following authorities: number one and number 2 oils up to 15 gallons per hour; number one and number 2 oils over 15 gallons per hour; number 4, number 5 and number 6 oils; number one to number 6 oils; and pellet-fired central heating appliances. [2015, c. 169, §4 (NEW).]

B. A master solid fuel technician may install, clean, service, alter or repair solid fuel burning equipment. [2015, c. 169, §4 (NEW).]

[ 2015, c. 169, §4 (AMD) .]

2. Professional qualifications. Each applicant for a master oil burner or solid fuel license must pass an examination approved by the board and meet the following qualifications:

A. The applicant must demonstrate 4 years of licensed practical experience as an apprentice oil burner technician or solid fuel technician or a journeyman oil burner technician or solid fuel technician and evidence that the licensed practical experience for at least 2 of those 4 years was as a licensed journeyman oil burner technician or solid fuel technician or other requirements the board may establish. Courses approved by the board that apply to a journeyman license cannot be applied toward the requirements for a master license. [2015, c. 169, §4 (AMD).]

B. [2015, c. 169, §4 (RP).]

An out-of-state applicant must present satisfactory evidence to the board of experience in installing, cleaning, servicing, altering and repairing oil or solid fuel burning equipment.

[ 2015, c. 169, §4 (AMD) .]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF). 2015, c. 169, §4 (AMD).



32 §18133. Journeyman oil burner technician or solid fuel technician

1. Scope of license. The permitted activities for a person licensed as a journeyman oil burner technician or journeyman solid fuel technician are as follows.

A. A journeyman oil burner technician, under the indirect supervision of, or in the employ of, a master oil burner technician may install, clean, service, alter or repair oil burning equipment and must hold one or more of the following authorities: number one and number 2 oils up to 15 gallons per hour; number one and number 2 oils over 15 gallons per hour; number 4, number 5 and number 6 oils; number one to number 6 oils; and pellet-fired central heating appliances. The supervising or employing master oil burner technician must hold at least the same authority as the journeyman oil burner technician. [2015, c. 169, §5 (NEW).]

B. A journeyman solid fuel technician, under the indirect supervision of, or in the employ of, a master solid fuel technician, may install, clean, service, alter or repair solid fuel burning equipment. [2015, c. 169, §5 (NEW).]

[ 2015, c. 169, §5 (AMD) .]

2. Professional qualifications. Each applicant for a journeyman oil burner or solid fuel license must pass an examination approved by the board and must meet one of the following qualifications:

A. One year of licensed practical experience as an apprentice oil burner technician or solid fuel technician; [2015, c. 169, §5 (AMD).]

B. Six months of licensed practical experience as an apprentice oil burner technician or solid fuel technician and completion of an oil burner or solid fuel technician course at a community college, career and technical education center or career and technical education region or a comparable institute in the State or another state consisting, at a minimum, of 160 hours of study, of which at least 75 hours are made up of laboratory work on oil burning equipment and related systems; or [2015, c. 169, §5 (AMD).]

C. Successful completion of a minimum one-year accredited heating course at a community college in this State consisting at a minimum of 320 hours of study, of which at least 150 hours are made up of laboratory work on oil or solid fuel burning equipment and related systems. [2015, c. 169, §5 (AMD).]

An out-of-state applicant must present satisfactory evidence to the board of experience in installing, cleaning, servicing, altering and repairing oil and solid fuel burning equipment.

[ 2015, c. 169, §5 (AMD) .]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF). 2015, c. 169, §5 (AMD).



32 §18134. Apprentice oil and solid fuel burning technician

1. Scope of license.

[ 2015, c. 169, §6 (RP) .]

1-A. Scope of license. The permitted activities for a person licensed as an apprentice oil burner technician or apprentice solid fuel technician are as follows.

A. An apprentice oil burner technician may:

(1) Assist in making oil installations and repairing and servicing of oil burning equipment under the direct supervision of a master or journeyman oil burner technician who holds the same or higher authority. License authorities include: number one and number 2 oils up to 15 gallons per hour; number one and number 2 oils over 15 gallons per hour; number 4, number 5 and number 6 oils; number one to number 6 oils; and pellet-fired central heating appliances;

(2) Bleed an oil burner without direct supervision. If the oil burner fails to operate after bleeding, the apprentice shall refer the problem to a journeyman oil burner technician or master oil burner technician; and

(3) Clean oil burning equipment without direct supervision if the apprentice has either successfully completed at least 160 hours of training approved by the board or completed at least one year of supervised oil burner work experience. [2015, c. 169, §7 (NEW).]

B. An apprentice solid fuel technician may:

(1) Assist in making solid fuel installations and repairing and servicing of solid fuel burning equipment under the direct supervision of a master or journeyman solid fuel technician; and

(2) Clean solid fuel burning equipment without direct supervision if the apprentice has either successfully completed at least 160 hours of training approved by the board or completed at least one year of supervised solid fuel work experience. [2015, c. 169, §7 (NEW).]

[ 2015, c. 169, §7 (NEW) .]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF). 2015, c. 169, §§6, 7 (AMD).



32 §18134-A. Exception; bleeding of a residential home heating oil burner

Notwithstanding section 18134, paragraph C, a home heating oil delivery driver may bleed a residential home heating oil burner without direct supervision if the delivery driver has documentation of having completed a board-approved training course in bleeding oil burners. If the oil burner fails to operate after bleeding, the delivery driver shall refer the problem to a journeyman oil and solid fuel burning technician or master oil and solid fuel burning technician. [2015, c. 207, §1 (NEW).]

SECTION HISTORY

2015, c. 207, §1 (NEW).



32 §18135. Propane and natural gas technician

1. Scope of license. A propane and natural gas technician may install, repair or service propane or natural gas equipment and must be authorized in one of the following authorities:

A. Appliance connection and service, which permits the technician to install and service propane and natural gas appliances up to 500,000 BTUs per appliance; [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

B. Delivery, which permits the technician to deliver propane, either by liquid transfer into a stationary container on the property of the consumer or by placing a portable container on the property of the consumer; [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

C. Large equipment connection and service, which permits the technician to install and service propane and natural gas appliances over 500,000 BTUs per appliance; [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

D. Plant operation, which permits the technician to work at a propane facility as defined in NFPA standards, Number 58; or [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

E. Tank setting and outside piping, which permits the technician to set and maintain propane tanks and outside piping. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

2. Professional qualifications. Each applicant for a propane and natural gas technician license must meet one of the following qualifications:

A. Successful completion of the certified employee training program of a national propane gas association; or [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

B. Successful completion of a board-approved propane or natural gas course at a Maine community college, career and technical education center or career and technical education region or a comparable institute of this State or another state and passage of an examination approved by the board. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

An out-of-state applicant must present satisfactory evidence to the board of experience in installing, cleaning, servicing, altering and repairing propane and natural gas burning equipment.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18136. Propane and natural gas helper

A propane and natural gas helper may assist in making propane and natural gas installations and repairing and servicing of propane and natural gas equipment under the direct supervision of a propane and natural gas technician who has the same authority as described under section 18135, subsection 1 as the supervising propane and natural gas technician. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18137. Temporary license; plant operator or delivery technician

1. Scope of license. A temporary license may be issued to a plant operator or delivery technician to practice as follows:

A. Authority to practice as a plant operator is restricted to work at a propane facility as defined in NFPA standards, Number 58; and [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

B. Authority to practice as a delivery technician is restricted to the delivery of propane, either by liquid transfer into a stationary container on the property of a consumer or by placing a portable container on the property of a consumer. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

2. License term. An applicant for a temporary plant operator or delivery technician license must apply for a temporary plant operator or delivery technician license within 90 days after first performing the functions listed in subsection 1 and may be issued a license for a 1-year term, which may not be renewed. A new temporary plant operator or delivery technician license may not be issued within 3 years following the date of issuance of the previous temporary plant operator or delivery technician license.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18138. Limited oil energy auditor

1. Scope of license. A limited oil energy auditor's privileges to practice are restricted to the performance of combustion safety and efficiency testing on oil-fired space-heating equipment or water-heating equipment to ensure health and safety standards and do not include any adjustment of oil-fired space-heating equipment or water-heating equipment.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

2. Professional qualifications. A limited oil energy auditor must provide to the board, at a minimum, satisfactory evidence of relevant training and written and field certification that conform to standards established by a nationally recognized building performance industry certification and quality assurance program, the equivalent residential energy auditor certification program in the State or an equivalent training and education program as determined by the board.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18139. Limited propane and natural gas energy auditor

1. Scope of license. A limited propane energy auditor's privileges are restricted to the performance of combustion safety and efficiency testing on natural gas-fired or propane gas-fired space-heating equipment or water-heating equipment to ensure health and safety standards and do not include any adjustment of natural or propane gas-fired space-heating equipment or water-heating equipment.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

2. Professional qualifications. A limited propane energy auditor must provide to the board, at a minimum, satisfactory evidence of relevant training and written and field certification that conform to standards established by a nationally recognized building performance industry certification and quality assurance program, the equivalent residential energy auditor certification program in the State or an equivalent training and education program as determined by the board.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18140. Limited tank installer

1. Scope of license. A limited tank installer’s privileges to practice are restricted to installing outside residential heating oil tanks at manufactured housing as defined by Title 10, section 9002, subsection 7, paragraph A.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

2. Issuance of license. The following provisions govern the issuance of a limited tank installer's license.

A. A limited tank installer’s license may be issued to:

(1) A licensed manufactured housing mechanic as defined in Title 10, section 9002; or

(2) The owner of a manufactured housing dealership for the limited purpose of installing heating oil tanks at manufactured housing that has been sold by the owner. The license is revoked upon the owner ceasing to operate as a manufactured housing dealer. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

B. A limited tank installer’s license may be issued jointly to a licensed manufactured housing dealer, as defined in Title 10, section 9002, and an individual employee of the dealer who is named as the corecipient of the joint limited tank installer's license. The corecipient dealer and employee are restricted to installing heating oil tanks at manufactured housing that was sold by the dealer. The joint limited tank installer's license is revoked upon termination of the employee named as the corecipient of the joint limited tank installer's license from the employ of the dealer. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

3. Professional qualifications. A limited tank installer must provide satisfactory evidence to the board of completion of a board-approved training program of at least 4 hours for proper installation of an outside oil tank.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18141. Limited wood pellet technician

A limited wood pellet technician’s privileges to practice are restricted to cleaning the ash pan, cleaning the burn pot, scraping and cleaning the distribution tubes, emptying fines from the collection box and cleaning the fan. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18142. Licensure; installation and maintenance standards; dispensing stations

The following licensing, maintenance and installation standards apply to dispensing stations operating in the State. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

1. License required. An application for licensure of a dispensing station or self-service dispensing station must be made by the owner and, if approved by the board, the license must be issued in the name of the owner.

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

2. Responsibilities. The owner of a dispensing station or self-serving dispensing station is responsible for the following.

A. A dispensing station operating in the State must comply with section 18107 and the standards and rules adopted by the board, including, but not limited to, NFPA standards, Numbers 54 and 58, and amendments to and replacements of those standards. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

B. The on-site operator of a dispensing station must be trained to be the limited operator of the facility. The limited operator is responsible for training other dispensing station employees and documenting that training. The training must include the use of a manual prepared by a regional propane gas association, a video prepared by a national propane gas association or equivalent materials approved by the board. The training documentation must be kept at the dispensing station. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

C. The owner of a dispensing station must file a new application for licensure with the board within 30 days when:

(1) A dispensing station is relocated; or

(2) A dispensing station undergoes major repair or renovation. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

[ 2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).



32 §18143. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this subchapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $350 biennially. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF). 2011, c. 286, Pt. B, §5 (REV).



32 §18144. Renewals

A license expires on the date set by the Commissioner of Professional and Financial Regulation pursuant to Title 10, section 8003, subsection 4 for the licensing period for which the license was issued. A renewal license may be issued for each ensuing licensing period in the absence of any reason or condition that might warrant the refusal to grant a license upon receipt by the board of the written request of the applicant and the fee for the license set under section 18143. An expired license may be reissued up to 90 days after the date of expiration upon payment of a late fee in addition to the renewal fee as set under section 18143. An individual who submits an application for renewal more than 90 days after the license expiration date is subject to all requirements governing new applicants under this chapter and is subject to a renewal fee, late fee and additional late fee as set under section 18143, except that the board may, in its discretion and giving due consideration to the protection of the public, waive examination if that renewal application is made within 2 years from the date of that expiration. [2009, c. 344, Pt. C, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

SECTION HISTORY

2009, c. 344, Pt. C, §3 (NEW). 2009, c. 344, Pt. E, §2 (AFF).









Chapter 141: PROFESSIONAL LAND SURVEYORS

Subchapter 1: GENERAL PROVISIONS

32 §18201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

1. Board. "Board" means the Board of Licensure for Professional Land Surveyors.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

2. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

3. Department. "Department" means the Department of Professional and Financial Regulation.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

4. Land surveying. "Land surveying" means any service or work involving the application of special knowledge of the rules of evidence and boundary laws, principles of mathematics and the related physical and applied sciences for measuring and locating lines, angles, elevations and natural and man-made features in the air, on the surface of the earth, within underground workings and on the beds of bodies of water. This service or work is for the purposes of determining areas and volumes, for the monumenting of property boundaries and for the platting and layout of lands and subdivisions of land, including topography, alignment and grades of streets and for the preparation and perpetuation of maps, record plats, field note records and property descriptions that represent these surveys.

A person practices or offers to practice land surveying within the meaning and intent of this chapter if that person engages in land surveying or by verbal claim, sign, advertisement, letterhead, card or in any other way makes a representation that the person is a professional land surveyor or makes a representation that the person is able to perform or does perform any land surveying service or work or any other service designated by the practitioner that is recognized as land surveying.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

5. Land surveyor-in-training. "Land surveyor-in-training" means a person licensed under this chapter to practice land surveying under the responsible charge of a professional land surveyor.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

6. Person. "Person" means an individual.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

7. Professional land surveyor. "Professional land surveyor" means a person licensed under this chapter to practice land surveying.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

8. Responsible charge. "Responsible charge" means direct control and personal supervision of land surveying.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).



32 §18202. License required

Except as provided in section 18203, it is unlawful for a person to practice land surveying or advertise or offer to practice land surveying without a license issued under this chapter. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).



32 §18203. Exemptions

This chapter may not be construed to prevent the practice by: [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

1. Other professions. A person licensed in this State under any other provision of law from engaging in the practice for which the person is licensed;

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

2. Federal Government employees. An officer or employee of the Federal Government while engaged within this State in the practice of land surveying for the Federal Government;

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

3. Interstate commerce corporation employees. An officer or employee of a corporation engaged in interstate commerce as defined in the Act of Congress entitled "An Act to Regulate Commerce" approved February 4, 1887, as amended, or in interstate communication as defined in the Act of Congress entitled "Communications Act of 1934" approved June 9, 1934, while working solely as an employee of that corporation, as long as an officer or employee of that corporation customarily in responsible charge of the surveying work of that corporation within this State is licensed under this chapter; or

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

4. Unlicensed person. A person working under the responsible charge of a professional land surveyor.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).



32 §18204. Penalties

1. Unlicensed practice. A person who violates section 18202 is subject to the provisions of Title 10, section 8003-C.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).



32 §18205. Civil actions

A person or entity may not bring or maintain any action in the courts of the State for the collection of compensation for land surveying services without first proving that the person performing the land surveying was properly licensed by the board at the time the cause of action arose. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).






Subchapter 2: BOARD OF LICENSURE FOR PROFESSIONAL LAND SURVEYORS

32 §18211. Board of licensure for professional land surveyors

1. Establishment. The Board of Licensure for Professional Land Surveyors is established within the department pursuant to Title 5, section 12004-A, subsection 21 to carry out the purposes of this chapter.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

2. Members. The board consists of 7 members appointed by the Governor. Each member must be a resident of this State. The board consists of:

A. Two public members as defined in Title 5, section 12004-A; and [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

B. Five members who hold valid professional land surveyor licenses and have been licensed as professional land surveyors for at least 10 years immediately prior to appointment to the board. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

3. Terms; removal. Terms of the members of the board are for 5 years. Appointments of members must comply with Title 10, section 8009. Members may be removed by the Governor for cause.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

4. Meetings; chair. The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members.

[ 2013, c. 588, Pt. A, §43 (AMD) .]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF). 2013, c. 588, Pt. A, §43 (AMD).



32 §18212. Rules

The board may establish guidelines and rules by which this chapter is administered, including adopting a code of conduct and standards of practice. Except where otherwise indicated, rules adopted pursuant to this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).



32 §18213. Duties and powers

The board shall administer and enforce this chapter and evaluate the qualifications of applicants for licensure. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).



32 §18214. Denial or refusal to renew license; disciplinary action

In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for suspension or revocation in any state of a professional or occupational license, certification or registration for disciplinary reasons or rejection of any application for reasons related to untrustworthiness. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).






Subchapter 3: LICENSURE; SCOPE; ADMINISTRATION

32 §18221. General qualifications

An applicant for licensure under this chapter: [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

1. Application. Shall submit an application to the board together with the fee as set under section 18229; and

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

2. Age. Must be at least 18 years of age at the time of application.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).



32 §18222. License limited to persons

Only a person may be licensed under this chapter. A firm, company, partnership, limited liability company or corporation may practice or offer to practice land surveying as long as the practice of land surveying is performed by a professional land surveyor licensed in this State. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).



32 §18223. Land surveyor-in-training

1. Scope of practice. A land surveyor-in-training license entitles the holder to perform land surveying services under the responsible charge of a professional land surveyor.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

2. Professional qualifications. Each applicant for a land surveyor-in-training license must pass an examination approved by the board and meet one of the following qualifications:

A. Hold a bachelor's degree or higher from a program that includes a minimum surveying core curriculum approved by the board; [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

B. Hold an associate's degree from a program that includes a minimum surveying core curriculum approved by the board and demonstrate 2 years of surveying experience acceptable to the board; [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

C. Successfully complete a minimum surveying core curriculum approved by the board and demonstrate 6 years of surveying experience acceptable to the board; or [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

D. Demonstrate 7 years of surveying experience acceptable to the board. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).



32 §18224. Professional land surveyor

1. Scope of practice. A professional land surveyor license entitles the holder to perform land surveying services.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

2. Professional qualifications. An applicant for a professional land surveyor license must:

A. Be a land surveyor-in-training in this State or hold a license from another jurisdiction with qualifications similar to those required for a land surveyor-in-training under section 18223, and have a specific record of 2 additional years of progressive combined office and field experience acceptable to the board; and [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

B. Successfully pass an examination approved by the board. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).



32 §18225. Continuing education required for professional land surveyors

As a prerequisite to renewal of a professional land surveyor license, the applicant must complete continuing education as set forth by rules adopted by the board. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).



32 §18226. Seals; stamps

1. Seal; design; final documents; alteration; official notice. A professional land surveyor shall obtain a seal of the design authorized by the board by rule.

A. All final documents, including plans, descriptions, reports, maps, plats or other drawings must be signed and sealed by the issuing professional land surveyor, as prescribed in the rules of the board. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

B. If an item bearing the seal of a professional land surveyor is altered, the altering professional land surveyor's seal and signature must be affixed with the notation "altered by," the date and a specific description of the alteration. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

C. An official of this State, or of any city, county, town or village in the State, charged with the enforcement of laws, rules, ordinances or regulations may not accept or approve any plans or other documents prepared within the meaning and intent of this chapter that are not sealed and signed by the professional land surveyor under whose responsible charge they were completed. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).



32 §18227. Applicants licensed in another jurisdiction

An applicant who is licensed, in good standing, under the laws of another jurisdiction may qualify for licensure under this chapter by submitting evidence satisfactory to the board that the applicant has met all of the qualifications for licensure equivalent to those set forth by this chapter for that level of licensure. The applicant may be required to take examinations as the board determines necessary to determine the applicant's qualifications. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).



32 §18228. Renewal

A license expires on the date set by the commissioner pursuant to Title 10, section 8003, subsection 4 for the licensing period for which the license was issued. A renewal license is issued for each ensuing licensing period in the absence of any reason or condition that might warrant the refusal to grant a license, upon receipt by the board of the written request of the applicant and the fee for the license as set under section 18229 and upon the applicant's presenting evidence of compliance with the requirements of section 18225. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee as set under section 18229 in addition to the renewal fee as set under section 18229. A person who submits an application for renewal more than 90 days after the licensure renewal date is subject to all requirements governing new applicants under this chapter, including a late fee, renewal fee and additional late fee as set under section 18229, except that the board may waive examination, giving due consideration to the protection of the public. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).



32 §18229. Fees

The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $350. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).






Subchapter 4: RIGHT OF ENTRY

32 §18231. Right of entry for professional land surveyor performing land surveying services

When performing land surveying services at the request of a landowner or person with an interest in real estate, a professional land surveyor and the surveyor's assistant may, without the consent of the owner or person in possession, enter upon or cross any lands necessary to perform land surveying services. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

1. No authority to intentionally damage or move object. Nothing in this section may be construed as giving authority or license to a professional land surveyor or the surveyor's assistant to intentionally destroy, injure, damage or move any object, chattel or item on the lands of another without the permission of the owner.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

2. Civil liability for actual damage. This section may not be construed to remove civil liability for actual damage to land, chattel, crops or personal property.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

3. No authority to enter building used as residence or for storage. This section may not be construed to give a professional land surveyor or the surveyor's assistant the authority to enter any building or structure used as a residence or for storage.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

4. Reasonable effort to notify landowners. A professional land surveyor shall make reasonable effort to notify a landowner upon whose land it is necessary for the professional land surveyor to enter or cross. Notice provided as follows meets the requirement of this subsection:

A. Written notice delivered by hand to the landowner or to the residence of the landowner upon whose land the surveyor may enter or cross, delivered at least 24 hours prior to the surveyor's entering the land; or [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

B. Written notice mailed by first class mail to the landowner upon whose land the surveyor may enter or cross, postmarked at least 5 days prior to the surveyor's entering the land. The surveyor may rely on the address of the landowner as contained in the municipal property tax records or their equivalent. [2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF).]

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

5. Owner or occupant of land; duty of care; liability. The duty of care an owner or occupant of land owes to the professional land surveyor and the surveyor's assistant is the same as that owed a trespasser.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

6. Professional land surveyor and assistant identification. A professional land surveyor and the surveyor's assistant shall carry means of proper identification as to their licensure or employment and shall display this identification to anyone requesting identification.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

7. Compliance with safety regulations. A professional land surveyor and the surveyor's assistant shall comply with all federal and state safety rules and regulations that apply to the land that they enter or cross pursuant to this section.

[ 2013, c. 180, §5 (NEW); 2013, c. 180, §6 (AFF) .]

SECTION HISTORY

2013, c. 180, §5 (NEW). 2013, c. 180, §6 (AFF).












TITLE 33: PROPERTY

Chapter 1: CONTRACTS FOR SALE OF REAL ESTATE

33 §1. Termination date

All contracts entered into for the sale or transfer of real estate and all contracts whereby a person, company or corporation becomes an agent for the sale or transfer of real estate shall become void in one year from the date such contract is entered into unless the time for the termination thereof is definitely stated.



33 §2. Specific performance after death of seller

If a person, who has contracted in writing to convey real estate, dies before making the conveyance, the other party may file a complaint in the Superior Court to enforce specific performance thereof against the personal representative, the successors to the decedent's property which is subject to the contract if no administration has occurred, or to the distributees of that property, if the action is commenced within 3 years from the first appointment of a personal representative or from the time when he is entitled to such conveyance, but not exceeding 4 years after the first appointment of a personal representative, provided written notice of the existence of the contract is given to the personal representative within one year after the first appointment of a personal representative. [1979, c. 540, §39 (AMD).]

SECTION HISTORY

1979, c. 540, §39 (AMD).



33 §3. -- decree

If it appears that the plaintiff is entitled to a conveyance, the court may require the personal representative, successor or distributee to convey the estate as the deceased ought to have done. The conveyance shall pass the estate as fully as if made by the contractor. [1979, c. 540, §40 (AMD).]

SECTION HISTORY

1979, c. 540, §40 (AMD).



33 §4. -- enforcement of decree

If the defendant neglects or refuses to convey according to the decree, the court may render judgment for the plaintiff for possession of the land, to hold according to the terms of the intended conveyance, and may issue a writ of seizin as in a real action, under which the plaintiff, having obtained possession, shall hold the premises as effectually as if conveyed in pursuance of the decree; or the court may enforce its decree by any other process.



33 §5. Specific performance after death of purchaser

If the person entitled to such conveyance dies before bringing his action, or before the conveyance is completed or such seizin and possession are obtained, his personal representative, or the successor to the property if there is no administration may bring and prosecute such action, and shall be entitled to the conveyance or seizin and possession in like manner as the obligee. [1979, c. 540, §41 (AMD).]

SECTION HISTORY

1979, c. 540, §41 (AMD).



33 §6. Action by estate representatives (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §42 (RP).



33 §7. Court authority to convey on death of seller (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §42 (RP).



33 §8. -- notice and bond (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §42 (RP).



33 §9. Refusal or incapacity of spouse to release interest; rights of creditors (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §42 (RP).






Chapter 3: STATUTE OF FRAUDS

33 §51. Writing required; consideration need not be expressed

No action shall be maintained in any of the following cases:

1. Executor or administrator. To charge an executor or administrator upon any special promise to answer damages out of his own estate;

2. Debt of another. To charge any person upon any special promise to answer for the debt, default or misdoings of another;

3. Agreement of marriage. To charge any person upon an agreement made in consideration of marriage;

4. Contract for sale of land. Upon any contract for the sale of lands, tenements or hereditaments, or of any interest in or concerning them;

5. Agreement not to be performed within one year. Upon any agreement that is not to be performed within one year from the making thereof;

6. Contract to pay debt discharged in bankruptcy. Upon any contract to pay a debt after a discharge therefrom under the bankrupt laws of the United States, or assignment or insolvent laws of this State;

7. Agreement to give property by will. Upon any agreement to give, bequeath or devise by will to another, any property, real, personal or mixed;

8. Agreement to refrain from carrying on any business. Upon any agreement to refrain from carrying on or engaging in any trade, business, occupation or profession for any term of years or within any defined territory or both; the provisions of this subsection shall not apply to any such agreement made prior to August 13, 1947;

unless the promise, contract or agreement on which such action is brought, or some memorandum or note thereof, is in writing and signed by the party to be charged therewith, or by some person thereunto lawfully authorized; but the consideration thereof need not be expressed therein, and may be proved otherwise.



33 §52. Written ratification of minor's contracts required; contracts to further higher education

No action shall be maintained on any contract made by a minor, unless he, or some person lawfully authorized, ratified it in writing after he arrived at the age of 18 years, except for necessaries or real estate of which he has received the title and retains the benefit. [1971, c. 598, §83 (AMD).]

Provided that any minor 16 years of age or over, who receives aid and assistance from the New England Higher Education Assistance Foundation for the purpose of furthering his higher education in professional, technical, scientific or literary fields in the form of a loan or loans made or guaranteed in full or in part by said foundation, shall have full legal capacity for such purpose to act in his own behalf in the matter of notes, contracts and other transactions, and with respect to such acts done by him, he shall have rights, powers and privileges and be subject to the obligations of persons of full age.

Provided that any minor 16 years of age or over, who for the purpose of furthering his higher education in the professional, educational, scientific or literary fields, shall have full legal capacity to act in his own behalf in the matter of making notes, contracts and other transactions, and with respect to such acts done, shall have rights, powers and privileges and be subject to the obligations of persons of full age.

SECTION HISTORY

1969, c. 433, §93 (AMD). 1971, c. 598, §83 (AMD).



33 §53. Representation of another's credit

No action shall be maintained to charge any person by reason of any representation or assurance, concerning the character, conduct, credit, ability, trade or dealings of another, unless made in writing and signed by the party to be charged thereby or by some person by him legally authorized.






Chapter 5: RULE AGAINST PERPETUITIES

33 §101. Application of rule

In applying the rule against perpetuities to an interest in real or personal property limited to take effect at or after the termination of one or more life estates in, or lives of, persons in being when the period of said rule commences to run, the validity of the interest shall be determined on the basis of facts existing at the termination of such one or more life estates or lives. In this section an interest which must terminate not later than the death of one or more persons is a "life estate" even though it may terminate at an earlier time.



33 §101-A. Trusts exempt from rule against perpetuities

The rule against perpetuities does not apply to a trust created after the effective date of this section if: [1999, c. 391, §1 (NEW).]

1. Declaration in instrument. The instrument creating the trust states that the rule against perpetuities does not apply to the trust; and

[ 1999, c. 391, §1 (NEW) .]

2. Power to sell, lease or mortgage. The trustee or other person to whom the power is properly granted or delegated has the power under the governing instrument, applicable statute or common law to sell or mortgage property or to lease property for any period of time beyond the period that is required for an interest created under the governing instrument to vest in order to be valid under the rule against perpetuities.

[ 1999, c. 391, §1 (NEW) .]

SECTION HISTORY

1999, c. 391, §1 (NEW).



33 §102. Age may be reduced to 21

If an interest in real or personal property would violate the rule against perpetuities as modified by section 101 because such interest is contingent upon any person attaining or failing to attain an age in excess of 21, the age contingency shall be reduced to 21 as to all persons subject to the same age contingency.



33 §103. Contingent interests

A fee simple determinable in land or a fee simple in land subject to a right of entry for condition broken shall become a fee simple absolute if the specified contingency does not occur within 30 years from the date when such fee simple determinable or such fee simple subject to a right of entry becomes possessory. If such contingency occurs within said 30 years the succeeding interest, which may be an interest in a person other than the person creating the interest or his heirs, shall become possessory or the right of entry exercisable notwithstanding the rule against perpetuities. But if a fee simple determinable in land or a fee simple in land subject to a right of entry for condition broken is so limited that the specified contingency must occur, if at all, within the period of the rule against perpetuities, said interests shall take effect as limited. This section shall not apply where both such fee simple determinable and such succeeding interest, or both such fee simple and such right of entry are for public, charitable or religious purposes; nor shall it apply to a deed, gift or grant to the State or any political subdivision thereof.



33 §104. Application of provisions

This chapter shall apply to both legal and equitable interests.



33 §105. Retroactive effect

Except as provided in the first sentence of section 103, this chapter shall not be construed to invalidate or modify the terms of any limitation which would have been valid prior to August 20, 1955.



33 §106. Instruments affected

This chapter shall apply only to inter vivos instruments taking effect after August 20, 1955, to wills where the testator dies after August 20, 1955, and to appointments made after August 20, 1955, including appointments by inter vivos instruments or wills under powers created before said August 20th.






Chapter 6: AFFORDABLE HOUSING COVENANTS

33 §121. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 373, (NEW).]

1. Affordable housing covenant. "Affordable housing covenant" means any agreement among one or more owners, one or more tenants of residential real estate and one or more qualified holders, or between one or more owners and one or more qualified holders, or between one or more tenants and one or more qualified holders, that permits a qualified holder to control, either directly or indirectly, the purchase price of residential housing for the primary purpose of providing that the housing remains affordable to lower income and moderate-income households.

[ 1991, c. 373, (NEW) .]

2. Lower income and moderate-income households. "Lower income and moderate-income households" means very low-income, low-income and moderate-income households as defined in the Affordable Housing Partnership Act of 1989.

[ 1991, c. 373, (NEW) .]

3. Qualified holder. "Qualified holder" means a governmental entity empowered to hold an interest in real property under the laws of this State or the United States or a nonprofit organization whose purposes include the provision of affordable housing or the increasing of affordable housing opportunities for lower income or moderate-income households including governmental or quasi-governmental entities such as public housing authorities, community action agencies or other similar nonprofit or governmental entities committed to providing opportunities for lower income or moderate-income households to obtain affordable housing.

[ 1991, c. 373, (NEW) .]

SECTION HISTORY

1991, c. 373, (NEW).



33 §122. Creation; conveyance; acceptance; duration

1. Affordable housing covenant. Except as otherwise provided in this chapter, an affordable housing covenant may be created, conveyed, recorded, assigned, released, modified, terminated or otherwise altered or affected in the same manner as other covenants created by written instrument.

[ 1991, c. 373, (NEW) .]

2. Right or duty. A right or duty in favor of or against a qualified holder may not arise under an affordable housing covenant unless it is accepted by the qualified holder.

[ 1991, c. 373, (NEW) .]

3. Limitation. Except as provided in this chapter, an affordable housing covenant is unlimited in duration unless:

A. The instrument creating it provides otherwise; or [1991, c. 373, (NEW).]

B. A change of circumstances renders the affordable housing covenant no longer in the public interest as determined in an action under section 123, subsection 3. [1991, c. 373, (NEW).]

[ 1991, c. 373, (NEW) .]

4. Interest. An interest in real property in existence at the time that an affordable housing covenant is created is not impaired by the affordable housing covenant unless the owner of the interest is a party to the affordable housing covenant.

[ 1991, c. 373, (NEW) .]

5. Right to enter land. The instrument creating an affordable housing covenant must designate the manner in which and the times when representatives of the holder of an affordable housing covenant are entitled to enter the real property to assure compliance.

[ 1991, c. 373, (NEW) .]

SECTION HISTORY

1991, c. 373, (NEW).



33 §123. Judicial actions

1. Owners; qualified holders. An action affecting an affordable housing covenant may be brought or intervened in by:

A. An owner of an interest in the real property burdened by the covenant; or [1991, c. 373, (NEW).]

B. A qualified holder of the benefit of the affordable housing covenant. [1991, c. 373, (NEW).]

[ 1991, c. 373, (NEW) .]

2. State; political subdivision. An action affecting an affordable housing covenant may be intervened in by the State or a political subdivision of the State in which the real property burdened by the covenant is located.

[ 1991, c. 373, (NEW) .]

3. Power of court. This chapter does not affect the power of a court to enforce an affordable housing covenant by injunction or proceeding in equity or to modify or terminate an affordable housing covenant in accordance with principles of law and equity. A court may deny equitable enforcement of an affordable housing covenant when it finds that a change of circumstances has rendered that covenant no longer in the public interest. If the court so finds, the court may allow damages as the only remedy in an action to enforce the affordable housing covenant.

A comparative economic test may not be used to determine under this subsection if an affordable housing covenant is in the public interest.

[ 1991, c. 373, (NEW) .]

SECTION HISTORY

1991, c. 373, (NEW).



33 §124. Scope of affordable housing covenant

An affordable housing covenant may include any of the following agreements affecting residential real estate: [1991, c. 373, (NEW).]

1. Resale price of residential real estate. To limit the resale price of residential real estate;

[ 1991, c. 373, (NEW) .]

2. Amount of equity appreciation. To limit the amount of equity appreciation that a landowner may derive from ownership of residential real estate;

[ 1991, c. 373, (NEW) .]

3. Improvements to residential real estate. To limit the extent or dollar value of improvements that may be made to residential real estate;

[ 1991, c. 373, (NEW) .]

4. Class of persons to whom residential real estate may be sold. To restrict the class of persons to whom residential real estate may be sold or leased, as long as that restriction does not discriminate based upon race, color, sex, physical or mental handicap, religion, ancestry or national origin and does not otherwise contravene the Constitution of Maine or the United States Constitution;

[ 1991, c. 373, (NEW) .]

5. Options to purchase. To grant rights of first refusal or options to purchase to qualified holders;

[ 1991, c. 373, (NEW) .]

6. Maintenance and insurance of residential real estate. To maintain and insure residential real estate;

[ 1991, c. 373, (NEW) .]

7. Right of qualified holders to enter and inspect. In accordance with section 122, subsection 5, to provide to qualified holders the right to periodic entry and inspection of residential real estate at reasonable times and after reasonable notice;

[ 1991, c. 373, (NEW) .]

8. Construction and materials. To restrict, limit or specify types of construction and materials that may be used in the construction of or improvements to residential real estate; and

[ 1991, c. 373, (NEW) .]

9. Acts that may enhance affordability of residential real estate. To prohibit, limit or require other acts that may enhance the affordability of residential real estate over time to lower income or moderate-income households.

[ 1991, c. 373, (NEW) .]

SECTION HISTORY

1991, c. 373, (NEW).



33 §125. Validity

An affordable housing covenant is valid and enforceable even when any of the following apply. [1991, c. 373, (NEW).]

1. Not appurtenant to interest in real property. The affordable housing covenant is not appurtenant and does not run with an interest in real property.

[ 1991, c. 373, (NEW) .]

2. Assignable to another holder. The affordable housing covenant can be or has been assigned to another qualified holder.

[ 1991, c. 373, (NEW) .]

3. Not recognized at common law. The affordable housing covenant is not of a character traditionally recognized at common law.

[ 1991, c. 373, (NEW) .]

4. Imposes a negative burden. The affordable housing covenant imposes a negative burden.

[ 1991, c. 373, (NEW) .]

5. Imposes affirmative obligations. The affordable housing covenant imposes affirmative obligations upon the owner of an interest in the burdened property or upon the qualified holder.

[ 1991, c. 373, (NEW) .]

6. Benefit does not touch or concern real property. The benefit of the affordable housing covenant is held by a qualified holder who has not retained property that would benefit from enforcement of the affordable housing covenant against the burdened property, or the benefit does not touch or concern real property in any other way.

[ 1991, c. 373, (NEW) .]

7. No privity of estate or contract. There is no privity of estate or privity of contract.

[ 1991, c. 373, (NEW) .]

8. Does not run to successors or assigns. The affordable housing covenant does not run to the successors or assigns of the qualified holder.

[ 1991, c. 373, (NEW) .]

9. Unreasonable restraint on alienability. The affordable housing covenant may be construed by a court to be an unreasonable restraint on alienability.

[ 1991, c. 373, (NEW) .]

10. In violation of rule against perpetuities. The affordable housing covenant may be construed by a court to violate the rule against perpetuities.

[ 1991, c. 373, (NEW) .]

SECTION HISTORY

1991, c. 373, (NEW).



33 §126. Application

1. Interest created after effective date. This chapter applies to any interest that complies with this chapter created after the effective date of this chapter, whether designated as an affordable housing covenant or an equitable servitude, restriction easement or other interest.

[ 1991, c. 373, (NEW) .]

2. Affordable housing covenant created before effective date. This chapter applies to any affordable housing covenant created before the effective date of this chapter if the affordable housing covenant would have been enforceable had it been created after the effective date of this chapter, unless retroactive application contravenes the Constitution of Maine or the United States Constitution.

[ 1991, c. 373, (NEW) .]

3. Chapter does not invalidate interest. This chapter does not invalidate any interest, whether designated as an affordable housing covenant or an equitable servitude, restriction, easement or other interest, that is enforceable under other laws of this State.

[ 1991, c. 373, (NEW) .]

SECTION HISTORY

1991, c. 373, (NEW).






Chapter 6-A: WORKING WATERFRONT COVENANTS

33 §131. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 574, §1 (NEW).]

1. Commercial fisheries businesses. "Commercial fisheries businesses" means any enterprise directly or indirectly concerned with the commercial harvest of wild or aquacultured marine organisms, whose primary source of income is derived from these activities. "Commercial fisheries businesses" includes without limitation:

A. Licensed commercial fishermen, aquaculturists and fishermen's cooperatives; [2005, c. 574, §1 (NEW).]

B. Persons providing direct services to commercial fishermen and aquaculturists or fishermen's cooperatives, as long as provision of these direct services requires the use of working waterfront real estate; and [2005, c. 574, §1 (NEW).]

C. Municipal and private piers and wharves operated to provide waterfront access to commercial fishermen, aquaculturists or fishermen's cooperatives. [2005, c. 574, §1 (NEW).]

[ 2005, c. 574, §1 (NEW) .]

2. Qualified holder. "Qualified holder" or "holder" means a governmental entity authorized to hold an interest in real property or a nonprofit organization organized under state law whose purposes include the permanent protection of working waterfront or the enlargement of working waterfront opportunities for commercial fisheries businesses.

[ 2005, c. 574, §1 (NEW) .]

3. Third-party right of enforcement. "Third-party right of enforcement" means a right provided in a working waterfront covenant to enforce any of its terms granted by the grantor and holder of the covenant to a governmental body or nonprofit corporation that meets the qualifications of a holder.

[ 2005, c. 574, §1 (NEW) .]

4. Working waterfront covenant. "Working waterfront covenant" means an agreement in recordable form between the owner of working waterfront real estate and one or more qualified holders that permits a qualified holder to control, either directly or indirectly, the use, ownership and sales price of working waterfront real estate for the primary purpose of making and preserving the permanent availability and affordability of that real estate for commercial fisheries businesses. A working waterfront covenant may include a 3rd-party right of enforcement.

[ 2005, c. 574, §1 (NEW) .]

5. Working waterfront real estate. "Working waterfront real estate" or "real estate" means land, legally filled lands, piers, wharves and other improvements to lands all adjacent to the navigable coastal waters of the State.

[ 2005, c. 574, §1 (NEW) .]

SECTION HISTORY

2005, c. 574, §1 (NEW).



33 §132. Creation; conveyance; acceptance; duration; filing

1. Working waterfront covenant. Except as otherwise provided in this chapter, a working waterfront covenant may be created, conveyed, recorded, assigned, released, modified, terminated or otherwise altered or affected in the same manner as other real estate covenants created by written instrument.

[ 2005, c. 574, §1 (NEW) .]

2. Right or duty. A right or duty in favor of or against a qualified holder may not arise under a working waterfront covenant unless it is accepted in writing by the qualified holder.

[ 2005, c. 574, §1 (NEW) .]

3. Limitation. Except as provided in this chapter, a working waterfront covenant is unlimited in duration unless a change of circumstances renders the working waterfront covenant no longer in the public interest as determined in an action under section 133, subsection 2.

[ 2005, c. 574, §1 (NEW) .]

4. Filing. A working waterfront covenant must be recorded in the County Registry of Deeds, and a copy of the covenant must be filed with the Department of Agriculture, Conservation and Forestry together with a map showing with specificity the location of the affected real estate on the form or forms that the department requires.

[ 2011, c. 655, Pt. II, §6 (AMD); 2011, c. 655, Pt. II, §11 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

5. Other interest. An interest in real property in existence at the time a working waterfront covenant is created is not affected by the covenant unless the owner of the interest is a party to the covenant or consents to the covenant.

[ 2005, c. 574, §1 (NEW) .]

6. Right to enter land. The instrument creating a working waterfront covenant must provide for the right by the qualified holder to enter the real property to ensure compliance.

[ 2005, c. 574, §1 (NEW) .]

SECTION HISTORY

2005, c. 574, §1 (NEW). 2011, c. 655, Pt. II, §6 (AMD). 2011, c. 655, Pt. II, §11 (AFF). 2011, c. 657, Pt. W, §5 (REV).



33 §133. Judicial actions

1. Owners; qualified holders. An action affecting a working waterfront covenant may be brought or intervened in by:

A. An owner of an interest in the real property burdened by the covenant; [2005, c. 574, §1 (NEW).]

B. A qualified holder of the benefit of the working waterfront covenant; [2005, c. 574, §1 (NEW).]

C. The municipality in which the real property burdened by the covenant is located; or [2005, c. 574, §1 (NEW).]

D. The Attorney General. [2005, c. 574, §1 (NEW).]

[ 2005, c. 574, §1 (NEW) .]

2. Power of court. The court has the following powers.

A. The court may enforce a working waterfront covenant by injunction or other proceeding at law or in equity. [2005, c. 574, §1 (NEW).]

B. Acting in accordance with charitable trust principles, the court may modify, terminate or deny equitable enforcement of a working waterfront covenant in an action brought by a party pursuant to subsection 1. In taking such an action, the court must find that, due to a change in circumstance, the covenant no longer serves the public interest in protecting or enhancing the commercial marine fisheries or related businesses of the State. The Attorney General must be made a party to any action under this paragraph and written notice must be provided to the Commissioner of Marine Resources. [2005, c. 574, §1 (NEW).]

C. If the court modifies, terminates or denies equitable enforcement of a working waterfront covenant, the court may order payment by the landowner of money or other damages to the holder or the State, which shall apply the same in a manner consistent with the purposes of this law as approved by the court. [2005, c. 574, §1 (NEW).]

[ 2005, c. 574, §1 (NEW) .]

The fact that a working waterfront property might be used for more valuable economic purposes may not be considered in determining whether a working waterfront covenant is no longer in the public interest. [2005, c. 574, §1 (NEW).]

SECTION HISTORY

2005, c. 574, §1 (NEW).



33 §134. Scope of working waterfront covenant

A working waterfront covenant must include without limitation at least one of the following terms: [2005, c. 574, §1 (NEW).]

1. Resale price of working waterfront real estate. Limitations on the resale price of working waterfront real estate;

[ 2005, c. 574, §1 (NEW) .]

2. Amount of equity appreciation. Limitations on the amount of equity appreciation that a landowner may derive from ownership of working waterfront real estate;

[ 2005, c. 574, §1 (NEW) .]

3. Improvements to working waterfront real estate. Limitations on the type, extent, use or dollar value of improvements that may be made to working waterfront real estate;

[ 2005, c. 574, §1 (NEW) .]

4. Uses to which working waterfront real estate may be devoted. Restrictions on the uses to which working waterfront real estate may be devoted, which must be consistent with the purposes of this chapter;

[ 2005, c. 574, §1 (NEW) .]

5. Options to purchase. The grant of rights of first refusal or options to purchase to qualified holders or their assigns, subject to the terms and conditions of the working waterfront covenant;

[ 2005, c. 574, §1 (NEW) .]

6. Maintenance and insurance of working waterfront real estate. The obligation to maintain, operate and insure working waterfront real estate;

[ 2005, c. 574, §1 (NEW) .]

7. Construction and materials. The right to restrict or specify types of buildings, structures and materials that may be used in improvements on working waterfront real estate; and

[ 2005, c. 574, §1 (NEW) .]

8. Acts that may enhance affordability of working waterfront real estate. The right to prohibit, limit or require other acts that may enhance or allow the affordability and availability of working waterfront real estate to commercial marine fisheries businesses in the future.

[ 2005, c. 574, §1 (NEW) .]

SECTION HISTORY

2005, c. 574, §1 (NEW).



33 §135. Validity

A working waterfront covenant is valid and enforceable notwithstanding any of the following conditions. [2005, c. 574, §1 (NEW).]

1. Not appurtenant to interest in real property. The working waterfront covenant is not appurtenant and does not run with an interest in real property.

[ 2005, c. 574, §1 (NEW) .]

2. Assignable to another holder. The working waterfront covenant can be or has been assigned to another qualified holder.

[ 2005, c. 574, §1 (NEW) .]

3. Not recognized at common law. The working waterfront covenant is not of a character traditionally recognized at common law.

[ 2005, c. 574, §1 (NEW) .]

4. Imposes negative burden. The working waterfront covenant imposes a negative burden.

[ 2005, c. 574, §1 (NEW) .]

5. Imposes affirmative obligations. The working waterfront covenant imposes affirmative obligations upon the owner of an interest in the burdened property or upon the qualified holder.

[ 2005, c. 574, §1 (NEW) .]

6. Benefit does not touch or concern real property. The benefit of the working waterfront covenant is held by a qualified holder who has not retained property that would benefit from enforcement of the working waterfront covenant, or the benefit does not touch or concern real property in any other way.

[ 2005, c. 574, §1 (NEW) .]

7. No privity of estate or contract. There is no privity of estate or privity of contract.

[ 2005, c. 574, §1 (NEW) .]

8. Does not run to successors or assigns. The working waterfront covenant does not run to the successors or assigns of the qualified holder.

[ 2005, c. 574, §1 (NEW) .]

9. Unreasonable restraint on alienability. The working waterfront covenant may be considered to be an unreasonable restraint on alienability.

[ 2005, c. 574, §1 (NEW) .]

10. In violation of rule against perpetuities. The working waterfront covenant may violate the rule against perpetuities.

[ 2005, c. 574, §1 (NEW) .]

SECTION HISTORY

2005, c. 574, §1 (NEW).



33 §136. Application

1. Interest created after effective date. This chapter applies to any interest that complies with this chapter created after the effective date of this chapter, whether designated as a working waterfront covenant or an equitable servitude, restriction, easement or other interest in real estate.

[ 2005, c. 574, §1 (NEW) .]

2. Working waterfront covenant created before effective date. This chapter applies to any working waterfront covenant created before the effective date of this chapter if the working waterfront covenant would have been enforceable had it been created after the effective date of this chapter, unless retroactive application contravenes the Constitution of Maine or the United States Constitution.

[ 2005, c. 574, §1 (NEW) .]

3. Chapter does not invalidate interest. This chapter does not invalidate any interest, whether designated as a working waterfront covenant or an equitable servitude, restriction, easement or other interest in real estate, that is otherwise enforceable under other laws of this State.

[ 2005, c. 574, §1 (NEW) .]

SECTION HISTORY

2005, c. 574, §1 (NEW).






Chapter 7: CONVEYANCE OF REAL ESTATE

Subchapter 1: ESTATES PASSING

33 §151. Items covered by deed

A person owning real estate and having a right of entry into it, whether seized of it or not, may convey it or all his interest in it, by a deed to be acknowledged and recorded as provided in this chapter. Down trees lying on land at the time of conveyance are real estate and pass by the deed; but such down trees as are cut into wood, logs or other lumber and hemlock bark peeled are personal property, and the owner may remove them in a reasonable time thereafter. [1983, c. 433, (AMD).]

SECTION HISTORY

1983, c. 433, (AMD).



33 §151-A. Definitions

As used in this chapter: [1969, c. 433, §94 (NEW).]

1. Minor. "Minor" means any person who has not attained the age of 18 years.

[ 1971, c. 598, §84 (AMD) .]

SECTION HISTORY

1969, c. 433, §94 (NEW). 1971, c. 598, §84 (AMD).



33 §152. Contingent estates

When a contingent remainder, executory devise or estate in expectancy is so limited to a person that it will, in case of his death before the happening of such contingency, descend in fee simple to his heirs, he may before it happens convey or devise it subject to the contingency.



33 §153. Sale or mortgage of estates subject to contingent remainders

1. Sale or mortgage. When real estate is subject to a contingent remainder, executory devise or power of appointment, the Superior Court, the District Court or the Probate Court for the county or district in which the real estate is situated may, upon the petition of any person who has an estate in possession in the real estate and after notice and other proceedings as required, appoint one or more trustees and authorize the trustee or trustees:

A. To sell and convey the estate or any part of the estate in fee simple, if such a sale and conveyance appears to the court to be necessary or expedient; or [1999, c. 547, Pt. A, §4 (NEW).]

B. To mortgage the estate, either with or without power of sale, for such an amount, on such terms and for such purposes as may seem to the court judicious or expedient. [1999, c. 547, Pt. A, §4 (NEW).]

The conveyance or mortgage is valid and binding upon all parties.

[ 1999, c. 547, Pt. A, §4 (NEW) .]

2. Petition. The petition must set forth the nature of the petitioner's title to the real estate, the source from which the title was derived, the names and addresses of all persons known to be interested in the real estate and any other facts necessary for a full understanding of the matter.

[ 1999, c. 547, Pt. A, §4 (NEW) .]

SECTION HISTORY

1999, c. 547, §A4 (RPR).



33 §154. -- notice; appointment of next friend of minors

Notice of any such petition shall be given in such manner as the court may order to all persons who are or may become interested in the real estate to which the petition relates, and to all persons whose issue, not in being, may become interested therein. If persons interested in said real estate do not consent in writing to a sale thereof, personal notice of the time and place of the hearing on said petition shall be given to all persons known to be interested therein. Said personal notice may be given in any manner provided by law, or by the clerk of courts or the register of probate sending a copy of said petition and order of court thereon by registered mail, return receipt requested, in time to give each party at least 14 days' notice of said hearing. The written statements of said clerk and register, with the return receipt, shall be proof of said service. The court shall in every case appoint a suitable person to appear and act therein as the next friend of all minors, persons not ascertained and persons not in being, who are or may become interested in such real estate. The cost of the appearance and services of such next friend, including the compensation of his counsel, to be determined by the court, shall be paid as the court may order either out of the proceeds of the sale or mortgage or by the petitioner, in which latter case execution therefor may issue in the name of the next friend.



33 §155. -- bond of trustees; disposal of proceeds of sale

Every trustee appointed under section 153 shall give bond in such form and for such an amount as the court appointing him may order, and he shall receive and hold, invest or apply the proceeds of any sale or mortgage made by him for the benefit of the persons who would have been entitled to the real estate, if such sale or mortgage had not been made, and the probate court for the county in which such real estate or the greater part thereof is situated shall have jurisdiction of all matters thereafter arising in relation to such trust.



33 §156. Entailments barred by conveyance in fee simple

A person seized of land as a tenant in tail may convey it in fee simple. When a minor is so seized of land, his guardian, duly licensed to sell it for his support and education or to invest the proceeds for his benefit, may convey it in fee simple. When land is owned by one person for life with a vested remainder in tail in another, they may by a joint deed convey the same in fee simple. Such conveyances bar the estate tail and all remainders and reversions expectant thereon.



33 §157. Conveyance of greater estate, conveys only interest owned

A conveyance of a greater estate than he can lawfully convey, made by a tenant for life or years, will pass what estate he has and will not work a forfeiture, and no expectant estate can be defeated by any act of the owner of the precedent estate or by any destruction of it, except as provided in section 156.



33 §158. Conveyance for life and to heirs in fee

A conveyance or devise of land to a person for life and to his heirs in fee, or by words to that effect, shall be construed to vest an estate for life only in the first taker and a fee simple in his heirs.



33 §159. Conveyances to 2 or more persons

Conveyances not in mortgage and devises of land to 2 or more persons create estates in common, unless otherwise expressed. Deeds in which 2 or more grantees anywhere in the conveyances are named as joint tenants or named as having the right of survivorship or that otherwise indicate anywhere in the conveyances by appropriate language the intent to create a joint tenancy between such grantees must be construed as vesting an estate in fee simple in such grantees with right of survivorship. Deeds in which the grantor is named as a grantee or as a grantee with another or others must be construed as vesting an estate in fee simple in such grantee or grantees including the grantor, unless otherwise expressed. [2011, c. 4, §1 (AMD).]

A conveyance of real property by the owner of the real property to the owner and another or others, or by the owners of the real property to the owners or to the owners and another or others, as joint tenants or with the right of survivorship, or that otherwise indicates anywhere in the conveyance by appropriate language the intent to create a joint tenancy between such owner or owners and such other or others or between the owners by the conveyance, including language such as "as joint tenants," "in joint tenancy," "as joint tenants with rights of survivorship," "with rights of survivorship," "to them and to the survivor of them," "to them and their assigns and to the survivor and the heirs and assigns of the survivor forever" or "as tenants by the entirety," creates an estate in joint tenancy in the property so conveyed between all of the grantees, including the grantor. Estates in joint tenancy so created have and possess all of the attributes and incidents of estates in joint tenancy created or existing at common law and the rights and liabilities of the tenants in estates in joint tenancy so created are the same as in estates in joint tenancy created or existing at common law. [2011, c. 4, §1 (AMD).]

A conveyance of real property by an owner or owners of the real property holding in joint tenancy to the owner or to the owner and another or others, or to the owners or to the owners and another or others, as tenants in common, or that otherwise indicates anywhere in the conveyance by appropriate language the intent to create a tenancy in common or the intent to sever the joint tenancy between the owner or owners and such other or others or between the owners by the conveyance, or without expression of the tenancy created or without other expression of joint tenancy or right of survivorship, creates an estate in common in the property so conveyed between all of the grantees, including the grantor, or between the sole grantee and the other owner or owners. [2011, c. 4, §1 (NEW).]

A conveyance on or after January 1, 2012 by a taxing or assessing authority of real property acquired from joint tenants by foreclosure of a tax or assessment lien mortgage, if made to such persons, recreates the joint tenancy held by the persons at the time of the foreclosure unless otherwise indicated anywhere in the conveyance by appropriate language. [2011, c. 41, §1 (NEW).]

SECTION HISTORY

1973, c. 788, §164 (AMD). 2011, c. 4, §1 (AMD). 2011, c. 41, §1 (AMD).



33 §160. -- mortgage or trust

When real estate is conveyed in mortgage or in trust to 2 or more persons, with power to appoint a successor to one deceased, it is held in joint tenancy unless otherwise expressed. When one or more of the trustees, by death or otherwise, is divested of his interest, those remaining may convey such interest upon the same trusts, without impairing the joint tenancy, to trustees by them appointed, who shall hold the title, have the rights and be subject to the liabilities of the other trustees. Personal property, with real estate and upon the same trusts, is held as the real estate is, and it may be conveyed by the remaining trustees with the real estate and held in like manner.



33 §161. Quitclaim or release

A deed of release or quitclaim of the usual form conveys the estate which the grantor has and can convey by a deed of any other form. A joint deed of husband and wife conveys her estate in which the husband has an interest.



33 §162. No estate greater than tenancy at will unless by writing

There can be no estate created in lands greater than a tenancy at will, and no estate in them can be granted, assigned or surrendered unless by some writing signed by the grantor or maker or his attorney.



33 §163. Private transfer fee obligations void and unenforceable

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Private transfer fee" means a fee or charge payable upon the transfer of an interest in real property, or payable for the right to make or accept such a transfer, regardless of whether the fee or charge is a fixed amount or is determined as a percentage of the value of the property, the purchase price or other consideration given for the transfer. "Private transfer fee" does not include:

(1) Any consideration payable by the grantee to the grantor for the interest in real property being transferred, including any subsequent additional consideration for the property payable by the grantee based upon any subsequent appreciation, development or sale of the property, if such consideration is payable on a one-time basis only and the obligation to make such payment does not bind successors in title to the property;

(2) Any commission payable to a licensed real estate broker or real estate brokerage agency for the transfer of real property pursuant to an agreement between the broker or agency and the grantor or the grantee;

(3) Any interest, charges, fees or other amounts payable by a borrower to a lender pursuant to a loan secured by a mortgage against real property;

(4) Any rent, reimbursement, charge, fee or other amount payable by a lessee to a lessor under a lease or license, including, but not limited to, any fee payable to the lessor for consenting to an assignment, subletting, encumbrance or transfer of the lease or license;

(5) Any consideration payable to the holder of an option to purchase an interest in real property or the holder of a right of first refusal or first offer to purchase an interest in real property for waiving, releasing or not exercising the option or right upon the transfer of the property to another person;

(6) Any tax, fee, charge, assessment, fine, dues or other amount payable to or imposed by a governmental authority;

(7) Any fee, charge, assessment, fine or other amount payable to a homeowners association, condominium owners association, cooperative, mobile home owners association or property owners association pursuant to a declaration or covenant or law applicable to such an association for the maintenance, improvements, services or expenses related to real property that is owned, used or enjoyed in common by the members;

(8) Any fee, charge, assessment, dues, fine, contribution or other amount pertaining solely to the purchase or transfer of a club membership relating to real property owned by a club member, including, but not limited to, any amount determined by reference to the value, purchase price or other consideration given for the transfer of the real property;

(9) Any obligations created pursuant to affordable housing covenants under chapter 6 or working waterfront covenants under chapter 6-A; or

(10) Any fee payable, upon a transfer of real property, to a nonprofit corporation, organization or trust organized under the laws of this State, if the sole purpose of the corporation, organization or trust is to support cultural, educational, charitable, recreational, conservation, preservation or similar activities benefiting the real property being transferred and the fee is used exclusively to fund such activities. [2011, c. 200, §1 (NEW).]

B. "Private transfer fee obligation" means an obligation arising under a declaration or covenant recorded against the title to real property or under any other contractual agreement or promise, whether or not recorded, that requires or purports to require the payment of a private transfer fee upon a subsequent transfer of an interest in the real property. [2011, c. 200, §1 (NEW).]

C. "Transfer" means the sale, gift, grant, conveyance, lease, license, assignment, inheritance or other act resulting in a transfer of an ownership interest in real property located in this State. [2011, c. 200, §1 (NEW).]

[ 2011, c. 200, §1 (NEW) .]

2. Void and unenforceable. A private transfer fee obligation recorded or entered into in connection with real property located in this State on or after the effective date of this section does not run with the title to real property and is not binding on or enforceable at law or in equity against any subsequent owner, purchaser, mortgagee or holder of any interest in real property as an equitable servitude or otherwise. A private transfer fee obligation that is recorded or entered into in connection with real property located in this State on or after the effective date of this section is void and unenforceable. This subsection may not be construed to mean that a private transfer fee obligation recorded or entered into in connection with real property located in this State before the effective date of this section is presumed valid and enforceable.

[ 2011, c. 200, §1 (NEW) .]

3. Liability for violation. A person who records, or enters into, an agreement imposing a private transfer fee obligation in that person's favor after the effective date of this section is liable for all damages resulting from the imposition of the private transfer fee obligation on the transfer of an interest in the real property, including, but not limited to, the amount of any private transfer fee paid by a party to the transfer and all attorney's fees, expenses and costs incurred by a party to the transfer or mortgagee of the real property to recover any private transfer fee paid or in connection with an action to quiet title. When an agent acts on behalf of a principal to record or secure a private transfer fee obligation, liability must be assessed to the principal rather than the agent.

[ 2011, c. 200, §1 (NEW) .]

4. Effect of transfer of certain interests in real property. A transfer, on or after the effective date of this section, of an interest in real property subject to a private transfer fee obligation recorded or entered into prior to the effective date of this section does not constitute the recording or entering into of a new private transfer fee obligation on or after the effective date of this section.

[ 2011, c. 200, §1 (NEW) .]

5. Disclosure. The following provisions govern the disclosure of private transfer fee obligations.

A. A contract for the sale of real property subject to a private transfer fee obligation must include a provision disclosing the existence of that obligation and a description of that obligation. A contract for the sale of real property that does not conform to the requirements of this paragraph is not enforceable by the seller, and the buyer is not liable to the seller for damages under such a contract and is entitled to the return of any deposits made under that contract. [2011, c. 200, §1 (NEW).]

B. When a private transfer fee obligation is not disclosed as required by paragraph A and a buyer subsequently discovers the existence of the private transfer fee obligation after title to the real property has passed to the buyer, the buyer has the right to recover against the seller all damages resulting from the failure to disclose the private transfer fee obligation, including, but not limited to, the amount of any private transfer fee paid by the buyer and the difference between the market value of the real property subject to the private transfer fee obligation and the market value of the real property if the real property were not subject to the private transfer fee obligation. The buyer is also entitled to recover all attorney's fees, expenses and costs incurred in seeking the remedies under this subsection. [2011, c. 200, §1 (NEW).]

C. Any provision in a contract for the sale of real property that purports to waive the rights of a buyer under this subsection is void. [2011, c. 200, §1 (NEW).]

[ 2011, c. 200, §1 (NEW) .]

SECTION HISTORY

2011, c. 200, §1 (NEW).






Subchapter 1-A: RESIDENTIAL PROPERTY DISCLOSURES

33 §171. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 476, §1 (NEW).]

1. Known defect. "Known defect" means a condition, known by the seller, that has a significant adverse effect on the value of property, significantly impairs the health or safety of future occupants of the property or, if not repaired, removed or replaced, significantly shortens the expected normal life of the premises.

[ 1999, c. 476, §1 (NEW) .]

2. Seller. "Seller" means the owner of the residential real property that is for sale, exchange, sale under an installment contract or lease with an option to buy.

[ 1999, c. 476, §1 (NEW) .]

3. Property disclosure statement. "Property disclosure statement" means a written disclosure form prepared by a seller pursuant to section 173.

[ 1999, c. 476, §1 (NEW) .]

4. Purchaser. "Purchaser" means a transferee in any of the types of transactions described in section 172.

[ 1999, c. 476, §1 (NEW) .]

5. Real estate contract. "Real estate contract" means a contract for the transfer of ownership of residential real property by any of the ways described in section 172.

[ 1999, c. 476, §1 (NEW) .]

6. Residential real property. "Residential real property" means real estate consisting of one or not more than 4 residential dwelling units.

[ 1999, c. 476, §1 (NEW) .]

SECTION HISTORY

1999, c. 476, §1 (NEW).



33 §172. Applicability; exemptions

This subchapter applies to the transfer of any interest in residential real property, whether by sale, exchange, installment land contract, lease with an option to purchase or any other option to purchase. If a person licensed to practice real estate brokerage is involved in the transaction, the licensee is subject to the requirements of licensure in Title 32, chapter 114. The following transfers are exempt from this subchapter: [2005, c. 378, §24 (AMD); 2005, c. 378, §29 (AFF).]

1. Court order. Transfers pursuant to court order, including, but not limited to, transfers ordered by a court in the administration of an estate, transfers pursuant to a writ of execution, transfers by any foreclosure sale, transfers by a trustee in bankruptcy, transfers by eminent domain and transfers resulting from a decree for specific performance;

[ 1999, c. 476, §1 (NEW) .]

2. Default. Transfers to a mortgagee by a mortgagor or successor in interest who is in default or transfers to a beneficiary of a deed of trust by a trustor or successor in interest who is in default;

[ 1999, c. 476, §1 (NEW) .]

3. Power of sale. Transfers by a sale under a power of sale or any foreclosure sale under a decree of foreclosure after default in an obligation secured by a mortgage or deed of trust or secured by any other instrument containing a power of sale, or transfers by a mortgagee or a beneficiary under a deed of trust who has acquired the residential real property at a sale conducted pursuant to a power of sale under a mortgage or deed of trust or a sale pursuant to a decree of foreclosure or who has acquired the residential real property by a deed in lieu of foreclosure;

[ 1999, c. 476, §1 (NEW) .]

4. Fiduciary. Transfers by a fiduciary in the course of administration of a decedent's estate, guardianship, conservatorship or trust;

[ 1999, c. 476, §1 (NEW) .]

5. Coowner. Transfers from one or more coowners solely to one or more other coowners;

[ 1999, c. 476, §1 (NEW) .]

6. Testate; intestate succession. Transfers pursuant to testate or intestate succession;

[ 1999, c. 476, §1 (NEW) .]

7. Consanguinity. Transfers made to a spouse or to a person or persons in the lineal line of consanguinity of one or more of the owners;

[ 1999, c. 476, §1 (NEW) .]

8. Divorce. Transfers between spouses resulting from a judgment of divorce or a judgment of separate maintenance or from a property settlement agreement incidental to such a judgment;

[ 1999, c. 476, §1 (NEW) .]

9. Government. Transfers or exchanges to or from any governmental entity;

[ 1999, c. 476, §1 (NEW) .]

10. Relocation. Transfers from an entity that has taken title to a residential real property to assist the prior owner in relocating, as long as the entity makes available to the purchaser a copy of the property disclosure statement furnished to the entity by the prior owner;

[ 1999, c. 476, §1 (NEW) .]

11. Living trust. Transfers to a living trust; and

[ 1999, c. 476, §1 (NEW) .]

12. Corrective deed. Transfers that, without additional consideration and without changing ownership or ownership interest, confirm, correct, modify or supplement a deed previously recorded.

[ 1999, c. 476, §1 (NEW) .]

SECTION HISTORY

1999, c. 476, §1 (NEW). 2005, c. 378, §24 (AMD). 2005, c. 378, §29 (AFF).



33 §173. Required disclosures

Unless the transaction is exempt under section 172, the seller of residential real property shall provide to the purchaser a property disclosure statement containing the following information: [1999, c. 476, §1 (NEW).]

1. Water supply system. The type of system used to supply water to the property. If the property has a private water supply, the seller shall disclose:

A. The type of system; [1999, c. 476, §1 (NEW).]

B. The location of the system; [1999, c. 476, §1 (NEW).]

C. Any malfunctions of the system; [1999, c. 476, §1 (NEW).]

D. The date of the most recent water test, if any; and [1999, c. 476, §1 (NEW).]

E. Whether the seller has experienced a problem such as an unsatisfactory water test or a water test with notations; [1999, c. 476, §1 (NEW).]

[ 1999, c. 476, §1 (NEW) .]

2. Insulation.

[ 2005, c. 378, §29 (AFF); 2005, c. 378, §25 (RP) .]

2-A. Heating system or heating source. Detailed information on the system or source used to supply heat to the property, including:

A. The type of heating system or source; [2005, c. 378, §26 (NEW); 2005, c. 378, §29 (AFF).]

B. The age of the heating system or source; [2005, c. 378, §26 (NEW); 2005, c. 378, §29 (AFF).]

C. The name of the company that services the heating system or source; [2005, c. 378, §26 (NEW); 2005, c. 378, §29 (AFF).]

D. The date of the most recent service call on the heating system or source; [2005, c. 378, §26 (NEW); 2005, c. 378, §29 (AFF).]

E. The annual fuel consumption per heating system or source; and [2005, c. 378, §26 (NEW); 2005, c. 378, §29 (AFF).]

F. Any malfunctions per heating system or source within the past 2 years; [2005, c. 378, §26 (NEW); 2005, c. 378, §29 (AFF).]

[ 2005, c. 378, §26 (NEW); 2005, c. 378, §29 (AFF) .]

3. Waste disposal system. The type of waste disposal system used on the property. If the property has a private waste disposal system, the seller shall disclose:

A. The type of system; [1999, c. 476, §1 (NEW).]

B. The size and type of the tank; [1999, c. 476, §1 (NEW).]

C. The location of the tank; [1999, c. 476, §1 (NEW).]

D. Any malfunctions of the tank; [1999, c. 476, §1 (NEW).]

E. The date of installation of the tank; [1999, c. 476, §1 (NEW).]

F. The location of the leach field; [1999, c. 476, §1 (NEW).]

G. Any malfunctions of the leach field; [1999, c. 476, §1 (NEW).]

H. The date of installation of the leach field; [1999, c. 476, §1 (NEW).]

I. The date of the most recent servicing of the system; [1999, c. 476, §1 (NEW).]

J. The name of the contractor who services the system; and [1999, c. 476, §1 (NEW).]

K. For systems within shoreland zones, disclosures on septic systems required by Title 30-A, section 4216; [1999, c. 476, §1 (NEW).]

[ 1999, c. 476, §1 (NEW) .]

4. Hazardous materials. The presence or prior removal of hazardous materials or elements on the residential real property, including, but not limited to:

A. Asbestos; [1999, c. 476, §1 (NEW).]

B. Lead-based paint for pre-1978 homes in accordance with federal regulations; [2011, c. 96, §5 (AMD).]

C. Radon; and [1999, c. 476, §1 (NEW).]

D. Underground oil storage tanks as required under Title 38, section 563, subsection 6; and [1999, c. 476, §1 (NEW).]

[ 2011, c. 96, §5 (AMD) .]

5. Known defects. Any known defects.

[ 1999, c. 476, §1 (NEW) .]

SECTION HISTORY

1999, c. 476, §1 (NEW). 2005, c. 339, §3 (AMD). 2005, c. 378, §§25,26 (AMD). 2005, c. 378, §29 (AFF). 2011, c. 96, §5 (AMD).



33 §173-A. Information provided

Beginning January 1, 2004, unless the transaction is exempt under section 172, the seller of residential real property shall provide to the purchaser information developed by the Director of the Bureau of Health within the Department of Health and Human Services regarding what homeowners should know about arsenic in private water supplies and arsenic in treated wood. Copies of this information must be provided to sellers at cost. [2003, c. 457, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

2003, c. 457, §1 (NEW). 2003, c. 689, §B6 (REV).



33 §174. Delivery and time of disclosure; cancellation of contract

1. Delivery and time of disclosure. The seller of residential real property under this subchapter shall deliver or cause to be delivered the property disclosure statement to the purchaser no later than the time the purchaser makes an offer to purchase, exchange or option the property or exercises the option to purchase the property pursuant to a lease with an option to purchase.

[ 1999, c. 476, §1 (NEW) .]

2. Terminate contract. If the property disclosure statement is delivered to the purchaser after the purchaser makes an offer, the purchaser may terminate any resulting real estate contract or withdraw the offer no later than 72 hours after receipt of the property disclosure statement.

[ 1999, c. 476, §1 (NEW) .]

3. Withdrawal without penalty. If the purchaser terminates a real estate contract or withdraws an offer in compliance with this section, the termination or withdrawal of offer is without penalty to the purchaser and any deposit must be promptly returned to the purchaser.

[ 1999, c. 476, §1 (NEW) .]

4. Rights waived. Any rights of the purchaser to terminate the real estate contract provided by this section are waived conclusively if not exercised prior to settlement or occupancy, whichever is earlier, by the purchaser in the case of a sale or exchange, or prior to settlement in the case of a purchase pursuant to a lease with option to purchase. Any rights of the purchaser to terminate the real estate contract for reasons other than those set forth in this section are not affected by this section.

[ 1999, c. 476, §1 (NEW) .]

5. Invalidated. A transfer subject to this subchapter is not invalidated solely because of the failure of any person to comply with this subchapter.

[ 1999, c. 476, §1 (NEW) .]

SECTION HISTORY

1999, c. 476, §1 (NEW).



33 §175. Change in circumstances

1. Inaccurate information. If information disclosed in accordance with this subchapter becomes inaccurate as a result of any action, occurrence or agreement after the delivery of the property disclosure statement, the resulting inaccuracy does not constitute a violation of this subchapter.

[ 1999, c. 476, §1 (NEW) .]

2. Supplemental disclosure. If prior to settlement or occupancy a seller has actual knowledge of an error, inaccuracy or omission in the disclosure after delivery of the property disclosure statement to purchaser, the seller shall supplement the property disclosure statement with a written supplemental disclosure.

[ 1999, c. 476, §1 (NEW) .]

SECTION HISTORY

1999, c. 476, §1 (NEW).



33 §176. Rights and duties of seller and purchaser

1. Seller's rights and duties. A property disclosure statement and any supplement to a property disclosure statement are not a warranty by the seller. The information in the disclosure statement is for disclosure only and is not intended to be a part of any contract between the purchaser and the seller.

If, at the time the disclosures are required to be made, an item of information required to be disclosed under this subchapter is unknown or unavailable to the seller, the seller may comply with this subchapter by advising the purchaser of the fact that the information is unknown.

The information provided to the purchaser is based upon the best information available to the seller. The seller is not obligated under this subchapter to make any specific investigation or inquiry in an effort to complete the property disclosure statement.

[ 1999, c. 476, §1 (NEW) .]

2. Purchaser's rights and duties. The property disclosure statement and any supplement to the property disclosure statement may not be used as substitutes for any inspections or warranties that the purchaser or seller may obtain. Nothing in this subchapter precludes the obligation of a purchaser to inspect the physical condition of the property.

[ 1999, c. 476, §1 (NEW) .]

SECTION HISTORY

1999, c. 476, §1 (NEW).



33 §177. Liability

A seller is not liable for any error, inaccuracy or omission of any information required to be delivered to the purchaser under this subchapter if: [1999, c. 476, §1 (NEW).]

1. Without actual knowledge. The error, inaccuracy or omission was not within the actual knowledge of the seller or was based on information provided by a public agency or by another person with a professional license or special knowledge who provided a written or oral report or opinion that the seller reasonably believed to be correct; and

[ 1999, c. 476, §1 (NEW) .]

2. Without negligence. The seller was not negligent in obtaining information from a 3rd party and transmitting that information to the purchaser.

[ 1999, c. 476, §1 (NEW) .]

SECTION HISTORY

1999, c. 476, §1 (NEW).



33 §178. Effect on other statutes or common law

This subchapter is not intended to limit or modify any obligation to disclose created by any other statute or that may exist in common law in order to avoid fraud, misrepresentation or deceit in the transaction. [1999, c. 476, §1 (NEW).]

SECTION HISTORY

1999, c. 476, §1 (NEW).



33 §179. Effective date

This subchapter takes effect January 1, 2000. [1999, c. 476, §1 (NEW).]

SECTION HISTORY

1999, c. 476, §1 (NEW).






Subchapter 2: RECORDING

33 §201. Priority of recording

No conveyance of an estate in fee simple, fee tail or for life, or lease for more than 2 years or for an indefinite term is effectual against any person except the grantor, his heirs and devisees, and persons having actual notice thereof unless the deed or lease is acknowledged and recorded in the registry of deeds within the county where the land lies, and if the land is in 2 or more counties then the deed or lease shall be recorded in the registry of deeds of each of such counties, and in counties where there are 2 or more registry districts then the deed or lease shall be recorded in the district legal for such record. Conveyances of the right, title or interest of the grantor, if duly recorded, shall be as effectual against prior unrecorded conveyances, as if they purported to convey an actual title. All recorded deeds, leases or other written instruments regarding real estate take precedence over unrecorded attachments and seizures.

A memorandum of lease of real estate may be recorded, and if so recorded, the lease shall be considered recorded for all purposes. Said memorandum shall be executed and acknowledged by one of the lessors, name all the parties to the lease, contain an intelligible description of the property leased, state the date and the term of the lease, describe any provisions related to renewals or extensions, describe any provisions relating to options to purchase or the transfer of title, but need not describe any provisions relating to rent. The recording of said memorandum shall constitute notice of all terms of the lease including all provisions relating to rental, price, considerations and default, as effectively as if said lease had been recorded in full. Nothing herein contained shall be deemed to affect the validity of the recording of an abstract, memorandum or statement of lease prior to September 21, 1963, but any such abstract, memorandum or statement of lease recorded prior to September 21, 1963, shall be deemed to meet the requirements of a memorandum of lease made and recorded hereunder if it reasonably describes the parties to the lease and contains a reasonable description of the leased property.



33 §201-A. Conditions of actual notice

An exception, reservation, or recital in a conveyance, mortgage, devise or other transfer of real property or of any interest therein, shall not constitute actual notice within the meaning of section 201 of any other conveyance, mortgage, devise or other transfer of real property or of any interest therein unless it contains the following: [1977, c. 504, (NEW).]

1. Reference to the volume and page of the registry or probate court record. A reference to the volume and page of the registry or probate court record of the deed or other instrument evidencing such other conveyance, mortgage, devise or other transfer, which record can be found at the time of the recording of the deed or other instrument containing the exception, reservation or recital; or

[ 1977, c. 504, (NEW) .]

2. Adequate description. An adequate description by metes and bounds or by reference to the volume and page of the record of a survey plan of the property affected by the exception, reservation or recital, in which case the actual notice shall extend only to the property so described.

Any such exception, reservation or recital lacking such reference or adequate description shall not except, reserve or otherwise affect real property or any interest therein; provided that this section shall not prevent any such exception, reservation or recital from constituting a waiver, limitation or negation of a warranty of title in the document in which the exception, reservation or recital occurs, or from being taken into account in determining the existence of a contractual obligation or condition between the immediate parties to the document in which the exception, reservation or recital occurs.

[ 1977, c. 504, (NEW) .]

SECTION HISTORY

1977, c. 504, (NEW).



33 §201-B. Notice; construction of provisions

1. Preservation of claims by filing of notice. Section 201-A shall apply to an exception, reservation or recital in a conveyance, mortgage, devise or other transfer of real property or of any interest therein made prior to the effective date of this section as well as to those made thereon or thereafter; provided that, if and to the extent constitutionally necessary to preserve rights, if any, existing at the effective date of section 201-A, that section shall not apply to such an exception, reservation or recital made previous to the effective date of that section, provided that within 2 years of the effective date of this section a person claiming such existing right, if any, shall have recorded in the registry of deeds for the county or district thereof in which the land is located the following:

A. The notice provided in subsection 2, and the deed or other instrument evidencing the previous conveyance, mortgage, devise or other transfer under which he claims, if such deed or instrument was not recorded previous to the effective date of this section; or [1977, c. 504, (NEW).]

B. The notice provided in subsection 2, if such deed or other instrument under which he claims is lost or if such deed or instrument although recorded previous to the effective date of this section was not recorded previous to the deed or other instrument containing such exception, reservation or recital. [1977, c. 504, (NEW).]

[ 1977, c. 504, (NEW) .]

2. Filing of notice; recording fee; indexing. In order for the notice specified in subsection 1 to be effective, it shall contain an adequate description of the property in which the right, title or interest is claimed; a reference to the deed or other instrument on which the claim is based; the name of the current record owner of the property; a specific reference by date of recording and by volume and page numbers to the recorded deed or other instrument containing the exception, reservation or recital; and shall be duly verified by oath taken by any person authorized to perform notarial acts. The register of deeds for the county or district thereof in which the land is located shall accept all such notices presented that describe property located in such county or district and shall enter and record them in the same manner that deeds and other instruments are recorded and shall be entitled to charge the same fee for the recording thereof as is charged for recording deeds. In indexing such notice, the register of deeds shall enter it in the grantee index of deeds under the name of the claimant appearing in the notice and in the grantor index of deeds under the name of the record owner appearing in the notice. Within a reasonable time after recording such notice, the register of deeds shall enter upon the margin of the record of the previous instruments referred to by volume and page numbers in such notice the volume and page in which the record of such notice may be found. The person filing the notice shall deliver or mail a copy thereof to the current record owner of the property at the last known address of such owner.

[ 1977, c. 504, (NEW) .]

3. Persons under disability; 2-year period not suspended. The notice provided in subsection 1 may be filed for record by the claimant or any other person acting on behalf of any claimant who is under a disability or unable to assert a claim on his own behalf, but no disability or lack of knowledge of any kind shall suspend or extend the period provided for such filing.

[ 1977, c. 504, (NEW) .]

4. Statutes of limitations not extended. Nothing contained in section 201-A and in this section shall be construed to extend the period limited for the bringing of any action or for the doing of any other required act or to otherwise extend any statute of limitations; nor shall it be construed as legislative recognition of the existence of any claims that it may bar.

[ 1977, c. 504, (NEW) .]

5. Liberal construction. Section 201-A and this section shall be liberally construed to effect the legislative purpose of enhancing the marketability of the title to real property by eliminating the possibility of interests under certain unrecorded or late recorded deeds.

[ 1977, c. 504, (NEW) .]

SECTION HISTORY

1977, c. 504, (NEW).



33 §202. Failure to record, effect of

A deed purporting to convey an absolute estate in land cannot be defeated by an instrument intended as a defeasance, as against any other person than the maker, his heirs and devisees, unless such instrument is recorded in the registry where the deed is recorded.



33 §203. Need for acknowledgment

Deeds and all other written instruments before recording in the registries of deeds, except those issued by a court of competent jurisdiction and duly attested by the proper officer thereof, and excepting plans and notices of foreclosure of mortgages and certain financing statements as provided in Title 11, section 9-1501, subsection (1), paragraph (a), and excepting notices of liens for internal revenue taxes and certificates discharging such liens and excepting notices of liens for taxes assessed pursuant to Title 36, Part 1 and Parts 3 to 8 and Title 26, chapter 13, and releases discharging such liens, must be acknowledged by the grantors, or by the persons executing any such written instruments, or by one of them, or by their attorney executing the same, or by the lessor in a lease or one of the lessors or lessor's attorney executing the same, before a notary public in the State, or before an attorney-at-law duly admitted and eligible to practice in the courts of the State, if within the State; or before any clerk of a court of record having a seal, notary public or commissioner appointed by the Governor of this State for the purpose, or a commissioner authorized in the State where the acknowledgment is taken, within the United States; or before a minister, vice-consul or consul of the United States or notary public in any foreign country. [1999, c. 699, Pt. D, §20 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

Any person who is in the Armed Forces of the United States, and who executes a general or special power of attorney, deed, lease, contract or any instrument that is required to be recorded, may acknowledge the same as that person's true act and deed before any lieutenant or officer of senior grade thereto in the Army, U. S. Marine Corps or Air Force or before any ensign or officer of senior grade thereto in the Navy or Coast Guard and the record of such acknowledgment by said officers must be received and have the same force and effect as acknowledgments under the other provisions of this section, and all such instruments heretofore executed are hereby validated as to acknowledgment and authenticity. Powers of attorney and other instruments requiring seals executed by such members of the armed forces may be accepted for recordation in registries of deeds and other offices of record in cases where no seal is affixed after the name of the person or persons executing the instrument with like force and effect as though seals were affixed thereto. [1999, c. 699, Pt. D, §20 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

Any notary public who is a stockholder, director, officer or employee of a bank or other corporation may take the acknowledgment of any party to any written instrument executed to or by such corporation, provided such notary public is not a party to such instrument either individually or as a representative of such bank or other corporation. [1987, c. 736, §48 (AMD).]

This section may not be construed as invalidating any instrument duly executed in accordance with the statutes heretofore in effect or made valid by any such statute. All such instruments may be admitted to record which at the time of their execution or subsequent validation could be so recorded. [1999, c. 699, Pt. D, §20 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

Notwithstanding any of the requirements in this section, an instrument with an acknowledgment conforming to the requirements of the Uniform Recognition of Acknowledgments Act, Title 4, section 1011 et seq., must be accepted for recording purposes. [1999, c. 699, Pt. D, §20 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

SECTION HISTORY

1969, c. 260, (AMD). 1979, c. 20, (AMD). 1981, c. 456, §§A114,A115 (AMD). 1983, c. 635, (AMD). 1987, c. 736, §48 (AMD). 1993, c. 395, §1 (AMD). 1999, c. 699, §D20 (AMD). 1999, c. 699, §D30 (AFF).



33 §204. Deed lost before recording

If a deed, duly executed and delivered, is lost or destroyed before being recorded, the grantee or person claiming under him may file a copy of it in the registry of deeds in the county where the land lies. It shall have the same effect as a record for 90 days. He may thereupon proceed to have the depositions of the subscribing witnesses and others knowing the facts taken, as depositions are taken in perpetuam; but if any person supposed to have an adverse interest lives out of the State in an unknown place, the Superior Court may order notice of the taking of such depositions by publication as it deems proper. The filing and recording of such depositions and copy within said 90 days shall have the same effect as if the deed itself had been recorded when said copy was first filed. Certified copies thereof are evidence when the original would be.



33 §205. Certified copies of deeds recorded in other registries

If a deed conveying lands in more than one county is lost before being recorded in all, or if a deed is recorded in the wrong county or registry district and lost, a certified copy from a registry where it has been recorded may be recorded in another county or registry district with the same effect as a record of the original.



33 §206. Recording by compulsion

A person having an interest in real estate of which any prior grantee has an unrecorded deed or other evidence of title may give the latter personal notice in writing to have the same recorded. If he neglects to have it so recorded for 30 days, the Superior Court, on complaint, may cause said grantee or his heirs to be brought before it for examination and, unless sufficient cause is shown for such neglect, may order such deed or other evidence of title to be recorded, and the cost paid by the defendant, together with the legal fees of the register for recording such deed or other evidence of title.



33 §207. Recording master form

An instrument containing a form or forms of convenants, conditions, obligations, powers and other clauses of a mortgage, or deed of trust, may be recorded in the registry of deeds of any county and the recorder of such county, upon the request of any person, on tender of the lawful fees therefor, shall record the same in his registry. Every such instrument shall be entitled on the face thereof as a "Master form recorded by ...................................................................................... (name of person causing the instrument to be recorded)." Such instrument need not be acknowledged to be entitled to record. [1967, c. 107, (NEW).]

SECTION HISTORY

1967, c. 107, (NEW).



33 §208. Indexing

When any such instrument is recorded, the recorder shall index such instrument under the name of the person causing it to be recorded in the manner provided for miscellaneous instruments relating to real estate. [1967, c. 107, (NEW).]

SECTION HISTORY

1967, c. 107, (NEW).



33 §209. Incorporating master form

Thereafter any of the provisions of such master form instrument may be incorporated by reference in any mortgage, or deed of trust, of real estate situated within this State, if such reference in the mortgage, or deed of trust, states that the master form instrument was recorded in the county in which the mortgage, or deed of trust, is offered for record, the date when and the book and page or pages where such master form instrument was recorded, and that a copy of such master form instrument was furnished to the person executing the mortgage, or deed of trust. The recording of any mortgage, or deed of trust, which has so incorporated by reference therein any of the provisions of a master form instrument recorded as provided in this section shall have like effect as if such provisions of the master form so incorporated by reference had been set forth fully in the mortgage, or deed of trust. [1967, c. 107, (NEW).]

SECTION HISTORY

1967, c. 107, (NEW).



33 §210. Recording instrument incorporating master forms

Whenever a mortgage, or deed of trust, is presented for recording on which is set forth matter purporting to be a copy or reproduction of such master form instrument or of part thereof, identified by its title as provided in section 207 and stating the date when it was recorded and the book and page where it was recorded, preceded by the words "do not record" or "not to be recorded" and plainly separated from the matter to be recorded as a part of the mortgage, or deed of trust, in such manner that it will not appear upon a photographic reproduction of any page containing any part of the mortgage, or deed of trust, such matter shall not be recorded by the recorder to whom the instrument is presented for recording. In such case the recorder shall record only the mortgage, or deed of trust, apart from such matter and shall not be liable for so doing, any other provisions of law to the contrary notwithstanding. [1967, c. 107, (NEW).]

SECTION HISTORY

1967, c. 107, (NEW).






Subchapter 3: EXECUTION AND ACKNOWLEDGMENT

Article 1: COMMISSIONER OF DEEDS

33 §251. Appointment; powers

The Governor may appoint one or more commissioners in any other of the United States and in any foreign country, who shall continue in office during his pleasure; and have authority to take the acknowledgment and proof of the execution of any deed, other conveyance or lease of lands lying in this State; and of any contract, letter of attorney or any other writing, under seal or not, to be used or recorded in this State.



33 §252. Legal effect of official acts

The acknowledgment or proof, taken according to the laws of this State and certified by any such commissioner under his seal of office, annexed to or indorsed on such instrument, shall have the same force and effect as if done by an officer authorized to perform such acts within this State.



33 §253. Administration of oaths and depositions

Every commissioner appointed under section 251 may administer any oath lawfully required in this State to any person willing to take it; and take and duly certify all depositions to be used in any of the courts in this State, in conformity to the laws thereof, on interrogatories proposed under commission from a court of this State, by consent of parties or on legal notice given to the opposite party. All such acts shall be as valid as if done and certified according to law by a judicial officer or notary public in this State. [1987, c. 736, §49 (AMD).]

SECTION HISTORY

1987, c. 736, §49 (AMD).



33 §254. Qualifications and seal

Every commissioner appointed under section 251, before performing any duty or exercising any power by virtue of his appointment, shall take and subscribe an oath or affirmation, before a judge or clerk of one of the superior courts of the state or country in which he resides, well and faithfully to execute and perform all his official duties under the laws of this State; which oath and a description of his seal of office shall be filed in the office of the Secretary of State.






Article 2: PROOF OF EXECUTION

33 §301. Grantor dead or out of State

When a grantor or lessor dies, or departs from the State without acknowledging his deed, its execution may be proved by a subscribing witness before any court of record in the State. No deed without one subscribing witness can, for this purpose, be proved before any court or justice.



33 §302. Witness dead or absent

When the witnesses are dead or out of the State, the handwriting of the grantor and subscribing witness may be proved by other testimony.



33 §303. Grantor refusing to acknowledge

When a grantor refuses to acknowledge his deed, the grantee or person claiming under him may leave a true copy of it with the register of deeds, and it shall have the same effect for 40 days as a record of the deed.



33 §304. Proof before justice of the peace after summons

In such case, a justice of the peace where the grantor resides or where his land lies, upon application of the grantee or person claiming under him, may summon the grantor to appear before him at a time and place named, to hear the testimony of the subscribing witnesses. The date of the deed, the names of the parties and of the subscribing witnesses to it must be stated in the summons, which must be served 7 days before the time for proving the deed. [1987, c. 736, §50 (AMD).]

SECTION HISTORY

1981, c. 456, §A116 (AMD). 1987, c. 736, §50 (AMD).



33 §305. Certification

When the justice of the peace at the hearing is satisfied by the testimony of witnesses that they saw the deed duly executed by the grantor, he shall certify the same thereon, and state in his certificate the presence or absence of the grantor. [1987, c. 736, §51 (AMD).]

SECTION HISTORY

1981, c. 456, §A117 (AMD). 1987, c. 736, §51 (AMD).



33 §306. -- indorsement of certificate of acknowledgment

A certificate of acknowledgment or proof of execution must be indorsed on or annexed to the deed, and then the deed and certificate may be recorded in the registry of deeds. No deed can be recorded without such certificate.









Subchapter 3-A: VALIDITY OF SIGNATURES

33 §331. Electronic signatures not valid on certain real property documents (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 711, §3 (NEW). 2001, c. 121, §1 (RP).






Subchapter 4: VALIDATION OF DEFECTS

33 §351. Acknowledgments after commission expired

When a person authorized to take acknowledgments takes and certifies one in good faith after the expiration of his commission, not being aware of it, such acknowledgment is as valid as if done before such expiration.



33 §352. Defective acknowledgments

A record of a deed or other instrument, including a power of attorney, made prior to January 1, 2013 for the conveyance of real property, or of any interest in the property, and recorded in the registry of deeds of the county in which the real property is located is valid and enforceable even if: [2015, c. 157, §1 (AMD).]

1. Acknowledgment. The acknowledgment:

A. Was not completed; [1995, c. 304, §1 (NEW).]

B. Was erroneously taken; [1995, c. 304, §1 (NEW).]

C. Was taken by a person not having authority to take the acknowledgment or the authority of the person taking the acknowledgment was not completely stated or was erroneously stated; [1995, c. 304, §1 (NEW).]

D. Does not reveal whether the authority taking the acknowledgment acted as a notary public, a justice of the peace or other duly authorized authority for the taking of the acknowledgment; [1995, c. 304, §1 (NEW).]

E. Was not taken; [1995, c. 304, §1 (NEW).]

F. Had not been signed by the authority taking the acknowledgment but the authority had attached, affixed or stamped the deed or instrument with a seal of authority; [1995, c. 304, §1 (NEW).]

G. Was taken by the grantor or grantee or by the husband or wife of the grantor or grantee; [1995, c. 304, §1 (NEW).]

H. Was taken by a magistrate who was a minor or an interested party or whose term of office had expired at the time of the acknowledgment; [1995, c. 304, §1 (NEW).]

I. Was taken by an officer authorized to take an acknowledgment but outside the territory in which the officer was authorized to act; [1995, c. 304, §1 (NEW).]

J. Was taken by a person who, at the time of the acknowledgment, had received an appointment, election or permission authorizing that person to take the acknowledgment, but had not qualified and who has since qualified to take an acknowledgment; [1995, c. 304, §1 (NEW).]

K. Was authorized by the grantor who was acting as a duly authorized agent or officer of a corporation or in a fiduciary or representative capacity for a corporation; [1995, c. 304, §1 (NEW).]

L. Was taken in another state or country before a person authorized to take acknowledgments and was made on the form of acknowledgment prescribed by the laws of the state or country in which the deed or instrument was executed or the person taking the acknowledgment failed to affix a proper certificate to the deed or instrument, showing that person's authority to act as a magistrate; [1995, c. 304, §1 (NEW).]

M. Was not signed by a magistrate of this State or any other state or territory of the United States, or any foreign country, authorized to take an acknowledgment but was complete in every other respect and was signed by an ambassador, minister, charge d'affaires, consul, vice-consul, deputy consul, consul general, vice-consul general, consular agent, vice-consular agent, commercial agent or vice-commercial agent of the United States who was not qualified to take an acknowledgment, but has since become qualified by law to do so; [1995, c. 304, §1 (NEW).]

N. Was signed by a magistrate authorized to take an acknowledgment but the magistrate's official seal, the names of the grantors, the date and place of acknowledgment, the words "personally appeared before me" or a statement that it was acknowledged as the grantor's "free act and deed" had been omitted; or [1995, c. 304, §1 (NEW).]

O. Is in the form of an oath or states merely that the deed or instrument was subscribed in the magistrate's presence, or is otherwise informal or incomplete, but was signed by a magistrate authorized to take an acknowledgment; or [1995, c. 304, §1 (NEW).]

[ 1995, c. 304, §1 (NEW) .]

2. Records relating to title to real property. The records in relating to the title to real property fail to disclose the date when received for record or the records have not been signed by the register of deeds or other duly authorized recording officer for the county.

[ 1995, c. 304, §1 (NEW) .]

SECTION HISTORY

1971, c. 469, §1 (AMD). 1981, c. 181, §1 (AMD). 1995, c. 304, §1 (RPR). 2001, c. 275, §B1 (AMD). 2015, c. 157, §1 (AMD).



33 §353. Miscellaneous defects (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 120, (AMD). 1967, c. 158, (AMD). 1967, c. 544, §83 (AMD). 1971, c. 469, §§2-4 (AMD). 1973, c. 266, (AMD). 1981, c. 181, §2 (RP).



33 §353-A. Miscellaneous defects

1. Omission of consideration; failure to seal. A deed or other instrument, including a power of attorney, made prior to January 1, 2013 for the conveyance of real property, or any interest in real property, in this State and otherwise valid, except that the deed or instrument does not state any consideration for the real property or was not sealed by the grantors, is valid.

[ 2015, c. 157, §2 (AMD) .]

2. Discharge or assignment of mortgage. A duly recorded satisfaction piece or instrument made prior to January 1, 2013 with the intent to cancel and discharge or assign a mortgage of real estate, fully identifying the mortgage intended to be canceled and discharged or assigned, but not drawn in accordance with statutory requirements is considered valid.

[ 2015, c. 157, §2 (AMD) .]

3. Corporations organized or attempted to be organized; validation of deeds and other instruments. A corporation organized or attempted to be organized under the laws of this State more than 20 years prior to January 1, 2013 and not declared to be invalid prior to January 1, 2013 is for all intents and purposes a lawful corporation. The deeds or other instruments of the corporation, given in its corporate name, that affect or convey real estate or any interest in the real estate and that prior to January 1, 2013 were recorded in the registry of deeds in the county where the real estate is located may not be held invalid by reason of:

A. The lack of authority for or informality in their execution or delivery if executed or delivered in good faith by the acting officers of the corporation; [1995, c. 304, §2 (NEW).]

B. The failure to disclose the corporation's authority for the conveyance of real estate; [1995, c. 304, §2 (NEW).]

C. The failure to bear the corporate seal; [1995, c. 304, §2 (NEW).]

D. A person executing or acknowledging a deed or instrument in that person's individual capacity; [1995, c. 304, §2 (NEW).]

E. The failure to disclose the official capacity of the person executing the deed or instrument; or [1995, c. 304, §2 (NEW).]

F. The failure of the duly authorized corporate officer to sign the deed or instrument. [1995, c. 304, §2 (NEW).]

[ 2015, c. 157, §2 (AMD) .]

4. Omission of authorization for conveyance of real estate. A deed or other instrument for the conveyance of real property, or any interest in the real property executed by a person or persons purporting to act as the agent or attorney of the grantors or their spouses, that has been recorded in the registry of deeds for the county in which the real property is located more than 40 years prior to January 1, 2013 is valid even if no power of attorney authorizing and empowering an agent or attorney to make the conveyance or execute and deliver the deed or instrument appears of record, but the real property has in the meantime been occupied, claimed or treated by the grantees or their heirs as their own property.

[ 2015, c. 157, §2 (AMD) .]

5. Discharge of mortgage. An instrument written or recorded in the registry of deeds more than 40 years prior to January 1, 2013 that is signed or executed by a person or persons purporting to act as the agent or attorney of a mortgagee of real estate and purporting to discharge the mortgage is valid even if no power of attorney authorizing an agent or attorney appears of record.

[ 2015, c. 157, §2 (AMD) .]

6. Failure to secure bond or comply with licensing. In all cases in which an executor, administrator, guardian, conservator, trustee, master, receiver or similar officer has been authorized or ordered by a court of probate or other court to sell or exchange real estate and has sold or exchanged the real estate, or any interest in the real estate, in accordance with the authority, without first having filed a bond covering the faithful administration and distribution of the sale when a bond was required by law or has failed to comply with any other prerequisite for the issuance of the license authorizing the sale or exchange and has given a deed to the purchaser of the real estate or to the person with whom an exchange was authorized or ordered or when the executor, administrator, guardian, conservator, trustee, master, receiver or other officer appointed has acted in that capacity under a decree of any court appointing that person to the office, but the decree of appointment erroneously or inadvertently excused the person from giving bond in that capacity when a bond was required by law and was not in fact given, the deeds and acts previously done are valid.

[ 1995, c. 304, §2 (NEW) .]

7. Foreclosure by publication. In all cases of foreclosure of real estate mortgages by publication, a certificate of the publication of foreclosure made by the mortgagee or by an officer of the mortgagee, if the mortgagee is a corporation, or made by an officer or employee of the newspaper that published the notice recorded on or before January 1, 2013 is prima facie evidence of the publication of foreclosure to the same extent as if the certificate had in fact been made by the register of deeds and recorded; certificates made by the mortgagee or by an officer of the mortgagee, if the mortgagee is a corporation, or made by an officer or employee of the newspaper that published the notice recorded on or before January 1, 2013 have the same force and effect as if made by the register of deeds and are valid.

[ 2015, c. 157, §2 (AMD) .]

8. Foreclosure by civil action. All foreclosures commenced on or after October 1, 1975 of real estate mortgages executed on or prior to October 1, 1975 using the method of foreclosure set forth in Title 14, sections 6321 to 6324 for which the period of redemption allowed was not less than one year and that would be valid but for the date of execution of the mortgage are valid and effective according to their terms.

[ 1995, c. 304, §2 (NEW) .]

9. Abstracts of divorce decrees. An abstract of a divorce decree recorded in any registry of deeds prior to March 24, 1987 and otherwise valid that failed to state the residence of any party to the divorce action is valid and has the force and effect of a quitclaim deed releasing all interest in the real estate described in the decree or abstract.

[ 1995, c. 304, §2 (NEW) .]

SECTION HISTORY

1981, c. 181, §3 (NEW). 1981, c. 698, §165 (AMD). 1987, c. 15, §2 (AMD). 1995, c. 304, §2 (RPR). 1997, c. 62, §1 (AMD). 2001, c. 275, §B2 (AMD). 2015, c. 157, §2 (AMD).



33 §353-B. Defects in plats

Any plats of a subdivision approved by the municipal officers of the municipality in which the land is located, recorded prior to January 1, 1970 in the registry of deeds for the county in which the land is located and otherwise valid, except that the same were not approved by a planning board pursuant to the 1944 Revised Statutes, chapter 80, section 85, as amended, the 1954 Revised Statutes, chapter 91, section 94, as amended, the 1954 Revised Statutes, chapter 90-A, section 61, as amended, or the 1964 Revised Statutes, Title 30, section 4956, as amended, are validated. [1981, c. 181, §4 (NEW).]

Any plat or subdivision approved by the planning board of the municipality in which the land is located, recorded prior to January 1, 1970 in the registry of deeds for the county in which the land is located and otherwise valid, except that the same were not approved by the municipal officers pursuant to the 1944 Revised Statutes, chapter 80, section 85, as amended, the 1954 Revised Statutes, chapter 91, section 94, as amended, the 1954 Revised Statutes, chapter 90-A, section 61, as amended, or the 1964 Revised Statutes, Title 30, section 4956, as amended, are validated. [1981, c. 181, §4 (NEW).]

Any plats of a subdivision approved by the planning board or by the municipal officers of the municipality or by both in which the land is located, recorded prior to January 1, 1970 in the registry of deeds for the county in which the land is located and otherwise valid, except that the approval is not noted thereon pursuant to the 1944 Revised Statutes, chapter 80, section 85, as amended, the 1954 Revised Statutes, chapter 91, section 94, as amended, the 1954 Revised Statutes, chapter 90-A, section 61, as amended, or the 1964 Revised Statutes, Title 30, section 4956, as amended, are validated, provided that the approval by the appropriate board can be substantiated by affidavit recorded in the registry of deeds for the county in which the land is located, the recording of the affidavit to be noted on the plat. [1981, c. 181, §4 (NEW).]

Any deed or other instrument for the conveyance of real property or any interest therein in the unorganized or deorganized territory, including plantations, in this State, which was otherwise validly made or placed on record, except that it was made in violation of Title 12, section 687, as enacted by the Public Laws of 1969, chapter 494 and repealed by the Public Laws of 1971, chapter 457, section 7 or made in violation of Title 12, section 685-B, subsection 6, as enacted by the Public Laws of 1971, chapter 457, section 5 and amended by the Public Laws of 1971, chapter 544, section 28-G, is validated. All structures on land in the unorganized or deorganized territory, including plantations, which are not otherwise nuisances, shall not be deemed to be nuisances merely because they are located upon land conveyed by deed or other instrument which lacked evidence of the approval of the Maine Land Use Planning Commission thereon. [1981, c. 181, §4 (NEW); 2011, c. 682, §38 (REV).]

SECTION HISTORY

1981, c. 181, §4 (NEW). 2011, c. 682, §38 (REV).






Subchapter 5: TIMBER AND WOODLANDS

33 §401. Cutting and sale of trees; order of court

Any person seized of a freehold estate, or of a remainder or reversion in fee simple or fee tail, in a tract of woodland or timberland, on which the trees are of a growth and age fit to be cut, may apply to the Superior Court in any county for leave to cut and dispose of such trees and invest the proceeds for the use of the persons interested therein. The court after due notice to all persons interested and a hearing of the parties, if any appear, may appoint one or more persons to examine the land and report to the court, and the court may thereupon order the whole or a part of such trees to be cut and sold and the proceeds brought into court subject to further orders. The court shall appoint one or more commissioners to superintend the cutting and sale of such trees who shall account for the proceeds to the court and be under bond to the clerk for the faithful performance of their trust.



33 §402. -- proceeds invested; income appropriated

The court may cause the net proceeds of sale to be invested in other real estate in the State or in public stocks, to the same uses and under the same limitations as the land; the income thereof to be paid to the persons entitled to the income of the land, or apportioned among the persons interested in the estate, according to their interests.



33 §403. -- appointment of trustees; bond

The court may appoint one or more trustees, removable at its pleasure, to hold said estates or stocks for said uses, who shall give bond with sufficient sureties to the clerk of said court for the faithful discharge of their duty.






Subchapter 6: MISCELLANEOUS PROVISIONS

33 §451. Rights of aliens

An alien may take, hold, convey and devise real estate or any interest therein. All conveyances and devises of such estate or interest already made by or to an alien are valid.



33 §452. Deeds and contracts by agents

Deeds and contracts executed by an authorized agent of a person or corporation in the name of his principal, or in his own name for his principal, are in law the deeds and contracts of such principal.



33 §453. Conveyances for use of county

Conveyances, in whatever form, made to the inhabitants of a county, or to its treasurer, or to a person or committee for its benefit, are as effectual as if made in the corporate name of the county.



33 §454. Church pews

Pews and rights in houses of public worship are real estate. Deeds of them, and levies by execution upon them may be recorded by the clerk of the town where the houses are situated, with the same effect as if recorded in the registry of deeds.



33 §455. Agreements to treat building as personal property

No agreement, that a building erected with the consent of the landowner by one not the owner of the land upon which it is erected shall be and remain personal property, shall be effectual against any person, except the owner of such land, his heirs, devisees and persons having actual notice thereof, unless such agreement is in writing and signed by such landowner or by someone duly authorized for that purpose, and acknowledged and recorded as deeds are required to be acknowledged and recorded under this chapter. This section shall not apply to agreements entered into prior to the 28th day of April, 1903, and then outstanding.



33 §456. Address of buyer

All deeds and other instruments for the conveyance of real property shall contain, in addition to the name of the grantee, his address, including street and number, municipality and state. [1971, c. 57, (NEW).]

SECTION HISTORY

1971, c. 57, (NEW).



33 §457. Error or omission of mailing address

Any error in or omission of mailing address of grantee or mortgagee in the deed, mortgage or other conveyance, required by any provision of this Title, shall not affect in any way the validity, effectiveness or recordability of such deed, mortgage or other conveyance of real estate. [1971, c. 57, (NEW).]

SECTION HISTORY

1971, c. 57, (NEW).



33 §458. Easements or rights-of-way; installation of utility services

1. Easements or rights-of-way established on or after January 1, 1990. The owner of an easement or right-of-way does not have the right by implication to install utility services on or under the easement or right-of-way if:

A. The easement or right-of-way is originally established in a written instrument executed on or after January 1, 1990; and [1989, c. 149, (NEW).]

B. The instrument granting or reserving the easement or right-of-way does not expressly include the right to install utility services. [1989, c. 149, (NEW).]

[ 1989, c. 149, (NEW) .]

2. Definitions. As used in this section, the following terms have the following meanings.

A. "Easement or right-of-way" means the right of a person to pass over the land of another person. [1989, c. 149, (NEW).]

B. "Utility services" includes facilities necessary for the transmission of electricity, gas, telephone communications, cable television, sewerage, water or similar services which are currently or may in the future become available. [1989, c. 149, (NEW).]

[ 1989, c. 149, (NEW) .]

SECTION HISTORY

1989, c. 149, (NEW).






Subchapter 7: TITLE TO ROADS AND WAYS

33 §460. Conveyance of land abutting a road or way

A conveyance of land which abuts a town or private way, county road, highway or proposed, unaccepted way laid out on a subdivision plan recorded in the registry of deeds shall be deemed to convey all of the grantor's interest in the portion of the road or way which abuts the land, except: [1987, c. 385, §3 (RPR).]

1. Proposed, unaccepted ways. With respect to a proposed, unaccepted way laid out on a subdivision plan recorded in the registry of deeds, those rights provided to owners of other lots in the subdivision by Title 23, section 3031; and

[ 1987, c. 385, §3 (NEW) .]

2. All roads and ways. With respect to a town or private way, county road or highway, an easement of access necessary to provide ingress and egress to property adjoining the town or private way, county road or highway which shall be preserved, unless the grantor expressly reserves his title to the road or way by a specific reference to the road or way contained in the conveyance.

[ 1987, c. 385, §3 (NEW) .]

SECTION HISTORY

1973, c. 505, (NEW). 1975, c. 416, (AMD). 1987, c. 385, §3 (RPR).



33 §461. Prior conveyances

Any conveyance made prior to October 3, 1973 which conveyed land abutting upon a town or private way, county road or highway shall be deemed to have conveyed all of the grantor's interest in the portion of such road or way, which abutted said land unless the grantor shall have expressly reserved his title to such road or way by a specific reference thereto contained in said conveyance. This section shall not apply to any conveyance of a lot or lots by reference to a recorded plan. [1973, c. 788, §165 (AMD).]

SECTION HISTORY

1973, c. 505, (NEW). 1973, c. 788, §165 (AMD).



33 §462. Preservation of claims by filing of notice within 2 years

Any grantor who, prior to the effective date of this Act, shall have conveyed land abutting a town or private way, county road or highway, with the intent to reserve his title in such road or way, but who shall not have expressly reserved his title thereto by specific reference as required in section 461, or any person who claims title to any road or way, or discontinued portion thereof, by, through or under, or as the heir, successor, executor, administrator or assign of any such grantor, may preserve his title or claim by filing the notice provided in section 463 in the registry of deeds for the county in which the road or way is located, within 2 years after the effective date of this Act. In any action concerning title to a road or way, or discontinued portion thereof, the burden of proof in establishing the grantor's intent to reserve such title shall be on said grantor or those claiming by, through or under him. [1973, c. 505, (NEW).]

SECTION HISTORY

1973, c. 505, (NEW).



33 §463. Filing of notice; recording fee

In order for the notice specified in section 462 to be effective, it shall contain an accurate description of the road or way, or portion thereof, to which title is being claimed; the name or names of the person or persons on behalf of whom the title is being claimed; and a specific reference by volume and page to the recorded conveyance in which the title to such road or way is alleged to have been reserved by the grantor therein. The register of deeds for the county in which the road or way is located shall accept all such notices presented to him which describe land located in said county and shall enter and record full copies thereof in the same way that deeds and other instruments are recorded and shall be entitled to charge the same fee for the recording thereof as is charged for recording deeds. Within a reasonable time after recording such notice, the register of deeds shall enter upon the margin of the record of the prior conveyance referred to in said notice the volume and page in which the copy of said notice may be found. [1973, c. 505, (NEW).]

SECTION HISTORY

1973, c. 505, (NEW).



33 §464. Persons under a disability; 2-year period not suspended

The notice specified in section 463 may be filed for record by the claimant or by any other person acting on behalf of any claimant who is under a disability or unable to assert a claim on his own behalf, but no disability or lack of knowledge of any kind shall suspend or extend the 2-year period provided for such filing. [1973, c. 505, (NEW).]

SECTION HISTORY

1973, c. 505, (NEW).



33 §465. Abutters own the centerline of road or way

Any person owning land in this State abutting a town or private way, county road or highway, whose predecessors in title have not reserved any title in such road or way as provided in sections 460 and 461, or filed the notice provided in section 462 within the time specified therein, shall be deemed to own to the centerline of such road or way except as provided in sections 466 to 469. [1977, c. 696, §257 (AMD).]

SECTION HISTORY

1973, c. 505, (NEW). 1977, c. 696, §257 (AMD).



33 §466. -- State and municipal owned roads

This subchapter shall not apply to any road or way, title to which is owned by the State or any municipality or other governmental body. [1973, c. 505, (NEW).]

SECTION HISTORY

1973, c. 505, (NEW).



33 §467. -- public easement acquired over opposite sides of road or way in unequal proportion

Where a town or private way, county road or highway shall be, or shall have been, laid out, widened or altered in such a manner that the public easement is located over land taken from the land on opposite sides of such road or way in unequal proportions, then the persons owning the land abutting the road or way on opposite sides thereof, shall each be deemed to own that portion of such road or way which shall have been acquired from their respective sides of such road or way. If it cannot be determined from which side of the road or way the land was so acquired, the owners of the abutting land on opposite sides of such road or way shall each be deemed to own to the centerline thereof. [1973, c. 505, (NEW).]

SECTION HISTORY

1973, c. 505, (NEW).



33 §468. Statutes of limitation not extended

Nothing contained in this subchapter shall be construed to extend the period for the bringing of an action or for the doing of any other required act under any statute of limitations. [1973, c. 505, (NEW).]

SECTION HISTORY

1973, c. 505, (NEW).



33 §469. Liberal construction

This subchapter shall be liberally construed to effect the legislative purpose of clarifying the title to the land underlying roads and ways by eliminating the possibility of ancient claims. [1973, c. 505, (NEW).]

SECTION HISTORY

1973, c. 505, (NEW).



33 §469-A. Title to proposed, unaccepted ways

1. Reservation of title. Any conveyance made before September 29, 1987 that conveyed land abutting upon a proposed, unaccepted way laid out on a subdivision plan recorded in the registry of deeds is deemed to have conveyed all of the grantor's interest in the portion of the way that abuts the land conveyed, unless the grantor expressly reserved the grantor's title to the way by a specific reference to this reservation in the conveyance of the land.

[ 2011, c. 312, §1 (AMD) .]

2. Intent to reserve. Any grantor who, before September 29, 1987, conveyed land abutting a proposed, unaccepted way laid out on a subdivision plan recorded in the registry of deeds with the intent to reserve title to the way, but who did not expressly reserve title to the way as required in subsection 1, or any person who claims title to the way by, through or under the grantor, may preserve the grantor's claim by recording the notice set forth in subsection 3, in the registry of deeds where the pertinent subdivision plan is recorded, within 2 years after September 29, 1987.

[ 2011, c. 312, §1 (AMD) .]

3. Notice. The notice required under subsection 2 shall contain:

A. An intelligible description of the way or portion of a way in which title is being claimed; [1987, c. 385, §4 (NEW).]

B. The name and address of the person on whose behalf the title is being claimed; [1987, c. 385, §4 (NEW).]

C. A description, including specific reference, by date of recording and the volume and page numbers, to that conveyance, of the recorded instrument in which the person claims title to the way or portion of the way which was intended to be reserved; and [1987, c. 385, §4 (NEW).]

D. A duly verified oath taken by the person claiming title before a person authorized to administer oaths. [1987, c. 385, §4 (NEW).]

[ 1987, c. 385, §4 (NEW) .]

4. Register's duties. The register of deeds shall enter upon the margin of the recorded conveyance, described in the notice under subsection 3, paragraph C, the volume and page numbers where the notice is recorded.

The register of deeds may charge the same fee for recording the notice that is charged for recording deeds.

[ 1987, c. 385, §4 (NEW) .]

5. Who may present notice for recording. The notice required under subsection 2 may be presented for recording by the person claiming title or a person acting on his behalf. Disability or lack of knowledge by the person claiming title shall not extend the time limitations related to the recording of the notice.

[ 1987, c. 385, §4 (NEW) .]

6. Lack of reservation. Any person owning land in this State abutting a proposed, unaccepted way or portion of a proposed, unaccepted way, whose predecessors in title had not reserved title in the way under subsection 1 or 2, is deemed to own to the center line of the way or portion of the way, except for a proposed, unaccepted way under subsection 6-A.

[ 2011, c. 312, §2 (AMD) .]

6-A. Bounded by other property. A person owning land in a subdivision abutting a proposed, unaccepted way or portion of a proposed, unaccepted way owns the entire width of the portion of the way that abuts the person's land if:

A. The proposed, unaccepted way or portion of the proposed, unaccepted way is part of the subdivision and is laid out on the subdivision plan recorded in the registry of deeds; [2011, c. 312, §3 (NEW).]

B. The person's predecessors in title had not reserved title in the proposed, unaccepted way or portion of the proposed, unaccepted way under subsection 1 or 2; and [2011, c. 312, §3 (NEW).]

C. The proposed, unaccepted way or portion of the proposed, unaccepted way is bounded on the opposite side by land that is not included in the subdivision. [2011, c. 312, §3 (NEW).]

If the land on the opposite side of a proposed, unaccepted way or a portion of a proposed, unaccepted way under this subsection extends beyond the person's land, then the person owns the entire width of that portion of the extension of the proposed, unaccepted way that is not bounded by another owner's land on the person's side of the way.

[ 2011, c. 312, §3 (NEW) .]

7. Action to establish title. In any action concerning title to a proposed, unaccepted way, the burden of proof concerning the grantor's intent to reserve title shall be on the grantor or those claiming title by, through or under the grantor.

[ 1987, c. 385, §4 (NEW) .]

8. Construction of laws. Nothing contained in this section may be construed to extend the period for the bringing of an action or for the doing of any other required act under any statute of limitations.

This section shall be liberally construed to affect the legislative purpose of clarifying the title to land underlying proposed, unaccepted ways by eliminating the possibility of ancient claims.

[ 1987, c. 385, §4 (NEW) .]

SECTION HISTORY

1987, c. 385, §4 (NEW). 2011, c. 312, §§1-3 (AMD).






Subchapter 8: OMITTED MARITAL RELEASE

33 §470. Failure of spouse to join in release of right and interest by descent

If the spouse of a grantor in a conveyance of land fails to join in the conveyance in release of the spouse's right and interest by descent, such spouse and all persons claiming by, through or under such spouse shall be forever barred from claiming such right and interest by descent by real or mixed action for the recovery of lands, by entry, or otherwise unless such spouse has filed the notice provided in section 472 or has made some other claim of record within the time limited in section 471. [1975, c. 511, (NEW).]

SECTION HISTORY

1975, c. 511, (NEW).



33 §471. Preservation of claims by filing of notice

The spouse of a grantor who, 20 years or more before October 1, 1975, has conveyed land without the joinder therein of such spouse in release of the spouse's right and interest by descent in the land conveyed, and which spouse intends to claim such right and interest, or any person claiming by, through or under the spouse after such right and interest has become vested in the spouse, may preserve such right and interest, or claim thereto, by filing the notice provided in section 472 in the registry of deeds for the county in which the land is located, within 2 years of October 1, 1975. [1977, c. 564, §126 (AMD).]

The spouse of a grantor who, less than 20 years before or at any time after October 1, 1975, has conveyed land without the joinder therein of such spouse in release of the spouse's right and interest by descent in the land conveyed and which spouse intends to claim such right and interest, or any person claiming by, through or under the spouse after said right and interest has become vested in the spouse, may preserve such right and interest, or claim thereto, by filing the notice provided in section 472 in the registry of deeds for the county in which the land is located, before the recording of the conveyance or within the later of 20 years of the date of recording of the conveyance or 2 years of October 1, 1975. [1977, c. 564, §126 (AMD).]

A spouse may also preserve a claim to right and interest by descent by filing the notice provided in section 472 at any time prior to a conveyance in which the spouse does not intend to join in the release of such right and interest. [1975, c. 511, (NEW).]

In all cases the spouse must bring a claim of record for title or possession within one year of the later of the filing of the notice or the vesting of the right and interest. [1975, c. 511, (NEW).]

SECTION HISTORY

1975, c. 511, (NEW). 1977, c. 564, §126 (AMD).



33 §472. Filing of notice; recording fee; indexing

In order for the notice specified in section 471 to be effective, it shall contain an intelligible description of the land in which the right and interest by descent is claimed; the name of the person on whose behalf such right and interest is claimed; the name of the current record owner of the land; a specific reference by date of recording and by volume and page numbers to the recorded conveyance, if any, that omitted the release of such right and interest; and shall be duly verified by oath taken by any person authorized to perform notarial acts. The register of deeds for the county in which the land is located shall accept all such notices presented that describe land located in said county and shall enter and record them in the same manner that deeds and other instruments are recorded and shall be entitled to charge the same fee for the recording thereof as is charged for recording deeds. In indexing such notice, the register of deeds shall enter it in the grantee index of deeds under the name of the claimant appearing in the notice, and in the grantor index of deeds under the name of the record owner appearing in the notice. Within a reasonable time after recording such notice, the register of deeds shall enter upon the margin of the record of the prior conveyance, if any, referred to in said notice the volume and page in which the record of said notice may be found. The person filing the notice shall deliver or mail a copy thereof to the current record owner of the land at the last known address of such owner. [1975, c. 511, (NEW).]

SECTION HISTORY

1975, c. 511, (NEW).



33 §473. Persons under disability; 2-year period not suspended

The notice provided in section 472 may be filed for record by the claimant or any other person acting on behalf of any claimant who is under a disability or unable to assert a claim on his own behalf, but no disability or lack of knowledge of any kind shall suspend or extend the periods provided for such filing. [1975, c. 511, (NEW).]

SECTION HISTORY

1975, c. 511, (NEW).



33 §474. Statutes of limitations not extended; bar or release not affected

Nothing contained in this subchapter shall be construed to extend the period limited for the bringing of an action or for the doing of any other required act or to otherwise extend any statute of limitations; nor shall it be construed to affect the nature of the right and interest by descent, the time at which it becomes vested or any provision of law regarding its bar, release or other disposition. [1975, c. 511, (NEW).]

SECTION HISTORY

1975, c. 511, (NEW).



33 §475. Liberal construction

This subchapter shall be liberally construed to affect the legislative purpose of enhancing the marketability of the title to land by eliminating the possibility of ancient marital interests that are outstanding on the record but are unclaimed. [1975, c. 511, (NEW).]

SECTION HISTORY

1975, c. 511, (NEW).






Subchapter 8-A: CONSERVATION EASEMENTS

33 §476. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 395, §3 (NEW).]

1. Conservation easement. "Conservation easement" means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic or open space values of real property; assuring its availability for agricultural, forest, recreational or open space use; protecting natural resources; or maintaining or enhancing air or water quality of real property.

[ 1985, c. 395, §3 (NEW) .]

2. Holder. "Holder" means:

A. A governmental body empowered to hold an interest in real property under the laws of this State or the United States; or [1985, c. 395, §3 (NEW).]

B. A nonprofit corporation or charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic or open space values of real property; assuring the availability of real property for agricultural, forest, recreational or open space use; protecting natural resources; or maintaining or enhancing air or water quality or preserving the historical, architectural, archaeological or cultural aspects of real property. [1985, c. 395, §3 (NEW).]

[ 1985, c. 395, §3 (NEW) .]

3. Real property. "Real property" includes without limitation surface waters.

[ 2007, c. 412, §1 (AMD) .]

4. Third-party right of enforcement. "Third-party right of enforcement" means a right provided in a conservation easement to enforce any of its terms granted to a governmental body, nonprofit corporation or charitable trust, which, although eligible to be a holder, is not a holder.

[ 1985, c. 395, §3 (NEW) .]

SECTION HISTORY

1985, c. 395, §3 (NEW). 2007, c. 412, §1 (AMD).



33 §477. Creation, conveyance, acceptance and duration

1. Conservation easement. Except as otherwise provided in this subchapter, a conservation easement may be created, conveyed, recorded, assigned or partially released in the same manner as other easements created by written instrument. A conservation easement may be terminated or amended by the parties only as provided in section 477-A, subsection 2.

[ 2007, c. 412, §2 (AMD) .]

2. Right or duty. No right or duty in favor of or against a holder arises under a conservation easement unless it is accepted by the holder and no right in favor of a person having a 3rd-party right of enforcement arises under a conservation easement unless it is accepted by any person having a 3rd-party right of enforcement.

[ 1985, c. 395, §3 (NEW) .]

3. Limitation. Except as provided in this subchapter, a conservation easement is unlimited in duration unless:

A. The instrument creating it otherwise provides; or [1985, c. 395, §3 (NEW).]

B. Change of circumstances renders the easement no longer in the public interest as determined by the court as provided in section 477-A, subsection 2, paragraph B in an action under section 478. [2007, c. 412, §3 (AMD).]

[ 2007, c. 412, §3 (AMD) .]

4. Interest. An interest in real property in existence at the time a conservation easement is created shall not be impaired by it unless the owner of the interest is a party to the conservation easement or consents to it.

[ 1985, c. 395, §3 (NEW) .]

5. Entitled to enter land. The instrument creating a conservation easement must provide in what manner and at what times representatives of the holder of a conservation easement or of any person having a 3rd-party right of enforcement shall be entitled to enter the land to assure compliance.

[ 1985, c. 395, §3 (NEW) .]

SECTION HISTORY

1985, c. 395, §3 (NEW). 2007, c. 412, §§2, 3 (AMD).



33 §477-A. Conservation easement standards

1. Conservation values. A conservation easement executed on or after the effective date of this section must include a statement of the conservation purposes of the easement, the conservation attributes associated with the real property and the benefit to the general public intended to be served by the restriction on uses of the real property subject to the conservation easement.

[ 2007, c. 412, §4 (NEW) .]

2. Amendment and termination. Amendments and termination of a conservation easement may occur only pursuant to this subsection.

A. A conservation easement executed on or after the effective date of this section must include a statement of the holder's power to agree to amendments to the terms of the conservation easement in a manner consistent with the limitations of paragraph B. [2007, c. 412, §4 (NEW).]

B. A conservation easement may not be terminated or amended in such a manner as to materially detract from the conservation values intended for protection without the prior approval of the court in an action in which the Attorney General is made a party. In making this determination, the court shall consider, among other relevant factors, the purposes expressed by the parties in the easement and the public interest. If the value of the landowner's estate is increased by reason of the amendment or termination of a conservation easement, that increase must be paid over to the holder or to such nonprofit or governmental entity as the court may designate, to be used for the protection of conservation lands consistent, as nearly as possible, with the stated publicly beneficial conservation purposes of the easement. [2007, c. 412, §4 (NEW).]

[ 2007, c. 412, §4 (NEW) .]

3. Monitoring. The holder of a conservation easement shall monitor the condition of the real property subject to the conservation easement at least every 3 years and shall prepare and retain a written monitoring report in its permanent records. The holder shall make available to the landowner, upon request, a copy of the monitoring report.

[ 2007, c. 412, §4 (NEW) .]

4. Failure to comply. Failure to comply with the requirements of subsection 1, subsection 2, paragraph A or subsection 3 does not invalidate a conservation easement otherwise entitled to the protections of this subchapter.

[ 2007, c. 412, §4 (NEW) .]

SECTION HISTORY

2007, c. 412, §4 (NEW).



33 §478. Judicial actions

1. Action or intervention. An action affecting a conservation easement may be brought or intervened in by:

A. An owner of an interest in the real property burdened by the easement; [1985, c. 395, §3 (NEW).]

B. A holder of the easement; [2007, c. 412, §5 (AMD).]

C. A person having a 3rd-party right of enforcement; or [2007, c. 412, §5 (AMD).]

D. The Attorney General; except that the Attorney General may initiate action seeking enforcement of a conservation easement only when the parties designated as having the right to do so under the terms of the conservation easement:

(1) Are no longer in legal existence;

(2) Are bankrupt or insolvent;

(3) Cannot be contacted after reasonable diligence to do so; or

(4) After 90 days' prior written notice by the Attorney General of the nature of the asserted failure, have failed to take reasonable actions to bring about compliance with the conservation easement. [2007, c. 412, §5 (NEW).]

[ 2007, c. 412, §5 (AMD) .]

2. Intervention only. An action affecting a conservation easement may be intervened in by a political subdivision of the State in which the real property burdened by the easement is located, in accordance with court rules for permissive intervention.

[ 2007, c. 412, §5 (AMD) .]

3. Power of court. The court may permit termination of a conservation easement or approve amendment to a conservation easement that materially detracts from the conservation values it serves, as provided in section 477-A, subsection 2, paragraph B, and may enforce a conservation easement by injunction or proceeding at law and in equity. A court may deny equitable enforcement of a conservation easement only when it finds that change of circumstances has rendered that easement no longer in the public interest or no longer serving the publicly beneficial conservation purposes identified in the conservation easement. If the court so finds, the court may allow damages as the only remedy in an action to enforce the easement.

[ 2007, c. 412, §5 (AMD) .]

4. Confidentiality of records. Documents and records obtained by the Attorney General, which would otherwise not legally be subject to public disclosure, may be shared with other public agencies but must be held as legally confidential under Title 1, section 402, unless disclosed in the course of a public proceeding in court.

[ 2007, c. 412, §5 (NEW) .]

No comparative economic test may be used to determine under this subchapter if a conservation easement is in the public interest or serves a publicly beneficial conservation purpose. [2007, c. 412, §5 (NEW).]

SECTION HISTORY

1985, c. 395, §3 (NEW). 2007, c. 412, §5 (AMD).



33 §479. Validity

A conservation easement is valid even though: [1985, c. 395, §3 (NEW).]

1. Not appurtenant to interest in real property. It is not appurtenant to or does not run with an interest in real property;

[ 1985, c. 395, §3 (NEW) .]

2. Assigned to another holder. It can be or has been assigned to another holder;

[ 1985, c. 395, §3 (NEW) .]

3. Not recognized at common law. It is not of a character that has been recognized traditionally at common law;

[ 1985, c. 395, §3 (NEW) .]

4. Negative burden. It imposes a negative burden;

[ 1985, c. 395, §3 (NEW) .]

5. Affirmative obligations. It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

[ 1985, c. 395, §3 (NEW) .]

6. Benefit does not touch or concern real property. The benefit does not touch or concern real property;

[ 1985, c. 395, §3 (NEW) .]

7. No privity of estate or of contract. There is no privity of estate or of contract;

[ 2007, c. 412, §6 (AMD) .]

8. Does not run to successors or assigns. It does not run to the successor and assigns of the holder;

[ 2007, c. 412, §7 (AMD) .]

9. Acquired for tax delinquency. A lien has been established for property tax delinquency under Title 36, section 552, or title to the real property subject to the conservation easement has been acquired by procedures for enforcement and foreclosure of delinquent taxes under Title 36, chapter 105, subchapter 9; or

[ 2007, c. 412, §8 (NEW) .]

10. Merger. The title to the real property subject to the conservation easement has been acquired by the holder, unless the holder, with the consent of any 3rd party with rights of enforcement, replaces the conservation easement with legally binding restrictions under a conservation easement or declaration of trust at least as protective of the conservation values of the protected property as provided by the replaced easement.

[ 2007, c. 412, §9 (NEW) .]

SECTION HISTORY

1985, c. 395, §3 (NEW). 2007, c. 412, §§6-9 (AMD).



33 §479-A. Applicability

1. Interest created after effective date. This subchapter applies to any interest created after its effective date which complies with this subchapter, whether designated as a conservation easement or as a covenant, equitable servitude, restriction, easement or otherwise.

[ 1985, c. 395, §3 (NEW) .]

2. Conservation easement created before effective date. This subchapter applies to any conservation easement created before the effective date of this subchapter if the conservation easement would have been enforceable had it been created after the effective date of this subchapter, unless retroactive application contravenes the Constitution of Maine or the United States Constitution.

[ 1985, c. 395, §3 (NEW) .]

3. Subchapter does not invalidate interest. This subchapter does not invalidate any interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement or otherwise, that is enforceable under other laws of this State.

[ 1985, c. 395, §3 (NEW) .]

SECTION HISTORY

1985, c. 395, §3 (NEW).



33 §479-B. Uniformity of application and construction

This subchapter shall be applied and construed to effectuate its general purpose to make uniform the laws with respect to the subject of the subchapter among states enacting it. [1985, c. 395, §3 (NEW).]

SECTION HISTORY

1985, c. 395, §3 (NEW).



33 §479-C. Conservation easement registry

A holder of a conservation easement that is organized or doing business in the State shall annually report to the Department of Agriculture, Conservation and Forestry the book and page number at the registry of deeds for each conservation easement that it holds, the municipality and approximate number of acres protected under each easement and such other information as the Department of Agriculture, Conservation and Forestry determines necessary to fulfill the purposes of this subchapter. The filing must be made by a date and on forms established by the Department of Agriculture, Conservation and Forestry to avoid duplicative filings when possible and otherwise reduce administrative burdens. The annual filing must be accompanied by a $30 fee. The Department of Agriculture, Conservation and Forestry shall maintain a permanent record of the registration and report to the Attorney General any failure of a holder disclosed by the filing or otherwise known to the Department of Agriculture, Conservation and Forestry. The fees established under this section must be held by the Department of Agriculture, Conservation and Forestry in a nonlapsing, special account to defray the costs of maintaining the registry and carrying out its duties under this section. [2011, c. 655, Pt. II, §7 (AMD); 2011, c. 655, Pt. II, §11 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

2007, c. 412, §10 (NEW). 2011, c. 655, Pt. II, §7 (AMD). 2011, c. 655, Pt. II, §11 (AFF). 2011, c. 657, Pt. W, §5 (REV).






Subchapter 9: SIGNATURE OF A NONOWNER SPOUSE

33 §480. Signature of nonowner

An owner of real estate may convey that real estate, or any interest in it free from any claim to the real estate by his nonowner spouse, by deed, mortgage or any other instrument, without signature of his nonowner spouse, unless: [1983, c. 748, §2 (NEW).]

1. Nonbona fide purchaser. The transfer requires signature pursuant to the Title 18-A, section 2-202, subsections (1) and (3); or

[ 1983, c. 748, §2 (NEW) .]

2. Divorce action. The nonowner spouse has filed a claim in the registry of deeds pursuant to Title 19-A, section 953, and either the divorce action is still pending or the nonowner spouse has been granted an interest in the real estate by the court.

[ 1995, c. 694, Pt. D, §60 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

After that conveyance, any claim of the nonowner spouse under probate, divorce or any other laws, shall be against the proceeds of that conveyance and not against the real estate. Notwithstanding any provision of the Maine Probate Code, a mortgage deed does not need to be signed by a nonowner spouse, provided that the mortgage deed secures actual consideration in money or money's worth given in good faith by the mortgagee to the owner. Notwithstanding any provision of the Maine Probate Code or divorce laws, a correcting deed does not need to be signed by a nonowner spouse. [1983, c. 748, §2 (NEW).]

SECTION HISTORY

1983, c. 748, §2 (NEW). 1995, c. 694, §D60 (AMD). 1995, c. 694, §E2 (AFF).









Chapter 8: LAND INSTALLMENT CONTRACTS

33 §481. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 368, (NEW).]

1. Down payment. "Down payment" means the payment made by the purchaser to the vendor on account of the purchase price at or before the time of the execution of a land installment contract.

[ 1983, c. 368, (NEW) .]

2. Land installment contract. "Land installment contract" means an agreement under which the vendor agrees to sell an interest in property to the purchaser and the purchaser agrees to pay the purchase price in 5 or more subsequent payments exclusive of the down payment, if any, and the vendor retains title to the property as security for the purchaser's obligation under the agreement. Land installment contracts do not include option contracts for the purchase of real property or purchase and sale agreements entered into with the good faith expectation of a separate transaction in which a 3rd party or the seller agrees to finance the purchase price in a single installment.

[ 1983, c. 368, (NEW) .]

3. Property. "Property" means improved real property located in this State, sold to be occupied as a dwelling.

[ 1983, c. 368, (NEW) .]

4. Purchaser. "Purchaser" means an individual who purchases property subject to a land installment contract, or any legal successor in interest to him, regardless of whether the individual has entered into an agreement as to extension, default or refund.

[ 1983, c. 368, (NEW) .]

5. Vendor. "Vendor" means a person who makes a sale of property by means of a land installment contract or his successor in interest.

[ 1983, c. 368, (NEW) .]

SECTION HISTORY

1983, c. 368, (NEW).



33 §482. Minimum contents of land installment contracts; recordation

1. Contents. A land installment contract shall be executed in duplicate and a copy of the contract shall be provided to the vendor and the purchaser. The contract shall contain at least the following provisions:

A. The full names and post-office addresses of all the parties to the contract; [1983, c. 368, (NEW).]

B. The date the contract is signed by each party; [1983, c. 368, (NEW).]

C. A legal description of the property conveyed; [1983, c. 368, (NEW).]

D. The sales price of the property conveyed; [1983, c. 368, (NEW).]

E. Any charges or fees for services included in the contract separate from the sales price; [1983, c. 368, (NEW).]

F. The amount of the purchaser's down payment; [1983, c. 368, (NEW).]

G. The principal balance owed by the purchaser, which is the sum of the amounts described in paragraphs D and E, less the amount described in paragraph F; [1983, c. 368, (NEW).]

H. The amount and due date of each installment payment and the total number of installment payments; [1983, c. 368, (NEW).]

I. The interest rate on the unpaid balance and the method of determining the interest rate; [1983, c. 368, (NEW).]

J. A conspicuous statement of any encumbrances against the property, including a statement of any pending order of any public agency or other matters of public record affecting the property; [1983, c. 368, (NEW).]

K. A statement which explains that the contract is not a mortgage and that the purchaser does not obtain title to the property until the purchase price is paid in full; [1983, c. 368, (NEW).]

L. A statement of the rights of the buyer established by Title 14, section 6111 to cure a default by the buyer; [1993, c. 373, §3 (AMD).]

M. A provision that the vendor provide evidence of title by copy of deed, or otherwise, at the time of the execution of the agreement and, if the vendor is not prepared to deliver a full warranty deed on completion of the contract, a description of the deed which the vendor will deliver on completion; [1983, c. 368, (NEW).]

N. A provision that, if the vendor defaults on any mortgage on the property, the purchaser may pay on the mortgage and receive credit on the land installment contract; [1983, c. 368, (NEW).]

O. A requirement that the purchaser shall be responsible for the payment of taxes, assessments and other charges against the property from the date of the contract, unless agreed to the contrary; [1983, c. 368, (NEW).]

P. A provision that the purchaser has the right to accelerate or prepay any installment payments without penalty, unless agreed to the contrary; and [1983, c. 368, (NEW).]

Q. A clear and conspicuous provision above the place for the signature of the purchaser which acknowledges receipt by the purchaser of a copy of the land installment contract signed by the vendor. [1983, c. 368, (NEW).]

[ 1993, c. 373, §3 (AMD) .]

2. Recordation. Within 20 days after the contract has been signed by both the vendor and the purchaser, the vendor shall cause a copy of the contract or a memorandum of the contract to be recorded at the purchaser's expense in the registry of deeds in the county where the property sold under the contract is located. If a memorandum of the contract is recorded, it shall be entitled "Memorandum of a Land Installment Contract" and shall contain, as a minimum, the names of the parties, the signatures of the parties, a description of the property and applicable time periods. A person other than a vendor and purchaser may rely on the recorded materials in determining whether the requirements of this subsection have been met.

[ 1983, c. 368, (NEW) .]

3. Other disclosures. Disclosures made by the vendor pursuant to Title 9-A, Article 8-A, Truth-in-Lending, are deemed to comply with subsection 1, paragraphs D to I.

[ 2011, c. 427, Pt. D, §22 (AMD) .]

SECTION HISTORY

1983, c. 368, (NEW). 1993, c. 373, §3 (AMD). 2011, c. 427, Pt. D, §22 (AMD).






Chapter 9: MORTGAGES OF REAL PROPERTY

Subchapter 1: GENERAL PROVISIONS

33 §501. Forms

Mortgages of real estate include those made in the usual form, in which the condition is set forth in the deed, and those made by a conveyance appearing on its face to be absolute, with a separate instrument of defeasance executed at the same time or as part of the same transaction.



33 §501-A. "Power of sale"

The following "power" is known as "The Statutory Power of Sale" and may be included in any mortgage or incorporated by reference in any mortgage granted by a corporation, partnership, including a limited partnership or a limited liability partnership, limited liability company or trustee of a trust and, if included in the mortgage, the mortgage may be foreclosed pursuant to Title 14, chapter 713, subchapter 3. The power of sale may not be used to foreclose a mortgage deed granted by a trustee of a trust if at the time the mortgage deed is given the real estate is used exclusively for residential purposes, the real estate has 4 or fewer residential units and one of the units is the principal residence of the owner of at least 1/2 of the beneficial interest in the trust. If the mortgage deed contains a statement that at the time the mortgage deed is given the real estate encumbered by the mortgage deed is not used exclusively for residential purposes, that the real estate has more than 4 residential units or that none of the residential units is the principal residence of the owner of at least 1/2 of the beneficial interest in the trust, the statement conclusively establishes these facts and the mortgage deed may be foreclosed by the power of sale. [2015, c. 147, §7 (AMD).]

POWER

Upon any default in the performance or the observance of the foregoing or other condition, the mortgagee or the mortgagee's executors, administrators, successors or assigns, or the agent or attorney of the mortgagee or the mortgagee's executors, administrators, successors or assigns, may sell the mortgaged premises or such portion thereof as may remain subject to the mortgage in case of any partial release thereof, either as a whole or in parcels, together with all improvements that may be thereon, by a public sale in the county where the real estate then subject to the mortgage is situated, or, if more than one parcel is then subject thereto, then in the county where one of said parcels is situated, or at such place as may be designated for the purpose in the mortgage, first complying with the terms of the mortgage and the statutes relating to the foreclosure of mortgage by the exercise of a power of sale, and the mortgagee or the mortgagee's executors, administrators, successors or assigns or the agent or attorney of the mortgagee or the mortgagee's executors, administrators, successors or assigns may convey the same by proper deed or deeds to the purchaser or purchasers absolutely and in fee simple; and such sale forever bars the mortgagor and all persons claiming under it from all right and interest in the mortgaged premises, whether at law or in equity. [2015, c. 147, §7 (AMD).]

SECTION HISTORY

1967, c. 424, §4 (NEW). 1991, c. 134, §3 (AMD). 1991, c. 768, §§3,4 (AMD). 1993, c. 277, §§3,4 (AMD). 1993, c. 277, §5 (AFF). 1995, c. 106, §2 (AMD). 1995, c. 106, §2 (AMD). 2015, c. 147, §7 (AMD).



33 §502. Entry by mortgagee

A mortgagee, or person claiming under him, may enter on the premises or recover possession thereof, before or after breach of condition, when there is no agreement to the contrary. In such case, if the mortgage is afterwards redeemed, the amount of the clear rents and profits from the time of taking possession shall be accounted for and deducted from the sum due on the mortgage.



33 §503. Property insurance

No person or financial institution making a residential mortgage loan for one to 4 residential units may, as a condition of the mortgage or as a term of the mortgage deed, require that the mortgagor carry property insurance on the property which is the subject of the mortgage in excess of the replacement cost of any buildings or appurtenances subject to the mortgage. [1985, c. 182, (NEW).]

SECTION HISTORY

1985, c. 182, (NEW).



33 §504. Interest on residential mortgage escrow accounts

1. Loan provisions required. A mortgage deed resulting from a mortgage loan must contain provisions for payment of interest on the escrow balance in accordance with Title 9-B, section 429 if:

A. The mortgage is on owner-occupied residential property of not more than 4 units; and [1991, c. 118, §1 (NEW).]

B. The loan or note requires payments into a mandatory escrow account. [1991, c. 118, §1 (NEW).]

[ 1991, c. 118, §1 (NEW) .]

2. Applicability. The requirements of this section apply to any residential mortgage deed dated on or after January 1, 1992.

[ 1991, c. 118, §1 (NEW) .]

SECTION HISTORY

1991, c. 118, §1 (NEW).



33 §505. Open-end mortgages

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Contingent obligations" means obligations that become fixed or certain at some time after the recording of a mortgage securing those obligations, such as obligations under a guarantee. Contingent obligations have priority from the date of recording of the mortgage, in the full amount of the contingent obligation identified in the mortgage, if the maximum amount of the contingent obligation secured by the mortgage is stated in the mortgage. [1993, c. 229, §3 (NEW).]

B. "Future advances" means debts or obligations secured by a mortgage that arise subsequent to the execution and recording of the mortgage; except that the term does not include protective advances or contingent obligations. The term "future advances" includes only those advances made to or for the account of debtors designated in the mortgage. Future advances have priority as provided in this section. [1993, c. 229, §3 (NEW).]

C. "Protective advances" means advances made by a mortgagee that are necessary to protect the mortgagee's security interest, to collect amounts due to the mortgagee or represent interest earned on an obligation secured by the mortgage. Protective advances have priority from the date of recording of a mortgage. [1993, c. 229, §3 (NEW).]

[ 1993, c. 229, §3 (NEW) .]

2. Authorization. An interest in real property that may be conveyed as security for a debt or other obligation may be mortgaged to secure future advances up to a total amount outstanding from time to time as stated in the mortgage instrument. Future advances secured by such a mortgage instrument have priority over persons who, subsequent to the recording of the mortgage, acquire any rights in or liens upon the mortgaged real estate, in accordance with subsection 5, only if the mortgage instrument states that it secures future advances and specifies the total amount of debts or obligations, including future advances, that it may secure from time to time.

[ 1993, c. 229, §3 (NEW) .]

3. Applicability limited. This section may not be construed to affect or otherwise change existing law that allows mortgages to secure existing debts or obligations, debts or obligations created simultaneously with the execution of the mortgage, contingent obligations, protective advances, accrued interest and other debts or obligations that may be secured by a mortgage under existing law, but if such a mortgage states no or nominal consideration and does not expressly provide for future advances, the mortgage does not afford security for any advances made subsequent to the execution of the mortgage, other than protective advances.

[ 1993, c. 229, §3 (NEW) .]

4. Validity; requirements. A mortgage securing future advances remains valid and retains its priority even if no funds have been advanced or all future advances have been repaid as long as an agreement regarding future advances remains in effect. Upon termination of the agreement regarding future advances and repayment of all amounts secured by the mortgage, the mortgage must be discharged.

[ 1993, c. 229, §3 (NEW) .]

5. Priority. Future advances secured by a mortgage have priority over the rights of all persons who, subsequent to the recording of such a mortgage, acquire any rights in or liens upon the mortgaged real estate to the extent that the aggregate amount of all debts or obligations secured at any one time, including future advances but excluding protective advances, does not exceed the total amount stated in the mortgage, subject to the following.

A. The mortgagor or a successor in interest may file in the same recording office in which the original mortgage is filed and send to the mortgagee by registered mail, return receipt requested, a written notice limiting the amount of future advances, other than advances made pursuant to a commitment as defined in Title 11, section 9-1102, subsection (68), secured by that mortgage to not less than the amount actually advanced as of the end of the 3rd business day following the delivery of the notice. [1999, c. 699, Pt. D, §21 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

B. A person who, subsequent to the recording of such a mortgage, acquires any rights in or liens upon the mortgaged real estate and has perfected those rights by all required filings or recordings may send to the mortgagee by registered mail, return receipt requested, a written notice stating that future advances made by the mortgagee after the end of the 3rd business day following receipt of the notice are junior to that person's rights in or liens upon the mortgaged real estate, except that the written notice does not affect the priority of advances made pursuant to a real property construction or improvement financing agreement as defined in the United States Internal Revenue Code of 1986, Section 6323(c) and any amendments as of December 31, 1991. [1993, c. 229, §3 (NEW).]

For purposes of this subsection, an advance made pursuant to a credit card or a negotiable instrument drawn against a credit account secured by a mortgage is deemed to have been made on the earlier of the date on the negotiable instrument or credit card voucher and the date the debtor received value in exchange for the negotiable instrument or credit card voucher.

[ 1999, c. 699, Pt. D, §21 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

6. Amount of future advances in excess of mortgage amount. Until repaid, the amount by which a future advance causes the aggregate amount of all debts or obligations secured at any one time, exclusive of protective advances, to exceed the total amount stated in the mortgage does not have priority over persons who, subsequent to the recording of the mortgage, acquire any rights in or liens upon the mortgaged real estate. The mortgagee may credit repayments first to amounts exceeding the total amount of secured debts or obligations stated in the mortgage.

[ 1993, c. 229, §3 (NEW) .]

7. Application. This section applies to mortgages that are recorded on or after January 1, 1994.

[ 1993, c. 229, §3 (NEW) .]

SECTION HISTORY

1993, c. 229, §3 (NEW). 1999, c. 699, §D21 (AMD). 1999, c. 699, §D30 (AFF).



33 §506. Undocumented mortgage agreements

In a residential mortgage loan closing, a buyer, seller or settlement agent may not knowingly be a party to a financial or other arrangement not reflected in the loan settlement statement if the effect of that arrangement is to substantially overstate the contract sales price. Any violation of this section constitutes a violation of the Maine Unfair Trade Practices Act. [2005, c. 161, §1 (NEW).]

§506. Disclosure regarding private mortgage insurance

(As enacted by PL 2005, c. 211, §1 is REALLOCATED TO TITLE 33, SECTION 507)

SECTION HISTORY

RR 2005, c. 1, §16 (RAL). 2005, c. 161, §1 (NEW). 2005, c. 211, §1 (NEW).



33 §507. Disclosure regarding private mortgage insurance (REALLOCATED FROM TITLE 33, SECTION 506)

(REALLOCATED FROM TITLE 33, SECTION 506)

With respect to a mortgage loan on residential real property for which the processor or underwriter of that loan also engages in the business of private mortgage insurance, a supervised lender, as defined in Title 9-A, section 1-301, subsection 39, or a loan broker, as defined in Title 9-A, section 10-102, shall disclose to the loan applicant at the time of application the fact that the processor or underwriter is also in the business of private mortgage insurance. Failure to provide the disclosure required by this section does not annul, alter or affect the validity or enforceability of the mortgage loan. [2011, c. 691, Pt. A, §38 (AMD).]

SECTION HISTORY

RR 2005, c. 1, §16 (RAL). 2011, c. 691, Pt. A, §38 (AMD).



33 §508. Nominee mortgagees

1. Authority presumed. A person or entity that is named as nominee to hold a mortgage for another person or entity, in an instrument creating or assigning the mortgage, is presumed to have the authority to execute an assignment, partial release, discharge or other instrument that affects the title to the mortgaged property unless the person or entity on whose behalf the nominee is named:

A. Explicitly negates such authority within the instrument in which the nominee is named; or [2015, c. 289, §1 (NEW).]

B. Executes a separate instrument that explicitly negates such authority and that is recorded in the registry of deeds within the county or district in which the mortgaged property is located. [2015, c. 289, §1 (NEW).]

[ 2015, c. 289, §1 (NEW) .]

2. Instrument valid. An assignment, partial release, discharge or other instrument affecting the title to mortgaged property or any interest in the property that is otherwise valid and that is executed by a nominee mortgagee with authority as provided in subsection 1 is valid even if the assignment, partial release, discharge or other instrument does not state the authority of the nominee mortgagee to take the action.

[ 2015, c. 289, §1 (NEW) .]

3. Statement not a limitation of authority. A statement in an instrument described in this section to the effect that, for purposes of recording, the nominee mortgagee is the mortgagee of record, or any statement of similar meaning, may not be considered to be a limitation upon the authority of the nominee mortgagee.

[ 2015, c. 289, §1 (NEW) .]

4. Application. This section applies exclusively to any discharge or partial release issued prior to the effective date of this section, whether made by a nominee mortgagee or by a subsequent assignee; to discharges or partial releases issued on or subsequent to the effective date of this section, whether made by a nominee mortgagee or by a subsequent assignee; and to any assignment or other instrument affecting title to a mortgaged property that is the subject of a foreclosure judgment or other legal judgment affecting title to a mortgaged property for which, as of the effective date of this section, either the period for appeal has run with no appeal having been filed or all rights of appeal have been exhausted.

[ 2015, c. 289, §1 (NEW) .]

SECTION HISTORY

2015, c. 289, §1 (NEW).






Subchapter 1-A: FUNDED SETTLEMENT ACT

33 §521. Short title

This subchapter may be known and cited as the "Funded Settlement Act". [1999, c. 145, §1 (NEW).]

SECTION HISTORY

1999, c. 145, §1 (NEW).



33 §522. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 145, §1 (NEW).]

1. Disbursement of loan funds. "Disbursement of loan funds" means the delivery of the loan funds by the lender to the settlement agent in one or more of the following forms:

A. Cash; [1999, c. 145, §1 (NEW).]

B. Wired funds or electronic transfer; [1999, c. 145, §1 (NEW).]

C. Certified check; [1999, c. 145, §1 (NEW).]

D. Checks issued by a governmental entity or instrumentality; [1999, c. 145, §1 (NEW).]

E. Cashier's check, teller's check or any transfer of funds by check or otherwise that is finally collected and unconditionally available to the settlement agent; [1999, c. 145, §1 (NEW).]

F. Checks or other drafts drawn by a state-chartered or federally chartered financial institution; [1999, c. 145, §1 (NEW).]

G. Checks or other drafts drawn by a state-chartered or federally chartered credit union; or [1999, c. 145, §1 (NEW).]

H. Checks issued by an insurance company licensed and regulated by the Bureau of Insurance. [1999, c. 145, §1 (NEW).]

[ 1999, c. 145, §1 (NEW) .]

2. Disbursement of settlement proceeds. "Disbursement of settlement proceeds" means the payment or sending of all proceeds of the transaction to the person or account designated to receive the proceeds.

[ 1999, c. 145, §1 (NEW) .]

3. Lender. "Lender" means a person regularly engaged in making loans secured by mortgages on real estate and to whom the debt is initially payable on the face of the loan documents. A person is regularly engaged in making such loans if the person made 5 or more loans subject to this subchapter in the preceding calendar year or has made 5 or more such loans in the then current calendar year.

[ 1999, c. 145, §1 (NEW) .]

4. Loan closing. "Loan closing" means that time agreed upon by the borrower and lender when the execution of the loan documents by the borrower and the receipt of those executed documents by the lender or settlement agent occur.

[ 1999, c. 145, §1 (NEW) .]

5. Loan documents. "Loan documents" means the note evidencing the debt due the lender, the mortgage securing the debt due to the lender and any other documents required by the lender to be executed by the borrower as a part of the transaction and includes any documents that may reasonably be required by the lender as a condition to disbursement of the settlement proceeds.

[ 1999, c. 145, §1 (NEW) .]

6. Loan funds. "Loan funds" means the proceeds of the loan to be disbursed by the lender to others at loan closing.

[ 1999, c. 145, §1 (NEW) .]

7. Settlement. "Settlement" means the time when the settlement agent has received the loan funds, loan documents and other documents and funds to carry out the terms of the contract between the parties and the settlement agent reasonably determines that all conditions for disbursement of the settlement proceeds as required by applicable law or such contracts have been satisfied. "Parties" as used in this subsection means the seller, purchaser, borrower, lender and the settlement agent.

[ 1999, c. 145, §1 (NEW) .]

8. Settlement agent. "Settlement agent" means the person responsible for conducting the settlement and disbursement of the settlement proceeds and includes an individual, corporation, partnership or other entity conducting the settlement and disbursement of loan proceeds. The lender may be the settlement agent.

[ 1999, c. 145, §1 (NEW) .]

SECTION HISTORY

1999, c. 145, §1 (NEW).



33 §523. Applicability

This subchapter applies to transactions: [1999, c. 145, §1 (NEW).]

1. Purposes. That are incurred primarily for personal, family or household purposes;

[ 1999, c. 145, §1 (NEW) .]

2. Not open-end credit. That are not open-end credit as that term is defined in Title 9-A, section 1-301, subsection 26;

[ 1999, c. 145, §1 (NEW) .]

3. Not involving multiple advances. That do not contemplate multiple advances of funds as set forth in or required by the terms of the loan documents;

[ 1999, c. 145, §1 (NEW) .]

4. Location of lender or closing. When the lending office or branch from which the loan is made is located in this State or the loan closing occurs within this State; and

[ 1999, c. 145, §1 (NEW) .]

5. Secured by mortgages. That are secured by mortgages on real estate containing not more than 4 residential dwelling units.

[ 1999, c. 145, §1 (NEW) .]

SECTION HISTORY

1999, c. 145, §1 (NEW).



33 §524. Duty of lender

The lender shall cause, at or before loan closing, disbursement of loan funds to the settlement agent; however, in the case of any loan when a right of rescission applies and has not been exercised, the lender shall cause disbursement of loan funds to the settlement agent prior to noon of the first business day after the expiration of the rescission period required under the federal Truth-in-Lending Act, 15 United States Code, Section 1601, et seq. and the state truth-in-lending provisions, Title 9-A, Article 8-A, as applicable. [2011, c. 427, Pt. D, §23 (AMD).]

SECTION HISTORY

1999, c. 145, §1 (NEW). 2011, c. 427, Pt. D, §23 (AMD).



33 §525. Duty of settlement agent

The settlement agent shall cause recordation of any deed, mortgage or other documents required to be recorded and shall cause disbursement of settlement proceeds within 2 business days of settlement or, when any right of rescission applies pursuant to the federal Truth-in-Lending Act, 15 United States Code, Section 1601 et seq. or the state truth-in-lending provisions, Title 9-A, Article 8-A, as applicable, at the time that the settlement agent reasonably determines that such right of rescission has not been exercised. [2011, c. 427, Pt. D, §24 (AMD).]

SECTION HISTORY

1999, c. 145, §1 (NEW). 2011, c. 427, Pt. D, §24 (AMD).



33 §526. Penalty

1. Consumer remedies. A lender or settlement agent who violates any provision of this subchapter and causes actual damage to a consumer is subject to a civil action by the aggrieved consumer in which the consumer has the right to recover the greater of actual damages in an amount determined by the court or, except as provided in subsection 2, an amount determined by the court not less than $250 nor more than $1,000, plus costs of the action together with reasonable attorney's fees.

[ 1999, c. 145, §1 (NEW) .]

2. Bona fide error. Liability under subsection 1 is limited to actual damages, plus costs of the action together with reasonable attorney's fees, if the lender or settlement agent shows by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid any such error.

[ 1999, c. 145, §1 (NEW) .]

3. Limitation of actions. An action may not be brought pursuant to this subchapter more than 2 years after the violation occurred.

[ 1999, c. 145, §1 (NEW) .]

SECTION HISTORY

1999, c. 145, §1 (NEW).



33 §527. Enforcement

With respect to lenders that are supervised financial organizations as that term is defined in Title 9-A, section 1-301, subsection 38-A, a violation of this subchapter is deemed an anticompetitive and deceptive practice and the Superintendent of Financial Institutions may take appropriate action to ensure compliance with this subchapter. With respect to all other supervised lenders, as that term is defined in Title 9-A, section 1-301, subsection 39, the Director of Consumer Credit Regulation may take such action. [1999, c. 145, §1 (NEW); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

SECTION HISTORY

1999, c. 145, §1 (NEW). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



33 §528. Privacy duties of settlement agents

A settlement agent shall comply with the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations, as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001); the Federal Trade Commission, 16 Code of Federal Regulations, Part 313 (2001); or the Securities and Exchange Commission, 17 Code of Federal Regulations, Part 248 (2001), if the settlement agent is a financial institution as defined in those regulations. This section is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24. [2001, c. 262, Pt. E, §5 (NEW).]

SECTION HISTORY

2001, c. 262, §E5 (NEW).






Subchapter 2: DISCHARGE OF MORTGAGES

33 §551. Entry on record; neglect to discharge

A mortgage only may be discharged by a written instrument acknowledging the satisfaction thereof and signed and acknowledged by the mortgagee or by the mortgagee's duly authorized officer or agent, personal representative or assignee. The instrument must recite the name or identity of the mortgagee and mortgagor, or their successors in interest and the record location of the mortgage discharged. The instrument, when recorded, has the same effect as a deed of release duly acknowledged and recorded. [1999, c. 230, §1 (AMD); 1999, c. 230, §2 (AFF).]

Within 60 days after full performance of the conditions of the mortgage, the mortgagee shall record a valid and complete release of mortgage together with any instrument of assignment necessary to establish the mortgagee's record ownership of the mortgage. Within 30 days after receiving the recorded release of the mortgage from the registry of deeds, the mortgagee shall send the release by first class mail to the mortgagor’s address as listed in the mortgage agreement or to an address specified in writing by the mortgagor for this purpose. As used in this paragraph, the term "mortgagee" means both the owner of the mortgage at the time it is satisfied and any servicer who receives the final payment satisfying the debt. If a release is not transmitted to the registry of deeds within 60 days, the owner and any such servicer are jointly and severally liable to an aggrieved party for damages equal to exemplary damages of $200 per week after expiration of the 60 days, up to an aggregate maximum of $5,000 for all aggrieved parties or the actual loss sustained by the aggrieved party, whichever is greater. If multiple aggrieved parties seek exemplary damages, the court shall equitably allocate the maximum amount. If the release is not sent by first class mail to the mortgagor’s address as listed in the mortgage agreement or to an address specified in writing by the mortgagor for this purpose within 30 days after receiving the recorded release, the mortgagee is liable to an aggrieved party for damages equal to exemplary damages of $500. The mortgagee is also liable for court costs and reasonable attorney's fees in any successful action to enforce the liability imposed under this paragraph. The mortgagee may charge the mortgagor for any recording fees incurred in recording the release of mortgage and any postage fees incurred in sending the release to the mortgagor. [2011, c. 146, §1 (AMD).]

With respect to a mortgage securing an open-end line of credit, the 60-day period to deliver a release commences after the mortgagor delivers to the address designated for payments under the line of credit a written request to terminate the line and the mortgage together with payment in full of all amounts secured by the mortgage. The mortgagee may designate in writing a different address for delivery of written notices under this paragraph. [1999, c. 230, §1 (NEW); 1999, c. 230, §2 (AFF).]

All discharges of recorded mortgages, attachments or liens of any nature must be recorded by a written instrument and, except for termination statements filed pursuant to Title 11, section 9-1513, acknowledged in same manner as other instruments presented for record and no such discharges may be permitted by entry in the margin of the instrument to be discharged. [1999, c. 699, Pt. D, §22 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

SECTION HISTORY

1973, c. 18, (AMD). 1973, c. 625, §226 (AMD). 1973, c. 788, §166 (AMD). 1977, c. 100, §§1,2 (AMD). 1999, c. 230, §1 (AMD). 1999, c. 230, §2 (AFF). 1999, c. 699, §D22 (AMD). 1999, c. 699, §D30 (AFF). 2011, c. 146, §1 (AMD).



33 §552. Validation

All marginal discharges of mortgages recorded prior to April 1, 1974, duly attested by the register of deeds as being recorded from discharge in margin of original mortgage, are validated and have the same effect as if made as provided in section 551. [1997, c. 103, §1 (AMD).]

SECTION HISTORY

1997, c. 103, §1 (AMD).



33 §553. Discharge by attorney (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 534, §1 (RP).



33 §553-A. Discharge by attorney

1. Affidavit. A recorded mortgage on a residential owner-occupied one-to-4-family dwelling may be discharged in the office of the registry of deeds by an attorney-at-law licensed to practice in the State if the mortgagee, after receipt of payment of the mortgage in accordance with the payoff statement furnished to the mortgagor by the mortgagee, fails to make that discharge or to execute and acknowledge a deed of release of the mortgage. The attorney shall execute and record an affidavit in the registry of deeds affirming that:

A. The affiant is an attorney-at-law in good standing and licensed to practice in the State; [1993, c. 534, §2 (NEW).]

B. The affidavit is made at the request of the mortgagor or the mortgagor's executor, administrator, successor, assignee or transferee or the transferee's mortgagee; [1993, c. 534, §2 (NEW).]

C. The mortgagee has provided a payoff statement with respect to the loan secured by the mortgage; [1993, c. 534, §2 (NEW).]

D. The mortgagee has received payment that has been proved by a bank check, certified check or attorney client funds account check negotiated by the mortgagee or by evidence of receipt of payment by the mortgagee; [1993, c. 534, §2 (NEW).]

E. More than 30 days have elapsed since the payment was received by the mortgagee; and [1993, c. 534, §2 (NEW).]

F. The mortgagee has received written notification by certified mail 15 days in advance, sent to the mortgagee's last known address, that the affiant intends to execute and record an affidavit in accordance with this section, enclosing a copy of the proposed affidavit; the mortgagee has not delivered a discharge or deed of release in response to the notification; and the mortgagor has complied with any request made by the mortgagee for additional payment at least 15 days before the date of the affidavit. [1993, c. 534, §2 (NEW).]

[ 1993, c. 534, §2 (NEW) .]

2. Name; address; mortgagee; mortgagor. The affidavit must include the names and addresses of the mortgagor and the mortgagee, the date of the mortgage, the title reference and similar information with respect to recorded assignment of the mortgage.

[ 1993, c. 534, §2 (NEW) .]

3. Copy. The affiant shall attach to the affidavit the following, certifying that each copy is a true copy of the original document:

A. Photostatic copies of the documentary evidence that payment has been received by the mortgagee, including the mortgagee's endorsement of a bank check, certified check or attorney client funds account check; and [1993, c. 534, §2 (NEW).]

B. A photostatic copy of the payoff statement if that statement is made in writing. [1993, c. 534, §2 (NEW).]

[ 1993, c. 534, §2 (NEW) .]

4. Effect. An affidavit recorded under this section has the same effect as a recorded discharge.

[ 1993, c. 534, §2 (NEW) .]

5. Exception. A mortgage may not be discharged as provided by this section if the holder of the mortgage at the time a discharge is sought is a financial institution or credit union authorized to do business in the State as defined in Title 9-B, section 131, subsection 12-A or 17-A.

[ 1995, c. 94, §1 (AMD) .]

SECTION HISTORY

1993, c. 534, §2 (NEW). 1995, c. 94, §1 (AMD).









Chapter 10: UNIT OWNERSHIP

Subchapter 1: UNIT OWNERSHIP

33 §560. Short title

This chapter shall be known as the "Unit Ownership Act." [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §561. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1977, c. 696, §258 (RPR).]

1. Association of unit owners. "Association of unit owners" means all of the unit owners acting as a group in accordance with the bylaws and declaration.

[ 1965, c. 357, (NEW) .]

2. Building. "Building" means a building or buildings containing one or more units and comprising a part of the property, and designated with a name.

[ 1971, c. 73, §1 (AMD) .]

3. Common areas and facilities. "Common areas and facilities", unless otherwise provided in the declaration, means and includes:

A. The land on which the building is located; [1965, c. 357, (NEW).]

B. The foundations, columns, girders, beams, supports, main walls, roofs, halls, corridors, lobbies, stairs, stairways, fire escapes, and entrances and exits of the building; [1965, c. 357, (NEW).]

C. The basements, yards, gardens, parking areas and storage spaces; [1965, c. 357, (NEW).]

D. The premises for the lodging of janitors or persons in charge of the property; [1965, c. 357, (NEW).]

E. Installations of central services such as power, light, gas, hot and cold water, heating, refrigeration, air conditioning and incinerating; [1965, c. 357, (NEW).]

F. The elevators, tanks, pumps, motors, fans, compressors, ducts and, in general, all apparatus and installations existing for common use; [1965, c. 357, (NEW).]

G. Such community and commercial facilities as may be provided for in the declaration; and [1965, c. 357, (NEW).]

H. All other parts of the property necessary or convenient to its existence, maintenance and safety, or normally in common use. [1965, c. 357, (NEW).]

[ 1965, c. 357, (NEW) .]

4. Common expenses. "Common expenses" means and includes:

A. Expenses of administration, maintenance, repair or replacement of the common areas and facilities; [1965, c. 357, (NEW).]

B. Expenses declared common expenses by provisions of this chapter, or by the declaration or the bylaws; [1965, c. 357, (NEW).]

C. Expenses agreed upon as common expenses by the association of unit owners and lawfully assessed against the unit owners in accordance with the bylaws. [1965, c. 357, (NEW).]

[ 1965, c. 357, (NEW) .]

5. Common profits. "Common profits" means the balance of all income, rents, profits and revenues from the common areas and facilities remaining after the deduction of the common expenses.

[ 1965, c. 357, (NEW) .]

6. Declaration. "Declaration" means the instrument by which the property is recorded, in the manner provided for the recording of deeds.

[ 1965, c. 357, (NEW) .]

7. Limited common areas and facilities. "Limited common areas and facilities" means and includes those common areas and facilities designated in the declaration as reserved for use of a certain unit or certain units to the exclusion of the other units.

[ 1965, c. 357, (NEW) .]

8. Majority or majority of unit owners. "Majority or majority of unit owners" means the owners of more than 50% in the aggregate in interest of the undivided ownership of the common areas and facilities as specified in the declaration. Any specified percentage of unit owners means such percentage in the aggregate of such undivided ownership, and for all voting purposes, as provided, each unit owner shall have a vote equal to such percentage.

[ 1965, c. 357, (NEW) .]

9. Person. "Person" means individual, corporation, partnership, association, trustee or other legal entity.

[ 1965, c. 357, (NEW) .]

10. Property. "Property" means and includes the land, the building, all improvements and structures thereon, all owned in fee simple absolute, or leased as provided in section 579 and all easements, rights and appurtenances belonging thereto, which have been or are intended to be submitted to the provisions of this chapter.

[ 1965, c. 357, (NEW) .]

11. Unit. "Unit" means a part of the property including one or more rooms or enclosed spaces located on one or more floors or a part or parts thereof in a building, intended for any type of independent use, and with a direct exit to a public street or highway or to a common area leading to such street or highway.

[ 1965, c. 357, (NEW) .]

12. Unit number. "Unit number" means the number, letter, or combination thereof, designating the unit in the declaration.

[ 1965, c. 357, (NEW) .]

13. Unit owner. "Unit owner" means the person or persons owning a unit in fee simple absolute, or leasing a unit as provided, and an undivided interest in the fee simple, or leased estate, of the common areas and facilities in the percentage specified and established in the declaration.

[ 1965, c. 357, (NEW) .]

SECTION HISTORY

1965, c. 357, (NEW). 1971, c. 73, §1 (AMD). 1977, c. 696, §258 (AMD).



33 §562. Application

This chapter shall be applicable only to property, the sole owner or all of the owners of which submit the same to the provisions of this chapter by duly executing and recording a declaration as provided. [1977, c. 696, §259 (AMD).]

SECTION HISTORY

1965, c. 357, (NEW). 1977, c. 696, §259 (AMD).



33 §563. Status of units

Each unit, together with its undivided interest in the common areas and facilities, shall for all purposes constitute real property. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §564. Ownership of units

Each unit owner shall be entitled to the exclusive ownership and possession of his unit. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §565. Common elements

1. Percentage of ownership. Each unit owner shall be entitled to an undivided interest in the common areas and facilities in the percentage expressed in the declaration. Such percentage shall be computed by taking as a basis the fair value of the unit at the date of the declaration in relation to the fair value of all the units having an interest in the common areas and facilities.

[ 1965, c. 357, (NEW) .]

2. Permanent character. The percentage of the undivided interest of each unit owner in the common areas and facilities as expressed in the declaration shall have a permanent character and shall not be altered without the consent of all of the unit owners expressed in an amended declaration duly recorded. The percentage of the undivided interest in the common areas and facilities shall not be separated from the unit to which it appertains and shall be deemed to be conveyed or encumbered with the unit even though such interest is not expressly mentioned or described in the conveyance or other instrument.

[ 1965, c. 357, (NEW) .]

3. Undivided. The common areas and facilities shall remain undivided and no unit owner or any other person shall bring any action for partition or division of any part thereof, unless the property has been removed from the provisions of this chapter. Any covenant to the contrary shall be null and void.

[ 1965, c. 357, (NEW) .]

4. Use. Each unit owner may use the common areas and facilities in accordance with the purpose for which they were intended without hindering or encroaching upon the lawful rights of the other unit owners.

[ 1965, c. 357, (NEW) .]

5. Repairs. The necessary work of maintenance, repair and replacement of the common areas and facilities and the making of any additions or improvements thereto shall be carried out only as provided and in the declaration and in the bylaws.

[ 1965, c. 357, (NEW) .]

6. Access for repair. The association of unit owners shall have the irrevocable right, to be exercised by the manager or board of directors, to have access to each unit from time to time during reasonable hours as may be necessary for the maintenance, repair or replacement of any of the common areas and facilities therein or accessible therefrom, or for making emergency repairs therein necessary to prevent damage to the common areas and facilities or to another unit or units.

[ 1965, c. 357, (NEW) .]

SECTION HISTORY

1965, c. 357, (NEW).



33 §566. Compliance with bylaws and rules and regulations

Each unit owner shall comply strictly with the bylaws and with the administrative rules and regulations adopted pursuant thereto, and with the covenants, conditions and restrictions set forth in the declaration or in the deed to his unit. Failure to so comply shall be ground for an action to recover damages or for injunctive relief, or both, maintainable by the manager or board of directors on behalf of the association of unit owners or, in a proper case, by an aggrieved unit owner. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §567. Certain work prohibited

No unit owner shall do any work which may jeopardize the soundness or safety of the property, reduce the value thereof or impair any easement, right, appurtenance or other hereditament constituting a common area and facility without the unanimous consent of all the other unit owners. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §568. Common profits and expenses

The common profits of the property shall be distributed among, and the common expenses shall be charged to the unit owners according to the percentage of the undivided interest in the common areas and facilities. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §569. Contents of declaration

The declaration shall contain the following information: [1965, c. 357, (NEW).]

1. Description of land. Description of the land on which the buildings and improvements are, or are to be, located together with the title of and reference to a survey of such land prepared and certified substantially correct by a licensed surveyor or engineer and recorded simultaneously with such declaration and attached to the floor plans as provided.

[ 1965, c. 357, (NEW) .]

2. Description of building. Description of the building, stating the number of stories and basements, the number of units and the principal materials of which it is, or is to be, constructed.

[ 1965, c. 357, (NEW) .]

3. Identification number of units. The identification number of each unit, and a statement of its location, approximate area, number of rooms and immediate common area to which it has access, and any other data necessary for its proper identification.

[ 1965, c. 357, (NEW) .]

4. Description of areas. Description of the common areas and facilities.

[ 1965, c. 357, (NEW) .]

5. Description of limited areas. Description of the limited common areas and facilities, if any, stating to which unit or units their use is reserved.

[ 1965, c. 357, (NEW) .]

6. Percentage of ownership. Indication of the percentage of undivided interest in the common areas and facilities appertaining to each unit and its owner. The total percentage of the undivided interests of all of the units shall equal one hundred.

[ 1965, c. 357, (NEW) .]

7. Purposes. Statement of the purposes for which the building and each of the units are intended, including restrictions, if any, as to use.

[ 1965, c. 357, (NEW) .]

8. Who to receive service of process. The name of a person to receive service of process in the cases provided.

[ 1965, c. 357, (NEW) .]

9. Bylaws. A copy of the bylaws.

[ 1965, c. 357, (NEW) .]

10. Further details. Any further details in connection with the property which the persons executing the declaration may deem desirable to set forth consistent with this chapter.

[ 1965, c. 357, (NEW) .]

11. Method of amending declaration. The method by which the declaration may be amended, consistent with this chapter.

[ 1965, c. 357, (NEW) .]

12. Name. The name of the building.

[ 1965, c. 357, (NEW) .]

SECTION HISTORY

1965, c. 357, (NEW).



33 §570. Contents of deeds of units

Deeds of units shall include the following particulars: [1965, c. 357, (NEW).]

1. Description of land. Description of the land as provided in section 569, or date, title of and reference to the survey describing such land.

[ 1965, c. 357, (NEW) .]

2. Date and record of declaration. The date of the most recent declaration and the volume and page of the registry of deeds where recorded.

[ 1965, c. 357, (NEW) .]

3. Identification number. The identification number of the unit in the declaration and title of and reference to the floor plans describing any other data necessary for its proper identification.

[ 1965, c. 357, (NEW) .]

4. Percentage of interest. The percentage of undivided interest appertaining to the unit in the common areas and facilities.

[ 1965, c. 357, (NEW) .]

5. Further details. Any further details which the grantor and grantee may deem desirable to set forth consistent with the declaration and this chapter.

[ 1965, c. 357, (NEW) .]

SECTION HISTORY

1965, c. 357, (NEW).



33 §571. Recording

1. Recording. The declaration, any amendment or amendments thereto, any subsequent declaration, the bylaws, any amendment or amendments thereto and any instrument by which the provisions of this chapter may be waived, shall be acknowledged and recorded and shall not be of legal effect until duly recorded in the registry of deeds of the county in which the units lie. Such instruments shall be indexed in the grantor volume under the name of the building and shall contain a reference to the file number of the floor plans of the building affected thereby.

[ 1965, c. 357, (NEW) .]

2. Revised declaration. After the original declaration or a subsequent declaration of the bylaws contained therein has been modified or amended a total of 5 times, the board of directors shall prepare a new revised declaration with revised bylaws attached thereto, incorporating all modifications and amendments to date, which instrument shall be recorded forthwith.

[ 1965, c. 357, (NEW) .]

3. Floor plans. Simultaneously with the recording of the original declaration there shall be filed in the registry of deeds of the county in which the units lie a set of the floor plans of the building showing the layout, location, unit numbers and dimensions of the units, stating the name of the building, containing a reference to the original declaration, the date thereof and volume and page of recording and bearing the verified statement of a registered architect or licensed professional engineer certifying that the floor plans are an accurate copy of portions of the plans of the building as filed with and approved by the municipal or other governmental subdivision having jurisdiction over the issuance of permits for the construction of buildings. Attached to the floor plans shall be a survey of the land upon which the buildings and improvements are located. Such plans shall be kept by the register of deeds in a separate file for each building, numbered serially in the order of receipt and designated "unit ownership." In the event the floor plans are modified, new floor plans shall be prepared and recorded, containing all the identifications and references of the original floor plans, numbered identically as the original floor plans, filed therewith and designated "unit ownership -- floor plans modified (indicate date)." A floor plan need not be prepared or recorded of any building which contains only one unit.

[ 1971, c. 73, §2 (AMD) .]

4. Conveyance of any legal interest. Each conveyance of any legal interest in a unit shall be recorded and indexed similarly to the conveyance of any interest in real property. No instrument conveying or purporting to convey such an interest shall be effectual against any other person but the grantor and his heirs until duly recorded in the registry of deeds of the county in which the unit lies.

[ 1965, c. 357, (NEW) .]

SECTION HISTORY

1965, c. 357, (NEW). 1971, c. 73, §2 (AMD).



33 §572. Mortgage and liens affecting a unit at time of first conveyance

At the time of the first conveyance of each unit, every mortgage and other lien affecting such unit, including the percentage of undivided interest of the unit in the common areas and facilities, shall be paid and satisfied of record, or the apartment being conveyed and its percentage of undivided interest in the common areas and facilities shall be released therefrom by partial release duly recorded. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §573. Withdrawal

The unit owners may remove a property from the provisions of this chapter by an instrument to that effect, duly recorded, containing the signatures of 90% of the unit owners, provided the holders of all liens affecting any of the units consent thereto or agree, in either case by instruments duly recorded, that their liens be transferred to an undivided interest in the property. Upon removal of the property from this chapter, the unit owners shall be deemed to own the property as tenants in common with undivided interests in the percentage of undivided interests previously owned by such owner in the common areas and facilities. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §574. Subsequent resubmission

The removal provided for in section 573 shall not bar the subsequent resubmission of the property to the provisions of this chapter. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §575. Bylaws

The administration of every property shall be governed by bylaws, a copy of which shall be annexed to the declaration and made a part thereof. No modification of or amendment to the bylaws shall be of legal effect until set forth in an amendment to the declaration and such amendment is duly recorded. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §576. Contents of bylaws

The bylaws shall provide for the following: [1965, c. 357, (NEW).]

1. Board of directors. The election from among the unit owners of a board of directors, the number of persons constituting and the term of office of such board; a provision that the terms of at least 1/3 of such board shall expire annually; the powers and duties of the board; the compensation, if any, of the directors; the method of removal from such board; powers of the board in engaging the services of a manager or managing agent.

[ 1965, c. 357, (NEW) .]

2. Meetings. Method of calling meetings of the unit owners; what percentage, if other than a majority, of unit owners shall constitute a quorum.

[ 1965, c. 357, (NEW) .]

3. President. Election of a president from among the board of directors who shall preside over the meetings of the board of directors and of the association of unit owners.

[ 1965, c. 357, (NEW) .]

4. Secretary. Election of a secretary who shall keep the minute book wherein resolutions shall be recorded.

[ 1965, c. 357, (NEW) .]

5. Treasurer. Election of a treasurer who shall keep the financial records and books of account.

[ 1965, c. 357, (NEW) .]

6. Repairs. Maintenance, repair and replacement of the common areas and facilities and payments therefor, including the method of approving payment vouchers.

[ 1965, c. 357, (NEW) .]

7. Expenses. Manner of collecting from the unit owners their share of the common expenses.

[ 1965, c. 357, (NEW) .]

8. Personnel. Designation and removal of personnel necessary for the maintenance, repair and replacement of the common areas and facilities.

[ 1965, c. 357, (NEW) .]

9. Rules and regulations. Method of adopting and amending administrative rules and regulations governing the details of the operation and use of the common areas and facilities.

[ 1965, c. 357, (NEW) .]

10. Restrictions. Such restrictions on and requirements respecting the use and maintenance of the units and the use of the common areas and facilities not set forth in the declaration as are designed to prevent unreasonable interference with the use of their respective units and of the common areas and facilities by the several unit owners. An association of unit owners may not include in its bylaws or declaration, or any rule adopted pursuant to the bylaws or declaration, or any deed a restriction that prohibits a unit owner from displaying on that unit owner's private property a sign that supports or opposes a candidate for public office or a referendum question during the period from 6 weeks prior to the date that a primary or general election or special election is held regarding that candidate or referendum question to one week after the election for that political candidate or vote for that referendum question is held.

[ 2015, c. 271, §1 (AMD) .]

11. Amend bylaws. A provision that 75% of the unit owners may at any time modify or amend the bylaws, but that no amendment shall be contrary to the requirements of this section.

[ 1965, c. 357, (NEW) .]

12. Other provisions. Other provisions deemed necessary for the administration of the property consistent with this chapter.

[ 1965, c. 357, (NEW) .]

SECTION HISTORY

1965, c. 357, (NEW). 2015, c. 271, §1 (AMD).



33 §577. Books of receipts and expenditures; availability for examination

The manager or board of directors shall keep detailed, accurate records in chronological order, of the receipts and expenditures affecting the common areas and facilities, specifying and itemizing the maintenance and repair expenses of the common areas and facilities and any other expenses incurred. Such records and the vouchers authorizing the payments shall be available for examination by the unit owners at convenient hours of weekdays. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §578. Waiver of use of common elements; abandonment of unit

No unit owner may exempt himself from liability for his contribution toward the common expenses by waiver of the use or enjoyment of any of the common areas and facilities or by abandonment of his unit. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §579. Separate taxation

Taxes, assessments, including special assessments, and other charges of this State or of any political subdivision, or of any special improvement district, or any other taxing or assessing authority shall be assessed against and collected on each individual unit, each of which shall be carried on the tax books as a separate and distinct entity for that purpose and not on the building or property as a whole. Neither the building, the property nor any of the common areas and facilities shall be deemed to be a parcel, but each unit shall be deemed to have an undivided interest therein and assessments against any such unit shall include such proportionate undivided interest. In the event the land or the building, including common areas and facilities, is separately owned, and leased to the unit owner for a period of not less than 50 years, and such lease, duly recorded, provides that the lessee shall pay all such taxes, such unit and its percentages of undivided interest in the common areas and facilities shall be deemed to be a parcel and shall be separately assessed and taxed as aforesaid. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §580. Lien for common changes

1. Liens. Subsequent to recording the declaration as provided in this chapter, and while the property remains subject to this chapter, liens or encumbrances shall arise or be created only against each unit and the percentage of undivided interest in the common areas and facilities appurtenant to such unit, in the same manner and under the same conditions in every respect as liens or encumbrances may arise or be created upon or against any other separate parcel of real property subject to individual ownership, provided no labor performed or materials furnished with the consent or at the request of a unit owner or his agent shall be the basis for the filing of a mechanics lien against the unit or any other property of any other unit owner not expressly consenting to or requesting the same, except that such express consent shall be deemed to be given by the owner of any unit in the case of emergency repairs thereto. Labor performed or materials furnished for the common areas and facilities, if authorized by the association of unit owners, the manager or board of directors, the declaration or bylaws, shall be deemed to be performed or furnished with the express consent of each unit owner and shall be the basis for the filing of a mechanics lien against each of the units and shall be subject to subsection 2.

[ 1965, c. 357, (NEW) .]

2. Individual payments. If a lien against 2 or more units becomes effective, the owner of any such unit may remove his unit and his percentage of undivided interest in the common areas and facilities appurtenant to his unit from the lien by payment of the fractional or proportional amount attributable to his unit. Such individual payment shall be computed by reference to the percentages appearing in the declaration. Subsequent to any such payment, discharge or other satisfaction, such unit and the percentage of undivided interest in the common areas and facilities appurtenant thereto shall thereafter be free and clear of the lien so paid, satisfied or discharged. Such payment, satisfaction or discharge shall not prevent the lienor from proceeding to enforce his rights against any unit and the percentage of undivided interest in the common areas and facilities appurtenant thereto not so paid, satisfied or discharged.

[ 1965, c. 357, (NEW) .]

SECTION HISTORY

1965, c. 357, (NEW).



33 §581. Foreclosure

All sums assessed by the association of unit owners, but unpaid for the share of the common expenses chargeable to any unit shall constitute a lien on such unit prior to all other liens, except only tax liens on the unit in favor of any assessing unit and special district, including any state and federal tax liens, and all sums unpaid on mortgages of record. Such lien may be claimed 60 days after the due date of the assessment. It shall be signed by the manager or one of the members of the board of directors and shall be perfected by filing it in the registry of deeds of the county in which the unit lies, and by leaving a true and attested copy thereof with the unit owner against whom such lien is claimed or at his usual place of abode, or, if such unit owner resides outside the municipality in which the unit lies, by mailing such copy to him at the place where he resides. Such lien shall be limited and discharged in accordance with the general statutes. Such lien may be foreclosed by action by the manager or board of directors, acting on behalf of the unit owners, in like manner as a mortgage of real property including reimbursement for costs and reasonable attorneys' fees. In any such foreclosure the unit owner shall be required to pay a reasonable rental for the unit, if so provided in the bylaws and the plaintiff in such foreclosure shall be entitled to the appointment of a receiver to collect the same. The manager or board of directors, acting on behalf of the unit owners, shall have power, unless prohibited by the declaration, to bid in the unit at foreclosure sale, and to acquire and hold, lease, mortgage and convey the same. Action to recover a money judgment for unpaid common expenses shall be maintainable without foreclosing or waiving the lien securing the same. Where a mortgagee or a purchaser at a foreclosure sale obtains title to a unit, such acquirer of title, his heirs, successors and assigns, shall not be liable for the entire unpaid share of the common expenses or assessments by the association of unit owners chargeable to such unit which became due prior to the acquisition of title to such unit by such acquirer, but such expenses or assessments shall become common expenses collectible from all of the unit owners including such acquirer, his heirs, successors and assigns. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §582. Voluntary conveyance

In a voluntary conveyance the grantee of a unit shall be jointly and severally liable with the grantor for all unpaid assessments against the latter for his share of the common expenses up to the time of the grant or conveyance, without prejudice to the grantee's right to recover from the grantor the amounts paid by the grantee therefor. Any such grantee shall be entitled to a statement from the manager or board of directors, setting forth the amount of such unpaid assessments against the grantor, and such grantee shall not be liable for, nor shall the unit conveyed be subject to a lien for, any unpaid assessments against the grantor in excess of the amount therein set forth. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §583. Insurance

The manager or board of directors shall, to the extent required by the declaration, bylaws or direction of a majority of the unit owners, insure the building against loss or damage by fire and other hazards, without prejudice to the right of each unit owner to insure his own unit for his own benefit. Such insurance coverage shall be written on the property in the name of such manager or the board of directors of the association of unit owners, as trustee for each of the unit owners in the percentages established in the declaration. Premiums shall be common expenses. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §584. Repair and reconstruction

Except as otherwise provided, damage to or destruction of the building shall be promptly repaired and restored by the manager or board of directors, using the proceeds of insurance, if any, on the building for that purpose and the unit owners shall be liable for assessment for any deficiency, provided if there is substantially total destruction of the property and 3/4 of the unit owners vote not to proceed with repair or restoration, the property remaining shall be deemed to be owned in common by the unit owners, and each unit owner shall own that percentage of the undivided interest in common as he previously owned in the common areas and facilities. Any liens affecting any of the units shall be deemed to be transferred in accordance with the existing priorities to the percentage of the undivided interest of the unit owner in the property; and the property shall be subject to an action for partition at the action of any unit owner, in which event the net proceeds of sale, together with the net proceeds of the insurance on the property, if any, shall be considered as one fund and shall be divided among all the unit owners in accordance with their interests therein, after first paying all liens out of each of the respective interests. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §585. Actions

Without limiting the rights of any unit owner, actions may be brought by the manager or board of directors, in either case in the discretion of the board of directors, on behalf of 2 or more of the unit owners, with respect to any cause of action relating to the common areas and facilities, or more than one unit. Service of process on 2 or more unit owners in any action relating to the common areas and facilities, or more than one unit, may be made on the person designated in the declaration to receive service of process. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §586. Users subject to land

All unit owners, tenants of such owners, employees of owners and tenants, or any other persons who may in any manner use property or any part thereof submitted to the provisions of this chapter shall be subject to this chapter and to the declaration and bylaws of the association of unit owners. [1965, c. 357, (NEW).]

All agreements, decisions and determinations lawfully made by the association of unit owners in accordance with the voting percentages established in this chapter, declaration or bylaws, shall be binding on all unit owners. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §587. Loans

Savings banks, trust and banking companies and savings and loan associations may make loans under this chapter to individuals or corporations to be secured by a first mortgage of a unit together with its undivided interest in the common areas and facilities, owned under the provisions of this chapter, to the extent that each of them may make loans secured by real estate mortgages, and subject to the applicable conditions and limitations imposed by law. [1965, c. 357, (NEW).]

SECTION HISTORY

1965, c. 357, (NEW).



33 §588. Time shares (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 484, (NEW). 1983, c. 248, §2 (RP).






Subchapter 1-A: MEMBERSHIP CAMPING

33 §589. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 390, (NEW).]

1. Blanket encumbrance. "Blanket encumbrance" means any mortgage, deed of trust, option to purchase, vendor's lien or interest under a contract or agreement of sale or other material financing lien or encumbrance granted by the membership camping operator which secures or evidences the obligation to pay money or to sell or convey any campgrounds located in this State which are made available to purchasers by the membership camping operator, or any portion thereof, and which authorizes, permits or requires the foreclosure or other disposition of the campground affected.

[ 1985, c. 390, (NEW) .]

2. Campground. "Campground" means real property owned or operated by a membership camping operator which is available for camping by purchasers of membership camping contracts.

[ 1985, c. 390, (NEW) .]

3. Camping site. "Camping site" means a space designed and promoted for the purpose of locating a trailer, tent, tent trailer, pickup camper or other similar device used for camping.

[ 1985, c. 390, (NEW) .]

4. Membership camping contract. "Membership camping contract" means an agreement offered or sold within the State evidencing a purchaser's right or license to use the camping or outdoor recreation facilities of a membership camping operator in each of 3 or more years, including renewal options.

[ 1985, c. 390, (NEW) .]

5. Membership camping contract broker. "Membership camping contract broker" means a person who resells a membership camping contract to a new purchaser on behalf of the prior purchaser. "Membership camping contract broker" does not include a membership camping operator or his agent.

[ 1985, c. 390, (NEW) .]

6. Membership camping operator. "Membership camping operator" means any person who offers camping or outdoor recreational opportunities through the use of camping sites and who solicits membership camping contracts paid for in cash, by installment or periodic payments, including annual fees, by which the purchasers of memberships obtain the right to use camping sites or other camping or recreational facilities of the membership camping operator. "Membership camping operator" does not include mobile home parks as defined in Title 10, section 9081. A membership camping operator is not a landlord pursuant to the landlord and tenant laws as provided in Title 14.

[ 2013, c. 209, §5 (AMD) .]

7. Person. "Person" means any individual, corporation, partnership, trust, association or other organization.

[ 1985, c. 390, (NEW) .]

8. Purchaser. "Purchaser" means a person who enters into a membership camping contract and obtains the right to use the facilities of a membership camping operator. A purchaser is not a tenant pursuant to the landlord and tenant laws as provided in Title 14.

[ 2013, c. 209, §5 (AMD) .]

9. Reciprocal program. "Reciprocal program" means any arrangement allowing purchasers to use camping sites, facilities or other properties owned or operated by any person other than the membership camping operator with whom the purchaser has entered into a membership camping contract.

[ 1985, c. 390, (NEW) .]

10. Sale or sell. "Sale" or "sell" means entering into, or other disposition, of a membership camping contract for value, but the term of value does not include a fee to offset the reasonable costs of transfer of a membership camping contract.

[ 1985, c. 390, (NEW) .]

11. Seller. "Seller" means a membership camping operator.

[ 1985, c. 390, (NEW) .]

SECTION HISTORY

1985, c. 390, (NEW). 2013, c. 209, §5 (AMD).



33 §589-A. Requirements of membership camping

1. Specific disclosures. No membership camping contract may be offered or sold by a membership camping operator unless, prior to the execution of the membership camping contract, the purchaser is provided, at no cost to the purchaser, with a written statement containing the following information, all of which shall be current to a point not more than 60 days prior to the date of delivery to the purchaser.

A. The front cover or first page shall contain only the following in the order stated:

(1) The words "membership camping operator's disclosure statement" printed in bold-faced type of a minimum size of 10 points;

(2) The name and principal business address of the membership camping operator;

(3) A statement that the membership camping operator is in the business of offering for sale membership camping contracts;

(4) The following in printed bold-faced type of a minimum size of 10 points:

THIS DISCLOSURE STATEMENT CONTAINS IMPORTANT MATTERS TO BE CONSIDERED IN PURCHASING A MEMBERSHIP CAMPING CONTRACT. STATE LAW REQUIRES THAT THESE DISCLOSURES BE MADE , BUT NO STATE AGENCY OR OFFICIAL HAS REVIEWED THE INFORMATION CONTAINED IN THIS BOOKLET. THE STATEMENTS CONTAINED HEREIN ARE ONLY SUMMARY IN NATURE. YOU SHOULD NOT RELY UPON ANY ORAL REPRESENTATIONS AS BEING CORRECT. IF YOU ARE THINKING OF PURCHASING A MEMBERSHIP CAMPGROUND CONTRACT, YOU SHOULD REVIEW ALL REFERENCES MADE IN THIS BOOKLET, EXHIBITS, CONTRACT DOCUMENTS AND SALES MATERIALS. THE MEMBERSHIP CAMPING OPERATOR IS PROHIBITED FROM MAKING ANY REPRESENTATIONS WHICH CONFLICT WITH THOSE CONTAINED IN THE CONTRACT OR THIS DISCLOSURE STATEMENT; and

(5) The following language, printed in bold-faced type of a minimum size of 10 points, shall also appear on the cover page of the disclosure statement after the appearance of the items required in this paragraph:

SHOULD YOU EXECUTE A MEMBERSHIP CAMPING CONTRACT, YOU HAVE THE UNQUALIFIED RIGHT TO CANCEL THAT CONTRACT. THIS RIGHT OF CANCELLATION IS INCAPABLE OF WAIVER AND SHALL EXPIRE AT MIDNIGHT ON THE 7TH CALENDAR DAY FOLLOWING THE DATE OF THE EXECUTED CONTRACT OR WITHIN 7 CALENDAR DAYS OF THE RECEIPT OF THIS STATEMENT, WHICHEVER OCCURS LATER. TO CANCEL THE MEMBERSHIP CAMPING CONTRACT, YOU MUST HAND DELIVER OR MAIL, POSTAGE PREPAID, WRITTEN NOTICE OF YOUR INTENTION TO CANCEL TO THE MEMBERSHIP CAMPING OPERATOR AT HIS PRINCIPAL BUSINESS ADDRESS LISTED IN THE MEMBERSHIP CAMPING CONTRACT. THE MEMBERSHIP CAMPING OPERATOR IS REQUIRED BY LAW TO RETURN ALL MONEY PAID BY YOU IN CONNECTION WITH THE EXECUTION OF THE MEMBERSHIP CAMPING CONTRACT WITHIN 20 CALENDAR DAYS FROM THE PROPER AND TIMELY CANCELLATION OF THE CONTRACT.

[1985, c. 390, (NEW).]

B. The following pages shall contain, in the following order:

(1) A brief description of the membership camping operator's experience in the membership camping business, including the number of years the operator has been in the membership camping business;

(2) A brief description of the nature of the purchaser's right or license to use the membership camping operator's property or facilities;

(3) The location of each of the membership camping operator's parks and a brief description for each park of the significant facilities then available for use by purchasers and those which are represented to purchasers as being planned, together with a brief description of any significant facilities that are or will be available to nonpurchasers or nonmembers. Significant facilities include, but are not limited to, each of the following: The number of camping sites in each park, the number of camping sites in each park with full or partial hookups, swimming pools, tennis courts, recreation buildings, restrooms and showers, laundry rooms, trading posts and grocery stores. "Partial hookups" means those hookups with at least one of the following connections: Electricity; water and sewage connections;

(4) A brief description of the effect on the purchaser's membership rights if a subsequent holder, successor, assign or other person later acquires the campground through foreclosure, bankruptcy sale, deed or other conveyance. This description shall include a description of any nondisturbance agreement or bond and its effects on the purchaser's rights and a description of the legal document that evidences the purchaser's rights, followed by a statement in capital letters as follows:

NOTICE: YOUR RIGHTS UNDER THIS CONTRACT MAY BE AFFECTED BY A SUBSEQUENT HOLDER, SUCCESSOR, ASSIGN OR PERSON WHO LATER ACQUIRES THE CAMPGROUND. THIS STATEMENT IS ONLY SUMMARY IN NATURE. YOU SHOULD ASK YOUR ATTORNEY TO EXPLAIN IT TO YOU MORE FULLY;

(5) A statement in capital letters as follows:

NOTICE: PURCHASE A MEMBERSHIP CAMPING CONTRACT ONLY ON THE BASIS OF EXISTING FACILITIES. CONSTRUCTION OF PLANNED FACILITIES IS SOMETIMES DELAYED OR TERMINATED FOR A VARIETY OF REASONS;

(6) A brief description of the membership camping operator's ownership of, or right to use, the camping properties represented to be available for use by purchasers, together with the duration of any lease, license, franchise or reciprocal agreement entitling the membership camping operator to use the property and any material provisions of any agreements which restrict a purchaser's use of the property;

(7) A summary of, or notice that attached to this disclosure is a copy of the rules, restrictions or covenants regulating the purchaser's use of the membership camping operator's properties, including a statement of whether and how the rules, restrictions or covenants may be changed;

(8) A brief description of all payments of a purchaser under a membership camping contract, including initial fees and any further fees, charges or assessments, together with any provisions for changing the payments;

(9) A description of any restraints on the transfer of the membership camping contract by the purchaser;

(10) A brief description of the policies relating to the availability of camping sites and whether reservations are required;

(11) A brief description of any grounds for forfeiture of a purchaser's membership camping contract;

(12) A copy of the membership camping contract form; and

(13) A statement describing all material terms and conditions of any reciprocal program represented to be available to purchasers, including whether the purchaser's participation in the reciprocal program is dependent upon the continued affiliation of the membership camping operator with the reciprocal program and whether the membership camping operator reserves the right to terminate that affiliation. [1985, c. 390, (NEW).]

[ 1985, c. 390, (NEW) .]

2. Contract provisions. The contract shall include provisions stating the manner in which the rights of the purchaser may be affected if a subsequent holder, successor, assign or other person later acquires the campground through foreclosure, bankruptcy sale or other conveyance.

Any holder, successor, assign or person who acquires the campground through foreclosure or deed takes the campground subject to the condition that he may not materially diminish the purchaser's use of the campground as outlined in the contract between the purchaser and seller.

[ 1985, c. 390, (NEW) .]

3. Signature and date. A membership camping contract shall be dated and signed by the purchaser and the membership camping operator. The contract shall contain, in the immediate proximity of the space reserved for the signature of the purchaser, a conspicuous statement in a size equal to at least 10 point bold type as follows:

YOU, THE PURCHASER, MAY CANCEL THIS CONTRACT AT ANY TIME WITHIN 7 DAYS FOLLOWING THE DATE OF EXECUTION OF THE CONTRACT OR THE RECEIPT OF A DISCLOSURE STATEMENT FROM THE MEMBERSHIP CAMPING OPERATOR, WHICHEVER EVENT OCCURS LATER. TO CANCEL THE CONTRACT, HAND DELIVER OR MAIL A POSTAGE PREPAID WRITTEN CANCELLATION TO THE MEMBERSHIP CAMPING OPERATOR AT THE ADDRESS LISTED IN THE DISCLOSURE STATEMENT OR ON THIS CONTRACT. THE MEMBERSHIP CAMPING CONTRACT SHALL CONTAIN THE NAME AND ADDRESS OF THE MEMBERSHIP CAMPING OPERATOR.

[ 1985, c. 390, (NEW) .]

4. Cancellation of contract. Any purchaser or prospective purchaser of a membership camping contract may cancel a membership camping contract by delivering in hand or mailing a postage prepaid written notice to the membership camping operator of the purchaser's cancellation of the contract within 7 calendar days after the date any contract is executed or within 7 calendar days after the delivery of the current written disclosure statement required by subsection 1, whichever event is later.

[ 1985, c. 390, (NEW) .]

5. Membership camping operator's refund obligation. If the membership camping operator is given written notice of cancellation of the membership contract pursuant to subsection 4, he must deliver or mail postage prepaid to the purchaser within 20 days of the effective date of the written notice of cancellation the full amount of any payment or down payment made or consideration given under the membership camping contract.

[ 1985, c. 390, (NEW) .]

6. Wrongful retention; damages; burden of proof. The following provisions apply when a membership camping operator fails to perform his refund obligation under subsection 5:

A. If the membership camping operator fails to return the full amount of any payment or downpayment made or consideration given within the 20-day period as described in subsection 5, it shall be presumed that he is willfully and wrongfully retaining the payment, down payment or other consideration; [1985, c. 390, (NEW).]

B. The willful retention of a payment, down payment or other consideration in violation of this subchapter shall render the membership camping operator liable for double the amount of that portion of the payment, downpayment or other consideration wrongfully withheld from the purchaser together with reasonable attorney's fees and court costs; and [1985, c. 390, (NEW).]

C. In any court action brought by a purchaser under this section, the membership camping operator shall bear the burden of proving that his withholding of the payment, downpayment or other consideration or any portion of it was not wrongful. [1985, c. 390, (NEW).]

[ 1985, c. 390, (NEW) .]

7. Membership camping operators located outside the State. This subchapter shall apply to offers or sale of membership camping contracts within this State, even if the membership camping operator or purchaser is located outside of this State.

[ 1985, c. 390, (NEW) .]

SECTION HISTORY

1985, c. 390, (NEW).



33 §589-B. Membership camping contract brokers; fees; escrow accounts; disclosures to new purchaser; notice of cancellation to purchaser

1. Fees; escrow accounts. A membership camping contract broker shall not receive any fee, including a listing fee, for selling a membership camping contract until a sale is completed. A fee may be paid into an escrow account at the time a purchaser is obtained.

[ 1985, c. 390, (NEW) .]

2. Disclosures to new purchaser. The broker shall inform the new purchaser in writing of the following:

A. The risks of purchasing a membership camping contract without visiting at least one of the membership camping operator's parks; [1985, c. 390, (NEW).]

B. That the membership camping operator may have a valid reason for not transferring the contract to the new purchaser, such as the new purchaser may be in default in payments on contract or annual dues or that the new purchaser does not meet the same credit standards applied to other new purchasers; [1985, c. 390, (NEW).]

C. That there may have been changes in the rules concerning the rights and obligations of the membership camping operator or its members, including changes with respect to annual dues, fees or assessments or that some camping properties or facilities may have been withdrawn; and [1985, c. 390, (NEW).]

D. Any material changes or risks to the purchaser known to the broker. [1985, c. 390, (NEW).]

[ 1985, c. 390, (NEW) .]

3. Notice of right to cancel contract. Every broker shall provide in writing the following notice of right to cancel the contract to the new purchaser in not less than 10 point type:

YOU MAY CANCEL YOUR CONTRACT OF PURCHASE, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN 7 BUSINESS DAYS FROM THE ABOVE DATE OF PURCHASE BY HAND DELIVERING OR MAILING A POSTAGE PREPAID NOTICE OF CANCELLATION TO:

....................................................

(Name and address of broker)

[ 1985, c. 390, (NEW) .]

4. Broker's refund obligation. If the broker is given written notice of cancellation of the contract of purchase pursuant to subsection 3, the broker must deliver or mail postage prepaid to the purchaser within 20 days of the effective date of the written notice of cancellation, the full amount of any payment or down payment made or consideration given under the contract of purchase.

[ 1985, c. 390, (NEW) .]

5. Wrongful retention; damages; burden of proof. The following provisions apply when a membership camping broker fails to perform his refund obligation under subsection 4.

A. If the broker fails to return the full amount of any payment or down payment made or consideration given within the 20-day period as described in subsection 4, it shall be presumed that the broker is willfully and wrongfully retaining the payment, down payment or other consideration. [1985, c. 390, (NEW).]

B. The willful retention of a payment, down payment or other consideration in violation of this subchapter shall render the broker liable for double the amount of that portion of the payment, down payment or other consideration wrongfully withheld from the purchaser, together with reasonable attorney's fees and court costs. [1985, c. 390, (NEW).]

C. In any court action brought by a purchaser under this section, the broker shall bear the burden of proving that his withholding of the payment, down payment or other consideration, or any portion of it, was not wrongful. [1985, c. 390, (NEW).]

[ 1985, c. 390, (NEW) .]

SECTION HISTORY

1985, c. 390, (NEW).



33 §589-C. Violation

1. Violation. Any violation of this subchapter is a violation of Title 5, chapter 10.

[ 2013, c. 424, Pt. F, §1 (AMD) .]

2. Intentional violation. Any intentional violation of this subchapter is a Class E crime.

[ RR 1993, c. 1, §102 (COR) .]

3. Subsequent violations. Any violation of this subchapter constitutes a civil violation for which a forfeiture not to exceed $100 may be adjudged in the case of a first violation and a forfeiture not to exceed $500 may be adjudged in the case of 2nd and subsequent violations.

[ RR 1993, c. 1, §102 (COR) .]

SECTION HISTORY

1985, c. 390, (NEW). RR 1993, c. 1, §102 (COR). 2013, c. 424, Pt. F, §1 (AMD).









Chapter 10-A: TIME SHARES

33 §591. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 248, §3 (NEW).]

1. Manager. "Manager" means any person, other than all time-share owners or the association, designated in or employed pursuant to the time-share instrument or project instrument to manage the time-share units.

[ 1983, c. 248, §3 (NEW) .]

2. Managing entity. "Managing entity" means the manager or, if there is no manager, the association of unit owners.

[ 1983, c. 248, §3 (NEW) .]

3. Project. "Project" means real property subject to a project instrument containing more than one unit. A project may include units that are not time-share units.

[ 1983, c. 248, §3 (NEW) .]

4. Project instrument. "Project instrument" means one or more recordable documents by whatever name denominated, applying to the whole of a project and containing restrictions or covenants regulating the use, occupancy or disposition of units in a project, including any amendments to the document, but excluding any law, ordinance or governmental regulation.

[ 1983, c. 248, §3 (NEW) .]

5. Purchaser. "Purchaser" means any person, other than a developer, who by means of a voluntary transfer acquires a legal or equitable interest in a time share other than as security for an obligation.

[ 1983, c. 248, §3 (NEW) .]

6. Time share. "Time share" means a time-share estate or a time-share license.

[ 1983, c. 248, §3 (NEW) .]

7. Time-share estate. "Time-share estate" means any interest in a unit or any of several units under which the exclusive right of use, possession or occupancy of the unit circulates among the various time-share owners in the unit in accordance with a fixed time schedule on a periodically recurring basis for periods of time established by the schedule coupled with a freehold estate or an estate for years in a time-share property or a specified portion thereof.

[ 1983, c. 248, §3 (NEW) .]

8. Time-share instrument. "Time-share instrument" means one or more documents, by whatever name denominated, creating or regulating time shares.

[ 1983, c. 248, §3 (NEW) .]

9. Time-share license. "Time-share license" means a right to occupy a unit or any of several units during 3 or more separated time periods over a period of at least 3 years, including renewal options, not coupled with a freehold estate or an estate for years.

[ 1983, c. 248, §3 (NEW) .]

10. Time-share owner. "Time-share owner" means a person who is an owner or co-owner of a time share other than as security for an obligation.

[ 1983, c. 248, §3 (NEW) .]

11. Time-share property. "Time-share property" means one or more time-share units subject to the same time-share instrument, together with any other real estate or rights appurtenant to those units.

[ 1983, c. 248, §3 (NEW) .]

12. Time-share unit. "Time-share unit" means a unit in which time shares exist.

[ 1983, c. 248, §3 (NEW) .]

13. Unit. "Unit" means real property or a portion thereof designated for separate use.

[ 1983, c. 248, §3 (NEW) .]

SECTION HISTORY

1983, c. 248, §3 (NEW).



33 §592. Requirements of time shares

1. Specific disclosures. No time share may be conveyed by a developer or conveyed for the first time unless, prior to that conveyance or the execution of an agreement for the purchase, whichever is earlier, the purchaser is provided, at no cost to the purchaser, with a written statement containing the following information, all of which shall be current to a point not more than 60 days prior to the date of delivery to the purchaser.

A. The front cover or first page must contain only:

(1) The name and principal address of the developer and of the project and the location of the time-share property; and

(2) The following statements in conspicuous type.

(a) THIS CONTAINS IMPORTANT MATTERS TO BE CONSIDERED IN ACQUIRING A TIME SHARE. STATE OF MAINE LAW REQUIRES THAT THESE DISCLOSURES BE MADE BUT NO STATE AGENCY OR OFFICIAL HAS REVIEWED THE INFORMATION CONTAINED IN THIS BOOKLET.

(b) YOU MAY CANCEL THE PURCHASE TRANSACTION WITHIN TEN CALENDAR DAYS FOLLOWING THE DATE OF EXECUTION OF THE CONTRACT OR THE RECEIPT OF A CURRENT WRITTEN STATEMENT, WHICHEVER IS LATER.

(c) THE STATEMENTS CONTAINED INSIDE ARE ONLY SUMMARY IN NATURE. IF YOU ARE THINKING OF BUYING A UNIT, YOU SHOULD TALK TO YOUR ATTORNEY AND LOOK AT ALL EXHIBITS, INCLUDING THE DECLARATION, PROJECT INSTRUMENT FLOOR PLAN, PLOT PLAN, BYLAWS AND CONTRACTS.

(d) YOU SHOULD ASK YOUR ATTORNEY AND THE DEVELOPER TO TELL YOU WHAT WILL HAPPEN TO YOUR DEPOSIT, INTEREST IN THE UNIT, OR COSTS AND EXPENSES IF THE DEVELOPER OR OWNER IS DECLARED BANKRUPT. OBTAIN THE ANSWER FROM THE DEVELOPER IN WRITING. [1997, c. 83, §1 (AMD).]

B. The following pages shall contain, in the following order:

(1) A general description of the time-share property and the time-share units, including, without limitation, the number and types of units in the time-share property and in any project of which it is a part and the schedule of commencement and completion of construction of all buildings, units, amenities and improvements;

(2) The maximum number of units that may become part of the time-share property, a statement of the maximum number of time shares that may be created or that there is no maximum, and the proportion of units the developer intends to rent or market in blocks of units to investors;

(3) Copies and a brief narrative description of the significant features of the project instrument and time-share instrument and any documents referred to therein, other than the survey and floor plans; the bylaws; rules; copies of any contracts and leases to be signed by purchasers at closing; and a brief narrative description of any contracts or leases, the term of which will or may extend beyond the period of developer control of the association;

(4) Any current balance sheet and a projected budget for the association, if there is an association, for one year after the date of the first transfer to a purchaser, and thereafter the current budget, a statement of who prepared the budget and a statement of the budgetary assumptions concerning occupancy and inflation factors. The budget shall include, without limitation:

(a) A statement of the amount, or a statement that there is no amount, included in the budget as a reserve for repairs and replacement;

(b) A statement of any other reserves;

(c) The projected common expense assessment by category of expenditures for the association; and

(d) The projected monthly common expense assessment for each type of unit;

(5) Any services not reflected in the budget that the developer provides, or expenses that he pays, and that he expects may become at any subsequent time a common expense of the association and the projected common expense assessment attributable to each of those services or expenses for the association and for each type of unit and each time-share estate;

(6) Any initial or special fee due from the purchaser at or before closing, together with a description of the purpose of the fee and method of its calculation;

(7) A description and a statement of the effect on the time-share owners of any liens, defects or encumbrances on or affecting the title to the project and each time-share unit;

(8) A description of any financing offered by the developer;

(9) The terms and significant limitations of any warranties provided by the developer, including statutory warranties and limitations on the enforcement thereof or on damages;

(10) A statement that:

(a) Within 10 calendar days after receipt of the current written statement or execution of a contract, whichever is later, a purchaser may cancel any conveyance or contract for purchase of a unit from the developer; and

(b) If the purchaser elects to cancel, the purchaser may do so by hand delivering a notice of cancellation or by mailing the notice by prepaid United States mail to the developer. The cancellation must be without penalty and any deposit made by the purchaser must be promptly refunded in its entirety;

(11) A statement of any unsatisfied judgments against the association, developer or managing entity, the status of any pending suits to which the association, developer or managing entity is a party and the status of any pending suits material to the property of which the developer has actual knowledge;

(12) A statement that any deposit made in connection with the purchase of a unit will be returned to the purchaser if the purchaser cancels the contract within 10 calendar days after receipt of the written statement or contract;

(13) Any restraints on transfer of time shares or portions thereof;

(14) A description of the insurance coverage provided for the benefit of the time-share owners;

(15) Any current or expected fees or charges to be paid by time-share owners for the use of the common elements and other facilities related to the project;

(16) All unusual and material circumstances, features and characteristics of the project and the units;

(17) The projected common expense assessment for each time share and whether those assessments may vary seasonally;

(18) The extent to which the time-share owners of a unit are jointly and severally liable for the payment of real estate taxes and all assessments and other charges levied against that unit; and

(19) The extent to which a time-share unit may become subject to a tax or other lien arising out of claims against other time-share owners of the same time-share unit. [1997, c. 83, §2 (AMD).]

[ 1997, c. 83, §§1, 2 (AMD) .]

2. Restraint upon partition of time-share units. No action for partition of any unit in which time shares are created may lie.

[ 1983, c. 248, §3 (NEW) .]

3. Cancellation of contract. Any purchaser or prospective purchaser of a time share may cancel a contract or conveyance of a time share by delivering or mailing a postage prepaid written notice of the purchaser's intention to cancel within 10 calendar days after the date of any contract or conveyance or within 10 calendar days after delivery of the current written statement required by subsection 1, whichever is later.

[ 1997, c. 83, §3 (AMD) .]

4. Time share located outside State. This section shall apply to offers or sales within this State of time shares in property, even if the project is located outside of this State.

[ 1983, c. 248, §3 (NEW) .]

5. Application with respect to foreclosures of mortgages. This section shall not apply to offers or sales by financial institutions as defined in Title 9-B of time shares in property with respect to foreclosure of any mortgage or the delivery of any deed in lieu of that foreclosure.

[ 1983, c. 248, §3 (NEW) .]

6. Violation. Any violation of this section shall be a violation of Title 5, chapter 10.

[ 1983, c. 248, §3 (NEW) .]

7. Completion of construction; escrow requirement. Notwithstanding chapter 31, a developer of a time-share project may convey a time-share to a purchaser prior to the time-share unit containing the time-share being substantially completed, as long as the developer deposits all funds or other consideration received from or on behalf of the purchaser into an escrow account subject to an escrow agreement with an independent escrow agent.

A. The escrow agreement must provide that the funds or other consideration may be released only as provided in this paragraph.

(1) If the purchaser gives a valid notice of cancellation pursuant to this section or is otherwise entitled to cancel the sale, the funds or other consideration received from or on behalf of the purchaser must be returned to the purchaser.

(2) If the purchaser defaults in the performance of any obligation relating to the purchase or ownership of the time-share following the expiration of the cancellation period set out in subsection 1, the developer shall provide an affidavit to the escrow agent requesting release of the escrowed funds or other consideration and shall provide a copy of the affidavit to the purchaser who has defaulted. If, within 7 calendar days of mailing the affidavit, the developer has not received from the purchaser a written notice of a dispute between the purchaser and the developer or a claim to the escrowed funds or other consideration, the funds or other consideration received from or on behalf of the purchaser must be immediately released to the developer.

(3) If no cancellation or default has occurred, the escrow agent may release the funds or other consideration upon presentation of an affidavit by the developer that:

(a) The cancellation period has expired; and

(b) A certificate or statement of substantial completion has been executed by an engineer or architect or a certificate of occupancy has been issued by the municipal building official for the time-share unit containing the time-share. [2009, c. 261, Pt. B, §15 (AMD).]

B. In lieu of any escrow required by this section, the escrow agent may accept a surety bond issued by a company authorized and licensed to do business in this State in an amount equal to or in excess of the funds that would otherwise be placed in the escrow account pursuant to this section. [1999, c. 478, §1 (NEW).]

C. As used in this subsection, "independent escrow agent" means a financial institution whose accounts are insured by a governmental agency or instrumentality; an attorney; or a licensed title insurance company, in which:

(1) The escrow agent is not a relative or an employee of the developer or managing entity or of any officer, director, affiliate or subsidiary of the developer or managing entity;

(2) There is no financial relationship, other than the payment of fiduciary fees or as otherwise provided in this section, between the escrow agent and the developer or managing entity or any officer, director, affiliate or subsidiary of the developer or managing entity; and

(3) Compensation paid by the developer to the escrow agent for services rendered is not paid from funds in the escrow account. [1999, c. 478, §1 (NEW).]

D. For purposes of paragraph C, an independent escrow agent may not be disqualified to serve as escrow agent solely because:

(1) The escrow agent provides the developer or managing entity with routine banking services that do not include construction or receivables financing or any other lending activities;

(2) A nonemployee, attorney-client relationship exists between the developer or managing entity and the escrow agent; or

(3) The escrow agent performs closings for the developer or issues owner's or lender's title insurance commitments or policies in connection with such closings. [1999, c. 478, §1 (NEW).]

[ 2009, c. 261, Pt. B, §15 (AMD) .]

SECTION HISTORY

1983, c. 248, §3 (NEW). 1997, c. 83, §§1-3 (AMD). 1999, c. 478, §1 (AMD). 2009, c. 261, Pt. B, §15 (AMD).



33 §593. Taxation of time-share estates

Notwithstanding the provisions of sections 579 and 580, taxation of time-share estates shall be determined according to this section. [1983, c. 407, §1 (NEW).]

1. Creation of estates. Notwithstanding any contrary rule of common law, a grant of an estate in a unit conferring the right of possession during a potentially infinite number of separated time periods creates an estate in fee simple having the character and incidents of such an estate at common law, and a grant of an estate in a unit conferring the right of possession during 3 or more separated time periods over a finite number of years equal to 3 or more, including renewal options, creates an estate for years having the character and incidents of such an estate at common law.

[ 1983, c. 407, §1 (NEW) .]

2. Time-share estates as separate estates. Each time-share estate constitutes for all purposes a separate estate in real property. Each time-share estate must be separately assessed and taxed. In addition to other factors relevant to the valuation of a time-share estate considered by the assessor, the assessor may consider the real property value of the time-share estate declared in the declaration of value, if any, submitted under Title 36, section 4641-D. The filing and discharge of tax liens on more than one time-share estate owned by the same person are governed by Title 36, section 942-A.

[ 2005, c. 607, §1 (AMD); 2005, c. 607, §3 (AFF) .]

3. Recordation. A document transferring or encumbering a time-share estate may not be rejected for recordation because of the nature or duration of that estate.

[ 1983, c. 407, §1 (NEW) .]

4. Collection and receipt of money for taxes; tax bills. The managing entity may collect and receive money from time-share estate owners for the purpose of paying taxes assessed on time-share estates.

If required by an ordinance enacted by the municipal officers, the managing entity shall collect and receive money from time-share estate owners for the purpose of paying taxes assessed on time-share estates. The ordinance must also require that the municipality send the managing entity a tax bill and information necessary to identify the assessed value of each time-share unit. Nothing in this subsection prevents a municipality from sending separate tax bills to each time-share owner.

Any managing entity that collects taxes shall maintain an escrow account and pay the taxes as provided in subsection 5.

[ 1991, c. 197, §1 (AMD) .]

5. Escrow account. If the managing entity collects money for taxes, it shall maintain an escrow account with a financial institution licensed by the State, and deposit any money collected or received for taxes in the escrow account within 10 days after collection or receipt. The escrow account must be established in the names of both the managing entity and the municipality in which the time-share estates are located. No withdrawal may be made from the escrow account without the written agreement of the municipality.

Prior to the delinquency date established by the municipality in which the time-share estates are located, the managing entity shall pay to the municipal tax collector all money deposited in the escrow account for the purpose of tax payment. If the amount paid from the escrow account is not sufficient to discharge all taxes and tax-related costs, due and owing, the managing entity shall place a lien on those time-share estates whose owners have not contributed to the escrow account as provided in section 594, and pay the outstanding amount no later than 30 days after the date it has collected the taxes and costs from the delinquent owner or has foreclosed the lien and sold the time-share estate to a new owner or 10 months from the date of commitment, whichever is earlier. If requested by the municipality, the managing entity shall provide a list identifying those owners and their interests, including the periods of ownership, to the municipal tax collector, who may then proceed to collect the taxes on those interests as allowed by law.

If the tax collector and treasurer use the lien procedure described in Title 36, sections 942, 942-A and 943 to collect delinquent taxes on time-share estates, whenever a notice called for by Title 36, section 942, 942-A or 943 is sent to a time-share estate owner, the tax collector and treasurer shall give to the managing entity or leave at the managing entity's last and usual place of abode or send to the managing entity by certified mail, return receipt requested, either a copy of the notice sent to the time-share estate owner or a notice that lists all time-share estate owners to whom notices have been delivered. For sending the notice or notices to the managing entity, the tax collector or treasurer is entitled to receive $5 plus all certified mail, return receipt requested fees, plus the cost of any photocopying.

[ 2005, c. 607, §2 (AMD); 2005, c. 607, §3 (AFF) .]

6. Unorganized territory. Time-share estates in the unorganized territory must be taxed according to the provisions of this section, and the State Tax Assessor has all the rights and obligations applicable to a municipality or municipal officers.

[ RR 2011, c. 2, §36 (COR) .]

7. Effect of foreclosure. A governmental entity that acquires ownership of a time-share estate for reasons of tax delinquency, including, but not limited to, the automatic foreclosure of a tax lien, may not be required to pay for the share of common expenses attributable to the time-share estate during the period the governmental entity owns the time-share estate if the governmental entity does not use the time-share estate. Use by a governmental entity includes, without limitation, leasing or renting the time-share estate. Any unpaid common expenses attributable to the time-share estate accruing during the period of ownership of the time-share estate by the governmental entity may be charged by the owners' association or managing entity to the purchaser of a foreclosed time-share estate when the purchaser acquires title to the unit from the governmental entity. The governmental entity shall disclose in writing to a prospective purchaser of the time-share estate that the purchaser may be charged for the common expenses attributable to the time-share estate accruing during the period of the governmental entity's ownership.

[ 2005, c. 275, §1 (NEW); 2005, c. 275, §2 (AFF) .]

SECTION HISTORY

1983, c. 407, §1 (NEW). 1987, c. 358, §§1,2 (AMD). 1991, c. 197, §§1,2 (AMD). 2003, c. 229, §1 (AMD). 2005, c. 275, §1 (AMD). 2005, c. 275, §2 (AFF). 2005, c. 607, §§1,2 (AMD). 2005, c. 607, §3 (AFF). RR 2011, c. 2, §36 (COR).



33 §593-A. Utility billing for time-share estates

1. Definitions. As used in this section, the following terms have the following meanings.

A. "Assessment" means any rate, fee or charge assessed or imposed by a utility for the provision of its service to time-share units, other than service that is metered or otherwise measured and billed on an individual time-share owner basis. [2003, c. 526, §1 (NEW).]

B. "Utility" means a public utility as defined in Title 35-A, section 102, sanitary district established under Title 38, chapter 11 or sewer district as defined in Title 38, section 1032, subsection 3 or 4. [2013, c. 555, §5 (AMD).]

[ 2013, c. 555, §5 (AMD) .]

2. Authority of managing entities. Notwithstanding section 593, subsection 2, when a utility provides services to time-share units, the managing entity may collect and receive money from the time-share owners for the purpose of paying the assessment.

[ 2003, c. 526, §1 (NEW) .]

3. Authority of utility to require assessment collection. Notwithstanding section 593, subsection 2, on written request of a utility, a managing entity shall collect and receive money from the time-share owners in accordance with this subsection for the purpose of paying assessments.

A. The utility shall provide the managing entity a combined or total utility bill and any additional information that may be reasonably useful for the managing entity to allocate the cost of utility service to the time-share owners. [2003, c. 526, §1 (NEW).]

B. The managing entity shall maintain an escrow account with a financial institution licensed by the State and deposit any money collected or received for the utility's assessments in the escrow account within 10 days after collection or receipt. The escrow account must be established in the names of both the managing entity and the utility. A withdrawal may not be made from the escrow account without the written agreement of the utility. [2003, c. 526, §1 (NEW).]

C. Prior to the delinquency date established by the utility, the managing entity shall pay to the utility all money deposited in the escrow account under paragraph B for the purpose of paying the assessment. If the amount paid from the escrow account is not sufficient to discharge all assessments due and owing:

(1) The managing entity shall pay the difference and, in accordance with section 594, place a lien on those time-share estates whose owners have not contributed their apportioned share to the escrow account; or

(2) At the request of the utility, the managing entity shall provide a list identifying the delinquent owners and their interests, including periods of ownership, and the utility may proceed to collect the assessments from those interests as allowed by law. If the utility uses any lien procedure available to it under law to collect delinquent assessments on time-share estates, any required notice of the lien that the utility sends to a time-share estate owner must also be given to the managing entity or left at the managing entity's last and usual place of abode or the utility must send to the managing entity by certified mail, return receipt requested, either a copy of the notice sent to the time-share estate owner or a notice that lists all time-share estate owners to whom notices have been delivered. For sending the notice or notices to the managing entity, the utility may receive $5 plus all certified mail, return receipt requested fees and the cost of any photocopying. [2003, c. 526, §1 (NEW).]

[ 2003, c. 526, §1 (NEW) .]

4. Exercise of other utility authority not precluded. Nothing in this section limits the authority of a utility and a managing entity to make other mutually acceptable arrangements for collection of assessments. Nothing in this section limits the authority of a utility to take any other action available under law to collect and recover assessments.

[ 2003, c. 526, §1 (NEW) .]

SECTION HISTORY

2003, c. 526, §1 (NEW). 2013, c. 555, §5 (AMD).



33 §594. Liens for assessment

1. Lien created. A managing entity has a lien on a time share for any assessment for expenses of the time share or taxes or fines levied against that time share in accordance with the project instrument or municipal or state law from the time the assessment, tax or fine becomes due. A lien against a time-share estate may be foreclosed as provided in section 595, subsection 1, and a lien against a time-share license may be foreclosed as provided in section 595, subsection 2. Unless the project instrument otherwise provides, fees, charges, late charges, fines and interest charged in accordance with the project instrument are enforceable as assessments under this section. If an assessment is payable in installments, the full amount of the assessment is a lien from the time the first installment thereof becomes due. The managing entity shall record notice of a lien on a time-share estate in the registry of deeds in the county in which the time-share estate is located. A notice of a lien on a time-share license must be recorded in the public records for the filing of security interests governed by the Uniform Commercial Code. If there is more than one lien, they may be listed in one filing. A copy of the notice of a lien on a time-share estate or time-share license must be sent by first class mail to the last known address of the time-share owner. A notice of a lien on a time-share estate or time-share license must include a statement that the federal Servicemembers' Civil Relief Act of 2003 applies to enforcement of liens when the owner of the time-share estate or time-share license is or was recently in military service.

[ 2005, c. 572, §1 (RPR) .]

2. Priority. A lien under this section is prior to all other liens and encumbrances on a time share, except:

A. Liens and encumbrances recorded before the recordation of the time-share instrument; [RR 2009, c. 2, §92 (COR).]

B. Mortgages and deeds of trust on the time share securing first mortgage holders and recorded before the due date of the assessment or the due date of the first installment payable on the assessment; [1983, c. 407, §1 (NEW).]

C. Liens for real estate taxes and other governmental assessments or charges against the time share; and [1983, c. 407, §1 (NEW).]

D. Liens securing assessments or charges made by a person managing a project of which the time-share property is a part. This subsection does not affect the priority or mechanics or materialmen's liens. [1983, c. 407, §1 (NEW).]

[ RR 2009, c. 2, §92 (COR) .]

3. Perfection. The lien is perfected upon recording of a notice of lien in the registry of deeds of the county in which the time-share unit is situated.

[ 1983, c. 407, §1 (NEW) .]

4. Extinguishing lien. A lien for unpaid assessments is extinguished, unless proceedings to enforce the lien are instituted within 3 years after the assessments become payable.

[ 1983, c. 407, §1 (NEW) .]

5. Other remedies. This section does not prohibit actions or suits to recover sums for which subsection 1 creates a lien or preclude resort to any contractual or other remedy permitted by law.

[ 1983, c. 407, §1 (NEW) .]

6. Statement furnished. A person who has a duty to make assessments for time-share expenses shall furnish to a time-share owner upon written request a recordable statement setting forth the amount of unpaid assessments currently levied against his time share. The statement shall be furnished within 10 business days after receipt of the request and is binding in favor of persons reasonably relying thereon.

[ 1983, c. 407, §1 (NEW) .]

SECTION HISTORY

1983, c. 407, §1 (NEW). 2005, c. 572, §1 (AMD). RR 2009, c. 2, §92 (COR).



33 §595. Foreclosure or commercial sale of timeshare

1. Nonjudicial foreclosure of time-share estate. A time-share owner may grant to a financial institution or other person a mortgage with a power of sale on that owner's time-share estate that is governed by the terms of this section. The foreclosure of a mortgage with a power of sale or a lien from an assessment created pursuant to section 594 must be conducted pursuant to this section. The provisions of Title 14, chapter 713 do not apply to any such foreclosure.

In the event of a breach of the conditions of the power of sale mortgage or the failure of the time-share owner to pay the assessments as and when due and owing the following procedure must be followed.

A. Upon default, and after all applicable cure periods have expired, the person seeking to foreclose shall provide written notice of the default to the time-share owner at the owner's last known address by certified mail, return receipt requested, and by first class mail and provide a reasonable opportunity to cure of not less than 30 days from the date of the mailing of the notice letter. [2005, c. 572, §2 (NEW).]

B. If, after expiration of the 30-day period under paragraph A, the time-share owner has not cured the default in the manner prescribed, the person seeking to foreclose shall conduct a public auction under the conditions described in this paragraph.

(1) Notice under this paragraph must be given as follows.

(a) Notice of the sale must be published once in each of 3 successive weeks in a newspaper with a general circulation in the town in which the time-share property is situated. The first publication must be not later than 30 days before the date of the sale, calculated by excluding the date of publication of the first notice and the date of sale.

(b) A written notice of the time, date and place of the auction must be mailed to the last known address of the time-share owner of record by certified mail, return receipt requested, and by first class mail at least 30 days prior to the date of sale. The notice to the time-share owner must include the following language: "You are hereby notified that you have a right to petition the Superior Court or District Court for the county or district in which the time-share estate is located, with service on the foreclosing person, and upon such bond as the court may require, to enjoin the scheduled foreclosure sale." The notice of sale also must be sent by certified mail, return receipt requested, to all persons having a lien on the time-share estate at least 30 days prior to the date of the foreclosure sale.

(c) The notice must contain:

(i) The name of the time-share owner;

(ii) The date, time and place of the foreclosure sale;

(iii) A general description of the time-share estate; and

(iv) The terms of the sale.

If more than one time-share estate is to be included in the foreclosure sale, all such time-share estates may be combined into one notice of sale, with one property description, as described in division (d) or (e).

(d) The notice of foreclosure for foreclosing on the lien of a time-share estate must be printed in substantially the following form:

NOTICE OF SALE OF TIME-SHARE ESTATE OR ESTATES UNDER TITLE 33, SECTION 595 OF THE MAINE REVISED STATUTES ANNOTATED

By virtue of the project instrument of the ........................(name and address of time-share property) and Title 33, section 594 establishing a lien for failure to pay assessments on the time-share estate (or estates, if more than one) held by the time-share owner (or owners, if more than one) listed below, the time-share estate (or estates, if more than one) will be sold at Public Auction commencing at ........ on .......... , 20.. at ............................, Maine. (For each time-share estate, list the name and address of the time-share owner, a general description of the time-share estate and the book and page number of the deed.)

TERMS OF SALE: (State the deposit amount to be paid by the purchaser at the time and place of the sale and the times for payment of the balance or the whole, as the case may be. The time-share estates, if more than one, must be sold in individual lots unless there are no individual bidders, in which case they may be sold as a group.)

Other terms to be announced at the sale.

Signed.........................

Lienholder or authorized agent.

(e) For foreclosure of a mortgage lien containing a power of sale on a time-share estate, a notice of sale must be printed in substantially the following form:

NOTICE OF SALE OF TIME-SHARE ESTATE OR ESTATES UNDER TITLE 33, SECTION 595 OF THE MAINE REVISED STATUTES ANNOTATED

By virtue of Title 33, section 595 and in execution of the power of sale contained in a certain mortgage (or mortgages, if more than one) on the time-share estate (or estates, if more than one) given by the time-share owner (or owners, if more than one) set forth below for breach of the conditions of said mortgage (or mortgages, if more than one) and for the purpose of foreclosing, the same will be sold at Public Auction commencing at ..... on ........, 20.. at ......................, Maine, being all and singular the premises described in said mortgage (or mortgages, if more than one). (For each mortgage, list the name and address of the time-share owner, a general description of the time-share estate and the book and page number of the mortgage.)

TERMS OF SALE: (State the deposit amount to be paid by the purchaser at the time and place of the sale and the times for payment of the balance or the whole, as the case may be. The time-share estates, if more than one, must be sold in individual lots unless there are no individual bidders, in which case they may be sold as a group.)

Other terms to be announced at the sale.

Signed ........................

Holder of Mortgage or authorized agent.

(f) The notice of sale in the forms described in divisions (d) and (e), published in accordance with the provisions of this section, together with such other or further notice, if any, constitutes sufficient notice of the sale.

(2) The foreclosure sale must be conducted pursuant to this subparagraph.

(a) The foreclosure sale must take place on the time-share property or some other location within the same town as the time-share property.

(b) The foreclosure sale must be by public auction, conducted by an auctioneer or attorney licensed to practice in the State. At the discretion of the auctioneer or attorney, the reading of the names of the time-share owners, if more than one, the description of time-share estates, if more than one, and the recording information, if more than one instrument, may be dispensed with.

(c) All rights of redemption of the time-share owner are extinguished upon sale of a time-share estate.

(d) The managing entity, the foreclosing person or any time-share owner may bid at the foreclosure sale. The successful buyer at the foreclosure sale takes title to the time-share estate free and clear of any outstanding assessments owed by the prior time-share owner to the managing entity. A purchaser at a sale is not required to complete the purchase if there are liens and encumbrances, other than those included in the notice of sale, that are not stated at the sale and included in the foreclosing person's contract with the purchaser.

(e) Upon closing, the foreclosing person shall provide the buyer with a foreclosure deed or other appropriate instrument transferring the rights to the time-share estate and an affidavit attesting that all requirements of the foreclosure pursuant to this section have been met. The time-share estate is deemed to have been sold, and the instrument conveying the time-share estate must transfer the time-share estate, subject to municipal or other public taxes and to any liens and encumbrances recorded prior to the recording of the mortgage or the lien for assessments.

(f) The buyer shall record the foreclosure deed or other instrument with the appropriate registry of deeds no more than 30 days after the foreclosure sale date.

(g) Within 30 days after the closing and transfer of the foreclosure deed or other instrument and affidavit, the foreclosing person shall mail a notice detailing the results of the foreclosure sale to the last known address of the former time-share owner and all parties that held a junior interest to that of the foreclosing person. [2007, c. 466, Pt. A, §55 (AMD).]

[ 2007, c. 466, Pt. A, §55 (AMD) .]

2. Foreclosure of lien or security interest on time-share license. In the case of a time-share license, the following must be conducted by public or private sale in accordance with the provisions of Title 11, section 9-1610:

A. The foreclosure of a lien on a time-share estate pursuant to section 594 for failure to pay assessments when due; or [2005, c. 572, §2 (NEW).]

B. The exercise of the rights of a holder of a security interest in a time-share license for breach of the terms of the instrument granting the security interest. [2005, c. 572, §2 (NEW).]

All rights of redemption of a time-share owner are extinguished upon the consummation of the sale proceedings. The managing entity, the foreclosing person or any time-share owner may bid at the sale or may enter into agreements for the purchase of one or more time-share licenses following the completion of sale proceedings. The successful buyer takes title to the time-share license free and clear of any outstanding assessments owed by the prior time-share owner to the managing entity.

[ 2005, c. 572, §2 (NEW) .]

3. Foreclosure of mortgage not containing power of sale. In the event of a breach of the conditions of a mortgage on a time-share estate that does not contain a power of sale, the holder of the mortgage may conduct a nonjudicial foreclosure of the interest of the time-share owner in the time-share estate pursuant to subsection 1 if, at the same time the holder gives written notice of default to the time-share owner as provided in subsection 1, paragraph A, the holder also gives written notice to the time-share owner stating that unless the time-share owner objects in writing to the nonjudicial foreclosure within the 30-day period required by subsection 1, paragraph A, the holder will proceed to conduct the foreclosure pursuant to subsection 1. The holder must explain in the notice that the time-share owner has the right to a judicial foreclosure conducted pursuant to Title 14, chapter 713 if the owner asserts the objection within the specified time period and must include with the notice an objection form together with an envelope addressed to the holder. Failure of a time-share owner to object as required by this subsection in a timely manner is deemed a waiver of the owner's right to a judicial foreclosure pursuant to Title 14, chapter 713, which may include judicial foreclosure by way of court action.

[ 2005, c. 572, §2 (NEW) .]

4. Forfeiture of deficiency claim. If the holder of the mortgage conducts a nonjudicial foreclosure pursuant to this section, the holder forfeits the holder's right to pursue a claim for any deficiency in the payment of the time-share owner's obligations resulting from the application of the proceeds of the sale to such obligations.

If the holder of a security interest in a time-share license conducts a nonjudicial foreclosure pursuant to this section, the holder forfeits the holder's right to pursue a claim for any deficiency in the payment of the time-share owner's obligations resulting from the application of the proceeds of the sale to such obligations.

[ 2005, c. 572, §2 (NEW) .]

SECTION HISTORY

2005, c. 572, §2 (NEW). 2007, c. 466, Pt. A, §55 (AMD).






Chapter 11: REGISTER OF DEEDS

Subchapter 1: PERSONNEL OF OFFICE

33 §601. Election of register; vacancies

A register of deeds shall be elected for each county and in each registry district by the legally qualified voters thereof, who shall serve for a term of 4 years. [1975, c. 445, §1 (RPR).]

Vacancies caused by death, resignation, removal from the county, permanent incapacity as defined in Title 30-A, section 1, subsection 2-A or any other reason must be filled for the unexpired term by election as provided for in section 602 at the next general election, as defined in Title 21-A, section 1, subsection 19, after their occurrence. In the meantime, the Governor may fill vacancies by appointment, and the person so appointed shall hold office until the first day of January next after the election. Until a vacancy is filled by appointment by the Governor, the deputy register serves as acting register as provided in section 605. [1995, c. 683, §8 (AMD).]

In the case of a vacancy in the term of a register of deeds who was nominated by primary election before the general election, the register of deeds appointed by the Governor must be enrolled in the same political party as the register of deeds whose term is vacant. In making the appointment, the Governor shall choose from any recommendations submitted by the county committee of the political party from which the appointment is to be made. [1995, c. 245, §7 (NEW).]

SECTION HISTORY

1971, c. 230, §1 (AMD). 1975, c. 445, §1 (RPR). 1975, c. 771, §374 (AMD). 1981, c. 698, §166 (AMD). 1989, c. 502, §B40 (AMD). 1995, c. 245, §7 (AMD). 1995, c. 683, §8 (AMD).



33 §602. Examination of lists by Governor; certificates; tenure

The meetings for such election shall be notified, held and regulated and the votes received, sorted, counted, declared and recorded in the same manner as votes for Representatives, and fair copies of the lists of votes shall be attested by the municipal officers and clerks of towns and sealed up in open town meeting, and town clerks shall cause them to be delivered into the office of the Secretary of State. The Governor shall open and examine the same and the list of votes of citizens in the military service returned to said office. He has the same power to correct errors as is conferred by Title 21-A. He shall forthwith issue certificates of election to such persons as have a plurality of all the votes for each county or registry district. The person thus elected and giving the bond required in section 603 approved by the county commissioners shall hold his office for 4 years from the first day of the next January and until another is chosen and qualified. [1985, c. 614, §28 (AMD).]

SECTION HISTORY

1975, c. 771, §375 (AMD). 1985, c. 614, §28 (AMD).



33 §603. Bond

Each register shall give bond with sufficient sureties to the county in the sum of $2,000 for the faithful discharge of his duties.



33 §604. Salaries

Registers of deeds in the several counties shall receive annual salaries as set forth in Title 30-A, section 2. [1987, c. 737, Pt. C, §§74, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §8, 10 (AMD).]

The salaries of the registers of deeds shall be in full compensation for the performance of all official duties and no other fees or compensation shall be allowed them. All registers, except in the western district of Oxford County, shall devote their entire time to the duties of the office. They shall account monthly under oath to the county treasurers for all fees received by them or payable to them by virtue of the office, specifying the items, and shall pay the whole amount of the same to the treasurers of their respective counties monthly by the 15th day of the following month. They may make abstracts and copies from the records and furnish the same to persons calling for them and may charge a reasonable fee for such service, but shall not give an opinion upon the title to real estate. [1981, c. 40, §6 (AMD).]

Registers shall photocopy each warranty or quitclaim deed received and send the copy to the assessors of the appropriate municipality within 30 days of recordation. They may charge a reasonable fee for such service. [1979, c. 710, §1 (NEW).]

SECTION HISTORY

1979, c. 710, §§1,2 (AMD). 1981, c. 40, §6 (AMD). 1987, c. 737, §§C74,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



33 §605. Deputy; oath and duties

Each register shall appoint a deputy register of deeds subject to the requirements of Title 30-A, section 501; the deputy register shall be sworn. He shall give bond to the county for the faithful discharge of his duties in such sum as the county commissioners order and with such sureties as they approve in writing thereon. The premium of the bond shall be met by the county. The deputy register shall receive an annual salary as established by the register and approved by the county commissioners. In case of sickness, absence or any temporary disability of the register, such deputy shall make and sign for him all certificates and make all entries and minutes required to be signed or made by the register. Such certificates, entries and minutes shall be as valid as if made by the register. [1987, c. 737, Pt. C, §§75, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §8, 10 (AMD).]

In case of vacancy in the office of register, in any county or registry district, the deputy register then holding such office pursuant to this section shall assume the title of acting register, be sworn as such by a dedimus justice and thereafter perform all duties and services required of a register of deeds during such vacancy, complete all unfinished business, receive the same compensation and be subject to the same liabilities as a register of deeds and his certificate shall have the same effect as if made by the register. [1975, c. 445, §2 (NEW).]

SECTION HISTORY

1975, c. 445, §2 (AMD). 1977, c. 67, §9 (AMD). 1981, c. 279, §20 (AMD). 1981, c. 394, §8 (AMD). 1981, c. 698, §167 (AMD). 1987, c. 737, §§C75,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



33 §606. Clerk of courts as register (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 230, §2 (RPR). 1975, c. 445, §3 (RPR). 1981, c. 279, §21 (RP).



33 §607. Assistant (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 698, §168 (RP).



33 §608. Removal of register for misconduct or incapacity

When on presentment of the grand jury or information of the Attorney General to the Superior Court, any register of deeds, by default, confession, demurrer or verdict, after due notice, is found guilty of misconduct in his office or incapable of discharging its duties, the court shall enter judgment for his removal from office and issue a writ to the sheriff to take possession of all the books and papers belonging thereto and deliver them to the register of deeds. [1981, c. 698, §169 (AMD).]

SECTION HISTORY

1981, c. 698, §169 (AMD).



33 §609. Successors may complete records and grant certificates

The newly appointed or elected register or any successor within 5 years after the original vacancy occurred shall complete, compare and certify any unfinished record or certificate required by law and make all requisite certificates upon deeds and other papers recorded, which the removed predecessor should have done if such records and certificates had been completed by the predecessor, which certificates shall be as effectual in law as if made by the predecessor; for doing this, the minutes made by the predecessor upon such deeds or other papers and the entries made by the predecessor in the books required to be kept for such purposes shall be sufficient authority. If payment for such services has been made to the predecessor, the newly appointed or elected register or any successor shall be paid for them out of the county treasury, and the former register and the former register's sureties shall refund such payments to the county treasury, to be recovered by a civil action upon the former register's official bond. [1981, c. 502, Pt. B, §41 (AMD).]

SECTION HISTORY

1989, c. 502, §B41 (AMD).



33 §610. Certificates, conditions and requisites of

No such certificate shall be made, except upon comparison of the original instrument with the record thereof, by the register making the certificate, and such certificate shall state the date when it was made, the fact of comparison and the date when the original instrument was left for record, but shall be only prima facie evidence of the last fact.



33 §611. Recording officer not to draft or aid in drafting recorded instrument

No city, town, county or state officer whose duty is to record conveyances of any kind, assignments, certificates or other documents or papers whatsoever shall draft or aid in drafting any conveyance, assignment, certificate or other document or paper which he is by law required to record, in full or in part, under a penalty of not more than $100, to be recovered by any complainant by a civil action for his benefit or by indictment for the benefit of the county.






Subchapter 2: RECORDS AND RECORDING

33 §651. Records; index

The records and indexes in each registry office must be made and kept for public inspection on at least one of the following media: white, acid-free paper, microfilm, microfiche, or digital image stored on magnetic or optical media. The register shall make an alphabetical index to the records without charge to the county so that the same surnames are recorded together and shall show in addition to the names of the parties and the nature of the instrument, the date of the instrument, the date of its record and the name of the city, town or unincorporated place where the land conveyed is situated. As often as every 10 years the register shall revise and consolidate the index in such manner that all deeds recorded since the last revision of the index are indexed so that the same surnames appear together and all names are in alphabetical order. The revised and consolidated index must contain all data as to each and every deed or other instrument referred to in this section. If it becomes necessary to revise, renew or replace any index, the new index must be made in conformity with this section. [2003, c. 55, §1 (RPR).]

When the register of deeds is required by law or common practice to make a note in the margin of a record, it is determined sufficient if the note is made to the index in such a fashion that the note becomes a permanent part of the indexing of the record to which the marginal note is required to be made. [2003, c. 55, §1 (NEW).]

The register shall prepare, or have prepared, a microfilm record of each page of every instrument, plan or other document recorded in the registry office. The microfilm record made must be stored in a fireproof area. When original record books or plans are considered by the register to be in a condition that warrants withdrawal from regular use, the register may make a true copy of the contents of the record or may provide suitable means for reading the microfilm, microfiche or digital image stored on magnetic or optical media of the instruments withdrawn. The records and certified copies made either from the true copy or from images stored as provided in this section must be received in all courts of law with the same legal effect as those contained in the original. [2003, c. 55, §1 (RPR).]

Notwithstanding Title 1, section 408-A, this chapter governs fees for copying records maintained under this chapter. [2011, c. 662, §21 (AMD).]

SECTION HISTORY

1965, c. 215, (AMD). 2003, c. 55, §1 (RPR). 2009, c. 575, §1 (AMD). 2011, c. 662, §21 (AMD).



33 §651-A. Grantor, grantee names; form of indexing

No instrument executed on or after October 1, 1983, may be accepted by a register of deeds for recording unless beneath the signature of the grantor, grantee, if it appears on the instrument, and the person taking the acknowledgement, the name of each signer is typed or printed. Names used for indexing must be indexed as typed or printed under each signature. A name may be typed or printed under a signature at the registry of deeds by the person bringing the instrument to the registry, as long as the name is typed or printed on the instrument prior to the certification on the instrument under section 653 of the time when the instrument was received. The register of deeds may return documents that are not legible for recording and archival purposes. [1993, c. 230, §1 (AMD).]

SECTION HISTORY

1983, c. 57, (NEW). 1983, c. 530, §8 (AMD). 1993, c. 230, §1 (AMD).



33 §651-B. Privacy protection

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Personal information" means an individual's first name or first initial and last name in combination with any one or more of the data elements described in this paragraph:

(1) Social security number;

(2) Driver's license number or state identification card number;

(3) Account number, credit card number or debit card number if circumstances exist such that the number could be used without additional identifying information, access codes or passwords;

(4) Account passwords or personal identification numbers or other access codes; or

(5) Any of the data elements contained in subparagraphs (1) to (4) when not in connection with the individual's first name, or first initial, and last name if the information included would be sufficient to permit a person to fraudulently assume or attempt to assume the identity of the person whose information was included. [2007, c. 626, §1 (NEW).]

[ 2007, c. 626, §1 (NEW) .]

2. Personal information on registry's website. If a document that includes an individual's personal information is recorded with a register of deeds and is available on the registry's publicly accessible website, the individual may request that the register of deeds redact that personal information from the record available on the website. The register shall establish a procedure by which individuals make such requests at no fee to the requesting individual. The register shall comply with an individual's request to redact personal information.

[ 2007, c. 626, §1 (NEW) .]

SECTION HISTORY

2007, c. 626, §1 (NEW).



33 §652. Books for recording plans

The county commissioners shall provide, at the expense of the several counties, suitable storage for plans with a minimum size of 12 by 18 and a maximum of 24 by 36 inches in dimension, for the preservation of such plans. [1991, c. 497, §1 (RPR).]

No plan may be accepted for recording unless all of the following criteria are met. The plan must: [1991, c. 497, §1 (RPR).]

1. Materials. Be drawn upon strong linen cloth or polyester film with archival photographic image;

[ 1991, c. 497, §1 (NEW) .]

2. Seals. Be embossed, sealed or both, with the seal of an architect, professional engineer or registered land surveyor;

[ 2001, c. 667, Pt. C, §18 (AMD) .]

3. Signature. Contain the signature and address of the person who prepared the plan;

[ 1991, c. 497, §1 (NEW) .]

4. Recording information. Provide a space for recording the county, date, time, plan book and page or file number and register's attest; and

[ 1991, c. 497, §1 (NEW) .]

5. Title. Provide a title block containing the name of the plan, the record owner's name and address, the location by street and town and the date of the plan.

[ 1991, c. 497, §1 (NEW) .]

Original plans must be recorded with a paper copy. The register shall permanently file the original and maintain a copy for public inspection in at least one of the following media: paper, microfilm, microfiche or digital image stored on magnetic or optical media. Suitable arrangements must be made for the preserving of original plans while affording the public reasonable opportunity to examine either the original or a reproduction. No additional fee is required for recording the copy. Each register shall maintain an index of all plans on records in the register's office. [2003, c. 55, §2 (AMD).]

The several registers shall establish, and thereafter adhere to, reasonable standards for the implementation of reproducing copies of original plans as recorded. Reproduction must be on a scale of one to one and must be accomplished with the least possible error and distortion. Methods of reproduction must be to standards in keeping with accepted engineering and survey practices. [1991, c. 497, §1 (NEW).]

SECTION HISTORY

1971, c. 448, (AMD). 1973, c. 485, (AMD). 1991, c. 497, §1 (RPR). 2001, c. 667, §C18 (AMD). 2003, c. 55, §2 (AMD).



33 §653. Time of recording; verification

A register shall, at the time of receiving a deed or instrument for record, certify on the deed or instrument the day and the hour and minute when it was received and the book number and page number where the document is located. If the deed or instrument does not have sufficient room on the page or pages for the location of the recording information so that the register is required to add an additional page for the placement of the recording information, the register may charge in addition to any other fees allowed by law a fee of $2 for each page the register is required to add. An instrument is considered recorded at the time when it was received and that time must be entered on the record. The register shall enter that time, the names of the grantor and grantee and the name of the town or unincorporated place as shown by the instrument in which the property affected is located in a record kept for that purpose and open to inspection in business hours. The register may not permit a deed or instrument for the conveyance of real estate to be altered, amended or withdrawn until it is fully recorded and examined. The record must be verified as a true record of the original document by comparing the indexing record and the copy kept for public inspection, as described in section 651, to the original document before the original document is allowed to leave the registry office. [2003, c. 55, §3 (RPR).]

SECTION HISTORY

1983, c. 15, (RPR). 2003, c. 55, §3 (RPR).



33 §654. Miscellaneous records

Registers shall receive and record all certificates in equitable proceedings, copies of judgments and decrees certified by the clerk of courts in the county where the complaint is pending or the judgment or decree is rendered, certified copies of the proceedings of any court, corporation, municipal body or other tribunal through or by which the right of eminent domain has been or may be exercised to affect the title to real estate, copies of portions of wills devising real estate situated in their respective counties or districts and all other instruments that they are by law required to record. They shall receive all copies of seizures on execution and special attachments made and attested by any officer of real property situate in their respective counties or districts and certify on them the time when they are received, and certificates of advertised stallions and copies of processes against domestic corporations filed for service by officers in the registry, keep them on file for the inspection of parties interested and enter them in suitable records properly indexed. [2003, c. 55, §4 (AMD).]

SECTION HISTORY

2003, c. 55, §4 (AMD).



33 §654-A. Certain county records of deeds to be copied; legal effect (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §20A (NEW). 2003, c. 55, §5 (RP).



33 §655. Town records to State Archivist for safekeeping

All persons, other than registers of deeds, having possession of or owning the records of the original proprietors of any town or plantation in this State, may deliver the same to the State Archivist for preservation and safekeeping. [1973, c. 28, §14 (AMD).]

SECTION HISTORY

1965, c. 441, §6 (AMD). 1969, c. 318, §14 (AMD). 1973, c. 28, §14 (AMD).



33 §656. Owner of original records reimbursed for safekeeping (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 441, §7 (AMD). 1969, c. 318, §15 (AMD). 1973, c. 28, §15 (RP).



33 §657. Filing of subdivision plats; penalty

Whoever lots or causes to be lotted for the purpose of sale any tract of land shall, before making any deed of such land or any part thereof, file with the register of deeds for the county or registry district wherein such land is situated an accurate plan of such property, which plan shall give such courses, angles and distances as will be sufficient to enable a skillful surveyor to locate any lot shown thereby. If such party, after request by any interested party or by the register of deeds, fails to comply with this section, he shall be liable to a penalty of not more than $50, to be recovered in a civil action in the name of the register of deeds for the benefit of the county.



33 §658. Recording of releases or waivers of conditions

Whenever land has been lotted in accordance with section 657 and lots described therein have been conveyed by deeds of conveyance containing one or more uniform conditions which restrict the full and unqualified enjoyment of the right or estate granted, the grantor may subsequently by a writing under seal and by the grantor signed and acknowledged and recorded in the registry of deeds for the county or registry district in which the land lies, release and waive one or more of such conditions by reference to lot numbers, block numbers, section numbers or other apt description. Such release and waiver need not state a consideration and need not contain the names of the grantees or present owners of the respective parcels. Such release and waiver shall thereafter accrue to the respective individual benefit of the owners of the parcels described in such release and waiver and may be used by them as a bar to any action by the said grantor for breach of any such condition thus released and waived. Such writing shall not in any way affect or impair like conditions in respect to other deeds of lots shown on such plans and not included in such release and waiver, and such writing shall not in any way affect or impair other conditions contained in deeds of the parcels referred to in such release and waiver.



33 §659. Duplicates of plans in court files

Whenever in the settlement of any disputed line or in the division of any estate any plans are made for filing in the office of the clerk of courts or the register of probate, duplicate plans shall in all cases be filed in the registry of deeds.



33 §660. Plans of townships; copies; filing and indexing

The county commissioners shall, at the expense of their respective counties, procure such plans of the townships in their counties as may be in existence. If the original plans are not in existence or can not be had at a reasonable price, they shall procure copies of the most authentic plans known to exist. All copies must be on the best quality of linen paper backed with cloth or polyester film with archival photographic image. Suitable filing cases must be provided in each registry of deeds for the reception and preservation of the plans and a suitable index of the plans must be made, having at least both alphabetical and chronological arrangement, and must be revised whenever new plans for recording are received. [2003, c. 55, §6 (AMD).]

SECTION HISTORY

2003, c. 55, §6 (AMD).



33 §661. Plans deemed of interest to county

The county commissioners may at their discretion procure such plans, other than township plans, of properties within their counties, either originals or copies, as they deem for the interest of their counties to have preserved on the files of the registry of deeds. This section shall not be construed to allow the purchase of any plan which the proprietor of any estate is required by law to file with the register of deeds.



33 §662. Plans showing allotment of lands in cities and towns

The municipal officers of a city or town may, and upon the written request of 3 or more taxpayers of the city or town shall, cause any plans in the possession of the city or town or otherwise available, showing the allotment of lands in the city or town, to be recorded in the registry of deeds in the county or registry district in which any such city or town is situated. The plans must be recorded and kept in accordance with the provisions of section 652. [2003, c. 55, §7 (AMD).]

SECTION HISTORY

2003, c. 55, §7 (AMD).



33 §662-A. Municipal land control ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 177, (NEW). 1973, c. 788, §167 (AMD). 1981, c. 216, §3 (RP).



33 §663. Copies of transfers of lands in unorganized territory sent to State Tax Assessor

In each county containing lands in unorganized territory, so called, the register of deeds shall transmit to the State Tax Assessor certified copies of the record of all transfers of lands in unorganized territory made after the 20th day of March, 1907, within 10 days after such record is made. Such copies shall be placed on file and retained for future reference by the State Tax Assessor.



33 §664. Notices of federal tax liens (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 279, §22 (AMD). 1987, c. 645, §2 (RP).



33 §665. Farm owner may name lands for filing and recording

The owner of any farm lands may designate a specific name for such lands and the said name together with a description of said farm lands according to the latest authentic survey thereof may be filed with the register of deeds of the county wherein the said lands or a part thereof are situated. The name together with the description of the lands shall be recorded by the register of deeds under section 651. The register of deeds shall be paid the fee set in section 751. No 2 names so designated and recorded may be alike in the same county. [1981, c. 279, §§ 23, 23-A (AMD).]

SECTION HISTORY

1981, c. 279, §§23,23A (AMD).



33 §666. Transfer of named farm lands

Whenever any owner of farm lands, the name of which has been recorded as provided in section 665 transfers by deed or otherwise the whole of such farm lands, such transfer may include the registered name thereof. If the owner shall transfer only a portion of such farm lands, then the registered name thereof shall not be transferred to the purchaser, unless so stated in the deed of conveyance.



33 §667. Conservation restrictions; defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 566, §1 (NEW). 1985, c. 395, §1 (RP).



33 §668. -- acquisition, effect, recording and release (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 566, §2 (NEW). 1983, c. 458, §13 (AMD). 1985, c. 395, §2 (RP).



33 §669. Copies of bankruptcy orders and decrees

At any time after a petition in bankruptcy is filed, or a decree of adjudication or an order approving the trustee's bond is made, pursuant to the Federal Bankruptcy Act of 1898, as amended, the bankrupt, trustee, receiver, custodian, referee or any creditor may record a certified copy of such petition, with the schedules omitted, or of such decree or order in the registry of deeds for any county or district wherein the bankrupt owns or has an interest in any land. [1971, c. 68, (NEW).]

SECTION HISTORY

1971, c. 68, (NEW).



33 §670. Facsimile signature of the register and deputy register of deeds

A facsimile of the signature of the register or deputy register of deeds imprinted at his direction upon any deed or other instrument that is customarily recorded at the registry of deeds, including plans and the like, shall have the same validity as his signature. [1979, c. 179, (NEW).]

SECTION HISTORY

1979, c. 179, (NEW).






Subchapter 3: LOCATION OF OFFICES

33 §701. Office in shire town

The register of deeds in each county in which there is but one register shall keep his office in the shire town.



33 §702. Western district office in Oxford County

The Towns of Hiram, Porter, Brownfield, Denmark, Fryeburg, Sweden, Lovell, Stoneham and Stowe, in the County of Oxford, compose the western registry district of Oxford County and the register shall keep his office at Fryeburg.



33 §703. Northern district office in Aroostook County

All that part of the County of Aroostook lying north of a line commencing at the southeast corner of Township F, in the first range, west from the east line of the State, thence west on the south line of said township and the south line of Township K in the 2nd range, to Township number 15 in the 3rd range, thence north to the northeast corner of Township number 15 in the 3rd range, thence west to the northwest corner of Township number 15 in the 3rd range, thence south to the southwest corner of Township number 15 in the 3rd range, thence west to the northwest corner of Township number 14 in the 4th range, thence south to the southwest corner of Township number 14 in the 4th range, thence west on the dividing line of Townships 13 and 14 to the 7th range line, thence north to the northeast corner of Township number 14 in the 8th range, thence west to the west line of the State, compose the northern registry district of Aroostook County. The register shall keep his office in the Town of Fort Kent.






Subchapter 4: FEES

33 §751. Schedule

Except as provided in any other provision of law, registers of deeds shall receive the following fees for: [1993, c. 560, §3 (AMD).]

1. Instruments generally. Receiving, recording and indexing any instrument that may be recorded and for which a specific fee is not set forth in this section or in any other section, the sum of $19 for the first record page and $2 for each additional record page or portion of an additional record page. In addition, if more than 4 names are to be indexed, a fee of $1 must be paid for each additional name, counting all grantors and grantees;

[ 2013, c. 370, §1 (AMD) .]

1-A. Divorce decrees or abstracts.

[ 1991, c. 497, §3 (RP) .]

2. Discharge.

[ 1981, c. 279, §26 (RP) .]

3. Municipal quitclaim deed.

[ 1977, c. 145, §3 (RP) .]

4. Copy of writ of attachment in unincorporated place.

[ 1977, c. 145, §4 (RP) .]

5. Certain corporation certificates.

[ 1973, c. 625, §228 (RP) .]

6. Copy of process against domestic corporation.

[ 1977, c. 145, §5 (RP) .]

7. Organization of nonprofit corporation.

[ 1979, c. 541, Pt. A, §208 (RP) .]

8. Federal liens.

[ 1991, c. 497, §4 (RP) .]

9. Plans. Recording, indexing and preserving plans, the sum of $21;

[ 2013, c. 370, §2 (AMD) .]

10. Municipal and unorganized territory tax liens.

[ 1991, c. 497, §5 (RP) .]

11. Mortgage foreclosure.

[ 1977, c. 145, §9 (RP) .]

12. District liens.

[ 1991, c. 497, §6 (RP) .]

13. Secured transactions.

[ 1991, c. 497, §7 (RP) .]

13-A. Previously recorded instrument. An instrument satisfying, releasing, discharging, assigning, subordinating, continuing, amending or extending an instrument previously recorded in the county in which recording is requested must make reference to only one previously recorded instrument, or a fee of $13 for each additional previously recorded instrument referred to must be paid.

[ 2005, c. 246, §3 (AMD) .]

14. Abstracts and copies.

[ 2011, c. 378, §1 (RP) .]

14-A. Bail liens.

[ 1991, c. 497, §9 (RP) .]

14-B. Paper copies. Making paper copies of records at the office of the register of deeds as follows:

A. Five dollars per page for paper copies of plans; and [2013, c. 370, §3 (AMD).]

B. One dollar per page for other paper copies; [2013, c. 370, §3 (AMD).]

C. [2013, c. 370, §3 (RP).]

[ 2013, c. 370, §3 (AMD) .]

14-C. Abstracts and copies.

[ 2011, c. 508, §2 (RP) .]

14-D. Downloads of 1,000 or more consecutive electronic images or electronic abstracts from a county registry of deeds. Acquiring downloads of 1,000 or more consecutive electronic images or electronic abstracts from a county registry of deeds equipped to provide downloads of images or electronic abstracts, 5¢ per image or electronic abstract;

[ 2013, c. 370, §4 (NEW) .]

14-E. Electronic images, printed images or electronic abstracts from a county registry of deeds website. Acquiring electronic images, printed images or electronic abstracts from a county registry of deeds website as follows:

A. No charge for the first 500 images or electronic abstracts, or a combination of the first 500 images and electronic abstracts, acquired by a person in a calendar year; and [2013, c. 370, §5 (NEW).]

B. Fifty cents per image or electronic abstract for each subsequent image or electronic abstract after 500 acquired in the same calendar year; and [2013, c. 370, §5 (NEW).]

[ 2013, c. 370, §5 (NEW) .]

15. When payable. Fees provided by this section shall be paid when the instrument is offered for record, except that fees payable by the State shall be paid monthly by the department or agencies requesting the recording, upon rendition of bills by the register of deeds. Said bills shall be paid within 10 days of receipt of same by the department or agencies.

[ 1971, c. 321, (RPR) .]

SECTION HISTORY

1965, c. 265, (AMD). 1971, c. 321, (RPR). 1973, c. 226, (AMD). 1973, c. 625, §§228,230 (AMD). 1975, c. 198, §§1-6 (AMD). 1977, c. 145, §§1-11 (AMD). 1977, c. 422, §1 (AMD). 1979, c. 72, §3 (AMD). 1979, c. 541, §A208 (AMD). 1979, c. 666, §4 (AMD). 1981, c. 279, §§24-31 (AMD). 1981, c. 557, §§2,3 (AMD). 1983, c. 795, §6 (AMD). 1987, c. 645, §3 (AMD). 1991, c. 497, §§2-9 (AMD). 1993, c. 560, §3 (AMD). 2003, c. 55, §§8,9 (AMD). 2005, c. 246, §§1-3 (AMD). 2009, c. 575, §2 (AMD). 2011, c. 378, §§1, 2 (AMD). 2011, c. 508, §§1, 2 (AMD). 2013, c. 370, §§1-5 (AMD).



33 §752. Records preservation surcharge

1. Surcharge. In addition to any other fees required by law, a register of deeds may collect a surcharge of $3 per document for all records that are recorded in the registry of deeds, except those recorded by agencies of State Government and municipalities.

[ 1997, c. 503, §1 (NEW) .]

2. Account. The surcharge imposed in subsection 1 must be transferred to the county treasurer who shall deposit it in a separate nonlapsing account within 30 days of receipt. Money in the account is not available for use as a general revenue of the county. Interest earned on the account must be credited to the account.

[ 1997, c. 503, §1 (NEW) .]

3. Expenditures from account. The money in the account established in subsection 2 must be used for the restoration, re-creation and preservation of the records recorded in the office of the register of deeds, including preservation by creation of a digital image stored on magnetic or optical media. The money may not be used for initial recording of documents.

[ 2005, c. 584, §1 (AMD) .]

4. Repeal.

[ 2003, c. 294, §2 (RP) .]

5. Annual report. The register of deeds for each county shall report annually to the joint standing committee of the Legislature having jurisdiction over state and local government matters on the amount of surcharge funds raised and expended and the use of those funds. The registers of deeds may jointly prepare and submit the report required under this subsection, as long as the required information is separately described for each county.

[ 2003, c. 294, §3 (NEW) .]

6. Misappropriation of funds; penalty. Any county that uses funds from the records preservation surcharge account established in subsection 2 for any purpose that is not in accordance with the standards established in subsection 3 commits a civil violation for which a fine of $100 per day from the date of the withdrawal to the date the money is restored to the account must be adjudged. Fines must be paid out of the county budget and be deposited in the account established in subsection 2.

[ 2005, c. 584, §2 (NEW) .]

SECTION HISTORY

1997, c. 503, §1 (NEW). 2001, c. 317, §1 (AMD). 2003, c. 294, §§1-3 (AMD). 2005, c. 584, §§1,2 (AMD).



33 §753. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 370, §6 (NEW).]

1. Electronic abstract. "Electronic abstract" means the digital indexing information for a document.

[ 2013, c. 370, §6 (NEW) .]

2. Image. "Image" means a digital capture of an individual page of a document or plan filed in a county registry of deeds.

[ 2013, c. 370, §6 (NEW) .]

3. Person. "Person" means a person, corporation, partnership or other entity.

[ 2013, c. 370, §6 (NEW) .]

SECTION HISTORY

2013, c. 370, §6 (NEW).









Chapter 12: SHORT FORM DEEDS ACT

33 §761. Statutory forms; incorporation by reference; title

The forms set forth in section 775 may be used and shall be sufficient for their respective purposes. They shall be known as "Statutory Short Form Deeds" and may be referred to as such. They may be altered as circumstances require, and the authorization of such forms shall not prevent the use of other forms. Wherever the phrase, "incorporation by reference" is used in this chapter, the method of incorporation as indicated in said forms shall be sufficient, but shall not preclude other methods. This chapter may be cited as the "Short Form Deeds Act". [1967, c. 377, (NEW).]

SECTION HISTORY

1967, c. 377, (NEW).



33 §762. Rules and definitions

For the purpose of avoiding the unnecessary use of words in deeds or other instruments relating to real estate, whether the statutory short form or other forms are used, the rules and definitions contained in sections 763 to 774 shall apply to all such instruments executed or delivered on or after January 1, 1968. [1967, c. 377, (NEW).]

SECTION HISTORY

1967, c. 377, (NEW).



33 §763. Warranty deed

A deed in substance following the form entitled "Warranty Deed" shall when duly executed have the force and effect of a deed in fee simple to the grantee, his heirs and assigns, his and their use and behoof forever, with covenants on the part of the grantor, for himself, with the grantee, his heirs and assigns, that, at the time of the delivery of such deed, he was lawfully seized in fee of the premises, that they were free of all encumbrances, that he had good right to sell and convey the same to the grantee to hold as aforesaid, and that he and his heirs shall and will warrant and defend the same to the grantee, his heirs and assigns forever, against the lawful claims and demands of all persons. [1967, c. 377, (NEW).]

SECTION HISTORY

1967, c. 377, (NEW).



33 §764. Warranty covenants

In a conveyance of real estate the words "warranty covenants" shall have the full force, meaning and effect of the following words: "The grantor covenants with the said grantee, his heirs and assigns that he is lawfully seized in fee of the premises, that they are free of all encumbrances, that he had good right to sell and convey the same to the said grantee to hold as aforesaid, and that he and his heirs shall and will warrant and defend the same to the said grantee, his heirs and assigns forever, against the lawful claims and demands of all persons." [1967, c. 377, (NEW).]

SECTION HISTORY

1967, c. 377, (NEW).



33 §765. Quitclaim deed with covenant

A deed in substance following the form entitled "Quitclaim Deed With Covenant" shall when duly executed have the force and effect of a deed in fee simple to the grantee, his heirs and assigns forever, with covenant on the part of the grantor, for himself, with the grantee, his heirs and assigns forever, that at the time of the delivery of such deed the grantor covenants with the grantee, his heirs and assigns, that he will warrant and forever defend the premises to the said grantee, his heirs and assigns forever, against the lawful claims and demands of all persons claiming by, through or under him. [1967, c. 377, (NEW).]

SECTION HISTORY

1967, c. 377, (NEW).



33 §766. Quitclaim covenant or limited covenant

In a conveyance of real estate the words "quitclaim covenant" shall have the full force, meaning and effect of the following words: "The grantor covenants with the grantee, his heirs and assigns that he will warrant and forever defend the premises to the said grantee, his heirs and assigns forever, against the lawful claims and demands of all persons claiming by, through or under him." [1967, c. 377, (NEW).]

SECTION HISTORY

1967, c. 377, (NEW).



33 §767. Mortgage deed

A deed in substance following the form entitled "Mortgage Deed" when duly executed has the force and effect of a mortgage deed to the grantee, the grantee's heirs and assigns, to the grantee and their use and behoof forever, with covenants on the part of the grantor, for the grantor, with the grantee, the grantee's heirs and assigns, that at the time of the delivery of such mortgage deed the grantor was lawfully seized in fee of the premises, that they were free of all encumbrances, that the grantor had good right to sell and convey the same to the grantee to hold as aforesaid, and that the grantor and the grantor's heirs shall and will warrant and defend the same to the said grantee, the grantee's heirs and assigns forever, against the lawful claims and demands of all persons; and with mortgage covenants and upon the statutory condition as defined in sections 768 and 769 to secure the payment of the money or the performance of any obligation therein specified. The parties may insert in such mortgage any other lawful agreement or condition. If section 504 or Title 9-B, section 429 or a mortgage loan or mortgage note requires the payment of interest on a mandatory escrow account, that requirement must be stated in the mortgage deed. [1991, c. 118, §2 (AMD).]

SECTION HISTORY

1967, c. 377, (NEW). 1991, c. 118, §2 (AMD).



33 §768. Mortgage covenants

In a conveyance of real estate the words "mortgage covenants" shall have the full force, meaning and effect of the following words, and shall be applied and construed accordingly: "The grantor covenants with the grantee, his heirs and assigns that he is lawfully seized in fee of the premises, that they are free of all encumbrances, that he has good right to sell and convey the same to the said grantee to hold as aforesaid and that he and his heirs shall and will warrant and defend the same to the said grantee, his heirs and assigns forever, against the lawful claims and demands of all persons." [1967, c. 377, (NEW).]

SECTION HISTORY

1967, c. 377, (NEW).



33 §769. Statutory condition in mortgage

The following "condition" shall be known as the "Statutory Condition," and may be incorporated in any mortgage by reference: [1967, c. 377, (NEW).]

Condition

Provided nevertheless, except as otherwise specifically stated in the mortgage, that if the mortgagor, his heirs, executors or administrators pay to the mortgagee, his heirs, executors, administrators or assigns the principal and interest secured by the mortgage, and shall perform any obligation secured at the time provided in the note, mortgage or other instrument or any extension thereof, and shall perform the condition of any prior mortgage, and until such payment and performance shall pay when due and payable all taxes, charges and assessments to whomsoever and whenever laid or assessed, whether on the mortgaged premises or on any interest therein or on the debt or obligation secured thereby; and shall keep the buildings on said premises insured against fire in a sum not less than the amount secured by the mortgage or as otherwise provided therein for insurance for the benefit of the mortgagee and his executors, administrators and assigns, in such form and at such insurance offices as they shall approve, and, at least 2 days before the expiration of any policy on said premises, shall deliver to him or them a new and sufficient policy to take the place of the one so expiring, and shall not commit nor suffer any strip or waste of the granted premises, nor commit any breach of any covenant contained in the mortgage or in any prior mortgage, then the mortgage deed, as also the mortgage note or notes shall be void, otherwise shall remain in full force. [1967, c. 377, (NEW).]

SECTION HISTORY

1967, c. 377, (NEW).



33 §770. Assignment of mortgage; words of transfer

In an assignment of a mortgage of real estate the word "assign" shall be a sufficient word to transfer the mortgage, without the words "sell, transfer and convey." [1967, c. 377, (NEW).]

SECTION HISTORY

1967, c. 377, (NEW).



33 §771. Grant as a word of conveyance

In a conveyance of real estate the word "grant" or the word "convey" shall be a sufficient word of conveyance without the use of the words "give, grant, bargain, sell and convey", and no covenant shall be implied from the use of the word "grant" or "convey". In a release of real estate the word "release" shall be a sufficient word to convey the estate which the grantor has. [1967, c. 377, (NEW).]

SECTION HISTORY

1967, c. 377, (NEW).



33 §772. Words of inheritance; habendum

1. Words of inheritance; habendum. In a conveyance or reservation of real estate, the terms "heirs," "successors," "assigns," "forever" or other technical words of inheritance, or an habendum clause, are not necessary to convey or reserve an estate in fee. A conveyance or reservation of real estate, whether made before or after the effective date of this section, must be construed to convey or reserve an estate in fee simple, unless a different intention is clearly expressed in the instrument by a statement that the interest conveyed or reserved is an interest other than an estate in fee, by a limiting of the duration of the interest to a period less than perpetual duration or by an explicit restriction of the interest to the use and benefit only of the person or persons to whom it is conveyed or reserved. The omission of technical words of inheritance may not be construed to evidence an intention to convey or reserve an interest other than an estate in fee simple, even if such words are used elsewhere in the same instrument.

[ 2013, c. 90, §1 (AMD) .]

2. Preservation of rights. A person claiming an interest in real estate by reason of the omission of technical words of inheritance or the lack of an habendum clause in a deed that conveyed or reserved a property interest before October 7, 1967 may preserve that claim by commencing a civil action for the recovery of that property in the Superior Court or the District Court in the county or division in which the property is located on or before December 31, 2002.

[ 1999, c. 69, §1 (NEW) .]

3. Limitation. After December 31, 2002, a person may not commence a civil action for the recovery of property or enter that property under a claim of right based on the absence of an habendum clause or technical words of inheritance in any deed.

[ 1999, c. 69, §1 (NEW) .]

4. Construction of laws. This section may not be construed to extend the period for bringing of an action or for the doing of any other required act under any statute of limitations.

[ 1999, c. 69, §1 (NEW) .]

5. Liberal construction. This section must be liberally construed to effect the legislative purpose of clarifying title to land currently encumbered by ancient deeds that lacked technical words of inheritance or an habendum clause.

[ 1999, c. 69, §1 (NEW) .]

SECTION HISTORY

1967, c. 377, (NEW). 1969, c. 344, §1 (AMD). 1999, c. 69, §1 (RPR). 2013, c. 90, §1 (AMD).



33 §772-A. Effect of release

1. Testimonium clause. A deed or other instrument executed after the effective date of this subsection that includes the following language: "[name] (wife or husband) of said Grantor, joins as Grantor and releases all rights by descent and all other rights" or similar language within the testimonium clause conveys any and all interests of the joining spouse to the property described in the deed or other instrument. This subsection applies to a deed or other instrument even if the joining spouse is not set forth in the beginning of the deed as a grantor to the conveyance.

This subsection does not apply to a deed dated before the effective date of this subsection that contains language in the testimonium clause as described in this subsection until November 1, 2000, at which time this subsection applies unless notice of a claim of right, title or interest is recorded in the registry of deeds for the county in which the land is located and an action is commenced on or before November 1, 2000 in any court with jurisdiction to adjudicate this action.

[ 1999, c. 343, §1 (NEW) .]

2. Filing of notice. In order for the notice specified in subsection 1 to be effective, it must contain an adequate description of the property in which the right, title or interest is claimed; a reference to the deed or other instrument on which the claim is based; the name of the current record owner of the property; and must be duly verified by oath taken by any person authorized to perform notarial acts. The register of deeds for the county in which the land is located shall accept all such notices presented that describe property located in the county and shall enter and record them in the same manner that deeds and other instruments are recorded and may charge the same fee for the recording of these notices as is charged for recording deeds. In indexing the notice, the register of deeds shall enter it in the grantee index of deeds under the name of the claimant appearing in the notice and in the grantor index of deeds under the name of the record owner appearing in the notice. Within a reasonable time after recording the notice, the register of deeds shall enter upon the margin of the record of the deed or other instrument on which the claim is based the volume and page in which the record of the notice may be found. The person filing the notice shall deliver or mail a copy of the notice to the current record owner of the property at the last known address of that owner.

[ 1999, c. 343, §1 (NEW) .]

3. Persons under disability; time limits not extended. Disability or lack of knowledge of any kind does not extend the time limits provided in this section.

[ 1999, c. 343, §1 (NEW) .]

SECTION HISTORY

1981, c. 367, §2 (NEW). 1999, c. 343, §1 (RPR).



33 §773. Easements, privileges and appurtenances belonging to granted estate

In a conveyance of real estate all rights, easements, privileges and appurtenances belonging to the granted estate shall be included in the conveyance, unless the contrary shall be stated in the deed. [1969, c. 83, (AMD).]

SECTION HISTORY

1967, c. 377, (NEW). 1969, c. 83, (AMD).



33 §774. Seals not required

All deeds and other instruments, including powers of attorney, for the conveyances of real property in this State or any interest therein, and otherwise valid except that the same omitted to state any consideration therefor or that the same were not sealed by the grantors or any of them, shall be valid. [1969, c. 344, §2 (RPR).]

SECTION HISTORY

1967, c. 377, (NEW). 1969, c. 344, §2 (RPR).



33 §775. Appendix

Statutory short forms of instruments relating to real estate are as follows: [1967, c. 377, (NEW).]

Forms:

[1967, c. 377, (NEW).]

1. Warranty Deed

[ 1967, c. 377, (NEW) .]

2. Quitclaim Deed with Covenant

[ 1967, c. 377, (NEW) .]

3. Deed of Executor, Administrator, Trustee, Guardian, Conservator, Receiver or Commissioner

[ 1967, c. 377, (NEW) .]

3-A. Deed of Distribution by Personal Representative (Intestate)

[ 1981, c. 367, §3 (NEW) .]

3-B. Deed of Distribution by Personal Representative (Testate)

[ 1981, c. 367, §3 (NEW) .]

3-C. Deed of Sale by Personal Representative (Intestate)

[ 1981, c. 367, §3 (NEW) .]

3-D. Deed of Sale by Personal Representative (Testate)

[ 1981, c. 367, §3 (NEW) .]

4. Quitclaim Deed Without Covenant or Release Deed

[ 1967, c. 377, (NEW) .]

5. Mortgage Deed

[ 1967, c. 377, (NEW) .]

6. Partial Release of Mortgage

[ 1967, c. 377, (NEW) .]

7. Assignment of Mortgage

[ 1967, c. 377, (NEW) .]

8. Discharge of Mortgage

[ 1967, c. 377, (NEW) .]

9. Deed from Individual to Himself and Another as Joint Tenants

[ 1967, c. 377, (NEW) .]

10. Deed from Multiple Grantors to Joint Tenants

[ 1975, c. 623, §51-E (AMD) .]

11. Municipal Quitclaim Deed

[ 1967, c. 377, (NEW) .]

Forms of Acknowledgments:

1 Warranty Deed

A.B. of .........., .......... County, .........., (being unmarried), for consideration paid, grant to C.D. of .........., .......... County, .........., with Warranty Covenants, .......... the land in .........., .......... County, Maine.

(description and encumbrances, if any)

E.F., spouse of the grantor, releases all rights in the premises being conveyed.

Witness .... hand and seal this .... day of .... (here add acknowledgment)

[1981, c. 367, §4 (AMD).]

2 Quitclaim Deed With Covenant

A.B. of .........., .......... County, .........., (being unmarried) for consideration paid, grant to C.D. of .........., .......... County, .........., with quitclaim covenant the land in .........., .......... County, ..........

(description and encumbrances, if any)

E.F., spouse of the grantor, releases all rights in the premises being conveyed.

Witness .... hand and seal this .... day of .... (here add acknowledgment)

[1981, c. 367, §5 (AMD).]

3 Deed of Personal Representative, Trustee, Conservator, Receiver, Commissioner, Executor, Administrator, Guardian or Other Specified Authorized Representative.

A.B., personal representative of the estate of C.D., ("trustee of", "conservator of", "receiver of the estate of", "commissioner", "executor of the will of", "administrator of the estate of", "guardian of", or "other specified authorized representative of") by the power conferred by law, and every other power, for .... dollars paid, grant to E.F. of .... County, ...., the land in ...., .... County, .....

(description)

(with appropriate release of spouse)

Witness .... hand and seal this .... day of .... (here add acknowledgment)

[1981, c. 367, §6 (RPR).]

3-A Deed of Distribution by Personal Representative (Intestate)

A.B., of ...., .... County, ...., duly appointed and acting personal representative of the estate of C.D., deceased, as shown by the probate records of .... County, Maine, by the powers conferred by law, and every other power, (in distribution of the estate) grants to E.F. of ...., .... County, ...., whose mailing address is ...., being the person(s) entitled to distribution, the real property in ...., .... County, Maine, described as follows:

(description)

Witness .... hand and seal this .... day of .... (here add acknowledgment)

[1981, c. 367, §7 (NEW).]

3-B Deed of Distribution by Personal Representative (Testate)

A.B., of ...., .... County, ...., duly appointed and acting personal representative of the estate of C.D., deceased, whose will was duly admitted to probate in the Probate Court for .... County, Maine, by the power conferred by law, and every other power, (in distribution of the estate) grants to E.F. of ...., .... County, ...., whose mailing address is ...., being the person(s) entitled to distribution, the real property in ...., .... County, Maine, described as follows:

(description)

Witness .... hand and seal this .... day of .... (here add acknowledgment)

[1981, c. 367, §7 (NEW).]

3-C Deed of Sale by Personal Representative (Intestate)

A.B., of ...., .... County, ...., duly appointed and acting personal representative of the estate of C.D., deceased (intestate), as shown by the probate records of .... County, Maine, and having given notice to each person succeeding to an interest in the real property described below at least ten (10) days prior to the sale, by the power conferred by the Probate Code, and every other power, for consideration paid grants to E.F. of ...., .... County, ...., whose mailing address is ...., the real property in ...., .... County, Maine, described as follows:

(description)

Witness .... hand and seal this .... day of .... (here add acknowledgment)

[1981, c. 367, §7 (NEW).]

3-D Deed of Sale by Personal Representative (Testate)

A.B., of ...., .... County, ...., duly appointed and acting personal representative of the estate of C.D., deceased (testate), as shown by the probate records of .... County, Maine, (and having given notice to each person succeeding to an interest in the real property described below at least ten (10) days prior to the sale) (and not having given notice to each person succeeding to an interest in the real property described below at least ten (10) days prior to the sale, such notice not being required under the terms of the decedent's will), by the power conferred by the Probate Code, and every other power, for consideration paid grants to E.F. of ...., .... County, ...., whose mailing address is ...., the real property in ...., .... County, Maine, described as follows:

(description)

Witness .... hand and seal this .... day of .... (here add acknowledgment)

[1981, c. 367, §7 (NEW).]

4 Quitclaim Deed Without Covenant or Release Deed

A.B. of .........., .......... County, .........., (being unmarried) for consideration paid, release to C.D. of ...., .......... County, .........., the land in ...., .......... County, ...........

(description)

E.F., spouse of the grantor, releases all rights in the premises being conveyed.

Witness .... hand and seal this .... day of .... (here add acknowledgment)

[1981, c. 367, §8 (AMD).]

5 Mortgage Deed

A.B. of .........., .......... County, .........., (being unmarried) for consideration paid, grant to C.D. of .........., .......... County, .........., with mortgage covenants, to secure the payment of .......... dollars in .......... years .......... with .......... per cent interest per annum, payable in .......... installments, as provided in .......... note of even date, the land in .........., .......... County, ...........

(description and encumbrances, if any)

This mortgage is upon the statutory condition, for any breach of which the mortgagee shall have the remedies provided by law.

E.F., spouse of the grantor, releases all rights in the premises being conveyed.

Witness .... hand and seal this .... day of .... (here add acknowledgment)

[1981, c. 367, §9 (AMD).]

6 Partial Release of Mortgage

C.D., the holder of a mortgage by A.B. to C.D., dated .........., recorded .......... in the .......... County Registry of Deeds, Book ...., Page ...., for consideration paid, release to A.B., all interest acquired under said mortgage in the following described portion of the mortgaged premises:

(description)

Witness .... hand and seal this .... day of .... (here add acknowledgment)

[1969, c. 344, §3 (AMD).]

7 Assignment of Mortgage

C.D., holder of a mortgage from A.B. to C.D., dated .........., recorded .......... in the .......... County Registry of Deeds, Book ...., Page ...., assign said mortgage and the note and claim secured thereby to E.F.

Witness .... hand and seal this .... day of .... (here add acknowledgment)

[1969, c. 344, §3 (AMD).]

8 Discharge of Mortgage

C.D., holder of a mortgage from A.B. to C.D., dated .........., recorded ........... in the .......... County Registry of Deeds, Book ...., Page ...., acknowledge satisfaction of the same.

Witness .... hand and seal this .... day of .... (here add acknowledgment)

[1969, c. 344, §3 (AMD).]

9 Deed from Individual to Himself and Another as Joint Tenants

A.B. of .........., .......... County, .........., (being unmarried) for consideration paid, grant to said A.B. and C.D. of .........., .......... County, .........., with warranty covenants (or "quitclaim covenant") as joint tenants, the land in .........., .......... County, ...........

(description and encumbrances, if any)

E.F., spouse of the grantor, releases all rights in the premises being conveyed.

Witness .... hand and seal this .... day of .... (here add acknowledgment)

[1981, c. 367, §10 (AMD).]

10 Deed from Multiple Grantors to Joint Tenants

A.B. and C.D. (and E.F.), of .........., .......... County, .........., for consideration paid, grant to W.X. of .........., .......... County, ........... and Y.Z. of .........., .......... County, .........., with warranty covenants (or with "quitclaim covenant") as joint tenants, the land in ...., .... County .......... (description and encumbrances, if any)

A.B. and C.D., husband and wife, (and E.F., and M.N., spouse of E.F.) (both) release all rights in the premises being conveyed (or I.J., spouse of A.B. and K.L., spouse of C.D., both release all rights in the premises being conveyed).

Witness our hands and seals this .... day of .......... (here add acknowledgment)

[1981, c. 367, §11 (AMD).]

11 Municipal Quitclaim Deed

The Inhabitants of the Municipality of .........., a body corporate, located at .........., .......... County, .........., for consideration paid, release to .......... of .........., .......... County, .........., the land in .........., .......... County, ...........

(description and encumbrances, if any)

The said Inhabitants of the municipality of .......... have caused this instrument to be signed in its corporate name by .........., its .........., duly authorized, this .... day of ..... (here add acknowledgment)

[1967, c. 377, (NEW).]

12 Acknowledgment of Individual Acting in His Own Right

State of ............

County of .........., ss (Date)

Then personally appeared the above named A. (and B.) and (severally) acknowledged the foregoing instrument to be his (or their) free act and deed.

Before me,

...................................

Notary Public

[1987, c. 736, §52 (AMD).]

13 Acknowledgment of an Attorney

State of ...........

County of .........., ss (Date)

Then the above named ..........., who signed the foregoing instrument as the attorney of the above named (grantor), personally appeared and acknowledged the same to be his free act and deed.

Before me,

...................................

Notary Public

[1987, c. 736, §52 (AMD).]

14 Acknowledgment of an Officer of a Corporation

State of ...........

County of .........., ss (Date)

Then personally appeared the above named (name of the officer who signed the deed, with his title), and acknowledged the foregoing instrument to be his free act and deed in his said capacity and the free act and deed of said corporation.

Before me,

...................................

Notary Public

[1987, c. 736, §52 (AMD).]

15 Acknowledgment of an Executor, Administrator, Trustee, Guardian, Conservator, Receiver or Commissioner

State of ...........

County of .........., ss (Date)

Then personally appeared the above named A. (and B.) in his (their) said capacity and (severally) acknowledged the foregoing instrument to be his (their) free act and deed.

Before me,

...................................

Notary Public

[1987, c. 736, §52 (AMD).]

SECTION HISTORY

1967, c. 377, (NEW). 1969, c. 344, §3 (AMD). 1975, c. 104, §§1,2 (AMD). 1975, c. 623, §§51E,51F (AMD). 1981, c. 367, §§3-11 (AMD). 1987, c. 736, §52 (AMD).






Chapter 13: COORDINATE SYSTEM

33 §801. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 156, (RPR). 1999, c. 689, §1 (AMD). 1999, c. 689, §7 (AFF). 2011, c. 126, §1 (RP).



33 §801-A. Definitions

The systems of plane coordinates that have been established by the National Ocean Survey, and the National Geodetic Survey, or their successors, and the State for defining and stating the geographic positions of locations of points on the surface of the earth within the State are hereafter to be known and designated as the Maine Coordinate System of 1927, the Maine Coordinate System of 1983 and the Maine Coordinate System of 2000. For the purpose of the use of these systems, the State is divided into the "East Zone," "West Zone," "Maine 2000 West Zone," "Maine 2000 Central Zone," and "Maine 2000 East Zone" as follows. [2011, c. 126, §2 (NEW).]

1. East Zone. The area included in the following counties constitutes the East Zone: Aroostook, Hancock, Knox, Penobscot, Piscataquis, Waldo and Washington.

[ 2011, c. 126, §2 (NEW) .]

2. West Zone. The area included in the following counties constitutes the West Zone: Androscoggin, Cumberland, Franklin, Kennebec, Lincoln, Oxford, Sagadahoc, Somerset and York.

[ 2011, c. 126, §2 (NEW) .]

3. Maine 2000 West Zone. The Maine 2000 West Zone is the area bounded by the following: beginning at the point determined by the intersection of the Maine state line and the county line between Aroostook and Somerset counties, thence following the Somerset County line easterly to the northwest corner of the Somerset and Piscataquis county line, thence southerly along this county line to the northeast corner of the Athens town line, thence westerly along the town line between Brighton Plantation and Athens to the westerly corner of Athens, and continuing southerly to the southwest corner of the town of Athens where it meets the Cornville town line, thence westerly along the Cornville - Solon town line to the intersection of the Cornville - Madison town line, thence southerly and westerly following the Madison town line to the intersection of the Norridgewock - Skowhegan town line, thence southerly along the Skowhegan town line to the Fairfield town line, thence easterly along the Fairfield town line to the Clinton town line, being determined by the Kennebec River, thence southerly along the Kennebec River to the Augusta city line, thence easterly along the city line to the Windsor town line, thence southerly along the Augusta - Windsor town line to the northwest corner of the Lincoln County line, thence southerly along the westerly Lincoln County line to the boundary of the State of Maine as determined by maritime law, thence following the state boundary southwesterly to the Maine - New Hampshire state line, thence following the state boundary on the westerly side of the State to the point of beginning.

[ 2011, c. 126, §2 (NEW) .]

4. Maine 2000 Central Zone. The Maine 2000 Central Zone is the area bounded by the following: beginning at the point determined by the intersection of the Maine state line and the county line between Aroostook and Somerset counties, thence northeasterly along the state line to the intersection of the Fort Kent - Frenchville town line, thence southerly along this town line to the intersection with the New Canada Plantation - T17 R5 WELS town line, thence continuing southerly along town lines to the northeast corner of Penobscot County, thence continuing southerly along the Penobscot County line to the intersection of the Woodville - Mattawamkeag town line (being determined by the Penobscot River), thence along the Penobscot River to the Enfield - Lincoln town line, thence southeasterly along the Enfield - Lincoln town line and the Enfield - Lowell town line, thence westerly to the northeast corner of the town of Passadumkeag, thence south-southeasterly along town lines to the intersection of the Hancock County line, thence southerly along the county line to the intersection of the Otis - Mariaville town line, thence southerly along the Otis - Mariaville town line to the Ellsworth city line, thence southerly along the Ellsworth city line to the intersection of the Surry - Trenton town line, thence southerly along the easterly town lines of Surry, Blue Hill, Brooklin, Deer Isle and Stonington to the Knox County line, thence following the Knox County line to the boundary of the State of Maine as determined by maritime law, thence following the state boundary westerly to the intersection of the Sagadahoc - Lincoln county line, thence northerly along the easterly boundary of the Maine 2000 West Zone, as defined, to the point of beginning.

[ 2011, c. 126, §2 (NEW) .]

5. Maine 2000 East Zone. The Maine 2000 East Zone is the area bounded by the following: beginning at the point determined by the intersection of the Maine state line and the Fort Kent - Frenchville town line, thence continuing easterly and then southerly along the state line to the boundary of the State of Maine as determined by maritime law, thence following the state boundary westerly to the intersection of the Knox - Hancock county line, thence northerly along the easterly boundary of the Maine 2000 Central Zone, as defined, to the point of beginning.

[ 2011, c. 126, §2 (NEW) .]

SECTION HISTORY

2011, c. 126, §2 (NEW).



33 §802. East, West, Maine 2000 West, Maine 2000 Central and Maine 2000 East zones

1. East Zone. As established for use in the East Zone, the Maine Coordinate System of 1927 or the Maine Coordinate System of 1983 must be named and, in any land description in which it is used, must be designated the "Maine Coordinate System of 1927 East Zone" or "Maine Coordinate System of 1983 East Zone."

[ 2011, c. 126, §3 (NEW) .]

2. West Zone. As established for use in the West Zone, the Maine Coordinate System of 1927 or the Maine Coordinate System of 1983 must be named and, in any land description in which it is used, must be designated the "Maine Coordinate System of 1927 West Zone" or "Maine Coordinate System of 1983 West Zone."

[ 2011, c. 126, §3 (NEW) .]

3. Maine 2000 West Zone. As established for use in the Maine 2000 West Zone, the Maine Coordinate System of 2000 must be named and, in any land description in which it is used, must be designated the "Maine Coordinate System of 2000 West Zone."

[ 2011, c. 126, §3 (NEW) .]

4. Maine 2000 Central Zone. As established for use in the Maine 2000 Central Zone, the Maine Coordinate System of 2000 must be named and, in any land description in which it is used, must be designated the "Maine Coordinate System of 2000 Central Zone."

[ 2011, c. 126, §3 (NEW) .]

5. Maine 2000 East Zone. As established for use in the Maine 2000 East Zone, the Maine Coordinate System of 2000 must be named and, in any land description in which it is used, must be designated the "Maine Coordinate System of 2000 East Zone."

[ 2011, c. 126, §3 (NEW) .]

SECTION HISTORY

1981, c. 156, (RPR). 1999, c. 689, §1 (AMD). 1999, c. 689, §7 (AFF). 2011, c. 126, §3 (RPR).



33 §803. Plane coordinates of a point

The plane coordinate values for a point on the earth's surface, used to express the geographic position or location of such point in the appropriate zone of this system, must consist of 2 distances expressed in United States Survey feet and decimal feet or international meters and decimal meters when using the Maine Coordinate System of 1927, the Maine Coordinate System of 1983 or the Maine Coordinate System of 2000. One of these distances, to be known as the "x-coordinate" or "Easting Coordinate," gives the position in an east-and-west direction; the other, to be known as the "y-coordinate" or "Northing Coordinate," gives the position in a north-and-south direction. These coordinates must be made to depend upon and conform to plane rectangular coordinate values for the monumented points of the North American Horizontal Geodetic Control Network as published by the National Ocean Survey and the National Geodetic Survey, or their successors, and whose plane coordinates have been computed on the systems defined in this chapter. Any such station may be used for establishing a survey connection to any of the Maine Coordinate Systems. [2011, c. 126, §4 (AMD).]

SECTION HISTORY

1981, c. 156, (RPR). 1999, c. 689, §1 (AMD). 1999, c. 689, §7 (AFF). 2011, c. 126, §4 (AMD).



33 §803-A. Describing the location of any survey station or land boundary corner

For purposes of describing the location of any survey station or land boundary corner in the State, it shall be considered a complete, legal and satisfactory description of such location to give the position of the survey station or land boundary corner on the system of plane coordinates defined in this chapter. [1981, c. 156, (NEW).]

Nothing contained in this chapter requires a purchaser or mortgagee of real property to rely wholly on a land description, any part of which depends exclusively upon any of the Maine Coordinate Systems. [1999, c. 689, §2 (AMD); 1999, c. 689, §7 (AFF).]

SECTION HISTORY

1981, c. 156, (NEW). 1999, c. 689, §2 (AMD). 1999, c. 689, §7 (AFF).



33 §804. Land extending from one zone to another

When any tract of land to be defined by a single description extends from one into another of the above coordinate zones, the positions of all points on its boundaries may be referred to any of the zones crossed, the zone that is used being specifically named in the description. [1999, c. 689, §3 (AMD); 1999, c. 689, §7 (AFF).]

SECTION HISTORY

1981, c. 156, (RPR). 1999, c. 689, §3 (AMD). 1999, c. 689, §7 (AFF).



33 §805. Technical definition

1. Maine Coordinate System of 1927. For purposes of more precisely defining the Maine Coordinate System of 1927, the following definition by the United States Coast and Geodetic Survey, now National Ocean Survey and the National Geodetic Survey, is adopted.

The "Maine Coordinate System of 1927 East Zone" is a transverse Mercator projection of the Clark spheroid of 1866, having a central meridian 68`30' west of Greenwich, on which meridian the scale is set one part in 10,000 too small. The origin of the coordinates is at the intersection of the meridian 68`30' west of Greenwich and the parallel 43`50' north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet. The "Maine Coordinate System of 1927 West Zone" is a transverse Mercator projection of the Clark spheroid of 1866, having central meridian 70`10' west of Greenwich on which meridian the scale is set one part in 30,000 too small. The origin of coordinates is at the intersection of the meridian 70`10' west of Greenwich and the parallel 42`50' north latitude. The origin is given the coordinates: x = 500,000 feet and y = 0 feet.

[ 1981, c. 156, (NEW) .]

2. Maine Coordinate System of 1983. For purposes of more precisely defining the Maine Coordinate System of 1983, the following definition by the National Ocean Survey and the National Geodetic Survey is adopted.

The "Maine Coordinate System of 1983 East Zone" is a transverse Mercator projection of the North American Datum of 1983, having a central meridian 68`30' west of Greenwich on which meridian the scale is set one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 68`30' west of Greenwich and the parallel 43`40' north latitude. This origin is given the coordinates: x = 300,000 meters and y = 0 meters.

The "Maine Coordinate System of 1983 West Zone" is a transverse Mercator projection of the North American Datum of 1983, having a central meridian 70`10' west of Greenwich, on which meridian the scale is set one part in 30,000 too small. The origin of coordinates is at the intersection of the meridian 70`10' west of Greenwich and the parallel 42`50' north latitude. This origin is given the coordinates: x = 900,000 meters and y = 0 meters.

[ 1981, c. 156, (NEW) .]

3. Maine Coordinate System of 2000. The Maine Coordinate System of 2000 is defined in accordance with the following:

A. The "Maine Coordinate System of 2000 West Zone" is a transverse Mercator projection of the North American Datum of 1983 (NAD83), as referenced to the most recent National Spatial Reference System as published by the National Geodetic Survey, having a central meridian 70` 22' 30" west of Greenwich on which meridian the scale is set one part in 50,000 too small. The origin of coordinates is at the intersection of the meridian 70` 22' 30" west of Greenwich and the parallel 42` 50' 00" north latitude. This origin is given the coordinates: Easting =x = 300,000 meters and Northing =y = 0 meters; [1999, c. 689, §4 (NEW); 1999, c. 689, §7 (AFF).]

B. The "Maine Coordinate System of 2000 Central Zone" is a transverse Mercator projection of the North American Datum of 1983 (NAD83), as referenced to the most recent National Spatial Reference System as published by the National Geodetic Survey, having a central meridian 69` 07' 30" west of Greenwich on which meridian the scale is set one part in 50,000 too small. The origin of coordinates is at the intersection of the meridian 69` 07' 30" west of Greenwich and the parallel 43` 30' 00" north latitude. This origin is given the coordinates: Easting =x = 500,000 meters and Northing =y = 0 meters; and [1999, c. 689, §4 (NEW); 1999, c. 689, §7 (AFF).]

C. The "Maine Coordinate System of 2000 East Zone" is a transverse Mercator projection of the North American Datum of 1983 (NAD83), as referenced to the most recent National Spatial Reference System as published by the National Geodetic Survey, having a central meridian 67` 52' 30" west of Greenwich on which meridian the scale is set one part in 50,000 too small. The origin of coordinates is at the intersection of the meridian 67` 52' 30" west of Greenwich and the parallel 43` 50' 00" north latitude. This origin is given the coordinates: Easting =x = 700,000 meters and Northing =y = 0 meters. [1999, c. 689, §4 (NEW); 1999, c. 689, §7 (AFF).]

[ 1999, c. 689, §4 (NEW); 1999, c. 689, §7 (AFF) .]

SECTION HISTORY

1981, c. 156, (RPR). 1999, c. 689, §4 (AMD). 1999, c. 689, §7 (AFF).



33 §806. Use in making official records of land boundaries

No coordinates based on any of the Maine Coordinate Systems and originating from established Federal Geodetic Control Committee of the United States Department of Commerce or predecessor or successor agency control points and purporting to define the position of a point on a land boundary may be presented to be recorded in any public land records or deed records, unless the survey method used for the determination of these coordinates is specifically described on the record plan or description of the survey. [2011, c. 126, §5 (AMD).]

SECTION HISTORY

1981, c. 156, (RPR). 2011, c. 126, §5 (AMD).



33 §807. Use of terms

The use of the "Maine Coordinate System of 1927 East Zone," "Maine Coordinate System of 1983 East Zone," "Maine Coordinate System of 1927 West Zone," "Maine Coordinate System of 1983 West Zone," "Maine Coordinate System of 2000 West Zone," "Maine Coordinate System of 2000 Central Zone" or "Maine Coordinate System of 2000 East Zone" on any map, report of survey, or other document is limited to coordinates based on the Maine Coordinate Systems as defined in this chapter. [1999, c. 689, §5 (AMD); 1999, c. 689, §7 (AFF).]

SECTION HISTORY

1981, c. 156, (RPR). 1999, c. 689, §5 (AMD). 1999, c. 689, §7 (AFF).



33 §807-A. Effective date (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 156, (NEW). 1999, c. 689, §7 (AFF). 1999, c. 689, §6 (RPR). 2011, c. 126, §6 (RP).



33 §808. Use not mandatory (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 156, (RP).






Chapter 15: TRUSTS

33 §851. Trust in lands requires writing

There can be no trust concerning lands, except trusts arising or resulting by implication of law, unless created or declared by some writing signed by the party or his attorney.



33 §851-A. Conveyances to or from trusts without naming trustee

1. Conveyance to a trust. In any conveyance of real property or any interest in real property in this State, if the grantee or one or more of the grantees is named as a trust, whether the trust is created under the laws of this State or of any other jurisdiction, and no trustee of that trust is named as a grantee, then the conveyance is deemed to have been made to all of the trustees of the trust in their capacity as trustees of the trust, as though they had been named as grantees instead of the trust.

[ 1995, c. 523, §1 (NEW) .]

2. Conveyance from a trust. In any conveyance of real property or any interest in real property in this State, if the grantor or one or more of the grantors is named as a trust, whether the trust is created under the laws of this State or of any other jurisdiction, and no trustee of that trust is named as a grantor, then the conveyance is deemed to have been made by all of the trustees of the trust who signed the instrument of conveyance as trustees of the trust, as though they had been named as grantors instead of the trust.

[ 1995, c. 523, §1 (NEW) .]

3. Preservation of claim. Any person who claims title to any real property or any interest in real property in this State by virtue of the failure of an instrument of conveyance delivered before the effective date of this section to name as grantor or as grantee any trustee of a trust may preserve that claim by recording a notice, within 2 years from the effective date of this section, in the registry of deeds where the instrument of conveyance is recorded. In order for the notice to be effective, it must contain the name and mailing address of the claimant, the names of the parties to the instrument of conveyance that is claimed to be defective, the book and page numbers where the instrument of conveyance is recorded and a statement of the purported defect on which the claim is based. The notice described in this subsection may be presented for recording by the claimant or by any other person acting on behalf of a claimant who is under a disability or is unable to assert a claim on the claimant's own behalf, but a disability or lack of knowledge of any kind does not suspend or extend the period for the recording of the notice.

[ 1995, c. 523, §1 (NEW) .]

4. Register's duties. The register of deeds shall enter upon the margin of the recorded instrument, described in a notice recorded as provided in subsection 3, the book and page numbers where the notice is recorded.

[ 1995, c. 523, §1 (NEW) .]

5. Application. This section does not apply to any trust that, as determined by the laws of its situs, is an entity capable of holding and conveying title in its own name.

[ 1995, c. 523, §1 (NEW) .]

6. Construction. Nothing contained in this section may be construed to recognize trusts created under the laws of this State as entities capable of holding or conveying title to real property in their own names. This section applies to conveyances made before, on or after the effective date of this section, but nothing contained in this section may be construed to suggest or require that any instrument delivered before the effective date of this section is invalid. Nothing contained in this section may be construed to extend the period for the commencement of an action or for the performance of any other required act under any statute of limitations.

[ 1995, c. 523, §1 (NEW) .]

SECTION HISTORY

1995, c. 523, §1 (NEW).



33 §852. Titles not defeated by trusts without notice or record

The title of a purchaser for a valuable consideration or a title derived from levy of an execution cannot be defeated by a trust, however declared or implied by law, unless the purchaser or creditor had notice thereof. When the instrument, creating or declaring it, is recorded in the registry where the land lies, that is to be regarded as such notice.






Chapter 17: JOINT TENANCIES

Subchapter 1: PERSONAL PROPERTY

33 §901. Corporate securities

Certificates of stock in corporations, corporate bonds, corporate debentures and other corporate securities, not including shares in building and loan associations, record title to which is held in the name of 2 or more persons as joint tenants or under language indicating the intention that said property be held with the right of survivorship, shall be deemed to be held in an estate in joint tenancy with all the attributes and incidents of estates in joint tenancy created or existing at common law, and shall be deemed to be so held even though said property may have been transferred directly by a person to himself jointly with another or other persons.



33 §902. -- retroactive effect

Section 901 shall not apply to any such transfer made prior to August 20, 1951, unless the persons in whose names said securities have been issued or are held, file with the corporation issuing such securities or with its transfer agent or registrar an agreement indicating their intention that section 901 shall apply.



33 §903. -- existing tenancies not affected

Nothing in this subchapter shall be construed so as to affect the validity of any joint tenancy otherwise validly created.



33 §904. -- form of agreement

The following shall be a sufficient agreement to secure the application of section 901:

"We , , and , owners of shares of common (preferred) stock of company represented by certificate No. , owners of bonds No. , Series of company, owners of debentures No. , Series of company, owners of a certain promissory note dated , etc., signed by company, owners of (describe any other security) issued by company hereby agree that our ownership in the above-mentioned property shall be as joint tenants with rights of survivorship as such, and not as tenants in common, in accordance with the Revised Statutes of Maine, Title 33, sections 901 and 902.".






Subchapter 2: REAL PROPERTY

33 §951. Joinder or severance; notice

All or any of the tenants in common or joint tenants of lands may join or sever in personal actions for injuries done thereto, setting forth in the complaint the names of all other cotenants, if known, and the court may order notice to be given in such actions to all other cotenants known, and all or any of them at any time before final judgment may become plaintiffs in the action, and prosecute the action for the benefit of all concerned.



33 §952. Judgment; execution for share

The court shall enter judgment for the whole amount of the injury proved; but shall award execution only for the proportion thereof sustained by the plaintiffs. The remaining cotenants may afterwards jointly or severally intervene in the action and on motion obtain execution for their proportion of the damages adjudged therein.



33 §953. Recovery of rent or income from joint tenant

If any one or more of the joint tenants or tenants in common take the whole rents or income in the joint estate or more than their share, without the consent of their cotenants, and refuse for a reasonable time after demand to pay such cotenants their share thereof, any one or more of them may have an action against the refusing cotenants to recover their proportion thereof.









Chapter 19: GIFTS TO MINORS

33 §1001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 285, §§1-6 (AMD). 1969, c. 433, §95 (AMD). 1971, c. 598, §85 (AMD). 1973, c. 625, §231 (AMD). 1977, c. 696, §260 (AMD). 1987, c. 734, §1 (RP).



33 §1002. Manner of making gift (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 285, §7 (AMD). 1973, c. 107, (AMD). 1979, c. 663, §214 (AMD). 1987, c. 734, §1 (RP).



33 §1003. Effect of gift (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 285, §8 (AMD). 1987, c. 734, §1 (RP).



33 §1004. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 285, §§9-12 (AMD). 1971, c. 622, §122 (AMD). 1973, c. 625, §232 (AMD). 1987, c. 734, §1 (RP).



33 §1005. Expenses, compensation, bond and liabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 734, §1 (RP).



33 §1006. Exemption of 3rd persons from liability (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 285, §13 (AMD). 1987, c. 734, §1 (RP).



33 §1007. Resignation, death or removal; bond; successor (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 285, §§14-17 (AMD). 1973, c. 625, §233 (AMD). 1987, c. 734, §1 (RP).



33 §1008. Accounting (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 734, §1 (RP).



33 §1009. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 734, §1 (RP).



33 §1010. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 734, §1 (RP).






Chapter 20: IMPROVIDENT TRANSFERS OF TITLE

33 §1021. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 699, §1 (NEW).]

1. Dependent. "Dependent," with respect to an elderly person, means wholly or partially dependent upon one or more other persons for care or support, either emotional or physical, because the elderly person:

A. Suffers from a significant limitation in mobility, vision, hearing, emotional or mental functioning or the ability to read or write; or [1987, c. 699, §1 (NEW).]

B. Is suffering or recovering from a major illness or is facing or recovering from major surgery. [1987, c. 699, §1 (NEW).]

[ 1987, c. 699, §1 (NEW) .]

2. Elderly person. "Elderly person" means a person who is 60 years of age or older.

[ 1987, c. 699, §1 (NEW) .]

3. Independent counsel. "Independent counsel" means an attorney retained by the elderly dependent person to represent only that person's interests in the transfer.

[ 1987, c. 699, §1 (NEW) .]

4. Less than full consideration. "Less than full consideration," with respect to a transfer of property, means the transferee pays less than fair market value for the property or the transfer is supported by past consideration.

[ 1987, c. 699, §1 (NEW) .]

5. Major transfer of personal property or money. "Major transfer of personal property or money" means a transfer of money or items of personal property which represent 10% or more of the elderly dependent person's estate.

[ 1987, c. 699, §1 (NEW) .]

6. Transfer. "Transfer" does not include testamentary transfers, which are outside the scope of this chapter.

[ 1989, c. 238, §1 (NEW) .]

SECTION HISTORY

1987, c. 699, §1 (NEW). 1989, c. 238, §§1,4 (AMD).



33 §1022. Undue influence

1. Presumption. In any transfer of real estate or major transfer of personal property or money for less than full consideration or execution of a guaranty by an elderly person who is dependent on others to a person with whom the elderly dependent person has a confidential or fiduciary relationship, it is presumed that the transfer or execution was the result of undue influence, unless the elderly dependent person was represented in the transfer or execution by independent counsel. When the elderly dependent person successfully raises the presumption of undue influence by a preponderance of the evidence and when the transferee or person who benefits from the execution of a guaranty fails to rebut the presumption, the elderly dependent person is entitled to avoid the transfer or execution and entitled to the relief set forth in section 1024.

[ 2003, c. 236, §1 (AMD) .]

2. Confidential or fiduciary relationship. For the purpose of this section, the transfer of property or execution of a guaranty is deemed to have been made in the context of a confidential or fiduciary relationship if the transferee or person who benefits from the execution of a guaranty had a close relationship with the elderly dependent person prior to the transfer or execution. Confidential or fiduciary relationships include the following:

A. A family relationship between the elderly dependent person and the transferee or person who benefits from the execution of a guaranty, including relationships by marriage and adoption; [2003, c. 236, §1 (AMD).]

B. A fiduciary relationship between the elderly dependent person and the transferee or person who benefits from the execution of a guaranty, such as with a guardian, conservator, trustee, accountant, broker or financial advisor; [2003, c. 236, §1 (AMD).]

C. A relationship between an elderly dependent person and a physician, nurse or other medical or health care provider; [1987, c. 699, §1 (NEW).]

D. A relationship between the elderly dependent person and a psychologist, social worker or counselor; [1987, c. 699, §1 (NEW).]

E. A relationship between the elderly dependent person and an attorney; [1987, c. 699, §1 (NEW).]

F. A relationship between the elderly dependent person and a priest, minister, rabbi or spiritual advisor; [1987, c. 699, §1 (NEW).]

G. A relationship between the elderly dependent person and a person who provides care or services to that person whether or not care or services are paid for by the elderly person; [1987, c. 699, §1 (NEW).]

H. A relationship between an elderly dependent person and a friend or neighbor; or [1987, c. 699, §1 (NEW).]

I. A relationship between an elderly dependent person and a person sharing the same living quarters. [1987, c. 699, §1 (NEW).]

When any of these relationships exist and when a transfer or execution is made to a corporation or organization primarily on account of the membership, ownership or employment interest or for the benefit of the fiduciary or confidante, a fiduciary or confidential relationship with the corporation or organization is deemed to exist.

[ 2003, c. 236, §1 (AMD) .]

SECTION HISTORY

1987, c. 699, §1 (NEW). 2003, c. 236, §1 (AMD).



33 §1023. Civil action; relief available

1. Civil action. A civil action may be brought to obtain relief under this chapter by an elderly dependent person, that person's legal representative or the personal representative of the estate of an elderly dependent person.

[ 2003, c. 236, §2 (AMD) .]

2. Relief available; protected transfers and executions. When a court finds that a transfer of property or execution of a guaranty was the result of undue influence, it shall grant appropriate relief enabling the elderly dependent person to avoid the transfer or execution, including the rescission or reformation of a deed or other instrument, the imposition of a constructive trust on property or an order enjoining use of or entry on property or commanding the return of property. When the court finds that undue influence is a good and valid defense to a transferee's suit on a contract to transfer the property or a suit of a person who benefits from the execution of a guaranty on that guaranty, the court shall refuse to enforce the transfer or guaranty.

No relief obtained or granted under this section may in any way affect or limit the right, title and interest of good faith purchasers, mortgagees, holders of security interests or other 3rd parties who obtain an interest in the transferred property for value after its transfer from the elderly dependent person. No relief obtained or granted under this section may affect any mortgage deed to the extent of value given by the mortgagee.

[ 2003, c. 236, §2 (AMD) .]

3. Statute of limitations. The limitations imposed by Title 14, section 752, apply to all actions brought under this chapter.

[ 1987, c. 699, §1 (NEW) .]

SECTION HISTORY

1987, c. 699, §1 (NEW). 1989, c. 238, §§2,4 (AMD). 2003, c. 236, §2 (AMD).



33 §1024. Other common law and statutory causes of action and relief still available

Nothing in this chapter may be construed to abrogate any other causes of action or relief at law or equity to which elderly dependent persons are entitled under other laws or at common law. [1987, c. 699, §1 (NEW).]

SECTION HISTORY

1987, c. 699, §1 (NEW).



33 §1025. Title practices

This chapter does not require that language showing compliance with this chapter be included in a deed and does not require that evidence of compliance with this chapter be recorded in the registry of deeds. Any attempt to record such evidence is void and has no effect on title. [1989, c. 238, §3 (NEW).]

SECTION HISTORY

1989, c. 238, §§3,4 (NEW).






Chapter 21: LOST GOODS AND STRAY BEASTS

33 §1051. Duty of finder of money or goods worth $3 or more

Whoever finds lost money or goods of the value of $3 or more shall, if the owner is unknown, within 7 days give notice thereof in writing to the clerk of the town where the money or goods are found and post a notification thereof in some public place in said town. If the value is $10 or more, the finder, in addition to the notice to the town clerk and the notification to be posted, shall, within one month after finding, publish a notice thereof in some newspaper published in the town, if any, otherwise in some newspaper published in the county.



33 §1052. Taking up stray beasts; notice

Whoever takes up a stray beast shall, within 7 days, give notice thereof in writing, containing a description of its color and its natural and artificial marks, to the clerk of the town where such beast is taken, and shall cause a notice thereof, containing a like description of the beast, to be posted, and if such beast is of the value of $10 or more, to be published in the manner provided in section 1051; otherwise he shall not be entitled to compensation for any expenses which he may incur relative thereto.



33 §1053. Appraisal if value $10 or more

Every finder of lost goods or stray beasts of the value of $10 or more shall, within 2 months after finding and before using them to their disadvantage, procure a warrant from the town clerk or a notary public, directed to 2 persons appointed by said clerk or notary, not interested except as inhabitants of the town, returnable at said clerk's office within 7 days from its date, to appraise said goods under oath. [1995, c. 227, §2 (AMD).]

SECTION HISTORY

1995, c. 227, §2 (AMD).



33 §1054. Restitution to appearing owner; money or goods

If the owner of such lost money or goods appears within 6 months, and if the owner of such stray beasts appears within 2 months after said notice to the town clerk and gives reasonable evidence of ownership to the finder, the owner shall have restitution of them or the value of the money or goods, paying all necessary charges and reasonable compensation to the finder for keeping, to be adjudged by the district court, if the owner and finder cannot agree. [1995, c. 227, §3 (AMD).]

SECTION HISTORY

1995, c. 227, §3 (AMD).



33 §1055. -- strays

If such owner appears within 6 months after such notice is filed with the town clerk and proves his title to the beasts, he shall, if they have not been sold, have restitution of the same after paying the charges arising thereon as provided in section 1054. If the beasts have been sold, he shall be entitled to receive the money so deposited in the treasury from the proceeds of the sale. If no owner appears within 6 months, the beasts or the value or price thereof after deducting said charges shall, as prescribed in section 1056, be equally divided between the finder and the town.



33 §1056. Finder's rights when no owner appears

If no owner appears within 6 months, such money or lost goods shall belong to the finder by paying 1/2 their value after deducting all necessary charges to the treasurer of said town; but if he neglects to pay it on demand, it may be recovered in an action brought by said treasurer in the name of the town.



33 §1057. Sale of strays when no owner appears

If the owner does not appear and prove his title to the beasts within said 2 months, the finder may sell them at public auction, first giving notice of such sale at least 4 days before the time of sale in 2 public places in the town in which the beasts were taken up. The proceeds of the sale, after deducting all lawful charges, shall be deposited in the town treasury.



33 §1058. Failure to give notice; penalty

If the finder of lost money or goods of the value of $3 or more or if the person taking up such stray beast neglects to give notice to the town clerk and to cause them to be advertised as provided, he forfeits to the owner the full value thereof unless he delivers or accounts therefor to the owner, in which case he shall forfeit not more than $20, 1/2 to the town and 1/2 to the prosecutor.



33 §1059. Recovery of strays without paying charges; penalty

Whoever takes away a beast held as a stray, without paying all lawful charges incurred in relation to the same, shall forfeit to the finder double the amount of said charges, not exceeding the value of the beast, and in addition thereto shall be liable for any trespass committed by him in so doing.



33 §1060. Damages by animals; remedy; lien

Any person injured in his land by sheep, swine, horses, asses, mules, goats or neat cattle, in a common or general field, or in a close by itself, may recover his damages by taking up any of the beasts doing it, and giving the notice provided in section 1052, or in a civil action against the person owning or having possession of the beasts at the time of the damage, and there shall be a lien on said beasts, and they may be attached in such action and held to respond to the judgment as in other cases, whether owned by the defendant or only in his possession. If the beasts were lawfully on the adjoining lands, and escaped therefrom in consequence of the neglect of the person suffering the damage to maintain his part of the partition fence, their owner shall not be liable therefor.






Chapter 23: UNSOLICITED MERCHANDISE

33 §1101. Unsolicited merchandise; duty of receiver

Where unsolicited merchandise is delivered to a person for whom it is intended, such person has a right to refuse to accept delivery of this merchandise or he may deem it to be a gift and use it or dispose of it in any manner without any obligation to the sender. [1969, c. 12, (NEW).]

SECTION HISTORY

1969, c. 12, (NEW).






Chapter 25: MAINE COASTAL ISLAND REGISTRY

33 §1201. Legislative intent, purpose

The Legislature finds that the ownership of many of Maine's coastal islands is uncertain. The Legislature prohibited the further sale of state-owned islands in 1913 but some of the land agent's records of prior conveyances are missing or incomplete. In addition, title to many privately-owned islands was derived from ancient charters and grants. Subsequent grantees many times did not include such islands in grants or bequests or died intestate with no record of island holdings in their estates. Because of the large number of islands and ledges in Maine's coastal waters and the legal uncertainty with respect to the ownership of many such islands, unrealistic and perhaps fruitless expenditures of time and money, far exceeding all legal requirements of due diligence, would be necessary to search all subsequent conveyances from ancient charters and grants to establish State title to these islands. Therefore, in order to clarify and establish title to islands in Maine's coastal waters, to protect the State's ownership of its island resources for public use, to establish title to land that was once granted by the State of Maine, or by grant or charter before Maine became a State and subsequently owned by a person or persons who either died intestate without heirs or with heirs who abandoned the property, the Legislature directs the creation of a Coastal Island Registry and the following procedure to establish title to island property in Maine's coastal waters. [1973, c. 616, §1 (NEW).]

SECTION HISTORY

1973, c. 616, §1 (NEW).



33 §1202. Definitions

As used in this chapter the following words shall have the following meanings. [1975, c. 509, §1 (RPR).]

1. Coastal island. "Coastal island" means a natural land formation protruding above the surface of and surrounded by Maine's coastal waters at mean high tide or any portion of such land formation.

[ 1975, c. 509, §1 (RPR) .]

2. Coastal waters. "Coastal waters" means all waters of the State within the rise and fall of the tide and to the marine limits of the jurisdiction of the State.

[ 1975, c. 509, §1 (RPR) .]

3. Person. "Person" shall include individuals, partnerships, corporations, municipalities and other legal entities but shall not include the State and its agencies or the Federal Government.

[ 1975, c. 509, §1 (RPR) .]

4. Residential structure. "Residential structure" means a building used as a seasonal or year-round dwelling which was in existence on July 5, 1973.

[ 1975, c. 509, §1 (RPR) .]

5. Traceable. "Traceable" means derived through successive transfers which were accomplished by written evidence of title or by intestate succession. No intestate succession shall be included without clear and convincing evidence supplied by the registrant showing the interest which passed into the registrant's chain of title by the succession.

[ 1975, c. 509, §1 (NEW) .]

6. True owner. "True owner" means a person who holds title to a coastal island which is:

A. Traceable to that person from a written evidence of title which describes such island in sufficient detail to locate such coastal island on a map of the United States Coast and Geodetic Survey for Maine's coastal waters for use in 1972 and is dated prior to July 13, 1913; or [1975, c. 509, §1 (NEW).]

B. By adverse possession. [1975, c. 509, §1 (NEW).]

[ 1975, c. 509, §1 (NEW) .]

7. Written evidence of title. "Written evidence of title" means:

A. A deed, including tax and mortgage foreclosures, filed in the appropriate county registry of deeds; [1975, c. 509, §1 (NEW).]

B. A record of a Maine probate proceeding; [1975, c. 509, §1 (NEW).]

C. An order of a court of competent jurisdiction; or [1975, c. 509, §1 (NEW).]

D. Other authenticated writing which creates, confirms or evidences ownership of the coastal island as determined by the Director of the Bureau of Parks and Lands or the director's designate, after consultation with the Attorney General. [1975, c. 509, §1 (NEW); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 1975, c. 509, §1 (NEW); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1973, c. 616, §1 (NEW). 1973, c. 788, §167A (AMD). 1975, c. 509, §1 (RPR). 1995, c. 502, §E30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



33 §1203. Registry

There is herewith established and created a Coastal Island Registry which shall be an office within the Bureau of Parks and Lands which shall be organized in the manner the Director of the Bureau of Parks and Lands shall deem best suited to the accomplishment of the functions and purposes of this chapter. The Coastal Island Registry shall establish and maintain a listing and description of all coastal islands. Such description shall include the location and true owner or true owners of each coastal island. [1975, c. 509, §2 (RPR); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1973, c. 460, §18 (AMD). 1973, c. 616, §1 (NEW). 1975, c. 509, §2 (RPR). 1995, c. 502, §E30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



33 §1204. -- duties

The Coastal Island Registry shall devise a system to number coastal islands and assign such numbers to all coastal islands. [1975, c. 509, §3 (RPR).]

SECTION HISTORY

1973, c. 616, §1 (NEW). 1975, c. 509, §3 (RPR).



33 §1205. Registration

Each true owner, or authorized representative of such true owner, shall register the true owner's coastal island with the Coastal Island Registry whether or not such coastal island has been assigned a number under section 1204. Any group of islands assigned a single number under section 1204 as of February 28, 1974, and any group of islands unnumbered as of February 28, 1974 and subsequently assigned a single number under section 1204 shall be considered a single island for the purpose of this section. Each registration shall be filed on forms prescribed by the Coastal Island Registry which shall contain the following information: [1975, c. 509, §4 (RPR).]

1. Name and address of owner. The name and address of the present true owner;

[ 1975, c. 509, §4 (RPR) .]

2. Legal description. An accurate legal description of the island property, including the source of title, in sufficient detail to locate such coastal island on a map of the United States Coast and Geodetic Survey for Maine's coastal waters for use in 1972;

[ 1975, c. 509, §4 (RPR) .]

3. Area. The island's area or acreage;

[ 1975, c. 509, §4 (RPR) .]

4. Date of acquisition. The date acquired;

[ 1975, c. 509, §4 (RPR) .]

5. Other information. Other information necessary for the purposes of this chapter.

[ 1975, c. 509, §4 (RPR) .]

A registration fee of $10 shall accompany each registration. After a true owner has registered a coastal island in accordance with this chapter, no heir, successor or assign of such owner need register such coastal island with the Coastal Island Registry. [1975, c. 509, §4 (RPR).]

SECTION HISTORY

1973, c. 616, §1 (NEW). 1975, c. 509, §4 (RPR).



33 §1206. Filing and notice of failure to file

1. Filing of registration. The registration must be filed with the Coastal Island Registry on or before December 31, 1975. Any filing of a registration before January 1, 1975 with the Coastal Island Registry in accordance with the law in effect at the date of such filing shall be considered a valid filing for the purposes of section 1205 and this section.

[ 1975, c. 509, §5 (NEW) .]

2. Notice of failure to file. Notice of failure to file registration shall be mailed to every true owner, whose identity may reasonably be ascertained, at his last known address, after December 31, 1975.

[ 1975, c. 509, §5 (NEW) .]

3. Publication of notice. Notice shall be published setting forth all those coastal islands which remain unregistered, in the state paper and in 2 newspapers of general circulation within the State, once a week for 3 consecutive weeks in February, 1976.

[ 1975, c. 509, §5 (NEW) .]

4. Notice posted in registry of deeds. A copy of this notice shall be posted in each registry of deeds of each county and shall be published in each coastal county in a newspaper whose principal office is located in that county once a week for 3 consecutive weeks in February, 1976.

[ 1975, c. 509, §5 (NEW) .]

SECTION HISTORY

1973, c. 616, §1 (NEW). 1975, c. 509, §5 (RPR).



33 §1207. Title in State

Title to each and every coastal island that is not registered by the true owner or authorized representative of such true owner with the Coastal Island Registry on or before December 31, 1975, shall vest in the State of Maine on January 1, 1976, subject to the exceptions and conditions set forth in sections 1208 and 1210. [1975, c. 509, §6 (RPR).]

SECTION HISTORY

1973, c. 616, §1 (NEW). 1975, c. 509, §6 (RPR).



33 §1208. Late registrations

Each and every coastal island which the true owner has failed to register shall be held in the possession, custody and control of the Bureau of Parks and Lands until such time as the true owner files a registration, in the same manner as required under section 1205, with the Coastal Island Registry. [1975, c. 509, §7 (RPR); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Penalty fee. A true owner who has not registered his coastal island on or before December 31, 1975, shall pay the sum of $50 in addition to the $10 registration fee.

[ 1975, c. 509, §7 (NEW) .]

2. Income. All income derived from coastal islands which are under the possession, custody and control of the Bureau of Parks and Lands shall not be redeemable by the true owner, but shall accrue to the Bureau of Parks and Lands to be used for the management of the public lands. Notwithstanding the foregoing, in the event a Public Lands Management Fund is established, such income shall be deposited in said fund.

[ 1975, c. 509, §7 (NEW); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1973, c. 616, §1 (NEW). 1975, c. 509, §7 (RPR). 1995, c. 502, §E30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



33 §1209. Review of claims to coastal islands

The Director of the Bureau of Parks and Lands shall review each and every claim of true ownership made to a coastal island or islands under section 1205 or section 1208. An initial determination shall be made by the director after consultation with the Attorney General as to the validity of all such claims. The director shall notify in writing any person whose claim is initially determined to be not valid. [1975, c. 509, §8 (RPR); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

Any person so notified shall have 30 days from the date of such notification to present evidence to substantiate his claim. The director shall make a final determination of the validity of such claim within 30 days of receipt of such evidence. If no evidence is forthcoming, the director's initial determination shall become final. [1975, c. 509, §8 (RPR).]

Appeals from the final determination of the director under this section shall be taken in accordance with Rule 80C of the Maine Rules of Civil Procedure. [1983, c. 480, Pt. B, §30 (AMD).]

SECTION HISTORY

1973, c. 616, §1 (NEW). 1975, c. 509, §8 (RPR). 1983, c. 480, §B30 (AMD). 1995, c. 502, §E30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



33 §1210. Exemption

Any coastal island that has 4 or more residential structures thereon is exempted from this chapter, provided that such property is on the tax rolls of a municipality or of the State. [1975, c. 509, §9 (RPR).]

SECTION HISTORY

1973, c. 616, §1 (NEW). 1973, c. 788, §167B (AMD). 1975, c. 509, §9 (RPR).



33 §1211. Requirement for notice

1. Publication. The Secretary of State shall publish a notice setting forth the requirements of this chapter in a newspaper of general circulation in the State once a week for 3 consecutive weeks in December, 1973 and once a week for 3 consecutive weeks in July, 1974.

[ 1973, c. 616, §1 (NEW) .]

2. Posting. A copy of this notice shall be posted in the registry of deeds of each coastal county in which islands are located. A list of all islands subject to this chapter shall be recorded in the registry of deeds for the county in which the islands are located.

[ 1973, c. 616, §1 (NEW) .]

3. Other publication. A copy of this notice and a list of all islands within each coastal county in which the islands are located shall be published in a newspaper whose principal office is located in the county in which the islands are located once a week for 3 consecutive weeks in December, 1973 and once a week for 3 consecutive weeks in July, 1974. If there is no newspaper whose principal office is located in the county, the list shall be published in a newspaper of state-wide circulation.

[ 1973, c. 616, §1 (NEW) .]

4. Notice in tax bills. Municipal officers in municipalities with islands on their tax rolls shall insert a copy of this notice in tax bills for the calendar year 1974.

[ 1973, c. 616, §1 (NEW) .]

SECTION HISTORY

1973, c. 616, §1 (NEW).



33 §1212. List

Municipal officers shall submit a list of islands within their jurisdiction that are being taxed by the municipality to the Coastal Island Registry on or before December 31, 1973, together with the names and addresses of all record owners of islands with 3 or less residential structures thereon. [1973, c. 616, §1 (NEW).]

SECTION HISTORY

1973, c. 616, §1 (NEW).



33 §1213. Water boundaries

For the purposes of this chapter, the Department of Agriculture, Conservation and Forestry, Division of Geology, Natural Areas and Coastal Resources shall draw the water boundaries of the 8 coastal counties in order to determine in which registry of deeds the island must be registered. These lines must be drawn in accordance with the corporate charters of the counties as amended. In instances in which the charter does not clearly specify the seaward boundaries of the counties, the boundaries must be drawn in accordance with state law and the principles contained in the International Convention for the Contiguous and Territorial Sea in determining seaward boundaries between adjacent nation states. [2013, c. 405, Pt. C, §17 (AMD).]

SECTION HISTORY

1973, c. 616, §1 (NEW). 2011, c. 655, Pt. KK, §21 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §17 (AMD).



33 §1214. Recordation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 616, §1 (NEW). 1975, c. 509, §10 (RP).



33 §1215. Rules and regulations

The Director of the Bureau of Parks and Lands is authorized to promulgate any rules and regulations concerning the organization of the Coastal Island Registry, the procedure by which registrations are to be presented to and reviewed by the Bureau of Parks and Lands and in any other area necessary to carry out the purpose of this chapter. [1975, c. 509, §11 (RPR); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1973, c. 460, §18 (AMD). 1973, c. 616, §1 (NEW). 1975, c. 509, §11 (RPR). 1995, c. 502, §E30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



33 §1216. Limitation

Nothing in this chapter shall preclude the rights of the State to title to property under Title 18, section 1001, subsection 8 or in any action brought to quiet title with respect to island property. [1973, c. 616, §1 (NEW).]

SECTION HISTORY

1973, c. 616, §1 (NEW).



33 §1217. Fees

All registration fees except those designated for registers of deeds shall be used to carry out the purposes of this chapter. The Director of the Bureau of Parks and Lands is authorized to accept funding from federal or other public or private sources to carry out the purposes of this chapter. [1975, c. 509, §12 (AMD); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1973, c. 460, §18 (AMD). 1973, c. 616, §1 (NEW). 1975, c. 509, §12 (AMD). 1995, c. 502, §E30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



33 §1218. Fraudulent registration

Any person who knowingly registers a coastal island, not being the true owner of that island, with the intent of fraudulently obtaining an interest in that island, or with the purpose of deceiving the State as to ownership of that island or to otherwise deceive, deprive, obtain or misrepresent ownership of that island shall be guilty of a Class D crime. [1977, c. 78, §190 (AMD).]

SECTION HISTORY

1975, c. 509, §13 (NEW). 1977, c. 78, §190 (AMD).






Chapter 27: ABANDONED PROPERTY

Subchapter 1: GENERAL PROVISIONS AND TERMS FOR ABANDONMENT

33 §1301. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1987, c. 691, §3 (RP).



33 §1302. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1987, c. 691, §3 (RP).



33 §1303. Property subject to custody and control of the State (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1983, c. 211, §§1,2 (AMD). 1987, c. 323, (AMD). 1987, c. 691, §3 (RP).



33 §1304. Property held by financial institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1979, c. 123, §§1,2 (AMD). 1983, c. 211, §3 (AMD). 1985, c. 755, §1 (AMD). 1987, c. 691, §3 (RP).



33 §1305. Property held by life insurers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1983, c. 211, §4 (AMD). 1987, c. 691, §3 (RP).



33 §1306. Property held by other insurers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1983, c. 211, §5 (AMD). 1987, c. 691, §3 (RP).



33 §1307. Property held by utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1983, c. 211, §6 (AMD). 1987, c. 691, §3 (RP).



33 §1308. Property held by business associations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1983, c. 211, §7 (AMD). 1987, c. 691, §3 (RP).



33 §1309. Property held in the course of dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1987, c. 691, §3 (RP).



33 §1310. Property held by fiduciary (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1983, c. 211, §8 (AMD). 1987, c. 691, §3 (RP).



33 §1311. Property held by governmental agents (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1983, c. 211, §9 (AMD). 1987, c. 691, §3 (RP).



33 §1311-A. Unpaid wages (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 211, §10 (NEW). 1987, c. 691, §3 (RP).



33 §1312. Property held in the ordinary course of business (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1979, c. 641, §10 (AMD). 1983, c. 211, §11 (AMD). 1985, c. 755, §2 (AMD). 1987, c. 691, §3 (RP).



33 §1313. Property held by landlords (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 327, §3 (NEW). 1981, c. 428, §§13,14 (AMD). 1987, c. 249, §2 (AMD). 1987, c. 691, §3 (RP).



33 §1314. Property held by state institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 485, §1 (NEW). 1987, c. 691, §3 (RP).



33 §1315. Property held by public administrators (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 268, §5 (NEW). 1987, c. 691, §3 (RP).



33 §1316. Recovery of property by another state (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 211, §12 (NEW). 1987, c. 691, §3 (RP).






Subchapter 2: ADMINISTRATION OF ABANDONED PROPERTY

33 §1351. Report of abandoned property (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1979, c. 641, §11 (AMD). 1987, c. 691, §3 (RP).



33 §1352. Notice and publication by Treasurer of State (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1979, c. 641, §12 (AMD). 1985, c. 755, §§3,4 (AMD). 1987, c. 691, §3 (RP).



33 §1353. Payment or delivery of abandoned property (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1979, c. 327, §4 (AMD). 1979, c. 485, §2 (AMD). 1985, c. 755, §5 (AMD). 1987, c. 691, §3 (RP).



33 §1354. Relief from liability by payment or delivery (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1987, c. 691, §3 (RP).



33 §1355. Income accruing after payment or delivery (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1987, c. 691, §3 (RP).



33 §1356. Periods of limitation not a bar (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1987, c. 691, §3 (RP).



33 §1357. Sale retention or disposal of abandoned property (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1983, c. 211, §13 (AMD). 1987, c. 691, §3 (RP).



33 §1358. Deposit of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1979, c. 641, §13 (AMD). 1985, c. 755, §§6,9 (AMD). 1987, c. 691, §3 (RP).



33 §1359. Claim for abandoned property paid or delivered (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1979, c. 641, §14 (AMD). 1987, c. 691, §3 (RP).



33 §1360. Examination of records (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1983, c. 211, §14 (AMD). 1985, c. 755, §7 (AMD). 1987, c. 691, §3 (RP).



33 §1361. Proceeding to allow examination or compel delivery (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1987, c. 691, §3 (RP).



33 §1362. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1987, c. 691, §3 (RP).



33 §1363. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1987, c. 691, §3 (RP).



33 §1364. Restriction on agreement to locate reported property (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1983, c. 211, §15 (AMD). 1985, c. 755, §8 (AMD). 1987, c. 691, §3 (RP).



33 §1365. Effect of laws of other states (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §8 (NEW). 1987, c. 691, §3 (RP).



33 §1366. Agreements with other states (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 641, §15 (NEW). 1987, c. 691, §3 (RP).









Chapter 28: SOLAR EASEMENTS

33 §1401. Establishment of solar easements

Any easement obtained for the purpose of ensuring access to direct sunlight must be created in writing and must be in interest in real property that may be acquired and transferred and shall be recorded and indexed in the same way as other conveyances of real property interests. Solar easements must be appurtenant and run with the land benefited and burdened, and are subject to court decreed abandonment and other limitations provided by law. [1981, c. 341, (NEW).]

SECTION HISTORY

1981, c. 341, (NEW).



33 §1402. Contents of solar easements

1. Instrument creating easement; description; terms. Any instrument creating a solar easement may include, but the contents shall not be limited to, either or both of the following:

A. A definite and certain description of the space affected by the easement; [1981, c. 341, (NEW).]

B. Any terms or conditions, or both, under which the solar easement is granted or will be terminated. [1981, c. 341, (NEW).]

[ 1981, c. 341, (NEW) .]

2. Map. The easement may contain a map showing the affected properties and the area protected by the easement. In the case of an inconsistency between the written easement and the map, the written easement shall control.

[ 1981, c. 341, (NEW) .]

SECTION HISTORY

1981, c. 341, (NEW).






Chapter 28-A: SOLAR RIGHTS

33 §1421. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 273, §2 (NEW).]

1. Legal instrument. "Legal instrument" includes:

A. Municipal ordinances, bylaws or regulations that directly regulate the installation or use of solar energy devices on residential property; [2009, c. 273, §2 (NEW).]

B. Rules, bylaws or regulations of an association of property owners, including but not limited to a homeowners association, unit owners association or condominium owners association; and [2009, c. 273, §2 (NEW).]

C. Deed restrictions, restrictive covenants, declarations, contracts or similar binding agreements. [2009, c. 273, §2 (NEW).]

[ 2009, c. 273, §2 (NEW) .]

2. Residential property. "Residential property" means real property located in this State that is used for residential dwelling purposes.

[ 2009, c. 273, §2 (NEW) .]

3. Solar clothes-drying device. "Solar clothes-drying device" means a clothes line, drying rack or other equipment used for solar drying of clothing.

[ 2009, c. 273, §2 (NEW) .]

4. Solar collector. "Solar collector" means a device, structure or part of a device or structure that is designed and used to transform solar energy into thermal, chemical or electrical energy to meet the water heating, space heating, space cooling or electricity generation requirements of one residential dwelling.

[ 2009, c. 273, §2 (NEW) .]

5. Solar energy device. "Solar energy device" means a solar collector or solar clothes-drying device.

[ 2009, c. 273, §2 (NEW) .]

SECTION HISTORY

2009, c. 273, §2 (NEW).



33 §1422. Policy

It is the policy of the State to promote the use of solar energy and to avoid unnecessary obstacles to the use of solar energy devices. [2009, c. 273, §2 (NEW).]

SECTION HISTORY

2009, c. 273, §2 (NEW).



33 §1423. Use and installation of solar energy devices

1. Application. This section applies to a legal instrument adopted or created after September 30, 2009 that defines or limits the rights or privileges of owners or renters with respect to the use of residential property.

[ 2009, c. 273, §2 (NEW) .]

2. Right to install and use solar energy devices. Except as provided in subsections 3 and 4, a legal instrument subject to this section may not prohibit a person from installing or using:

A. A solar energy device on residential property owned by that person; or [2009, c. 273, §2 (NEW).]

B. A solar clothes-drying device on residential property leased or rented by that person. [2009, c. 273, §2 (NEW).]

[ 2009, c. 273, §2 (NEW) .]

3. Exception. A legal instrument subject to this section may prohibit the installation and use of solar energy devices on residential property in common ownership with 3rd parties or common elements of a condominium.

[ 2009, c. 273, §2 (NEW) .]

4. Reasonable restrictions. A legal instrument subject to this section may include reasonable restrictions on the installation and use of a solar energy device. For the purposes of this section, a reasonable restriction is any restriction that is necessary to protect:

A. Public health and safety, including but not limited to ensuring safe access to and rapid evacuation of buildings; [2009, c. 273, §2 (NEW).]

B. Buildings from damage; [2009, c. 273, §2 (NEW).]

C. Historic or aesthetic values, when an alternative of reasonably comparable cost and convenience is available; or [2009, c. 273, §2 (NEW).]

D. Shorelands under shoreland zoning provisions pursuant to Title 38, chapter 3, subchapter 1, article 2-B. [2009, c. 273, §2 (NEW).]

[ 2009, c. 273, §2 (NEW) .]

SECTION HISTORY

2009, c. 273, §2 (NEW).



33 §1424. Limitation

This chapter does not supersede any existing authority of any entity to adopt and enforce any laws, rules or regulations on any matter other than the installation and use of solar energy devices on residential property. [2009, c. 273, §2 (NEW).]

SECTION HISTORY

2009, c. 273, §2 (NEW).






Chapter 29: PRESERVATION INTEREST

33 §1551. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 389, (NEW).]

1. Historic property. "Historic property" shall mean a structure, a plot of land which was the setting of an event or any combination of land and buildings, including the surrounding air space, which has a special historical, architectural or archaeological interest or value, and which is predominantly in its original, historical or natural conditions.

[ 1979, c. 389, (NEW) .]

1-A. Owner. "Owner" means any person, corporation, partnership, organization or other legal entity, including a municipality, county or other political subdivision of the State, an agency of the Federal Government and any quasi-governmental entity, which owns or controls historic property.

[ 1989, c. 171, §3 (NEW) .]

2. Preservation agreement. "Preservation agreement" shall mean any deed, will or other instrument executed by or on behalf of the owner of historic property, or an order of taking, which includes within it the terms of a preservation interest.

[ 1979, c. 389, (NEW) .]

3. Preservation interest. "Preservation interest" shall mean a right created by a preservation agreement which may be in the form of a restriction, easement, covenant or condition which is held by a qualified holder and which pertains to preserving or restoring historic property.

[ 1979, c. 389, (NEW) .]

4. Qualified holder. "Qualified holder" shall mean a nonprofit preservation or historical organization whose purposes include preservation of historic property or a governmental body. The holder shall have the power to acquire interests in property.

[ 1979, c. 389, (NEW) .]

SECTION HISTORY

1979, c. 389, (NEW). 1989, c. 171, §3 (AMD).



33 §1552. Preservation interests authorized; enforcement; release

A preservation interest is the right of a qualified holder to control the treatment of historic property so that its historical integrity is preserved. The preservation interest entitles representatives of a qualified holder to enter the property in a reasonable manner and at reasonable times to assure compliance. [1979, c. 389, (NEW).]

The preservation interest may be enforced by injunction or other proceeding at law or in equity. No preservation interest may be unenforceable on account of lack of privity of estate or contract or lack of benefit to particular land or on account of being assignable or being assigned to any other qualified holder. [1979, c. 389, (NEW).]

A preservation interest may be released in whole or in part by the qualified holder for such consideration, if any, as the holder may determine, in the same manner as the holder may dispose of any interests in property, subject to the conditions of the preservation agreement. [1979, c. 389, (NEW).]

SECTION HISTORY

1979, c. 389, (NEW).



33 §1553. Scope of preservation interest

A preservation interest may forbid, limit or require any or all of the following acts which affect the historic property's special character or special historical, architectural or archaeological value: [1979, c. 389, (NEW).]

1. Exterior alterations. Exterior alterations of an historic property, including, but not limited to, maintenance, placement, removal or decoration;

[ 1979, c. 389, (NEW) .]

2. Interior alterations. Interior alterations of an historic property, including, but not limited to, maintenance, renovation, construction or decoration;

[ 1979, c. 389, (NEW) .]

3. Demolition and additions. Demolition of historic property, construction or placing of new buildings, additions, roads, signs, billboards or other advertising, utility poles or other structures, under, on or above the ground;

[ 1979, c. 389, (NEW) .]

4. Landscaping. Alteration, removal or destruction of trees, shrubs or other vegetation; or fixtures, including, but not limited to, ornamental ironwork, walls, walks, hitching posts and fences; or artifacts, including, but not limited to, historic or prehistoric relics, pottery or shards of pottery, tools, bottles or evidence of structural foundations;

[ 1979, c. 389, (NEW) .]

5. Landfill. Dumping or placing of soil or other substance or material as landfill, or dumping or placing of trash, waste or unsightly or offensive materials; and

[ 1979, c. 389, (NEW) .]

6. Other acts. Any other acts detrimental to the preservation of historic property.

[ 1979, c. 389, (NEW) .]

SECTION HISTORY

1979, c. 389, (NEW).



33 §1554. Recordation

So that the title to the historic property affected reflects any preservation interest, all preservation agreements shall be recorded and indexed in the registry of deeds for the county where the property is located in the manner of conveyances of interests in property. The preservation agreement shall describe the property subject to the preservation interest by adequate legal description or by reference to a recorded plan showing the subject property's boundaries. [1979, c. 389, (NEW).]

SECTION HISTORY

1979, c. 389, (NEW).



33 §1555. Limitation

This chapter shall not be construed to imply that any restriction, easement, covenant or condition which does not have the benefit of this chapter shall be unenforceable. Nothing in this chapter shall diminish the powers granted by any general or special law to any governmental body to acquire by purchase, gift or eminent domain or otherwise property for public purposes. [1979, c. 389, (NEW).]

SECTION HISTORY

1979, c. 389, (NEW).






Chapter 30: TRAIL EASEMENTS

33 §1581. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 371, §1 (NEW).]

1. Holder. "Holder" means:

A. A governmental body authorized to hold an interest in real property under the laws of this State or the United States, including a quasi-governmental entity such as a conservation commission, a regional planning commission or a water or sewer district; or [1999, c. 371, §1 (NEW).]

B. A nonprofit corporation including a land trust, the purposes or powers of which include the creation and maintenance of trails for use by the general public, for the conservation or preservation of open space, or both. [1999, c. 371, §1 (NEW).]

[ 1999, c. 371, §1 (NEW) .]

2. Trail easement. "Trail easement" means a nonpossessory interest of a holder in real property for the purposes of creating and maintaining a trail for use by the general public:

A. For pedestrian use; [1999, c. 371, §1 (NEW).]

B. For snowmobile use, if the instrument creating the easement provides for snowmobile use; [1999, c. 371, §1 (NEW).]

C. For use by all-terrain vehicles as defined in Title 12, section 13001 if the instrument creating the easement provides for the use of all-terrain vehicles; or [2003, c. 414, Pt. B, §48 (AMD); 2003, c. 614, §9 (AFF).]

D. For any combination of the uses described in paragraphs A to C, as specified in the instrument creating the easement. [1999, c. 371, §1 (NEW).]

[ 2003, c. 414, Pt. B, §48 (AMD); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

1999, c. 371, §1 (NEW). 2003, c. 414, §B48 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



33 §1582. Creation, conveyance, acceptance and duration

1. Trail easement. Except as otherwise provided in this chapter, a trail easement may be created, conveyed, recorded, assigned, released, modified, terminated or otherwise altered or affected in the same manner as other easements created by written instrument.

[ 1999, c. 371, §1 (NEW) .]

2. Right or duty. No right or duty in favor of or against a holder arises under a trail easement unless the right or duty is accepted by the holder.

[ 1999, c. 371, §1 (NEW) .]

3. Limitation. Except as provided in this chapter, a trail easement is unlimited in duration unless the instrument creating it provides otherwise.

[ 1999, c. 371, §1 (NEW) .]

4. Interest. An interest in real property in existence at the time a trail easement is created is not impaired by the trail easement unless the owner of the interest is a party to the trail easement or consents to it.

[ 1999, c. 371, §1 (NEW) .]

SECTION HISTORY

1999, c. 371, §1 (NEW).



33 §1583. Judicial actions

1. Action or intervention. An owner of an interest in the real property burdened by a trail easement or a holder of the trail easement may bring or intervene in an action affecting the easement.

[ 1999, c. 371, §1 (NEW) .]

2. Intervention only. The State or a political subdivision of the State in which the real property burdened by a trail easement is located may intervene in an action affecting the easement.

[ 1999, c. 371, §1 (NEW) .]

3. Power of court. This chapter does not affect the power of a court to enforce a trail easement by injunction or proceeding in equity or to modify a trail easement in accordance with principles of law and equity.

[ 1999, c. 371, §1 (NEW) .]

SECTION HISTORY

1999, c. 371, §1 (NEW).



33 §1584. Validity

A trail easement is valid and enforceable even if: [1999, c. 371, §1 (NEW).]

1. Not appurtenant to interest in real property. It is not appurtenant to or does not run with an interest in real property;

[ 1999, c. 371, §1 (NEW) .]

2. Assigned to another holder. It can be or has been assigned to another holder;

[ 1999, c. 371, §1 (NEW) .]

3. Not recognized at common law. It is not of a character that has been recognized traditionally at common law;

[ 1999, c. 371, §1 (NEW) .]

4. Negative burden. It imposes a negative burden;

[ 1999, c. 371, §1 (NEW) .]

5. Affirmative obligations. It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

[ 1999, c. 371, §1 (NEW) .]

6. Benefit does not touch or concern real property. The benefit does not touch or concern real property;

[ 1999, c. 371, §1 (NEW) .]

7. No privity of estate or of contract. There is no privity of estate or of contract; or

[ 1999, c. 371, §1 (NEW) .]

8. Does not run to successors or assigns. It does not run to the successors or assigns of the holder.

[ 1999, c. 371, §1 (NEW) .]

SECTION HISTORY

1999, c. 371, §1 (NEW).



33 §1585. Applicability

1. Trail easement created after effective date. This chapter applies to any interest created after the effective date of this chapter that meets the definition of "trail easement" as set forth in section 1581.

[ 1999, c. 371, §1 (NEW) .]

2. Chapter does not invalidate interest. This chapter does not invalidate any interest, whether designated as a trail easement or otherwise, that is enforceable under other laws of this State.

[ 1999, c. 371, §1 (NEW) .]

SECTION HISTORY

1999, c. 371, §1 (NEW).






Chapter 31: MAINE CONDOMINIUM ACT

Article 1: GENERAL PROVISIONS

33 §1601-101. Short title

This Act shall be known and may be cited as the Maine Condominium Act. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1601-102. Applicability

(a) This Act applies to all condominiums created, in accordance with the provisions of this Act, within this State after the effective date of this Act and to all condominiums created within this State before the effective date of this Act which, on or after the effective date of this Act, amend the instruments creating the same so as to subject the condominium to the provisions of this Act and so as to conform those instruments to the provisions of this Act in all necessary respects. The amendment must be adopted in conformity with the procedures and requirements specified by those instruments and by sections 560 through 587. Sections 1601-105 Separate titles and taxation, 1601-106 Applicability of local laws and regulations, 1601-107 Eminent domain, 1602-103 Construction and validity of declaration and bylaws, 1602-104 Description of units, 1603-102, subsection (a) paragraphs (1) through (6) and (11) through (16) Powers of unit owners' association, 1603-111 Tort and contract liability, 1603-116 Lien for assessments, 1603-118 Association records, 1604-108 Resales of units, and 1604-116 Effect of violation on rights of action and section 1601-103 Definitions, to the extent necessary in construing any of those sections, apply to all condominiums created in this State before the effective date of this Act; but those sections apply only with respect to events and circumstances occurring after the effective date of this Act and do not invalidate provisions of declarations, bylaws, floor plans, surveys or duly adopted administrative rules and regulations existing on the effective date of this Act. [1981, c. 699, (NEW).]

(b) The provisions of sections 560 through 587 do not apply to condominiums created after the effective date of this Act or amended pursuant to subsection (a) so as to be subject to the provisions of this Act and do not invalidate any amendment to declarations, bylaws, floor plans, surveys or duly adopted administrative rules and regulations relating to any condominium created before the effective date of this Act if the amendment would be permitted by this Act. The amendment must be adopted in conformity with the procedures and requirements specified by those instruments and by sections 560 through 587. If the amendment grants to any person any rights, powers or privileges permitted by this Act, all correlative obligations, liabilities and restrictions in this Act also apply to that person. [1983, c. 78, §1 (AMD).]

(c) This Act does not apply to condominiums or units located outside this State, but the public offering statement provisions contained in sections 1604-102 through and including 1604-106 apply to all offers, contracts for disposition signed by any party in this State or dispositions in this State of condominiums or units unless exempt under section 1604-101, subsection (b). [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW). 1983, c. 78, §1 (AMD).



33 §1601-103. Definitions

In the declaration and bylaws, unless specifically provided otherwise or the context otherwise requires, and in this Act: [1981, c. 699, (NEW).]

(1) "Affiliate of a declarant" means any person who controls, is controlled by or is under common control with a declarant. A person "controls" a declarant if the person: (i) Is a general partner, officer, director or employer of the declarant; (ii) directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote or holds proxies representing more than 20% of the voting interests of the declarant; (iii) controls in any manner the election of a majority of the directors of the declarant; or (iv) has contributed more than 20% of the capital in the declarant. A person "is controlled by" a declarant if the declarant: (i) Is a general partner, officer, director or employer of the person; (ii) directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote or holds proxies representing, more than 20% of the voting interests in the person; (iii) controls in any manner the election of a majority of the directors of the person; or (iv) has contributed more than 20% of the capital of the person;

Control does not exist if the powers described in this paragraph are held solely as security for an obligation and are not exercised. [1981, c. 699, (NEW).]

(2) "Allocated interests" means the undivided interests in the common elements, the common expense liability and votes in the association allocated to each unit; [1981, c. 699, (NEW).]

(3) "Association" or "unit owners' association" means the unit owners' association organized under section 1603-101; [1981, c. 699, (NEW).]

(4) "Common elements" means all portions of a condominium other than the units; [1981, c. 699, (NEW).]

(5) "Common expenses" means expenditures made by or financial liabilities of the association, together with any allocations to reserves; [1981, c. 699, (NEW).]

(6) "Common expense liability" means the liability for common expenses allocated to each unit pursuant to section 1602-107; [1981, c. 699, (NEW).]

(7) "Condominium" means real estate, portions of which are designated for separate ownership and the remainder of which is designated for common ownership solely by the owners of those portions under a declaration, or an amendment to a declaration, duly recorded pursuant to this Act. Real estate is not a condominium unless the undivided interests in the common elements are vested in the unit owners. Any real estate development consisting exclusively of clustered, detached, single family residences is not a condominium, unless so designated in the declaration; [1983, c. 190, (AMD).]

(8) "Conversion building" means a building that at any time before creation of the condominium was occupied wholly or partially by one or more persons other than purchasers and persons who occupy with the consent of purchasers; [1981, c. 699, (NEW).]

(9) "Declarant" means any person or group of persons acting in concert who: (i) As part of a common promotional plan, offers to dispose of his or its interest in a unit not previously disposed of; or (ii) reserves or succeeds to any special declarant right; [1981, c. 699, (NEW).]

(10) "Declaration" means any instruments, however denominated, which create a condominium and any amendments to those instruments; [1981, c. 699, (NEW).]

(11) "Development rights" means any right or combination of rights reserved by a declarant in the declaration to add real estate to a condominium; to create units, common elements or limited common elements within a condominium; to subdivide units or convert units into common elements; or to withdraw real estate from a condominium; [1981, c. 699, (NEW).]

(12) "Dispose" or "disposition" means a voluntary transfer to a purchaser of any legal or equitable interest in a unit, but does not include the transfer or release of a security interest; [1981, c. 699, (NEW).]

(13) "Executive board" means the body, regardless of name, designated in the declaration to act on behalf of the association; [1981, c. 699, (NEW).]

(14) "Identifying number" means a symbol or address that identifies only one unit in a condominium; [1981, c. 699, (NEW).]

(15) "Leasehold condominium" means a condominium in which all or a portion of the real estate is subject to a lease the expiration or termination of which will terminate the condominium or reduce its size; [1981, c. 699, (NEW).]

(16) "Limited common element" means a portion of the common elements allocated by the declaration or by operation of section, 1602-102, paragraphs (2) or (4) for the exclusive use of one or more but fewer than all of the units; [1981, c. 699, (NEW).]

(17) "Master association" means an organization described in section 1602-120, whether or not it is also an association described in section 1603-101; [1981, c. 699, (NEW).]

(18) "Offering" means any advertisement, inducement, solicitation or attempt to encourage any person to acquire any interest in a unit, other than as security for an obligation. An advertisement in a newspaper or other periodical of general circulation, or in any broadcast medium to the general public, of a condominium not located in this State, is not an offering if the advertisement states that an offering may be made only in compliance with the law of the jurisdiction in which the condominium is located; [1981, c. 699, (NEW).]

(19) "Person" means a natural person, corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership, association, joint venture or other legal or commercial entity; [1981, c. 699, (NEW).]

(20) "Purchaser" means any person, other than a declarant, or a person in the business of selling real estate for his own account, who by means of a voluntary transfer acquires a legal or equitable interest in a unit, other than: (i) A leasehold interest, including renewal options, of less than 20 years; or (ii) as security for an obligation; [1981, c. 699, (NEW).]

(21) "Real estate" means any leasehold or other estate or interest in, over or under land, including structures, fixtures and other improvements and interest which by custom, usage or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance. Real estate includes parcels with or without upper or lower boundaries and spaces that may be filled with air or water; [1981, c. 699, (NEW).]

(22) "Real estate trust" means an arrangement evidenced by a writing, the purposes of which include the ownership of real estate and the creation and management of a condominium, under which arrangement one or more trustees are empowered to hold legal title to real estate for the benefit of beneficiaries. Trustees may also be beneficiaries under a real estate trust; [1981, c. 699, (NEW).]

(23) "Recorded" means that the instrument, plan or plat shall be duly recorded in every registry of deeds in each county or registry district in which the condominium or any portion thereof is located. Each such instrument, plan or plat shall be indexed by the Register of Deeds, in the name of the condominium and the parties thereto; [1981, c. 699, (NEW).]

(24) "Residential" means use for dwelling or recreational purposes, or both; [1981, c. 699, (NEW).]

(25) "Special declarant rights" means rights reserved for the benefit of a declarant to complete improvements indicated on plats and plans filed with the declaration, section 1602-109; to exercise any development right, section 1602-110; to maintain sales offices, management offices, signs advertising the condominium and models, section 1602-115; to use easements through the common elements for the purpose of making improvements within the condominium or within real estate which may be added to the condominium, section 1602-116; to make the condominium part of a larger condominium or a planned community, section 1602-121; to make the condominium subject to a master association, section 1602-120; or to appoint or remove any officer of the association or any master association or any executive board member or to approve any acts of the association or the executive board, during any period of declarant control, section 1603-103, subsection (d); [1981, c. 699, (NEW).]

(26) "Unit" means a physical portion of the condominium designated for separate ownership or occupancy, the boundaries of which are described pursuant to section 1602-105, paragraph (5); and [1981, c. 699, (NEW).]

(27) "Unit owner" means a declarant or other person who owns a unit, or a lessee of a unit in a leasehold condominium whose lease expires simultaneously with any lease the expiration or termination of which will remove the unit from the condominium, but does not include a person having an interest in a unit solely as security for an obligation. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW). 1983, c. 190, (AMD).



33 §1601-104. Variation by agreement

Except as expressly provided in this Act, provisions of this Act may not be varied by agreement, and rights conferred by this Act may not be waived. A declarant may not act under a power of attorney, or use any other device, to evade the limitations or prohibitions of this Act or the declaration. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1601-105. Separate titles and taxation

(a) If there is any unit owner other than a declarant, each unit which has been created, together with its appurtenant interests, constitutes for all purposes a separate parcel of real estate. [1981, c. 699, (NEW).]

(b) If there is any unit owner other than a declarant, each unit shall be separately taxed and assessed and no separate tax or assessment may be rendered against any common elements for which a declarant has reserved no development rights. [1981, c. 699, (NEW).]

(c) Any portion of the common elements for which the declarant has reserved any development right to add real estate to a condominium or to withdraw real estate from a condominium, shall be separately taxed and assessed against the declarant, and the declarant alone is liable for payment of those taxes. [1981, c. 699, (NEW).]

(d) If there is no unit owner other than a declarant, the real estate comprising the condominium may be taxed and assessed in any manner provided by law. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1601-106. Applicability of local laws and regulations

A zoning, subdivision, building code or other real estate use law, ordinance or regulation may not prohibit the condominium form of ownership. Otherwise, no provision of this Act invalidates or modifies any provision of any zoning, subdivision, building code or other real estate use law, ordinance or regulation. No county, municipality, village corporation or other political subdivision, whether or not acting under the municipal home rule powers provided for under the Constitution of Maine, Article VIII, Part Second or Title 30-A, chapter 111, and section 3001, or any other authority from time to time, may adopt or enforce any law, ordinance, rule, regulation or policy which conflicts with the provisions of this Act. [1987, c. 737, Pt. C, §§76, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1981, c. 699, (NEW). 1987, c. 322, (AMD). 1987, c. 737, §§C76,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



33 §1601-107. Eminent Domain

(a) If a unit is acquired by eminent domain, or if part of a unit is acquired by eminent domain leaving the unit owner with a remnant which may not practically or lawfully be used for any purpose permitted by the declaration, the award must compensate the unit owner for his unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit's allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element. [1981, c. 699, (NEW).]

(b) Except as provided in subsection (a), if part of a unit is acquired by eminent domain, the award must compensate the unit owner for the reduction in value of the unit and its interest in the common elements whether or not any common elements are acquired. Upon acquisition: (1) That unit's allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration; and (2) the portion of the allocated interest, votes and common expense liability divested from the partially acquired unit are automatically reallocated to that unit and the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially acquired unit participating in the reallocation on the basis of its reduced allocated interests. [1981, c. 699, (NEW).]

(c) If part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition. [1981, c. 699, (NEW).]

(d) The court decree shall be recorded. [1981, c. 699, (NEW).]

(e) Notwithstanding anything to the contrary in this section, lien holders on any unit, common element or limited common element, shall have a lien on any such awards in order of priority of their respective liens. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1601-108. Supplemental general principles of law applicable

The principles of law and equity, including the law of corporations and unincorporated associations, the law of real property and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance or other validated or invalidating cause supplement the provisions of this Act, except to the extent inconsistent with this Act. [1981, c. 699, (NEW).]

No consent or joinder of the spouse of a unit owner shall be required for any action of the unit owner required or permitted under this Act, except that in a case of a conveyance or transfer of a unit, the law of Maine relating to the rights of a spouse in real estate shall apply to such conveyance or transfer. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1601-109. Construction against implicit repeal

This Act being a general act intended as a unified coverage of its subject matter, no part of it shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1601-110. Uniformity of application and construction

This Act shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this Act among states enacting it. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1601-111. Severability

If any provision of this Act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provisions or applications, and to this end the provisions of this Act are severable. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1601-112. Unconscionable agreement or term of contract

(a) The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause in order to avoid an unconscionable result. [1981, c. 699, (NEW).]

(b) Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, shall be afforded a reasonable opportunity to present evidence as to:

(1) The commercial setting of the negotiations; [1981, c. 699, (NEW).]

(2) Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect his interests by reason of physical or mental infirmity, illiteracy or inability to understand the language of the agreement or similar factors; [1981, c. 699, (NEW).]

(3) The effect and purpose of the contract or clause; and [1981, c. 699, (NEW).]

(4) If a sale, any gross disparity, at the time of contracting, between the amount charged for the real estate and the value of the real estate measured by the price at which similar real estate was readily obtainable in similar transactions, but a disparity between the contract price and the value of the real estate measured by the price at which similar real estate was readily obtainable in similar transactions does not, of itself, render the contract unconscionable. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 669, (NEW).



33 §1601-113. Obligation of good faith

Every contract or duty governed by this Act imposes an obligation of good faith in its performance or enforcement. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1601-114. Remedies to be liberally administered

(a) The remedies provided by this Act shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. Consequential, special or punitive damages may not be awarded except as specifically provided in this Act or by other rule of law. [1981, c. 699, (NEW).]

(b) Any right or obligation declared by this Act is enforceable by judicial proceeding. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1601-115. Legal investments

Financial institutions may make loans to any person or persons to be secured by a mortgage of a unit or units together with their allocated interests, created pursuant to this chapter, to the extent that each of them may make loans secured by real estate mortgages, and subject to the applicable conditions and limitations imposed by law. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1601-116. Effective date

This Act shall be effective on January 1, 1983. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).






Article 2: CREATION, ALTERATION AND TERMINATION OF CONDOMINIUMS

33 §1602-101. Creation of condominium

(a) A condominium may be created pursuant to this Act only by recording a declaration executed in the same manner as a deed, by all persons whose interests in the real estate will be conveyed to unit owners and by every lessor of a lease the expiration or termination of which will terminate the condominium or reduce its size. In the creation of a condominium, the declaration shall be recorded in the same manner as a deed and plats and plans shall be recorded in the same manner as plats and plans generally. All such documents, shall be indexed in the name of the condominium and the parties thereto and may be included in such other indices as shall be determined by the Register of Deeds. [1981, c. 699, (NEW).]

(b) No interest in any unit may be conveyed to a purchaser until the unit is substantially completed as evidenced by a certificate or statement of substantial completion executed by an engineer or architect, or until a certificate of occupancy is issued by the municipal building official; except that this limitation does not apply to contracts, options or reservations for sale of units later to be so completed or to mortgages or transfers of units as security for an obligation, deeds in lieu of foreclosure, foreclosures and foreclosure sales, conveyances to successor declarants or to any person in the business of selling real estate for that person's own account, or to financial institutions. [2009, c. 261, Pt. B, §16 (AMD).]

SECTION HISTORY

1981, c. 699, (NEW). 2009, c. 261, Pt. B, §16 (AMD).



33 §1602-102. Unit boundaries

Except as provided by the declaration: [1981, c. 699, (NEW).]

(1) If walls, floors or ceilings are designated as boundaries of a unit, all lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring and any other materials constituting any part of the finished surfaces thereon are a part of the unit, and all other portions of the walls, floors or ceilings are a part of the common elements. [1981, c. 699, (NEW).]

(2) If any chute, flue, duct, wire, conduit, bearing wall, bearing column or any other fixture lies partially within and partially outside the designated boundaries of a unit, any portion thereof serving only that unit is a limited common element allocated solely to that unit, and any portion thereof serving more than one unit or any portion of the common elements is a part of the common elements. [1981, c. 699, (NEW).]

(3) Subject to the provisions of paragraph (2), all spaces, interior partitions and other fixtures and improvements within the boundaries of a unit are a part of the unit. [1981, c. 699, (NEW).]

(4) Any shutters, awnings, window boxes, doorsteps, stoops, porches, balconies, patios and all exterior doors and windows or other fixtures designed to serve a single unit, but located outside the unit's boundaries, are limited common elements allocated exclusively to that unit. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-103. Construction and validity of declaration and bylaws

(a) All provisions of the declaration and bylaws are severable. [1981, c. 699, (NEW).]

(b) Neither the rule against perpetuities nor the provisions of section 103, as it or its equivalent may be amended from time to time, may be applied to defeat any provision of the declaration, bylaws or rules and regulations adopted pursuant to section 1603-102, subsection (a), paragraph (1). [1981, c. 699, (NEW).]

(c) In the event of a conflict between the provisions of the declaration and the bylaws, the declaration prevails except to the extent the declaration is inconsistent with this Act. [1981, c. 699, (NEW).]

(d) Title to a unit and common elements is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with this Act. Whether a substantial failure impairs marketability is not affected by this Act. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-104. Description of units

A description of a unit which sets forth the name of the condominium, the recording data for the declaration, the county or registry district in which the condominium is located and the identifying number of the unit, is a sufficient legal description of that unit and all rights, obligations and interests appurtenant to that unit which were created by the declaration or bylaws. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-105. Contents of declaration

(a) The declaration for a condominium contains:

(1) The name of the condominium, which includes the word "condominium" or be followed by the words "a condominium," and of the association; [1981, c. 699, (NEW).]

(2) The name of every municipality and every county or registry district in which any part of the condominium is situated; [1981, c. 699, (NEW).]

(3) A legally sufficient description of the real estate included in the condominium; [1981, c. 699, (NEW).]

(4) A statement of the maximum number of units which the declarant reserves the right to create; [1981, c. 699, (NEW).]

(5) A description of the boundaries of each unit created by the declaration, including the unit's identifying number; [1981, c. 699, (NEW).]

(6) A description of any limited common elements, other than those specified in section 1602-102, paragraphs (2) and (4), as provided in section 1602-109, subsection (b), paragraph (10); [1981, c. 699, (NEW).]

(7) A description of any real estate, except real estate subject to development rights, which may be allocated subsequently as limited common elements, other than limited common elements specified in section 1602-102, paragraphs (2) and (4), together with a statement that they may be so allocated; [1981, c. 699, (NEW).]

(8) A description of any development rights and other special declarant rights, section 1601-103, paragraph (25), reserved by the declarant, together with a legally sufficient description of the real estate to which each of those rights applies, and a time limit within which each of those rights must be exercised; [1981, c. 699, (NEW).]

(9) If any development right may be exercised with respect to different parcels of real estate at different times, a statement to that effect together with:

(i) Either a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each development right, or a statement that no assurances are made in those regards; and

(ii) A statement as to whether, if any development right is exercised in any portion of the real estate subject to that development right, that development right must be exercised in all or in any other portion of the remainder of that real estate;

[1981, c. 699, (NEW).]

(10) Any other conditions or limitations under which the rights described in paragraph (8) may be exercised or will lapse; [1981, c. 699, (NEW).]

(11) An allocation to each unit of the allocated interests in the manner described in section 1602-107; [1981, c. 699, (NEW).]

(12). Any restrictions on use, occupancy and alienation of the units; [1981, c. 699, (NEW).]

(13). The recording data for recorded easements and licenses appurtenant to or included in the condominium or to which any portion of the condominium is or may become subject by virtue of a reservation in the declaration; [1981, c. 699, (NEW).]

(14). All matters required by sections 1602-106, 1602-107, 1602-108, 1602-109, 1602-115, 1602-116 and 1603-103, subsection (d); and [1981, c. 699, (NEW).]

(15). Reasonable provisions regarding the manner in which notice of matters affecting the condominium may be given to unit owners by the association. [1981, c. 699, (NEW).]

(b) The declaration may contain any other matters the declarant deems appropriate. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-106. Leasehold condominiums

(a) Any lease the expiration or termination of which may terminate the condominium or reduce its size, or a memorandum thereof, shall be recorded. Every lessor of those leases must sign the declaration and the declaration shall state:

(1) The recording data for the lease or memorandum thereof; [1981, c. 699, (NEW).]

(2) The date on which the lease is scheduled to expire; [1981, c. 699, (NEW).]

(3) A legally sufficient description of the real estate subject to the lease; [1981, c. 699, (NEW).]

(4) Any right of the unit owners to redeem the reversion and the manner whereby those rights may be exercised or a statement that they do not have those rights; [1981, c. 699, (NEW).]

(5) Any right of the unit owners to remove any improvements within a reasonable time after the expiration or termination of the lease or a statement that they do not have those rights; and [1981, c. 699, (NEW).]

(6) Any rights of the unit owners to renew the lease and the conditions of any renewal or a statement that they do not have those rights. [1981, c. 699, (NEW).]

(b) After the declaration for a leasehold condominium is recorded, neither the lessor nor the lessor's successor in interest may terminate the leasehold interest of a unit owner who makes timely payment of the unit owner's share of the rent and otherwise complies with all covenants that, if violated, would entitle the lessor to terminate the lease. A unit owner's leasehold interest is not affected by failure of any other person to pay rent or fulfill any other covenant. [RR 2013, c. 2, §40 (COR).]

(c) Acquisition of the leasehold interest of any unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests, unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired. [1981, c. 699, (NEW).]

(d) If the expiration or termination of a lease decreases the number of units in a condominium, the allocated interests shall be reallocated in accordance with section 1602-107, subsection (a) as though those units had been taken by eminent domain. Reallocations shall be confirmed by an amendment to the declaration prepared, executed and recorded by the association. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW). RR 2013, c. 2, §40 (COR).



33 §1602-107. Allocations of common element interests, votes and common expense liabilities

(a) The declaration shall allocate a fraction or percentage of undivided interests in the common elements and in the common expenses of the association and a portion of the votes in the association to each unit and state the formulas used to establish those allocations. Those allocations may not discriminate in favor of units owned by the declarant. [1981, c. 699, (NEW).]

(b) If units may be added to or withdrawn from the condominium, the declaration must state the formulas to be used to reallocate the allocated interests among all units included in the condominium after the addition or withdrawal. [1981, c. 699, (NEW).]

(c) The declaration may provide:

(1) That different allocations of votes shall be made to the units on particular matters specified in the declaration; and [1981, c. 699, (NEW).]

(2) For class voting on specified issues affecting the class if necessary to protect valid interests of the class. [1981, c. 699, (NEW).]

A declarant may not utilize class voting for the purpose of evading any limitation imposed on declarants by this Act, nor may units constitute a class because they are owned by a declarant. [1981, c. 699, (NEW).]

(d) Except for minor variations due to rounding, the sum of the undivided interests in the common elements and common expense liabilities allocated at any time to all the units shall each equal one if stated as fractions or 100% if stated as percentages. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formulas, the allocated interest prevails. [1981, c. 699, (NEW).]

(e) The common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated is void, except as permitted in section 1603-112. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-108. Limited common elements

(a) Except for the limited common elements described in section 1602-102, paragraphs (2) and (4), the declaration shall specify to which unit or units each limited common element is allocated. That allocation may not be altered without the consent of the unit owners whose units are affected. [1981, c. 699, (NEW).]

(b) Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration upon application to the association by the unit owners between or among whose units the reallocation is made. Unless the executive board determines within 30 days that the reallocation is unreasonable, the association shall prepare an amendment and any plats or plans needed to depict the amendment. Upon execution by the unit owners, the amendment together with such plats or plans shall be recorded in the names of the parties and the condominium. [1981, c. 699, (NEW).]

(c) A common element not previously allocated as a limited common element may not be so allocated, except pursuant to provisions in the declaration made in accordance with section 1602-105, subsection (a), paragraph (7). The allocations shall be made by amendments to the declarations. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-109. Plats and plans

(a) Plats and plans are a part of the declaration. Separate plats and plans are not required by this Act if all the information required by this section is contained in either a plat or plan. Each plat and plan must be clear and legible, bear the seal and signature of the land surveyor, engineer or architect under whose direction the plat or plan was prepared. [1981, c. 699, (NEW).]

(b) Each plat must show:

(1) The name and a survey or general schematic map of the entire condominium; [1981, c. 699, (NEW).]

(2) The location and dimensions of all real estate not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real estate; [1981, c. 699, (NEW).]

(3) The location and dimensions of any real estate subject to development rights, labeled to identify the rights applicable to each parcel; [1981, c. 699, (NEW).]

(4) The extent of any encroachments by or upon any portion of the condominium; [1981, c. 699, (NEW).]

(5) The location and dimensions of all easements serving or burdening any portion of the condominium; [1981, c. 699, (NEW).]

(6) The location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to subsection (d) and that unit's identifying number; [1981, c. 699, (NEW).]

(7) The location with reference to any established datum of any horizontal unit boundaries not shown or projected on plans recorded pursuant to subsection (d) and that unit's identifying number; [1981, c. 699, (NEW).]

(8) The location and dimensions of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate;" [1981, c. 699, (NEW).]

(9) The distances and courses between noncontiguous parcels of real estate comprising the condominium; [1981, c. 699, (NEW).]

(10) The location and dimensions of limited common elements, including porches, balconies and patios, other than parking spaces and the other limited common elements described in section 1602-102, paragraphs (2) and (4); and [1981, c. 699, (NEW).]

(11) In the case of real estate not subject to development rights, other matters customarily shown on land surveys. [1981, c. 699, (NEW).]

(c) A plat may also show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the condominium. Any contemplated improvement shown must be labeled "MUST BE BUILT" or "NEED NOT BE BUILT." [1981, c. 699, (NEW).]

(d) To the extent not shown or projected on the plats, plans must show:

(1) The location and dimensions of the vertical boundaries of each unit, and that unit's identifying number; [1981, c. 699, (NEW).]

(2) Any horizontal unit boundaries, with reference to established datum and the unit's identifying number; and [1981, c. 699, (NEW).]

(3) Any units in which the declarant has reserved the right to create additional units or common elements, section 1602-110, subsection (c), identified appropriately. [1981, c. 699, (NEW).]

(e) Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside of a building have the same elevation as the horizontal boundaries of the inside part, and need not be depicted on the plats and plans. [1981, c. 699, (NEW).]

(f) Upon exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of subsections (a), (b) and (c), or the declarant may record an affidavit that plats and plans previously recorded conform to the requirements of those subsections. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-110. Exercise of development rights

(a) To exercise any development right reserved under section 1602-105, subsection (a), paragraph (8), the declarant shall prepare, execute and record an amendment to the declaration, section 1602-117, and comply with section 1602-109. The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number of each new unit created, and except in the case of subdivision or conversion of units described in subsection (c), reallocate the allocated interests among all units. The amendment must describe any limited common elements thereby created and designate the unit to which each is allocated to the extent required by section 1602-108, limited common elements. [1981, c. 699, (NEW).]

(b) Development rights may be reserved within any real estate added to the condominium if the amendment adding that real estate includes all matters required by section 1602-105 or section 1602-106, as the case may be, and the plats and plans includes all matters required by section 1602-109. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to section 1602-105, subsection (a), paragraph (8). [1981, c. 699, (NEW).]

(c) When a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both:

(1) If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain, section 1601-107. [1981, c. 699, (NEW).]

(2) If the declarant subdivides the unit into 2 or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant. [1981, c. 699, (NEW).]

(3) Until written notice of conversion is given to the appropriate real estate tax assessor or the period during which conversion may occur expires, whichever occurs first, the declarant alone is liable for real estate taxes assessed against convertible real estate and all other expenses in connection with that real estate. No other unit owner and no other portion of the condominium is subject to a claim for payment of those taxes or expenses. Unless the declaration provides otherwise, any income or proceeds from convertible real estate inures to the declarant. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-111. Alterations of units

Subject to the provisions of the declaration and other provisions of law, a unit owner: [1981, c. 699, (NEW).]

(1) May make any improvements or alterations to his unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium; [1981, c. 699, (NEW).]

(2) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the condominium, without permission of the association; [1981, c. 699, (NEW).]

(3) After acquiring an adjoining unit or adjoining part of an adjoining unit, may remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium. Removal of partitions or creation of apertures under this paragraph is not alteration of boundaries. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-112. Relocation of boundaries between adjoining units

(a) Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved, states the reallocations, is executed by those unit owners, contains words of conveyance between them, and upon recordation, is indexed in the name of the grantor and the grantee. [1981, c. 699, (NEW).]

(b) The association shall prepare and record plats or plans necessary to show the altered boundaries between adjoining units, and their dimensions and identifying numbers. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-113. Subdivision of units

(a) If the declaration expressly so permits, a unit may be subdivided into 2 or more units. Subject to the provisions of the declaration and other provisions of law, upon application of a unit owner to subdivide a unit, the association shall prepare, execute and record an amendment to the declaration, including the plats and plans, subdividing that unit. [1981, c. 699, (NEW).]

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-114. Easement for encroachments

To the extent that any unit or common element encroaches on any other unit or common element, a valid easement for the encroachment exists. The easement does not relieve a unit owner of liability in case of his willful misconduct nor relieve a declarant or any other person of liability for failure to adhere to the plats and plans. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-115. Use for sales purposes

A declarant may maintain sales offices, management offices and models in units or on common elements in the condominium only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location and relocation thereof. Any sales office, management office or model not designated a unit by the declaration is a common element, and if a declarant ceases to be a unit owner, he ceases to have any rights with regard thereto unless it is removed promptly from the condominium in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the condominium. The provisions of this section are subject to the provisions of other state law and to local ordinances. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-116. Easement to facilitate exercise of special declarant rights

Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging a declarant's obligations or exercising special declarant rights, whether arising under this Act or reserved in the declaration. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-117. Amendment of declaration

(a) Except in cases of amendments that may be executed by a declarant under section 1602-109, subsection (f) or 1602-110; the association under section 1601-107, 1602-106, subsection (d), 1602-108, subsection (c), 1602-112, subsection (a) or 1602-113; or certain unit owners under section 1602-108, subsection (b), 1602-112, subsection (a), 1602-113, subsection (b) or 1602-118, subsection (b), and except as limited by subsection (d), the declaration, including the plats and plans, may be amended only by vote or agreement of the unit owners of units to which at least 67% of the votes in the association are allocated, or any larger majority the declaration specifies. The declaration may specify a smaller number only if all of the units are restricted exclusively to nonresidential use. [1981, c. 699, (NEW).]

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than one year after the amendment is recorded. [1981, c. 699, (NEW).]

(c) Every amendment to the declaration must be recorded and is effective only upon recordation. Notice of the amendment shall be sent to all unit owners and mortgagees known to the executive board, but failure to send such notices shall not affect the validity of the amendment. [1981, c. 699, (NEW).]

(d) Except to the extent expressly permitted or required by other provisions of this Act, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit, the allocated interests of a unit, or the uses to which any unit is restricted, in the absence of unanimous consent of the unit owners. [1981, c. 699, (NEW).]

(e) Amendments to the declaration required by this Act to be recorded by the association shall be prepared, executed, recorded and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-118. Termination of condominium

(a) Except in the case of taking of all the units by eminent domain, section 1601-107, a condominium may be terminated only by agreement of unit owners of units to which at least 80% of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units in the condominium are restricted exclusively to nonresidential uses. [1981, c. 699, (NEW).]

(b) Such an agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless recorded before that date. A termination agreement and all ratifications thereof must be recorded and is effective only upon recordation. [1981, c. 699, (NEW).]

(c) In the case of a condominium containing only units having horizontal boundaries between units, a termination agreement may provide that all the common elements and units of the condominium shall be sold following termination. If, pursuant to the agreement, any real estate in the condominium is to be sold following termination, the termination agreement must set forth the minimum terms of the sale. [1981, c. 699, (NEW).]

(d) In the case of a condominium containing any units not having horizontal boundaries between units, a termination agreement may provide for sale of the common elements, but may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or unless all the unit owners consent to the sale. [1981, c. 699, (NEW).]

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in the condominium following termination, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b). If any real estate in the condominium is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in proportion to the respective interests of unit owners as provided in subsection (h). Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and his successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted his unit. During the period of that occupancy, each unit owner and his successors in interest remain liable for all assessments and other obligations imposed on unit owners by this Act or the declaration. [1981, c. 699, (NEW).]

(f) If the real estate constituting the condominium is not to be sold following termination, title to the common elements and, in a condominium containing only units having horizontal boundaries between units, title to all the real estate in the condominium, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (h), and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and his successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted his unit. [1981, c. 699, (NEW).]

(g) Following termination of the condominium, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear. Following termination, creditors of the association holding liens on the units, which were recorded prior to termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association shall be treated as if they had perfected liens on the unit immediately prior to the termination. [1981, c. 699, (NEW).]

(h) The respective interests of unit owners referred to in subsections (c), (d) and (e) are as follows:

(1) Except as provided in paragraph (2), the respective interests of unit owners are the fair market values of their units, limited common elements and common element interests immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers shall be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25% of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and common element interest by the total fair market values of all the units and common elements. [1981, c. 699, (NEW).]

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof prior to destruction cannot be made, the interests of all unit owners are their respective common element interests immediately before the termination. [1981, c. 699, (NEW).]

(i) Except as provided in subsection (j), foreclosure or enforcement of a lien or encumbrance against the entire condominium does not of itself terminate the condominium, and foreclosure or enforcement of a lien or encumbrance against a portion of the condominium, other than withdrawable real estate, does not withdraw that portion from the condominium. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate does not of itself withdraw that real estate from the condominium, but the person taking title thereto has the right to require from the association, upon request, an amendment excluding the real estate from the condominium. [1981, c. 699, (NEW).]

(j) If a lien or encumbrance against a portion of the real estate comprising the condominium has priority over the declaration, and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance may, upon foreclosure, record an instrument excluding the real estate subject to that lien or encumbrance from the condominium. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-119. Rights of secured lenders

(a) The declaration may require that all or a specified number or percentage of the mortgagees or beneficiaries of deeds of trust encumbering the units approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to:

(1) Deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board; or [1981, c. 699, (NEW).]

(2) Prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or receiving and distributing any insurance proceeds pursuant to section 1603-113. [1981, c. 699, (NEW).]

(b) The association shall send reasonable prior written notice by prepaid United States mail to eligible mortgage holders as hereinafter defined of the consideration by the association of following proposed actions:

(1) The termination of the condominium pursuant to section 1602-118; [1981, c. 699, (NEW).]

(2) A change in the allocated interest of a unit, a change in the boundaries of a unit or a subdivision of a unit; [1981, c. 699, (NEW).]

(3) The merger or consolidation of the condominium with another condominium; [1981, c. 699, (NEW).]

(4) The conveyance or subjection to a security interest of any portion of the common elements; [1981, c. 699, (NEW).]

(5) The proposed use of any proceeds of hazard insurance required to be maintained by the association under section 1603-113, subsection (a), for purposes other than the repair or restoration of the damaged property; [1981, c. 699, (NEW).]

(6) The adoption of any proposed budget by the executive board under section 1603-103, subsection (c), and of the date of the scheduled unit owners meeting to consider ratification thereof; a summary of the proposed budget shall accompany this notice; and [1981, c. 699, (NEW).]

(7) Any default in the performance or payment by a unit owner of any obligations under the condominium declaration, including, without limitation, default in the payment of common expense liabilities.

An "eligible mortgage holder" means the holder of a recorded first mortgage on a unit which has delivered written notice to the association by prepaid United States mail, return receipt requested, or by delivery in hand securing a receipt therefor, which notice shall state the mortgagee's name and address, the unit owner's name and address, and the identifying number of the unit, and shall state that the mortgage is a recorded first mortgage. Such notice shall be deemed to have been given reasonably prior to the proposed action if sent at the time notice thereof is given to the unit owners. In addition, the declaration may require that similar notice be given to other persons or of other proposed actions.

(c) In the event of any proposed actions described in subsection (b), paragraphs (1), (2), (3), (4) or (5), an eligible mortgage holder shall have the right but not the obligation in place of the unit owner to cast the votes allocated to that unit or give or withhold any consent required of the unit owner for such action by delivering written notice to the association with a copy to the unit owner prior to or at the time of the taking of the proposed action, which notice shall be sent by prepaid United States mail, return receipt requested, or by delivery in hand. Failure of the eligible mortgage holder to so exercise such rights shall constitute a waiver thereof and shall not preclude the unit owner from exercising such right. In the event of any default described in subsection (b), paragraph (7), the eligible mortgage holder shall have the right but not the obligation to cure such default. [1981, c. 699, (NEW).]

(d) In addition, an eligible mortgage holder, or its representative, shall have the right to attend association and executive board meetings for the purposes of discussing the matters described in subsection (b), paragraphs (1) to (6). [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-120. Master associations

(a) If the declaration for a condominium provides that any of the powers described in section 1603-102 are to be exercised by or may be delegated to a profit or nonprofit corporation, or unincorporated association, which exercises those or other powers on behalf of one or more condominiums or for the benefit of the unit owners of one or more condominiums, all provisions of this Act applicable to unit owners' associations apply to any such corporation, or unincorporated association, except as modified by this section. [1981, c. 699, (NEW).]

(b) Unless a master association is acting in the capacity of an association described in section 1603-101, it may exercise the powers set forth in section 1603-102, subsection (a), paragraph (2), only to the extent expressly permitted in the declarations of condominiums which are part of the master association or expressly described in the delegations of power from such condominiums to the master association. [1981, c. 699, (NEW).]

(c) If the declaration of any condominium provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation. [1981, c. 699, (NEW).]

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in sections 1603-103, 1603-106, 1603-108, 1603-110 and 1603-113, apply in the conduct of the affairs of a master association only to those persons who elect the board of a master association, whether or not such persons are otherwise unit owners within the meaning of this Act. [1981, c. 699, (NEW).]

(e) Notwithstanding the provisions of section 1603-103 with respect to the election of the executive board of an association, by all unit owners after the period of declarant control ends and even if a master association is also an association described in section 1603-101, the articles of incorporation or other instrument creating the master association and the declaration of each condominium the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association shall be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all condominiums subject to the master association may elect all members to that executive board; [1981, c. 699, (NEW).]

(2) All members of the executive boards of all condominiums subject to the master association may elect all members of that executive board; [1981, c. 699, (NEW).]

(3) All unit owners of each condominium subject to the master association may elect specified members of that executive board; or [1981, c. 699, (NEW).]

(4) All members of the executive board of each condominium subject to the master association may elect specified members of that executive board. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1602-121. Merger or consolidation of condominiums

(a) Any 2 or more condominiums may, by agreement of the unit owners as provided in subsection (b), be merged or consolidated into a single condominium. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant condominium shall be, for all purposes, the legal successor of all of the preexisting condominiums and the operations and activities of all associations of the preexisting condominiums shall be merged or consolidated into a single association which shall hold all powers, rights, obligations, assets and liabilities of all preexisting associations. [1981, c. 699, (NEW).]

(b) An agreement of 2 or more condominiums to merge or consolidate pursuant to subsection (a) must be evidenced by an agreement prepared, executed, recorded and certified by the president of the association of each of the preexisting condominiums following approval by owners of units to which are allocated the percentage of votes in each condominium required to terminate that condominium. Any such agreement must be recorded in every county in which a portion of the condominium is located and is not effective until recorded. [1981, c. 699, (NEW).]

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant condominium either:

(1) By stating such reallocations or the formulas upon which they are based; or [1981, c. 699, (NEW).]

(2) By stating the percentage of overall allocated interests of the new condominium which are allocated to all of the units comprising each of the preexisting condominiums, and providing that the portion of such percentages allocated to each unit formerly comprising a part of such preexisting condominium shall be equal to the percentages of allocated interests allocated to such unit by the declaration of the preexisting condominiums. [1981, c. 699, (NEW).]

(d) Every merger or consolidation of 2 or more condominium associations shall comply with the requirements of Title 13-B, the Maine Nonprofit Corporation Act, except to the extent inconsistent with this Act. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).






Article 3: MANAGEMENT OF THE CONDOMINIUM

33 §1603-101. Organization of unit owners' association

A unit owners' association shall be organized prior to any conveyance, except a conveyance as security for an obligation, of a unit by the declarant. The membership of the association at all times shall consist exclusively of all the unit owners, or, following termination of the condominium, of all former unit owners entitled to distributions of proceeds under section 1602-118, or their heirs, successors or assigns. The association shall be organized as a nonprofit corporation under Title 13-B, as it or its equivalent may be amended from time to time. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1603-102. Powers of unit owners' association

(a) Subject to the provisions of the declaration, the association may:

(1) Adopt and amend bylaws and rules and regulations; [1981, c. 699, (NEW).]

(2) Adopt and amend budgets for revenues, expenditures and reserves and collect assessments for common expenses from unit owners; [1981, c. 699, (NEW).]

(3) Hire and terminate managing agents and other employees, agents and independent contractors; [1981, c. 699, (NEW).]

(4) Institute, defend or intervene in litigation or administrative proceedings in its own name on behalf of itself or 2 or more unit owners on matters affecting the condominium; [1981, c. 699, (NEW).]

(5) Make contracts and incur liabilities; [1981, c. 699, (NEW).]

(6) Regulate the use, maintenance, repair, replacement and modification of common elements; [1981, c. 699, (NEW).]

(7) Cause additional improvements to be made as a part of the common elements; [1981, c. 699, (NEW).]

(8) Acquire, hold, encumber and convey in its own name any right, title or interest to real or personal property, provided that common elements may be conveyed or subjected to a security interest only pursuant to section 1603-112; [1981, c. 699, (NEW).]

(9) Grant easements, leases, licenses and concessions through or over the common elements; [1981, c. 699, (NEW).]

(10) Impose and receive any payments, fees or charges for the use, rental or operation of the common elements other than limited common elements described in section 1602-102, paragraphs (2) and (4) and services provided to unit owners; [1981, c. 699, (NEW).]

(11) Impose charges for late payment of assessments and, after notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws and rules and regulations of the association; [1981, c. 699, (NEW).]

(12) Impose reasonable charges for the preparation and recordation of amendments to the declaration, resale certificates required by section 1604-108 or statements of unpaid assessments; [1981, c. 699, (NEW).]

(13) Provide for the indemnification of its officers and executive board and maintain directors' and officers' liability insurance; [1981, c. 699, (NEW).]

(14) Assign its right to future income, including the right to receive assessments, but only if approval of a majority of unit owners is obtained; [2011, c. 368, §1 (AMD).]

(15) Exercise any other powers conferred by the declaration or bylaws; [1981, c. 699, (NEW).]

(16) Exercise all other powers that may be exercised in this State by legal entities of the same type as the association; [2011, c. 368, §2 (AMD).]

(17) Exercise any other powers necessary and proper for the governance and operation of the association; and [2011, c. 368, §3 (AMD).]

(18) Suspend any right or privilege of a unit owner that fails to pay an assessment, but may not:

(A) Deny a unit owner or other occupant access to the unit owner's unit; or

(B) Withhold services provided to a unit or a unit owner by the association if the effect of withholding the service would be to endanger the health, safety or property of any person.

[2011, c. 368, §4 (NEW).]

(b) Notwithstanding subsection (a), the declaration may not impose limitations on the power of the association to deal with the declarant that are more restrictive than the limitations imposed on the power of the association to deal with other persons except as permitted by this Act. A provision requiring arbitration of disputes between the declarant and the association or between the declarant and unit owners does not violate this section. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW). 2011, c. 368, §§1-4 (AMD).



33 §1603-103. Executive board members and officers; declarant control

(a) Except as provided in the declaration, the bylaws, in subsection (b), or other provisions of this Act, the executive board may act in all instances on behalf of the association. The declarant is a fiduciary for the unit owners with respect to actions taken or omitted at his direction by officers and members of the executive board appointed by the declarant, and acting in those capacities, or elected by the members at a time when more than 50% of the voting rights are held by the declarant. [1981, c. 699, (NEW).]

(b) The executive board may not act on behalf of the association to amend the declaration, section 1602-117, to terminate the condominium, section 1602-118, or to elect members of the executive board or determine the qualifications, powers and duties, or terms of office of executive board members, subsection (e), but the executive board may fill vacancies in its membership for the unexpired portion of any term. [1981, c. 699, (NEW).]

(c) Within 30 days after adoption of any proposed budget for the condominium, the executive board shall provide a summary of the budget to all the unit owners, and shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 10 nor more than 30 days after mailing of the summary. Unless at that meeting a majority of all the unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. In the event the proposed budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board. [2015, c. 122, §1 (AMD).]

(d) The declaration may provide for a period of declarant control of the association, during which period a declarant, or persons designated by him may appoint and remove the officers and members of the executive board. Any period of declarant control extends from the date of the first conveyance of a unit to a person other than a declarant for a period not exceeding 7 years in the case of a condominium in which the declarant has reserved development rights, or 5 years in the case of any other condominium. Regardless of the period provided in the declaration, a period of declarant control terminates no later than 60 days after conveyance of 75% of the units to unit owners other than a declarant. A declarant may voluntarily surrender the right to appoint and remove officers and members of the executive board before termination of that period, but in that event he may require, for the duration of the period of declarant control, that specified actions of the association or executive board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective. Within the above limits, the period of declarant control shall end no earlier than the later of: (1) Conveyance by the declarant of 50% of the units; (2) Termination of any right of declarant to appoint officers or members of the executive board; or (3) Termination of any right of declarant to approve or veto any actions of the association or the executive board. [1983, c. 78, §2 (AMD).]

(e) Not later than the termination of any period of declarant control, the unit owners shall elect an executive board of at least 3 persons, at least a majority of whom must be unit owners or spouses of unit owners or, in the case of a unit owner which is a corporation, partnership, trust or estate, a designated agent thereof. The declaration may provide for staggered terms for the executive board. The executive board shall elect the officers. The executive board members and officers shall take office upon election. [1981, c. 699, (NEW).]

(f) In determining whether the period of declarant control has terminated under subsection (d), the percentage of the units conveyed is presumed to be that percentage which would have been conveyed if all the units the declarant has built or reserved the right to build in the declaration were included in the condominium. [1983, c. 78, §2 (AMD).]

(g) The executive board may make a special assessment, subject to the following ratification requirements.

(1) A special assessment must be ratified by unit owners in accordance with subsection (c), except that, if payment of any portion of the proposed special assessment is due after the end of the association's current budget year, ratification requires approval of a majority in interest of all unit owners.

(2) If the amount of the special assessment does not exceed 2 months' common charges and the board determines that the assessment is necessary to meet an emergency, the board may make the special assessment immediately in accordance with the terms of the board's vote, without ratification by unit owners.

[2015, c. 122, §2 (NEW).]

SECTION HISTORY

1981, c. 699, (NEW). 1983, c. 78, §2 (AMD). 2015, c. 122, §§1, 2 (AMD).



33 §1603-104. Transfer of special declarant rights

(a) No special declarant rights, section 1601-103, paragraph (25), created or reserved under this Act may be transferred except by a recorded instrument. The instrument is not effective unless executed by the transferee. [1981, c. 699, (NEW).]

(b) Upon transfer of any special declarant right, the liability of a transferor declarant is as follows.

(1) A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranty obligations imposed upon him by this Act. Lack of privity does not deprive any unit owner of standing to bring an action to enforce any obligation of the transferor. [1981, c. 699, (NEW).]

(2) If the successor to any special declarant right is an affiliate of a declarant, section 1601-103, paragraph (1), the transferor is jointly and severally liable with the successor for any obligation or liability of the successor which relates to the condominium. [1981, c. 699, (NEW).]

(3) If a transferor retains any special declarant right, but transfers other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is also liable for any obligations and liabilities relating to the retained special declarant rights imposed on a declarant by this Act or by the declaration arising after the transfer. [1981, c. 699, (NEW).]

(4) A transferor has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor. [1981, c. 699, (NEW).]

(c) Unless otherwise provided in a mortgage instrument in case of foreclosure of a mortgage, tax sale, judicial sale, or sale under bankruptcy code or receivership proceedings, of any units owned by a declarant or real estate in a condominium subject to development rights, a person acquiring title to all the real estate being foreclosed or sold, but only upon his request, succeeds to all special declarant rights related to that real estate held by that declarant, or only to any rights reserved in the declaration pursuant to section 1602-115 and held by that declarant to maintain models, sales offices and signs. The judgment or instrument conveying title shall provide for transfer of only the special declarant rights requested. [1981, c. 699, (NEW).]

(d) Upon foreclosure, tax sale, judicial sale, or sale under bankruptcy code or receivership proceedings, of all units and other real estate in a condominium owned by a declarant:

(1) The declarant ceases to have any special declarant rights; and [1981, c. 699, (NEW).]

(2) The period of declarant control, section 1603-103, subsection (d), terminates unless the judgment or instrument conveying title provides for transfer of all special declarant rights held by that declarant to a successor declarant. [1981, c. 699, (NEW).]

(e) The liabilities and obligations of persons who succeed to special declarant rights are as follows.

(1) A successor to any special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by this Act or by the declaration. [1981, c. 699, (NEW).]

(2) A successor to any special declarant rights other than a successor described in paragraphs (3) or (4), who is not an affiliate of a declarant, is subject to all obligations and liabilities imposed by this Act or the declaration:

(A) On a declarant which relate to his exercise or nonexercise of special rights; or

(B) On his transferor, other than:

(i) Misrepresentations by any prior declarant;

(ii) Warranty obligations on improvements made by any previous declarant, or made before the condominium was created;

(iii) Breach of any fiduciary obligation by any previous declarant or his appointees to the executive board; or

(iv) Any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer.

[1981, c. 699, (NEW).]

(3) A successor to only a right reserved in the declaration to maintain models, sales offices and signs, section 1602-115, if he is not an affiliate of a declarant, may not exercise any other special declarant right, and is not subject to any liability or obligation as a declarant, except the obligation to provide a public offering statement and any liability arising as a result thereof. [1981, c. 699, (NEW).]

(4) A successor to all special declarant rights held by his transferor, who is not an affiliate of that declarant and who succeeded to those rights pursuant to a deed in lieu of foreclosure or a judgment or instrument conveying title to units under subsection (c), may declare his intention in a recorded instrument to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant rights to any person acquiring title to any unit owned by the successor, or until recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than any right held by his transferor to control the executive board in accordance with the provisions of section 1603-103, subsection (d), for the duration of any period of declarant control, and any attempted exercise of those rights is void. So long as a successor declarant may not exercise special declarant rights under this subsection, he is not subject to any liability or obligation as a declarant other than liability for his acts and omissions under section 1603-103, subsection (d). [1981, c. 699, (NEW).]

(f) Nothing in this section subjects any successor to a special declarant right to any claims against or other obligations of a transferor declarant, other than claims and obligations arising under this Act or the declaration. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1603-105. Termination of contracts and leases of declarant

If entered into before the executive board elected by the unit owners pursuant to section 1603-103, subsection (e), takes office: (1) Any management contract, employment contract or lease of recreational or parking areas or facilities; (2) any other contract or lease between the association and a declarant or an affiliate of a declarant; or (3) any contract or lease that is not bona fide or was unconscionable to the unit owners at the time entered into under the circumstances then prevailing, may be terminated without penalty by the association at any time after the executive board elected by the unit owners pursuant to section 1603-103, subsection (e), takes office upon not less than 90 days' notice to the other party. This section does not apply to any lease, the termination of which would terminate the condominium or reduce its size, unless the real estate subject to that lease was included in the condominium for the purpose of avoiding the right of the association to terminate a lease under this section. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1603-106. Bylaws

(a) The bylaws of the association must provide for:

(1) The number of members of the executive board and the titles of the officers of the association; [1981, c. 699, (NEW).]

(2) Election by the executive board of a president, treasurer, secretary and any other officers of the association the bylaws specify; [1981, c. 699, (NEW).]

(3) The qualifications, powers and duties, terms of office and manner of electing and removing executive board members and officers and filling vacancies; [1981, c. 699, (NEW).]

(4) Which, if any, of its powers the executive board or officers may delegate to other persons or to a managing agent; [1981, c. 699, (NEW).]

(5) Which of its officers may prepare, execute, certify and record amendments to the declaration on behalf of the association; and [1981, c. 699, (NEW).]

(6) The method of amending the bylaws. [1981, c. 699, (NEW).]

(b) Subject to the provisions of the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate. [1981, c. 699, (NEW).]

(c) An association may not include in its bylaws or declaration, or any rule adopted pursuant to the bylaws or declaration, or any deed a restriction that prohibits a unit owner from displaying on that unit owner's unit a sign that supports or opposes a candidate for public office or a referendum question during the period from 6 weeks prior to the date that a primary or general election or special election is held regarding that candidate or referendum question to one week after the election for that political candidate or vote for that referendum question is held. [2015, c. 271, §2 (NEW).]

SECTION HISTORY

1981, c. 699, (NEW). 2015, c. 271, §2 (AMD).



33 §1603-107. Upkeep of the condominium

(a) Except to the extent provided by the declaration, subsection (b), or section 1603-113, subsection (h), the association is responsible for maintenance, repair and replacement of the common elements, and each unit owner is responsible for maintenance, repair and replacement of his unit. Each unit owner shall afford to the association and the other unit owners, and to their agents or employees, access through his unit reasonably necessary for those purposes. If damage is inflicted on the common elements or any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair thereof. [1981, c. 699, (NEW).]

(b) In addition to the liability which a declarant has under this Act as a unit owner, the declarant alone is liable for all expenses in connection with real estate subject to development rights. No other unit owner and no other portion of the condominium is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real estate subject to development rights inures to the declarant. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1603-108. Meetings

A meeting of the association must be held at least once each year. Special meetings of the association may be called as provided in the Maine Nonprofit Corporation Act. The bylaws must specify which of the association's officers, not less than 10 nor more than 60 days in advance of any meeting, shall cause notice to be hand delivered or sent prepaid by United States' mail to the mailing address of each unit or to any other mailing address designated in writing by the unit owner or sent by electronic means to any other address, including an e-mail address, specifically designated by the unit owner. The notice of any meeting must state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget changes and any proposal to remove a director or officer. [2015, c. 122, §3 (AMD).]

The executive board shall give timely notice reasonably calculated to inform unit owners of the date, time and place of and topics proposed to be discussed at meetings of the executive board. The notice may be given by a posting in a prominent place in the common elements or elsewhere, by e-mail or by other means, but actual notice need not be delivered to each unit owner. Failure of a unit owner to receive notice does not invalidate any action taken by the executive board at the meeting. Unit owners have the right to attend meetings of the executive board, subject to reasonable rules established by the executive board. [2011, c. 368, §5 (NEW).]

The executive board may restrict or prohibit attendance by unit owners and others during executive sessions. An executive session may be held only to: [2011, c. 368, §5 (NEW).]

(a) Consult with the association's attorney concerning legal matters; [2011, c. 368, §5 (NEW).]

(b) Discuss existing or potential litigation or mediation, arbitration or administrative proceedings; [2011, c. 368, §5 (NEW).]

(c) Discuss labor or personnel matters; [2011, c. 368, §5 (NEW).]

(d) Discuss contracts, leases and other commercial transactions to purchase or provide goods or services currently being negotiated, including the review of bids or proposals, if premature general knowledge of those matters would place the association at a disadvantage; or [2011, c. 368, §5 (NEW).]

(e) Prevent public knowledge of the matter to be discussed if the executive board determines that public knowledge would violate the privacy of any person. [2011, c. 368, §5 (NEW).]

A final vote or action may not be taken during an executive session. [2011, c. 368, §5 (NEW).]

SECTION HISTORY

1981, c. 699, (NEW). 2011, c. 368, §5 (AMD). 2015, c. 122, §3 (AMD).



33 §1603-109. Quorums

(a) Unless the bylaws provide otherwise, a quorum is deemed present throughout any meeting of the association if persons entitled to cast 20% of the votes which may be cast for election of the executive board are present in person or by proxy at the beginning of the meeting. The bylaws may require a larger percentage or a smaller percentage not less than 10%. [1981, c. 699, (NEW).]

(b) Unless the bylaws specify a larger percentage, a quorum is deemed present throughout any meeting of the executive board if persons entitled to cast 50% of the votes on that board are present at the beginning of the meeting. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1603-110. Voting; proxies

(a) If only one of the multiple owners of a unit is present at a meeting of the association, he is entitled to cast all the votes allocated to that unit. If more than one of the multiple owners are present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the multiple owners unless the declaration expressly provides otherwise. There is majority agreement if any one of the multiple owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit. [1981, c. 699, (NEW).]

(b) Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than one person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may not revoke a proxy given pursuant to this section except by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates 11 months after its date, unless it specifies a shorter term. [1981, c. 699, (NEW).]

(c) The declaration may provide for class voting on specified issues affecting the class if necessary to protect valid interests of the class. A declarant may not utilize class voting for the purpose of evading any limitation imposed on declarants by this Act. [1981, c. 699, (NEW).]

(d) If the declaration requires that votes on specified matters affecting the condominium be cast by lessees rather than unit owners of leased units: (i) The provisions of subsections (a) and (b) apply to lessees as if they were unit owners; (ii) unit owners who have leased their units to other persons may not cast votes on those specified matters; and (iii) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners shall also be given notice of all meetings at which lessees may be entitled to vote. [1981, c. 699, (NEW).]

(e) No votes allocated to a unit owned by the association may be cast. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1603-111. Tort and contract liability

Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the condominium which that declarant has the responsibility to maintain. Otherwise, an action alleging a wrong done by the association shall be brought against the association and not against any unit owner. [1981, c. 699, (NEW).]

If the wrong accrued during any period of declarant control, and if the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner: (1) For all tort losses not covered by insurance suffered by the association or that unit owner; and (2) for all costs which the association would not have incurred but for the breach of contract or other wrongful act or omission. In any case where the declarant is liable to the association under this section, the declarant is also liable for all litigation expenses, including reasonable attorneys' fees, incurred by the association. During any period in which the control of the declarant is limited to the power to approve actions of the association or executive board, as provided in section 1603-103, subsection (d), the declarant shall be liable under this section only for losses caused by the exercise of declarant's right of disapproval. Any statute of limitation affecting the association's right of action under this section is tolled until the period of declarant control terminates. A unit owner is not precluded from bringing an action contemplated by this section because he is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by section 1603-117, other liens affecting the condominium. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1603-112. Alienation of common elements

(a) Portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80% of the votes in the association, including 80% of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; provided that all the owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units in the condominium are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. [1981, c. 699, (NEW).]

(b) An agreement to convey common elements or subject them to a security interest must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the condominium is situated and is effective only upon recordation. [1981, c. 699, (NEW).]

(c) The association, on behalf of the unit owners, may contract to sell real estate in the condominium or subject real estate to a security interest, but the contract is not enforceable against the association until approved pursuant to subsections (a) and (b). Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instrument. [1981, c. 699, (NEW).]

(d) Any purported conveyance, encumbrance, judicial sale or other voluntary or involuntary transfer of common elements, unless made in accordance with this section or in accordance with section 1603-117, subsection (b), is void. [1981, c. 699, (NEW).]

(e) Any vote to sell, transfer or encumber common elements under this section may include a release of that real estate from any or all restrictions imposed on that real estate by the declaration or this Act, but may not deprive any unit of its rights of access and support. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1603-113. Insurance

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion condominium, against fire and extended coverage perils. The total amount of insurance after application of any deductibles shall be not less than 80% of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations and other items normally excluded from property policies; and [1981, c. 699, (NEW).]

(2) Liability insurance, including medical payments' insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury and property damage arising out of or in connection with the use, ownership or maintenance of the common elements. [1981, c. 699, (NEW).]

(b) The insurance maintained under subsection (a), paragraph (1), to the extent reasonably available, may, and in the case of buildings containing units having horizontal boundaries between them, shall include the units, but need not include improvements and betterments installed by unit owners. [1981, c. 699, (NEW).]

(c) If the insurance described in subsection (a) is not reasonably available, the association promptly shall cause notice of that fact to be hand delivered or sent prepaid by United States' mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it deems appropriate to protect the association or the unit owners. [1981, c. 699, (NEW).]

(d) Insurance policies carried pursuant to subsection (a) must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of his ownership of an undivided interest in the common elements or membership in the association; [1981, c. 699, (NEW).]

(2) The insurer waives its right to subrogation under the policy against any unit owner of the condominium or members of his household; [1981, c. 699, (NEW).]

(3) No act or omission by any unit owner, unless acting within the scope of his authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and [1981, c. 699, (NEW).]

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance. [1981, c. 699, (NEW).]

(e) Any loss covered by the property policy under subsection (a), paragraph (1), and subsection (b) shall be adjusted with the association, but the insurance proceeds for that loss shall be payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any mortgagee. The insurance trustee or the association shall hold any insurance proceeds in trust for unit owners and lien holders as their interest may appear. Subject to the provisions of subsection (h), the proceeds shall be disbursed first for the repair or restoration of the damaged property, and unit owners and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the common elements and units have been completely repaired or restored, or the condominium is terminated. [1981, c. 699, (NEW).]

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for his own benefit. [1981, c. 699, (NEW).]

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon request, to any unit owner or mortgagee. The insurer issuing the policy may not cancel or refuse to renew it until 20 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each mortgagee to whom a certificate or memorandum of insurance has been issued at their respective last known addresses. [1981, c. 699, (NEW).]

(h) Any portion of the condominium for which insurance is required under this section which is damaged or destroyed shall be repaired or replaced promptly by the association unless: (1) The condominium is terminated; (2) repair or replacement would be illegal under any state or local health or safety statute or ordinance; or (3) 80% of the unit owners, including every owner of a unit or assigned limited common element which will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire condominium is not repaired or replaced: (1) The insurance proceeds attributable to the damaged common elements shall be used to restore the damaged area to a condition compatible with the remainder of the condominium; (2) the insurance proceeds attributable to units and limited common elements which are not rebuilt shall be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated or to their respective lien holders as their interests may appear; and (3) the remainder of the proceeds shall be distributed to all the unit owners or lien holders as their interests may appear in proportion to the common element interests of all the unit owners. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under section 1601-107, subsection (a), and the association promptly shall prepare, execute and record an amendment to the declaration reflecting the reallocations. Notwithstanding the provisions of this subsection, section 1602-118 governs the distribution of insurance proceeds if the condominium is terminated. [1981, c. 699, (NEW).]

(i) The provisions of this section may be varied or waived in the case of a condominium all of whose units are restricted to nonresidential use. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1603-114. Surplus funds

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid to the unit owners in proportion to their common expense liability or credited to them to reduce their future common expense assessments. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1603-115. Assessments for common expenses

(a) Until the association makes a common expense assessment, the declarant shall pay all the common expenses. After any assessment has been made by the association, assessments thereafter must be made at least annually, based on a budget adopted at least annually by the association. [1981, c. 699, (NEW).]

(b) Except for assessments under subsections (c) and (d), common expenses shall be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to section 1602-107. Any past due common expense assessment or installment thereof shall bear interest at the rate established by the association not exceeding 18% per year. [1981, c. 699, (NEW).]

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair or replacement of a limited common element shall be assessed against the units to which that limited common element is assigned equally, or in any other proportion that the declaration provides; [1981, c. 699, (NEW).]

(2) Any common expense benefiting fewer than all of the units shall be assessed exclusively against the units benefited; and [1981, c. 699, (NEW).]

(3) Any payments, fees or charges for the use, rental or operation of any common element shall be applied first to reduce the common expense relating to such common element. Any excess thereof shall be applied to common expenses generally. [1981, c. 699, (NEW).]

(d) Assessments to pay a judgment against the association, section 1603-117, subsection (a), shall be made only against the units in the condominium at the time the judgment was entered, in proportion to their common expense liability. [1981, c. 699, (NEW).]

(e) If any common expense is caused by the misconduct of any unit owner, the association may assess that expense exclusively against his unit. [1981, c. 699, (NEW).]

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due shall be recalculated in accordance with the reallocated common expense liabilities. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1603-115-A. Optional escrow of assessments

(a) The association may require that a person who purchases a unit after October 1, 2009 make payments into an escrow account established by the association until the balance in the escrow account for that unit is equal to 6 months of assessments as established under section 1603-115. [2009, c. 332, §1 (NEW).]

(b) All assessment payments made under this section and received after October 1, 2009 must be held in an account of a bank or other financial institution under terms that place these assessment payments beyond the claim of creditors of the association. Upon request by a unit owner, the association shall disclose the name of the institution and the account number where these assessment payments are being held. An association may use a single escrow account to hold assessment payments made under this section from all of the unit owners. [2009, c. 332, §1 (NEW).]

(c) The association shall pay interest on the assessment payments under this section in an amount equivalent to the rate required under Title 9-B, section 429. [2009, c. 332, §1 (NEW).]

(d) The association shall return the assessment payments made under this section, together with the interest earned under subsection (c), to the unit owner when the owner sells the unit and has fully paid all assessments under section 1603-115. The association may use the balance in the account to offset any assessments remaining unpaid. [2009, c. 332, §1 (NEW).]

(e) The assessment payments made under this section may be used by the association to cover up to 6 months of the costs attributable to a unit for which assessment payments have not been made. [2009, c. 332, §1 (NEW).]

SECTION HISTORY

2009, c. 332, §1 (NEW).



33 §1603-116. Lien for assessments

(a) The association has a lien on a unit for any assessment levied against that unit or fines imposed against its unit owner from the time the assessment or fine becomes due. The association's lien may be foreclosed in like manner as a mortgage on real estate. Unless the declaration otherwise provides, fees, charges, late charges, fines and interest charged pursuant to section 1603-102, subsection (a), paragraphs (10), (11) and (12) are enforceable as assessments under this section. If an assessment is payable in installments, the full amount of the assessment is a lien from the time the first installment thereof becomes due. [1981, c. 699, (NEW).]

(b) A lien under this section is prior to all other liens and encumbrances on a unit except: (1) Liens and encumbrances recorded before the recordation of the declaration; (2) A first mortgage recorded before or after the date on which the assessment sought to be enforced becomes delinquent; and (3) Liens for real estate taxes and other governmental assessments or charges against the unit. This subsection does not affect the priority of mechanics' or materialmen's liens, or the priority of liens for other assessments made by the association. The lien under this section is not subject to the provisions of Title 14, section 4651 and Title 18-A, Part 2, as they or their equivalents may be amended or modified from time to time. [1983, c. 816, Pt. A, §40 (RPR).]

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same real estate, those liens have equal priority. [1981, c. 699, (NEW).]

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required. [1981, c. 699, (NEW).]

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 5 years after the full amount of the assessments becomes due. [2011, c. 368, §6 (AMD).]

(f) This section does not prohibit actions to recover sums for which subsection (a) creates a lien, or to prohibit an association from taking a deed in lieu of foreclosure. [1981, c. 699, (NEW).]

(g) A judgment or decree in any action or suit brought under this section shall include costs and reasonable attorney's fees for the prevailing party. [1981, c. 699, (NEW).]

(h) The association shall furnish to a unit owner upon written request a recordable statement setting forth the amount of unpaid assessments currently levied against his unit. The statement shall be furnished within 10 business days after receipt of the request and is binding on the association, the executive board and every unit owner. [1981, c. 699, (NEW).]

(REALLOCATED FROM T. 33, §1603-116, sub-§(j)) (i) Assessments for common expenses accrue, free from the lien of a foreclosing first mortgagee, from and after the date of sale of a condominium unit pursuant to Title 14, section 6323. [RR 2011, c. 1, §47 (RAL).]

(j) [RR 2011, c. 1, §47 (RAL).]

(Subsection (j) as enacted by PL 2011, c. 368, §7 is REALLOCATED TO TITLE 33, SECTION 1603-116, SUBSECTION (i))

SECTION HISTORY

1981, c. 699, (NEW). 1983, c. 78, §3 (AMD). 1983, c. 480, §A38 (AMD). 1983, c. 816, §A40 (AMD). RR 2011, c. 1, §47 (COR). 2011, c. 368, §§6, 7 (AMD).



33 §1603-117. Other liens affecting the condominium

(a) A judgment for money against the association, if a lien order is filed with the Register of Deeds of the county where the condominium is located, as provided in Title 14, section 3132, as it or its equivalent may be amended or modified from time to time, is not a lien on the common elements, but is a lien in favor of the judgment lienholder against all of the units in the condominium at the time the judgment was entered. No other property of a unit owner is subject to the claims of creditors of the association. [1981, c. 699, (NEW).]

(b) Notwithstanding the provisions of subsection (a), if the association has granted a security interest in the common elements to a creditor of the association pursuant to section 1603-112, the holder of that security interest must exercise its right against the common elements before its judgment lien on any unit may be enforced. [1981, c. 699, (NEW).]

(c) Whether perfected before or after the creation of the condominium, if a lien other than a mortgage, including a judgment lien or lien attributable to work performed or materials supplied before creation of the condominium, becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lienholder the amount of the lien attributable to his unit, and the lienholder, upon receipt of payment, promptly shall deliver a release of the lien covering the unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien. [1981, c. 699, (NEW).]

(d) A judgment against the association shall be indexed in the name of the condominium and the association and, if so indexed, is constructive notice of the lien against the units. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1603-118. Association records

(a) An association must retain the following: [2011, c. 368, §8 (NEW).]

(1) Records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records for the past 6 years; [2011, c. 368, §8 (NEW).]

(2) Minutes of all meetings of its unit owners and executive board other than executive sessions, a record of all actions taken by the unit owners or executive board without a meeting and a record of all actions taken by a committee in place of the executive board on behalf of the association; [2011, c. 368, §8 (NEW).]

(3) The names of current unit owners in a form that permits preparation of a list of the names of all unit owners and the addresses at which the association communicates with them, in alphabetical order showing the number of votes each unit owner is entitled to cast; [2011, c. 368, §8 (NEW).]

(4) Copies of its original or restated organizational documents and bylaws and all amendments to them and all rules currently in effect; [2011, c. 368, §8 (NEW).]

(5) All financial statements and tax returns of the association for the past 3 years; [2011, c. 368, §8 (NEW).]

(6) A list of the names and addresses of its current executive board members and officers; [2011, c. 368, §8 (NEW).]

(7) Its most recent annual report delivered to the Secretary of State; [2011, c. 368, §8 (NEW).]

(8) Financial and other records sufficiently detailed to enable the association to comply with section 1604-108; [2011, c. 368, §8 (NEW).]

(9) Copies of current contracts to which it is a party; [2011, c. 368, §8 (NEW).]

(10) Records of executive board or committee actions to approve or deny any requests for design or architectural approval from unit owners; and [2011, c. 368, §8 (NEW).]

(11) Ballots, proxies and other records related to voting by unit owners for one year after the election, action or vote to which they relate. [2011, c. 368, §8 (NEW).]

(b) Subject to subsections (c) and (d), all records retained by an association must be available for examination and copying by a unit owner or the unit owner's authorized agent: [2011, c. 368, §8 (NEW).]

(1) During reasonable business hours or at a mutually convenient time and location; and [2011, c. 368, §8 (NEW).]

(2) Upon 10 days' notice in writing reasonably identifying the specific records of the association requested. [2011, c. 368, §8 (NEW).]

(c) Records retained by an association may be withheld from inspection and copying to the extent that they concern: [2011, c. 368, §8 (NEW).]

(1) Personnel, salary and medical records relating to specific individuals; [2011, c. 368, §8 (NEW).]

(2) Contracts, leases and other commercial transactions to purchase or provide goods or services currently being negotiated; [2011, c. 368, §8 (NEW).]

(3) Existing or potential litigation or mediation, arbitration or administrative proceedings; [2011, c. 368, §8 (NEW).]

(4) Existing or potential matters involving federal, state or local administrative or other formal proceedings before a governmental tribunal for enforcement of the declaration, bylaws or rules; [2011, c. 368, §8 (NEW).]

(5) Communications with the association's attorney that are otherwise protected by the attorney-client privilege or the attorney work-product doctrine; [2011, c. 368, §8 (NEW).]

(6) Information the disclosure of which would violate law other than this Act; [2011, c. 368, §8 (NEW).]

(7) Records of an executive session of the executive board; or [2011, c. 368, §8 (NEW).]

(8) Individual unit files other than those of the requesting unit owner. [2011, c. 368, §8 (NEW).]

(d) An association may charge a reasonable fee for providing copies of any records under this section and for supervising the unit owner's inspection. [2011, c. 368, §8 (NEW).]

(e) A right to copy records under this section includes the right to receive copies by photocopying or other means, including copies through an electronic transmission if available upon request by the unit owner. [2011, c. 368, §8 (NEW).]

(f) An association is not obligated to compile or synthesize information. [2011, c. 368, §8 (NEW).]

(g) Information provided pursuant to this section may not be used for commercial purposes or any other purpose not reasonably related to the management of the association or the duties, rights or responsibilities of unit owners, officers or executive board members under this Act or the association's governing documents. [2011, c. 368, §8 (NEW).]

SECTION HISTORY

1981, c. 699, (NEW). 2011, c. 368, §8 (RPR).



33 §1603-119. Association as trustee

With respect to a 3rd person dealing with the association in the association's capacity as a trustee under section 1602-118 and 1603-113, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A 3rd person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers and a 3rd person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A 3rd person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).






Article 4: PROTECTION OF CONDOMINIUM PURCHASERS

33 §1604-101. Applicability; waiver

(a) This article applies to all units subject to this Act, except as provided in subsection (b) or as modified or waived by agreement of purchasers of units in a condominium in which all units are restricted to nonresidential use. [1981, c. 699, (NEW).]

(b) Neither a public offering statement nor a resale certificate need be prepared or delivered in the case of:

(1) A gratuitous disposition of a unit; [1981, c. 699, (NEW).]

(2) A disposition pursuant to court order; [1981, c. 699, (NEW).]

(3) A disposition by a government or governmental agency; [1981, c. 699, (NEW).]

(4) A disposition by foreclosure or deed in lieu of foreclosure; [1981, c. 699, (NEW).]

(5) A disposition to a person in the business of selling real estate who intends to offer those units to purchasers; or [1981, c. 699, (NEW).]

(6) A disposition which may be cancelled at any time and for any reason by the purchaser without penalty. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1604-102. Liability for public offering statement requirements

(a) Except as provided in subsection (b) or section 1604-106, a declarant must, prior to the offering of any interest in a unit to the public, prepare a public offering statement conforming to the requirements of sections 1604-103, 1604-104 and 1604-105. [1981, c. 699, (NEW).]

(b) A declarant may transfer responsibility for preparation of all or a part of the public offering statement to a successor declarant or to a person in the business of selling real estate who intends to offer units in the condominium for his own account. In the event of any such transfer, the transferor must provide the transferee with any information necessary to enable the transferee to fulfill the requirements of subsection (a). [1981, c. 699, (NEW).]

(c) Any declarant or other person in the business of selling real estate who offers a unit for his own account to a purchaser must deliver a public offering statement in the manner prescribed in section 1604-107, subsection (a). If the offeror prepared all or a part of the public offering statement, he is liable under sections 1604-107 and 1604-116, for any materially false or misleading statement set forth therein or for any omission of material fact therefrom with respect to that portion of the public offering statement which he prepared. If a declarant did not prepare any part of a public offering statement that he delivers, he is not liable for any materially false or misleading statement set forth therein or for any omission of material fact therefrom unless he had actual knowledge of such statement or omission or, in the exercise of reasonable care, could have known of such statement or omission. [1981, c. 699, (NEW).]

(d) If a unit is part of a condominium and is part of any other real estate regime in connection with the sale of which the delivery of a public offering statement is required under the laws of this State, a single public offering statement conforming to the requirements of sections 1604-103, 1604-104 and 1604-105, as those requirements relate to all real estate regimes in which the unit is located, and to any other requirements imposed under the laws of this State, may be prepared and delivered in lieu of providing 2 or more public offering statements. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1604-103. Public offering statement; general provisions

(a) Except as provided in subsection (b), a public offering statement must contain or fully and accurately disclose:

(1) The name and principal address of the declarant and of the condominium; [1981, c. 699, (NEW).]

(2) A general description of the condominium, including, to the extent possible, the types, number and declarant's schedule of commencement and completion of construction of buildings and amenities which declarant anticipates including in the condominium; [1981, c. 699, (NEW).]

(3) The number of units in the condominium; [1981, c. 699, (NEW).]

(4) Copies and a brief narrative description of the significant features of the declaration, other than the plats and plans, and any other recorded covenants, conditions, restrictions and reservations affecting the condominium; the bylaws and any rules and regulations of the association; copies of any contracts and leases to be signed by purchasers at closing, and a brief narrative description of any contracts or leases that will or may be subject to cancellation by the association under section 1603-105; [1981, c. 699, (NEW).]

(5) Any current balance sheet and a projected budget for the association, either within or as an exhibit to the public offering statement, for one year after the date of the first conveyance to a purchaser; and thereafter the current budget of the association, a statement of who prepared the budget, and a statement of the budget's assumptions concerning occupancy and inflation factors. The budget must include, without limitation:

(i) A statement of the amount, or a statement that there is no amount, included in the budget as a reserve for repairs and replacement;

(ii) A statement of the amount and purpose of any other reserves;

(iii) The projected common expense assessment by category of expenditures for the association; and

(iv) The projected monthly common expense assessment for each type of unit;

[1981, c. 699, (NEW).]

(6) Any services not reflected in the budget that the declarant provides, or expenses that he pays, and that he expects may become at any subsequent time a common expense of the association and the projected common expense assessment attributable to each of those services or expenses for the association and for each type of unit; [1981, c. 699, (NEW).]

(7) Any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee; [1981, c. 699, (NEW).]

(8) A description of any liens, defects or encumbrances on or affecting the title to the condominium which are noted in the property description included in the declaration; [1981, c. 699, (NEW).]

(9) A description of any financing offered or arranged by the declarant; [1981, c. 699, (NEW).]

(10) The terms and significant limitations of any warranties provided by the declarant, including statutory warranties and limitations on the enforcement thereof or on damages; [1981, c. 699, (NEW).]

(11) A statement that:

(i) Unless a purchaser has received and reviewed a copy of the public offering statement prior to the execution of a contract for sale, a purchaser, before conveyance, may cancel any contract for purchase of a unit from a declarant; and

(ii) If a purchaser accepts the conveyance of a unit, he may not cancel the contract.

[1981, c. 699, (NEW).]

(12) A statement of any unsatisfied judgment or pending suits against the association, and the status of any pending suits material to the condominium of which a declarant has actual knowledge; [1981, c. 699, (NEW).]

(13) A statement that any deposit made in connection with the purchase of a unit will be held in an escrow account until closing and will be returned to the purchaser if the purchaser cancels the contract pursuant to section 1604-107, together with the name and address of the escrow agent; [1981, c. 699, (NEW).]

(14) Any restraints on alienation of any portion of the condominium; [1981, c. 699, (NEW).]

(15) A description of the insurance coverage provided for the benefit of unit owners; [1981, c. 699, (NEW).]

(16) Any current or expected fees or charges to be paid by unit owners for the use of the common elements and other facilities related to the condominium; [1981, c. 699, (NEW).]

(17) The extent to which financial arrangements have been provided for completion of all improvements labeled "MUST BE BUILT" pursuant to section 1604-118, Declarant's obligation to complete and restore; [1981, c. 699, (NEW).]

(18) A description of any common elements which may be alienated pursuant to section 1603-112, and any conditions on that right to alienate; and [1981, c. 699, (NEW).]

(19) A brief narrative description of any zoning and other land use requirements affecting the condominium; [1981, c. 699, (NEW).]

(b) If a condominium composed of not more than 12 units is not subject to development rights and no power is reserved to a declarant to make the condominium part of a larger condominium, group of condominiums or other real estate, the public offering statement, for all purposes under this Act, may consist of a copy of the declaration, including plots and plans and the bylaws, and need not contain any additional information specified in subsection (a). [1981, c. 699, (NEW).]

(c) A declarant promptly shall amend the public offering statement to report any material change in the information required by this section. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1604-104. Public offering statement; condominiums subject to development rights

If the declaration provides that a condominium is subject to any development rights, the public offering statement shall disclose, in addition to the information required by section 1604-103: [1981, c. 699, (NEW).]

(1) The maximum number of units, and the maximum number of units per acre, that may be created; [1981, c. 699, (NEW).]

(2) A statement of how many or what percentage of the units which may be created will be restricted exclusively to residential use, or a statement that no representations are made regarding use restrictions; [1981, c. 699, (NEW).]

(3) If any of the units that may be built within real estate subject to development rights are not to be restricted exclusively to residential use, a statement, with respect to each portion of that real estate, of the maximum percentage of the floor areas of all units that may be created therein, that are not restricted exclusively to residential use; [1981, c. 699, (NEW).]

(4) A brief narrative description of any development rights reserved by a declarant and of any conditions relating to or limitations upon the exercise of development rights; [1981, c. 699, (NEW).]

(5) A statement of the maximum extent to which each unit's allocated interests may be changed by the exercise of any development right described in subsection (4); [1983, c. 78, §5 (AMD).]

(6) A statement of the extent to which any buildings or other improvements that may be erected pursuant to any development right in any part of the condominium will be compatible with existing buildings and improvements in the condominium in terms of architectural style, quality of construction and size, or a statement that no assurances are made in those regards; [1981, c. 699, (NEW).]

(7) General descriptions of all other improvements that may be made and limited common elements that may be created within any part of the condominium pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard; [1981, c. 699, (NEW).]

(8) A statement of any limitations as to the locations of any building or other improvement that may be made within any part of the condominium pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard; [1981, c. 699, (NEW).]

(9) A statement that any limited common elements created pursuant to any development right reserved by the declarant will be of the same general types and sizes as the limited common elements within other parts of the condominium, or a statement of the types and sizes planned, or a statement that no assurances are made in that regard; [1981, c. 699, (NEW).]

(10) A statement that the proportion of limited common elements to units created pursuant to any development right reserved by the declarant will be approximately equal to the proportion existing within other parts of the condominium, or a statement of any other assurances in that regard, or a statement that no assurances are made in that regard; [1981, c. 699, (NEW).]

(11) A statement that all restrictions in the declaration affecting use, occupancy and alienation of units will apply to any units created pursuant to any development right reserved by the declarant, or a statement of any differentiations that may be made as to those units, or a statement that no assurances are made in that regard; and [1981, c. 699, (NEW).]

(12) A statement of the extent to which any assurances made pursuant to this section apply or do not apply in the event that any development right is not exercised by the declarant. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW). 1983, c. 78, §4 (AMD).



33 §1604-105. Public offering statement; condominiums containing conversion buildings

(a) The public offering statement of a condominium containing any conversion building must contain, in addition to the information required by section 1604-103:

(1) A statement by the declarant, based on a report prepared by an independent architect or engineer, who is not affiliated with the declarant, describing the present condition of all structural components, waste disposal system, water system and mechanical and electrical installations material to the use and enjoyment of the building; [1981, c. 699, (NEW).]

(2) A statement by the declarant of the expected useful life of each item reported on in paragraph (1) or a statement that no representations are made in that regard; and [1981, c. 699, (NEW).]

(3) A list of any outstanding notices of uncured violations of building code or other municipal, state or federal laws or regulations, together with the estimated cost of curing those violations. [1981, c. 699, (NEW).]

(b) This section applies only to buildings containing units that may be occupied for residential use, and does not apply to a condominium governed by section 1604-103, subsection (b). [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1604-106. Public offering statement; condominium securities

If an interest in a condominium is currently registered with the Securities and Exchange Commission of the United States or the Office of Securities of this State, a declarant satisfies all requirements relating to the preparation of a public offering statement of this Act if the declarant delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission or the Office of Securities. When a condominium is located in a state other than Maine, under the laws of which a public offering statement is required in detail similar to the requirements of this Act, a declarant satisfies all requirements relating to the preparation of a public offering statement if the declarant delivers to the purchaser a copy of that public offering statement. [2001, c. 182, §14 (AMD).]

SECTION HISTORY

1981, c. 699, (NEW). 2001, c. 182, §14 (AMD).



33 §1604-107. Purchaser's right to cancel

(a) A person required to deliver a public offering statement pursuant to section 1604-102, subsection (c), shall provide a purchaser of a unit with a copy of the public offering statement and all amendments thereto before the execution of a contract for sale. Unless prior to the execution of a contract for sale, a purchaser acknowledges in writing receipt and review of such offering statement, the purchaser, upon written notice to the declarant, may cancel the contract at any time prior to conveyance of the unit, unless the purchaser shall, subsequently, expressly and in writing waive such right to cancel after having received and reviewed such offering statement. [1981, c. 699, (NEW).]

(b) If a purchaser elects to cancel a contract pursuant to subsection (a), he may do so by hand delivering notice thereof to the declarant or by mailing notice thereof by prepaid United States' mail to the declarant or to his agent for service of process. Cancellation is without penalty and all payments made by the purchaser before cancellation shall be refunded promptly. [1981, c. 699, (NEW).]

(c) A purchaser who accepts a conveyance of a unit may not later exercise the right to cancel or rescind the contract for sale under this section, and all persons may rely on the conveyance. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1604-108. Resales of units

(a) Except in the case of a sale where delivery of a public offering statement is required, or unless exempt under section 1604-101, subsection (b), a unit owner shall furnish to a purchaser before execution of any contract for sale of a unit, or otherwise before conveyance, a copy of the declaration, other than the plats and plans, the bylaws, the rules or regulations of the association, and a reasonably current certificate containing:

(1) A statement disclosing the effect on the proposed disposition of any right of first refusal or other restraint on the free alienability of the unit; [1981, c. 699, (NEW).]

(2) A statement setting forth the amount of the monthly common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner; [1981, c. 699, (NEW).]

(3) A statement of any other fees payable by unit owners; [1981, c. 699, (NEW).]

(4) A statement of any capital expenditures anticipated by the association; [1981, c. 699, (NEW).]

(5) A statement of the amount of any reserves for capital expenditures and of any portions of those reserves designated by the association for any specified projects; [1981, c. 699, (NEW).]

(6) The most recent regularly prepared balance sheet and income and expense statement, if any, of the association; [1981, c. 699, (NEW).]

(7) The current operating budget of the association; [1981, c. 699, (NEW).]

(8) A statement of any unsatisfied judgments against the association and the status of any pending suits in which the association is a defendant; [1981, c. 699, (NEW).]

(9) A statement describing any insurance coverage provided for the benefit of unit owners; [1981, c. 699, (NEW).]

(10) A statement as to whether the executive board has knowledge that any alterations or improvements to the unit or to the limited common elements assigned thereto violate any provisions of the declaration; [1981, c. 699, (NEW).]

(11) A statement as to whether the executive board has knowledge of any violations of the health or building codes with respect to the unit, the limited common elements assigned thereto, or any other portion of the condominium; and [1981, c. 699, (NEW).]

(12) A statement of the remaining term of any leasehold estate affecting the condominium and the provisions governing any extensions or renewal thereof. [1981, c. 699, (NEW).]

(b) The association, within 10 days after a request by a unit owner and payment by such owner of any reasonable fee therefor established by the association, shall furnish a certificate containing the information necessary to enable the unit owner to comply with this section. A unit owner providing a certificate pursuant to subsection (a) is not liable to the purchaser for any erroneous information provided by the association and included in the certificate. [1981, c. 699, (NEW).]

(c) A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association. A unit owner is not liable to a purchaser for the failure or delay of the association to provide the certificate in a timely manner, but the purchase contract is voidable by the purchaser until the certificate has been provided and for 5 days thereafter or until conveyance, whichever first occurs. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1604-109. Escrow of deposits

Any deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to section 1604-102, subsection (c) shall be placed in escrow by declarant and held either in this State or in the state where the unit is located in an account designated solely for that purpose by a licensed title insurance company, an attorney, a licensed real estate broker or an institution whose accounts are insured by a governmental agency or instrumentality until: (1) Delivered to the declarant at closing; (2) Delivered to the declarant because of purchaser's default under a contract to purchase the unit; or (3) Refunded to the purchaser. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1604-110. Release of liens

In the case of a sale of a unit where delivery of a public offering statement is required pursuant to section 1604-102, subsection (c), a seller shall, before or simultaneously with conveying a unit, record or furnish to the purchaser releases of all liens affecting that unit and its common element interest which the purchaser does not expressly agree to take subject to or assume, or shall provide a surety bond or substitute collateral for or insurance against the lien. This section does not apply to any real estate which a declarant has the right to withdraw. [1981, c. 699, (NEW).]

Before conveying real estate to the association, the declarant shall have that real estate released from: [1981, c. 699, (NEW).]

(1) All liens, the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units; and [1981, c. 699, (NEW).]

(2) All other liens on that real estate, unless the public offering statement describes certain real estate which may be conveyed subject to liens in specified amounts. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1604-111. Conversion buildings

(a) A declarant of a condominium containing conversion buildings, and any person in the business of selling real estate for his own account who intends to offer units in such a condominium shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion and provide those persons with the public offering statement no later than 120 days before the declarant will require the tenants and any subtenant in possession to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and shall be hand delivered to the unit or mailed by prepaid United States' mail to the tenant and subtenant at the address of the unit or any other mailing address provided by a tenant. No tenant or subtenant may be required by the declarant to vacate upon less than 120 days' notice, except by reason of nonpayment of rent, waste or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure of a declarant to give notice as required by this section is a defense to an action for possession. [1981, c. 699, (NEW).]

(b) For 60 days after delivery or mailing of the notice described in subsection (a), the declarant shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. If a tenant fails to purchase the unit during that 60-day period, the declarant may not offer to dispose of an interest in that unit during the following 180 days at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion. [1981, c. 699, (NEW).]

(c) If a declarant, in violation of subsection (b), conveys a unit to a purchaser for value who has no knowledge of the violation, recordation of the deed conveying the unit extinguishes any right a tenant may have under subsection (b) to purchase that unit if the deed states that the seller has complied with subsection (b), but does not affect the right of a tenant to recover damages from the declarant for a violation of subsection (b). [1981, c. 699, (NEW).]

(d) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated, and otherwise complies with the provisions of Title 14, section 6001, the notice also constitutes a notice to vacate specified by that statute. [1981, c. 699, (NEW).]

(e) Nothing in this section permits termination of a lease by a declarant in violation of its terms. [1981, c. 699, (NEW).]

(f) Nothing in this Act, including section 1601-106, shall be construed to prohibit a municipality from enacting ordinances imposing more stringent standards than those contained in subsections (a) and (b), or otherwise providing for the protection of tenants or the conversion of rental housing stock, including ordinances controlling the number of housing units within a municipality that may be converted to the condominium form of ownership. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1604-112. Express warranties of quality

(a) Express warranties made by any seller to a purchaser of a unit, if relied upon by the purchaser, are only created as follows:

(1) Any written affirmation of fact or promise which relates to the unit, its use, or rights appurtenant thereto, area improvements to the condominiums that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the condominium, creates an express warranty that the unit and related rights and uses will conform to the affirmation or promise; [1981, c. 699, (NEW).]

(2) Any model or description of the physical characteristics of the condominium, including plans and specifications of or for improvements, creates an express warranty that the condominium will substantially conform to the model or description; [1981, c. 699, (NEW).]

(3) Any written description of the quantity or extent of the real estate comprising the condominium, including plats or surveys, creates an express warranty that the condominium will conform to the description, subject to customary tolerances; and [1981, c. 699, (NEW).]

(4) A provision that a buyer may put a unit only to a specified use is an express warranty that the specified use is lawful. [1981, c. 699, (NEW).]

(b) Neither formal words, such as "warranty" or "guarantee," nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty. [1981, c. 699, (NEW).]

(c) Any conveyance of a unit transfers to the purchaser all express warranties of quality made by previous sellers. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1604-113. Implied warranties of quality

(a) A declarant and any person in the business of selling real estate for his own account warrants that a unit will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted. [1981, c. 699, (NEW).]

(b) A declarant and any person in the business of selling real estate for his own account impliedly warrants that a unit and the common elements in the condominium are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by him, or made by any person before the creation of the condominium, will be:

(1) Free from defective materials; and [1981, c. 699, (NEW).]

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards and in a workmanlike manner. Construction complying with the National Building Code and Code Administrators (BOCA), Basic Building Code or equivalent applicable local building code, if any, shall be deemed to satisfy such sound engineering or construction standards. [1981, c. 699, (NEW).]

(c) In addition, a declarant warrants to a purchaser from him of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession. [1981, c. 699, (NEW).]

(d) Warranties imposed by this section may be excluded or modified as specified in section 1604-114. [1981, c. 699, (NEW).]

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant, section 1601-103, paragraph (1), are made or contracted for by the declarant. [1981, c. 699, (NEW).]

(f) Any conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1604-114. Exclusion or modification of implied warranties of quality

(a) Except as limited by subsection (b) with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and [1981, c. 699, (NEW).]

(2) Are excluded by expression of disclaimer, such as "as is," "with all faults," or other language which in common understanding calls the buyer's attention to the exclusion of warranties. [1981, c. 699, (NEW).]

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant may disclaim liability in an instrument signed by the purchaser, for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1604-115. Statute of limitations for warranties

(a) A judicial proceeding for breach of any obligation arising under section 1604-112 or 1604-113 must be commenced within 6 years after the cause of action accrues, but the parties may agree to reduce the period of limitation to not less than 2 years. With respect to a unit that may be occupied for residential use, an agreement to reduce the period of limitation must be evidenced by a separate instrument executed by the purchaser. [1981, c. 699, (NEW).]

(b) Subject to subsection (c), a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and [1981, c. 699, (NEW).]

(2) As to each common element, at the time the common element is completed or, if later:

(i) As to a common element which may be added to the condominium or portion thereof, at the time the first unit therein is conveyed to a bona fide purchaser; or

(ii) As to a common element within any other portion of the condominium, at the time the first unit in the condominium is conveyed to a bona fide purchaser.

[1981, c. 699, (NEW).]

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the condominium, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1604-116. Effect of violations on rights of action

If a declarant or any other person subject to this Act fails to comply with any provision hereof or any provision of the declaration or bylaws, any person or class of persons adversely affected by that failure has a claim for appropriate relief. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1604-117. Labeling of promotional material

If any improvement contemplated in a condominium is labeled "NEED NOT BE BUILT" on a plat or plan, or is to be located within a portion of the condominium with respect to which the declarant has reserved a development right, no promotional material may be displayed or delivered to prospective purchasers which describes or portrays that improvement, unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified as "NEED NOT BE BUILT." [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).



33 §1604-118. Declarant's obligation to complete and restore

(a) The declarant shall complete all improvements labeled "MUST BE BUILT" on plats or plans prepared pursuant to section 1602-109. [1981, c. 699, (NEW).]

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the condominium, of any portion of the condominium affected by the exercise of rights reserved pursuant to or created by sections 1602-110, 1602-111, 1602-112, 1602-113, 1602-115 and 1602-116. [1981, c. 699, (NEW).]

SECTION HISTORY

1981, c. 699, (NEW).









Chapter 32: MAINE UNIFORM TRANSFERS TO MINORS ACT

33 §1651. Short title

This chapter shall be known and may be cited as the "Maine Uniform Transfers to Minors Act." [1987, c. 734, §2 (NEW).]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1652. Definitions

As used in this Act, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 734, §2 (NEW).]

1. Adult. "Adult" means an individual who has attained 18 years of age.

[ 1989, c. 502, Pt. A, §117 (AMD) .]

2. Benefit plan. "Benefit plan" means an employer's plan for the benefit of an employee or partner.

[ 1987, c. 734, §2 (NEW) .]

3. Broker. "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

[ 1987, c. 734, §2 (NEW) .]

4. Conservator. "Conservator" means a person appointed or qualified by a court to act as general, limited or temporary guardian of a minor's property or a person legally authorized to perform substantially the same functions.

[ 1987, c. 734, §2 (NEW) .]

5. Court. "Court" means the Probate Court.

[ 1987, c. 734, §2 (NEW) .]

6. Custodial property. "Custodial property" means any interest in property transferred to a custodian under this Act and the income from and proceeds of that interest in property.

[ 1987, c. 734, §2 (NEW) .]

7. Custodian. "Custodian" means a person so designated under section 1660 or a successor or substitute custodian designated under section 1669.

[ 1987, c. 734, §2 (NEW) .]

8. Financial institution. "Financial institution" means a bank, trust company, savings institution or credit union, chartered and supervised under state or federal law.

[ 1987, c. 734, §2 (NEW) .]

9. Legal representative. "Legal representative" means an individual's personal representative or conservator.

[ 1987, c. 734, §2 (NEW) .]

10. Member of the minor's family. "Member of the minor's family" means the minor's parent, step-parent, spouse, grandparent, brother, sister, uncle or aunt whether of whole or 1/2 blood or by adoption.

[ 1987, c. 734, §2 (NEW) .]

11. Minor. "Minor" means an individual who has not attained 18 years of age.

[ 1987, c. 734, §2 (NEW) .]

12. Person. "Person" means an individual, corporation, organization or other legal entity.

[ 1987, c. 734, §2 (NEW) .]

13. Personal representative. "Personal representative" means an executor, administrator, successor personal representative or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions.

[ 1987, c. 734, §2 (NEW) .]

14. State. "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession subject to the legislative authority of the United States.

[ 1987, c. 734, §2 (NEW) .]

15. Transfer. "Transfer means a transaction that creates custodial property under section 1660.

[ 1987, c. 734, §2 (NEW) .]

16. Transferor. "Transferor" means a person who makes a transfer under this Act.

[ 1987, c. 734, §2 (NEW) .]

17. Trust company. "Trust company" means a financial institution, corporation or other legal entity authorized to exercise general trust powers.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW). 1989, c. 502, §A117 (AMD).



33 §1653. Scope and jurisdiction

1. Residence; location of property. This Act applies to a transfer that refers to this Act in the designation under section 1660, subsection 1, by which the transfer is made if, at the time of the transfer, the transferor, the minor or the custodian is a resident of this State or the custodial property is located in this State. The custodianship so created remains subject to this Act despite a subsequent change in residence of a transferor, the minor or the custodian or the removal of custodial property from this State.

[ 1987, c. 734, §2 (NEW) .]

2. Personal jurisdiction. A person designated as custodian under this Act is subject to personal jurisdiction in this State with respect to any matter relating to the custodianship.

[ 1987, c. 734, §2 (NEW) .]

3. Transfer made in another state. A transfer that purports to be made and which is valid under the Maine Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act or a substantially similar Act of another state is governed by the law of the designated state and may be executed and is enforceable in this State if, at the time of the transfer, the transferor, the minor or the custodian is a resident of the designated state or the custodial property is located in the designated state.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1654. Nomination of custodian

1. Revocable nomination. A person having the right to designate the recipient of property transferrable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words "as custodian for (name of minor) under the Maine Uniform Transfers to Minors Act." The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer or other obligor of the contractual rights.

[ 1987, c. 734, §2 (NEW) .]

2. Who may serve. A custodian nominated under this section shall be a person to whom a transfer of property of that kind may be made under section 1660, subsection 1.

[ 1987, c. 734, §2 (NEW) .]

3. Effect of nomination. The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under section 1660. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event, the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to section 1660.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1655. Transfer by gift or exercise of power of appointment

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to section 1660. [1987, c. 734, §2 (NEW).]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1656. Transfer authorized by will or trust

1. Authorized transfer. A personal representative or trustee may make an irrevocable transfer pursuant to section 1660 to a custodian for the benefit of a minor as authorized in the governing will or trust.

[ 1987, c. 734, §2 (NEW) .]

2. Authorized custodian. If the testator or settlor has nominated a custodian under section 1654 to receive the custodial property, the transfer shall be made to that person.

[ 1987, c. 734, §2 (NEW) .]

3. Designate a custodian. If the testator or settlor has not nominated a custodian under section 1654, or all persons nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under section 1660, subsection 1.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1657. Other transfer by fiduciary

1. Transfer by personal representative or trustee. Subject to subsection 3, a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to section 1660, in the absence of a will or under a will or trust that does not contain an authorization to do so.

[ 1987, c. 734, §2 (NEW) .]

2. Transfer by conservator. Subject to subsection 3, a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to section 1660.

[ 1987, c. 734, §2 (NEW) .]

3. Requirements of transfer. A transfer under subsection 1 or 2 may be made only if the personal representative, trustee or conservator considers the transfer to be in the best interest of the minor; the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement or other governing instrument; and the transfer is authorized by the court if it exceeds $10,000 in value.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1658. Transfer by obligor

1. Irrevocable transfer. Subject to subsections 2 and 3, a person not subject to section 1656 or 1657 who holds property of or owes a liquidated debt to a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to section 1660.

[ 1987, c. 734, §2 (NEW) .]

2. Transfer to nominated custodian. If a person having the right to do so under section 1654 has nominated a custodian under that section to receive the custodial property, the transfer shall be paid to that person.

[ 1987, c. 734, §2 (NEW) .]

3. Transfer in absence of custodian. If no custodian has been nominated under section 1654, or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds $10,000 in value.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1659. Receipt for custodial property

A written acknowledgement of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this Act. [1987, c. 734, §2 (NEW).]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1660. Manner of creating custodial property and effecting transfer; designation of initial custodian; control

1. Creation and transfer. Custodial property is created and a transfer is made whenever:

A. An uncertificated security or a certificated security in registered form is either:

(1) Registered in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words "as custodian for.................(name of minor) under the Maine Uniform Transfers to Minors Act;" or

(2) Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection 2; [1987, c. 734, §2 (NEW).]

B. Money is paid or delivered or a security held in the name of a broker, financial institution or its nominee is transferred to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words "as custodian for.................(name of minor) under the Maine Uniform Transfers to Minors Act;" [1991, c. 141, (AMD).]

C. The ownership of a life or endowment insurance policy or annuity contract is either:

(1) Registered with the issuer in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words "as custodian for.................(name of minor) under the Maine Uniform Transfers to Minors Act;" or

(2) Assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words "as custodian for.................(name of minor) under the Maine Uniform Transfers to Minors Act;" [1987, c. 734, §2 (NEW).]

D. An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer or other obligor that the right is transferred to the transferor, an adult other than the transferor or a trust company, whose name in the notification is followed in substance by the words "as custodian for.................(name of minor) under the Maine Uniform Transfers to Minors Act;" [1987, c. 734, §2 (NEW).]

E. An interest in real property is recorded in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words "as custodian for.................(name of minor) under the Maine Uniform Transfers to Minors Act;" [1987, c. 734, §2 (NEW).]

F. A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

(1) Issued in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words "as custodian for.................(name of minor) under the Maine Uniform Transfers to Minors Act;" or

(2) Delivered to an adult other than the transferor or to a trust company, endorsed to that person, followed in substance by the words "as custodian for.................(name of minor) under the Maine Uniform Transfers to Minors Act;" or [1987, c. 734, §2 (NEW).]

G. An interest in any property not described in paragraphs A to F is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection 2. [1987, c. 734, §2 (NEW).]

[ 1991, c. 141, (AMD) .]

2. Transfer instrument. An instrument in the following form satisfies the requirements of subsection 1, paragraph A, subparagraph (1); and subsection 1, paragraph G, subparagraph (1):

TRANSFER UNDER THE MAINE UNIFORM TRANSFERS TO MINORS ACT

I,.................(name of transferor or name and representative capacity if a fiduciary) hereby transfer to...............(name of custodian), as custodian for.................(name of minor) under the Maine Uniform Transfers to Minors Act, the following: (insert a description of the custodial property sufficient to identify it).

Dated:

.................................

(Signature)

................(name of custodian) acknowledges receipt of the property described above as custodian for the minor name above under the Maine Uniform Transfers to Minors Act.

Dated:

.................................

(Signature of Custodian)

[ 1987, c. 734, §2 (NEW) .]

3. Control of property. A transferor shall place the custodian in control of the custodial property as soon as practicable.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW). 1989, c. 502, §B42 (AMD). 1991, c. 141, (AMD).



33 §1661. Single custodianship

A transfer may be made only for one minor and only one person may be the custodian. All custodial property held under this Act by the same custodian for the benefit of the same minor constitutes a single custodianship. [1987, c. 734, §2 (NEW).]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1662. Validity and effect of transfer

1. Validity not affected. The validity of a transfer made in a manner prescribed in this Act is not affected by:

A. Failure of the transferor to comply with section 1660, subsection 3, concerning possession and control; [1987, c. 734, §2 (NEW).]

B. Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under section 1660, subsection 1; or [1987, c. 734, §2 (NEW).]

C. Death or incapacity of a person nominated under section 1654, or designated under section 1660, as custodian or the disclaimer of the office by that person. [1987, c. 734, §2 (NEW).]

[ 1987, c. 734, §2 (NEW) .]

2. Transfer irrevocable. A transfer made pursuant to section 1660 is irrevocable and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties and authority provided in this Act, and neither the minor nor the minor's legal representative has any right, power, duty or authority with respect to the custodial property, except as provided in this Act.

[ 1989, c. 502, Pt. A, §118 (AMD) .]

3. Grant of power. By making a transfer, the transferor incorporates in the disposition all the provisions of this Act, and grants to the custodian and to any 3rd person dealing with a person designated as custodian, the respective powers, rights and immunities provided by this Act.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW). 1989, c. 502, §A118 (AMD).



33 §1663. Care of custodial property

1. Duties. A custodian shall:

A. Take control of custodial property; [1987, c. 734, §2 (NEW).]

B. Register or record title to custodial property if appropriate; and [1987, c. 734, §2 (NEW).]

C. Collect, hold, manage, invest and reinvest custodial property. [1987, c. 734, §2 (NEW).]

[ 1987, c. 734, §2 (NEW) .]

2. Standard of care. In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other law restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. A custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

[ 1987, c. 734, §2 (NEW) .]

3. Insurance investment. A custodian may invest in or pay premiums on life insurance or endowment policies on the life of the minor only if the minor or the minor's estate is the sole beneficiary; or the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate or the custodian in the capacity of custodian is the irrevocable beneficiary.

[ 1987, c. 734, §2 (NEW) .]

4. Identification of custodial property. A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded and custodial property subject to registration is so identified if it is either registered or held in an account designated, in the name of the custodian, followed in substance by the words "as a custodian for.................(name of minor) under the Maine Uniform Transfers to Minors Act."

[ 1987, c. 734, §2 (NEW) .]

5. Records. A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor, if the minor has attained 14 years of age.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1664. Powers of custodian

1. Custodial capacity. A custodian, acting in a custodial capacity, has all the rights, powers and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers and authority in that capacity only.

[ 1987, c. 734, §2 (NEW) .]

2. Liability. This section does not relieve a custodian from liability for breach of section 1663.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1665. Use of custodial property

1. Standard for expenditure of property. A custodian may deliver or pay to the minor or expend for the minor's benefit as much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to the duty or ability of the custodian personally or of any other person to support the minor; or any other income or property of the minor which may be applicable or available for the purpose.

[ 1987, c. 734, §2 (NEW) .]

2. Court may order expenditure. On petition of an interested person or the minor, if the minor has attained 14 years of age, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit as much of the custodial property as the court considers advisable for the use and benefit of the minor.

[ 1987, c. 734, §2 (NEW) .]

3. Support of minor. A delivery, payment or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1666. Custodian's expenses, compensation and bond

1. Reimbursement. A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

[ 1987, c. 734, §2 (NEW) .]

2. Compensation. Except for one who is a transferor under section 1655, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

[ 1987, c. 734, §2 (NEW) .]

3. Bond. Except as provided in section 1669, subsection 6, a custodian need not give a bond.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1667. Exemption of 3rd person from liability

A 3rd person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining: [1987, c. 734, §2 (NEW).]

1. Designation. The validity of the purported custodian's designation;

[ 1987, c. 734, §2 (NEW) .]

2. Authority to act. The propriety of, or the authority under this Act for, any act of the purported custodian;

[ 1987, c. 734, §2 (NEW) .]

3. Validity of instruments. The validity or propriety under this Act of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

[ 1987, c. 734, §2 (NEW) .]

4. Application of property. The propriety of the application of any property of the minor delivered to the purported custodian.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1668. Liability to 3rd person

1. Claim against property. A claim based on a contract entered into by a custodian acting in a custodial capacity, an obligation arising from the ownership or control of custodial property, or a tort committed during the custodianship may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

[ 1987, c. 734, §2 (NEW) .]

2. Restrictions on custodian liability. A custodian is not personally liable:

A. On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or [1987, c. 734, §2 (NEW).]

B. For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault. [1987, c. 734, §2 (NEW).]

[ 1987, c. 734, §2 (NEW) .]

3. Restrictions on liability of minor. A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1669. Renunciation, resignation, death or removal of custodian; designation of successor custodian

1. Disclaimer; nomination of substitute custodian. A person nominated under section 1654 or designated under section 1660 as custodian may decline to serve by delivering a valid disclaimer, under Title 18-A, section 2-801, to the person who made the nomination to or the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing and eligible to serve was nominated under section 1654, the person who made the nomination may nominate a substitute custodian under section 1654; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under section 1660, subsection 1. The custodian so designated has the rights of a successor custodian.

[ 1987, c. 734, §2 (NEW) .]

2. Instrument of designation. A custodian at any time may designate a trust company or an adult other than a transferor under section 1655 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated or is removed.

[ 1987, c. 734, §2 (NEW) .]

3. Notice of resignation. A custodian may resign at any time by delivering written notice of resignation to the minor, if the minor has attained 14 years of age, and to the successor custodian and by delivering the custodial property to the successor custodian.

[ 1987, c. 734, §2 (NEW) .]

4. Failure to designate successor. If a custodian is ineligible, dies or becomes incapacitated without having effectively designated a successor and the minor has attained 14 years of age, the minor may designate as successor custodian, in the manner prescribed in subsection 2, an adult member of the minor's family, a conservator of the minor or a trust company. If the minor has not attained 14 years of age or fails to act within 60 days after the ineligibility, death or incapacity, the conservator of the minor becomes successor custodian. If the minor has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family or any other interested person may petition the court to designate a successor custodian.

[ 1987, c. 734, §2 (NEW) .]

5. Control of property and records. A custodian who declines to serve under subsection 1 or resigns under subsection 3 or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

[ 1987, c. 734, §2 (NEW) .]

6. Removal of custodian. A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the conservator of the minor or the minor, if the minor has attained 14 years of age, may petition the court to remove the custodian for cause and to designate a successor custodian, other than a transferor under section 1655, or to require the custodian to give appropriate bond.

[ 1999, c. 790, Pt. A, §40 (AMD) .]

SECTION HISTORY

1987, c. 734, §2 (NEW). 1999, c. 790, §A40 (AMD).



33 §1670. Accounting by and determination of liability of custodian

1. Petition for accounting. A minor who has attained 14 years of age, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor or a transferor's legal representative may petition the court for an accounting by the custodian or the custodian's legal representative; or for a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under section 1668 to which the minor or the minor's legal representative was a party.

[ 1987, c. 734, §2 (NEW) .]

2. Accounting by predecessor custodian. A successor custodian may petition the court for an accounting by the predecessor custodian.

[ 1987, c. 734, §2 (NEW) .]

3. Court proceeding. The court, in a proceeding under this Act or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

[ 1987, c. 734, §2 (NEW) .]

4. Court to require accounting of removed custodian. If a custodian is removed under section 1669, subsection 1, the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

[ 1987, c. 734, §2 (NEW) .]

5. Accounting required at termination. Prior to the termination of the custodian's responsibilities, the custodian shall account to the court and the minor.

[ 1991, c. 641, §5 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW). 1991, c. 641, §5 (AMD).



33 §1671. Termination of custodianship

The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of: [1987, c. 734, §2 (NEW).]

1. Transferor's option. The minor's attainment of 18 years of age with respect to custodial property transferred under section 1655 or 1656, unless the transferor has specified in writing in the transferring instrument that the transfer shall not occur until the minor attains a later age, not to exceed 21 years of age. The following words or their substantial equivalent must appear in the transferring instrument:

"The custodian shall transfer................ (description of property) to.............(name of minor) when........(he or she) reaches the age of..................(age at which transfer will occur);"

[ 1987, c. 734, §2 (NEW) .]

2. Attainment of majority. The minor's attainment of majority under the laws of this State other than this Act with respect to custodial property transferred under section 1657 or 1658; or

[ 1987, c. 734, §2 (NEW) .]

3. Death. The minor's death.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1672. Applicability

This Act applies to a transfer within the scope of section 1653 made after its effective date if: [1987, c. 734, §2 (NEW).]

1. Reference to prior Act. The transfer purports to have been made under the Uniform Gifts to Minors Act of this State; or

[ 1989, c. 502, Pt. A, §119 (AMD) .]

2. Reference to Uniform Gifts to Minors Act of any other state. The instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state and the application of this Act is necessary to validate the transfer.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW). 1989, c. 502, §A119 (AMD).



33 §1673. Effect on existing custodianships

1. Transfers validated. Any transfer of custodial property as defined in this Act made before the effective date of this Act is validated notwithstanding that there was no specific authority in chapter 19 for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

[ 1987, c. 734, §2 (NEW) .]

2. Application. This Act applies to all transfers made before the effective date of this Act in a manner and form prescribed in chapter 19, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on the effective date of this Act.

[ 1987, c. 734, §2 (NEW) .]

3. Terminated custodianship. Sections 1652 and 1671 with respect to the age of a minor for whom custodial property is held under this Act do not apply to custodial property held in a custodianship that terminated because of the minor's attainment of 18 years of age after September 1, 1984, and before the effective date of this Act.

[ 1987, c. 734, §2 (NEW) .]

SECTION HISTORY

1987, c. 734, §2 (NEW).



33 §1674. Uniformity of application and construction

This Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Act among states enacting it. [1987, c. 734, §2 (NEW).]

SECTION HISTORY

1987, c. 734, §2 (NEW).






Chapter 33: UNCLAIMED BAGGAGE AND MERCHANDISE

33 §1701. Merchandise unclaimed for 6 months, sold to pay charges

Whenever baggage, goods, merchandise, packages or parcels transported by any railroad, steamboat, express company or stage company existing by virtue of the laws of this State remain unclaimed for 6 months after its arrival at the point to which it shall have been directed, the same may be sold at auction in the city or town where the railroad, steamboat, express company or stage company has its general or principal office or any freight house. Whenever baggage, goods, merchandise, packages or parcels transported by any railroad, steamboat, express company or stage company not existing by virtue of the laws of this State and having no office or president, treasurer, clerk or general superintendent within this State, but doing business in this State, remain unclaimed for 6 months after its arrival at the point to which it shall have been directed, the same may be sold at auction to pay the charges thereon and the expense of advertising and selling. [1987, c. 490, §1 (NEW).]

SECTION HISTORY

1987, c. 490, §C1 (NEW).



33 §1702. Notice of sale; disposal of proceeds

Any company existing by virtue of the laws of this State holding any such articles or merchandise shall give, before selling the same, 30 days' notice of the time and place of sale in 4 public newspapers, one published at Portland, in the County of Cumberland; one published at Augusta, in the County of Kennebec; one published at Lewiston, in the County of Androscoggin; and one published at Bangor, in the County of Penobscot. The notices shall contain a brief description and list of all such property and shall describe such marks thereon as may serve to identify them, together with the name of the consignee and the place to which the articles were billed. Any company not existing by virtue of the laws of this State and having no office or president, treasurer, clerk or general superintendent within this State, but doing business within this State, before selling any such articles or merchandise, shall give 30 days' notice of the time and place of sale, by publishing notice in some public newspaper, printed in the county where such merchandise is so held, 3 weeks successively, the last publication to be at least 7 days before the day appointed for the sale. If no newspaper is published in the county where such articles or merchandise are so held, such notice shall be published in some newspaper in an adjoining county. Such articles or merchandise shall be sold at the place where held. The proceeds of all goods so sold, after deducting the costs of transportation, storage, advertising and sale, shall be placed to the credit of the owner in the books of the company making the sale and shall be paid to him on demand. The company shall not be liable to the owner of the property for any greater sum than so received from the sale. [1987, c. 490, §1 (NEW).]

SECTION HISTORY

1987, c. 490, §C1 (NEW).



33 §1703. Common carriers may sell perishable goods which owner neglects or refuses to receive

When a common carrier has transported property of a perishable nature, which cannot be kept without great deterioration or substantial destruction, to its place of destination and has notified the owner or consignee of the arrival of the same, and the owner or consignee, after such notice, has refused or omitted to receive and take away the same and pay the freight and proper charges thereon, the carrier, in the exercise of a reasonable discretion, may sell the same at public or private sale without advertising. The proceeds, after deducting the amount of the freight and charges and expenses of sale, shall be held for the persons entitled thereto. If the owner or consignee cannot be found on reasonable inquiry, the sale may be made without such notice. [1987, c. 490, §1 (NEW).]

SECTION HISTORY

1987, c. 490, §C1 (NEW).



33 §1704. Sale of livestock; proceedings when owner or consignee missing; notice of sale

When a common carrier has transported livestock, which can be kept only at continual expense, to its place of destination and has notified the owner or consignee of the arrival of the same, and the owner or consignee after such notice has refused or omitted to receive and take away the same and pay the freight and proper charges thereon, the carrier may cause the same to be sold at auction to pay the freight and charges thereon, including the cost of keeping, and the expenses of advertising and selling. If the owner or consignee cannot be found on reasonable inquiry, the carrier may cause the same to be advertised and sold without such notice. Before selling any such livestock, the common carrier holding the same shall give 2 weeks' notice of the time and place of sale in a newspaper published in the place where the livestock is held, if any; otherwise in a newspaper published at a place nearest thereto. The notice shall reasonably describe the livestock. The proceeds of sale, after deducting the amount of freight and charges, including the cost of keeping and the expenses of advertising and sale, shall be held for the persons entitled thereto. [1987, c. 490, §1 (NEW).]

SECTION HISTORY

1987, c. 490, §C1 (NEW).



33 §1705. All sales recorded

All sales under this chapter shall be recorded in a suitable book, open to the inspection of claimants, in which the articles sold shall be correctly described, and the charges and expenses thereon and the price at which they were sold shall be entered. [1987, c. 490, §1 (NEW).]

SECTION HISTORY

1987, c. 490, §C1 (NEW).






Chapter 35: TRANSPORTATION OF PROPERTY IN DISPUTE

33 §1751. Transportation of property, when title is in dispute

1. Responsibility of carrier. When property is delivered to a common carrier for transportation, and any person other than the consignor or consignee shall claim the title to such property and shall forbid its transportation, he shall forthwith give written notice to the carrier forbidding its transportation, and thereupon the carrier shall be authorized to delay the transportation for the space of 5 days, and unless within such 5 days such claimant shall replevy such property or if he shall fail to give such written notice, the carrier is authorized to proceed with the transportation of such property and shall not be liable for so transporting.

[ 1987, c. 490, Pt. C, §1 (NEW) .]

2. Definition. For purposes of this chapter, transportation of property means every service in connection with or incidental to the transportation of property, including in particular its receipt, delivery, elevation, transfer, switching, carriage, ventilation, refrigeration, icing, dunnage, storage and handling, and the transmission of credit by express or telegraph companies.

[ 1987, c. 490, Pt. C, §1 (NEW) .]

SECTION HISTORY

1987, c. 490, §C1 (NEW).






Chapter 37: UNIFORM FEDERAL LIEN REGISTRATION ACT

33 §1801. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 645, §4 (NEW). 1989, c. 502, Pt. A, §120 (RP).



33 §1802. Scope (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 645, §4 (NEW). 1989, c. 502, Pt. A, §120 (RP).



33 §1803. Place of filing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 645, §4 (NEW). 1989, c. 502, Pt. A, §120 (RP).



33 §1804. Execution of notices and certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 645, §4 (NEW). 1989, c. 502, Pt. A, §120 (RP).



33 §1805. Duties of filing officer (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 645, §4 (NEW). 1989, c. 502, Pt. A, §120 (RP).



33 §1806. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 645, §4 (NEW). 1989, c. 502, Pt. A, §120 (RP).



33 §1807. Uniformity of application and construction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 645, §4 (NEW). 1989, c. 502, Pt. A, §120 (RP).






Chapter 37: UNCLAIMED PROPERTY ACT

Subchapter 1: GENERAL PROVISIONS AND TERMS OF ABANDONMENT

33 §1801. Short title; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1802. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1803. Property presumed abandoned; general rule (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1991, c. 528, §R7 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §R7 (AMD). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1804. General rules for taking custody of unclaimed property (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1805. Traveler's checks and money orders (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1806. Checks, drafts and similar instruments issued or certified by financial institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1807. Bank deposits and funds in financial institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1808. Funds owed under life insurance policies (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1809. Deposits held by utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1810. Refunds held by business associations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1811. Stock and other intangible interests in business associations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1811-A. Property originated or issued in State (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 756, §1 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1812. Property held in the course of dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1813. Property held by agents and fiduciaries (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1814. Property held by courts and public agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1993, c. 415, §E2 (AMD). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1815. Gift certificates and credit memos (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1816. Wages (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1817. Contents of safe deposit box or other safe- keeping repository (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1818. Property held by landlords (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1989, c. 369, §1 (AMD). 1991, c. 265, §§2-5 (AMD). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1819. Tangible property held by state institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1995, c. 185, §1 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 245, §19 (AMD). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1820. Property held by public administrators (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).






Subchapter 2: ADMINISTRATION

33 §1851. Report of abandoned property (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1852. Notice and publication by administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1853. Payment or delivery of abandoned property (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1989, c. 369, §2 (AMD). 1995, c. 57, §3 (AMD). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1854. Custody by State; holder relieved from liability; reimbursement of holder paying claim; reclaiming for owner; defense of holder; payment of safe deposit box or repository charges (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1855. Crediting of dividends, interest or increments to owner's account (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1856. Public sale of abandoned property (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1857. Deposit of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1858. Filing of claim with the administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1859. Claim of another state to recover property; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1860. Action to establish claim (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1991, c. 299, (AMD). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1861. Election to take payment or delivery (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1862. Destruction or disposition of property having insubstantial commercial value; immunity from liability (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1863. Periods of limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1864. Requests for reports and examination of records (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1865. Retention of records (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1866. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1867. Interstate agreements and cooperation; joint and reciprocal actions with other states (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1868. Interest and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1869. Agreement to locate reported property (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1989, c. 502, §B43 (AMD). 1995, c. 209, §1 (AMD). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1870. Foreign transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1871. Transition and application (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1995, c. 31, §1 (AMD). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1872. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1873. Uniformity of application and construction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1874. Agreements with other states (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).



33 §1875. Retention of tangible property with historic value (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 691, §4 (NEW). 1997, c. 508, §A3 (AFF). 1997, c. 508, §A1 (RP).









Chapter 39: UNIFORM FEDERAL LIEN REGISTRATION ACT

33 §1901. Short title

This chapter shall be known and may be cited as the Uniform Federal Lien Registration Act. [1989, c. 502, Pt. A, §121 (NEW).]

SECTION HISTORY

1989, c. 502, §A121 (NEW).



33 §1902. Scope

This chapter applies only to federal tax liens and to other federal lien notices that under any Act of Congress or any federal regulation adopted pursuant to any Act of Congress are required or permitted to be filed in the same manner as notices of federal tax liens. [2003, c. 518, §2 (AMD).]

SECTION HISTORY

1989, c. 502, §A121 (NEW). 2003, c. 518, §2 (AMD).



33 §1903. Place of filing

1. Applicability. Notices of liens, certificates and other notices affecting federal tax liens or other federal liens must be filed in accordance with this chapter.

[ 1989, c. 502, Pt. A, §121 (NEW) .]

2. Real property liens. Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens must be filed with the registry of deeds in the county or counties within which the affected property is situated.

[ 2003, c. 518, §3 (AMD) .]

3. Personal property liens. Notices of federal liens upon personal property, whether tangible or intangible, except property of a type in which a security interest is perfected under Title 11, section 9-1501, subsection (1), paragraph (a), for obligations payable to the United States and certificates and notices affecting the liens, must be filed with the Secretary of State.

[ 1999, c. 699, Pt. D, §23 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

4. Timber, mineral and other liens. Notices of federal liens upon property of a type in which a security interest is perfected under Title 11, section 9-1501, subsection (1), paragraph (a), for obligations payable to the United States and certificates and notices affecting the liens, must be filed with the registry of deeds in the county or counties where a mortgage on the real estate concerned would be filed or recorded.

[ 2003, c. 518, §4 (AMD) .]

SECTION HISTORY

1989, c. 502, §A121 (NEW). 1999, c. 699, §D23 (AMD). 1999, c. 699, §D30 (AFF). 2003, c. 518, §§3,4 (AMD).



33 §1904. Execution of notices and certificates

Certification of notices of liens, certificates or other notices affecting federal liens by the Secretary of the Treasury of the United States or the secretary's delegate or by any official or entity of the United States responsible for filing or certifying of notice of any other lien is sufficient for filing purposes and no other attestation, certification or acknowledgment is necessary. [1989, c. 502, Pt. A, §121 (NEW).]

SECTION HISTORY

1989, c. 502, §A121 (NEW).



33 §1905. Duties of filing officer

1. Notices. If a notice of federal lien, a refiling of a notice of federal lien, or a notice of revocation of any certificate described in subsection 2 is presented for filing to:

A. The Secretary of State, the filing officer shall cause the notice to be marked, held and indexed in accordance with Title 11, section 9-1519, as if the notice were a financing statement within the meaning of the Uniform Commercial Code, except that if the property is of a type in which a security interest is perfected under Title 5, section 90-A, the Secretary of State shall cause the notice to be marked, held and indexed in accordance with the procedures established under Title 5, section 90-A, as if the notice were a financing statement within the meaning of that section; or [2003, c. 518, §5 (AMD).]

B. A register of deeds, the filing officer shall receive, record and index the notice in the same manner as similar instruments are recorded and indexed. [1989, c. 502, Pt. A, §121 (NEW).]

[ 2003, c. 518, §5 (AMD) .]

2. Certificates. If a certificate of release, nonattachment, discharge, subordination or withdrawal of a filed notice of federal tax lien is presented for filing, the filing officer shall:

A. Cause a certificate of release, nonattachment or withdrawal of a filed notice of federal tax lien to be marked, held and indexed as if the certificate were a termination statement within the meaning of the Uniform Commercial Code; and [2003, c. 518, §5 (AMD).]

B. Cause a certificate of discharge or subordination to be marked, held and indexed as if the certificate were a release of collateral within the meaning of the Uniform Commercial Code. [2003, c. 518, §5 (AMD).]

[ 2003, c. 518, §5 (AMD) .]

3. Refiled notices; register of deeds.

[ 2003, c. 518, §5 (RP) .]

4. Filing; fees.

[ 2003, c. 518, §5 (RP) .]

5. Method of communication. The filing officer shall accept liens described in this chapter in the method or medium authorized by the filing office in accordance with Title 11, Article 9-A, Part 5 and rule of the appropriate filing office.

[ 2003, c. 518, §5 (NEW) .]

SECTION HISTORY

1989, c. 502, §A121 (NEW). 1993, c. 616, §§9,10 (AMD). 1999, c. 699, §D24 (AMD). 1999, c. 699, §D30 (AFF). 2003, c. 518, §5 (AMD).



33 §1906. Fees

1. Filing; Secretary of State. For filing a lien or certificate or notice affecting any lien filed under this chapter, the fee is:

A. Fifteen dollars if the record is communicated in writing; and [2003, c. 518, §6 (NEW).]

B. Ten dollars if the record is communicated by another method or medium authorized by filing office rule. [2003, c. 518, §6 (NEW).]

[ 2003, c. 518, §6 (NEW) .]

2. Filing; registry of deeds. For filing a lien or certificate or notice affecting any lien filed under this chapter, the fee is governed by Title 33, sections 751 and 752.

The filing office receiving a filing under this subsection and subsection 1 shall bill the Internal Revenue Service or other federal agency on a monthly basis for the fees for liens, certificates or notice affecting any lien filed under this chapter.

[ 2003, c. 518, §6 (NEW) .]

3. Information; Secretary of State. For responding to a request for information from the filing office, including for communicating whether there is on file any lien, certificate or notice affecting any lien filed under this chapter naming a particular debtor, the fee is:

A. Twenty dollars if the record is communicated in writing; and [2003, c. 518, §6 (NEW).]

B. Twelve dollars if the record is communicated by another method or medium authorized by filing office rule. [2003, c. 518, §6 (NEW).]

The Secretary of State shall use the procedures set forth in Title 11, section 9-1523 to respond to a request for information from the filing office.

[ 2003, c. 518, §6 (NEW) .]

4. Information; registry of deeds. For responding to a request for information from the filing office, including for communicating whether there is on file any lien, certificate or notice affecting any lien filed under this chapter naming a particular debtor, the fee is governed by Title 33, section 751.

[ 2003, c. 518, §6 (NEW) .]

SECTION HISTORY

1989, c. 502, §A121 (NEW). 1993, c. 616, §11 (AMD). 2003, c. 518, §6 (RPR).



33 §1907. Uniformity of application and construction

This chapter must be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it and to permit the filing office to use a filing system to record and maintain notices of liens, certificates and other notices affecting federal tax liens or other federal liens in a manner authorized by the filing office and to permit federal officials to file notices of liens, certificates and notices affecting those liens upon real or personal property for obligations payable to the United States under the filing system authorized by the filing office. [2003, c. 518, §7 (AMD).]

SECTION HISTORY

1989, c. 502, §A121 (NEW). 2003, c. 518, §7 (AMD).






Chapter 41: UNIFORM UNCLAIMED PROPERTY ACT

33 §1951. Short title

This Act may be known and cited as the "Uniform Unclaimed Property Act." [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1952. Definitions

As used in this Act, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

1. Administrator. "Administrator" means the Treasurer of State.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

2. Apparent owner. "Apparent owner" means a person whose name appears on the records of a holder as the person entitled to property held, issued or owing by the holder.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

3. Business association. "Business association" means a corporation, joint stock company, investment company, partnership, unincorporated association, joint venture, limited liability company, business trust, trust company, land bank, safe deposit company, safekeeping depository, financial organization, insurance company, mutual fund, utility or other business entity consisting of one or more persons, whether or not for profit.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

3-A. Competitive electricity provider. "Competitive electricity provider" has the same meaning as defined in Title 35-A, section 3201, subsection 5.

[ 1999, c. 657, §16 (NEW) .]

4. Domicile. "Domicile" means the state of incorporation of a corporation and the state of the principal place of business of a holder other than a corporation.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

4-A. Face value. "Face value" means the original purchase price or original issued value of a gift obligation, prefunded bank card or stored-value card if unused or, if partially used, the remaining balance prior to the deduction of any service charges, fees or dormancy charges when not prohibited.

[ 2005, c. 357, §1 (AMD) .]

5. Financial organization. "Financial organization" means a savings and loan association, building and loan association, savings bank, industrial bank, bank, banking organization or credit union.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

5-A. Gift obligation. "Gift obligation" means an obligation of a business association arising from a transaction between the business association and a consumer to provide goods or services at a future date. This includes, but is not limited to, a gift certificate, gift card, on-line gift account or other representation or evidence of the obligation.

[ 2003, c. 339, §1 (NEW) .]

6. Holder. "Holder" means a person obligated to hold for the account of, or deliver or pay to, the owner property that is subject to this Act.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

7. Insurance company. "Insurance company" means an association, corporation or fraternal or mutual benefit organization, whether or not for profit, engaged in the business of providing life endowments, annuities or insurance, including accident, burial, casualty, credit life, contract performance, dental, disability, fidelity, fire, health, hospitalization, illness, life, malpractice, marine, mortgage, surety, wage protection and workers' compensation insurance.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

8. Mineral. "Mineral" means gas, oil, coal, other gaseous, liquid and solid hydrocarbons, oil shale, cement material, sand and gravel, road material, building stone, chemical raw material, gemstone, fissionable and nonfissionable ores, colloidal and other clay, steam and other geothermal resources or any other substance defined as a mineral by the laws of this State.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

9. Mineral proceeds. "Mineral proceeds" means amounts payable for the extraction, production or sale of minerals, or, upon the abandonment of those payments, all payments that become payable after abandonment. "Mineral proceeds" include amounts payable:

A. For the acquisition and retention of a mineral lease, including bonuses, royalties, compensatory royalties, shut-in royalties, minimum royalties and delay rentals; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

B. For the extraction, production or sale of minerals, including net revenue interests, royalties, overriding royalties, extraction payments and production payments; and [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

C. Under an agreement or option, including a joint operating agreement, unit agreement, pooling agreement and farm-out agreement. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

10. Money order. "Money order" includes an express money order and a personal money order on which the remitter is the purchaser. "Money order" does not include a bank money order or any other instrument sold by a financial organization if the seller has obtained the name and address of the payee.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

10-A. Multiple merchants. "Multiple merchants" means all merchants of goods or services, not just those associated with the issuer of a prefunded bank card or a particular business or group of businesses, that accept electronic transactions.

[ 2005, c. 357, §2 (NEW) .]

11. Owner. "Owner" means a person who has a legal or equitable interest in property subject to this Act or the person's legal representative. "Owner" includes a depositor in the case of a deposit, a beneficiary in the case of a trust, other than a deposit in trust, and a creditor, claimant or payee in the case of other property.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

12. Person. "Person" means an individual, business association, financial organization, estate, trust, government, governmental subdivision, agency or instrumentality or any other legal or commercial entity.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

12-A. Prefunded bank card. "Prefunded bank card" means a device issued by a financial organization that enables the holder to transfer the underlying funds to multiple merchants at the merchants' point-of-sale terminals. For purposes of this subsection, "underlying funds" means the funds received by the financial organization that issued the card in exchange for the issuance of the card. A prefunded bank card must provide value from multiple merchants.

[ 2005, c. 357, §2 (NEW) .]

13. Property. "Property" means tangible property described in section 1954 or a fixed and certain interest in intangible property that is held, issued or owed in the course of a holder's business or by a government, governmental subdivision, agency or instrumentality and all income or increments therefrom. "Property" includes property that is referred to as or evidenced by:

A. Money, a check, draft, deposit, interest or dividend; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

B. Credit balance, customer's overpayment, gift certificate, gift obligation, prefunded bank card, stored-value card, security deposit, refund, credit memorandum, unpaid wage, unused ticket, mineral proceeds or unidentified remittance; [2005, c. 357, §3 (AMD).]

C. Stock or other evidence of ownership of an interest in a business association or financial organization; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

D. a bond, debenture, note or other evidence of indebtedness; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

E. Money deposited to redeem stocks, bonds, coupons or other securities or to make distributions; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

F. An amount due and payable under the terms of an annuity or insurance policy, including policies providing life insurance, property and casualty insurance, workers' compensation insurance or health and disability insurance; and [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

G. An amount distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance or similar benefits. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

[ 2005, c. 357, §3 (AMD) .]

14. Record. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

15. State. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

15-A. Stored-value card. "Stored-value card" means a record evidencing a promise, made for consideration, by the seller or issuer of the record that goods or services will be provided to the owner of the record to the value shown in the record and includes, but is not limited to, a record that contains a microprocessor chip, magnetic stripe or other means for the storage of information, that is prefunded and for which the value is decreased upon each use.

[ 2003, c. 673, Pt. U, §1 (NEW) .]

15-B. United States savings bond. "United States savings bond" means property, tangible or intangible, in the form of a savings bond issued by the United States Treasury whether in paper form, electronic form or paperless form, along with all the proceeds of the savings bond.

[ 2015, c. 215, §1 (NEW) .]

16. Utility. "Utility" has the same meaning as set forth for public utility in Title 35-A, section 102, subsection 13.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF). 1999, c. 657, §16 (AMD). 2003, c. 339, §1 (AMD). 2003, c. 673, §U1 (AMD). 2005, c. 357, §§1-3 (AMD). 2015, c. 215, §1 (AMD).



33 §1953. Presumptions of abandonment

1. Presumptive abandonment periods. Property is presumed abandoned if it is unclaimed by the apparent owner during the times, as follows for the particular property:

A. A traveler's check, 15 years after issuance; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

B. A money order, 7 years after issuance; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

C. Stock or other equity interest in a business association or financial organization, including a security entitlement under Title 11, Article 8, except for property described in paragraph Q, 3 years after the earlier of:

(1) The date of the most recent dividend, stock split or other distribution unclaimed by the apparent owner; or

(2) The date of the 2nd mailing of a statement of account or other notification or communication that was returned as undeliverable or after the holder discontinued mailings, notifications or communications to the apparent owner; [2003, c. 20, Pt. T, §18 (AMD).]

D. A debt of a business association or financial organization, other than a bearer bond or an original issue discount bond, 3 years after the date of the most recent interest payment unclaimed by the apparent owner; [2003, c. 20, Pt. T, §19 (AMD).]

E. A demand, savings or time deposit 3 years after the earlier of maturity or the date of the last indication by the owner of interest in the property. In the case of certain types of deposits, the following rules apply:

(1) In the case of a time deposit that is automatically renewable and whose term is longer than one year, at the date of maturity following the 5th renewal of the deposit after the last indication of interest by the owner; and

(2) In the case of a deposit for the benefit of a minor, the later of 3 years after the last indication of interest by the owner or the date on which the minor reaches 18 years of age; [2003, c. 20, Pt. T, §20 (AMD).]

F. Money or credits owed to a customer as a result of a retail business transaction, 3 years after the obligation accrued; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

G. A gift obligation or stored-value card, 2 years after December 31st of the year in which the obligation or the most recent transaction involving the obligation or stored-value card occurred, whichever is later, including the initial issuance and any subsequent addition of value to the obligation or stored-value card.

(1) The amount unclaimed is 60% of the gift obligation's or stored-value card's face value.

(2) A gift obligation or stored-value card sold on or after December 31, 2011 is not presumed abandoned if the gift obligation or stored-value card was sold by a single issuer who in the past calendar year sold no more than $250,000 in face value of gift obligations or stored-value cards. Sales of gift obligations and stored-value cards are considered sales by a single issuer if the sales were by businesses that operate either:

(a) Under common ownership or control with another business or businesses in the State; or

(b) As franchised outlets of a parent business.

(3) A period of limitation may not be imposed on the owner's right to redeem the gift obligation or stored-value card.

(4) Notwithstanding section 1956, fees or charges may not be imposed on gift obligations or stored-value cards, except that the issuer may charge a transaction fee for the initial issuance and for each occurrence of adding value to an existing gift obligation or stored-value card. These transaction fees must be disclosed in a separate writing prior to the initial issuance or referenced on the gift obligation or stored-value card.

(5) Beginning November 1, 2008, if the gift obligation or stored-value card is redeemed in person and a balance of less than $5 remains following redemption, at the consumer's request the merchant redeeming the gift obligation or stored-value card must refund the balance in cash to the consumer. This subparagraph does not apply to a prepaid telephone service card, a gift obligation or nonreloadable stored-value card with an initial value of $5 or less or a stored-value card that is not purchased but provided as a promotion or as a refund for merchandise returned without a receipt.

(6) This paragraph does not apply to prefunded bank cards; [RR 2011, c. 1, §48 (COR).]

G-1. A prefunded bank card, 3 years after December 31st of the year in which the obligation or the most recent activity involving the prefunded bank card occurred, whichever is later, including the initial issuance and any subsequent addition of value to the prefunded bank card. A period of limitation may not be imposed on the owner's right to redeem the prefunded bank card. Any terms and conditions must be disclosed in a separate writing prior to the initial issuance and referenced on the prefunded bank card; [2005, c. 357, §5 (NEW).]

H. The amount owed by an insurer on a life or endowment insurance policy or an annuity that has matured or terminated, 3 years after the obligation to pay arose or, in the case of a policy or annuity payable upon proof of death, 3 years after the insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

I. Property distributable by a business association or financial organization in a course of dissolution, one year after the property becomes distributable; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

J. Property received by a court as proceeds of a class action, and not distributed pursuant to the judgment, one year after the distribution date; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

K. Property held by a court, government, governmental subdivision, agency or instrumentality, one year after the property becomes distributable; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

L. Wages or other compensation for personal services, one year after the compensation becomes payable; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

M. A deposit or refund owed to a subscriber by a utility or by a competitive electricity provider, one year after the deposit or refund becomes payable; [1999, c. 657, §17 (AMD).]

N. Property in an individual retirement account, defined benefit plan or other account or plan that is qualified for tax deferral under the income tax laws of the United States, including property described in this subsection, 3 years after the earliest of the date of the distribution or attempted distribution of the property, the date of the required distribution as stated in the plan or trust agreement governing the plan or the date, if determinable by the holder, specified in the income tax laws of the United States by which distribution of the property must begin in order to avoid a tax penalty; [1999, c. 284, §2 (AMD).]

O. All other property, 3 years after the owner's right to demand the property or after the obligation to pay or distribute the property arises, whichever first occurs; [2003, c. 20, Pt. T, §22 (AMD).]

P. Notwithstanding paragraph E, property contained in a prearranged funeral or burial plan described in Title 32, section 1401, including deposits containing funds from such a plan, 3 years after the death of the person on whose behalf funds were paid into the plan; [2015, c. 215, §2 (AMD).]

Q. Property distributable in the course of a demutualization or related reorganization of an insurance company, 2 years after the earlier of:

(1) The date of the distribution of the property; or

(2) The date of last contact with a policyholder; and [2015, c. 215, §3 (AMD).]

R. A United States savings bond, as described in section 1954-B, 3 years after its date of final maturity. [2015, c. 215, §4 (NEW).]

[ 2015, c. 215, §§2-4 (AMD) .]

2. All other property rights presumed abandoned. At the time that an interest is presumed abandoned under subsection 1, any other property right accrued or accruing to the owner as a result of the interest, and not previously presumed abandoned, is also presumed abandoned.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

3. Unclaimed. Property is unclaimed if, for the applicable period set forth in subsection 1, the apparent owner has not communicated, in writing or by other means reflected in a contemporaneous record prepared by or on behalf of the holder, with the holder concerning the property or the account in which the property is held and has not otherwise indicated an interest in the property. A communication with an owner by a person other than the holder or the holder's representative who has not in writing identified the property to the owner is not an indication of interest in the property by the owner.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

4. Indication of interest. An indication of an owner's interest in property includes:

A. The presentment of a check or other instrument of payment of a dividend or other distribution made with respect to an account or underlying stock or other interest in a business association or financial organization or, in the case of a distribution made by electronic or similar means, evidence that the distribution has been received; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

B. Owner-directed activity in the account in which the property is held, including a direction by the owner to increase, decrease or change the amount or type of property held in the account; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

C. The making of a deposit to or withdrawal from a bank account; [1999, c. 284, §4 (AMD).]

D. The payment of a premium with respect to a property interest in an insurance policy; but the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from maturing or terminating if the insured has died or the insured or the beneficiary of the policy has otherwise become entitled to the proceeds before the depletion of the cash surrender value of a policy by the application of those provisions; and [1999, c. 284, §4 (AMD).]

E. For deposits in which the apparent owner has another relationship or account with the holder:

(1) The fact that the apparent owner has indicated an interest with respect to the other relationships or accounts; or

(2) The fact that there is a memorandum or other record on file prepared by the holder indicating that the holder has communicated in writing with the apparent owner with regard to the deposit at the address to which communication regarding the other relationships or deposits are regularly sent. [1999, c. 284, §5 (NEW).]

[ 1999, c. 284, §§4, 5 (AMD) .]

5. Payable or distributable. Property is payable or distributable for purposes of this Act notwithstanding the owner's failure to make demand or present an instrument or document otherwise required to obtain payment.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF). 1999, c. 232, §1 (AMD). 1999, c. 284, §§1-5 (AMD). 1999, c. 657, §17 (AMD). 2001, c. 439, §§L1-4 (AMD). 2003, c. 20, §§T18-22 (AMD). 2003, c. 339, §2 (AMD). 2005, c. 12, §GG1 (AMD). 2005, c. 357, §§4,5 (AMD). 2007, c. 696, §1 (AMD). RR 2011, c. 1, §48 (COR). 2011, c. 433, §1 (AMD). 2015, c. 215, §§2-4 (AMD).



33 §1954. Property in safekeeping depository or held by landlord or state institution

1. Contents of safe deposit box or other safekeeping depository. Tangible property held in a safe deposit box or other safekeeping depository in this State in the ordinary course of the holder's business and proceeds resulting from the sale of the property permitted by other law are presumed abandoned if the property and proceeds remain unclaimed by the owner for more than 3 years after expiration of the lease or rental period on the box or other depository.

[ 2003, c. 20, Pt. T, §23 (AMD) .]

2. Property held by landlords.

[ 2009, c. 566, §25 (RP) .]

3. Property held by state institutions. Tangible property, other than prescription drugs, held by an institution under the control of the Department of Health and Human Services or the Department of Corrections that has been left by a patient or inmate is presumed abandoned if it is not claimed within one year after the patient's or inmate's discharge from or death while residing in the institution. Prescription drugs held by an institution under the control of the Department of Health and Human Services or the Department of Corrections that are left by a patient or inmate are presumed abandoned upon the death of the patient or inmate or if the drugs are not claimed within 30 days of the patient's or inmate's discharge from the institution.

A. Tangible property other than prescription drugs presumed abandoned under this subsection may be sold by the head of the institution at public auction.

(1) At least 14 days prior to the sale, the head of the institution shall give notice to the owner:

(i) Either personally or by certified mail; or

(ii) If that notice cannot be given after one reasonable attempt to do so, by publication in a newspaper of general circulation in the county in which the institution is located.

The notice must give a description of the property, the institution at which it was left, the time and place of the sale and the right to claim the property.

(2) The owner may claim this property at any time prior to the actual sale.

(3) After sale, the head of the institution shall record the name of the owner prior to the sale, a description of the property, the institution at which it was left and the proceeds of the sale.

(4) The proceeds of the sale and the records of the sale must be reported and delivered to the administrator in the same manner as property presumed abandoned is reported and delivered. [1999, c. 294, §1 (NEW).]

B. Prescription drugs that are presumed abandoned under this subsection must be disposed of in accordance with rules established by the Board of Commissioners of the Profession of Pharmacy. [1999, c. 294, §1 (NEW).]

[ 1999, c. 294, §1 (NEW); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF). 1999, c. 294, §1 (RPR). 2001, c. 354, §3 (AMD). 2003, c. 20, §T23 (AMD). 2003, c. 303, §2 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 566, §25 (AMD).



33 §1954-A. Retention of property with historic value

1. Historic significance. The administrator may retain any tangible property delivered to the administrator, if the property has exceptional historic significance. The historic significance must be certified by the administrator with advice from the State Historian, the State Archivist, the State Librarian and the Director of the Maine State Museum. A statement of the appraised value of the property must be filed with the certification. Historic property retained under this subsection must be stored or displayed at the Maine State Museum, the Maine State Library or other suitable locations.

[ 1999, c. 294, §2 (NEW) .]

2. Owner's property rights. Nothing in this section affects the right of the owner to recover the property or its value.

[ 1999, c. 294, §2 (NEW) .]

SECTION HISTORY

1999, c. 294, §2 (NEW).



33 §1954-B. United States savings bonds

1. Presumed abandoned in this State. Notwithstanding section 1953, subsection 1, paragraph K and sections 1963, 1970 and 1976, a United States savings bond subject to this chapter or held or owing in this State by any person is presumed abandoned in this State if:

A. The last known address of the owner of the United States savings bond is in this State; and [2015, c. 215, §5 (NEW).]

B. The United States savings bond has remained unclaimed for 3 years after its date of final maturity. [2015, c. 215, §5 (NEW).]

[ 2015, c. 215, §5 (NEW) .]

2. Escheat; procedure. United States savings bonds that are presumed abandoned and unclaimed under subsection 1, including bonds in the possession of the administrator, and those lost, stolen or destroyed bonds registered to persons with last known addresses in this State, escheat to the State 3 years after the bonds are presumed abandoned, and all property rights and legal title to and ownership of the United States savings bonds, including all rights, powers and privileges of survivorship of any owner, co-owner or beneficiary, vest solely in the State according to the following procedure.

A. Within 180 days after the 3-year period in this subsection has passed, if no claim has been filed in accordance with this chapter for the United States savings bonds, the administrator shall commence a civil action in the Kennebec County Superior Court or in any other court of competent jurisdiction for a determination that the United States savings bonds escheat to the State. The administrator may postpone the bringing of such an action until sufficient United States savings bonds have accumulated in the administrator's custody to justify the expense of such a proceeding. [2015, c. 215, §5 (NEW).]

B. The administrator shall make service by publication of the civil action in accordance with Maine Rules of Civil Procedure, Rule 4 and Title 1, sections 601 and 603. [2015, c. 215, §5 (NEW).]

C. If no person files a claim or appears at the hearing to substantiate a claim or if the court determines that a claimant is not entitled to the property claimed by the claimant, the court, if satisfied by evidence that the administrator has substantially complied with the laws of this State, shall enter a judgment that the United States savings bonds have escheated to the State and all property rights and legal title to and ownership of the United States savings bonds, including all rights, powers and privileges of survivorship of any owner, co-owner or beneficiary, vest solely in the State. [2015, c. 215, §5 (NEW).]

D. The administrator shall redeem the United States savings bonds escheated to the State. When the escheated proceeds have been recovered by the administrator, the administrator shall first pay all costs incident to the collection and recovery of the proceeds from the redemption of the United States savings bonds and then promptly deposit the remaining balance of the proceeds in the Unclaimed Property Fund under section 1964 to be distributed in accordance with law. [2015, c. 215, §5 (NEW).]

[ 2015, c. 215, §5 (NEW) .]

3. Claims after escheat. Notwithstanding sections 1966 and 1967, any person making a claim for a United States savings bond escheated to the State under this section may file a claim with the administrator. Upon being provided sufficient proof of the validity of the person's claim, the administrator may pay the claim and may subtract any expenses and costs incurred by the State in securing full title and ownership of the property by escheat. If payment has been made to a claimant, no action may be maintained by any other claimant or the State or any state officer for or on account of the funds.

[ 2015, c. 215, §5 (NEW) .]

SECTION HISTORY

2015, c. 215, §5 (NEW).



33 §1955. Rules for taking custody

Except as otherwise provided in this Act or by other statute of this State, property that is presumed abandoned, whether located in this or another state, is subject to the custody of this State if: [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

1. Apparent owner in this State. The last known address of the apparent owner, as shown on the records of the holder, is in this State;

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

2. Person entitled to property in this State. The records of the holder do not reflect the identity of the person entitled to the property, and it is established that the last known address of the person entitled to the property is in this State;

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

3. Person entitled or holder in this State. The records of the holder do not reflect the last known address of the apparent owner, and it is established that:

A. The last known address of the person entitled to the property is in this State; or [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

B. The holder is domiciled in this State or is a government or governmental subdivision, agency or instrumentality of this State and has not previously paid or delivered the property to the State of the last known address of the apparent owner or other person entitled to the property; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

4. Apparent owner in another state. The last known address of the apparent owner, as shown on the records of the holder, is in a state that does not provide for the escheat or custodial taking of the property and the holder is domiciled in this State or is a government or governmental subdivision, agency or instrumentality of this State or when the holder has failed to report or remit the property to the state of the last known address of the apparent owner, in which case the State may take custody of that property temporarily on behalf of the state of the last known address of the apparent owner;

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

5. Apparent owner in foreign country. The last known address of the apparent owner, as shown on the records of the holder, is in a foreign country and the holder is domiciled in this State or is a government or governmental subdivision, agency or instrumentality of this State;

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

6. Transaction in this State. The transaction out of which the property arose occurred in this State, the holder is domiciled in a state that does not provide for the escheat or custodial taking of the property and the last known address of the apparent owner or other person entitled to the property is unknown or is in a state that does not provide for the escheat or custodial taking of the property; or

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

7. Traveler's check. The property is a traveler's check or money order purchased in this State, or the issuer of the traveler's check or money order has its principal place of business in this State and the issuer's records show that the instrument was purchased in a state that does not provide for the escheat or custodial taking of the property or do not show the state in which the instrument was purchased.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1956. Dormancy charge

A holder may deduct from property presumed abandoned a charge imposed by reason of the owner's failure to claim the property within a specified time only if there is a valid and enforceable written contract between the holder and the owner under which the holder may impose the charge and the holder regularly imposes the charge, which is not regularly reversed or otherwise canceled. The amount of the deduction is limited to an amount that is not unconscionable. Nothing in this section prevents the holder from deducting fees or charges in lieu of those fees or charges related to the owner's failure to claim the property within a specified period of time when such fees or charges are deducted from the property before the date the property is presumed abandoned. [1999, c. 284, §6 (AMD).]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF). 1999, c. 284, §6 (AMD).



33 §1957. Burden of proof as to property evidenced by record of check or draft

A record of the issuance of a check, draft or similar instrument is prima facie evidence of an obligation. In claiming property from a holder who is also the issuer, the administrator's burden of proof as to the existence and amount of the property and its abandonment is satisfied by showing issuance of the instrument and passage of the requisite period of abandonment. Defenses of payment, satisfaction, discharge and want of consideration are affirmative defenses that must be established by the holder. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1958. Report of property presumed abandoned

1. Holder shall report. A holder of property presumed abandoned shall make a report to the administrator concerning the property.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

2. Report contents. The report must be verified and must contain:

A. A description of the property; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

B. Except with respect to a traveler's check or money order, the name, if known, and last known address, if any, and the social security number or taxpayer identification number, if readily ascertainable, of the apparent owner of property of the value of $50 or more; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

B-1. For a gift obligation or stored-value card, the address of the owner of the gift obligation or stored-value card. The address of the owner of the gift obligation or stored-value card is, for purposes of this chapter, presumed to be the address of the Treasurer of State unless the person who sells or issues the gift obligation or stored-value card obtains and maintains the address of the owner; [2003, c. 673, Pt. U, §2 (NEW).]

C. An aggregated amount of items valued under $50 each; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

D. In the case of an amount of $50 or more held or owing under an annuity or a life or endowment insurance policy, the full name and last known address of the annuitant or insured and of the beneficiary; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

E. In the case of property held in a safe deposit box or other safekeeping depository, an indication of the place where it is held and where it may be inspected by the administrator and any amounts owing to the holder; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

F. The date, if any, on which the property became payable, demandable or returnable and the date of the last transaction with the apparent owner with respect to the property; and [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

G. Other information that the administrator by rule prescribes as necessary for the administration of this Act. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

[ 2003, c. 673, Pt. U, §2 (AMD) .]

3. Former names. If a holder of property presumed abandoned is a successor to another person who previously held the property for the apparent owner or the holder has changed its name while holding the property, the holder shall file with the report its former names, if any, and the known names and addresses of all previous holders of the property.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

4. Filing period. The report must be filed each year:

A. Before May 1st for amounts owed under life insurance policies, gift obligations and stored-value cards reportable as of the end of the preceding calendar year; and [2005, c. 12, Pt. GG, §2 (NEW).]

B. Before November 1st for all property not included in paragraph A reportable as of the end of the preceding state fiscal year ending June 30th. [2005, c. 12, Pt. GG, §2 (NEW).]

[ 2005, c. 12, Pt. GG, §2 (AMD) .]

5. Written notice to apparent owner. The holder of property presumed abandoned shall send written notice to the apparent owner, not more than 120 days or less than 60 days before filing the report, stating that the holder is in possession of property subject to this Act, if:

A. The holder has in its records an address for the apparent owner that the holder's records do not disclose to be inaccurate; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

B. The claim of the apparent owner is not barred by a statute of limitations; and [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

C. The value of the property is $50 or more. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

6. Extension; termination of accrual. Before the date for filing the report, the holder of property presumed abandoned may request the administrator to extend the time for filing the report. The administrator may grant the extension for good cause. The holder, upon receipt of the extension, may make an interim payment on the amount the holder estimates will ultimately be due, which terminates the accrual of additional interest on the amount paid.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

7. Affidavit of compliance. The holder of property presumed abandoned shall file with the report an affidavit stating that the holder has complied with subsection 5.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF). 2003, c. 20, §T24 (AMD). 2003, c. 673, §U2 (AMD). 2005, c. 12, §GG2 (AMD).



33 §1959. Payment or delivery of property presumed abandoned

1. Payment or delivery. Except for property held in a safe deposit box or other safekeeping depository, upon filing the report required by section 1958, the holder of property presumed abandoned shall pay, deliver or cause to be paid or delivered to the administrator the property described in the report as unclaimed, but if the property is an automatically renewable deposit and a penalty or forfeiture in the payment of interest would result, the time for compliance is extended until a penalty or forfeiture would no longer result. Tangible property held in a safe deposit box or other safekeeping depository may not be delivered to the administrator until 120 days after filing the report required by section 1958.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

2. Security or security entitlement. If the property reported to the administrator is a security or security entitlement under Title 11, Article 8, the administrator is an appropriate person to make an indorsement, instruction or entitlement order on behalf of the apparent owner to invoke the duty of the issuer or its transfer agent or the securities intermediary to transfer or dispose of the security or the security entitlement in accordance with Title 11, Article 8.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

3. Certificated security. If the holder of property reported to the administrator is the issuer of a certificated security, the administrator has the right to obtain a replacement certificate pursuant to Title 11, section 8-405, but an indemnity bond is not required.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

4. Liability and indemnification. An issuer, the holder and any transfer agent or other person acting pursuant to the instructions of and on behalf of the issuer or holder in accordance with this section is not liable to the apparent owner and must be indemnified against claims of any person in accordance with section 1961.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF). 2003, c. 20, §T25 (AMD).



33 §1960. Notice and publication of unclaimed property

1. Publication. The administrator shall publish a notice no later than November 30th of the year next following the year in which unclaimed property has been paid or delivered to the administrator. The advertisement must be in a form that, in the judgment of the administrator, is likely to attract the attention of the apparent owner of the unclaimed property. The form must contain:

A. The name of each person appearing to be the owner of the property, as set forth in the report filed by the holder; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

B. The last known address or location of each person appearing to be the owner of the property, if an address or location is set forth in the report filed by the holder; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

C. A statement explaining that property of the owner is presumed to be abandoned and has been taken into the protective custody of the administrator; and [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

D. A statement that information about the property and its return to the owner is available to a person having a legal or beneficial interest in the property, upon request to the administrator. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

[ 2011, c. 477, Pt. H, §1 (AMD) .]

2. Publication not required. The administrator is not required to advertise the name and address or location of an owner of property having a total value less than $250 or information concerning a traveler's check, money order or similar instrument.

[ 2003, c. 20, Pt. T, §26 (AMD) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF). 2003, c. 20, §T26 (AMD). 2011, c. 477, Pt. H, §1 (AMD).



33 §1961. Custody by state; recovery by holder; defense of holder

1. Good faith. In this section, payment or delivery is made in "good faith" if:

A. Payment or delivery was made in a reasonable attempt to comply with this Act; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

B. The holder was not then in breach of a fiduciary obligation with respect to the property and had a reasonable basis for believing, based on the facts then known, that the property was presumed abandoned; and [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

C. There is no showing that the records under which the payment or delivery was made did not meet reasonable commercial standards of practice. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

2. Custody of property. Upon payment or delivery of property to the administrator, the State assumes custody and responsibility for the safekeeping of the property. A holder who pays or delivers property to the administrator in good faith is relieved of all liability arising thereafter with respect to the property.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

3. Reimbursement. A holder who has paid money to the administrator pursuant to this Act may subsequently make payment to a person reasonably appearing to the holder to be entitled to payment. Upon a filing by the holder of proof of payment and proof that the payee was entitled to the payment, the administrator shall promptly reimburse the holder for the payment without imposing a fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a traveler's check or money order, the holder must be reimbursed upon filing proof that the instrument was duly presented and that payment was made to a person who reasonably appeared to be entitled to payment. The holder must be reimbursed for payment made even if the payment was made to a person whose claim was barred under section 1970, subsection 1.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

4. Reclaim of property. A holder who has delivered property other than money to the administrator pursuant to this Act may reclaim the property if it is still in the possession of the administrator without paying any fee or other charge upon filing proof that the apparent owner has claimed the property from the holder.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

5. Proof. The administrator may accept a holder's affidavit as sufficient proof of the holder's right to recover money and property under this section.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

6. Liability on competing claims. If a holder pays or delivers property to the administrator in good faith and thereafter another person claims the property from the holder or another State claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the administrator, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim resulting from payment or delivery of the property to the administrator.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

7. Reimbursement of costs. Property removed from a safe deposit box or other safekeeping depository is received by the administrator subject to the holder's right to be reimbursed for the cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges. The administrator shall reimburse the holder out of the proceeds remaining after deducting the expense incurred by the administrator in selling the property.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1962. Crediting of dividends, interest and increments to owner's account

If property other than money is delivered to the administrator under this Act, the owner is entitled to receive from the administrator any income or gain realized or accruing on the property at or before liquidation or conversion of the property into money. If the property was an interest bearing demand, savings or time deposit, including a deposit that is automatically renewable, the administrator shall pay interest at the current rate or any lesser rate the property earned while in the possession of the holder. Interest begins to accrue when the property is delivered to the administrator and ceases on the earlier of the expiration of 10 years after delivery or the date on which payment is made to the owner. Interest on interest bearing property is not payable for any period before January 1, 1998, unless authorized by law superseded by this Act. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1963. Public sale of unclaimed property

1. Highest bidder. Except as otherwise provided in this section, the administrator may sell unclaimed property anytime 90 days or more after it has been advertised pursuant to section 1960. The sale must be to the highest bidder at public sale at a location in the State or via electronic medium available to citizens of the State that, in the judgment of the administrator, affords the most favorable market for the property. The administrator may decline the highest bid and reoffer the property for sale if the administrator considers the bid to be insufficient. The administrator need not offer the property for sale if the administrator considers that the probable cost of sale will exceed the proceeds of the sale. A sale held under this section must be preceded by a single publication of notice, at least 3 weeks before sale, in a newspaper of general circulation in the State.

[ 2001, c. 714, Pt. X, §1 (AMD) .]

2. Securities. Securities listed on an established stock exchange must be sold at prices prevailing on the exchange at the time of sale. Other securities may be sold over the counter at prices prevailing at the time of sale or by any reasonable method selected by the administrator. If securities are sold by the administrator before the expiration of one year after their delivery to the administrator, a person making a claim under this Act before the end of the one-year period is entitled to the proceeds of the sale of the securities or the market value of the securities at the time the claim is made, whichever is greater, plus dividends, interest and other increments thereon up to the time the claim is made, less any deduction for expenses of sale. A person making a claim under this Act after the expiration of the one-year period is entitled to receive the securities delivered to the administrator by the holder, if they still remain in the custody of the administrator, or the net proceeds received from sale and is not entitled to receive any appreciation in the value of the property occurring after delivery to the administrator, except in a case of intentional misconduct or malfeasance by the administrator.

Notwithstanding this subsection, the administrator may sell the securities of any single issue whose custodial costs are likely to exceed its value anytime 90 days or more after they have been advertised pursuant to section 1960. A person making a claim under this Act after these securities have been sold is only entitled to the net proceeds received from the sale.

[ 2001, c. 714, Pt. X, §1 (AMD) .]

3. Property free of claims. A purchaser of property at a sale conducted by the administrator pursuant to this Act takes the property free of all claims of the owner or previous holder and of all persons claiming through or under them. The administrator shall execute all documents necessary to complete the transfer of ownership.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF). 2001, c. 714, §X1 (AMD). 2003, c. 20, §T27 (AMD).



33 §1964. Deposit of funds

1. Deposit of funds; Unclaimed Property Fund; records. The administrator shall promptly deposit in the Unclaimed Property Fund of this State all funds received under this Act, including the proceeds from the sale of unclaimed property under section 1963. The Unclaimed Property Fund is a permanent account and may not lapse, but must be carried forward. The administrator shall record the name and last known address of each person appearing from the holders' reports to be entitled to the property and the name and last known address of each insured person or annuitant and beneficiary and with respect to each policy or annuity listed in the report of an insurance company, its number, the name of the company and the amount due.

[ 2003, c. 20, Pt. T, §28 (AMD) .]

2. Authorized expenditures; transfer of funds. The administrator may deduct:

A. Expenses of sale of unclaimed property; [2003, c. 20, Pt. T, §28 (AMD).]

B. Costs of mailing and publication in connection with unclaimed property; [2003, c. 20, Pt. T, §28 (AMD).]

C. Reasonable service charges; [2003, c. 20, Pt. T, §28 (AMD).]

D. Expenses incurred in examining records of holders of property and in collecting the property from those holders; and [2003, c. 20, Pt. T, §28 (AMD).]

E. Personal service expenditures for the unclaimed property manager. [2003, c. 20, Pt. T, §28 (NEW).]

At the end of each year or more often, the administrator shall transfer to the General Fund all money in the Unclaimed Property Fund that is in excess of $500,000.

[ 2003, c. 20, Pt. T, §28 (AMD) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF). 2003, c. 20, §T28 (AMD).



33 §1965. Claim of another state to recover property

1. Requirements. After property has been paid or delivered to the administrator under this Act, another state may recover the property if:

A. The property was paid or delivered to the custody of this State because the records of the holder did not reflect a last known location of the apparent owner within the borders of the other state and the other state establishes that the apparent owner or other person entitled to the property was last known to be located within the borders of that state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

B. The property was paid or delivered to the custody of this State because the laws of the other state did not provide for the escheat or custodial taking of the property and, under the laws of that state subsequently enacted, the property has escheated or become subject to a claim of abandonment by that state; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

C. The records of the holder were erroneous in that they did not accurately identify the owner of the property and the last known location of the owner within the borders of another state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

D. The property was subjected to custody by this State under section 1955, subsection 6 and under the laws of the state of domicile of the holder the property has escheated or become subject to a claim of abandonment by that state; or [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

E. The property is a sum payable on a traveler's check, money order or similar instrument that was purchased in the other state and delivered into the custody of this State under section 1955, subsection 7 and under the laws of the other state the property has escheated or become subject to a claim of abandonment by that state. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

2. Prescribed form. A claim of another state to recover escheated or unclaimed property must be presented in a form prescribed by the administrator who shall decide the claim within 90 days after it is presented. The administrator shall allow the claim upon determining that the other state is entitled to the unclaimed property under subsection 1.

[ 2003, c. 20, Pt. T, §29 (AMD) .]

3. Liability. The administrator shall require another state, before recovering property under this section, to agree to indemnify this State and its officers and employees against any liability on a claim to the property.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF). 2003, c. 20, §T29 (AMD).



33 §1966. Filing claim with administrator; handling of claims by administrator

1. Claim. A person, excluding another state, claiming property paid or delivered to the administrator may file a claim on a form prescribed by the administrator and verified by the claimant.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

2. Notice. Within 90 days after a claim is filed, the administrator shall allow or deny the claim and give written notice of the decision to the claimant. If the claim is denied, the administrator shall inform the claimant of the reasons for the denial and specify the additional evidence that is required before the claim will be allowed. The claimant may then file a new claim with the administrator or maintain an action under section 1967.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

3. Amount payable to claimant. Within 30 days after a claim is allowed, the property or the net proceeds of a sale of the property must be delivered or paid by the administrator to the claimant, together with any dividend, interest or other increment to which the claimant is entitled under sections 1962 and 1963.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

4. Increments. A holder who pays the owner for property that has been delivered to the State and, which, if claimed from the administrator by the owner would be subject to an increment under sections 1962 and 1963, may recover from the administrator the amount of the increment.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1967. Action to establish claim

A person aggrieved by a decision of the administrator or whose claim has not been acted upon within 90 days after its filing may maintain an original action to establish the claim in the Superior Court of Kennebec County naming the administrator as a defendant. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1968. Election to take payment or delivery

1. Value. The administrator may decline to receive property reported under this Act that the administrator considers to have a value less than the expenses of notice and sale.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

2. Delivery before property presumed abandoned. A holder, with the written consent of the administrator and upon conditions and terms prescribed by the administrator, may report and deliver property before the property is presumed abandoned. Property so delivered must be held by the administrator and is not presumed abandoned until it otherwise is presumed abandoned under this Act.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1969. Destruction or disposition of property having no substantial commercial value; immunity from liability

If the administrator determines after investigation that property delivered under this Act has no substantial commercial value, the administrator may destroy or otherwise dispose of the property at any time. An action or proceeding may not be maintained against the State or any officer or against the holder for, or on account of, an act of the administrator under this section except for intentional misconduct or malfeasance. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1970. Periods of limitation

1. Effect of time periods. The expiration, before or after January 1, 1998, of a period of limitation on the owner's right to receive or recover property, whether specified by contract, statute or court order, does not preclude the property from being presumed abandoned or affect a duty to file a report or to pay or deliver or transfer property to the administrator as required by this Act.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

2. Ten-year limitation. An action or proceeding may not be maintained by the administrator to enforce this Act in regard to the reporting, delivery or payment of property more than 10 years after the holder specifically identified the property in a report filed with the administrator or gave express notice to the administrator of a dispute regarding the property. In the absence of such a report or other express notice, the period of limitation is tolled. The period of limitation is also tolled by the filing of a report that is fraudulent.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1971. Requests for reports and examination of records

1. Report. The administrator may require a person who has not filed a report or a person who the administrator believes has filed an inaccurate, incomplete or false report to file a verified report in a form specified by the administrator. The report must state whether the person is holding property reportable under this Act, describe property not previously reported or as to which the administrator has made inquiry, and specifically identify and state the amounts of property that may be in issue.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

2. Examination of records. The administrator, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with this Act. The administrator may conduct the examination even if the person believes it is not in possession of any property that must be reported, paid or delivered under this Act. The administrator may contract with any other person to conduct the examination on behalf of the administrator.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

3. Examination of business association records. The administrator at reasonable times may examine the records of an agent, including a dividend disbursing agent or transfer agent, of a business association or financial association that is the holder of property presumed abandoned if the administrator has given the notice required by subsection 2 to both the association or organization and the agent at least 90 days before the examination.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

4. Confidentiality and use of documents and working papers. Information derived from annual reports from holders or otherwise communicated to the administrator or the administrator's agents concerning unclaimed property is confidential and not available for public inspection to the extent the administrator finds necessary to protect the interests of the holder, the owner, this State and the public welfare. Documents and working papers obtained or compiled by the administrator or the administrator's agents, employees or designated representatives in the course of conducting an examination are confidential and are not public records, but the documents and papers may be:

A. Used by the administrator in the course of an action to collect unclaimed property or otherwise enforce this Act; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

B. Used in joint examinations conducted with or pursuant to an agreement with another state, the Federal Government or any other governmental subdivision, agency, or instrumentality; [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

C. Produced pursuant to subpoena or court order; or [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

D. Disclosed to the abandoned or unclaimed property office of another state for that state's use in circumstances equivalent to those described in this subsection, if the other state is bound to keep the documents and papers confidential. [2003, c. 20, Pt. T, §30 (AMD).]

[ 2003, c. 20, Pt. T, §30 (AMD) .]

5. Cost. If an examination of the records of a person results in the disclosure of property reportable under this Act, the administrator may assess the cost of the examination against the holder at the rate of $200 a day for each examiner, or a greater amount that is reasonable and was incurred, but the assessment may not exceed the value of the property found to be reportable. The cost of an examination made pursuant to subsection 3 may be assessed only against the business association or financial organization.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

6. Insufficient records. If, after January 1, 1998, a holder does not maintain the records required by section 1972 and the records of the holder available for the periods subject to this Act are insufficient to permit the preparation of a report, the administrator may require the holder to report and pay to the administrator the amount the administrator reasonably estimates, on the basis of any available records of the holder or by any other reasonable method of estimation, should have been but was not reported.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF). 2003, c. 20, §T30 (AMD).



33 §1972. Retention of records

1. Holder of property. Except as otherwise provided in subsection 2, a holder required to file a report under section 1958 shall maintain the records containing the information required to be included in the report for 10 years after the holder files the report, unless a shorter period is provided by rule of the administrator.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

2. Business association or financial organization. A business association or financial organization that sells, issues or provides to others for sale or issue in this State traveler's checks, money orders or similar instruments other than 3rd-party bank checks, on which the business association or financial organization is directly liable, shall maintain a record of the instruments while they remain outstanding, indicating the state and date of issue, for 3 years after the holder files the report.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1973. Enforcement

The administrator may maintain an action in this State or another state to enforce this Act. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1974. Interstate agreements and cooperation; joint and reciprocal actions with other states

1. Agreements with other states. The administrator may enter into an agreement with another state to exchange information relating to unclaimed property or its possible existence. The agreement may permit the other state, or another person acting on behalf of a state, to examine records as authorized in section 1971. The administrator by rule may require the reporting of information needed to enable compliance with an agreement made under this section and prescribe the form.

[ 2003, c. 20, Pt. T, §31 (AMD) .]

2. Enforcement. The administrator may join with another state to seek enforcement of this Act against any person who is or may be holding property reportable under this Act.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

3. Actions. At the request of another state, the Attorney General of this State may maintain an action on behalf of the other state to enforce, in this State, the unclaimed property laws of the other state against a holder of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the Attorney General in maintaining the action.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

4. Actions in other states. The administrator may request that the attorney general of another state or another attorney commence an action in the other state on behalf of the administrator. With the approval of the Attorney General of this State, the administrator may retain any other attorney to commence an action in this State on behalf of the administrator. This State shall pay all expenses, including attorney's fees, in maintaining an action under this subsection. With the administrator's approval, the expenses and attorney's fees may be paid from money received under this Act. The administrator may agree to pay expenses and attorney's fees based in whole or in part on a percentage of the value of any property recovered in the action. Any expenses or attorney's fees paid under this subsection may not be deducted from the amount that is subject to the claim by the owner under this Act.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF). 2003, c. 20, §T31 (AMD).



33 §1975. Interest and penalties

1. Interest; penalty. A holder who fails to report, pay or deliver property within the time prescribed by this Act shall pay to the administrator interest at the annual rate of 18% or 10% above the annual rate of discount in effect on the date the property should have been paid or delivered for the most recent issue of 52-week United States Treasury bills on the property or value thereof from the date the property should have been reported, paid or delivered.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

2. Failure to perform duties. Except as otherwise provided in subsection 3, a holder who fails to report, pay or deliver property within the time prescribed by this Act, or fails to perform other duties imposed by this Act, shall pay to the administrator, in addition to interest as provided in subsection 1, a civil penalty of $200 for each day the report, payment or delivery is withheld or the duty is not performed, up to a maximum of $5,000.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

3. Willful failure to perform duties. A holder who willfully fails to report, pay or deliver property within the time prescribed by this Act, or willfully fails to perform other duties imposed by this Act, shall pay to the administrator, in addition to interest as provided in subsection 1, a civil penalty of $1,000 for each day the report, payment or delivery is withheld or the duty is not performed, up to a maximum of $25,000, plus 25% of the value of any property that should have been but was not reported.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

4. Fraudulent report. A holder who makes a fraudulent report shall pay to the administrator, in addition to interest as provided in subsection 1, a civil penalty of $1,000 for each day from the date a report under this Act was due, up to a maximum of $25,000, plus 25% of the value of any property that should have been but was not reported.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

5. Waiver. The administrator for good cause may waive, in whole or in part, interest under subsection 1 and penalties under subsections 2 and 3 and shall waive penalties if the holder acted in good faith and without negligence.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1976. Agreements to locate property

1. Agreements within 24 months. An agreement by an owner, the primary purpose of which is to locate, deliver, recover or assist in the recovery of property that is presumed abandoned is void and unenforceable if it was entered into during the period commencing on the date the property was presumed abandoned and extending to a time that is 24 months after the date the property is paid or delivered to the administrator. This subsection does not apply to an owner's agreement with an attorney to file a claim as to identified property or contest the administrator's denial of a claim.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

2. Agreement requirements. An agreement by an owner, the primary purpose of which is to locate, deliver, recover or assist in the recovery of property is enforceable only if the agreement is in writing, clearly sets forth the nature of the property and the services to be rendered, is signed by the apparent owner and states the value of the property before and after the fee or other compensation has been deducted.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

3. Mineral proceeds. If an agreement covered by this section applies to mineral proceeds and the agreement contains a provision to pay compensation that includes a portion of the underlying minerals or any mineral proceeds not then presumed abandoned, the provision is void and unenforceable.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

4. Unconscionable compensation. An agreement covered by this section that provides for compensation that is unconscionable is unenforceable except by the owner. An owner who has agreed to pay compensation that is unconscionable, or the administrator on behalf of the owner, may maintain an action to reduce the compensation to a conscionable amount. The court may award reasonable attorney's fees to an owner who prevails in the action.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

5. Other grounds not precluded. This section does not preclude an owner from asserting that an agreement covered by this section is invalid on grounds other than unconscionable compensation.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

6. Limitation on fees or compensation. Fees or compensation under agreements made more than 24 months but less than 36 months after the date the property is paid or delivered to the administrator may not exceed 15%.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

7. Unfair trade practice. A person who makes a claim for compensation in violation of this section commits an unfair trade practice in violation of Title 5, section 207.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1977. Foreign transactions

This Act does not apply to property held, due and owing in a foreign country and arising out of a foreign transaction. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1978. Transitional provisions

1. Property not covered by prior laws. An initial report filed under this Act for property that was not required to be reported before January 1, 1998, but which is subject to this Act, must include all items of property that would have been presumed abandoned during the 10-year period next preceding the effective date of this Act as if this Act had been in effect during that period.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

2. Applicable provisions. This Act does not relieve a holder of a duty that arose before January 1, 1998 to report, pay, or deliver property. Except as otherwise provided in section 1970, subsection 2, a holder who did not comply with the law in effect before the effective date of this Act is subject to the applicable provisions for enforcement and penalties which then existed, which are continued in effect for the purpose of this section.

[ 1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1979. Rules

The administrator may adopt rules pursuant to the Maine Administrative Procedure Act necessary to carry out this Act. Rules adopted under this section are routine technical rules under Title 5, chapter 375, subchapter II-A. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).



33 §1980. Uniformity of application and construction

This Act must be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Act among states enacting it. [1997, c. 508, Pt. A, §2 (NEW); 1997, c. 508, Pt. A, §3 (AFF).]

SECTION HISTORY

1997, c. 508, §A2 (NEW). 1997, c. 508, §A3 (AFF).






Chapter 43: PLACEMENT OF EQUIPMENT ON PRIVATE PROPERTY

33 §2001. Placement of cameras and electronic surveillance equipment on private property

1. Prohibition. A person may not place a camera or electronic surveillance equipment that records images or data of any kind while unattended outside on the private property of another without the written consent of the landowner, unless the placement is pursuant to a warrant.

[ 2013, c. 382, §1 (NEW) .]

2. Labeling. A person who places a camera or electronic surveillance equipment described in subsection 1 on the private property of another with the written consent of the landowner or pursuant to a warrant shall label the camera or electronic surveillance equipment with that person's name and contact information.

[ 2013, c. 382, §1 (NEW) .]

3. Remove or disable. A landowner may remove or disable a camera or electronic surveillance equipment placed on the landowner's private property in violation of this section.

[ 2013, c. 382, §1 (NEW) .]

4. Exceptions. This section does not prohibit the following:

A. The use of a camera to deter theft or vandalism of a motor vehicle when the motor vehicle is temporarily parked; or [2013, c. 382, §1 (NEW).]

B. The use of implanted or attached electronic devices to identify, monitor and track animals. [2013, c. 382, §1 (NEW).]

[ 2013, c. 382, §1 (NEW) .]

5. Penalty. A person who violates this section commits a civil violation for which a fine of not more than $500 may be adjudged.

[ 2013, c. 382, §1 (NEW) .]

SECTION HISTORY

2013, c. 382, §1 (NEW).









TITLE 34: PUBLIC INSTITUTIONS AND CORRECTIONS

Part 1: GENERAL PROVISIONS

Chapter 1: DEPARTMENT OF MENTAL HEALTH AND CORRECTIONS

34 §1. Administration; personnel (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 184, (AMD). 1967, c. 391, §4 (AMD). 1967, c. 490, §9 (AMD). 1969, c. 504, §47 (AMD). 1971, c. 350, §2 (AMD). P&SL 1973, c. 53, (AMD). 1973, c. 553, §3 (AMD). 1975, c. 175, (AMD). 1975, c. 495, §1 (AMD). 1975, c. 755, §§6,7 (AMD). 1975, c. 756, §§10,11 (AMD). 1975, c. 771, §§376,377 (AMD). 1975, c. 777, §11 (AMD). 1977, c. 59, §5 (AMD). 1977, c. 674, §28 (RPR). 1979, c. 32, (AMD). 1979, c. 235, (AMD). 1983, c. 459, §5 (RP).



34 §1-A. Office of Advocacy (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 495, §2 (NEW). 1975, c. 507, (NEW). 1975, c. 718, §2 (RP). 1983, c. 459, §5 (RP).



34 §1-B. Disclosure of information (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 718, §3 (NEW). 1979, c. 127, §§183,184 (AMD). 1979, c. 553, §3 (AMD). 1979, c. 663, §215 (AMD). 1983, c. 176, §A20 (AMD). 1983, c. 459, §5 (RP). 1987, c. 402, §A175 (RP).



34 §1-C. Access to and transfer of information (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 718, §3 (NEW). 1979, c. 663, §216 (AMD). 1983, c. 459, §5 (RP).



34 §1-D. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 718, §3 (NEW). 1983, c. 459, §5 (RP).



34 §2. General powers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 643, (AMD). 1983, c. 459, §5 (RP).



34 §3. Inspection of county jails; standards; transfer of prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 248, (AMD). 1969, c. 258, (AMD). 1975, c. 771, §378 (AMD). 1977, c. 510, §87 (AMD). 1983, c. 459, §5 (RP).



34 §4. Industrial and vocational training (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 11, (AMD). 1983, c. 459, §5 (RP).



34 §5. Employment on public works or service; escapes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 375, §1 (AMD). 1967, c. 391, §5 (AMD). 1969, c. 290, (AMD). 1971, c. 593, §22 (AMD). 1973, c. 460, §18 (AMD). 1973, c. 537, §40 (AMD). 1977, c. 696, §261 (AMD). 1983, c. 459, §5 (RP).



34 §6. Improper conduct of officers of institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §7. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 174, (AMD). 1975, c. 553, §2 (RPR). 1975, c. 770, §197 (RPR). 1979, c. 469, §1 (AMD). 1983, c. 459, §5 (RP).



34 §7-A. Administration of medication (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 497, §12 (NEW). 1983, c. 459, §5 (RP).



34 §8. Institutional officials may sue for State (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §9. Property abandoned by an inmate or patient (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 324, §1 (NEW). 1969, c. 133, (AMD). 1975, c. 771, §379 (AMD). 1979, c. 485, §3 (RPR). 1983, c. 459, §5 (RP).



34 §10. Injury or incapacity of employees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §123 (NEW). 1973, c. 788, §168 (AMD). 1975, c. 594, §8 (RP).



34 §11. Posting of political material in institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 761, §64 (NEW). 1983, c. 459, §5 (RP).



34 §12. Agreements with community agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 307, §2 (NEW). 1983, c. 459, §5 (RP).



34 §13. State Planning and Advisory Council on Developmental Disabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 42, §1 (NEW). 1983, c. 459, §5 (RP).



34 §14. Developmental day care services (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 703, §A81 (NEW). 1983, c. 459, §5 (RP).






Chapter 2: DEPARTMENT OF CORRECTIONS

34 §31. Legislative intent (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 493, §1 (NEW). 1983, c. 459, §5 (RP).



34 §32. Department of Corrections (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 493, §1 (NEW). 1983, c. 459, §5 (RP).



34 §33. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 493, §1 (NEW). 1983, c. 459, §5 (RP).



34 §34. Prison visits (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 382, (NEW). 1983, c. 459, §5 (RP). 1987, c. 402, §A175 (RP).






Chapter 3: BOARD OF VISITORS

34 §41. Membership; rights and recommendations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 313, (AMD). 1971, c. 610, §19 (AMD). 1973, c. 400, (AMD). 1977, c. 564, §127 (AMD). 1983, c. 316, §3 (AMD). 1983, c. 459, §5 (RP). 1983, c. 480, §B31 (AMD). 1987, c. 402, §A175 (RP).






Chapter 5: PUBLIC WAYS AND PARKING AREAS AT STATE INSTITUTIONS

34 §91. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §92. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §660 (AMD). 1983, c. 459, §5 (RP).



34 §93. Special police; powers and duties; cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §94. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §95. Fines (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §96. Offenses not covered by rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).






Chapter 7: ESCAPE, REMOVAL, EXAMINATION AND TRANSFER OF INMATES

34 §131. Rewards; department (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §132. -- Governor (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §380 (AMD). 1983, c. 459, §5 (RP).



34 §133. Aiding escape (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §55 (RP).



34 §134. Removal for contagious disease (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §135. Physical and mental examination of inmates (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 30, §1 (RPR). 1983, c. 459, §5 (RP).



34 §136. Transfer to other institution; original sentence continues (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 30, §2 (RP).



34 §136-A. Hospitalization for mental illness and mental retardation of persons in state penal, correctional and juvenile institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 30, §3 (NEW). P&SL 1973, c. 53, (AMD). 1973, c. 547, §§7-10 (AMD). 1973, c. 625, §233A (AMD). 1973, c. 716, §3 (AMD). 1975, c. 559, §4A (AMD). 1979, c. 541, §§A209,A210 (AMD). 1983, c. 459, §5 (RP).



34 §137. Tubercular inmates to sanatoriums (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §138. Cost of transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 195, §6 (AMD). 1967, c. 391, §6 (AMD). P&SL 1973, c. 53, (AMD). 1977, c. 114, §34 (RP).






Chapter 9: UNIFORM INTERSTATE COMPACT ON JUVENILES

Subchapter 1: COMPACT

34 §181. Findings and purposes -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §182. Existing rights and remedies -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §183. Definitions -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §96 (AMD). 1971, c. 598, §86 (AMD). 1979, c. 274, §7 (AMD). 1979, c. 541, §B44 (AMD). 1983, c. 459, §5 (RP).



34 §184. Return of runaways -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §185. Return of escapees and absconders -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §186. Voluntary return procedure -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §186-A. Rendition amendment -- Article VI-A (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 681, §36 (NEW). 1983, c. 459, §5 (RP).



34 §187. Cooperative supervision of probationers and parolees -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §188. Responsibility for costs -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §189. Detention practices -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §190. Supplementary agreements -- Article X (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §191. Acceptance of federal and other aid -- Article XI (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §192. Compact administrators -- Article XII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §193. Execution of compact -- Article XIII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §194. Renunciation -- Article XIV (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §195. Severability -- Article XV (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).






Subchapter 2: ADMINISTRATIVE PROVISIONS

34 §231. Action by Governor (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).









Chapter 11: YOUTH COMMUNITY ACTIVITIES SECTION

34 §251. Purpose and intent (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 489, §1 (NEW). 1973, c. 699, (RP).



34 §252. Coordinator (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 489, §1 (NEW). 1967, c. 544, §§84,85 (AMD). 1973, c. 699, (RP).



34 §253. Funds awarded (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 489, §1 (NEW). 1973, c. 699, (RP).






Chapter 11-A: JUVENILE DELINQUENCY PREVENTION AND REHABILITATION

34 §261. Responsibility of the Department of Mental Health and Corrections (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §2 (NEW). 1983, c. 459, §5 (RP).



34 §262. Functions of the Department of Mental Health and Mental Retardation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §2 (NEW). 1977, c. 664, §§49,50 (AMD). 1983, c. 176, §A21 (AMD). 1983, c. 459, §5 (RP). 1987, c. 402, §A175 (RP).



34 §263. Administrative plan for juvenile crime prevention and rehabilitation of adjudicated juveniles (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §2 (NEW). 1983, c. 176, §A22 (RP). 1983, c. 459, §5 (RP).



34 §264. Transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §2 (NEW). 1983, c. 459, §5 (RP).



34 §265. Contracts and agreements with public and private agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §2 (NEW). 1983, c. 459, §5 (RP).



34 §266. Directors of programs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §2 (NEW). 1983, c. 459, §5 (RP).



34 §267. Rules and Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §2 (NEW). 1983, c. 459, §5 (RP).



34 §268. Expenses for transporting children long distances (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §2 (NEW). 1983, c. 459, §5 (RP).



34 §269. Community conference committee (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §2 (NEW). 1977, c. 664, §51 (AMD). 1979, c. 541, §A211 (AMD). 1983, c. 459, §5 (RP).









Part 2: JAILS AND PRISONERS

Chapter 61: GENERAL PROVISIONS

34 §501. Aliens; report to immigration officer (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §7 (AMD). 1975, c. 756, §12 (AMD). 1983, c. 459, §5 (RP).



34 §502. -- certified copy of record to immigration officer (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §503. Sale of out-of-state prison-made goods prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §504. Convicts to labor; keeper; profits (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §262 (AMD). 1983, c. 459, §5 (RP).



34 §505. Infected prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §506. -- order for removal (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §507. Reduction of sentence (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 507, (NEW). 1983, c. 459, §5 (RP).






Chapter 62: BUREAU OF CORRECTIONS

34 §525. Establishment; purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 20, (NEW). 1969, c. 590, §66 (AMD). 1975, c. 756, §13 (AMD). 1983, c. 459, §5 (RP).



34 §525-A. Maine Correctional Advisory Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 583, (NEW). 1983, c. 459, §5 (RP).



34 §526. Director, duties; institutional heads (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 20, (NEW). 1975, c. 755, §8 (RPR). 1977, c. 78, §191 (AMD). 1977, c. 674, §29 (AMD). 1983, c. 459, §5 (RP).



34 §527. Rehabilitative and work release programs (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 264, (NEW). 1969, c. 171, (RPR). 1973, c. 381, (AMD). 1975, c. 499, §56 (AMD). 1977, c. 455, §4 (AMD). 1983, c. 459, §5 (RP).



34 §528. Halfway house; school tuition (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 488, §1 (NEW). 1975, c. 55, (AMD). 1975, c. 69, §3 (AMD). 1975, c. 492, §1 (AMD). 1983, c. 459, §5 (RP).



34 §529. Transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 193, (NEW). 1975, c. 492, §2 (NEW). 1975, c. 553, §3 (NEW). 1975, c. 623, §51H (AMD). 1975, c. 756, §14 (AMD). 1975, c. 756, §§15,16 (RP). 1975, c. 770, §§198,199 (RP). 1977, c. 78, §192 (AMD). 1977, c. 510, §88 (AMD). 1983, c. 459, §5 (RP).



34 §530. Reallocation of institutional appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 756, §17 (NEW). 1975, c. 770, §200 (NEW). 1983, c. 459, §5 (RP).



34 §531. Disciplinary action; conditions of solitary confinement and segregation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 756, §17 (NEW). 1975, c. 770, §200 (NEW). 1977, c. 564, §128 (RPR). 1983, c. 459, §5 (RP).






Chapter 62-A: STATE-WIDE CORRECTIONAL PROGRAM IMPROVEMENT

34 §535. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.I,1 (NEW). 1983, c. 459, §5 (RP).



34 §536. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.I,1 (NEW). 1977, c. 694, §661 (AMD). 1983, c. 459, §5 (RP).



34 §537. Special revenue account -- Correctional Program Improvement Fund (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.I,1 (NEW). 1983, c. 459, §5 (RP).






Chapter 63: STATE PRISON

Subchapter 1: PRISON OFFICIALS AND PERSONNEL

Article 1: WARDENS

34 §551. Warden; duties; deputy wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §552. Control of prison (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 397, §1 (AMD). 1977, c. 78, §193 (AMD). 1983, c. 459, §5 (RP).



34 §553. Service of process; command of guard; service of replevin writ; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §554. Warden may convey real estate (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §555. Sale of prison articles; security (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 341, (AMD). 1983, c. 459, §5 (RP). 1987, c. 402, §A175 (RP).



34 §556. Transport of prisoners to induction centers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §557. Warden exempt from arrest; procedure of creditor with execution (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §381 (AMD). 1983, c. 459, §5 (RP).



34 §558. Warden to keep arms and ammunition (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §559. Warden cares for convict's property (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).






Article 2: OFFICIALS GENERALLY

34 §591. Power of officers; uniforms (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 506, §2 (AMD). 1975, c. 385, §1 (AMD). 1983, c. 459, §5 (RP).



34 §592. Overseers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §593. Neglect of subordinate officers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §594. Officers suffering an escape or allowing convict to go at large (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §57 (RP).



34 §595. If resisted, officers shall use force (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 506, §3 (AMD). 1983, c. 459, §5 (RP).






Article 3: PHYSICIAN

34 §631. Appointment and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 397, §2 (AMD). 1983, c. 459, §5 (RP).






Article 4: CHAPLAIN

34 §661. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).









Subchapter 2: PRISONERS AND THEIR CONDUCT

34 §701. Forms of imprisonment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 397, §3 (RPR). 1979, c. 127, §185 (AMD). 1983, c. 459, §5 (RP).



34 §702. Commencement of term (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 397, §4 (RPR). 1983, c. 459, §5 (RP).



34 §703. Prisoners of United States received (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 110, (RPR). 1983, c. 459, §5 (RP).



34 §704. Attendance at funeral; deathbed visit (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 297, (RPR). 1979, c. 9, (AMD). 1983, c. 459, §5 (RP).



34 §705. Deduction of sentence; Board of Transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 210, (AMD). 1967, c. 133, (AMD). 1967, c. 391, §8 (AMD). 1969, c. 346, §1 (AMD). 1975, c. 492, §3 (AMD). 1975, c. 499, §58 (AMD). 1977, c. 671, §37 (AMD). 1983, c. 459, §5 (RP).



34 §706. Transportation of prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §707. Transfer of prisoners to federal penal institution (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 207, §§1,2 (AMD). 1983, c. 459, §5 (RP).



34 §708. Convicts enroute temporarily lodged in jails (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 756, §18 (AMD). 1975, c. 771, §382 (AMD). 1977, c. 696, §263 (AMD). 1983, c. 459, §5 (RP).



34 §709. Disciplinary action, solitary confinement (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 397, §5 (RPR). 1975, c. 553, §4 (RP).



34 §710. Assaulting officers; escape; prosecution (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 322, §1 (AMD). 1967, c. 391, §9 (AMD). 1969, c. 346, §2 (AMD). 1973, c. 625, §234 (AMD). 1973, c. 625, §289 (AMD). 1973, c. 647, (AMD). 1975, c. 492, §4 (AMD). 1975, c. 499, §59 (RP).



34 §710-A. Firearm (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §22 (NEW). 1971, c. 622, §124 (AMD). 1975, c. 492, §5 (AMD). 1979, c. 127, §186 (AMD). 1983, c. 459, §5 (RP).



34 §711. Punishment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 397, §6 (RP).



34 §712. Convicts; benefits on discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 506, §4 (AMD). 1975, c. 107, (AMD). 1983, c. 459, §5 (RP).






Subchapter 3: MISCELLANEOUS PROVISIONS

34 §751. Location; farms (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 505, (AMD). 1977, c. 78, §194 (AMD). 1983, c. 459, §5 (RP).



34 §752. Articles labeled (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §753. Rescue or aiding escape (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §60 (RP).



34 §753-A. -- firearm (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §23 (NEW). 1975, c. 499, §61 (RP).



34 §754. Aiding escaped convicts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §62 (RP).



34 §755. Contraband articles brought within prison (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 183, (RPR). 1969, c. 506, §5 (AMD). 1973, c. 75, (AMD). 1975, c. 499, §63 (RP).



34 §756. Application of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §125 (AMD). 1973, c. 582, §7 (AMD). 1975, c. 499, §64 (RP).



34 §757. Wages earned by prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 313, (NEW). 1983, c. 459, §5 (RP).



34 §758. Care of children of inmates and prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §17 (NEW). 1979, c. 733, §20 (AMD). 1983, c. 459, §5 (RP).









Chapter 65: MEN'S CORRECTIONAL CENTER

34 §801. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §10 (RPR). 1969, c. 192, §§4-6 (AMD). 1969, c. 346, §3 (AMD). 1971, c. 121, §§4-6 (AMD). 1973, c. 788, §169 (AMD). 1975, c. 538, §13 (RPR). 1975, c. 557, §1 (AMD). 1975, c. 756, §19 (RP).



34 §801-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §11 (NEW). 1969, c. 192, §7 (AMD). 1975, c. 538, §14 (AMD). 1975, c. 756, §19 (RP).



34 §802. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §12 (RPR). 1969, c. 192, §8 (AMD). 1969, c. 346, §4 (AMD). 1971, c. 121, §7 (AMD). 1971, c. 544, §118B (AMD). 1975, c. 499, §65 (RP). 1975, c. 538, §15 (AMD). 1975, c. 756, §19 (RP).



34 §803. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §13 (AMD). 1975, c. 756, §19 (RP).



34 §804. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §13 (AMD). 1975, c. 756, §19 (RP).



34 §805. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §13 (AMD). 1975, c. 756, §19 (RP).



34 §806. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §13 (AMD). 1975, c. 756, §19 (RP).



34 §807. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §13 (AMD). 1969, c. 346, §5 (RPR). 1969, c. 541, (AMD). 1975, c. 492, §6 (AMD). 1975, c. 499, §66 (RP). 1975, c. 756, §19 (RP).



34 §808. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §13 (AMD). 1969, c. 346, §6 (RP). 1975, c. 756, §19 (RP).



34 §808-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 346, §7 (NEW). 1971, c. 397, §7 (AMD). 1975, c. 756, §19 (RP).



34 §809. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 181, §1 (NEW). 1967, c. 391, §14 (RPR). 1975, c. 756, §19 (RP).



34 §810. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 346, §8 (NEW). 1975, c. 385, §2 (AMD). 1975, c. 756, §19 (RP).






Chapter 66: MAINE CORRECTIONAL CENTER

34 §811. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 756, §20 (NEW). 1979, c. 512, §44 (AMD). 1983, c. 459, §5 (RP).



34 §812. Placement; separation of sexes (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 756, §20 (NEW). 1983, c. 459, §5 (RP).



34 §813. Transfer of felons for security reasons, overcrowding or effective programming (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 756, §20 (NEW). 1983, c. 459, §5 (RP).



34 §814. Powers of officers; uniforms (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 756, §20 (NEW). 1983, c. 459, §5 (RP).



34 §815. Care of children of inmates and prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 756, §20 (NEW). 1979, c. 733, §21 (AMD). 1983, c. 459, §5 (RP).



34 §816. Land grants to the Department of Conservation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 756, §20 (NEW). 1983, c. 459, §5 (RP).






Chapter 67: WOMEN'S CORRECTIONAL CENTER

34 §851. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 305, (AMD). 1967, c. 391, §15 (RPR). 1967, c. 544, §86 (AMD). 1969, c. 192, §§9-11 (AMD). 1971, c. 121, §§8-10 (AMD). P&SL 1973, c. 221, §5 (AMD). 1973, c. 788, §170 (AMD). 1975, c. 538, §16 (RPR). 1975, c. 557, §2 (AMD). 1975, c. 756, §21 (RP).



34 §851-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §16 (NEW). 1967, c. 544, §87 (AMD). 1969, c. 192, §12 (AMD). P&SL 1973, c. 221, §6 (AMD). 1975, c. 538, §17 (AMD). 1975, c. 756, §21 (RP).



34 §852. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §17 (RP). 1975, c. 756, §21 (RP).



34 §853. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §18 (RPR). 1969, c. 192, §13 (AMD). 1971, c. 121, §11 (AMD). 1971, c. 544, §§118-C (AMD). 1973, c. 788, §171 (AMD). 1975, c. 499, §67 (RP). 1975, c. 538, §18 (AMD). 1975, c. 756, §21 (RP).



34 §854. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §19 (AMD). 1975, c. 756, §21 (RP).



34 §855. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §19 (AMD). 1975, c. 756, §21 (RP).



34 §856. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §19 (AMD). 1975, c. 756, §21 (RP).



34 §857. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §19 (AMD). 1975, c. 756, §21 (RP).



34 §858. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §19 (AMD). 1975, c. 756, §21 (RP).



34 §859. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §20 (RPR). P&SL 1973, c. 221, §7 (AMD). 1973, c. 625, §§235,236 (AMD). 1975, c. 499, §68 (RP). 1975, c. 756, §21 (RP).



34 §859-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 322, §2 (NEW). 1967, c. 391, §21 (RP). 1975, c. 756, §21 (RP).



34 §860. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §22 (AMD). 1975, c. 756, §21 (RP).



34 §861. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §22 (AMD). 1973, c. 221, §8 (RP). 1975, c. 756, §21 (RP).



34 §862. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §22 (AMD). 1975, c. 756, §21 (RP).



34 §863. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 181, §2 (NEW). 1965, c. 389, (NEW). 1965, c. 513, §71 (RP). 1967, c. 391, §23 (RPR). 1975, c. 756, §21 (RP).



34 §864. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §72 (NEW). 1967, c. 391, §24 (AMD). 1967, c. 544, §88 (AMD). 1969, c. 70, (AMD). 1969, c. 192, §14 (AMD). 1969, c. 485, §3 (AMD). 1973, c. 488, §2 (RP). 1975, c. 756, §21 (RP).



34 §865. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §25 (NEW). 1975, c. 499, §69 (RP). 1975, c. 756, §21 (RP).



34 §866. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 624, (NEW). 1975, c. 756, §21 (RP). 1975, c. 771, §383 (AMD).






Chapter 68: CHARLESTON CORRECTIONAL FACILITY

34 §871. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 382, (NEW). 1981, c. 493, §3 (AMD). 1981, c. 698, §170 (AMD). 1983, c. 459, §5 (RP).



34 §872. Transfer of inmates (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 382, (NEW). 1983, c. 459, §5 (RP).



34 §873. Powers of officers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 382, (NEW). 1983, c. 459, §5 (RP).



34 §874. Educational programs (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 382, (NEW). 1983, c. 459, §5 (RP).



34 §875. Employment on public works or services (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 382, (NEW). 1983, c. 459, §5 (RP).



34 §876. Escape (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 382, (NEW). 1983, c. 459, §5 (RP).






Chapter 69: COUNTY JAILS AND JAILERS

Subchapter 1: OFFICIALS AND PERSONNEL

34 §901. Custody of jail and prisoners; jailer (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 431, §18 (AMD). 1977, c. 650, §8 (AMD). 1981, c. 394, §9 (RPR). 1983, c. 459, §5 (RP).



34 §902. Jailer's duties when office of sheriff vacant (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §384 (AMD). 1983, c. 459, §5 (RP).



34 §903. Offices of jailer and sheriff vacant; appointment by county commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §904. Jailer to live in jail (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 67, §10 (RP).



34 §905. Jailer to return list of prisoners at each criminal session of court (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §906. Official papers filed and kept with calendar and delivered to successor (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §907. Sheriff answerable for delivery of prisoners to successors (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §908. Liability of sheriff for escape (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §909. Escape through insufficiency of jail; sum paid; reimbursed (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §910. Appointment of agent to defend county; execution (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §911. Liability of keeper and sheriff for escape (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §912. Administration of medication (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 674, (NEW). 1983, c. 459, §5 (RP).






Subchapter 2: PRISONERS AND THEIR CONDUCT

34 §951. Pay for labor of prisoners before sentence (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §952. Deductions from sentence (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 688, (AMD). 1975, c. 187, (AMD). 1977, c. 671, §38 (RP).



34 §952-A. Positions of trust for certain prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 380, (NEW). 1983, c. 144, (AMD). 1983, c. 459, §5 (RP). 1987, c. 402, §A175 (RP).



34 §953. Treatment of prisoners for debt and minors (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §954. Violations or furnishing liquor to prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §955. Federal prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §956. Prisoners to attend funerals (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §957. Disposal of body of person dying in jail (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §958. Record of persons committed (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §959. Assistance to discharged prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).






Subchapter 3: PRISON LABOR

34 §1001. Employment of prisoners generally (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 127, §187 (AMD). 1983, c. 459, §5 (RP).



34 §1002. Stonebreaking (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 457, §7 (RP).



34 §1003. Highway maintenance and repair (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 457, §7 (RP).



34 §1003-A. Charitable organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 375, §2 (NEW). 1983, c. 459, §5 (RP).



34 §1004. Application for labor (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 457, §8 (RP).



34 §1005. Voters' request for labor (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 127, §188 (RP).



34 §1006. Contracts subject to cancellation or suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 127, §189 (AMD). 1983, c. 459, §5 (RP).



34 §1007. Employment of county jail prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 150, (NEW). 1967, c. 544, §§89,90 (AMD). 1969, c. 136, (AMD). 1975, c. 293, §4 (AMD). 1975, c. 701, §18 (AMD). 1975, c. 740, §133 (AMD). 1977, c. 372, §1 (AMD). 1977, c. 455, §§5,6 (AMD). 1977, c. 564, §§128A,128B (AMD). 1979, c. 18, §1 (AMD). 1983, c. 459, §5 (RP).



34 §1008. Furloughs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 191, §2 (NEW). 1975, c. 740, §134 (AMD). 1983, c. 62, (AMD). 1983, c. 459, §5 (RP). 1987, c. 402, §A175 (RP).



34 §1009. Prisoner participation in municipal public works projects (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 372, §2 (NEW). 1979, c. 18, §§2,3 (AMD). 1983, c. 459, §5 (RP).






Subchapter 4: MISCELLANEOUS PROVISIONS

34 §1041. Examination of jails (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1042. Jails to be clean and healthful (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1043. Bible, books and instruction for prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1044. Supplies for jails; accounts audited (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1045. Cumberland commissioners annually advertise for supplies (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1046. Transfer of prisoners when jail unfit or insecure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 453, §1 (AMD). 1979, c. 215, (AMD). 1983, c. 459, §5 (RP).



34 §1047. Fines applied to building and repair of jail (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1048. Additional accommodations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).









Chapter 71: TOWN JAILS AND JAILERS

34 §1091. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 284, (RP).



34 §1092. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 284, (RP).



34 §1093. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 284, (RP).



34 §1094. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 284, (RP).



34 §1095. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 284, (RP).



34 §1141. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 284, (RP).



34 §1142. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 284, (RP).



34 §1143. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 284, (RP).



34 §1144. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 284, (RP).



34 §1145. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 284, (RP).



34 §1146. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 284, (RP).



34 §1147. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 284, (RP).



34 §1148. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 284, (RP).



34 §1149. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 284, (RP).



34 §1150. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 284, (RP).






Chapter 73: NEW ENGLAND INTERSTATE CORRECTIONS COMPACT

Subchapter 1: COMPACT

34 §1291. Purpose and policy -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1292. Definitions -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1293. Contracts -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1294. Procedures and rights -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1295. Acts not reviewable in receiving state; extradition -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1296. Federal aid -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1297. Entry into force -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1298. Withdrawal and termination -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1299. Other arrangements unaffected -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1300. Construction and severability -- Article X (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).






Subchapter 2: PROVISIONS RELATING TO COMPACT

34 §1341. Ratification (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1342. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1343. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 49, (AMD). 1983, c. 459, §5 (RP).









Chapter 74: INTERSTATE CORRECTIONS COMPACT

34 §1351. Purpose and policy -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 344, (NEW). 1983, c. 459, §5 (RP).



34 §1352. Definitions -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 344, (NEW). 1983, c. 459, §5 (RP).



34 §1353. Contracts -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 344, (NEW). 1983, c. 459, §5 (RP).



34 §1354. Procedures and rights -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 344, (NEW). 1983, c. 459, §5 (RP).



34 §1355. Acts not reviewable in receiving state; extradition -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 344, (NEW). 1983, c. 459, §5 (RP).



34 §1356. Federal aid -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 344, (NEW). 1983, c. 459, §5 (RP).



34 §1357. Entry into force -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 344, (NEW). 1983, c. 459, §5 (RP).



34 §1358. Withdrawal and termination -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 344, (NEW). 1983, c. 459, §5 (RP).



34 §1359. Other arrangements unaffected -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 344, (NEW). 1983, c. 459, §5 (RP).



34 §1360. Construction and severability -- Article X (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 344, (NEW). 1983, c. 459, §5 (RP).



34 §1361. Ratification (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 344, (NEW). 1983, c. 459, §5 (RP).



34 §1362. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 344, (NEW). 1983, c. 459, §5 (RP).



34 §1363. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 344, (NEW). 1983, c. 459, §5 (RP).



34 §1364. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 344, (NEW). 1979, c. 366, (AMD). 1983, c. 459, §5 (RP).






Chapter 75: DISPOSITION OF DETAINERS

34 §1391. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §237 (AMD). 1983, c. 459, §5 (RP).



34 §1392. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1393. Application to mentally ill persons (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).






Chapter 76: INTERSTATE COMPACT ON DETAINERS

Subchapter 1: AGREEMENT

34 §1411. Purpose and policy -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 171, (NEW). 1983, c. 459, §5 (RP).



34 §1412. Definitions -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 171, (NEW). 1979, c. 541, §A212 (AMD). 1983, c. 459, §5 (RP).



34 §1413. Request for final disposition -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 171, (NEW). 1983, c. 459, §5 (RP).



34 §1414. Temporary custody -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 171, (NEW). 1983, c. 459, §5 (RP).



34 §1415. Delivery -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 171, (NEW). 1983, c. 459, §5 (RP).



34 §1416. Time periods tolled -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 171, (NEW). 1983, c. 459, §5 (RP).



34 §1417. Rules and regulations -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 171, (NEW). 1983, c. 459, §5 (RP).



34 §1418. Effective date -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 171, (NEW). 1983, c. 459, §5 (RP).



34 §1419. Construction -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 171, (NEW). 1983, c. 459, §5 (RP).






Subchapter 2: PROVISIONS RELATING TO AGREEMENT

34 §1421. Designation of courts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 171, (NEW). 1983, c. 459, §5 (RP).



34 §1422. Enforcement and cooperation by courts and agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 171, (NEW). 1971, c. 544, §119 (AMD). 1983, c. 459, §5 (RP).



34 §1423. Habitual criminal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 171, (NEW). 1971, c. 544, §119 (AMD). 1975, c. 740, §135 (RP).



34 §1424. Escape (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 171, (NEW). 1975, c. 740, §136 (AMD). 1983, c. 459, §5 (RP).



34 §1425. Warden or superintendent to give over the person of inmate (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 171, (NEW). 1983, c. 459, §5 (RP).



34 §1426. Director of Corrections to make rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 171, (NEW). 1983, c. 459, §5 (RP).












Part 3: PROBATION AND PAROLE

Chapter 121: STATE PROBATION AND PAROLE BOARD

Subchapter 1: GENERAL PROVISIONS

34 §1501. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §26 (AMD). 1971, c. 172, §1 (AMD). 1973, c. 788, §172 (AMD). 1977, c. 564, §129 (AMD). 1979, c. 127, §190 (AMD). 1979, c. 663, §217 (AMD). 1983, c. 459, §5 (RP).



34 §1502. Probation-parole officer; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §66A (AMD). 1971, c. 172, §2 (AMD). 1977, c. 84, §§1,2 (AMD). 1983, c. 459, §5 (RP).



34 §1503. Abetting violations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §66B (AMD). 1973, c. 788, §173 (AMD). 1983, c. 459, §5 (RP).



34 §1504. Pardons by Governor (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §385 (AMD). 1983, c. 459, §5 (RP).






Subchapter 2: PAROLE BOARD

34 §1551. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 172, §3 (AMD). 1973, c. 611, §1 (AMD). 1975, c. 293, §4 (AMD). 1975, c. 771, §386 (AMD). 1979, c. 194, (AMD). 1983, c. 459, §5 (RP).



34 §1552. Powers and duties of the State Parole Board (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 319, §2 (RPR). 1971, c. 172, §4 (AMD). 1975, c. 756, §22 (AMD). 1975, c. 771, §387 (AMD). 1977, c. 455, §7 (AMD). 1983, c. 459, §5 (RP).



34 §1553. Administrative assistant (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 779, §1 (NEW). 1975, c. 771, §388 (AMD). 1983, c. 459, §5 (RP).






Subchapter 3: DIRECTOR OF PROBATION AND PAROLE

34 §1591. Division of Probation and Parole (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 319, §3 (RPR). 1971, c. 528, §4 (AMD). 1979, c. 217, §1 (AMD). 1983, c. 176, §A23 (AMD). 1983, c. 459, §5 (RP). 1985, c. 785, §B148 (AMD). 1987, c. 402, §A175 (RP).



34 §1592. Powers and duties of the director (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 319, §4 (RPR). 1969, c. 590, §66C (AMD). 1971, c. 172, §5 (AMD). 1971, c. 528, §5 (AMD). 1977, c. 518, §3 (AMD). 1977, c. 607, §3 (AMD). 1983, c. 176, §§A24,25 (AMD). 1983, c. 459, §5 (RP). 1985, c. 785, §B149 (AMD). 1987, c. 402, §A175 (RP).



34 §1593. Assistant director (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 326, §1 (NEW). 1979, c. 217, §2 (RPR). 1983, c. 459, §5 (RP).






Subchapter 4: PROBATION

34 §1631. Probation of person by court (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 54, (AMD). 1971, c. 172, §6 (AMD). 1971, c. 348, (AMD). 1973, c. 566, §5 (AMD). 1975, c. 499, §70 (RP).



34 §1632. Person on probation under jurisdiction of court (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 45, §1 (AMD). 1969, c. 590, §66D (AMD). 1971, c. 172, §7 (AMD). 1975, c. 499, §7 0 (RP).



34 §1633. Violation of probation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 45, §2 (AMD). 1969, c. 134, (AMD). 1969, c. 590, §§66E,66F (AMD). 1971, c. 172, §8 (AMD). 1975, c. 499, §70 (RP).



34 §1634. Discharge from probation by court (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §66G (AMD). 1975, c. 499, §70 (RP).



34 §1635. Probation of juveniles in Cumberland County (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 528, §6 (RP).






Subchapter 5: PAROLE

34 §1671. Parole by board (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §27 (AMD). 1971, c. 172, §9 (AMD). 1975, c. 499, §71 (RP).



34 §1672. Eligibility for hearing; State Prison (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §72A (AMD). 1967, c. 391, §§28,29 (AMD). 1969, c. 280, (AMD). 1971, c. 397, §8 (AMD). 1975, c. 499, §71 (RP).



34 §1673. Men's Correctional Center (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §§30,31 (AMD). 1969, c. 192, §15 (AMD). 1969, c. 346, §9 (AMD). 1971, c. 172, §10 (RPR). 1975, c. 499, §71 (RP).



34 §1674. Women's Correctional Center (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §32 (AMD). 1971, c. 172, §11 (AMD). 1975, c. 499, §71 (RP).



34 §1675. Violations of parole (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 460, (AMD). 1967, c. 391, §33 (AMD). 1969, c. 326, §§2,3 (AMD). 1971, c. 172, §§12,13 (AMD). 1975, c. 499, §71 (RP).



34 §1676. Sentence for crime committed by parolee (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §71 (RP).



34 §1677. Discharge from parole (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §71 (RP).



34 §1678. Certificate of discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §71 (RP).



34 §1679. Records forwarded to State Police (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §71 (RP).






Subchapter 5-A: JUVENILE PROBATION SERVICES

34 §1681. Department of Mental Health and Corrections (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §3 (NEW). 1983, c. 176, §A26 (AMD). 1983, c. 459, §5 (RP). 1987, c. 402, §A175 (RP).



34 §1682. Juvenile caseworkers; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §3 (NEW). 1977, c. 664, §52 (AMD). 1983, c. 176, §A27 (RPR). 1983, c. 459, §5 (RP). 1987, c. 402, §A175 (RP).



34 §1683. Violation of probation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §3 (NEW). 1979, c. 681, §37 (RP).









Chapter 123: UNIFORM ACT FOR OUT-OF-STATE PAROLEE SUPERVISION

Subchapter 1: COMPACT

34 §1721. Conditions for residence in another state -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1722. Duties of receiving state -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1723. Retaking -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1724. Transportation of retaken persons -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1725. Rules and regulations -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 206, (AMD). 1983, c. 459, §5 (RP).



34 §1726. Entry into force -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1727. Renunciation -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).






Subchapter 2: PROVISIONS RELATING TO COMPACT

34 §1761. Action by Governor (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1762. State defined (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §1763. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).









Chapter 125: PRELIMINARY HEARING IN INTERSTATE PROBATION AND PAROLE VIOLATION CASES

34 §1771. Preliminary hearing required, detention (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 376, (NEW). 1983, c. 459, §5 (RP).



34 §1772. Persons authorized to conduct preliminary hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 376, (NEW). 1983, c. 459, §5 (RP).



34 §1773. Procedure at preliminary hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 376, (NEW). 1983, c. 459, §5 (RP).



34 §1774. Reciprocal provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 376, (NEW). 1983, c. 459, §5 (RP).









Part 4: MENTAL HEALTH AND HOSPITALS

Chapter 181: BUREAU OF MENTAL HEALTH

34 §2001. Creation; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2002. Director; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 755, §9 (RPR). 1977, c. 58, §1 (AMD). 1977, c. 78, §195 (AMD). 1977, c. 564, §130 (AMD). 1977, c. 674, §30 (AMD). 1983, c. 459, §5 (RP).



34 §2003. Mental Health Advisory Council; membership; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 58, §2 (RPR). 1983, c. 459, §5 (RP).



34 §2004. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 443, (NEW). 1983, c. 459, §5 (RP).






Chapter 183: COMMUNITY MENTAL HEALTH SERVICES

34 §2051. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2052. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 457, §2 (RPR). 1983, c. 459, §5 (RP).



34 §2052-A. Licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 303, §3 (AMD). 1973, c. 457, §3 (NEW). 1981, c. 260, §7 (AMD). 1983, c. 459, §5 (RP).



34 §2053. Municipalities and other governmental units (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 457, §4 (RP).



34 §2054. State aid (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 457, §4 (RP).



34 §2055. Amount (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 288, (AMD). 1973, c. 457, §4 (RP).



34 §2056. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 457, §4 (RP).






Chapter 184: BUREAU OF MENTAL RETARDATION

34 §2061. Bureau of Mental Retardation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 535, §1 (NEW). 1975, c. 747, §1 (RPR). 1977, c. 502, §3 (RP).



34 §2062. Director; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 535, §1 (NEW). 1975, c. 747, §2 (RPR). 1975, c. 755, §10 (RPR). 1975, c. 777, §12 (RP). 1977, c. 78, §196 (RPR). 1977, c. 502, §3 (RP).



34 §2063. Maine Committee on Problems of the Mentally Retarded; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 535, §1 (NEW). 1977, c. 502, §3 (RP).



34 §2064. State Planning and Advisory Council on Developmental Disabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 231, (NEW). 1977, c. 502, §3 (RP).



34 §2065. Legislative purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 747, §3 (NEW). 1977, c. 502, §3 (RP).



34 §2066. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 747, §3 (NEW). 1977, c. 50, (AMD). 1977, c. 78, §197 (AMD). 1977, c. 502, §3 (RP).



34 §2067. Responsibility and role of bureau (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 747, §3 (NEW). 1977, c. 502, §3 (RP).



34 §2068. Payment for services (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 747, §3 (NEW). 1977, c. 502, §3 (RP).



34 §2069. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 747, §3 (NEW). 1977, c. 502, §3 (RP).






Chapter 184-A: ELIZABETH LEVINSON CENTER

34 §2081. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 219, (NEW). P&SL 1973, c. 53, (AMD). 1977, c. 502, §3 (RP).



34 §2082. Admission (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 219, (NEW). P&SL 1973, c. 53, (AMD). 1977, c. 502, §3 (RP).



34 §2083. Emergency admission (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 219, (NEW). P&SL 1973, c. 53, (AMD). 1977, c. 502, §3 (RP).



34 §2084. Discharge or withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 219, (NEW). P&SL 1973, c. 53, (AMD). 1973, c. 625, §§238,239 (AMD). 1977, c. 502, §3 (RP).






Chapter 184-B: AROOSTOOK RESIDENTIAL CENTER

34 §2091. Establishment; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 534, (NEW). P&SL 1973, c. 53, (AMD). 1977, c. 502, §3 (RP).



34 §2092. Costs (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 534, (NEW). P&SL 1973, c. 53, (AMD). 1973, c. 788, §174 (AMD). 1977, c. 502, §3 (RP).






Chapter 184-C: COMMUNITY BASED SERVICES FOR THE MENTALLY RETARDED

34 §2095. Assistance to community based mental retardation services; authority, purpose, scope and procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 629, §1 (NEW). 1973, c. 788, §174A (AMD). 1977, c. 502, §3 (RP).



34 §2096. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 629, §1 (NEW). 1977, c. 502, §3 (RP).



34 §2097. Municipalities and other governmental units (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 629, §1 (NEW). 1977, c. 502, §3 (RP).



34 §2098. State aid (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 629, §1 (NEW). 1973, c. 788, §174B (AMD). 1977, c. 502, §3 (RP).



34 §2099. Amount (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 629, §1 (NEW). 1973, c. 788, §174C (AMD). 1977, c. 502, §3 (RP).



34 §2100. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 629, §1 (NEW). 1977, c. 502, §3 (RP).






Chapter 185: HOSPITALS GENERALLY

34 §2101. Maintenance; location (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1973, c. 53, (AMD). 1983, c. 459, §5 (RP).



34 §2102. Superintendents; appointment of; power and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 237, §1 (AMD). 1971, c. 350, §3 (RPR). 1973, c. 326, §1 (AMD). 1977, c. 674, §31 (AMD). 1983, c. 459, §5 (RP).



34 §2103. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2104. Specialists for temporary patients; bureau for community service (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2105. Community residence for mentally ill or mentally retarded patients placed on indefinite convalescence status (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 188, (NEW). 1975, c. 293, §4 (AMD). 1975, c. 623, §§51J,51K (AMD). 1983, c. 459, §5 (RP).






Chapter 186: PROGRAMS FOR RETARDED INDIVIDUALS IN BOARDING AND NURSING HOMES

34 §2131. Assistance to retardation services; authority, purpose, scope and procedure (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.J,1 (NEW). 1977, c. 502, §3 (RP).



34 §2132. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.J,1 (NEW). 1977, c. 502, §3 (RP).



34 §2133. Municipalities and other governmental units (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.J,1 (NEW). 1977, c. 502, §3 (RP).



34 §2134. State aid (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.J,1 (NEW). 1977, c. 502, §3 (RP).



34 §2135. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 90, §§SEC.J,1 (NEW). 1977, c. 502, §3 (RP).






Chapter 186-A: RIGHTS OF MENTALLY RETARDED PERSONS

34 §2141. Legislative intent and findings; rights of mentally retarded persons (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 464, (NEW). 1983, c. 459, §5 (RP).



34 §2142. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 464, (NEW). 1983, c. 459, §5 (RP).



34 §2143. Rights and basic protections of mentally retarded clients (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 464, (NEW). 1983, c. 459, §5 (RP).



34 §2144. Violations; liability for violations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 464, (NEW). 1983, c. 459, §5 (RP).



34 §2145. Notice of rights (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 464, (NEW). 1983, c. 459, §5 (RP).



34 §2146. Client government (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 464, (NEW). 1983, c. 459, §5 (RP).



34 §2147. System of care for mentally retarded clients (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 464, (NEW). 1983, c. 459, §5 (RP).






Chapter 187: PINELAND CENTER

34 §2151. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 237, §2 (AMD). 1971, c. 350, §4 (RPR). 1973, c. 326, §2 (AMD). 1975, c. 718, §4 (AMD). 1977, c. 502, §3 (RP).



34 §2152. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 70, §§1-3 (AMD). 1969, c. 349, §§1-3 (AMD). 1975, c. 718, §5 (AMD). 1977, c. 502, §3 (RP).



34 §2153. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §3 (RP).



34 §2154. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 349, §5 (AMD). 1973, c. 453, (AMD). 1977, c. 502, §3 (RP).



34 §2155. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §3 (RP).



34 §2156. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §3 (RP).



34 §2157. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §3 (RP).



34 §2158. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §3 (RP).



34 §2159. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 135, §1 (NEW). 1975, c. 495, §3 (RP). 1977, c. 502, §3 (RP).






Chapter 189: PRIVATE MENTAL HOSPITALS

34 §2211. License; visitation; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 293, §4 (AMD). 1983, c. 459, §5 (RP).



34 §2212. Visitation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 293, §4 (AMD). 1983, c. 459, §5 (RP).



34 §2213. Revocation or suspension of license after hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 303, §3 (AMD). 1975, c. 293, §4 (AMD). 1983, c. 459, §5 (RP).






Chapter 191: HOSPITALIZATION OF MENTALLY ILL

Subchapter 1: GENERAL PROVISIONS

34 §2251. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 381, (AMD). 1973, c. 547, §§11,12 (AMD). 1973, c. 716, §4 (AMD). 1975, c. 559, §5 (AMD). 1977, c. 429, §2 (AMD). 1979, c. 469, §§2,3 (AMD). 1983, c. 459, §5 (RP).



34 §2252. Right to humane care and treatment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2253. Mechanical restraints and seclusion (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2254. Right to communication and visitation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 7, (AMD). 1979, c. 469, §4 (AMD). 1983, c. 459, §5 (RP).



34 §2255. Habeas corpus (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2256. Disclosure of information (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 490, (AMD). 1969, c. 135, §2 (AMD). 1975, c. 495, §4 (RP).



34 §2257. Detention pending judicial determination (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 547, §13 (AMD). 1983, c. 459, §5 (RP).



34 §2258. Additional powers of the department (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 469, §5 (AMD). 1983, c. 459, §5 (RP).



34 §2259. Unwarranted hospitalization or denial of rights; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).






Subchapter 2: VOLUNTARY HOSPITALIZATION

34 §2290. Informal admission (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 10, (NEW). 1973, c. 492, §1 (AMD). 1973, c. 716, §5 (AMD). 1975, c. 770, §201 (AMD). 1983, c. 459, §5 (RP).



34 §2291. Authority to receive voluntary patients (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 492, §2 (AMD). 1973, c. 547, §14 (RP). 1973, c. 625, §239A (RP).



34 §2292. Discharge of voluntary patients (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 547, §14 (RP).



34 §2293. Right of release on application (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 547, §14 (RP).






Subchapter 3: INVOLUNTARY HOSPITALIZATION

Article 1: ADMISSION PROCEDURES

34 §2331. Authority to receive involuntary patients (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 128, (AMD). 1973, c. 547, §§15-17 (AMD). 1983, c. 459, §5 (RP).



34 §2332. Medical certification; standard nonjudicial procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 151, §1 (AMD). 1973, c. 547, §18 (RP).



34 §2332-A. Emergency restraint and transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 559, §6 (NEW). 1977, c. 629, §1 (AMD). 1983, c. 459, §5 (RP).



34 §2333. Emergency procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 151, §2 (AMD). 1973, c. 547, §19 (RPR). 1973, c. 716, §6 (RPR). 1973, c. 788, §175 (AMD). 1975, c. 559, §§7,8 (AMD). 1977, c. 429, §3 (RPR). 1977, c. 629, §2 (AMD). 1983, c. 459, §5 (RP).



34 §2333-A. Emergency procedure; reasonable certainty of severe physical impairment or injury (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 716, §7 (NEW). 1975, c. 559, §9 (RP).



34 §2334. Judicial procedure and commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 547, §20 (RPR). 1973, c. 716, §8 (RPR). 1975, c. 559, §§10-14 (AMD). 1977, c. 429, §4 (RPR). 1983, c. 459, §5 (RP).



34 §2335. Hospitalization by United States agency (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 547, §21 (AMD). 1983, c. 459, §5 (RP).



34 §2336. Transfers from out-of-state institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 547, §22 (AMD). 1983, c. 459, §5 (RP).



34 §2337. Members of Armed Forces; status (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 547, §23 (AMD). 1983, c. 459, §5 (RP).



34 §2338. Transportation; temporary (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 547, §24 (RP).






Article 2: POST-ADMISSION PROVISIONS

34 §2371. Notice of hospitalization (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 547, §24 (RP).



34 §2372. Medical examination of new patients (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 547, §25 (AMD). 1973, c. 716, §9 (AMD). 1975, c. 559, §15 (AMD). 1983, c. 459, §5 (RP).



34 §2373. Transfer of patients (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2374. Discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 141, (RPR). 1973, c. 349, §1 (AMD). 1973, c. 547, §§26,27 (AMD). 1981, c. 59, §1 (AMD). 1983, c. 459, §5 (RP).



34 §2375. Convalescent status; rehospitalization (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 349, §§2,3 (AMD). 1981, c. 59, §§2,3 (AMD). 1983, c. 459, §5 (RP).



34 §2376. Right to release; application for judicial determination (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 349, §4 (AMD). 1973, c. 547, §28 (RP). 1973, c. 625, §239B (RP).



34 §2377. Rehearing to determine need for continuing hospitalization (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 547, §28 (RP).



34 §2378. Failure of patient to return (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 623, §2 (NEW). 1983, c. 459, §5 (RP).









Subchapter 4: EXPENSES

34 §2421. Expenses of examination and commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 494, §25A (AMD). 1973, c. 547, §28 (RP).



34 §2422. Revolving fund (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 547, §28 (RP).









Chapter 193: STERILIZATION

34 §2461. Consent necessary; procedure prior to operation (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1973, c. 53, (AMD). 1981, c. 621, §1 (RP).



34 §2462. Recommendation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §1 (RP).



34 §2463. Written order (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1973, c. 53, (AMD). 1981, c. 621, §1 (RP).



34 §2464. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §1 (RP).



34 §2465. Appeal from sterilization order (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §1 (RP).



34 §2466. Proceedings stayed on appeal; order put to effect (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §1 (RP).



34 §2467. Permanent record; inspection (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1973, c. 53, (AMD). 1981, c. 621, §1 (RP).



34 §2468. Liability of persons executing provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §1 (RP).






Chapter 194: DUE PROCESS IN STERILIZATION ACT OF 1982

34 §2471. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2472. Legislative intent (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2473. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2474. Informed consent required for sterilization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2475. Sterilization authorized by court (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2476. Contents of petition for determination of ability to give informed consent for sterilization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2477. Submitting petition to determine informed consent; notice of hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2478. Hearing upon a petition to determine informed consent for sterilization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2479. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2480. Determination of the best interests of a person unable to give informed consent for sterilization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2481. Contents of petition for consideration of sterilization of a person based upon a determination of best interests (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2482. Notice of hearing upon the petition to determine the best interest of a person being considered for sterilization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2483. Hearing upon a petition to determine the best interest of a person being considered for sterilization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2484. Confidentiality; court costs (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2485. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2486. Liability (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).



34 §2487. Sterilization procedures review committee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 621, §2 (NEW). 1983, c. 459, §5 (RP).






Chapter 195: SUPPORT AT STATE INSTITUTIONS

34 §2511. Department to establish charges (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 62, §1 (RPR). P&SL 1973, c. 53, (AMD). 1983, c. 459, §5 (RP).



34 §2512. Persons liable (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 292, §2 (RPR). 1967, c. 477, §1 (AMD). 1971, c. 62, §2 (AMD). P&SL 1973, c. 53, (AMD). 1973, c. 625, §240 (AMD). 1983, c. 459, §5 (RP).



34 §2513. Determination of ability to pay (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 292, §3 (AMD). 1967, c. 477, §§2,3 (AMD). 1971, c. 62, §§3-5 (AMD). P&SL 1973, c. 53, (AMD). 1983, c. 459, §5 (RP).



34 §2513-A. Authority of superintendent to receive payments (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 292, §4 (NEW). 1971, c. 62, §6 (AMD). P&SL 1973, c. 53, (AMD). 1983, c. 459, §5 (RP).



34 §2514. Statement forms to be completed by persons liable for support (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 292, §5 (AMD). 1969, c. 101, (AMD). 1971, c. 62, §7 (AMD). 1983, c. 459, §5 (RP).



34 §2515. Amount of charges; claims against estate (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 62, §8 (AMD). 1973, c. 625, §241 (AMD). 1983, c. 459, §5 (RP).



34 §2516. Debt to State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 62, §9 (AMD). 1983, c. 459, §5 (RP).



34 §2517. Military and Naval Children's Home (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 62, §10 (AMD). 1983, c. 459, §5 (RP).



34 §2518. Reimbursement of providers of care and treatment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 742, (NEW). 1983, c. 459, §5 (RP).






Chapter 197: INTERSTATE COMPACT ON MENTAL HEALTH

34 §2561. Purpose -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2562. Definitions -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2563. Care and treatment -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2564. Aftercare -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2565. Escape -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2566. Transportation of patient -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2567. Costs; reciprocal agreements -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2568. Guardians -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2569. Incarceration in penal or correctional institution -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2570. Compact administrators -- Article X (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2571. Supplementary agreements -- Article XI (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2572. Effective date of compact -- Article XII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2573. Withdrawal from compact -- Article XIII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).



34 §2574. Constitutionality -- Article XIV (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §5 (RP).









Part 4-A: SERVICES FOR MENTALLY RETARDED PERSONS

Chapter 221: GENERAL PROVISIONS

34 §2601. Statement of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2602. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2603. Treatment by spiritual means (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).






Chapter 223: BUREAU OF MENTAL RETARDATION

34 §2611. Bureau of Mental Retardation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2612. Director; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2613. Maine Committee on Problems of the Mentally (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 176, §A28 (AMD). 1983, c. 459, §5 (RP). 1987, c. 402, §A175 (RP).



34 §2614. State Planning and Advisory Council on Developmental Disabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1981, c. 42, §2 (RP).



34 §2615. Legislative purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2616. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1981, c. 527, §3 (AMD). 1983, c. 459, §5 (RP).



34 §2617. Responsibility and role of bureau (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2618. Payment for services (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2619. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1977, c. 694, §662 (AMD). 1983, c. 459, §5 (RP).






Chapter 225: STATE-OPERATED FACILITIES FOR MENTALLY RETARDED PERSONS

34 §2631. Facilities maintained (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2632. Pineland Center (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2633. Aroostook Residential Center (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2634. Elizabeth Levinson Center (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).






Chapter 227: COMMUNITY-BASED SERVICES FOR MENTALLY RETARDED PERSONS

34 §2641. Assistance for community-based mental retardation services and programs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2642. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2643. Municipalities and other governmental units (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2644. State aid (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2645. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2646. Amount (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1979, c. 599, (AMD). 1983, c. 459, §5 (RP).






Chapter 229: PROCESS FOR PROVISION OF MENTAL RETARDATION SERVICES

34 §2651. Statement of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1983, c. 459, §5 (RP).



34 §2652. General provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1977, c. 635, §§1,2 (AMD). 1977, c. 694, §663 (AMD). 1983, c. 459, §5 (RP).



34 §2653. Application for services (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1977, c. 635, §3 (AMD). 1983, c. 459, §5 (RP).



34 §2654. Evaluation and report (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1979, c. 344, §1 (AMD). 1983, c. 459, §5 (RP).



34 §2655. Prescriptive program plan (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1977, c. 635, §4 (AMD). 1983, c. 459, §5 (RP).



34 §2656. Service agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1977, c. 635, §§4A,5 (AMD). 1983, c. 459, §5 (RP).



34 §2657. Voluntary admission to and discharge from a facility (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1977, c. 635, §6 (RP).



34 §2657-A. Requirements for admission to a facility (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 635, §7 (NEW). 1979, c. 344, §2 (AMD). 1979, c. 541, §A213 (AMD). 1981, c. 645, §2 (AMD). 1983, c. 459, §5 (RP).



34 §2658. Temporary care (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1977, c. 635, §6 (RP).



34 §2658-A. Admission by informed consent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 635, §7 (NEW). 1983, c. 459, §5 (RP).



34 §2659. Involuntary commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 502, §4 (NEW). 1977, c. 635, §6 (RP).



34 §2659-A. Admission by judicial certification (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 635, §7 (NEW). 1979, c. 344, §3 (AMD). 1981, c. 645, §§3-5 (AMD). 1983, c. 459, §5 (RP).



34 §2659-B. Continuation of treatment in a facility (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 645, §6 (NEW). 1983, c. 459, §5 (RP).



34 §2660. Client's right to leave facility (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 635, §8 (NEW). 1983, c. 459, §5 (RP).



34 §2661. Post-admission responsibilities of the department (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 635, §8 (NEW). 1983, c. 459, §5 (RP).



34 §2662. Medical admission to the Benda Hospital at Pineland Center (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 635, §8 (NEW). 1983, c. 459, §5 (RP).



34 §2663. Emergency restraint and transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 635, §8 (NEW). 1983, c. 459, §5 (RP).



34 §2664. Emergency procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 635, §8 (NEW). 1983, c. 459, §5 (RP).



34 §2665. Involuntary admission (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 645, §7 (NEW). 1983, c. 459, §5 (RP). 1983, c. 557, (AMD). 1987, c. 402, §A175 (RP).









Part 5: HOMES, SCHOOLS AND SANATORIUMS

Chapter 251: GOVERNOR BAXTER STATE SCHOOL FOR THE DEAF

34 §2901. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 732, §3 (RP).



34 §2902. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 732, §3 (RP).



34 §2903. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 732, §3 (RP).



34 §2904. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 732, §3 (RP).



34 §2905. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 732, §3 (RP).



34 §2906. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 48, (AMD). 1973, c. 783, §44 (RP).



34 §2907. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 732, §3 (RP).






Chapter 253: STATE MILITARY AND NAVAL CHILDREN'S HOME

34 §2951. Military and Naval home declared a state institution; purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 111, §1 (RPR). 1983, c. 459, §5 (RP).



34 §2952. Guardianship (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 111, §2 (RP).



34 §2953. Residency beyond the age of 18 years (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 293, (NEW). 1983, c. 459, §5 (RP).



34 §2954. Board of visitors (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A29 (NEW). 1983, c. 459, §5 (RP). 1987, c. 402, §A175 (RP).






Chapter 255: TUBERCULOSIS SANATORIUMS

34 §3001. Establishment and maintenance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 375, §1 (AMD). 1975, c. 293, §4 (AMD). 1975, c. 771, §389 (AMD). 1983, c. 176, §A30 (RP). 1983, c. 459, §5 (RP).



34 §3002. Admission; charges (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 494, §26 (AMD). 1975, c. 293, §4 (AMD). 1979, c. 127, §191 (AMD). 1983, c. 176, §A30 (RP). 1983, c. 459, §5 (RP).






Chapter 257: SERVICES FOR CHILDREN

34 §3051. Residential facility for children (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 756, §23 (NEW). 1983, c. 176, §A31 (RP). 1983, c. 459, §5 (RP).






Chapter 259: OFFICE OF CHILDREN'S SERVICES

34 §3101. Establishment and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A32 (NEW). 1983, c. 459, §5 (RP). 1987, c. 402, §A175 (RP).












TITLE 34-A: CORRECTIONS

Chapter 1: GENERAL PROVISIONS

Subchapter 1: DEFINITIONS

34-A §1001. Definitions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

As used in this Title, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 459, §6 (NEW).]

1. Chief administrative officer. "Chief administrative officer" means the head of a correctional facility or a detention facility.

A. [1991, c. 314, §1 (RP).]

B. [1991, c. 314, §1 (RP).]

C. [1991, c. 314, §1 (RP).]

D. [1991, c. 314, §1 (RP).]

[ 1991, c. 314, §1 (AMD) .]

1-A. Client. "Client" means any person in the custody or under the supervision of the department, including, but not limited to, a prisoner, juvenile client, contract client, probationer, parolee, juvenile detainee and an informally adjusted juvenile.

[ 1991, c. 314, §2 (NEW) .]

1-B. Adult developmental services. "Adult developmental services" has the same meaning as in Title 34-B, section 1001, subsection 1-A.

[ 2011, c. 542, Pt. A, §57 (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Corrections or his designee, except that, when the term "commissioner and only the commissioner" is used, the term applies only to the person appointed Commissioner of Corrections and not to any designee.

[ 1983, c. 459, §6 (NEW) .]

3. Committed offender.

[ 1991, c. 314, §3 (RP) .]

4. Contract agency. "Contract agency" means a facility or program outside the jurisdiction of the department, providing services under contract to the department.

[ 1983, c. 459, §6 (NEW) .]

5. Contract client. "Contract client" means a client residing in a facility or participating in a program outside the jurisdiction of the department under an agreement between the department and the contract agency.

[ 1991, c. 314, §4 (AMD) .]

6. Correctional facility. "Correctional facility" means any facility that falls under the jurisdiction of the department, but does not include any facility for which the department is required to establish standards pursuant to section 1208 or 1208-A.

[ 2003, c. 410, §9 (AMD) .]

7. Correctional program. "Correctional program" includes, but is not limited to, probation and parole, court intake and jail inspection.

[ 1983, c. 459, §6 (NEW) .]

8. Department. "Department" means the Department of Corrections.

[ 1983, c. 459, §6 (NEW) .]

8-A. Detention facility. "Detention facility" means the Long Creek Youth Development Center and the Mountain View Youth Development Center.

[ 2003, c. 410, §10 (AMD) .]

9. Holding facility. "Holding facility" means a facility or part of a building used for the detention of adult pretrial detainees prior to arraignment, release or transfer to another facility or authority for periods of up to 48 hours. "Holding facility" also means a county jail or part of a jail used for the detention of adult inmates, whether detained pending a trial or other court proceeding or sentenced for periods of up to 72 hours excluding Saturday, Sunday and legal holidays and excluding days during which the inmate is at court.

A. [2009, c. 391, §8 (RP).]

B. [2009, c. 391, §8 (RP).]

[ 2009, c. 391, §8 (RPR) .]

10. Informally adjusted juvenile. "Informally adjusted juvenile" means a juvenile participating in a program of informal adjustment, as defined in Title 15, section 3003, subsection 10.

[ 1983, c. 459, §6 (NEW) .]

10-A. Investigative officer. "Investigative officer" means an employee of the department designated by the commissioner as having the authority to conduct investigations of crimes or juvenile crimes relating to the security or orderly management of a facility administered by the department and engage in any other activity that is related to the administration of criminal justice or the administration of juvenile criminal justice as defined in Title 15, section 3308, subsection 7, paragraph A, subparagraph (2) and who is certified by the Board of Trustees of the Maine Criminal Justice Academy as a full-time law enforcement officer.

[ 2013, c. 80, §5 (AMD) .]

11. Juvenile client. "Juvenile client" means a juvenile committed to a juvenile correctional facility who is either residing at the facility or is on community reintegration status, or ordered confined in a juvenile correctional facility pursuant to Title 12, section 6004, 8004 or 10608; Title 15, section 3314, subsection 1, paragraph H; or Title 29-A, section 115.

[ 2005, c. 507, §18 (AMD) .]

11-A. Juvenile detainee. "Juvenile detainee" means a juvenile detained at a departmental juvenile facility pending a court proceeding or pursuant to Title 15, section 3312, subsection 3, paragraph D.

[ 2005, c. 507, §19 (AMD) .]

11-B. (TEXT REPEALED 8/1/17) (TEXT EFFECTIVE UNTIL 8/1/17) Likelihood of serious harm. "Likelihood of serious harm" means a:

A. Substantial risk of physical harm to a person, as manifested by that person's recent threats of, or attempts at, suicide or serious self-inflicted harm; [2013, c. 434, §2 (NEW).]

B. Substantial risk of physical harm to other persons, as manifested by a person's recent homicidal or other violent behavior or recent conduct placing others in reasonable fear of serious physical harm; or [2013, c. 434, §2 (NEW).]

C. Reasonable certainty that a person will suffer severe physical or mental harm as manifested by that person's recent behavior demonstrating an inability to avoid risk or to protect the person's self adequately from impairment or injury. [2013, c. 434, §2 (NEW).]

This subsection is repealed August 1, 2017.

[ 2013, c. 434, §2 (NEW) .]

12. Parking area. "Parking area" means land maintained by the State at the correctional facilities which may be designated as parking areas by the chief administrative officers of the correctional facilities.

[ 1983, c. 459, §6 (NEW) .]

12-A. (TEXT EFFECTIVE UNTIL 8/1/17) (TEXT REPEALED 8/1/17) Person with mental illness. "Person with mental illness" means a person who has attained 18 years of age and has been diagnosed as having a psychiatric or other illness that substantially impairs that person's mental health. An intellectual disability as defined in Title 34-B, section 5001, subsection 3 or a personality disorder is not a psychiatric or other illness for purposes of this subsection. This subsection is repealed August 1, 2017.

[ 2013, c. 434, §3 (NEW) .]

13. Prison. "Prison" means the Maine State Prison.

[ 1983, c. 459, §6 (NEW) .]

14. Prisoner. "Prisoner" means an adult person sentenced and committed to, transferred to or detained in the custody of the department, including a person on supervised community confinement.

[ 2013, c. 133, §24 (AMD) .]

15. Public way. "Public way" means a road or driveway on land maintained by the State at the correctional facilities.

[ 1983, c. 459, §6 (NEW) .]

15-A. Regional correctional administrator. "Regional correctional administrator" means the supervisor of adult probation and parole services or the supervisor of juvenile community corrections officer services for a region.

[ 2013, c. 133, §25 (AMD) .]

16. Segregation. "Segregation" means the separation of a prisoner from the general population of a correctional facility for administrative or punitive reasons.

[ 1991, c. 314, §8 (AMD) .]

17. Short-term detention area. "Short-term detention area" means a section of a building used for the detention of pretrial detainees for periods of up to 4 hours.

[ 1983, c. 459, §6 (NEW) .]

18. Written political material. "Written political material" means flyers, handbills or other nonperiodical publications, which are subject to the restrictions of Title 21-A, chapter 13.

[ 1985, c. 161, §14 (AMD) .]

19. Administration of criminal justice. "Administration of criminal justice" has the same meaning as in Title 16, section 703, subsection 1.

[ 2013, c. 267, Pt. B, §26 (AMD) .]

20. Criminal justice agency. "Criminal justice agency" has the same meaning as in Title 16, section 703, subsection 4.

[ 2013, c. 267, Pt. B, §26 (AMD) .]

21. Administration of juvenile criminal justice. "Administration of juvenile criminal justice" has the same meaning as in Title 15, section 3308, subsection 7, paragraph A, subparagraph (2).

[ 1987, c. 633, §1 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1985, c. 161, §14 (AMD). 1987, c. 633, §1 (AMD). 1991, c. 314, §§1-8 (AMD). 1995, c. 462, §A63 (AMD). 1995, c. 462, §§A64,82,83 (AFF). 1997, c. 102, §1 (AMD). 1997, c. 464, §§7,8 (AMD). 1997, c. 752, §§31-33 (AMD). 1999, c. 401, §J6 (AMD). 2001, c. 439, §G8 (AMD). 2001, c. 667, §A50 (AMD). 2003, c. 410, §§9-12 (AMD). 2005, c. 507, §§18,19 (AMD). 2009, c. 142, §14 (AMD). 2009, c. 391, §8 (AMD). 2011, c. 542, Pt. A, §57 (AMD). 2013, c. 80, §5 (AMD). 2013, c. 133, §§24, 25 (AMD). 2013, c. 267, Pt. B, §26 (AMD). 2013, c. 434, §§2, 3 (AMD).






Subchapter 2: DEPARTMENT

34-A §1201. Legislative intent

Recognizing the need to firmly control all of the State's correctional and detention facilities, provide for the safety of staff and clients, undertake appropriate programming for the classification, education, rehabilitation and maintenance of clients and assure an effective system for the supervision of parolees and probationers, it is the intent of the Legislature to create a Department of Corrections to improve the administration of correctional facilities, programs and services for clients. [1991, c. 314, §9 (AMD).]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1991, c. 314, §9 (AMD).



34-A §1202. Establishment

There is established a Department of Corrections to be responsible for the direction and general administrative supervision, guidance and planning of adult and juvenile correctional facilities and programs within the State. [1983, c. 459, §6 (NEW).]

1. Cabinet level. The department is a cabinet-level department.

[ 1983, c. 459, §6 (NEW) .]

2. Commissioner. The department is under the control and supervision of the Commissioner of Corrections.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §1203. Office of Advocacy (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1987, c. 744, §10 (AMD). 1989, c. 925, §§14-16 (AMD). 1991, c. 314, §§10-13 (AMD). 2003, c. 205, §9 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 1, Pt. S, §2 (RP).



34-A §1204. Maine Correctional Advisory Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§8,59 (AMD). 1983, c. 812, §§256,257 (AMD). 1985, c. 666, §§1,2 (AMD). 1989, c. 503, §B158 (AMD). 1989, c. 808, §2 (RP).



34-A §1204-A. Maine Correctional Advisory Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 808, §3 (NEW). 1991, c. 314, §14 (AMD). 1993, c. 225, §2 (RP).



34-A §1205. Statewide correctional program improvement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1987, c. 445, §1 (AMD). 1991, c. 314, §15 (AMD). 2001, c. 228, §1 (AMD). 2001, c. 386, §§8,9 (AMD). 2001, c. 667, §C19 (AMD). 2003, c. 510, §A31 (RP).



34-A §1205-A. Correctional Medical Services Fund

This section establishes the Correctional Medical Services Fund to provide the means for the development, expansion, improvement and support of correctional medical services. [2001, c. 386, §10 (NEW).]

1. Commissioner's powers. The commissioner may receive and use, for the purpose of this section, money appropriated by the State, grants from the United States and funds from other sources.

[ 2001, c. 386, §10 (NEW) .]

2. Correctional Medical Services Fund. All funds appropriated for the purpose of this section and all grants and other funds received by the department for the purpose of this section must be credited to a special account in the department to be known as the Correctional Medical Services Fund. State funds appropriated to this special account that are unexpended at the end of the fiscal year for which the funds are appropriated do not lapse, but must carry forward into subsequent fiscal years to be expended for the purpose of this section.

[ 2001, c. 386, §10 (NEW) .]

SECTION HISTORY

2001, c. 386, §10 (NEW).



34-A §1206. Agreements with community agencies

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Agreement" means a legally binding document between 2 parties, including documents commonly referred to as accepted application, proposal, prospectus, contract, grant, joint or cooperative agreement or purchase of service. [1983, c. 459, §6 (NEW).]

B. "Community agency" means a person, a public or private nonprofit organization or a firm, partnership or business corporation operated for profit, which:

(1) Operates a human service program at the community level; and

(2) Is not an administrative unit of the Federal Government or State Government. [1983, c. 459, §6 (NEW).]

C. "Funds" means any and all general funds, dedicated funds, fees, special revenue funds, 3rd party reimbursements, vendor payments or other funds available for expenditure by the department in support of the provision of a human service. [1983, c. 459, §6 (NEW).]

D. "Human service" means any alcoholism, children's community action, corrections, criminal justice, developmental disability, donated food, education, elderly, food stamp, income maintenance, health, juvenile, law enforcement, legal, medical care, mental health, adult developmental, poverty, public assistance, rehabilitation, social, substance abuse, transportation, welfare or youth service operated by a community agency under an agreement financially supporting the service, wholly or in part, by funds authorized for expenditure for the department. [2011, c. 542, Pt. A, §58 (AMD).]

E. "Nonprofit organization" means any agency, institution or organization which is, or is owned and operated by, one or more corporations or associations, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual and which has a territory of operations that may extend to a neighborhood, community, region or the State. [1983, c. 459, §6 (NEW).]

F. "State agency client" means the same as set out in Title 20-A, section 1, subsection 34-A. [1985, c. 789, §§5, 9 (NEW).]

[ 2011, c. 542, Pt. A, §58 (AMD) .]

2. Commissioner's powers. The commissioner may disburse funds to a community agency for the purpose of financially supporting a human service, only if the disbursement is covered by a written agreement between the department and the agency, specifying at least the following:

A. The human service to be provided by the community agency; [1983, c. 459, §6 (NEW).]

B. The method of payment by the department to the community agency; and [1983, c. 459, §6 (NEW).]

C. The criteria for monitoring and evaluating the performance of the community agency in the provision of the human service. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

3. Commissioner's duties.

[ 2005, c. 488, §9 (RP) .]

4. Payment for state agency clients. The commissioner shall authorize payment of approved board, care and mental health treatment costs for all state agency clients in the care or custody of the department who are placed for other than educational purposes in residential placements, as defined in Title 20-A, section 1, subsection 24-A, to the extent of funds appropriated by the Legislature for this purpose. In no event may those payments be authorized in excess of funds appropriated for those costs.

[ 1987, c. 376, (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1985, c. 789, §§5,6,9 (AMD). 1987, c. 376, (AMD). 2005, c. 488, §9 (AMD). 2011, c. 542, Pt. A, §58 (AMD).



34-A §1206-A. Certification of community intervention programs

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Community agency" means a person, a public or private nonprofit organization or a firm, partnership or business corporation operated for profit that:

(1) Operates a community intervention program; and

(2) Is not an administrative unit of the Federal Government or State Government. [2009, c. 92, §1 (NEW).]

B. "Community intervention program" means a program operated at the community level providing services designed to intervene in the risk factors for reoffending, including, but not limited to, mental health, sex offender treatment, social service and substance abuse treatment programs, but not including a batterers' intervention program under Title 19-A, section 4014. [2009, c. 92, §1 (NEW).]

C. "Nonprofit organization" means any agency, institution or organization that is, or is owned and operated by, one or more corporations or associations, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual, and that has a territory of operations that extends to a neighborhood, community or region or the State. [2009, c. 92, §1 (NEW).]

[ 2009, c. 92, §1 (NEW) .]

2. Rules establishing standards and procedures for certification. The department may adopt rules in consultation with other appropriate state agencies that establish standards and procedures for certification of community intervention programs. The department may review and certify programs that meet the standards and may require certification of programs providing services to clients of the department, regardless of whether the department disburses funds to the community agency. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 92, §1 (NEW) .]

SECTION HISTORY

2009, c. 92, §1 (NEW).



34-A §1207. Out-of-state prison-made goods

1. Purpose. The purpose of this section is to prohibit the sale within the State of any goods, wares or merchandise produced in penal institutions outside of the State and transported into the State.

[ 1983, c. 581, §§ 9 and 59 (RPR) .]

2. Prohibited acts; fines. Prohibited acts and fines under this section are governed as follows.

A. A person is guilty of a civil violation of sale of out-of-state prison-made goods if that person sells within this State any goods, wares or merchandise manufactured, produced or mined, wholly or in part, by nonparoled convicts or prisoners, or in any penal or reformatory institution, in another state and transported into this State. [1983, c. 581, §§ 9 and 59 (RPR).]

B. Upon conviction of a civil violation of sale of out-of-state prison-made goods, a person shall pay a fine. The fine may be any amount which does not exceed twice the monetary value of the transaction. [1983, c. 581, §§ 9 and 59 (RPR).]

[ 1983, c. 581, §§ 9 and 59 (RPR) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§9,59 (RPR).



34-A §1208. Standards for county and municipal detention facilities

The commissioner shall establish standards, pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, for county and municipal jails, holding facilities and short-term detention areas, referred to in this section as county and municipal detention facilities, as follows and shall enforce them. [1983, c. 581, §§10, 59 (NEW).]

1. Establishment. The commissioner shall establish both mandatory and desirable standards for all county and municipal detention facilities, setting forth requirements for maintaining safe, healthful and secure facilities.

[ 1983, c. 581, §§10, 59 (NEW) .]

2. Inspections. Inspections of county and municipal detention facilities are governed as follows.

A. The commissioner shall conduct a comprehensive inspection of each county and municipal detention facility every 2 years, in order to provide the department with information, verified by on-site inspection, regarding compliance with all department standards. The commissioner may dispense with this inspection if, when it is due, the facility is accredited by a nationally recognized correctional accrediting body. [2013, c. 27, §1 (AMD).]

B. The commissioner shall conduct every 2 years no fewer than 3 inspections of each county and municipal detention facility that are in addition to any comprehensive inspections conducted pursuant to paragraph A in order to determine continued compliance with standards. [2013, c. 27, §2 (AMD).]

C. The commissioner may inspect a county or municipal detention facility at any time, without prior notice, to determine compliance with standards. [1983, c. 581, §§10, 59 (NEW).]

C-1. As part of any inspection, the commissioner may access any records, including, but not limited to, the records of persons detained or committed in the facility, as considered necessary by the commissioner in order to determine compliance with standards. [2007, c. 102, §6 (NEW).]

D. The commissioner shall prepare a written report of each inspection and shall send a copy of the report to appropriate county or municipal officials within 15 days after the inspection.

(1) The report shall summarize inspection findings.

(2) The report shall list the standards with which the facility does not comply and set forth the reasons for noncompliance. [1983, c. 581, §§10, 59 (NEW).]

E. The commissioner shall order the noncomplying county or municipality to respond to this report in accordance with subsection 3. [1983, c. 581, §§10, 59 (NEW).]

[ 2013, c. 27, §§1, 2 (AMD) .]

3. Standards compliance. Each county and municipal detention facility shall, unless granted a variance pursuant to subsection 5, comply with the mandatory standards established by the commissioner.

A. Within 60 days from the receipt of an inspection report for each mandatory standard listed in subsection 2, paragraph D, subparagraph (2), the county or municipality shall either:

(1) Correct deficiencies listed in the report and submit to the department a written response listing the corrections made; or

(2) Offer a plan to correct those deficiencies for consideration by the department. [1983, c. 581, §§10, 59 (NEW).]

B. If a county or municipality fails to correct deficiencies and offers no plan of correction, or if the plan of correction offered to the department is determined inadequate by the commissioner, the commissioner shall determine an appropriate action to restrict or modify the operations of the facility, consistent with the nature of the uncorrected deficiencies, which action may include ordering an entire facility closed until the deficiencies have been corrected.

(1) Before any such action is taken, the commissioner shall notify the county or municipality in writing of the planned action and shall offer the opportunity to meet and discuss the planned action.

(2) If a meeting is not requested by the county or municipality within 15 days after the county or municipality receives notice of the planned action, or if a meeting is held and fails to produce a plan of correction acceptable to the commissioner, the commissioner shall take the planned action. [1983, c. 581, §§10, 59 (NEW).]

[ 1983, c. 581, §§10, 59 (NEW) .]

4. Emergency powers. The commissioner may take immediate action in response to noncompliance with a mandatory standard, if the noncompliance is determined to endanger the safety of the staff, inmates or visitors of any county or municipal detention facility.

A. The commissioner's action under this subsection shall expire within 90 days or upon compliance with the mandatory standard. [1983, c. 581, §§10, 59 (NEW).]

B. After having taken action under this section, the commissioner shall send a written inspection report to the affected facility. [1983, c. 581, §§10, 59 (NEW).]

C. The commissioner shall decide what long-term action to take with respect to the affected facility on the basis of county or municipality response to the inspection report and subsequent meetings. [1983, c. 581, §§10, 59 (NEW).]

[ 1983, c. 581, §§10, 59 (NEW) .]

5. Variances. The commissioner shall establish written procedures to govern the submission and consideration of requests for variances from established departmental standards, including provisions for department consideration of appeals of decisions.

A. The commissioner may grant a variance only when he determines that the variance will not result in diminishing the safety, health or security of staff, inmates or visitors of a county or municipal detention facility. [1983, c. 581, §§10, 59 (NEW).]

B. The commissioner may grant variances to counties and municipalities for periods of up to 2 years. [1983, c. 581, §§10, 59 (NEW).]

C. County and municipal officials may request variances from mandatory department standards if:

(1) Efforts are underway to achieve compliance and continued failure to comply is only temporary; or

(2) The intent and spirit of the standards may be attained through other means. [1983, c. 581, §§10, 59 (NEW).]

D. The officials applying for a variance have the burden of showing clear justification for the variance. [1983, c. 581, §§10, 59 (NEW).]

[ 1983, c. 581, §§10, 59 (NEW) .]

6. Advisory review. The commissioner shall create and maintain a county and municipal detention facility advisory committee.

A. The committee shall consist of representatives of the Department of Corrections, Maine Sheriffs' Association, Maine County Commissioners' Association, Maine Chiefs of Police Association, Attorney General, Legislature and citizens. [1983, c. 581, §§10, 59 (NEW).]

B. The terms of members of this committee shall be one year. [1983, c. 581, §§10, 59 (NEW).]

C. Members of the county and municipal detention facility advisory committee are eligible for reappointment at the expiration of their term. [1983, c. 581, §§10, 59 (NEW).]

D. The commissioner shall consult the committee when promulgating standards and may consult the committee when variances are sought, when actions are contemplated by the commissioner in response to a failure to comply with standards and when the commissioner determines that the consultation is necessary for other reasons. [1983, c. 581, §§10, 59 (NEW).]

[ 1983, c. 581, §§10, 59 (NEW) .]

7. Technical assistance. The commissioner may provide technical assistance to county and municipal detention facilities to facilitate compliance with standards.

[ 1983, c. 581, §§10, 59 (NEW) .]

SECTION HISTORY

1983, c. 581, §§10,59 (NEW). 2007, c. 102, §6 (AMD). 2013, c. 27, §§1, 2 (AMD).



34-A §1208-A. Standards for additional accommodations

The commissioner shall establish standards for facilities not covered by section 1208 that are used to house county prisoners, including secure detention facilities as defined in Title 15, section 3003, subsection 24-A and temporary holding resources as defined in Title 15, section 3003, subsection 26 and has the same power to determine compliance with and enforce those standards as provided under section 1208. [2007, c. 102, §7 (AMD).]

SECTION HISTORY

1989, c. 321, §2 (NEW). 1991, c. 314, §16 (AMD). 2007, c. 102, §7 (AMD).



34-A §1208-B. Standards, policies and procedures applicable to jails

1. Establishment. The commissioner shall establish mandatory standards, policies and procedures for jails. The standards, policies and procedures must be established by rule and must be evidence-based and reflect best practices for the administration and operation of jails. The rules must include policies and procedures for assisting jails to achieve compliance and for imposing penalties for noncompliance.

A. The standards, policies and procedures must address record keeping and reporting of financial data, capital improvement planning, jail staffing, administration and management of prisoners, transfer of inmates, notification to prisoners of prohibition on contact with victims and other persons, pretrial assessments and services, evidence-based programming, literacy programs, mental health and substance abuse programs and correctional officer training. [2015, c. 335, §22 (NEW).]

B. In administering and distributing funding to the jails pursuant to section 1210-D, subsection 4, the commissioner shall:

(1) Require reporting of data that indicates average daily population of prisoners, that excludes federal prisoners, that indicates sending and receiving jails for transferred prisoners and that is useful in calculating the distributions to the counties pursuant to section 1201-D, subsection 4; and

(2) Consider the performance of each jail in meeting the standards established pursuant to this section. The commissioner shall work with the jails to assist them in achieving compliance with the standards. The commissioner shall enforce the standards by imposition of monetary penalties upon a county for noncompliance by the county jail or regional jail. A monetary penalty imposed under this subsection may not in any fiscal year exceed the County Jail Operations Fund distribution payable to a county for a fiscal year pursuant to section 1210-D, subsection 4. [2015, c. 335, §22 (NEW).]

[ 2015, c. 335, §22 (NEW) .]

2. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. Rules adopted pursuant to this section must take effect January 1, 2016.

[ 2015, c. 335, §22 (NEW) .]

SECTION HISTORY

2015, c. 335, §22 (NEW).



34-A §1209. Juvenile Justice Advisory Group

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Act" means the Juvenile Justice and Delinquency Prevention Act of 1974, Public Law 93-415. [1983, c. 581, §§10, 59 (NEW).]

B. "Group" means the Juvenile Justice Advisory Group, as established by Executive Order 16 Fiscal Year 1981-82. [1983, c. 581, §§10, 59 (NEW).]

[ 1983, c. 581, §§10, 59 (NEW) .]

2. Duties. The group shall:

A. Operate as the supervisory board for all planning, administrative and funding functions of the Act; [1983, c. 581, §§10, 59 (NEW).]

B. Make subgrants for planning or for the improvement of juvenile justice consistent with the intent of applicable state and federal legislation; [1983, c. 581, §§10, 59 (NEW).]

C. Develop, approve and implement the state's juvenile justice plan; [1983, c. 581, §§10, 59 (NEW).]

D. Monitor state compliance with the requirements of the Act; [1983, c. 581, §§10, 59 (NEW).]

E. Review and approve or disapprove all juvenile justice and delinquency prevention subgrant applications submitted to the group; [1983, c. 581, §§10, 59 (NEW).]

F. Develop more effective education, training, research, prevention, diversion, treatment and rehabilitation programs in the area of juvenile delinquency and improvement of the juvenile justice system; [1983, c. 581, §§10 and 59 (NEW).]

G. Submit to the Governor and Legislature, at least annually, recommendations with respect to matters related to its functions, including recommendations on state compliance with the requirements of the Act; [1983, c. 581, §§10, 59 (NEW).]

H. Review the progress and accomplishments of juvenile justice and delinquency projects funded under the state plan; and [1983, c. 581, §§10, 59 (NEW).]

I. Regularly seek comments and opinions from juveniles currently under the jurisdiction of the juvenile justice system. [1983, c. 581, §§10, 59 (NEW).]

[ 1983, c. 581, §§10, 59 (NEW) .]

3. Membership. Membership of the group is governed as follows.

A. Regular membership of the group shall be in accordance with the requirements of the Act. [1983, c. 581, §§10, 59 (NEW).]

B. Members are appointed by the Governor for a term of 4 years, or until a successor is appointed, and are eligible for reappointment at the discretion of the Governor. [1983, c. 581, §§10, 59 (NEW).]

C. Members appointed to fill an unexpired term shall serve until the expiration date of that term or until a successor is appointed. [1983, c. 581, §§10, 59 (NEW).]

D. The Commissioner of Corrections, Commissioner of Education, Commissioner of Health and Human Services and Commissioner of Public Safety are ex officio, voting members of the group. [RR 2003, c. 2, §99 (COR).]

E. Neither a majority of the members of the group, nor the chairman, may be full-time employees of the Federal Government, State Government or local government. [1983, c. 581, §§10, 59 (NEW).]

F. [2005, c. 328, §16 (RP).]

[ 2005, c. 328, §16 (AMD) .]

4. Departmental duties and powers. The duties and powers of the Department of Corrections are as follows.

A. The department shall have the powers necessary to an agency designated by the Governor as the sole agency responsible for supervising the group in the preparation and administration of the state plan within the meaning of the Act. [1983, c. 581, §§10, 59 (NEW).]

B. The department shall serve as the fiscal agent of the group. [1983, c. 581, §§10, 59 (NEW).]

C. The department may employ a full-time juvenile justice specialist, subject to the approval of the group, and such additional staff as necessary.

(1) The professional staff shall be unclassified.

(2) Clerical staff shall be employed subject to the Civil Service Law. [1985, c. 785, Pt. B, §150 (AMD).]

D. The department, at the direction of the group, may make grants to state agencies, to units of general local government and to private not-for-profit organizations for the development of more effective education, training, research, prevention, diversion, treatment and rehabilitation programs in the area of juvenile delinquency and programs to improve the juvenile justice system. [1983, c. 581, §§10, 59 (NEW).]

E. When the group directs that a grant be made to a department or agency of State Government, the department shall send to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs:

(1) A copy of the approved grant application;

(2) Information on the expected length of programs to be funded by the grant; and

(3) Information on restrictions or limitations placed on the grant application. [1983, c. 581, §§10, 59 (NEW).]

F. The department may accept funds from the Federal Government, from any political subdivision of the State, or from any individual, foundation or corporation and may expend those funds for purposes consistent with this section. [1983, c. 581, §§10, 59 (NEW).]

[ 1985, c. 785, Pt. B, §150 (AMD) .]

5. Funds not to lapse. Funds appropriated to carry out the purpose of this section shall not lapse, but shall carry from year to year.

[ 1983, c. 581, §§10, 59 (NEW) .]

SECTION HISTORY

1983, c. 581, §§10,59 (NEW). 1985, c. 785, §B150 (AMD). 1989, c. 700, §A160 (AMD). RR 1995, c. 2, §81 (COR). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §99 (COR). 2005, c. 328, §16 (AMD).



34-A §1209-A. State Sentencing and Corrections Practices Coordinating Council (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 377, §8 (NEW). 2007, c. 653, Pt. A, §§21-24 (AMD). 2013, c. 533, §24 (RP).



34-A §1210. Community corrections (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 821, §18 (NEW). 1987, c. 335, §§1,2 (AMD). 1989, c. 127, §§1,2 (AMD). 1989, c. 887, §§5-9 (AMD). RR 1991, c. 2, §127 (COR). 1991, c. 622, §W (AMD). 1991, c. 690, (AMD). 1993, c. 410, §P1 (AMD). 1993, c. 431, §§1-3 (AMD). 1993, c. 517, §1 (AMD). 1995, c. 368, §K3 (AMD). 1995, c. 449, §1 (AMD). 1995, c. 449, §2 (AFF). 1995, c. 461, §§1,2 (AMD). 1995, c. 665, §§MM1,2 (AMD). 1995, c. 665, §MM3 (AFF). 1997, c. 533, §1 (AMD). 1997, c. 753, §1 (RP).



34-A §1210-A. Community corrections (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 753, §2 (NEW). 2001, c. 698, §§4,5 (AMD). 2001, c. 698, §7 (AFF). 2003, c. 20, §R9 (AMD). 2003, c. 711, §A20 (AMD). 2003, c. 711, §D2 (AFF). 2007, c. 377, §§9-11 (AMD). 2007, c. 653, Pt. A, §25 (AMD). MRSA T. 34-A, §1210-A, sub-§11 (RP).



34-A §1210-B. Community Corrections Fund and County Jail Prisoner Support Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 377, §12 (NEW). 2007, c. 377, §17 (AFF). 2007, c. 539, Pt. SSS, §1 (AMD). 2007, c. 653, Pt. A, §26 (RP).



34-A §1210-C. Community Corrections Incentive Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 377, §13 (NEW). 2007, c. 653, Pt. A, §27 (RP).



34-A §1210-D. County Jail Operations Fund

1. County Jail Operations Fund. Notwithstanding any provision of law to the contrary, at least $12,202,104 in state funding must be appropriated annually and used for the purposes of the County Jail Operations Fund, as established pursuant to this section and referred to in this section as "the fund." The department shall administer the fund and shall distribute funds to the jails in accordance with this section for the purposes set forth in subsections 2 and 3.

[ 2015, c. 335, §23 (NEW) .]

2. Community corrections. The fund must be used for the purpose of establishing and maintaining community corrections. For purposes of this subsection, "community corrections" means the delivery of correctional services for adults in the least restrictive manner that ensures the public safety by the county or for the county under contract with a public or private entity. "Community corrections" includes, but is not limited to, preventive or diversionary correctional programs, pretrial release or conditional release programs, alternative sentencing or housing programs, electronic monitoring, residential treatment and halfway house programs, community correctional centers and temporary release programs from a facility for the detention or confinement of persons convicted of crimes. The following provisions apply to community corrections funding.

A. Thirty percent of the funds distributed to the counties under this section must be used for the purpose of community corrections. [2015, c. 335, §23 (NEW).]

B. The county treasurer shall deposit 30% of the funds received under subsection 4 into an account for community corrections purposes. [2015, c. 335, §23 (NEW).]

C. Before distributing to a county that county's entire distribution under this section, the department shall require that county to submit appropriate documentation verifying that the county expended 30% of its prior distribution for the purpose of community corrections. [2015, c. 335, §23 (NEW).]

D. If a county fails to submit appropriate documentation verifying that the county expended 30% of its prior distribution for the purpose of community corrections under paragraph C, the department shall distribute to that county only 80% of its distribution. The department shall hold in escrow the 20% not distributed to a county to give the county jail an opportunity to comply with the requirement that 30% of the total distribution be used for community corrections purposes and qualify for disbursement of the withheld funds. [2015, c. 335, §23 (NEW).]

[ 2015, c. 335, §23 (NEW) .]

3. Prisoner support. The fund must be used to provide a portion of the counties' costs of the support of prisoners detained or sentenced to county jails. The following provisions apply to prisoner support funding.

A. Up to 70% of the funds distributed to a county under this section may be used for the purpose of support of prisoners detained or sentenced to county jails and for such other jail operations and correctional services purposes as the sheriff determines to be appropriate. [2015, c. 335, §23 (NEW).]

B. The county treasurer shall deposit 70% of the funds received under subsection 4 into an account for prisoner support, jail operations and correctional services purposes. [2015, c. 335, §23 (NEW).]

[ 2015, c. 335, §23 (NEW) .]

4. Formula; distribution. The department shall establish by rule a formula for the distribution of funds from the fund to the counties for jail operations. Beginning July 1, 2015 and annually thereafter, the department shall distribute to the counties from the fund amounts based on the formula. The formula must be based on the most recent fiscal year for which data is available and must:

A. Take into consideration total statewide county jail prisoner days for all jails; [2015, c. 335, §23 (NEW).]

B. Take into consideration and assign to a jail the number of county jail prisoner days attributable to each prisoner who was charged with committing a crime in that county or was committed to the custody of or detained by the sheriff of that county; [2015, c. 335, §23 (NEW).]

C. Determine the proportion of statewide county jail prisoner days attributable to each county; [2015, c. 335, §23 (NEW).]

D. Determine the per diem per prisoner reimbursement amount; and [2015, c. 335, §23 (NEW).]

E. Determine the reimbursement amount for each county based on the county's proportion of statewide county jail prisoner days multiplied by the per diem per prisoner rate. [2015, c. 335, §23 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 335, §23 (NEW) .]

5. Surcharge imposed. In addition to the 14% surcharge collected pursuant to Title 4, section 1057, an additional 1% surcharge must be added to every fine, forfeiture or penalty imposed by any court in this State, which, for the purposes of collection and collection procedures, is considered a part of the fine, forfeiture or penalty. All funds collected pursuant to this subsection are nonlapsing and must be deposited monthly in the fund.

[ 2015, c. 335, §23 (NEW) .]

SECTION HISTORY

2015, c. 335, §23 (NEW).



34-A §1211. Jail Industries Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 416, (NEW). 1989, c. 654, §§5-9,13 (AMD). 1999, c. 668, §121 (RP).



34-A §1212. Confidential information

The following information pertaining to department employees and independent contractors is confidential and that part of any record of the department containing this information is not a public record, as defined in Title 1, section 402, subsection 3: [1991, c. 281, (NEW).]

1. Addresses and telephone numbers. Nonbusiness addresses and telephone numbers;

[ 1991, c. 281, (NEW) .]

2. Information regarding other persons. The existence, names, addresses and telephone numbers of family members, household members and persons to be notified in the event of an emergency; and

[ 1991, c. 281, (NEW) .]

3. Work schedules. Information pertaining to work schedules.

[ 1991, c. 281, (NEW) .]

SECTION HISTORY

1991, c. 281, (NEW).



34-A §1213. Contract to provide medical care

Any individual medical provider contracting with the department when providing medical care within a correctional or detention facility pursuant to section 3031, subsection 2 under a contract with the department is deemed for purposes of civil liability to be an employee of a governmental entity under the Maine Tort Claims Act, Title 14, chapter 741. [1995, c. 248, §1 (NEW).]

SECTION HISTORY

1995, c. 248, §1 (NEW).



34-A §1214. Office of Victim Services

1. Establishment. The Office of Victim Services, referred to in this section as the "office," is established within the department to advocate for compliance by the department, any correctional facility, any detention facility, community corrections as defined in former section 1210-A or in section 1210-B or any contract agency with all laws, administrative rules and institutional and other policies relating to the rights and dignity of victims.

A. The Victim Services Coordinator shall report only to the commissioner or an associate commissioner. [2001, c. 439, Pt. G, §1 (NEW).]

B. The Victim Services Coordinator shall, with the approval of the commissioner or an associate commissioner, select other victim advocates needed to carry out the intent of this section and who shall report only to the Victim Services Coordinator. [2001, c. 439, Pt. G, §1 (NEW).]

[ 2007, c. 377, §14 (AMD); 2007, c. 377, §17 (AFF) .]

2. Victim Services Coordinator. The Victim Services Coordinator shall direct and coordinate the office.

A. The Victim Services Coordinator shall report only to the commissioner or an associate commissioner. [2001, c. 439, Pt. G, §1 (NEW).]

B. The Victim Services Coordinator shall, with the approval of the commissioner or an associate commissioner, select other victim advocates needed to carry out the intent of this section and who shall report only to the Victim Services Coordinator. [2001, c. 439, Pt. G, §1 (NEW).]

[ 2001, c. 439, Pt. G, §1 (NEW) .]

3. Duties. The office, through the Victim Services Coordinator and other victim advocates, shall:

A. Receive or refer complaints made by victims; [2001, c. 439, Pt. G, §1 (NEW).]

B. Intercede on behalf of victims with officials of the department, any correctional facility, any detention facility, community corrections as defined in former section 1210-A or in section 1210-B or any contract agency or assist these persons in the resolution of victim-related issues; [2007, c. 377, §15 (AMD); 2007, c. 377, §17 (AFF).]

C. Act as an information source regarding the rights of victims and keep informed about all laws, administrative rules and institutional and other policies relating to the rights and dignity of victims and about relevant legal decisions and other developments related to the field of corrections, both in this State and in other parts of the country; [2001, c. 439, Pt. G, §1 (NEW).]

D. Ensure that victims who request notice of release receive it; [2001, c. 439, Pt. G, §1 (NEW).]

E. Assist victims who are being harassed by persons in the custody or under the supervision of the department with obtaining protection from that harassment; [2001, c. 477, §2 (AMD).]

F. Assist victims with obtaining victim compensation, restitution and other benefits of restorative justice; and [2001, c. 477, §2 (AMD).]

G. Ensure the safety of clients who are also victims by advising the commissioner of information that may place a client at risk if disclosed pursuant to Title 1, section 402, subsection 3-A. [2001, c. 477, §3 (NEW).]

[ 2007, c. 377, §15 (AMD); 2007, c. 377, §17 (AFF) .]

4. Confidentiality. Requests for action by the office must be treated confidentially and may be disclosed only to a state agency if necessary to carry out the statutory functions of that agency or to a criminal justice agency if necessary to carry out the administration of criminal justice or the administration of juvenile criminal justice. In no case may a victim's request for notice of release be disclosed outside the department and the office of the attorney for the State with which the request was filed.

[ 2001, c. 439, Pt. G, §1 (NEW) .]

5. Report regarding batterers intervention programs. Beginning January 2003 and annually thereafter, the department shall report to the joint standing committee of the Legislature having jurisdiction over criminal justice matters regarding the work of batterers intervention programs. The report must include information regarding: meeting program benchmarks and goals, developing and implementing new programs, measuring effectiveness of existing programs and communicating and coordinating efforts with providers of substance abuse services, literacy support and other services with whom batterers may need to work in order to participate meaningfully in a batterers intervention program.

[ 2001, c. 686, Pt. D, §1 (NEW) .]

SECTION HISTORY

RR 2001, c. 1, §43 (RAL). 2001, c. 439, §G1 (NEW). 2001, c. 458, §3 (NEW). 2001, c. 477, §§2,3 (AMD). 2001, c. 686, §D1 (AMD). 2007, c. 377, §§14, 15 (AMD). 2007, c. 377, §17 (AFF).



34-A §1214-A. Elder Victims Restitution Fund

The Elder Victims Restitution Fund, referred to in this section as "the fund," is established for the purpose of compensating elder victims of financial crimes. [2011, c. 241, §3 (NEW).]

1. Definition. As used in this section, unless the context otherwise indicates, the term "elder victim" means a victim of a crime who is 65 years of age or older.

[ 2011, c. 241, §3 (NEW) .]

2. Administration. The Victim Services Coordinator under section 1214 shall administer the fund. All administrative costs of the fund must be absorbed by the department.

[ 2011, c. 241, §3 (NEW) .]

3. Funding. Money collected pursuant to Title 18-A, section 2-105 must be deposited into the fund.

[ 2011, c. 241, §3 (NEW) .]

4. Use. The fund may be used for the payment of claims of elder victims of financial crimes who are entitled to receive restitution from offenders as a result of the sentences for the crimes in cases in which those offenders are not meeting their restitution obligations.

[ 2011, c. 241, §3 (NEW) .]

5. Rules. The commissioner may adopt rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A, to carry out the purposes of this section.

[ 2011, c. 241, §3 (NEW) .]

SECTION HISTORY

2011, c. 241, §3 (NEW).



34-A §1215. Accreditation (REALLOCATED FROM TITLE 34-A, SECTION 1214)

(REALLOCATED FROM TITLE 34-A, SECTION 1214)

The department shall seek accreditation of its correctional and detention facilities by a nationally recognized correctional accrediting body and shall maintain any accreditation obtained. The department shall report to the joint standing committees of the Legislature having jurisdiction over criminal justice matters and appropriations and financial affairs regarding its progress towards accreditation by January 1, 2005. [2003, c. 451, Pt. K, §1 (AMD).]

SECTION HISTORY

RR 2001, c. 1, §43 (RAL). 2003, c. 451, §K1 (AMD).



34-A §1216. Confidentiality of information

1. Limited disclosure. All orders of commitment, medical and administrative records, applications and reports, and facts contained in them, pertaining to any person receiving services from the department must be kept confidential and may not be disclosed by any person, except that public records must be disclosed in accordance with Title 1, section 408-A; criminal history record information may be disseminated in accordance with Title 16, chapter 7; and documents other than those documents pertaining to information obtained by the department for the purpose of evaluating a client's ability to participate in a community-based program or from informants in a correctional or detention facility for the purpose of determining whether facility rules have been violated or pertaining to a victim's request for notice of release may, and must upon request, be disclosed:

A. To any person if the person receiving services, that person's legal guardian, if any, and, if that person is a minor, that person's parent or legal guardian give informed written consent to the disclosure of the documents referred to in this subsection after being given the opportunity to review the documents sought to be disclosed; [2013, c. 588, Pt. A, §44 (RPR).]

B. To any state agency if necessary to carry out the statutory functions of that agency; [2013, c. 588, Pt. A, §44 (RPR).]

C. If ordered by a court of record, subject to any limitation in the Maine Rules of Evidence, Rule 503; [2013, c. 588, Pt. A, §44 (RPR).]

D. To any criminal justice agency if necessary to carry out the administration of criminal justice or the administration of juvenile criminal justice or for criminal justice agency employment; [2013, c. 588, Pt. A, §44 (RPR).]

E. To persons engaged in research if:

(1) The research plan is first submitted to and approved by the commissioner;

(2) The disclosure is approved by the commissioner; and

(3) Neither original records nor identifying data are removed from the facility or office that prepared the records.

The commissioner and the person doing the research shall preserve the anonymity of the person receiving services from the department and may not disseminate data that refer to that person by name or number or in any other way that might lead to the person's identification; [2013, c. 588, Pt. A, §44 (RPR).]

F. To persons who directly supervise or report on the health, behavior or progress of a juvenile, to the superintendent of a juvenile's school and the superintendent's designees and to agencies that are or might become responsible for the health or welfare of a juvenile if the information is relevant to and disseminated for the purpose of creating or maintaining an individualized plan for the juvenile's rehabilitation, including reintegration into the school; or [2013, c. 588, Pt. A, §44 (RPR).]

G. To any state agency engaged in statistical analysis for the purpose of improving the delivery of services to persons who are or might become mutual clients if:

(1) The plan for the statistical analysis is first submitted to and approved by the commissioner; and

(2) The disclosure is approved by the commissioner.

The commissioner and the state agency requesting the information shall preserve the anonymity of the persons receiving services from the department and may not disseminate data that refer to any person by name or number or that in any other way might lead to a person's identification. [2013, c. 588, Pt. A, §44 (RPR).]

Notwithstanding any other provision of law, the department may release the names, dates of birth and social security numbers of persons receiving services from the department and, if applicable, eligibility numbers and the dates on which those persons received services to any state or federal agency for the sole purpose of determining eligibility and billing for services and payments under federally funded programs administered by the agency. The department may also release to the agency information required for and to be used solely for audit or research purposes, consistent with federal law, for those services provided by or through the department. Agency personnel shall treat this information as confidential in accordance with federal and state law and shall return the records when their purpose has been served.

[ 2013, c. 588, Pt. A, §44 (RPR) .]

2. Release of certain information to victims. Notwithstanding subsection 1, upon the request of a person who was the victim of a crime for which a client was incarcerated, as verified by the department or the prosecuting attorney, the department shall disclose the following information to the victim:

A. Whether the client has been charged with committing any crime while incarcerated and, if so, the crime with which the client has been charged; and [2003, c. 205, §10 (NEW).]

B. Whether the client has been disciplined while incarcerated and, if so, the offense for which the disciplinary action was taken and the type of disciplinary action taken. [2003, c. 205, §10 (NEW).]

[ 2003, c. 205, §10 (NEW) .]

3. Civil violation. A person who discloses information in violation of this section commits a civil violation for which a fine not to exceed $1,000 may be adjudged.

[ 2003, c. 205, §10 (NEW) .]

4. Disclosure of confidential information. The disclosure of confidential information as provided by this section is also governed by Title 5, section 9057, subsection 6.

[ 2003, c. 205, §10 (NEW) .]

5. Disclosure of information. Nothing in this section permits or requires the disclosure of information to the extent it is designated confidential by another provision of law.

[ 2003, c. 205, §10 (NEW) .]

6. Assessment tools. Documents in the possession of the department used to screen or assess clients, including, but not limited to, questionnaires and test materials, are not public records for purposes of Title 1, chapter 13, subchapter 1. The department shall release these documents on request to any other state agency if necessary to carry out the statutory functions of that agency and to any committee or study commission established by the Legislature with authority to examine issues related to mental health.

[ 2003, c. 205, §10 (NEW) .]

SECTION HISTORY

2003, c. 205, §10 (NEW). 2003, c. 689, §B6 (REV). 2005, c. 487, §§2-4 (AMD). 2011, c. 515, §2 (AMD). 2011, c. 662, §22 (AMD). 2013, c. 267, Pt. B, §27 (AMD). 2013, c. 424, Pt. B, §13 (AMD). 2013, c. 588, Pt. A, §44 (AMD).



34-A §1217. Prisoner Boarding Fund

The Prisoner Boarding Fund is established in the department to provide funding for the boarding of prisoners at county jail facilities. [2009, c. 213, Pt. W, §1 (NEW).]

1. Commissioner's powers. The commissioner may receive and use, for the purpose of this section, money appropriated by the State.

[ 2009, c. 213, Pt. W, §1 (NEW) .]

2. Prisoner Boarding Fund. All funds appropriated for the purpose of this section must be credited to the Prisoner Boarding Fund. State funds appropriated to the Prisoner Boarding Fund that are unexpended at the end of the fiscal year for which the funds are appropriated do not lapse, but must carry forward into subsequent fiscal years to be expended for the purpose of this section.

[ 2009, c. 213, Pt. W, §1 (NEW) .]

SECTION HISTORY

2009, c. 213, Pt. W, §1 (NEW).



34-A §1218. Electronic Monitoring Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 655, Pt. EEE, §1 (NEW). 2013, c. 227, §5 (RP).






Subchapter 3: COMMISSIONER

34-A §1401. Office

1. Appointment. The Governor shall appoint the Commissioner of Corrections, subject to review by the joint standing committee of the Legislature having jurisdiction over corrections matters and to confirmation by the Senate, to serve at the pleasure of the Governor.

[ 1995, c. 3, §4 (AMD) .]

2. Vacancy. Vacancies in the office of the commissioner shall be filled as follows.

A. Any vacancy in the office of commissioner shall be filled by appointment under subsection 1. [1983, c. 459, §6 (NEW).]

B. If the office of the commissioner is vacant or if the commissioner is absent or disabled, the associate commissioner shall perform the duties and have the powers provided by law for the commissioner. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

3. Qualifications. To qualify for appointment as commissioner, a person must have training and experience in correctional administration or satisfactory experience in the direction of work of a comparable nature.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1995, c. 3, §4 (AMD).



34-A §1402. Duties

In addition to other duties set out in this Title, the commissioner has the following duties. [1983, c. 459, §6 (NEW).]

1. General. The commissioner has general supervision, management and control of the research and planning, grounds, buildings, property, officers, employees and clients of any correctional facility, detention facility or correctional program.

[ 1991, c. 314, §17 (AMD) .]

2. Enforcement of laws. The commissioner shall enforce all laws concerning correctional facilities, unless specific law enforcement duties are given by law to other persons.

[ 1983, c. 459, §6 (NEW) .]

3. Rules. Rules shall be established as follows.

A. The commissioner shall establish, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, such rules as he determines appropriate or necessary for the care and management of the property of all correctional facilities, for the production and distribution of industrial products of the correctional facilities and for the execution of the statutory purposes and functions of correctional facilities or correctional programs. [1983, c. 459, §6 (NEW).]

B. The central principle underlying all rules, regulations, procedures and practices relating to clients is that the clients retain all rights of an ordinary citizen, except those expressly or by necessary implication taken from them by law. [1991, c. 314, §18 (AMD).]

[ 1991, c. 314, §18 (AMD) .]

4. Career and technical education. Establishment of career and technical education shall be as follows.

A. The commissioner shall establish and maintain suitable courses for career and technical education in the correctional facilities.

(1) The commissioner shall install equipment necessary to carry out this duty.

(2) The commissioner shall employ suitable and qualified instructors necessary to carry out this duty, subject to the approval of the Department of Education. [2005, c. 683, Pt. B, §25 (AMD).]

B. The expenses of carrying out this subsection shall be paid from the appropriations for the correctional facilities. [1983, c. 459, §6 (NEW).]

[ 2005, c. 683, Pt. B, §25 (AMD) .]

5. Grievance procedures. The commissioner shall establish procedures for hearing grievances of clients. The commissioner shall establish a separate grievance process for addressing complaints by prisoners about their medical and mental health treatment.

[ 2009, c. 1, Pt. S, §3 (AMD) .]

6. County jail, holding facility and short-term detention area standards.

[ 1983, c. 581, §§11,59 (RP) .]

7. Abuse allegations in correctional and detention facilities. The commissioner is responsible for ensuring appropriate intervention and remediation in cases of substantiated abuse and neglect in correctional and detention facilities. The commissioner shall ensure, through inspection at least every 2 years, that all correctional and detention facilities meet applicable federal and state standards relating to the health and safety of clients of these facilities.

[ 1991, c. 314, §20 (AMD) .]

8. Allegations of child abuse or neglect in correctional and detention facilities. The commissioner is responsible for the investigation of all reports of suspected child abuse or neglect in correctional and detention facilities.

A. These investigations must be conducted with the Department of Health and Human Services, as appropriate, and, in cases where there are allegations or indications of criminal conduct, with the Department of the Attorney General, as appropriate. [1991, c. 314, §20 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

B. The commissioner shall negotiate joint working agreements with the Department of Health and Human Services and the Department of the Attorney General concerning procedures and respective responsibilities for conducting investigations of allegations of child abuse or neglect in correctional and detention facilities. [1991, c. 314, §20 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

[ 1991, c. 314, §20 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

9. Statement of correctional system impact. The commissioner shall prepare statements pertaining to the impact that proposed legislation has upon correctional system resources, including the cost that the correctional system would bear. The commissioner shall make inquiry of a statewide association of prosecuting attorneys, the judicial branch, a statewide association of county sheriffs and any other parties, as appropriate, in order to provide the most accurate estimates of the correctional system impact, including the number of additional probationers, the number of additional incarcerated individuals and the number of additional jail and prison beds that may reasonably be anticipated from enactment of the legislation, by fiscal year. Whenever practicable, the statements must also include the impact of such legislation in future biennia as well. For purposes of this subsection, the correctional system includes correctional facilities and services operated or funded by the State or by any county government. The statements must be furnished to the appropriate committee of the Legislature for the information of its members and to the legislative staff office designated to collect and assemble fiscal information for use of legislative committees under Title 3, section 163-A, subsection 10. The statements must be considered in the preparation of the fiscal note included in a committee amendment or other amendment if the legislation or amendment has a fiscal impact on the correctional system. A statement is not required for any legislation that has no impact upon the correctional system.

[ 2007, c. 240, Pt. YYY, §2 (AMD) .]

10. Rehabilitation programs. Within the limits of available resources, the commissioner shall establish and maintain programs, inside and outside of correctional facilities, that provide rehabilitation services and opportunities for clients.

[ 1991, c. 355, §3 (NEW) .]

11. Report requirement. The commissioner shall report annually, no later than January 4th of each year, to the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs regarding recidivism information including, but not limited to:

A. The number of juvenile offenders in the correctional facilities and their reoffending rates; [2003, c. 20, Pt. N, §1 (NEW).]

B. The number of incarcerated adults who were adjudicated as having committed a juvenile offense; and [2003, c. 20, Pt. N, §1 (NEW).]

C. The recidivism rates of juvenile offenders as adults. [2003, c. 20, Pt. N, §1 (NEW).]

[ 2003, c. 20, Pt. N, §1 (NEW) .]

12. County and regional jails. The commissioner shall receive, administer and distribute to the county and regional jails funding provided through the General Fund, Other Special Revenue Funds and any federal and grant funds in accordance with section 1210-D and Title 30-A, section 1659-A. The department shall make distributions as required by section 1210-D to each jail on a quarterly basis and as may be adjusted pursuant to section 1208-B, subsection 1, paragraph B.

[ 2015, c. 335, §24 (NEW) .]

13. Report on jails. Beginning January 15, 2016 and annually thereafter, the department, in collaboration with a statewide association of sheriffs and a statewide association of county commissioners, shall submit a report to the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters on the mandatory standards, policies and procedures for jails adopted pursuant to section 1208-B and the status of funding for the jails from the County Jail Operations Fund established in section 1210-D, county taxes and other sources. The department and representatives of the associations shall conduct a review of the funding provided to county jails pursuant to subsection 12 and section 1210-D and the distribution formula established by the department pursuant to section 1210-D, subsection 4. If the department and the associations find that changes are needed to the distribution method or procedures or the level of General Fund support, the department shall report that finding to the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters and shall recommend changes in the formula determined pursuant to section 1210-D, subsection 4 and the level of General Fund support. After reviewing the report, the joint standing committee is authorized to submit legislation to address issues raised by the report and to improve the funding and operation of the jails.

[ 2015, c. 335, §24 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§11,59 (AMD). 1987, c. 744, §11 (AMD). 1989, c. 925, §17 (AMD). 1991, c. 314, §§17-20 (AMD). 1991, c. 355, §3 (AMD). 2001, c. 659, §I1 (AMD). 2003, c. 20, §N1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 397, §D3 (REV). 2005, c. 683, §B25 (AMD). 2007, c. 240, Pt. YYY, §2 (AMD). 2009, c. 1, Pt. S, §3 (AMD). 2015, c. 335, §24 (AMD).



34-A §1403. Powers

(CONFLICT)

In addition to other powers granted in this Title, the commissioner has the following powers. [1983, c. 459, §6 (NEW).]

1. General powers. The commissioner may perform any legal act relating to the care, custody, treatment, relief and improvement of clients or may purchase residential services when the department's correctional and detention facilities do not provide the appropriate services for the client.

[ 1991, c. 314, §21 (AMD) .]

2. Appointments. The commissioner's appointment powers are as follows.

A. The commissioner may appoint, subject to the Civil Service Law and except as otherwise provided, any employees who may be necessary, including those intermittent employees as defined in Title 5, section 7053 needed to offset the overtime costs related to unscheduled, unanticipated overtime. These intermittent positions in the institutional services unit may be used only at preidentified posts and work sites. [2013, c. 491, §3 (AMD).]

B. The commissioner may appoint and set the salary for one deputy commissioner and 2 associate commissioners to assist in carrying out the responsibilities of the department.

(1) An appointment is for an indeterminate term and until a successor is appointed and qualified or during the pleasure of the commissioner.

(2) To be eligible for appointment as the deputy commissioner or an associate commissioner, a person must have training and experience in general management.

(3) The deputy commissioner has the powers, duties, obligations and liabilities of the commissioner when the commissioner is unable to perform the duties of the office. [2013, c. 491, §3 (AMD).]

C. [2013, c. 491, §3 (RP).]

D. (CONFLICT: Text as repealed by PL 2015, c. 291, §3) [2015, c. 291, §3 (RP).]

D. (CONFLICT: Text as amended by PL 2015, c. 267, Pt. VVV, §1) The commissioner may appoint and set the salary for a director of operations and a policy development coordinator to assist in carrying out the responsibilities of the department. An appointment is for an indeterminate term and until a successor is appointed and qualified or during the pleasure of the commissioner. [2015, c. 267, Pt. VVV, §1 (AMD).]

[ 2015, c. 267, Pt. VVV, §1 (AMD); 2015, c. 291, §3 (AMD) .]

3. Delegation. The commissioner's delegation powers are as follows.

A. Unless a specific statute otherwise directs, the commissioner may delegate powers and duties given under this Title to the deputy commissioner, associate commissioners, chief administrative officers and regional correctional administrators. [2013, c. 491, §4 (AMD).]

B. The commissioner may empower the deputy commissioner, associate commissioners, chief administrative officers and regional correctional administrators to further delegate powers and duties delegated to them by the commissioner. [2013, c. 491, §4 (AMD).]

B-1. Unless a specific statute otherwise directs, the commissioner may empower chief administrative officers to delegate powers and duties given to them by chapter 3 and may empower regional correctional administrators to delegate powers and duties given to them by chapter 5. [1995, c. 502, Pt. F, §19 (AMD).]

C. The deputy commissioner, an associate commissioner or associate commissioners may be designated to assist in the development of community correctional programs at the county level and to coordinate activities of the department with each county and any county correctional advisory groups. The deputy commissioner, associate commissioner or associate commissioners may appoint staff to assist in carrying out this paragraph. [2013, c. 491, §4 (AMD).]

[ 2013, c. 491, §4 (AMD) .]

4. Funding sources. The commissioner may use the following funding sources.

A. The commissioner may accept for the State any federal funds appropriated under federal law relating to the juvenile offender and may do whatever is necessary to carry out the federal law. [1983, c. 459, §6 (NEW).]

B. The commissioner may accept, from any other agency of government, person, group or corporation, any funds which may be available in carrying out this Title. [1983, c. 459, §6 (NEW).]

C. The commissioner may apply for and receive federal funds under the United States Housing Act of 1954, Public Law 560, Title 7. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

5. Lease of unused buildings. The commissioner may, with the approval of the Director of the Bureau of General Services, lease unused buildings at the correctional and detention facilities for the purposes of providing services to clients.

A. The leases must be for a period not to exceed 2 years and may be extended, with the approval of the Director of the Bureau of General Services, for 3 more 2-year periods. [1995, c. 111, §1 (AMD).]

B. The commissioner shall submit a plan of the proposed leases and their impact on the correctional and detention facilities and clients to the joint standing committee of the Legislature having jurisdiction over corrections no later than January 31st of each year. [1991, c. 314, §24 (AMD).]

[ 1995, c. 111, §1 (AMD) .]

5-A. Lease of Long Creek Youth Development Center building. Notwithstanding subsection 5 and Title 5, chapter 154, the commissioner may, with the approval of the Director of the Bureau of General Services, lease any building that the commissioner determines is no longer needed to be a part of the Long Creek Youth Development Center for the purpose of providing services to clients under such terms as the commissioner and director determine appropriate.

[ 1995, c. 502, Pt. F, §20 (NEW); 2001, c. 439, Pt. G, §6 (AMD) .]

6. Acceptance or conveyance of donated personal property. The commissioner may accept donations of personal property to be used at a correctional or detention facility. If, at a later date, the donated property ceases to be useful to the correctional or detention facility, the commissioner may sell the property and use the proceeds for the benefit of the correctional or detention facility to which the property was originally donated.

[ 1991, c. 314, §25 (AMD) .]

7. Establishment of farm programs and gravel mining programs to support farm programs at correctional facilities. The commissioner may establish a farm program at each correctional facility for the purposes of producing agricultural and farm products and teaching prisoners and juvenile clients cultivation and gardening techniques. The commissioner may also establish a gravel mining program at any correctional facility sited on land that contains sufficient gravel for the purpose of supporting the farm programs.

A. Products from farm programs under this subsection must be used by correctional facilities. If a surplus exists, it may be:

(1) Sold or distributed to other state, county or local governmental entities;

(2) Exchanged with other state, county or local governmental entities for services or other goods;

(3) Sold to or exchanged with private Maine businesses; or

(4) Sold to or exchanged with community agencies as defined in section 1206, subsection 1. [2011, c. 340, §1 (AMD).]

B. The revenue generated by the sale of farm products under this subsection must be deposited in a special account. This account does not lapse at the end of a fiscal year but must be carried forward from year to year. [2011, c. 340, §1 (AMD).]

C. The funds in the special account under paragraph B may be expended to implement and maintain farm programs in correctional facilities. These expenditures include, but are not limited to, the purchase of necessary materials and equipment, construction, administrative costs and employee salaries. [2011, c. 340, §1 (AMD).]

D. The commissioner may establish, for the purpose of supporting farm programs at correctional facilities by generating additional revenue for the special account under paragraph B, a gravel mining program at any correctional facility sited on land that contains sufficient gravel. The commissioner shall determine the amount of gravel to be mined. Gravel not used by correctional facilities may be sold, distributed or exchanged in the same manner as farm products pursuant to paragraph A. In addition to the expenditures allowed by paragraph C, the revenue generated from a gravel mining program may be expended to implement and maintain gravel mining programs in correctional facilities. [2011, c. 340, §1 (NEW).]

[ 2011, c. 340, §1 (AMD) .]

8. Receipt of United States prisoners or adjudicated juveniles. The commissioner's power to accept United States prisoners or adjudicated juveniles is as follows.

A. The commissioner may receive in any correctional facility prisoners detained by the United States or convicted of an offense against the United States and committed for a term of imprisonment to the custody of the Attorney General of the United States if:

(1) The Attorney General of the United States designates a Maine correctional facility as the place of confinement for the prisoner; and

(2) The commissioner approves and agrees to accept and keep the prisoner in a Maine correctional facility. [1989, c. 127, §3 (RPR).]

B. The commissioner may receive in any juvenile facility juveniles detained by the United States or adjudicated of an offense against the United States and committed for a term of institutionalization to the custody of the Attorney General of the United States if:

(1) The Attorney General of the United States designates a Maine juvenile facility as the place of confinement for the juvenile; and

(2) The commissioner approves and agrees to accept and keep the juvenile in a Maine juvenile facility. [1989, c. 127, §3 (RPR).]

C. The commissioner may contract with the Attorney General of the United States or officer designated by the Congress for the care, custody, subsistence, education, treatment and training of any prisoner or juvenile accepted under this section. All sums paid pursuant to contracts authorized by this section shall accrue to the General Fund. [1989, c. 127, §3 (NEW).]

[ 1989, c. 127, §3 (RPR) .]

9. Industries programs. The commissioner may establish career and technical training, work and industries programs, including those permitted under a certification issued by the United States Department of Justice under 18 United States Code, Section 1761.

A. The program may make services and goods available for use by correctional facilities or for purchase by other state, county or local governmental entities, private businesses in the State, community agencies, as defined in section 1206, subsection 1, or the public. The program may also donate services or goods to other state, county or local governmental entities for the purpose of promoting prison industries or to public or private nonprofit organizations. [2011, c. 515, §3 (AMD).]

B. The commissioner may authorize any person or business entity purchasing goods manufactured at a correctional facility to resell those articles if that person or entity requests, in writing, authority from the commissioner at the time the initial purchase is made. [1985, c. 821, §21 (NEW).]

C. All goods manufactured at a correctional facility for sale shall be distinctly labeled or branded with the words "Manufactured at a Maine State Correctional Facility", except those goods produced under a program certified by the United States Department of Justice under the United States Code, Title 18, Section 1761. [1989, c. 127, §4 (AMD).]

D. All revenues from direct sales of goods and services produced by prisoners at correctional facilities and all amounts received from a private sector industry participating with the Department of Corrections in an industries program certified by the United States Department of Justice under the United States Code, Title 18, Section 1761, in consideration of lease of industry space, provision of utilities, trash removal and other services provided to the private industry that are related to the use of industry space at correctional facilities must be deposited into the department's industries enterprise account, which does not lapse. All revenues generated from career and technical training programs must be deposited into Other Special Revenue Funds accounts, which do not lapse and must be used to support the costs of vocational training programs. [2013, c. 368, Pt. ZZZ, §1 (AMD).]

E. Funds from these industries accounts may be used to pay for materials, supplies, equipment, salaries and other costs of establishing and operating career and technical training, work and industrial programs. For industries programs certified by the United States Department of Justice under the United States Code, Title 18, Section 1761, mandatory contributions for crime victim services must be made from these industries accounts and transferred to the control of the Office of Victim Services, as established in section 1214. [2001, c. 439, Pt. G, §2 (AMD); 2003, c. 545, §6 (REV).]

F. The commissioner shall, in consultation with the Maine Apprenticeship Program established in Title 26, section 3202, develop policies concerning job displacement and safety and policies to develop opportunities in the prison industries programs. [2011, c. 491, §16 (AMD).]

[ 2013, c. 368, Pt. ZZZ, §1 (AMD) .]

10. Client benefit welfare account. The commissioner shall provide an accounting of all client benefit welfare accounts each fiscal year to the joint select committee of the Legislature having jurisdiction over corrections matters. The annual accounting must include total income for the year, total expenditures for the year, anticipated capital and operating expenditures from these accounts in the next fiscal year and balances in the accounts. Nothing in this subsection may change the nature of these accounts as internal management tools.

[ 1999, c. 583, §3 (AMD) .]

11. Contracting agent. The chief administrative officer is the contracting agent for all sales of articles from a correctional facility and for all other contracts made on behalf of the correctional facility except those made by the State Purchasing Agent.

A. All contracts must be made in the manner prescribed by the commissioner. [1999, c. 583, §4 (NEW).]

B. A contract may not be accepted by the chief administrative officer, unless the contractor gives satisfactory security for its performance. [1999, c. 583, §4 (NEW).]

C. An employee of the correctional facility may not be directly or indirectly interested in any contract. [1999, c. 583, §4 (NEW).]

[ 1999, c. 583, §4 (NEW) .]

12. Transfer of funds. Notwithstanding Title 5, section 1585 or any other provision of law, the commissioner, upon recommendation of the State Budget Officer and approval of the Governor, is authorized to transfer by financial order All Other funding between accounts within the same fund for the purposes of paying food, heating and utility expenses.

[ 2011, c. 380, Pt. AA, §1 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§12,59 (AMD). 1983, c. 724, (AMD). 1983, c. 729, §6 (AMD). 1985, c. 67, §1 (AMD). 1985, c. 785, §B151 (AMD). 1985, c. 821, §§19-21 (AMD). 1987, c. 589, (AMD). 1989, c. 127, §§3,4 (AMD). RR 1991, c. 2, §128 (COR). 1991, c. 314, §§21-25 (AMD). 1991, c. 716, §6 (AMD). 1993, c. 682, §1 (AMD). 1995, c. 111, §1 (AMD). 1995, c. 502, §§F18-20 (AMD). 1999, c. 401, §J4 (AMD). 1999, c. 459, §1 (AMD). 1999, c. 583, §§3,4 (AMD). 1999, c. 731, §G2 (AMD). 2001, c. 386, §11 (AMD). 2001, c. 439, §§G2,6 (AMD). 2003, c. 545, §6 (REV). 2011, c. 340, §§1, 2 (AMD). 2011, c. 380, Pt. AA, §1 (AMD). 2011, c. 491, §16 (AMD). 2011, c. 515, §3 (AMD). 2013, c. 368, Pt. ZZZ, §1 (AMD). 2013, c. 491, §§3, 4 (AMD). 2015, c. 267, Pt. VVV, §1 (AMD). 2015, c. 291, §3 (AMD).



34-A §1404. Duties and powers of the commissioner in support of State Board of Corrections (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 653, Pt. A, §28 (NEW). 2009, c. 391, §9 (AMD). 2011, c. 374, §6 (AMD). 2013, c. 598, §7 (AMD). 2015, c. 335, §25 (RP).



34-A §1405. Transfer from county jails or correctional facilities (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 653, Pt. A, §29 (NEW). 2009, c. 142, §15 (AMD). 2009, c. 391, §10 (AMD). 2015, c. 335, §26 (RP).






Subchapter 4: NEGOTIATIONS WITH MUNICIPALITIES IN WHICH CORRECTIONAL FACILITIES ARE LOCATED ENACTED BY PL 1989, C. 591, §1

34-A §1601. Negotiations with municipalities

The Commissioner of Corrections, or the commissioner's designee, shall negotiate with officials of the municipality in which correctional facilities for both juveniles and adults constructed after the effective date of this section are located to provide state reimbursement to that municipality for the net increased costs that a new correctional facility imposes on that municipality. Negotiations shall commence only upon request of municipal officials and only within 6 months after the net increased costs arise. As used in this section, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 591, §1 (NEW).]

1. Correctional facility. "Correctional facility" means those facilities outlined in section 1001, subsection 6.

[ 1989, c. 591, §1 (NEW) .]

2. Net increased costs. "Net increased costs" means the costs of those services rendered to the facility by the municipality and the costs of any adverse impact proximately caused by the operation of the facility, subtracted from the fair market value of those services rendered by the facility to the municipality.

[ 1989, c. 591, §1 (NEW) .]

SECTION HISTORY

1989, c. 591, §1 (NEW).






Subchapter 5: STATE BOARD OF CORRECTIONS

34-A §1801. State Board of Corrections (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 653, Pt. A, §30 (NEW). 2009, c. 213, Pt. GGG, §2 (AMD). 2009, c. 213, Pt. GGG, §7 (AFF). 2011, c. 374, §§7, 8 (AMD). 2013, c. 598, §§8-10 (AMD). 2015, c. 335, §27 (RP).



34-A §1802. Board membership (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 653, Pt. A, §30 (NEW). 2009, c. 89, §1 (AMD). 2011, c. 374, §§9, 10 (AMD). 2013, c. 598, §11 (AMD). 2015, c. 335, §27 (RP).



34-A §1803. Board responsibilities and duties (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 653, Pt. A, §30 (NEW). 2009, c. 213, Pt. GGG, §§3, 4 (AMD). 2009, c. 213, Pt. GGG, §7 (AFF). 2009, c. 391, §§11-14 (AMD). 2011, c. 374, §§11-14 (AMD). 2013, c. 533, §25 (AMD). 2013, c. 598, §§12-22 (AMD). 2015, c. 16, Pt. I, §1 (AMD). 2015, c. 267, Pt. V, §1 (AMD). 2015, c. 335, §27 (RP).



34-A §1803-A. Office of executive director (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 374, §15 (NEW). 2013, c. 598, §§23, 24 (AMD). 2015, c. 335, §27 (RP).



34-A §1804. Corrections working group (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 653, Pt. A, §30 (NEW). 2011, c. 374, §16 (AMD). 2015, c. 335, §27 (RP).



34-A §1805. State Board of Corrections Operational Support Fund program (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 653, Pt. A, §30 (NEW). 2009, c. 213, Pt. GGG, §5 (AMD). 2009, c. 213, Pt. GGG, §7 (AFF). 2009, c. 391, §15 (AMD). RR 2013, c. 2, §41 (COR). 2013, c. 598, §25 (AMD). 2015, c. 335, §27 (RP).



34-A §1806. Community corrections funds distributed by board (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 653, Pt. A, §30 (NEW). 2009, c. 213, Pt. GGG, §6 (AMD). 2009, c. 213, Pt. GGG, §7 (AFF). 2013, c. 598, §26 (AMD). 2015, c. 335, §27 (RP).



34-A §1807. Electronic Monitoring Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 227, §6 (NEW). 2015, c. 335, §27 (RP).



34-A §1808. Financial data (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 598, §27 (NEW). 2015, c. 335, §27 (RP).



34-A §1809. Application for other funds (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 598, §27 (NEW). 2015, c. 335, §27 (RP).



34-A §1810. Budget format (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 598, §27 (NEW). 2015, c. 335, §27 (RP).



34-A §1811. County Corrections Capital Improvement Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 598, §27 (NEW). 2015, c. 335, §27 (RP).



34-A §1812. Use of funds (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 598, §27 (NEW). 2015, c. 335, §27 (RP).



34-A §1813. Monitoring performance (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 598, §27 (NEW). 2015, c. 335, §27 (RP).



34-A §1814. Enforcement authority (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 598, §27 (NEW). 2015, c. 335, §27 (RP).



34-A §1815. Program incentives (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 598, §27 (NEW). 2015, c. 335, §27 (RP).



34-A §1816. Discharge of duties of board by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

2015, c. 16, Pt. I, §2 (NEW). 2015, c. 267, Pt. V, §2 (AMD). 2015, c. 335, §27 (RP).









Chapter 3: CORRECTIONAL FACILITIES

Subchapter 1: GENERAL PROVISIONS

Article 1: ADMINISTRATIVE PROVISIONS

34-A §3001. Chief administrative officers

1. Appointment. The commissioner may appoint chief administrative officers as necessary for the proper performance of the functions of the department, subject to the Civil Service Law.

A. To be eligible for appointment as a chief administrative officer, a person must be experienced in correctional management. [2013, c. 491, §5 (AMD).]

B. Chief administrative officers shall report directly to the commissioner or to the deputy commissioner or an associate commissioner if so directed by the commissioner. [2013, c. 491, §5 (AMD).]

[ 2015, c. 291, §4 (AMD) .]

2. Acting chief administrative officer. Notwithstanding any other provision of law, the commissioner may delegate any employee of the department to serve as the acting chief administrative officer of any facility, if the office of the chief administrative officer of the facility is vacant.

A. The acting chief administrative officer shall serve for a period not to exceed 180 days. [1983, c. 459, §6 (NEW).]

B. Service as the acting chief administrative officer of a facility is considered a temporary additional duty for the person so delegated. [1991, c. 314, §26 (AMD).]

[ 1991, c. 314, §26 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1991, c. 314, §26 (AMD). 1999, c. 583, §5 (AMD). 2013, c. 491, §5 (AMD). 2015, c. 291, §4 (AMD).



34-A §3001-A. Boards of visitors

1. Appointment. The Governor shall appoint a board of 5 visitors for each correctional facility under the department, as authorized by Title 5, section 12004-I, subsection 5.

A. The terms of the members of the boards of visitors are for 3 years. [2005, c. 683, Pt. B, §26 (NEW).]

B. Members of the boards of visitors are eligible for reappointment at the expiration of their terms. [2005, c. 683, Pt. B, §26 (NEW).]

C. A member of the Legislature or an employee of the department may not serve on any board of visitors. [2005, c. 683, Pt. B, §26 (NEW).]

D. At least one member of each board must be a person licensed by this State to provide mental health services. [2005, c. 683, Pt. B, §26 (NEW).]

E. Each member of the boards of visitors must be compensated according to the provisions of Title 5, chapter 379. [2005, c. 683, Pt. B, §26 (NEW).]

F. The Governor shall appoint a chair from the membership. [2005, c. 683, Pt. B, §26 (NEW).]

[ 2005, c. 683, Pt. B, §26 (NEW) .]

2. Duties. Boards of visitors have the following duties.

A. Each board of visitors shall inspect the correctional facility to which it is assigned. Each board of visitors must be provided open access to all physical areas of the correctional facility, including access to areas housing clients. Each board of visitors must be provided the opportunity to speak to clients and to staff. Members of the board shall comply with all departmental policies and procedures and facility security practices regarding access to the correctional facility, shall adhere to all federal and state law regarding confidentiality and shall refer concerns or complaints regarding specific individuals to the chief administrative officer or advocate. [2005, c. 683, Pt. B, §26 (NEW).]

B. Each board of visitors shall review the management of the correctional facility to which it is assigned to determine whether that management is consistent with the philosophy, mission and policy goals of the department and facility. Each board of visitors shall prepare an annual report including its recommendations and shall provide copies of its report to the chief administrative officer of the facility, the commissioner and the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters. The commissioner shall provide copies with the department's response to the reports to the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters within one month of receiving the annual reports. [2005, c. 683, Pt. B, §26 (NEW).]

C. Each board of visitors shall appear before the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters upon request. [2005, c. 683, Pt. B, §26 (NEW).]

D. Boards of visitors shall meet regularly and at least 4 times a year. At each meeting, a board of visitors may request and must receive information from the chief administrative officer as the board determines will assist in the review of the management of the facility. To the extent that a board of visitors is not discussing matters made confidential by federal or state law, meetings of boards are public proceedings and must be conducted in accordance with Title 1, section 403. Boards of visitors may meet jointly. [2005, c. 683, Pt. B, §26 (NEW).]

E. Each board of visitors shall share copies of that board's annual report with the other boards. [2005, c. 683, Pt. B, §26 (NEW).]

[ 2005, c. 683, Pt. B, §26 (NEW) .]

3. Visit to correctional facilities and communications with clients and staff. A member of a board of visitors may visit the correctional facility to which that board is assigned and may speak with clients and with staff. The member shall comply with all departmental policies and procedures and facility security practices regarding access to the correctional facility, shall adhere to all federal and state law regarding confidentiality and shall refer concerns or complaints regarding specific individuals to the chief administrative officer or advocate.

[ 2005, c. 683, Pt. B, §26 (NEW) .]

4. Volunteer activities. Volunteer activities of a member of a board of visitors may be proscribed by departmental policies regarding volunteer activities generally.

[ 2005, c. 683, Pt. B, §26 (NEW) .]

SECTION HISTORY

2005, c. 683, §B26 (NEW).



34-A §3002. Boards of visitors (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§13,59 (AMD). 1983, c. 812, §258 (AMD). 1989, c. 503, §B159 (AMD). 2005, c. 216, §1 (RPR). 2005, c. 488, §10 (AMD). 2005, c. 683, §B27 (RP).



34-A §3002-A. Policy review council (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 752, §34 (NEW). 1999, c. 770, §§3-5 (AMD). 2011, c. 344, §32 (RP).



34-A §3002-B. Prison Industries Advisory Council

1. Appointments. The commissioner shall appoint the 6-member Prison Industries Advisory Council, referred to in this section as "the council," as established by Title 5, section 12004-I, subsection 4-B. The term of office for members is 3 years. The initial appointments are:

A. Three members for 3 years; [2007, c. 503, §2 (NEW).]

B. Two members for 2 years; and [2007, c. 503, §2 (NEW).]

C. One member for one year. [2007, c. 503, §2 (NEW).]

A replacement for a council member who does not complete the council member's term of office serves for the remainder of the unexpired term.

[ 2007, c. 503, §2 (NEW) .]

2. Council members. The council members must include at least 3 private sector representatives, each of whom is a business professional in the area of marketing, financial management, manufacturing or retail sales. In addition, council members must include 2 State Government representatives who work in the areas of prison security, labor or economic development. The commissioner shall also appoint one department employee to serve as a nonvoting member.

[ 2007, c. 503, §2 (NEW) .]

3. Duties. The council shall work in cooperation with managers of prison industries programs, prison security staff and the business community to identify methods to enhance programs and improve efficiency of operations, including at a minimum:

A. Developing a business and marketing plan for prison industries; [2007, c. 503, §2 (NEW).]

B. Developing recommendations to improve advertising and retail sales and exploring more diversified product lines; [2007, c. 503, §2 (NEW).]

C. Reviewing the financial reporting and accounting systems and recommending a consistent and uniform format for all prison industries reporting; [2007, c. 503, §2 (NEW).]

D. Making recommendations related to creating prison industries under the federal Prison Industry Enhancement Certification Program authorized by 18 United States Code, Section 1761(2006); and [2007, c. 503, §2 (NEW).]

E. Reviewing the cost-benefit ratio of the prison industries programs. [2007, c. 503, §2 (NEW).]

[ 2007, c. 503, §2 (NEW) .]

4. Meetings; reports. The council shall meet at least quarterly, shall make interim recommendations and at least an annual report to the commissioner and shall send copies of all interim recommendations and reports to the members of the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters.

[ 2007, c. 503, §2 (NEW) .]

SECTION HISTORY

2007, c. 503, §2 (NEW).



34-A §3003. Confidentiality of information (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§14,59 (AMD). 1985, c. 59, (AMD). 1985, c. 266, §2 (AMD). 1985, c. 737, §A90 (AMD). 1987, c. 633, §§2,3 (AMD). 1987, c. 714, §10 (AMD). 1991, c. 314, §27 (AMD). 1993, c. 13, §§1,2 (AMD). 1993, c. 354, §14 (AMD). 1995, c. 368, §§R8-10 (AMD). 1995, c. 418, §A39 (AMD). 1997, c. 278, §§3-5 (AMD). 1997, c. 464, §§9,10 (AMD). 1997, c. 714, §§2,3 (AMD). 1999, c. 583, §6 (AMD). 2001, c. 208, §1 (AMD). 2001, c. 386, §12 (AMD). 2001, c. 452, §15 (AMD). 2003, c. 205, §11 (RP).



34-A §3004. Legal actions

1. Contract actions. Actions founded on any contract made with the State Purchasing Agent, or with any official of the department under the authority granted by the State Purchasing Agent, on behalf of a correctional or detention facility may be brought by the official making the contract or the official's successor in office.

[ 1991, c. 314, §28 (AMD) .]

2. Actions for injuries to property. Actions for injuries to the real or personal property of the State, used by any correctional or detention facility and under the management of an officer of the facility, may be prosecuted in the name of the officer or the officer's successor in office.

[ 1991, c. 314, §28 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1991, c. 314, §28 (AMD).



34-A §3005. Emergencies

When emergency situations are certified by the chief administrative officer to exist at a correctional or detention facility, the commissioner may, with the approval of the Governor, assign personnel as may be necessary from another facility or division of the department to assist in controlling the emergency situation. [1991, c. 314, §29 (AMD).]

1. Temporary assignment. The assignment of personnel shall be only for the period during which the emergency exists.

[ 1983, c. 459, §6 (NEW) .]

2. Compensation. Any personnel transferred are entitled to receive compensation as required by the Civil Service Law, rules and contract terms.

[ 1985, c. 785, Pt. B, §152 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1985, c. 785, §B152 (AMD). 1991, c. 314, §29 (AMD).



34-A §3006. Improper conduct of correctional facility officers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§15,59 (RP).



34-A §3007. Posting of political material

The chief administrative officer of each correctional or detention facility shall provide in at least one accessible area in each facility an appropriate space for the posting of written political material sent for that purpose to the chief administrative officer by candidates for state office or federal office in this State. [1991, c. 314, §30 (AMD).]

1. One item limit. No more than one item of written political material may be posted in one place on behalf of any one candidate.

[ 1983, c. 459, §6 (NEW) .]

2. Removal. Written political material shall be removed after the elections for which it is intended for use.

[ 1983, c. 459, §6 (NEW) .]

3. Voting place. If there is a voting place within the facility, the posting place may not be located within 250 feet of the entrance to the voting place.

[ 1983, c. 459, §6 (NEW) .]

4. Violation. The posting of written political material under this section is not a violation of Title 21-A, section 32 or Title 21-A, section 674, subsection 1, paragraph C.

[ 1993, c. 473, §43 (AMD); 1993, c. 473, §46 (AFF) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1985, c. 161, §15 (AMD). 1991, c. 314, §30 (AMD). 1993, c. 473, §43 (AMD). 1993, c. 473, §46 (AFF).



34-A §3011. Investigative officers and other law enforcement officers

1. Exercise of law enforcement powers. Investigative officers and other employees of the department who are certified by the Board of Trustees of the Maine Criminal Justice Academy as law enforcement officers may exercise the powers of other law enforcement officers with respect to crimes or juvenile crimes relating to the security or orderly management of a facility and engage in any other activity that is related to the administration of criminal justice or the administration of juvenile criminal justice as defined in Title 15, section 3308, subsection 7, paragraph A, subparagraph (2), if authorized to exercise these powers by the commissioner. These employees may issue administrative subpoenas, if authorized to exercise these powers by the commissioner and by the Attorney General or the Attorney General's designee. These powers are in addition to any powers the employees may otherwise have as employees of the department. Internal investigations of employees of the department must be conducted pursuant to any applicable collective bargaining agreement.

[ 2013, c. 80, §6 (AMD) .]

2. Working agreement. The commissioner shall negotiate a working agreement with the Department of the Attorney General concerning procedures and respective responsibilities for the exercise of law enforcement powers by investigative officers and other employees pursuant to subsection 1.

[ 2013, c. 80, §6 (AMD) .]

SECTION HISTORY

1997, c. 102, §2 (NEW). 2007, c. 102, §8 (AMD). 2009, c. 142, §16 (AMD). 2013, c. 80, §6 (AMD).



34-A §3013. Special response teams

The commissioner may establish ongoing special response teams consisting of personnel from more than one facility or division of the department to assist, as determined by the commissioner, in responding to special situations anywhere in the department. [2009, c. 498, §1 (NEW).]

SECTION HISTORY

2009, c. 498, §1 (NEW).



34-A §3008. Reallocation of correctional facility appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1999, c. 583, §7 (RP).



34-A §3009. Public ways and parking areas

1. Rules. The chief administrative officers of correctional or detention facilities may adopt and enforce rules, subject to the approval of the commissioner, governing the use of public ways and parking areas maintained by the State at the facilities.

A. The rules must be adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. [1991, c. 314, §31 (AMD).]

B. The Secretary of State shall forward a copy of the rules, attested under the Great Seal of the State of Maine, to the District Court in the area of jurisdiction. [1983, c. 459, §6 (NEW).]

[ 1991, c. 314, §31 (AMD) .]

2. Special police officers. The chief administrative officers of correctional or detention facilities may appoint and employ, subject to the Civil Service Law, special police officers for the purpose of enforcing rules promulgated under subsection 1.

A. The special police officers shall:

(1) Patrol all the public ways and parking areas subject to this section;

(2) Enforce rules promulgated under this section; and

(3) Arrest and prosecute violators of the rules. [1983, c. 459, §6 (NEW).]

B. The State Police, sheriffs, deputy sheriffs, police officers and constables who have jurisdiction over the areas in which the correctional or detention facilities are located shall, insofar as possible, cooperate with the special police officers in the enforcement of the rules promulgated under subsection 1. [1991, c. 314, §32 (AMD).]

[ 1991, c. 314, §32 (AMD) .]

3. Court procedure. The District Court, in the areas in which the facilities are located, has jurisdiction in all proceedings brought under this section.

A. The District Court shall take judicial notice of all rules promulgated under subsection 1. [1983, c. 459, §6 (NEW).]

B. In any prosecution for a violation of the rules, the complaint may allege the offense as in prosecutions under a general statute and need not recite the rule. [1983, c. 459, §6 (NEW).]

[ 1991, c. 314, §33 (AMD) .]

4. Prohibited acts; fines. Prohibited acts and fines under this section are governed as follows.

A. A person is guilty of a public ways or parking violation if he violates any rule promulgated pursuant to this section. [1983, c. 459, §6 (NEW).]

B. Upon conviction of a public ways or parking violation, a person shall pay a fine as follows:

(1) For the first offense in any calendar year, a fine of $1;

(2) For the 2nd offense in any calendar year, a fine of $2; and

(3) For each offense in excess of 2 in any calendar year, a fine of $5. [1983, c. 459, §6 (NEW).]

C. Notwithstanding any other law, the fines and costs of court paid under this section shall inure to the municipality in which the proceedings take place. [1983, c. 459, §6 (NEW).]

D. Offenses not covered by the rules promulgated under subsection 1 shall be dealt with as otherwise provided by law. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1985, c. 785, §B153 (AMD). 1991, c. 314, §§31-33 (AMD).



34-A §3010. Limit on prison population in Knox County (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 925, §18 (NEW). 1997, c. 28, §1 (RP).



34-A §3012. Food and food supplies

1. Operation of commissary. Notwithstanding Title 5, section 8-C, the chief administrative officer of a correctional facility or detention facility may, subject to the approval of the commissioner, permit the operation of a commissary for the sale of food and food supplies to persons residing in the facility and to facility employees.

[ 2005, c. 488, §11 (NEW) .]

2. Provision of meals to employees. Notwithstanding Title 5, section 8-C, the chief administrative officer of a correctional facility or detention facility may, subject to the approval of the commissioner, purchase meals for or otherwise provide meals without charge to any facility employee who eats such meals within the scope of employment and in so doing serves a function of employment.

[ 2005, c. 488, §11 (NEW) .]

SECTION HISTORY

2005, c. 488, §11 (NEW).






Article 2: COMMITTED OFFENDERS GENERALLY

34-A §3031. Rights

Any person residing in a correctional or detention facility has a right to: [1991, c. 314, §34 (AMD).]

1. Food. Nutritious food in adequate quantities;

[ 1983, c. 459, §6 (NEW) .]

2. Medical care. Adequate professional medical care and adequate professional mental health care, which do not include medical treatment or mental health treatment requested by the client that the facility's treating physician or treating psychiatrist or psychologist determines unnecessary. The commissioner may establish medical and dental fees not to exceed $5 for the medical and dental services that are provided pursuant to this subsection and a fee not to exceed $5 for prescriptions, medication or prosthetic devices. Except as provided in paragraph A, every client may be charged a medical or dental services fee for each medical or dental visit, prescription, medication or prosthetic device. The facility shall collect the fee. All money received by the department under this subsection is retained by the facility to offset the cost of medical and dental services, prescriptions, medication and prosthetic devices.

A. A client is exempt from payment of medical and dental services fees and fees for prescriptions, medication or prosthetic devices when the client:

(1) Receives treatment initiated by facility staff;

(2) Is a juvenile;

(3) Is pregnant;

(4) Is a person with a serious mental illness or developmental disability. For the purposes of this paragraph, "a person with a serious mental illness or developmental disability" means a client who, as a result of a mental disorder or developmental disability, exhibits emotional or behavioral functioning that is so impaired as to interfere substantially with the client's capacity to remain in the general prison population without supportive treatment or services of a long-term or indefinite duration, as determined by the facility's psychiatrist or psychologist. The exemption under this paragraph applies only to supportive treatment or services being provided to improve the client's emotional or behavioral functioning;

(5) Is an inpatient at a state-funded mental health facility or is a resident at a state-funded facility for individuals with adult developmental disabilities;

(6) Is undergoing follow-up treatment;

(7) Receives emergency treatment as determined by the facility's medical or dental staff; or

(8) Has less than $15 in the client's facility account and did not receive additional money from any source for 6 months following the medical or dental service or provision of the prescription, medication or prosthetic device. [2015, c. 291, §5 (AMD).]

B. Notwithstanding paragraph A, the State may bring a civil action in a court of competent jurisdiction to recover the cost of medical, dental, psychiatric or psychological expenses incurred by the State on behalf of a client incarcerated in a facility. The following assets are not subject to judgment under this paragraph:

(1) Joint ownership, if any, that the client may have in real property;

(2) Joint ownership, if any, that the client may have in any assets, earnings or other sources of income; and

(3) The income, assets, earnings or other property, both real and personal, owned by the client's spouse or family; [2015, c. 291, §5 (AMD).]

C. [1995, c. 201, §2 (RP).]

[ 2015, c. 291, §5 (AMD) .]

3. Living conditions. An acceptable level of sanitation, ventilation and light;

[ 1983, c. 459, §6 (NEW) .]

4. Sleeping space. A reasonable amount of space per person in any sleeping area;

[ 1983, c. 459, §6 (NEW) .]

5. Exercise and recreation. A reasonable opportunity for physical exercise;

[ 1989, c. 127, §5 (AMD) .]

6. Protection from abuse. Protection against any physical or psychological abuse;

[ 1983, c. 459, §6 (NEW) .]

7. Area for personal effects. A reasonably secure area for the maintenance of permitted personal effects; and

[ 1983, c. 459, §6 (NEW) .]

8. Visitation. A reasonable opportunity to visit with relatives and friends, in accordance with departmental policies and institutional procedures, provided that the department may restrict or prohibit visits when the restriction or prohibition is necessary for the security of the institution.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§16,59 (AMD). 1985, c. 752, §3 (AMD). 1987, c. 276, (AMD). 1989, c. 127, §5 (AMD). 1991, c. 314, §§34,35 (AMD). 1995, c. 201, §2 (AMD). 1995, c. 462, §D6 (AMD). 1999, c. 583, §8 (AMD). 2001, c. 458, §4 (AMD). 2011, c. 542, Pt. A, §59 (AMD). 2015, c. 291, §5 (AMD).



34-A §3031-A. Transportation outside the State for medical care

1. Transportation. A person residing in a correctional or detention facility may be transported by the department for medical care outside the State if the facility's treating physician determines the care is necessary and unavailable within the State.

[ 2001, c. 386, §13 (NEW) .]

2. Costs. The person, if able, shall pay the cost of transportation and the per diem compensation of the accompanying officers.

[ 2001, c. 386, §13 (NEW) .]

SECTION HISTORY

2001, c. 386, §13 (NEW).



34-A §3031-B. Limitation on reimbursement rate to medical service providers for services outside department facility

Effective July 1, 2004, the department or its contracted medical provider may pay to a provider of a medical service for a person residing in a correctional or detention facility an amount no greater than the reimbursement rate applicable to that provider and that service as established by rule of the Department of Human Services for the MaineCare program under Title 22. This limitation applies to all medical care services, goods, prescription drugs and medications provided to a person outside the facility. [2003, c. 513, Pt. E, §1 (NEW).]

SECTION HISTORY

2003, c. 513, §E1 (NEW).



34-A §3032. Disciplinary action

The commissioner shall adopt rules describing disciplinary offenses and punishments in facilities under the general administrative supervision of the department and establishing a fair and orderly procedure for processing disciplinary complaints. The rules must conform to the following requirements. [1991, c. 314, §36 (AMD).]

1. Fairness and equity. The rules shall ensure the maintenance of a high standard of fairness and equity.

[ 1983, c. 459, §6 (NEW) .]

2. Corporal punishment. Corporal punishment may not be imposed.

[ 1983, c. 459, §6 (NEW) .]

3. Segregation. The imposition of segregation at all correctional facilities, except juvenile correctional facilities, is subject to the following conditions.

A. All punishments involving segregation shall be first approved by the chief administrative officer of the correctional facility. [1983, c. 459, §6 (NEW).]

B. The prisoner shall be provided with a sufficient quantity of wholesome and nutritious food. [1983, c. 459, §6 (NEW).]

C. Adequate sanitary and other conditions required for the health of the prisoner shall be maintained. [1983, c. 459, §6 (NEW).]

D. When segregation exceeds 24 hours, the chief administrative officer of the correctional facility shall cause the facility's physician or a member of the facility's medical staff to visit the person immediately and, at least once in each succeeding 24-hour period of confinement, to examine the person's state of health. When no physician or medical staff member is available within the facility to visit as required by this paragraph, a staff person who has received in-service training appropriate for the duties required by this section from a licensed health professional shall visit in lieu of the visit by the physician or medical staff member the person in confinement. The staff person making the visit shall immediately contact the physician or medical staff member on call if there is reasonable cause to believe the action is necessary.

(1) The chief administrative officer shall give full consideration to recommendations of the physician or medical staff member as to the person's dietary needs and the conditions of the person's confinement required to maintain that person's health.

(2) If the recommendations of the physician or medical staff member regarding a person's dietary or other health needs while in segregation are not carried out, the chief administrative officer shall immediately convey the reasons and circumstances for this decision to the commissioner for review and final disposition. [1989, c. 127, §6 (AMD).]

E. If a person is held in segregation or solitary confinement for more than 5 days, the chief administrative officer shall send a report of the confinement to the commissioner, giving the reasons for the confinement. [1983, c. 459, §6 (NEW).]

[ 1999, c. 583, §9 (AMD) .]

4. Loss of good time. All punishments involving loss of good time or withdrawal of deductions must be first approved by the chief administrative officer.

[ 1997, c. 464, §11 (AMD) .]

5. Specific facilities. Punishment at specific correctional facilities is governed as follows.

A. Punishment at all correctional facilities, except juvenile correctional facilities, may consist of warnings, loss of privileges, restitution, monetary sanctions, labor at any lawful work, confinement to a cell, segregation or a combination of these. [2005, c. 329, §7 (AMD).]

B. Punishment at juvenile correctional facilities and any detention facility may consist of warnings, restitution, labor at any lawful work and loss of privileges. [1999, c. 583, §11 (AMD).]

[ 2005, c. 329, §7 (AMD) .]

5-A. Restitution. The imposition of restitution at all facilities is subject to the following conditions.

A. Restitution may be imposed for the purpose of replacing or repairing property destroyed or damaged by the prisoner or juvenile while the prisoner or juvenile is at the institution. When restitution is imposed at a facility, a prisoner or a juvenile who is subject to that restitution and who receives money from any source shall pay 25% of that money to the facility where the damage occurred. The facility shall collect that money and apply it to defray the cost of replacement or repair of the items destroyed or damaged. Money received by the prisoner or juvenile and directly deposited into a telephone call account established by the department for the sole purpose of paying for use of the department's client telephone system is not subject to this paragraph, except that 25% of any money received by the prisoner or juvenile and transferred from the telephone call account to the department's general client account at the time of the prisoner's or juvenile's discharge or transfer to supervised community confinement or community reintegration status must be collected and disbursed as provided in this paragraph. [2005, c. 506, §4 (AMD).]

A-1. Restitution may be imposed for the purpose of paying the cost of medical care incurred as a result of the conduct of a prisoner or juvenile while the prisoner or juvenile is at the institution. When restitution is imposed at a facility, a prisoner or a juvenile who is subject to that restitution and who receives money from any source shall pay 25% of that money to the facility where the medical care was provided. The facility shall collect that money and apply it to defray the cost of medical care. Money received by the prisoner or juvenile and directly deposited into a telephone call account established by the department for the sole purpose of paying for use of the department's client telephone system is not subject to this paragraph, except that 25% of any money received by the prisoner or juvenile and transferred from the telephone call account to the department's general client account at the time of the prisoner's or juvenile's discharge or transfer to supervised community confinement or community reintegration status must be collected and disbursed as provided in this paragraph. [2005, c. 506, §5 (AMD).]

B. A prisoner or juvenile who is transferred to another facility remains liable for any restitution authorized under this chapter. The facility receiving the prisoner or juvenile shall collect the restitution and transfer it to the facility where the damage occurred or where the medical care was provided. [1995, c. 197, §2 (AMD).]

B-1. A prisoner or juvenile who is discharged from the facility remains liable for any restitution authorized under this chapter. If the prisoner or juvenile is returned to the custody of the department, any facility in which the prisoner or juvenile resides shall collect the restitution and ensure that it is used to defray the costs as set out in this chapter. [2003, c. 706, Pt. A, §9 (NEW).]

C. Restitution is not authorized if its imposition would create an excessive financial hardship, as determined by the department, on the dependents of the prisoner. Any payments made for the support of the dependents that are required by the Department of Health and Human Services may not be used for restitution payments. [1995, c. 197, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

[ 2005, c. 506, §§4, 5 (AMD) .]

5-B. Monetary sanctions. The imposition of monetary sanctions at adult correctional facilities is subject to the following conditions.

A. When a monetary sanction is imposed at a facility, a prisoner who is subject to that monetary sanction and who receives money from any source shall pay 25% of that money to the facility where the monetary sanction was imposed. The facility shall collect that money and apply it to defray the cost of holding disciplinary hearings. Money received by the prisoner and directly deposited into a telephone call account established by the department for the sole purpose of paying for use of the department's client telephone system is not subject to this paragraph, except that 25% of any money received by the prisoner and transferred from the telephone call account to the department's general client account at the time of the prisoner's discharge or transfer to supervised community confinement must be collected and disbursed as provided in this paragraph. [2005, c. 506, §6 (AMD).]

B. A prisoner who is transferred to another facility remains liable for any monetary sanction authorized under this chapter. The facility receiving the prisoner shall collect the monetary sanction and transfer it to the facility where the monetary sanction was imposed. [2005, c. 329, §8 (NEW).]

C. A prisoner who is discharged from a facility remains liable for any monetary sanction authorized under this chapter. If the prisoner is returned to the custody of the department, any facility in which the prisoner resides shall collect the monetary sanction and ensure that it is used to defray costs as set out in this chapter. [2005, c. 329, §8 (NEW).]

D. A monetary sanction is not authorized if its imposition would create an excessive financial hardship, as determined by the department, on the dependents of the prisoner. Any payments made for the support of the dependents that are required by the Department of Health and Human Services may not be used for monetary sanction payments. [2005, c. 329, §8 (NEW).]

[ 2005, c. 506, §6 (AMD) .]

6. Impartial hearing. If the punishment may affect the term of commitment, sentence or parole eligibility or may involve restitution, monetary sanctions, labor at any lawful work or segregation, the chief administrative officer of the facility shall, before imposing punishment, provide an impartial hearing at which the client has the following rights.

A. The client is entitled to be informed in writing of the specific nature of the alleged misconduct. [1991, c. 314, §39 (AMD).]

B. The client is entitled to the right to be present at the hearing, except that the client may be prevented from attending or be removed if the client's behavior indicates that the client is in danger of self-injury or a danger to other persons or property. [1991, c. 314, §39 (AMD).]

C. The client is entitled to present evidence on the client's behalf. [1991, c. 314, §39 (AMD).]

D. The client is entitled to call one or more witnesses, which right may not be unreasonably withheld or restricted. [1991, c. 314, §39 (AMD).]

E. The client is entitled to question any witness who testifies at the hearing, which right may not be unreasonably withheld or restricted. [1991, c. 314, §39 (AMD).]

F. The client is entitled to be represented by counsel substitute as prescribed in the rules. [1991, c. 314, §39 (AMD).]

G. A record must be maintained of all disciplinary complaints, hearings, proceedings and dispositions. [1991, c. 314, §39 (AMD).]

H. The client is entitled to appeal the final disposition, before imposition of punishment, to the chief administrative officer of the facility. [1991, c. 314, §39 (AMD).]

I. If, at any stage of the proceedings, the client is cleared of the charges in a complaint, or the complaint is withdrawn, all documentation relating to the complaint must be expunged. [1991, c. 314, §39 (AMD).]

[ 2005, c. 329, §9 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§17,59 (AMD). 1985, c. 352, §§3-5 (AMD). 1987, c. 299, (AMD). 1989, c. 127, §6 (AMD). 1991, c. 314, §§36-39 (AMD). 1995, c. 197, §2 (AMD). 1997, c. 464, §11 (AMD). 1999, c. 401, §J4 (AMD). 1999, c. 583, §§9-11 (AMD). 2003, c. 689, §B6 (REV). 2003, c. 706, §A9 (AMD). 2005, c. 329, §§7-9 (AMD). 2005, c. 506, §§4-6 (AMD).



34-A §3033. Work assignments

1. Public works. The commissioner may authorize the employment of able-bodied prisoners in the construction and improvement of highways or other public works within the State under such arrangements as may be made with the Department of Transportation or with another department or commission of the State, county or municipality in charge of these public works, and the commissioner may prescribe whatever rules and conditions the commissioner considers expedient to ensure the proper care and treatment of the prisoners while so employed and to ensure their safekeeping and return.

[ 1989, c. 127, §7 (AMD) .]

2. Fire or disaster. The commissioner may authorize the training and use of able-bodied prisoners by the Bureau of Forestry or the Maine Emergency Management Agency, to fight fires or provide assistance during or after a civil disaster.

[ 1989, c. 127, §8 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

3. Charitable property improvement. The commissioner may authorize the use of able-bodied prisoners to provide assistance in the improvement of property owned by charitable, nonprofit organizations.

A. The commissioner shall promulgate such rules as he deems proper to ensure the care and treatment of the prisoners and the safe working conditions of prisoners and departmental employees. [1983, c. 581, §§ 18, 59 (NEW).]

B. The commissioner may request that charitable, nonprofit organizations pay for the transportation of the prisoners and pay the per diem compensation of guards, correctional officers or instructors who must accompany the prisoners or oversee the work to be performed. [1983, c. 581, §§ 18, 59 (NEW).]

[ 1983, c. 581, §§ 18, 59 (RPR) .]

4. Prohibited act. A person is guilty of escape under Title 17-A, section 755, if that person is a prisoner and escapes from any assignments described in this section or from any other assignment beyond the walls or other security restraints surrounding a correctional facility or otherwise off the grounds of an assigned location.

[ 1989, c. 127, §9 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§18, 59 (AMD). 1987, c. 370, §7 (AMD). 1989, c. 127, §§7-9 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



34-A §3034. Prisoner labor (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§19,59 (RP).



34-A §3035. Rehabilitative programs

The commissioner may adopt, implement and establish rules for rehabilitative programs, including work release, restitution and furlough, as authorized by Title 17-A, chapter 54, within the facilities under the commissioner's control. [1991, c. 314, §40 (AMD).]

1. Work release and restitution. The chief administrative officer may permit any client under sentence to the department and any juvenile client considered to be worthy of trust to participate in activities outside the facility under the following conditions.

A. Activities may include training and employment. [1983, c. 459, §6 (NEW).]

B. Activities are subject to rules promulgated by the commissioner. [1983, c. 459, §6 (NEW).]

C. Activities must, in the judgment of the chief administrative officer, contribute to the reformation of the client and assist in preparing the client for eventual release. [1991, c. 314, §40 (AMD).]

D. Transportation to work release job sites must be approved by the chief administrative officer.

(1) Clients participating in the work release program may be assessed an equitable share of the cost of the transportation.

(2) Funds received from clients for work release transportation must be placed in the General Fund. [2013, c. 80, §7 (AMD).]

E. Every client participating in the work release program is liable for the cost of board in the facility.

(1) The reasonable cost of board for a client in a facility is fixed by the commissioner. In fixing the reasonable cost of the board to be paid, the commissioner shall take into consideration other state laws or judicial determinations that affect the client's income.

(2) Funds received from clients for the board must be placed in the General Fund. [1991, c. 314, §40 (AMD).]

[ 2013, c. 80, §7 (AMD) .]

2. Furlough. Subject to subsection 5, the commissioner may grant to a client under sentence to the department and a juvenile client furlough from the facility in which the client is confined under the following conditions.

A. Furlough may only be granted subject to rules adopted by the commissioner. [1983, c. 459, §6 (NEW).]

B. Furlough may be granted for not more than 10 days at one time for a visit to a dying relative, for attendance at the funeral of a relative, for the contacting of prospective employers or for any other reason consistent with the rehabilitation of a client. [1991, c. 314, §40 (AMD).]

C. Furlough may be granted for the obtaining of medical services for a period longer than 10 days if medically required. [1983, c. 459, §6 (NEW).]

[ 1991, c. 314, §40 (AMD) .]

3. Copy of rules. Copies of rules must be provided to clients as follows.

A. The chief administrative office of a facility adopting a rehabilitative program under this section shall provide to any client permitted outside a facility under this section a copy of the rules of the commissioner applicable to the program in which the client is permitted to participate or to the client's furlough. [1991, c. 314, §40 (AMD).]

B. The client shall attest to the receipt of the copy of the rules. [1991, c. 314, §40 (AMD).]

[ 1991, c. 314, §40 (AMD) .]

4. Prohibited acts. Prohibited acts under this section are governed as follows.

A. A person who is 17 years of age or older is guilty of interference with a rehabilitative program or furlough if the person willfully obstructs, intimidates or otherwise abets any client participating in a program, or on furlough, under this section, and thereby contributes or causes the client to violate the terms of the client's program participation or furlough, after having been warned by the chief administrative officer of the facility to end the relationship or association with the client. [1991, c. 314, §40 (AMD).]

B. Interference with a rehabilitative program or furlough is a Class E crime, except that, notwithstanding Title 17-A, the court may sentence a person to imprisonment for not more than 11 months. [RR 2009, c. 2, §93 (COR).]

[ RR 2009, c. 2, §93 (COR) .]

5. Time served before furlough. No furlough may be granted until the client has served 50% of the original sentence imposed, after consideration of any good time that the client has received and retained under Title 17-A, section 1253. This section does not apply to furloughs granted under subsection 2, paragraph B or C.

[ 1991, c. 314, §40 (AMD) .]

6. Notification of law enforcement agencies. A prisoner may not participate in a furlough under subsection 2 unless, in advance of the chief administrative officer's consideration of the request for that furlough, the department notifies:

A. The district attorney for the district in which the prisoner will reside; [1997, c. 714, §4 (NEW).]

B. The sheriff for the county in which the prisoner will reside; [1997, c. 714, §4 (NEW).]

C. The chief of police of any municipality in which the prisoner will reside; [1997, c. 714, §4 (NEW).]

D. The Department of Public Safety; and [1997, c. 714, §4 (NEW).]

E. The district attorney for the district where the prisoner's underlying commitment to the department originated. [1997, c. 714, §4 (NEW).]

If the department grants a prisoner furlough request, the department shall again notify those listed in paragraphs A to E.

A furlough may be granted in an emergency without any prior notification as long as notification is given as soon as practicable.

[ 1997, c. 714, §4 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§20,59 (AMD). 1983, c. 734, (AMD). 1987, c. 729, §§1,2 (AMD). 1991, c. 314, §40 (AMD). 1997, c. 714, §4 (AMD). RR 2009, c. 2, §93 (COR). 2013, c. 80, §7 (AMD).



34-A §3035-A. Solid waste recycling program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 587, §1 (NEW). 1999, c. 583, §12 (RP).



34-A §3036. Halfway house program (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1991, c. 314, §41 (AMD). 1995, c. 502, §F21 (AMD). 1999, c. 583, §13 (AMD). 2003, c. 205, §12 (RP).



34-A §3036-A. Supervised community confinement program

1. Establishment. The commissioner may adopt rules establishing and governing a supervised community confinement program for certain prisoners committed to the department.

[ 1991, c. 845, §4 (NEW) .]

2. Participation. The commissioner may transfer any prisoner committed to the department to be transferred from a correctional facility to supervised community confinement subject to the following restrictions.

A. A transfer to supervised community confinement may only be granted subject to rules adopted by the commissioner. [1991, c. 845, §4 (NEW).]

B. A prisoner may not be transferred to supervised community confinement until the prisoner has served at least 2/3 of the term of imprisonment imposed or, in the case of a split sentence, at least 2/3 of the unsuspended portion, after consideration of any deductions that the prisoner has received and retained under Title 17-A, section 1253 if the term of imprisonment or, in the case of a split sentence, the unsuspended portion is more than 5 years. A prisoner may not be transferred to supervised community confinement until the prisoner has served at least 1/2 of the term of imprisonment imposed or, in the case of a split sentence, at least 1/2 of the unsuspended portion after consideration of any deductions that the prisoner has received and retained under Title 17-A, section 1253 if the term of imprisonment or, in the case of a split sentence, the unsuspended portion is 5 years or less. [2001, c. 141, §1 (AMD).]

C. Except as provided in paragraph C-1, a prisoner may not be transferred to supervised community confinement unless the prisoner has no more than 18 months remaining on the term of imprisonment or, in the case of a split sentence, on the unsuspended portion, after consideration of any deductions that the prisoner has received and retained under Title 17-A, section 1253. [2007, c. 240, Pt. ZZZ, §2 (AMD).]

C-1. If the commissioner determines that the average statewide probation case load is no more than 90 probationers to one probation officer, then a prisoner may be transferred to supervised community confinement if that prisoner has no more than 2 years remaining on the term of imprisonment or, in the case of a split sentence, on the unsuspended portion, after consideration of any deductions that the prisoner has received and retained under Title 17-A, section 1253. [2003, c. 711, Pt. A, §22 (NEW); 2003, c. 711, Pt. D, §2 (AFF).]

D. A prisoner may not be transferred to supervised community confinement if the prisoner has a security classification level higher than minimum. [1991, c. 845, §4 (NEW).]

[ 2007, c. 240, Pt. ZZZ, §2 (AMD) .]

3. Mandatory conditions for supervised community confinement. Prisoners transferred to supervised community confinement are subject to the following mandatory conditions.

A. The prisoner must be involved in a program of work or education that is approved by the commissioner together with any treatment program that the commissioner might require. The commissioner may waive the requirement of involvement in a program of work or education for a prisoner who is involved in an approved full-time treatment program. [2007, c. 536, §4 (AMD).]

B. The prisoner must live in a residence that is approved by the commissioner. [1991, c. 845, §4 (NEW).]

C. The prisoner must be subject to a curfew set by the commissioner during which time the prisoner must be at the approved residence. [1991, c. 845, §4 (NEW).]

D. The prisoner must be subject to travel or movement restrictions set by the commissioner limiting the prisoner's travel to times and places directly related to approved employment, education, treatment or such other specific purposes as are approved in advance by the commissioner. [1991, c. 845, §4 (NEW).]

E. The prisoner must be subject to searches of the prisoner's person, residence, papers and effects without a warrant and without probable cause, for items prohibited by law or by the conditions of supervised community confinement or otherwise subject to seizure, upon the request of the commissioner. The commissioner may prohibit the prisoner from residing with anyone who does not consent to a search of the residence to the extent necessary to search the prisoner's person, residence, papers and effects. [1991, c. 845, §4 (NEW).]

F. The prisoner may not possess or use illegal drugs or other illegal substances, may not possess or use alcohol and may not abuse any other legal substance. [1991, c. 845, §4 (NEW).]

G. The prisoner must submit to urinalysis, breath testing or other chemical tests without probable cause at the request of the commissioner. [1991, c. 845, §4 (NEW).]

H. The prisoner must notify any law enforcement officer, if stopped, of the prisoner's status as a prisoner on supervised community confinement and notify the commissioner within 8 hours of any such contact with any law enforcement officer. [1991, c. 845, §4 (NEW).]

I. The prisoner may not violate state or federal criminal law. [1991, c. 845, §4 (NEW).]

J. When required by the commissioner and to the extent that the commissioner determines that the prisoner has the financial resources, the prisoner must pay part or all of the costs of the prisoner's participation in the supervised community confinement program. [1991, c. 845, §4 (NEW).]

[ 2007, c. 536, §4 (AMD) .]

4. Additional conditions. In addition to the mandatory conditions, the conditions of supervised community confinement that may be imposed on a prisoner at any time include:

A. Any condition that may be imposed as a condition of probation pursuant to Title 17-A, section 1204; and [1991, c. 845, §4 (NEW).]

B. Any condition that would be appropriate for the prisoner and the supervised community confinement program. The conditions imposed may be as stringent or restrictive as, but not more stringent or restrictive than, those that may be constitutionally imposed if the prisoner were actually housed at a maximum security institution. [1991, c. 845, §4 (NEW).]

[ 1991, c. 845, §4 (NEW) .]

5. Copy of rules. Copies of rules must be provided to prisoners as follows.

A. The commissioner shall provide to any prisoner permitted to participate in the supervised community confinement program under this section a copy of the rules applicable to the program. [1991, c. 845, §4 (NEW).]

B. The prisoner shall attest to the receipt of the copy of the rules. [1991, c. 845, §4 (NEW).]

[ 1991, c. 845, §4 (NEW) .]

6. Prohibited acts. Prohibited acts under this section are governed as follows.

A. A person 18 years of age or older is guilty of interference with supervised community confinement if that person intentionally or knowingly obstructs, intimidates or otherwise abets any prisoner participating in the supervised community confinement program under this section and intentionally contributes or causes the prisoner to violate any term of supervised community confinement program participation, after having been warned by the commissioner to end the offending activity. [1991, c. 845, §4 (NEW).]

B. Interference with supervised community confinement is a Class D crime. [1991, c. 845, §4 (NEW).]

[ 1991, c. 845, §4 (NEW) .]

7. Investigation of compliance. The commissioner, at any time and in any manner the commissioner determines appropriate, may investigate compliance with the conditions imposed. The means of investigation may include, but are not limited to, the following:

A. Personal contact with the prisoner at the prisoner's residence, place of employment or any other place; [1991, c. 845, §4 (NEW).]

B. Direct inquiry of the prisoner's employer, school or any other person or entity; [1991, c. 845, §4 (NEW).]

C. Criminal, court and police agency investigations; and [1991, c. 845, §4 (NEW).]

D. Credit and other financial inquiries. [1991, c. 845, §4 (NEW).]

[ 1991, c. 845, §4 (NEW) .]

8. Funding. Funds generated pursuant to this section must be deposited into the Supervised Community Confinement Account established by the department, except that where authorized by the department, a person participating in the supervised community confinement program may be required to pay fees directly to a provider of electronic monitoring, drug testing or other services. Funds from this account, which may not lapse, must be used to pay for the costs of the supervised community confinement program.

[ 1993, c. 503, §1 (AMD) .]

9. Probation violation; revocation. If a prisoner on supervised community confinement violates a condition of supervised community confinement imposed on the prisoner and if the violation conduct is also a violation of a condition of probation imposed as part of the sentence the prisoner is serving while on supervised community confinement, a probation officer may file with any court a motion for revocation of probation and the court may revoke probation as specified in Title 17-A, section 1206.

[ 1997, c. 464, §12 (AMD) .]

10. Terminally ill or incapacitated prisoner. With the consent of the prisoner, the commissioner may permit a prisoner committed to the department to be transferred from a correctional facility to supervised community confinement without meeting the requirements of subsection 2, paragraphs B and C if the department's director of medical care has determined that the prisoner has a terminal or severely incapacitating medical condition and that care outside a correctional facility is medically appropriate. Except as set out in this subsection, the prisoner shall live in a hospital or other appropriate care facility, such as a nursing facility, residential care facility or a facility that is a licensed hospice program pursuant to Title 22, section 8622, approved by the commissioner. As approved by the commissioner, the prisoner may receive hospice services from an entity licensed pursuant to Title 22, chapter 1681, subchapter 1 or other care services provided by an entity approved by the commissioner and, subject to approval by the commissioner, may live at home while receiving these services. The commissioner may exempt a prisoner transferred to supervised community confinement pursuant to this subsection from any mandatory condition under subsection 3 that the commissioner determines to be inapplicable. The prisoner shall provide any information pertaining to the prisoner's medical condition or care that is requested by the commissioner at any time while the prisoner is on supervised community confinement. If the commissioner determines that the prisoner has failed to fully comply with a request or if at any time the department's director of medical care determines that the prisoner does not have a terminal or severely incapacitating medical condition or that care outside a correctional facility is not medically appropriate, the commissioner shall revoke the transfer to supervised community confinement.

[ 2009, c. 391, §16 (AMD) .]

11. Revocation of transfer. The commissioner may revoke a transfer to supervised community confinement at any time for any reason in the commissioner's discretion.

[ 2009, c. 391, §17 (NEW) .]

SECTION HISTORY

1991, c. 845, §4 (NEW). 1993, c. 170, §1 (AMD). 1993, c. 503, §1 (AMD). 1997, c. 464, §12 (AMD). 2001, c. 141, §§1,2 (AMD). 2003, c. 205, §13 (AMD). 2003, c. 711, §§A21,22 (AMD). 2003, c. 711, §D2 (AFF). 2005, c. 68, §2 (AMD). 2007, c. 240, Pt. ZZZ, §2 (AMD). 2007, c. 536, §4 (AMD). 2009, c. 391, §§16, 17 (AMD).



34-A §3037. Physical and mental examination

1. Requirement. The commissioner may require a physical and mental examination of any client.

[ 1991, c. 314, §42 (AMD) .]

2. Examiners. The commissioner shall designate competent examiners.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1991, c. 314, §42 (AMD).



34-A §3038. Administration of medication (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1991, c. 314, §43 (AMD). 2005, c. 329, §10 (RP).



34-A §3038-A. Care of children of committed offenders

1. Commitment of child. If a client, at the time of commitment to the custody of the Department of Corrections, is the parent of and is providing exclusive care for any child who might otherwise be left without proper care or guardianship, the judge committing that client shall cause the child to be committed to:

A. A children's home provided by law for the child's care or guardianship; [1983, c. 459, §6 (NEW).]

B. The care and custody of some relative or proper person willing to assume the care; or [1983, c. 459, §6 (NEW).]

C. The custody of the Department of Health and Human Services. [1983, c. 459, §6 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

[ 1991, c. 314, §44 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Controlling statute. Any commitment of a child under this section is subject to Title 22, sections 4006, 4037, 4038, 4061 and 4063.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1989, c. 127, §10 (AMD). 1991, c. 314, §44 (AMD). 2003, c. 689, §B6 (REV).



34-A §3039. Clients' money

When any client confined in a correctional or detention facility receives money from any source, including compensation for work authorized under other sections of Maine law or by a policy of the department, the money must be deposited in the department's general client account or, as provided in subsection 4, in the department's telephone call account. Money deposited in either account must be credited to the client receiving it. [2005, c. 506, §7 (AMD).]

1. General client account. The commissioner shall adopt rules for use of the general client account. These rules must include a provision allowing a client to remove that client's money from the general client account and place it in any type of investment outside the facility chosen by the client. The commissioner shall keep a record of all money in the general client account and is responsible for safekeeping of the client's money while the client is in the custody of the department and for the delivery of that money to the client, subject to any collections provided for by statute or rule, upon the client's discharge or transfer to supervised community confinement or community reintegration status.

[ 2005, c. 506, §7 (AMD) .]

2. Interest. Any interest accruing as a result of the deposit of money in the general client account may, after first being used to defray expenses of the account, be expended by the commissioner for the general welfare of clients confined in the department's correctional and detention facilities in accordance with rules adopted by the commissioner.

[ 2005, c. 506, §7 (AMD) .]

3. Use. During the client's confinement, any client may use that client's money in the general client account by authorizing the commissioner to disburse the money in accordance with the rules governing the general client account.

[ 2005, c. 506, §7 (AMD) .]

4. Telephone call account. The commissioner may establish a telephone call account for the sole purpose of paying for use of the department's client telephone system and into which money received by clients may be deposited. Money received by a client and clearly designated by the sender for paying for telephone calls must be directly deposited into the telephone call account. In addition, a client may remove the client's money from the general client account and deposit it into the telephone call account. Once deposited into the telephone call account, the client may use the money only for paying for the client's telephone calls. Any money received by a client and not used for paying for the client's telephone calls must be transferred from the telephone call account to the department's general client account at the time of the client's discharge or transfer to supervised community confinement or community reintegration status and is subject to any collections provided for by statute or rule prior to delivery to the client. The commissioner shall keep a record of all money in the telephone call account and is responsible for safekeeping of the client's money while the client is in the custody of the department and for the transfer of that money to the general client account and delivery to the client as set out in this section.

[ 2005, c. 506, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§21,59 (RPR). 1991, c. 314, §45 (AMD). 2005, c. 329, §11 (AMD). 2005, c. 506, §7 (AMD).



34-A §3039-A. Family support

A prisoner may not participate in an industry program under section 1403, a work program under section 3035 or any other program administered by the department by which a prisoner is able to generate money unless the prisoner consents to pay at least 25% of that money for the support of any dependent child if the parent, legal guardian or legal custodian of the child requests that payment. Upon the written request of a parent, legal guardian or legal custodian, the chief administrative officer of the correctional facility where the prisoner is incarcerated shall collect and disburse to the parent, legal guardian or legal custodian that portion of the prisoner's money to be paid for the support of the dependent child. This section does not apply to any prisoner making payments for the support of a dependent child pursuant to a support order issued by a court or by the Department of Health and Human Services. [1997, c. 358, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1997, c. 358, §4 (NEW). 2003, c. 689, §B6 (REV).



34-A §3040. Clients' property presumed abandoned

Any property abandoned or unclaimed by a client in a correctional or detention facility must be disposed of according to Title 33, chapter 41. [2003, c. 20, Pt. T, §32 (AMD).]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1991, c. 314, §46 (AMD). 2003, c. 20, §T32 (AMD).



34-A §3040-A. Property of deceased clients

Property remaining in a correctional or detention facility as a result of a client's death is governed as follows. [1991, c. 314, §47 (AMD).]

1. Payment. Except as provided in subsection 4, if any client in the custody of the department dies, and no personal representative of the client's estate is appointed, the chief administrative officer may pay the balance of the deposits in the client's general client account and telephone call account, up to a maximum of $1,000, to the surviving spouse or next of kin in accordance with Title 18-A, sections 2-101 to 2-114, to the funeral director having any bill outstanding for the burial of the decedent or to any other preferred creditor or creditors who may appear to be entitled thereto, and shall deliver personal property in the chief administrative officer's custody to the surviving spouse or next of kin in accordance with Title 18-A, sections 2-101 to 2-114.

[ 2013, c. 80, §8 (AMD) .]

2. Time of payment. Payments or delivery pursuant to subsection 1 may not be made until 60 days have elapsed following the date of death of the client.

[ 1991, c. 314, §47 (AMD) .]

3. Liability of payment. For any payment or delivery made pursuant to subsections 1 and 2, the chief administrative officer or the chief administrative officer's designee acting under this section may not be held liable to the decedent's personal representative thereafter appointed, or to the decedent's heirs, successors or assigns.

[ 1991, c. 314, §47 (AMD) .]

4. Alternative payment. Notwithstanding subsection 1, upon presentation of an affidavit under Title 18-A, section 3-1201, the chief administrative officer shall pay the balance of any deposit left by a decedent in the department's general client account or telephone call account and deliver the decedent's personal property to the decedent's successor under Title 18-A, sections 3-1201 and 3-1202. The payments under this subsection take precedence over payments under subsection 1 to the extent of the balance of the deposits in the accounts and the personal property remaining in the custody of the chief administrative officer at the time the affidavit is presented.

[ 2005, c. 506, §9 (AMD) .]

SECTION HISTORY

1983, c. 581, §§22,59 (NEW). 1991, c. 314, §47 (AMD). 1991, c. 824, §A69 (AMD). 2005, c. 506, §§8,9 (AMD). 2013, c. 80, §8 (AMD).



34-A §3041. Reduction of sentence (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§23,59 (RP).



34-A §3042. Disposition of detainers

1. Notice to prisoner. The commissioner, chief administrative officer or other official having custody of a prisoner serving a term of imprisonment in a correctional facility in this State shall promptly inform the prisoner in writing of:

A. The source and contents of any untried indictment, information or complaint pending in this State against the prisoner of which the commissioner, warden or other official has knowledge; and [1983, c. 459, §6 (NEW).]

B. The prisoner's right to request a final disposition of the untried indictment, information or complaint. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

2. Right to trial. A prisoner serving a term of imprisonment in a correctional facility in this State is entitled to be brought to trial on any untried indictment, information or complaint pending in this State against him within 180 days after giving proper notice in accordance with subsections 3 and 4.

[ 1983, c. 459, §6 (NEW) .]

3. Proper notice. To constitute proper notice under subsection 2, the prisoner must send to the prosecuting official of the county in which the indictment, information or complaint is pending, and to the appropriate court, the following:

A. Written notice of the place of imprisonment; [1983, c. 459, §6 (NEW).]

B. Written notice of the request for final disposition to be made of the untried indictment, information or complaint; and [1983, c. 459, §6 (NEW).]

C. A certificate of the commissioner, warden or other official having custody of the prisoner stating:

(1) The term of commitment under which the prisoner is held;

(2) The time already served on the sentence;

(3) The time remaining to be served;

(4) The amount of good time earned;

(5) The time of parole eligibility of the prisoner; and

(6) Any decisions of the State Parole Board relating to the prisoner. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

4. Manner of giving proper notice. The manner of giving proper notice under subsection 2 is as follows.

A. The prisoner shall give or send the written notice of place of imprisonment and the written notice of request for final disposition to the commissioner, warden or other official having custody of him. [1983, c. 459, §6 (NEW).]

B. The commissioner, warden or other official having custody of the prisoner shall promptly forward the written notices, together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

5. Continuance. For good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

[ 1987, c. 167, §1 (RPR) .]

6. Time limitation. If the prisoner is not brought to trial on the untried indictment, information or complaint within 180 days after the prisoner gave or sent proper notice under subsection 2:

A. The untried indictment, information or complaint is no longer of any force or effect; [1987, c. 167, §2 (AMD).]

B. No court has jurisdiction over it; and [1983, c. 459, §6 (NEW).]

C. The appropriate court shall enter an order dismissing it with prejudice. [1983, c. 459, §6 (NEW).]

[ 1987, c. 167, §2 (AMD) .]

7. Effect of escape. If a prisoner escapes from custody after his execution of the request for final disposition, his request is voided.

[ 1983, c. 459, §6 (NEW) .]

8. Exception. This section does not apply to any person adjudged to be mentally ill.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1987, c. 167, §§1,2 (AMD).



34-A §3043. Aliens

1. Notification of immigration officer. When a person is admitted or committed to a correctional facility, a county jail or any other state, county, city or private institution which is supported wholly or in part by public funds, the chief administrative officer of the facility, jail or institution shall inquire at once into the nationality of the person and, if it appears that the person is an alien, the chief administrative officer shall notify immediately the United States immigration officer in charge of the district in which the facility, jail or institution is located, of:

A. The date of and the reason for the alien's admission or commitment; [1983, c. 459, §6 (NEW).]

B. The length of time for which the alien is admitted or committed; [1983, c. 459, §6 (NEW).]

C. The country of which the alien is a citizen; and [1983, c. 459, §6 (NEW).]

D. The date on which and the port at which the alien last entered the United States. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

2. Copy of record to immigration officer. Upon the official request of the United States immigration officer in charge of the territory or district in which is located any court committing an alien to a correctional facility, a county jail or any other state, county, city or private institution which is supported wholly or in part by public funds, the clerk of the court shall furnish without charge a certified copy of:

A. The complaint, information or indictment; [1983, c. 459, §6 (NEW).]

B. The judgment and sentence; and [1983, c. 459, §6 (NEW).]

C. Any other record pertaining to the alien's case. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §3044. Escapees; fugitives; apprehension

1. Escapees. The commissioner shall take all proper measures for, and may, with the approval of the Governor, offer a reward for the apprehension and return of any client in any correctional or detention facility who has escaped from the control of the department.

A. The reward may not exceed $1,000. [1983, c. 581, §§24, 59 (RPR).]

B. Upon satisfactory proof that the terms of the reward offer have been complied with, the Governor may draw a warrant upon the Treasurer of State for the payment of the reward. [1991, c. 314, §48 (AMD).]

[ 1991, c. 314, §48 (AMD) .]

2. Fugitives. When there is reasonable cause to believe that a person charged with a crime and unapprehended for it cannot be arrested and secured in the ordinary course of proceedings, the Governor may, upon application in writing of the Attorney General or district attorney for the county in which the crime was committed, and upon terms which he deems expedient and proper, offer a suitable reward for the arrest, return and delivery into custody of the fugitive from justice.

A. The reward may not exceed $1,000. [1983, c. 581, §§24, 59 (RPR).]

B. Upon satisfactory proof that the terms of the reward offer have been complied with, the Governor may draw his warrant upon the Treasurer of State for the payment of the reward. [1983, c. 581, §§24, 59 (RPR).]

[ 1983, c. 581, §§24, 59 (RPR) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§24,59 (RPR). 1991, c. 314, §48 (AMD).



34-A §3045. Death of client

When any client in custody dies, an examination and inquest must be held, and the commissioner or the chief administrative officer of the facility shall cause a medical examiner to be immediately notified for that purpose pursuant to Title 22, section 3025. For purposes of this section, " custody" means confinement in a state correctional or detention facility or when the client is on the way to or from a state correctional or detention facility while in the custody of a state corrections official. The medical examiner shall also review the case file and relevant medical records and determine whether an autopsy is needed. If the medical examiner determines that an autopsy is needed, an autopsy must be performed. [2011, c. 420, Pt. D, §5 (AMD); 2011, c. 420, Pt. D, §6 (AFF).]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1991, c. 314, §49 (AMD). 2011, c. 60, §4 (AMD). 2011, c. 420, Pt. D, §5 (AMD). 2011, c. 420, Pt. D, §6 (AFF).



34-A §3046. Funeral and deathbed visits (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 581, §§25,59 (NEW). 1991, c. 314, §§50,51 (AMD). 2001, c. 386, §14 (AMD). 2007, c. 536, §5 (RP).



34-A §3046-A. Funeral and deathbed visits

1. Family member. At the discretion of and under conditions prescribed by the commissioner, a client confined in a correctional or detention facility may attend the funeral of the client's spouse or domestic partner or the client's parent, child, sibling, grandparent or grandchild, whether the relationship is natural, adoptive, foster or through marriage, and may be permitted deathbed visits to any of those persons if the funeral or visit is held within the State.

[ 2007, c. 536, §6 (NEW) .]

2. Another person. At the discretion of and under conditions prescribed by the commissioner, a client confined in a correctional or detention facility may attend the funeral of or be permitted a deathbed visit to another person if the funeral or visit is held within the State. The commissioner may not delegate this authority.

[ 2007, c. 536, §6 (NEW) .]

3. Certification of terminal illness. Before a deathbed visit is permitted under this section, terminal illness must be certified to the commissioner by the attending physician.

[ 2007, c. 536, §6 (NEW) .]

4. Costs. The client, if able, shall pay the cost of transportation under this section and the per diem compensation of the accompanying officers if the officers are required by the commissioner.

[ 2007, c. 536, §6 (NEW) .]

SECTION HISTORY

2007, c. 536, §6 (NEW).



34-A §3047. Discharge or parole

When any prisoner sentenced to the department is paroled or discharged, the commissioner: [1991, c. 314, §52 (AMD).]

1. Clothing. Shall ensure that the prisoner is provided with decent clothing;

[ 1991, c. 314, §52 (AMD) .]

2. Money. May give the prisoner an amount equal to the net salary of a single wage earner with no dependents for 40 hours of work at the state minimum wage less all applicable state and federal deductions provided that any amount in excess of $50 may not be provided by the General Fund, except that the commissioner may not give money to a prisoner who:

A. Has, within the 6 months prior to the date of parole or discharge, transferred from the department's general client account to any person more than $500, excluding any money transferred for the support of dependents; or [2005, c. 506, §10 (AMD).]

B. Has, on the date of parole or discharge, more than $500 in personal assets. [2007, c. 102, §9 (AMD).]

Money received by the prisoner under this subsection is not subject to section 3032, subsection 5-A or 5-B or Title 17-A, section 1330, subsection 2;

[ 2007, c. 102, §9 (AMD) .]

3. Transportation. Shall furnish transportation to the place where the prisoner was convicted, except that:

A. If the prisoner's home is within the State, transportation must be furnished to the prisoner's home; [1991, c. 314, §52 (AMD).]

B. If the prisoner has secured employment within the State, transportation must be furnished to the place of employment; [1991, c. 314, §52 (AMD).]

C. If the prisoner's home is outside the State, or if the prisoner has secured employment outside the State, transportation must be furnished to the place on the Maine border nearest the place of employment; or [1991, c. 314, §52 (AMD).]

D. If the prisoner requests a reasonable place nearer the place of incarceration than any of the foregoing, transportation must be furnished to that place; or [1991, c. 314, §52 (AMD).]

[ 1991, c. 314, §52 (AMD) .]

4. Extreme circumstances. May, in extreme circumstances, if the prisoner's home is outside the State, or if the prisoner has secured employment outside the State, furnish transportation to the prisoner's home or place of employment.

[ 1991, c. 314, §52 (AMD) .]

SECTION HISTORY

1983, c. 581, §§25,59 (NEW). RR 1991, c. 1, §48 (COR). 1991, c. 314, §52 (AMD). 1993, c. 682, §2 (AMD). 2005, c. 506, §10 (AMD). 2007, c. 102, §9 (AMD).



34-A §3048. Religious services

The commissioner shall adopt rules that provide for the accommodation of any prisoner who expresses a desire to practice a religion of the prisoner's choice as long as the practice does not present a threat to the safety, security or orderly management of the facility in which the prisoner is housed. The rules must be consistent with all federal requirements. Rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 546, §1 (NEW).]

SECTION HISTORY

2007, c. 546, §1 (NEW).



34-A §3049. Involuntary medication of person with mental illness (WHOLE SECTION TEXT REPEALED 8/1/17) (WHOLE SECTION TEXT EFFECTIVE UNTIL 8/1/17)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT REPEALED 8/1/17)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 8/1/17)

1. Grounds for involuntary medication. A person with mental illness residing in a mental health unit of a correctional facility that provides intensive mental health care and treatment may be given medication for the mental illness without the consent of the person if, upon application by the chief administrative officer of the facility, the Superior Court of the county in which the correctional facility is located finds by clear and convincing evidence that:

A. The person is a person with mental illness; [2013, c. 434, §4 (NEW).]

B. As a result of the mental illness, the person poses a likelihood of serious harm; [2013, c. 434, §4 (NEW).]

C. The medication has been recommended by the facility's treating psychiatrist as treatment for the person's mental illness; [2013, c. 434, §4 (NEW).]

D. The recommendation for the medication has been supported by a professional who is qualified to prescribe the medication and who does not provide direct care to the person; [2013, c. 434, §4 (NEW).]

E. The person lacks the capacity to make an informed decision regarding medication; [2013, c. 434, §4 (NEW).]

F. The person is unable or unwilling to consent to the recommended medication; [2013, c. 434, §4 (NEW).]

G. The need for the recommended medication outweighs the risks and side effects; and [2013, c. 434, §4 (NEW).]

H. The recommended medication is the least intrusive appropriate treatment option. [2013, c. 434, §4 (NEW).]

For purposes of this subsection, "intensive mental health care and treatment" means daily on-site psychiatric treatment services, daily on-site group and individual mental health treatment and other therapeutic programs and 24-hour on-call psychiatric coverage and includes, as authorized in accordance with this section, the ability to order and administer involuntary medication for treatment purposes.

[ 2013, c. 434, §4 (NEW) .]

2. Rights prior to involuntary medication. Except as provided in this section, a person who is the subject of an application for an order permitting involuntary medication pursuant to this section must be provided, before being medicated, a court hearing at which the person has the following rights.

A. The person is entitled, at least 7 days before the hearing, to written notice of the hearing and a copy of the application for an order permitting involuntary medication, including the specific factual basis for each of the grounds set out in subsection 1. [2013, c. 434, §4 (NEW).]

B. The person is entitled to be present at the hearing. [2013, c. 434, §4 (NEW).]

C. The person is entitled to be represented by counsel. [2013, c. 434, §4 (NEW).]

D. The person is entitled to present evidence, including by calling one or more witnesses. [2013, c. 434, §4 (NEW).]

E. The person is entitled to cross-examine any witness who testifies at the hearing. [2013, c. 434, §4 (NEW).]

F. The person is entitled to appeal to the Supreme Judicial Court any order by the Superior Court permitting involuntary medication. [2013, c. 434, §4 (NEW).]

[ 2013, c. 434, §4 (NEW) .]

3. Court hearing. Except as provided in this section, the following applies to the court hearing.

A. The Superior Court may, in its discretion, grant a continuation of the hearing for up to 10 days for good cause shown. [2013, c. 434, §4 (NEW).]

B. The Maine Rules of Evidence apply. [2013, c. 434, §4 (NEW).]

C. The Supreme Judicial Court may adopt such rules of court procedure as it determines appropriate. [2013, c. 434, §4 (NEW).]

D. If the person is indigent, costs of counsel and all other costs, including all costs on appeal, must be provided by the Maine Commission on Indigent Legal Services as in other civil cases. [2013, c. 434, §4 (NEW).]

E. The Superior Court may, in its discretion, subpoena any witness and, if the person is indigent, the witness fees must be provided by the Department of Health and Human Services. [2013, c. 434, §4 (NEW).]

F. The hearing must be electronically recorded and, if an appeal is brought and the person is indigent, the transcript fee must be provided by the Department of Health and Human Services. [2013, c. 434, §4 (NEW).]

G. The order and the application for the order, the hearing, the record of the hearing and all notes, exhibits and other evidence are confidential. [2013, c. 434, §4 (NEW).]

[ 2013, c. 434, §4 (NEW) .]

4. Ex parte order. When there exists an imminent likelihood of serious harm, the Superior Court may enter an ex parte order permitting involuntary medication. An application for the ex parte order must include all the information otherwise required under this section, as well as the specific factual basis for the belief that the likelihood of serious harm is imminent. The ex parte order and the application for the ex parte order, the proceeding, any record of the proceeding and all notes, exhibits and other evidence are confidential. If the court enters an ex parte order permitting involuntary medication, a hearing conforming with the requirements of subsections 2 and 3 must be held within 10 days.

[ 2013, c. 434, §4 (NEW) .]

5. Court order. If the Superior Court finds by clear and convincing evidence that each of the grounds set out in subsection 1 has been met, the court may grant the application for involuntary medication, as requested or as may be modified based upon the evidence, and may authorize the correctional facility's chief administrative officer to permit qualified health care staff to order and administer medication for treatment of the mental illness, as well as laboratory testing and medication for the monitoring and management of side effects.

[ 2013, c. 434, §4 (NEW) .]

6. Periodic review. Involuntary medication of a person under this section may continue only with periodic reviews consisting of subsequent hearings conforming with the requirements of subsections 2 and 3 to take place at least once every 120 days.

[ 2013, c. 434, §4 (NEW) .]

7. Medication by consent. This section does not preclude giving medication for a mental illness when either the person to receive the medication or the person's legal guardian, if any, consents to the medication.

[ 2013, c. 434, §4 (NEW) .]

8. Repeal. This section is repealed August 1, 2017.

[ 2013, c. 434, §4 (NEW) .]

SECTION HISTORY

2013, c. 434, §4 (NEW).






Article 3: TRANSFER AND REMOVAL OF COMMITTED OFFENDERS

34-A §3061. Transfer to correctional facilities

1. Transfer. The commissioner may transfer any client from one correctional or detention facility or program, including prerelease centers, work release centers, halfway houses, supervised community confinement or specialized treatment facilities, to another. A juvenile may not be transferred to another facility or program for adult offenders and an adult offender may not be transferred to another facility or program for juveniles, except that an adult offender may be housed in the Long Creek Youth Development Center or the Mountain View Youth Development Center pursuant to section 3816 or 4117 or Title 17-A, section 1259.

[ 2013, c. 28, §10 (AMD) .]

2. Applicable rules. Any person transferred under this section shall be subject to the general rules of the facility or program to which he is transferred, except that:

A. The term of his original sentence or commitment remains the same unless altered by the court; and [1983, c. 581, §§26, 59 (RPR).]

B. The person becomes eligible for release and discharge as provided in Title 17-A, section 1254. [1983, c. 581, §§26, 59 (RPR).]

[ 1983, c. 581, §§26, 59 (RPR) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§26,59 (RPR). 1991, c. 314, §53 (AMD). 1991, c. 845, §5 (AMD). 2013, c. 28, §10 (AMD).



34-A §3062. Transfer from the prison to a federal correctional institution

1. Requirements. The commissioner may transfer any prisoner sentenced to the department to a federal penal or correctional institution if the United States Bureau of Prisons accepts the commissioner's application for transfer of the prisoner.

[ 1991, c. 314, §54 (AMD) .]

2. Contract. The commissioner may contract with the Attorney General of the United States, or such officer as the Congress may designate under the United States Code, Title 18, Section 5003 and acts supplementing and amending it, in each individual case for the care, custody, subsistence, education, treatment and training of any person transferred under this section.

A. The contract must provide for the reimbursement of the United States in full for all costs or other expenses involved, the costs and expenses to be paid from the appropriation for the operation of the correctional facility. [1991, c. 314, §55 (AMD).]

B. The chief administrative officer shall affix to the contract a copy of the mittimus or mittimuses under which the prisoner is held. [1991, c. 314, §55 (AMD).]

C. The contract and mittimus or mittimuses are sufficient authority for the United States to hold the prisoner on behalf of the State. [1983, c. 459, §6 (NEW).]

[ 1991, c. 314, §55 (AMD) .]

3. Effect on prisoner. The rights of transferred prisoners are governed as follows.

A. A prisoner transferred under this section is subject to the terms of his original sentence or sentences as if he were serving the sentence or sentences within the confines of the prison. [1983, c. 459, §6 (NEW).]

B. Nothing in this section deprives a prisoner transferred under this section of his rights to parole or his rights to legal process in the courts of this State. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§27,59 (AMD). 1991, c. 314, §§54,55 (AMD).



34-A §3063. Transfer to jails (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§28,59 (RPR). 1991, c. 314, §56 (AMD). 1995, c. 368, §R11 (RPR). 1999, c. 583, §14 (AMD). 2007, c. 653, Pt. A, §31 (RP).



34-A §3063-A. Transfer from jails (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §R12 (NEW). 1995, c. 647, §6 (AMD). 1997, c. 464, §13 (AMD). 2007, c. 653, Pt. A, §32 (RP).



34-A §3063-B. Transfer from jails

The commissioner may accept custody of prisoners transferred to the department from county jails under Title 30-A, section 1557-B. [2015, c. 335, §28 (NEW).]

SECTION HISTORY

2015, c. 335, §28 (NEW).



34-A §3063-C. Transfer to jails

1. Transfer of prisoner. The commissioner may transfer a prisoner serving a sentence in a correctional facility to a county jail, upon the request of the chief administrative officer and the approval of the sheriff of the jail.

[ 2015, c. 335, §28 (NEW) .]

2. Cost of transfer. The department shall pay the cost of the transfer or the return of the prisoner.

[ 2015, c. 335, §28 (NEW) .]

3. Reimbursement. By agreement between the commissioner and the sheriff of the receiving jail pursuant to this section, the department shall pay directly to the jail reimbursement in accordance with this subsection.

A. During a state fiscal year in which at least $12,202,104 has been appropriated to the County Jail Operations Fund and disbursements have been made equal to the amount appropriated to the counties as required by section 1210-D, the receiving jail may charge the department for the transferred prisoner a rate to be negotiated between the sheriff of the jail and the department that is no higher than $25 per diem per prisoner. [2015, c. 335, §28 (NEW).]

B. During a state fiscal year in which less than $12,202,104 has been appropriated to the County Jail Operations Fund or disbursements have not been made equal to that amount to the counties as required by section 1210-D, the receiving jail may charge the department for the transferred prisoner a rate to be negotiated between the sheriff of the county jail and the department that is no higher than $108 per diem per prisoner. [2015, c. 335, §28 (NEW).]

C. The department shall reimburse the receiving jail for any costs incurred in the provision of extraordinary medical or surgical treatment for conditions of the prisoner that existed prior to transfer. [2015, c. 335, §28 (NEW).]

D. Payment amounts provided for in this section may be adjusted or dispensed with upon terms mutually agreeable to the commissioner and the sheriff of the receiving jail. [2015, c. 335, §28 (NEW).]

[ 2015, c. 335, §28 (NEW) .]

4. Transferee subject to rules. A prisoner transferred under this section is subject to the general rules of the facility to which the prisoner is transferred, except that for a prisoner who has been sentenced:

A. The term of the original sentence remains the same unless altered by the court; [2015, c. 335, §28 (NEW).]

B. The prisoner becomes eligible for meritorious good time or deductions as provided in Title 17-A, section 1253 for a prisoner committed to the department; [2015, c. 335, §28 (NEW).]

C. The prisoner becomes eligible for release and discharge as provided in Title 17-A, section 1254 for a prisoner committed to the department; [2015, c. 335, §28 (NEW).]

D. The prisoner is entitled to have the time served in the jail under this section deducted from the sentence; and [2015, c. 335, §28 (NEW).]

E. The prisoner becomes eligible for furloughs, work or other release programs, and supervised community confinement as authorized by sections 3035 and 3036-A and may apply pursuant to the rules governing the correctional facility from which the prisoner was transferred. [2015, c. 335, §28 (NEW).]

[ 2015, c. 335, §28 (NEW) .]

5. Return of prisoner. A prisoner transferred pursuant to this section must be returned to the department upon the request of the commissioner or the sheriff.

[ 2015, c. 335, §28 (NEW) .]

SECTION HISTORY

2015, c. 335, §28 (NEW).



34-A §3064. Transfer from the prison to the minimum security unit (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§29,59 (RP).



34-A §3065. Transfer from the prison to jails (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§29,59 (RP).



34-A §3066. Transfer from the Maine Correctional Center (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§29,59 (RP).



34-A §3067. Transfer from the Charleston Correctional Facility (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§29,59 (RP).



34-A §3068. Transfer from jails (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§29,59 (RP).



34-A §3069. Hospitalization for mental illness

1. Involuntary. When a prisoner of a correctional facility has been determined by a competent medical authority to require inpatient treatment for mental illness, the chief administrative officer of that facility shall make application in accordance with Title 34-B, section 3863.

A. Any person with respect to whom an application and certification under Title 34-B, section 3863 are made may be admitted to either state mental health institute. [1983, c. 459, §6 (NEW).]

B. Except as otherwise specifically provided in this section, Title 34-B, chapter 3, subchapter 4, Article 3 is applicable to the person as if the admission of the person were applied for under Title 34-B, section 3863. [2005, c. 329, §12 (AMD).]

C. A copy of the document by which the person is held in the facility must accompany the application for admission. [1991, c. 314, §57 (AMD).]

D. If the sentence being served at the time of admission has not expired or commitment has not been terminated in accordance with law at the time the person is ready for discharge from hospitalization, the person must be returned by the appropriate officers of the correctional facility. [2005, c. 329, §12 (AMD).]

E. Admission to a mental health institute under this section has no effect upon a sentence then being served or a commitment then in effect. The sentence continues to run and the commitment remains in force, unless terminated in accordance with law. While the sentence or commitment is in effect, the person may not receive a privilege, including, but not limited to, a furlough or its equivalent, a funeral or deathbed visit or the use of tobacco, unless the chief administrative officer of the correctional facility approves the receipt of the privilege. [2007, c. 102, §10 (AMD).]

[ 2007, c. 102, §10 (AMD) .]

2. Voluntary. The chief administrative officer of a correctional or detention facility may permit a person confined in the facility to apply for informal admission to a state mental health institute under Title 34-B, section 3831.

A. Except as otherwise provided in this section, the provisions of law applicable to persons admitted to a state mental health institute under Title 34-B, chapter 3, subchapter IV, Article II, apply to any person confined in a correctional or detention facility who is admitted to a state mental health institute under that section. [1991, c. 314, §57 (AMD).]

B. A copy of the document by which the person is held in the facility must accompany the application for admission. [1991, c. 314, §57 (AMD).]

C. If the sentence being served at the time of admission has not expired or commitment has not been terminated in accordance with law at the time the person is ready for discharge from hospitalization, the person must be returned by the appropriate officers of the correctional or detention facility. [1991, c. 314, §57 (AMD).]

D. Admission to a mental health institute under this section has no effect upon a sentence then being served or a commitment then in effect. The sentence continues to run and the commitment remains in force, unless terminated in accordance with law. While the sentence or commitment is in effect, the person may not receive a privilege, including, but not limited to, a furlough or its equivalent, a funeral or deathbed visit or the use of tobacco, unless the chief administrative officer of the correctional facility approves the receipt of the privilege. [2007, c. 102, §11 (AMD).]

[ 2007, c. 102, §11 (AMD) .]

3. Reincarceration planning. For each person hospitalized pursuant to this section, the Department of Health and Human Services, in consultation with the chief administrative officer of the correctional facility and before the person is transferred back to the correctional facility, shall develop a written treatment plan describing the recommended treatment to be provided to the person.

[ 2001, c. 659, Pt. D, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

4. Review use of seclusion and restraint with prisoners with major mental illness; report. Beginning October 1, 2003, the Department of Health and Human Services, utilizing its medical directors and forensic psychiatrists, shall review the use of seclusion and restraint with prisoners with major mental illness in all adult correctional facilities. The department and the Department of Health and Human Services shall agree to the design and scope of this review. This review must include, but not be limited to, a case review of the rates of and duration of such practices with prisoners with major mental illness, whether the use of seclusion and restraint is appropriate and whether there is a pattern of restraint and seclusion with any particular prisoners with major mental illness. Beginning December 30, 2004 and annually thereafter, the Department of Health and Human Services shall issue a written report that includes its findings and recommendations for improvements determined to be necessary. That report must be forwarded to the commissioner and to the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters.

[ 2003, c. 482, Pt. C, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1991, c. 314, §57 (AMD). 2001, c. 659, §D2 (AMD). 2003, c. 482, §§B1,C1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 329, §12 (AMD). 2007, c. 102, §§ 10, 11 (AMD).



34-A §3069-A. Transfer of jail inmates for mental health services (WHOLE SECTION TEXT EFFECTIVE UNTIL 8/1/17) (WHOLE SECTION TEXT REPEALED 8/1/17)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 8/1/17)

(WHOLE SECTION TEXT REPEALED 8/1/17)

1. Eligible inmates. The commissioner may transfer from a jail to a correctional facility an adult inmate who the chief administrative officer of the Riverview Psychiatric Center confirms is eligible for admission to a state mental health institute under Title 34-B, section 3863, but for whom no suitable bed is available, for the purpose of providing to the inmate mental health services in a mental health unit of a correctional facility that provides intensive mental health care and treatment. The commissioner may not transfer pursuant to this section a person who has been found not criminally responsible by reason of insanity. The commissioner may return an inmate transferred pursuant to this subsection back to the sending facility.

For purposes of this subsection, "intensive mental health care and treatment" has the same meaning as in section 3049, subsection 1.

[ 2013, c. 434, §5 (NEW) .]

2. Evaluation. The commissioner may transfer from a jail to a correctional facility an adult inmate whom the court orders to be examined or further evaluated by the State Forensic Service under Title 15, section 101-D, subsection 1, 2, 3 or 9 if the State Forensic Service determines that the jail where the inmate is incarcerated cannot provide an appropriate setting for the examination but that a mental health unit in a correctional facility can provide an appropriate setting for the examination. The commissioner shall return an inmate transferred pursuant to this subsection back to the sending facility upon the completion of the examination ordered, including any further evaluation ordered, unless the commissioner transferred the inmate for another reason in addition to the examination.

[ 2013, c. 434, §5 (NEW) .]

3. Disclosure of information. With respect to an adult inmate who has previously been hospitalized under Title 34-B, chapter 3, subchapter 4, the commissioner may make it a prerequisite to a transfer of the inmate under this section that necessary information be disclosed to the department pursuant to Title 34-B, section 1207, subsection 1, paragraph B.

[ 2013, c. 434, §5 (NEW) .]

4. Application of other laws. All other applicable provisions of law governing inmates, whether detained pending a trial or other court proceeding or sentenced, apply to inmates transferred under this section.

[ 2013, c. 434, §5 (NEW) .]

5. Discretion. Nothing in this section or in any other provision of law requires the commissioner to transfer an adult inmate from a jail to a correctional facility or precludes the commissioner from transferring an adult inmate from a jail to a correctional facility at any time for any other reason at the commissioner's discretion.

[ 2013, c. 434, §5 (NEW) .]

6. Repeal. This section is repealed August 1, 2017.

[ 2013, c. 434, §5 (NEW) .]

SECTION HISTORY

2013, c. 434, §5 (NEW).



34-A §3069-B. Placement of defendants for observation (WHOLE SECTION TEXT REPEALED 8/1/17) (WHOLE SECTION TEXT EFFECTIVE UNTIL 8/1/17)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT REPEALED 8/1/17)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 8/1/17)

1. Acceptance of placement. The commissioner may accept the placement of an adult defendant in a mental health unit of a correctional facility that provides intensive mental health care and treatment for observation whom a court commits to the custody of the Commissioner of Health and Human Services under Title 15, section 101-D, subsection 4 if, in addition to the findings required under Title 15, section 101-D, subsection 4, the court, after hearing, finds by clear and convincing evidence that:

A. The defendant is a person with mental illness and, as a result of the defendant's mental illness, the defendant poses a likelihood of serious harm to others; [2013, c. 434, §6 (NEW).]

B. There is not sufficient security at a state mental health institute to address the likelihood of serious harm; and [2013, c. 434, §6 (NEW).]

C. There is no other less restrictive alternative to placement in a mental health unit of a correctional facility. [2013, c. 434, §6 (NEW).]

The commissioner may not accept the placement of a person who has been found not criminally responsible by reason of insanity.

For purposes of this subsection, "intensive mental health care and treatment" has the same meaning as in section 3049, subsection 1.

[ 2013, c. 434, §6 (NEW) .]

2. Termination of placement. The commissioner may terminate the placement of a defendant accepted pursuant to this section if the commissioner determines that the likelihood of serious harm posed by the defendant has decreased or the security at a state mental health institute has increased or for any other reason.

[ 2013, c. 434, §6 (NEW) .]

3. Disclosure of information. With respect to an adult defendant who has previously been hospitalized under Title 34-B, chapter 3, subchapter 4, the commissioner may make it a prerequisite to accepting placement of the defendant under this section that necessary information be disclosed to the department pursuant to Title 34-B, section 1207, subsection 1, paragraph B.

[ 2013, c. 434, §6 (NEW) .]

4. Application of other laws. All other applicable provisions of law governing defendants committed for observation apply to defendants accepted for placement under this section.

[ 2013, c. 434, §6 (NEW) .]

5. Discretion. Nothing in this section or in any other provision of law requires the commissioner to accept the placement of a defendant who is committed for observation.

[ 2013, c. 434, §6 (NEW) .]

6. Repeal. This section is repealed August 1, 2017.

[ 2013, c. 434, §6 (NEW) .]

SECTION HISTORY

2013, c. 434, §6 (NEW).



34-A §3070. Hospitalization for mental retardation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1991, c. 314, §58 (AMD). 1995, c. 395, §G20 (AFF). 1995, c. 395, §G9 (RP).



34-A §3071. Removal for disease

1. Dangerous diseases.

[ 1983, c. 581, §§30, 59 (RP) .]

2. Contagious diseases. If a client in any correctional or detention facility requires medical care outside the facility, the commissioner may:

A. Cause the client to be removed to some suitable place of security where the client will receive all necessary care and medical attention; and [1999, c. 583, §15 (AMD).]

B. Cause the client to be returned as soon as possible to the facility to be confined according to the sentence, if unexpired. [1999, c. 583, §15 (AMD).]

[ 1999, c. 583, §15 (AMD) .]

3. Tuberculosis.

[ 1991, c. 314, §60 (RP) .]

4. Civil action to recover certain costs. The State may bring a civil action in any court of competent jurisdiction to recover the cost of any medical, dental, psychiatric or psychological expenses incurred by the State on behalf of a client under this section. The following assets are not subject to judgment under this subsection:

A. Joint ownership, if any, that the client may have in real property; [1991, c. 314, §61 (AMD).]

B. Joint ownership, if any, that the client may have in any assets, earnings or other sources of income; and [1991, c. 314, §61 (AMD).]

C. The income, assets, earnings or other property, both real and personal, owned by the client's spouse or family. [1991, c. 314, §61 (AMD).]

[ 1991, c. 314, §61 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§30,59 (AMD). 1985, c. 752, §4 (AMD). 1991, c. 314, §§59-61 (AMD). 1999, c. 583, §15 (AMD).



34-A §3072. Treaty; transfer of noncitizens of the United States

If a treaty in effect between the United States and a foreign country provides for the transfer or exchange of convicted offenders to the country of which they are citizens or nationals, the Governor may, on behalf of the State and subject to the terms of the treaty, authorize the Commissioner of Corrections to consent to the transfer or exchange of offenders and take any other action necessary to initiate the participation of this State in the treaty. [1985, c. 821, §22 (NEW).]

SECTION HISTORY

1985, c. 821, §22 (NEW).



34-A §3073. Transportation to and from courts

Notwithstanding any other provision of law, transportation of a prisoner between a correctional facility and a court in connection with the prosecution of the prisoner for a crime committed within a correctional facility is the responsibility of the department, unless the department and the sheriff agree that the sheriff will undertake the responsibility of the transportation at an agreed-upon rate of reimbursement to the county by the department. [2001, c. 228, §2 (NEW).]

SECTION HISTORY

2001, c. 228, §2 (NEW).






Article 4: PREGNANT PRISONERS AND PREGNANT JUVENILES

34-A §3101. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 315, §4 (NEW).]

1. Corrections officer. "Corrections officer" means a person who is responsible for the custody or direct supervision of a person confined in a jail, prison or state correctional facility pursuant to an order of a court or as a result of an arrest and who possesses a current and valid certificate issued by the Board of Trustees of the Maine Criminal Justice Academy pursuant to Title 25, section 2803-A.

[ 2015, c. 315, §4 (NEW) .]

2. Juvenile. "Juvenile" means juvenile client or juvenile detainee.

[ 2015, c. 315, §4 (NEW) .]

3. Labor. "Labor" means the period of time before a birth during which contractions are of sufficient frequency, intensity and duration to bring about effacement and progressive dilation of the cervix.

[ 2015, c. 315, §4 (NEW) .]

4. Postpartum recovery. "Postpartum recovery" means, as determined by a woman's physician, the period immediately following delivery, including the entire period the woman is in the hospital or infirmary after giving birth.

[ 2015, c. 315, §4 (NEW) .]

5. Restraints. "Restraints" means any physical restraint or mechanical device used to control the movement of a prisoner's or juvenile's body or limbs, including, but not limited to, disposable or soft restraints, handcuffs, a security restraint system that combines handcuffs with a rigid component, leg irons, belly chains, a security or tether chain and a convex shield.

[ 2015, c. 315, §4 (NEW) .]

SECTION HISTORY

2015, c. 315, §4 (NEW).



34-A §3102. Restraint of pregnant prisoners and pregnant juveniles

1. Restraints prohibited. A correctional facility or a detention facility may not use restraints on a prisoner or juvenile known to be pregnant, including during transport to a medical facility or birthing center, labor, delivery and postpartum recovery, unless the chief administrative officer or the designee of the chief administrative officer makes a determination that the prisoner or juvenile presents an extraordinary circumstance as described in subsection 2.

[ 2015, c. 315, §4 (NEW) .]

2. Exceptions. Use of restraints on a pregnant prisoner or a pregnant juvenile for an extraordinary circumstance is permitted only if the chief administrative officer or the designee of the chief administrative officer makes a determination that there is a substantial flight risk or other extraordinary medical or security circumstance that requires restraints to be used to ensure the safety and security of the pregnant prisoner or pregnant juvenile, the staff of the correctional facility, detention facility or medical facility, other prisoners or juveniles or the public, except that:

A. If a doctor, nurse or other health professional treating the prisoner or juvenile requests that restraints not be used, the corrections officer accompanying the prisoner or juvenile shall immediately remove all restraints; and [2015, c. 315, §4 (NEW).]

B. Notwithstanding this subsection, leg or waist restraints may not be used at any time, and restraints may not be used on a prisoner or juvenile in labor or childbirth. [2015, c. 315, §4 (NEW).]

[ 2015, c. 315, §4 (NEW) .]

3. Procedures. If restraints are used on a pregnant prisoner or pregnant juvenile pursuant to subsection 2:

A. The corrections officer must apply the least restrictive type of restraints in the least restrictive manner necessary; and [2015, c. 315, §4 (NEW).]

B. The chief administrative officer or the designee of the chief administrative officer shall make written findings within 10 days as to the extraordinary circumstance that required the use of the restraints. These findings must be kept on file by the correctional facility or detention facility for at least 5 years and must be made available for public inspection, except that individually identifying information of any prisoner or juvenile may not be made public under this paragraph without the prior written consent of the prisoner or juvenile. [2015, c. 315, §4 (NEW).]

[ 2015, c. 315, §4 (NEW) .]

4. Privacy. When a prisoner or juvenile is admitted to a medical facility or birthing center for labor or childbirth, a corrections officer may not be present in the room during labor or childbirth unless specifically requested by medical personnel. If a corrections officer's presence is requested by medical personnel, the corrections officer must be female if practicable.

[ 2015, c. 315, §4 (NEW) .]

SECTION HISTORY

2015, c. 315, §4 (NEW).



34-A §3103. Rulemaking

The department shall adopt rules necessary to implement this article. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2015, c. 315, §4 (NEW).]

SECTION HISTORY

2015, c. 315, §4 (NEW).



34-A §3104. Notice

A correctional facility or detention facility shall inform all female prisoners and juveniles of the rules developed pursuant to section 3103 upon admission to the correctional facility or detention facility and shall include the rules in any handbook provided to female prisoners or juveniles. [2015, c. 315, §4 (NEW).]

SECTION HISTORY

2015, c. 315, §4 (NEW).









Subchapter 2: MAINE STATE PRISON

Article 1: GENERAL PROVISIONS

34-A §3201. Maintenance (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1991, c. 314, §62 (AMD). 1991, c. 656, (AMD). 1995, c. 502, §F22 (AMD). 1997, c. 752, §35 (AMD). 1999, c. 583, §16 (RP).



34-A §3201-A. Establishment

The Maine State Prison in Knox County is established for the confinement and rehabilitation of persons lawfully in the custody of the department, as provided by law. [1999, c. 583, §17 (NEW).]

SECTION HISTORY

1999, c. 583, §17 (NEW).






Article 2: PRISON OFFICIALS AND PERSONNEL

34-A §3231. Warden

1. Chief administrative officer. The chief administrative officer of the Maine State Prison is called the warden.

[ 1999, c. 583, §18 (RPR) .]

2. Duties. In addition to other duties set out in this Title, the warden shall supervise and control the prisoners, pretrial detainees, employees, grounds, buildings and equipment at the prison.

[ 1999, c. 583, §18 (RPR) .]

3. Powers. In addition to other powers granted in this Title, the warden has the following powers.

A. The warden may appoint deputy wardens, subject to the Civil Service Law. A deputy warden designated by the warden has the powers, duties, obligations and liabilities of the warden when the warden is absent from the prison location or is unable to perform the duties of the office. [1999, c. 583, §18 (RPR).]

B. The warden may, with the written approval of the commissioner, contract with the Director of the Federal Bureau of Prisons acting pursuant to the United States Code, Title 18, Section 4002, for the imprisonment, subsistence, care and proper employment of persons convicted of crimes against the United States, and may receive and detain such persons pursuant to the contracts. [1999, c. 583, §18 (RPR).]

[ 1999, c. 583, §18 (RPR) .]

4. Powers.

[ 1999, c. 583, §18 (RP) .]

5.

[ 1983, c. 581, §§37, 59 (RP) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§31-37,59 (AMD). 1985, c. 752, §5 (AMD). 1985, c. 785, §B154 (AMD). 1985, c. 821, §23 (AMD). 1991, c. 310, (AMD). 1999, c. 583, §18 (RPR).



34-A §3232. Deputy warden (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1985, c. 785, §B155 (AMD). 1999, c. 583, §19 (RP).



34-A §3233. Prison employees

1. Duties. Prison employees have the following duties.

A. Prison officers shall perform the services in the managing, superintending and guarding of the prison as prescribed by the rules or as directed by the warden. [1983, c. 459, §6 (NEW).]

B. If a prisoner at the prison resists the authority of any uniformed or ununiformed officer or refuses to obey his lawful commands, the officer shall immediately enforce obedience. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

2. Powers. Prison employees have the following powers.

A. Employees of the prison have the same power as sheriffs in their respective counties to search for and apprehend escapees from the prison, when authorized to do so by the warden. [1983, c. 459, §6 (NEW).]

B. Employees of the prison, when authorized by the warden, may carry weapons inside and outside the prison in connection with their assigned duties or training. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

3. Uniforms. Prison employee uniforms are governed as follows.

A. Employees of the prison may be provided, at the expense of the State, with distinctive uniforms for use when required for the performance of their official duties and which shall remain the property of the State. [1983, c. 459, §6 (NEW).]

B. Employees of the prison may be provided with an equivalent clothing allowance when the private purchase of special clothing is similarly required for the performance of their official duties. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §3234. Overseers

1. Employment. When practicable, the warden shall employ persons having suitable knowledge and skill in the fields of labor and manufacture carried on in the prison to supervise activities in those fields assigned to them by the warden.

[ 1983, c. 459, §6 (NEW) .]

2. Services. Persons employed under subsection 1 shall perform the services in the managing, supervising and guarding of the prison as prescribed by the prison rules or as directed by the warden.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §3235. Physician (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1999, c. 583, §20 (RP).



34-A §3236. Chaplain

1. Appointment. The warden shall appoint suitable persons as chaplains. Notwithstanding Title 5, section 902, subsection 3, any part-time chaplain position at the Maine State Prison may be a job-sharing position.

[ 1991, c. 74, (AMD) .]

2. Duties. The prison chaplains shall, in accordance with the rules of the prison:

A. Conduct religious services; [1983, c. 459, §6 (NEW).]

B. Visit the sick; [1983, c. 459, §6 (NEW).]

C. Labor diligently and faithfully for the mental, moral and religious improvement of the prisoners; and [1983, c. 459, §6 (NEW).]

D. Aid the prisoners, when practicable, in obtaining employment after their discharge. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

3. Powers. The chaplains may, with the assent of the warden, establish a religious educational program and may admit persons of proper character from outside the prison to assist in it.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1991, c. 74, (AMD).






Article 3: PRISONERS

34-A §3261. Delivery to the prison

When a person is convicted and sentenced to the department and is to be transported to the prison from any county: [1999, c. 583, §21 (AMD).]

1. Duties of commissioner. The commissioner shall immediately notify the warden and the sheriff of the county in which the sentencing court is located;

[ 1983, c. 581, §§38, 59 (RPR) .]

2. Duties of the sheriff. The sheriff of the county in which the sentencing court is located shall:

A. Transport the person to the prison, using a sufficient number of the sheriff's appointed deputies when necessary; and [1999, c. 583, §21 (AMD).]

B. Deliver the person to the officer in charge of the prison between the hours of 8 a.m. and 4 p.m. Monday to Friday, except for holidays, unless prior arrangements for an alternative time have been made with the warden, accompanied by a duly signed warrant of commitment and record, as provided by Title 15, section 1707; [1999, c. 583, §21 (AMD).]

[ 1999, c. 583, §21 (AMD) .]

3. Duties of the jail keeper. When, during the conveyance of a person to the prison in pursuance of that person's sentence, it is necessary or convenient to lodge the person for safekeeping in a jail until the remainder of the conveyance can be conveniently performed, the keeper of the jail shall:

A. Receive and safely keep and provide for the person, reasonable charges and expenses for this service to be paid from the State Treasury; and [1999, c. 583, §21 (AMD).]

B. Deliver the person to the custody of the deputy employed to convey the person, when that deputy calls for the person; and [1999, c. 583, §21 (AMD).]

[ 1999, c. 583, §21 (AMD) .]

4. Duties of the warden. The warden shall:

A. File the record, as provided by Title 15, section 1707 in the warden's office. [2009, c. 391, §18 (AMD).]

B. [2009, c. 391, §18 (RP).]

[ 2009, c. 391, §18 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§38,59 (RPR). 1993, c. 337, §1 (AMD). 1999, c. 583, §21 (AMD). 2009, c. 391, §18 (AMD).



34-A §3262. Receipt of United States prisoners (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1985, c. 67, §2 (RP).



34-A §3263. Sentence duration (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1985, c. 821, §24 (RP).



34-A §3264. Conditions of imprisonment

Prisoners in the prison shall work at tasks normal to the maintenance, service, industrial, agricultural and other activities of the prison. [1999, c. 583, §22 (AMD).]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1999, c. 583, §22 (AMD).



34-A §3265. Disciplinary action (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1999, c. 583, §23 (RP).



34-A §3266. Prisoner employment and training (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1995, c. 502, §F23 (AMD). 1999, c. 583, §§24,25 (AMD). 2015, c. 48, §1 (RP).



34-A §3267. Funerals and deathbed visits (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§39,59 (RP).



34-A §3268. Discharge or parole (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§39,59 (RP).









Subchapter 3: MAINE CORRECTIONAL CENTER

34-A §3401. Establishment

The Maine Correctional Center in South Windham is established for the confinement and rehabilitation of persons, male and female, lawfully in the custody of the department, as provided by law. [1995, c. 502, Pt. F, §24 (RPR).]

1. Men.

[ 1995, c. 502, Pt. F, §24 (RP) .]

2. Women.

[ 1995, c. 502, Pt. F, §24 (RP) .]

3. Adult pretrial detainees.

[ 1995, c. 502, Pt. F, §24 (RP) .]

4. Juvenile pretrial detainees.

[ 1995, c. 502, Pt. F, §24 (RP) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§40,59 (AMD). 1983, c. 816, §A41 (AMD). 1995, c. 502, §F24 (RPR).



34-A §3402. Warden

1. Chief administrative officer. The chief administrative officer of the Maine Correctional Center is called the warden.

[ 2013, c. 508, §1 (AMD) .]

2. Duties. In addition to other duties set out in this Title, the warden shall supervise and control the prisoners, pretrial detainees, employees, grounds, buildings and equipment at the center.

[ 2013, c. 508, §1 (AMD) .]

3. Powers. In addition to other powers granted in this Title, the warden has the following powers.

A. The warden may appoint deputy wardens, subject to the Civil Service Law. A deputy warden designated by the warden has the powers, duties, obligations and liabilities of the warden when the warden is absent from the center location or is unable to perform the duties of the office. [2013, c. 508, §1 (AMD).]

B. The warden may, with the written approval of the commissioner, contract with the Director of the Federal Bureau of Prisons acting pursuant to the United States Code, Title 18, Section 4002, for the imprisonment, subsistence, care and proper employment of persons convicted of crimes against the United States, and may receive and detain such persons pursuant to the contracts. [2013, c. 508, §1 (AMD).]

[ 2013, c. 508, §1 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1985, c. 785, §B156 (AMD). 2013, c. 508, §1 (AMD).



34-A §3403. Prisoners generally

1. Conditions of confinement. Conditions of confinement of prisoners are governed as follows.

A. The warden shall detain and confine all persons committed to the department in accordance with the sentences of the courts and with the rules of the department. [2013, c. 508, §2 (AMD).]

B. The warden shall provide for the safekeeping or employment of persons committed to the department in order to teach them a useful trade or profession and to improve their mental and moral condition, which may include work involving public restitution. [2013, c. 508, §2 (AMD).]

[ 2013, c. 508, §2 (AMD) .]

2. Housing. The warden shall maintain separate housing facilities for men and women.

[ 2013, c. 508, §2 (AMD) .]

3. Convicted boundover juveniles.

[ 1995, c. 502, Pt. F, §26 (RP) .]

4. Industries program.

[ 1985, c. 821, §25 (RP) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§41,59 (AMD). 1983, c. 816, §A42 (AMD). 1985, c. 821, §25 (AMD). 1991, c. 314, §63 (AMD). 1995, c. 502, §§F25,26 (AMD). 2013, c. 508, §2 (AMD).



34-A §3404. Pregnant women

If any woman is, at the time of her commitment to the center, pregnant with a child which will be born after her commitment, the custody of the child, at the instance of the commissioner, shall be determined in accordance with Title 22, chapter 1071. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §3405. Maine Correctional Center employees

1. Powers. Employees of the center:

A. Have the same power as sheriffs in their respective counties to search for and apprehend escapees from the center when authorized to do so by the warden; and [2013, c. 508, §3 (AMD).]

B. May carry weapons and other security equipment when authorized by the warden inside and outside the center in connection with their assigned duties or training. [2013, c. 508, §3 (AMD).]

[ 2013, c. 508, §3 (AMD) .]

2. Uniforms. Maine Correctional Center employee uniforms are governed as follows.

A. Employees of the center may be provided, at the expense of the State, with distinctive uniforms for use when required for the performance of their official duties and which shall remain the property of the State. [1983, c. 459, §6 (NEW).]

B. Employees of the center may be provided with an equivalent clothing allowance when the private purchase of special clothing is similarly required for the performance of their official duties. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§42,59 (AMD). 2013, c. 508, §3 (AMD).



34-A §3406. Land grants to the Department of Agriculture, Conservation and Forestry

The following lands of the former Women's Correctional Center at Skowhegan are granted to the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands as follows: [2015, c. 329, Pt. A, §19 (AMD).]

1. Land grant to Bureau of Parks and Lands. All of the open land and timberland north of Norridgewock Avenue, excluding the land immediately adjacent to the institutional buildings, is transferred to the Bureau of Parks and Lands, which shall actively manage the timberlands as a working forest; and

[ 2015, c. 329, Pt. A, §19 (AMD) .]

2. Land grant to Bureau of Parks and Lands. All the land lying between Norridgewock Avenue and the Kennebec River, with the exception of the sewage treatment plant and access thereto, is transferred to the Bureau of Parks and Lands to be managed by the bureau.

[ 2015, c. 329, Pt. A, §19 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1995, c. 502, Pt. E, §30 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §24 (REV). 2015, c. 329, Pt. A, §19 (AMD).



34-A §3407. Delivery to the center

When a person is convicted and sentenced to the department and is to be transported to the center from any county: [1983, c. 581, §§43, 59 (NEW).]

1. Duties of commissioner. The commissioner shall immediately notify the warden and the sheriff of the county in which the sentencing court is located;

[ 2013, c. 508, §4 (AMD) .]

2. Duties of the sheriff. The sheriff of the county in which the sentencing court is located shall:

A. Transport the person to the center, using a sufficient number of the sheriff's appointed deputies when necessary; and [1999, c. 583, §26 (AMD).]

B. Deliver the person to the officer in charge of the center between the hours of 8 a.m. and 4 p.m. Monday to Friday, except for holidays, unless prior arrangements are made and approved by the warden, accompanied by a duly signed warrant of commitment and record, as provided by Title 15, section 1707; [2013, c. 508, §5 (AMD).]

[ 2013, c. 508, §5 (AMD) .]

3. Duties of the jail keeper. When, during the conveyance of a person to the center pursuant to the person's sentence, it is necessary or convenient to lodge the person for safekeeping in a jail until the remainder of the conveyance can be conveniently performed, the keeper of the jail shall:

A. Receive and safely keep and provide for the person reasonable charges and expenses for this service to be paid from the State Treasury; and [1999, c. 583, §26 (AMD).]

B. Deliver the person to the custody of the deputy employed to convey the person, when that deputy calls for the person; and [1999, c. 583, §26 (AMD).]

[ 1999, c. 583, §26 (AMD) .]

4. Duties of the warden. The warden shall:

A. File the record, as provided by Title 15, section 1707, in the warden's office. [2013, c. 508, §6 (AMD).]

B. [2009, c. 391, §19 (RP).]

[ 2013, c. 508, §6 (AMD) .]

SECTION HISTORY

1983, c. 581, §§43,59 (NEW). 1993, c. 337, §2 (AMD). 1999, c. 583, §26 (AMD). 2009, c. 391, §19 (AMD). 2013, c. 508, §§4-6 (AMD).






Subchapter 4: CHARLESTON CORRECTIONAL FACILITY

34-A §3601. Establishment

There is established the Charleston Correctional Facility located at Charleston for the confinement and rehabilitation of persons who have been duly convicted and sentenced to the Department of Corrections. [1983, c. 581, §§ 44, 59 (RPR).]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§44,59 (RPR).



34-A §3602. Purposes

The purposes of the Charleston Correctional Facility include vocational and academic education, rehabilitative programs including work release and work involving public restitution. [1999, c. 583, §27 (AMD).]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1999, c. 583, §27 (AMD).



34-A §3603. Director

1. Chief administrative officer. The chief administrative officer of the Charleston Correctional Facility is called the director and is responsible to the commissioner.

[ 1983, c. 459, §6 (NEW) .]

2. Duties. In addition to other duties set out in this Title, the director has the following duties.

A. The director shall exercise proper supervision over the employees, grounds, buildings and equipment at the Charleston Correctional Facility. [1983, c. 459, §6 (NEW).]

B. The director shall supervise and control the prisoners at the Charleston Correctional Facility in accordance with departmental rules. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

3. Powers. In addition to other powers granted in this Title, the director may appoint one assistant director, subject to the Civil Service Law, and the assistant director has the powers, duties, obligations and liabilities of the director when the director is absent or unable to perform his duties.

[ 1985, c. 785, Pt. B, §157 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1985, c. 785, §B157 (AMD).



34-A §3604. Prisoners generally

1. Evaluation. Before assignment to the Charleston Correctional Facility, prisoners must be evaluated for security status, program needs and emotional stability by the classification process approved by the Commissioner of Corrections.

[ 1989, c. 127, §11 (AMD) .]

2. Transferred prisoners. All prisoners transferred to the Charleston Correctional Facility shall be detained and confined in accordance with the sentences of the court and the rules of the department.

[ 1983, c. 459, §6 (NEW) .]

3. Education. The director shall maintain suitable courses for academic and career and technical education of the prisoners.

A. The director shall maintain necessary equipment and employ suitable qualified instructors as necessary to carry out the objectives of the facility's programs. [1983, c. 459, §6 (NEW).]

B. Before employing instructors in career and technical education, the director shall obtain the approval of the Department of Education. [1989, c. 700, Pt. A, §161 (AMD); 2005, c. 397, Pt. D, §3 (REV).]

[ 1989, c. 700, Pt. A, §161 (AMD); 2005, c. 397, Pt. D, §3 (REV) .]

4. Employment. The commissioner may authorize the employment of prisoners of the Charleston Correctional Facility on public works with any department, agency or entity of the State, county or local government and may authorize the use of prisoners to provide assistance in the improvement of property owned by nonprofit organizations.

A. The commissioner shall promulgate such rules as he deems proper to ensure the care and treatment of the prisoners and the safe working conditions of prisoners and departmental employees. [1983, c. 459, §6 (NEW).]

B. The purpose of the employment authorized in this subsection is to provide training to the prisoner and to be a form of public restitution for the crime or crimes committed by the prisoner. [1983, c. 459, §6 (NEW).]

C. The prisoners employed under this subsection may not be compensated monetarily for the work performed. [1983, c. 459, §6 (NEW).]

D. The commissioner may request that nonprofit organizations pay for the transportation of the prisoners and pay the per diem compensation of correctional officers or instructors who must accompany the prisoners or oversee the work to be performed. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

5. Escape. Any prisoner who escapes from the facility, or from any assignment beyond the grounds of the facility, is guilty of escape under Title 17-A, section 755.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1989, c. 127, §11 (AMD). 1989, c. 700, §A161 (AMD). 2005, c. 397, §D3 (REV).



34-A §3605. Charleston Correctional Facility employees

Employees of the Charleston Correctional Facility have the same power as sheriffs in their respective counties to search for and apprehend escapees from the facility, when authorized to do so by the director. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).






Subchapter 5: SOUTHERN MAINE JUVENILE FACILITY

34-A §3801. Establishment

The State shall maintain the Long Creek Youth Development Center, referred to in this subchapter as the "facility," located at South Portland. [1999, c. 583, §29 (AMD); 2001, c. 439, Pt. G, §6 (AMD).]

1. Coeducational. The facility must be coeducational.

[ 1999, c. 583, §30 (AMD) .]

2. Separate housing. The facility must fully separate the housing facilities for boys and girls.

[ 1999, c. 583, §30 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1999, c. 401, §J4 (AMD). 1999, c. 583, §§29,30 (AMD). 2001, c. 439, §G6 (AMD).



34-A §3802. Purposes

1. Statement. The purposes of the Long Creek Youth Development Center are:

A. To detain juveniles pending a court proceeding; [2003, c. 410, §13 (AMD).]

B. To administer court-ordered diagnostic evaluations pursuant to Title 15, section 3309-A, and court-ordered examinations pursuant to Title 15, section 3318-A; [2011, c. 282, §6 (AMD).]

C. To rehabilitate juveniles committed to a juvenile correctional facility pursuant to Title 15, section 3314, subsection 1, paragraph F; [1999, c. 463, §1 (AMD).]

D. To protect the public from dangerous juveniles; [1999, c. 624, Pt. B, §22 (AMD).]

E. To confine juveniles ordered confined pursuant to Title 15, section 3314, subsection 1, paragraph H; [2005, c. 507, §20 (AMD).]

F. To confine juveniles ordered detained pursuant to Title 15, section 3312, subsection 3, paragraph D; [2007, c. 196, §7 (AMD).]

G. To confine juveniles ordered confined pursuant to Title 12, sections 6004, 8004 and 10608 and Title 29-A, section 115; [2007, c. 686, §2 (AMD).]

H. To confine juveniles ordered confined pursuant to Title 15, section 3314, subsection 7; and [2007, c. 686, §3 (AMD).]

I. To confine juveniles committed to a juvenile correctional facility pursuant to Title 17-A, section 1259. [2007, c. 686, §4 (NEW).]

[ 2011, c. 282, §6 (AMD) .]

2. Accomplishment. To accomplish the purposes set out in subsection 1, the disciplines of education, casework, group work, psychology, psychiatry, medicine, nursing, vocational training and religion as they are related to human relations and personality development must be employed. Security measures, whether in the form of physically restrictive construction or intensive staff supervision, when appropriate, may be taken to accomplish these purposes.

[ 1991, c. 311, §1 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1991, c. 311, §1 (AMD). 1995, c. 502, §§F27,28 (AMD). 1997, c. 752, §§36,37 (AMD). 1999, c. 401, §J4 (AMD). 1999, c. 463, §§1-3 (AMD). 1999, c. 624, §§B22-24 (AMD). 2001, c. 439, §G6 (AMD). 2003, c. 410, §13 (AMD). 2005, c. 328, §§17-19 (AMD). 2005, c. 507, §§20,21 (AMD). 2007, c. 196, §7 (AMD). 2007, c. 686, §§2-4 (AMD). 2011, c. 282, §6 (AMD).



34-A §3803. Superintendent

The chief administrative officer of the Long Creek Youth Development Center is called the superintendent. [1983, c. 459, §6 (NEW); 2001, c. 439, Pt. G, §6 (AMD).]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1999, c. 401, §J4 (AMD). 2001, c. 439, §G6 (AMD).



34-A §3804. Superintendent's powers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§45,59 (RP).



34-A §3804-A. Superintendent's appointment powers

The superintendent may appoint 2 assistant superintendents, subject to the Civil Service Law. [1985, c. 785, Pt. B, §158 (AMD).]

1. Assistant superintendent. An assistant superintendent designated by the superintendent has the powers, duties, obligations and liabilities of the superintendent when the superintendent is absent from the center or unable to perform the duties of the office.

[ 1983, c. 581, §§ 46 and 59 (NEW) .]

2. Designee. If there are no assistant superintendents, another employee designated by the superintendent has the powers, duties, obligations and liabilities of the superintendent in the circumstances described in subsection 1.

[ 1983, c. 581, §§ 46 and 59 (NEW) .]

SECTION HISTORY

1983, c. 581, §§46,59 (NEW). 1985, c. 785, §B158 (AMD).



34-A §3805. Commitment

1. Eligibility. Only a juvenile, as defined in Title 15, section 3003, subsection 14, who is 11 years of age or older at the time of commitment may be committed to the facility pursuant to this subchapter and Title 15, Part 6.

[ 1999, c. 583, §31 (AMD) .]

2. Limitations. A person may not be detained or confined in or committed to the facility if, upon petition by the commissioner or the commissioner's designee and after hearing, the court finds by a preponderance of the evidence that the person is more appropriately a subject for intensive treatment services that are available and provided by or through the Department of Health and Human Services. Prior to the hearing, the court shall provide notice of the hearing in writing or orally to the juvenile, the juvenile's parents, the juvenile's guardian or legal custodian, the attorney for the State and the Department of Health and Human Services.

[ 2007, c. 536, §7 (AMD) .]

3. Certification. When a person is detained or confined in or committed to the facility, the court making the detention, confinement or commitment shall certify on the mittimus the person's birthplace, parentage and legal residence.

[ 2005, c. 507, §23 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§47,59 (AMD). 1991, c. 311, §2 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1999, c. 583, §31 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2003, c. 706, §A10 (AMD). 2005, c. 507, §§22,23 (AMD). 2007, c. 536, §7 (AMD).



34-A §3806. Federal juvenile offenders

The commissioner may contract with the Attorney General of the United States for the confinement and support in the Long Creek Youth Development Center of juvenile offenders against the laws of the United States in accordance with the United States Code, Title 18, Sections 706 and 707. [1983, c. 459, §6 (NEW); 2001, c. 439, Pt. G, §6 (AMD).]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1999, c. 401, §J4 (AMD). 2001, c. 439, §G6 (AMD).



34-A §3807. Human services' custody

1. Suspension. When the custody of a child at the time of commitment is in the Department of Health and Human Services, that custody shall be temporarily suspended while the child is in the Long Creek Youth Development Center.

[ 1983, c. 459, §6 (NEW); 2001, c. 439, Pt. G, §6 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Reversion. Upon discharge or placement on community reintegration status from the Long Creek Youth Development Center, the custody of the child reverts to the Department of Health and Human Services, if the child is still under 18 years of age.

[ 2003, c. 410, §14 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§48,59 (AMD). 1999, c. 401, §J4 (AMD). 2001, c. 439, §G6 (AMD). 2003, c. 410, §14 (AMD). 2003, c. 689, §B6 (REV).



34-A §3808. Overcrowding (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§49,59 (RP).



34-A §3809. Observation

1. Generally. When the behavior of a juvenile residing at the Long Creek Youth Development Center presents a high likelihood of imminent harm to that juvenile or to others, presents a substantial and imminent threat of destruction of property or demonstrates a proclivity to be absent from the facility without leave as evidenced by a stated intention to escape from the facility or by a recent attempted or actual escape from any detention or correctional facility, the juvenile may be placed under observation if the juvenile demonstrates that anything less restrictive would be ineffectual for the control of the juvenile's behavior.

[ 1991, c. 314, §64 (RPR); 2001, c. 439, Pt. G, §6 (AMD) .]

2. Conditions. Placing a juvenile under observation is subject to the following conditions.

A. Placement under observation must first be approved by the superintendent. [1991, c. 314, §64 (RPR).]

B. The conditions under which a juvenile is placed under observation must conform with all applicable federal and state standards relating to the health and safety of clients in correctional facilities. [1991, c. 314, §64 (RPR).]

C. Placement under observation may not exceed the period of time necessary to alleviate and prevent the reoccurrence of the behavior described in subsection 1 and it may not be used as punishment. [1991, c. 314, §64 (RPR).]

D. When placement under observation exceeds 12 hours, the superintendent shall direct the facility physician or a member of the facility medical staff to visit the juvenile immediately and at least once in each succeeding 24-hour period the juvenile remains under observation to examine the juvenile's state of health.

(1) The superintendent shall give full consideration to recommendations of the physician or medical staff member concerning the juvenile's dietary needs and the conditions of the juvenile's confinement required to maintain the juvenile's health. If the recommendations of the physician or medical staff member are not carried out, the superintendent shall immediately convey the reasons and circumstances for this decision to the commissioner for review and final disposition.

(2) Placement under observation must be discontinued if the superintendent on the advice of the physician determines that placement under observation is harmful to the mental or physical health of the juvenile, except that placement under observation may be continued if the behavior of the juvenile presents a high likelihood of imminent physical harm to that juvenile or others and there is no less restrictive setting in which that juvenile's safety or that of others can be ensured. If placement under observation is continued, the physician or a member of the medical staff shall visit the juvenile at least once every 12 hours. [1991, c. 314, §64 (RPR).]

E. When placement under observation exceeds 24 hours, the superintendent shall direct appropriate facility staff to develop a plan for the further care of the juvenile. The plan must be revised as needed to meet the changing needs of the juvenile. [1991, c. 314, §64 (RPR).]

F. Placement under observation may not exceed 72 hours without the commissioner's approval, which must:

(1) Be in writing;

(2) State the reasons for that approval; and

(3) Be kept on file. [1991, c. 314, §64 (RPR).]

G. If the recommendations of the physician or medical staff member regarding the juvenile's dietary or other health needs while under observation are not carried out, the superintendent shall send a written justification to the commissioner. [1991, c. 314, §64 (RPR).]

H. A juvenile held under observation must be under sight and sound supervision by facility staff, which must be constant if necessary to prevent imminent harm to the juvenile. [1995, c. 163, §1 (AMD).]

[ 1995, c. 163, §1 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§50,59 (AMD). 1991, c. 314, §64 (RPR). 1995, c. 163, §1 (AMD). 1999, c. 401, §J4 (AMD). 2001, c. 439, §G6 (AMD).



34-A §3809-A. Commissioner's guardianship powers

1. Juvenile client. The commissioner has all the power over a juvenile client that a guardian has over a ward and that a parent has over a child with regard to person, allowable property that the juvenile client has at the Long Creek Youth Development Center, earnings that the juvenile client receives during the juvenile client's stay at the Long Creek Youth Development Center and the rehabilitation of every juvenile client. If a juvenile client is or becomes 18 years of age while still under commitment, the statutory guardianship of the commissioner over the juvenile client terminates, but the juvenile client remains subject to the control of the commissioner, staff and rules of the facility until the expiration of the period of commitment or until discharge from the facility.

[ 1999, c. 583, §32 (AMD); 2001, c. 439, Pt. G, §6 (AMD) .]

2. Juvenile detainee. The commissioner has all the power over a juvenile detainee that a guardian has over a ward and that a parent has over a child with regard to necessary medical care. If a juvenile detainee is or becomes 18 years of age while still detained, the statutory guardianship of the commissioner over the juvenile detainee terminates, but the juvenile remains subject to the control of the commissioner, staff and rules of the facility until release from the facility.

[ 1999, c. 583, §32 (AMD) .]

3. Psychiatric hospitalization. The commissioner has all the power over a juvenile client or juvenile detainee that a guardian has over a ward and that a parent has over a child with regard to necessary psychiatric hospitalization, including hospitalization in a nonstate mental health institution or hospital for the mentally ill. If a juvenile client or juvenile detainee is or becomes 18 years of age while still under commitment or while still detained, the statutory guardianship of the commissioner over the juvenile client or juvenile detainee terminates, but the juvenile client or juvenile detainee remains subject to the control of the commissioner and staff and rules of the facility until the expiration of the period of commitment or until release or discharge from the facility. Nothing in this subsection may be construed to override the requirement to make application for psychiatric hospitalization in accordance with Title 34-B, section 3863, unless hospitalization is made with the juvenile client's or juvenile detainee's consent in accordance with Title 34-B, section 3831. If placement in a licensed residential care facility providing a mental health treatment program is an appropriate alternative to psychiatric hospitalization, that placement may be made by the commissioner with the juvenile client's or juvenile detainee's consent.

[ 2005, c. 328, §20 (AMD) .]

SECTION HISTORY

1983, c. 581, §§51,59 (NEW). 1997, c. 752, §38 (RPR). 1999, c. 401, §J4 (AMD). 1999, c. 510, §5 (AMD). 1999, c. 583, §32 (AMD). 2001, c. 439, §G6 (AMD). 2001, c. 517, §1 (AMD). 2003, c. 410, §15 (AMD). 2003, c. 706, §A11 (AMD). 2005, c. 328, §20 (AMD).



34-A §3810. Community reintegration status

1. Commissioner's powers. During a juvenile client's commitment to the facility, the commissioner may, at the commissioner's discretion:

A. Keep the juvenile client at the facility; or [1999, c. 583, §33 (AMD).]

B. Place the juvenile client on community reintegration status for a period not exceeding the term of the juvenile's commitment. [2003, c. 410, §16 (AMD).]

[ 2003, c. 410, §16 (AMD) .]

2. Reports. As often as the commissioner requires, the person or agency caring for the juvenile client while on community reintegration status shall report to the commissioner:

A. The progress and behavior of the juvenile client, whether or not the juvenile client remains under the care of the person or agency; and [1983, c. 459, §6 (NEW).]

B. If the juvenile client is not under the care of the person or agency, where the client is. [1983, c. 459, §6 (NEW).]

[ 2003, c. 410, §16 (AMD) .]

3. Center services. The commissioner shall provide community reintegration services to juvenile clients.

[ 2003, c. 410, §16 (AMD) .]

4. Cancellation. If the commissioner is satisfied at any time that the welfare of the juvenile client will be promoted by return to the facility, the commissioner may cancel the community reintegration status and resume charge of the client with the same powers as before the placement on community reintegration status was made.

[ 2003, c. 410, §16 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§52,59 (AMD). 1989, c. 591, §2 (AMD). 1997, c. 464, §14 (AMD). 1999, c. 583, §§33,34 (AMD). 2003, c. 410, §16 (AMD).



34-A §3811. Return to facility

When a juvenile client who has been placed on community reintegration status, who has been granted a furlough or work or education release or who has been absent from the facility without leave is taken into custody for the purpose of return to the facility by an officer or employee of the facility, at the direction of the commissioner, or by a law enforcement officer, at the request of the commissioner, and because of the juvenile client's distance from the facility at the time of being taken into custody, it becomes necessary to detain the client overnight: [2003, c. 410, §17 (AMD).]

1. Temporary detention. The juvenile client may be temporarily detained in a county jail; and

[ 1983, c. 459, §6 (NEW) .]

2. Return. The juvenile client must be returned to the facility on the day after being taken into custody, except that, if traveling conditions are unsafe, the client must be returned to the facility at the earliest possible time.

[ 1999, c. 583, §35 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§53,59 (AMD). 1997, c. 464, §15 (AMD). 1999, c. 583, §35 (AMD). 2003, c. 410, §17 (AMD).



34-A §3812. Discharge

1. Duty. The superintendent shall cause a juvenile client to be discharged from the facility:

A. When the client becomes 21 years of age or otherwise reaches the end of the period of the Juvenile Court's commitment. [1995, c. 502, Pt. F, §29 (AMD).]

B. [1995, c. 502, Pt. F, §29 (RP).]

[ 1999, c. 583, §36 (AMD) .]

2. Power. The superintendent may cause a juvenile client to be discharged from the facility when the superintendent determines that discharge is in the best interest of the client or that the client has benefited optimally from the services and facilities of the facility.

[ 1999, c. 583, §36 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1995, c. 502, §F29 (AMD). 1999, c. 583, §36 (AMD).



34-A §3813. Power of facility employees

The Long Creek Youth Development Center employees have the same power as sheriffs in their respective counties to search for and apprehend escapees from the facility, when authorized to do so by the superintendent. [1999, c. 583, §37 (AMD); 2001, c. 439, Pt. G, §6 (AMD).]

SECTION HISTORY

1987, c. 585, (NEW). 1999, c. 401, §J4 (AMD). 1999, c. 583, §37 (AMD). 2001, c. 439, §G6 (AMD).



34-A §3814. Transportation

All court-ordered and court-related transportation of juvenile detainees to and from the Long Creek Youth Development Center is the responsibility of the sheriff of the county in which the court is located. [1991, c. 314, §65 (NEW); 2001, c. 439, Pt. G, §6 (AMD).]

SECTION HISTORY

1991, c. 314, §65 (NEW). 1999, c. 401, §J4 (AMD). 2001, c. 439, §G6 (AMD).



34-A §3815. Arthur R. Gould School

1. Purpose. The Arthur R. Gould School, located at the Long Creek Youth Development Center, is devoted to the education and instruction of persons residing at the facility.

[ 1999, c. 583, §38 (AMD); 2001, c. 439, Pt. G, §6 (AMD) .]

2. Responsibility for maintaining school. The State, through the Department of Corrections, has the responsibility and expense of maintaining the school in compliance with all elementary and secondary state education requirements for public schools and private schools approved for tuition purposes established in Title 20-A.

[ 1991, c. 764, §2 (NEW) .]

3. School privileges. A person residing at the Long Creek Youth Development Center is eligible to attend the Arthur R. Gould School and receive education, career and technical education, special education and alternative education services in accordance with all state and federal requirements.

[ 1991, c. 764, §2 (NEW); 2005, c. 397, Pt. D, §3 (REV) .]

4. Policy review council.

[ 1997, c. 752, §39 (RP) .]

SECTION HISTORY

1991, c. 764, §2 (NEW). 1997, c. 752, §39 (AMD). 1999, c. 401, §J4 (AMD). 1999, c. 583, §38 (AMD). 2001, c. 439, §G6 (AMD). 2005, c. 397, §D3 (REV).



34-A §3816. Young adult offenders

The commissioner may confine adults sentenced and committed to the custody of the department who have not attained 26 years of age in the Long Creek Youth Development Center as long as the housing facilities for adult offenders are fully separated from the housing facilities for juvenile clients and the commissioner maintains at all times full compliance with mandatory sight and sound separation standards established by federal law. All provisions of this Title that are applicable to prisoners apply to adult offenders confined in the Long Creek Youth Development Center as if they were confined in a correctional facility housing only adults. [2013, c. 28, §11 (NEW).]

SECTION HISTORY

2013, c. 28, §11 (NEW).






Subchapter 6: DOWNEAST CORRECTIONAL FACILITY

34-A §3901. Establishment

There is established the Downeast Correctional Facility located in Washington County for the confinement and rehabilitation of persons who have been duly sentenced and committed to the Department of Corrections. [1997, c. 752, §40 (AMD).]

SECTION HISTORY

1983, c. 861, §1 (NEW). 1997, c. 752, §40 (AMD).



34-A §3902. Purposes

The purposes of the Downeast Correctional Facility include vocational and academic education and work which may involve public restitution. [1983, c. 861, §1 (NEW).]

SECTION HISTORY

1983, c. 861, §1 (NEW).



34-A §3903. Director

1. Chief administrative officer. The chief administrative officer of the Downeast Correctional Facility is called the director and is responsible to the commissioner.

[ 1983, c. 861, §1 (NEW) .]

2. Duties. In addition to other duties set out in this Title, the director has the following duties.

A. The director shall exercise proper supervision over the employees, grounds, buildings and equipment at the Downeast Correctional Facility. [1983, c. 861, §1 (NEW).]

B. The director shall supervise and control the prisoners at the Downeast Correctional Facility in accordance with departmental rules. [1983, c. 861, §1 (NEW).]

[ 1983, c. 861, §1 (NEW) .]

3. Powers. In addition to other powers granted in this Title, the director may appoint one assistant director, subject to the Civil Service Law, and the assistant director has the powers, duties, obligations and liabilities of the director when the director is absent or unable to perform his duties.

[ 1985, c. 785, Pt. B, §159 (AMD) .]

SECTION HISTORY

1983, c. 861, §1 (NEW). 1985, c. 785, §B159 (AMD).



34-A §3904. Prisoners generally

1. Confinement. All prisoners at the Downeast Correctional Facility shall be detained and confined in accordance with the sentences of the court and the rules of the department.

[ 1983, c. 861, §1 (NEW) .]

2. Education. The director shall maintain suitable courses for academic and career and technical education of the prisoners. The director shall maintain necessary equipment and employ suitable qualified instructors as necessary to carry out the objectives of the facility's programs.

[ 1983, c. 861, §1 (NEW); 2005, c. 397, Pt. D, §3 (REV) .]

3. Employment. The commissioner may authorize the employment of prisoners of the Downeast Correctional Facility on public works with any department, agency or entity of the State, county or local government and may authorize the use of prisoners to provide assistance in the improvement of property owned by nonprofit organizations.

A. The commissioner shall promulgate such rules as he deems proper to ensure the care and treatment of the prisoners and the safe working conditions of prisoners and departmental employees. [1983, c. 861, §1 (NEW).]

B. The purpose of the employment authorized in this subsection is to provide training to the prisoner and to be a form of public restitution for the crime or crimes committed by the prisoner. [1983, c. 861, §1 (NEW).]

C. The commissioner may request that nonprofit organizations pay for the transportation of the prisoners and pay the per diem compensation of correctional officers or instructors who must accompany the prisoners or oversee the work to be performed. [1983, c. 861, §1 (NEW).]

[ 1983, c. 861, §1 (NEW) .]

4. Escape. Any prisoner who escapes from the facility, or from any assignment beyond the grounds of the facility, to include community-rehabilitative programs is guilty of escape under Title 17-A, section 755.

[ 1983, c. 861, §1 (NEW) .]

5. Industries program.

[ 1985, c. 821, §26 (RP) .]

SECTION HISTORY

1983, c. 861, §1 (NEW). 1985, c. 821, §26 (AMD). 2005, c. 397, §D3 (REV).



34-A §3905. Downeast Correctional Facility employees

Employees of the Downeast Correctional Facility have the same power as sheriffs in their respective counties to search for and apprehend escapees from the facility, when authorized to do so by the director. [1983, c. 861, §1 (NEW).]

SECTION HISTORY

1983, c. 861, §1 (NEW).






Subchapter 8: MOUNTAIN VIEW YOUTH DEVELOPMENT CENTER

34-A §4101. Establishment

There is established the Mountain View Youth Development Center located in Penobscot County. [1991, c. 400, (NEW); 2001, c. 439, Pt. G, §8 (AMD).]

SECTION HISTORY

1991, c. 400, (NEW). 1999, c. 401, §J6 (AMD). 2001, c. 439, §G8 (AMD).



34-A §4102-A. Purposes; accomplishment of purposes

1. Statement. The purposes of the Mountain View Youth Development Center are:

A. To detain juveniles pending a court proceeding; [2005, c. 328, §22 (NEW).]

B. To administer court-ordered diagnostic evaluations pursuant to Title 15, section 3309-A, and court-ordered examinations pursuant to Title 15, section 3318-A; [2011, c. 282, §7 (AMD).]

C. To rehabilitate juveniles committed to a juvenile correctional facility pursuant to Title 15, section 3314, subsection 1, paragraph F; [2005, c. 328, §22 (NEW).]

D. To protect the public from dangerous juveniles; [2005, c. 328, §22 (NEW).]

E. To confine juveniles ordered confined pursuant to Title 15, section 3314, subsection 1, paragraph H; [2005, c. 507, §24 (AMD).]

F. To confine juveniles ordered detained pursuant to Title 15, section 3312, subsection 3, paragraph D; [2007, c. 196, §8 (AMD).]

G. To confine juveniles ordered confined pursuant to Title 12, sections 6004, 8004 and 10608 and Title 29-A, section 115; [2007, c. 686, §5 (AMD).]

H. To confine juveniles ordered confined pursuant to Title 15, section 3314, subsection 7; and [2007, c. 686, §6 (AMD).]

I. To confine juveniles committed to a juvenile correctional facility pursuant to Title 17-A, section 1259. [2007, c. 686, §7 (NEW).]

[ 2011, c. 282, §7 (AMD) .]

2. Accomplishment. To accomplish the purposes set out in subsection 1, the disciplines of education, casework, group work, psychology, psychiatry, medicine, nursing, vocational training and religion as they are related to human relations and personality development must be employed. Security measures, whether in the form of physically restrictive construction or intensive staff supervision, when appropriate, may be taken to accomplish these purposes.

[ 2005, c. 328, §22 (NEW) .]

SECTION HISTORY

2005, c. 328, §22 (NEW). 2005, c. 507, §§24,25 (AMD). 2007, c. 196, §8 (AMD). 2007, c. 686, §§5-7 (AMD). 2011, c. 282, §7 (AMD).



34-A §4103. Superintendent

1. Chief administrative officer. The chief administrative officer of the Mountain View Youth Development Center is called the superintendent and is responsible to the commissioner.

[ 2005, c. 488, §12 (AMD) .]

2. Duties. In addition to other duties set out in this Title, the superintendent has the following duties.

A. The superintendent shall exercise supervision over the employees, grounds, buildings and equipment at the Mountain View Youth Development Center. [2005, c. 488, §12 (AMD).]

B. The superintendent shall supervise and control the juvenile detainees at the Mountain View Youth Development Center in accordance with department rules. [2005, c. 488, §12 (AMD).]

[ 2005, c. 488, §12 (AMD) .]

3. Powers. In addition to the powers granted in this Title, the superintendent may appoint one assistant superintendent, subject to the Civil Service Law. The assistant superintendent has the powers, duties, obligations and liabilities of the superintendent when the superintendent is absent or unable to perform the superintendent's duties.

[ 2005, c. 488, §12 (AMD) .]

SECTION HISTORY

1991, c. 400, (NEW). 1999, c. 401, §J6 (AMD). 2001, c. 439, §G8 (AMD). 2005, c. 488, §12 (AMD).



34-A §4104. Detention

1. Eligibility.

[ 1999, c. 260, Pt. A, §11 (RP) .]

1-A. Eligibility. Only a juvenile, as defined in Title 15, section 3003, subsection 14, who is 11 years of age or older at the time of commitment may be committed to the Mountain View Youth Development Center pursuant to this subchapter and Title 15, Part 6.

[ 1999, c. 583, §42 (NEW); 2001, c. 439, Pt. G, §8 (AMD) .]

2. Limitations. A person may not be detained or confined in or committed to the facility if, upon petition by the commissioner or the commissioner's designee and after hearing, the court finds by a preponderance of the evidence that the person is more appropriately a subject for intensive treatment services that are available and provided by or through the Department of Health and Human Services. Prior to the hearing, the court shall provide notice of the hearing in writing or orally to the juvenile, the juvenile's parents, the juvenile's guardian or legal custodian, the attorney for the State and the Department of Health and Human Services.

[ 2007, c. 536, §8 (AMD) .]

3. Certification. When a person is detained or confined in or committed to the Mountain View Youth Development Center, the court ordering the detention or commitment shall certify on the mittimus the person's birthplace, parentage and legal residence.

[ 2005, c. 507, §27 (AMD) .]

SECTION HISTORY

1991, c. 400, (NEW). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1999, c. 260, §A11 (AMD). 1999, c. 401, §J6 (AMD). 1999, c. 583, §42 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 439, §G8 (AMD). 2003, c. 689, §B6 (REV). 2003, c. 706, §A12 (AMD). 2005, c. 507, §§26,27 (AMD). 2007, c. 536, §8 (AMD).



34-A §4105. Juvenile detainees generally

All juvenile detainees at the Mountain View Youth Development Center must be detained in accordance with the orders of the court and the rules of the department. [1991, c. 400, (NEW); 2001, c. 439, Pt. G, §8 (AMD).]

SECTION HISTORY

1991, c. 400, (NEW). 1999, c. 401, §J6 (AMD). 2001, c. 439, §G8 (AMD).



34-A §4106. Powers of employees

Employees of the Mountain View Youth Development Center have the same power as sheriffs in their respective counties to search for and apprehend escapees from the facility, when authorized to do so by the superintendent. [2005, c. 488, §13 (AMD).]

SECTION HISTORY

1991, c. 400, (NEW). 1999, c. 401, §J6 (AMD). 2001, c. 439, §G8 (AMD). 2005, c. 488, §13 (AMD).



34-A §4107. Transportation

All court-ordered and court-related transportation of juvenile detainees to and from the Mountain View Youth Development Center is the responsibility of the sheriff of the county in which the court is located. [1991, c. 400, (NEW); 2001, c. 439, Pt. G, §8 (AMD).]

SECTION HISTORY

1991, c. 400, (NEW). 1999, c. 401, §J6 (AMD). 2001, c. 439, §G8 (AMD).



34-A §4108. Observation

1. Generally. When the behavior of a juvenile residing at the Mountain View Youth Development Center presents a high likelihood of imminent harm to that juvenile or to others, presents a substantial and imminent threat of destruction of property or demonstrates a proclivity to be absent from the facility without leave as evidenced by a stated intention to escape from the facility or by a recent attempted or actual escape from any detention or correctional facility, the juvenile may be placed under observation if the juvenile demonstrates that anything less restrictive would be ineffectual for the control of the juvenile's behavior.

[ 1991, c. 400, (NEW); 2001, c. 439, Pt. G, §8 (AMD) .]

2. Conditions. Placing a juvenile under observation is subject to the following conditions.

A. Placement under observation must first be approved by the superintendent. [2005, c. 488, §14 (AMD).]

B. The conditions under which a juvenile is placed under observation must conform with all applicable federal and state standards relating to the health and safety of clients in detention facilities. [1991, c. 400, (NEW).]

C. Placement under observation may not exceed the period of time necessary to alleviate and prevent the reoccurrence of the behavior described in subsection 1 and it may not be used as punishment. [1991, c. 400, (NEW).]

D. When placement under observation exceeds 12 hours, the superintendent shall direct the facility physician or a member of the facility medical staff to visit the juvenile immediately and at least once in each succeeding 24-hour period the juvenile remains under observation to examine the juvenile's state of health.

(1) The superintendent shall give full consideration to recommendations of the physician or medical staff member concerning the juvenile's dietary needs and the conditions of the juvenile's confinement required to maintain the juvenile's health. If the recommendations of the physician or medical staff member are not carried out, the superintendent shall immediately convey the reasons and circumstances for this decision to the commissioner for review and final disposition.

(2) Placement under observation must be discontinued if the superintendent, on the advice of the physician, determines that placement under observation is harmful to the mental or physical health of the juvenile, except that placement under observation may be continued if the behavior of the juvenile presents a high likelihood of imminent physical harm to that juvenile or others and there is no less restrictive setting in which that juvenile's safety or that of others can be ensured. If placement under observation is continued, the physician or a member of the medical staff shall visit the juvenile at least once every 12 hours. [2005, c. 488, §15 (AMD).]

E. When placement under observation exceeds 24 hours, the superintendent shall direct appropriate facility staff to develop a plan for the further care of the juvenile. The plan must be revised as needed to meet the changing needs of the juvenile. [2005, c. 488, §16 (AMD).]

F. Placement under observation may not exceed 72 hours without the commissioner's approval, which must:

(1) Be in writing;

(2) State the reasons for that approval; and

(3) Be kept on file. [1991, c. 400, (NEW).]

G. If the recommendations of the physician or medical staff member regarding the juvenile's dietary or other health needs while under observation are not carried out, the superintendent shall send a written justification to the commissioner. [2005, c. 488, §17 (AMD).]

H. A juvenile held under observation must be under sight and sound supervision by facility staff, which must be constant if necessary to prevent imminent harm to the juvenile. [2005, c. 328, §23 (AMD).]

[ 2005, c. 488, §§14-17 (AMD) .]

SECTION HISTORY

1991, c. 400, (NEW). 1999, c. 401, §J6 (AMD). 2001, c. 439, §G8 (AMD). 2005, c. 328, §23 (AMD). 2005, c. 488, §§14-17 (AMD).



34-A §4111. Powers of commissioner

1. Juvenile client. The commissioner has all the power over a juvenile client that a guardian has over a ward and that a parent has over a child with regard to person, allowable property that the juvenile client has at the Mountain View Youth Development Center, earnings that the juvenile client receives during the juvenile client's stay at the Mountain View Youth Development Center and the rehabilitation of every juvenile client. If a juvenile client is or becomes 18 years of age while still under commitment, the statutory guardianship of the commissioner over the juvenile client terminates, but the juvenile client remains subject to the control of the commissioner, staff and rules of the Mountain View Youth Development Center until the expiration of the period of commitment or until discharge from the Mountain View Youth Development Center.

[ 1999, c. 583, §44 (NEW); 2001, c. 439, Pt. G, §8 (AMD) .]

2. Juvenile detainee. The commissioner has all the power over a juvenile detainee that a guardian has over a ward and that a parent has over a child with regard to necessary medical care. If a juvenile detainee is or becomes 18 years of age while still detained, the statutory guardianship of the commissioner over the juvenile detainee terminates, but the juvenile remains subject to the control of the commissioner, staff and rules of the Mountain View Youth Development Center until release from the Mountain View Youth Development Center.

[ 1999, c. 583, §44 (NEW); 2001, c. 439, Pt. G, §8 (AMD) .]

3. Psychiatric hospitalization. The commissioner has all the power over a juvenile client or juvenile detainee that a guardian has over a ward and that a parent has over a child with regard to necessary psychiatric hospitalization, including hospitalization in a nonstate mental health institution or hospital for the mentally ill. If a juvenile client or juvenile detainee is or becomes 18 years of age while still under commitment or while still detained, the statutory guardianship of the commissioner over the juvenile client or juvenile detainee terminates, but the juvenile client or juvenile detainee remains subject to the control of the commissioner and staff and rules of the facility until the expiration of the period of commitment or until release or discharge from the facility. Nothing in this subsection may be construed to override the requirement to make application for psychiatric hospitalization in accordance with Title 34-B, section 3863, unless hospitalization is made with the juvenile client's or juvenile detainee's consent in accordance with Title 34-B, section 3831. If placement in a licensed residential care facility providing a mental health treatment program is an appropriate alternative to psychiatric hospitalization, that placement may be made by the commissioner with the juvenile client's or juvenile detainee's consent.

[ 2005, c. 328, §24 (AMD) .]

SECTION HISTORY

1997, c. 752, §42 (NEW). 1999, c. 583, §44 (RPR). 2001, c. 439, §G8 (AMD). 2001, c. 517, §2 (AMD). 2003, c. 410, §19 (AMD). 2003, c. 706, §A13 (AMD). 2005, c. 328, §24 (AMD).



34-A §4112. Community reintegration status

1. Commissioner's powers. During a juvenile client's commitment to the Mountain View Youth Development Center, the commissioner may, at the commissioner's discretion:

A. Keep the juvenile client at the Mountain View Youth Development Center; or [1999, c. 583, §45 (NEW); 2001, c. 439, Pt. G, §8 (AMD).]

B. Place the juvenile client on community reintegration status for a period not exceeding the term of the juvenile's commitment. [2003, c. 410, §20 (AMD).]

[ 2003, c. 410, §20 (AMD) .]

2. Reports. As often as the commissioner requires, the person or agency caring for the juvenile client while on community reintegration status shall report to the commissioner:

A. The progress and behavior of the juvenile client, whether or not the juvenile client remains under the care of the person or agency; and [1999, c. 583, §45 (NEW).]

B. If the juvenile client is not under the care of the person or agency, where the client is. [1999, c. 583, §45 (NEW).]

[ 2003, c. 410, §20 (AMD) .]

3. Facility services. The commissioner shall provide community reintegration services to a juvenile client.

[ 2003, c. 410, §20 (AMD) .]

4. Cancellation. If the commissioner is satisfied at any time that the welfare of the juvenile client will be promoted by return to the Mountain View Youth Development Center, the commissioner may cancel the community reintegration status and resume charge of the client with the same powers as before the placement on community reintegration status was made.

[ 2003, c. 410, §20 (AMD) .]

SECTION HISTORY

1999, c. 583, §45 (NEW). 2001, c. 439, §G8 (AMD). 2003, c. 410, §20 (AMD).



34-A §4113. Return to the facility

When a juvenile client who has been placed on community reintegration status, who has been granted a furlough or work or education release or who has been absent from the Mountain View Youth Development Center without leave is taken into custody for the purpose of return to the Mountain View Youth Development Center by an officer or employee of the Mountain View Youth Development Center, at the direction of the commissioner, or by a law enforcement officer, at the request of the commissioner, and, because of the juvenile client's distance from the Mountain View Youth Development Center at the time of being taken into custody, it becomes necessary to detain the client overnight: [2003, c. 410, §21 (AMD).]

1. Temporary detention. The juvenile client may be temporarily detained in a county jail; and

[ 1999, c. 583, §45 (NEW) .]

2. Return. The juvenile client must be returned to the Mountain View Youth Development Center on the day after being taken into custody, except that, if traveling conditions are unsafe, the client must be returned to the Mountain View Youth Development Center at the earliest possible time.

[ 1999, c. 583, §45 (NEW); 2001, c. 439, Pt. G, §8 (AMD) .]

SECTION HISTORY

1999, c. 583, §45 (NEW). 2001, c. 439, §G8 (AMD). 2003, c. 410, §21 (AMD).



34-A §4114. Discharge

1. Duty. The superintendent shall cause a juvenile client to be discharged from the Mountain View Youth Development Center when the client becomes 21 years of age or otherwise reaches the end of the period of the Juvenile Court's commitment.

[ 2005, c. 488, §18 (AMD) .]

2. Power. The superintendent may cause a juvenile client to be discharged from the Mountain View Youth Development Center when the superintendent determines that discharge is in the best interest of the client or that the client has benefited optimally from the services and facilities of the Mountain View Youth Development Center.

[ 2005, c. 488, §18 (AMD) .]

SECTION HISTORY

1999, c. 583, §45 (NEW). 2001, c. 439, §G8 (AMD). 2005, c. 488, §18 (AMD).



34-A §4115. Federal juvenile offenders

The commissioner may contract with the Attorney General of the United States for the confinement and support in the Mountain View Youth Development Center of juvenile offenders against the laws of the United States in accordance with 18 United States Code, Sections 706 and 707. [1999, c. 583, §45 (NEW); 2001, c. 439, Pt. G, §8 (AMD).]

SECTION HISTORY

1999, c. 583, §45 (NEW). 2001, c. 439, §G8 (AMD).



34-A §4116. Department of Health and Human Services' custody

1. Suspension. When the custody of a juvenile at the time of commitment is in the Department of Health and Human Services, that custody must be temporarily suspended while the juvenile is in the Mountain View Youth Development Center.

[ 1999, c. 583, §45 (NEW); 2001, c. 439, Pt. G, §8 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Reversion. Upon discharge or placement on community reintegration status from the Mountain View Youth Development Center, the custody of the juvenile reverts to the Department of Health and Human Services, if the juvenile is still under 18 years of age.

[ 2003, c. 410, §22 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1999, c. 583, §45 (NEW). 2001, c. 439, §G8 (AMD). 2003, c. 410, §22 (AMD). 2003, c. 689, §B6 (REV).



34-A §4117. Adult offenders

The commissioner may confine adults sentenced and committed to the custody of the department who have not attained 26 years of age, except that, until April 30, 2017, the commissioner may confine adults of any age who have been sentenced and committed to the department, in the Mountain View Youth Development Center as long as the housing facilities for adult offenders are fully separated from the housing facilities for juvenile clients and the commissioner maintains at all times full compliance with mandatory sight and sound separation standards established by federal law. All provisions of this Title that are applicable to prisoners apply to adult offenders confined in the Mountain View Youth Development Center as if they were confined in a correctional facility housing only adults. [2015, c. 320, §1 (AMD).]

SECTION HISTORY

2013, c. 28, §12 (NEW). 2015, c. 320, §1 (AMD).






Subchapter 9: BOLDUC CORRECTIONAL FACILITY

34-A §4201. Establishment

There is established the Bolduc Correctional Facility, referred to in this subchapter as "the facility," located in Warren in Knox County for the confinement and rehabilitation of persons who have been duly convicted and sentenced to the Department of Corrections. [2013, c. 508, §7 (NEW).]

SECTION HISTORY

2013, c. 508, §7 (NEW).



34-A §4202. Purposes

The purposes of the facility include, but are not limited to, vocational and academic education and rehabilitative programs, including work release and work involving public restitution. [2013, c. 508, §7 (NEW).]

SECTION HISTORY

2013, c. 508, §7 (NEW).



34-A §4203. Director

1. Chief administrative officer. The chief administrative officer of the facility is called the director and is responsible to the commissioner.

[ 2013, c. 508, §7 (NEW) .]

2. Duties. In addition to other duties set out in this Title, the director has the following duties.

A. The director shall exercise proper supervision over the employees, grounds, buildings and equipment at the facility. [2013, c. 508, §7 (NEW).]

B. The director shall supervise and control the prisoners at the facility in accordance with departmental rules. [2013, c. 508, §7 (NEW).]

[ 2013, c. 508, §7 (NEW) .]

3. Powers. In addition to other powers granted in this Title, the director may appoint one assistant director, subject to the Civil Service Law; the assistant director has the powers, duties, obligations and liabilities of the director when the director is absent or unable to perform the director's duties.

[ 2013, c. 508, §7 (NEW) .]

SECTION HISTORY

2013, c. 508, §7 (NEW).



34-A §4204. Prisoners generally

1. Confinement of prisoners transferred to facility. All prisoners transferred to the facility must be detained and confined in accordance with the sentences of the court and the rules of the department.

[ 2013, c. 508, §7 (NEW) .]

2. Education. The director shall maintain suitable courses for academic and career and technical education of the prisoners. The director shall maintain necessary equipment and employ suitable qualified instructors as necessary to carry out the objectives of the facility's programs.

[ 2013, c. 508, §7 (NEW) .]

3. Employment. The commissioner may authorize the employment of prisoners of the facility on public works with any department, agency or entity of state, county or local government and may authorize the use of prisoners to provide assistance in the improvement of property owned by nonprofit organizations.

A. The commissioner shall adopt those rules as the commissioner considers proper to ensure the care and treatment of the prisoners and the safe working conditions of prisoners and departmental employees. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 508, §7 (NEW).]

B. The purpose of the employment authorized in this subsection is to provide training to the prisoner and to be a form of public restitution for the crime or crimes committed by the prisoner. [2013, c. 508, §7 (NEW).]

C. The prisoners employed under this subsection may not be compensated monetarily for work performed. [2013, c. 508, §7 (NEW).]

D. The commissioner may request that nonprofit organizations pay for the transportation of the prisoners and pay the per diem compensation of correctional officers or instructors who must accompany the prisoners or oversee the work to be performed. [2013, c. 508, §7 (NEW).]

[ 2013, c. 508, §7 (NEW) .]

4. Escape. Any prisoner who escapes from the facility, or from any assignment beyond the grounds of the facility, including assignment with community-rehabilitative programs, is guilty of escape under Title 17-A, section 755.

[ 2013, c. 508, §7 (NEW) .]

SECTION HISTORY

2013, c. 508, §7 (NEW).



34-A §4205. Employees of the facility

Employees of the facility have the same power as do deputy sheriffs in their respective counties to search for and apprehend escapees from the facility when authorized to do so by the director. [2015, c. 48, §2 (NEW).]

SECTION HISTORY

2015, c. 48, §2 (NEW).









Chapter 5: PROBATION AND PAROLE

Subchapter 1: GENERAL PROVISIONS

34-A §5001. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 459, §6 (NEW).]

1. Board. "Board" means the State Parole Board.

[ 1983, c. 459, §6 (NEW) .]

2. Director.

[ 1995, c. 502, Pt. F, §30 (RP) .]

3. Division.

[ 1995, c. 502, Pt. F, §30 (RP) .]

4. Fine. "Fine" includes court costs whenever applicable.

[ 1983, c. 459, §6 (NEW) .]

5. Juvenile. "Juvenile" means a person under the age of 18 years or a person who is alleged to have committed, while under the age of 18 years, any acts or offenses covered by Title 15, Part 6, regardless of whether, at the time of the proceeding, the person is of the age of 18 years or over.

[ 1983, c. 459, §6 (NEW) .]

6. Parole. "Parole" is a release procedure by which a person may be released from a correctional facility by the State Parole Board prior to the expiration of his maximum term, parole status being in effect under Title 17-A, section 1254, subsection 3, with all provisions of prior laws governing parole continuing in effect.

[ 1983, c. 459, §6 (NEW) .]

7. Probation. "Probation" means a procedure under which a person found guilty of an offense is released by the court, without being committed to a correctional facility, or with or without commitment to jail or fine, subject to conditions imposed by the court.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1995, c. 502, §F30 (AMD).



34-A §5002. Pardons by the Governor

This chapter does not deprive the Governor of the power to grant a pardon or commutation to any person sentenced to a correctional facility. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §5003. Prohibited acts

1. Interference with probation. A person 18 years of age or older is guilty of interference with probation if that person willfully obstructs, intimidates or otherwise abets a probationer under the supervision and control of the department and thereby causes or contributes to causing the probationer to violate the conditions of that person's probation, after having been warned in writing by the commissioner to end that person's relationship or association with the probationer.

A. Interference with probation is a Class E crime, except that, notwithstanding Title 17-A, it is punished by a fine of not more than $500 or by imprisonment for not more than 11 months, or by both. [1995, c. 502, Pt. F, §31 (AMD).]

B. This subsection applies to interferences with the probation of probationers who are under the supervision and control of the department at the request of other states under terms of the Interstate Compact for Adult Offender Supervision and the Interstate Compact for Juveniles. [2003, c. 706, Pt. B, §3 (AMD).]

[ 2003, c. 706, Pt. B, §3 (AMD) .]

2. Interference with parole. A person 18 years of age or older is guilty of interference with parole if that person willfully obstructs, intimidates or otherwise abets a parolee under the supervision and control of the department and thereby causes or contributes to causing the parolee to violate the conditions of parole, after having been warned in writing by the commissioner to end that person's relationship or association with the parolee.

A. Notwithstanding Title 17-A, section 4-A, interference with parole is punished by a fine of not more than $500 or by imprisonment for not more than 11 months, or by both. [1995, c. 502, Pt. F, §31 (AMD).]

B. This subsection applies to interferences with the parole of parolees who are under the supervision and control of the department at the request of other states under terms of the Interstate Compact for Adult Offender Supervision and the Interstate Compact for Juveniles. [2003, c. 706, Pt. B, §4 (AMD).]

[ 2003, c. 706, Pt. B, §4 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1995, c. 502, §F31 (AMD). 2003, c. 706, §§B3,4 (AMD).






Subchapter 2: PAROLE BOARD

34-A §5201. Establishment

There is established, by Title 5, section 12004-G, subsection 7, within the Department of Corrections, a State Parole Board consisting of 5 members. [1989, c. 503, Pt. B, §160 (AMD).]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 812, §259 (AMD). 1989, c. 503, §B160 (AMD).



34-A §5202. Appointment

The Governor shall appoint as the 5 members of the board persons who: [1983, c. 459, §6 (NEW).]

1. Citizens and residents. Are citizens and residents of the State; and

[ 1983, c. 459, §6 (NEW) .]

2. Training or experience. Have special training or experience in law, sociology, psychology or related branches of social science.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §5203. Terms

The terms of the members of the board are: [1983, c. 459, §6 (NEW).]

1. Four years. Four years plus the time period until their successors have been appointed and qualified; or

[ 1983, c. 459, §6 (NEW) .]

2. Pleasure of Governor. During the pleasure of the Governor.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §5204. Vacancy

A vacancy on the board shall be filled for the unexpired term in the same manner in which an appointment is made. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §5205. Expenses

The members of the board shall be compensated according to the provisions of Title 5, chapter 379. [1983, c. 812, §260 (AMD).]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 581, §§54,59 (AMD). 1983, c. 812, §260 (AMD).



34-A §5206. Meetings

1. Chairman. The members of the board shall elect a chairman who shall preside at all meetings of the board when he is present.

[ 1983, c. 459, §6 (NEW) .]

2. Frequency. The board shall meet at least once every 2 months and may meet as often as necessary, at such times and places as the chairman may designate.

[ 1983, c. 459, §6 (NEW) .]

3. Quorum. Any 3 members constitute a quorum for the exercise of all powers of the board.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §5207. Cooperation

The Department of Health and Human Services, Department of Corrections and officers and staffs of correctional facilities and law enforcement agencies in the State shall cooperate with the board in exercising its powers and duties. [1983, c. 459, §6 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1983, c. 459, §6 (NEW). 2003, c. 689, §B6 (REV).



34-A §5208. Annual report

1. Preparation of report. After June 30th of each year, the commissioner shall prepare a detailed report of the work of the board and of probation and parole activities for the preceding fiscal year.

[ 1995, c. 502, Pt. F, §32 (AMD) .]

2. Commissioner's duty. The commissioner shall send the annual report to the Governor for submission to the Legislature.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1995, c. 502, §F32 (AMD).



34-A §5209. Administrative assistant

1. Appointment. The board shall appoint a full-time administrative assistant to serve at the pleasure of the board.

[ 1983, c. 459, §6 (NEW) .]

2. Compensation. The administrative assistant is entitled to compensation in an amount to be determined by the Governor.

[ 1983, c. 459, §6 (NEW) .]

3. Duties. The administrative assistant shall perform those duties assigned to him by the board.

[ 1983, c. 459, §6 (NEW) .]

4. Powers. The administrative assistant may, subject to the rules of the board, conduct a preliminary hearing with a committed offender at any correctional facility and make written recommendations to the board concerning disposition.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §5210. Duties

The board shall: [1983, c. 459, §6 (NEW).]

1. Time of parole. Determine the time of parole for each committed offender;

[ 1983, c. 459, §6 (NEW) .]

2. Parole revocation. Revoke parole when warranted due to a parole violation;

[ 1983, c. 459, §6 (NEW) .]

3. Discharge from parole. Determine the time of discharge of parolees from parole supervision; and

[ 1983, c. 459, §6 (NEW) .]

4. Advice to Governor. When requested by the Governor, advise him concerning applications for pardon, reprieve or commutation.

A. The board shall hold hearings, cause an investigation to be made and collect records to determine the facts and circumstances of a committed offender's crime, his past criminal record, his social history and his physical and mental condition as may bear on the application. [1983, c. 459, §6 (NEW).]

B. The board shall make recommendations regarding action by the Governor on the application. [1983, c. 459, §6 (NEW).]

C. All information obtained under this subsection, and any report furnished to the Governor under this subsection, is confidential. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §5211. Powers

1. Rules. The board may promulgate rules, in accordance with the Administrative Procedure Act, Title 5, chapter 375, pertaining to its functions set out in this chapter.

[ 1983, c. 459, §6 (NEW) .]

2. Restitution. The board may authorize and impose as a condition of parole that the person make restitution to his victim or other authorized claimant in accordance with Title 17-A, chapter 54.

[ 1983, c. 459, §6 (NEW) .]

3. Quasi-judicial powers. The board, or any member of the board, may, in the performance of official duties:

A. Issue subpoenas; [1983, c. 459, §6 (NEW).]

B. Compel the attendance of witnesses; [1983, c. 459, §6 (NEW).]

C. Compel the production of books, papers and other documents pertinent to the subject of its inquiry; and [1983, c. 459, §6 (NEW).]

D. Administer oaths and take the testimony of persons under oath. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

4. Grant or denial of parole. The board may grant or deny parole in accordance with the following procedures.

A. If the recommendation of the administrative assistant under section 5209, subsection 4, is to grant parole, the board may make a final decision granting parole without a hearing. [1983, c. 459, §6 (NEW).]

B. If the recommendation of the administrative assistant is to deny parole, the board shall afford the committed offender a hearing before the board and the board may not deny parole without affording the committed offender a hearing. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).






Subchapter 3: ADMINISTRATION OF PROBATION AND PAROLE

34-A §5401. Administration of probation and parole services

The Department of Corrections is charged with the administration of probation and parole services within the State. [2013, c. 133, §26 (AMD).]

1. Director.

[ 1995, c. 502, Pt. F, §33 (RP) .]

2. Employees.

[ 1995, c. 502, Pt. F, §33 (RP) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1985, c. 821, §27 (AMD). 1995, c. 502, §F33 (RPR). 2013, c. 133, §26 (AMD).



34-A §5402. Duties and powers of the commissioner with respect to probation and parole services

1. Appointment.

[ 1995, c. 502, Pt. F, §34 (RP) .]

2. Duties. The commissioner shall:

A. Adopt and enforce rules for field probation and parole officers, juvenile community corrections officers and parole officers in correctional facilities; [2013, c. 133, §27 (AMD).]

B. Appoint, subject to the Civil Service Law, field probation and parole officers, juvenile community corrections officers and such other employees as may be required to carry out adequate supervision of all probationers, parolees from the correctional facilities and other persons placed under the supervision of an employee listed in this paragraph; [2013, c. 491, §6 (AMD).]

C. Prescribe the powers and duties of persons appointed under paragraph B; [1983, c. 459, §6 (NEW).]

D. Provide necessary investigation of any criminal case or matter, including presentence investigation, when requested by the court having jurisdiction; [2013, c. 133, §29 (AMD).]

E. Provide investigation when requested by the board; [1983, c. 459, §6 (NEW).]

F. Cooperate closely with the board, the criminal and juvenile courts, the chief administrative officers of correctional facilities and other correctional facility personnel; [1983, c. 459, §6 (NEW).]

G. Make recommendations to the board in cases of violations of the conditions of parole; [1983, c. 459, §6 (NEW).]

H. Issue warrants for the arrest of parole violators and juveniles who violate conditions of placement on community reintegration status pursuant to sections 3810 and 4112; [2005, c. 328, §25 (AMD).]

I. Notify the chief administrative officers of correctional facilities of determinations made by the board; [1983, c. 459, §6 (NEW).]

J. Divide the State into administrative districts and staff the districts; [1983, c. 459, §6 (NEW).]

K. Provide instruction and training courses for probation and parole officers and for juvenile community corrections officers; [2013, c. 133, §30 (AMD).]

L. Be executive officer and secretary of the board; and [1989, c. 417, §2 (AMD).]

M. Aggregate the statistics contained in any reports the department receives on individual probationers and make the aggregated statistics available to other state agencies provided the data is aggregated in such a way that statistics pertaining to any individual probationer can not be disaggregated. [1995, c. 502, Pt. F, §34 (AMD).]

[ 2013, c. 491, §6 (AMD) .]

3. Powers. The commissioner may:

A. Provide necessary specialized services and procedures for the constructive rehabilitation of juveniles; [1983, c. 459, §6 (NEW).]

A-1. Appoint regional correctional administrators as necessary for the proper performance of the functions of the department, subject to the Civil Service Law.

(1) To be eligible for appointment as a regional correctional administrator, a person must be experienced in correctional management.

(2) A regional correctional administrator shall report directly to the commissioner or to the deputy commissioner or an associate commissioner if so directed by the commissioner. [2015, c. 291, §6 (AMD).]

B. Obtain psychiatric, psychological and other necessary services; [2005, c. 265, §20 (AMD).]

C. Sign documents, including warrants and extradition papers, for the board when so instructed by the board; and [2005, c. 265, §20 (AMD).]

D. [1995, c. 502, Pt. F, §34 (RP).]

E. [1995, c. 502, Pt. F, §34 (RP).]

F. Provide for necessary assessment and supervision procedures and direct the use of adult probation resources and staff to the management of adult probationers with a high risk of reoffending. [2005, c. 265, §21 (NEW).]

[ 2015, c. 291, §6 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1985, c. 785, §§B160,161 (AMD). 1985, c. 821, §28 (AMD). 1987, c. 402, §A176 (AMD). 1989, c. 127, §§12,13 (AMD). 1989, c. 417, §§1-3 (AMD). 1995, c. 502, §F34 (AMD). 2005, c. 265, §§20,21 (AMD). 2005, c. 328, §25 (AMD). 2005, c. 488, §§19-21 (AMD). 2013, c. 133, §§27-30 (AMD). 2013, c. 491, §§6, 7 (AMD). 2015, c. 291, §6 (AMD).



34-A §5403. Assistant director (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1995, c. 502, §F35 (RP).



34-A §5404. Probation and parole officers

In addition to duties prescribed by the commissioner and by the court having jurisdiction, a probation and parole officer shall: [2013, c. 133, §31 (AMD).]

1. Investigation. Investigate any criminal case or matter concerning probation, supervised release for sex offenders or parole referred to the officer for investigation and report the result of the investigation;

[ 2013, c. 133, §31 (AMD) .]

2. Arrest. Arrest, after completing the entry level and orientation training course prescribed by the commissioner, in the following circumstances:

A. Arrest violators of probation or supervised release for sex offenders and parole violators and return parole violators upon request of the commissioner; [2005, c. 488, §23 (AMD).]

B. Arrest and return to a correctional facility persons released from the correctional facility under section 3035 or transferred from the facility under section 3036-A; [2015, c. 291, §7 (AMD).]

C. If the officer has probable cause to believe that a person under the supervision of the department has violated a condition of that person's probation, supervised release for sex offenders or parole, the officer may arrest that person; and [2015, c. 291, §7 (AMD).]

D. Arrest and return to a correctional or detention facility persons who have escaped from the official custody of the department. For the purposes of this paragraph, "official custody" has the same meaning as set out in Title 17-A, section 755, subsection 3; [2015, c. 291, §7 (NEW).]

[ 2015, c. 291, §7 (AMD) .]

3. Supervision. Supervise persons as follows:

A. Supervise the probation, supervised release for sex offenders or parole of each person placed under the officer's supervision to ensure that departmental resources are directed to the management of persons with a high risk of reoffending; [2013, c. 133, §31 (AMD).]

B. Supervise persons released from a correctional facility under section 3035 and supervise persons transferred to supervised community confinement under section 3036-A if the commissioner directs; [2003, c. 205, §15 (AMD).]

C. Keep informed of the conduct and condition of each person placed under the officer's supervision and use suitable methods to encourage the person to improve that person's conduct and condition; and [1995, c. 502, Pt. F, §39 (AMD).]

D. [1989, c. 127, §14 (RP).]

E. Supervise the transition from institutional confinement for persons residing in a prerelease center if the commissioner directs; [2011, c. 680, §7 (AMD).]

[ 2013, c. 133, §31 (AMD) .]

3-A. Risk assessment; immunity from liability. Make a good faith effort to supplement any assessment tool for all domestic violence offenders with a validated, evidence-based domestic violence risk assessment recommended by the Maine Commission on Domestic and Sexual Abuse, established in Title 5, section 12004-I, subsection 74-C, and approved by the Department of Public Safety. A probation and parole officer shall implement protocols to override risk assessment scores based on the presence of domestic violence risk factors that indicate a higher risk.

Notwithstanding any other law to the contrary, the administration of the domestic violence risk assessment pursuant to this subsection or the failure to administer the assessment does not subject any state, municipal or county official or employee to liability in a civil action; and

[ 2013, c. 133, §31 (AMD) .]

4. Records and reports. Keep records of each case and make reports as required.

[ 2005, c. 389, §7 (AMD) .]

5. Money.

[ 2005, c. 389, §8 (RP) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 735, §2 (AMD). 1987, c. 315, §2 (AMD). 1989, c. 127, §14 (AMD). 1989, c. 521, §§15,17 (AMD). 1991, c. 27, (AMD). 1991, c. 845, §§6,7 (AMD). 1995, c. 502, §§F36-40 (AMD). 2003, c. 205, §§14,15 (AMD). 2005, c. 265, §22 (AMD). 2005, c. 389, §§5-8 (AMD). 2005, c. 488, §§22-25 (AMD). 2011, c. 680, §§7, 8 (AMD). 2013, c. 133, §31 (AMD). 2015, c. 291, §7 (AMD).



34-A §5405. Indigency screening units for court-appointed counsel; pilot program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 154, §1 (NEW). 1995, c. 502, §F41 (RP).






Subchapter 4: JUVENILE PROBATION SERVICES

34-A §5601. Interagency agreements

The department may enter into agreements with state agencies, other public agencies and private nonprofit agencies to provide supervision or other services to juveniles placed on probation by the Juvenile Court. [1983, c. 459, §6 (NEW).]

1. Terms. The terms of the agreements, including any payments to be made by the department for the services provided, shall be set forth in writing.

[ 1983, c. 459, §6 (NEW) .]

2. Termination. Any agreement made under this section may be terminated upon 90 days' written notice by either party to the agreement.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §5602. Juvenile community corrections officer

1. Departmental employees. A juvenile community corrections officer is an employee of the Department of Corrections.

[ 1999, c. 583, §46 (AMD) .]

2. Juvenile community corrections officer's functions. A juvenile community corrections officer's functions are:

A. To serve as a juvenile probation officer; [1985, c. 439, §22 (NEW).]

B. To carry out all functions of a juvenile community corrections officer delineated in the Maine Juvenile Code, Title 15, Part 6; and [1999, c. 583, §46 (AMD).]

C. To provide appropriate services to juveniles committed to a juvenile correctional facility who are in the community on community reintegration status. [2003, c. 410, §23 (AMD).]

[ 2003, c. 410, §23 (AMD) .]

3. Juvenile community corrections officer's duties. A juvenile community corrections officer shall:

A. When directed, provide information to a juvenile correctional facility on juveniles committed to the juvenile correctional facility; [1999, c. 583, §46 (AMD).]

B. Make such investigations as the Juvenile Court may direct and shall keep written records of the investigations as the Juvenile Court may direct; [1985, c. 439, §22 (RPR).]

C. Use all suitable means, including counseling, to aid each juvenile under the juvenile community corrections officer's supervision and shall perform such duties in connection with the care and custody of juveniles as the court may direct; [1999, c. 583, §46 (AMD).]

D. Keep informed as to the condition and conduct of each juvenile placed under the juvenile community corrections officer's supervision and shall report on the condition and conduct to the court and to the department as the court or department may direct; [1999, c. 583, §46 (AMD).]

E. When a juvenile is placed under the juvenile community corrections officer's supervision, give the juvenile a written statement of the conditions of the supervision and shall fully explain the conditions to the juvenile; and [1999, c. 583, §46 (AMD).]

F. Keep complete records of all work done. [1985, c. 439, §22 (NEW).]

[ 1999, c. 583, §46 (AMD) .]

4. Juvenile community corrections officer's powers. Juvenile community corrections officers have the same arrest powers as other law enforcement officers with respect to juveniles placed under their supervision.

[ 1999, c. 583, §46 (AMD) .]

5. Investigations.

[ 1985, c. 439, §22 (RP) .]

6. Care and custody of juveniles.

[ 1985, c. 439, §22 (RP) .]

7. Arrest.

[ 1985, c. 439, §22 (RP) .]

8. Written statement of probation conditions.

[ 1985, c. 439, §22 (RP) .]

9. Keeping informed.

[ 1985, c. 439, §22 (RP) .]

10. Records.

[ 1985, c. 439, §22 (RP) .]

11. Change of residence.

[ 1985, c. 439, §22 (RP) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1985, c. 439, §22 (RPR). 1997, c. 464, §16 (AMD). 1999, c. 401, §J4 (AMD). 1999, c. 583, §46 (AMD). 2003, c. 410, §23 (AMD).






Subchapter 5: PAROLE LAWS FOR PRECRIMINAL CODE PRISONERS

34-A §5801. Applicability

This subchapter applies only to those persons in the custody of the Department of Corrections pursuant to a sentence imposed under the law in effect prior to May 1, 1976. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §5802. Parole by board

The board may grant a parole from a penal or correctional institution after the expiration of the period of confinement, less deductions for good behavior, or after compliance with conditions provided for in section 5803 applicable to the sentence being served by the prisoner or inmate. It may revoke a parole when a condition of the parole is violated. [2013, c. 508, §8 (AMD).]

1. Duration and conditions of parole. When the board grants a parole, upon release, the parolee shall serve the unexpired portion of his sentence, less deductions for good behavior, unless otherwise discharged therefrom by the board.

[ 1983, c. 459, §6 (NEW) .]

2. Custody and control. While on parole, the parolee is under the custody of the warden of the institution from which the parolee was released, but under the immediate supervision of and subject to the rules of the department or any special conditions of parole imposed by the board.

[ 2015, c. 329, Pt. A, §20 (AMD) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 2013, c. 508, §§8, 9 (AMD). 2015, c. 329, Pt. A, §20 (AMD).



34-A §5803. Eligibility for hearing; State Prison

A prisoner at the Maine State Prison or Maine Correctional Center becomes eligible for a hearing by the board as follows: [1983, c. 459, §6 (NEW).]

1. Expiration of minimum term in minimum-maximum sentence. Prior to the expiration of the prisoner's minimum term of imprisonment, less the deduction for good behavior, when the law provides for a minimum-maximum sentence;

[ 1983, c. 459, §6 (NEW) .]

2. Expiration of 1/2 of term in certain cases. Prior to the expiration of 1/2 of the term of imprisonment imposed by the court, less the deduction for good behavior, when the prisoner has been convicted of an offense under Title 17, section 1951, 3151, 3152 or 3153. This subsection applies to a prisoner who has been convicted previously of an offense under Title 17, section 1951, 3151, 3152 or 3153;

[ 1983, c. 459, §6 (NEW) .]

3. Expiration of 15-year term in life imprisonment cases. Prior to the expiration of a 15-year term of imprisonment, less deduction for good behavior, when the prisoner has been convicted of an offense punishable only by life imprisonment; and

[ 1983, c. 459, §6 (NEW) .]

4. Expiration of 15-year term in other cases. Prior to the expiration of a 15-year term of imprisonment, less deduction for good behavior, when, following conviction, the prisoner has been sentenced to a minimum term of 15 years or more.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §5804. Maine Correctional Center (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2013, c. 508, §10 (RP).



34-A §5805. Women's reformatory (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2013, c. 508, §11 (RP).



34-A §5806. Violations of parole

A probation-parole officer may arrest and charge a parolee with violation of parole and take him into his custody in any place he may be found, detain the parolee in any jail, pending the issuance of a parole violation warrant, which detention shall not extend beyond the next business day of the office of the director. In the event a warrant is not issued in that time, the parolee shall be released from arrest and detention forthwith. A parolee so arrested and detained shall have no right of action against the probation-parole officer or any other persons because of that arrest and detention. [1983, c. 459, §6 (NEW).]

When a parolee violates a condition of his parole or violates the law, the director may issue a warrant for his arrest. A probation-parole officer, or any other law enforcement officer within the State authorized to make arrests, may arrest the parolee on the warrant and return him to the institution from which he was paroled. At its next meeting at that institution, the board shall hold a hearing. The parolee is entitled to appear and be heard. If the board, after hearing, finds that the parolee has violated his parole or the law, it shall revoke his parole, set the length of time he shall serve of the unexpired portion of his sentence before he can again be eligible for hearing by the board, and remand him to the institution from which he was released; except that, when a parolee from the Maine Correctional Center violates the law and is sentenced by the court to the Maine State Prison, any length of time set by the board to be served of the unexpired portion of his correctional center sentence may be served at the Maine State Prison. [1983, c. 459, §6 (NEW).]

1. Forfeits deductions. Upon revocation of parole by the board, the prisoner forfeits any deductions for good behavior earned while on parole.

[ 1983, c. 459, §6 (NEW) .]

2. May earn deductions. While serving the unexpired portion of his sentence after parole has been revoked, the prisoner may earn deductions for good conduct.

[ 1983, c. 459, §6 (NEW) .]

Whenever a warrant is issued under this section for the arrest of a parolee, the running of the parolee's sentence shall be interrupted and shall remain interrupted until the parolee is returned to the institution from which he was paroled. Interruption of the running of his sentence shall include any time served prior to such return, after conviction for a crime committed while on parole. [1983, c. 459, §6 (NEW).]

In the event of the withdrawal of the warrant by authority of the director, or in the event that the board at the hearing on the alleged violation finds that the parolee did not violate the conditions of his parole, or the law, he shall be credited with the time lost by the interruption of the running of his sentence. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §5807. Sentence for crime committed by parolee

Any parolee who commits an offense while on parole where the offense is punishable by imprisonment for one year or more and who is sentenced to the Department of Corrections shall serve the 2nd sentence beginning on the date of termination of the first sentence, unless the first sentence is otherwise terminated by the board. [1985, c. 203, (AMD).]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1985, c. 203, (AMD).



34-A §5808. Discharge from parole

Any parolee who faithfully performs all the conditions of parole and completes the parolee's sentence is entitled to a certificate of discharge to be issued by the warden of the institution to which the parolee was committed. [2013, c. 508, §12 (AMD).]

SECTION HISTORY

1983, c. 459, §6 (NEW). 2013, c. 508, §12 (AMD).



34-A §5809. Certificate of discharge

Whenever it appears to the board that a person on parole is no longer in need of supervision, it may order the warden of the institution from which the parolee was released to issue the parolee a certificate of discharge, except in the case of persons serving a life sentence who may not be discharged from parole in less than 10 years after release on parole. [2013, c. 508, §13 (AMD).]

SECTION HISTORY

1983, c. 459, §6 (NEW). 2013, c. 508, §13 (AMD).



34-A §5810. Records forwarded to State Police

When a person who has been convicted under Title 17, former section 1951, 3151, 3152 or 3153 is paroled, the warden of the institution shall forward to the State Police a copy of the person's record and a statement of facts necessary for full comprehension of the case. Whenever any prisoner who has been convicted of an offense under Title 17, former section 1951, 3151, 3152 or 3153 is discharged in full execution of the prisoner's sentence, the warden shall make and forward to the State Police a copy of the prison record of that prisoner together with a statement of any fact or facts that the warden may consider necessary for a full comprehension of the case. [2013, c. 508, §14 (AMD).]

SECTION HISTORY

1983, c. 459, §6 (NEW). 2013, c. 508, §14 (AMD).



34-A §5811. Community reparations boards (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 421, §B3 (NEW). MRSA T.34B ., §5811/8 (RP).









Chapter 6: BUREAU OF JUVENILE CORRECTIONS ENACTED BY PL 1989, C. 591, §3

34-A §6001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 591, §3 (NEW). 1997, c. 464, §17 (RP).



34-A §6002. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 591, §3 (NEW). 1997, c. 464, §17 (RP).



34-A §6003. Establishment of bureau (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 591, §3 (NEW). 1997, c. 464, §17 (RP).






Chapter 7: JUVENILE DELINQUENCY PREVENTION AND REHABILITATION

34-A §7001. Responsibility of the department

The department is responsible for: [1983, c. 459, §6 (NEW).]

1. Services. Within the limits of available funding, ensuring the provision of all services necessary to:

A. Prevent juveniles from coming into contact with the Juvenile Court; and [1983, c. 459, §6 (NEW).]

B. Support and rehabilitate those juveniles who do come into contact with the Juvenile Court; [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

2. Information. Gathering standardized information on the characteristics of and the present and past services needs of juveniles who have come into contact with the Juvenile Court and gathering standardized information on the extent to which those needs are being met;

[ 1983, c. 459, §6 (NEW) .]

3. Proposals. Making proposals for meeting the prevention and rehabilitation services needs which are not being addressed; and

[ 1983, c. 459, §6 (NEW) .]

4. Coordination. Coordinating its efforts in discharging the responsibility given under this section with those of other state or local agencies in order to effectively use existing resources to the maximum extent possible to achieve the purposes of this chapter and Title 15, Part 6.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §7002. Powers and duties of the department

The department has the following powers and duties with respect to the responsibility defined in section 7001. [1983, c. 459, §6 (NEW).]

1. Services. The department shall provide, directly or through purchase or contract, services to children and their families, including, but not limited to:

A. Administering, supervising and ensuring the provision of correctional programs for juveniles adjudicated as having committed juvenile crimes; [1983, c. 459, §6 (NEW).]

B. Providing technical assistance and additional financial resources to assist communities to establish and provide necessary preventive and rehabilitative services for juveniles; [1983, c. 459, §6 (NEW).]

C. Coordinating its efforts with those of other state and local agencies in order to effectively use all existing resources to the maximum extent possible; [1983, c. 459, §6 (NEW).]

D. Working with other public and voluntary agencies as resources for the purchase of care and services; and [1983, c. 459, §6 (NEW).]

E. Stimulating the creation of voluntary services. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

2. Planning. The department shall carry out planning for identifying, evaluating and meeting the service needs for prevention of juvenile crime and rehabilitation of juveniles adjudicated as having committed juvenile crimes. To ensure that the department's efforts to plan for and deliver prevention programs avoid duplication of the efforts of other state departments which serve juveniles and promote access to services, the commissioner shall:

A. Constitute an interdepartmental coordinating committee on primary prevention, which must be chaired by the commissioner or the commissioner's designee and must include representation from the Department of Education, Department of Health and Human Services, Department of Labor, Department of Public Safety, the Juvenile Justice Advisory Group and such other public or private agencies as the commissioner may wish to nominate that have responsibilities associated with preventing not only delinquency, but also child abuse, substance abuse, running away from home, truancy and failing to complete school and other destructive behavior that affects juveniles. This coordinating committee shall:

(1) Develop a state primary prevention plan that provides for the use of state resources in ways that will strengthen the commitment of local communities to altering conditions that contribute to delinquency and other destructive behaviors that affect juveniles, so that the burden of state-funded treatment and crisis-responsive service programs will be reduced. The plan must provide for the coordination and consolidation of the primary prevention planning efforts of each of the state agencies specified in this section. The plan must set forth quantifiable and time-limited goals, objectives and strategies and must include proposals to integrate and build upon successful primary prevention programs;

(2) Provide for the evaluation of policies and programs developed and implemented pursuant to the plan; and

(3) Prepare, annually by November 1st, an appraisal of the State's primary prevention activities during the previous year and its recommendations for programs and activities relating to primary prevention. [RR 2003, c. 2, §100 (COR).]

[ RR 2003, c. 2, §100 (COR) .]

3. Evaluation. The department shall evaluate prevention and rehabilitation services with regard to, among other things:

A. Compliance with all regulations for the use of funds for those services; and [1983, c. 459, §6 (NEW).]

B. Quality and cost of effectiveness of those services. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

4. Appeals. The department shall provide structure for appeals, fair hearings and a review of grievances by children and their parents, guardian or legal custodian regarding provision of services for which the department has been given responsibility under this chapter, including, but not limited to, protecting the rights of individuals to appeal from denials of or exclusion from the services to which they are entitled, actions that preclude the individual's right of choice to specific programs, or actions that force involuntary participation in a service program.

[ 1983, c. 459, §6 (NEW) .]

5. Training. The department shall train personnel to perform the functions necessary to implement this chapter, including, but not limited to:

A. Meeting the need for professional personnel for juvenile services, through in-service training, institutes, conferences and educational leave grants; [1983, c. 459, §6 (NEW).]

B. Upgrading education and competence of professional and other personnel and volunteers; and [1983, c. 459, §6 (NEW).]

C. Making staff and training facilities available for training of staff and volunteers in contracting agencies or facilities to assure effective provision of purchased services. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

6. Research and demonstration. The department may conduct research and demonstration projects, including, but not limited to, entering into contracts with other agencies and making grants for research, including basic research into the causes of juvenile crime, evaluation of methods of service delivery in use, and development of new approaches.

[ 1983, c. 459, §6 (NEW) .]

7. Wards. With respect to individual juveniles for whom the department has accepted responsibility, it may take necessary action for the appointment of a guardian of a juvenile who does not have a parent to exercise effective guardianship, and it shall:

A. Assure that appropriate services are made available to them, either directly or by purchase of those services; [1983, c. 459, §6 (NEW).]

B. Assume responsibility, to the extent that parents are unable to do so, for payment for services; and [1983, c. 459, §6 (NEW).]

C. Assume legal custody of children or legal guardianship when vested by the court. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW). 1987, c. 198, (AMD). 1989, c. 700, §A162 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §100 (COR).



34-A §7003. Transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2007, c. 536, §9 (RP).



34-A §7004. Agreements and contracts with public and private agencies

1. Commissioner's power. The commissioner may enter into agreements or contracts with any governmental unit or agency or private facility or program cooperating or willing to cooperate in a program to carry out the purposes of this chapter and Title 15, Part 6.

[ 1983, c. 459, §6 (NEW) .]

2. Nature of agreements or contracts. Agreements or contracts entered into under subsection 1 may provide, among other things, for the type of work to be performed, for the rate of payment for that work and for other matters relating to the care and treatment of juveniles.

[ 1983, c. 459, §6 (NEW) .]

3. Custody. Placement of juveniles by the department in any public or private facility or program not under the jurisdiction of the department does not terminate the legal custody of the department.

[ 1983, c. 459, §6 (NEW) .]

4. Inspection. The department may inspect all facilities used by it and may examine and consult with persons in its legal custody who have been placed in any such facility.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §7005. Administrators of facilities and programs (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2007, c. 536, §10 (RP).



34-A §7006. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2007, c. 536, §11 (RP).



34-A §7007. Expenses for transporting children long distances (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2007, c. 536, §12 (RP).



34-A §7008. Community conference committee (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2007, c. 536, §13 (RP).






Chapter 9: INTERSTATE COMPACTS

Subchapter 1: UNIFORM INTERSTATE COMPACT ON JUVENILES

34-A §9001. Findings and purposes--Article I

The contracting states solemnly agree: [1983, c. 459, §6 (NEW).]

That juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals and welfare, and the health, morals and welfare of others. The cooperation of the states party to this compact is therefore necessary to provide for the welfare and protection of juveniles and of the public with respect to: [1983, c. 459, §6 (NEW).]

1. Cooperative supervision. Cooperative supervision of delinquent juveniles on probation or parole;

[ 1983, c. 459, §6 (NEW) .]

2. Return of delinquent juveniles. The return, from one state to another, of delinquent juveniles who have escaped or absconded;

[ 1983, c. 459, §6 (NEW) .]

3. Return of nondelinquent juveniles. The return, from one state to another, of nondelinquent juveniles who have run away from home; and

[ 1983, c. 459, §6 (NEW) .]

4. Additional measures undertaken cooperatively. Additional measures for the protection of juveniles and of the public, which any 2 or more of the party states may find desirable to undertake cooperatively. In carrying out this compact, the party states shall be guided by the noncriminal, reformative and protective policies which guide their laws concerning delinquent, neglected or dependent juveniles generally. It shall be the policy of the states party to this compact to cooperate and observe their respective responsibilities for the prompt return and acceptance of juveniles and delinquent juveniles who become subject to this compact. This compact shall be reasonably and liberally construed to accomplish the foregoing purposes.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9002. Existing rights and remedies--Article II

All remedies and procedures provided by this compact shall be in addition to and not in substitution for other rights, remedies and procedures, and shall not be in derogation of parental rights and responsibilities. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9003. Definitions--Article III

For the purposes of this compact: [1983, c. 459, §6 (NEW).]

1. Court. "Court" means any court having jurisdiction over delinquent, neglected or dependent children;

[ 1983, c. 459, §6 (NEW) .]

2. Delinquent juvenile. "Delinquent juvenile" means any juvenile who has been adjudged delinquent and who, at the time the provisions of this compact are invoked, is still subject to the jurisdiction of the court that has made such adjudication or to the jurisdiction or supervision of an agency or institution pursuant to an order of such court;

[ 1983, c. 459, §6 (NEW) .]

3. Probation or parole. "Probation or parole" means any kind of conditional release of juveniles authorized under the laws of the state party hereto;

[ 1983, c. 459, §6 (NEW) .]

4. Residence. "Residence" or any variant thereof means a place at which a home or regular place of abode is maintained;

[ 1983, c. 459, §6 (NEW) .]

5. State. "State" means any state, territory or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico;

[ 1983, c. 459, §6 (NEW) .]

6. Minor. "Minor" means any person who has not attained the age of 18 years. A person charged with or convicted of a crime as an adult in a demanding state, whose extradition from this State is sought by the demanding state shall be subject to the provisions of Title 15, sections 201 to 229, although the person is a minor under the laws of this State; and

[ 1983, c. 459, §6 (NEW) .]

7. Adult. "Adult" means a person who has attained the age of 18 years.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9004. Return of runaways--Article IV

1. Requisition for return of juvenile. The parent, guardian, person or agency entitled to legal custody of a juvenile who has not been adjudged delinquent, but who has run away without the consent of such parent, guardian, person or agency, may petition the appropriate court in the demanding state for the issuance of a requisition for his return. The petition shall state the name and age of the juvenile, the name of the petitioner and the basis of entitlement to the juvenile's custody, the circumstances of his running away, his location if known at the time application is made, and such other facts as may tend to show that the juvenile who has run away is endangering his own welfare or the welfare of others and is not an emancipated minor. The petition shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by 2 certified copies of the document or documents on which the petitioner's entitlement to the juvenile's custody is based, such as birth certificates, letters of guardianship or custody decrees. Such further affidavits and other documents as may be deemed proper may be submitted with such petition. The judge of the court to which this application is made may hold a hearing thereon to determine whether for the purposes of this compact the petitioner is entitled to the legal custody of the juvenile, whether or not it appears that the juvenile has in fact run away without consent, whether or not he is an emancipated minor, and whether or not it is in the best interest of the juvenile to compel his return to the state. If the judge determines, either with or without a hearing, that the juvenile should be returned, he shall present to the appropriate court or to the executive authority of the state where the juvenile is alleged to be located a written requisition for the return of such juvenile. Such requisition shall set forth the name and age of the juvenile, the determination of the court that the juvenile has run away without the consent of a parent, guardian, person or agency entitled to his legal custody, and that it is in the best interest and for the protection of such juvenile that he be returned. In the event that a proceeding for the adjudication of the juvenile as a delinquent, neglected or dependent juvenile is pending in the court at the time when such juvenile runs away, the court may issue a requisition for the return of such juvenile upon its own motion, regardless of the consent of the parent, guardian, person or agency entitled to legal custody, reciting therein the nature and circumstances of the pending proceeding. The requisition shall in every case be executed in duplicate and shall be signed by the judge. One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the law governing records of such court. Upon the receipt of a requisition demanding the return of a juvenile who has run away, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing him to take into custody and detain such juvenile. Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No juvenile detained upon such order shall be delivered over to the officer whom the court demanding him shall have appointed to receive him, unless he shall first be taken forthwith before a judge of a court in the state, who shall inform him of the demand made for his return, and who may appoint counsel or guardian ad litem for him. If the judge of such court shall find that the requisition is in order, he shall deliver such juvenile over to the officer whom the court demanding him shall have appointed to receive him. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

Upon reasonable information that a person is a juvenile who has run away from another state party to this compact without the consent of a parent, guardian, person or agency entitled to his legal custody, such juvenile may be taken into custody without a requisition and brought forthwith before a judge of the appropriate court who may appoint counsel or guardian ad litem for such juvenile and who shall determine after a hearing whether sufficient cause exists to hold the person, subject to the order of the court, for his own protection and welfare, for such a time not exceeding 90 days as will enable his return to another state party to this compact pursuant to a requisition for his return from a court of that state. If, at the time when a state seeks the return of a juvenile who has run away, there is pending in the state wherein he is found any criminal charge, or any proceeding to have him adjudicated a delinquent juvenile for an act committed in such state, or if he is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of such state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the juvenile being returned, shall be permitted to transport such juvenile through any and all states party to this compact, without interference. Upon his return to the state from which he ran away, the juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.

[ 1983, c. 459, §6 (NEW) .]

2. Transportation costs. The state to which a juvenile is returned under this Article shall be responsible for payment of the transportation costs of such return.

[ 1983, c. 459, §6 (NEW) .]

3. Juvenile defined. "Juvenile," as used in this Article, means any person who is a minor under the law of the state of residence of the parent, guardian, person or agency entitled to the legal custody of such minor.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9005. Return of escapees and absconders--Article V

1. Requisition for return of delinquent juvenile. The appropriate person or authority from whose probation or parole supervision a delinquent juvenile has absconded or from whose institutional custody he has escaped shall present to the appropriate court or to the executive authority of the state where the delinquent juvenile is alleged to be located a written requisition for the return of such delinquent juvenile. Such requisition shall state the name and age of the delinquent juvenile, the particulars of his adjudication as a delinquent juvenile, the circumstances of the breach of the terms of his probation or parole or of his escape from an institution or agency vested with his legal custody or supervision and the location of such delinquent juvenile, if known, at the time the requisition is made. The requisition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by 2 certified copies of the judgment, formal adjudication, or order of commitment which subjects such delinquent juvenile to probation or parole or to the legal custody of the institution or agency concerned. Such further affidavits and other documents as may be deemed proper may be submitted with such requisition. One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the law governing records of the appropriate court. Upon the receipt of a requisition demanding the return of a delinquent juvenile who has absconded or escaped, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing him to take into custody and detain such delinquent juvenile. Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No delinquent juvenile detained upon such order shall be delivered over to the officer whom the appropriate person or authority demanding him shall have appointed to receive him, unless he shall first be taken forthwith before a judge of an appropriate court in the state, who shall inform him of the demand made for his return and who may appoint counsel or guardian ad litem for him. If the judge of such court shall find that the requisition is in order, he shall deliver such delinquent juvenile over to the officer whom the appropriate person or authority demanding him shall have appointed to receive him. The judge may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

Upon reasonable information that a person is a delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with his legal custody or supervision in any state party to this compact, such person may be taken into custody in any other state party to this compact without a requisition. In such event, he must be taken forthwith before a judge of the appropriate court, who may appoint counsel or guardian ad litem for such person and who shall determine, after a hearing, whether sufficient cause exists to hold the person subject to the order of the court for such a time, not exceeding 90 days, as will enable his detention under a detention order issued on a requisition pursuant to this Article. If, at the time when a state seeks the return of a delinquent juvenile who has either absconded while on probation or parole or escaped from an institution or agency vested with his legal custody or supervision, there is pending in the state wherein he is detained any criminal charge or any proceeding to have him adjudicated a delinquent juvenile for an act committed in such state, or if he is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of such state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the delinquent juvenile being returned, shall be permitted to transport such delinquent juvenile through any and all states party to this compact, without interference. Upon his return to the state from which he escaped or absconded, the delinquent juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.

[ 1983, c. 459, §6 (NEW) .]

2. Transportation costs. The state to which a delinquent juvenile is returned under this Article shall be responsible for payment of the transportation costs of such return.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9006. Voluntary return procedure--Article VI

Any delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with his legal custody or supervision in any state party to this compact, and any juvenile who has run away from any state party to this compact, who is taken into custody without a requisition in another state party to this compact under Article IV, subsection 1, or Article V, subsection 1, may consent to his immediate return to the state from which he absconded, escaped or run away. Such consent shall be given by the juvenile or delinquent juvenile and his counsel or guardian ad litem, if any, by executing or subscribing a writing, in the presence of a judge of the appropriate court, which states that the juvenile or delinquent juvenile and his counsel or guardian ad litem, if any, consent to his return to the demanding state. Before such consent shall be executed or subscribed, the judge, in the presence of counsel or guardian ad litem, if any, shall inform the juvenile or delinquent juvenile of his rights under this compact. When the consent has been duly executed, it shall be forwarded to and filed with the compact administrator of the state in which the court is located and the judge shall direct the officer having the juvenile or delinquent juvenile in custody to deliver him to the duly accredited officer or officers of the state demanding his return, and shall cause to be delivered to such officer or officers a copy of the consent. The court may, upon the request of the state to which the juvenile or delinquent juvenile is being returned, order him to return unaccompanied to such state and shall provide him with a copy of such court order; in such event, a copy of the consent shall be forwarded to the compact administrator of the state to which said juvenile or delinquent juvenile is ordered to return. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9006-A. Rendition amendment--Article VI-A

All provisions and procedures of Articles V and VI of the Uniform Interstate Compact on Juveniles shall be construed to apply to any juvenile charged with being a delinquent by reason of a violation of any criminal law. Any juvenile, charged with being a delinquent by reason of violating any criminal law, shall be returned to the requesting state upon a requisition to the state where the juvenile may be found. A petition in such case shall be filed in a court of competent jurisdiction in the requesting state where the violation of criminal law is alleged to have been committed. The petition may be filed regardless of whether the juvenile left the state before or after the filing of the petition. The requisition described in Article V of the compact shall be forwarded by the judge of the court in which the petition has been filed. [1983, c. 459, §6 (NEW).]

This provision shall apply regardless of whether the requesting state has also adopted it. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9007. Cooperative supervision of probationers and parolees--Article VII

1. Permission for delinquent juvenile to reside in receiving state. The duly constituted judicial and administrative authorities of a state party to this compact, herein called "sending state," may permit any delinquent juvenile within such state, placed on probation or parole, to reside in any other state party to this compact, herein called "receiving state," while on probation or parole, and the receiving state shall accept such delinquent juvenile, if the parent, guardian or person entitled to the legal custody of such delinquent juvenile is residing or undertakes to reside within the receiving state. Before granting such permission, opportunity shall be given to the receiving state to make such investigations as it deems necessary. The authorities of the sending state shall send to the authorities of the receiving state copies of pertinent court orders, social case studies and all other available information which may be of value to and assist the receiving state in supervising a probationer or parolee under this compact. A receiving state, in its discretion, may agree to accept supervision of a probationer or parolee in cases where the parent, guardian or person entitled to the legal custody of the delinquent juvenile is not a resident of the receiving state, and if so accepted the sending state may transfer supervision accordingly.

[ 1983, c. 459, §6 (NEW) .]

2. Duties of receiving state. Each receiving state will assume the duties of visitation and of supervision over any such delinquent juvenile and in the exercise of those duties will be governed by the same standards of visitation and supervision that prevail for its own delinquent juveniles released on probation or parole.

[ 1983, c. 459, §6 (NEW) .]

3. Returning delinquent juvenile. After consultation between the appropriate authorities of the sending state and of the receiving state as to the desirability and necessity of returning such a delinquent juvenile, the duly accredited officers of a sending state may enter a receiving state and there apprehend and retake any such delinquent juvenile on probation or parole. For that purpose, no formalities will be required, other than establishing the authority of the officer and the identity of the delinquent juvenile to be retaken and returned. The decision of the sending state to retake a delinquent juvenile on probation or parole shall be conclusive upon and not reviewable within the receiving state, but if, at the time the sending state seeks to retake a delinquent juvenile on probation or parole, there is pending against him within the receiving state any criminal charge or any proceeding to have him adjudicated a delinquent juvenile for any act committed in such state, or if he is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of the sending state shall be permitted to transport delinquent juveniles being so returned through any and all states party to this compact, without interference.

[ 1983, c. 459, §6 (NEW) .]

4. Transportation costs. The sending state shall be responsible under this Article for paying the costs of transporting any delinquent juvenile to the receiving state or of returning any delinquent juvenile to the sending state.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9008. Responsibility for costs--Article VIII

1. Internal relationships not affected. Article IV, subsection 2, Article V, subsection 2, and Article VII, subsection 4 of this compact shall not be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

[ 1983, c. 459, §6 (NEW) .]

2. Asserting rights for costs. Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to Article IV, subsection 2, Article V, subsection 2, or Article VII, subsection 4 of this compact.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9009. Detention practices--Article IX

To every extent possible, it shall be the policy of states party to this compact that no juvenile or delinquent juvenile shall be placed or detained in any prison, jail or lockup nor be detained or transported in association with criminal, vicious or dissolute persons. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9010. Supplementary agreements--Article X

The duly constituted administrative authorities of a state party to this compact may enter into supplementary agreements with any other state or states party hereto for the cooperative care, treatment and rehabilitation of delinquent juveniles whenever they shall find that such agreements will improve the facilities or programs available for such care, treatment and rehabilitation. Such care, treatment and rehabilitation may be provided in an institution located within any state entering into such supplementary agreement. Such supplementary agreements shall: [1983, c. 459, §6 (NEW).]

1. Rates. Provide the rates to be paid for the care, treatment and custody of such delinquent juveniles, taking into consideration the character of facilities, services and subsistence furnished;

[ 1983, c. 459, §6 (NEW) .]

2. Court hearing. Provide that the delinquent juvenile shall be given a court hearing prior to his being sent to another state for care, treatment and custody;

[ 1983, c. 459, §6 (NEW) .]

3. Receiving state agent of sending state. Provide that the state receiving such a delinquent juvenile in one of its institutions shall act solely as agent for the state sending such delinquent juvenile;

[ 1983, c. 459, §6 (NEW) .]

4. Sending state to retain jurisdiction. Provide that the sending state shall at all times retain jurisdiction over a delinquent juvenile sent to an institution in another state;

[ 1983, c. 459, §6 (NEW) .]

5. Inspection. Provide for reasonable inspection of such institutions by the sending state;

[ 1983, c. 459, §6 (NEW) .]

6. Consent of parent, guardian or custodian. Provide that the consent of the parent, guardian, person or agency entitled to the legal custody of said delinquent juvenile shall be secured prior to his being sent to another state; and

[ 1983, c. 459, §6 (NEW) .]

7. Other matters and details. Make provision for such other matters and details as shall be necessary to protect the rights and equities of such delinquent juveniles and of the cooperating states.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9011. Acceptance of federal and other aid--Article XI

Any state party to this compact may accept any and all donations, gifts and grants of money, equipment and services from the federal or any local government, or any agency thereof and from any person, firm or corporation, for any of the purposes and functions of this compact, and may receive and utilize the same, subject to the terms, conditions and regulations governing such donations, gifts and grants. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9012. Compact administrators--Article XII

The governor of each state party to this compact shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this compact. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9013. Execution of compact--Article XIII

This compact shall become operative immediately upon its execution by any state as between it and any other state or states so executing. When executed, it shall have the full force and effect of law within such state, the form of execution to be in accordance with the laws of the executing state. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9014. Renunciation--Article XIV

This compact shall continue in force and remain binding upon each executing state until renounced by it. Renunciation of this compact shall be by the same authority which executed it, by sending 6 months' notice in writing of its intention to withdraw from the compact to the other states party hereto. The duties and obligations of a renouncing state under Article VII shall continue as to parolees and probationers residing therein at the time of withdrawal until retaken or finally discharged. Supplementary agreements entered into under Article X shall be subject to renunciation as provided by such supplementary agreements, and shall not be subject to the 6 months' renunciation notice of the present Article. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9015. Severability--Article XV

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9016. Action by Governor

The Governor of this State is authorized and directed to execute a compact on behalf of the State with any of the states of the United States legally joining therein in the form substantially as provided in this chapter. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).






Subchapter 2: NEW ENGLAND INTERSTATE CORRECTIONS COMPACT

34-A §9201. Purpose and policy--Article I

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9202. Definitions--Article II

As used in this compact, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 459, §6 (NEW).]

1. Inmate. "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

[ 1983, c. 459, §6 (NEW) .]

2. Institution. "Institution" means any penal or correctional facility, including, but not limited to, a facility for the mentally ill or mentally defective, in which inmates, as defined in subsection 1, may lawfully be confined.

[ 1983, c. 459, §6 (NEW) .]

3. Receiving state. "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

[ 1983, c. 459, §6 (NEW) .]

4. Sending state. "Sending state" means a state party to this compact in which conviction or court commitment was had.

[ 1983, c. 459, §6 (NEW) .]

5. State. "State" means a state of the United States, located in New England, to wit, Maine, New Hampshire, Vermont, Massachusetts, Connecticut and Rhode Island.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9203. Contracts--Article III

Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for: [1983, c. 459, §6 (NEW).]

1. Duration. Its duration;

[ 1983, c. 459, §6 (NEW) .]

2. Payments. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance;

[ 1983, c. 459, §6 (NEW) .]

3. Employment. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom;

[ 1983, c. 459, §6 (NEW) .]

4. Inmate delivery. Delivery and retaking of inmates; and

[ 1983, c. 459, §6 (NEW) .]

5. Other matters. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

[ 1983, c. 459, §6 (NEW) .]

Subject to legislative approval by the states concerned and prior to the construction or completion of construction of any institution or addition thereto by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the institution or addition thereto, or for the inclusion therein of particular equipment or structures, and for the reservation of a specific percentum of the capacity of the institution to be kept available for use by inmates of the sending state or states so contracting. Any sending state so contracting may, to the extent that moneys are legally available therefor, pay to the receiving state a reasonable sum as consideration for such enlargement of capacity, or provision of equipment or structures, and reservation of capacity. Such payment may be in a lump sum or in installments as provided in the contract. [1983, c. 459, §6 (NEW).]

The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9204. Procedures and rights--Article IV

Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state. [1983, c. 459, §6 (NEW).]

The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution. [1983, c. 459, §6 (NEW).]

Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III. [1983, c. 459, §6 (NEW).]

Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact, including a conduct record of each inmate, and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of the inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state. [1983, c. 459, §6 (NEW).]

All inmates who may be confined in an institution pursuant to this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which the inmate would have had if confined in an appropriate institution of the sending state. [1983, c. 459, §6 (NEW).]

Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to this paragraph, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state. [1983, c. 459, §6 (NEW).]

Any inmate confined pursuant to this compact shall be released within the territory of the sending state, unless the inmate and the sending and receiving states shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory. [1983, c. 459, §6 (NEW).]

Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state. [1983, c. 459, §6 (NEW).]

The parent, guardian, trustee or other person or persons entitled under the laws of the sending state to act for, advise or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9205. Acts not reviewable in receiving state; extradition--Article V

Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if, at the time the sending state seeks to remove an inmate from an institution in the receiving state, there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference. [1983, c. 459, §6 (NEW).]

Any inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9206. Federal aid--Article VI

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that, if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9207. Entry into force--Article VII

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any 2 states from among the states of New England. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9208. Withdrawal and termination--Article VIII

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to this compact. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9209. Other arrangements unaffected--Article IX

Nothing contained in this compact shall be construed to abrogate nor impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9210. Construction and severability--Article X

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9221. Ratification

The New England Interstate Corrections Compact is enacted into law and entered into by this State with any other of the states mentioned in Article II legally joining therein in the form substantially as provided in this subchapter. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9222. Title

This subchapter may be cited as the "New England Interstate Corrections Compact." [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9223. Powers

The Commissioner of Corrections is authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).






Subchapter 3: INTERSTATE CORRECTIONS COMPACT

34-A §9401. Purpose and policy--Article I

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9402. Definitions--Article II

As used in this compact, unless the context clearly requires otherwise: [1983, c. 459, §6 (NEW).]

1. Inmate. "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution;

[ 1983, c. 459, §6 (NEW) .]

2. Institution. "Institution" means any penal or correctional facility, including, but not limited to, a facility for the mentally ill or mentally defective, in which inmates, as defined in subsection 1, may lawfully be confined;

[ 1983, c. 459, §6 (NEW) .]

3. Receiving state. "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had;

[ 1983, c. 459, §6 (NEW) .]

4. Sending state. "Sending state" means a state party to this compact in which conviction or court commitment was had; and

[ 1983, c. 459, §6 (NEW) .]

5. State. "State" means a state of the United States, the United States of America, a territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9403. Contracts--Article III

Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. [1983, c. 459, §6 (NEW).]

1. Contract provisions. Any such contract shall provide for:

A. Its duration; [1983, c. 459, §6 (NEW).]

B. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance; [1983, c. 459, §6 (NEW).]

C. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom; [1983, c. 459, §6 (NEW).]

D. Delivery and retaking of inmates; and [1983, c. 459, §6 (NEW).]

E. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states. [1983, c. 459, §6 (NEW).]

The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9404. Procedures and rights--Article IV

Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, the officials may direct that the confinement be within an institution within the territory of the other party state, the receiving state to act in that regard solely as agent for the sending state. [1983, c. 459, §6 (NEW).]

The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution. [1983, c. 459, §6 (NEW).]

Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III. [1983, c. 459, §6 (NEW).]

Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact, including a conduct record of each inmate, and certify the record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of the inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state. [1983, c. 459, §6 (NEW).]

All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which the inmate would have had if confined in an appropriate institution of the sending state. [1983, c. 459, §6 (NEW).]

Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. The record, together with any recommendations of the hearing officials, shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this section, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state. [1983, c. 459, §6 (NEW).]

Any inmate confined pursuant to this compact shall be released within the territory of the sending state, unless the inmate and the sending and receiving states shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory. [1983, c. 459, §6 (NEW).]

Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state. [1983, c. 459, §6 (NEW).]

The parent, guardian, trustee or other person or persons entitled under the laws of the sending state to act for, advise or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9405. Acts not reviewable in receiving state; extradition--Article V

Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if, at the time the sending state seeks to remove an inmate from an institution in the receiving state, there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference. [1983, c. 459, §6 (NEW).]

An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent nor affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9406. Federal aid--Article VI

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provisions; provided that, if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9407. Entry into force--Article VII

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any 2 states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9408. Withdrawal and termination--Article VIII

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9409. Other arrangements unaffected--Article IX

Nothing contained in this compact shall be construed to abrogate nor impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9410. Construction and severability--Article X

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9421. Ratification

The Interstate Corrections Compact is hereby enacted into law and entered into by this State with any other states legally joining therein. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9422. Title

This subchapter may be cited as the "Interstate Corrections Compact." [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9423. Powers

The Commissioner of Corrections, subject to the limitations provided under section 9424, is hereby authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9424. Limitations

The commissioner shall carry out the provisions of this compact in accordance with the following. [1983, c. 459, §6 (NEW).]

1. Juveniles excluded. For purposes of this compact, no juvenile may be considered an inmate, as defined in section 9402.

[ 1983, c. 459, §6 (NEW) .]

2. Contracts. Any contracts made with one of the other party states for the confinement of inmates in Maine may provide for cash payments for the costs of the confinement whenever the total days for inmates placed in Maine by that state exceeds by 200 the number of days for inmates placed by Maine in that state. Otherwise, all contracts shall provide for an accrual of days earned by the respective states rather than cash payments.

[ 1983, c. 459, §6 (NEW) .]

3. Inmates. The commissioner may accept an inmate for confinement in Maine if, in the opinion of the commissioner, the inmate has demonstrated ties to this State which would justify the confinement, or the inmate's confinement in this State is in the best interests of the inmate or the State of Maine.

[ 1983, c. 459, §6 (NEW) .]

4. Transportation. The commissioner may permit any inmate who may be confined in another state under the provisions of the compact to pay the costs of transportation to the receiving state.

[ 1983, c. 459, §6 (NEW) .]

5. Facilities. The commissioner may not accept any inmate under the provisions of the compact when the confinement of that inmate would cause immediately, or in the near future would be likely to cause, a need for an increase in correctional facilities in this State.

[ 1983, c. 459, §6 (NEW) .]

6. Report. The commissioner shall annually, prior to February 1st, present a report to the joint standing committee of the Legislature having jurisdiction over health and institutional services describing any actions taken under the provisions of the compact during the previous year.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).






Subchapter 4: INTERSTATE COMPACT ON DETAINERS

Article 1: AGREEMENT

34-A §9601. Purpose and policy--Article I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trials of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from other jurisdictions, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9602. Definitions--Article II

As used in this agreement, unless the context clearly requires otherwise, the following terms shall have the following meanings. [1983, c. 459, §6 (NEW).]

1. Receiving state. "Receiving state" shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV.

[ 1983, c. 459, §6 (NEW) .]

2. Sending state. "Sending state" shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article III or at the time that a request for custody or availability is initiated pursuant to Article IV.

[ 1983, c. 459, §6 (NEW) .]

3. State. "State" shall mean a state of the United States, the United States of America, a territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9603. Request for final disposition--Article III

1. Trial pending. Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within 180 days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for final disposition to be made of the indictment, information or complaint, provided that, for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner and any decisions of the state parole agency relating to the prisoner.

[ 1983, c. 459, §6 (NEW) .]

2. Request for final disposition. The written notice and request for final disposition referred to in subsection 1 shall be given or sent by the prisoner to the warden, Commissioner of Corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

[ 1983, c. 459, §6 (NEW) .]

3. Notification. The warden, Commissioner of Corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

[ 1983, c. 459, §6 (NEW) .]

4. Application. Any request for final disposition made by a prisoner pursuant to subsection 1 shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, Commissioner of Corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this subsection shall be accompanied by copies of the prisoner's written notice, request and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

[ 1983, c. 459, §6 (NEW) .]

5. Waiver of extradition. Any request for final disposition made by a prisoner pursuant to subsection 1 shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of subsection 1 and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with this agreement. Nothing in this subsection shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

[ 1983, c. 459, §6 (NEW) .]

6. Escape. Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in subsection 1 shall void the request.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9604. Temporary custody--Article IV

1. Request. The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V, subsection 1, upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated, provided that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request, and provided further that there shall be a period of 30 days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

[ 1983, c. 459, §6 (NEW) .]

2. Certificate. Upon receipt of the officer's written request as provided in subsection 1, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

[ 1983, c. 459, §6 (NEW) .]

3. Time of trial. In respect of any proceeding made possible by this Article, trial shall be commenced within 120 days of the arrival of the prisoner in the receiving state, but, for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

[ 1983, c. 459, §6 (NEW) .]

4. Legality of delivery. Nothing contained in this Article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in subsection 1, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

[ 1983, c. 459, §6 (NEW) .]

5. Order dismissing. If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V, subsection 5, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9605. Delivery--Article V

1. Request. In response to a request made under Article III or Article IV, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

[ 1983, c. 459, §6 (NEW) .]

2. Identification; copy of indictment. The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

A. Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given; and [1983, c. 459, §6 (NEW).]

B. A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made. [1983, c. 459, §6 (NEW).]

[ 1983, c. 459, §6 (NEW) .]

3. Dismissed. If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

[ 1983, c. 459, §6 (NEW) .]

4. Purpose. The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

[ 1983, c. 459, §6 (NEW) .]

5. Return. At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

[ 1983, c. 459, §6 (NEW) .]

6. Time on sentence. During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run, but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

[ 1983, c. 459, §6 (NEW) .]

7. Escape. For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

[ 1983, c. 459, §6 (NEW) .]

8. Responsibility; costs. From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. This subsection shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing in this subsection shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

[ 1983, c. 459, §6 (NEW) .]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9606. Time periods tolled--Article VI

In determining the duration and expiration dates of the time periods provided in Articles III and IV, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter. [1983, c. 459, §6 (NEW).]

No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9607. Rules and regulations--Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9608. Effective date--Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9609. Construction--Article IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).






Article 2: PROVISIONS RELATING TO AGREEMENT

34-A §9631. Designation of courts

The phrase "appropriate court" as used in Article I, with reference to the courts of this State, shall mean the District Court or the Superior Court, as applicable. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9632. Enforcement and cooperation by courts and agencies

All courts, departments, agencies, officers and employees of this State and its political subdivisions shall enforce the agreement on detainers contained within Article I and cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9633. Escape

Any person, who escapes or attempts to escape from custody while in another state pursuant to Article I, shall be subject to the penalties provided in Title 17-A, section 755, for escape or attempt to escape from the Maine State Prison. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9634. Chief administrative officer to give over the person of inmate

The chief administrative officer of a correctional facility in Maine shall give over the person of any inmate thereof whenever so required by the operation of the agreement on detainers. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9635. Commissioner of Corrections to make rules and regulations

The Commissioner of Corrections is designated as the officer provided for in section 9607. [1983, c. 459, §6 (NEW).]

SECTION HISTORY

1983, c. 459, §6 (NEW).



34-A §9636. Hearing

Any prisoner for whom a written request for temporary custody has been received pursuant to Article IV, is entitled to a hearing in the Superior Court prior to his delivery in accordance with Article V. The hearing shall be limited to the issue of whether there are reasonable grounds to believe the prisoner is in fact the person charged in the indictment, information or complaint of the demanding state. [1983, c. 581, §55 (NEW).]

SECTION HISTORY

1983, c. 581, §55 (NEW).









Subchapter 5: UNIFORM ACT FOR OUT-OF-STATE PAROLEE SUPERVISION

Article 1: COMPACT

34-A §9801. Conditions for residence in another state--Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2003, c. 706, §B5 (RP).



34-A §9801-A. Notification of law enforcement agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 714, §5 (NEW). 2003, c. 706, §B5 (RP).



34-A §9802. Duties of receiving state--Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2003, c. 706, §B5 (RP).



34-A §9803. Retaking--Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2003, c. 706, §B5 (RP).



34-A §9804. Transportation of retaken persons--Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2003, c. 706, §B5 (RP).



34-A §9805. Rules and regulations--Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2003, c. 706, §B5 (RP).



34-A §9806. Entry into force--Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2003, c. 706, §B5 (RP).



34-A §9807. Renunciation--Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2003, c. 706, §B5 (RP).






Article 2: PROVISIONS RELATING TO COMPACT

34-A §9831. Action by Governor (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2003, c. 706, §B5 (RP).



34-A §9832. State defined (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2003, c. 706, §B5 (RP).



34-A §9833. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2003, c. 706, §B5 (RP).






Article 3: PRELIMINARY HEARING IN INTERSTATE PROBATION AND PAROLE VIOLATION CASES

34-A §9861. Preliminary hearing required, detention (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 1983, c. 735, §3 (AMD). 2003, c. 706, §B5 (RP).



34-A §9862. Persons authorized to conduct preliminary hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2003, c. 706, §B5 (RP).



34-A §9863. Procedure at preliminary hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2003, c. 706, §B5 (RP).



34-A §9864. Reciprocal provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §6 (NEW). 2003, c. 706, §B5 (RP).









Subchapter 6: INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION

34-A §9871. Short title--Article 1

This subchapter may be known and cited as the "Interstate Compact for Adult Offender Supervision." [2003, c. 495, §1 (NEW).]

SECTION HISTORY

2003, c. 495, §1 (NEW).



34-A §9872. Definitions--Article 2

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 495, §1 (NEW).]

1. Adult. "Adult" means both an individual legally classified as an adult and a juvenile treated as an adult by court order, statute or operation of law.

[ 2003, c. 495, §1 (NEW) .]

2. Bylaws. "Bylaws" means those bylaws established by the interstate commission for its governance or for directing or controlling the interstate commission's actions or conduct.

[ 2003, c. 495, §1 (NEW) .]

3. Commissioner. "Commissioner" means the voting representative of each compacting state appointed pursuant to section 9873.

[ 2003, c. 495, §1 (NEW) .]

4. Compact administrator. "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact. The compact administrator for Maine is the Commissioner of Corrections or the commissioner's designee.

[ 2003, c. 706, Pt. B, §6 (AMD) .]

5. Compacting state. "Compacting state" means any state that has enacted the enabling legislation for this compact.

[ 2003, c. 495, §1 (NEW) .]

6. Interstate commission. "Interstate commission" means the Interstate Commission for Adult Offender Supervision established in this subchapter.

[ 2003, c. 495, §1 (NEW) .]

7. Member. "Member" means the commissioner of a compacting state or a designee who is a person officially connected with the commissioner.

[ 2003, c. 495, §1 (NEW) .]

8. Noncompacting state. "Noncompacting state" means any state that has not enacted the enabling legislation for this compact.

[ 2003, c. 495, §1 (NEW) .]

9. Offender. "Offender" means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities or corrections or other criminal justice agencies.

[ 2003, c. 495, §1 (NEW) .]

10. Person. "Person" means any individual, corporation, business enterprise or other legal entity, either public or private.

[ 2003, c. 495, §1 (NEW) .]

11. Rules. "Rules" means acts of the interstate commission, duly promulgated pursuant to section 9878, substantially affecting interested parties in addition to the interstate commission that have the force and effect of law in the compacting states.

[ 2003, c. 495, §1 (NEW) .]

12. State. "State" means a state of the United States, the District of Columbia and any other territorial possession of the United States.

[ 2003, c. 495, §1 (NEW) .]

13. State council. "State council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under section 9874.

[ 2003, c. 495, §1 (NEW) .]

SECTION HISTORY

2003, c. 495, §1 (NEW). 2003, c. 706, §B6 (AMD).



34-A §9873. Interstate Commission for Adult Offender Supervision--Article 3

1. Commission created. The compacting states hereby create the Interstate Commission for Adult Offender Supervision. The interstate commission is a body corporate and joint agency of the compacting states. The interstate commission has all the responsibilities, powers and duties set forth in this section, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

[ 2003, c. 495, §1 (NEW) .]

2. Commissioners. The interstate commission consists of commissioners selected and appointed by the state council for each state.

[ 2003, c. 495, §1 (NEW) .]

3. Noncommissioner members. In addition to the commissioners who are the voting representatives of each state, the interstate commission includes individuals who are not commissioners but who are members of interested organizations. These noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All noncommissioner members of the interstate commission are ex officio, nonvoting members. The interstate commission may provide in its bylaws for such additional, ex officio, nonvoting members as it considers necessary.

[ 2003, c. 495, §1 (NEW) .]

4. Each state entitled to one vote; quorum. Each compacting state represented at any meeting of the interstate commission is entitled to one vote. A majority of the compacting states constitutes a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

[ 2003, c. 495, §1 (NEW) .]

5. Meetings. The interstate commission shall meet at least once each calendar year. The chair may call additional meetings and, upon the request of a majority of the members, shall call additional meetings. Public notice must be given of all meetings and meetings are open to the public.

[ 2003, c. 495, §1 (NEW) .]

6. Executive committee. The interstate commission shall establish an executive committee that includes commission officers, members and others as determined by the bylaws. The executive committee has the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking or amendments to the compact. The executive committee oversees the day-to-day activities managed by the executive director and interstate commission staff; administers enforcement and compliance with the provisions of the compact, its bylaws and as directed by the interstate commission; and performs other duties as directed by the interstate commission or set forth in the bylaws.

[ 2003, c. 495, §1 (NEW) .]

SECTION HISTORY

2003, c. 495, §1 (NEW).



34-A §9874. State council--Article 4

Each member state shall create a State Council for Interstate Adult Offender Supervision that is responsible for the appointment of the commissioner who serves on the interstate commission from that state. Each state council shall appoint as its commissioner the compact administrator from that state to serve on the interstate commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial and executive branches of government; victims groups; and the compact administrator. Each compacting state retains the right to determine the qualifications of the compact administrator who must be appointed by the state council or by the governor in consultation with the legislature and the judiciary. In addition to appointment of its commissioner to the interstate commission, each state council shall exercise oversight and advocacy concerning its participation in interstate commission activities and other duties as may be determined by each member state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state. [2003, c. 495, §1 (NEW).]

SECTION HISTORY

2003, c. 495, §1 (NEW).



34-A §9875. Powers of interstate commission--Article 5

The interstate commission has the following powers: [2003, c. 495, §1 (NEW).]

1. Adopt seal and bylaws. To adopt a seal and suitable bylaws governing the management and operation of the interstate commission;

[ 2003, c. 495, §1 (NEW) .]

2. Promulgate rules. To promulgate rules that have the force and effect of statutory law and are binding in the compacting states to the extent and in the manner provided in this compact;

[ 2003, c. 495, §1 (NEW) .]

3. Supervise interstate movement of offenders. To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact, any bylaws adopted and rules promulgated by the interstate commission;

[ 2003, c. 495, §1 (NEW) .]

4. Enforce compact, rules and bylaws. To enforce compliance with compact provisions and interstate commission rules and bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process;

[ 2003, c. 495, §1 (NEW) .]

5. Establish and maintain offices. To establish and maintain offices;

[ 2003, c. 495, §1 (NEW) .]

6. Purchase and maintain insurance and bonds. To purchase and maintain insurance and bonds;

[ 2003, c. 495, §1 (NEW) .]

7. Provide personnel services. To borrow, accept or contract for services of personnel, including, but not limited to, members and the members' staffs;

[ 2003, c. 495, §1 (NEW) .]

8. Establish and appoint committees; hire staff. To establish and appoint committees and hire staff that it considers necessary for carrying out its functions, including, but not limited to, an executive committee as required by section 9873 that has the power to act on behalf of the interstate commission in carrying out its powers and duties;

[ 2003, c. 495, §1 (NEW) .]

9. Elect or appoint officers, attorneys, employees, agents or consultants; establish personnel policies. To elect or appoint officers, attorneys, employees, agents or consultants; to fix their compensation, define their duties and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel;

[ 2003, c. 495, §1 (NEW) .]

10. Accept donations. To accept donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of those donations and grants;

[ 2003, c. 495, §1 (NEW) .]

11. Hold property. To lease, purchase, accept contributions or donations of or otherwise to own, hold, improve or use any property, real, personal or mixed;

[ 2003, c. 495, §1 (NEW) .]

12. Sell property. To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

[ 2003, c. 495, §1 (NEW) .]

13. Establish budget. To establish a budget, make expenditures and levy assessments as provided in section 9880;

[ 2003, c. 495, §1 (NEW) .]

14. Sue and be sued. To sue and be sued;

[ 2003, c. 495, §1 (NEW) .]

15. Provide for dispute resolution. To provide for dispute resolution among compacting states;

[ 2003, c. 495, §1 (NEW) .]

16. Perform other functions. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

[ 2003, c. 495, §1 (NEW) .]

17. Report. To report annually to the legislatures, governors, judiciaries and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. Such reports must also include any recommendations that have been adopted by the interstate commission;

[ 2003, c. 495, §1 (NEW) .]

18. Coordinate education regarding interstate movement of offenders. To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity; and

[ 2003, c. 495, §1 (NEW) .]

19. Establish standards for reporting, collecting and exchanging data. To establish uniform standards for the reporting, collecting and exchanging of data.

[ 2003, c. 495, §1 (NEW) .]

SECTION HISTORY

2003, c. 495, §1 (NEW).



34-A §9876. Organization and operation of interstate commission--Article 6

1. Bylaws. The interstate commission shall adopt bylaws, by a majority vote of the members, within 12 months of the first interstate commission meeting to govern its conduct as may be necessary or appropriate to carry out the purposes of this subchapter, including, but not limited to:

A. Establishing the fiscal year of the interstate commission; [2003, c. 495, §1 (NEW).]

B. Establishing an executive committee and such other committees as may be necessary; [2003, c. 495, §1 (NEW).]

C. Providing reasonable standards and procedures:

(1) For the establishment of committees; and

(2) Governing any general or specific delegation of any authority or function of the interstate commission; [2003, c. 495, §1 (NEW).]

D. Providing reasonable procedures for calling and conducting meetings of the interstate commission and ensuring reasonable notice of each such meeting; [2003, c. 495, §1 (NEW).]

E. Establishing the titles and responsibilities of the officers of the interstate commission; [2003, c. 495, §1 (NEW).]

F. Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the interstate commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws exclusively govern the personnel policies and programs of the interstate commission; [2003, c. 495, §1 (NEW).]

G. Providing a mechanism for winding up the operations of the interstate commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment or reserving of all of its debts and obligations; [2003, c. 495, §1 (NEW).]

H. Providing transitional rules for administration of the compact when it first takes effect; and [2003, c. 495, §1 (NEW).]

I. Establishing standards and procedures for compliance and technical assistance in carrying out the compact. [2003, c. 495, §1 (NEW).]

[ 2003, c. 495, §1 (NEW) .]

2. Officers and staff. The following provisions govern officers and staff.

A. The interstate commission shall, by a majority vote of the members, elect from among its members a chair and a vice-chair, each of whom has such authorities and duties as may be specified in the bylaws. The chair or, in the chair's absence or disability, the vice-chair shall preside at all meetings of the interstate commission. The officers so elected serve without compensation or remuneration from the interstate commission, provided that, subject to the availability of budgeted funds, the officers are reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission. [2003, c. 495, §1 (NEW).]

B. The interstate commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the interstate commission considers appropriate. The executive director serves as secretary to the interstate commission and may hire and supervise such other staff as may be authorized by the interstate commission but may not be a member. [2003, c. 495, §1 (NEW).]

[ 2003, c. 495, §1 (NEW) .]

3. Corporate books and records of interstate commission. The interstate commission shall maintain its corporate books and records in accordance with the bylaws.

[ 2003, c. 495, §1 (NEW) .]

4. Qualified immunity, defense and indemnification. The following provisions govern qualified immunity, defense and indemnification.

A. The members, officers, executive director and employees of the interstate commission are immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities. Nothing in this paragraph may be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person. [2003, c. 495, §1 (NEW).]

B. The interstate commission shall defend the commissioner of a compacting state, a commissioner's representatives or employees or the interstate commission's representatives or employees, in a civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, if the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of that person. [2003, c. 495, §1 (NEW).]

C. The interstate commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employee or the interstate commission's representative or employee, harmless in the amount of any settlement or judgment obtained against such a person arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities or that such a person had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, if the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of that person. [2003, c. 495, §1 (NEW).]

[ 2003, c. 495, §1 (NEW) .]

SECTION HISTORY

2003, c. 495, §1 (NEW).



34-A §9877. Activities of interstate commission-- Article 7

1. Commission actions. The interstate commission shall meet and take such actions as are consistent with the provisions of this compact. Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the interstate commission, the act must have been taken at a meeting of the interstate commission and must have received an affirmative vote of a majority of the members present.

[ 2003, c. 495, §1 (NEW) .]

2. Members' rights. Each member of the interstate commission has the right and power to cast a vote to which the compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person on behalf of the state and may not delegate a vote to another member state. A state council shall appoint another authorized representative in the absence of the commissioner from that state to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone or other means of telecommunication or electronic communication is subject to the same quorum requirements of meetings when members are present in person.

[ 2003, c. 495, §1 (NEW) .]

3. Meeting. The interstate commission shall meet at least once during each calendar year. The chair of the interstate commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

[ 2003, c. 495, §1 (NEW) .]

4. Information; records available. The interstate commission's bylaws must establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating rules, the interstate commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

[ 2003, c. 495, §1 (NEW) .]

5. Meeting notice. Public notice must be given of all meetings and all meetings are open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission shall promulgate rules consistent with the principles contained in the Government in the Sunshine Act, 5 United States Code, Section 552 (b), as amended. The interstate commission and any of its committees may close a meeting to the public when the interstate commission determines by 2/3 vote that an open meeting:

A. Relates solely to the interstate commission's internal personnel practices and procedures; [2003, c. 495, §1 (NEW).]

B. May disclose matters specifically exempted from disclosure by statute; [2003, c. 495, §1 (NEW).]

C. May disclose trade secrets or commercial or financial information that is privileged or confidential; [2003, c. 495, §1 (NEW).]

D. May involve accusing a person of a crime or formally censuring a person; [2003, c. 495, §1 (NEW).]

E. May disclose information of a personal nature and that disclosure would constitute a clearly unwarranted invasion of personal privacy; [2003, c. 495, §1 (NEW).]

F. May disclose investigatory records compiled for law enforcement purposes; [2003, c. 495, §1 (NEW).]

G. May disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the interstate commission with respect to a regulated entity for the purpose of regulation or supervision of such entity; [2003, c. 495, §1 (NEW).]

H. May disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity; or [2003, c. 495, §1 (NEW).]

I. Specifically relates to the interstate commission's issuance of a subpoena or its participation in a civil action or proceeding. [2003, c. 495, §1 (NEW).]

[ 2003, c. 495, §1 (NEW) .]

6. Public certification. For every meeting closed pursuant to subsection 5, the interstate commission's chief legal officer shall publicly certify that, in the chief legal officer's opinion, the meeting may be closed to the public and shall reference each relevant exemptive provision of subsection 5. The interstate commission shall keep minutes that fully and clearly describe all matters discussed in any meeting and provide a full and accurate summary of any actions taken and the reasons for taking such actions, including a description of each of the views expressed on any item and the record of any vote by roll call, reflected in the vote of each member on the question. All documents considered in connection with any action must be identified in the minutes.

[ 2003, c. 495, §1 (NEW) .]

7. Collect data. The interstate commission shall collect data concerning the interstate movement of offenders as directed through its bylaws and rules that must specify the data to be collected, the means of collection and data exchange and reporting requirements.

[ 2003, c. 495, §1 (NEW) .]

SECTION HISTORY

2003, c. 495, §1 (NEW).



34-A §9878. Rule-making functions of interstate commission--Article 8

1. Rules. The interstate commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact, including transitional rules governing administration of the compact during the period in which it is being considered and enacted by the state.

Rulemaking must occur pursuant to the criteria set forth in this section and rules promulgated pursuant to this section. The rulemaking must substantially conform to the principles of the federal Administrative Procedure Act, 5 United States Code, Section 551 et seq. and the federal Advisory Committee Act, 5 United States Code App. 2 Section 1 et seq., as may be amended, referred to in this subchapter as the "APA."

All rules and amendments are binding on the date specified in each rule or amendment.

[ 2003, c. 495, §1 (NEW) .]

2. Rule void. If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then the rule has no further effect in any compacting state.

[ 2003, c. 495, §1 (NEW) .]

3. Promulgation of rules. When promulgating a rule, the interstate commission shall:

A. Publish the proposed rule stating with particularity the text of the proposed rule and the reason for the proposed rule; [2003, c. 495, §1 (NEW).]

B. Allow persons to submit written data, facts, opinions and arguments, which information must be publicly available; [2003, c. 495, §1 (NEW).]

C. Provide an opportunity for an informal hearing; and [2003, c. 495, §1 (NEW).]

D. Promulgate a final rule and its effective date, if appropriate, based on the rule-making record. [2003, c. 495, §1 (NEW).]

[ 2003, c. 495, §1 (NEW) .]

4. Rule review. Not later than 60 days after a rule is promulgated, an interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of the rule. If the court finds that the interstate commission's action is not supported by substantial evidence, as defined in the APA, in the rule-making record, the court shall hold the rule unlawful and set it aside.

[ 2003, c. 495, §1 (NEW) .]

5. Subjects to be addressed. Subjects to be addressed within 12 months after the first meeting must, at a minimum, include:

A. Notice to victims and opportunity to be heard; [2003, c. 495, §1 (NEW).]

B. Offender registration and compliance; [2003, c. 495, §1 (NEW).]

C. Violations and returns; [2003, c. 495, §1 (NEW).]

D. Transfer procedures and forms; [2003, c. 495, §1 (NEW).]

E. Eligibility for transfer; [2003, c. 495, §1 (NEW).]

F. Collection of restitution and fees from offenders; [2003, c. 495, §1 (NEW).]

G. Data collection and reporting; [2003, c. 495, §1 (NEW).]

H. The level of supervision to be provided by the receiving state; [2003, c. 495, §1 (NEW).]

I. Transitional rules governing the operation of the compact and the interstate commission during all or part of the period between the effective date of the compact and the date that the last eligible state adopts the compact; and [2003, c. 495, §1 (NEW).]

J. Mediation, arbitration and dispute resolution. [2003, c. 495, §1 (NEW).]

[ 2003, c. 495, §1 (NEW) .]

6. Emergency rule. If the interstate commission determines that an emergency exists, it may promulgate an emergency rule that becomes effective immediately upon adoption as long as the usual rule-making procedures provided under this section are retroactively applied to the rule as soon as reasonably possible but no later than 90 days after the effective date of the rule.

[ 2003, c. 495, §1 (NEW) .]

SECTION HISTORY

2003, c. 495, §1 (NEW).



34-A §9879. Oversight, enforcement and dispute resolution by interstate commission-- Article 9

1. Oversight. The interstate commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor activities being administered in noncompacting states that may significantly affect compacting states.

The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact that may affect the powers, responsibilities or actions of the interstate commission, the interstate commission is entitled to receive all service of process in any such proceeding, and has standing to intervene in the proceeding for all purposes.

[ 2003, c. 495, §1 (NEW) .]

2. Dispute resolution. The compacting states shall report to the interstate commission on issues or activities of concern to them, and cooperate with and support the interstate commission in the discharge of its duties and responsibilities.

The interstate commission shall attempt to resolve any disputes or other issues that are subject to the compact and that may arise among compacting states and noncompacting states. The interstate commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

[ 2003, c. 495, §1 (NEW) .]

3. Enforcement. The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in section 9882, subsection 2.

[ 2003, c. 495, §1 (NEW) .]

SECTION HISTORY

2003, c. 495, §1 (NEW).



34-A §9880. Finance--Article 10

1. Expenses. The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

[ 2003, c. 495, §1 (NEW) .]

2. Assessment. The interstate commission shall levy and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff, which must be sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount must be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states that governs the assessment.

[ 2003, c. 495, §1 (NEW) .]

3. Obligations. The interstate commission may not incur any obligations of any kind prior to securing the funds adequate to meet the same obligations; nor may the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

[ 2003, c. 495, §1 (NEW) .]

4. Accounts. The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission are subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the interstate commission must be audited yearly by a certified or licensed public accountant and the report of the audit must be included in and become part of the annual report of the interstate commission.

[ 2003, c. 495, §1 (NEW) .]

SECTION HISTORY

2003, c. 495, §1 (NEW).



34-A §9881. Compacting state; effective date; amendment--Article 11

1. Eligibility. Any state, as defined in section 9872, is eligible to become a compacting state.

[ 2003, c. 495, §1 (NEW) .]

2. Effective date. The compact becomes effective and binding upon enactment of the compact into law by no fewer than 35 of the states. The initial effective date is July 1, 2001, or upon enactment into law by the 35th state, whichever is later. After the initial effective date, the compact becomes effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in interstate commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

[ 2003, c. 495, §1 (NEW) .]

3. Notification. The executive director of the interstate commission shall notify the Secretary of State of the State of Maine upon enactment of the compact into law by no fewer than 35 states.

[ 2003, c. 495, §1 (NEW) .]

4. Nonapplicability.

[ 2005, c. 397, Pt. A, §41 (RP) .]

5. Amendment. Amendments to the compact may be proposed by the interstate commission for enactment by the compacting states. An amendment does not become effective and binding upon the interstate commission and the compacting states unless it is enacted into law by unanimous consent of the compacting states.

[ 2003, c. 495, §1 (NEW) .]

SECTION HISTORY

2003, c. 495, §1 (NEW). 2005, c. 397, §A41 (AMD).



34-A §9882. Withdrawal, default, termination and judicial enforcement--Article 12

1. Withdrawal. Once effective, the compact continues in force and remains binding upon each compacting state. A compacting state may withdraw from the compact by enacting a statute specifically repealing the statute that enacted the compact into law. The effective date of withdrawal is the effective date of the repeal of the compact. The withdrawing state shall immediately notify the chair of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within 60 days of its receipt of the withdrawal notice. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations the performance of which extends beyond the effective date of withdrawal. Reinstatement following withdrawal of any compacting state occurs on the withdrawing state's reenactment of the compact or upon a later date determined by the interstate commission.

[ 2003, c. 495, §1 (NEW) .]

2. Default. If the interstate commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, the bylaws or any duly promulgated rules, the interstate commission may impose any or all of the following penalties:

A. Fines, fees and costs in such amounts as are determined to be reasonable as fixed by the interstate commission; [2003, c. 495, §1 (NEW).]

B. Remedial training and technical assistance as directed by the interstate commission; and [2003, c. 495, §1 (NEW).]

C. Suspension and termination of membership in the compact. Suspension is imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension must be given by the interstate commission to the governor, the chief justice or chief judicial officer of the state; the majority and minority leaders of the defaulting state's legislature; and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform the obligations or responsibilities imposed upon it by this compact, interstate commission bylaws or duly promulgated rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission on the defaulting state pending a resolution of the default. The interstate commission shall stipulate the conditions and the time period within which the defaulting state shall resolve its default. If the defaulting state fails to resolve the default within the time period specified by the interstate commission, in addition to any other penalties imposed in this section the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact are terminated from the effective date of suspension.

Within 60 days of the effective date of termination of a defaulting state, the interstate commission shall notify the governor, the chief justice or chief judicial officer; the majority and minority leaders of the defaulting state's legislature; and the state council of such termination.

The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination, including any obligations the performance of which extends beyond the effective date of termination.

The interstate commission may not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the interstate commission and the defaulting state.

Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state's legislature and the approval of the interstate commission pursuant to the rules. [2003, c. 495, §1 (NEW).]

[ 2003, c. 495, §1 (NEW) .]

3. Judicial enforcement. The interstate commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the interstate commission, in the federal district court where the interstate commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and its bylaws against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party must be awarded all costs of such litigation, including reasonable attorney's fees.

[ 2003, c. 495, §1 (NEW) .]

4. Dissolution of compact. The compact dissolves upon the date of the withdrawal or default of the compacting state that reduces membership in the compact to one compacting state. Upon the dissolution of this compact, the compact becomes void and has no further effect. The business and affairs of the interstate commission must be wound up and surplus funds must be distributed in accordance with the bylaws.

[ 2003, c. 495, §1 (NEW) .]

SECTION HISTORY

2003, c. 495, §1 (NEW).



34-A §9883. Severability and construction--Article 13

The provisions of this compact are severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact are enforceable. The provisions of this compact are liberally constructed to effectuate its purposes. [2003, c. 495, §1 (NEW).]

SECTION HISTORY

2003, c. 495, §1 (NEW).



34-A §9884. Binding effect of compact and other laws--Article 14

1. Other laws. This compact does not prevent the enforcement of any other law of a compacting state that is not inconsistent with this compact. All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

[ 2003, c. 495, §1 (NEW) .]

2. Binding effect of compact. All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states. All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding such meaning or interpretation.

If a provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction to be conferred by such provision upon the interstate commission are ineffective. The obligations, duties, powers or jurisdiction remain in the compacting state and are exercised by the agency of the compacting states to which the obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

[ 2003, c. 495, §1 (NEW) .]

SECTION HISTORY

2003, c. 495, §1 (NEW).



34-A §9885. Notification of law enforcement agencies

Prior to the department's consideration of a request under this compact, the department shall notify the district attorney for the district in which the person will reside; the sheriff for the county in which the person will reside; the chief of police of any municipality in which the person will reside; and the Department of Public Safety. [2003, c. 706, Pt. B, §7 (NEW).]

SECTION HISTORY

2003, c. 706, §B7 (NEW).



34-A §9886. Violation of interstate compact for adult offender supervision

Violation of the requirements of an interstate compact for adult offender supervision as enacted by the sentencing state is a Class D crime as provided in Title 17-A, section 759. [2003, c. 706, Pt. B, §7 (NEW).]

SECTION HISTORY

2003, c. 706, §B7 (NEW).



34-A §9887. Supervision fee

The department may impose on a person accepted for supervision under this compact a supervision fee of between $10 and $50 per month, as determined by the department, for the term of supervision by the department. In determining the amount of the fee, the department shall take into account the financial resources of the person and the nature of the burden the payment imposes. A request for transfer of supervision may not be denied solely because the person is not able to pay the fee. When a person fails to pay the supervision fee, the department may request the person's return to the sending state unless the failure to pay was not attributable to the person's willful refusal to pay or to a failure on the person's part to make a good faith effort to obtain the funds required for the payment. Fees received by the department pursuant to this section must be deposited into the department's adult community corrections account, which may not lapse. Fees deposited pursuant to this section must be used to defray costs associated with the supervision of persons accepted for transfer, including, but not limited to, the purchase of materials and equipment for and operation of electronic monitoring and substance testing programs, the purchase of materials, equipment and training for probation officers and administrative costs. [2011, c. 677, §1 (AMD).]

SECTION HISTORY

2005, c. 329, §13 (NEW). 2011, c. 677, §1 (AMD).



34-A §9887-A. Application fee

The department may impose on a person applying for transfer of supervision to another state under this compact an application fee of $100. An application for transfer of supervision may not be denied solely because the person is not able to pay the fee. When a person fails to pay the application fee, the department may refuse to process the application unless the failure to pay was not attributable to the person's willful refusal to pay or to a failure on the person's part to make a good faith effort to obtain the funds required for the payment. Fees received by the department pursuant to this section must be deposited into the department's adult community corrections account, which may not lapse. Fees deposited pursuant to this section must be used to defray costs associated with processing the applications for transfer, including, but not limited to, the purchase of materials, equipment and training for probation officers and administrative costs. [2011, c. 677, §2 (NEW).]

SECTION HISTORY

2011, c. 677, §2 (NEW).



34-A §9887-B. Biological sample for DNA analysis

A person accepted for supervision under this compact shall submit to having a DNA sample taken only if that person is convicted of a crime punishable by imprisonment for one year or more. The DNA sample may be taken at any time following commencement of the supervision period as directed by the person's probation officer. All other provisions of Title 25, chapter 194 govern the collection and use of the DNA sample as applicable. [2011, c. 677, §3 (NEW).]

SECTION HISTORY

2011, c. 677, §3 (NEW).



34-A §9888. Administrative preliminary hearing

Whenever it appears that a person accepted for supervision under this compact arrested for an alleged violation of a supervision condition is entitled under the compact to a determination of whether there is probable cause to believe the person has violated a condition of that person's supervision, the determination must be made at an administrative preliminary hearing meeting the requirements of the compact and held before an official designated by the Commissioner of Corrections within 5 days after the arrest, excluding Saturdays, Sundays and holidays. [2007, c. 344, §11 (NEW).]

SECTION HISTORY

2007, c. 344, §11 (NEW).






Subchapter 7: THE INTERSTATE COMPACT FOR JUVENILES

34-A §9901. Short title -- Article 1

This subchapter may be known and cited as "the Interstate Compact for Juveniles," which is referred to in this subchapter as "the compact." [2003, c. 500, §1 (NEW).]

SECTION HISTORY

2003, c. 500, §1 (NEW).



34-A §9902. Definitions -- Article 2

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 500, §1 (NEW).]

1. Bylaws. "Bylaws" means those bylaws established by the interstate commission for its governance or for directing or controlling the interstate commission's actions or conduct.

[ 2003, c. 500, §1 (NEW) .]

2. Commissioner. "Commissioner" means the voting representative of each compacting state appointed pursuant to section 9903.

[ 2003, c. 500, §1 (NEW) .]

3. Compact administrator. "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact. The compact administrator for Maine is the Commissioner of Corrections or the commissioner's designee.

[ 2003, c. 706, Pt. B, §8 (AMD) .]

4. Compacting state. "Compacting state" means any state that has enacted the enabling legislation for this compact.

[ 2003, c. 500, §1 (NEW) .]

5. Court. "Court" means a court having jurisdiction over juveniles.

[ 2003, c. 500, §1 (NEW) .]

6. Deputy compact administrator. "Deputy compact administrator" means the individual, if any, in each compacting state appointed to act on behalf of a compact administrator pursuant to the terms of this compact responsible for the administration and management of the State's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact.

[ 2003, c. 500, §1 (NEW) .]

7. Interstate commission. "Interstate commission" means the Interstate Commission for Juveniles established in this subchapter.

[ 2003, c. 500, §1 (NEW) .]

8. Juvenile. "Juvenile" means any person defined as a juvenile in any member state or by the rules of the interstate commission, including:

A. An accused delinquent who is a person charged with an offense that, if committed by an adult, would be a criminal offense; [2003, c. 500, §1 (NEW).]

B. An adjudicated delinquent who is a person found to have committed an offense that, if committed by an adult, would be a criminal offense; [2003, c. 500, §1 (NEW).]

C. An accused status offender who is a person charged with an offense that would not be a criminal offense if committed by an adult; [2003, c. 500, §1 (NEW).]

D. An adjudicated status offender who is a person found to have committed an offense that would not be a criminal offense if committed by an adult; and [2003, c. 500, §1 (NEW).]

E. A nonoffender who is a person in need of supervision who has not been accused or adjudicated as a status offender or delinquent. [2003, c. 500, §1 (NEW).]

[ 2003, c. 500, §1 (NEW) .]

9. Noncompacting state. "Noncompacting state" means any state that has not enacted the enabling legislation for this compact.

[ 2003, c. 500, §1 (NEW) .]

10. Probation or parole. "Probation" or "parole" means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

[ 2003, c. 500, §1 (NEW) .]

11. Rule. "Rule" means a written statement by the interstate commission promulgated pursuant to section 9904 that is of general applicability; implements, interprets or prescribes a policy or provision of the compact or an organizational, procedural or practice requirement of the interstate commission; and has the force of statutory law in a compacting state, including the ability to amend, repeal or suspend an existing rule.

[ 2003, c. 500, §1 (NEW) .]

12. State. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa and the Northern Marianas Islands.

[ 2003, c. 500, §1 (NEW) .]

13. State council. "State council" means the resident members of the state council for interstate juvenile supervision created by each state under section 9909.

[ 2003, c. 500, §1 (NEW) .]

SECTION HISTORY

2003, c. 500, §1 (NEW). 2003, c. 706, §B8 (AMD).



34-A §9903. Interstate Commission for Juveniles -- Article 3

1. Commission created. The compacting states hereby create the Interstate Commission for Juveniles. The commission is a body corporate and joint agency of the compacting states. The commission has all the responsibilities, powers and duties set forth in this section, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

[ 2003, c. 500, §1 (NEW) .]

2. Commissioners. The interstate commission consists of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the state council. The commissioner is the compact administrator, deputy compact administrator or designee from that state who serves on the interstate commission in such capacity under or pursuant to the applicable law of the compacting state.

[ 2003, c. 500, §1 (NEW) .]

3. Noncommissioner members. In addition to the commissioners who are the voting representatives of each state, the interstate commission includes individuals who are not commissioners but who are members of interested organizations. Those noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general; members of the Interstate Compact for Adult Offender Supervision and Interstate Compact for the Placement of Children; juvenile justice and juvenile corrections officials; and crime victims. All noncommissioner members of the interstate commission are ex officio, nonvoting members. The interstate commission may provide in its bylaws for such additional ex officio, nonvoting members, including members of other national organizations, as it considers necessary.

[ 2003, c. 500, §1 (NEW) .]

4. Each state entitled to one vote; quorum. Each compacting state represented at any meeting of the interstate commission is entitled to one vote. A majority of the compacting states constitutes a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

[ 2003, c. 500, §1 (NEW) .]

5. Meetings. The interstate commission shall meet at least once each calendar year. The chair may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice must be given of all meetings and meetings are open to the public.

[ 2003, c. 500, §1 (NEW) .]

6. Executive committee. The interstate commission shall establish an executive committee that includes commission officers, members and others as determined by the bylaws. The executive committee has power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking or amendments to the compact. The executive committee oversees the day-to-day activities of the administration of the compact managed by the executive director and interstate commission staff; administers enforcement and compliance with the provisions of the compact, its bylaws and rules; and performs other duties as directed by the interstate commission or as set forth in the bylaws.

[ 2003, c. 500, §1 (NEW) .]

7. Member participation. Each commissioner of the interstate commission has the right and power to cast a vote to which the commissioner's state is entitled and to participate in the business and affairs of the interstate commission. A commissioner must vote in person and may not delegate a vote to another compacting state, except a commissioner, in consultation with the state council, may appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

[ 2003, c. 500, §1 (NEW) .]

8. Public access to interstate commission records and information. The interstate commission's bylaws must establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

[ 2003, c. 500, §1 (NEW) .]

9. Public notice. Public notice of all meetings must be given and all meetings are open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and any of its committees may close a meeting to the public where it determines by 2/3 vote that an open meeting would be likely to:

A. Relate solely to the interstate commission's internal personnel practices and procedures; [2003, c. 500, §1 (NEW).]

B. Disclose matters specifically exempted from disclosure by statute; [2003, c. 500, §1 (NEW).]

C. Disclose trade secrets or commercial or financial information that is privileged or confidential; [2003, c. 500, §1 (NEW).]

D. Involve accusing a person of a crime, or formally censuring a person; [2003, c. 500, §1 (NEW).]

E. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy; [2003, c. 500, §1 (NEW).]

F. Disclose investigative records compiled for law enforcement purposes; [2003, c. 500, §1 (NEW).]

G. Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the interstate commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity; [2003, c. 500, §1 (NEW).]

H. Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or [2003, c. 500, §1 (NEW).]

I. Specifically relate to the interstate commission's issuance of a subpoena or its participation in a civil action or other legal proceeding. [2003, c. 500, §1 (NEW).]

[ 2003, c. 500, §1 (NEW) .]

10. Process for closed meetings. For every meeting closed pursuant to subsection 9, the interstate commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The interstate commission shall keep minutes that fully and clearly describe all matters discussed in any meeting and provide a full and accurate summary of any actions taken and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote. All documents considered in connection with any action must be identified in such minutes.

[ 2003, c. 500, §1 (NEW) .]

11. Data collection; records. The interstate commission shall collect standardized data concerning the interstate movement of juveniles as directed through rules specifying the data to be collected, the means of collection and data exchange and the reporting requirements. These methods of data collection, exchange and reporting must, insofar as is reasonably possible, conform to up-to-date technology and coordinate the interstate commission's information functions with the appropriate repository of records.

[ RR 2003, c. 1, §36 (COR) .]

SECTION HISTORY

RR 2003, c. 1, §36 (COR). 2003, c. 500, §1 (NEW).



34-A §9904. Powers and duties of interstate commission -- Article 4

1. Powers and duties. The interstate commission has the following powers and duties:

A. To provide for dispute resolution among compacting states; [2003, c. 500, §1 (NEW).]

B. To promulgate rules to effect the purposes and obligations as enumerated in this compact, which have the force of statutory law and are binding in the compacting states to the extent and in the manner provided in this compact; [2003, c. 500, §1 (NEW).]

C. To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws adopted and rules promulgated by the interstate commission; [2003, c. 500, §1 (NEW).]

D. To enforce compliance with the compact provisions, the rules promulgated by the interstate commission and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process; [2003, c. 500, §1 (NEW).]

E. To establish and maintain offices that are located within one or more of the compacting states; [2003, c. 500, §1 (NEW).]

F. To purchase and maintain insurance and bonds; [2003, c. 500, §1 (NEW).]

G. To borrow, accept, hire or contract for services of personnel; [2003, c. 500, §1 (NEW).]

H. To establish and appoint committees and hire staff that the interstate commission deems necessary for the carrying out of its functions, including, but not limited to, an executive committee as required by section 9903 that has the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder; [2003, c. 500, §1 (NEW).]

I. To elect or appoint officers, attorneys, employees, agents or consultants and to fix their compensation, define their duties and determine their qualifications; [2003, c. 500, §1 (NEW).]

J. To establish the interstate commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel; [2003, c. 500, §1 (NEW).]

K. To accept any donations and grants of money, equipment, supplies, materials and services and to receive, utilize and dispose of donations and grants; [2003, c. 500, §1 (NEW).]

L. To lease, purchase, accept contributions or donations of or otherwise to own, hold, improve or use any property, real, personal or mixed; [2003, c. 500, §1 (NEW).]

M. To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed; [2003, c. 500, §1 (NEW).]

N. To establish a budget and make expenditures and levy dues as provided in section 9908; [2003, c. 500, §1 (NEW).]

O. To sue and be sued; [2003, c. 500, §1 (NEW).]

P. To adopt a seal and bylaws governing the management and operation of the interstate commission; [2003, c. 500, §1 (NEW).]

Q. To perform functions necessary or appropriate to achieve the purposes of this compact; [2003, c. 500, §1 (NEW).]

R. To report annually to the legislatures, governors, judiciary and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. Annual reports must also include any recommendations that may have been adopted by the interstate commission; [2003, c. 500, §1 (NEW).]

S. To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity; [2003, c. 500, §1 (NEW).]

T. To establish uniform standards for reporting, collecting and exchanging data; and [2003, c. 500, §1 (NEW).]

U. To maintain its corporate books and records in accordance with the bylaws. [2003, c. 500, §1 (NEW).]

[ 2003, c. 500, §1 (NEW) .]

SECTION HISTORY

2003, c. 500, §1 (NEW).



34-A §9905. Organization and operation of interstate commission -- Article 5

1. Bylaws. The interstate commission shall adopt bylaws by a majority of the members present and voting, within 12 months after the first interstate commission meeting, to govern its conduct as may be necessary or appropriate to carry out the purposes of this subchapter, including, but not limited to:

A. Establishing the fiscal year of the interstate commission; [2003, c. 500, §1 (NEW).]

B. Establishing an executive committee and other necessary committees; [2003, c. 500, §1 (NEW).]

C. Providing for the establishment of committees governing general or specific delegation of any authority or function of the interstate commission; [2003, c. 500, §1 (NEW).]

D. Providing reasonable procedures for calling and conducting meetings of the interstate commission and ensuring reasonable notice of each meeting; [2003, c. 500, §1 (NEW).]

E. Establishing the titles and responsibilities of the officers of the interstate commission; [2003, c. 500, §1 (NEW).]

F. Providing a mechanism for concluding the operations of the interstate commission and the return of any surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations; [2003, c. 500, §1 (NEW).]

G. Providing start-up rules for initial administration of the compact; and [2003, c. 500, §1 (NEW).]

H. Establishing standards and procedures for compliance and technical assistance in carrying out the compact. [2003, c. 500, §1 (NEW).]

[ 2003, c. 500, §1 (NEW) .]

2. Officers and staff. The following provisions govern officers and staff.

A. The interstate commission shall, by a majority of the members, elect annually from among its members a chair and a vice-chair, each of whom has such authority and duties as may be specified in the bylaws. The chair or, in the chair's absence or disability, the vice-chair shall preside at all meetings of the interstate commission. The officers so elected serve without compensation or remuneration from the interstate commission, provided that, subject to the availability of budgeted funds, the officers are reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission. [2003, c. 500, §1 (NEW).]

B. The interstate commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the interstate commission considers appropriate. The executive director serves as secretary to the interstate commission and may hire and supervise such other staff as may be authorized by the interstate commission but may not be a member. [2003, c. 500, §1 (NEW).]

[ 2003, c. 500, §1 (NEW) .]

3. Qualified immunity, defense and indemnification. The following provisions govern qualified immunity, defense and indemnification.

A. The interstate commission's executive director and employees are immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of an actual or alleged act, error or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of interstate commission employment, duties or responsibilities. Nothing in this paragraph may be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person. [2003, c. 500, §1 (NEW).]

B. The liability of a commissioner or employee or agent of a commissioner, acting within the scope of such person's employment or duties, for acts, errors or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees and agents. Nothing in this paragraph may be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person. [2003, c. 500, §1 (NEW).]

C. The interstate commission shall defend the executive director or the employees or representatives of the interstate commission and, subject to the approval of the attorney general of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in a civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, if the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of such person. [2003, c. 500, §1 (NEW).]

D. The interstate commission shall indemnify and hold the commissioner of a compacting state, or the commissioner representative or employee, or the interstate commission representative or employee, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, if the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of such persons. [2003, c. 500, §1 (NEW).]

[ 2003, c. 500, §1 (NEW) .]

SECTION HISTORY

2003, c. 500, §1 (NEW).



34-A §9906. Rule-making functions of interstate commission -- Article 6

1. Rules. The interstate commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

Rulemaking must occur pursuant to the criteria set forth in this section and the bylaws and rules adopted pursuant to this section. The rulemaking must substantially conform to the principles of the federal Administrative Procedure Act, 5 United States Code, Section 551 et seq. and the federal Advisory Committee Act, 5 United States Code App. 2 Section 1 et seq., as may be amended, referred to in this subchapter as "the APA," or other administrative procedures act that the interstate commission determines appropriate consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the United States Supreme Court.

All rules and amendments are binding as of the date specified in each rule or amendment.

[ 2003, c. 500, §1 (NEW) .]

2. Promulgation of rules. When adopting a rule, the interstate commission shall:

A. Publish the proposed rule stating with particularity the text of the proposed rule and the reason for the proposed rule; [2003, c. 500, §1 (NEW).]

B. Allow persons to submit written data, facts, opinions and arguments, which must be added to the record and made publicly available; [2003, c. 500, §1 (NEW).]

C. Provide an opportunity for an informal hearing, if petitioned by 10 or more persons; and [2003, c. 500, §1 (NEW).]

D. Promulgate a final rule and its effective date, if appropriate, based on the rule-making record, including input from state or local officials and other interested parties. [2003, c. 500, §1 (NEW).]

[ 2003, c. 500, §1 (NEW) .]

3. Rule review. No later than 60 days after a rule is promulgated, an interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of the rule. If the court finds that the interstate commission's action is not supported by substantial evidence in the rule-making record as defined in the APA, the court shall hold the rule unlawful and set it aside.

[ 2003, c. 500, §1 (NEW) .]

4. Rule void. If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then the rule has no further force and effect in any compacting state.

[ 2003, c. 500, §1 (NEW) .]

5. Existing rules suspended. The existing rules governing the operation of the Interstate Compact for Juveniles superceded by this subchapter are void 12 months after the first meeting of the interstate commission.

[ 2003, c. 500, §1 (NEW) .]

6. Emergency rule. If the interstate commission determines that an emergency exists, it may promulgate an emergency rule that becomes effective immediately upon adoption as long as the usual rule-making procedures provided under this section are retroactively applied to the rule as soon as reasonably possible but not later than 90 days after the effective date of the emergency rule.

[ 2003, c. 500, §1 (NEW) .]

SECTION HISTORY

2003, c. 500, §1 (NEW).



34-A §9907. Oversight, enforcement and dispute resolution by interstate commission -- Article 7

1. Oversight. The interstate commission shall oversee the interstate movement of juveniles in the compacting states and shall monitor activities being administered in noncompacting states that may significantly affect compacting states.

[ 2003, c. 500, §1 (NEW) .]

2. Enforcement. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder must be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. Courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact that may affect the powers, responsibilities or actions of the interstate commission, the interstate commission is to receive all service of process in any such proceeding and has standing to intervene in the proceeding for all purposes.

[ 2003, c. 500, §1 (NEW) .]

3. Dispute resolution. The compacting states shall report to the interstate commission on issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

The interstate commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues that are subject to the compact and that may arise among compacting states and noncompacting states. The interstate commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

[ 2003, c. 500, §1 (NEW) .]

4. Commission enforcement. The interstate commission shall enforce the provisions and rules of this compact using all means set forth in section 9911.

[ 2003, c. 500, §1 (NEW) .]

SECTION HISTORY

2003, c. 500, §1 (NEW).



34-A §9908. Finance -- Article 8

1. Expenses. The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

[ 2003, c. 500, §1 (NEW) .]

2. Assessment. The interstate commission shall levy and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff, which must be sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount must be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states that governs the assessment.

[ 2003, c. 500, §1 (NEW) .]

3. Obligations. The interstate commission may not incur any obligations of any kind prior to securing the funds adequate to meet the same obligations, nor may the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

[ 2003, c. 500, §1 (NEW) .]

4. Accounts. The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission are subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the interstate commission must be audited yearly by a certified or licensed public accountant and the report of the audit must be included in and become part of the annual report of the interstate commission.

[ 2003, c. 500, §1 (NEW) .]

SECTION HISTORY

2003, c. 500, §1 (NEW).



34-A §9909. State council -- Article 9

Each compacting state shall create a state council for interstate juvenile supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial and executive branches of government; victims groups; and the compact administrator or the compact administrator's designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council shall advise and may exercise oversight and advocacy concerning that state's participation in interstate commission activities and other duties as may be determined by that state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state. [2003, c. 500, §1 (NEW).]

SECTION HISTORY

2003, c. 500, §1 (NEW).



34-A §9910. Compacting state; effective date; amendment -- Article 10

1. Eligibility. Any state, as defined in section 9902, is eligible to become a compacting state.

[ 2003, c. 500, §1 (NEW) .]

2. Effective date. The compact becomes effective and binding upon enactment of the compact into law by no fewer than 35 of the states. The initial effective date is July 1, 2004 or upon enactment into law by the 35th state, whichever is later. After the initial effective date, the compact becomes effective and binding as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in the activities of the interstate commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

[ 2003, c. 500, §1 (NEW) .]

3. Amendment. The interstate commission may propose amendments to the compact for enactment by the compacting states. An amendment does not become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

[ 2003, c. 500, §1 (NEW) .]

SECTION HISTORY

2003, c. 500, §1 (NEW).



34-A §9911. Withdrawal, default, termination and judicial enforcement -- Article 11

1. Withdrawal. Once effective, the compact continues in force and remains binding upon each compacting state. A compacting state may withdraw from the compact by enacting a statute specifically repealing the statute that enacted the compact. The effective date of withdrawal is the effective date of the repeal of the compact. The withdrawing state shall immediately notify the chair of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within 60 days of its receipt of the withdrawal notice. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extends beyond the effective date of withdrawal. Reinstatement following withdrawal of any compacting state occurs on the withdrawing state's reenactment of the compact or upon a later date determined by the interstate commission.

[ 2003, c. 500, §1 (NEW) .]

2. Default. If the interstate commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, the bylaws or any duly promulgated rules, the interstate commission may impose any or all of the following penalties:

A. Remedial training and technical assistance as directed by the interstate commission; [2003, c. 500, §1 (NEW).]

B. Alternative dispute resolution; [2003, c. 500, §1 (NEW).]

C. Fines, fees and costs in such amounts as are determined to be reasonable as fixed by the interstate commission; and [2003, c. 500, §1 (NEW).]

D. Suspension or termination of membership in the compact. Suspension is imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the interstate commission has determined that the offending state is in default. Immediate notice of suspension must be given by the interstate commission to the governor, the chief justice or the chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform the obligations or responsibilities imposed upon it by this compact, the bylaws or duly promulgated rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission on the defaulting state pending a resolution of the default. The interstate commission shall stipulate the conditions and the time period within which the defaulting state shall resolve its default. If the defaulting state fails to resolve the default within the time period specified by the interstate commission, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact are terminated from the effective date of termination.

Within 60 days of the effective date of termination of a defaulting state, the interstate commission shall notify the governor, the chief justice or chief judicial officer, the majority and minority leaders of the defaulting state's legislature and the state council of such termination.

The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

The interstate commission may not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state's legislature and the approval of the interstate commission pursuant to the rules. [2003, c. 500, §1 (NEW).]

[ 2003, c. 500, §1 (NEW) .]

3. Judicial enforcement. The interstate commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party must be awarded all costs of such litigation including reasonable attorney's fees.

[ 2003, c. 500, §1 (NEW) .]

4. Dissolution of compact. The compact dissolves upon the date of the withdrawal or default of the compacting state that reduces membership in the compact to one compacting state. Upon the dissolution of this compact, the compact becomes void and has no further force or effect. The business and affairs of the interstate commission must be concluded and surplus funds must be distributed in accordance with the bylaws.

[ 2003, c. 500, §1 (NEW) .]

SECTION HISTORY

2003, c. 500, §1 (NEW).



34-A §9912. Severability and construction -- Article 12

The provisions of this compact are severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact are enforceable. The provisions of this compact are liberally constructed to effectuate its purposes. [2003, c. 500, §1 (NEW).]

SECTION HISTORY

2003, c. 500, §1 (NEW).



34-A §9913. Binding effect of compact and other laws -- Article 13

1. Other laws. This compact does not prevent the enforcement of any other law of a compacting state that is not inconsistent with this compact. All compacting states' laws, other than state constitutions and other interstate compacts, conflicting with this compact are superseded to the extent of the conflict.

[ 2003, c. 500, §1 (NEW) .]

2. Binding effect of compact. All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states. All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding such meaning or interpretation.

If a provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction to be conferred by such provision upon the interstate commission is ineffective. The obligations, duties, powers or jurisdiction remains in the compacting state and is exercised by the agency of the compacting state to which the obligations, duties, powers or jurisdiction is delegated by law in effect at the time this compact becomes effective.

[ 2003, c. 500, §1 (NEW) .]

SECTION HISTORY

2003, c. 500, §1 (NEW).






Subchapter 8: STATE COUNCILS

34-A §9921. State Council for Adult Offender Supervision established

The State Council for Adult Offender Supervision, referred to in this section as "the council," is established to provide oversight and guidance to the State's participation in the Interstate Compact for Adult Offender Supervision. [2011, c. 676, §1 (AMD).]

1. Membership. The council consists of 7 members as follows:

A. The Senate chair of the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters or the chair's designee; [2011, c. 676, §1 (AMD).]

B. The House chair of the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters or the chair's designee; [2011, c. 676, §1 (AMD).]

C. Three members who are appointed by the commissioner for a term of 4 years, or until a successor is appointed, and who are eligible for reappointment at the discretion of the commissioner:

(1) One prosecutor;

(2) One representative of a statewide association representing victims of crime; and

(3) One representative representing law enforcement; [2011, c. 676, §1 (AMD).]

D. The compact administrator for the Interstate Compact for Adult Offender Supervision, who may be a designee appointed by the commissioner to administer the Interstate Compact for Adult Offender Supervision; and [2011, c. 676, §1 (AMD).]

E. The Associate Commissioner for Adult Services or the associate commissioner's designee. [2011, c. 676, §1 (AMD).]

F. [2011, c. 676, §1 (RP).]

The council shall invite the Chief Justice of the Supreme Judicial Court to designate a trial judge to act as advisor to the council.

[ 2011, c. 676, §1 (AMD) .]

SECTION HISTORY

2003, c. 706, §B9 (NEW). 2011, c. 676, §1 (AMD).



34-A §9922. State Council for Juvenile Supervision established

The State Council for Juvenile Supervision, referred to in this section as "the council," is established to provide oversight and guidance to the State's participation in the Interstate Compact for Juveniles. [2011, c. 676, §2 (NEW).]

1. Membership. The council consists of 7 members as follows:

A. The Senate chair of the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters or the chair's designee; [2011, c. 676, §2 (NEW).]

B. The House chair of the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters or the chair's designee; [2011, c. 676, §2 (NEW).]

C. Three members who are appointed by the commissioner for a term of 4 years, or until a successor is appointed, who are eligible for reappointment at the discretion of the commissioner and who are members of the Juvenile Justice Advisory Group appointed by the Governor under section 1209:

(1) One prosecutor;

(2) One representative of a statewide association representing victims of crime; and

(3) One representative representing law enforcement; [2011, c. 676, §2 (NEW).]

D. The compact administrator for the Interstate Compact for Juveniles, who may be a designee appointed by the commissioner to administer the Interstate Compact for Juveniles; and [2011, c. 676, §2 (NEW).]

E. The Associate Commissioner for Juvenile Services or the associate commissioner's designee. [2011, c. 676, §2 (NEW).]

The council shall invite the Chief Justice of the Supreme Judicial Court to designate a trial judge to act as advisor to the council.

[ 2011, c. 676, §2 (NEW) .]

SECTION HISTORY

2011, c. 676, §2 (NEW).









Chapter 11: SEX OFFENDER REGISTRATION ACT

34-A §11001. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 809, §1 (NEW). 2001, c. 439, §OOO5 (RP).



34-A §11001-A. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 680, §11 (NEW). 2001, c. 439, §OOO5 (RP).



34-A §11002. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 809, §1 (NEW). 1993, c. 193, §1 (AMD). 2001, c. 439, §OOO5 (RP).



34-A §11003. Registration of sex offenders (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 809, §1 (NEW). 1993, c. 193, §§2-4 (AMD). 2001, c. 439, §OOO5 (RP).



34-A §11004. Access to records (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 809, §1 (NEW). 2001, c. 439, §OOO5 (RP).



34-A §11005. Liability (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 680, §12 (NEW). 2001, c. 439, §OOO5 (RP).






Chapter 13: SEX OFFENDER REGISTRATION AND NOTIFICATION ACT

Subchapter 1: GENERAL PROVISIONS

34-A §11101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 680, §13 (NEW). 2001, c. 439, §OOO5 (RP).



34-A §11102. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 680, §13 (NEW). 2001, c. 439, §OOO5 (RP).



34-A §11103. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 680, §13 (NEW). 2001, c. 439, §OOO5 (RP).



34-A §11104. Access to records (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 680, §13 (NEW). 2001, c. 439, §OOO5 (RP).



34-A §11105. Liability (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 680, §13 (NEW). 2001, c. 439, §OOO5 (RP).






Subchapter 2: SEX OFFENDER REGISTRATION

34-A §11121. Registration of sex offenders (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 680, §13 (NEW). 2001, c. 439, §OOO5 (RP).






Subchapter 3: NOTIFICATION

34-A §11141. Risk assessment (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 680, §13 (NEW). 2001, c. 439, §OOO5 (RP).



34-A §11142. Mandatory notification of conditional release or discharge of sex offenders (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 680, §13 (NEW). 1997, c. 768, §3 (AMD). 2001, c. 439, §OOO5 (RP).



34-A §11143. Public notification (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 680, §13 (NEW). 2001, c. 439, §OOO5 (RP).



34-A §11144. Risk assessment assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 680, §13 (NEW). 2001, c. 439, §OOO5 (RP).









Chapter 15: SEX OFFENDER REGISTRATION AND NOTIFICATION ACT OF 1999

Subchapter 1: GENERAL PROVISIONS

34-A §11201. Short title

This chapter may be known and cited as the "Sex Offender Registration and Notification Act of 1999." The purpose of this chapter is to protect the public from potentially dangerous registrants and offenders by enhancing access to information concerning those registrants and offenders. [2009, c. 365, Pt. B, §1 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

SECTION HISTORY

1999, c. 437, §2 (NEW). 2001, c. 439, §OOO6 (AMD). 2003, c. 711, §C4 (AMD). 2003, c. 711, §D2 (AFF). 2009, c. 365, Pt. B, §1 (AMD). 2009, c. 365, Pt. B, §22 (AFF).



34-A §11202. Application

Unless excepted under section 11202-A, this chapter applies to: [2009, c. 365, Pt. B, §2 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

1. Maine. A person sentenced in this State on or after January 1, 1982 for a sex offense or a sexually violent offense as an adult or as a juvenile sentenced as an adult; and

[ 2005, c. 423, §1 (NEW) .]

2. Other jurisdictions. A person sentenced in another jurisdiction as an adult or as a juvenile sentenced as an adult:

A. At any time of an offense that requires registration in the jurisdiction of conviction pursuant to that jurisdiction's sex offender registration laws or that would have required registration had the person remained there; [2009, c. 365, Pt. B, §2 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

B. On or after January 1, 1982, of an offense that contains the essential elements of a sex offense or sexually violent offense; or [2009, c. 365, Pt. B, §2 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

C. At any time for a military, tribal or federal offense requiring registration pursuant to:

(1) The Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act, also known as the Jacob Wetterling Act, Section 170101 of the Violent Crime Control and Law Enforcement Act of 1994, Public Law 103-322, as amended; or

(2) The Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248. [2009, c. 365, Pt. B, §2 (NEW); 2009, c. 365, Pt. B, §22 (AFF).]

[ 2009, c. 365, Pt. B, §2 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

SECTION HISTORY

1999, c. 437, §2 (NEW). 2001, c. 439, §OOO7 (AMD). 2003, c. 711, §D2 (AFF). 2003, c. 711, §C5 (RPR). 2005, c. 423, §1 (RPR). 2009, c. 365, Pt. B, §2 (AMD). 2009, c. 365, Pt. B, §22 (AFF).



34-A §11202-A. Exception

1. Exception. Notwithstanding section 11202, a person is not required to register under this chapter if that person submits to the bureau, in a form to be determined by the bureau, documentation to establish the following:

A. The person was sentenced in the State on or after January 1, 1982 and prior to June 30, 1992 and was finally discharged from the correctional system at least 10 years prior to submitting documentation to the bureau under this section; the person was sentenced in the State on or after June 30, 1992 and prior to September 18, 1999 and was finally discharged from the correctional system at least 10 years prior to submitting documentation to the bureau under this section; the person was sentenced in another jurisdiction prior to September 18, 1999, was finally discharged from the correctional system at least 10 years prior to submitting documentation to the bureau under this section and has been in compliance with the registration duties as a resident required under subchapter 2 since September 12, 2009; or the person was sentenced in the State on or after September 18, 1999 and prior to July 30, 2004 for a violation of former Title 17-A, section 252 and was finally discharged from the correctional system at least 10 years prior to submitting documentation to the bureau under this section. For purposes of this paragraph, "finally discharged from the correctional system" includes completion of probation; [2015, c. 280, §1 (AMD).]

B. The person's convictions do not include more than one Class A sex offense or sexually violent offense or more than one conviction in another jurisdiction for an offense that contains the essential elements of a Class A sex offense or sexually violent offense, whether or not the convictions occurred on the same date; [2009, c. 365, Pt. B, §3 (NEW); 2009, c. 365, Pt. B, §22 (AFF).]

C. At the time of the offense, the person had not been previously sentenced in this State as an adult or as a juvenile sentenced as an adult for a sex offense or a sexually violent offense; [2009, c. 365, Pt. B, §3 (NEW); 2009, c. 365, Pt. B, §22 (AFF).]

D. At the time of the offense, the person had not been previously sentenced in another jurisdiction as an adult or as a juvenile sentenced as an adult for an offense that contains the essential elements of a sex offense or a sexually violent offense; [2009, c. 365, Pt. B, §3 (NEW); 2009, c. 365, Pt. B, §22 (AFF).]

E. Subsequent to the conviction for the sex offense or sexually violent offense, the person has not been convicted of and sentenced for a crime under Title 17 or Title 17-A in this State that is punishable by imprisonment for a term of one year or more; and [2015, c. 280, §1 (AMD).]

F. Subsequent to the conviction for the sex offense or sexually violent offense, the person has not been convicted of and sentenced for a crime under the laws of any other jurisdiction that is punishable by a term of imprisonment exceeding one year. This paragraph does not include a crime under the laws of another jurisdiction that is classified by the laws of that jurisdiction as a misdemeanor and is punishable by a term of imprisonment of 2 years or less. [2015, c. 280, §1 (AMD).]

[ 2015, c. 280, §1 (AMD) .]

2. Duty continues. A person's duty to register continues until the bureau determines that the documentation meets the requirements of this section and any rules adopted by the bureau.

[ 2009, c. 365, Pt. B, §3 (NEW); 2009, c. 365, Pt. B, §22 (AFF) .]

3. Costs. A person who submits documentation under this section is responsible for the costs of any criminal history record checks required.

[ 2009, c. 365, Pt. B, §3 (NEW); 2009, c. 365, Pt. B, §22 (AFF) .]

4. Restoration of registration status. The registration obligation of a person that is discharged pursuant to this section is restored by any subsequent conviction for a crime described in subsection 1, paragraph E or F.

[ 2009, c. 570, §1 (AMD) .]

5. Appeal. A decision to deny an application for relief under this section is a final agency action, which may be appealed by filing a petition for review pursuant to Title 5, chapter 375, subchapter 7.

[ 2009, c. 570, §1 (NEW) .]

6. Subsequent offenses and consideration of prior offense. If application for relief is approved and a duty to register is extinguished under this section, and the person is subsequently sentenced for a new sex offense or sexually violent offense, the prior offense for which the duty to register was extinguished must be counted as a prior offense for the purposes of classifying the person as a lifetime registrant.

[ 2009, c. 570, §1 (NEW) .]

SECTION HISTORY

2009, c. 365, Pt. B, §3 (NEW). 2009, c. 365, Pt. B, §22 (AFF). 2009, c. 570, §1 (AMD). 2015, c. 280, §1 (AMD).



34-A §11203. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 437, §2 (NEW).]

1. Bureau. "Bureau" means the State Bureau of Identification.

[ 1999, c. 437, §2 (NEW) .]

1-A. Conditional release. "Conditional release" means supervised release of a registrant or an offender from institutional confinement for placement on probation, parole, supervised release for sex offenders, supervised community confinement, home release monitoring or release under Title 15, section 104-A or Title 17-A, chapter 54-G.

[ 2013, c. 133, §32 (AMD) .]

1-B. Discharge. "Discharge" means unconditional release and discharge of a registrant from institutional confinement upon the expiration of a sentence or upon discharge under Title 15, section 104-A.

[ 2003, c. 711, Pt. C, §6 (AMD); 2003, c. 711, Pt. D, §2 (AFF) .]

1-C. Another state. "Another state" means each of the several states except Maine, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa and the Northern Mariana Islands.

[ 2003, c. 711, Pt. C, §7 (NEW); 2003, c. 711, Pt. D, §2 (AFF) .]

2. Domicile. "Domicile" means the place where a person has that person's established, fixed, permanent or ordinary dwelling place or legal residence to which, whenever the person is absent, the person has the intention of returning. A person may have more than one residence but only one domicile.

[ 2003, c. 711, Pt. C, §8 (RPR); 2003, c. 711, Pt. D, §2 (AFF) .]

3. FBI. "FBI" means the Federal Bureau of Investigation.

[ 1999, c. 437, §2 (NEW) .]

3-A. Jurisdiction. "Jurisdiction" means the Federal Government, including the military, this State or another state or tribe.

[ 2003, c. 711, Pt. C, §7 (NEW); 2003, c. 711, Pt. D, §2 (AFF) .]

4. Law enforcement agency having jurisdiction. "Law enforcement agency having jurisdiction" means the chief of police in the municipality where a registrant or an offender expects to be or is domiciled. If the municipality does not have a chief of police, "law enforcement agency having jurisdiction" means the sheriff of the county where the municipality is located. "Law enforcement agency having jurisdiction" also means the sheriff of the county in an unorganized territory.

[ 2009, c. 365, Pt. B, §5 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

4-A. Risk assessment instrument. "Risk assessment instrument" means an instrument created and modified as necessary by reviewing and analyzing precursors to a sex offense, victim populations of a registrant or an offender, living conditions and environment of a registrant or an offender and other factors predisposing a person to become a registrant or an offender, for the ongoing purpose of identifying risk factors.

[ 2009, c. 365, Pt. B, §6 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

4-B. Sentence. "Sentence," in addition to any punishment alternatives, includes an involuntary commitment under Title 15, section 103, or similar statute from another jurisdiction, following a verdict of not criminally responsible by reason of mental disease or defect or similar verdict in another jurisdiction.

[ 2001, c. 533, §1 (NEW) .]

4-C. Registrant. "Registrant" means a 10-year registrant or a lifetime registrant or, when appropriate, both a 10-year registrant and a lifetime registrant.

[ 2003, c. 711, Pt. C, §11 (NEW); 2003, c. 711, Pt. D, §2 (AFF) .]

4-D. Residence. "Residence" means that place or those places, other than a domicile, in which a person may spend time living, residing or dwelling. Proof that an offender has lived in the State for 14 days continuously or an aggregate of 30 days within a period of one year gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person has established a residence for the purposes of registration requirements imposed by this chapter.

[ 2009, c. 365, Pt. B, §7 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

4-E. Offender. "Offender" means a person to whom this chapter applies pursuant to section 11202.

[ 2009, c. 365, Pt. B, §8 (NEW); 2009, c. 365, Pt. B, §22 (AFF) .]

5. Ten-year registrant. "Ten-year registrant" means a person who has complied with the initial duty to register under this chapter as an adult convicted and sentenced or a juvenile convicted and sentenced as an adult of a sex offense.

[ 2009, c. 365, Pt. B, §9 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

6. Sex offense. "Sex offense" means a conviction for one of the following offenses or for an attempt or solicitation of one of the following offenses if the victim was less than 18 years of age at the time of the criminal conduct:

A. [2005, c. 423, §4 (RP).]

B. A violation under former Title 17, section 2922; former Title 17, section 2923; former Title 17, section 2924; Title 17-A, section 253, subsection 2, paragraph E, F, G, H, I or J; Title 17-A, section 254; former Title 17-A, section 255, subsection 1, paragraph A, E, F, G, I or J; former Title 17-A, section 255, subsection 1, paragraph B or D if the crime was not elevated a class under former Title 17-A, section 255, subsection 3; Title 17-A, section 255-A, subsection 1, paragraph A, B, C, F-2, G, I, J, K, L, M, N, Q, R, S or T; Title 17-A, section 256; Title 17-A, section 258; former Title 17-A, section 259; Title 17-A, section 282; Title 17-A, section 283; Title 17-A, section 284; Title 17-A, section 301, subsection 1, paragraph A, subparagraph (3), unless the actor is a parent of the victim; Title 17-A, section 511, subsection 1, paragraph D; Title 17-A, section 556; Title 17-A, section 852, subsection 1, paragraph B; or Title 17-A, section 855; [2013, c. 424, Pt. A, §19 (RPR).]

C. A violation in another jurisdiction that includes the essential elements of an offense listed in paragraph B; or [2009, c. 365, Pt. B, §11 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

D. A conviction for a military, tribal or federal offense requiring registration pursuant to:

(1) The Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act, also known as the Jacob Wetterling Act, Section 170101 of the Violent Crime Control and Law Enforcement Act of 1994, Public Law 103-322, as amended; or

(2) The Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248. [2009, c. 365, Pt. B, §12 (NEW); 2009, c. 365, Pt. B, §22 (AFF).]

[ 2013, c. 424, Pt. A, §19 (AMD) .]

6-A. Sex offense; after October 1, 2011. For persons convicted and sentenced on or after October 1, 2011, "sex offense" means, in addition to the offenses listed in subsection 6, a conviction for one of the following offenses or for an attempt or solicitation of one of the following offenses, without regard to the age of the victim:

A. Title 17-A, section 253, subsection 2, paragraphs J, K and L and Title 17-A, section 255-A, subsection 1, paragraphs C, G, Q, R, R-1, R-2, W and X; [2011, c. 423, §10 (NEW).]

B. A violation in another jurisdiction that includes the essential elements of an offense listed in paragraph A; or [2011, c. 423, §10 (NEW).]

C. A conviction for a military, tribal or federal offense requiring registration pursuant to:

(1) The Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act, also known as the Jacob Wetterling Act, Section 170101 of the Violent Crime Control and Law Enforcement Act of 1994, Public Law 103-322, as amended; or

(2) The Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248. [2011, c. 423, §10 (NEW).]

[ 2011, c. 423, §10 (NEW) .]

6-B. Sex offense; after October 1, 2012. For persons convicted and sentenced on or after October 1, 2012, "sex offense" means, in addition to the offenses listed in subsections 6 and 6-A:

A. A conviction for an offense under Title 17-A, section 259-A or for an attempt or conspiracy to commit an offense under Title 17-A, section 259-A; [2011, c. 597, §7 (NEW).]

B. A violation in another jurisdiction that includes the essential elements of an offense listed under Title 17-A, section 259-A; or [2011, c. 597, §7 (NEW).]

C. A conviction for a military, tribal or federal offense requiring registration pursuant to:

(1) The Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act, also known as the Jacob Wetterling Act, Section 170101 of the Violent Crime Control and Law Enforcement Act of 1994, Public Law 103-322, as amended; or

(2) The Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248. [2011, c. 597, §7 (NEW).]

[ 2011, c. 597, §7 (NEW) .]

7. Sexually violent offense. "Sexually violent offense" means:

A. A conviction for one of the offenses or for an attempt to commit one of the offenses under former Title 17-A, section 252; under Title 17-A, section 253, subsection 1; Title 17-A, section 253, subsection 2, paragraph A, B, C or D; former Title 17-A, section 255, subsection 1, paragraph C or H; former Title 17-A, section 255, subsection 1, paragraph B or D, if the crime was elevated a class under former Title 17-A, section 255, subsection 3; Title 17-A, section 255-A, subsection 1, paragraph D, E, E-1, F, F-1, H, O or P; [2009, c. 365, Pt. B, §13 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

B. A conviction for an offense or for an attempt to commit an offense of the law in another jurisdiction that includes the essential elements of an offense listed in paragraph A; or [2009, c. 365, Pt. B, §13 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

C. A conviction for a military, tribal or federal offense requiring registration pursuant to:

(1) The Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act, also known as the Jacob Wetterling Act, Section 170101 of the Violent Crime Control and Law Enforcement Act of 1994, Public Law 103-322, as amended; or

(2) The Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248. [2009, c. 365, Pt. B, §13 (NEW); 2009, c. 365, Pt. B, §22 (AFF).]

[ 2009, c. 365, Pt. B, §13 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

8. Lifetime registrant. "Lifetime registrant" means a person who has complied with the initial duty to register under this chapter as an adult convicted and sentenced or a juvenile convicted and sentenced as an adult of a:

A. Sexually violent offense; or [1999, c. 437, §2 (NEW).]

B. Sex offense when the person has another conviction for or an attempt to commit an offense that includes the essential elements of a sex offense or sexually violent offense. For purposes of this paragraph, "another conviction" means:

(1) For persons convicted and sentenced before September 17, 2005, a conviction for an offense for which sentence was imposed prior to the occurrence of the new offense; and

(2) For persons convicted and sentenced on or after September 17, 2005, a conviction that occurred at any time. Convictions that occur on the same day may be counted as other offenses for the purposes of classifying a person as a lifetime registrant if:

(a) There is more than one victim; or

(b) The convictions are for offenses based on different conduct or arising from different criminal episodes. [2009, c. 365, Pt. B, §14 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

[ 2009, c. 365, Pt. B, §14 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

9. Tribe. "Tribe" means the Passamaquoddy Tribe or the Penobscot Nation.

[ 2003, c. 711, Pt. C, §16 (NEW); 2003, c. 711, Pt. D, §2 (AFF) .]

SECTION HISTORY

1999, c. 437, §2 (NEW). 2001, c. 383, §§153,154 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 439, §§OOO8-10 (AMD). 2001, c. 553, §§1-4 (AMD). 2001, c. 553, §10 (AFF). 2003, c. 371, §§1-3 (AMD). 2003, c. 711, §§C6-16 (AMD). 2003, c. 711, §D2 (AFF). 2005, c. 423, §§2-7 (AMD). 2009, c. 365, Pt. B, §§4-14 (AMD). 2009, c. 365, Pt. B, §22 (AFF). 2011, c. 423, §10 (AMD). 2011, c. 597, §§6, 7 (AMD). 2011, c. 604, §3 (AMD). 2011, c. 604, §4 (AFF). 2013, c. 133, §32 (AMD). 2013, c. 424, Pt. A, §19 (AMD).



34-A §11204. Rulemaking

The bureau may adopt rules necessary to implement this chapter. Rules adopted pursuant to this chapter are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. [2005, c. 423, §8 (NEW).]

SECTION HISTORY

2005, c. 423, §8 (NEW).






Subchapter 2: SEX OFFENDER REGISTRATION

34-A §11221. Maintenance of sex offender registry

1. Maintenance of registry. The bureau shall establish and maintain a registry of persons required to register pursuant to this subchapter. The registry must include the following information on each registrant:

A. The registrant's name, aliases, date of birth, sex, race, height, weight, eye color, mailing address and physical location of expected domicile and residence; [2005, c. 423, §9 (AMD).]

B. Place of employment and college or school being attended, if applicable, and the corresponding address and location; [2003, c. 371, §4 (AMD).]

C. Offense history; [1999, c. 437, §2 (NEW).]

D. Notation of any treatment received for a mental abnormality or personality disorder; [1999, c. 437, §2 (NEW).]

E. A photograph and set of fingerprints; [1999, c. 437, §2 (NEW).]

F. A description of the offense for which the registrant was convicted, the date of conviction and the sentence imposed; and [2003, c. 711, Pt. C, §17 (AMD); 2003, c. 711, Pt. D, §2 (AFF).]

G. Any other information the bureau determines important. [1999, c. 437, §2 (NEW).]

[ 2005, c. 423, §9 (AMD) .]

2. National or regional registry. The bureau is authorized to make the registry available to and accept files from a national or regional registry of registrants for the purpose of sharing information.

[ 2003, c. 711, Pt. C, §18 (AMD); 2003, c. 711, Pt. D, §2 (AFF) .]

3. Registration form. The bureau shall develop a standardized registration form to be made available to the appropriate reporting authorities and persons required to register.

[ 1999, c. 437, §2 (NEW) .]

4. Verification form. The bureau shall develop and mail a nonforwardable verification form to the last reported mailing address of each person required to meet the verification requirements of this chapter.

[ 1999, c. 437, §2 (NEW) .]

5. Sexually violent predator directory.

[ 2003, c. 371, §5 (RP) .]

6. Distribution of information to department and law enforcement agencies. The bureau shall distribute information described in subsection 1 to the department and law enforcement agencies having jurisdiction over the address and location of the registrant's domicile, residence, place of employment and college or school being attended.

[ 2005, c. 423, §10 (AMD) .]

7. Rules.

[ 2005, c. 423, §11 (RP) .]

8. Criminal justice agency access to information. The bureau shall provide access to the information described in subsection 1 to criminal justice agencies. For purposes of this subsection, "criminal justice agency" has the same meaning as in Title 16, section 703, subsection 4.

[ 2013, c. 267, Pt. B, §28 (AMD) .]

9. Public access to information. The bureau shall provide information to the public as follows.

A. The bureau shall post on the Internet for public inspection the following information concerning a registrant:

(1) The registrant's name, date of birth and photograph;

(2) The registrant's city or town of domicile and residence;

(3) The registrant's place of employment and college or school being attended, if applicable, and the corresponding address and location;

(4) The statutory citation and name of the offense for which the registrant was convicted; and

(5) The registrant's designation as a 10-year registrant or a lifetime registrant. [2011, c. 307, §1 (AMD).]

B. Upon receiving a written request that includes the name and date of birth of a registrant, the bureau shall provide the following information concerning a registrant to the requestor:

(1) The registrant's name, aliases, date of birth, sex, race, height, weight, eye color, mailing address and physical location of domicile and residence;

(2) The registrant's place of employment and college or school being attended, if applicable, and the corresponding address and location;

(3) A description of the offense for which the registrant was convicted, the date of conviction and the sentence imposed; and

(4) The registrant's photograph. [2005, c. 423, §12 (AMD).]

[ 2011, c. 307, §1 (AMD) .]

9-A. Registry information. Registry information created, collected or maintained by the bureau, including, but not limited to, information relating to the identity of persons accessing the registry, is confidential, except the following are public records:

A. Information provided to the public pursuant to subsection 9; and [2011, c. 299, §1 (NEW).]

B. Applications and bureau decisions, including any documents made part of those decisions, pursuant to section 11202-A. [2011, c. 299, §1 (NEW).]

[ 2011, c. 299, §1 (NEW) .]

10. Registrant access to information. The bureau shall provide all information described in subsection 1, paragraphs A to F to a registrant who requests that person's own information. The process for access and review of that information is governed by Title 16, section 709.

[ 2013, c. 267, Pt. B, §29 (AMD) .]

11. Maintenance by bureau. Only the bureau is authorized to maintain a sex offender registry on the Internet for purposes of public access as described in subsection 9.

[ 2005, c. 545, §1 (AMD) .]

12. Law enforcement agency website. A law enforcement agency may maintain its own sex offender website and may make that information available for use by the public if:

A. A notice is prominently posted on the website that expressly states that the website is not the official state sex offender registry under subsection 1 and that the law enforcement agency posting the website is solely responsible for the website's content; [2005, c. 545, §2 (NEW).]

B. The website provides a link to the bureau's Internet sex offender registry under subsection 1; [2005, c. 545, §2 (NEW).]

C. The website contains information regarding only registrants who are domiciled, reside, attend college or school or work within the posting law enforcement agency's jurisdiction; and [2005, c. 545, §2 (NEW).]

D. The information on the website is updated by the law enforcement agency as frequently as available resources permit, but no less than every 7 days. The law enforcement agency shall also prominently post on the website the date and time of the most recent update to the website. [2005, c. 545, §2 (NEW).]

[ 2005, c. 545, §2 (NEW) .]

13. Access to registrant information existing in electronic form restricted. Notwithstanding Title 1, chapter 13:

A. The bureau may not disseminate in electronic form information about a registrant that is created, collected or maintained in electronic form by or for the bureau, except as made available to the public through the bureau's Internet website pursuant to subsection 9 and made available to the Background Check Center established pursuant to Title 22, chapter 1691; and [2015, c. 299, §26 (AMD).]

B. Except as made available to the public through an Internet website maintained by a law enforcement agency pursuant to subsection 12, a law enforcement agency may not disseminate in electronic form information about a registrant that is collected or maintained in electronic form by or for the law enforcement agency. [2011, c. 299, §3 (NEW).]

[ 2015, c. 299, §26 (AMD) .]

SECTION HISTORY

1999, c. 437, §2 (NEW). 2003, c. 371, §§4-7 (AMD). 2003, c. 711, §§C17-20 (AMD). 2003, c. 711, §D2 (AFF). 2005, c. 423, §§9-13 (AMD). 2005, c. 545, §§1,2 (AMD). 2011, c. 299, §§1-3 (AMD). 2011, c. 307, §1 (AMD). 2013, c. 267, Pt. B, §§28, 29 (AMD). 2015, c. 299, §26 (AMD).



34-A §11222. Duty of offender to register

1. Notification by court, the department, the bureau or a law enforcement agency. An offender has a duty to register under this chapter after notification has been given to the offender by a court of jurisdiction, the department, the bureau or a law enforcement agency. A court shall notify the offender at the time of sentence of the duty to register pursuant to this chapter. Notification of the duty to register under this chapter also may be given to the offender at any time after the imposition of sentence.

At any time, the bureau may correct the term of a registration erroneously assigned to an offender or registrant. In such instances, the bureau shall notify the offender or registrant, the district attorney and court in the jurisdiction where the conviction occurred and the law enforcement agency having jurisdiction where the offender or registrant is domiciled, resides, is employed or attends college or school, if applicable.

[ 2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

1-A. When duty to register must be exercised. Following notification by a court, the department, the bureau or a law enforcement agency under subsection 1, an offender shall register as follows.

A. If the offender is sentenced to a wholly suspended sentence with probation or administrative release, or to a punishment alternative not involving imprisonment, the duty to register is triggered at the time the person commences in actual execution of the wholly suspended sentence or at the time of sentence imposition when no punishment alternative involving imprisonment is imposed, unless the court orders a stay of execution, in which event the duty is triggered by the termination of the stay. [2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

B. If the offender is sentenced to a straight term of imprisonment or to a split sentence, the duty to register is triggered by discharge or conditional release. [2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

C. If the offender is committed under Title 15, section 103, the duty to register is triggered by discharge or conditional release under Title 15, section 104-A. [2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

D. If the events stated in paragraphs A to C have passed, an offender must register within 5 days after having received notice of that duty from a court, the department, the bureau or a law enforcement agency. [2009, c. 365, Pt. B, §15 (NEW); 2009, c. 365, Pt. B, §22 (AFF).]

E. Proof that the name and date of birth of the person notified of the duty to register pursuant to this chapter are the same as those of a person who has been convicted of an offense requiring registration pursuant to this chapter gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person notified of the duty to register is the same person as that person convicted of the offense requiring registration. [2009, c. 365, Pt. B, §15 (NEW); 2009, c. 365, Pt. B, §22 (AFF).]

[ 2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

1-B. Duty to notify law enforcement agency. An offender shall notify the law enforcement agency having jurisdiction in those areas where the offender is domiciled, resides, works or attends school within 24 hours of becoming a domiciliary or a resident or beginning work or attending school. If the location is a municipality with an organized municipal police department, the law enforcement agency having jurisdiction is the municipal police department. If the location is a school having an organized police department, the law enforcement agency having jurisdiction is the campus police department. If the location is neither a municipality nor a school with an organized police department, the law enforcement agency having jurisdiction is the sheriff's department.

[ 2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

2. Responsibility of ensuring initial registration. The department, the county jail or the state mental health institute that has custody of an offender shall inform the offender, prior to discharge or conditional release, of the duty to register. If an offender does not serve a period of institutional confinement, the court shall inform the offender at the time of sentencing of the duty to register. The department, county jail, state mental health institute or court shall:

A. Inform the offender of the duty to register and obtain the information required for the initial registration; [2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

A-1. Inform the offender of the requirement to notify the law enforcement agency having jurisdiction pursuant to subsection 1-B; [2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

B. Inform the offender that if the offender changes domicile or changes residence, place of employment or college or school being attended, the offender shall give the new address to the bureau in writing within 5 days and shall notify the law enforcement agency having jurisdiction within 24 hours; [2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

C. Inform the offender that if that offender changes domicile to another state, the offender shall register the new address with the bureau and if the new state has a registration requirement, the offender shall register with a designated law enforcement agency in the new state not later than 5 days after establishing domicile in the new state; [2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

D. Inform the offender that if that offender has part-time or full-time employment in another state, with or without compensation, for more than 14 consecutive days or for an aggregate period exceeding 30 days in a calendar year or if that offender enrolls in any type of school in another state on a part-time or full-time basis, the offender shall give the bureau the offender's place of employment or school to be attended in writing within 5 days after beginning work or attending school and if the other state has a registration requirement, shall register with the designated law enforcement agency in the other state; [2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

E. Obtain fingerprints and a photograph of the offender or the court may order the offender to submit to the taking of fingerprints and a photograph at a specified law enforcement agency within 3 days if the fingerprints and photograph have not already been obtained in connection with the offense that necessitates registration; and [2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

F. Enforce the requirement that the offender read and sign a form provided by the bureau that states that the duty of the offender to register under this section has been explained. [2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

[ 2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

2-A. Duty of registrant sentenced from June 30, 1992 to September 17, 1999 to register. Notwithstanding subsection 1, a person coming within the definition of a 10-year registrant or lifetime registrant who has been sentenced on or after June 30, 1992 but before September 18, 1999 for a sex offense or a sexually violent offense shall register either as a 10-year registrant or lifetime registrant, whichever is applicable, if the duty to register has been triggered under subsection 1-A, paragraph A, B or C and the offender has been notified of the duty to register by a court of jurisdiction, the department, the bureau or a law enforcement agency. The offender shall register with the bureau within 5 days of notice.

[ 2015, c. 280, §2 (AMD) .]

2-B. Duty to register for new crimes. For a person who has been sentenced for a crime added by an amendment to the definition of sex offense or sexually violent offense in section 11203 since September 1, 2002, if the duty to register has been triggered under subsection 1-A, paragraph A, B or C and the offender has been notified of the duty to register by a court of jurisdiction, the department, the bureau or a law enforcement agency, that person shall register as a 10-year registrant or a lifetime registrant, whichever is applicable. The offender shall register with the bureau within 5 days of notice.

[ 2015, c. 280, §2 (AMD) .]

2-C. Duty of registrant sentenced from January 1, 1982 to June 29, 1992 to register. Notwithstanding subsection 1, a person who meets the definition of a 10-year registrant or a lifetime registrant who has been sentenced on or after January 1, 1982 but before June 30, 1992 for a sex offense or a sexually violent offense shall register either as a 10-year registrant or a lifetime registrant, whichever is applicable, if the duty to register has been triggered under subsection 1-A, paragraph A, B or C and the offender has been notified of the duty to register by a court of jurisdiction, the department, the bureau or a law enforcement agency. The offender shall register with the bureau within 5 days of notice.

[ 2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

3. Transfer of initial registration information to bureau and FBI. The department, county jail, state mental health institute or court within 3 days of receipt of the information described in subsection 2 shall forward the information to the bureau. If the court orders the offender to submit to the taking of fingerprints and a photograph at a specified law enforcement agency, the law enforcement agency shall submit the fingerprints and photograph to the bureau within 3 days. The bureau shall immediately enter the information into the registration system, notify the law enforcement agencies having jurisdiction where the offender expects to be domiciled and reside and transmit the information to the FBI for inclusion in the national FBI sex offender database.

[ 2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

4. Verification for persons sentenced on or after September 18, 1999. During the period a registrant sentenced on or after September 18, 1999 is required to register, the bureau shall require the registrant to verify registration information including domicile, residence, mailing address, place of employment and college or school being attended. Unless verifications are suspended, the bureau shall verify the registration information of a 10-year registrant on each anniversary of the 10-year registrant's initial registration date and shall verify a lifetime registrant's registration information every 3 months after that lifetime registrant's initial registration date. Verification of the registration information of a 10-year registrant or lifetime registrant occurs as set out in this subsection.

A. At least 10 days prior to the required verification date, the bureau shall mail a nonforwardable verification form to the last reported mailing address of the registrant. The verification form is deemed received 3 days after mailing unless returned by postal authorities. [2005, c. 423, §17 (AMD).]

B. [2005, c. 423, §17 (RP).]

C. The registrant shall take the completed verification form and a current photograph of the registrant to the law enforcement agency having jurisdiction within 5 days of receipt of the form. [2009, c. 570, §2 (AMD).]

D. The law enforcement agency having jurisdiction shall verify the registrant's identity, have the registrant sign the verification form, take the registrant's fingerprints, complete the law enforcement portion of the verification form and immediately forward the fingerprints, photograph and form to the bureau. [2003, c. 711, Pt. C, §21 (AMD); 2003, c. 711, Pt. D, §2 (AFF).]

[ 2015, c. 280, §3 (AMD) .]

4-A. Verification for person sentenced on or after January 1, 1982 and prior to September 18, 1999 who is a 10-year registrant. During the period a 10-year registrant sentenced on or after January 1, 1982 and prior to September 18, 1999 is required to register, the bureau shall require the 10-year registrant to verify registration information including domicile, residence, mailing address, place of employment and college or school being attended. Unless verifications are suspended, the bureau shall verify the registration information of a 10-year registrant in writing as provided by the bureau on each anniversary of the 10-year registrant's initial registration date and once every 5 years in person. Verification of the registration information of a 10-year registrant occurs as set out in this subsection.

A. At least 10 days prior to the required verification date, the bureau shall mail a nonforwardable verification form to the last reported mailing address of the 10-year registrant. The verification form is deemed received 3 days after mailing unless returned by postal authorities. [2009, c. 570, §3 (NEW).]

B. The 10-year registrant shall mail to the bureau the completed written verification form and a current photograph on each anniversary of the 10-year registrant's initial registration date within 5 days of receipt of the form, except as provided in paragraph C. [2009, c. 570, §3 (NEW).]

C. In lieu of mailing the completed verification form under paragraph B, the 10-year registrant shall take the completed verification form and a current photograph of the 10-year registrant to the law enforcement agency having jurisdiction once every 5 years on the anniversary of the 10-year registrant's initial registration or, if there is a reason to believe the offender's appearance has changed significantly, the law enforcement agency having jurisdiction or the bureau may instruct the 10-year registrant in writing:

(1) To appear in person at the law enforcement agency having jurisdiction with a current photograph or to allow a photograph to be taken; or

(2) If authorized in writing by the law enforcement agency having jurisdiction or the bureau, to submit a new photograph without appearing in person. [2015, c. 280, §4 (AMD).]

D. Whenever in-person verification is mandated pursuant to paragraph C, the law enforcement agency having jurisdiction shall verify the 10-year registrant's identity, have the 10-year registrant sign the verification form, take the registrant's fingerprints, complete the law enforcement portion of the verification form and immediately forward the fingerprints, photograph and form to the bureau. [2009, c. 570, §3 (NEW).]

[ 2015, c. 280, §4 (AMD) .]

4-B. Verification for person sentenced on or after January 1, 1982 and prior to September 18, 1999 who is a lifetime registrant. During the period a lifetime registrant sentenced on or after January 1, 1982 and prior to September 18, 1999 is required to register, the bureau shall require the lifetime registrant to verify registration information including domicile, residence, mailing address, place of employment and college or school being attended. Unless verifications are suspended, the bureau shall verify the registration information of a lifetime registrant in writing as provided by the bureau every 3 months after that lifetime registrant's initial registration date and once every 5 years in person. Verification of the registration information of a lifetime registrant occurs as set out in this subsection.

A. At least 10 days prior to the required verification date, the bureau shall mail a nonforwardable verification form to the last reported mailing address of the lifetime registrant. The verification form is deemed received 3 days after mailing unless returned by postal authorities. [2009, c. 570, §4 (NEW).]

B. The lifetime registrant shall mail to the bureau the completed written verification form and a current photograph every 3 months after that lifetime registrant's initial registration date within 5 days of receipt of the form, except as provided in paragraph C. [2015, c. 280, §5 (AMD).]

C. In lieu of mailing the completed verification form under paragraph B, the lifetime registrant shall take the completed verification form and a current photograph of the lifetime registrant to the law enforcement agency having jurisdiction once every 5 years on the anniversary of the lifetime registrant's initial registration or, if there is a reason to believe the lifetime registrant's appearance has changed significantly, the law enforcement agency having jurisdiction or the bureau may instruct the lifetime registrant in writing:

(1) To appear in person at the law enforcement agency having jurisdiction with a current photograph or to allow a photograph to be taken; or

(2) If authorized in writing by the law enforcement agency having jurisdiction or the bureau, to submit a new photograph without appearing in person. [2015, c. 280, §5 (AMD).]

D. Whenever in-person verification is mandated pursuant to paragraph C, the law enforcement agency having jurisdiction shall verify the lifetime registrant's identity, have the lifetime registrant sign the verification form, take the lifetime registrant's fingerprints, complete the law enforcement portion of the verification form and immediately forward the fingerprints, photograph and form to the bureau. [2009, c. 570, §4 (NEW).]

[ 2015, c. 280, §5 (AMD) .]

4-C. Verification for person sentenced in another jurisdiction before January 1, 1982 who is a lifetime registrant. During the period a lifetime registrant sentenced in another jurisdiction before January 1, 1982 is required to register, the bureau shall require the lifetime registrant to verify registration information including domicile, residence, mailing address, place of employment and college or school being attended. Unless verifications are suspended, the bureau shall verify the registration information of a lifetime registrant in writing as provided by the bureau every 3 months after that lifetime registrant's initial registration date and once every 5 years in person. Verification of the registration information of a lifetime registrant occurs as set out in this subsection.

A. At least 10 days prior to the required verification date, the bureau shall mail a nonforwardable verification form to the last reported mailing address of the lifetime registrant. The verification form is deemed received 3 days after mailing unless returned by postal authorities. [2015, c. 280, §6 (NEW).]

B. The lifetime registrant shall mail to the bureau the completed written verification form and a current photograph every 3 months after that lifetime registrant's initial registration date within 5 days of receipt of the form, except as provided in paragraph C. [2015, c. 280, §6 (NEW).]

C. In lieu of mailing the completed verification form under paragraph B, the lifetime registrant shall take the completed verification form and a current photograph of the lifetime registrant to the law enforcement agency having jurisdiction once every 5 years on the anniversary of the lifetime registrant's initial registration or, if there is a reason to believe the lifetime registrant's appearance has changed significantly, the law enforcement agency having jurisdiction or the bureau may instruct the lifetime registrant in writing:

(1) To appear in person at the law enforcement agency having jurisdiction with a current photograph or to allow a photograph to be taken; or

(2) If authorized in writing by the law enforcement agency having jurisdiction or the bureau, to submit a new photograph without appearing in person. [2015, c. 280, §6 (NEW).]

D. Whenever in-person verification is mandated pursuant to paragraph C, the law enforcement agency having jurisdiction shall verify the lifetime registrant's identity, have the lifetime registrant sign the verification form, take the lifetime registrant's fingerprints, complete the law enforcement portion of the verification form and immediately forward the fingerprints, photograph and form to the bureau. [2015, c. 280, §6 (NEW).]

[ 2015, c. 280, §6 (NEW) .]

5. Change of domicile, residence, place of employment or college or school being attended. An offender or registrant shall notify the bureau in writing of a change of residence, domicile, place of employment or college or school being attended within 5 days and shall notify the law enforcement agency having jurisdiction within 24 hours after changing that domicile, residence, place of employment or college or school being attended.

A. If the offender or registrant establishes a new domicile, residence, place of employment or college or school being attended in the State, the bureau shall notify, within 3 days, both the law enforcement agency having jurisdiction where the offender or registrant was formerly domiciled or resided or was employed or enrolled and the law enforcement agency having jurisdiction where the offender or registrant is currently domiciled, residing, employed or enrolled. [2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

B. If the offender or registrant establishes a domicile, residence, place of employment or college or school being attended in another state, the bureau shall notify, within 3 days, the law enforcement agency having jurisdiction where the offender or registrant was formerly domiciled or resided or was employed or enrolled and the law enforcement agency having jurisdiction where the offender or registrant is currently domiciled, residing, employed or enrolled. [2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

[ 2009, c. 365, Pt. B, §15 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

SECTION HISTORY

1999, c. 437, §2 (NEW). 2001, c. 439, §OOO11 (AMD). 2001, c. 553, §§5,6 (AMD). 2003, c. 371, §§8-10 (AMD). 2003, c. 711, §C21 (AMD). 2003, c. 711, §D2 (AFF). 2005, c. 423, §§14-18 (AMD). 2005, c. 683, §B28 (AMD). 2009, c. 365, Pt. B, §15 (AMD). 2009, c. 365, Pt. B, §22 (AFF). 2009, c. 570, §§2-4 (AMD). 2011, c. 420, Pt. C, §§4, 5 (AMD). 2015, c. 280, §§2-6 (AMD).



34-A §11223. Duty of person establishing domicile or residence to register

A person sentenced at any time for a military, tribal or federal offense requiring registration pursuant to the Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act, also known as the Jacob Wetterling Act, Section 170101 of the Violent Crime Control and Law Enforcement Act of 1994, Public Law 103-322, as amended; or the Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248; or in a jurisdiction other than this State who is required under that jurisdiction to register pursuant to that jurisdiction's sex offender registration statute or would have been required to register if the person had remained in the jurisdiction or, if not so required, who has been sentenced on or after January 1, 1982 for an offense that includes the essential elements of a sex offense or a sexually violent offense shall register as a 10-year registrant or lifetime registrant, whichever is applicable, within 5 days and shall notify the law enforcement agency having jurisdiction within 24 hours of establishing domicile or residence in this State. The person shall contact the bureau, which shall provide the person with the registration form and direct the person to take the form and a photograph of the person to the law enforcement agency having jurisdiction. The law enforcement agency shall supervise the completion of the form, take the person's fingerprints and immediately forward the form, photograph and fingerprints to the bureau. [2009, c. 365, Pt. B, §16 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

SECTION HISTORY

1999, c. 437, §2 (NEW). 2003, c. 371, §11 (AMD). 2003, c. 711, §C22 (AMD). 2003, c. 711, §D2 (AFF). 2005, c. 423, §19 (AMD). 2009, c. 365, Pt. B, §16 (AMD). 2009, c. 365, Pt. B, §22 (AFF).



34-A §11224. Duty of person employed or attending college or school

The following provisions govern registration duties for a person not domiciled or residing in this State but who is employed or attending college or school in this State. [2005, c. 423, §20 (RPR).]

1. Time. A person who has been sentenced at any time for a military, tribal or federal offense requiring registration pursuant to the Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act, also known as the Jacob Wetterling Act, Section 170101 of the Violent Crime Control and Law Enforcement Act of 1994, Public Law 103-322, as amended; or the Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248; or in a jurisdiction other than this State and who is required under that jurisdiction to register pursuant to that jurisdiction's sex offender registration statute or would have been required to register if the person had remained in that jurisdiction or, if not so required, who has been sentenced on or after January 1, 1982 for an offense that includes the essential elements of a sex offense or a sexually violent offense shall register as a 10-year registrant or lifetime registrant, whichever is applicable, within 5 days and shall notify the law enforcement agency having jurisdiction:

A. Within 24 hours of beginning full-time or part-time employment, with or without compensation, for more than 14 consecutive days or for an aggregate period exceeding 30 days in a calendar year in this State; or [2005, c. 423, §20 (NEW).]

B. Within 24 hours of beginning college or school on a full-time or part-time basis in this State. [2005, c. 423, §20 (NEW).]

[ 2009, c. 365, Pt. B, §17 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

2. Process for notifying bureau. The person under subsection 1 shall contact the bureau, which shall provide the person with a registration form and direct the person to take the form and a photograph of the person to the law enforcement agency having jurisdiction. The law enforcement agency shall supervise the completion of the form, take the person's fingerprints and immediately forward the form, photograph and fingerprints to the bureau.

[ 2005, c. 423, §20 (NEW) .]

SECTION HISTORY

1999, c. 437, §2 (NEW). 2003, c. 371, §11 (AMD). 2003, c. 711, §C22 (AMD). 2003, c. 711, §D2 (AFF). 2005, c. 423, §20 (RPR). 2009, c. 365, Pt. B, §17 (AMD). 2009, c. 365, Pt. B, §22 (AFF).



34-A §11225. Duration of registration (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 437, §2 (NEW). 2001, c. 439, §OOO12 (AMD). 2001, c. 553, §§7,8 (AMD). 2003, c. 711, §C23 (AMD). 2003, c. 711, §D2 (AFF). 2005, c. 423, §21 (RP).



34-A §11225-A. Duration of registration

1. Ten-year registrant convicted and sentenced in State. The following provisions apply to a 10-year registrant convicted and sentenced in this State.

A. [2009, c. 570, §5 (RP).]

B. A 10-year registrant sentenced in this State shall register for a period of 10 years. The 10-year period is calculated as follows.

(1) If the 10-year registrant was sentenced prior to September 18, 1999 to a wholly suspended sentence with probation or administrative release or to a punishment alternative not involving imprisonment, the 10-year period is treated as having begun at the time the person commenced an actual execution of the wholly suspended sentence or at the time of sentence imposition when no punishment alternative involving imprisonment was imposed, unless the court ordered a stay of execution, in which event the 10-year period is treated as having begun at the termination of the stay.

(2) If the 10-year registrant was sentenced prior to September 18, 1999 to a straight term of imprisonment or to a split sentence, the 10-year period is treated as having begun at the time of discharge or conditional release.

(3) If the 10-year registrant was committed under Title 15, section 103 prior to September 18, 1999, the 10-year period is treated as having begun at the time of discharge or conditional release under Title 15, section 104-A.

(4) If the 10-year registrant was sentenced prior to September 18, 1999 and the person's duty to register has not yet been triggered, the 10-year period commences upon registration by the person in compliance with section 11222, subsection 1-A, paragraph A, B or C.

(5) If the 10-year registrant was sentenced on or after September 18, 1999, the 10-year period commences from the date the person in fact initially registers once the legal duty to register arises under section 11222. [2015, c. 280, §7 (AMD).]

[ 2015, c. 280, §7 (AMD) .]

2. Ten-year registrant convicted and sentenced in another jurisdiction. The following provisions apply to a 10-year registrant convicted and sentenced in another jurisdiction and required to register in this State pursuant to section 11223, section 11224 or both.

A. A 10-year registrant shall register in this State for a period of 10 years if, pursuant to the other jurisdiction's sex offender registration statute, the registration period is for a period of years rather than for a lifetime. The 10-year period commences from the date the person in fact initially registers in this State once the legal duty to register arises under section 11223, section 11224 or both. However, the 10-year registrant may receive day-for-day credit for the time actually registered pursuant to the other jurisdiction's sex offender registration statutes prior to registering in this State upon applying to the bureau for credit. The bureau may grant credit if the registrant provides sufficient documentation in accordance with any rules adopted by the bureau. [2005, c. 423, §22 (NEW).]

B. A 10-year registrant shall register for a period of 10 years if registration was not required in that other jurisdiction and the person was sentenced on or after January 1, 1982 in that jurisdiction for a crime that includes the essential elements of a sex offense. The 10-year period is calculated by applying subsection 1, paragraph B, subparagraphs (1) to (4) but interpreted and applied to take into account substantially similar sentencing alternatives imposed in the other jurisdiction. [2005, c. 423, §22 (NEW).]

[ 2005, c. 423, §22 (NEW) .]

3. Lifetime registrant convicted and sentenced in this State. A lifetime registrant sentenced on or after January 1, 1982 in this State shall register for the duration of that registrant's life.

[ 2005, c. 423, §22 (NEW) .]

4. Lifetime registrant convicted and sentenced in another jurisdiction. The following provisions apply to a lifetime registrant convicted and sentenced in another jurisdiction and required to register in this State pursuant to section 11223, section 11224 or both.

A. A person shall register in this State for the duration of that person's life if, pursuant to that other jurisdiction's sex offender registration statute, the registration period is for a lifetime. [2005, c. 423, §22 (NEW).]

B. A person shall register in this State for the duration of that person's life if no registration was required in that other jurisdiction and the person was sentenced on or after January 1, 1982 in that jurisdiction for a crime that includes the essential elements of a sexually violent offense or the person has 2 or more prior convictions in that or any other jurisdiction for an offense or for an attempted offense that includes the essential elements of a sex offense or a sexually violent offense. [2005, c. 423, §22 (NEW).]

[ 2005, c. 423, §22 (NEW) .]

5. Suspending verifications. Notwithstanding subsections 1 and 3, the bureau, pursuant to any rules the bureau may adopt, may suspend the requirement that the 10-year registrant or lifetime registrant verify registration information during any period in which the 10-year registrant or lifetime registrant:

A. Leaves this State, establishes a domicile or residence in another state and remains physically absent from this State; [2015, c. 280, §8 (NEW).]

B. Is incarcerated; or [2015, c. 280, §8 (NEW).]

C. Is incapacitated or hospitalized. [2015, c. 280, §8 (NEW).]

[ 2015, c. 280, §8 (RPR) .]

6. Relief from duty to register. The following provisions apply to an offender's, a 10-year registrant's or a lifetime registrant's duty to register.

A. An offender's or a 10-year registrant's duty to register for a period of 10 years pursuant to subsection 2 is not required if the circumstances triggering the registration requirements under section 11223, section 11224 or both no longer exist. [2009, c. 365, Pt. B, §18 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

B. An offender's or a lifetime registrant's duty to register for the duration of that person's life pursuant to subsection 4 is not required if the circumstances triggering the registration requirements under section 11223, section 11224 or both no longer exist. [2009, c. 365, Pt. B, §18 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

C. If the underlying conviction in this State or in another jurisdiction that triggers the registration requirement is reversed, vacated or set aside, or if the offender or registrant is pardoned for the crime, registration is no longer required. [2009, c. 365, Pt. B, §18 (AMD); 2009, c. 365, Pt. B, §22 (AFF).]

[ 2009, c. 365, Pt. B, §18 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

SECTION HISTORY

2005, c. 423, §22 (NEW). 2009, c. 365, Pt. B, §18 (AMD). 2009, c. 365, Pt. B, §22 (AFF). 2009, c. 570, §5 (AMD). 2015, c. 280, §§7, 8 (AMD).



34-A §11226. Fee

The bureau may charge a $25 annual fee to persons required to register under this chapter. Registrants shall pay the fee at the time of initial registration and shall pay the fee on each anniversary of their initial registration. [2003, c. 711, Pt. C, §24 (AMD); 2003, c. 711, Pt. D, §2 (AFF).]

The fee must be credited to the General Fund and the Highway Fund in an amount consistent with currently budgeted appropriations and allocations. [1999, c. 437, §2 (NEW).]

SECTION HISTORY

1999, c. 437, §2 (NEW). 2003, c. 711, §C24 (AMD). 2003, c. 711, §D2 (AFF).



34-A §11227. Violation

1. Failure to comply; first offense. A person to whom this chapter applies pursuant to section 11202 who in fact fails to comply with any duty imposed under this chapter or a rule adopted pursuant to this chapter commits a Class D crime.

[ 2005, c. 423, §23 (RPR) .]

2. Failure to comply; 2nd offense. A person who has one prior conviction under this section and who in fact fails to comply with any duty imposed under this chapter or a rule adopted pursuant to this chapter commits a Class C crime.

[ 2005, c. 423, §23 (RPR) .]

3. Failure to comply; 3rd offense. A person who has 2 or more prior convictions under this section and who in fact fails to comply with any duty imposed under this chapter or a rule adopted pursuant to this chapter commits a Class B crime.

[ 2005, c. 423, §23 (RPR) .]

4. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2005, c. 423, §23 (RPR) .]

5. Prior convictions. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence.

[ 2005, c. 423, §23 (RPR) .]

6. Affirmative defense. It is an affirmative defense that the failure to comply with a duty imposed under this chapter or a rule adopted pursuant to this chapter resulted from just cause.

[ 2009, c. 365, Pt. B, §19 (AMD); 2009, c. 365, Pt. B, §22 (AFF) .]

7. Permissible inference. Proof that the name and date of birth of the person charged with a violation of this section are the same as those of a person who has been convicted of an offense requiring registration pursuant to this chapter gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person charged with a violation of this section is the same person as that person convicted of the offense requiring registration.

[ 2009, c. 365, Pt. B, §20 (NEW); 2009, c. 365, Pt. B, §22 (AFF) .]

SECTION HISTORY

1999, c. 437, §2 (NEW). 2001, c. 439, §OOO13 (AMD). 2001, c. 553, §9 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §S1 (RPR). 2003, c. 711, §C25 (AMD). 2003, c. 711, §D2 (AFF). 2005, c. 423, §23 (RPR). 2009, c. 365, Pt. B, §§19, 20 (AMD). 2009, c. 365, Pt. B, §22 (AFF).



34-A §11228. Certification by record custodian

1. Certificate admissible. Notwithstanding any other law or rule of evidence, a certificate by the custodian of the records of the bureau, when signed and sworn to by that custodian, or the custodian's designee, is admissible in a judicial or administrative proceeding as prima facie evidence of any fact stated in the certificate or in any documents attached to the certificate.

[ 2015, c. 280, §9 (NEW) .]

2. Qualified witness. With 10 days' written notice to the prosecution, the defendant may request that a qualified witness testify to the matters of which the certificate under subsection 1 constitutes prima facie evidence. The notice must specify those matters concerning which the defendant requests testimony. The certificate is not prima facie evidence in those matters.

[ 2015, c. 280, §9 (NEW) .]

SECTION HISTORY

2003, c. 371, §12 (NEW). 2009, c. 365, Pt. B, §21 (AMD). 2009, c. 365, Pt. B, §22 (AFF). 2015, c. 280, §9 (RPR).






Subchapter 3: NOTIFICATION

34-A §11251. Notification (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 437, §2 (NEW). 2001, c. 439, §OOO14 (RP).



34-A §11252. Immunity from liability

Neither the failure to perform the requirements of this chapter nor compliance with this chapter subjects any state, municipal or county official or employee to liability in a civil action. The immunity provided under this section applies to the release of relevant information to other officials or employees or to the general public. [1999, c. 437, §2 (NEW).]

SECTION HISTORY

1999, c. 437, §2 (NEW).



34-A §11253. Risk assessment

The department shall establish and apply a risk assessment instrument to each registrant under its jurisdiction for the purpose of notification to law enforcement agencies and to the public. [2003, c. 711, Pt. C, §26 (AMD); 2003, c. 711, Pt. D, §2 (AFF).]

SECTION HISTORY

2001, c. 439, §OOO15 (NEW). 2003, c. 711, §C26 (AMD). 2003, c. 711, §D2 (AFF).



34-A §11254. Mandatory notification of conditional release or discharge of registrants

The department, county jails, state mental health institutes and the Department of Public Safety, State Bureau of Identification are governed by the following notice provisions when a registrant is conditionally released or discharged. [2003, c. 711, Pt. C, §27 (AMD); 2003, c. 711, Pt. D, §2 (AFF).]

1. Duties. The department, a county jail or a state mental health institute shall give the Department of Public Safety, State Bureau of Identification notice of the following:

A. The address where the registrant will be domiciled and reside; [2003, c. 711, Pt. C, §27 (AMD); 2003, c. 711, Pt. D, §2 (AFF).]

B. The address where the registrant will work and attend college or school, if applicable; [2003, c. 711, Pt. C, §27 (AMD); 2003, c. 711, Pt. D, §2 (AFF).]

C. The geographic area to which a registrant's conditional release is limited, if any; and [2003, c. 711, Pt. C, §27 (AMD); 2003, c. 711, Pt. D, §2 (AFF).]

D. The status of the registrant when released as determined by the risk assessment instrument, the registrant's risk assessment score, a copy of the risk assessment instrument and applicable contact standards for the registrant. [2003, c. 711, Pt. C, §27 (AMD); 2003, c. 711, Pt. D, §2 (AFF).]

[ 2003, c. 711, Pt. C, §27 (AMD); 2003, c. 711, Pt. D, §2 (AFF) .]

2. Duties of the Department of Public Safety, State Bureau of Identification. Upon receipt of the information concerning the conditional release or discharge of a registrant pursuant to subsection 1, the Department of Public Safety, State Bureau of Identification shall forward the information in subsection 1 to all law enforcement agencies that have jurisdiction in those areas where the registrant may be domiciled, reside, work or attend college or school.

[ 2003, c. 711, Pt. C, §27 (AMD); 2003, c. 711, Pt. D, §2 (AFF) .]

SECTION HISTORY

2001, c. 439, §OOO15 (NEW). 2003, c. 371, §13 (AMD). 2003, c. 711, §C27 (AMD). 2003, c. 711, §D2 (AFF).



34-A §11255. Public notification

1. Department. Upon the conditional release or discharge of a registrant from a state correctional institution, the department shall give notice of the information under section 11254, subsection 1 to members of the public the department determines appropriate to ensure public safety.

[ 2003, c. 711, Pt. C, §28 (AMD); 2003, c. 711, Pt. D, §2 (AFF) .]

2. Law enforcement agencies. Upon receipt of the information concerning the conditional release or discharge of a registrant pursuant to section 11254, subsection 2, a law enforcement agency shall notify members of a municipality that the law enforcement agency determines appropriate to ensure public safety.

[ 2003, c. 711, Pt. C, §28 (AMD); 2003, c. 711, Pt. D, §2 (AFF) .]

SECTION HISTORY

2001, c. 439, §OOO15 (NEW). 2003, c. 711, §C28 (AMD). 2003, c. 711, §D2 (AFF).



34-A §11256. Risk assessment assistance

Upon request, the department shall provide to law enforcement agencies technical assistance concerning risk assessment for purposes of notification to the public of a registrant's conditional release or discharge. [2003, c. 711, Pt. C, §28 (AMD); 2003, c. 711, Pt. D, §2 (AFF).]

SECTION HISTORY

2001, c. 439, §OOO15 (NEW). 2003, c. 711, §C28 (AMD). 2003, c. 711, §D2 (AFF).









Chapter 17: SEX OFFENDER REGISTRATION AND NOTIFICATION ACT OF 2013

Subchapter 1: GENERAL PROVISIONS

34-A §11271. Short title

This chapter may be known and cited as "the Sex Offender Registration and Notification Act of 2013." The purpose of this chapter is to protect the public from potentially dangerous registrants and offenders by enhancing access to information concerning those registrants and offenders. [2011, c. 663, §3 (NEW).]

SECTION HISTORY

2011, c. 663, §3 (NEW).



34-A §11272. Application

This chapter applies to: [2011, c. 663, §3 (NEW).]

1. Maine. A person who commits criminal conduct and is sentenced in this State on or after January 1, 2013 as an adult or as a juvenile sentenced as an adult for that criminal conduct and that criminal conduct is a Tier I offense, Tier II offense or Tier III offense; and

[ 2011, c. 663, §3 (NEW) .]

2. Other jurisdictions. A person who commits criminal conduct and is sentenced in another jurisdiction for that criminal conduct on or after January 1, 2013 as an adult or as a juvenile sentenced as an adult:

A. For an offense that requires registration in the jurisdiction of conviction pursuant to that jurisdiction's sex offender registration laws or that would have required registration had the person remained there; [2011, c. 663, §3 (NEW).]

B. For an offense that contains the essential elements of a Tier I offense, Tier II offense or Tier III offense; or [2011, c. 663, §3 (NEW).]

C. For a military, tribal or federal offense requiring registration pursuant to:

(1) The federal Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act, also known as the Jacob Wetterling Act, Section 170101 of the federal Violent Crime Control and Law Enforcement Act of 1994, Public Law 103-322, as amended; or

(2) The federal Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248, 42 United States Code, Chapter 151. [2011, c. 663, §3 (NEW).]

[ 2011, c. 663, §3 (NEW) .]

SECTION HISTORY

2011, c. 663, §3 (NEW).



34-A §11273. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 663, §3 (NEW).]

1. Another state. "Another state" means each of the several states except Maine, and includes the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa and the Northern Mariana Islands.

[ 2011, c. 663, §3 (NEW) .]

2. Bureau. "Bureau" means the Department of Public Safety, Bureau of State Police, State Bureau of Identification.

[ 2011, c. 663, §3 (NEW) .]

3. Conditional release. "Conditional release" means supervised release of a registrant or an offender from institutional confinement for placement on probation, parole, supervised release for sex offenders, supervised community confinement, home release monitoring or release under Title 15, section 104-A or Title 17-A, chapter 54-G.

[ 2013, c. 133, §33 (AMD) .]

4. Discharge. "Discharge" means unconditional release and discharge of a registrant from institutional confinement upon the expiration of a sentence or upon discharge under Title 15, section 104-A.

[ 2011, c. 663, §3 (NEW) .]

5. Domicile. "Domicile" means the place where a person has that person's established, fixed, permanent or ordinary dwelling place or legal residence to which, whenever the person is absent, the person has the intention of returning. A person may have more than one residence but only one domicile.

[ 2011, c. 663, §3 (NEW) .]

6. FBI. "FBI" means the Federal Bureau of Investigation.

[ 2011, c. 663, §3 (NEW) .]

7. Jurisdiction. "Jurisdiction" means the Federal Government, including the military, this State, another state or a tribe.

[ 2011, c. 663, §3 (NEW) .]

8. Law enforcement agency having jurisdiction. "Law enforcement agency having jurisdiction" means the chief of police in the municipality where a registrant or an offender expects to be or is domiciled. If the municipality does not have a chief of police, "law enforcement agency having jurisdiction" means the sheriff of the county where the municipality is located. "Law enforcement agency having jurisdiction" also means the sheriff of the county in an unorganized territory.

[ 2011, c. 663, §3 (NEW) .]

9. Motor vehicle. "Motor vehicle" means a vehicle that is required to be registered pursuant to Title 29-A, section 351.

[ 2011, c. 663, §3 (NEW) .]

10. Offender. "Offender" means a person to whom this chapter applies pursuant to section 11272.

[ 2011, c. 663, §3 (NEW) .]

11. Registrant. "Registrant" means a Tier I registrant, Tier II registrant or Tier III registrant.

[ 2011, c. 663, §3 (NEW) .]

12. Residence. "Residence" means that place or those places, other than a domicile, in which a person may spend time living, residing or dwelling. Proof that an offender has lived in the State for 14 days continuously or an aggregate of 30 days within a period of one year gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person has established a residence for the purposes of registration requirements imposed by this chapter.

[ 2011, c. 663, §3 (NEW) .]

13. Sentence. "Sentence," in addition to any punishment alternatives, includes an involuntary commitment under Title 15, section 103, or similar statute from another jurisdiction, following a verdict of not criminally responsible by reason of insanity or similar verdict in another jurisdiction.

[ 2011, c. 663, §3 (NEW) .]

14. Tier I offense. "Tier I offense" means a conviction for a Class E or Class D crime under the following or for an attempt, solicitation or conspiracy to commit a Class E, Class D or Class C crime under the following if the victim was less than 18 years of age at the time of the criminal conduct unless otherwise specified:

A. Title 17-A, chapter 11 including the following:

(1) Title 17-A, section 255-A, subsection 1, paragraph C, regardless of the age of the victim;

(2) Title 17-A, section 255-A, subsection 1, paragraph F-2, regardless of the age of the victim;

(3) Title 17-A, section 255-A, subsection 1, paragraph G, regardless of the age of the victim;

(4) Title 17-A, section 255-A, subsection 1, paragraph Q, regardless of the age of the victim;

(5) Title 17-A, section 255-A, subsection 1, paragraph W, regardless of the age of the victim; and

(6) Title 17-A, section 255-A, subsection 1, paragraph X, regardless of the age of the victim; [2011, c. 663, §3 (NEW).]

B. Title 17-A, chapter 12; [2011, c. 663, §3 (NEW).]

C. Title 17-A, section 511, subsection 1, paragraph D, regardless of the age of the victim; [2011, c. 663, §3 (NEW).]

D. Title 17-A, section 556, subsection 1, paragraph A, regardless of the age of the victim; [2011, c. 663, §3 (NEW).]

E. Title 17-A, section 855, subsection 1, paragraph A; and [2011, c. 663, §3 (NEW).]

F. A military, tribal or federal offense requiring registration pursuant to the federal Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248, 42 United States Code, Chapter 151. [2011, c. 663, §3 (NEW).]

If, pursuant to another jurisdiction's sex offender registration statute, the registration period is a period of up to 10 years or if the sex offender was not required to register in that other jurisdiction but the crime includes the essential elements of an offense included in this subsection, the crime is a Tier I offense.

"Tier I offense" does not include unlawful sexual contact under Title 17-A, section 255-A, subsection 1, paragraph U or unlawful sexual touching under Title 17-A, section 260.

[ 2011, c. 663, §3 (NEW) .]

15. Tier II offense. "Tier II offense" means a conviction for a Class C crime under the following, or for an attempt, solicitation or conspiracy to commit a Class B crime under the following, if the victim was less than 18 years of age at the time of the criminal conduct unless otherwise specified:

A. Title 17-A, chapter 11 including the following:

(1) Title 17-A, section 253, subsection 2, paragraph J, regardless of the age of the victim;

(2) Title 17-A, section 253, subsection 2, paragraph K, regardless of the age of the victim;

(3) Title 17-A, section 253, subsection 2, paragraph L, regardless of the age of the victim;

(4) Title 17-A, section 255-A, subsection 1, paragraph J, regardless of the age of the victim;

(5) Title 17-A, section 255-A, subsection 1, paragraph R-1, regardless of the age of the victim;

(6) Title 17-A, section 255-A, subsection 1, paragraph R-2, regardless of the age of the victim; and

(7) Title 17-A, section 258, subsection 1-A, if the victim had not attained 12 years of age; [2015, c. 280, §10 (AMD).]

B. Title 17-A, chapter 12; [2011, c. 663, §3 (NEW).]

C. Title 17-A, section 855, subsection 1, paragraph B; and [2011, c. 663, §3 (NEW).]

D. A military, tribal or federal offense requiring registration pursuant to the federal Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248, 42 United States Code, Chapter 151. [2011, c. 663, §3 (NEW).]

If, pursuant to another jurisdiction's sex offender registration statute, the registration period is a period of more than 10 years but less than 26 years or if the sex offender was not required to register in that other jurisdiction but the crime includes the essential elements of an offense included in this subsection, the crime is a Tier II offense.

"Tier II offense" does not include unlawful sexual contact under Title 17-A, section 255-A, subsection 1, paragraph V or unlawful sexual touching under Title 17-A, section 260.

[ 2015, c. 280, §10 (AMD) .]

16. Tier III offense. "Tier III offense" means a conviction for a Class B or Class A crime under the following or for an attempt, solicitation or conspiracy to commit a Class A crime under the following:

A. Title 17-A, chapter 11; [2011, c. 663, §3 (NEW).]

B. Title 17-A, chapter 12; [2011, c. 663, §3 (NEW).]

C. Title 17-A, section 301, subsection 1, paragraph A, subparagraph (3); [2011, c. 663, §3 (NEW).]

D. Title 17-A, section 852, subsection 1; [2015, c. 280, §11 (AMD).]

E. A military, tribal or federal offense requiring registration pursuant to the federal Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248, 42 United States Code, Chapter 151; and [2015, c. 280, §11 (AMD).]

F. Title 17-A, section 556, subsection 1, paragraph B, regardless of the age of the victim. [2015, c. 280, §12 (NEW).]

If, pursuant to another jurisdiction's sex offender registration statute, the registration period is a period of more than 25 years or if the sex offender was not required to register in that other jurisdiction but the crime includes the essential elements of an offense included in this subsection, the crime is a Tier III offense.

[ 2015, c. 280, §§11, 12 (AMD) .]

17. Tier I registrant. "Tier I registrant" means a person who is an adult convicted and sentenced or a juvenile convicted and sentenced as an adult for a Tier I offense.

[ 2011, c. 663, §3 (NEW) .]

18. Tier II registrant. "Tier II registrant" means a person who is an adult convicted and sentenced or a juvenile convicted and sentenced as an adult for a Tier II offense.

[ 2011, c. 663, §3 (NEW) .]

19. Tier III registrant. "Tier III registrant" means a person who is an adult convicted and sentenced or a juvenile convicted and sentenced as an adult for a Tier III offense or as provided for under section 11285, subsection 7.

[ 2011, c. 663, §3 (NEW) .]

20. Tribe. "Tribe" means the Passamaquoddy Tribe, the Penobscot Nation or the Houlton Band of Maliseet Indians.

[ 2011, c. 663, §3 (NEW) .]

SECTION HISTORY

2011, c. 663, §3 (NEW). 2013, c. 133, §33 (AMD). 2015, c. 280, §§10-12 (AMD).



34-A §11274. Rulemaking

The bureau may adopt rules necessary to implement this chapter. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A. [2011, c. 663, §3 (NEW).]

SECTION HISTORY

2011, c. 663, §3 (NEW).






Subchapter 2: SEX OFFENDER REGISTRATION

34-A §11281. Maintenance of sex offender registry

1. Maintenance of registry. The bureau shall establish and maintain a registry of persons required to register pursuant to this subchapter, referred to in this section as "the registry." After initial registration, the registry must include the following information on each registrant:

A. The registrant's name, aliases, date of birth, sex, race, height, weight, eye color, land line and cellular telephone numbers, Internet identifiers, mailing address and physical location of expected domicile and residence. For purposes of this paragraph, "Internet identifiers" means e-mail addresses and other designations used for self-identification or routing in Internet communication or posting; [2011, c. 663, §3 (NEW).]

B. Place of employment and college or school being attended, if applicable, and the corresponding mailing address and physical location; [2011, c. 663, §3 (NEW).]

C. Offense history; [2011, c. 663, §3 (NEW).]

D. A current photograph and set of fingerprints; [2011, c. 663, §3 (NEW).]

E. A description of the offense for which the registrant was convicted, the date of conviction and the sentence imposed; [2011, c. 663, §3 (NEW).]

F. Whether the registrant is a Tier I registrant, Tier II registrant or Tier III registrant; [2011, c. 663, §3 (NEW).]

G. A copy of any driver's license information and copy of the driver's license; [2011, c. 663, §3 (NEW).]

H. A copy of any professional license; [2011, c. 663, §3 (NEW).]

I. Passport and immigration documents and social security number; [2011, c. 663, §3 (NEW).]

J. Temporary lodging and dates of travel; [2011, c. 663, §3 (NEW).]

K. Information about motor vehicles owned, leased or used and registration and location of those motor vehicles. For purposes of this paragraph, "lease" means a transfer of the right to possession and use of a motor vehicle for a term of 30 days or more in return for consideration; and [2011, c. 663, §3 (NEW).]

L. Any other information the bureau determines important. [2011, c. 663, §3 (NEW).]

[ 2015, c. 280, §13 (AMD) .]

2. National or regional registry. The bureau is authorized to make the registry available to and accept files from a national or regional registry of registrants for the purpose of sharing information.

[ 2011, c. 663, §3 (NEW) .]

3. Registration form. The bureau shall develop a standardized registration form to be made available to the appropriate reporting authorities and persons required to register.

[ 2011, c. 663, §3 (NEW) .]

4. Verification form. The bureau shall develop and mail a nonforwardable verification form to the last reported mailing address of each person required to meet the verification requirements of this chapter.

[ 2011, c. 663, §3 (NEW) .]

5. Distribution of information to department and law enforcement agencies. The bureau shall distribute information described in subsection 1 to the department and law enforcement agencies having jurisdiction over the mailing address and physical location of the registrant's domicile, residence, place of employment and college or school being attended, if applicable.

[ 2011, c. 663, §3 (NEW) .]

6. Criminal justice agency access to information. The bureau shall provide access to the information described in subsection 1 to criminal justice agencies. For purposes of this subsection, "criminal justice agency" has the same meaning as in Title 16, section 703, subsection 4.

[ 2013, c. 267, Pt. B, §30 (AMD) .]

7. Public access to registrant information. After initial registration, the bureau shall provide information to the public as follows.

A. The bureau shall post on the Internet for public inspection the following information concerning a registrant who is a Tier I registrant, Tier II registrant or Tier III registrant:

(1) The registrant's name, aliases and date of birth and a current photograph;

(2) The registrant's city or town of domicile and residence;

(3) The registrant's place of employment and college or school being attended, if applicable, and the corresponding mailing address and physical location;

(4) The statutory citation and name of the offense for which the registrant was convicted;

(5) Whether the registrant is a Tier I registrant, a Tier II registrant or a Tier III registrant;

(6) Verification requirements and date of last verification; and

(7) The registrant's address and its location on a map. [2011, c. 663, §3 (NEW).]

B. The bureau shall establish an e-mail notification system to alert a member of the public who has subscribed annually to the e-mail notification system when a registrant moves into the subscriber's geographic area. [2011, c. 663, §3 (NEW).]

C. Upon receiving a written request that includes the name and date of birth of a registrant, the bureau shall provide the following information concerning a registrant to the requestor:

(1) The registrant's name, aliases, date of birth, sex, race, height, weight, eye color, mailing address and physical location of domicile and residence;

(2) The registrant's place of employment and college or school being attended, if applicable, and the corresponding mailing address and physical location;

(3) A description of the offense for which the registrant was convicted, the date of conviction and the sentence imposed; and

(4) The registrant's photograph. [2011, c. 663, §3 (NEW).]

[ 2015, c. 280, §14 (AMD) .]

8. Registrant access to information. The bureau shall provide all information described in subsection 1 to a registrant who requests that person's own information.

[ 2011, c. 663, §3 (NEW) .]

9. Registry information. Registry information created, collected or maintained by the bureau, including, but not limited to, information relating to the identity of persons accessing the registry, is confidential except information provided to the public pursuant to subsection 7.

[ 2011, c. 663, §3 (NEW) .]

10. Maintenance by bureau. Only the bureau is authorized to maintain a sex offender registry on the Internet for purposes of public access.

[ 2011, c. 663, §3 (NEW) .]

11. Law enforcement agency website. Notwithstanding subsection 10, a law enforcement agency may maintain its own sex offender website and may make that information available for use by the public if:

A. A notice is prominently posted on the website that expressly states that the website is not the official state sex offender registry under subsection 7, paragraph A and that the law enforcement agency posting the website is solely responsible for the website's content; [2011, c. 663, §3 (NEW).]

B. The website provides a link to the bureau's Internet sex offender registry under subsection 7, paragraph A; [2011, c. 663, §3 (NEW).]

C. The website contains information regarding only registrants who are domiciled, reside, attend college or school or work within the posting law enforcement agency's jurisdiction; and [2011, c. 663, §3 (NEW).]

D. The information on the website is updated by the law enforcement agency as frequently as available resources permit, but no less often than every 7 days. The law enforcement agency shall also prominently post on the website the date and time of the most recent update to the website. [2011, c. 663, §3 (NEW).]

[ 2011, c. 663, §3 (NEW) .]

12. Access to registrant information existing in electronic form restricted. Notwithstanding Title 1, chapter 13:

A. The bureau may not disseminate in electronic form information about a registrant that is created, collected or maintained in electronic form by or for the bureau, except for the information provided pursuant to subsection 2 and made available to the public through the bureau's website pursuant to subsection 7, paragraph A and made available to the Background Check Center established pursuant to Title 22, chapter 1691; and [2015, c. 299, §27 (AMD).]

B. Except for information made available to the public through a website maintained by a law enforcement agency pursuant to subsection 11, a law enforcement agency may not disseminate in electronic form information about a registrant that is collected or maintained in electronic form by or for that law enforcement agency. [2011, c. 663, §3 (NEW).]

[ 2015, c. 299, §27 (AMD) .]

SECTION HISTORY

2011, c. 663, §3 (NEW). 2013, c. 267, Pt. B, §30 (AMD). 2015, c. 280, §§13, 14 (AMD). 2015, c. 299, §27 (AMD).



34-A §11282. Duty of offender to register

1. Notification by court, department, bureau or law enforcement agency. An offender has a duty to register under this chapter after notification has been given to the offender by a court of jurisdiction, the department, the bureau or a law enforcement agency. The court shall notify the offender at the time of sentence of the duty to register pursuant to this chapter. Notification of the duty to register under this chapter also may be given to the offender at any time after the imposition of sentence.

At any time, the bureau may correct the term of a registration erroneously assigned to an offender or registrant. In such instances, the bureau shall notify the offender or registrant, the district attorney and the court in the jurisdiction where the conviction occurred and the law enforcement agency having jurisdiction where the offender or registrant is domiciled, resides, is employed or attends college or school, if applicable.

[ 2011, c. 663, §3 (NEW) .]

2. When duty to register must be exercised. Following notification by a court, the department, the bureau or a law enforcement agency under subsection 1, an offender shall register as follows.

A. If the offender is sentenced to a wholly suspended sentence with probation or administrative release, or to a punishment alternative not involving imprisonment, the duty to register is triggered at the time the person commences in actual execution of the wholly suspended sentence or at the time of sentence imposition when no punishment alternative involving imprisonment is imposed, unless the court orders a stay of execution, in which event the duty is triggered by the termination of the stay. [2011, c. 663, §3 (NEW).]

B. If the offender is sentenced to a straight term of imprisonment or to a split sentence, the duty to register is triggered by discharge or conditional release. [2011, c. 663, §3 (NEW).]

C. If the offender is committed under Title 15, section 103, the duty to register is triggered by discharge or conditional release under Title 15, section 104-A. [2011, c. 663, §3 (NEW).]

D. If the events stated in paragraphs A to C have passed, an offender must register within 3 days after having received notice of that duty from a court, the department, the bureau or a law enforcement agency. [2011, c. 663, §3 (NEW).]

E. Proof that the name and date of birth of the person notified of the duty to register pursuant to this chapter are the same as those of a person who has been found not guilty by reason of insanity or convicted of an offense requiring registration pursuant to this chapter gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person notified of the duty to register is the same person as that person convicted of the offense requiring registration. [2011, c. 663, §3 (NEW).]

[ 2011, c. 663, §3 (NEW) .]

3. Duty to notify law enforcement agency. An offender shall notify the law enforcement agency having jurisdiction in those areas where the offender is domiciled, resides, works or attends school within 24 hours of becoming a domiciliary or a resident or beginning work or attending school. If the location is a municipality with an organized municipal police department, the law enforcement agency having jurisdiction is the municipal police department. If the location is a school having an organized police department, the law enforcement agency having jurisdiction is the campus police department. If the location is neither a municipality nor a school with an organized police department, the law enforcement agency having jurisdiction is the sheriff's department.

[ 2011, c. 663, §3 (NEW) .]

4. Responsibility of ensuring initial registration. The department, the county jail or the state mental health institute that has custody of an offender shall inform the offender, prior to discharge or conditional release, of the duty to register. If an offender does not serve a period of institutional confinement, the court shall inform the offender at the time of sentencing of the duty to register. The department, county jail, state mental health institute or court shall:

A. Inform the offender of the duty to register and obtain the information required for the initial registration; [2011, c. 663, §3 (NEW).]

B. Inform the offender of the requirement to notify the law enforcement agency having jurisdiction pursuant to subsection 3; [2011, c. 663, §3 (NEW).]

C. Inform the offender that if the offender changes domicile or changes residence, place of employment or college or school being attended, the offender shall give the new address to the bureau in writing within 3 days and shall notify the law enforcement agency having jurisdiction within 24 hours; [2011, c. 663, §3 (NEW).]

D. Inform the offender that if that offender changes domicile to another jurisdiction, the offender shall register the new address with the bureau and if the new jurisdiction has a registration requirement, the offender shall register with a designated law enforcement agency in the new state not later than 3 days after establishing domicile in the new state; [2011, c. 663, §3 (NEW).]

E. Inform the offender that if that offender has part-time or full-time employment in another state, with or without compensation, for more than 14 consecutive days or for an aggregate period exceeding 30 days in a calendar year or if that offender enrolls in any type of school in another state on a part-time or full-time basis, the offender shall give the bureau the offender's place of employment or school to be attended in writing within 3 days after beginning work or attending school and if the other state has a registration requirement, shall register with the designated law enforcement agency in the other state; [2011, c. 663, §3 (NEW).]

F. Obtain fingerprints and a current photograph of the offender. The court may order the offender to submit to the taking of fingerprints and a photograph at a specified law enforcement agency within 3 days if the fingerprints and photograph have not already been obtained in connection with the offense that necessitates registration; and [2011, c. 663, §3 (NEW).]

G. Enforce the requirement that the offender read and sign a form provided by the bureau that states that the duty of the offender to register under this section has been explained. [2011, c. 663, §3 (NEW).]

[ 2011, c. 663, §3 (NEW) .]

5. Transfer of initial registration information to bureau and FBI. The department, county jail, state mental health institute or court within 3 days of receipt of the information described in subsection 4 shall forward the information to the bureau. If the court orders the offender to submit to the taking of fingerprints and a photograph at a specified law enforcement agency, the law enforcement agency shall submit the fingerprints and photograph to the bureau within 3 days. The bureau shall immediately enter the information into the registration system, notify the law enforcement agencies having jurisdiction where the offender expects to be domiciled and reside and transmit the information to the FBI for inclusion in the national FBI sex offender database.

[ 2011, c. 663, §3 (NEW) .]

6. Verification. During the period a registrant is required to register, the bureau shall require the registrant to verify all registration information unless verifications are suspended. The following provisions govern the verification of registration information.

A. At least 10 days prior to the required verification date, the bureau shall mail a nonforwardable verification form to the last reported mailing address of the registrant. The verification form is deemed received 3 days after mailing unless returned by postal authorities. [2011, c. 663, §3 (NEW).]

B. The registrant shall bring the completed verification form and a current photograph of the registrant to the law enforcement agency having jurisdiction within 5 days of receipt of the form. [2011, c. 663, §3 (NEW).]

C. The law enforcement agency having jurisdiction shall verify the registrant's identity, have the registrant sign the verification form, take the registrant's fingerprints, complete the law enforcement portion of the verification form and immediately forward the fingerprints, photograph and form to the bureau. [2011, c. 663, §3 (NEW).]

[ 2015, c. 280, §15 (AMD) .]

7. Frequency of verification. The frequency of in-person verification of registration information is dependent upon the registrant's tier classification as follows.

A. A Tier III registrant shall register for the duration of the registrant's life and shall verify registration information every 3 months after the registrant's initial registration date. [2015, c. 280, §16 (AMD).]

B. A Tier II registrant shall register for 25 years and shall verify registration information every 6 months after the registrant's initial registration date. [2015, c. 280, §16 (AMD).]

C. A Tier I registrant shall register for 10 years and shall verify registration information annually after the registrant's initial registration date. [2011, c. 663, §3 (NEW).]

[ 2015, c. 280, §16 (AMD) .]

8. Change of domicile, residence, place of employment or college or school being attended. An offender or registrant shall notify the bureau in writing of a change of residence, domicile, place of employment or college or school being attended within 3 days and shall notify the law enforcement agency having jurisdiction within 24 hours after changing that domicile, residence, place of employment or college or school being attended.

A. If the offender or registrant establishes a new domicile, residence, place of employment or college or school being attended in the State, the bureau shall notify, within 3 days, both the law enforcement agency having jurisdiction where the offender or registrant was formerly domiciled or resided or was employed or enrolled and the law enforcement agency having jurisdiction where the offender or registrant is currently domiciled, residing, employed or enrolled. [2011, c. 663, §3 (NEW).]

B. If the offender or registrant establishes a domicile, residence, place of employment or college or school being attended in another state, the bureau shall notify, within 3 days, the law enforcement agency having jurisdiction where the offender or registrant was formerly domiciled or resided or was employed or enrolled and the law enforcement agency having jurisdiction where the offender or registrant is currently domiciled, residing, employed or enrolled. [2011, c. 663, §3 (NEW).]

[ 2011, c. 663, §3 (NEW) .]

SECTION HISTORY

2011, c. 663, §3 (NEW). 2015, c. 280, §§15, 16 (AMD).



34-A §11283. Duty of person establishing domicile or residence in this State to register

A person who has been sentenced for a military, tribal or federal offense requiring registration pursuant to the federal Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248, 42 United States Code, Chapter 151 or in a jurisdiction other than this State who is required under that jurisdiction to register pursuant to that jurisdiction's sex offender registration statute or would have been required to register if the person had remained in the jurisdiction or, if not so required, who has been sentenced for an offense that includes the essential elements of a Tier I, Tier II or Tier III offense shall register as a Tier I registrant, a Tier II registrant or a Tier III registrant, whichever is applicable, within 3 days and shall notify the law enforcement agency having jurisdiction within 24 hours of establishing domicile or residence in this State. The person shall contact the bureau, which shall provide the person with the registration form and direct the person to take the form and a current photograph of the person to the law enforcement agency having jurisdiction. The law enforcement agency shall supervise the completion of the form, take the person's fingerprints and immediately forward the form, photograph and fingerprints to the bureau. [2011, c. 663, §3 (NEW).]

SECTION HISTORY

2011, c. 663, §3 (NEW).



34-A §11284. Duty of person employed or attending college or school in this State to register

The following provisions govern registration duties for a person not domiciled or residing in this State but who is employed or attending college or school in this State. [2011, c. 663, §3 (NEW).]

1. Time. A person who has been sentenced for a military, tribal or federal offense requiring registration pursuant to the federal Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248, 42 United States Code, Chapter 151 or in a jurisdiction other than this State and who is required under that jurisdiction to register pursuant to that jurisdiction's sex offender registration statute or would have been required to register if the person had remained in that jurisdiction or, if not so required, who has been sentenced for an offense that includes the essential elements of a Tier I, Tier II or Tier III offense shall register as a Tier I registrant, a Tier II registrant or a Tier III registrant, whichever is applicable, within 3 days and shall notify the law enforcement agency having jurisdiction:

A. Within 24 hours of beginning full-time or part-time employment, with or without compensation, for more than 14 consecutive days or for an aggregate period exceeding 30 days in a calendar year in this State; or [2011, c. 663, §3 (NEW).]

B. Within 24 hours of beginning college or school on a full-time or part-time basis in this State. [2011, c. 663, §3 (NEW).]

[ 2011, c. 663, §3 (NEW) .]

2. Process for notifying bureau. The person under subsection 1 shall contact the bureau, which shall provide the person with a registration form and direct the person to take the form and a current photograph of the person to the law enforcement agency having jurisdiction. The law enforcement agency shall supervise the completion of the form, take the person's fingerprints and immediately forward the form, photograph and fingerprints to the bureau.

[ 2011, c. 663, §3 (NEW) .]

SECTION HISTORY

2011, c. 663, §3 (NEW).



34-A §11285. Duration of registration

The following provisions govern the duration of registration. [2011, c. 663, §3 (NEW).]

1. Offender convicted and sentenced in State for Tier I offense. An offender convicted and sentenced in this State for a Tier I offense shall register for a period of 10 years. The 10-year period commences from the date the person in fact initially registers once the legal duty arises under section 11282, subsection 2.

[ 2011, c. 663, §3 (NEW) .]

2. Offender convicted and sentenced in another jurisdiction for Tier I offense. An offender convicted and sentenced in another jurisdiction and required to register in this State pursuant to section 11283 or 11284 shall register for a period of 10 years or as provided in subsection 7. The following provisions apply.

A. A Tier I registrant shall register in this State for a period of 10 years if, pursuant to the other jurisdiction's sex offender registration statute, the registration period is for a period of no more than 10 years. The 10-year period commences from the date the person in fact initially registers in this State once the legal duty to register arises under section 11283 or 11284. However, the Tier I registrant may receive day-for-day credit for the time actually registered pursuant to the other jurisdiction's sex offender registration statute prior to registering in this State upon applying to the bureau for credit. The bureau may grant credit if the registrant provides sufficient documentation in accordance with any rules adopted by the bureau. [2011, c. 663, §3 (NEW).]

B. A Tier I registrant shall register for a period of 10 years if registration was not required in that other jurisdiction and the person has been sentenced in that jurisdiction for a crime that includes the essential elements of a Tier I offense. The 10-year period commences from the date the person in fact initially registers in this State once the legal duty to register arises under section 11283 or 11284. However, the Tier I registrant may receive day-for-day credit from the time of sentencing in the other jurisdiction to when the offender in fact initially registers in this State once the legal duty to register arises under section 11283 or 11284 and upon applying to the bureau for credit. The bureau may grant credit if the registrant provides sufficient documentation in accordance with any rules adopted by the bureau. [2011, c. 663, §3 (NEW).]

[ 2011, c. 663, §3 (NEW) .]

3. Offender convicted and sentenced in State for Tier II offense. An offender convicted and sentenced in this State for a Tier II offense shall register for a period of 25 years. The 25-year period commences from the date the person in fact initially registers once the legal duty arises under section 11282, subsection 2.

[ 2011, c. 663, §3 (NEW) .]

4. Offender convicted and sentenced in another jurisdiction for Tier II offense. An offender convicted and sentenced in another jurisdiction and required to register in this State pursuant to section 11283 or 11284 shall register for a period of 25 years. The following provisions apply.

A. A Tier II registrant shall register in this State for a period of 25 years if, pursuant to the other jurisdiction's sex offender registration statute, the registration period is for a period of more than 10 years and no more than 25 years. The 25-year period commences from the date the person in fact initially registers in this State once the legal duty to register arises under section 11283 or 11284. However, the Tier II registrant may receive day-for-day credit for the time actually registered pursuant to the other jurisdiction's sex offender registration statute prior to registering in this State upon applying to the bureau for credit. The bureau may grant credit if the registrant provides sufficient documentation in accordance with rules adopted by the bureau. [2011, c. 663, §3 (NEW).]

B. A Tier II registrant shall register for a period of 25 years if registration was not required in that other jurisdiction and the person has been sentenced in that jurisdiction for a crime that includes the essential elements of a Tier II offense. The 25-year period commences from the date the person in fact initially registers in this State once the legal duty to register arises under section 11283 or 11284. However, the Tier II registrant may receive day-for-day credit from the time of sentencing in the other jurisdiction to when the offender in fact initially registers in this State once the legal duty to register arises under section 11283 or 11284 and upon applying to the bureau for credit. The bureau may grant credit if the registrant provides sufficient documentation in accordance with any rules adopted by the bureau. [2011, c. 663, §3 (NEW).]

[ 2011, c. 663, §3 (NEW) .]

5. Offender convicted and sentenced in State for Tier III offense. An offender convicted and sentenced in this State for a Tier III offense shall register for the duration of the offender's life.

[ 2011, c. 663, §3 (NEW) .]

6. Offender convicted and sentenced in another jurisdiction for Tier III offense. An offender convicted and sentenced in another jurisdiction and required to register in this State pursuant to section 11283 or 11284 shall register for the duration of the registrant's life.

A. A Tier III registrant shall register in this State for the duration of the registrant's life if, pursuant to the other jurisdiction's sex offender registration statute, the registration period is for the duration of the offender's life. [2011, c. 663, §3 (NEW).]

B. A Tier III registrant shall register in this State for the duration of the registrant's life if registration was not required in that other jurisdiction and the person was convicted and sentenced in that jurisdiction for a crime that includes the essential elements of a Tier III offense. [2011, c. 663, §3 (NEW).]

[ 2011, c. 663, §3 (NEW) .]

7. Additional offense. Notwithstanding section 11273, subsections 14 and 15, a person who has been convicted and sentenced at any time for 2 or more offenses each of which is a Tier I offense or Tier II offense or includes the essential elements of a Tier I offense or Tier II offense is required to register as a Tier III registrant. For purposes of this subsection, convictions that occur on the same day count as separate offenses.

[ 2011, c. 663, §3 (NEW) .]

8. Suspending verifications. Notwithstanding any other provision of this section, the bureau, pursuant to any rules the bureau may adopt, may suspend the requirement that the registrant or offender verify registration information during any period in which a registrant or offender:

A. Leaves this State, establishes a domicile or residence in another state and remains physically absent from this State; [2015, c. 280, §17 (NEW).]

B. Is incarcerated; or [2015, c. 280, §17 (NEW).]

C. Is incapacitated or hospitalized. [2015, c. 280, §17 (NEW).]

[ 2015, c. 280, §17 (RPR) .]

9. Relief from duty to register. The following provisions apply to relief from the duty to register.

A. An offender's or a registrant's duty to register is not required if the circumstances triggering the registration requirements under section 11283 or 11284 no longer exist. [2011, c. 663, §3 (NEW).]

B. If the underlying conviction in this State or in another jurisdiction that triggers the registration requirement is reversed, vacated or set aside or if the offender or registrant is pardoned for the crime, registration is no longer required. [2011, c. 663, §3 (NEW).]

[ 2011, c. 663, §3 (NEW) .]

SECTION HISTORY

2011, c. 663, §3 (NEW). 2015, c. 280, §17 (AMD).



34-A §11286. Duty of person traveling beyond the jurisdiction of the United States

An offender shall notify the bureau at least 21 days prior to travel beyond the jurisdiction of the United States. The offender shall provide the bureau with information about the date of departure from and return to the United States and the destination beyond the jurisdiction of the United States. [2011, c. 663, §3 (NEW).]

SECTION HISTORY

2011, c. 663, §3 (NEW).



34-A §11287. Fee

The bureau may charge a $25 annual fee to persons required to register under this chapter. Registrants shall pay the fee at the time of initial registration and shall pay the fee on each anniversary of their initial registration. [2011, c. 663, §3 (NEW).]

The fee must be credited to the General Fund and the Highway Fund in an amount consistent with budgeted appropriations and allocations in the fiscal year of the credit. [2011, c. 663, §3 (NEW).]

SECTION HISTORY

2011, c. 663, §3 (NEW).



34-A §11288. Violation

1. Failure to comply; first offense. An offender who in fact fails to comply with any duty imposed under this chapter or a rule adopted pursuant to this chapter commits a Class D crime.

[ 2011, c. 663, §3 (NEW) .]

2. Failure to comply; 2nd offense. A person who has one prior conviction under this section or section 11227 and who in fact fails to comply with any duty imposed under this chapter or a rule adopted pursuant to this chapter commits a Class C crime.

[ 2015, c. 280, §18 (AMD) .]

3. Failure to comply; 3rd offense. A person who has 2 or more prior convictions under this section or section 11227 and who in fact fails to comply with any duty imposed under this chapter or a rule adopted pursuant to this chapter commits a Class B crime.

[ 2015, c. 280, §18 (AMD) .]

4. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2011, c. 663, §3 (NEW) .]

5. Prior convictions. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence.

[ 2011, c. 663, §3 (NEW) .]

6. Affirmative defense. It is an affirmative defense that the failure to comply with a duty imposed under this chapter or a rule adopted pursuant to this chapter resulted from just cause.

[ 2011, c. 663, §3 (NEW) .]

7. Permissible inference. Proof that the name and date of birth of the person charged with a violation of this section are the same as those of a person who has been sentenced for an offense requiring registration pursuant to this chapter gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person charged with a violation of this section is the same person as that person convicted of the offense requiring registration.

[ 2011, c. 663, §3 (NEW) .]

SECTION HISTORY

2011, c. 663, §3 (NEW). 2015, c. 280, §18 (AMD).



34-A §11289. Certification by record custodian

1. Certificate admissible. Notwithstanding any other law or rule of evidence, a certificate by the custodian of the records of the bureau, when signed and sworn to by that custodian, or the custodian's designee, is admissible in a judicial or administrative proceeding as prima facie evidence of any fact stated in the certificate or in any documents attached to the certificate.

[ 2015, c. 280, §19 (NEW) .]

2. Qualified witness. With 10 days' written notice to the prosecution, the defendant may request that a qualified witness testify to the matters of which the certificate under subsection 1 constitutes prima facie evidence. The notice must specify those matters concerning which the defendant requests testimony. The certificate is not prima facie evidence in those matters.

[ 2015, c. 280, §19 (NEW) .]

SECTION HISTORY

2011, c. 663, §3 (NEW). 2015, c. 280, §19 (RPR).






Subchapter 3: NOTIFICATION

34-A §11301. Immunity from liability

Neither the failure to perform the requirements of this chapter nor compliance with this chapter subjects any state, municipal or county official or employee to liability in a civil action. The immunity provided under this section applies to the release of relevant information to other officials or employees or to the general public. [2011, c. 663, §3 (NEW).]

SECTION HISTORY

2011, c. 663, §3 (NEW).



34-A §11302. Community education

The department shall provide law enforcement agencies technical assistance concerning community education curricula for purposes of notification to the public of a registrant's conditional release or discharge. [2011, c. 663, §3 (NEW).]

SECTION HISTORY

2011, c. 663, §3 (NEW).



34-A §11303. Mandatory notification of conditional release or discharge of registrants

The department, county jails, state mental health institutes and the bureau are governed by the following notice provisions when a registrant is conditionally released or discharged. [2011, c. 663, §3 (NEW).]

1. Duties. The department, a county jail or a state mental health institute shall give the bureau notice of the following:

A. The address where the registrant will be domiciled and reside; [2011, c. 663, §3 (NEW).]

B. The address where the registrant will work and attend college or school, if applicable; [2011, c. 663, §3 (NEW).]

C. The mailing address of the registrant; and [2011, c. 663, §3 (NEW).]

D. The geographic area to which a registrant's conditional release is limited, if any. [2011, c. 663, §3 (NEW).]

[ 2011, c. 663, §3 (NEW) .]

2. Duties of the bureau. Upon receipt of the information concerning the conditional release or discharge of a registrant pursuant to subsection 1, the bureau shall forward the information to all law enforcement agencies that have jurisdiction in those areas where the registrant may be domiciled, reside, work or attend college or school.

[ 2011, c. 663, §3 (NEW) .]

SECTION HISTORY

2011, c. 663, §3 (NEW).



34-A §11304. Public notification

1. Department. Upon the conditional release or discharge of a registrant from a state correctional institution, the department shall give notice of the information under section 11303, subsection 1 to members of the public the department determines appropriate to ensure public safety.

[ 2011, c. 663, §3 (NEW) .]

2. Law enforcement agencies. Upon receipt of the information concerning the conditional release or discharge of a registrant pursuant to section 11303, subsection 2, a law enforcement agency shall notify members of the public that the law enforcement agency determines appropriate to ensure public safety.

[ 2011, c. 663, §3 (NEW) .]

SECTION HISTORY

2011, c. 663, §3 (NEW).









Chapter 19: SEX OFFENDER MANAGEMENT AND RISK ASSESSMENT ADVISORY COMMISSION

34-A §11401. Establishment

The Sex Offender Management and Risk Assessment Advisory Commission, referred to in this chapter as "the commission," established by Title 5, section 12004-I, subsection 4-C, is created for the purpose of making recommendations pertaining to sex offender management and risk assessment. For purposes of this chapter, "sex offender" has the same meaning as "offender" in section 11273, subsection 10. For purposes of this chapter, "registrant" has the same meaning as in section 11273, subsection 11. [2015, c. 86, §4 (NEW).]

SECTION HISTORY

2015, c. 86, §4 (NEW).



34-A §11402. Membership; terms; vacancies

1. Composition; qualifications. The commission is composed of 7 members, appointed by the Attorney General. The members may be qualified by reason of their expertise in sex offender matters, including but not limited to risk assessment methods, corrections, sex offender law and the prosecution or defense of sex offender crimes.

[ 2015, c. 86, §4 (NEW) .]

2. Terms. Members of the commission serve for a term of 2 years and may be reappointed. Members continue to serve until their replacements are designated.

[ 2015, c. 86, §4 (NEW) .]

3. Vacancy. In the event of the death or resignation of a member, the Attorney General shall appoint a member to complete the unexpired term.

[ 2015, c. 86, §4 (NEW) .]

SECTION HISTORY

2015, c. 86, §4 (NEW).



34-A §11403. Duties; powers

1. Consultation. The commission shall consult with experts in the field of sex offender matters, including but not limited to state or federal agencies, courts, correctional facilities, organizations whose affairs pertain to sex offender matters and other interested parties as the commission determines necessary.

[ 2015, c. 86, §4 (NEW) .]

2. Recommendations. The commission may study and make policy recommendations regarding sex offender risk assessment and management to agencies of the executive branch, the judicial branch and the Legislature or to any other entity the commission determines appropriate.

[ 2015, c. 86, §4 (NEW) .]

3. Review laws; legislation. The commission shall examine the sex offender registration and notification laws and any other state laws pertaining to sex offender risk assessment and management and may submit to the Legislature, at the start of each legislative session, such changes to those laws as the commission determines appropriate.

[ 2015, c. 86, §4 (NEW) .]

4. Funding. The commission may accept funds from the Federal Government, from a political subdivision of the State or from an individual, foundation or corporation and may expend these funds for purposes that are consistent with this section.

[ 2015, c. 86, §4 (NEW) .]

SECTION HISTORY

2015, c. 86, §4 (NEW).



34-A §11404. Organization; meetings

The Attorney General shall notify all members of the commission of the time and place of the first meeting of the commission. At that meeting, the commission shall elect a chair, vice-chair and secretary-treasurer and adopt provisions regarding the administration of the commission and its affairs. The commission may meet as frequently as the commission determines necessary. [2015, c. 86, §4 (NEW).]

SECTION HISTORY

2015, c. 86, §4 (NEW).



34-A §11405. Expenses

Members of the commission may not be compensated for expenses incurred or related to the activities of the commission. [2015, c. 86, §4 (NEW).]

SECTION HISTORY

2015, c. 86, §4 (NEW).









TITLE 34-B: BEHAVIORAL AND DEVELOPMENTAL SERVICES

Chapter 1: GENERAL PROVISIONS

Subchapter 1: DEFINITIONS

34-B §1001. Definitions

As used in this Title, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 459, §7 (NEW).]

1. Chief administrative officer. "Chief administrative officer" means the head of a state institution or the head of any other institution which provides services which fall under the jurisdiction of the department.

[ 1983, c. 459, §7 (NEW) .]

1-A. Adult developmental services. "Adult developmental services" means any support or assistance provided, licensed or funded in whole or in part by the department pursuant to chapter 5 or 6 to an adult with an intellectual disability or autism.

[ 2011, c. 542, Pt. A, §60 (NEW) .]

2. Client. "Client" means a person receiving services from the department, from any state institution or from any agency licensed or funded to provide services falling under the jurisdiction of the department.

[ 1995, c. 560, Pt. K, §8 (AMD); 1995, c. 560, Pt. K, §83 (AFF) .]

3. Commissioner. "Commissioner" means the Commissioner of Health and Human Services or the commissioner's designee, except that when the term "commissioner and only the commissioner" is used, the term applies only to the person appointed Commissioner of Health and Human Services and not to any designee.

[ 1995, c. 560, Pt. K, §9 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2003, c. 689, Pt. B, §7 (REV) .]

4. Department. "Department" means the Department of Health and Human Services.

[ 1983, c. 459, §7 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

4-A. Office of advocacy.

[ 2005, c. 519, Pt. RR, §4 (AFF); 2005, c. 519, Pt. RR, §1 (RP) .]

4-B. Intermediate care facility for persons with intellectual disabilities. "Intermediate care facility for persons with intellectual disabilities" means an intermediate care facility for the mentally retarded as defined in Section 1905(d) of the federal Social Security Act, 42 United States Code, Section 1396d(d) and its implementing regulations.

[ 2011, c. 542, Pt. A, §60 (NEW) .]

5. Parking area. "Parking area" means land maintained by the State at the state institutions under the jurisdiction of the department, which may be designated as parking areas by the heads of the state institutions.

[ 1983, c. 459, §7 (NEW) .]

6. Public way. "Public way" means a road or driveway on land maintained by the State at the state institutions under the jurisdiction of the department.

[ 1983, c. 459, §7 (NEW) .]

7. Resident. "Resident" means a person residing in a state institution or in any other institution which provides services which fall under the jurisdiction of the department.

[ 1983, c. 459, §7 (NEW) .]

8. State institution. "State institution" means:

A. The Riverview Psychiatric Center; [1983, c. 459, §7 (NEW); 2005, c. 236, §4 (REV).]

B. The Dorothea Dix Psychiatric Center; or [2005, c. 236, §3 (REV); 2005, c. 457, Pt. NN, §1 (AMD); 2005, c. 457, Pt. NN, §8 (AFF).]

C. [1995, c. 395, Pt. G, §20 (AFF); 1995, c. 395, Pt. G, §10 (RP).]

D. Before October 1, 2008, the Elizabeth Levinson Center. [2007, c. 539, Pt. N, §57 (AMD).]

E. [2005, c. 457, Pt. NN, §8 (AFF); 2005, c. 457, Pt. NN, §2 (RP).]

F. [1997, c. 393, Pt. A, §39 (RP).]

F. [1995, c. 560, Pt. K, §10 (RP).]

G. [1995, c. 560, Pt. K, §11 (NEW); MRSA T. 34-B, §1001, sub-§8, ¶G (RP).]

H. [2005, c. 457, Pt. NN, §8 (AFF); 2005, c. 457, Pt. NN, §3 (RP).]

[ 2007, c. 539, Pt. N, §57 (AMD) .]

9. Written political material. "Written political material" means flyers, handbills or other nonperiodical publications which are subject to the restrictions of Title 21-A, chapter 13.

[ 1985, c. 506, Pt. A, §70 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 506, §A70 (AMD). 1993, c. 410, §CCC9 (AMD). RR 1995, c. 2, §82 (COR). 1995, c. 395, §G10 (AMD). 1995, c. 395, §G20 (AFF). 1995, c. 550, §§1,2 (AMD). 1995, c. 560, §§K8-11,82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 393, §§A38,39 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §§B6,7 (REV). 2005, c. 236, §§3,4 (REV). 2005, c. 457, §§NN1-3,OO1 (AMD). 2005, c. 457, §§NN8,OO5 (AFF). 2005, c. 519, §RR1 (AMD). 2005, c. 519, §RR4 (AFF). 2007, c. 539, Pt. N, §57 (AMD). 2011, c. 542, Pt. A, §60 (AMD).






Subchapter 2: DEPARTMENT

34-B §1201. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). RR 1995, c. 2, §83 (COR). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §§1,3 (AMD). 2007, c. 539, Pt. N, §58 (RP).



34-B §1201-A. Service delivery regions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 781, §D2 (NEW). 1991, c. 781, §D4 (AFF). 1995, c. 560, §§K12,13 (AMD). 2005, c. 397, §A42 (AMD). 2007, c. 539, Pt. N, §59 (RP).



34-B §1201-B. Joint location of services (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 738, §F2 (NEW). 2007, c. 539, Pt. N, §60 (RP).



34-B §1202. Office of the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). RR 1995, c. 2, §84 (COR). 1995, c. 368, §§GG2,3 (AMD). 1995, c. 395, §§C2,3 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 439, §§J4,J5 (AMD). 2003, c. 689, §B7 (REV). 2007, c. 539, Pt. N, §61 (RP).



34-B §1203. Duties of the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 503, §2 (AMD). 1987, c. 744, §12 (AMD). 1989, c. 335, §1 (AMD). 1995, c. 15, §1 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §L13 (AMD). 1995, c. 560, §L16 (AFF). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 236, §§3,4 (REV). 2007, c. 80, §1 (AMD). 2007, c. 539, Pt. N, §62 (RP).



34-B §1203-A. Licenses

Licenses to operate, conduct or maintain an agency or facility for the provision of mental health services as defined in section 3601 or for the provision of treatment as defined in chapter 6, subchapter 2, including facilities that are private nonmedical institutions, are governed as follows. [2003, c. 673, Pt. V, §6 (AMD); 2003, c. 673, Pt. V, §29 (AFF).]

1. Full license. Full licenses are governed as follows.

A. The commissioner shall issue a full license to an applicant agency or facility that has complied with:

(1) All applicable laws and rules; and

(2) All conditions imposed by the commissioner at the time of issuance of a conditional license, refusal to issue or renew a full license or revocation of a full license. [1989, c. 227, §1 (NEW).]

B. A full license is issued for a term of 2 years. [2015, c. 267, Pt. RR, §4 (AMD).]

C. When a full licensee fails to comply with applicable laws and rules, the commissioner may:

(1) File a complaint with the District Court to have the license revoked, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375; or

(2) Modify the full license to a conditional license in accordance with subsection 2. [1989, c. 227, §1 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

[ 2015, c. 267, Pt. RR, §4 (AMD) .]

2. Conditional license. Conditional licenses are governed as follows.

A. The commissioner may issue a conditional license to an agency or facility reapplying for a full license, if:

(1) The applicant fails to comply with applicable laws and rules; and

(2) In the judgment of the commissioner, the best interests of the public would be served by issuance of a conditional license. [1989, c. 227, §1 (NEW).]

B. The commissioner may modify an existing full license to a conditional license, after affording the full licensee an opportunity for hearing in conformity with the Maine Administrative Procedure Act, Title 5, chapter 375, if:

(1) The applicant fails to comply with applicable laws and rules; and

(2) In the judgment of the commissioner, the best interests of the public would be served. [1989, c. 227, §1 (NEW).]

C. A conditional license shall be issued for a specified period of time, not to exceed one year, or the remaining period of the previous full license, whichever the commissioner determines appropriate based on the nature of the violation of laws or rules. [1989, c. 227, §1 (NEW).]

D. A conditional license shall specify the conditions imposed by the commissioner and shall specify when those conditions shall be complied with during the term of the conditional license. [1989, c. 227, §1 (NEW).]

E. During the period of the conditional license, the licensee shall comply with all conditions imposed by the commissioner. [1989, c. 227, §1 (NEW).]

F. If the conditional licensee fails to comply with conditions imposed by the commissioner, the commissioner may initiate proceedings to revoke, suspend or refuse to renew the conditional license in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. [1989, c. 227, §1 (NEW).]

[ 1989, c. 227, §1 (NEW) .]

3. Provisional license. Provisional licenses are governed as follows.

A. The commissioner may issue a provisional license to an agency or facility that:

(1) Has not been previously licensed for the type of service for which application is made;

(2) Is temporarily unable to comply with all applicable laws and rules; and

(3) Is in compliance with specific laws and rules determined by the commissioner as essential for the protection of the residents or clients of the agency or facility. [1989, c. 227, §1 (NEW).]

B. To obtain a provisional license, an applicant must demonstrate the ability to comply with all applicable laws and rules by the end of the term of the provisional license. [1989, c. 227, §1 (NEW).]

C. A provisional license shall be issued for a specified period of time, which is at least 3 months but no longer than 12 months, as determined appropriate by the commissioner. [1989, c. 227, §1 (NEW).]

[ 1989, c. 227, §1 (NEW) .]

4. Licensing fees and terms. Except for children's residential care facilities defined in Title 22, section 8101, subsection 4 and licensed in accordance with Title 22, section 8104, fees and terms for licenses under this section are as follows.

A. The application fee for a provisional license may not be less than $100 nor more than $280. The term of a provisional license is established pursuant to subsection 3, paragraph C. [2015, c. 267, Pt. RR, §5 (NEW).]

B. The application fee for a full license may not be less than $100 nor more than $280. The term of a full license is for 2 years. [2015, c. 267, Pt. RR, §5 (NEW).]

C. The fee for the biennial renewal of a full license may not be less than $70 nor more than $170. [2015, c. 267, Pt. RR, §5 (NEW).]

D. The processing fee to add a service site to an issued license may not be less than $35 nor more than $70. [2015, c. 267, Pt. RR, §5 (NEW).]

E. The processing fee to add a service to an issued license may not be less than $70 nor more than $140. [2015, c. 267, Pt. RR, §5 (NEW).]

F. A licensee under this section shall maintain a valid license. An issued license is not valid when the information on the license is no longer accurate. A processing fee not to exceed $10 must be paid to the department to secure a reissued license with accurate information. The fee applies to each license replaced. The reissued license must have the same expiration date as the replaced license. [2015, c. 267, Pt. RR, §5 (NEW).]

G. The transaction fee for the electronic renewal of a license may not be less than $25 nor more than $50 for the electronic renewal of a license. The transaction fee may not exceed the cost of providing the electronic renewal service. [2015, c. 267, Pt. RR, §5 (NEW).]

H. The department shall adopt rules to implement this subsection. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2015, c. 267, Pt. RR, §5 (NEW).]

[ 2015, c. 267, Pt. RR, §5 (AMD) .]

5. Monitoring for compliance. Regardless of the term of the license, the commissioner shall monitor the licensee, at least once a year, for continued compliance with applicable laws and rules.

[ 1989, c. 227, §1 (NEW) .]

6. Appeals. Any person aggrieved by a final action of the commissioner under this section may obtain judicial review in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1989, c. 227, §1 (NEW) .]

7. Prohibited acts. Prohibited acts under this section are governed as follows.

A. An agency is guilty of unlicensed operation of a mental health service facility if it operates, conducts or maintains such a facility, not otherwise licensed as a hospital or medical care facility, without a license from the commissioner. [1989, c. 227, §1 (NEW).]

B. Notwithstanding Title 17-A, sections 4-A and 1301, unlicensed operation of a mental health service facility is punishable by a fine of not more than $500 or by imprisonment for not more than 60 days. [1989, c. 227, §1 (NEW).]

[ 1989, c. 227, §1 (NEW) .]

8. National accreditation. An agency or facility required to obtain a license under this section that receives and maintains accreditation from a national accrediting body approved by the department must be deemed in compliance with comparable state licensing rules upon its submission to the department of written evidence of compliance including, but not limited to, national accreditation approval, reports, findings and responses. The department may review compliance under this subsection in response to a complaint against the agency or facility.

[ 2011, c. 145, §3 (NEW) .]

SECTION HISTORY

1989, c. 227, §1 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 369, §1 (AMD). 2003, c. 369, §2 (AFF). 2003, c. 673, §V6 (AMD). 2003, c. 673, §V29 (AFF). 2011, c. 145, §3 (AMD). 2015, c. 267, Pt. RR, §§4, 5 (AMD).



34-B §1204. Powers of the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 729, §7 (AMD). 1983, c. 816, §C2 (AMD). 1985, c. 503, §3 (AMD). 1985, c. 785, §B162 (AMD). 1989, c. 265, §2 (AMD). 1989, c. 501, §P29 (AMD). 1989, c. 933, §§1,2 (AMD). 1991, c. 567, §1 (AMD). 1991, c. 711, §5 (AMD). 1993, c. 410, §§CCC10,11 (AMD). 1993, c. 667, §1 (AMD). 1995, c. 368, §GG4 (AMD). 1995, c. 395, §§C4,G11 (AMD). 1995, c. 395, §G20 (AFF). 1995, c. 560, §§K14-17 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 691, §3 (AMD). 1997, c. 676, §5 (AMD). 1999, c. 731, §L2 (AMD). 2001, c. 194, §1 (AMD). 2001, c. 439, §§J6,7 (AMD). 2001, c. 493, §1 (AMD). 2005, c. 236, §§3,4 (REV). 2007, c. 286, §1 (AMD). 2007, c. 539, Pt. N, §63 (RP).



34-B §1205. Office of Advocacy (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1987, c. 744, §§13-15 (AMD). 1989, c. 7, §N3 (RPR). 1989, c. 731, §§1-3 (AMD). 1995, c. 560, §K18 (AMD). 2005, c. 397, §§A43-46 (AMD). 2005, c. 457, §OO2 (AMD). 2005, c. 457, §OO5 (AFF). 2005, c. 519, §RR4 (AFF). 2005, c. 519, §RR2 (RPR). 2007, c. 356, §5 (RP). 2007, c. 356, §31 (AFF). 2007, c. 356, §4 (RP).



34-B §1206. Office of Children's Services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 503, §4 (RP).



34-B §1207. Confidentiality of information

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Generally. All orders of commitment, medical and administrative records, applications and reports, and facts contained in them, pertaining to any client shall be kept confidential and may not be disclosed by any person, except that:

A. A client, his legal guardian, if any, or, if he is a minor, his parent or legal guardian may give his informed written consent to the disclosure of information; [1985, c. 582, (AMD).]

B. (TEXT EFFECTIVE UNTIL 8/1/2017) (TEXT REPEALED 8/1/2017) Information may be disclosed if necessary to carry out the statutory functions of the department; the hospitalization provisions of chapter 3, subchapter 4; the provisions of section 1931; the purposes of section 3608; the purposes of Title 5, section 19506; the purposes of United States Public Law 99-319, dealing with the investigatory function of the independent agency designated with advocacy and investigatory functions under United States Public Law 88-164, Title I, Part C or United States Public Law 99-319; the investigation and hearing pursuant to Title 15, section 393, subsection 4-A; or the provision of mental health services by the Department of Corrections pursuant to Title 34-A, section 3031, 3069-A or 3069-B. This paragraph is repealed August 1, 2017; [2015, c. 329, Pt. A, §21 (RPR).]

B-1. [2005, c. 397, Pt. A, §48 (RP).]

B-2. [2007, c. 466, Pt. A, §56 (RP).]

B-3. (TEXT EFFECTIVE 8/1/2017) Information may be disclosed if necessary to carry out the statutory functions of the department; the hospitalization provisions of chapter 3, subchapter 4; the provisions of section 1931; the purposes of section 3608; the purposes of Title 5, section 19506; the purposes of United States Public Law 99-319, dealing with the investigatory function of the independent agency designated with advocacy and investigatory functions under United States Public Law 88-164, Title I, Part C or United States Public Law 99-319; or the investigation and hearing pursuant to Title 15, section 393, subsection 4-A. This paragraph takes effect August 1, 2017; [2015, c. 329, Pt. A, §22 (AMD).]

C. Information may be disclosed if ordered by a court of record, subject to any limitation in the Maine Rules of Evidence, Rule 503; [1983, c. 459, §7 (NEW).]

C-1. Within 48 hours of a death reportable by the commissioner to the Chief Medical Examiner pursuant to Title 22, section 3025, subsection 1, paragraph E, the commissioner shall provide information on that death to the chairs of the joint standing committee of the Legislature having jurisdiction over health and human services matters. Within 30 days of the reportable death, the commissioner shall provide the members of the committee with a copy of the death report. Information and reports provided pursuant to this paragraph must maintain the confidentiality of the identity of all persons mentioned or referred to in the information and reports. [1997, c. 605, §1 (NEW).]

D. Nothing in this subsection precludes disclosure, upon proper inquiry, of information relating to the physical condition or mental status of a client to his spouse or next of kin; [1983, c. 459, §7 (NEW).]

E. Nothing in this subsection precludes the disclosure of biographical or medical information concerning a client to commercial or governmental insurers, or to any other corporation, association or agency from which the department or a licensee of the department may receive reimbursement for the care and treatment, education, training or support of the client, if the recipient of the information uses it for no other purpose than to determine eligibility for reimbursement and, if eligibility exists, to make reimbursement; [1989, c. 335, §2 (AMD).]

F. Nothing in this subsection precludes the disclosure or use of any information, including recorded or transcribed diagnostic and therapeutic interviews, concerning any client in connection with any educational or training program established between a public hospital and any college, university, hospital, psychiatric or counseling clinic or school of nursing, as long as, in the disclosure or use of the information as part of a course of instruction or training program, the client's identity remains undisclosed; [2011, c. 691, Pt. A, §39 (AMD).]

G. [2011, c. 691, Pt. A, §40 (RP).]

H. The names and dates of death of individuals who died while patients at the Augusta Mental Health Institute, the Bangor Mental Health Institute, the Dorothea Dix Psychiatric Center, the Riverview Psychiatric Center or the Pineland Hospital and Training Center may be made available to the public in accordance with rules adopted by the department. The rules must require the department to notify the public regarding the release of the information and to maintain the confidentiality of information concerning any deceased individual whose surviving relatives notify the department that they object to public disclosure. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A; and [2015, c. 189, §1 (AMD).]

I. Nothing in this subsection precludes the disclosure of any information, except psychotherapy notes as defined in 45 Code of Federal Regulations, Section 164.501(2010), concerning a client to a state-designated statewide health information exchange that provides and maintains an individual protection mechanism by which a client may choose to opt in to allow the state-designated statewide health information exchange to disclose that client's health care information covered under this section to a health care practitioner or health care facility for purposes of treatment, payment and health care operations, as those terms are defined in 45 Code of Federal Regulations, Section 164.501. A state-designated statewide health information exchange also must satisfy the requirement in Title 22, section 1711-C, subsection 18, paragraph C of providing a general opt-out provision to a client at all times.

A state-designated statewide health information exchange may disclose a client's health care information covered under this section even if the client has not chosen to opt in to allow the state-designated statewide health information exchange to disclose the individual's health care information when, in a health care provider's judgment, disclosure is necessary to:

(1) Avert a serious threat to the health or safety of others, if the conditions, as applicable, described in 45 Code of Federal Regulations, Section 164.512(j)(2010) are met; or

(2) Prevent or respond to imminent and serious harm to the client and disclosure is to a provider for diagnosis or treatment. [2011, c. 347, §11 (NEW).]

[ 2015, c. 189, §1 (AMD); 2015, c. 329, Pt. A, §§21, 22 (AMD) .]

2. Statistical compilations and research. Confidentiality of records used for statistical compilations or research is governed as follows.

A. Persons engaged in statistical compilation or research may have access to treatment records of clients when needed for research, if:

(1) The access is approved by the chief administrative officer of the mental health facility or his designee;

(2) The research plan is first submitted to and approved by the chief administrative officer of the mental health facility, or his designee, where the person engaged in research or statistical compilation is to have access to communications and records; and

(3) The records are not removed from the mental health facility which prepared them, except that data which do not identify clients or coded data may be removed from a mental health facility if the key to the code remains on the premises of the facility. [1983, c. 459, §7 (NEW).]

B. The chief administrative officer of the mental health facility and the person doing the research shall preserve the anonymity of the client and may not disseminate data which refer to the client by name, number or combination of characteristics which together could lead to his identification. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

3. Use by the commissioner. Confidentiality of information and records used by the commissioner for administration, planning or research is governed as follows.

A. A facility or a provider that receives funds from the department to provide services for persons eligible for such services under this Title shall send information and records to the commissioner, if requested by the commissioner pursuant to the department's obligation to maintain the overall responsibility for the care and treatment of persons receiving mental health services funded in full or in part by the State. [2011, c. 542, Pt. A, §61 (RPR).]

B. The commissioner may collect and use the information and records for administration, planning or research, under the following conditions.

(1) The use of the information is subject to subsection 1, paragraph C.

(2) Data identifying particular clients by means other than case number or code shall be removed from all records and reports of information before issuance from the mental health facility which prepared the records and reports.

(3) A code shall be the exclusive means of identifying clients and shall be available to the commissioner and only the commissioner.

(4) The key to the code shall remain in the possession of the issuing facility and shall be available to the commissioner and only the commissioner.

(5) Members of the department may not release or disseminate to any other person, agency or department of government any information which refers to a client by name, numbers, address, birth date or other characteristics or combination of characteristics which could lead to the client's identification, except as otherwise required by law. [1983, c. 459, §7 (NEW).]

[ 2011, c. 542, Pt. A, §61 (AMD) .]

4. Prohibited acts.

[ 2007, c. 310, §1 (RP) .]

4-A. Violation. Disclosure of client information in violation of this section is an offense under the licensing standards of the mental health professional committing the violation and must be promptly reported to the licensing board with jurisdiction for review, hearing and disciplinary action.

[ 2007, c. 310, §2 (NEW) .]

5. Permitted disclosure.

[ 2007, c. 310, §3 (RP) .]

5-A. Disclosure to family, caretakers. Under the following circumstances, a licensed mental health professional providing care to an adult client may disclose to a family member, to another relative, to a close personal friend or caretaker of the client or to anyone identified by the client, the client's health information that is directly relevant to the person's involvement with the client's care.

A. If a client with capacity to make health care decisions is either present or available prior to disclosure, the professional may disclose the information:

(1) When the client gives oral or written consent;

(2) When the client does not object in circumstances in which the client has the opportunity to object; or

(3) When the professional may reasonably infer from the circumstances that the client does not object. [2007, c. 310, §4 (NEW).]

B. The professional may disclose the information if in the professional's judgment it is in the client's best interests to make the disclosure and the professional determines either that the client lacks the capacity to make health care decisions or an emergency precludes the client from participating in the disclosure. [2007, c. 310, §4 (NEW).]

[ 2007, c. 310, §4 (NEW) .]

6. Duty to provide information.

[ 2007, c. 310, §5 (RP) .]

6-A. Disclosure of danger. A licensed mental health professional shall disclose protected health information that the professional believes is necessary to avert a serious and imminent threat to health or safety when the disclosure is made in good faith to any person, including a target of the threat, who is reasonably able to prevent or minimize the threat.

[ 2009, c. 451, §7 (AMD) .]

7. Disclosure to law enforcement. A licensed mental health professional shall disclose protected health information when the disclosure is made in good faith for a law enforcement purpose to a law enforcement officer if the conditions, as applicable, are met as described in 45 Code of Federal Regulations, Section 164.512(f) (2008).

[ 2009, c. 451, §8 (NEW) .]

8. Disclosure of knowledge of firearms. A licensed mental health professional shall notify law enforcement when the notification is made in good faith that the licensed mental health professional has reason to believe that a person committed to a state mental health institute has access to firearms.

[ 2009, c. 451, §9 (NEW) .]

9. Disclosure for care management or coordination of care. Notwithstanding any provision of this section to the contrary, a health care practitioner may disclose without authorization health information for the purposes of care management or coordination of care pertaining to a client as provided in this subsection.

A. Disclosure is permitted to a health care practitioner or health care facility as defined in Title 22, section 1711-C, subsection 1. [2013, c. 326, §2 (NEW).]

B. Disclosure is permitted to a payor or person engaged in payment for health care for the purpose of care management or coordination of care. [2013, c. 326, §2 (NEW).]

C. Disclosure of psychotherapy notes is governed by 45 Code of Federal Regulations, Section 164.508(a)(2). [2013, c. 326, §2 (NEW).]

D. A person who has made a disclosure under this subsection shall make a reasonable effort to notify the individual or the authorized representative of the individual of the disclosure. [2013, c. 326, §2 (NEW).]

[ 2013, c. 326, §2 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §4 (AMD). 1983, c. 626, (AMD). 1985, c. 495, §23 (AMD). 1985, c. 582, (AMD). 1989, c. 7, §N3 (AMD). 1989, c. 190, (AMD). 1989, c. 335, §§2,3 (AMD). 1991, c. 250, (AMD). 1993, c. 593, §1 (AMD). 1995, c. 497, §5 (AMD). 1995, c. 560, §K19 (AMD). 1995, c. 691, §4 (AMD). 1997, c. 422, §2 (AMD). 1997, c. 605, §1 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 563, §§1-3 (AMD). RR 2005, c. 2, §22 (COR). 2005, c. 397, §§A47,48 (AMD). 2005, c. 683, §A57 (AMD). 2007, c. 286, §2 (AMD). 2007, c. 310, §§1-6 (AMD). 2007, c. 466, Pt. A, §56 (AMD). 2007, c. 609, §1 (AMD). 2007, c. 670, §17 (AMD). 2009, c. 415, Pt. A, §20 (AMD). 2009, c. 451, §§7-9 (AMD). 2011, c. 347, §§9-11 (AMD). 2011, c. 420, Pt. C, §§6, 7 (AMD). 2011, c. 542, Pt. A, §61 (AMD). 2011, c. 691, Pt. A, §§39, 40 (AMD). 2013, c. 132, §1 (AMD). 2013, c. 326, §2 (AMD). 2013, c. 434, §§7, 8 (AMD). 2015, c. 189, §1 (AMD). 2015, c. 329, Pt. A, §§21, 22 (AMD).



34-B §1208. Agreements with community agencies

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Agreement" means a legally binding document between 2 parties, including documents commonly referred to as accepted application, proposal, prospectus, contract, grant, joint or cooperative agreement, purchase of service or state aid. [1983, c. 459, §7 (NEW).]

B. "Community agency" means a person, a public or private nonprofit organization or a firm, partnership or business corporation operated for profit, which operates a human service program at the community level. [1983, c. 459, §7 (NEW).]

C. "Funds" means any and all general funds, dedicated funds, fees, special revenue funds, 3rd party reimbursements, vendor payments or other funds available for expenditure by the department in support of the provision of a human service. [1983, c. 459, §7 (NEW).]

D. "Human service" means any alcoholism, children's community action, corrections, criminal justice, developmental disability, donated food, education, elderly, food stamp, income maintenance, health, juvenile, law enforcement, legal, medical care, mental health, child and adult developmental, poverty, public assistance, rehabilitation, social, substance abuse, transportation, welfare or youth service operated by a community agency under an agreement financially supporting the service, wholly or in part, by funds authorized for expenditure by the department. [2011, c. 542, Pt. A, §62 (AMD).]

E. "Nonprofit organization" means any agency, institution or organization which is, or is owned and operated by, one or more corporations or associations, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual and which has a territory of operations that may extend to a neighborhood, community, region or the State. [1983, c. 459, §7 (NEW).]

F. "Public" means municipal, county and other governmental bodies which are political subdivisions within the State. [1983, c. 459, §7 (NEW).]

G. "State agency client" has the same meaning as in Title 20-A, section 1, subsection 34-A. [1985, c. 789, §§7, 9 (NEW).]

H. "Service provider" means a community agency providing services for children with mental health needs, intellectual disabilities or autism. [2011, c. 542, Pt. A, §63 (AMD).]

[ 2011, c. 542, Pt. A, §§62, 63 (AMD) .]

2. Commissioner's powers. The commissioner may disburse funds to a community agency for the purpose of financially supporting a human service, only if the disbursement is covered by a written agreement between the department and the agency, specifying at least the following:

A. The human service to be provided by the community agency; [1983, c. 459, §7 (NEW).]

B. The method of payment by the department to the community agency; and [1983, c. 459, §7 (NEW).]

C. The criteria for monitoring and evaluating the performance of the community agency in the provision of the human service. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

3. Commissioner's duties. The commissioner's duties are as follows.

A. The commissioner shall promulgate rules consistent with and necessary for the effective administration of this section. [1983, c. 459, §7 (NEW).]

B. When making agreements with community agencies for the provision of a human service, the commissioner shall use agreement forms and shall develop uniform procedures. [1983, c. 459, §7 (NEW).]

C. When disbursing funds pursuant to an agreement, the commissioner shall require uniform accounts payable forms or uniform supporting documentation and information. [1983, c. 459, §7 (NEW).]

D. When accounting for funds disbursed under an agreement, the commissioner shall use uniform accounting principles, policies and procedures. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

4. Payment for state agency clients. The commissioner shall authorize payment of approved mental health treatment costs for state agency clients who are placed for educational purposes in an in-state residential treatment center, as identified in Title 20-A, section 1, subsection 24-A, paragraph D, subparagraph (3), to the extent of the amount of funds appropriated by the Legislature for this purpose; and may authorize payment of mental health treatment costs for similar placements in out-of-state residential placements on a case-by-case basis, within the limits of available funds. The commissioner shall further authorize payment of approved board and care and mental health treatment costs for state agency clients who are placed for other than educational purposes in any residential placement, as defined in Title 20-A, section 1, subsection 24-A, to the extent of the funds appropriated by the Legislature for this purpose. Payments that the commissioner is required to authorize under this section may not exceed the funds appropriated by the Legislature for the purposes referred to in this subsection. Payment from these funds must be made only when other appropriate state or federal funds to which the department has access have been exhausted.

[ 1995, c. 560, Pt. K, §20 (AMD) .]

5. Annual report. The Department of Health and Human Services shall prepare an annual report on all services contracted with community providers. The department shall deliver its report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs by January 31st of each year. The report shall include:

A. A listing, by community agency, of all funds received from the State and a summary of the purposes for which those funds were expended; [1989, c. 167, §2 (NEW).]

B. A summary of the most recent year's allocations of all funds by bureau, division or office, service area, region and, if available, county; [1993, c. 410, Pt. CCC, §12 (AMD).]

C. An evaluation of additional funding needed to equalize funding among all regions by individual service areas, presented in prioritized order; [1989, c. 167, §2 (NEW).]

D. The department's assessment, by individual service area, of the outstanding service needs of the State. The assessment shall identify the funding source projected by the department to be available for the expansion of service, presented in prioritized order; and [1989, c. 167, §2 (NEW).]

E. Recommendations for changes in funding resulting from the department's planning and evaluation system presented in the following order of priority: greatest service need within existing funding scheme; equalization of regional funding with each service area; and new or outstanding needs. [1989, c. 167, §2 (NEW).]

[ 1993, c. 410, Pt. CCC, §12 (AMD); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

6. Rules.

[ 2007, c. 539, Pt. N, §64 (RP) .]

7. Community agency staff retention. The commissioner shall, through contracts and service agreements with community agencies, provide funding to retain qualified direct-care workers employed by community services agencies providing services for children and adults with intellectual disabilities or autism.

[ 2011, c. 542, Pt. A, §64 (AMD) .]

8. Fees. By July 1, 2004, the department shall adopt rules to require that contracts and service agreements with service providers require service providers to charge fees for certain services for children and families funded through grant funds from the department. Respite, outpatient, case management and home-based family services are subject to fees under this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The following provisions apply to the rules and to the imposition of fees under the rules.

A. A fee scale must be established by the department on a sliding scale on the basis of household income, determined after consultation with the Department of Human Services, Bureau of Family Independence with reference to the federal nonfarm income official poverty line, and take into account the number of children with special needs within a household who are receiving services from the department and whether the family pays very high health care expenses. [2003, c. 673, Pt. SSS, §2 (NEW).]

B. The fee scale under paragraph A must be developed after consultation with service providers, consumers and advocates for service providers and consumers. As appropriate to the child, family and service, the fee scale must apply to all service providers and supersedes previous service provider fee schedules. [2003, c. 673, Pt. SSS, §2 (NEW).]

C. The fee scale under paragraph A may not require fees from families below 250% of the federal nonfarm income official poverty line and must require families above 450% of the federal nonfarm income official poverty line to pay 100% of the cost of services provided by service providers. The fee scale must include fees of 25%, 50%, 75% and 100% of the cost of services. [2003, c. 673, Pt. SSS, §2 (NEW).]

D. Service providers must be allowed to require payment of fees at the time that services are provided, to suspend services for nonpayment of fees and to retain all fees collected. Service providers must be required to provide an accounting to the department of fees charged and administrative expenses incurred in billing and collecting fees and of fees retained. [2003, c. 673, Pt. SSS, §2 (NEW).]

[ 2003, c. 673, Pt. SSS, §2 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 789, §§7-9 (AMD). 1987, c. 349, §H19 (AMD). 1989, c. 41, (AMD). 1989, c. 167, §2 (AMD). 1989, c. 432, (AMD). 1993, c. 410, §CCC12 (AMD). 1995, c. 560, §§K20,82 (AMD). 1995, c. 560, §K83 (AFF). 1999, c. 401, §SS1 (AMD). 1999, c. 401, §SS4 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 673, §§SSS1,2 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 539, Pt. N, §64 (AMD). 2011, c. 542, Pt. A, §§62-64 (AMD).



34-B §1208-A. Performance-based contracts

In addition to other applicable requirements and unless precluded by other restrictions on the use of funds, the commissioner shall manage all funds available for the provision of human services in accordance with the provisions of this section. [1993, c. 737, §3 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Agreement" means a legally binding written document between 2 or more parties, including such documents as are commonly referred to as accepted application, proposal, prospectus, contract, grant, joint or cooperative agreement, purchase of service or state aid. [1993, c. 737, §3 (NEW).]

B. "Performance-based contract" means an agreement for the purchase of direct client services employing a client-centered, outcome-oriented process that is based on measurable performance indicators and desired outcomes and includes the regular assessment of the quality of services provided. [1993, c. 737, §3 (NEW).]

[ 1993, c. 737, §3 (NEW) .]

2. Performance-based contract. The commissioner shall ensure that any agreement with the board of the regional authority for the former Region V established pursuant to Public Law 1991, chapter 781, Part C entered into on or after July 1, 1994 is a performance-based contract. The commissioner shall ensure that all agreements to purchase human services entered into on or after July 1, 1997 are performance-based contracts.

[ 1995, c. 560, Pt. K, §21 (AMD) .]

3. Rules. The commissioner shall adopt rules to implement this section, including, but not limited to, the establishment of program goals, outcome measures, an information management system to collect and manage contract data, a system of ongoing assessment of program effectiveness and hold-harmless guidelines for provider agencies during the first contract period or 12 months, whichever is greater.

[ 1993, c. 737, §3 (NEW) .]

4. Procedures. The following procedures apply whenever the commissioner commences a request-for-proposal procedure.

A. The commissioner shall hold at least one informational meeting at least 30 days before the due date for submission of the notice of intent to bid. Any informational meeting must be advertised in newspapers of general circulation stating the location, date, time and purpose of the meeting. At the meeting the commissioner shall provide detailed information to any interested party about the contract to be bid or rebid, provide notice of anticipated major changes from any previous contract and respond to questions. [1995, c. 560, Pt. K, §81 (AFF); 1995, c. 691, §5 (AMD).]

B. The commissioner shall require any interested party to submit a notice of intent to bid at least 30 days before the date bids will be accepted as a precondition to submitting a formal bid. The notice of intent must contain minimal requirements that demonstrate a prospective bidder's competence and ability to comply with the requirements of the contract. [1995, c. 560, Pt. K, §81 (AFF); 1995, c. 691, §5 (AMD).]

C. If only one community service provider submits a notice of intent to bid, the commissioner may enter into negotiations concerning a contract with that provider in accordance with the procedures established for performance-based contracts. [1995, c. 402, Pt. B, §3 (NEW).]

D. For purposes of this section, the commissioner retains the right to reject any bids submitted and any proposals made during negotiations pursuant to paragraph C. [1995, c. 402, Pt. B, §3 (NEW).]

[ 1995, c. 560, Pt. K, §81 (AFF); 1995, c. 691, §5 (AMD) .]

SECTION HISTORY

1993, c. 737, §3 (NEW). 1995, c. 402, §B3 (AMD). 1995, c. 560, §K21 (AMD). 1995, c. 560, §K81 (AFF). 1995, c. 691, §5 (AMD).



34-B §1209. Mental Health Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 812, §261 (AMD). 1985, c. 712, §1 (AMD). 1987, c. 887, §4 (RP).



34-B §1209-A. Mental Health Rights Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 645, §3 (NEW). 1989, c. 503, §B161 (AMD). 1999, c. 668, §122 (RP).



34-B §1209-B. Advisory Board on Rights of Children in Need of Services (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 688, §2 (NEW). 1993, c. 360, §G2 (RP).



34-B §1210. Maine Advisory Committee on Mental Retardation

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 812, §§262,263 (AMD). 1989, c. 73, §2 (AMD). 1993, c. 410, §CCC13 (AMD). 2007, c. 356, §31 (AFF). 2007, c. 356, §8 (RP).



34-B §1211. Maine Developmental Disabilities Council (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 812, §264 (AMD). 1989, c. 503, §B162 (AMD). 1993, c. 600, §A279 (AMD). 2001, c. 25, §1 (AMD). 2003, c. 417, §4 (AFF). 2003, c. 417, §2 (RP).



34-B §1212. State Forensic Service

1. Establishment and membership. The Commissioner of Health and Human Services shall establish a State Forensic Service and appoint its members. Members must be psychiatrists and licensed clinical psychologists experienced in forensic service and may not be directly involved in the treatment of persons committed to the department under Title 15, chapter 5. These psychiatrists and psychologists may be employed by the department directly or as independent contractors.

[ RR 1995, c. 2, §85 (COR); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

2. Duties. The State Forensic Service shall have the following duties:

A. To perform examinations of the mental condition of a defendant pursuant to Title 15, section 101-D and to do the evaluations or examinations on behalf of any court of record, pursuant to agreement between the commissioner and the jurisdiction requesting that the evaluation be performed; [2009, c. 268, §11 (AMD).]

B. To perform examinations of the mental condition of persons committed to the custody of the commissioner under Title 15, section 103, for the purposes specified in Title 15, section 104-A; [1995, c. 219, §1 (AMD).]

C. To perform examinations of the mental condition of persons pursuant to Title 22, chapter 250; and [1995, c. 219, §2 (AMD).]

D. To perform evaluations on behalf of any court of record. The State Forensic Service may contract with psychologists, psychiatrists and licensed clinical social workers to perform evaluations. The clinicians under contract are entitled to quasi-judicial immunity for all acts performed within the scope of their evaluation duties and in accordance with protocols for evaluations established by the State Forensic Service. [1995, c. 219, §3 (NEW).]

[ 2009, c. 268, §11 (AMD) .]

3. Professional education program. The State Forensic Service may establish and maintain a professional education program designed to assist licensed psychologists and psychiatrists in developing expertise in the forensic aspects of each profession, with emphasis on the assessment of competency, criminal responsibility and abnormal condition of mind under the laws of the State.

[ 1989, c. 621, §9 (NEW) .]

SECTION HISTORY

1985, c. 796, §7 (NEW). 1989, c. 487, §§16,17 (AMD). 1989, c. 621, §9 (AMD). RR 1995, c. 2, §85 (COR). 1995, c. 219, §§1-3 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B7 (REV). 2009, c. 268, §11 (AMD).



34-B §1213. Release Review Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 796, §7 (NEW). 1993, c. 48, §2 (RP).



34-B §1214. Interdepartmental Council (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 181, §§1,2 (NEW). 1987, c. 831, §2 (NEW). 1989, c. 502, §B44 (RPR). 1989, c. 700, §A163 (AMD). 1989, c. 729, (AMD). 1991, c. 780, §DDD21 (AFF). 1993, c. 349, §68 (AMD). 1993, c. 410, §LL13 (AMD). 1993, c. 738, §B5 (RP).



34-B §1215. Interim assistance payments

The department shall establish and maintain a nonlapsing revolving fund to provide interim assistance payments to Supplemental Security Income recipients: [1989, c. 502, Pt. B, §45 (NEW).]

1. Benefits for hospitalization. Whose benefits have been terminated while they were hospitalized and who are reapplying for benefits because of their release from the hospital; or

[ 1989, c. 502, Pt. B, §45 (NEW) .]

2. Benefits when no longer able to work. Whose benefits have been terminated because they returned to work and who are reapplying for benefits because they have suffered a relapse and are no longer able to work.

These benefits shall be provided until their Supplemental Security Income application has been acted on. The fund shall be reimbursed, pursuant to Title 22, section 3174-E, for interim assistance payments made under this section.

[ 1989, c. 502, Pt. B, §45 (NEW) .]

SECTION HISTORY

1989, c. 502, §B45 (NEW).



34-B §1216. Consumer Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 349, §2 (NEW). 1995, c. 127, §1 (AMD). 1995, c. 560, §§K22,23 (AMD). 2007, c. 356, §31 (AMD). 2007, c. 356, §6 (AMD). 2007, c. 695, Pt. D, §1 (AMD). MRSA T. 34-B, §1216, sub-§4 (RP).



34-B §1217. Application of consent decree

It is the intent of the Legislature that the principles of the consent decree issued on August 2, 1990 by the Superior Court, Kennebec County, in Civil Action Docket No. 89-88 as they relate to the development of a comprehensive mental health system apply to all persons with severe and prolonged mental illness. The individualized support plan process as contained in the decree in paragraphs 49 through 74, to the extent possible and within available resources, must be applicable to current and future patients of the former Bangor Mental Health Institute and the Dorothea Dix Psychiatric Center. In addition, patient assessments must be provided to Bangor Mental Health Institute and Dorothea Dix Psychiatric Center patients beginning July 1, 1991 and must be completed quarterly until individualized support plan implementation is developed. [2005, c. 683, Pt. A, §58 (AMD).]

SECTION HISTORY

1991, c. 9, §E18 (NEW). 2005, c. 683, §A58 (AMD).



34-B §1218. Services to persons who are deaf or hard-of-hearing

1. Mental health services. The department shall provide accommodations and services for persons who are deaf or hard-of-hearing in order to provide access to mental health programs funded or licensed by the department. These accommodations must include, but are not limited to, the following:

A. Appropriate mental health assessments for clients who are deaf or hard-of-hearing; [1993, c. 519, §1 (NEW).]

B. Provision of interpreter services for treatment; [1993, c. 519, §1 (NEW).]

C. Educational and training for mental health staff providing treatment to persons who are deaf or hard-of-hearing; [1993, c. 519, §1 (NEW).]

D. Placement of telecommunication devices for persons who are deaf or hard-of-hearing in comprehensive community mental health facilities; [1993, c. 519, §1 (NEW).]

E. Support and training for families with members who are deaf or hard-of-hearing who experience mental health problems; and [1993, c. 519, §1 (NEW).]

F. Establishment of a therapeutic residence program for persons who are deaf or hard-of-hearing and in need of residential mental health treatment. The therapeutic residence program must be operated in conjunction with existing rehabilitation, education, mental health treatment and housing resources. The therapeutic residence program must be staffed by individuals trained in mental health treatment and proficient in communication for the deaf. [1993, c. 519, §1 (NEW).]

[ 1995, c. 560, Pt. K, §24 (AMD) .]

2. Services for persons with intellectual disabilities or autism. The department shall provide accommodations and services ensuring access for persons who are deaf or hard-of-hearing to programs funded or licensed by the department providing services for persons who have intellectual disabilities or autism. These accommodations and services must include, but are not limited to, the following.

A. The department shall ensure the provision of appropriate assessments for clients who are deaf or hard-of-hearing. Assessments must be performed by a person who is proficient in American Sign Language and must include an assessment of intellectual disability or autism and an assessment of communication skills, including the capacity to communicate using American Sign Language. The department shall survey the client population to determine which clients are deaf or hard-of-hearing. [2011, c. 542, Pt. A, §65 (AMD).]

B. For purposes of treatment, the department shall ensure the provision of interpreter services by a person proficient in American Sign Language. [1995, c. 560, Pt. K, §24 (AMD).]

C. The department shall ensure that staff providing direct services to persons who are deaf or hard-of-hearing have education and training in American Sign Language and deaf culture. [2011, c. 542, Pt. A, §65 (AMD).]

D. The department shall provide for the placement of telecommunication devices for persons who are deaf or hard-of-hearing in any location that provides residential, employment or other community-based services for persons eligible under this Title. [2011, c. 542, Pt. A, §65 (AMD).]

E. The department shall ensure the provision of support and training for families with members who have an intellectual disability or autism who are deaf or hard-of-hearing. [2011, c. 542, Pt. A, §65 (AMD).]

F. The department shall establish therapeutic residence options for persons with intellectual disabilities or autism who are deaf or hard-of-hearing and in need of a residence. The therapeutic residences must be operated in conjunction with existing rehabilitation, education, housing and other community-based service resources. The therapeutic residences must be staffed by individuals trained in providing services for persons with intellectual disabilities and autism and proficient in American Sign Language. Therapeutic residence options must be flexible and allow for individual choice. [2011, c. 542, Pt. A, §65 (AMD).]

G. The department shall designate in each regional office one staff person who is responsible for the coordination of deaf services in that office. The department shall provide ongoing training to regional office staff with the goal of having at least one person in each regional office who is proficient in American Sign Language. [1995, c. 560, Pt. K, §24 (AMD).]

[ 2011, c. 542, Pt. A, §65 (AMD) .]

3. School-aged children. This section does not diminish or alter in any way the Department of Education's responsibility to provide free and appropriate education to students with disabilities.

[ 1993, c. 519, §1 (NEW) .]

4. Report. The department shall prepare a biennial report that describes accommodations and services available under this section and identifies unmet service needs and a plan to address those needs. The commissioner shall include representatives from deaf communities, families and public and private service agencies in the preparation of the report. The report must be submitted to the joint standing committee of the Legislature having jurisdiction over human resource matters and the Office of the Executive Director of the Legislative Council by January 15th of every even-numbered year.

[ 1993, c. 519, §1 (NEW) .]

SECTION HISTORY

1993, c. 519, §1 (NEW). 1995, c. 560, §K24 (AMD). 2011, c. 542, Pt. A, §65 (AMD).



34-B §1219. State strategy for preventing imprisonment of persons with serious mental illness

1. Development of state strategy. The department shall develop a comprehensive state strategy for preventing the inappropriate incarceration of seriously mentally ill individuals and for diverting those individuals away from the criminal justice system. This strategy must be developed with the active participation of other agencies and providers responsible for serving persons with serious mental illness, including representatives of community mental health centers, area shelters, other community providers, consumers of services and their families, providers of inpatient mental health services, advocates for consumers of mental health services, sheriffs' departments and the Department of Public Safety.

[ 2011, c. 657, Pt. AA, §85 (AMD) .]

2. Components of strategy. The state strategy developed under subsection 1 must include, but is not limited to:

A. Identification of existing programs or creation of jail diversion and community mental health programs to serve persons with serious mental illness who have been charged with minor crimes that are a manifestation of their illness, including identification of financing mechanisms for the programs and the services provided; [1995, c. 431, §2 (NEW).]

B. Systems for the evaluation of serious mental illness, within 24 hours of contact with the criminal justice system, of persons charged with minor crimes and timely referral of those persons identified as seriously mentally ill to appropriate community mental health programs; [1995, c. 431, §2 (NEW).]

C. Specific mechanisms for enabling police and correctional officers to communicate and consult on a timely basis with appropriate mental health personnel about specific cases; [1995, c. 431, §2 (NEW).]

D. Plans for conducting training, in conjunction with the Maine Criminal Justice Academy, of law enforcement and correctional personnel about serious mental illness and effective methods for evaluating, treating and managing persons with serious mental illness; [1995, c. 431, §2 (NEW).]

E. Plans for training mental health professionals who participate in state-funded, educational training programs to work with persons with serious mental illness in correctional facilities, including, but not limited to, on-site field experience in correctional facilities or jail diversion programs; and [1995, c. 431, §2 (NEW).]

F. Plans for providing comprehensive treatment, services and support to persons with serious mental illness following their release from correctional facilities. [1995, c. 431, §2 (NEW).]

[ 1995, c. 431, §2 (NEW) .]

SECTION HISTORY

1995, c. 431, §2 (NEW). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. AA, §85 (AMD).



34-B §1220. Mental health services to persons on probation

The department shall designate at least one individual within each of the 7 areas described in section 3608, subsection 1-A to act as liaison to the District Courts and Superior Courts of the State and to the Department of Corrections in its administration of probation and parole services. [2013, c. 133, §34 (AMD).]

1. Duties of liaison. A liaison has the following duties:

A. To provide reports in a timely fashion on behalf of the department in response to any requests made by a court pursuant to Title 17-A, section 1204, subsection 4 and to undertake or cause to be undertaken such inquiries or evaluations as are necessary to complete the reports; [RR 1997, c. 1, §27 (COR).]

B. To obtain evaluations as may be required by this section from a person who is one of the following:

(1) A licensed psychiatrist;

(2) A licensed psychologist;

(3) A nurse certified by a national association of nurses as a psychiatric and mental health nurse or as a clinical specialist in adult psychiatric and mental health nursing;

(4) A social worker licensed as a licensed clinical social worker or a licensed master social worker; or

(5) A licensed clinical professional counselor; and [1997, c. 422, §3 (NEW).]

C. To receive any notice of imposition of a condition of probation given pursuant to Title 17-A, section 1204, subsection 4 and to assess or to obtain an assessment of the appropriateness and availability of the mental health services necessary for an individual to meet the conditions of probation imposed. [1997, c. 422, §3 (NEW).]

[ RR 1997, c. 1, §27 (COR) .]

2. Mental health services inappropriate or unavailable. If, after completion of a report as required by subsection 1, paragraph A, the evaluator or the liaison is of the opinion, based upon professional judgment, that the mental health services necessary for an individual to meet the conditions of probation are inappropriate given the individual's clinical condition or that the mental health services are unavailable, then the liaison shall notify the court, the probation officer, the individual on probation and the individual's attorney, if known, that the mental health services are inappropriate or unavailable.

[ RR 2013, c. 2, §43 (COR) .]

3. Mental health services appropriate and available. If, after completion of a report as required by subsection 1, paragraph A, the evaluator or the liaison is of the opinion, based upon professional judgment, that the mental health services necessary for an individual to meet the conditions of probation are appropriate given the individual's clinical condition and the evaluator or the liaison knows that the services are available, then the liaison shall assist the individual in obtaining the appropriate mental health services.

[ 1997, c. 422, §3 (NEW) .]

SECTION HISTORY

RR 1997, c. 1, §27 (COR). 1997, c. 422, §3 (NEW). 2007, c. 286, §3 (AMD). RR 2013, c. 2, §43 (COR). 2013, c. 133, §34 (AMD).



34-B §1221. Plans for the homeless

The regional housing coordinator for each region shall convene a working group annually to develop a plan that states how mental health or substance abuse services needed by individuals using homeless shelters will be provided. Each working group shall submit a plan annually to the community service network established pursuant to section 3608. The community service network shall review the plan and submit it, with any suggested changes, to the Statewide Homeless Council, established pursuant to Title 30-A, section 5046. [2007, c. 286, §4 (AMD).]

1. Working group. The working group in each region consists of the following members:

A. Representatives of homeless shelter operators that receive shelter operating subsidy funds from the Housing Opportunities for Maine Fund designated by the Maine State Housing Authority; [1997, c. 643, Pt. XX, §4 (NEW).]

B. Representatives of mental health provider agencies designated by the department; [1997, c. 643, Pt. XX, §4 (NEW).]

C. Representatives of providers of substance abuse services designated by the department; [1997, c. 643, Pt. XX, §4 (NEW).]

D. The regional housing coordinators; and [1997, c. 643, Pt. XX, §4 (NEW).]

E. Representatives of the boards of directors of the entities listed in paragraphs A, B and C designated by the boards of directors. [1997, c. 643, Pt. XX, §4 (NEW).]

[ 1997, c. 643, Pt. XX, §4 (NEW) .]

2. Plan contents. Each plan must be designed to meet local needs and must include, but is not limited to, the following components:

A. An overview of local service area needs; [1997, c. 643, Pt. XX, §4 (NEW).]

B. A review of the factors that lead to homelessness, the barriers to permanent housing and the clinical needs of individuals using homeless shelters based upon discussions with those persons; and [1997, c. 643, Pt. XX, §4 (NEW).]

C. Procedures for referrals, treatment planning, information sharing, clinical services, training for shelter and mental health services providers and determining consumer satisfaction with shelter services and mental health services. [1997, c. 643, Pt. XX, §4 (NEW).]

[ 1997, c. 643, Pt. XX, §4 (NEW) .]

SECTION HISTORY

1997, c. 643, §XX4 (NEW). 2005, c. 380, §B14 (AMD). 2007, c. 286, §4 (AMD).



34-B §1222. County jail mental illness treatment pilot programs

The department, together with the Department of Corrections, shall convene a stakeholder group, which must include at a minimum representatives of mental health providers, county jail facilities, advocacy groups, persons with mental illness who are or have been incarcerated in jail and families of persons with mental illness who are or have been incarcerated in jail. The stakeholder group shall design a pilot program to provide increased mental health services to county jail populations. The pilot program must be based on best practices approaches that are supported by research and include collaboration agreements among county jails, community mental health providers, the department and the Department of Corrections. The pilot program must also include mechanisms for evaluating program success. The pilot program must augment and not supplant any existing mental health or county jail efforts to meet the needs of persons with mental illness. [2001, c. 659, Pt. G, §1 (NEW).]

Once agreement on program design is reached by the stakeholder group and an agreement on program content, focus and function is signed by all stakeholders, the department, in cooperation with the Department of Corrections, shall act as the program and fiscal oversight agent and make available through one or more contracts funds for the pilot program. The department shall seek Medicaid or other available funds to support this effort wherever possible. [2001, c. 659, Pt. G, §1 (NEW).]

By January 30, 2003, the department and the Department of Corrections shall provide a report to the joint standing committee of the Legislature having jurisdiction over criminal justice matters on the success of the pilot program. [2001, c. 659, Pt. G, §1 (NEW).]

SECTION HISTORY

2001, c. 659, §G1 (NEW).



34-B §1223. Maine Developmental Services Oversight and Advisory Board

1. Composition. The Maine Developmental Services Oversight and Advisory Board, as established by Title 5, section 12004-J, subsection 15 and referred to in this section as “the board,” consists of 15 members appointed by the Governor from a list of nominees proposed by the board pursuant to procedures established in the rules of the board.

A. The board shall submit nominees to the Governor at least 90 days prior to the expected date of each vacancy. [2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF).]

B. In making nominations, the board shall endeavor to ensure adequate representation at all times from different service regions of the State and from interested stakeholder groups, including but not limited to:

(1) The protection and advocacy agency designated pursuant to Title 5, section 19502;

(2) A statewide coalition that works to support and facilitate the ability of local and statewide self-advocacy organizations to network with each other and with national organizations;

(3) A nonprofit organization that serves teens and young adults in the State with emotional and intellectual disabilities;

(4) A statewide coalition that works to support and facilitate the ability of local and statewide self-advocacy organizations to network with each other and with national organizations; and

(5) The Maine Developmental Disabilities Council. [2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF).]

C. In making the nominations and appointments, the board and the Governor shall endeavor to ensure that at least 8 of the members of the board are persons with intellectual disabilities or autism or family members, guardians or allies of persons with intellectual disabilities or autism who receive services funded by the Department of Health and Human Services. Of these members, at least 4 must be persons with intellectual disabilities or autism, referred to in this section as "self-advocates." [2011, c. 542, Pt. A, §66 (AMD).]

Members of the board must include stakeholders involved in services and supports for persons with intellectual disabilities or autism in the State and other individuals interested in issues affecting persons with intellectual disabilities or autism. Employees of the Department of Health and Human Services may not be appointed as members of the board.

[ 2011, c. 542, Pt. A, §66 (AMD) .]

2. Terms. Members of the board serve 3-year terms. A member serves until a successor is appointed. A vacancy must be filled as soon as practicable by appointment for the unexpired term.

[ 2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF) .]

3. Chair. The board shall elect a chair from among its members.

[ 2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF) .]

4. Compensation. Members of the board are entitled to reimbursement of reasonable expenses incurred in order to serve on the board as provided in Title 5, section 12004-J, subsection 15. Members not otherwise compensated by their employers or other entities whom they represent are entitled to receive a per diem as established by rule or policy adopted by the board for their attendance at authorized meetings of the board.

[ 2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF) .]

5. Staff. The board may hire an executive director and clerical support staff.

[ 2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF) .]

6. Budget. The board shall provide to the commissioner a proposed budget in accordance with a schedule agreed to by the chair and the commissioner. The department shall include in its estimate of expenditure and appropriation requirements filed pursuant to Title 5, section 1665 sufficient funds, listed in a separate account as a separate line item, to enable the board to perform its duties.

[ 2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF) .]

7. Maine Tort Claims Act. The board members and staff act as employees of the State, as defined in Title 14, section 8102, subsection 1, when engaged in official duties specified in this section or assigned by the board.

[ 2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF) .]

8. Oversight and advisory functions. The board shall:

A. Provide independent oversight over programs and services for adults with intellectual disabilities or autism that are provided, authorized, funded or supported by the department or any other agency or department of State Government. The board shall focus on systemic concerns affecting the rights of persons with intellectual disabilities or autism, including but not limited to issues surrounding health and safety, inclusion, identification of needs and desires of persons eligible for services by the department, the timely meeting of the identified needs and effective and efficient delivery of services and supports; and [2011, c. 542, Pt. A, §66 (AMD).]

B. Provide advice and systemic recommendations to the commissioner, the Governor and the Legislature regarding policies, priorities, budgets and legislation affecting the rights and interests of persons with intellectual disabilities or autism. [2011, c. 542, Pt. A, §66 (AMD).]

[ 2011, c. 542, Pt. A, §66 (AMD) .]

9. Powers and duties of the board. In order to carry out its oversight and advisory functions, the board has the following powers and duties.

A. The board shall hold at least one hearing or other forum each year that is open to the public in order to gather information about the availability, accessibility and quality of services available to persons with intellectual disabilities or autism and their families. [2011, c. 542, Pt. A, §67 (AMD).]

B. The board may accept funds from the Federal Government, the State, a political subdivision of the State, individuals, foundations and corporations and may expend those funds for purposes consistent with the board’s functions, powers and duties. [2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF).]

C. The board shall establish priorities for its oversight and systems advocacy work. In establishing priorities, the board shall consider the results of its work in addressing the priorities established in previous years. [2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF).]

D. The board shall report at least annually to the Governor and the Legislature on its activities and recommendations regarding policies, priorities, budgets and legislation affecting the rights and interests of persons with intellectual disabilities or autism. The board's annual report must include the board's assessment of its operations and progress in addressing the priorities established pursuant to paragraph C. The board's annual report must be made public and widely disseminated in a manner designed to inform interested stakeholders. [2011, c. 542, Pt. A, §67 (AMD).]

E. The board may provide reports and recommendations to the commissioner on matters of systemic concern arising from the board’s oversight role. The board may recommend that the department undertake the study of specific systemic issues as part of the department's annual quality assurance activities and strategies, and the board may collaborate and cooperate with the department in the conduct of any such studies, if feasible. The commissioner shall provide a written response no later than 30 days following receipt of the recommendations from the board. [2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF).]

F. The board may refer individual cases that require investigation or action to the department, the protection and advocacy agency designated pursuant to Title 5, section 19502 or other appropriate agency. [2011, c. 657, Pt. EE, §2 (AMD).]

[ 2011, c. 542, Pt. A, §67 (AMD); 2011, c. 657, Pt. EE, §2 (AMD) .]

10. Access to information. The board is entitled to access to information from the department necessary to carry out its functions. Except as provided in paragraphs D and E, information provided pursuant to this subsection may not contain personally identifying information about a person with intellectual disabilities or autism.

A. The department shall provide the board, on a schedule to be agreed upon between the board and the department, reports on case management, reportable events, adult protective and rights investigations, unmet needs, crisis services, quality assurance, quality improvement, budgets and other reports that contain data about or report on the delivery of services to or for the benefit of persons with intellectual disabilities or autism, including reports developed by or on behalf of the department and reports prepared by others about the department. [2011, c. 542, Pt. A, §68 (AMD).]

B. The department, when requested by the board or pursuant to a written agreement with the board, shall release to the board information pertaining to alleged abuse, exploitation or neglect or an alleged dehumanizing practice or violation of rights of a person with intellectual disabilities or autism. [2013, c. 310, §1 (AMD).]

C. [2013, c. 310, §1 (RP).]

D. The board may examine confidential information in individual records with written permission of the person or that person's guardian. If the person or that person's guardian provides the board with written permission to examine confidential information, the board must maintain the confidentiality of the information as required by section 1207. [2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF).]

E. The board or the board's staff may receive and examine confidential information when otherwise authorized to do so by law, including but not limited to when serving on a committee established by the department for which access to such information is necessary to perform the function of the committee. [2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF).]

[ 2013, c. 310, §1 (AMD) .]

11. Rulemaking. The board shall adopt rules governing its operations, including rules establishing its bylaws. Rules adopted pursuant to this subsection must address:

A. Procedures for nominating persons to fill vacancies on the board; [2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF).]

B. Procedures for holding annual hearings or other alternative means of receiving input from citizens throughout the State pursuant to subsection 9; [2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF).]

C. Procedures for exercising its powers pursuant to subsection 10, paragraph D in a manner that is respectful of the rights, interests and opinions of persons whose records are at issue; [2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF).]

D. Procedures concerning the hiring of an executive director, including the method for selection and the role of the executive director and procedures concerning the supervision, compensation and evaluation of the executive director; and [2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF).]

E. The provision of per diem stipends for members not otherwise compensated by their employers or other entities whom they represent for their attendance at authorized meetings of the board. [2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 356, §7 (NEW); 2007, c. 695, Pt. D, §3 (AFF) .]

SECTION HISTORY

2007, c. 356, §7 (NEW). 2007, c. 356, §31 (AFF). 2007, c. 695, Pt. D, §3 (AFF). 2011, c. 542, Pt. A, §§66-68 (AMD). 2011, c. 657, Pt. EE, §§2, 3 (AMD). 2013, c. 310, §1 (AMD).



34-B §1224. Processing fee

Beginning October 1, 2010, a facility or health care provider subject to the licensing provisions of section 1203-A shall pay a processing fee not to exceed $10 to the department for the reissuance of a license when the licensee made changes that require the reissuance of a license. [2009, c. 590, §7 (NEW).]

The department may adopt rules necessary to implement this section. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 590, §7 (NEW).]

§1224. Criminal background checks

(As enacted by PL 2009, c. 621, §8 is REALLOCATED TO TITLE 34-B, SECTION 1225)

SECTION HISTORY

RR 2009, c. 2, §94 (RAL). 2009, c. 590, §7 (NEW). 2009, c. 621, §8 (NEW).



34-B §1225. Criminal background checks (REALLOCATED FROM TITLE 34-B, SECTION 1224)

(REALLOCATED FROM TITLE 34-B, SECTION 1224)

Beginning October 1, 2010, a facility or health care provider subject to the licensing provisions of section 1203-A, prior to hiring an individual who will work in direct contact with a consumer or who has direct access to a consumer's property, personally identifiable information, financial information or resources, shall obtain a comprehensive background check in accordance with applicable federal and state laws. The comprehensive background check must include, at a minimum, criminal history record information from the Department of Public Safety, State Bureau of Identification. A facility or provider licensed under section 1203-A is subject to the employment restrictions set out in Title 22, section 1812-G and other applicable federal and state laws when employing direct access personnel, as defined in Title 22, section 1717, subsection 1, paragraph A-2. The facility or health care provider shall pay for the criminal background check required by this section. [2015, c. 196, §17 (AMD); 2015, c. 299, §28 (AMD).]

The department may adopt rules necessary to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [RR 2009, c. 2, §94 (RAL).]

SECTION HISTORY

RR 2009, c. 2, §94 (RAL). 2015, c. 196, §17 (AMD). 2015, c. 299, §28 (AMD).






Subchapter 2-A: FUNDS FOR THE DEVELOPMENTALLY DISABLED

34-B §1231. Self-sufficiency trust fund

1. Trust established. There is created the Self-sufficiency Trust Fund. The State Treasurer, ex officio, is the custodian of the trust fund and the comptroller shall direct payments from the trust fund upon vouchers properly certified by the Commissioner of Health and Human Services. The treasurer shall credit interest on the trust fund to the trust fund and the commissioner shall allocate that interest pro rata to the respective accounts of the named beneficiaries of the trust fund.

A. For the purposes of this section, the term "self-sufficiency trust" means a trust created by a nonprofit corporation which is a 501-C-3 organization under the United States Internal Revenue Code of 1954 and which was organized under the Nonprofit Corporation Act, Title 13-B, for the purpose of providing for the care or treatment of one or more developmentally disabled persons or persons otherwise eligible for department services. [1987, c. 176, (NEW).]

[ RR 1995, c. 2, §86 (COR); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

2. Rules. The department shall adopt these rules and procedures under the Maine Administrative Procedure Act, Title 5, chapter 375, as may be necessary or useful for the administration of the trust fund.

[ 1987, c. 176, (NEW) .]

SECTION HISTORY

1987, c. 176, (NEW). RR 1995, c. 2, §86 (COR). 2001, c. 354, §3 (AMD). 2003, c. 689, §B7 (REV).



34-B §1232. Administration of fund

1. Naming beneficiaries. The Department of Health and Human Services may accept money from a self-sufficiency trust for deposit in the trust fund pursuant to an agreement with the trust naming one or more beneficiaries who are developmentally disabled persons or persons otherwise eligible for department services residing in this State and specifying the care or treatment to be provided for them. The department shall maintain a separate account in the trust fund for each named beneficiary.

[ 1987, c. 176, (NEW); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Care and support of beneficiaries. The money in these accounts shall be spent by the department, pursuant to its rules, only to provide care and treatment for the named beneficiaries in accordance with the terms of the agreement.

[ 1987, c. 176, (NEW) .]

3. Return of money. In the event that the director determines that the money in the account of a named beneficiary cannot be used for the care or treatment of the beneficiary in a manner consistent with the rules of the department and the agreement, or upon request of the self-sufficiency trust, the remaining money in that account, together with any accumulated interest on that account, shall be promptly returned to the self-sufficiency trust which deposited the money in the trust fund.

[ 1987, c. 176, (NEW) .]

4. Other benefits not affected. The receipt by a beneficiary of money from the trust fund, or of care or treatment provided with that money, shall not in any way reduce, impair or diminish the benefits to which the beneficiary is otherwise entitled by law.

[ 1987, c. 176, (NEW) .]

SECTION HISTORY

1987, c. 176, (NEW). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).



34-B §1233. Special fund in the State Treasury

The fund for the developmentally disabled is created as a special fund in the State Treasury. The director may accept money from any source for deposit into the fund. The money in the fund shall be used by the department, subject to an allocation for the purpose of providing for the care and treatment of low-income developmentally disabled persons, or low-income persons otherwise eligible for department services, as defined by the department. [1987, c. 176, (NEW).]

SECTION HISTORY

1987, c. 176, (NEW).






Subchapter 2-B: DOROTHEA DIX AWARD

34-B §1301. Dorothea Dix Award

The commissioner shall establish the Dorothea Dix Award, which recognizes and honors outstanding achievement in improving the lives of people living with mental illness or mental disabilities. The award must be made on April 4th of each odd-numbered year at the Dorothea Dix Psychiatric Center. The Governor or the Governor's designee shall present the award. [2005, c. 236, §1 (NEW).]

1. Eligibility. A person who is a Maine resident or has direct long-standing ties with Maine is eligible to win the award.

[ 2005, c. 236, §1 (NEW) .]

2. Dorothea Dix Award Selection Committee; established. The Dorothea Dix Award Selection Committee, known in this subchapter as "the committee," is established and consists of the following 4 members:

A. One member representing people with mental illness, chosen by the Governor; [2005, c. 236, §1 (NEW).]

B. One member representing advocates for the legal rights of people living with disabilities, chosen by the President of the Senate; [2005, c. 236, §1 (NEW).]

C. One member representing people with mental disabilities, chosen by the Speaker of the House of Representatives; and [2005, c. 236, §1 (NEW).]

D. One member representing children living with mental illness or mental disabilities, chosen by the Attorney General. [2005, c. 236, §1 (NEW).]

[ 2005, c. 236, §1 (NEW) .]

3. Selection procedure. Any person may nominate a candidate for the award. The committee shall develop a review and selection procedure.

[ 2005, c. 236, §1 (NEW) .]

SECTION HISTORY

2005, c. 236, §1 (NEW).






Subchapter 3: INSTITUTIONS GENERALLY

Article 1: ADMINISTRATIVE PROVISIONS

34-B §1401. Chief administrative officers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 410, §CCC14 (AMD). 1993, c. 667, §2 (AMD). 1995, c. 395, §G12 (AMD). 1995, c. 395, §G20 (AFF). 1995, c. 560, §§K25,26 (AMD). 2005, c. 236, §§3,4 (REV). 2007, c. 539, Pt. N, §65 (RP).



34-B §1402. Community services

1. Commissioner's duty. In every state institution to which a person with mental illness or an intellectual disability may be committed, the commissioner shall organize and administer the duties set forth in subsection 2.

[ 2011, c. 542, Pt. A, §69 (AMD) .]

2. Duties. The department shall:

A. Supervise clients who have left the institution with a view to their safe care at home, suitable employment and self-support under good working and living conditions, and with a view to prevention of their relapse and return to public dependency; [1983, c. 459, §7 (NEW).]

B. Provide for informing and advising any indigent person, that person's relatives or friends and the representatives of any charitable agency as to:

(1) The mental condition of the indigent person;

(2) The prevention and treatment of the condition;

(3) The available institutions or other means of caring for the person; and

(4) Any other matter relative to the welfare of the person; and [2009, c. 299, Pt. A, §6 (AMD).]

C. Acquire and disseminate knowledge of mental disease, intellectual disabilities, autism and other related conditions with a view to promoting a better understanding and the most enlightened public sentiment and policy in these matters, and in this work the department may cooperate with local authorities, schools and social agencies. [2011, c. 542, Pt. A, §70 (AMD).]

[ 2011, c. 542, Pt. A, §70 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1995, c. 560, §K27 (AMD). 2009, c. 299, Pt. A, §6 (AMD). 2011, c. 542, Pt. A, §§69, 70 (AMD).



34-B §1403. Boards of visitors (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 812, §265 (AMD). 1987, c. 402, §A177 (AMD). 1987, c. 887, §5 (RP).



34-B §1403-A. Pineland Center Board of Visitors (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 70, §2 (NEW). 1993, c. 360, §H2 (AMD). 1995, c. 395, §G20 (AFF). 1995, c. 395, §G13 (RP).



34-B §1404. Legal actions

1. Contract actions. Actions founded on any contract made with the State Purchasing Agent, or with any official of the department under the authority granted by the State Purchasing Agent, on behalf of any of the state institutions, may be brought by the official making the contract or his successor in office.

[ 1983, c. 459, §7 (NEW) .]

2. Actions for injuries to property. Actions for injuries to the real or personal property of the State, used by any state institution and under the management of the chief administrative officer of the institution, may be prosecuted in the name of the officer or his successor in office.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §1405. Emergencies

When emergency situations are certified by the chief administrative officer of a state institution to exist at the institution, the commissioner may, with the approval of the Governor, assign departmental personnel as may be necessary to assist in controlling the emergency situation. [1983, c. 459, §7 (NEW).]

1. Temporary assignment. The assignment of personnel shall be only for the period during which the emergency exists.

[ 1983, c. 459, §7 (NEW) .]

2. Compensation. Any personnel transferred are entitled to receive compensation as required by the Civil Service Law, rules and contract terms.

[ 1985, c. 785, Pt. B, §163 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 785, §B163 (AMD).



34-B §1406. Improper conduct of institutional officers

The commissioner may inquire into any improper conduct imputed to state institutional officers in relation to the concerns of their institutions, and for that purpose may: [1983, c. 459, §7 (NEW).]

1. Subpoenas. Issue subpoenas for witnesses and compel their attendance and the production of papers and writings by punishment for contempt in case of willful failure, neglect or refusal;

[ 1983, c. 459, §7 (NEW) .]

2. Examination of witnesses. Examine witnesses under oath; and

[ 1983, c. 459, §7 (NEW) .]

3. Adjudication. Adjudicate cases of alleged improper conduct in a manner similar to and with similar effect as cases of arbitration.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §1407. Appointment of physician

In every state institution to which a person with mental illness or a person with an intellectual disability or autism may be committed, the commissioner shall appoint a physician experienced in the care and treatment of such persons and the necessary assistants to the physician. [2011, c. 542, Pt. A, §71 (AMD).]

SECTION HISTORY

1983, c. 459, §7 (NEW). 2011, c. 542, Pt. A, §71 (AMD).



34-B §1408. Cooperation with state departments

Whenever it is determined advisable, the chief administrative officer of any institution providing services for persons with mental illness, intellectual disabilities or autism may cooperate with state departments to examine upon request and recommend suitable treatment and supervision for: [2011, c. 542, Pt. A, §72 (AMD).]

1. Mental illness, intellectual disability or autism. Persons thought to have a mental illness, an intellectual disability or autism; and

[ 2011, c. 542, Pt. A, §72 (AMD) .]

2. Juvenile Court. Children brought before any Juvenile Court.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 2011, c. 542, Pt. A, §72 (AMD).



34-B §1409. Payment for care and treatment of residents

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Care and treatment" includes all goods and services provided, or caused to be provided, to a resident by the State. [1983, c. 459, §7 (NEW).]

B. "Liable person" means a person liable for the care and treatment of a resident under subsection 3. [1983, c. 459, §7 (NEW).]

B-1. "Resident," for purposes of this section and this section only, means any of the following:

(1) A person who is an inpatient; or

(2) A person who is an outpatient receiving services from any state institution, including outpatient clinic services. [2011, c. 674, §1 (AMD).]

C. [2005, c. 683, Pt. B, §29 (RP).]

D. [2011, c. 674, §2 (RP).]

[ 2011, c. 674, §§1, 2 (AMD) .]

2. Charges. Charges under this section are governed as follows.

A. The commissioner shall establish by rule charges for the care and treatment of residents at any state institution. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2005, c. 256, §3 (AMD).]

B. Charges made under this section are a debt of the resident, or any person legally liable for the resident's care and treatment under this section, and are recoverable in any court of competent jurisdiction in a civil action brought in the name of the State. [1983, c. 459, §7 (NEW).]

[ 2005, c. 256, §3 (AMD) .]

3. Liable persons. Each resident, his spouse, and his parent are jointly and severally liable for the care and treatment of the resident, whether the resident was committed or otherwise legally admitted, from the date of the resident's admission to a state institution, except that:

A. A parent is not liable for a child resident's care and treatment, unless the child resident was wholly or partially dependent for support upon the parent at the time of admission; and [1983, c. 701, §6 (AMD).]

B. [1983, c. 701, §6 (RP).]

C. The department may not charge any parent for the care and treatment of a child resident beyond the child's 18th birthday, or beyond 6 months from the date of the child's admission, whichever occurs later. [1983, c. 459, §7 (NEW).]

[ 1983, c. 701, §6 (AMD) .]

4. Financial statement forms. Financial statement forms are governed as follows.

A. The commissioner shall prescribe financial statement forms which shall be completed by:

(1) The resident;

(2) Any person liable for the resident's care and treatment under this section; or

(3) Any fiduciary acting on behalf of the resident or person liable for the resident. [1983, c. 459, §7 (NEW).]

B. The form in each case shall be witnessed. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

5. Determination of ability to pay. After a resident is admitted into any state institution, the department shall:

A. Investigate to determine what property, real and personal, the resident has, and, in determining ability to pay, the department shall consider all income, debts, expenses, obligations and the number and condition of dependents; and [1983, c. 459, §7 (NEW).]

B. Investigate to determine whether there exist any persons liable under subsection 3 for the payment of charges for the resident's care and treatment.

(1) The department shall ascertain the financial condition of the persons, if any, and shall determine whether each person is financially able to pay the charges.

(2) In determining the person's ability to pay, the department shall consider all income, debts, expenses, obligations and the number and condition of dependents. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

6. Obtaining information. The obtaining of information under this section is governed as follows.

A. Every agency and department of the State shall render all reasonable assistance to the department in obtaining all information necessary for the proper implementation of the purposes of this section. [1983, c. 459, §7 (NEW).]

B. To carry out the purposes of this section, the commissioner may administer oaths, take testimony, subpoena and compel the attendance of witnesses, and subpoena and compel the production of books, papers, records and documents deemed material or pertinent in connection with the commissioner's duty of securing payments for care and treatment as provided in this section.

(1) Any person failing to obey a subpoena may, upon petition of the commissioner to any Justice of the Superior Court, be ordered by the justice to appear and show cause for his disobedience of the subpoena.

(2) The justice, after hearing, may order that the subpoena be obeyed or, if it is made to appear to the justice that the subpoena was for any reason inappropriately issued, may dismiss the petition. [1983, c. 459, §7 (NEW).]

C. Upon request of the commissioner, banking organizations, insurance companies, brokers or fiduciaries shall furnish to the commissioner full information concerning the earnings of, income of, funds deposited to the credit of or funds owing to any resident, or any person liable under subsection 3 for the resident.

(1) The information shall be provided in writing and shall be duly certified.

(2) The certified statement is admissible in evidence in any action or proceeding to compel payment for the care and treatment of the resident.

(3) The certified statement is prima facie evidence of the facts stated in the statement. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

7. Inability to pay. When it is determined that any resident or liable person is unable to pay all or part of the charges for care and treatment, the commissioner may cancel, suspend or reduce charges in accordance with the resident's or liable person's ability to pay.

[ 1983, c. 459, §7 (NEW) .]

8. Postponement of billing. The commissioner may enter into an agreement with any resident or liable person to postpone billing for care and treatment for any period of time.

[ 1983, c. 459, §7 (NEW) .]

9. Benefit payments. The chief administrative officer of any state institution may receive as payee any benefits from social security, veterans' administration, railroad retirement or any other like benefits paid on behalf of any resident.

A. The chief administrative officer shall apply the benefits toward the care and treatment of the resident in accordance with charges made by the department. [1983, c. 459, §7 (NEW).]

B. Any surplus from the payments shall be held in a personal account at the hospital in the name of the resident and shall be available for the resident's personal needs. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

10. Claims against estates. The State has a claim against the estate of any resident, and the estate of any liable person, for any amount due to the State at the date of death of the resident or the liable person, including any claim arising under an agreement entered into under this section, enforceable in the Probate Court.

A. The state's claim has priority over all unsecured claims against the estate, except:

(1) Administrative expenses, including probate fees and taxes;

(2) Expenses of the last sickness; and

(3) Funeral expenses, not exceeding $400, exclusive of the honorarium of the clergy and cemetery expenses. [1983, c. 459, §7 (NEW).]

B. The Attorney General shall collect any claim which the State may have against the estate. [1983, c. 459, §7 (NEW).]

C. The State may not enforce a claim against any real estate while it is occupied as a home by the surviving spouse of the resident or liable person and while the surviving spouse remains unmarried. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

11. Reimbursement of providers. Notwithstanding any other law, if part of the care and treatment of a resident under this section is provided by a party other than the State, the commissioner shall pay to the other party, from the fee collected by the department for the care and treatment of the resident, the portion of those costs borne by the other party in the same ratio as the fee collected to the total charge made, except that:

A. This subsection may not be construed as a limitation on compensation for providers of resident care and treatment; [2011, c. 674, §3 (AMD).]

B. This subsection may not be construed as a limitation on contractual arrangements between the providers and the State; and [2011, c. 674, §4 (AMD).]

C. For a resident receiving services, including medical care, goods, prescription drugs and other medications, outside a state institution, the commissioner may pay the provider of those services an amount no greater than the reimbursement rate applicable to that provider and that service under the Medicare fee schedule. [2011, c. 674, §5 (NEW).]

[ 2011, c. 674, §§3-5 (AMD) .]

12. Prohibited acts. A person is guilty of contempt if he fails to obey a subpoena when ordered to do so by a Justice of the Superior Court under subsection 6, upon application by the commissioner to the Superior Court for an order of contempt.

[ 1983, c. 459, §7 (NEW) .]

13. Special revenue account; Riverview Psychiatric Center. The commissioner shall establish a special revenue account for the Riverview Psychiatric Center and shall deposit into it payments or income received from residents of the Riverview Psychiatric Center, the Medicaid program or other 3rd-party payors. The commissioner shall use the funds on deposit for expenses of the Riverview Psychiatric Center.

[ 2011, c. 674, §6 (AMD) .]

14. Special revenue account; Dorothea Dix Psychiatric Center. The commissioner shall establish a special revenue account for the Dorothea Dix Psychiatric Center and shall deposit into it payments or income received from residents of the Dorothea Dix Psychiatric Center, the Medicaid program or other 3rd-party payors. The commissioner shall use the funds on deposit for expenses of the Dorothea Dix Psychiatric Center.

[ 1991, c. 528, Pt. Q, §6 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. Q, §6 (NEW); 2005, c. 236, §3 (REV) .]

15. General Fund accounts; disproportionate share hospital match. The commissioner shall establish General Fund accounts to provide the General Fund match for eligible disproportionate share hospital components in the Riverview Psychiatric Center and the Dorothea Dix Psychiatric Center. Any unencumbered balances of General Fund appropriations remaining at the end of each fiscal year must be carried forward to be used for the same purposes. Available unencumbered balances at the end of each fiscal year in the Personal Services line category of the accounts may be transferred to the All Other line category by financial order upon the recommendation of the State Budget Officer and approval of the Governor.

[ 2011, c. 1, Pt. S, §2 (AMD) .]

16. Store established. The commissioner may establish a store within the Riverview Psychiatric Center for the retail sale of sundries and gift items.

[ 2003, c. 673, Pt. I, §1 (NEW) .]

17. Riverview Psychiatric Center Store account. The commissioner may establish a nonlapsing Other Special Revenue Funds account for a store located in the Riverview Psychiatric Center pursuant to the authority under subsection 16 and shall deposit into it payments or income received from customers of the store. The commissioner shall use the funds on deposit for expenses of the store.

[ 2003, c. 673, Pt. I, §1 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §5 (AMD). 1983, c. 701, §6 (AMD). 1991, c. 528, §Q6 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §Q6 (AMD). 1991, c. 780, §DD1 (AMD). 1993, c. 508, §J1 (AMD). 2003, c. 673, §I1 (AMD). 2005, c. 236, §3 (REV). 2005, c. 256, §§1-5 (AMD). 2005, c. 457, §NN4 (AMD). 2005, c. 457, §NN8 (AFF). 2005, c. 683, §§B29,30 (AMD). 2009, c. 571, Pt. SSS, §1 (AMD). 2011, c. 1, Pt. S, §2 (AMD). 2011, c. 674, §§1-6 (AMD).



34-B §1410. Posting of political material

The chief administrative officer of each state institution shall provide in at least one accessible area in each institution an appropriate space for the posting of written political material sent for that purpose to the chief administrative officer by candidates for state office or federal office in this State. [1983, c. 459, §7 (NEW).]

1. One item limit. Not more than one item of written political material may be posted in one place on behalf of any one candidate.

[ 1983, c. 459, §7 (NEW) .]

2. Removal. Written political material shall be removed after the elections for which it is intended for use.

[ 1983, c. 459, §7 (NEW) .]

3. Voting place. If there is a voting place within the institution, the posting place may not be located within 250 feet of the entrance to the voting place.

[ 1983, c. 459, §7 (NEW) .]

4. Violation. The posting of written political material under this section is not a violation of Title 21-A, section 32 or Title 21-A, section 674, subsection 1, paragraph C.

[ 1993, c. 473, §44 (AMD); 1993, c. 473, §46 (AFF) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 506, §A71 (AMD). 1993, c. 473, §44 (AMD). 1993, c. 473, §46 (AFF).



34-B §1411. Public ways and parking areas

1. Rules. The chief administrative officers of state institutions may promulgate and enforce rules, subject to the approval of the commissioner, governing the use of public ways and parking areas maintained by the State at the state institutions.

A. The rules shall be promulgated in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. [1983, c. 459, §7 (NEW).]

B. The Secretary of State shall forward a copy of the rules, attested under the Great Seal of the State, to the District Court in the area of jurisdiction. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

2. Special police officers. The chief administrative officers of state institutions may appoint and employ, subject to the Civil Service Law, special police officers for the purpose of enforcing rules promulgated under subsection 1.

A. The special police officers shall:

(1) Patrol all the public ways and parking areas subject to this section;

(2) Enforce rules promulgated under this section; and

(3) Arrest and prosecute violators of the rules. [1983, c. 459, §7 (NEW).]

B. The State Police, sheriffs, deputy sheriffs, police officers and constables who have jurisdiction over the areas in which the institutions are located shall, insofar as possible, cooperate with the special police officers in the enforcement of the rules promulgated under subsection 1. [1983, c. 459, §7 (NEW).]

[ 1985, c. 785, Pt. B, §164 (AMD) .]

3. Court procedure. The District Court in the areas in which the institutions are located has jurisdiction in all proceedings brought under this section.

A. The District Court shall take judicial notice of all rules promulgated under subsection 1. [1983, c. 459, §7 (NEW).]

B. In any prosecution for a violation of the rules, the complaint may allege the offense as in prosecutions under a general statute and need not recite the rule. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

4. Prohibited acts; fine. A person who violates any rule adopted under this section commits a civil violation for which a fine may be adjudged in an amount consistent with the amount charged for a similar violation by the municipality in which the institution is located, but not to exceed the maximum amount provided for a traffic infraction under Title 29-A, section 103. Notwithstanding any other law, the fines and costs of court paid under this section inure to the municipality in which the proceedings take place.

A. [1991, c. 313, (RP).]

B. [1991, c. 313, (RP).]

C. [1991, c. 313, (RP).]

D. [1991, c. 313, (RP).]

[ 2013, c. 381, Pt. C, §5 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 785, §B164 (AMD). 1991, c. 313, (AMD). 1995, c. 65, §A136 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2013, c. 381, Pt. C, §5 (AMD).



34-B §1412. Military and Naval Children's Home (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 503, §5 (RP).






Article 2: CLIENTS GENERALLY

34-B §1430. Rights

Any resident of a state institution has a right to nutritious food in adequate quantities, adequate professional medical care, an acceptable level of sanitation, ventilation and light, a reasonable amount of space per person in any sleeping area, a reasonable opportunity for physical exercise and recreational activities, protection against any physical or psychological abuse and a reasonably secure area for the maintenance of permitted personal effects. [1983, c. 459, §7 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §1431. Indefinite convalescent status

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Living conditions" includes, but is not limited to, the physical conditions of a residential facility, the individual treatment plan provided for each outpatient client and the programs for treatment available to and appropriate for each outpatient client. [1983, c. 459, §7 (NEW).]

B. "Residential facility" means a boarding home, nursing home, foster home, group home or halfway house licensed by the Department of Health and Human Services or used by the Department of Health and Human Services. [1983, c. 459, §7 (NEW); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

[ 1983, c. 459, §7 (NEW); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Requirements. The chief administrative officer of any state institution, or a person designated by the chief administrative officer, may place any person who has been hospitalized based on a diagnosis of mental illness, intellectual disability or autism, except residents described in chapter 3, subchapter 4, article 2, on indefinite convalescence status, if the officer or the officer's designee determines that the residential facility in which the person will be residing is at least equivalent in the quality of living conditions to the state institution in which the person is hospitalized.

[ 2011, c. 542, Pt. A, §73 (AMD) .]

3. Standards. The commissioner shall establish standards for assessing whether or not living conditions in residential facilities are equivalent to the existing living conditions in state institutions.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 542, Pt. A, §73 (AMD).



34-B §1432. Administration of medication

The administration of medication in state institutions shall be in accordance with rules established by the State Board of Nursing. [1983, c. 459, §7 (NEW).]

1. Maine Administrative Procedure Act. The State Board of Nursing shall establish rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1983, c. 459, §7 (NEW) .]

2. Considerations. In establishing rules for each type of state institution, the State Board of Nursing shall consider, among other factors:

A. The general health of the persons likely to receive medication; [1983, c. 459, §7 (NEW).]

B. The number of persons served by the institution; and [1983, c. 459, §7 (NEW).]

C. The number of persons employed at the institution. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §1433. Aliens

1. Notification of immigration officer. When a person is admitted or committed to a state, county, city or private institution which is supported wholly or in part by public funds, the chief administrative officer of the institution shall inquire at once into the nationality of the person and, if it appears that the person is an alien, the chief administrative officer shall notify immediately the United States immigration officer in charge of the district in which the institution is located, of:

A. The date of and the reason for the alien's admission or commitment; [1983, c. 459, §7 (NEW).]

B. The length of time for which the alien is admitted or committed; [1983, c. 459, §7 (NEW).]

C. The country of which the alien is a citizen; and [1983, c. 459, §7 (NEW).]

D. The date on which and the port at which the alien last entered the United States. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

2. Copy of record to immigration officer. Upon the official request of the United States immigration officer in charge of the territory or district in which is located any court committing an alien to a state, county, city or private institution which is supported wholly or in part by public funds, the clerk of the court shall furnish without charge a certified copy of any record pertaining to the alien's case.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §1434. Resident's property presumed abandoned

Any property abandoned or unclaimed by a resident of a state institution must be disposed of according to Title 33, chapter 41. [2003, c. 20, Pt. T, §33 (AMD).]

SECTION HISTORY

1983, c. 459, §7 (NEW). 2003, c. 20, §T33 (AMD).



34-B §1435. Unnatural death of resident

When the death of any resident in a state institution is not clearly the result of natural causes, an examination and inquest shall be held as in other cases, and the commissioner or the chief administrative officer of the institution shall cause a medical examiner to be immediately notified for that purpose. [1983, c. 459, §7 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §1436. Rules regarding cardiopulmonary resuscitation

The department shall promulgate rules regarding the use of cardiopulmonary resuscitation in state institutions, pursuant to the Maine Administrative Procedure Act, Title 5, section 8053. [1987, c. 305, (NEW).]

SECTION HISTORY

1987, c. 305, (NEW). RR 2009, c. 2, §95 (COR).









Subchapter 4: NEGOTIATIONS WITH MUNICIPALITIES IN WHICH STATE INSTITUTIONS ARE LOCATED

34-B §1602. Negotiations with municipalities

The Commissioner of Health and Human Services shall negotiate with officials of a municipality in which state institutions for both juveniles and adults constructed after the effective date of this section are located to provide state reimbursement to that municipality for the net increased costs that a new state institution imposes on that municipality. Negotiations may commence only upon request of municipal officials and only within 6 months after the net increased costs arise. As used in this section, unless the context otherwise indicates, the following terms have the following meanings: [1995, c. 560, Pt. K, §28 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §7 (REV).]

1. State institution. "State institution" means those facilities outlined in section 1001, subsection 8.

[ 1989, c. 591, §4 (NEW) .]

2. Net increased costs. "Net increased costs" means the costs of those services rendered to the facility by the municipality and the costs of any adverse impact proximately caused by the operation of the facility, subtracted from the fair market value of those services rendered by the facility to the municipality.

[ 1989, c. 591, §4 (NEW) .]

SECTION HISTORY

1989, c. 591, §4 (NEW). 1995, c. 560, §K28 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B7 (REV).






Subchapter 5: FAMILY SUPPORT SERVICES

34-B §1801. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 316, §2 (NEW).]

1. Crisis intervention. "Crisis intervention" means an unplanned and temporary service necessary to alleviate a crisis and preserve the living arrangements of a person who receives services from the department.

[ 1991, c. 316, §2 (NEW) .]

2. Family support services. "Family support services" means services that enable a family, which is otherwise eligible to receive services from the department, to maintain and care for its minor or adult member at home. Family support services include but are not limited to the following:

A. Dental and medical care; [1991, c. 316, §2 (NEW).]

B. Respite care; [1991, c. 316, §2 (NEW).]

C. Recreation and leisure activities; [1991, c. 316, §2 (NEW).]

D. Homemaker services; [1991, c. 316, §2 (NEW).]

E. Transportation; [1991, c. 316, §2 (NEW).]

F. Personal assistance services; [1991, c. 316, §2 (NEW).]

G. Home health services; [1991, c. 316, §2 (NEW).]

H. Therapeutic and nursing services; [1991, c. 316, §2 (NEW).]

I. Home and vehicle modifications; [1991, c. 316, §2 (NEW).]

J. Equipment and supplies; [1991, c. 316, §2 (NEW).]

K. Family counseling services; [1991, c. 316, §2 (NEW).]

L. Communication services; [1991, c. 316, §2 (NEW).]

M. Crisis intervention; [1991, c. 316, §2 (NEW).]

N. Specialized utility costs; [1991, c. 316, §2 (NEW).]

O. Integrated child care; [1991, c. 316, §2 (NEW).]

P. Specialized diagnosis and evaluation; [1991, c. 316, §2 (NEW).]

Q. Specialized nutrition and clothing; [1991, c. 316, §2 (NEW).]

R. Family education and training; [1991, c. 316, §2 (NEW).]

S. Service coordination; [1991, c. 316, §2 (NEW).]

T. Information services; [1991, c. 316, §2 (NEW).]

U. Assistive technology; and [1991, c. 316, §2 (NEW).]

V. Permanency planning. [1991, c. 316, §2 (NEW).]

[ 1991, c. 316, §2 (NEW) .]

3. Respite care. "Respite care" means a temporary service that provides a respite to a family in a planned and predictable manner. Respite care may include but is not limited to bringing outside caretakers into the home and bringing a child outside the home for services.

[ 1991, c. 316, §2 (NEW) .]

4. Service coordination. "Service coordination" means a lifelong, goal-oriented process for coordination of the range of services needed and wanted by persons with disabilities and their families.

[ 1991, c. 316, §2 (NEW) .]

5. Therapeutic services. "Therapeutic services" means occupational, physical, speech and language, respiratory, and vision therapy, counseling and other therapies to increase, maintain or improve the functional capabilities of persons with disabilities.

[ 1991, c. 316, §2 (NEW) .]

SECTION HISTORY

1991, c. 316, §2 (NEW).



34-B §1802. Principles of family support

The department shall provide family support services in accordance with the following principles. [1991, c. 316, §2 (NEW).]

1. Importance of family setting and home care. Children, regardless of the type or severity of their disabilities, belong with and do best with families. Accordingly, families should receive whatever support is necessary to care for their family members with disabilities at home.

[ 1991, c. 316, §2 (NEW) .]

2. Focus on whole family. Family support must focus on the needs of the entire family.

[ 1991, c. 316, §2 (NEW) .]

3. Flexibility. Family needs change over time and family support must be flexible and responsive to the unique needs and strengths of individual families.

[ 1991, c. 316, §2 (NEW) .]

4. Integration. Families should be supported to fully integrate their family members with disabilities into education, employment and social settings in their own communities. Support to families must build on social networks and other sources of support that exist in their communities.

[ 1991, c. 316, §2 (NEW) .]

5. Long-term support. Family support is needed throughout the life spans of family members with disabilities.

[ 1991, c. 316, §2 (NEW) .]

6. Family expertise. Families should be recognized as experts regarding the needs of their members with disabilities. The family should be the primary decision-making unit regarding the support, services and opportunities it needs. Accordingly, families must be included in the planning and implementation of family support systems.

[ 1991, c. 316, §2 (NEW) .]

7. Family contributions. Families that have members with disabilities should be recognized for enriching the lives of all citizens through their contributions to the economic health and social fabric of the State.

[ 1991, c. 316, §2 (NEW) .]

8. Individual needs and aspirations. People with disabilities have personal needs and preferences to live, work, learn, grow and to have relationships. People with disabilities have abilities, competencies and aspirations and should be supported to pursue their personal desires and reach their fullest potential.

[ 1991, c. 316, §2 (NEW) .]

SECTION HISTORY

1991, c. 316, §2 (NEW).



34-B §1803. Family support policy coordination (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 316, §2 (NEW). 1995, c. 560, §K29 (AMD). 1999, c. 668, §123 (AMD). 1999, c. 731, §L3 (RP). 2001, c. 471, §A35 (RP).



34-B §1804. Regional family support councils (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 316, §2 (NEW). 1999, c. 668, §124 (RP). 1999, c. 731, §L4 (RP).



34-B §1805. Maine Family Support Council (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 316, §2 (NEW). 1999, c. 668, §124 (RP). 1999, c. 731, §L4 (RP).



34-B §1806. Authority to provide family support services

The commissioner may provide family support services directly from the department or through agreements with community agencies. Agreements with community agencies must be in accordance with section 1208, subsections 2 and 3. [1991, c. 316, §2 (NEW).]

SECTION HISTORY

1991, c. 316, §2 (NEW).



34-B §1807. Rules

The commissioner shall adopt rules in accordance with Title 5, chapter 375 to implement this subchapter. [1991, c. 316, §2 (NEW).]

SECTION HISTORY

1991, c. 316, §2 (NEW).






Subchapter 6: REPORTING ANIMAL CRUELTY, ABUSE OR NEGLECT

34-B §1901. Animal cruelty, abuse or neglect; reporting

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Animal" means every living, sentient creature not a human being. [2007, c. 140, §9 (NEW).]

B. "Cruelty, abuse or neglect" means every act, omission or instance of neglect when unnecessary or unjustifiable pain or suffering is caused or permitted. [2007, c. 140, §9 (NEW).]

C. "Owner" means a person, firm, partnership, association or corporation owning, keeping or harboring an animal. [2007, c. 140, §9 (NEW).]

D. "Reasonably suspect" means to hold an objectively reasonable suspicion based upon facts that would cause a reasonable person in a like position to draw on that person’s training or experience to suspect animal cruelty, abuse or neglect. [2007, c. 140, §9 (NEW).]

[ 2007, c. 140, §9 (NEW) .]

2. Report. An employee of a state-funded child or adult protective services agency or other social service agency, including those providing mental health services that are funded or licensed by the department, while acting in the employee’s professional capacity or within the scope of the employee’s employment, who has knowledge of or observes an animal that the employee knows or reasonably suspects has been the victim of cruelty, abuse or neglect may report the known or reasonably suspected animal cruelty, abuse or neglect to the local animal control officer or to the animal welfare program of the Department of Agriculture, Conservation and Forestry established pursuant to Title 7, section 3902.

[ 2007, c. 140, §9 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

3. Duty. Nothing in this section may be construed to impose a duty to investigate known or reasonably suspected animal cruelty, abuse or neglect.

[ 2007, c. 140, §9 (NEW) .]

4. Immunity from liability. A person participating in good faith in reporting under this subchapter is immune from any civil or criminal liability that might otherwise result from these actions, including, but not limited to, any civil or criminal liability that might otherwise arise under state or local laws or rules regarding confidentiality of information.

In a proceeding regarding immunity from liability, there is a rebuttable presumption of good faith.

[ 2007, c. 140, §9 (NEW) .]

SECTION HISTORY

2007, c. 140, §9 (NEW). 2011, c. 657, Pt. W, §5 (REV).






Subchapter 7: MENTAL HEALTH HOMICIDE, SUICIDE AND AGGRAVATED ASSAULT REVIEW BOARD

34-B §1931. Mental Health Homicide, Suicide and Aggravated Assault Review Board

The Mental Health Homicide, Suicide and Aggravated Assault Review Board, referred to in this subchapter as "the board," is established. The board shall review homicides, suicides and aggravated assaults involving a person with severe and persistent mental illness as defined in section 3801, subsection 8-A. [2007, c. 609, §2 (NEW).]

1. Members. The board consists of:

A. An attorney who is a member of a statewide association of criminal defense lawyers appointed by the President of the Senate; [2007, c. 609, §2 (NEW).]

B. A psychiatrist appointed by the Speaker of the House; [2007, c. 609, §2 (NEW).]

C. A psychiatric nurse appointed by the President of the Senate; [2007, c. 609, §2 (NEW).]

D. A psychologist appointed by the Speaker of the House; [2007, c. 609, §2 (NEW).]

E. A law enforcement officer appointed by the President of the Senate; [2007, c. 609, §2 (NEW).]

F. The Commissioner of Health and Human Services or the commissioner's designee; [2007, c. 609, §2 (NEW).]

G. The Commissioner of Corrections or the commissioner's designee; [2007, c. 609, §2 (NEW).]

H. The Commissioner of Public Safety or the commissioner's designee; [2007, c. 609, §2 (NEW).]

I. A judge or justice assigned by the Chief Justice of the Supreme Judicial Court; [2007, c. 609, §2 (NEW).]

J. A representative of a prosecutors association designated by the Attorney General; [2007, c. 609, §2 (NEW).]

K. An assistant attorney general responsible for the prosecution of homicide cases designated by the Attorney General; [2007, c. 609, §2 (NEW).]

L. An assistant attorney general responsible for mental health cases designated by the Attorney General; [2007, c. 609, §2 (NEW).]

M. A mental health service provider appointed by the Speaker of the House; [2007, c. 609, §2 (NEW).]

N. A victim-witness advocate designated by the Attorney General; and [2007, c. 609, §2 (NEW).]

O. Three persons appointed by the Governor from a list of nominees designated by statewide organizations that advocate for the rights of persons with serious and persistent mental illness. At least one of the appointees must represent the interests of persons with severe and persistent mental illness who are victims of crimes. [2007, c. 609, §2 (NEW).]

[ 2007, c. 609, §2 (NEW) .]

2. Terms. Members who are not state officials serve 2-year terms without compensation.

[ 2007, c. 609, §2 (NEW) .]

3. Recommendations. The board shall recommend to state and local agencies methods of preventing homicides, suicides and aggravated assaults involving persons with severe and persistent mental illness, including modifications of laws, rules, policies and procedures.

[ 2007, c. 609, §2 (NEW) .]

4. Collect data. The board shall collect and compile data related to homicides, suicides and aggravated assaults involving persons with severe and persistent mental illness. The board shall ensure that the collection of data and work of the board do not interfere with any pending criminal investigation or prosecution by state or county authorities.

[ 2007, c. 609, §2 (NEW) .]

5. Information and records. In any case subject to review by the board, upon written request of the board, any interested party that possesses information or records that are necessary and relevant to a review under this section shall as soon as practicable provide the board with the information and records. Persons disclosing or providing information or records upon the request of the board in compliance with this subsection are not criminally or civilly liable for disclosing or providing information or records.

[ 2007, c. 609, §2 (NEW) .]

6. Confidentiality. The proceedings of the board are confidential and are not public meetings for the purposes of the laws governing freedom of access, Title 1, chapter 13. Records of the board are confidential, are not public records for the purposes of the laws governing freedom of access, Title 1, chapter 13 and are not subject to subpoena, discovery or introduction into evidence in a civil or criminal action. The board shall disclose conclusions and recommendations of the board upon request in a manner that does not identify the parties, victims or witnesses. The board and members of the board may not disclose information, records or data that are otherwise classified as confidential.

[ 2007, c. 609, §2 (NEW) .]

7. Unlawful dissemination. A member of the board is guilty of unlawful dissemination if the member of the board knowingly disseminates records or information from those records that is confidential pertaining to a homicide, suicide or aggravated assault subject to review by the board. Unlawful dissemination is a Class E crime, punishable by a fine of not more than $500 or by imprisonment of not more than 30 days.

[ 2007, c. 609, §2 (NEW) .]

8. Report. The board shall submit a report on the board's activities, conclusions and recommendations to the joint standing committee of the Legislature having jurisdiction over health and human services matters by January 30, 2009 and biennially thereafter. The committee shall review the report in a public meeting at which members of the public are provided an opportunity to address the committee.

[ 2007, c. 609, §2 (NEW) .]

SECTION HISTORY

2007, c. 609, §2 (NEW).






Subchapter 8: REPORTING AND DOCUMENTATION OF INCIDENTS OF USE OF SECLUSION AND RESTRAINT

34-B §1951. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 266, §1 (NEW).]

1. Institution. "Institution" means a public or private psychiatric institution licensed under Title 22, chapters 404 or 405 to provide psychiatric services that fall under the jurisdiction of the department.

[ 2015, c. 266, §1 (NEW) .]

2. Restraint. "Restraint" has the same meaning as defined in 42 Code of Federal Regulations, Section 482.13.

[ 2015, c. 266, §1 (NEW) .]

3. Seclusion. "Seclusion" has the same meaning as defined in 42 Code of Federal Regulations, Section 482.13.

[ 2015, c. 266, §1 (NEW) .]

4. Unit. "Unit" means a hospital ward or other area used to provide inpatient care.

[ 2015, c. 266, §1 (NEW) .]

SECTION HISTORY

2015, c. 266, §1 (NEW).



34-B §1952. Reporting of an incident of restraint or seclusion

1. Quarterly reporting by institution. An institution shall submit for each calendar quarter a report to the commissioner that includes for that institution, organized by unit:

A. The hours of restraint for each 1,000 patient hours; [2015, c. 266, §1 (NEW).]

B. The hours of seclusion for each 1,000 patient hours; [2015, c. 266, §1 (NEW).]

C. The aggregate number of incidents of restraint; [2015, c. 266, §1 (NEW).]

D. The aggregate number of incidents of seclusion; [2015, c. 266, §1 (NEW).]

E. The maximum and mean duration, across all patients, of incidents of restraint; [2015, c. 266, §1 (NEW).]

F. The maximum and mean duration, across all patients, of incidents of seclusion; and [2015, c. 266, §1 (NEW).]

G. Any other information that may be useful regarding the use of restraint or seclusion. [2015, c. 266, §1 (NEW).]

[ 2015, c. 266, §1 (NEW) .]

2. Annual reporting by institution. Annually, as soon as practicable after completing the formal quarterly report for the preceding year, an institution shall submit a report to the commissioner with the data required under subsection 1, paragraphs A to G, organized by unit.

[ 2015, c. 266, §1 (NEW) .]

3. Annual report by the commissioner. By January 1st of each year, the commissioner shall submit to the joint standing committee of the Legislature having jurisdiction over health and human services matters a report that includes the data submitted pursuant to subsection 1 for the previous fiscal year. The joint standing committee of the Legislature having jurisdiction over health and human services matters may report out legislation relating to the report to the next regular session of the Legislature.

[ 2015, c. 266, §1 (NEW) .]

SECTION HISTORY

2015, c. 266, §1 (NEW).



34-B §1953. Restraint and seclusion debriefing policy

All institutions must develop a policy for a debriefing of a client who was the subject of restraint or seclusion. The policy may not prevent a legally responsible parent, guardian or designated representative from attending the debriefing. [2015, c. 266, §1 (NEW).]

SECTION HISTORY

2015, c. 266, §1 (NEW).









Chapter 3: MENTAL HEALTH

Subchapter 1: MENTAL HEALTH SERVICES

34-B §3001. General

The Department of Health and Human Services is responsible for the direction of the mental health programs in the state institutions and for the promotion and guidance of mental health programs within the communities of the State. [1995, c. 560, Pt. K, §31 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 410, §CCC15 (AMD). 1995, c. 560, §K31 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).



34-B §3002. Director (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1987, c. 887, §6 (AMD). 1993, c. 410, §CCC16 (RP).



34-B §3003. Rules

1. Promulgation. The commissioner shall adopt rules, subject to the Maine Administrative Procedure Act, Title 5, chapter 375, for the enhancement and protection of the rights of clients receiving services from the department, from any hospital pursuant to subchapter IV or from any program or facility administered or licensed by the department under section 1203-A.

[ 1993, c. 410, Pt. CCC, §17 (AMD) .]

2. Requirements. The rules shall include, but are not limited to:

A. Establishment of the right to provision of treatment and related services in the least restrictive appropriate setting; [1983, c. 459, §7 (NEW).]

B. Establishment of the right to an individualized treatment or service plan, to be developed with the participation of the client; [1983, c. 459, §7 (NEW).]

C. Standards for informed consent to treatment, including reasonable standards and procedural mechanisms for determining when to treat a client absent informed consent, consistent with applicable law, except that involuntary treatment of involuntarily hospitalized incapacitated persons who are unwilling or unable to comply with treatment is allowed solely in accordance with the provisions of section 3861, subsection 3 or section 3864, subsection 1-A; [2007, c. 580, §1 (AMD).]

D. Standards for participation in experimentation and research; [1983, c. 459, §7 (NEW).]

E. Standards pertaining to the use of seclusion and restraint; [1983, c. 459, §7 (NEW).]

F. Establishment of the right to appropriate privacy and to a humane treatment environment; [1983, c. 459, §7 (NEW).]

G. Establishment of the right to confidentiality of records and procedures pertaining to a person's right to access to his mental health care records; [1983, c. 459, §7 (NEW).]

H. Establishment of the right to receive visitors and to communicate by telephone and mail; [1983, c. 459, §7 (NEW).]

I. Procedures to ensure that clients are notified of their rights; [1983, c. 459, §7 (NEW).]

J. The right to assistance in protecting a right or advocacy service in the exercise or protection of a right; [1987, c. 246, §1 (AMD).]

K. Provisions for a fair, timely and impartial grievance procedure for the purpose of ensuring appropriate administrative resolution of grievances with respect to infringement of rights; and [1987, c. 246, §1 (AMD).]

L. To the extent that state and community resources are available, establishment of the rights of long-term mentally ill clients containing the following requirements:

(1) The right to a service system which employs culturally normative and valued methods and settings;

(2) The right to coordination of the disparate components of the community service system;

(3) The right to individualized developmental programming which recognizes that each long-term mentally ill individual is capable of growth or slowing of deterioration;

(4) The right to a continuum of community services allowing a gradual transition from a more intense level of service; and

(5) The right to the maintenance of natural support systems, such as family and friends of the long-term mentally ill individual and formal and informal networks of mutual and self-help. [1987, c. 246, §2 (NEW).]

[ 2007, c. 580, §1 (AMD) .]

3. Public hearing. The commissioner shall hold a public hearing before adopting these rules and shall give notice of the public hearing pursuant to the Maine Administrative Procedure Act, Title 5, section 8053.

[ 1995, c. 560, Pt. K, §32 (AMD) .]

4. Legislative review. When a rule is proposed or adopted under this section, a copy of the proposed or adopted rule shall be sent to the legislative committee having jurisdiction over health and institutional services.

A. The committee may review the rule and, if it determines that an adopted rule should be stricken or amended, the committee may prepare legislation to accomplish that purpose and submit the legislation to the full Legislature in accordance with legislative rules. [1983, c. 459, §7 (NEW).]

B. The adopted rule shall remain in effect unless the full Legislature acts to strike or amend it, or it is repealed or amended by the director in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 645, §4 (AMD). 1987, c. 246, §§1,2 (AMD). 1993, c. 410, §CCC17 (AMD). 1995, c. 560, §K32 (AMD). 2007, c. 446, §1 (AMD). 2007, c. 446, §7 (AFF). 2007, c. 580, §1 (AMD).



34-B §3004. Community Support Systems

1. Definition. As used in this section, unless the context otherwise indicates, the term "community support system" means the entire complex of mental health, rehabilitative, residential and other support services in the community to ensure community integration and the maintenance of a decent quality of life for persons with chronic mental illness.

[ 1983, c. 580, §6 (NEW) .]

2. General policy. The department shall develop programs to:

A. Promote and support the development and implementation of comprehensive community support systems to ensure community integration and the maintenance of a decent quality of life for persons with chronic mental illness in each of the mental health service areas in the State; and [1983, c. 580, §6 (NEW).]

B. Strengthen the capacity of families, natural networks, self-help groups and other community resources in order to improve the support for persons with chronic mental illness. [1983, c. 580, §6 (NEW).]

[ 1995, c. 560, Pt. K, §33 (AMD) .]

3. Duties. The department shall:

A. Provide technical assistance for program development, promote effective coordination with health and other human services and develop new resources in order to improve the availability and accessibility of comprehensive community support services to persons with chronic mental illness; [1983, c. 580, §6 (NEW).]

B. Assess service needs, monitor service delivery related to these needs and evaluate the outcome of programs designed to meet these needs in order to enhance the quality and effectiveness of community support services; [1985, c. 768, §4 (AMD).]

C. Prepare a report that describes the system of community support services in each of the mental health service regions and statewide.

(1) The report must include both existing service resources and deficiencies in the system of services.

(2) The report must include an assessment of the roles and responsibilities of mental health agencies, human services agencies, health agencies and involved state departments and must suggest ways in which these agencies and departments can better cooperate to improve the service system for people with chronic mental illness.

(3) The report must be prepared biennially and must be submitted to the joint standing committee of the Legislature having jurisdiction over human resources by December 15th of every even-numbered year.

(4) The committee shall review the report and make recommendations with respect to administrative and funding improvements in the system of community support services to persons with chronic mental illness; and [1995, c. 560, Pt. K, §33 (AMD).]

D. Participate with school administrative units in transition planning for each student with chronic mental illnesses who is receiving special education services and who is 16 years of age or older, or 14 years of age if determined appropriate by the student's individualized education program team, and shall assign appropriate staff as a transition contact person and as a member of the transition planning team for each student. [2011, c. 348, §9 (AMD).]

[ 2011, c. 348, §9 (AMD) .]

SECTION HISTORY

1983, c. 580, §6 (NEW). 1985, c. 768, §§4,5 (AMD). 1987, c. 404, §1 (AMD). 1993, c. 410, §CCC18 (AMD). 1995, c. 560, §K33 (AMD). 2009, c. 147, §12 (AMD). 2011, c. 348, §9 (AMD).



34-B §3005. Services to persons who are deaf or hearing-impaired (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 467, (NEW). 1987, c. 331, (RPR). 1993, c. 410, §CCC19 (AMD). 1993, c. 519, §2 (RP).



34-B §3006. State Mental Health Plan (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 404, §2 (NEW). 1987, c. 769, §A126 (RPR). 1987, c. 887, §7 (AMD). 1991, c. 781, §A1 (RP).



34-B §3006-A. State mental health plan (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 781, §A2 (NEW). MRSA T.34B ., §3006A (RP).



34-B §3007. Teenage Suicide Prevention Program

The department shall, in cooperation with the Department of Education and the "local action councils" funded in Public Law 1987, chapter 349, Part A under the heading "Human Services, Department of," develop a teenage suicide prevention strategy and a model suicide prevention program to be presented in the secondary schools of the State. Development of such a program must include preparation of relevant educational materials that must be distributed in the schools. [RR 2003, c. 2, §101 (COR).]

SECTION HISTORY

1987, c. 783, §1 (NEW). 1989, c. 700, §A164 (AMD). 1993, c. 410, §CCC20 (AMD). 1995, c. 560, §K34 (AMD). RR 2003, c. 2, §101 (COR). 2003, c. 689, §B6 (REV).



34-B §3008. Sexual activity with recipient of services prohibited

A person who owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services may not engage in a sexual act, as defined in Title 17-A, section 251, subsection 1, paragraph C, with another person or subject another person to sexual contact, as defined in Title 17-A, section 251, subsection 1, paragraph D, if the other person, not the actor's spouse, is a person with mental illness who receives therapeutic, residential or habilitative services from the organization, program or residence. [RR 2003, c. 2, §102 (COR).]

SECTION HISTORY

1993, c. 687, §8 (NEW). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §102 (COR).



34-B §3009. Nonlapsing funds

Any unencumbered balance of General Fund appropriations remaining at the end of each fiscal year in the Mental Health Services - Community Medicaid account may not lapse but must be carried forward to be used for the same purposes. [1995, c. 665, Pt. N, §1 (NEW).]

§3009. Access to mental health services

(As enacted by PL 1995, c. 697, §1 is REALLOCATED TO TITLE 34-B, SECTION 3010)

SECTION HISTORY

RR 1995, c. 2, §87 (RAL). 1995, c. 665, §N1 (NEW). 1995, c. 697, §1 (NEW).



34-B §3010. Access to mental health services (REALLOCATED FROM TITLE 34-B, SECTION 3009)

(REALLOCATED FROM TITLE 34-B, SECTION 3009)

Any money that is identified as net General Fund savings through legislative actions or through departmental administrative actions due to the closure of or diminution of services at a state mental health institution or to lowered administrative costs within the department must be used to provide mental health services to persons in need of those services in other appropriate settings and programs, including, but not limited to, community-based mental health programs. For the purposes of this section, "net General Fund savings" means total savings in the General Fund projected to be available due to a series of specific actions less any cost or liability resulting from implementing those actions. [RR 1995, c. 2, §87 (RAL).]

SECTION HISTORY

RR 1995, c. 2, §87 (RAL).



34-B §3011. Bridging Rental Assistance Program

The Bridging Rental Assistance Program is established within the department as a transitional housing voucher program. The purpose of the program is to assist persons with mental illness with housing assistance for up to 24 months or until they receive assistance from a housing voucher program administered by the United States Department of Housing and Urban Development under the United States Housing Act of 1937, Public Law 412, Section 8 or receive an alternative housing placement. The department shall adopt rules to carry out the purpose of the program. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2015, c. 267, Pt. WW, §1 (NEW).]

SECTION HISTORY

2015, c. 267, Pt. WW, §1 (NEW).






Subchapter 2: STATE MENTAL HEALTH INSTITUTES

34-B §3201. Maintenance (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 2005, c. 236, §2 (AMD). 2007, c. 539, Pt. N, §66 (RP).



34-B §3202. Superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1989, c. 501, §BB4 (AMD). 1993, c. 410, §§CCC21,22 (AMD). 1995, c. 560, §K35 (AMD). 2005, c. 236, §§3,4 (REV). 2007, c. 539, Pt. N, §67 (RP).






Subchapter 3: COMMUNITY MENTAL HEALTH SERVICES

Article 1: GENERAL PROVISIONS

34-B §3601. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 580, §7 (RPR).]

1. Agency. "Agency" means a person, firm, association or corporation, but does not include the individual or corporate professional practice of one or more psychologists or psychiatrists.

[ 1983, c. 580, §7 (RPR) .]

1-A. Case management services. "Case management services" means those services which assist an individual in gaining access to and making effective use of the range of medical, psychological and other related services available to them.

[ 1987, c. 246, §3 (NEW) .]

1-B. Long-term mentally ill. "Long-term mentally ill" means persons who suffer certain mental or emotional disorders, such as organic brain syndrome, schizophrenia, recurrent depressive and manic-depressive disorders, paranoid and other psychoses, plus other disorders which may become chronic, that erode or prevent the capacities in relation to 3 or more of the primary aspects of daily life, such as personal hygiene and self-care, self-direction, interpersonal relationships, social transactions, learning, recreation and economic self-sufficiency. While these persons may be at risk of institutionalization, there is no requirement that these persons are or have been residents of institutions providing mental health services.

[ 1987, c. 246, §3 (NEW) .]

2. Mental health services. "Mental health services" means out-patient counseling, other psychological, psychiatric, diagnostic or therapeutic services and other allied services.

[ 1983, c. 580, §7 (RPR) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §7 (RPR). 1987, c. 246, §3 (AMD).



34-B §3602. Purpose

The purpose of this subchapter is to expand community mental health services, encourage participation in a program of community mental health services by persons in local communities, obtain better understanding of the need for those services and secure aid for programs of community mental health services by state aid and local financial support. [1983, c. 459, §7 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §3603. Commissioner's duties

The commissioner shall promulgate rules, according to the Maine Administrative Procedure Act, Title 5, chapter 375, relating to the administration of the services authorized by this subchapter and to licensing under this subchapter. [1983, c. 459, §7 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §3604. Commissioner's powers

1. Provision of services. The commissioner may provide mental health services throughout the State and for that purpose may cooperate with other state agencies, municipalities, persons, unincorporated associations and nonstock corporations.

[ 1983, c. 459, §7 (NEW) .]

2. Funding sources. The commissioner may receive and use for the purpose of this subchapter money appropriated by the State, grants by the Federal Government, gifts from individuals and gifts from any other sources.

[ 1983, c. 459, §7 (NEW) .]

3. Grants. The commissioner may make grants of funds to any state or local governmental unit, or branch of a governmental unit, or to a person, unincorporated association or nonstock corporation, which applies for the funds, to be used in the conduct of its mental health services.

A. The programs administered by the person or entity shall provide for adequate standards of professional services in accordance with state statutes. [1983, c. 580, §8 (RPR).]

B. The commissioner may require the person or entity applying for funds to produce evidence that appropriate local, governmental and other funding sources have been sought to assist in the financing of its mental health services. [1983, c. 580, §8 (RPR).]

C. After negotiation with the person or entity applying for funds, the commissioner may execute a contract or agreement for the provision of mental health services which reflects the commitment by the person or entity of local, governmental and other funds to assist in the financing of its mental health services. [1983, c. 580, §8 (NEW).]

D. Beyond the commissioner's assuring through program monitoring and auditing activities that an equitable distribution of the funds committed by contract or agreement to assist in the financing of mental health services are actually provided, it shall be the prerogative of the person or entity providing services to apportion other nonstate funds in an appropriate manner in accordance with its priorities, service contracts and applicable provisions of law. [1983, c. 580, §8 (NEW).]

E. Any new contract must be awarded through a request-for-proposal procedure and any contract of $500,000 per year or more that is renewed must be awarded through a request-for-proposal procedure at least every 8 years, except for the following.

(1) A renewal contract with a provider is not subject to the request-for-proposal procedure requirement if the contract granted under this subsection is performance based.

(2) Notwithstanding subparagraph (1), the department shall subject a contract to a request-for-proposal procedure when necessary to comply with paragraph G. [1997, c. 381, §2 (AMD).]

F. The commissioner shall establish a procedure to obtain assistance and advice from consumers of mental health services regarding the selection of contractors when requests for proposals are issued. [1991, c. 452, §1 (NEW).]

G. A contract under this subsection that is subject to renewal must be awarded through a request-for-proposal procedure if the department determines that:

(1) The provider has breached the existing contract;

(2) The provider has failed to correct deficiencies cited by the department;

(3) The provider is inefficient or ineffective in the delivery of services and is unable or unwilling to improve its performance within a reasonable time; or

(4) The provider can not or will not respond to a reconfiguration of service delivery requested by the department. [1993, c. 624, §2 (NEW).]

[ 1997, c. 381, §2 (AMD) .]

4. Cooperative planning required; grant recipients and correctional authorities. As a condition for receipt of state mental health funding, providers of community mental health services to persons with serious mental illness shall develop with state and local correctional authorities cooperative plans for the provision of services to those persons. These plans must include at least the following:

A. Procedures for timely referral of persons with serious mental illness to community-based mental health services; [1995, c. 431, §3 (NEW).]

B. Provision for the treatment and support of persons with serious mental illness in correctional facilities and commitment of funds within available resources; and [1995, c. 431, §3 (NEW).]

C. Procedures for referrals of individuals with serious mental illness to local providers of comprehensive mental health services following release from correctional facilities, including mechanisms for developing comprehensive treatment plans before the release from correctional facilities of persons with serious mental illness. [1995, c. 431, §3 (NEW).]

Providers of community mental health services and other public providers of comprehensive services to persons with serious mental illness that fail to participate in the development of plans to serve this population are not eligible for state funding for the provision of mental health services.

[ 1995, c. 431, §3 (NEW) .]

5. Exclusion. Beginning October 1, 1996, an entity that applies for the award or renewal of a grant or contract for the provision of mental health services must be a participating member of the community service network, as established in section 3608, for the region of the State subject to that grant or contract.

[ 2013, c. 132, §2 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §8 (AMD). 1991, c. 452, §1 (AMD). 1993, c. 624, §§1,2 (AMD). 1995, c. 431, §3 (AMD). 1995, c. 691, §6 (AMD). 1997, c. 381, §2 (AMD). 2007, c. 286, §5 (AMD). 2013, c. 132, §2 (AMD).



34-B §3605. Governmental agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 777, §1 (RP).



34-B §3606. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §9 (RPR). 1989, c. 227, §2 (RP).



34-B §3607. Quality improvement councils (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 691, §7 (NEW). 1997, c. 365, §§1,2 (AMD). 1997, c. 371, §§1-4 (AMD). 1997, c. 683, §B22 (AMD). 2005, c. 236, §§3,4 (REV). 2007, c. 286, §6 (RP).



34-B §3607-A. Institute councils (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 286, §7 (NEW). 2013, c. 132, §3 (RP).



34-B §3608. Community service networks

The department shall establish and oversee community service networks with the collective responsibility to coordinate and ensure continuity of care within the delivery of mental health services to adult mental health consumers under the authority of the department. A network consists of organizations providing mental health services funded by the General Fund or Medicaid in the corresponding area specified in subsection 1-A. The community service networks must be established and operated in accordance with standards adopted by the department to establish and operate networks. Departmental oversight includes, but is not limited to, establishing and overseeing protocols, quality assurance, writing and monitoring contracts for service, establishing outcome measures and ensuring that each network provides an integrated system of care. The department may adopt rules to carry out this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. This section may not be construed to supersede the authority of the department as the single state Medicaid agency under the Social Security Act, Title XII or to affect the professional standards and practices of nonnetwork providers. [2007, c. 286, §8 (AMD).]

1. Responsibilities. Each network shall:

A. Ensure 24-hour access to a consumer's community support services records for better continuity of care during a psychiatric crisis; [2007, c. 286, §8 (AMD).]

B. Ensure continuity, accountability and coordination regarding service delivery; [1995, c. 691, §7 (NEW).]

C. Participate in collection of uniform data; [2007, c. 286, §8 (AMD).]

D. In conjunction with the department, conduct planning activities based on data and client outcomes; [2007, c. 286, §8 (AMD).]

E. Develop techniques for identifying and providing services to consumers at risk, based on the principle that services will be provided as close to the consumer's home as possible; [2007, c. 545, §1 (AMD).]

F. Enable, among other things, the sharing of confidential client information to the extent necessary to protect the client’s health and safety when it is determined the client has an urgent need for mental health services. The network members shall share confidential client information, even without a client’s consent, to the extent necessary to protect the client’s health and safety in a period of urgent need for mental health services when the client lacks the capacity to give consent for the information sharing or when an exigency exists so that the client’s health and safety is better protected if the information is shared without a delay to obtain consent. A person or entity participating in good faith in sharing information under this paragraph is immune from civil liability that might otherwise result from these actions, including, but not limited to, a civil liability that might otherwise arise under state or local laws or rules regarding confidentiality of information. The department shall adopt rules to identify the limits and requirements to be included in the memoranda. These rules are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A; and [2007, c. 545, §2 (AMD).]

G. Provide consolidated mental health crisis services for children and adults, beginning March 1, 2009, through a memorandum of understanding among providers of mental health services in the network that must include provisions to ensure coordination, eliminate duplication and provide a level of crisis services established by the department. [2007, c. 545, §3 (NEW).]

[ 2007, c. 545, §§1-3 (AMD) .]

1-A. Areas. A community service network shall operate in each of the following geographic areas:

A. Aroostook County; [2007, c. 286, §8 (NEW).]

B. Hancock County, Washington County, Penobscot County and Piscataquis County; [2007, c. 286, §8 (NEW).]

C. Kennebec County and Somerset County; [2007, c. 286, §8 (NEW).]

D. Knox County, Lincoln County, Sagadahoc County and Waldo County; [2007, c. 286, §8 (NEW).]

E. Androscoggin County, Franklin County and Oxford County; [2007, c. 286, §8 (NEW).]

F. Cumberland County; and [2007, c. 286, §8 (NEW).]

G. York County. [2007, c. 286, §8 (NEW).]

[ 2007, c. 286, §8 (NEW) .]

2. Accountability.

[ 2007, c. 286, §8 (RP) .]

3. Public outreach.

[ 2007, c. 286, §8 (RP) .]

4. Participation.

[ 2007, c. 286, §8 (RP) .]

5. Data collection. The department shall collect data to assess the capacity of the community service networks, including, but not limited to, analyses of utilization of mental health services and the unmet needs of persons receiving publicly funded mental health services.

[ 2007, c. 286, §8 (AMD) .]

SECTION HISTORY

1995, c. 691, §7 (NEW). 1997, c. 423, §§1,2 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 286, §8 (AMD). 2007, c. 545, §§1-3 (AMD).



34-B §3609. Statewide quality improvement council

The commissioner shall designate persons to be members to serve on a statewide quality improvement council to advise the commissioner on issues of system implementation that have statewide impact. The commissioner shall appoint such other members to serve on the council as required by law. [2007, c. 286, §9 (AMD).]

SECTION HISTORY

1995, c. 691, §7 (NEW). 2007, c. 286, §9 (AMD).



34-B §3610. Safety net services

The department is responsible for providing a safety net of adult mental health services for people with major mental illness who the department or its designee determines can not otherwise be served by the community service networks. The department may develop contracts to deliver safety net services if the department determines contracts to be appropriate and cost-effective. The state-operated safety net must include, but is not limited to: [2007, c. 286, §10 (AMD).]

0. (Repealed)

1. Beds. Backup emergency hospital beds for people requiring medical stabilization, assessment or treatment;

[ 1997, c. 683, Pt. A, §19 (RPR) .]

2. Treatment. Intermediate and long-term treatment for people who need long-term structured care;

[ 1997, c. 683, Pt. A, §19 (RPR) .]

3. Forensic services. Forensic services;

[ 1997, c. 683, Pt. A, §19 (RPR) .]

4. Intensive case management. Intensive case management; and

[ 1997, c. 683, Pt. A, §19 (RPR) .]

5. Other services. Other services determined by the commissioner to be needed.

[ 1997, c. 683, Pt. A, §19 (RPR) .]

SECTION HISTORY

1997, c. 423, §3 (NEW). 1997, c. 683, Pt. A, §19 (RPR). 2007, c. 286, §10 (AMD).



34-B §3611. Consumer Council System of Maine

In order to promote high-quality adult mental health services, the Consumer Council System of Maine, established in Title 5, section 12004-I, subsection 60-B and referred to in this section as "the council system," is established to provide an effective, independent consumer voice in an advisory capacity in the development of public policy and resource allocation. The council system consists of the Statewide Consumer Council established in subsection 6 and local councils. [2007, c. 592, §2 (NEW).]

1. Independent public instrumentality. The council system exists as an independent public instrumentality of the State to provide guidance and advice from consumers of adult mental health services provided or funded by the State regarding the delivery of effective and appropriate adult mental health services consistent with the State's comprehensive mental health services plan and to comply with the consent decree and incorporated settlement agreement in the case of Paul Bates, et al. v. Robert Glover, et al., Kennebec County Superior Court, Civil Action Docket No. CV-89-88 dated August 2, 1990.

[ 2007, c. 592, §2 (NEW) .]

2. Governmental functions; tort claims. Exercise of the powers conferred by this section is the performance of an essential governmental function. The council system must be considered as within the definition of "State" for the purposes of Title 14, section 8102, subsection 4. The council system is not considered an agency of the State for the purposes of budgeting, accounts and control, auditing, contracting and purchasing.

[ 2007, c. 592, §2 (NEW) .]

3. Duties. As pertains to the delivery of mental health services for adults, the council system shall:

A. Advise the department, the Governor and other state agencies. This duty includes advising the department on the review, analysis and evaluation of adult mental health programs, policies, procedures and service delivery systems administered or funded by the State and the hiring of personnel when appropriate; [2007, c. 592, §2 (NEW).]

B. Assist the department in program design and implementation, including assessment of the quality of services and delivery systems and prioritization of programming; [2007, c. 592, §2 (NEW).]

C. Provide consumers with a recognized mechanism for collaboration with State Government, including addressing issues with persons and entities that provide services through contracts with the department; [2007, c. 592, §2 (NEW).]

D. Provide input regarding programs, evaluation, public policy and resource allocation and address issues and concerns that arise at the local level; [2007, c. 592, §2 (NEW).]

E. Identify, research and respond to issues of importance to consumers, including requesting information and data to facilitate informed decision making; [2007, c. 592, §2 (NEW).]

F. Interact with state agencies, community entities and other organizations; [2007, c. 592, §2 (NEW).]

G. Provide budget requests to fund the council system to the department for each biennial budget and each supplemental budget; and [2007, c. 592, §2 (NEW).]

H. Make annual and interim recommendations to State Government and provide by May 31st of each year a report to the Governor and the Legislature. The report must include analysis of state programs, policies and procedures, legislative and regulatory proposals and recommendations for action by the State. [2007, c. 592, §2 (NEW).]

[ 2007, c. 592, §2 (NEW) .]

4. Powers. The council system may:

A. Contract for staff assistance or hire employees, including an executive director or project manager and such other staff as necessary, to conduct the activities of and support the duties of the council system. Employees of the council system are not state employees; however, they are immune from civil liability for acts that they perform in good faith within the scope of their duties for the council system; [2007, c. 592, §2 (NEW).]

B. Reimburse members of the Statewide Consumer Council established in subsection 6 and local council members who are not otherwise fully reimbursed for expenses of participating in council system meetings from the council system budget in an amount up to the legislative per diem rate for participation in Statewide Consumer Council and local council meetings, plus reimbursement for reasonable and necessary expenses actually incurred, including but not limited to costs incurred for travel, child care for the member's child and substitute care for dependent adults. A standard statewide rate of reimbursement, including reduced reimbursement for a member entitled to partial reimbursement from any other source, must be approved by the Statewide Consumer Council. To the extent allowable under federal law, reimbursement under this paragraph may not be counted as income, resources or assets for the purposes of determining eligibility for benefits under any state or municipal program of assistance or health coverage for which a council member may be eligible; [2007, c. 592, §2 (NEW).]

C. Engage in advocacy regarding legislative and regulatory initiatives; and [2007, c. 592, §2 (NEW).]

D. Provide interim reports to the Governor and the Legislature and respond to written responses from the department under subsection 5. [2007, c. 592, §2 (NEW).]

[ 2007, c. 592, §2 (NEW) .]

5. Written response. No later than September 30th of each year, the commissioner shall provide a written response to the council system's annual report under subsection 3, paragraph H to the chair of the Statewide Consumer Council, the Governor and the Legislature. The response must:

A. Address the actions that the department plans to take or proposes to implement with regard to the recommendations contained in the council system's annual report and any interim reports or the reasons for declining to take or propose action; and [2007, c. 592, §2 (NEW).]

B. Include a report on progress in implementing actions detailed in prior department written reports under this subsection. [2007, c. 592, §2 (NEW).]

[ 2007, c. 592, §2 (NEW) .]

6. Statewide Consumer Council. The provisions of this subsection govern the membership, duties and operation of the Statewide Consumer Council, as established in Title 5, section 12004-I, subsection 60-B.

A. The Statewide Consumer Council consists of 16 to 30 members who represent the local councils, described in subsection 7, after being elected at local council meetings on a schedule established by the Statewide Consumer Council. [2007, c. 592, §2 (NEW).]

B. Members of the Statewide Consumer Council shall annually elect a coordinating committee consisting of a chair, vice-chair, secretary and treasurer. Officers serve for terms of one year and are eligible for reelection. [2007, c. 592, §2 (NEW).]

C. The Statewide Consumer Council shall:

(1) Convene at least 4 regular meetings per year and special meetings as the Statewide Consumer Council determines necessary;

(2) Establish an application procedure by which the Statewide Consumer Council may recognize a local council;

(3) Determine the timing of and procedures for elections by local councils to elect representatives to the Statewide Consumer Council;

(4) Apportion the number of representatives each local council will have on the Statewide Consumer Council; and

(5) Adopt policies and procedures regarding removal for good cause of a Statewide Consumer Council member. [2007, c. 592, §2 (NEW).]

D. Meetings of the Statewide Consumer Council or such subcommittees as may be formed from the council membership may be held to perform the duties listed in subsection 3 and:

(1) To receive, review and distribute the recommendations of the local councils and prepare the council system's annual report and any interim reports;

(2) To develop a mechanism for communication with department personnel that ensures timely responses to issues and concerns identified by the council system and that provides a formal means of communication with the commissioner and high-level department personnel;

(3) To advise and engage in dialogue with the department concerning oversight, evaluation, unmet needs, quality assurance and quality improvement, design of new program initiatives and prioritization of programming; and

(4) To oversee and manage the council system, including assumption of responsibility for the development of local councils in unrepresented areas. [2007, c. 592, §2 (NEW).]

E. The Statewide Consumer Council shall adopt policies and procedures for the operation of the Statewide Consumer Council and the local councils. The policies must:

(1) Require that local councils file with the Statewide Consumer Council periodic reports and maintain records of meetings and business conducted, a list of members elected to the Statewide Consumer Council and leadership and financial records; and

(2) Require that the Statewide Consumer Council file with the department periodic reports and maintain records of meetings and business conducted, policies and procedures adopted and financial records as required by contract with the department. [2007, c. 592, §2 (NEW).]

[ 2007, c. 592, §2 (NEW) .]

7. Local councils. The provisions of this subsection govern the membership, duties and operation of the local councils.

A. Each local council shall follow the policies and procedures for local councils adopted by the Statewide Consumer Council pursuant to subsection 6. [2007, c. 592, §2 (NEW).]

B. Each local council shall hold regular meetings, at least 4 per year and more if determined necessary by the local council, for the purpose of discussing and reviewing the delivery of adult mental health services to consumers and shall engage in other activities:

(1) To reach out to all persons in the surrounding community to encourage participation in the local council, to stimulate and receive local consumer advice and to gain awareness of local concerns, needs and ideas, including identifying concerns of persons who do not usually participate in the local council meetings;

(2) To advocate for and provide advice regarding local response to local issues;

(3) To advise the department, State Government and independent contractors on local responses to local issues through communication with the Statewide Consumer Council;

(4) To elect representatives to the Statewide Consumer Council; and

(5) To communicate with the Statewide Consumer Council via elected members and reports regarding issues of concern identified by the local council. [2007, c. 592, §2 (NEW).]

[ 2007, c. 592, §2 (NEW) .]

8. Funding. Funding for the council system must be included as part of the Governor's proposed budget for the department. The council system may accept gifts, grants and other funds and contributions for use in performing the duties of the council system as long as such gifts, grants, funds and contributions are in accordance with state laws prohibiting conflicts of interest.

[ 2007, c. 592, §2 (NEW) .]

9. General provisions. The provisions of this subsection apply to the council system.

A. A Statewide Consumer Council member or elected local council member may not cast a vote on any matter that would provide any direct or indirect financial benefit to that member or otherwise give the appearance of a conflict of interest under state law. [2007, c. 592, §2 (NEW).]

B. A person may not be excluded from the council system or discriminated against within the council system by reason of race, creed, color, gender, sexual orientation, age, marital status, homelessness, national origin, disability or status as a consumer of mental health services. [2007, c. 592, §2 (NEW).]

C. Meetings of the Statewide Consumer Council and local councils are public proceedings and their records are public records for the purposes of Title 1, chapter 13. [2007, c. 592, §2 (NEW).]

[ 2007, c. 592, §2 (NEW) .]

SECTION HISTORY

2007, c. 592, §2 (NEW).



34-B §3612. Municipal notification

With regard to residential services for persons committed to the custody of the commissioner pursuant to Title 15, chapter 5, 120 days prior to the opening of a residential facility by the department or to signing a contract with a community agency to provide a community-based residential facility, the department shall provide the specific location and detailed information to the municipality in which the facility is to be located. The department shall review any response or site alternatives provided by municipal officials prior to the opening of the facility or signing of the contract. [2013, c. 357, §1 (NEW).]

SECTION HISTORY

2013, c. 357, §1 (NEW).






Article 2: CRISIS INTERVENTION PROGRAM

34-B §3621. Crisis Intervention Program established

The department shall establish the Crisis Intervention Program to serve Penobscot, Hancock, Piscataquis and Washington Counties. This shall be a community-based program to provide counseling, consultation, evaluation, treatment and referral, education and training services, delivered by a crisis intervention team. The program shall provide the following services: [1987, c. 349, Pt. H, §21 (NEW).]

1. Emergency room services. Crisis intervention and psychiatric emergency services based in a hospital emergency room;

[ 1987, c. 349, Pt. H, §21 (NEW) .]

2. Outreach services. Outreach services and crisis intervention beyond the hospital setting; and

[ 1987, c. 349, Pt. H, §21 (NEW) .]

3. Telephone hot-line services. A community-based telephone crisis intervention hot-line offering 24-hour, 7-days-a-week counseling, consultation, evaluation, treatment and referral services.

[ 1987, c. 349, Pt. H, §21 (NEW) .]

SECTION HISTORY

1987, c. 349, §H21 (NEW).



34-B §3622. Crisis intervention team

1. Established. A community-based crisis intervention team shall be established to provide crisis intervention on a 24-hour, 7-days-a-week basis to mentally ill people and to provide crisis intervention training for emergency room personnel.

[ 1987, c. 349, Pt. H, §21 (NEW) .]

2. Qualifications. The team shall be comprised of qualified mental health professionals with training and experience in assessment and intervention with mentally ill people in a crisis. In addition, the team members shall have a working knowledge of case management, the mental health system and area resources.

[ 1987, c. 349, Pt. H, §21 (NEW) .]

SECTION HISTORY

1987, c. 349, §H21 (NEW).



34-B §3623. Region II Crisis Intervention Program Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 349, §H21 (NEW). 1989, c. 163, (AMD). 1991, c. 824, §A70 (RP).



34-B §3624. Region III Crisis Intervention Program Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 360, §A2 (NEW). 1995, c. 560, §K36 (AMD). 1999, c. 668, §125 (RP).









Subchapter 4: HOSPITALIZATION

Article 1: GENERAL PROVISIONS

34-B §3801. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 459, §7 (NEW).]

1. Hospital.

[ 2007, c. 319, §1 (RP) .]

1-A. Designated nonstate mental health institution. "Designated nonstate mental health institution" means a nonstate mental health institution that is under contract with the department for receipt by the hospital of involuntary patients.

[ 1995, c. 496, §1 (NEW) .]

1-B. Least restrictive form of transportation. "Least restrictive form of transportation" means the vehicle used for transportation and any restraining devices that may be used during transportation that impose the least amount of restriction, taking into consideration the stigmatizing impact upon the individual being transported.

[ 1997, c. 422, §4 (NEW) .]

2. Licensed physician. "Licensed physician" means a person licensed under the laws of the State to practice medicine or osteopathy or a medical officer of the Federal Government while in this State in the performance of his official duties.

[ 1983, c. 459, §7 (NEW) .]

3. Licensed clinical psychologist. "Licensed clinical psychologist" means a person licensed under the laws of the State as a psychologist and who practices clinical psychology.

[ 1983, c. 459, §7 (NEW) .]

4. Likelihood of serious harm.

[ 2009, c. 651, §3 (RP) .]

4-A. Likelihood of serious harm. "Likelihood of serious harm" means:

A. A substantial risk of physical harm to the person as manifested by recent threats of, or attempts at, suicide or serious self-inflicted harm; [2009, c. 651, §4 (NEW).]

B. A substantial risk of physical harm to other persons as manifested by recent homicidal or violent behavior or by recent conduct placing others in reasonable fear of serious physical harm; [2009, c. 651, §4 (NEW).]

C. A reasonable certainty that the person will suffer severe physical or mental harm as manifested by recent behavior demonstrating an inability to avoid risk or to protect the person adequately from impairment or injury; or [2009, c. 651, §4 (NEW).]

D. For the purposes of section 3873-A, in view of the person's treatment history, current behavior and inability to make an informed decision, a reasonable likelihood that the person's mental health will deteriorate and that the person will in the foreseeable future pose a likelihood of serious harm as defined in paragraphs A, B or C. [2009, c. 651, §4 (NEW).]

[ 2009, c. 651, §4 (NEW) .]

4-B. Medical practitioner. "Medical practitioner" or "practitioner" means a licensed physician, registered physician assistant, certified psychiatric clinical nurse specialist, certified nurse practitioner or licensed clinical psychologist.

[ 2009, c. 651, §5 (NEW) .]

5. Mentally ill person. "Mentally ill person" means a person having a psychiatric or other disease that substantially impairs that person's mental health or creates a substantial risk of suicide. "Mentally ill person" includes persons suffering effects from the use of drugs, narcotics, hallucinogens or intoxicants, including alcohol. A person with developmental disabilities or a person diagnosed as a sociopath is not for those reasons alone a mentally ill person.

[ 2009, c. 651, §6 (AMD) .]

6. Nonstate mental health institution. "Nonstate mental health institution" means a public institution, a private institution or a mental health center, which is administered by an entity other than the State and which is equipped to provide inpatient care and treatment for the mentally ill.

[ 1983, c. 459, §7 (NEW) .]

7. Patient. "Patient" means a person under observation, care or treatment in a psychiatric hospital or residential care facility pursuant to this subchapter, a person receiving services from an assertive community treatment team, a person receiving intensive mental health management services from the department or a person being evaluated for emergency admission under section 3863 in a hospital emergency department.

[ 2009, c. 651, §7 (AMD) .]

7-A. Progressive treatment program. "Progressive treatment program" or "program" means a program of court-ordered services provided to participants under section 3873-A.

[ 2009, c. 651, §8 (AMD) .]

7-B. Psychiatric hospital. "Psychiatric hospital" means:

A. A state mental health institute; [2009, c. 651, §9 (AMD).]

B. A nonstate mental health institution; or [2009, c. 651, §9 (AMD).]

C. A designated nonstate mental health institution. [2009, c. 651, §9 (NEW).]

[ 2009, c. 651, §9 (AMD) .]

8. Residential care facility. "Residential care facility" means a licensed or approved boarding care, nursing care or foster care facility which supplies supportive residential care to individuals due to their mental illness.

[ 1983, c. 459, §7 (NEW) .]

8-A. Severe and persistent mental illness. "Severe and persistent mental illness" means a diagnosis of one or more qualifying mental illnesses or disorders plus a listed disability or functional impairment that has persisted continuously or intermittently or is expected to persist for at least one year as a result of that disease or disorder. The qualifying mental illnesses or disorders are schizophrenia, schizoaffective disorder or other psychotic disorder, major depressive disorder, bipolar disorder or a combination of mental disorders sufficiently disabling to meet the criteria of functional disability. The listed disabilities or functional impairments, which must result from a diagnosed qualifying mental illness or disorder, include inability to adequately manage one's own finances, inability to perform activities of daily living and inability to behave in ways that do not bring the attention of law enforcement for dangerous acts or for acts that manifest the person's inability to protect the person from harm.

[ 2005, c. 519, Pt. BBBB, §3 (NEW); 2005, c. 519, Pt. BBBB, §20 (AFF) .]

9. State mental health institute. "State mental health institute" means the Riverview Psychiatric Center or the Dorothea Dix Psychiatric Center.

[ 1983, c. 459, §7 (NEW); 2005, c. 236, §§3, 4 (REV) .]

10. Inability to make an informed decision. "Inability to make an informed decision" means being unable to make a responsible decision whether to accept or refuse a recommended treatment as a result of lack of mental capacity to understand sufficiently the benefits and risks of the treatment after a thorough and informative explanation has been given by a qualified mental health professional.

[ 2005, c. 519, Pt. BBBB, §3 (NEW); 2005, c. 519, Pt. BBBB, §20 (AFF) .]

11. Assertive community treatment. "Assertive community treatment" or "ACT" means a self-contained service with a fixed point of responsibility for providing treatment, rehabilitation and support services to persons with mental illness for whom other community-based treatment approaches have been unsuccessful. Assertive community treatment uses clinical and rehabilitative staff to address symptom stability; relapse prevention; maintenance of safe, affordable housing in normative settings that promote well-being; establishment of natural support networks to combat isolation and withdrawal; the minimizing of involvement with the criminal justice system; individual recovery education; and services to enable the person to function at a work site. Assertive community treatment is provided by multidisciplinary teams who are on duty 24 hours per day, 7 days per week; teams must include a psychiatrist, registered nurse, certified rehabilitation counselor or certified employment specialist, a peer recovery specialist and a substance abuse counselor and may include an occupational therapist, community-based mental health rehabilitation technician, psychologist, licensed clinical social worker or licensed clinical professional counselor. An ACT team member who is a state employee is, while in good faith performing a function as a member of an ACT team, performing a discretionary function within the meaning of Title 14, section 8104-B, subsection 3.

[ 2005, c. 519, Pt. BBBB, §3 (NEW); 2005, c. 519, Pt. BBBB, §20 (AFF) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1995, c. 496, §1 (AMD). 1997, c. 422, §4 (AMD). 2005, c. 236, §§3,4 (REV). 2005, c. 519, §§BBBB1-3 (AMD). 2005, c. 519, §BBBB20 (AFF). 2007, c. 319, §§1-3 (AMD). 2009, c. 651, §§3-9 (AMD).



34-B §3802. Commissioner's powers

The commissioner may: [1983, c. 459, §7 (NEW).]

1. Rules. Promulgate such rules, not inconsistent with this subchapter, as he may find to be reasonably necessary for proper and efficient hospitalization of the mentally ill;

[ 1983, c. 459, §7 (NEW) .]

2. Investigation. Investigate, by personal visit, complaints made by any patient or by any person on behalf of a patient;

[ 1983, c. 459, §7 (NEW) .]

3. Visitation. Visit each psychiatric hospital or residential care facility regularly to review the commitment procedures of all new patients admitted between visits and visit other hospitals as necessary to review protocols and procedures related to certification of patients under section 3863;

[ 2007, c. 319, §4 (AMD) .]

4. Reports. Require reports from the chief administrative officer of any hospital or residential care facility relating to the admission, examination, diagnosis, release or discharge of any patient; and

[ 1983, c. 459, §7 (NEW) .]

5. Forms. Prescribe the form of applications, records, reports and medical certificates provided for under this subchapter and prescribe the information required to be contained in them.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 2007, c. 319, §4 (AMD).



34-B §3803. Patient's rights

A patient in a psychiatric hospital or residential care facility under this subchapter has the following rights. [2007, c. 319, §5 (AMD).]

1. Civil rights. Every patient is entitled to exercise all civil rights, including, but not limited to, the right to civil service status, the right to vote, rights relating to the granting, renewal, forfeiture or denial of a license, permit, privilege or benefit pursuant to any law, the right to enter into contractual relationships and the right to manage the patient's property, unless:

A. The chief administrative officer of the psychiatric hospital or residential care facility determines that it is necessary for the medical welfare of the patient to impose restrictions on the exercise of these rights and, if restrictions are imposed, the restrictions and the reasons for them must be made a part of the clinical record of the patient; [2007, c. 319, §5 (AMD).]

B. A patient has been adjudicated incompetent and has not been restored to legal capacity; or [1983, c. 459, §7 (NEW).]

C. The exercise of these rights is specifically restricted by other statute or rule, but not solely because of the fact of admission to a psychiatric hospital or residential care facility. [2007, c. 319, §5 (AMD).]

[ 2007, c. 319, §5 (AMD) .]

2. Humane care and treatment. Every patient is entitled to humane care and treatment and, to the extent that facilities, equipment and personnel are available, to medical care and treatment in accordance with the highest standards accepted in medical practice.

[ 1983, c. 459, §7 (NEW) .]

3. Restraints and seclusion. Restraint, including any mechanical means of restricting movement, and seclusion, including isolation by means of doors that cannot be opened by the patient, may not be used on a patient, unless the chief administrative officer of the psychiatric hospital or residential care facility or the chief administrative officer's designee determines that either is required by the medical needs of the patient.

A. The chief administrative officer of the psychiatric hospital or facility shall record and make available for inspection every use of mechanical restraint or seclusion and the reasons for its use. [2007, c. 319, §5 (AMD).]

B. The limitation of the use of seclusion in this section does not apply to maximum security installations. [1983, c. 459, §7 (NEW).]

[ 2007, c. 319, §5 (AMD) .]

4. Communication. Patient communication rights are as follows.

A. Every patient is entitled to communicate by sealed envelopes with the department, a member of the clergy of the patient's choice, the patient's attorney and the court that ordered the patient's hospitalization, if any. [2007, c. 319, §5 (AMD).]

B. Every patient is entitled to communicate by mail in accordance with the rules of the psychiatric hospital. [2007, c. 319, §5 (AMD).]

[ 2007, c. 319, §5 (AMD) .]

5. Visitors. Every patient is entitled to receive visitors unless definitely contraindicated by the patient's medical condition, except that the patient may be visited by a member of the clergy of the patient's choice or the patient's attorney at any reasonable time.

[ 2007, c. 319, §5 (AMD) .]

6. Sterilization. A patient may not be sterilized except in accordance with chapter 7.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 2007, c. 319, §5 (AMD).



34-B §3804. Habeas corpus

Any person detained pursuant to this subchapter is entitled to the writ of habeas corpus, upon proper petition by himself or by a friend to any justice generally empowered to issue the writ of habeas corpus in the county in which the person is detained. [1983, c. 459, §7 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §3805. Prohibited acts; penalty

1. Unwarranted hospitalization. A person is guilty of causing unwarranted hospitalization, if he willfully causes the unwarranted hospitalization of any person under this subchapter.

[ 1983, c. 459, §7 (NEW) .]

2. Denial of rights. A person is guilty of causing a denial of rights if he willfully causes the denial to any person of any of the rights accorded to him by this subchapter.

[ 1983, c. 459, §7 (NEW) .]

3. Penalty. Causing unwarranted hopitalization or causing a denial of rights is a Class C crime.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).






Article 2: VOLUNTARY HOSPITALIZATION

34-B §3831. Admission

A psychiatric hospital may admit on an informal voluntary basis for care and treatment of a mental illness any person desiring admission or the adult ward of a legally appointed guardian, subject to the following conditions. [2007, c. 319, §6 (AMD).]

1. Availability of accommodations. Except in cases of medical emergency, voluntary admission is subject to the availability of suitable accommodations.

[ 1983, c. 459, §7 (NEW) .]

2. Standard hospital information. Standard hospital information may be elicited from the person if, after examination, the chief administrative officer of the psychiatric hospital determines the person suitable for admission, care and treatment.

[ 2007, c. 319, §6 (AMD) .]

3. Persons under 18 years of age. Any person under 18 years of age must have the consent of the person's parent or guardian.

[ 2007, c. 319, §6 (AMD) .]

4. State mental health institute. Any person under 18 years of age must have the consent of the commissioner for admission to a state mental health institute.

[ 1983, c. 459, §7 (NEW) .]

5. Adults under guardianship. An adult ward may be admitted on an informal voluntary basis only if the adult ward's legally appointed guardian consents to the admission and the ward makes no objection to the admission.

[ 2007, c. 319, §6 (AMD) .]

6. Adults with advance health care directives. An adult with an advance health care directive authorizing psychiatric hospital treatment may be admitted on an informal voluntary basis if the conditions specified in the advance health care directive for the directive to be effective are met in accordance with the method stated in the advance health care directive or, if no such method is stated, as determined by a physician or a psychologist. If no conditions are specified in the advance health care directive as to how the directive becomes effective, the person may be admitted on an informal voluntary basis if the person has been determined to be incapacitated pursuant to Title 18-A, Article 5, Part 8. A person may be admitted only if the person does not at the time object to the admission or, if the person does object, if the person has directed in the advance health care directive that admission to the psychiatric hospital may occur despite that person's objections. The duration of the stay in the psychiatric hospital of a person under this subsection may not exceed 5 working days. If at the end of that time the chief administrative officer of the psychiatric hospital recommends further hospitalization of the person, the chief administrative officer shall proceed in accordance with section 3863, subsection 5-A.

This subsection does not create an affirmative obligation of a psychiatric hospital to admit a person consistent with the person's advance health care directive. This subsection does not create an affirmative obligation on the part of the psychiatric hospital or treatment provider to provide the treatment consented to in the person's advance health care directive if the physician or psychologist evaluating or treating the person or the chief administrative officer of the psychiatric hospital determines that the treatment is not in the best interest of the person.

[ 2009, c. 651, §10 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 415, §§1,2 (AMD). 1999, c. 423, §3 (AMD). 2007, c. 319, §6 (AMD). 2009, c. 651, §10 (AMD).



34-B §3832. Freedom to leave

1. Patient's right. A patient admitted under section 3831 is free to leave the psychiatric hospital at any time after admission within 16 hours of the patient's request unless application for admission of the person under section 3863 is initiated within that time.

[ 2007, c. 319, §7 (AMD) .]

2. Notice. The chief administrative officer of the psychiatric hospital shall cause every patient admitted under section 3831 to be informed, at the time of admission, of:

A. The patient's status as an informally admitted patient; and [2007, c. 319, §7 (AMD).]

B. The patient's freedom to leave the psychiatric hospital under this section. [2007, c. 319, §7 (AMD).]

[ 2007, c. 319, §7 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §10 (AMD). 2005, c. 519, §BBBB4 (AMD). 2005, c. 519, §BBBB20 (AFF). 2007, c. 319, §7 (AMD).






Article 3: INVOLUNTARY HOSPITALIZATION

34-B §3861. Reception of involuntary patients

1. Nonstate mental health institution. The chief administrative officer of a nonstate mental health institution may receive for observation, diagnosis, care and treatment in the institution any person whose admission is applied for under any of the procedures in this subchapter. An admission may be made under the provisions of section 3863 only if the certifying examination conducted pursuant to section 3863, subsection 2 was completed no more than 2 days before the date of admission.

A. The institution, any person contracting with the institution and any of its employees when admitting, treating or discharging a patient under the provisions of sections 3863 and 3864 under a contract with the department, for purposes of civil liability, must be deemed to be a governmental entity or an employee of a governmental entity under the Maine Tort Claims Act, Title 14, chapter 741. [1989, c. 906, (NEW).]

B. Patients with a diagnosis of mental illness or psychiatric disorder in nonstate mental health institutions that contract with the department under this subsection are entitled to the same rights and remedies as patients in state mental health institutes as conferred by the constitution, laws, regulations and rules of this State and of the United States. [1989, c. 906, (NEW).]

C. Before contracting with and approving the admission of involuntary patients to a nonstate mental health institution, the department shall require the institution to:

(1) Comply with all applicable regulations;

(2) Demonstrate the ability of the institution to comply with judicial decrees as those decrees relate to services already being provided by the institution; and

(3) Coordinate and integrate care with other community-based services. [1989, c. 906, (NEW).]

D. Beginning July 31, 1990, the capital, licensing, remodeling, training and recruitment costs associated with the start-up of beds designated for involuntary patients under this section must be reimbursed, within existing resources, of the Department of Health and Human Services. [1989, c. 906, (NEW); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

E. The chief administrative officer of a nonstate mental health institution shall provide notice to the department and such additional information as may be requested by the department when a person who was involuntarily admitted to the institution has died, attempted suicide or sustained a serious injury resulting in significant impairment of physical condition. For the purposes of this paragraph, "significant impairment" includes serious injuries resulting from burns, lacerations, bone fractures, substantial hematoma and injuries to internal organs whether self-inflicted or inflicted by another person. The notice must be provided within 24 hours of occurrence and must include the name of the person; the name, address and telephone number of that person's legal guardian, conservator or legal representative and parents if that person is a minor; a detailed description of the occurrence and any injuries or impairments sustained; the date and time of the occurrence; the name, street address and telephone number of the facility; and the name and job title of the person providing the notice. [2007, c. 89, §2 (NEW).]

[ 2007, c. 89, §2 (AMD) .]

2. State mental health institute. The chief administrative officer of a state mental health institute:

A. May receive for observation, diagnosis, care and treatment in the state mental health institute any person whose admission is applied for under section 3831 or 3863 if the certifying examination conducted pursuant to section 3863, subsection 2 was completed no more than 2 days before the date of admission; and [2007, c. 319, §8 (AMD).]

B. May receive for observation, diagnosis, care and treatment in the state mental health institute any person whose admission is applied for under section 3864 or is ordered by a court. [2007, c. 319, §8 (AMD).]

Any business entity contracting with the department for psychiatric physician services or any person contracting with a state mental health institute or the department to provide services pertaining to the admission, treatment or discharge of patients under sections 3863 and 3864 within a state mental health institute or any person contracting with a business entity to provide those services within a state mental health institute is deemed to be a governmental entity or an employee of a governmental entity for purposes of civil liability under the Maine Tort Claims Act, Title 14, chapter 741, with respect to the admission, treatment or discharge of patients within a state mental health institute under sections 3863 and 3864.

[ 2007, c. 319, §8 (AMD) .]

3. Involuntary treatment. Except for involuntary treatment ordered pursuant to the provisions of section 3864, subsection 7-A, involuntary treatment of a patient at a designated nonstate mental health institution or a state mental health institute who is an involuntarily committed patient under the provisions of this subchapter may be ordered and administered only in conformance with the provisions of this subsection. For the purposes of this subsection, involuntary treatment is limited to medication for the treatment of mental illness and laboratory testing and medication for the monitoring and management of side effects.

A. If the patient's primary treating physician proposes a treatment that the physician, in the exercise of professional judgment, believes is in the best interest of the patient and if the patient lacks clinical capacity to give informed consent to the proposed treatment and the patient is unwilling or unable to comply with the proposed treatment, the patient’s primary treating physician shall request in writing a clinical review of the proposed treatment by a clinical review panel. For a patient at a state mental health institute, the request must be made to the superintendent of the institute or the designee of the superintendent. For a patient at a designated nonstate mental health institution, the request must be made to the chief administrative officer or the designee of the chief administrative officer. The request must include the following information:

(1) The name of the patient, the patient’s diagnosis and the unit on which the patient is hospitalized;

(2) The date that the patient was committed to the institution or institute and the period of the court-ordered commitment;

(3) A statement by the primary treating physician that the patient lacks capacity to give informed consent to the proposed treatment. The statement must include documentation of a 2nd opinion that the patient lacks that capacity, given by a professional qualified to issue such an opinion who does not provide direct care to the patient but who may work for the institute or institution;

(4) A description of the proposed course of treatment, including specific medications, routes of administration and dose ranges, proposed alternative medications or routes of administration, if any, and the circumstances under which any proposed alternative would be used;

(5) A description of how the proposed treatment will benefit the patient and ameliorate identified signs and symptoms of the patient's psychiatric illness;

(6) A listing of the known or anticipated risks and side effects of the proposed treatment and how the prescribing physician will monitor, manage and minimize the risks and side effects;

(7) Documentation of consideration of any underlying medical condition of the patient that contraindicates the proposed treatment; and

(8) Documentation of consideration of any advance health-care directive given in accordance with Title 18-A, section 5-802 and any declaration regarding medical treatment of psychotic disorders executed in accordance with section 11001. [2007, c. 580, §2 (NEW).]

B. The provisions of this paragraph apply to the appointment, duties and procedures of the clinical review panel under paragraph A.

(1) Within one business day of receiving a request under paragraph A, the superintendent of a state mental health institute or chief administrative officer of a designated nonstate mental health institution or that person's designee shall appoint a clinical review panel of 2 or more licensed professional staff who do not provide direct care to the patient. At least one person must be a professional licensed to prescribe medication relevant to the patient's care and treatment. At the time of appointment of the clinical review panel, the superintendent of a state mental health institute or chief administrative officer of a designated nonstate mental health institution or that person's designee shall notify the following persons in writing that the clinical review panel will be convened:

(a) The primary treating physician;

(b) The commissioner or the commissioner's designee;

(c) The patient's designated representative or attorney, if any;

(d) The State's designated federal protection and advocacy agency; and

(e) The patient. Notice to the patient must inform the patient that the clinical review panel will be convened and of the right to assistance from a lay advisor, at no expense to the patient, and the right to obtain an attorney at the patient's expense. The notice must include contact information for requesting assistance from a lay advisor, who may be employed by the institute or institution, and access to a telephone to contact a lay advisor must be provided to the patient.

(2) Within 4 days of receiving a request under paragraph A and no less than 24 hours before the meeting of the clinical review panel, the superintendent of a state mental health institute or chief administrative officer of a designated nonstate mental health institution or that person's designee shall provide notice of the date, time and location of the meeting to the patient's primary treating physician, the patient and any lay advisor or attorney.

(3) The clinical review panel shall hold the meeting and any additional meetings as necessary, reach a final determination and render a written decision ordering or denying involuntary treatment.

(a) At the meeting, the clinical review panel shall receive information relevant to the determination of the patient's capacity to give informed consent to treatment and the need for treatment, review relevant portions of the patient's medical records, consult with the physician requesting the treatment, review with the patient that patient's reasons for refusing treatment, provide the patient and any lay advisor or attorney an opportunity to ask questions of anyone presenting information to the clinical review panel at the meeting and determine whether the requirements for ordering involuntary treatment have been met.

(b) All meetings of the clinical review panel must be open to the patient and any lay advisor or attorney, except that any meetings held for the purposes of deliberating, making findings and reaching final conclusions are confidential and not open to the patient and any lay advisor or attorney.

(c) The clinical review panel shall conduct its review in a manner that is consistent with the patient's rights.

(d) Involuntary treatment may not be approved and ordered if the patient affirmatively demonstrates to the clinical review panel that if that patient possessed capacity, the patient would have refused the treatment on religious grounds or on the basis of other previously expressed convictions or beliefs.

(4) The clinical review panel may approve a request for involuntary treatment and order the treatment if the clinical review panel finds, at a minimum:

(a) That the patient lacks the capacity to make an informed decision regarding treatment;

(b) That the patient is unable or unwilling to comply with the proposed treatment;

(c) That the need for the treatment outweighs the risks and side effects; and

(d) That the proposed treatment is the least intrusive appropriate treatment option.

(5) The clinical review panel may make additional findings, including but not limited to findings that:

(a) Failure to treat the illness is likely to produce lasting or irreparable harm to the patient; or

(b) Without the proposed treatment the patient's illness or involuntary commitment may be significantly extended without addressing the symptoms that cause the patient to pose a likelihood of serious harm.

(6) The clinical review panel shall document its findings and conclusions, including whether the potential benefits of the proposed treatment outweigh the potential risks. [2011, c. 657, Pt. DD, §1 (AMD).]

C. The provisions of this paragraph govern the rights of a patient who is the subject of a clinical review panel under paragraph A.

(1) The patient is entitled to the assistance of a lay advisor without expense to the patient. The patient is entitled to representation by an attorney at the patient’s expense.

(2) The patient may review any records or documents considered by the clinical review panel.

(3) The patient may provide information orally and in writing to the clinical review panel and may present witnesses.

(4) The patient may ask questions of any person who provides information to the clinical review panel.

(5) The patient and any lay advisor or attorney may attend all meetings of the clinical review panel except for any private meetings authorized under paragraph B, subparagraph 3, division (b). [2007, c. 580, §2 (NEW).]

D. If the clinical review panel under paragraph A approves the request for involuntary treatment, the clinical review panel shall enter an order for the treatment in the patient's medical records and immediately notify the superintendent of a state mental health institute or chief administrative officer of a designated nonstate mental health institution. The order takes effect:

(1) For a patient at a state mental health institute, one business day from the date of entry of the order; or

(2) For a patient at a designated nonstate mental health institution, one business day from the date of entry of the order, except that if the patient has requested review of the order by the commissioner under paragraph F, subparagraph (2), the order takes effect one business day from the day on which the commissioner or the commissioner's designee issues a written decision. [2011, c. 657, Pt. DD, §2 (AMD).]

E. The order for treatment under this subsection remains in effect for 120 days or until the end of the period of commitment, whichever is sooner, unless altered by:

(1) An agreement to a different course of treatment by the primary treating physician and patient;

(2) For a patient at a designated nonstate mental health institution, modification or vacation of the order by the commissioner or the commissioner's designee; or

(3) An alteration or stay of the order entered by the Superior Court after reviewing the entry of the order by the clinical review panel on appeal under paragraph F. [2011, c. 657, Pt. DD, §3 (AMD).]

F. The provisions of this paragraph apply to the review and appeal of an order of the clinical review panel entered under paragraph B.

(1) The order of the clinical review panel at a state mental health institute is final agency action that may be appealed to the Superior Court in accordance with Rule 80C of the Maine Rules of Civil Procedure.

(2) The order of the clinical review panel at a designated nonstate mental health institution may be reviewed by the commissioner or the commissioner's designee upon receipt of a written request from the patient submitted no later than one day after the patient receives the order of the clinical review panel. Within 3 business days of receipt of the request for review, the commissioner or the commissioner's designee shall review the full clinical review panel record and issue a written decision. The decision of the commissioner or the commissioner's designee may affirm the order, modify the order or vacate the order. The decision of the commissioner or the commissioner's designee takes effect one business day after the commissioner or the commissioner's designee issues a written decision. The decision of the commissioner or the commissioner's designee is final agency action that may be appealed to the Superior Court in accordance with Rule 80C of the Maine Rules of Civil Procedure. [2011, c. 657, Pt. DD, §4 (AMD).]

[ 2011, c. 657, Pt. DD, §§1-4 (AMD) .]

4. Emergency involuntary treatment. Nothing in this section precludes a medical practitioner from administering involuntary treatment to a person who is being held or detained by a hospital against the person's will under the provisions of this subchapter, if the following conditions are met:

A. As a result of mental illness, the person poses a serious and immediate risk of harm to that person or others; [2015, c. 309, §1 (NEW).]

B. The person lacks the decisional capacity either to provide informed consent for treatment or to make an informed refusal of treatment; [2015, c. 309, §1 (NEW).]

C. A person legally authorized to provide consent for treatment on behalf of the person is not reasonably available under the circumstances; [2015, c. 309, §1 (NEW).]

D. The treatment being administered is a currently recognized standard of treatment for treating the person's mental illness and is the least restrictive form of treatment appropriate in the circumstances; [2015, c. 309, §1 (NEW).]

E. For purposes of evaluation for emergency involuntary treatment, the medical practitioner considers available history and information from other sources, including, but not limited to, family members, that are considered reliable by the examiner; and [2015, c. 309, §1 (NEW).]

F. A reasonable person concerned for the welfare of the person would conclude that the benefits of the treatment outweigh the risks and potential side effects of the treatment and would consent to the treatment under the circumstances. [2015, c. 309, §1 (NEW).]

[ 2015, c. 309, §1 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1989, c. 906, (AMD). RR 1993, c. 2, §36 (COR). 1993, c. 336, §1 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 154, §1 (AMD). 1997, c. 422, §5 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 89, §2 (AMD). 2007, c. 319, §8 (AMD). 2007, c. 580, §2 (AMD). 2007, c. 695, Pt. M, §1 (AMD). 2011, c. 657, Pt. DD, §§1-4 (AMD). 2015, c. 309, §1 (AMD).



34-B §3861-A. Notification of hospitalization

When a person who is hospitalized in a psychiatric hospital under the provisions of this chapter is sentenced to serve a straight term of imprisonment or a split sentence in a county jail, the chief administrative officer of the hospital shall notify the sheriff of the county jail so that, in accordance with the provisions of Title 15, section 2211-A, the sheriff may process the person to serve the sentence while hospitalized and the person may remain in the hospital until ready for discharge. [2009, c. 281, §2 (NEW).]

SECTION HISTORY

2009, c. 281, §2 (NEW).



34-B §3862. Protective custody

1. Law enforcement officer's power. If a law enforcement officer has probable cause to believe that a person may be mentally ill and that due to that condition the person presents a threat of imminent and substantial physical harm to that person or to other persons, or if a law enforcement officer knows that a person has an advance health care directive authorizing mental health treatment and the officer has probable cause to believe that the person lacks capacity, the law enforcement officer:

A. May take the person into protective custody; and [1983, c. 459, §7 (NEW).]

B. If the law enforcement officer does take the person into protective custody, shall deliver the person immediately for examination by a medical practitioner as provided in section 3863 or, for a person taken into protective custody who has an advance health care directive authorizing mental health treatment, for examination as provided in Title 18-A, section 5-802, subsection (d) to determine the individual's capacity and the existence of conditions specified in the advance health care directive for the directive to be effective. [2009, c. 651, §11 (AMD).]

When formulating probable cause, the law enforcement officer may rely upon information provided by a 3rd-party informant if the officer confirms that the informant has reason to believe, based upon the informant's recent personal observations of or conversations with a person, that the person may be mentally ill and that due to that condition the person presents a threat of imminent and substantial physical harm to that person or to other persons.

[ 2009, c. 651, §11 (AMD) .]

1-A. Law enforcement officer's power.

[ 1995, c. 62, §2 (RP) .]

2. Certificate not executed. If a certificate relating to the person's likelihood of serious harm is not executed by the examiner under section 3863, and, for a person who has an advance health care directive authorizing mental health treatment, if the examiner determines that the conditions specified in the advance health care directive for the directive to be effective have not been met or, in the absence of stated conditions, that the person does not lack capacity, the officer shall:

A. Release the person from protective custody and, with the person's permission, return the person forthwith to the person's place of residence, if within the territorial jurisdiction of the officer; [1999, c. 423, §4 (AMD).]

B. Release the person from protective custody and, with the person's permission, return the person forthwith to the place where the person was taken into protective custody; or [1999, c. 423, §4 (AMD).]

C. If the person is also under arrest for a violation of law, retain the person in custody until the person is released in accordance with the law. [1999, c. 423, §4 (AMD).]

[ 1999, c. 423, §4 (AMD) .]

3. Certificate executed. If the certificate is executed by the examiner under section 3863, the officer shall undertake forthwith to secure the endorsement of a judicial officer under section 3863 and may detain the person for a period of time not to exceed 18 hours as may be necessary to obtain that endorsement.

[ 2009, c. 651, §12 (AMD) .]

3-A. Advance health care directive effect. If the examiner determines that the conditions specified in the advance health care directive for the directive to be effective have been met or, in the absence of stated conditions, that the person lacks capacity, the person may be treated in accordance with the terms of the advance health care directive.

[ 1999, c. 423, §4 (NEW) .]

4. Transportation costs. The costs of transportation under this section must be paid in the manner provided under section 3863. Any person transporting an individual to a hospital under the circumstances described in this section shall use the least restrictive form of transportation available that meets the security needs of the situation.

[ 1997, c. 422, §7 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 596, §§1,2 (AMD). 1993, c. 596, §4 (AFF). 1995, c. 62, §§1,2 (AMD). 1997, c. 422, §§6,7 (AMD). 1997, c. 438, §1 (AMD). 1997, c. 683, §A20 (AMD). 1999, c. 423, §4 (AMD). 2007, c. 178, §1 (AMD). 2009, c. 651, §§11, 12 (AMD).



34-B §3863. Emergency procedure

A person may be admitted to a psychiatric hospital on an emergency basis according to the following procedures. [2007, c. 319, §9 (AMD).]

1. Application. Any health officer, law enforcement officer or other person may apply to admit a person to a psychiatric hospital, subject to the prohibitions and penalties of section 3805, stating:

A. The applicant's belief that the person is mentally ill and, because of the person's illness, poses a likelihood of serious harm; and [2009, c. 651, §13 (AMD).]

B. The grounds for this belief. [1983, c. 459, §7 (NEW).]

[ 2009, c. 651, §13 (AMD) .]

2. Certifying examination. The written application must be accompanied by a dated certificate, signed by a medical practitioner stating:

A. That the practitioner has examined the person on the date of the certificate; [2009, c. 651, §14 (AMD).]

B. That the medical practitioner is of the opinion that the person is mentally ill and, because of that illness, poses a likelihood of serious harm. The written certificate must include a description of the grounds for that opinion. The opinion may be based on personal observation or on history and information from other sources considered reliable by the examiner, including, but not limited to, family members; and [2015, c. 309, §2 (AMD).]

C. That adequate community resources are unavailable for care and treatment of the person's mental illness. [2015, c. 309, §2 (AMD).]

D. [2015, c. 309, §2 (RP).]

[ 2015, c. 309, §2 (AMD) .]

2-A. Custody agreement. A state, county or municipal law enforcement agency may meet with representatives of those public and private health practitioners and health care facilities that are willing and qualified to perform the certifying examination required by this section in order to attempt to work out a procedure for the custody of the person who is to be examined while that person is waiting for that examination. Any agreement must be written and signed by and filed with all participating parties. In the event of failure to work out an agreement that is satisfactory to all participating parties, the procedures of section 3862 and this section continue to apply.

As part of an agreement the law enforcement officer requesting certification may transfer protective custody of the person for whom the certification is requested to another law enforcement officer, a health officer if that officer agrees or the chief administrative officer of a public or private health practitioner or health facility or the chief administrative officer's designee. Any arrangement of this sort must be part of the written agreement between the law enforcement agency and the health practitioner or health care facility. In the event of a transfer, the law enforcement officer seeking the transfer shall provide the written application required by this section.

A person with mental illness may not be detained or confined in any jail or local correctional or detention facility, whether pursuant to the procedures described in section 3862, pursuant to a custody agreement or under any other circumstances, unless that person is being lawfully detained in relation to or is serving a sentence for commission of a crime.

[ 2007, c. 319, §9 (AMD) .]

3. Judicial review. The application and accompanying certificate must be reviewed by a Justice of the Superior Court, Judge of the District Court, Judge of Probate or a justice of the peace, who may review the original application and accompanying certificate or a facsimile transmission of them.

A. If the judge or justice finds the application and accompanying certificate to be regular and in accordance with the law, the judge or justice shall endorse them and promptly send them to the admitting psychiatric hospital. For purposes of carrying out the provisions of this section, an endorsement transmitted by facsimile machine has the same legal effect and validity as the original endorsement signed by the judge or justice. [2007, c. 319, §9 (AMD).]

B. A person may not be held against the person's will in a hospital under this section, except that a person for whom an examiner has executed the certificate under subsection 2 may be detained in a hospital for a reasonable period of time, not to exceed 24 hours, pending endorsement by a judge or justice, if:

(1) For a person informally admitted under section 3831, the chief administrative officer of the psychiatric hospital undertakes to secure the endorsement immediately upon execution of the certificate by the examiner; and

(2) For a person sought to be involuntarily admitted under this section, the person or persons seeking the involuntary admission undertake to secure the endorsement immediately upon execution of the certificate by the examiner. [2007, c. 319, §9 (AMD).]

C. Notwithstanding paragraph B, subparagraphs (1) and (2), a person sought to be admitted informally under section 3831 or involuntarily under this section may be transported to a psychiatric hospital and held there for evaluation and treatment pending judicial endorsement of the application and certificate if the endorsement is obtained between the soonest available hours of 7:00 a.m. and 11:00 p.m. [2007, c. 319, §9 (AMD).]

D. A person who has been held against that person's will for no more than 24 hours pursuant to paragraph B may be held for a reasonable additional period of time, not to exceed 48 hours, if:

(1) The hospital has had an evaluation of the person conducted by an appropriately designated individual and that evaluation concludes that the person poses a likelihood of serious harm due to mental illness;

(2) The hospital, after undertaking its best efforts, has been unable to locate an available inpatient bed at a psychiatric hospital or other appropriate alternative; and

(3) The hospital has notified the department of the name of the person, the location of the person, the name of the appropriately designated individual who conducted the evaluation pursuant to subparagraph (1) and the time the person first presented to the hospital. [2015, c. 309, §3 (NEW).]

E. If a person remains in a hospital for the full 48 hours allowed under paragraph D, the person may be held for one additional 48-hour period, if:

(1) The hospital satisfies again the requirements of paragraph D; and

(2) The department provides its best efforts to find an inpatient bed at a psychiatric hospital or other appropriate alternative. [2015, c. 309, §3 (NEW).]

[ 2015, c. 309, §3 (AMD) .]

4. Custody and transportation. Custody and transportation under this section are governed as follows.

A. Upon endorsement of the application and certificate by the judge or justice, a law enforcement officer or other person designated by the judge or justice may take the person into custody and transport that person to the psychiatric hospital designated in the application. Transportation of an individual to a psychiatric hospital under these circumstances must involve the least restrictive form of transportation available that meets the clinical needs of that individual. [2007, c. 319, §9 (AMD).]

B. The Department of Health and Human Services is responsible for any reasonable transportation expenses under this section, including return from the psychiatric hospital if admission is declined. The department shall utilize any 3rd-party payment sources that are available. [2015, c. 309, §4 (AMD).]

C. When a person who is under a sentence or lawful detention related to commission of a crime and who is incarcerated in a jail or local correctional or detention facility is admitted to a psychiatric hospital under any of the procedures in this subchapter, the county where the incarceration originated shall pay all expenses incident to transportation of the person between the psychiatric hospital and the jail or local correctional or detention facility. [2007, c. 319, §9 (AMD).]

[ 2015, c. 309, §4 (AMD) .]

5. Continuation of hospitalization.

[ 2009, c. 651, §15 (RP) .]

5-A. Continuation of hospitalization. If there is need for further hospitalization of the person as determined by the chief administrative officer of the hospital, the chief administrative officer shall first determine if the person may be informally admitted under section 3831. If informal admission is not suitable or is refused by the person, the chief administrative officer may seek involuntary commitment in accordance with this subsection.

A. If the person is at a state mental health institute, the chief administrative officer may seek involuntary commitment by applying for an order under section 3864. [2009, c. 651, §16 (NEW).]

B. If the person is at a designated nonstate mental health institution, the chief administrative officer may seek involuntary commitment only by requesting the commissioner to apply for an order under section 3864. [2009, c. 651, §16 (NEW).]

C. An application under this subsection must be made to the District Court having territorial jurisdiction over the psychiatric hospital to which the person is admitted on an emergency basis and must be filed within 3 days from the date of admission of the patient under this section, except that, if the 3rd day falls on a weekend or holiday, the application must be filed on the next business day following that weekend or holiday. If no application to the District Court is timely filed, the person must be promptly discharged. [2009, c. 651, §16 (NEW).]

[ 2009, c. 651, §16 (NEW) .]

6. Notice. Upon admission of a person under this section, and after consultation with the person, the chief administrative officer of the psychiatric hospital shall notify, as soon as possible regarding the fact of admission, the person's:

A. Guardian, if known; [1997, c. 422, §12 (AMD).]

B. Spouse; [1997, c. 422, §12 (AMD).]

C. Parent; [1997, c. 422, §12 (AMD).]

D. Adult child; or [1997, c. 422, §12 (AMD).]

E. Either the next of kin or a friend, if no guardian or immediate family member is known or can be quickly located. [2009, c. 651, §17 (AMD).]

If the chief administrative officer has reason to believe that notice to any individual in paragraphs A to E would pose risk of harm to the person admitted, then notice may not be given to that individual.

[ 2009, c. 651, §17 (AMD) .]

6-A. Notification to law enforcement of release after examination. When a person is taken by a law enforcement officer to a hospital for examination under this section and not admitted but released, the chief administrative officer of the hospital shall notify the law enforcement officer or the law enforcement officer’s agency of that release.

[ 2009, c. 451, §10 (NEW) .]

7. Post-admission examination. Every patient admitted to a psychiatric hospital under this section must be examined as soon as practicable after the patient's admission. If findings required for admission under subsection 2 are not certified in a 2nd opinion by a staff physician or licensed clinical psychologist within 24 hours after admission, the person must be immediately discharged.

A. [2009, c. 651, §18 (RP).]

B. [2009, c. 651, §18 (RP).]

C. [2009, c. 651, §18 (RP).]

[ 2009, c. 651, §18 (AMD) .]

7-A. Post-admission discharge. If it is necessary to discharge a person because findings required for admission under subsection 2 are not certified in a 2nd opinion by a staff physician or licensed clinical psychologist after examination in accordance with subsection 7, the staff physician or licensed clinical psychologist shall record the discharge on the written application, which must contain a statement that the findings required for the person's admission specified under subsection 2 were not met.

[ 2015, c. 309, §5 (NEW) .]

8. Rehospitalization from progressive treatment program. An ACT team practitioner or the commissioner may apply under this section to admit to a state mental health institute a patient who fails to fully participate in the progressive treatment program in accordance with section 3873-A.

[ 2009, c. 651, §19 (AMD) .]

9. Limitation. Admission to a psychiatric hospital on an emergency basis under the provisions of this section is not commitment to a psychiatric hospital.

[ 2011, c. 541, §2 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 815, (AMD). 1987, c. 736, §53 (AMD). 1989, c. 568, §§1,3 (AMD). 1993, c. 592, §1 (AMD). 1993, c. 596, §3 (AMD). 1995, c. 62, §3 (AMD). 1995, c. 143, §1 (AMD). 1995, c. 364, §1 (AMD). 1995, c. 496, §2 (AMD). 1995, c. 560, §K37 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 422, §§8-12 (AMD). 1997, c. 438, §2 (AMD). 1997, c. 683, §B23 (AMD). RR 2001, c. 2, §A43 (COR). 2001, c. 354, §3 (AMD). 2003, c. 206, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 519, §§BBBB5-8 (AMD). 2005, c. 519, §BBBB20 (AFF). 2007, c. 319, §9 (AMD). 2009, c. 276, §1 (AMD). 2009, c. 451, §10 (AMD). 2009, c. 651, §§13-19 (AMD). 2011, c. 541, §2 (AMD). 2015, c. 309, §§2-5 (AMD).



34-B §3864. Judicial procedure and commitment

1. Application. An application to the District Court to admit a person to a psychiatric hospital, filed under section 3863, subsection 5-A, must be accompanied by:

A. The emergency application under section 3863, subsection 1; [1983, c. 459, §7 (NEW).]

B. The accompanying certificate of the medical practitioner under section 3863, subsection 2; [2009, c. 651, §20 (AMD).]

C. The certificate of the physician or psychologist under section 3863, subsection 7; [2009, c. 651, §20 (AMD).]

D. A written statement, signed by the chief administrative officer of the psychiatric hospital, certifying that a copy of the application and the accompanying documents have been given personally to the patient and that the patient and the patient's guardian or next of kin, if any, have been notified of:

(1) The patient's right to retain an attorney or to have an attorney appointed;

(2) The patient's right to select or to have the patient's attorney select an independent examiner; and

(3) How to contact the District Court; and [2009, c. 651, §20 (AMD).]

E. A copy of the notice and instructions given to the patient. [1997, c. 422, §14 (NEW).]

[ 2009, c. 651, §20 (AMD) .]

1-A. Involuntary treatment. An application under this section may also include a request for an order of involuntary treatment under subsection 7-A.

[ 2007, c. 446, §2 (NEW); 2007, c. 446, §7 (AFF) .]

2. Detention pending judicial determination. Notwithstanding any other provisions of this subchapter, a person, with respect to whom an application for the issuance of an order for hospitalization has been filed, may not be released or discharged during the pendency of the proceedings, unless:

A. The District Court orders release or discharge upon the request of the patient or the patient's guardian, parent, spouse or next of kin; [2007, c. 319, §10 (AMD).]

B. The District Court orders release or discharge upon the report of the applicant that the person may be discharged with safety; [1995, c. 496, §3 (AMD).]

C. A court orders release or discharge upon a writ of habeas corpus under section 3804; [2015, c. 309, §6 (AMD).]

D. Upon request of the commissioner, the District Court orders the transfer of a patient in need of more specialized treatment to another psychiatric hospital. In the event of a transfer, the court shall transfer its file to the District Court having territorial jurisdiction over the receiving psychiatric hospital; or [2015, c. 309, §7 (AMD).]

E. The person has capacity to make an informed decision for informal voluntary admission, agrees to informal voluntary admission and the chief administrative officer of the hospital determines that informal voluntary admission is suitable. [2015, c. 309, §8 (NEW).]

[ 2015, c. 309, §§6-8 (AMD) .]

3. Notice of receipt of application. The giving of notice of receipt of application and date of hearing under this section is governed as follows.

A. Upon receipt by the District Court of the application and accompanying documents specified in subsection 1, the court shall cause written notice of the application and date of hearing:

(1) To be mailed within 2 days of filing to the person; and

(2) To be mailed to the person's guardian, if known, and to the person's spouse, parent or one of the person's adult children or, if none of these persons exist or if none of those persons can be located, to one of the person's next of kin or a friend, except that if the chief administrative officer has reason to believe that notice to any of these individuals would pose risk of harm to the person who is the subject of the application, notice to that individual may not be given. [1997, c. 422, §15 (AMD).]

B. A docket entry is sufficient evidence that notice under this subsection has been given. [1983, c. 459, §7 (NEW).]

[ 1997, c. 422, §15 (AMD) .]

4. Examination. Examinations under this section are governed as follows.

A. Upon receipt by the District Court of the application and the accompanying documents specified in subsection 1 and at least 3 days after the person who is the subject of the examination was notified by the psychiatric hospital of the proceedings and of that person's right to retain counsel or to select an examiner, the court shall cause the person to be examined by a medical practitioner. If the application includes a request for an order for involuntary treatment under subsection 7-A, the practitioner must be a medical practitioner who is qualified to prescribe medication relevant to the patient's care. If the person under examination or the counsel for that person selects a qualified examiner who is reasonably available, the court shall give preference to choosing that examiner. [2009, c. 651, §21 (AMD).]

B. The examination must be held at a psychiatric hospital or at any other suitable place not likely to have a harmful effect on the mental health of the person. [2009, c. 651, §21 (AMD).]

C. [2007, c. 319, §10 (RP).]

D. [2007, c. 319, §10 (RP).]

E. The examiner shall report to the court on:

(1) Whether the person is a mentally ill person within the meaning of section 3801, subsection 5;

(2) When the establishment of a progressive treatment plan under section 3873-A is at issue, whether a person is suffering from a severe and persistent mental illness within the meaning of section 3801, subsection 8-A;

(3) Whether the person poses a likelihood of serious harm within the meaning of section 3801, subsection 4-A;

(4) When involuntary treatment is at issue, whether the need for such treatment meets the criteria of subsection 7-A, paragraphs A and B;

(5) Whether adequate community resources are available for care and treatment of the person's mental illness; and

(6) Whether the person's clinical needs may be met by an order under section 3873-A to participate in a progressive treatment program. [2009, c. 651, §21 (AMD).]

F. [2007, c. 446, §7 (AFF); 2007, c. 446, §3 (RP).]

G. Opinions of the examiner may be based on personal observation or on history and information from other sources considered reliable by the examiner. [2009, c. 651, §21 (NEW).]

[ 2009, c. 651, §21 (AMD) .]

5. Hearing. Hearings under this section are governed as follows.

A. The District Court shall hold a hearing on the application not later than 14 days from the date of the application. The District Court may separate the hearing on commitment from the hearing on involuntary treatment.

(1) For good cause shown, on a motion by any party or by the court on its own motion, the hearing on commitment or on involuntary treatment may be continued for a period not to exceed 21 additional days.

(2) If the hearing on commitment is not held within the time specified, or within the specified continuance period, the court shall dismiss the application and order the person discharged forthwith.

(2-A) If the hearing on involuntary treatment is not held within the time specified, or within the specified continuance period, the court shall dismiss the application for involuntary treatment.

(3) In computing the time periods set forth in this paragraph, the Maine Rules of Civil Procedure apply. [2009, c. 651, §22 (AMD).]

A-1. Prior to the commencement of the hearing, the court shall inform the person that if an order of involuntary commitment is entered, that person is a prohibited person and may not own, possess or have under that person's control a firearm pursuant to Title 15, section 393, subsection 1. [2007, c. 670, §18 (NEW).]

B. The hearing must be conducted in as informal a manner as may be consistent with orderly procedure and in a physical setting not likely to have harmful effect on the mental health of the person. If the setting is outside the psychiatric hospital to which the patient is currently admitted, the Department of Health and Human Services shall bear the responsibility and expense of transporting the patient to and from the hearing. If the patient is to be admitted to a psychiatric hospital following the hearing, then the hospital from which the patient came shall transport the patient to the admitting psychiatric hospital. If the patient is to be released following the hearing, then the hospital from which the patient came shall return the patient to that hospital or, at the patient's request, return the patient to the patient's place of residence. [2007, c. 319, §10 (AMD).]

C. The court shall receive all relevant and material evidence that may be offered in accordance with accepted rules of evidence and accepted judicial dispositions.

(1) The person, the applicant and all other persons to whom notice is required to be sent must be afforded an opportunity to appear at the hearing to testify and to present and cross-examine witnesses.

(2) The court may, in its discretion, receive the testimony of any other person and may subpoena any witness. [2007, c. 319, §10 (AMD).]

D. The person must be afforded an opportunity to be represented by counsel, and, if neither the person nor others provide counsel, the court shall appoint counsel for the person. [2007, c. 319, §10 (AMD).]

E. In addition to proving that the patient is a mentally ill individual, the applicant must show:

(1) By evidence of the patient's recent actions and behavior, that due to the patient's mental illness the patient poses a likelihood of serious harm; and

(2) That, after full consideration of less restrictive treatment settings and modalities, inpatient hospitalization is the best available means for the treatment of the person. [2005, c. 519, Pt. BBBB, §10 (AMD); 2005, c. 519, Pt. BBBB, §20 (AFF).]

F. In each case, the applicant shall submit to the court, at the time of the hearing, testimony, including expert psychiatric testimony, indicating the individual treatment plan to be followed by the psychiatric hospital staff, if the person is committed under this section, and shall bear any expense for witnesses for this purpose. [2007, c. 319, §10 (AMD).]

G. A stenographic or electronic record must be made of the proceedings in all judicial hospitalization hearings.

(1) The record and all notes, exhibits and other evidence are confidential.

(2) The record and all notes, exhibits and other evidence must be retained as part of the District Court records for a period of 2 years from the date of the hearing. [2007, c. 319, §10 (AMD).]

H. The hearing is confidential and a report of the proceedings may not be released to the public or press, except by permission of the person or the person's counsel and with approval of the presiding District Court Judge, except that the court may order a public hearing on the request of the person or the person's counsel. [2007, c. 319, §10 (AMD).]

[ 2009, c. 651, §22 (AMD) .]

6. Court findings. Procedures dealing with the District Court's findings under this section are as follows.

A. The District Court shall so state in the record, if it finds upon completion of the hearing and consideration of the record:

(1) Clear and convincing evidence that the person is mentally ill and that the person's recent actions and behavior demonstrate that the person's illness poses a likelihood of serious harm;

(1-A) That adequate community resources for care and treatment of the person's mental illness are unavailable;

(2) That inpatient hospitalization is the best available means for treatment of the patient; and

(3) That it is satisfied with the individual treatment plan offered by the psychiatric hospital to which the applicant seeks the patient's involuntary commitment. [2009, c. 651, §23 (AMD).]

B. If the District Court makes the findings in paragraph A, subparagraphs (1), (1-A) and (2), but is not satisfied with the individual treatment plan as offered, it may continue the case for not longer than 10 days, pending reconsideration and resubmission of an individual treatment plan by the psychiatric hospital. [2009, c. 651, §23 (AMD).]

C. If the District Court makes the findings in section 3873-A, subsection 1, the court may issue an order under section 3873-A requiring the person to participate in a progressive treatment program. [2009, c. 651, §23 (NEW).]

[ 2009, c. 651, §23 (AMD) .]

7. Commitment. Upon making the findings described in subsection 6, paragraph A, the court may order commitment to a psychiatric hospital for a period not to exceed 4 months in the first instance and not to exceed one year after the first and all subsequent hearings.

A. The court may issue an order of commitment immediately after the completion of the hearing, or it may take the matter under advisement and issue an order within 24 hours of the hearing. [1983, c. 459, §7 (NEW).]

B. If the court does not issue an order of commitment within 24 hours of the completion of the hearing, it shall dismiss the application and order the patient discharged immediately. [1995, c. 496, §6 (AMD).]

[ 2009, c. 651, §24 (AMD) .]

7-A. Involuntary treatment. This subsection governs involuntary treatment.

A. The court may grant a psychiatric hospital power to implement a recommended treatment plan without a person's consent for up to 120 days or until the end of the commitment, whichever is sooner, if upon application the court finds:

(1) That the person lacks the capacity to make an informed decision regarding treatment;

(2) That the person is unable or unwilling to comply with recommended treatment;

(3) That the need for the treatment outweighs the risks and side effects; and

(4) That the recommended treatment is the least intrusive appropriate treatment option.

Alternatively, the court may appoint a surrogate to make treatment decisions on the person's behalf for the duration of the commitment if the court is satisfied that the surrogate is suitable, willing and reasonably available to act in the person's best interests. [2007, c. 446, §4 (NEW); 2007, c. 446, §7 (AFF).]

B. The need for involuntary treatment under paragraph A may be based on findings that include, but are not limited to, the following:

(1) That a failure to treat the illness is likely to produce lasting or irreparable harm to the person; or

(2) That without the recommended treatment the person's illness or involuntary commitment may be significantly extended without addressing the symptoms that cause the person to pose a likelihood of serious harm. [2007, c. 446, §4 (NEW); 2007, c. 446, §7 (AFF).]

C. The parties may agree to change, terminate or extend the treatment plan during the time period of an order for involuntary treatment. [2009, c. 651, §25 (AMD).]

D. For good cause shown, any party may apply to the court to change or terminate the treatment plan. [2009, c. 651, §26 (AMD).]

[ 2009, c. 651, §§25, 26 (AMD) .]

8. Continued involuntary hospitalization. If the chief administrative officer of the psychiatric hospital to which a person has been committed involuntarily by the District Court recommends that continued involuntary hospitalization is necessary for that person, the chief administrative officer shall notify the commissioner. The commissioner may then, not later than 21 days prior to the expiration of a period of commitment ordered by the court, make application in accordance with this section to the District Court that has territorial jurisdiction over the psychiatric hospital designated for treatment in the application by the commissioner for a hearing to be held under this section.

[ 2007, c. 319, §10 (AMD) .]

9. Transportation. Except for transportation expenses paid by the District Court pursuant to subsection 10, a continued involuntary hospitalization hearing that requires transportation of the patient to and from any psychiatric hospital to a court that has committed the person must be provided at the expense of the Department of Health and Human Services. Transportation of an individual to a psychiatric hospital under these circumstances must involve the least restrictive form of transportation available that meets the clinical needs of that individual and be in compliance with departmental regulations.

[ 2007, c. 319, §10 (AMD) .]

10. Expenses. With the exception of expenses incurred by the applicant pursuant to subsection 5, paragraph F, the District Court is responsible for any expenses incurred under this section, including fees of appointed counsel, witness and notice fees and expenses of transportation for the person.

[ 2007, c. 319, §10 (AMD) .]

11. Appeals. A person ordered by the District Court to be committed to a psychiatric hospital may appeal from that order to the Superior Court.

A. The appeal is on questions of law only. [1983, c. 459, §7 (NEW).]

B. Any findings of fact of the District Court may not be set aside unless clearly erroneous. [1983, c. 459, §7 (NEW).]

C. The order of the District Court remains in effect pending the appeal. [2007, c. 319, §10 (AMD).]

D. The District Court Civil Rules and the Maine Rules of Civil Procedure apply to the conduct of the appeals, except as otherwise specified in this subsection. [1983, c. 459, §7 (NEW).]

[ 2007, c. 319, §10 (AMD) .]

12. Transmission of abstract of court ruling to the State Bureau of Identification. Notwithstanding any other provision of this section or section 1207, a court shall transmit to the Department of Public Safety, State Bureau of Identification an abstract of any order for involuntary commitment issued by the court pursuant to this section. The abstract must include:

A. The name, date of birth and gender of the person who is the subject of the order for involuntary commitment; [2007, c. 670, §19 (NEW).]

B. The court's ruling that the person has been involuntarily committed; and [2007, c. 670, §19 (NEW).]

C. A notation that the person has been notified by the court in accordance with subsection 5, paragraph A-1 and subsection 13. [2007, c. 670, §19 (NEW).]

The abstract required in this subsection is confidential and is not a "public record" as defined in Title 1, chapter 13; however, a copy of the abstract may be provided by the State Bureau of Identification to a criminal justice agency for legitimate law enforcement purposes, to the Federal Bureau of Investigation, National Instant Criminal Background Check System or to an issuing authority for the purpose of processing concealed firearm permit applications.

For the purposes of this subsection, "criminal justice agency" means a federal, state, tribal, district, county or local government agency or any subunit thereof that performs the administration of criminal justice under a statute or executive order and that allocates a substantial part of its annual budget to the administration of criminal justice. Courts and the Department of the Attorney General are considered criminal justice agencies. "Criminal justice agency" also includes any equivalent agency at any level of Canadian government.

[ 2007, c. 670, §19 (NEW) .]

13. Firearms possession prohibition notification. A court that orders a person to be committed involuntarily pursuant to this section shall inform the person that possession, ownership or control of a firearm by that person is prohibited pursuant to Title 15, section 393, subsection 1. As used in this subsection, "firearm" has the same meaning as in Title 17-A, section 2, subsection 12-A.

[ 2007, c. 670, §20 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1995, c. 496, §§3-6 (AMD). 1997, c. 422, §§13-19 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 519, §§BBBB9,10 (AMD). 2005, c. 519, §BBBB20 (AFF). 2007, c. 319, §10 (AMD). 2007, c. 446, §§2-4 (AMD). 2007, c. 446, §7 (AFF). 2007, c. 472, §1 (AMD). 2007, c. 670, §§18-20 (AMD). 2009, c. 281, §3 (AMD). 2009, c. 651, §§20-26 (AMD). 2015, c. 309, §§6-8 (AMD).



34-B §3865. Hospitalization by federal agency

If a person ordered to be hospitalized under section 3864 is eligible for hospital care or treatment by any agency of the United States, the court, upon receipt of a certificate from the agency showing that facilities are available and that the person is eligible for care or treatment in the facilities, may order the person to be placed in the custody of the agency for hospitalization. [2007, c. 319, §11 (AMD).]

1. Rules and rights. A person admitted under this section to any psychiatric hospital or institution operated by any agency of the United States, inside or outside the State, is subject to the rules of the agency, but retains all rights to release and periodic court review granted by this subchapter.

[ 2007, c. 319, §11 (AMD) .]

2. Powers of chief administrative officer. The chief administrative officer of any psychiatric hospital or institution operated by a federal agency in which the person is hospitalized has, with respect to the person, the same powers as the chief administrative officer of psychiatric hospitals or the commissioner within this State with respect to detention, custody, transfer, conditional release or discharge of patients.

[ 2007, c. 319, §11 (AMD) .]

3. Court jurisdiction. Every order of hospitalization issued under this section is conditioned on the retention of jurisdiction in the courts of this State to, at any time:

A. Inquire into the mental condition of a person hospitalized; and [1983, c. 459, §7 (NEW).]

B. Determine the necessity for continuance of the person's hospitalization. [2007, c. 319, §11 (AMD).]

[ 2007, c. 319, §11 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 2007, c. 319, §11 (AMD).



34-B §3866. Members of the Armed Forces

1. Admission to psychiatric hospital. Any member of the Armed Forces of the United States who was a resident of the State at the time of the member's induction into the service and who is determined by a federal board of medical officers to have a mental disease not incurred in line of duty must be received, at the discretion of the commissioner and without formal commitment, at either of the state mental health institutes, upon delivery at the institute designated by the commissioner of:

A. The member of the Armed Forces; and [1983, c. 459, §7 (NEW).]

B. The findings of the board of medical officers that the member is mentally ill. [2007, c. 319, §12 (AMD).]

[ 2007, c. 319, §12 (AMD) .]

2. Status. After delivery of the member of the Armed Forces at the state mental health institute designated by the commissioner, the member's status is the same as if the member had been committed to the institute under section 3864.

[ 2007, c. 319, §12 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 2007, c. 319, §12 (AMD).



34-B §3867. Transfer from out-of-state institutions

1. Commissioner's authority. The commissioner may, upon request of a competent authority of the District of Columbia or of a state that is not a member of the Interstate Compact on Mental Health, authorize the transfer of a mentally ill person directly to astate mental health institute in Maine, if:

A. The person has resided in this State for a consecutive period of one year during the 3-year period immediately preceding commitment in the other state or the District of Columbia; [2007, c. 319, §13 (AMD).]

B. The person is currently confined in a recognized institution for the care of the mentally ill as the result of proceedings considered legal by that state or by the District of Columbia; [2007, c. 319, §13 (AMD).]

C. A duly certified copy of the original commitment proceedings and a copy of the person's case history is supplied; [2007, c. 319, §13 (AMD).]

D. The commissioner, after investigation, considers the transfer justifiable; and [1997, c. 422, §20 (AMD).]

E. All expenses of the transfer are borne by the agency requesting it. [1983, c. 459, §7 (NEW).]

[ 2007, c. 319, §13 (AMD) .]

2. Receipt of patient. When the commissioner has authorized a transfer under this section, the superintendent of the state mental health institute designated by the commissioner shall receive the patient as having been regularly committed to the state mental health institute under section 3864.

[ 2007, c. 319, §13 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1997, c. 422, §20 (AMD). 2007, c. 319, §13 (AMD).



34-B §3868. Transfer to other institutions

1. To other hospitals. The commissioner may transfer, or authorize the transfer of, a patient from one hospital to another, either inside or outside the State, if the commissioner determines that it would be consistent with the medical or psychiatric needs of the patient to do so.

A. Before a patient is transferred, the commissioner shall give written notice of the transfer to the patient's guardian, the patient's parents or spouse or, if none of these persons exists or can be located, to the patient's next of kin or friend, except that if the chief administrative officer of the hospital to which the patient is currently admitted has reason to believe that notice to any of these individuals would pose risk of harm to the person, then notice may not be given to that individual. [1997, c. 422, §21 (AMD).]

B. In making all such transfers, the commissioner shall give due consideration to the relationship of the patient to the patient's family, guardian or friends, in order to maintain relationships and encourage visits beneficial to the patient. [2007, c. 319, §14 (AMD).]

C. For a patient transferred under this subsection, the order of involuntary commitment and the order of involuntary treatment, if any, remain in effect and are transferred to the receiving hospital. [2015, c. 309, §9 (NEW).]

[ 2015, c. 309, §9 (AMD) .]

2. To federal agency. Upon receipt of a certificate of an agency of the United States that facilities are available for the care or treatment of any involuntarily hospitalized person and that the person is eligible for care and treatment in a hospital or institution of the agency, the chief administrative officer of the psychiatric hospital may cause the person's transfer to the agency of the United States for hospitalization.

A. Upon making such a transfer, the chief administrative officer shall notify the court that ordered hospitalization and the persons specified in subsection 1, paragraph A. [2007, c. 319, §14 (AMD).]

B. A person may not be transferred to an agency of the United States if the person is confined pursuant to conviction of any felony or misdemeanor or if the person has been acquitted of the charge solely on the ground of mental illness, unless before the transfer the court originally ordering confinement of the person enters an order for transfer after appropriate motion and hearing. [2007, c. 319, §14 (AMD).]

C. Any person transferred under this section to an agency of the United States is deemed to be hospitalized by the agency pursuant to the original order of hospitalization. [1983, c. 459, §7 (NEW).]

[ 2007, c. 319, §14 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1997, c. 422, §21 (AMD). 2007, c. 319, §14 (AMD). 2015, c. 309, §9 (AMD).



34-B §3869. Return from unauthorized absence

If any patient committed under section 3864 leaves the grounds of the psychiatric hospital without authorization of the chief administrative officer of the psychiatric hospital or the chief administrative officer's designee, or refuses to return to the psychiatric hospital from a community pass when requested to do so by the chief administrative officer or the chief administrative officer's designee, law enforcement personnel of the State or of any of its subdivisions may, upon request of the chief administrative officer or the chief administrative officer's designee, assist in the return of the patient to the psychiatric hospital. [2007, c. 319, §15 (AMD).]

SECTION HISTORY

1983, c. 459, §7 (NEW). 2007, c. 319, §15 (AMD).



34-B §3870. Convalescent status

1. Authority. The chief administrative officer of a state mental health institute may release an improved patient on convalescent status when the chief administrative officer believes that the release is in the best interest of the patient and that the patient does not pose a likelihood of serious harm. The chief administrative officer of a nonstate mental health institute may release an improved patient on convalescent status when the chief administrative officer believes that the release is in the best interest of the patient, the patient does not pose a likelihood of serious harm and, when releasing an involuntarily committed patient, the chief administrative officer has obtained the approval of the commissioner after submitting a plan for continued responsibility.

A. Release on convalescent status may include provisions for continuing responsibility to and by the psychiatric hospital, including a plan of treatment on an outpatient or nonhospital basis. [2007, c. 319, §16 (AMD).]

B. Before release on convalescent status under this section, the chief administrative officer of a psychiatric hospital shall make a good faith attempt to notify, by telephone, personal communication or letter, of the intent to release the patient on convalescent status and of the plan of treatment, if any:

(1) The parent or guardian of a minor patient;

(2) The legal guardian of an adult incompetent patient, if any is known; or

(3) The spouse or adult next of kin of an adult competent patient, if any is known, unless the patient requests in writing that the notice not be given.

If the chief administrative officer of the psychiatric hospital to which the patient is currently admitted has reason to believe that notice to any of the individuals listed in this paragraph would pose risk of harm to the patient, then notice may not be given to that individual. [2007, c. 319, §16 (AMD).]

C. The psychiatric hospital is not liable when good faith attempts to notify the parents, spouse or guardian have failed. [2007, c. 319, §16 (AMD).]

D. Before releasing a patient on convalescent status, the chief administrative officer of the psychiatric hospital shall advise the patient, orally and in writing, of the terms of the patient's convalescent status, the treatment available while the patient is on convalescent status and, if the patient is a voluntary patient, of the patient's right to request termination of the status and, if involuntarily committed, the means by which and conditions under which rehospitalization may occur. [2007, c. 319, §16 (AMD).]

[ 2007, c. 319, §16 (AMD) .]

2. Reexamination. Before a patient has spent a year on convalescent status, and at least once a year thereafter, the chief administrative officer of the psychiatric hospital shall reexamine the facts relating to the hospitalization of the patient on convalescent status.

[ 2007, c. 319, §16 (AMD) .]

3. Discharge. Discharge from convalescent status is governed as follows.

A. If the chief administrative officer of the psychiatric hospital determines that, in view of the condition of the patient, convalescent status is no longer necessary, the chief administrative officer shall discharge the patient and make a report of the discharge to the commissioner. [2007, c. 319, §16 (AMD).]

B. The chief administrative officer shall terminate the convalescent status of a voluntary patient within 10 days after the day the chief administrative officer receives from the patient a request for discharge from convalescent status. [1997, c. 422, §22 (AMD).]

C. Discharge from convalescent status occurs upon expiration of the period of involuntary commitment. [2005, c. 519, Pt. BBBB, §11 (NEW); 2005, c. 519, Pt. BBBB, §20 (AFF).]

[ 2007, c. 319, §16 (AMD) .]

4. Rehospitalization. Rehospitalization of patients under this section is governed as follows.

A. If, prior to discharge, there is reason to believe that it is in the best interest of an involuntarily committed patient on convalescent status to be rehospitalized, or if an involuntarily committed patient on convalescent status poses a likelihood of serious harm, the commissioner, or the chief administrative officer of the psychiatric hospital with the approval of the commissioner, may issue an order for the immediate rehospitalization of the patient. [2007, c. 319, §16 (AMD).]

B. [1997, c. 422, §22 (RP).]

C. If the order is not voluntarily complied with, an involuntarily committed patient on convalescent leave may be returned to the psychiatric hospital if the following conditions are met:

(1) An order is issued pursuant to paragraph A;

(2) The order is brought before a District Court Judge or justice of the peace; and

(3) Based upon clear and convincing evidence that return to the psychiatric hospital is in the patient's best interest or that the patient poses a likelihood of serious harm, the District Court Judge or justice of the peace approves return to the psychiatric hospital.

After approval by the District Court Judge or justice of the peace, a law enforcement officer may take the patient into custody and arrange for transportation of the patient in accordance with the provisions of section 3863, subsection 4.

This paragraph does not preclude the use of protective custody by law enforcement officers pursuant to section 3862. [2007, c. 319, §16 (AMD).]

[ 2007, c. 319, §16 (AMD) .]

5. Notice of change of status. Notice of the change of convalescent status of patients is governed as follows.

A. If the convalescent status of a patient in a psychiatric hospital is to be changed, either because of a decision of the chief administrative officer of the psychiatric hospital or because of a request made by a voluntary patient, the chief administrative officer of the psychiatric hospital shall immediately make a good faith attempt to notify, by telephone, personal communication or letter, of the contemplated change:

(1) The parent or guardian of a minor patient;

(2) The guardian of an adult incompetent patient, if any is known; or

(3) The spouse or adult next of kin of an adult competent patient, unless the patient requests in writing that the notice not be given.

If the chief administrative officer of the psychiatric hospital to which the patient is currently admitted has reason to believe that notice to any of the individuals listed in this paragraph would pose risk of harm to the person, then notice may not be given to that individual. [2007, c. 319, §16 (AMD).]

B. If the change in convalescent status is due to the request of a voluntary patient, the chief administrative officer of the psychiatric hospital shall give the required notice within 10 days after the day the chief administrative officer receives the request. [2007, c. 319, §16 (AMD).]

C. The psychiatric hospital is not liable when good faith attempts to notify the parents, spouse or guardian have failed. [2007, c. 319, §16 (AMD).]

[ 2007, c. 319, §16 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1987, c. 736, §54 (AMD). 1997, c. 422, §22 (AMD). 2005, c. 519, §§BBBB11,12 (AMD). 2005, c. 519, §BBBB20 (AFF). 2007, c. 319, §16 (AMD).



34-B §3871. Discharge

1. Examination. The chief administrative officer of a psychiatric hospital shall, as often as practicable, but no less often than every 30 days, examine or cause to be examined every patient to determine that patient's mental status and need for continuing hospitalization.

[ 2007, c. 319, §17 (AMD) .]

2. Conditions for discharge. The chief administrative officer of a psychiatric hospital shall discharge, or cause to be discharged, any patient when:

A. Conditions justifying hospitalization no longer obtain; [1983, c. 459, §7 (NEW).]

B. The patient is transferred to another hospital for treatment for that patient's mental or physical condition; [1997, c. 422, §23 (AMD).]

C. The patient is absent from the psychiatric hospital unlawfully for a period of 90 days; [2007, c. 319, §17 (AMD).]

D. Notice is received that the patient has been admitted to another hospital, inside or outside the State, for treatment for that patient's mental or physical condition; or [1997, c. 422, §23 (AMD).]

E. Although lawfully absent from the psychiatric hospital, the patient is admitted to another hospital, inside or outside the State, for treatment of that patient's mental or physical condition, except that, if the patient is directly admitted to another hospital and it is the opinion of the chief administrative officer of the psychiatric hospital that the patient will directly reenter the psychiatric hospital within the foreseeable future, the patient need not be discharged. [2007, c. 319, §17 (AMD).]

[ 2007, c. 319, §17 (AMD) .]

3. Discharge against medical advice. The chief administrative officer of a psychiatric hospital may discharge, or cause to be discharged, any patient even though the patient is mentally ill and appropriately hospitalized in the psychiatric hospital, if:

A. The patient and either the guardian, spouse or adult next of kin of the patient request that patient's discharge; and [1997, c. 422, §23 (AMD).]

B. In the opinion of the chief administrative officer of the psychiatric hospital, the patient does not pose a likelihood of serious harm due to that patient's mental illness. [2007, c. 319, §17 (AMD).]

[ 2007, c. 319, §17 (AMD) .]

3-A. Discharge limited. A psychiatric hospital may not discharge a person committed under section 3864 solely because the person is placed in execution of a sentence in a county jail.

[ 2009, c. 281, §4 (NEW) .]

4. Reports.

[ 1995, c. 496, §7 (RP) .]

5. Notice. Notice of discharge is governed as follows.

A. When a patient is discharged under this section, the chief administrative officer of the psychiatric hospital shall immediately make a good faith attempt to notify the following people, by telephone, personal communication or letter, that the discharge has taken or will take place:

(1) The parent or guardian of a minor patient;

(2) The guardian of an adult incompetent patient, if any is known; or

(3) The spouse or adult next of kin of an adult competent patient, if any is known, unless the patient requests in writing that the notice not be given or unless the patient was transferred from or will be returned to a state correctional facility.

If the chief administrative officer of the psychiatric hospital to which the patient is currently admitted has reason to believe that notice to any of the individuals listed in this paragraph would pose a risk of harm to the person, then notice may not be given to that individual. [2007, c. 319, §17 (AMD).]

B. The psychiatric hospital is not liable when good faith attempts to notify the parents, spouse or guardian have failed. [2007, c. 319, §17 (AMD).]

[ 2007, c. 319, §17 (AMD) .]

6. Discharge to progressive treatment program. If a person participates in the progressive treatment program under section 3873-A, the time period of a commitment under this section terminates on entry into the progressive treatment program.

[ 2009, c. 651, §27 (AMD) .]

7. Firearms and discharge planning. Discharge planning must include inquiries and documentation of those inquiries into access by the patient to firearms and notification to the patient, the patient’s family and any other caregivers that possession, ownership or control of a firearm by the person to be discharged is prohibited pursuant to Title 15, section 393, subsection 1. As used in this subsection, "firearm" has the same meaning as in Title 17-A, section 2, subsection 12-A.

[ 2009, c. 451, §11 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1995, c. 496, §§7,8 (AMD). 1997, c. 422, §23 (AMD). 2005, c. 519, §BBBB13 (AMD). 2005, c. 519, §BBBB20 (AFF). 2007, c. 319, §17 (AMD). 2009, c. 281, §4 (AMD). 2009, c. 451, §11 (AMD). 2009, c. 651, §27 (AMD).



34-B §3872. Treatment of dually diagnosed persons (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 615, (NEW). 1997, c. 422, §24 (RP).



34-B §3873. Progressive treatment program (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 519, §BBBB14 (NEW). 2005, c. 519, §BBBB20 (AFF). 2009, c. 276, §2 (AMD). 2009, c. 321, §§1-4 (AMD). 2009, c. 651, §28 (RP).



34-B §3873-A. Progressive treatment program

1. Application. The superintendent or chief administrative officer of a psychiatric hospital, the commissioner, the director of an ACT team, a medical practitioner, a law enforcement officer or the legal guardian of the patient who is the subject of the application may obtain an order from the District Court to admit a patient to a progressive treatment program upon the following conditions:

A. The patient suffers from a severe and persistent mental illness; [2009, c. 651, §29 (NEW).]

B. The patient poses a likelihood of serious harm; [2009, c. 651, §29 (NEW).]

C. The patient has the benefit of a suitable individualized treatment plan; [2009, c. 651, §29 (NEW).]

D. Licensed and qualified community providers are available to support the treatment plan; [2011, c. 492, §1 (AMD).]

E. The patient is unlikely to follow the treatment plan voluntarily; [2009, c. 651, §29 (NEW).]

F. Court-ordered compliance will help to protect the patient from interruptions in treatment, relapses or deterioration of mental health; and [2009, c. 651, §29 (NEW).]

G. Compliance will enable the patient to survive more safely in a community setting without posing a likelihood of serious harm. [2009, c. 651, §29 (NEW).]

[ 2011, c. 492, §1 (AMD) .]

2. Contents of the application. The application must be accompanied by a certificate of a medical practitioner providing the facts and opinions necessary to support the application. The certificate must indicate that the examiner's opinions are based on one or more recent examinations of the patient or upon the examiner's recent personal treatment of the patient. Opinions of the examiner may be based on personal observation and must include a consideration of history and information from other sources considered reliable by the examiner when such sources are available. The application must include a proposed individualized treatment plan and identify one or more licensed and qualified community providers willing to support the plan.

The applicant must also provide a written statement certifying that a copy of the application and the accompanying documents have been given personally to the patient and that the patient and the patient's guardian or next of kin, if any, have been notified of:

A. The patient's right to retain an attorney or to have an attorney appointed; [2009, c. 651, §29 (NEW).]

B. The patient's right to select or to have the patient's attorney select an independent examiner; and [2009, c. 651, §29 (NEW).]

C. How to contact the District Court. [2009, c. 651, §29 (NEW).]

[ 2011, c. 492, §1 (AMD) .]

3. Notice of hearing. Upon receipt by the District Court of the application or any motion relating to the application, the court shall cause written notice of hearing to be mailed within 2 days to the applicant, to the patient and to the following persons if known: to anyone serving as the patient's guardian and to the patient's spouse, a parent or an adult child, if any. If no immediate relatives are known or can be located, notice must be mailed to a person identified as the patient's next of kin or a friend, if any are known. If the applicant has reason to believe that notice to any individual would pose risk of harm to the patient, notice to that individual may not be given. A docket entry is sufficient evidence that notice under this subsection has been given. If the patient is not hospitalized, the applicant shall serve the notice of hearing upon the patient personally and provide proof of service to the court.

[ 2011, c. 492, §1 (AMD) .]

4. Examinations. Examinations under this section are governed as follows.

A. Upon receipt by the District Court of the application and the accompanying documents specified in subsection 1 and at least 3 days after the person who is the subject of the examination is notified by the applicant of the proceedings and of that person's right to retain counsel or to select an examiner, the court shall cause the person to be examined by a medical practitioner. If the person under examination or the counsel for that person selects a qualified examiner who is reasonably available, the court shall give preference to choosing that examiner. [2009, c. 651, §29 (NEW).]

B. The examination must be held at a psychiatric hospital, a crisis center, an ACT team facility or at another suitable place not likely to have a harmful effect on the mental health of the patient. [2009, c. 651, §29 (NEW).]

C. The examiner shall report to the court on:

(1) Whether the patient is a mentally ill person within the meaning of section 3801, subsection 5;

(2) Whether the patient is suffering from a severe and persistent mental illness within the meaning of section 3801, subsection 8-A; and

(3) Whether the patient poses a likelihood of serious harm within the meaning of section 3801, subsection 4-A. [2009, c. 651, §29 (NEW).]

[ 2009, c. 651, §29 (NEW) .]

5. Hearings. Hearings under this section are governed as follows.

A. The District Court shall hold a hearing on the application or any subsequent motion not later than 14 days from the date when the application or motion is filed. For good cause shown, on a motion by any party or by the court on its own motion, the hearing may be continued for a period not to exceed 21 additional days. If the hearing is not held within the time specified, or within the specified continuance period, the court shall dismiss the application or motion. In computing the time periods set forth in this paragraph, the Maine Rules of Civil Procedure apply. [2009, c. 651, §29 (NEW).]

B. The hearing must be conducted in as informal a manner as may be consistent with orderly procedure and in a physical setting not likely to harm the mental health of the patient. The applicant shall transport the patient to and from the place of hearing. If the patient is released following the hearing, the patient must be transported to the patient's place of residence if the patient so requests. [2009, c. 651, §29 (NEW).]

C. The court shall conduct the hearing in accordance with accepted rules of evidence. The patient, the applicant and all other persons to whom notice is required to be sent must be afforded an opportunity to appear at the hearing to testify and to present and cross-examine witnesses. The court may, in its discretion, receive the testimony of any other person and may subpoena any witness. [2009, c. 651, §29 (NEW).]

D. The patient must be afforded an opportunity to be represented by counsel, and, if neither the patient nor others provide counsel, the court shall appoint counsel for the patient. [2009, c. 651, §29 (NEW).]

E. At the time of hearing, the applicant shall submit to the court expert testimony to support the application and to describe the proposed individual treatment plan. The applicant shall bear the expense of providing witnesses for this purpose. [2009, c. 651, §29 (NEW).]

F. The court may consider, but is not bound by, an advance directive or durable power of attorney executed by the patient and may receive testimony from the patient's guardian or attorney in fact. [2009, c. 651, §29 (NEW).]

G. A stenographic or electronic record must be made of the proceedings. The record and all notes, exhibits and other evidence are confidential and must be retained as part of the District Court records for a period of 2 years from the date of the hearing. [2009, c. 651, §29 (NEW).]

H. The hearing is confidential and a report of the proceedings may not be released to the public or press, except by permission of the patient or the patient's counsel and with approval of the presiding District Court Judge, except that the court may order a public hearing on the request of the patient or patient's counsel. [2009, c. 651, §29 (NEW).]

I. Except as provided in this subsection, the provisions of section 3864, subsections 10 and 11 apply to expenses and the right of appeal. [2009, c. 651, §29 (NEW).]

[ 2009, c. 651, §29 (NEW) .]

6. Order. After notice, examination and hearing, the court may issue an order effective for a period of up to 12 months directing the patient to follow an individualized treatment plan and identifying incentives for compliance and potential consequences for noncompliance.

[ 2009, c. 651, §29 (NEW) .]

7. Compliance. To ensure compliance with the treatment plan, the court may:

A. Order that the patient be committed to the care and supervision of an ACT team or other outpatient facility with such restrictions or conditions as may be reasonable and necessary to ensure plan compliance; [2009, c. 651, §29 (NEW).]

B. Endorse an application for admission to a psychiatric hospital under section 3863 conditioned on receiving a certificate from a medical practitioner that the patient has failed to comply with an essential requirement of the treatment plan; and [2011, c. 541, §3 (AMD).]

C. Order that any present or conditional restrictions on the patient's liberty or control over the patient's assets or affairs be suspended or ended upon achievement of the designated goals under the treatment plan. [2009, c. 651, §29 (NEW).]

[ 2011, c. 541, §3 (AMD) .]

8. Consequences. In addition to any conditional remedies contained in the court's order, if the patient fails to comply with the treatment plan, the applicant may file with the court a motion for enforcement supported by a certificate from a medical practitioner identifying the circumstances of noncompliance. If after notice and hearing the court finds that the patient has been noncompliant and that the patient presents a likelihood of serious harm, the court may authorize emergency hospitalization under section 3863 if the practitioner's certificate supporting the motion complies with section 3863, subsection 2. Nothing in this section precludes the use of protective custody by law enforcement officers under section 3862.

[ 2009, c. 651, §29 (NEW) .]

9. Motion to dissolve, modify or extend. For good cause shown, any party to the application may move to dissolve or modify an order or to extend the term of the treatment plan for an additional term of up to one year.

[ 2009, c. 651, §29 (NEW) .]

10. Limitation.

[ 2011, c. 492, §2 (RP) .]

SECTION HISTORY

2009, c. 651, §29 (NEW). 2011, c. 492, §§1, 2 (AMD). 2011, c. 541, §3 (AMD).



34-B §3874. Medical examinations conducted via telemedicine technologies

Notwithstanding any other provision in this subchapter, any medical examination or consultation required or permitted to be conducted under this subchapter may be conducted using telemedicine or other similar technologies that enable the medical examination or consultation to be conducted in accordance with applicable standards of care. As used in this section, "telemedicine" has the same meaning as in Title 24-A, section 4316, subsection 1. [2015, c. 309, §10 (NEW).]

SECTION HISTORY

2015, c. 309, §10 (NEW).









Subchapter 5: MAINE COMMISSION ON MENTAL HEALTH

34-B §3901. Maine Commission on Mental Health; establishment; membership; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 887, §8 (NEW). 1989, c. 335, §4 (AMD). 1989, c. 503, §B163 (AMD). 1989, c. 878, §A103 (AMD). 1991, c. 622, §S33 (RP).



34-B §3902. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 887, §8 (NEW). 1989, c. 335, §5 (AMD). 1991, c. 622, §S34 (RP). 1991, c. 781, §A3 (AMD). 1993, c. 349, §69 (RP).



34-B §3903. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 887, §8 (NEW). 1991, c. 622, §S35 (RP).









Chapter 5: INTELLECTUAL DISABILITIES AND AUTISM

Subchapter 1: GENERAL PROVISIONS

34-B §5001. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 459, §7 (NEW).]

1. Bureau.

[ 1993, c. 410, Pt. CCC, §23 (RP) .]

1-A. Division.

[ 1995, c. 560, Pt. K, §38 (RP) .]

1-B. Correspondent. "Correspondent" means a person designated by the Consumer Advisory Board or its successor to act as a next friend of a person with an intellectual disability or autism.

[ 2011, c. 542, Pt. A, §74 (AMD) .]

1-C. Family. "Family" means those persons that the person defines as included in that person's family, including as appropriate unpaid individuals with whom the person resides.

[ 2007, c. 356, §9 (NEW); 2007, c. 356, §31 (AFF) .]

2. Incapacitated person. "Incapacitated person" means any person who is impaired by reason of intellectual disability or autism to the extent that the person lacks sufficient understanding or capacity to make, communicate or implement responsible personal decisions or decisions regarding the person's property.

[ 2011, c. 542, Pt. A, §75 (AMD) .]

2-A. Individual support coordinator. "Individual support coordinator" means a regional staff member of the department with the responsibility for coordinating the personal planning and professional services for a person eligible for adult developmental services under this Title.

[ 2011, c. 542, Pt. A, §76 (AMD) .]

3. Intellectual disability. " Intellectual disability" means a condition of significantly subaverage intellectual functioning resulting in or associated with concurrent impairments in adaptive behavior and manifested during the developmental period.

[ 2011, c. 542, Pt. A, §77 (AMD) .]

3-A. Mentally retarded.

[ 2011, c. 542, Pt. A, §78 (RP) .]

3-B. Person. "Person" means an adult with an intellectual disability or autism.

[ 2011, c. 542, Pt. A, §79 (AMD) .]

3-C. Personal planning. "Personal planning" means a process that assists and supports each person who has an intellectual disability or autism in creating a vision for how to live in and be a part of the community.

[ 2011, c. 542, Pt. A, §80 (AMD) .]

3-D. Personal planning team. "Personal planning team" means the person with an intellectual disability or autism, the person's guardian, if any, the person's individual support coordinator or case manager and other individuals chosen or identified by the person to participate in personal planning.

[ 2011, c. 542, Pt. A, §81 (AMD) .]

3-E. Professional services. "Professional services" means services provided by individuals licensed to provide medical or behavioral health care and treatment, including but not limited to physicians, nurses, physical therapists, occupational therapists, psychologists, speech therapists and dentists.

[ 2007, c. 356, §14 (NEW); 2007, c. 356, §31 (AFF) .]

4. Protective services. "Protective services" means services which will separate incapacitated adults from danger, including, but not limited to:

A. Social, medical and psychiatric services necessary to preserve the incapacitated adult's rights and resources and to maintain the incapacitated adult's physical and mental well-being; and [1983, c. 459, §7 (NEW).]

B. Seeking guardianship or a protective order under Title 18-A, Article 5. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

5. Region. "Region" means any of the regions established by the department.

[ 1995, c. 560, Pt. K, §39 (AMD) .]

6. Supportive services. "Supportive services" means services to make it possible for an incapacitated person to become rehabilitated or self-sufficient to the maximum extent possible, including but not limited to:

A. Counseling; [1983, c. 459, §7 (NEW).]

B. Transportation; [1983, c. 459, §7 (NEW).]

C. Assistance in obtaining adequate housing; [1983, c. 459, §7 (NEW).]

D. Medical and psychiatric care; and [1983, c. 459, §7 (NEW).]

E. Nutritional services. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

7. Ward. "Ward" means a person for whom the department has been duly appointed guardian under Title 18-A, article V, Part 6.

[ 1995, c. 560, Pt. K, §40 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1989, c. 73, §§3,4 (AMD). 1993, c. 410, §§CCC23-25 (AMD). 1995, c. 560, §§K38-40 (AMD). 2007, c. 356, §§8-14 (AMD). 2007, c. 356, §31 (AFF). 2011, c. 542, Pt. A, §§74-81 (AMD).



34-B §5002. Policy

1. Services. It is the policy of the State to provide education, training and habilitative services to persons with intellectual disabilities or autism who need those services, except that nothing in this chapter may replace or limit the right of any person with an intellectual disability or autism to treatment by spiritual means alone, through prayer, if that treatment is requested by the person or by the person's next of kin or guardian.

[ 2011, c. 542, Pt. A, §82 (AMD) .]

2. Setting. It is the policy of the State that the setting for the services described in subsection 1 must, consistent with adequate care and treatment:

A. Impose the fewest possible restrictions on the liberty of persons with intellectual disabilities or autism; and [2011, c. 542, Pt. A, §82 (AMD).]

B. Be as close as possible to the patterns and norms of the mainstream of society. [1983, c. 459, §7 (NEW).]

[ 2011, c. 542, Pt. A, §82 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 2011, c. 542, Pt. A, §82 (AMD).



34-B §5003. System of care for mentally retarded clients (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 712, §§2,3 (AMD). 1989, c. 628, §§1,2 (AMD). 1991, c. 780, §DD2 (AMD). 1993, c. 410, §§CCC26,27 (AMD). 1995, c. 368, §GG5 (AMD). 1995, c. 560, §§K41-45 (AMD). 2007, c. 356, §31 (AFF). 2007, c. 356, §15 (RP).



34-B §5003-A. System of care for clients with intellectual disabilities or autism

1. System of care. The Legislature declares that the system of care through which the State provides services to and programs for persons with intellectual disabilities or autism must be designed to protect the integrity of the legal and human rights of these persons and to meet their needs consistent with the principles guiding delivery of services as set forth in section 5610.

[ 2011, c. 542, Pt. A, §83 (AMD) .]

2. Responsibilities of the department. To facilitate the development of a system that meets the needs of persons with intellectual disabilities or autism, the commissioner shall:

A. Provide a mechanism for the identification, evaluation, treatment and reassessment of and the provision of services to persons with intellectual disabilities or autism that is consistent with the principles guiding delivery of services, as set forth in section 5610, through appropriate personal planning offered to persons served by the department in accordance with section 5470-B; [2011, c. 542, Pt. A, §83 (AMD).]

B. Identify the needs and desires of persons with intellectual disabilities or autism through appropriate personal planning and record any unmet needs of persons served or eligible for service by the department for development of budget requests to the Governor that are adequate to meet such needs; [2011, c. 542, Pt. A, §83 (AMD).]

C. Provide programs, insofar as resources permit, for appropriate services and supports to persons with intellectual disabilities or autism regardless of age, severity of need or ability to pay; [2011, c. 542, Pt. A, §83 (AMD).]

D. Support the establishment of community services for persons eligible to receive services from the department by promoting access to professional services in the person’s community. Such support may be provided directly or through contracts with qualified providers. For persons who have professional service needs identified through personal planning, the department shall monitor the provision of those services; [2007, c. 356, §16 (NEW); 2007, c. 356, §31 (AFF).]

E. Eliminate the department's own duplicative and unnecessary administrative procedures and practices in the system of care for persons with intellectual disabilities or autism, encourage other departments to do the same and clearly define areas of responsibility in order to use present resources economically; [2011, c. 542, Pt. A, §83 (AMD).]

F. Strive toward having a sufficient number of personnel who are qualified and experienced to provide treatment that is beneficial to persons with intellectual disabilities or autism; and [2011, c. 542, Pt. A, §83 (AMD).]

G. Encourage other departments to provide to persons with intellectual disabilities or autism those services that are required by law, and in particular:

(1) The commissioner shall work actively with the Commissioner of Education to ensure that persons with intellectual disabilities or autism receive appropriate services upon being diagnosed with either disability regardless of the degree of functional limitation or accompanying disabilities;

(2) The commissioner shall advise other departments about standards and policies pertaining to administration, staff, quality of care, quality of treatment, health and safety of clients, rights of clients, community relations and licensing procedures and other areas that affect persons with intellectual disabilities or autism residing in facilities licensed by the department; and

(3) The commissioner shall inform the joint standing committee of the Legislature having jurisdiction over human resources matters about areas where increased cooperation by other departments is necessary in order to improve the delivery of services to persons with intellectual disabilities or autism. [2011, c. 542, Pt. A, §83 (AMD).]

[ 2011, c. 542, Pt. A, §83 (AMD) .]

3. Plan. The commissioner shall prepare a plan pursuant to this subsection.

A. The plan must indicate the most effective and efficient manner in which to implement services and programs for persons with intellectual disabilities or autism while safeguarding and respecting the legal and human rights of these persons. [2011, c. 542, Pt. A, §83 (AMD).]

B. The plan must be prepared once every 2 years and must be submitted to the joint standing committee of the Legislature having jurisdiction over health and human services matters by no later than January 15th of every odd-numbered year. [2007, c. 356, §16 (NEW); 2007, c. 356, §31 (AFF).]

C. The joint standing committee of the Legislature having jurisdiction over health and human services matters shall study the plan and make recommendations to the Legislature with respect to funding improvements in programs and services to persons with intellectual disabilities or autism. [2011, c. 542, Pt. A, §83 (AMD).]

D. The plan must describe the system of intellectual disability and autism services in each of the adult developmental service regions and statewide. [2011, c. 542, Pt. A, §83 (AMD).]

E. The plan must include both existing service resources and deficiencies in the system of services. [2007, c. 356, §16 (NEW); 2007, c. 356, §31 (AFF).]

F. The plan must include an assessment of the roles and responsibilities of intellectual disability and autism agencies, human service agencies, health agencies and involved state departments and suggest ways in which these departments and agencies can better cooperate to improve the service systems. [2011, c. 542, Pt. A, §83 (AMD).]

G. The plan must be made public within the State in such a manner as to facilitate public involvement. [2007, c. 356, §16 (NEW); 2007, c. 356, §31 (AFF).]

H. The commissioner must ensure that the development of the plan includes the participation of community intellectual disability and autism service providers, consumer and family groups and other interested persons or groups in annual statewide hearings, as well as informal meetings and work sessions. [2011, c. 542, Pt. A, §83 (AMD).]

I. The commissioner must consider community service needs, relate these identified needs to biennial budget requests and incorporate necessary service initiatives into a comprehensive planning document. [2007, c. 356, §16 (NEW); 2007, c. 356, §31 (AFF).]

[ 2011, c. 542, Pt. A, §83 (AMD) .]

4. General Fund account; Medicaid match; intellectual disability; autism. The commissioner shall establish a General Fund account to provide the General Fund match for intellectual disability or autism Medicaid eligible services. Any unencumbered balances of General Fund appropriations remaining at the end of each fiscal year must be carried forward to be used for the same purposes.

[ 2011, c. 542, Pt. A, §83 (AMD) .]

5. Medicaid savings. Intermediate care facilities for persons with intellectual disabilities or autism and providers of freestanding day habilitation programs shall submit payment to the department equal to 50% of any Medicaid savings due the State pursuant to the principles of reimbursement, as established under Title 22, sections 3186 and 3187, that are reported in any unaudited cost report for fiscal years ending June 30, 1995 and thereafter. Payment is due with the cost report. After audit, any amount submitted in excess of savings allocated to the facility or provider pursuant to the principles of reimbursement must be returned to the facility or provider. Notwithstanding requirements or conditions contained in the principles of reimbursement, any amount due the State after final audit in excess of savings paid on submission of a cost report must be paid to the State within 90 days following receipt of the department's final audit report.

[ 2011, c. 542, Pt. A, §83 (AMD) .]

6. Required reporting by the department. The department shall make available, on at least an annual basis, a report or reports regarding the services and support provided by the department to persons with intellectual disabilities or autism.

A. The goal of the reporting under this subsection is to provide the public with information on outcome measures established by the department. These measures may include, but are not limited to, whether:

(1) Persons served by the department are healthy and safe;

(2) Needs of persons are being met;

(3) People are included in their communities; and

(4) The system of care under this section is efficient and effective. [2007, c. 356, §16 (NEW); 2007, c. 356, §31 (AFF).]

B. At a minimum, the department’s report or reports under this subsection must offer information on the following:

(1) Unmet needs;

(2) Reportable events;

(3) Adult protective services;

(4) Crisis services;

(5) Persons’ and families’ satisfaction with services;

(6) Case management ratios;

(7) Evaluations of costs of services;

(8) Grievances;

(9) Quality assurance and quality improvement efforts; and

(10) New initiatives. [2007, c. 356, §16 (NEW); 2007, c. 356, §31 (AFF).]

C. A report under this subsection must be provided to the joint standing committee of the Legislature having jurisdiction over health and human services matters. The commissioner or the commissioner's designee shall appear in person before the committee and shall present the report. The report must be posted on the department’s publicly accessible website and must be made easily available to persons served by the department, families, guardians, advocates, Legislators and the provider community. [2007, c. 356, §16 (NEW); 2007, c. 356, §31 (AFF).]

[ 2011, c. 542, Pt. A, §83 (AMD) .]

SECTION HISTORY

2007, c. 356, §16 (NEW). 2007, c. 356, §31 (AFF). 2011, c. 542, Pt. A, §83 (AMD).



34-B §5004. Sexual activity with recipient of services prohibited

A person who owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services may not engage in a sexual act, as defined in Title 17-A, section 251, subsection 1, paragraph C, with another person or subject another person to sexual contact, as defined in Title 17-A, section 251, subsection 1, paragraph D, if the other person, not the actor's spouse, is a person with an intellectual disability or autism who receives therapeutic, residential or habilitative services from the organization, program or residence. [2011, c. 542, Pt. A, §84 (AMD).]

SECTION HISTORY

1993, c. 687, §9 (NEW). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §103 (COR). 2011, c. 542, Pt. A, §84 (AMD).



34-B §5005. Office of Advocacy (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 356, §17 (NEW). 2007, c. 356, §31 (AFF). 2011, c. 542, Pt. A, §§85-90 (AMD). 2011, c. 657, Pt. EE, §4 (RP).



34-B §5005-A. Advocacy agency

1. Agency. The department shall contract with the agency designated pursuant to Title 5, section 19502, referred to in this section as "the agency," to provide the services described in subsection 2 to individuals with intellectual disabilities or autism.

[ 2011, c. 657, Pt. EE, §5 (NEW) .]

2. Duties. The department shall contract with the agency to perform the following duties statewide in at least 5 geographically dispersed locations.

A. The agency shall receive complaints made by or on behalf of individuals with intellectual disabilities or autism and represent their interests in any matter pertaining to their rights and dignity. [2013, c. 310, §2 (AMD).]

B. The agency shall investigate the claims, grievances and allegations of violations of the rights of individuals with intellectual disabilities or autism. [2013, c. 310, §2 (AMD).]

C. The agency may pursue legal, administrative and other appropriate remedies or approaches to ensure the protection of, and advocacy for, the rights of individuals with intellectual disabilities or autism who are or may be eligible for services administered, licensed or funded by the department, except that the agency may refuse to take action on any complaint that it considers to be trivial, to be moot or to lack merit or for which there is clearly another remedy available. [2013, c. 310, §2 (AMD).]

D. [2013, c. 310, §2 (RP).]

E. The agency may refer individuals with intellectual disabilities or autism to other agencies or entities and collaborate with those agencies or entities for the purpose of advocating for the rights and dignity of those individuals. [2013, c. 310, §2 (AMD).]

F. The agency shall act as an information source regarding the rights of all individuals with intellectual disabilities or autism, keeping itself informed about all laws, administrative rules and institutional and other policies relating to the rights and dignity of those individuals and about relevant legal decisions and other developments related to the fields of mental health, intellectual disabilities and autism, both in this State and in other parts of the country. [2013, c. 310, §2 (AMD).]

G. The agency may make and publish reports necessary to the performance of the duties described in this section. The agency may report its findings to groups outside the department, such as legislative bodies, advisory committees, commissions, law enforcement agencies and the press. At least annually, the agency shall report both in person and in writing to the joint standing committee of the Legislature having jurisdiction over health and human services matters and the department regarding the performance of the duties described in this section. [2013, c. 310, §2 (AMD).]

H. The agency may monitor the delivery of services, supports and other assistance or residential services or treatment provided to persons with intellectual disabilities or autism for the purpose of ensuring that services, supports and assistance meet the needs of those persons and are delivered in conformity with laws, regulations, rules and other standards regarding quality of care. [2013, c. 310, §2 (NEW).]

[ 2013, c. 310, §2 (AMD) .]

3. Participate in personal planning. The agency may participate in personal planning when the agency has concerns regarding the rights or dignity of a person with intellectual disabilities or autism. A person has the right to refuse such participation.

[ 2011, c. 657, Pt. EE, §5 (NEW) .]

4. Access to files and records. The agency has access, limited only by the civil service law, to the files, records and personnel of any provider of services, including the files and records of any person with an intellectual disability or autism held by any provider of service, administered, licensed or funded by the department and to all reports and related documents submitted pursuant to section 5604-A.

[ 2013, c. 310, §3 (AMD) .]

4-A. Access to individuals. The agency has access to individuals pursuant to Title 5, section 19506.

[ 2013, c. 310, §4 (NEW) .]

5. Confidentiality. The following provisions govern confidentiality.

A. Any request by or on behalf of an individual with intellectual disabilities or autism for action by the agency and all written records or accounts related to the request are confidential as to the identity of the individual. [2011, c. 657, Pt. EE, §5 (NEW).]

B. The records and accounts under paragraph A may be released only as provided by law. [2011, c. 657, Pt. EE, §5 (NEW).]

C. Records maintained by the agency are the sole property of the individual with intellectual disabilities or autism to whom the records pertain and the agency shall protect the records from loss, damage, tampering or use by unauthorized individuals. The agency shall keep the records confidential and may not release them without written consent from the individual with intellectual disabilities or autism or the individual's guardian. [2013, c. 310, §5 (NEW).]

[ 2013, c. 310, §5 (AMD) .]

SECTION HISTORY

2011, c. 657, Pt. EE, §5 (NEW). 2013, c. 310, §§2-5 (AMD).






Subchapter 2: PERSONS WITH INTELLECTUAL DISABILITIES OR AUTISM; SERVICES

34-B §5201. Duties

The Department of Health and Human Services is responsible for: [1995, c. 560, Pt. K, §47 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

1. Institutional programs.

[ 2007, c. 356, §31 (AFF); 2007, c. 356, §18 (RP) .]

2. Statewide system. The planning, promotion, coordination and development of a complete and integrated statewide system of services for adults with intellectual disabilities or autism;

[ 2011, c. 542, Pt. A, §91 (AMD) .]

3. Liaison. Serving as liaison, coordinator and consultant to the several state departments in order to develop the statewide system of services for adults with intellectual disabilities or autism;

[ 2011, c. 542, Pt. A, §91 (AMD) .]

4. Community-based services. Ensuring that adults with intellectual disabilities or autism residing in community residential facilities, including nursing homes, boarding homes, foster homes, group homes or halfway houses licensed by the Department of Health and Human Services, are provided, insofar as possible, with residential accommodations and access to habilitation services appropriate to their needs;

[ 2011, c. 542, Pt. A, §91 (AMD) .]

5. Protective and supportive services. Providing protective and supportive services, in accordance with section 5203, to incapacitated and dependent persons who, with some assistance, are capable of living and functioning in society;

[ 2007, c. 356, §18 (AMD); 2007, c. 356, §31 (AFF) .]

6. Individual support coordinators. Providing persons with intellectual disabilities or autism who are eligible for MaineCare services with case management services.

A. Case management services as defined in rules may be provided by qualified staff employed by the department or a contracted agency. [2007, c. 356, §18 (NEW); 2007, c. 356, §31 (AFF).]

B. Unless otherwise specified in personal planning:

(1) Case managers shall maintain at least monthly contact with each person in order to ensure that the quality and availability of services and consumer satisfaction are maintained at a high level; and

(2) Visits to the person’s home must occur at least twice a year. [2007, c. 356, §18 (NEW); 2007, c. 356, §31 (AFF).]

C. The department shall ensure that case managers maintain adequate written and electronic records to permit monitoring and accountability. [2007, c. 356, §18 (NEW); 2007, c. 356, §31 (AFF).]

D. The department shall provide sufficient numbers of case managers and supervisors to fulfill the duties specified in this subsection and shall maintain an overall ratio of one case manager to every 35 people in each region. The ratio must be calculated separately for staff employed by the department and by contracted agencies, and this ratio must be maintained for each group; [2007, c. 356, §18 (NEW); 2007, c. 356, §31 (AFF).]

[ 2011, c. 542, Pt. A, §92 (AMD) .]

7. Crisis and respite. Provision of crisis and respite services to persons with intellectual disabilities or autism in accordance with section 5206; and

[ 2011, c. 542, Pt. A, §92 (AMD) .]

8. Quality assurance. Developing through its comprehensive planning process goals and objectives for the department’s quality assurance program.

A. The department shall determine at least annually appropriate quality assurance activities and strategies to achieve the goals and objectives of the program, with the overall purpose of assessing the quality of services and supports, consumer and family satisfaction with such services and supports and the consistency of such services and supports with the principles guiding delivery of services and supports as set forth in section 5610. [2007, c. 356, §18 (NEW); 2007, c. 356, §31 (AFF).]

B. The department shall prepare an annual report of its quality assurance activities and such other periodic reports as it determines appropriate. [2007, c. 356, §18 (NEW); 2007, c. 356, §31 (AFF).]

C. The department shall develop appropriate procedures for formulating and disseminating recommendations emanating from its quality assurance activities and for ensuring follow-up of the implementation of such recommendations. [2007, c. 356, §18 (NEW); 2007, c. 356, §31 (AFF).]

[ 2007, c. 356, §18 (NEW); 2007, c. 356, §31 (AFF) .]

9. Rules. The department shall adopt rules to implement this section as necessary. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 356, §18 (NEW); 2007, c. 356, §31 (AFF) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 410, §CCC28 (AMD). 1993, c. 738, §E1 (AMD). 1993, c. 738, §E6 (AFF). 1995, c. 560, §K47 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 356, §18 (AMD). 2007, c. 356, §31 (AFF). 2011, c. 542, Pt. A, §§91, 92 (AMD).



34-B §5202. Director (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 410, §CCC29 (RP).



34-B §5203. Protective and supportive services

1. Department authority. The department may provide protective or supportive services in response to complaints concerning, and requests for assistance from or on behalf of, all incapacitated persons, under the following conditions.

A. Except for seeking the appointment of a guardian, protective or supportive services may be initiated only:

(1) With the acquiescence of the incapacitated person; and

(2) After consultation, insofar as possible, with the family or the guardian of the incapacitated person. [1983, c. 459, §7 (NEW).]

B. The role of the department must be primarily that of supervision and coordination. [1995, c. 560, Pt. K, §48 (AMD).]

[ 1995, c. 560, Pt. K, §48 (AMD) .]

2. Payment for services. Payment for services under this section is governed as follows.

A. The department may pay for protective and supportive services to incapacitated persons from its own resources, by mobilizing available community resources or by purchase of services from voluntary or state agencies. [1995, c. 560, Pt. K, §49 (AMD).]

B. To the extent that assets are available to incapacitated persons or wards, the cost of services must be borne by the estate of persons receiving the services. [1993, c. 410, Pt. CCC, §30 (AMD).]

C. The department may receive as payee any benefits from social security, veterans' administration, railroad retirement or any other like benefits paid on behalf of any incapacitated person, and shall apply those benefits toward the care and treatment of the incapacitated person. [1995, c. 560, Pt. K, §49 (AMD).]

D. The department may operate an adaptive equipment program. Reimbursement for materials utilized in the manufacture of this equipment may be received and must be retained for use within the adaptive equipment program. [1995, c. 560, Pt. K, §49 (AMD).]

[ 1995, c. 560, Pt. K, §49 (AMD) .]

3. Rules. Adoption, amendment and appeal of rules under this section are governed as follows.

A. The department shall adopt, and may amend or repeal, rules governing the administration of this section, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. [1995, c. 560, Pt. K, §50 (AMD).]

B. The department shall hold a public hearing before adopting, amending or repealing the rules, and shall give notice of the public hearing in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. [1995, c. 560, Pt. K, §50 (AMD).]

[ 1995, c. 560, Pt. K, §50 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 761, §G7 (AMD). 1993, c. 410, §CCC30 (AMD). 1995, c. 560, §§K48-50 (AMD).



34-B §5204. Services for juveniles committed to the Maine Youth Center (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 581, §56 (NEW). 1993, c. 410, §CCC31 (AMD). 1993, c. 738, §E6 (AFF). 1993, c. 738, §E2 (RP).



34-B §5205. Payment of burial expenses for state wards

The department shall pay burial expenses for persons who died while wards of the department as defined in section 5001, subsection 7, and who have no known survivors. The department may first apply to the cost of burial any funds that are available as part of a mortuary trust or any other funds of the ward remaining at the time of the ward's death that are available for this purpose. [1995, c. 560, Pt. K, §51 (AMD).]

SECTION HISTORY

1989, c. 117, (NEW). 1993, c. 410, §CCC32 (AMD). 1995, c. 560, §K51 (AMD).



34-B §5206. Crisis and respite services

The department shall provide crisis and respite services throughout the State in accordance with this section. [2007, c. 356, §19 (NEW); 2007, c. 356, §31 (AFF).]

1. Crisis services. The department shall maintain the capacity to intervene in personal crises that could lead to the loss of the home, program or employment of a person with an intellectual disability or autism. Such capacity must include:

A. Assessment, consultation, planning, training and support for persons with intellectual disabilities or autism and their families or allies both before and after a crisis occurs; [2011, c. 542, Pt. A, §93 (AMD).]

B. Providing staff support to prevent or respond to a crisis at the site of the crisis when appropriate; [2007, c. 356, §19 (NEW); 2007, c. 356, §31 (AFF).]

C. Ensuring mental health supports when necessary, including access to a licensed mental health provider, inpatient treatment when indicated, psychiatric services and mental health aftercare services; and [2007, c. 356, §19 (NEW); 2007, c. 356, §31 (AFF).]

D. Identifying appropriate professional services for the person in crisis. [2007, c. 356, §19 (NEW); 2007, c. 356, §31 (AFF).]

[ 2011, c. 542, Pt. A, §93 (AMD) .]

2. Out-of-home services. The department shall provide out-of-home services in accordance with this subsection.

A. The department shall maintain an adequate capacity to provide out-of-home safety and support by trained staff with appropriate professional backup resources for a person with an intellectual disability or autism experiencing a crisis that cannot be safely managed at the person’s residence. [2011, c. 542, Pt. A, §93 (AMD).]

B. Unless otherwise specified in personal planning, crisis intervention services must be provided at a person’s home, program or workplace when prevention efforts are not successful. The services must assist with admission to an appropriate out-of-home service in the event that intervention in the home, program or workplace is inappropriate. [2007, c. 356, §19 (NEW); 2007, c. 356, §31 (AFF).]

[ 2011, c. 542, Pt. A, §93 (AMD) .]

3. Transportation. The department may not routinely use law enforcement entities to transport persons with intellectual disabilities or autism in crisis. Transportation of persons in crisis by law enforcement personnel may occur only if such transportation has been specifically authorized by the person’s guardian or personal planning team or when determined by law enforcement personnel to be necessary to provide for the safety of the person or others.

[ 2011, c. 542, Pt. A, §93 (AMD) .]

4. Post-crisis review. A post-crisis review must occur no more than 10 working days after any out-of-home crisis placement. The review must include significant providers and supporters, including appropriate members of the person’s planning team. The review must identify possible causes of the person’s crisis and must recommend for the personal planning team changes in the person’s environment, services and supports to prevent crises in the future.

[ 2007, c. 356, §19 (NEW); 2007, c. 356, §31 (AFF) .]

5. Respite services. The department shall maintain and fund a statewide respite system for planned or unplanned respite for persons with intellectual disabilities or autism and their families. The department shall, when appropriate, use the natural supports of a person in the development of respite services. For purposes of this subsection, "natural supports" means those supports provided by persons who are not disability service providers but who provide assistance, contact or companionship to enable a person with an intellectual disability or autism to participate independently in employment or other community settings.

[ 2011, c. 542, Pt. A, §93 (AMD) .]

6. Information regarding use. The department shall maintain information regarding use of crisis and respite services sufficient to plan and budget for adequate crisis and respite services. The information must include an assessment of the needs, both met and unmet, for crisis and respite services. The department shall provide information regarding the availability of services under this section and the proper means to obtain them to persons with intellectual disabilities or autism, their parents and allies, providers of services and other interested persons.

[ 2011, c. 542, Pt. A, §93 (AMD) .]

7. Training. The department shall offer regular and ongoing information, consultation and training on crisis prevention and intervention and respite services to its own staff, providers and persons with intellectual disabilities or autism and their families, guardians, correspondents and allies.

[ 2011, c. 542, Pt. A, §93 (AMD) .]

SECTION HISTORY

2007, c. 356, §19 (NEW). 2007, c. 356, §31 (AFF). 2011, c. 542, Pt. A, §93 (AMD).






Subchapter 3: SERVICES FOR PERSONS WITH INTELLECTUAL DISABILITIES OR AUTISM

Article 1: STATE-OPERATED FACILITIES FOR MENTALLY RETARDED PERSONS

34-B §5401. Maintenance of facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 503, §6 (AMD). 1995, c. 395, §G14 (AMD). 1995, c. 395, §G20 (AFF). 1995, c. 550, §3 (AMD). 2005, c. 457, §NN8 (AFF). 2005, c. 457, §NN5 (RP).



34-B §5402. Pineland Center (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 776, (AMD). 1993, c. 410, §CCC33 (AMD). 1993, c. 667, §§3-5 (AMD). 1995, c. 395, §G20 (AFF). 1995, c. 395, §G15 (RP).



34-B §5403. Aroostook Residential Center (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 410, §CCC34 (AMD). 1993, c. 667, §6 (AMD). 1995, c. 395, §G16 (AMD). 1995, c. 395, §G20 (AFF). 1995, c. 560, §K52 (AMD). 2003, c. 20, §G3 (AFF). 2003, c. 20, §G1 (RP).



34-B §5404. Elizabeth Levinson Center (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 503, §7 (RP).



34-B §5405. Freeport Towne Square (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 550, §4 (NEW). 2005, c. 457, §NN8 (AFF). 2005, c. 457, §NN5 (RP).






Article 2: COMMUNITY-BASED SERVICES

34-B §5431. Purpose

The purpose of this Article is to assist in the establishment and expansion of community-based adult developmental services and programs for persons with intellectual disabilities or autism residing in the community and residing in privately operated residential care facilities. [2011, c. 542, Pt. A, §94 (AMD).]

SECTION HISTORY

1983, c. 459, §7 (NEW). 2011, c. 542, Pt. A, §94 (AMD).



34-B §5432. Commissioner's duties

The commissioner shall: [1983, c. 459, §7 (NEW).]

1. Community participation. Encourage persons in local communities to participate in the provision of supportive services for persons with intellectual disabilities or autism, so that persons in the community may have a better understanding of the need for those services;

[ 2011, c. 542, Pt. A, §95 (AMD) .]

2. Financial assistance. When offering assistance to community-based programs, follow the procedures set forth in this Article; and

[ 1983, c. 459, §7 (NEW) .]

3. Rules. Adopt rules, according to the Maine Administrative Procedure Act, Title 5, chapter 375, relating to the administration of the services authorized by this article and adopt major substantive rules, according to Title 5, chapter 375, subchapter 2-A, relating to rate setting pursuant to Public Law 2005, chapter 12, Part BBBB and Public Law 2005, chapter 519, Part CCC.

[ 2007, c. 237, §1 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 410, §CCC35 (AMD). 2007, c. 237, §1 (AMD). 2011, c. 542, Pt. A, §95 (AMD).



34-B §5433. Commissioner's powers

The commissioner may: [1983, c. 459, §7 (NEW).]

1. Financial aid. Allocate money for the development of group homes, capital construction, purchase of buildings, supportive services and for other activities, but only those applicants for funds whose programs provide for adequate standards of professional service qualify for funds from the department;

[ 1983, c. 459, §7 (NEW) .]

2. Services and programs. Provide and help finance adult developmental services and programs throughout the State for persons with intellectual disabilities or autism residing in the community and residing in privately owned residential care facilities;

[ 2011, c. 542, Pt. A, §96 (AMD) .]

3. Cooperation. Cooperate with other state agencies, municipalities, other governmental units, unincorporated associations and nonstock corporations in order to provide and help finance services and programs for persons with intellectual disabilities or autism;

[ 2011, c. 542, Pt. A, §97 (AMD) .]

4. Available funds. Receive and use for the purpose of this article money appropriated by the State, grants by the Federal Government, gifts from individuals and money from any other sources; and

[ 1985, c. 768, §6 (AMD) .]

5. Transitional services coordination. Participate with school administrative units in transition planning for each student with developmental disabilities who will be eligible for services under chapter 5 or 6 who is receiving special education services and who is 16 years of age or older, or 14 years of age if determined appropriate by the student's individualized education program team, and shall assign appropriate staff as a transition contact person and as a member of the transition planning team for each student.

[ 2011, c. 348, §10 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 768, §§6,7 (AMD). 2009, c. 147, §13 (AMD). 2011, c. 348, §10 (AMD). 2011, c. 542, Pt. A, §§96, 97 (AMD).



34-B §5434. Municipalities and other governmental units

1. Authorization. A municipality or other governmental unit, such as a county, school district or health district, through its local board of health or other town or governmental agency approved by the commissioner, may adopt and carry out a program of adult developmental services established or approved by the commissioner and appropriate money for that purpose.

[ 2011, c. 542, Pt. A, §98 (AMD) .]

2. Joint ventures. A municipality or other governmental unit may join with another municipality or governmental unit to carry out such a program.

[ 1983, c. 459, §7 (NEW) .]

3. Grants. Upon application to the department by a municipality or other governmental unit, the commissioner may grant to the applicant money to be used for carrying out its adult developmental services, including any necessary capital expenditures or purchase of buildings.

[ 2011, c. 542, Pt. A, §98 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 2011, c. 542, Pt. A, §98 (AMD).



34-B §5435. Nongovernmental units

1. Department grants. Upon application to the department by an unincorporated association or nonstock corporation organized for the improvement of community health and welfare, the commissioner may grant to the applicant money to be used for carrying out its adult developmental services, including any necessary capital expenditures or purchase of buildings.

[ 2011, c. 542, Pt. A, §99 (AMD) .]

2. Department grants. The department may make grants to nonprofit corporations for amounts that are reasonable, relative to the quantity and quality of services to be provided by the grantee.

A. The department may request a display of effort on the part of the grantee that appropriate local governmental and other funding sources have been sought to assist in the financing of the services for which the department is making the grant. [1995, c. 560, Pt. K, §53 (AMD).]

B. The department shall give consideration to the ability of the municipality or governmental unit to support the adult developmental services, as reflected by the State's evaluation of the component communities. [2011, c. 542, Pt. A, §100 (AMD).]

C. In making grants to unincorporated associations or nonstock corporations, the department shall take into account all income and resources. [1995, c. 560, Pt. K, §53 (AMD).]

[ 2011, c. 542, Pt. A, §100 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 410, §CCC36 (AMD). 1995, c. 560, §K53 (AMD). 2011, c. 542, Pt. A, §§99, 100 (AMD).



34-B §5436. Fees

1. Authority. Fees may be charged for services provided directly to individuals by any program authorized by the department, if the individual is financially able to pay.

[ 1983, c. 459, §7 (NEW) .]

2. Use. Fees received by a municipality, governmental unit, unincorporated association or nonstock corporation shall be used by each entity in carrying out its programs approved under this Article.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §5437. Contingency fund

The department shall establish a contingency fund for use by community-based intermediate care facilities for persons with intellectual disabilities or autism and department clients residing in licensed boarding and foster homes or intermediate care facilities or participating in appropriate day treatment programs. This fund must be used in accordance with the following provisions. [2011, c. 542, Pt. A, §101 (AMD).]

1. Approval of disbursements. Disbursements must be approved by the commissioner or the commissioner's designee.

[ 1993, c. 410, Pt. CCC, §38 (AMD) .]

2. List of approved usages. The commissioner or the commissioner's designee and representatives of community-based facilities shall develop a list of approved usages of contingency funds.

[ 1993, c. 410, Pt. CCC, §38 (AMD) .]

3. Approved usages; including. Approved usages of contingency funds include, but are not limited to, the following:

A. Payment for special client assessment and treatment services not reimbursed through the principles of reimbursement for intermediate care facilities for persons with intellectual disabilities or autism; [2011, c. 542, Pt. A, §102 (AMD).]

B. Payment for special client needs, such as eyeglasses and wheelchairs and nonreimbursable medications; or [1985, c. 486, §2 (NEW).]

C. Payment for special staff needs to ensure appropriate client treatment. [1985, c. 486, §2 (NEW).]

[ 2011, c. 542, Pt. A, §102 (AMD) .]

4. Disbursement not to be approved. A disbursement for client needs may not be approved for any service or activity not recommended by a planning team or necessary to comply with regulations. A disbursement may not be made unless evidence is provided that the expense is not reimbursable by the Medicaid Program. It is the intent of the Legislature that the contingency fund established in this section be the funding source of last resort.

[ 2003, c. 389, §1 (AMD) .]

SECTION HISTORY

1985, c. 486, §2 (NEW). 1987, c. 349, §H22 (AMD). 1987, c. 769, §A127 (AMD). 1989, c. 502, §A122 (AMD). 1993, c. 410, §§CCC37,38 (AMD). 1995, c. 560, §K54 (AMD). 2003, c. 389, §1 (AMD). 2011, c. 542, Pt. A, §§101, 102 (AMD).



34-B §5438. Services for adults with diagnoses of intellectual disabilities or other developmental disabilities

To the extent possible using available resources, the department shall provide adults with diagnoses of intellectual disabilities and other developmental disabilities choices from among an array of supports and services, including but not limited to: employment supports, personal supports, day programs and residential services. The department shall pursue appropriate resources for the supports and services needed by adults covered under this chapter. [2011, c. 542, Pt. A, §103 (AMD).]

§5438. Program of state-funded consumer-directed personal care assistance services

(As enacted by PL 2007, c. 240, Pt. OO, §2 is REALLOCATED TO TITLE 34-B, SECTION 5439)

SECTION HISTORY

2007, c. 152, §1 (NEW). 2007, c. 240, Pt. OO, §2 (NEW). 2007, c. 695, Pt. A, §41 (RAL). 2011, c. 542, Pt. A, §103 (AMD).



34-B §5439. Program of state-funded consumer-directed personal care assistance services (REALLOCATED FROM TITLE 34-B, SECTION 5438)

(REALLOCATED FROM TITLE 34-B, SECTION 5438)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Applicant" means a person who has applied or is applying for services through the program. [2007, c. 695, Pt. A, §41 (RAL).]

B. "Consumer" means a person who has been determined to be eligible under subsection 3. [2007, c. 695, Pt. A, §41 (RAL).]

C. [2011, c. 657, Pt. CC, §1 (RP).]

D. "Program" means the program of state-funded consumer-directed personal care assistance services. [2007, c. 695, Pt. A, §41 (RAL).]

[ 2011, c. 657, Pt. CC, §1 (AMD) .]

2. Program administration. The commissioner shall administer the program under this section. Within available funds, the commissioner shall ensure that services are delivered in the most comprehensive manner possible and shall strive to maximize the participation of adults with disabilities.

[ 2011, c. 657, Pt. CC, §2 (AMD) .]

3. Eligibility. An applicant is eligible for personal care assistance services under the program if the commissioner or the commissioner's designee determines that the person is an adult who:

A. Has a severe disability; [2007, c. 695, Pt. A, §41 (RAL).]

B. Needs personal care assistance services or an attendant at night or both to prevent or remove the adult from inappropriate placement in an institutional setting; and [2007, c. 695, Pt. A, §41 (RAL).]

C. Has no or insufficient personal income or other support from public services, family members or neighbors. [2007, c. 695, Pt. A, §41 (RAL).]

[ 2011, c. 657, Pt. CC, §2 (AMD) .]

4. Consumer cost sharing. The commissioner shall establish a sliding scale for consumer cost sharing for services provided under the program. The sliding scale must be based on the net income of the consumer, factoring in the expenses associated with the consumer's disability, and may take assets into consideration.

[ 2011, c. 657, Pt. CC, §2 (AMD) .]

5. Evaluation teams. The commissioner shall designate evaluation teams to assist the department with evaluations of applicants and consumers.

A. Each evaluation team must include the applicant or consumer and at least one registered nurse or registered occupational therapist. [2007, c. 695, Pt. A, §41 (RAL).]

B. For each applicant or consumer evaluated by an evaluation team, the team shall assist the department to:

(1) Determine the eligibility of the applicant or consumer for services under the program;

(2) Determine the capability of the applicant or consumer, at the time of evaluation or after skills training provided pursuant to subsection 6, to hire and direct a personal care assistant; and

(3) Reevaluate the applicant or consumer periodically to determine continuing need for the services. [2011, c. 657, Pt. CC, §3 (AMD).]

[ 2011, c. 657, Pt. CC, §3 (AMD) .]

6. Skills training. When sufficient funds are available, the commissioner shall arrange for skills training for consumers in the following areas by the following individuals:

A. Personal health management skills to maximize personal well-being in relation to the consumer's disability, including all aspects of prevention, maintenance and treatment techniques, provided by a registered nurse or other qualified person experienced in the rehabilitation of the severely disabled; [2007, c. 695, Pt. A, §41 (RAL).]

B. Personal care assistant management skills, including training in recruiting, hiring and managing a personal care assistant, scheduling and potential problems, provided by a registered nurse or other qualified person experienced in the rehabilitation of the severely disabled; and [2007, c. 695, Pt. A, §41 (RAL).]

C. Functional skills required to maximize the consumer's abilities in activities of daily living, provided by a registered occupational therapist or other qualified person experienced in the rehabilitation of the severely disabled. [2007, c. 695, Pt. A, §41 (RAL).]

[ 2007, c. 695, Pt. A, §41 (RAL) .]

7. Relatives as providers. The department may not refuse to pay a relative of a consumer for the provision of services under the program if the relative is qualified to provide the services and payment is not prohibited by law or rule or federal regulation.

[ 2007, c. 695, Pt. A, §41 (RAL) .]

8. Review of reimbursement rates. By January 1, 2008 and every 2 years thereafter, the commissioner shall review the rates of reimbursement under the program. As part of the review, the following provisions apply.

A. The commissioner shall:

(1) Ensure the input of consumers, personal assistants and any organization that represents personal assistants regarding providing a livable wage for personal care assistance services. The commissioner may seek input through one or more public hearings or by other means determined reasonable by the commissioner. [2009, c. 369, Pt. A, §34 (AMD).]

B. If the commissioner determines that an increase in one or more of the reimbursement rates is necessary after the review required in this subsection, the commissioner shall adopt rules to accomplish the required rate increase. In making a determination under this subsection, the commissioner shall consider using any savings realized from an expansion of consumer-directed services to increase wages and benefits for personal care assistants. [2007, c. 695, Pt. A, §41 (RAL).]

C. The commissioner shall determine rates of reimbursement that include allowable administrative costs and that use available resources to maximize wages and benefits for personal care assistants and hours of services for consumers. [2007, c. 695, Pt. A, §41 (RAL).]

[ 2009, c. 369, Pt. A, §34 (AMD) .]

9. Rulemaking. The commissioner shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A, except that rules regarding consumer cost sharing under subsection 4 are major substantive rules as defined by that subchapter.

[ 2007, c. 695, Pt. A, §41 (RAL) .]

SECTION HISTORY

2007, c. 695, Pt. A, §41 (RAL). 2009, c. 369, Pt. A, §34 (AMD). 2011, c. 657, Pt. CC, §§1-3 (AMD).






Article 3: PROCEDURES

34-B §5461. Definitions

As used in this Article, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 459, §7 (NEW).]

1. Advocate. "Advocate" means a person:

A. Who is familiar with the procedures involved in providing services to persons with intellectual disabilities or autism; and [2011, c. 542, Pt. A, §104 (AMD).]

B. Who is capable of advocating solely on behalf of a person with an intellectual disability or autism. [2011, c. 542, Pt. A, §104 (AMD).]

[ 2011, c. 542, Pt. A, §104 (AMD) .]

2. Client. "Client" means a person asking the department for adult developmental services or the person for whom those services are asked.

[ 2011, c. 542, Pt. A, §104 (AMD) .]

3. Community. "Community" means the municipality or other area in which the client resides when applying for services.

[ 1983, c. 459, §7 (NEW) .]

4. Comprehensive evaluation. "Comprehensive evaluation" means a comprehensive set of evaluations that:

A. Results in the distinguishing of intellectual disabilities and autism from other conditions; [2011, c. 542, Pt. A, §104 (AMD).]

B. Determines the severity of disability resulting from an intellectual disability or autism and other conditions; and [2011, c. 542, Pt. A, §104 (AMD).]

C. Estimates the degree to which the intellectual disability or autism and other conditions can be ameliorated. [2011, c. 542, Pt. A, §104 (AMD).]

[ 2011, c. 542, Pt. A, §104 (AMD) .]

5. Facility.

[ 2013, c. 21, §3 (RP) .]

6. Habilitation. "Habilitation" means a process by which a person is assisted to acquire and maintain skills which:

A. Enable him to cope more effectively with the demands of his own person and of the environment; [1983, c. 459, §7 (NEW).]

B. Raise the level of his physical, mental and social efficiency; and [1983, c. 459, §7 (NEW).]

C. Upgrade his sense of well-being. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

7. Interdisciplinary team.

[ 2003, c. 389, §2 (RP) .]

7-A. Likelihood of serious harm.

[ 2013, c. 21, §4 (RP) .]

8. Person in need of institutional services.

[ 2013, c. 21, §5 (RP) .]

8-B. Personal planning process. "Personal planning process" means a process of planning with a client for the coordination and delivery of supportive and other services through the development of a personal plan or service plan. The type of plan, participants and agenda at the planning meeting must be selected by the client or guardian.

[ 2003, c. 389, §3 (NEW) .]

8-C. Planning team. "Planning team" means those persons, including at a minimum the client, the client's guardian and the client's individual support coordinator and others selected by the client or guardian to participate, who develop a personal plan or service plan. The planning team may include family, friends, service providers, correspondents, advocates and others.

[ 2003, c. 389, §3 (NEW) .]

9. Prescriptive program plan.

[ 2003, c. 389, §4 (RP) .]

10. Professional. "Professional" means:

A. A person possessing appropriate licensure, certification or registration to practice his discipline in the community; or [1983, c. 580, §12 (NEW).]

B. Where licensure, certification or registration is not required, a person possessing a master's degree in the appropriate discipline or a person possessing a bachelor's degree in the appropriate discipline and 3 years' experience in treating persons with intellectual disabilities or autism or 3 years' experience in a related human services field. [2011, c. 542, Pt. A, §107 (AMD).]

[ 2011, c. 542, Pt. A, §107 (AMD) .]

10-A. Service plan. "Service plan" means one type of plan resulting from the personal planning process for the delivery and coordination of specific services to a client when:

A. The client or guardian has chosen this type of plan over a personal plan; or [2003, c. 389, §5 (AMD).]

B. [2003, c. 389, §5 (AMD).]

C. [2003, c. 389, §5 (AMD).]

D. The client has either a single service need or routine service needs. [2003, c. 389, §5 (AMD).]

[ 2003, c. 389, §5 (AMD) .]

11. Service agreement. "Service agreement" means a written form in which the persons designated in section 5471 agree to the type of services and programs for and the manner of providing services to the client.

[ 1983, c. 459, §7 (NEW) .]

12. Voluntary admission.

[ 1983, c. 580, §14 (RP) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §§11-14 (AMD). 2003, c. 389, §§2-5 (AMD). 2011, c. 542, Pt. A, §§104-107 (AMD). 2013, c. 21, §§3-5 (AMD).



34-B §5462. Procedure policies

1. Steps. It is the policy of the State that, in order to ensure that persons with intellectual disabilities or autism receive needed services, to the extent possible, the following steps must be taken for each person found by the department to have an intellectual disability or autism and be in need of services:

A. An assessment of the person's needs; [1983, c. 459, §7 (NEW).]

B. The development of a personal plan or service plan for the delivery and coordination of services to the person through a personal planning process; and [2013, c. 21, §6 (AMD).]

C. [2013, c. 21, §7 (RP).]

D. Insofar as possible, obtaining high quality and suitable services for the person. [1983, c. 459, §7 (NEW).]

[ 2013, c. 21, §§6, 7 (AMD) .]

2. Persons involved with procedures. It is the policy of the State that:

A. To the extent possible, the person with an intellectual disability or autism and the person's guardian or next of kin be involved with the steps specified in subsection 1; and [2011, c. 542, Pt. A, §108 (AMD).]

B. An advocate be available to the person with an intellectual disability or autism throughout the steps specified in subsection 1. [2011, c. 542, Pt. A, §108 (AMD).]

[ 2011, c. 542, Pt. A, §108 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §15 (AMD). 2003, c. 389, §6 (AMD). 2011, c. 542, Pt. A, §108 (AMD). 2013, c. 21, §§6, 7 (AMD).



34-B §5463. Notice

The commissioner shall provide the client, if the client is competent; the client's next of kin or guardian, if any exists; and the client's advocate with timely written notice in advance of procedures and actions to be taken with respect to the development, implementation and assessment of personal plans and service plans. [2003, c. 389, §7 (AMD).]

SECTION HISTORY

1983, c. 459, §7 (NEW). 2003, c. 389, §7 (AMD).



34-B §5464. Correspondence and reports

The commissioner shall provide the client, if the client is competent, the client's next of kin or legal guardian, if any exists, and the client's advocate with access to copies of correspondence and reports concerning the client, in accordance with section 1207. [1987, c. 769, Pt. A, §128 (AMD).]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1987, c. 769, §A128 (AMD).



34-B §5465. Rules

1. Duty. The commissioner shall promulgate rules for the effective implementation of this Article.

[ 1983, c. 459, §7 (NEW) .]

2. Requirements. The rules shall include, but need not be limited to, information on:

A. The membership, functions and procedures of the planning teams; [2003, c. 389, §8 (AMD).]

B. The procedures to be used in developing personal plans and service plans and service agreements; [2003, c. 389, §8 (AMD).]

C. The rights of clients while in departmental programs; and [2013, c. 21, §8 (AMD).]

D. The rights and procedures for administrative review if there is dissatisfaction with any step of the process of receiving services specified in this Article, including provisions for the development of regional committees to review any dissatisfaction. [2013, c. 21, §8 (AMD).]

[ 2013, c. 21, §8 (AMD) .]

3. Review. The joint standing committee of the Legislature having jurisdiction over health and institutional services shall review all rules promulgated by the department pursuant to this Article by no later than March of each year.

[ 1983, c. 459, §7 (NEW) .]

4. Public hearing and notice. The commissioner shall hold at least one public hearing before promulgating these rules and notice of any public hearing shall be given pursuant to the Maine Administrative Procedure Act, Title 5, section 8053.

[ 1983, c. 459, §7 (NEW) .]

5. Amendment or repeal. The commissioner may amend or repeal rules at any time after giving notice and holding a hearing, as prescribed in subsection 4, with respect to the rules amended or repealed.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 2003, c. 389, §8 (AMD). 2013, c. 21, §8 (AMD).



34-B §5466. Advocate

1. Entitlement. Each client who receives services under sections 5467 to 5471 is entitled to have access to an advocate.

[ 2013, c. 21, §9 (AMD) .]

2. List. The commissioner shall develop a list of advocates for each region.

[ 1995, c. 560, Pt. K, §55 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §16 (AMD). 1993, c. 410, §CCC39 (AMD). 1995, c. 560, §K55 (AMD). 2013, c. 21, §9 (AMD).



34-B §5467. Application and preliminary procedures

1. Application. An application for adult developmental services, on a form provided by the commissioner, must be initiated at or referred to a regional office of the department. Except for referrals identifying a possible need for adult protective services, the department shall accept only those referrals to which the client or client's guardian has consented.

[ 2011, c. 542, Pt. A, §109 (AMD) .]

2. Preliminary procedures. Within 10 work days from the day of the department's receipt of the application and a permission for service form signed by the client or the client's guardian, the department shall:

A. Determine when a visit to observe the client in the client's current environment or other setting familiar and comfortable to the client will be appropriate and useful; [2003, c. 389, §9 (AMD).]

B. Obtain a brief family survey; [1983, c. 459, §7 (NEW).]

C. Make a preliminary identification of the client's abilities and needs and of the relevant services presently available to the client; [2003, c. 389, §9 (AMD).]

D. Ensure the client's access to an advocate throughout the process of adult developmental services under sections 5467 to 5471; [2013, c. 21, §10 (AMD).]

E. Determine what information is needed to establish eligibility; [2003, c. 389, §9 (NEW).]

F. Provide services or referral for services to meet singular immediate needs for the client's health and safety; and [2003, c. 389, §9 (NEW).]

G. Begin to gather information for a service plan or a personal plan. [2003, c. 389, §9 (NEW).]

[ 2013, c. 21, §10 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §17 (AMD). 1993, c. 410, §CCC40 (AMD). 1995, c. 560, §K56 (AMD). 2003, c. 389, §9 (AMD). 2011, c. 542, Pt. A, §§109, 110 (AMD). 2013, c. 21, §10 (AMD).



34-B §5468. Evaluation

After completing the tasks specified in section 5467, subsection 2, the commissioner shall cause a comprehensive evaluation of the client, including a consideration of physical, emotional, social and cognitive factors, to be conducted if a recent comprehensive and informative evaluation is not already available to the department. [2003, c. 389, §10 (AMD).]

1. Location. The comprehensive evaluation shall be conducted locally, except where resources required to carry out the evaluation are not available.

[ 1983, c. 459, §7 (NEW) .]

2. Comprehensive evaluation. The comprehensive evaluation must be conducted by a person who is a licensed physician, licensed clinical psychologist or licensed psychological examiner and who has had training and experience in the diagnosis and treatment of persons with intellectual disabilities or autism.

[ 2011, c. 542, Pt. A, §111 (AMD) .]

3. Evaluation of child.

[ 1985, c. 503, §8 (RP) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §§18,19 (AMD). 1985, c. 503, §8 (AMD). 2003, c. 389, §10 (AMD). 2011, c. 542, Pt. A, §111 (AMD).



34-B §5469. Report

Within 90 days of the day of the application made under section 5467, the department shall obtain a report of the comprehensive evaluation made under section 5468, which must state specifically whether or not the client has an intellectual disability or autism. [2011, c. 542, Pt. A, §112 (AMD).]

1. Client without an intellectual disability or autism. If the comprehensive evaluation concludes that the client does not have an intellectual disability or autism, the department shall deny the application for services, care and treatment, but shall make appropriate referrals in cases where clear needs of the client exist.

[ 2011, c. 542, Pt. A, §112 (AMD) .]

2. Client with an intellectual disability or autism. If the comprehensive evaluation concludes that the client has an intellectual disability or autism and is in need of services:

A. The department, through the regional office, shall determine the client's case management status and develop a personal plan or service plan; and [2003, c. 389, §11 (AMD).]

B. The department, through the planning team, shall develop a personal plan or service plan for the client within 45 days of the date of the determination of eligibility. Implementation of the plan is governed by section 5471, subsection 4. [2003, c. 389, §11 (AMD).]

[ 2011, c. 542, Pt. A, §112 (AMD) .]

3. Preschool child. If the report of the comprehensive evaluation concludes that a child, aged 0 to 5 years, is developmentally delayed and is in need of infant development services or other early intervention services:

A. The department, through the regional office, shall develop a personal plan or service plan, or both; and [2003, c. 389, §12 (AMD).]

B. If a personal plan is to be developed, the department, through the planning team, shall develop and begin to implement a personal plan for the client within 60 days of the application made under section 5467. [2003, c. 389, §12 (AMD).]

[ 2003, c. 389, §12 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §20 (RPR). 1995, c. 560, §K57 (AMD). 2003, c. 388, §1 (AMD). 2003, c. 389, §§11,12 (AMD). 2011, c. 542, Pt. A, §112 (AMD).



34-B §5470. Prescriptive program plan (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §21 (AMD). 2003, c. 389, §13 (RP).



34-B §5470-A. Personal planning process (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 389, §14 (NEW). 2007, c. 356, §31 (AFF). 2007, c. 356, §20 (RP).



34-B §5470-B. Personal planning

1. Right to personal planning. Every adult with an intellectual disability or autism who is eligible for services must be provided the opportunity to engage in a personal planning process in which the needs and desires of the person are articulated and identified.

[ 2011, c. 542, Pt. A, §113 (AMD) .]

2. Process. The personal planning opportunities afforded to a person with an intellectual disability or autism pursuant to subsection 1 must:

A. Be understandable to that person and in plain language and, if that person is deaf or nonverbal, uses sign language or speaks another language, the process must include qualified interpreters; [2007, c. 356, §21 (NEW); 2007, c. 356, §31 (AFF).]

B. Focus on the choices made by that person; [2007, c. 356, §21 (NEW); 2007, c. 356, §31 (AFF).]

C. Reflect and support the goals and aspirations of that person; [2007, c. 356, §21 (NEW); 2007, c. 356, §31 (AFF).]

D. Be developed at the direction of that person and include people whom the person chooses to participate. The planning process must minimally include the person, the person's guardian, if any, the correspondent, if any, and the person's case manager; [2007, c. 356, §21 (NEW); 2007, c. 356, §31 (AFF).]

E. Be flexible enough to change as new opportunities arise; [2007, c. 356, §21 (NEW); 2007, c. 356, §31 (AFF).]

F. Be offered to that person at least annually or on a schedule established through the planning process and be reviewed according to a specified schedule and by a person designated for monitoring; [2007, c. 356, §21 (NEW); 2007, c. 356, §31 (AFF).]

G. Include all of the needs and desires of that person without respect to whether those desires are reasonably achievable or the needs are presently capable of being addressed; and [2007, c. 356, §21 (NEW); 2007, c. 356, §31 (AFF).]

H. Include a provision for ensuring the satisfaction of that person with the quality of the plan and the supports that the person receives. [2007, c. 356, §21 (NEW); 2007, c. 356, §31 (AFF).]

[ 2011, c. 542, Pt. A, §113 (AMD) .]

3. Action plans and unmet needs. The ongoing personal planning for a person with an intellectual disability or autism must include an action plan that describes the services to be provided, the process of providing the services and who is responsible for overseeing the provision of the services. In cases where resources required to address identified needs or desires are not available, the action plan must identify interim measures based on available resources that address the needs or desires as nearly as possible and identify steps toward meeting the person’s actual identified needs.

Unmet needs must be documented continually, collated annually and used for appropriate development activities on a regional and statewide basis.

[ 2011, c. 542, Pt. A, §113 (AMD) .]

4. Review of personal plans. The person with an intellectual disability or autism or another member of the planning team may initiate a review of the person’s personal plan when needed or desired.

A. A review under this subsection must be done by meeting or by other means sufficient to address the needed or desired changes. The review must include the person, the person's guardian, if any, and the person's case manager. Invitations to participate may also be sent to others who may be anticipated to assist the person in pursuing articulated needs and desires unless the person or a private guardian objects. [2007, c. 356, §21 (NEW); 2007, c. 356, §31 (AFF).]

B. Events that could lead to the loss of the person’s home, job or program and events defined in a departmental rule or in the person’s plan must lead to a plan review. [2007, c. 356, §21 (NEW); 2007, c. 356, §31 (AFF).]

[ 2011, c. 542, Pt. A, §113 (AMD) .]

5. Information from planning process. During personal planning, the department shall develop and record information about a person’s needs, identify anticipated needs without regard to service availability, define necessary support services, recommend optimal courses of action and include plans for the active and continued exploration of suitable program or service alternatives based on the person's needs.

[ 2007, c. 356, §21 (NEW); 2007, c. 356, §31 (AFF) .]

6. Implementation of personal plan. As part of its implementation, the personal plan must be agreed to by the person or the person's legal guardian. The department shall assist persons with the needs identified by their planning process to obtain housing, employment or other meaningful occupation, medical and other professional therapeutic services, recreational and vocational opportunities and educational services at the earliest possible time, insofar as resources permit.

[ 2007, c. 356, §21 (NEW); 2007, c. 356, §31 (AFF) .]

7. Records. The department shall maintain records of personal plans developed under this section.

A. The department shall maintain adequate written and electronic records of the development and implementation of personal plans to permit monitoring and accountability. [2007, c. 356, §21 (NEW); 2007, c. 356, §31 (AFF).]

B. [2013, c. 310, §6 (RP).]

[ 2013, c. 310, §6 (AMD) .]

8. Training. The department shall provide training in personal planning.

A. The department shall prepare and maintain a comprehensive manual describing the procedures to be followed in implementing a personal planning process. [2007, c. 356, §21 (NEW); 2007, c. 356, §31 (AFF).]

B. The department shall ensure the provision of regular and ongoing training in personal planning to persons with intellectual disabilities or autism and their families, guardians, correspondents and allies as well as its own staff and providers. The department shall regularly provide persons with intellectual disabilities or autism and their families, guardians and allies with informational materials regarding personal planning. [2011, c. 542, Pt. A, §114 (AMD).]

[ 2011, c. 542, Pt. A, §114 (AMD) .]

9. Rules. The department is authorized to adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 356, §21 (NEW); 2007, c. 356, §31 (AFF) .]

SECTION HISTORY

2007, c. 356, §21 (NEW). 2007, c. 356, §31 (AFF). 2011, c. 542, Pt. A, §§113, 114 (AMD). 2011, c. 657, Pt. EE, §6 (AMD). 2013, c. 310, §6 (AMD).



34-B §5471. Service agreements

1. Service agreement required. Each personal plan or service plan must be carried out pursuant to a written service agreement.

[ 2003, c. 389, §15 (AMD) .]

2. Signatures. Each service agreement must be signed and dated by at least:

A. The client, if the client is able; [2003, c. 389, §15 (AMD).]

B. The client's guardian or next of kin, if that person exists and is available; [1983, c. 459, §7 (NEW).]

C. A client advocate, if the client has no guardian; [1983, c. 459, §7 (NEW).]

D. The individual support coordinator of the planning team that developed the personal plan or service plan for the client; and [2013, c. 21, §11 (AMD).]

E. [2013, c. 21, §12 (RP).]

F. [2013, c. 21, §13 (RP).]

G. The chief administrative officer, or the chief administrative officer's agent, of other public or private agencies or groups that agree to provide services to the client. [2003, c. 389, §15 (AMD).]

[ 2013, c. 21, §§11-13 (AMD) .]

3. Contents. Each service agreement must include at least the following information.

A. It must specify the respective responsibilities, where applicable, of the client, the family or guardian of the client, the regional office and each public and private agency that intends to provide services to the client. [2013, c. 21, §14 (AMD).]

B. It must identify by job classification or other description each individual who is responsible for carrying out each part of the service plan or personal plan. [2003, c. 389, §15 (AMD).]

C. [2003, c. 389, §15 (RP).]

[ 2013, c. 21, §14 (AMD) .]

4. Implementation of service plan or personal plan. Implementation of a service plan or personal plan is governed as follows.

A. No part of a service plan or personal plan may be implemented until each person required to sign the service agreement under subsection 2 has signed it. [2013, c. 21, §15 (AMD).]

B. Any existing service plan or personal plan is considered to be in effect until all persons required to sign under subsection 2 have signed the new service agreement. [2003, c. 389, §15 (AMD).]

C. A service plan or personal plan may not be in effect longer than one year and 2 weeks from the day on which the last person signed the service agreement for the plan. [2003, c. 389, §15 (AMD).]

[ 2013, c. 21, §15 (AMD) .]

5. Review.

[ 2003, c. 389, §15 (RP) .]

6. Amendment. Any major changes in a client's service plan or personal plan may occur only after the service agreement has been amended and signed by the persons specified in subsection 2.

[ 2003, c. 389, §15 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1995, c. 560, §K58 (AMD). 2003, c. 389, §15 (AMD). 2013, c. 21, §§11-15 (AMD).



34-B §5472. Preadmission visit (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 2013, c. 21, §16 (RP).



34-B §5473. Voluntary admissions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 410, §CCC41 (AMD). 1995, c. 395, §G17 (AMD). 1995, c. 395, §G20 (AFF). 1995, c. 560, §K59 (AMD). 2003, c. 389, §§16,17 (AMD). 2013, c. 21, §17 (RP).



34-B §5474. Involuntary admissions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 503, §9 (AMD). 2011, c. 542, Pt. A, §115 (AMD). 2013, c. 21, §18 (RP).



34-B §5475. Judicial certification procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §22 (AMD). 1985, c. 397, §§1-2 (AMD). 1985, c. 503, §10 (AMD). RR 1995, c. 2, §88 (COR). 2001, c. 354, §3 (AMD). 2003, c. 389, §18 (AMD). 2003, c. 689, §B7 (REV). 2007, c. 539, Pt. N, §§68, 69 (AMD). 2011, c. 542, Pt. A, §116 (AMD). 2013, c. 21, §19 (RP).



34-B §5476. Judicial commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §23 (RPR). 1983, c. 763, (AMD). 2003, c. 389, §19 (AMD). 2011, c. 542, Pt. A, §117 (AMD). 2013, c. 21, §20 (RP).



34-B §5477. Emergency procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §§24,25 (AMD). 1987, c. 736, §55 (AMD). 2011, c. 542, Pt. A, §§118, 119 (AMD). 2013, c. 21, §21 (RP).



34-B §5478. Continuation of treatment in a facility (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §26 (RPR). 2003, c. 389, §20 (AMD). 2011, c. 542, Pt. A, §120 (AMD). 2013, c. 21, §22 (RP).



34-B §5479. Post-admission responsibilities of the department (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 2003, c. 389, §21 (AMD). 2013, c. 21, §23 (RP).



34-B §5480. Client's right to leave facility (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1983, c. 580, §27 (AMD). 2003, c. 389, §22 (AMD). 2013, c. 21, §24 (RP).



34-B §5481. Rates for fee-for-service programs (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 685, §1 (NEW). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 539, Pt. Y, §1 (RP).









Subchapter 4: RIGHTS OF PERSONS WITH INTELLECTUAL DISABILITIES OR AUTISM

34-B §5601. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 459, §7 (NEW).]

1. Client.

[ 1993, c. 326, §2 (RP) .]

1-A. Ally. "Ally" means an individual who a person trusts to provide assistance.

[ 2007, c. 356, §22 (NEW); 2007, c. 356, §31 (AFF) .]

1-B. Behavior management. "Behavior management" means systematic strategies to prevent the occurrence of challenging behavior or to keep the person or others safe by reducing the factors that lead to challenging behavior or otherwise limiting the person's ability to engage in challenging behavior.

[ 2011, c. 186, Pt. A, §2 (NEW) .]

1-C. Behavior modification. "Behavior modification" means teaching strategies, positive support and other interventions to support a person to learn alternatives to challenging behavior.

[ 2011, c. 186, Pt. A, §3 (NEW) .]

2. Day facility.

[ 2011, c. 186, Pt. A, §4 (RP) .]

3. Express and informed consent. "Express and informed consent" means consent voluntarily given with sufficient knowledge and comprehension of the subject matter involved so as to enable the person giving consent to make an understanding and enlightened decision, without any element of force, fraud, deceit, duress or other form of constraint or coercion.

[ 1983, c. 459, §7 (NEW) .]

4. Habilitation. "Habilitation" means the process by which an individual is assisted to acquire and maintain those life skills which enable him to cope with the demands of his own person and environment, to raise the level of his physical, mental and social efficiency and to upgrade his sense of well-being, including, but not limited to, programs of formal, structured education and treatment.

[ 1983, c. 459, §7 (NEW) .]

5. Normalization principle. "Normalization principle" means the principle of assisting the person with an intellectual disability or autism to obtain an existence as close to normal as possible and making available to that person patterns and conditions of everyday life that are as close as possible to the norms and patterns of the mainstream of society.

[ 2011, c. 542, Pt. A, §121 (AMD) .]

5-A. Person receiving services. "Person receiving services" means a person with an intellectual disability or autism receiving services from the department or from an agency or facility licensed or funded to provide services to persons with intellectual disabilities or autism except those presently serving sentences for crime.

[ 2011, c. 542, Pt. A, §122 (AMD) .]

5-B. Provider. "Provider" means an entity, organization or individual providing services to an adult with an intellectual disability or autism, funded in whole or in part or licensed or certified by the department.

[ 2011, c. 542, Pt. A, §123 (AMD) .]

6. Residential facility.

[ 2011, c. 186, Pt. A, §7 (RP) .]

6-A. Restraint. "Restraint" means a mechanism or action that limits or controls a person's voluntary movement, deprives a person of the use of all or part of the person's body or maintains a person in an area against the person's will by another person's physical presence or coercion. "Restraint" does not include a prescribed therapeutic device or intervention or a safety device or practice.

[ 2011, c. 186, Pt. A, §8 (NEW) .]

6-B. Safety device or practice. "Safety device or practice" means a device or practice that has the effect of reducing or inhibiting a person's movement in any way but whose purpose is to maintain or ensure the safety of the person. "Safety device or practice" includes but is not limited to implements, garments, gates, barriers, locks or locking apparatuses, alarms, helmets, masks, gloves, straps, belts or protective gloves whose purpose is to maintain the safety of the person.

[ 2011, c. 186, Pt. A, §9 (NEW) .]

7. Seclusion. "Seclusion" means the solitary, involuntary confinement for any period of time of a person receiving services in a room or specific area from which egress is denied by a locking mechanism or barrier.

[ 2011, c. 186, Pt. A, §10 (AMD) .]

7-A. Supports. "Supports" means actions or assistance that empowers a person with an intellectual disability or autism to carry out life activities, build relationships and learn the skills necessary to meet the person's needs and desires.

[ 2011, c. 542, Pt. A, §124 (AMD) .]

7-B. Therapeutic device or intervention. "Therapeutic device or intervention" means an apparatus or activity prescribed by a qualified professional to achieve proper body position, balance or alignment or an action or apparatus that is designed to enhance sensory integration.

[ 2011, c. 186, Pt. A, §12 (NEW) .]

8. Treatment. "Treatment" means the prevention or amelioration of physical and mental disabilities or illness of a person or any actions or services designed to assist the person to maximize the person's independence and potential.

[ 2011, c. 186, Pt. A, §13 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 326, §§2-7 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 356, §22 (AMD). 2007, c. 356, §31 (AFF). 2011, c. 186, Pt. A, §§2-13 (AMD). 2011, c. 542, Pt. A, §§121-124 (AMD).



34-B §5602. Purpose

It is the intent of the Legislature to guarantee individual dignity, liberty, pursuit of happiness and the protection of the civil and legal rights of persons with intellectual disabilities or autism and to articulate rights of persons with intellectual disabilities or autism, so that these rights may be exercised and protected. [2011, c. 542, Pt. A, §125 (AMD).]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 326, §8 (AMD). 2011, c. 542, Pt. A, §125 (AMD).



34-B §5603. Entitlement

Each person with an intellectual disability or autism is entitled to the rights enjoyed by citizens of the State and of the United States, unless some of these rights have been limited or suspended by a court of competent jurisdiction. [2011, c. 542, Pt. A, §126 (AMD).]

1. Person committed to the commissioner. The rights and basic protections set out in section 5605 of a person with an intellectual disability or autism who is committed to the commissioner as not criminally responsible pursuant to Title 15, section 103 or as incompetent to stand trial pursuant to Title 15, section 101-D may be limited or suspended only if the commissioner submits to the applicable court a written treatment plan that specifies each limitation of a right or basic protection and the treatment plan has been approved by the court.

[ 2011, c. 542, Pt. A, §126 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 326, §8 (AMD). 2011, c. 186, Pt. A, §14 (AMD). 2011, c. 542, Pt. A, §126 (AMD).



34-B §5604. Protection

The Legislature finds and declares that the rights of persons with intellectual disabilities or autism can be protected best under a system of services that operates according to the principles of normalization and full inclusion and that the State's system of services must operate according to these principles with the goals of: [2011, c. 542, Pt. A, §127 (AMD).]

1. Community-based services. Continuing the development of community-based services that provide reasonable alternatives to institutionalization in settings that are least restrictive to the person receiving services;

[ 2007, c. 356, §23 (AMD); 2007, c. 356, §31 (AFF) .]

2. Independence and productivity. Providing habilitation, education and other training to persons with intellectual disabilities or autism that will maximize each person's potential to lead an independent and productive life and that will afford opportunities for full inclusion into the community where each person lives; and

[ 2011, c. 542, Pt. A, §127 (AMD) .]

3. Grievance right. Providing a person with an intellectual disability or autism with the right to appeal a decision regarding actions or inactions by the department that affects the person's life. The department shall establish in rule a process for hearing such grievances pursuant to Title 22-A, section 206, subsection 4. The rules must contain strict time frames for the resolution of grievances. The rules may provide for resolution of grievances through mediation.

A. The department shall provide easily accessible and regular notice of the grievance process to persons with intellectual disabilities or autism served by the department. This notice must be included in informational materials provided to such persons, as well as to guardians, families, correspondents and allies. Notice of the right to appeal must be prominently displayed in regional offices and on the department’s publicly accessible website and must be readily available from provider agencies. Notice of the right to appeal must be included in all substantive correspondence regarding personal planning. Written notice of the right to appeal must also be provided when there is a denial or reduction of services or supports to persons served by the department. All notices and information regarding the grievance process must be written in language that is plain and understandable and must include the address and telephone number of the protection and advocacy agency designated pursuant to Title 5, section 19502. [2011, c. 657, Pt. EE, §7 (AMD).]

B. The department must make available a one-page form that enables a person with an intellectual disability or autism to file a grievance. A grievance may also be filed through an oral request. If a grievance is filed through an oral request, the person receiving the grievance shall reduce the grievance to writing using a one-page form made available by the department. [2011, c. 542, Pt. A, §127 (AMD).]

C. The department shall offer regular training in the grievance process for persons served by the department, their families, guardians and allies and department and service provider staff. [2007, c. 356, §23 (NEW); 2007, c. 356, §31 (AFF).]

D. If an appeal proceeds to a hearing, the hearing officer's decision constitutes final agency action for the purposes of Rule 80C of the Maine Rules of Civil Procedure unless final decision-making authority has been reserved by the commissioner. If the commissioner makes the final decision and modifies or rejects the hearing officer’s recommended decision, the commissioner must state in writing the basis for the commissioner's decision. When the commissioner rejects or modifies a hearing officer’s factual findings or makes additional factual findings, the commissioner shall articulate the evidentiary basis for such rejection or modification with appropriate references to the record. The commissioner shall give substantial deference to a hearing officer’s determinations on matters of credibility relating to testimony that was heard by the hearing officer, and when rejecting or modifying such determinations of credibility, the commissioner shall state with particularity the reasons with appropriate references to evidence in the record. In the event the commissioner fails to issue a written final decision within 30 days of the date of the recommended decision, the recommended decision of the hearing officer is deemed the final decision of the commissioner. [2007, c. 356, §23 (NEW); 2007, c. 356, §31 (AFF).]

[ 2011, c. 657, Pt. EE, §7 (AMD) .]

4. Rules.

[ 2011, c. 186, Pt. A, §16 (RP) .]

The rights and basic protections of a person with an intellectual disability or autism under section 5605 may not be restricted or waived by that person's guardian, except as permitted by rules adopted pursuant to this section. [2011, c. 542, Pt. A, §127 (AMD).]

The department has authority to adopt rules to implement this section. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 186, Pt. A, §17 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 326, §8 (AMD). 2007, c. 356, §23 (AMD). 2007, c. 356, §31 (AFF). RR 2009, c. 1, §23 (COR). 2011, c. 186, Pt. A, §§15-17 (AMD). 2011, c. 542, Pt. A, §127 (AMD). 2011, c. 657, Pt. EE, §7 (AMD).



34-B §5604-A. Duty to report incidents; Adult Protective Services Act and rights violations

1. Report incident. A person with knowledge about an incident related to client care, including client-to-client assault, staff-to-client assault, use of seclusion or excessive use of mechanical or chemical restraint, incidents stemming from questionable psychiatric and medical practice or any other alleged abuse or neglect, shall immediately report the details of that incident pursuant to policies and procedures established by the department in rules.

[ 2007, c. 356, §24 (NEW); 2007, c. 356, §31 (AFF) .]

2. Maintain reporting system. The department shall maintain a reportable event and adult protective services system that provides for receiving reports of alleged incidents, prioritizing such reports, assigning reports for investigation by qualified investigators, reviewing the adequacy of the investigations, making recommendations for preventive and corrective actions as appropriate and substantiating allegations against individuals who have been found under the Adult Protective Services Act to have abused, neglected or exploited persons with intellectual disabilities or autism. The department shall fully establish the reportable event and adult protective services system through rulemaking.

[ 2011, c. 542, Pt. A, §128 (AMD) .]

3. Violation. All persons with knowledge of an alleged violation of the rights of an individual with an intellectual disability or autism as set out in section 5605 shall promptly report the details of the alleged violation to the advocacy agency designated pursuant to Title 5, section 19502 as set forth in department rules.

[ 2011, c. 657, Pt. EE, §8 (AMD) .]

4. Rules. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 356, §24 (NEW); 2007, c. 356, §31 (AFF) .]

SECTION HISTORY

2007, c. 356, §24 (NEW). 2007, c. 356, §31 (AFF). 2011, c. 542, Pt. A, §128 (AMD). 2011, c. 657, Pt. EE, §8 (AMD).



34-B §5605. Rights and basic protections of a person with an intellectual disability or autism

A person with an intellectual disability or autism is entitled to the following rights and basic protections. [2011, c. 542, Pt. A, §129 (AMD).]

1. Humane treatment. A person with an intellectual disability or autism is entitled to dignity, privacy and humane treatment.

[ 2011, c. 542, Pt. A, §129 (AMD) .]

2. Practice of religion. A person with an intellectual disability or autism is entitled to religious freedom and practice without any restriction or forced infringement on that person's right to religious preference and practice.

[ 2011, c. 542, Pt. A, §129 (AMD) .]

3. Communications. A person with an intellectual disability or autism is entitled to private communications.

A. A person with an intellectual disability or autism is entitled to receive, send and mail sealed, unopened correspondence. A person who is a provider may not delay, hold or censor any incoming or outgoing correspondence of any person with an intellectual disability or autism, nor may any such correspondence be opened without the consent of the person or the person's legal guardian. [2011, c. 542, Pt. A, §129 (AMD).]

B. A person with an intellectual disability or autism is entitled to reasonable opportunities for telephone and Internet communication. [2011, c. 542, Pt. A, §129 (AMD).]

C. A person with an intellectual disability or autism is entitled to an unrestricted right to visitations during reasonable hours unless this right has been restricted pursuant to rules adopted pursuant to section 5604. [2011, c. 542, Pt. A, §129 (AMD).]

[ 2011, c. 542, Pt. A, §129 (AMD) .]

4. Work. A person with an intellectual disability or autism engaged in work programs that require compliance with state and federal wage and hour laws is entitled to fair compensation for labor in compliance with regulations of the United States Department of Labor.

[ 2011, c. 542, Pt. A, §129 (AMD) .]

5. Vote. A person with an intellectual disability or autism may not be denied the right to vote.

[ 2011, c. 542, Pt. A, §129 (AMD) .]

6. Personal property. A person with an intellectual disability or autism is entitled to the possession and use of that person's own clothing, personal effects and money, except when temporary custody of clothing or personal effects by a provider is necessary to protect the person or others from imminent injury or unless this right has been restricted pursuant to rules adopted pursuant to section 5604.

[ 2011, c. 542, Pt. A, §129 (AMD) .]

7. Nutrition. A person with an intellectual disability or autism is entitled to nutritious food in adequate quantities and meals may not be withheld for disciplinary reasons.

[ 2011, c. 542, Pt. A, §129 (AMD) .]

8. Medical care. A person with an intellectual disability or autism is entitled to receive prompt and appropriate medical and dental treatment and care for physical and mental ailments and for the prevention of any illness or disability, and medical treatment must be consistent with the accepted standards of medical practice in the community, unless the religion of the person with an intellectual disability or autism so prohibits.

A. Medication may be administered only at the written order of a physician. [1983, c. 459, §7 (NEW).]

B. Medication may not be used as punishment, for the convenience of staff, as a substitute for a habilitation plan or in unnecessary or excessive quantities. [1983, c. 459, §7 (NEW).]

C. Daily notation of medication received by each person with an intellectual disability or autism must be kept in the records of the person with an intellectual disability or autism. [2011, c. 542, Pt. A, §129 (AMD).]

D. Periodically, but no less frequently than every 6 months, the drug regimen of each person with an intellectual disability or autism must be reviewed by a physician or other appropriate monitoring body, consistent with appropriate standards of medical practice. [2011, c. 542, Pt. A, §129 (AMD).]

E. All prescriptions must have a termination date. [1993, c. 326, §9 (AMD).]

F. [2011, c. 186, Pt. A, §24 (RP).]

G. Prior to instituting a plan of experimental medical treatment or carrying out any surgical procedure, express and informed consent must be obtained from the person with an intellectual disability or autism, unless the person has been found to be legally incompetent, in which case the person's guardian may consent.

(1) Before making a treatment or surgical decision, the person must be given information, including, but not limited to, the nature and consequences of the procedures, the risks, benefits and purposes of the procedures and the availability of alternate procedures.

(2) The person or, if legally incompetent, that person's guardian may withdraw express and informed consent at any time, with or without cause, before treatment or surgery. [2011, c. 542, Pt. A, §129 (AMD).]

H. Notwithstanding the absence of express and informed consent, emergency medical care or treatment may be provided to any person with an intellectual disability or autism who has been injured or who is suffering from an acute illness, disease or condition if delay in initiation of emergency medical care or treatment would endanger the health of the person. [2011, c. 542, Pt. A, §129 (AMD).]

I. Notwithstanding the absence of express and informed consent, emergency surgical procedures may be provided to any person with an intellectual disability or autism who has been injured or who is suffering from an acute illness, disease or condition if delay in initiation of emergency surgery would substantially endanger the health of the person. [2011, c. 542, Pt. A, §129 (AMD).]

[ 2011, c. 542, Pt. A, §129 (AMD) .]

9. Sterilization. A person with an intellectual disability or autism may not be sterilized, except in accordance with chapter 7.

[ 2011, c. 542, Pt. A, §129 (AMD) .]

10. Social activity. A person with an intellectual disability or autism is entitled to opportunities for behavioral and leisure time activities that include social interaction in the community, as set out in section 5610. This right may be waived or restricted only under the rules adopted pursuant to section 5604 or pursuant to a treatment plan approved pursuant to section 5603, subsection 1.

[ 2011, c. 542, Pt. A, §129 (AMD) .]

11. Physical exercise. A person with an intellectual disability or autism is entitled to opportunities for appropriate physical exercise, including the use of available indoor and outdoor facilities and equipment.

[ 2011, c. 542, Pt. A, §129 (AMD) .]

12. Discipline. Discipline of persons with intellectual disabilities or autism is governed as follows.

A. [2011, c. 186, Pt. A, §26 (RP).]

B. Corporal punishment or any form of inhumane discipline is not permitted. [1983, c. 459, §7 (NEW).]

C. Seclusion as a form of discipline is not permitted. [2011, c. 186, Pt. A, §26 (AMD).]

D. [1993, c. 326, §9 (RP).]

E. A provider of residential services may establish house rules in a residential unit owned or operated by the provider. A person receiving services who resides in the unit is entitled to participate, as appropriate, in the formulation of the house rules. A house rule must be uniformly applied to all residents of the residential unit where the rules apply. A copy of the house rules must be posted in a residential unit where the rules apply and a copy of the rules must be given to all residents who receive services and, if any resident is under guardianship, to the guardian of the person receiving services. [2011, c. 186, Pt. A, §26 (NEW).]

[ 2011, c. 542, Pt. A, §129 (AMD) .]

13. Behavioral support, modification and management. Behavior modification and behavior management of and supports for a person with an intellectual disability or autism who is not a patient in a psychiatric unit of an acute hospital or a psychiatric hospital as defined in section 3801, subsection 7-B are governed as follows.

A. A person with an intellectual disability or autism may not be subjected to a behavior modification or behavior management program to eliminate dangerous or maladaptive behavior without first being assessed by a physician to determine if the proposed program is medically contraindicated and that the dangerous or maladaptive behavior could not be better treated medically. [2011, c. 542, Pt. A, §129 (AMD).]

A-1. Support programs may contain both behavior modification and behavior management components. [2011, c. 186, Pt. A, §27 (AMD).]

A-2. The following practices are prohibited as elements of behavior modification or behavior management programs:

(1) Seclusion;

(2) Corporal punishment;

(3) Actions or language intended to humble, dehumanize or degrade the person;

(4) Restraints that do not conform to rules adopted pursuant to this section;

(5) Totally enclosed cribs or beds; and

(6) Painful stimuli. [2011, c. 186, Pt. A, §27 (NEW).]

B. Behavior modification and behavior management programs may be used only to correct behavior more harmful to the person than the program and only:

(1) On the recommendation of the person's personal planning team;

(2) For an adult 18 years of age or older, with the approval, following a case-by-case review, of a review team composed of a representative from the department, a representative from the advocacy agency designated pursuant to Title 5, section 19502 and a representative designated by the Maine Developmental Services Oversight and Advisory Board. The advocacy agency representative serves as a nonvoting member of the review team and shall be present to advocate on behalf of the person. The department shall provide sufficient advance notice of all scheduled review team meetings to the advocacy agency and provide the advocacy agency with any plans for which approval is sought along with any supporting documentation; and

(3) For a child under 18 years of age, with the approval, following a case-by-case review, of a review team composed of a representative from the advocacy agency designated pursuant to Title 5, section 19502, a team leader of the department's children's services division and the children's services medical director or the director's designee. The advocacy agency representative serves as a nonvoting member of the review team and shall be present to advocate on behalf of the person. The department shall provide sufficient advance notice of all scheduled review team meetings to the advocacy agency and provide the advocacy agency with any plans for which approval is sought along with any supporting documentation. Until rules are adopted by the department to govern behavioral treatment reviews for children, the team may not approve techniques any more aversive or intrusive than are permitted in rules adopted by the Secretary of the United States Department of Health and Human Services regarding treatment of children and youth in nonmedical community-based facilities funded under the Medicaid program. [2013, c. 310, §7 (AMD).]

C. [2011, c. 186, Pt. A, §27 (RP).]

[ 2013, c. 500, §1 (AMD) .]

14. Physical restraints.

[ 2007, c. 573, §1 (RP) .]

14-A. Restraints. A person with an intellectual disability or autism is entitled to be free from restraint unless:

A. The restraint is a short-term step to protect the person from imminent injury to that person or others; or [2011, c. 186, Pt. A, §28 (AMD).]

B. The restraint has been approved as a behavior management program in accordance with this section. [2011, c. 186, Pt. A, §28 (AMD).]

A restraint may not be used as punishment, for the convenience of the staff or as a substitute for habilitative services. A restraint may impose only the least possible restriction consistent with its purpose and must be removed as soon as the threat of imminent injury ends. A restraint may not cause physical injury to the person receiving services and must be designed to allow the greatest possible comfort and safety.

Daily records of the use of restraints identified in paragraph A must be kept, which may be accomplished by meeting reportable event requirements.

Daily records of the use of restraints identified in paragraph B must be kept, and a summary of the daily records pertaining to the person must be made available for review by the person's planning team, as defined in section 5461, subsection 8-C, on a schedule determined by the team. The review by the personal planning team may occur no less frequently than quarterly. The summary of the daily records must state the type of restraint used, the duration of the use and the reasons for the use. A monthly summary of all daily records pertaining to all persons must be relayed to the advocacy agency designated pursuant to Title 5, section 19502.

[ 2011, c. 657, Pt. EE, §10 (AMD) .]

14-B. Mechanical supports.

[ 2011, c. 186, Pt. A, §29 (RP) .]

14-C. Safety devices.

[ 2011, c. 186, Pt. A, §30 (RP) .]

14-D. Reimbursement provided. Notwithstanding any other provision of law, the department shall provide reimbursement within available resources for durable medical equipment that provides a safe sleeping environment for individuals under 16 years of age if:

A. The durable medical equipment is necessary to correct or ameliorate a behavioral health condition; [2009, c. 100, §1 (NEW).]

B. The durable medical equipment is the least restrictive alternative for the treatment of the behavioral health condition; [2009, c. 100, §1 (NEW).]

C. The durable medical equipment is approved on a case-by-case basis by a review team composed of the same representatives as the team conducting children's behavioral treatment reviews under subsection 13, paragraph B, subparagraph (3); and [2009, c. 100, §1 (NEW).]

D. The department determines that the durable medical equipment is cost-effective in comparison to the provision of other covered services or equipment that can sufficiently correct or ameliorate the behavioral health condition. [2009, c. 100, §1 (NEW).]

The department may adopt rules as necessary to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 100, §1 (NEW) .]

15. Records. All records of persons receiving services must remain confidential as provided in section 1207.

A. The person with an intellectual disability or autism or, if the person is incompetent, a parent or guardian is entitled to have access to the records upon request. [2011, c. 542, Pt. A, §129 (AMD).]

B. The commissioner is entitled to have access to the records of a provider if necessary to carry out the statutory functions of the commissioner's office. [2011, c. 186, Pt. A, §31 (AMD).]

[ 2011, c. 542, Pt. A, §129 (AMD) .]

16. Therapeutic devices or interventions. Therapeutic devices or interventions must be prescriptively designed by a qualified professional and applied with concern for principles of good body alignment and circulation and allowance for change of position. The department may adopt rules concerning the use of therapeutic devices or interventions. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 186, Pt. A, §32 (NEW) .]

17. Safety devices and practices. A safety device or practice must be prescribed by a physician. A safety device must be designed and applied with concern for principles of good body alignment and circulation and allowance for change of position. The department may adopt rules concerning the use and approval of safety devices or practices. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 186, Pt. A, §33 (NEW) .]

The department may adopt rules as necessary to implement this section. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 186, Pt. A, §34 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1987, c. 769, §A129 (AMD). 1993, c. 326, §9 (AMD). 2001, c. 245, §§1-4 (AMD). 2003, c. 368, §§1,2 (AMD). 2003, c. 564, §§1-3 (AMD). 2007, c. 356, §25 (AMD). 2007, c. 356, §31 (AFF). 2007, c. 573, §§1-4 (AMD). 2007, c. 695, Pt. D, §3 (AFF). 2009, c. 100, §1 (AMD). 2011, c. 186, Pt. A, §§18-34 (AMD). 2011, c. 542, Pt. A, §129 (AMD). 2011, c. 657, Pt. EE, §§9, 10 (AMD). 2013, c. 310, §7 (AMD). 2013, c. 500, §1 (AMD).



34-B §5606. Violations

1. Reportable events. Any alleged violation of the rights of a person receiving services must be reported immediately to the advocacy agency designated pursuant to Title 5, section 19502, referred to in this subsection as "the agency," and to the Attorney General's office.

A. The agency shall investigate each alleged violation pursuant to section 5005-A. [2013, c. 310, §8 (AMD).]

B. The agency may independently pursue a complaint or may pursue administrative, legal and other appropriate remedies on behalf of an individual with intellectual disabilities or autism. The agency may refuse to take action on any alleged violation that it considers to be trivial, to be moot or to lack merit or for which there is clearly another remedy available or may refer an individual who is the subject of an alleged violation to another agency or entity and collaborate with that agency or entity for the purpose of advocating for the rights and dignity of that individual. [2013, c. 310, §8 (AMD).]

[ 2013, c. 310, §8 (AMD) .]

2. Civil liability. Any person who violates or abuses any rights or privileges of persons receiving services granted by this subchapter is liable for damages as determined by law.

A. Civil damages may be awarded for negligent or intentional violations of this subchapter. [1983, c. 459, §7 (NEW).]

B. Good-faith compliance with the provisions of this subchapter in connection with evaluation, admission, habilitation programming, education, treatment or discharge of a person receiving services is a defense to a civil action under this subchapter. [1993, c. 326, §10 (AMD).]

[ 1993, c. 326, §10 (AMD) .]

3. Prohibited acts; penalty; defense. A person is guilty of violation of the rights of a person with an intellectual disability or autism who is receiving services if that person intentionally violates or abuses any rights or privileges of persons receiving services granted by this subchapter.

A. Violation of the rights of a person with an intellectual disability or autism who is receiving services is a Class E crime. [2011, c. 542, Pt. A, §130 (AMD).]

B. Good-faith compliance with the provisions of this subchapter in connection with evaluation, admission, habilitation programming, education, treatment or discharge of a person receiving services is a defense to prosecution under this subchapter. [1993, c. 326, §10 (AMD).]

[ 2011, c. 542, Pt. A, §130 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 326, §10 (AMD). 2005, c. 457, §OO3 (AMD). 2005, c. 457, §OO5 (AFF). 2005, c. 519, §RR3 (AMD). 2005, c. 519, §RR4 (AFF). 2007, c. 356, §26 (AMD). 2007, c. 356, §31 (AFF). 2011, c. 542, Pt. A, §130 (AMD). 2011, c. 657, Pt. EE, §11 (AMD). 2013, c. 310, §8 (AMD).



34-B §5607. Notice of rights

The commissioner shall provide a written copy of this subchapter and of section 1207 to each person receiving services and, if the person receiving services has been adjudged incompetent, to the parent or guardian of the person receiving services. [1993, c. 326, §11 (AMD).]

1. Prompt notification. Each person receiving services must be promptly informed in clear language of that person's legal rights.

[ 1993, c. 326, §11 (AMD) .]

2. Posting requirement. A copy of this subchapter must be posted by each provider.

[ 2011, c. 186, Pt. A, §35 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1987, c. 769, §A130 (AMD). 1993, c. 326, §11 (AMD). 2011, c. 186, Pt. A, §35 (AMD).



34-B §5608. Residential council

Upon request of a person receiving services, a residential provider shall offer an opportunity to a person receiving services from the provider to organize a residential council to hear the views and represent the interests of persons receiving services from the provider. [2011, c. 186, Pt. A, §36 (AMD).]

1. Composition. The residential council of the persons receiving services must be composed of residents elected by other residents. The residential council may include allies elected by the residents.

[ 2011, c. 186, Pt. A, §36 (AMD) .]

2. Duties. The residential council shall work closely with the department and the advocacy agency designated pursuant to Title 5, section 19502 to promote the interests and welfare of all persons receiving services from the provider.

[ 2011, c. 657, Pt. EE, §12 (AMD) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 326, §12 (AMD). 1993, c. 410, §CCC42 (AMD). 2011, c. 186, Pt. A, §36 (AMD). 2011, c. 657, Pt. EE, §12 (AMD).



34-B §5609. Habilitation and vocational rehabilitation services

1. Habilitation services. The department and the Department of Labor, through the Office of Rehabilitation Services, shall provide, to the extent of the resources available, for those habilitation and vocational rehabilitation services, defined in Title 26, section 1411-A, subsection 6, and any other service, including, but not limited to, supported employment, including work in rehabilitation facilities and work centers, as defined in Title 5, chapter l55, subchapter 2; job coaching; transportation, recreational and leisure services; and respite or day programs designed in consultation with a planning team in order to make available to persons receiving services those services that are otherwise not obtainable, in the following order of priority:

A. Those persons receiving services who are living at home or in unsubsidized foster care who are between 20 and 26 years of age and are not receiving any day program; and [1993, c. 410, Pt. CCC, §43 (AMD).]

B. All other persons receiving services who are between 20 and 26 years of age and are not receiving an appropriate day program. [1993, c. 410, Pt. CCC, §43 (AMD).]

C. [1993, c. 326, §13 (RP).]

All persons receiving services who are served under this program prior to their 26th birthday must be allowed to continue to receive services through the voucher system established by subsection 2.

For purposes of this section, a planning team includes the person receiving services and a member of the person's family or the guardian of the person receiving services.

[ 2003, c. 389, §23 (AMD) .]

2. Payment for service. The department shall establish a voucher system to allow the planning team to incorporate only those services determined critical and otherwise unavailable into a program, including work, habilitation and other services designated in subsection l, when appropriate. The department shall establish a limit on the amount of transitional services available to persons receiving services eligible for services under this section.

[ 2003, c. 389, §24 (AMD) .]

3. Rules. The department shall adopt rules in accordance with the Maine Administrative Procedure Act to establish a transitional program under subsections l and 2.

[ 1995, c. 560, Pt. K, §62 (AMD) .]

SECTION HISTORY

1987, c. 837, §1 (NEW). 1989, c. 328, (AMD). 1993, c. 326, §13 (AMD). 1993, c. 410, §CCC43 (AMD). 1993, c. 708, §A12 (AMD). 1995, c. 560, §§K60-62 (AMD). 2003, c. 389, §§23,24 (AMD).



34-B §5610. Service delivery

1. Guiding service delivery. The delivery of services by providers of services and the department to persons with intellectual disabilities and autism is guided by the following.

A. Persons with intellectual disabilities or autism have the same rights as all citizens, including the rights to live, work and participate in the life of the community. [2011, c. 542, Pt. A, §131 (AMD).]

B. Community inclusion is achieved by connecting persons and their families, whenever possible, to local and generic supports within the community and by the use of residential services that are small and integrated into the community. [2007, c. 356, §27 (NEW); 2007, c. 356, §31 (AFF).]

C. Real work for real pay for persons in integrated settings in the community is the cornerstone of all vocational and employment services. [2007, c. 356, §27 (NEW); 2007, c. 356, §31 (AFF).]

D. Service delivery to persons with intellectual disabilities and autism is based on the following fundamentals:

(1) Maximizing the growth and development of the person and inclusion in the community;

(2) Maximizing the person's control over that person's life;

(3) Supporting the person in that person's own home;

(4) Acknowledging and enhancing the role of the family, as appropriate, as the primary and most natural caregiver; and

(5) Planning for the delivery of community services that:

(a) Promotes a high quality of life;

(b) Is based on ongoing individualized assessment of the strengths, needs and preferences of the person and the strengths of that person's family; and

(c) Identifies and considers connections in other areas of the person's life, including but not limited to family, allies, friends, work, recreation and spirituality. [2011, c. 542, Pt. A, §131 (AMD).]

[ 2011, c. 542, Pt. A, §131 (AMD) .]

SECTION HISTORY

2007, c. 356, §27 (NEW). 2007, c. 356, §31 (AFF). 2011, c. 542, Pt. A, §131 (AMD).



34-B §5611. Complaints

A complaint may be filed by the agency designated pursuant to Title 5, section 19502. The complaint procedure may be used when the agency knows or has reason to believe that the practices, procedures or policies of any agency licensed, funded or contracted by the department to provide services violate the rights of individuals with intellectual disabilities or autism pursuant to section 5605. [2013, c. 310, §9 (NEW).]

1. Allegations of employee misconduct. A complaint that includes allegations of employee misconduct must be processed, but no disciplinary action may be taken nor facts found with regard to the alleged misconduct except in accordance with applicable personnel rules, policies and labor contract provisions.

[ 2013, c. 310, §9 (NEW) .]

2. Complaints arising in community. A complaint arising in the community must be addressed to the executive director of the provider agency.

[ 2013, c. 310, §9 (NEW) .]

3. Response to be provided within 5 business days. A formal written response, including a statement of the remedial action to be taken, if any, must be provided to the complainant within 5 business days of receipt by the person listed in subsection 2.

[ 2013, c. 310, §9 (NEW) .]

4. Decision appealable to director. A decision described in subsection 3 is appealable within 5 business days to the director of the department's office of aging and disability services or the director's designee, who shall provide a formal written response, including a statement of the remedial action to be taken, if any, to the complainant within 5 business days.

[ 2013, c. 310, §9 (NEW) .]

5. Decision appealable to commissioner. A decision of the director or the director's designee pursuant to subsection 4 is appealable within 5 business days to the commissioner, who shall provide a formal written response, including a statement of the remedial action to be taken, if any, to the complainant within 5 business days. This written response constitutes the department's final agency action on the matter.

[ 2013, c. 310, §9 (NEW) .]

SECTION HISTORY

2013, c. 310, §9 (NEW).









Chapter 6: AUTISM

Subchapter 1: AUTISM ACT OF 1984

34-B §6001. Legislative intent

It is the intent of the Legislature that social and habilitative services directed at persons who have been diagnosed as having autism or other pervasive developmental disorders be developed and planned for, to the extent that resources permit, by the Department of Health and Human Services. [2011, c. 542, Pt. A, §132 (AMD).]

SECTION HISTORY

1983, c. 824, §U (NEW). 1993, c. 410, §CCC44 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 542, Pt. A, §132 (AMD).



34-B §6002. Autism defined

1. Generally. Autism refers to a developmental disorder characterized by a lack of responsiveness to other people, gross impairment in communicative skills and unusual responses to various aspects of the environment, all usually developing within the first 30 months of age.

[ 2007, c. 309, §1 (NEW) .]

2. Adult with autism. An adult with autism is an adult who:

A. Has received a diagnosis that falls within the category of Pervasive Developmental Disorders, as defined in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, published by the American Psychiatric Association and as may be updated by rule adopted by the department in response to updates or changes in the Diagnostic and Statistical Manual of Mental Disorders; and [2007, c. 309, §1 (NEW).]

B. Has been assessed as having an adaptive behavior score at a level of functional impairment as determined by the department. [2007, c. 309, §1 (NEW).]

[ 2007, c. 309, §1 (NEW) .]

SECTION HISTORY

1983, c. 824, §U (NEW). 2007, c. 309, §1 (RPR).



34-B §6003. Rules

The department shall adopt rules governing the definition of autism and other pervasive developmental disorders in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. [1995, c. 560, Pt. K, §63 (AMD).]

SECTION HISTORY

1983, c. 824, §U (NEW). 1993, c. 410, §CCC44 (AMD). 1995, c. 560, §K63 (AMD).



34-B §6004. Report

The commissioner shall submit a report in coordination with the Commissioner of Education on efforts to plan for and develop social and habilitative services for persons who have autism and other pervasive developmental disorders to the Governor and the joint standing committees of the Legislature having jurisdiction over health and institutional services matters and educational and cultural affairs. This report must be submitted no later than January 15th of every odd-numbered year and must be submitted in conjunction with the plan required by section 5003-A, subsection 3. [2011, c. 348, §11 (AMD).]

The committee shall study the report and make recommendations to the Legislature with respect to improving the quality and availability of services to children and adults who have pervasive developmental disorders. [1983, c. 824, Pt. U, (NEW).]

SECTION HISTORY

1983, c. 824, §U (NEW). 1993, c. 410, §CCC45 (AMD). 1995, c. 560, §K64 (AMD). 2007, c. 356, §28 (AMD). 2007, c. 356, §31 (AFF). 2011, c. 348, §11 (AMD).






Subchapter 2: CHILDREN'S SERVICES

34-B §6201. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1985, c. 503, §12 (NEW).]

1. Bureau.

[ 1995, c. 560, Pt. K, §66 (RP) .]

2. Child in need of treatment. "Child in need of treatment" means:

A. [1993, c. 738, Pt. E, §6 (AFF); 1993, c. 738, Pt. E, §3 (RP).]

B. A child 17 years of age or younger who has treatment needs related to mental illness, an intellectual disability, autism, other developmental disabilities or emotional or behavioral needs that are not under current statutory authority of other state agencies; or [2011, c. 542, Pt. A, §133 (AMD).]

C. A person 18 years of age or older and under 21 years of age who has treatment needs related to mental illness, an intellectual disability, autism, other developmental disabilities or emotional or behavioral needs if the department has determined that it is in the interest of that person to receive treatment through the department. [2011, c. 542, Pt. A, §133 (AMD).]

[ 2011, c. 542, Pt. A, §133 (AMD) .]

2-A. Respite care. "Respite care" means temporary care-giving to a child or adult for the purpose of relieving that person's family or another primary care-giver. Persons who have completed the training program for respite care providers through the department are eligible for any insurance provided to family foster home providers pursuant to Title 5, section 1728-A. In any action for damages against a respite care provider insured pursuant to Title 5, section 1728-A, for damages covered under that policy, the claims for and award of those damages, including costs and interest, may not exceed $300,000 for any and all claims arising out of a single occurrence. When the amount awarded to or settled for multiple claimants exceeds the limit imposed by this section, any party may apply to the Superior Court for the county in which the governmental entity is located to allocate to each claimant that claimant's equitable share of the total, limited as required by this section. Any award by the court in excess of the maximum liability limit must be automatically abated by operation of this section to the maximum limit of liability. Nothing in this subsection may be construed to make respite care a state activity nor may it expand in any way the liability of the State or respite care provider.

[ RR 2003, c. 2, §104 (COR) .]

3. Treatment. "Treatment" means the provision of services to children in need of treatment and their families, the services consisting primarily of:

A. Psychiatric, psychological, counseling, developmental and other therapeutic modalities; and [1985, c. 503, §12 (NEW).]

B. Social, interpersonal and other living skills, related supportive services and habilitative training. [1985, c. 503, §12 (NEW).]

[ 1985, c. 503, §12 (NEW) .]

SECTION HISTORY

1985, c. 503, §12 (NEW). 1987, c. 778, §3 (AMD). 1993, c. 738, §E3 (AMD). 1993, c. 738, §E6 (AFF). 1995, c. 560, §§K66-68 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §104 (COR). 2011, c. 542, Pt. A, §133 (AMD).



34-B §6202. Policy

1. Services. It is the policy of the State to provide an efficient, coordinated statewide system of services to children in need of treatment and their families, including a comprehensive system of family support services, insofar as resources permit.

[ 1987, c. 349, §23 (AMD) .]

2. Spiritual treatment. Nothing in this subchapter may replace or limit the right of any child to treatment in accordance with a recognized religious method of healing, if the treatment is requested by the person or by his parent or guardian.

[ 1985, c. 503, §12 (NEW) .]

3. Setting. It is the policy of the State that the setting for the services described in this subchapter shall, consistent with the availability of appropriate resources:

A. Impose the fewest possible restrictions on the liberty of children in need of treatment; and [1985, c. 503, §12 (NEW).]

B. Be as close as possible to the patterns and norms of the mainstream of society, recognizing regional, cultural and ethnic characteristics. [1985, c. 503, §12 (NEW).]

[ 1985, c. 503, §12 (NEW) .]

4. Other agencies. Nothing in this subchapter may be construed to constrain or impair the Department of Corrections, Department of Education, Department of Health and Human Services or any other state agency in carrying out statutorily mandated responsibilities to children and their families or to alter or diminish any services, benefits or entitlements received by virtue of the statutory responsibilities.

[ 1989, c. 700, Pt. A, §165 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1985, c. 503, §12 (NEW). 1987, c. 349, §H23 (AMD). 1989, c. 700, §A165 (AMD). 2003, c. 689, §B6 (REV).



34-B §6203. Commissioner's duties

1. System. In order to facilitate the development and operation of a coordinated, statewide system of services to children in need of treatment and their families, the commissioner shall:

A. Provide a decentralized administrative structure for the provision of services to children in need of treatment and their families; [1985, c. 503, §12 (NEW).]

B. Work toward the provision of normalized services through the establishment of in-home, community-based, family-oriented programs for the child in need of treatment. If treatment in an out-of-home or out-of-community setting becomes necessary, it should be in the least restrictive setting consistent with needs of the child, commensurate with the resources available to the bureau and in coordination with services and resources of other state agencies serving children and their families; [1985, c. 503, §12 (NEW).]

C. Continue coordination and linkage with other agencies, programs and systems that serve children and their families on a state, regional and local level, so as to encourage effective and efficient procedures and practice in the delivery of services to children in need of treatment and their families; [1985, c. 503, §12 (NEW).]

D. Place a high priority on continued participation with the Department of Education in preventive intervention services to families of children in need of treatment; [RR 2003, c. 2, §105 (COR).]

E. Strive to ensure that all services and programs are adequately staffed by persons appropriately qualified by training and experience; [1985, c. 503, §12 (NEW).]

F. Publicize the availability of services to children in need of treatment to ensure that these services are accessible to the greatest possible number of children and their families; [1985, c. 503, §12 (NEW).]

G. Ensure that all children in need of treatment and their families are notified of their rights to advocacy services available in this State; [1987, c. 349, Pt. H, §24 (AMD).]

H. Ensure that rules are adopted that specify the procedures by which a parent or guardian of a child in need of treatment may appeal decisions made relative to services provided by the bureau; [1991, c. 452, §2 (AMD).]

I. Provide a comprehensive system of support services, including respite care, to families with children in need of treatment; [1991, c. 452, §3 (AMD).]

J. Require that any new contract for mental health services be awarded through a request-for-proposal procedure and any contract for mental health services of $500,000 per year or more that is renewed be awarded through a request-for-proposal procedure at least every 8 years, except for the following.

(1) Renewal contracts for a provider are not subject to the request-for-proposal procedure requirement if all contracts executed with that provider under this subsection are performance-based contracts.

(2) Notwithstanding subparagraph (1), the department shall subject a contract to a request-for-proposal procedure when necessary to comply with paragraph L; [1993, c. 624, §3 (AMD).]

K. Establish a procedure to obtain assistance and advice from consumers of mental health services regarding the selection of contractors when requests for proposals are issued for mental health services; and [1993, c. 624, §3 (AMD).]

L. Require that a contract under this subsection that is subject to renewal be awarded through a request-for-proposal procedure if the department determines that:

(1) The provider has breached the existing contract;

(2) The provider has failed to correct deficiencies cited by the department;

(3) The provider is inefficient or ineffective in the delivery of services and is unable or unwilling to improve its performance within a reasonable time; or

(4) The provider can not or will not respond to a reconfiguration of service delivery requested by the department. [1993, c. 624, §4 (NEW).]

[ RR 2003, c. 2, §105 (COR) .]

2. Plan. The commissioner shall serve as an advocate for children in need of treatment; shall monitor, review and evaluate not less than annually the allocation and adequacy of services provided by the department; and shall prepare and maintain a plan that meets the following criteria.

A. The plan must indicate the most effective and efficient manner in which to implement services and programs for children in need of treatment and their families, while safeguarding and respecting the legal and human rights of these children and families. [1995, c. 560, Pt. K, §70 (AMD).]

B. The plan must specifically indicate how gaps in services for children in need of treatment and their families can best be met. [1995, c. 560, Pt. K, §70 (AMD).]

C. The plan must establish a procedure for setting priorities among the various services required by children in need of treatment and their families, in cooperation with other agencies of State Government that provide services to children and families, including, but not limited to, the Department of Corrections and Department of Education. [RR 2003, c. 2, §106 (COR).]

D. The plan must specifically indicate the department's efforts in ensuring that services to children in need of treatment and their families are effectively coordinated with existing resources and procedures of all the department's institutions and programs. [1995, c. 560, Pt. K, §70 (AMD).]

E. The plan must be prepared in the even-numbered years for submission to the joint standing committee of the Legislature having jurisdiction over human resources and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs no later than January 30th of the odd-numbered years. [1995, c. 560, Pt. K, §70 (AMD).]

F. The plan must ensure that children with divergent treatment needs are not inappropriately mixed while in residence at state-operated facilities for children with special needs. [1995, c. 560, Pt. K, §70 (AMD).]

G. The plan must indicate the State's progress in ensuring the development of an array of family support services to enable families to more adequately maintain their children in need of treatment in their natural homes and communities. [1995, c. 560, Pt. K, §70 (AMD).]

[ RR 2003, c. 2, §106 (COR) .]

SECTION HISTORY

1985, c. 503, §12 (NEW). 1987, c. 349, §§H24-26 (AMD). 1989, c. 700, §§A166,167 (AMD). 1991, c. 452, §§2-4 (AMD). 1993, c. 624, §§3,4 (AMD). 1995, c. 560, §§K69,70 (AMD). RR 2003, c. 2, §§105,106 (COR).



34-B §6204. Department duties

1. Duties. The department shall:

A. Strengthen the capacity of families, natural helping networks, self-help groups and other community resources to support and serve children in need of treatment; [1985, c. 503, §12 (NEW).]

B. Facilitate the planning, promoting, coordination, delivery and evaluation of a complete and integrated statewide system of services to children in need of treatment and their families; and [1985, c. 503, §12 (NEW).]

C. Support those services appropriate to children in need of treatment and their families, including, but not necessarily limited to, the following:

(1) Advocacy;

(2) Assessment and diagnosis;

(3) Child development;

(4) Consultation and education;

(5) Crisis intervention;

(6) Family guidance and counseling;

(7) Preventive intervention;

(8) Professional consultation and training;

(9) Respite care and other family support services; and

(10) Treatment. [1987, c. 349, Pt. H, §27 (AMD).]

[ 1995, c. 560, Pt. K, §71 (AMD) .]

2. Powers. The department may perform the duties described in subsection 1 and may provide services to children in need of treatment through state-operated facilities and programs or through contracts and grants to public and private agencies. In all cases, the department shall ensure that services are provided in the least restrictive setting consistent with the child's needs, commensurate with the resources available to the department and in coordination with services and resources of other state agencies serving children and families. Emphasis must be placed on maintaining each child in the child's natural home or in an alternative placement within the community whenever possible.

[ 1995, c. 560, Pt. K, §71 (AMD) .]

2-A. Improvement and expansion of day treatment services for emotionally handicapped children. The department shall work cooperatively with the Department of Corrections and Department of Education to improve and expand day treatment programs for emotionally handicapped school-age children so that they and their families may receive necessary, appropriate and coordinated therapeutic and educational services in home and community settings, reducing the likelihood that out-of-home or residential treatment placements will be required. The department shall license these programs pursuant to sections 3603 and 3606. The Department of Education shall approve these programs pursuant to Title 20-A, chapter 206. The 2 departments shall jointly develop standards to ensure a consistent high quality throughout the State.

[ RR 2003, c. 2, §107 (COR) .]

3. Appointment of director.

[ 1995, c. 560, Pt. K, §71 (RP) .]

4. Qualifications of director.

[ 1995, c. 560, Pt. K, §71 (RP) .]

5. Term.

[ 1995, c. 560, Pt. K, §71 (RP) .]

6. Duties and powers of director.

[ 1995, c. 560, Pt. K, §71 (RP) .]

SECTION HISTORY

1985, c. 503, §12 (NEW). 1985, c. 777, §2 (AMD). 1987, c. 349, §H27 (AMD). 1989, c. 700, §A168 (AMD). 1995, c. 560, §K71 (AMD). RR 2003, c. 2, §107 (COR).



34-B §6205. Services for juveniles committed to the youth development centers

1. Department authority. The department may provide consultation services to any juvenile with an intellectual disability or autism committed to the Long Creek Youth Development Center or the Mountain View Youth Development Center if those services are requested by the Commissioner of Corrections or the commissioner's designee. Consultation services may include participation by appropriate department professionals on the Classification Committee of the Long Creek Youth Development Center or the Classification Committee of the Mountain View Youth Development Center in order to assist in the design of individual treatment plans to provide habilitation, education and skill training to juveniles with an intellectual disability or autism in residence at the Long Creek Youth Development Center or the Mountain View Youth Development Center.

[ 2011, c. 542, Pt. A, §134 (AMD) .]

2. Support services. Whenever a program has been designed for a juvenile with an intellectual disability or autism by the Classification Committee of the Long Creek Youth Development Center or the Classification Committee of the Mountain View Youth Development Center and the classification committee has included participation by the department professionals, the department shall provide, insofar as possible, support services to implement that program.

[ 2011, c. 542, Pt. A, §134 (AMD) .]

3. Case management. The department may provide case management services to juveniles with intellectual disabilities or autism who are released from the Long Creek Youth Development Center or the Mountain View Youth Development Center.

[ 2011, c. 542, Pt. A, §134 (AMD) .]

SECTION HISTORY

1993, c. 738, §E4 (NEW). 1993, c. 738, §E6 (AFF). 1995, c. 560, §K72 (AMD). 1999, c. 401, §J4 (AMD). 2001, c. 439, §G6 (AMD). 2003, c. 706, §A14 (AMD). 2011, c. 542, Pt. A, §134 (AMD).






Subchapter 3: ADVISORY COMMITTEE

34-B §6241. Maine Advisory Committee on Children with Special Needs (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 503, §12 (NEW). 1989, c. 503, §B164 (AMD). 1993, c. 360, §§F1,2 (AMD). 1995, c. 560, §§K73,74 (AMD). 1999, c. 668, §126 (RP).



34-B §6242. Nonlapsing funds

Any unencumbered balance of General Fund appropriations remaining at the end of each fiscal year in the Mental Health Services - Child Medicaid account may not lapse but must be carried forward to be used for the same purposes. [1995, c. 665, Pt. N, §2 (NEW).]

SECTION HISTORY

1995, c. 665, §N2 (NEW).






Subchapter 4: STATE-OPERATED FACILITIES FOR CHILDREN WITH SPECIAL NEEDS

34-B §6251. Maintenance of facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 503, §12 (NEW). 1995, c. 560, §K75 (AMD). 2007, c. 539, Pt. N, §70 (AMD). MRSA T. 34-B, §6251 (RP).



34-B §6252. Elizabeth Levinson Center (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 503, §12 (NEW). 1995, c. 560, §K76 (AMD). 2003, c. 389, §25 (AMD). 2007, c. 539, Pt. N, §71 (AMD). MRSA T. 34-B, §6252, sub-§6 (RP).



34-B §6253. Military and Naval Children's Home (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 503, §12 (NEW). 1989, c. 749, §1 (RP).



34-B §6253-A. Bath Children's Home (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 749, §§2,3 (NEW). 1991, c. 567, §2 (AMD). 1993, c. 360, §§H3,4 (AMD). 1993, c. 427, §5 (AMD). 1995, c. 560, §K77 (AMD). MRSA T.34B ., §6253A/7 (AMD).



34-B §6254. Services in institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 503, §12 (NEW). 1995, c. 395, §G18 (AMD). 1995, c. 395, §G20 (AFF). 1995, c. 560, §§K78-80 (AMD). 1997, c. 393, §A40 (RP).









Chapter 7: DUE PROCESS IN STERILIZATION ACT OF 1982

34-B §7001. Short title

This chapter may be cited as the "Due Process in Sterilization Act of 1982." [1983, c. 459, §7 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §7002. Legislative intent

The Legislature finds and declares that sterilization procedures are generally irreversible and represent potentially permanent and highly significant consequences for the patient involved. The Legislature recognizes that certain legal safeguards are necessary to prevent indiscriminate and unnecessary sterilization and to assure equal access to desired medical procedures for all Maine citizens. [1983, c. 459, §7 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §7003. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 459, §7 (NEW).]

1. Custodian. "Custodian" means the person having care and custody over the individual seeking sterilization or the individual for whom sterilization is sought.

[ 1983, c. 459, §7 (NEW) .]

2. Disinterested expert. "Disinterested expert" means an appropriately licensed or certified professional not associated with an institution serving the person for whom sterilization is being sought and not personally related to the petitioner.

[ 1983, c. 459, §7 (NEW) .]

3. Guardian. "Guardian" means a person who has qualified as a guardian of a minor or incapacitated person pursuant to testamentary or court appointment, but excludes one who is merely a guardian ad litem.

[ 1983, c. 459, §7 (NEW) .]

4. Informed consent. "Informed consent" means consent that is:

A. Based upon an actual understanding by the person to be sterilized of the nature of sterilization, its potentially permanent consequences, all alternative methods of contraception and all reasonably foreseeable risks and benefits of sterilization; and [1983, c. 459, §7 (NEW).]

B. Wholly voluntary and free from express or implied coercion. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

5. Parent. "Parent" means a natural or adoptive mother or father of a person.

[ 1983, c. 459, §7 (NEW) .]

6. Physician. "Physician" means any person licensed to practice medicine under Title 32, chapter 48, subchapter II, or under Title 32, chapter 36, subchapters II and IV.

[ 1983, c. 459, §7 (NEW) .]

7. Psychiatrist. "Psychiatrist" means a physician licensed to practice medicine under Title 32, chapter 48, subchapter II, who specializes in the diagnosis and treatment of mental disorders.

[ 1983, c. 459, §7 (NEW) .]

8. Psychologist. "Psychologist" means any person licensed to practice psychology under Title 32, chapter 56, subchapter III.

[ 1983, c. 459, §7 (NEW) .]

9. Sterilization. "Sterilization" means a medical or surgical procedure, the purpose of which is to render an individual permanently incapable of procreation. Sterilization does not refer to procedures which must be performed for distinct and urgent medical reasons and which have the unavoidable secondary effect of rendering the individual infertile.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §7004. Informed consent required for sterilization

1. Informed consent required. Except as provided in this chapter, prior to initiating sterilization procedures on any individual, a physician shall obtain and record the informed consent of that individual.

[ 1983, c. 459, §7 (NEW) .]

2. Hearing required to determine ability to give informed consent for sterilization. A hearing to determine ability to give informed consent for sterilization is required when sterilization is sought for:

A. Persons under age 18 years and not married or otherwise emancipated; [1983, c. 459, §7 (NEW).]

B. Persons presently under public or private guardianship or conservatorship; [1983, c. 459, §7 (NEW).]

C. Persons residing in a state institution providing care, treatment or security, or otherwise in state custody; or [1983, c. 459, §7 (NEW).]

D. Persons from whom a physician could not obtain informed consent. [1983, c. 459, §7 (NEW).]

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §7005. Sterilization authorized by court

1. Court order required. A District Court order authorizing sterilization is required before the sterilization of any person described in section 7004, subsection 2.

[ 1983, c. 459, §7 (NEW) .]

2. Determination prior to issuance of order. Before an order may be issued, the court shall determine whether the person seeking sterilization or for whom sterilization is sought is able to give informed consent for sterilization and, if so, whether he has given informed consent for sterilization.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §7006. Contents of petition for determination of ability to give informed consent for sterilization

The petition for determination of ability to give informed consent for sterilization shall be executed under oath and shall set forth: [1983, c. 459, §7 (NEW).]

1. Person seeking sterilization or for whom sterilization is sought. Name, age and residence of the person seeking sterilization or for whom sterilization is sought;

[ 1983, c. 459, §7 (NEW) .]

2. Parent, guardian or spouse. Names and residences of any parents, spouse or guardian of the person seeking sterilization or for whom sterilization is sought;

[ 1983, c. 459, §7 (NEW) .]

3. Basis of petition. A statement of the factors, including any listed in section 7004, subsection 2, and mental condition, when appropriate, which necessitate a determination of the ability of the person seeking sterilization or for whom sterilization is sought to give informed consent for sterilization;

[ 1983, c. 459, §7 (NEW) .]

4. Reasons for sterilization. A statement of the reasons for which sterilization is sought; and

[ 1983, c. 459, §7 (NEW) .]

5. Person initiating petition. The name, address, position and statement of interest of the person initiating the petition or any person assisting with a self-initiated petition.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §7007. Submitting petition to determine informed consent; notice of hearing

1. Petition submission. The petition for a determination of ability to give informed consent shall be submitted to the District Court in the division of residence of the person seeking sterilization or for whom sterilization is sought.

[ 1983, c. 459, §7 (NEW) .]

2. Notice of hearing. Upon the receipt of a petition to determine informed consent, the District Court shall assign a time, not later than 30 days thereafter, and a place for hearing the petition. The court may, at its discretion, hold the hearing on the petition at a place within the county other than the usual courtroom if it would facilitate the presence of the person seeking sterilization or for whom sterilization is sought.

[ 1983, c. 459, §7 (NEW) .]

3. Service of notice. The court shall cause a copy of the petition and notice of hearing to be served on the person seeking sterilization or for whom sterilization is sought and his guardian or custodian, if any, at least 7 days prior to the hearing date. If a guardian or custodian of the person seeking sterilization or for whom sterilization is sought is not a resident of this State, notice may be served by registered mail. If the residence of a guardian or custodian is unknown, an affidavit so stating shall be filed in lieu of service.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §7008. Hearing upon a petition to determine informed consent for sterilization

1. Counsel. If the person seeking sterilization or for whom sterilization is sought requests counsel and cannot afford counsel, the court shall appoint counsel to represent that person at public expense. If the person is not represented by counsel and appears to the court unable to request counsel, the court shall order that counsel be retained or shall appoint counsel to represent the person at public expense if the person cannot afford counsel. A reasonable fee shall be set for appointed counsel by the District Court. Counsel, or the person seeking sterilization or for whom sterilization is sought, may present evidence, call witnesses and cross-examine witnesses who testify or present evidence at any hearing on the petition.

[ 1983, c. 459, §7 (NEW) .]

2. Appointment of disinterested experts. For the purpose of determining a person's ability to give informed consent, the court shall appoint not less than 2 disinterested experts experienced in the field of developmental disabilities or mental health, including at least one psychologist or psychiatrist, to examine the person, to report on that examination and to testify at the hearing as to his competency. Other evidence regarding the person's capabilities may be introduced at the hearing by any party.

[ 1983, c. 459, §7 (NEW) .]

3. Preference of person seeking sterilization or for whom sterilization is sought. If the person seeking sterilization or for whom sterilization is sought has any preference as to a disinterested expert by whom he would prefer to be examined, the court shall make a reasonable effort to accommodate that preference.

[ 1983, c. 459, §7 (NEW) .]

4. Person's presence at hearing. The person seeking sterilization or for whom sterilization is sought shall be present at any hearing regarding his ability to give informed consent for sterilization, unless that right is waived by the person, personally or through his attorney, and that waiver is approved by the court. The court shall inquire at the time of the hearing as to the types and effects of any medications being administered to or taken by the person.

[ 1983, c. 459, §7 (NEW) .]

5. Determination that person is able to give informed consent for sterilization. If the court determines by clear and convincing evidence that the person is able to give informed consent for sterilization and that the person does consent to sterilization, it shall issue an order so stating and permitting the sterilization to be performed. Prior to the performance of the sterilization, the physician and hospital involved shall also obtain the written consent of the person for sterilization.

If the court determines by clear and convincing evidence that the person is able to give informed consent for sterilization, but determines that the person does not consent to sterilization, it shall issue an order so stating and forbidding sterilization of the person, unless that person later makes a different choice and only after a rehearing under this section.

[ 1983, c. 459, §7 (NEW) .]

6. Determination that person is not able to give informed consent for sterilization. If the court determines that the person is not able to give informed consent for sterilization, it shall issue an order so stating and forbidding sterilization of the person, unless a determination is made under section 7013 that sterilization is in the best interest of the person.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §7009. Limitations

1. Consent not to be a condition for exercise of any right, privilege or freedom. Consent to sterilization may not be made a condition for release from or confinement in any institution nor shall it be made a condition for the exercise of any right, privilege or freedom, nor shall it be made a condition for receiving any form of public assistance, nor as a prerequisite for any other service. The consent shall be free from express or implied inducements or constraints.

[ 1983, c. 459, §7 (NEW) .]

2. Guarantees and limitations to be given to person to be sterilized. The guarantees and limitations provided in this section shall be communicated to the person seeking sterilization or for whom sterilization is sought by the court prior to issuing an order under section 7008. These guarantees and limitations shall also appear prominently at the top of the consent document used by a physician or hospital to obtain written consent for sterilization.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §7010. Determination of the best interests of a person unable to give informed consent for sterilization

The parent, spouse, guardian or custodian of any person found unable to give informed consent for sterilization may petition the District Court, in the county of residence of the person being considered for sterilization, to determine if sterilization is in the best interest of that person. The court shall have sole jurisdiction and authority to order that a sterilization procedure may be performed when a person is incapable of giving informed consent, as determined by the hearing required in section 7008. [1983, c. 459, §7 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §7011. Contents of petition for consideration of sterilization of a person based upon a determination

The petition for determination if sterilization is in the best interest of a person shall be executed under oath and shall set forth: [1983, c. 459, §7 (NEW).]

1. Person being considered for sterilization. The name, age and residence of the person being considered for sterilization;

[ 1983, c. 459, §7 (NEW) .]

2. Parents, spouse, custodian or guardian of person being considered for sterilization. The names and residences of any parents, spouse, custodian or guardian of the person being considered for sterilization;

[ 1983, c. 459, §7 (NEW) .]

3. Mental condition. The mental condition of and effects of any medications being administered to or taken by the person being considered for sterilization;

[ 1983, c. 459, §7 (NEW) .]

4. Reasons sterilization is sought. A statement, in terms of the best interest of the person, of the reasons for which sterilization is sought;

[ 1983, c. 459, §7 (NEW) .]

5. Petitioner. The name and relationship of the petitioner to the person being considered for sterilization;

[ 1983, c. 459, §7 (NEW) .]

6. Alternatives. Less drastic alternative contraceptive methods which have been tried or the reason those methods are believed to be unworkable or inappropriate for the person being considered for sterilization;

[ 1983, c. 459, §7 (NEW) .]

7. Physiological capability to procreate. A medical statement assessing the physiological capability of the person to procreate;

[ 1983, c. 459, §7 (NEW) .]

8. Risk to life or health. A medical statement regarding the potential risk to the life or health of the person which could be caused by procreation or child rearing;

[ 1983, c. 459, §7 (NEW) .]

9. Person's attitudes or desires regarding sterilization. Any attitudes or desires expressed by the person regarding sterilization; and

[ 1983, c. 459, §7 (NEW) .]

10. Informed consent order. The date and contents of the order issued under section 7008 concerning the ability to give informed consent for sterilization of the person being considered for sterilization.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §7012. Notice of hearing upon the petition to determine the best interest of a person being considered for sterilization

Upon the receipt of a petition, the court shall assign a time, not later than 30 days thereafter, and a place for a hearing on the petition. The court may, at its discretion, hold the hearing on the petition at a place within the county other than the usual courtroom, if it would facilitate the presence of the person being considered for sterilization. The court shall cause the petition and notice of the hearing to be served on the person being considered for sterilization and his guardian or custodian at least 20 days prior to the hearing date. The court shall direct that personal service be made upon the person being considered for sterilization and his guardian or custodian. If the guardian or custodian of the person being considered for sterilization is not a resident of this State, notice may be served by registered mail. If the residence of the guardian or custodian of the person being considered for sterilization is unknown, an affidavit so stating shall be filed in lieu of service. [1983, c. 459, §7 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §7013. Hearing upon a petition to determine the best interest of a person being considered for sterilization

1. Ability to give or withhold informed consent. In all instances where the issue of whether sterilization is in the best interest of a person is to be considered, a prior determination, as required by section 7008, that the person cannot give or withhold informed consent shall be required.

[ 1983, c. 459, §7 (NEW) .]

2. Presence of person; counsel; findings. The person being considered for sterilization shall be physically present throughout the entire best interest hearing, unless that right is waived by the person, personally or through his attorney, and that waiver is approved by the court. The person being considered for sterilization shall be represented by counsel and provided the right and opportunity to be confronted with and to cross-examine all witnesses. The right to counsel may not be waived. If the person cannot afford counsel, the court shall appoint an attorney, not less than 20 days before the scheduled hearing, to represent the person at public expense. A reasonable fee shall be set for appointed counsel by the District Court. Counsel shall represent the person being considered for sterilization in assuring that information and evidence in opposition to sterilization without informed consent is fully represented. All stages of the hearing shall be recorded by a tape recorder or a court reporter, as the court may direct. In all cases, the court shall issue written findings to support its decision.

[ 1983, c. 459, §7 (NEW) .]

3. Disinterested experts; evidence. The court shall hear the petition to determine whether sterilization is in the best interest of the person being considered for sterilization. The court shall appoint not less than 3 disinterested experts with experience related to the condition of the person as alleged in the petition, including at least one physician and one licensed psychologist or psychiatrist, to examine the person and to testify at the hearing. The court shall hear and consider evidence on the following:

A. All issues raised by the petition executed under section 7011; and [1983, c. 459, §7 (NEW).]

B. The beneficial or detrimental psychological and physiological effects of sterilization on the person being considered for sterilization. [1983, c. 459, §7 (NEW).]

Any other relevant evidence concerning the mental and physical condition of the person being considered for sterilization may be introduced at the hearing.

[ 1983, c. 459, §7 (NEW) .]

4. Burden of proof. The burden of proof by clear and convincing evidence that sterilization is in the best interest of the person being considered for sterilization shall rest with the party seeking to establish that sterilization is the appropriate course of action.

[ 1983, c. 459, §7 (NEW) .]

5. Finding that sterilization is in person's best interest. The court shall find that sterilization is in the best interest of the person being considered for sterilization if it is shown by clear and convincing evidence that:

A. Methods of contraception less drastic than sterilization have proven to be unworkable or inappropriate for the person; and [1983, c. 459, §7 (NEW).]

B. Sterilization is necessary to preserve the physical or mental health of the person. [1983, c. 459, §7 (NEW).]

6. Court order. If the court finds that sterilization is in the best interest of the person being considered for sterilization, the court shall order that sterilization may be performed. The sterilization procedure used shall be the most reversible procedure available at the time when, in the judgment of the physician performing the sterilization, that procedure is not inconsistent with the health or safety of his patient. If the court finds that sterilization is not in the best interest of the person being considered for sterilization, the court shall order that sterilization may not be performed, unless the order is amended by a District Court to permit sterilization.

[ 1983, c. 459, §7 (NEW) .]

7. Appeal. Appeal of a final order of a District Court shall be by right in accordance with the Maine Rules of Civil Procedure, except that, upon a finding of inability to pay the required fees for an appeal, those fees shall be waived. Pendency of an appeal of an order under this section shall stay any order allowing sterilization.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §7014. Confidentiality; court costs

1. Confidentiality of proceedings and records. All court proceedings occurring under this chapter are confidential and closed to the public, unless the person seeking sterilization or being considered for sterilization, personally or through that person's attorney, requests that the proceedings be open to the public. Records of the court proceedings are not open to inspection by the public without the consent, personally or through that person's attorney, of the person seeking sterilization or for whom sterilization is being considered.

[ 1993, c. 360, Pt. I, §2 (AMD) .]

2. Costs and fees. The court, after considering the financial resources of the parties concerned and the source of a petition under this chapter, shall assess court costs and attorneys' fees.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 1993, c. 360, §I2 (AMD).



34-B §7015. Penalties

1. Violations. Anyone knowingly or willfully violating section 7009, subsection 1, is guilty of a Class D crime.

[ 1983, c. 459, §7 (NEW) .]

2. Falsification of petition; aiding or procuring unlawful sterilization. Anyone knowingly or willfully falsifying a petition under this chapter or otherwise aiding or procuring the performance of a sterilization without a court order in a situation covered by this chapter is guilty of a Class D crime.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §7016. Liability

1. Participation in sterilization. Nothing in this chapter requires any hospital or any person to participate in performing any sterilization procedure, nor may any hospital or any person be civilly or criminally liable for refusing to participate in performing any sterilization procedure.

[ 1983, c. 459, §7 (NEW) .]

2. Immunity. A physician, psychiatrist or psychologist acting nonnegligently and in good faith in his professional capacity under this chapter is immune from any civil liability that might otherwise result from his actions. In a proceeding regarding immunity from liability, there shall be a rebuttable presumption of good faith.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §7017. Sterilization procedures review committee (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §7 (NEW). 1985, c. 295, §50 (AMD). 1993, c. 360, §I3 (RP).






Chapter 9: INTERSTATE COMPACT ON MENTAL HEALTH

34-B §9001. Purpose--Article I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families and society as a whole. The party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient, but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in term of such welfare. [1983, c. 459, §7 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §9002. Definitions--Article II

As used in this compact, unless the context otherwise indicates, the following words have the following meanings. [1983, c. 459, §7 (NEW).]

1. Aftercare. "Aftercare" means care, treatment and services provided a patient, as defined, on convalescent status or conditional release.

[ 1983, c. 459, §7 (NEW) .]

2. Institution. "Institution" means any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

[ 1983, c. 459, §7 (NEW) .]

3. Mental deficiency. "Mental deficiency" means mental deficiency as defined by appropriate clinical authorities to such extent that a person is incapable of managing that person's affairs, but may not include mental illness.

[ 2009, c. 299, Pt. A, §7 (AMD) .]

4. Mental illness. "Mental illness" means mental disease to such extent that a person requires care and treatment for that person's own welfare or the welfare of others or of the community.

[ 2009, c. 299, Pt. A, §8 (AMD) .]

5. Patient. "Patient" means any person subject to or eligible, as determined by the laws of the sending state, for institutionalization or other care, treatment or supervision pursuant to this compact.

[ 1983, c. 459, §7 (NEW) .]

6. Receiving state. "Receiving state" means a party state to which a patient is transported pursuant to the compact or to which it is contemplated that a patient may be so sent.

[ 1983, c. 459, §7 (NEW) .]

7. Sending state. "Sending state" means a party state from which a patient is transported pursuant to the compact or from which it is contemplated that a patient may be so sent.

[ 1983, c. 459, §7 (NEW) .]

8. State. "State" means any state, territory or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 2009, c. 299, Pt. A, §§7, 8 (AMD).



34-B §9003. Care and treatment--Article III

1. Eligibility. Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement or citizenship qualifications.

[ 1983, c. 459, §7 (NEW) .]

2. Transfer. Subsection 1 to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this subsection shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

[ 1983, c. 459, §7 (NEW) .]

3. Duties of receiving and sending states. No state shall be obliged to receive any patient pursuant to subsection 2 unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

[ 1983, c. 459, §7 (NEW) .]

4. Priorities. In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

[ 1983, c. 459, §7 (NEW) .]

5. Review and further transfer. Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §9004. Aftercare--Article IV

1. Investigation. Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive aftercare or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that aftercare in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such aftercare in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

[ 1983, c. 459, §7 (NEW) .]

2. Aftercare in receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive aftercare or supervision in the receiving state.

[ 1983, c. 459, §7 (NEW) .]

3. Standards. In supervising, treating or caring for a patient on aftercare pursuant to the terms of this Article, a receiving state shall employ the same standards of visitation, examination, care and treatment that it employs for similar local patients.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §9005. Escape--Article V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, the dangerous or potentially dangerous patient must be detained in the state where found pending disposition in accordance with law. [RR 2009, c. 2, §96 (COR).]

SECTION HISTORY

1983, c. 459, §7 (NEW). RR 2009, c. 2, §96 (COR).



34-B §9006. Transportation of patient--Article VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference. [1983, c. 459, §7 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §9007. Costs; reciprocal agreements--Article VII

1. Patient at only one institution. No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

[ 1983, c. 459, §7 (NEW) .]

2. Costs. The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any 2 or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

[ 1983, c. 459, §7 (NEW) .]

3. Internal relationships not affected. No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs or responsibilities therefor.

[ 1983, c. 459, §7 (NEW) .]

4. Asserting rights for costs. Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible, pursuant to any provision of this compact.

[ 1983, c. 459, §7 (NEW) .]

5. Reciprocal agreements not invalidated. Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §9008. Guardians--Article VIII

1. Supplemental or substitute guardian. Nothing in this compact may be construed to abridge, diminish or in any way impair the rights, duties and responsibilities of any patient's guardian on the guardian's own behalf or in respect of any patient for whom the guardian may serve, except that, where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court that appointed the previous guardian shall, upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent is appropriate in the circumstances. In the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state has the sole discretion to relieve a guardian appointed by it or continue the guardian's power and responsibility, whichever the court considers advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

[ 2011, c. 420, Pt. A, §29 (AMD) .]

2. Guardian defined. The term "guardian" as used in subsection 1 shall include any guardian, trustee, legal committee, conservator or other person or agency however denominated who is charged by law with power to act for or have responsibility for the person or property of a patient.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW). 2011, c. 420, Pt. A, §29 (AMD).



34-B §9009. Incarceration in penal or correctional institution--Article IX

1. Application. No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

[ 1983, c. 459, §7 (NEW) .]

2. Policy not to jail. To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §9010. Compact administrators--Article X

1. Duties. Each party state shall appoint a "compact administrator" who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

[ 1983, c. 459, §7 (NEW) .]

2. Rules and regulations. The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §9011. Supplementary agreements--Article XI

The duly constituted administrative authorities of any 2 or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact. [1983, c. 459, §7 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §9012. Effective date of compact--Article XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein. [1983, c. 459, §7 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §9013. Withdrawal from compact--Article XIII

1. Procedure; effective date; effect. A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. The withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the compact.

[ 1983, c. 459, §7 (NEW) .]

2. Costs and supplementary agreements. Withdrawal from any agreement permitted by Article VII, subsection 2, as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

[ 1983, c. 459, §7 (NEW) .]

SECTION HISTORY

1983, c. 459, §7 (NEW).



34-B §9014. Constitutionality--Article XIV

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. [1983, c. 459, §7 (NEW).]

SECTION HISTORY

1983, c. 459, §7 (NEW).






Chapter 11: MEDICAL TREATMENT OF PSYCHOTIC DISORDERS

34-B §11001. Medical treatment of psychotic disorders

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Attending physician" means the physician who has primary responsibility for the treatment and care of the patient. [1993, c. 454, §1 (NEW).]

B. "Declarant" means a person suffering from a psychotic condition who has executed a declaration while in a state of remission in accordance with the requirements of subsection 2. [1993, c. 454, §1 (NEW).]

C. "Declaration" means a written document voluntarily executed by the declarant in accordance with the requirements of subsection 2 regardless of form. [1993, c. 454, §1 (NEW).]

D. "Health care facility" includes any program, institution, place, building or agency or portion thereof, private or public, whether organized for profit or not, used, operated or designed to provide medical diagnosis, treatment or rehabilitative or preventive care to any person. "Health care facility" includes, but is not limited to, facilities that are commonly referred to as hospitals, outpatient clinics, organized ambulatory health care facilities, emergency care facilities and centers, health maintenance organizations and other facilities providing similarly organized services regardless of nomenclature. [1993, c. 454, §1 (NEW).]

E. "Health care provider" means a person who is licensed, certified or otherwise authorized or permitted by law to administer health care in the ordinary course of business or practice of a profession. [1993, c. 454, §1 (NEW).]

F. "Incompetent person" means a person who suffers from a psychotic condition who is temporarily impaired by reason of having lapsed into that psychotic condition to the extent that while temporarily impaired, the person lacks sufficient understanding or capacity to make or communicate responsible decisions concerning the person's health care. [1993, c. 454, §1 (NEW).]

G. "Physician" means an individual licensed to practice medicine. [1993, c. 454, §1 (NEW).]

H. "Psychotic condition" means any disease, illness or condition commonly referred to by the medical profession according to ordinary standards of current medical practice as any disorder characterized by psychotic tendencies or manic-depressive behavior or schizophrenia or other similar condition that, without the administration of appropriate medical treatment, including the use of psychotropic drugs, would constitute a danger to the patient or to others and would result in a patient being gravely disabled. [1993, c. 454, §1 (NEW).]

[ 1993, c. 454, §1 (NEW) .]

2. Execution of declaration. Any person 18 years of age or older who suffers from a psychotic condition but is competent and in a state of remission at the time of execution may execute a declaration directing that medical treatment, including the administration of psychotropic drugs, be provided at a time when the person has lapsed and is not able to make decisions regarding medical treatment.

[ 1993, c. 454, §1 (NEW) .]

3. Declaration requirements. A declaration made pursuant to this chapter must:

A. Be in writing; [1993, c. 454, §1 (NEW).]

B. Be signed by the person making the declaration or by another person in the declarant's presence and at the declarant's expressed direction; [1993, c. 454, §1 (NEW).]

C. Be dated; [1993, c. 454, §1 (NEW).]

D. Be signed in the presence of 2 or more witnesses who are:

(1) At least 18 years of age;

(2) Not related to the declarant by blood, marriage or adoption;

(3) Not, at the time the declaration is executed, attending physicians, employees of the attending physicians or employees of a health care facility in which the declarant is a patient; and [1993, c. 454, §1 (NEW).]

E. Have all signatures notarized at the same time. [1993, c. 454, §1 (NEW).]

[ 1993, c. 454, §1 (NEW) .]

4. Declaration sample form. The following declaration sample form may be copied and used by filling in the blanks or may be changed to add more individualized instructions or an entirely different format may be used to provide health care instructions.

DECLARATION

I. Statement of Declarant

Declaration made this .......... day of .......... (month, year). I, ................................, being of sound mind, willfully and voluntarily make known my desire that medical treatment as outlined below, including the administration of psychotropic drugs if necessary, be provided to me under the circumstances set forth below, and do hereby declare:

If at any time I should lapse into a psychotic condition as determined by 2 physicians who have personally examined me, one of whom is my attending physician and the physicians have determined that I am unable to make decisions concerning my medical treatment, and that without medical treatment my condition will result in my being gravely disabled and in my posing a serious danger to myself or to others and when medical treatment would serve to remedy the condition and prevent potential or further harm to myself or to others, I direct that the following personal medical treatment plan, including the elements checked below, be provided to me and be carried out:

(....) Psychotropic drugs (specify) ...................................................................................

(....) Hospitalization if necessary

(....) Counseling

(....) Therapy involving my family members or friends

(....) (Other treatment) ...............................................................................................

In the absence of my ability to give directions regarding the provision of medical treatment, it is my intention that this declaration be honored by my family and physician(s) as my legal informed consent to receive medical treatment.

My instructions must prevail even if they create a conflict with the desires of my relatives. This declaration controls in all circumstances.

I understand the full import of this declaration and declare that I am emotionally and mentally competent at this time to make this declaration.

Signed ..................................................................

Address ...............................................................

II. Statement of Witnesses

I am at least 18 years of age and am not related to the declarant by blood, marriage or adoption or the attending physician, an employee of the attending physician or an employee of the health care facility in which the declarant is a patient.

The declarant is personally known to me and I believe the declarant to be of sound mind at this time of execution.

Witness .....................................................................

Address ....................................................................

Witness .....................................................................

Address.....................................................................

III. Notarization

Subscribed, sworn to and acknowledged before me by ................................................, the declarant, and subscribed and sworn to before me by ................................................................. and ...................................................., witnesses, this ............ day of ............, 19....

(SEAL)

Signed .............................................................................

............................................................................

(official capacity of officer)

[ 1993, c. 454, §1 (NEW) .]

5. Presumed validity of declaration. If a patient is incompetent at the time of the decision to give medical treatment, a declaration executed in accordance with subsection 2 is presumed valid.

For the purpose of this chapter, a physician or health care facility may presume, in the absence of actual notice to the contrary, that a person who executed a declaration was of sound mind when the declaration was executed.

Execution of a declaration may not be considered an indication of a declarant's mental incompetence.

[ 1993, c. 454, §1 (NEW) .]

6. Patient's wishes supersede declaration. The wishes of a declarant, at all times when the declarant is in a state of remission and is competent, supersede the declaration.

[ 1993, c. 454, §1 (NEW) .]

7. Declaration becomes part of medical records. The declarant must provide for delivery of the notarized declaration to the attending physician. If the declarant is comatose, incompetent or otherwise mentally or physically incapable after executing the declaration, any other person may deliver the notarized declaration to the physician. An attending physician who is notified under this subsection shall promptly make the declaration a part of the declarant's medical records.

[ 1993, c. 454, §1 (NEW) .]

8. Duty to deliver. A person who has a declaration of another in that person's possession and who becomes aware that the declarant is in circumstances under which the terms of the declaration may become applicable shall deliver the declaration to the declarant's attending physician or to the health care facility in which the declarant is a patient.

[ 1993, c. 454, §1 (NEW) .]

9. Written certification. An attending physician who has been notified of the existence of a declaration executed under this chapter shall make all reasonable efforts to obtain the notarized declaration and shall ascertain without delay whether the declarant's current condition corresponds to the condition under which the declaration would take effect.

If a patient's condition corresponds to the condition described in the patient's declaration, a written certification of the declarant's condition must be made a part of the declarant's medical record and must be substantially in the following form:

CERTIFICATION OF CONDITION SPECIFIED IN PATIENT'S DECLARATION

I certify that, in my professional opinion, (name of patient) ................................ is not able to participate in decisions concerning medical treatment to be administered and has the following condition:

(diagnosis) ..........................................................................................................

According to the declaration, (name of patient) ................................ wishes to receive medical treatment according to a personal medical treatment plan as specified in the patient's declaration under these circumstances.

Signed .............................................................................

Attending Physician

Signed ............................................................................

Second Attending Physician

[ 1993, c. 454, §1 (NEW) .]

10. Identification of declarant. All inpatient health care facilities shall develop a system to visibly identify a patient's chart that contains a declaration as set forth in this chapter.

[ 1993, c. 454, §1 (NEW) .]

11. Transfer to another physician. An attending physician and any other physician under the attending physician's direction or control who possesses the patient's declaration or knows that the declaration is part of the patient's record in the health care facility in which the declarant is receiving care shall follow as closely as possible the terms of the declaration.

An attending physician who, because of personal beliefs or conscience, refuses or is unable to certify a patient or who is unable to comply with the terms of the patient's declaration shall make the necessary arrangements to transfer the patient and the appropriate medical records without delay to another physician. A physician who transfers the patient without unreasonable delay or who makes a good faith attempt to do so is not subject to criminal prosecution or civil liability and may not be found to have committed an act of unprofessional conduct for refusal to comply with the terms of the declaration. Transfer under these circumstances does not constitute abandonment.

Failure of an attending physician to transfer in accordance with this section constitutes professional misconduct.

[ 1993, c. 454, §1 (NEW) .]

12. Revocation. At any time the declarant is in a state of remission and is competent, the declaration may be revoked by:

A. Canceling, defacing, obliterating, burning, tearing or otherwise destroying by the declarant or by some person in the declarant's presence and at the declarant's direction; [1993, c. 454, §1 (NEW).]

B. A written revocation signed and dated by the declarant expressing the declarant's intent to revoke. The attending physician shall record in the patient's medical record the time and date when the physician received notification of the written revocation; [1993, c. 454, §1 (NEW).]

C. A declarant's unambiguous verbal expression in the presence of 2 adult witnesses of an intent to revoke the declaration. The revocation becomes effective upon communication to the attending physician by the declarant or by both witnesses. The attending physician shall record in the patient's medical record the time, date and place of the revocation and the time, date and place, if different, at which the attending physician received notification of the revocation; or [1993, c. 454, §1 (NEW).]

D. A declarant's unambiguous verbal expression of an intent to revoke the declaration to an attending physician. [1993, c. 454, §1 (NEW).]

[ 1993, c. 454, §1 (NEW) .]

13. Health care or health insurance. A person or entity may not require any person to execute a declaration as a condition for being insured for or for receiving insurance benefits or health care services.

[ 1993, c. 454, §1 (NEW) .]

14. Criminal penalties. A person who threatens, directly or indirectly, coerces or intimidates any person to execute a declaration commits a Class C crime.

A person who willfully conceals, cancels, defaces, obliterates or damages another's declaration without the declarant's consent or who falsifies or forges a declarant's revocation of declaration with the intent to create the false impression that the declarant has directed that no medical treatment be given commits a Class E crime.

A physician who willfully fails to record a statement of revocation according to the requirements of subsection 12 commits a Class C crime.

[ 1993, c. 454, §1 (NEW) .]

15. Health personnel protections. In the absence of actual notice of the revocation of a declaration, a health care provider, health care facility, physician or other person acting under the direction of an attending physician is not subject to criminal prosecution or civil liability and may not be deemed to have engaged in unprofessional conduct as a result of the provision of medical treatment to a declarant in accordance with this chapter unless the absence of actual notice resulted from the negligence of the health care provider, physician or other person.

[ 1993, c. 454, §1 (NEW) .]

16. Petition for guardianship. A person may petition the court for appointment of a guardian for a declarant if that person has good reason to believe that the provision of medical treatment in a particular case:

A. Is contrary to the most recent expressed wishes of a declarant who was in remission and was competent at the time of expressing the wishes; [1993, c. 454, §1 (NEW).]

B. Is being proposed pursuant to a declaration that has been falsified, forged or coerced; or [1993, c. 454, §1 (NEW).]

C. Is being considered without the benefit of a revocation that has been unlawfully concealed, destroyed, altered or cancelled. [1993, c. 454, §1 (NEW).]

[ 1993, c. 454, §1 (NEW) .]

17. Procedure in absence of declaration. In the absence of a declaration, ordinary standards of current medical practice must be followed. Nothing in this chapter may be construed to require a declaration in order for medical treatment to be given. If there is no declaration, a verbal statement made by the patient to either a physician or to the patient's friend or relative may be considered by the physician in deciding whether the patient would want the physician to provide medical treatment. Unambiguous verbal statements by the patient or reliable reports of these statements must be documented in the patient's medical record.

The provision of medical treatment pursuant to this subsection is not grounds for any civil or criminal action and does not constitute professional misconduct.

[ 1993, c. 454, §1 (NEW) .]

18. Preservation of existing rights. Nothing in this chapter impairs or supersedes any legal right or legal responsibility that a person may have to provide medical treatment in a lawful manner. In this respect, the provisions of this chapter are cumulative.

[ 1993, c. 454, §1 (NEW) .]

19. No presumption. This chapter does not create a presumption concerning the intention of a person who has revoked or has not executed a declaration to receive medical treatment.

[ 1993, c. 454, §1 (NEW) .]

20. Declaration executed before effective date. The declaration of any patient executed prior to the effective date of this chapter must be given effect as provided in this chapter.

[ 1993, c. 454, §1 (NEW) .]

21. Recognition of document executed in another state. A document executed in another state is valid for purposes of this chapter if the document and the execution of the document substantially comply with the requirements of this chapter.

[ 1993, c. 454, §1 (NEW) .]

22. Effect of multiple documents. Medical treatment instructions contained in a declaration executed in accordance with this chapter supersede:

A. A contrary or conflicting instruction given by a proxy or an attorney for health care decisions unless the proxy appointment or the power of attorney expressly provides otherwise; and [1993, c. 454, §1 (NEW).]

B. Instructions in a prior declaration. [1993, c. 454, §1 (NEW).]

[ 1993, c. 454, §1 (NEW) .]

SECTION HISTORY

1993, c. 454, §1 (NEW).






Chapter 13: APPOINTMENT OF RECEIVERS

34-B §13001. Policy

It is the purpose of this chapter to develop a mechanism by which the concept of receivership can be utilized for the protection of individuals served or funded by the department. It is the intent of the Legislature that receivership be a remedy of last resort when all other methods of remedy have failed or when the implementation of other remedies would be futile. [1997, c. 610, §3 (NEW).]

SECTION HISTORY

1997, c. 610, §3 (NEW).



34-B §13002. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 610, §3 (NEW).]

1. Client. "Client" means a person who receives services from a provider.

[ 1997, c. 610, §3 (NEW) .]

2. Emergency. "Emergency" means a situation, physical condition, financial condition or one or more practices, methods or operations that present imminent danger of death or serious physical or mental harm to individuals served or funded by the department, including, but not limited to, imminent or actual abandonment of a facility or service.

[ 1997, c. 610, §3 (NEW) .]

3. Facility. "Facility" means any residential facility funded in whole or in part by the department but does not include hospitals licensed pursuant to Title 22, chapter 405.

[ 1997, c. 610, §3 (NEW) .]

4. Habitual violation. "Habitual violation" means a violation of state or federal law that, due to its repetition, presents a reasonable likelihood of serious physical or mental harm to residents.

[ 1997, c. 610, §3 (NEW) .]

5. Licensee. "Licensee" means any person or any other legal entity, other than a receiver appointed under section 13003, who is licensed or required to be licensed to operate a facility or to provide services.

[ 1997, c. 610, §3 (NEW) .]

6. Owner. "Owner" means the holder of the title to the real estate in which the facility is maintained.

[ 1997, c. 610, §3 (NEW) .]

7. Provider. "Provider" means a business entity or subdivision of a business entity, whether public or private, proprietary or nonprofit, engaged in providing services licensed or funded, in whole or in part, by the department but does not include a hospital licensed pursuant to Title 22, chapter 405.

[ 1997, c. 610, §3 (NEW) .]

8. Resident. "Resident" means any person who lives in and receives services or care in a facility.

[ 1997, c. 610, §3 (NEW) .]

9. Substantial violation. "Substantial violation" means a violation of state or federal law that presents a reasonable likelihood of serious physical or mental harm to residents.

[ 1997, c. 610, §3 (NEW) .]

10. Transfer trauma. "Transfer trauma" means the combination of medical and psychological reactions to abrupt physical transfer that may increase the risk of grave illness or death.

[ 1997, c. 610, §3 (NEW) .]

SECTION HISTORY

1997, c. 610, §3 (NEW).



34-B §13003. Appointment of receiver

1. Grounds for appointment. The following circumstances are grounds for the appointment of a receiver to operate a facility or a provider.

A. A facility or provider intends to close but has not arranged at least 30 days prior to closure for the orderly transfer of its residents or clients. [1997, c. 610, §3 (NEW).]

B. An emergency exists in a facility or provider that threatens the health, security or welfare of residents or clients. [1997, c. 610, §3 (NEW).]

C. A facility or provider is in substantial or habitual violation of the standards of health, safety or resident care established under state rules or federal regulations to the detriment of the welfare of the residents or clients. [1997, c. 610, §3 (NEW).]

This remedy is in addition to, and not in lieu of, any power of the department, including, but not limited to, the power to revoke, suspend or refuse to renew any license or the power of the department to bring an action pursuant to Title 22, chapter 1666-A.

[ 1997, c. 610, §3 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Who may bring action. The commissioner or acting commissioner may bring an action in Superior Court requesting the appointment of a receiver.

[ 1997, c. 610, §3 (NEW) .]

3. Procedure for hearing. The procedure for a hearing is as follows.

A. The court shall hold a hearing not later than 10 days after the action is filed, unless all parties agree to a later date. Notice of the hearing must be served on both the owner and the licensee not less than 5 days before the hearing. If either the owner or the licensee cannot be served, the court shall specify the alternative notice to be provided. The department shall post notice, in a form approved by the court, in a conspicuous place in the facility or provider for not less than 3 days before the hearing. After the hearing, the court may appoint a receiver if it finds that any one of the grounds for appointment set forth is satisfied. [1997, c. 610, §3 (NEW).]

B. A temporary receiver may be appointed with or without notice to the owner or licensee if it appears by verified complaint or affidavit that an emergency exists in the facility or provider that must be remedied immediately to ensure the health, safety and welfare of the clients or residents. The appointment of a temporary receiver without notice to the owner or licensee may be made only if the court is satisfied that the petitioner has made a diligent attempt to provide reasonable notice under the circumstances. Upon appointment of a temporary receiver, the department shall proceed to make service as provided in paragraph A, and a hearing must be held within 10 days, unless all parties agree to a later date. If the department does not proceed with the petition, the court shall dissolve the receivership. On 2 days' notice to the temporary receiver, all parties and the department, or on such shorter notice as the court may prescribe, the owner or licensee may appear and move the dissolution or modification of an order appointing a temporary receiver that has been entered without notice, and in that event the motion may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. [2011, c. 559, Pt. A, §35 (AMD).]

[ 2011, c. 559, Pt. A, §35 (AMD) .]

4. Who may be appointed receiver. The court may appoint any person, except a state employee, considered appropriate by the court to act as receiver.

[ 1997, c. 610, §3 (NEW) .]

5. Compensation of receiver. The court shall set a reasonable compensation for the receiver and may require the receiver to furnish a bond with any surety the court requires. Any expenditures are paid from the revenues of the facility or provider.

[ 1997, c. 610, §3 (NEW) .]

SECTION HISTORY

1997, c. 610, §3 (NEW). 2003, c. 689, §B6 (REV). 2011, c. 559, Pt. A, §35 (AMD).



34-B §13004. Powers and duties of the receiver

1. Powers and duties. A receiver appointed pursuant to this chapter has such powers as the court may direct to operate the facility or provider and to remedy the conditions that constituted grounds for the receivership, to protect the health, safety and welfare of the residents or clients and to preserve the assets and property of the residents or clients, the owner and the licensee. On notice and hearing, the court may issue a writ of possession in behalf of the receiver, for specified facility or provider property. The receiver shall make reasonable efforts to notify residents or clients and family that the facility or provider is placed in receivership. The owner and licensee are divested of possession and control of the facility or provider during the period of receivership under conditions as the court specifies. With the court's approval, the receiver has specific authority to:

A. Remedy violations of state rules and federal regulations governing the operation of the facility or provider; [1997, c. 610, §3 (NEW).]

B. Hire, direct, manage and discharge any employees, including the administrator of the facility or provider; [1997, c. 610, §3 (NEW).]

C. Receive and expend in a reasonable and prudent manner the revenues of the facility or provider due during the 30-day period preceding the date of appointment and becoming due after the appointment; [1997, c. 610, §3 (NEW).]

D. Continue the business of the facility or provider and the care of residents or clients; [1997, c. 610, §3 (NEW).]

E. Correct or eliminate any deficiency of the facility or provider that endangers the safety or health of the residents or clients, if the total cost of the correction does not exceed $3,000. The court may order expenditures for this purpose in excess of $3,000 on application from the receiver; and [1997, c. 610, §3 (NEW).]

F. Exercise additional powers and perform additional duties, including regular accountings, the court considers appropriate. [1997, c. 610, §3 (NEW).]

[ 1997, c. 610, §3 (NEW) .]

2. Revenues of facility or provider. Revenues of the facility or provider must be handled as follows.

A. The receiver shall apply the revenues of the facility or provider to current operating expenses and, subject to the following provisions, to debts incurred by the licensee prior to the appointment of the receiver. The receiver shall ask the court for direction in the treatment of debts incurred prior to appointment when those debts appear extraordinary, of questionable validity, unrelated to the normal and expected maintenance and operation of the facility or provider or when payment of the debts will interfere with the purposes of the receivership. Priority must be given by the receiver to expenditures for current direct resident or client care. Revenues held by or owing to the receiver in connection with the operation of the facility or provider are exempt from attachment and trustee process, including process served prior to the institution of receivership proceedings. [1997, c. 610, §3 (NEW).]

B. The receiver may correct or eliminate any deficiency of the facility or provider that endangers the safety or health of the residents or clients, if the total cost of the correction does not exceed $3,000. On application by the receiver, the court may order expenditures for this purpose in excess of $3,000. The licensee or owner may apply to the court to determine the reasonableness of any expenditure over $3,000 by the receiver. [1997, c. 610, §3 (NEW).]

C. In the event that the receiver does not have sufficient funds to cover expenses needed to prevent or remove jeopardy to the residents or clients, the receiver may petition the court for permission to borrow for these purposes. Notice of the receiver's petition to the court for permission to borrow must be given to the owner, the licensee and the department. The court may, after hearing, authorize the receiver to borrow money upon specified terms of repayment and to pledge security, if necessary, if the court determines that the facility or provider should not be closed and that the loan is reasonably necessary to prevent or remove jeopardy or if it determines that the facility or provider should be closed and that the expenditure is necessary to prevent or remove jeopardy to residents or clients for the limited period of time that they are awaiting transfer. The purpose of this provision is to protect residents or clients and to prevent the closure of facilities or providers that, under proper management, are likely to be viable operations. This section may not be construed as a method of financing major repair or capital improvements to facilities that have been allowed to deteriorate because the owner or licensee has been unable or unwilling to secure financing by conventional means. [1997, c. 610, §3 (NEW).]

[ 1997, c. 610, §3 (NEW) .]

3. Avoidance of preexisting leases, mortgages and contracts. A receiver may not be required to honor a lease, mortgage, secured transaction or other contract entered into by the owner or licensee of the facility or provider if the court finds that:

A. The person seeking payment under the agreement has an ownership interest in the facility or provider or was related to the licensee, the facility or the provider by a significant degree of common ownership or control at the time the agreement was made; or [1997, c. 610, §3 (NEW).]

B. The rental, price or rate of interest required to be paid under the agreement is in excess of a reasonable rental, price or rate of interest. [1997, c. 610, §3 (NEW).]

If the receiver is in possession of real estate or goods subject to a lease, mortgage or security interest that the receiver is permitted to avoid and if the real estate or goods are necessary for the continued operation of the facility or provider, the receiver may apply to the court to set a reasonable rental, price or rate of interest to be paid by the receiver during the term of the receivership. The court shall hold a hearing on the application within 15 days, and the receiver shall send notice of the application to any owners and mortgagees of the property at least 10 days before the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to an action against the receiver for payment or for the possession of the subject goods or real estate by a person who received that notice.

Notwithstanding this subsection, there may not be a foreclosure or eviction during the receivership by any person if the foreclosure or eviction would, in view of the court, serve to defeat the purpose of the receivership.

[ 1997, c. 610, §3 (NEW) .]

4. Closing of facility or provider. The receiver may not close the facility or provider without leave of the court. In ruling on the issue of closure, the court shall consider:

A. The rights and best interests of the residents or clients; [1997, c. 610, §3 (NEW).]

B. The availability of suitable alternative placements; [1997, c. 610, §3 (NEW).]

C. The rights, interest and obligations of the owner and licensee; [1997, c. 610, §3 (NEW).]

D. The licensure status of the facility or provider; and [1997, c. 610, §3 (NEW).]

E. Any other factors that the court considers relevant. [1997, c. 610, §3 (NEW).]

When a facility or provider is closed, the receiver shall provide for the orderly transfer of residents or clients to mitigate transfer trauma.

[ 1997, c. 610, §3 (NEW) .]

SECTION HISTORY

1997, c. 610, §3 (NEW).



34-B §13005. Termination of receivership

The receivership terminates when the court certifies that the conditions that prompted the appointment are corrected or, in the case of a discontinuance of operation, when the residents or clients are safely relocated. The court shall review the necessity of the receivership at least semiannually. [1997, c. 610, §3 (NEW).]

A receivership may not be terminated in favor of the former or the new licensee, unless that person assumes all obligations incurred by the receiver and provides collateral or other assurances of payment considered sufficient by the court. [1997, c. 610, §3 (NEW).]

SECTION HISTORY

1997, c. 610, §3 (NEW).



34-B §13006. Liability of receiver

A person may not bring suit against a receiver appointed under section 13003 without first securing leave of the court. Except in cases of gross negligence or intentional wrongdoing, the receiver is liable in the receiver's official capacity only and any judgment rendered must be satisfied out of receivership assets. [1997, c. 610, §3 (NEW).]

SECTION HISTORY

1997, c. 610, §3 (NEW).



34-B §13007. Court order to have effect of license

An order appointing a receiver under section 13003 has the effect of a license for the duration of the receivership. The receiver is responsible to the court for the conduct of the facility or provider during the receivership, and a violation of regulations governing the conduct of the facility or provider, if not promptly corrected, must be reported by the department to the court. [1997, c. 610, §3 (NEW).]

SECTION HISTORY

1997, c. 610, §3 (NEW).



34-B §13008. Rule-making authority to implement receivership law

The department may adopt rules as necessary to implement this chapter. Rules adopted pursuant to this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 610, §3 (NEW).]

SECTION HISTORY

1997, c. 610, §3 (NEW).






Chapter 15: CHILDREN'S MENTAL HEALTH SERVICES

34-B §15001. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

1. Blended funding; pooled funding; flexible funding. "Blended funding" means funding from all sources from the budgets and funds of the departments that are combined to be used for the provision of care and services under this chapter. "Pooled funding" and "flexible funding" have the same meaning as "blended funding".

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

2. Care. "Care" means treatment, services and care for mental health needs, including but not limited to crisis intervention services, outpatient services, respite services, utilization management, acute care, chronic care, residential care, home-based care and hospitalization services.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

3. Child. "Child" means a person from birth to 20 years of age who needs care for one of the following reasons:

A. A disability, as defined by the Diagnostic and Statistical Manual of Mental Health Disorders published by the American Psychiatric Association; [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

B. A disorder of infancy or early childhood, as defined in Disorders of Infancy and Early Childhood published by the National Center for Clinical Infant Programs; [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

C. Being assessed as at risk of mental impairment, emotional or behavioral disorder or developmental delay due to established environmental or biological risks using screening instruments developed and adopted by the departments through rulemaking after consultation, review and approval from the Children's Mental Health Oversight Committee; or [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

D. A functional impairment as determined by screening instruments used to determine the appropriate type and level of services for children with functional impairments. The functional impairment must be assessed in 2 or more of the following areas:

(1) Developmentally appropriate self-care;

(2) An ability to build or maintain satisfactory relationships with peers and adults;

(3) Self-direction, including behavioral control;

(4) A capacity to live in a family or family equivalent; or

(5) An inability to learn that is not due to intellect, sensory or health factors. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

4. Committee. "Committee" means the Children's Mental Health Oversight Committee established in section 15004.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

5. Department. "Department" means the Department of Health and Human Services.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

6. Departments. "Departments" means the Department of Corrections, the Department of Education and the Department of Health and Human Services.

[ RR 2003, c. 2, §108 (COR) .]

7. Family. "Family" means the child's family and includes, as applicable to the child, the child's parents, legal guardian and guardian ad litem.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

8. Other departments. "Other departments" means the Department of Corrections and the Department of Education.

[ RR 2003, c. 2, §109 (COR) .]

9. Program. "Program" means the Children's Mental Health Program established in section 15002.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

10. Treatment. "Treatment" means the same as "care," as defined in subsection 2, for the purposes of this chapter.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 790, §A1 (NEW). 1997, c. 790, §A3 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §§108,109 (COR). 2003, c. 689, §B6 (REV).



34-B §15002. Children's Mental Health Program established

The Children's Mental Health Program is established to identify children with mental health needs and to improve the provision of mental health care to children and supportive services to their families. The program must track the provision of care and services, the progress of the departments in providing care and services, the development of new resources for care and services and the use of all types of funds used for the purposes of this chapter, including funds from the departments' own budgets or through blended, pooled or flexible funding. The program is child and family-centered, focusing on the strengths and needs of the child and the child's family and providing care to meet those needs. The program is intended to create a structure for coordination of children's mental health care provided by the departments. The program does not create any new entitlements to care or services and does not diminish any entitlements granted by state or federal law, rule or regulation. The program is under the supervision of the commissioner and a director of children's mental health services, who has lead responsibility for implementation, monitoring and oversight of the program. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

1. Individualized treatment planning process. The individualized treatment planning process is based on the needs of the child and includes the participation of the child's family with the child, the department and the other departments. The individualized treatment planning process considers short-term and long-term objectives and all aspects of the child's life. Decisions in the individualized treatment planning process first address the need for safety for the child and then address the child's mental health and emotional, social, educational and physical needs in the least restrictive, most normative environment.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

2. Principles of care delivery and management. Decisions about the delivery of care to a child are made and care is managed at the local level in accordance with the following principles.

A. Care is clinically appropriate and is provided in the least restrictive manner possible. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

B. Care is provided as close to a child's residence as possible. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

C. The program promotes prevention, early identification and intervention for children in need of care and at risk of developing emotional problems. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

D. Each child has access to the same choices for care, regardless of residence, through a case management system that coordinates multiple services in a therapeutic manner and adjusts to changing needs, including the provision of adult mental health services when appropriate. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

E. Planning for the delivery of care takes into account the advice of the community service networks established under section 3608. [2013, c. 132, §4 (AMD).]

[ 2013, c. 132, §4 (AMD) .]

3. Care delivery and management practices. Care delivery and management practices must adhere to the principles stated in subsection 2 and are subject to the requirements of this subsection.

A. Using the resources of the departments, the program must provide the child and family with a central location for obtaining information, applying and being assessed for care and supportive services, maintaining contact with case managers and department staff and, to the extent possible, obtaining care and supportive services. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

B. The delivery of care must be determined in accordance with subsections 1 and 2 using uniform intake and assessment protocols. Waiting lists may not be maintained if prohibited by law. The departments shall maintain records of all entries onto waiting lists with information about care that is needed and alternate or partial care that is provided. When the department releases waiting list information, that information may not identify the child or family by name or address. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

C. The system of providing care must be a functionally integrated, network-based system with the department as the single point of accountability. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

4. Grievance; appeal. The provisions of this subsection govern the right to grievance and appeal. The department shall provide notice to children and their families and guardians about the right to an informal grievance process and a formal appeal under this section for the review of care for the child, including clinical diagnosis and care, and departmental decisions.

A. The departments shall adopt rules providing for an informal grievance process that may be initiated at the request of a child or the child's family. The informal grievance process, which may utilize mediation, must include a written decision with findings of fact by an impartial hearing officer within one week of the filing of the grievance if mediation is not requested by the child or the child's family and, if mediation is requested, within 2 weeks of the filing of the grievance. Providers of care and advocates for the child may be heard at the request of the child or the child's family. The informal grievance process is provided in addition to any rights of appeal that may be available under law, rule or regulation. If the right to appeal is limited to a certain time period, that time period begins to run on the date of issuance of a decision under this paragraph. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

B. The child or the child's family may exercise any rights of appeal available by law, rule or regulation. The departments shall adopt rules providing for an appeal process that must include alternative dispute resolution and, notwithstanding any provision of state law or rule to the contrary, must provide that the commissioner or the commissioner's designee act as the decision maker in any hearing and issue a written decision with findings of fact. This paragraph does not supersede federal law. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

C. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

5. Public education program. The departments shall conduct a public education campaign about mental health, the need for mental health care and the availability of care through the program. The campaign must include written materials; media presentations; and a toll-free telephone number for information, referral and access to the program. Public information must include a resource guide that contains information about departmental responsibilities, community-based and residential-based resources for care and services and grievance and appeals procedures. If the department maintains waiting lists for any care or services, information must be provided about the use of the waiting lists and what options are available for care and services.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

6. Rights protections; cultural sensitivity. The program must protect the rights of children to receive care without regard to race, religion, ancestry or national origin, gender, physical or mental disability or sexual orientation.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

7. Rulemaking. The departments shall adopt rules to implement this chapter. Rules in effect for care under the authority of the departments, prior to the adoption of rules pursuant to this subsection, remain in effect until the effective date of the new rules. In addition to the rule-making procedures required under Title 5, chapter 375, prior to adoption of a proposed rule, the department shall provide notice of the content of the proposed rule to the committee and the joint standing committee of the Legislature having jurisdiction over health and human services matters. When a rule is adopted, the department shall provide copies of the adopted rule to the committee and the joint standing committee of the Legislature having jurisdiction over health and human service matters. Unless otherwise specifically designated, rules adopted pursuant to this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ RR 1997, c. 2, §57 (COR) .]

8. Spiritual treatment. Nothing in this chapter may replace or limit the right of any child to care in accordance with a recognized religious method of healing, if the care is requested by the child or by the child's family.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

SECTION HISTORY

RR 1997, c. 2, §57 (COR). 1997, c. 790, §A1 (NEW). 1997, c. 790, §A3 (AFF). 2007, c. 286, §11 (AMD). 2013, c. 132, §4 (AMD).



34-B §15003. Responsibilities of the departments

In addition to any responsibilities otherwise provided by law, the departments have the following responsibilities. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

1. Agreements between departments. The departments shall enter into agreements that designate the department as responsible for the implementation and operation of the program and specify the other departments' respective responsibilities. The agreements must provide mechanisms for planning, developing and designating lead responsibility for each child's care and for coordinating care and supportive services.

The agreements must include memoranda of agreement that provide for clinical consultation and supervision, delivery of care, staff training and development, program development and finances. Revisions to the memoranda of agreement may be made after consultation with and subject to the approval of the committee.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

2. Coordination. The department is responsible for coordinating with the other departments to:

A. Establish policies and adopt rules necessary to implement the program, including, but not limited to, policies and rules that provide access to clinically appropriate care; establish eligibility standards; provide for uniform intake and assessment protocols; adopt screening tools for functional impairment pursuant to section 15001, subsection 3, paragraph D; and provide for access to information among departments. Rules regarding functional impairments must be developed and adopted by the departments through rulemaking after consultation, review and comment by the committee pursuant to section 15504, subsection 2, paragraph A, subparagraph 3; [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

B. Develop necessary community-based residential and nonresidential resources for care and supportive services; [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

C. Provide clinically appropriate care in accordance with the memoranda of agreement executed pursuant to subsection 1, including providing all care provided under the authority of the Department of Health and Human Services through residential and nonresidential resources within the State by July 1, 2004; and [RR 2003, c. 2, §110 (COR).]

D. Monitor available care and supportive services, the extent of any unused capacity and unmet need, the need for increased capacity and the efforts and progress of the departments in addressing unmet needs. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

[ RR 2003, c. 2, §110 (COR) .]

3. Medicaid rules. The department, after consultation with the Department of Corrections and the Department of Education, shall adopt rules for the provision of mental health care to children under the Medicaid program. The rules must address eligibility and reimbursement for different types of care in different settings, including management of psychiatric hospitalization. Rules in effect prior to the adoption of rules adopted pursuant to this subsection remain in effect until the effective date of the new rules.

Rules for managed care initially adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A and when first adopted must be adopted following the procedure for such rules.

[ RR 2003, c. 2, §111 (COR) .]

4. Statutory responsibilities; services, benefits or entitlements. Nothing in this chapter may be construed to constrain or to impair any departments of this State in carrying out statutorily mandated responsibilities to children and their families or to diminish or to alter any services, benefits or entitlements received by virtue of statutory responsibilities.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

5. Fiscal management. Funds appropriated or allocated for the purposes of this chapter must be used to provide care, to administer the program, to meet departmental responsibilities and to develop resources for children's care in this State as determined necessary through the individualized treatment planning process pursuant to section 15502, subsection 1.

A. When care is provided for a child that costs less than the amount that had been budgeted for that care from funds within the budgets of the Department of Human Services, Medicaid accounts and the Department of Behavioral and Developmental Services, the savings in funds must be reinvested to provide care to children or to develop resources for care in the State. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF); 2001, c. 354, §3 (AMD).]

B. The departments shall adopt fiscal information systems that record appropriations, allocations, expenditures and transfers of funds for children's care for all funding sources in a manner that separates funding for children from funding for adults. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

C. The departments shall shift children's program block grant funding toward the development of a community-based mental health system that includes developing additional community-based services and providing care and services for children who are not eligible for services under the Medicaid program. The departments shall maximize the use of federal funding, the Medicaid program and health coverage for children under the federal Balanced Budget Act of 1997, Public Law 105-133, 111 Stat. 251. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

D. The departments shall work with the Department of Administrative and Financial Services to remove barriers to allow appropriate funds, irrespective of origin or designation, to be combined to provide and to develop the care and support services needed for the program, to use General Fund money to meet needs that are not met by other funds and to leverage state funds to maximize the use of federal funding for each child, including the use of funds under the Adoption Assistance and Child Welfare Act of 1980, Title IV-E of the Social Security Act, 42 United States Code, Sections 670 to 679a (Supplement 1997) and other federal funds for care delivered to children living at home and in all types of residential placements. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF); 2001, c. 354, §3 (AMD) .]

6. Management information systems. The departments shall work toward integration of management information systems to administer the program and to perform the functions provided in this subsection.

A. The management information systems must track all types of nonresidential and residential care provided for children and supportive services provided for their families; the extent of met and unmet need for care; the extent of any waiting lists used in the program; behavioral, functional and clinical information; the development of resources; and the costs of the program. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

B. Information on the care of children served through the program must be kept by treatment need, region, care provided, a child's progress and department involvement. Information on children who transfer from care out of the State to care in the State must be kept as part of the total system and must be kept separately. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

C. The departments shall work toward data collection systems that use compatible data collection tools and procedures and toward care monitoring and evaluation systems. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

7. Evaluation process. The departments shall develop an evaluation process for the program that includes:

A. Internal quality assurance mechanisms, clinical progress and performance indicators and information on costs; [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

B. System capacity and unmet need for care and department progress in responding to excess capacity and unmet need for care; and [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

C. Auditing as required by subsection 8. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

Copies of all evaluation reports must be provided to the joint standing committee of the Legislature having jurisdiction over health and human services matters and the committee upon completion.

The department shall seek funding from grants and other outside sources for external evaluations on program effectiveness and cost effectiveness.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

8. Audits; financial reports. The departments shall provide access to their books, records, reports, information and financial papers for federal and state audits for fiscal and programmatic purposes and shall cooperate with all requests for the purposes of auditing. Auditing must be done annually and may be retrospective as determined by the auditor. Reports resulting from audits are public information.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

9. Reports. The department shall report by August 1st each year to the joint standing committee of the Legislature having jurisdiction over health and human services matters and the committee on the following matters:

A. The operation of the program, including fiscal status of the accounts and funds from all sources, including blended, pooled and flexible funding, related to children's mental health care in the departments; numbers of children and families served and their residences by county; numbers of children transferred to care in this State and the types of care to which they were transferred; any waiting lists; delays in delivering services; the progress of the departments in developing new resources; appeals procedures requested, held and decided; the results of decided appeals and audits; and evaluations done on the program; [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

B. The experiences of the departments in coordinating program administration and care delivery, including, but not limited to, progress on management information systems; uniform application forms, procedures and assessment tools; case coordination and case management; the use of pooled and blended funding; and initiatives in acquiring and using federal and state funds; and [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

C. Barriers to improved delivery of care to children and their families and the progress of the departments in overcoming those barriers. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

[ 2003, c. 367, §1 (AMD) .]

10. Reporting on children's crisis services. Beginning October 31, 2001, the department shall report by the last day of each month on the status of children's crisis services provided or requested under this chapter. The report must cover the number of children in crisis situations for the preceding month and the time it took to resolve the crisis situations and secure appropriate hospital or residential placements or crisis beds or in-home crisis supports for the children. The report must include all children in crisis situations, regardless of the source of payment for hospitalization, residential placement, crisis beds or in-home crisis supports. The report must protect the confidentiality of all persons involved in the situation as required by state or federal law, rule or regulation.

A. In preparing the report, the department shall make a reasonable effort to obtain information from general hospitals, psychiatric hospitals and children's residential programs. The department shall develop a standardized format for the reporting of data on a monthly basis and shall distribute the form to crisis service providers and children's residential programs electronically on the first working day of each month. [2001, c. 439, Pt. KKK, §1 (NEW).]

B. Crisis service providers and children's residential programs funded by the department shall report the information requested on the electronic forms under paragraph A to the department by the 15th of each month. [2001, c. 439, Pt. KKK, §1 (NEW).]

C. If the department determines that there is a substantial need for residential placement, increased hospital resources or community-based crisis services or that action may be required by the Legislature, the department shall highlight those issues in the report. [2001, c. 439, Pt. KKK, §1 (NEW).]

D. The department shall provide the report, which is public information, to the Children's Mental Health Oversight Committee established in section 15004 and the joint standing committee of the Legislature having jurisdiction over health and human services matters. [2001, c. 439, Pt. KKK, §1 (NEW).]

E. The provisions of this section must be accomplished within the department's existing resources. [2001, c. 439, Pt. KKK, §1 (NEW).]

[ 2001, c. 439, Pt. KKK, §1 (NEW) .]

SECTION HISTORY

1997, c. 790, §A1 (NEW). 1997, c. 790, §A3 (AFF). 2001, c. 354, §3 (AMD). 2001, c. 439, §KKK1 (AMD). RR 2003, c. 2, §§110,111 (COR). 2003, c. 367, §1 (AMD). 2003, c. 689, §B6 (REV).



34-B §15004. Children's Mental Health Oversight Committee

There is established the Children's Mental Health Oversight Committee to advise the departments and to oversee implementation of the program. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

1. Membership. The committee consists of the following 16 members:

A. Three representatives of the joint standing committee of the Legislature having jurisdiction over health and human services matters who must serve on the committee at the time of their appointments and who may continue to serve while they are Legislators until they are replaced by a new appointment. One member is appointed by the President of the Senate. Two members are appointed by the Speaker of the House, representing each major political party; [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

B. One representative of the joint standing committee of the Legislature having jurisdiction over criminal justice matters, appointed by the Speaker of the House; [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

C. One representative of the joint standing committee of the Legislature having jurisdiction over education and cultural affairs, appointed by the President of the Senate; [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

D. One representative of the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs, appointed jointly by the President of the Senate and the Speaker of the House; [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

E. The Commissioner of Corrections, the Commissioner of Education and the Commissioner of Health and Human Services, or designees of the commissioners who have authority to participate in full and to make decisions as required of committee members; [2005, c. 397, Pt. C, §20 (AMD).]

F. Three representatives of families whose children receive services for mental health, 2 of whom are appointed by the President of the Senate and one of whom is appointed by the Speaker of the House. One of the appointments of the President of the Senate to the initial committee must be for 2 years. All other appointments are for 3 years; [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

G. Three representatives of providers of children's mental health services who have clinical experience in children's mental health services, one of whom is appointed by the President of the Senate and 2 of whom are appointed by the Speaker of the House. One of the appointments of the Speaker of the House to the initial committee must be for 2 years. All other appointments are for 3 years; and [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

H. One representative of a statewide organization that advocates for children, appointed jointly by the President of the Senate and the Speaker of the House for a 3-year term. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

[ 2005, c. 397, Pt. C, §20 (AMD) .]

2. Duties. The committee shall undertake the following responsibilities:

A. Oversight, monitoring and review responsibilities, including the responsibilities to:

(1) Receive reports and provide advice regarding children's mental health Medicaid waiver applications, in particular the managed care Medicaid waiver that must be submitted by January 1, 1999, unless an extension is agreed to by the committee, and progress in implementing managed care initiatives and memoranda of agreement executed by the departments;

(2) Maintain contact with and receive reports from the quality improvement councils, the clinical best practices advisory group established under subsection 4 and other entities reporting to the committee;

(3) Review and comment on rules as provided under this chapter;

(4) Receive reports from the departments on the program, including its strengths and weaknesses and its administration, and on the process of transition of young adults to adult mental health care;

(5) Receive reports from the departments pursuant to section 15003, subsection 9; and

(6) Gather facts regarding care and support services provided under this chapter and report its recommendations to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over health and human services matters by October 1st each year and as frequently as the committee determines to be appropriate; and [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

B. Meeting every 2 months or more often, as the committee determines necessary. The committee shall elect a secretary from among its members who shall work with staff to keep and to distribute minutes to members and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs, the joint standing committee of the Legislature having jurisdiction over corrections matters, the joint standing committee of the Legislature having jurisdiction over education and cultural affairs and the joint standing committee of the Legislature having jurisdiction over health and human services matters. [1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF).]

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

3. Cochairs. The President of the Senate and the Speaker of the House shall jointly select cochairs to plan for and to preside over meetings.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

4. Clinical best practices advisory group. The committee shall appoint a clinical best practices advisory group to provide advice to the committee on children's mental health best practices. The advisory group must include not less than 3 children's mental health professionals, at least one of whom must represent private sector providers of care and at least one of whom must represent public providers of care.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

5. Reimbursement. Members of the committee who are Legislators may be reimbursed for expenses and are entitled to legislative per diem for attendance at committee meetings. All other members serve voluntarily and without reimbursement.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

6. Staff. The department shall provide staffing assistance to the committee. The committee may request staffing assistance from the Legislative Council. Staffing assistance provided by the Legislative Council must be secondary to the staffing responsibilities of the departments.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

7. Public meetings and information. The committee is subject to the freedom of access laws under Title 1, chapter 13, subchapter I.

[ 1997, c. 790, Pt. A, §1 (NEW); 1997, c. 790, Pt. A, §3 (AFF) .]

SECTION HISTORY

1997, c. 790, §A1 (NEW). 1997, c. 790, §A3 (AFF). 2005, c. 397, §C20 (AMD).






Chapter 17: DEVELOPMENTAL DISABILITIES

34-B §17001. Maine Developmental Disabilities Council

1. Establishment. The Maine Developmental Disabilities Council, referred to in this section as "the council," is established as authorized by Title 5, section 12004-I, subsection 66 and in accordance with the Developmental Disabilities Assistance and Bill of Rights Act of 2000, Public Law 106-402.

[ 2003, c. 417, §3 (NEW); 2003, c. 417, §4 (AFF) .]

2. Status. The council is a public instrumentality of the State, and the exercise of the power conferred by this section is the performance of essential governmental functions. The council may not be considered a state agency for any purposes, including, but not limited to, budgeting, accounts and control, auditing and purchasing.

[ 2003, c. 417, §3 (NEW); 2003, c. 417, §4 (AFF) .]

3. Appointments. The Governor shall appoint appropriate representatives to the council, as required under the Developmental Disabilities Assistance and Bill of Rights Act of 2000, upon consideration of recommendations made by current members of the council.

[ 2003, c. 417, §3 (NEW); 2003, c. 417, §4 (AFF) .]

4. Duties. The council shall perform its duties in compliance with the requirements of the Developmental Disabilities Assistance and Bill of Rights Act of 2000.

[ 2003, c. 417, §3 (NEW); 2003, c. 417, §4 (AFF) .]

5. Designated state agency. Notwithstanding subsection 2, the Department of Administrative and Financial Services is the designated state agency for the purposes of the federal Developmental Disabilities Assistance and Bill of Rights Act of 2000, Public Law 106-402. As the designated state agency, the department shall meet all requirements specified in 42 United States Code, Section 15025 but may assume no liabilities other than those set forth in 42 United States Code, Section 15025 in connection with the receipt of federal funds for the purpose of disbursement to the council.

[ 2005, c. 519, Pt. BB, §1 (AMD) .]

6. Council personnel and members. As of the effective date of this section:

A. All employees assigned to the council who state that they wish to continue as employees of the council must be transferred from state employment to employment of the council in its capacity as an independent advisory agency; [2003, c. 417, §3 (NEW); 2003, c. 417, §4 (AFF).]

B. Accrued fringe benefits from state employment of transferred personnel, including, but not limited to, vacation and sick leave, health and life insurance and retirement credits, remain available to the transferred personnel; [2003, c. 417, §3 (NEW); 2003, c. 417, §4 (AFF).]

C. Members and employees of the council are not considered state employees for the purpose of the state civil service provisions of Title 5, Part 2 and chapter 372 or for any other purpose except as follows.

(1) Employees of the council, including employees hired after the effective date of this section, are deemed state employees for the purposes of the state retirement provisions of Title 5, Part 20 and the state employee health insurance program under Title 5, chapter 13, subchapter 2.

(2) For purposes of the Maine Tort Claims Act, the council is deemed a governmental entity and its employees and members are deemed employees as those terms are defined in Title 14, section 8102; and [2003, c. 417, §3 (NEW); 2003, c. 417, §4 (AFF).]

D. An employee of the council may return to state employment at any time up to 2 years from the effective date of this section. Employees expressing such a preference must be placed on the appropriate registers maintained by the Department of Administrative and Financial Services, Bureau of Human Resources and must be treated as though on recall in accordance with current collective bargaining provisions. [2003, c. 417, §3 (NEW); 2003, c. 417, §4 (AFF).]

[ 2003, c. 417, §3 (NEW); 2003, c. 417, §4 (AFF) .]

7. Council report. The council, pursuant to its duties under subsection 4, shall provide information from the comprehensive review and analysis of services, supports and other assistance for persons with disabilities required by 42 United States Code, Chapter 144, Section 15024 (c) (3) to the Legislature by January 31st of each year.

[ 2007, c. 152, §2 (NEW) .]

SECTION HISTORY

2003, c. 417, §3 (NEW). 2003, c. 417, §4 (AFF). 2005, c. 137, §1 (AMD). 2005, c. 519, §BB1 (AMD). 2007, c. 152, §2 (AMD).






Chapter 19: ADVISORY COUNCILS

34-B §19001. Acquired Brain Injury Advisory Council

1. Council established. The Acquired Brain Injury Advisory Council, referred to in this section as "the council," is established to provide independent oversight and advice and to make recommendations to the commissioner.

[ 2011, c. 657, Pt. CC, §4 (AMD) .]

2. Duties. The council shall:

A. Identify issues related to brain injury, including prevention and the needs of individuals with disabilities due to brain injuries and the needs of their families; [2007, c. 239, §2 (NEW).]

B. Recommend methods that will enhance health and well-being, promote independence and self-sufficiency, protect and care for those at risk and provide effective and efficient methods of prevention, service and support; [2007, c. 239, §2 (NEW).]

C. Seek information from the broadest range of stakeholders, including persons with brain injuries, their families, rehabilitation experts, providers of services and the public, and hold at least 2 public hearings annually, in different regions of the State, to generate input on unmet needs; [2007, c. 239, §2 (NEW).]

D. Review the status and effectiveness of the array of brain injury programs, services and prevention efforts provided in this State and recommend to the commissioner priorities and criteria for disbursement of available appropriations; and [2007, c. 239, §2 (NEW).]

E. Meet at least 4 times per year and by January 15th of each year submit a report of its activities and recommendations to the commissioner and to the Legislature. [2007, c. 239, §2 (NEW).]

[ 2007, c. 239, §2 (NEW) .]

3. Administrative support. The department shall provide administrative support to the council.

[ 2011, c. 657, Pt. CC, §4 (AMD) .]

4. Membership. The commissioner shall appoint 16 persons to serve as members of the council and shall annually appoint one person to serve as chair. Members serve 2-year terms. Members must represent the following persons and interests:

A. Two members with acquired brain injuries must represent persons with acquired brain injuries; [2007, c. 239, §2 (NEW).]

B. Two members must represent families of persons with acquired brain injuries; [2007, c. 239, §2 (NEW).]

C. Two members must represent advocates for persons with acquired brain injuries; [2007, c. 239, §2 (NEW).]

D. Five members must represent providers of services to persons with acquired brain injuries; and [2007, c. 239, §2 (NEW).]

E. Five members must represent state agencies with expertise in the areas of education, employment, prevention of brain injuries, homelessness, corrections and services to veterans. Members of the council who represent state agencies serve ex officio, without the right to vote, and shall provide data, information and expertise to the council. [2007, c. 239, §2 (NEW).]

[ 2007, c. 239, §2 (NEW) .]

5. Expenses. Members of the council serve without compensation but are entitled to reimbursement of reasonable expenses for attending meetings of and serving on the council.

[ 2007, c. 239, §2 (NEW) .]

SECTION HISTORY

2007, c. 239, §2 (NEW). 2011, c. 657, Pt. CC, §4 (AMD).









TITLE 35: PUBLIC UTILITIES AND CARRIERS (Repealed by PL 1987, c. 141, Pt. A, @5)

Part 1: PUBLIC UTILITIES COMMISSION REPEALED BY PL 1987, C. 141, PT. A, §5

Chapter 1: APPOINTMENT, GENERAL POWERS AND DUTIES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §1. Members; terms; vacancies; seal; clerks; office and equipment; salary; expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 91, §§2,9 (AMD). 1965, c. 412, §8 (AMD). 1967, c. 476, §22 (AMD). 1969, c. 504, §48 (AMD). 1971, c. 531, §6 (AMD). 1973, c. 687, (AMD). 1973, c. 788, §176 (AMD). 1975, c. 771, §§390-392 (AMD). 1981, c. 570, §§1,2 (AMD). 1981, c. 582, §§2-4 (AMD). 1983, c. 344, §2 (AMD). 1983, c. 729, §8 (AMD). 1985, c. 481, §A65 (AMD). 1985, c. 618, §5 (AMD). 1985, c. 628, §2 (AMD). 1985, c. 785, §B165 (AMD). 1987, c. 141, §A5 (RP).



35 §1-A. Public Advocate (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 479, §2 (NEW). 1981, c. 586, (AMD). 1985, c. 481, §§A66,67 (AMD). 1985, c. 785, §B166 (AMD). 1987, c. 141, §A5 (RP).



35 §2. Conflicts of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §393 (AMD). 1979, c. 734, §14 (AMD). 1981, c. 456, §A118 (AMD). 1985, c. 481, §A68 (AMD). 1987, c. 141, §A5 (RP).



35 §3. Rules; assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 438, §1 (AMD). 1987, c. 141, §A5 (RP).



35 §4. Investigations of public utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §4-A. Commission action (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A69 (NEW). 1987, c. 141, §A5 (RP).



35 §5. Inspections of books and papers; confidential character of information; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §6. Information to be furnished (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §C1 (AMD). 1987, c. 141, §A5 (RP).



35 §7. Production of books and records; failure to obey (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §7-A. Five-year review (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A69 (NEW). 1987, c. 141, §A5 (RP).



35 §8. Violations and penalties; duties of Attorney General and county attorneys; actions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §C2 (AMD). 1987, c. 141, §A5 (RP).



35 §9. Collection of water resources information (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A70 (RP).



35 §10. Conferences with United States Geological Survey (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A70 (RP).



35 §11. Plans for proposed dams (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A70 (RP).



35 §12. Inclusion of information relating to water power and resources and proposed dams in biennial report (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A70 (RP).



35 §13. Filing, with commission, plans for construction or improvement of water systems (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §13-A. Construction of transmission lines and generating facilities prohibited without prior order of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 476, §1 (NEW). 1977, c. 374, §1 (AMD). 1979, c. 265, §§3-5 (AMD). 1983, c. 237, (AMD). 1985, c. 629, §§1,2 (AMD). 1987, c. 141, §A5 (RP).



35 §13-B. Purchase of generating capacity, energy or transmission capacity or fuel conversion of generating facilities prohibited without prior order of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 673, §1 (NEW). 1983, c. 90, (AMD). 1983, c. 443, (AMD). 1987, c. 123, §1 (AMD). 1987, c. 141, §A5 (RP). 1987, c. 769, §A131 (AMD).



35 §13-C. Long-range energy plan (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 673, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §13-D. New England Electric Power Pool Agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP). 1987, c. 224, (NEW).



35 §14. Removal of ice dams (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 397, §1 (RP).



35 §14-A. Competitive bids (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 476, §1 (NEW). 1987, c. 141, §A5 (RP).



35 §15. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 589, §1 (AMD). 1981, c. 438, §2 (AMD). 1981, c. 469, §§5-8 (AMD). 1983, c. 207, (AMD). 1983, c. 304, §§1,2 (AMD). 1983, c. 583, §22 (AMD). 1983, c. 617, (AMD). 1985, c. 139, §1 (AMD). 1985, c. 433, §2 (AMD). 1985, c. 481, §§A71,72 (AMD). 1985, c. 481, §C3 (AMD). 1985, c. 635, §1 (AMD). 1985, c. 737, §A91 (AMD). 1987, c. 141, §A5 (RP).



35 §16. Participation with other utility regulatory bodies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 354, (NEW). 1983, c. 206, (AMD). 1987, c. 141, §A5 (RP).



35 §17. Funding of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 427, (NEW). 1979, c. 614, (AMD). 1979, c. 663, §218 (AMD). 1981, c. 469, §§9-12 (AMD). 1981, c. 479, §§3,4 (AMD). 1981, c. 599, §§1,2 (AMD). 1983, c. 390, §§1,2 (AMD). 1983, c. 821, §§1,2 (AMD). 1985, c. 125, §§1,2 (AMD). 1985, c. 326, §1 (AMD). 1985, c. 618, §§6,7 (AMD). 1987, c. 37, §1 (AMD). 1987, c. 141, §A5 (RP). 1987, c. 769, §A132 (AMD).



35 §18. Management audit (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 213, (NEW). 1983, c. 229, §2 (NEW). 1983, c. 862, §78 (RAL). 1987, c. 141, §A5 (RP).



35 §19. Reimbursement fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 815, §1 (NEW). 1983, c. 862, §78 (RAL). 1985, c. 506, §A72 (RPR). 1985, c. 629, §3 (AMD). 1987, c. 141, §A5 (RP).



35 §20. Funding of intervenors by the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 506, §§A73,74 (NEW). 1987, c. 141, §A5 (RP).



35 §21. Testimony provided by employees of public utilities to legislative committees and to the Public Utilities Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 322, (NEW). 1987, c. 141, §A5 (RP).






Chapter 3: RATES OF PUBLIC UTILITIES; ACCOUNTING REPEALED BY PL 1987, C. 141, PT. A, §5

35 §51. Safe facilities; just and reasonable rates (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 409, (AMD). 1987, c. 141, §A5 (RP).



35 §51-A. Limitations on rates (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 512, (NEW). 1987, c. 141, §A5 (RP).



35 §52. Valuation of property for fixing rates (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §52-A. Recovery of cost of canceled or abandoned electric generating facility (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 243, §1 (NEW). 1983, c. 628, (AMD). 1983, c. 811, §1 (RP).



35 §52-B. Recovery of cost of canceled or abandoned electric generating facility (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 811, §2 (NEW). 1985, c. 423, §1 (AMD). 1987, c. 141, §A5 (RP).



35 §53. Uniform system of accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §54. Account of subsidiary business (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §C4 (AMD). 1987, c. 141, §A5 (RP).



35 §55. Form of books and records (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 91, §3 (AMD). 1985, c. 481, §C5 (AMD). 1987, c. 141, §A5 (RP).



35 §56. Blanks furnished (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §C6 (AMD). 1987, c. 141, §A5 (RP).



35 §57. Other systems prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §C7 (AMD). 1987, c. 141, §A5 (RP).



35 §58. Time for closing accounts; filing balance sheets (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 25, (AMD). 1987, c. 141, §A5 (RP).



35 §59. Audit of accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §60. Inspection of books and records (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §61. Filing of rate schedule and rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §62. Public inspection of rates (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §63. Schedule of joint rates (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §64. Changes in rates; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 408, (AMD). 1981, c. 681, (AMD). 1983, c. 19, (AMD). 1983, c. 149, (AMD). 1987, c. 141, §A5 (RP).



35 §65. Filing of new schedules (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §66. Adherence to rate schedules; change in form of schedules (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 135, (AMD). 1981, c. 469, §13 (RPR). 1981, c. 666, (AMD). 1985, c. 481, §C8 (AMD). 1987, c. 141, §A5 (RP).



35 §67. Joint rates for connecting railroads; establishment by railroads (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §14 (RP).



35 §68. -- prescription by commission (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §14 (RP).



35 §69. Public hearings to investigate proposed changes in rates of public utilities; suspension pending hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 75, §1 (AMD). 1981, c. 438, §3 (AMD). 1981, c. 694, §1 (AMD). 1985, c. 433, §3 (AMD). 1985, c. 481, §A73 (AMD). 1985, c. 635, §2 (AMD). 1987, c. 141, §A5 (RP).



35 §70. Hearings on proposed changes in freight rates; Interstate Commerce Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 245, (AMD). 1975, c. 771, §394 (AMD). 1981, c. 469, §15 (RP).



35 §71. Comprehensive classification of service (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §71-A. New England Electric Power Pool Agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 65, §1 (NEW).



35 §72. Municipal and quasi-municipal water companies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 75, §2 (NEW). 1981, c. 438, §4 (RPR). 1983, c. 214, §1 (AMD). 1985, c. 629, §4 (AMD). 1987, c. 65, §2 (AMD). 1987, c. 141, §A5 (RP).



35 §72-A. Apportionment of costs for water main extensions or service lines (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 716, (NEW). 1987, c. 65, §3 (AMD). 1987, c. 141, §A5 (RP).



35 §73. Rates for municipal and quasi-municipal water companies (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 438, §5 (NEW). 1983, c. 214, §2 (AMD). 1985, c. 632, §1 (AMD). 1987, c. 65, §4 (AMD). 1987, c. 141, §A5 (RP).



35 §73-A. System development charge (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 708, (NEW). 1987, c. 65, §5 (AMD). 1987, c. 141, §A5 (RP).



35 §74. Rates to ensure universal telephone service (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 771, (NEW). 1983, c. 862, §79 (AMD). 1987, c. 141, §A5 (RP).



35 §75. Consumer-owned electric utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A74 (NEW). 1987, c. 141, §A5 (RP).



35 §76. Procedures for changes in rates (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A74 (NEW). 1987, c. 141, §A5 (RP).



35 §77. Rates for consumer-owned electric utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A74 (NEW). 1987, c. 141, §A5 (RP).



35 §78. Treatment of certain small electric utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A74 (NEW). 1987, c. 141, §A5 (RP).



35 §79. Sunset provision (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A74 (NEW). 1987, c. 141, §A5 (RP).



35 §80. Mandatory local measured telephone service prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

IB 1985, c. 2, (NEW). 1987, c. 141, §A5 (RP).






Chapter 4: OLDER CITIZENS LIFELINE ELECTRICAL SERVICE LAW REPEALED BY PL 1987, C. 141, PT. A, §5

35 §81. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 585, §1 (NEW). 1987, c. 141, §A5 (RP).



35 §82. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 585, §1 (NEW). 1987, c. 141, §A5 (RP).



35 §83. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 585, §1 (NEW). 1985, c. 481, §A75 (RP).



35 §84. Lifeline demonstration program (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 585, §1 (NEW). 1985, c. 481, §A75 (RP).



35 §85. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 585, §1 (NEW). 1985, c. 481, §A75 (RP).






Chapter 4-A: ELECTRIC RATE REFORM ACT REPEALED BY PL 1987, C. 141, PT. A, §5

35 §91. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 521, (NEW). 1987, c. 141, §A5 (RP).



35 §92. Policy and findings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 521, (NEW). 1979, c. 399, §1 (AMD). 1987, c. 141, §A5 (RP).



35 §93. The Public Utilities Commission shall develop proposals to improve electrical utility rate design (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 521, (NEW). 1979, c. 399, §§2,3 (AMD). 1981, c. 697, §§1-3 (AMD). 1987, c. 120, §1 (AMD). 1987, c. 141, §A5 (RP).



35 §94. The Public Utilities Commission shall require the necessary improvements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 521, (NEW). 1979, c. 399, §4 (AMD). 1979, c. 541, §B45 (AMD). 1981, c. 305, (AMD). 1983, c. 723, §1 (RPR). 1985, c. 433, §4 (AMD). 1985, c. 635, §3 (AMD). 1987, c. 141, §A5 (RP).



35 §95. The Department of the Attorney General is authorized to intervene before the commission to protect the consumer interest (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 521, (NEW). 1979, c. 541, §A214 (AMD). 1987, c. 141, §A5 (RP).



35 §96. Minimum charge (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 539, (NEW). 1981, c. 457, (RPR). 1987, c. 141, §A5 (RP).






Chapter 5: REGULATION AND CONTROL OF PUBLIC UTILITIES REPEALED BY PL 1987, C. 141, PT. A, §5

Subchapter 1: GENERAL PROVISIONS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §101. Special privileges forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §102. Unjust discrimination (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 368, (AMD). 1987, c. 141, §A5 (RP).



35 §103. Rebates (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §1 (AMD). 1985, c. 481, §C9 (AMD). 1987, c. 141, §A5 (RP).



35 §104. Affiliated interests (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 400, (AMD). 1977, c. 426, §1 (RPR). 1981, c. 672, §§1-6 (AMD). 1983, c. 604, (AMD). 1985, c. 481, §C10 (AMD). 1985, c. 604, §1 (AMD). 1985, c. 629, §5 (AMD). 1987, c. 141, §A5 (RP).



35 §104-A. Insider transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 426, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §105. Utility deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 378, (NEW). 1983, c. 233, §1 (AMD). 1985, c. 481, §C11 (AMD). 1987, c. 141, §A5 (RP).



35 §106. Telephone charges for local calls (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 122, (NEW). 1987, c. 141, §A5 (RP).






Subchapter 2: FUEL CHARGE OF ELECTRIC UTILITY REPEALED BY PL 1987, C. 141, PT. A, §5

35 §131. Fuel adjustment clause (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 489, §1 (NEW). 1977, c. 475, (AMD). 1977, c. 689, §1 (RPR). 1979, c. 643, §§1,2 (AMD). 1983, c. 295, §1 (AMD). 1983, c. 322, §1 (AMD). 1987, c. 141, §A5 (RP).



35 §132. Fuel adjustment clause (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 600, (NEW). 1983, c. 37, (AMD). 1983, c. 295, §2 (AMD). 1983, c. 637, (AMD). 1987, c. 141, §A5 (RP).









Chapter 7: INVESTIGATION OF ACCIDENTS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §141. Accidents investigated; reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §3 (AMD). 1987, c. 141, §A5 (RP).



35 §142. Railroad company accidents (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 497, (NEW). 1977, c. 341, §4 (RP).






Chapter 9: APPROVAL OF STOCKS, BONDS AND NOTES BY PUBLIC UTILITIES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §171. Issuance of stocks, bonds and notes (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 163, (AMD). 1985, c. 241, §§1-3 (AMD). 1985, c. 481, §§C12,13 (AMD). 1985, c. 737, §A93 (AMD). 1987, c. 141, §A5 (RP).



35 §172. Additional requirements as to issuance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 134, (AMD). 1987, c. 141, §A5 (RP).



35 §173. Stock for organization purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §174. Consent required for change of capital or purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §175. Approval of capital leases (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 629, §6 (NEW). 1987, c. 141, §A5 (RP).






Chapter 10: MAINE PUBLIC UTILITY FINANCING BANK ACT REPEALED BY PL 1987, C. 141, PT. A, §5

35 §181. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §182. Findings and declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §183. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §184. Creation of bank and membership (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1985, c. 295, §§51,52 (AMD). 1987, c. 141, §A5 (RP).



35 §185. Lending and borrowing powers generally (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §186. Corporate powers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §187. Prohibited acts and limitation of powers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §188. Bonds and notes of the bank (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §189. Resolutions and indentures (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §190. Intent of pledge (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §191. Reserves and funds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §192. Personal liability (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §193. Purchase of bonds and notes of bank (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §194. Bonds as legal investments and security (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §195. Tax exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §196. Exemption of property from execution sale (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §197. Insurance or guaranty (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §198. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §199. Additional powers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §200. Undertakings of depositories (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §201. Purchase of public utility securities (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §202. Remedies on default of public utility securities (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §203. Purchase of anticipation notes (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §204. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §205. State services (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §206. Agreements with financial institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §207. Form of public utility securities and investments (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §208. Presumption of validity (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).



35 §209. Liberal construction of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 473, (NEW). 1987, c. 141, §A5 (RP).






Chapter 11: AUTHORIZATION OF LEASES, CONSOLIDATIONS AND MORTGAGES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §211. Authorization required (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §16 (AMD). 1987, c. 36, (AMD). 1987, c. 141, §A5 (RP).



35 §212. Abandonment of property or service (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §17 (AMD). 1985, c. 481, §A76 (AMD). 1987, c. 141, §A5 (RP).






Chapter 13: PHYSICAL CONNECTIONS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §251. Telephone and telegraph lines (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §252. Railroads (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §2 (RP).



35 §253. Connecting rail lines, traffic and compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §2 (RP).



35 §254. Auxiliary service only (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §2 (RP).



35 §255. Short hauls by own railroad (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §18 (RP).



35 §256. Joint use of equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 802, §6 (AMD). 1987, c. 141, §A5 (RP).






Chapter 15: PROCEDURE REPEALED BY PL 1987, C. 141, PT. A, §5

35 §291. Complaints (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 141, §1 (AMD). 1987, c. 141, §A5 (RP).



35 §292. Notice of complaint (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 141, §2 (AMD). 1985, c. 629, §7 (RPR). 1987, c. 141, §A5 (RP).



35 §293. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §664 (RPR). 1985, c. 321, (AMD). 1987, c. 141, §A5 (RP).



35 §294. Decision; extension of service (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §16 (AMD). 1985, c. 433, §5 (AMD). 1985, c. 481, §C14 (AMD). 1985, c. 635, §4 (AMD). 1987, c. 141, §A5 (RP).



35 §295. Conformity to decision; copies (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §296. Investigations; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §297. Notice of public hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §19 (AMD). 1987, c. 141, §A5 (RP).



35 §298. Adjustment of excessive rates (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §20 (AMD). 1987, c. 141, §A5 (RP).



35 §299. Hearings; examiners (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 392, §1 (AMD). 1981, c. 642, (AMD). 1985, c. 481, §A77 (AMD). 1985, c. 481, §C15 (AMD). 1987, c. 141, §A5 (RP).



35 §300. Witnesses and fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 19, (AMD). 1987, c. 141, §A5 (RP).



35 §301. Depositions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §302. Record of proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §B167 (AMD). 1987, c. 141, §A5 (RP).



35 §303. Review of commission action (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 91, §4 (AMD). 1975, c. 392, §2 (AMD). 1985, c. 663, §1 (RPR). 1987, c. 141, §A5 (RP).



35 §304. Appeal does not stay orders (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 663, §2 (RP).



35 §305. Additional court review (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 91, §5 (AMD). 1977, c. 461, (AMD). 1985, c. 663, §3 (RP).



35 §306. Orders altered or amended (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §307. Burden of proof (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §C16 (AMD). 1987, c. 141, §A5 (RP).



35 §308. Practice and rules of evidence; process service (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §C17 (AMD). 1987, c. 141, §A5 (RP).



35 §309. Self-incrimination; immunity (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 38, (RPR). 1987, c. 141, §A5 (RP).



35 §309-A. Utility personnel records (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 616, (NEW). 1987, c. 141, §A5 (RP).



35 §310. Certified copies of orders furnished (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §311. Orders temporarily suspended, altered or amended (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §311-A. Temporary rates during rate proceeding (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 467, (NEW). 1983, c. 630, §§1,2 (AMD). 1987, c. 141, §A5 (RP).



35 §312. Exhausting rights before commission; application to Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §313. Implied powers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 411, (RPR). 1979, c. 361, (AMD). 1985, c. 481, §C18 (AMD). 1987, c. 141, §A5 (RP).



35 §314. Termination of utility services (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 548, (NEW). 1977, c. 78, §198 (AMD). 1981, c. 415, (AMD). 1983, c. 233, §2 (AMD). 1983, c. 683, §2 (AMD). 1985, c. 481, §C19 (AMD). 1985, c. 657, (AMD). 1987, c. 141, §A5 (RP).



35 §315. Appearance by officer or employee of corporation or partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 171, (NEW). 1985, c. 481, §A78 (AMD). 1987, c. 141, §A5 (RP).



35 §316. Tenants not liable for a landlord's utility bills (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 87, (NEW). 1985, c. 563, §2 (AMD). 1987, c. 141, §A5 (RP).






Chapter 17: LIABILITY AND PENALTIES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §351. Utility liable for civil damages (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §C20 (AMD). 1987, c. 141, §A5 (RP).



35 §352. Contempt (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §C21 (AMD). 1987, c. 141, §A5 (RP).



35 §353. Refusal to obey or comply (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §C22 (AMD). 1987, c. 141, §A5 (RP).



35 §354. Each day, distinct offense (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §C23 (AMD). 1987, c. 141, §A5 (RP).



35 §355. Illegal issue of stocks, bonds or notes; misappropriation of proceeds (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §C24 (AMD). 1985, c. 629, §8 (AMD). 1987, c. 141, §A5 (RP).



35 §356. False statements as to issue of stocks, bonds or notes (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §C25 (AMD). 1987, c. 141, §A5 (RP).



35 §357. Punishment where no penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 40, §1 (AMD). 1985, c. 481, §C26 (AMD). 1987, c. 141, §A5 (RP).



35 §358. Injunctive relief against gas companies or natural gas pipeline companies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 40, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §359. Civil penalty for gas companies or natural gas pipeline companies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 40, §2 (NEW). 1985, c. 481, §C27 (AMD). 1987, c. 141, §A5 (RP).



35 §360. Limitation on imposing penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 29, (NEW). 1987, c. 141, §A5 (RP).









Part 2: RAILROADS REPEALED BY PL 1987, C. 141, PT. A, §5

Chapter 51: ORGANIZATION AND CONSTRUCTION REPEALED BY PL 1987, C. 141, PT. A, §5

Subchapter 1: ORGANIZATION REPEALED BY PL 1981, C. 469, §21

35 §601. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §602. Stock requirements before articles filed (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §603. Approval of articles; certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §17 (AMD). 1977, c. 694, §665 (AMD). 1981, c. 469, §21 (RP).



35 §604. Organization meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §605. Increase of capital stock (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §606. Approval of location; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §666 (AMD). 1981, c. 469, §21 (RP).



35 §607. Road construction in 3 years required (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §608. Filing map and profile of road (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §609. Location; subscribers' objections; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §610. Gauge changed (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §611. Lapsed charter revived (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §612. Legislative incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §613. Number of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §614. Stock vote called by stockholder (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §615. Roads extended (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §616. Railroad corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §18 (AMD). 1981, c. 469, §21 (RP).



35 §617. Use of electricity (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §618. Branch or connecting road aided (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §619. Shares in another road (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §620. Holdings increased (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §621. Capital stock increased (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §622. Proceedings before commission (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §623. New stock offerings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §624. Wrongful stock issue; misapplication of funds or credit (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).



35 §625. Powers under existing law not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §21 (RP).






Subchapter 1-A: ORGANIZATION REPEALED BY PL 1987, C. 141, PT. A, §5

35 §631. Approval of location; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §22 (NEW). 1987, c. 141, §A5 (RP).



35 §632. Location; subscribers' objections; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §22 (NEW). 1987, c. 141, §A5 (RP).






Subchapter 2: REAL ESTATE TAKEN REPEALED BY PL 1987, C. 141, PT. A, §5

35 §651. Land bought or taken (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §652. Land for improvements; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 91, §6 (AMD). 1981, c. 469, §23 (RPR). 1987, c. 141, §A5 (RP).



35 §653. Change in location (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §24 (AMD). 1987, c. 141, §A5 (RP).



35 §654. Land taken for change (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §655. Limitation of right to enter or take land (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §656. Branch tracks (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §25 (RPR). 1987, c. 141, §A5 (RP).






Subchapter 3: DAMAGES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §681. Estimate of damages; guardian; security for costs (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §26 (AMD). 1987, c. 141, §A5 (RP).



35 §682. Petitions for assessment of damages (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §683. Cattle guards and passes; double damages (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §684. Award of damages; terms and conditions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §685. Commissioners' report of damages and rights of parties; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 431, §15 (AMD). 1987, c. 141, §A5 (RP).



35 §686. Appeals; notice and proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §687. Deposit of damages, interest and costs (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §688. When damages not paid (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §689. Service of process and notice (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §690. Breach of injunction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Subchapter 4: MUNICIPAL AID TO CONSTRUCTION REPEALED BY PL 1987, C. 141, PT. A, §5

35 §711. Construction aid; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §712. Payment of loan (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §713. Call for meetings in cities and proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §714. Only one vote a year on same question (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §715. Town agents may vote on town stock (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §716. Citizens eligible as directors (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Subchapter 5: CONTRACTOR'S LABORERS PROTECTED REPEALED BY PL 1987, C. 141, PT. A, §5

35 §741. Liability of railroads for payment of laborers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Subchapter 6: INSPECTION AND SUPERVISION REPEALED BY PL 1987, C. 141, PT. A, §5

35 §771. Railroads examined; annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §5 (RP).



35 §772. Certificate of safety for passenger trains (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 91, §7 (AMD). 1977, c. 341, §6 (RP).



35 §773. Experienced engineer to examine bridges (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §7 (RP).



35 §774. Managers notified when road unsafe (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §7 (RP).



35 §775. Court proceedings for noncompliance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §7 (RP).



35 §776. Passenger trains prohibited from running unsafe roads (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §7 (RP).



35 §777. Disagreement of connecting roads as to passengers and freight (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §27 (RP).



35 §778. Award before court; exemptions; binding effect (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §27 (RP).



35 §779. Station grounds not to be taken by another company (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §28 (AMD). 1987, c. 141, §A5 (RP).



35 §780. Use of passenger stations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §29 (AMD). 1987, c. 141, §A5 (RP).



35 §781. Station erected (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §667 (AMD). 1981, c. 469, §30 (RP).



35 §782. Site and kind of station (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §31 (RP).



35 §783. Refusal to comply with commission order (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §31 (RP).



35 §784. Costs assessed to losing party (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §31 (RP).






Subchapter 7: CROSSINGS AND BRIDGES REPEALED BY PL 1987, C.141, PT. A, §5

35 §811. Crossing of public ways (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §21 (AMD). 1981, c. 456, §A119 (RP).



35 §812. Ways raised or lowered; course altered (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §21 (AMD). 1981, c. 456, §A119 (RP).



35 §813. Discontinuance of railroad crossings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §17 (AMD). 1981, c. 456, §A119 (RP).



35 §814. Damages for neglect (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A119 (RP).



35 §815. Bridges over canals or railroads; repairs; proceedings where unsafe conditions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A119 (RP).



35 §816. Temporary crossings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 242, §1 (AMD). 1981, c. 456, §A119 (RP).



35 §817. Crossing signs on each side of track; whistle and bell (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A119 (RP).



35 §818. Precautions at crossings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 202, (RPR). 1975, c. 242, §2 (AMD). 1981, c. 456, §A119 (RP).



35 §819. Crossings kept open part of year; expense apportioned (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 242, §3 (AMD). 1981, c. 456, §A119 (RP).



35 §820. Company to erect and maintain bridge guards (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 210, (AMD). 1977, c. 341, §8 (RP). 1981, c. 456, §A119 (RP).



35 §821. Signboards at grade crossings; ringing of engine bells (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 71, (AMD). 1975, c. 242, §4 (AMD). 1975, c. 745, §21 (AMD). 1979, c. 297, (AMD). 1981, c. 456, §A119 (RP).



35 §822. Failure to comply; damages (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §3 (AMD). 1981, c. 456, §A119 (RP).



35 §822-A. Right of entry (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 242, §5 (NEW). 1981, c. 456, §A119 (RP).



35 §823. Railroads crossing each other; application, notice and hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §9 (RP). 1981, c. 456, §A119 (RP).



35 §824. Crossing over railroad already built; application, notice and hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §9 (RP). 1981, c. 456, §A119 (RP).



35 §825. Plant railroad defined (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §10 (AMD). 1981, c. 456, §A119 (RP).



35 §826. Bridges erected by municipalities maintained (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §21 (AMD). 1981, c. 456, §A119 (RP).



35 §827. Report of decisions and copies to parties interested (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §11 (AMD). 1981, c. 456, §A119 (RP). 1981, c. 469, §32 (AMD). 1981, c. 698, §171 (RP).









Chapter 53: MINIMUM DISTANCE FOR CLEARANCE REPEALED BY PL 1987, C. 141, PT. A, §5

35 §861. Clearances set by Public Utilities Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §12 (RP).






Chapter 55: MANAGEMENT AND OPERATION REPEALED BY PL 1987, C. 141, PT. A, §5

Subchapter 1: FARES AND TOLLS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §901. Fares and tolls established (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §902. Rights of ticket holders (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §4 (AMD). 1987, c. 141, §A5 (RP).



35 §903. Railroad tickets, cancellation and exchange (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §904. Sale of limited tickets (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §905. Use of limited tickets, personal only (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §5 (RP).



35 §906. Mileage books transferable (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §5 (RP).



35 §907. Issuance of mileage books (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §5 (RP).



35 §908. Evading payment of fare or riding freight train (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §6 (AMD). 1987, c. 141, §A5 (RP).






Subchapter 2: POLICE REGULATIONS AT STATIONS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §931. Loitering about or soliciting passengers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §7 (AMD). 1987, c. 141, §A5 (RP).



35 §932. Law posted (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §8 (AMD). 1987, c. 141, §A5 (RP).






Subchapter 3: TRANSPORTATION REPEALED BY PL 1987, C. 141, PT. A, §5

35 §961. Intersecting roads (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §962. Trains crossing at same hour; exchange of baggage (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §963. Equal facilities to all expresses (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §964. Change of track location; refusal to operate (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §33 (RP).



35 §965. Failure to run trains; order of notice; hearing; receivers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §§33-A (RP).



35 §965-A. Discontinuance of service (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §34 (NEW). 1987, c. 141, §A5 (RP).



35 §966. Notice of appointment of receivers; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §35 (RP).



35 §967. Loans for repairs; lien for loan payment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §9 (AMD). 1981, c. 469, §36 (RP).



35 §968. Railroad restored to corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §37 (RP).



35 §969. Amount due receivers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §37 (RP).



35 §970. Vacancies in office of receivers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §37 (RP).



35 §971. Questions of law (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §37 (RP).






Subchapter 4: FENCES AND TRESPASSES ON LANDS ADJOINING REPEALED BY PL 1987, C. 141, PT. A, §5

35 §1001. Fences; liability for injuries (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1002. Line fences built on notice of abutter (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1003. Injuring fences or turning animals into railroad enclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1004. Company liable for trespasses on adjoining land (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Subchapter 5: JUDGMENTS AGAINST ROAD LEASED BY FOREIGN CORPORATION REPEALED BY PL 1987, C. 141, PT. A, §5

35 §1031. Collection of judgment against foreign lessee (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1032. Judgment creditor may have remedy against lessors (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Subchapter 6: SHARES, COUPONS AND MORTGAGES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §1061. Shares (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1062. Rights of coupon holders (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1063. Trustees, vacancies; elections affirmed; decrees enforced (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1064. Breach of mortgage; meeting of bondholders (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1065. One vote for every $100 of bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1066. Trustees taking possession, have corporate powers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1067. Receipts and expenditures; trustees not liable; road surrendered (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1068. Bondholders' meetings; reports; compensation and instructions for trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Subchapter 7: FORECLOSURE AND REDEMPTION OF MORTGAGES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §1091. Railroad mortgages foreclosed (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1092. Overdue bonds and coupons for record (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1093. Secured creditors become corporation and trustees shall convey to it (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1094. First meeting of new corporation; name; possession and use of mortgage property (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1095. Vote to redeem prior mortgage and assessments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1096. Sale of stock for nonpayment; rights of delinquent stockholders (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1097. Application of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1098. Redemption of prior mortgages by junior mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1099. Meeting regarding redemption of prior mortgages; contribution (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1100. Anyone interested in subsequent mortgage may redeem (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1101. Delinquents pay proportion and rights restored; new corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1102. Redemption by stockholders of old corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1103. Noncontributors; notice; rights (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1104. Extension of redemption time after foreclosure commenced (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Subchapter 8: RIGHTS OF PURCHASERS UNDER SALE REPEALED BY PL 1987, C. 141, PT. A, §5

35 §1131. Purchasers at sale have rights of original corporation; redemption (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1132. Succession to rights and obligations of original corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1133. Original corporation continues, to close business, and for actions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1134. Courts have jurisdiction of all disputes (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1135. Application of provisions to mortgages of corporations given to trustees, as if legally foreclosed (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1136. Holders of unpaid scrip and bonds may foreclose mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1137. Capital stock of new corporation; value of shares; no further assessment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1138. Organization certificate filed with Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §38 (RPR). 1987, c. 141, §A5 (RP).



35 §1139. New corporation may buy right of redemption (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1140. When franchise lost, action for dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Subchapter 9: SAFETY PROVISIONS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §1161. Brakemen (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1162. Danger signals, where disconnected cars left on track; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1163. Railroad liable for damages from locomotive fire; entitled to benefit of any insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1164. Intoxication of railroad employees on duty (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1165. Negligence of employees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1166. No liability for death of person walking on road (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1167. Penalty for being on track or bridge or entering track with team (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1168. Posting of law (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1169. Stranger entering or leaving moving train; liability of corporation not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1170. Disorderly conduct on any public conveyance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §8 (RP).



35 §1171. Ejection of strangers; arrests (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 582, §8 (RP).



35 §1172. Size and construction of caboose cars; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §13 (RP).



35 §1173. Application of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §13 (RP).



35 §1174. Frogs and guardrails blocked for employee protection (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §13 (RP).



35 §1175. Walks and handrails on railroad bridges (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §13 (RP).



35 §1176. Method of heating cars approved (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §13 (RP).



35 §1177. Head and rear lights on cars (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §13 (RP).



35 §1178. Speed limit at highway grade crossings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 242, §6 (AMD). 1981, c. 456, §A119 (RP).



35 §1179. Safety switches and switch lights at every siding (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 188, (AMD). 1977, c. 341, §14 (RP).



35 §1180. Changing switch or lights (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1181. Injuring or tampering with signals (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1182. Speed at crossings; signals to warn approaching trains (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §15 (RP).



35 §1183. Signals at crossings; signals for approaching trains; preference to passenger trains (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §15 (RP).



35 §1184. Automatic signals; exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §15 (RP).



35 §1185. Sharing of signal cost by other railroad; exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §15 (RP).



35 §1186. Location of railroad near station of another company (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1187. Automatic signals; expense; definition (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §21 (AMD). 1981, c. 456, §A119 (RP).



35 §1188. Crossings designated (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §21 (AMD). 1981, c. 456, §A119 (RP).



35 §1189. Obstructions ordered removed; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §18 (RPR). 1981, c. 456, §A119 (RP).



35 §1190. Expense of removal paid by municipality; partial state reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §§21,22 (AMD). 1981, c. 456, §A119 (RP).



35 §1191. Damages; municipality and State to share (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §21 (AMD). 1975, c. 771, §395 (AMD). 1981, c. 456, §A119 (RP).



35 §1192. Buildings not removed without owner's consent (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A119 (RP).



35 §1193. Interference with performance of duty (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1194. Orders of commission (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §39 (RPR). 1987, c. 141, §A5 (RP).



35 §1195. Applicability to all railroads (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A119 (RP).



35 §1196. Railroad company may enter private property (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A119 (RP).



35 §1197. Diesel or diesel-electric may not operate in reverse or back-up position (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 341, §16 (RP).



35 §1198. Illuminated switching leads (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 73, (NEW). 1977, c. 341, §17 (RP).






Subchapter 10: ADVERSE POSSESSION REPEALED BY PL 1987, C. 141, PT. A, §5

35 §1221. No title to lands of railroads by adverse possession (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Subchapter 11: OPERATING REPORTS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §1251. Capital expenditures (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 64, (RP).









Chapter 57: MAINE STATE RAILROAD POLICE ACT REPEALED BY PL 1987, C. 141, PT. A, §5

35 §1301. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 209, (NEW). 1987, c. 141, §A5 (RP).



35 §1302. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 209, (NEW). 1987, c. 141, §A5 (RP).



35 §1303. Appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 209, (NEW). 1977, c. 564, §131 (AMD). 1987, c. 141, §A5 (RP).



35 §1304. Oath of office (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 209, (NEW). 1987, c. 141, §A5 (RP).



35 §1305. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 209, (NEW). 1987, c. 141, §A5 (RP).



35 §1306. Disposition of persons arrested (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 209, (NEW). 1987, c. 141, §A5 (RP).



35 §1307. Carrying of shield (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 209, (NEW). 1987, c. 141, §A5 (RP).



35 §1308. Compensation and training (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 209, (NEW). 1987, c. 141, §A5 (RP).



35 §1309. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 209, (NEW). 1987, c. 141, §A5 (RP).



35 §1310. Termination of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 209, (NEW). 1987, c. 141, §A5 (RP).









Part 3: MOTOR VEHICLES FOR HIRE REPEALED BY PL 1987, C. 141, PT. A, §5

Chapter 91: CARRIAGE OF PASSENGERS OR FREIGHT REPEALED BY PL 1983, C. 234, §7

35 §1501. Jurisdiction of Department of Transportation and Bureau of State Police (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §40 (RPR). 1983, c. 234, §7 (RP).



35 §1501-A. Exemption; nonprofit community organization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §41 (NEW). 1983, c. 234, §7 (RP).



35 §1502. Permit to operate interstate buses (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §42 (AMD). 1983, c. 234, §7 (RP).



35 §1503. Rules governing use of motor vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §43 (AMD). 1983, c. 234, §7 (RP).



35 §1504. Existing statutes for use and operation not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 234, §7 (RP).



35 §1505. Certificates for operation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 181, §1 (AMD). 1981, c. 469, §44 (RPR). 1983, c. 234, §7 (RP).



35 §1506. Certificate required (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §45 (AMD). 1983, c. 234, §7 (RP).



35 §1507. Transfer of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §46 (AMD). 1983, c. 234, §7 (RP).



35 §1508. Revocation of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §668 (AMD). 1981, c. 469, §47 (AMD). 1983, c. 234, §7 (RP).



35 §1509. Records and reports to be filed (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §48 (AMD). 1983, c. 234, §7 (RP).



35 §1510. Financial responsibility for personal injury or property damage (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §49 (AMD). 1983, c. 234, §7 (RP).



35 §1511. Extent of financial responsibility (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §50 (AMD). 1983, c. 234, §7 (RP).



35 §1512. Filing of proof (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §51 (AMD). 1983, c. 234, §7 (RP).



35 §1513. Notice to company of injury or damage (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §52 (AMD). 1983, c. 234, §7 (RP).



35 §1514. Limitation of action (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §53 (AMD). 1983, c. 234, §7 (RP).



35 §1515. Action in name of State when judgment unsatisfied; limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 234, §7 (RP).



35 §1516. Inducements not specified in policy or bond prohibited; rebates prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 234, §7 (RP).



35 §1517. Accepting rebates prohibited; self-incrimination; immunity (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 234, §7 (RP).



35 §1518. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 234, §7 (RP).






Chapter 93: OPERATING TRUCKS FOR HIRE REPEALED BY PL 1981, C. 469, §54

35 §1551. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §54 (RP).



35 §1552. Certificate required (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §54 (RP).



35 §1553. Regulations and law applicable to certain common carriers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 475, §1 (AMD). 1981, c. 469, §54 (RP).



35 §1554. Schedules of rates filed (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 392, (AMD). 1973, c. 475, §§2-4 (AMD). 1975, c. 771, §396 (AMD). 1979, c. 702, §1 (AMD). 1981, c. 469, §54 (RP).



35 §1555. Contract carrier, defined; regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 300, (AMD). 1977, c. 45, (AMD). 1977, c. 46, (AMD). 1979, c. 284, §§1,2 (AMD). 1979, c. 702, §§2,3 (AMD). 1981, c. 469, §54 (RP).



35 §1556. Permits for interstate carriers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 51, (AMD). 1981, c. 469, §54 (RP).



35 §1557. Operations by or with rail or water common carriers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 254, (AMD). 1977, c. 519, §§1-3 (AMD). 1979, c. 100, (AMD). 1979, c. 702, §4 (AMD). 1981, c. 469, §54 (RP).



35 §1558. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 136, (AMD). 1969, c. 50, (AMD). 1977, c. 694, §§669-671 (AMD). 1981, c. 469, §54 (RP).



35 §1559. Indemnity bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §54 (RP).



35 §1560. Exemptions in operation of motor vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 355, (AMD). 1969, c. 34, (AMD). 1975, c. 101, (AMD). 1977, c. 676, §§1,2 (AMD). 1981, c. 263, (AMD). 1981, c. 469, §54 (RP). 1981, c. 470, §B12 (AMD). 1981, c. 698, §172 (AMD).



35 §1561. Further exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §54 (RP).



35 §1562. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §54 (RP).



35 §1563. Penalties and evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 145, (AMD). 1977, c. 694, §§672-675 (AMD). 1981, c. 469, §54 (RP).



35 §1564. Emergency authority (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 324, (NEW). 1981, c. 469, §54 (RP).



35 §1565. Agents for service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 18, §2 (NEW). 1979, c. 541, §A215 (AMD). 1981, c. 469, §54 (RP).



35 §1566. Vehicle identification device and permit (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §675A (NEW). 1981, c. 469, §54 (RP).



35 §1601. (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §55 (RP).






Chapter 97: JURISDICTION OVER PASSENGER VEHICLES REPEALED BY PL 1983, C. 234, §7

35 §1641. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §56 (AMD). 1983, c. 234, §7 (RP).



35 §1642. Special or charter carriers of passengers by motor vehicle, defined (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 16, (AMD). 1977, c. 306, (AMD). 1979, c. 609, §§1,2 (AMD). 1981, c. 469, §57 (AMD). 1981, c. 501, §81 (AMD). 1983, c. 234, §7 (RP).



35 §1643. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §675B (AMD). 1979, c. 81, (AMD). 1979, c. 702, §5 (AMD). 1981, c. 469, §58 (AMD). 1983, c. 234, §7 (RP).



35 §1644. Certificate holders exempted (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 181, §2 (AMD). 1981, c. 469, §59 (AMD). 1983, c. 234, §7 (RP).



35 §1645. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 469, §60 (AMD). 1983, c. 234, §7 (RP).



35 §1646. Other applicable provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 234, §7 (RP).









Part 4: INLAND STEAMERS REPEALED BY PL 1987, C. 141, PT. A, §5

Chapter 131: CORPORATIONS FOR NAVIGATION BY STEAM REPEALED BY PL 1967, C. 298

35 §1901. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).



35 §1902. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).



35 §1903. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).






Chapter 133: SAFETY ON INLAND STEAMERS REPEALED BY PL 1967, C. 298

35 §1941. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).



35 §1942. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).



35 §1943. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).



35 §1944. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).



35 §1945. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).



35 §1946. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).



35 §1947. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).



35 §1948. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).



35 §1949. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).



35 §1950. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).



35 §1951. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).



35 §1952. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).



35 §1953. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).



35 §1954. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 298, (RP).






Chapter 135: UNCLAIMED BAGGAGE AND MERCHANDISE REPEALED BY PL 1987, C. 141, PT. A, §5

35 §1991. Merchandise unclaimed for 6 months, sold to pay charges (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1992. Notice of sale; disposal of proceeds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1993. Common carriers may sell perishable goods which owner neglects or refuses to receive (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1994. Sale of livestock; proceedings when owner or consignee missing; notice of sale (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §1995. All sales recorded (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Chapter 137: TRANSPORTATION OF PROPERTY IN DISPUTE REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2031. Transportation of property, when title is in dispute (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).









Part 5: PUBLIC UTILITIES REPEALED BY PL 1987, C. 141, PT. A, §5

Chapter 171: ORGANIZATION REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2301. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 348, §1 (AMD). 1967, c. 279, §§1,2 (AMD). 1967, c. 382, §1 (RPR). 1967, c. 416, §2 (AMD). 1967, c. 544, §91 (AMD). 1971, c. 439, §19 (AMD). 1981, c. 660, §1 (AMD). 1983, c. 304, §3 (AMD). 1987, c. 141, §A5 (RP).



35 §2302. Consent only after hearing; transfer of consent (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 382, §2 (AMD). 1977, c. 34, (AMD). 1983, c. 609, (AMD). 1987, c. 141, §A5 (RP).



35 §2303. Consent only to Maine corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2304. Physical connection between lines of corporations authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 446, (AMD). 1967, c. 382, §3 (AMD). 1971, c. 439, §20 (AMD). 1987, c. 141, §A5 (RP).



35 §2305. Corporations may hold real estate (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2306. Electric power companies have eminent domain; approval (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 262, §§1,2 (AMD). 1967, c. 382, §4 (AMD). 1977, c. 374, §2 (AMD). 1987, c. 141, §A5 (RP).



35 §2307. Organization of rural electric companies under certain conditions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §21 (AMD). 1987, c. 141, §A5 (RP).



35 §2308. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 203, (NEW). 1977, c. 124, §§1,2 (AMD). 1979, c. 541, §A216 (AMD). 1987, c. 141, §A5 (RP).



35 §2309. Area within which domestic electric company may generate and transmit electric energy (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 203, (NEW). 1977, c. 124, §§3,4 (AMD). 1987, c. 141, §A5 (RP).



35 §2310. Joint ownership of facility; waiver of right to partition (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 203, (NEW). 1977, c. 124, §5 (AMD). 1987, c. 141, §A5 (RP).



35 §2311. Powers of foreign electric company (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 124, §6 (NEW). 1987, c. 141, §A5 (RP).



35 §2312. Regulation of foreign electric company (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 124, §6 (NEW). 1987, c. 141, §A5 (RP).



35 §2313. Taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 124, §6 (NEW). 1987, c. 141, §A5 (RP).



35 §2314. Sale of electricity to public utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 633, (NEW). 1979, c. 421, §1 (RP).






Chapter 172: SMALL POWER PRODUCTION FACILITIES AND COGENERATION FACILITIES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2321. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 421, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2322. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 421, §2 (NEW). 1983, c. 822, §1 (AMD). 1987, c. 141, §A5 (RP).



35 §2323. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 421, §2 (NEW). 1979, c. 688, §§15,16 (AMD). 1981, c. 450, §§1-3 (AMD). 1981, c. 698, §173 (AMD). 1983, c. 822, §2 (AMD). 1987, c. 123, §2 (AMD). 1987, c. 141, §A5 (RP). 1987, c. 769, §A133 (AMD).



35 §2324. Control and regulation of generating facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 421, §2 (NEW). 1981, c. 450, §4 (RPR). 1987, c. 141, §A5 (RP).



35 §2325. Sale of electricity (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 421, §2 (NEW). 1981, c. 450, §§5,6 (AMD). 1987, c. 141, §A5 (RP).



35 §2326. Transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 421, §2 (NEW). 1981, c. 450, §7 (RPR). 1983, c. 822, §3 (AMD). 1985, c. 604, §2 (AMD). 1985, c. 629, §9 (AMD). 1987, c. 141, §A5 (RP).



35 §2327. Review of rates (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 421, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2328. Purchase and resale of electric energy or capacity by Public Utilities Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 482, (NEW). 1987, c. 141, §A5 (RP).



35 §2329. Energy and capacity purchases from small power producer and cogenerator facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 337, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2330. Transmission or wheeling of electric power (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 740, §1 (NEW). 1987, c. 123, §§3,4 (AMD). 1987, c. 141, §A5 (RP). 1987, c. 769, §§A134,A135 (AMD).






Chapter 173: POWERS AND RESTRICTIONS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2341. Lines along highways and across waters (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2342. Corporations may lay pipelines (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2343. Water companies may lay pipelines (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 262, §3 (RPR). 1987, c. 141, §A5 (RP).



35 §2344. Gas and electric companies may pass along highways (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 301, §2 (AMD). 1979, c. 541, §A217 (AMD). 1987, c. 141, §A5 (RP).



35 §2345. No taking property of another corporation without legislative consent (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2346. Permit required for laying pipes and wires (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 262, §4 (AMD). 1971, c. 593, §22 (AMD). 1987, c. 141, §A5 (RP).



35 §2347. Wires, pipes and cables under streets subject to municipal permit (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 262, §5 (AMD). 1971, c. 593, §22 (AMD). 1987, c. 141, §A5 (RP).



35 §2347-A. Discontinuance of public ways (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 270, §2 (NEW). 1977, c. 301, §3 (AMD). 1987, c. 141, §A5 (RP).



35 §2348. Validity clause (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 85, (AMD). 1983, c. 596, (AMD). 1987, c. 141, §A5 (RP).



35 §2349. Permits to specify time and place of opening (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2350. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2351. Fees for excavation permits (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2352. Filling and protection of openings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2353. Improper work redone at corporation expense (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2354. Relaying of pavements (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2355. Travel and trees not to be interfered with (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2356. Liability for damages (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2357. Connection with other telephone and telegraph lines; land for public use (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2358. Gas for heat and power; appliances (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §10 (RP).



35 §2359. Telephone directories (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 180, §1 (NEW). 1987, c. 141, §A5 (RP).



35 §2360. Trespass on a utility pole (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 91, (NEW). 1987, c. 141, §A5 (RP).



35 §2361. Telecommunication services for the deaf, hearing impaired and speech impaired (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 625, (NEW). 1981, c. 416, (AMD). 1983, c. 531, §§1,2 (AMD). 1985, c. 629, §10 (AMD). 1987, c. 141, §A5 (RP).



35 §2362. Public Utilities Commission regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 802, §7 (NEW). 1987, c. 141, §A5 (RP).






Chapter 175: INSPECTION OF METERS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2401. Meters inspected and sealed (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2402. Appointment of inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2403. Duties of inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2404. Application for inspection; removal of faulty meter; expense of inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A79 (AMD). 1987, c. 141, §A5 (RP).



35 §2405. Civil liability for damages to meters (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 668, §2 (NEW). 1987, c. 141, §A5 (RP).






Chapter 177: DUTIES OF TELEGRAPH COMPANIES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2441. Telegraph companies to keep offices in certain places (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §11 (RP).



35 §2442. Liability for delays and errors; falsifying or divulging contents of dispatch (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2443. Liability for fraud; common law liabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Chapter 179: REGULATION OF POLES AND WIRES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2481. Duties and liabilities imposed (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2482. Permits to construct facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 262, §6 (RPR). 1987, c. 141, §A5 (RP).



35 §2483. Application for permit; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 262, §6 (RPR). 1971, c. 593, §22 (AMD). 1973, c. 447, §§1,2 (AMD). 1981, c. 601, §§1-3 (AMD). 1987, c. 141, §A5 (RP).



35 §2484. Damages; recovery of award and costs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 431, §16 (AMD). 1987, c. 141, §A5 (RP).



35 §2485. Appeals; costs (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2486. Fees of municipal officers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2487. Permits for moving buildings, cutting wires, removing poles; expenses; damages (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2488. Use of facilities alone creates no legal right for continuance (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 605, (AMD). 1987, c. 141, §A5 (RP).



35 §2489. Change of location; hearings; joint use of poles; long distance lines excepted (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 262, §7 (AMD). 1987, c. 141, §A5 (RP).



35 §2490. Appeals; hearings; acceptance of report (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2491. Power and authority conferred are additional (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2492. Affixing wires and structures; consent of building owner required (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2493. Lines along railroad; application to Public Utilities commission where disagreement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Chapter 181: NATURAL GAS PIPELINE COMPANIES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2531. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2531-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 589, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2532. Power to construct and operate lines (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §22 (AMD). 1987, c. 141, §A5 (RP).



35 §2533. Filing certificate to public convenience (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2534. Eminent domain (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 373, §1 (AMD). 1971, c. 439, §23 (AMD). 1987, c. 141, §A5 (RP).



35 §2535. Exemption from eminent domain (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 373, §2 (AMD). 1987, c. 141, §A5 (RP).



35 §2536. Duties of corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2537. Franchise area; restricted sale (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2538. Gas companies authorized to deal in natural gas (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2539. Powers and authority of Public Utilities Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §73 (AMD). 1987, c. 141, §A5 (RP).



35 §2540. Application of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §C28 (AMD). 1987, c. 141, §A5 (RP).



35 §2541. Submission of plans to commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2542. Submission of map to commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2543. Compliance with orders (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2544. Interstate and foreign commerce not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2545. Status of company (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 396, (NEW). 1987, c. 141, §A5 (RP).






Chapter 183: EMERGENCY USE OF TELEPHONE PARTY LINES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2581. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2582. Refusal to surrender line prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2583. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Chapter 183-A: ACCESS TO PUBLIC TELEPHONES BY PHYSICALLY DISABLED PERSONS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2601. Public telephones to be placed for use by disabled persons (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 248, §11 (NEW). 1979, c. 323, (NEW). 1979, c. 663, §219 (RAL). 1987, c. 141, §A5 (RP).






Chapter 183-B: TELECOMMUNICATIONS EQUIPMENT FOR CUSTOMERS WITH SPECIAL NEEDS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2611. Telecommunications equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 139, §2 (NEW). 1987, c. 141, §A5 (RP).






Chapter 185: DUTIES OF TELEPHONE COMPANIES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2701. Telephone directories (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 663, §219 (RAL). 1987, c. 141, §A5 (RP).









Part 6: RURAL ELECTRIFICATION COOPERATIVES REPEALED BY PL 1987, C. 141, PT. A, §5

Chapter 221: GENERAL PROVISIONS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2801. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2802. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §74 (AMD). 1987, c. 141, §A5 (RP).



35 §2803. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2804. Name (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2805. Refunds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2806. Nonliability of members for debts of cooperative (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 864, §1 (AMD). 1987, c. 141, §A5 (RP).



35 §2807. Recordation of mortgages; effect (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2808. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2809. Cooperatives are public utilities; jurisdiction of Public Utility Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 348, §2 (RPR). 1967, c. 382, §5 (RPR). 1985, c. 481, §C29 (AMD). 1987, c. 141, §A5 (RP).



35 §2810. Filing of articles (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Chapter 223: ORGANIZATION REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2841. Incorporators (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 864, §2 (AMD). 1987, c. 141, §A5 (RP).



35 §2842. Articles of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2843. Bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2844. Members (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2845. Meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 864, §3 (AMD). 1987, c. 141, §A5 (RP).



35 §2846. Waiver of notice (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2847. Board of trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 623, §51M (AMD). 1987, c. 141, §A5 (RP).



35 §2848. Districts (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2849. Officers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Chapter 225: POWERS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2881. Powers generally (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 348, §3 (AMD). 1987, c. 141, §A5 (RP).



35 §2882. Amendment of articles (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2883. Change of location of principal office (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §2884. Conversion of existing corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Chapter 227: DISSOLUTION REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2921. Dissolution generally (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Chapter 228: GENERATION AND TRANSMISSION COOPERATIVES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2931. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 864, §4 (NEW). 1987, c. 141, §A5 (RP).



35 §2932. Generation and transmission cooperatives are public utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 864, §4 (NEW). 1987, c. 141, §A5 (RP).






Chapter 241: MUNICIPAL POWER DISTRICTS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §2951. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 694, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2952. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 694, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2953. Formation of district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 694, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2954. Formation of multimember district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 694, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2955. Existing districts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 694, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2956. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 694, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2957. Organization of multimember district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 694, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2958. Powers of district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 694, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2959. Issuance of bonds and notes (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 694, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2960. Revenue obligation securities (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 694, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2961. Eminent domain (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 694, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2962. Rates (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 694, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2963. Rate setting (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 694, §2 (NEW). 1985, c. 481, §A80 (AMD). 1987, c. 141, §A5 (RP).



35 §2964. Quasi-municipal body (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 694, §2 (NEW). 1987, c. 141, §A5 (RP).



35 §2965. Existing service areas (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 694, §2 (NEW). 1987, c. 141, §A5 (RP).









Part 7: WATER AND WATER DISTRICTS REPEALED BY PL 1987, C. 141, PT. A, §5

Chapter 261: AQUEDUCTS AND WATER COMPANIES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §3201. Meetings of proprietors for incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3202. Proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3203. Authority of directors; enforcement of assessments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3204. Registry of shares and transfers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3205. Powers of proprietors; manner of voting (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 234, §12 (AMD). 1987, c. 141, §A5 (RP).



35 §3206. Attachment and execution; possessions; redemption; revival of judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3207. Town may use pipes in case of fire (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3208. Construction of powers after dissolution; enforcement of judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3209. Proprietors are tenants in common of remainder (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3210. Injury to aqueduct penalized (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3211. Authority for taxation upon default (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 466, (NEW). 1987, c. 141, §A5 (RP).






Chapter 262: WATER DISTRICTS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §3221. Short title; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 447, §1 (NEW). 1987, c. 141, §A5 (RP).



35 §3222. Definition; formation of districts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 447, §1 (NEW). 1987, c. 141, §A5 (RP).



35 §3223. Trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 447, §1 (NEW). 1987, c. 141, §A5 (RP). 1987, c. 256, §45 (AMD). 1987, c. 769, §A136 (AMD).



35 §3224. Issuance of bonds and notes (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 447, §1 (NEW). 1987, c. 141, §A5 (RP).



35 §3225. Liens (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 447, §1 (NEW). 1987, c. 141, §A5 (RP).



35 §3226. Conformity with private and special laws (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 447, §1 (NEW). 1981, c. 541, (AMD). 1987, c. 141, §A5 (RP).



35 §3227. Legislative amendment of charter (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 214, §3 (NEW). 1987, c. 141, §A5 (RP).






Chapter 263: PROPERTY TAKEN FOR PUBLIC USE AND ASSESSMENT OF DAMAGES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §3241. Rights of parties as to procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 118, §1 (AMD). 1987, c. 141, §A5 (RP).



35 §3242. Proceedings before entry; filing location and map; description corrected (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3243. Damages for property owners; security (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 431, §17 (AMD). 1987, c. 141, §A5 (RP).



35 §3244. Notice to adverse party (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3245. Terms and conditions for property taken (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3246. Report of commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3247. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3248. Deposit of awards (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3249. Damages remaining unpaid; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3250. Service of injunction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3251. Failure to apply for assessment not a waiver (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3252. Proceedings to defect in taking by eminent domain (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).






Chapter 265: CONDEMNATION BY WATER DISTRICTS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §3291. Necessity of taking determined (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 118, §2 (AMD). 1987, c. 141, §A5 (RP).



35 §3292. Proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3293. Proceedings before commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3294. Condemnation proceedings by district or water company (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 118, §3 (AMD). 1987, c. 141, §A5 (RP).



35 §3295. Validation of proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A5 (RP).



35 §3296. Water utility line crossing railroad right-of-way (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 97, (AMD). 1987, c. 141, §A5 (RP).






Chapter 266: RESERVE FUND FOR MUNICIPAL WATER DEPARTMENTS AND QUASI-MUNICIPAL WATER DISTRICTS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §3311. Reserve fund (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 455, (NEW). 1985, c. 632, §2 (RP).






Chapter 267: RADAR DEVICES ON FERRIES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §3321. Radar requirements on vessels operating in Casco Bay (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 541, (NEW). 1987, c. 141, §A5 (RP).



35 §3322. Standards; promulgation; enforcement; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 541, (NEW). 1977, c. 78, §199 (AMD). 1985, c. 481, §C30 (AMD). 1987, c. 141, §A5 (RP).









Part 7-A: NUCLEAR POWER PLANTS REPEALED BY PL 1987, C. 141, PT. A, §5

Chapter 269: NUCLEAR POWER GENERATING FACILITIES REPEALED BY PL 1987, C. 141, PT. A, §5

Subchapter 1: EMISSIONS REPORTING REPEALED BY PL 1987, C. 141, PT. A, §5

35 §3331. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 225, (NEW). 1987, c. 141, §A5 (RP).



35 §3332. Notice to the Commissioner of Human Services (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 225, (NEW). 1981, c. 358, (RPR). 1987, c. 141, §A5 (RP).



35 §3333. Reports by the Commissioner of Human Services (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 225, (NEW). 1987, c. 141, §A5 (RP).






Subchapter 2: SAFETY REPORTING REPEALED BY PL 1987, C. 141, PT. A, §5

35 §3341. Reporting; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 424, (NEW). 1983, c. 238, (RPR). 1987, c. 141, §A5 (RP).






Subchapter 3: DECOMMISSIONING REPEALED BY PL 1987, C. 141, PT. A, §5

35 §3351. Short title; findings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 688, (NEW). 1987, c. 141, §A5 (RP).



35 §3352. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 688, (NEW). 1987, c. 141, §A5 (RP).



35 §3353. Decommissioning financing plans; physical decommissioning plan (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 688, (NEW). 1987, c. 141, §A5 (RP).



35 §3354. Decommissioning fund committee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 688, (NEW). 1987, c. 141, §A5 (RP).



35 §3355. Decommissioning trust fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 688, (NEW). 1987, c. 141, §A5 (RP).



35 §3356. Responsibility for decommissioning (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 688, (NEW). 1987, c. 141, §A5 (RP).



35 §3357. Incorporation by reference; construction (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 688, (NEW). 1987, c. 141, §A5 (RP).



35 §3358. Cost of review (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 688, (NEW). 1985, c. 629, §11 (AMD). 1987, c. 141, §A5 (RP).



35 §3359. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 688, (NEW). 1987, c. 141, §A5 (RP).



35 §3366. On-site storage of spent fuel assemblies; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 381, §7 (NEW). 1987, c. 141, §A5 (RP).



35 §3371. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL). 1987, c. 141, §A5 (RP).



35 §3372. Requirements prior to certification of nuclear power plants by the Public Utilities Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL). 1987, c. 141, §A5 (RP).



35 §3373. Power to certify (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL). 1987, c. 141, §A5 (RP).



35 §3374. Certification of nuclear power plants (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL). 1987, c. 141, §A5 (RP).



35 §3375. Commission action upon petition (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL). 1987, c. 141, §A5 (RP).



35 §3376. Commission action if power to grant certificates not granted (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL). 1987, c. 141, §A5 (RP).






Subchapter 5: CONSTRUCTION REPEALED BY PL 1987, C. 141, PT. A, §5

35 §3381. Findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 540, (NEW). 1987, c. 141, §A5 (RP).



35 §3382. Referendum (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 540, (NEW). 1987, c. 141, §A5 (RP).



35 §3383. Notice; effective date of certificate; prohibition (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 540, (NEW). 1987, c. 141, §A5 (RP).






Subchapter 6: SPENT FUEL DISPOSAL REPEALED BY PL 1987, C. 141, PT. A, §5

35 §3391. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 508, (NEW). 1987, c. 141, §A5 (RP).



35 §3392. Spent Nuclear Fuel Disposal Trust Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 508, (NEW). 1987, c. 141, §A5 (RP).



35 §3393. Report; audit (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 508, (NEW). 1987, c. 141, §A5 (RP).












Part 8: MAINE MUNICIPAL AND RURAL ELECTRIFICATION COOPERATIVE AGENCY ACT REPEALED BY PL 1987, C. 141, PT. A, §5

Chapter 301: GENERAL PROVISIONS

35 §4001. Short Title (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4002. Findings and declaration of necessity (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4003. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1985, c. 763, §A97 (AMD). 1987, c. 141, §A5 (RP).






Chapter 303: ESTABLISHMENT AND ORGANIZATION REPEALED BY PL 1987, C. 141, PT. A, §5

35 §4101. Creation of Maine Municipal and Rural Electrification Cooperative Agency (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1983, c. 192, §§1,2 (AMD). 1985, c. 92, (AMD). 1985, c. 295, §53 (AMD). 1987, c. 141, §A5 (RP).



35 §4102. General powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4103. Additional powers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4104. Acquisition of property (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4105. Tax exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4106. Rules and rates (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4107. Powers of municipalities and cooperatives (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4108. Construction contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).






Chapter 305: FORM AND NATURE OF BONDS AND NOTES REPEALED BY PL 1987, C. 141, PT. A, §5

35 §4201. Bonds and notes (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4202. Presumption of validity (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4203. Federal insurance of guaranty; taxable bond option (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4204. Refunding obligations; issuance (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4205. Refunding obligations; sale (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4206. Remedies of bondholders and noteholders (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4207. Credit of State and members of agency not pledged (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4208. Notes and bonds as legal investment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4209. No impairment of obligation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).






Chapter 307: MISCELLANEOUS PROVISIONS REPEALED BY PL 1987, C. 141, PT. A, §5

35 §4301. Annual reports; audit (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4302. State services (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4303. Jurisdiction of Public Utilities Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4304. Environmental regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4305. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4306. Inconsistent provisions of other laws superseded (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).



35 §4307. Severability (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 422, (NEW). 1987, c. 141, §A5 (RP).












TITLE 35-A: PUBLIC UTILITIES (HEADING: PL 1987, c. 141, Pt. A, @6 (new))

Part 1: PUBLIC UTILITIES COMMISSION

Chapter 1: ORGANIZATION, GENERAL POWERS AND DUTIES

35-A §101. Statement of purpose

The purpose of this Title is to ensure that there is a regulatory system for public utilities in the State and for other entities subject to this Title that is consistent with the public interest and with other requirements of law and to provide for reasonable licensing requirements for competitive electricity providers. The basic purpose of this regulatory system as it applies to public utilities subject to service regulation under this Title is to ensure safe, reasonable and adequate service, to assist in minimizing the cost of energy available to the State’s consumers and to ensure that the rates of public utilities subject to rate regulation are just and reasonable to customers and public utilities. [2013, c. 369, Pt. F, §1 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A2 (AMD). 1999, c. 398, §§A104,105 (AFF). 2011, c. 623, Pt. D, §2 (AMD). 2013, c. 369, Pt. F, §1 (AMD).



35-A §102. Definitions

As used in this Title, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 141, Pt. A, §6 (NEW).]

1. Commission. "Commission" means the Public Utilities Commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Commissioner. "Commissioner" means one of the members of the Public Utilities Commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2-A. Competitive service provider. "Competitive service provider" means a competitive electricity provider as defined in section 3201, subsection 5.

[ 1999, c. 398, Pt. A, §3 (NEW); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Corporation. "Corporation" includes municipal and quasi-municipal corporations.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Customer. "Customer" includes any person, government or governmental division which has applied for, been accepted and is currently receiving service from a public utility.

[ 1987, c. 628, §1 (RPR) .]

4-A. Dark fiber provider. "Dark fiber provider" means a person, its lessees, trustees, receivers or trustees appointed by any court, owning, controlling, operating or managing federally supported dark fiber that:

A. Offers its federally supported dark fiber on an open-access basis without unreasonable discrimination as confirmed in a schedule of rates, terms and conditions filed for informational purposes with the commission; [2009, c. 612, §1 (NEW).]

B. Is required to conduct its business subject to restrictions established and enforced by the Federal Government pursuant to Title VI of the federal American Recovery and Reinvestment Act of 2009, Public Law 111-5, 123 Stat. 115 (2009) and to grant security interests to the Federal Government under that Act; and [2009, c. 612, §1 (NEW).]

C. Does not transmit communications for compensation inside this State. [2009, c. 612, §1 (NEW).]

[ 2009, c. 612, §1 (NEW) .]

4-B. Federally supported dark fiber. "Federally supported dark fiber" means one or more strands within a bundle of fiber-optic cable through which an associated light signal or light communication transmission must be provided to provide communications service, but excluding the electronic equipment required in order to render the fiber capable of transmitting communications, the construction of which is financed in whole or in part with funds provided by a grant awarded before January 1, 2010 by the United States Department of Commerce, National Telecommunications and Information Administration pursuant to the federal American Recovery and Reinvestment Act of 2009, Public Law 111-5, 123 Stat. 115 (2009).

[ 2009, c. 612, §2 (NEW) .]

5. Electric utility.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §4 (RP) .]

6. Electric plant.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §5 (RP) .]

6-A. Excluded electric plant.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §6 (RP) .]

6-B. Federal interconnection rights and obligations. "Federal interconnection rights and obligations" means the rights and obligations of a telecommunications entity under 47 United States Code, Sections 251 and 252 or any other provision of federal law or regulation governing telecommunications network facility interconnection or wholesale access rights and obligations to the extent the rights and obligations under the federal law or regulation may be regulated or overseen by the commission.

[ 2011, c. 623, Pt. A, §1 (NEW) .]

7. Ferry. "Ferry" includes every person, its lessees, trustees, receivers or trustees appointed by any court owning, controlling, operating or managing any vessel and which is subject to commission's jurisdiction under chapter 51.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7-A. Gas marketer. "Gas marketer" means an entity that sells natural gas to retail consumers in the State.

[ 1999, c. 143, §1 (NEW) .]

8. Gas utility. "Gas utility" includes every person, that person's lessees, trustees, receivers or trustees appointed by any court owning, controlling, operating or managing any gas plant for compensation within this State, except when gas is made or produced on and distributed by the maker or producer through private property alone solely for its own tenants and not for sale to others, or when the gas is sold solely for use in vehicles fueled by natural gas or to a liquid gas system that serves fewer than 10 customers as long as no portion of the liquid gas system is located in a public place or that serves a single customer if the liquid gas system is located entirely on the customer's premises. "Gas utility" does not include a gas marketer whose business in the State is restricted to selling natural gas to retail consumers and who does not provide natural gas transmission or distribution service.

[ 1999, c. 718, §14 (AMD) .]

9. Gas plant. "Gas plant" includes all real estate, fixtures and personal property owned, controlled, operated or managed in connection with or to facilitate the production, generation, transmission, delivery or furnishing of gas for light, heat or power.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

9-A. Mobile telecommunications services. "Mobile telecommunications services" means telecommunications services licensed by the Federal Communications Commission for mobile use.

[ 1991, c. 342, §1 (NEW) .]

9-B. Incumbent local exchange carrier. "Incumbent local exchange carrier" means, with respect to an area, the local exchange carrier that on February 8, 1996 provided telephone exchange service in the area and:

A. On February 8, 1996 was deemed to be a member of the exchange carrier association pursuant to 47 Code of Federal Regulations, Section 69.601(b); or [2011, c. 623, Pt. A, §2 (NEW).]

B. Is a person or entity that, on or after February 8, 1996, became a successor or assign of a member described in paragraph A. [2011, c. 623, Pt. A, §2 (NEW).]

[ 2011, c. 623, Pt. A, §2 (NEW) .]

9-C. Interconnected voice over Internet protocol service. "Interconnected voice over Internet protocol service" means a service that enables real-time, 2-way voice communications; requires a broadband connection from the user's location; and permits users generally to receive calls that originate on the public switched telephone network and to terminate calls to the public switched telephone network.

[ 2011, c. 623, Pt. A, §2 (NEW) .]

9-D. Interexchange carrier. "Interexchange carrier" means any person, association, corporation or other entity that provides intrastate interexchange telecommunications services, including a local exchange carrier that provides interexchange service.

[ 2011, c. 623, Pt. A, §2 (NEW) .]

9-E. Local exchange carrier. "Local exchange carrier" means any person that is engaged in the provision of telephone exchange service or exchange access. "Local exchange carrier" does not include a person insofar as that person is engaged in the provision of a commercial mobile service under 47 United States Code, Section 332(c), unless the commission by rule determines that the Federal Communications Commission includes such service in the definition of the term. "Local exchange carrier" does not include a person insofar as that person is engaged in the provision of interconnected voice over Internet protocol service unless the person is providing provider of last resort service. "Local exchange carrier" does not include a person insofar as the person is a dark fiber provider.

[ 2011, c. 623, Pt. A, §2 (NEW) .]

10. Natural gas pipeline utility. "Natural gas pipeline utility" includes every person, its lessees, trustees, receivers or trustees appointed by any court owning or operating for compensation within this State any pipeline, including pumping stations, storage depots and other facilities, for the transportation, distribution or sale of natural gas, or any person or corporation which has applied to the Federal Energy Regulatory Commission for a certificate of public convenience and necessity or to the Public Utilities Commission for a certificate of authorization to operate a natural gas pipeline within the State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

11. Person. "Person" includes a corporation, partnership, limited partnership, limited liability company, limited liability partnership, association, trust, estate, any other legal entity or natural person.

[ 1997, c. 707, §1 (AMD) .]

11-A. Provider of last resort service. "Provider of last resort service" has the same meaning as in section 7201.

[ 2011, c. 623, Pt. A, §3 (NEW) .]

12. Public heating utility.

[ 1999, c. 579, §2 (RP) .]

12-A. Public switched telephone network. "Public switched telephone network" means the network of equipment, lines and controls assembled to establish communication paths between calling and called parties in North America.

[ 2011, c. 623, Pt. A, §4 (NEW) .]

13. Public utility. "Public utility" includes every gas utility, natural gas pipeline utility, transmission and distribution utility, telephone utility, water utility and ferry, as those terms are defined in this section, and each of those utilities is declared to be a public utility. "Public utility" does not include the operation of a radio paging service, as that term is defined in this section, or mobile telecommunications services unless only one entity or an affiliated interest of that entity, as defined in section 707, subsection 1, paragraph A, exclusively controls the use of the radio frequency spectrum assigned by the Federal Communications Commission to provide mobile service to the service area. "Public utility" includes a smart grid coordinator as defined in section 3143, subsection 1, paragraph B.

Nothing in this subsection precludes:

A. The jurisdiction, control and regulation by the commission pursuant to private and special act of the Legislature; [1991, c. 342, §2 (RPR).]

B. The commission's jurisdiction and control over and regulation of a public utility that provides, in addition to other services, radio paging service or mobile telecommunications services; [1991, c. 342, §2 (RPR).]

C. The commission's jurisdiction and control over and regulation of basic exchange telephone service offered by a provider of mobile telecommunications services if, after investigation and hearing, the commission determines that the provider is engaged in the provision of basic exchange telephone service; and [1991, c. 342, §2 (RPR).]

D. Negotiations for, or negates agreements or arrangements existing on the effective date of this paragraph relating to, rates, terms and conditions for interconnection provided by a telephone utility to a company providing radio paging or mobile telecommunications services. [1991, c. 342, §2 (RPR).]

[ 2009, c. 539, §1 (AMD) .]

14. Radio common carrier. "Radio common carrier" means an entity that provides communications services primarily by use of radio or other wireless means.

[ 1991, c. 342, §3 (AMD) .]

15. Radio paging service. "Radio paging service" is a service provided by a communication common carrier engaged in rendering signaling communication. Signaling communication is one-way communication from a base station to a mobile or fixed receiver, or to multipoint mobile or fixed receivers by audible or subaudible means, for the purpose of activating a signaling device in the receiver or communicating information to the receiver, whether or not the information is to be retained in record form. It is limited to the following types of communications.

A. An optical readout paging service is one which communicates a message to a receiver which displays the message on an optical or tactile readout, either in a permanent form or a temporary form. [1987, c. 141, Pt. A, §6 (NEW).]

B. A tone only paging service is one which activates an aural, visual or tactile signaling device when received. [1987, c. 141, Pt. A, §6 (NEW).]

C. A tone-voice paging service is one which transmits tone to activate a signaling device and audio circuit in the addressed receiver, following which a voice-grade signal is transmitted, to be amplified by the audio circuit. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

16. Rate design stability. "Rate design stability" means the implementation of interclass cost allocation or intraclass rate design changes to any existing customer class, of the magnitude or on such a schedule as to not be seriously adverse to the existing class of customers.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

16-A. Self generation. "Self generation" means the generation of electricity for the use of an entity that owns, leases, operates, controls or manages, in whole or in part, generation assets, as defined in section 3201, subsection 10, provided that the electricity is not transmitted over transmission and distribution plant, as defined in subsection 20-A.

[ 1999, c. 398, Pt. A, §8 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

17. Telegraph utility.

[ 1995, c. 225, §3 (RP) .]

18. Telegraph line.

[ 1995, c. 225, §3 (RP) .]

18-A. Telephone service. "Telephone service" is the offering of a service that transmits communications by telephone, whether the communications are accomplished with or without the use of transmission wires.

[ 2003, c. 153, §2 (NEW) .]

18-B. Telephone exchange service. "Telephone exchange service" means service within a telephone exchange, or within a connected system of telephone exchanges within the same exchange area operated to furnish to subscribers intercommunicating service of the character ordinarily furnished by a single exchange, and that is covered by an exchange service charge, or comparable service provided through a system of switches, transmission equipment or other facilities, or combination thereof, by which a subscriber can originate and terminate a telecommunications service.

[ 2011, c. 623, Pt. A, §5 (NEW) .]

19. Telephone utility. "Telephone utility" includes every person, its lessees, trustees, receivers or trustees appointed by any court, that provides telephone service for compensation inside this State. "Telephone utility" also includes a dark fiber provider. "Telephone utility" does not include any person or entity that is excluded from the definition of "public utility" as defined in subsection 13, subject to the provisions of subsection 13, paragraphs A to C.

[ 2009, c. 612, §3 (AMD) .]

20. Telephone line.

[ 2003, c. 153, §3 (RP) .]

20-A. Transmission and distribution plant. "Transmission and distribution plant" means all real estate, fixtures and personal property owned, controlled, operated or managed in connection with or to facilitate the transmission, distribution or delivery of electricity for light, heat or power for public use and includes all conduits, ducts and other devices, materials, apparatus and property for containing, holding or carrying conductors used, or to be used, for the transmission or distribution of electricity for light, heat or power for public use.

[ 1999, c. 398, Pt. A, §9 (NEW); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

20-B. Transmission and distribution utility. "Transmission and distribution utility" means a person, its lessees, trustees or receivers or trustees appointed by a court, owning, controlling, operating or managing a transmission and distribution plant for compensation within the State, except where the electricity is distributed by the entity that generates the electricity through private property alone solely for that entity's own use or the use of the entity's tenants and not for sale to others.

[ 1999, c. 398, Pt. A, §9 (NEW); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

21. Vessel. "Vessel" includes every boat which is owned, controlled, operated or managed for public use in the transportation of persons or property for compensation within this State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

21-A. Voice service provider. "Voice service provider" means any person providing, directly or indirectly, 2-way voice communications service for compensation in this State. "Voice service provider" does not include a dark fiber provider.

[ 2011, c. 623, Pt. A, §6 (NEW) .]

22. Water utility. "Water utility" includes every person, its lessees, trustees, receivers or trustees appointed by any court, owning, controlling, operating or managing any water works for compensation within this State, including any aqueduct organized under former Title 35, chapter 261 and any of its predecessors.

[ 1987, c. 490, Pt. C, §2 (AMD) .]

23. Water works. "Water works" includes all reservoirs, tunnels, shafts, dams, dikes, head gates, pipes, flumes, canals, structures and appliances, and all real estate, fixtures and personal property, owned, controlled, operated or managed in connection with or to facilitate the diversion, development, storage, supply, distribution, sale, furnishing, carriage, apportionment or measurement of water for municipal and domestic use.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

24. Wholesale competitive local exchange carrier. "Wholesale competitive local exchange carrier" means a local exchange carrier, other than an incumbent local exchange carrier, that provides a wholesale telecommunications service but does not provide telephone exchange service to a retail subscriber.

Subsection 24 as enacted by PL 2011, c. 590, §1 is REALLOCATED TO TITLE 35-A, SECTION 102, SUBSECTION 25)

[ 2011, c. 623, Pt. A, §7 (NEW) .]

25. (REALLOCATED FROM T. 35-A, §102, sub-§24) Zero-based budgeting. "Zero-based budgeting" means a method of budgeting in which programs and activities are justified for a budgetary period using cost-benefit analysis without regard to the amount that was budgeted for those programs and activities in a prior budgetary period.

[ RR 2011, c. 2, §37 (RAL) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C2 (AMD). 1987, c. 613, §1 (AMD). 1987, c. 628, §1 (AMD). 1991, c. 342, §§1-3 (AMD). 1993, c. 178, §1 (AMD). 1995, c. 225, §§2,3 (AMD). 1997, c. 707, §1 (AMD). 1997, c. 710, §§1-3 (AMD). 1997, c. 710, §10 (AFF). 1999, c. 143, §§1,2 (AMD). 1999, c. 398, §§A3-9 (AMD). 1999, c. 398, §§A104,105 (AFF). 1999, c. 579, §§2,3 (AMD). 1999, c. 718, §14 (AMD). 2003, c. 153, §§1-3 (AMD). 2009, c. 539, §1 (AMD). 2009, c. 612, §§1-3 (AMD). RR 2011, c. 2, §37 (COR). 2011, c. 590, §1 (AMD). 2011, c. 623, Pt. A, §§1-7 (AMD).



35-A §103. Establishment of commission; powers and duties; seal and office

1. Establishment. There is established the Public Utilities Commission which shall consist of 3 members.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Powers and duties. The commission has the following powers and duties.

A. All public utilities and certain other entities as specified in this Title are subject to the jurisdiction, control and regulation of the commission and to applicable provisions of this Title. [2011, c. 623, Pt. D, §3 (AMD).]

B. The commission shall set the basic policies of the Public Utilities Commission and shall regulate public utilities in accordance with this Title. [1987, c. 141, Pt. A, §6 (NEW).]

C. The commission shall oversee the activities of competitive service providers to the extent provided in this Title. [1999, c. 398, Pt. A, §10 (NEW); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

D. The commission shall oversee and manage the Emergency Services Communication Bureau established under Title 25, chapter 352. [2003, c. 359, §5 (NEW).]

[ 2011, c. 623, Pt. D, §3 (AMD) .]

3. Seal and office. The commission shall have a seal and be provided with office space.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A10 (AMD). 1999, c. 398, §§A104,105 (AFF). 2003, c. 359, §5 (AMD). 2011, c. 623, Pt. D, §3 (AMD).



35-A §104. Implied powers

The provisions of this Title shall be interpreted and construed liberally to accomplish the purpose of this Title. The commission has all implied and inherent powers under this Title, which are necessary and proper to execute faithfully its express powers and functions specified in this Title. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §105. Appointment and term

1. Appointment. The Governor shall appoint 3 members to the Public Utilities Commission. The appointments shall be subject to review by the joint standing committee of the Legislature having jurisdiction over public utilities and to confirmation by the Legislature. Members of the commission shall devote full time to their duties.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Term. The commissioners shall serve for terms of 6 years.

A. Each term shall end on March 31st of the 6th year of the term. The terms shall be staggered so that one ends in 1987 and every 6 years thereafter, one ends in 1989 and every 6 years thereafter, and one ends in 1991 and every 6 years thereafter. [1987, c. 141, Pt. A, §6 (NEW).]

B. A commissioner may continue to serve beyond the end of this term until a successor is appointed and qualified. [1987, c. 141, Pt. A, §6 (NEW).]

C. Any vacancy occurring in the commission shall be filled by appointment for the unexpired portion of the term. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §106. Chairman of the Public Utilities Commission

The following provisions apply to the chairman of the Public Utilities Commission. [1987, c. 141, Pt. A, §6 (NEW).]

1. Appointment. The Governor shall designate one member of the commission as chairman.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. General duties. The chairman shall:

A. Be the principal executive officer of the commission in carrying out its policies; [1987, c. 141, Pt. A, §6 (NEW).]

B. Preside at meetings of the commission; and [1987, c. 141, Pt. A, §6 (NEW).]

C. Be responsible for the expedient organization of the commission's work. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Hearings. For any particular hearing or series of hearings before the commission, the chairman may assign himself or another commissioner to attend.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Acting chairman. When absent one working day or more, the chairman shall name another commissioner to act as chairman.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §107. The Public Utilities Commission staff

The following provisions apply to the commission's staff. [2009, c. 122, §7 (AMD).]

1. Appointment. The commission shall appoint:

A. An administrative director, a director of telephone and water utility industries, a director of electric and gas utility industries and a director of consumer assistance and safety; [2015, c. 8, §3 (AMD).]

B. With the approval of the Attorney General, a general counsel; and [1987, c. 141, Pt. A, §6 (NEW).]

C. An assistant administrative director. [1987, c. 141, Pt. A, §6 (NEW).]

[ 2015, c. 8, §3 (AMD) .]

2. Salary and conditions of employment. Salaries and conditions of employment of employees of the commission are as follows.

A. The general counsel, the administrative director, the assistant administrative director, the director of telephone and water utility industries, the director of electric and gas utility industries and the director of consumer assistance and safety serve at the pleasure of the commission and their salaries must be set by the commission within the ranges established by Title 2, section 6-A. [2015, c. 8, §4 (AMD).]

B. The compensation of the staff attorney and utility analyst positions are fixed by the commission with the approval of the Governor, but the compensation may not in the aggregate exceed the total amount appropriated or allocated in the commission's budget. [1993, c. 118, §1 (AMD).]

C. The salaries of the other subordinate officials and employees of the commission, other than those of the general counsel, the administrative director, the assistant administrative director, the director of telephone and water utility industries, the director of electric and gas utility industries, the director of consumer assistance and safety and the staff attorney and utility analyst positions, are subject to the Civil Service Law. [2015, c. 8, §5 (AMD).]

D. [1993, c. 118, §3 (RP).]

E. The commissioners and all employees receive actual expenses when traveling on official business. [2009, c. 122, §7 (AMD).]

[ 2015, c. 8, §§4, 5 (AMD) .]

3. Commission's access to staff. Each commissioner may have access to the Public Utilities Commission staff and to any information available to the commission, subject to Title 5, section 9055.

[ 2009, c. 122, §7 (AMD) .]

4. Delegation of powers and duties to the staff. The commission may delegate to its staff such powers and duties as the commission finds proper. All delegations existing as of the effective date of this section are valid.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Administrative director's duties. The administrative director:

A. Shall keep a record of the proceedings of the commission, which must be open to inspection at all times; and [2009, c. 122, §7 (AMD).]

B. May certify all official acts of the commission, administer oaths and issue subpoenas, processes, notices, orders and other documents necessary to the performance of the commission's duties. [1987, c. 141, Pt. A, §6 (NEW).]

[ 2009, c. 122, §7 (AMD) .]

6. Assistant administrative director's duties. The assistant administrative director shall assist the director in the performance of the director's duties and in the absence of the director has the same power as the director.

[ 2009, c. 122, §7 (AMD) .]

7. Commission counsel. The commission may employ counsel in any proceeding, investigation or trial.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Dismissal. After successful completion of a probationary period, the employees occupying the positions of staff attorney and utility analyst may be dismissed, suspended or otherwise disciplined only for cause.

[ 1993, c. 589, §2 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 631, §3 (AMD). 1993, c. 118, §§1-3 (AMD). 1993, c. 589, §2 (AMD). 1997, c. 586, §§2,3 (AMD). 2003, c. 606, §§1,2 (AMD). 2007, c. 482, §5 (AMD). 2009, c. 122, §7 (AMD). 2011, c. 420, Pt. A, §§30-32 (AMD). 2015, c. 8, §§3-5 (AMD).



35-A §108. Commission action; quorum; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 614, §1 (AMD). 1993, c. 36, §1 (RP).



35-A §108-A. Commission action; quorum; notice

A majority of the duly appointed commissioners constitutes a quorum and the act or decision of a majority of commissioners present, if at least a quorum is present, is the act or decision of the commission in any formal proceeding before the commission. [1993, c. 36, §2 (NEW).]

Notwithstanding Title 1, section 406, the commission is required to give notice of public proceedings only if the commission will deal with the expenditure of public funds or if the commission will make any of the following decisions in proceedings before it: a decision to initiate rulemaking or to adopt or modify a rule pursuant to Title 5, chapter 375, subchapter II; a decision making an advisory ruling pursuant to Title 5, chapter 375, subchapter III; a decision to commence an adjudicatory proceeding, an interim decision in an adjudicatory proceeding that will affect the substantive or procedural rights of any party, or a final decision at the conclusion of an adjudicatory proceeding, all pursuant to Title 5, chapter 375, subchapter IV; or a decision in any other proceeding pursuant to this Title or the commission's rules that requires commission approval or decision. In addition, if the commission is participating as a party in a proceeding before a federal agency and the commission will adopt a position in that federal proceeding, the commission shall give to other parties from the State who are participating in the federal proceeding notice of the public proceeding at which the commission may adopt that position. [1993, c. 36, §2 (NEW).]

SECTION HISTORY

1993, c. 36, §2 (NEW).



35-A §108-B. Lack of quorum; temporary appointment

If the commission is unable to maintain a quorum for reasons as described in subsection 1, the Governor shall appoint 3 alternate commissioners who may serve as temporary commissioners in accordance with this section. [2013, c. 554, §1 (NEW).]

1. Selection of alternate commissioners. If 2 or more commissioners, due to a conflict of interest, disability or other reason, are unable to serve in a proceeding, which results in the commission being unable to maintain a quorum as provided under section 108-A, the commission shall report this information to the Governor and post this information on its publicly accessible website. Once the Governor is notified of the lack of a quorum for a particular proceeding, the Governor shall appoint 3 alternate commissioners, each of whom may serve as a temporary commissioner in that particular proceeding. All appointed alternate commissioners must be retired judges or justices who are subject to review by the joint standing committee of the Legislature having jurisdiction over public utilities matters and to confirmation by the Legislature. Once the alternate commissioners are confirmed by the Legislature, the commission shall, in a transparent manner, randomly assign from the alternate commissioners one alternate commissioner to be the first alternate commissioner, one alternate commissioner to be the 2nd alternate commissioner and one alternate commissioner to be the 3rd alternate commissioner and send this information to the Governor. Following the receipt of this information, the Governor shall appoint alternate commissioners as temporary commissioners in the assigned order, until the number of temporary commissioners needed to reach a quorum is reached. If, for good cause, an alternate commissioner is unable to serve as a temporary commissioner, the Governor shall appoint the next assigned alternate as a temporary commissioner.

[ 2013, c. 554, §1 (NEW) .]

2. Service for duration of proceeding. Once appointed as a temporary commissioner to serve in a proceeding, the temporary commissioner shall serve for the length of time for which there is otherwise no quorum for the proceeding.

[ 2013, c. 554, §1 (NEW) .]

3. Compensation. In the event of a temporary appointment under this section, the commission shall provide administrative support to the temporary commissioner and compensate the temporary commissioner for the hours spent at the commission working on a proceeding at an hourly rate that is computed by dividing the annual salary of a commissioner, established in Title 2, section 6-A, subsection 2, by 2,080 hours.

[ 2013, c. 554, §1 (NEW) .]

4. Authority. A temporary commissioner appointed pursuant to this section is subject to all laws applicable to and has such authority with respect to the proceeding as a commissioner. An alternate commissioner who is not appointed as a temporary commissioner has no authority with respect to any proceedings of the commission.

[ 2013, c. 554, §1 (NEW) .]

SECTION HISTORY

2013, c. 554, §1 (NEW).



35-A §109. Conflicts of interest

In addition to the limitations of Title 5, section 18, the following limitations apply to prevent conflicts of interest. [1987, c. 141, Pt. A, §6 (NEW).]

1. Public utilities. A member or employee of the commission may not:

A. Have any official or professional connection or relation with any public utility or competitive service provider operating within this State; [1999, c. 398, Pt. A, §11 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

B. Hold any stock or securities in any public utility or competitive service provider operating within this State; [1999, c. 398, Pt. A, §11 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

C. Render a professional service against any such public utility or competitive service provider; or [1999, c. 398, Pt. A, §11 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

D. Be a member of a firm that renders service against any such public utility or competitive service provider. [1999, c. 398, Pt. A, §11 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

[ 1999, c. 398, Pt. A, §11 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Appointment to civil office. No commissioner may hold any other civil office of profit or trust under the Federal Government or State Government except the office of notary public.

[ RR 2009, c. 2, §97 (COR) .]

3. Political party. No commissioner may serve on or under a committee of a political party.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A11 (AMD). 1999, c. 398, §§A104,105 (AFF). RR 2009, c. 2, §97 (COR).



35-A §110. Removal of commissioner

Any willful violation of this Title by a commissioner shall constitute sufficient cause for his removal by the Governor, on the address of both branches of the Legislature or by impeachment pursuant to the Constitution of Maine, Article IX, Section 5. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §111. Rules; assistance

The commission may adopt rules and may employ assistance to carry out its responsibilities under this Title. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §112. Power to obtain information

1. Investigation of management of business. The commission may inquire into the management of the business of all public utilities and shall keep itself informed as to the manner and method in which each is conducted. The provisions of this subsection do not apply to any telephone utility other than a provider of provider of last resort service with respect to the provision of provider of last resort service.

[ 2011, c. 623, Pt. A, §8 (AMD) .]

2. Facilities and information to be furnished. Every public utility shall furnish the commission with:

A. All reasonable facilities for the prompt and faithful discharge of its duties; and [1987, c. 141, Pt. A, §6 (NEW).]

B. All information necessary to perform its duties and carry into effect this Title. If it is unable to furnish the information, it shall give a good and sufficient reason for the failure, and the reason for the failure shall be verified by an officer, owner or agent of the public utility and returned to the commission at its office within the time fixed by the commission. [1987, c. 141, Pt. A, §6 (NEW).]

The provisions of this subsection do not apply to any telephone utility other than a provider of provider of last resort service with respect to the provision of provider of last resort service.

[ 2011, c. 623, Pt. A, §8 (AMD) .]

3. Inspection of books and papers; confidentiality. The following provisions apply to inspection of books and papers.

A. The commission or any commissioner or any person employed by it for that purpose, may upon demand inspect and copy the books, accounts, papers, records and memoranda of any public utility in relation to its business and affairs. [1987, c. 141, Pt. A, §6 (NEW).]

B. A person other than a commissioner must produce his authority to make an inspection. [1987, c. 141, Pt. A, §6 (NEW).]

C. A person employed by the commission to inspect utilities documents may not divulge information ascertained by inspection except:

(1) To the commission; or

(2) Under direction of the commission. [1987, c. 141, Pt. A, §6 (NEW).]

D. Any person who violates this subsection is guilty of a Class E crime. [1987, c. 141, Pt. A, §6 (NEW).]

The provisions of this subsection do not apply to any telephone utility other than a provider of provider of last resort service with respect to the provision of provider of last resort service.

[ 2011, c. 623, Pt. A, §8 (AMD) .]

4. Production of documents; failure to obey. The commission may require the production of documents as follows.

A. The commission may require, by order or subpoena to be served on any public utility or its agent in the same manner that a summons is served in a civil action in the Superior Court, the production of any books, accounts, papers, records or verified copies of them kept by a public utility or within the control of a public utility in any office or place within or outside the State, so that an examination may be made by the commission or under its direction. [2003, c. 505, §7 (AMD).]

B. [2003, c. 505, §8 (RP).]

C. Subject to the requirements of the United States Constitution and the Constitution of Maine and upon a finding that there is probable cause to believe that a public utility is altering, amending, removing or destroying any of its books, accounts, papers or records in an attempt to frustrate an investigation of the commission, a Judge of the District Court or a Justice of the Peace, at the request of the commission and without notice, may issue a search warrant requiring seizure of those documents that are necessary for the commission to discharge its duties. [1993, c. 165, §1 (NEW).]

The provisions of this subsection do not apply to any telephone utility other than a provider of provider of last resort service with respect to the provision of provider of last resort service.

[ 2011, c. 623, Pt. A, §8 (AMD) .]

5. Telephone utilities. Every telephone utility, dark fiber provider, voice service provider and wholesale competitive local exchange carrier shall provide to the commission upon request or order information relevant to the commission's implementation or enforcement of any provision of state or federal law or rule to which the telephone utility, dark fiber provider, voice service provider or wholesale competitive local exchange carrier is subject and over which the commission exercises authority or jurisdiction. A telephone utility, dark fiber provider, voice service provider or wholesale competitive local exchange carrier that fails to comply with a commission order directing the production of information relevant to the commission's implementation or enforcement of a provision of state or federal law or rule to which the telephone utility, dark fiber provider, voice service provider or wholesale competitive local exchange carrier is subject and over which the commission exercises authority or jurisdiction is in violation of this subsection.

[ 2011, c. 623, Pt. A, §8 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1993, c. 165, §1 (AMD). 2003, c. 505, §§7,8 (AMD). 2011, c. 623, Pt. A, §8 (AMD).



35-A §113. Management audit

1. Audit. The commission may require the performance of a management audit of the operations of any public utility in order to determine:

A. The degree to which a public utility's construction program evidences planning adequate to identify realistic needs of its customers; [1987, c. 141, Pt. A, §6 (NEW).]

B. The degree to which a public utility's operations are conducted in an effective, prudent and efficient manner judged by the standards prevailing in the utility industry; [1987, c. 141, Pt. A, §6 (NEW).]

C. The degree to which a public utility minimizes or avoids inefficiencies which otherwise would increase costs to customers; or [1987, c. 141, Pt. A, §6 (NEW).]

D. Any other consideration which the commission finds relevant to rate setting under chapter 3, sections 301 and 303. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Independent auditor. The commission may have a management audit performed by an independent auditor. If the commission finds it reasonable and necessary to have the audit performed, it may:

A. Select the independent auditor; [1987, c. 141, Pt. A, §6 (NEW).]

B. Require a public utility to pay for the costs of a management audit of its operations; and [1987, c. 141, Pt. A, §6 (NEW).]

C. Require the public utility to execute a contract with the independent auditor. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Costs. The full cost of the management audit shall be recovered from ratepayers. In ordering an audit, the commission shall consider the impact of the cost of the audit upon the ratepayers and other alternatives that are available.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Telephone utilities. This section does not apply to any telephone utility other than a provider of provider of last resort service. The commission may not conduct or require a management audit under subsection 1 or 2 of a provider of provider of last resort service unless the commission finds that there is no less burdensome means of obtaining the information sought to be obtained in the management audit and:

A. The provider has filed for an increase in provider of last resort service rates; [2011, c. 623, Pt. A, §9 (NEW).]

B. The provider has filed for an increase in funding from a state universal service fund under section 7104; or [2011, c. 623, Pt. A, §9 (NEW).]

C. The commission, following an investigation, finds that the provider's provider of last resort service quality has declined in a manner contrary to the public interest. [2011, c. 623, Pt. A, §9 (NEW).]

[ 2011, c. 623, Pt. A, §9 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2011, c. 623, Pt. A, §9 (AMD).



35-A §114. Utility personnel records

1. Confidential. The following records of public utilities are confidential and, except as otherwise provided in subsection 3, are excluded from the books, accounts, papers, records, memoranda, documents and information otherwise available to the commission under this Title and may not be open to public inspection:

A. Materials prepared for and used specifically in the examination or evaluation of applicants for positions with a public utility, including working papers, research materials, records and examinations; [1987, c. 141, Pt. A, §6 (NEW).]

B. Records containing the following:

(1) Medical information of any kind, including information pertaining to diagnosis or treatment of mental or emotional disorders;

(2) Performance evaluations and personal references;

(3) Information pertaining to the credit worthiness of a named employee;

(4) Information pertaining to the personal history, general character or conduct of members of an employee's immediate family; or

(5) Complaints, charges or accusations of misconduct, replies to those complaints, charges or accusations or any other information or materials that may result in disciplinary action; or [1987, c. 141, Pt. A, §6 (NEW).]

C. Other information to which access by the general public is prohibited by law. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Compliance. Failure or refusal by any public utility or any officer, agent or attorney of any public utility to comply with any order, data request or subpoena calling for the production of those records other than an order issued pursuant to subsection 3, shall not serve as the basis for any civil or criminal fine, penalty or forfeiture.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. In camera inspection. Upon request by the commission staff, the Public Advocate or intervenor in a matter before the commission or upon the commission's own motion and for good cause shown, the commission may order a public utility to produce for in camera inspection by the commission or hearing examiner the records designated confidential under subsection 1. The employee whose records are the subject of such a request shall be notified by the commission of the request and shall be given the opportunity to be heard before an order to produce is issued. If the commission or hearing examiner determines after in camera inspection that a record is reasonably relevant to the matter before it and that production of the record is not unjust or unlawful and that the materiality of the record outweighs any harm to the employee from its disclosure, the commission or hearing examiner may order that the record be made a part of the discovery or evident aspects of the proceedings, subject to the terms and conditions that are just, due consideration being given to the privacy interests of the employee involved.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §115. Enforcement of state laws

The following provisions apply to the enforcement of state laws. [1987, c. 141, Pt. A, §6 (NEW).]

1. Commission's duties. The commission shall:

A. Inquire into any neglect or violation of state laws by a public utility doing business within the State; [1987, c. 141, Pt. A, §6 (NEW).]

B. Inquire into any neglect or violation of state laws by the officers, agents, employees or any person operating the plant of a public utility; [1987, c. 141, Pt. A, §6 (NEW).]

C. Enforce this Title and all other laws relating to public utilities; and [1987, c. 141, Pt. A, §6 (NEW).]

D. Report all possible criminal violations of this Title and all other laws relating to public utilities to the Attorney General. [2003, c. 505, §9 (AMD).]

[ 2003, c. 505, §9 (AMD) .]

2. Duties of the Attorney General and district attorneys. Upon the request of the commission, the Attorney General or the district attorney of the proper county shall:

A. Aid in any investigation, hearing or trial conducted under this Title; and [1987, c. 141, Pt. A, §6 (NEW).]

B. Institute and prosecute all proceedings for the enforcement of this Title and of all other state laws relating to public utilities and to the punishment of violations. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Administrative penalties. Unless otherwise provided, the following provisions apply to administrative penalties.

A. A complaint for the enforcement of an administrative penalty may be made by the commission. [2003, c. 505, §10 (AMD).]

B. A suit to enforce any administrative penalty may be brought in the name of the State in the Superior Court in the county where the main office of the public utility is located or in Kennebec County. [2003, c. 505, §10 (AMD).]

C. An action commenced by the commission must be prosecuted by the Attorney General. [1999, c. 398, Pt. A, §12 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

[ 2003, c. 505, §10 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A12 (AMD). 1999, c. 398, §§A104,105 (AFF). 2003, c. 505, §§9,10 (AMD).



35-A §116. Funding of the commission

1. Entities subject to assessments. Every transmission and distribution, gas, telephone and water utility and ferry subject to regulation by the commission and every qualified telecommunications provider is subject to an assessment on its intrastate gross operating revenues to produce sufficient revenue for expenditures allocated by the Legislature for the Public Utilities Commission Regulatory Fund established pursuant to this section. The budget for the Public Utilities Commission Regulatory Fund is subject to legislative review and approval in accordance with subsection 2. The portion of the total assessment applicable to each category of public utility or qualified telecommunications provider is based on an accounting by the commission of the portion of the commission's resources devoted to matters related to each category. The commission shall develop a reasonable and practicable method of accounting for resources devoted by the commission to matters related to each category of public utility or qualified telecommunications provider. Assessments on each public utility or qualified telecommunications provider within each category must be based on the utility's or qualified telecommunications provider's gross intrastate operating revenues. The commission shall determine the assessments annually prior to May 1st and assess each utility or qualified telecommunications provider for its pro rata share for expenditure during the fiscal year beginning July 1st. Each utility or qualified telecommunications provider shall pay the assessment charged to the utility or qualified telecommunications provider on or before July 1st of each year. Any increase in the assessment that becomes effective subsequent to May 1st may be billed on the effective date of the act authorizing the increase.

A. The assessments charged to utilities and qualified telecommunications providers under this section are just and reasonable operating costs for rate-making purposes. [2011, c. 623, Pt. B, §1 (AMD).]

B. For the purposes of this section, "intrastate gross operating revenues" means:

(1) In the case of all utilities except telephone utilities, revenues derived from filed rates except revenues derived from sales for resale;

(2) In the case of a telephone utility, all intrastate revenues, except revenues derived from sales for resale, whether or not the rates from which those revenues are derived are required to be filed pursuant to this Title; and

(3) In the case of a qualified telecommunications provider, all intrastate revenues except revenues derived from sales for resale. [2013, c. 600, §1 (RPR).]

C. Gas utilities subject to the jurisdiction of the commission solely with respect to safety are not subject to any assessment. [RR 1995, c. 1, §29 (COR).]

D. The commission may correct any errors in the assessments by means of a credit or debit to the following year's assessment rather than reassessing all utilities or qualified telecommunications providers in the current year. [2011, c. 623, Pt. B, §1 (AMD).]

E. The commission may exempt utilities or qualified telecommunications providers with annual intrastate gross operating revenues under $50,000 from assessments under this section. [2011, c. 623, Pt. B, §1 (AMD).]

For purposes of this section, "qualified telecommunications provider" means a provider of interconnected voice over Internet protocol service that paid any assessment under this subsection, whether voluntarily, by agreement with the commission or otherwise, prior to March 1, 2012.

[ 2013, c. 600, §1 (AMD) .]

2. Committee recommendations; legislative approval of budget. The commission shall submit its budget recommendations, using a zero-based budgeting process or other process or method directed by the State Budget Officer, as part of the unified current services budget legislation in accordance with Title 5, sections 1663 to 1666. The commission shall make a presentation of its budget recommendations contained in any current services budget legislation and any supplemental budget legislation to the joint standing committee of the Legislature having jurisdiction over public utilities matters. The joint standing committee of the Legislature having jurisdiction over public utilities matters shall review the commission's recommendations and make recommendations to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs regarding the budget of the commission, including but not limited to all expenditures from the fund established pursuant to this section. The commission shall make an annual report in accordance with section 120 of its planned expenditures for the year and on its use of funds in the previous year. In addition to the assessments authorized under this section, the commission may also receive other funds as appropriated or allocated by the Legislature.

[ 2011, c. 590, §2 (AMD) .]

3. Deposit of funds. All revenues derived from assessments levied against utilities or qualified telecommunications providers described in this section must be deposited with the Treasurer of State in a separate account to be known as the Public Utilities Commission Regulatory Fund.

[ 2011, c. 623, Pt. B, §2 (AMD) .]

4. Use of funds. The Public Utilities Commission may use the revenues provided in accordance with this section to defray the costs incurred by the commission pursuant to this Title, including administrative expenses, general regulatory expenses, consulting fees and all other reasonable costs incurred to administer this Title.

[ 2007, c. 240, Pt. P, §1 (AMD) .]

5. Unexpended funds. Any amount of the funds that is not expended at the end of a fiscal year does not lapse, but is carried forward to be expended for the purposes specified in this section in succeeding fiscal years.

[ 2005, c. 135, §2 (AMD) .]

6. Violations.

[ 2003, c. 505, §11 (RP) .]

7. Special assessment.

[ 1991, c. 343, §4 (RP) .]

8. Public Advocate assessment. Every utility or qualified telecommunications provider subject to assessment under this section is subject to an additional annual assessment on its intrastate gross operating revenues to produce sufficient revenue for expenditures allocated by the Legislature for operating the Office of the Public Advocate. The portion of this assessment applicable to each category of public utility or qualified telecommunications provider is based on an accounting by the Public Advocate of resources devoted to matters related to each category. The Public Advocate shall develop a reasonable and practicable method of accounting for resources devoted by the Public Advocate to matters related to each category of public utility or qualified telecommunications provider. Assessments on each public utility or qualified telecommunications provider within each category must be based on the utility's or qualified telecommunications provider's gross intrastate operating revenues. The revenues produced from this assessment are transferred to the Public Advocate Regulatory Fund and may only be used to fulfill the duties specified in chapter 17. The assessments charged to utilities and qualified telecommunications providers under this subsection are considered just and reasonable operating costs for rate-making purposes. The Public Advocate shall develop a method of accounting for staff time within the Office of the Public Advocate. All professional and support staff shall account for their time in such a way as to identify the percentage of time devoted to public utility and qualified telecommunications provider regulation and the percentage of time devoted to other duties that may be required by law.

A. The Public Advocate shall submit its budget recommendations, using a zero-based budgeting process or other process or method directed by the State Budget Officer, as part of the unified current services budget legislation in accordance with Title 5, sections 1663 to 1666. The assessments and expenditures provided in this section are subject to legislative approval. The Public Advocate shall make an annual report of its planned expenditures for the year and on its use of funds in the previous year. The Public Advocate may also receive other funds as appropriated by the Legislature. [2011, c. 590, §3 (AMD).]

B. The Public Advocate may use the revenues provided in accordance with this section to fund the Public Advocate and 9 employees and to defray the costs incurred by the Public Advocate pursuant to this Title, including administrative expenses, general expenses, consulting fees and all other reasonable costs incurred to administer this Title. [1999, c. 259, §3 (AMD).]

C. [1993, c. 633, §3 (AFF); 1993, c. 633, §1 (RP).]

C-1. Funds that are not expended at the end of a fiscal year do not lapse but must be carried forward to be expended for the purposes specified in this section in succeeding fiscal years. [2005, c. 135, §3 (AMD).]

D. [2003, c. 505, §12 (RP).]

[ 2011, c. 590, §3 (AMD); 2011, c. 623, Pt. B, §3 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 631, §§4,5 (AMD). 1989, c. 58, §§1,2 (AMD). 1989, c. 571, §A3 (AMD). 1989, c. 875, §§E44,45 (AMD). 1991, c. 9, §§E19-21 (AMD). 1991, c. 343, §§1-4 (AMD). 1991, c. 528, §CC2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §CC2 (AMD). 1993, c. 118, §4 (AMD). 1993, c. 174, §1 (AMD). 1993, c. 633, §§1,2 (AMD). 1993, c. 633, §3 (AFF). RR 1995, c. 1, §29 (COR). 1995, c. 225, §4 (AMD). 1995, c. 368, §L1 (AMD). 1995, c. 665, §O1 (AMD). 1997, c. 424, §§B4,5 (AMD). 1997, c. 586, §4 (AMD). 1997, c. 643, §J1 (AMD). 1997, c. 719, §1 (AMD). 1999, c. 259, §3 (AMD). 1999, c. 398, §C1 (AMD). 2001, c. 28, §1 (AMD). 2001, c. 136, §1 (AMD). 2003, c. 272, §§1,2 (AMD). 2003, c. 505, §§11,12 (AMD). 2005, c. 3, §J1 (AMD). 2005, c. 135, §§1-3 (AMD). 2007, c. 16, §§1, 2 (AMD). 2007, c. 240, Pt. P, §1 (AMD). 2007, c. 478, §1 (AMD). 2007, c. 539, Pt. KK, §13 (AMD). 2011, c. 590, §§2, 3 (AMD). 2011, c. 623, Pt. B, §§1-3 (AMD). 2013, c. 600, §1 (AMD).



35-A §117. Reimbursement fund

1. Filing fees expense; reimbursements and payment for services. All money collected by the commission in the form of filing fees, expense reimbursements ordered by the commission or payment for services shall be deposited with the Treasurer of State in an account to be known as the Public Utilities Commission Reimbursement Fund. Services for which the commission receives payment include the reproduction and distribution of copies of commission decisions, agenda and dockets, photocopying and the use of facilities. This account is a continuous carrying account, with appropriate subaccounts, for reimbursement of commission expenses incurred in processing the associated matters or providing the associated services or facilities which generated the filing fee, expense reimbursement or payment. So much of the filing fee, expense reimbursement or payment as may be required by the commission is allocated for these purposes and for the refund of the unexpended portion of the filing fee.

[ 1989, c. 159, §1 (AMD) .]

2. State Controller's approval. All payments under this section shall be made to the commission after approval of the State Controller. In no event may the payments exceed the amounts received by the Treasurer of State from the Public Utilities Commission. Upon certification by the administrative director of the commission that certain amounts in the Public Utilities Commission Reimbursement Fund are not required by the commission, the Treasurer of State shall transfer the amounts to the General Fund.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Administrative penalties. Except as provided in this subsection, all administrative penalties collected by the commission must be deposited into the Public Utilities Commission Reimbursement Fund.

A. The commission may use amounts collected as administrative penalties and deposited in the Public Utilities Commission Reimbursement Fund to reimburse the commission for additional expenses associated with the enforcement activities that resulted in the collection of the penalty. If the Department of Public Safety, Office of the State Fire Marshal undertakes an investigation of a gas explosion event pursuant to Title 25, section 2394, subsection 1 involving a gas utility or a natural gas pipeline utility subject to the jurisdiction of the commission, the commission, at the request of the State Fire Marshal, may reimburse the Office of the State Fire Marshal for its additional expenses associated with that investigation. [2011, c. 27, §2 (AMD).]

B. After deducting any amount used pursuant to paragraph A, the commission may, to the extent practicable and in as equitable and fair a manner as possible, apply administrative penalties, along with any accrued interest, in accordance with this paragraph. The commission shall seek to apply the amount in a manner that benefits those customers affected or potentially affected by the violation, if they can reasonably be identified or, if the commission determines this application of the amount to be impractical or unreasonable, in a manner that benefits the class or group of customers affected or potentially affected by the violation. In order to achieve the purposes of this paragraph, the commission may apply the funds:

(1) In the form of a direct payment or credit to the customers or group or class of customers affected or potentially affected by the violation resulting in the administrative penalty;

(2) To supplement a low-income assistance or outreach program that the commission determines would benefit customers affected or potentially affected by the violation resulting in the administrative penalty;

(3) To supplement the conservation program fund established pursuant to section 10110, subsection 7;

(4) To supplement the telecommunications education access fund established pursuant to section 7104-B; or

(5) To supplement any other program or fund that the commission determines would benefit customers affected or potentially affected by the violation.

Amounts applied pursuant to this paragraph to supplement an existing program or fund may not result in a reduction in other funding provided for the program or fund unless the reduction is outside the commission's control and the commission finds that application of the penalty amount to the fund or program is the most appropriate use of the penalty and the net effect will be an increase in total funding available to the program or fund.

In any final order issued by the commission approving or denying the application of administrative penalties to benefit any person affected or potentially affected by the violation, the commission shall make specific findings of fact supporting the commission's decision, including findings supporting any amount the commission approves as well as findings supporting the commission's denial of amounts requested by any person. [2011, c. 27, §2 (AMD).]

[ 2011, c. 27, §2 (AMD) .]

4. Budget approval. The commission shall submit its budget recommendations for the Public Utilities Commission Reimbursement Fund as part of the unified current services budget legislation in accordance with Title 5, sections 1663 to 1666.

[ 1997, c. 424, Pt. B, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1989, c. 159, §1 (AMD). 1997, c. 424, §B6 (AMD). 2003, c. 505, §13 (AMD). 2005, c. 432, §1 (AMD). RR 2009, c. 2, §98 (COR). 2011, c. 27, §2 (AMD).



35-A §118. Participation with other regulatory bodies

The commission may participate with other state and federal public utility regulatory bodies, including the Federal Energy Regulatory Commission and the Federal Communications Commission, or their successors, in joint hearings and studies relating to mutually regulated utilities. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §119. Five-year review

Commencing with a review in 1985, the commission shall review the laws governing Public Utilities Commission operations and areas of jurisdiction every 5 years. Upon the review, the commission shall submit to the joint standing committee of the Legislature having jurisdiction over utilities legislation to remove any outdated provisions. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §120. Annual report

The commission shall report annually, before February 1st, to the joint standing committee of the Legislature having jurisdiction over public utilities on: [1987, c. 141, Pt. A, §6 (NEW).]

1. Budget. The commission's planned expenditures for the year and its use of funds in the previous year, including the expenditures from the Public Utilities Commission Regulatory Fund as established pursuant to section 116;

[ 1999, c. 584, §1 (AMD) .]

2. Various fees. The waiver, exemption, receipt and expenditure of any filing fees, expenses, reimbursements or fines collected under this Title, on a case-by-case basis;

[ 1999, c. 584, §1 (AMD) .]

3. Regional issues. The commission's efforts undertaken in accordance with its authority under this Title to promote and protect consumer interests through participation in and presentations before regional entities and federal agencies with jurisdiction over regional marketplaces that affect the State's consumers. The commission must provide an assessment of staffing requirements to undertake these responsibilities;

[ 2001, c. 137, §1 (AMD) .]

4. Rural issues. The commission's efforts undertaken in accordance with its authority under this Title to ensure that rural areas of this State are not disadvantaged as utility industries are restructured and competitive markets developed. The commission shall identify any rural issues that it has determined may require legislative action;

[ 2009, c. 122, §8 (AMD) .]

5. Telephone exemptions. The commission's activities undertaken pursuant to its authority to grant exemptions to providers of provider of last resort service from certain portions of this Title;

[ 2011, c. 623, Pt. D, §4 (AMD) .]

6. Significant developments. Any significant developments in the utility sectors or other areas of commission oversight; and

[ 2009, c. 122, §10 (NEW) .]

7. Other. All other subjects that the commission is required to include in the annual report pursuant to law.

[ 2009, c. 122, §11 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 9, §E22 (AMD). 1999, c. 584, §1 (AMD). 2001, c. 137, §§1,2 (AMD). 2009, c. 122, §§8-11 (AMD). 2011, c. 623, Pt. D, §4 (AMD).



35-A §121. Model code (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 645, §6 (NEW). 2005, c. 350, §15 (AMD). 2007, c. 699, §19 (AMD). 2009, c. 261, Pt. A, §15 (AMD). MRSA T. 35-A, §121, sub-§3 (RP).



35-A §122. Energy infrastructure corridors (WHOLE SECTION TEXT EFFECTIVE UNTIL 7/30/17) (WHOLE SECTION TEXT REPEALED 7/30/17)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 7/30/17)

(WHOLE SECTION TEXT REPEALED 7/30/17)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Department" means the Department of Environmental Protection. [2007, c. 656, Pt. A, §3 (NEW).]

B. "Energy infrastructure" includes electric transmission and distribution facilities, natural gas transmission lines, carbon dioxide pipelines and other energy transport pipelines or conduits. "Energy infrastructure" does not include:

(1) Generation interconnection transmission facilities;

(2) Energy generation facilities; or

(3) Electric transmission and distribution facilities or energy transport pipelines that cross an energy infrastructure corridor or are within an energy infrastructure corridor for a distance of less than 5 miles. [2009, c. 655, Pt. A, §2 (AMD).]

C. "Energy infrastructure corridor" means a geographic area within the State designated in accordance with this section for the purposes of siting energy infrastructure. "Energy infrastructure corridor" includes statutory corridors and petitioned corridors. [2009, c. 655, Pt. A, §2 (AMD).]

D. "Generation interconnection transmission facility" has the same meaning as in section 3132, subsection 1-B. [2007, c. 656, Pt. A, §3 (NEW).]

D-1. "Petitioned corridor" means an energy infrastructure corridor designated by the commission in accordance with subsection 2. [2009, c. 655, Pt. A, §2 (NEW).]

E. "Potential developer" means a person that can demonstrate to the commission the financial and technical capability to engage in the development and construction of energy infrastructure. [2009, c. 655, Pt. A, §2 (AMD).]

F. "Project" means the development or construction of energy infrastructure within an energy infrastructure corridor. [2007, c. 656, Pt. A, §3 (NEW).]

F-1. "Proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the person who submitted the information and would make available information not otherwise publicly available. [2009, c. 655, Pt. A, §2 (NEW).]

F-2. "Searsport-Loring corridor" means the real estate, real property rights and easements and infrastructure associated with the pipeline existing on the effective date of this paragraph and associated easement corridor extending from Searsport to the former Loring Air Force Base in Limestone, Maine, as granted and conveyed by the United States Air Force to the Loring Development Authority of Maine in 2005, together with such additional rights, property, easement scope and physical rights of way as may have been or may be acquired, as are necessary to effectuate the intent of the parties to the leases, easements and agreements existing on the effective date of this paragraph and as may be reasonably necessary or desirable to further develop the Searsport-Loring corridor as a statutory corridor for use pursuant to subsection 1-B. [2009, c. 655, Pt. A, §2 (NEW).]

F-3. "State-owned" means owned by the State or by a state agency or state authority. [2009, c. 655, Pt. A, §2 (NEW).]

F-4. "Statutory corridor" means an energy infrastructure corridor designated under subsection 1-A. [2009, c. 655, Pt. A, §2 (NEW).]

G. "Tribe" includes the Penobscot Nation, as defined in Title 30, section 6203, subsection 10; the Passamaquoddy Tribe, as defined in Title 30, section 6203, subsection 7; the Houlton Band of Maliseet Indians, as defined in Title 30, section 6203, subsection 2 and the Aroostook Band of Micmacs, as defined in Title 30, section 7202, subsection 1. [2007, c. 656, Pt. A, §3 (NEW).]

[ 2009, c. 655, Pt. A, §2 (AMD) .]

1-A. Statutory corridors designated. The following areas are designated as statutory corridors:

A. The Interstate 95 corridor, including that portion of Interstate 95 designated as the Maine Turnpike, in accordance with the provisions of subsection 1-C; [2009, c. 655, Pt. A, §2 (NEW).]

B. The Interstate 295 corridor; and [2009, c. 655, Pt. A, §2 (NEW).]

C. The Searsport-Loring corridor, subject to the following provisions.

(1) The Searsport-Loring corridor may be used, developed and expanded for energy infrastructure consistent with any leases, easements or other agreements in effect on the effective date of this subsection. It is not a statutory corridor until the expiration or termination of such leases, easements or other agreements.

(2) The executive director of the Loring Development Authority of Maine shall notify the Interagency Review Panel under subsection 1-B when any leases, easements or other agreements in effect on the effective date of this subsection affecting or otherwise pertaining to the Searsport-Loring corridor have expired or otherwise terminated. [2009, c. 655, Pt. A, §2 (NEW).]

[ 2009, c. 655, Pt. A, §2 (NEW) .]

1-B. Use of statutory corridors; Interagency Review Panel. The Interagency Review Panel, as established in Title 5, section 12004-G, subsection 30-D and referred to in this subsection as "the panel," shall oversee the use of statutory corridors in accordance with this section.

A. The panel includes the following members:

(1) The Director of the Governor's Energy Office within the Executive Department or the director's designee;

(2) The Commissioner of Administrative and Financial Services or the commissioner's designee;

(3) The commissioner of each department or the director of any other state agency or authority that owns or controls land or assets within the statutory corridor under consideration or that commissioner's or director's designee;

(4) Four members of the public appointed by the Governor in accordance with this subparagraph, subject to review by the joint standing committee of the Legislature having jurisdiction over utilities and energy matters and to confirmation by the Senate:

(a) One member with expertise in energy and utilities selected from candidates nominated by the President of the Senate;

(b) One member with expertise in real estate or finance selected from candidates nominated by the President of the Senate;

(c) One member representing industrial or commercial energy consumers selected from candidates nominated by the Speaker of the House; and

(d) One member representing residential energy consumers selected from candidates nominated by the Speaker of the House.

Public members serve 3-year terms, except that a vacancy must be filled for the unexpired portion of the term. A public member serves until a successor is appointed. A public member may serve a maximum of 2 consecutive terms. Compensation of public members is as provided in Title 5, section 12004-G, subsection 30-D;

(5) The Public Advocate; and

(6) The Director of the Governor's Office of Policy and Management within the Executive Department or the director's designee. [2013, c. 360, §1 (AMD).]

B. The panel shall identify an initial range of value for the use of state-owned land or assets within a statutory corridor. The initial range of value must be determined by a professional appraiser who meets the qualifications of paragraph F. [2009, c. 655, Pt. A, §2 (NEW).]

C. The panel shall establish and implement a regular process for soliciting, accepting and evaluating energy infrastructure proposals for use of a statutory corridor. As part of this process, the panel shall provide public notice of the availability of the statutory corridor for energy infrastructure development, a description of the type of development anticipated in the statutory corridor and the opportunity for potential developers to submit proposals for use of the statutory corridor. [2009, c. 655, Pt. A, §2 (NEW).]

D. The panel shall evaluate and render a decision on an energy infrastructure proposal for use of a statutory corridor in accordance with subsection 1-D. The decision must be approved by the Governor prior to the entry by the State into a binding contract for use of a statutory corridor pursuant to this section. [2013, c. 360, §2 (AMD).]

E. If a proposal is accepted pursuant to subsection 1-D, the panel may enter into negotiations with the potential developer who submitted the proposal regarding a long-term occupancy agreement with the State for the use of the statutory corridor, in accordance with this paragraph.

(1) The panel shall negotiate the terms of the occupancy agreement, including but not limited to the length of the agreement and compensation to the State for use of the statutory corridor and any conditions of use. In negotiating the occupancy agreement, the panel shall take into account existing legal commitments, contractual obligations, reasonable investment-backed expectations and relevant prior state investments, when applicable.

(2) Compensation to the State may be in the form of payments made on an annual basis or the functional or financial equivalent, discounted prices for energy products or services, partial ownership by the State of the energy infrastructure on the basis of the value of the statutory corridor in proportion to the energy infrastructure as a whole, or other appropriate form. The terms of compensation may include provisions for periodic adjustment of the compensation to the State over time and reimbursement of costs to any state agency or authority that owns or controls land or assets within the statutory corridor.

(3) Negotiation of compensation to the State must be based on at least one independent appraisal performed by a professional appraiser in accordance with paragraph F. An independent appraisal performed under this subparagraph must, at a minimum, consider the costs that will be avoided by the potential developer, including but not limited to the costs of acquisition, lease or rental of private land, the costs of property taxes on private land, the costs of surveying, appraisal, environmental, engineering and other work necessary for use of private land, the costs of time and potential conflict regarding the use of private land, the unique and limited nature of the state-owned land or asset, the revenues estimated to be generated by the use of the state-owned land or asset and other relevant factors.

(4) Any occupancy agreement entered into under this section for the use of any portion of the Interstate 95 corridor that is designated as the Maine Turnpike must comply with the memorandum of agreement between the Department of Transportation and the Maine Turnpike Authority pursuant to subsection 1-C. [2009, c. 655, Pt. A, §2 (NEW).]

F. The panel shall contract for the services of a professional appraiser or appraisers to assist the panel in its duties under this subsection. The professional appraiser contracted under this paragraph must:

(1) Have demonstrated experience in the valuation and evaluation of utility corridors or transportation corridors;

(2) Hold a professional designation from a nationally recognized organization of appraisers; and

(3) Be licensed by this State as a certified general real property appraiser in accordance with Title 32, section 14035 or hold a comparable license from another state.

The cost of the services of a professional appraiser who provides services in accordance with this paragraph must be paid by potential developers submitting proposals for use of the corridor under this subsection in proportion to the amount of time spent by the appraiser on each potential developer's proposal. Payments for appraisal costs collected from potential developers may be expended for the costs of appraisal services and to pay member expenses as authorized under Title 5, section 12004-G, subsection 30-D. [2013, c. 360, §3 (AMD).]

G. The following proprietary information, as it pertains to the sale, lease or use of state-owned land or assets under the provisions of this subsection or activities in preparation for such sale, lease or use, is confidential within the meaning of Title 1, section 402, subsection 3, paragraph A and may not be released by the panel or the state agency or authority involved:

(1) Proprietary information in the possession of the state agency or authority; and

(2) Proprietary information in the possession of the panel or a professional appraiser assisting the panel. [2009, c. 655, Pt. A, §2 (NEW).]

H. No later than February 1st of each year, the panel shall provide a written report to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters that documents the activities of and actions taken by the panel under this subsection during the previous calendar year. [2009, c. 655, Pt. A, §2 (NEW).]

I. The panel may adopt rules to implement this subsection. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 655, Pt. A, §2 (NEW).]

[ 2013, c. 360, §§1-3 (AMD) .]

1-C. Maine Turnpike Authority; memorandum of agreement; approval of occupancy agreements. The Maine Turnpike Authority shall negotiate the terms of and enter into a memorandum of agreement with the Department of Transportation, consistent with paragraph A, to govern the conditions under which the Maine Turnpike Authority will grant an occupancy agreement for use of Maine Turnpike Authority property as part of the Interstate 95 statutory corridor. The Maine Turnpike Authority shall approve the terms of any occupancy agreement for use of Maine Turnpike Authority property within the Interstate 95 corridor that is consistent with the memorandum of agreement.

A. The terms of the memorandum of agreement must provide for:

(1) Application of reasonable engineering standards of the Maine Turnpike Authority to the location and design of energy infrastructure on Maine Turnpike Authority property within the Interstate 95 statutory corridor;

(2) The right of the Maine Turnpike Authority to review and approve all construction, reconstruction, expansion, improvement, maintenance or operation of energy infrastructure on Maine Turnpike Authority property as part of the Interstate 95 statutory corridor in accordance with reasonable engineering standards of the Maine Turnpike Authority. The Maine Turnpike Authority may not unreasonably withhold approval under this subparagraph;

(3) The right of the Maine Turnpike Authority to require relocation or reconfiguration of any portion of energy infrastructure and all related installations on Maine Turnpike Authority property within the Interstate 95 statutory corridor at the sole cost of the owner of the energy infrastructure so affected when and to the extent that such relocation or reconfiguration is reasonably necessary for the construction, reconstruction, expansion, improvement, maintenance or operation of the Maine Turnpike;

(4) The right of the Maine Turnpike Authority to regulate access to Maine Turnpike Authority property within the Interstate 95 statutory corridor in a reasonable manner that is consistent with the safe and proper administration of the Maine Turnpike as a limited access highway; and

(5) Reimbursement to the Maine Turnpike Authority of any reasonable costs it may incur in relation to use of the Maine Turnpike as part of the Interstate 95 statutory corridor, including, but not limited to, reasonable costs of review and inspection of design, construction, maintenance or repair of energy infrastructure and related operational costs, including, but not limited to, those for traffic control and other measures that are required to accommodate construction, maintenance or repair of energy infrastructure. [2009, c. 655, Pt. A, §2 (NEW).]

B. The Maine Turnpike Authority shall take all reasonable precautions, without forgoing or redesigning projects that it considers necessary or convenient for operation of the Maine Turnpike, to avoid material interference with the development of energy infrastructure on Maine Turnpike Authority property as part of the Interstate 95 statutory corridor. [2009, c. 655, Pt. A, §2 (NEW).]

[ 2009, c. 655, Pt. A, §2 (NEW) .]

1-D. Energy infrastructure proposal; decision criteria. The deciding authority shall evaluate and render a decision on an energy infrastructure proposal in accordance with this subsection. For the purposes of this subsection, "deciding authority" means the Interagency Review Panel acting under subsection 1-B, paragraph D and subject to the approval of the Governor, or the Public Utilities Commission acting under subsection 5-A or section 3132, subsection 6-A.

A. The deciding authority may approve an energy infrastructure proposal only if the deciding authority finds that the proposal:

(1) Materially enhances or does not harm transmission opportunities for energy generation within the State;

(2) Is reasonably likely to reduce electric rates or other relevant energy prices or costs for residents and businesses within the State relative to the value of those rates, prices or costs but for the proposed energy infrastructure development or, if the deciding authority is unable to determine to its satisfaction the impact of the proposal on rates, prices or costs, the owner or operator of the proposed energy infrastructure agrees to pay annually an amount of money, determined by the deciding authority, to reduce rates, prices or costs over the life of the proposed energy infrastructure; and

(3) Is in the long-term public interest of the State, based on a determination made in accordance with paragraph B. [2009, c. 655, Pt. A, §2 (NEW).]

B. The deciding authority shall determine whether an energy infrastructure proposal is in the long-term public interest of the State. In making that determination, the deciding authority shall, at a minimum, consider the extent to which the proposal:

(1) Materially enhances or does not harm transmission opportunities for energy generation within the State;

(2) Is reasonably likely to reduce electric rates or other relevant energy prices or costs for residents and businesses within the State relative to the expected value of those electric rates or other energy prices or costs but for the proposed energy infrastructure development;

(3) Increases long-term economic benefits for the State, including but not limited to direct financial benefits, employment opportunities and economic development;

(4) Ensures efficient use of the statutory corridor through collocation of energy infrastructure, collaboration between energy infrastructure developers and the preservation of options for future uses;

(5) Minimizes conflict with the public purposes for which the state-owned land or asset is owned and any management plans for the land or asset within the statutory corridor and, when necessary, mitigates unavoidable impacts;

(6) Limits and mitigates the effects of energy infrastructure on the landscape, including but not limited to using underground installation when economically and technically feasible;

(7) Increases the energy reliability, security and independence of the State; and

(8) Reduces the release of greenhouse gases. [2009, c. 655, Pt. A, §2 (NEW).]

[ 2013, c. 360, §4 (AMD) .]

2. Designation of petitioned corridors. The commission may, upon petition, designate petitioned corridors in accordance with this subsection.

A. The commission may designate a petitioned corridor only by rule. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

(1) The rulemaking to designate a petitioned corridor must include a public hearing in which any member of the public may submit oral or written testimony or comments, which must be incorporated into the rule-making record in accordance with Title 5, section 8052, subsection 1. The commission shall provide an opportunity for examination of the petitioner at a rule-making hearing. The commission shall allow for written comments by any member of the public up to 7 days prior to the hearing. The commission shall allow a second round of written comments to be filed within 10 days of the hearing or within such longer time as the commission may direct.

(2) In any rulemaking regarding the designation of a petitioned corridor, the commission shall address all written comments, including those submitted pursuant to subsection 3, and state its rationale for adopting or rejecting any proposals or recommendations contained in those written comments.

(3) A designation of a petitioned corridor must be based on substantial evidence in the record of the rule-making hearing. [2009, c. 655, Pt. A, §2 (AMD).]

B. The commission may commence a proceeding to designate a petitioned corridor only upon the filing of a petition for the designation of a petitioned corridor by the Office of the Public Advocate, the Executive Department, Governor's Energy Office or a potential developer. [2011, c. 655, Pt. MM, §15 (AMD); 2011, c. 655, Pt. MM, §26 (AFF).]

C. The commission shall dismiss a petition for the designation of a petitioned corridor filed under this subsection if, on the basis of a preliminary review, the commission determines that the petition:

(1) Does not contain sufficient information to support the designation of a petitioned corridor; or

(2) Was filed by a person other than a person listed in paragraph B. [2009, c. 655, Pt. A, §2 (AMD).]

D. The commission may designate a petitioned corridor only if the commission finds, after consultation with state agencies and other entities as required under subsection 3, that a statutory corridor, a previously designated petitioned corridor or an abandoned railroad corridor owned or controlled by the Department of Transportation cannot meet the needs of the proposed energy infrastructure and that the future development of energy infrastructure within the petitioned corridor is reasonably likely to be:

(1) In the public interest, including, but not limited to, consideration of:

(a) Encouraging collocation of energy infrastructure;

(b) Enhancing the efficient utilization of existing energy infrastructure; and

(c) Limiting impacts on the landscape; and

(2) Consistent with environmental and land use laws and rules of the State. A finding that the future development of energy infrastructure within the petitioned corridor is reasonably likely to be consistent with environmental and land use laws and rules of the State under this paragraph has no evidentiary value in a subsequent consolidated environmental permit proceeding undertaken by the department pursuant to subsection 6. [2009, c. 655, Pt. A, §2 (AMD).]

E. In designating a petitioned corridor, the commission shall limit the geographic area of the petitioned corridor to an area no greater in breadth and scope than is necessary to achieve the purposes of this section. [2009, c. 655, Pt. A, §2 (AMD).]

F. The commission may not designate a petitioned corridor in any of the following lands:

(1) Houlton Band Trust Land, as defined in Title 30, section 6203, subsection 2-A;

(2) Passamaquoddy Indian territory, as defined in Title 30, section 6203, subsection 6;

(3) Penobscot Indian territory, as defined in Title 30, section 6203, subsection 9;

(4) Aroostook Band Trust Land, as defined in Title 30, section 7202, subsection 2;

(5) Lands that constitute a park as defined in Title 12, section 1801, subsection 7 and Baxter State Park;

(6) Federally owned land; and

(7) The Maine Turnpike, as described in Title 23, section 1964, subsection 9. [2009, c. 655, Pt. A, §2 (AMD).]

[ 2011, c. 655, Pt. MM, §15 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

3. Petitioned corridors; notification and consultation prior to designation. Prior to designating a petitioned corridor under subsection 2, the commission shall, at a minimum, notify, consult with and accept comments from:

A. The department; [2007, c. 656, Pt. A, §3 (NEW).]

A-1. A state agency that owns or controls land or assets within the proposed corridor, within a statutory corridor or within a previously designated petitioned corridor; [2009, c. 655, Pt. A, §2 (NEW).]

A-2. The Department of Transportation regarding potential use of abandoned railroad corridors owned or controlled by the department; [2009, c. 655, Pt. A, §2 (NEW).]

B. Appropriate state and federal energy and natural resources protection agencies, as specified by rules adopted pursuant to subsection 9; [2007, c. 656, Pt. A, §3 (NEW).]

C. The municipalities in which the petitioned corridor would be located; [2009, c. 655, Pt. A, §2 (AMD).]

D. The Maine Land Use Planning Commission and the counties in which the petitioned corridor would be located, if the petitioned corridor, or any portion of the petitioned corridor, would be located within unorganized or deorganized territories of the State; and [2009, c. 655, Pt. A, §2 (AMD); 2011, c. 682, §38 (REV).]

E. A tribe, if the petitioned corridor, or any portion of the petitioned corridor, would be located on land of a tribe other than those lands specified in subsection 2, paragraph F. [2009, c. 655, Pt. A, §2 (AMD).]

[ 2009, c. 655, Pt. A, §2 (AMD); 2011, c. 682, §38 (REV) .]

4. Use of corridors; certificate and permit required.

[ 2009, c. 655, Pt. A, §2 (RP) .]

4-A. Use of energy infrastructure corridors; requirements. Development or construction of energy infrastructure within an energy infrastructure corridor is governed by this subsection.

A. A person may not engage in development or construction of energy infrastructure within a statutory corridor, unless:

(1) The person has entered into an occupancy agreement with the Interagency Review Panel in accordance with subsection 1-B and, if applicable, with the Maine Turnpike Authority in accordance with subsection 1-C, and in compliance with applicable state and federal rules, regulations and laws;

(2) The department has issued a consolidated environmental permit for the project in accordance with subsection 6; and

(3) If the project is a transmission line that requires a certificate of public convenience and necessity under section 3132, the commission has issued a certificate of public convenience and necessity for the transmission line. [2009, c. 655, Pt. A, §2 (NEW).]

B. A person may not engage in development or construction of energy infrastructure within a petitioned corridor, unless:

(1) The department has issued a consolidated environmental permit for the project in accordance with subsection 6;

(2) The commission has issued a corridor use certificate for the project in accordance with subsection 5-A; and

(3) If the project is a transmission line that requires a certificate of public convenience and necessity under section 3132, the commission has issued a certificate of public convenience and necessity approving the transmission line. [2009, c. 655, Pt. A, §2 (NEW).]

[ 2009, c. 655, Pt. A, §2 (NEW) .]

5. Corridor use certificate.

[ 2009, c. 655, Pt. A, §2 (RP) .]

5-A. Corridor use certificate. Whenever a person proposes to develop or construct energy infrastructure within a petitioned corridor, that person shall file with the commission a petition for a corridor use certificate. The petition for the corridor use certificate must contain such information as the commission by rule requires. The commission shall process a petition for a corridor use certificate in an adjudicatory proceeding. The commission shall evaluate and render a decision on any petition for a corridor use certificate in accordance with subsection 1-D. A certificate issued under this subsection must specify the terms and conditions of use of the petitioned corridor. The commission shall establish by rule procedures to minimize duplicative filing and review requirements for the corridor use certificate for any transmission line that requires a certificate of public convenience and necessity under section 3132. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 655, Pt. A, §2 (NEW) .]

6. Environmental review; consolidated environmental permit. Whenever a person proposes to develop or construct energy infrastructure within an energy infrastructure corridor, that person shall file with the department an application for a consolidated environmental permit. The department may adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

A. A consolidated environmental permit issued by the department takes the place of any other permits or licenses that the department would otherwise require for the proposed project. [2007, c. 656, Pt. A, §3 (NEW).]

B. The application for a consolidated environmental permit must contain such information as the department requires, including, but not limited to, all studies and documentation necessary to determine whether the proposed project is in compliance with the environmental laws of the State administered by the department. [2007, c. 656, Pt. A, §3 (NEW).]

C. The applicant for a consolidated environmental permit shall pay a fee no greater than the total amount of fees that would be required if individual permits were obtained by the applicant rather than the consolidated environmental permit and reimburse the department for any additional costs of regulatory review, including expenses for outside peer review or other consultants or experts assisting the department in its review. Outside review of applications under this subsection is governed by Title 38, section 344-A, except that the Commissioner of Environmental Protection is not required to obtain the consent of the applicant to enter into an agreement with an outside reviewer or require that the costs of the outside review be reimbursed by the applicant. [2009, c. 655, Pt. A, §2 (AMD).]

D. The department shall issue its decision on an application for a consolidated environmental permit within a timeframe specified by department guideline. The decision may specify approval, denial or approval in part and denial in part. A proposed project may not be undertaken if it is denied in whole or in part by the department. [2009, c. 655, Pt. A, §2 (AMD).]

E. Upon issuance of a consolidated environmental permit, the department shall certify to the commission that the permit has been issued and whether the proposed project complies, in part or in whole, with the environmental laws of the State administered by the department and whether other agencies and programs that are required by law to issue separate approvals for some or all aspects of the project have taken final agency action on those matters requiring their separate approval. [2007, c. 656, Pt. A, §3 (NEW).]

F. The department shall enforce the terms of the consolidated environmental permit. [2007, c. 656, Pt. A, §3 (NEW).]

G. The terms of the consolidated environmental permit may require additional submissions by the permit holder, studies and approvals with conditions. [2007, c. 656, Pt. A, §3 (NEW).]

[ 2009, c. 655, Pt. A, §2 (AMD) .]

6-A. Revenues. Except as otherwise provided by subsection 1-C or any other law, including the Constitution of Maine, revenues generated from the use of state-owned land and assets within energy infrastructure corridors must be deposited in the energy infrastructure benefits fund established in Title 5, section 282, subsection 9.

[ 2009, c. 655, Pt. A, §2 (NEW) .]

6-B. Revenue from energy infrastructure corridors. Notwithstanding subsection 6-A, 20% of the revenues generated from the use of statutory corridors designated under subsection 1-A, paragraphs A and B owned by the Department of Transportation within energy infrastructure corridors must be deposited into the Secondary Road Program Fund established in Title 23, section 1803-C and 80% of the revenues must be deposited into the energy infrastructure benefits fund established in Title 5, section 282, subsection 9.

[ 2013, c. 369, Pt. A, §1 (AMD) .]

7. Eminent domain. This subsection grants and limits certain rights of eminent domain with respect to energy infrastructure corridors.

A. The eminent domain authority of a transmission and distribution utility within an energy infrastructure corridor is governed by section 3136. [2007, c. 656, Pt. A, §3 (NEW).]

B. Subject to approval by the commission, a person that is not a transmission and distribution utility that receives a certificate of public convenience and necessity under section 3132 or a corridor use certificate under subsection 5-A to develop energy infrastructure within an energy infrastructure corridor may take and hold by right of eminent domain lands and easements within that corridor necessary for the proper location of the energy infrastructure covered by the certificate of public convenience and necessity or the corridor use certificate in the same manner and under the same conditions as set forth in chapter 65. The right of eminent domain granted in this paragraph does not apply to:

(1) Lands or easements located within 300 feet of an inhabited dwelling;

(2) Lands or easements on or adjacent to any developed or undeveloped water power;

(3) Lands or easements so closely paralleling existing wire lines of other utilities or existing energy transport pipelines that the proposed energy infrastructure would substantially interfere with service rendered over the existing lines or pipelines, except with the consent of the owners;

(4) Lands or easements owned or used by railroad corporations, except as authorized pursuant to section 2311;

(5) Lands or easements owned by the State or an agency or authority of the State; and

(6) Transmission and distribution plant that is owned, controlled, operated or managed by a transmission and distribution utility on the effective date of this section. [2009, c. 655, Pt. A, §2 (AMD).]

C. The commission may take and hold by right of eminent domain lands and easements within an energy infrastructure corridor in accordance with this paragraph, notwithstanding any transmission and distribution utility ownership of the lands or easements.

(1) The commission may exercise the authority under this paragraph only in an adjudicatory proceeding upon a petition by the Office of the Public Advocate or the Executive Department, Governor's Energy Office demonstrating that such action is urgently needed to avoid substantial harm to electricity consumers regarding anticipated activity associated with an energy infrastructure corridor. A determination by the commission that the exercise of eminent domain under this paragraph is urgently needed to avoid substantial harm to electricity consumers regarding anticipated activity associated with an energy infrastructure corridor constitutes reviewable final agency action.

(2) The amount of any lands or easements taken by the commission pursuant to this subsection may be no greater than is required to avoid the harm to electricity consumers identified under subparagraph (1).

(3) The right of eminent domain granted in this paragraph does not apply to personal property, fixtures or improvements that constitute transmission and distribution plant or an energy transport pipeline.

(4) The commission may exercise the right of eminent domain for the purposes of this paragraph in the same manner and under the same conditions as set forth in chapter 65. For the purposes of the exercise of eminent domain authorized by this paragraph, the commission is both a person and the State.

(5) The commission is authorized to assess transmission and distribution utilities to the extent necessary to obtain sufficient funds to pay for lands and easements taken pursuant to this subsection.

(6) The commission, in an adjudicatory proceeding upon petition by the Office of the Public Advocate or the Executive Department, Governor's Energy Office, may transfer or convey to any person or state agency or authority lands and easements once acquired, except that a transmission and distribution utility or the owner of an energy transport pipeline whose lands or easements were taken pursuant to this paragraph must be given the first opportunity to acquire the lands or easements to the extent necessary or useful in the performance of its duties as a transmission and distribution utility or an owner of an energy transport pipeline.

(7) The commission shall report on the circumstances of any taking by eminent domain to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters during the next regular session of the Legislature following the acquisition of lands or easements by eminent domain. [2011, c. 655, Pt. MM, §16 (AMD); 2011, c. 655, Pt. MM, §26 (AFF).]

[ 2011, c. 655, Pt. MM, §16 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

8. Utility service territory. Nothing in this section modifies existing restrictions on entities providing service within a public utility's service territory provided under chapter 21.

[ 2007, c. 656, Pt. A, §3 (NEW) .]

9. Rules.

[ 2009, c. 655, Pt. A, §2 (RP) .]

10. Repeal. This section is repealed July 30, 2017.

[ 2013, c. 360, §5 (AMD) .]

SECTION HISTORY

2007, c. 656, Pt. A, §3 (NEW). 2009, c. 655, Pt. A, §2 (AMD). 2011, c. 652, §13 (AMD). 2011, c. 652, §14 (AFF). 2011, c. 655, Pt. MM, §§14-16 (AMD). 2011, c. 655, Pt. MM, §26 (AFF). 2011, c. 682, §38 (REV). 2013, c. 360, §§1-5 (AMD). 2013, c. 369, Pt. A, §1 (AMD).






Chapter 3: RATES OF PUBLIC UTILITIES

35-A §301. Safe facilities; just and reasonable rates

1. Facilities. Every public utility shall furnish safe, reasonable and adequate facilities and service.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Rates. The rate, toll or charge, or any joint rate made, exacted, demanded or collected by any public utility for production, transmission, delivery or furnishing of electricity, gas, heat or water; for communications service; or for transportation of persons or property within this State or for any service rendered or to be rendered in connection with any public utility, shall be just and reasonable.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Unreasonable rates prohibited. Every unjust or unreasonable charge for public utility service is prohibited and declared unlawful.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Determining rates. In determining just and reasonable rates, the commission:

A. Shall provide such revenues to the utility as may be required to perform its public service and to attract necessary capital on just and reasonable terms; and [1987, c. 141, Pt. A, §6 (NEW).]

B. Shall, to a level within the commission's discretion, consider whether the utility is operating as efficiently as possible and is utilizing sound management practices, including the treatment in rates of executive compensation. [1993, c. 506, §1 (AMD).]

[ 1993, c. 506, §1 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 377, (AMD). 1993, c. 506, §1 (AMD).



35-A §302. Limitations on rates

The following expenses, whether paid directly or indirectly, through reimbursement or otherwise, incurred by a public utility shall not be included or incorporated in operating expenses: [1987, c. 141, Pt. A, §6 (NEW).]

1. Contributions to political groups or candidates. Contributions or gifts to political candidates, political parties, political or legislative committees or any committee or organization working to influence referendum petitions or elections.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §302-A. Rules governing political activities, promotional advertising and institutional advertising

Rules adopted by the commission concerning promotional advertising; promotional allowances, including, but not limited to, the granting of promotional rebates or credits; advertising to promote corporate image or goodwill; or political activities by public utilities are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. Rules on these matters in effect on the effective date of this section remain in effect and do not require legislative approval but any changes to such rules are subject to review and approval in accordance with Title 5, chapter 375, subchapter 2-A. [2005, c. 204, §1 (NEW).]

SECTION HISTORY

2005, c. 204, §1 (NEW).



35-A §303. Valuation of property for fixing rates

In determining just and reasonable rates, tolls and charges, the commission shall fix a reasonable value upon all the property of a public utility and upon an electric plant to the extent paid for by the utility on the premises of any of its customers, which is used or required to be used in its service to the public within the State and a fair return on that property. In fixing a reasonable value, the commission shall give due consideration to evidence of the cost of the property when first devoted to public use and the prudent acquisition cost to the utility, less depreciation on each, and any other material and relevant factors or evidence, but the other factors shall not include current value. In making a valuation, the commission may consult reports, records or other information available to it in the office of any state office or board. [1987, c. 613, §2 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 613, §2 (AMD).



35-A §304. Filing of schedules of rates, terms and conditions

Every public utility shall file with the commission, within a time to be fixed by the commission, schedules which shall be open to public inspection. The schedules shall show all rates, tolls and charges which the utility has established and which are in force at the time for any service performed by it within the State, or for any service in connection with or performed by any public utility controlled or operated by it or in conjunction with it. Every public utility shall file with and as part of its schedules all terms and conditions that in any manner affect the rates charged or to be charged for any service. [1987, c. 141, Pt. A, §6 (NEW).]

Public utility schedules which were formerly designated as rules shall be designated as terms and conditions. All such schedules to be filed with the commission shall be designated as terms and conditions. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §305. Public inspection of schedules

A copy of as much of the schedules as the commission determines necessary for the use of the public shall be printed in plain type and kept on file in every office of the public utility which is open to the public and where payments are made by the consumers, under such rules as the commission may prescribe. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §306. Schedule of joint rates

A schedule of joint rates or charges that is or may be in force between 2 or more public utilities shall be printed and filed with the commission and made open to the public in accordance with the provisions of this chapter. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §307. Changes in schedules; notice

No change may be made in any schedule, including schedules of joint rates, except upon 30 days' notice to the commission, and all such changes must be plainly indicated upon existing schedules by filing new schedules in lieu of them 30 days prior to the time they are to take effect. The commission may, for good cause shown, allow changes upon less than the notice specified or modify the requirements of this section and section 308 in respect to publishing, posting and filing of schedules, either in particular instances or by rule applicable to special or peculiar circumstances or conditions. [1995, c. 254, §1 (AMD).]

Without the approval of the commission, no utility may file a schedule or schedules for a general increase in rates pursuant to this section within one year of a prior filing for a general increase in rates pursuant to this section, unless the proceeding initiated by a prior filing was terminated without a final determination of the utility's revenue requirement. This requirement does not prevent any utility, at any time, from notifying the commission in advance, either voluntarily or in accordance with a commission requirement under this section, of its plans to file a general increase in rates. Nothing in this section may be construed to limit any utility's right, at any time, to petition pursuant to section 1322 for temporary rate relief. For the purpose of this paragraph, a "final determination of the utility's revenue requirement" means a decision on the merits of the utility's request after consideration of at least the utility's direct case in support of its request. The commission shall decide whether a final determination has been made in any specific case. [1987, c. 141, Pt. A, §6 (NEW).]

For the purposes of this section, a "general increase in rates" means any change in the rates, tolls and charges of the public utility, the effect of which is to increase the annual operating revenues of a public utility by more than 1%, provided that this term does not include a rate change made for the sole purpose of implementing a fuel cost adjustment rate, pursuant to section 4703 or a rate change made for the sole purpose of implementing an energy conservation adjustment rate, pursuant to section 3154. [1999, c. 398, Pt. A, §13 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

The commission may, in its discretion, require the filing of information relating to the changes to be filed in a general increase in rates at the same time as the schedules are filed. The commission may require utilities, whose gross revenues exceed $5,000,000 annually, to notify the commission, not more than 2 months in advance of filing a general increase in rates under this section, that such a filing is planned and to disclose the approximate amount of the increase, a general statement of the major issues that might be presented and the approximate rate of return the utility would be seeking. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 254, §1 (AMD). 1999, c. 398, §A13 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §307-A. Exemption for certain telephone utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 276, §1 (NEW). 1997, c. 276, §4 (AFF). 2001, c. 137, §3 (AMD). 2011, c. 623, Pt. C, §1 (RP).



35-A §308. Filing of new schedules

Copies of all new schedules shall be filed in every office of a public utility where payments are made by customers 30 days prior to the time they are to take effect, unless the commission prescribes less time as provided in section 307. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §309. Adherence to rate schedules; change in form of schedules

1. Adherence to schedules. Except as otherwise provided in section 703, it is unlawful for any public utility to charge, demand, collect or receive, for any service performed by it within the State or for any service in connection with that performance, a greater or lesser compensation than is specified in such printed schedules as may at the time be in force, or to demand, collect or receive any rate, toll or charge not specified in the schedules. The rates, tolls and charges named in the schedule are the lawful rates, tolls and charges until they are changed as provided in this Title.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Exception. Notwithstanding subsection 1, when a public utility changes its rates, tolls or charges pursuant to any provision of this Title, the commission may for billing purposes, order that the change be applied to some or all service reflected in meter readings on or after the effective date of the change, or to such other period as it determines just and reasonable.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Form of schedules. The commission may prescribe such changes in the form in which the schedules are issued by any public utility as the commission finds to be expedient.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §310. Investigation of proposed changes in rates of public utilities; suspension pending investigation

1. Investigation of proposed rate changes. When the commission receives notice of any change proposed to be made in a schedule of rates filed with the commission under the provisions of law, it may at any time before the effective date of the change, either upon complaint or upon its own motion and after reasonable notice, hold a public hearing and make investigation as to the propriety of the proposed change. The hearing shall be held in accordance with section 1304. At any such hearing involving any change, the burden of proof to show that the change is just and reasonable is upon the public utility. After a hearing and investigation, the commission may make an order with reference to any new rate, joint rate, rental, toll, classification, charge, term, condition or form of contract or agreement proposed as would be proper in a proceeding initiated upon complaint or upon motion of the commission in any rate investigation. In implementing the order, the commission shall assure rate design stability.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Suspension pending investigation. Pending an investigation and order, the commission may at any time within the period preceding the effective date of the schedule suspend the operation of the schedule or any part of it, by filing with the schedule and delivering to the public utility affected a statement of its reasons for the suspension. The suspension shall not be for a longer period than 3 months from the effective date of the order of suspension, but if the investigation can not be concluded within a period of 3 months, the commission may in its discretion extend the time of suspension for 5 additional months.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Exception: Municipal and quasi-municipal water utilities and consumer-owned transmission and distribution utilities. This section does not apply to:

A. Municipal or quasi-municipal corporations that are water utilities within the definition of section 102, any provisions in any charter notwithstanding, and that elect to proceed pursuant to the terms of section 6104 or 6104-A, unless by the express terms of section 6104 or 6104-A the provisions of this section are made applicable to those corporations; [2009, c. 237, §1 (AMD).]

A-1. Municipal or quasi-municipal corporations that are water utilities within the definition of section 102, any provisions in any charter notwithstanding, and that file a change in a schedule pursuant to section 307 that changes rates, tolls or charges for service other than the provision of water, only if the cumulative revenue impact of all such changes that become effective within any consecutive 12-month period does not exceed 1% of the utility's total annual revenue; or [2007, c. 127, §1 (NEW).]

B. Consumer-owned transmission and distribution utilities organized in accordance with chapter 35, unless by the express terms of chapter 35 the provisions of this section are made applicable to those districts. [1999, c. 398, Pt. A, §14 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

[ 2009, c. 237, §1 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A14 (AMD). 1999, c. 398, §§A104,105 (AFF). 2007, c. 127, §1 (AMD). 2009, c. 237, §1 (AMD).



35-A §311. Comprehensive classification of service

The commission shall provide for a comprehensive classification of service for each public utility. The classification may take into account the quantity used, the time when used, the purpose for which used and any other reasonable consideration. Each public utility shall conform its schedules of rates, tolls and charges to the classification. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §312. Temporary rates during rate proceeding

During any proceeding initiated by a public utility by a filing pursuant to section 307 or 1302, the commission may temporarily approve any undisputed amounts of a requested rate increase or rate decrease. If the parties are unable to agree on an undisputed amount, any party, at any time after the cross-examination of the utility's direct case has been conducted and all parties have filed their direct cases, may request the commission to require the parties to provide a written statement of those issues that are being contested and an estimated dollar value of the extent of the disagreement between the utility and the other party on that issue. The commission, after examining the statements of issues presented, may determine an amount which is undisputed. The commission may include in the undisputed amount the amount put in question by any party other than the utility, if the commission determines that that party has no possibility of ultimately prevailing on that issue. The amounts temporarily approved shall be filed by the utility as a temporary schedule which shall be effective from the date of approval of the temporary schedule until the issuance of the final order in section 307 proceeding. [1987, c. 141, Pt. A, §6 (NEW).]

The utility shall notify each customer of the rate increase allowed under this section. The notice shall be mailed with the first bill mailed to each customer after the date of approval and shall state the following: [1987, c. 141, Pt. A, §6 (NEW).]

1. Amount of increase. The amount of increase allowed under this section;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Statement. The fact that that rate increase allowed under this section was undisputed or that although disputed it was approved by the commission, subject to partial or full refund if the commission in its final order approves an amount less than the increase allowed by the temporary rate schedule;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Amount of remaining disputed portion. The amount of the remaining disputed portion of the requested rate increase; and

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Disputed portion will be decided. If available, an estimate of the date when the disputed portion will be decided.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §313. Submetering permitted in campgrounds

A campground owner or operator may submeter electric service to campground sites within the campground in accordance with this section, as long as electric service is not provided to any particular submeter user for a period greater than 6 consecutive months. [1995, c. 129, §1 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Campground" means a recreational camping park where fees are charged for the recreational use of the park and that can accommodate 10 or more temporary living quarters, including but not limited to tents, recreational vehicles, trailers, vans, pickup campers and motor homes. [1995, c. 129, §1 (NEW).]

B. "Submeter user" means any person using a campground site on which a campground owner or operator has installed a submeter. [1995, c. 129, §1 (NEW).]

[ 1995, c. 129, §1 (NEW) .]

2. Charges. A campground owner or operator may charge a submeter user only for kilowatt hours used by that submeter user. The charge that a campground owner or operator may charge a submeter user for electric service may not exceed the kilowatt usage of the submeter user multiplied by the combined rate per kilowatt hour that the campground owner or operator is charged by the transmission and distribution utility and competitive electricity provider.

[ 1999, c. 398, Pt. A, §15 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Nontaxable event. The collection of charges under this section for submetered electric service is not a sale for the purposes of taxation.

[ 1995, c. 129, §1 (NEW) .]

4. Interpretation; not resale. A submeter user is not a customer of the transmission and distribution utility or competitive electricity provider providing service to the master-metered campground owner or operator. For purposes of this Title, a submeter user is not a customer of the campground owner or operator. Nothing in this section permits the resale of electricity by a campground owner or operator.

[ 1999, c. 398, Pt. A, §15 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1995, c. 129, §1 (NEW). 1999, c. 398, §A15 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §313-A. Submetering by electric vehicle charging station providers

An electric vehicle charging station provider, as defined in section 3201, subsection 8-B, may install an electrical submeter and may charge a submeter user only for kilowatt hours used. [2015, c. 29, §1 (NEW).]

SECTION HISTORY

2015, c. 29, §1 (NEW).



35-A §314. Private line extensions

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Line" means an electric distribution line, including poles and other related structures. [2001, c. 201, §1 (NEW).]

[ 2001, c. 201, §1 (NEW) .]

2. Standards for private lines. The commission shall by rule establish standards for the construction of a line by a person other than a transmission and distribution utility. The rules:

A. Must establish standards for the construction of lines. The commission may establish different standards in different transmission and distribution utility territories. The standards must be the same as the standards that would apply if the transmission and distribution utility in whose territory the line is constructed built the line unless there are compelling public safety reasons for applying different standards. If these standards and any other reasonable conditions established by the commission are met, a transmission and distribution utility may not refuse to connect the line to the utility's system or to deliver energy over the line; [2001, c. 201, §1 (NEW).]

B. Must establish terms and conditions for transferring the ownership of a line to a transmission and distribution utility. The rules may establish a requirement that certain types of lines, lines under certain conditions, or lines in certain locations, such as lines located in the public way, must be transferred to the transmission and distribution utility; and [2001, c. 201, §1 (NEW).]

C. May require that a person that is not a transmission and distribution utility that constructs a line meet minimum qualifications established or approved by the commission. [2001, c. 201, §1 (NEW).]

[ 2001, c. 201, §1 (NEW) .]

3. Apportionment of costs of line extensions. The commission shall adopt rules establishing requirements for apportioning the costs of a single-phase overhead line extension among persons who take service through the line after the construction of the line. The commission may provide for exemptions from the apportionment methodology established by the commission for any transmission and distribution utility that petitions the commission for an exemption and establishes to the satisfaction of the commission that the transmission and distribution utility's apportionment methodology adequately serves the public interest and balances competing interests of customers.

[ 2001, c. 201, §1 (NEW) .]

4. Lines constructed in the public way. Nothing in this section or rules adopted under this section limits the application of section 2305-B to any line constructed in a public way.

[ RR 2001, c. 1, §44 (COR) .]

5. Submission of rules. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A and must be submitted to the Legislature for review no later than February 1, 2002.

[ 2001, c. 201, §1 (NEW) .]

SECTION HISTORY

RR 2001, c. 1, §44 (COR). 2001, c. 201, §1 (NEW).



35-A §315. Transmission and distribution utility line extension construction

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Line" has the same meaning as in section 314, subsection 1, paragraph A. [2011, c. 484, §1 (NEW).]

B. "Make-ready work" means work necessary to connect a line extension to existing utility infrastructure. [2011, c. 484, §1 (NEW).]

[ 2011, c. 484, §1 (NEW) .]

2. Line extension charge. Amounts charged by a transmission and distribution utility serving more than 500,000 retail customers for a line extension are governed by this subsection.

A. Through a proceeding or rulemaking and in accordance with this section and section 314, the commission shall establish the method to be used by a transmission and distribution utility serving more than 500,000 retail customers for line extension pricing. The method may include the amount to be charged per foot for the completion of a line extension. [2011, c. 484, §1 (NEW).]

B. Revenue received by a transmission and distribution utility serving more than 500,000 retail customers from a telephone utility may not be used to offset the total cost of or amount charged to a customer for a line extension. [2011, c. 484, §1 (NEW).]

C. A transmission and distribution utility serving more than 500,000 retail customers shall report annually to the commission, on a date determined by the commission, the total amount charged to customers for line extensions and the total actual costs to the transmission and distribution utility serving more than 500,000 retail customers to complete those line extensions for a prior 12-month period determined by the commission. [2011, c. 484, §1 (NEW).]

D. If a report pursuant to paragraph C demonstrates that charges to customers for line extensions are less than 95% of total actual costs or greater than 105% of total actual costs during the reporting period, the commission, within 30 days of the date of the filing of the report, shall open an investigation to determine the appropriate adjustments to be made to the method used by the transmission and distribution utility pursuant to paragraph A to establish the amount charged to a customer for a line extension so that the total amount charged to customers is no less than 95% and no more than 105% of total actual costs for the line extensions. [2011, c. 484, §1 (NEW).]

[ 2011, c. 484, §1 (NEW) .]

3. Cost recovery. Any cost associated with construction of a line extension that is not recovered by a transmission and distribution utility serving more than 500,000 retail customers through the charges established in accordance with subsection 2 must be borne by the utility and may not be recovered in rates.

[ 2011, c. 484, §1 (NEW) .]

4. Fees for make-ready work. A transmission and distribution utility serving more than 500,000 retail customers may charge a customer taking polyphase service the actual costs of make-ready work associated with that customer's service. A transmission and distribution utility serving more than 500,000 retail customers may not charge a customer taking single-phase service for make-ready work associated with that customer's service. A transmission and distribution utility serving more than 500,000 retail customers may recover costs associated with such single-phase service make-ready work in rates.

[ 2011, c. 484, §1 (NEW) .]

5. Rules. The commission shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 484, §1 (NEW) .]

Nothing in this section may be construed to limit the activities of a transmission and distribution utility serving 500,000 or fewer retail customers. [2011, c. 484, §1 (NEW).]

SECTION HISTORY

2011, c. 484, §1 (NEW).






Chapter 5: ACCOUNTING

35-A §501. Uniform system of accounts

Every public utility shall keep and render to the commission in the manner and form prescribed by the commission, uniform accounts of all business transacted. [1987, c. 141, Pt. A, §6 (NEW).]

1. Other systems prohibited. Nothing in this Title requires any public utility engaged in interstate commerce to act contrary to the requirements of any federal law relating to public utilities engaged in interstate commerce.

[ 1987, c. 490, Pt. A, §1 (RPR) .]

2. Formulation of systems. In formulating a system of accounting for any class of public utilities, the commission shall consider any system of accounting established by any federal law, commission or department and any system authorized by the national association of the particular class of utilities.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §A1 (AMD).



35-A §502. Forms

1. Forms of books and records. The commission shall prescribe the forms of all books, accounts, papers and records required to be kept. Every public utility shall keep and render its books, accounts, papers and records accurately and faithfully in the manner and form prescribed by the commission and shall comply with all directions of the commission relating to its books, accounts, papers and records.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Utilities with no property in the State. The requirements of this section do not apply to a public utility having no property located within this State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Blank forms furnished. The commission shall prepare suitable blank forms for carrying out the purposes of this Title and shall, when necessary, furnish them to each public utility.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §503. Account of subsidiary business

Every public utility engaged directly or indirectly in any other subsidiary business shall, if ordered by the commission, keep and render separately to the commission the accounts of the subsidiary business in the manner and form set out in section 501, in which case all the provisions of this Title shall apply to the books, accounts, papers and records of the subsidiary business. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §504. Time for closing accounts; filing balance sheets

The following provisions apply to the accounts of public utilities. [1987, c. 141, Pt. A, §6 (NEW).]

1. Time for closing accounts. The accounts of all public utilities shall be closed annually on the 31st day of December unless the commission fixes a different date.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Filing of information. A balance sheet as of the date the account is closed must be promptly taken from the account. Within 3 months after the account is closed, the balance sheet together with any other information the commission requires must be verified by an officer or owner of the public utility and filed with the commission. Each large, investor-owned transmission and distribution utility, as defined in section 3201, subsection 12, shall provide with the balance sheet and other information a calculation of the utility's return on common equity for the same period in the manner the commission requires, and shall provide a calculation of the utility's return on common equity for each of the previous 3 years. For purposes of this subsection, "return on common equity" means the return on common equity on investments subject to commission jurisdiction.

[ 2011, c. 71, §1 (AMD) .]

3. Extension. The commission may, for good cause, extend the deadline set out in subsection 2 not exceeding one month and may excuse any public utility from filing its returns when the gross revenue of the utility does not exceed $50,000.

[ 1987, c. 631, §6 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 631, §6 (AMD). 2011, c. 71, §1 (AMD).



35-A §505. Audit of accounts

The commission shall provide for the examination and audit of all accounts and all items must be allocated to the accounts in the manner prescribed by the commission. [2011, c. 77, §1 (AMD).]

1. Consumer-owned water utilities. Except as provided in this subsection, the commission may not require under this section that a qualified small water utility cause to be conducted an annual audit of its accounts. For purposes of this subsection, "qualified small water utility" means a consumer-owned water utility with gross annual revenues that do not exceed $250,000.

A. A qualified small water utility with gross annual revenues of $50,000 or less shall for any year used as a test year for rate-making purposes cause to be conducted, in accordance with generally accepted auditing standards, an audit of its accounts by an independent certified public accountant licensed to practice in the State. [2011, c. 77, §1 (NEW).]

B. A qualified small water utility with gross annual revenues greater than $50,000:

(1) Shall cause to be conducted, in accordance with generally accepted auditing standards, an annual review of its accounts by an independent certified public accountant licensed to practice in the State; and

(2) Not less than once every 5 years and for any year used as a test year for rate-making purposes, shall cause to be conducted, in accordance with generally accepted auditing standards, an audit of its accounts by an independent certified public accountant licensed to practice in the State. [2011, c. 77, §1 (NEW).]

Nothing in this subsection limits or affects any other reporting, review, auditing or other requirement imposed by a creditor of the qualified small water utility or by any other applicable law or government authority.

[ 2011, c. 77, §1 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2011, c. 77, §1 (AMD).



35-A §506. Inspection of books and records

The agents, accountants or examiners employed by the commission shall have authority inside or outside the State under the direction of the commission to inspect and examine the books, accounts, papers, records and memoranda kept by any public utility. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §507. Exemption for certain telephone utilities (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 137, §4 (NEW). 2011, c. 623, Pt. C, §2 (RP).



35-A §508. Telephone utilities

The provisions of this chapter do not apply to a telephone utility other than a provider of provider of last resort service with respect to its provider of last resort service accounts. The commission may not require a provider of provider of last resort service to keep its accounts in a manner that is substantially different from federal accounting standards applicable to telecommunications companies under 47 Code of Federal Regulations, Part 32 or any replacement accounting standards adopted by the Federal Communications Commission. [2011, c. 623, Pt. A, §10 (NEW).]

SECTION HISTORY

2011, c. 623, Pt. A, §10 (NEW).






Chapter 7: REGULATION AND CONTROL OF PUBLIC UTILITIES

35-A §701. Special privileges forbidden

1. Person furnishing facilities incident to service. No public utility may demand, charge, collect or receive from any person less compensation for any service rendered or to be rendered by the public utility in consideration of the person furnishing a part of the facilities incident to the service.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Renting facilities. This section does not prohibit a public utility from renting any facilities incident to the production, transmission, delivery or furnishing of transmission and distribution service, gas, heat or water or the conveyance of telephone messages and paying a reasonable rental for the facilities.

[ 1999, c. 398, Pt. A, §16 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Furnishing appliances. Nothing in this section requires a public utility to furnish any part of the appliances which are situated in or upon the premises of any customer or user, except a telephone interface upon the subscribers' premises, and unless otherwise ordered by the commission, meters and appliances for the measurement of any product or service.

[ 1987, c. 490, Pt. C, §3 (AMD) .]

4. Classifications of telephone service. Nothing in this section affects scheduled classifications of telephone service in which separate charges are made for facilities and for service or scheduled classifications of rural telephone service in which a portion of the facilities are regularly furnished by the user of the service.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C3 (AMD). 1995, c. 225, §5 (AMD). 1999, c. 398, §A16 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §702. Unjust discrimination

1. Unjust discrimination. It is unlawful for a public utility to give any undue or unreasonable preference, advantage, prejudice or disadvantage to a particular person.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Solar energy. No public utility providing electric or gas service may consider the use of solar energy by a customer as a basis for establishing higher rates or charges for energy or service sold to the customer.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Service and facilities. Every public utility providing transmission and distribution or gas service, upon reasonable notice, shall furnish to all persons who may apply for facilities and service, suitable facilities and service consistent with policies approved or established by the commission, without undue delay and without unreasonable discrimination.

[ 1999, c. 398, Pt. A, §17 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A17 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §703. Rebates; discounts and discrimination

1. Free or special rates prohibited. No person may knowingly solicit, accept or receive any rebate, discount or discrimination in respect to any service rendered, or to be rendered by a public utility, or for any related service where the service is rendered free or at a rate less than named in the schedules in force, or where a service or advantage is received other than is specified.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Free and special rates allowed under certain circumstances. This Title does not prohibit:

A. A public utility from granting service at free or reduced rates for charitable or benevolent purposes or for national or civilian defense purposes; [1987, c. 141, Pt. A, §6 (NEW).]

B. A public utility from supplying water and service free or at reduced or special rates to any person, firm or corporation for fire protection purposes through or by means of any apparatus or appliances furnished, installed or maintained by the person, firm or corporation, provided it is approved by the commission; or [1987, c. 141, Pt. A, §6 (NEW).]

C. A public utility from making special rates for its employees or in case of emergency service. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Existing contracts. The furnishing by a public utility of a product or service at the rates and upon terms and conditions provided for in a contract in existence January 1, 1913, may not be construed as constituting a discrimination or undue or unreasonable preference or advantage within the meaning specified. When any such contract or contracts are or become terminable by notice of a utility, the commission may order that the contract or contracts be terminated by the utility as and when directed by the order.

[ 1995, c. 254, §2 (AMD) .]

3-A. Special contracts. A public utility, subject to the commission's approval, may make a contract for a definite term for its product or service, but the published rates for the product or service may not be changed during the term of the contract without the commission's consent.

[ 2011, c. 623, Pt. C, §3 (AMD) .]

4. Forfeiture.

[ 2003, c. 505, §14 (RP) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §A2 (AMD). 1995, c. 254, §§2,3 (AMD). 2003, c. 505, §14 (AMD). 2009, c. 66, §1 (AMD). 2011, c. 623, Pt. C, §3 (AMD).



35-A §704. Termination of utility services

The following provisions apply to termination of a customer's utility service. [1987, c. 141, Pt. A, §6 (NEW).]

1. Residential customers. The commission shall adopt and promulgate reasonable rules after a hearing concerning the termination or disconnection of any residential customer's service by a transmission and distribution, gas, water or telephone utility of the State. These rules apply generally to all such utilities within the commission's jurisdiction and must provide for adequate written notice by that utility to the residential customer that the customer's utility bill has not been paid, and a notice of the prospective termination or disconnection and the right, prior to disconnection, to enter into reasonable installment payment arrangements with that utility; to settle any dispute concerning the proposed disconnection at an informal hearing with that utility and to appeal the results of that utility's decision to the commission. The rules must also provide that there may be no termination or disconnection during a limited medical emergency and for a just and reasonable procedure regarding reconnections of utility service and deposit requirements.

[ 1999, c. 398, Pt. A, §18 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

1-A. Agreements with landlords. A transmission and distribution utility shall, upon request of a landlord, enter into an agreement with that landlord with respect to a residential rental property receiving transmission and distribution service in the name of that landlord's tenant to automatically transfer the service to the name of the landlord if the service would otherwise be disconnected. The transmission and distribution utility must notify the landlord within 72 hours of the transfer of the service to the landlord's name. Except upon the consent of the tenant, the transmission and distribution utility may not disclose to the landlord any personal or confidential information regarding the tenant or the tenant's account, except that a utility may disclose to the landlord that the service has been transferred to the landlord's name and any other information necessary to enable the utility to continue service to the premises.

The transmission and distribution utility may charge a reasonable fee for the costs associated with the transfer of the service to the landlord's name.

[ 2013, c. 250, §1 (NEW) .]

2. Nonresidential customers. Each public utility shall file with the commission schedules containing its terms and conditions applicable to termination of utility services to any nonresidential customer, which terms and conditions shall be subject to the commission's power under this Title. Every public utility shall comply with its terms and conditions. The commission shall adopt rules which provide a procedure for resolution by the commission or its delegate of disputes as to whether a proposed termination by a public utility is in compliance with its terms and conditions. A public utility may not terminate service to a nonresidential customer if the commission or its delegate rules within 7 days of receipt of the request for ruling that the proposed termination is not in compliance with the utility's terms and conditions. If the rules authorize a delegate to resolve disputes, the rule shall include a procedure for appeal of the decision to the commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Violation of rules.

[ 2003, c. 505, §15 (RP) .]

4. Property loss suffered by a customer. Upon a finding by the District Court of a property loss suffered by a customer causally related to a willful or reckless violation by a public utility of any substantive rule adopted by the commission pursuant to the authority granted in this section, the court may order the public utility to compensate the customer for the actual loss, less any setoff for a balance found to be due the utility by the customer for unpaid utility service. That loss may not include consequential damages. No action for damages resulting from a termination that was in willful or reckless violation of the commission's rules may be commenced until at least 60 days after notice of a claim setting forth the nature of the termination and the damages suffered has been provided to the utility. That notice must be provided to the utility in writing within 30 days of the termination.

[ 2003, c. 505, §16 (AMD) .]

5. Confidentiality of customer information. The following provisions apply to the confidentiality of customer information.

A. Records containing the following information are confidential and are not public records for the purpose of Title 1, section 402, subsection 3:

(1) Information acquired by the consumer assistance and safety division regarding the payment and credit history and financial condition of a customer who has requested the assistance of the division; and

(2) Information acquired by the consumer assistance and safety division regarding the medical condition of a customer or member of a customer's family. [2015, c. 8, §6 (AMD).]

B. Notwithstanding paragraph A, any person, agency or public utility directly involved in the investigation of an individual customer matter shall be given access to the information which is pertinent to the complaint. [1987, c. 614, §2 (NEW).]

C. Compilations of information in which the customer's identity is not disclosed are not confidential. [1987, c. 614, §2 (NEW).]

D. The consumer assistance and safety division shall prepare its decisions or abstracts of decisions in a manner that protects the confidentiality of customer information as provided by this subsection. Those decisions or abstracts of decisions must be available for public access. [2015, c. 8, §6 (AMD).]

[ 2015, c. 8, §6 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 614, §2 (AMD). 1999, c. 398, §A18 (AMD). 1999, c. 398, §§A104,105 (AFF). 1999, c. 547, §§B76,78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 505, §§15,16 (AMD). 2013, c. 250, §1 (AMD). 2015, c. 8, §6 (AMD).



35-A §705. Utility deposits

The following provisions apply to deposits of utility customers: [1987, c. 141, Pt. A, §6 (NEW).]

1. Residential customers. No public utility may require any deposit of any residential customer without proof that the customer is likely to be a credit risk or to damage the property of the utility. That proof shall be furnished to the customer upon request. Absence of previous experience with the utility shall not be proof that the customer is a credit risk or threatens to damage utility property.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Nonresidential customers. Every public utility shall file with the commission schedules containing its terms and conditions for requiring a deposit from nonresidential customers, which terms and conditions shall be subject to the commission's power under this Title. Every public utility shall comply with its terms and conditions. The commission shall adopt rules which provide a procedure for resolution by the commission or its delegate of disputes as to whether a deposit being required by a public utility is in compliance with its terms and conditions. If the rules authorize a delegate to resolve disputes, the rules shall include a procedure for appeal of the decision to the commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Interest rate on deposits. The commission shall adopt reasonable rules, after hearing, to provide for a just and reasonable interest rate to be paid by the utility on any deposit of any customer.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §706. Tenants not liable for a landlord's utility bills

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Landlord" means any person who rents or leases land or structures to others for compensation or any person who manages or controls the property on behalf of another. [1987, c. 141, Pt. A, §6 (NEW).]

B. "Rental property" means property used or occupied by any tenant for which rent is paid to a landlord. [1987, c. 141, Pt. A, §6 (NEW).]

C. "Tenant" means any person who pays rent to any landlord for the use or occupation of any land or structure owned by another or who occupies or uses the property, regardless of whether the tenancy is subject to a written lease. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Disconnection of tenant. In every instance where the landlord has applied for and is granted utility service, the landlord is responsible for payment for that service with respect to any rental property. The utility may not demand payment from the tenant for utility service to the tenant because of the landlord's failure to pay for utility service rendered at the rental property. The utility may disconnect the tenant only after affording the tenant notice and opportunity to assume responsibility for future service in accordance with the rules of the commission. Any tenant who has assumed responsibility for future service under this section and paid all or any portion of the utility service for the rental property to a utility may deduct the amount paid from any rent due to the landlord.

[ 1989, c. 87, §2 (AMD) .]

3. Lien against the rental property. In addition to whatever other legal remedies the utility may have against the landlord who does not pay for utility service provided to rental property, the utility shall have a lien upon the rental property and on any interest the landlord has in the same, to secure payment for utility services to that property with costs.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Dissolution of the lien, lien certificate. This lien shall be dissolved unless within 90 days after the date on which the unpaid bill was served, the utility files in the registry of deeds for the county in which the property is located a lien certificate, setting forth the amount of the lien, the name of the landlord, a statement that a lien is claimed on the rental property to secure the payment of utility services, that a demand has been made for that payment and that payment has not been made. At the time of the recording of the lien certificate in the registry of deeds, the utility shall send a copy of the certificate to the landlord by certified mail, return receipt requested. This lien shall be dissolved unless, within 120 days after the unpaid bill was served, civil action to enforce the lien is brought in the District Court for the division where the rental property is located.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Enforcement of the lien. The proceedings in the District Court for enforcement of this lien shall be governed by Title 10, sections 3256 to 3260, and 3263 and 3264.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Subsequent purchaser takes title free of lien. Any person who is a bona fide purchaser for value of rental property takes title to that property free of the lien established under subsection 3 unless, before the purchaser's deed is recorded, the utility has filed the certificate set out in subsection 4. The interest of any mortgagee of rental property is not affected by the lien established unless, before the mortgage is recorded, the utility has filed the certificate set out in subsection 4.

[ 1993, c. 110, §1 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1989, c. 87, §2 (AMD). 1993, c. 110, §1 (AMD).



35-A §707. Affiliated interests

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Affiliated interest" means:

(1) With respect to a public utility other than a provider of provider of last resort service:

(a) Any person who owns directly, indirectly or through a chain of successive ownership 10% or more of the voting securities of a public utility;

(b) Any person, 10% or more of whose voting securities are owned, directly or indirectly, by an affiliated interest as defined in division (a);

(c) Any person, 10% or more of whose voting securities are owned, directly or indirectly, by a public utility;

(d) Any person, or group of persons acting in concert, that the commission may determine, after investigation and hearing, exercises substantial influence over the policies and actions of a public utility, if the person or group of persons beneficially owns more than 3% of the public utility's voting securities; or

(e) Any public utility of which any person defined in divisions (a) to (d) is an affiliated interest; or

(2) With respect to a provider of provider of last resort service:

(a) Any person who owns directly, indirectly or through a chain of successive ownership 25% or more of the voting securities of a provider of provider of last resort service;

(b) Any person, 25% or more of whose voting securities are owned, directly or indirectly, by a provider of provider of last resort service;

(c) Any person, or group of persons acting in concert, that the commission may determine, after investigation and hearing, exercises substantial influence over the policies and actions of a provider of provider of last resort service, if the person or group of persons beneficially owns more than 3% of the provider's voting securities; or

(d) Any provider of provider of last resort service of which any person defined in divisions (a) to (c) is an affiliated interest.

[2011, c. 623, Pt. A, §11 (AMD).]

B. "Transaction" means any dealings between a public utility and its affiliated interests that affect, directly or indirectly, any accounting entry of the public utility, as prescribed pursuant to section 501. [2011, c. 623, Pt. A, §11 (AMD).]

C. "Voting security" means any security or any proprietary or other interest presently entitling the owner or holder of the security to vote in the direction or management of the affairs of a company. [1987, c. 141, Pt. A, §6 (NEW).]

[ 2011, c. 623, Pt. A, §11 (AMD) .]

2. Access to accounts and records. The commission may require the production of books, accounts, records, papers and memoranda of any affiliated interest which relates, directly or indirectly, to its transactions with a public utility. The commission may, in determining the reasonableness of utility rates, disallow all or a portion of the payments under any transaction, the account or record of which is not made available to the commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Consent by commission. No public utility may extend or receive credit, including the guarantee of debt, or make or receive a loan to or from an affiliated interest or make any contract or arrangement for the furnishing of management, supervision of construction, engineering, accounting, legal, financial or similar services, or for the furnishing of any service or real or personal property other than those enumerated with any affiliated interest until the commission finds that the contract or arrangement is not adverse to the public interest and gives the contract or arrangement its written approval.

A. Unless the commission disapproves it within 60 days of filing, a contract or arrangement filed with the commission under this section is deemed approved. The commission may, however, suspend the effective date of the contract or arrangement for an additional 60 days if necessary to enable the commission to complete its review of the contract or arrangement. [1987, c. 141, Pt. A, §6 (NEW).]

B. The commission may approve a contract or arrangement with an affiliated interest undertaken after October 24, 1977, subject to such terms, conditions and requirements as it determines necessary to safeguard the public interest. If the contract or arrangement is not consented to or approved by the commission as provided in this section, the commission may disallow, for rate-making purposes, payments or part of any such payments as the commission finds not to be in the public interest, and the commission may, after notice to the affected parties and opportunity for hearing, declare that contract or arrangement prospectively void as it applies to utility operations within the State. Unless otherwise invalid, that contract or arrangement shall remain in effect until declared prospectively void as it applies to utility operations within the State by an effective final order of the commission issued under this section no later than 90 days from the date of service of the notice. [1989, c. 159, §2 (AMD).]

C. The commission may, in the case of a utility or group of utilities, exempt from this section from time to time classes of transactions as it may specify by rule or order in advance and which in its judgment will not be adverse to the public interest. [1987, c. 141, Pt. A, §6 (NEW).]

D. Commission approval of a contract or arrangement under this section may not limit or restrict the powers of the commission in determining and fixing any rate, fare, toll, charge, classification, schedule or joint rate as provided in this Title. [1987, c. 141, Pt. A, §6 (NEW).]

E. By rule or by order, after notice and hearing, the commission may make this section applicable to contracts or arrangements between affiliated interests of a public utility, even though the public utility is not a party to the contracts or arrangements, in cases where the purpose of the contracts or arrangements is to furnish the services or goods to be used by the public utility in the course of its operations in the State, as described in this subsection. [1989, c. 159, §2 (NEW).]

F. In addition to the exemptions permitted by paragraph C and subsection 4, the commission for good cause may, by rule or by order, exempt classes of contracts or arrangements or a utility or group of utilities from filing or obtaining commission approval of a contract or arrangement with an affiliated interest or between affiliated interests prior to the entry into the contract or arrangement by the utility, provided that no such exemption may exceed 60 days and that the commission shall thereafter approve or disapprove the contract pursuant to this subsection. [1989, c. 159, §2 (NEW).]

G. For any contract or arrangement expected to involve the use by an affiliated interest of utility facilities, services or intangibles, including good will or use of a brand name, the commission shall determine the value of those facilities, services or intangibles. When its facilities, services or intangibles are used by the affiliated interest, the utility's costs must be charged to and received from the affiliated interest based upon this value. The commission shall also determine the proper allocation of costs for shared facilities, services or intangibles. If the commission is unable to make the value determinations required by this paragraph within the time limits imposed by paragraph A, the commission may approve the contract or arrangement without making the determinations, except that the commission shall make the determinations within 60 days of approving the contract or arrangement. [1997, c. 237, §1 (NEW).]

[ 1997, c. 237, §1 (AMD) .]

4. Waiver. The commission may, by general rules, waive the requirements for filing and for approval of contracts and arrangements described in subsection 3 in cases of:

A. Contracts or arrangements made in the ordinary course of business for the employment of officers or employees; [1987, c. 141, Pt. A, §6 (NEW).]

B. Contracts or arrangements made in the ordinary course of business for the purchase of services, supplies or other personal property; [1987, c. 141, Pt. A, §6 (NEW).]

C. Contracts or arrangements where the total obligation to be incurred does not exceed $500; [1987, c. 141, Pt. A, §6 (NEW).]

D. The temporary leasing, lending or interchanging of equipment in the ordinary course of business in case of an emergency; and [1987, c. 141, Pt. A, §6 (NEW).]

E. Contracts made by a public utility with any person whose bid is the most favorable to the public utility. [1987, c. 141, §6 (NEW).]

However, if the commission finds that any public utility is abusing or has abused the waiver granted in this section in order to evade compliance with this section, the commission may require that public utility to file and receive the commission's approval of all such contracts as provided for in this section, but the general waiver shall remain in effect as to all other public utilities.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Violations.

[ 2003, c. 505, §17 (RP) .]

6. Application. This section does not apply to any telephone utility other than a provider of provider of last resort service with respect to affiliated interests that are directly related to or that may directly affect provider of last resort service in this State, as determined by the commission by rule or order. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 623, Pt. A, §12 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1989, c. 159, §2 (AMD). 1997, c. 237, §1 (AMD). 2003, c. 505, §17 (AMD). 2011, c. 623, Pt. A, §§11, 12 (AMD).



35-A §708. Reorganizations

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Reorganization" means any creation, organization, extension, consolidation, merger, transfer of ownership or control, liquidation, dissolution or termination, direct or indirect, in whole or in part, of an affiliated interest as defined in section 707 accomplished by the issue, sale, acquisition, lease, exchange, distribution or transfer of voting securities or property. The commission may decide what other public utility actions constitute a reorganization to which the provisions of this section apply. Reorganizations include any reorganization for which a proceeding for approval is pending before any state or federal agency or court on or after July 13, 1982. For purposes of this subsection, a reorganization does not include any proceeding under the federal antitrust laws or the transfer of voting securities by gift, device or inheritance. [1987, c. 141, Pt. A, §6 (NEW).]

B. "Voting security" means any security presently entitling the owner or holder of any security to vote in the direction or management of the affairs of a company or any proprietary or other interest serving the same purposes. [1987, c. 141, Pt. A, §6 (NEW).]

C. "Controlling interest" means:

(1) Voting power over voting shares of a corporation or entity that entitle the holders of those shares to cast at least 25% of the votes that all shareholders are entitled to cast in an election of the directors of the corporation or entity; or

(2) Voting power over at least 25% of the shares in any class of shares entitled to elect all the directors or any specified number of the directors.

For the purposes of this section, a person does not have a controlling interest if that person holds voting power, in good faith and not for the purpose of circumventing this section, as an agent, bank, broker, nominee or trustee for one or more beneficial owners who do not individually or, if they are a group acting in concert, as a group have the voting power specified under this paragraph or who are not considered to have a controlling interest under this paragraph.

A person has voting power over a voting share if that person has shares, directly or indirectly, through any option, contract, arrangement, understanding, voting trust or conversion right or, by acting jointly or in concert or otherwise, has the power to vote, or to direct the voting of, that voting share. [2011, c. 623, Pt. A, §13 (NEW).]

[ 2011, c. 623, Pt. A, §13 (AMD) .]

2. Reorganization subject to commission approval. Reorganization shall be subject to commission approval as follows.

A. Unless exempted by rule or order of the commission, no reorganization may take place without the approval of the commission. No reorganization may be approved by the commission unless it is established by the applicant for approval that the reorganization is consistent with the interests of the utility's ratepayers and investors. The commission shall rule upon all requests for approval of a reorganization within 60 days of the filing of the request for approval. If it determines that the necessary investigation cannot be concluded within 60 days, the commission may extend the period for a further period of no more than 120 days. In granting its approval, the commission shall impose such terms, conditions or requirements as, in its judgment, are necessary to protect the interests of ratepayers. These conditions shall include provisions which assure the following:

(1) That the commission has reasonable access to books, records, documents and other information relating to the utility or any of its affiliates, except that the Public Utilities Commission may not have access to trade secrets unless it is essential to the protection of the interests of ratepayers or investors. The commission shall afford trade secrets and other information such protection from public disclosure as is provided in the Maine Rules of Civil Procedure;

(2) That the commission has all reasonable powers to detect, identify, review and approve or disapprove all transactions between affiliated interests;

(3) That the utility's ability to attract capital on reasonable terms, including the maintenance of a reasonable capital structure, is not impaired;

(4) That the ability of the utility to provide safe, reasonable and adequate service is not impaired;

(5) That the utility continues to be subject to applicable laws, principles and rules governing the regulation of public utilities;

(6) That the utility's credit is not impaired or adversely affected;

(7) That reasonable limitations be imposed upon the total level of investment in nonutility business, except that the commission may not approve or disapprove of the nature of the nonutility business;

(8) That the commission has reasonable remedial power including, but not limited to, the power, after notice to the utility and all affiliated entities of the issues to be determined and the opportunity for an adjudicatory proceeding, to order divestiture of or by the utility in the event that divestiture is necessary to protect the interest of the utility, ratepayers or investors. A divestiture order shall provide a reasonable period within which the divestiture shall be completed; and

(9) That neither ratepayers nor investors are adversely affected by the reorganization. [1987, c. 141, Pt. A, §6 (NEW).]

B. The commission may intervene on behalf of the State in any proceeding before any state or federal agency or court before which an application for approval of reorganization is pending. The commission may enter into any binding settlement related to any proceeding in which the commission has intervened and may exercise any powers or rights provided by that settlement and may enforce these powers or rights. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2-A. Approval does not affect rate-making powers. Commission approval of a reorganization under this section may not limit or restrict the powers of the commission in determining and fixing any rate, fare, tolls, charge, classification, schedule or joint rate as provided in this Title.

[ 1989, c. 159, §3 (NEW) .]

3. Waiver. The commission may, by general rule, exempt classes of reorganizations from the requirements of subsection 2.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Filing fee. Within 30 days after the application for approval of a reorganization is filed pursuant to subsection 2, the commission may order the applicant to pay a filing fee not to exceed $50,000, if the commission determines that the application may involve issues which will necessitate significant additional costs to the commission. The applicant may request the commission to waive all or a portion of the filing fee. The commission shall rule on the request for waiver within 30 days. Notwithstanding any other provision of law, filing fees paid as required in this subsection shall be segregated, apportioned and expended by the commission for the purposes of processing the application. Any portion of the filing fee that is received from an applicant and is not expended by the commission to process the application shall be returned to the applicant.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Limitation. The provisions of this section do not apply to any telephone utility other than a provider of provider of last resort service and apply to a provider of provider of last resort service only if the reorganization results in a merger, sale or transfer of a controlling interest of the provider of provider of last resort service.

[ 2011, c. 623, Pt. A, §14 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1989, c. 159, §3 (AMD). 2011, c. 623, Pt. A, §§13, 14 (AMD).



35-A §709. Insider transactions

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Insider" means any officer or employee who participates or has authority to participate in major policy-making functions of a public utility or of an affiliated interest, as defined in section 707, or any director or trustee of a public utility or of an affiliated interest. [1987, c. 141, Pt. A, §6 (NEW).]

B. "Insider transaction" means any dealings which affect, directly or indirectly, any accounting entry as prescribed pursuant to section 501 between a public utility and:

(1) An insider of the public utility;

(2) A person related to an insider of the public utility;

(3) Any other person where the transaction is made in contemplation of the person becoming an insider of the public utility; or

(4) Any other person where the transaction inures to the tangible economic benefit of an insider or a person related to an insider. [1987, c. 141, Pt. A, §6 (NEW).]

C. "Person" means a corporation, partnership, limited partnership, business association, trust, estate or natural person. [1987, c. 141, Pt. A, §6 (NEW).]

D. "Person related to an insider" means:

(1) An insider's spouse;

(2) An insider's parent or stepparent, or child or stepchild; or

(3) Any other relative who lives in an insider's home. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Approval and disclosure of insider transactions. An insider transaction shall be specifically reviewed and approved by the public utility's board of directors or trustees, provided that when an insider transaction is part of a series of related transactions involving the same insider, approval of each separate transaction is not required so long as the public utility's board of directors or trustees has reviewed and approved each series of related transactions and the terms and conditions under which the transactions may take place. The minutes of the meeting at which approval is given shall indicate the nature of the transaction or transactions, that the review was undertaken and approval given and the names of individual directors or trustees who voted to approve or disapprove the transaction or transactions. In the case of negative votes, a brief statement of each dissenting director's or trustee's reason for voting to disapprove the proposed insider transaction or transactions shall be included in the minutes if its inclusion is requested by the dissenting director or trustee.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Information pertaining to insider transactions. Each public utility shall submit to the commission with its annual report a record of insider transactions requiring review and approval under subsection 2. Each public utility shall make readily available to the commission, upon request, all documents and other materials relied upon by the board in approving each insider transaction, including the name of the insider, the insider's positions or relationship that causes the person to be considered an insider, the date on which the transaction was approved by the board, the type of insider transaction and the relevant terms of the transaction, any other pertinent facts which serve to explain or support the basis for the board's decision and any statements submitted for the minutes or the file by directors or trustees who voted not to approve the transaction setting forth their reasons for the vote.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Discovery of insider relationship. When a public utility becomes aware of the existence of an insider relationship after entering into a transaction for which approval would have been required under subsection 2, the public utility shall promptly report that transaction in writing to the commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Knowledge of proposed insider transaction. Any insider, having knowledge of an insider transaction between the public utility and that insider, a person related to that insider or any other person where the transaction inures to the tangible economic benefit of that insider or person related to that insider, shall give timely notice of the transaction to the public utility's board of directors or trustees.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Civil violation; forfeiture.

[ 2003, c. 505, §18 (RP) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2003, c. 505, §18 (AMD).



35-A §710. Accidents investigated; reports

If an accident occurs upon the premises of a public utility or directly or indirectly arises from or is connected with its maintenance or operation, the following provisions apply. [1987, c. 141, Pt. A, §6 (NEW).]

1. Accidents resulting in loss of life. If the accident results in the loss of human life, the public utility shall file a report of the accident in accordance with subsection 4 and the commission shall cause an investigation of the accident to be made immediately.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Accidents resulting in personal injury or property damage. If the accident results in personal injury or damage to property, the public utility shall file a report of the accident in accordance with subsection 4 and the commission may investigate if in its judgment the public interest requires it.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Investigations. Investigations shall be made in compliance with the following provisions:

A. An investigation shall be held in the locality of the accident unless, for the greater convenience of those concerned, the commission orders it to be held at some other place. An investigation may adjourn from place to place as may be necessary and convenient. [1987, c. 141, Pt. A, §6 (NEW).]

B. The commission shall seasonably notify the public utility of the time and place of investigations. [1987, c. 141, Pt. A, §6 (NEW).]

C. The public utility shall have an opportunity to be heard during the investigation. [1987, c. 141, Pt. A, §6 (NEW).]

D. The commission may make such order or recommendation based on its investigation as in its judgment seems just and reasonable. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Filing accident reports. Every public utility shall file reports of accidents described in subsections 1 and 2 with the commission. Accident reports must be filed in compliance with the commission's rules and in the manner and form designated by the commission. Accidents resulting in loss of human life must be reported immediately by telephone, facsimile machine or electronic media in a manner designated by the commission followed by a detailed written report.

[ 1995, c. 225, §6 (AMD) .]

5. Reports not admitted as evidence in an action. No order or recommendation of the commission or accident report filed with the commission may be admitted as evidence in any action for damages based on or arising out of the loss of life or injury to person or property referred to in this section.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 225, §6 (AMD).



35-A §711. Joint use of equipment

1. Joint use permitted. The commission may order that joint use be permitted and prescribe reasonable compensation and reasonable terms and conditions for the joint use when, after a hearing had upon its own motion or upon complaint of a public utility, voice service provider, dark fiber provider, wholesale competitive local exchange carrier or cable television system affected, it finds the following:

A. That public convenience and necessity require the use by one public utility, voice service provider, dark fiber provider, wholesale competitive local exchange carrier or cable television system of the conduits, subways, wires, poles, pipes or other equipment, or any part of them, on, over or under any street or highway and belonging to another public utility, voice service provider, dark fiber provider, wholesale competitive local exchange carrier or cable television system; [2011, c. 623, Pt. B, §4 (AMD).]

B. That joint use will not result in irreparable injury to the owner or other users of the conduits, subways, wires, poles, pipes or other equipment or in any substantial detriment to the service; and [1987, c. 141, Pt. A, §6 (NEW).]

C. That the public utilities, voice service provider, dark fiber provider, wholesale competitive local exchange carrier or cable television system have failed to agree upon the use or the terms and conditions or compensation for the use. [2011, c. 623, Pt. B, §4 (AMD).]

[ 2011, c. 623, Pt. B, §4 (AMD) .]

2. Liability of user. If joint use is ordered, the public utility, voice service provider, dark fiber provider, wholesale competitive local exchange carrier or cable television system to whom the use is permitted is liable to the owner or other users of the conduits, subways, wires, poles, pipes or other equipment for damage that may result from its use to the property of the owner or other users.

[ 2011, c. 623, Pt. B, §4 (AMD) .]

3. Interests of cable television subscribers. Any actions taken or orders issued by the commission under this section shall take into account the interests of the subscribers of the affected cable television system, as well as the customers of the affected public utilities.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Rules. The commission shall adopt a rule governing the resolution of pole attachment rate disputes. The commission shall consider various formulas, including, but not limited to, the formula adopted by the Federal Communications Commission as codified in 47 Code of Federal Regulations, Part 1, Subpart J, as amended.

[ 1991, c. 708, §1 (NEW) .]

5. Dark fiber provider. This section applies to a dark fiber provider only with respect to the construction and maintenance of federally supported dark fiber.

[ 2009, c. 612, §4 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 708, §1 (AMD). 2009, c. 612, §4 (AMD). 2011, c. 623, Pt. B, §4 (AMD).



35-A §712. Competitive bids

Any contract in excess of $2,000 between a public utility and a contractor for the construction of facilities located on private property for the exclusive use of a private individual and for which the private individual is required to pay the total cost directly to the utility, shall be awarded by a system of competitive bidding. Unless there are valid reasons to the contrary, contracts shall be awarded to the lowest responsible bidder. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §713. Unregulated business ventures of utilities

A utility may not charge its ratepayers for costs attributable to unregulated business ventures undertaken by the utility or an affiliated interest. The commission shall allocate, between a utility's shareholders and ratepayers, costs for facilities, services or intangibles, including good will or use of a brand name, that are shared between regulated and unregulated business activities. The commission shall also attempt to ensure that the utility or the affiliated interest does not have an unfair advantage in any competitive market as a result of its regulated status or its affiliation with a regulated utility. [1999, c. 158, §1 (AMD).]

Complaints by entities competing with a utility or an affiliated interest in an unregulated market, alleging that the utility or affiliated interest has an undue competitive advantage must be adjudicated by the commission. The commission shall render a decision on any complaint filed under this section within 9 months of the date of the filing. The commission may dismiss without hearing any complaint that it concludes is clearly intended to harass or delay, is frivolous or is clearly without merit. [1999, c. 158, §1 (AMD).]

A complaint filed under this section must specify, to the extent possible, the nature and extent of the alleged undue competitive advantage and the basis for the belief that an undue competitive advantage exists. The utility shall respond to the complaint within 10 days of receiving notice from the commission of the complaint. Within 10 days of receiving the utility's response, the commission shall determine whether the complaint is clearly intended to harass or delay, is frivolous or is clearly without merit. [1999, c. 158, §1 (AMD).]

For the purposes of this section, the term "affiliated interest" has the same meaning as in section 707, subsection 1, paragraph A. For the purposes of this section, "undue competitive advantage" means an advantage gained by a violation of the requirements established by the commission by rule pursuant to section 715. [1999, c. 158, §1 (AMD).]

SECTION HISTORY

1997, c. 237, §2 (NEW). 1999, c. 158, §1 (AMD).



35-A §714. Notice to commission

Within 30 days of the commencement of operations by a utility of any business activity not regulated by the commission, the utility shall notify the commission of the existence of those operations. [1997, c. 237, §2 (NEW).]

SECTION HISTORY

1997, c. 237, §2 (NEW).



35-A §715. Rulemaking

The commission shall adopt rules that prescribe the allocation of costs for facilities, services or intangibles that are shared between regulated and unregulated activities of a utility or an affiliated interest as defined in section 707, subsection 1, paragraph A. Rules adopted by the commission may not establish a presumption with regard to the value of good will used by an affiliated interest in those cases where the business venture of the affiliated interest is regulated by the commission. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [1999, c. 158, §2 (AMD).]

SECTION HISTORY

1997, c. 237, §2 (NEW). 1999, c. 158, §2 (AMD).






Chapter 7-A: OVERHEAD HIGH-VOLTAGE LINE SAFETY ACT

35-A §751. Short title

This Act may be known and cited as the "Overhead High-voltage Line Safety Act." [1995, c. 348, §1 (NEW).]

SECTION HISTORY

1995, c. 348, §1 (NEW).



35-A §752. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 348, §1 (NEW).]

1. Covered equipment or items. "Covered equipment or items" means any mechanical equipment, hoisting equipment, antenna or boat mast or rigging, any part of which is capable of vertical, lateral or swinging motion that causes any portion of the equipment or item to come within 10 feet of an overhead high-voltage line during erection, construction, operation or maintenance, including, but not limited to, equipment such as cranes, derricks, power shovels, backhoes, dump trucks, drilling rigs, pile drivers, excavating equipment, hay loaders, hay stackers, combines, portable grain augers or elevators and items such as ladders, scaffolds, boat masts and outriggers, houses or other structures in transport and gutters, siding and other construction materials. "Covered equipment or items" also includes traffic lighting.

[ 2015, c. 177, §1 (AMD) .]

2. Overhead high-voltage line. "Overhead high-voltage line" means all above-ground bare or insulated electrical conductors of voltage in excess of 600 volts, measured between conductors or measured between a conductor and the ground, that are owned or operated by a transmission and distribution utility, except those conductors that are:

A. Enclosed in a rigid metallic conduit or flexible armored conduit; or [1995, c. 348, §1 (NEW).]

B. On the premises of mines that are subject to the provisions of the Federal Mine Safety and Health Act of 1977, 30 United States Code, Section 801 and regulations adopted pursuant to that Act by the federal Mine Safety and Health Administration. [1995, c. 348, §1 (NEW).]

[ 1999, c. 398, Pt. A, §19 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Person. "Person" means natural person, firm, business association, company, partnership, corporation or other legal entity.

[ 1995, c. 348, §1 (NEW) .]

4. Person responsible. "Person responsible" means the person performing or controlling the job or activity that necessitates the precautionary safety measures required by this chapter.

[ 1995, c. 348, §1 (NEW) .]

4-A. Traffic lighting. "Traffic lighting" means a dynamic sign that is capable of electronically displaying a changing message that provides motorists traffic-emergency-related information or means a luminaire, traffic signal or traffic beacon used for traffic control.

[ 2015, c. 177, §2 (NEW) .]

5. Warning sign. "Warning sign" means a weather-resistant sign of not less than 5 inches by 7 inches with at least 2 panels: a signal panel and a message panel. The signal panel must contain the signal word "WARNING" in black lettering and a safety alert symbol consisting of a black triangle with an orange exclamation point, all on an orange background. The message panel must contain the following words, either in black letters on a white background or white letters on a black background: "UNLAWFUL TO OPERATE THIS EQUIPMENT WITHIN 10 FEET OF OVERHEAD HIGH-VOLTAGE LINES - Contact with power lines may result in death or serious burns." A symbol or pictorial panel may also be added. The warning sign language, lettering, style, colors, size and format must meet the requirements of the American National Standard Institute, Standard Z535.4-1991, Product Safety Signs and Labels, or its successors.

[ 1995, c. 348, §1 (NEW) .]

SECTION HISTORY

1995, c. 348, §1 (NEW). 1999, c. 398, §A19 (AMD). 1999, c. 398, §§A104,105 (AFF). 2015, c. 177, §§1, 2 (AMD).



35-A §753. Duty and responsibility

It is the duty and responsibility of employers of persons and individuals who use any covered equipment or items, for the benefit of themselves or others, to acquaint themselves and their employees or agents using the equipment or items or engaged in the work operations or other activities with the provisions of this chapter and the rules prescribed and adopted pursuant to it. [1995, c. 348, §1 (NEW).]

SECTION HISTORY

1995, c. 348, §1 (NEW).



35-A §754. Prohibited activities

The following activities are prohibited until the requirements of sections 756 and 757 are met. [1995, c. 348, §1 (NEW).]

1. Perform work. A person may not individually or through an agent or as an agent or employee perform any work or activity on any land, building, highway or other premises that may cause:

A. A person to be placed within 10 feet of an overhead high-voltage line; or [1995, c. 348, §1 (NEW).]

B. A tool or material used by a person to be brought within 10 feet of an overhead high-voltage line. [1995, c. 348, §1 (NEW).]

[ 1995, c. 348, §1 (NEW) .]

2. Erect; construct; operate; maintain; transport; store. A person may not, individually or through an agent or employee or as an agent or employee, erect, construct, operate, maintain, transport or store any covered equipment or item within 10 feet of an overhead high-voltage line, except as allowed in this subsection. The clearance from an overhead high-voltage line may be less than 10 feet but not less than 4 feet for the following covered equipment or items in the following circumstances:

A. A sail boat on high water; [1995, c. 348, §1 (NEW).]

B. Covered equipment lawfully driven or transported on public streets and highways in compliance with the height restriction applicable to that street or highway; or [1995, c. 348, §1 (NEW).]

C. Refuse collection equipment wherever operated. [1995, c. 348, §1 (NEW).]

[ 1995, c. 348, §1 (NEW) .]

3. Operate airplane or helicopter. A person may not, individually or through an agent or employee or as an agent or employee, operate or cause to be operated an airplane or helicopter within 20 feet of an overhead high-voltage line, except that no clearance is specified for licensed aerial spray applicators that may incidentally pass within the 20-foot limitation during normal operation.

[ 1995, c. 348, §1 (NEW) .]

4. Store. A person may not, individually or through an agent or employee or as an agent or employee, store or cause to be stored, underneath or in proximity to an overhead high-voltage line, any materials that are expected to be moved or handled by covered equipment in a manner that could bring the materials or the covered equipment within 10 feet of an overhead high-voltage line.

[ 1995, c. 348, §1 (NEW) .]

5. Provide additional clearance. A person may not, individually or through an agent or employee or as an agent or employee, provide or cause to be provided additional clearance by:

A. Raising, moving or displacing an overhead utility line of any type or nature, including high-voltage, low-voltage, telephone, cable television, fire alarm or other line; or [1995, c. 348, §1 (NEW).]

B. Pulling or pushing a pole, guy or other structural appurtenance. [1995, c. 348, §1 (NEW).]

[ 1995, c. 348, §1 (NEW) .]

SECTION HISTORY

1995, c. 348, §1 (NEW).



35-A §755. Clearance reduced

If the overhead high-voltage line is covered with a mechanical barrier, in accordance with section 758, the required clearance under section 754, subsections 1 and 2 may be reduced to the designed working dimensions of the mechanical barrier. If the line is de-energized and grounded, in accordance with section 758, subsection 5, the required clearance under section 754, subsections 1 and 2 is reduced from 10 feet to 2 feet. Under no circumstances may the overhead high-voltage line or its covering be contacted. If the overhead high-voltage lines are temporarily raised or moved to accommodate the expected work or other activity, without also being insulated or de-energized and grounded, the required clearance under section 754, subsections 1 and 2 may not be reduced. [1995, c. 348, §1 (NEW).]

SECTION HISTORY

1995, c. 348, §1 (NEW).



35-A §756. Warning signs

A person may not, individually or through an agent or employee or as an agent or employee, operate covered equipment in the proximity of an overhead high-voltage line unless there are posted and maintained warning signs as follows: [1995, c. 348, §1 (NEW).]

1. In covered equipment. A sign must be located in the covered equipment and readily visible and legible to the operator of the covered equipment when at the controls of the covered equipment; and

[ 1995, c. 348, §1 (NEW) .]

2. Outside covered equipment. Signs must be located on the outside of covered equipment in numbers and locations that are readily visible and legible at a distance of 12 feet by people engaged in the work operations.

[ 1995, c. 348, §1 (NEW) .]

SECTION HISTORY

1995, c. 348, §1 (NEW).



35-A §757. Notification

1. Notification. When a person is going to carry on any work or activity in closer proximity to an overhead high-voltage line than permitted by this chapter, the person responsible for the work or activity must notify the owner or operator of the overhead high-voltage line prior to the time the work or activity is to be commenced. Notification must be at least 72 hours in advance of the work or activity, excluding Saturday, Sunday and legal state and federal holidays, except in emergency situations that include police, fire and rescue emergencies, in which case notification must be made as soon as possible. When the person responsible for the work activity is under contract or agreement with a government entity and the government entity and the owner or operator of the overhead high-voltage lines have already made satisfactory mutual arrangements, further arrangements for that particular activity are not required.

[ 1995, c. 348, §1 (NEW) .]

2. Information. A notice served by a person on an owner or operator of an overhead high-voltage line pursuant to this section must contain the following information:

A. The name of the individual serving the notice; [1995, c. 348, §1 (NEW).]

B. The location of the proposed work or activity; [1995, c. 348, §1 (NEW).]

C. The name, address and telephone number of the person responsible for the work or activity; [1995, c. 348, §1 (NEW).]

D. The field telephone number at the site of the work or activity, if one is available; [1995, c. 348, §1 (NEW).]

E. The type and extent of the proposed work or activity; [1995, c. 348, §1 (NEW).]

F. The name of the person for whom the proposed work or activity is being performed; [1995, c. 348, §1 (NEW).]

G. The time and date of the notice; and [1995, c. 348, §1 (NEW).]

H. The date and time when the work or activity is to begin. [1995, c. 348, §1 (NEW).]

[ 1995, c. 348, §1 (NEW) .]

3. Telephone notification. If the notification required by this section is made by telephone, a record of the notification must be maintained by the owner or operator of the overhead high-voltage line and by the person giving the notice to document compliance with the requirements of this section.

[ 1995, c. 348, §1 (NEW) .]

4. Address and telephone. To facilitate the notification required by this section, every owner or operator of overhead high-voltage lines that does not participate in an association for mutual receipt of notification of activities close to overhead high-voltage lines shall file with the commission the addresses and telephone numbers of the contact persons or offices of the owner or operator of overhead high-voltage lines in the State to whom all notifications concerning proposed work in the service territory of the owner or operator is directed. The information must be maintained by the commission in a manner determined by the commission.

[ 1995, c. 348, §1 (NEW) .]

5. Form association. Owners or operators of overhead high-voltage lines may form and operate an association providing for mutual receipt of notification of activities close to overhead high-voltage lines in a specified area. In areas where an association is formed, the following must occur:

A. Notification of work activities to the association must be effected as set forth in this section; [1995, c. 348, §1 (NEW).]

B. Owners or operators of overhead high-voltage lines in the area:

(1) May become members of the association;

(2) May participate in and receive the services furnished by the association; and

(3) Shall pay their proportionate share of the cost for the services furnished; [1995, c. 348, §1 (NEW).]

C. The association whose members or participants have overhead high-voltage lines within the State shall file a list containing the name, address and telephone number of each owner or operator of overhead high-voltage lines within the area of an association with the commission; and [1995, c. 348, §1 (NEW).]

D. If notification is made by telephone, record must be maintained by the association to document compliance with the requirements of this section. [1995, c. 348, §1 (NEW).]

[ 1995, c. 348, §1 (NEW) .]

SECTION HISTORY

1995, c. 348, §1 (NEW).



35-A §758. Precautionary safety arrangements

1. Precautionary safety arrangements. Installation or performance of precautionary safety arrangements must be performed by the owner or operator of overhead high-voltage lines only after mutually satisfactory arrangements are negotiated between the owner or the operator of the overhead high-voltage lines and the person responsible for the work or activity to be done. The negotiations must proceed promptly and in good faith with the goal of accommodating the work or activity consistent with the owner's or operator's service needs and the intent to protect the public from the danger of contact with overhead high-voltage lines.

[ 1995, c. 348, §1 (NEW) .]

2. Appropriate for work. The precautionary safety measures must be appropriate for the work or activity for which the owner or operator of overhead high-voltage lines has received notification. During negotiations, the person responsible for the work or activity may change the notification of intended activities to include different or limited work or activities so as to reduce the precautionary safety measures required to accommodate the work or activities. The precautionary safety measures may not violate the requirements of the National Electrical Safety Code.

[ 1995, c. 348, §1 (NEW) .]

3. Agreement for payment. Agreements for payments of the costs of precautionary safety measures are governed by the following provisions.

A. If the owner or operator of the overhead high-voltage line has standard rates that apply to the provision of precautionary safety arrangements, the owner or operator of the overhead high-voltage line is not required to provide precautionary safety measures until payment has been made by the person requesting the safety measures or an agreement for payment has been reached. [1995, c. 348, §1 (NEW).]

B. If the owner or operator of the overhead high-voltage line does not have standard rates, the owner or operator of the overhead high-voltage lines is not required to provide the precautionary safety arrangements until an agreement for payment has been made, except that, if there is a dispute over the amount to be charged by the owner or operator of the overhead high-voltage lines for providing the arrangements, the owner or operator shall commence providing precautionary safety measures as if an agreement had been reached. If an agreement for payment has not been reached within 14 days from the completion of precautionary safety measures, the owner or operator and the person or business entity responsible for the work activities shall resolve the dispute by arbitration or other legal means. [1995, c. 348, §1 (NEW).]

[ 1995, c. 348, §1 (NEW) .]

4. Initiate; timely fashion. Unless otherwise agreed, the owner or operator of the overhead high-voltage lines shall initiate the agreed upon precautionary safety arrangements within 3 working days after the date of agreement for payment, if required, has been reached or within 5 working days of notice that the work activity is being done without an agreement. Once initiated, the owner or operator of the overhead high-voltage lines shall complete the work promptly and without interruption, consistent with the owner's or operator's service needs. If the owner or operator of the overhead high-voltage lines fails to provide the agreed upon precautionary safety arrangements within the period agreed upon, the owner or operator of the overhead high-voltage lines is liable for costs or loss of production of the person or business entity requesting the precautionary safety arrangements in order to work in proximity to overhead high-voltage lines, except that no liability exists during times of emergency, such as storm repair.

[ 1995, c. 348, §1 (NEW) .]

5. Inclusion. Precautionary safety arrangements may include:

A. Placement of temporary mechanical barriers separating and preventing contact between material, equipment or persons and overhead high-voltage lines; [1995, c. 348, §1 (NEW).]

B. Temporary de-energization and grounding; [1995, c. 348, §1 (NEW).]

C. Temporary relocation or raising of the overhead high-voltage lines; or [1995, c. 348, §1 (NEW).]

D. Any other measures that are appropriate in the judgment of the owner or operator of the overhead high-voltage lines. [1995, c. 348, §1 (NEW).]

[ 1995, c. 348, §1 (NEW) .]

6. Expense. The actual expense incurred by an owner or operator of overhead high-voltage lines in taking precautionary measures, including wages of its workers involved in making safety arrangements, must be paid by the person responsible for the work or activity to be done except when:

A. Prior arrangements for payment are made between a government entity for whom the work is to be done and the owner or operator of the overhead high-voltage line; or [1995, c. 348, §1 (NEW).]

B. The owner or operator of the overhead high-voltage line has not installed the overhead high-voltage line in conformance with the applicable edition of the National Electrical Safety Code. If the overhead high-voltage line is not installed in conformance with the applicable edition of the National Electrical Safety Code, the liability of the person responsible for the work or activity is limited to the amount required to accommodate the work or activity minus the amount required to bring the installation into compliance with the National Electrical Safety Code. [1995, c. 348, §1 (NEW).]

[ 1995, c. 348, §1 (NEW) .]

SECTION HISTORY

1995, c. 348, §1 (NEW).



35-A §759. Enforcement

The provisions of this chapter are considered safety and health standards of the State. A person who causes, permits or allows work or other activity in violation of the provisions of this chapter may be assessed a civil penalty not exceeding $1,000 for each day the violation continues. [1995, c. 348, §1 (NEW).]

Civil penalties may be recovered in a civil action in the name of the State brought in the Superior Court for the county where the violation is alleged to have occurred or where the violator resides or has its principal office. Interest accrues on the penalties at a rate of 1 1/2% per month except that the interest is suspended during the pendency of an appeal. [1995, c. 348, §1 (NEW).]

SECTION HISTORY

1995, c. 348, §1 (NEW).



35-A §760. Indemnification

A person is liable to the owner or operator of the overhead high-voltage line and 3rd parties, if any, for all damages to facilities, injuries to persons and all costs, expenses and liabilities incurred by the owner or operator of the overhead high-voltage lines and 3rd parties, if any, as a result of any contact with an overhead high-voltage line if the person causes, permits or allows any work or activity in violation of a provision of this chapter and, as a result, a physical or electrical contact with an overhead high-voltage line occurs. [1995, c. 348, §1 (NEW).]

SECTION HISTORY

1995, c. 348, §1 (NEW).



35-A §761. Exemptions

1. Overhead electrical; communication circuits; conductors. This chapter does not apply to any person while engaged in the construction, reconstruction, operation and maintenance of overhead electrical or communication circuits or conductors and their supporting structures and associated equipment, if the person is an employee of the owner or operator of the overhead electrical or communication circuits or conductors or an independent contractor engaged on behalf of the owner or operator of the overhead electrical or communication circuits or conductors, including, but not limited to, employees of and independent contractors working for the following:

A. Any business operating rail transportation systems; [1995, c. 348, §1 (NEW).]

B. Any business operating electrical generating, transmission or distribution systems; [1995, c. 348, §1 (NEW).]

C. Any business operating communication systems; or [1995, c. 348, §1 (NEW).]

D. Any business operating cable television systems. [1995, c. 348, §1 (NEW).]

[ 1995, c. 348, §1 (NEW) .]

2. Agricultural activities. The provisions of sections 756 and 757 do not apply to a person operating agricultural equipment for agricultural purposes. If the equipment is likely to be routinely brought within 10 feet of an overhead high-voltage line, the owner or operator of the equipment must in each calendar year, prior to using the equipment, provide the owner or operator of the high-voltage line with the information required in section 757, subsection 2.

[ 1995, c. 348, §1 (NEW) .]

3. Water and sewer system operators. This chapter does not apply to any employee or independent contractor engaged on behalf of:

A. A water utility; [1995, c. 348, §1 (NEW).]

B. A sewer district or sanitary district; or [1995, c. 348, §1 (NEW).]

C. A municipal sewer department. [1995, c. 348, §1 (NEW).]

[ 1995, c. 348, §1 (NEW) .]

4. State agencies; quasi-independent state agencies; municipalities. The provisions of sections 756 and 757 do not apply to the installation or maintenance of traffic lighting by an employee of a state agency, quasi-independent state agency or municipality or by a person performing the installation or maintenance on behalf of a state agency, quasi-independent state agency or municipality. Nothing in this subsection exempts a person installing or maintaining traffic lighting from any applicable training certification or licensing requirements for performing the installation or maintenance, and the installation or maintenance must be performed in accordance with all applicable federal, state and local laws, regulations, safety codes and ordinances and any other applicable safety requirements. A municipality or a contractor working for a municipality must maintain any minimum insurance requirements specified by the Department of Transportation. For purposes of this subsection, "quasi-independent state agency" has the same meaning as in Title 5, section 12021, subsection 5.

[ 2015, c. 177, §3 (NEW) .]

SECTION HISTORY

1995, c. 348, §1 (NEW). 2015, c. 177, §3 (AMD).






Chapter 8: COLLECTION FOR AUDIOTEXT SERVICE CHARGES

35-A §801. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 524, §6 (NEW). 2011, c. 623, Pt. C, §4 (RP).



35-A §802. Disconnection prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 524, §6 (NEW). 2011, c. 623, Pt. C, §4 (RP).



35-A §803. Blocking service (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 524, §6 (NEW). 2009, c. 122, §12 (AMD). 2011, c. 623, Pt. C, §4 (RP).



35-A §804. Collection procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 524, §6 (NEW). 2011, c. 623, Pt. C, §4 (RP).



35-A §805. Complaint procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 524, §6 (NEW). 2011, c. 623, Pt. C, §4 (RP).



35-A §806. Audiotext service standards (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 524, §6 (NEW). 2011, c. 623, Pt. C, §4 (RP).



35-A §807. Commission rules (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 524, §6 (NEW). 2011, c. 623, Pt. C, §4 (RP).



35-A §808. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 524, §6 (NEW). 2011, c. 623, Pt. C, §4 (RP).






Chapter 9: APPROVAL OF STOCKS, BONDS AND NOTES BY PUBLIC UTILITIES COMMISSION

35-A §901. Issuance of stocks, bonds and notes

Subject to the requirements of this chapter any public utility, organized and existing or incorporated under the laws of this State and doing business in the State, may issue stocks, bonds which may be secured by mortgages on its property, franchises or otherwise, notes or other evidences of indebtedness payable at periods of more than 12 months after the date of issuance, when necessary for: [1987, c. 141, Pt. A, §6 (NEW).]

1. Acquisition of property. The acquisition of property to be used for the purpose of carrying out its corporate powers;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Construction; facilities. The construction, completion, extension or improvement of its facilities;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Improvement; service. The improvement or maintenance of its service;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Refinancing. The discharge or lawful refunding of its obligations, including capital stock;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Reimbursement. Reimbursement of its treasury for money used for the acquisition of property, the construction, completion, extension or improvement of its facilities; for the discharge or lawful refunding of its obligations; and which actually were expended from income or from other money in the treasury of the corporation not secured by or obtained from the issue of stocks, bonds, notes or other evidences of indebtedness of the corporation; or

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Other purposes. Any other lawful purpose.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §902. Commission authorization required

1. Order authorizing issuance. No public utility may make an issuance as described in section 901, except as provided in section 906, unless it has made a written application, setting forth information the commission may require and has secured from the commission an order authorizing the issue and the amount of the issue and stating that in the opinion of the commission the proceeds of the issuance of the stocks, bonds, notes or other evidences of indebtedness are required in good faith for purposes enumerated in section 901.

[ RR 2009, c. 2, §99 (COR) .]

2. Matters which may be considered. In determining whether to grant its authorization, the commission may consider the reasonableness of the purpose or purposes for which the proceeds of the issue will be applied, other resources which the utility has available or may have available for those purposes, the justness and reasonableness of the estimated cost to the utility of the issue and the effect of the issue upon the utility's capital structure. The commission's decision shall be in writing and shall contain findings setting forth the reasons for the decision.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Procedure upon application. For the purpose of enabling the commission to determine whether it shall issue an order in accordance with subsection 1, the commission shall make such inquiries for investigation, hold such hearings and examine such witnesses, books, papers, documents or contracts as it determines important in enabling it to reach a determination. The commission may determine whether and in what manner notice of the application shall be given and whether a hearing should be held. In view of the public interest in the prompt resolution of questions affecting the issuance of securities by public utilities, in cases in which a hearing is held or the application is contested, the commission shall issue its final order within 60 days of the filing of the application or 30 days of the close of hearing on the application, whichever first occurs, unless the commission makes an affirmative determination that additional time is necessary for a proper resolution of issues concerning the application and, notwithstanding any other provisions of law, shall establish such accelerated notice periods, schedules and limitations on hearings as may be necessary in furtherance of the resolution of those issues.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Approval of issuance not to affect rate-making powers. No order of the commission authorizing the issue of stocks, bonds, notes or other evidences of indebtedness may limit or restrict the powers of the commission in determining and fixing any rate, fare, toll, charge, classification, schedule or joint rate as provided in this Title.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). RR 2009, c. 2, §99 (COR).



35-A §903. Stocks sold at less than par value

Every order authorizing the issue of stock shall, if it authorizes sale at less than par value, specify a minimum price at which the shares are to be sold. Any shares of stock, issued in accordance with such an order, shall be fully paid stock and not liable to any further call or payment, even though it may have been authorized for sale at less than its par value. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §904. Approval of stocks authorized, but not issued

The commission may at the request of any public utility approve the issue of any stocks, bonds, notes or other evidences of indebtedness authorized, but not issued. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §905. Validity of securities issued pursuant to order of commission

Any stocks, bonds, notes or other evidences of indebtedness issued or sold pursuant to or in reliance on and in accordance with any order, authorization or decision of the commission pursuant to this chapter, and at least 5 business days after the date of the order, authorization or decision, shall be valid, binding and enforceable in accordance with their terms, including the terms of any agreement, instrument or document under or pursuant to which the stocks, bonds, notes or other evidences of indebtedness are issued, notwithstanding that the order, authorization or decision of the commission is later vacated, modified or otherwise held to be wholly or partly invalid, whether by the commission upon a petition for rehearing or reopening, or otherwise, or by a court, unless operation of the order, authorization or decision of the commission has been stayed or suspended by the commission or a court of competent jurisdiction prior to the issuance of the stocks, bonds, notes or other evidences of indebtedness. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §906. Commission authorization not required

1. Property and service outside the State. Except as provided in subsection 2 for transmission and distribution utilities, notwithstanding any other provision of this chapter, a public utility is not required to apply to the commission for authority to issue stocks, bonds, notes or other evidences of indebtedness for the acquisition of property, for the purposes of carrying out its corporate powers, the construction, completion, extension or improvement of its facilities, or the improvement or maintenance of its service, outside the State.

[ 1999, c. 398, Pt. A, §20 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Exception: Transmission and distribution utilities. Notwithstanding subsection 1, this chapter applies to any domestic transmission and distribution utility acquiring and operating utility facilities outside the State for the purpose of serving customers within the State.

[ 1999, c. 398, Pt. A, §20 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Domestic electric utility.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §20 (RP) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1997, c. 710, §4 (AMD). 1999, c. 398, §A20 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §907. Municipal or quasi-municipal corporations

Without in any way restricting the general language of this chapter, this chapter shall be construed to authorize any municipal or quasi-municipal corporation referred to in this Title to issue, upon vote of its trustees or similar governing board, bonds, notes or other evidences of indebtedness for the purposes specified and subject to the approval of the commission. Notwithstanding the provisions of any legislative charter, the trustees or similar governing board of any such corporation may issue notes or other evidences of indebtedness payable at periods of less than 12 months after the date of issuance when necessary to carry out the purposes of the corporation, without securing authorization from the commission pursuant to this chapter. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §908. Additional requirements as to issuance

1. Commission's order recorded on utility's books. No public utility may issue any stocks, bonds, notes or other evidences of indebtedness, unless payable within one year from date of issuance, for money, property or services, in payment for them, either directly or indirectly, until the commission's authorizing order is recorded on the utility's books.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Commission consent for refund of indebtedness. No indebtedness may in whole or in part, directly or indirectly, be refunded by any issue of stocks or bonds or by any other evidence of indebtedness, running for more than 12 months, without the consent of the commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §909. Stock for organization purposes

Any public utility corporation at the time of its organization may issue for organization purposes, without the consent of the commission, not more than 6 shares of stock at par for cash or, if non-par stock, for the consideration of $100 per share, these shares when issued to be a part of the total capital issue. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §910. Consent required for change of capital or purposes

1. Change of capital. No public utility may without the consent of the commission:

A. Decrease its capital; [1987, c. 141, Pt. A, §6 (NEW).]

B. Declare any stock, bond or scrip dividend; or [1987, c. 141, Pt. A, §6 (NEW).]

C. Divide the proceeds of the sale of its own or any stock, bonds or scrip among stockholders. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Change of purpose. No change of purposes of a public utility, unless specifically chartered, becomes effective until:

A. Approved by the commission; and [1987, c. 141, Pt. A, §6 (NEW).]

B. A certificate of approval is filed with the Secretary of State within 20 days of the date it is approved. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §911. Approval of capital leases

No capital lease, entered into by a public utility for a term of more than 3 years, of property having a fair value the greater of $50,000 or 1% of the public utility's total long-term debt is valid without the written approval of the commission. The commission's procedure and standards governing approval shall be similar to those which apply to applications under sections 901 and 902. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §912. Exemption for certain telephone utilities

The provisions of this chapter do not apply to any telephone utility other than a provider of provider of last resort service. [2011, c. 623, Pt. A, §15 (NEW).]

The commission may adopt by rule standards and procedures for granting exemptions to providers of provider of last resort service from all or specified portions of this chapter. Any exemption granted pursuant to the rule must be accompanied by a finding that the exemption is in the public interest. A utility granted an exemption pursuant to a rule adopted under this section remains subject to other applicable provisions of this Title and commission rules. [2011, c. 623, Pt. A, §15 (AMD).]

For good cause, as defined by the commission by rule, the commission may revoke any exemption granted pursuant to this section. A revocation may be in whole or in part and may be specific to a single provider of provider of last resort service. [2011, c. 623, Pt. A, §15 (AMD).]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 623, Pt. A, §15 (AMD).]

SECTION HISTORY

1997, c. 276, §2 (NEW). 1997, c. 276, §4 (AFF). 2001, c. 137, §5 (AMD). 2011, c. 623, Pt. A, §15 (AMD).






Chapter 11: AUTHORIZATION OF SALES, LEASES, AND MORTGAGES OF PROPERTY

35-A §1101. Authorization required

1. Utilities to secure authorization from the commission. A public utility must secure an order of authorization from the commission before it may:

A. Sell, lease, assign, mortgage or otherwise dispose of or encumber the whole or part of its property that is necessary or useful in the performance of its duties to the public, or any part of its property under construction for the performance of its duties to the public, or its franchises, permits or rights under them; [1987, c. 490, Pt. B, §1 (AMD).]

B. Merge or consolidate its property, franchise or permits, or a part of them, with another public utility by any means, direct or indirect. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 490, Pt. B, §1 (AMD) .]

2. Failure to secure commission authorization. Every sale, lease, assignment, mortgage, disposition, encumbrance, merger or consolidation made other than in accordance with the order of the commission authorizing it is void.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Utilities exclusively outside the State. Nothing in this section applies to property, franchises, permits or rights of a utility owned and operated exclusively outside the State, unless the property, franchise, permits or rights are owned, operated or under construction with respect to the performance of the utility's duties to the public inside this State.

[ 1987, c. 490, Pt. B, §2 (AMD) .]

4. Exempt transactions. Transactions involving utility property that do not materially affect the ability of a utility to perform its duties to the public do not require commission authorization under this section. The commission may certify transactions as not requiring authorization, either by rule or order.

[ 1995, c. 357, §1 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §§B1,B2 (AMD). 1995, c. 357, §1 (AMD).



35-A §1102. Property not necessary or useful to a utility's duties

Nothing in section 1101 prevents the sale, lease or other disposition by a public utility of property, which is not necessary or useful in the performance of its duties to the public. As to any purchaser of the property in good faith for value, the sale of property by a public utility shall be conclusively presumed to have been of property which is not necessary or useful in the performance of its duties to the public. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1103. Transfer of utility stock

The following provisions apply to the acquisition of utility stock by another utility: [1987, c. 141, Pt. A, §6 (NEW).]

1. Commission authorization. No public utility may purchase, acquire, take or hold any part of the capital stock of any other public utility organized or existing under the laws of this State without the commission's authorization.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Transfer of stock void. Every assignment, transfer, contract or agreement for assignment or transfer of stock by or through a person or corporation or otherwise in violation of this section is void. No transfer that violates this section may be made on the books of a public utility.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Acquiring additional stock. Nothing in this section may be construed to prevent the holding of stock lawfully acquired prior to the effective date of Public Law 1913, chapter 129, section 38, as approved March 27, 1913, or to prevent the acquiring of additional stock by a public utility which owned on that date a majority of the stock of such other utility.

[ 1987, c. 769, Pt. A, §194 (RPR) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §B3 (AMD). 1987, c. 769, §A194 (AMD).



35-A §1104. Abandonment of property or service

1. Commission approval. No public utility may abandon all or part of its plant, property or system necessary or useful in the performance of its duties to the public, or discontinue the service which it is providing to the public by the use of such facilities, without first securing the commission's approval.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Terms and conditions. In granting its approval, the commission may impose such terms, conditions or requirements as in its judgment are necessary to protect the public interest. A public utility abandoning all or part of its plant, property or system or discontinuing service pursuant to authority granted by the commission under this section is deemed to have waived all objections to the terms, conditions or requirements imposed by the commission in that regard.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1105. Exemption for certain telephone utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 276, §3 (NEW). 1997, c. 276, §4 (AFF). 2001, c. 137, §6 (AMD). 2011, c. 623, Pt. C, §5 (RP).






Chapter 13: PROCEDURE

35-A §1301. Substantial compliance

Substantial compliance by the commission with the requirements of this Title gives effect to all the commission's rules, orders and acts. The commission's rules, orders and acts may not be declared inoperative, illegal or void for an omission of a technical and immaterial nature. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). RR 2009, c. 2, §100 (COR).



35-A §1302. Complaints

1. Filing a complaint. When a written complaint is made against a public utility by 10 persons aggrieved that the rates, tolls, charges, schedules or joint rate or rates of a public utility are in any respect unreasonable or unjustly discriminatory; that a regulation, measurement, practice or act of a public utility is in any respect unreasonable, insufficient or unjustly discriminatory; or that a service is inadequate or cannot be obtained, the commission, being satisfied that the petitioners are responsible, shall, with or without notice, investigate the complaint.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Processing of complaint. The commission, immediately upon the filing of a complaint, shall notify in writing the public utility complained of that a complaint has been made and of the nature of the complaint. The utility shall file its response to the complaint within 10 days of the date the notice of complaint is issued. After receipt of the response, if the commission is satisfied that the utility has taken adequate steps to remove the cause of the complaint or that the complaint is without merit, the complaint may be dismissed. If the complaint is not dismissed, the commission shall promptly set a date for a public hearing. The commission may allow for all parties to attempt to resolve the complaint to their mutual satisfaction. If a mutually satisfactory resolution does not appear to be forthcoming, the hearing shall be held on the complaint pursuant to section 1304. The commission may not enter an order affecting the rates, tolls, charges, schedules, regulations, measurements, practices or acts complained of without an opportunity for public hearing. In the absence of an informal disposition pursuant to Title 5, section 9053, the commission shall render a decision upon the complaint no later than 9 months after its filing.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Complaint by utility or commission. The commission may institute or any public utility may make complaint as to any matter affecting its own product, service or charges. The complaint shall be processed in accordance with subsection 2.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1303. Investigations

1. Summary investigations. The commission may on its own motion, with or without notice, summarily investigate when it believes that:

A. A rate or charge is unjust or unreasonable; [1987, c. 141, Pt. A, §6 (NEW).]

B. A service is inadequate or cannot be obtained; or [1987, c. 141, Pt. A, §6 (NEW).]

C. An investigation of any matter relating to a public utility should for any reason be made. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Formal investigation. If after the summary investigation, the commission is satisfied that sufficient grounds exist to warrant a formal public hearing as to the matters investigated, it shall give the interested public utility written notice of the matter under investigation. Seven days after the commission has given notice, it may set a time and place for a public hearing. The hearing shall be held in accordance with section 1304.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1304. Public hearings

Public hearings conducted by the commission under this Title are subject to the following provisions. [1987, c. 141, Pt. A, §6 (NEW).]

1. Notice to utility and parties. The commission shall notify the public utility, other parties and interested persons it considers proper of the time and place of the formal public hearing as provided in Title 5, section 9052.

[ 1995, c. 226, §1 (AMD) .]

2. Notice to subscribers. If, after the commission has notified the public utility of the hearing as provided in this section or in section 310, it appears that the time, place and nature of the hearing will not be reasonably publicized by newspaper or otherwise, the following provisions apply.

A. The commission may by rule or upon written notice to the public utility require it to:

(1) Give reasonable notice of the time and place of the hearing to each subscriber affected or to be affected by the subject of the hearing; or

(2) File pertinent information as to the rates or service involved, including schedules of proposed rates, in the office of the clerk of the municipality where the subscribers reside. [1995, c. 226, §2 (AMD).]

B. The notice given by the public utility shall:

(1) Be given by first class mail; and

(2) Include a statement that pertinent information as to rates or service is on file in the office of the clerk of the municipality where the subscribers reside. [1987, c. 141, Pt. A, §6 (NEW).]

C. Nothing in this section relieves the utility from the provisions of section 308. [1989, c. 502, Pt. A, §124 (AMD).]

[ 1995, c. 226, §2 (AMD) .]

3. Subpoenas. The commission may issue subpoenas to require the attendance and testimony of witnesses and the production of evidence relating to any fact at issue in the hearing. A party to a hearing is entitled to have subpoenas issued by the commission in the manner described in Title 5, section 9060.

[ 1995, c. 226, §3 (AMD) .]

4. Hearings. A party to a hearing is entitled to be heard in the manner described in Title 5, section 9056.

[ 1995, c. 226, §3 (AMD) .]

5. Commission authorized to act on an expedited basis. In proceedings pursuant to section 1302, 1303 or 1321, after reasonable notice and opportunity to be heard, the commission may issue a temporary order pending the conclusion of the formal public hearing. In making the order, the commission shall consider the likelihood that it would be issued at the conclusion of the proceeding, the benefit to the public or affected customers compared to the harm to the utility or other customers of issuing the order and the public interest. Notwithstanding any other provisions of law, upon a written finding that the procedural requirements otherwise required by law will result in unreasonable harm to a utility, a customer or the public, the commission may establish accelerated notice periods, schedules and limitations on hearings as may be necessary to expedite consideration of the order.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Commission authorized to waive public hearing. Unless one or more parties request a public hearing, the commission may waive the requirement for a public hearing under any provision of this Title.

[ 1995, c. 357, §2 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1989, c. 502, §A124 (AMD). 1995, c. 226, §§1-3 (AMD). 1995, c. 357, §2 (AMD).



35-A §1305. Hearings; examiners

1. Commission's powers. Each of the commissioners, for the purposes of this Title, may:

A. Hold hearings; [1987, c. 141, Pt. A, §6 (NEW).]

B. Conduct investigations; [1987, c. 141, Pt. A, §6 (NEW).]

C. Administer oaths; [1987, c. 141, Pt. A, §6 (NEW).]

D. Certify to official acts; [1987, c. 141, Pt. A, §6 (NEW).]

E. Issue subpoenas; [1987, c. 141, Pt. A, §6 (NEW).]

F. Compel the attendance of witnesses and the production of books, accounts, papers, documents and testimony; [1987, c. 141, Pt. A, §6 (NEW).]

G. Punish by fine and imprisonment for contempt; and [1987, c. 141, Pt. A, §6 (NEW).]

H. Issue all processes necessary to the performance of the commission's duties. [1987, c. 141, Pt. A, §6 (NEW).]

[ RR 2011, c. 2, §38 (COR) .]

2. Examiners. The commission may appoint examiners who have authority to:

A. Administer oaths; [1987, c. 490, Pt. C, §4 (RPR).]

B. Examine witnesses; [1987, c. 490, Pt. C, §4 (RPR).]

C. Issue subpoenas; [1987, c. 490, Pt. C, §4 (RPR).]

D. Require the production of books, accounts, papers, documents and testimony; and [1987, c. 490, Pt. C, §4 (RPR).]

E. Receive evidence in any matter under the commission's jurisdiction. [1987, c. 490, Pt. C, §4 (RPR).]

The examiners also shall perform such other duties as may be assigned to them.

[ 1987, c. 490, Pt. C, §4 (RPR) .]

3. Evidence. Evidence taken and received by the examiners has the same effect as evidence taken and received by the commission and authorizes commission action as though taken and received by it. When objection is made to the admissibility of evidence, examiners authorized to practice before the Supreme Judicial Court shall rule on the admissibility of evidence in accordance with the practice and rules of evidence in civil actions in the Superior Court except as otherwise provided.

[ 1993, c. 108, §1 (AMD) .]

4. Right to appeal. Either the examiner or the commissioner, who is the presiding officer at the hearing, shall at the outset of the hearing inform the public as to the steps necessary to preserve its right to appeal the final order or decision of the commission to the Supreme Judicial Court under the provisions of section 1320.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Use of advisory staff. This subsection applies to the participation of advisory staff and consultants in commission proceedings.

A. If an advisory staff member or consultant relies upon facts not otherwise in the record or presents to the commission any independent financial or technical analysis not otherwise in the record, the staff member or consultant:

(1) Shall place any such information into the record;

(2) Is subject to discovery; and

(3) Must be available to answer questions regarding those facts or analysis, in the same manner as witnesses in the proceeding, at a time sufficient to permit parties to respond.

This paragraph does not apply to reviews, evaluations or examinations of information, data, studies, analyses or computer modeling placed into the record by other parties or other aid or advice provided by advisory staff members or consultants. Compliance with this paragraph does not render the advisory staff member or consultant an advocate under the Maine Administrative Procedure Act. [1997, c. 691, §3 (NEW); 1997, c. 691, §10 (AFF).]

B. On request of any party in a proceeding, the commission shall assign one or more staff members who are not advisors in the proceeding to rule on any objection to discovery requests made by or directed to advisors. [1997, c. 691, §3 (NEW); 1997, c. 691, §10 (AFF).]

C. The commission may assign one or more staff members who are not advisors in a proceeding to serve as advocates to facilitate negotiated settlements in the proceeding. If the commission receives a written request from all of the parties in an adjudicatory proceeding that one or more staff advocates be appointed to facilitate a negotiated settlement in the proceeding, the commission shall either grant the request or issue a written order explaining the reasons why the commission denies the request. [1999, c. 602, §1 (AMD).]

[ 1999, c. 602, §1 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C4 (AMD). 1993, c. 108, §1 (AMD). 1997, c. 691, §3 (AMD). 1997, c. 691, §10 (AFF). 1999, c. 602, §1 (AMD). RR 2011, c. 2, §38 (COR).



35-A §1306. Decision

The following provisions apply to the commission's findings and decisions. [1987, c. 141, Pt. A, §6 (NEW).]

1. Unjust rates. If after a formal public hearing the commission finds that the rates, tolls, charges, schedules or joint rates are unjust, unreasonable, insufficient or unjustly discriminatory or otherwise in violation of this Title, it may fix and order substituted just or reasonable rate or rates, tolls, charges or schedules. In determining the justness and reasonableness of the order, the commission shall assure rate design stability.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Unjust term, condition, practice, act or service. If after a public hearing the commission finds that a term, condition, practice, act or service complained of is unjust, unreasonable, insufficient, unjustly discriminatory or otherwise in violation of this Title or if it finds that a service is inadequate or that reasonable service cannot be obtained, the commission may by order establish or change terms, conditions, measurement, practice, service or acts, as it finds to be just and reasonable. In determining the justness and reasonableness of the order, the commission shall assure rate design stability.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Conformity to decision. Every public utility to which the order applies shall change its schedules on file to conform to the order.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Copies. Copies of the commission's order shall be:

A. Certified by the administrative director; and [1987, c. 141, Pt. A, §6 (NEW).]

B. Delivered to the public utility affected by it. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Effective date. The order shall take effect:

A. After a copy is delivered to the public utility affected; and [1987, c. 141, Pt. A, §6 (NEW).]

B. When signed by the administrative director or within such other time as may be prescribed by the commission. [1987, c. 490, Pt. A, §3 (RPR).]

[ 1987, c. 490, Pt. A, §3 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §A3 (AMD).



35-A §1307. Enforcement of decisions

Upon application of the commission or of the Attorney General, the Superior Court has full jurisdiction to enforce the commission's order and to enforce the public utilities' performance of the duties imposed on them by law, including the appointment of receivers, agents and special masters and providing them with adequate authority to carry the order of the courts and of the commission into effect. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1308. Reparation or adjustment

The commission may order reparation or adjustment when it finds that an amount charged to or collected from a customer was not in accordance with the filed rate applicable to the customer or was based upon error. The customer shall attempt to settle any dispute concerning the alleged overcharge or billing error at an informal hearing with the utility company prior to filing a complaint with the commission. If the customer is dissatisfied with the utility company's decision, the customer may appeal the decision to the commission. The commission may not order a rebate for a billing error or excessive charge that antedates the order for more than 6 years. [RR 2009, c. 2, §101 (COR).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). RR 2009, c. 2, §101 (COR).



35-A §1309. Adjustment of excessive rates

1. Complaint. The Commission may institute or any public utility may make complaint as to any matter affecting its own product, service or charges, with like effect as though made by any 10 persons, firms, corporations or associations.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Reparation or adjustment where utility admits excessive rate. The commission may authorize reparation or adjustment where the utility admits that a rate charged was excessive or unreasonable or collected through error, and where it further appears that the utility, within 90 days after the rendering of any service within the State under such rate, has filed a reduced rate in place of the rate which admittedly was excessive or unreasonable or collected through error.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Reduced rates; amount of reparation. The reduced rate published in accordance with this section shall continue in force one year unless sooner changed by the order or with the consent of the commission, and the amount of reparation which may be authorized by the commission shall not exceed the difference between the charges based on the reduced rate and the charges based on the rate canceled by the reduced rate.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Statute of limitations for complaints brought under this section. Within 2 years after the rendering of any service within the State by a public utility, for which service a rate, toll or charge is made by the utility, a person aggrieved may complain to the commission that the rate, toll or charge exacted for the service is unjustly discriminatory against him, either because it is higher than that charged by the same utility for the same service or service of similar value and cost rendered to other users or consumers, or because the utility has failed, without reasonable cause, to make a more favorable rate, toll or charge published by it for the same or similar service applicable to the user or consumer or to the class of users or consumers to which he belongs, or at the place at which the service is rendered.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Complaint received within 6 months after reparation or adjustment ordered. Within 6 months after an order has been made authorizing reparation or adjustment under subsections 2 and 3, any person aggrieved may complain to the commission that the person is entitled to reparation from the same utility because the person paid the rates that the utility admits are excessive or unreasonable or collected through error, provided the utility might lawfully have made the reparation on its own petition, and provided the person has made a written request for the utility to file its own petition for authority to make the reparation or adjustment not less than 30 days before filing a complaint with the commission.

[ 2011, c. 420, Pt. A, §33 (AMD) .]

6. Commission investigation to determine whether to hold a hearing. Upon receipt of a complaint, the commission shall investigate as it determines necessary to determine whether a hearing ought to be held.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Notice of hearing. The commission may order a hearing upon such notice to the utility as it determines just and reasonable.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Commission decision after hearing; refund. If, after the hearing, the commission decides that the complainant has been injured by paying rates which the utility admits are excessive, unreasonable or collected through error, it shall determine the sum that the utility ought to refund or repay to the complainant, which sum the utility has the right to refund.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

9. Utility refusal or neglect to make refund; court action. If the utility refuses or neglects to make the refund within 30 days, the party aggrieved may maintain an action in the courts of the State to recover the amount. In the trial the findings of the commission are prima facie evidence of the truth of the facts found by it, and no utility may avail itself of the defense of the action that the service involved was in fact made on the published schedule rate in force at the time it was rendered.

[ 1995, c. 254, §4 (AMD) .]

10. Utility that complies may not be held liable. No utility making a refund upon the order of the commission or pursuant to judgment of the court may be liable for any penalty or forfeiture or subject to any prosecution under the laws of this State on account of making the refund.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 254, §4 (AMD). 2011, c. 420, Pt. A, §33 (AMD).



35-A §1310. Funding of intervenors by the commission

1. Intervenor funding. Intervenor funding may be provided as follows.

A. In any commission proceeding in which standards under the United States Public Utilities Regulatory Policies Act of 1978, United States Code, Title 16, Section 2601, et seq., are implemented, the commission may order the utility to compensate the intervenor for reasonable attorney's fees, expert witness fees and other reasonable costs incurred in preparation and advocacy of the intervenor's position whenever the commission finds that:

(1) The position of the intervenor is not adequately represented by the Office of the Public Advocate or the Public Utilities Commission staff;

(2) The intervenor substantially contributed to the approval, in whole or in part, of a position advocated by the intervenor in the commission proceeding, except that, if no commission advocacy staff is appointed to a proceeding, the intervenor must be likely to contribute substantially to the conduct of the commission proceeding and to assist in the resolution of the issues raised in the proceeding; and

(3) Participation in the proceeding by the intervenor would impose a significant financial hardship on the intervenor. [1997, c. 691, §4 (AMD); 1997, c. 691, §10 (AFF).]

B. In any proceeding in which the commission does not implement standards under the United States Public Utilities Regulatory Policies Act of 1978, United States Code, Title 16, Section 2601, et seq., the commission may compensate the intervenor for reasonable attorney's fees, expert witness fees and other reasonable costs incurred in preparation and advocacy of the intervenor's position whenever the commission finds that requirements of paragraph A, subparagraphs (1) to (3), are satisfied. Compensation may be provided from the commission's regulatory fund and filing fees subject to the commission's determination of the availability of the funds. [1989, c. 281, (NEW).]

[ 1997, c. 691, §4 (AMD); 1997, c. 691, §10 (AFF) .]

2. Determination of eligibility. A determination that an intervenor is eligible for an award of compensation pending the outcome of the proceeding shall be made by the commission at the earliest practicable time in the commission proceeding.

[ 1989, c. 281, (NEW) .]

3. Rules. The commission may, after notice and hearing, adopt rules as are necessary for the implementation of this section.

[ 1989, c. 281, (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1989, c. 281, (RPR). 1997, c. 691, §4 (AMD). 1999, c. 127, §D5 (AFF).



35-A §1311. Practice and rules of evidence; process service

1. Practice and rules of evidence. In all actions and proceedings arising under this Title, all processes must be served and the practice and rules of evidence are the same as in civil actions in the Superior Court except as otherwise provided.

[ 1993, c. 108, §2 (NEW) .]

2. Hearsay. A statement not specifically covered by the hearsay exceptions in the rules of evidence but having equivalent circumstantial guarantees of trustworthiness may not be excluded by the hearsay rules, if the presiding officer determines that:

A. The statement is offered as evidence of a material fact and does not constitute unduly repetitious evidence; [1993, c. 108, §2 (NEW).]

B. The statement is the kind of evidence upon which reasonable persons are accustomed to rely in the conduct of serious affairs; and [1993, c. 108, §2 (NEW).]

C. The general purposes of the rules of evidence and the interests of justice are best served by admission of the statement into evidence. [1993, c. 108, §2 (NEW).]

[ 1993, c. 108, §2 (NEW) .]

3. Process service. A sheriff or other officer empowered to execute civil process may execute a process issued under this Title and is entitled to receive the compensation prescribed by law for that service.

[ 1993, c. 108, §2 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1993, c. 108, §2 (RPR).



35-A §1311-A. Protective orders; confidential information

Records placed under a protective order by the commission pursuant to the Maine Rules of Civil Procedure, Rule 26 (c) in accordance with this section, are within the scope of a privilege against discovery within the meaning of Title 1, section 402, subsection 3, paragraph B and are not public records while under the protective order. [1997, c. 691, §5 (AMD); 1997, c. 691, §10 (AFF).]

1. Issuance of protective orders. The following provisions govern the commission's issuance of protective orders.

A. The commission may issue protective orders to protect the interests of parties in confidential or proprietary information, trade secrets or similar matters as provided by the Maine Rules of Civil Procedure, Rule 26 (c). When issued, a protective order must be served on the party seeking the order. Service must be in accordance with the Maine Rules of Civil Procedure, Rule 5 (b). A requirement to disclose information pursuant to a protective order does not take effect until 24 hours after service of the protective order on the party seeking the protective order. [1997, c. 691, §5 (NEW); 1997, c. 691, §10 (AFF).]

B. In granting protective orders, the commission shall balance the need to keep the information confidential with the policies of conducting its proceedings in an open and fair manner where all parties have the right and opportunity to participate effectively as provided under the Maine Administrative Procedure Act, the Maine Rules of Civil Procedure, the Maine Rules of Evidence and the Maine freedom of access laws. [1997, c. 691, §5 (NEW); 1997, c. 691, §10 (AFF).]

C. The party requesting a protective order bears the burden of demonstrating the need for protection. The commission may partially and temporarily grant a request for a protective order, consistent with the provisions of paragraph D, to expedite the release of confidential information to certain parties, but the party seeking protection bears the burden of demonstrating that release of the information to other parties should be restricted. The commission may not issue a final order prohibiting or restricting access to a party without notice and an opportunity to be heard. [1997, c. 691, §5 (NEW); 1997, c. 691, §10 (AFF).]

D. If the commission issues a protective order that denies a party access to information, the commission shall provide the information to the party's attorney, if any, subject only to the restriction that the attorney use the information solely for the purpose of the proceeding and not disclose the information to others, except that:

(1) The commission may deny an attorney access to information relating to bids if the attorney represents a party that made a competing bid; and

(2) The commission may impose further limitations if the commission finds that an attorney has a direct, personal and substantial financial interest that could be benefited by access to the information to the detriment of the party that provided the information.

Unless the commission finds that the conditions of subparagraphs 1 or 2 are met, the obligations of attorneys under the ethical rules, including the obligation to decline representation in certain cases, the authority of the commission to discipline attorneys who appear before the commission, including the authority, under section 1502, to punish for contempt persons who fail to comply with a protective order, and the commission's ability to recommend sanctions by other bodies, including the discipline of attorneys by the courts and the Board of Overseers of the Bar, is sufficient security to permit the attorney to have access to information in order to represent a party before the commission. [1997, c. 691, §5 (NEW); 1997, c. 691, §10 (AFF).]

E. The commission may prohibit or restrict the disclosure of information under protective order to a party's independent consultant only for compelling reasons and to the least extent necessary, except that the commission may require that the information be used only for the purposes of the proceeding in which it is disclosed and may prohibit disclosure of the information by the independent consultant to others. [1997, c. 691, §5 (NEW); 1997, c. 691, §10 (AFF).]

F. Notwithstanding any other provision of this subsection:

(1) The commission may deny all parties, including the commission and its staff, access to information if the commission finds that the potential for harm from disclosure of the information outweighs its probative value in the proceeding; and

(2) The commission may deny an attorney access to information under protective order if the commission finds that the attorney's request for access to the information is not made in good faith or that the attorney will not respect the terms of the protective order. [1997, c. 691, §5 (NEW); 1997, c. 691, §10 (AFF).]

[ 1997, c. 691, §5 (NEW); 1997, c. 691, §10 (AFF) .]

2. Appeal. A party required to disclose information pursuant to a protective order issued by a hearing examiner in accordance with subsection 1 may appeal to the commissioners sitting as the commission in accordance with this subsection.

A. The basis for an appeal brought pursuant to this subsection is that the potential for damage resulting from the disclosure of the information in accordance with the protective order clearly exceeds the probative value of the information in the proceeding. [1997, c. 691, §5 (NEW); 1997, c. 691, §10 (AFF).]

B. A party bringing an appeal pursuant to this subsection must file the appeal within 24 hours of service of the protective order. [1997, c. 691, §5 (NEW); 1997, c. 691, §10 (AFF).]

C. If a party appeals in accordance with this subsection, the party is not required to disclose the information during the pendency of the appeal. [1997, c. 691, §5 (NEW); 1997, c. 691, §10 (AFF).]

D. The commission shall render a decision on the appeal brought pursuant to this subsection within 7 business days of the filing of the appeal. [1997, c. 691, §5 (NEW); 1997, c. 691, §10 (AFF).]

E. Notwithstanding subsection 1, the commission may impose limits on the disclosure of information beyond the limits imposed by the protective order issued in accordance with subsection 1 only if the commission finds that potential for damage resulting from disclosure of the information in accordance with the protective order clearly exceeds the probative value of the information in the proceeding. [1997, c. 691, §5 (NEW); 1997, c. 691, §10 (AFF).]

For purposes of this subsection, the term "hearing examiner" means a commission staff person authorized to issue a protective order in a commission proceeding.

[ 1997, c. 691, §5 (NEW); 1997, c. 691, §10 (AFF) .]

SECTION HISTORY

1993, c. 535, §1 (NEW). 1997, c. 691, §5 (AMD). 1997, c. 691, §10 (AFF). 1999, c. 127, §D5 (AFF).



35-A §1311-B. Security of certain utility information

1. Designation of information as confidential. If the commission, on its own motion or on petition of any person or entity, determines that public access to specific information about public utility technical operations in the State could compromise the security of public utility systems to the detriment of the public interest, the commission shall issue an order designating that information as confidential. Information designated as confidential pursuant to this section may include, but is not limited to, emergency response plans and network diagrams. Information designated as confidential under this section is not a public record under Title 1, section 402, subsection 3.

[ 2001, c. 135, §1 (NEW) .]

2. Treatment of information by commission; generally. Except as otherwise provided in this section, the commission may not release information designated as confidential under subsection 1 and shall take appropriate steps to protect such information in its possession.

[ 2001, c. 135, §1 (NEW) .]

3. Access to information by parties in proceeding. Designation of information as confidential under subsection 1 does not limit the right of a party in a proceeding before the commission to obtain discovery of that information. Notwithstanding section 1311-A, subsection 1, paragraphs A and C, the commission may issue a protective order limiting discovery of information designated as confidential pursuant to subsection 1 if the commission finds that specific limits are necessary to protect the public interest.

[ 2001, c. 135, §1 (NEW) .]

4. Release of information to other state agencies. The commission may release information designated as confidential pursuant to subsection 1 or require the release of that information by a public utility to another state agency to the extent necessary to support emergency preparedness or response, law enforcement or other public health and safety activities. The commission shall consult with a public utility before releasing or requiring the release of confidential information about that utility to a state agency unless the commission determines that the public health and welfare require immediate release without such consultation. The commission shall notify a public utility within 2 business days of providing information about that utility to a state agency pursuant to this subsection. As soon as practicable after receiving notice from a state agency pursuant to subsection 5, paragraph B of the agency's intent to release the information, the commission shall notify the public utility of the agency's intent.

[ 2001, c. 135, §1 (NEW) .]

5. Release by other state agencies. A state agency that receives information about a public utility pursuant to subsection 4:

A. May not use that information for any purpose other than for the support of emergency preparedness or response, law enforcement or other public health and safety activities; [2001, c. 135, §1 (NEW).]

B. May not release that information to any other person or entity without prior notice to the commission unless the agency determines that immediate release of the information to one or more persons or entities is necessary for the protection of public health and safety; and [2001, c. 135, §1 (NEW).]

C. Shall, when finished with the use of any documents received from the commission or from a public utility pursuant to subsection 4, return the documents to the commission or the public utility, as appropriate. [2001, c. 135, §1 (NEW).]

[ 2001, c. 135, §1 (NEW) .]

SECTION HISTORY

2001, c. 135, §1 (NEW).



35-A §1312. Witnesses and fees

1. Witnesses. Each witness who is ordered to appear before the commission shall receive for his attendance the fees and mileage provided for witnesses in civil cases in the Superior Court. This provision does not apply to the employees, officers, directors, trustees and holders of more than 10% of the common stock of a public utility which is the subject of the commission's proceeding.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Fees. The State shall audit and pay the fees in the same manner as other state expenses are audited and paid upon the presentation of proper vouchers approved by the commission.

[ 1987, c. 490, Pt. C, §5 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C5 (AMD).



35-A §1313. Depositions

The following provisions apply to depositions. [1987, c. 141, Pt. A, §6 (NEW).]

1. Taking depositions. Depositions shall be taken in the manner prescribed by law for taking depositions in civil actions in the Superior Court.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Use of depositions. The commission or any party may use the deposition of witnesses in a formal public hearing.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1314. Burden of proof

1. Party adverse to the commission. In all trials, actions and proceedings arising under this Title or growing out of the exercise of the authority granted to the commission, the burden of proof is on the party adverse to the commission or seeking to set aside any determination, requirement, direction or order of the commission complained of as unreasonable, unjust or unlawful.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Public utilities. In all original proceedings before the commission where an increase in rates, tolls, charges, schedules or joint rate is complained of, the burden of proof is on the public utility to show that the increase is just and reasonable.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1315. Self-incrimination; immunity

1. Self-incrimination. In any proceeding before the commission, if a person refuses to answer questions or produce evidence on the ground that he may be incriminated and if the commission staff, in writing, and with the written approval of the Attorney General, requests the commission to order that person to answer the questions or produce the evidence, the commission, after notice to the witness and a hearing, shall so order unless it finds to do so would be clearly contrary to the public interest.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Immunity. If, but for this section, the person would have had the right to withhold the answers given or the evidence produced by him, he may not be prosecuted or subjected to penalty or forfeiture for or on account of any transaction or matter which concerns the answers he gave or the evidence he produced in accordance with the order.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Failure to comply. If a person fails to answer questions or produce evidence as ordered by the commission, following notice and hearing, he is subject to the provisions of section 1502. A person may be prosecuted or subjected to penalty or forfeiture for any perjury, false swearing or contempt that he commits in answering or failing to answer or in producing or failing to produce evidence in accordance with the order.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1316. Testimony presented by employees of public utilities or competitive service providers to legislative committees and to the Public Utilities Commission

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Employee" means a person who performs a service for wages or other remuneration under a contract of hire, expressed or implied, but does not include an independent contractor. [1987, c. 769, Pt. A, §137 (AMD).]

B. "Employer" means a public utility or competitive service provider licensed to do business in this State with one or more employees. [1999, c. 398, Pt. A, §21 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

C. "Legislative committee" means a joint standing committee or a joint select committee of the Legislature, a task force, commission or council or any other committee established by the Legislature and composed wholly or partly of Legislators for the purpose of conducting legislative business. [1987, c. 141, Pt. A, §6 (NEW).]

D. "Own time" means an employee's vacation or personal time, earned as a condition of employment. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1999, c. 398, Pt. A, §21 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Right to provide testimony. Employees of a public utility or competitive service provider have the right to represent themselves and to testify before a legislative committee or the commission on their own time. An employee of a public utility or competitive service provider who complies with this section may not be denied the right to testify before a legislative committee or the commission.

[ 1999, c. 398, Pt. A, §21 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Discharge of, threats to or discrimination against employees of utility service providers for testimony presented to legislative committees or the commission. Unless otherwise provided for, a supervisor may not discharge, threaten or otherwise discriminate against an employee of a public utility or competitive service provider regarding the employee's compensation, terms, conditions, location or privileges of employment because the employee, in compliance with this section, in good faith testifies before or provides information to a legislative committee or to the commission regarding the operation of the business of a public utility or competitive service provider or because the employee brings the subject matter of the testimony or information to the attention of a person having supervisory authority.

This subsection does not apply to an employee who has testified before or provided information to a legislative committee or to the commission unless the employee has first brought the subject matter of the testimony or information in writing to the attention of a person having supervisory authority with the employer and has allowed the employer a reasonable time to address the subject matter of the testimony or information. If appropriate, the employer shall respond in writing.

[ 1999, c. 398, Pt. A, §21 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

4. Exceptions. The protection created in subsection 3 does not apply to testimony that, upon reasonable inquiry by the employee, would be found to be false, slanderous, libelous or defamatory or to testimony that violates a term or condition of a collectively bargained agreement or to testimony that discloses trade secrets or corporate strategy, the disclosure of which would result in harm to the employer.

[ 1999, c. 398, Pt. A, §21 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

5. Civil actions for injunctive relief or other remedies. An employee of a public utility or competitive service provider who alleges a violation of rights under this section and who has made reasonable efforts to exhaust all grievance procedures, as provided for in the contract of employment or which otherwise may be available at the employee's place of employment, may bring a civil action, including an action for injunctive relief, within 90 days after the occurrence of that alleged violation or after the grievance procedure or similar process terminates. The action may be brought in the Superior Court for the county where the alleged violation occurred, the county where the complainant resides or the county where the person against whom the civil complaint is filed resides. An employee must establish each and every element of the employee's case by a preponderance of the evidence.

[ 1999, c. 398, Pt. A, §21 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

6. Remedies ordered by court. A court, in rendering a judgment in an action brought pursuant to this section, may order reinstatement of the employee, the payment of back wages, full reinstatement of fringe benefits and seniority rights or any combination of these remedies. A court may also award the prevailing party all or a portion of the costs of litigation, including reasonable attorneys' fees and witness fees, if the court determines that the award is appropriate.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Collective bargaining rights. This section does not diminish or impair the rights of a person under any collective bargaining agreement.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Jury trial; common-law rights. Any action brought under this section may be heard by a jury. Nothing in this section derogates any common-law rights of an employee or employer.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 769, §A137 (AMD). 1999, c. 398, §A21 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §1316-A. Information related to violation of state law; confidentiality

Subject to the requirements of Title 5, section 9055 regarding ex parte communications but notwithstanding any other provision of law, the commission may declare and treat as confidential communications from any person concerning the affairs of a utility that are reasonably related to a violation of state laws. [1993, c. 165, §2 (NEW).]

SECTION HISTORY

1993, c. 165, §2 (NEW).



35-A §1317. Appearance by officer or employee of corporation or partnership

Notwithstanding Title 4, section 807, the appearance of an authorized officer, employee or representative of a party in any hearing, action or proceeding before the commission in which the party is participating or desires to participate is not an unauthorized practice of law and is not subject to any criminal sanction. In order to facilitate the efficient processing of any proceeding, the commission may, in its discretion, require the appearance of counsel on behalf of the party. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1318. Record of proceedings

1. Record. The commission shall keep a complete record of:

A. All proceedings before it; [1987, c. 141, Pt. A, §6 (NEW).]

B. Investigations; and [1987, c. 141, Pt. A, §6 (NEW).]

C. Formal public hearings. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Hearings reporter. The commission shall appoint, subject to the Civil Service Law, hearings reporters who shall take all testimony before the commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1319. Certified copies of orders furnished

The commission shall furnish a certified copy under the commission's seal of its orders to any person who applies and pays for it as provided in the commission's rules. A certified copy of an order is evidence of the facts stated in it. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1320. Review of commission action

The following procedures apply to an appeal of a decision of the commission. [1987, c. 141, Pt. A, §6 (NEW).]

1. Final decisions. An appeal from a final decision of the commission may be taken to the Law Court on questions of law in the same manner as an appeal taken from a judgment of the Superior Court in a civil action.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Parties. Any person who has participated in commission proceedings, and who is adversely affected by the final decision of the commission is deemed a party for purposes of taking an appeal.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Terms. Where a law or rule regulating the taking of an appeal from the Superior Court in a civil action uses the terms "the court," "the clerk," "the clerk of the courts," or a similar term, they shall for purposes of an appeal from the commission mean "the commission," "the administrative director of the commission," or other appropriate term, respectively.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Notice of appeal. The notice of appeal shall be accompanied by a brief statement of the nature of the proceeding before the commission, a copy of the decision, order or ruling complained of, a statement of the grounds upon which the order or ruling is claimed to be unlawful and a certificate that the attorney for the appellant is of the opinion that there is probable ground for the appeal as to make it a fit subject for judicial inquiry and that it is not intended for delay.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Additional court review. An appeal may also be taken in the same manner as an appeal under subsection 1, when the justness or reasonableness of a rate, toll or charge by any public utility or the constitutionality of any ruling or order of the commission is in issue, notwithstanding that the ruling or order is not final.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Law Court jurisdiction is exclusive. The Law Court has exclusive jurisdiction over appeals and requests for judicial review of final decisions and of rulings and orders subject to subsections 1 and 5, with the exception of the Superior Court's jurisdiction to review rules under Title 5, section 8058.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Stay. While an appeal under subsection 1 is pending, no injunction may issue suspending or staying any order of the commission and the appeal shall not excuse any person or corporation from complying with and obeying any order or decision or any requirement of any order or decision of the commission or operate in any manner to stay or postpone the enforcement of the order or decision, except in the cases and upon the terms as the commission orders. While an appeal under subsection 5 is pending final determination by the court, the Chief Justice, or in his absence any other justice, may enjoin or stay the effect of the ruling or order upon the terms and conditions as he determines proper.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Additional evidence. No evidence beyond that contained in the record of the proceedings before the commission may be introduced before the court, except that in cases where issues of confiscation or of constitutional right are involved, the court may order additional evidence it determines necessary for the determination of issues to be taken before the commission upon the terms and conditions the court determines proper. If the court orders additional evidence to be taken, the commission shall promptly hear and report that evidence to the court, so that the proof may be brought as nearly as reasonably possible down to the date of its report to the court. The commission may, after hearing the evidence, modify its findings as to facts and its original decision or orders by reason of the additional evidence so taken, and it shall file with the court that amended decision or orders and those modified or new findings. If the commission modifies or amends its original decision or orders, the appealing party or any other party aggrieved by the modified or amended decision or order may file with the court, within such time as the court may allow, a specification of errors claimed to have been made by the commission in the modified decision or orders, which specifications or errors shall be considered by the court in addition to the errors asserted in the original complaint on appeal.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

9. Certification of decision, costs. The result of the appeal shall be certified by the clerk of the Law Court to the administrative director of the commission and to the clerk of the Superior Court for Kennebec County. The prevailing party shall recover costs to be taxed by the Superior Court in accordance with the law for the taxation of costs on appeal in civil actions. Execution for these costs shall be issued from the Superior Court of Kennebec County in the same manner as in actions originating in the court. Double costs shall be assessed by the court upon any party whose appeal appears to the court not to be a fit subject for judicial inquiry or appears to be intended for delay.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1321. Orders altered or amended

The commission may at any time rescind, alter or amend any order it has made including an order fixing any rate or rates, tolls, charges or schedules of a public utility or an order relating to matters within the jurisdiction of the commission with respect to a competitive service provider only if it gives the public utility or competitive service provider and all parties to the original proceeding, to the extent practical, written notice and after opportunity for those parties to present evidence or argument, as determined appropriate by the commission. Certified copies of amended orders must be served and take effect as provided for original orders. Nothing in this section is intended to grant to the commission authority to establish or approve the rates charged by competitive service providers. [1999, c. 398, Pt. A, §22 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 226, §4 (AMD). 1999, c. 398, §A22 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §1322. Orders temporarily suspended, altered or amended

1. Orders temporarily amended. When the commission finds it necessary to prevent injury to a public utility's business or to the interest of the people, or if the commission finds there is an emergency, it may temporarily alter, amend or, with the public utility's consent, suspend existing rates, schedules or orders affecting the public utility. When the commission finds it necessary to prevent injury to a competitive service provider's business or to the interest of the people, or if the commission finds there is an emergency, it may temporarily alter, amend or, with the competitive service provider's consent, suspend existing orders affecting the competitive service provider.

[ 1999, c. 398, Pt. A, §23 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Rates. Rates made under this section:

A. Apply to one or more of the public utilities in the State or to any part of them as the commission directs; and [1999, c. 398, Pt. A, §23 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

B. Take effect and remain in force as the commission prescribes. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1999, c. 398, Pt. A, §23 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Limitation of authority. Nothing in this section is intended to grant the commission authority to establish or approve the rates charged by competitive service providers.

[ 1999, c. 398, Pt. A, §23 (NEW); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A23 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §1323. Exhausting rights before commission; application to Legislature

No public utility may apply to the Legislature to grant it a right, privilege or immunity which the commission has power to grant it until the utility has exhausted its rights regarding its request before the commission. [1987, c. 141, Pt. A, §6 (NEW).]

In applying to the Legislature, the utility shall state in writing that it has applied to the commission for the right, privilege or immunity requested and that the commission has denied its application. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).






Chapter 15: SANCTIONS AND ADMINISTRATIVE PENALTIES

35-A §1501. Utility liable for civil damages

If a public utility violates this Title, causes or permits a violation of this Title or omits to do anything that this Title requires it to do it may be liable in damages to the person injured as a result. Recovery under this section does not affect a recovery by the State of the penalty prescribed for the violation. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1502. Contempt

Every public utility or person that fails to comply with an order, decision, rule, direction, demand or requirement of the commission or of a commissioner is in contempt of the commission and shall be punished by the commission for contempt in the same manner as contempt is punished by courts of record. Punishment for contempt is not a bar to and does not affect any other remedy prescribed in this Title, but is cumulative and in addition to other remedies. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1503. Refusal to obey or comply (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2003, c. 505, §20 (RP).



35-A §1504. Each day, distinct offense (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2003, c. 505, §20 (RP).



35-A §1505. Illegal issue of stocks, bonds or notes (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2003, c. 505, §20 (RP).



35-A §1506. Misappropriation of proceeds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2003, c. 505, §20 (RP).



35-A §1507. False statements as to issue of stocks, bonds or notes (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2003, c. 505, §20 (RP).



35-A §1507-A. False statements

It is a Class C crime for any person to make or cause to be made, in any document filed with the commission or in any proceeding under this Title, any statement that, at the time and in light of the circumstances under which it is made, is false in any material respect and that the person knows is false in any material respect. [2003, c. 505, §21 (NEW).]

SECTION HISTORY

2003, c. 505, §21 (NEW).



35-A §1508. Punishment where no penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2003, c. 505, §22 (RP).



35-A §1508-A. Administrative penalty

1. Penalty. Unless otherwise specified in law, the commission may, in an adjudicatory proceeding, impose an administrative penalty as specified in this section.

A. For willful violations of this Title, a commission rule or a commission order by a public utility, voice service provider, dark fiber provider, wholesale competitive local exchange carrier or a competitive electricity provider, the commission may impose an administrative penalty for each violation in an amount that does not exceed $5,000 or .25% of the annual gross revenue that the public utility, voice service provider, dark fiber provider, wholesale competitive local exchange carrier or the competitive electricity provider received from sales in the State, whichever amount is lower. Each day a violation continues constitutes a separate offense. The maximum administrative penalty for any related series of violations may not exceed $500,000 or 5% of the annual gross revenue that the public utility, voice service provider, dark fiber provider, wholesale competitive local exchange carrier or the competitive electricity provider received from sales in the State, whichever amount is lower. [2011, c. 623, Pt. B, §5 (AMD).]

B. For a violation in which a public utility, voice service provider, dark fiber provider, wholesale competitive local exchange carrier or a competitive electricity provider was explicitly notified by the commission that it was not in compliance with the requirements of this Title, a commission rule or a commission order and that failure to comply could result in the imposition of administrative penalties, the commission may impose an administrative penalty that does not exceed $500,000. [2011, c. 623, Pt. B, §5 (AMD).]

C. The commission may impose an administrative penalty in an amount that does not exceed $1,000 on any person that is not a public utility, voice service provider, dark fiber provider, wholesale competitive local exchange carrier or a competitive electricity provider and that violates this Title, a commission rule or a commission order. Each day a violation continues constitutes a separate offense. The administrative penalty may not exceed $25,000 for any related series of violations. [2011, c. 623, Pt. B, §5 (AMD).]

D. In addition to the administrative penalties authorized by this subsection, the commission may require disgorgement of profits or revenues realized as a result of a violation of this Title, a commission rule or a commission order. [2003, c. 505, §23 (NEW).]

[ 2011, c. 623, Pt. B, §5 (AMD) .]

2. Considerations. In determining the amount of an administrative penalty under this section, the commission shall take into account:

A. The severity of the violation, including the intent of the violator and the nature, circumstances, extent and gravity of the prohibited act; [2003, c. 505, §23 (NEW).]

B. The reasonableness of the violator's belief that the violator's action or lack of action was in conformance with this Title, a commission rule or a commission order; [2003, c. 505, §23 (NEW).]

C. The violator's history of previous violations; [2003, c. 505, §23 (NEW).]

D. The amount necessary to deter future violations; [2003, c. 505, §23 (NEW).]

E. The violator's good faith attempts to comply after notification of a violation; and [2003, c. 505, §23 (NEW).]

F. Such other matters as justice requires. [2003, c. 505, §23 (NEW).]

[ 2003, c. 505, §23 (NEW) .]

SECTION HISTORY

2003, c. 505, §23 (NEW). 2011, c. 623, Pt. B, §5 (AMD).



35-A §1509. Limitation on imposing penalty

An action that may result in the imposition of an administrative penalty under this chapter must be commenced within 5 years after the cause of action accrues. [2003, c. 505, §24 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2003, c. 505, §24 (AMD).



35-A §1510. Penalty for failure to file (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 86, (NEW). 2003, c. 505, §25 (RP).



35-A §1510-A. Disposition of administrative penalty

The disposition of administrative penalties collected by the commission is governed by section 117, subsection 3. [2005, c. 432, §2 (RPR).]

SECTION HISTORY

2003, c. 505, §26 (NEW). 2005, c. 432, §2 (RPR).



35-A §1511. Revocation; suspension

The commission may, in an adjudicatory proceeding, suspend or revoke the authority of a public utility to provide service upon a finding that the public utility is unfit to provide safe, adequate and reliable service at rates that are just and reasonable. The commission shall provide notice and a reasonable opportunity for the public utility to comply with its obligations under this Title prior to suspending or revoking the authority of a public utility to provide service pursuant to this section. The authority granted in this section is in addition to the commission's authority under section 1321. [2003, c. 505, §27 (NEW).]

SECTION HISTORY

2003, c. 505, §27 (NEW).



35-A §1512. Unauthorized service

The commission may order any person to cease and desist from providing service if it finds that the person has not obtained commission authorization to provide the service as required by this Title. The commission may impose the sanctions and penalties of this chapter upon any person that provides service without first obtaining commission authorization as required by this Title. [2003, c. 505, §27 (NEW).]

SECTION HISTORY

2003, c. 505, §27 (NEW).






Chapter 17: PUBLIC ADVOCATE

35-A §1701. Appointment and staff

1. Appointment of the Public Advocate.

[ 2009, c. 399, §1 (RP) .]

1-A. Appointment of the Public Advocate; term; removal. This subsection governs the appointment, term of service and removal of the Public Advocate.

A. The Governor shall appoint the Public Advocate, subject to review by the joint standing committee of the Legislature having jurisdiction over public utilities matters and to confirmation by the Legislature. [2009, c. 399, §2 (NEW).]

B. The Public Advocate shall serve for a 4-year term of office, beginning on February 1, 2013 and every 4 years thereafter. [2009, c. 399, §2 (NEW).]

C. The Public Advocate may continue to serve beyond the end of the 4-year term until a successor is appointed and qualified. [2009, c. 399, §2 (NEW).]

D. Any vacancy occurring must be filled by appointment for the unexpired portion of the term. [2009, c. 399, §2 (NEW).]

E. Any willful violation of this chapter by the Public Advocate constitutes sufficient cause for removal of the Public Advocate by the Governor, on the address of both branches of the Legislature or by impeachment pursuant to the Constitution of Maine, Article IX, Section 5. [2009, c. 399, §2 (NEW).]

[ 2009, c. 399, §2 (NEW) .]

2. Staff of the Public Advocate. The staff of the Public Advocate shall consist of such other personnel, including staff attorneys, as the Public Advocate determines necessary to represent the using and consuming public, as required by subsection 1702. All such personnel shall be appointed, supervised and directed by the Public Advocate. The Public Advocate is not subject to the supervision, direction or control of the chairman or members of the commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Salaries of certain employees. The salaries of the following employees of the Public Advocate are within the following salary ranges:

A. Deputy Public Advocate, salary range 53; [1999, c. 259, §4 (NEW).]

B. Senior Counsel, salary range 36; [1999, c. 259, §4 (NEW).]

C. [2011, c. 655, Pt. P, §1 (RP).]

D. Research Assistant, salary range 30; [1999, c. 259, §4 (NEW).]

E. Business Services Manager, salary range 26; and [1999, c. 259, §4 (NEW).]

F. Special Assistant to the Public Advocate, salary range 20. [1999, c. 259, §4 (NEW).]

The employees listed in this subsection serve at the pleasure of the Public Advocate and are confidential employees. All other employees of the Public Advocate are subject to the Civil Service Law.

The Public Advocate may compensate one or more Senior Counsels at salary range 37 if, in the judgment of the Public Advocate, an increase is necessary to provide competitive salary levels.

[ 2011, c. 655, Pt. P, §1 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 259, §4 (AMD). 2001, c. 476, §1 (AMD). 2009, c. 399, §§1, 2 (AMD). 2011, c. 655, Pt. P, §1 (AMD).



35-A §1702. Duties

The duties and responsibilities of the Public Advocate are to represent the using and consuming public in matters within the jurisdiction of the commission, including, but not limited, to the following: [1987, c. 141, Pt. A, §6 (NEW).]

1. Review and recommendations. The Public Advocate may review, investigate and make appropriate recommendations to the commission with respect to:

A. The reasonableness of rates charged or proposed to be charged by any public utility; [1987, c. 141, Pt. A, §6 (NEW).]

B. The reasonableness and adequacy of the service furnished or proposed to be furnished by any public utility or competitive service provider; [1999, c. 398, Pt. A, §24 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

C. Any proposal by a public utility to reduce or abandon service to the public; [1987, c. 141, Pt. A, §6 (NEW).]

D. The issuance of certificates of public convenience and necessity. Recommendations may include alternative analyses and plans as necessary; [1987, c. 141, Pt. A, §6 (NEW).]

E. Terms and conditions of public utilities; [1987, c. 141, Pt. A, §6 (NEW).]

F. Mergers and consolidations of public utilities; [1987, c. 141, Pt. A, §6 (NEW).]

G. Contracts of public utilities with affiliates or subsidiaries; and [1987, c. 141, Pt. A, §6 (NEW).]

H. Securities, regulations and transactions of public utilities. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1999, c. 398, Pt. A, §24 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Intervention. The Public Advocate may intervene in any proceeding before the commission related to the activities under subsection 1, when determined necessary by the Public Advocate.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Petition to initiate proceedings. The Public Advocate may petition the commission to initiate proceedings to review, investigate and take appropriate action with respect to the rates or service of any public utility or competitive service provider when determined necessary by the Public Advocate.

[ 1999, c. 398, Pt. A, §25 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

4. Public complaints. The Public Advocate may investigate complaints affecting the using and consuming public generally, or particular groups, of consumers and, where appropriate, make recommendations to the commission with respect to these complaints.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Intervention on behalf of public. The Public Advocate may, on behalf of the using and consuming public, or any particular group of consumers, petition to initiate, or intervene and appear in, any proceedings before the commission, appeals from orders of the commission, or proceedings before state and federal agencies and courts in which the subject matter of the action affects the customers of any utility or competitive service provider doing business in this State, except that the Public Advocate may not intervene in any proceeding in which the commission staff is representing a position substantially similar to that of the Public Advocate, as determined by the Public Advocate.

[ 1999, c. 398, Pt. A, §26 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

6. Annual report. The Public Advocate shall prepare and submit an annual report of activities of the Public Advocate to the Governor and to the joint standing committee of the Legislature having jurisdiction over public utilities by August 1st of each year, with copies available to all legislators on request.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Assist customers of consumer-owned transmission and distribution utilities. The Public Advocate shall assist customers of consumer-owned transmission and distribution utilities in reviewing proposed rate increases and preparing questions and testimony for public hearings and, on request of a customer and when determined necessary by the Public Advocate, intervene in the proceedings conducted in accordance with chapter 35.

[ 1999, c. 398, Pt. A, §27 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

8. Represent interests of retail customers on regional bodies. The Public Advocate, when the Public Advocate determines it necessary, may serve as a voting member of any regional body whose decisions directly affect the prices or quality of utility services in the State, as long as that service is limited to a seat that is designated for the representation of consumer interests. Service as a voting member of a regional body in accordance with this subsection does not create or constitute a conflict of interest pursuant to section 1709.

[ 2001, c. 27, §1 (NEW) .]

9. Other advocacy forums. The Public Advocate, consistent with the priorities established in section 1702-A and the requirements of this chapter, may represent and promote the interests of the using and consuming public:

A. In appropriate proceedings of the Legislature; and [2011, c. 79, §2 (NEW).]

B. In regional or national forums, including but not limited to any proceeding of an independent system operator or the Federal Energy Regulatory Commission. [2011, c. 79, §2 (NEW).]

[ 2011, c. 79, §2 (NEW) .]

10. Independent representation of the interests of the using and consuming public. The Public Advocate, when taking a position on any matter in any proceeding or forum pursuant to the Public Advocate's authority under this chapter, shall exercise independent judgment to ensure the position:

A. Is consistent with the priorities established in section 1702-A and the requirements of this chapter; and [2011, c. 79, §2 (NEW).]

B. Promotes stabilization and lowering of prices paid by those members of the using and consuming public whose interests the Public Advocate is representing. [2011, c. 79, §2 (NEW).]

[ 2011, c. 79, §2 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1989, c. 660, (AMD). 1999, c. 398, §§A24-27 (AMD). 1999, c. 398, §§A104,105 (AFF). 2001, c. 27, §1 (AMD). 2011, c. 79, §§1, 2 (AMD).



35-A §1702-A. Evaluation of needs and resources

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Low-income consumers" means residential consumers for whom paying public utility bills is difficult or impossible without some form of assistance or government aid; [1997, c. 166, §1 (NEW).]

B. "Residential consumers" means consumers who take public utility service for domestic purposes; and [1997, c. 166, §1 (NEW).]

C. "Small business consumers" means commercial consumers that employ fewer than 100 employees. [1997, c. 166, §1 (NEW).]

[ 1997, c. 166, §1 (NEW) .]

2. Intent. It is the intent of the Legislature that the resources of the Public Advocate be devoted to the maximum extent possible to ensuring adequate representation of the interests of those consumers whose interests would otherwise be inadequately represented in matters within the jurisdiction of the commission.

[ 1997, c. 166, §1 (NEW) .]

3. Priority. When the interests of consumers differ, the Public Advocate shall give priority to representing the interests of consumers in the following order:

A. Low-income consumers; [1997, c. 166, §1 (NEW).]

B. Residential consumers; [1997, c. 166, §1 (NEW).]

C. Small business consumers; and [1997, c. 166, §1 (NEW).]

D. Other consumers whose interests the Public Advocate finds to be inadequately represented. [1997, c. 166, §1 (NEW).]

This subsection does not require the Public Advocate to represent the interests of a consumer or group of consumers if the Public Advocate determines that such representation is adverse to the overall interests of the using and consuming public.

[ 1997, c. 166, §1 (NEW) .]

SECTION HISTORY

1997, c. 166, §1 (NEW).



35-A §1703. Appeal from commission orders

The Public Advocate has the same rights of appeal from commission orders or decisions to which the Public Advocate has been a party as other parties to commission proceedings. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1704. Legal representation

Notwithstanding the provisions of Title 5, section 191, the Public Advocate, or a staff attorney, may act as the counsel for the office of the Public Advocate. The Public Advocate may request the assistance of the Attorney General or employ private counsel for this purpose. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1705. Relationship with the Attorney General

This section in no way limits the rights of the Attorney General to intervene before the commission or to appeal from commission orders or decisions. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1706. Expert witnesses

The Public Advocate may employ expert witnesses and pay appropriate compensation and expenses to employ the witnesses. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1707. Expenses of the Public Advocate

The Public Advocate, within established budgetary limits and as allowed by law, shall authorize and approve travel, subsistence and related necessary expenses of the Public Advocate or members of the staff of the Public Advocate, incurred while traveling on official business. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1708. Information from utilities

Utilities shall provide to the Public Advocate copies of all reports and other information required to be filed with or which may be submitted to the commission, except to the extent that this requirement is waived, in writing, by the Public Advocate. The Public Advocate has the same right to request data as an intervenor in a proceeding before the commission, and, in addition, may petition the commission for good cause shown to be allowed such other information as may be necessary to carry out the purposes of this chapter. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §1709. Conflicts of interest

In addition to the limitations of Title 5, section 18, the Public Advocate or any employee of the Public Advocate may not have any official or professional connection or relation with, or hold any stock or securities in, any public utility or competitive service provider operating within this State; render any professional service against any such public utility or competitive service provider; or be a member of a firm that renders any such service. [1999, c. 398, Pt. A, §28 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A28 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §1710. Restriction

Unless otherwise provided by law, the duties of the Public Advocate are restricted to those relating to matters within the jurisdiction of the commission. [1987, c. 141, Pt. A, §6 (NEW); 1987, c. 490, Pt. C, §6 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C6 (AMD).



35-A §1711. Railroad service quality (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 248, §2 (NEW). MRSA T. 35-A, §1711, sub-§7 (RP).



35-A §1712. Railroad Crossing Information Council (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 657, §2 (NEW). 2011, c. 79, §3 (RP).



35-A §1713. Information for consumers

In addition to the duties and responsibilities in section 1702, the Public Advocate may publish in printed copy or electronic format, or both, information for consumers in the State relating to regulated services provided by public utilities, unregulated services provided by public utilities and unregulated services provided by any entity relating to telecommunications, electricity delivery or supply and gas delivery or supply. Telecommunications services include, but are not limited to, telephone service, Internet service, video service, wireless phone service, satellite service and voice over Internet protocol service. [2013, c. 79, §1 (NEW).]

SECTION HISTORY

2013, c. 79, §1 (NEW).






Chapter 19: THE MAINE ENERGY COST REDUCTION ACT

35-A §1901. Short title

This chapter may be known and cited as "the Maine Energy Cost Reduction Act." [2013, c. 369, Pt. B, §1 (NEW).]

SECTION HISTORY

2013, c. 369, Pt. B, §1 (NEW).



35-A §1902. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 369, Pt. B, §1 (NEW).]

1. Basis differential. "Basis differential" means the difference between the so-called Henry Hub spot price for natural gas and the corresponding cash spot price for natural gas in New England.

[ 2013, c. 369, Pt. B, §1 (NEW) .]

2. Energy cost reduction contract. "Energy cost reduction contract" or "contract" means a contract executed in accordance with this chapter to procure capacity on a natural gas transmission pipeline, including, when applicable, compression capacity.

[ 2013, c. 369, Pt. B, §1 (NEW) .]

3. ISO-NE region. "ISO-NE region" means the region in which the New England bulk power system operated by the independent system operator of the New England bulk power system or a successor organization is located.

[ 2013, c. 369, Pt. B, §1 (NEW) .]

4. Pipeline capacity holder. "Pipeline capacity holder" means any person owning rights to natural gas pipeline capacity.

[ 2013, c. 369, Pt. B, §1 (NEW) .]

5. Trust fund. "Trust fund" means the Energy Cost Reduction Trust Fund established under section 1907, subsection 1.

[ 2013, c. 369, Pt. B, §1 (NEW) .]

SECTION HISTORY

2013, c. 369, Pt. B, §1 (NEW).



35-A §1903. Legislative findings

The Legislature finds that: [2013, c. 369, Pt. B, §1 (NEW).]

1. Electricity prices. It is in the public interest to decrease prices of electricity and natural gas for consumers in this State; and

[ 2013, c. 369, Pt. B, §1 (NEW) .]

2. Natural gas expansion. The expansion of natural gas transmission capacity into this State and other states in the ISO-NE region could result in lower natural gas prices and, by extension, lower electricity prices for consumers in this State.

[ 2013, c. 369, Pt. B, §1 (NEW) .]

SECTION HISTORY

2013, c. 369, Pt. B, §1 (NEW).



35-A §1904. Energy cost reduction contracts

The commission in consultation with the Public Advocate and Governor's Energy Office may execute an energy cost reduction contract in accordance with this section. In no event may the commission execute energy cost reduction contracts for the transmission of greater than a cumulative total of 200,000,000 cubic feet of natural gas per day or for a total amount that exceeds $75,000,000 annually. [2013, c. 369, Pt. B, §1 (NEW).]

1. Prior to executing an energy cost reduction contract. Before executing an energy cost reduction contract, the commission shall:

A. Pursue, in appropriate regional and federal forums, market and rule changes that will reduce the basis differential for gas coming into New England and increase the efficiency with which gas brought into New England and Maine is transmitted, distributed and used. If the commission concludes that those market or rule changes will, within the same time frame, achieve substantially the same cost reduction effects for Maine electricity and gas customers as the execution of an energy cost reduction contract, the commission may not execute an energy cost reduction contract; [2015, c. 329, Pt. E, §1 (AMD).]

B. Explore all reasonable opportunities for private participation in securing additional gas pipeline capacity that would achieve the objectives in subsection 2. If the commission concludes that private transactions, within the same time frame, achieve substantially the same cost reduction effects for Maine electricity and gas customers as the execution of an energy cost reduction contract, the commission may not execute an energy cost reduction contract; and [2015, c. 329, Pt. E, §1 (AMD).]

C. In consultation with the Public Advocate and the Governor's Energy Office, hire a consultant with expertise in natural gas markets to make recommendations regarding the execution of an energy cost reduction contract. The commission shall consider those recommendations as part of an adjudicatory proceeding under subsection 2. [2013, c. 369, Pt. B, §1 (NEW).]

[ 2015, c. 329, Pt. E, §1 (AMD) .]

2. Commission determination of benefits. After satisfying the requirements of subsection 1, the commission may execute or direct one or more transmission and distribution utilities, gas utilities or natural gas pipeline utilities to execute an energy cost reduction contract if the commission has determined, in an adjudicatory proceeding, that the agreement is commercially reasonable and in the public interest and that the contract is reasonably likely to:

A. Materially enhance natural gas transmission capacity into the State or into the ISO-NE region and that additional capacity will be economically beneficial to electric consumers, natural gas consumers or both in the State and that the overall costs of the contract are outweighed by its benefits to electric consumers, natural gas consumers or both in the State; and [2013, c. 369, Pt. B, §1 (NEW).]

B. Enhance electrical and natural gas reliability in the State. [2013, c. 369, Pt. B, §1 (NEW).]

[ 2013, c. 369, Pt. B, §1 (NEW) .]

3. Parties to an energy cost reduction contract. The commission may execute, or direct to be executed, an energy cost reduction contract that contains the following provisions.

A. The commission may direct one or more transmission and distribution utilities, gas utilities or natural gas pipeline utilities to be a counterparty to an energy cost reduction contract. In determining whether and to what extent to direct a utility to be a counterparty to a contract under this subsection, the commission shall consider the anticipated reduction in the price of gas or electricity, as applicable, accruing to the customers of the utility as a result of the contract as determined by the commission in an adjudicatory proceeding.

Any economic loss, including but not limited to any effects on the cost of capital resulting from an energy cost reduction contract for a transmission and distribution utility, a gas utility or a natural gas pipeline utility, is deemed to be prudent and the commission shall allow full recovery through the utility's rates. [2013, c. 369, Pt. B, §1 (NEW).]

B. If the commission concludes that an energy cost reduction contract can be achieved with the participation of other entities, the commission may contract jointly with other entities, including other state agencies and instrumentalities, governments in other states and nations, utilities and generators. [2013, c. 369, Pt. B, §1 (NEW).]

C. The commission may execute an energy cost reduction contract as a principal and counterparty. [2013, c. 369, Pt. B, §1 (NEW).]

[ 2013, c. 369, Pt. B, §1 (NEW) .]

4. Approval by the Governor. The commission may not execute or direct the execution of an energy cost reduction contract unless the Governor has in writing approved the execution of the energy cost reduction contract.

[ 2013, c. 369, Pt. B, §1 (NEW) .]

SECTION HISTORY

2013, c. 369, Pt. B, §1 (NEW). 2015, c. 329, Pt. E, §1 (AMD).



35-A §1905. Funding of an energy cost reduction contract

An energy cost reduction contract may be funded in accordance with this section. [2013, c. 369, Pt. B, §1 (NEW).]

1. Assessments on ratepayers. The commission may direct one or more transmission and distribution utilities, gas utilities or natural gas pipeline utilities to collect an assessment from ratepayers for the following purposes:

A. To finance the participation of a transmission and distribution utility, a gas utility or a natural gas pipeline utility in an energy cost reduction contract; and [2013, c. 369, Pt. B, §1 (NEW).]

B. To pay the costs of energy cost reduction contract evaluation and administration under section 1906, subsection 2. [2013, c. 369, Pt. B, §1 (NEW).]

All assessments must be just and reasonable as determined by the commission and must be identified as an energy cost reduction contract charge on a ratepayer's utility bill. When determining just and reasonable assessments, the commission shall consider the anticipated reduction in the price of gas or electricity, as applicable, accruing to different categories of ratepayers as a result of the contract.

[ 2013, c. 369, Pt. B, §1 (NEW) .]

2. Assessments on utilities. If the commission is the principal and counterparty on the contract, the commission may:

A. Assess one or more transmission and distribution utilities, gas utilities and natural gas pipeline utilities in proportion to the anticipated reduction in the price of gas or electricity, as applicable, accruing as a result of the contract to the customers of the utility for any and all net costs to the commission of the commission's performance of the contract as determined by the commission in an adjudicatory proceeding. The cost to the utility of the assessment may be recovered by the utility in rates in the same manner as any other prudently incurred cost. [2013, c. 369, Pt. B, §1 (NEW).]

[ 2013, c. 369, Pt. B, §1 (NEW) .]

3. Volumetric fee. The commission may establish and direct the payment to the trust fund of a volumetric fee on the use of gas by a consumer of natural gas obtained from a source other than a gas utility or a natural gas pipeline utility of this State in proportion to the anticipated reduction in the price of gas accruing to that consumer as a result of the contract as determined by the commission in an adjudicatory proceeding.

[ 2013, c. 369, Pt. B, §1 (NEW) .]

SECTION HISTORY

2013, c. 369, Pt. B, §1 (NEW).



35-A §1906. Contract resale and administration

The following provisions govern the resale and evaluation and administration of an energy cost reduction contract. [2013, c. 369, Pt. B, §1 (NEW).]

1. Resale of natural gas pipeline capacity. The commission may negotiate and enter into contracts for the resale of all or a portion of the reserved natural gas transmission pipeline capacity acquired through an energy cost reduction contract. All of the revenue received as a result of the resale must be deposited into the trust fund.

[ 2013, c. 369, Pt. B, §1 (NEW) .]

2. Contract evaluation and administration. The commission is responsible for assessing, analyzing, negotiating, implementing and monitoring compliance with energy cost reduction contracts. The commission may use funds for this purpose from the trust fund or may collect funds for this purpose through just and reasonable assessments placed on a transmission and distribution utility, a gas utility or a natural gas pipeline utility pursuant to section 1905, subsection 1, paragraph B.

[ 2013, c. 369, Pt. B, §1 (NEW) .]

SECTION HISTORY

2013, c. 369, Pt. B, §1 (NEW).



35-A §1907. Revenues from energy cost reduction contracts

Revenues received from the resale of natural gas pipeline capacity acquired through an energy cost reduction contract must be used in accordance with this section. [2013, c. 369, Pt. B, §1 (NEW).]

1. Establishment of Energy Cost Reduction Trust Fund. The Energy Cost Reduction Trust Fund is established as a nonlapsing fund administered by the commission for the purposes of this chapter. The commission is authorized to receive and shall deposit in the trust fund and expend in accordance with this section revenues received from an energy cost reduction contract and revenues received from the resale of natural gas pipeline capacity acquired through an energy cost reduction contract.

The funds in the trust fund are held in trust for the purpose of reducing the energy costs of consumers in the State and may not be used for any other purpose, except as described in subsection 2.

[ 2013, c. 369, Pt. B, §1 (NEW) .]

2. Distribution of funds. The commission shall distribute funds in the trust fund in the following order of priority:

A. As a first priority, to the costs of monitoring and administering a contract pursuant to section 1906, subsection 2; and [2013, c. 369, Pt. B, §1 (NEW).]

B. As a 2nd priority, to utilities and other entities to reduce energy costs for electricity and natural gas ratepayers and consumers subject to a volumetric fee under section 1905, subsection 3. The commission may distribute funds to benefit ratepayers of one or more transmission and distribution utilities, gas utilities or natural gas pipeline utilities or consumers subject to a volumetric fee under section 1905, subsection 3 in a manner that the commission finds is equitable, just and reasonable. [2013, c. 369, Pt. B, §1 (NEW).]

[ 2013, c. 369, Pt. B, §1 (NEW) .]

SECTION HISTORY

2013, c. 369, Pt. B, §1 (NEW).



35-A §1908. Exemption from State Purchasing Agent rules

Notwithstanding any other provision of law, agreements and contracts entered into pursuant to this chapter are not subject to the competitive bid requirements of the State Purchasing Agent. [2013, c. 369, Pt. B, §1 (NEW).]

SECTION HISTORY

2013, c. 369, Pt. B, §1 (NEW).



35-A §1909. Market power investigation

The commission may on its own motion, with or without notice, summarily investigate the exercise of market power by a gas utility, natural gas pipeline utility or pipeline capacity holder. If, after the summary investigation, the commission determines it to be necessary, it may hold a public hearing in accordance with section 1304. Notwithstanding section 1304 and Title 5, section 9052, the commission shall notify the utility under investigation in writing of the matter under investigation and 7 days after the commission has given notice the commission may set the time and place for the public hearing. [2013, c. 369, Pt. B, §1 (NEW).]

SECTION HISTORY

2013, c. 369, Pt. B, §1 (NEW).



35-A §1910. Rulemaking

The commission may adopt rules to implement this chapter. When adopting rules, the commission shall consider the financial implications of this chapter for transmission and distribution utilities, gas utilities and natural gas pipeline utilities. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 369, Pt. B, §1 (NEW).]

SECTION HISTORY

2013, c. 369, Pt. B, §1 (NEW).



35-A §1911. Reports

The commission shall include in its annual report under section 120, subsection 3 a description of its efforts to pursue, in appropriate regional and federal forums, market and rule changes that will reduce the basis differential for natural gas coming into New England. [2013, c. 369, Pt. B, §1 (NEW).]

SECTION HISTORY

2013, c. 369, Pt. B, §1 (NEW).



35-A §1912. Limitation

The commission may not execute an energy cost reduction contract under this chapter after December 31, 2018. The commission may continue to administer existing contracts and enter into agreements regarding the resale of natural gas pipeline capacity purchased through an energy cost reduction contract after December 31, 2018. [2013, c. 369, Pt. B, §1 (NEW).]

SECTION HISTORY

2013, c. 369, Pt. B, §1 (NEW).









Part 2: PUBLIC UTILITIES

Chapter 21: ORGANIZATION, POWERS, SERVICE TERRITORY

35-A §2101. Organization of certain public utilities

A provider of provider of last resort service, a local exchange carrier and a public utility for the purpose of making, selling, distributing and supplying gas or electric transmission and distribution service or for the operation of water utilities, ferries or public heating utilities in any municipality, or 2 or more adjoining municipalities, within the State, may be organized as a legal entity authorized under the laws of the State, including Title 13-C. [2011, c. 623, Pt. A, §16 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C7 (AMD). 1995, c. 225, §7 (AMD). 1997, c. 707, §2 (AMD). 1999, c. 398, §A29 (AMD). 1999, c. 398, §§A104,105 (AFF). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B54 (COR). 2011, c. 623, Pt. A, §16 (AMD).



35-A §2102. Approval to furnish service

The following provisions apply to furnishing service. [1987, c. 141, Pt. A, §6 (NEW).]

1. Approval required. Except as provided in subsection 2 and in section 4507, a public utility may not furnish any of the services set out in section 2101 in or to any municipality in or to which another public utility is furnishing or is authorized to furnish a similar service without the approval of the commission. The commission may condition approval upon the submission of a bond or other financial security if the commission determines that such a requirement is necessary to ensure that a public utility has the financial ability to meet its obligations under this Title.

A. [2011, c. 623, Pt. A, §17 (RP).]

[ 2011, c. 623, Pt. A, §17 (AMD) .]

2. Approval not required. Except as provided in section 2104, the commission's approval is not required for a public utility to furnish service in any municipality in which that public utility is furnishing service on October 8, 1967. Approval is not required for a transmission and distribution utility to distribute electricity to any other transmission and distribution utility.

[ 2011, c. 623, Pt. A, §17 (AMD) .]

2-A. Northern Maine Transmission Corporation.

[ 2003, c. 506, §11 (RP) .]

3. Exemption for certain telephone utilities. The provisions of this section do not apply to any telephone utility except a provider of provider of last resort service with respect to the provision of provider of last resort service and a local exchange carrier.

A. [2011, c. 623, Pt. A, §17 (RP).]

B. [2011, c. 623, Pt. A, §17 (RP).]

C. [2011, c. 623, Pt. A, §17 (RP).]

[ 2011, c. 623, Pt. A, §17 (AMD) .]

4. Dark fiber provider.

[ 2011, c. 623, Pt. A, §17 (RP) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 342, §4 (AMD). 1997, c. 118, §1 (AMD). 1997, c. 569, §1 (AMD). 1997, c. 569, §2 (AFF). 1999, c. 398, §A30 (AMD). 1999, c. 398, §§A104,105 (AFF). 1999, c. 513, §7 (AMD). 2003, c. 505, §28 (AMD). 2003, c. 506, §11 (AMD). 2007, c. 638, §1 (AMD). 2009, c. 612, §§5, 6 (AMD). 2011, c. 623, Pt. A, §17 (AMD).



35-A §2103. Transmission and distribution utility and cooperative authorized to serve same area

After September 1, 1967, where a cooperative organized under chapter 37 and any other transmission and distribution utility are serving or authorized to serve the same municipality, neither the cooperative nor the other utility may bring electrical service to a new location except as provided in this section. [1999, c. 398, Pt. A, §31 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

1. Notice. The cooperative or utility must notify the other cooperative or utility and the commission, in writing, of the request by the party for electrical service, where bringing the service requires the extension of existing distribution facilities.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Filing objections. If, after notice, the other cooperative or utility opposes the bringing of electrical service to the new service location, within 7 days of receipt of the notice of proposed service, it shall:

A. File objections to the bringing of the electrical service with the commission; and [1987, c. 141, Pt. A, §6 (NEW).]

B. Send a copy of its objections to the utility or cooperative and to the party requesting electrical service. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Decision. If objections are filed, the commission shall immediately set a hearing date, and shall determine whether the cooperative or the other utility shall serve. If, after notice, either the cooperative or the utility fails to file its objections pursuant to subsection 2, it will be conclusively presumed that the cooperative or the utility, as the case may be, has consented to the furnishing of the service.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Temporary service pending a decision. Pending the final determination of the right to serve, the commission may order temporary service brought to the prospective new service location without prejudice to the rights of any party.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A31 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §2104. Commission approval for gas companies to furnish service

1. Approval of commission required; generally. Except as provided in subsection 2, a gas utility may not furnish its service in or to any municipality within the State without the approval of the commission.

[ 2001, c. 124, §1 (NEW) .]

2. Approval not required; no other utility serving. Notwithstanding section 2102 or 2105, a gas utility authorized to furnish service and serving customers within the State is not required to obtain the approval of the commission to serve in any municipality in which no other gas utility is furnishing similar service unless the commission, in an order issued pursuant to subsection 3, specifically provides otherwise.

[ 2001, c. 124, §1 (NEW) .]

3. Limited grant of authority. The commission, in an order granting authorization to a person to operate, manage or control a gas utility in any municipality in this State, may expressly limit the area in which the gas utility may provide service without further approval of the commission only if:

A. The commission finds that the financial and technical capacity of the gas utility is limited in a manner that public convenience and necessity require such limited authorization; or [2001, c. 124, §1 (NEW).]

B. The person seeking authorization requests that the authorization be limited to a particular area. [2001, c. 124, §1 (NEW).]

[ 2001, c. 124, §1 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1997, c. 707, §3 (AMD). 2001, c. 124, §1 (RPR).



35-A §2105. Approval only after hearing

1. Approval only after hearing. Except as provided in subsection 2, no approval required by section 2102, 2103 or 2104 and no license, permit or franchise may be granted to any person to operate, manage or control a public utility named in section 2101 in a municipality where there is in operation a public utility engaged in similar service or authorized to provide similar service, until the commission has made a declaration, after public hearing of all parties interested, that public convenience and necessity require a 2nd public utility.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Declaration without hearing. The commission may make a declaration without public hearing, if it appears that the utility serving or authorized to serve, the utility seeking approval from the commission to provide service and any customer or customers to receive service agree that the utility seeking approval to serve should provide service.

[ RR 2009, c. 2, §102 (COR) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). RR 2009, c. 2, §102 (COR).



35-A §2106. Transfer of approval for a radio common carrier

Consent granted by the commission under section 2102, or under section 2105, held by a radio common carrier may be assigned and transferred with the approval of the commission by holder of the approval. The commission may impose reasonable conditions upon granting its approval. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2107. Approval only to Maine corporations

No approval required in section 2102, 2103 or 2104 to operate, manage or control a public utility may be granted after October 1, 1975, to a corporation unless it is duly organized under the laws of this State or authorized by those laws to do business in this State. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2108. Corporations may hold real estate

Corporations organized under section 2101 and former section 2109 may purchase, hold and convey real estate and personal property that are necessary for the purposes for which they are created. [1999, c. 398, Pt. A, §32 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A32 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §2109. Organization of electric corporations in areas not adequately served (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §§A104,105 (AFF). 1999, c. 398, §A33 (RP).



35-A §2110. Extension of service

A public utility organized by Private and Special Act of the Legislature may extend its service as follows. [1987, c. 141, Pt. A, §6 (NEW).]

1. Commission authorization. The commission may authorize a public utility organized by private and special act of Legislature to furnish or extend its service in, to or through a city or town notwithstanding any territorial limitations, express or implied, in the private and special act of the Legislature by which it was organized or under which it is enfranchised. Within 20 days after the commission's final authorization, the public utility shall file a certificate that shows the authorization with and pay $20 to the Secretary of State. When the certificate is filed, the public utility's power to extend its service becomes effective.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. The commission's powers and limitations. The commission's powers and limitations, made applicable under this section, are those applicable by law in like cases concerning public utilities organized under Title 13-C or any prior general corporation law.

[ 2003, c. 344, Pt. D, §23 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2003, c. 344, §D23 (AMD).






Chapter 23: UTILITY FACILITIES IN THE PUBLIC WAY

35-A §2301. Telephone providers and television corporations may construct lines

Except as limited, every voice service provider, wholesale competitive local exchange carrier and dark fiber provider for the purposes of constructing and maintaining its federally supported dark fiber and every corporation organized for the purpose of transmitting television signals by wire may construct, maintain and operate its lines upon and along the route or routes and between the points stated in its certificate of incorporation; and may construct its lines and necessary erections and fixtures for them along, over, under and across any of the roads and streets and across or under any of the waters upon and along the route or routes subject to the conditions and under the restrictions provided in this chapter and chapter 25. [2011, c. 623, Pt. B, §6 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 225, §8 (AMD). 2009, c. 612, §7 (AMD). 2011, c. 623, Pt. B, §6 (AMD).



35-A §2301-A. University of Maine System may install lines on existing facilities

The University of Maine System may install wires or lines on existing utility facilities located within or along a public right-of-way for the purpose of transmitting data and communications between and among University of Maine System facilities and partnering entities, wherever located, subject to the conditions and restrictions provided in this chapter and chapter 25. For purposes of this section, "lines" does not include utility poles and "partnering entities" means organizations, wherever located, authorized to use the university's regional optical network for education and research institutions or other university data and communications systems. [2007, c. 268, §1 (NEW).]

SECTION HISTORY

2007, c. 268, §1 (NEW).



35-A §2302. Pipelines for common carrier transportation

Every corporation organized under the general laws of the State and any public utility owning, controlling, operating or managing any pipeline within or through this State for the transportation as a common carrier for hire of oil, gas, gasoline, petroleum or any other liquids or gases may lay its pipelines and construct and maintain them in, along and under the roads and streets in any municipality, subject to the conditions and under the restrictions provided in this chapter and chapter 25. [1997, c. 707, §4 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1997, c. 707, §4 (AMD).



35-A §2303. Water utilities may lay pipelines

Every water utility organized under the general or special laws of this State and authorized to do public utility business in this State may lay its pipe in and under the roads and streets in any municipality in which it is authorized to supply water or through which it is necessary or convenient to lay the pipe to supply water from its source of supply to enable it to provide its service, subject to the conditions and under the restrictions provided in this chapter and chapter 25. [1987, c. 141, Pt. A, §6 (NEW).]

The installation and maintenance of a water utility plant by a utility in accordance with the location permit constitutes compliance by the utility with the requirements of section 2514. [1987, c. 141, Pt. A, §6 (NEW).]

A water utility shall comply with sections 2503, 2505, 2506 and 2512. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2304. Gas utilities may lay pipelines

Every gas utility organized under section 2101 for the purposes named in that section may lay its pipes in, along and under the roads and streets in any municipality in which it is authorized to supply gas, subject to the conditions and restrictions provided in this chapter and chapter 25. [1987, c. 141, Pt. A, §6 (NEW).]

This section does not apply to state and state-aid highways maintained by the State. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2305. Transmission and distribution utilities may construct lines (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 834, §§1,2 (AMD). 1993, c. 18, §§1,2 (AMD). 1993, c. 91, §1 (AMD). 1995, c. 349, §§1,2 (AMD). 1999, c. 398, §A34 (AMD). 1999, c. 398, §§A104,105 (AFF). 2001, c. 110, §1 (RP).



35-A §2305-A. Transmission and distribution utilities and telephone providers to conform to standards

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Cable television company" has the same meaning as in Title 30-A, section 2001. [1995, c. 349, §3 (NEW).]

B. "Most recent edition of the Standard" means the 1993 edition or any subsequent edition of the Standard adopted by the commission pursuant to this section. [1995, c. 349, §3 (NEW).]

C. "Standard" means the National Electrical Safety Code (NESC)-ANSI-C2. [1995, c. 349, §3 (NEW).]

[ 1995, c. 349, §3 (NEW) .]

2. Applicable national standard. Except as otherwise provided in this section or by rule of the commission adopted pursuant to this section, every transmission and distribution utility, entity authorized under section 2301 to construct lines and cable television company shall design, construct, operate and maintain its lines and equipment in conformance with the applicable provisions of the most recent edition of the Standard.

[ 2011, c. 623, Pt. B, §7 (AMD) .]

3. Review of standards by commission. Whenever a new or revised edition of the Standard is published, a transmission and distribution utility, entity authorized under section 2301 to construct lines or cable television company may request the commission to hold a hearing on whether the new or revised Standard should be adopted.

A. If a hearing is requested within 120 days of the publication of the new or revised Standard, the commission shall hold a hearing and shall either adopt the new or revised Standard or, pursuant to subsection 4, amend or reject the new or revised Standard. If a hearing is requested and held under this paragraph, the new or revised Standard does not go into effect in any form except as expressly provided by the commission in its order. [1995, c. 349, §3 (NEW).]

B. If a hearing is not requested within 120 days of the publication of the new or revised Standard, the commission is deemed to have adopted the new or revised Standard effective on the 180th day after publication. Existing facilities that meet the requirements of the previously applicable Standard but which do not meet the requirements of the new or revised Standard may remain in noncompliance only if grandfathered under the new edition. [1995, c. 349, §3 (NEW).]

[ 2011, c. 623, Pt. B, §7 (AMD) .]

4. Modifications, deletions and waivers to Standard. The commission may, at its discretion and after appropriate hearing, modify, delete or waive individual requirements of the Standard. The commission may make a modification or deletion or grant a waiver of a national standard of practice contained in the Standard only if it finds one of the following:

A. Other measures achieving equivalent levels of safety will be substituted for the modified, deleted or waived national standard; or [1995, c. 349, §3 (NEW).]

B. The national standard is not applicable or is unduly burdensome for the level of safety achieved under local conditions. [1995, c. 349, §3 (NEW).]

Modifications, deletions or waivers of individual requirements of the Standard remain in force until the next edition of the Standard is adopted by the commission pursuant to subsection 3 or the modification, deletion or waiver is repealed by the commission, whichever occurs first.

Pursuant to subsection 3, paragraph A, a transmission and distribution utility, entity authorized under section 2301 to construct lines or cable television company may petition the commission to continue approved modifications, deletions or waivers under a new or revised Standard. Unless the commission reaffirms a modification, deletion or waiver in its order adopting a new or revised Standard, a modification, deletion or waiver is deemed repealed on adoption of the new or revised Standard.

[ 2011, c. 623, Pt. B, §7 (AMD) .]

5. Additional safety measures. The commission may, at its discretion and after appropriate hearing, require safety measures in addition to those required by the Standard. An additional requirement remains in force for 10 years from its effective date unless the commission:

A. Repeals the requirement; or [1995, c. 349, §3 (NEW).]

B. Reaffirms the requirement by order. Each reaffirmation must occur within 10 years of the original effective date of the requirement or within 10 years of the last affirmation. [1995, c. 349, §3 (NEW).]

[ 1995, c. 349, §3 (NEW) .]

SECTION HISTORY

1995, c. 349, §3 (NEW). 1999, c. 398, §A35 (AMD). 1999, c. 398, §§A104,105 (AFF). 2011, c. 623, Pt. B, §7 (AMD).



35-A §2305-B. Construction of transmission and distribution lines

1. Transmission and distribution utilities. A transmission and distribution utility may construct and maintain its lines in, upon, along, over, across or under the roads and streets in any municipality in which it is authorized to supply electricity, subject to the conditions and restrictions provided in this chapter and chapter 25.

[ 2001, c. 110, §2 (NEW) .]

2. Persons other than transmission and distribution utilities. A person other than a transmission and distribution utility may not construct or maintain electric lines, including poles or other related structures, in, upon, along, over, across or under a road, street or other public way unless:

A. The person satisfies the requirements of section 2503; [2001, c. 110, §2 (NEW).]

B. The person or the person's contractor hired to construct the line provides to the applicable licensing authority a performance bond:

(1) In the amount of the value of the line, including poles or other related structures, to be located in the public way; and

(2) That is enforceable for one year from the date the line is energized; [2001, c. 110, §2 (NEW).]

C. Prior to constructing the line, the person notifies the transmission and distribution utility in whose service territory the line is proposed to be built of the proposed location of the line; and [2001, c. 110, §2 (NEW).]

D. If a public utility objects to the line on the basis that it may constitute a duplication of existing transmission or distribution facilities or may interfere with the adequate and safe delivery of electricity to others, the commission issues a finding that the line is not a duplication of existing transmission or distribution facilities and does not interfere with the adequate and safe delivery of electricity to others. A finding is not required under this paragraph unless a public utility has objected in writing to the applicable licensing authority. [2001, c. 110, §2 (NEW).]

[ 2001, c. 110, §2 (NEW) .]

3. Recording. A public utility that enters into any written agreement with the owner of a facility with regard to that facility shall record that agreement in the registry of deeds in the county in which the facility is placed.

[ 2001, c. 110, §2 (NEW) .]

4. Maintenance. The owner of a line located in, upon, along, over, across or under a road, street or other public way is responsible for properly maintaining the line and complying with lawful directives of the applicable licensing authority. If the owner of a line fails to maintain a line properly or to comply with directives of the applicable licensing authority and the applicable licensing authority incurs any expense in maintaining the line or pays any damages as a result of the owner's failure to maintain the line properly or to comply with the directives of the licensing authority, the licensing authority may assess the owner of the line the amount of those actual costs. The assessment must be in writing and must specify the amount of the assessment, the basis for the assessment and that a lien will be created on the real estate of the owner of the line if the assessment is not paid within 90 days. If the owner of the line does not pay the assessment within 90 days, a lien is created on the real estate of the owner of the line situated in the municipality to secure the payment of actual costs incurred by the applicable licensing authority. This lien may be treated and enforced in the same manner as a tax lien under Title 36, chapter 105, subchapter IX, article 2. In addition to any other available remedies, a person aggrieved by a lien imposed or enforced by a licensing authority under this subsection may bring an action in Superior Court for a determination of the validity of the lien.

[ 2001, c. 110, §2 (NEW) .]

5. Energizing lines. A transmission and distribution utility may not deliver electricity over any line in, upon, along or under a road, street or other public way if the lines or related structures were constructed by a person other than a transmission and distribution utility unless the transmission and distribution utility is provided with certified copies of applicable permits required under section 2503. A transmission and distribution utility may not refuse to deliver electricity over a line if:

A. The owner of the line reimburses the transmission and distribution utility for the cost of connecting the line to the utility's system; and [2001, c. 110, §2 (NEW).]

B. The line meets the transmission and distribution utility's standards, provided those standards are no different from the standards the utility applies to its own lines. [2001, c. 110, §2 (NEW).]

[ 2001, c. 110, §2 (NEW) .]

SECTION HISTORY

2001, c. 110, §2 (NEW).



35-A §2306. No taking property without consent

A public utility organized under section 2101 and former section 2109 may not take, appropriate or use the location, pipes, lines, land or other property of any other person doing or authorized to do a similar business, without consent of the other person, except by Private and Special Act of the Legislature. [1999, c. 398, Pt. A, §36 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1997, c. 707, §4 (AMD). 1999, c. 398, §A36 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §2306-A. Permit required for person laying pipes and wires (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1989, c. 502, §A125 (RP).



35-A §2307. Public utilities and telephone providers may lay wires, pipes and cables under streets subject to municipal permit

Public utilities and entities authorized under section 2301 to construct lines may, in any municipality, place their pipes and appurtenances, wires and cables and all conduits and other structures for conducting and maintaining the pipes, wires and cables under the surface of those streets and highways in which the utilities or entities are authorized to obtain locations for their pipes and appurtenances, poles and wires, subject to the written permit of the licensing authority, as defined in section 2502 and subject to such rules as to location and construction as the municipal officers or the Department of Transportation may designate in their permit. A permit must be obtained under sections 2501 to 2508. Permits to open streets and highways for the purpose of relaying or repairing the pipes and appurtenances, wires, cables, conduits and other structures may be granted without notice. [2011, c. 623, Pt. B, §8 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2011, c. 623, Pt. B, §8 (AMD).



35-A §2308. Protection of utility facilities upon discontinuance of public ways

In proceedings for the discontinuance of public ways, public ways may be discontinued in whole or in part. The discontinuance of a town way must be pursuant to Title 23, section 3026. Unless an order discontinuing a public way specifically provides otherwise, the public easement provided for in Title 23, section 3026 includes an easement for public utility facilities and for the permitted facilities of entities authorized under section 2301 to construct lines. A utility or entity may continue to maintain, repair and replace its installations within the limits of the way or may construct and maintain new facilities within the limits of the discontinued way, if it is used for travel by motor vehicles, in order to provide utility or telecommunications service, upon compliance with the provisions of sections 2503, 2505, 2506, 2507 and 2508. [2011, c. 623, Pt. B, §9 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2011, c. 623, Pt. B, §9 (AMD).



35-A §2309. Existing locations valid

The location of all pipes, hydrants, wires and cables and all conduits and other structures for the conducting and maintaining of those pipes, hydrants, wires and cables over, under the surface of and in those streets and highways in which those utilities authorized to obtain locations for their pipes, wires, hydrants and cables which have been located over, under the surface of and in the streets and highways prior to January 1, 1984, and which will be so located in accordance with this Title are declared legal and the same shall be legal structures in those streets and highways until their location has changed in any manner required or authorized by law. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2310. Trespass on a utility pole

1. Trespass. A person commits trespass on a utility pole if, without the prior consent of the owner of the pole, that person places any object or makes any attachment on any utility pole, whether or not it is within the limits of a public way.

[ 2011, c. 623, Pt. B, §10 (AMD) .]

2. Violation; forfeiture. Trespass on a utility pole is a civil violation for which a forfeiture of not less than $25 nor more than $100 shall be adjudged.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2011, c. 623, Pt. B, §10 (AMD).



35-A §2311. Lines along railroads; application to Public Utilities Commission when disagreement

A person maintaining or operating a telephone or electric line may construct a line across, upon or along any railroad with the written permit of the person owning or operating the railroad. If the person maintaining or operating a telephone or electric line and the person owning or operating the railroad can not agree as to the construction or manner of construction of lines upon, along or across the railroad or as to the continued operation of lines constructed upon, along or across the railroad, either party may apply to the commission, who, after notice to those interested, shall hear and determine the matter. The commission's decision is binding upon the parties. The commission may grant the person seeking to construct or operate a line a permit with appropriate terms and conditions to construct or operate the line along, upon or across the railroad or, in the case of a line across the railroad, authorize, subject to appropriate terms and conditions, the person to take by eminent domain an easement across the railroad. The taking of an easement authorized by the commission pursuant to this section must be in accordance with the procedures established in chapter 65. This section does not permit the commission to authorize the taking of an easement over lands owned by the State. The person seeking to construct lines on the railroad shall pay the expenses of the hearing, except that if the commission finds that parties owning or operating the railroad have unreasonably refused their consent, those parties shall pay the expenses. Without limiting the commission's jurisdiction under this section, if a railroad company and a telephone or transmission and distribution utility enter into an agreement involving a utility crossing of railroad property and that agreement or some other agreement provides that the commission shall resolve disputes arising under the original agreement, the commission may resolve those disputes. As used in this section, the term "railroad" includes, but is not limited to, a railroad whose abandonment has been approved pursuant to 49 United States Code, Chapter 109. [2001, c. 608, §1 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 743, §1 (AMD). 2001, c. 608, §1 (AMD).



35-A §2312. Facilities in municipally designated historic districts

1. Location of facilities in municipally designated historic district. A public utility or other facility owner that owns facilities, as defined in section 2502, subsection 3, along a state highway or state aid highway located in a district designated a historic district by a municipality by ordinance shall provide, upon written demand by the governing body of that municipality, services to buildings or structures located along the state highway or state aid highway either by connecting its facilities to the rear of those buildings or structures, if rear access is reasonably available from other poles, however owned and controlled, legally located in public streets or ways, or by placing those facilities under the surface of the state highway or state aid highway. Any relocation or placement cost is the responsibility of the municipality whose governing body issued the written demand, unless the public utility or other facility owner has specifically agreed in writing to bear a portion of the cost.

[ 1999, c. 596, §1 (NEW) .]

2. Cost estimate. A public utility or other facility owner that owns facilities, as defined in section 2502, subsection 3, shall inform, within 60 days of receiving a written demand from a municipality pursuant to subsection 1, the municipality's governing body of its preliminary estimate of costs of relocating facilities. The written demand must include the exact location within the public way of the proposed new placement or relocation, taking into consideration existing underground utilities. The municipality may rescind its demand for a relocation after reviewing the cost estimate.

[ 1999, c. 596, §1 (NEW) .]

SECTION HISTORY

1999, c. 596, §1 (NEW).






Chapter 25: REGULATION OF FACILITIES IN THE PUBLIC WAY

35-A §2501. Applicability

1. Applicability of chapter 25. All persons engaged in the business of the transmission of communications or electricity are subject to the duties, restrictions and liabilities prescribed in this chapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Applicability of section 2503. Except as otherwise provided, a person may not construct facilities upon and along highways and public roads without applying for and obtaining a written location permit from the applicable licensing authority under section 2503. Included within this requirement is every person operating telephones or transmitting television signals by wire; every person that owns, controls, operates or manages any pipeline within or through this State for the transportation as a common carrier for hire of oil, gas, gasoline, petroleum or any other liquids or gases; every water utility and every person making, generating, selling, distributing and supplying gas or electricity; every water utility or sewer company, district or system privately or municipally owned; every municipally owned or operated fire alarm, police alarm or street lighting circuit or system; every cooperative organized under chapter 35; the University of Maine System, for purposes described in section 2301-A; every dark fiber provider for the purposes of constructing and maintaining its federally supported dark fiber; and any other person engaged in telecommunications or the transmission of heat or electricity.

[ 2009, c. 612, §8 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 225, §9 (AMD). 2007, c. 268, §2 (AMD). 2009, c. 612, §8 (AMD).



35-A §2502. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 141, Pt. A, §6 (NEW).]

1. Applicable licensing authority or licensing authority. "Applicable licensing authority" or "licensing authority" means:

A. The Department of Transportation, when the public way is a state or state-aid highway, except for state or state-aid highways in the compact areas of urban compact municipalities as defined in Title 23, section 754; [1999, c. 753, §9 (AMD).]

B. The municipal officers or their designees, when the public way is a city street or town way or a state or state-aid highway in the compact areas of urban compact municipalities and as defined in Title 23, section 754; and [1999, c. 473, Pt. D, §8 (AMD).]

C. The county commissioners, for all other public ways. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1999, c. 753, §9 (AMD) .]

2. Compact area.

[ 1999, c. 473, Pt. D, §9 (RP) .]

3. Facilities. "Facilities" means:

A. If under the surface of the public way, pipes, cables and conduits; and [1987, c. 141, Pt. A, §6 (NEW).]

B. If on or over the surface of the public way, poles, guys, hydrants, cables, wires and any plant or equipment located on or over the surface of the public way. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Federal-aid highway system.

[ 1999, c. 753, §10 (RP) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1993, c. 163, §§1,2 (AMD). 1999, c. 473, §§D8,9 (AMD). 1999, c. 753, §§9,10 (AMD).



35-A §2503. Procedure for application for permit

1. Application. The application must be in writing and describe the facilities, the requested location, evidence of notice provided to owners of facilities in the applicable public way, the minimum depth if an underground facility, the minimum height of any attached wires or cables, if aboveground facilities, all in the manner and form that the licensing authority requires.

[ 2015, c. 216, §1 (AMD) .]

2. Notice. The applicant may give public notice of the application by publishing its description of the proposed facility once in a newspaper circulated in the municipality or municipalities encompassing the limits of the proposed location. The applicant shall send a copy of any application filed with the Department of Transportation to the municipal clerk of each municipality in which the facilities are located, or to the clerk of the county commissioners in the case of facilities within an unorganized township, except that the applicant may, without publication of its application, place its facility described in its application on receipt of a permit from the licensing authority as may be otherwise provided.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Objection. Objection to the application may be filed according to this subsection.

A. Any person owning property that abuts the applicable public way or any owner of facilities in the applicable public way may file a written objection with the appropriate licensing authority within 14 days after publication by the applicant. The written objection must state the reason for the objection. The written objection must be served by delivery in hand or by registered or certified mail. [2015, c. 216, §2 (AMD).]

B. If the applicant proceeds without publication of the application, any person owning property that abuts the applicable public way or any owner of facilities in the applicable public way may file a written objection with the appropriate licensing authority within 90 days after installation of the facility described in the application. The written objection must state the cause for the objection. The written objection must be served by delivery in hand or by registered or certified mail. [2015, c. 216, §2 (AMD).]

[ 2015, c. 216, §2 (AMD) .]

4. Hearing. The licensing authority, on receipt of a written objection, shall fix a time and place for hearing and shall give 7-days' notice of hearing by registered or certified mail to the applicant and any person filing law objections. The licensing authority's adjudication on the validity of the applicant's notice or procedures is final and conclusive. If the licensing authority finds its notice of hearing, the applicant's notice of application or the applicant's procedures defective, it may fix a new time and place for hearing, shall order appropriate notice to be published or defect corrected and shall adjourn the hearing to meet at the time and place fixed in its order.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Permits. The location permit shall specify the approximate location of the facility and the minimum depth of any pipes or conduits below, or the minimum height of any wires or cables above, the earth's surface. The licensing authority may specify in the permit other requirements determined necessary in the best interests of the public safety and use of the right-of-way so as not to obstruct use for public travel.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Liability. Installation and maintenance of the facility and its appurtenances in accordance with the terms of the permit and the provisions of chapter 23 and this chapter relieve the applicant of liability to others by reason of location of its facility and appurtenances and no person has any right of recovery under Title 23, section 3655, because of the location, installation and maintenance and the applicant will be liable only for acts of negligence in the installation or maintenance of the facility and its appurtenances.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Alteration. After the facility is installed, the licensing authority may alter or amend the permit if the installation is determined to impair the highway improvement or interfere with the free and safe flow of traffic. The procedure for an applicant, or for the licensing authority under this subsection, to alter or amend the terms of a location permit after construction or installation of the facility is the same as for any original application for a permit.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Relocation. No location permit or alteration of any original location permit is required for relocation of the facility when the relocation is because of the construction, reconstruction or relocation of the way, except when required by federal law applicable to highways that have been designated for federal aid. The licensing authority, except in such cases of federal aid construction, shall issue a new location permit to evidence the legality of the relocation.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

9. Replacement and additions. A new location permit is not required for the replacement of an existing facility or appurtenance or for additions to the facility and appurtenances made within the terms of the existing permit.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

10. Service lines and improvements. An additional location permit is not required for any person to attach or install wires, cables or associated equipment, service lines or extensions to its facilities for which a permit has been issued or which are declared to be legal structures under this section, provided that these attachments or installations conform to the conditions of the permit. These attachments or installations are deemed legal structures.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

11. Ordered and existing locations. No location permit is required for any facilities constructed in accordance with an order of the municipality issued in writing and signed by the municipal officers, or by county commissioners in the case of unorganized townships, and agreed to by the owner of the facilities. When installed in accordance with the order, the facilities are deemed legal structures.

No location permit is required for any facilities which existed within the limits of a private way before the legal acceptance of the private way as a public way and the facilities are deemed legal structures.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

12. Records. The licensing authority shall maintain a record of all location permits issued and presently valid.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

13. Appeals. Appeals from decisions shall be conducted in the following manner.

A. The licensing authority shall give notice of their decision to the applicant and to any person filing objections as soon as practicable. [1987, c. 141, Pt. A, §6 (NEW).]

B. Any person aggrieved by a decision of the Department of Transportation or the county commissioners may appeal to the Superior Court in the manner provided in Title 23, sections 2063 to 2066, relating to highways. [1987, c. 141, Pt. A, §6 (NEW).]

C. In the case of municipalities, the decision of the municipal officers or their designees shall be filed with the clerk of the municipality within one week from the date of the decision. Within 2 weeks from the filing, any person aggrieved may appeal from their decision to the county commissioners by filing notice of appeal with a copy of the original petition and adjudication with the clerk of the municipality and with the clerk of the board of county commissioners.

(1) Once a person aggrieved files a notice of appeal of a revision made by a municipality, the municipal officers may review a decision previously made by them to reconsider the issues involved or they may act as a review board to evaluate a decision made by their designees. The municipal officers may alter decisions during the 2-week appeal period, but the person aggrieved retains the initiative to pursue the appeal if not satisfied with the altered decision.

(2) The county commissioners shall immediately entertain the appeal and give 2 weeks' notice of the time and place of hearing, which must be held within 30 days from the time the appeal is filed. The hearing may be adjourned from time to time, not exceeding 30 days in all, and the commissioners shall file their decision within 30 days from the time the hearing is closed and transmit a copy of it to the applicant, any other parties to the appeal and to the clerk of the municipality, who shall immediately record it. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

14. Opening permits. Notwithstanding section 2303, 2502 or 2503, the applicant must procure opening permits before making any underground installation as provided in chapter 23 and Title 23, sections 54 and 3351 to 3359.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

15. Agreement. The granting of a permit by the Department of Transportation, municipal officers or their designees or county commissioners, under this section, constitutes an agreement between the utility and the State or political subdivision of the State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

16. Rules. The Department of Transportation may adopt reasonable rules to administer this section. These rules may include procedures for application and issue of permits and the conduct of hearings.

The department may adopt rules authorizing public utilities to install facilities on or over the surface of public ways for which the department is the licensing authority. The rules must set forth the following:

A. General terms and conditions regarding the location of the facilities; and [1993, c. 540, §1 (NEW).]

B. Reasonable requirements determined necessary to protect public safety and to permit unobstructed public travel along the affected public way. [1993, c. 540, §1 (NEW).]

Utilities installing facilities in accordance with these rules are not required to receive a separate written location permit as required by section 2501, subsection 2. Facilities installed in accordance with the rules are legal structures and are deemed installed pursuant to a written location permit.

[ 1993, c. 540, §1 (AMD) .]

17. Relocation in certain municipalities. The Department of Transportation has the exclusive rights, powers and duties of municipal officers under section 2517 when state or state-aid highways are affected, except for state and state-aid highways in the compact areas of urban compact municipalities as defined in Title 23, section 754.

[ 1999, c. 753, §11 (AMD) .]

18. Rights of applicable licensing authority. Nothing in Title 30, section 2151, subsection 1, paragraph H, impairs the rights of the applicable licensing authority.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

19. Legal effect. Existing facilities and appurtenances maintained and now in use within a public way, together with any facilities and appurtenances installed and maintained in accordance with this section are deemed legal structures and the party maintaining them is liable for maintaining them only for acts of negligence in the erection or maintenance of them. The failure of the licensing authority to grant or deny a permit for which application is made within 60 days of filing constitutes the issuance of a location permit.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

20. Exclusive method. Compliance with this section by any person is the exclusive method of obtaining the rights and privileges conferred in this section and no person or cooperative may be required, with respect to the location of its facilities, to comply with or be subject to any other law, including, but not limited to, Title 30-A, chapter 165.

[ 1995, c. 254, §5 (AMD) .]

21. Default standards. This subsection governs standards applied by local licensing authorities.

A. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Local licensing authority" means municipal officers or their designees or county commissioners.

(2) "Underground location standards" means standards governing the location and depth of and distance between utility facilities, including the underground portion of aboveground facilities such as utility pole bases. [2015, c. 216, §3 (NEW).]

B. For all state and state-aid highways within compact areas of urban compact municipalities as defined in Title 23, section 754, rules adopted by the Department of Transportation under subsection 16 serve as the minimum standard. [2015, c. 216, §3 (NEW).]

C. Except within areas identified in paragraph B, a local licensing authority may adopt underground location standards for utility facilities within its jurisdiction as designated in section 2502, subsection 1, paragraph A or B. If a local licensing authority has not adopted underground location standards for utility facilities, the underground location standards adopted by the Department of Transportation under subsection 16 govern. [2015, c. 216, §3 (NEW).]

D. A local licensing authority that has not adopted underground location standards for utility facilities in accordance with paragraph C may grant exceptions to the underground location standards adopted by the Department of Transportation under subsection 16 if the licensing authority finds one of the following:

(1) Application of the underground location standards would present an exceptional hardship or unreasonable cost under the circumstances and alternative standards will adequately ensure public safety;

(2) All affected parties, as determined by the local licensing authority, have agreed to alternative underground location standards that will adequately ensure public safety;

(3) A unique situation exists that requires an adjustment of the standards in a manner that ensures public safety; or

(4) The underground location standards exceed the limits of the available space within the right-of-way. [2015, c. 216, §3 (NEW).]

E. The owners of a new, planned underground utility facility shall coordinate directly with owners of existing underground utility facilities in the public way during the design phase of the new, planned facility. Both the new and existing facility owners shall make reasonable accommodation for each other's facilities in accordance with applicable underground location standards to allow ease of access to and maintenance of those facilities and adequately ensure public safety. [2015, c. 216, §3 (NEW).]

[ 2015, c. 216, §3 (RPR) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1993, c. 163, §3 (AMD). 1993, c. 540, §1 (AMD). 1995, c. 254, §5 (AMD). 1999, c. 753, §§11,12 (AMD). 2015, c. 216, §§1-3 (AMD).



35-A §2504. Use of facilities alone creates no legal right for continuance

No enjoyment by any person for any length of time of the privilege of having or maintaining its facilities in the public way, may give a legal right to the continued use of the enjoyment or raise any presumption of a grant of a legal right. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2505. Damages; recovery of award and costs

An owner of land near or adjoining a highway or road along which lines are constructed, erected or altered in location or construction by any person may recover damages as follows. [1987, c. 141, Pt. A, §6 (NEW).]

1. Assessment of damages. If the owner's property is in any way injuriously affected or lessened in value, whether by occupation of the ground, or air or otherwise by the construction, alteration or location of a line, whether the owner is the owner of the fee in the way or not, he may within 6 months after the construction, alteration or location apply to the municipal officers to assess and appraise the damage.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Duties of municipal officers. Before entering upon the service, the municipal officers shall each be sworn to perform faithfully and impartially the following duties.

A. They shall on view make a just appraisement in writing of the loss or damage, including the elements of damage as provided for land taken for highway purposes under Title 23, section 154, subsections 2, 3 and 4, if any, to the applicant. [1987, c. 141, Pt. A, §6 (NEW).]

B. They shall sign duplicates of the written appraisement. [1987, c. 141, Pt. A, §6 (NEW).]

C. They shall on demand deliver one copy to the applicant and the other to the person constructing the line or his agent. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Award and costs. If damages are assessed and awarded to the land owner the person constructing the line shall pay them, with the costs of the appraisers. If the appraisers find that the applicant has suffered no damage, the landowner shall pay the costs of the appraisers.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Failure to pay award and costs. If the award and costs are not paid within 30 days after a written demand for them is served upon the person or any of his agents, the owner of land may bring a civil action to recover the award and costs in the Superior Court for the county in which the land is located. Full costs shall be allowed.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Municipal officers fees. Before entering upon the discharge of their duties under this section, the municipal officers may require the applicant to advance them their fees for one day and from day to day after they have entered upon the discharge of their duties.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2506. Appeals; costs

Either party aggrieved by the assessment of damages may, within 20 days after the award, appeal to the Superior Court as follows. [1987, c. 141, Pt. A, §6 (NEW).]

1. Complaint and notice. When the appeal is taken the appellant shall:

A. Include in the complaint a statement setting forth substantially the facts of the case; and [1987, c. 141, Pt. A, §6 (NEW).]

B. Give written notice of the appeal with a copy of the complaint to the opposite party. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Decision. After entry, the matter shall be determined by a jury, or by the court by agreement of parties, in the same manner as other civil actions.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Costs. If the person constructing the line appeals and the award is not decreased, the person constructing the line shall pay the costs. If the applicant appeals and the award is not increased, the applicant shall pay the costs.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2507. Permit required for person laying pipes and wires

No person may lay its pipes or place its wires under the surface of any road or street, or dig up or open the ground in a road or street, until it has obtained a written permit in accordance with section 2503 from the applicable licensing authority. The permit must be signed by the municipal officers or the Department of Transportation and shall specify the roads and streets and the location in the roads or streets where the pipes or wires will be laid. The permit may not affect the right of any party to recover damages for any injury to persons or property by the doings of any person. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2508. Permits to specify time and place of opening

Every permit for digging up and opening streets, roads and highways granted under this chapter must specify: [1987, c. 141, Pt. A, §6 (NEW).]

1. Time. The time during which the streets, roads or highways may remain open;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Place. The place where the opening may be made; and

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Surface. The number of square yards of surface which may be disturbed.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2509. Penalties

Any person who digs or makes an excavation in the paved portion of a street, road or highway without first obtaining a permit as required by section 2507, or who has obtained a permit and disturbs a greater area of surface than the permit specifies, commits a civil violation for which a forfeiture not to exceed $25 may be adjudged for each offense. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2510. Fees for excavation permits

The following provisions apply to fees for excavation permits. [1987, c. 141, Pt. A, §6 (NEW).]

1. Fees set by municipal officers. The municipal officers having the duty to maintain streets may establish a schedule of fees for granting permits for making an excavation within the paved portion of a street or highway. The schedule of fees may not exceed the reasonable cost of replacing the excavated pavement.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Payment of fee. The applicant shall pay to the treasurer of the municipality granting the permit the fees established by the municipal officers. The fees shall be regularly accounted for and shall constitute a special fund for the replacement of excavated pavement.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2511. Filling and protecting openings

1. Filling openings. A person opening a street, road or highway pursuant to a permit granted under sections 2501 to 2509 shall completely fill up the opening. The filling shall be puddled or rammed as the nature of the soil requires and shall be completed within the time designated in the permit.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Fines. A person failing to comply with this section commits a civil violation for which a forfeiture not to exceed $50 may be adjudged for each offense.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Protecting pavement. A person shall protect the paving on either side of the opening with sheet piling or other means to prevent the escape of sand from underneath it.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Failure to protect pavement. In determining the number of square yards of paving disturbed, the municipal officers or their appointees shall include the area of paving adjoining the trench actually opened which in their opinion is required to be taken up and relaid because the pavement was not properly protected.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2512. Improper work redone; penalty

If a person improperly repairs or fills an opening, the municipal officers or their appointees may have the work redone properly and shall keep an account of the cost of redoing this work. [1987, c. 141, Pt. A, §6 (NEW).]

A person in default shall pay a penalty equal to the cost of redoing the work plus 50%. After the work is completed and the cost of the work is determined, the municipality may not issue a new permit to a person in default until it has received, in addition to the fees provided in section 2510, the amount of the penalty provided in this section. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2513. Relaying of pavement

When an excavation is made in a paved street, road or highway and the opening is filled as required by sections 2511 and 2512, the municipality or village corporation in which the opening was located shall relay the pavement unless the municipality or village corporation has entered into an agreement pursuant to Title 23, section 3357 requiring the permittee to relay the pavement. If the municipality or village corporation relays the pavement, the cost of relaying the pavement, including materials, labor and inspection, must be paid out of any funds in the special fund for this purpose. [1999, c. 337, §12 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 337, §12 (AMD).



35-A §2514. Travel and trees not to be interfered with

1. Public travel. Every person in constructing and maintaining its poles, lines, fixtures and appliances in, along, over, under and across the roads and streets in which it may obtain locations and across or under the waters upon and along its route or routes may not obstruct the use of the roads and streets for public travel or interrupt the navigation of the waters.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Trees. No person, in connection with any of the activities specified in subsection 1 may injure, cut down or destroy any fruit tree or any tree or shrub standing and growing for the purposes of shade or ornament.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Bridges. This chapter may not be construed to authorize the construction of a bridge across any of the waters of the State.

[ RR 1991, c. 2, §129 (COR) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). RR 1991, c. 2, §129 (COR).



35-A §2515. Liability; damages

Every corporation organized under section 2101 and former section 2109 and every entity authorized under section 2301 to construct lines is liable in all cases to repay a municipality all sums of money that the municipality is obliged to pay on a judgment recovered against it for damages caused by an obstruction, digging up or displacement of a way or street by the corporation or entity, together with attorney's fees and expenses necessarily incurred in defending the municipality in the actions. The corporation or entity must: [2011, c. 623, Pt. B, §11 (AMD).]

1. Notice. Be notified of the commencement of any civil actions for damage; and

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Right to defend. Have the right to defend the action at its own expense.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A37 (AMD). 1999, c. 398, §§A104,105 (AFF). 2011, c. 623, Pt. B, §11 (AMD).



35-A §2516. Permits for moving buildings, cutting wires, removing poles; expenses; damages

The following provisions apply to permits for moving buildings, cutting wires and removing poles. [1987, c. 141, Pt. A, §6 (NEW).]

1. Permit required to cut wires and remove poles. A person may not cut, disconnect or remove the wires or poles of a telephone or transmission and distribution utility in order to move a building, alter, repair or improve a street, bridge or way, or for any other purpose unless that person:

A. Applies in writing to the municipal officers of the municipalities in which changes or alterations of wires or poles are desired, or in which a building is to be moved; and [1987, c. 141, Pt. A, §6 (NEW).]

B. Receives a written permit from the officers. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1999, c. 398, Pt. A, §38 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Hearings and notice. Upon receipt of the application, the municipal officers shall:

A. Fix a time and place for a hearing; and [1987, c. 141, Pt. A, §6 (NEW).]

B. Give reasonable notice of the hearing, including actual notice to any utility whose service may be interrupted or property interfered with. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Granting of permit and apportionment of expenses. Upon hearing, the municipal officers may grant a permit on such terms and conditions and make such apportionment of expenses as they determine best.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Permit for removal of wires or poles used by a utility for transmitting train orders or operating block signals. No wires or poles owned or used under contract by a utility for transmitting train orders or operating block signals may be cut, disconnected or removed unless:

A. The utility and the person desiring to cut, disconnect or remove the wires or poles first agree to the terms of the cutting, disconnection or removal; or [1987, c. 141, Pt. A, §6 (NEW).]

B. Upon application for a permit to the commission, actual notice to the utility and a hearing, the commission grants a permit authorizing the cutting, disconnection or removal. At the hearing, the commission may grant a permit on the terms and conditions and apportion the expense arising under the permit as it determines best. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Offense. Whoever disconnects or removes wires or poles or moves any building on or over a public way without first obtaining the permit or violates any of the conditions of the permit is guilty of unauthorized removal of poles.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Penalty. Unauthorized removal of poles is a Class D crime.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Damages. If a way or bridge is damaged by the moving of a building, the municipal officers shall determine what proportion of the damage the owner of the building shall pay, and this amount may be recovered by the municipality in a civil action against the owner of the building.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 225, §10 (AMD). 1999, c. 398, §A38 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §2517. Revocation of location; hearings

1. Revocation of pole location by municipal officers. When the municipal officers of a municipality having a population of more than 40,000 inhabitants determine, after notice and hearing, that public safety and the public welfare require the revocation of a location for poles for conveying electricity or for the transmission of telephone messages already erected in a public street or way other than a state or a state-aid highway outside the compact area of an urban compact municipality as defined in Title 23, section 754, they may revoke the location and order the poles removed. The person that owns the poles shall remove them within a reasonable time. Other suitable locations or the right to use other poles jointly must be granted by the municipal officers to the person.

[ 1999, c. 753, §13 (AMD) .]

2. Notice and hearings. Before revoking a location or ordering the removal of any poles or wires, the municipal officers shall give public notice of the hearing as follows.

A. All persons interested shall be notified by publication in a newspaper circulated in the area, the last publication to be 14 days before the hearing. [1987, c. 141, Pt. A, §6 (NEW).]

B. Personal notice shall be given to the owners of the poles and wires at least 14 days before the hearing. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 225, §11 (AMD). 1999, c. 753, §13 (AMD).



35-A §2518. Joint use of poles

1. Municipality may order joint use of poles. Subject to the provisions of sections 711 and 8302, the municipal officers may, after notice and hearing, order any wires used for conveying electric current or the transmission of telephone messages and attached to poles located in a public street or way of the municipality to be removed and attached to other poles, however owned and controlled, legally located in the public streets or ways, as the municipal officers may designate, only if in their judgment the change is practicable and can be made without unreasonably interfering with the business of any person. The municipal officers may establish such regulations as they determine necessary for the joint use of the poles.

[ 1995, c. 225, §12 (AMD) .]

2. Cost of maintaining joint poles. If the parties using the joint poles cannot agree as to the proportionate share each will bear of the original cost and of the expense of maintaining the poles, or a proper annual rental for the use of the poles, the following provisions apply.

A. The municipal officers may, after hearing the parties, determine the proportionate part of the expense each party will justly bear or a proper rental. [1987, c. 141, Pt. A, §6 (NEW).]

B. The municipal officers shall give personal notice to each party 14 days before the hearing. [1987, c. 141, Pt. A, §6 (NEW).]

C. The owner of the poles may recover, in a civil action, from each party using the poles, his share of the cost and expense or the rental as determined by the municipal officers. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Orders and decisions of municipal officers. All orders and decisions of the municipal officers under this section shall be in writing and a record of them shall be made by the municipal clerk. The service of a copy of the order or decision, attested by the clerk, upon the parties affected by it is sufficient notice to the party affected to require compliance.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Exception: Long distance lines. This section does not apply to long distance telephone wires or lines of poles used to support them. For the purpose of this section a long distance telephone wire is a telephone wire that extends at least 20 miles in a direct line from a central office.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Appeals. A party aggrieved by an order or decision of the municipal officers relating to the joint use of poles; or by any regulation established by the municipal officers relating to the joint use of poles; by their decision as to his proportionate share of the original cost; the cost of maintaining the joint poles; or the annual rental for the use of the joint poles, may appeal from the order, decision or regulation at any time, within 10 days after service of notice of them, to the Superior Court in the county in which the municipality is located.

A. When an appeal is taken, the appellant shall:

(1) Include in the complaint a statement setting forth substantially the facts of the case, and the orders, decisions or regulations of the municipal officers from which he appeals and in what respect he is aggrieved by them; and

(2) Give written notice of the appeal with a copy of the complaint to the opposite party. [1987, c. 141, Pt. A, §6 (NEW).]

B. The presiding justice at the first term of the Superior Court shall appoint a committee comprised of 3 disinterested persons, not residents of the municipality named in the complaint, who shall, within 30 days after the appointment, after due notice and hearing:

(1) Affirm the orders or decisions of the municipal officers;

(2) Amend or modify the orders or decisions; or

(3) Make new and further orders, decisions or regulations governing the joint use of poles by any of the parties to the proceedings, or in relation to the proportionate share of the expense to be borne by each party using the joint poles, or the just and fair rental for the use of the poles. [1987, c. 141, Pt. A, §6 (NEW).]

C. The committee's report shall be filed with the clerk of the Superior Court. Upon being accepted by a Justice of the Superior Court the report is final and binding on all parties to the proceedings, except that questions of law arising under the proceedings may be reserved for decision by the Law Court. [1987, c. 141, Pt. A, §6 (NEW).]

D. A person affected by an order or decision of the municipal officers, who is not joined in the original complaint, may, on motion to the Superior Court, be joined in the complaint at any time before hearing by the committee appointed under this section. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 225, §12 (AMD).



35-A §2519. Power and authority conferred are additional

The power and authority conferred on municipal officers under sections 2517 and 2518 are in addition to those vested in municipal officers under sections 2501 to 2507 and 2512. Nothing in sections 2517 and 2518 may be construed as giving to any party the right of appeal from the decisions, specifications, orders or permits, or alterations of the decisions, specifications, orders or permits of the municipal officers under this chapter and chapter 23 except as provided in section 2506. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2520. Affixing wires and structures; consent of building owner required

Every person maintaining or operating a telephone or electrical line, or anyone who in any manner affixes, causes to be affixed or enters upon the property of another for the purpose of affixing a structure, fixture, wire or other apparatus to the building of another without the consent of the owner of the property or his lawful agent commits a civil violation for which a forfeiture not to exceed $100 may be adjudged for each offense. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2521. Fees of municipal officers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C8 (RP).



35-A §2522. Maintenance of utility facilities

Notwithstanding any other provision of law, a transmission and distribution utility or entity authorized under section 2301 to construct lines may trim, cut or remove by cutting trees located within the public right-of-way of a public way and may trim or cut portions of trees encroaching upon the public right-of-way when necessary to ensure safe and reliable service if: [2011, c. 623, Pt. B, §12 (AMD).]

1. Notice to applicable licensing authority. Notice is provided by the utility or entity to the applicable licensing authority, as defined in section 2502, at least 30 days before the trimming, cutting or removal of trees;

[ 2011, c. 623, Pt. B, §12 (AMD) .]

2. Consultation with applicable licensing authority. Upon request of the applicable licensing authority, the utility or entity consults with the applicable licensing authority before the trimming, cutting or removal of trees. Notice must be sent to each municipality in which trimming, cutting or removal of trees is to be conducted and the utility or entity shall consult with the applicable municipal licensing authority or, if none, the municipal officers before commencing operations. The municipal licensing authority or, if none, the municipal officers may elect to hold a public hearing on the utility's or entity's proposal and, if so, the utility or entity may not commence operations until after the public hearing has been held;

[ 2011, c. 623, Pt. B, §12 (AMD) .]

3. Public notice. Public notice is placed in at least 2 newspapers with circulation in the area where trimming, cutting or removal of trees is scheduled to occur at least 30 days before the trimming, cutting or removal of those trees. The notice must state that customers may request to be placed on the list, required under subsection 4, of persons who have requested to be personally consulted before the trimming, cutting or removal of trees;

[ 1993, c. 399, §1 (NEW) .]

4. Customer notice list. Before the trimming, cutting or removal of trees, the utility or entity confers with any person who requests personal consultation concerning the trimming, cutting or removal of trees on property in which the person has a legal interest. The utility or entity shall keep a list of persons who have requested personal consultation under this subsection. The utility or entity shall notify annually, in the form of a bill insert, all of the utility's or entity's customers of the opportunity to be on the list required under this subsection; and

[ 2011, c. 623, Pt. B, §12 (AMD) .]

5. Shade and ornamental trees. Before removing a shade or ornamental tree, the utility or entity consults with the owner of the land upon which the tree is located. For purposes of this subsection, "owner" includes a person who owns the underlying fee interest in land encumbered with a public easement.

[ 2011, c. 623, Pt. B, §12 (AMD) .]

This section does not apply to trimming, cutting or removal of trees undertaken in emergency situations. [RR 1993, c. 1, §103 (NEW).]

SECTION HISTORY

RR 1993, c. 1, §103 (COR). 1993, c. 399, §1 (NEW). 1999, c. 398, §A39 (AMD). 1999, c. 398, §§A104,105 (AFF). 2011, c. 623, Pt. B, §12 (AMD).



35-A §2523. Street lights; use of poles

This section governs street lights that are attached to utility poles in the public way. [2013, c. 369, Pt. E, §1 (NEW).]

1. Ownership and maintenance options. On or after October 1, 2014, a transmission and distribution utility shall provide the following options to municipalities for street and area lighting provided by light fixtures attached to poles owned by the transmission and distribution utility or on shared-use poles in the electrical space under the contractual management of the transmission and distribution utility located in the public way:

A. The transmission and distribution utility provides all of the components of the street lighting system, including installation on the utility poles and maintenance, and provides electricity delivery to the street lighting system from a power vendor selected by the municipality. The transmission and distribution utility shall apply a monthly charge for these services as approved by the commission that reflects the total cost to provide street lighting equipment for each light and a separate charge for power delivery consistent with subsection 3; [2013, c. 369, Pt. E, §1 (NEW).]

B. The transmission and distribution utility installs all of the components of the street lighting hardware as selected, purchased and owned by the municipality on utility poles owned by the transmission and distribution utility or in the electrical space under contractual management of the transmission and distribution utility on shared-use poles and connects the light to the power source on the pole. The transmission and distribution utility may apply a one-time charge per light fixture for installation as established by the commission.

Any repairs made by the transmission and distribution utility to the mounting hardware or the power supply wire connection following installation must be billed at a rate established by the commission. Maintenance of all components of the light fixture is the responsibility of the municipality or its contractor. Any person performing maintenance work on behalf of the municipality pursuant to this provision must be qualified pursuant to applicable federal or state standards or any standards established by the commission for such work and must have liability insurance in an amount and with terms determined by the commission. Light locations, the street lighting hardware installed and delivery charges are governed by subsections 2 and 3; and [2013, c. 369, Pt. E, §1 (NEW).]

C. The transmission and distribution utility connects to the power lines a light fixture either owned by or owned and installed by the municipality or its contractor on a pole owned by the transmission and distribution utility or on a shared-use pole in the electrical space under the contractual management of the transmission and distribution utility. Light locations, the street lighting hardware installed and delivery charges are governed by subsections 2 and 3. Maintenance of the light fixture and mounting hardware is the responsibility of the municipality or its contractor. Any person installing or working on municipally owned street lighting equipment pursuant to this paragraph on behalf of the municipality must be qualified pursuant to applicable federal and state standards or any standards established by the commission for such work and must have liability insurance in an amount and with terms determined by the commission. The transmission and distribution utility may apply a one-time power connection charge per light fixture as established by the commission. [2013, c. 369, Pt. E, §1 (NEW).]

[ 2013, c. 369, Pt. E, §1 (NEW) .]

2. Lighting location and installation. For municipally owned street lighting hardware located on poles owned by the transmission and distribution utility or in the electrical space under the contractual management of the transmission and distribution utility on shared-use poles in the public way, the location on the pole and the street lighting hardware installed, as well as any associated charges, are governed by the following provisions.

A. The commission shall establish criteria, based on standard utility industry practice, for determining possible locations on the utility pole for the street lighting hardware, determining any changes that may be needed, including, but not limited to, relocating equipment already on the pole, installing a taller pole or bracing an existing pole, as well as determining any one-time fees the transmission and distribution utility may charge the municipality for making the determinations and undertaking the work necessitated by the determinations. The criteria must also specify the conditions under which a request from a municipality to locate a light fixture on a pole may reasonably be denied by the transmission and distribution utility. [2013, c. 369, Pt. E, §1 (NEW).]

B. The commission shall establish basic criteria, consistent with standard utility industry practice, for municipally owned street lighting hardware installed on utility poles that address any reasonable safety and compatibility issues with other equipment on or uses of the pole. The criteria must provide a basis for determining when no additional assessment work, and related fees pursuant to paragraph A, would be warranted for a replacement light fixture because the new light fixture places comparable or lower demands on the utility pole and related utility equipment than the light fixture being replaced. [2013, c. 369, Pt. E, §1 (NEW).]

[ 2013, c. 369, Pt. E, §1 (NEW) .]

3. Delivery rates and associated charges. The commission shall establish through appropriate proceedings the charges for the transmission and distribution utility to deliver electricity to the municipal street lighting systems as provided in subsection 1. For municipal street lighting system options described in subsection 1, paragraphs B and C, the commission shall determine what, if any, ongoing fees beyond the power-only delivery charge may be assessed, including a pole attachment fee. In making this determination, the commission shall weigh, among other factors, the municipal interest to serve the general public and the location of the poles in municipal rights-of-way.

[ 2013, c. 369, Pt. E, §1 (NEW) .]

4. Transfer of ownership. A transmission and distribution utility shall allow a municipality to transfer utility-owned street and area lighting for which the municipality is billed to either form of municipal ownership in subsection 1, paragraphs B and C in a time frame and under terms established by the commission. The commission shall also determine a fair and equitable cost for all aspects of the transfer and establish guidelines to best enable the contiguous ownership of lighting fixtures.

[ 2013, c. 369, Pt. E, §1 (NEW) .]

SECTION HISTORY

2013, c. 369, Pt. E, §1 (NEW).






Chapter 27: INSPECTION OF METERS AND CIVIL LIABILITY

35-A §2701. Meters inspected and sealed

1. Inspection of meters. No person may furnish for use any gas, water or electric meter in any municipality in which there is a duly appointed and qualified inspector of meters, unless the inspector has first inspected, approved, marked and sealed the meter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Testing accuracy of meters. Every person furnishing gas, water or electric current to consumers shall provide and keep upon its premises a proper apparatus to be approved and stamped by the inspector of meters for the municipality for testing and proving the accuracy of all gas, water and electric meters by which apparatus every meter furnished to a consumer shall be tested.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2702. Appointment of inspectors

The officers of any municipality may annually appoint an inspector of meters, who shall: [1987, c. 141, Pt. A, §6 (NEW).]

1. Term. Serve for one year or until another is qualified in his stead, at a salary determined by the municipal officers; and

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Duties. Have charge of the inspection of all gas, water and electric meters furnished for use in the municipality.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2703. Duties of inspectors

The inspector of meters shall, upon written application as provided in section 2704 by a consumer of gas, water or electricity in the municipality inspect and ascertain the accuracy of any gas, water or electric meter. When the meter is found or made correct, the inspector shall stamp or mark it with a suitable device. This device shall be recorded in the office of the municipal clerk where the inspector was appointed. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2704. Application for inspection; removal of faulty meter; expense of inspection

1. Application for inspection. If a consumer applies in writing to the municipal clerk for the inspection of his meter, and deposits with the clerk the fee fixed by the municipal officers for this service, the inspector shall inspect and test the meter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Removal of faulty meter. If the meter is found to be incorrect to the extent of 4% if an electric meter or 2% if a gas or water meter, to the prejudice of the consumer, the inspector shall order the public utility furnishing the meter to remove the meter and to install in its place a meter which has been tested, approved, marked and sealed by an inspector of meters.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Expense of inspection. Upon finding an incorrect meter, the inspector shall give a certificate to the consumer, showing the result of the test. Upon presenting the certificate to the municipal clerk, the consumer shall receive the fee deposited with the clerk, and the public utility furnishing the meter shall bear the expense of the inspection and shall pay to the treasurer of the municipality the fee required. All fees collected by the municipal clerk or treasurer shall be placed to the credit of the municipality to be used for municipal purposes.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2705. Civil liability for damages to meters (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1993, c. 106, §3 (AMD). 2007, c. 553, §1 (RP).



35-A §2706. Civil liability for utility services wrongfully obtained

A person may not obtain utility services by deception, threat or force or any other means designed to avoid due payment for the services that the person knows are available only for compensation and a person may not, having control over the disposition of utility services of another to which the person knows the person is not entitled, divert such utility services to the person's own benefit or to the benefit of some other person who the person knows is not entitled to the utility services. A person who violates this section is liable in a civil action to the utility providing the service for: [2007, c. 553, §2 (NEW).]

1. Cost of service. The cost of the utility services wrongfully obtained or diverted plus interest on the value of those services based on an annual interest rate of 5%;

[ 2007, c. 553, §2 (NEW) .]

2. Other costs. All other reasonable costs to the utility, including attorney's fees and costs of undertaking and completing the investigation resulting in a determination of liability under this section; and

[ 2007, c. 553, §2 (NEW) .]

3. Civil penalty. A civil penalty not to exceed $2,500 due and payable to the utility for each violation of this section.

[ 2007, c. 553, §2 (NEW) .]

A person who is liable under this section may not pass on the cost of that liability, including any civil penalty assessed, to any tenants of that person who received diverted or wrongfully obtained utility services due to the actions of the liable person. [2007, c. 553, §2 (NEW).]

SECTION HISTORY

2007, c. 553, §2 (NEW).



35-A §2707. Civil liability for damages to utility property

A person may not intentionally, knowingly or recklessly damage, destroy or tamper with property of a utility having no reasonable grounds to believe that the person has a right to do so if such conduct creates a risk of interruption or impairment of services rendered to the public or causes a substantial interruption or impairment of services rendered to the public. A person who violates this section is liable in a civil action to the utility owning the property affected for: [2007, c. 553, §3 (NEW).]

1. Cost of repair or replacement. The cost of repair or replacement of the utility property, as necessary;

[ 2007, c. 553, §3 (NEW) .]

2. Other costs. All other reasonable costs to the utility, including attorney's fees and costs of undertaking and completing the investigation resulting in a determination of liability under this section; and

[ 2007, c. 553, §3 (NEW) .]

3. Civil penalty. A civil penalty not to exceed $2,500 due and payable to the utility for each violation of this section.

[ 2007, c. 553, §3 (NEW) .]

SECTION HISTORY

2007, c. 553, §3 (NEW).



35-A §2708. Civil liability for utility property wrongfully obtained

A person may not obtain or exercise unauthorized control over the property of a utility with intent to deprive the utility of the property. A person who violates this section is liable in a civil action to the utility owning the property affected for: [2007, c. 553, §4 (NEW).]

1. Cost of replacement. The cost of replacement of the utility property, as necessary;

[ 2007, c. 553, §4 (NEW) .]

2. Other costs. All other reasonable costs to the utility, including attorney's fees and costs of undertaking and completing the investigation resulting in a determination of liability; and

[ 2007, c. 553, §4 (NEW) .]

3. Civil penalty. A civil penalty not to exceed $2,500 due and payable to the utility for each violation of this section.

[ 2007, c. 553, §4 (NEW) .]

SECTION HISTORY

2007, c. 553, §4 (NEW).






Chapter 29: MAINE PUBLIC UTILITY FINANCING BANK ACT

35-A §2901. Title

This chapter shall be known and may be cited as the "Maine Public Utility Financing Bank Act." [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2902. Findings and declaration of purpose

It is declared to be in the public interest and to be the policy of the State: [1987, c. 141, Pt. A, §6 (NEW).]

1. To promote markets for borrowing. To foster and promote by all reasonable means the provision of adequate markets and costs for borrowing money by public utilities, for the financing of the provision, manufacture, transmission and distribution of electricity, gas and water and for the financing of energy conservation measures and renewable energy resources designed to reduce the use of electricity and gas;

[ 1999, c. 398, Pt. A, §40 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Creation of indebtedness. To assist those public utilities in fulfilling their needs for these purposes by creation of indebtedness and to the extent possible to encourage continued investor interest in the bonds of those public utilities as sound and preferred securities for investment; and

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Encourage independent undertakings. To encourage its public utilities to continue independently the undertakings of subsection 1 and to assist them therein by making funds available at reduced interest costs for orderly financing of those undertakings particularly for those public utilities not otherwise able readily to borrow for those purposes at reasonable rates of interest.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A40 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §2903. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 141, Pt. A, §6 (NEW).]

1. Bank. "Bank" means the Maine Public Utility Financing Bank created by this chapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Bondholder or holder or noteholder. "Bondholder," "holder" or "noteholder" or any similar term when used with reference to a bond or note of the bank means any person who is the bearer of any outstanding bond or note of the bank registered to bearer or not registered, or the registered owner of any outstanding bond or note of the bank which is, at the time, registered to one other than the bearer.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Bonds. "Bonds" means bonds of the bank issued pursuant to this chapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Chapter. "Chapter" means the Maine Public Utility Financing Bank Act.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Fully marketable form. "Fully marketable form" means a public utility security duly executed and accompanied by an approving legal opinion of counsel of recognized standing in the field of public utility financing, whose opinions have been and are accepted by purchasers of like public utility bonds, provided that the public utility security so executed need not be printed or lithographed nor be in more than one denomination.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Notes. "Notes" means any notes of the bank issued pursuant to this chapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Public utility. "Public utility" means any transmission and distribution utility, water utility or gas utility that is subject to the jurisdiction of the commission.

[ 1999, c. 398, Pt. A, §41 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

8. Public utility bond or utility bond. "Public utility bond" or "utility bond" means a bond, note or evidence of debt issued by a public utility located in or serving any inhabitants of the State and payable from rates, charges or other revenues.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

9. Revenues. "Revenues" means all fees, charges, money, profits, payments of principal of or interest on utility bonds and other investments, gifts, grants, contributions, appropriations and all other income derived or to be derived by the bank under this chapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A41 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §2904. Creation of bank and membership

1. Creation of bank. There is established a public body corporate and politic to be known as the "Maine Public Utility Financing Bank." The bank is an instrumentality of the State exercising public and essential governmental functions and which has perpetual succession. The exercise by the bank of the powers conferred by this Act is an essential governmental function of the State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Commissioners. The bank shall be under the direction of a board of 5 commissioners comprised of the commissioners of the Maine Municipal Bond Bank who shall be commissioners ex officio.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Election and appointment of officers. The board of commissioners shall:

A. Elect one of its members as chairman and one as vice-chairman; and [1987, c. 141, Pt. A, §6 (NEW).]

B. Appoint an executive director who shall also serve as both secretary and treasurer. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Powers and quorum. The powers of the bank are vested in the commissioners in office from time to time and 3 commissioners of the bank constitute a quorum at any meeting. Action may be taken and motions and resolutions adopted by the bank at any meeting by the affirmative vote of at least 3 commissioners of the bank. No vacancy in the office of commissioner of the bank impairs the right of a quorum of the commissioners to exercise all the powers and perform all the duties of the bank.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Security bonds. Before the issuance of any bonds or notes under this Act, each commissioner of the bank shall execute a surety bond in the penal sum of $25,000 and the executive director of the bank shall execute a surety bond in the penal sum of $50,000, each such surety bond to be conditioned upon the faithful performance of the duties of the office of the commissioner or executive director to be executed by a surety company authorized to transact business in the State as surety and to be approved by the Attorney General and filed in the office of the Secretary of State. At all times after the issuance of any bonds or notes by the bank, each commissioner of the bank and the executive director shall maintain those surety bonds in full force and effect. All costs of those surety bonds shall be borne by the bank.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Compensation and expenses. Each member of the board of commissioners shall receive $50 per day for the time actually spent in the discharge or performance of his duties as a commissioner in addition to other compensation he may receive as a Commissioner of the Maine Municipal Bond Bank.

Each commissioner shall be reimbursed for his reasonable expenses incurred in carrying out his duties under this chapter. No officer or employee of the State forfeits his office or employment or any benefits or emoluments of that office or employment by accepting the office of commissioner of the bank or his services in the bank.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Executive director. The board of commissioners shall fix the duties and compensation of the executive director. The executive director may:

A. Employ, upon approval of the board of commissioners, a general counsel, architects, engineers, accountants, attorneys, financial advisors or experts and such other or different officers, agents and employees as may be required; and [1987, c. 141, Pt. A, §6 (NEW).]

B. Determine their qualifications, terms of office, duties and compensation. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Subordinate staff. To the maximum extent feasible and consistent with the other obligations of the Maine Municipal Bond Bank, the executive director and all subordinate staff shall be drawn from the staff of the Maine Municipal Bond Bank and the facilities of the Maine Municipal Bond Bank shall be used or shared by the bank.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2905. Lending and borrowing powers generally

1. Purchase of utility bonds. The bank, for the purposes authorized by this chapter, may lend money to public utilities by purchasing public utility bonds in full marketable form.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Purpose of loans. Loans to public utilities may be made for any purpose for which those public utilities may issue bonds and also may be made in connection with the financing of facilities, or any interest in facilities, located outside of the State if the facilities or the interest is reasonably related to the provision of public utility services to inhabitants of the State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Bank may issue bonds and notes. The bank, for the purposes authorized by this chapter, may authorize and issue its bonds and notes payable solely from the revenues or funds available to the bank for those purposes, and to otherwise assist public utilities as provided in this chapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Bonds and notes issued not debt of state. Bonds and notes of the bank issued under this chapter are not in any way a debt or liability of the State and do not constitute a loan of the credit of the State or create any debts or liabilities on behalf of the State but all such bonds and notes, unless funded or refunded by bonds or notes of the bank, are payable solely from revenues or funds pledged or available for their payment as authorized in this chapter. Each bond and note shall contain on its face a statement to the effect that the bank is obligated to pay the principal or interest and redemption premium, if any, only from the revenues or funds pledged or available for those purposes and that neither the faith and credit nor the taxing power of the State is pledged for the payment of the principal of or the interest on those bonds or notes.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Expenses. All expenses incurred in carrying out the purposes of this chapter are payable solely from revenues or funds provided or to be provided under this chapter. Nothing in this chapter may be construed to authorize the bank to incur any indebtedness or liability on behalf of or payable by the State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2906. Corporate powers

1. Powers. The bank, for carrying out the purposes of this chapter, has the following powers:

A. To sue and be sued; [1987, c. 141, Pt. A, §6 (NEW).]

B. To adopt and have an official seal and alter that seal at pleasure; [1987, c. 141, Pt. A, §6 (NEW).]

C. To make and enforce bylaws and rules for the conduct of its affairs and business and for use of its services and facilities; [1987, c. 141, Pt. A, §6 (NEW).]

D. To maintain an office at such place or places inside the State as it may determine; [1987, c. 141, Pt. A, §6 (NEW).]

E. To acquire, hold, use and dispose of its income, revenue, funds and money; [1987, c. 141, Pt. A, §6 (NEW).]

F. To acquire, rent, lease, hold, use and dispose of other personal and real property for its purposes; [1989, c. 374, §2 (AMD).]

G. To borrow money; to issue its negotiable bonds or notes; to provide for and secure the payment of its bonds and notes; to provide for the rights of the holders of them; and to purchase, hold and dispose of any of its bonds or notes; [1987, c. 141, Pt. A, §6 (NEW).]

H. To fix and revise from time to time and charge and collect fees and charges for the use of its services or facilities; [1987, c. 141, Pt. A, §6 (NEW).]

I. To accept gifts or grants of property, funds, money, materials, labor, supplies or services from the United States, this State or any other state, agencies or departments of the State, or from any political subdivision or any person to carry out the terms or provisions or make agreements with respect to any gifts or grants and to perform any acts necessary, useful, desirable or convenient in connection with procurement, acceptance or disposition of those gifts or grants; [1987, c. 141, Pt. A, §6 (NEW).]

J. To perform any acts and things authorized by this chapter under, through or by means of its officers, agents or employees or by contracts with any person; [1987, c. 141, Pt. A, §6 (NEW).]

K. To make, enter into and enforce all contracts or agreements necessary or desirable for the purposes of the bank or pertaining to any loan to a public utility or any purchase or sale of public utility bonds or other investments or to the performance of its duties and execution or carrying out of any of its powers under this chapter; [1987, c. 141, Pt. A, §6 (NEW).]

L. To purchase or hold public utility bonds at such prices and in such manner as the bank determines advisable and to sell public utility bonds acquired or held by it at such prices without relation to cost and in such manner as the bank determines advisable; [1987, c. 141, Pt. A, §6 (NEW).]

M. To invest any funds or money of the bank not then required for loan to public utilities and for the purchase of public utility bonds in the same manner as permitted for investment of funds belonging to the State or held in the State Treasury, except as otherwise permitted or provided by this chapter; [1987, c. 141, Pt. A, §6 (NEW).]

N. To fix and prescribe any form of application or procedure to be required of a public utility for the purpose of any loan or the purchase of its public utility bonds and to fix the terms and conditions of any such loan or purchase and to enter into agreements with public utilities with respect to any such loan or purchase; [1987, c. 141, Pt. A, §6 (NEW).]

O. To contract with the Maine Municipal Bond Bank for the use of its staff, facilities or consultants, for temporary advances of funds or for any other matter, which contracts may provide for payment to the Maine Municipal Bond Bank for any goods or services received and for repayment of any temporary advances of funds made; and [1987, c. 141, Pt. A, §6 (NEW).]

P. To do all acts necessary, convenient or desirable to carry out the powers expressly granted or necessarily implied in this chapter. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1989, c. 374, §2 (AMD) .]

2. Allocation of state ceiling. The bank may establish a process for allocation and carry-forward of that portion of the state ceiling on issuance of tax-exempt bonds allocated to the bank under Title 10, chapter 9. The executive director is designated as the state official authorized to issue the certification under the United States Code, Title 26, Section 149(e)(2)(F), as amended, for allocations of the state ceiling allocated to the bank pursuant to Title 10, chapter 9.

[ 1989, c. 224, §4 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1989, c. 224, §4 (AMD). 1989, c. 374, §2 (AMD).



35-A §2907. Prohibited acts and limitation of powers

Nothing in this chapter permits or authorizes the bank to: [1987, c. 141, Pt. A, §6 (NEW).]

1. Loans. Make loans of money to any person other than a public utility or purchase securities issued by any person other than a public utility or for investment, except as provided in this chapter;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Banking business. Issue bills of credit; accept deposits of money for time or demand deposit; administer trusts; engage in any manner in, or in the conduct of, any private or commercial banking business; or act as a savings bank or savings and loan association;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Bank and trust company. Be or constitute a bank or trust company within the jurisdiction or under the control of the Bureau of Financial Institutions, the Superintendent of Financial Institutions, the Comptroller of the Currency of the United States or the United States Department of the Treasury;

[ 1987, c. 141, Pt. A, §6 (NEW); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

4. Security business. Be or constitute a dealer in securities within the meaning of or subject to any securities law, securities exchange law or securities dealers law of the United States, of this State or of any other state or jurisdiction; or

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Public utility. Be a public utility or own and operate for its own account, and not as part of a financing undertaken pursuant to this chapter, any public utility plant, system or facility.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



35-A §2908. Bonds and notes of the bank

1. Issuance of bonds; purposes. The bank may, from time to time, issue its bonds in such principal amounts as it determines necessary to provide funds for any purposes authorized by this chapter, including:

A. The making of loans; [1987, c. 141, Pt. A, §6 (NEW).]

B. The payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds issued by it whether the bonds or interest to be funded or refunded have or have not become due or subject to redemption prior to maturity in accordance with their terms; [1987, c. 141, Pt. A, §6 (NEW).]

C. The establishment or increase of the reserves to secure or to pay the bonds or interest on them; and [1987, c. 141, Pt. A, §6 (NEW).]

D. All other costs or expenses of the bank incident to and necessary or convenient to carry out its corporate purposes and powers. [1987, c. 141, Pt. A, §6 (NEW).]

2. Bonds are special obligations of the bank. Except as otherwise expressly provided in this chapter or by the bank, every issue of bonds shall be special obligations of the bank payable solely from the revenues or funds of the bank made available for the purpose and subject to any agreements with the holders of particular bonds pledging any particular revenues or funds. The bonds may be additionally secured by a pledge of any grants, subsidies, contributions, funds or money from the United States, this State or any political subdivision of the State, any person or a pledge of any income or revenues, funds or money of the bank from any source.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Issuance of notes. The bank may issue its notes for any corporate purpose of the bank from time to time, in such principal amounts as it determines necessary, and may renew or pay and retire or refund the notes from the proceeds of bonds or of other notes, or from any other funds or money of the bank available or to be made available for that purpose, in accordance with any contract between the bank and the holder of the notes and not otherwise pledged. The notes shall be issued in the same manner as bonds and the notes and the resolution or resolutions authorizing the notes may contain any provisions, conditions or limitations which the bonds or a bond resolution of the bank may contain. Unless provided otherwise in any contract between the bank and the holders of notes and unless the notes have been otherwise paid, funded or refunded, the proceeds of any bonds of the bank issued, among other things, to fund the outstanding notes, shall be held, used and applied by the bank to the payment and retirement of the principal of those notes and the interest due and payable. The bank may make contracts for the future sale from time to time of the notes, pursuant to which the purchaser shall be committed to purchase the notes from time to time on terms and conditions stated in the contracts, and the bank may pay such consideration as it determines proper for the commitments.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Bonds and notes are negotiable instruments. Whether or not the bonds or notes of the bank are of such form and character as to be negotiable instruments under the Uniform Commercial Code, Title 11, Article 8, the bonds and notes are negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code, Title 11, Article 8, subject only to the provisions of the bonds and notes for registration.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Bonds or notes authorized by resolution. Bonds or notes of the bank shall be authorized by resolution of the bank and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates of interest per year, be in such denomination or denominations, be in such coupon or registered form, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places inside or outside the State and be subject to such terms of redemption, with or without premium, as the resolution or resolutions may provide.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Signature of officers. If any officer whose signature appears on the bonds, notes or bond coupons ceases to be an officer before the delivery of the bonds, notes or bond coupons, his signature is valid for all purposes as if he had remained in office.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Sale of bonds or notes. Bonds or notes of the bank may be sold at a public or private sale at a time and at a price determined by the bank.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. No consent required for issuance. Bonds or notes of the bank may be issued under this chapter without obtaining the consent of any department, division, commission, board, bureau or agency of the State, and without any other proceedings or the happening of any other conditions or acts than those proceedings, conditions or acts which are specifically required by this chapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

9. Notes refunded or retired. The bank may from time to time issue its notes as provided under this chapter and pay and retire or fund or refund its notes from proceeds of bonds or of other notes, or from any other funds or money of the bank available or to be made available for this purpose in accordance with any contract between the bank and the holders of the notes. Unless provided otherwise in any contract between the bank and the holders of notes and unless the notes have been otherwise paid, funded or refunded, the proceeds of any bonds of the bank issued, among other things to fund outstanding notes, shall be held, used and applied by the bank to the payments and retirement of the principal of the notes and the interest due and payable on the notes.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2909. Resolutions and indentures

In any resolution of the bank authorizing or relating to the issuance of any bonds or notes, the bank, in order to secure the payment of the bonds or notes and in addition to its other powers, shall have power by provisions in the resolution which constitute covenants by the bank and contracts with the holders of the bonds or notes to enter into any trust agreement or trust indenture with a corporate trustee, which may be any trust company or national banking association or state bank having the powers of a trust company inside or outside the State. The trust agreement, indenture or the resolution providing for the issuance of the bonds or notes may pledge or assign the revenues of the bank, and may contain provisions for protecting and enforcing the rights and remedies of the holder of such bonds and notes as may be reasonable and proper and not in violation of law, including the custody, safeguarding and application of all money. A trust agreement may set forth the rights and remedies of the holders of the bonds and notes and of the trustee, and may restrict the individual right of action by those holders. The bank may provide by the trust indenture for the payment of the proceeds of the bonds and notes and the revenues to the trustee under the trust indenture or other depository, and for the method of disbursement of those payments, with safeguards and restrictions as it may determine. All expenses incurred in carrying out the trust indenture may be treated as a part of the operating expenses of the bank. If the bonds are secured by a trust indenture, the bondholder has no authority to appoint a separate trustee to represent them. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2910. Intent of pledge

Any pledge of revenue or other money made by the bank is valid and binding from time to time when the pledge is made. The revenue or other money pledged and received by the bank is immediately subject to the lien of the pledge without any physical delivery of the revenue or other money or further act and the lien of any pledge is valid and binding as against all persons having claims of any kind in tort, contract or otherwise against the bank, irrespective of whether those persons have notice of the lien. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded, except in the records of the bank. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2911. Reserves and funds

1. Establishment. The bank may establish such reserves and such other funds or accounts as may be, in its discretion, necessary, desirable or convenient to further the accomplishment of the purposes of the bank or to comply with the provisions of any agreement made by or any resolution of the bank.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Investment. Money at any time in the reserve fund may be invested in the same manner as permitted for investment of funds belonging to the State or held in the treasury.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2912. Personal liability

Neither the commissioners of the bank nor any person executing bonds or notes issued pursuant to this chapter is liable personally on the bonds or notes by reason of the issuance of the bonds or notes. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2913. Purchase of bonds and notes of bank

The bank may purchase bonds or notes of the bank out of any funds or money of the bank available for that purpose. The bank may hold, cancel or resell the bonds or notes subject to and in accordance with agreements with holders of its bonds or notes. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2914. Bonds as legal investments and security

Notwithstanding any restrictions contained in any other law, the State and all public officers, governmental units and agencies; all national banking associations, state banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business; all insurance companies, insurance associations and other persons carrying on an insurance business; and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, money or other funds belonging to them or within their control in any bonds or notes issued by the bank pursuant to this chapter and the bonds or notes shall be authorized security for any and all public deposits. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2915. Tax exemptions

All bonds and notes issued under this chapter are deemed to be held or issued in connection with essential public and governmental purposes and those bonds and notes so issued, their transfer and the income from them, including any profits made on their sale, are at all times exempt from taxation within the State. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2916. Exemption of property from execution sale; actions to set aside resolutions

1. Bank property exempt. All property of the bank is exempt from levy and sale by virtue of an execution and no execution or other judicial process may issue against the bank's property nor may any judgment against the bank be a charge or lien upon its property; provided that nothing contained in this chapter applies to or limits the rights of the holder of any bonds or notes to pursue any remedy for the enforcement of any pledge or lien given by the bank on its revenues or other money.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Action to set aside resolution. An action or proceeding in any court to set aside a resolution authorizing the issuance of bonds or notes by the bank under this chapter or to obtain any relief upon the ground that the resolution is invalid must be commenced within 30 days after the adoption of the resolution by the bank. After the expiration of the period of limitation, no right of action or defense founded upon the invalidity of the resolution or any of its provisions may be asserted nor may the validity of the resolution or any of its provisions be open to question in any court on any ground.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2917. Insurance or guaranty

The bank may obtain from any department or agency of the United States or the State or nongovernmental insurer any insurance or guaranty, to the extent available, as to the payment or repayment of interest or principal, or both, or any part of the interest or principal, on any bonds or notes issued by the bank, or on any public utility bonds purchased or held by the bank, pursuant to this chapter; and may enter into any agreement or contract with respect to any insurance or guaranty, except to the extent that the agreement or contract would in any way impair or interfere with the ability of the bank to perform and fulfill the terms of any agreement made with the holders of the bonds or notes of the bank. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2918. Annual report

No later than the last day of December, the bank shall make an annual report of its activities for the preceding fiscal year to the Governor. Each report shall set forth a complete operating and financial statement covering its operations during the year. The bank shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants. The cost of the audit shall be considered an expense of the bank. The bank shall file a copy of the audit with the Treasurer of State. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2919. Additional powers

In order to carry out the purposes and provisions of this chapter, the bank, in addition to any powers granted to it elsewhere in this chapter, may: [1987, c. 141, Pt. A, §6 (NEW).]

1. Loans. In connection with any loan to a public utility, consider the need, desirability or eligibility of the loan, the ability of the public utility to secure borrowed money from other sources and the costs of the loan and the particular public improvement or purpose to be financed;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Charges. Impose and collect charges for its costs and services in review or consideration of any proposed loan to a public utility or purchase of public utility bonds whether or not the loan has been made or the public utility bonds have been purchased;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Purchase. Fix and establish terms and provisions with respect to any purchase of public utility bonds by the bank, including dates and maturities of the bonds, provisions as to redemption or payment prior to maturity and other matters which in connection with such a purchase are necessary, desirable or advisable in the judgment of the bank;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Hearings. Conduct examinations and hearings and hear testimony and take proof, under oath or affirmation, at public or private hearings, on any matter material for its information and necessary to carry out this chapter;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Insurance. Procure insurance against any losses in connection with its property, operations or assets in and from such amounts and from such insurers as it determines desirable; and

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Modification. To the extent permitted under its contracts with the holders of bonds or notes of the bank, consent to any modification with respect to rate of interest, time and payment of any installment of principal or interest, security or any other term of bond or note, contract or agreement of any kind to which the bank is a party.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2920. Undertakings of depositories

All national banking associations or state banks, trust companies, savings banks, investment companies and other persons carrying on a banking business may give the bank a good and sufficient undertaking with sureties that are approved by the bank to the effect that the national banking association or state bank or banking institution as described faithfully keeps and pays over to the order of or upon the warrant of the bank or its authorized agent all funds that may be deposited with it by the bank and agreed interest on the funds under this chapter, at such times or upon such demands as are agreed with the bank or in lieu of such sureties, deposit with the bank or its authorized agent or any trustee or for the holders of any bonds, as collateral, such securities as the bank approves. The deposits of the bank may be evidenced by an agreement in such form and upon such terms and conditions as are agreed upon by the bank and the national banking association or state bank or banking institution. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2921. Purchase of public utility securities

1. Authorizations of public utilities. Every public utility may:

A. Contract to pay interest on, or an interest cost per year for, money borrowed from the bank and evidenced by its public utility bond purchased by the bank; [1987, c. 141, Pt. A, §6 (NEW).]

B. Contract with the bank with respect to that loan or purchase and the contract shall contain the terms and conditions of the loan or purchase; [1987, c. 141, Pt. A, §6 (NEW).]

C. Pay fees and charges required to be paid to the bank for its services; and [1987, c. 141, Pt. A, §6 (NEW).]

D. Sell bonds to the bank on such terms and conditions as may be agreed to by it and the bank and approved by the commission. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Officers' signatures on bonds. If any officer whose signature appears on the public utility bonds ceases to be an officer before the delivery of those bonds, his signature is valid for all purposes, as if he had remained in office.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2922. Remedies on default of public utility securities

In the event of default by a public utility in the payment of interest on, or principal of, any public utility bond owned or held by the bank as and when due and payable the bank shall proceed to enforce or cause to be enforced payment pursuant to applicable provisions of law of that interest or principal or other amounts then due and payable. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2923. Purchase of anticipation notes

The bank may purchase notes of any public utility issued in anticipation of the sale of public utility bonds in an amount not exceeding at any one time the outstanding authorized amount of the public utility bonds. In connection with any such purchase of anticipation notes, the bank may by agreement with the public utility impose such terms, conditions and limitations as in its opinion are proper in the circumstances and for the purposes and security of the bank and the holders of its bonds or notes. The bank shall enforce all such rights, remedies and provisions of law as it has under this section or this chapter or as otherwise provided by law. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2924. Budget

No later than June 1st each year, the bank shall prepare and file in the office of the Bureau of the Budget a budget of its operating expenses for the ensuing fiscal year. The budget shall be prepared on the basis of quarterly requirements so that it is possible to determine from the budget the operating expenses for each quarter of the year, and shall set forth the general categories of anticipated expenditures and the amount on account of each and shall include provision for reserve for contingencies and for over-expenditures. The budget may set forth such additional material as the bank may determine. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2925. State services

1. State may render services to bank. All officers, departments, boards, agencies, divisions and commissions of the State, including, without limitation, the Maine Municipal Bond Bank, may render any services to the bank which are within the area of their respective governmental functions as established by law and which are requested by the bank.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. State to comply with bank requests. All of the officers, departments, boards, agencies, divisions and commissions shall comply promptly with any reasonable request by the bank as to the making of any study or review as to desirability, need, cost or expense with respect to any public project, purpose or improvement or the financial feasibility of any project, purpose or improvement or the financial or fiscal responsibility or ability in connection with any project, purpose or improvement of any public utility making application for loan to the bank and for the purchase by the bank of public utility bonds.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Cost and expense of state services. At the request of the officer, department, board, agency, division or commission rendering the service, the bank shall pay for the cost and expense of services it has requested. The Maine Municipal Bond Bank may make temporary advances of funds to the bank from such funds as it determines are available and on such terms and conditions as it determines.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2926. Agreements with financial institutions

1. Public utility bonds. The bank may enter into such agreements or contracts with any commercial banks, trust companies, banking or other financial institutions inside or outside the State as are necessary, desirable or convenient as determined by the bank, for rendering services to the bank in connection with:

A. The care, custody or safekeeping of public utility bonds or other investments held or owned by the bank; [1987, c. 141, Pt. A, §6 (NEW).]

B. The payment or collection of amounts due and payable as to principal or interest; and [1987, c. 141, Pt. A, §6 (NEW).]

C. The delivery to the bank of public utility bonds or other investments purchased by it or sold by it and may pay the cost of these services. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Bank may require security. The bank may also, in connection with services to be rendered by commercial banks, trust companies or banking or other financial institutions, as to the custody and safekeeping of any of its public utility bonds or investments, require security in the way of collateral bonds, surety agreements or security agreements in such form and in such amount as are necessary or desirable for the purpose of the bank, as determined by the bank.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2927. Form of public utility securities and investments

All public utility or other investments of money of the bank permitted or provided for under this chapter shall at all times be purchased and held in fully marketable form, subject to provision for any registration in the name of the bank. All public utility bonds at any time purchased, held or owned by the bank shall upon delivery to the bank be accompanied by documentation, including approving legal opinion, certification and guaranty as to signatures, certification as to absence of litigation and such other or further documentation as shall from time to time be required in the municipal bond market. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2928. Presumption of validity

After issuance, all bonds or notes of the bank are conclusively presumed to be fully authorized and issued under the laws of the State and any person or public utility is estopped from questioning their authorization, sale, issuance, execution or delivery by the bank. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2929. Other laws

To the extent that this chapter is inconsistent with or in conflict with any private or special law, this chapter shall be effective and such other private or special law is of no effect. [1987, c. 141, Pt. A, §6 (NEW).]

It is not intended that the general laws relating to public utilities shall be in any way affected by this chapter. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §2930. Liberal construction of chapter

This chapter shall be construed liberally to effectuate the legislative intent and the purposes of this chapter. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).









Part 3: ELECTRIC POWER

Chapter 31: GENERAL PROVISIONS

Subchapter 1: ELECTRIC RATES

35-A §3101. Fuel adjustment clause (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 253, §1 (AMD). 1987, c. 671, §1 (AMD). 1999, c. 398, §§A104,105 (AFF). 1999, c. 398, §A42 (RP).



35-A §3102. Recovery of cost of canceled or abandoned electric generating facility or transmission or distribution plant

1. Determining rate-making treatment. In determining the rate-making treatment for a utility's investment in a canceled or abandoned electric generating facility or transmission or distribution plant, the commission shall balance the interests of the utility and ratepayers in a just and reasonable manner in each individual case. The commission may not permit a utility to recover in rates any costs incurred imprudently in relation to an investment in a canceled or abandoned electric generating facility or transmission or distribution plant.

[ 1999, c. 398, Pt. A, §43 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Canceled or abandoned generating facility or transmission or distribution plant. As used in this section, the term "canceled or abandoned generating facility or transmission or distribution plant" means any electric generating facility or transmission or distribution plant canceled or abandoned by the owner or by the joint participants in the facility in accordance with the terms of applicable agreements or otherwise.

[ 1999, c. 398, Pt. A, §43 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Exception.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §43 (RP) .]

4. This section not intended to indicate preference.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §43 (RP) .]

5. Canceled plant recovery filing fee.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §43 (RP) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §A4 (AMD). 1999, c. 398, §A43 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3103. Minimum charge

1. Utilities required to provide minimum charge. Any transmission and distribution utility serving more than 5,000 customers that has a residential rate combining energy and demand costs in a single rate that neither declines nor increases, but is flat as consumption increases shall recover its customer costs through the same rate. As part of that rate, each such transmission and distribution utility shall provide for a minimum charge to include such an amount of kilowatt hours as the commission determines.

[ 1999, c. 398, Pt. A, §44 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Billing of minimum charge. The minimum charge must be billed to the customer in such a manner that all transmission and distribution charges to the customer for residential service appear on the bill as a single item.

[ 1999, c. 398, Pt. A, §44 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A44 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3104. Schedule of regular meter readings required

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Investor-owned transmission and distribution utility" means a transmission and distribution utility other than a consumer-owned transmission and distribution utility as defined in section 3201. [2003, c. 412, §1 (NEW).]

[ 2003, c. 412, §1 (NEW) .]

2. Requirement. An investor-owned transmission and distribution utility shall adopt and ordinarily follow as a general operating policy a schedule of reading customer meters on a monthly basis. Any investor-owned transmission and distribution utility that plans to adopt a different policy, such as bimonthly meter readings, must receive prior approval of the commission.

[ 2003, c. 412, §1 (NEW) .]

SECTION HISTORY

2003, c. 412, §1 (NEW).






Subchapter 2: ENERGY PLANNING; CONSTRUCTION; PURCHASES

35-A §3131. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 141, Pt. A, §6 (NEW).]

1. Domestic transmission and distribution utility. "Domestic transmission and distribution utility" means any entity organized under the laws of this State to transmit or distribute electricity.

[ 1999, c. 398, Pt. A, §45 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

1-A. Electric utility.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §45 (RP) .]

2. Energy.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §45 (RP) .]

3. Foreign electric utility. "Foreign electric utility" means any entity organized under the laws of a state other than this State, or a province of Canada, that is authorized under the laws of the state or province in which it is organized to generate, transmit or distribute electricity, or to own, operate or otherwise participate in utility facilities or interests in utility facilities.

[ 1999, c. 398, Pt. A, §45 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3-A. Fuel conversion.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §45 (RP) .]

4. Generating capacity.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §45 (RP) .]

4-A. High-impact electric transmission line. "High-impact electric transmission line" means a transmission line greater than 50 miles in length that is not located in a statutory corridor, as defined in section 122, subsection 1, paragraph F-4, or a petitioned corridor, as defined in section 122, subsection 1, paragraph D-1, and that is:

A. Constructed to transmit direct current electricity; or [2009, c. 655, Pt. A, §3 (NEW).]

B. Capable of operating at 345 kilovolts or more and:

(1) Is not a generator interconnection transmission facility as defined in section 3132, subsection 1-B; and

(2) Is not constructed primarily to provide electric reliability, as determined by the commission. [2009, c. 655, Pt. A, §3 (NEW).]

[ 2009, c. 655, Pt. A, §3 (NEW) .]

4-B. Nontransmission alternative. "Nontransmission alternative" means any of the following methods used either individually or combined to reduce the need for the construction of a transmission line under section 3132 or transmission project under section 3132-A: energy efficiency and conservation, load management, demand response or distributed generation.

[ 2013, c. 369, Pt. C, §1 (NEW) .]

5. Transmission capacity. "Transmission capacity" means an entitlement to transmission services over a transmission line with a capacity greater than 100 kilovolts for periods greater than 3 years.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Utility facility. "Utility facility" means an item of plant used or useful in the transmission and distribution utility business, and includes, but is not limited to, such items of plant as transmission lines, office buildings and equipment and transportation equipment.

[ 1999, c. 398, Pt. A, §45 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

7. Corridor. "Corridor" means an area no greater than 1/2 mile in width in which a proposed transmission line is to be located.

[ 1991, c. 640, §1 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). RR 1991, c. 2, §130 (COR). 1991, c. 640, §1 (AMD). 1997, c. 710, §5 (AMD). 1999, c. 398, §A45 (AMD). 1999, c. 398, §§A104,105 (AFF). 2009, c. 655, Pt. A, §3 (AMD). 2013, c. 369, Pt. C, §1 (AMD).



35-A §3132. Construction of transmission lines prohibited without prior order of the commission

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

Except as provided in subsection 1-B, a person may not construct any transmission line covered by subsection 2 or rebuild or relocate any transmission line as investigated by the commission under subsection 3 unless the commission has issued a certificate of public convenience and necessity approving construction. [2007, c. 148, §1 (AMD).]

1. Construction of generating facility and resulting line.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §46 (RP) .]

1-A. Purchase of capacity or energy and resulting line.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §46 (RP) .]

1-B. Exception; generator interconnection transmission facility. The construction of a generator interconnection transmission facility is not subject to the requirements of this section. For the purposes of this subsection, "generator interconnection transmission facility" means a transmission line, together with all associated equipment and facilities, that is constructed, owned and operated by a generator of electricity solely for the purpose of electrically and physically interconnecting such generator to the transmission system of a transmission and distribution utility.

[ 2007, c. 148, §2 (NEW) .]

2. Construction of transmission line. Except as otherwise provided in subsection 3-A, whenever any person proposes to erect within this State a transmission line capable of operating at 69 kilovolts or more, that person shall file a petition for the approval of the proposed line in accordance with subsection 2-C. The petition for approval must be set down for public hearing. The commission shall issue its order within 6 months after the petition is filed unless this period is extended either by agreement of all the parties or by the commission upon its determination that the party seeking the extension would, because of circumstances beyond that party's control, be unreasonably disadvantaged unless the extension were granted, as long as the party to that time had prosecuted its case in good faith and with due diligence.

At the time of filing of a petition for approval of a proposed line under this section, the person filing the petition shall send a copy of the petition by certified mail to the municipal officers of the municipality or municipalities in which the line is to be located.

[ 2009, c. 309, §1 (AMD) .]

2-A. Other projects requiring approval.

[ 2009, c. 123, §1 (RP) .]

2-B. Standards for certain projects.

[ 2009, c. 123, §2 (RP) .]

2-C. Petition for approval of proposed transmission line. The petition for approval of the proposed transmission line must contain such information as the commission by rule prescribes, including, but not limited to:

A. A description of the effect of the proposed transmission line on public health and safety and scenic, historic, recreational and environmental values and of the proximity of the proposed transmission line to inhabited dwellings; [2009, c. 309, §2 (NEW).]

B. Justification for adoption of the route selected, including comparison with alternative routes that are environmentally, technically and economically practical; [2013, c. 369, Pt. C, §2 (AMD).]

C. Results of an investigation by an independent 3rd party, which may be the commission or a contractor selected by the commission, of nontransmission alternatives to construction of the proposed transmission line. The investigation must set forth the total projected costs of the transmission line as well as the total projected costs of the alternatives over the effective life of the proposed transmission line; and [2013, c. 369, Pt. C, §2 (AMD).]

D. A description of the need for the proposed transmission line. [2013, c. 369, Pt. C, §3 (NEW).]

[ 2013, c. 369, Pt. C, §§2, 3 (AMD) .]

3. Transmission line rebuilding or relocation projects. Each transmission and distribution utility shall file annually with the commission a schedule of transmission line rebuilding or relocation projects that it intends to carry out during the next 5 years concerning transmission lines that will become, or will remain at, voltages of 69 kilovolts or more. The schedule must describe each project, showing the length, location and estimated cost.

If the commission determines that an investigation of any transmission line rebuilding or relocation project is warranted, it shall notify the transmission and distribution utility within 60 days of the annual filing and the transmission and distribution utility is then required to comply with the provisions of this section with respect to that project. The absence of commission notification requiring the utility to file a petition does not preclude such notification in subsequent years.

[ 2009, c. 123, §3 (AMD) .]

3-A. Minor transmission line construction projects. Each domestic transmission and distribution utility shall file annually with the commission a schedule of minor transmission line construction projects that it intends to carry out during the next 5 years concerning transmission lines that will be capable of operating at 69 kilovolts or more. A minor transmission line construction project is a transmission line construction project the cost of which does not exceed 25% of the utility's current annual transmission property depreciation charge. The schedule must describe each project, showing the length, location and estimated cost.

If the commission determines that an investigation of any minor transmission line construction project is warranted, it shall notify the transmission and distribution utility within 60 days of the annual filing and the utility must then comply with the provisions of this section with respect to that project. The absence of commission notification requiring the utility to file a petition does not preclude such notification in subsequent years.

[ 2009, c. 123, §4 (AMD) .]

4. Corridor of proposed transmission line. The person filing a petition under this section for approval of a proposed transmission line shall submit a map to the commission with its application. The map must:

A. Be available to the public at the offices of the commission and at the local town office where any portion of the proposed transmission line is to be located; [1991, c. 640, §3 (AMD).]

B. Indicate the proposed corridor or corridors of the transmission line and a description of any planned equipment and facilities to be placed there; and [1991, c. 640, §3 (AMD).]

C. Be prepared in cooperation with the appropriate natural resource protection agencies and the affected municipalities. [1991, c. 640, §3 (NEW).]

[ 2007, c. 148, §4 (AMD) .]

5. Commission approval of a proposed line. The commission may approve or disapprove all or portions of a proposed transmission line and shall make such orders regarding its character, size, installation and maintenance as are necessary, having regard for any increased costs caused by the orders. The commission shall give preference to the nontransmission alternatives that have been identified as able to address the identified need for the proposed transmission line at lower total cost to ratepayers in this State. When the costs to ratepayers in this State of the identified nontransmission alternatives are reasonably equal, the commission shall give preference to the alternatives that produce the lowest amount of local air emissions, including greenhouse gas emissions.

[ 2013, c. 369, Pt. C, §4 (AMD) .]

6. Commission order; certificate of public convenience and necessity. In its order, the commission shall make specific findings with regard to the public need for the proposed transmission line. The commission shall make specific findings with regard to the likelihood that nontransmission alternatives can sufficiently address the identified public need over the effective life of the transmission line at lower total cost. Except as provided in subsection 6-A for a high-impact electric transmission line and in accordance with subsection 6-B regarding nontransmission alternatives, if the commission finds that a public need exists, after considering whether the need can be economically and reliably met using nontransmission alternatives, it shall issue a certificate of public convenience and necessity for the transmission line. In determining public need, the commission shall, at a minimum, take into account economics, reliability, public health and safety, scenic, historic and recreational values, state renewable energy generation goals, the proximity of the proposed transmission line to inhabited dwellings and alternatives to construction of the transmission line, including energy conservation, distributed generation or load management. If the commission orders or allows the erection of the transmission line, the order is subject to all other provisions of law and the right of any other agency to approve the transmission line. The commission shall, as necessary and in accordance with subsections 7 and 8, consider the findings of the Department of Environmental Protection under Title 38, chapter 3, subchapter 1, article 6, with respect to the proposed transmission line and any modifications ordered by the Department of Environmental Protection to lessen the impact of the proposed transmission line on the environment. A person may submit a petition for and obtain approval of a proposed transmission line under this section before applying for approval under municipal ordinances adopted pursuant to Title 30-A, Part 2, Subpart 6-A; and Title 38, section 438-A and, except as provided in subsection 4, before identifying a specific route or route options for the proposed transmission line. Except as provided in subsection 4, the commission may not consider the petition insufficient for failure to provide identification of a route or route options for the proposed transmission line. The issuance of a certificate of public convenience and necessity establishes that, as of the date of issuance of the certificate, the decision by the person to erect or construct was prudent. At the time of its issuance of a certificate of public convenience and necessity, the commission shall send to each municipality through which a proposed corridor or corridors for a transmission line extends a separate notice that the issuance of the certificate does not override, supersede or otherwise affect municipal authority to regulate the siting of the proposed transmission line. The commission may deny a certificate of public convenience and necessity for a transmission line upon a finding that the transmission line is reasonably likely to adversely affect any transmission and distribution utility or its customers.

[ 2013, c. 369, Pt. C, §5 (AMD) .]

6-A. High-impact electric transmission line; certificate of public convenience and necessity. The commission shall evaluate and render a decision on any petition for a certificate of public convenience and necessity for a high-impact transmission line in accordance with section 122, subsection 1-D.

[ 2009, c. 655, Pt. A, §5 (NEW) .]

6-B. (TEXT EFFECTIVE UNTIL 12/31/15) (TEXT REPEALED 12/31/15) Reasonable consideration of nontransmission alternatives. If the commission determines that nontransmission alternatives can sufficiently address the transmission need under subsection 6 at lower total cost, but at a higher cost to ratepayers in this State than the proposed transmission line, the commission shall make reasonable efforts to achieve within 180 days an agreement among the states within the ISO-NE region to allocate the cost of the nontransmission alternatives among the ratepayers of the region using the allocation method used for transmission lines or a different allocation method that results in lower costs than the proposed transmission line to the ratepayers of this State.

For the purposes of this section, "ISO-NE region" has the same meaning as in section 1902, subsection 3.

The subsection is repealed December 31, 2015.

[ 2013, c. 369, Pt. C, §6 (NEW) .]

6-B. (TEXT EFFECTIVE UNTIL 12/31/15) (TEXT REPEALED 12/31/15) Reasonable consideration of nontransmission alternatives. If the commission determines that nontransmission alternatives can sufficiently address the transmission need under subsection 6 at lower total cost, but at a higher cost to ratepayers in this State than the proposed transmission line, the commission shall make reasonable efforts to achieve within 180 days an agreement among the states within the ISO-NE region to allocate the cost of the nontransmission alternatives among the ratepayers of the region using the allocation method used for transmission lines or a different allocation method that results in lower costs than the proposed transmission line to the ratepayers of this State.

For the purposes of this section, "ISO-NE region" has the same meaning as in section 1902, subsection 3.

The subsection is repealed December 31, 2015.

[ 2013, c. 369, Pt. C, §6 (NEW) .]

7. Environmental protection agency modification. If the commission has issued a certificate of public convenience and necessity for a proposed transmission line and the Department of Environmental Protection in an order issued under Title 38, chapter 3, subchapter 1, article 6 makes a modification in the location, size, character or design of the transmission line, the person proposing the transmission line shall:

A. Deliver a copy of the order to the commission; and [1987, c. 141, Pt. A, §6 (NEW).]

B. State the nature of the modifications and all cost adjustments occasioned by the modifications to the cost of the proposed transmission line relied upon by the commission in issuing its certificate of public convenience and necessity under this section. [1999, c. 398, Pt. A, §46 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

[ 2009, c. 309, §4 (AMD) .]

8. Cost adjustments. If the cost adjustments specified in subsection 7 exceed the cost relied upon by the commission in the original proceeding under this section by more than 20% of the original cost, the person may not proceed with any construction of the proposed transmission line, the commission's original certificate of public convenience and necessity notwithstanding. The commission, upon notification of the cost increase, shall:

A. Reopen its original decision concerning the transmission line; [1999, c. 398, Pt. A, §46 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

B. Make specific findings with regard to the need for the transmission line to the same extent and with the same authority as if the person's petition for approval were before it; and [2007, c. 148, §7 (AMD).]

C. Except as modified in this section, retain all authority granted to it under section 1321. [1987, c. 141, Pt. A, §6 (NEW).]

[ 2007, c. 148, §7 (AMD) .]

9. Filing fee; waiver of fee. When a petition is filed under this section, the person or persons involved shall pay to the commission an amount equal to 2/100 of 1% of the estimated cost to erect, rebuild or relocate the transmission line provided that in the case of a petition filed under subsection 2, the fee is 4/100 of 1%. The person may, at the time of the filing of notice of its intent to file the petition, or, in the case of lines subject to subsection 2, at the time of the filing of the petition, request the commission to waive all or a portion of the filing fee. The commission shall rule on the request for waiver within 30 days.

Filing fees paid as required under this subsection must be segregated, apportioned and expended by the commission for the purposes of this section. Any portion of the filing fee that is received from any person and is not expended by the commission to process the petition for a certificate of public convenience and necessity must be returned to the person.

[ 2007, c. 148, §8 (AMD) .]

10. Exemption from filing fees. Notwithstanding any other requirement in this section, the commission may, by rule, exempt from filing fees applications concerning transmission lines the review of which does not place an unusual burden on the commission's budget.

[ 1999, c. 398, Pt. A, §46 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

10-A. Filing fee to Office of the Public Advocate. When a person pays a filing fee to the commission pursuant to subsection 9, the person shall, at the same time, pay to the Office of the Public Advocate an amount equal to 1/100 of 1% of the estimated cost to erect, rebuild or relocate the transmission line. The person may, at the time of the filing of the petition under this section, request the Office of the Public Advocate to waive all or a portion of the filing fee. The Office of the Public Advocate shall decide on the waiver request within 30 days.

Filing fees paid as required under this subsection must be segregated, apportioned and expended by the Office of the Public Advocate for the purposes of representing the interests of consumers in the proceeding before the commission or conducting public outreach to inform consumers about the proceeding. The Office of the Public Advocate shall return any portion of the filing fee that is not expended for these purposes to the person who paid the fee.

[ 2009, c. 26, §1 (NEW) .]

10-B. Office of the Public Advocate reporting requirement; repeal.

[ 2009, c. 26, §2 (NEW); MRSA T. 35-A, §3132, sub-§10-B (RP) .]

11. Amendments, extensions and renewals.

[ 1993, c. 91, §2 (RP) .]

11-A. Amendments, extensions and renewals of contracts originally subject to commission approval. This section applies to any amendment, extension or renewal of any contract between a person and other parties with an ownership interest governing the terms of their participation in the construction of a transmission line subject to this section, if the original contract was subject to approval by the commission. The commission may waive the approval requirements of this section with respect to a particular amendment, extension or renewal or a group of amendments, extensions or renewals upon request. If the commission does not respond to a request for waiver within 30 days, the request is deemed to have been granted. The commission shall prescribe by rule the content of a request for waiver and procedures for the expeditious processing of requests in certain circumstances.

[ 2007, c. 148, §9 (AMD) .]

11-B. Amendments, extensions and renewals of contracts not originally subject to commission approval. For any amendment, extension or renewal of any contract otherwise subject to this section, but when the original contract was not subject to approval by the commission, the person shall file a copy of the proposed amendment, extension or renewal with the commission within 7 days of the day when the utility receives notice of the proposal, but approval under this section is not required.

[ 2007, c. 148, §10 (AMD) .]

12. Waiver of notice. The commission may waive any of the notice requirements in this section in advance of filing.

[ 1989, c. 60, §6 (NEW) .]

13. Public lands. The State, any agency or authority of the State or any political subdivision of the State may not sell, lease or otherwise convey any interest in public land, other than a future interest or option to purchase an interest in land that is conditioned on satisfaction of the terms of this subsection, to any person for the purpose of constructing a transmission line subject to this section, unless the person has received a certificate of public convenience and necessity from the commission pursuant to this section.

A. [2009, c. 123, §6 (RP).]

B. [2009, c. 123, §6 (RP).]

A person who has bought, leased or otherwise been conveyed any interest in public land for the purpose of constructing a transmission line may not undertake construction of that line except under the terms of the certificate of public convenience and necessity as originally issued for that transmission line by the commission or as modified by order of the Department of Environmental Protection under subsection 7 or under the terms of an amended certificate of public convenience and necessity issued by the commission or deemed to have been issued by the commission under subsection 11-A.

As used in this subsection, "public land" means land that is owned or controlled by the State, by an instrumentality of the State or by a political subdivision of the State.

As used in this subsection, "future interest or option to purchase an interest in land" includes an option, purchase and sale agreement or other equivalent legal instrument that conveys the intent to pursue a future sale, lease or other conveyance of land.

[ 2009, c. 655, Pt. C, §3 (AMD) .]

14. Customer cost impact. Notwithstanding any other provision of this section, the commission may not issue a certificate of public convenience and necessity that has the effect of eliminating the independent system administrator for northern Maine or eliminating or materially modifying the scope of responsibilities of the independent system administrator for northern Maine unless the certificate is subject to a requirement for the full compensation for the net adverse effects on ratepayers as determined by the commission. The determination of the net adverse effects must include, but is not limited to, known and measurable transmission cost effects. Compensation required by this section must be provided to affected ratepayers through a rebate, reduction in rates or other appropriate compensation mechanism benefiting affected ratepayers in the area of the State in which the retail electricity market is administered by the independent system administrator for northern Maine. Compensation required by this section must be calculated for and provided to affected ratepayers over a period of not more than 10 years.

[ 2009, c. 285, §1 (NEW) .]

15. Advancement of nontransmission alternatives policies. The commission shall advocate in all relevant venues for the pursuit of least-cost solutions to bulk power system needs on a total cost basis and for all available resources, including nontransmission alternatives, to be treated comparably in transmission analysis, planning and access to funding.

[ 2013, c. 369, Pt. C, §7 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 387, §§1,2 (AMD). 1987, c. 490, §A5 (AMD). 1989, c. 60, §§1-6 (AMD). 1989, c. 796, §§1,2 (AMD). 1991, c. 640, §§2-4 (AMD). 1993, c. 91, §§2,3 (AMD). 1995, c. 254, §6 (AMD). 1997, c. 710, §6 (AMD). 1999, c. 398, §A46 (AMD). 1999, c. 398, §§A104,105 (AFF). 2003, c. 506, §§12,13 (AMD). 2007, c. 148, §§1-11 (AMD). 2007, c. 575, §1 (AMD). 2009, c. 26, §§1, 2 (AMD). 2009, c. 123, §§1-6 (AMD). 2009, c. 285, §1 (AMD). 2009, c. 309, §§1-4 (AMD). 2009, c. 615, Pt. A, §1 (AMD). 2009, c. 655, Pt. A, §§4, 5 (AMD). 2009, c. 655, Pt. C, §3 (AMD). 2011, c. 281, §1 (AMD). 2013, c. 369, Pt. C, §§2-7 (AMD).



35-A §3132-A. Construction of transmission projects prohibited without approval of the commission

A person may not construct any transmission project without approval from the commission. For the purposes of this section, "transmission project" means any proposed transmission line and its associated infrastructure capable of operating at less than 69 kilovolts and projected to cost in excess of $20,000,000. [2013, c. 369, Pt. C, §8 (NEW).]

1. Submission requirement. A person that proposes to undertake in the State a transmission project must provide the commission with the following information:

A. Results of an investigation by an independent 3rd party, which may be the commission or a contractor selected by the commission, of nontransmission alternatives to construction of the proposed transmission project. The investigation must set forth the total projected costs of the transmission project as well as the total projected costs of the nontransmission alternatives over the effective life of the proposed transmission project; and [2013, c. 369, Pt. C, §8 (NEW).]

B. A description of the need for the proposed transmission project. [2013, c. 369, Pt. C, §8 (NEW).]

[ 2013, c. 369, Pt. C, §8 (NEW) .]

2. Approval; consideration of nontransmission alternatives. In order for a transmission project to be approved, the commission must consider whether the identified need over the effective life of the proposed transmission project can be economically and reliably met using nontransmission alternatives at a lower total cost. During its review the commission shall give preference to nontransmission alternatives that are identified as able to address the identified need for the proposed transmission project at lower total cost to ratepayers. Of the identified nontransmission alternatives, the commission shall give preference to the lowest-cost nontransmission alternatives. When the costs to ratepayers of the identified nontransmission alternatives are reasonably equal, the commission shall give preference to the alternatives that produce the lowest amount of local air emissions, including greenhouse gas emissions.

[ 2013, c. 369, Pt. C, §8 (NEW) .]

3. Exception. A transmission project that is constructed, owned and operated by a generator of electricity solely for the purpose of electrically and physically interconnecting the generator to the transmission system of a transmission and distribution utility is not subject to this section.

[ 2013, c. 369, Pt. C, §8 (NEW) .]

SECTION HISTORY

2013, c. 369, Pt. C, §8 (NEW).



35-A §3133. Purchase of transmission capacity prohibited without prior order of the commission

1. Commission approval required for purchases. A transmission and distribution utility may not purchase any transmission capacity unless the commission has issued a certificate of public convenience and necessity approving the purchase or has waived the approval requirements pursuant to subsection 11.

[ 1999, c. 398, Pt. A, §47 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Notice of intent to file. The utility or utilities shall file with the commission, no less than 2 months in advance of submitting its petition for a certificate of public convenience and necessity for the proposed purchase, a notice of its intent to file the petition. The notice must inform the commission of the terms of the proposed purchase and, after receiving the notice, the commission may, by rule or otherwise, require the petitioner to make available such additional information as it determines necessary. The commission may waive the requirement that at least 2 months' advance notice be given. The commission shall rule on any request for waiver within 60 days. If there is then outstanding for the utility a long-range plan approved pursuant to section 3134, the utility need not provide an advance notice of its intent to file the petition.

[ 1999, c. 398, Pt. A, §47 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Petition for certificate of public convenience and necessity. The petition for a certificate of public convenience and necessity must contain such information as the commission may by rule prescribe.

[ 1999, c. 398, Pt. A, §47 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

4. Hearing. The petition must be set down for public hearing.

[ 1999, c. 398, Pt. A, §47 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

5. Deadline for issuance of commission order. The commission shall issue its order within 12 months after the petition is filed. If there is then outstanding for the utility a long-range plan approved pursuant to section 3134, the commission shall issue its order within 9 months of filing.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Certificate of public convenience and necessity. The following provisions apply to the issuance of a certificate of public convenience and necessity.

A. In its order, the commission shall make specific findings with regard to the need for the purchase and, if the commission finds that a need exists, it shall issue a certificate of public convenience and necessity for the purchase. [1999, c. 398, Pt. A, §47 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

B. [1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §47 (RP).]

C. The issuance of a certificate of public convenience and necessity establishes that, as of the date of issuance of the certificate, the decision by the utility to purchase was prudent. [1999, c. 398, Pt. A, §47 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

[ 1999, c. 398, Pt. A, §47 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

7. Exclusions.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §47 (RP) .]

7-A. Consumer-owned electric utilities.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §47 (RP) .]

8. Filing fee. When the petition is filed, the utility or utilities involved shall pay to the commission an amount equal to 2/100 of 1% of the estimated cost of the purchase. The utility or utilities may, at the time of the filing of notice of its intent to file the petition, request the commission to waive all or a portion of the filing fee. The commission shall rule on a request for waiver within 30 days.

Filing fees paid as required by this subsection must be segregated, apportioned and expended by the commission for the purposes of this section. Any portion of the filing fee that is received from any utility or utilities and is not expended by the commission to process the petition for a certificate of public convenience and necessity must be returned to the utility or utilities.

[ 1999, c. 398, Pt. A, §47 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

9. Imported power.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §47 (RP) .]

10. Renewal of contracts for purchase or conversion.

[ 1993, c. 91, §4 (RP) .]

10-A. Renewal of contracts for purchase originally subject to commission approval. The requirements of this section apply to any amendment, extension or renewal of any contract between the utility and other parties governing the terms of their participation in a purchase subject to this section, if the original contract was subject to approval by the commission.

[ 1999, c. 398, Pt. A, §47 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

10-B. Renewal of contracts not originally subject to commission approval. For any amendment, extension or renewal of any contract otherwise subject to this section for which the original contract was not subject to approval by the commission, the utility shall file a copy of the proposed amendment, extension or renewal with the commission within 7 days of the day when the utility receives notice of the proposal, but approval under this section is not required.

[ 1993, c. 91, §5 (NEW) .]

11. Waiver of approval requirements. The commission may waive the notice and approval requirements of this section on its own motion or upon request of any party. The commission shall rule on a request for a waiver within 60 days. Prior to considering a waiver, the commission shall ensure that notice by mail has been sent, and an opportunity to be heard permitted, to persons who commonly participate in commission proceedings and persons whose contracts the commission determines may be affected by the agreement. The commission may prescribe by rule the content of a request for waiver and procedures for the expeditious processing of the request in certain circumstances.

[ 1999, c. 398, Pt. A, §47 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 378, §1 (AMD). 1987, c. 387, §3 (AMD). 1987, c. 490, §§A6,B4 (AMD). 1987, c. 769, §§A138,A139 (AMD). 1993, c. 91, §§4,5 (AMD). 1995, c. 357, §§3-5 (AMD). 1999, c. 398, §A47 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3133-A. Significant agreements and contracts relating to transmission capacity prohibited without prior order of the commission

1. Certificate of public convenience and necessity. Except as provided in subsection 3, a transmission and distribution utility may not enter into any significant agreement or contract, as defined in subsection 2, unless the commission has issued a certificate of public convenience and necessity approving the proposed agreement or contract or has waived the approval requirements pursuant to subsection 6. The utility must file a notice with the commission no less than 2 months in advance of submitting its petition for a certificate of public convenience and necessity for the proposed agreement or contract. The commission may require the petitioner to make available such additional information as it determines necessary. The petition must contain such information as the commission may by rule prescribe. The petition must be set down for public hearing. The commission shall issue its order within 12 months after the complete petition is filed. If there is then outstanding a long-range plan for the utility pursuant to section 3134 that includes the agreement or contract, the utility need not provide advance notice of its intent to file the petition and the commission shall issue its order within 9 months after the complete petition is filed.

In its order, the commission shall make specific findings with regard to the agreement or contract. If the commission finds that a need for it exists and it is reasonable and consistent with the public interest, the commission shall issue the certificate of public convenience and necessity.

The issuance of a certificate of public convenience and necessity establishes that, as of the date of issuance, the decision by the utility to enter into the agreement or contract was prudent.

[ 1999, c. 398, Pt. A, §48 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Significant agreement or contract" means a contract or other agreement enforceable as a contract that binds the utility to a future course of action with respect to supplying, purchasing or exchanging transmission capacity or any renewal, amendment or extension of any contract or agreement that is for a period of longer than 3 years and involves one of the following, whichever is less:

(1) More than 5,000 kilowatts of electrical transmission capacity, or 50,000,000 kilowatt hours or more of energy per year, flowing over a transmission line with a capacity greater than 100 kilovolts;

(2) More than 10% of the transmission capacity of the utility; or

(3) The transmission of an amount equal to more than 1.0% of the total annual kilowatt hour sales in the utility's service territory. [1999, c. 398, Pt. A, §48 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

[ 1999, c. 398, Pt. A, §48 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Exclusions. This section does not apply to any contract or agreement for which commission approval is required under section 3132 or 3133. This section applies to contracts or agreements that take effect on or after the effective date of this section.

[ 1999, c. 398, Pt. A, §48 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

4. Filing fee. A utility or utilities filing a petition under this section shall pay to the Public Utilities Commission at the time of filing an amount equal to 2/100 of 1% of the estimated cost of the contract or agreement. The utility or utilities, at or before the time of filing of notice of its intent to file the petition, may request the commission to waive all or a portion of the filing fee as unnecessary to help defray the cost of review. The commission shall rule on the request for waiver within 60 days.

Notwithstanding this Title, filing fees paid as required in this subsection must be segregated, apportioned and expended by the commission for the purposes of this section. Any portion of the filing fee that is received from a utility or utilities and is not expended by the commission to process the petition for a certificate of public convenience and necessity must be returned to the utility or utilities.

[ 1999, c. 398, Pt. A, §48 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

5. Amendments, extensions and renewals.

[ 1993, c. 91, §6 (RP) .]

5-A. Amendments, extensions and renewals. The requirements of this section apply to any amendment, extension or renewal of any significant agreement or contract subject to this section, if the original contract was subject to approval by the commission.

[ 1995, c. 357, §8 (AMD) .]

5-B. Amendments, extensions and renewals of contracts not originally subject to commission approval. For any amendment, extension or renewal of any contract otherwise subject to this section when the original contract was not subject to approval by the commission, the utility shall file a copy of the proposed amendment, extension or renewal with the commission within 7 days of the day when the utility receives notice of the proposal, but approval is not required under this section.

[ 1993, c. 91, §7 (NEW) .]

6. Waiver of approval requirements. The commission may waive the notice and approval requirements of this section upon its own motion or upon the request of any party. The commission shall rule on a request for a waiver within 60 days. Prior to considering a waiver, the commission shall ensure that notice by mail has been sent, and an opportunity to be heard permitted, to persons who commonly participate in commission proceedings and persons whose contracts the commission determines may be affected by the agreement. The commission may prescribe by rule the content of a request for waiver and procedures for expeditious processing of the request in certain circumstances.

[ 1999, c. 398, Pt. A, §48 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1987, c. 387, §4 (NEW). 1993, c. 91, §§6,7 (AMD). 1993, c. 119, §1 (AMD). 1995, c. 357, §§6-9 (AMD). 1999, c. 398, §A48 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3134. Long-range plan

1. Filing by transmission and distribution utilities. Every transmission and distribution utility in whose service territory total sales of electric energy for purposes other than resale exceeded 300,000,000 kilowatt hours during any calendar year may submit to the commission a long-range plan for the 15-year period subsequent to the date the plan is submitted. This plan shall:

A. Include the utility's annual peak-load forecasts, annual energy forecasts, type and route of major proposed transmission lines and alternatives and an analysis of the cost and financing of the plan, together with such other information as the commission may by rule require; and [1999, c. 398, Pt. A, §49 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

B. List and describe all the assumptions used by the utility in formulating the plan required by this section. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1999, c. 398, Pt. A, §49 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Hearing and decision. The commission shall set down for public hearing each long-range plan filed in accordance with subsection 1. Notice of the hearing and opportunity to intervene must be provided in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, and the commission's rules of practice and procedure. The commission shall issue a decision approving, disapproving or modifying each plan within one year after the filing of such plan in accordance with this subsection. Each long-range plan as approved or modified by the commission constitutes the plan of the filing utility and, unless altered as the result of judicial review or subsequently modified by commission order, represents the final finding of fact of the matters contained in the plan for the purposes of subsection 3.

[ 1999, c. 398, Pt. A, §49 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Purchase of transmission capacity. If, at the time the commission issues an order granting a certificate of public convenience and necessity to a utility pursuant to section 3133, there is in existence a long-range plan for the utility approved or modified by the commission 2 years or less before the date of the order, the certificate may not be granted unless the purchase conforms to that plan. The findings by the commission, as embodied in its order under subsection 2, to the extent relevant represent the commission's findings of fact of the matters contained in the order in any proceeding pursuant to section 3133 that is decided within 2 years from the date of the order.

[ 1999, c. 398, Pt. A, §49 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

4. Plans of consumer-owned transmission and distribution utilities. The commission may order the filing of a long-range plan, comparable to the plan authorized in this section, by a consumer-owned transmission and distribution utility, as defined in section 3501. The order must allow sufficient time for its preparation. A consumer-owned utility may file a comparable plan on its own initiative. Any plan submitted under this subsection may be filed in concert with other consumer-owned transmission and distribution utilities. A plan is comparable to a plan otherwise authorized in this section if it provides the same or similar data to the fullest extent possible, taking into account the size and resources of the consumer-owned utility.

The plan must be reviewed by the commission in accordance with subsection 2.

[ 1999, c. 398, Pt. A, §49 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 378, §2 (AMD). 1999, c. 398, §A49 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3134-A. New England Electric Power Pool Agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 490, §B5 (NEW). 1995, c. 357, §10 (RP).



35-A §3135. Physical connection between lines of utilities authorized

1. Connection with feed lines. A transmission and distribution utility may extend its lines to connect with the feed lines of any other transmission and distribution utility. The commission may fix such terms and conditions as will safeguard the rights and interests of both utilities.

[ 1999, c. 398, Pt. A, §50 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Emergency connection and transport of energy. The commission, in the interest of public convenience and necessity, may order any utility that is principally engaged in the transmission and distribution of electricity directly to the public or to be used ultimately by the public to transport temporarily electricity over its transmission or distribution facilities at a reasonable charge and in a manner as the commission directs when the transmission will alleviate an electric power shortage within this State that exists by reason of an emergency.

Whenever the commission, upon its own motion or upon application of any transmission and distribution utility, after due notice to all interested parties and an opportunity for a hearing, makes findings based upon substantial evidence that an emergency exists and that action is necessary and appropriate in the public interest and is not detrimental to the interests of investors and consumers, it may order a utility to establish physical connection of its transmission or distribution facilities with the facilities of one or more other utilities to transmit or distribute electricity for any other utility for a temporary period.

The commission may not compel a company to transmit or distribute electricity under this subsection when to do so would impair its ability to render adequate service to its customers.

The commission may prescribe the terms and conditions of the arrangement to be made between the utilities affected by the order, including the compensation or reimbursement reasonably due to any of them, and, in the case of a new physical connection, the apportionment of costs between them or among them provided that a utility making application for or receiving the benefit of a connection that will inure to its sole benefit assumes the entire cost of the connection.

[ 1999, c. 398, Pt. A, §50 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A50 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3136. Transmission and distribution utilities have eminent domain; approval

1. Land necessary for location of transmission lines carrying 5,000 volts. Subject to approval by the commission under subsection 4, a transmission and distribution utility may take and hold by right of eminent domain lands and easements necessary for the proper location of its transmission lines that are designed to carry voltages of 5,000 volts or more and of necessary appurtenances, located within the territory in which the utility is authorized to do public utility business, in the same manner and under the same conditions as set forth in chapter 65.

[ 2007, c. 148, §12 (AMD) .]

2. Right of eminent domain not applicable. The right of eminent domain granted in subsection 1 does not apply to:

A. Lands or easements located within 300 feet of an inhabited dwelling; [1987, c. 141, Pt. A, §6 (NEW).]

B. Lands or easements on or adjacent to any developed or undeveloped water power; [1987, c. 141, Pt. A, §6 (NEW).]

C. Lands or easements so closely paralleling existing wire lines of other utilities that the proposed transmission lines would substantially interfere with service rendered over the existing lines, except with the consent of the owners; [2001, c. 608, §2 (AMD).]

D. Lands or easements owned or used by railroad corporations, except as authorized pursuant to section 2311; and [2001, c. 608, §2 (AMD).]

E. Lands or easements owned by the State. [2001, c. 608, §2 (NEW).]

[ 2001, c. 608, §2 (AMD) .]

3. Prior right to locate distribution lines and appurtenances in right-of-way limits of public way. Subject to approval by the commission under subsection 4, transmission and distribution utilities may take and hold by right of eminent domain land or easements necessary for the proper location of their distribution lines and the necessary appurtenances, but only where the transmission and distribution utilities had a prior right to locate their distribution lines and necessary appurtenances in the right-of-way limits of a public way and the body having jurisdiction over the public way has caused the utility to remove its distribution lines and appurtenant structures outside the right-of-way limits of the public way. This right does not apply to lands or easements as specified in subsection 2, paragraphs B, C, D and E.

[ 2007, c. 148, §13 (AMD) .]

4. Commission approval required; certificate of public convenience and necessity; environmental factors. A location to be taken by eminent domain for such transmission or distribution lines must be approved by the commission before a transmission and distribution utility can exercise the right of eminent domain granted in subsection 1 or subsection 3. The commission may not approve a location to be taken by eminent domain for the construction, rebuilding or relocation of a transmission line that requires a certificate of public convenience and necessity under section 3132, unless the commission has issued a certificate of public convenience and necessity for that transmission line. Environmental factors to be considered for proper location of a transmission line are not subject to review by the commission under this section when the location of the transmission line has received site location of development approval under Title 38, section 484.

[ 2007, c. 148, §14 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A51 (AMD). 1999, c. 398, §§A104,105 (AFF). 2001, c. 608, §§2,3 (AMD). 2007, c. 148, §§12-14 (AMD).



35-A §3137. Area within which domestic transmission and distribution utility may transmit electricity; taxation by other states

1. Domestic transmission and distribution utility may transmit electricity inside or outside this State. Notwithstanding any limitation imposed by its charter, each domestic transmission and distribution utility may transmit electricity and acquire and operate anywhere inside or outside this State utility facilities or interests in utility facilities of any nature or form used or required to be used in its service to the public, provided that nothing in this section authorizes a utility to distribute electricity in this State to any person or within any area, except as otherwise authorized by its charter or the general statutes of this State.

[ 1999, c. 398, Pt. A, §52 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Legislative consent to application of laws of other states with respect to taxes. Legislative consent is given to the application of the laws of other states with respect to taxation, payments in lieu of taxes and the assessment of taxes or payments in lieu of taxes to any domestic transmission and distribution utility that is acting outside this State under this section.

[ 1999, c. 398, Pt. A, §52 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A52 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3138. Joint ownership of facility; waiver of right to partition

Notwithstanding Title 14, chapter 719, any domestic transmission and distribution utility or foreign electric utility that acquires or owns a joint or common interest with one or more other utilities or other persons in any property that is used or acquired for use as a utility facility may surrender or waive its right to have a partition by division or partition by sale of the property for a period that does not exceed the period for which the property is used or useful for transmission and distribution utility purposes. [1999, c. 398, Pt. A, §53 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A53 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3139. Powers of foreign electric utility (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1997, c. 316, §1 (RP).



35-A §3140. Regulation of foreign electric utility

1. Foreign electric utility to notify commission before acting within this State. A foreign electric utility shall, before constructing, purchasing, owning, controlling, operating, managing or otherwise participating in a joint or common interest in a utility facility within this State:

A. Notify the commission in writing of the action to be taken by the utility; and [1987, c. 141, Pt. A, §6 (NEW).]

B. Provide any information reasonably required by the commission under section 3132. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1997, c. 316, §2 (AMD) .]

2. Annual report of foreign electric utility. After giving notice under subsection 1, a foreign electric utility shall:

A. Annually file with the commission a copy of the annual report filed by it with the appropriate regulatory agency of the State where its operations are principally located; and [1987, c. 141, Pt. A, §6 (NEW).]

B. Furnish to the commission from time to time such other information with respect to its activities within this State as the commission may reasonably require. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Registered office and agent; service of process. A foreign electric utility:

A. Shall designate and continuously maintain in this State a registered office and a registered agent in accordance with Title 5, section 105; and [2007, c. 323, Pt. G, §3 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

B. Is subject to service of process, notice or demand as provided in Title 5, section 113. [2007, c. 323, Pt. G, §3 (AMD).]

[ 2007, c. 323, Pt. G, §3 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Certificate of agency with regulatory jurisdiction over foreign electric utility. Upon the filing with the commission of a certificate of the appropriate regulatory agency of the state of domicile or principal locus of a foreign electric utility, or of the United States, stating either that the agency has regulatory jurisdiction over the issuance of stocks, bonds or other evidences of indebtedness payable more than 12 months from date of issue by that foreign electric utility to finance a utility facility in this State or that the agency has general supervision of that foreign electric utility in the conduct of its electric utility business, that foreign electric utility may not be deemed a "transmission and distribution utility" as defined in section 102, subsection 20-B, merely by reason of the exercise by it of the authority granted in former section 3139.

[ 1999, c. 398, Pt. A, §54 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

5. Exemption.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §55 (RP) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1997, c. 316, §2 (AMD). 1997, c. 710, §7 (AMD). 1999, c. 398, §§A54,55 (AMD). 1999, c. 398, §§A104,105 (AFF). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B55 (COR). 2007, c. 323, Pt. G, §3 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



35-A §3141. Taxation

1. Utility facilities owned by domestic transmission and distribution utility. All utility facilities, real and personal, situated within this State and owned by a domestic transmission and distribution utility are subject to assessment and taxation to the same extent and in the same manner as provided in Title 36.

[ 1999, c. 398, Pt. A, §56 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Utility facilities owned by foreign electric utility. All utility facilities situated within this State and owned by a foreign electric utility other than a municipal or quasi-municipal corporation or other political subdivision of a state or province are subject to assessment and taxation to the same extent and in the same manner as though owned by a domestic transmission and distribution utility.

[ 1999, c. 398, Pt. A, §56 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Foreign utility facility that is a municipal or quasi-municipal corporation exempt from taxation. All utility facilities situated in this State and owned by a foreign electric utility that is a municipal or quasi-municipal corporation or other political subdivision of a state or province are exempt from taxation. In lieu of taxes the owner shall on or before September 1st of each year pay to the municipality where the utility facility lies the amount which would be assessable as property taxes if the utility facility were the property of a foreign electric utility other than a municipal or quasi-municipal corporation or other political subdivision of a state or province.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Procedures relating to payment in lieu of taxes. The assessment, abatement and appellate procedures and all other procedures relating to the payment in lieu of taxes shall be as provided in Title 36 with respect to taxes.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A56 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3142. Registration required to market retail electric service (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 447, §A1 (NEW). 1997, c. 710, §8 (AMD). MRSA T.35A, §3142/4 (AMD).



35-A §3143. Declaration of policy on smart grid infrastructure

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Smart grid" means the integration of information and communications innovations and infrastructure with the electric system to enhance the efficiency, reliability and functioning of the system through smart grid functions. [2009, c. 539, §2 (NEW).]

B. "Smart grid coordinator" means an entity, authorized by the commission in accordance with subsection 5, that manages access to smart grid functions and associated infrastructure, technology and applications within the service territory of a transmission and distribution utility. [2009, c. 539, §2 (NEW).]

C. "Smart grid functions" means those functions that advance the policy of the United States as specified in the federal Energy Independence and Security Act of 2007, Public Law 110-140, Section 1301, including functions that enable consumers to access information about and to manage and adjust their electricity consumption or to generate and store electricity and functions specified in Section 1306(d) of that Act. [2009, c. 539, §2 (NEW).]

[ 2009, c. 539, §2 (NEW) .]

2. Legislative findings. The Legislature finds that:

A. The cost of electricity to consumers in this State is high in comparison to costs in similar markets and impedes economic development; [2009, c. 539, §2 (NEW).]

B. The State has recognized the consequences of climate change and has committed to policies to reduce emissions of greenhouse gases; [2009, c. 539, §2 (NEW).]

C. The State's electric grid and long-term infrastructure investment are vital to continued security and economic development, and smart grid functions will deliver electricity from suppliers to consumers using modern technology to increase reliability and reduce costs in a way that saves energy and to enable greater consumer choice; [2009, c. 539, §2 (NEW).]

D. The State currently lacks a comprehensive smart grid policy but faces critical decisions regarding the implementation of smart grid functions and associated infrastructure, technology and applications, and the commission and the Legislature will play central roles in making those decisions; and [2009, c. 539, §2 (NEW).]

E. It is vital that a smart grid policy be developed in order to ensure that all ratepayers and the State as a whole are afforded the benefits of smart grid functions and associated infrastructure, technology and applications. [2009, c. 539, §2 (NEW).]

[ 2009, c. 539, §2 (NEW) .]

3. Smart grid policy; goals. In order to improve the overall reliability and efficiency of the electric system, reduce ratepayers' costs in a way that improves the overall efficiency of electric energy resources, reduce and better manage energy consumption and reduce greenhouse gas emissions, it is the policy of the State to promote in a timely and responsible manner, with consideration of all relevant factors, the development, implementation, availability and use of smart grid functions and associated infrastructure, technology and applications in the State through:

A. Increased use of digital information and control technology to improve the reliability, security and efficiency of the electric system; [2009, c. 539, §2 (NEW).]

B. Deployment and integration into the electric system of renewable capacity resources, as defined in section 3210-C, subsection 1, paragraph E, that are interconnected to the electric grid at a voltage level less than 69 kilovolts; [2009, c. 539, §2 (NEW).]

C. Deployment and integration into the electric system of demand response technologies, demand-side resources and energy-efficiency resources; [2009, c. 539, §2 (NEW).]

D. Deployment of smart grid technologies, including real-time, automated, interactive technologies that optimize the physical operation of energy-consuming appliances and devices, for purposes of metering, communications concerning grid operation and status and distribution system operations; [2009, c. 539, §2 (NEW).]

E. Deployment and integration into the electric system of advanced electric storage and peak-reduction technologies, including plug-in electric and hybrid electric vehicles; [2009, c. 539, §2 (NEW).]

F. Provision to consumers of timely energy consumption information and control options; and [2009, c. 539, §2 (NEW).]

G. Identification and elimination of barriers to adoption of smart grid functions and associated infrastructure, technology and applications. [2009, c. 539, §2 (NEW).]

It is the policy of the State to promote the development, implementation, availability and use of smart grid functions in accordance with this subsection in a manner that is consistent with applicable standards for reliability, safety, security and privacy and that takes into account the implementation of smart grid functions in other jurisdictions.

The commission may adopt rules regarding the implementation of smart grid functions in the State in accordance with this subsection, including, but not limited to, rules regarding cybersecurity and protection of consumer privacy, and access to smart grid infrastructure and information, including, but not limited to, open access issues, coordination between smart grid users and methods to address financial disincentives for transmission and distribution utilities to promote smart grid functions. Rules adopted pursuant to this subsection are routine technical rules as described in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 539, §2 (NEW) .]

4. Resource assessment policy. In order to meet the goals of the smart grid policy as specified in subsection 3, it is the policy of the State that all available energy resources be assessed, including but not limited to the following types of resources:

A. Energy efficiency; [2009, c. 539, §2 (NEW).]

B. Demand management, including but not limited to establishment of time-of-use tariffs and performance-based rates; [2009, c. 539, §2 (NEW).]

C. Renewable resources, as defined in section 3210, subsection 2, paragraph C; [2009, c. 539, §2 (NEW).]

D. Energy resources, other than those listed in paragraph C, that are located in the State and are interconnected to the electric grid at a voltage level of less than 69 kilovolts; and [2009, c. 539, §2 (NEW).]

E. Transmission lines for which a certificate of public convenience and necessity is required under section 3132, subsection 2. [2009, c. 539, §2 (NEW).]

[ 2009, c. 539, §2 (NEW) .]

5. Smart grid coordinator; authorization by the Public Utilities Commission; rules. Upon petition, the commission shall open an adjudicatory proceeding to determine whether it is in the public interest of the State to have one or more smart grid coordinators in order to achieve the purposes of and implement the policies specified in this section. If, in an adjudicatory proceeding conducted pursuant to this subsection, the commission finds that it is in the public interest, the commission may adopt, by rule or as part of the adjudicatory proceeding, standards regarding smart grid coordinators, including but not limited to:

A. Eligibility, qualification and selection criteria; [2009, c. 539, §2 (NEW).]

B. Duties and functions; [2009, c. 539, §2 (NEW).]

C. The application or exemption from any provisions of this Title otherwise applicable to public utilities; [2009, c. 539, §2 (NEW).]

D. The relationship between a smart grid coordinator and a transmission and distribution utility; [2009, c. 539, §2 (NEW).]

E. Access to information held by the smart grid coordinator by 2nd and 3rd parties; and [2009, c. 539, §2 (NEW).]

F. Data collection and reporting. [2009, c. 539, §2 (NEW).]

Pursuant to standards adopted by rule or in an adjudicatory proceeding pursuant to this subsection, the commission may authorize no more than one smart grid coordinator within each transmission and distribution utility service territory. A smart grid coordinator authorized under this subsection may operate as a transmission and distribution utility, under a commission-approved contract with a transmission and distribution utility or in some other manner approved by the commission. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 539, §2 (NEW) .]

6. Transition plan; displaced employees. If an investment in smart grid infrastructure by a transmission and distribution utility will lead to the displacement of 20 or more employees within a 3-year period, the transmission and distribution utility must file a transition plan for the displaced employees with the commission for approval and may not displace those employees unless the commission has approved a transition plan in accordance with this subsection.

A. If a transition plan filed with the commission has been agreed to by a collective bargaining agent representing the employees to be displaced, the commission must approve the plan. If a transition plan filed with the commission has not been agreed to by a collective bargaining agent representing the employees to be displaced, the commission may approve that plan only if the plan:

(1) Prioritizes the transition of the employees to employment within the transmission and distribution utility, to the extent feasible;

(2) Provides funds for worker education, training and support, including but not limited to tuition, fees, books, supplies, tools, equipment, child care, transportation and other assistance needed to obtain relevant remedial or prerequisite education or training, and maximizes the extent to which such education and training can be pursued while employed rather than after termination of employment;

(3) Demonstrates appropriate coordination with the Department of Labor; and

(4) Prevents unnecessary retraining and public assistance costs to the State, to the extent feasible. [2009, c. 539, §2 (NEW).]

B. In applying for federal or other grants for workforce training to support smart grid implementation, the commission, the Department of Labor, the Efficiency Maine Trust and any other agency or instrumentality of the State shall, to the extent permissible and feasible under the terms of the grant, give priority to assisting employees that are displaced as a result of the investment in smart grid infrastructure. [2009, c. 539, §2 (NEW).]

C. The commission shall permit a transmission and distribution utility to adjust its rates to recover costs incurred pursuant to this subsection. [2009, c. 539, §2 (NEW).]

For purposes of this subsection, "displaced employee" means an employee who is terminated from employment with a transmission and distribution utility; reduced to less than 75% of the hours traditionally required for the employee's position; involuntarily transferred to another position within the utility for less pay; or transferred to another position within the utility at a site more than 50 miles away from the employee's current site of employment.

[ 2009, c. 539, §2 (NEW) .]

7. Compliance with safety, security and reliability standards. In implementing the policies specified in this section, the commission and other agencies and instrumentalities of the State shall ensure that applicable regional, national and international grid safety, security and reliability standards are met. The commission and other agencies and instrumentalities of the State shall seek to cause standards that promote cost-effective technologies and practices supporting smart grid functions to be integrated into national and international grid safety, security and reliability standards.

[ 2009, c. 539, §2 (NEW) .]

8. Cost recovery. The commission shall, upon petition, permit a transmission and distribution utility to adjust its rates to recover the utility's prudently incurred incremental costs associated with implementing smart grid functions and associated infrastructure, technology and applications or otherwise taking reasonable actions consistent with the policies of this section, to the extent that the costs are not already reflected in the utility's rates and the adjustment does not result in rates that are unjust or unreasonable. A grant by a utility in an amount approved by the commission to the University of Maine System for smart grid research and development is deemed to be a prudently incurred incremental cost associated with implementing smart grid functions.

[ 2009, c. 539, §2 (NEW) .]

9. Report. The commission, as part of its annual report pursuant to section 120, shall include a report on the progress of the State in achieving the purposes of this section. The commission may include in its report any recommendations for changes to law to promote the purposes of this section.

[ 2009, c. 539, §2 (NEW) .]

10. Consumer education. A transmission and distribution utility that implements smart grid functions shall, to the extent the commission determines appropriate, provide information to customers about the purpose and goals of smart grid functions, the ways in which smart grid functions, including but not limited to time-of-use pricing, may involve customer interaction and how the implementation of smart grid functions can benefit customers.

[ 2009, c. 539, §2 (NEW) .]

11. Savings clause. Nothing in this section limits any other authority of the commission with respect to smart grid implementation.

[ 2009, c. 539, §2 (NEW) .]

SECTION HISTORY

2009, c. 539, §2 (NEW).






Subchapter 3: ELECTRIC RATE REFORM ACT

35-A §3151. Title

This subchapter shall be known and may be cited as the "Electric Rate Reform Act." [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3152. Policy and findings

1. Increased efficiency. The Legislature declares and finds that improvements in transmission and distribution utility rate design and related regulatory programs have great potential for reducing the cost of electric utility services to consumers, for encouraging energy conservation and efficient use of existing facilities and for minimizing the need for expensive new electric transmission capacity. It is the purpose of this chapter to:

A. Require the commission to relate transmission and distribution rates more closely to the costs of providing transmission and distribution service; [2013, c. 369, Pt. F, §2 (AMD).]

B. [1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §57 (RP).]

C. Require the commission to consider the ability of low-income residential customers to pay in full for electric services as transmission and distribution rates are redesigned consistent with these policies; and [2013, c. 369, Pt. F, §3 (AMD).]

D. Require the commission to set rates to the extent practicable to achieve economic efficiency. [2013, c. 369, Pt. F, §4 (NEW).]

[ 2013, c. 369, Pt. F, §§2-4 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 769, §A140 (AMD). 1991, c. 253, §§1-3 (AMD). 1993, c. 402, §1 (AMD). 1999, c. 398, §A57 (AMD). 1999, c. 398, §§A104,105 (AFF). 2013, c. 369, Pt. F, §§2-4 (AMD).



35-A §3153. The Public Utilities Commission to develop proposals to improve electric utility rate design (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 451, §1 (RP). 1987, c. 490, §B6 (AMD). 1987, c. 769, §A141 (AMD).



35-A §3153-A. Public Utilities Commission to develop proposals to improve transmission and distribution utility rate design

1. Proposals and programs developed. The commission, as it determines appropriate, shall order transmission and distribution utilities to develop and submit specific rate design proposals and related programs for implementing energy conservation and energy efficiency techniques and innovations, either in conjunction with or independent of any rate-making proceeding pending before the commission. The proposals, as the commission determines, must be designed to encourage energy conservation, minimize the need for new transmission and distribution capacity, minimize costs of transmission and distribution service to consumers, minimize transmission and distribution rates over the long term or short term and take into account the needs of low-income customers. In approving a proposal under this section, the commission shall give equivalent consideration to the goals of minimizing costs and minimizing transmission and distribution rates to consumers. Proposals must include, but are not limited to, proposals that provide for the development and implementation of:

A. Load management techniques; [1991, c. 253, §4 (AMD).]

B. Rates that reflect marginal costs of services at different voltages, times of day or seasons of the year, including long-run marginal costs associated with the construction of new transmission and distribution facilities; [1999, c. 398, Pt. A, §58 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

C. [1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §58 (RP).]

D. Rates or other regulatory policies that encourage transmission and distribution utility system reliability; [1999, c. 398, Pt. A, §58 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

E. Transmission and distribution utility financing or subsidization of capital improvements undertaken by ratepayers to conserve electricity used by the ratepayers in the future. This paragraph applies to future programs for utility financing of energy conservation or load management as long as the goal of such programs is to economically defer or eliminate the need for transmission and distribution plant upgrades. In addition to programs undertaken pursuant to this paragraph, programs may be undertaken pursuant to section 10110 to achieve goals other than that identified in this paragraph; [RR 2009, c. 2, §103 (COR).]

F. As defined by the commission by rule, cost-effective conversions of electric space heat systems to systems relying on other fuels and other techniques for enabling homeowners and tenants to replace on-peak, winter period electric usage with less expensive sources of heat; [1993, c. 402, §2 (AMD).]

G. Rates or bill payment assistance programs for residential customers who have been certified eligible for state or federal fuel assistance that take into account the difficulty these customers have paying in full for electric service or that target assistance to these customers in the most efficient manner, taking into account the necessity of maintaining electric service; and [1993, c. 402, §2 (AMD).]

H. Rates that allow incremental use or maintenance of existing use when those rates serve to minimize rate levels for all transmission and distribution customers. In approving any proposal for rates that allow incremental use or maintenance of existing use, the commission shall seek to ensure that rates for all customer classes will be lower than they would have been had the commission not approved the proposal. [1999, c. 398, Pt. A, §58 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

[ RR 2009, c. 2, §103 (COR) .]

2. Hook-up fee prohibited.

[ 1993, c. 177, §1 (RP) .]

3. Implementation of rebate structures. The Public Utilities Commission may require a transmission and distribution utility to implement rebate structures for installation or upgrade of an electric service entrance to encourage energy efficient buildings and discourage energy inefficient buildings. In designing these programs, the commission shall give due consideration to safety.

[ 1999, c. 398, Pt. A, §58 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

4. Economic efficiency. In designing rates for transmission and distribution utilities, the commission shall set rates to the extent practicable to achieve economic efficiency.

[ 2013, c. 369, Pt. F, §5 (NEW) .]

SECTION HISTORY

1987, c. 451, §2 (NEW). 1987, c. 769, §A142 (AMD). 1989, c. 246, (AMD). 1991, c. 253, §4 (AMD). 1993, c. 177, §1 (AMD). 1993, c. 402, §2 (AMD). 1999, c. 398, §A58 (AMD). 1999, c. 398, §§A104,105 (AFF). 2001, c. 624, §2 (AMD). RR 2009, c. 2, §103 (COR). 2013, c. 369, Pt. F, §5 (AMD).



35-A §3154. The Public Utilities Commission to require the necessary improvements

1. Rate design and conservation improvements. The commission shall mandate, after notice and hearing on the proposed schedule, a scheduled phasing-in of the improvements in transmission and distribution utility rate design and related regulatory programs submitted and approved under section 3153-A and is authorized to order utilities to implement transmission and distribution utility rate design improvements approved by the commission on a temporary, pilot and experimental basis, affecting either a portion or all of any class of consumers of any utility as the commission may determine is appropriate to carry out the purposes of this subchapter, and order other energy conservation techniques, programs and innovations relating to transmission and distribution utility service that, in the commission's judgment, are practicable, just and reasonably related to fulfilling the purposes of this chapter. In ordering any rate design improvements or any other programs for implementing energy conservation techniques and innovations referred to in section 3153-A, the commission shall consider rate design stability and shall ensure the revenue requirements of the utility.

[ 1999, c. 398, Pt. A, §59 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Initial cost recovery. In assuring the revenue requirements of the utility with respect to programs for implementing energy conservation techniques or innovations, the commission shall, upon petition, permit the utility to adjust rates to recover the reasonable incremental costs associated with implementing those programs to the extent that the costs are not already reflected in the utility's rates and provided that that adjustment does not result in rates that are unjust or unreasonable. The adjustment shall include reasonable costs of all programs ordered under this subchapter incurred as of the time of the adjustment and reasonable estimated costs of operating the conservation programs.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Rules. The commission shall adopt rules implementing the requirements of subsection 2. Notwithstanding any other provision of this Title, such rules may include:

A. Procedures to periodically reconcile or adjust any rate adjustment ordered under subsection 2 or similar costs reflected in the utility's existing rates; [1987, c. 141, Pt. A, §6 (NEW).]

B. Procedures which provide incentives and disincentives for the effective implementation of this subchapter; and [1987, c. 141, Pt. A, §6 (NEW).]

C. Procedures to provide for the financial cost or benefit of under-collection or over-collection. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Federal standards.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §60 (RP) .]

5. Load management devices. The commission shall mandate, in any transmission and distribution utility rate schedule approved or taking effect after January 1, 1983, a rate for any user who installs a load management device, approved by the commission, that reflects the savings to the utility resulting from the use of the device.

[ 1999, c. 398, Pt. A, §61 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

6. Conservation investments in rate base. Upon petition by the public utility in any general rate change request pursuant to section 307, filed on or after January 1, 1988, the commission may in its discretion include in the utility's rate base and permit a fair return on the utility's rate base, any electric plant to the extent financed by the utility which constitutes a cost effective investment in conservation or load management and which was installed on the premises of a customer.

[ 1987, c. 613, §3 (NEW) .]

7. Interruptible rates. In any general rate design case pending on or initiated after April 1, 1992, the commission, upon request, shall determine interruptible rates consistent with and by reference to its determination of utility transmission and distribution capacity costs. Interruptible rates must be designed so as to encourage the long-term availability of interruptible resources, including interruptible options for all customer classes.

[ 1999, c. 398, Pt. A, §62 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

8. Incentive rates.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §63 (RP) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 613, §3 (AMD). 1991, c. 769, §1 (AMD). 1991, c. 769, §3 (AFF). 1993, c. 91, §8 (AMD). 1993, c. 262, §1 (AMD). 1999, c. 398, §§A59-63 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3155. The Attorney General authorized to intervene before the commission to protect consumer interest

The Department of Attorney General may: [1987, c. 141, Pt. A, §6 (NEW).]

1. Make assessments. Make general factual assessments of the impact of proposed rate changes and other proposed regulatory actions upon all affected consumers;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Assist consumers. Assist consumers in the presentation of their positions before utility regulatory commissions;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Advocate position. Advocate, on its own behalf, a position which it determines represents the position most advantageous to consumers, taking into account developments in rate design reform; and

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Obtain grants. Obtain grants pursuant to Public Law 94-385, Section 205(a), 42 United States Code, Section 6805 and the funds made available are to be in addition to, and not in substitution for, funds made available to that department from other sources.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3156. Certificates of approval

The commission may issue a certificate of approval for an electric rate stabilization agreement, following submission to it of an application for approval, in the form and with any supporting data as the commission may require. The commission shall issue or deny the certification within 120 days of receipt of an application. [1997, c. 593, §1 (AMD).]

The commission may not, in any rate proceeding or other context, disallow or otherwise prevent the recovery of costs incurred by the electric utility, including costs projected to be paid by an electric utility to a qualifying facility as defined in section 3303, under the terms of an agreement certified under this section based solely on the execution of the certified agreement. The commission shall take all reasonable action to ensure that amounts required to be paid pursuant to an agreement certified under this section are available. [1997, c. 492, §2 (AMD); 1997, c. 492, §7 (AFF).]

The commission shall issue a certificate upon application by a utility pursuant to this section only if it finds that: [1993, c. 712, §6 (NEW).]

1. Benefits. The agreement, and any assistance in financing the agreement to be provided by the Finance Authority of Maine, will provide substantial net benefits to ratepayers of the utility that will be reflected in rates paid by the electric utility's customers. The commission may consider whether alternative arrangements providing greater net benefits to ratepayers are reasonably likely to be available to the utility and may not issue a certificate if the commission concludes that such an alternative arrangement is reasonably likely to be available;

[ 1997, c. 593, §2 (AMD) .]

2. Rate impacts. Near-term benefits to ratepayers will substantially exceed future adverse impacts estimated by the commission;

[ 1997, c. 593, §3 (RPR) .]

3. Protection of certain facilities. The agreement does not have as a necessary or probable consequence the permanent cessation of operations of a qualifying facility with a capacity of more than 50 megawatts;

[ 1993, c. 712, §6 (NEW) .]

4. Consistent with energy policy.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §64 (RP) .]

5. Protection of energy resources. The agreement will not adversely impact the availability of a diverse and reliable mix of electric energy resources and will not significantly reduce the long-term electric energy or capacity resources available to the electric utility and needed to meet future electric demand. To the extent consistent with the long-term interests of ratepayers, an agreement resulting in a modification of an existing contract and that preserves electric energy or capacity resources is preferred over an agreement that results in the permanent cessation of operations of a qualifying facility.

[ 1993, c. 712, §6 (NEW) .]

For purposes of this section, the term "qualifying facility" has the same meaning as in section 3303. For purposes of this section, the term "electric rate stabilization agreement" means any agreement by an electric utility with a qualifying facility that will result in the reduction of costs to the electric utility and includes, but is not limited to, agreements proposed to be supported with financing made available under Title 10, chapter 110, subchapter III. [1993, c. 712, §6 (NEW).]

A certificate may not be issued under this section after July 31, 1998. [1997, c. 781, §2 (AMD).]

SECTION HISTORY

1993, c. 712, §6 (NEW). 1995, c. 120, §2 (AMD). 1995, c. 120, §5 (AFF). 1995, c. 698, §1 (AMD). 1995, c. 698, §4 (AFF). 1997, c. 492, §§2,3 (AMD). 1997, c. 492, §7 (AFF). 1997, c. 593, §§1-3 (AMD). 1997, c. 781, §2 (AMD). 1999, c. 398, §A64 (AMD). 1999, c. 398, §§A104,105 (AFF).






Subchapter 4: OLDER CITIZENS TRANSMISSION AND DISTRIBUTION SERVICE POLICY

35-A §3171. Title

This subchapter may be known and cited as the "Older Citizens Transmission and Distribution Service Policy." [1999, c. 398, Pt. A, §66 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). RR 1993, c. 1, §104 (COR). 1999, c. 398, §A66 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3172. Policy

It is declared that it is a policy of the State to insure an adequate transmission and distribution utility service to older citizens at a price they can afford. Older citizens today face a special crisis in surviving under the constant increase in the cost of living and particularly in the cost of fuel and utility services. It is the purpose of lifeline transmission and distribution service to alleviate the upward spiral in the cost of transmission and distribution service to older citizens and at the same time to encourage as well as reward the conservation of scarce energy supplies by adopting the approach of constant per unit cost for the use of electricity. It is the policy of the State that older citizens be able to receive transmission and distribution service for basic necessities of modern life, such as lighting and refrigeration, at a stable, fair and reasonable minimum cost and to encourage the reduction of electricity consumption for all other uses beyond such basic necessities. [1999, c. 398, Pt. A, §67 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A67 (AMD). 1999, c. 398, §§A104,105 (AFF).






Subchapter 5: BULK POWER TRANSACTIONS AND WHEELING

35-A §3180. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 490, Pt. B, §7 (NEW).]

1. Affiliate. "Affiliate" means any person who, as determined by the commission:

A. Directly controls, is controlled by or is under common control with an electric generation enterprise; or [1987, c. 490, Pt. B, §7 (NEW).]

B. Substantially owns, is substantially owned by or is substantially under common ownership with, an electric generation enterprise. [1987, c. 490, Pt. B, §7 (NEW).]

[ 1987, c. 490, Pt. B, §7 (NEW) .]

SECTION HISTORY

1987, c. 490, §B7 (NEW).



35-A §3181. Purchase and resale of electricity by Public Utilities Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §§A104,105 (AFF). 1999, c. 398, §A68 (RP).



35-A §3182. Transmission or wheeling of electricity (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §§B8,B9 (AMD). 1999, c. 398, §§A104,105 (AFF). 1999, c. 398, §A69 (RP).






Subchapter 6: THE MAINE ENERGY POLICY ACT OF 1988

35-A §3191. Energy policy (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 671, §2 (NEW). 1991, c. 769, §2 (AMD). 1999, c. 398, §§A104,105 (AFF). 1999, c. 398, §A70 (RP).






Subchapter 7: INCENTIVE RATEMAKING

35-A §3195. Commission authority to promote transmission and distribution utility efficiency

1. Rate-adjustment mechanisms. This Title may not be construed to prohibit the commission from or to restrict the commission in establishing or authorizing any reasonable rate-adjustment mechanisms to promote efficiency in transmission and distribution utility operations and least-cost planning. Rate-adjustment mechanisms may include, but are not limited to:

A. Decoupling of utility profits from utility sales through revenue reconciliation; [1991, c. 413, §1 (NEW); 1991, c. 413, §2 (AFF).]

B. Reconciliation of actual revenues or costs with projected revenues or costs, either on a total or per customer basis; [1991, c. 413, §1 (NEW); 1991, c. 413, §2 (AFF).]

C. Adjustment of revenues based on reconciled, indexed or forecasted costs; and [1991, c. 413, §1 (NEW); 1991, c. 413, §2 (AFF).]

D. Positive or negative financial incentives for efficient operations. [1991, c. 413, §1 (NEW); 1991, c. 413, §2 (AFF).]

[ 1999, c. 398, Pt. A, §71 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Just and reasonable rates. In determining the reasonableness of any rate-adjustment mechanism established under this subchapter, the commission shall apply the standards of section 301 to ensure that the rates resulting from the implementation of the mechanism are just and reasonable. Prior to the adoption of a new or replacement alternative rate plan or renewal of any existing alternative rate plan, the commission shall, in order to ensure that rates at the starting point of the plan are just and reasonable, conduct a revenue requirement and earnings review pursuant to the standards of section 301. In conducting such a review under this subsection, the commission, at its discretion, may conduct the review in a manner designed to minimize the cost of the review to ratepayers.

[ 2003, c. 45, §1 (AMD) .]

3. Value of utility property. Notwithstanding section 303, rate-adjustment mechanisms established under this section may be used to establish the value of the transmission and distribution utility's property.

[ 1999, c. 398, Pt. A, §71 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

4. Ratepayer protection. In determining the reasonableness of any rate-adjustment mechanisms, the commission shall consider the transfer of risks associated with the effect of the economy and the weather on the utility's sales. To the extent these risks are transferred from the utility to its customers, the commission shall consider in a rate proceeding the effect of the transfer of risk in determining a utility's allowed rate of return.

[ 1991, c. 413, §1 (NEW); 1991, c. 413, §2 (AFF) .]

5. Report. The commission shall include in its annual report pursuant to section 120, subsection 6 any significant developments with respect to any actions taken or proposed to be taken by the commission under this section.

[ 2009, c. 122, §13 (AMD) .]

6. Rate flexibility. Notwithstanding sections 307 and 703, the commission, in an adjudicatory proceeding, may authorize a transmission and distribution utility to implement a program under which:

A. The utility may change its schedule of rates with limited notice to the commission; and [1993, c. 614, §1 (NEW).]

B. The utility may enter into contracts for the sale of transmission and distribution services and related management services with limited or no prior express approval by the commission. [1999, c. 398, Pt. A, §71 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

The commission shall render its decision in any adjudicatory proceeding held for the purposes of authorizing a utility to implement a program consistent with this subsection within 9 months of the initiation of the proceeding. In the adjudicatory proceeding, the commission shall establish the terms and conditions under which a program is authorized under this subsection. The authority granted to the commission under this subsection is in addition to the authority of the commission granted under other provisions of this Title and nothing in this subsection may be construed to limit the authority of the commission under any other provision of this Title.

[ 1999, c. 398, Pt. A, §71 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1991, c. 413, §1 (NEW). 1991, c. 413, §2 (AFF). 1993, c. 614, §1 (AMD). 1999, c. 398, §A71 (AMD). 1999, c. 398, §§A104,105 (AFF). 2003, c. 45, §1 (AMD). 2009, c. 122, §13 (AMD).









Chapter 32: ELECTRIC INDUSTRY RESTRUCTURING

35-A §3201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 316, §3 (NEW).]

1. Affiliated interest. "Affiliated interest" has the same meaning as provided in section 707, subsection 1, paragraph A.

[ 1997, c. 316, §3 (NEW) .]

2. Aggregate. "Aggregate" means to organize individual electricity consumers into a group or entity for the purpose of purchasing electricity on a group basis.

[ 1997, c. 316, §3 (NEW) .]

3. Aggregator. "Aggregator" means an entity that gathers individual consumers together for the purpose of purchasing electricity.

[ 1999, c. 398, Pt. A, §72 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

4. Broker. "Broker" means an entity that acts as an agent or intermediary in the sale and purchase of electricity but that does not take title to electricity.

[ 1997, c. 316, §3 (NEW) .]

5. Competitive electricity provider. "Competitive electricity provider" means a marketer, broker, aggregator or any other entity selling electricity to the public at retail, but does not include an electric vehicle charging station provider.

[ 2015, c. 29, §2 (AMD) .]

6. Consumer-owned transmission and distribution utility. "Consumer-owned transmission and distribution utility" means any transmission and distribution utility wholly owned by its consumers, including, but not limited to:

A. The transmission and distribution portion of a rural electrification cooperative organized under chapter 37; [1997, c. 316, §3 (NEW).]

B. The transmission and distribution portion of an electrification cooperative organized on a cooperative plan under the laws of the State; [1997, c. 316, §3 (NEW).]

C. A municipal or quasi-municipal transmission and distribution utility; [1997, c. 316, §3 (NEW).]

D. The transmission and distribution portion of a municipal or quasi-municipal entity providing generation and other services; and [1997, c. 316, §3 (NEW).]

E. A transmission and distribution utility wholly owned by a municipality. [1997, c. 316, §3 (NEW).]

[ 1997, c. 316, §3 (NEW) .]

7. Divest. "Divest" means to legally transfer ownership and control to an entity that is not an affiliated interest.

[ 1997, c. 316, §3 (NEW) .]

7-A. Efficient combined heat and power system. "Efficient combined heat and power system" means a system that:

A. Produces heat and electricity from one fuel input, without restriction to specific fuel or generating technology; [2009, c. 197, §1 (NEW).]

B. Has an electric generating capacity rating of at least one kilowatt and not more than 30 kilowatts and a fuel system efficiency of not less than 80% in the production of heat and electricity, or has an electric generating capacity of at least 31 kilowatts and a fuel system efficiency of not less than 65% in the production of heat and electricity; [2009, c. 197, §1 (NEW).]

C. May work in combination with supplemental or parallel conventional heating systems; [2009, c. 197, §1 (NEW).]

D. Is manufactured, installed and operated in accordance with applicable government and industry standards; and [2009, c. 197, §1 (NEW).]

E. Is connected to the electric grid and operated in conjunction with the facilities of a transmission and distribution utility. [2009, c. 197, §1 (NEW).]

[ 2009, c. 197, §1 (NEW) .]

8. Electric billing and metering services. "Electric billing and metering services" means the following services:

A. Billing and collection; [1997, c. 316, §3 (NEW).]

B. Provision of a meter; [1997, c. 316, §3 (NEW).]

C. Meter maintenance and testing; and [1997, c. 316, §3 (NEW).]

D. Meter reading. [1997, c. 316, §3 (NEW).]

[ 1997, c. 316, §3 (NEW) .]

8-A. Eligible small generator. "Eligible small generator" means a generator that has a generating capacity of 5 megawatts or less and generates electricity using:

A. A renewable resource, as defined in section 3210, subsection 2, paragraph C; or [2009, c. 197, §2 (NEW).]

B. An efficient combined heat and power system. [2009, c. 197, §2 (NEW).]

[ 2009, c. 197, §2 (NEW) .]

8-B. Electric vehicle charging station provider. "Electric vehicle charging station provider" means a person selling electricity for the sole purpose of transferring electric energy between a charger and the battery or other energy storage device in an electric vehicle.

[ 2015, c. 29, §3 (NEW) .]

9. Entity. "Entity" means a person or organization, including but not limited to any political, governmental, quasi-governmental, corporate, business, professional, trade, agricultural, cooperative, for-profit or nonprofit organization.

[ 1997, c. 316, §3 (NEW) .]

10. Generation assets. "Generation assets" includes all real estate, fixtures and personal property owned, controlled, operated or managed in connection with, or to facilitate, the generation of electric power.

[ 1997, c. 316, §3 (NEW) .]

11. Generation service. "Generation service" means the provision of electric power to a consumer through a transmission and distribution utility but does not encompass any activity related to the transmission or distribution of that power.

[ 1997, c. 316, §3 (NEW) .]

12. Large, investor-owned transmission and distribution utility. "Large, investor-owned transmission and distribution utility" means an investor-owned transmission and distribution utility serving more than 50,000 retail customers.

[ 1997, c. 316, §3 (NEW) .]

13. Marketer. "Marketer" means an entity that as an intermediary purchases electricity and takes title to electricity for sale to retail consumers.

[ 1999, c. 398, Pt. A, §72 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

14. Public entity. "Public entity" includes the State, any political subdivision of the State, a municipality and any quasi-municipal entity.

[ 1997, c. 316, §3 (NEW) .]

15. Qualifying facility. "Qualifying facility" has the same meaning as provided in section 3303.

[ 1997, c. 316, §3 (NEW) .]

16. Small, investor-owned transmission and distribution utility. "Small, investor-owned transmission and distribution utility" means an investor-owned transmission and distribution utility serving 50,000 or fewer retail customers.

[ 1997, c. 316, §3 (NEW) .]

17. Retail access. "Retail access" means the right of a retail consumer of electricity to purchase generation service from a competitive electricity provider.

[ 1997, c. 316, §3 (NEW) .]

18. Transmission and distribution plant.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §73 (RP) .]

19. Transmission and distribution utility.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §73 (RP) .]

SECTION HISTORY

1997, c. 316, §3 (NEW). 1999, c. 398, §§A72,73 (AMD). 1999, c. 398, §§A104,105 (AFF). 2009, c. 197, §§1, 2 (AMD). 2015, c. 29, §§2, 3 (AMD).



35-A §3202. Retail access; deregulation

1. Right to purchase generation. Beginning on March 1, 2000, all consumers of electricity have the right to purchase generation services directly from competitive electricity providers, except as provided in subsection 7.

[ 2007, c. 481, §1 (AMD) .]

2. Deregulation of generation services. Except as otherwise provided in this chapter, competitive electricity providers are not subject to regulation under this Title on or after March 1, 2000.

[ 1997, c. 316, §3 (NEW) .]

3. Aggregation permitted; limitation. When retail access begins, consumers of electricity may aggregate their purchases of generation service in any manner they choose. If a public entity serves as an aggregator, it may not require consumers of electricity within its jurisdiction to purchase generation service from that entity.

[ 1997, c. 316, §3 (NEW) .]

4. Electric billing and metering services. The commission by rule may provide for competition in the provision of electric billing and metering services. The commission in its rules shall establish terms and conditions for such competition including which services are subject to competition and which customers will receive competitive services.

If the commission provides for competition for any billing or metering services, the commission shall:

A. Establish in its rules minimum standards necessary to protect consumers of such services and codes of conduct governing the relationship among transmission and distribution utilities providing such services, any affiliates of transmission and distribution utilities providing such services and providers of such services that are not affiliated with a transmission and distribution utility; and [1999, c. 601, §1 (NEW).]

B. Determine each transmission and distribution utility's costs of providing such services as reflected in consumer rates, including capital costs, depreciation, operating expenses and taxes, and shall separate this portion of the consumer rate into a separate charge. [1999, c. 601, §1 (NEW).]

Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 601, §1 (RPR) .]

5. International transmission contracts. Notwithstanding section 3204, transmission and distribution utilities, including consumer-owned utilities, that operate or manage a portion of the grid connected to the New England grid by transmission lines that pass through Canada may enter into commercially reasonable contracts with Canadian electric utilities for the purchase of back-up services, tie-line interruption services, ancillary services, transmission services or any other service that promotes effective retail electric competition in northern Maine. The transmission and distribution utilities shall make all such contract services available to competitive electricity providers at cost, on an equitable basis. Commission approval of such contracts is not required. Nothing in this subsection exempts from commission jurisdiction utility operations or activities undertaken pursuant to such contracts.

[ 1999, c. 398, Pt. B, §1 (NEW) .]

6. Exception. Notwithstanding any other provision of this chapter, an electric utility whose system is not physically connected to any transmission and distribution utility is exempt from this chapter. The commission shall ensure that such an electric utility's rates, including consideration of generation-related costs, are just and reasonable.

[ 1999, c. 398, Pt. E, §1 (NEW) .]

7. Exception; load aggregation by consumer-owned utilities. The commission may authorize a consumer-owned transmission and distribution utility to aggregate its load for the purpose of purchasing generation services on behalf of its customers. The commission shall adopt rules to implement the provisions of this subsection. The rules must specify the process and requirements for a consumer-owned transmission and distribution utility to obtain approval under this subsection and allowable exceptions under which customers of consumer-owned transmission and distribution utilities that have received such approval may continue to purchase generation services directly from competitive electricity providers. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 481, §2 (NEW) .]

8. Separate charges. A person who provides electric billing and metering services shall issue bills that clearly separate the charges for generation services and the charges for transmission and distribution services if charges for both types of services appear on the same bill.

[ 2013, c. 116, §1 (NEW) .]

SECTION HISTORY

1997, c. 316, §3 (NEW). 1999, c. 398, §§B1,D1,E1 (AMD). 1999, c. 601, §1 (AMD). 2007, c. 481, §§1, 2 (AMD). 2013, c. 116, §1 (AMD).



35-A §3203. Licensing of competitive electricity providers; consumer protections; enforcement

1. Authority. In order to provide effective competition in the market for the generation and sale of electricity in the State and to provide an orderly transition from the current form of regulation to retail access, the commission shall license competitive electricity providers in accordance with this section.

[ 1997, c. 316, §3 (NEW) .]

2. Requirements. A competitive electricity provider may not undertake the sale of electricity at retail in this State without first receiving a license from the commission. Before approving a license application, the commission must receive from the applicant:

A. Evidence of financial capability sufficient to refund deposits to retail customers in the case of bankruptcy or nonperformance or for any other reason; [1997, c. 316, §3 (NEW).]

B. Evidence of the ability to enter into binding interconnection arrangements with transmission and distribution utilities; [1997, c. 316, §3 (NEW).]

C. Disclosure of all pending legal actions and customer complaints filed against the competitive electricity provider at a regulatory body other than the commission in the 12 months prior to the date of license application; [1997, c. 316, §3 (NEW).]

D. Evidence of the ability to satisfy the renewable resource portfolio requirement established under section 3210; [1999, c. 398, Pt. J, §1 (AMD).]

E. Disclosure of the names and corporate addresses of all affiliates of the applicant; and [1999, c. 398, Pt. J, §1 (AMD).]

F. Evidence that the applicant is registered with the State Tax Assessor as a seller of tangible personal property pursuant to Title 36, section 1754-B, together with a statement that the applicant agrees to be responsible for the collection and remission of taxes in accordance with Title 36, Part 3 on all taxable sales of electricity made by the applicant to consumers located in this State. [1999, c. 398, Pt. J, §2 (NEW).]

The commission shall consider the need for requiring and, if it determines there is a need, may require a competitive electricity provider to file a bond with the commission as evidence of financial ability to withstand market disturbances or other events that may increase the cost of providing service or to provide for uninterrupted service to its customers if a competitive electricity provider stops service.

[ 1999, c. 398, Pt. J, §§1, 2 (AMD) .]

3. Informational filings; public information. The commission shall establish by rule information disclosure and filing requirements for competitive electricity providers. The rules must require generation providers to file their generally available rates, terms and conditions with the commission. The commission, subject to appropriate protective orders, may require the submission of individual service contracts or any other confidential information from a competitive electricity provider.

The commission by rule shall establish standards for making available, through any means considered appropriate, information that enhances consumers' ability to effectively make choices in a competitive electricity market.

Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 284, §1 (AMD) .]

4. Consumer protection provisions. As a condition of licensing, a competitive electricity provider that provides or proposes to provide generation service to a residential consumer or to a small commercial consumer:

A. May not terminate generation service without at least 30-day prior notice to the consumer; [1999, c. 657, §18 (AMD).]

B. Must offer service to the consumer for a minimum period of 30 days; [1999, c. 657, §18 (AMD).]

C. Must allow the consumer to rescind selection of the competitive electricity provider orally or in writing within 5 days of initial selection; [1999, c. 657, §18 (AMD).]

D. Must comply with all federal and state laws, federal regulations and state rules regarding the prohibition or limitation of telemarketing; [2003, c. 558, §1 (AMD).]

E. Must provide to the consumer within 30 days of contracting for retail service a disclosure of information provided to the commission pursuant to rules adopted under subsection 3 in a standard written format established by the commission; and [2011, c. 284, §2 (AMD).]

F. Must comply with any other applicable standards or requirements adopted by the commission by rule or order. [2011, c. 284, §3 (AMD).]

G. [2011, c. 284, §4 (RP).]

For purposes of this subsection, "residential consumer" means a consumer defined as residential under the terms and conditions of the consumer's transmission and distribution utility. For purposes of this subsection, "small commercial consumer" means, in the case of a consumer served by an investor-owned transmission and distribution utility, a nonresidential consumer that meets the availability criteria to take service under a core customer class of the transmission and distribution utility that does not pay a demand charge to the transmission and distribution utility or, in the case of a consumer served by a consumer-owned transmission and distribution utility, a nonresidential consumer with a demand of 20 kilowatts or less.

[ 2011, c. 284, §§2-4 (AMD) .]

4-A. General consumer protections. As a condition of licensing, a competitive electricity provider:

A. Shall obtain a consumer's authorization before serving the consumer; [1999, c. 657, §19 (NEW).]

B. May not release to any other entity, other than for purposes of debt collection or credit reporting pursuant to state and federal law or to law enforcement agencies pursuant to lawful process, any personal information regarding a customer, including name, address, telephone number, usage and historical payment information, without the consent of the customer; [1999, c. 657, §19 (NEW).]

C. Must comply with the provisions of the Maine Unfair Trade Practices Act, Title 5, chapter 10; [1999, c. 657, §19 (NEW).]

D. May not collect or seek to collect unreasonable costs from a customer who is in default; [1999, c. 657, §19 (NEW).]

E. Must comply with all applicable provisions of the federal Equal Credit Opportunity Act, 15 United States Code, Sections 1691 to 1691f; [1999, c. 657, §19 (NEW).]

F. Must comply with all federal and state laws, federal regulations and state rules regarding the prohibition or limitation of telemarketing; and [2003, c. 558, §4 (AMD).]

G. [2003, c. 558, §5 (RP).]

H. Must comply with any other applicable standards or requirements established by the commission by rule. [1999, c. 657, §19 (NEW).]

[ 2003, c. 558, §§4, 5 (AMD) .]

5. Licensing renewals and revocations. Consistent with all applicable requirements of Title 5, chapter 375, the commission may limit the duration and effectiveness of a license to a specified term, may conduct proceedings for the renewal of licenses and may conduct proceedings for the revocation of a license when a requirement of this section has not been complied with by a competitive electricity provider. The commission shall adopt rules governing the procedures for issuing or revoking a license under this section and related matters.

[ 1997, c. 316, §3 (NEW) .]

6. Consumer protection standards; rules. The commission shall establish by rule consumer protection standards and standards to protect and promote market competition in order to protect retail consumers of electricity from fraud and other unfair and deceptive business practices. Notwithstanding Title 32, chapter 69, subchapter 5 or Title 32, section 14716, the commission may provide by rule that a competitive electricity provider may satisfy the requirements of subsection 4-A, paragraph A by obtaining from the customer oral authorization obtained by an independent 3rd party.

[ RR 2003, c. 2, §112 (COR) .]

7. Penalties. The commission may impose administrative penalties upon a competitive electricity provider in accordance with chapter 15.

[ 2003, c. 505, §29 (RPR) .]

8. Dispute resolution. The commission shall resolve disputes between competitive electricity providers and retail consumers of electricity concerning standards or requirements established by or pursuant to subsection 4, 4-A or 6.

[ 1999, c. 657, §20 (AMD) .]

9. Additional actions. The commission may impose by rule any additional requirements necessary to carry out the purposes of this chapter, except that this section may not be construed to permit the commission to regulate the rates of any competitive electricity provider.

[ 1997, c. 316, §3 (NEW) .]

10. Cease and desist orders. The commission may issue a cease and desist order:

A. Following an adjudicatory hearing held in conformance with Title 5, chapter 375, subchapter IV, if the commission finds that any competitive electricity provider or transmission and distribution utility has engaged or is engaging in any act or practice in violation of any law or rule administered or enforced by the commission or any lawful order issued by the commission. A cease and desist order is effective when issued unless the order specifies a later effective date or is stayed pursuant to Title 5, section 11004; or [1997, c. 316, §3 (NEW).]

B. In an emergency, without hearing or notice, if the commission receives a written, verified complaint or affidavit showing that a competitive electricity provider or a transmission and distribution utility is selling electricity to retail consumers without being duly licensed or is engaging in conduct that creates an immediate danger to the public safety or is reasonably expected to cause significant, imminent and irreparable public injury. An emergency cease and desist order is effective immediately and continues in force and effect until further order of the commission or until stayed by a court of competent jurisdiction. In a subsequent hearing the commission shall in a final order affirm, modify or set aside the emergency cease and desist order and may employ simultaneously or separately any other enforcement or penalty provisions available to the commission. [1997, c. 316, §3 (NEW).]

[ 1997, c. 316, §3 (NEW) .]

11. Restitution. The commission may order restitution for any party injured by a violation for which a penalty may be assessed pursuant to this section.

[ 1997, c. 316, §3 (NEW) .]

12. Enforcement. The commission through its own counsel or through the Attorney General may apply to the Superior Court of any county of the State to enforce any lawful order made or action taken by the commission pursuant to this section. The court may issue such orders, preliminary or final, as it considers proper under the facts established before it.

[ 1997, c. 316, §3 (NEW) .]

13. Notice to Attorney General. If the commission has reason to believe that any competitive electricity provider or transmission and distribution utility has violated any provision of law for which criminal prosecution is provided and would be in order or any antitrust law of this State or the United States, the commission shall notify the Attorney General. The Attorney General shall promptly institute any actions or proceedings the Attorney General considers appropriate.

[ 1997, c. 316, §3 (NEW) .]

13-A. Investigation. The commission may investigate any matter relating to the provision of service by a competitive electricity provider pursuant to this chapter. In conducting an investigation under this subsection, the commission shall use the procedures established under section 1303, subsection 2.

[ 1999, c. 398, Pt. A, §74 (NEW); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

14. Disconnection restricted. A transmission and distribution utility may not disconnect service to a consumer due to nonpayment of generation charges or any other dispute with a competitive electricity provider, except that the commission may permit disconnection of electric service to consumers of electricity based on nonpayment of charges for standard-offer service provided under section 3212.

[ 1997, c. 316, §3 (NEW) .]

15. Standard billing. The commission shall consider requiring standard billing information on bills for electric power service. If standard billing information is required, the commission shall investigate the possibility of adopting standards consistent with other New England states. The commission may not prohibit transmission and distribution utilities from contracting with generation service providers to include both entities' charges on a single bill. The commission may not preclude the inclusion of other information on bills for electric power service.

[ 1997, c. 316, §3 (NEW) .]

16. Access to load data. Upon request from a competitive electricity provider, the commission shall provide load data on a class basis that is in the possession of a transmission and distribution utility, subject to reasonable protective orders to protect confidentiality, if considered necessary by the commission.

[ 1997, c. 316, §3 (NEW) .]

16-A. Customer information. A transmission and distribution utility may not release any customer-specific information to a licensed competitive electricity provider unless the provider produces sufficient evidence, as defined by the commission by rule, that the provider has obtained the customer's authorization.

[ 1999, c. 237, §1 (NEW) .]

17. Rules. Except as otherwise provided in this section, rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter II-A.

[ 1997, c. 316, §3 (NEW) .]

18. Confidentiality of consumer information. Information concerning customers of a competitive electricity provider is subject to the same confidentiality protections afforded utility customer information under section 704, subsection 5.

[ 1999, c. 398, Pt. A, §75 (NEW); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1997, c. 316, §3 (NEW). 1999, c. 237, §1 (AMD). 1999, c. 398, §§A74,75,J1, 2 (AMD). 1999, c. 398, §§A104,105 (AFF). 1999, c. 657, §§18-20 (AMD). 2001, c. 71, §1 (AMD). RR 2003, c. 2, §112 (COR). 2003, c. 505, §29 (AMD). 2003, c. 558, §§1-5 (AMD). 2011, c. 284, §§1-4 (AMD).



35-A §3204. Divestiture of generation

1. Divestiture required; exceptions. Except as provided in subsection 3, on or before March 1, 2000, each investor-owned electric utility shall divest all generation assets and generation-related business activities other than any:

A. Contract with a qualifying facility, contract with a party other than a qualifying facility or affiliated interest entered into solely for the purpose of restructuring a contract with a qualifying facility or contract with a demand-side management or conservation provider, broker or host; [1997, c. 558, §1 (AMD).]

B. Ownership interest in a nuclear power plant; [1997, c. 316, §3 (NEW).]

C. Ownership interest in a facility located outside the United States; or [1997, c. 316, §3 (NEW).]

D. Ownership interest in a generation asset that the commission determines is necessary for the utility to perform its obligations as a transmission and distribution utility in an efficient manner. [1997, c. 316, §3 (NEW).]

No later than January 1, 1999, each investor-owned electric utility shall submit to the commission a plan to accomplish the divestiture required under this subsection. In an adjudicatory proceeding, the commission shall review the plans for consistency with this chapter. By July 1, 1999, the commission shall issue an order approving the plan or modifying the plan to make it consistent with the requirements of this chapter. An investor-owned electric utility shall divest its generation assets in accordance with the commission's order.

[ 1997, c. 558, §1 (AMD) .]

2. Commission may require divestiture of Maine Yankee interests. Notwithstanding any other provision of this chapter, the commission, if necessary to achieve the purposes of this chapter, may, in an adjudicatory proceeding, require any investor-owned transmission and distribution utility to divest its ownership interests in the Maine Yankee Atomic Power Company on or after January 1, 2009. The commission may order divestiture under this subsection only after notice to all interested parties and an opportunity for those parties to be heard.

[ 1997, c. 316, §3 (NEW) .]

3. Extension; separation required. An investor-owned electric utility may apply to the commission for an extension to permit the utility to divest one or more generation assets or generation-related business activities after March 1, 2000. The commission shall grant an extension if the commission finds that an extension would be likely to improve the sale value of those assets on the market or would be likely to reduce the level of the utility's stranded costs.

The commission by rule shall establish the procedure for granting extensions. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 577, §1 (AMD) .]

4. Sale of capacity and energy required. The commission by rule shall require each investor-owned electric utility after February 28, 2000 to sell rights to capacity and energy from all generation assets and generation-related business, including purchased power contracts that are not divested pursuant to subsection 1, except those rights to capacity and energy that the commission determines are necessary for the utility to perform its obligations as a transmission and distribution utility in an efficient manner.

In the rules adopted under this subsection, the commission shall establish procedures to promote the maximum market value for these rights. Nothing in this subsection prohibits a utility from re-negotiating, buying out or buying down a contract with a qualifying facility in accordance with applicable laws. The commission shall adopt all rules required under this subsection. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 577, §2 (AMD) .]

5. Ownership of generation prohibited. Except as otherwise permitted under this chapter, on or after March 1, 2000, an investor-owned transmission and distribution utility may not own, have a financial interest in or otherwise control generation or generation-related assets.

[ 1997, c. 316, §3 (NEW) .]

6. Generation assets permitted. On or after March 1, 2000, notwithstanding any other provision in this chapter, the commission may allow an investor-owned transmission and distribution utility to own, have a financial interest in or otherwise control generation and generation-related assets to the extent that the commission finds that ownership, interest or control is necessary for the utility to perform its obligations as a transmission and distribution utility in an efficient manner.

[ 1997, c. 316, §3 (NEW) .]

7. Corporate law; exemptions. An order of the commission directing or approving divestiture renders an electric utility and its directors, officers and shareholders exempt from Title 13-C, section 651 and from the Uniform Fraudulent Transfer Act, Title 14, chapter 504 for the matters addressed by the order. A divestiture pursuant to a commission order directing or approving the divestiture is not subject to limitations contained in the corporation's articles of incorporation and, notwithstanding Title 13-C, chapter 12, does not require shareholder approval.

[ 2003, c. 344, Pt. D, §24 (AMD) .]

8. Authority to transfer title. Except as otherwise expressly provided by law, a law of this State enacted prior to September 1, 1997, including any private and special law, that grants generation-asset-related rights, privileges or immunities to an investor-owned electric utility is deemed to grant authorization to the investor-owned electric utility to convey or otherwise transfer those rights, privileges or immunities in accordance with this section only if:

A. The investor-owned utility provides to the commission a copy of the law granting the rights, privileges or immunities and a description of the proposed transfer; and [1997, c. 710, §9 (NEW).]

B. The commission makes a written finding that the law grants rights, privileges or immunities that are generation assets required to be divested under this section or that are necessary to the ownership or operation of generation assets required to be divested under this section. [1997, c. 710, §9 (NEW).]

Upon the issuance of a written finding by the commission under paragraph B, an electric utility is authorized to transfer those generation-asset-related rights, privileges and immunities identified in the written finding of the commission, provided that the electric utility complies with all other applicable requirements of law, including section 1101. The commission may issue a written finding under paragraph B in an order approving a divestiture of generation assets, pursuant to section 1101.

For purposes of this subsection, "generation-asset-related rights, privileges or immunities" means rights, privileges or immunities that constitute generation assets or that are necessary to the ownership or operation of generation assets, including water rights associated with hydro-electric facilities. For purposes of this subsection, the term "investor-owned electric utility" includes an affiliate of an investor-owned electric utility to the extent that the affiliate is transferring an asset that the affiliate is required to divest pursuant to this section.

Nothing in this subsection may be interpreted to permit the transfer of any rights, privileges or immunities that by law are expressly nontransferable or that are transferable only on condition, unless the condition is met. Nothing in this subsection may be interpreted as extinguishing or affecting any lawful rights, privileges or immunities that any person or entity or the public may have in any property held or transferred by an electric utility. Nothing in this section authorizes the sale or transfer of any right of eminent domain. Any right of eminent domain held by an investor-owned electric utility in relation to generation-asset-related rights, privileges or immunities terminates upon the divestiture of the generation-asset-related rights, privileges or immunities.

[ 1997, c. 710, §9 (NEW) .]

9. Other regulatory approvals; limitation. A transfer of interests or rights in real property necessary to consummate a divestiture pursuant to this section that results in a division of ownership of any lot or parcel of real property:

A. Is exempt from municipal and state agency approval required pursuant to laws, ordinances or rules related to land use, zoning, shoreland zoning or subdivision of property; and [1999, c. 43, §1 (NEW).]

B. Does not constitute a violation of laws, ordinances or rules relating to land use, zoning, shoreland zoning or subdivision of property. [1999, c. 43, §1 (NEW).]

Any subsequent regulated activity relating to any resulting parcel is subject to all applicable regulatory reviews and approvals by a municipality or state agency. A municipality or state agency, in its review of any subsequent regulated activity relating to any resulting parcel, may consider the division of ownership accomplished pursuant to the exemption granted under this subsection and may, in accordance with applicable standards established by law, rule or ordinance, deny or condition its approval based on the cumulative effect of that division of ownership and the subsequent regulated activity, as though both were occurring at the same time.

For purposes of this subsection, "subsequent regulated activity" means any activity occurring after a division of ownership accomplished pursuant to the exemption granted under this subsection that is subject to regulatory review by a municipality or state agency, including any change of use, division of ownership or development. For purposes of this subsection, "resulting parcel" means a lot or parcel of real property resulting from a division of ownership accomplished pursuant to an exemption granted under this subsection.

[ 1999, c. 43, §1 (NEW) .]

10. Retail contracts for bundled electricity service extending beyond March 1, 2000. If a transmission and distribution utility has entered into a contract to provide bundled electricity service to a retail customer at a price other than the applicable tarriffed rate for a term extending beyond March 1, 2000, the utility shall attempt to renegotiate and reform the contract to preserve as nearly as possible the parties' benefits and burdens under the terms of the contract, except that an investor-owned transmission and distribution utility may not agree to provide directly or indirectly generation service to the customer on or after March 1, 2000.

The utility shall reform the contract so that the customer pays a total price for delivered electricity on an annual basis during the remaining term of the contract equal to the price contained in the contract. If the customer has exercised due diligence to obtain the lowest price from a competitive electricity provider for generation service for the remaining term of the contract, the utility shall reform the contract to provide a price for transmission and distribution services, stranded costs and all other applicable utility charges that is equal to the difference between the original contract price and the price for generation service obtained by the customer. If the customer has failed to exercise due diligence, the price must be equal to the difference between the original contract price and a reasonable market price for generation service for that customer.

If after good faith negotiations the contracting parties are unable to agree to a reformed contract, either party may petition the commission to resolve the dispute. The commission shall determine any unresolved issues and impose a reformed contract to preserve as nearly as possible the parties' benefits and burdens under the terms of the original contract. Prior to its final determination, the commission shall review updated information provided by the retail customer concerning the price of its generation service. The commission may not approve a retail contract with a price term longer than the expected duration of the retail customer's generation service contract. Changes to a contract reformed under this subsection take effect on March 1, 2000. A transmission and distribution utility shall ensure that any contract subject to this subsection has been reformed before that date.

[ 1999, c. 398, Pt. K, §1 (NEW) .]

SECTION HISTORY

1997, c. 316, §3 (NEW). 1997, c. 558, §1 (AMD). 1997, c. 710, §9 (AMD). 1999, c. 43, §1 (AMD). 1999, c. 398, §§K1,N1 (AMD). 1999, c. 577, §§1,2 (AMD). 2003, c. 344, §D24 (AMD).



35-A §3205. Marketing; large utilities

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Affiliated competitive provider" means a competitive electricity provider whose relationship with a large investor-owned transmission and distribution utility qualifies it as an affiliated interest. [1997, c. 316, §3 (NEW).]

B. "Distribution utility" means a large investor-owned transmission and distribution utility that has an affiliated competitive provider. [1997, c. 316, §3 (NEW).]

C. "Purchasing entity" means a person that purchases 10% or more of the stock of a distribution utility on or after the effective date of this section. [1997, c. 316, §3 (NEW).]

D. "Related entity" means:

(1) Any person who owns, directly, indirectly or through a chain of successive ownership, 10% or more of the voting securities of the purchasing entity;

(2) Any person 10% or more of whose voting securities are owned, directly or indirectly, by an affiliated interest as defined in subparagraph (1);

(3) Any person 10% or more of whose voting securities are owned, directly or indirectly, by a purchasing entity;

(4) Any person, or group of persons acting in concert, which the commission may determine, after investigation and hearing, exercises substantial influence over the policies and actions of a purchasing entity, provided that the person or group of persons beneficially owns more than 3% of the purchasing entity's voting securities; or

(5) Any purchasing entity of which any person defined in subparagraphs (1) to (4) is an affiliated interest. [1997, c. 316, §3 (NEW).]

E. "Voting securities" means any security or any proprietary or other interest presently entitling the owner or holder of the security to vote in the direction or management of the affairs of a company. [1997, c. 316, §3 (NEW).]

[ 1997, c. 316, §3 (NEW) .]

2. Marketing permitted. On and after the beginning of retail access, a large investor-owned transmission and distribution utility may not sell electric energy or capacity to any retail consumer of electricity. Pursuant to the requirements of this section, on and after the beginning of retail access, an affiliated competitive provider may sell electric energy or capacity to retail consumers of electricity:

A. Outside the service territory of the distribution utility with which it is affiliated; and [1997, c. 316, §3 (NEW).]

B. Within the service territory of the distribution utility with which it is affiliated, except that:

(1) The affiliated competitive provider may not sell or contract to sell more than 33% of the total kilowatt hours sold within the service territory of the distribution utility, as determined by the commission by rule; and

(2) In accordance with section 3212, the affiliated competitive provider may not at any one time provide or bid to provide standard-offer service for more than 20% of electric load within the territory of the transmission and distribution utility with which it is affiliated.

The marketing limitations in this paragraph do not apply to competitive electricity service or standard-offer service in the service territory or any portion of the service territory of a distribution utility that is located in an area administered by the independent system administrator for northern Maine or any successor of the independent system administrator for northern Maine unless the commission finds that the level of competitive electricity service and standard-offer service competition in the area administered by the independent system administrator for northern Maine or any successor of the independent system administrator for northern Maine is substantially similar to the level of competitive electricity service and standard-offer service competition in the area of the State that is within the New England independent system operator control area. All kilowatt hours sales and electric load in any portion of a distribution utility's service territory that is located in an area administered by the independent system administrator for northern Maine or any successor of the independent system administrator for northern Maine must be excluded from the calculation under this paragraph for those portions of the distribution utility's service territory that is not located in an area administered by the independent system administrator for northern Maine or any successor of the independent system administrator for northern Maine. [2013, c. 346, §1 (AMD).]

No later than January 1, 2005, based on its evaluation of the development of the competitive retail electric sales market, the commission shall complete an evaluation of the need for the market share limitation imposed under paragraph B, subparagraph (1) and shall report its findings together with any recommendations to the joint standing committee of the legislature having jurisdiction over utility matters.

[ 2013, c. 346, §1 (AMD) .]

3. Standards of conduct. The following provisions govern the conduct of a distribution utility and an affiliated competitive provider.

A. A distribution utility may not, through a tariff provision or otherwise, give its affiliated competitive provider or customers of its affiliated competitive provider preference over nonaffiliated competitive electricity providers or customers of nonaffiliated competitive electricity providers in matters relating to any regulated product or service. [1997, c. 316, §3 (NEW).]

B. All regulated products and services offered by a distribution utility, including any discount, rebate or fee waiver, must be available to all customers and competitive electricity providers simultaneously to the extent technically possible and without undue or unreasonable discrimination. [1997, c. 316, §3 (NEW).]

C. A distribution utility may not sell or otherwise provide regulated products or services to its affiliated competitive provider without either posting the offering electronically on a well-known source or otherwise making a sufficient offering to the market for that product or service. [1997, c. 316, §3 (NEW).]

D. A distribution utility shall process all similar requests for a regulated product or service in the same manner and within the same period of time. [1997, c. 316, §3 (NEW).]

E. A distribution utility may not condition or tie the provision of any regulated product, service or rate agreement by the distribution utility to the provision of any product or service in which an affiliated competitive provider is involved. [1997, c. 316, §3 (NEW).]

F. A distribution utility shall process all similar requests for information in the same manner and within the same period of time. A distribution utility may not provide information to an affiliated competitive provider without a request when information is made available to nonaffiliated competitive electricity providers only upon request. A distribution utility may not allow an affiliated competitive provider preferential access to any nonpublic information regarding the distribution system or customers taking service from the distribution utility that is not made available to nonaffiliated competitive electricity providers upon request, and a distribution utility shall instruct all of its employees not to provide affiliated competitive providers or nonaffiliated competitive electricity providers any preferential access to nonpublic information. [1997, c. 316, §3 (NEW).]

G. Employees of a distribution utility may not share with any affiliated competitive provider or any nonaffiliated competitive electricity provider:

(1) Any market information acquired from the affiliated competitive provider or from any nonaffiliated competitive electricity provider; or

(2) Any market information developed by the distribution utility in the course of responding to requests for distribution service. [1997, c. 316, §3 (NEW).]

H. A distribution utility shall keep a log of all requests for information made by the affiliated competitive provider and nonaffiliated competitive electricity providers and the date of the response to such requests and shall keep a log of any other transactions between the distribution utility and the affiliated provider that the commission may by rule require. The log is subject to periodic review by the commission. The commission shall establish categories of requests for information and shall specify which categories, if any, are sufficiently trivial to be exempt from the log requirements imposed under this paragraph. [1999, c. 398, Pt. G, §1 (AMD).]

I. [1999, c. 237, §2 (RP).]

J. A distribution utility shall refrain from giving any appearance of speaking on behalf of its affiliated competitive provider. Neither a distribution utility nor an affiliated competitive provider may in any way represent that any advantage accrues to customers or others in the use of the distribution utility's services as a result of that customer or others dealing with the affiliated competitive provider. A distribution utility may not engage in joint advertising or marketing programs of any sort with its affiliated competitive provider, nor may the distribution utility promote or market any product or service offered by its affiliated competitive provider. The commission shall maintain a current list of all competitive providers. If a customer requests information about competitive electricity providers, the distribution utility shall provide a copy of a list on which competitive electricity providers appear in random sequence and not in alphabetical order. The distribution utility may not in any manner promote its affiliated competitive provider. [1997, c. 316, §3 (NEW).]

K. Employees of a distribution utility may not state or provide to any customer or potential customer any opinion regarding the reliability, experience, qualifications, financial capability, managerial capability, operations capability, customer service record, consumer practices or market share of any affiliated competitive provider or nonaffiliated competitive electricity provider. [1997, c. 316, §3 (NEW).]

L. Employees of a distribution utility may not be shared with, and must be physically separated from those of, an affiliated competitive provider. The commission may approve an exemption from these separation requirements upon a finding by the commission that:

(1) Sharing employees or facilities would be in the best interest of the public;

(2) Sharing employees or facilities would have no anticompetitive effect; and

(3) The costs of any shared employees or facilities can be fully and accurately allocated between the distribution utility and the affiliated competitive provider.

Any request for an exemption must be accompanied by a full and transparent allocation of costs for any shared facilities or general and administrative support services. The commission shall allow a reasonable opportunity for parties to submit comments regarding any request for an exemption. An exemption is valid until the commission determines that modification or removal of the exemption is necessary. [1997, c. 316, §3 (NEW).]

M. A distribution utility and its affiliated competitive provider shall keep separate books of accounts and records, which are subject to review by the commission. [1997, c. 316, §3 (NEW).]

N. A distribution utility shall establish and file with the commission a dispute resolution procedure to address complaints alleging violations of this section or any rules adopted pursuant to this section. A dispute resolution procedure must, at a minimum, designate a person to conduct an investigation of the complaint and communicate the results of the investigation to the claimant in writing within 30 days after the complaint was received, including a description of any action taken and the complainant's right to file a complaint with the commission if not satisfied with the results of the investigation. The distribution utility shall maintain a log of all new, resolved and pending complaints. The log is subject to annual review by the commission and must include, at a minimum, the written statement of the complaint and the resolution of the complaint or the reason why the complaint is still pending. [1997, c. 316, §3 (NEW).]

O. A distribution utility shall maintain its books of account and records of its transmission and distribution operations separately from those of its affiliated competitive provider, and the transmission and distribution books of account and records must be available for commission inspection. [1997, c. 316, §3 (NEW).]

P. A distribution utility shall maintain in a public place and file with the commission current written procedures implementing the standards of conduct established by this section and rules adopted by the commission pursuant to this section. Such written procedure must be in detail sufficient to enable customers and the commission to determine that the company is in compliance with the requirements of this section. [1997, c. 316, §3 (NEW).]

Q. A distribution utility may not subsidize the business of its affiliated competitive provider at ratepayer expense in any manner not specifically authorized under this section. [1999, c. 398, Pt. G, §2 (NEW).]

[ 1999, c. 237, §2 (AMD); 1999, c. 398, Pt. G, §§1,2 (AMD) .]

4. Rules. The commission shall adopt rules implementing the provisions of this section, including:

A. Rules governing the tracking of the amount of kilowatt-hour sales by any affiliated competitive provider compared to the total kilowatt-hour sales within the service territory of the affiliated distribution utility; [1997, c. 316, §3 (NEW).]

B. Rules governing the procedure for divestiture; and [1997, c. 316, §3 (NEW).]

C. Rules establishing standards of conduct for distribution utilities and affiliated competitive providers consistent with the requirements of this section. [1997, c. 316, §3 (NEW).]

Beginning on the effective date of competition and annually thereafter, copies of the rules adopted under this section must be provided by distribution utilities to every employee of the distribution utility and posted prominently in every employee location.

Rules adopted under this subsection are major substantive rules pursuant to Title 5, chapter 375, subchapter II-A and must be provisionally adopted by March 1, 1999.

[ 1997, c. 316, §3 (NEW) .]

5. Penalties.

[ 1999, c. 398, Pt. G, §3 (RP) .]

6. Prohibition; divestiture.

[ 1999, c. 398, Pt. G, §3 (RP) .]

7. Effect of divestiture.

[ 1999, c. 398, Pt. G, §3 (RP) .]

SECTION HISTORY

1997, c. 316, §3 (NEW). 1999, c. 237, §2 (AMD). 1999, c. 398, §§G1-3 (AMD). 2013, c. 346, §1 (AMD).



35-A §3206. Marketing; small utilities

1. Small utilities; limitations. Pursuant to the requirements of this section, on and after the beginning of retail access, an affiliated interest of a small investor-owned transmission and distribution utility may sell retail generation service to retail consumers of electricity located within or outside the service territory of the small investor-owned transmission and distribution utility with which it is affiliated.

[ 1997, c. 316, §3 (NEW) .]

2. Rules of conduct. By July 1, 1998, the commission shall open a rule-making proceeding to determine the extent of separation between a small investor-owned transmission and distribution utility and an affiliated competitive electricity provider necessary to avoid cross-subsidization and market power abuses. By March 1, 1999, the commission shall provisionally adopt all rules required under this subsection. Rules adopted under this subsection are major substantive rules pursuant to Title 5, chapter 375, subchapter II-A. In adopting rules under this subsection, the commission shall consider all relevant issues, including, but not limited to:

A. Codes of conduct that may be required to ensure the effectiveness of the separation requirement; [1997, c. 316, §3 (NEW).]

B. Restrictions on employee activities; [1997, c. 316, §3 (NEW).]

C. Accounting standards; and [1997, c. 316, §3 (NEW).]

D. Information and service comparability requirements. [1997, c. 316, §3 (NEW).]

[ 1997, c. 316, §3 (NEW) .]

3. Commission study. The commission shall conduct a study to determine the most effective and efficient means of ensuring that the portions of this State that are currently connected to the New England electric grid through transmission lines that pass through Canada are connected to the grid in a manner that ensures that customers in those portions of the State are able to take full advantage of retail access. By January 1, 1999, the commission shall complete its study and report its findings and recommendations to the joint standing committee of the Legislature having jurisdiction over utility matters.

[ 1997, c. 316, §3 (NEW) .]

SECTION HISTORY

1997, c. 316, §3 (NEW).



35-A §3206-A. Marketing; investor-owned utilities; penalties

1. Penalties. The commission shall require an investor-owned transmission and distribution utility to divest an affiliated competitive provider if the commission determines in an adjudicatory proceeding that:

A. The distribution utility or an affiliated competitive provider has knowingly violated section 3205 or section 3206 or any rule adopted by the commission pursuant to those sections; and [1999, c. 398, Pt. G, §4 (NEW).]

B. The violation resulted or had the potential to result in substantial injury to retail consumers of electric energy or to the competitive retail market for electric energy. [1999, c. 398, Pt. G, §4 (NEW).]

The commission may impose administrative penalties of up to $100,000 for a violation of section 3205 or section 3206 or any rule adopted by the commission pursuant to those sections. Each day of a violation constitutes a separate offense. In addition, the commission may require disgorgement of profits or revenues realized as a result of a violation of section 3205 or section 3206 or any rule adopted by the commission pursuant to those sections.

[ 2003, c. 505, §30 (AMD) .]

2. Prohibition; divestiture. If, after the effective date of this section, 10% or more of the stock of an investor-owned transmission and distribution utility is purchased by an entity:

A. The purchasing entity and any related entity may not sell or offer for sale generation service to any retail consumer of electric energy in this State; and [1999, c. 398, Pt. G, §4 (NEW).]

B. If, in an adjudicatory proceeding, the commission determines that an affiliated competitive provider obtains an unfair market advantage as a result of the purchase, the commission shall order the investor-owned transmission and distribution utility to divest the affiliated competitive provider. [1999, c. 398, Pt. G, §4 (NEW).]

If the commission orders a divestiture pursuant to this subsection, the distribution utility must complete the divestiture within 12 months of the order to divest, unless the commission grants an extension. Upon application by the distribution utility, the commission may grant an extension for the purpose of permitting the utility to complete a divestiture that has been initiated in good faith but not finalized within the 12-month period. The commission shall oversee and approve a divestiture in accordance with rules adopted pursuant to subsection 4.

[ 1999, c. 398, Pt. G, §4 (NEW) .]

3. Effect of divestiture. If the commission orders an investor-owned transmission and distribution utility to divest an affiliated competitive provider pursuant to this section, the investor-owned transmission and distribution utility may not have an affiliated interest in a competitive electricity provider after the divestiture.

[ 1999, c. 398, Pt. G, §4 (NEW) .]

As used in this section, the term "affiliated competitive provider" means a competitive electricity provider whose relationship with an investor-owned transmission and distribution utility qualifies it as an affiliated interest. [1999, c. 398, Pt. G, §4 (NEW).]

SECTION HISTORY

1999, c. 398, §G4 (NEW). 2003, c. 505, §30 (AMD).



35-A §3207. Marketing; consumer-owned utilities

1. Consumer-owned utilities; limitations. Consumer-owned transmission and distribution utilities:

A. May sell retail generation service only within their respective service territories, and are authorized to purchase electric power and energy at wholesale, provided that the consumer-owned transmission and distribution utility complies with the requirements of section 3203, subsection 3 and section 3210, subsection 3, and to purchase such transmission and related services as may be required to effect the delivery of such power and energy to their respective service territories; and [2003, c. 141, §1 (AMD).]

B. May not sell wholesale generation service except incidental sales necessary to reduce the cost of providing retail service. [1997, c. 316, §3 (NEW).]

[ 2003, c. 141, §1 (AMD) .]

1-A. Consumer-owned utilities in the northern Maine independent system administrator's area. Notwithstanding subsection 1, a consumer-owned transmission and distribution utility with service territory within an area administered as of January 1, 2009 by the independent system administrator for northern Maine or any successor of the independent system administrator for northern Maine:

A. May sell retail generation service only within its service territory and is authorized to purchase electric power and energy at wholesale, as long as the consumer-owned transmission and distribution utility complies with the requirements of section 3203, subsection 3 and section 3210, subsection 3, and to purchase such transmission and related services as may be required to effect the delivery of such power and energy to its service territory; and [2009, c. 108, §1 (NEW).]

B. May sell wholesale generation service in excess of its retail generation service as part of providing retail service in accordance with paragraph A. [2009, c. 108, §1 (NEW).]

[ 2009, c. 108, §1 (NEW) .]

2. Commission review of marketing within territory. Notwithstanding any other provision of this chapter, the commission by rule shall limit or prohibit sale of generation services by competitive providers within the service territory of a consumer-owned transmission and distribution utility if the commission determines that allowing such sales would cause the consumer-owned transmission and distribution utility to lose its tax-exempt status under federal or state law. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 316, §3 (NEW) .]

SECTION HISTORY

1997, c. 316, §3 (NEW). 2003, c. 141, §1 (AMD). 2009, c. 108, §1 (AMD).



35-A §3208. Stranded cost recovery

1. Stranded costs defined. For the purposes of this section, the term "stranded costs" means a utility's legitimate, verifiable and unmitigable costs made unrecoverable as a result of the restructuring of the electric industry required by this chapter and determined by the commission as provided in this subsection.

[ 1997, c. 316, §3 (NEW) .]

2. Calculation. For each electric utility, the commission shall determine the sum of the following to the extent they qualify as stranded costs pursuant to subsection 1:

A. The costs of a utility's regulatory assets related to generation; [1997, c. 316, §3 (NEW).]

B. The difference between net plant investment associated with a utility's generation assets and the market value of the generation assets; and [1997, c. 316, §3 (NEW).]

C. The difference between future contract payments and the market value of a utility's purchased power contracts. [1997, c. 316, §3 (NEW).]

When determining the market value of generation assets and purchased power contracts, the commission shall rely to the greatest extent possible on market information, including, but not limited to, market valuations that become known as generation assets and the rights to power under contracts with qualifying facilities are sold.

[ 1997, c. 316, §3 (NEW) .]

3. Exclusions. Notwithstanding any other provision of this chapter, the commission may not include any costs for obligations incurred on or after April 1, 1995 in a utility's stranded costs, except that the commission may include:

A. Regulatory assets created after April 1, 1995 and prior to March 1, 2000 for:

(1) The amortization of costs associated with the restructuring of a qualifying facility contract;

(2) Costs deferred pursuant to rate plans; or

(3) Energy conservation costs; [1997, c. 316, §3 (NEW).]

B. Obligations incurred by a utility after April 1, 1995 and prior to March 1, 2000 that are beyond the control of the electric utility; and [1997, c. 316, §3 (NEW).]

C. Obligations incurred by an electric utility after April 1, 1995 to reduce potential stranded costs. [1997, c. 316, §3 (NEW).]

[ 1997, c. 316, §3 (NEW) .]

4. Mitigation. An electric utility shall pursue all reasonable means to reduce its potential stranded costs and to receive the highest possible value for generation assets and contracts, including the exploration of all reasonable and lawful opportunities to reduce the cost to ratepayers of contracts with qualifying facilities. The commission shall consider a utility's efforts to satisfy this requirement when determining the amount of a utility's stranded costs.

[ 1997, c. 316, §3 (NEW) .]

5. Stranded costs recoverable. When retail access begins, the commission shall provide a transmission and distribution utility a reasonable opportunity to recover stranded costs through the rates of the transmission and distribution utility, as provided in this section. The opportunity must be comparable to the utility's opportunity to recover stranded costs before the implementation of retail access under this chapter. Nothing in this chapter may be construed to give a transmission and distribution utility a greater or lesser opportunity to recover stranded costs than existed prior to the implementation of retail access. The commission may reduce or increase the amount of stranded costs that the commission allows a utility to recover based on the efforts of the utility to mitigate its stranded costs.

[ 1997, c. 316, §3 (NEW) .]

6. Determination of stranded costs charges. Before retail access begins, the commission shall estimate the stranded costs for each electric utility in the State. The commission shall use these estimates as the basis for a stranded costs charge to be charged by each transmission and distribution utility when retail access begins. In 2003 and every 3 years thereafter until the utility is no longer recovering adjustable stranded costs, the commission shall correct any substantial inaccuracies in the stranded costs estimates associated with adjustable stranded costs and adjust the stranded costs charges to reflect any such correction. The commission may correct adjustable stranded costs estimates and adjust the stranded costs charges at any other time. When correcting stranded costs estimates and adjusting stranded costs charges, the commission shall make any change effective only prospectively and may not reconcile past estimates to reflect actual values.

For purposes of this subsection, "adjustable stranded costs" means stranded costs other than stranded costs associated with divested generation assets.

[ 1997, c. 316, §3 (NEW) .]

7. Recovery of stranded costs. The commission shall set an amount of recoverable stranded costs after calculating the net aggregate value of all divested assets that had proceeds exceeding book costs against the aggregate value of all other stranded electricity generation assets. The commission may not shift cost recovery among customer classes in a manner inconsistent with existing law, as applicable.

[ 1997, c. 316, §3 (NEW) .]

8. Proceedings. The commission shall conduct separate adjudicatory proceedings to determine the stranded costs for each investor-owned utility and each consumer-owned utility. In the same proceedings, the commission shall establish the revenue requirements for each transmission and distribution utility and stranded costs charges to be charged by each transmission and distribution utility when retail access begins. The proceedings must be completed by December 1, 1999.

[ 1999, c. 398, Pt. L, §1 (AMD) .]

SECTION HISTORY

1997, c. 316, §3 (NEW). 1999, c. 398, §L1 (AMD).



35-A §3209. Rate design

The commission shall set charges and rates collected by transmission and distribution utilities in accordance with this section. [1997, c. 316, §3 (NEW).]

1. Applicable law. The design of rate recovery for the collection of transmission and distribution costs, stranded costs and other costs recovered pursuant to this chapter must be consistent with existing law, as applicable. The commission may continue to permit recovery, in transmission and distribution utility rates, of costs previously incurred by the utility when it was an integrated electric utility that are not included in the recovery of stranded costs pursuant to section 3208.

[ 1997, c. 316, §3 (NEW) .]

2. Proceeding. Following notice and hearing, the commission shall complete an adjudicatory proceeding on or before December 1, 1999 for the design of cost recovery for transmission and distribution costs, stranded costs and other costs recovered pursuant to this chapter and for the design of rates for backup or standby service.

[ 1999, c. 398, Pt. L, §2 (AMD) .]

3. Exit fees. A customer who significantly reduces or eliminates consumption of electricity due to self-generation, conversion to an alternative fuel or demand-side management may not be assessed an exit or reentry fee in any form for the reduction or elimination of consumption or reestablishment of service with a transmission and distribution utility.

[ 1997, c. 316, §3 (NEW) .]

4. Decommissioning costs. As required by federal law, rule or order, the commission shall include in the rates of a transmission and distribution utility decommissioning expenses associated with a nuclear unit.

[ 1997, c. 316, §3 (NEW) .]

SECTION HISTORY

1997, c. 316, §3 (NEW). 1999, c. 398, §L2 (AMD).



35-A §3209-A. Net energy billing

The commission may adopt or amend rules governing net energy billing. Rules adopted or amended under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. "Net energy billing" means a billing and metering practice under which a customer is billed on the basis of net energy over the billing period taking into account accumulated unused kilowatt-hour credits from the previous billing period. [2011, c. 262, §1 (NEW).]

SECTION HISTORY

2011, c. 262, §1 (NEW).



35-A §3210. Renewable resources

1. Policy. In order to ensure an adequate and reliable supply of electricity for Maine residents and to encourage the use of renewable, efficient and indigenous resources, it is the policy of this State to encourage the generation of electricity from renewable and efficient sources and to diversify electricity production on which residents of this State rely in a manner consistent with this section.

[ 1999, c. 398, Pt. I, §1 (AMD) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Efficient resource" means a source of electrical generation that:

(1) Qualifies as a qualifying cogeneration facility under the Federal Energy Regulatory Commission rules, 18 Code of Federal Regulations, Part 292, Subpart B, as in effect on January 1, 1997, was constructed prior to January 1, 1997 and meets the following efficiency standard:

(a) During any calendar year, the sum of the useful power output and the useful thermal energy output of the facility is no less than 60% of the total energy input to the facility.

For purposes of this paragraph, the term "useful power output" means the electrical or mechanical energy made available for use, exclusive of any energy used in the power production process. For purposes of this paragraph, the term "useful thermal energy" means thermal energy made available to an industrial or commercial process, net of any heat contained in condensate return and makeup water, used in a heating application or used in a space cooling application. [1999, c. 398, Pt. I, §2 (RPR).]

A-1. "Alternative compliance payment rate" means a certain dollar amount per kilowatt-hour set by the commission that a competitive electricity provider may pay to the commission to satisfy the portfolio requirements of subsection 3-A. [2007, c. 403, §1 (NEW).]

B. "Eligible resource" means a source of electrical generation that:

(1) Generates power that can physically be delivered to the control region in which the New England Power Pool, or its successor as approved by the Federal Energy Regulatory Commission, has authority over transmission, or to the Maritimes Control Area; and

(2) Is either a renewable resource or an efficient resource. [1999, c. 398, Pt. I, §2 (RPR).]

B-1. [2009, c. 542, §1 (RP).]

B-2. "Renewable energy credit" means a tradable instrument that represents an amount of electricity generated from eligible resources or renewable capacity resources. [2009, c. 542, §2 (AMD).]

B-3. "Renewable capacity resource" means a source of electrical generation:

(1) Whose total power production capacity does not exceed 100 megawatts and relies on one or more of the following:

(a) Fuel cells;

(b) Tidal power;

(c) Solar arrays and installations;

(d) Geothermal installations;

(e) Hydroelectric generators that meet all state and federal fish passage requirements applicable to the generator;

(f) Biomass generators that are fueled by wood, wood waste or landfill gas; or

(g) Anaerobic digestion of by-products of waste from animals or agricultural crops, food or vegetative material, algae or organic refuse; or

(2) That relies on wind power installations. [2015, c. 220, §1 (AMD).]

B-4. "New" as applied to any renewable capacity resource means a renewable capacity resource that:

(1) Has an in-service date after September 1, 2005;

(2) Was added to an existing facility after September 1, 2005;

(3) For at least 2 years was not operated or was not recognized by the New England independent system operator as a capacity resource and, after September 1, 2005, resumed operation or was recognized by the New England independent system operator as a capacity resource; or

(4) Was refurbished after September 1, 2005 and is operating beyond its previous useful life or is employing an alternate technology that significantly increases the efficiency of the generation process.

For the purposes of this paragraph, "capacity resource" has the same meaning as in section 3210-C, subsection 1, paragraph A. For the purposes of this paragraph, "to refurbish" means to make an investment in equipment or facilities, other than for routine maintenance and repair, to renovate, reequip or restore the renewable capacity resource. [2011, c. 413, §1 (AMD).]

C. "Renewable resource" means a source of electrical generation:

(1) That qualifies as a small power production facility under the Federal Energy Regulatory Commission rules, 18 Code of Federal Regulations, Part 292, Subpart B, as in effect on January 1, 1997; or

(2) Whose total power production capacity does not exceed 100 megawatts and that relies on one or more of the following:

(a) Fuel cells;

(b) Tidal power;

(c) Solar arrays and installations;

(d) Wind power installations;

(e) Geothermal installations;

(f) Hydroelectric generators;

(g) Biomass generators that are fueled by wood or wood waste, landfill gas or anaerobic digestion of agricultural products, by-products or wastes; or

(h) Generators fueled by municipal solid waste in conjunction with recycling. [2009, c. 542, §5 (AMD).]

[ 2015, c. 220, §1 (AMD) .]

3. Portfolio requirements. As a condition of licensing pursuant to section 3203, each competitive electricity provider in this State must demonstrate in a manner satisfactory to the commission that no less than 30% of its portfolio of supply sources for retail electricity sales in this State is accounted for by eligible resources. If a competitive electricity provider represents to a customer that the provider is selling to the customer a portfolio of supply sources that includes more than 30% eligible resources, the resources necessary to supply more than 30% of that customer's load may not be applied to meet the aggregate 30% portfolio requirement. Rules adopted under this subsection are major substantive rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 398, Pt. I, §3 (AMD) .]

3-A. Portfolio requirements; new renewable capacity resources. Portfolio requirements for new renewable capacity resources are governed by this subsection.

A. Except as provided in paragraph B, beginning January 1, 2008, as a condition of licensing pursuant to section 3203, each competitive electricity provider in this State must demonstrate in a manner satisfactory to the commission that the percentage of its portfolio of supply sources for retail electricity sales in this State accounted for by new renewable capacity resources is as follows:

(1) One percent for the period from January 1, 2008 to December 31, 2008;

(2) Two percent for the period from January 1, 2009 to December 31, 2009;

(3) Three percent for the period from January 1, 2010 to December 31, 2010;

(4) Four percent for the period from January 1, 2011 to December 31, 2011;

(5) Five percent for the period from January 1, 2012 to December 31, 2012;

(6) Six percent for the period from January 1, 2013 to December 31, 2013;

(7) Seven percent for the period from January 1, 2014 to December 31, 2014;

(8) Eight percent for the period from January 1, 2015 to December 31, 2015;

(9) Nine percent for the period from January 1, 2016 to December 31, 2016; and

(10) Ten percent for the period from January 1, 2017 to December 31, 2017.

New renewable capacity resources used to satisfy the requirements of this paragraph may not be used to satisfy the requirements of subsection 3. [RR 2007, c. 2, §20 (COR).]

B. Suspensions of scheduled increases in the portfolio requirements as provided in paragraph A are governed by this paragraph.

(1) If by March 31st of the years 2010, 2012, 2014 and 2016 the commission determines that investment in new renewable capacity resources in the preceding 2 calendar years has not been sufficient for competitive electricity providers to meet the portfolio requirements under paragraph A and that the resulting use of renewable energy credits pursuant to subsection 8 or the alternative compliance payment mechanism pursuant to subsection 9, or both of these methods, has burdened electricity customers in the State without providing the benefits of new renewable capacity resources, the commission may suspend all or some of the future scheduled increases in the portfolio requirements under paragraph A.

(2) If the commission finds that alternative compliance payments are made pursuant to subsection 9 in 3 consecutive calendar years, the commission shall temporarily suspend all or some of the future scheduled increases in the portfolio requirements under paragraph A.

(3) If the commission suspends any scheduled increases in the portfolio requirements under paragraph A pursuant to subparagraph (1) or (2), the commission may resume increases, limited to no more than one percentage point per year over the previous year, in the portfolio requirements after a minimum of one year. [2007, c. 403, §4 (NEW).]

C. No later than March 31, 2008 and annually thereafter, the commission shall submit a report regarding the status of new renewable capacity resources in the State and compliance with the portfolio requirements under paragraph A to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters. The report must include, but is not limited to, a description of new renewable capacity resources available to meet the portfolio requirements under paragraph A, documentation of the loss of any existing renewable generation capacity in the State, the status of implementation of the new renewable capacity resources portfolio requirements, including any suspensions pursuant to paragraph B, and recommendations to stimulate investment in new renewable capacity resources. [2007, c. 403, §4 (NEW).]

D. Retail electricity sales pursuant to a supply contract or standard-offer service arrangement executed by a competitive electricity provider that is in effect on the effective date of this subsection is exempt from the requirements of this subsection until the end date of the current term of the supply contract or standard-offer service arrangement. [2007, c. 403, §4 (NEW).]

The commission shall adopt rules to implement this subsection. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ RR 2007, c. 2, §20 (COR) .]

4. Report. In view of property tax benefits, developments in other states and the development of a market for tradable credits for satisfying eligible resource requirements, the commission shall review the 30% portfolio requirement and make a recommendation for any change to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters no later than 5 years after the beginning of retail competition.

[ 1999, c. 398, Pt. I, §3 (AMD) .]

5. Funding for research and development; community demonstration projects.

[ 2009, c. 565, §1 (RPR); MRSA T. 35-A, §3210, sub-§5 (RP) .]

6. Fund.

[ 2009, c. 565, §9 (AFF); 2009, c. 565, §2 (RP) .]

6-A. Renewable Resource Fund report.

[ 2009, c. 565, §9 (AFF); 2009, c. 565, §3 (RP) .]

7. Information. To the extent that funding is available, the commission shall inform electricity consumers in this State of the benefits of electricity generated in this State using renewable resources and of the opportunities available in this State to purchase electricity that is generated using those resources, including, but not limited to, the green power offer and other green power supply products and renewable energy credit products certified under section 3212-A. The commission may not promote any renewable resources over others. The commission may apply for, receive and expend grant money from the United States Department of Energy and other government agencies for this purpose. The commission may create or cause to be created a brand or logo to identify Maine renewable resources, including the green power offer and other green power supply products and renewable energy credit products certified under section 3212-A, to consumers. The commission shall register any mark or logo created pursuant to this subsection with the United States Patent and Trademark Office or in accordance with Title 10, chapter 301-A, or both. Any brand or logo created pursuant to this subsection may only be used in accordance with the purposes of this subsection as approved by the commission.

[ 2011, c. 283, §1 (AMD) .]

8. Credit trading. The commission shall allow competitive electricity providers to satisfy the portfolio requirements of subsections 3 and 3-A through the use of renewable energy credits if the commission determines that a reliable system of electrical attribute trading exists. When renewable energy credits are used to satisfy the portfolio requirements of subsections 3 and 3-A, the value of a renewable energy credit for electricity generated by a community-based renewable energy project, as defined in section 3602, that is participating in the community-based renewable energy pilot program established in section 3603 and elects the renewable energy credit multiplier under section 3605 is 150% of the amount of the electricity.

[ 2009, c. 329, Pt. A, §2 (AMD) .]

9. Alternative compliance payment; portfolio requirements for new renewable capacity resources. The commission shall allow competitive electricity providers to satisfy the portfolio requirements for new renewable capacity resources under subsection 3-A through an alternative compliance payment mechanism in accordance with this subsection.

A. The commission shall set the alternative compliance payment rate by rule and shall publish the alternative compliance payment rate by January 31st of each year. In setting the rate, the commission shall take into account prevailing market prices, standard-offer service prices for electricity, reliance on alternative compliance payments to meet the requirements of subsection 3-A and investment in new renewable capacity resources in the State during the previous calendar year. [2007, c. 403, §7 (NEW).]

B. The commission shall collect alternative compliance payments made by competitive electricity providers and shall deposit all funds collected under this paragraph in the Energy Efficiency and Renewable Resource Fund established under section 10121, subsection 2 to be used to fund research, development and demonstration projects relating to renewable energy technologies and to fund rebates for cost-effective renewable energy technologies. [2011, c. 637, §1 (AMD).]

The commission shall adopt rules to implement this subsection. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 637, §1 (AMD) .]

SECTION HISTORY

1997, c. 316, §3 (NEW). 1999, c. 372, §§1,2 (AMD). 1999, c. 398, §§I1-3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 665, §1 (AMD). 2005, c. 646, §2 (AMD). RR 2007, c. 2, §20 (COR). 2007, c. 18, §§1-3 (AMD). 2007, c. 403, §§1-7 (AMD). 2007, c. 644, §§1-3 (AMD). 2009, c. 329, Pt. A, §2 (AMD). 2009, c. 329, Pt. B, §1 (AMD). 2009, c. 372, Pt. K, §§1-3 (AMD). 2009, c. 372, Pt. K, §5 (AFF). 2009, c. 415, Pt. E, §2 (AFF). 2009, c. 542, §§1-5 (AMD). 2009, c. 565, §§1-4 (AMD). 2009, c. 565, §9 (AFF). 2011, c. 283, §1 (AMD). 2011, c. 314, §1 (AMD). 2011, c. 413, §1 (AMD). 2011, c. 637, §1 (AMD). 2015, c. 220, §1 (AMD).



35-A §3210-A. Small generator aggregation

1. Standard-offer service provider purchase requirement. In accordance with rules adopted pursuant to this section, the commission, at the request of the owner or operator of a generator with a capacity of 5 megawatts or less, shall:

A. If the generator is located in an area of this State within the New England independent system operator control area, require a standard-offer service provider that serves an area of this State within the New England independent system operator control area to purchase the output of that generator at applicable market clearing prices or at such other prices determined by the commission to be financially neutral to the standard-offer service provider; and [2003, c. 555, §1 (NEW).]

B. If the generator is located in an area of this State in which the retail market is administered by the independent system administrator for northern Maine and the commission finds that the market design will accommodate purchases in a manner that is financially neutral to the standard-offer service provider, require a standard-offer service provider that serves that area of the State, or a portion of that area, to purchase the output of that generator at prices determined by the commission to be financially neutral to the standard-offer service provider. [2003, c. 555, §1 (NEW).]

The requirements of this subsection apply only if they can be accomplished in a manner that is financially neutral to standard-offer service providers.

[ 2003, c. 555, §1 (NEW) .]

2. Transmission and distribution utility administration. Transmission and distribution utilities shall administer the purchase and sale of electricity to a standard-offer service provider required under subsection 1. Administrative costs incurred by a transmission and distribution utility under this subsection must be paid, in a manner established by the commission, by the generators of the electricity the purchase and sale of which the utility administers.

[ 2009, c. 197, §3 (AMD) .]

2-A. Purchase by competitive electricity providers. In addition to its obligations under subsection 2, a transmission and distribution utility may administer on behalf of any eligible small generator the purchase and sale of electricity to a competitive electricity provider. In carrying out this function, a transmission and distribution utility may in its discretion aggregate the output of multiple eligible small generators for the purpose of obtaining the most favorable purchase price on behalf of the generators. The parties to any resulting sale must be the eligible small generators and the competitive electricity provider.

If a transmission and distribution utility aggregates the output of eligible small generators under this subsection and is unable to sell the aggregated output to a competitive electricity provider, the transmission and distribution utility shall administer the purchase and sale of the aggregated output to a standard-offer service provider in accordance with the provisions of subsections 1 and 2.

[ 2009, c. 197, §4 (NEW) .]

3. Rules. The commission shall adopt rules to implement the provisions of subsections 1 and 2, including, but not limited to, rules identifying how the commission assigns purchasing obligations to particular standard-offer service providers and the timing and manner of such obligations. The commission may adopt rules and may amend any rules necessary to implement the requirements of subsection 2-A, including rules to allow a transmission and distribution utility to collect an administrative fee from participating eligible small generators to cover reasonable costs incurred by the transmission and distribution utility under subsection 2-A. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 197, §5 (AMD) .]

SECTION HISTORY

2003, c. 555, §1 (NEW). 2009, c. 197, §§3-5 (AMD).



35-A §3210-B. Electric utility and conservation benefits (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 610, §2 (NEW). MRSA T. 35-A, §3210-B, sub-§5 (RP).



35-A §3210-C. Capacity resource adequacy

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Capacity resource" means any renewable capacity resource, nonrenewable capacity resource or interruptible, demand response or energy efficiency capacity resource. [2007, c. 293, §1 (AMD).]

A-1. "Contract for differences" means a contractual arrangement between a buyer and a seller in which cash payments are made based on the actual or relative difference between a target price for energy or a capacity resource and the market value of the energy or capacity resource. Under a contract for differences, the seller pays to the buyer the positive difference between the market value and the target price and the buyer pays to the seller the negative difference between the market value and the target price. "Contract for differences" does not include a contract for the physical delivery of energy or capacity resources. [2007, c. 656, Pt. B, §1 (NEW).]

B. "Interruptible, demand response or energy efficiency capacity resource" means a resource that has demand response, interruptible or energy efficiency capacity recognized by the commission. [2005, c. 677, Pt. C, §1 (NEW).]

C. "New" as applied to any capacity resource means a capacity resource that:

(1) Has an in-service date after September 1, 2005;

(2) Was added to an existing facility after September 1, 2005;

(3) For at least 2 years was not operated or was not recognized by the New England independent system operator as a capacity resource and, after September 1, 2005, resumed operation or was recognized by the New England independent system operator as a capacity resource; or

(4) Was refurbished after September 1, 2005 and is operating beyond its previous useful life or is employing an alternate technology that significantly increases the efficiency of the generation process. [2005, c. 677, Pt. C, §1 (NEW).]

D. "Nonrenewable capacity resource" means an electric generation resource other than a renewable capacity resource. [2005, c. 677, Pt. C, §1 (NEW).]

E. "Renewable capacity resource" has the same meaning as in section 3210, subsection 2, paragraph B-3. [2009, c. 542, §6 (AMD).]

F. "Renewable energy credit" means a tradable instrument that represents an amount of electricity generated from eligible resources as defined in section 3210, subsection 2, paragraph B or renewable capacity resources. [2009, c. 518, §1 (NEW).]

G. "Triennial plan" has the same meaning as in section 10102, subsection 9. [2009, c. 518, §2 (NEW).]

[ 2009, c. 518, §§1, 2 (AMD); 2009, c. 542, §6 (AMD) .]

2. Policy. It is the policy of this State:

A. That the share of new renewable capacity resources as a percentage of the total capacity resources in this State on December 31, 2007 increase by 10% by 2017 and that, to the extent possible, the increase occur in uniform annual increments; [2005, c. 677, Pt. C, §1 (NEW).]

B. To reduce electric prices and price volatility for the State's electricity consumers and to reduce greenhouse gas emissions from the electricity generation sector; and [2005, c. 677, Pt. C, §1 (NEW).]

C. To develop new capacity resources to reduce demand or increase capacity so as to mitigate the effects of any regional or federal capacity resource mandates. [2005, c. 677, Pt. C, §1 (NEW).]

[ 2005, c. 677, Pt. C, §1 (NEW) .]

3. Commission authority. The commission may direct investor-owned transmission and distribution utilities to enter into long-term contracts for:

A. Capacity resources; [2009, c. 518, §3 (AMD).]

B. Any available energy associated with capacity resources contracted under paragraph A:

(1) To the extent necessary to fulfill the policy of subsection 2, paragraph A; or

(2) If the commission determines appropriate for purposes of supplying or lowering the cost of standard-offer service or otherwise lowering the cost of electricity for the ratepayers in the State. Available energy contracted pursuant to this subparagraph may be sold into the wholesale electricity market in conjunction with solicitations for standard-offer supply bids; and [2009, c. 518, §3 (AMD).]

C. Any available renewable energy credits associated with capacity resources contracted under paragraph A. The price paid by the investor-owned transmission and distribution utility for the renewable energy credits must be lower than the price received for those renewable energy credits at the time they are sold by the investor-owned transmission and distribution utility. [2013, c. 424, Pt. A, §20 (RPR).]

The commission may permit, but may not require, investor-owned transmission and distribution utilities to enter into contracts for differences that are designed and intended to buffer ratepayers in the State from potential negative impacts from transmission development. To the greatest extent possible, the commission shall develop procedures for long-term contracts for investor-owned transmission and distribution utilities under this subsection having the same legal and financial effect as the procedures used for standard-offer service pursuant to section 3212 for investor-owned transmission and distribution utilities.

The commission may enter into contracts for interruptible, demand response or energy efficiency capacity resources. These contracts are not subject to the rules of the State Purchasing Agent. In a competitive solicitation conducted pursuant to subsection 6, the commission shall allow transmission and distribution utilities to submit bids for interruptible or demand response capacity resources.

Capacity resources contracted under this subsection may not exceed the amount necessary to ensure the reliability of the electric grid of this State, to meet the energy efficiency program budget allocations articulated in the triennial plan as approved by the commission pursuant to section 10104, subsection 4 or any annual update plan approved by the commission pursuant to section 10104, subsection 6 or to lower customer costs as determined by the commission pursuant to rules adopted under subsection 10.

Unless the commission determines the public interest requires otherwise, a capacity resource may not be contracted under this subsection unless the commission determines that the capacity resource is recognized as a capacity resource for purposes of any regional or federal capacity requirements.

The commission shall ensure that any long-term contract authorized under this subsection is consistent with the State's goals for greenhouse gas reduction under Title 38, section 576 and the regional greenhouse gas initiative as described in the state climate action plan required in Title 38, section 577.

[ 2013, c. 424, Pt. A, §20 (AMD) .]

4. Priority of capacity resources. In selecting capacity resources for contracting pursuant to subsection 3, the commission shall apply the following standards.

A. The commission shall select capacity resources that are competitive and the lowest price when compared to other available offers for capacity resources of the same or similar contract duration or terms. [2007, c. 293, §3 (AMD).]

B. Among capacity resources meeting the standard in paragraph A, the commission shall choose among capacity resources in the following order of priority:

(1) New interruptible, demand response or energy efficiency capacity resources located in this State;

(2) New renewable capacity resources located in this State;

(3) New capacity resources with no net emission of greenhouse gases;

(4) New nonrenewable capacity resources located in this State. The commission shall give preference to new nonrenewable capacity resources with no net emission of greenhouse gases;

(5) Capacity resources that enhance the reliability of the electric grid of this State. The commission shall give preference to capacity resources with no net emission of greenhouse gases; and

(6) Other capacity resources. [2005, c. 677, Pt. C, §1 (NEW).]

[ 2007, c. 293, §3 (AMD) .]

5. Contract term. A contract entered into pursuant to subsection 3 may not be for more than 10 years, unless the commission finds a contract for a longer term to be prudent.

[ 2005, c. 677, Pt. C, §1 (NEW) .]

6. Competitive solicitation process and contract negotiation. Except as provided in paragraph A, for purposes of selecting potential capacity resources for contracting pursuant to subsection 3, the commission shall conduct a competitive solicitation no less often than every 3 years if the commission determines that the likely benefits to ratepayers resulting from any contracts entered into as a result of the solicitation process will exceed the likely costs. Following review of bids, the commission may negotiate with one or more potential suppliers. When only one bid has been offered, the commission shall ensure that negotiations are based on full project cost disclosure by the potential supplier. The commission shall negotiate contracts that are commercially reasonable and that commit all parties to commercially reasonable behavior.

A. The commission shall, for purposes of selecting energy efficiency capacity resources and available energy associated with such resources for contracting pursuant to subsection 3, conduct a competitive solicitation in accordance with this subsection or contract with the Efficiency Maine Trust established in section 10103 to deliver those resources through a competitive solicitation process administered by the trust. [2009, c. 518, §4 (NEW).]

[ 2009, c. 518, §4 (AMD) .]

7. Disposition of resources. An investor-owned transmission and distribution utility shall sell capacity resources, energy or renewable energy credits purchased pursuant to subsection 3 or take other action relative to such capacity resources, energy or renewable energy credits as directed by the commission.

[ 2009, c. 518, §5 (AMD) .]

8. Cost recovery. The commission shall ensure that all costs and direct financial benefits associated with contracts entered into under this section are allocated to ratepayers in accordance with section 3210-F. A price differential existing at any time during the term of the contract between the contract price and the prevailing market price at which the capacity resource is sold or any gains or losses derived from contracts for differences must be reflected in the amounts charged to ratepayers and may not be considered imprudent.

[ 2013, c. 454, §1 (AMD) .]

9. Contract payments. Except as provided in paragraphs A and B, contracts for capacity resources, related energy or renewable energy credits entered into pursuant to this section must provide that payments will be made only after contracted amounts of capacity resources, related energy or renewable energy credits have been provided.

A. Contracts with the Efficiency Maine Trust established in section 10103 for energy efficiency capacity resources and related energy entered into pursuant to this section may provide that up to 20% of the total payment be made at the start of the contract. Such contracts must provide that the remaining payments will be made only after the supplier has demonstrated, according to measurement and verification protocols specified in rules adopted by the Efficiency Maine Trust Board pursuant to section 10105, subsection 5, that physical installations have been completed and contracted amounts of capacity resources and related energy have been substantiated. [2009, c. 518, §6 (NEW).]

B. Contracts with any entity other than the Efficiency Maine Trust established in section 10103 for energy efficiency capacity resources and related energy must provide that payments will be made only after the supplier has demonstrated, according to measurement and verification protocols specified in rules adopted by the Efficiency Maine Trust Board pursuant to section 10105, subsection 5, that physical installations have been completed and contracted amounts of capacity resources and related energy have been substantiated. [2009, c. 518, §6 (NEW).]

[ 2009, c. 518, §6 (AMD) .]

10. Rules. The commission shall adopt rules to implement this section. In adopting rules, the commission shall consider the financial implications of this section for investor-owned transmission and distribution utilities. Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 273, §2 (AMD); 2011, c. 273, §3 (AFF) .]

11. Customer benefits. The commission may direct investor-owned transmission and distribution utilities to enter into contracts under this section only as agents for their customers and only when such contracts are in the best interest of customers and in accordance with this subsection. The commission shall adopt rules to ensure that:

A. To the extent the benefits to ratepayers of a long-term contract are projected to occur in the later years of the contract term, the commission shall ensure that adequate financial security is in place so that it is reasonably likely ratepayers will obtain the projected benefits of the long-term contract; and [2011, c. 413, §3 (NEW).]

B. To the extent practicable, ratepayers obtain the benefit of lower cost capacity resources of energy associated with those resources or of any renewable energy credits that may exist after the term of primary financing or subsequent replacement financing necessary for the development and construction of a generation project is completed. [2011, c. 413, §3 (NEW).]

[ 2011, c. 413, §3 (NEW) .]

12. Triennial plan energy efficiency contracts.

[ 2013, c. 369, Pt. A, §2 (RP) .]

SECTION HISTORY

2005, c. 677, §C1 (NEW). 2007, c. 293, §§1-4 (AMD). 2007, c. 575, §§2-5 (AMD). 2007, c. 656, Pt. B, §§1-5 (AMD). 2009, c. 415, Pt. A, §§21-23 (AMD). 2009, c. 518, §§1-6 (AMD). 2009, c. 542, §6 (AMD). 2011, c. 273, §§1, 2 (AMD). 2011, c. 273, §3 (AFF). 2011, c. 413, §§2, 3 (AMD). 2013, c. 369, Pt. A, §2 (AMD). 2013, c. 424, Pt. A, §20 (AMD). 2013, c. 454, §1 (AMD).



35-A §3210-D. Resource plan

The commission shall adopt by rule a long-term plan for electric resource adequacy for this State to ensure grid reliability and the provision or availability of electricity to consumers at the lowest cost. [2005, c. 677, Pt. C, §1 (NEW).]

After final adoption of rules under this section, the commission shall take any necessary action within its authority under this Title to support achievement of the objectives of the plan. [2005, c. 677, Pt. C, §1 (NEW).]

Rules adopted under this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 677, Pt. C, §1 (NEW).]

SECTION HISTORY

2005, c. 677, §C1 (NEW).



35-A §3210-E. Electric utility and conservation benefits (WHOLE SECTION TEXT EFFECTIVE UNTIL 12/31/28) (WHOLE SECTION TEXT REPEALED 12/31/28)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 12/31/28)

(WHOLE SECTION TEXT REPEALED 12/31/28)

1. Discount rates. Transmission and distribution utilities may offer discounted rates to qualified Pine Tree Development Zone businesses established under Title 30-A. If a transmission and distribution utility requires approval prior to offering any such rate, the transmission and distribution utility shall apply to the commission in accordance with applicable provisions of this Title, and the commission may approve the rate if it finds it to be in accord with applicable requirements of this Title, except that the commission may take into account the overall benefits to ratepayers resulting from state efforts to promote economic development within Pine Tree Development Zones.

[ 2009, c. 627, §5 (NEW); 2009, c. 627, §12 (AFF) .]

2. Line extensions. When approving or authorizing line extension terms and conditions for qualified Pine Tree Development Zone businesses established under Title 30-A, the commission may take into account the overall benefits to ratepayers resulting from state efforts to promote economic development within Pine Tree Development Zones established pursuant to Title 30-A.

[ 2009, c. 627, §5 (NEW); 2009, c. 627, §12 (AFF) .]

3. Conservation programs.

[ 2009, c. 627, §5 (NEW); 2009, c. 627, §12 (AFF); MRSA T. 35-A, §3210-E, sub-§3 (RP) .]

4. Conservation programs. Beginning July 1, 2010, in designing and implementing conservation programs pursuant to section 10110, the Efficiency Maine Trust may make available to qualified Pine Tree Development Zone businesses established under Title 30-A special programs of enhanced value to aid state efforts to promote economic development within Pine Tree Development Zones. A program made available pursuant to this subsection must be cost-effective as defined by the Efficiency Maine Trust by rule or order pursuant to section 10110.

[ 2009, c. 627, §5 (NEW); 2009, c. 627, §12 (AFF) .]

5. Electricity sales. Notwithstanding section 3210, the sale of electricity by a competitive electricity provider to a qualified Pine Tree Development Zone business established under Title 30-A is exempt from the requirements of that section unless the qualified Pine Tree Development Zone business requests the commission to waive the exemption for the sale of electricity to that Pine Tree Development Zone business.

The commission may adopt routine technical rules, as defined in Title 5, chapter 375, subchapter 2-A, to implement this subsection.

[ 2011, c. 413, §4 (AMD) .]

6. Repeal. This section is repealed December 31, 2028.

[ 2009, c. 627, §5 (NEW); 2009, c. 627, §12 (AFF) .]

SECTION HISTORY

2009, c. 627, §5 (NEW). 2009, c. 627, §12 (AFF). 2011, c. 413, §4 (AMD).



35-A §3210-F. Allocation of costs and benefits of long-term energy contracts

The commission shall ensure that all eligible costs and benefits associated with a long-term energy contract are allocated to ratepayers in accordance with this section. [2013, c. 454, §2 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Eligible costs and benefits" means the net amount of all costs and direct financial benefits associated with long-term energy contracts entered into by investor-owned transmission and distribution utilities, including but not limited to any effects on a utility's cost of capital as a result of these contracts. [2013, c. 454, §2 (NEW).]

B. "Long-term energy contract" means a contract with an investor-owned transmission and distribution utility entered into under section 3210-C or section 3604. [2013, c. 454, §2 (NEW).]

[ 2013, c. 454, §2 (NEW) .]

2. Eligible costs and benefits. The commission shall determine the eligible costs and benefits of a long-term energy contract annually.

[ 2013, c. 454, §2 (NEW) .]

3. Allocation of eligible costs and benefits. The commission shall annually allocate to each investor-owned transmission and distribution utility its pro rata share of eligible costs and benefits as determined under subsection 2. The allocation must be based on each utility's total retail kilowatt-hour energy sales to ratepayers that receive the benefits and pay the costs of long-term energy contracts. The commission may determine the means to be used for the allocation required under this section, which may include the direct transfer of funds between investor-owned transmission and distribution utilities.

[ 2013, c. 454, §2 (NEW) .]

4. Rules. The commission may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 454, §2 (NEW) .]

SECTION HISTORY

2013, c. 454, §2 (NEW).



35-A §3211. Conservation programs (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 316, §3 (NEW). 1999, c. 336, §3 (RPR). 2001, c. 624, §3 (RP).



35-A §3211-A. Conservation programs (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 624, §4 (NEW). 2003, c. 217, §1 (AMD). 2003, c. 219, §1 (AMD). 2003, c. 275, §§1,2 (AMD). 2003, c. 487, §§2,3 (AMD). 2005, c. 459, §1 (AMD). 2005, c. 569, §§1-6 (AMD). 2007, c. 317, §§3-13 (AMD). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 372, Pt. A, §6 (RP).



35-A §3211-B. Additional energy conservation programs (REPEALED)

(REPEALED)

§3211-B. Solar energy rebate program; fund

(As enacted by PL 2005, c. 459, §2 is REALLOCATED TO TITLE 35-A, SECTION 3211-C)

SECTION HISTORY

2003, c. 20, §RR10 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 644, §8 (RP). 2003, c. 688, §G1 (AFF). RR 2005, c. 1, §17 (RAL). 2005, c. 459, §2 (NEW).



35-A §3211-C. Solar and wind energy rebate program; fund (REALLOCATED FROM TITLE 35-A, SECTION 3211-B) (REPEALED)

(REALLOCATED FROM TITLE 35-A, SECTION 3211-B)

(REPEALED)

SECTION HISTORY

RR 2005, c. 1, §17 (RAL). 2007, c. 29, §1 (AMD). 2007, c. 158, §§1-4 (AMD). 2007, c. 493, §§1-3 (AMD). 2007, c. 661, Pt. D, §1 (AMD). 2009, c. 88, §1 (AMD). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 372, Pt. A, §7 (RP).



35-A §3212. Standard offer

Except as provided in subsection 6, when retail access begins, the commission shall ensure that standard-offer service is available to all consumers of electricity. [1997, c. 638, §1 (AMD).]

1. Establishment of terms and conditions. The commission shall open a rule-making proceeding no later than October 1, 1997 to establish terms and conditions for standard-offer service that include, but are not limited to:

A. Entry and exit restrictions; [1997, c. 316, §3 (NEW).]

B. Protection against a standard-offer service provider's failure to provide service as contracted for; [1997, c. 316, §3 (NEW).]

C. Appropriate rate design issues; [1997, c. 316, §3 (NEW).]

D. Retaining averaged prices for all customers in the same class; and [1997, c. 316, §3 (NEW).]

E. Credit, collection and disconnection practices. [1997, c. 316, §3 (NEW).]

The commission shall adopt rules establishing terms and conditions for standard-offer service. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 577, §3 (AMD) .]

2. Selection of standard-offer service providers. After terms and conditions for standard-offer service have been established under subsection 1, the commission shall administer a bid process to select a standard-offer service provider for that transmission and distribution utility's service territory. By December 1, 1999, the commission shall review the bid submissions for each transmission and distribution utility and select the standard-offer service provider or providers for that utility's service territory.

A. The commission shall determine the general credit data and specific information from general load and usage data that transmission and distribution utilities must provide to potential standard-offer service bidders, including, but not limited to, monthly demand and energy consumption and the number of customers in each customer class. The commission shall ensure that individual customer confidentiality is preserved in this process and that a transmission and distribution utility releases customer-specific data only with the customer's permission. If the transmission and distribution utility incurs additional costs to develop and produce the required data, the commission shall permit that utility to recover those costs through transmission and distribution rates. [1997, c. 316, §3 (NEW).]

B. The commission shall establish the maximum duration of a standard-offer service contract after considering all relevant factors, including, but not limited to, market risks and the need for price stability and contract flexibility. [1997, c. 316, §3 (NEW).]

C. A competitive electricity provider that is an affiliate of a large investor-owned transmission and distribution utility may submit bids to provide standard-offer service for up to 20% of the electric load within the service territory of the large investor-owned transmission and distribution utility with which it is affiliated. To prevent the unfair use of information possessed by a large investor-owned transmission and distribution utility, the commission shall ensure that a utility seeking to bid on standard-offer service has no greater access to relevant information than is provided to other potential bidders. [1997, c. 316, §3 (NEW).]

D. A consumer-owned transmission and distribution utility and a small investor-owned transmission and distribution utility may submit bids to provide standard-offer service for that utility's service territory. To prevent the unfair use of information possessed by a consumer-owned transmission and distribution utility or a small investor-owned transmission and distribution utility, the commission shall ensure that a utility seeking to bid on standard-offer service has no greater access to relevant information than is provided to other potential bidders. [1997, c. 316, §3 (NEW).]

The commission shall adopt rules establishing a methodology for structuring the bidding process for standard-offer service in order to implement the provisions of this subsection. In adopting rules, the commission shall consider methods to ensure, to the extent possible, at least 3 providers of standard-offer service in each transmission and distribution utility service territory, as long as the method does not result in any significant adverse impacts on rates paid by consumers. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

Notwithstanding any other provision of this Title, the commission may, in the event of a default by a standard-offer service provider, require the transmission and distribution utility in whose service territory the provider was providing standard-offer service to arrange and to provide for default service. Notwithstanding any other provision of this Title, the commission may, in the event that the commission receives no bids to provide standard-offer service in a transmission and distribution utility's territory or the commission determines that the bids it receives are inadequate or unacceptable, require the transmission and distribution utility to arrange and to provide for default service. Notwithstanding any other provision of this Title, the commission may require a transmission and distribution utility to provide default service to its customers that are not located within either the New England independent system operator control area or the Maritimes control area; and default service pursuant to this sentence must be provided to customers at the same price and on the same terms and conditions as standard-offer service is provided to the customers of the transmission and distribution utility in the standard-offer class in which the customer is eligible to receive service. The arrangement and provision of such default service by a transmission and distribution utility does not constitute selling electric energy or capacity at retail for purposes of section 3205, subsection 2.

Notwithstanding Title 5, section 1831, the commission is not subject to rules adopted by the State Purchasing Agent in conducting the competitive bidding process required under this section.

[ 1999, c. 577, §4 (AMD); 1999, c. 578, §1 (AMD) .]

3. Price cap; investigation. If the qualifying bids under subsection 2 for standard-offer service in any service territory, when combined with the regulated rates of transmission and distribution service and any stranded costs charge, exceed, on average, the total rate for electricity immediately before the implementation of retail access, the commission shall investigate whether the implementation of retail access remains in the public interest or whether other mechanisms to achieve the public interest and to adequately protect consumer interests need to be put in place. Pursuant to section 3217, the commission shall notify the Legislature of the results of its investigation and its determination.

[ 1997, c. 316, §3 (NEW) .]

4. Implementation period and investigation. Standard-offer service must be available until March 1, 2005. By August 1, 2002, the commission shall begin an investigation to determine whether the continued availability of standard-offer service is necessary and in the public interest and, if so, how best to make such service available after March 1, 2005. The commission shall conclude the investigation by December 1, 2002 and report its results and recommendations to the Legislature pursuant to section 3217. In its investigation, the commission shall solicit the input of all interested parties and consider the questions in paragraphs A to D in addition to other issues the commission determines appropriate.

A. Are the goals of this chapter best fulfilled if standard-offer service ceases altogether on March 1, 2005 or at a date certain after March 1, 2005? [2001, c. 528, §1 (NEW).]

B. Should opportunities for retail aggregators be changed to ensure greater participation in competitive markets by residential and small commercial customers, beginning March 1, 2005? [2001, c. 528, §1 (NEW).]

C. Beginning March 1, 2005, should any standard-offer provider selected by the commission pursuant to subsection 2 be required to offer at least one standard-offer service that is composed entirely of renewable resources as defined in section 3210? [2001, c. 528, §1 (NEW).]

D. Should this chapter be amended to enable aggregators, beginning March 1, 2005, automatically to receive by contract, for a term designated in that contract, the designation as competitive electricity provider for all the electric accounts in a given municipality if:

(1) That municipality adopts a "negative-option" form of municipal aggregation, following notice and opportunity for hearing, by means of a recorded vote of the municipal officers or the appropriate governing body; and

(2) All customers in that municipality reserve the right to leave the municipal aggregation and designate a different provider, in writing, within a time period established by legislative enactment? [2001, c. 528, §1 (NEW).]

[ 2001, c. 528, §1 (AMD) .]

4-A. Renewables; hedging.

[ 2005, c. 677, Pt. B, §1 (RP) .]

4-B. Demand response and energy efficiency. The commission may incorporate cost-effective demand response and energy efficiency into the supply of standard-offer service. The commission shall encourage entities based in this State that are not otherwise either a standard-offer service provider or its affiliate to participate in supplying cost-effective demand response or energy efficiency pursuant to this subsection.

[ 2005, c. 677, Pt. B, §2 (NEW) .]

4-C. Authority to establish various contract lengths and terms. For the purpose of providing over a reasonable time period the lowest price for standard-offer service to residential and small commercial customers, the commission, with respect to residential and small commercial standard-offer service, may, in addition to incorporating cost-effective demand response and energy efficiency pursuant to subsection 4-B and to the extent authorized in section 3210-C, incorporating the energy portion of any contracts entered into pursuant to section 3210-C, establish various standard-offer service contract lengths and terms.

[ 2005, c. 677, Pt. B, §2 (NEW) .]

4-D. Community-based renewable energy. The commission may incorporate energy generated by community-based renewable energy projects as defined in section 3602, subsection 1 into the supply of standard-offer service. The commission shall encourage entities based in this State that are not otherwise either a standard-offer service provider or its affiliate to participate in supplying energy from community-based renewable energy projects pursuant to this subsection.

[ 2009, c. 329, Pt. A, §3 (NEW) .]

5. Territorial and rate class application. Nothing in this section precludes the commission from permitting or requiring different terms and conditions for standard-offer service in different utility service territories or for different customer classes.

[ 1997, c. 316, §3 (NEW) .]

6. Consumer-owned utilities. Notwithstanding any other provision of this section, the commission is not required to conduct a competitive bidding process or select a standard-offer service provider or providers for the territory of a consumer-owned transmission and distribution utility if the consumer-owned transmission and distribution utility chooses one or more standard-offer service providers for its territory through a competitive bidding process conducted in accordance with the commission's rules governing the selection and criteria for approval of a standard-offer service provider, or if the consumer-owned transmission and distribution utility enters into one or more contracts to purchase power at wholesale for the purpose of providing retail generation service within its service territory. Selection of a standard-offer service provider or providers and agreements with or purchases from a standard-offer service provider or providers or other wholesale power supply providers are not subject to the approval requirements of section 3133 or 3133-A. A consumer-owned transmission and distribution utility may choose a single standard-offer service provider. A consumer-owned transmission and distribution utility that intends to choose a standard-offer service provider or providers, or to enter into a wholesale power purchase contract for the purpose of providing retail generation service within its service territory, in accordance with this subsection shall notify the commission.

[ 2003, c. 141, §2 (AMD) .]

SECTION HISTORY

1997, c. 316, §3 (NEW). 1997, c. 638, §§1,2 (AMD). 1997, c. 691, §§6,7 (AMD). 1999, c. 398, §F1 (AMD). 1999, c. 577, §§3,4 (AMD). 1999, c. 578, §1 (AMD). 2001, c. 528, §1 (AMD). 2003, c. 141, §2 (AMD). 2003, c. 665, §2 (AMD). 2005, c. 677, §§B1,2 (AMD). 2009, c. 329, Pt. A, §3 (AMD).



35-A §3212-A. Green power options (WHOLE SECTION TEXT EFFECTIVE UNTIL 4/1/21) (WHOLE SECTION TEXT REPEALED 4/1/21)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 4/1/21)

(WHOLE SECTION TEXT REPEALED 4/1/21)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Green power supply" means electricity or renewable energy credits for electricity generated from renewable capacity resources as defined in section 3210, subsection 2, paragraph B-3, including electricity generated by community-based renewable energy projects as defined in section 3602, subsection 1. [2009, c. 542, §7 (AMD).]

B. "Renewable energy credit" has the same meaning as in section 3210, subsection 2, paragraph B-2. [2009, c. 542, §7 (AMD).]

[ 2009, c. 542, §7 (AMD) .]

1-A. Green power offer. The commission shall arrange for a green power offer that is composed of green power supply in accordance with this subsection. Except as provided in this subsection, the commission shall ensure that the green power offer is available to all residential and small commercial electricity customers, as defined by the commission by rule, and shall administer a competitive bid process to select a green power offer provider or providers for the service territory of a transmission and distribution utility.

A. The green power offer must be in addition to existing standard-offer service under section 3212. [2009, c. 329, Pt. B, §3 (NEW).]

B. The commission shall, to the maximum extent possible:

(1) Incorporate green power supply from community-based renewable energy projects, as defined in section 3602, subsection 1, into the green power offer; and

(2) Encourage entities based in this State to provide green power supply from community-based renewable energy projects, as defined in section 3602, subsection 1 for the green power offer pursuant to this subsection. [2009, c. 329, Pt. B, §3 (NEW).]

C. The green power offer may include incidental amounts of electricity supply that do not meet the definition of green power supply, if the commission determines that including such electricity supply is necessary to ensure that a green power offer provider can meet its retail load obligation. [2009, c. 329, Pt. B, §3 (NEW).]

D. The commission shall, in accordance with section 3210, subsection 7, inform residential and small commercial consumers of electricity in this State of the opportunity to purchase the green power offer. [2009, c. 329, Pt. B, §3 (NEW).]

E. The commission is not required to arrange for a green power offer in the event that the commission receives no bids to provide the green power offer in a transmission and distribution utility's territory, determines that the bids it receives are inadequate or unacceptable or determines, based on prior experience arranging for a green power offer in a utility’s territory, that it is reasonably likely that it will not receive any adequate or acceptable bids. [2009, c. 329, Pt. B, §3 (NEW).]

F. The commission is not required to arrange for a green power offer for the territory of a consumer-owned transmission and distribution utility. If the commission arranges standard-offer service for a consumer-owned transmission and distribution utility, the consumer-owned transmission and distribution utility may elect to have the commission arrange a green power offer in accordance with this subsection. A consumer-owned transmission and distribution utility may establish a green power offer through a competitive bidding process conducted in accordance with the commission’s rules governing the selection of a green power offer provider under this subsection. [2009, c. 329, Pt. B, §3 (NEW).]

The commission shall adopt rules to implement this subsection. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 329, Pt. B, §3 (NEW) .]

2. Certification; information in bill inserts. Beginning July 1, 2008, information regarding the availability of the green power offer and of green power supply products and renewable energy credit products that are certified by the commission may, at the option of the provider of the offer or the product and with the cooperation of the transmission and distribution utility, be presented through inserts in customer bills issued by transmission and distribution utilities. The costs of the inserts, including but not limited to printing and postage costs, are the responsibility of the provider of the offer or product. The commission may define the criteria for certification of green power supply products and renewable energy credit products by order or by rule, and the commission may limit the criteria for certification for consumer protection and eligibility verification purposes. Rules adopted to implement this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 329, Pt. B, §4 (AMD) .]

3. Repeal. This section is repealed April 1, 2021.

[ 2015, c. 25, §1 (AMD) .]

SECTION HISTORY

2007, c. 403, §8 (NEW). 2009, c. 329, Pt. B, §§2-5 (AMD). 2009, c. 542, §7 (AMD). 2015, c. 25, §1 (AMD).



35-A §3213. Bill unbundling; consumer education (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 316, §3 (NEW). 1997, c. 691, §8 (AMD). 2013, c. 116, §2 (RP).



35-A §3214. Needs-based low-income assistance

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Policy. In order to meet legitimate needs of electricity consumers who are unable to pay their electricity bills in full and who satisfy eligibility criteria for assistance, and recognizing that electricity is a basic necessity to which all residents of the State should have access, it is the policy of the State to ensure adequate provision of financial assistance.

[ 1997, c. 316, §3 (NEW) .]

2. Low-income assistance. In order to continue existing levels of financial assistance for low-income households and to meet future increases in need caused by economic exigencies, the commission shall:

A. Receive funds collected by all transmission and distribution utilities in the State at a rate set by the commission in periodic rate cases; and [1997, c. 316, §3 (NEW).]

B. Set initial funding for programs based on an assessment of aggregate customer need in periodic rate cases. The funding formula may not result in assistance being counted as income or as a resource in other means-tested assistance programs for low-income households. To the extent possible, assistance must be provided in a manner most likely to prevent the loss of other federal assistance. [1997, c. 316, §3 (NEW).]

[ 1997, c. 316, §3 (NEW) .]

2-A. (TEXT EFFECTIVE UNTIL 9/30/18) (TEXT REPEALED 9/30/18) Arrearage management program. Each transmission and distribution utility shall implement pursuant to this subsection an arrearage management program to assist eligible low-income residential customers who are in arrears on their electricity bills. An arrearage management program implemented pursuant to this subsection is a plan under which a transmission and distribution utility works with an eligible low-income residential customer to establish an affordable payment plan and provide credit to that customer toward the customer's accumulated arrears as long as that customer remains in compliance with the terms of the program. The commission shall establish requirements relating to the arrearage management programs by rule. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

In adopting rules regarding arrearage management programs, the commission shall:

A. Consider best practices as developed and implemented in other states or regions; [2013, c. 556, §1 (NEW).]

B. Require that an arrearage management program include an electricity usage assessment at no cost to the participant; [2013, c. 556, §1 (NEW).]

C. Permit each transmission and distribution utility to propose a start date for its program that is no later than October 1, 2015; [2013, c. 556, §1 (NEW).]

D. Ensure that each transmission and distribution utility develops terms and conditions for its arrearage management program in a manner that is consistent with the program's objectives and is in the best interests of all ratepayers; and [2013, c. 556, §1 (NEW).]

E. Ensure that a transmission and distribution utility recovers in rates all costs of arrearage management programs, including incremental costs, reconnection fees and administrative and marketing costs but not including the amount of any arrearage forgiven that is treated as bad debt for purposes of cost recovery by the transmission and distribution utility. [2013, c. 556, §1 (NEW).]

The Efficiency Maine Trust shall work with transmission and distribution utilities and other stakeholders to provide access to a complementary low-income energy efficiency program for participants in arrearage management programs in order to help reduce participants' energy consumption.

No later than January 28, 2018, the commission shall prepare a report assessing the effectiveness of arrearage management programs, including the number of participants enrolled in the programs, the number of participants completing the programs, the number of participants who have failed to complete the programs, the payment patterns of participating customers after completing the programs, the dollar amount of arrears forgiven, a comparison of outcomes for those participating in the programs and those not participating, the impact on a transmission and distribution utility's bad debt as a result of the programs, the costs and benefits to all ratepayers associated with the programs and recommendations for ways in which the programs might be improved or continued for the benefit of all ratepayers. In preparing its report, the commission shall hold at least one formal stakeholder meeting involving affected parties, including the Office of the Public Advocate and the participating transmission and distribution utilities. Parties must also be provided an opportunity to submit written comments to the commission regarding the performance of the programs.

The joint standing committee of the Legislature having jurisdiction over utilities matters may report out a bill relating to the commission report to the Second Regular Session of the 128th Legislature.

This subsection is repealed September 30, 2018.

[ 2013, c. 556, §1 (NEW) .]

3. Special rate. Nothing in this section may be construed to prohibit a transmission and distribution utility from offering any special rate or program for low-income customers that is not in effect as of the effective date of this chapter, subject to the approval of the commission.

[ 1997, c. 316, §3 (NEW) .]

4. Financial support. If the Legislature appropriates from the General Fund financial support for households and individuals receiving assistance under this section, the commission may not terminate the assistance provided by transmission and distribution utilities unless the General Fund source has completely replaced such assistance. The commission may adjust the assistance provided pursuant to this section based on the amount of any financial support from the General Fund and may reinstitute assistance subsequent to any termination of assistance if the commission finds that the General Fund source no longer completely replaces such assistance.

[ 1997, c. 316, §3 (NEW) .]

5. Ensuring equitable treatment for persons with certain disabilities. If the commission establishes or approves one or more low-income assistance programs under subsection 2 or 3 that result in similarly situated persons receiving different levels of assistance depending solely upon which transmission and distribution utility service territory they reside in, the commission shall by rule establish an equitable-treatment program consistent with this subsection.

A. The equitable-treatment program must be available to any person who:

(1) Is eligible for benefits under the transmission and distribution utility's low-income assistance program established in accordance with subsection 2; and

(2) Provides documentation from a doctor that the person for health reasons needs an oxygen pump or ventilator at least 8 hours each day. [2007, c. 97, §1 (AMD).]

B. The equitable-treatment program must be designed to ensure that the low-income assistance benefits provided under this section to persons who qualify under paragraph A mitigate, to an extent that is reasonably equivalent in each transmission and distribution utility territory, electric charges associated with the operation of an oxygen pump or ventilator. The commission may not reduce any assistance provided under any low-income assistance program established under subsection 2 in order to satisfy the requirements of this paragraph. [2007, c. 97, §2 (AMD).]

C. The commission shall establish an administratively simple and inexpensive method of administering the equitable-treatment program. [2005, c. 132, §1 (NEW).]

D. Reasonable costs incurred by a transmission and distribution utility in implementing any program established by the commission under this subsection are just and reasonable expenses for rate-making purposes. [2005, c. 132, §1 (NEW).]

E. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 132, §1 (NEW).]

[ 2007, c. 97, §§1, 2 (AMD) .]

6. Annual report. The commission shall include in its annual report pursuant to section 120, subsection 7 a report on low-income assistance programs established or approved under subsection 2 or 3 and any equitable-treatment program established pursuant to subsection 5. The report must, at a minimum, include:

A. For each month of the program year, the number of participants enrolled in low-income assistance programs, the number receiving oxygen pump benefits and the number receiving ventilator benefits; [2007, c. 97, §3 (NEW).]

B. For each month of the program year, the dollar amount of low-income assistance program benefits, the dollar amount of oxygen pump benefits and the dollar amount of ventilator benefits; and [2007, c. 97, §3 (NEW).]

C. An assessment of the effectiveness of the oxygen pump benefit and the ventilator benefit with regard to covering only those electric charges directly related to use of an oxygen pump or ventilator by the program participant. [2007, c. 97, §3 (NEW).]

[ 2009, c. 122, §14 (AMD) .]

SECTION HISTORY

1997, c. 316, §3 (NEW). 2005, c. 132, §1 (AMD). 2007, c. 97, §§1-3 (AMD). 2009, c. 122, §14 (AMD). 2013, c. 556, §1 (AMD).



35-A §3215. Commission authority and responsibility

1. Authority. Without limiting the commission's authority under any other provision of law, the commission may:

A. Intervene and participate in proceedings at the Federal Energy Regulatory Commission, the Nuclear Regulatory Commission, the United States Department of Energy and other federal agencies and in proceedings conducted by Canadian or other authorities or agencies whenever the interests of competition, consumers of electricity or economic development in this State are affected. When intervening or participating in proceedings under this paragraph, the commission shall promote system reliability, the reduction of the cost of electricity to ratepayers in the State and long-term sustainable resource planning; and [2011, c. 109, §1 (AMD).]

B. Monitor trends and make recommendations, as appropriate, to the Legislature, to the Governor, to Congress or to any federal agency regarding:

(1) The safety and economic effects or potential effects of market competition on nuclear units; and

(2) The effects or potential effects of market competition on Maine's air quality. [1997, c. 316, §3 (NEW).]

[ 2011, c. 109, §1 (AMD) .]

2. Findings; responsibility. The Legislature finds that, in order for retail competition in this State to function effectively, the governance of any independent system operator with responsibility for operations of the regional transmission system must be fully independent of influence by market participants. The commission shall use all means within its authority and resources to advocate for and promote the interests of Maine ratepayers in any proceeding at the Federal Energy Regulatory Commission involving the development, governance, operations or conduct of an independent system operator.

[ 1997, c. 316, §3 (NEW) .]

SECTION HISTORY

1997, c. 316, §3 (NEW). 2011, c. 109, §1 (AMD).



35-A §3216. Transition; utility employees (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 316, §3 (NEW). 1999, c. 398, §§M1,2 (AMD). 1999, c. 398, §M3 (AFF). 2013, c. 116, §3 (RP).



35-A §3217. Reports

1. Annual restructuring report. The commission shall include in its annual report pursuant to section 120, subsection 7 a report describing the commission's activities in carrying out the requirements of this chapter and the activities relating to changes in the regulation of electric utilities in other states.

[ 2009, c. 122, §15 (AMD) .]

2. Proposed changes. If the commission determines, after providing interested parties an opportunity to be heard, that any provision in this chapter is not in the public interest, the commission shall present a report to the joint standing committee of the Legislature having jurisdiction over utility matters stating the basis for the commission's conclusion and including draft legislation designed to modify this chapter consistent with the public interest.

[ 1997, c. 316, §3 (NEW) .]

3. Independent system operator. The commission shall monitor events in the region pertaining to:

A. The development of an independent system operator with responsibility for transmission reliability; [1997, c. 316, §3 (NEW).]

B. The management of competitive access to the regional transmission system; and [1997, c. 316, §3 (NEW).]

C. Rights to negotiate potential contracts between sellers and buyers of electricity. [1997, c. 316, §3 (NEW).]

If the commission determines that there exists insufficient independence on the part of the independent system operator from any provider of wholesale transmission, competitive electricity provider or electric utility, or if it determines any other problem threatens regional transmission reliability, the commission shall provide a report to the joint standing committee of the Legislature having jurisdiction over utility matters with a recommendation as to what actions within the authority of the State are available to remedy this problem.

[ 1997, c. 316, §3 (NEW) .]

SECTION HISTORY

1997, c. 316, §3 (NEW). 2001, c. 528, §2 (AMD). 2009, c. 122, §15 (AMD).






Chapter 33: SMALL POWER PRODUCTION AND COGENERATION

35-A §3301. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §§A104,105 (AFF). 1999, c. 398, §A76 (RP).



35-A §3302. Purpose

The Legislature finds that it is in the best interest of the State to reduce the State's dependence upon fossil fuels for its energy needs. It is necessary to diversify energy producing systems and energy sources to ensure an adequate and reliable supply of energy for Maine citizens. The Legislature further finds that the development of small energy production facilities using renewable resources and cogeneration facilities will have a significant and beneficial effect upon this State. The Legislature further finds that the replacement of fossil fuels by municipal solid waste reduces dependence upon fossil fuels, diversifies energy sources, reduces municipal costs and reduces the negative environmental effects of solid waste disposal. [1987, c. 141, Pt. A, §6 (NEW).]

The Legislature intends through this legislation to: [1987, c. 141, Pt. A, §6 (NEW).]

1. Encourage development. Encourage the development of energy producing systems using renewable resources, particularly abundant, indigenous, renewable resources or resources in close proximity to Maine;

[ 2001, c. 76, §1 (AMD) .]

2. Promote existing use. Promote the more efficient use of existing energy systems particularly, through the cogeneration of power; and

[ 2001, c. 76, §1 (AMD) .]

3. Meet goals. Require, whenever the interests of competition, consumers of electricity and economic development in this State are not adversely affected, that the commission ensure that the goals of this section will be met following the restructuring of the electric utility industry by:

A. Proposing market rules and transmission pricing policies and practices at the regional and federal levels that encourage the generation and sale of electricity from the State's renewable power producers and cogenerators; [2001, c. 76, §2 (NEW).]

B. Opposing market rules and proposed transmission pricing policies and practices that place the State's renewable power producers and cogenerators at a competitive disadvantage compared with nonrenewable power generators; and [2001, c. 76, §2 (NEW).]

C. Implementing the State's electric industry restructuring laws and other provisions of this Title in a manner that promotes generation of electricity from the State's indigenous renewable resources and cogeneration. [2001, c. 76, §2 (NEW).]

[ 2001, c. 76, §2 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2001, c. 76, §§1,2 (AMD).



35-A §3303. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 141, Pt. A, §6 (NEW).]

1. Associate. "Associate" means any person other than a transmission and distribution utility that substantially participates in the ownership or operation of a cogeneration or small power production facility or any person that contracts to receive the thermal output of a cogeneration facility.

[ 1999, c. 398, Pt. A, §77 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

1-A. Affiliate. "Affiliate" means any person who, as determined by the commission:

A. Directly controls, is controlled by or is under common control with an electric generation enterprise; or [1987, c. 769, Pt. A, §143 (NEW).]

B. Substantially owns, is substantially owned by or is substantially under common ownership with, an electric generation enterprise. [1987, c. 769, Pt. A, §143 (NEW).]

[ 1987, c. 769, Pt. A, §143 (NEW) .]

2. Cogenerator. "Cogenerator" means a municipality or person:

A. Owning or operating a facility that generates electricity and steam or other useful forms of energy that are used for commercial, industrial, heating or cooling purposes; and [1999, c. 398, Pt. A, §77 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

B. Not primarily engaged in the generation or sale of electricity, other than the electricity generated at the cogeneration facility. [1987, c. 141, Pt. A, §6 (NEW).]

For purposes of this chapter, a cogenerator is considered not primarily engaged in the generation or sale of electricity if 50% or less of the equity interest in the cogeneration facility is owned by a transmission and distribution utility, a subsidiary of a transmission and distribution utility or an affiliate of a transmission and distribution utility.

[ 1999, c. 398, Pt. A, §77 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Existing transmission and distribution line improvement costs.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §77 (RP) .]

4. Interconnection costs.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §77 (RP) .]

5. Municipal solid waste. "Municipal solid waste" means solid waste emanating from domestic and commercial sources within the State over which municipalities are authorized to exercise control.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Municipal solid waste energy recovery facility. "Municipal solid waste energy recovery facility" means a small power producer that depends upon municipal solid waste for at least 50% of its energy.

[ 1999, c. 398, Pt. A, §77 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

7. Qualifying facility. "Qualifying facility" means any small power producer or cogenerator as defined in this chapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Renewable resources. "Renewable resources" means resources that are capable of being reproduced, replenished or restored following the use of these resources and resources that are inexhaustible. Renewable resources include biomass, wood, water, waste, solid waste, as defined by Title 38, section 1303, solar energy and wind, but do not include nuclear fuel sources, coal and oil.

[ 1999, c. 398, Pt. A, §77 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

9. Small power producer. "Small power producer" means a municipality or person owning or operating a power production facility with a power production capacity that, together with any other facilities located at the same site, does not exceed 80 megawatts of electricity and that depends upon renewable resources for its primary source of energy. For purposes of this chapter, a power producer is not considered a "small power producer" if more than 50% of the equity interest in the power production facility is owned by a transmission and distribution utility, a subsidiary of a transmission and distribution utility or an affiliate of a transmission and distribution utility.

[ 1999, c. 398, Pt. A, §77 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 769, §A143 (AMD). 1999, c. 398, §A77 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3304. Control and regulation of generating facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 613, §4 (AMD). 1999, c. 398, §§A104,105 (AFF). 1999, c. 398, §A78 (RP).



35-A §3305. Sale of electricity

1. Authorized markets for electricity.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §79 (RP) .]

2. Use of electricity by the producer. Any small power producer or cogenerator may generate or distribute electricity through his private property solely for his own use, the use of his tenants or the use of, or sale to, his associates in a small power production or cogeneration facility and not for the use of or sale to others without approval or regulation by the commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Interconnections and existing transmission line improvements.

[ 1999, c. 398, Pt. A, §§104, 105 (AFF); 1999, c. 398, Pt. A, §79 (RP) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A79 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3306. Transactions

1. Rate. The small power producer or cogenerator and the transmission and distribution utility shall determine the rate paid by the transmission and distribution utility for the purchase of electricity as described in this section.

[ 1999, c. 398, Pt. A, §80 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Small power producer or cogenerator and public utility unable to agree. In the event that the small power producer or cogenerator and the transmission and distribution utility are unable to agree to a contract for electricity, or to a price for the electricity purchased by the utility, or to an equitable apportionment of existing transmission and distribution line improvement costs, the commission shall require the utility to purchase the power at such rates and under such terms as the commission establishes by rule or order.

[ 1999, c. 398, Pt. A, §80 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Competing petitions filed by small power producers. In the event competing petitions are filed by small power producers or cogenerators that are otherwise equivalent with respect to the standards set forth in former section 3307, and implementing rules adopted by the commission, the commission may give preference to any facility that is fueled primarily by municipal solid waste.

[ 1999, c. 398, Pt. A, §80 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

4. Apportionment of transmission and distribution line improvement costs. The commission shall base the equitable apportionment of existing transmission and distribution line improvement costs upon the benefits to the small power producer or cogenerator and the transmission and distribution utility.

[ 1999, c. 398, Pt. A, §80 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

5. Commission decision on petition. The commission shall issue a decision within 6 months from receipt of a petition signed by a small power producer, cogenerator or transmission and distribution utility for commission intercession.

[ 1999, c. 398, Pt. A, §80 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

6. Filing fee. The petitioner or petitioners requesting commission intercession shall pay to the commission an amount equal to $1,000 per megawatt of capacity of the facility in issue. The petitioner or petitioners may request the commission to waive all or part of the filing fee. The commission shall rule on the request for waiver within 30 days. Filing fees paid as required in this subsection must be segregated, apportioned and expended by the commission for the purposes of this section. Any portion of the filing fee that is received from any petitioner or petitioners and is not expended by the commission to process the request for intercession must be returned to the petitioner or petitioners.

[ 1999, c. 398, Pt. A, §80 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §A7 (AMD). 1999, c. 398, §A80 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3307. Review of rates (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §§A104,105 (AFF). 1999, c. 398, §A81 (RP).



35-A §3308. Energy and capacity purchases from small power producers and cogenerators by transmission and distribution utilities affected by the filing of a petition in bankruptcy or for reorganization

1. Establishment of a purchase price for energy or energy and capacity delivered to a trustee or reorganized utility. If a transmission and distribution utility that has entered into a power purchase contract with a small power producer or cogenerator for the purchase of energy or energy and capacity pursuant to former section 3305, subsection 1 or section 3306, files for bankruptcy or for reorganization under the bankruptcy laws of the United States and, if the trustee in bankruptcy or debtor, receiver, examiner or any other party in possession and control of the assets of the transmission and distribution utility rejects that power purchase contract pursuant to the United States Bankruptcy Code or any similar power or law, the trustee, debtor, receiver, examiner or other party in possession and control of the assets of the transmission and distribution utility is obligated to continue to purchase without interruption from the small power producer or cogenerator whose contract was rejected any energy or energy and capacity that the small power producer or cogenerator makes available to it. If the power purchase contract is rejected, the avoided cost for the energy or energy and capacity for the time period commencing on the date of the rejection and ending on the original expiration date of the rejected contract must be the avoided cost determined for the period as if the determination were being made on the date on which the transmission and distribution utility and small power producer or cogenerator entered into the rejected contract.

[ 1999, c. 398, Pt. A, §82 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Nature of capacity contract. If a small power producer or cogenerator contracts to provide a transmission and distribution utility with electric generating capacity, that portion of the power purchase contract that requires the delivery of the capacity may not be executory in nature under the laws of the State once the small power producer or cogenerator has first made available to the transmission and distribution utility the electric generating capacity. This section may not be interpreted to mean that any other sections of such a contract are executory in nature.

[ 1999, c. 398, Pt. A, §82 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Commission approval of rates of reorganized utility. At any time that the commission is requested or required to approve rates for a transmission and distribution utility that has rejected a power purchase contract with a small power producer or cogenerator as a result of a bankruptcy or reorganization proceeding, or to approve rates of a person controlling and in possession of the assets of a transmission and distribution utility that was a party to such a rejected contract, it may not grant any rate approval unless the transmission and distribution utility or person seeking the rates includes within the rates provision for payment for all energy and capacity made available by a small power producer or cogenerator, either at the original contract rate or at the rate specified in subsection 1.

[ 1999, c. 398, Pt. A, §82 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

Any person who is obligated to comply with this section may not be permitted to operate as a transmission and distribution utility in the State, unless it is in full compliance with this section. [1999, c. 398, Pt. A, §82 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A82 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3309. Performance of contracts; commercially reasonable business practices

In the performance or enforcement of any contract for the purchase of energy resources by a transmission and distribution utility, all parties shall act in good faith and observe reasonable commercial standards of fair dealing. Conformance to this standard does not constitute imprudent utility behavior. [1999, c. 398, Pt. A, §83 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

SECTION HISTORY

1993, c. 712, §7 (NEW). 1999, c. 398, §A83 (AMD). 1999, c. 398, §§A104,105 (AFF).






Chapter 34: THE MAINE WIND ENERGY ACT

35-A §3401. Short title

This chapter may be known and cited as "the Maine Wind Energy Act." [2003, c. 665, §3 (NEW).]

SECTION HISTORY

2003, c. 665, §3 (NEW).



35-A §3402. Legislative findings

The Legislature finds that it is in the public interest to explore opportunities for and encourage the development, where appropriate, of wind energy production in the State in a manner that is consistent with all state and federal environmental standards and that achieves reliable, cost-effective, sustainable energy production on those sites in the State that will attract investment and permit the development of viable wind energy projects. The Legislature finds that the development of the wind energy potential in the State needs to be integrated into the existing energy supply and transmission systems in a way that achieves system reliability, total capital cost-effectiveness and optimum short-term and long-term benefits to Maine people. The Legislature finds it is in the public interest to encourage the construction and operation of community wind power generation facilities in the State. For the purposes of this chapter, "community wind power generation facility" means an electricity-generating facility at any one site with instantaneous generating nameplate capacity of not more than 10 megawatts that is powered entirely by wind energy. The Legislature also finds it is in the public interest to encourage wind energy research and the development of wind generation equipment manufacturing facilities in the State. [2007, c. 693, §4 (AMD); 2007, c. 693, §37 (AFF).]

1. Contribution of wind energy development. The Legislature finds and declares that the wind energy resources of the State constitute a valuable indigenous and renewable energy resource and that wind energy development, which is unique in its benefits to and impacts on the natural environment, makes a significant contribution to the general welfare of the citizens of the State for the following reasons:

A. Wind energy is an economically feasible, large-scale energy resource that does not rely on fossil fuel combustion or nuclear fission, thereby displacing electrical energy provided by these other sources and avoiding air pollution, waste disposal problems and hazards to human health from emissions, waste and by-products; consequently, wind energy development may address energy needs while making a significant contribution to achievement of the State's renewable energy and greenhouse gas reduction objectives, including those in Title 38, section 576; [2009, c. 615, Pt. A, §2 (AMD).]

B. At present and increasingly in the future with anticipated technological advances that promise to increase the number of places in the State where grid-scale wind energy development is economically viable, and changes in the electrical power market that favor clean power sources, wind energy may be used to displace electrical power that is generated from fossil fuel combustion and thus reduce our citizens' dependence on imported oil and natural gas and improve environmental quality and state and regional energy security; and [2009, c. 615, Pt. A, §2 (AMD).]

C. Renewable energy resources within the State and in the Gulf of Maine have the potential, over time, to provide enough energy for the State's homeowners and businesses to reduce their use of oil and liquid petroleum-fueled heating systems by transition to alternative, renewable energy-based heating systems and to reduce their use of petroleum-fueled motor vehicles by transition to electric-powered motor vehicles. Electrification of heating and transportation has potential to increase the State’s energy independence, to help stabilize total residential and commercial energy bills and to reduce greenhouse gas emissions. [2009, c. 615, Pt. A, §2 (NEW).]

[ 2009, c. 615, Pt. A, §2 (AMD) .]

2. Need for modification of regulatory process for siting wind energy developments. The Legislature finds that it is in the public interest to reduce the potential for controversy regarding siting of grid-scale wind energy development by expediting development in places where it is most compatible with existing patterns of development and resource values when considered broadly at the landscape level. Accordingly, the Legislature finds that certain aspects of the State's regulatory process for determining the environmental acceptability of wind energy developments should be modified to encourage the siting of wind energy developments in these areas. Such changes include, but are not limited to:

A. Making wind energy development a permitted use within certain parts of the State's unorganized and deorganized areas; [2007, c. 661, Pt. A, §5 (NEW).]

B. Refining certain procedures of the Department of Environmental Protection and the Maine Land Use Planning Commission; and [2007, c. 661, Pt. A, §5 (NEW); 2011, c. 682, §38 (REV).]

C. Because the Legislature recognizes that wind turbines are potentially a highly visible feature of the landscape that will have an impact on views, judging the effects of wind energy development on scenic character and existing uses related to scenic character based on whether the development significantly compromises views from a scenic resource of state or national significance such that the development has an unreasonable adverse effect on the scenic character or existing uses related to the scenic character of that resource. [2007, c. 661, Pt. A, §5 (NEW).]

The Legislature further finds that, while wind energy may be developed at many sites with minimal site-specific environmental impacts, wind energy developments may have, in addition to their beneficial environmental effects and potential scenic impacts, specific adverse environmental effects that must be addressed in state permitting decisions pursuant to approval criteria tailored to address issues presented by wind energy development. Nothing in this section is meant to diminish the importance of addressing as appropriate site-specific impacts on natural values, including, but not limited to, wildlife, wildlife habitats and other ecological values.

The Legislature further finds that development of the State's wind energy resources should be undertaken in a manner that ensures significant tangible benefits to the people of the State, including, but not limited to, residents of communities that host wind energy facilities; and that the State should seek to host a substantial amount of wind energy as part of a strategy to reduce greenhouse gas emissions and meet the goals established in the state climate action plan developed pursuant to Title 38, section 577.

[ 2007, c. 661, Pt. A, §5 (NEW); 2011, c. 682, §38 (REV) .]

SECTION HISTORY

2003, c. 665, §3 (NEW). 2005, c. 646, §3 (AMD). 2007, c. 661, Pt. A, §§4, 5 (AMD). 2007, c. 693, §4 (AMD). 2007, c. 693, §37 (AFF). 2009, c. 615, Pt. A, §2 (AMD). 2011, c. 682, §38 (REV).



35-A §3403. Specific measures to support wind energy

1. Monitoring. The commission shall monitor electricity markets and sale opportunities physically accessible to wind power installations in this State to determine whether such markets and opportunities are available for the sale of wind energy in accordance with federal and state law.

[ 2003, c. 665, §3 (NEW) .]

2. Legal action. After consultation with the Attorney General, the commission may initiate regulatory and other legal action to protect access to markets by wind power facilities located in the State.

[ 2003, c. 665, §3 (NEW) .]

3. Certification. The commission may certify a person as a community wind power generator if the commission determines that such a certification would support construction of a community wind power generation facility in this State and that the person will be the owner of that facility. The person must demonstrate to the commission that the construction of the community wind power generation facility would not be likely to occur absent the availability of the benefits under Title 36, section 1760, subsection 89 and Title 36, sections 2017 and 5219-CC. The commission may not certify a person as a community wind power generator with respect to a community wind power generation facility for which the person commenced the site permit application process prior to August 23, 2006.

[ 2007, c. 693, §5 (NEW); 2007, c. 693, §37 (AFF) .]

SECTION HISTORY

2003, c. 665, §3 (NEW). 2007, c. 693, §5 (AMD). 2007, c. 693, §37 (AFF).



35-A §3404. Determination of public policy; state wind energy generation goals

1. Encouragement of wind energy-related development. It is the policy of the State in furtherance of the goals established in subsection 2, to encourage the attraction of appropriately sited development related to wind energy, including any additional transmission and other energy infrastructure needed to transport additional offshore wind energy to market, consistent with all state environmental standards; the permitting and financing of wind energy projects; and the siting, permitting, financing and construction of wind energy research and manufacturing facilities.

[ 2009, c. 615, Pt. A, §3 (AMD) .]

2. State wind energy generation goals. The goals for wind energy development in the State are that there be:

A. At least 2,000 megawatts of installed capacity by 2015; [2009, c. 615, Pt. A, §4 (AMD).]

B. At least 3,000 megawatts of installed capacity by 2020, including 300 megawatts or more from generation facilities located in coastal waters, as defined by Title 12, section 6001, subsection 6, or in proximate federal waters; and [2009, c. 615, Pt. A, §4 (AMD).]

C. At least 8,000 megawatts of installed capacity by 2030, including 5,000 megawatts from generation facilities located in coastal waters, as defined by Title 12, section 6001, subsection 6, or in proximate federal waters. [2009, c. 615, Pt. A, §4 (NEW).]

[ 2009, c. 615, Pt. A, §4 (AMD) .]

SECTION HISTORY

2005, c. 646, §4 (NEW). 2007, c. 661, Pt. A, §6 (RPR). 2009, c. 615, Pt. A, §§3, 4 (AMD).






Chapter 34-A: EXPEDITED PERMITTING OF GRID-SCALE WIND ENERGY DEVELOPMENT

35-A §3451. Definitions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 661, Pt. A, §7 (NEW).]

1. Associated facilities. "Associated facilities" means elements of a wind energy development other than its generating facilities that are necessary to the proper operation and maintenance of the wind energy development, including but not limited to buildings, access roads, generator lead lines and substations.

[ 2007, c. 661, Pt. A, §7 (NEW) .]

1-A. Best practical mitigation. "Best practical mitigation" means methods or technologies used during construction or operation of a wind energy development that control or reduce to the lowest feasible level impacts to scenic or wildlife resources in accordance with rules adopted by the department. "Best practical mitigation" may include, but is not limited to, turbine and blade coloration to reduce visual impacts, aircraft detection technologies to reduce the need for aircraft hazard warning lighting, technologies to detect at-risk animal populations and modification or curtailment of operations during specified times or conditions to reduce bird and bat mortality.

[ 2013, c. 325, §1 (NEW) .]

1-B. Community benefit agreement. "Community benefit agreement" means an agreement between the developer of an expedited wind energy development and a host community that involves payments by the developer to the host community to be utilized for public purposes, including, but not limited to, for property tax reductions, economic development projects, land and natural resource conservation, tourism promotion or reduction of energy costs, and that specifies in writing:

A. The value of any lump sum payments made by the developer to the host community; and [2009, c. 642, Pt. A, §2 (NEW).]

B. Any payment schedule and associated terms and conditions for payments to be made over time by the developer to the host community. [2009, c. 642, Pt. A, §2 (NEW).]

[ 2009, c. 642, Pt. A, §2 (NEW) .]

1-C. Community benefits package. "Community benefits package" means the aggregate collection of tangible benefits resulting from any of the following:

A. Payments, not including property tax payments, to the host community or communities, including, but not limited to, payments under community benefit agreements; [2009, c. 642, Pt. A, §3 (NEW).]

B. Payments that reduce energy costs in the host community or communities; and [2009, c. 642, Pt. A, §3 (NEW).]

C. Any donations for land or natural resource conservation. [2009, c. 642, Pt. A, §3 (NEW).]

[ 2009, c. 642, Pt. A, §3 (NEW) .]

1-D. Combined observation. "Combined observation" means a view from a scenic resource of state or national significance of more than one group of generating facilities located within the viewshed of the scenic resource of state or national significance within the field of view of a stationary viewer.

[ 2015, c. 190, §1 (NEW) .]

1-E. Cumulative scenic impact or effect. "Cumulative scenic impact or effect" means the potential adverse effect on the scenic character and existing uses related to the scenic character of scenic resources of state or national significance resulting from the incremental impact of a proposed wind energy development when added to the effects of other existing, permitted or pending wind energy developments within the viewshed of a scenic resource of state or national significance. For the purposes of this subsection, a pending wind energy development is a wind energy development for which an application has been submitted to and determined complete for processing by the department. A determination of cumulative scenic impact or effect may be based upon the combined observation, successive observation or sequential observation of wind energy developments located within the viewshed of a scenic resource of state or national significance as viewed from a scenic resource of state or national significance.

[ 2015, c. 190, §1 (NEW) .]

2. Department. "Department" means the Department of Environmental Protection.

[ 2007, c. 661, Pt. A, §7 (NEW) .]

3. Expedited permitting area. "Expedited permitting area" means:

A. The organized areas of the State in their entirety, but not including waters subject to tidal influence, so that the edge of the area that is subject to tidal action during the highest tide level for the year in which an activity is proposed as identified in tide tables published by the United States Department of Commerce, National Oceanic and Atmospheric Administration, National Ocean Service defines the boundary of the expedited permitting area on lands abutting waters subject to tidal influence; and [2007, c. 661, Pt. A, §7 (NEW).]

B. (TEXT EFFECTIVE UNTIL 1/1/16) Specific places within the State's unorganized and deorganized areas, as defined by Title 12, section 682, subsection 1, that are identified by rule by the Maine Land Use Planning Commission in accordance with this chapter. [2007, c. 661, Pt. A, §7 (NEW); 2011, c. 682, §38 (REV).]

B. (TEXT EFFECTIVE 1/1/16) Specified places within the unorganized and deorganized areas that are identified by rule by the Maine Land Use Planning Commission in accordance with this chapter. [2015, c. 265, §3 (AMD); 2015, c. 265, §10 (AFF).]

[ 2007, c. 661, Pt. A, §7 (NEW); 2011, c. 682, §38 (REV); 2015, c. 265, §3 (AMD); 2015, c. 265, §10 (AFF) .]

4. Expedited wind energy development. "Expedited wind energy development" means a grid-scale wind energy development that is proposed for location within an expedited permitting area.

[ 2007, c. 661, Pt. A, §7 (NEW) .]

5. Generating facilities. "Generating facilities" means wind turbines and towers and transmission lines, not including generator lead lines, that are immediately associated with the wind turbines.

[ 2007, c. 661, Pt. A, §7 (NEW) .]

6. Grid-scale wind energy development. "Grid-scale wind energy development" means a wind energy development that is of a size that would qualify as a development of state or regional significance that may substantially affect the environment as defined under Title 38, section 482, subsection 2, paragraph A or paragraph C.

[ 2007, c. 661, Pt. A, §7 (NEW) .]

7. Host community. "Host community" means:

A. The following entities:

(1) A municipality or plantation in which the generating facilities of an expedited wind energy development are located;

(2) If the generating facilities of an expedited wind energy development are located in a township, the county in which those facilities are located;

(3) If the generating facilities of an expedited wind energy development are located on Passamaquoddy Indian territory, as defined in Title 30, section 6203, subsection 6, the Passamaquoddy Tribe, if the Passamaquoddy Tribe notifies the primary siting authority that it chooses to be considered a host community for purposes of this chapter with respect to the expedited wind energy development;

(4) If the generating facilities of an expedited wind energy development are located on Penobscot Indian territory, as defined in Title 30, section 6203, subsection 9, the Penobscot Nation if the Penobscot Nation notifies the primary siting authority that it chooses to be considered a host community for purposes of this chapter with respect to the expedited wind energy development; or

(5) If the generating facilities of an expedited wind energy development are located on Qualifying Band Trust Land, the Aroostook Band of Micmacs, if the Aroostook Band of Micmacs notifies the primary siting authority that it chooses to be considered a host community for purposes of this chapter with respect to the expedited wind energy development; and [2009, c. 642, Pt. A, §4 (NEW).]

B. When the generating facilities of an expedited wind energy development are located within the State's unorganized or deorganized areas and the developer selects a municipality; plantation; township; Passamaquoddy Indian territory, as defined in Title 30, section 6203, subsection 6; Penobscot Indian territory, as defined in Title 30, section 6203, subsection 9; or Qualifying Band Trust Land proximate to the location of the generating facilities for the purpose of providing specific tangible benefits:

(1) In the case of a municipality or plantation that is selected, the municipality or plantation;

(2) In the case of a township that is selected, the county in which that township is located;

(3) In the case of Passamaquoddy Indian territory that is selected, the Passamaquoddy Tribe if the Passamaquoddy Tribe notifies the primary siting authority that it chooses to be considered a host community for purposes of this chapter with respect to the expedited wind energy development;

(4) In the case of Penobscot Indian territory that is selected, the Penobscot Nation if the Penobscot Nation notifies the primary siting authority that it chooses to be considered a host community for purposes of this chapter with respect to the expedited wind energy development; and

(5) In the case of Qualifying Band Trust Land that is selected, the Aroostook Band of Micmacs, if the Aroostook Band of Micmacs notifies the primary siting authority that it chooses to be considered a host community for purposes of this chapter with respect to the expedited wind energy development. [2009, c. 642, Pt. A, §4 (NEW).]

An expedited wind energy development may have multiple host communities.

[ 2009, c. 642, Pt. A, §4 (AMD) .]

8. Primary siting authority. "Primary siting authority" means:

A. The department, in the case of an expedited wind energy development subject to the department's jurisdiction pursuant to Title 38, chapter 3, subchapter 1, article 6, including, but not limited to, a development subject to the department's jurisdiction pursuant to Title 38, section 488, subsection 9-A; or [2011, c. 682, §26 (AMD).]

B. (TEXT EFFECTIVE UNTIL 1/1/16) The Maine Land Use Planning Commission, in the case of a community-based offshore wind energy project as defined in Title 12, section 682, subsection 19 and a wind energy development in the unorganized and deorganized areas as defined in Title 12, section 682, subsection 1 that is not grid-scale wind energy development. [2011, c. 682, §26 (AMD).]

B. (TEXT EFFECTIVE 1/1/16) The Maine Land Use Planning Commission, in the case of a community-based offshore wind energy project as defined in Title 12, section 682, subsection 19 and a wind energy development in the unorganized and deorganized areas that is not grid-scale wind energy development. [2015, c. 265, §4 (AMD); 2015, c. 265, §10 (AFF).]

[ 2011, c. 682, §26 (AMD); 2015, c. 265, §4 (AMD); 2015, c. 265, §10 (AFF) .]

8-A. Qualifying Band Trust Land. "Qualifying Band Trust Land" means Band Trust Land, as defined in the federal Aroostook Band of Micmacs Settlement Act, Public Law 102-171, 105 Stat. 1143 (1991), over which the Aroostook Band of Micmacs possesses municipal authority with respect to expedited wind energy development. For purposes of this subsection, "municipal authority" means the rights, privileges, powers and immunities of a municipality that are specified in legislation specifically authorizing the exercise of those government powers and that are equivalent to the rights, privileges, powers and immunities possessed by the Penobscot Nation and the Passamaquoddy Tribe with respect to expedited wind energy development within their respective Indian territories pursuant to Title 30, section 6206.

[ 2009, c. 642, Pt. A, §5 (NEW) .]

9. Scenic resource of state or national significance. "Scenic resource of state or national significance" means an area or place owned by the public or to which the public has a legal right of access that is:

A. A national natural landmark, federally designated wilderness area or other comparable outstanding natural and cultural feature, such as the Orono Bog or Meddybemps Heath; [2007, c. 661, Pt. A, §7 (NEW).]

B. A property listed on the National Register of Historic Places pursuant to the National Historic Preservation Act of 1966, as amended, including, but not limited to, the Rockland Breakwater Light and Fort Knox; [2007, c. 661, Pt. A, §7 (NEW).]

C. A national or state park; [2007, c. 661, Pt. A, §7 (NEW).]

D. A great pond that is:

(1) One of the 66 great ponds located in the State's organized area identified as having outstanding or significant scenic quality in the "Maine's Finest Lakes" study published by the Executive Department, State Planning Office in October 1989; or

(2) One of the 280 great ponds in the State's unorganized or deorganized areas designated as outstanding or significant from a scenic perspective in the "Maine Wildlands Lakes Assessment" published by the Maine Land Use Regulation Commission in June 1987; [2007, c. 661, Pt. A, §7 (NEW).]

E. A segment of a scenic river or stream identified as having unique or outstanding scenic attributes listed in Appendix G of the "Maine Rivers Study" published by the former Department of Conservation in 1982; [2013, c. 405, Pt. D, §13 (AMD).]

F. A scenic viewpoint located on state public reserved land or on a trail that is used exclusively for pedestrian use, such as the Appalachian Trail, that the Department of Agriculture, Conservation and Forestry designates by rule adopted in accordance with section 3457; [2007, c. 661, Pt. A, §7 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

G. A scenic turnout constructed by the Department of Transportation pursuant to Title 23, section 954 on a public road that has been designated by the Commissioner of Transportation pursuant to Title 23, section 4206, subsection 1, paragraph G as a scenic highway; or [2007, c. 661, Pt. A, §7 (NEW).]

H. Scenic viewpoints located in the coastal area, as defined by Title 38, section 1802, subsection 1, that are ranked as having state or national significance in terms of scenic quality in:

(1) One of the scenic inventories prepared for and published by the Executive Department, State Planning Office: "Method for Coastal Scenic Landscape Assessment with Field Results for Kittery to Scarborough and Cape Elizabeth to South Thomaston," Dominie, et al., October 1987; "Scenic Inventory Mainland Sites of Penobscot Bay," Dewan and Associates, et al., August 1990; or "Scenic Inventory: Islesboro, Vinalhaven, North Haven and Associated Offshore Islands," Dewan and Associates, June 1992; or

(2) A scenic inventory developed by or prepared for the Executive Department, former State Planning Office or the Department of Agriculture, Conservation and Forestry in accordance with section 3457. [2011, c. 655, Pt. KK, §22 (AMD); 2011, c. 655, Pt. KK, §34 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

[ 2013, c. 405, Pt. D, §13 (AMD) .]

9-A. Sequential observation. "Sequential observation" means a view of more than one group of generating facilities located within the viewshed of a scenic resource of state or national significance as the viewer travels along the portion of a linear route that is located within the viewshed of a scenic resource of state or national significance. For the purposes of this subsection, a linear route is a scenic resource of state or national significance that is a trail that is used exclusively for pedestrian use and has been designated as a national scenic trail.

(Subsection 9-A as enacted by PL 2015, c. 265, §5 is REALLOCATED TO TITLE 35-A, SECTION 3451, SUBSECTION 9-C)

[ 2015, c. 190, §2 (NEW) .]

9-B. Successive observation. "Successive observation" means views from a scenic resource of state or national significance of more than one group of generating facilities located within the viewshed of a scenic resource of state or national significance from a single viewpoint as a result of a viewer turning the viewer's head or body.

[ 2015, c. 190, §2 (NEW) .]

9-C. (REALLOCATED FROM T. 35-A, §3451, sub-§9-A) (TEXT EFFECTIVE 1/1/16) Specified place. "Specified place" means the entirety or a portion of a township, plantation or municipality in the unorganized and deorganized areas, or a combination thereof.

[ RR 2015, c. 1, §38 (RAL) .]

10. Tangible benefits. "Tangible benefits" means environmental or economic improvements or benefits to residents of this State attributable to the construction, operation and maintenance of an expedited wind energy development, including but not limited to: property tax payments resulting from the development; other payments to a host community, including, but not limited to, payments under a community benefit agreement; construction-related employment; local purchase of materials; employment in operations and maintenance; reduced property taxes; reduced electrical rates; land or natural resource conservation; performance of construction, operations and maintenance activities by trained, qualified and licensed workers in accordance with Title 32, chapter 17 and other applicable laws; or other comparable benefits, with particular attention to assurance of such benefits to the host community or communities to the extent practicable and affected neighboring communities.

[ 2009, c. 642, Pt. A, §6 (AMD) .]

10-A. (TEXT EFFECTIVE 1/1/16) Unorganized and deorganized areas. "Unorganized and deorganized areas" has the same meaning as in Title 12, section 682, subsection 1.

(Subsection 10-A as enacted by PL 2015, c. 190, §3 is REALLOCATED TO TITLE 35-A, SECTION 3451, SUBSECTION 10-B)

[ 2015, c. 265, §6 (NEW); 2015, c. 265, §10 (AFF) .]

10-B. (REALLOCATED FROM T. 35-A, §3451, sub-§10-A) Viewshed of a scenic resource of state or national significance. "Viewshed of a scenic resource of state or national significance" means the geographic area as viewed from a scenic resource of state or national significance that includes the proposed wind energy development. The viewshed of a scenic resource of state or national significance may include the proposed wind energy development visible from a single viewer position or the proposed wind energy development visible from multiple viewer positions. The viewshed of a scenic resource of state or national significance is limited to the geographic area within 8 miles, measured horizontally, from the proposed wind energy development's generating facilities.

[ RR 2015, c. 1, §39 (RAL) .]

11. Wind energy development. "Wind energy development" means a development that uses a windmill or wind turbine to convert wind energy to electrical energy for sale or use by a person other than the generator. A wind energy development includes generating facilities and associated facilities.

[ 2007, c. 661, Pt. A, §7 (NEW) .]

SECTION HISTORY

2007, c. 661, Pt. A, §7 (NEW). 2009, c. 642, Pt. A, §§2-6 (AMD). 2011, c. 655, Pt. KK, §22 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2011, c. 682, §26 (AMD). 2011, c. 682, §38 (REV). 2013, c. 325, §1 (AMD). 2013, c. 405, Pt. D, §13 (AMD). RR 2015, c. 1, §§38, 39 (COR). 2015, c. 190, §§1-3 (AMD). 2015, c. 265, §§3-6 (AMD). 2015, c. 265, §10 (AFF).



35-A §3452. Determination of effect on scenic character and related existing uses

1. Application of standard. In making findings regarding the effect of an expedited wind energy development on scenic character and existing uses related to scenic character pursuant to Title 12, section 685-B, subsection 4 or Title 38, section 484, subsection 3 or section 480-D, the primary siting authority shall determine, in the manner provided in subsection 3, whether the development significantly compromises views from a scenic resource of state or national significance such that the development has an unreasonable adverse effect on the scenic character or existing uses related to scenic character of the scenic resource of state or national significance. Except as otherwise provided in subsection 2, determination that a wind energy development fits harmoniously into the existing natural environment in terms of potential effects on scenic character and existing uses related to scenic character is not required for approval under either Title 12, section 685-B, subsection 4, paragraph C or Title 38, section 484, subsection 3.

[ 2007, c. 661, Pt. A, §7 (NEW) .]

2. Exception; certain associated facilities. The primary siting authority shall evaluate the effect of associated facilities of a wind energy development in terms of potential effects on scenic character and existing uses related to scenic character in accordance with Title 12, section 685-B, subsection 4, paragraph C or Title 38, section 484, subsection 3, in the manner provided for development other than wind energy development, if the primary siting authority determines that application of the standard in subsection 1 to the development may result in unreasonable adverse effects due to the scope, scale, location or other characteristics of the associated facilities. An interested party may submit information regarding this determination to the primary siting authority for its consideration. The primary siting authority shall make a determination pursuant to this subsection within 30 days of its acceptance of the application as complete for processing.

[ 2007, c. 661, Pt. A, §7 (NEW) .]

3. Evaluation criteria. In making its determination pursuant to subsection 1, and in determining whether an applicant for an expedited wind energy development must provide a visual impact assessment in accordance with subsection 4, the primary siting authority shall consider:

A. The significance of the potentially affected scenic resource of state or national significance; [2007, c. 661, Pt. A, §7 (NEW).]

B. The existing character of the surrounding area; [2007, c. 661, Pt. A, §7 (NEW).]

C. The expectations of the typical viewer; [2007, c. 661, Pt. A, §7 (NEW).]

D. The expedited wind energy development's purpose and the context of the proposed activity; [2007, c. 661, Pt. A, §7 (NEW).]

E. The extent, nature and duration of potentially affected public uses of the scenic resource of state or national significance and the potential effect of the generating facilities' presence on the public's continued use and enjoyment of the scenic resource of state or national significance; and [2007, c. 661, Pt. A, §7 (NEW).]

F. The scope and scale of the potential effect of views of the generating facilities on the scenic resource of state or national significance, including but not limited to issues related to the number and extent of turbines visible from the scenic resource of state or national significance, the distance from the scenic resource of state or national significance and the effect of prominent features of the development on the landscape. [2007, c. 661, Pt. A, §7 (NEW).]

In applying these criteria, the primary siting authority shall consider the primary impact and the cumulative scenic impact or effect of the development during both day and night on scenic resources of state or national significance. In evaluating cumulative scenic impact or effect associated with sequential observation, the department shall consider, in addition to the criteria in this subsection, the distance between viewpoints on the linear route and other forms of development along the linear route that effect the expectation of the user of the scenic resource of state or national significance. A finding by the primary siting authority that the development's generating facilities are a highly visible feature in the landscape is not a solely sufficient basis for determination that an expedited wind energy project has an unreasonable adverse effect on the scenic character and existing uses related to scenic character of a scenic resource of state or national significance. In making its determination under subsection 1, the primary siting authority shall consider insignificant the effects of portions of the development's generating facilities located more than 8 miles, measured horizontally, from a scenic resource of state or national significance.

[ 2015, c. 190, §4 (AMD) .]

4. Visual impact assessment; rebuttable presumption. An applicant for an expedited wind energy development shall provide the primary siting authority with a visual impact assessment of the development that addresses the evaluation criteria in subsection 3 if the primary siting authority determines such an assessment is necessary in accordance with subsection 3. There is a rebuttable presumption that a visual impact assessment is not required for those portions of the development's generating facilities that are located more than 3 miles, measured horizontally, from a scenic resource of state or national significance. The primary siting authority may require a visual impact assessment for portions of the development's generating facilities located more than 3 miles and up to 8 miles from a scenic resource of state or national significance if it finds there is substantial evidence that a visual impact assessment is needed to determine if there is the potential for significant adverse effects on the scenic resource of state or national significance. Information intended to rebut the presumption must be submitted to the primary siting authority by any interested person within 30 days of acceptance of the application as complete for processing. The primary siting authority shall determine if the presumption is rebutted based on a preponderance of evidence in the record.

[ 2007, c. 661, Pt. A, §7 (NEW) .]

SECTION HISTORY

2007, c. 661, Pt. A, §7 (NEW). 2015, c. 190, §4 (AMD).



35-A §3452-A. Impact on Bicknell's Thrush habitat; adverse effect

If any portion of the generating facilities or associated facilities of a wind energy development is proposed to be located within a conterminous area of coniferous forest that lies above 2,700 feet in elevation, is at least 25 acres in size and provides suitable habitat for Bicknell's Thrush, Catharsus bicknelli, and in which sightings of Bicknell's Thrush have been documented to occur during the bird's breeding season within the previous 15 years, there is a rebuttable presumption that the development would constitute a significant adverse effect on natural resources for the purposes of Title 38, section 484, subsection 3. The presumption extends to the entire conterminous area of suitable habitat and is not limited to the parts of the area immediately proximate to where Bicknell's Thrush sightings have been documented. [RR 2013, c. 1, §50 (COR).]

SECTION HISTORY

RR 2013, c. 1, §50 (COR). 2013, c. 325, §2 (NEW).



35-A §3453. Additions to the expedited permitting area (WHOLE SECTION TEXT EFFECTIVE UNTIL 1/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 1/1/16)

The Maine Land Use Planning Commission may, by rule adopted in accordance with Title 5, chapter 375, add a specified place in the State's unorganized or deorganized areas to the expedited permitting area. In order to add a specified place to the expedited permitting area, the Maine Land Use Planning Commission must determine that the proposed addition to the expedited permitting area: [2007, c. 661, Pt. A, §7 (NEW); 2011, c. 682, §38 (REV).]

1. Geographic extension. Involves a logical geographic extension of the currently designated expedited permitting area;

[ 2007, c. 661, Pt. A, §7 (NEW) .]

2. Meets state goals. Is important to meeting the state goals for wind energy development established in section 3404; and

[ 2007, c. 661, Pt. A, §7 (NEW) .]

3. Principal values and goals. Would not compromise the principal values and the goals identified in the comprehensive land use plan adopted by the Maine Land Use Planning Commission pursuant to Title 12, section 685-C.

[ 2007, c. 661, Pt. A, §7 (NEW); 2011, c. 682, §38 (REV) .]

Rules adopted by the Maine Land Use Planning Commission pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 661, Pt. A, §7 (NEW); 2011, c. 682, §38 (REV).]

SECTION HISTORY

2007, c. 661, Pt. A, §7 (NEW). 2011, c. 682, §38 (REV). 2015, c. 265, §7 (AMD). 2015, c. 265, §10 (AFF).



35-A §3453. Additions to the expedited permitting area (WHOLE SECTION TEXT EFFECTIVE 1/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 1/1/16)

The Maine Land Use Planning Commission may, by rule adopted in accordance with Title 5, chapter 375, establish standards for the addition of and add a specified place in the unorganized and deorganized areas to the expedited permitting area. In order to add a specified place to the expedited permitting area, the Maine Land Use Planning Commission must determine that the proposed addition to the expedited permitting area: [2015, c. 265, §7 (AMD); 2015, c. 265, §10 (AFF).]

1. Geographic extension. Involves a logical geographic extension of the currently designated expedited permitting area, except that the addition of a specified place that was previously removed from the expedited permitting area in accordance with section 3453-A, subsection 1 need not satisfy this requirement;

[ 2015, c. 265, §7 (AMD); 2015, c. 265, §10 (AFF) .]

2. Meets state goals. Is important to meeting the state goals for wind energy development established in section 3404; and

[ 2007, c. 661, Pt. A, §7 (NEW) .]

3. Consistent with comprehensive land use plan. Is consistent with the principal values and the goals in the comprehensive land use plan adopted by the Maine Land Use Planning Commission pursuant to Title 12, section 685-C.

[ 2015, c. 265, §7 (AMD); 2015, c. 265, §10 (AFF) .]

Rules adopted by the Maine Land Use Planning Commission pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 661, Pt. A, §7 (NEW); 2011, c. 682, §38 (REV).]

SECTION HISTORY

2007, c. 661, Pt. A, §7 (NEW). 2011, c. 682, §38 (REV). 2015, c. 265, §7 (AMD). 2015, c. 265, §10 (AFF).



35-A §3453-A. Removal from the expedited permitting area (WHOLE SECTION TEXT EFFECTIVE 1/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 1/1/16)

The Maine Land Use Planning Commission may, by rule adopted in accordance with Title 5, chapter 375, remove a specified place in the unorganized and deorganized areas from the expedited permitting area as described in this section. [2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF).]

1. Removal by petition. The Maine Land Use Planning Commission shall, by rule, remove a specified place in the unorganized and deorganized areas from the expedited permitting area if:

A. The specified place is a township, plantation, municipality or portion thereof that has been identified pursuant to section 3451, subsection 3, paragraph B; [2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF).]

B. The Maine Land Use Planning Commission receives a petition on or before June 30, 2016 requesting the removal of the specified place from the expedited permitting area that:

(1) Clearly states that the persons signing the petition are requesting the removal of the specified place from the expedited permitting area;

(2) Is signed by at least 10% of the number of registered voters residing in the township, plantation, municipality or portion thereof that voted in the most recent gubernatorial election; and

(3) Is on a form consistent with Title 5, section 8055, a form provided by the Maine Land Use Planning Commission or a form otherwise determined to be sufficient for the purposes of this subsection by the Maine Land Use Planning Commission; and [2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF).]

C. A person does not request substantive review of the petition for removal pursuant to subsection 3 within 45 days of the Maine Land Use Planning Commission posting notice of receipt of the petition on its publicly accessible website. [2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF).]

The removal of a specified place from the expedited permitting area under this subsection may not prejudice any subsequent petition presented to the Maine Land Use Planning Commission to add the specified place back into the expedited permitting area under section 3453.

[ 2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF) .]

2. Notice of receipt of petition. Within 5 business days of receipt of a petition for removal under subsection 1, the Maine Land Use Planning Commission shall post notice of receipt of the petition, along with a copy of the petition, on its publicly accessible website. The notice must specify that a person may request substantive review of the petition pursuant to subsection 3. A petition for removal of a specified place from the expedited permitting area is considered pending upon notice of receipt of a petition being posted on the commission's publicly accessible website. The Maine Land Use Planning Commission shall maintain a distribution list of persons who have requested to receive notice of commission receipt of petitions for removal and promptly notify persons on the list when a petition is received. Notwithstanding any other law to the contrary, additional notice of receipt of a petition for removal and additional notice associated with rulemaking to remove a specified place pursuant to subsection 1 is not required.

[ 2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF) .]

3. Removal by petition with review. A person may, in writing, request substantive review of a petition for removal under subsection 1 by the Maine Land Use Planning Commission. Upon receipt of a timely filed request for substantive review, if the commission finds the requirements of subsection 1, paragraphs A and B are satisfied, the commission shall, by rule, remove a specified place in the unorganized and deorganized areas from the expedited permitting area if it finds the proposed removal:

A. Will not have an unreasonable adverse effect on the State’s ability to meet the state goals for wind energy development in section 3404, subsection 2, paragraph C; and [2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF).]

B. Is consistent with the principal values and the goals in the comprehensive land use plan adopted by the Maine Land Use Planning Commission pursuant to Title 12, section 685-C. [2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF).]

[ 2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF) .]

4. Notice of petition review and opportunity for public hearing. Upon receipt of a request for substantive review of a petition for removal pursuant to subsection 3, the Maine Land Use Planning Commission shall, based on available tax records, notify property owners in the specified place of the petition and the request for review, provide an opportunity for public comment on the petition and conduct a public hearing if 5 or more persons request a hearing.

[ 2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF) .]

5. Exceptions. The following specified places may not be removed from the expedited permitting area under this section:

A. Any specified place within the project boundary of an existing or proposed, legally permitted expedited wind energy development, unless the development permit is revoked or withdrawn; [2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF).]

B. Any specified place within the project boundary of a proposed expedited wind energy development, as described in the development permit application, that has been accepted for processing by the Department of Environmental Protection, unless the development permit application is denied; and [2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF).]

C. Any specified place added by rule to the expedited permitting area in accordance with section 3453 prior to January 1, 2016. [2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF).]

As used in this subsection, "project boundary" means the geographic limits of an existing or proposed expedited wind energy development, as defined by the deeded geographic boundaries of the parcel or parcels of land on which the development or portions thereof are located or proposed to be located.

[ 2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF) .]

6. Fee. If a person requests substantive review of a petition for removal under subsection 3, notwithstanding Title 12, section 685-F, subsection 1 or any other provision of law to the contrary, the director of the Maine Land Use Planning Commission may assess a processing fee associated with the rulemaking, consistent with the fee that may be collected under Title 12, section 685-F, subsection 2, to cover actual costs, including costs associated with any notice or public hearing and the processing of the rule-making petition for removal. The director also may assess a similar fee to cover actual costs associated with petitions to add a specified place to the expedited permitting area under section 3453.

[ 2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF) .]

7. Rulemaking. The Maine Land Use Planning Commission may adopt rules implementing this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Rules adopted pursuant to subsection 3 need not meet the requirements of Title 5, section 8053-A or 8060 but must meet all other applicable requirements in Title 5, chapter 375.

[ 2015, c. 265, §8 (NEW); 2015, c. 265, §10 (AFF) .]

SECTION HISTORY

2015, c. 265, §8 (NEW). 2015, c. 265, §10 (AFF).



35-A §3454. Determination of tangible benefits; requirements

In making findings pursuant to Title 38, section 484, subsection 3, the primary siting authority shall presume that an expedited wind energy development provides energy and emissions-related benefits described in section 3402 and shall make additional findings regarding other tangible benefits provided by the development. The Department of Labor, the Governor's Office of Policy and Management, the Governor's Energy Office and the Public Utilities Commission shall provide review comments if requested by the primary siting authority. [2013, c. 424, Pt. A, §21 (RPR).]

1. Documentation. As part of any permit application for an expedited wind energy development, the applicant shall include the following information regarding tangible benefits, except that the applicant may submit the information required under paragraph D as an addendum to the permit application during the period in which the application is pending:

A. Estimated jobs to be created statewide and in the host community or communities, as a result of construction, maintenance and operations of the project; [2009, c. 642, Pt. A, §7 (NEW).]

B. Estimated annual generation of wind energy; [2009, c. 642, Pt. A, §7 (NEW).]

C. Projected property tax payments; [2009, c. 642, Pt. A, §7 (NEW).]

D. A description of the community benefits package, including but not limited to community benefit agreement payments, to be provided in accordance with the requirements of subsection 2; and [2009, c. 642, Pt. A, §7 (NEW).]

E. Any other tangible benefits to be provided by the project. [2009, c. 642, Pt. A, §7 (NEW).]

[ 2009, c. 642, Pt. A, §7 (NEW) .]

2. Community benefits package requirement. Except as provided in subsection 3, to demonstrate that an expedited wind energy development provides significant tangible benefits as required in Title 38, section 484, subsection 10, the applicant for an expedited wind energy development is required to establish a community benefits package valued at no less than $4,000 per year per wind turbine included in the expedited wind energy development, averaged over a 20-year period. This subsection does not affect the property tax obligations of an expedited wind energy development.

[ 2011, c. 682, §28 (AMD) .]

3. Community benefits package requirement; exceptions. The community benefits package requirement under subsection 2:

A. Is waived for any expedited wind energy development that:

(1) Has an installed capacity of less than 20 megawatts; or

(2) Is owned by a nonprofit entity, a public entity or a quasi-public entity; and [2009, c. 642, Pt. A, §7 (NEW).]

B. Does not apply to those turbines included in the development that are located:

(1) In a host community in which the legislative body has voted to waive or reduce the community benefits package requirement;

(2) On Passamaquoddy Indian territory, as defined in Title 30, section 6203, subsection 6, unless the Passamaquoddy Tribe notifies the primary siting authority that it chooses to be considered a host community for the purposes of this chapter with respect to the expedited wind energy development;

(3) On Penobscot Indian territory, as defined in Title 30, section 6203, subsection 9, unless the Penobscot Nation notifies the primary siting authority that it chooses to be considered a host community for the purposes of this chapter with respect to the expedited wind energy development; or

(4) On Qualifying Band Trust Land unless the Aroostook Band of Micmacs notifies the primary siting authority that it chooses to be considered a host community for the purposes of this chapter with respect to the expedited wind energy development.

The community benefits package requirement applies to any turbines of the development that are not exempted under subparagraph (1), (2), (3) or (4). [2009, c. 642, Pt. A, §7 (NEW).]

Nothing in this subsection limits a host community's authority to require an expedited wind energy development to enter into a community benefit agreement and to fulfill its property tax obligations.

[ 2009, c. 642, Pt. A, §7 (NEW) .]

4. Community benefit agreement payments to counties. When generating facilities of an expedited wind energy development are located within an unorganized or deorganized area other than within a plantation, community benefit agreement payments provided to the county as the host community in accordance with this section may be used for projects and programs of public benefit located anywhere within that county.

[ 2009, c. 642, Pt. A, §7 (NEW) .]

5. Promoting economic development and resource conservation; assistance to host communities. To the extent practicable within existing resources, the Department of Economic and Community Development, the Governor's Energy Office and the Governor's Office of Policy and Management shall provide, upon the request of a host community, assistance for the purpose of helping the host community maximize the economic development and resource conservation benefits from tax payments and payments made pursuant to a community benefit agreement or a community benefits package in connection with expedited wind energy developments. As part of this assistance, the department and the Department of Economic and Community Development shall support host communities in identifying additional funding and developing regional economic and natural resource conservation strategies.

[ 2011, c. 655, Pt. DD, §15 (AMD); 2011, c. 655, Pt. DD, §24 (AFF) .]

SECTION HISTORY

2007, c. 661, Pt. A, §7 (NEW). 2009, c. 642, Pt. A, §7 (AMD). 2011, c. 655, Pt. DD, §§14, 15 (AMD). 2011, c. 655, Pt. DD, §24 (AFF). 2011, c. 682, §§27, 28 (AMD). 2013, c. 424, Pt. A, §21 (AMD).



35-A §3455. Determination of public safety-related setbacks

In making findings pursuant to Title 12, section 685-B, subsection 4 or Title 38, section 484, subsection 3 on whether a wind energy development must be constructed with setbacks adequate to protect public safety, the primary siting authority must consider the recommendation of a professional, licensed civil engineer as well as any applicable setback recommended by a manufacturer of the generating facilities. The primary siting authority may require submission of this information as part of the application. [2007, c. 661, Pt. A, §7 (NEW).]

SECTION HISTORY

2007, c. 661, Pt. A, §7 (NEW).



35-A §3456. Siting considerations for smaller-scale wind energy development in organized areas

1. Construction and operation requirements. A person may not construct or operate a wind energy development, other than a grid-scale wind energy development, without first obtaining a certification from the department that the generating facilities:

A. Will meet the requirements of the noise control rules adopted by the Board of Environmental Protection pursuant to Title 38, chapter 3, subchapter 1, article 6; [2007, c. 661, Pt. A, §7 (NEW).]

B. Will be designed and sited to avoid unreasonable adverse shadow flicker effects; and [2007, c. 661, Pt. A, §7 (NEW).]

C. Will be constructed with setbacks adequate to protect public safety. In making a finding pursuant to this paragraph, the department shall consider the recommendation of a professional, licensed civil engineer as well as any applicable setback recommended by a manufacturer of the generating facilities. [2007, c. 661, Pt. A, §7 (NEW).]

A person proposing a wind energy development subject to certification under this section shall apply to the department for certification using an application provided by the department and may not begin construction until the certification is received.

[ 2011, c. 682, §29 (AMD) .]

2. Fees; outside review; approval process. The department may charge a developer an appropriate fee for its review and certification pursuant to this section. Certification may be conditioned on specific requirements, including but not limited to setbacks from residential structures to address noise or safety concerns. The department may use an outside reviewer as provided in Title 38, section 344-A. If no other approval by the department is required for the development, the department shall issue its certification within 185 days of its acceptance of a request for certification as complete pursuant to Title 38, section 344. At the request of an applicant, the department may put the certification review period on hold. If another approval by the department is required for the development, the department shall consolidate its process for certification under this section with that regarding other approvals by the department as provided in the department's rules and may extend the review period as provided in those rules. Notwithstanding any other provision of law, the department's certification pursuant to this section regarding a development that does not otherwise require the department's approval pursuant to this Title is not itself subject to judicial review as final agency action or otherwise, except as an aspect of an appeal of a pertinent municipal land use decision.

[ 2007, c. 661, Pt. A, §7 (NEW) .]

3. Enforcement of standards. Following certification under this section and during construction and operation, the standards in subsection 1 for a wind energy development subject to certification under this section may be enforced by the municipality in which the generating facilities are located at the municipality's discretion pursuant to Title 30-A, section 4452. The department is not responsible for enforcement of this section.

[ 2007, c. 661, Pt. A, §7 (NEW) .]

4. Exemption. Certification under this section is not required for a wind energy development with a generating capacity of less than 100 kilowatts.

[ 2007, c. 661, Pt. A, §7 (NEW) .]

SECTION HISTORY

2007, c. 661, Pt. A, §7 (NEW). 2011, c. 682, §29 (AMD).



35-A §3457. Rulemaking; scenic viewpoint; scenic inventory

1. Scenic viewpoint. The Department of Agriculture, Conservation and Forestry shall adopt rules to designate scenic viewpoints located on state public reserved land or on a trail that is used exclusively for pedestrian use, such as the Appalachian Trail, that have state or national significance from a scenic perspective based on criteria modeled after those used in the "Maine Rivers Study" published by the former Department of Conservation in 1982 and "Maine Wildlands Lakes Assessment" published by the former Maine Land Use Regulation Commission in June 1987 and consideration of the criteria in section 3452, subsection 3.

[ 2013, c. 405, Pt. C, §18 (AMD) .]

2. Scenic inventory. The Department of Agriculture, Conservation and Forestry, Division of Geology, Natural Areas and Coastal Resources shall adopt rules regarding the methodology for conducting a scenic inventory of scenic resources of state or national significance that are located in the coastal area, as defined by Title 38, section 1802, subsection 1, in a manner comparable to that used for an inventory listed in section 3451, subsection 9, paragraph H, subparagraph (1). The Department of Agriculture, Conservation and Forestry, Division of Geology, Natural Areas and Coastal Resources may contract with an outside entity for the preparation of a scenic inventory conducted pursuant to the methodology developed pursuant to this subsection.

[ 2013, c. 405, Pt. C, §18 (AMD) .]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 661, Pt. A, §7 (NEW).]

SECTION HISTORY

2007, c. 661, Pt. A, §7 (NEW). 2011, c. 655, Pt. KK, §23 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §18 (AMD).



35-A §3458. Judicial appeal; municipal permitting decision

Any judicial appeal of a municipal decision regarding permitting of an expedited wind energy development that is taken in the manner provided in the Maine Rules of Civil Procedure, Rule 80B must be heard and determined by the Superior Court as expeditiously as possible. [2009, c. 642, Pt. B, §2 (NEW).]

SECTION HISTORY

2009, c. 642, Pt. B, §2 (NEW).



35-A §3459. Best practical mitigation

1. Process. An application for a grid-scale wind energy development must contain, and the primary siting authority shall require, best practical mitigation for all aspects of construction and operation of generating facilities. In determining best practical mitigation options, the primary siting authority shall consider:

A. The existing state of technology; [2013, c. 325, §3 (NEW).]

B. The effectiveness of available technologies or methods for reducing impacts; and [2013, c. 325, §3 (NEW).]

C. The economic feasibility of the type of mitigation under consideration. [2013, c. 325, §3 (NEW).]

[ 2013, c. 325, §3 (NEW) .]

2. Rules. The department shall adopt rules governing best practical mitigation under this section. Rules adopted under this subsection are major substantive rules as described in Title 5, chapter 375, subchapter 2-A. Any amendments to the rules after final adoption of the major substantive rules are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 325, §3 (NEW) .]

SECTION HISTORY

2013, c. 325, §3 (NEW).






Chapter 34-B: THE MAINE SOLAR ENERGY ACT

35-A §3471. Short title

This chapter may be known and cited as "the Maine Solar Energy Act." [2013, c. 562, §1 (NEW).]

SECTION HISTORY

2013, c. 562, §1 (NEW).



35-A §3472. Legislative findings

1. Public interest. The Legislature finds that it is in the public interest to develop renewable energy resources, including solar energy, in a manner that protects and improves the health and well-being of the citizens and natural environment of the State while also providing economic benefits to communities, ratepayers and the overall economy of the State.

[ 2013, c. 562, §1 (NEW) .]

2. Contribution of solar energy development. The Legislature finds that the solar energy resources of the State constitute a valuable indigenous and renewable energy resource and that solar energy development, which is unique in its benefits to and impacts on the climate and the natural environment, can make a contribution to the general welfare of the citizens of the State for the following reasons:

A. Solar energy is an energy resource that does not rely on fossil fuel combustion and therefore it can displace energy provided by that source and reduce air pollution and greenhouse gas emissions; and [2013, c. 562, §1 (NEW).]

B. There is an inexhaustible supply of solar energy throughout the State that should be used cost-effectively for heat and electricity using current technology. [2013, c. 562, §1 (NEW).]

[ 2013, c. 562, §1 (NEW) .]

SECTION HISTORY

2013, c. 562, §1 (NEW).



35-A §3473. Specific measures to support solar energy

1. Monitoring. The commission shall monitor, to the extent possible through readily available information, the level of solar energy development in the State in relation to the goals in section 3474, basic trends in solar energy markets and the likely relative costs and benefits for ratepayers from solar energy development, including but not limited to minimizing peak load on transmission and distribution systems and the energy market price of electricity and natural gas during the peak hours.

[ 2013, c. 562, §1 (NEW) .]

2. Economic development. Within existing programs and resources, the State, including the Small Enterprise Growth Program, as established in Title 10, chapter 13; the Maine Technology Institute, as established in Title 5, section 12004-G, subsection 33-D; the Maine Rural Development Authority, as established in Title 5, section 12004-F, subsection 18; the Finance Authority of Maine, as established in Title 10, chapter 110; and the Department of Economic and Community Development, shall seek opportunities to promote investment in solar energy development, generation and manufacturing.

[ 2013, c. 562, §1 (NEW) .]

SECTION HISTORY

2013, c. 562, §1 (NEW).



35-A §3474. Determination of public policy; state solar energy generation goals

1. Encouragement of solar energy-related development. It is the policy of the State in furtherance of the goals established in subsection 2 to encourage the attraction of appropriately sited development related to solar energy generation, including any additional transmission, distribution and other energy infrastructure needed to transport additional solar energy to market, consistent with all state environmental standards; the permitting and financing of solar energy projects; appropriate utility rate structures; and the siting, permitting, financing and construction of solar energy research and manufacturing facilities for the benefit of all ratepayers.

[ 2013, c. 562, §1 (NEW) .]

2. State solar energy generation goals. When encouraging the development of solar energy generation, the State shall pursue cost-effective developments, policies and programs that advance the following goals:

A. Ensuring that solar electricity generation, along with electricity generation from other renewable energy technologies, meaningfully contributes to the generation capacity of the State through increasing private investment in solar capacity in the State; [2013, c. 562, §1 (NEW).]

B. Ensuring that the production of thermal energy from solar technologies meaningfully contributes to reducing the State's dependence on imported energy sources; [2013, c. 562, §1 (NEW).]

C. Ensuring that the production of electricity from solar energy meaningfully contributes to mitigating more costly transmission and distribution investments otherwise needed for system reliability; [2013, c. 562, §1 (NEW).]

D. Ensuring that solar energy provides energy that benefits all ratepayers regardless of income level; [2013, c. 562, §1 (NEW).]

E. Increasing the number of businesses and residences using solar technology as an energy resource; and [2013, c. 562, §1 (NEW).]

F. Increasing the State's workforce engaged in the manufacturing and installation of solar technology. [2013, c. 562, §1 (NEW).]

[ 2013, c. 562, §1 (NEW) .]

SECTION HISTORY

2013, c. 562, §1 (NEW).






Chapter 35: CONSUMER-OWNED TRANSMISSION AND DISTRIBUTION UTILITIES

35-A §3501. Definitions

1. Consumer-owned transmission and distribution utility. For the purposes of this chapter, "consumer-owned transmission and distribution utility" means any transmission and distribution utility that is wholly owned by its consumers, including, but not limited to:

A. Any rural electrification cooperative organized under chapter 37; [1987, c. 141, Pt. A, §6 (NEW).]

B. Any electrification cooperative organized on a cooperative plan under the laws of the State; [1987, c. 141, Pt. A, §6 (NEW).]

C. Any municipal or quasi-municipal transmission and distribution utility; [1999, c. 398, Pt. A, §85 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

D. The portion of any municipal or quasi-municipal entity providing transmission and distribution services; and [1999, c. 398, Pt. A, §85 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

E. Any transmission and distribution utility wholly owned by a municipality. [1999, c. 398, Pt. A, §85 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

[ 1999, c. 398, Pt. A, §85 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C9 (AMD). 1999, c. 398, §A85 (AMD). 1999, c. 398, §§A104,105 (AFF). MRSA T.35A ., §3505 (RP).



35-A §3502. Procedures for changes in rates

Notwithstanding section 310, any consumer-owned transmission and distribution utility that proposes to increase rates, tolls or charges by not more than 15% of the utility's annual operating revenues or proposes to decrease rates, tolls or charges in any amount may elect to set rates pursuant to this section and section 3503. [1999, c. 398, Pt. A, §86 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

1. Public hearing. A consumer-owned transmission and distribution utility that elects to set rates under this section may not increase or decrease any rate, toll or charge without first holding a public hearing at which the Public Advocate and any customer of the consumer-owned transmission and distribution utility may present testimony and may question the officials present regarding the proposed rate change.

[ 1999, c. 398, Pt. A, §86 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Notification. The consumer-owned transmission and distribution utility shall, at least 30 days prior to the hearing, publish a notice of the amount of the proposed rate change, the percent of change for each customer class and the hearing, including the date, time, place and purpose of the hearing, in a newspaper of general circulation in the area encompassed by the consumer-owned transmission and distribution utility. In addition, 60 days prior to the hearing, the consumer-owned transmission and distribution utility shall notify the commission and the Public Advocate of its intent to change rates, tolls or charges.

[ 1999, c. 398, Pt. A, §86 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Ratepayer notification. Each consumer-owned transmission and distribution utility shall give, at least 30 days prior to the public hearing, one notice to each of its ratepayers of:

A. The amount of the proposed rate change; [1995, c. 255, §3 (AMD).]

B. The percent of change for each customer class; [1995, c. 255, §3 (AMD).]

C. The customer's right to request information relating to the present and proposed rates; [1987, c. 141, Pt. A, §6 (NEW).]

D. The customer's right to an open and fair hearing and to further hearings before the commission; [1995, c. 255, §3 (AMD).]

E. The availability of assistance from the Public Advocate; [1993, c. 589, §3 (AMD).]

F. The date, time, place and purpose of the hearing; and [1993, c. 589, §4 (AMD).]

G. The customer's right to petition the commission to investigate the proposed rate change, the requirement that signatures on petitions filed pursuant to subsection 8 are invalid unless accompanied by the printed names and addresses of the signers and the fact that the utility will, upon request, provide customers with petition forms that include space for signatures and the printed names and addresses of the signers. [1995, c. 255, §3 (AMD).]

[ 1999, c. 398, Pt. A, §86 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

4. Customer rights. At the commencement of each hearing held pursuant to this section, the consumer-owned transmission and distribution utility shall inform those present of customer rights as specified in subsection 3, that the rate change may be investigated by the commission in accordance with subsection 8 and that petitions filed pursuant to subsection 8 must bear the signature, printed name and address of the signer. Upon request, the utility shall provide customers with petition forms that include a place for signatures and the printed names and addresses of the signers.

[ 1999, c. 398, Pt. A, §86 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

5. Supporting materials. The consumer-owned transmission and distribution utility shall file a copy of all materials supporting the proposed rate change with the commission and the Public Advocate, at least 30 days prior to the hearing. A copy of all material supporting the proposed rate change must be made available to customers for examination at the offices of the consumer-owned transmission and distribution utility for at least 30 days prior to the hearing. The consumer-owned transmission and distribution utility shall promptly provide any relevant additional material or information requested by a customer or by the commission or by the Public Advocate.

[ 1999, c. 398, Pt. A, §86 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

6. Filing changed rates. The consumer-owned transmission and distribution utility shall file its changed rates with the commission within 30 days of the public hearing, but not sooner than 10 days following the public hearing. The commission may order the consumer-owned transmission and distribution utility to correct any mathematical or clerical errors.

[ 1999, c. 398, Pt. A, §86 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

7. Effective date of rate change. Subject to the notice and waiver requirements of section 307, consumer-owned transmission and distribution utilities electing to set rates under this section may establish an effective date for any rate change of at least one month, but not more than 9 months, from the date the rates are filed with the commission.

[ 1999, c. 398, Pt. A, §86 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

8. Authority to investigate rate changes. If, within 30 days of the public hearing, 10% of the customers of the consumer-owned transmission and distribution utility or 750 customers, whichever is less, file with the utility and with the commission petitions requesting a review of the rate change by the commission, the rate change may be suspended, investigated, reviewed and changed by the commission in accordance with section 310, except that no suspension ordered issued by the commission pursuant to section 310 may be effective for a period greater than 9 months from the date the rate changes were filed.

[ 1999, c. 398, Pt. A, §86 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

9. Procedures for suspension of rate change. If the number of signatures on the petition is at least 750 or if the number of signatures on the petition equals or exceeds 10% of the customers indicated on the consumer-owned transmission and distribution utility's most recent annual report on file with the commission, the commission may suspend the rate change pursuant to section 310. The commission shall notify the utility of the suspension.

[ 1999, c. 398, Pt. A, §86 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

10. Transmission and distribution utility may challenge petitions. A consumer-owned transmission and distribution utility has 10 days from the receipt of notice to notify the commission and the lead petitioner whether it intends to contest any aspect of the validity of the petitions, after which it loses that right. If the utility intends to challenge the validity of individual signatures on the petitions, it shall identify, in its notice to the commission and lead petitioner, the specific signatures it is challenging and state the grounds for challenging each signature it believes is invalid. When the utility files its notice of intent to challenge the validity of the petitions, the utility shall provide the commission and the lead petitioner with a list of its customers. If the utility notifies the commission in a timely fashion that it wishes to contest the validity of the petitions, the commission shall set the matter for hearing. It shall hold the hearing and issue its decision on the validity of the petitions within 30 days of notification by the utility that it intends to contest the validity of the petitions. If the commission finds the petitions to be invalid, it shall lift its order of suspension. For the purposes of this section, "customer" means, in the case of residential accounts, any one adult residing in a household where the utility's transmission and distribution service is provided and, in the case of all other accounts where the utility's transmission and distribution service is provided, a corporate officer, a partner or a proprietor. No more than one person may sign on behalf of an account. A person may not sign on behalf of more than one account unless the person is a customer at each account.

A signature on a petition filed pursuant to subsection 8 is valid only if accompanied by the printed name and address of the signer. If a petition filed pursuant to subsection 8 bears a sufficient total number of signatures but an insufficient number of printed names and addresses of the signers, the lead petitioner has 7 days from receipt of notice of the utility's challenge to cure the invalidity. If the utility's only challenge to a petition relates to the absence of printed names or addresses of the signers of the petition and the lead petitioner cures the invalidity as provided in this subsection, the commission is not required to hold a hearing under this subsection.

[ 1999, c. 398, Pt. A, §86 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

11. Review of rates under section 310. Nothing in this section prohibits a consumer-owned transmission and distribution utility from petitioning the commission for review pursuant to section 310 in the first instance.

[ 1999, c. 398, Pt. A, §86 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

12. Frequency of rate increases. A consumer-owned transmission and distribution utility may not institute a general increase in its rates under this section within one year of its most recent general increase in rates pursuant to this section. For the purposes of this section, a "general increase in rates" means any change in the rates, tolls and charges of a consumer-owned transmission and distribution utility, the effect of which is to increase the annual operating revenues of a consumer-owned transmission and distribution utility by more than 1%.

[ 1999, c. 398, Pt. A, §86 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

13. Penalty. If, upon the filing of a rate change pursuant to this section, the commission finds that the utility has failed to comply with this section, the commission may suspend the rates for investigation pursuant to section 310. If there is a substantial procedural violation of this section, the commission may prohibit the utility from filing rates pursuant to this section in its next rate case.

[ 1995, c. 255, §6 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1989, c. 159, §§4-6 (AMD). 1993, c. 512, §§1,2 (AMD). 1993, c. 589, §§3-7 (AMD). 1995, c. 255, §§1-6 (AMD). 1999, c. 398, §A86 (AMD). 1999, c. 398, §§A104,105 (AFF). MRSA T.35A ., §3505 (RP).



35-A §3503. Rates for consumer-owned transmission and distribution utilities

1. Scope of section. Notwithstanding any other provision of law or any charter to the contrary and in addition to any charter or private and special laws creating or affecting any consumer-owned transmission and distribution utility, the rate, toll or charge made, exacted, demanded or collected by the consumer-owned transmission and distribution utility is governed by this section.

[ 1999, c. 398, Pt. A, §87 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Definition. As used in this section, the term "governing body" means the governing body of a consumer-owned transmission and distribution utility.

[ 1999, c. 398, Pt. A, §87 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Just and reasonable rates. The governing body shall establish and file rates, tolls and charges that are just and reasonable and that provide revenue as may be required for the consumer-owned transmission and distribution utility to perform its public utility service and to attract necessary capital on just and reasonable terms.

[ 1999, c. 398, Pt. A, §87 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

4. Nondiscriminatory rates. The governing body shall establish and file rates that are nondiscriminatory and that are applied on a nondiscriminatory basis.

[ 1999, c. 398, Pt. A, §87 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

5. Purposes. The governing body may establish and file rates under this section to provide revenue for the following purposes, but no other:

A. To pay the current expenses for operating and maintaining the transmission and distribution system and to provide for normal renewals and replacements; [1999, c. 398, Pt. A, §87 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

B. To provide for the payment of the interest on the indebtedness created or assumed by the utility; [1987, c. 141, Pt. A, §6 (NEW).]

C. For consumer-owned transmission and distribution utilities, except rural electrification cooperatives:

(1) To provide each year a sum equal to not less than 2% nor more than 10% of the term indebtedness represented by the issuance of bonds created or assumed by the utility, which sum must be turned into a sinking fund and kept to provide for the extinguishment of term indebtedness. The money set aside in this sinking fund and all interest accrued to this fund must be devoted to the retirement of the term obligations of the utility and may be invested in such securities as savings banks in the State are allowed to hold;

(2) To provide for annual principal payments on serial indebtedness created or assumed by the utility; and

(3) To provide for a contingency reserve fund, 1/2 of which may be used for capital purposes, to reflect up to a 25% addition to yearly revenues over the amount required to operate the utility, not including purchased power supply costs, if any. Any surplus in excess of this 25% must be used to offset future revenue requirements in the setting of rates. Any interest generated on these funds must be deposited into the contingency reserve fund. The balance in the contingency reserve fund at the close of the utility's fiscal year may not exceed 25% of the yearly revenues over the amount required to operate the utility, not including purchased power supply costs, if any; and [1999, c. 398, Pt. A, §87 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

D. For rural electrification cooperatives supplying or authorized to supply energy, to provide for debt service coverage by providing rates to reflect an additional amount no more than the amount of yearly long-term interest payments. The total amount of equity may not exceed the level of equity required by the lender and in no case may exceed 40% of the rural electrification cooperative's total assets minus total reserves as shown on the cooperative's annual report to the commission submitted pursuant to section 504, subsection 2. Any surplus in excess must be used to offset future revenue requirements in the setting of rates. [1993, c. 512, §3 (AMD).]

The limitations set out in this subsection apply only in the case of rates established pursuant to this section and do not limit the discretion of the commission in setting rates under any other section.

[ 1999, c. 398, Pt. A, §87 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

6. Penalty. If, as a result of investigation pursuant to section 310, 1302 or 1303, the commission finds that the utility has set rates pursuant to section 3502 that significantly exceed the limits of this section, the commission may order the utility to use any existing surplus to offset future revenue requirements and may suspend the utility's rights pursuant to section 3502 for a specified time period.

[ 1999, c. 398, Pt. A, §87 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1993, c. 512, §3 (AMD). 1999, c. 102, §1 (AMD). 1999, c. 398, §A87 (AMD). 1999, c. 398, §§A104,105 (AFF). MRSA T.35A ., §3505 (RP).



35-A §3504. Treatment of certain small consumer-owned transmission and distribution utilities

1. Exemption. Upon request of a consumer-owned transmission and distribution utility of not more than 150 customers, the commission may exempt the utility from any of the requirements of any commission rules and this Title, with the exception of sections 3502 and 3503.

[ 1999, c. 398, Pt. A, §88 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Rule-making considerations. The commission shall take into account the form of governance of consumer-owned transmission and distribution utilities when promulgating rules and shall state in any notice of proposed rulemaking relating to those utilities what consideration has been given to the ability of those utilities to regulate matters covered under their own authority and, in promulgating those rules, may not impose unreasonable requirements on consumer-owned transmission and distribution utilities.

[ 1999, c. 398, Pt. A, §88 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1989, c. 101, (RPR). 1999, c. 398, §A88 (AMD). 1999, c. 398, §§A104,105 (AFF). MRSA T.35A ., §3505 (RP).



35-A §3505. Sunset provision (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 571, (AMD). 1991, c. 651, (RP). MRSA T.35A ., §3505 (RP).






Chapter 36: COMMUNITY-BASED RENEWABLE ENERGY

35-A §3601. Short title

This chapter may be known and cited as "the Community-based Renewable Energy Act." [2009, c. 329, Pt. A, §4 (NEW).]

SECTION HISTORY

2009, c. 329, Pt. A, §4 (NEW).



35-A §3602. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 329, Pt. A, §4 (NEW).]

1. Community-based renewable energy project. "Community-based renewable energy project" means a locally owned electricity generating facility that generates electricity from an eligible renewable resource.

[ 2009, c. 329, Pt. A, §4 (NEW) .]

2. Eligible renewable resource. "Eligible renewable resource" means a renewable capacity resource as defined in section 3210, subsection 2, paragraph B-3.

[ 2009, c. 542, §8 (AMD) .]

3. Locally owned electricity generating facility. "Locally owned electricity generating facility" means an electricity generating facility at least 51% of which is owned by one or more qualifying local owners.

[ 2009, c. 329, Pt. A, §4 (NEW) .]

3-A. Net generating capacity. "Net generating capacity" means the output of a generating facility delivered to the transmission and distribution utility system. "Net generating capacity" does not include any energy consumed by the generator to operate the electricity generating facility and energy consumed for plant lighting, power and auxiliary facilities.

[ 2015, c. 232, §1 (NEW) .]

4. Program participant. "Program participant" means a community-based renewable energy project that is participating in the community-based renewable energy pilot program established in section 3603.

[ 2009, c. 329, Pt. A, §4 (NEW) .]

5. Qualifying local owner. "Qualifying local owner" means a person or entity that is:

A. An individual who is a resident of the State; [2009, c. 329, Pt. A, §4 (NEW).]

B. A political subdivision of the State, including, but not limited to, a county, municipality, quasi-municipal corporation or district as defined in Title 30-A, section 2351, school administrative unit as defined in Title 20-A, section 1, public or private institution of higher education, regional council of governments or any other local or regional governmental organization, including, but not limited to, a board, commission or association; [2009, c. 329, Pt. A, §4 (NEW).]

C. A department, agency or instrumentality of the State; [2009, c. 329, Pt. A, §4 (NEW).]

D. A federally recognized Indian tribe located in the State; [2009, c. 329, Pt. A, §4 (NEW).]

E. A nonprofit corporation, organized under the laws of the State, including a unit owners association organized under Title 33, section 1603-101; or [2009, c. 329, Pt. A, §4 (NEW).]

F. A business corporation, organized under the laws of the State, at least 51% of which is owned by one or more residents of the State. [2009, c. 329, Pt. A, §4 (NEW).]

[ 2009, c. 329, Pt. A, §4 (NEW) .]

SECTION HISTORY

2009, c. 329, Pt. A, §4 (NEW). 2009, c. 542, §8 (AMD). 2015, c. 232, §1 (AMD).



35-A §3603. Community-based renewable energy pilot program

1. Program established. The community-based renewable energy pilot program, referred to in this section as "the program," is established to encourage the sustainable development of community-based renewable energy in the State. The program is administered by the commission.

[ 2009, c. 329, Pt. A, §4 (NEW) .]

2. Program scope; limits on generating capacity. The commission shall limit participation in the program in accordance with this subsection.

A. The net generating capacity of a program participant may not exceed 10 megawatts. [2015, c. 232, §2 (AMD).]

B. The total net generating capacity of all program participants combined may not exceed 50 megawatts. [2015, c. 232, §2 (AMD).]

C. [2013, c. 454, §3 (RP).]

D. Of the 50-megawatt limit on total net generating capacity under paragraph B, 2 megawatts must be reserved at the outset of the program for program participants that:

(1) Have a net generating capacity of less than 100 kilowatts; or

(2) Are located in the service territory of a consumer-owned transmission and distribution utility.

The commission may modify the amount of net generating capacity reserved under this paragraph based on program experience. [2015, c. 232, §2 (AMD).]

E. The total net generating capacity of program participants that receive the renewable energy credit multiplier incentive under section 3605 may not exceed 10 megawatts. [2015, c. 232, §2 (AMD).]

[ 2015, c. 232, §2 (AMD) .]

3. Program eligibility criteria. To be eligible to participate in the program, a community-based renewable energy project must:

A. Provide documentation of a resolution of support passed by the municipal legislative body or by the municipal officers, if the municipal legislative body has delegated this authority to the municipal officers, of the municipality in which the community-based renewable energy project is proposed to be located, except that any project that is proposed to be located wholly in an unorganized or deorganized area of the State or that has a generating capacity of less than 100 kilowatts is exempt from the requirement set forth in this paragraph; [2009, c. 565, §5 (AMD).]

B. In the case of a community-based renewable energy project proposed to be located on the tribal land or territory of a federally recognized Indian tribe in this State, including any land owned by the tribe or held in trust by the United States for the tribe, provide documentation that the tribe supports the community-based renewable energy project; [2009, c. 329, Pt. A, §4 (NEW).]

C. Be connected to the electric grid of this State; [2009, c. 329, Pt. A, §4 (NEW).]

D. Have an in-service date after September 1, 2009; and [2009, c. 329, Pt. A, §4 (NEW).]

E. Satisfy the limits on generating capacity established in subsection 2. [2009, c. 329, Pt. A, §4 (NEW).]

The commission shall prescribe an application form or procedure that must be used to apply to the program under this chapter. The application form or procedure must include any information that the commission determines necessary for the purpose of administering the program. The commission shall, within 30 days of receipt of a completed application, determine whether a community-based renewable energy project qualifies to participate in the program and respond in writing.

[ 2009, c. 565, §5 (AMD) .]

4. Program incentives. Subject to the requirements of subsection 2, a program participant may elect one of the following program incentives:

A. A long-term contract for community-based renewable energy pursuant to section 3604; or [2009, c. 329, Pt. A, §4 (NEW).]

B. The renewable energy credit multiplier pursuant to section 3605. [2009, c. 329, Pt. A, §4 (NEW).]

[ 2009, c. 329, Pt. A, §4 (NEW) .]

SECTION HISTORY

2009, c. 329, Pt. A, §4 (NEW). 2009, c. 565, §5 (AMD). 2013, c. 454, §3 (AMD). 2015, c. 232, §2 (AMD).



35-A §3604. Long-term contracts for community-based renewable energy

Long-term contracts with program participants who elect the long-term contract for community-based renewable energy pursuant to section 3603, subsection 4, paragraph A are governed by this section. [2009, c. 329, Pt. A, §4 (NEW).]

1. Investor-owned transmission and distribution utilities; required participation. Notwithstanding section 3204, the commission may direct investor-owned transmission and distribution utilities to enter into long-term contracts with program participants located within the service territory of the utility for energy, capacity resources or renewable energy credits. The commission may direct investor-owned transmission and distribution utilities to enter into contracts under this subsection only as agents for their customers and only in accordance with this section. An investor-owned transmission and distribution utility shall sell energy, capacity resources or renewable energy credits purchased pursuant to this subsection into the wholesale electricity market or take other action relative to such energy, capacity resources or renewable energy credits as directed by the commission.

[ 2009, c. 329, Pt. A, §4 (NEW) .]

2. Consumer-owned transmission and distribution utilities; voluntary participation. A consumer-owned transmission and distribution utility may, at the option of the utility, enter into long-term contracts with program participants located within the service territory of the utility for energy, capacity resources or renewable energy credits. Consumer-owned transmission and distribution utilities may enter into contracts under this subsection only as agents for their customers and only in accordance with this section.

[ 2009, c. 329, Pt. A, §4 (NEW) .]

3. Sale of energy; contract procedures. Energy, capacity resources or renewable energy credits contracted in long-term contracts pursuant to this section may be sold into the wholesale electricity market in conjunction with solicitations for standard-offer supply bids under section 3212 or solicitations for green power offer bids under section 3212-A. To the greatest extent possible, the commission shall develop procedures for long-term contracts for transmission and distribution utilities under this section having the same legal and financial effect as the procedures used for standard-offer service pursuant to section 3212 for transmission and distribution utilities.

[ 2009, c. 329, Pt. A, §4 (NEW) .]

4. Contract term. A contract entered into pursuant to this section may not be for more than 20 years.

[ 2009, c. 329, Pt. A, §4 (NEW) .]

5. Contract pricing; cost containment. The commission shall ensure that in any contract entered into pursuant to this section:

A. The average price per kilowatt-hour within each contract year does not exceed 10¢; and [2009, c. 329, Pt. A, §4 (NEW).]

B. The cost of the contract does not exceed the cost of the project plus a reasonable rate of return on investment as determined by the commission. [2009, c. 329, Pt. A, §4 (NEW).]

[ 2009, c. 329, Pt. A, §4 (NEW) .]

6. Competitive solicitation process and contract negotiation; large generators. For program participants with a generating capacity of one megawatt or more, the commission shall, in accordance with this subsection, conduct competitive solicitations for long-term contracts. The commission shall require that bids include full project cost disclosure. Following a review of bids received, the commission may negotiate with one or more potential suppliers. The commission shall negotiate contracts that are commercially reasonable and that commit all parties to commercially reasonable behavior. In selecting program participants for contracting pursuant to this subsection, the commission shall select program participants that are competitive and the lowest priced when compared to other available bids of the same or similar contract duration or terms.

[ 2009, c. 329, Pt. A, §4 (NEW) .]

7. Contract administration; small generators. For program participants with a generating capacity of less than one megawatt, the commission shall administer long-term contracts at prices established by the commission by rule. The commission shall, at a minimum, establish prices for energy generated by the following renewable resources:

A. Wind power installations; [2009, c. 329, Pt. A, §4 (NEW).]

B. Solar arrays and installations; and [2009, c. 329, Pt. A, §4 (NEW).]

C. Any other renewable resource upon request of one or more community-based renewable energy generators that use that resource. [2009, c. 329, Pt. A, §4 (NEW).]

The commission shall establish prices under this subsection based on an analysis of reasonable costs and may establish different prices for different resources or technologies and different prices by time of generation in accordance with that analysis.

[ 2009, c. 329, Pt. A, §4 (NEW) .]

8. Cost and benefit allocation. The commission shall ensure that all costs and benefits associated with contracts involving investor-owned transmission and distribution utilities entered into under this section are allocated to electricity consumers in accordance with section 3210-F.

[ 2013, c. 454, §4 (RPR) .]

9. Contract payments. Contracts for capacity and related energy entered into pursuant to this section must provide that payments will be made only after contracted amounts of energy have been provided.

[ 2009, c. 329, Pt. A, §4 (NEW) .]

10. Ratepayer protection. The commission shall ensure that mechanisms are established to provide protections for ratepayers over the term of contracts entered into pursuant to this section.

[ 2009, c. 329, Pt. A, §4 (NEW) .]

SECTION HISTORY

2009, c. 329, Pt. A, §4 (NEW). 2013, c. 454, §4 (AMD).



35-A §3605. Renewable energy credit multiplier

The renewable energy credit multiplier is governed by this section. The value of a renewable energy credit for electricity generated by a program participant that elects the renewable energy credit multiplier under section 3603, subsection 4, paragraph B is 150% of the amount of the electricity. When a program participant elects the renewable energy credit multiplier, the multiplier must be accounted for when renewable energy credits are used to satisfy the portfolio requirements of section 3210, subsections 3 and 3-A. [2009, c. 329, Pt. A, §4 (NEW).]

SECTION HISTORY

2009, c. 329, Pt. A, §4 (NEW).



35-A §3606. Rules

The commission shall adopt rules to implement this chapter. Rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 329, Pt. A, §4 (NEW).]

SECTION HISTORY

2009, c. 329, Pt. A, §4 (NEW).



35-A §3607. Tracking; biennial report

The commission shall develop and administer a system to register and track the development of community-based renewable energy projects and by January 15, 2011 and biennially by January 15th thereafter shall report to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters on the program and the development of community-based renewable energy projects. The report must include, but is not limited to: [2009, c. 329, Pt. A, §4 (NEW).]

1. Community-based renewable energy development. Documentation of the progress of community-based renewable energy development, including the number of community-based renewable energy projects in the State, the generating capacity of those projects and the kilowatt-hours of electricity purchased from community-based renewable energy projects; and

[ 2009, c. 329, Pt. A, §4 (NEW) .]

2. Program implementation; assessment; recommendations. Actions taken by the commission to implement the program, an assessment of the effectiveness of the program with respect to encouraging the sustainable development of community-based renewable energy in the State and recommendations, including any necessary implementing legislation, to improve the program.

[ 2009, c. 329, Pt. A, §4 (NEW) .]

SECTION HISTORY

2009, c. 329, Pt. A, §4 (NEW).



35-A §3608. Regulatory approvals; use of public resources

1. Regulatory approval. The development, siting and operation of a community-based renewable energy project is subject to all applicable regulatory reviews and approvals required by governmental entities, including, but not limited to, municipalities and state agencies, pursuant to law, ordinance or rule.

[ 2009, c. 329, Pt. A, §4 (NEW) .]

2. Use of publicly owned land, water or facilities. Nothing in this chapter limits the authority of the State or a political subdivision of the State to use publicly owned land, water or facilities in the development and operation of a community-based renewable energy project or to lease publicly owned land, water or facilities to other qualifying owners for the development and operation of a community-based renewable energy project.

[ 2009, c. 329, Pt. A, §4 (NEW) .]

SECTION HISTORY

2009, c. 329, Pt. A, §4 (NEW).



35-A §3609. Repeal; authority for legislation (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 329, Pt. A, §4 (NEW). 2015, c. 232, §3 (RP).



35-A §3610. Project deadline; completion deadline

The commission may not issue an order after December 31, 2015 directing an investor-owned transmission and distribution utility to enter into a long-term contract under this chapter nor allow a consumer-owned transmission and distribution utility to enter into a long-term contract under this chapter. All community-based renewable energy projects that have been selected for a long-term contract must become operational and commence generating electricity by December 31, 2018. [2015, c. 232, §4 (NEW).]

SECTION HISTORY

2015, c. 232, §4 (NEW).






Chapter 37: RURAL ELECTRIFICATION COOPERATIVES

Subchapter 1: GENERAL PROVISIONS

35-A §3701. Short title

This chapter shall be known and may be cited as the "Rural Electrification Cooperative Enabling Act." [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3702. Purpose

Cooperative nonprofit membership corporations may be organized under this chapter for the purpose of supplying electricity and promoting and extending the use of electricity. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3703. Definitions

As used in this chapter, unless the context otherwise indicates, the following words have the following meanings: [1987, c. 141, Pt. A, §6 (NEW).]

1. Person. "Person" means person as defined in section 102 or any public agency, state or political subdivision or agency of the State, or any body politic.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Rural electrification cooperative or cooperative. "Rural electrification cooperative" or "cooperative" means any corporation organized under this chapter or which becomes subject to this chapter in the manner provided.

[ RR 2009, c. 1, §24 (COR) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). RR 2009, c. 1, §24 (COR).



35-A §3704. Name

The name of a cooperative shall be distinct from the name of any other cooperative or corporation organized under the laws of, or authorized to do business in this State. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3705. Refunds

Revenues of a cooperative for any fiscal year shall be applied as follows: [1987, c. 141, Pt. A, §6 (NEW).]

1. Expenses. To defray the expenses of the operation and maintenance of the facilities of the cooperative during the fiscal year;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Interest and obligations. To pay interest and principal obligations of the cooperative coming due in the fiscal year;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Reserve for construction of facilities. To finance or to provide a reserve for the financing of the construction or acquisition by the cooperative of additional facilities to the extent determined by the board of trustees;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Reserve for working capital. To provide a reasonable reserve for working capital; and

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Reserve for indebtedness. To provide a reserve for the payment of indebtedness of the cooperative in an amount not less than the total of the interest and principal payments in respect thereof required to be made during the next following fiscal year;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

Any remaining revenues shall, unless otherwise determined by a vote of the members, be distributed by the cooperative to its members as patronage refunds prorated in accordance with the patronage of the cooperative by the respective members, paid for during such fiscal year. Nothing in this section prohibits the payment by a cooperative of all or any part of its indebtedness prior to the date when it becomes due. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3706. Nonliability of members for debts of cooperative

No member may be liable or responsible for any debts of the cooperative and the property of the members may not be subject to execution for the cooperative's debts. This section does not apply to a generation and transmission cooperative organized in accordance with subchapter IV. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3707. Recordation of mortgages; effect

All after-acquired property of a cooperative or foreign corporation described or referred to as being mortgaged or pledged in a mortgage, deed of trust or other instrument is subject to the lien on that property immediately upon the acquisition of the property by the cooperative or foreign corporation, whether or not the property was in existence at the time of the execution of the mortgage, deed of trust or other instrument. Recordation of a mortgage, deed of trust or other instrument constitutes notice and otherwise has the same effect with respect to the after-acquired property owned by the cooperative or foreign corporation at the time of the execution of the mortgage, deed of trust or other instrument and described or referred to in the instrument as being mortgaged or pledged. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3708. Fees

The Secretary of State shall charge and collect for filing articles of incorporation, articles of amendment, articles of consolidation or articles of conversion a fee of $5, and for filing certificate of election to dissolve, articles of dissolution or certificate of change of principal office a fee of $2. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3709. Cooperatives are public utilities; jurisdiction of Public Utilities Commission

Cooperatives are public utilities and subject to this Title, notwithstanding any public or private and special laws to the contrary. [1987, c. 141, Pt. A, §6 (NEW).]

1. Commission to hear complaints. Any person who has been refused membership in or service by a cooperative or who is receiving inadequate service may complain to the commission which may, after hearing, upon finding that such service may reasonably be rendered, order the cooperative to provide the person with reasonably adequate service.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Unreasonable membership requirement. If the commission, after hearing, determines that a requirement of membership in a cooperative is unreasonable or unjust, it shall order the requirement repealed or not to be enforced.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3710. Filing of articles

1. Articles filed by Secretary of State. Articles of incorporation, amendment, conversion or dissolution, when executed and acknowledged and accompanied by such affidavits as may be required by this chapter shall be presented to the Secretary of State for filing in the records of his office. If the Secretary of State determines that the articles presented conform to the requirements of this chapter he shall, upon the payment of the fees as provided in section 3708, file the articles in the records of his office.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Articles in effect upon filing. Upon the filing by the Secretary of State the incorporation, amendment, conversion or dissolution provided for in the articles is in effect.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Application of this section to certificates of election to dissolve. This section applies to certificates of election to dissolve and affidavits executed in connection with the certificates pursuant to section 3755, subsection 2.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).






Subchapter 2: ORGANIZATION

35-A §3731. Incorporators

Five or more natural persons or 2 or more cooperatives may organize a cooperative in the manner provided in this subchapter. [1987, c. 141, Pt. A, §6 (NEW).]

This section does not apply to a generation and transmission cooperative organized in accordance with subchapter IV. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3732. Articles of incorporation

1. Contents of articles. The articles of incorporation of a cooperative shall recite that they are executed pursuant to this chapter and shall state:

A. The name of the cooperative; [1987, c. 141, Pt. A, §6 (NEW).]

B. The address of its principal office; [1987, c. 141, Pt. A, §6 (NEW).]

C. The names and addresses of the incorporators; and [1987, c. 141, Pt. A, §6 (NEW).]

D. The names and addresses of its trustees. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Articles not inconsistent with this chapter. The articles of incorporation may contain any provisions not inconsistent with this chapter determined necessary or advisable for the conduct of its business.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Articles signed by incorporators. The articles shall be signed by each incorporator and acknowledged by at least 2 of the incorporators, or on their behalf, if they are cooperatives.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Purpose and corporate powers. It is not necessary to recite in the articles of incorporation of a cooperative the purpose for which it is organized or any of its corporate powers.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3733. Bylaws

1. Trustees adopt first bylaws. The board of trustees shall adopt the first bylaws of a cooperative to be adopted following an incorporation, conversion or consolidation.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Members adopt, amend or repeal following bylaws. After the first bylaws have been adopted, the members shall adopt, amend or repeal the bylaws by the affirmative vote of a majority of those members voting at a meeting of the members.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Contents of bylaws. The bylaws shall set forth the rights and duties of members and trustees and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this chapter or with its articles of incorporation.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3734. Members

1. Incorporators are members. Each incorporator of a cooperative is a member of the cooperative, but no other person may become a member unless that person agrees to use transmission and distribution service or other services furnished by the cooperative when they are made available through its facilities.

[ 1999, c. 398, Pt. A, §89 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Requirements of membership. Any member of a cooperative who agrees to use transmission and distribution service ceases to be a member if that member does not use transmission and distribution service supplied by the cooperative within 6 months after it is made available or if transmission and distribution service is not made available by the cooperative within 2 years after the member becomes a member or such lesser period as the bylaws of the cooperative may provide.

[ 1999, c. 398, Pt. A, §89 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Joint membership. A husband and wife may hold a joint membership in a cooperative.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Membership not transferable. Membership in a cooperative is not transferable, except as provided in the bylaws.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Additional qualifications. The bylaws may prescribe additional qualifications and limitations in respect to membership.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A89 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3735. Meetings

1. Annual meetings. An annual meeting of the members of a cooperative shall be held at such time and place as provided in the bylaws.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Special meetings. Special meetings of the members may be called by the president, by the board of trustees, by any 3 trustees or by not less than 10% of the members.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Notice. Except as otherwise provided in this chapter, written or printed notice stating the time and place of each meeting of the members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than 10 days nor more than 25 days before the date of the meeting. If mailed, notice shall be deemed given when deposited in the United States mail with postage prepaid addressed to the member at his address as it appears on the records of the cooperative.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Quorum. Unless the bylaws prescribe the presence of a greater percentage or number of the members for a quorum, a quorum for the transaction of business at all meetings of the members of a cooperative, having not more than 1,000 members, shall be 5% of all members, present in person, and of a cooperative, having more than 1,000 members, shall be 50 members, present in person. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

This subsection does not apply to a generation and transmission cooperative organized in accordance with subchapter IV. A quorum for such a cooperative shall be specified in the bylaws.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Voting. Each member shall be entitled to one vote on each matter submitted to a vote at a meeting of the members. Voting shall be in person, but, if the bylaws so provide, may also be by proxy or by mail, or both. If the bylaws provide for voting by proxy or by mail, they shall also prescribe the conditions under which such voting shall be permitted. No person may vote as proxy for more than 3 members at any meeting of the members.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3736. Waiver of notice

Any person entitled to notice of a meeting may waive the notice in writing either before or after the meeting. If the person attends the meeting, his attendance constitutes a waiver of notice of the meeting, unless the person participates in the meeting solely to object to the transaction of any business because the meeting has not been legally called or convened. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3737. Board of trustees

1. Number and qualifications. A board of not less than 5 trustees shall manage the business of a cooperative. Each trustee shall be a member of the cooperative or of another cooperative which is a member of the cooperative. The bylaws shall prescribe the number of trustees, their qualifications, other than those prescribed in this chapter, the manner of holding meetings of the board of trustees and of electing successors to trustees and of electing successors to trustees who resign, die or otherwise become incapable of acting.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Removal and salaries. The bylaws may provide for the removal of trustees from office and for the election of their successors. Trustees may not receive any salaries for their services as trustees and, except in emergencies, may not be employed by the cooperative in any capacity involving compensation without the approval of the members. The bylaws may provide that a fixed fee and expenses of attendance be allowed to each trustee for attendance at each meeting of the board of trustees.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Term of office. The trustees of a cooperative named in the articles of incorporation or conversion shall hold office until the next annual meeting of the members and until their successors are elected and qualify. At each annual meeting or, in case of failure to hold the annual meeting as specified in the bylaws, at a special meeting called for that purpose, the members shall elect trustees to hold office until the next annual meeting of the members, except as otherwise provided in this chapter. Each trustee shall hold office for the term for which he is elected and until his successor is elected and qualified.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Staggered terms. Instead of electing the whole number of trustees annually, the bylaws may provide that the trustees be divided into either 2 or 3 classes, each class to be as nearly equal as possible. The term of office of trustees of the first class shall expire at the first annual meeting of members after their election, that of the 2nd class shall expire at the 2nd annual meeting after their election and that of the 3rd class, if any, shall expire at the 3rd annual meeting after their election. At each annual meeting after classification, the number of trustees equal to the number of the class whose term expires at the time of the meeting shall be elected to hold office until the 2nd succeeding annual meeting, if there are 2 classes, or until the 3rd succeeding annual meeting, if there are 3 classes. No classification of trustees may be effective prior to the first annual meeting of members.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Quorum. A majority of the board of trustees shall constitute a quorum.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Joint membership. If 2 or more individuals hold a joint membership in a cooperative, only one of them, may be elected a trustee.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Powers. The board of trustees may exercise all of the powers of a cooperative not conferred upon the members by this chapter or its articles of incorporation or bylaws.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3738. Districts

The bylaws may provide for the division of the territory served or to be served by a cooperative into 2 or more districts for any purpose, including, without limitation, the nomination and election of trustees and the election and functioning of district delegates. In such case, the bylaws shall prescribe the boundaries of the districts or the manner of establishing the boundaries, or the manner of changing the boundaries, and the manner in which the districts shall function. No member at any district meeting and no district delegate at any meeting may vote by proxy or by mail. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3739. Officers

The officers of a cooperative shall consist of a president, vice-president, secretary and treasurer, who shall be elected annually by and from the board of trustees. When a person holding office ceases to be a trustee, he shall cease to hold office. The offices of secretary and of treasurer may be held by the same person. The board of trustees may elect or appoint other officers, agents or employees as it determines necessary or advisable and shall prescribe their powers and duties. Any officer may be removed from office and his successor elected in the manner prescribed in the bylaws. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).






Subchapter 3: POWERS

35-A §3751. Powers generally

A cooperative may: [1987, c. 141, Pt. A, §6 (NEW).]

1. Sue. Sue in its corporate name;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Be sued. Be sued in its corporate name;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Seal. Adopt and alter a corporate seal;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Use of electricity. Generate, manufacture, purchase, acquire, accumulate and transmit electricity, and distribute, sell, supply and dispose of electricity to its members;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Use of electrical and plumbing appliances. Assist persons to whom electricity is or will be supplied by the cooperative in wiring their premises and in acquiring and installing electrical and plumbing appliances, equipment, fixtures and apparatus by financing, or otherwise; wire or cause to be wired the premises; and purchase, acquire, lease as lessor or lessee, sell, distribute, install and repair the electric and plumbing appliances, equipment, fixtures and apparatus;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Electric cold storage or processing plants. Assist persons to whom electricity is or will be supplied by the cooperative in constructing, equipping, maintaining and operating electric cold storage or processing plants, by financing or otherwise;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Acquire certain plants and equipment. Construct, purchase, lease as lessee or otherwise acquire; equip, maintain and operate; sell; assign; convey; lease as lessor; or mortgage, pledge or otherwise dispose of or encumber electric transmission and distribution lines or systems, electric generating plants, electric cold storage or processing plants, lands, buildings, structures, dams, plants and equipment and any other real or personal property, tangible or intangible, which is determined necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized. In the construction and operation of their facilities, cooperatives shall comply with all safety laws and regulations applicable to electric utilities;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Electric transmission and distribution lines. Construct, maintain and operate electric transmission and distribution lines along, upon, under and across publicly owned lands and public thoroughfares, including all roads, highways, streets, alleys, bridges and causeways, subject to chapters 23 and 25;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

9. Franchises, licenses, rights and easements. Purchase, lease as lessee, or otherwise acquire; use and exercise, and sell, assign, convey, mortgage, pledge or otherwise dispose of or encumber franchises, rights, privileges, licenses and easements;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

10. Contract indebtedness. Borrow money and otherwise contract indebtedness; issue notes, bonds and other evidences of indebtedness; and secure the payment by mortgage, pledge or deed of trust, or any other encumbrance upon, any or all of its then owned or after-acquired real or personal property, assets, franchises, revenues or income;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

11. Member of other cooperatives. Become a member of other cooperatives or corporations or to own stock in them;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

12. Bylaws. Adopt, amend and repeal bylaws;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

13. Other consistent acts. Perform any other acts and have and exercise any other powers which may be necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3752. Amendment of articles

A cooperative may amend its articles of incorporation as follows. [1987, c. 141, Pt. A, §6 (NEW).]

1. Meeting and notice. The proposed amendment shall be presented to a meeting of the members. The proposed amendment shall be set forth in or attached to the notice of the meeting.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Approval. If the proposed amendment, with any changes, is approved by the affirmative vote of not less than 2/3 of those members voting on the amendment at the meeting, articles of amendment shall be executed and acknowledged on behalf of the cooperative by its president or vice-president and its seal shall be affixed to the articles and attested by its secretary.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Contents of articles of amendment. The articles of amendment shall recite that they are executed pursuant to this chapter and shall state:

A. The name of the cooperative; [1987, c. 141, Pt. A, §6 (NEW).]

B. The address of its principal office; and [1987, c. 141, Pt. A, §6 (NEW).]

C. The amendment to its articles of incorporation. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Affidavit. The president or vice-president executing the articles shall make and attach to the articles an affidavit stating that this section was complied with.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3753. Change of location of principal office

A cooperative may, upon authorization of its board of trustees or its members, change the location of its principal office by filing a certificate reciting the change, executed and acknowledged by its president or vice-president under its seal, attested by its secretary, in the office of the Secretary of State. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3754. Conversion of existing corporations

A corporation organized on a cooperative plan under the laws of this State and supplying or authorized to supply electric energy may be converted into a cooperative by complying with the following requirements and shall upon compliance be subject to this chapter with the same effect as if originally organized under this chapter. [1987, c. 141, Pt. A, §6 (NEW).]

1. Meeting and notice. The proposition for the conversion of the corporation into a cooperative and proposed articles of conversion shall be submitted to a meeting of the members or stockholders of the corporation. The proposed articles of conversion shall be attached to the notice of the meeting.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Approval. If the proposition for the conversion of the corporation into a cooperative and the proposed articles of conversion, with any amendments, are approved by the affirmative vote of not less than 2/3 of those members of the corporation voting on the articles at the meeting, or, if the corporation is a stock corporation, by the affirmative vote of the holders of not less than 2/3 of those shares of the capital stock of the corporation represented at the meeting and voting on the articles, articles of conversion shall be executed and acknowledged on behalf of the corporation by its president or vice-president and its seal shall be affixed to the articles and attested by its secretary.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Contents of articles of conversion. The articles of conversion shall recite that they are executed pursuant to this chapter and shall state:

A. The name of the corporation and the address of its principal office prior to its conversion into a cooperative; [1987, c. 141, Pt. A, §6 (NEW).]

B. The law or laws under which it was organized; [1987, c. 141, Pt. A, §6 (NEW).]

C. A statement that the corporation elects to become a cooperative, nonprofit, membership corporation subject to this chapter; [1987, c. 141, Pt. A, §6 (NEW).]

D. Its name as a cooperative; [1987, c. 141, Pt. A, §6 (NEW).]

E. The address of the principal office of the cooperative; [1987, c. 141, Pt. A, §6 (NEW).]

F. The names and addresses of the trustees of the cooperative; and [1987, c. 141, Pt. A, §6 (NEW).]

G. The manner in which members or stockholders of the corporation may or shall become members of the cooperative; and may contain any provisions not inconsistent with this chapter determined necessary or advisable for the conduct of the business of the cooperative. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Affidavit. The president or vice-president executing the articles shall make and attach to the articles an affidavit stating that this section was complied with. The articles of conversion shall be deemed to be the articles of incorporation of the cooperative.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3755. Dissolution generally

1. When a cooperative has not commenced business. A cooperative which has not commenced business may be dissolved by delivery to the Secretary of State articles of dissolution which shall be executed and acknowledged on behalf of the cooperative by a majority of the incorporators and which shall state:

A. The name of the cooperative; [1987, c. 141, Pt. A, §6 (NEW).]

B. The address of its principal office; [1987, c. 141, Pt. A, §6 (NEW).]

C. That the cooperative has not commenced business; [1987, c. 141, Pt. A, §6 (NEW).]

D. That any sums received by the cooperative, less any part disbursed for expenses of the cooperative, have been returned or paid to those entitled to them; [1987, c. 141, Pt. A, §6 (NEW).]

E. That no debt of the cooperative is unpaid; and [1987, c. 141, Pt. A, §6 (NEW).]

F. That a majority of the incorporators elect that the cooperative is dissolved. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. When cooperative has commenced business. A cooperative which has commenced business may be dissolved in the following manner.

A. The members at any meeting shall approve, by the affirmative vote of not less than 2/3 of those members voting on the proposal at the meeting, a proposal that the cooperative be dissolved. [1987, c. 141, Pt. A, §6 (NEW).]

B. Upon such approval, a certificate of election to dissolve, executed and acknowledged on behalf of the cooperative by its president or vice-president under its seal, attested by its secretary and stating the name of the cooperative; the address of its principal office; and that the members of the cooperative have duly voted that the cooperative be dissolved, shall, together with an affidavit made by its president or vice-president executing the certificate, stating that the statements in the certificate are true, be submitted to the Secretary of State for filing. [1987, c. 141, Pt. A, §6 (NEW).]

C. Upon the filing of the certificate and affidavit by the Secretary of State, the cooperative shall cease to carry on its business, except to the extent necessary for the winding up of its business, but its corporate existence shall continue until articles of dissolution have been filed by the Secretary of State. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Notice to creditors. The board of trustees shall immediately cause notice of the dissolution proceedings to be mailed to each known creditor of and claimant against the cooperative and to be published once a week for 2 successive weeks in a newspaper of general circulation in the county in which the principal office of the cooperative is located.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Actions against the cooperative. All actions against the cooperative shall be commenced within one year from the date of filing the certificate of election to dissolve.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Winding up cooperative affairs. The board of trustees shall wind up and settle the affairs of the cooperative, collect sums owing to it, liquidate its property and assets, pay and discharge its debts, obligations and liabilities and perform all other acts required to wind up its business. After paying or discharging or adequately providing for the payment or discharge of all its debts, obligations and liabilities, the board of trustees shall, after one year from the date of filing the certificate to dissolve, distribute any remaining sums among its members and former members in proportion to the patronage of the respective members or former members during the 7 years next preceding the date of the filing of the certificate by the Secretary of State, or if the cooperative has not been in existence for that period, then during the period of its existence prior to the filing.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Articles of dissolution when a cooperative has commenced business. The board of trustees shall, upon the winding up of the cooperative, authorize the execution of articles of dissolution, which shall be executed and acknowledged on behalf of the cooperative by its president or vice-president, and its seal shall be affixed to the articles and attested by its secretary. The president or vice-president executing the articles of dissolution shall make and attach to the articles an affidavit stating that the statements made in them are true. The articles of dissolution shall recite that they are executed pursuant to this chapter and shall state:

A. The name of the cooperative; [1987, c. 141, Pt. A, §6 (NEW).]

B. The address of its principal office; [1987, c. 141, Pt. A, §6 (NEW).]

C. The date on which the certificate of election to dissolve was filed by the Secretary of State; [1987, c. 141, Pt. A, §6 (NEW).]

D. That there are no actions or suits pending against the cooperative; [1987, c. 141, Pt. A, §6 (NEW).]

E. That all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made for their payment or discharge; and [1987, c. 141, Pt. A, §6 (NEW).]

F. That this section has been complied with. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).






Subchapter 4: GENERATION AND TRANSMISSION COOPERATIVES

35-A §3771. Organization of generation and transmission cooperatives

One or more cooperatives formed under this Title may organize and control a cooperative having as its principal purpose the generation, manufacture, purchase, acquisition, accumulation, transmission, sale, supply and disposal of electric energy. Such a cooperative shall have all of the powers of cooperatives formed under this Title. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3772. Jurisdiction of Public Utilities Commission

Cooperatives formed under this subchapter are public utilities and subject to the requirements of this Title, except for those requirements of this chapter which are inconsistent with the operation of cooperatives formed under this subchapter, notwithstanding any public or private laws to the contrary. Those cooperatives require the authorization of the commission to transmit, sell, supply or dispose of electric energy to any member of the cooperative. That authorization may be granted by order or rule. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).









Chapter 39: MUNICIPAL ELECTRIC DISTRICTS

35-A §3901. Short Title

This chapter shall be known and may be cited as the "Municipal Electric District Enabling Act." [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3902. Purpose

The purpose of each municipal power district formed under this chapter is to generate, supply or extend the efficient use of electricity for public purposes and for the health, welfare, comfort and convenience of the inhabitants of the district. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3903. Formation of single-member district

A municipal power district may be formed under the following provisions. [1987, c. 141, Pt. A, §6 (NEW).]

1. By municipal officers. The municipal officers of any municipality may, by majority vote, determine that a municipal power district should be established under the terms of this chapter. If they make such a determination they shall call an election under subsection 3.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. By petition. Ten percent of the legal voters of a municipality may petition the municipal officers to call an election, under subsection 3, for the purpose of forming a municipal power district.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Election. After a determination by the municipal officers, or upon petition in accordance with subsection 2, the municipal officers shall, at the next regular election or town meeting, or at a special election or town meeting called and held by them, submit the following question to the legal voters in accordance with their charter or Title 30-A, section 2528:

"Shall the (name of municipality) Power District be created and incorporated under the Maine Revised Statutes, Title 35-A, chapter 39?" [1995, c. 254, §7 (AMD).]

4. Favorable vote. If a majority of the legal votes cast on this question favor incorporation, a municipal power district may be created for that municipality under this chapter upon declaration of the vote by the municipal officers, provided that the total number of votes cast for and against the incorporation equals or exceeds 40% of the total votes cast in that municipality for all candidates for Governor at the previous gubernatorial election. If not, the proposed district is not created at that time. Upon certification of a favorable vote by the municipal officers, the commission shall approve formation of the district if the commission finds that formation would be in conformance with the requirements of this Title. Upon approval by the commission, the district is created and the commission shall file certification of that approval with the Secretary of State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 254, §7 (AMD).



35-A §3904. Formation of multimember district

Two or more municipalities may form a multimember municipal power district under the following provisions. [1987, c. 141, Pt. A, §6 (NEW).]

1. By municipal officers. The municipal officers of each municipality may, by majority vote, determine that a municipal power district should be established under the terms of this chapter. If the municipal officers of every municipality involved make such a determination, they shall call an election under subsection 3.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Petition. Upon petition of 10% of the legal voters of each municipality, the municipal officers of those municipalities shall call an election, under subsection 3, for the legal voters of their respective municipalities for the purpose of forming a municipal power district.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Election. After a determination by the municipal officers or upon petition of the legal voters of each municipality wishing to form a district, the municipal officers shall, at the next regular election or town meeting, or at a special election or town meeting if the petition so requests, submit the following question to the legal voters of their respective municipalities in accordance with their charter or Title 30-A, section 2528:

"Shall the (name of municipalities) Power District be created and incorporated under the Maine Revised Statutes, Title 35-A, chapter 39?" [1995, c. 254, §8 (AMD).]

4. Favorable vote. If, in each municipality, a majority of the legal votes cast on this question favor incorporation, a municipal power district may be created for those municipalities under this chapter upon declaration of the vote of the municipal officers, provided that the total number of votes cast in each municipality for and against the incorporation equals or exceeds 40% of the total votes cast in the municipality for all candidates for Governor at the previous gubernatorial election. Upon certification of a favorable vote by the municipal officers, the commission shall approve formation of the district if the commission finds that formation would be in conformance with the requirements of this Title. Upon approval by the commission, the district is created and the commission shall file certification of that approval with the Secretary of State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 254, §8 (AMD).



35-A §3905. Existing districts

Any quasi-municipal district organized under the private and special laws that is a transmission and distribution utility within the meaning of section 102 may reorganize in accordance with this chapter. In addition to the methods of sections 3903 and 3904, the trustees may, by majority vote, petition the municipal officers for an election and those officers shall hold an election in accordance with those sections. [1999, c. 398, Pt. A, §90 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A90 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3906. Organization of single-member district

A municipal power district shall be organized under the following provisions. [1987, c. 141, Pt. A, §6 (NEW).]

1. Trustee. Upon formation of a district under section 3903, all the affairs of the district must be managed by a board of 3 trustees who must be residents of the district. They hold office as provided in subsection 2 and until their respective successors are elected and qualified. When any trustee ceases to be a resident of the district, that trustee's position becomes vacant. Trustees are subject to Title 30-A, section 2605, concerning conflict of interest.

[ 1995, c. 254, §9 (AMD) .]

2. Election. Within 60 days after the formation of a district, the municipal officers shall appoint the initial board of trustees, one member for a term of one year, one member for a term of 2 years and one member for a term of 3 years. Each year as the term of a trustee expires, the legal voters of the district, at an annual election, shall elect a successor to serve for a full term of 3 years. The annual election shall be held within the district concurrently with the election of the municipal officers. The trustees shall conspicuously post notice of the election in 2 public places within the district, not less than 7 days before the election. Any vacancy in the board shall be filled by the municipal officers for the unexpired term.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Meetings. As soon as convenient after each annual election, the trustees shall hold a meeting at the offices of the district, elect a chairman and clerk and adopt a corporate seal. They may choose a treasurer and all other officers and agents for the proper management of the affairs of the district. Other meetings of the trustees may be called by the chairman or by any 2 of the trustees. Trustees shall determine their own compensation. The trustees shall, in the bylaws, determine the number constituting a quorum, but in no event less than half of the total number of trustees.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 254, §9 (AMD).



35-A §3907. Organization of multimember district

A municipal power district formed under section 3904 shall be organized under the following provisions. [1987, c. 141, Pt. A, §6 (NEW).]

1. Trustees. Upon formation of a district under section 3904, all the affairs of the district must be managed by a board of trustees comprised of 2 trustees from each municipality. Trustees must be residents of their respective municipalities. They hold office as provided in subsection 2 and until their respective successors are elected and qualified. When any trustee ceases to be a resident of the trustee's municipality, that trustee's position becomes vacant. Trustees are subject to Title 30-A, section 2605, concerning conflict of interest.

[ 1995, c. 254, §10 (AMD) .]

2. Election. Within 60 days after the formation of a district, the municipal officers of each municipality shall appoint 2 members to the initial board of trustees. The initial members shall agree, or determine by lot, the term of each so that, as nearly as possible, an equal number will serve for one year, an equal number for 2 years and an equal number for 3 years. Each year as the term of a trustee expires, the legal voters of that trustee's municipality, at an annual election, shall select a successor to serve for a full term of 3 years. The annual election shall be held concurrently with the election of municipal officers. The trustees shall conspicuously post notice of the election in 2 public places within each municipality of the district, not less than 7 days before the election. Any vacancy in the board shall be filled by the municipal officers for the unexpired term.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Meetings. As soon as convenient after each annual election, the trustees shall hold a meeting at the offices of the district, elect a chairman and clerk and adopt a corporate seal. They may choose a treasurer and all other officers and agents for the proper management of the affairs of the district. Other meetings of the trustees may be called by the chairman or by any 3 of the trustees, after prior notice to the public. Trustees shall determine their own compensation, not to exceed $10 per meeting per trustee. A majority of trustees constitutes a quorum. The trustees shall conduct public hearings whenever they propose matters affecting rates, bylaws, service, an annual budget or their own compensation.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 254, §10 (AMD).



35-A §3908. Powers of district

A district may: [1987, c. 141, Pt. A, §6 (NEW).]

1. Sue. Sue or be sued in its capacity as a district;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Electricity. Generate, manufacture, purchase, acquire, accumulate, transmit, distribute, sell, supply and dispose of electricity to individuals and corporations within the district;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Assist users. Assist persons who are or will be users of electricity supplied by the district in making repairs and energy saving improvements to improve energy efficiency in buildings;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Acquire plants and equipment. Construct, purchase, lease, equip, maintain and operate electric transmission and distribution lines or systems, electric generating plants, lands, buildings, structures, dams, equipment and any other real or personal property, tangible or intangible which are determined necessary, convenient or appropriate to accomplish the purposes of this chapter;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Contract. Contract and be contracted with;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5-A. Mutual funds. In addition to and not in limitation of any power of the district, invest its funds, including reserve funds, sinking funds and trust funds, to the extent that any terms of the instrument creating the funds do not prohibit the investment, in shares of an investment company registered under the federal Investment Company Act of 1940, whose shares are registered under the United States Securities Act of 1933, only if the investments of the investment company are limited to obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States or repurchase agreements secured by obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States;

[ 1993, c. 651, §5 (NEW) .]

6. Gain access. Gain access, through its officers or agents, to all premises served by its transmission lines, poles and wires at all reasonable hours to ascertain the amount of electricity purchased;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Borrow money. Issue bonds and notes, including revenue obligation securities as otherwise authorized by this chapter, to such amounts as the commission may authorize for the purpose of raising the amount required to accomplish the purposes of this chapter. The bonds and notes may be of the date and denomination and payable at such times and places and bear such rate of interest as the district may authorize in accordance with the procedures of section 3909. The district may borrow money temporarily, for periods of less than one year, without vote of the inhabitants, except as provided in this chapter, in amounts which in the judgment of the trustees are necessary to accomplish the purposes of this chapter;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Bylaws. Make and enforce bylaws, rules for the conduct of the district affairs and business and for use of its services and facilities; and

[ 1987, c. 141, Pt. A, §6 (NEW) .]

9. Other consistent acts. Perform any other acts which may be necessary, convenient or appropriate to accomplish the purposes of this chapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1993, c. 651, §5 (AMD).



35-A §3909. Issuance of bonds and notes

1. Notice. In the event that the trustees vote to authorize bonds or notes for a period exceeding one year or for acquisition of any plant or equipment, they shall provide notice to the general public of the proposed bond or note issue and the purposes for which the debt is being issued. The notice shall be published at least once in a newspaper having general circulation in the district. The trustees shall give notice to each voter of the district by mail. No such debt may be incurred under the vote of the trustees until the expiration of 7 full days following the date on which the notice was first published and mailed.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. District approval. The procedure for district approval of the issuance of bonds and notes is as follows.

A. For bonds or notes which singly or in the aggregate included in any one financing amount to $150,000 or more, subject to adjustment relative to 1981 as the base year according to the annual Consumer Price Index, as published by the appropriate federal agency, the trustees shall call a special district meeting for the purpose of permitting members of the public to express their views concerning the proposed amount of debt. That meeting shall also express approval or disapproval of the proposed amount of debt. If a majority of voters present and voting expresses disapproval of the amount of debt proposed by the trustees, the debt shall not be incurred and the vote of the trustees authorizing it shall be of no effect. [1987, c. 141, Pt. A, §6 (NEW).]

B. The procedure of paragraph A shall also be followed for debts in amounts smaller than the amount specified in paragraph A, if requested by petition of not less than 50 qualified voters of the district, filed with the clerk of the district before the expiration of 7 full days after publication of the public notice required under subsection 1. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3910. Revenue obligation securities

A district created under this chapter shall be deemed a municipality for purposes of Title 10, chapter 110, subchapter IV, with respect to a qualifying electric generating system, electric distribution system, or both. The board of trustees are deemed to be municipal officers for purposes of that subchapter. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3911. Eminent domain

A district may exercise the right of eminent domain under the same conditions and for the same purposes as other transmission and distribution utilities under section 3136. Title to property acquired must be taken in the name of the district. [1999, c. 398, Pt. A, §91 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A91 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §3912. Rates

All persons whether private, public or municipal, shall pay to the district the rates established by the trustees for the electricity used by them and the rates may not be unjustly discriminatory within the district. The rates shall be established in accordance with this chapter and shall provide for the following purposes only: [1987, c. 141, Pt. A, §6 (NEW).]

1. Payment of current expenses of operation and maintenance. To pay the current expenses for operating and maintaining the electric system, including the cost of fuel and to provide for normal renewals and replacements;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Payment of interest indebtedness. To provide for the payment of the interest on the indebtedness created or assumed by the utility;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Retirement of term indebtedness. To provide each year a sum equal to not less than 2% nor more than 10% of the term indebtedness represented by the issuance of bonds created or assumed by the utility, which sum shall be turned into a sinking fund and kept there to provide for the retirement of term indebtedness. The money set aside in this sinking fund shall be devoted to the retirement of the term obligations of the utility and may be invested in such securities as savings banks in the State are allowed to hold; and

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Principal payments on serial indebtedness. To provide for annual principal payments on serial indebtedness created or assumed by the utility.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3913. Rate setting

Municipal power districts are public utilities and subject to this Title. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3914. Quasi-municipal body

A municipal power district formed in accordance with this chapter is a quasi-municipal corporation within the meaning of the laws of this State, including, but not restricted to, Title 36, section 651. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §3915. Existing service areas

A municipal power district may not serve as a public utility, as defined in section 102, without consent from the commission in accordance with section 2102. [1995, c. 254, §11 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 254, §11 (AMD).



35-A §3916. Tribal power districts

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Passamaquoddy Indian territory" has the same meaning as in Title 30, section 6203, subsection 6. [2007, c. 189, §1 (NEW).]

B. "Passamaquoddy Tribe" has the same meaning as in Title 30, section 6203, subsection 7. [2007, c. 189, §1 (NEW).]

C. "Penobscot Indian territory" has the same meaning as in Title 30, section 6203, subsection 9. [2007, c. 189, §1 (NEW).]

D. "Penobscot Nation" has the same meaning as in Title 30, section 6203, subsection 10. [2007, c. 189, §1 (NEW).]

[ 2007, c. 189, §1 (NEW) .]

2. Construction and application. This section must be construed to provide the Penobscot Nation and the Passamaquoddy Tribe the opportunity to acquire, develop, finance and provide electric power within their respective Indian territories to allow them to develop a sustainable local economy. The rights applicable to municipal power districts as provided in this chapter apply to any tribal power district of the Penobscot Nation or the Passamaquoddy Tribe.

[ 2007, c. 189, §1 (NEW) .]

3. Tribal power districts. Under the authority specified in Title 30, section 6206, subsection 1, the Penobscot Nation and the Passamaquoddy Tribe may form power districts pursuant to this chapter, referred to in this section as "tribal power districts." A tribal power district formed by the Penobscot Nation or the Passamaquoddy Tribe may consist of all or part of the Penobscot Indian territory or the Passamaquoddy Indian territory, respectively. For the purpose of forming a tribal power district, the Penobscot Nation or Passamaquoddy Tribe shall designate appropriate tribal officers and proceedings in place of municipal officers and proceedings to implement the provisions of this chapter and any other laws referenced in this chapter.

Subject to the approval of the commission under sections 2102 and 2105, a tribal power district may furnish electric power transmission, distribution and supply services within the district. An application by a tribal power district to furnish electric power transmission, distribution or supply services must identify the boundaries of the Indian territory to be served. Approval of the commission under sections 2102 and 2105 is not required for a tribal power district to generate or manufacture electricity within the district or to purchase, acquire, accumulate or sell electricity at wholesale or by private contract for use within the tribal power district.

A tribal power district has the same rights, powers, privileges, obligations and limitations of a municipal power district formed under this chapter, including, but not limited to, the issuance of revenue obligation securities; the exemption of district property from taxation under Title 36, section 651; and, in the case of a tribal power district that has received approval from the commission under sections 2102 and 2105, the right of eminent domain as provided under section 3911.

[ 2007, c. 189, §1 (NEW) .]

SECTION HISTORY

2007, c. 189, §1 (NEW).






Chapter 41: MAINE MUNICIPAL AND RURAL ELECTRIFICATION COOPERATIVE AGENCY ACT

Subchapter 1: GENERAL PROVISIONS

35-A §4101. Short Title

This chapter shall be known and may be cited as the "Maine Municipal and Rural Electrification Cooperative Agency Act." [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).



35-A §4102. Findings and declaration of necessity

It is found and declared that: [1987, c. 141, Pt. A, §6 (NEW).]

1. Supply necessary. An adequate, reliable and economical supply of electricity in the State is a necessity to the enjoyment of life and health by the people of the State and its absence would endanger the State, its people and its economy;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Development. The provision of a means of promoting the development of an adequate, reliable and economical supply of electricity is a matter of public and state concern, is a public purpose and is for the general good of the inhabitants of the State;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Deficiency. There exists a serious deficiency in the ability of various municipalities and rural electric cooperatives in the State presently providing electricity for sale at retail to finance the acquisition, construction and installation of generation, transmission and distribution facilities necessary to ensure an adequate, reliable and economical supply of electricity, and that deficiency constitutes an exigency under which the Legislature may act;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Supply. The enactment of this chapter constitutes the most expedient way for the Legislature to provide a means for those municipalities and rural electric cooperatives to develop an adequate, reliable and economical supply of electricity; and

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Public interest. The necessity of the public interest for the provisions enacted is declared as a matter of legislative determination.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).



35-A §4103. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 141, Pt. A, §6 (NEW).]

1. Agency. "Agency" means the Maine Municipal and Rural Electrification Cooperative Agency.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Cooperative. "Cooperative" means any corporation organized as of January 1, 1981, under chapter 37 or former Title 35, chapters 221 to 227 on a cooperative plan under the laws of the State and supplying or authorized to supply electricity.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Municipality. "Municipality" means any municipal, plantation or quasi-municipal electric, or electric and utility, corporation, or municipal electric, or electric and utility, system within the State which, as of January 1, 1981, was authorized to and engaged in the manufacture, generation, transmission, distribution, purchase or sale of electricity to the general public.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. New England power pool. "New England power pool" means the relationship or organization created by the New England power pool agreement.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. New England power pool agreement. "New England power pool agreement" means the contractual agreement between electric utilities which is open to all electric utilities, whether private or governmental, operating in New England, which provides for cooperation and joint participation in developing and implementing a regional bulk power supply of electricity, which constitutes the central dispatching and primary pooling arrangements for electric utilities in the New England states, and which has been permitted to become effective under the Federal Power Act by the Federal Power Commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Person. "Person" means person as defined in section 102 or any public agency, state or political subdivision or agency of the State, or any body politic of any nature organized and existing under the law of any state, the United States, any Province of Canada and also includes Canada, its provinces and all political subdivisions, departments, agencies and instrumentalities of Canada.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Project. "Project" means any plant, works, system or facilities inside or outside the State, and real and personal property of any nature or any interest in any of them, together with all parts of them and appurtenances to them, used or useful in the generation, production, transmission, distribution, purchase, sale, exchange or interchange of electricity and in the acquisition, extraction, conversion, transportation or storage or reprocessing of fuel of any kind for any purposes or an interest in, or the right to the use, services, output or capacity of a plant quota, works, system or facilities; provided that "project" does not include construction of nuclear generating facilities or the storage, reprocessing or transportation of nuclear fuel within the State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Project cost. "Project cost" means, but is not limited to, the cost of acquisition, construction, reconstruction, improvement, enlargement, betterment, extension or disposal of a project or part of a project, including:

A. The cost of studies, plans, specifications, surveys and estimates of costs and revenues relating to them; [1987, c. 141, Pt. A, §6 (NEW).]

B. The cost of land, land rights, rights-of-way and easements, water rights, fees, permits, approvals, licenses, certificates, franchises and preparation of applications for them; [1987, c. 141, Pt. A, §6 (NEW).]

C. Administrative, legal, engineering and inspection expenses; [1987, c. 141, Pt. A, §6 (NEW).]

D. Financing fees, expenses and costs; [1987, c. 141, Pt. A, §6 (NEW).]

E. Working capital; [1987, c. 141, Pt. A, §6 (NEW).]

F. Initial fuel costs; [1987, c. 141, Pt. A, §6 (NEW).]

G. Interest on the bonds during the period of construction and for a reasonable period afterwards as may be determined by the agency; [1987, c. 141, Pt. A, §6 (NEW).]

H. Establishment of reserves for the payment of debt service, for renewals and replacements, for working capital, for operating expenses and for any other purposes determined reasonable and proper; [1987, c. 141, Pt. A, §6 (NEW).]

I. Prepayments under contracts for the purchase of capacity and output; and [1987, c. 141, Pt. A, §6 (NEW).]

J. All other expenditures of the agency incidental, necessary or convenient to the acquisition, construction, reconstruction, improvement, enlargement, betterment, extension or disposal of a project and the placing of the project into operation. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).






Subchapter 2: ESTABLISHMENT AND ORGANIZATION

35-A §4131. Creation of Maine Municipal and Rural Electrification Cooperative Agency

1. Establishment. The Maine Municipal and Rural Electrification Cooperative Agency, as established pursuant to Title 5, chapter 379, is a body politic and corporate and political subdivision of the State with the duties and powers set forth in this chapter. The agency is constituted as a public instrumentality and as a quasi-municipal corporation, and the exercise by the agency of the powers conferred by this chapter is held to be the performance of public and essential governmental functions of the State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Powers. The powers of the agency shall be exercised by a board of directors.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Appointment of directors. Directors shall be appointed as follows.

A. The governing body or board of directors of any municipality and the board of trustees or directors of any cooperative shall each select a single director to serve on the board, provided that no director may be selected by more than one cooperative or municipality. [1987, c. 141, Pt. A, §6 (NEW).]

B. The Governor shall also appoint as a member a person who is not affiliated with any municipality or cooperative, as defined in section 4103, subsection 5, to represent the general public. [1987, c. 141, Pt. A, §6 (NEW).]

C. The Director of the Governor's Energy Office, or another employee of that office, as the director may from time to time designate in writing filed with the clerk of the agency, shall serve as a member of the board of directors. [2011, c. 655, Pt. MM, §17 (AMD); 2011, c. 655, Pt. MM, §26 (AFF).]

[ 2011, c. 655, Pt. MM, §17 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

4. Oath. Each director, before entering upon his duties, shall take and subscribe an oath to perform the duties of office faithfully, impartially and justly to the best of his ability. A record of the oaths shall be filed in the office of the Secretary of State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Term. Directors shall serve for terms of 5 years each. The terms shall end on July 1st each year as follows: Two in 1982 and every 5 years thereafter; 2 in 1983 and every 5 years thereafter; 2 in 1984 and every 5 years thereafter; 2 in 1985 and every 5 years thereafter; and the balance if any in 1986 and every 5 years thereafter. Each director shall hold office until his successor is appointed and qualified. A director is eligible for reappointment.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Vacancy. Any vacancy in the office of director occurring other than by expiration of term shall be filled by a successor director, who shall serve for the remaining term of office so vacated.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Removal. Each director may be removed from office by the Governor for cause, after a public hearing, and may be suspended by the Governor pending the completion of the hearing.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Quorum. A majority, but not less than 3, of the directors then in office constitutes a quorum for the transaction of any business or the exercise of any power of the agency. Action may be taken and motions and resolutions adopted by the agency at any meeting by the affirmative vote of a majority of directors of the agency then in office. No vacancy in the office of director of the agency may impair the right of a quorum of the directors to exercise all powers and take any action.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

9. Bylaws. The board of directors of the agency shall adopt bylaws or other rules and regulations for the management of the affairs of the agency and carrying out the purposes of this chapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

10. Officers. The board of directors shall also elect one of its member directors as chairman of the agency and shall also elect a treasurer and secretary who may be, but need not be, directors. It may elect other officers and agents as necessary to perform those acts commonly delegated to the officers and agents of a business corporation and shall set their compensation.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

11. Voting; conflict of interest. A director or officer of the agency who is also an officer, employee or member of a legislative body of a municipality or other public body or the State may not be precluded from voting or acting on behalf of the agency on a matter involving the municipality or public body or the State. Neither shall service as a director or officer of the agency constitute a conflict of interest for an officer, employee or member of a municipality or public body or the State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

12. Agency existence. The agency and its existence shall continue as long as it has notes, bonds or other obligations or indebtedness outstanding, including notes, bonds or other obligations or indebtedness issued or incurred, and until its existence is terminated by law. The net earnings of the agency, beyond that necessary for retirement of its notes, bonds or other obligations or indebtedness or to implement the public purposes and programs authorized in this chapter, may not inure to the benefit of any person other than the State. Upon termination of the existence of the agency, title to all of the property owned by the agency, including any net earnings of the agency, shall vest in the State. The State reserves the right at any time to alter, amend, repeal or otherwise change the structure, organization, programs or activities of the agency, including the power to terminate the agency, subject to any limitation on the impairment of the obligation of any contract entered into by the agency.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF). 1995, c. 254, §12 (AMD). 2011, c. 655, Pt. MM, §17 (AMD). 2011, c. 655, Pt. MM, §26 (AFF).



35-A §4132. General powers and duties

The agency has all the powers necessary or convenient to carry out this chapter, including, without limitation, those general powers provided a business corporation by the Maine Business Corporation Act, Title 13-C, and including, without limiting the generality of this paragraph, the power: [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §56 (COR).]

1. Acceptance, grants or gifts. To accept gifts or grants of property, funds, money, materials, labor, supplies or services from the United States or from any person, and to carry out the terms or provisions or make agreements with respect to any gifts or grants, and to do any acts necessary, useful, desirable or convenient in connection with procuring acceptance or disposition of gifts or grants;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Acquisition. To acquire by purchase, lease, gift or otherwise, or to obtain options for the acquisition of any property, real or personal, improved or unimproved, tangible or intangible, including an interest in land of less than the fee;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Disposal of real or personal property. To sell, lease, mortgage, exchange, transfer or otherwise dispose of any real or personal property or interest in it, or to grant options for any of those purposes;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Assignment of revenues. To pledge or assign any money, fees, charges or other revenues of the agency and any proceeds derived by the agency from the sale of property, or from insurance or condemnation awards;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Authorization. To perform any act authorized by this chapter through its officers, agents or employees or by the contracts with any person, firm or corporation;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Borrow funds. To borrow money and issue its notes and bonds as provided in this chapter;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Purchase electricity. To purchase electricity and energy, including without limiting the generality of this section, all or a portion of the capacity and output of one or more specific projects;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Sale of electricity. To sell electricity and other products and services of electric power facilities to any person inside or outside the State or the United States. Utilities may purchase electricity sold by the agency, provided that nothing in this chapter authorizes resale of electricity purchased from the agency, except as otherwise authorized by law. This subsection does not allow retail sales to consumers or commercial and industrial users, except as otherwise provided by law;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

9. Contracts. To contract for the use of transmission and distribution facilities owned by others for the delivery to the agency of electricity purchased by the agency and to purchasers of electric power and energy sold by the agency. These other owners may contract with the agency;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

10. Other contracts. To contract with respect to the purchase, sale, delivery, exchange, interchange, wheeling, pooling, transmission or use of electricity and to otherwise participate in intrastate, interstate and international arrangements with respect to those matters, including the New England power pool, except that this power may not be exercised so as to conflict with or diminish in any way the powers and obligations of the commission under this Title regarding planning and entering into agreements for the supply of electricity;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

11. Plan. Individually or jointly with any other person to plan, finance, acquire, construct, improve, purchase, operate, maintain, use, share costs of, own, lease, sell, dispose of or otherwise participate in projects or portions of projects, the product or service from them, securities or obligations issued or incurred in connection with the financing of them or research and development relating to them, inside or outside the State. The agency may also enter into and perform contracts with any person with respect to the powers set out in this subsection. If the agency acquires or owns an interest as a tenant in common with others in any projects, the surrender or waiver by the agency or by the other property owner of its right to partition the property for a period not exceeding the period for which the property is used or useful for utility purposes may not be invalid and unenforceable by reason of length of the period, or as unduly restricting the alienation of the property;

[ 1999, c. 398, Pt. A, §92 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

12. Apply for permits. To apply to the appropriate agencies of the State, other states, the United States, Canada, any of its provinces and any divisions, departments, agencies and instrumentalities of Canada, and to any other proper agency for permits, licenses, certificates or approvals which may be necessary, and to construct, maintain and operate projects in accordance with these licenses, permits, certificates or approvals;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

13. Application to expend assistance. To apply and contract for and to expend assistance from the United States or other sources, whether in form of a grant or loan or otherwise;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

14. Contract; administrative services. To contract for administrative services with any person;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

15. Execution. To make and execute all contracts and agreements and other instruments necessary or convenient in the exercise of the powers and functions of the agency under this chapter; and

[ 1987, c. 141, Pt. A, §6 (NEW) .]

16. Other powers and duties. To perform all acts necessary, convenient or desirable to carry out the purposes of this chapter or the powers expressly granted or necessarily implied in this chapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF). 1999, c. 398, §A92 (AMD). 1999, c. 398, §§A104,105 (AFF). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B56 (COR).



35-A §4133. Additional powers

1. Contracts. The agency may contract to sell, and municipalities, cooperatives, utilities and governmental units, agencies or other public bodies may contract to purchase, all or a portion of, the capacity and output of one or more specific projects, or may contract to sell or purchase electricity without designation as to source. Without limiting the generality of this subsection, such a contract may provide for planning, engineering, design, acquiring sites or options for sites and expenses preliminary or incidental to that project. Such a contract may:

A. Be for the life of a project or other term or for an indefinite period; [1987, c. 141, Pt. A, §6 (NEW).]

B. Provide for the payment of unconditional obligations imposed without regard to whether a project is undertaken, completed, operable or operating and despite the suspension, interruption, interference, reduction or curtailment of the output of a project; [1987, c. 141, Pt. A, §6 (NEW).]

C. Contain provisions for prepayment, nonunanimous amendment, arbitration, delegation, requirements, purchases, restraints on resale or other dealings, exclusive dealing, territorial division, pricing and other conduct or arrangements and other matters determined necessary or desirable to carry out its purposes. For the purposes of this section, the agency has the same status with respect to antitrust actions as has the government of the State; and [1987, c. 141, Pt. A, §6 (NEW).]

D. Provide for the creation of a committee of representatives of the municipalities, cooperatives and utilities purchasing electricity or services under such a contract, with such powers of supervision of the operation of the projects as the contract may provide which are not inconsistent with this chapter. [1987, c. 141, Pt. A, §6 (NEW).]

Such a contract may also provide, in the event of default by any party to the contract in the performance of its obligations under the contract, for the other parties, including municipalities and cooperatives, to assume the obligations and succeed to the rights and interests of the defaulting party, pro rata or otherwise as may be agreed upon in the contract.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Agreements. The agency may enter into any contract or agreement necessary, appropriate or incidental to the effectuation of its lawful purposes and the exercise of the powers granted by this chapter, including, without limitation, contracts or agreements for the purchase, sale, exchange, interchange, wheeling, pooling, transmission, distribution or storage of electricity and fuel of any kind in accordance with section 4103, subsection 9, inside and outside the State, in such amounts as it determines is necessary and appropriate to make the most effective use of its powers and to meet its responsibilities and with such persons, on such terms and for such period of time as its board of directors determines.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Debt limitation. Neither the obligations of the agency nor the obligations of any municipality under capacity and output contracts under this section may be included in computing the debt limitations of the municipalities. These obligations of municipalities shall be treated as expenses of operating their electric plants and shall constitute special obligations of these municipalities payable solely from the revenues and other money derived by them from their electric system or electric and utility systems. The liability of these municipalities from other funds is limited to obligations undertaken by them to pay for the electricity used by them.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Obligation. Municipalities and cooperatives are obligated to fix, revise and collect fees and charges for electricity and other services, facilities and commodities furnished or supplied through its electric system or electric and utility system at least sufficient to provide revenues adequate to meet its obligations under any output and capacity contracts and to pay all other amounts payable from or constituting a charge and lien upon those revenues.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Conveyance of real or personal property. Any municipality or cooperative may convey, transfer or assign to the agency, with or without consideration, any real or personal property or interest in either, including a leasehold estate.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).



35-A §4134. Acquisition of property

1. Eminent domain. The agency may acquire by the exercise of the power of eminent domain any real property, or any interest in real property, which it determines necessary for its purposes under this chapter, after the adoption by it of a resolution declaring the acquisition of the real property or interest in it described in the resolution is necessary for those purposes.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Restrictions. The agency shall exercise the power of eminent domain in the manner provided in Title 30-A, section 5108. References in Title 30-A, section 5108, to an urban renewal project and a renewal project area and the like are inapplicable. Notwithstanding Title 30-A, section 5108:

A. No facility for the generation, transmission or distribution of electricity owned by any person may be taken, except for the purpose of acquiring property or rights in it in order to permit the crossing of existing transmission or distribution facilities. In the event of a taking, the respective rights and obligations of the agency and the property owner shall, upon petition of either party, be determined by the commission. [1987, c. 141, Pt. A, §6 (NEW).]

B. No site for a project for which any utility or person had filed an application for preliminary permit, a license or application for exemption from the Federal Energy Regulatory Commission on or before November 1, 1977, may be taken until the time, if ever, that the application is denied, and no further renewals or appeals are available to the utility or person, or the utility or person abandons its application, permit or license; and [1987, c. 141, Pt. A, §6 (NEW).]

C. No property may be taken, except as may be necessary for the proper location of transmission or distribution lines and necessary appurtenances to them, unless the property is located within the territory in which a municipality or cooperative provides service or within one mile of the territory. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1995, c. 254, §13 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF). 1995, c. 254, §13 (AMD).



35-A §4135. Tax exemption

1. Bonds or notes. All bonds, notes or other evidences of indebtedness issued under this chapter are issued by a political subdivision or a body corporate and politic of the State, and for an essential public and governmental purpose. Those bonds, notes or other evidences of indebtedness and the interest on them and the income from them, including any profit on their sale, and all activities of the agency and fees, charges, funds, revenues, incomes and other money of the agency, whether or not pledged or available to pay or secure the payment of those bonds, notes or other evidences of indebtedness or interest on them, are exempt from all taxation, franchise fees or special assessments of whatever kind, except for transfer, inheritance and estate taxes.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Property taxes. All real and personal property acquired by the agency is subject to taxes to the same extent as real and personal property owned by other transmission and distribution utilities.

[ 1999, c. 398, Pt. A, §93 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF). 1999, c. 398, §A93 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §4136. Rules and rates

1. Rules. The agency may make and enforce rules consistent with the purpose of this chapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Rates. The agency may establish, levy and collect or may authorize by contract, franchise, lease or otherwise, the establishment, levying and collection of rents, rates and other charge:

A. For the services afforded by the agency or afforded by or in connection with any project or properties which it may construct, erect, acquire, own, operate or control or with respect to which it may have any interest or any right to capacity; and [1987, c. 141, Pt. A, §6 (NEW).]

B. For the sale of electricity or of generation or transmission capacity or service as it determines necessary, proper, desirable and reasonable. [1987, c. 141, Pt. A, §6 (NEW).]

Rents, rates and other charges shall be at least sufficient to meet the expenses of the agency, including operating and maintenance expenses, reasonable reserves, interest and principal payments, including payments into one or more sinking funds for the retirement of principal, and other requirements of any trust agreement or resolution and any additional amounts which must be realized in order to meet the requirements of any rate covenant imposed by any resolution or trust agreement authorizing and securing bonds, notes or other evidences of indebtedness. The agency may pledge its rates, rents and other revenues, or any part of them, as security for the repayment, with interest and redemption premiums, if any, of any money borrowed by it or advanced to it for any of its authorized purposes and as security for the payment of amounts due and owed by it under any contract.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).



35-A §4137. Powers of municipalities and cooperatives

By resolution of its governing body, a municipality or cooperative may: [1987, c. 141, Pt. A, §6 (NEW).]

1. Director. Appoint a director to the board in accordance with section 4131;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Contracts. Contract with the agency for the generation, manufacture, purchase, sale, exchange, distribution or transmission of electricity and other services on such terms and for such period of time as the resolution may provide;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Appropriation. Appropriate or provide revenues and other money derived by them from their electric departments or systems or, in the case of those municipalities having combined electric, water, sewer and other utility systems, the revenues derived from such combined systems under any contract with the agency; and

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Other contracts. Make and execute all contracts, agreements and other instruments, and perform all acts necessary and convenient or desirable to carry out the purposes of this chapter or the powers expressly granted or necessarily implied in this chapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).



35-A §4138. Construction contracts

The agency may contract for the planning, acquisition, construction, operation, maintenance, repair, extension and improvement of any project or may contract with other public or private owners of any project to perform these functions without preparing final plans and specifications in advance of construction or securing performance and payment bonds, except to the extent that the directors determine that these actions are desirable in furtherance of the purposes of this chapter. Except as otherwise provided by this section, no contract may be invalid or unenforceable by reason of nonperformance of the conditions required by any other law relating to public contracts. The agency shall adopt a procedure for awarding contracts relating to a project 50% or more of which is owned by the agency, which procedure may not be inconsistent with that of the State established in Title 5, chapters 153 and 155. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).






Subchapter 3: FORM AND NATURE OF BONDS AND NOTES

35-A §4151. Bonds and notes

1. Bonds and notes. The issuance of bonds, notes and other evidences of indebtedness is subject to the following.

A. The agency may, from time to time, issue its bonds, notes or other evidences of indebtedness in the principal amount as the agency determines is necessary to provide sufficient funds for achieving any of its corporate purposes, including the payment of interest on bonds, notes or other evidences of indebtedness of the agency, establishment of reserves to secure the bonds, notes or other evidences of indebtedness and all other expenditures of the agency incident to and necessary or convenient to carry out its corporate purposes and powers. Without limiting the generality of this paragraph, the bonds, notes or other evidences of indebtedness may be issued for project costs or the agency's share of project costs. [1987, c. 141, Pt. A, §6 (NEW).]

B. The agency may, from time to time, issue notes, renew notes and bonds, pay notes, including the interest on them and, whenever it determines refunding expedient, refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and issue bonds partly to refund bonds then outstanding and partly for any of its corporate purposes. [1987, c. 141, Pt. A, §6 (NEW).]

C. Except as may otherwise be expressly provided by resolution of the agency, every issue of its bonds, notes or other evidences of indebtedness shall be general obligations of the agency, payable out of any revenue or money of the agency, subject only to any agreements with the holders of particular bonds, notes or other evidences of indebtedness pledging any particular revenues. [1987, c. 141, Pt. A, §6 (NEW).]

D. Bonds, notes or other evidences of indebtedness may be issued in accordance with this chapter. [1987, c. 141, Pt. A, §6 (NEW).]

E. The bonds, notes or other evidences of indebtedness shall be authorized by resolution of the agency, bear the date and mature at the time as the resolution may provide. The bonds may be issued as serial bonds payable in annual installments or as term bonds, or as a combination of them. The resolution may provide that the bonds, notes or other evidences of indebtedness bear interest at a given rate or may provide a method of determining a rate, be in certain denominations, in temporary, coupon or registered form, carry certain registration privileges, be executed in a given manner, payable in a given medium of payment, at a place inside or outside the State and subject to specified terms of redemption. The bonds, notes or other evidences of indebtedness of the agency may be sold by the agency, at public or private sale, at the price the agency determines. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Authorization. Any resolution authorizing any bonds, notes or other evidences of indebtedness or any issue of them, may contain provisions which shall be a part of the contract or contracts with the bond or noteholders, as to:

A. Pledging, mortgaging or granting a security interest in any real or personal property and all or any part of the revenues of the agency or any revenue-producing contract made by the agency with any person to secure the payment of the notes or bonds or of any issue of them subject to agreements with noteholders or bondholders that may then exist; [1987, c. 141, Pt. A, §6 (NEW).]

B. The custody, collection, securing, investment and payment of any revenues, assets, money, funds or property with respect to which the agency may have any rights or interest; [1987, c. 141, Pt. A, §6 (NEW).]

C. The rates or charges for electricity sold by, or services rendered by, the agency, the amount to be raised by the rates or charges and the use and disposition of any revenue; [1987, c. 141, Pt. A, §6 (NEW).]

D. The setting aside of reserves or sinking funds and their regulation and disposition; [1987, c. 141, Pt. A, §6 (NEW).]

E. Limitations on the purpose to which the proceeds of sale of bonds, notes or other evidences of indebtedness may be applied and the pledging of the proceeds to secure the payment of the bonds, notes or other evidences of indebtedness or of any issue of them; [1987, c. 141, Pt. A, §6 (NEW).]

F. Limitations on the issuance of additional bonds, notes or other evidences of indebtedness the terms upon which additional bonds, notes or other evidences of indebtedness may be issued and secured and the refunding of outstanding or other bonds, notes or other evidences of indebtedness; [1987, c. 141, Pt. A, §6 (NEW).]

G. The procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended or abrogated, the amount of bonds, notes or other evidences of indebtedness the holders must consent and the manner in which consent may be given; [1987, c. 141, Pt. A, §6 (NEW).]

H. The vesting in a trustee or trustees, inside or outside the State, of such property, rights, powers and duties in trust as the agency may determine, which may include any of the rights, powers and duties of the trustee appointed by the bondholders pursuant to this chapter and limiting or abrogating the right of the bondholders to appoint a trustee under this chapter or limiting the rights, powers and duties of the trustee; [1987, c. 141, Pt. A, §6 (NEW).]

I. Defining the act or omission to act which constitutes a default in the obligations and duties of the agency to the holders of the bonds, notes or other evidences of indebtedness and providing for the rights and remedies of the holders of the bonds, notes or other evidences of indebtedness in the event of such default, space including as a matter of right the appointment of a receiver, which rights and remedies may vary from those provided in section 4156; and [1987, c. 141, Pt. A, §6 (NEW).]

J. Any other matters, of like or different character, which in any way affect the security or protection of the holders of the bonds, notes or other evidences of indebtedness. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Pledges. Any pledge made by the agency is valid and binding from the time when the pledge is made. The revenue, money or property pledged and then received by the agency shall immediately be subject to the lien of the pledge without any physical delivery of it or further act. That pledge is valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the agency, irrespective of whether those parties have notice of it. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Liability. Neither the directors nor executive officers of the agency nor any other person executing the bonds, notes or other evidences of indebtedness may be subject to any personal liability or accountability by reason of the issuance of the bonds, notes or other evidences of indebtedness.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Agency; power. The agency, subject to whatever agreement with noteholders or bondholders as may then exist, may, out of any funds available for that purpose, purchase notes or bonds of the agency, which shall then be canceled.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Bonds or notes secured. In the discretion of the agency, the bonds, notes or other evidences of indebtedness may be secured by a trust indenture by and between the agency and a corporate trustee, which may be any trust company or bank having the power of a trust company inside or outside the State. The trust indenture may contain provisions for protecting and enforcing the rights and remedies of the noteholders or bondholders that may be reasonable and proper and not in violation of law, including convenants setting forth the duties of the agency in relation to the exercise of its corporate powers and the custody, safeguarding and application of all money. The agency may provide by the trust indenture for the payment of the proceeds of the bonds or notes and the revenue to the trustee under the trust indenture or other depository and for the method of disbursement, with safeguards and restrictions as it may determine. All expenses incurred in carrying out the trust indenture may be treated as a part of the operating expense of the agency. If the bonds or notes are secured by a trust indenture, the trust indenture may provide that the noteholders and bondholders may not appoint a separate trustee to represent them.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Negotiability of bonds or notes. Unless the agency expressly provides otherwise, a bond, note or other evidence of indebtedness issued under this chapter is fully negotiable for all purposes of the applicable provisions of Title 11 and each holder or owner of a bond or note, or any coupon appurtenant to a bond or note, by accepting the bond, note or coupon shall be conclusively deemed to have agreed that the bond, note or coupon is fully negotiable for those purposes.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Investment securities. All bonds, notes and interest coupons appertaining to them issued by the agency have all the qualities and incidents, including negotiability, unless the agency expressly provides otherwise, of investment securities under the applicable provisions of Title 11, Article 8-A, but no provision of Title 11, Article 9-A, respecting the filing of a financing statement to perfect a security interest is applicable to any pledge made or security interest created in connection with the issuance of the bonds, notes or coupons.

[ 1999, c. 699, Pt. D, §25 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

9. Signature; validity. If any director or executive officer of the agency whose signature appears on any notes, bonds or coupons ceases to be a director or executive officer before the delivery of the notes or bonds, the signature is valid for all purposes, as if he had remained in office until that delivery.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF). 1999, c. 699, §D25 (AMD). 1999, c. 699, §D30 (AFF).



35-A §4152. Presumption of validity

After issuance, all bonds or notes of the agency shall be conclusively presumed to be fully authorized and issued under the laws of the State and any person or governmental unit shall be stopped from questioning their authorization, sale, issuance, execution or delivery by the agency. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).



35-A §4153. Federal insurance of guaranty; taxable bond option

1. Agency authorization. The agency may obtain from any department or agency of the United States or nongovernmental insurer any insurance or guaranty, to the extent available as to, of, or for, the payment or repayment of, interest or principal, or both, or any part of interest or principal, on any bonds, notes or other evidences of indebtedness issued by the agency, or on any municipal obligations of governmental units or cooperatives purchased or held by the agency, pursuant to this chapter; and notwithstanding any other provision of this chapter, enter into any agreement or contract with respect to any insurance or guaranty, except to the extent that the same would in any way impair or interfere with the ability of the agency to perform and fulfill the terms of any agreement made with the holders of the bonds or notes of the agency.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Interest. The agency may covenant and consent that the interest on certain of its bonds shall be includable under the United States Internal Revenue Code of 1954 or any subsequent corresponding internal revenue law of the United States, in the gross income of the holders of the bonds to the same extent and in the same manner that the interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders of them under the United States Internal Revenue Code or any subsequent law. Nothing contained in this chapter may be construed to covenant or consent or to authorize any covenant or consent to the application of any other provision of any other laws, federal or state, to the agency or its bonds or notes to the elimination or modification in any way of any other exemption, privilege or immunity of them, except to the extent that may be required to undertake projects outside of the State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).



35-A §4154. Refunding obligations; issuance

The agency may provide for the issuance of refunding obligations for the purpose of refunding any obligations then outstanding which have been issued under this chapter, including the payment of any cost of issuance of them, if any, redemption premium on them and any interest accrued or to accrue to the date of redemption of these obligations and for any corporate purpose of the agency. The issuance of the obligations, the maturities, and other details pertaining to them, the rights of their holders and the rights, duties and obligations of the agency in respect to them shall be governed by this chapter which relate to the issuance of obligations, insofar as those provisions may be appropriate. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).



35-A §4155. Refunding obligations; sale

Refunding obligations issued as provided in section 4154 may be sold or exchanged for outstanding obligations issued under this chapter and, if sold, the proceeds from them may be applied, in addition to any other authorized purposes, to the purchase, redemption or payment of those outstanding obligations. Pending the application of the proceeds of any refunding obligations, with any other available funds, to the payment of the principal, accrued interest and any redemption premium on the obligations being refunded, and, if so provided or permitted in the resolution authorizing the issuance of these refunding obligations or in the trust agreement securing them, to the payment of any interest on refunding obligations to be refunded or the trust agreement securing and any expenses in connection with refunding, such proceeds may be invested as specified in the resolution authorizing the obligations and any expenses in connection with refunding, such proceeds may be invested as specified in the resolution authorizing the obligations to be refunded or the trust agreement securing them. These investments shall mature or shall be subject to redemption by their holders, at the option of the holders, not later than the respective dates when the proceeds, together with the interest accruing on them, will be required for the purposes intended. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).



35-A §4156. Remedies of bondholders and noteholders

1. Default. In the event that the agency defaults in the payment of principal or interest on any bonds or notes issued under this chapter after it becomes due, whether at maturity or upon call for redemption and the default continues for a period of 30 days, or in the event that the agency fails or refuses to comply with this chapter, or defaults in any agreement made with the holders of an issue of bonds, notes or other evidences of indebtedness of the agency, the holders of 25% in aggregate principal amount of the bonds or notes of the issue then outstanding, by instrument or instruments filed in the office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of those bonds or notes for the purposes provided in this chapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Trustee; duties. The trustee appointed in subsection 1 may, and upon written request of the holders of 25% in principal amount of the bonds and notes then outstanding shall, in the trustee's own name:

A. Enforce all rights of the bondholders or noteholders, including the right to require the agency to fix and collect rates, fees and charges relating to projects or other obligations held by it adequate to carry out any agreement as to, or pledge of, the revenues of the agency and to require the agency to carry out any other agreements with the holders of the bonds or notes and to perform its duties under this chapter; [1987, c. 141, Pt. A, §6 (NEW).]

B. Enforce all rights of the bondholders or noteholders, including the right to take possession and control of the business and properties of the agency, operate and maintain the business, make any necessary repairs, renewals and replacements to them and fix, revise and collect fees and charges, so as to carry out any contract as to, or pledge of, revenues and require the agency to carry out and perform the terms of any contract with the holders of the bonds or notes or its duties under this chapter; [1987, c. 141, Pt. A, §6 (NEW).]

C. Bring suit upon all or any part of the bonds, notes or other evidences of indebtedness; [1987, c. 141, Pt. A, §6 (NEW).]

D. By action or suit, require the agency to account as if it were the trustee of an express trust for the holders of the bonds, notes or other evidences of indebtedness; [1987, c. 141, Pt. A, §6 (NEW).]

E. By action or suit, enjoin any acts which may be unlawful or in violation of the rights of the holders of the bonds, notes or other evidences of indebtedness; and [1987, c. 141, Pt. A, §6 (NEW).]

F. Declare all bonds, notes or other evidences of indebtedness due and payable and, if all defaults are made good, with the consent of the holders of 25% of the principal amount of the bonds or notes then outstanding, annul the declaration and its consequences. [1987, c. 141, Pt. A, §6 (NEW).]

The trustee shall, in addition to the powers set out in paragraphs A to F, possess all the powers necessary or appropriate for the exercise of any functions specifically set forth in this chapter or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Notice. Before declaring the principal of bonds, notes or other evidences of indebtedness due and payable, the trustee shall first give 30 days' notice in writing to the Governor, the agency and the Department of Attorney General.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Action. The Superior Court of Kennebec County has jurisdiction of any suit, action or proceeding by the trustee on behalf of the bondholders or noteholders.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).



35-A §4157. Credit of State and members of agency not pledged

Obligations issued under this chapter are not deemed to constitute a debt, liability or obligation of the State, any political subdivision other than the agency or any municipality or cooperative, nor may they be deemed to constitute a pledge of the faith and credit of the State, any political subdivision or any municipality or cooperative, but are payable solely from the revenues or assets of the agency. Each obligation issued by the agency shall contain on its face a statement to the effect that the agency is not obligated to pay the obligation or the interest on it, except from the revenues or assets pledged or otherwise available for those purposes and that neither the faith and credit nor the taxing power of the State, any political subdivision other than the agency or any municipality or cooperative is pledged to the payment of the principal of or the interest of these obligations. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).



35-A §4158. Notes and bonds as legal investment

The State and all public officers, governmental units and agencies of the State, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, all credit unions and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, money or other funds belonging to them or within their control in any bonds, notes or other evidences of indebtedness issued under this chapter, and the bonds, notes or other evidences of indebtedness are authorized security for any public deposits. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).



35-A §4159. No impairment of obligation

The State pledges to and agrees with the holders of the bonds, notes and other evidences of indebtedness issued under this chapter that the State will not limit or restrict the rights vested in the agency to perform its obligations and to fulfill the terms of any agreement made with the holders of its bonds or notes. The State will not impair the rights and remedies of the holders until the bonds, notes and other evidences of indebtedness together with interest on them, and interest on any unpaid installments of interest, are fully met, paid and discharged. The agency may execute this pledge and agreement of the State in any agreement with the holders of the bonds, notes or other evidences of indebtedness. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).






Subchapter 4: MISCELLANEOUS PROVISIONS

35-A §4171. Annual reports; audit

On or before 90 days after the end of each fiscal year, the agency shall submit a report of its activities for the preceding fiscal year to the Governor, the commission and the Legislature. Each report shall set forth a complete operating and financial statement covering its operations during the year, and shall contain a full and complete statement of the agency's anticipated budget and operations for the ensuing year. The agency shall cause an audit of its books and accounts to be made at least once in each fiscal year by certified public accountants. The cost shall be considered an expense of the agency and copies shall be filed with the Treasurer of State. [1987, c. 141, Pt. A, §6 (NEW).]

The State Auditor and his authorized representatives may at any time examine the accounts and books of the agency, including its receipts, disbursements, contracts, sinking funds, investments and any other matters relating to its financial statements. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).



35-A §4172. State services

All offices, departments, boards, agencies, divisions and commissions of the State may render any services to the agency as may be within the area of their respective governmental functions as fixed or established by law and as may be requested by the agency shall, at the request of the officer, department, board, agency, division or commission rendering the services, be met and provided for by the agency. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).



35-A §4173. Jurisdiction of Public Utilities Commission

The agency is subject to the jurisdiction of the commission in the same manner as any other public utility; provided that, with respect to the approval of securities to be issued to finance the costs of a project or an interest in a project by the agency, upon the request of the agency, the commission shall approve, at one time, bonds which are sufficient to finance the agency's entire costs of the project even if the bonds are to be issued in series from time to time and even though the exact amount of the cost has not been finally determined and the approval may be of an undetermined or indefinite amount; as long as the project has been approved by the commission pursuant to section 3132 and provided that, with respect to the fixing of rates to be charged by the agency for electricity and other services, where the acquisition or construction of a project or any interest in a project is to be financed by the issuance of securities under this chapter secured by a pledge of revenues derived from contracts for the sale of power and energy, transmission and related services and such contracts as proposed provide for rate and charges to be set by a formula or formulas based upon costs incurred or to be incurred in connection with the financing and operation of the project, which may include reasonable reserves for the costs, if the commission determines that the formula and formulas are reasonably related to the costs, the commission shall issue an order approving the formula or formulas and no further approval by the commission of the rates and charges determined pursuant to the contracts shall be required. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF).



35-A §4174. Environmental regulation

The agency is subject to the jurisdiction of the Department of Environmental Protection and the Maine Land Use Planning Commission in the same manner as any other public utility. [1987, c. 141, Pt. A, §6 (NEW); 2011, c. 682, §38 (REV).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 855, §§1,2 (AFF). 2011, c. 682, §38 (REV).



35-A §4175. Liberal construction

Neither this chapter nor anything contained in this chapter is a restriction or limitation upon any powers which the agency might otherwise have under any laws of the State and this chapter is cumulative to any such powers. This chapter provides a complete, additional and alternative method for doing acts authorized by it and shall be regarded as supplemental and additional to powers conferred by other laws. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 622, §S36 (RP). 1991, c. 855, §§1,2 (AFF).



35-A §4176. Inconsistent provisions of other laws superseded

Insofar as the provisions of this chapter are inconsistent with the provisions of any special act or any charter of any participating municipality, this chapter is controlling. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 622, §S36 (RP). 1991, c. 855, §§1,2 (AFF).









Chapter 43: NUCLEAR POWER GENERATING FACILITIES

Subchapter 1: CONSTRUCTION

35-A §4301. Findings and purpose

1. Investment in nuclear power plants. The Legislature finds that construction of a nuclear power plant is a major financial investment, which will have consequences for consumers for years to come.

[ 2015, c. 165, §1 (AMD) .]

2. Costs. The Legislature finds that there are many uncertain future costs associated with nuclear power plants, including the costs of low-level and high-level waste disposal, decommissioning and long-term care. These costs will be borne by the consumers and reductions in these costs will serve to benefit consumers.

[ 2001, c. 629, §1 (AMD) .]

3. Citizen participation. The purpose of this subchapter is to provide for citizen participation in any decision to construct a nuclear power plant within the State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A94 (AMD). 1999, c. 398, §§A104,105 (AFF). 2001, c. 629, §1 (AMD). 2015, c. 165, §1 (AMD).



35-A §4302. Referendum

1. Question submitted to voters. Prior to the construction of any nuclear power plant within the State, the question of approving that construction must be submitted to the voters of the State in the manner prescribed by law for holding a statewide election. This question must be submitted to the legal voters of the State at the next following statewide election. The municipal officers and plantation assessors of this State shall notify the inhabitants of their respective cities, towns and plantations to meet, in the manner prescribed by law for holding a statewide election, to vote on the acceptance or rejection of construction by voting on the following question:

"Do you approve construction of the nuclear power plant proposed for (insert locations)?"

[ 1999, c. 398, Pt. A, §95 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

2. Manner of voting and counting ballots. The legal voters of each city, town and plantation shall vote by ballot on this question and shall designate their choice by a cross or check mark placed within a corresponding square below the words "Yes" or "No." The ballots shall be received, sorted, counted and declared in open ward, town and plantation meetings and returns made to the Secretary of State in the same manner as votes for members of the Legislature. The Governor shall review the return and, if it appears that a majority of the legal voters are in favor of construction, the Governor shall proclaim that fact without delay.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Preparation of ballots. The Secretary of State shall prepare and furnish to each city, town and plantation all ballots, returns and copies of this subchapter necessary to carry out the purpose of this referendum.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A95 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §4303. Notice; effective date of certificate; prohibition

Construction may not commence on a nuclear power plant without approval by the voters, as prescribed in section 4302. [1999, c. 398, Pt. A, §96 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A96 (AMD). 1999, c. 398, §§A104,105 (AFF).






Subchapter 2: EMISSIONS AND SAFETY REPORTING

35-A §4331. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C10 (AMD). 2005, c. 254, §A1 (RP).



35-A §4332. Notice of emissions to the Commissioner of Health and Human Services (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 689, §§1,2 (AMD). 2001, c. 614, §1 (AMD). 2003, c. 689, §B7 (REV). 2005, c. 254, §A1 (RP).



35-A §4333. Reports by the Commissioner of Health and Human Services (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2003, c. 689, §B7 (REV). 2005, c. 254, §A1 (RP).



35-A §4334. Safety reporting; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 370, §8 (AMD). 2005, c. 254, §A1 (RP).






Subchapter 3: DECOMMISSIONING

35-A §4351. Short title; findings

This subchapter shall be known and may be cited as the "Nuclear Decommissioning Financing Act." [1987, c. 141, Pt. A, §6 (NEW).]

The Legislature has made the following findings. [1987, c. 141, Pt. A, §6 (NEW).]

1. Proper decommissioning is essential. The Legislature finds that timely proper decommissioning of any nuclear power plant beginning at the time of its closing is essential to protect public health, safety and the environment and that the cost of decommissioning will be significant.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Collection of funds to pay for decommissioning costs. To ensure that the customers who received the benefits of these facilities pay for these decommissioning costs, the Legislature finds that it is prudent for the State to require the licensee operating a nuclear power plant in the State to collect sufficient funds during the remaining useful life of the plant to pay for these costs.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Trust fund. The Legislature finds that the best way to ensure that the funds collected will be available when they are needed for decommissioning is to require that the funds be placed in a separate trust fund for each plant and invested by a trustee until they are needed for decommissioning.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Decommissioning fund committee. The Legislature finds that it is in the public interest to have a decommissioning fund committee responsible for the prudent management of the trust fund. That committee may be established by the licensee, with Public Utilities Commission approval, or publicly established, but in either case would be subject to the requirements of this subchapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Taxes. The Legislature finds that funds set aside for decommissioning protect the people of the State and thus serve an essential governmental function, that payment of taxes on these funds would be an unreasonable and inappropriate burden on the ratepayers and that the income earned by the fund should be tax exempt and payments made to the fund by the licensee should be tax deductible.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Premature closing of plant. The Legislature finds that assurance is needed that funds will be available for the cost of decommissioning which would occur if a nuclear power plant is prematurely closed.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4352. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 141, Pt. A, §6 (NEW).]

1. Closing. "Closing" means the time at which a nuclear power plant ceases to generate electricity and is retired from active service.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Decommissioning. "Decommissioning" means the series of activities undertaken beginning at the time of closing of a nuclear power plant to ensure that the final disposition of the site or any radioactive components or material, but not including spent fuel, associated with the plant is accomplished safely, in compliance with all applicable state and federal laws. Decommissioning includes activities undertaken to prepare a nuclear power plant for final disposition, to monitor and maintain it after closing and to effect final disposition of any radioactive components of the nuclear power plant.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Decommissioning expenses. "Decommissioning expenses" means the following:

A. All reasonable costs and expenses of removing a nuclear power plant from service, including, without limitation, dismantling, mothballing, removing radioactive waste material except spent fuel to temporary or permanent storage sites, decontaminating, restoring and supervising the site, and any costs and expenses incurred in connection with proceedings before governmental regulatory authorities relating to the authorization to decommission the plant; [1987, c. 141, Pt. A, §6 (NEW).]

B. All costs of labor and services, including services of foremen, inspectors, supervisors, surveyors, engineers, counsel and accountants, performed in connection with the decommissioning of the plant, and all costs of materials, supplies, machinery, construction equipment and apparatus acquired for or in connection with the decommissioning of the plant. It is understood that any amount, exclusive of proceeds of insurance, realized by a licensee as salvage on or resale of any machinery, construction equipment and apparatus, the cost of which was charged as a decommissioning expense, shall be treated as a deduction from the amounts otherwise payable on account of the cost of decommissioning of the plant; and [1987, c. 141, Pt. A, §6 (NEW).]

C. All overhead costs applicable to the plant during its decommissioning period, including, but not limited to, taxes, other than taxes on or in respect of income; licenses; excises and assessments; casualties; surety bond premiums and insurance premiums. [1987, c. 141, Pt. A, §6 (NEW).]

Without limiting the generality of this subsection, amounts expended or to be paid with respect to decommissioning a nuclear power plant shall constitute part of the decommissioning expenses if they are, or when paid will be, either properly chargeable to any account related to decommissioning of a nuclear power plant in accordance with the systems of accounts then applicable to the licensee, or properly chargeable to decommissioning of a nuclear power plant in accordance with then applicable regulations of the United States Nuclear Regulatory Commission, Federal Energy Regulatory Commission or any other regulatory agency having jurisdiction.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Decommissioning financing plan. "Decommissioning financing plan" means the plan approved by the commission under section 4353.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Decommissioning fund committee. "Decommissioning fund committee" means a committee established to have overall responsibility, as described in section 4354, for a decommissioning trust fund.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Decommissioning trust fund or fund. "Decommissioning trust fund" or "fund" means a trust fund set up as prescribed in sections 4353 and 4355 to hold money for the eventual purpose of paying decommissioning expenses.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Escrow account. "Escrow account" means an account established under commission rules to hold funds collected under an interim decommissioning financing plan promulgated under section 4353, subsection 5, until a decommissioning trust fund is established or to hold funds for other temporary purposes under this subchapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Licensee. "Licensee" means the holder of the operating permit from the United States Nuclear Regulatory Commission for a nuclear power plant.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

9. Nuclear power plant or plant. "Nuclear power plant" or "plant" means a nuclear fission thermal power plant situated in this State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

10. Owner. "Owner" means any transmission and distribution utility that owns any portion of a nuclear power plant, whether directly or through ownership of stock in a company that owns any portion of a nuclear power plant or through membership in a holding company that owns any portion of a nuclear power plant or through other means.

[ 1999, c. 398, Pt. A, §97 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

11. Premature closing. "Premature closing" means the closing of a nuclear power plant before the projected date of decommissioning, as projected in the decommissioning financing plan under section 4353.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

12. Prompt removal and dismantlement. "Prompt removal and dismantlement" means to immediately remove radioactive or radioactively contaminated material down to allowable residual levels which permit release of the property for unrestricted access.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

13. Trustee. "Trustee" means a bank or trust company qualified to act as a fiduciary in this State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A97 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §4353. Decommissioning financing plans; physical decommissioning plan

1. Submission of plans. Decommissioning financing plans shall be submitted as follows.

A. Any licensee receiving a certificate of public convenience and necessity under section 3132 for a nuclear power plant shall submit a decommissioning financing plan for the plant to the commission not less than one year prior to beginning commercial operation of the plant. [1987, c. 141, Pt. A, §6 (NEW).]

B. Any licensee operating a nuclear power plant on July 13, 1982, shall submit a proposed decommissioning financing plan for the plant to the commission as soon as possible, but not later than September 11, 1982, or such later date as the commission may consider appropriate. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Content of plan. A decommissioning financing plan submitted under subsection 1 shall include:

A. An estimate of the time of closing of the nuclear power plant; [1987, c. 141, Pt. A, §6 (NEW).]

B. An estimate of the cost of decommissioning the plant expressed in dollars current in the year the plan is prepared and based upon an engineering report issued any time within 3 years of the date the plan is submitted to the commission; [1987, c. 141, Pt. A, §6 (NEW).]

C. The share of the estimated decommissioning expenses attributed to each utility to which the plant supplies power; [1999, c. 398, Pt. A, §98 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

D. Plans for periodic review and updating of the plan, including the cost of decommissioning estimated under paragraph B, consistent with subsection 6; [1987, c. 141, Pt. A, §6 (NEW).]

E. Plans for establishing as soon as possible a decommissioning trust fund adequate to pay the cost estimated under paragraph B, consistent with subsection 4 and section 4355; [1987, c. 141, Pt. A, §6 (NEW).]

F. Plans and options for insuring against or otherwise financing any shortfall in the fund resulting from a premature closing of the nuclear power plant; [1987, c. 141, Pt. A, §6 (NEW).]

G. Reasonable assurance of responsibility in the event of insufficient assets in accordance with section 4356; [1987, c. 141, Pt. A, §6 (NEW).]

H. A general description of the stages by which decommissioning is intended to be accomplished, but only at the level of detail necessary to support the cost estimate of paragraph B; [1987, c. 141, Pt. A, §6 (NEW).]

I. If the licensee intends to establish its own decommissioning fund committee, a statement of its intent to do so, together with its proposed membership and a copy of the proposed decommissioning trust and its plan for implementing the trust and establishing the committee; [1987, c. 141, Pt. A, §6 (NEW).]

J. A fully executed decommissioning financing agreement between the licensee and each owner, evidencing each owner's acceptance of its respective share of the ultimate financial responsibility for decommissioning. In satisfaction of this requirement, the licensee may submit existing ownership agreements together with documentation from each owner of the applicability of the agreement to the case of financial responsibility for decommissioning; and [1987, c. 141, Pt. A, §6 (NEW).]

K. Any other information related to the financing of decommissioning which the commission requests. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1999, c. 398, Pt. A, §98 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Approval of plan. The plan shall be approved as follows.

A. The commission shall conduct a public hearing on the proposed decommissioning financing plan. [1987, c. 141, Pt. A, §6 (NEW).]

B. The commission shall approve the decommissioning financing plan if it finds that the licensee, in the judgment of the commission, has provided reasonable assurance that:

(1) The estimated time of closing of the nuclear power plant and the estimated cost of decommissioning are reasonable;

(2) The share of the estimated cost of decommissioning for each utility to which the plant supplies power is reasonable;

(3) The principal and income that will have accumulated in the decommissioning trust fund at the estimated time of closing the plant will be adequate to cover the estimated cost of decommissioning, plus the expenses of administering the fund;

(4) The provisions of the proposed form of the decommissioning trust fund will ensure that the funds in the trust are judiciously invested and will adequately protect the funds until decommissioning is completed and, in the event the licensee proposes to establish its own decommissioning fund committee, that the licensee-established committee will ensure that the funds in the trust are judiciously invested and will adequately protect the funds until decommissioning is completed;

(5) The assets in the fund can not be withdrawn unless approved by the decommissioning fund committee under section 4355, subsection 5, prior to completion of decommissioning;

(6) Contributions to the fund are equitably spread over the useful life of the plant to the extent feasible;

(7) The plans and options for insuring against or otherwise financing any shortfall in the fund resulting from a premature closing are adequate and reasonable;

(8) The owners are legally bound to accept their respective shares of the ultimate financial responsibility for decommissioning and the plan reflects full compliance with section 4356; and

(9) The plan will periodically be reviewed and revised to reflect more closely the costs and available techniques for decommissioning. This update must occur at least every 5 years. [1999, c. 398, Pt. A, §99 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

C. If the commission finds that the decommissioning financing plan does not meet the criteria under paragraph B, the commission shall reject the plan and order that it be modified as the commission determines necessary to meet those criteria. [1987, c. 141, Pt. A, §6 (NEW).]

D. The commission shall take final action on the proposed decommissioning financing plan within 180 days after the filing date. The filing date shall be the date when the commission notifies the applicant that the filing is complete. If the commission does not notify the applicant of any deficiencies in the information in the application within 60 days of receipt, the application shall be deemed complete as of the date of receipt. [1987, c. 141, Pt. A, §6 (NEW).]

E. If the licensee requested approval of a licensee-established decommissioning fund committee, the commission shall approve the plan, including the plans for implementing a licensee decommissioning fund committee and a decommissioning trust fund, with such modifications as the commission finds necessary to meet the criteria of paragraph B, but only if the commission finds that the plans will reasonably ensure that the responsibilities and duties of section 4354, subsection 6, will be carried out, that the funds will be managed in order to ensure that they will be available when needed, and that the funds will only be used for decommissioning expenses and the costs of administering the trust fund. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1999, c. 398, Pt. A, §99 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

4. Cost of decommissioning. Based upon the plan, the commission shall establish the cost of decommissioning of any nuclear power plant located in the State and shall establish a schedule of monthly payments into the decommissioning trust fund established for that plant as necessary and convenient to meet that cost of decommissioning at the time of closing. The cost of decommissioning shall not include the cost of final disposal of spent nuclear fuel. The schedule shall be established so that contributions received by the licensee are paid to the fund as soon after receipt as practicable. For purposes of cost estimates, the method of decommissioning shall be the method of prompt removal and dismantlement, unless the United States Nuclear Regulatory Commission or its successor requires another method. The commission shall periodically review the estimated cost of decommissioning in accordance with subsection 6 and based upon that review shall revise the schedule of monthly payments as necessary.

When establishing the cost of decommissioning under this subsection, the commission shall obtain from the licensee, for information purposes, a determination of any possible federal income tax liability related to funds collected for decommissioning purposes until a definitive final determination has been made by the Federal Government that no such liability exists. Notwithstanding any other provision of this subchapter, the licensee may collect additional funds to establish a segregated escrow account for payment of potential federal taxes, as approved by the Federal Energy Regulatory Commission. In the event that no final determination has been made by the Federal Government that no income tax liability exists related to funds collected for decommissioning, the licensee shall exercise all reasonable efforts to obtain such a determination. In no event shall the licensee pay any federal income tax liability amount from the decommissioning trust fund.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Plans required for operation. Decommissioning financing plans are required as follows.

A. No licensee which receives a certificate of public convenience and necessity may commence operation of a nuclear power plant, unless it has a decommissioning financing plan approved by the commission under subsection 3. [1987, c. 141, Pt. A, §6 (NEW).]

B. The commission shall promulgate an interim decommissioning financing plan by July 13, 1982, for any licensee which does not have a decommissioning financing plan approved under subsection 3. Payments shall commence immediately under the interim decommissioning financing plan and be deposited in an escrow account. That escrow account may be invested in investments permitted for the trust fund under section 4355, subsection 3, paragraph B. When a decommissioning plan is approved and a decommissioning trust fund established, the interim plan shall terminate and the money in that escrow account shall be transferred to the fund. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Periodic review of plan. Decommissioning financing plans for nuclear power plants shall be reviewed as follows.

A. If the commission approves a decommissioning financing plan under subsection 3, the commission shall, at least every 5 years and annually in the 5 years preceding scheduled closing, and annually thereafter until decommissioning is completed, review the financing plan to assess its adequacy. If changed circumstances make a more frequent review desirable or if the licensee requests it, the commission may review the plan after a shorter time interval. The review shall include, but not be limited to, the following considerations:

(1) The estimated date of closing the plant;

(2) The estimated cost of decommissioning;

(3) The reasonableness of the method selected for cost estimate purposes;

(4) The size and growth rate of the decommissioning trust fund, taking into account the effect of inflation; and

(5) The adequacy of the plans for financing any shortfall required under subsection 2, paragraph F. [1987, c. 141, Pt. A, §6 (NEW).]

B. After review under paragraph A, the commission may, after public hearing, order such changes in the decommissioning financing plan as it determines necessary to make the plan comply with the criteria in subsection 3, paragraph B. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Physical decommissioning plan. At least 3 years prior to closing a nuclear power plant, the licensee shall submit a physical decommissioning plan to the Governor and the commission, with updates annually thereafter. In the event of premature closing, the plan shall be submitted as soon as possible.

The commission shall review the plan to ascertain its contents and determine under subsection 6 the adequacy of the decommissioning fund to pay for that plan, but the commission may not duplicate the health and safety review conducted by the United States Nuclear Regulatory Commission or its successor. The licensee shall file with the physical decommissioning plan a list of all decommissioning-related permits which it must receive from agencies of the State. The licensee shall update its filing annually to indicate the progress of any permit applications which it has undertaken before agencies of the State. The Public Utilities Commission shall transmit copies of this information to all agencies on the list of permits and shall place this information in a separate file which shall be made available for public inspection. Those agencies shall inform the commission when they issue any licenses or permits or take any other final action. No licensee may decommission a nuclear power plant unless the physical decommissioning plan has been submitted to the commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §§A98,99 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §4354. Decommissioning fund committee

1. Establishment of decommissioning fund committee by the licensee. A decommissioning fund committee may be established for a particular nuclear power plant by the licensee operating that plant within one year after July 13, 1982. Upon a finding by the commission that this licensee-established decommissioning fund committee will be able to carry out the responsibilities and duties of subsection 6, that the fund will be managed in accordance with the requirements of section 4355 and that it is in the public interest, the commission may approve establishment of the committee by the licensee. At that time, the Governor may appoint a voting representative on the licensee-established decommissioning fund committee.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Establishment of a public decommissioning fund committee. In the event that the licensee elects not to establish its own decommissioning fund committee, or in the event that the commission fails to approve a decommissioning fund committee proposed by the licensee, or the commission elects to terminate that committee for good cause shown, a public decommissioning fund committee shall be established consisting of 7 members, including:

A. The Treasurer of State, who shall act as chairman; [1987, c. 141, Pt. A, §6 (NEW).]

B. A member nominated by the municipal officials of any municipality containing a nuclear power plant; [1987, c. 141, Pt. A, §6 (NEW).]

C. Four members nominated by the Governor, including 2 from the financial community and 2 from the general public; and [1987, c. 141, Pt. A, §6 (NEW).]

D. One member designated by the licensee. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Terms of public decommissioning fund committee members. Initially, the members appointed by the Governor shall draw lots for terms. There shall be a one-year term, a 2-year term, a 3-year term and a 5-year term. Thereafter, their terms shall be for 5 years. The municipal representative and the licensee's representative shall be named for 5-year terms. In the event of a vacancy, an interim appointment shall be made to fill the unexpired portion of the term. The Treasurer of State shall serve while holding that office. Other members shall serve until their replacements are sworn in.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Compensation. Members of the decommissioning fund committee shall receive compensation and be reimbursed for expenses as determined reasonable by the commission. They shall be paid from the decommissioning trust fund, for which services are rendered or expenses incurred. Members of a licensee-established committee are not entitled to any compensation under this subsection.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Conflict of interest. Except for the licensee's representative and members of a licensee-established decommissioning fund committee, members of the committee shall have no direct or substantial indirect financial interest in any nuclear power plant covered by this subchapter in any company which owns directly or indirectly any portion of a nuclear power plant covered by this subchapter or in any institution involved in managing or handling a decommissioning trust fund.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Responsibilities and duties. Whether established by the licensee or otherwise, a decommissioning fund committee is responsible for the prudent management of the decommissioning trust fund in order to assure that the principal and income which will have accumulated in the fund at the time of closing the nuclear power plant for which it was established will equal the cost established in the decommissioning financing plan approved by the commission. The specific duties of a decommissioning fund committee are to:

A. Appoint the trustee; [1987, c. 141, Pt. A, §6 (NEW).]

B. Approve selection of other financial managers, if any, by the trustee; [1987, c. 141, Pt. A, §6 (NEW).]

C. Establish investment policy; [1987, c. 141, Pt. A, §6 (NEW).]

D. Evaluate investment policy and trustee performance; [1987, c. 141, Pt. A, §6 (NEW).]

E. Establish procedures for expenditures from the fund for decommissioning and administrative expenses; and [1987, c. 141, Pt. A, §6 (NEW).]

F. Perform other duties it finds necessary to carry out its responsibilities. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Report; audit. The decommissioning fund committee shall report annually to the Governor, the Legislature and the commission on its activities and the status of the decommissioning trust fund. It shall also report to the owners of any nuclear power plant in the State on its activities relating to that plant and on the status of the associated fund. The report shall contain a breakdown of all administrative expenses. A decommissioning fund committee shall cause an annual audit to be made of each decommissioning trust fund.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Separate committee for each plant. There shall be a separate decommissioning fund committee for each nuclear power plant covered by this subchapter. Members may serve on more than one decommissioning fund committee.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

9. Modification. In the event and to the extent that it is necessary in order to establish the tax exempt status of payments to or income of the decommissioning trust fund, the decommissioning fund committee shall, subject to the approval of the commission, modify its structure and procedures, including if necessary changing from any licensee-established trust committee established under subsection 1 to a public trust committee established under subsection 2, provided that no such modification may be contrary to the purpose for which the trust was established under this subchapter.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4355. Decommissioning trust fund

1. Trustee. The decommissioning fund committee shall select a trustee or trustees to execute the policies set by the decommissioning fund committee and manage the money within a decommissioning trust fund in order to ensure that it will be available when needed and, insofar as possible, consistent with protection of the principal, so that it may grow to keep pace with inflation or faster. Preference may be given to financial institutions incorporated in the State if consistent with their fiduciary responsibility, but only if they meet the criteria for trustees established by the decommissioning fund committee. That committee may, by a majority vote of its entire membership, change trustees at any time. Any trustee shall be subject to the same duties and may exercise the same powers as trustees under Title 18-A, article VII, and the provisions of the decommissioning trust to the extent that they are not inconsistent with this subchapter. The trustee may appoint subsidiary financial managers, subject to approval by the decommissioning fund committee. Any fees charged by the trustee shall be subject to review by the commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Tax exemptions. The following tax exemptions apply to the decommissioning trust fund.

A. Payments to a decommissioning trust fund shall be considered a necessary operating expense of the licensee and shall be tax deductible for state income tax purposes. All income of the fund shall be exempt from state income taxation, as long as the fund is to be used exclusively for the purposes of decommissioning and the licensee may not use the fund for any other purpose. [1987, c. 141, Pt. A, §6 (NEW).]

B. Payments to a decommissioning trust fund are deemed to be a necessary operating expense to the licensee and exempt from federal income tax. It is the legislative intent that all income of the fund be exempt from federal income taxation. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Restrictions. The following restrictions apply to the decommissioning trust fund.

A. All funds collected by any licensee for decommissioning shall be immediately segregated from the company's assets and amounts not subject to refund or required to pay tax liabilities shall be transferred to the trustee for placement in the decommissioning trust fund established for the licensee's plant. Amounts collected for decommissioning, but subject to refund or required to pay tax liabilities, shall be deposited in a separate escrow account. [1987, c. 141, Pt. A, §6 (NEW).]

B. The assets in a decommissioning trust fund may be invested only in secure assets as follows:

(1) The bonds, notes, certificates of deposit or other obligations issued or guaranteed by the United States or by any agency or instrumentality of the United States;

(2) The bonds, notes, certificates of deposit or other obligations issued or guaranteed by any state or by any agency, instrumentality or political subdivision of any state, provided that securities are rated within the 2 highest grades by any rating service approved by the Superintendent of Financial Institutions;

(3) The bonds and other obligations of any United States corporation, provided that they are rated within the 2 highest grades by any rating service approved by the Superintendent of Financial Institutions; or

(4) Until a definitive final determination has been made by the Federal Government that the income of the fund is exempt from federal income taxation, the assets in the fund may be invested only in securities exempt from federal income taxation.

The assets in a fund shall not be invested in the securities of the owner of any nuclear power plant. The decommissioning fund committee may impose such other restrictions as it determines necessary or desirable. [1987, c. 141, Pt. A, §6 (NEW); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

C. Except as provided in section 4354, a decommissioning trust fund shall be administered only by persons not normally involved with operations of the licensee or any owner of a nuclear power plant within the State. [1987, c. 141, Pt. A, §6 (NEW).]

D. Neither the licensee nor any other owner of any nuclear power plant in the State may receive any benefit from funds remaining in the decommissioning trust fund after completion of decommissioning. [1987, c. 141, Pt. A, §6 (NEW).]

E. All income of a fund shall be accumulated and added to the principal of the fund, except as otherwise provided in subsection 5. [1987, c. 141, Pt. A, §6 (NEW).]

F. Any indenture of trust governing the decommissioning trust fund is subject to review and approval by the commission. That indenture of trust shall contain a provision that it shall be amended as necessary to conform to any future changes in state law or rule. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

4. Contributions to the fund. The trustee of a decommissioning trust fund shall bill the licensee operating the nuclear power plant for which the fund was established and the licensee shall make payments to the trustee of the fund in amounts and on a schedule determined by the commission in accordance with section 4353, subsection 4.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Expenditures from the fund; payments for costs of decommissioning. At the time of decommissioning, the decommissioning fund committee shall authorize the trustee to make payments as necessary from the fund to the licensee to cover actual decommissioning expenses in accordance with the decommissioning plan authorized by the United States Nuclear Regulatory Commission or its successor. The decommissioning fund committee may not approve any withdrawal for this purpose prior to completion of decommissioning, unless the physical decommissioning plan has been received and reviewed by the commission under section 4353, subsection 7.

The decommissioning fund committee may authorize withdrawals from the fund as necessary to pay reasonable expenses for administering the fund. No other withdrawal may be made prior to the commencement of decommissioning without the approval of the commission and unless the withdrawal is for the purpose of paying reasonable expenses related to decommissioning.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Expenditure of money remaining after decommissioning. Upon termination of decommissioning, the commission shall conduct a final audit of the decommissioning trust fund. The commission may by rule, if the public interest requires, establish a decommissioning contingency reserve at that time. If there are assets remaining in the fund attributable to a given plant, after its decommissioning has been completed, those assets must be returned, in proportion to their payments, to the owners and any other persons who originally made payments to the licensee for decommissioning purposes in accordance with the order or orders of any regulatory agency having jurisdiction. No portion of the remaining assets in a fund may accrue to the benefit of the licensee.

A transmission and distribution utility in the State that receives remaining decommissioning funds under this subchapter shall distribute the funds equitably, under the guidance of the commission, to its customers.

[ 1999, c. 398, Pt. A, §100 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

7. Commission review for licensee-established committee. Notwithstanding any other section of this subchapter, if the decommissioning fund committee is established by the company under section 4354, subsection 1, withdrawals from the fund shall be reviewed and approved by the commission. No withdrawal may be approved, except for the purpose of paying reasonable expenses related to decommissioning or to the administration of the fund.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

8. Separate fund for each plant. There shall be a separate decommissioning trust fund for each nuclear power plant covered by this subchapter. The assets of these funds shall not be commingled in any way.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A100 (AMD). 1999, c. 398, §§A104,105 (AFF). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



35-A §4356. Responsibility for decommissioning

1. Decommissioning trust fund. In the first instance, the cost of decommissioning shall be paid from the decommissioning trust fund established for the plant being decommissioned.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Licensee responsible. If the assets of the decommissioning trust fund are insufficient to pay for the cost of decommissioning, the licensee shall be responsible for the additional cost.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Insufficient assets. If the assets of the licensee are insufficient to cover the remaining cost of decommissioning after the decommissioning trust fund is exhausted, the owners are jointly and severally liable for the safe and proper decommissioning of that nuclear power plant. If, under this subsection, any in-state owner pays decommissioning expenses in excess of its ownership share in the plant, that owner shall have a cause of action to recover that excess from the other owners. The Department of the Attorney General shall assist in bringing such an action.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. State not financially responsible; protective action. The State shall have no financial responsibility for decommissioning. If the Governor finds that, because of inadequate action by the responsible parties in carrying out decommissioning, protective action is reasonably required to protect the public health and safety, the State may undertake that action. In that case, the Department of the Attorney General shall bring action against the fund, the licensee and the owners to recover the cost of that protective action. Expenses incurred by the Department of the Attorney General in bringing that action shall be paid from the decommissioning trust fund.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Additional expense in rates. The commission shall include, as an allowable operating expense, in calculation of authorized rates, additional decommissioning funds actually supplied by an electric utility in the State, to the extent these are just and reasonable.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4357. Procedure, liability and penalties incorporated by reference; construction

To the extent that they are not in conflict with this chapter, chapters 13 and 15 apply to this chapter. This subchapter shall be construed liberally in order to achieve the purposes stated in this chapter. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4358. Cost of review

The licensee shall submit to the commission, with the initial filing or upon a subsequent formal review of a decommissioning financing plan under this subchapter, a filing fee as determined by the commission, but not to exceed $50,000, in order to assist in covering the cost of review by the commission. Within one year after establishment of a decommissioning fund under this subchapter, the licensee may recover the licensing fee from the fund. Money received from the filing fee shall be segregated, apportioned and expended by the commission for the purposes stated in this section, with a report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. Any unexpended funds from the filing fee shall be transferred to the decommissioning trust fund after approval of the plan. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4359. Enforcement

All provisions of this subchapter shall be enforced by the Department of the Attorney General, with the cost of enforcement paid from the decommissioning trust fund. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).






Subchapter 4: SPENT FUEL AND HIGH-LEVEL WASTE REQUIREMENTS

35-A §4371. On-site storage of spent fuel assemblies; limitations

After July 1, 1992, no nuclear fission thermal power plant licensee may store or maintain in on-site spent fuel element pools or other on-site temporary storage facilities any spent nuclear fuel which was removed from the nuclear reactor core more than 3 years previously. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4372. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 141, Pt. A, §6 (NEW).]

1. Construction. "Construction" means the installation of permanent equipment or structures.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. High-level radioactive waste. "High-level radioactive waste" means the highly radioactive material resulting from the reprocessing of spent nuclear fuel, including liquid waste produced directly in reprocessing and any solid material derived from that liquid waste that contains fission products in sufficient concentrations; and other highly radioactive material that the United States Nuclear Regulatory Commission, consistent with existing law, determines by rule to require permanent isolations.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Nuclear power plant. "Nuclear power plant" means a nuclear fission thermal power plant.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Technology or means for the disposal of high-level nuclear waste. "Technology or means for the disposal of high-level nuclear waste" means a method for the permanent and terminal disposal of high-level nuclear waste. It does not necessarily require that facilities for the application of such technology and means be available at the time the commission makes its findings. This disposition does not necessarily preclude the possibility of an approved process for retrieval of such waste.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4373. Certification required prior to construction of nuclear power plants

No construction may commence on a nuclear power plant, until the Public Utilities Commission has certified it under this subchapter. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4374. Conditions for certification of nuclear power plants

The commission may certify a nuclear power plant if it finds that: [1987, c. 141, Pt. A, §6 (NEW).]

1. Federal Government identification and approval of technology. The Federal Government, through its authorized agency, has identified and approved a demonstrable technology or means for the disposal of high-level nuclear waste;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Waste storage facilities operational. Specific facilities with adequate capacity to contain high-level nuclear waste are in actual operation, or will be in operation, at the time the nuclear power plant being certified requires the means for the disposal of high-level nuclear waste; and

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Proposal for disposal is in conformity. The disposal of high-level nuclear waste proposed for any nuclear power plant to be certified according to this subchapter is in full conformity with the technology approved by the authorized agency of the Federal Government.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4375. Commission action upon petition

Upon petition of any person, the commission shall within a reasonable time conduct public hearings and make specific findings as to the conditions set forth in section 4374. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4376. Commission and other agency action if certification not granted

If the conditions of section 4374 have not been met, the commission may continue to receive and process applications for certification, but may not certify a nuclear power plant. Any other governmental entity which grants necessary permits, licenses, approvals or authorizations for construction of a nuclear power plant may process and grant those permits, licenses, approvals or authorizations, subject to the commission's granting of certification under this chapter. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).






Subchapter 5: SPENT FUEL DISPOSAL TRUST FUND

35-A §4391. Definitions (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See T. 35-A, §4392, sub-§6) (WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See T. 35-A, §4392, sub-§6)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See T. 35-A, §4392, sub-§6)

(WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See T. 35-A, §4392, sub-§6)

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 141, Pt. A, §6 (NEW).]

1. Licensee. "Licensee" means the holder of the operating permit from the United States Nuclear Regulatory Commission for a nuclear power plant.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Nuclear power plant or plant. "Nuclear power plant" or "plant" means a nuclear fission thermal power plant.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Owner. "Owner" means any utility that owns any portion of a nuclear power plant, whether directly or indirectly, through ownership of stock in a company that owns any portion of a nuclear power plant, through membership in a holding company that owns any portion of a nuclear power plant or through other means.

[ 1999, c. 398, Pt. A, §101 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

4. Spent nuclear fuel disposal. "Spent nuclear fuel disposal" means the activities undertaken to safely dispose of spent nuclear fuel offsite and in compliance with all applicable state and federal laws.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Trustee. "Trustee" means a fiduciary as defined under Title 18-A, section 1-201, which fiduciary shall administer the spent fuel disposal trust funds subject to sections 4392 and 4393 and in accordance with Title 18-A, article VII.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Trust fund or fund. "Trust fund" or "fund" means a trust fund established as set out in section 4392 to hold money for the eventual purpose of spent nuclear fuel disposal.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 398, §A101 (AMD). 1999, c. 398, §§A104,105 (AFF).



35-A §4392. Spent Nuclear Fuel Disposal Trust Fund (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See T. 35-A, §4392, sub-§6) (WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See T. 35-A, §4392, sub-§6)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See T. 35-A, §4392, sub-§6)

(WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See T. 35-A, §4392, sub-§6)

1. Established. Any licensee operating a nuclear power plant in this State shall establish a segregated Spent Nuclear Fuel Disposal Trust Fund in accordance with this subchapter for the eventual disposal of spent nuclear fuel resulting from the use of that fuel before April 7, 1983. The licensee shall make payments into the fund in accordance with a schedule based on sound financial practices designed to accumulate sufficient money to make the payments to the United States Department of Energy in the manner described in subsection 5. The licensee shall also review the schedule at least annually to determine if the level of deposits in the fund remains reasonably capable of accumulating appropriate money for application to these payments.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Financing agreement. The licensee shall file with the commission a fully executed spent nuclear fuel financing agreement between the licensee and each owner, evidencing each owner's acceptance of its respective share of the ultimate financial responsibility for spent nuclear fuel. In satisfaction of this requirement, the licensee may submit existing ownership agreements, together with documentation from each owner, of the applicability of the agreement to the case of financial responsibility for spent nuclear fuel.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Trustee. The licensee shall select a trustee or trustees to manage the money within the fund to ensure that it will be available when needed. Preference may be given to financial institutions incorporated in the State if such a determination can be made consistent with the fiduciary responsibility of the trustees. The licensee may change trustees at any time upon appropriate notice. Trustees shall be subject to the same duties and may exercise the same powers as trustees under Title 18-A, article VII, to the extent that they are not inconsistent with this subchapter. The trustee may appoint subsidiary financial managers, subject to the approval of the licensee.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Restrictions. The following restrictions apply to the fund.

A. The fund shall be segregated from the licensee's assets and administered by an independent trustee in accordance with this subchapter. [1987, c. 141, Pt. A, §6 (NEW).]

B. [1999, c. 173, §1 (RP).]

C. The funds shall not be invested in the securities of the owner of any nuclear power plant. [1987, c. 141, Pt. A, §6 (NEW).]

D. Income to the fund shall be reinvested for the benefit of the fund or used to pay the reasonable expenses of administration of the fund. [1987, c. 141, Pt. A, §6 (NEW).]

E. The fund may be invested only in a manner consistent with the criteria for decommissioning trust funds as described in 18 Code of Federal Regulations, Sections 35.32(a)(3) and 35.33(c)(1998). [1999, c. 173, §2 (NEW).]

[ 1999, c. 173, §§1, 2 (AMD) .]

5. Expenditures from the fund. The trustee shall make payments from the fund to the United States Department of Energy in accordance with the United States Nuclear Waste Policy Act of 1982 and any contract between the licensee and the department under that Act for the disposal of all spent nuclear fuel used prior to April 7, 1983. Notwithstanding any other provision of this subsection, the trustee shall make payments from the fund to the licensee to meet expenditures for interim spent fuel storage costs and to offset those interim spent fuel storage costs already incurred by the licensee.

[ 1999, c. 173, §3 (AMD) .]

6. Contingent repeal. After payment of all fees in accordance with subsection 5, the trustee shall report to the commission and, upon certification by the commission, the fund shall be dissolved expeditiously and this subchapter is repealed.

[ RR 2009, c. 2, §104 (COR) .]

7. Assets remaining in the fund. Any assets remaining in the fund at the time of dissolution must be returned, in proportion to their payments, to the owners and any other persons who originally made payments to the licensee for the fund. Any amounts returned to the transmission and distribution utilities within the State will be subject to ultimate rate treatment by the commission. No portion of the remaining assets in the fund may accrue to the benefit of the licensee.

[ 1999, c. 398, Pt. A, §102 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 173, §§1-3 (AMD). 1999, c. 398, §A102 (AMD). 1999, c. 398, §§A104,105 (AFF). RR 2009, c. 2, §104 (COR).



35-A §4393. Report; audit (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See T. 35-A, §4392, sub-§6) (WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See T. 35-A, §4392, sub-§6)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See T. 35-A, §4392, sub-§6)

(WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See T. 35-A, §4392, sub-§6)

1. Initial report. The licensee shall report to the commission upon the establishment of the fund. That report shall include the relevant trust agreement, spent nuclear fuel disposal contract and other appropriate documentation.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Annual reports. The trustee of the fund shall report at least annually to the licensee on the status of the fund. The licensee shall report the information in reasonable detail annually to the Governor and the commission. The reports shall contain a reasonable itemization of all administrative expenses.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Audit. The licensee shall cause an annual audit to be made of the fund.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).






Subchapter 6: POST-DECOMMISSIONING OVERSIGHT FEES

35-A §4395. State assessment (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 254, §A2 (NEW). 2007, c. 539, Pt. KK, §14 (RP).



35-A §4396. Interim Spent Fuel Storage Facility Oversight Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 254, §A2 (NEW). 2007, c. 539, Pt. KK, §14 (RP).









Chapter 44: MAINE SURPLUS ENERGY AUCTION PROGRAM

35-A §4401. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 662, §1 (NEW). 1997, c. 56, §1 (RP).



35-A §4402. Program established (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 662, §1 (NEW). 1997, c. 56, §1 (RP).



35-A §4403. Surplus energy pool established (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 662, §1 (NEW). 1995, c. 462, §A65 (AMD). 1997, c. 56, §1 (RP).



35-A §4404. Report to Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 662, §1 (NEW). 1997, c. 56, §1 (RP).









Part 4: GAS

Chapter 45: NATURAL GAS PIPELINE UTILITIES

35-A §4501. Declaration of policy

It is declared that the business of transporting natural gas within the State by interstate or intrastate natural gas pipeline utilities affects the public interest and that the health, safety and welfare of the inhabitants of the State require regulation in matters relating to the transportation of natural gas to the extent provided in this chapter. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4502. Organization; power to construct and operate pipelines

1. Organization of corporations to construct pipelines. Corporations for the purpose of constructing and operating natural gas pipelines may be organized under Title 13-C. Following organization under former Title 13-A or Title 13-C, the corporation has all the other rights, privileges and immunities of a legal corporation organized under Title 13-C, except as they are inconsistent with this chapter.

[ 2003, c. 344, Pt. D, §25 (AMD) .]

2. Interstate and intrastate pipelines. A natural gas pipeline utility, organized under the laws of this State or of any other state or of the United States to construct and operate an interstate natural gas pipeline, which holds a certificate of public convenience and necessity issued under federal law, authorizing it to construct and operate natural gas pipeline and appurtenant facilities within this State, or to construct and operate an intrastate natural gas pipeline, which has obtained authorization from the commission to construct and operate such intrastate natural gas pipeline or pipelines and appurtenant facilities, may, upon compliance with this chapter, purchase, hold and convey real estate and personal property for the purposes for which it was created.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2003, c. 344, §D25 (AMD).



35-A §4503. Filing certificate of public convenience

At least 30 days before beginning construction of an interstate natural gas pipeline within this State, the corporation shall file with the Secretary of State a certified copy of the certificate of public convenience and necessity issued to it under the Federal Natural Gas Act or, if the pipeline is intrastate, a certificate exhibiting the commission's authorization. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4504. Eminent domain (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 605, §3 (AFF). 1999, c. 605, §1 (RP).



35-A §4505. Exemption from eminent domain (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 605, §3 (AFF). 1999, c. 605, §1 (RP).



35-A §4506. Construction requirements

1. Soil requirements. A natural gas pipeline must be laid at least 24 inches below the surface of the soil. The soil above the pipeline must be graded to the level of the adjacent land and left in good working condition unless otherwise agreed to by the natural gas pipeline utility and the property owner.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Damage to growing crops. The natural gas pipeline utility shall pay for any damage to growing crops caused by the construction, operation, maintenance, repair or reconstruction of a natural gas pipeline.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Driveways, drains, pipes and wires left in good condition. Driveways, drains, water pipes and other service pipes or wires located on land on which a natural gas pipeline is constructed shall be left in as good condition as they were prior to the construction, maintenance, repair or reconstruction of the pipeline, except when the natural gas pipeline utility and the owner of the property or right-of-way agree otherwise.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Closing right-of-way prohibited. No driveway or right-of-way over the land on which a natural gas pipeline is located may, except during the construction, maintenance, repair or reconstruction of the pipeline, be closed for passage, except by agreement between the natural gas pipeline utility and the owner of the property or right-of-way.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Buildings. A building erected by a natural gas pipeline utility shall conform in its method of construction with the building laws or regulations in force in the location in which it is erected, and the exterior design of the building shall conform to the extent possible with the general architectural standards of buildings in the locality.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4507. Franchise area; restricted sale

A natural gas pipeline utility may not supply or sell natural gas to any person within the franchise area of another utility, which is authorized by the State to transmit or sell gas within the franchise area, except to that other utility, unless the other utility consents to the sale and the commission approves or the commission permits the sale, after notice and hearing. [1987, c. 490, Pt. C, §11 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C11 (AMD).



35-A §4508. Powers and authority of Public Utilities Commission

1. Natural gas pipeline utilities subject to commission's authority. A natural gas pipeline utility organized to construct or operate an interstate natural gas pipeline that holds a certificate of public convenience and necessity issued under the Federal Natural Gas Act authorizing it to construct or operate a natural gas pipeline and appurtenant facilities within the State, or an intrastate natural gas pipeline utility that has obtained authorization from the commission, is subject to the authority of the commission. The commission shall adopt policies that reduce the probability of methane leakage from facilities as part of its regulation under this chapter.

[ 2013, c. 369, Pt. B, §2 (AMD) .]

2. Commission rules and limitation on commission authority. The commission may make necessary rules with respect to the natural gas pipeline utility's pipeline, equipment and manner of operation as they relate to the safety of the public and of the utility's employees, provided that the commission's authority is not inconsistent with or in violation of the Federal Natural Gas Act, as amended, or any rules, orders, regulations or certificates of public convenience and necessity issued under that Act.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Power to effectuate policies of this chapter. To effectuate the policies and provisions of this chapter and when determined necessary to obtain uniformity in the formulation, administration and enforcement of any order or rule issued under this chapter, or promulgated by an agency of the United States, pertaining to the regulating or handling of natural gas, the commission may:

A. Confer, cooperate and enter into compacts with the agency; [1987, c. 141, Pt. A, §6 (NEW).]

B. Avail itself of records and facilities of the authority and make records and facilities available to the agency; [1987, c. 141, Pt. A, §6 (NEW).]

C. Conduct joint investigations and hold joint hearings; [1987, c. 141, Pt. A, §6 (NEW).]

D. Issue orders and rules jointly or concurrently with, or complementary to those issued by, the agency; and [1987, c. 141, Pt. A, §6 (NEW).]

E. Collaborate with the agency and others in the development and operation of measures for the increased safety of the transportation and distribution of natural gas within the State. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2013, c. 369, Pt. B, §2 (AMD).



35-A §4509. Application of this Title

A natural gas pipeline utility is subject to all provisions of this Title as far as applicable and to the orders and rules adopted and promulgated by the commission under the authority of this Title. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4510. Submission of plans to commission

Not less than 30 days before the solicitation of bids for construction or installation or, if bids are not solicited, not less than 30 days before actual construction or installation, the natural gas pipeline utility shall submit to the commission information concerning the engineering design of its pipeline and the standards of construction which it proposes to follow and any other information the commission determines necessary, so that it may determine whether the public safety and the safety of the utility's employees are being protected. If the commission finds that any part of the engineering design does not conform to the minimum standards of the American Standard Code of Pressure Piping, promulgated by the American Standards Association of New York, or that the condition of any part of the equipment or the manner of operating it are dangerous to the public safety or the employees' safety, it shall make an order to remedy the nonconformity or dangerous condition and furnish a copy of the order to the utility. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4511. Submission of map to commission

A natural gas pipeline utility, as soon as it has definitely established a route, but in any event not less than 30 days before the commencement of actual construction or installation, shall submit to the commission and to the governing body of each municipality through which it is proposed that the route shall pass, for their information, a map approved as to form by the commission that clearly sets forth the proposed route. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4512. Compliance with orders

A natural gas pipeline utility subject to this chapter shall comply immediately with any proper order of the commission. [1987, c. 141, Pt. A, §6 (NEW).]

1. Failure to comply.

[ 2003, c. 505, §31 (RP) .]

2. Damages. In addition to the administrative penalty imposed pursuant to this Title, a natural gas pipeline utility that fails to comply with an order of the commission shall reimburse any person whose property is damaged as a result of the failure for the amount of the property damage and be liable in double damages for any injury resulting to a person from the failure.

[ 2003, c. 505, §32 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2003, c. 505, §§31,32 (AMD).



35-A §4513. Interstate and foreign commerce not affected

No provision of this chapter or of any order or rule under this chapter applies to or may be construed to apply to interstate or foreign commerce, except as far as the provision is effective pursuant to the Constitution of the United States under the laws of the United States. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4514. Standing of utility in filing for permits

1. Utilities may file for license and permit. When a natural gas pipeline utility, which intends to operate within this State, has filed for either a certificate of public convenience and necessity to be issued under the Federal Natural Gas Act or, in the case of an intrastate gas pipeline company, has filed for the necessary authorization from the commission, that utility may file and process an application for any license, permit or order necessary to obtain all governmental approvals with regard to the location, construction, completion and operation of that pipeline within this State. The effective date of the license, permit, order or governmental approval which is granted or issued may be conditioned upon or suspended until the issuance of the certificate of public convenience and necessity or commission authorization.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Application to Department of Environmental Protection before certificate is issued. If a natural gas pipeline utility applies to the Department of Environmental Protection for any required licenses or approvals before it is issued a certificate of public convenience and necessity under the Federal Natural Gas Act or authorization by the commission, it shall file a bond with the Department of Environmental Protection payable to the department in a form satisfactory to the Commissioner of Environmental Protection. The Commissioner of Environmental Protection shall determine the amount of the bond which may not exceed $50,000. The bond shall be conditioned to require the applicant to reimburse the department for its costs incurred in processing any application in the event that the applicant does not receive a certificate of public convenience and necessity as described in this section.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Notification of landowners. A natural gas pipeline utility which applies for site location of development approval under Title 38, chapter 3, subchapter I, article 6, shall:

A. Prior to filing a notification under Title 38, section 483, provide notice to each owner of real property upon whose land the applicant proposes to locate a natural gas pipeline by registered mail, postage prepaid at the land owner's last known address as contained in the applicable tax assessor's record; and [1987, c. 141, Pt. A, §6 (NEW).]

B. File, with the town clerk of each municipality through which the pipeline is proposed to be located, a map demonstrating the intended approximate location of the pipeline within the municipality.

The applicant may not be required to provide notice of its intent to construct a natural gas pipeline other than as set forth in this subsection. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Company not excused from obtaining proprietary rights. Nothing in this section excuses a natural gas pipeline utility or other entity from obtaining appropriate proprietary rights in state-owned land prior to the construction or operation of a pipeline within this State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4515. Cease and desist orders

The commission may order a natural gas pipeline utility to cease and desist from operating or acting in violation of a statute or rule or order. Whenever practicable, the commission shall notify a natural gas pipeline utility against whom a cease and desist order is contemplated and afford it an opportunity to present its views and shall afford it reasonable opportunity to comply. Failure to notify and afford such an opportunity does not preclude the granting of appropriate relief. [2003, c. 505, §33 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2003, c. 505, §33 (AMD).



35-A §4516. Civil violation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1993, c. 113, §1 (AMD). 2003, c. 505, §34 (RP).



35-A §4516-A. Administrative penalty

1. Violation of this Title. The commission may impose an administrative penalty on a natural gas pipeline utility that violates any provision of this Title relating to safety of pipeline facilities or transportation of gas or any rule issued under this Title in an amount not to exceed $200,000 for each violation. Each day of violation constitutes a separate offense.

[ 2013, c. 495, §1 (AMD) .]

2. Maximum administrative penalty. The maximum administrative penalty may not exceed $2,000,000 for any related series of violations.

[ 2013, c. 495, §1 (AMD) .]

3. Determining amount of penalty. In determining the amount of the penalty, the commission shall consider the following:

A. The nature, circumstances and gravity of the violation; [2003, c. 505, §35 (NEW).]

B. The degree of the natural gas pipeline utility's culpability; [2003, c. 505, §35 (NEW).]

C. The natural gas pipeline utility's history of prior offenses; [2003, c. 505, §35 (NEW).]

D. The natural gas pipeline utility's ability to pay; [2003, c. 505, §35 (NEW).]

E. Any good faith by the natural gas pipeline utility in attempting to achieve compliance; [2003, c. 505, §35 (NEW).]

F. The effect on the natural gas pipeline utility's ability to continue in business; and [2003, c. 505, §35 (NEW).]

G. Such other matters as justice may require. [2003, c. 505, §35 (NEW).]

[ 2003, c. 505, §35 (NEW) .]

4. Payment of penalty. The amount of the administrative penalty may be:

A. Deducted from any sums owing by the State to the natural gas pipeline utility; or [2003, c. 505, §35 (NEW).]

B. Recovered in a civil action in the state courts. [2003, c. 505, §35 (NEW).]

[ 2003, c. 505, §35 (NEW) .]

5. Limitation on imposing penalty. Any action that may result in the imposition of an administrative penalty pursuant to this section must be commenced within 5 years after the cause of action accrues.

[ 2003, c. 505, §35 (NEW) .]

SECTION HISTORY

2003, c. 505, §35 (NEW). 2013, c. 495, §1 (AMD).



35-A §4517. Private natural gas pipelines

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Affiliated compression or liquefaction facility" means a facility that is used to liquefy or compress natural gas for sale or distribution to others by means other than a pipeline and that is owned or operated by an affiliate of the owner of a private natural gas pipeline. [2011, c. 592, §1 (NEW).]

B. "Private natural gas pipeline" means a pipeline that is used solely for the transport of natural gas to a single customer and is owned by the customer and whose owner or operator is not otherwise regulated by the commission as a natural gas pipeline utility or gas utility. For purposes of this paragraph, "customer" includes an affiliate of a customer. [2011, c. 592, §1 (NEW).]

[ 2011, c. 592, §1 (RPR) .]

2. Safety regulation. The commission may exercise safety regulation over an entity that owns or operates a private natural gas pipeline on public land or land owned by a 3rd party, notwithstanding that the entity is not a public utility. The commission may exercise safety regulation over the owner or operator of an affiliated compression or liquefaction facility, notwithstanding that the owner or operator is not a public utility. Safety regulation under this subsection may be enforced as provided in sections 4515 and 4516-A.

[ 2011, c. 592, §2 (AMD) .]

3. Approval of construction. A private natural gas pipeline or affiliated compression or liquefaction facility may not be constructed without approval of the commission. When requesting approval, the entity that owns or operates a private natural gas pipeline or affiliated compression or liquefaction facility shall submit to the commission information concerning the engineering design of the pipeline or affiliated compression or liquefaction facility and the standards of construction the entity proposes to follow and any other information the commission determines necessary to make a determination of whether to approve construction. The commission shall approve the construction if the commission determines that the standards of construction of the pipeline or affiliated compression or liquefaction facility adequately protect the safety of the public.

[ 2011, c. 592, §2 (AMD) .]

4. Waiver. The commission may waive for good cause any requirements under this section.

[ 2011, c. 110, §1 (NEW) .]

5. Sale by affiliate of liquefied natural gas or compressed natural gas. The owner or operator of a private natural gas pipeline that delivers natural gas to its affiliate that then liquefies or compresses the natural gas for sale or distribution to others by means other than by a pipeline is not, as a result of the delivery, considered a public utility. The owner or operator of an affiliated compression or liquefaction facility is not considered a public utility if the owner or operator is not otherwise regulated by the commission as a public utility.

[ 2011, c. 592, §3 (NEW) .]

SECTION HISTORY

2011, c. 110, §1 (NEW). 2011, c. 592, §§1-3 (AMD).






Chapter 47: GAS UTILITIES

35-A §4701. Gas utilities authorized to deal in natural gas

Any gas utility is authorized to buy, sell, furnish, transport, store, distribute, dispose of or otherwise deal in natural gas and a mixture of natural gas and manufactured gas and their by-products, to the same extent and with the same rights, privileges and limitations conferred or imposed upon it with respect to manufactured gas, and within the same territorial limitations within which it is authorized to deal in manufactured gas. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §4702. Safety jurisdiction only over certain gas utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1999, c. 718, §15 (RPR). 2011, c. 197, §1 (RP).



35-A §4702-A. Safety jurisdiction only over certain gas utilities

The commission may regulate certain gas utilities in accordance with this section as an agent of the United States Department of Transportation Pipeline and Hazardous Materials Safety Administration pursuant to 49 United States Code, Section 60105. [2011, c. 197, §2 (NEW).]

1. Jurisdiction. A gas utility owning, controlling, operating or managing a central tank system or a liquefied petroleum gas system is subject to the jurisdiction of the commission solely with respect to safety if that system serves:

A. Ten or more customers; [2011, c. 197, §2 (NEW).]

B. More than one customer and any portion of the central tank system or liquefied petroleum gas system is located in a public place; or [2011, c. 197, §2 (NEW).]

C. One customer and a portion of the central tank system or liquefied petroleum gas system is located off the customer's premises in a public place. [2011, c. 197, §2 (NEW).]

In regulating gas utilities under this section, the commission may not interpret "public place" to include a motel room, hotel room, rented cottage or other rented or leased living space unless the commission receives written notice from the United States Department of Transportation Pipeline and Hazardous Materials Safety Administration that this exclusion is incompatible with the administration's interpretation of 49 Code of Federal Regulations, Section 192.1 and the commission by rule establishes a definition of "public place" consistent with that written notice. Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 197, §2 (NEW) .]

2. Limitations; liquefied petroleum gas systems. Regulation of liquefied petroleum gas systems under this section is governed by this subsection. As used in this subsection, unless the context otherwise indicates, "jurisdictional system" means a liquefied petroleum gas system subject to the jurisdiction of the United States Department of Transportation Pipeline and Hazardous Materials Safety Administration under 49 Code of Federal Regulations, Section 192.1, and "operator" means the operator of a jurisdictional system.

A. The commission may regulate liquefied petroleum gas systems only to the extent the system is subject to the jurisdiction of the United States Department of Transportation Pipeline and Hazardous Materials Safety Administration under 49 Code of Federal Regulations, Section 192.1. [2011, c. 197, §2 (NEW).]

B. The commission shall regulate jurisdictional systems and operators under this section in accordance with the minimum standards established by the United States Department of Transportation Pipeline and Hazardous Materials Safety Administration as adopted by reference by the commission by rule. Rules adopting by reference the minimum standards established by the United States Department of Transportation Pipeline and Hazardous Materials Safety Administration are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 197, §2 (NEW).]

C. The commission may not adopt or enforce any rule governing jurisdictional systems or operators, including but not limited to rules establishing definitions or standards, except as specifically authorized in this paragraph, paragraph B or subsection 1. The commission may by rule:

(1) Identify and certify operators;

(2) Require jurisdictional systems to be registered with the commission. The commission may not impose an administrative penalty under section 1508-A that exceeds $5,000 for failure to register a jurisdictional system;

(3) Prohibit delivery of liquefied petroleum gas to a customer if an operator has determined that piping or other equipment owned by the customer makes continued delivery unsafe. Nothing in this subparagraph permits the commission to require an operator to inspect, maintain or otherwise oversee customer-owned piping or other equipment;

(4) Require operators to participate in the underground facility damage prevention system established under Title 23, section 3360-A;

(5) Define "combustible material";

(6) Establish reasonable requirements for operators to keep on file maps or drawings of jurisdictional systems;

(7) Establish reasonable standards for the protection of jurisdictional systems from reasonably foreseeable damages that may be caused by motorized vehicles or snow, ice or other weather-related conditions;

(8) Establish reasonable requirements for the installation of warning tape and tracer wires on plastic pipes installed by operators;

(9) Establish reasonable requirements for operators to mark containers owned by the operators and located on customer property;

(10) Establish reasonable requirements for the use of directional boring by operators for the installation of piping for jurisdictional systems;

(11) Establish reasonable odor verification requirements for liquefied petroleum gas delivered to customers by operators; and

(12) Establish enforcement procedures. The enforcement procedures must provide for informal disposition of possible violations, including procedures that allow a person to correct a violation without penalty, informal conferences to resolve disputes about violations, consent agreements to resolve enforcement actions and other means of avoiding adjudicatory proceedings and the imposition of administrative penalties when informal means of enforcement are adequate to ensure public safety.

Rules adopted under this paragraph are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 197, §2 (NEW).]

D. In applying the atmospheric corrosion control standards established by the United States Department of Transportation Pipeline and Hazardous Materials Safety Administration to liquefied petroleum gas systems, the commission shall consider atmospheric corrosion to be a condition exhibiting signs of deterioration, including pitting or loss of metal. The commission may not consider surface rust or loss of paint coating to constitute atmospheric corrosion. [2011, c. 197, §2 (NEW).]

[ 2011, c. 197, §2 (NEW) .]

SECTION HISTORY

2011, c. 197, §2 (NEW).



35-A §4703. Cost of gas adjustment

1. Cost of gas; related costs. Subject to the approval of the commission, each gas utility shall charge its customers a cost-of-gas adjustment rate that includes reasonable costs for the gas that it supplies to its firm sales customers who receive uninterrupted service on a year-round basis. The cost of gas includes the cost of the gas purchased by the company for use in the State and may include costs directly related to the gas purchased and may include all or a portion of the cost of facilities used to produce and store gas, pursuant to rules adopted by the commission under this section.

[ 1997, c. 707, §5 (AMD) .]

2. Cost of gas adjustment for firm and nonfirm customers.

[ 1997, c. 707, §6 (RP) .]

2-A. Cost-of-gas adjustment for firm sales customers. Subject to the conditions of this section, a gas utility shall periodically adjust its cost-of-gas adjustment clause charges to its firm sales customers to reflect increases and decreases in the cost of gas. For purposes of this section, a "firm sales customer" means a customer that receives uninterrupted gas supply and transportation service from the gas utility on a year-round basis. Subject to the approval of the commission, the cost-of-gas adjustment charge must be billed at a uniform rate per 100 therms or 100 cubic feet of gas for customers of the gas utility receiving service pursuant to the same rate schedule.

[ 1997, c. 707, §7 (NEW) .]

2-B. Cost-of-gas adjustment for nonfirm customers. The rates charged to nonfirm customers include a cost of gas determined by the commission. The total rate charged to nonfirm customers is subject to the approval of the commission.

[ 1997, c. 707, §7 (NEW) .]

3. Scope of adjustment. The costs described in subsection 1 constitute the only items subject to adjustment, pursuant to rules adopted by the commission under this section, except that the commission may credit against the cost of gas any and all profits received by the gas utility from sales of gas to interruptible customers to the extent that the revenues exceed the actual costs of the interruptible sales.

[ 1997, c. 707, §8 (AMD) .]

4. Cost of gas adjustment rate applied uniformly to firm customers.

[ 1997, c. 707, §9 (RP) .]

5. Rules for calculation and billing of cost of gas adjustment. Within 120 days following the effective date of this section, the commission shall establish rules for the calculation and billing of cost of gas adjustments. The rules shall include, but not be limited to:

A. The accounting method to be used to determine the cost of gas; [1987, c. 141, Pt. A, §6 (NEW).]

B. The computation period and method of computation of the cost of gas adjustment rate; [1987, c. 141, Pt. A, §6 (NEW).]

C. Definitions and components of gas costs to be included in the cost of gas adjustment; [1987, c. 141, Pt. A, §6 (NEW).]

D. An appropriate method to amortize a utility's unrecovered reasonable gas costs; [1987, c. 141, Pt. A, §6 (NEW).]

E. An appropriate method to credit customers for gas cost overcharges; and [1987, c. 141, Pt. A, §6 (NEW).]

F. Reporting requirements to administer this section. [1987, c. 141, Pt. A, §6 (NEW).]

The commission may establish a cost of gas adjustment rate for a computation period based on projected gas sales and gas costs for that period, and make appropriate adjustments for overcharges or undercharges in customer bills in subsequent computation periods to account for the difference between the projected gas sales and costs and actual gas sales and reasonable gas costs.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Commission approval required. A utility may not bill customers for a cost of gas adjustment charge which has not been approved and ordered into effect by the commission pursuant to this section. Each gas utility shall file application for changes in its cost of gas adjustment rate in accordance with rules promulgated under this section. The commission shall issue public notice of the application and the opportunity to request a hearing within 7 days after the application is filed with the commission. The commission may render its decision on the application without holding a public hearing. If a public hearing is held, the commission shall hold the first session within 45 days of the filing of the application. The commission shall render its decision on the application within 45 days of the close of the hearing, or within 45 days of receipt of the application if no hearing is held. No gas utility may make application for changes in its cost of gas adjustment rate until a period of 90 days has elapsed from the filing of its last application, unless otherwise ordered by the commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Reports. The commission may require gas utilities to provide such reports and information as it determines necessary to administer this section.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1997, c. 707, §§5-9 (AMD).



35-A §4703-A. Natural gas for use in vehicles

The following provisions govern the creation of subsidiaries or affiliates of gas utilities for the purpose of selling gas for use in vehicles fueled by natural gas. [1993, c. 178, §2 (NEW).]

1. Policy and findings. The Legislature finds that it is in the best interests of this State that the sale of natural gas for use as fuel in vehicles take place in an unregulated environment. The Legislature finds that entities that assume the risk of investment in the business of selling natural gas for use as a fuel in vehicles are entitled to the rewards and should be responsible for the costs of engaging in that business. It is the policy of the Legislature, in authorizing the creation of certain unregulated entities under this section, that ratepayers of gas utilities should not, as ratepayers, contribute to or benefit from the unregulated activity of those entities.

[ 1993, c. 178, §2 (NEW) .]

2. Creation of subsidiary or affiliate. Notwithstanding section 708, a gas utility may create without commission approval a wholly owned subsidiary or affiliate corporation whose sole purpose is to sell gas for use in vehicles fueled by natural gas, provided that:

A. The creation of the wholly owned subsidiary or affiliate does not result in ratepayers of the gas utility directly or indirectly contributing to or benefiting from the activities of the wholly owned subsidiary or affiliate and does not otherwise adversely affect ratepayers of the gas utility; and [1993, c. 178, §2 (NEW).]

B. The creation of a subsidiary or affiliate does not impair the ability of the gas utility to provide safe, reasonable and adequate service. [1993, c. 178, §2 (NEW).]

[ 1993, c. 178, §2 (NEW) .]

3. Rates for sales by gas utility. The rate for any sale of gas by a gas utility to a subsidiary or affiliate corporation created pursuant to this section or to any other entity that provides natural gas for use in vehicles must exceed the actual cost of the gas sold and include a contribution to the fixed costs of the utility. The commission may not find that the cost of gas sold to other customers of the utility has been increased as a result of any sale of gas by the utility at a rate that meets the requirements of this section.

[ 1993, c. 178, §2 (NEW) .]

4. Allocation of earnings. The commission may not allocate earnings of a wholly owned subsidiary or affiliate created pursuant to this section in a manner that benefits the customers of a gas utility.

[ 1993, c. 178, §2 (NEW) .]

5. Separate books and records. A subsidiary or affiliate created pursuant to this section shall maintain separate and independent books, accounts and records.

[ 1993, c. 178, §2 (NEW) .]

6. Access to books and records. A gas utility shall provide the commission with reasonable access to books, records, documents and other information of the gas utility related to a subsidiary or affiliate corporation created pursuant to this section.

[ 1993, c. 178, §2 (NEW) .]

7. Reasonableness of transaction. In a commission proceeding pursuant to section 307, 1303 or 4703, a gas utility shall demonstrate that all transactions with a subsidiary or affiliate corporation created by the utility pursuant to this section were reasonable.

[ 1993, c. 178, §2 (NEW) .]

8. Commission oversight. Notwithstanding the provisions of section 707, transactions between a gas utility and a subsidiary or affiliated interest created pursuant to this section do not require preapproval by the commission.

[ 1993, c. 178, §2 (NEW) .]

9. Investment by utility. Except as otherwise provided in this subsection, a gas utility that creates a subsidiary or affiliate corporation pursuant to this section may not invest in that subsidiary or affiliate corporation an amount greater than 1% of the gas utility's total retail revenues. Upon request of a gas utility, the commission, after notice and hearing, may permit an investment greater than 1% of the utility's total retail revenues.

[ 1993, c. 178, §2 (NEW) .]

10. Regulation of gas utility. Except as expressly provided in this section, nothing in this section exempts a gas utility from any laws, principles and rules governing the regulation of public utilities.

[ 1993, c. 178, §2 (NEW) .]

11. Subsidiary or affiliate created by the parent corporation of a gas utility. If a subsidiary or affiliated interest is created by the parent corporation of a gas utility for the purpose of supplying natural gas for use in vehicles, only the following provisions apply.

A. If the subsidiary or affiliate does any business in this State, the parent corporation shall provide the commission with reasonable access to books, records, documents or other information of the parent corporation related to that subsidiary or affiliate. [1993, c. 178, §2 (NEW).]

B. In a commission proceeding pursuant to section 307, 1303 or 4703, a gas utility shall demonstrate that all transactions with a subsidiary or affiliate of a parent corporation were reasonable. [1993, c. 178, §2 (NEW).]

For purposes of this subsection, the term "parent corporation" means an affiliated interest, as defined in section 707, subsection 1, paragraph A, subparagraphs (1), (2) and (4), of a gas utility that is not itself a gas utility in this State.

[ 1993, c. 178, §2 (NEW) .]

12. Limitations. Except as provided in this section, the sale by a person, not otherwise a gas utility, of natural gas directly to customers for use in vehicles fueled by natural gas is not subject to regulation by the commission.

[ 1993, c. 178, §2 (NEW) .]

SECTION HISTORY

1993, c. 178, §2 (NEW).



35-A §4704. Cease and desist orders

The commission may order a gas utility to cease and desist from operating or acting in violation of a statute or rule or order of the commission. Whenever practicable, the commission shall notify a gas utility against whom a cease and desist order is contemplated and afford it an opportunity to present its views and shall afford it reasonable opportunity to comply. Failure to notify and afford such an opportunity does not preclude the granting of appropriate relief. [2003, c. 505, §36 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2003, c. 505, §36 (AMD).



35-A §4705. Civil forfeiture (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1993, c. 113, §2 (AMD). 2003, c. 505, §37 (RP).



35-A §4705-A. Administrative penalty

1. Violation of this Title. The commission may impose an administrative penalty on a gas utility that violates any provision of this Title relating to safety of gas facilities or any rule issued under this Title in an amount not to exceed $200,000 for each violation. Each day of violation constitutes a separate offense.

[ 2013, c. 495, §2 (AMD) .]

2. Maximum administrative penalty. The maximum administrative penalty may not exceed $2,000,000 for any related series of violations.

[ 2013, c. 495, §2 (AMD) .]

3. Determining amount of penalty. In determining the amount of the penalty, the commission shall consider the following:

A. The nature, circumstances and gravity of the violation; [2003, c. 505, §38 (NEW).]

B. The degree of the gas utility's culpability; [2003, c. 505, §38 (NEW).]

C. The gas utility's history of prior offenses; [2003, c. 505, §38 (NEW).]

D. The gas utility's ability to pay; [2003, c. 505, §38 (NEW).]

E. Any good faith by the gas utility in attempting to achieve compliance; [2003, c. 505, §38 (NEW).]

F. The effect on the gas utility's ability to continue in business; and [2003, c. 505, §38 (NEW).]

G. Such other matters as justice may require. [2003, c. 505, §38 (NEW).]

[ 2003, c. 505, §38 (NEW) .]

4. Payment of penalty. The amount of the penalty may be:

A. Deducted from any sums owing by the State to the gas utility; or [2003, c. 505, §38 (NEW).]

B. Recovered in a civil action in the state courts. [2003, c. 505, §38 (NEW).]

[ 2003, c. 505, §38 (NEW) .]

5. Limitation on imposing penalty. Any action that may result in the imposition of an administrative penalty pursuant to this section must be commenced within 5 years after the cause of action accrues.

[ 2003, c. 505, §38 (NEW) .]

SECTION HISTORY

2003, c. 505, §38 (NEW). 2013, c. 495, §2 (AMD).



35-A §4706. Commission authority to adopt alternative rate-making mechanisms

1. Alternative rate-making mechanisms. This Title may not be construed to prohibit the commission from or to restrict the commission in establishing or authorizing any reasonable alternative rate-making mechanisms for gas utilities to promote efficiency in operations, create appropriate financial incentives, promote rate stability and promote equitable cost recovery. Alternative rate-making mechanisms may include, but are not limited to:

A. Multiyear rate-making plans that cap or otherwise establish mechanisms for future rate or revenue changes; [1997, c. 707, §10 (NEW).]

B. Reconciliation of actual revenues or costs with projected revenues or costs; [1997, c. 707, §10 (NEW).]

C. Adjustment of rates or revenues based on the use of any index, formula, forecast or projection; [1997, c. 707, §10 (NEW).]

D. Adjustment of rates or revenues based on an earnings-sharing, range-of-freedom or rate-stability plan; [1997, c. 707, §10 (NEW).]

E. Positive or negative financial incentives; and [1997, c. 707, §10 (NEW).]

F. Streamlined regulation or deregulation of services or entities when regulation is not required to protect the public interest. [1997, c. 707, §10 (NEW).]

In adopting an alternative rate-making mechanism, the commission may consider the costs of regulation, the benefits of the rate plan to the utility and to ratepayers, the impact on economic development, the reallocation of risk between investors and ratepayers, the development of a competitive market for gas services that are not natural monopolies and any other factor relevant to the establishment or authorization of an alternative rate-making mechanism. Prior to adopting an alternative rate-making mechanism, the commission shall consider the need for a rate case in order to establish a base line for the alternative rate-making mechanism.

[ 1997, c. 707, §10 (NEW) .]

2. Adoption of rate-making mechanisms. Upon the filing of an application for a rate plan by a gas utility, or upon the commission's own motion, the commission, in an adjudicatory proceeding, may adopt alternative rate-making mechanisms for any gas utility in the State. The alternative rate-making mechanisms need not conform with chapter 3 to the extent that the provisions of chapter 3 require the use of rate-base, rate-of-return or any other specific form of regulation of the rates of a gas utility or to the extent that the provisions of chapter 3 give any party, including the gas utility, the right to petition to change rates for gas services. This section may not be construed to limit the authority of the commission under section 1322.

[ 1997, c. 707, §10 (NEW) .]

3. Just and reasonable rates. In determining the reasonableness of any rate-adjustment mechanism established under this subchapter, the commission shall apply the standards of section 301 to ensure that the rates resulting from the implementation of a rate-adjustment mechanism are just and reasonable. Prior to the adoption of a new or replacement alternative rate plan or renewal of any existing alternative rate plan, the commission shall, in order to ensure that rates at the starting point of the plan are just and reasonable, conduct a revenue requirement and earnings review pursuant to the standards of section 301. In conducting such a review under this subsection, the commission, at its discretion, may conduct the review in a manner designed to minimize the cost of the review to ratepayers.

[ 2003, c. 45, §2 (AMD) .]

4. General safeguards. In adopting alternative rate-making mechanisms, the commission shall consider appropriate consumer and competitive safeguards.

[ 1997, c. 707, §10 (NEW) .]

5. Rate flexibility. Notwithstanding sections 307 and 703, the commission, in an adjudicatory proceeding, may authorize a gas utility to implement a program under which:

A. The utility may change its schedule of rates with limited notice to the commission; and [1997, c. 707, §10 (NEW).]

B. The utility may enter into contracts for the sale of gas, transmission and distribution services and related management services with limited or no prior approval by the commission. [1997, c. 707, §10 (NEW).]

The commission shall establish the terms and conditions under which a program is authorized under this subsection.

[ 1997, c. 707, §10 (NEW) .]

6. Amendment to multiyear rate plans. The commission may not amend or prematurely terminate the terms of a multiyear rate plan in a manner that prevents or threatens the utility's opportunity to recover a reasonable rate of return over the entire term of the plan. The commission shall ensure compliance with the requirements of this subsection in the revenue requirement proceeding and earnings review required by subsection 3.

[ 2003, c. 45, §2 (AMD) .]

7. Authority. The authority granted to the commission under this section is in addition to the authority of the commission granted under other provisions of this Title and this section may not be construed to limit the authority of the commission under any other provision of this Title.

[ 1997, c. 707, §10 (NEW) .]

8. Cost-of-gas adjustment. As part of the implementation of alternative rate-making mechanisms pursuant to this section, the commission may waive or modify the requirements of section 4703 to the extent necessary to promote efficiency in operation, appropriate financial incentives, rate stability or equitable cost recovery.

[ 1997, c. 707, §10 (NEW) .]

9. Report. The commission shall include in its annual report pursuant to section 120, subsection 6 any significant developments with respect to any actions taken or proposed to be taken by the commission under this section.

[ 2009, c. 122, §16 (AMD) .]

SECTION HISTORY

1997, c. 707, §10 (NEW). 2003, c. 45, §2 (AMD). 2009, c. 122, §16 (AMD).



35-A §4706-A. Special rate arrangements for eligible low-income customers (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 664, §1 (NEW). 2009, c. 35, §1 (RP).



35-A §4706-B. Assistance programs for low-income customers

1. Programs. Each gas utility in the State that serves 5,000 or more residential customers shall offer low-income assistance programs for residential customers who satisfy criteria for low-income assistance as established by the commission in rule. To the maximum extent possible, a gas utility, in adopting and implementing a low-income assistance program under this section, shall seek to encourage conservation in the use of gas by program participants.

[ 2009, c. 35, §2 (NEW) .]

2. Cost recovery. The commission shall include in rates for a gas utility all costs incurred in compliance with this section and commission rules adopted under this section, as long as such costs have been prudently incurred.

[ 2009, c. 35, §2 (NEW) .]

3. Rules. The commission may adopt rules necessary to implement this section. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 35, §2 (NEW) .]

4. Report. The commission shall report on low-income assistance programs offered by gas utilities pursuant to this section within the annual report required under section 120.

[ 2009, c. 35, §2 (NEW) .]

SECTION HISTORY

2009, c. 35, §2 (NEW).



35-A §4707. Stranded costs; notice of risk

Notwithstanding any other provision of this Title, costs arising from obligations incurred by a gas utility after March 1, 1998, other than costs or obligations that are beyond the control of the gas utility, determined by the commission in an adjudicatory proceeding to be unrecoverable as a result of competition or deregulation are incurred at the risk of the shareholders of the gas utility and may not be borne by ratepayers of the gas utility. This section may not be interpreted as requiring that costs incurred prior to March 1, 1998 be recovered from ratepayers. [1997, c. 707, §10 (NEW).]

SECTION HISTORY

1997, c. 707, §10 (NEW).



35-A §4708. Gas marketer registration

1. Registration required. Unless registered with the commission under this section, a gas marketer may not contract or attempt to contract with any retail natural gas consumer in this State to provide natural gas supply service.

[ 1999, c. 143, §3 (NEW) .]

2. Required information. A gas marketer registering under this section shall provide:

A. The name, mailing address and phone number of the gas marketer; and [1999, c. 143, §3 (NEW).]

B. The name, mailing address and phone number of a contact person who is knowledgeable regarding the gas marketer's activities in the State. [1999, c. 143, §3 (NEW).]

A gas marketer registered under this section shall promptly provide the commission with any additional relevant information requested by the commission, including, but not limited to, copies of any residential contracts for retail natural gas supply service. The commission shall provide through the issuance of protective orders pursuant to section 1311 for appropriate confidentiality protection as necessary for any information provided under this section.

[ 1999, c. 143, §3 (NEW) .]

3. Contracts void. Any contract for retail natural gas supply service entered into after the effective date of this section by a gas marketer that is not registered with the commission under this section is deemed void.

[ 1999, c. 143, §3 (NEW) .]

SECTION HISTORY

1999, c. 143, §3 (NEW).



35-A §4709. Natural gas unbundling

1. Commission rulemaking. In order to foster the unbundling of natural gas services and the development of a competitive natural gas supply market in the State, the commission shall consider the need for and may adopt rules in the following areas:

A. The need to license gas marketers; [1999, c. 143, §3 (NEW).]

B. The need for a code of conduct governing the relationship between a gas utility and an affiliated gas marketer to prevent the affiliated gas marketer's exercise of market power and to ensure fair competition among all gas marketers; [1999, c. 143, §3 (NEW).]

C. The need for regulations to protect consumers from abusive practices by gas marketers; and [1999, c. 143, §3 (NEW).]

D. Any other subject of natural gas unbundling that requires additional regulation. [1999, c. 143, §3 (NEW).]

[ 1999, c. 143, §3 (NEW) .]

2. Major substantive rules. Rules adopted under this section are major substantive rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 143, §3 (NEW) .]

SECTION HISTORY

1999, c. 143, §3 (NEW).



35-A §4710. Eminent domain

Subject to the provisions of this section, a natural gas utility may take and hold by right of eminent domain lands or rights in lands necessary to the safe, economical and efficient operation of a pipeline and to the provision of adequate service to the public. For purposes of this section, the term "natural gas utility" means an intrastate natural gas pipeline utility or a gas utility other than a gas utility over which the commission's jurisdiction is limited pursuant to section 4702-A. [2011, c. 197, §3 (AMD).]

1. Conditions and standards. A natural gas utility may take and hold by right of eminent domain lands or rights in lands necessary to the safe, economical and efficient operation of the pipeline and to the provision of adequate service to the public if:

A. The natural gas utility has obtained from the commission:

(1) In the case of a gas utility, authority to provide gas utility service to the area to be served by the proposed pipeline; or

(2) In the case of an intrastate natural gas pipeline utility, authority pursuant to chapter 45 to construct and operate the proposed pipeline; [1999, c. 605, §2 (NEW); 1999, c. 605, §3 (AFF).]

B. The natural gas utility has complied with the provisions of this chapter and in the case of a foreign natural gas utility with Title 13-C, chapter 15; [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §57 (COR).]

C. The natural gas utility has obtained from the commission approval of the location to be taken in a proceeding conducted in accordance with the following.

(1) The commission shall fix a time for a hearing and give written notice of the hearing to the property owner and to the utility seeking to acquire the property. The hearing must be held in the county where the property is situated, unless all parties agree to a different location. At the hearing, all parties in interest may be heard either in person or by attorney, and witnesses may be summoned by either party and attendance compelled as before other judicial tribunals.

(2) The burden of proof to show the necessity of the particular taking rests on the utility seeking to acquire the property.

(3) The decision of a majority of the commissioners is final as to questions of fact.

(4) The commission must issue a written approval if it finds that the taking is necessary and in the public interest, except that the commission's examination of environmental issues affecting the public interest may consist only of whether the natural gas utility has obtained required environmental permits for the proposed pipeline, excluding permits that the utility can not obtain without possessing rights in the property proposed to be taken.

(5) The commission shall issue a written decision within 30 days of a filing of a request for approval, except that the commission may extend its review of the request for an additional 30 days if it determines additional time is necessary to adequately complete its review. The commission may extend its review for more than an additional 30 days if a party requests an extension of more than 30 days and the commission finds that the additional time is required to avoid unfairness to a party; and [1999, c. 605, §2 (NEW); 1999, c. 605, §3 (AFF).]

D. The right of eminent domain is exercised in the manner and under the conditions set forth in chapter 65. [1999, c. 605, §2 (NEW); 1999, c. 605, §3 (AFF).]

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §57 (COR) .]

2. Public utility facilities. Nothing in this section authorizes a natural gas utility to take by eminent domain property or facilities of another public utility, used or acquired for use in the performance of a public duty, unless expressly authorized in this section or by an act of the Legislature.

[ 1999, c. 605, §2 (NEW); 1999, c. 605, §3 (AFF) .]

3. Owner's consent required. A natural gas utility may not take, without the owner's consent:

A. Meetinghouses; [1999, c. 605, §2 (NEW); 1999, c. 605, §3 (AFF).]

B. Dwelling houses; or [1999, c. 605, §2 (NEW); 1999, c. 605, §3 (AFF).]

C. Public or private burying grounds. [1999, c. 605, §2 (NEW); 1999, c. 605, §3 (AFF).]

[ 1999, c. 605, §2 (NEW); 1999, c. 605, §3 (AFF) .]

4. Public lands. A natural gas utility may not take by eminent domain lands or rights in:

A. A public street or highway; [1999, c. 605, §2 (NEW); 1999, c. 605, §3 (AFF).]

B. A public park or reservation; [1999, c. 605, §2 (NEW); 1999, c. 605, §3 (AFF).]

C. Other public property; or [1999, c. 605, §2 (NEW); 1999, c. 605, §3 (AFF).]

D. The location of a railroad or public utility. [1999, c. 605, §2 (NEW); 1999, c. 605, §3 (AFF).]

[ 1999, c. 605, §2 (NEW); 1999, c. 605, §3 (AFF) .]

5. Pipeline constructed under or through public property. A natural gas utility may construct a natural gas pipeline under or through a public highway or street, public park or reservation or other public property if the method, plans and specifications for construction have been approved by the authority having jurisdiction over the maintenance of the public highway or street, public park or reservation or other public property and the authority has granted a written location permit to the utility in accordance with section 2302. The natural gas utility has all the rights, privileges and duties arising out of section 2302 to the extent they apply to a natural gas utility.

[ 1999, c. 605, §2 (NEW); 1999, c. 605, §3 (AFF) .]

6. Pipelines constructed over or across railroad or public utility. A natural gas utility may construct a natural gas pipeline over or across the location of a railroad or public utility by agreement with the railroad or public utility or, in the event of failure to agree, with the commission's approval and in a place and manner and under conditions determined by the commission. Notwithstanding subsection 4, paragraph D, the commission's approval of a natural gas utility's crossing of a railroad may include authorization pursuant to this section for the natural gas utility to take by eminent domain an easement across the railroad. For purposes of this section "railroad" includes, but is not limited to, a railroad whose abandonment has been approved pursuant to 49 United States Code, Chapter 109. This subsection does not permit the commission to authorize the taking of an easement over lands owned by the State. All work on the property of a railroad or public utility must be done under the supervision and to the satisfaction of the railroad or public utility, but at the natural gas utility's expense.

[ 2001, c. 608, §4 (AMD) .]

SECTION HISTORY

1999, c. 605, §2 (NEW). 1999, c. 605, §3 (AFF). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B57 (COR). 2001, c. 608, §4 (AMD). 2011, c. 197, §3 (AMD).



35-A §4711. Conservation programs (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 110, §1 (NEW). 2009, c. 122, §17 (AMD). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 372, Pt. A, §8 (RP).



35-A §4712. Gas emergency response

1. Definitions. As used in this section, unless the context otherwise indicates, "gas explosion event" means an explosion or fire that causes property damage or personal injury and that involves natural gas or liquefied petroleum gas controlled, transported or delivered by a gas utility or a natural gas pipeline utility subject to the jurisdiction of the commission.

[ 2011, c. 27, §3 (NEW) .]

2. Response. Following a gas explosion event, the commission shall immediately contact the State Fire Marshal:

A. To confirm that the State Fire Marshal is investigating the event and securing evidence in accordance with Title 25, section 2394, subsection 1 and to coordinate the commission's activities with the State Fire Marshal's investigation; or [2011, c. 27, §3 (NEW).]

B. To confirm that the event does not warrant investigation by the State Fire Marshal pursuant to the protocol established in accordance with Title 25, section 2394, subsection 1. [2011, c. 27, §3 (NEW).]

[ 2011, c. 27, §3 (NEW) .]

3. Proceedings. In any commission proceeding concerning a gas explosion event, the commission shall afford a person injured by the event or who suffered property damage in the event an opportunity to address the commission regarding the event.

[ 2011, c. 27, §3 (NEW) .]

4. Compensation. In determining pursuant to section 117 whether to apply any administrative penalties relating to the gas explosion event to benefit customers affected or potentially affected by the violation, and in determining the amount to apply, the commission shall consider documented property damages suffered by a person as a result of the event and may apply an amount to equitably compensate that person for losses not otherwise fully compensated.

[ 2011, c. 27, §3 (NEW) .]

SECTION HISTORY

2011, c. 27, §3 (NEW).









Part 5: WATERBORNE TRANSPORTATION

Chapter 51: REGULATION OF FERRIES IN CASCO BAY

35-A §5101. Franchise of Casco Bay Island Transit District and others

No person, except for the Casco Bay Island Transit District, created by Private and Special Law 1981, chapter 22, may, directly, by lease or other arrangement transport passengers or property by vessel, for compensation, between the mainland of Cumberland County and Peaks Island, Great Diamond Island, Little Diamond Island, Long Island, Chebeague Island or Cliff Island, or between the islands mentioned in this section, without obtaining a certificate of public convenience and necessity from the commission authorizing the transportation. The district and any person who must obtain a certificate are ferries subject to the jurisdiction of the commission with respect to the service that requires authority. The commission shall specify in the certificate the business and operation of the ferry and shall attach to it at the time of issuance and from time to time after issuance reasonable terms, conditions and limitations as it determines necessary to maintain adequate transportation to these islands. The Casco Bay Island Transit District may assign or subcontract to another person any service for which it has a franchise. Regularly scheduled freight and passenger services are subject to the requirements of sections 5101-A to 5101-C. Unscheduled freight, tour, charter and taxi services are subject to the requirements of sections 5101-D and 5101-E. [1991, c. 774, §1 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 475, §2 (AMD). 1991, c. 774, §1 (AMD).



35-A §5101-A. Allowance of cross-subsidization; legislative intent

1. Legislative intent. The Legislature finds that the provision of affordable year-round passenger, freight and vehicle transportation to the islands served by the Casco Bay Island Transit District is critical to the continued existence of these island communities. It is the intent of the Legislature that the regulation of rates for the district allow for reasonable cross-subsidization of rates in order to preserve the affordability of passenger, freight and vehicle transportation for the year-round residents of the affected islands, the financial viability of the district and the viability of the island communities served by the district.

[ 1991, c. 774, §2 (NEW) .]

2. Cross-subsidization. In making decisions that require an evaluation of the rates charged by the Casco Bay Island Transit District, the commission shall allow reasonable cross-subsidization of rates in order to preserve the affordability of passenger and freight services for the year-round residents of the affected islands, the financial viability of the district and the viability of the island communities served by the district. In allowing such cross-subsidization, the commission shall attempt to minimize the potential need for governmental operating subsidies for the operations maintained by the district.

[ 1991, c. 774, §2 (NEW) .]

3. Competing scheduled service. The commission may not grant an application for a certificate of public convenience and necessity in which the applicant seeks to offer a scheduled passenger, freight or vehicle transportation service currently offered by the Casco Bay Island Transit District if the principal difference in service proposed by the applicant is a proposed or potential reduced rate for that service, unless the applicant proves that the granting of that certificate will not have a significant adverse affect on the revenues of the district. This subsection does not apply to tour or charter service applications.

[ 1991, c. 774, §2 (NEW) .]

SECTION HISTORY

1991, c. 774, §2 (NEW).



35-A §5101-B. Inadequacies or deficiencies in service of Casco Bay Island Transit District

1. Seasonal scheduled service. A certificate granted by the commission for seasonal scheduled passenger, freight or vehicle transportation services must be limited to the provision of scheduled services found by the commission to cure any inadequacies or deficiencies in existing scheduled services of the Casco Bay Island Transit District.

[ 1991, c. 774, §2 (NEW) .]

2. Permanent certificates. An applicant for a permanent certificate of public convenience and necessity for the provision of scheduled passenger, freight or vehicle transportation service who seeks such a certificate on the grounds that the service provided by the Casco Bay Island Transit District is inadequate or deficient has the burden of establishing the following.

A. The service of the district is inadequate or deficient in the areas in which the applicant proposes to provide service. [1991, c. 774, §2 (NEW).]

B. By written application to the board of directors of the district, the applicant has identified the inadequacies and deficiencies in the service of the district that the applicant wishes to provide. [1991, c. 774, §2 (NEW).]

C. The district has failed substantially to cure these inadequacies or deficiencies in its service within 60 days after receipt of the written application of the applicant that identifies the inadequacies or deficiencies. [1991, c. 774, §2 (NEW).]

[ 1991, c. 774, §2 (NEW) .]

3. Insufficiency of lower rates to establish deficiency. A scheduled service provided by the Casco Bay Island Transit District may not be found to be inadequate or deficient solely on the basis that a seasonal service is proposed by an applicant to be provided at a lower rate than the scheduled service offered by the district. This subsection does not apply to any application proposing to provide all scheduled passenger, freight and vehicle transportation services currently offered by the district.

[ 1991, c. 774, §2 (NEW) .]

SECTION HISTORY

1991, c. 774, §2 (NEW).



35-A §5101-C. Preservation of financial viability of Casco Bay Island Transit District

In reviewing an application for a certificate of public convenience and necessity for the provision of scheduled passenger, freight or vehicle transportation service under section 5101, the commission shall consider the cumulative impact of each application in conjunction with any other certificates previously granted for ferry services in Casco Bay. The commission may not grant a certificate for scheduled passenger, freight or vehicle transportation service that is likely to have a significant adverse impact on the rates that must be charged by the Casco Bay Island Transit District, the capability of the district to sell or repay bonds, the short-term or long-term financial viability of the district, or the ability of the district to retain a reasonable level of cross-subsidization, taking into consideration the full range of services provided by the district and the requirement that the district provide and maintain reasonable and adequate service, rates and schedules to the islands of Casco Bay as required by section 5103. [1991, c. 774, §2 (NEW).]

SECTION HISTORY

1991, c. 774, §2 (NEW).



35-A §5101-D. Unscheduled freight services (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 774, §2 (NEW).



35-A §5101-E. Unscheduled tours, charters and water taxi services

The commission shall adopt rules governing unscheduled tours, charters and water taxi services. [1991, c. 774, §2 (NEW).]

SECTION HISTORY

1991, c. 774, §2 (NEW).



35-A §5101-F. Exemptions

Sections 5101-A to 5101-D do not apply to the operations of any ferry service to the extent that those operations involve service to Chebeague Island and to none of the other islands served by the Casco Bay Island Transit District. [1991, c. 774, §2 (NEW).]

The Chebeague Transportation Company is not required to seek or hold a certificate of public convenience and necessity under section 5101 for ferry service between Chebeague Island and the mainland of Cumberland County north of Tukeys Bridge. [1991, c. 774, §2 (NEW).]

SECTION HISTORY

1991, c. 774, §2 (NEW).



35-A §5102. Application of this Title

1. Authority over ferries. All ferries are subject to this Title and to the orders and rules adopted and promulgated by the commission under the authority of this Title, provided that ferries are not subject to the jurisdiction of the commission with respect to safety.

[ 1987, c. 475, §2 (NEW) .]

2. Emergency. Persons providing emergency transportation, including transportation relating to emergency planning activities, under this Title are not public utilities subject to the jurisdiction of the commission.

[ 1991, c. 774, §3 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 475, §2 (AMD). 1991, c. 774, §3 (AMD).



35-A §5103. Service, rates and schedules

All ferries shall maintain reasonable and adequate service, rates and schedules to the islands of Casco Bay as set out in section 5101 under rules promulgated by the commission. [1987, c. 475, §2 (AMD).]

1. Rates.

[ 1987, c. 475, §2 (RP) .]

2. Schedules. The commission, when promulgating rules as to schedules, shall take into consideration the daily year-round service needs of the inhabitants of the islands of Casco Bay as set out in section 5101.

[ 1987, c. 475, §2 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 475, §2 (AMD).



35-A §5104. Exceptions for ferries carrying commodities in bulk

Nothing in this Part applies to the transportation of commodities in bulk. This exception applies only in case of commodities in bulk which are loaded and carried without wrappers or containers and received and delivered without transportation mark or count, except that carriers of petroleum fuels in bulk may also transport other products and accessories integral to the operation of motor vehicles and boats when they are included as part of the bulk shipment. The transportation of a commodity in motor vehicles, whether commercial or privately owned, upon a vessel may not be construed as a bulk movement of those commodities. [1987, c. 475, §2 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 475, §2 (AMD).



35-A §5105. Medical emergency

In the case of a medical emergency, transportation may be obtained from any person. [1987, c. 475, §2 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 475, §2 (AMD).



35-A §5106. Temporary certificate of public convenience and necessity

Subject to the provisions of this chapter, the commission may issue a temporary certificate of public convenience and necessity to authorize other persons to provide services to the islands of Casco Bay as set out in section 5101, when persons authorized under section 5101 are unable to provide a needed service. The commission may attach reasonable terms, conditions and limitations to the temporary certificates. [1987, c. 475, §2 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 475, §2 (AMD).



35-A §5107. Violation of this chapter; penalty

1. Offense. Whoever violates this chapter is guilty of unlawfully operating a ferry in Casco Bay.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Penalty. Unlawful operation of a ferry in Casco Bay is a Class E crime.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Civil remedy. In addition to any other remedy provided in this chapter for the enforcement of this chapter or any rule, order or decision of the commission issued with relation to the operation of a ferry covered by this chapter, the Superior Court has jurisdiction upon complaint filed by the commission or the Casco Bay Island Transit District to enjoin a person from committing an act prohibited by this chapter or prohibited by a rule, order or decision of the commission in relation to the operation of transportation facilities in Casco Bay. It is the intention of the Legislature that the commission or the Casco Bay Island Transit District may seek an injunction under this section without first resorting to another form of administrative proceedings or court procedures as a condition precedent to the granting of the injunction.

[ 1987, c. 475, §2 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 475, §2 (AMD).



35-A §5108. Radar requirements on vessels operating in Casco Bay (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 475, §2 (RP).



35-A §5109. Standards; promulgation; enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 475, §2 (RP).



35-A §5110. Lapse of unused certificates

Any certificate issued pursuant to this chapter that has not been used by the holder during the 2-year period prior to the effective date of this section lapses on the effective date of this section. Any other certificate issued under this chapter, other than a certificate for the transportation of mail, that is not used within 2 years after the date of its issuance lapses 2 years after the date of its issuance. Any certificate issued prior to the effective date of this section for the transportation of mail that is not used within 5 years of the date of issuance lapses 5 years after the date of its issuance. [1991, c. 774, §4 (NEW).]

SECTION HISTORY

1991, c. 774, §4 (NEW).



35-A §5111. Repeal; report (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 774, §4 (NEW). 1993, c. 589, §8 (AMD). 1995, c. 559, §1 (RP).









Part 6: WATER

Chapter 61: GENERAL PROVISIONS AND RATES

35-A §6101. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 141, Pt. A, §6 (NEW).]

1. Governing body. 1987, c. 490, Pt. B, § 10 (rp).

1-A. Consumer-owned water utility. "Consumer-owned water utility" means any water utility which is wholly owned by its consumers, including, but not limited to, any municipal or quasi-municipal water district or corporation, municipal water department or the water portion of any utility wholly owned by a municipality or district.

[ 1987, c. 490, Pt. B, §11 (NEW) .]

1-B. Governing body. "Governing body" means the governing body of a consumer-owned water utility.

[ 1987, c. 490, Pt. B, §11 (NEW) .]

2. Service line. "Service line" means the pipeline, including the meter and other appurtenances, extending from a water main to the building or other premises served.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Water district. "Water district" means any district, including any multipurpose district, created by the private and special laws of the State to perform the functions of a water utility.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Water main extension. "Water main extension" means an extension of the pipeline, including associated appurtenances, from an existing water main to serve a previously unserved location or a location served by a seasonal main.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §§B10,B11 (AMD).



35-A §6102. Filing with the commission plans for construction or improvements of water systems

1. General requirements. Any water utility, before commencing construction of a new water system or a major addition to or alteration of an existing water system, shall file with the commission, in accordance with the commission's rules, plans and specifications for the construction, addition or alteration in order to obtain the advice of the commission as to cost, method of financing and adherence to proper engineering standards. If the water utility, in whole or in part in consequence of the requirements of the federal Safe Drinking Water Act, 42 United States Code, Sections 300f to 300j-11, will incur expenses in the construction, addition or alteration that are likely to result in increases in rates, tolls or charges totaling more than 50% of the utility's annual operating revenues, the utility shall publish in a newspaper of general circulation in the service territory of the water utility a notice to customers that information regarding the construction, addition or alteration is available for public review at a location and in a manner that is convenient to the water utility's ratepayers and provide to each of the water utility's customers a direct written notice of the availability of that information.

[ 2001, c. 488, §1 (AMD) .]

2. Certain construction or improvements; additional requirements.

[ 2001, c. 488, §2 (RP) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1991, c. 52, §1 (RPR). 1993, c. 91, §9 (AMD). 2001, c. 488, §§1,2 (AMD).



35-A §6102-A. Rate-adjustment mechanism for water utilities

1. Rate-adjustment mechanism. Notwithstanding any provision of law to the contrary, the commission may establish or authorize a reasonable rate-adjustment mechanism to decouple water utility revenues from water utility sales through revenue reconciliation when changes in sales are due to a change in the number of customers or a change in the volume of consumption. In determining the reasonableness of any such rate-adjustment mechanism, the commission shall apply the standards of section 301 and shall consider the transfer of risks associated with any such changes in sales and, to the extent these risks are transferred between the utility and its customers, the commission shall consider the effect of the transfer of risk in determining a utility's allowed rate of return.

[ 2015, c. 115, §1 (NEW) .]

2. Report. The commission, as part of its annual report pursuant to section 120, shall list rate adjustments that have been requested and those that have been granted.

[ 2015, c. 115, §1 (NEW) .]

SECTION HISTORY

2015, c. 115, §1 (NEW).



35-A §6103. Authority for taxation under default

1. Issuance of a warrant. If there is a default in the payment of the principal of, or interest on, a note, bond or other evidence of indebtedness issued by a water district created by special Act of the Legislature, the trustees, directors or managing board of the district shall, unless the default is cured, issue their warrant immediately to those portions of the municipality or municipalities which constitute the district.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Form of warrant. The form of the warrant shall be reasonably similar to the warrant used by the Treasurer of State for real estate taxes.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Assessment and collection of taxes. In the warrant for payment of the sum, the assessors in each municipality shall assess the sum allocated to the municipality or portion of the municipality upon the taxable estates within the municipality or portion of the municipality and shall commit their assessment to the constable or collector of the municipality, who shall have all authority, powers and duty to collect the taxes as is vested by law to collect state, county and municipal taxes.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Allocation if district is composed of more than one municipality. If the district is composed of more than one municipality or portion of a municipality, the trustees shall make the allocation on a basis resulting in a uniform rate applied to 100% of the state valuation on all taxable property within the water district.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Treasurer to pay tax within 30 days. Within 30 days after the date fixed by the municipalities on which their taxes are due, the treasurer of the municipality shall pay the tax assessed to the treasurer of the district.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Section not effective until approved by municipality. This section may not take effect until it or former Title 35, section 3211, has been approved at a regular or special meeting by a majority of the legislative body of the municipality or municipalities which constitute the district. The appropriate municipal official shall declare the action of the legislative body, file a certificate of it with the Secretary of State and with the clerk of the district.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §6104. Municipal and quasi-municipal water utilities subject to suspension, investigation, hearing and rate substitution

1. Application of this section. Notwithstanding section 310, any consumer-owned water utility that proposes to increase or decrease rates, tolls or charges may elect to set rates pursuant to this section.

[ 1995, c. 255, §7 (AMD) .]

2. Utilities that elect to set rates under this section. Consumer-owned water utilities that elect to set rates under this section may not increase or decrease any rate, toll or charge without first holding a public hearing at which the Public Advocate and any customer may testify and may question the officials present regarding the proposed rate change.

[ 1995, c. 255, §8 (AMD) .]

3. Notice of proposed rate change and hearing. The consumer-owned water utility shall, at least 14 days prior to the hearing, publish a notice of the proposed rate change and the hearing, including the date, time, place and purpose of the hearing, in a newspaper of general circulation in the area encompassed by the consumer-owned water utility and give one notice of the proposed rate change and the date, time, place and purpose of the hearing to each of its customers. The published and individual notices must include a statement describing the amount of the rate change and the percentage change for each customer class, the customer's right to request information relating to the present and proposed rates, the right to an open and fair hearing and the right to further hearings before the commission, and the availability of assistance from the Public Advocate. The published and individual notices must inform customers that they can petition the commission to investigate the proposed rate change and must include a statement that signatures on petitions filed pursuant to subsection 7 are invalid unless accompanied by the printed names and addresses of the signers. The published and individual notices must also inform customers that the utility will, upon request, provide customers with petition forms that include space for signatures and the printed names and addresses of the signers. Copies of the notice must be sent to the commission and the Public Advocate at least 14 days prior to the hearings.

[ 1995, c. 255, §9 (AMD) .]

4. Notice that rate change may be investigated by commission. At the commencement of each hearing held pursuant to this section, the consumer-owned water utility shall inform those present that the rate change may be investigated by the commission in accordance with this section and that petitions filed pursuant to subsection 7 must bear the signatures and the printed names and addresses of the signers. Upon request, the utility shall provide customers with petition forms that include space for signatures and the printed names and addresses of the signers.

[ 1995, c. 255, §10 (AMD) .]

4-A. Supporting materials. The water utility shall file a copy of all materials supporting the proposed rate change with the commission and the Public Advocate, at least 30 days prior to the hearing. A copy of all material supporting the proposed rate change shall be made available to customers for examination at the offices of the utility for at least 30 days prior to the hearing. The utility shall promptly provide any readily available relevant additional material or information requested by a customer, the commission or the Public Advocate.

[ 1995, c. 255, §11 (AMD) .]

5. Filing changed rates. The water utility shall file its changed rates with the commission within 30 days of the public hearing, but not sooner than 10 days following the public hearing.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Effective date established for rate change. Subject to the notice and waiver requirements of section 307, water utilities electing to set rates under this section may establish an effective date for a rate change of at least one month, but not more than 9 months, from the date the rates are filed with the commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

7. Authority to investigate rate changes. If, within 30 days of the public hearing, 15% of the customers of the consumer-owned water utility or 1,000 customers, whichever is less, file with the treasurer of the utility and with the commission petitions demanding a review of the rate changes by the commission, the rate change may be suspended, investigated, reviewed and changed in accordance with section 310, except that if a rate increase is more than 50% of the utility's annual operating revenues, the required number of petitions is 15% of the customers of the consumer-owned water utility or 500 customers, whichever is less. No suspension order issued by the commission pursuant to section 310 is effective for a period greater than 9 months from the date the rate changes were filed.

[ 1991, c. 52, §2 (AMD) .]

8. Procedure for suspension of rate change. If the number of signatures on the petitions is 1,000 or if the number of signatures on the petitions equals or exceeds 15% of the customers indicated on the water utility's most recent annual report on file with the commission, the commission may suspend the rate change pursuant to section 310. The commission shall notify the water utility of the suspension.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

9. Water utility may challenge petitions. A consumer-owned water utility has 10 days from receipt of notice to notify the commission and the lead petitioner whether it intends to contest any aspect of the validity of the petitions, after which it loses that right. If the utility intends to challenge the validity of individual signatures on the petitions, it must identify, in its notice to the commission and lead petitioner, the specific signatures it is challenging and state the grounds for challenging each signature it believes is invalid. When the utility files its notice of intent to challenge the validity of the petitions, the utility shall provide the commission and the lead petitioner with a list of its customers. If the water utility notifies the commission in a timely fashion that it wishes to contest the validity of the petitions, the commission shall schedule a hearing. It shall hold the hearing and issue its decision on the validity of the petitions within 30 days of notification by the water utility that it intends to contest the validity of the petitions. If the commission finds the petitions to be invalid, it shall lift its order of suspension. For the purposes of this section, "customer" means, in the case of residential accounts, any one adult residing in a household where the utility's service is provided and, in the case of all other accounts where the utility's service is provided, a corporate officer, a partner or a proprietor. No more than one person may sign on behalf of an account. No person may sign on behalf of more than one account unless the person is a customer at each account.

Signatures on petitions filed pursuant to subsection 7 are valid only if accompanied by the printed names and addresses of the signers. If a petition filed pursuant to subsection 7 bears a sufficient total number of signatures but an insufficient number of printed names and addresses of the signers, the lead petitioner has 7 days from receipt of notice of the utility's challenge to cure the invalidity. If the utility's only challenge to a petition relates to the absence of printed names or addresses of the signers of the petition and the lead petitioner cures the invalidity as provided in this subsection, the commission is not required to hold a hearing under this subsection.

[ 1993, c. 589, §11 (AMD) .]

10. Review of rates under section 310. Nothing in this section prohibits a consumer-owned water utility from petitioning the commission for review pursuant to section 310 in the first instance.

[ 1987, c. 490, Pt. B, §12 (AMD) .]

11. Correction of errors. Upon review of a rate filing made pursuant to this section, the commission may order the municipal or quasi-municipal water utility to correct mathematical or clerical errors.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §B12 (AMD). 1987, c. 628, §§2-4 (AMD). 1989, c. 159, §§7,8 (AMD). 1991, c. 52, §2 (AMD). 1993, c. 589, §§9-11 (AMD). 1995, c. 255, §§7-11 (AMD).



35-A §6104-A. Consumer-owned water utilities; streamlined ratemaking

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Large consumer-owned water utility" means a consumer-owned water utility with total annual revenues of at least $750,000 during the most recent fiscal year. [2009, c. 237, §2 (NEW).]

B. "Medium consumer-owned water utility" means a consumer-owned water utility with total annual revenues of less than $750,000 and at least $250,000 during the most recent fiscal year. [2009, c. 237, §2 (NEW).]

C. "Small consumer-owned water utility" means a consumer-owned water utility with total annual revenues of less than $250,000 during the most recent fiscal year. [2009, c. 237, §2 (NEW).]

[ 2009, c. 237, §2 (NEW) .]

2. Application of this section; qualification; supporting materials. Notwithstanding section 310 or section 6104, any consumer-owned water utility may elect to increase rates pursuant to this section.

A. [2011, c. 106, §1 (RP).]

B. [2011, c. 106, §1 (RP).]

The consumer-owned water utility shall file its proposed rate increase, in accordance with the limits established in subsection 3, along with a copy of all materials required to be submitted under section 6104, subsection 4-A supporting the proposed rate increase with the commission and the Public Advocate at least 30 days prior to the public meeting required under subsection 4. A copy of the required materials supporting the proposed rate increase must be made available to customers for examination at the offices of the utility for at least 30 days prior to the public meeting. The utility shall promptly provide any readily available relevant additional material or information requested by a customer, the commission or the Public Advocate.

[ 2011, c. 106, §1 (AMD) .]

3. Maximum rate increase. The maximum rate increase that a consumer-owned water utility may propose under this section:

A. Is 3% of current rates if the utility is a large consumer-owned water utility. The cumulative total of rate increases under this paragraph may not exceed 10% over 5 years; [2011, c. 106, §1 (AMD).]

B. Is 5% of current rates if the utility is a medium consumer-owned water utility. The cumulative total of rate increases under this paragraph may not exceed 15% over 5 years; and [2011, c. 106, §1 (AMD).]

C. Is 7.5% of current rates if the utility is a small consumer-owned water utility. The cumulative total of rate increases under this paragraph may not exceed 20% over 5 years. [2011, c. 106, §1 (AMD).]

[ 2011, c. 106, §1 (AMD) .]

4. Utilities that set rates under this section; public meeting required. Consumer-owned water utilities that qualify to increase rates under this section may not increase any rate, toll or charge without first holding a public meeting at which the Public Advocate and any customer may provide comment and may question the officials present regarding the proposed rate increase.

[ 2009, c. 237, §2 (NEW) .]

5. Notice of proposed rate increase and public meeting. The consumer-owned water utility shall, at least 14 days prior to the public meeting required under subsection 4, publish a notice of the proposed rate increase and the meeting, including the date, time, place and purpose of the meeting, in a newspaper of general circulation in the area encompassed by the consumer-owned water utility and give one notice of the proposed rate change and the date, time, place and purpose of the meeting to each of its customers. The published and individual notices must include a statement describing the amount of the rate increase and the percentage change for each customer class, the customer's right to request information relating to the present and proposed rates and the availability of assistance from the Public Advocate. Copies of the notice must be sent to the commission and the Public Advocate at least 14 days prior to the meeting.

[ 2011, c. 106, §1 (AMD) .]

6. Public meeting; vote of governing body; minutes. At the commencement of each public meeting held pursuant to this section, the consumer-owned water utility shall inform those present of the reason for the rate change. Each public meeting held pursuant to this section must include a public comment period. After the public meeting, the governing body of the consumer-owned water utility shall hold a meeting to deliberate and vote on the proposed rate increase, which may be modified on the basis of the public comment received during the public meeting. The consumer-owned water utility shall take minutes of the public meeting and the subsequent meeting of the governing body.

Within 30 days of the public meeting, the consumer-owned water utility shall file with the commission and the Public Advocate a copy of the minutes of that meeting, which must include a record of the public comment received. Within 30 days of the meeting of the governing body of the consumer-owned water utility held under this subsection, the consumer-owned water utility shall file with the commission and the Public Advocate a copy of the minutes of that meeting, which must include the vote of the governing body, along with responses of the governing body to the public comment received. A copy of the minutes of each meeting must be made available to customers for examination at the offices of the utility.

[ 2009, c. 237, §2 (NEW) .]

7. Filing changed rates. The consumer-owned water utility shall file its changed rates with the commission within 30 days of the vote of the governing body of the consumer-owned water utility under subsection 6, but not sooner than 10 days following the vote.

[ 2009, c. 237, §2 (NEW) .]

8. Effective date established for rate change. Subject to the notice and waiver requirements of section 307, consumer-owned water utilities electing to set rates under this section may establish an effective date for a rate change of at least one month, but not more than 9 months, from the date the rates are filed with the commission under subsection 7.

[ 2009, c. 237, §2 (NEW) .]

9. Review of rates under section 310. Nothing in this section prohibits a consumer-owned water utility from petitioning the commission for review pursuant to section 310 or filing a rate change pursuant to section 6104 in the first instance.

[ 2009, c. 237, §2 (NEW) .]

10. Correction of errors. Upon review of a rate filing made pursuant to this section, the commission may order the consumer-owned water utility to correct mathematical or clerical errors.

[ 2009, c. 237, §2 (NEW) .]

SECTION HISTORY

2009, c. 237, §2 (NEW). 2011, c. 106, §1 (AMD).



35-A §6105. Rates for municipal and quasi-municipal water utilities

1. Scope of section. Notwithstanding any other provision of this Title or any charter to the contrary and in addition to any charter or private and special laws creating or affecting a consumer-owned water utility, the rate, toll or charge made, exacted, demanded or collected by a consumer-owned water utility is governed by this section.

[ 1987, c. 490, Pt. B, §13 (AMD) .]

2. Just and reasonable rates. The governing body shall establish rates, tolls or charges that are just and reasonable and that provide revenue as may be required to perform its public utility service and to attract necessary capital on just and reasonable terms. The governing body shall provide the rate schedule and any changes to the rate schedule to the commission.

[ 2013, c. 573, §1 (AMD) .]

3. Uniform rates. The governing body shall establish rates that are uniform within the territory supplied whenever the installation and maintenance of mains and the cost of service is substantially uniform. If, for any reason, the cost of construction and maintenance or the cost of service in a section of the territory exceeds the average, the governing body may establish higher rates for that section, but these higher rates must be uniform throughout that section. The governing body shall provide the rate schedule and any changes to the rate schedule to the commission.

[ 2013, c. 573, §1 (AMD) .]

3-A. Impact fees and connection fees; affordable housing. Notwithstanding subsection 3 and section 703, the governing body may reduce the impact fee or connection fee, as those terms are defined in Title 30-A, section 5061, for water service to newly constructed affordable housing in accordance with Title 30-A, chapter 202-A.

[ 2007, c. 174, §3 (NEW) .]

4. Purposes. The governing body may establish rates under this section to provide revenue for the following purposes, but no other:

A. To pay the current expenses for operating and maintaining the water system and to provide for normal renewals and replacements; [1987, c. 141, Pt. A, §6 (NEW).]

B. To provide for the payment of the interest on the indebtedness created or assumed by the utility; [1987, c. 141, Pt. A, §6 (NEW).]

C. To provide each year a sum equal to not less than 2% nor more than 10% of the term indebtedness represented by the issuance of bonds created or assumed by the utility; the sum must be turned into a sinking fund and there kept to provide for the extinguishment of term indebtedness. The money set aside in this sinking fund must be devoted to the retirement of the term obligations of the utility and may be invested in such securities as savings banks in the State are allowed to hold; [2013, c. 573, §2 (AMD).]

D. To provide for annual principal payments on serial indebtedness created or assumed by the utility; [1989, c. 59, §1 (AMD).]

E. To provide for a contingency allowance as provided in section 6112; [2011, c. 602, §1 (AMD).]

F. To provide for rate adjustments to reflect the cost of anticipated construction of plants or facilities required by the 1986 amendments to the United States Safe Drinking Water Act, Public Law 93-523, or related projects, except that rates established under this paragraph are not subject to section 6104; and [RR 2011, c. 2, §39 (COR).]

G. To provide for recovery of the amounts necessary to fund the replacement of water system infrastructure. Those funds must be deposited in a capital reserve account and used in accordance with section 6107-A. [2011, c. 602, §3 (NEW).]

[ 2013, c. 573, §2 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §§B13,B14 (AMD). 1989, c. 59, §§1-3 (AMD). RR 1991, c. 2, §131 (COR). 1991, c. 221, §1 (AMD). 2003, c. 529, §1 (AMD). 2007, c. 174, §3 (AMD). RR 2011, c. 2, §39 (COR). 2011, c. 602, §§1-3 (AMD). 2013, c. 573, §§1, 2 (AMD).



35-A §6106. Apportionment of costs for water main extensions or service lines

1. Investment. The governing body of a consumer-owned water utility may choose to make no investment in a water main extension or service line and may require persons requesting a water main extension or service line to advance to the utility the full cost of construction, including associated appurtenances required solely as a result of the construction of the water main extension or service line and used solely for the operation of the main extension or service line. Apportionment of the costs among customers shall be determined by the commission by rule.

[ 1987, c. 490, Pt. B, §15 (AMD) .]

2. Assessments. The governing body may assess the full cost of water main extensions on all property that abuts the water main in accordance with rules promulgated by the governing body. The owner of any property which is not hooked up to the water system may defer payment of the assessment until it is hooked up. The governing body by rule may exempt appropriate classes of property from the assessment and may provide for payment of an assessment over a period of time.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Review by elected local officials. If the governing body is not an elected body, any decision to make no investment under subsection 1 or to assess under subsection 2 must first be endorsed by the municipal officers of the municipality or municipalities involved, prior to filing with the commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Notice to commission. A consumer-owned water utility that chooses to make no investment in water main extensions or service lines under subsection 1 shall notify the commission in writing of the effective date of the decision and shall include the minutes or other record of the decision, including any endorsement required by subsection 3.

[ 1989, c. 159, §9 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §B15 (AMD). 1989, c. 159, §9 (AMD).



35-A §6107. System development charge

1. System development charge authorized. In addition to section 6105, the governing body of a consumer-owned water utility may establish and file, pursuant to section 310 or 6104, a system development charge which is just and reasonable to provide funds to finance capital outlays for water system expansion caused by an increase in demand for service.

[ 1987, c. 490, Pt. B, §16 (AMD) .]

2. Commission review. If a consumer-owned water utility elects to institute a system development charge, it shall file the proposed charge and a description of the basis of the charge with the commission not less than 90 days before the effective date of the charge. The commission shall investigate the system development charge under section 1303 to determine whether it is just and reasonable.

[ 1987, c. 490, Pt. B, §16 (AMD) .]

3. Use of funds. The funds generated by the system development charge must be deposited into a special account of the consumer-owned water utility dedicated to finance capital outlays for water system expansion caused by an increase in demand for service. The funds from the special account may be used only for the purpose of financing the expansion of the system and may not be used for the repair or replacement of existing facilities unless the replacement is required as a result of increased demand for service. The system development charge may not be treated as income of the consumer-owned water utility nor may it be considered part of the rates established and provided to the commission pursuant to section 6105.

[ 2013, c. 573, §3 (AMD) .]

4. Assessment of charge. The system development charge may be assessed upon all customers of the consumer-owned water utility that require new connections to the water system, excluding fire service, as of or after the effective date of that charge and upon all existing customers who substantially expand their demand for water service as of or after the effective date of that charge.

[ 1987, c. 490, Pt. B, §16 (AMD) .]

5. Water conservation programs. Before a system development charge may be instituted, the consumer-owned water utility must report to the commission its efforts in implementing water conservation programs. The utility shall state what combination of system development charges and new conservation programs will allow the utility to meet growing demand in the least costly manner.

[ 1987, c. 490, Pt. B, §16 (AMD) .]

6. Review by elected local officials. If the governing body is not an elected body, any system development charge proposed under this section must first be endorsed by the municipal officers of the municipality or municipalities involved, prior to filing with the commission.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §B16 (AMD). 2013, c. 573, §3 (AMD).



35-A §6107-A. Funding for infrastructure improvements for water utilities

Notwithstanding chapter 3, a water utility may fund future infrastructure improvements through recovery in rates and fund completed infrastructure replacement or repairs through the establishment of a surcharge in accordance with this section and rules adopted by the commission. Nothing in this section may be construed to exempt any expenditure by a water utility from review by the commission in accordance with this Title. [2011, c. 602, §4 (NEW).]

1. Recovery in rates. A water utility may recover in rates the amounts necessary to fund the future replacement of water system infrastructure. Those funds must be deposited in a capital reserve account.

[ 2011, c. 602, §4 (NEW) .]

2. Commission review of capital reserve account. A water utility shall provide to the commission an annual accounting of all revenues deposited into and expenditures made from the water utility's capital reserve account. Money in the capital reserve account is not considered unappropriated retained earnings for the purpose of section 6112, subsection 5.

[ 2011, c. 602, §4 (NEW) .]

3. Infrastructure replacement surcharge. A water utility may establish and file, pursuant to section 307, a temporary surcharge to allow recovery of the costs of completed replacement or repairs of water system infrastructure. The temporary surcharge may continue until the water utility's next rate case under chapter 3 or rate filing pursuant to sections 6104 and 6104-A and in accordance with section 6105.

If a water utility elects to institute an infrastructure replacement surcharge pursuant to this subsection, the water utility shall file the proposed surcharge with a justification for the implementation of the surcharge with the commission no less than 30 days before the effective date of the surcharge. The commission may investigate the surcharge in accordance with section 1303 to determine if the surcharge is just and reasonable. If the commission investigates the surcharge, the commission shall make its determination within 75 days of the filing and shall approve the surcharge if it is determined to be just and reasonable and deny the surcharge if it is determined not to be just and reasonable.

[ 2011, c. 602, §4 (NEW) .]

4. Limitations. A water utility may not expend amounts collected pursuant to subsection 1 for any purpose other than infrastructure improvements in accordance with this section and rules adopted by the commission.

[ 2011, c. 602, §4 (NEW) .]

5. Rules. The commission shall adopt rules to implement this section, including but not limited to rules governing the maximum amount of funds that may be recovered through rates or surcharges under this section, the authorized uses of those funds and reporting requirements and procedures to ensure that this section is being implemented in a manner that is consistent with just and reasonable rate-making principles, including a requirement that utilities submit an infrastructure needs assessment plan when establishing and using a capital reserve account. Rules adopted under this subsection are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 602, §4 (NEW) .]

SECTION HISTORY

2011, c. 602, §4 (NEW).



35-A §6108. State contributions

The management and allocation by a consumer-owned water utility of a state contribution of funds made prior to January 1, 1989, under Title 38, section 568, and its income, shall not be subject to investigation or review by the commissioner included under section 310, 1302 or 1303 except upon request by the Department of Environmental Protection. [1987, c. 889, (NEW).]

SECTION HISTORY

1987, c. 889, (NEW).



35-A §6109. Sale of land by consumer-owned water utility

The following provisions govern the sale or transfer by a consumer-owned water utility of land or property owned by that water utility for the purposes of providing a source of supply, storing water or protecting sources of supply or water storage, including reservoirs, lakes, ponds, rivers and streams, land surrounding or adjoining reservoirs, lakes, ponds, rivers or streams, wetlands and watershed areas. [1989, c. 685, (NEW); 1989, c. 733, §1 (NEW); 1989, c. 878, Pt. F, §4 (RPR).]

1. Notice of proposed sale. A consumer-owned water utility shall, at least 8 months prior to the sale of land under this section, give notice of that proposed sale to the commission. The utility shall provide additional notice as prescribed by rule by the commission as follows.

A. Notice must be given to the municipality or municipalities where the land is located. [1989, c. 685, (NEW); 1989, c. 878, Pt. F, §4 (RPR).]

B. One notice must be given to each of the customers of the consumer-owned water utility in a manner prescribed by the commission. [1989, c. 685, (NEW); 1989, c. 878, Pt. F, §4 (RPR).]

C. Notice must be published in a newspaper of general circulation in the area encompassed by the consumer-owned water utility. [1989, c. 685, (NEW); 1989, c. 878, Pt. F, §4 (RPR).]

[ 1989, c. 685, (NEW); 1989, c. 878, Pt. F, §4 (RPR) .]

2. Time of sale. Land subject to the provisions of this section may not be sold within the first 8 months after notice of the proposed sale has been given to the commission unless all or part of that time period is waived by the commission for good cause shown.

[ 1989, c. 685, (NEW); 1989, c. 878, Pt. F, §4 (RPR) .]

3. Sale at a price below market value. The trustees of a consumer-owned water utility may sell land to the State, an agency of the State, a municipality or other governmental body, or a private nonprofit organization at a price below market value. Land purchased under this subsection must be used for:

A. The purposes of retaining or protecting the natural scenic or open-space values of the property; [1989, c. 685, (NEW); 1989, c. 878, Pt. F, §4 (RPR).]

B. Assuring the availability of the property for recreational or open-space use; [1989, c. 685, (NEW); 1989, c. 878, Pt. F, §4 (RPR).]

C. Protecting natural resources; or [1989, c. 685, (NEW); 1989, c. 878, Pt. F, §4 (RPR).]

D. Maintaining or enhancing air or water quality. [1989, c. 685, (NEW); 1989, c. 878, Pt. F, §4 (RPR).]

The sale of consumer-owned water utility land pursuant to this subsection may not be considered unreasonable or imprudent solely by reason of its sale at a price below market value.

[ 1989, c. 685, (NEW); 1989, c. 878, Pt. F, §4 (RPR) .]

4. Rules. The commission may promulgate rules to implement this section, including, but not limited to, rules governing the authority of the ratepayers of the consumer-owned water utility to endorse or prohibit the sale of land by a consumer-owned water utility under this section and to prohibit or endorse any condition of that sale.

[ 1989, c. 685, (NEW); 1989, c. 878, Pt. F, §4 (RPR) .]

5. Right of first refusal. The municipality in which the land is located shall have the right of first refusal to purchase any land that lies within that municipality's boundaries and is offered for sale under this section. That right is assignable by the municipality.

[ 1989, c. 685, (NEW); 1989, c. 878, Pt. F, §4 (RPR) .]

SECTION HISTORY

1989, c. 685, (NEW). 1989, c. 733, §1 (NEW). 1989, c. 878, §F4 (RPR).



35-A §6109-A. Lease of property by consumer-owned water utility

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Charter" has the same meaning as set forth in section 6402, subsection 1. [2003, c. 267, §1 (NEW).]

B. "Consumer-owned water utility" has the same meaning as set forth in section 6101, subsection 1-A. [2003, c. 267, §1 (NEW).]

[ 2003, c. 267, §1 (NEW) .]

2. Agreements authorized. Notwithstanding any provision to the contrary in its charter, a consumer-owned water utility may enter into a lease and leaseback transaction with respect to some or all of its real or personal property, other than land, and may take all other action necessary or desirable, including, but not limited to, the granting of mortgages and liens, to effectuate the transaction. For purposes of this subsection, "lease" includes a lease of any length, including leases that may be defined as sales for income tax purposes.

[ 2003, c. 267, §1 (NEW) .]

SECTION HISTORY

2003, c. 267, §1 (NEW).



35-A §6109-B. Contracts for large-scale extraction and transportation of water

Except as provided in subsection 5, this section governs any contract or agreement between a consumer-owned water utility and another entity that involves the large-scale extraction of water and the large-scale transportation of water. [2009, c. 37, §1 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Large-scale extraction of water" means the extraction of water that is required to be permitted, certified, reported or approved pursuant to:

(1) The in-stream flow provisions of Title 38, section 470-H;

(2) The requirements for significant groundwater wells under Title 38, section 480-B;

(3) The site location of development law requirements for a development of state or regional significance that may substantially affect the environment as provided in Title 38, section 482, subsection 2; or

(4) The water withdrawal reporting program under Title 38, chapter 3, subchapter 1, article 4-B. [2009, c. 37, §1 (NEW).]

B. "Large-scale transportation of water" means the transportation of water for commercial purposes by pipeline or other conduit or by tank vehicle or in a container, greater in size than 10 gallons, beyond the boundaries of the municipality or township in which the water is naturally located or of any bordering municipality or township. [2013, c. 381, Pt. B, §31 (AMD).]

[ 2013, c. 381, Pt. B, §31 (AMD) .]

2. Public meeting required. A consumer-owned water utility may not enter into a contract or agreement subject to this section until at least 30 days after holding a public meeting on the proposed contract or agreement in accordance with this subsection. The public meeting must include:

A. A presentation by the consumer-owned water utility of the terms and conditions of the proposed contract or agreement and the criteria to be used by the utility to decide whether to enter into the contract or agreement; and [2009, c. 37, §1 (NEW).]

B. An opportunity for public comment on the proposed contract or agreement. [2009, c. 37, §1 (NEW).]

[ 2009, c. 37, §1 (NEW) .]

3. Public notice required. The consumer-owned water utility shall, at least 30 days prior to the public meeting required under subsection 2, give written notice of the public meeting and the proposed contract or agreement in accordance with this subsection. The notice must include the date, time, place and purpose of the meeting.

A. The consumer-owned water utility shall give one written notice to each of its customers. [2009, c. 37, §1 (NEW).]

B. The consumer-owned water utility shall give written notice to the commission, the Office of the Public Advocate and the municipality or municipalities where the source of water is located. [2009, c. 37, §1 (NEW).]

C. The consumer-owned water utility shall publish one notice in a newspaper of general circulation in the area served by the consumer-owned water utility. [2009, c. 37, §1 (NEW).]

[ 2009, c. 37, §1 (NEW) .]

4. Copy available for inspection. Prior to the public meeting required under subsection 2, the consumer-owned water utility shall make available for public inspection a copy of the proposed contract or agreement.

[ 2009, c. 37, §1 (NEW) .]

5. Exceptions. This section does not apply to a contract or agreement between a consumer-owned water utility and another entity that involves the large-scale extraction of water and the large-scale transportation of water when:

A. The entity entering into a contract or agreement with the consumer-owned water utility is:

(1) An existing customer of the consumer-owned water utility; or

(2) A water utility; or [2009, c. 37, §1 (NEW).]

B. The large-scale transportation of water meets the exceptions provided in Title 22, section 2660-A, subsection 2, paragraph B, C or D. [2009, c. 37, §1 (NEW).]

[ 2009, c. 37, §1 (NEW) .]

6. Rulemaking. The commission may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 37, §1 (NEW) .]

SECTION HISTORY

2009, c. 37, §1 (NEW). 2013, c. 381, Pt. B, §31 (AMD).



35-A §6110. Injunctive relief for violations of municipal shoreland zoning ordinances

Pursuant to Title 38, section 444-A, any water utility may commence a civil action for a violation of municipal shoreland zoning ordinances. [1989, c. 878, Pt. F, §5 (NEW).]

SECTION HISTORY

1989, c. 878, §F5 (NEW).



35-A §6111. Liens on multi-unit residential rental property (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §49 (COR). 1991, c. 136, (NEW). 1991, c. 221, §2 (NEW). 2005, c. 7, §1 (RP).



35-A §6111-A. Liens for unpaid rates; multiunit residential rental property

1. Liens for unpaid rates; water utilities. A water utility has a lien on real estate served by that water utility to secure the payment of unpaid rates.

[ 2011, c. 97, §1 (AMD) .]

2. Rental property; water utilities. Notwithstanding section 706, when a landlord has applied for and is granted water utility service to a multiunit residential rental property, the water utility has a lien on the property and on any interest the landlord has in the multiunit residential rental property to secure payment for the water utility's service to that property with costs and with interest at a rate not to exceed the highest lawful rate set by the Treasurer of State for municipal taxes.

[ 2005, c. 7, §2 (NEW) .]

3. Method and procedure. The method for obtaining, enforcing and receiving payment on a lien created under this section must be performed in the same manner and has the same effect and creates the same rights as provided in Title 38, section 1208 pertaining to the collection of unpaid rates by a sanitary district, except that a sanitary district lien created under Title 38, section 1208 continues with priority over a lien created under this section. The notice of impending automatic foreclosure must be substantially in the following form:

STATE OF MAINE

(insert name of water utility)

NOTICE OF IMPENDING AUTOMATIC FORECLOSURE

WATER LIEN

Title 35-A M.R.S.A., section 6111-A

IMPORTANT: DO NOT DISREGARD THIS NOTICE

YOU WILL LOSE YOUR PROPERTY UNLESS

YOU PAY THE CHARGES, COSTS AND INTEREST FOR WHICH

A LIEN ON YOUR PROPERTY HAS BEEN CREATED BY THE

(insert name of water utility)

TO: .................................

You are the party named on the Water Lien Certificate filed on .............., 20.. and recorded in Book .........., Page ......... in the .......... County Registry of Deeds. This (insert name of water utility) filing created a lien mortgage on the real estate described in the Water Lien Certificate.

On ............., 20..., the water lien mortgage will be foreclosed and your right to redeem the mortgage and recover your property by paying the charges and interest of the (insert name of water utility) that are owed will expire.

IF THE LIEN FORECLOSES,

THE (insert name of water utility) WILL OWN

YOUR PROPERTY, SUBJECT ONLY TO

SANITARY DISTRICT AND MUNICIPAL TAX LIENS.

If you cannot pay the outstanding charges, costs and interest that are the subject of this notice or the subject of installment payment arrangements that you have made with the (insert name of water utility), please contact me immediately to discuss this notice.

..............................................................

(insert name of water utility) Treasurer

[ 2005, c. 7, §2 (NEW) .]

4. Waiver of water lien foreclosure. The treasurer of a water utility, when authorized by the trustees or directors of the utility, may waive the foreclosure of a lien mortgage created pursuant to this section by recording in the registry of deeds a waiver of foreclosure before the period for the right of redemption from the lien mortgage has expired. The lien mortgage remains in full effect after the recording of a waiver. Other methods established by law for the collection of any unpaid rate, toll, rent or other charges are not affected by the filing of a waiver under this section. The waiver of foreclosure must be substantially in the following form:

The foreclosure of the water lien mortgage on real estate for charges against .......... (NAME) to .......... (NAME OF WATER UTILITY) dated .......... and recorded in the .......... County Registry of Deeds in Book .........., Page .......... is hereby waived.

The form must be dated, signed by the treasurer of the water utility and notarized. A copy of the form must be provided to the party named on the lien mortgage and each record holder of a mortgage on the real estate.

[ 2011, c. 97, §2 (AMD) .]

SECTION HISTORY

2005, c. 7, §2 (NEW). 2009, c. 490, §1 (AMD). 2011, c. 97, §§1, 2 (AMD).



35-A §6111-B. Landlord access to tenant bill payment information

If a tenant is billed for water utility service provided to property rented by the tenant and nonpayment for the service may result in a lien against the property, the utility shall provide to the landlord or the landlord's agent, on request of the landlord or the landlord's agent, the current status of the tenant's account, including any amounts due or overdue. [2005, c. 306, §2 (NEW).]

SECTION HISTORY

2005, c. 306, §2 (NEW).



35-A §6111-C. Disconnection of water service for nonpayment of sewer services

Except as provided in subsection 4, this section applies to any consumer-owned water utility that is authorized to provide sewer services, notwithstanding any provision in its charter. Notwithstanding any other provision of law, in the event a user of the consumer-owned water utility's sewer system fails within a reasonable time to pay the utility's rates, fees or charges for sewer service, the utility may disconnect water service to the user, as long as the disconnection is accomplished in accordance with procedures established in applicable law or rules governing disconnection of utility services and terms and conditions approved by the commission. In order to exercise this authority, the utility must apply to the commission and the commission must approve terms and conditions consistent with the requirements of this section. [2009, c. 541, §1 (NEW).]

1. Annual filings. The terms and conditions under this section must include a requirement that the consumer-owned water utility annually file with the commission a report that includes:

A. The total number of each of the following over the preceding 12 months:

(1) Disconnection notices issued;

(2) Disconnections completed; and

(3) Reconnections of disconnections; and [2009, c. 541, §1 (NEW).]

B. The reason for each disconnection. [2009, c. 541, §1 (NEW).]

[ 2009, c. 541, §1 (NEW) .]

2. Assistance program information. The terms and conditions under this section must include a requirement that the consumer-owned water utility provide to customers to whom the utility sends disconnection notices information about available assistance programs, including programs that offer assistance in paying for sewer or water service, programs that offer assistance in paying for other utility services or in paying for heating fuel or similar assistance programs that could provide sufficient support to the customer to allow the customer to pay the utility's rates, fees or charges for sewer service.

[ 2009, c. 541, §1 (NEW) .]

3. Limitations. The terms and conditions under this section must prohibit:

A. A disconnection based solely on a customer’s nonpayment of a fee or charge for estimated sewer service usage; and [2009, c. 541, §1 (NEW).]

B. A disconnection of a multiunit rental facility greater than 2 units unless the owner of the facility occupies a unit that would be subject to the disconnection. [2009, c. 541, §1 (NEW).]

[ 2009, c. 541, §1 (NEW) .]

4. Exception. Subsection 3, paragraph B does not apply to a consumer-owned water utility that has authority pursuant to its charter to disconnect water service in the event a user of the consumer-owned water utility's sewer system fails to pay the utility's rates, fees or charges for sewer service, provided the charter provision establishing that authority was enacted prior to August 1, 2010.

[ 2009, c. 541, §1 (NEW) .]

SECTION HISTORY

2009, c. 541, §1 (NEW).



35-A §6112. Contingency allowance

1. Annual contingency allowance. A consumer-owned water utility may provide for an annual contingency allowance by including in rates the amounts as follows:

A. For a utility with total annual revenues up to $85,000, an amount up to 10% of the revenues required to operate the utility; and [2003, c. 529, §2 (NEW).]

B. For a utility with total annual revenues in excess of $85,000, an amount up to 5% of the revenues required to operate the utility. [2003, c. 529, §2 (NEW).]

[ 2003, c. 529, §2 (AMD) .]

2. Contingency reserve fund maximum.

[ 2003, c. 529, §2 (RP) .]

3. Use of contingency reserve fund.

[ 2003, c. 529, §2 (RP) .]

3-A. Authorized uses; commission review. This section does not:

A. Authorize a consumer-owned water utility to expend amounts collected pursuant to this section for any purposes other than those allowed under this Title; or [2003, c. 529, §2 (NEW).]

B. Exempt any expenditures from review by the commission in accordance with this Title. [2003, c. 529, §2 (NEW).]

[ 2003, c. 529, §2 (NEW) .]

4. Transition.

[ 2003, c. 529, §2 (RP) .]

5. Commission review. If the commission determines that the consumer-owned water utility has accumulated in its unappropriated retained earnings account an amount that is inconsistent with just and reasonable rates, the commission may, pursuant to chapter 13, order the utility to reduce its rates to the appropriate level either in the form of temporary rate adjustments, credits or reduction in rates.

[ 2003, c. 529, §2 (AMD) .]

6. Public hearing on excesses. If a consumer-owned water utility in each of 3 consecutive years collects through rates under subsection 1 an amount, in the case of a utility with up to $85,000 total annual revenues, greater than 10% of the utility's annual operating expenses or, in the case of a utility with greater than $85,000 total annual revenues, an amount equal to or greater than 7% of the utility's total annual operating expenses, the water utility shall:

A. No later than July 1st of the calendar year following the end of the 3rd consecutive year of over-collection, notify all of its customers in writing of the over-collection and of the time and place where the utility will hold a public hearing on the matter; and [2003, c. 529, §2 (AMD).]

B. Hold a public hearing no less than 10 days and no more than 30 days after sending the notice required under paragraph A. During the hearing the water utility shall:

(1) Detail the extent of the over-collection;

(2) Provide opportunity for any customer to testify or question the officials on any matter relating to the utility's financial situation; and

(3) Explain and provide copies of the provisions of section 1302 and section 6104, subsection 7. [1991, c. 221, §2 (NEW).]

[ 2003, c. 529, §2 (AMD) .]

SECTION HISTORY

RR 1991, c. 1, §49 (RNU). 1991, c. 221, §2 (NEW). 2003, c. 529, §2 (AMD).



35-A §6113. Water supply protection fund

1. Water supply protection fund. A consumer-owned water utility may establish a water supply protection fund to which a sum may be credited annually from surplus funds. The annual credit may not exceed 5% of the prior year's total revenue.

[ 2003, c. 529, §3 (AMD) .]

2. Water supply protection fund maximum. Except as provided in subsections 5 and 7, the maximum amount that may be accumulated in a water supply protection fund is 15% of the most recent year's annual revenue of the utility or $100,000, whichever is greater. When the water supply protection fund is at the maximum amount permitted, credit may not be made to the fund from surplus funds.

[ 1993, c. 30, §1 (NEW) .]

3. Use of water supply protection fund. Except as provided in subsection 4, a water supply protection fund may be used by a consumer-owned water utility only for the acquisition of interests in real property reasonably necessary for the protection of a public water supply, including, but not limited to, the acquisition of conservation easements, access easements, other permanent interests in land or long-term leases of at least 99 years. For purposes of this subsection "protection of public water supply" includes watershed protection, groundwater protection or wellhead protection reasonably necessary to minimize the potential for contamination of the consumer-owned water utility's water supply. If the consumer-owned water utility has adopted a watershed control program pursuant to 40 Code of Federal Regulations, Section 141.71 and that program has been approved by the Department of Health and Human Services, any expenditures from the water supply protection fund pursuant to this section for the purposes of watershed protection must be in conformity with that watershed control program.

[ 1993, c. 30, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

4. Withdrawal of money from the fund. A consumer-owned water utility that has accumulated money in its water supply protection fund may remove money from the fund and return that money to the unappropriated retained earnings account if the utility determines that the removal would be in the best interest of the utility's customers.

[ 1993, c. 30, §1 (NEW) .]

5. Commission review. If a consumer-owned water utility needs to accumulate more than the maximum amount allowed in the water supply protection fund to acquire interests as provided in subsection 3, the utility shall obtain the approval of the commission before any sum may be allotted to the fund that would cause the fund to exceed the maximum.

[ 1993, c. 30, §1 (NEW) .]

6. Accounting treatment of fund. Money in a water supply protection fund is not considered unappropriated retained earnings for the purpose of section 6112, subsection 5, nor is such money considered in determining reasonable revenue requirements under section 310 or 6104.

[ 1993, c. 30, §1 (NEW) .]

7. Interest. Except as provided in subsection 4, interest earned on money in a water supply protection fund must remain in the fund and be used solely for the purposes of the fund, notwithstanding the maximum amount permitted in the fund.

[ 1993, c. 30, §1 (NEW) .]

SECTION HISTORY

1993, c. 30, §1 (NEW). 2003, c. 529, §3 (AMD). 2003, c. 689, §B6 (REV).



35-A §6114. Exemption from requirements

The commission may grant exemptions from portions of this Title to individual consumer-owned water utilities or a class of consumer-owned water utilities in accordance with this section. An exemption granted under this section must be granted pursuant to standards and procedures adopted by the commission by rule. [2013, c. 573, §4 (NEW).]

1. General standards. In order to grant an exemption, the commission must make specific findings that the exemption is in the public interest, will not result in unjust or unreasonable rates and will not have a negative impact on the provision of safe, adequate and reliable service and that the affected consumer-owned water utility or class of consumer-owned water utilities has the adequate technical, financial and administrative capacity to perform the waived function or requirement.

[ 2013, c. 573, §4 (NEW) .]

2. Initiation of exemption. The commission shall consider an exemption to an individual consumer-owned water utility at the request of a consumer-owned water utility. The commission shall require the consumer-owned water utility to notify its customers and hold a public hearing before approving the request for exemption. The commission may, on its own motion, grant an exemption to a class of consumer-owned water utilities. The commission shall adopt by rule standards and procedures for granting an exemption to a class of consumer-owned water utilities.

[ 2013, c. 573, §4 (NEW) .]

3. Exceptions. The commission may not a grant an exemption under this section from any of the following sections of this Title:

A. Section 116; [2013, c. 573, §4 (NEW).]

B. Section 301, subsections 1 to 3; [2013, c. 573, §4 (NEW).]

C. Section 309, subsection 1; [2013, c. 573, §4 (NEW).]

D. Section 501; [2013, c. 573, §4 (NEW).]

E. Section 502; [2013, c. 573, §4 (NEW).]

F. Section 702; [2013, c. 573, §4 (NEW).]

G. Section 709; [2013, c. 573, §4 (NEW).]

H. Section 712; [2013, c. 573, §4 (NEW).]

I. Section 1101; [2013, c. 573, §4 (NEW).]

J. Section 1302; [2013, c. 573, §4 (NEW).]

K. Section 6105; [2013, c. 573, §4 (NEW).]

L. Section 6109; [2013, c. 573, §4 (NEW).]

M. Section 6109-B; [2013, c. 573, §4 (NEW).]

N. Section 6111-C; and [2013, c. 573, §4 (NEW).]

O. Section 6112. [2013, c. 573, §4 (NEW).]

[ 2013, c. 573, §4 (NEW) .]

4. Consumer assistance and safety division. The commission shall ensure that customers of consumer-owned water utilities retain access to the services provided by the consumer assistance and safety division within the commission.

[ 2015, c. 8, §7 (AMD) .]

5. Rescission. The commission shall establish by rule a process by which:

A. Customers of a consumer-owned water utility may petition the commission to rescind an exemption granted under this section to an individual consumer-owned water utility or to a class of consumer-owned water utilities; and [2013, c. 573, §4 (NEW).]

B. The commission may on its own motion rescind an exemption granted under this section to an individual consumer-owned water utility or to a class of consumer-owned water utilities. [2013, c. 573, §4 (NEW).]

A rescission may be in whole or in part and may be specific to an individual consumer-owned water utility.

[ 2013, c. 573, §4 (NEW) .]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 573, §4 (NEW).]

SECTION HISTORY

2013, c. 573, §4 (NEW). 2015, c. 8, §7 (AMD).






Chapter 63: WATER DISTRICTS

35-A §6301. Short title; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 616, §2 (RP).



35-A §6302. Formation of districts (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 616, §2 (RP).



35-A §6303. Trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 769, §A144 (AMD). 1995, c. 616, §3 (RP).



35-A §6304. Issuance of bonds and notes (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C12 (AMD). 1995, c. 616, §4 (RP).



35-A §6305. Liens (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 616, §5 (RP).



35-A §6306. Conformity with private and special laws (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 616, §5 (RP).



35-A §6307. Legislative amendment of charter (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C13 (AMD). 1995, c. 616, §6 (RP).



35-A §6308. Long-term indebtedness of water districts (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 616, §7 (RP).



35-A §6309. Mutual funds (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 651, §6 (NEW). 1995, c. 616, §8 (RP).



35-A §6310. Water districts; individual financing

When the trustees of a water district vote to authorize bonds or notes, the estimated cost of which, singly or in the aggregate included in any one financing, is $150,000 or more adjusted, relative to 1981 as the base year according to the annual Consumer Price Index, as defined in Title 5, section 17001, subsection 9, the trustees shall provide notice to the general public of the proposed bond or note issue and the purposes for which the debt is being issued. The notice must be published at least once in a newspaper having general circulation in the water district. The trustees shall give notice to each ratepayer by mail. Notice of a rate change under section 6104 that contains the notice required by this section satisfies the notice requirements. The debt may not be incurred by the vote of the trustees until the expiration of 7 days following the date on which the notice was first published and mailed. Prior to the expiration of the 7-day period, the trustees shall call a special district meeting in order to collect testimony from the public concerning the amount of debt authorized. Except for indebtedness to fund projects specifically mandated by State Government and Federal Government, for debts in excess of the amount specified in this section, if requested by petition of not less than 50 voters of the district or 5% of the voters, whichever is greater, filed with the clerk of the water district on or before the date of the meeting, a vote of those attending the meeting must be called to approve or disapprove the amount of debt authorized. If a majority of voters present and voting disapprove of the amount of debt authorized by the trustees, the debt may not be incurred and the vote of the trustees authorizing the debt is void. [1995, c. 616, §9 (NEW).]

This section applies to water districts formed on or after January 1, 1982, except that this section does not apply to any standard district created pursuant to chapter 64 whose debt limit is subject to voter approval as provided in section 6413. [1995, c. 616, §9 (NEW).]

SECTION HISTORY

1995, c. 616, §9 (NEW).






Chapter 64: WATER DISTRICTS AND STANDARD DISTRICTS

35-A §6401. Purpose; scope and application; commission authority

1. Purpose. The purpose of this chapter, which may be known and cited as the "Standard Water District Enabling Act," is to promote consistency among the powers and authorities of water districts in this State. The intent of this chapter is to suggest standard provisions that a district formed after January 1, 1997 may consider including in its charter. Except as specifically provided in subsection 2, in recognition of the unique nature of each water district, its customers and its priorities, the suggested provisions are specifically not intended to be mandatory in nature and are not intended to apply to districts formed prior to January 1, 1997.

[ 1995, c. 616, §10 (NEW) .]

2. Scope and application. The provisions of this chapter apply as follows.

A. The following provisions apply to all water districts, regardless of when chartered, and any portion of a water district charter that is contrary to the provisions is void and of no effect:

(1) Section 6410, subsection 7;

(2) Section 6410, subsection 8;

(3) Section 6413-A; and

(4) Section 6414-A. [2003, c. 147, §1 (AMD).]

B. The following provisions apply to all water districts formed on or after January 1, 1982:

(1) Subsection 3;

(2) Section 6410, subsection 5; and

(3) Section 6416. [1995, c. 616, §10 (NEW).]

C. Except as provided in paragraphs A and B or in subsection 3 or by charter or other provision of law, the provisions of this chapter do not apply to districts formed prior to January 1, 1997. [1995, c. 616, §10 (NEW).]

[ 2003, c. 147, §1 (AMD) .]

3. Water districts; commission authority. Notwithstanding any terms, conditions or limitations, either expressed or implied, in a special Act of the Legislature under which a district is organized or in any special Act of the Legislature under which a district is franchised, the commission may establish reasonable terms upon which water districts shall extinguish their long-term indebtedness. This subsection does not authorize the commission to alter the terms of any existing obligations of a water district.

[ 1995, c. 616, §10 (NEW) .]

SECTION HISTORY

1995, c. 616, §10 (NEW). 2003, c. 147, §1 (AMD).



35-A §6402. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 616, §10 (NEW).]

1. Charter. "Charter" means a private and special law or a series of private and special laws that establishes a water district and defines its responsibilities and authority.

[ 1995, c. 616, §10 (NEW) .]

2. Standard district. "Standard district" means a water district that is a quasi-municipal corporation constituted for the purpose of supplying persons of the standard district with potable water for domestic, sanitary, commercial, industrial, agricultural and municipal purposes, and that is formed and chartered pursuant to this chapter.

[ 1995, c. 616, §10 (NEW) .]

3. Water district. "Water district" has the same meaning as defined in section 6101, subsection 3 and includes, but is not limited to, standard districts.

[ 1995, c. 616, §10 (NEW) .]

SECTION HISTORY

1995, c. 616, §10 (NEW).



35-A §6403. Procedures; legal effect

1. Mandatory provisions. A standard district charter must include the following, which are not specified in this chapter:

A. The corporate name of the standard district; [1995, c. 616, §10 (NEW).]

B. The territorial limits of the standard district; [1995, c. 616, §10 (NEW).]

C. The number of trustees of the standard district, which may not be less than 3; [1995, c. 616, §10 (NEW).]

D. The appointing authority responsible for appointing or the method of electing the first board of trustees; [1995, c. 616, §10 (NEW).]

E. The terms of the trustees who are elected or appointed subsequent to the first board. Terms may not be longer than 3 years. Terms of the first board are determined pursuant to section 6410, subsection 4; [1995, c. 616, §10 (NEW).]

F. Whether the trustees, subsequent to the first board, are appointed or elected. Reference must be made to the appropriate subsections of section 6410; and [1995, c. 616, §10 (NEW).]

G. The procedures for a local referendum on the creation of a standard district. [1995, c. 616, §10 (NEW).]

[ 1995, c. 616, §10 (NEW) .]

2. Optional provisions. A standard district charter may include provisions relating to the following:

A. Special qualifications of trustees; [1995, c. 616, §10 (NEW).]

B. Election of trustees by other than at large elections as provided in section 6410, subsection 1. Any provision for election of trustees by other than at large elections must establish voting districts in conformance with the judicial principle of one person, one vote; [1995, c. 616, §10 (NEW).]

C. Additional purposes and powers of the standard district, such as authority to buy out an existing water company or to provide sewerage or other utility services; [1995, c. 616, §10 (NEW).]

D. Areas outside the standard district's territory in which the standard district is authorized to take water; [1995, c. 616, §10 (NEW).]

E. Notwithstanding section 6413, a specific debt limit; [1995, c. 616, §10 (NEW).]

F. Areas outside the standard district's territory in which the district is authorized to locate facilities; [1995, c. 616, §10 (NEW).]

G. Towns with which the standard district is authorized to contract to supply water; and [1995, c. 616, §10 (NEW).]

H. Any other powers or duties necessary to the accomplishment of legislative purposes for creating the standard district. [1995, c. 616, §10 (NEW).]

[ 1995, c. 616, §10 (NEW) .]

3. Guidelines for modified standard charters. As determined appropriate by the Legislature, a standard district charter may include provisions that differ from those set forth in this chapter.

[ 1995, c. 616, §10 (NEW) .]

SECTION HISTORY

1995, c. 616, §10 (NEW).



35-A §6404. Standard districts; powers

Except as otherwise provided by law, for the purposes of its incorporation, a standard district may take water from any source within the territory of the district. A standard district may also, for the purposes of its incorporation, locate, construct and maintain pipes, dams, wells, reservoirs, pumping stations, treatment plants and other necessary structures and equipment and take any action necessary to furnish water for those purposes and for the public health, safety, comfort and convenience of the inhabitants and others of the district. A standard district may contract to accomplish any and all of the foregoing things. [1995, c. 616, §10 (NEW).]

All incidental powers, rights and privileges necessary to the accomplishment of the objectives set forth in this chapter are granted to a standard district. [1995, c. 616, §10 (NEW).]

SECTION HISTORY

1995, c. 616, §10 (NEW).



35-A §6405. Standard districts; authorized to lay mains, pipes, conduits and other water conveyances through public ways and across private lands

Except as otherwise provided by law and to the extent necessary for the purposes of its incorporation, a standard district may lay, maintain, repair and replace pipes, mains and other fixtures and appurtenances in, along and through the streets, roads, ways, highways, bridges, tidal waters, lakes, ponds, rivers and water courses in the district and across private lands in the district. When a standard district lays, maintains, repairs or replaces any fixtures or appurtenances in any street, road, way or highway, it shall do so with as little obstruction as practicable to public travel. At its own expense and without unnecessary delay, a standard district shall replace in proper condition the earth and pavement removed by it. [1995, c. 616, §10 (NEW).]

SECTION HISTORY

1995, c. 616, §10 (NEW).



35-A §6406. Standard districts; authorized to erect dams and reservoirs, cross navigable waters, supply water to utilities

A standard district, for the purposes of its incorporation, may erect and maintain dams, reservoirs and structures. In accordance with applicable state and federal law, a standard district may lay, construct and maintain its pipes and fixtures in, over and under navigable waters and build and maintain structures for the pipes and fixtures. Subject to the consent of the commission, a standard district may supply water to any other water utility for purposes of resale. [1995, c. 616, §10 (NEW).]

SECTION HISTORY

1995, c. 616, §10 (NEW).



35-A §6407. Standard districts; procedure if public utility must be crossed

If a standard district, in constructing, maintaining or replacing any of its facilities, must cross any property of another public utility, the standard district must obtain the consent of the other public utility and undertake the work in accordance with conditions established by agreement. If, within 30 days after requesting consent, the standard district fails to reach an agreement with the public utility, the district may petition the commission to determine the time, place and manner of the crossing. All work done on the property of the public utility must be done under the supervision and to the satisfaction of the public utility or as prescribed by the commission. All work must be done at the expense of the standard district. [1995, c. 616, §10 (NEW).]

SECTION HISTORY

1995, c. 616, §10 (NEW).



35-A §6408. Standard districts; authority to acquire property; rights of eminent domain

To the extent necessary for purposes of incorporation, a standard district may take and hold any interest in real estate and personal estate. [1995, c. 616, §10 (NEW).]

1. Purchase or lease. A standard district may take and hold an interest in real estate or personal estate by purchase, lease or other lawful means.

[ 1995, c. 616, §10 (NEW) .]

2. Eminent domain. For purposes of its incorporation, a standard district may exercise the right of eminent domain as provided in chapters 65 and 67 to acquire any interest in land or water rights:

A. For erecting and maintaining dams, plants and works, for flowage, power, pumping and supplying water through its mains; [1995, c. 616, §10 (NEW).]

B. For reservoirs and for preserving and protecting the purity of the water and related watershed; [1995, c. 616, §10 (NEW).]

C. For laying and maintaining aqueducts and other structures; [1995, c. 616, §10 (NEW).]

D. For taking, distributing, discharging and disposing of water; and [1995, c. 616, §10 (NEW).]

E. For rights-of-way or roadways to its sources of supply, dams, power stations, reservoirs, mains, aqueducts, structures and lands. [1995, c. 616, §10 (NEW).]

Except as otherwise provided by law, a standard district may not take by right of eminent domain any property or facilities of any other public utility used or acquired for future use in the performance of a public duty.

[ 1995, c. 616, §10 (NEW) .]

SECTION HISTORY

1995, c. 616, §10 (NEW).



35-A §6409. Standard districts; procedures in exercising eminent domain

Except as otherwise provided by law, a standard district must exercise the right of eminent domain granted under section 6408 in accordance with this chapter and chapters 65 and 67. [1995, c. 616, §10 (NEW).]

SECTION HISTORY

1995, c. 616, §10 (NEW).



35-A §6410. Standard districts and water districts; trustees

All of the affairs of a standard district must be managed by a board of trustees whose members must be residents of the district. The number of trustees must be specified in the standard district's charter. After selection of the first board, each trustee is nominated and elected or appointed as provided in the charter creating the standard district and in accordance with subsection 1 or 2, as applicable. If the charter does not indicate whether trustees are appointed or elected, the trustees, after the selection of the first board, must be elected in accordance with subsection 1. [1995, c. 616, §10 (NEW).]

1. Standard districts; nominations and elections; vacancies. Nominations and elections of trustees are conducted in accordance with the laws relating to municipal elections.

When the term of office of a trustee expires, the trustee's successor is elected at large by a plurality vote of the voters of the standard district. For the purpose of election, a special election must be called and held on the date established by the trustees. The election must be called by the trustees of the standard district in the same manner as town meetings are called and, for this purpose, the trustees are vested with the powers of municipal officers of towns. A vacancy is filled in the same manner for the unexpired term by a special election called by the trustees of the standard district.

The trustees shall appoint a registrar of voters for the standard district, who may also be the registrar of voters for any town within the standard district, and fix the registrar's salary. It is the registrar's duty to make and keep a complete list of all the registered voters resident in the standard district. The list prepared by the registrar governs the eligibility of any voter. Voters who are resident outside the territorial limits of the standard district, as defined in its charter, are not eligible voters and the registrar of voters shall exclude those voters from the registrar's lists. All warrants issued for elections by the trustees must show that only the voters resident within the territorial limits of the standard district are entitled to vote.

[ 2003, c. 147, §2 (AMD) .]

2. Standard districts; appointments. If the charter creating a standard district specifies that the trustees are appointed, the appointments must be made as provided in the charter.

[ 1995, c. 616, §10 (NEW) .]

3. Standard districts; eligibility requirements. When a trustee ceases to be a resident of a standard district, the trustee shall vacate the office of trustee and the vacancy is filled as provided in subsection 1 or 2, as applicable. All trustees are eligible for reelection or reappointment, but a person who is a municipal officer, as defined in Title 30-A, section 2001, subsection 10, of any town located, in whole or in part, within the standard district is not eligible for appointment, nomination or election as a trustee of that district.

[ 1995, c. 616, §10 (NEW) .]

4. Standard districts; first board. The first board is appointed or elected as provided in the charter creating the standard district. At the first meeting, the initial trustees shall determine by agreement or, failing to agree, they shall determine by lot the term of office of each trustee. The terms of the trustees must be determined in accordance with the following table.

The trustees shall enter on their records the determination made. Vacancies are filled pursuant to subsection 1 or 2, as applicable.

At this original meeting, the trustees shall organize by electing from among their members a chair and a clerk, by adopting a corporate seal and by electing a treasurer who may or may not be a trustee.

[ 1995, c. 616, §10 (NEW) .]

5. Water districts; organization; conduct of business. Within one week after each annual appointment or election, the trustees of a water district shall meet for the purpose of electing a chair, treasurer and clerk from among them to serve for the ensuing year and until their successors are elected or appointed and qualified. The trustees, from time to time, may choose and employ and fix the compensation of any other necessary officers and agents who serve at the pleasure of the trustees. The treasurer shall furnish bond in the sum and with sureties approved by the trustees. The water district shall pay the cost of the bond.

The trustees may adopt and establish bylaws consistent with the laws of this State and necessary for the convenience and the proper management of the affairs of the water district, and perform other acts within the powers delegated by law to the trustees.

The trustees must be sworn to the faithful performances of their duties including the duties of a member who serves as clerk or clerk pro tem. The trustees shall publish an annual report that includes a report of the treasurer.

Business of the district must be conducted in accordance with the applicable provisions of the Freedom of Access Act.

[ 2011, c. 662, §23 (AMD) .]

6. Standard districts; decisions of the board. All decisions of the board of trustees must be made by a majority of those present and voting, except that a vote to approve the issuing of any bond, note or other evidence of indebtedness payable within a period of more than 12 months after the date of issuance must be approved by a majority of the entire elected board. A quorum of the board of trustees consists of the total number of authorized trustees divided by 2 and, if necessary to obtain a whole number, the resulting number rounded up to the next whole number.

Trustees are subject to the conflict of interest provisions of Title 30-A, section 2605.

[ 1995, c. 616, §10 (NEW) .]

7. Water districts; trustees' compensation. The trustees of a water district receive compensation as recommended by the trustees and approved by a majority of the municipal officers of the municipality, including compensation for any duties they perform as officers, as well as for their duties as trustees. For districts serving more than one municipality, any change in the compensation received by the trustees for any duties they perform within the district must be recommended by the trustees and approved by majority vote of the municipal officers in each municipality in municipalities representing a majority of the population within the district. Certification of the vote must be recorded with the Secretary of State and recorded in the bylaws. Compensation schedules in effect on January 1, 1982 continue in effect until changed.

Notwithstanding section 6401, subsection 2, this subsection does not apply to any water district for which the charter provides for trustee compensation in a manner inconsistent with this subsection and specifically indicates by its own terms that this subsection or former section 6303, subsection 4 does not apply.

[ 2003, c. 147, §2 (AMD) .]

8. Water districts; trustees' retirement. Persons who have not been water district trustees prior to January 1, 1987, and who are not full-time employees, are not eligible to become members of the Maine Public Employees Retirement System as a result of their selection as trustees. For purposes of determining a water district trustee's eligibility to be a member of the Maine Public Employees Retirement System prior to January 1, 1987, the provisions of the appropriate governing charter in effect at the time of the trustee's application for membership controls.

[ 1995, c. 616, §10 (NEW); 2007, c. 58, §3 (REV) .]

9. Standard districts; expenses. The trustees may obtain an office and incur necessary expenses.

[ 1995, c. 616, §10 (NEW) .]

SECTION HISTORY

1995, c. 616, §10 (NEW). 2003, c. 147, §2 (AMD). 2007, c. 58, §3 (REV). 2011, c. 662, §23 (AMD).



35-A §6411. Standard districts; authorized to make and assume contracts

A standard district, through its trustees, in order to carry out the purposes of its incorporation, may contract with persons, districts, municipalities, utilities or corporations. [1995, c. 616, §10 (NEW).]

SECTION HISTORY

1995, c. 616, §10 (NEW).



35-A §6412. Standard districts; authorized to receive government aid, borrow money, issue bonds and notes

1. Definition. For the purposes of this section, the term "necessary expenses and liabilities" means expenses and liabilities necessary to the operation of a standard district, including, but not limited to:

A. Reimbursement to a town for any organizational or other expenses and liabilities incurred by the town on behalf of the district; [1995, c. 616, §10 (NEW).]

B. Organizational expenses and liabilities incurred by the district; [1995, c. 616, §10 (NEW).]

C. Expenses and liabilities incurred in acquiring properties, paying damages and in laying pipes, mains, aqueducts and conduits; [1995, c. 616, §10 (NEW).]

D. Expenses and liabilities incurred in constructing, maintaining and operating a water plant or system; [1995, c. 616, §10 (NEW).]

E. Expenses and liabilities incurred in making renewals, additions, extensions and improvements to a water plant or system; and [1995, c. 616, §10 (NEW).]

F. Principal and interest payments associated with any of the expenses and liabilities in paragraphs A to E. [1995, c. 616, §10 (NEW).]

[ 1995, c. 616, §10 (NEW) .]

2. Authorization. A standard district, through its trustees, in order to pay necessary expenses and liabilities incurred in accordance with the purposes of its incorporation, may receive state and federal aid or grants and may borrow money temporarily and issue for the money its negotiable notes in order to renew and refund the debt created.

A standard district, through its trustees, may also issue, in accordance with section 6413 and chapter 9, bonds, notes or other evidences of indebtedness of the standard district. The trustees shall determine the amount or amounts of the indebtedness, the rate or rates of interest, whether the instrument will be sold at par or at a discount or a premium, the manner of the sale, including whether the sale will be public or private and any other terms and provisions of the offering. The trustees shall determine whether the debt will be issued to mature serially or made to run for a term of years. The standard district's debt instruments may be issued with or without provisions for calling the debt prior to maturity. If the debt is callable, the trustees shall determine whether it will be callable at par or at a premium.

[ 1995, c. 616, §10 (NEW) .]

3. Certain requirements concerning indebtedness. All bonds, notes or other evidences of indebtedness must have inscribed upon their face the corporate name of the standard district, as specified in the charter creating the district, and be signed by the treasurer and countersigned by the chair of the board of trustees of the standard district. If coupon bonds are issued, the interest coupon attached to the coupon bonds must bear the facsimile signature of the treasurer.

[ 1995, c. 616, §10 (NEW) .]

4. Legal effect; tax exemption; reissue and refund authorization. All bonds, notes and other evidences of indebtedness issued by a standard district in accordance with this section are legal obligations of the standard district within the meaning of Title 30-A, section 5701. All bonds, notes and other evidences of indebtedness issued by the standard district are legal investments for savings banks in this State and are exempt from state income tax.

A standard district, through its trustees, may refund and reissue, from time to time, in one or in separate series, its bonds, notes and other evidences of indebtedness, and each authorized issue constitutes a separate loan.

[ 1995, c. 616, §10 (NEW) .]

SECTION HISTORY

1995, c. 616, §10 (NEW).



35-A §6413. Standard districts; debt limit and approval of voters of the district

Prior to issuing on behalf of a standard district any bond, note or other evidence of indebtedness payable within a period of more than 12 months after the date of issuance, the trustees shall propose a debt limit for the standard district that the trustees must submit for approval in a districtwide referendum. The referendum must be called, advertised and conducted according to the law relating to municipal elections, except the standard district's registrar of voters is not required to prepare or the clerk to post a new list of voters. The referendum may be held outside the territory of the district if the usual voting place for persons located within the district is located outside the territory of the district. For the purpose of registering voters, the registrar of voters must be in session on the regular workday preceding the election. The question presented must conform to one of the following forms: [2005, c. 192, §1 (AMD).]

For establishment of an initial debt limit: "Do you favor establishing the debt limit of the (insert name of standard district) at (insert amount)?"; or [1995, c. 616, §10 (NEW).]

For amendment of an existing debt limit: "Do you favor changing the debt limit of the (insert name of standard district) from (insert current debt limit) to (insert proposed debt limit)?". [1995, c. 616, §10 (NEW).]

The voters shall indicate by a cross or check mark placed against the word "Yes" or "No" their opinion on the question. [1995, c. 616, §10 (NEW).]

The results must be declared by the trustees and entered upon the standard district's records. Due certificate of the results must be filed by the clerk with the Secretary of State. [1995, c. 616, §10 (NEW).]

A debt limit proposal becomes effective upon its acceptance by a majority of the legal voters within the standard district voting at the referendum. Failure of approval by the majority of voters voting at the referendum does not prevent subsequent referenda from being held for the same purpose. The costs of referenda are borne by the standard district. [1995, c. 616, §10 (NEW).]

Trustees may not issue any bond, note or other evidence of indebtedness payable within a period of more than 12 months after the date of issuance unless the total amount of such debt issued by the trustees is no more than an amount approved by referendum under this section. [1995, c. 616, §10 (NEW).]

SECTION HISTORY

1995, c. 616, §10 (NEW). 2005, c. 192, §1 (AMD).



35-A §6413-A. Water districts; authority to increase debt limits

Notwithstanding any provision of its charter to the contrary, a water district may increase its debt limit by referendum in accordance with this section. A water district is not required to use this section and may seek to increase its debt limit by any other lawful means, including pursuant to any other means described in its charter or by seeking legislative amendment to its charter. [2003, c. 147, §3 (NEW).]

If a water district chooses to increase its debt limit pursuant to this section, the governing body of the water district shall propose a new debt limit and submit the proposal for approval at a districtwide referendum. The referendum must be called, advertised and conducted according to the law relating to municipal elections, except the registrar of voters is not required to prepare or the clerk to post a new list of voters. The referendum may be held outside the territory of the district if the usual voting place for persons located within the district is located outside the territory of the district. For the purpose of registering voters, the registrar of voters must be in session on the regular work day preceding the election. The question presented must conform to the following form:

"Do you favor changing the debt limit of the (insert name of district) from (insert current debt limit) to (insert proposed debt limit)?"

[2005, c. 192, §2 (AMD).]

The voters shall indicate by a cross or check mark placed against the word "Yes" or "No" their opinion on the question. [2003, c. 147, §3 (NEW).]

The results must be declared by the governing body of the district and entered upon the district's records. Due certificate of the results must be filed by the clerk with the Secretary of State. [2003, c. 147, §3 (NEW).]

A debt limit proposal becomes effective upon its acceptance by a majority of the legal voters within the district voting at the referendum. Failure of approval by the majority of voters voting at the referendum does not prevent subsequent referenda from being held for the same purpose. The costs of referenda are borne by the district. [2003, c. 147, §3 (NEW).]

SECTION HISTORY

2003, c. 147, §3 (NEW). 2005, c. 192, §2 (AMD).



35-A §6414. Standard districts; rates

The rates of a standard district must be established in accordance with chapter 61. The rates must be sufficient to provide revenue to the standard district to carry out the purposes of its incorporation, without the need for any financial assistance from any municipality, other than the normal payment of water charges for services rendered and any loan or loans provided to the district for initial funds as set forth in section 6412. All customers of a standard district shall pay to the treasurer or other designated officer of the district the rates established by the district. [1995, c. 161, §10 (NEW).]

SECTION HISTORY

1995, c. 616, §10 (NEW).



35-A §6414-A. Water utilities; rate collection and liens

All persons, firms and corporations, whether public, private or municipal, shall pay to the treasurer of any water district the rates established pursuant to chapter 61 for the water service used with respect to their real estate. [2003, c. 147, §4 (NEW).]

SECTION HISTORY

2003, c. 147, §4 (NEW). 2005, c. 7, §3 (AMD).



35-A §6415. Standard districts; tax exempt

A standard district is a public municipal corporation within the meaning of Title 36, section 651 and the property of the district is exempt from taxation to the extent provided in that section. [1995, c. 616, §10 (NEW).]

SECTION HISTORY

1995, c. 616, §10 (NEW).



35-A §6416. Water districts; mutual funds

A water district may invest its funds, including sinking funds, reserve funds and trust funds, to the extent that the terms of any instrument creating the funds do not prohibit the investment, in shares of an investment company registered under the federal Investment Company Act of 1940, whose shares are registered under the United States Securities Act of 1933, only if the investments of the investment company are limited to obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States, or repurchase agreements secured by obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States. This section is in addition to and does not limit the power of a water district to invest its funds. [1995, c. 616, §10 (NEW).]

SECTION HISTORY

1995, c. 616, §10 (NEW).



35-A §6417. Water districts; rights conferred subject to provisions of law

Except as otherwise specifically provided by law, all the rights and duties mentioned in this chapter must be exercised and performed in accordance with all the applicable provisions of this Title to the extent this Title affects the operations of a water district. [1995, c. 616, §10 (NEW).]

SECTION HISTORY

1995, c. 616, §10 (NEW).



35-A §6418. Water districts; legislative acts

Prior to acting upon any proposal to create or to amend a water district charter, the joint standing committee of the Legislature having jurisdiction over public utilities shall solicit written comments from the municipalities that lie in whole or in part within the district or proposed district. [1995, c. 616, §10 (NEW).]

SECTION HISTORY

1995, c. 616, §10 (NEW).






Chapter 65: PROPERTY TAKEN FOR PUBLIC USE AND ASSESSMENT OF DAMAGES

35-A §6501. Rights of parties as to procedure

1. Locations and damages. All locations made and all damages assessed for the taking of property by the exercise of the right of eminent domain shall be made and assessed and the rights of the parties shall be as stated in this chapter, notwithstanding anything contained in the act granting the right.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Water utilities may exercise right of eminent domain. Water utilities may exercise the right of eminent domain for obtaining sources of supply and locations for storage and for the protection of them and locations for transmission and distribution of water to the public under this chapter and chapter 69.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Exceptions. Except as otherwise provided by law, this chapter does not apply to:

A. Property taken by the United States, the State of Maine, a county or municipality of the State, a quasi-municipal corporation or steam railroad corporation; and [1987, c. 141, Pt. A, §6 (NEW).]

B. Property which, when taken, is being or is necessary to be used by the owner in the performance of a public duty. [1987, c. 141, Pt. A, §6 (NEW).]

[ 2001, c. 608, §5 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2001, c. 608, §5 (AMD).



35-A §6502. Proceedings before entry; location and map; description

1. Description. All property taken by eminent domain shall, before it is entered upon for any purpose except to make surveys, be located by a description, signed by the party taking the property. The description shall:

A. Describe in detail the property taken; [1987, c. 141, Pt. A, §6 (NEW).]

B. Give the names of the owners; and [1987, c. 141, Pt. A, §6 (NEW).]

C. Be accompanied by a map showing the property as described. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Filing location and map. The party taking the property shall file the location and map with the county commissioners of the county where the property is located, who shall:

A. Endorse the time of filing on the location and map; and [1987, c. 141, Pt. A, §6 (NEW).]

B. Order the location recorded. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Recording location. The taker shall record the location in the registry of deeds of the county or registry district where the property is located.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Personal notice given to mortgage holder. When there is a recorded mortgage covering any portion of the land taken, which has been recorded within 40 years of the taking and bears no record of discharge, satisfaction or release, the taker shall give personal notice to the owner of record of the mortgage by sending to the mortgage holder's residence, if known, otherwise to the residence or address set forth in the record, by registered mail, a written notice of the taking which shall contain a description of the property taken and the name of the owner.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Description corrected. When for any reason the taker fails to acquire the property authorized to be taken and which is described in the location, or the location recorded is defective or uncertain, the taker may, at any time, correct and perfect the location and file a new description.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Liability of taker. If a description is corrected under subsection 5, the taker is liable in damages only for property for which the owner had not previously been paid, to be assessed as of the time of the original taking, and the taker shall not be liable for any acts which would have been justified if the original taking had been valid.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §6503. Damages for property owners; security

1. Owners entitled to damages. The owners are entitled to damages for all property taken by eminent domain as if the land were taken for highway purposes under Title 23, chapter 3.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Application procedure. Upon written application of either party made within 3 years after the taking, the county commissioners shall estimate the damages and the taker shall pay the damages.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Commencement of new proceedings. If proceedings commenced fail for causes not affecting the merits, new proceedings may be commenced within one year. When no estimate is made within this time, the owner may maintain a civil action or have any remedy provided.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Guardian may give release, interested persons. The guardian of a person incapable of giving a valid conveyance whose property is taken may settle and give a valid release for damages. Persons having an interest in the property have the rights and remedies of owners to the extent of their interest.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Owner may request security. When requested by the owner, the county commissioners shall require the taker to give security for the payment of damages and costs by depositing at its risk, with the clerk, within 30 days, specie, notes or obligations of a state or public corporation, or other security satisfactory to the county commissioners.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

6. Satisfaction of judgment. When the owner is entitled to it, he shall be paid as much of the specie deposited as will satisfy his judgment. Notes or obligations deposited by the taker shall be delivered to the officer having a warrant of distress, to sell as personal property is sold on execution, to satisfy the warrant and fees. Any balance shall be paid to the taker.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §6504. Petition to county commissioners; notice to adverse party

1. Notice of hearing on petition. A person who petitions the county commissioners for the assessment of damages on account of property taken by eminent domain shall notify the adverse party of the time and place of the hearing on the petition by:

A. Giving the adverse party personal notice 14 days before the hearing; or [1987, c. 141, Pt. A, §6 (NEW).]

B. Publishing the petition and order of notice in a newspaper that is published in the county, 2 weeks successively, the last publication being 14 days before the hearing. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §6505. Terms and conditions for property taken

1. Accommodation of the owner and taker. The county commissioners in awarding damages for property taken by eminent domain, upon the application of the owner or the taker, may prescribe terms and conditions, for the use of the property taken, that will best accommodate the owner and the taker.

[ 1989, c. 159, §10 (AMD) .]

2. Appeal. In the case of appeal by either party, the only question in issue shall be the amount or measure of damages on the terms and conditions imposed by the commissioners.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1989, c. 159, §10 (AMD).



35-A §6506. County commissioners' report

1. Contents of the report. The county commissioners shall, at a regular meeting, make a report of their general estimate of damages and cause it to be recorded. In their report, the commissioners shall state specifically:

A. The terms and conditions imposed by them; and [1987, c. 141, Pt. A, §6 (NEW).]

B. The rights and obligations of each party. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Notice of damage award. After the report has been recorded, the county commissioners' clerk shall prepare a notice to each person, stating the amount of damages awarded to him. An officer shall serve the notice on those residing in the State. Notice to others shall be by publication 3 weeks successively in a newspaper printed in the county. If there is no newspaper printed in the county, the notice shall be published in a newspaper of general circulation in the area where the property is located.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Expense of notice. The expense of the notice shall be added to the costs of the proceedings which the taker shall pay.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §6507. Appeals

1. Aggrieved person may appeal within 30 days of report. A person aggrieved by the county commissioners' decision as to damages for property taken may appeal to the Superior Court in the county where the property is situated, within 30 days from the date the commissioners' report is made.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Complaint and notice of appeal. The appellant shall:

A. Include in the complaint a statement setting forth substantially the facts of the case; and [1987, c. 141, Pt. A, §6 (NEW).]

B. Give written notice of the appeal with a copy of the complaint to the opposite party. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Court to determine amount of damages. The court shall determine the amount of damages by a committee of reference if the parties agree or by a jury verdict. The court shall render judgment and issue execution.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

4. Recovery of costs. The parties may recover costs as follows.

A. If the owner appeals and the damage finally recovered is not more than the county commissioners' award, the taker shall recover costs from the time of appeal, otherwise the owner shall recover costs. [1987, c. 141, Pt. A, §6 (NEW).]

B. If the taker appeals and the damage finally recovered is not less than the county commissioners' award, the owner shall recover costs from the time of appeal, otherwise the taker shall recover costs. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1987, c. 141, Pt. A, §6 (NEW) .]

5. Additional review. An appeal may be taken to the Law Court as in other actions.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §6508. Deposit of awards

When the proceedings are closed, the taker may deposit with the clerk of the court the amount of damages awarded with interest to the time of deposit, which shall be in full satisfaction of all claims, unless a demand has been made previously and payment neglected. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §6509. Damages remaining unpaid; proceedings

1. Damages unpaid for more than 30 days. When the damages remain unpaid for more than 30 days after they are due and demanded or the security is not deposited, the owner may file in the Superior Court a complaint praying for an injunction against the use or occupation of his property taken.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Proceedings for damages not commenced within 3 years. If proceedings for an estimation of damages are not commenced within 3 years and the owner of the property files a complaint for them, the court may estimate the damages, decree their payment and issue an execution for the amount.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Court may issue an injunction prohibiting use. The court, after summary notice to the taker and upon proof of the facts, may, without any bond filed, issue an injunction prohibiting his use and occupation until he pays all damages and costs. If payment has not been made within 90 days, the court may issue a permanent injunction and all rights acquired by taking the property cease and the owner may maintain an action for its recovery and protection.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §6510. Service of injunction

1. Injunction may be served on a person who is not a party. An injunction issued against a person may be served on that person whether or not he is a party to the action and he shall be liable to all the penalties and consequences provided for a breach of the injunction.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Violation of injunction. The court may order a person who violates the injunction, after service, or who uses the property to show cause at a time fixed why a decree should not be entered and execution issued against him and his goods and estate for the damages, interest, costs and for additional damages and costs for breach of the injunction.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Court may enter decree. Upon service and return of the order, the court may enter a decree that is just and equitable against the person and issue execution accordingly or may proceed against him for breach of injunction.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §6511. Failure to apply for assessment not a waiver

The property owner's failure to apply for the assessment of damages within 3 years may not be held to be a waiver by him of compensation for property taken by eminent domain. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §6512. Proceedings to correct defect in taking by eminent domain

When a taking or attempted taking by eminent domain has been adjudged defective either from formal errors in proceedings or substantial error, judgment of ouster or writ of possession shall be stayed as follows. [1987, c. 141, Pt. A, §6 (NEW).]

1. Formal errors. If the error is a formal error in proceedings, the judgment or writ shall be stayed until the utility exercising the right of eminent domain has an opportunity to retake pursuant to the act conferring the right.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Substantial error. Failure to provide, in an act expressly conferring the right of eminent domain, for an act necessary to carry out the taking is a substantial error and the plaintiff shall be given judgment of title. If the error is substantial, the judgment of ouster or writ of possession shall be stayed until remedial legislation is passed at the session of the Legislature following the rendition of judgment and a new taking had pursuant to the amended Act.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. New taking; civil action not stayed. The new taking shall be had within 90 days from the rendition of the judgment when the error is merely formal and within 6 months from the adjournment of the Legislature following the rendition of judgment when the error is substantial. Nothing in this section precludes or stays a civil action for damages, and the owner of the land may maintain a civil action for damages as if in possession.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).






Chapter 67: CONDEMNATION BY WATER UTILITIES

35-A §6701. Necessity of taking determined

The owner of property which is subject to appropriation for public purposes by a water utility, upon hearing, may have the commission determine the necessity of the appropriation. [1987, c. 490, Pt. B, §17 (RPR).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §B17 (RPR).



35-A §6702. Petition by owner

The owner of the property, within 30 days after the beginning of condemnation proceedings, may file with the commission a petition for a decision as to the necessity of the appropriation. A copy of the petition and order of notice, attested by the administrative director, shall be served on the defendant. [1987, c. 490, Pt. B, §17 (RPR).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §B17 (RPR).



35-A §6703. Proceedings before commissioners

1. Hearing. The commissioners shall fix a time for a hearing, inside the county where the property is situated, and give written notice of the hearing to the owner and to the water utility seeking to acquire the property. At the hearing, all parties in interest shall be heard either in person or by attorney, and witnesses may be summoned by either party and attendance compelled as before other judicial tribunals.

[ 1987, c. 490, Pt. B, §17 (RPR) .]

2. Burden of proof. The burden of proof to show the necessity of the particular taking rests on the party seeking to acquire the property.

[ 1987, c. 490, Pt. B, §17 (RPR) .]

3. Commission's decision. The decision of a majority of the commissioners is final as to questions of fact.

[ 1987, c. 490, Pt. B, §17 (RPR) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §B17 (RPR).



35-A §6704. Condemnation proceedings by water utility

Upon the commencement of condemnation proceedings, the utility seeking to acquire property, unless otherwise provided by law, may file a petition asking that the necessity of the taking be determined. After the petition is filed, the proceedings shall be the same as in the case of a petition by the landowner. [1987, c. 490, Pt. B, §17 (RPR).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §B17 (RPR).



35-A §6704-A. Notice requirements for taking of land for water treatment facilities

A water utility that proposes to initiate condemnation proceedings for the purpose of acquiring land for the construction of a water treatment facility shall: [1989, c. 789, (NEW).]

1. Notice to public. No less than 90 days prior to the initiation of condemnation proceedings, provide notice to the public stating that the construction of a water treatment facility is being considered and identifying the area or areas that are being considered for that construction by publication in a newspaper of general circulation in the county and affected area in which the property is located;

[ 1989, c. 789, (NEW) .]

2. Notice to municipal officers. No less than 60 days prior to the initiation of condemnation proceedings, provide written notice to the municipal officers of each municipality in which the land proposed to be taken by eminent domain is located. This notice must state clearly that the construction of a water treatment facility is being considered and identify the area or areas that are being considered for that construction; and

[ 1989, c. 789, (NEW) .]

3. Notice to landowners. No less than 60 days prior to the initiation of condemnation proceedings, provide written notice to each owner and all abutters of land proposed to be taken by eminent domain. This notice must state that the construction of a water treatment facility is being considered and identify the area or areas that are being considered for that construction. This notice must also state clearly in nontechnical language the rights of each landowner in the proposed condemnation proceedings, including any rights of appeal, and provide the name, address and telephone number of the appropriate state agency to assist the landowner in the proceedings.

[ 1989, c. 789, (NEW) .]

SECTION HISTORY

1989, c. 789, (NEW).



35-A §6705. Validation of proceedings

All plans and descriptions of land and all descriptions of other property taken by a water utility for its purposes and uses, filed in the office of the county commissioners of the county where the land or other property is situated, prior to March 9, 1889, are valid and legal for all purposes of taking. [1987, c. 490, Pt. B, §17 (RPR).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §B17 (RPR).



35-A §6706. Water utility line crossing railroad right-of-way

Wherever a line or main of a water utility is located and about to be constructed across the right-of-way of a railroad, unless the officers of the water utility agree with the corporation operating the railroad as to the time, place, manner and conditions of the crossing, the commission upon petition of either party, after notice and hearing, shall determine the time, place, manner and conditions of the crossing. All the work within the limits of the railroad shall be done under the supervision of the officers of the corporation operating the railroad and to the satisfaction of the commission. The water utility shall bear the expense of the work. The commission shall report its decision in the same manner as in the case of highways located across railroads and subject to the same right of appeal. [1987, c. 490, Pt. B, §17 (RPR).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §B17 (RPR).






Chapter 68: REGIONAL WATER COUNCILS

35-A §6801. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 209, §1 (NEW).]

1. Regional water council. "Regional water council" means a nonprofit corporation established for the benefit of 2 or more water utilities pursuant to this chapter.

[ 2005, c. 209, §1 (NEW) .]

SECTION HISTORY

2005, c. 209, §1 (NEW).



35-A §6802. Regional water councils authorized

Two or more water utilities may organize a regional water council by forming a nonprofit corporation under Title 13-B, the membership of which is restricted to water utilities. A water utility is not required to become a member of a regional water council. [2005, c. 209, §1 (NEW).]

SECTION HISTORY

2005, c. 209, §1 (NEW).



35-A §6803. Council organization

The organizational documents of a regional water council must provide for representation of each member. The documents must specify the organizational structure, the method of withdrawal, the method of terminating the council and the grounds for suspension of member water utilities. [2005, c. 209, §1 (NEW).]

SECTION HISTORY

2005, c. 209, §1 (NEW).



35-A §6804. Powers

1. Powers. A regional water council may:

A. Study an issue common to 2 or more of the members of the regional water council that it considers appropriate, including, but not limited to, matters affecting water supply, watershed protection, water use policies, regional economic conditions and future development; [2005, c. 209, §1 (NEW).]

B. Promote cooperative arrangements and coordinate action among members of the regional water council, including, but not limited to, providing purchasing, billing, accounting and customer services; [2005, c. 209, §1 (NEW).]

C. Make recommendations for review and action to the members of the regional water council and other public agencies that perform functions within the region; and [2005, c. 209, §1 (NEW).]

D. Exercise its powers and authority as a nonprofit corporation under Title 13-B as necessary or desirable for dealing with issues of local or regional significance to its members, except that it may not exercise any power or authority that would cause the regional water council to become a water utility within this State. [2005, c. 209, §1 (NEW).]

[ 2005, c. 209, §1 (NEW) .]

2. Status. A regional water council is a nonprofit corporation and is not a governmental entity and is subject to all laws governing nonprofit corporations.

[ 2005, c. 209, §1 (NEW) .]

3. Standing committee. A regional water council, by appropriate action of the governing bodies of its members, may establish a standing committee to prepare and maintain a comprehensive regional water plan.

[ 2005, c. 209, §1 (NEW) .]

SECTION HISTORY

2005, c. 209, §1 (NEW).



35-A §6805. Bylaws

A regional water council shall adopt bylaws designating the officers of the council and providing for the conduct of its business. [2005, c. 209, §1 (NEW).]

SECTION HISTORY

2005, c. 209, §1 (NEW).



35-A §6806. Staff

A regional water council may employ staff and consult and retain experts that it considers necessary. [2005, c. 209, §1 (NEW).]

SECTION HISTORY

2005, c. 209, §1 (NEW).



35-A §6807. Finances; annual report

1. Expenses. The member water utilities of a regional water council may contribute funds to meet the expenses of the council. Services of personnel, use of equipment and office space and other necessary services may be accepted from members as part of their financial support.

[ 2005, c. 209, §1 (NEW) .]

2. Funds; limitation. A regional water council may accept funds, grants, gifts and services from:

A. The Federal Government; [2005, c. 209, §1 (NEW).]

B. The State or its departments, agencies or instrumentalities; [2005, c. 209, §1 (NEW).]

C. Any governmental unit not specified in paragraph A or B, whether participating in the regional water council or not; and [2005, c. 209, §1 (NEW).]

D. Private and public sources. [2005, c. 209, §1 (NEW).]

A fund, grant, gift or service of the State or its departments, agencies or instrumentalities otherwise available to water utilities may not be made conditional on a water utility's membership in a regional water council.

[ 2005, c. 209, §1 (NEW) .]

3. Report. A regional water council shall make an annual report of its activities to the member utilities. The report must be filed with the Public Utilities Commission and the drinking water program of the Department of Health and Human Services.

[ 2005, c. 209, §1 (NEW) .]

SECTION HISTORY

2005, c. 209, §1 (NEW).



35-A §6808. Coordinator

1. Public Utilities Commission. The commission may receive, obtain and distribute state, federal or other funds supporting regional water council tasks and may provide assistance to regional water councils as appropriate. This subsection does not require the commission to determine the appropriate disbursement of state, federal or other funds among members of a regional water council and does not prohibit a regional water council from obtaining, receiving or disbursing funds without commission involvement.

Nothing in this chapter limits the commission's jurisdiction or authority over water utilities that are members of regional water councils.

[ 2005, c. 209, §1 (NEW) .]

2. Rulemaking. The commission may adopt rules to establish procedures and audit requirements related to the requirements of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 209, §1 (NEW) .]

SECTION HISTORY

2005, c. 209, §1 (NEW).






Chapter 69: AQUEDUCTS

35-A §6901. Meetings of proprietors for incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C14 (RP).



35-A §6902. Proprietors to be a corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C14 (RP).



35-A §6903. Authority of directors; enforcement of assessments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C14 (RP).



35-A §6904. Registry of shares and transfers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C14 (RP).



35-A §6905. Powers of proprietors; manner of voting (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C14 (RP).



35-A §6906. Attachment and execution; possessions; redemption; revival of judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C14 (RP).



35-A §6907. Municipality may use pipes in case of fire (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C14 (RP).



35-A §6908. Construction of powers after dissolution; enforcement of judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C14 (RP).



35-A §6909. Proprietors are tenants in common of remainder (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C14 (RP).



35-A §6910. Injury to aqueduct penalized (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C14 (RP).









Part 7: TELECOMMUNICATIONS

Chapter 71: GENERAL PROVISIONS

35-A §7101. Telecommunications policy

1. Universal service. The Legislature declares and finds that the 50-year effort to bring affordable, universally available telephone service to the public has served the State well; universal telephone service has contributed to the State's economic, social and political integration and development; the public benefits from universal telephone service because each telephone subscriber receives a more valuable service when virtually anyone else in the State can be called; and a significant rate increase may threaten universal service by forcing some Maine people to discontinue their telephone service. It is the policy of the State that telephone service must continue to be universally available, especially to the poor, at affordable rates.

[ 1993, c. 410, Pt. OOO, §1 (NEW) .]

2. Economic development. The Legislature further declares and finds that a modern state-of-the-art telecommunications network is essential for the economic health and vitality of the State and for improvement in the quality of life for all Maine citizens. Therefore, it is the goal of the State that all Maine's businesses and citizens should have affordable access to an integrated telecommunication infrastructure capable of providing voice, data and image-based services. The State shall consider policies that:

A. Encourage economic development; [1993, c. 410, Pt. OOO, §1 (NEW).]

B. Employ methods of regulation that encourage the development and deployment of new technologies; and [1993, c. 410, Pt. OOO, §1 (NEW).]

C. Encourage acceptable service applications that support economic development initiatives or otherwise improve the well-being of Maine citizens. [1993, c. 410, Pt. OOO, §1 (NEW).]

[ 1993, c. 410, Pt. OOO, §1 (NEW) .]

3. Report.

[ 1995, c. 631, §5 (AFF); 1995, c. 631, §1 (RP) .]

4. Information access. The Legislature further declares and finds that computer-based information services and information networks are important economic and educational resources that should be available to all Maine citizens at affordable rates. It is the policy of the State that affordable access to those information services that require a computer and rely on the use of the telecommunications network should be made available in all communities of the State without regard to geographic location.

[ 1995, c. 631, §2 (NEW); 1995, c. 631, §5 (AFF) .]

5. Homeland security and emergency alerts. The Legislature further finds that seamless, integrated, robust and redundant means of communication, including, but not limited to, voice and alphanumeric pagers, landline telephones, wireless telephones, text radio and wireless e-mail, create a robust communication system that enables rapid contact with first responders, ensures emergency alert notification to all affected persons in the State, including at-risk populations such as the hearing or visually impaired, and enhances homeland security. It is the policy of the State to encourage the deployment of the infrastructure necessary to support such a communications system.

[ 2003, c. 553, Pt. B, §1 (NEW) .]

6. Prepaid wireless telecommunications services. The Legislature further finds that, because prepaid wireless telecommunications services are provided to consumers without a periodic bill, the collection of fees and surcharges regarding prepaid wireless telecommunications services must be accomplished according to a methodology that differs from the collection of fees and surcharges on other wireless telecommunications services to ensure fairness and competitive neutrality with respect to other telecommunications services provided to consumers of wireless telecommunications services who do receive a periodic bill.

[ 2011, c. 600, §3 (NEW); 2011, c. 600, §10 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1993, c. 410, §OOO1 (RPR). 1993, c. 638, §1 (AMD). 1995, c. 631, §§1,2 (AMD). 1995, c. 631, §5 (AFF). 2003, c. 553, §B1 (AMD). 2011, c. 600, §3 (AMD). 2011, c. 600, §10 (AFF).



35-A §7101-A. Telecommunications privacy; policy

The Legislature declares and finds the following. [1991, c. 654, §1 (NEW); 1991, c. 654, §5 (AFF).]

1. Privacy right. Telephone subscribers have a right to privacy and the protection of this right to privacy is of paramount concern to the State.

[ 1991, c. 654, §1 (NEW); 1991, c. 654, §5 (AFF) .]

2. Exercise of right. To exercise their right to privacy, telephone subscribers must be able to limit the dissemination of their telephone numbers to persons of their choosing.

[ 1991, c. 654, §1 (NEW); 1991, c. 654, §5 (AFF) .]

SECTION HISTORY

1991, c. 654, §1 (NEW). 1991, c. 654, §5 (AFF).



35-A §7101-B. Access rates

1. Definitions. As used in this section, the term "intrastate access rates" means rates that a telecommunications service provider pays for access to a local exchange carrier's facilities and services in order to provide intrastate interexchange service.

[ 1997, c. 259, §1 (NEW) .]

2. Access rates. After any decrease of interstate access rates by the Federal Government, the commission shall consider corresponding reductions in intrastate access rates, taking into account both the disadvantages to customers of intrastate access rates that exceed interstate access rates and the disadvantages to customers of increases in rates for local telephone service that may result from reductions in intrastate access rates.

A. By May 31, 2005, the commission shall ensure that intrastate access rates are equal to interstate access rates established by the Federal Communications Commission as of January 1, 2003. [2003, c. 101, §1 (NEW).]

B. If achieving the result required under paragraph A would result in an increase of more than 50% in the price of local telephone service, whether as a result of an increase in local service rates or an increase in universal service fund collections, the commission shall:

(1) Phase in intrastate access rate reductions through stepped reductions so as to produce as smooth a transition as possible; and

(2) To the maximum extent possible, keep increases in the price of local telephone service to no more than 50% for each stepped reduction in the intrastate access rate. [2003, c. 101, §1 (NEW).]

C. If interstate access rates are reduced by the Federal Communications Commission below the rates as of January 1, 2003, the commission may further require reductions in intrastate access rates beyond what is required under paragraph A, except that, within any 2-year period, the commission may not require such further access rate reduction if the result will be an increase of more than 50% in local service rates or an increase of more than 50% in the collection rate for the state universal service fund. [2003, c. 101, §1 (NEW).]

The commission may adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 101, §1 (RPR) .]

3. Consumer rates. If the commission finds that effective competition in the intrastate interexchange market does not exist, the commission shall require all persons providing intrastate interexchange service to reduce their intrastate long-distance rates to reflect net reductions in intrastate access rates ordered by the commission pursuant to subsection 2.

[ 1997, c. 259, §1 (NEW) .]

SECTION HISTORY

1997, c. 259, §1 (NEW). 2003, c. 101, §1 (AMD).



35-A §7102. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 141, Pt. A, §6 (NEW).]

1. Emergency. "Emergency" means a situation in which property or human or animal life is in jeopardy and the prompt summoning of aid is essential.

[ 1987, c. 490, Pt. C, §15 (AMD) .]

1-A. Caller-ID. "Caller-ID" means a service that allows a person who receives a telephone call to know, by means of an appropriate device, the telephone access line identification number or other telephone access line identification information. "Caller-ID" does not include the following:

A. An identification service that is used within the same limited system, including but not limited to a private branch exchange, or PBX, system or a Centrex system; [1991, c. 654, §2 (NEW); 1991, c. 654, §5 (AFF).]

B. An identification service provided in connection with toll-free, or "800" access code, telephone service or a similar telephone service; [2011, c. 623, Pt. C, §6 (AMD).]

C. An identification service that provides billing information to another telephone utility or to others providing service to a customer; [1991, c. 654, §2 (NEW); 1991, c. 654, §5 (AFF).]

D. An identification service that is used on a public agency's emergency telephone line or on the line that receives the 9-1-1 or primary emergency telephone number; and [1991, c. 654, §2 (NEW); 1991, c. 654, §5 (AFF).]

E. An identification service provided in connection with legally sanctioned call tracing or tapping procedures. [1991, c. 654, §2 (NEW); 1991, c. 654, §5 (AFF).]

[ 2011, c. 623, Pt. C, §6 (AMD) .]

1-B. Line-item charge. "Line-item charge" means a discrete charge identified separately on a customer's telephone bill.

[ 2009, c. 36, §1 (NEW) .]

2. Party line. "Party line" means a subscribers' line telephone circuit, consisting of 2 or more main telephone stations connected with the circuit, each station with a distinctive ring and telephone number.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Public telephone. "Public telephone" means a telephone made available for voice message use by members of the transient or general public for compensation, including pay telephones and any telephones provided for the use of lodgers in or patrons of hotels, motels, hospitals, medical and convalescent care facilities, academic institutions, transportation terminals, government offices, public buildings, restaurants or other places of public accommodation or prisons and other confinement facilities.

[ 1989, c. 651, §1 (NEW) .]

4. Prepaid wireless telecommunications service. "Prepaid wireless telecommunications service" has the same meaning as in Title 25, section 2921, subsection 13.

[ 2011, c. 600, §4 (NEW); 2011, c. 600, §10 (AFF) .]

5. Prepaid wireless telecommunications service consumer or prepaid wireless consumer. "Prepaid wireless telecommunications service consumer" or "prepaid wireless consumer" has the same meaning as in Title 25, section 2921, subsection 13-A.

[ 2011, c. 600, §4 (NEW); 2011, c. 600, §10 (AFF) .]

6. Prepaid wireless telecommunications service provider. "Prepaid wireless telecommunications service provider" has the same meaning as in Title 25, section 2921, subsection 14.

[ 2011, c. 600, §4 (NEW); 2011, c. 600, §10 (AFF) .]

7. Retail transaction. "Retail transaction" has the same meaning as in Title 25, section 2921, subsection 15.

[ 2011, c. 600, §4 (NEW); 2011, c. 600, §10 (AFF) .]

8. Seller. "Seller" has the same meaning as in Title 25, section 2921, subsection 16.

[ 2011, c. 600, §4 (NEW); 2011, c. 600, §10 (AFF) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C15 (AMD). 1989, c. 651, §1 (AMD). 1991, c. 654, §2 (AMD). 1991, c. 654, §5 (AFF). 2009, c. 36, §1 (AMD). 2011, c. 600, §4 (AMD). 2011, c. 600, §10 (AFF). 2011, c. 623, Pt. C, §6 (AMD).



35-A §7103. Automated calling procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 252, §2 (NEW). 1991, c. 352, §1 (NEW). 1991, c. 654, §5 (AFF). 1991, c. 654, §3 (RPR). 1993, c. 589, §12 (AMD). 1995, c. 334, §3 (RP).



35-A §7104. Affordable telephone service

1. Low-income support. The commission shall require telephone utilities to participate in statewide outreach programs designed to increase the number of low-income telephone customers on the network through increased participation in any universal service program approved by the commission.

[ 1997, c. 692, §1 (NEW) .]

2. General availability. The commission shall seek to ensure that provider of last resort service is available to consumers throughout all areas of the State at reasonably comparable rates.

[ 2011, c. 623, Pt. B, §13 (AMD) .]

3. Authority. The commission shall adopt rules to implement this section and may require voice network service providers to contribute to a state universal service fund to support programs consistent with the goals of applicable provisions of this Title and the federal Telecommunications Act of 1996, Public Law 104-104, 110 Stat. 56. Prior to requiring that voice network service providers contribute to a state universal service fund, the commission shall assess the telecommunications needs of the State's consumers and establish the level of support required to meet those needs. If the commission establishes a state universal service fund pursuant to this section, the commission shall contract with an appropriate independent fiscal agent that is not a state entity to serve as administrator of the state universal service fund. Funds contributed to a state universal service fund are not state funds. Rules and any state universal service fund requirements established by the commission pursuant to this section must:

A. Be reasonably designed to maximize federal assistance available to the State for universal service purposes; [1997, c. 692, §1 (NEW).]

B. Meet the State's obligations under the federal Telecommunications Act of 1996, Public Law 104-104, 110 Stat. 56; [2011, c. 623, Pt. B, §14 (AMD).]

C. Be consistent with the goals of the federal Telecommunications Act of 1996, Public Law 104-104, 110 Stat. 56; [2011, c. 623, Pt. B, §14 (AMD).]

D. Ensure that any requirements regarding contributions to a state universal service fund be nondiscriminatory and competitively neutral; and [2011, c. 623, Pt. B, §14 (AMD).]

E. [2011, c. 623, Pt. B, §14 (RP).]

F. [2011, c. 623, Pt. B, §14 (RP).]

G. Require, if a voice network service provider recovers its contributions under this section by means of a charge placed on a bill issued to a customer, explicit identification on that bill of any charge imposed under this section. [2011, c. 623, Pt. B, §14 (NEW).]

For purposes of this section, "voice network service provider" means a voice service provider that offers its subscribers the means to initiate or receive voice communications using the public switched telephone network. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 600, §2 (AMD) .]

3-A. Determination of amount of prepaid wireless telecommunications service fee. The commission shall determine by rule the amount of the fee on prepaid wireless telecommunications service that is required to be contributed to a state universal service fund established under subsection 3. The fee is a fixed amount per retail transaction established by multiplying $25 by a percentage that is determined by the commission for purposes of calculating contributions to the state universal service fund by providers of intrastate telecommunications services. The fee must be rounded to the nearest penny. The fee may not be adjusted by the commission more frequently than once every 24 months. The collection of the fee is governed by section 7104-C. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 600, §5 (NEW); 2011, c. 600, §10 (AFF) .]

4. Standards and reporting.

[ 2011, c. 623, Pt. B, §15 (RP) .]

5. Funds for Communications Equipment Fund. The commission shall annually transfer $85,000 from a state universal service fund established pursuant to this section to the Communications Equipment Fund established under Title 26, section 1419-A.

If the Department of Labor, Bureau of Rehabilitation Services does not receive from federal or other sources funds in addition to the $85,000 sufficient to carry out the purposes of Title 26, section 1419-A, the commission, at the request of the Department of Labor, Bureau of Rehabilitation Services, may transfer from the state universal service fund to the Communications Equipment Fund an additional $100,000.

The commission may, upon the request of the Department of Labor, Bureau of Rehabilitation Services and after a finding that the funds are necessary and that sufficient attempts have been made by the Bureau of Rehabilitation Services to maximize federal support to support emergency alert telecommunications service, annually transfer up to $57,500 from the state universal service fund established by this section to the Communications Equipment Fund established under Title 26, section 1419-A for the exclusive purpose of supporting the discount program established under Title 26, section 1419-A, subsection 6.

The commission may require contributions to the state universal service fund in an amount necessary to collect amounts transferred pursuant to this subsection.

[ 2007, c. 224, §3 (AMD) .]

6. Public-interest pay phone support. The commission may require contributions to a state universal service fund established pursuant to this section in an amount sufficient to collect up to $50,000 each year to fund public-interest pay phones pursuant to section 7508. The commission shall maintain an accounting of all funds contributed to the state universal service fund pursuant to this subsection and all funds expended pursuant to section 7508. Funds contributed to the state universal service fund pursuant to this subsection may be expended only for the purposes of section 7508.

[ 2005, c. 131, §1 (NEW) .]

7. Telecommunications relay services support. In order to ensure the affordability of telecommunications relay services throughout the State, the commission shall establish funding support for telecommunications relay services, including related outreach programs, within the state universal service fund established pursuant to subsection 3.

A. In establishing the total level of support for the state universal service fund, the commission shall include funding levels for telecommunications relay services as recommended by the Telecommunications Relay Services Advisory Council, as established in section 8704, unless the commission determines, upon its own motion or upon the request of a voice network service provider, that the recommended funding levels may be unreasonable. If the commission determines that the funding levels may be unreasonable, the commission shall open a proceeding to determine a reasonable funding level for telecommunications relay services, including related outreach programs. Upon the conclusion of the proceeding, the commission shall establish funding support for telecommunications relay services, including related outreach programs, that it has found to be reasonable within the state universal service fund. The commission shall require contributions to the state universal service fund on a quarterly basis to meet the established funding support levels. [2011, c. 623, Pt. B, §16 (AMD).]

B. In determining reasonable funding levels for telecommunications relay services, including related outreach programs, the commission may consider whether the recommended funding is for telecommunications relay services, including related outreach programs, that are:

(1) Federally required services;

(2) Services provided in other states with a similar deaf, hard-of-hearing and speech impaired population as this State; or

(3) Services that are designed to maximize the effectiveness of telecommunications relay services through the application of new technologies. [2005, c. 305, §2 (NEW).]

[ 2011, c. 623, Pt. B, §16 (AMD) .]

8. Maximization of support. The commission shall pursue all activities necessary to maximize the amount of federal support received by voice service providers offering voice and broadband service in the State.

[ 2011, c. 623, Pt. B, §17 (NEW) .]

SECTION HISTORY

1991, c. 654, §4 (NEW). 1991, c. 654, §5 (AFF). 1997, c. 692, §1 (RPR). 1999, c. 60, §1 (AMD). 2003, c. 553, §A4 (AMD). 2005, c. 131, §1 (AMD). 2005, c. 305, §§1,2 (AMD). 2005, c. 336, §3 (AMD). 2005, c. 683, §A59 (AMD). 2007, c. 224, §3 (AMD). 2011, c. 600, §5 (AMD). 2011, c. 600, §10 (AFF). 2011, c. 623, Pt. B, §§13-17 (AMD). 2013, c. 600, §2 (AMD).



35-A §7104-A. Access to information services (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 631, §3 (NEW). 1995, c. 631, §5 (AFF). 1997, c. 169, §1 (AMD). 1999, c. 409, §1 (RP).



35-A §7104-B. Access to information services

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Qualified library" means a public library as defined in Title 27, section 110, subsection 10; a research center as defined in Title 27, section 110, subsection 12; or a library that provides free public access to all advanced telecommunications services available at that library and whose collection serves as a statewide resource, if the commission determines, in consultation with the Maine Library Commission, that including that library as a qualified library is in the public interest. [1999, c. 409, §2 (NEW).]

B. "Qualified school" means a public school as defined in Title 20-A, section 1, subsection 24; a private school approved under Title 20-A, section 2901 or 2951; or a school that provides free public access to all advanced telecommunications services available at that school, if the commission determines, in consultation with the Department of Education, that including that school as a qualified school is in the public interest. [1999, c. 409, §2 (NEW).]

C. [2011, c. 623, Pt. B, §18 (RP).]

D. "Voice network service provider" means a voice service provider that offers its subscribers the means to initiate or receive voice communications using the public switched telephone network. [2011, c. 623, Pt. B, §19 (NEW).]

[ 2011, c. 623, Pt. B, §§18, 19 (AMD) .]

2. Authority. Pursuant to the authority granted in section 7104 and in order to carry out the policy goals established by section 7101, subsections 1, 2 and 4, the commission shall establish a telecommunications education access fund, referred to in this section as the "fund," and require all voice network service providers providing service in the State and any other entities identified by the commission to contribute to the fund. The fund must be available, with any accumulated interest, to qualified libraries, qualified schools and the Raymond H. Fogler Library at the University of Maine to assist in paying the costs of acquiring and using advanced telecommunications technologies.

[ 2011, c. 623, Pt. B, §20 (AMD) .]

2-A. Determination of amount of prepaid wireless telecommunications service fee. The commission shall determine by rule the amount of the fee on prepaid wireless telecommunications service that is required to be contributed to the fund. The fee is a fixed amount per retail transaction established by multiplying $25 by a percentage that is determined by the commission for purposes of calculating contributions to the fund by providers of intrastate telecommunications services. The fee must be rounded to the nearest penny. The fee may not be adjusted by the commission more frequently than once every 24 months. The collection of the fee is governed by section 7104-C. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 600, §6 (NEW); 2011, c. 600, §10 (AFF) .]

3. Limitations. In carrying out the authority granted by subsection 2, the commission shall:

A. Limit the amount collected to no more than 0.7% of retail charges for 2-way voice communications services as determined by the commission, excluding interstate tolls or interstate private line services; [2011, c. 623, Pt. B, §21 (AMD).]

B. Ensure that the funds are collected in a competitively neutral manner; [1999, c. 409, §2 (NEW).]

C. Integrate the collection of the charge with any state universal service fund developed by the commission; and [2011, c. 623, Pt. B, §22 (AMD).]

D. Require, if a voice network service provider recovers its contributions under this section by means of a charge placed on a bill issued to a customer, explicit identification on customer bills of any charge imposed under this section. [2011, c. 623, Pt. B, §22 (AMD).]

E. [2011, c. 623, Pt. B, §23 (RP).]

[ 2011, c. 623, Pt. B, §§21-23 (AMD) .]

4. Use of fund. The fund must be used to provide discounts to qualified libraries, qualified schools and the Raymond H. Fogler Library at the University of Maine for the following:

A. Telecommunications services; [1999, c. 409, §2 (NEW).]

B. Internet access; [1999, c. 409, §2 (NEW).]

C. Internal connections; [1999, c. 409, §2 (NEW).]

D. Computers; [2001, c. 522, §2 (AMD).]

E. Training; and [2001, c. 522, §2 (AMD).]

F. Content. [2001, c. 522, §2 (NEW).]

[ 2001, c. 522, §2 (AMD) .]

4-A. State Librarian; Commissioner of Education. The State Librarian or the Commissioner of Education may enter into contracts or order services on behalf of qualified schools and qualified libraries in connection with the fund and may take advantage of any discounts available pursuant to the federal Telecommunications Act of 1996.

[ 2009, c. 274, §18 (NEW) .]

5. Guidelines for funding. The commission shall allocate money from the fund using the following guidelines:

A. To ensure a basic level of connectivity for all of the qualified schools and qualified libraries in the State; [1999, c. 409, §2 (NEW).]

B. To ensure that all qualified schools, qualified libraries and the Raymond H. Fogler Library at the University of Maine are capable of using the advanced technology equipment obtained through the fund; [2001, c. 522, §2 (AMD).]

C. To ensure that more technologically sophisticated equipment is available to students in grades 9 to 12 and in larger qualified libraries in the State; [1999, c. 409, §2 (NEW).]

D. To provide for necessary equipment to use the services obtained through the fund; [1999, c. 409, §2 (NEW).]

E. To provide for internal connections necessary to use the services obtained through the fund; [1999, c. 409, §2 (NEW).]

F. To provide training to teachers so that they may assist and educate their students in the use of the advanced technology equipment; [2001, c. 522, §2 (AMD).]

G. To provide for the establishment of computer technology training programs in schools to provide training to students in areas such as, but not limited to, electronic commerce, Internet proficiency and World Wide Web-enabled systems; and [2001, c. 522, §2 (AMD).]

H. To provide for electronic database content to be used for the purposes of accessing information by schools and libraries. [2001, c. 522, §2 (NEW).]

[ 2011, c. 54, §1 (AMD) .]

6. Coordination with federal funds. Except as provided in paragraph A, qualified schools and qualified libraries shall apply for any federal discounts available pursuant to the federal Telecommunications Act of 1996. The level of discount, pursuant to subsection 4, is determined by the commission.

A. A qualified library is not required to apply for a federal discount pursuant to the federal Telecommunications Act of 1996 if the library determines that satisfying conditions for receiving that discount would substantially compromise the library's standards or mission. If the qualified library does not receive a federal discount as a result of a determination made in accordance with this paragraph, the commission shall establish an enhanced level of discount pursuant to subsection 4 to ensure the library is not substantially disadvantaged by that determination. The commission shall establish a level of discount that mitigates, to the maximum extent the commission determines appropriate, the financial impact on the library resulting from its not receiving the federal discount. [2003, c. 673, Pt. IIII, §1 (NEW).]

[ 2003, c. 673, Pt. IIII, §1 (AMD) .]

7. Coordination with existing facilities. Any existing facilities developed to provide services to qualified schools, qualified libraries and the Raymond H. Fogler Library at the University of Maine, as directed by the commission under this section, must continue to provide services to qualified schools, qualified libraries and the Raymond H. Fogler Library at the University of Maine at rates that reflect the incremental costs to use those facilities.

[ 2001, c. 522, §2 (AMD) .]

8. Review by commission.

[ 2011, c. 623, Pt. B, §24 (RP) .]

SECTION HISTORY

1999, c. 409, §2 (NEW). 2001, c. 522, §§1,2 (AMD). 2003, c. 673, §IIII1 (AMD). 2005, c. 251, §1 (AMD). 2009, c. 274, §18 (AMD). 2011, c. 54, §1 (AMD). 2011, c. 600, §6 (AMD). 2011, c. 600, §10 (AFF). 2011, c. 623, Pt. B, §§18-24 (AMD).



35-A §7104-C. Collection of fees related to prepaid wireless telecommunications services

1. Prepaid wireless fee. This section governs the fees and surcharges related to prepaid wireless telecommunications services, referred to in this section as "the prepaid wireless fee." The amount of the prepaid wireless fee is the sum of the following fees:

A. The amount of the fee that is required to be contributed to the state universal service fund as determined pursuant to section 7104, subsection 3-A; [2011, c. 600, §7 (NEW); 2011, c. 600, §10 (AFF).]

B. The amount of the fee that is required to be contributed to the telecommunications education access fund as determined pursuant to section 7104-B, subsection 2-A; and [2011, c. 600, §7 (NEW); 2011, c. 600, §10 (AFF).]

C. The statewide prepaid wireless telecommunications service E-9-1-1 surcharge levied on prepaid wireless telecommunications service consumers pursuant to Title 25, section 2927, subsection 1-F. [2011, c. 600, §7 (NEW); 2011, c. 600, §10 (AFF).]

[ 2011, c. 600, §7 (NEW); 2011, c. 600, §10 (AFF) .]

2. Collection of fees and surcharges related to prepaid wireless telecommunications services. The collection of the prepaid wireless fee is governed by this subsection.

A. A seller of prepaid wireless telecommunications services shall collect the prepaid wireless fee from the prepaid wireless consumer for each retail transaction occurring in this State. The amount of the prepaid wireless fee must be separately stated on an invoice, receipt or similar document that is provided to the prepaid wireless consumer by the seller, when practicable. In circumstances in which disclosure of the prepaid wireless fee on an invoice, receipt or similar document is not practicable, the seller must make the information regarding the amount of the prepaid wireless fee available to the prepaid wireless consumer in another manner. [2011, c. 600, §7 (NEW); 2011, c. 600, §10 (AFF).]

B. For purposes of paragraph A, a retail transaction that is effected in person by a prepaid wireless consumer at the business location of the seller is treated as occurring in this State if that business location is in this State. Any other retail transaction must be treated as occurring in this State if the retail transaction is treated as occurring in this State for the purposes of Title 36, section 1752, subsection 8-B. [2011, c. 600, §7 (NEW); 2011, c. 600, §10 (AFF).]

C. The prepaid wireless fee is the liability of the prepaid wireless consumer and not of the seller or of any prepaid wireless telecommunications service provider, except that the seller is liable to remit all prepaid wireless fees that the seller collects from prepaid wireless consumers as provided in this subsection, including all such charges that the seller is deemed to collect when the amount of the prepaid wireless fee has not been separately stated on an invoice, receipt or similar document provided to the prepaid wireless consumer by the seller. [2011, c. 600, §7 (NEW); 2011, c. 600, §10 (AFF).]

D. The amount of the prepaid wireless fee that is collected by a seller from a prepaid wireless consumer, whether or not such amount is separately stated on an invoice, receipt or similar document provided to the prepaid wireless consumer by the seller, may not be included in the base for measuring any tax, fee, surcharge or other charge that is imposed by this State, any political subdivision of this State or any intergovernmental agency. [2011, c. 600, §7 (NEW); 2011, c. 600, §10 (AFF).]

E. If the prepaid wireless fee is amended by rule or law, the new amount of the prepaid wireless fee must take effect at the beginning of the next calendar quarter that is at least 60 days after adoption or enactment of the change. The commission and the State Tax Assessor shall provide not less than 30 days' advance notice of the adoption or enactment of any change to the prepaid wireless fee amount on both the commission's publicly accessible website and the State Tax Assessor's publicly accessible website. [2011, c. 600, §7 (NEW); 2011, c. 600, §10 (AFF).]

F. Prepaid wireless fees collected by sellers must be remitted to the State Tax Assessor. Prepaid wireless fees must be remitted at the times and in the manner provided for the remittance of sales tax under Title 36, section 1951-A and rules adopted pursuant to that section for the remittance of sales tax on an other than monthly basis. The State Tax Assessor shall establish registration and payment procedures that substantially coincide with registration and payment procedures as provided in Title 36, section 1754-B and related provisions. [2011, c. 600, §7 (NEW); 2011, c. 600, §10 (AFF).]

G. A seller who is not a prepaid wireless telecommunications service provider may deduct and retain 3% of the prepaid wireless fee that is collected by the seller from a prepaid wireless consumer. [2011, c. 600, §7 (NEW); 2011, c. 600, §10 (AFF).]

H. The State Tax Assessor shall establish procedures by which a seller may document that a sale is not a retail transaction. Procedures established under this paragraph must substantially coincide with the procedures for documenting a sale as a retail transaction as provided in Title 36, section 1754-B. [2011, c. 600, §7 (NEW); 2011, c. 600, §10 (AFF).]

I. The State Tax Assessor shall remit the total prepaid wireless fees collected pursuant to this subsection to the commission. The commission shall deposit the total fees into the prepaid wireless fee fund established in subsection 3 and shall ensure that, within 30 days of receipt:

(1) The portion of the remitted prepaid wireless fees attributable to the E-9-1-1 surcharge imposed by Title 25, section 2927, subsection 1-H is deposited in a separate account;

(2) The portion of the remitted prepaid wireless fees attributable to the fee imposed under section 7104, subsection 3-A is deposited in the state universal service fund established pursuant to section 7104, subsection 3; and

(3) The portion of the remitted prepaid wireless fees attributable to the fee imposed under section 7104-B, subsection 2-A is deposited in the telecommunications education access fund established under section 7104-B, subsection 2. [2011, c. 600, §7 (NEW); 2011, c. 600, §10 (AFF).]

[ 2011, c. 600, §7 (NEW); 2011, c. 600, §10 (AFF) .]

3. Fund established. The prepaid wireless fee fund is established within the commission for the purposes of collecting and distributing funds pursuant to subsection 2, paragraph I.

[ 2011, c. 600, §7 (NEW); 2011, c. 600, §10 (AFF) .]

SECTION HISTORY

2011, c. 600, §7 (NEW). 2011, c. 600, §10 (AFF).



35-A §7105. Caller-ID

Caller-ID services provided in this State are subject to the following. [1991, c. 654, §4 (NEW); 1991, c. 654, §5 (AFF).]

1. Per-call blocking. At least 2 months prior to initiating any caller-ID service, and throughout the period that caller-ID service is offered to subscribers in this State, telephone utilities must advertise and immediately upon initiating such service must offer to all subscribers free per-call blocking.

[ 2011, c. 623, Pt. B, §25 (AMD) .]

2. Per-line blocking. A telephone utility must provide per-line blocking to individuals, agencies and groups that submit a written request to the telephone utility asserting a specific need for per-line blocking for reasons of health and safety. Telephone utilities may not charge a subscriber a fee for the first per-line blocking or unblocking of the subscriber's line. Except as otherwise authorized by law or to confirm that a subscriber has made a valid request, telephone utilities may not disclose information concerning the request for per-line blocking submitted by an individual, agency or group.

[ 2011, c. 623, Pt. B, §25 (AMD) .]

3. Penalty.

[ 2003, c. 505, §39 (RP) .]

SECTION HISTORY

1991, c. 654, §4 (NEW). 1991, c. 654, §5 (AFF). 2003, c. 505, §39 (AMD). 2011, c. 623, Pt. B, §25 (AMD).



35-A §7106. Unauthorized change of carrier

1. Unauthorized change of carrier. This subsection governs the initiation of a change in a customer's local or intrastate interexchange carrier that is not authorized by that consumer.

A. Notwithstanding Title 32, chapter 69, subchapter 5 or Title 32, section 14716, and except as otherwise provided by the commission by rule adopted pursuant to subsection 3, a local or intrastate interexchange carrier may not initiate the change of a customer's local or intrastate carrier unless the change is expressly authorized by the customer as verified by one of the following methods:

(1) Written or electronically signed authorization from the customer;

(2) Toll-free electronic authorization placed from the telephone number that is the subject of the change order; or

(3) Oral authorization of the customer obtained by an independent 3rd party. [2007, c. 638, §2 (AMD).]

B. When a customer's service is changed to a new local or intrastate interexchange carrier, the new local or intrastate interexchange carrier shall maintain for 24 months a record of nonpublic customer-specific information that establishes that the customer authorized the change. [2003, c. 530, §2 (AMD).]

C. [2003, c. 530, §3 (RP).]

D. A local or intrastate interexchange carrier that has initiated an unauthorized customer change shall:

(1) Pay all usual and customary charges associated with returning the customer to the customer's original local or intrastate interexchange carrier;

(2) Return to the customer any amount paid to that carrier by the customer or on the customer's behalf; and

(3) Pay any access charges and related charges to access providers or to an underlying carrier when applicable.

[2011, c. 623, Pt. B, §26 (AMD).]

E. [2011, c. 623, Pt. B, §26 (RP).]

[ 2011, c. 623, Pt. B, §26 (AMD) .]

2. Penalty. A local or intrastate interexchange carrier that violates this section is subject to penalty in accordance with this subsection.

A. The commission may impose an administrative penalty against any person who violates this section or any rule or order adopted pursuant to this section. In determining whether to impose a penalty, the commission may consider whether the violation was intentional. The penalty for a violation may be in an amount not to exceed $5,000 for each day the violation continues, up to a maximum of $40,000 for a first offense and a maximum of $110,000 for subsequent offenses. The amount of the penalty must be based on:

(1) The severity of the violation, including the intent of the violator, the nature, circumstances, extent and gravity of any prohibited acts;

(2) The history of previous violations;

(3) The amount necessary to deter future violations;

(4) Good faith attempts to comply after notification of a violation; and

(5) Such other matters as justice requires. [2003, c. 505, §40 (AMD).]

B. [2011, c. 623, Pt. B, §26 (RP).]

C. [2003, c. 505, §41 (RP).]

D. The commission may order a telephone utility to withhold funds collected on behalf of a carrier that is subject to an administrative penalty proceeding conducted pursuant to this section if it finds that it is more likely than not that penalties will be imposed or customer refunds will be ordered that are equal to or greater than the amount ordered withheld. The commission shall provide the carrier notice and an opportunity to be heard prior to ordering funds to be withheld. If the commission finds that there is a clear danger that, if notified in advance, the carrier will conceal or otherwise make funds unavailable to satisfy penalties or customer refunds prior to providing notice and an opportunity to be heard, it may issue an order to the public utility to withhold the funds without providing notice or an opportunity to be heard. To issue such an order, the commission must also make the first finding required by this paragraph. The commission shall, without delay, provide a copy of the order to the carrier along with written notice that the carrier, on request, will be provided with an opportunity to contest the finding that it is more likely than not that penalties will be imposed or customer refunds will be ordered that are equal to or greater than the amount ordered withheld. [2003, c. 505, §42 (NEW).]

[ 2011, c. 623, Pt. B, §26 (AMD) .]

3. Rules. The commission shall adopt nondiscriminatory and competitively neutral rules to further implement this section.

A. [2011, c. 623, Pt. B, §26 (RP).]

B. [2011, c. 623, Pt. B, §26 (RP).]

C. [2011, c. 623, Pt. B, §26 (RP).]

D. [2011, c. 623, Pt. B, §26 (RP).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 623, Pt. B, §26 (AMD) .]

4. Enforcement. The commission through its own counsel or through the Attorney General may apply to the Superior Court of any county of the State to enforce any lawful order made or action taken by the commission pursuant to this section. The court may issue such orders, preliminary or final, as it considers proper under the facts established before the court.

[ 1997, c. 702, §1 (NEW) .]

5. Notice to the Attorney General. If the commission has reason to believe that any carrier has violated any provision of the law for which criminal prosecution is provided and would be in order or any law regarding fraud or consumer protection, the commission shall notify the Attorney General. The Attorney General shall promptly institute any actions or proceedings the Attorney General considers appropriate.

[ 2011, c. 623, Pt. B, §26 (AMD) .]

6. Customer education. The Public Advocate shall periodically inform telephone customers in the State of the protections and rights provided by this section.

[ 2007, c. 638, §3 (NEW) .]

SECTION HISTORY

1997, c. 702, §1 (NEW). 2001, c. 71, §2 (AMD). 2003, c. 505, §§40-42 (AMD). 2003, c. 530, §§1-4 (AMD). 2007, c. 638, §§2, 3 (AMD). 2011, c. 623, Pt. B, §26 (AMD).



35-A §7107. Unauthorized services

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Billing agent" means a telephone utility that includes in a bill it sends to a customer a charge for a product or service offered by a service provider. [1999, c. 59, §1 (NEW); 1999, c. 59, §3 (AFF).]

B. "Billing aggregator" means any person, other than a service provider, who forwards the charge for a product or service offered by a service provider to a billing agent. [1999, c. 59, §1 (NEW); 1999, c. 59, §3 (AFF).]

C. "Service provider" means any person, other than the billing agent, that offers a product or service to a customer, the charge for which appears on the bill of a billing agent. [1999, c. 59, §1 (NEW); 1999, c. 59, §3 (AFF).]

D. "Unauthorized service" means the provision of any service or product by a service provider from whom a billing agent has not obtained sufficient evidence of customer authorization and for which a charge appears on the customer's telephone bill. For the purposes of this section, a charge for a collect call is deemed to be authorized by the customer receiving the call. [1999, c. 59, §1 (NEW); 1999, c. 59, §3 (AFF).]

[ 1999, c. 59, §1 (NEW); 1999, c. 59, §3 (AFF) .]

2. Registration requirements. The following acts are prohibited.

A. A service provider may not offer a product or service to a customer, the charge for which appears on the bill of a billing agent, unless the service provider is properly registered with the commission. [1999, c. 59, §1 (NEW); 1999, c. 59, §3 (AFF).]

B. A billing aggregator may not forward to a billing agent charges for a service or product offered by a service provider unless the billing aggregator is properly registered with the commission. [1999, c. 59, §1 (NEW); 1999, c. 59, §3 (AFF).]

C. A billing aggregator may not forward charges to a billing agent from a service provider who is required to be registered under this subsection and who is not properly registered under this subsection. [1999, c. 59, §1 (NEW); 1999, c. 59, §3 (AFF).]

D. A billing agent may not knowingly bill on behalf of a service provider who is required to be registered under this subsection and who is not properly registered under this subsection. [1999, c. 59, §1 (NEW); 1999, c. 59, §3 (AFF).]

A telephone utility that is authorized by the commission or by law to provide telephone services in this State is not required to be registered under this subsection.

The commission by rule may establish the manner and form of the registration. A registration properly filed with the commission takes effect 14 days after the filing date unless the commission objects to the registration and provides notice of its objection to the registrant within the 14 days. If the commission objects to the registration, the registration does not become effective unless expressly approved by the commission. The commission shall offer a person whose registration has been rejected an opportunity for a hearing. A registration, once effective, remains effective until revoked by the commission or surrendered by the service provider or billing aggregator.

[ 1999, c. 59, §1 (NEW); 1999, c. 59, §3 (AFF) .]

3. Revocation of registration; notice.

[ 2003, c. 505, §43 (RP) .]

3-A. Denial or revocation of registration; notice. The commission may by order, after notice and opportunity for hearing, deny, suspend or revoke an application for registration as, or the registration of, a service provider or billing aggregator if the commission finds that the order is in the public interest and that the applicant or registrant, or a principal of the applicant or registrant:

A. Has knowingly misrepresented or omitted a material fact on the application for registration as a service provider or billing aggregator or has filed an incomplete application and does not take reasonable steps to provide the missing information; [2003, c. 505, §44 (NEW).]

B. Has, in the case of a service provider, knowingly or repeatedly billed one or more customers for unauthorized service or, in the case of a billing aggregator, knowingly or repeatedly forwarded the charge for a service or product to a billing agent on behalf of a service provider who was required to be registered with the commission under subsection 2 and was not properly registered; [2003, c. 505, §44 (NEW).]

C. Has engaged in any other false or deceptive billing practices prohibited by commission rule; [2003, c. 505, §44 (NEW).]

D. Has acted as a service provider or billing aggregator in the State without being licensed to do so; [2003, c. 505, §44 (NEW).]

E. Is then permanently or temporarily enjoined by any court of competent jurisdiction from violating any law governing the conduct of billing aggregators or service providers or from engaging in, or continuing, any conduct or practice indicating a lack of fitness to engage in the business of a billing aggregator or service provider; [2003, c. 505, §44 (NEW).]

F. Has, within the last 10 years, pleaded guilty or nolo contendere to, or been convicted of, any crime indicating a lack of fitness to engage in the business of a billing aggregator or service provider; [2003, c. 505, §44 (NEW).]

G. Is the subject of any of the following orders currently effective that were issued within the last 5 years:

(1) An order by a state or federal agency, entered after notice and opportunity for hearing, denying, suspending or revoking the person's license or registration as a service provider or billing aggregator, or the substantial equivalent of those terms, as defined in this section;

(2) A cease and desist order issued by any state or federal agency with general authority to enforce laws prohibiting unfair or deceptive acts or practices in a trade or business or with specific authority to regulate billing aggregators or service providers; or

(3) An order entered by a court of competent jurisdiction or entered after notice and an opportunity for hearing by any state or federal occupational licensing agency denying, suspending, revoking or restricting the person's occupational license as a result of allegations of misconduct. This subparagraph also applies when the denial, suspension, revocation or restriction of the license is pursuant to a consent agreement between the person and the licensing agency, whether or not the agency also issued an order; or [2003, c. 505, §44 (NEW).]

H. Has, within the last 5 years, entered into a consent agreement with a state or federal enforcement or regulatory agency in which the person agreed to discontinue engaging in one or more practices alleged by the agency to have been an unfair or deceptive act or practice. [2003, c. 505, §44 (NEW).]

[ 2003, c. 505, §44 (NEW) .]

4. Procedure upon complaint. If a customer of a billing agent notifies the billing agent that a charge for an unauthorized service has been included in the customer's telephone bill, the billing agent shall:

A. Immediately suspend collection efforts on that portion of the customer's bill; and [1999, c. 59, §1 (NEW); 1999, c. 59, §3 (AFF).]

B. Either cease collection efforts entirely with regard to the disputed charge or request evidence from the service provider that the customer authorized the service for which payment is sought. If the billing agent ceases collection efforts or sufficient evidence of customer authorization is not presented to the billing agent within a reasonable time, as defined by the commission by rule, the billing agent shall:

(1) Immediately remove any charges associated with the unauthorized service from the customer's bill; and

(2) Refund to the customer any amounts paid for the unauthorized service that were billed by the billing agent during the 6 months prior to the customer's complaint or during any longer period in which the customer can prove the customer was billed by the billing agent for unauthorized services.

If sufficient evidence of customer authorization is provided to the billing agent, the billing agent may restore the charges on the customer's bill and reinstitute collection efforts. The customer or the service provider may appeal the billing agent's determination to the commission. [1999, c. 59, §1 (NEW); 1999, c. 59, §3 (AFF).]

[ 1999, c. 59, §1 (NEW); 1999, c. 59, §3 (AFF) .]

5. Enforcement authority. In addition to any authority the commission may have pursuant to other law, the commission may enforce this section in accordance with this subsection.

A. In an adjudicatory proceeding, the commission may impose an administrative penalty upon the following entities for the following violations:

(1) A service provider who provides or charges for an unauthorized service;

(2) A service provider or billing aggregator who is required to be registered under subsection 2 and who is not properly registered pursuant to that subsection;

(3) A billing agent who knowingly bills on behalf of a service provider who is required to be registered under subsection 2 and who is not properly registered pursuant to that subsection at the time the billing agent's bill is generated; and

(4) A billing agent that fails to comply with any of the requirements of subsection 4. [1999, c. 59, §1 (NEW); 1999, c. 59, §3 (AFF).]

B. The amount of any administrative penalty imposed under paragraph A may not exceed $1,000 per violator for violations arising out of the same incident or complaint and must be based on:

(1) The severity of the violation, including the intent of the violator, the nature, circumstances, extent and gravity of any prohibited acts;

(2) The history of previous violations;

(3) The amount necessary to deter future violations;

(4) Good faith attempts to comply after notification of a violation; and

(5) Such other matters as justice requires. [2003, c. 505, §45 (AMD).]

[ 2003, c. 505, §45 (AMD) .]

6. Rulemaking. The commission shall adopt rules to implement this section. Rules adopted under this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

A. [2011, c. 623, Pt. B, §27 (RP).]

B. [2011, c. 623, Pt. B, §27 (RP).]

C. [2011, c. 623, Pt. B, §27 (RP).]

The commission may not adopt any rule that requires any 3rd-party verification of customer authorization of the provision of any service or product by a service provider that is an affiliate of the billing agent, as defined by the commission by rule.

[ 2011, c. 623, Pt. B, §27 (AMD) .]

SECTION HISTORY

1999, c. 59, §1 (NEW). 1999, c. 59, §3 (AFF). 2001, c. 71, §3 (AMD). RR 2003, c. 2, §113 (COR). 2003, c. 505, §§43-45 (AMD). 2011, c. 623, Pt. B, §27 (AMD).



35-A §7108. Use of 2-1-1 number; designation of sole entity entitled to use

The commission may designate an appropriate entity to be the sole entity entitled to use the 2-1-1 telephone number assigned by the Federal Communications Commission to be used for access to information and referral services. A designation may not extend for more than 3 years but may be renewed by the commission, after review, for successive periods of up to 3 years each. There is no limit on the number of times the commission may renew a designation of the same entity pursuant to this section. Before making a designation or renewing a designation, the commission shall determine that the designation or renewal is in the public interest. The commission may consult with appropriate state and local agencies and other public or private entities before granting a designation or renewing a designation. The commission may suspend, revoke, terminate or modify a designation if the commission determines the public interest is no longer served by the designation or in response to actions by the Federal Communications Commission that affect the availability or assigned use of the 2-1-1 number. [2005, c. 51, §1 (NEW).]

SECTION HISTORY

2005, c. 51, §1 (NEW).



35-A §7109. Unlawful telephone charges

1. Unauthorized and duplicative line-item charges prohibited. A telephone utility may not charge a customer for, or include as a separate line-item charge on the customer's bill, any charge unless that charge represents:

A. An actual service or fee authorized by the customer; or [2009, c. 36, §2 (NEW).]

B. An actual tax, fee or charge authorized or required by federal or state law or by a federal or state agency rule or order. [2009, c. 36, §2 (NEW).]

A telephone utility may not include in a line-item charge on a customer's bill any element of the telephone utility's costs that is charged for elsewhere on the customer's bill.

[ 2009, c. 36, §2 (NEW) .]

2. Description of line-item charges required. A telephone utility shall provide on the customer's bill a brief, clear, nonmisleading, plain language description of each line-item charge included on the bill and the authorized service, tax or fee represented by that line-item charge.

[ 2009, c. 36, §2 (NEW) .]

3. Enforcement. In addition to any authority the commission may have pursuant to other law, the commission may impose an administrative penalty upon a telephone utility for violation of this section. The amount of any administrative penalty imposed under this subsection may not exceed $1,000 per violator for violations arising out of the same incident or complaint and must be based on:

A. The severity of the violation, including the intent of the violator and the nature, circumstances, extent and gravity of any prohibited acts; [2009, c. 36, §2 (NEW).]

B. The history of previous violations by the violator; [2009, c. 36, §2 (NEW).]

C. The amount necessary to deter future violations; [2009, c. 36, §2 (NEW).]

D. Good faith attempts to comply after notification of a violation; and [2009, c. 36, §2 (NEW).]

E. Such other matters as justice requires. [2009, c. 36, §2 (NEW).]

The commission shall provide a simple process for a customer of a telephone utility to report to the commission a line-item charge that the customer believes may violate this section.

This subsection is not intended to limit any enforcement action or penalty pursued by the Attorney General for violations of Title 5, chapter 10 where applicable.

[ 2009, c. 36, §2 (NEW) .]

SECTION HISTORY

2009, c. 36, §2 (NEW).






Chapter 72: TELECOMMUNICATIONS REGULATORY REFORM

Subchapter 1: GENERAL PROVISIONS

35-A §7201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 623, Pt. A, §18 (NEW).]

1. Access to directory assistance. "Access to directory assistance" means access to a service that includes, but is not limited to, making available to customers, upon request, information contained in directory listings.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

2. Access to emergency services. "Access to emergency services" means access to emergency services, as defined in Title 25, section 2921, subsection 5, through 9-1-1 or enhanced 9-1-1 service, as defined in Title 25, section 2921, subsection 6, to the extent a local government in the service area of a provider of last resort service provides 9-1-1 or enhanced 9-1-1 services.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

3. Access to interexchange service. "Access to interexchange service" means the use of the wireline loop, as well as that portion of the switch that is paid for by the end user, or the functional equivalent of these network elements in the case of a wireless carrier, necessary to access an interexchange carrier's network.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

4. Access to operator services. "Access to operator services" means access to any automatic or live assistance by a consumer to arrange for billing for or completion of a telephone call or both.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

5. Dual-tone multifrequency signaling. "Dual-tone multifrequency signaling" means a method of signaling that facilitates the transportation of signaling through a network, shortening call set-up time.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

6. Local usage. "Local usage" means an amount of minutes of use of exchange service within a certain area, prescribed by the commission, provided for a flat rate to end users.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

7. Provider of last resort service. "Provider of last resort service" means a flat-rate service with voice grade access to the public switched telephone network; local usage within the basic service calling areas of incumbent local exchange carriers as of January 1, 2012; dual-tone multifrequency signaling or its functional equivalent; single-party service or its functional equivalent; access to emergency services; access to operator services; access to interexchange service; access to directory assistance; toll limitation for qualifying low-income customers; and the capacity to maintain uninterrupted voice service during a power failure, either through the incorporation into the network or network interface devices of suitable battery backup or through electric current.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

8. Service provider. "Service provider" means an entity designated as a provider of provider of last resort service under this chapter.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

9. Single-party service. "Single-party service" means telecommunications service that permits users to have exclusive use of a wireline subscriber loop or access line for each call placed or, in the case of wireless telecommunications carriers that use spectrum shared among users to provide service, a dedicated message path for the length of a user's particular transmission.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

10. Toll limitation for qualifying low-income customers. "Toll limitation for qualifying low-income customers" means a service provided to customers of provider of last resort service that meet income qualifications established by the commission by rule that allows those customers:

A. To elect not to allow the completion of outgoing toll calls; or [2011, c. 623, Pt. A, §18 (NEW).]

B. To limit the amount of toll usage that the customer may incur. [2011, c. 623, Pt. A, §18 (NEW).]

With respect to a service provider that has the capacity to allow customers both options described in paragraphs A and B, "toll limitation for qualifying low-income customers" means a service that offers both options to those customers. With respect to a service provider that does not have the capacity to allow customers both options, "toll limitation for qualifying low-income customers" means a service that offers one of the options to those customers.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

11. Voice grade access. "Voice grade access" means a functionality that offers a minimum bandwidth range of 300 to 3,000 hertz that enables a user of telecommunications services to transmit voice communications, including signaling the network that the caller wishes to place a call, and to receive voice communications, including receiving a signal indicating there is an incoming call.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

SECTION HISTORY

2011, c. 623, Pt. A, §18 (NEW).






Subchapter 2: PROVIDER OF LAST RESORT SERVICE

35-A §7221. Designation of service providers

1. Initial designation of service providers. An entity that was an incumbent local exchange carrier as of January 1, 2012 shall provide provider of last resort service within its service area.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

2. Reassignment of service provider obligation. A service provider may petition the commission for authorization to assign its provider of last resort service obligation for a given geographic area to another voice service provider. The commission shall by rule develop a process for identifying and approving replacement service providers, but in no event may a voice service provider be designated as a replacement service provider without the express consent of the voice service provider. Before authorizing the reassignment of the provider of last resort service obligation to another voice service provider, the commission shall ensure that the voice service provider possesses the financial and technical capability to meet all provider of last resort service standards set by the commission by rule. The commission may not reassign the provider of last resort service obligation to any entity that would provide the service only as a reseller, as determined by the commission by rule.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

3. Modification of service obligations. Notwithstanding section 7201, subsection 7, the commission, in an adjudicatory proceeding, may relieve a service provider of the requirement that it have the capacity to maintain uninterrupted voice service during a power failure, either through the incorporation into the network or network interface devices of suitable battery backup or through electric current. The commission may grant the relief only if it finds that doing so is in the public interest. In determining that granting relief under this section is in the public interest, the commission must find that the benefits that would accrue to customers of the provider of last resort service from providing the relief would exceed the benefits to those customers of preserving the requirement.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

SECTION HISTORY

2011, c. 623, Pt. A, §18 (NEW).



35-A §7222. Revenue requirements of service providers

The initial rates for provider of last resort service are those rates in effect for basic local exchange service for each incumbent local exchange carrier in the service area of that carrier as of January 1, 2012. [2011, c. 623, Pt. A, §18 (NEW).]

SECTION HISTORY

2011, c. 623, Pt. A, §18 (NEW).



35-A §7223. Provider of last resort service consumer protection

A service provider in accordance with rules adopted by the commission: [2011, c. 623, Pt. A, §18 (NEW).]

1. Information. Shall provide customers adequate and timely information about provider of last resort service including posting in an easily discoverable location on its publicly accessible website its rate for provider of last resort service;

[ 2011, c. 623, Pt. A, §18 (NEW) .]

2. Fairness. Shall treat its customers in a nondiscriminatory manner and may not unreasonably deny or disconnect provider of last resort service; and

[ 2011, c. 623, Pt. A, §18 (NEW) .]

3. Consumer protection. Shall comply with minimum consumer protection standards for provider of last resort service essential to the preservation of good quality, affordable provider of last resort service throughout the State.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

A customer of a service provider may seek redress from the commission in accordance with any applicable provisions of this Title with respect to provider of last resort service, regardless of any other services the customer may take from the service provider. A service provider may not disconnect a provider of last resort service customer from provider of last resort service except in accordance with rules adopted by the commission. This section does not authorize the commission to regulate services other than provider of last resort service, including but not limited to discontinuance by the service provider of any other services to the customer. [2011, c. 623, Pt. A, §18 (NEW).]

SECTION HISTORY

2011, c. 623, Pt. A, §18 (NEW).



35-A §7224. Ancillary services

If a service provider offers an ancillary service to any customer, it shall offer that service to its provider of last resort service customers individually in conjunction with provider of last resort service and may not require that the ancillary service be bundled with any other ancillary services. For purposes of this section, "ancillary service" means a service that allows a customer to manage the display of information identifying the originator of a voice call or to manage the delivery of a voice call, including but not limited to call waiting and call forwarding, and is related to the provisioning of voice grade access to the public switched telephone network so that the customer is unable to obtain a functionally equivalent service from any device or service offered by an entity other than the service provider. [2011, c. 623, Pt. A, §18 (NEW).]

SECTION HISTORY

2011, c. 623, Pt. A, §18 (NEW).



35-A §7225. Service quality

1. Service quality reporting. The commission by rule shall establish service quality indicators with respect to which service providers shall regularly report. The service quality indicators may relate only to:

A. Network trouble rates; [2011, c. 623, Pt. A, §18 (NEW).]

B. The percentage of network troubles not resolved within 24 hours; [2011, c. 623, Pt. A, §18 (NEW).]

C. The percentage of installation appointments not met; [2011, c. 623, Pt. A, §18 (NEW).]

D. The average delay, in days, for missed installation appointments; and [2011, c. 623, Pt. A, §18 (NEW).]

E. Service outages. [2011, c. 623, Pt. A, §18 (NEW).]

[ 2011, c. 623, Pt. A, §18 (NEW) .]

2. Commission review of service quality. The commission by rule shall establish provider of last resort service quality standards. The commission may impose penalties or require a service provider to provide rebates or rate reductions if the commission finds, after investigation, that a service provider has failed to meet service quality standards.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

3. Rules. Rules adopted under this section may establish appropriate penalties, rebates or rate reductions that may be applied if the commission finds, after investigation, that a service provider has failed to meet service quality standards. Rules adopted under this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

SECTION HISTORY

2011, c. 623, Pt. A, §18 (NEW).



35-A §7226. Certain information requirements and limitations

Notwithstanding section 112, the commission may not require a service provider: [2011, c. 623, Pt. A, §18 (NEW).]

1. Infrastructure maps. To provide to the commission infrastructure maps that contain a level of detail that is greater than the infrastructure maps filed for that service provider’s service territory prior to March 1, 2012 or that depict the infrastructure connecting interoffice facilities to remote terminals and digital loops; or

[ 2011, c. 623, Pt. A, §18 (NEW) .]

2. Outage reporting. To submit notices to the commission of unscheduled service outages or notices of restorations of service earlier than 7 calendar days following the restoration of service.

[ 2011, c. 623, Pt. A, §18 (NEW) .]

SECTION HISTORY

2011, c. 623, Pt. A, §18 (NEW).



35-A §7227. Rules

The commission shall adopt rules to implement this subchapter. Except as otherwise provided in this subchapter, rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 623, Pt. A, §18 (NEW).]

SECTION HISTORY

2011, c. 623, Pt. A, §18 (NEW).






Subchapter 3: REGULATORY REFORM

35-A §7231. Laws that apply only to service providers

Notwithstanding any other provision of law, the provisions listed in subsections 1 to 4 do not apply to a telephone utility except service providers with respect to the provision of provider of last resort service: [2011, c. 623, Pt. A, §18 (NEW).]

1. Regulation and control of public utilities. The following sections of chapter 7:

A. Section 703 relating to discounts and discrimination; [2011, c. 623, Pt. A, §18 (NEW).]

B. Section 704 relating to termination of utility services; [2011, c. 623, Pt. A, §18 (NEW).]

C. Section 705 relating to utility deposits; [2011, c. 623, Pt. A, §18 (NEW).]

D. Section 706 relating to tenant liability for landlord utility bills; [2011, c. 623, Pt. A, §18 (NEW).]

E. Section 713 relating to unregulated business ventures; and [2011, c. 623, Pt. A, §18 (NEW).]

F. Section 715 relating to rules of the commission; [2011, c. 623, Pt. A, §18 (NEW).]

[ 2011, c. 623, Pt. A, §18 (NEW) .]

2. Sales, leases and mortgages of property. The following sections of chapter 11:

A. Section 1101 relating to authorization; and [2011, c. 623, Pt. A, §18 (NEW).]

B. Section 1103 relating to transfer of utility stock; [2011, c. 623, Pt. A, §18 (NEW).]

[ 2011, c. 623, Pt. A, §18 (NEW) .]

3. Procedure. The following sections of chapter 13:

A. Section 1302 relating to complaints; and [2011, c. 623, Pt. A, §18 (NEW).]

B. Section 1303 relating to investigations; and [2011, c. 623, Pt. A, §18 (NEW).]

[ 2011, c. 623, Pt. A, §18 (NEW) .]

4. Telephone lines. The following sections of chapter 79:

A. Section 7904 relating to purchasing and taking land for public use. [2011, c. 623, Pt. A, §18 (NEW).]

[ 2011, c. 623, Pt. A, §18 (NEW) .]

SECTION HISTORY

2011, c. 623, Pt. A, §18 (NEW).



35-A §7232. Laws that apply only to service providers and local exchange carriers for limited purposes

Notwithstanding any other provision of law, the provisions listed in subsections 1 to 5 do not apply to a telephone utility except service providers with respect to the provision of provider of last resort service and local exchange carriers with respect to federal interconnection rights and obligations: [2011, c. 623, Pt. A, §18 (NEW).]

1. Rates of public utilities. The provisions of chapter 3 relating to the rates of public utilities.

The commission may adopt by rule standards and procedures for granting exemptions from all or specified portions of chapter 3 to service providers with respect to the provision of provider of last resort service or to local exchange carriers with respect to federal interconnection rights and obligations. Any exemption granted pursuant to rule must be accompanied by a finding that the exemption is in the public interest and will not result in unjust or unreasonable rates or have a negative impact on competitive markets for telephone services. The commission may limit an exemption to specific geographic areas. An entity granted an exemption pursuant to a rule adopted under this section remains subject to otherwise applicable provisions of chapter 3.

For good cause, as defined by the commission by rule, the commission may revoke any exemption granted pursuant to this subsection. A revocation may be in whole or in part and may be specific to individual entities or services.

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A;

[ 2011, c. 623, Pt. A, §18 (NEW) .]

2. Regulation and control of public utilities. The following sections of chapter 7:

A. Section 701 relating to special privileges; [2011, c. 623, Pt. A, §18 (NEW).]

B. Section 702 relating to unjust discrimination; [2011, c. 623, Pt. A, §18 (NEW).]

C. Section 709 relating to insider transactions; [2011, c. 623, Pt. A, §18 (NEW).]

D. Section 710 relating to accident investigations; [2011, c. 623, Pt. A, §18 (NEW).]

E. Section 712 relating to competitive bidding; and [2011, c. 623, Pt. A, §18 (NEW).]

F. Section 714 relating to notice of certain business activities; [2011, c. 623, Pt. A, §18 (NEW).]

[ 2011, c. 623, Pt. A, §18 (NEW) .]

3. Authorization of sales, leases and mortgages of property. The following sections of chapter 11:

A. Section 1102 relating to unnecessary property; and [2011, c. 623, Pt. A, §18 (NEW).]

B. Section 1104 relating to abandonment of property or service; [2011, c. 623, Pt. A, §18 (NEW).]

[ 2011, c. 623, Pt. A, §18 (NEW) .]

4. Procedure. The following sections of chapter 13:

A. Section 1306 relating to commission decisions; [2011, c. 623, Pt. A, §18 (NEW).]

B. Section 1307 relating to enforcement of decisions; [2011, c. 623, Pt. A, §18 (NEW).]

C. Section 1308 relating to reparation or adjustments; [2011, c. 623, Pt. A, §18 (NEW).]

D. Section 1309 relating to adjustment of excessive rates; and [2011, c. 623, Pt. A, §18 (NEW).]

E. Section 1323 relating to exhausting of rights before the commission; and [2011, c. 623, Pt. A, §18 (NEW).]

[ 2011, c. 623, Pt. A, §18 (NEW) .]

5. Sanctions and administrative penalties. The following sections of chapter 15:

A. Section 1511 relating to revocation and suspension of authority to provide service. [2011, c. 623, Pt. A, §18 (NEW).]

[ 2011, c. 623, Pt. A, §18 (NEW) .]

SECTION HISTORY

2011, c. 623, Pt. A, §18 (NEW).



35-A §7233. Laws that apply only to service providers and local exchange carriers

Notwithstanding any other provision of law, the provisions listed in subsection 1 do not apply to a telephone utility except service providers with respect to the provision of provider of last resort service and local exchange carriers: [2011, c. 623, Pt. A, §18 (NEW).]

1. Organization, powers and service territory. The following sections of chapter 21:

A. Section 2105 relating to approval after hearing; [2011, c. 623, Pt. A, §18 (NEW).]

B. Section 2107 relating to approval only to Maine corporations; [2011, c. 623, Pt. A, §18 (NEW).]

C. Section 2108 relating to holding real estate; and [2011, c. 623, Pt. A, §18 (NEW).]

D. Section 2110 relating to extension of service. [2011, c. 623, Pt. A, §18 (NEW).]

[ 2011, c. 623, Pt. A, §18 (NEW) .]

SECTION HISTORY

2011, c. 623, Pt. A, §18 (NEW).



35-A §7234. Interconnected voice over Internet protocol service

Notwithstanding any other provision of law, a person, insofar as that person is providing interconnected voice over Internet protocol service, is not subject to any regulation under this Title as a telephone utility or as a public utility unless the person is providing provider of last resort service. Nothing in this section affects the application of any provision of this Title that otherwise expressly applies to a person providing interconnected voice over Internet protocol service or to voice service providers. [2011, c. 623, Pt. A, §18 (NEW).]

SECTION HISTORY

2011, c. 623, Pt. A, §18 (NEW).



35-A §7235. Dark fiber providers

Notwithstanding any other provision of law, a person, insofar as that person is a dark fiber provider, is not subject to any regulation under this Title as a telephone utility or as a public utility. Nothing in this section affects the application of any provision of this Title that otherwise expressly applies to a dark fiber provider. [2011, c. 623, Pt. A, §18 (NEW).]

SECTION HISTORY

2011, c. 623, Pt. A, §18 (NEW).









Chapter 73: TELEPHONE RATES

35-A §7301. Telephone charges for local calls from pay telephones

The rate charged by a telephone utility for a local telephone call made from a public or semipublic pay telephone shall be the same throughout its service territory for calls of equal duration. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §7302. Toll-call rates for deaf, hard-of-hearing, late-deafened or speech-impaired persons

1. Rate reduction. The commission shall establish a 70% rate reduction for usage-sensitive intrastate toll calls made on lines, or via credit cards assigned to lines, used for making calls from certified deaf, hard-of-hearing, late-deafened or speech-impaired persons who must rely on telecommunications devices for the deaf for residential telephone communications. In addition, the 70% rate reduction must apply to all usage-sensitive intrastate toll calls using the state telecommunications relay service. Upon request, this discount must be provided to any noncertified user making calls to a certified user, provided the noncertified user informs the intrastate toll provider of the relevant billed calls made during each billing period. This reduction must also apply to intrastate toll calls made by agencies certified by the Division for the Deaf, Hard of Hearing and Late Deafened in the Department of Labor as eligible to receive a discount, while providing vocal relay services to deaf, hard-of-hearing, late-deafened or speech-impaired persons, as well as to community service centers serving deaf, hard-of-hearing, late-deafened or speech-impaired persons certified by the Division for the Deaf, Hard of Hearing and Late Deafened of the Department of Labor as eligible to receive a discount. The costs incurred by an intrastate toll provider under this subsection are just and reasonable expenses for rate-making purposes.

[ 2009, c. 174, §23 (AMD) .]

2. Customers qualifying for the reduction. To qualify for the reduction, a customer must file an affidavit, on a form approved by the commission, with the customer's intrastate toll provider, stating that, due to deafness, hearing impairment or speech impairment, the customer or a member of the household must rely on a telecommunications device for the deaf for telecommunications.

[ 2009, c. 68, §2 (AMD) .]

3. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Deaf person" has the same meaning as in section 8702, subsection 3. [2009, c. 68, §3 (NEW).]

B. "Hard-of-hearing person" has the same meaning as in section 8702, subsection 3-A. [2009, c. 68, §3 (NEW).]

C. "Speech-impaired person" has the same meaning as in section 8702, subsection 5. [2009, c. 68, §3 (NEW).]

D. "Telecommunications device for the deaf" has the same meaning as in section 8702, subsection 6. [2009, c. 68, §3 (NEW).]

[ 2009, c. 68, §3 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1989, c. 66, (AMD). 1993, c. 275, §1 (AMD). 1993, c. 589, §13 (AMD). 1993, c. 708, §J10 (AMD). 1995, c. 462, §A66 (AMD). 1995, c. 560, §F15 (AMD). 2009, c. 68, §§1-3 (AMD). 2009, c. 174, §23 (AMD).



35-A §7303. Mandatory local measured telephone service prohibited

1. Mandatory measured service. Mandatory local measured telephone service is prohibited in the State.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Traditional flat rate local service. The commission shall establish rates for telephone companies which will preserve traditional flat rate local telephone service at as low a cost as possible, allowing for unlimited local exchange calling for a single monthly fee as the standard phone service in the State for both business and residential customers. Flat rate service with unlimited local calling shall be described by the telephone company as the "standard" service in all its communications with the public and the commission. Any other local calling service shall be described as an "optional" service.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Standard. In any proceeding before the Supreme Judicial Court or the commission to review the reasonableness and lawfulness of a local telephone rate approved by the commission, it shall be presumed that any rate which results in less than 3/4 of the residential customers maintaining standard flat rate service in those exchanges offering optional measured service is in violation of subsection 2, requiring the commission to establish a rate structure which will preserve traditional flat rate local telephone service at as low a cost as possible. The presumption established in this subsection may be overcome by clear and convincing evidence that no reasonable alternative rate could be implemented which will maintain 3/4 of the residential customers as standard flat rate customers.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §7303-A. Basic service calling areas

1. Petition. Upon written petition of 50 or more customers of a local exchange carrier who receive local, flat-rate, basic service within no more than a single exchange area, the commission shall open a proceeding to investigate expanding that basic service calling area. The commission shall hold at least one public hearing. The commission, within 6 months of the filing of the written petition, shall issue an order that must either expand the basic service calling area or state the commission's reasons for refusing to expand the basic service calling area. If the commission expands the basic service calling area pursuant to this subsection, the commission may allow a carrier affected by the expansion to recover, to the extent reasonable, its costs, including lost revenues, attributable to the expansion.

[ 2001, c. 106, §1 (NEW) .]

2. Rules; limitation on petitions. No later than 30 days after the effective date of this subsection, the commission shall by rule establish standards for expanding single-exchange basic service calling areas pursuant to this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. A petition may not be filed with or accepted by the commission pursuant to subsection 1 prior to 30 days after the effective date of this subsection.

[ 2001, c. 106, §1 (NEW) .]

SECTION HISTORY

2001, c. 106, §1 (NEW).



35-A §7304. Prohibition against ordering competitive bidding

The commission may not issue any order or adopt any rule that requires a local exchange carrier to consider competitive bids on, or requires notice to potential bidders of, the construction of any interexchange facility. Nothing in this section limits the ability of the commission to establish reasonable rates for customers. [1991, c. 54, §2 (AFF); 1991, c. 54, §1 (RPR).]

SECTION HISTORY

1989, c. 444, (NEW). 1991, c. 54, §2 (AFF). 1991, c. 54, §1 (RPR).



35-A §7305. Notice of charges for use of public telephones

1. Notice of charges. Any person who owns, controls, operates or manages a public telephone shall provide a written notice within the immediate vicinity of the telephone and plainly visible to any person using the telephone. The notice must:

A. Identify the name, address and telephone number of the person who owns, controls, operates or manages the public telephone to whom complaints regarding that telephone may be directed; [1989, c. 651, §2 (NEW).]

B. Inform the person using the public telephone how to contact a local telephone company operator or "911" service operator in case of emergency; [1989, c. 651, §2 (NEW).]

C. Specify the rates or charges for use of the public telephone, including charges for local calls, intrastate calls, "800" or other toll-free calls, uncompleted calls, incoming calls, collect calls, 3rd-party calls and credit card calls; and [1989, c. 651, §2 (NEW).]

D. Contain the identity of the long-distance company that serves the public telephone, explain how the user of the public telephone may, at no charge, obtain information on the rates or charges imposed by the long-distance company, and any additional charges imposed on the user for long distance services. [1989, c. 651, §2 (NEW).]

[ 1989, c. 651, §2 (NEW) .]

2. Charges limited when no notice. Any person who owns, controls, operates or manages a public telephone and fails to provide the notice required by subsection 1 may not demand or receive compensation for use of the telephone in excess of charges imposed by the local exchange telephone utility serving that area with respect to that use.

[ 1989, c. 651, §2 (NEW) .]

SECTION HISTORY

1989, c. 651, §2 (NEW).



35-A §7306. Customer premise wire

1. Definitions. For purposes of this section, unless the context otherwise indicates, the following term has the following meaning.

A. "Customer premise wire" means the segment of telephone wiring from the customer's side of the protector, or such other point that may be determined by the commission, to the customer's telephone equipment. [1991, c. 318, §1 (NEW).]

[ 1991, c. 318, §1 (NEW) .]

2. Deregulation of customer premise wire. The commission may by rule deregulate all or a portion of a telephone utility's service providing installation, maintenance and repair of customer premise wire. Prior to deregulation, the commission must find that a reasonable degree of competition exists between providers of installation, maintenance or repair services on customer premise wire. The commission must include the results of any action taken pursuant to this subsection in the annual report filed with the Legislature pursuant to section 120.

[ 1991, c. 318, §1 (NEW) .]

3. Ratemaking treatment of customer premise wire services. Nothing in subsection 2 restricts the commission's authority over the ratemaking treatment of expenses and revenues associated with customer premise wire services offered by a telephone utility.

[ 1991, c. 318, §1 (NEW) .]

SECTION HISTORY

1991, c. 318, §1 (NEW).



35-A §7307. Notice of intrastate toll rate changes

1. Notice required. A telephone utility offering intrastate toll service may not increase the price for such service or change its terms or conditions for such service in a manner that results in an increase in costs for any customer without first:

A. Filing a tariff revision with the commission identifying the new price or the change in the terms or conditions of service unless the utility is exempt from filing tariffs pursuant to rules adopted by the commission under section 307-A; and [2007, c. 478, §2 (AMD).]

B. Providing prior adequate written notice to each retail subscriber receiving intrastate toll service from the utility identifying the change in terms or conditions or price increase and the effective date of the change or increase. The notice, which may take the form of a bill insert, must be provided no less than 25 days prior to the effective date of the increase in price or change in terms or conditions. The commission by rule shall define what constitutes adequate written notice and shall specify whether notice by electronic means is adequate written notice. [2001, c. 29, §1 (NEW).]

[ 2007, c. 478, §2 (AMD) .]

2. Failure to notify. An increase in price or a change in the terms or conditions of service that results in an increase in costs for a customer receiving intrastate toll service from a telephone utility may not take effect until the customer has been supplied with adequate written notice in conformity with subsection 1. A customer that has not been supplied with adequate written notice under subsection 1 is not obligated to make payment for any increase in the customer's bill attributable to an increase in price or change in the terms or conditions. A telephone utility shall refund to a customer any increase in the customer's payments attributable to an increase in price or change in terms or conditions if the telephone utility fails to provide adequate written notice in accordance with subsection 1.

[ 2001, c. 29, §1 (NEW) .]

3. Notice of rights. A telephone utility offering intrastate toll service shall provide notice to customers of the requirements of subsection 1, paragraph B and of customer rights pursuant to subsection 2. The commission by rule shall specify the form and frequency of the notice.

[ 2001, c. 29, §1 (NEW) .]

4. Rules. The commission shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 29, §1 (NEW) .]

SECTION HISTORY

2001, c. 29, §1 (NEW). 2007, c. 478, §2 (AMD).



35-A §7308. Prepaid calling service

1. Definition. For purposes of this section, "prepaid calling service" has the same meaning as in Title 36, section 2551, subsection 9.

[ 2007, c. 511, §1 (NEW) .]

2. Prohibition on retroactive rate increase for prepaid calling services. A provider of prepaid calling services may not increase the rate charged for the quantity of service that the consumer purchased until the balance of the purchased service is consumed or expires in accordance with an expiration date of which the consumer had notice at the time of purchase. The quantity of service must be determined by the rates, terms and conditions in effect at the time of the purchase.

[ 2007, c. 511, §1 (NEW) .]

3. Notice of rate increase for prepaid calling service purchased by telephone or on the Internet. A provider of a prepaid calling service shall notify a consumer of the prepaid calling service of an increase in the rate charged for that service before that consumer purchases additional service from that provider by telephone or on the Internet. This notice may be in the form of a telephone recording.

[ 2007, c. 511, §1 (NEW) .]

4. Notice of variance between in-state and interstate rates. A provider of a prepaid calling service shall notify a consumer of the prepaid calling service if that provider charges different rates for in-state and interstate service. If that service is purchased in a store, this notice must be on the packaging of the prepaid calling service product. If that service is purchased by telephone, this notice must be in the form of a telephone recording. If that service is purchased on the Internet, this notice must be on the website on which that service is purchased.

[ 2007, c. 511, §1 (NEW) .]

SECTION HISTORY

2007, c. 511, §1 (NEW).






Chapter 75: SERVICE

35-A §7501. Directories (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2011, c. 623, Pt. A, §19 (RP).



35-A §7501-A. Emergency numbers in directories (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 45, (NEW). 2011, c. 623, Pt. A, §20 (RP).



35-A §7501-B. Directories

A telephone utility is not required to publish a hard-copy telephone directory. A provider of provider of last resort service shall annually offer its provider of last resort service customers the option to receive a telephone directory in an electronic format or in the form of a printout of the electronic database showing the names, addresses and telephone numbers of persons and businesses, other than of those who have requested unlisted numbers. The service provider shall annually provide notice to each of its provider of last resort service customers of this option. [2011, c. 623, Pt. A, §21 (NEW).]

SECTION HISTORY

2011, c. 623, Pt. A, §21 (NEW).



35-A §7502. Telephone directory errata lists (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2011, c. 623, Pt. A, §22 (RP).



35-A §7503. Public telephone service for disabled persons

1. Placement of public telephones. Any person placing public telephones in any public place after December 31, 1983, shall provide that at least one public telephone is wheelchair accessible if the public place is otherwise wheelchair accessible.

If a public place in which one or more public telephones are located becomes wheelchair accessible after December 31, 1983, the subscriber shall notify the person placing the public telephones and that person shall replace at least one public telephone with a telephone which is wheelchair accessible.

Any public telephone placed before January 1, 1984, shall be deemed to be in compliance with this section. This section shall not apply to public telephones for the use of persons while in motor vehicles.

[ 1989, c. 159, §11 (AMD) .]

2. Violations. Any person violating this section commits a civil violation for which a forfeiture of not more than $500 may be adjudged for each telephone which is not placed in accordance with this section.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Definitions. For purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Public telephone" means a telephone located in a public place and which is intended for use by the public. [1989, c. 159, §12 (AMD).]

B. "Wheelchair accessible" means meeting the most recent applicable standards of the American National Standards Institute for accessibility by the physically handicapped at the time of placement. [1987, c. 628, §6 (NEW).]

C. "Public place" means any location to which members of the public are invited or have general access, including, but not limited to, sidewalks, plazas, lobbies, stores, schools, governmental buildings, transportation terminals and shopping centers. [1989, c. 159, §13 (NEW).]

[ 1989, c. 159, §§12, 13 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 628, §§5,6 (AMD). 1989, c. 159, §§11-13 (AMD).



35-A §7504. Special telephone equipment

The commission shall retain jurisdiction over the sale or lease of volume control and low-speech power telephone equipment and of bone conductor receivers, pursuant to section 103, until it makes an affirmative finding, based on full consideration of an evidentiary record, that there are adequate retail outlets in the State to ensure affordable and competitive pricing of this equipment and its availability in sufficient quantities to satisfy the current and projected demand for that equipment by customers with hearing or speech impairments. The commission shall have discretion not to regulate any person whose share of the total market in the State of volume control or low-speech power telephone equipment or of bone conductor receivers is considered not to be substantial. [1987, c. 141, Pt. A, §6 (NEW).]

SECTION HISTORY

1987, c. 141, §A6 (NEW).



35-A §7505. Telecommunication devices for the hearing and speech impaired required in public facilities

1. State buildings. The Department of Administrative and Financial Services shall require the installation and maintenance of telecommunication devices for communication for the deaf, hard of hearing, late deafened and speech-impaired who rely on those devices for telephone communications in locations accessible to the public in state buildings where a primary function is the delivery of service to the general public in accordance with a plan developed by the Department of Administrative and Financial Services, Bureau of Information Services and the Department of Labor, Bureau of Rehabilitation Services.

[ 2009, c. 174, §24 (AMD) .]

2. Other facilities serving the public. If public telephones are provided in a public facility, it shall be the responsibility of the owner or manager of the public facility to provide equal access by providing at least one telecommunication device for the hearing and speech impaired in the public facility.

[ 1987, c. 503, §1 (NEW) .]

3. Public facilities. For the purposes of this section, the following kinds of facilities shall be considered public facilities:

A. Airport terminals serving scheduled flights; [1987, c. 503, §1 (NEW).]

B. Bus and train depots; and [1987, c. 503, §1 (NEW).]

C. Hospitals. [1987, c. 503, §1 (NEW).]

[ 1987, c. 503, §1 (NEW) .]

4. Notice. A sign noting the availability and location of the telecommunication device for hearing and speech impaired persons shall be posted by the owner of the facility in a conspicuous location within each public facility covered by this section.

[ 1987, c. 503, §1 (NEW) .]

5. Devices. The requirements of this section may be satisfied by installation of telecommunications devices for the deaf as defined in section 8702, subsection 6, or other devices approved by the Department of Labor, Bureau of Rehabilitation Services, Division for the Deaf, Hard of Hearing and Late Deafened.

[ 2009, c. 174, §25 (AMD) .]

6. Relief. A violation of this section is unlawful public accommodations discrimination under Title 5, section 4592, and any person aggrieved may assert that person's rights pursuant to Title 5, chapter 337.

[ 1989, c. 671, (NEW) .]

SECTION HISTORY

1987, c. 503, §1 (NEW). 1989, c. 671, (AMD). 1993, c. 708, §J11 (AMD). RR 1995, c. 1, §30 (COR). 2009, c. 68, §4 (AMD). 2009, c. 174, §§24, 25 (AMD).



35-A §7506. Interexchange carrier selection (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 318, §2 (NEW). 1991, c. 660, §1 (RP).



35-A §7507. Emergency interruption of service for law enforcement purposes

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Critical incident" means a situation in which there is probable cause to believe that a person is holding a hostage while committing a crime or who is barricaded and resisting apprehension through the use or threatened use of force. [RR 1993, c. 1, §105 (COR).]

B. "Commanding law enforcement officer" means a law enforcement officer who has jurisdiction and is in charge at a critical incident. [RR 1993, c. 1, §105 (COR).]

C. "Law enforcement officer" means a person who by virtue of public employment is vested by law with a duty to maintain public order, to prosecute offenders and to make arrests for crimes. [RR 1993, c. 1, §105 (COR).]

[ RR 1993, c. 1, §105 (COR) .]

2. Order. The commanding law enforcement officer at a critical incident may order a previously designated telephone utility security employee to arrange to cut, reroute or divert telephone lines for the purpose of preventing telephone communication by a suspected person with a person other than a law enforcement officer or a person authorized by a law enforcement officer.

[ 1993, c. 31, §1 (NEW) .]

3. Security employee designation. A telephone utility shall designate a security employee and an alternate security employee to provide required assistance to law enforcement officers involved in a critical incident.

[ 1993, c. 31, §1 (NEW) .]

SECTION HISTORY

RR 1993, c. 1, §105 (COR). 1993, c. 31, §1 (NEW).



35-A §7508. Public-interest pay phones

1. Public-interest pay phone locations. In order to ensure access to pay phones in a manner that fulfills the requirements of the public health, safety and welfare, the commission shall establish by rule a process for reviewing and approving requests for public-interest pay phones in accordance with this section.

A. The commission shall establish procedures by which citizens may petition to have a public-interest pay phone at a particular location. [2005, c. 131, §2 (NEW).]

B. Consistent with the following general criteria, the commission shall establish procedures and standards for responding to a petition for a public-interest pay phone.

(1) A proposed public-interest pay phone must fulfill a public welfare, health or safety policy objective.

(2) A pay phone would not otherwise remain or be placed at a proposed public-interest pay phone location by the operation of the competitive marketplace. [2005, c. 131, §2 (NEW).]

C. A public-interest pay phone may not be removed from service unless its owner provides written notice to the commission 30 days prior to removal, except that the commission, pursuant to rules adopted under this section, may grant a waiver of this requirement. [2005, c. 131, §2 (NEW).]

[ 2005, c. 131, §2 (NEW) .]

2. Recovery of costs. The costs associated with installing and maintaining public-interest pay phones pursuant to this section must be paid from funds available pursuant to section 7104, subsection 6.

[ 2005, c. 131, §2 (NEW) .]

3. Rules. The commission shall adopt rules that are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A to implement this section.

[ 2005, c. 131, §2 (NEW) .]

4. Annual report. The commission shall include in its annual report pursuant to section 120, subsection 7 a report detailing activities undertaken pursuant to this section. The report must include information on the number of petitions for public-interest pay phones the commission has received, the number of such pay phones the commission has approved and the amount of available funds expended.

[ 2009, c. 122, §18 (AMD) .]

SECTION HISTORY

2005, c. 131, §2 (NEW). 2009, c. 122, §18 (AMD).






Chapter 77: EMERGENCY USE OF TELEPHONE PARTY LINES

35-A §7701. Emergency use of party lines; refusal to surrender; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2003, c. 452, §T1 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 623, Pt. C, §7 (RP).






Chapter 79: TELEPHONE LINES

35-A §7901. Telephone lines

1. Connection between the lines of 2 or more utilities. When the commission, after a hearing, finds that a physical connection can reasonably be made between the lines of 2 or more telephone utilities whose lines can be made to form a continuous line of communication by the construction and maintenance of suitable connections for the transfer of messages or conversations and that public convenience and necessity will be served by the connection, or finds that 2 or more telephone utilities have failed to establish joint rates, tolls or charges for service by or over their lines, and that joint rates, tolls or charges ought to be established, the commission may, by its order:

A. Require that the connection be made, except where the purpose of the connection is primarily to secure the transmission of local messages or conversations between points within the same city or town; [1987, c. 141, Pt. A, §6 (NEW).]

B. Require that conversations be transmitted and messages transferred over the connection under such rules as the commission may establish; and [1987, c. 141, Pt. A, §6 (NEW).]

C. Prescribe through lines and joint rates, tolls and charges to be made and to be used, observed and enforced in the future. [1987, c. 141, Pt. A, §6 (NEW).]

[ 1995, c. 225, §14 (AMD) .]

2. Division of costs between utilities. If the telephone utilities do not agree upon the division between them of the cost of the physical connection or connections or the division of the joint rates, tolls or charges established by the commission over the through lines, the commission may, after further hearing, establish the division by supplemental order.

[ 1995, c. 225, §14 (AMD) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 225, §14 (AMD).



35-A §7902. Lines along highways and across waters

Every entity authorized under section 2301 to construct lines or person transmitting television signals by wire may, except as limited, construct, maintain and operate its lines upon and along the routes and between the points stated in its certificate of incorporation; and may, subject to the conditions and under the restrictions provided in this Title, construct its lines along, over, under and across any of the roads and streets and across or under any of the waters upon and along the routes, with all necessary erections and fixtures. The authority provided under this section applies to a dark fiber provider for the purposes of constructing and maintaining its federally supported dark fiber. [2011, c. 623, Pt. B, §28 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 225, §14 (AMD). 2009, c. 612, §9 (AMD). 2011, c. 623, Pt. B, §28 (AMD).



35-A §7903. Connection with other telephone lines

Every telephone utility in the State may, upon such terms as may be agreed upon by the contracting parties: [2011, c. 623, Pt. B, §29 (AMD).]

1. Connect lines. Connect its lines with those of any other like utility;

[ 1987, c. 141, Pt. A, §6 (NEW) .]

2. Sell or lease lines. Sell or lease its lines and property, in whole or in part, to any other like utility; and

[ 1987, c. 141, Pt. A, §6 (NEW) .]

3. Purchase or lease lines. Purchase or lease the lines and property, in whole or in part, of any like utility.

[ 1987, c. 141, Pt. A, §6 (NEW) .]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 225, §14 (AMD). 2011, c. 623, Pt. B, §29 (AMD).



35-A §7904. Land for public use

Every telephone utility in the State may purchase, or take and hold as for public uses, land necessary for the construction and operation of its lines. Land may be taken and damages for it may be estimated, secured, determined and paid as provided for water utilities by sections 6502 to 6512. [1995, c. 225, §14 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 225, §14 (AMD).






Chapter 81: DUTIES OF TELEGRAPH UTILITIES

35-A §8101. Liability for delays and errors; falsifying or divulging contents of dispatch (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1987, c. 490, §C16 (AMD). 1995, c. 225, §15 (RP).



35-A §8102. Liability for fraud; common law liabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 1995, c. 225, §15 (RP).






Chapter 83: CABLE TELEVISION COMPANIES

35-A §8301. Public Utilities Commission regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2011, c. 623, Pt. C, §8 (RP).



35-A §8302. Pole attachments

If a cable television system and a voice service provider, dark fiber provider, wholesale competitive local exchange carrier or public utility fail to agree on the joint use of poles or other equipment or on the terms and conditions or compensation for the use, the matter is subject to section 711. [2011, c. 623, Pt. B, §30 (AMD).]

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2011, c. 623, Pt. B, §30 (AMD).






Chapter 85: RADIO PAGING SERVICE

35-A §8501. Separate accounting required (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 141, §A6 (NEW). 2011, c. 623, Pt. C, §9 (RP).



35-A §8502. Central office code conservation

To the extent permitted under federal law, the commission may exercise jurisdiction, control and regulation over radio paging service for the purpose of implementing central office code conservation measures. [1999, c. 60, §2 (NEW).]

SECTION HISTORY

1999, c. 60, §2 (NEW).






Chapter 87: TELECOMMUNICATIONS RELAY SERVICES

35-A §8701. Findings

The Legislature finds and declares that it is in the public interest to establish an effective statewide system to provide continuous telecommunications relay services to facilitate communication between deaf, hard-of-hearing or speech impaired persons who use telecommunications devices for the deaf and persons using standard telephone equipment. [2009, c. 68, §5 (AMD).]

SECTION HISTORY

1989, c. 851, §7 (NEW). 2009, c. 68, §5 (AMD).



35-A §8702. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 851, §7 (NEW).]

1. Advisory council. "Advisory council" means the Telecommunications Relay Services Advisory Council.

[ 1989, c. 851, §7 (NEW) .]

2. Blockage level. "Blockage level" means the proportion of placed calls that fail to reach a relay operator.

[ 1989, c. 851, §7 (NEW) .]

3. Deaf person. "Deaf person" means a person whose sense of hearing is nonfunctional for the purpose of ordinary communication.

[ 1989, c. 851, §7 (NEW) .]

3-A. Hard-of-hearing person. "Hard-of-hearing person" means a person who has a hearing loss in the range of mild to profound, who uses residual hearing and who prefers to speak and listen with the help of amplification, implantable devices, assistive technology and speechreading.

[ 2009, c. 68, §6 (NEW) .]

4. Hearing impaired person.

[ 2009, c. 68, §7 (RP) .]

5. Speech impaired person. "Speech impaired person" means a person whose speech is nonfunctional or diminished for the purpose of ordinary communication.

[ 2009, c. 68, §8 (AMD) .]

5-A. Speechreading. "Speechreading" means a technique of understanding speech by visually interpreting the movements of the lips, face and tongue with information provided by the context, language and any residual hearing.

[ 2009, c. 68, §9 (NEW) .]

6. Telecommunications device for the deaf or TDD. "Telecommunications device for the deaf" or "TDD" means a teletypewriter, or TTY, or other telecommunication equipment used by deaf, hard-of-hearing or speech impaired persons to conduct telephone communications, including but not limited to devices required for captioned telephone service, equipment necessary to perform video relay service and 2-way paging devices.

[ 2009, c. 68, §10 (AMD) .]

7. Telecommunications relay service. "Telecommunications relay service" means a service transmitting messages and information between a person using a telecommunications device for the deaf and another person.

[ 2009, c. 68, §11 (AMD) .]

SECTION HISTORY

1989, c. 851, §7 (NEW). 2009, c. 68, §§6-11 (AMD).



35-A §8703. Requirements

Telecommunications relay services must conform to the following requirements. [1989, c. 851, §7 (NEW).]

1. Geographic availability. Services must be available on a statewide basis to the extent that they are technologically feasible.

[ 2009, c. 68, §12 (AMD) .]

2. Temporal availability. Services must be available 24 hours a day for every calendar day of the year.

[ 1989, c. 851, §7 (NEW) .]

3. Accessibility. Relay service operators may not refuse calls or limit the length of calls.

[ 1989, c. 851, §7 (NEW) .]

4. Blockage level. The allowable blockage level for the telecommunications relay services must be reasonable. Complaints relating to the reasonableness of the blockage level may be brought to the commission by the advisory council or by 10 or more aggrieved persons pursuant to section 1302, subsection 1.

[ 1989, c. 851, §7 (NEW) .]

5. Confidentiality. The providers of telecommunications relay services shall keep relay service communications confidential.

[ 2015, c. 250, Pt. C, §6 (AMD) .]

6. User fee prohibited. A separate fee for telecommunications relay services may not be assessed to users of the services.

[ 1989, c. 851, §7 (NEW) .]

7. Recovery of expenses and costs. The costs for telecommunications relay services must be recovered through the state universal service fund pursuant to section 7104, subsection 7.

[ 2005, c. 305, §3 (AMD) .]

8. Advisory council. The providers of telecommunications relay services must take into consideration any comments from the advisory council.

[ 1989, c. 851, §7 (NEW) .]

9. Restrictions. Upon request, the providers of telecommunications relay services shall make known to users of the services any restrictions on the types of calls handled such as collect calls and automated information services.

[ 1989, c. 851, §7 (NEW) .]

10. Notification of rates or charges. Upon request, the providers of telecommunications relay services shall make known to users any rates or charges for the services.

[ 1989, c. 851, §7 (NEW) .]

SECTION HISTORY

1989, c. 851, §7 (NEW). 2005, c. 305, §3 (AMD). 2009, c. 68, §12 (AMD). 2015, c. 250, Pt. C, §6 (AMD).



35-A §8704. Advisory Council

The Telecommunications Relay Services Advisory Council, as established by Title 5, section 12004-G, subsection 30-C, shall evaluate telecommunications relay services in this State and provide advice to providers of telecommunications relay services. [2005, c. 605, §5 (AMD).]

1. Membership. The advisory council consists of 12 members as follows:

A. The Director of the Division for the Deaf, Hard of Hearing and Late Deafened, Bureau of Rehabilitation Services, Department of Labor, or a designee; [2009, c. 174, §26 (AMD).]

B. The chair of the Commission for the Deaf, Hard of Hearing and Late Deafened established by Title 5, section 12004-J, subsection 17, or a designee; [2009, c. 652, Pt. A, §48 (AMD).]

C. One member from the Public Utilities Commission, appointed by the commissioners; [1989, c. 851, §7 (NEW).]

D. One member from the office of the Public Advocate, appointed by the Public Advocate; and [1989, c. 851, §7 (NEW).]

E. Eight members appointed by the Governor as follows:

(1) One member from the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf;

(2) One member from a statewide association for the deaf;

(3) One member from a center on deafness;

(4) One member from the largest incumbent local exchange carrier providing telecommunications relay service in this State;

(5) One member of a telephone association in this State, except that the representative under this subparagraph may not be a representative of the carrier under subparagraph (4);

(6) Two members from the general public who use telecommunications devices for the deaf as a primary means of telecommunications; and

(7) One member representing an Internet telecommunications relay service provider that provides service to customers in this State. [2013, c. 40, §1 (AMD).]

[ 2013, c. 40, §1 (AMD) .]

2. Compensation. Compensation is not authorized.

[ 1989, c. 851, §7 (NEW) .]

3. Technical assistance. The commission shall provide technical assistance to the advisory council.

[ 1989, c. 851, §7 (NEW) .]

4. Appointment of chair and vice-chair. The members shall annually elect a chair and a vice-chair from among the membership. The vice-chair shall serve as acting chair in the absence of the chair. The council shall meet at the call of the chair but no fewer than 4 times during the calendar year. The chair may delegate, as necessary, duties to members to carry out the functions of the council.

[ 1989, c. 851, §7 (NEW) .]

5. Powers and duties. The advisory council shall evaluate telecommunications relay services in this State and shall advise providers of telecommunications relay services regarding telecommunications relay service matters, including, but not limited to, the development of training standards and an evaluation of the service being provided, including the quality and availability of that service. The advisory council may enter into contracts with telecommunications relay service providers for the purpose of providing telecommunications relay services.

[ 2005, c. 605, §6 (AMD) .]

SECTION HISTORY

1989, c. 851, §7 (NEW). 1993, c. 708, §J12 (AMD). 2001, c. 377, §3 (AMD). 2005, c. 279, §17 (AMD). 2005, c. 605, §§5,6 (AMD). 2009, c. 68, §13 (AMD). 2009, c. 174, §§26, 27 (AMD). 2009, c. 652, Pt. A, §48 (AMD). 2013, c. 40, §1 (AMD).






Chapter 89: MOBILE TELECOMMUNICATIONS SERVICES

35-A §8901. Separate accounting required (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 342, §5 (NEW). 2011, c. 623, Pt. C, §10 (RP).



35-A §8902. Central office code conservation

To the extent permitted under federal law, the commission may exercise jurisdiction, control and regulation over mobile telecommunications services for the purpose of implementing central office code conservation measures. [1999, c. 60, §3 (NEW).]

SECTION HISTORY

1999, c. 60, §3 (NEW).






Chapter 91: ALTERNATIVE FORM OF REGULATION OF TELECOMMUNICATIONS SERVICES

35-A §9101. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 638, §2 (NEW). MRSA T. 35-A, §9106 (RP).



35-A §9102. Adoption of alternative form of regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 638, §2 (NEW). 1997, c. 275, §1 (AMD). MRSA T. 35-A, §9106 (RP).



35-A §9103. Conditions of alternative form of regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 638, §2 (NEW). 2007, c. 550, §1 (AMD). MRSA T. 35-A, §9106 (RP).



35-A §9104. Implementation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 638, §2 (NEW). 2003, c. 48, §1 (RP).



35-A §9105. Report to Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 638, §2 (NEW). MRSA T. 35-A, §9106 (RP).



35-A §9106. Application of chapter; repeal (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 623, Pt. C, §11 (NEW). MRSA T. 35-A, §9106 (RP).






Chapter 93: ADVANCED TECHNOLOGY INFRASTRUCTURE

35-A §9201. Short title

This chapter may be known and cited as "the Advanced Technology Infrastructure Act." [2005, c. 665, §3 (NEW).]

SECTION HISTORY

2005, c. 665, §3 (NEW).



35-A §9202. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 665, §3 (NEW).]

1. Advanced communications technology infrastructure. "Advanced communications technology infrastructure" means any communications technology infrastructure or infrastructure improvement that expands the deployment of, or improves the quality of, broadband availability and wireless service coverage.

[ 2005, c. 665, §3 (NEW) .]

2. Authority. "Authority" means the ConnectME Authority established in section 9203.

[ 2005, c. 665, §3 (NEW) .]

3. Communications service. "Communications service" means any wireline voice, satellite, data, fixed wireless data or video retail service.

[ 2005, c. 665, §3 (NEW) .]

4. Communications service provider. "Communications service provider" means:

A. Any entity offering communications service to customers in the State; or [2005, c. 665, §3 (NEW).]

B. Any facilities-based provider of wireless voice or data retail service that voluntarily chooses to be assessed by the authority pursuant to section 9211. [2005, c. 665, §3 (NEW).]

[ 2005, c. 665, §3 (NEW) .]

5. Unserved or underserved area. "Unserved or underserved area" means an area that the authority pursuant to section 9204-A, subsection 1 determines to meet criteria established by the authority by rule adopted pursuant to section 9205, subsection 3.

[ 2015, c. 284, §2 (AMD) .]

SECTION HISTORY

2005, c. 665, §3 (NEW). 2015, c. 284, §2 (AMD).



35-A §9202-A. State broadband policy

1. Goals. The goals of the State related to broadband service are that:

A. Broadband service be universally available in this State, including to all residential and business locations and community anchor institutions; [2015, c. 284, §3 (RPR).]

B. There be secure, reliable, competitive and sustainable forward-looking infrastructure that can meet future broadband needs; and [2015, c. 284, §3 (RPR).]

C. All residents, businesses and institutions in the State be able to take full advantage of the economic opportunities available through broadband service. [2015, c. 284, §3 (NEW).]

[ 2015, c. 284, §3 (RPR) .]

2. Policies. The policies of the State related to broadband service are to:

A. Maximize sustainable investment in broadband infrastructure in the State; [2015, c. 284, §3 (RPR).]

B. Maximize federal and private resources to support the deployment of broadband infrastructure in unserved and underserved areas of the State; [2015, c. 284, §3 (RPR).]

C. Prioritize the use of state resources to assist deployment of infrastructure to provide broadband service in unserved and underserved areas of the State; [2015, c. 284, §3 (RPR).]

D. Promote adoption of broadband service by residents, businesses and institutions; and [2015, c. 284, §3 (RPR).]

E. Leverage existing infrastructure to extend broadband service. [2015, c. 284, §3 (RPR).]

[ 2015, c. 284, §3 (RPR) .]

SECTION HISTORY

2009, c. 586, §1 (NEW). 2015, c. 284, §3 (RPR).



35-A §9203. ConnectME Authority

1. Establishment; membership. The ConnectME Authority is established to further the goals and policies in section 9202-A. The authority is created as a body corporate and politic and a public instrumentality of the State. The exercise by the authority of powers conferred by this chapter is considered to be the performance of essential governmental functions. The authority consists of the following 7 voting members:

A. The chair of the Public Utilities Commission or the chair's designee; [2005, c. 665, §3 (NEW).]

B. The Chief Information Officer of the State or the officer's designee; [2015, c. 284, §4 (AMD).]

C. One representative of consumers, appointed by the Governor; [2015, c. 284, §4 (AMD).]

D. Two members with significant knowledge of communications technology, appointed by the Governor; [2015, c. 284, §4 (AMD).]

E. The Commissioner of Economic and Community Development or the commissioner's designee; and [2015, c. 284, §4 (NEW).]

F. One member with significant knowledge of telemedicine as defined in Title 24-A, section 4316, subsection 1, appointed by the Governor. [2015, c. 284, §4 (NEW).]

Compensation of members is as provided in Title 5, section 12004-G, subsection 33-F.

[ 2015, c. 284, §4 (AMD) .]

2. Terms; chair; vacancies. All members are appointed for 3-year terms. The Governor shall appoint a chair from among the 4 members appointed by the Governor. In the event of a vacancy in the membership, the Governor shall appoint a replacement member for the remainder of that vacated term. Each member of the authority serves until that member's successor is appointed and qualified. Any member of the authority is eligible for reappointment.

[ 2015, c. 284, §4 (AMD) .]

3. Officers; quorum. The authority may elect a secretary and a treasurer, who may, but need not, be members of the authority. Four members of the authority constitute a quorum, and the affirmative vote of 4 members is necessary for any action taken by the authority.

[ 2015, c. 284, §4 (AMD) .]

4. Participation by members. A member may participate in a meeting of the authority and place a vote electronically or telephonically as long as members of the public have an opportunity to listen to the deliberations of the authority and otherwise participate in or observe the proceedings of the authority consistent with Title 1, section 405.

[ 2005, c. 665, §3 (NEW) .]

5. Indemnification. Each member of the authority must be indemnified by the authority against expenses actually and necessarily incurred by the member in connection with the defense of any action or proceeding in which the member is made a party by reason of being or having been a member of the authority and against any final judgment rendered against the member in that action or proceeding.

[ 2005, c. 665, §3 (NEW) .]

6. Staff.

[ 2015, c. 284, §5 (RP) .]

SECTION HISTORY

2005, c. 665, §3 (NEW). 2015, c. 284, §§4, 5 (AMD).



35-A §9204. Duties of authority (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 665, §3 (NEW). 2009, c. 63, §§1, 2 (AMD). 2015, c. 284, §6 (RP).



35-A §9204-A. Duties of authority

1. Establish criteria defining unserved and underserved areas. The authority, by rule adopted pursuant to section 9205, subsection 3, shall establish criteria to define unserved and underserved areas with respect to broadband service. Criteria established by the authority to define unserved and underserved areas must include the percentage of households with access to broadband service within a municipality or other appropriate geographic area. The authority shall use these criteria to determine those areas of the State that are unserved or underserved.

[ 2015, c. 284, §7 (NEW) .]

2. Promote use of broadband service. The authority shall promote use of broadband service by identifying and sharing best practices that encourage use of broadband service, eliminating barriers to use of broadband service and facilitating and supporting public-private partnerships to increase use of broadband service.

[ 2015, c. 284, §7 (NEW) .]

3. Support local and regional broadband planning. The authority shall provide technical and financial assistance to communities in the State that include unserved and underserved areas to identify the need for broadband infrastructure and services and develop and implement plans to meet those needs.

[ 2015, c. 284, §7 (NEW) .]

4. Support broadband investment. The authority shall expand the availability of broadband service to residential and small business customers in unserved or underserved areas by identifying, developing and providing funding for broadband investments in unserved and underserved communities. Such investments may include infrastructure that is used by a single provider or by multiple providers.

[ 2015, c. 284, §7 (NEW) .]

5. Facilitate state support of deployment of broadband infrastructure. The authority shall review, recommend and facilitate changes in laws, rules, programs and policies of the State and its agencies to further deployment of broadband infrastructure to all unserved and underserved areas of the State. The authority shall assist in identifying opportunities to use broadband infrastructure to achieve the state policies and goals as set out in section 9202-A and support coordination between communications providers and state and local governmental entities, including coordination with the statewide emergency radio network.

[ 2015, c. 284, §7 (NEW) .]

6. Collect and disseminate information. The authority shall collect, aggregate, coordinate and disseminate information regarding the availability of and need for advanced communications technology infrastructure in the State and opportunities for funding for broadband infrastructure and education.

[ 2015, c. 284, §7 (NEW) .]

7. Administer funds. The authority shall administer the ConnectME Fund as established pursuant to section 9211.

[ 2015, c. 284, §7 (NEW) .]

8. Limitations on activities of the authority. The authority may not develop, acquire, fund, coordinate or otherwise undertake any project or make any grant, direct investment or loan under this chapter unless the authority determines that without the authority's action the installation of adequate advanced communications technology infrastructure in an unserved or underserved area would not occur within the same time period. When providing grants, direct investment or loans for broadband infrastructure investments, the authority shall give preference to those investments that provide the greatest relative improvement to existing broadband service in an unserved or underserved area. Notwithstanding any other provision of this chapter, the authority may not provide any wireline, wireless, satellite, voice, data or video service at retail or wholesale.

[ 2015, c. 284, §7 (NEW) .]

SECTION HISTORY

2015, c. 284, §7 (NEW).



35-A §9205. General powers

In order to carry out the purposes of this chapter, the authority has the following powers with respect to a project together with all powers incidental to or necessary for the performance of these powers: [2005, c. 665, §3 (NEW).]

1. Power to sue and be sued. To sue or initiate or appear in any proceeding. The authority may be sued on its written contracts or in accordance with Title 1, section 409; Title 5, chapter 375; or Title 14, chapter 741;

[ 2005, c. 665, §3 (NEW) .]

2. Official seal. To adopt and have an official seal and alter the seal at pleasure;

[ 2005, c. 665, §3 (NEW) .]

3. Bylaws; rules. To adopt bylaws and any rule necessary or useful for carrying out any of the authority's powers or duties pursuant to this chapter. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A;

[ 2005, c. 665, §3 (NEW) .]

4. Acquire real or personal property. To acquire real or personal property or any interest in real or personal property, including rights or easements, on either a temporary or long-term basis by gift, purchase, transfer, foreclosure, lease or otherwise; to improve, hold, sell with or without public bidding, assign, lease, rent, encumber, mortgage or otherwise dispose of any real or personal property, any interest in real or personal property or mortgage interests owned or in its control, custody or possession; and to release or relinquish any right, title claim, lien, interest, easement or demand, however acquired, including threat of foreclosure;

[ 2005, c. 665, §3 (NEW) .]

5. Prepare and plan projects and facilities. To prepare or cause to be prepared plans, specifications, designs and estimates of costs for the construction and equipment for a project and attendant facilities and from time to time to modify or cause to be modified those plans, specifications, designs or estimates;

[ 2005, c. 665, §3 (NEW) .]

6. Improve and equip project and attendant facilities. By contract or contracts to construct, acquire, alter, repair, reconstruct, rehabilitate, improve and equip a project and necessary and usual attendant facilities;

[ 2005, c. 665, §3 (NEW) .]

7. Maintain, reconstruct and operate. To maintain, reconstruct and operate, or cause to be maintained, reconstructed and operated, a project;

[ 2005, c. 665, §3 (NEW) .]

8. Fix and collect fees. To fix and collect fees, lease-rentals and other charges for the use of a project to transmit voice, data or video signals and to provide for the adoption of such reasonable and proper rules as may be necessary to ensure the maximum use at all times of the facilities of any project;

[ 2005, c. 665, §3 (NEW) .]

9. Provide for financing or refinancing. To provide financing for a project or to provide for refinancing of existing indebtedness and for the financing of the project and of other necessary and usual attendant facilities;

[ 2005, c. 665, §3 (NEW) .]

10. Make and execute contracts. To make and execute contracts and other instruments and enter into such transactions as necessary or convenient for the exercise of the authority's powers and functions under this chapter;

[ 2005, c. 665, §3 (NEW) .]

11. Agreements; acceptions; contributions; aid; grants. To enter into agreements with and accept loans, aid, contributions, grants and the cooperation or assistance of the United States, or any agency of the United States, or of the State or any agency or governmental subdivision in furtherance of the purposes of this chapter, including, but not limited to, the development and financing of a project, and to do all things necessary in order to avail the authority of those loans, aid, contributions, grants and cooperation;

[ 2005, c. 665, §3 (NEW) .]

12. Accept aid or contributions. To receive and accept from any source aid or contributions of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of this chapter, subject to the conditions upon which those grants and contributions are made, including, but not limited to, gifts or grants from any department or agency of the United States or the State for any purpose consistent with this chapter;

[ 2005, c. 665, §3 (NEW) .]

13. Insurance. To procure insurance against any loss in connection with the authority's securities and its property and other assets in such amounts and from such insurers as it considers desirable;

[ 2005, c. 665, §3 (NEW) .]

14. Modification of contract, lease, indenture or agreement. To consent to any modification of any contract, lease, indenture or agreement of any kind to which the authority is a party;

[ 2005, c. 665, §3 (NEW) .]

15. Manage or operate real and personal property. To manage or operate, or cause to be managed or operated, real and personal property, to take assignments of leases and rentals or to take any other action necessary or incidental to the performance of the authority's duties under this chapter;

[ 2005, c. 665, §3 (NEW) .]

16. Lease or rent facilities or equipment used to transmit voice, data or video signals. To lease or rent any facilities or equipment for a project for such amounts as the authority determines to a communications service provider to further the purposes of this chapter, as long as the obligation of the service provider is considered a binding contract with the authority and as long as no liability on account of the authority may be incurred beyond the money available for that purpose and may be considered a liability of the State;

[ 2005, c. 665, §3 (NEW) .]

17. Investments. Except as otherwise provided in this chapter, to invest any funds not needed for immediate use, including any funds held in reserve, in property or in securities in which fiduciaries in the State may legally invest funds;

[ 2005, c. 665, §3 (NEW) .]

18. Appearances. To appear on the authority's own behalf before boards, commissions, departments or agencies of a municipality or the State Government or the Federal Government;

[ 2005, c. 665, §3 (NEW) .]

19. Executive director; other employees. To employ an executive director, consulting engineers, architects, attorneys, accountants, construction and financial experts and such other employees and agents as may be necessary in the authority's judgment; and

[ 2005, c. 665, §3 (NEW) .]

20. All acts granted or implied. To do any act necessary or convenient to exercise the powers granted in this chapter or reasonably implied by this chapter.

[ 2005, c. 665, §3 (NEW) .]

SECTION HISTORY

2005, c. 665, §3 (NEW).



35-A §9206. ConnectME Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 665, §3 (NEW). 2015, c. 284, §8 (RP).



35-A §9207. Collection of data

Subject to the provisions in this section, the authority may collect data from communications service providers and any wireless provider that own or operate advanced communications technology infrastructure in the State concerning infrastructure deployment and costs, revenues and subscribership. [2005, c. 665, §3 (NEW).]

1. Confidential information. If the authority, on its own or upon request of any person or entity, determines that public access to specific information about communications service providers in the State could compromise the security of public utility systems to the detriment of the public interest or that specific information is of a competitive or proprietary nature, the authority shall issue an order designating that information as confidential. Information that may be designated as confidential pursuant to this subsection includes, but is not limited to, network diagrams. The authority may designate information as confidential under this subsection only to the minimum extent necessary to protect the public interest or the legitimate competitive or proprietary interests of a communications service provider. The authority shall adopt rules pursuant to section 9205, subsection 3 defining the criteria it will use to satisfy the requirements of this paragraph and the types of information that would satisfy the criteria. The authority may not designate any information as confidential under this subsection until those rules are finally adopted.

Information designated as confidential under this subsection is not a public record under Title 1, section 402, subsection 3.

[ 2005, c. 665, §3 (NEW) .]

2. Protection of information. A communications service provider may request that confidential or proprietary information provided to the authority under subsection 1 not be viewed by those members of the authority who could gain a competitive advantage from viewing the information. Upon such a request, the authority shall ensure that the information provided is viewed only by those members of the authority and staff who do not stand to gain a competitive advantage and that there are adequate safeguards to protect that information from members of the authority who could gain a competitive advantage from viewing the information.

[ 2005, c. 665, §3 (NEW) .]

SECTION HISTORY

2005, c. 665, §3 (NEW).



35-A §9208. Legislative oversight; report to committee

No later than January 15th of each year, the authority shall provide a report to the joint standing committee of the Legislature having jurisdiction over utilities matters that: [2005, c. 665, §3 (NEW).]

1. Budget. Includes a report on the budget of the authority;

[ 2005, c. 665, §3 (NEW) .]

2. Activities. Documents the activities of the authority, including a detailed description of the progress toward the goals and objectives established in the triennial strategic plan under section 9218;

[ 2015, c. 284, §9 (AMD) .]

3. Investments. Contains a listing of any investments of money in the ConnectME Fund, as established pursuant to section 9211, and a tracking of the infrastructure improvements resulting from the investments; and

[ 2005, c. 665, §3 (NEW) .]

4. Market conditions. Contains an analysis of the availability of communications services and advanced communications technology infrastructure, including an analysis of the competitive market in the State for communications services and advanced communications technology infrastructure and whether the communications services provided in the State are reasonably comparable to services provided regionally and nationwide.

[ 2005, c. 665, §3 (NEW) .]

After receiving a report under this section, the joint standing committee of the Legislature having jurisdiction over utilities matters may report out legislation relating to the authority. [2005, c. 665, §3 (NEW).]

SECTION HISTORY

2005, c. 665, §3 (NEW). 2015, c. 284, §9 (AMD).



35-A §9209. Conflicts

A member of the authority may not participate in any decision on any contract entered into by the authority under this chapter if that member has any interest, direct or indirect, in any firm, partnership, corporation or association that is party to the contract. The interest must be disclosed to the authority in writing and must be set forth in the minutes of the authority. [2005, c. 665, §3 (NEW).]

SECTION HISTORY

2005, c. 665, §3 (NEW).



35-A §9210. Actions against authority

A member of the authority, while acting within the scope of this chapter, is not subject to any personal liability resulting from the exercise or carrying out of any of the authority's purposes or powers. [2005, c. 665, §3 (NEW).]

SECTION HISTORY

2005, c. 665, §3 (NEW).



35-A §9211. ConnectME Fund

1. ConnectME Fund established. The ConnectME Fund, referred to in this section as "the fund," is established as a nonlapsing fund administered by the authority for the purposes of supporting the activities and projects of the authority under this chapter.

[ 2005, c. 665, §3 (NEW) .]

2. Assessment. After receiving authorization pursuant to Title 5, section 8072 to finally adopt major substantive rules under section 9205, subsection 3 or after January 15, 2007, whichever is later, the authority may require every communications service provider to contribute on a competitively neutral basis to the fund. The assessment may not exceed 0.25% of the revenue received or collected for all communications services provided in this State by the communications service provider. A facilities-based provider of wireless voice or data retail service may voluntarily agree to be assessed by the authority as a communications service provider under this subsection.

[ 2005, c. 665, §3 (NEW) .]

3. Explicit identification on customer bills. A communications service provider assessed pursuant to subsection 2 may recover the amount of the assessment from the provider's customers. If a provider recovers the amount from its customers, it must explicitly identify the amount owed by a customer on the customer's bill and indicate that the funds are collected for use in the ConnectME Fund.

[ 2005, c. 665, §3 (NEW) .]

SECTION HISTORY

2005, c. 665, §3 (NEW).



35-A §9211-A. Municipal Gigabit Broadband Network Access Fund

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Applicant" means a community, regional partnership or municipality that applies for a grant under this section. [2015, c. 323, §1 (NEW).]

B. "Community" means a municipality with a population of at least 1,200 people, as determined by the authority in accordance with the United States Census data, or a municipality that has received a waiver from this population requirement from the authority upon a determination that the municipality is in an unserved or underserved area. [2015, c. 323, §1 (NEW).]

C. "Fund" means the Municipal Gigabit Broadband Network Access Fund established in this section. [2015, c. 323, §1 (NEW).]

D. "Regional partnership" means 2 or more municipalities that do not, on their own, meet the requirements of paragraph B and have joined together with one or more contiguous municipalities in the region to achieve the population requirements of paragraph B. [2015, c. 323, §1 (NEW).]

[ 2015, c. 323, §1 (NEW) .]

2. Fund established. The Municipal Gigabit Broadband Network Access Fund is established as a nonlapsing, revolving fund administered by the authority for the purposes of supporting the activities and projects of the authority under this section. All money in the fund must be continuously applied by the authority to carry out this section. The authority may receive and deposit in the fund funds from the following sources:

A. Federal funds and awards that may be used for the purposes of this section; [2015, c. 323, §1 (NEW).]

B. The proceeds of bonds issued for the purposes of this section; and [2015, c. 323, §1 (NEW).]

C. Any other funds from public or private sources received in support of the purposes for which the fund is established. [2015, c. 323, §1 (NEW).]

[ 2015, c. 323, §1 (NEW) .]

3. Purpose of the fund. The fund is established to address the need in the State for access to ultra high-speed broadband infrastructure that will enhance the State's competitiveness in national and international economies. To the extent funds are available, the fund must be used to provide grants to communities, regional partnerships and municipalities to support public-private partnerships to support a municipal gigabit fiber-optic broadband network in their regions with the following goals:

A. Provide high-speed broadband access to attract, create and grow the State's economy and market the products and services of businesses in the State in national and international markets with ultra high-speed symmetric connectivity and address challenges in geography; [2015, c. 323, §1 (NEW).]

B. Provide expanded health care services by facilitating access to telemedicine, as defined in Title 24-A, section 4316, subsection 1, and state and local services for senior citizens and persons with disabilities; [2015, c. 323, §1 (NEW).]

C. Expand educational opportunities for students across the State through virtual and distance learning; [2015, c. 323, §1 (NEW).]

D. Facilitate broader access for the public to services provided by municipal and county governments, including, but not limited to, law enforcement entities, the judicial system and child, youth and family social services; and [2015, c. 323, §1 (NEW).]

E. Provide expanded residential services to support employment opportunities. [2015, c. 323, §1 (NEW).]

In order to facilitate the achievement of the goals and policies of this section, the authority shall establish and regularly update, after opportunity for public comment and taking into consideration relevant federal policies, definitions of "gigabit fiber-optic broadband network" and "ultra high-speed broadband infrastructure."

[ 2015, c. 323, §1 (NEW) .]

4. Implementation grants; maximum awards. To the extent funds are available, the authority shall award implementation grants to achieve the purpose of the fund as described in subsection 3 as follows.

A. An implementation grant to an applicant may not exceed $200,000 for each eligible project selected for funding. [2015, c. 323, §1 (NEW).]

B. An implementation grant may be awarded only to an applicant that has demonstrated to the satisfaction of the authority that it has participated in a planning grant process as described in subsections 5, 6 and 7. [2015, c. 323, §1 (NEW).]

C. Municipalities selected for funding must be required to provide a 25% cash match. [2015, c. 323, §1 (NEW).]

[ 2015, c. 323, §1 (NEW) .]

5. Planning grants; requirements for applicants. In order to assist applicants with completion of the planning process necessary to achieve the goals of this section, to the extent funds are available, the authority shall award planning grants of up to $20,000 for community applicants and up to $25,000 for regional partnerships and municipalities, which require a cash match. The authority shall establish application requirements for planning grants for community and regional applicants that require an applicant to demonstrate to the satisfaction of the authority participation with public and private institutions and local businesses in the development of the grant process. Municipal applicants must provide the authority with the following information:

A. A plan that identifies how the municipality will use ultra high-speed broadband access to fulfill the economic goals of the municipality; [2015, c. 323, §1 (NEW).]

B. A written commitment to nondiscriminatory open access to the broadband infrastructure by all parties involved in the grant; [2015, c. 323, §1 (NEW).]

C. A written summary of public forums used to gather information from the public in establishing the goals for the grant that serve the goals of this section; [2015, c. 323, §1 (NEW).]

D. Information gathered from local public and private institutions that identifies how the broadband services will expand access to state and local services identified under subsection 3; and [2015, c. 323, §1 (NEW).]

E. A summary of input received from the business community to identify the services that will be used in planning the implementation grant application. [2015, c. 323, §1 (NEW).]

[ 2015, c. 323, §1 (NEW) .]

6. Planning grant requirements. An applicant awarded a planning grant under subsection 5 must provide to the authority:

A. Identification of the local broadband needs and goals; [2015, c. 323, §1 (NEW).]

B. An inventory of existing broadband infrastructure assets within the municipality, municipalities or region; [2015, c. 323, §1 (NEW).]

C. The results of a gap analysis that defines the additional broadband infrastructure necessary to meet identified needs and goals; [2015, c. 323, §1 (NEW).]

D. One or more potential network designs, cost estimates, operating models and potential business models, based on input from broadband providers operating within the municipality, municipalities or region and any other parties that submit a network design solution, to address any broadband gaps identified in the analysis described in paragraph C; and [2015, c. 323, §1 (NEW).]

E. An assessment of all existing municipal procedures, policies, rules and ordinances that may have the effect of delaying or increasing the cost of broadband infrastructure deployment. [2015, c. 323, §1 (NEW).]

[ 2015, c. 323, §1 (NEW) .]

7. Cash match for planning grants; restrictions. The cash match required from the applicant for a planning grant under subsection 5 may consist of municipal appropriations, private funds, funding from economic development entities and funding from nonprofit entities. The cash match for planning grants may not consist of funds provided by a vendor or private business that proposes to build, operate or provide retail services using the gigabit fiber-optic broadband network.

[ 2015, c. 323, §1 (NEW) .]

8. Technical assistance; contract for services. The authority may provide technical assistance to applicants that request assistance with the grant application process. The authority may contract for services to assist in the administration, management and evaluation of the fund.

[ 2015, c. 323, §1 (NEW) .]

9. Rules; application procedure. The authority shall adopt rules to implement this section, including rules governing the application process for the fund. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 323, §1 (NEW) .]

10. Report. Beginning December 15, 2016, the authority shall provide an annual report to the joint standing committee of the Legislature having jurisdiction over energy and utility matters on the grants distributed from the fund and an analysis of the fund's activities that have addressed the need for expansion of ultra high-speed broadband access in the State.

[ 2015, c. 323, §1 (NEW) .]

SECTION HISTORY

2015, c. 323, §1 (NEW).



35-A §9212. Gifts and contributions

The authority may accept gifts and contributions on behalf of the authority for the purpose of designing, constructing, reconstructing, renovating or acquiring a project. [2005, c. 665, §3 (NEW).]

The authority, in accepting gifts of money, federal funds or other types of income, shall place this money in a special account for the purpose for which it is provided. The authority may invest the money in accordance with the purposes of this chapter, subject to any limitations imposed by the donor. [2005, c. 665, §3 (NEW).]

SECTION HISTORY

2005, c. 665, §3 (NEW).



35-A §9213. Use of revenues

The revenues derived by the authority from any assessment, transfer of funds, lease, assignment, rental agreement or other disposition or any other revenue must be used for the purposes of this chapter and applied in a competitively neutral fashion and without giving preference to any one form of technology over another. [2005, c. 665, §3 (NEW).]

SECTION HISTORY

2005, c. 665, §3 (NEW).



35-A §9214. No franchise fees

The authority may not establish or collect a franchise fee pursuant to 47 United States Code, Section 542 or Title 30-A, section 3008. If any tax, fee, charge or assessment or portion thereof established by the authority is held by a court of competent jurisdiction to be a franchise fee, the imposition of that tax, fee, charge or assessment or portion thereof is unenforceable. [2005, c. 665, §3 (NEW).]

SECTION HISTORY

2005, c. 665, §3 (NEW).



35-A §9215. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 665, §3 (NEW). 2007, c. 698, §1 (RP).



35-A §9216. Broadband sustainability fee

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "First assessment period" means the period:

(1) Commencing on the first day of the month following the date on which a dark fiber provider first sells, leases or otherwise provides one or more strands of federally supported dark fiber to an entity in this State; and

(2) Ending on the last day of the 60th month following the commencement under subparagraph (1) or 90 days after the adjournment of the First Regular Session of the 127th Legislature, whichever comes first. [2015, c. 151, §1 (AMD).]

B. "Incumbent local exchange carrier" means a telephone utility that provided single-party service, voice grade access to the public switched telephone network in a defined service territory in the State on February 8, 1996, or its successor, or that is designated as an incumbent local exchange carrier pursuant to 47 United States Code, Section 251(h)(2). [2009, c. 612, §10 (NEW).]

C. "Second assessment period" means the period:

(1) Commencing on the first day of the month following the end of the first assessment period; and

(2) Ending 90 days after the adjournment of the First Regular Session of the 127th Legislature. [2015, c. 151, §1 (AMD).]

[ 2015, c. 151, §1 (AMD) .]

2. Broadband sustainability fee. Until 90 days after the adjournment of the First Regular Session of the 127th Legislature, an entity that purchases, leases or otherwise obtains federally supported dark fiber from a dark fiber provider is subject to the following broadband sustainability fees:

A. During the first assessment period, a monthly fee equal to $3 multiplied by the number of miles of federally supported dark fiber strand purchased, leased or used by the entity during the month; and [2009, c. 612, §10 (NEW).]

B. During the 2nd assessment period, a monthly fee equal to $2 multiplied by the number of miles of federally supported dark fiber strand purchased, leased or used by the entity during the month. [2009, c. 612, §10 (NEW).]

[ 2015, c. 151, §2 (AMD) .]

3. Collection. A dark fiber provider shall collect the broadband sustainability fees under subsection 2 and within 15 days after the end of each month remit the amounts collected to the authority. When remitting funds to the authority, the dark fiber provider shall include sufficient information to allow the authority to determine the number of miles of federally supported dark fiber strands sold, leased or used in the service territory of each incumbent local exchange carrier.

[ 2009, c. 612, §10 (NEW) .]

4. Deposit. The authority shall:

A. Deposit 5% of the funds received under subsection 3 into the ConnectME Fund established under section 9211 and may use these funds to support the activities of the authority under this section and for the purposes of section 9204-A; and [2015, c. 284, §10 (AMD).]

B. Deposit 95% of the funds received under subsection 3 into the broadband sustainability fund established pursuant to subsection 5. [2009, c. 612, §10 (NEW).]

[ 2015, c. 284, §10 (AMD) .]

5. Broadband sustainability fund. The authority shall establish a broadband sustainability fund, separate and distinct from any other funds held or maintained by the authority, for use in accordance with subsection 6. The fund is nonlapsing and all interest on funds in the fund remains in the fund for use in accordance with subsection 6. The authority may contract with an appropriate independent fiscal agent that is not a state entity to serve as the administrator of the fund.

[ 2015, c. 151, §2 (AMD) .]

6. Use of the broadband sustainability fund. The authority shall use funds in the broadband sustainability fund established pursuant to subsection 5 to support and promote broadband service in unserved or underserved areas.

A. [2015, c. 151, §2 (RP).]

B. [2015, c. 151, §2 (RP).]

C. [2015, c. 151, §2 (RP).]

D. [2015, c. 151, §2 (RP).]

[ 2015, c. 151, §2 (AMD) .]

SECTION HISTORY

2009, c. 612, §10 (NEW). 2015, c. 151, §§1, 2 (AMD). 2015, c. 284, §10 (AMD).



35-A §9217. Community broadband planning

The authority shall provide funds for broadband planning grants to municipalities, groups of municipalities or nonprofit local or regional community organizations that are providing local or regional economic development programs to develop plans to expand the availability of broadband services in unserved and underserved areas. [2015, c. 284, §11 (NEW).]

1. Requirements of plans. Plans funded through grants under this section must:

A. Define local broadband needs and goals; [2015, c. 284, §11 (NEW).]

B. Inventory existing broadband infrastructure assets within the municipality, municipalities or region; [2015, c. 284, §11 (NEW).]

C. Include a gap analysis defining the additional broadband infrastructure necessary to meet identified needs and goals; [2015, c. 284, §11 (NEW).]

D. Include one or more potential network designs, cost estimates, operating models and potential business models based on input from broadband providers operating within the municipality, municipalities or region and any other parties that submit a network design solution in the course of developing the plan to address any broadband gaps identified in paragraph C; and [2015, c. 284, §11 (NEW).]

E. Include an assessment of all municipal procedures, policies, rules and ordinances that have the effect of delaying or increasing the cost of broadband infrastructure deployment. [2015, c. 284, §11 (NEW).]

The authority shall make all plans developed using grant funds under this section available on the authority's publicly accessible website.

[ 2015, c. 284, §11 (NEW) .]

2. Distribution of grants. The authority shall ensure that planning grants under this section are equitably distributed throughout the unserved and underserved areas of the State and that the grants encourage collaboration between multiple communities.

[ 2015, c. 284, §11 (NEW) .]

3. Precertification. The authority may establish a precertification process to determine eligibility for planning grants under this section to encourage adoption of identified best practices by participating municipalities and organizations.

[ 2015, c. 284, §11 (NEW) .]

4. Limitations on matching funds. Matching funds provided by a municipality for planning grants under this section may not consist of in-kind contributions from the municipality or funds provided by a vendor or private business that proposes to build, operate or provide retail services using broadband infrastructure constructed pursuant to the planning grant.

[ 2015, c. 284, §11 (NEW) .]

SECTION HISTORY

2015, c. 284, §11 (NEW).



35-A §9218. Broadband service strategic plan

1. Broadband service strategic plan. The authority shall draft a detailed, triennial strategic plan for broadband service that includes quantifiable measures of performance to carry out the duties in section 9204-A and to further the goals and policies in section 9202-A. The strategic plan must include, but is not limited to, budget allocations, objectives, targets, measures of performance, implementation strategies, timelines, a definition of "broadband" and other relevant information.

[ 2015, c. 284, §11 (NEW) .]

2. Public input. The authority shall post the draft of the triennial strategic plan pursuant to subsection 1 on the authority's publicly accessible website 90 days before the date on which the plan will be voted on and provide opportunity for written comments and a public hearing at least 30 days prior to voting.

[ 2015, c. 284, §11 (NEW) .]

3. Approval of triennial strategic plan. The authority shall approve the triennial strategic plan pursuant to subsection 1 by affirmative vote of 2/3 of its members upon a finding that the plan is consistent with the policies, duties and requirements of the authority as set forth in this chapter.

[ 2015, c. 284, §11 (NEW) .]

SECTION HISTORY

2015, c. 284, §11 (NEW).









Part 8: ENERGY EFFICIENCY

Chapter 95: ENERGY EFFICIENCY

35-A §10001. Provision of public information (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 644, §9 (NEW). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 372, Pt. A, §9 (RP).



35-A §10002. Training for installers of solar equipment (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 644, §9 (NEW). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 372, Pt. A, §9 (RP).



35-A §10003. Training for energy auditors (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 644, §9 (NEW). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 372, Pt. A, §9 (RP).



35-A §10004. Federal energy programs (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 644, §9 (NEW). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 372, Pt. A, §9 (RP).



35-A §10005. Energy Conservation Small Business Revolving Loan Program; Energy Conservation Small Business Revolving Loan Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 644, §9 (NEW). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 372, Pt. A, §9 (RP).



35-A §10006. Energy efficiency of rental properties (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 534, §2 (NEW). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 372, Pt. A, §9 (RP).



35-A §10007. Maine Energy Conservation Board (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 317, §14 (NEW). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 372, Pt. A, §9 (RP).



35-A §10008. Energy and Carbon Savings Trust (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 317, §15 (NEW). 2007, c. 608, §§1, 2 (AMD). 2007, c. 695, Pt. A, §42 (AMD). 2009, c. 200, §§1, 2 (AMD). 2009, c. 329, Pt. A, §5 (AMD). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 372, Pt. A, §9 (RP).






Chapter 97: EFFICIENCY MAINE TRUST ACT

35-A §10101. Short title

This chapter may be known and cited as "the Efficiency Maine Trust Act." [2009, c. 372, Pt. B, §3 (NEW).]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW).



35-A §10102. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 372, Pt. B, §3 (NEW).]

1. Administrative costs. "Administrative costs" means costs of the trust in carrying out its responsibilities under this chapter, including, but not limited to, costs of:

A. Securing necessary expertise; [2009, c. 372, Pt. B, §3 (NEW).]

B. Contracting for program delivery; and [2009, c. 372, Pt. B, §3 (NEW).]

C. Monitoring and enforcing contractual obligations. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2009, c. 372, Pt. B, §3 (NEW) .]

2. Administration fund. "Administration fund" means the administration fund established pursuant to section 10103, subsection 5.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

3. Alternative energy resources. "Alternative energy resources" means nonfossil fuel energy resources, including, but not limited to, biomass, wood, wood pellets and solar, wind or geothermal resources.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

4. Board. "Board" means the Efficiency Maine Trust Board.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

5. Director. "Director" means the Director of the Efficiency Maine Trust.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

6. Forward capacity market. "Forward capacity market" means the program established by the regional transmission organization that is in effect on the effective date of this subsection and compensates providers of electrical capacity with payments for the availability or reduction of capacity as determined by the regional transmission organization.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

7. Program funds. "Program funds" means any of the funds established pursuant to this chapter, other than the administration fund, to fund Efficiency Maine Trust programs.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

8. Regional transmission organization. "Regional transmission organization" means the independent systems operator that administers and oversees the wholesale electricity markets in which the State participates.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

9. Triennial plan. "Triennial plan" means the plan required under section 10104, subsection 4.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

10. Trust. "Trust" means the Efficiency Maine Trust established in section 10103.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

11. Trustee. "Trustee" means a member of the board.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW).



35-A §10103. Efficiency Maine Trust

1. Establishment; purpose. The Efficiency Maine Trust is established for the purposes of developing, planning, coordinating and implementing energy efficiency and alternative energy resources programs in the State to:

A. Provide uniform, integrated planning, program design and administration of programs pursuant to this chapter and any other provisions of law administered by the trust; [2009, c. 372, Pt. B, §3 (NEW).]

B. Reduce energy costs and improve security of the state and local economies. The trust shall administer cost-effective energy and energy efficiency programs consistent with applicable requirements of this chapter and other law to help individuals and businesses meet their energy needs at the lowest cost and generally to improve the economic security of the State by:

(1) Reducing the cost of energy to residents of the State;

(2) Maximizing the use of cost-effective weatherization and energy efficiency measures, including measures that improve the energy efficiency of energy-using systems, such as heating and cooling systems and system upgrades to energy efficient systems that rely on affordable energy resources;

(3) Reducing economic insecurity from the inefficient use of fossil fuels;

(4) Increasing new jobs and business development to deliver affordable energy and energy efficiency products and services;

(5) Enhancing heating improvements for households of all income levels through implementation of cost-effective efficiency programs, including weatherization programs and affordable heating systems, that will produce comfort, improve indoor air quality, reduce energy costs for those households and reduce the need for future fuel assistance;

(6) Simplifying and enhancing consumer access to technical assistance and financial incentives relating to energy efficiency and the use of alternative energy resources by merging or coordinating dispersed programs under a single administrative unit possessing independent management and expertise; and

(7) Using cost-effective energy and energy efficiency investments to reduce greenhouse gas emissions; [2013, c. 369, Pt. A, §3 (RPR).]

C. Ensure that all expenditures of the trust are cost-effective in terms of avoided energy costs as provided by rules adopted pursuant to section 10105, subsection 5, paragraph A; and [2009, c. 518, §7 (AMD).]

D. Actively promote investment in cost-effective energy and energy efficiency measures and systems that use energy resources that reduce overall energy costs for consumers in the State. [2013, c. 369, Pt. A, §4 (AMD).]

Nothing in this chapter is intended or may be construed to constitute a mandate that would prevent the sale of carbon emission reductions into a voluntary carbon market.

[ 2013, c. 369, Pt. A, §§3, 4 (AMD) .]

2. Governance; board. The trust is created as a body corporate and politic and a public instrumentality of the State and is governed by the independent Efficiency Maine Trust Board, established in Title 5, section 12004-G, subsection 10-C, in accordance with this section.

A. The board consists of the following 9 voting members:

(1) The Director of the Governor's Energy Office;

(2) The director of the Maine State Housing Authority; and

(3) Seven members appointed by the Governor, reviewed by the joint standing committee of the Legislature having jurisdiction over energy matters and approved by the Senate. Among these 7 members must be persons who adequately represent the interests of commercial energy consumers, industrial energy consumers, small business energy consumers, residential energy consumers and low-income energy consumers; among these members must be persons with knowledge of and experience in financial matters and consumer advocacy and who possess substantial management expertise or knowledge of or experience with conservation fund programs, carbon reduction programs or energy efficiency or climate change policy. The requirements of this subparagraph may be met through the appointment of one or more persons who satisfy more than one of the requirements, as long as at any one time the 7 members include among them members who adequately represent the identified interests and who possess the required knowledge, expertise and experience.

Appointed trustees serve 3-year terms. If an appointed trustee is unable to complete the term, the Governor shall appoint a replacement for the remainder of the unexpired term. [2013, c. 424, Pt. B, §14 (RPR).]

B. The board shall elect a chair, a vice-chair, a secretary and a treasurer from among the members. Each officer serves for a one-year term and is eligible for reelection. [2009, c. 372, Pt. B, §3 (NEW).]

C. A majority of the trustees constitutes a quorum. [2009, c. 372, Pt. B, §3 (NEW).]

D. The board may elect an executive committee of not fewer than 5 trustees who, in intervals between meetings of the board, may transact such business of the trust as the board may authorize from time to time. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2013, c. 424, Pt. B, §14 (AMD) .]

3. Administration of trust; director. The board shall appoint, using a full and competitive search process, a qualified full-time director of the trust. The Director of the Efficiency Maine Trust serves at the pleasure of the board. The director must have demonstrated experience in the planning, design or delivery of energy efficiency programs or the management of organizations that plan, design or deliver those programs. The board shall establish the rate and amount of compensation of the director and all other employees of the trust. The director:

A. Serves as the president of the trust and as the liaison between the board and any committee of the Legislature having jurisdiction over energy matters; [2009, c. 372, Pt. B, §3 (NEW).]

B. Is responsible for:

(1) Establishing an office for the trust;

(2) Hiring and organizing staff for the trust and determining their qualifications and duties; and

(3) Managing the trust's programs, services and staff and performing other duties as the board considers appropriate; and [2009, c. 372, Pt. B, §3 (NEW).]

C. May delegate to employees of the trust any powers and duties that the director considers proper. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2009, c. 372, Pt. B, §3 (NEW) .]

4. Program funding. The board may apply for and receive grants from state, federal and private sources for deposit into appropriate program funds, including funds for both residential and business programs. The board may deposit in appropriate program funds the proceeds of any bonds issued for the purposes of programs administered by the trust. The board may receive and shall deposit in appropriate program funds revenue resulting from any forward capacity market or other capacity payments from the regional transmission organization that may be attributable to those projects funded by those funds. The board shall deposit into appropriate program funds revenue transferred to the trust from the energy infrastructure benefits fund pursuant to Title 5, section 282, subsection 9 for use in accordance with subsection 4-A. The board may also deposit any grants or other funds received by or from any entity with which the trust has an agreement or contract pursuant to this chapter if the board determines that receipt of those funds is consistent with the purposes of this chapter.

[ 2013, c. 369, Pt. A, §5 (AMD) .]

4-A. Use of revenues from the energy infrastructure benefits fund. The trust shall use revenues transferred to the trust from the energy infrastructure benefits fund pursuant to Title 5, section 282, subsection 9:

A. To improve the State's economy by pursuing lower energy costs for people, communities and businesses in a manner that will enhance the environment of the State in accordance with the triennial plan. In the expenditure of funds pursuant to this paragraph, the trust may provide grants, loans, programs and incentives; and [2013, c. 369, Pt. A, §6 (RPR).]

B. To compensate public members of the Interagency Review Panel pursuant to Title 5, section 12004-G, subsection 30-D. [2009, c. 655, Pt. B, §4 (NEW).]

As part of the annual report required under section 10104, subsection 5, the director shall report on the use of revenues from the energy infrastructure benefits fund. The report must document the revenues transferred from the energy infrastructure benefits fund to the trust during the most recently completed fiscal year and the current fiscal year and amounts and uses of money expended by the trust in accordance with this subsection during the most recently completed and the current fiscal year.

[ 2013, c. 369, Pt. A, §6 (AMD) .]

5. Administration fund. The board shall establish an administration fund to be used solely to defray administrative costs. The trust may annually deposit funds authorized to be used for administrative costs under this chapter into the administration fund. Any interest on funds in the administration fund must be credited to the administration fund and any funds unspent in any fiscal year must either remain in the administration fund to be used to defray administrative costs or be transferred to program funds.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW). 2009, c. 518, §7 (AMD). 2009, c. 655, Pt. B, §§3, 4 (AMD). 2011, c. 637, §2 (AMD). 2011, c. 655, Pt. MM, §18 (AMD). 2011, c. 655, Pt. MM, §26 (AFF). 2013, c. 369, Pt. A, §§3-6 (AMD). 2013, c. 424, Pt. B, §14 (AMD).



35-A §10104. Duties

1. Generally. In accordance with this section and other applicable law, the trust administers and disburses funds and coordinates programs to promote reduced energy costs, energy efficiency and increased use of alternative energy resources in the State. The trust is responsible for accounting for, evaluating and monitoring all activities of the trust and all programs funded in whole or in part by the trust.

[ 2013, c. 369, Pt. A, §7 (AMD) .]

2. Programs. The trust shall plan, design and administer programs to ensure that funds are expended for uses consistent with applicable state and federal law and so that the following principles of administration are met:

A. Programs are consumer-oriented such that the processes for participation and program design are targeted to serve the multiple needs of energy consumers in this State; [2009, c. 372, Pt. B, §3 (NEW).]

B. The effectiveness of programs is maximized by building up and centralizing expertise, addressing conflicts of interest, mitigating the influence of politics, promoting flexible, timely program management and providing a champion for funding cost-effective energy and energy efficiency programs; [2013, c. 369, Pt. A, §8 (AMD).]

C. The efficiency with which programs are planned, designed, overseen and delivered is maximized; and [2009, c. 372, Pt. B, §3 (NEW).]

D. Sufficient checks and balances are provided to ensure consistency with public policy and accountability for meeting the principles set out in paragraphs A to C so that energy efficiency programs in the State are sustainable for the long term. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2013, c. 369, Pt. A, §8 (AMD) .]

3. Measures of performance. The trust shall develop quantifiable measures of performance for all programs it administers and to which it will hold accountable all recipients of funding from the trust and recipients of funds used to deliver energy and energy efficiency and weatherization programs administered or funded by the trust. Such measures may include, but are not limited to, reduced energy consumption, increased use of alternative energy resources, reduced heating costs, reduced capacity demand for natural gas, electricity and fossil fuels, reduced carbon dioxide emissions, program and overhead costs and cost-effectiveness, the number of new jobs created by the award of trust funds, the number of energy efficiency trainings or certification courses completed and the amount of sales generated.

[ 2013, c. 369, Pt. A, §9 (AMD) .]

4. Triennial plan. The board shall vote on a detailed, triennial, energy efficiency, alternative energy resources and conservation plan that includes the quantifiable measures of performance developed under subsection 3 and make a full report of the vote to the commission in accordance with this subsection. The triennial plan must provide integrated planning, program design and implementation strategies for all energy efficiency, alternative energy resources and conservation programs administered by the trust, including but not limited to the electric efficiency and conservation programs under section 10110, the natural gas efficiency and conservation programs under section 10111, the Regional Greenhouse Gas Initiative Trust Fund under section 10109, the Heating Fuels Efficiency and Weatherization Fund under section 10119 and any state or federal funds or publicly directed funds accepted by or allocated to the trust for the purposes of this chapter. The triennial plan must include provisions for the application of appropriate program funds to support workforce development efforts that are consistent with and promote the purposes of the trust. Beginning January 1, 2011, the triennial plan must specify the appropriate participation of the State in national and regional carbon markets. The plan must be consistent with the comprehensive state energy plan pursuant to Title 2, section 9, subsection 3, paragraph C.

A. The triennial plan must be developed by the trust, in consultation with entities and agencies engaged in delivering efficiency programs in the State, to authorize and govern or coordinate implementation of energy efficiency and weatherization programs in the State. The triennial plan must identify all achievable cost-effective energy efficiency savings and related programs that could be implemented pursuant to sections 10110 and 10111, the costs and benefits of such programs and the basis and support for such identified costs and benefits. The trust shall conduct an evaluation of all cost-effective potential for electrical and natural gas energy efficiency savings in the State at least once every 5 years.

(1) Transmission and distribution utilities and natural gas utilities shall furnish data to the trust that the trust requests under this subsection to develop and implement the triennial plan or conduct the evaluation of all cost-effective potential for electrical and natural gas energy efficiency savings subject to such confidential treatment as a utility may request and the board determines appropriate pursuant to section 10106. The costs of providing the data are deemed reasonable and prudent expenses of the utilities and are recoverable in rates. [2013, c. 369, Pt. A, §10 (AMD).]

B. In developing the triennial plan, the staff of the trust shall consult the board and provide the opportunity for the board to provide input on drafts of the plan. [2009, c. 372, Pt. B, §3 (NEW).]

B-1. In developing the triennial plan, the trust shall provide the joint standing committee of the Legislature having jurisdiction over energy matters an opportunity to provide input on the plan, which may occur at the same time the trust consults with other entities in the development of the plan. [2011, c. 637, §3 (NEW).]

C. The board shall review and approve the triennial plan by affirmative vote of 2/3 of the trustees upon a finding that the plan is consistent with the statutory authority for each source of funds that will be used to implement the plan, advances the state energy efficiency targets in paragraph F and reflects the best practices of program administration under subsection 2. The plan must include, but is not limited to, efficiency and conservation program budget allocations, objectives, targets, measures of performance, program designs, program implementation strategies, timelines and other relevant information. [2013, c. 369, Pt. A, §11 (AMD).]

D. Prior to submission of the triennial plan to the commission, the trust shall offer to provide a detailed briefing on the draft plan to the joint standing committee of the Legislature having jurisdiction over energy matters and, at the request of the committee, shall provide such a briefing and opportunity for input from the committee. After providing such opportunity for input and making any changes as a result of any input received, the board shall deliver the plan to the commission for its review and approval. The commission shall open an adjudicatory proceeding and issue an order either approving the plan and issuing the appropriate orders to transmission and distribution utilities and gas utilities or rejecting the plan and stating the reasons for the rejection. The commission shall reject elements of the plan that propose to use funds generated pursuant to sections 3210-C, 10110, 10111 or 10119 if the plan fails to reasonably explain how these elements of the program would achieve the objectives and implementation requirements of the programs established under those sections or the measures of performance under subsection 3. Funds generated under these statutory authorities may not be used pursuant to the triennial plan unless those elements of the plan proposing to use the funds have been approved by the commission. The commission shall approve all elements of the triennial plan it determines to be cost-effective, reliable and achievable and shall incorporate into gas utility and transmission and distribution rates sufficient revenue to provide for the procurement of energy efficiency resources identified within the plan pursuant to section 10110, subsection 4-A and section 10111, subsection 2. The commission shall approve or reject the entire plan or elements of the plan within 120 days of its delivery to the commission. The board, within 30 days of final commission approval of its plan, shall submit the plan to the joint standing committee of the Legislature having jurisdiction over energy matters together with any explanatory or other supporting material as the committee may request and, at the request of the committee, shall provide a detailed briefing on the final plan. After receipt of the plan, the joint standing committee of the Legislature having jurisdiction over energy matters may submit legislation relating to the plan. [2013, c. 369, Pt. A, §12 (AMD).]

E. The trust shall determine the period to be covered by the triennial plan except that the period of the plan may not interfere with the delivery of any existing contracts to provide energy efficiency services that were previously procured pursuant to efficiency and conservation programs administered by the commission. [2009, c. 372, Pt. B, §3 (NEW).]

F. It is an objective of the triennial plan to design, coordinate and integrate sustained energy efficiency and weatherization programs that are available to all energy consumers in the State and to users of all fuel types. The plan must set forth the costs and benefits of energy efficiency programs that advance the following goals, and funding necessary to meet those goals:

(1) Reducing energy costs, including residential heating costs;

(2) Weatherizing substantially all homes whose owners or occupants are willing to participate in and share the costs of cost-effective home weatherization to a minimum standard of weatherization, as defined by the trust, by 2030;

(3) Reducing peak-load demand for electricity through trust programs by 300 megawatts by 2020;

(4) By 2020, achieving electricity and natural gas program savings of at least 20% and heating fuel savings of at least 20%, as defined in and determined pursuant to the measures of performance approved by the commission under section 10120;

(5) Creating stable private sector jobs providing alternative energy and energy efficiency products and services in the State by 2020; and

(6) Reducing greenhouse gas emissions from the heating and cooling of buildings in the State by amounts consistent with the State's goals established in Title 38, section 576.

The trust shall preserve when possible and appropriate the opportunity for carbon emission reductions to be monetized and sold into a voluntary carbon market. Any program of the trust that supports weatherization of buildings must be voluntary and may not constitute a mandate that would prevent the sale of emission reductions generated through weatherization measures into a voluntary carbon market.

Except when specifically provided in the individual goals under this paragraph, the trust may consider expected savings from market effects not attributable to the trust as well as efforts by other organizations, including but not limited to federally funded low-income weatherization programs.

As used in this paragraph, "heating fuel" means liquefied petroleum gas, kerosene or #2 heating oil, but does not include fuels when used for industrial or manufacturing processes. [2013, c. 369, Pt. A, §13 (RPR).]

[ 2013, c. 369, Pt. A, §§10-13 (AMD) .]

5. Report. The trust shall report by December 1st of each year to the commission and the joint standing committee of the Legislature having jurisdiction over energy matters. The report must include:

A. A description of actions taken by the trust pursuant to this section, including descriptions of all energy efficiency, weatherization and conservation programs implemented during the prior 12 months and all programs that the trust plans to implement during the next 12 months, a description of how the trust determines the cost-effectiveness of each program and its assessment of the cost-effectiveness of programs implemented during the prior 12 months; [2009, c. 372, Pt. B, §3 (NEW).]

B. An accounting of:

(1) Assessments made on each transmission and distribution utility pursuant to section 10110 during the prior 12 months and projected assessments during the next 12 months and total deposits into and expenditures from the program fund during the prior 12 months and projected deposits into and expenditures from the program funds during the next 12 months;

(2) Assessments made pursuant to section 10111 during the prior 12 months and projected assessments during the next 12 months and total deposits into and expenditures from the natural gas conservation fund during the prior 12 months and projected deposits into and expenditures from the natural gas conservation fund during the next 12 months;

(3) Any heating fuel assessments made for the purposes of section 10119 during the prior 12 months and projected assessments during the next 12 months and total deposits into and expenditures from the Heating Fuels Efficiency and Weatherization Fund during the prior 12 months and projected deposits into and expenditures from the Heating Fuels Efficiency and Weatherization Fund during the next 12 months;

(4) Total funds received and expended by the State on energy efficiency and weatherization pursuant to the Weatherization Assistance for Low-income Persons Program of the United States Department of Energy and the Low-income Home Energy Assistance Program of the United States Department of Health and Human Services;

(5) The amount and source of any grants or funds deposited in the program fund pursuant to section 10110 during the previous 12 months and the projected amount and source of any such funds during the next 12 months; and

(6) Total deposits into and expenditures from the conservation administration fund under section 10110 during the prior 12 months and projected deposits into and expenditures from the conservation administration fund during the next 12 months; [2009, c. 372, Pt. B, §3 (NEW).]

C. Any recommendations for changes to the laws relating to energy conservation; and [2009, c. 372, Pt. B, §3 (NEW).]

D. The performance of the trust and individual programs and program delivery agents or service providers in meeting the objectives, targets and measures of performance approved by the commission and contained in the triennial plan. [2009, c. 372, Pt. B, §3 (NEW).]

The report must be approved by the board before the report is presented to the commission and the joint standing committee of the Legislature having jurisdiction over energy matters.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

6. Updated plans. Within 30 days of completion of the annual report under subsection 5, the director shall submit to the board an annual update plan describing any significant changes to the triennial plan under subsection 4 related to program budget allocations, goals, targets, measures of performance, program designs, implementation strategies, timelines and other relevant information for the year ahead for all funds administered and managed by the trust. The director or any contractor, grantee or agency delivering programs may not execute any significant changes until the changes are approved by the board and, in the case of significant changes to programs using funds generated by assessments under this chapter, until the changes are also approved by the commission using the same standard as for the triennial plan.

All annual update plans must be presented to the commission and the joint standing committee of the Legislature having jurisdiction over energy matters.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

7. Certification. The board shall by rule establish certification standards for energy auditors, installers of energy efficiency measures or other service providers that provide services under programs administered by the trust. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

8. Approval of Maine State Housing Authority plans. After July 1, 2010, the Maine State Housing Authority, prior to applying for federal funds on behalf of the State pursuant to Title 30-A, section 4741, subsection 15 for weatherization, energy conservation and fuel assistance pursuant to the Weatherization Assistance for Low-income Persons Program administered through the United States Department of Energy and the Low-income Home Energy Assistance Program administered through the United States Department of Health and Human Services, shall submit to the board for its review and input the authority's implementation plans for the use of such funds. The plans must provide for coordination by the Maine State Housing Authority in its use of such funds with the programs administered by the trust under this chapter. The Maine State Housing Authority shall include in its plans any recommendations of the board to the extent the recommendations are consistent with the applicable federal guidelines governing the use of the funds.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

9. Coordination with other entities. Consistent with the requirements of this chapter and other applicable laws, the board shall coordinate with the activities and programs of state agencies and authorities that relate to the purposes of this chapter in order to align such activities and programs with the plans and programs of the trust. For purposes of this subsection, activities and programs of state agencies and authorities that relate to the purposes of this chapter include but are not limited to energy efficiency programs relating to state facilities administered by the Department of Administrative and Financial Services, Bureau of General Services, the adoption, amendment and maintenance of the Maine Uniform Building and Energy Code by the Technical Building Codes and Standards Board, established in Title 5, section 12004-G, subsection 5-A within the Department of Public Safety, energy efficiency or green energy workforce development activities of the Department of Labor or the State Workforce Investment Board and energy efficiency and weatherization programs administrated by the Maine State Housing Authority.

[ 2011, c. 627, §5 (AMD) .]

10. Independent analysis of programs. The trust shall arrange for an independent evaluation of each major program implemented under this section. Each major program must be evaluated at least once every 5 years. The evaluation must include an accounting audit of the program and an evaluation of the program's effectiveness in meeting the goals of this section. The evaluations must be conducted by a competent professional with expertise in energy efficiency matters, including the management of cost-effective energy efficiency programs. The trust shall include the results of all evaluations conducted under this subsection in the annual report submitted pursuant to subsection 5. For purposes of this subsection, "major program" means a program with an annual budget of more than $500,000.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

11. Other duties. The trust shall do all things necessary or convenient to carry out the lawful purposes of the trust.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

12. Budget transparency. The trust shall provide on January 30th and July 30th of each year to the joint standing committee of the Legislature having jurisdiction over energy matters a report that includes the trust's revenues and program expenses for the current fiscal year and program budgets for the next fiscal year for all the trust's funds and programs, whether or not subject to legislative allocation. The report must indicate any significant departures from the triennial plan approved pursuant to subsection 4 or an updated plan approved pursuant to subsection 6. After receiving a report, the joint standing committee of the Legislature having jurisdiction over energy matters may report out legislation relating to the trust. In accordance with applicable provisions of Title 5, chapter 149, the trust shall also prepare and submit to the State Budget Officer for inclusion in the budget of the State Government the amount of any funds administered by the trust that require legislative allocation in the budget. The joint standing committee of the Legislature having jurisdiction over energy matters shall make recommendations to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs with regard to any proposed allocation of the trust's funds in any budget legislation. Within 30 days after enactment of legislation that includes an allocation of funds that affects the trust's triennial plan, the trust shall make any necessary adjustments to the triennial plan.

[ 2011, c. 637, §4 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW). 2009, c. 518, §8 (AMD). 2011, c. 627, §5 (AMD). 2011, c. 637, §§3, 4 (AMD). 2013, c. 369, Pt. A, §§7-13 (AMD).



35-A §10105. Powers, duties and limitations

1. Funds. The trust shall administer programs and funds in accordance with this chapter and other applicable laws.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

2. Efficiency Maine projects; bonds. The board shall propose, develop and approve revenue bond projects as Efficiency Maine projects under Title 10, section 963-A, subsection 10-A.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

3. Bylaws. The trust shall adopt bylaws, through the board, consistent with this section for the governance of its affairs.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

4. Purchasing agent rules. Notwithstanding Title 5, section 1831, the trust is not subject to rules adopted by the State Purchasing Agent in selecting service providers pursuant to this chapter. The trust shall consider delivery of programs by means of contracts with service providers that participate in competitive bid processes for providing services within individual market segments or for particular end uses.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

5. Rules. The board shall adopt rules for establishing and administering the trust and its programs. These rules must include:

A. Provisions for the expenditure of trust funds, including, but not limited to, the development of program budgets, criteria for energy efficiency and conservation programs and other consumer benefit programs, the process for project selection and approval, minimum requirements for project monitoring and verification and the cost-effectiveness tests to be used for measuring and comparing program benefits and costs; and [2009, c. 372, Pt. B, §3 (NEW).]

B. Provisions for the independent evaluation of program expenditures to ensure cost-effectiveness of projects to improve energy efficiency or to reduce greenhouse gases. [2009, c. 372, Pt. B, §3 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

6. Self-dealing prohibited. In the operation or dissolution of the trust, no part of the net earnings of the trust may benefit any trustee, officer or employee except that the trust may pay reasonable compensation for services rendered and otherwise hold, manage and dispose of its property in furtherance of the purposes of the trust.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

7. Recommendations; advisory groups. The trust may make recommendations to the Governor, the Legislature and other public officials regarding energy efficiency, weatherization and renewable energy programs. The trust may establish technical advisory groups as needed for the purposes of gathering technical knowledge on any aspect of energy conservation or policy.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW).



35-A §10106. Freedom of access; confidentiality

The proceedings of the board and records of the trust are subject to the freedom of access laws, Title 1, chapter 13, except as specifically provided in this section. [RR 2009, c. 1, §25 (COR).]

1. Confidential records. The following records are designated as confidential for purposes of Title 1, section 402, subsection 3, paragraph A:

A. A record obtained or developed by the trust that:

(1) A person, including the trust, to whom the record belongs or pertains has requested be designated confidential;

(2) The board has determined contains information that gives the owner or a user an opportunity to obtain business or competitive advantage over another person who does not have access to the information, except through the trust's records, or access to which by others would result in a business or competitive disadvantage, loss of business or other significant detriment, other than loss or denial of financial assistance from the trust, to any person to whom the record belongs or pertains;

(3) Contains information about the energy usage profile of an identifiable customer of a transmission and distribution utility in the State or an identifiable customer of a distributor of heating fuel or other energy source; and

(4) Contains the social security number, address, telephone number or e-mail address of a customer that has participated or may participate in a program of the trust; and [2011, c. 343, §1 (AMD).]

B. A financial statement or tax return. [2009, c. 372, Pt. B, §3 (NEW).]

The trust shall provide to a legislative committee, on written request signed by the chairs of that committee, any information or records, including information designated confidential under this subsection, specified in the written request. The information or records may be used only for the lawful purposes of the committee and in any action arising out of any investigation conducted by it.

[ 2011, c. 343, §1 (AMD) .]

2. Exceptions. Notwithstanding subsection 1, the following are not confidential and are public records:

A. Any otherwise confidential information the confidentiality of which the board determines to have been satisfactorily and effectively waived; [2009, c. 372, Pt. B, §3 (NEW).]

B. Any otherwise confidential information that has already lawfully been made available to the public; and [2009, c. 372, Pt. B, §3 (NEW).]

C. Impersonal, statistical or general information. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2009, c. 372, Pt. B, §3 (NEW) .]

3. Disclosure prohibited; further exceptions. The director or a trustee, officer, employee, agent, other representative of the trust or other person may not knowingly divulge or disclose records designated confidential by this section, except that the board, in its discretion and in conformity with legislative freedom of access criteria in Title 1, chapter 13, subchapter 1-A, may make or authorize any disclosure of information of the following types or under the following circumstances:

A. If necessary in connection with processing any application for, obtaining or maintaining financial assistance for any person; [2009, c. 372, Pt. B, §3 (NEW).]

B. To a financing institution or credit reporting service; [2009, c. 372, Pt. B, §3 (NEW).]

C. Information necessary to comply with any federal or state law or rule or with any agreement pertaining to financial assistance; [2009, c. 372, Pt. B, §3 (NEW).]

D. If necessary to ensure collection of any obligation in which the trust has or may have an interest; [2009, c. 372, Pt. B, §3 (NEW).]

E. In any litigation or proceeding in which the trust has appeared, introduction for the record of any information obtained from records designated confidential by this section; and [2009, c. 372, Pt. B, §3 (NEW).]

F. Pursuant to a subpoena, request for production of documents, warrant or other order by competent authority, as long as any such order appears to have first been served on the person to whom the confidential information sought pertains or belongs and as long as any such order appears on its face or otherwise to have been issued or made upon lawful authority. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2009, c. 372, Pt. B, §3 (NEW) .]

SECTION HISTORY

RR 2009, c. 1, §25 (COR). 2009, c. 372, Pt. B, §3 (NEW). 2011, c. 343, §1 (AMD).



35-A §10107. Conflicts of interest; financial disclosure statements

Each trustee is an "executive employee" for purposes of Title 5, sections 18, 18-A and 19. A trustee or employee of the trust or a spouse or dependent child of any of those individuals may not receive any direct personal benefit from the activities of the trust in assisting any private entity. This section does not prohibit corporations or other entities with which a trustee is associated by reason of ownership or employment from participating in program activities with the trust if ownership or employment is made known to the board and the trustee abstains from voting on matters relating to that participation. [2009, c. 518, §9 (AMD).]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW). 2009, c. 518, §9 (AMD).



35-A §10108. Liability

1. Bond. All officers, directors, employees and other agents of the trust entrusted with the custody of funds of the trust or authorized to disburse the funds of the trust must be bonded either by a blanket bond or by individual bonds with a minimum limitation of $100,000 coverage for each person covered by the bond or bonds, or equivalent fiduciary liability insurance, conditioned upon the faithful performance of their duties. The premiums for the bond or bonds must be paid out of the assets of the trust.

[ 2011, c. 637, §5 (NEW) .]

2. Indemnification. Each trustee must be indemnified by the trust against expenses actually and necessarily incurred by the trustee in connection with the defense of any action or proceeding in which the trustee is made a party by reason of being or having been a trustee and against any final judgment rendered against the trustee in that action or proceeding.

[ 2011, c. 637, §5 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW). 2011, c. 637, §5 (RPR).



35-A §10109. Regional Greenhouse Gas Initiative Trust Fund

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Carbon dioxide allowance" has the same meaning as in Title 38, section 580-A, subsection 2. [2009, c. 372, Pt. B, §3 (NEW).]

B. "Trade association aggregator" means an entity that gathers individual members of a trade association together for the purpose of receiving electrical efficiency services or bidding on electrical efficiency contracts. [2009, c. 372, Pt. B, §3 (NEW).]

C. "Trust fund" means the Regional Greenhouse Gas Initiative Trust Fund established in subsection 2. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2009, c. 372, Pt. B, §3 (NEW) .]

2. Establishment of Regional Greenhouse Gas Initiative Trust Fund. The Regional Greenhouse Gas Initiative Trust Fund is established and is the successor to the fund that was established under former section 10008. The trust fund is established to support the goals and implementation of the carbon dioxide cap-and-trade program established under Title 38, section 580-B. The trust fund is established as a nonlapsing fund administered by the trust for the purposes established in this section. The trust is authorized to receive, and shall deposit in the trust fund and expend in accordance with this section, revenue resulting from the sale of carbon dioxide allowances, pursuant to Title 38, section 580-B, and any forward capacity market or other capacity payments from the regional transmission organization that may be attributable to projects funded by the trust under this section. The trust fund may not be used for any other purpose and money in the trust fund is considered to be held in trust for the purposes of benefiting consumers.

A. The trustees have a fiduciary duty to the customers of the State's transmission and distribution utilities in the administration of the trust fund. Upon accepting appointment as a trustee, each trustee must acknowledge the fiduciary duty to use the trust fund only for the purposes set forth in this section. [2009, c. 372, Pt. B, §3 (NEW).]

B. The trustees shall ensure that the goals and objectives of the trust fund, as established in this section and in rules adopted by the trust, are carried out. The trustees shall represent the interests of the trust fund in the development of the triennial plan. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2009, c. 372, Pt. B, §3 (NEW) .]

3. Ceiling on energy efficiency spending.

[ 2013, c. 369, Pt. A, §14 (RP) .]

4. Expenditures; projects. The trust fund must be expended in accordance with this subsection.

A. During fiscal years 2013-14, 2014-15 and 2015-16, not less than 50% of the trust funds received during those years must be allocated for measures, investments and arrangements that reduce electricity consumption or reduce greenhouse gas emissions and lower energy costs at commercial or industrial facilities, and 35% of the funds received by the trust fund during those years must be used for investment in measures that lower residential heating energy demand and reduce greenhouse gas emissions. The measures that lower residential heating demand must be fuel-neutral and may include, but are not limited to, energy efficiency improvements to residential buildings and upgrades to efficient heating systems that will reduce residential energy costs and greenhouse gas emissions, as determined by the board. The trust shall transfer to the commission 15% of funds received by the trust fund during fiscal years 2013-14, 2014-15 and 2015-16, which the commission shall direct transmission and distribution utilities to disburse to ratepayers in a manner that provides maximum benefit to the Maine economy. Subject to the apportionment pursuant to this subsection, the trust shall fund conservation programs that give priority to measures with the highest benefit-to-cost ratio, as long as cost-effective collateral efficiency opportunities are not lost, and that:

(1) Reliably reduce greenhouse gas production and heating energy costs by fossil fuel combustion in the State at the lowest cost in funds from the trust fund per unit of emissions; or

(2) Reliably reduce the consumption of electricity in the State at the lowest cost in funds from the trust fund per kilowatt-hour saved. [2013, c. 369, Pt. A, §15 (AMD).]

B. Expenditures from the trust fund relating to conservation of electricity and mitigation or reduction of greenhouse gases must be made predominantly on the basis of a competitive bid process for long-term contracts, subject to rules adopted by the board under section 10105. Rules adopted by the board to implement the competitive bid process under this paragraph may not include an avoided cost methodology for compensating successful bidders. Bidders may propose contracts designed to produce greenhouse gas savings or electricity conservation savings, or both, on a unit cost basis. Contracts must be commercially reasonable and may require liquidated damages to ensure performance. Contracts must provide sufficient certainty of payment to enable commercial financing of the conservation measure purchased and its installation. [2009, c. 372, Pt. B, §3 (NEW).]

C. The board may target bid competitions in areas or to participants as they consider necessary, as long as the requirements of paragraph A are satisfied. [2009, c. 372, Pt. B, §3 (NEW).]

D. Community-based renewable energy projects, as defined in section 3602, subsection 1, may apply for funding from the trust to the extent they are eligible under paragraph A. [2013, c. 369, Pt. A, §16 (AMD).]

E. The size of a project funded by the trust fund is not limited as long as funds are awarded to maximize energy efficiency and support greenhouse gas reductions and to fully implement the triennial plan. [2009, c. 372, Pt. B, §3 (NEW).]

F. No more than $800,000 of trust fund receipts in any one year may be used for the costs of administering the trust fund pursuant to this section. The limit on administrative costs established in this paragraph does not apply to the following costs that may be funded by the trust fund:

(1) Costs of the Department of Environmental Protection for participating in the regional organization as defined in Title 38, section 580-A, subsection 20 and for administering the allowance auction under Title 38, chapter 3-B; and

(2) Costs of the Attorney General for activities pertaining to the tracking and monitoring of allowance trading activity and managing and evaluating the trust's funding of conservation programs. [2009, c. 372, Pt. B, §3 (NEW).]

G. In order to minimize administrative costs and maximize program participation and effectiveness, the trustees shall, to the greatest extent feasible, coordinate the delivery of and make complementary the energy efficiency programs under this section and other programs under this chapter. [2009, c. 372, Pt. B, §3 (NEW).]

H. The trust shall consider delivery of efficiency programs by means of contracts with service providers that participate in competitive bid processes for reducing energy consumption within individual market segments or for particular end uses. [2009, c. 372, Pt. B, §3 (NEW).]

I. A trade association aggregator is eligible to participate in competitive bid processes under this subsection. [2009, c. 372, Pt. B, §3 (NEW).]

J. Trust fund receipts must, upon request by the Department of Environmental Protection, fund research approved by the Department of Environmental Protection in an amount of up to $100,000 per year to develop new categories for carbon dioxide emissions offset projects, as defined in Title 38, section 580-A, subsection 6, that are located in the State. Expenditures on research pursuant to this paragraph are not considered administrative costs under paragraph F, subparagraph (1). [2013, c. 369, Pt. A, §17 (AMD).]

[ 2013, c. 369, Pt. A, §§15-17 (AMD) .]

5. Effective date. This section takes effect July 1, 2010.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW). 2009, c. 565, §6 (AMD). 2009, c. 565, §9 (AFF). 2013, c. 369, Pt. A, §§14-17 (AMD).



35-A §10110. Electric efficiency and conservation programs

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Administrative costs" means costs of the trust that are funded pursuant to and associated with the implementation of this section, including, but not limited to, costs of program planning and evaluation, costs of securing necessary expertise, costs associated with contract formation and administration and costs of monitoring and enforcing contractual obligations. [2009, c. 372, Pt. B, §3 (NEW).]

B. "Administration fund" means the conservation administration fund established by the trust pursuant to subsection 8. [2009, c. 372, Pt. B, §3 (NEW).]

C. "Conservation programs" means programs developed by the trust pursuant to this section designed to reduce inefficient electricity use. [2009, c. 372, Pt. B, §3 (NEW).]

D. "Prior conservation efforts" means programs to promote conservation undertaken at the direction or with the authorization of the commission prior to March 1, 2002. [2009, c. 372, Pt. B, §3 (NEW).]

E. "Program fund" means the conservation program fund established by the trust pursuant to subsection 7. [2009, c. 372, Pt. B, §3 (NEW).]

F. "Service provider" means a public or private provider of energy conservation services or an entity selected by the trust to contract with such providers or otherwise arrange the delivery of conservation programs. [2009, c. 372, Pt. B, §3 (NEW).]

G. "Trade association aggregator" means an entity that gathers individual members of a trade association together for the purpose of receiving electrical efficiency services or bidding on electrical efficiency contracts. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2009, c. 372, Pt. B, §3 (NEW) .]

2. Programs. The trust shall develop and implement conservation programs to help reduce energy costs for electricity consumers in the State by the maximum amount possible. The trust shall establish and, on a schedule determined by the trust, revise objectives and an overall energy strategy for conservation programs. Conservation programs implemented by the trust must be consistent with the objectives and an overall energy strategy developed by the trust and approved by the commission and be cost-effective, as defined by the board by rule. In defining "cost-effective," the board may consider the extent to which a program promotes sustainable economic development or reduces environmental damage to the extent the board can quantify or otherwise reasonably identify such effects. Consistent with the other requirements of this section, the trust, in adopting and implementing conservation programs, shall seek to encourage efficiency in electricity use, provide incentives for the development of new, energy-efficient business activity in the State and take into account the costs and benefits of energy efficiency and conservation to existing business activity in the State.

A. The trust shall consider, without limitation, conservation programs that:

(1) Increase consumer awareness of cost-effective options for conserving energy;

(2) Create more favorable market conditions for the increased use of energy-efficient products and services;

(3) Promote sustainable economic development and reduce environmental damage;

(4) Reduce the price of electricity over time for all consumers by achieving reductions in demand for electricity during peak use periods; and

(5) Reduce total energy costs for electricity consumers in the State by increasing the efficiency with which electricity is consumed. [2009, c. 372, Pt. B, §3 (NEW).]

B. The trust, with regard to funds available to the trust under this section, shall:

(1) Target at least 10% of funds for electricity conservation collected under subsection 4 or 4-A or $2,600,000, whichever is greater, to programs for low-income residential consumers, as defined by the board by rule;

(2) Target at least 10% of funds for electricity conservation collected under subsection 4 or 4-A or $2,600,000, whichever is greater, to programs for small business consumers, as defined by the board by rule; and

(3) To the greatest extent practicable, apportion remaining funds among customer groups and geographic areas in a manner that allows all other customers to have a reasonable opportunity to participate in one or more conservation programs. [2013, c. 369, Pt. A, §18 (AMD).]

C. The trust shall hold at least one public hearing and invite, accept, review and consider comments and suggestions from interested parties prior to adopting or substantially revising conservation programs or the objectives and overall strategy for conservation programs. [2009, c. 372, Pt. B, §3 (NEW).]

D. The trust shall monitor conservation planning and program development activities in the region and around the country. [2009, c. 372, Pt. B, §3 (NEW).]

E. The trust shall implement conservation programs by contracting with service providers in accordance with subsection 3. [2009, c. 372, Pt. B, §3 (NEW).]

F. The trust shall monitor and evaluate the delivery of conservation programs by service providers and assess the cost-effectiveness of programs in meeting the objectives and overall strategy established by the trust. [2009, c. 372, Pt. B, §3 (NEW).]

G. The trust, to the extent possible, shall coordinate its efforts with other agencies of the State with energy-related responsibilities. [2009, c. 372, Pt. B, §3 (NEW).]

H. The trust shall secure sufficient technical and administrative expertise to carry out its responsibilities pursuant to this section by:

(1) Contracting with appropriate entities with relevant expertise and experience;

(2) Establishing one or more advisory groups composed of persons with relevant expertise and experience; or

(3) Any other reasonable means developed by the trust. [2009, c. 372, Pt. B, §3 (NEW).]

I. The trust may coordinate its efforts under this section with similar efforts in other states in the northeast region and enter into agreements with public agencies or other entities in or outside of the State for joint or cooperative conservation planning or conservation program delivery, if the trust finds that such coordination or agreements would provide demonstrable benefits to citizens of the State and be consistent with this section, the conservation programs and the objectives and overall strategy for the conservation programs. [2009, c. 372, Pt. B, §3 (NEW).]

J. The trust shall encourage school facility managers to complete an energy efficiency training and certification program established and conducted by the trust under this section. To the extent the trust determines necessary and appropriate to meet the goals of this paragraph, the trust may, in accordance with the requirements of this section, establish incentive mechanisms to encourage participation in this program. For purposes of this paragraph, "school facility managers" means persons employed by school administrative units in this State who are responsible for the design or operation of school administrative unit facilities or the heating, ventilation or air conditioning systems or equipment used in such facilities. [2009, c. 372, Pt. B, §3 (NEW).]

K. The trust shall provide programs developed in partnership with energy providers, such as transmission and distribution utilities, to provide consumers with information on energy options to promote energy efficiency and increased use of alternative energy resources in the State. [2011, c. 637, §6 (NEW).]

L. (TEXT EFFECTIVE UNTIL 9/30/18) (TEXT REPEALED 9/30/18) Pursuant to section 3214, subsection 2-A, the trust shall work with transmission and distribution utilities and other stakeholders to provide access to a complementary low-income energy efficiency program for participants in the arrearage management programs in order to help reduce participants' energy consumption.

This paragraph is repealed September 30, 2018. [2013, c. 556, §2 (NEW).]

[ 2013, c. 556, §2 (AMD) .]

3. Implementation. The trust shall seek to implement the delivery of conservation programs in all regions of the State on an equitable basis and to citizens at all income levels. The trust may arrange the delivery of conservation programs by contracting with service providers. The trust shall select service providers in accordance with this subsection.

A. The trust shall select service providers through a competitive bidding process. [2009, c. 372, Pt. B, §3 (NEW).]

B. To the extent practicable, the trust shall encourage the development of resources, infrastructure and skills within the State by giving preference to in-state service providers. [2009, c. 372, Pt. B, §3 (NEW).]

C. Notwithstanding paragraph A:

(1) The trust may select a service provider for one or more conservation programs without employing a competitive bidding process if the trust finds that the selection of the service provider will promote the efficient and effective delivery of conservation programs and is consistent with the objectives and overall strategy of the conservation programs; and

(2) For the delivery of conservation programs to low-income residential consumers, the commission, without employing a competitive bidding process, may use the delivery system for the Weatherization Assistance for Low-income Persons Program administered through the United States Department of Energy and the network of for-profit and not-for-profit entities who have held contracts with transmission and distribution utilities to deliver conservation services to low-income and residential customers. [2009, c. 372, Pt. B, §3 (NEW).]

In accordance with section 10105, the trust is not subject to rules adopted by the State Purchasing Agent in selecting service providers pursuant to this subsection. The board shall adopt rules establishing procedures governing the selection of service providers under this subsection. The board shall consult with the State Purchasing Agent in developing the rules.

A trade association aggregator is eligible to participate in competitive bid processes under this subsection.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

4. Funding level; base assessment.

[ 2013, c. 369, Pt. A, §30 (AFF); 2013, c. 369, Pt. A, §19 (RP) .]

4-A. Procurement of cost-effective energy efficiency resources. The commission shall ensure that transmission and distribution utilities on behalf of their ratepayers procure all electric energy efficiency resources found by the commission to be cost-effective, reliable and achievable pursuant to section 10104, subsection 4, except that the commission may not require the inclusion in rates under this subsection of a total amount that exceeds 4% of total retail electricity and transmission and distribution sales in the State as determined by the commission by rule. The cost of procurement of cost-effective electric energy efficiency resources is a just and reasonable element of rates. The commission may issue any appropriate orders to transmission and distribution utilities necessary to achieve the goals of this subsection. When determining the amount of cost-effective electric energy efficiency resources to be procured under this subsection, the commission shall:

A. Consider electric energy efficiency resources that are reasonably foreseeable to be acquired by the trust using all other sources of revenue, including, but not limited to, the Regional Greenhouse Gas Initiative Trust Fund under section 10109; [2013, c. 369, Pt. A, §20 (NEW); 2013, c. 369, Pt. A, §30 (AFF).]

B. Ensure that calculations of avoided energy costs and the budget identified by the trust in its triennial plan as needed to capture all cost-effective electric energy efficiency resources are reasonable, based on sound evidence and make use of best practices across the region; and [2013, c. 369, Pt. A, §20 (NEW); 2013, c. 369, Pt. A, §30 (AFF).]

C. Maximize total electricity savings for all ratepayers. [2013, c. 369, Pt. A, §20 (NEW); 2013, c. 369, Pt. A, §30 (AFF).]

The commission shall consider gross efficiency savings for the purpose of determining savings that are cost-effective, reliable and achievable and shall consider both net and gross efficiency savings for the purpose of determining the appropriateness of the amount identified by the trust in its triennial plan as needed to capture all cost-effective electric energy efficiency resources.

Rules adopted under this subsection are routine technical rules under Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 255, §1 (AMD) .]

5. Other assessments on transmission and distribution utilities.

[ 2013, c. 369, Pt. A, §21 (RP) .]

6. Transmission and subtransmission voltage level. After July 1, 2007, electricity customers receiving service at transmission and subtransmission voltage levels are not eligible for conservation programs undertaken under this section, and those customers are not required to pay in rates any amount associated with the assessment imposed on transmission and distribution utilities under subsection 4 , or any amount associated with any procurement of energy efficiency resources by transmission and distribution utilities ordered under subsection 4-A. To remove the amount of the assessment under subsection 4, the commission shall reduce the rates of such customers by 0.145 cent per kilowatt-hour. For the purposes of this section, "transmission voltage levels" means 44 kilovolts or more, and "subtransmission voltage levels" means 34.5 kilovolts.

[ 2013, c. 369, Pt. A, §22 (AMD) .]

7. Conservation program fund. The trust shall establish a conservation program fund to be used solely for conservation programs.

A. The commission shall deposit all assessments collected pursuant to this section, other than funds deposited in the administration fund, into the program fund. [2009, c. 372, Pt. B, §3 (NEW).]

B. Any interest earned on funds in the program fund must be credited to the program fund. [2009, c. 372, Pt. B, §3 (NEW).]

C. Funds not spent in any fiscal year remain in the program fund to be used for conservation programs. [2009, c. 372, Pt. B, §3 (NEW).]

D. The commission or the trust may apply for and receive grants from state, federal and private sources for deposit in the program fund and also may deposit in the program fund any grants or other funds received by or from any entity with which the commission or trust has an agreement or contract pursuant to this section if the commission receives prior written consent from the trust that receipt of those funds would be consistent with the purposes of this section. If the commission or trust receives any funds pursuant to this paragraph, it shall establish a separate account within the program fund to receive the funds and shall keep those funds and any interest earned on those funds segregated from other funds in the program fund. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2009, c. 372, Pt. B, §3 (NEW) .]

8. Administration fund. The trust may transfer up to 9% of funds collected pursuant to this section to its administration fund to be used solely to defray administrative costs. Any interest on funds in the administration fund must be credited to the administration fund and any funds unspent in any fiscal year must either remain in the administration fund to be used to defray administrative costs or be transferred to the program fund.

[ 2013, c. 369, Pt. A, §23 (AMD) .]

9. Prior conservation efforts. Except as otherwise directed by the commission, transmission and distribution utilities shall continue to administer contracts associated with prior conservation efforts. Such contracts may not be renewed, extended or otherwise modified by transmission and distribution utilities in a manner that results in any increased expenditures associated with those contracts.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

10. Funds held in trust. All funds collected from electricity consumers pursuant to this section are collected under the authority and for the purposes of this section and are deemed to be held in trust for the purposes of benefiting electricity consumers. In the event funds are not expended or contracted for expenditure within 2 years of being collected from consumers, the commission shall ensure that the value of those funds is returned to consumers.

[ 2013, c. 369, Pt. A, §24 (AMD) .]

11. Resolution of disputes. Upon receipt of an appropriate filing by a party to a contract relating to prior conservation efforts, the commission shall adjudicate a dispute relating to the interpretation or administration of the contract by the transmission and distribution utility.

In the case of a dispute filed after April 5, 2002, the commission shall refer the dispute to commercial arbitration in accordance with this paragraph. Each party to the contract shall select an arbitrator who is not a current employee of the party. The selected arbitrators shall then select a 3rd arbitrator. If the arbitrators cannot agree on the 3rd arbitrator, each party shall submit to the commission a list of at least 3 arbitrators who have no previous or current interest in the contract and, to the extent practicable, have special competence and experience with respect to the subject matter involved in the dispute. The commission shall choose the 3rd arbitrator from among the persons on the lists provided by the parties. After their selection, the arbitrators shall promptly hear and determine the controversy pursuant to the rules of the American Arbitration Association for the conduct of commercial arbitration proceedings, except that if such rules conflict with any procedural rules established by the commission or applicable provisions of the laws of this State relating to arbitration, the applicable commission rules or provisions of state law govern the arbitration. The arbitrators shall submit their decision to the commission.

A. The commission shall accept or reject the decision within 30 days of its submission, unless the commission requires additional time, in which case it may extend its review for another 30 days. [2009, c. 372, Pt. B, §3 (NEW).]

B. If the commission does not reject the decision within 30 days or, if it extends its review period an additional 30 days, within 60 days, the decision is deemed accepted. [2009, c. 372, Pt. B, §3 (NEW).]

C. If the commission rejects the decision, the commission shall adjudicate the dispute. [2009, c. 372, Pt. B, §3 (NEW).]

A decision by the commission under this subsection, including a decision by the arbitrators that is deemed accepted by the commission pursuant to paragraph B, is enforceable in a court of law.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

12. Ratemaking and cost recovery. The assessments charged to transmission and distribution utilities under this section are just and reasonable costs for rate-making purposes and must be reflected in the rates of transmission and distribution utilities.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

13. Rules. The trust shall adopt rules necessary to implement this section. Rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

14. Effective date. This section takes effect July 1, 2010.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW). 2009, c. 518, §10 (AMD). 2011, c. 637, §6 (AMD). 2013, c. 369, Pt. A, §§18-24 (AMD). 2013, c. 369, Pt. A, §30 (AFF). 2013, c. 556, §2 (AMD). 2015, c. 255, §1 (AMD).



35-A §10111. Natural gas conservation program

1. Program established. In accordance with the goals and objectives of the triennial plan, the trust shall establish a cost-effective conservation program to promote the efficient use of natural gas. Each gas utility in the State that serves at least 5,000 residential customers shall contribute data and other relevant information to assist in the development of the program. In determining whether the program is cost-effective, the trust may consider whether it promotes sustainable economic development or reduces greenhouse gas emissions to the extent the trust can quantify or otherwise reasonably identify such effects. The trust shall seek to encourage efficiency in natural gas use, provide incentives for the development of new, energy-efficient business activity in the State and take into account the cost and benefits of energy efficiency and conservation to existing business activity in the State.

A. The trust shall consider, without limitation, a natural gas conservation program that:

(1) Increases consumer awareness of cost-effective options for conserving energy;

(2) Creates more favorable market conditions for the increased use of efficient products and services; and

(3) Promotes sustainable economic development and reduces environmental damage. [2009, c. 372, Pt. B, §3 (NEW).]

B. The trust shall apportion available funds such that:

(1) A reasonable percentage of the available funds is directed to programs for low-income residential consumers, as defined by the trust. The trust shall establish the percentage based on an assessment of the opportunity for cost-effective conservation measures for such consumers, including an assessment of the number of low-income residential consumers that may be eligible for such programs;

(2) A reasonable percentage of the available funds is directed to programs for small business consumers, as defined by the trust. The trust shall establish the percentage based on an assessment of the opportunity for cost-effective conservation measures for such consumers. In defining "small business" for the purposes of this subparagraph, the trust shall consider definitions of that term used for other programs in this State that assist small businesses; and

(3) To the greatest extent practicable, the remaining available funds are apportioned in a manner that allows all other consumers to have a reasonable opportunity to participate in one or more conservation programs. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2009, c. 372, Pt. B, §3 (NEW) .]

2. Funding level. The natural gas conservation fund, which is a nonlapsing fund, is established to carry out the purposes of this section. The commission shall assess each gas utility, in accordance with the triennial plan, an amount necessary to capture all cost-effective energy efficiency that is achievable and reliable. All amounts collected under this subsection must be transferred to the natural gas conservation fund. Any interest on funds in the fund must be credited to the fund. Funds not spent in any fiscal year remain in the fund to be used for the purposes of this section.

The assessments charged to gas utilities under this section are just and reasonable costs for rate-making purposes and must be reflected in the rates of gas utilities.

All funds collected pursuant to this section are collected under the authority and for the purposes of this section and are deemed to be held in trust for the purposes of benefiting natural gas consumers served by the gas utilities assessed under this subsection. In the event funds are not expended or contracted for expenditure within 2 years of being collected from consumers, the commission shall ensure that the value of those funds is returned to consumers.

Rules adopted by the commission under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 369, Pt. A, §25 (AMD) .]

3. Rules. The trust may adopt rules necessary to implement this section. Rules adopted by the trust under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

4. Effective date. This section takes effect July 1, 2010.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW). 2011, c. 637, §7 (AMD). 2013, c. 369, Pt. A, §25 (AMD).



35-A §10112. Solar and wind energy rebate program (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW). MRSA T. 35-A, §10112, sub-§7 (RP).



35-A §10113. Training for installers of solar equipment

1. Installation training. To the extent that funds and resources allow, the trust shall establish training programs for installers of solar equipment that most effectively meet the needs of the public. The trust:

A. May develop separate programs for different solar technologies or applications when the trust determines that the skills or training for the installation of those technologies or applications merit the distinction; [2009, c. 372, Pt. B, §3 (NEW).]

B. Shall confer with the Plumbers' Examining Board and the Electricians' Examining Board when it develops the course content and requirements; [2009, c. 372, Pt. B, §3 (NEW).]

C. Shall determine the content of the training, the hours required for course completion and the manner in which applicants must demonstrate proficiency in solar equipment installation; [2009, c. 372, Pt. B, §3 (NEW).]

D. Shall issue a certificate of completion to individuals who meet the requirements the trust has established; [2009, c. 372, Pt. B, §3 (NEW).]

E. May establish reasonable course fees. All fees must be paid to the Treasurer of State to be used by the trust for the purposes of this section; [2009, c. 372, Pt. B, §3 (NEW).]

F. Shall determine terms for the expiration and renewal of an applicant's certificate of completion; and [2009, c. 372, Pt. B, §3 (NEW).]

G. Shall determine an appropriate means of maintaining recognition of the training received by persons holding certificates issued pursuant to former section 10002 or former Title 32, chapter 87. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2009, c. 372, Pt. B, §3 (NEW) .]

2. Qualifications for installing solar equipment. A certificate of completion issued by the trust pursuant to subsection 1 does not exempt the holder from any applicable licensing requirements for activities involved in installing solar equipment, including but not limited to licensing requirements established in Title 32, chapter 17 or 49.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

3. Effective date. This section takes effect July 1, 2010.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW).



35-A §10114. Training for energy auditors

1. Auditor training. To the extent that funds and resources allow, the trust shall set standards for training programs for energy auditors that most effectively meet the needs of the public and that satisfy the requirements of funding sources. For the purposes of this subsection, an energy auditor is a person who is trained to prepare a report that delineates the energy consumption characteristics of a building, identifies appropriate energy efficiency operations and maintenance procedures and recommends appropriate energy efficiency measures. The trust:

A. May develop separate programs for audits of different building types and functions when the trust determines that the skills or training needed to perform these audits merit the distinction; [2009, c. 372, Pt. B, §3 (NEW).]

B. Shall determine the content of the training, the hours required for course completion and the manner in which applicants must demonstrate proficiency in energy auditing; [2009, c. 372, Pt. B, §3 (NEW).]

C. Shall issue a certificate of completion to individuals who meet the requirements the trust has established; [2009, c. 372, Pt. B, §3 (NEW).]

D. May establish reasonable course fees. All fees collected by the trust must be used for the purposes of this section; [2009, c. 372, Pt. B, §3 (NEW).]

E. Shall determine terms for the expiration and renewal of an applicant's certificate of completion; [2009, c. 372, Pt. B, §3 (NEW).]

F. Shall determine an appropriate means of maintaining recognition of the training received by persons holding a certification; [2009, c. 372, Pt. B, §3 (NEW).]

G. Shall work with state agencies and other interested parties to establish certification standards for energy auditors who perform work under programs administered by the trust; and [2009, c. 372, Pt. B, §3 (NEW).]

H. Shall recognize other established training programs that offer certification consistent with the trust's energy auditor training standards. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2009, c. 372, Pt. B, §3 (NEW) .]

2. Effective date. This section takes effect July 1, 2010.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW).



35-A §10115. Federal energy programs

1. Programs. The trust shall oversee and administer:

A. The United States Department of Energy State Energy Program; and [2009, c. 372, Pt. B, §3 (NEW).]

B. Other federally funded programs and projects related to trust programs. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2009, c. 372, Pt. B, §3 (NEW) .]

2. Effective date. This section takes effect July 1, 2010.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

3. Use of funds. All funds received pursuant to this section must be expended in accordance with the requirements of sections 10103, 10104 and 10105, unless specifically prohibited by federal law or regulation. Funds to be expended for programs or projects related to weatherization and energy-efficient use of fossil fuels for heating must be deposited in the Heating Fuels Efficiency and Weatherization Fund established in section 10119 and expended in accordance with that section. The trust may transfer any federal funds received pursuant to 42 United States Code, Sections 6321 to 6326 (2009) to the appropriate state agency as it considers necessary to the extent that such funds are designated for a purpose that falls outside the energy efficiency and alternative energy programs that the trust oversees and administers.

[ 2009, c. 518, §11 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW). 2009, c. 518, §11 (AMD).



35-A §10116. Energy Conservation Small Business Revolving Loan Program

1. Program and fund. The trust shall establish the Energy Conservation Small Business Revolving Loan Program, referred to in this subsection as "the program," and the Energy Conservation Small Business Revolving Loan Fund, referred to in this subsection as "the fund." The fund consists of federal capitalization grants and awards made to the State for the purposes for which the fund is established; any amounts that the trust deposits in the fund from the assessment on transmission and distribution utilities pursuant to section 10110 or from other program funds, to the extent that use of such funds for the program will be consistent with the requirements governing the use of such funds; principal and interest received from the repayment of loans made from the fund; any interest earned on investment of fund balances; and other funds from any public or private source received for the purposes for which the fund is established. The fund is a nonlapsing revolving fund account.

A. The trust shall credit all repayments of loans made to businesses, including interest, penalties and other fees and charges related to fund loans, to the fund account. [2009, c. 372, Pt. B, §3 (NEW).]

B. Money in the fund not needed to meet the current obligations of the program must be deposited with the Treasurer of State to the credit of the fund account and may be invested in such manner as is provided by law. Interest received on that investment must be credited to the fund account. [2009, c. 372, Pt. B, §3 (NEW).]

C. At the end of each fiscal year, all unencumbered balances in the fund account may be carried forward to be used for the purposes specified in this subsection. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2009, c. 372, Pt. B, §3 (NEW) .]

2. Effective date. This section takes effect July 1, 2010.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW).



35-A §10117. Energy efficiency of rental properties

1. Residential energy efficiency disclosure statement. The trust and the Maine State Housing Authority shall prepare a residential energy efficiency disclosure statement form for landlords and other lessors of residential properties to use to disclose to tenants and lessees information about the energy efficiency of the property in order to comply with Title 14, section 6030-C. The trust and the Maine State Housing Authority shall post and maintain the statement form required by this subsection on the Internet in a format that is easily accessible by the public.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

2. Suggested energy efficiency standards. The trust and the Maine State Housing Authority shall prepare suggested energy efficiency standards for landlords and other lessors of residential property that is used by a tenant or lessee as a primary residence. The trust and the Maine State Housing Authority shall post and maintain the standards required by this subsection on the Internet in a format that is easily accessible by the public.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

3. Effective date. This section takes effect July 1, 2010.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW).



35-A §10118. Public information and outreach

1. General. The trust shall provide to the public information about renewable energy technologies and energy efficiency practices. In providing this information, the trust shall consider:

A. The aspects of renewable energy technologies and energy efficiency practices about which the public needs information; [2009, c. 372, Pt. B, §3 (NEW).]

B. The most effective means of providing the information; and [2009, c. 372, Pt. B, §3 (NEW).]

C. The members of the public who would most benefit from the information. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2009, c. 372, Pt. B, §3 (NEW) .]

2. Funding. The trust may seek federal funding for the purposes of this section and, to the extent necessary, may charge reasonable fees to cover the costs of training or other services provided pursuant to this section. All fees must be paid to the trust and used to reimburse the trust for its expenses in providing the service for which the fee is charged.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

3. Effective date. This section takes effect July 1, 2010.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW).



35-A §10119. Heating Fuels Efficiency and Weatherization Fund

1. Fund established; use of money. The Heating Fuels Efficiency and Weatherization Fund, referred to in this section as "the fund" is established. The fund is a nonlapsing fund and is administered by the trust in accordance with this section. Any interest earned on funds in the fund must be credited to the fund, and funds not spent in any fiscal year remain in the fund to be used in accordance with this section. The trust may receive and deposit in the fund funds from the following sources:

A. Any funds collected from an assessment on heating fuels; [2009, c. 372, Pt. B, §3 (NEW).]

B. Federal funds and awards that may be used for the purposes of this section; [2009, c. 652, Pt. A, §49 (AMD).]

C. The proceeds of any bonds issued for the purposes of this section; [2009, c. 372, Pt. B, §3 (NEW).]

D. Principal and interest received from the repayment of loans made from the fund; [2009, c. 372, Pt. B, §3 (NEW).]

E. Any interest earned on investment of fund balances; and [2009, c. 372, Pt. B, §3 (NEW).]

F. Any other funds from public or private sources received in support of the purposes for which the fund is established. [2009, c. 372, Pt. B, §3 (NEW).]

The trust may annually deposit funds received pursuant to this section into the administration fund, to a maximum in any fiscal year of 10% of the revenues received under this section.

[ 2009, c. 652, Pt. A, §49 (AMD) .]

2. Program. All funds deposited in the fund must be administered by the trust in accordance with the following.

A. All funds deposited in the fund must be administered by the trust to reduce heating fuel consumption consistent with the purpose and targets of the trust and the triennial plan to achieve the following goal:

(1) By 2030, to provide cost-effective energy efficiency and weatherization measures to substantially all homes and businesses whose owners wish to participate in programs established by the trust under this section. [2009, c. 372, Pt. B, §3 (NEW).]

B. Funds from the fund may be used only for programs that provide cost-effective energy efficiency and weatherization measures for the benefit of heating fuel customers or to efficiency service providers serving those customers and in accordance with the following.

(1) Program categories must include low-income, single-family and 2-family residential units, multifamily residential units, small business, commercial and institutional and such other categories as the trust determines appropriate;

(2) Within program categories, the trust may differentiate between programs for new construction and existing buildings; and

(3) Cost-effective energy efficiency measures must include measures that improve the energy efficiency of energy-using systems, such as heating and cooling systems, through system upgrades or conversions, including conversions to energy-efficient systems that rely on renewable energy sources or systems that rely on effective energy efficiency technologies. [2009, c. 372, Pt. B, §3 (NEW).]

C. Program designs approved by the trust must contain:

(1) Incentives to consumers to purchase and install cost-effective efficiency and weatherization products and services identified by a certified energy auditor, except in the case of programs to deliver education, training or certifications;

(2) A schedule of customer copayments and loan options for prescribed products and services. Programs for low-income consumers may provide exemptions from the copayment and schedule;

(3) A plan for integrating delivery of heating fuel efficiency and weatherization measures with electric efficiency measures; and

(4) A system for the equitable allocation of costs among the contributing funds or subaccounts administered by the trust when more than one efficiency opportunity is identified. [2009, c. 372, Pt. B, §3 (NEW).]

D. Other eligible program measures may include, but are not limited to, training or certification of energy auditors, insulation installers, mechanical heating system installers and maintenance technicians and building energy inspectors. [2009, c. 372, Pt. B, §3 (NEW).]

[ 2009, c. 372, Pt. B, §3 (NEW) .]

3. Rulemaking. The board may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

4. Effective date. This section takes effect July 1, 2010.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW). 2009, c. 652, Pt. A, §49 (AMD).



35-A §10120. Commission oversight of Efficiency Maine Trust

1. Measures of performance. The trust shall incorporate measures of performance in the triennial plan. The measures of performance must define the electricity, natural gas and heating fuel savings targets established in section 10104, subsection 4, paragraph F and specify the measures for assessing progress in meeting the targets. The commission shall ratify measures of performance incorporated in the triennial plan if it finds that these measures satisfy the requirements of this chapter, including the principles described in section 10104, subsection 2, and are in the public interest. The commission and the trust may revise one or more of the measures of performance in the triennial plan at any time by mutual agreement.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

2. Regulation. The trust may not expend any funds from assessments made under this chapter until the commission approves the triennial plan. The commission upon recommendation of the Public Advocate or the Attorney General may open an investigation of practices or acts of the trust. If the commission, upon investigation, finds that the trust has failed to comply with any requirement of this chapter or other requirements of law in the use or expenditure of any funds from assessments made under this chapter, the commission may issue an appropriate order directing the trust to take necessary actions to bring the trust into compliance with the law and may suspend or limit the authority of the trust to expend or encumber any funds derived from assessments made under this chapter until the commission finds the trust has come into compliance with the law. The commission may adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 372, Pt. B, §3 (NEW) .]

3. Oversight and evaluation fund. The commission shall establish an oversight and evaluation fund to be used solely to defray the commission's projected costs of ongoing oversight of the trust's programs and results, including but not limited to reviewing the trust's calculation of program costs and benefits, measurement and verification procedures and program evaluations and reviewing and approving the triennial plan. The commission may use funds to contract with expert 3rd-party resources to provide technical assistance or impartial evaluation of the performance of energy efficiency programs administered by the trust. The commission may assess the trust an amount not to exceed 1% of the total funds administered by the trust, and the trust shall transfer that amount to the commission to be deposited into the oversight and evaluation fund. Any interest on funds in the oversight and evaluation fund must be credited to the oversight and evaluation fund and any funds unspent in any fiscal year must either remain in the oversight and evaluation fund to be used for the purposes specified in this subsection or be transferred to the trust for deposit in appropriate program funds.

[ 2013, c. 369, Pt. A, §26 (AMD) .]

SECTION HISTORY

2009, c. 372, Pt. B, §3 (NEW). 2013, c. 369, Pt. A, §26 (AMD).



35-A §10121. Energy Efficiency and Renewable Resource Fund

1. Funding for energy efficiency and renewable resource research and development; community demonstration projects; rebates for cost-effective energy efficiency and renewable energy technologies. The trust by rule shall establish and administer a program allowing retail consumers of electricity to make voluntary contributions to fund energy efficiency and renewable resource research and development, to fund community demonstration projects using energy efficiency and renewable energy technologies and to fund rebates for cost-effective energy efficiency and renewable energy technologies. The program must:

A. Include a mechanism for customers to indicate their willingness to make contributions; [2009, c. 565, §7 (NEW); 2009, c. 565, §9 (AFF).]

B. Provide that transmission and distribution utilities collect and account for the contributions and forward them to the trust; [2009, c. 565, §7 (NEW); 2009, c. 565, §9 (AFF).]

C. Provide for a distribution of the funds through a competitive bid process to the University of Maine System, the Maine Maritime Academy or the Maine Community College System for energy efficiency and renewable resource research and development; [2011, c. 637, §8 (AMD).]

D. Provide for a distribution of the funds through a competitive bid process to Maine-based nonprofit organizations that qualify under the federal Internal Revenue Code, Section 501(c)(3), consumer-owned transmission and distribution utilities, community-based nonprofit organizations, community action programs, municipalities, quasi-municipal corporations or districts as defined in Title 30-A, section 2351, community-based renewable energy projects as defined in section 3602, subsection 1 and school administrative units as defined in Title 20-A, section 1 for community demonstration projects using energy efficiency and renewable energy technologies; [2011, c. 637, §8 (AMD).]

E. Provide for an annual distribution of 35% of the funds to the Maine Technology Institute to support the development and commercialization of energy efficiency and renewable energy technologies; and [2011, c. 637, §8 (AMD).]

F. Provide rebates for cost-effective energy efficiency and renewable energy technologies as determined by the trust. [2011, c. 637, §8 (AMD).]

[ 2011, c. 637, §8 (AMD) .]

2. Fund established. There is established the Energy Efficiency and Renewable Resource Fund, referred to in this section as "the fund." The fund is a nonlapsing fund administered by the trust. All funds collected by the trust pursuant to subsection 1 must be deposited in the fund for distribution by the trust in accordance with subsection 1. The trust may seek and accept funding for the program established pursuant to subsection 1 from other sources, public or private. Any funds accepted for use in the program established pursuant to subsection 1 must be deposited in the fund. Funds not spent in any fiscal year remain in the fund to be used for the purposes of this section. Any interest earned on funds in the fund must be credited to the fund.

The trust may allocate funds pursuant to subsection 1, paragraphs C, D and F from the fund to most effectively meet the objectives of the triennial plan pursuant to section 10104, subsection 4.

[ 2011, c. 637, §8 (AMD) .]

3. Report. The trust shall report by December 1st of each year to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters on the fund. The report must include:

A. A description of actions taken by the trust pursuant to subsections 1 and 2 during the prior 12 months; [2009, c. 565, §7 (NEW); 2009, c. 565, §9 (AFF).]

B. An accounting of total deposits into and expenditures from the fund during the prior 12 months; and [2009, c. 565, §7 (NEW); 2009, c. 565, §9 (AFF).]

C. A description of any research and development or community demonstration project that received a distribution from the fund during the prior 12 months, including its objectives, current status and results. [2009, c. 565, §7 (NEW); 2009, c. 565, §9 (AFF).]

[ 2009, c. 565, §7 (NEW); 2009, c. 565, §9 (AFF) .]

4. Rulemaking. The trust shall adopt rules to implement this section. The rules must include, but are not limited to:

A. Selection criteria for the competitive bid process pursuant to subsection 1, paragraphs C and D, including, but not limited to, the cost-effectiveness of the project or development and the likelihood that the renewable energy technology will be adopted on a broader scale in this State; and [2011, c. 314, §4 (NEW).]

B. Qualification criteria for rebates for energy efficiency and renewable energy technologies pursuant to subsection 1, paragraph F, including, but not limited to, cost-effectiveness and quality assurance requirements. [2011, c. 637, §8 (AMD).]

Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 637, §8 (AMD) .]

SECTION HISTORY

2009, c. 565, §7 (NEW). 2009, c. 565, §9 (AFF). 2011, c. 314, §§2-4 (AMD). 2011, c. 637, §8 (AMD).



35-A §10122. Health care facility program

The trust shall develop and implement a process to review projects undertaken by health care facilities that are directed solely at reducing energy costs through energy efficiency, renewable energy technology or smart grid technology and to certify those projects that are likely to be cost-effective. If a project is certified as likely to be cost-effective by the trust, the review process serves as an alternative to the certificate of need process established pursuant to Title 22, section 329, subsection 3. [2011, c. 424, Pt. A, §6 (NEW); 2011, c. 424, Pt. E, §1 (AFF).]

SECTION HISTORY

2011, c. 424, Pt. A, §6 (NEW). 2011, c. 424, Pt. E, §1 (AFF).



35-A §10123. School energy savings program

To the extent funds are available, the trust shall develop a program to provide energy savings improvements to kindergarten to grade 12 schools, including charter schools and private schools. Under this program, the trust may: [2013, c. 366, §1 (NEW).]

1. Energy audits. Provide incentives and technical support for an energy audit of a school facility;

[ 2013, c. 366, §1 (NEW) .]

2. Energy measures. Provide financial assistance for energy measures identified in an energy audit as likely to achieve total savings within 10 years that are greater than the total costs of the measures; and

[ 2013, c. 366, §1 (NEW) .]

3. School payments. Accept payments from schools, including, but not limited to, payments equal to or less than the value on monthly energy bills of the energy savings as a result of the energy measures. These payments may include costs to develop and oversee the project, administer the program and service loans.

[ 2013, c. 366, §1 (NEW) .]

SECTION HISTORY

2013, c. 366, §1 (NEW).






Chapter 99: PROPERTY ASSESSED CLEAN ENERGY

35-A §10151. Short title

This chapter may be known and cited as "the Property Assessed Clean Energy Act" or "the PACE Act." [2009, c. 591, §1 (NEW).]

SECTION HISTORY

2009, c. 591, §1 (NEW).



35-A §10152. Declaration of public purpose

It is declared that the establishment and implementation of property assessed clean energy, or PACE, programs to finance energy savings improvements are public purposes. [2009, c. 591, §1 (NEW).]

SECTION HISTORY

2009, c. 591, §1 (NEW).



35-A §10153. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 591, §1 (NEW).]

1. Energy savings improvement. "Energy savings improvement" means an improvement to qualifying property that, as determined by the trust, is new and permanently affixed to qualifying property and that:

A. Will result in increased energy efficiency and substantially reduced energy use and:

(1) Meets or exceeds applicable United States Environmental Protection Agency and United States Department of Energy Energy Star program or similar energy efficiency standards established or approved by the trust; or

(2) Involves weatherization of residential, commercial or industrial property in a manner approved by the trust; or [2009, c. 591, §1 (NEW).]

B. Involves a renewable energy installation, an electric thermal storage system or any heating equipment that meets or exceeds standards established or approved by the trust. [2011, c. 84, §1 (AMD).]

[ 2011, c. 84, §1 (AMD) .]

2. PACE agreement. "PACE agreement" means an agreement that authorizes the creation of a PACE mortgage on qualifying property and that is approved in writing by all owners of the qualifying property at the time of the agreement, other than mortgage holders.

[ 2009, c. 591, §1 (NEW) .]

3. PACE assessment. "PACE assessment" means an assessment made against qualifying property to repay a PACE mortgage.

[ 2009, c. 591, §1 (NEW) .]

4. PACE mortgage. "PACE mortgage" means a mortgage securing a loan made pursuant to a PACE program to fund energy savings improvements on qualifying property.

[ 2009, c. 591, §1 (NEW) .]

5. PACE ordinance. "PACE ordinance" means an ordinance adopted by the legislative body of a municipality for the purpose of participating in a PACE program.

[ 2009, c. 591, §1 (NEW) .]

6. PACE program. "PACE program" means a program established under this chapter by the trust or a municipality under which property owners can finance energy savings improvements on qualifying property.

[ 2009, c. 591, §1 (NEW) .]

7. Qualifying property. "Qualifying property" means real property located in a municipality that participates in a PACE program pursuant to this chapter.

[ 2009, c. 591, §1 (NEW) .]

8. Renewable energy installation. "Renewable energy installation" means a fixture, product, system, device or interacting group of devices installed behind the meter at a qualifying property, or on contiguous property under common ownership, that produces energy or heat from renewable sources, including, but not limited to, photovoltaic systems, solar thermal systems, biomass systems including but not limited to masonry stoves and wood pellet systems, landfill gas to energy systems, geothermal systems, wind systems and any other systems eligible for funding under federal Qualified Energy Conservation Bonds or federal Clean Renewable Energy Bonds.

[ 2013, c. 157, §1 (AMD) .]

9. Trust. "Trust" means the Efficiency Maine Trust established in section 10103.

[ 2009, c. 591, §1 (NEW) .]

SECTION HISTORY

2009, c. 591, §1 (NEW). 2011, c. 84, §1 (AMD). 2013, c. 157, §1 (AMD).



35-A §10154. PACE programs

1. Establishment; funding. The trust or a municipality that has adopted a PACE ordinance may establish a PACE program funded by funds awarded to the State under the federal Energy Efficiency and Conservation Block Grant Program or by any other funds available for this purpose. Notwithstanding any other provision of law, after July 1, 2010, the trust may use funds from its administrative fund or program funds to pay reasonable administrative expenses of the trust or a municipality incurred to carry out the purposes of this chapter.

[ 2009, c. 591, §1 (NEW) .]

2. Program administration; municipal participation and liability. A PACE program must be administered as follows.

A. A municipality that has adopted a PACE ordinance may:

(1) Administer the functions of a PACE program, including, but not limited to, entering into PACE agreements with property owners and collecting PACE assessments; or

(2) Enter into a contract with the trust to administer some or all functions of the PACE program for the municipality. [2009, c. 591, §1 (NEW).]

B. The trust may enter into contracts with municipalities that have adopted PACE ordinances to administer PACE program functions in such municipalities. [2009, c. 591, §1 (NEW).]

C. Notwithstanding any other provision of law to the contrary, municipal officers and municipal officials, including, without limitation, tax assessors and tax collectors, are not personally liable to the trust or to any other person for claims, of whatever kind or nature, under or related to a PACE program established under subsection 1, including, without limitation, claims for or related to uncollected PACE assessments. [2009, c. 591, §1 (NEW).]

D. Other than the fulfillment of its obligations specified in a PACE agreement, a municipality has no liability to a property owner for or related to energy savings improvements financed under a PACE program. [2009, c. 591, §1 (NEW).]

[ 2009, c. 591, §1 (NEW) .]

3. Quality assurance system. Subject to the availability of funds, the trust shall, within 9 months of the establishment of a PACE program under subsection 1, adopt by rule a comprehensive quality assurance system for the PACE program. In developing a quality assurance system under this subsection, the trust must consult with industry stakeholders, including, but not limited to, representatives of energy efficiency programs, contractors and environmental, energy efficiency and labor organizations.

[ 2009, c. 591, §1 (NEW) .]

4. Terms and conditions. The trust may, by rule, establish terms and conditions under which municipalities and property owners may participate in a PACE program established under subsection 1, which may include, but are not limited to, terms and conditions related to program design, implementation and administration, cost sharing, collection of PACE assessments, establishment of PACE mortgages, recording of liens and management of federal grant funds and terms and conditions to ensure the collection of data required to quantify carbon savings and to facilitate access to and eligibility for voluntary carbon markets, for federal grants for energy efficiency and for other incentive programs that support energy savings improvements.

A. Rules adopted pursuant to this subsection may incorporate any federal standard, quality control measure or other requirement established for federal energy efficiency programs as long as the standard, measure or requirement is consistent with the quality assurance system adopted under subsection 3. [2009, c. 591, §1 (NEW).]

B. The trust may vary the terms and conditions established under this subsection applicable to a participating municipality from those of other participating municipalities by mutual agreement with that municipality. [2009, c. 591, §1 (NEW).]

[ 2009, c. 591, §1 (NEW) .]

5. Model documents; educational materials. Subject to the availability of funds, the trust shall develop and provide to municipalities model PACE ordinances, model PACE agreements, other model forms and documents and educational materials for use by municipalities in the implementation of PACE programs.

[ 2009, c. 591, §1 (NEW) .]

SECTION HISTORY

2009, c. 591, §1 (NEW).



35-A §10155. Consumer underwriting and disclosure

1. Underwriting. A PACE agreement entered into pursuant to a PACE program must comply with underwriting requirements established by rule by the trust. In adopting such rules, the trust shall seek advice from the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection and consumer credit industry stakeholders. Underwriting requirements established by the trust must, at a minimum:

A. Limit the amount of a PACE mortgage for qualifying property that is residential property to $15,000; [2009, c. 591, §1 (NEW).]

B. Require debt-to-income ratios of not more than 50% for qualifying property that is residential property; [2009, c. 591, §1 (NEW).]

C. Provide that the term of the PACE agreement not exceed the estimated useful life of the financed energy savings improvements; [2009, c. 591, §1 (NEW).]

D. Require that financed energy savings improvements are cost-effective; [2009, c. 591, §1 (NEW).]

E. Require proof of ownership of the qualified property; [2009, c. 591, §1 (NEW).]

F. Require that the qualified property:

(1) Is current on property taxes and sewer charges;

(2) Has no outstanding and unsatisfied tax or sewer liens;

(3) Is not subject to a reverse mortgage; and

(4) Is not subject to a mortgage or other lien on which there is a recorded notice of default, foreclosure or delinquency that has not been cured; [2009, c. 591, §1 (NEW).]

G. Require that the owner or owners of the qualified property certify that there are no overdue payments on mortgages secured by the property; and [2009, c. 591, §1 (NEW).]

H. Require escrows for PACE assessment payments when appropriate. [2009, c. 591, §1 (NEW).]

[ 2009, c. 591, §1 (NEW) .]

2. Consumer disclosure; truth in lending. A PACE agreement entered into pursuant to a PACE program must provide consumer disclosure consistent with the principles of truth in lending as specified in rules adopted by the trust. In adopting such rules, the trust shall seek advice from the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection and consumer credit industry stakeholders. Notwithstanding Title 9-A, section 1-202, PACE mortgages are not subject to the Maine Consumer Credit Code, Article 8-A.

[ 2011, c. 427, Pt. D, §25 (AMD) .]

3. Consumer privacy. The provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999), and the applicable implementing federal regulations regarding the privacy of consumer information, apply to all consumer financial information obtained by the trust or municipalities or their designees in implementing PACE programs under this chapter.

[ 2009, c. 591, §1 (NEW) .]

SECTION HISTORY

2009, c. 591, §1 (NEW). 2011, c. 427, Pt. D, §25 (AMD).



35-A §10156. PACE mortgages; collection of PACE assessments; priority

1. Collection of assessments. PACE assessments do not constitute a tax but may be assessed and collected by the trust, a municipality or an agent designated by the trust or a municipality in any manner allowed under the PACE program, consistent with applicable laws.

[ 2009, c. 591, §1 (NEW) .]

2. Notice; filing. A notice of a PACE agreement must be filed in the appropriate registry of deeds. The filing of this notice creates a PACE mortgage against the property subject to the PACE assessment until the amounts due under the terms of the PACE agreement are paid in full. A notice filed under this subsection must, at a minimum, include:

A. The amount of funds disbursed or to be disbursed pursuant to the PACE agreement; [2009, c. 591, §1 (NEW).]

B. The names and addresses of the current owners of the qualifying property subject to the PACE assessment; [2009, c. 591, §1 (NEW).]

C. A description of the property subject to the PACE assessment, including its tax map and lot number; [2009, c. 591, §1 (NEW).]

D. The duration of the PACE agreement; and [2009, c. 591, §1 (NEW).]

E. The name and address of the entity filing the notice. [2009, c. 591, §1 (NEW).]

[ 2009, c. 591, §1 (NEW) .]

3. Priority. Except as provided in paragraph A, the priority of a PACE mortgage created under subsection 2 is determined based on the date of filing of notice required under subsection 2 and applicable law. A PACE mortgage is not entitled to any special or senior priority.

A. If a property owner's PACE assessment payments are current, upon the refinancing, sale or transfer of the qualifying property, other than a judicial sale or foreclosure, the PACE mortgage is junior and subordinate in priority to the first mortgage used to refinance an existing mortgage or a first mortgage of a subsequent purchaser or transferee, regardless of the date of the recording of the refinanced first mortgage or the first mortgage of the subsequent purchaser or transferee. [2009, c. 591, §1 (NEW).]

B. If a property owner's PACE assessment payments are delinquent, the past due assessments must be satisfied prior to or contemporaneously with the refinancing, sale or transfer of the qualifying property, other than a judicial sale or foreclosure. [2009, c. 591, §1 (NEW).]

[ 2009, c. 591, §1 (NEW) .]

4. Judicial sale or foreclosure. In the event of a judicial sale or foreclosure of a property subject to a PACE mortgage, all parties with mortgages or liens on that property, including without limitation PACE mortgagees, must receive on account of such mortgages or liens sale proceeds in accordance with the priority established by applicable law. Following a judicial sale or foreclosure, any deficiency with respect to amounts previously secured by a PACE mortgage must be satisfied from the reserve fund established under subsection 6.

[ 2009, c. 591, §1 (NEW) .]

5. Release of mortgage. A municipality shall discharge a PACE mortgage created under subsection 2 upon full payment of the amount specified in the PACE agreement. The discharge of a PACE mortgage under this subsection must be filed with the appropriate registry of deeds.

[ 2009, c. 591, §1 (NEW) .]

6. Reserve fund. The trust shall create a reserve fund to protect the trust in the event of a judicial sale or foreclosure of qualifying property subject to a PACE mortgage. The reserve fund may be funded by the trust using grant funds or interest charged on PACE mortgages. The reserve fund must be funded at a level sufficient to offset past due balances on PACE assessments and any remaining principal balances on those assessments, as reasonably predicted based on good lending practices.

[ 2009, c. 591, §1 (NEW) .]

SECTION HISTORY

2009, c. 591, §1 (NEW).



35-A §10157. Property owners

1. Purchase of goods and services. A property owner who has entered into a PACE agreement under this chapter may purchase directly all goods and services for the energy savings improvements described in the PACE agreement, subject to vendor certification by the trust and other requirements of the trust. Goods and services purchased by a property owner for the energy savings improvements under a PACE agreement are not subject to any public procurement ordinance or statute.

[ 2009, c. 591, §1 (NEW) .]

2. Rights; carbon emissions reductions. Property owners retain all rights under contract or law against parties other than the municipality or the trust with respect to energy savings improvements financed through PACE agreements, except that all rights related to carbon emissions reductions resulting from those improvements are deemed to be assigned by the property owner to the trust and are held by the trust.

[ 2009, c. 591, §1 (NEW) .]

SECTION HISTORY

2009, c. 591, §1 (NEW).



35-A §10158. Annual report

The trust shall report annually on the implementation of this chapter as part of the report required under section 10104, subsection 5. [2009, c. 591, §1 (NEW).]

SECTION HISTORY

2009, c. 591, §1 (NEW).



35-A §10159. Rulemaking

Rules adopted under this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 591, §1 (NEW).]

SECTION HISTORY

2009, c. 591, §1 (NEW).



35-A §10160. Construction; home rule

Nothing in this chapter may be construed to limit the home rule authority of a municipality. [2009, c. 591, §1 (NEW).]

SECTION HISTORY

2009, c. 591, §1 (NEW).



35-A §10161. Construction; carbon emissions reductions

Nothing in this chapter is intended to or may be construed to constitute a mandate that would prevent the sale of carbon emissions reductions into a voluntary carbon market. [2009, c. 591, §1 (NEW).]

SECTION HISTORY

2009, c. 591, §1 (NEW).



35-A §10162. Conformity to changed standards

If standards are adopted by any state or federal agency subsequent to a municipality's adoption of a PACE ordinance or participation in a PACE program and those standards substantially conflict with the municipality's manner of participation in the PACE program, the municipality shall take necessary steps to conform its participation to those standards. [2009, c. 591, §1 (NEW).]

SECTION HISTORY

2009, c. 591, §1 (NEW).












TITLE 36: TAXATION

Part 1: GENERAL PROVISIONS

Chapter 1: COLLECTION OF TAXES GENERALLY

36 §1. Liability for taxes recognized by courts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 364, §3 (RP).



36 §2. Attorney general to sue (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 364, §3 (RP).



36 §3. Refunds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 45, (NEW). 1979, c. 520, §1 (AMD). 1981, c. 364, §3 (RP).



36 §4. Timely mailing treated as timely filing and paying (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 182, (NEW). 1981, c. 364, §3 (RP).



36 §5. Effect of repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §120-A (NEW). 1981, c. 364, §3 (RP).



36 §6. Denial, suspension and revocation of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 74, §2 (NEW). 1977, c. 477, §1 (NEW). 1977, c. 696, §264 (RP). 1981, c. 364, §3 (RP).



36 §6-A. Payments; refund or abatement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §264A (NEW). 1981, c. 364, §3 (RP).



36 §7. Denial, suspension and revocation of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 135, §2 (NEW). 1979, c. 127, §192 (AMD). 1981, c. 364, §3 (RP).






Chapter 2: SPECIAL INDUSTRY TAXES

36 §31. Tax subject to referendum (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 312, (NEW). 1981, c. 706, §2 (RP).



36 §32. Notification (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 312, (NEW). 1981, c. 706, §2 (RP).



36 §33. Ballot contents (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 312, (NEW). 1981, c. 706, §2 (RP).



36 §34. Returns; effect (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 312, (NEW). 1981, c. 706, §2 (RP).



36 §35. Costs of election (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 312, (NEW). 1981, c. 706, §2 (RP).






Chapter 3: POWERS AND DUTIES OF STATE TAX ASSESSOR

36 §51. Powers of state tax assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 364, §4 (RP).



36 §52. State tax assessor; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §121 (AMD). 1975, c. 560, (AMD). 1981, c. 364, §4 (RP).



36 §53. State tax assessor to examine method of taxation in other states and incorporate result in report (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 477, §2 (AMD). 1981, c. 364, §4 (RP).



36 §54. Annual report to Governor (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 502, §1 (AMD). 1973, c. 620, §6 (AMD). 1975, c. 771, §397 (AMD). 1977, c. 477, §3 (RP).



36 §55. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 364, §4 (RP).



36 §56. Facsimile signature (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 4, (NEW). 1981, c. 364, §4 (RP).



36 §57. Contract authority (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 477, §3A (NEW). 1977, c. 668, §1 (AMD). 1981, c. 364, §4 (RP).






Chapter 4: BUREAU OF PROPERTY TAXATION

36 §71. Bureau; director (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §3 (NEW). 1975, c. 765, §1 (RP).



36 §72. Responsibilities; duties, employees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §3 (NEW). 1975, c. 765, §1 (RP).



36 §73. Recommendations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §3 (NEW). 1975, c. 765, §1 (RP).



36 §74. Reorganization (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 78, §21 (NEW). 1981, c. 364, §4 (RP).



36 §76. Bureau; director (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §4 (NEW). 1973, c. 788, §178 (RP).



36 §77. Responsibilities; duties; employees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §4 (NEW). 1973, c. 788, §178 (RP).






Chapter 5: ABATEMENT

36 §101. State tax assessor may make abatement of taxes and supplemental assessments (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §398 (NEW). 1979, c. 378, §1 (RP).






Chapter 7: UNIFORM ADMINISTRATIVE PROVISIONS

36 §111. Definitions

As used in this Title, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 698, §174 (AMD).]

1. Assessor. "Assessor" means the State Tax Assessor, except that, in Part 2, Property Taxes, it means the State Tax Assessor with respect to the unorganized territory and the respective municipal assessors or chief assessors of primary assessing areas with respect to the organized areas.

[ 1979, c. 378, §2 (NEW) .]

1-A. Code. "Code" means the United States Internal Revenue Code of 1986 and amendments to that Code as of December 31, 2014.

[ 2015, c. 1, §1 (AMD); 2015, c. 1, §15 (AFF) .]

1-B. Bureau. "Bureau" means the Bureau of Revenue Services, which may be referred to as "Maine Revenue Services."

[ 1997, c. 668, §7 (AMD) .]

1-C. Board. For purposes of sections 151 and 151-D and section 191, subsection 2, paragraphs C, XX and YY, "board" means the Maine Board of Tax Appeals as established in Title 5, section 12004-B, subsection 10.

[ 2013, c. 331, Pt. C, §1 (AMD); 2013, c. 331, Pt. C, §41 (AFF) .]

2. Notice. "Notice" means written notification served personally, sent by certified mail or sent by first-class mail to the last known address of the person for whom the notification is intended. A person's last known address is the person's address as reported on the person's most recently filed Maine tax return or as otherwise specified by the person in written correspondence on file with the bureau, unless the bureau determines that a different address is the most current address for the person, in which case the bureau must use that address. Notice by first-class mail is deemed to be received 3 days after the mailing, excluding Sundays and legal holidays. If the State Tax Assessor is required by a provision of this Title to give notice by certified mail and attempts to do so but the mailing is returned with the notation "unclaimed" or "refused" or a similar notation, the assessor may then give notice by sending the notification by first-class mail. In the case of a joint income tax return, notice may be a single joint notice except that, if the assessor is notified by either spouse that separate residences have been established, the assessor must mail a joint notice to each spouse. If the person for whom notification is intended is deceased or under a legal disability, and the assessor knows of the existence of a fiduciary relationship with respect to that person, notice must be sent by first-class mail to the last known address of the fiduciary.

[ 2011, c. 380, Pt. J, §1 (RPR) .]

3. Person. "Person" means an individual, firm, partnership, association, society, club, corporation, financial institution, estate, trust, business trust, receiver, assignee or any other group or combination acting as a unit, the State or Federal Government or any political subdivision or agency of either government.

[ 1997, c. 404, §1 (AMD); 1997, c. 404, §10 (AFF) .]

4. Return. "Return" means any document, digital file or electronic data transmission containing information required by this Title to be reported to the State Tax Assessor.

[ 2003, c. 588, §1 (AMD) .]

5. Tax. "Tax" means the total amount required to be paid, withheld and paid over or collected and paid over with respect to estimated or actual tax liability under this Title, any credit or reimbursement allowed or paid pursuant to this Title that is recoverable by the assessor and any amount assessed by the assessor pursuant to this Title, including any interest or penalties provided by law. For purposes of this chapter, "tax" also means any fee, fine, penalty or other debt owed to the State provided for by law if that fee, fine, penalty or other debt is subject to collection by the assessor pursuant to statute or transferred to the bureau for collection pursuant to section 112-A.

[ 2009, c. 625, §2 (AMD) .]

6. Tax Assessor.

[ 2007, c. 627, §3 (RP) .]

7. Taxpayer. "Taxpayer" means any person required to file a return under this Title or to pay, withhold and pay over or collect and pay over any tax imposed by this Title. For the purposes of sections 171, 175-A and 176-A, "taxpayer" also means any person obligated to the State for the payment of a fee, fine, penalty or other obligation to the State provided for by law, if this obligation is subject to collection by the assessor pursuant to an agreement entered into by the bureau and another agency of the State. "Taxpayer" also means any pass-through entity doing business in the State or having a Maine resident member, including an S corporation, general partnership, limited partnership, limited liability partnership, limited liability company or similar entity, that is not taxed as a C corporation for federal tax purposes.

[ 2011, c. 655, Pt. QQ, §1 (AMD); 2011, c. 655, Pt. QQ, §8 (AFF) .]

SECTION HISTORY

1979, c. 378, §2 (NEW). 1981, c. 364, §§5,6 (AMD). 1981, c. 698, §§174,175 (AMD). 1985, c. 535, §1 (AMD). 1987, c. 504, §2 (AMD). 1987, c. 626, §1 (AMD). 1989, c. 242, §§1,2 (AMD). 1989, c. 635, §§1,2 (AMD). 1991, c. 33, §1 (AMD). 1991, c. 33, §2 (AFF). 1991, c. 754, §1 (AMD). 1991, c. 754, §2 (AFF). 1993, c. 107, §1 (AMD). 1993, c. 107, §2 (AFF). 1993, c. 504, §1 (AMD). 1993, c. 504, §2 (AFF). 1995, c. 118, §1 (AMD). 1995, c. 118, §2 (AFF). 1995, c. 538, §1 (AMD). 1995, c. 538, §2 (AFF). 1997, c. 127, §1 (AMD). 1997, c. 404, §1 (AMD). 1997, c. 404, §10 (AFF). 1997, c. 526, §§4-6 (AMD). 1997, c. 596, §1 (AMD). 1997, c. 596, §2 (AFF). 1997, c. 668, §§7,8 (AMD). 1999, c. 520, §1 (AMD). 1999, c. 520, §5 (AFF). 1999, c. 548, §1 (AMD). 1999, c. 548, §2 (AFF). 1999, c. 708, §4 (AMD). 2001, c. 396, §1 (AMD). 2001, c. 441, §1 (AMD). 2001, c. 441, §2 (AFF). 2001, c. 559, §GG1 (AMD). 2001, c. 559, §GG26 (AFF). 2003, c. 255, §1 (AMD). 2003, c. 255, §2 (AFF). 2003, c. 479, §1 (AMD). 2003, c. 479, §8 (AFF). 2003, c. 588, §1 (AMD). 2003, c. 705, §1 (AMD). 2003, c. 705, §14 (AFF). 2005, c. 12, §P1 (AMD). 2005, c. 12, §P10 (AFF). 2005, c. 332, §3 (AMD). 2005, c. 486, §1 (AMD). 2005, c. 486, §2 (AFF). 2007, c. 240, Pt. CCC, §1 (AMD). 2007, c. 240, Pt. CCC, §4 (AFF). 2007, c. 539, Pt. CCC, §1 (AMD). 2007, c. 539, Pt. CCC, §19 (AFF). 2007, c. 539, Pt. OO, §2 (AMD). 2007, c. 627, §3 (AMD). 2009, c. 213, Pt. BBBB, §1 (AMD). 2009, c. 213, Pt. BBBB, §17 (AFF). 2009, c. 434, §4 (AMD). 2009, c. 596, §1 (AMD). 2009, c. 596, §2 (AFF). 2009, c. 625, §2 (AMD). 2011, c. 1, Pt. P, §1 (AMD). 2011, c. 1, Pt. P, §2 (AFF). 2011, c. 380, Pt. J, §1 (AMD). 2011, c. 530, §1 (AMD). 2011, c. 530, §2 (AFF). 2011, c. 655, Pt. QQ, §1 (AMD). 2011, c. 655, Pt. QQ, §8 (AFF). 2011, c. 694, §2 (AMD). 2013, c. 331, Pt. C, §1 (AMD). 2013, c. 331, Pt. C, §41 (AFF). 2013, c. 368, Pt. TT, §1 (AMD). 2013, c. 368, Pt. TT, §20 (AFF). 2013, c. 472, §1 (AMD). 2013, c. 472, §2 (AFF). 2015, c. 1, §1 (AMD). 2015, c. 1, §15 (AFF).



36 §112. State Tax Assessor

1. General powers and duties. The assessor shall administer and enforce the tax laws enacted under this Title and under Title 29-A, and may adopt rules and require such information to be reported as necessary. The assessor may investigate, enforce and prosecute activities defined as crimes in this Title and in Title 17-A, sections 358, 751 and 903. The assessor shall provide, at the time of issuance, to one or more entities that publish a monthly state tax service all rules, bulletins, taxpayer notices or alerts, notices of rulemaking, any other taxpayer information issued by the assessor, and all substantive amendments or modifications of the same, for publication by that entity or entities. When a significant change has occurred in bureau policy or practice or in the interpretation by the bureau of any law, rule or instruction bulletin, the assessor shall, within 60 days of the change, provide to the same publishing entity or entities written notice, suitable for publication, of the change.

[ 1999, c. 127, Pt. A, §47 (RPR) .]

2. Organization. The assessor may employ deputies, assistants and employees as necessary, subject to the Civil Service Law unless otherwise provided, and distribute the duties given to the assessor or to the bureau among those persons or divisions in that bureau the assessor considers necessary for economy and efficiency in administration. An officer within each division of the bureau must be designated by the assessor as director of that division. The assessor, for enforcement and administrative purposes, may divide the State into a reasonable number of districts in which branch offices may be maintained.

The Office of Tax Policy, referred to in this paragraph as "the office," is established within the bureau. The head of the office is the Associate Commissioner for Tax Policy, who reports directly to, and serves at the pleasure of, the Commissioner of Administrative and Financial Services and who must have an advanced degree in economics, statistics, accounting, business, law or public policy. The office is responsible for: providing economic and legal policy analysis on tax issues; oversight of tax legislation review; providing revenue forecasting analysis to the Revenue Forecasting Committee under Title 5, section 1710-E; the preparation of tax expenditure reports; the establishment of policy criteria reflected in bureau rules and advisory rulings; and related public relations.

[ 2011, c. 655, Pt. I, §7 (AMD); 2011, c. 655, Pt. I, §11 (AFF) .]

3. Examination of witnesses. The assessor may summon and examine under oath any person whose testimony is considered necessary to the proper discharge of the assessor's duties and may require the production of all books or other documents in the custody or control of that person that relate to any matter that the assessor has authority to investigate or determine. This examination may be conducted by an agent designated by the assessor and is considered an "official proceeding" within the meaning of that term in Title 17-A, section 451. The assessor or that agent may administer all oaths required under this Title and may, in the assessor's discretion, reduce any examination under oath to writing. Any person summoned under this section is entitled to receive at the same time a copy of the Taxpayer Bill of Rights statement required to be prepared under subsection 7-A.

Any justice of the Superior Court and, with respect to the taxes imposed under Part 6, any judge of probate, upon application of the assessor, may compel the attendance of witnesses and the giving of testimony before the assessor in the same manner, to the same extent and subject to the same penalties as if before the court over which that justice or judge presides.

[ 1997, c. 526, §7 (AMD) .]

4. Examination of records and premises. Whenever necessary to the administration of this Title, the assessor may make, or cause to be made by an employee, an examination or investigation of the place of business, books and other documents and any other relevant personal property of any person who the assessor has reason to believe is liable for any tax imposed by this Title.

At the conclusion of an audit, the assessor or an agent shall conduct an audit conference with the taxpayer and shall give the taxpayer a written summary of the audit findings, including the legal basis for the audit findings and adjustments, along with copies of relevant bureau audit workpapers.

[ 2003, c. 668, §7 (AMD); 2003, c. 668, §12 (AFF) .]

5. Contract authority. The assessor is authorized to contract with persons on an independent contract basis for the furnishing of technical services to assist the assessor in the administration of this Title.

[ 1997, c. 526, §7 (AMD) .]

5-A. Agreements with other governments. The assessor may enter into agreements with other governments for assistance in the administration and enforcement of this Title if the disclosure of information to duly authorized officers of those governments is permitted by section 191, subsection 2, paragraph D.

[ 2009, c. 496, §1 (AMD) .]

6. Agent for collection. The assessor is authorized to name any of the assessor's employees as agents to collect any tax imposed under this Title.

[ 1997, c. 526, §7 (AMD) .]

7. Evaluation of tax systems. The assessor and the Office of Tax Policy shall investigate and examine the systems and methods of taxation of other states and make careful and constant inquiry into the practical operation and effect of the laws of this State, in comparison with the laws of other states, with the view of ascertaining wherein the tax laws of this State are defective, inefficient, inoperative or inequitable.

[ 2011, c. 655, Pt. I, §8 (AMD); 2011, c. 655, Pt. I, §11 (AFF) .]

7-A. Taxpayer Bill of Rights. The assessor shall prepare a statement describing in simple and nontechnical terms the rights of a taxpayer and the obligations of the bureau during an audit. The statement must also explain the procedures by which a taxpayer may appeal any adverse decision of the assessor, including reconsideration under section 151, appeals to the Maine Board of Tax Appeals and judicial appeals. This statement must be distributed by the bureau to any taxpayer contacted with respect to the determination or collection of any tax, excluding the normal mailing of tax forms. This paragraph does not apply to criminal tax investigations conducted by the assessor or by the Attorney General.

[ 2013, c. 331, Pt. C, §2 (AMD); 2013, c. 331, Pt. C, §41 (AFF) .]

8. Additional duties. In addition to the duties specified in this Title, the assessor has the following duties:

A. Collection of the tax on fire insurance companies imposed by Title 25, section 2399; [2011, c. 548, §10 (AMD).]

B. [2009, c. 434, §5 (RP).]

C. [2015, c. 314, §33 (RP).]

D. Administration of the premium imposed on motor vehicle oil under Title 10, section 1020; and [2011, c. 548, §10 (AMD).]

E. Administration of reports and payments required under Title 38, section 3108. [2015, c. 166, §11 (AMD).]

[ 2015, c. 166, §11 (AMD); 2015, c. 314, §33 (AMD) .]

9. Services provided to another agency of State. The assessor may undertake, by written agreement with another agency of the State, to provide or assist with revenue collection services for that agency.

[ 2007, c. 539, Pt. OO, §3 (AMD) .]

9-A. Review of telecommunications taxation.

[ 2001, c. 652, §3 (RP) .]

10. Title. The State Tax Assessor may be referred to as the "executive director" or the "director."

[ 1997, c. 668, §9 (NEW) .]

11. Report to the Legislature.

[ 2001, c. 652, §4 (RP) .]

12. State Tax Assessor to calculate conformity factor.

[ 2001, c. 714, Pt. AA, §1 (RP) .]

13. Set-off agreements. The assessor may enter into agreements with other taxing jurisdictions to provide for collection of tax debts by means of setoffs as provided in this subsection.

A. The assessor may enter into an agreement with the Federal Government pursuant to the Code, Section 6402(e) to set off against tax refunds payable by the Federal Government and pay to this State taxes owed to this State. [2009, c. 361, §5 (NEW).]

B. The assessor may enter into an agreement with another state or an agency of another state to set off against tax refunds payable by the other state and pay to this State taxes owed to this State. [2009, c. 361, §5 (NEW).]

C. In conjunction with an agreement authorized under paragraph B, the assessor may enter into an agreement that allows the other state to set off against tax refunds payable by this State taxes owed to the other state. The assessor may enter into an agreement authorized by this paragraph only if the other state allows this State to set off against tax refunds owed by the other state taxes owed to this State on substantially similar terms. [2009, c. 361, §5 (NEW).]

D. The assessor may enter into an agreement authorized by paragraph C only if the agreement provides that the other state may not set off against tax refunds payable by this State unless the other state has notified the taxpayer of the taxes due and has given the taxpayer an opportunity for review or appeal of the tax debt. The other state must certify to the assessor that it has notified the taxpayer of the taxes due and has given the taxpayer an opportunity for review or appeal of the tax debt before the setoff is exercised. [2009, c. 361, §5 (NEW).]

E. For purposes of this subsection, "tax" includes monetary restitution ordered to be paid to the bureau as part of a sentence imposed for a violation of this Title or Title 17-A. [2009, c. 361, §5 (NEW).]

[ 2009, c. 361, §5 (NEW) .]

SECTION HISTORY

1981, c. 364, §7 (NEW). 1983, c. 480, §A39 (AMD). 1985, c. 785, §B168 (AMD). 1989, c. 848, §§1,2 (AMD). 1991, c. 873, §§1,2 (AMD). 1995, c. 281, §1 (AMD). 1995, c. 639, §1 (AMD). 1997, c. 459, §4 (AMD). 1997, c. 495, §§3,4 (AMD). 1997, c. 526, §7 (AMD). 1997, c. 668, §9 (AMD). 1999, c. 127, §§A47-49 (AMD). 1999, c. 169, §1 (AMD). 1999, c. 488, §1 (AMD). 2001, c. 396, §2 (AMD). 2001, c. 439, §L5 (AMD). 2001, c. 559, §GG2 (AMD). 2001, c. 559, §GG26 (AFF). 2001, c. 652, §§3,4 (AMD). 2001, c. 714, §AA1 (AMD). 2003, c. 668, §7 (AMD). 2003, c. 668, §12 (AFF). 2007, c. 539, Pt. OO, §3 (AMD). 2009, c. 361, §5 (AMD). 2009, c. 434, §§5-7 (AMD). 2009, c. 496, §§1, 2 (AMD). 2011, c. 211, §17 (AMD). 2011, c. 655, Pt. I, §§7, 8 (AMD). 2011, c. 655, Pt. I, §11 (AFF). 2013, c. 331, Pt. C, §2 (AMD). 2013, c. 331, Pt. C, §41 (AFF). 2015, c. 166, §11 (AMD). 2015, c. 314, §33 (AMD).



36 §112-A. Agreements for transfer from another state agency of debt for collection

1. Generally. Any agency of the State may transfer to the bureau solely for the purposes of collection any fee, fine, penalty or other debt owed to the State provided for by law if the debt is final without further right of administrative or judicial review and if the transfer of the debt is made pursuant to a written agreement entered into by the bureau and that agency.

[ 2007, c. 539, Pt. OO, §4 (NEW) .]

2. Transfer of collected proceeds. After the deduction of the assessor's collection fee authorized by subsection 3, the assessor shall remit collections of the transferred debt to the creditor agency.

[ 2007, c. 539, Pt. OO, §4 (NEW) .]

3. Collection fee. A collection fee calculated pursuant to section 114 for service costs of the assessor in undertaking the collection of transferred debt may be charged to the creditor agency. The fee may be deducted from collected amounts transferred to the creditor agency and deposited in the Bureau of Revenue Services Fund, Internal Services Fund account authorized by section 114. If a creditor agency is either entitled to federal matching funds against all debts collected or required by federal regulations to specially handle debts collected, the assessor shall transfer to that creditor agency the gross proceeds from collections of the transferred debt, and that agency shall promptly reimburse the collection fee to the assessor for deposit in the Bureau of Revenue Services Fund, Internal Services Fund account.

[ 2007, c. 539, Pt. OO, §4 (NEW) .]

4. Accounting. The creditor agency shall credit the account of the debtor with the full amount of the collected debt, including the collection fee retained by, or reimbursed to, the assessor, except that the collection fee may not be credited to the account of an individual required to make restitution as provided in Title 17-A, section 1152, subsection 2-A.

[ 2007, c. 539, Pt. OO, §4 (NEW) .]

5. Priority. The assessor may proceed with collection of any tax, including transferred debt deemed a tax debt pursuant to section 111, subsection 5, in any order of priority among such tax obligations.

[ 2007, c. 539, Pt. OO, §4 (NEW) .]

SECTION HISTORY

2007, c. 539, Pt. OO, §4 (NEW).



36 §113. Audit and collection expenses

1. Contract audit and collection programs. The State Controller may transfer from the General Fund and the Highway Fund amounts authorized by the State Tax Assessor equal to the expenses of those contract audit and collection programs for which the fees are contingent on the amount collected. These amounts transferred must be deposited into a dedicated, nonlapsing account to be used solely for the purpose of paying these expenses. Interest earned on balances in the account accrue to the account. The assessor shall notify the State Controller of the amounts to be transferred pursuant to this section. The assessor shall annually report to the joint standing committees of the Legislature having jurisdiction over taxation matters and appropriations and financial affairs the amounts collected and the costs incurred of programs administered pursuant to this section.

[ 1999, c. 708, §5 (NEW) .]

2. Credit card fees. The State Tax Assessor may subtract from revenues received credit card fees incurred by the assessor in connection with the following:

A. The collection of delinquent taxes imposed by this Title; and [2007, c. 438, §4 (AMD).]

B. The collection of property taxes in the unorganized territory. [2007, c. 438, §5 (AMD).]

C. [2007, c. 438, §6 (RP).]

[ 2007, c. 438, §§4-6 (AMD) .]

3. Federal offset fees. The State Tax Assessor may subtract from revenues received fees imposed upon the State by the United States Department of the Treasury for offsetting state income tax obligations against federal income tax refunds pursuant to Section 6402(e) of the Code.

[ 1999, c. 708, §5 (NEW) .]

4. Recording fees. The State Controller may transfer from the General Fund amounts authorized by the State Tax Assessor equal to the fees imposed upon the State by a register of deeds pursuant to Title 33, section 751. These amounts transferred must be deposited into a dedicated, nonlapsing account to be used solely for the purpose of paying those fees. Interest earned on balances in the account accrue to the account. The assessor shall notify the State Controller of the amounts to be transferred pursuant to this subsection.

[ 2005, c. 622, §2 (NEW); 2005, c. 622, §35 (AFF) .]

5. Financial institution computer data match costs. The State Tax Assessor may subtract from revenues received fees authorized under section 176-B for payment to financial institutions for the actual costs incurred in matching taxpayer information against account records, the cost of holding financial institutions harmless for good faith actions under section 176-B and for costs related to the implementation and operation of the financial institution computer data match program provided in section 176-B.

[ 2009, c. 213, Pt. AAAA, §7 (NEW) .]

SECTION HISTORY

1989, c. 880, §B1 (NEW). 1995, c. 281, §2 (AMD). 1999, c. 16, §E4 (AFF). 1999, c. 16, §E1 (RPR). 1999, c. 708, §5 (RPR). 2005, c. 622, §2 (AMD). 2005, c. 622, §35 (AFF). 2007, c. 438, §§4-6 (AMD). 2009, c. 213, Pt. AAAA, §7 (AMD).



36 §114. Internal services provided by the bureau

1. Internal Services Fund account established. The bureau shall establish, through the Office of the State Controller, the Bureau of Revenue Services Fund, Internal Services Fund account. The funds deposited in this account include, but are not limited to, appropriations transferred to the account, funds transferred to the account from within the Department of Administrative and Financial Services, funds received from state departments and agencies using the collection services and imaging and scanning services provided by the bureau and earnings by the fund from the Treasurer of State's investment cash pool.

[ 1997, c. 643, Pt. F, §2 (NEW); 2003, c. 600, §4 (REV) .]

2. Rate schedule. The bureau may levy charges according to a rate schedule recommended by the assessor and approved by the Commissioner of Administrative and Financial Services against all departments using the services of the bureau.

[ 1997, c. 643, Pt. F, §2 (NEW) .]

3. Calculation of charges. Service charges for collections and imaging and scanning services must be calculated to provide for equipment replacement costs, operating costs, necessary capital investment, personal services and necessary working capital for the Bureau of Revenue Services Fund, Internal Services Fund account.

[ 1997, c. 643, Pt. F, §2 (NEW) .]

4. Staff. The assessor shall appoint staff, as approved by the Legislature and subject to the Civil Service Law, necessary to carry out the purposes of this section.

[ 1997, c. 643, Pt. F, §2 (NEW) .]

5. Departments and agencies to budget funds. Each department or agency using the services of the bureau must budget adequate funds to pay for the collection services and imaging and scanning services provided by the bureau.

[ 1997, c. 643, Pt. F, §2 (NEW) .]

SECTION HISTORY

1995, c. 281, §3 (NEW). 1997, c. 526, §8 (AMD). 1997, c. 643, §F2 (RPR). 2003, c. 600, §4 (REV).



36 §115. Payment by credit card

The State Tax Assessor may establish procedures permitting payment of taxes by the use of credit cards. The assessor may contract with one or more entities for the purpose of enabling the assessor to accept and process credit card transactions only if under any such contract the State does not incur any charges or fees from accepting payment by credit card, the State does not have any liability to the credit card company or processor from nonpayment of credit card charges by the taxpayer, any fee associated with payment of taxes by credit card is disclosed to the taxpayer prior to commencement of the transaction and directly charged to the taxpayer and collected by the processor, all credit card payments are electronically transmitted to the State by the processor immediately upon approval of the credit transaction and the processor retains all responsibility for approving or rejecting all proposed credit card payments. [2005, c. 622, §3 (NEW).]

SECTION HISTORY

2005, c. 622, §3 (NEW).



36 §135. Record-keeping requirements

1. Taxpayers. Persons subject to tax under this Title shall maintain such records as the State Tax Assessor determines necessary for the reasonable administration of this Title. Records pertaining to taxes imposed by chapters 371, 575 and 577 and by Part 8 must be retained as long as is required by applicable federal law and regulation. Records pertaining to the special fuel tax user returns filed pursuant to section 3209, subsection 2 and the International Fuel Tax Agreement pursuant to section 3209, subsection 1-B must be retained for 4 years. Records pertaining to all other taxes imposed by this Title must be retained for a period of at least 6 years. The records must be kept in such a manner as to ensure their security and accessibility for inspection by the assessor or any designated agent engaged in the administration of this Title.

[ 2011, c. 380, Pt. M, §1 (AMD) .]

2. Bureau of Revenue Services. Returns filed under this Title or microfilm reproductions or digital images of those returns must be preserved for 3 years and thereafter until the State Tax Assessor orders their destruction.

[ 2003, c. 588, §2 (AMD) .]

SECTION HISTORY

1979, c. 378, §3 (NEW). 1995, c. 281, §4 (AMD). 1997, c. 526, §14 (AMD). 2001, c. 396, §3 (AMD). 2003, c. 588, §2 (AMD). 2007, c. 438, §7 (AMD). 2011, c. 380, Pt. M, §1 (AMD).



36 §141. Assessment

1. General provisions. Except as otherwise provided by this Title, an amount of tax that a person declares on a return filed with the State Tax Assessor to be due to the State is deemed to be assessed at the time the return is filed and is payable on or before the date prescribed for filing the return, determined without regard to an extension of time granted for filing the return. When a return is filed, the assessor shall examine it and may conduct audits or investigations to determine the correct tax liability. If the assessor determines that the amount of tax shown on the return is less than the correct amount, the assessor shall assess the tax due the State and provide notice to the taxpayer of the assessment. Except as provided in subsection 2, an assessment may not be made after 3 years from the date the return was filed or 3 years from the date the return was required to be filed, whichever is later. The assessor may make a supplemental assessment within the assessment period prescribed by this section for the same period, periods or partial periods previously assessed if the assessor determines that a previous assessment understates the tax due or otherwise is imperfect or incomplete in any material respect.

[ 2011, c. 380, Pt. J, §2 (AMD) .]

2. Exceptions. The following are exceptions to the 3-year time limit specified in subsection 1.

A. An assessment may be made within 6 years from the date the return was filed if the tax liability shown on the return, after adjustments necessary to correct any mathematical errors apparent on the face of the return, is less than 1/2 of the tax liability determined by the assessor. In determining whether the 50% threshold provided by this paragraph is satisfied, the assessor may not consider any portion of the understated tax liability for which the taxpayer has substantial authority supporting its position. [2011, c. 380, Pt. J, §3 (AMD).]

B. An assessment may be made at any time with respect to a time period for which a fraudulent return has been filed. [1979, c. 378, §4 (NEW).]

C. An assessment may be made at any time with respect to a period for which a return has become due but has not been filed. If a person who has failed to file a return does not provide to the assessor, within 60 days of receipt of notice, information that the assessor considers necessary to determine the person's tax liability for that period, the assessor may assess an estimated tax liability based upon the best information otherwise available. In any proceeding for the collection of tax for that period, that estimate is prima facie evidence of the tax liability. The 60-day period provided by this paragraph must be extended for an additional 60 days if the taxpayer requests an extension in writing prior to the expiration of the original 60-day period. [2011, c. 1, Pt. BB, §1 (AMD); 2011, c. 1, Pt. BB, §3 (AFF).]

D. [2007, c. 627, §4 (RP).]

E. The time limitations for assessment specified in this section may be extended to any later date to which the assessor and taxpayer agree in writing. [2011, c. 380, Pt. J, §3 (AMD).]

[ 2011, c. 1, Pt. BB, §1 (AMD); 2011, c. 1, Pt. BB, §3 (AFF); 2011, c. 380, Pt. J, §3 (AMD) .]

3. Abatement.

[ 1985, c. 691, §1 (RP) .]

SECTION HISTORY

1979, c. 378, §4 (NEW). 1981, c. 364, §8 (AMD). 1985, c. 691, §1 (AMD). 2001, c. 396, §4 (AMD). 2003, c. 451, §HH1 (AMD). 2003, c. 451, §HH2 (AFF). 2007, c. 627, §4 (AMD). 2009, c. 496, §3 (AMD). 2011, c. 1, Pt. BB, §1 (AMD). 2011, c. 1, Pt. BB, §3 (AFF). 2011, c. 380, Pt. J, §§2, 3 (AMD).



36 §142. Cancellation and abatement

The State Tax Assessor may, within 3 years from the date of assessment or whenever a written request has been submitted by a taxpayer within 3 years of the date of assessment, cancel any tax that has been levied illegally. In addition, if justice requires, the assessor may, with the approval of the Governor or the Governor's designee, abate, within 3 years from the date of assessment or whenever a written request has been submitted by a taxpayer within 3 years of the date of assessment, all or any part of any tax assessed by the assessor. The decision of the assessor pursuant to this section not to abate all or any part of any tax assessed under this Title is not subject to review under section 151. [1999, c. 708, §6 (RPR).]

SECTION HISTORY

1985, c. 691, §2 (NEW). 1997, c. 504, §2 (AMD). 1999, c. 414, §6 (AMD). 1999, c. 521, §A1 (AMD). 1999, c. 708, §6 (RPR).



36 §143. Compromise of tax liability

The State Tax Assessor may compromise a tax liability arising under this Title upon the grounds of doubt as to liability or doubt as to collectibility, or both. Upon acceptance by the assessor of an offer in compromise, the liability of the taxpayer in question is conclusively settled and neither the taxpayer nor the assessor may reopen the case except by reason of falsification or concealment of assets by the taxpayer, fraud or mutual mistake of a material fact. The decision of the assessor to reject an offer in compromise is not subject to review under section 151. The assessor's authority to compromise a tax liability pursuant to this section is separate from and in addition to the assessor's authority to cancel or abate a tax liability pursuant to section 142. [2011, c. 439, §1 (AMD); 2011, c. 439, §12 (AFF).]

The submission of an offer in compromise does not automatically operate to stay the collection of a tax liability, but the assessor may stay collection action if the interests of the State are not jeopardized by that action. [1993, c. 486, §1 (NEW).]

The assessor may adopt rules regarding the procedures to be followed for the submission and consideration of offers in compromise. [1993, c. 486, §1 (NEW).]

SECTION HISTORY

1993, c. 486, §1 (NEW). 1999, c. 708, §7 (AMD). 2011, c. 439, §1 (AMD). 2011, c. 439, §12 (AFF).



36 §144. Application for refund

1. Generally. A taxpayer may request a credit or refund of any tax that is imposed by this Title or administered by the State Tax Assessor within 3 years from the date the return was filed or 3 years from the date the tax was paid, whichever period expires later. Every claim for refund must be submitted to the assessor in writing and must state the specific grounds upon which the claim is founded and the tax period for which the refund is claimed. A claim for refund is deemed to be a request for reconsideration of an assessment under section 151.

[ 2013, c. 331, Pt. C, §3 (AMD); 2013, c. 331, Pt. C, §41 (AFF) .]

2. Exceptions.

A. Subsection 1 does not apply in the case of premiums imposed pursuant to Title 10, section 1020, subsection 6-A, sales and use taxes imposed by Part 3, estate taxes imposed by chapter 575 or 577, income taxes imposed by Part 8 and any other tax imposed by this Title for which a specific statutory refund provision exists. [2011, c. 211, §18 (AMD); 2011, c. 380, Pt. M, §2 (AMD).]

B. For any claim by an individual for credit or a refund of any tax imposed under this Title, the assessor may toll the applicable statute of limitations for a period of up to 3 years on the grounds of mental incapacity of the claimant. The period may be tolled only if the mental incapacity existed at a time when the claim could have been timely filed. The limitations period resumes running when the mental incapacity no longer exists. For the purposes of this paragraph, the term "mental incapacity" means the overall inability to function in society that prevents an individual from protecting the individual's legal rights. [1997, c. 668, §10 (NEW).]

[ 2011, c. 380, Pt. M, §2 (AMD) .]

SECTION HISTORY

1995, c. 281, §5 (NEW). 1997, c. 668, §10 (AMD). 1999, c. 708, §8 (AMD). 2001, c. 396, §5 (AMD). 2011, c. 1, Pt. DD, §1 (AMD). 2011, c. 1, Pt. DD, §4 (AFF). 2011, c. 211, §18 (AMD). 2011, c. 380, Pt. M, §2 (AMD). 2013, c. 331, Pt. C, §3 (AMD). 2013, c. 331, Pt. C, §41 (AFF).



36 §145. Declaration of jeopardy

If the State Tax Assessor determines that the collection of any tax will be jeopardized by delay, the assessor, upon giving notice of this determination to the person liable for the tax by personal service or certified mail, may demand an immediate return with respect to any period or immediate payment of any tax declared to be in jeopardy, or both, and may terminate the current reporting period and demand an immediate return and payment with respect to that period. Notwithstanding any other provision of law, taxes declared to be in jeopardy are payable immediately, and the assessor may proceed immediately to collect those taxes by any collection method authorized by this Title. The person liable for the tax may stay collection by requesting reconsideration of the declaration of jeopardy in accordance with section 151 and depositing with the assessor within 30 days from receipt of notice of the determination of jeopardy a bond or other security in the amount of the liability with respect to which the stay of collection is sought. A determination of jeopardy by the assessor is presumed to be correct, and the burden of showing otherwise is on the taxpayer. [2011, c. 380, Pt. J, §4 (AMD).]

SECTION HISTORY

2007, c. 627, §5 (NEW). 2011, c. 380, Pt. J, §4 (AMD).



36 §151. Review of decisions of State Tax Assessor

1. Petition for reconsideration. A person who is subject to an assessment by the State Tax Assessor or entitled by law to receive notice of a determination of the assessor and who is aggrieved as a result of that action may request in writing, within 60 days after receipt of notice of the assessment or the determination, reconsideration by the assessor of the assessment or the determination. If a person receives notice of an assessment and does not file a petition for reconsideration within the specified time period, a review is not available in Superior Court or before the board regardless of whether the taxpayer subsequently makes payment and requests a refund.

[ 2011, c. 694, §3 (RPR) .]

2. Reconsideration by division. If a petition for reconsideration is filed within the specified time period, the assessor shall reconsider the assessment or the determination as provided in this subsection.

A. Upon receipt by the assessor, all petitions for reconsideration must be forwarded for review and response to the division in the bureau from which the determination issued. [2011, c. 694, §3 (RPR).]

B. Within 90 days of receipt of the petition for reconsideration by the responding division, the division shall approve or deny, in whole or in part, the relief requested. Prior to rendering its decision and during the 90 days, the division may attempt to resolve issues with the petitioner through informal discussion and settlement negotiations with the objective of narrowing the issues for an appeals conference or court review, and may concede or settle individual issues based on the facts and the law, including the hazards of litigation. By mutual consent of the division and the petitioner, the 90 days may be extended for good cause, such as to allow further factual investigation or litigation of an issue by that or another taxpayer pending in court. [2011, c. 694, §3 (RPR).]

C. If the matter between the division and the petitioner is not resolved within the 90-day period, and any extension thereof, the petitioner may consider the petition for reconsideration denied. The petitioner may not consider the petition for reconsideration denied after either the reconsidered decision has been received by the petitioner or the expiration of 9 years following the filing of the petition for reconsideration, whichever occurs first. A petition for reconsideration considered denied pursuant to this paragraph constitutes final agency action. A petitioner elects to consider the petition for reconsideration denied pursuant to this paragraph by:

(1) For a small claim request, filing a petition for review in Superior Court. For purposes of this subparagraph, "small claim request" has the same meaning as in paragraph E; or

(2) For all other requests:

(a) Filing a statement of appeal with the board; or

(b) Filing a petition for review in Superior Court. [2011, c. 694, §3 (RPR).]

D. A reconsideration by the division is not an adjudicatory proceeding within the meaning of that term in the Maine Administrative Procedure Act. [2011, c. 694, §3 (RPR).]

E. A reconsidered decision rendered on any request other than a small claim request constitutes the assessor's final determination, subject to review either by the board or directly by the Superior Court. A reconsidered decision rendered on a small claim request constitutes the assessor's final determination and final agency action and is subject to de novo review by the Superior Court. For purposes of this paragraph, "small claim request" means a petition for reconsideration when the amount of tax or refund request in controversy is less than $1,000. [2013, c. 45, §4 (AMD).]

F. A person who wishes to appeal a reconsidered decision under this section:

(1) To the board must file a written statement of appeal with the board within 60 days after receipt of the reconsidered decision; or

(2) Directly to the Superior Court must file a petition for review in the Superior Court within 60 days after receipt of the reconsidered decision.

If a person does not file a request for review with the board or the Superior Court within the time period specified in this paragraph, the reconsidered decision becomes final and no further review is available. [2011, c. 694, §3 (NEW).]

G. Upon receipt of a statement of appeal or petition for review filed by a person pursuant to paragraph F, the board or Superior Court shall conduct a de novo hearing and make a de novo determination of the merits of the case. The board or Superior Court shall enter those orders and decrees as the case may require. The burden of proof is on the person, except as otherwise provided by law. [2011, c. 694, §3 (NEW).]

[ 2013, c. 45, §4 (AMD) .]

SECTION HISTORY

1977, c. 694, §676 (NEW). 1979, c. 378, §5 (AMD). 1981, c. 364, §9 (AMD). 1989, c. 848, §3 (AMD). 1989, c. 871, §2 (AMD). 1991, c. 824, §B10 (AMD). 1991, c. 873, §3 (RPR). 1993, c. 395, §32 (AFF). 1993, c. 395, §2 (RPR). 1997, c. 668, §11 (AMD). 1999, c. 414, §7 (AMD). 2001, c. 583, §1 (AMD). 2003, c. 242, §1 (AMD). 2011, c. 380, Pt. J, §5 (AMD). 2011, c. 439, §12 (AFF). 2011, c. 439, §2 (RPR). 2011, c. 694, §3 (RPR). 2013, c. 45, §4 (AMD).



36 §151-A. Additional safeguards

1. Recording of interviews. The State Tax Assessor, upon advance request, shall allow a taxpayer to make an audio recording of any in-person interview concerning the determination and collection of any tax. The recording must be made at the taxpayer's own expense and with that person's own equipment.

The State Tax Assessor may record the interview if the State Tax Assessor:

A. Informs the taxpayer of the recording prior to the interview; and [1989, c. 848, §4 (NEW).]

B. Upon request of the taxpayer, provides the taxpayer with a transcript or copy of the recording, but only if the taxpayer provides reimbursement for the cost of the transcription and reproduction of the transcript or copy. [1989, c. 848, §4 (NEW).]

[ 1989, c. 848, §4 (NEW) .]

2. Representative of taxpayer. The taxpayer may bring to any interview with the State Tax Assessor or to any proceeding pursuant to section 151-D any attorney, certified public accountant, enrolled agent, enrolled actuary or any other person permitted to represent the taxpayer. If the taxpayer does not bring anyone to the interview or proceeding but clearly states at any time during the interview or proceeding that the taxpayer wishes to consult with an attorney, certified public accountant, enrolled agent, enrolled actuary or any other person permitted to represent the taxpayer, the State Tax Assessor shall suspend the interview or the board shall suspend the proceeding. The suspension must occur even if the taxpayer has answered one or more questions before that point in the interview or proceeding. The interview must be rescheduled to be held within 10 working days.

[ 2013, c. 331, Pt. C, §4 (AMD); 2013, c. 331, Pt. C, §41 (AFF) .]

SECTION HISTORY

1989, c. 848, §4 (NEW). 2013, c. 45, §5 (AMD). 2013, c. 331, Pt. C, §4 (AMD). 2013, c. 331, Pt. C, §41 (AFF).



36 §151-B. Independent Appeals Office (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 439, §3 (NEW). 2011, c. 439, §12 (AFF). 2011, c. 694, §4 (RP).



36 §151-C. Taxpayer advocate

1. Appointment. The Commissioner of Administrative and Financial Services shall hire the taxpayer advocate as an employee of the bureau. The taxpayer advocate need not be an attorney.

[ 2011, c. 694, §5 (AMD) .]

2. Duties and responsibilities. The duties and responsibilities of the taxpayer advocate are to:

A. Assist taxpayers in resolving problems with the bureau; [2011, c. 439, §4 (NEW); 2011, c. 439, §12 (AFF).]

B. Identify areas in which taxpayers have problems in dealings with the bureau; [2011, c. 439, §4 (NEW); 2011, c. 439, §12 (AFF).]

C. Propose changes in the administrative practices of the bureau to mitigate problems identified under paragraph B; and [2011, c. 439, §4 (NEW); 2011, c. 439, §12 (AFF).]

D. Identify legislative changes that may be appropriate to mitigate problems identified under paragraph B. [2011, c. 439, §4 (NEW); 2011, c. 439, §12 (AFF).]

[ 2011, c. 439, §4 (NEW); 2011, c. 439, §12 (AFF) .]

3. Annual report. Beginning in 2012, the taxpayer advocate shall prepare and submit by August 1st an annual report of activities of the taxpayer advocate to the Governor, the assessor and the joint standing committee of the Legislature having jurisdiction over taxation matters.

[ 2011, c. 439, §4 (NEW); 2011, c. 439, §12 (AFF) .]

4. Investigation. The taxpayer advocate may investigate complaints affecting taxpayers generally or any particular taxpayer or group of taxpayers and, when appropriate, make recommendations to the assessor with respect to these complaints. The assessor shall provide a formal response to all recommendations submitted to the assessor by the taxpayer advocate within 3 months after submission to the assessor.

[ 2011, c. 439, §4 (NEW); 2011, c. 439, §12 (AFF) .]

5. Response. The assessor shall establish procedures to provide for a formal response to all recommendations submitted to the assessor by the taxpayer advocate.

[ 2011, c. 439, §4 (NEW); 2011, c. 439, §12 (AFF) .]

SECTION HISTORY

2011, c. 439, §4 (NEW). 2011, c. 439, §12 (AFF). 2011, c. 694, §5 (AMD).



36 §151-D. Maine Board of Tax Appeals

1. Board established. The Maine Board of Tax Appeals, established in Title 5, section 12004-B, subsection 10, is established as an independent board within the Department of Administrative and Financial Services and is not subject to the supervision or control of the bureau. The purpose of the board is to provide taxpayers with a fair system of resolving controversies with the bureau and to ensure due process.

[ 2011, c. 694, §6 (NEW) .]

2. Members; appointment. The board consists of 3 members appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over taxation matters and confirmation by the Legislature. No more than 2 members of the board may be members of the same political party. The Governor shall designate one board member to serve as chair. The Governor may remove any member of the board for cause.

[ 2011, c. 694, §6 (NEW) .]

3. Qualifications. The members of the board must be residents of this State and must be selected on the basis of their knowledge of and experience in taxation. A member of the board may not hold any elective office or any public office involving assessment of taxes or administration of any of the tax laws of this State. At least one member must be an attorney. No more than 2 members may be attorneys.

[ 2011, c. 694, §6 (NEW) .]

4. Terms. Members of the board are appointed for terms of 3 years. A member may not serve more than 2 consecutive terms, plus any initial term of less than 3 years. A vacancy must be filled by the Governor for the unexpired term subject to review by the joint standing committee of the Legislature having jurisdiction over taxation matters and confirmation by the Legislature during the next legislative session.

[ 2011, c. 694, §6 (NEW) .]

5. Quorum. Two members of the board constitute a quorum. A vacancy in the board does not impair the power of the remaining members to exercise all the powers of the board.

[ 2011, c. 694, §6 (NEW) .]

6. Compensation. A member of the board is entitled to a per diem of $100. Board members receive reimbursement for their actual, necessary cash expenses while on official business of the board.

[ 2011, c. 694, §6 (NEW) .]

7. Powers and duties. The board has all powers as are necessary to carry out its functions. The board may be represented by legal counsel. The board may delegate any duties as necessary.

[ 2011, c. 694, §6 (NEW) .]

8. Appeals office. The board shall establish and maintain an office, referred to in this section as "the appeals office," in the City of Augusta to assist the board in carrying out the purposes of this section. The board may meet and conduct business at any place within the State.

[ 2011, c. 694, §6 (NEW) .]

9. Chief Appeals Officer; appeals office. The Commissioner of Administrative and Financial Services shall appoint the Chief Appeals Officer to assist the board and manage the appeals office. The Chief Appeals Officer must be a citizen of the United States and have substantial knowledge of tax law. The Chief Appeals Officer is an unclassified employee at salary range 33. The Chief Appeals Officer serves at the pleasure of the commissioner. The Chief Appeals Officer shall:

A. Subject to policies and procedures established by the board, manage the work of the appeals office and hire personnel, including subordinate appeals officers and other professional, technical and support personnel; [2011, c. 694, §6 (NEW).]

B. Assist the board in the development and implementation of rules, policies and procedures to carry out the provisions of this section and section 151 and comply with all applicable laws; [2011, c. 694, §6 (NEW).]

C. Prepare a proposed biennial budget for the board, including supplemental budget requests as necessary, for submission to and approval by the Commissioner of Administrative and Financial Services; [2011, c. 694, §6 (NEW).]

D. Attend all board meetings and maintain proper records of all transactions of the board; and [2011, c. 694, §6 (NEW).]

E. Perform other duties as the board and the Commissioner of Administrative and Financial Services may assign. [2011, c. 694, §6 (NEW).]

[ 2011, c. 694, §6 (NEW) .]

10. Appeals procedures. Appeals of tax matters arising under this chapter are conducted in accordance with this subsection.

A. If requested by a petitioner within 20 days of filing a statement of appeal, the appeals office shall hold an appeals conference to receive additional information and to hear arguments regarding the protested assessment or determination. The board shall set a rate of no more than $150 as a processing fee for each petition that proceeds to an appeals conference. These fees must be credited to a special revenue account to be used to defray expenses in carrying out this section. Any balance of these fees in the special revenue account does not lapse but is carried forward as a continuing account to be expended for the same purposes in the following years. [2013, c. 331, Pt. B, §1 (AMD).]

B. The appeals office shall provide a petitioner with at least 10 working days' notice of the date, time and place of an appeals conference. The appeals conference may be held with fewer than 10 working days' notice if a mutually convenient date, time and place can be arranged. [2011, c. 694, §6 (NEW).]

C. An appeals officer shall preside over an appeals conference. The appeals officer has the authority to administer oaths, take testimony, hold hearings, summon witnesses and subpoena records, files and documents the appeals officer considers necessary for carrying out the responsibilities of the board. [2011, c. 694, §6 (NEW).]

D. If a petitioner does not timely request an appeals conference, the appeals officer shall determine the matter based on written submissions by the petitioner and the division within the bureau making the original determination. [2013, c. 331, Pt. B, §2 (AMD).]

E. Both a petitioner and the assessor may submit to the appeals officer, whether or not an appeals conference has been requested, written testimony in the form of an affidavit, documentary evidence and written legal argument and written factual argument. In addition, if an appeals conference is held, both the petitioner and the assessor may present oral testimony and oral legal argument. The appeals officer need not observe the rules of evidence observed by courts, but shall observe the rules of privilege recognized by law. If the appeals officer considers it appropriate, the appeals officer may encourage the petitioner and the assessor to resolve disputed issues through settlement or stipulation. The appeals officer may limit the issues to be heard or vary any procedure adopted for the conduct of the appeals conference if the parties agree to that limitation. [2011, c. 694, §6 (NEW).]

F. Except when otherwise provided by law, a petitioner has the burden of proving, by a preponderance of the evidence, that the assessor has erred in applying or interpreting the relevant law. [2011, c. 694, §6 (NEW).]

G. The appeals officer shall exercise independent judgment. The appeals officer may not have any ex parte communications with or on behalf of any party, including the petitioner, the assessor or any other employee of the Department of Administrative and Financial Services except those employees in the appeals office; however, the appeals officer may have ex parte communication limited to questions that involve ministerial or administrative matters that do not address the substance of the issues or position taken by the petitioner or the assessor. [2011, c. 694, §6 (NEW).]

H. The appeals officer shall prepare a recommended final decision on the appeal for consideration by the board based upon the evidence and argument presented to the appeals officer by parties to the proceeding. The decision must be in written form and must state findings of fact and conclusions of law. The appeals officer shall deliver copies of the recommended final decision to the board. [2011, c. 694, §6 (NEW).]

I. The board shall consider the recommended final decision on a timely basis. The board may not have any ex parte communication with or on behalf of any party, including the petitioner, the assessor or any other employee of the Department of Administrative and Financial Services except those employees in the appeals office; however, the board may have ex parte communication limited to questions that involve ministerial or administrative matters that do not address the substance of the issue or position taken by the petitioner or assessor. After considering the recommended final decision, the board may:

(1) Adopt the recommended final decision as delivered by the appeals officer;

(2) Modify the recommended final decision;

(3) Send the recommended final decision back to the same appeals officer, if possible, for the taking of further evidence, for additional consideration of issues, for reconsideration of the application of law or rules or for such other proceedings or considerations as the board may specify; or

(4) Reject the recommended final decision in whole or in part and decide the appeal itself on the basis of the existing record.

A determination by the board is not an adjudicatory proceeding within the meaning of that term in the Maine Administrative Procedure Act. The decision, as adopted, modified or rejected by the board or appeals officer pursuant to this paragraph is the final administrative decision on the appeal and is subject to de novo review by the Superior Court. Either the taxpayer or the assessor may appeal the decision to the Superior Court and may raise on appeal in the Superior Court any facts, arguments or issues that relate to the final administrative decision, regardless of whether the facts, arguments or issues were raised during the proceeding being appealed, if the facts, arguments or issues are not barred by any other provision of law. The court shall make its own determination as to all questions of fact or law, regardless of whether the questions of fact or law were raised before the division within the bureau making the original determination or before the board. The burden of proof is on the taxpayer.

A person who wishes to appeal a decision adopted under this paragraph to the Superior Court must file a petition for review within 60 days after receipt of the board’s decision. If a person does not file a request for review with the Superior Court within the time period specified in this paragraph, the decision becomes final and no further review is available. [2011, c. 694, §6 (NEW).]

Subject to any applicable requirements of the Maine Administrative Procedure Act, the board shall adopt rules to accomplish the purposes of this section. Those rules may define terms, prescribe forms and make suitable order of procedure to ensure the speedy, efficient, just and inexpensive disposition of all proceedings under this section. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

Beginning in 2014 and annually thereafter, the board shall prepare and submit a report by January 1st on the activities of the board to the Governor, the assessor and the joint standing committee of the Legislature having jurisdiction over taxation matters.

[ 2013, c. 331, Pt. B, §§1, 2 (AMD) .]

SECTION HISTORY

2011, c. 694, §6 (NEW). 2013, c. 331, Pt. B, §§1, 2 (AMD).



36 §152. Payment of contested taxes

A taxpayer may pay any tax, make any deposit or file any bond at any time without forfeiting any right to apply for a refund or an abatement or to seek review of the validity of the tax. No such tax, bond or deposit need be paid, filed or made under protest or under duress to entitle the taxpayer to apply for a refund or an abatement or to seek review of the validity of the tax. [1981, c. 364, §10 (NEW).]

SECTION HISTORY

1981, c. 364, §10 (NEW).



36 §153. Time of filing or paying

1. Mail. If any document or payment required or permitted by this Title to be filed or paid is transmitted by the United States Postal Service to the person with whom or to whom the filing or payment is to be made, the date of the United States Postal Service postmark stamped on the envelope is deemed to be the date of filing or payment if that document or payment was deposited in the mail, postage prepaid and properly addressed to the person with whom or to whom the filing or payment is to be made. If the document or payment is not received by that person or if the postmark date is illegible, omitted or claimed to be erroneous, the document or payment is deemed to have been filed or paid on the mailing date if the sender establishes by competent evidence that the document or payment was deposited with the United States Postal Service, postage prepaid and properly addressed, and, in the case of nonreceipt, files a duplicate document or makes payment, as the case may be, within 15 days after receipt of written notification by the addressee of the addressee's nonreceipt of the document or payment. A record authenticated by the United States Postal Service of mailing by registered mail, certified mail or certificate of mailing constitutes competent evidence of such mailing. Any reference in this section to the United States Postal Service is deemed to include a reference to any delivery service designated by the United States Secretary of the Treasury pursuant to section 7502(f)(2) of the Code, and any reference in this section to a postmark of the United States Postal Service is deemed to include a reference to any date recorded or marked as described in section 7502(f)(2)(C) of the Code by any such designated delivery service.

[ 2001, c. 583, §2 (AMD) .]

2. Weekends and holidays. When the last day, including any extension of time, prescribed under this Title for the performance of an act falls on Saturday, Sunday or a legal holiday in this State, the performance of that act is timely if it occurs on the next succeeding day which is not a Saturday, Sunday or legal holiday in this State.

[ 1981, c. 364, §10 (NEW) .]

SECTION HISTORY

1981, c. 364, §10 (NEW). 1991, c. 846, §1 (AMD). 2001, c. 583, §2 (AMD).



36 §171. Demand letter

1. Taxes imposed by this Title. If any tax imposed by this Title is not paid on or before its due date and no further administrative or judicial review of the assessment is available under section 151, the assessor, within 3 years after administrative and judicial review have been exhausted, may give the taxpayer notice of the amount to be paid, specifically designating the tax, interest and penalty due, and demand payment of that amount within 10 days of that taxpayer's receipt of notice. The notice must be given by personal service or sent by certified mail. The notice must include a warning that, upon failure of that taxpayer to pay as demanded, the assessor may proceed to collect the amount due by any collection method authorized by this Title. The notice must also describe the procedures applicable to the levy and sale of property under section 176-A, the alternatives available to the taxpayer that could forestall levy on property, including installment agreements, and the provisions of this Title relating to redemption of property and the release of the lien on property created by virtue of the levy. If the taxpayer has filed a petition for relief under the United States Bankruptcy Code, the running of the 3-year period of limitation imposed by this section is stayed until the bankruptcy case is closed or a discharge is granted, whichever occurs first.

[ 2011, c. 380, Pt. J, §6 (AMD) .]

2. Other debts owed to State. In the case of a fee, fine, penalty or other obligation first owed to the State on or after January 1, 1988 and authorized to be collected by the bureau, the assessor, within 3 years after the obligation is first placed with the bureau for collection, may give the taxpayer notice of the amount to be paid, including any interest and penalties provided by law, and demand payment of that amount within 10 days of that taxpayer's receipt of notice. The notice must be given by personal service or sent by certified mail. The notice must include a warning that, upon failure of that taxpayer to pay as demanded, the assessor may proceed to collect the amount due by any collection method authorized by section 175-A or 176-A. The notice must describe the procedures applicable to the levy and sale of property under section 176-A, the alternatives available to the taxpayer that could forestall levy on property, including installment agreements, and the provisions of this Title relating to redemption of property and the release of the lien on property created by virtue of the levy.

[ 2011, c. 380, Pt. J, §6 (AMD) .]

SECTION HISTORY

1985, c. 691, §3 (NEW). 1995, c. 281, §6 (AMD). 1997, c. 526, §9 (RPR). 1997, c. 668, §12 (AMD). 2001, c. 583, §3 (AMD). 2011, c. 380, Pt. J, §6 (AMD).



36 §172. Denial, suspension or revocation of license

If any tax liability imposed under this Title that has become final, other than a liability for a tax imposed under Part 2, remains unpaid in an amount exceeding $1,000 for a period greater than 60 days after the taxpayer has received notice of that finality by personal service or certified mail, and the taxpayer fails to cooperate with the bureau in establishing and remaining in compliance with a reasonable plan for liquidating that liability, the State Tax Assessor shall certify the liability and lack of cooperation: [2011, c. 380, Pt. J, §7 (AMD).]

1. Liquor licensee. If the taxpayer is a liquor licensee, to the Department of Administrative and Financial Services, which shall construe that liability and lack of cooperation to be a ground for denying, suspending or revoking the taxpayer's liquor license in accordance with Title 28-A, section 707 and chapter 33; or

[ 2013, c. 368, Pt. V, §57 (AMD) .]

2. Motor vehicle dealer. If the taxpayer is a licensed motor vehicle dealer, to the Secretary of State, who shall construe that liability and lack of cooperation to be a ground for denying, suspending or revoking the taxpayer's motor vehicle dealer license in accordance with Title 29-A, section 903.

[ 1995, c. 65, Pt. A, §137 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

SECTION HISTORY

1981, c. 364, §11 (NEW). 1987, c. 45, §B6 (AMD). 1995, c. 65, §A137 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 373, §171 (AMD). 2003, c. 451, §T15 (AMD). 2011, c. 380, Pt. J, §7 (AMD). 2013, c. 368, Pt. V, §57 (AMD).



36 §173. Collection by warrant

1. Request and issuance of warrant. If the taxpayer does not make payment as demanded pursuant to section 171, the State Tax Assessor may file in the office of the clerk of the Superior Court of any county a certificate addressed to the clerk of that court specifying the amount of tax, interest and penalty which was demanded, the name and address of the taxpayer as it appears on the records of the State Tax Assessor, the facts whereby the amount has become due, and the notice given and requesting that a warrant be issued against the taxpayer in the amount of the tax, penalty and interest set forth in the certificate and with costs. If the State Tax Assessor reasonably believes that the taxpayer may abscond within the 10-day period provided by section 171, he may, without giving notice to or making demand upon the taxpayer, request immediate issuance of a warrant. Immediately upon the filing of the certificate, the clerk of the Superior Court shall issue a warrant in favor of the State against the taxpayer in the amount of tax, interest and penalty set forth in the certificate and with costs.

[ 1985, c. 691, §4 (NEW) .]

2. Effect of warrant. The warrant shall have the force and effect of an execution issued upon a judgment in a civil action for taxes and may be served in the county where the taxpayer may be found by the sheriff of that county or his deputies or by any agent of the State Tax Assessor authorized under section 112, subsection 6 to collect any tax imposed by this Title. In the execution of the warrant and collection of taxes pursuant to this Title, including supplementary disclosure proceedings for that purpose under Title 14, chapter 502, an agent of the State Tax Assessor shall have the powers of a sheriff and shall be entitled to collect from the debtor the same fees and charges permitted to a sheriff. Any such fees and charges collected by that agent shall be remitted promptly to the State.

[ 1985, c. 691, §4 (NEW) .]

Warrants are returnable within 5 years of issuance. New warrants may be issued for collection of sums remaining unsatisfied, upon the filing of the certificate described in subsection 1, within 2 years from the return day of the last preceding warrant. [1989, c. 880, Pt. C, §1 (AMD).]

SECTION HISTORY

1985, c. 691, §4 (NEW). 1989, c. 880, §C1 (AMD).



36 §174. Collection by civil action

1. Generally. If a taxpayer fails to pay a tax imposed by this Title on or before the due date of that tax, the State Tax Assessor, through the Attorney General, may commence a civil action within 6 years after receipt by the taxpayer of the demand notice required by section 171 in a court of competent jurisdiction in this State in the name of the State for the recovery of that tax. In this action, the certificate of the assessor showing the amount of the delinquency is prima facie evidence of the levy of the tax, of the delinquency and of the compliance by the assessor with this Title in relation to the assessment of the tax.

[ 2001, c. 583, §4 (AMD) .]

2. Other jurisdictions. The Attorney General may bring civil actions in the courts of other states in the name of this State or any of its tax-collecting agencies to collect taxes legally due this State or those agencies.

[ 1981, c. 364, §12 (NEW) .]

3. Comity. The courts of this State shall recognize and enforce liabilities for taxes lawfully imposed by another state to the same extent that the laws of that other state permit the enforcement in its courts of tax liabilities arising under this Title. The duly authorized officer of any such state may sue for the collection of such a tax in the courts of this State. A certificate by the Secretary of State of such other state that an officer suing for the collection of such a tax is duly authorized to collect the tax shall be conclusive proof of that authority.

[ 1981, c. 364, §12 (NEW) .]

4. Stay of running of period of limitation. The running of the period of limitation for commencement of a civil action for the recovery of any tax pursuant to this section is stayed for the period of time, plus 120 days, during which the tax collection action is stayed by the bankruptcy proceeding under the United States Bankruptcy Code.

[ 1991, c. 846, §2 (NEW) .]

SECTION HISTORY

1981, c. 364, §12 (NEW). 1991, c. 846, §2 (AMD). 1995, c. 639, §2 (AMD). 2001, c. 583, §4 (AMD).



36 §175. Applicants for license or renewal of license

1. Information provided to State Tax Assessor. Every department, board, commission, division, authority, district or other agency of the State issuing or renewing a license or other certificate of authority to conduct a profession, trade or business shall annually, on or before April 1st, provide to the State Tax Assessor, in such form as the assessor may prescribe, a list of all licenses or certificates of authority issued or renewed by that agency during the preceding calendar year. The list provided to the State Tax Assessor must contain the name, address, Social Security or federal identification number of the licensees and such other identifying information as the State Tax Assessor may adopt by rule. Notwithstanding other provisions of law, all persons seeking a license or certificate of authority or a renewal shall provide and the responsible agency shall collect the information required by the State Tax Assessor under this section. Failure by persons to provide a licensing or certifying agency that information results in an automatic denial of any request for a license or certificate of authority or a renewal.

[ 1991, c. 820, §1 (AMD) .]

2. Failure to file or pay taxes; determination to prevent renewal, reissuance or other extension of license or certificate. If the assessor determines that a person who holds a license or certificate of authority issued by this State to conduct a profession, trade or business has failed to file a return at the time required under this Title or to pay a tax liability due under this Title that has been demanded, other than taxes due pursuant to Part 2, and the person continues to fail to file or pay after at least 2 specific written notices, each giving 30 days to respond, have been sent by first-class mail, then the assessor shall notify the person by certified mail or personal service that continued failure to file the required tax return or to pay the overdue tax liability may result in loss of the person's license or certificate of authority. If the person continues for a period in excess of 30 days from notice of possible denial of renewal or reissuance of a license or certificate of authority to fail to file or show reason why the person is not required to file or if the person continues not to pay, the assessor shall notify the person by certified mail or personal service of the assessor's determination to prevent renewal, reissuance or extension of the license or certificate of authority by the issuing agency. A review of this determination is available by requesting reconsideration as provided in section 151. Either by failure to proceed to the next step of appeal or by exhaustion of the steps of appeal, the determination to prevent renewal or reissuance of the license or certificate of authority becomes final unless otherwise determined on appeal. In any event, the license or certificate of authority remains in effect until all appeals have been taken to their final conclusion.

[ 2013, c. 331, Pt. C, §5 (AMD); 2013, c. 331, Pt. C, §41 (AFF) .]

3. Refusal to renew, reissue or otherwise extend license or certificate. Notwithstanding any other provision of law, any issuing agency that is notified by the State Tax Assessor of the assessor's final determination to prevent renewal or reissuance of a license or certificate of authority under subsection 2 shall refuse to reissue, renew or otherwise extend the license or certificate of authority. Notwithstanding Title 5, sections 10003 and 10005, an action by an issuing agency pursuant to this subsection is not subject to the requirements of Title 5, chapter 375, subchapters IV and VI, and no hearing by the issuing agency or in District Court is required. A refusal by an agency to reissue, renew or otherwise extend the license or certificate of authority is deemed a final determination within the meaning of Title 5, section 10002.

[ 1991, c. 820, §3 (RPR); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

4. Subsequent reissuance, renewal or other extension of license or certificate. The agency may reissue, renew or otherwise extend the license or certificate of authority in accordance with the agency's statutes and rules after the agency receives a certificate issued by the State Tax Assessor that the person is in good standing with respect to all returns due or with respect to any tax due as of the date of issuance of the certificate. An agency may waive any applicable requirement for reissuance, renewal or other extension if it determines that the imposition of that requirement places an undue burden on the person and that a waiver of the requirement is consistent with the public interest.

[ 1991, c. 820, §4 (NEW) .]

5. Financial institutions excluded. This section does not apply to any registration, permit, order or approval issued pursuant to Title 9-B.

[ 1991, c. 820, §4 (NEW) .]

6. Certificate of good standing. The assessor must issue a certificate of good standing to the person conditioned upon the person's agreement to complete obligations under this Title. If the person fails to complete obligations under this Title in accordance with that agreement, the assessor may notify the person and the issuing agency of the assessor's determination to revoke the license or certificate of authority. A review of this determination is available by requesting reconsideration as provided in section 151. Either by failure to proceed to the next step of appeal or by exhaustion of the steps of appeal, the determination to revoke the license or certificate of authority becomes final unless otherwise determined on appeal. The issuing agency, on receipt of notice that the determination to revoke the license or certificate of authority has become final, shall revoke the license or certificate of authority within 30 days. The assessor and the licensee may agree to nonbinding mediation for an agreement to complete obligations under this Title.

[ 2013, c. 331, Pt. C, §6 (AMD); 2013, c. 331, Pt. C, §41 (AFF) .]

SECTION HISTORY

1985, c. 678, (NEW). 1985, c. 691, §5 (NEW). 1987, c. 402, §A178 (RPR). 1989, c. 880, §C2 (AMD). 1991, c. 820, §§1-4 (AMD). 1993, c. 377, §§1,2 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2009, c. 496, §§4, 5 (AMD). 2011, c. 380, Pt. J, §8 (AMD). 2013, c. 331, Pt. C, §§5, 6 (AMD). 2013, c. 331, Pt. C, §41 (AFF).



36 §175-A. Tax lien

1. Filing. If any tax imposed by this Title or imposed by any other provision of law and authorized to be collected by the bureau is not paid when due and no further administrative or judicial review of the assessment is available pursuant to law, the assessor may file in the registry of deeds of any county, with respect to real property, or in the office of the Secretary of State, with respect to property of a type a security interest in which may be perfected by a filing in such office under Title 11, Article 9-A, a notice of lien specifying the amount of the tax, interest, penalty and costs due, the name and last known address of the person liable for the amount and, in the case of a tax imposed by this Title, the fact that the assessor has complied with all the provisions of this Title in the assessment of the tax. The lien arises at the time the assessment becomes final and constitutes a lien upon all property, whether real or personal, then owned or thereafter acquired by that person in the period before the expiration of the lien. The lien imposed by this section is not valid against any mortgagee, pledgee, purchaser, judgment creditor or holder of a properly recorded security interest until notice of the lien has been filed by the assessor, with respect to real property, in the registry of deeds of the county where such property is located and, with respect to personal property, in the office in which a financing statement for such personal property is normally filed. Notwithstanding this subsection, a tax lien upon personal property does not extend to those types of personal property not subject to perfection of a security interest by means of the filing in the office of the Secretary of State. The lien is prior to any mortgage or security interest recorded, filed or otherwise perfected after the notice, other than a purchase money security interest perfected in accordance with Title 11, Article 9-A. In the case of any mortgage or security interest properly recorded or filed prior to the notice of lien that secures future advances by the mortgagee or secured party, the lien is junior to all advances made within 45 days after filing of the notice of lien, or made without knowledge of the lien or pursuant to a commitment entered into without knowledge of the lien. Subject to the limitations in this section, the lien provided in this section has the same force, effect and priority as a judgment lien and continues for 10 years from the date of recording unless sooner released or otherwise discharged. The lien may, within the 10-year period, or within 10 years from the date of the last extension of the lien in the manner provided in this subsection, be extended by filing for record in the appropriate office a copy of the notice and, from the time of filing, that lien must be extended for 10 years unless sooner released or otherwise discharged.

[ 1999, c. 699, Pt. D, §26 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

2. Release. The assessor shall issue to the taxpayer a certificate of release of the lien or release all or any portion of the property subject to any lien provided for in this Part or subordinate the lien to other liens if:

A. The assessor finds that the liability for the amount demanded, together with costs, has been satisfied or has become unenforceable by reason of lapse of time; [1997, c. 526, §10 (AMD).]

B. A bond is furnished to the assessor with surety approved by the assessor in a sum sufficient to equal the amount demanded, together with costs, and conditioned upon payment of any judgment rendered in proceedings regularly instituted by the assessor to enforce collection of the bond at law or of any amount agreed upon in writing by the assessor to constitute the full amount of the liability; [1997, c. 526, §10 (AMD).]

C. The assessor determines at any time that the interest of this State in the property has no value; or [1997, c. 526, §10 (AMD).]

D. The assessor determines that the taxes are sufficiently secured by a lien on other property of the taxpayer or that the release or subordination of the lien will not endanger or jeopardize the collection of the taxes. [1997, c. 526, §10 (AMD).]

[ 1997, c. 526, §10 (AMD) .]

3. Enforcement. The lien provided for by subsection 1 may be enforced at any time after the tax liability with respect to which the lien arose becomes collectible under section 173, subsection 1 by a civil action brought by the Attorney General in the name of the State in the Superior Court of the county in which the property is located to subject any property, of whatever nature, in which the taxpayer has any right, title or interest, to the payment of such tax or liability. The court shall, after the parties have been duly notified of the action, proceed to adjudicate all matters involved in the action and finally determine the merits of all claims to and liens upon the property and, in all cases where a claim or interest of the State therein is established, may decree a sale of the property by the proper officer of the court and a distribution of the proceeds of such sale according to the findings of the court. If the property is sold to satisfy a lien held by the State, the State may bid at the sale such sum, not exceeding the amount of that lien plus expenses of sale, as the assessor directs.

[ 1997, c. 526, §10 (AMD) .]

4. Recording fees part of tax liability. Fees paid by the assessor to registrars of deeds for recording notices of lien pursuant to subsection 1 and notices of release of a lien pursuant to subsection 2 may be added to the tax liability that gave rise to the lien and, in the case of a tax imposed by this Title, may be collected by all the methods provided for in chapter 7. In the case of other obligations owed to the State and authorized to be collected by the bureau, the fees may be collected by any collection method authorized by this section or section 176-A.

[ RR 1997, c. 1, §28 (COR) .]

SECTION HISTORY

1987, c. 402, §A179 (NEW). 1993, c. 395, §§3-5 (AMD). 1995, c. 281, §7 (AMD). RR 1997, c. 1, §28 (COR). 1997, c. 526, §10 (AMD). 1999, c. 699, §D26 (AMD). 1999, c. 699, §D30 (AFF).



36 §176. Levy (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 691, §5 (NEW). 1987, c. 497, §§2,3 (AMD). 1987, c. 772, §3 (AMD). 1989, c. 880, §E2 (RP).



36 §176-A. Levy upon property

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Delinquent," when used to refer to a tax imposed by this Title, means a tax liability reported by a taxpayer or a tax assessed by the assessor that is not paid by its due date and to which no further administrative or judicial review is available pursuant to section 151. "Delinquent" may also refer to any other obligation owed to the State and authorized to be collected by the bureau or to a taxpayer liable for delinquent taxes. [1997, c. 526, §11 (AMD).]

B. "Levy" means an administrative power to collect delinquent taxes through the means prescribed by this section, or the exercise of that power. The power to levy includes the power of distraint by any lawful means, the power to sell the property and the power to release the levy when it is no longer necessary or appropriate to further the process of collecting delinquent taxes. Exercise of the levy power creates a lien and makes the assessor a judgment creditor.

Except with respect to intangible personal property, a levy extends only to property possessed and obligations existing at the time the levy is made. A levy with respect to intangible personal property has the effect set forth in subsection 2, paragraph E. [1989, c. 880, Pt. E, §3 (NEW).]

B-1. "Notice" means written notification served personally or sent by certified mail, except with respect to notice to a person who has consented in writing to some other means of notification. [2011, c. 380, Pt. J, §9 (NEW).]

C. "Property" means any right, title and interest held in property by a delinquent taxpayer, whether real or personal, tangible or intangible, located within this State. [1989, c. 880, Pt. E, §3 (NEW).]

D. [2011, c. 380, Pt. J, §10 (RP).]

[ 2011, c. 380, Pt. J, §§9, 10 (AMD) .]

2. Levy upon property for payment of delinquent tax. The procedure for the levy upon property for payment of delinquent tax is as follows.

A. [2001, c. 583, §5 (RP).]

B. If a person liable to pay any delinquent tax neglects or refuses to pay that tax within 10 days after receipt of notice pursuant to section 171, the State Tax Assessor may collect the tax and an additional amount sufficient to cover the expenses of the levy, by levy upon all property belonging to that person except as provided in subsection 5. If the assessor makes a determination of jeopardy pursuant to section 145, having given notice of that determination and made demand for immediate payment of that tax, the assessor may proceed immediately without regard to the 10-day period provided in section 171 to collect by levy the tax and an additional amount sufficient to cover the expenses of the levy. [2009, c. 434, §8 (AMD).]

C. If any property upon which levy has been made is not sufficient to satisfy the claim of the State, the assessor may, thereafter and as often as necessary, proceed to levy upon any other property of the person against whom the claim exists liable to levy until the amount due together with all expenses is fully paid. [2001, c. 583, §5 (AMD).]

D. The assessor shall promptly release a levy made pursuant to this section when the liability giving rise to the levy is satisfied or becomes unenforceable due to lapse of time and shall then promptly notify the person upon whom the levy is made that the levy has been released. [2001, c. 583, §5 (AMD).]

E. The effect of a levy on salary or wages payable to or received by a taxpayer is continuous from the date the levy is first made until the liability giving rise to the levy is satisfied. Except as otherwise provided by this paragraph, a levy on any other intangible personal property or rights to intangible personal property remains in effect until one year after the date that notice of levy under subsection 3, paragraph A is received by the person in possession of or liable to the taxpayer with respect to intangible personal property, including property that is first possessed or liabilities that arise after the date of receipt of the notice of levy. In the case of a levy upon property held by a financial institution described in subsection 3, paragraph A, the levy extends only to accounts in existence on the date the notice of levy is received by the financial institution, but includes deposits made or collected in those accounts after the notice of levy is received. A levy on intangible personal property or rights to intangible personal property, ownership of which is disputed on the date that notice the levy is received, remains in effect until one year after the dispute is resolved. [2011, c. 380, Pt. J, §11 (AMD).]

[ 2011, c. 380, Pt. J, §11 (AMD) .]

3. Surrender of property or discharge of obligation; exceptions; personal liability; penalty. A surrender of property or discharge of obligation is governed by this subsection.

A. Except as otherwise provided in paragraph B, any person who is in possession of, or obligated with respect to, property or rights to property subject to levy upon which a levy has been made shall, upon demand of the assessor, surrender the property or rights or discharge the obligation to the assessor within 21 days after receipt of the notice of levy, except that part of the property or rights that is, at the time of the demand, subject to an attachment or execution under judicial process. It is a defense to the liability imposed by this subsection that the person who fails to comply with the terms of a notice of levy or that person's bailor has a valid claim against the delinquent taxpayer that accrued prior to receipt of the notice of levy or a valid security interest or lien upon the property of the taxpayer that was perfected prior to receipt of the notice of levy; but this defense is available only to the extent of that claim, security interest or lien.

Any financial institution chartered under state or federal law, including, but not limited to, trust companies, savings banks, savings and loan associations, national banks and credit unions, shall surrender to the assessor any deposits, including any interest in the financial institution that would otherwise be required to be surrendered under this subsection only after 21 days after receipt of the notice of levy, but not later than 30 days after receipt of the notice of levy. Except as provided in subsection 5, paragraph D, with respect to a levy on salary or wages, any person in possession of, or obligated with respect to, property subject to a continuing levy against intangible personal property, which property is first possessed or which obligation first arises subsequent to receipt of a notice of levy by that person, shall, upon demand of the assessor, surrender the property or rights, or discharge the obligation to the assessor within 30 days after the property is first possessed or the obligation first arises. [2011, c. 380, Pt. J, §12 (AMD).]

B. A levy with respect to a life insurance or endowment contract is governed by this paragraph.

(1) A levy on an organization with respect to a life insurance or endowment contract issued by that organization, without necessity for the surrender of the contract document, constitutes a demand by the assessor for payment of the amount described in subparagraph (2) and the exercise of the right of the person against whom the tax is assessed to the advance of that amount. The organization shall pay over the amount no later than 90 days after receipt of the notice of levy. Notice must include a certification by the assessor that a copy of the notice has been mailed to the person against whom the tax is assessed at that person's last known address.

(2) A levy under this paragraph is deemed to be satisfied if the organization pays over to the assessor the amount that the organization could have advanced to the person against whom the tax is assessed on the date prescribed in subparagraph (1) for the satisfaction of the levy, increased by the amount of any advance, including contractual interest, made to the person on or after the date the organization received notice or otherwise had knowledge of the existence of the lien with respect to which the levy is made, other than an advance, including contractual interest, made automatically to maintain the contract in force under an agreement entered into before the organization received such notice or had such knowledge.

(3) The satisfaction of a levy under subparagraph (2) is without prejudice to any civil action for the enforcement of any lien imposed by section 175-A with respect to the contract. [2011, c. 380, Pt. J, §12 (AMD).]

C. Any person who fails or refuses to surrender any property or rights to property, subject to levy, upon demand by the assessor:

(1) Is liable in person and estate to the State in a sum equal to the value of the property not so surrendered, but not exceeding the amount of taxes for the collection of which the levy has been made, together with costs and interest at the rate determined pursuant to section 186 on the sum from the date of the levy. Any amount, other than costs, recovered under this paragraph must be credited against the tax liability for the collection of which the levy was made; and

(2) Without reasonable cause, is liable for a penalty equal to 50% of the amount recoverable under subparagraph (1). A part of the penalty may not be credited against the tax liability for the collection of which the levy was made.

The assessor may collect the liability established by this paragraph by assessment and collection in the manner described in this Part. [2011, c. 380, Pt. J, §12 (AMD).]

D. Any person in possession of, or obligated with respect to, property subject to levy upon which a levy has been made, who, upon demand by the assessor, surrenders that property or rights to that property, or discharges the obligation to the assessor, or who pays a liability under paragraph C, subparagraph (1) is discharged from any obligation or liability to the delinquent taxpayer with respect to the property arising from the surrender or payment. In the case of a levy satisfied pursuant to paragraph B, the organization is discharged from any obligation or liability to any beneficiary arising from the surrender or payment. [1989, c. 880, Pt. E, §3 (NEW).]

[ 2011, c. 380, Pt. J, §12 (AMD) .]

4. Books or records relating to property subject to levy. If a levy has been made or is about to be made on any property, any person having custody or control of any books or records containing evidence or statements relating to the property subject to levy shall, upon demand of the assessor, exhibit those books and records to the assessor. Failure to comply with such an order is a Class E crime.

[ 1989, c. 880, Pt. E, §3 (NEW) .]

5. Exempt property. This subsection governs property exempt from levy.

A. The following property is exempt from levy:

(1) Items of wearing apparel and school books necessary for the taxpayer or the members of the taxpayer's family;

(2) If the taxpayer is the head of a family, the fuel, provisions, furniture and personal effects in the taxpayer's household, arms for personal use, livestock and poultry of the taxpayer, the total value of which does not exceed $1,500;

(3) Books and tools necessary for the trade, business or profession of the taxpayer, the value of which, in the aggregate, does not exceed $1,000;

(4) Any amount payable to the taxpayer with respect to the taxpayer's unemployment, including any portion payable with respect to dependents, under an unemployment compensation law of the United States or any state;

(5) Mail, addressed to any person, that has not been delivered to the addressee;

(6) Annuity or pension payments under the federal Railroad Retirement Act of 1974, 45 United States Code, Chapter 9, Subchapter IV, benefits under the federal Railroad Unemployment Insurance Act, 45 United States Code, Chapter 11, special pension payments received by a person whose name has been entered on the Army, Navy, Air Force and Coast Guard Medal of Honor Roll, 38 United States Code, Chapter 15, Subchapter IV and annuities based on retired or retainer pay under 10 United States Code, Chapter 73 (1982);

(7) If the taxpayer is required by judgment of a court of competent jurisdiction, entered prior to the date of levy, to contribute to the support of minor children, as much of the taxpayer's salary, wages or other income as is necessary to comply with that judgment;

(8) Any amount payable to or received by a taxpayer as wages or salary for personal services, during any period, to the extent that the total of the amounts payable to or received by the taxpayer during that period does not exceed the applicable exempt amount determined under paragraph D; and

(9) The principal residence of the taxpayer, unless the assessor has made a determination of jeopardy pursuant to section 145 or the assessor personally approves in writing the levy of that property. [2009, c. 434, §9 (AMD).]

B. The officer seizing property of the type described in paragraph A shall appraise and set aside to the owner the amount of the property declared to be exempt. If the taxpayer objects at the time of the seizure to the valuation fixed by the officer making the seizure, the assessor shall summon 3 disinterested individuals who shall make the valuation. [1989, c. 880, Pt. E, §3 (NEW).]

C. Notwithstanding any other law, no property or rights to property are exempt from levy other than the property specifically made exempt by paragraph A. [1989, c. 880, Pt. E, §3 (NEW).]

D. A levy upon salary and wages must specify the amount of percentage to be surrendered and delivered to the assessor by the taxpayer's employer for each pay period, consistent with the provisions of this paragraph. Salaries and wages are exempt from levy to the extent of 75% of the taxpayer's disposable earnings for any pay period, or an amount equal to the federal minimum hourly wage multiplied by 30, multiplied by the number of weeks in the pay period, whichever is less. A levy on salaries and wages is continuous from the date on which the notice of levy is received until the delinquency is discharged and applies to all pay periods commencing after that date. The assessor shall notify the taxpayer's employer as soon as practicable upon discharge of the delinquency that the levy has been discontinued. [2011, c. 380, Pt. J, §13 (AMD).]

[ 2011, c. 380, Pt. J, §13 (AMD) .]

6. Seizure of property; notice; sale. Seizure, notice of seizure and sale of seized property are governed by this subsection.

A. As soon as practicable after seizure of property, the assessor shall give notice to the owner of the property, or, in the case of personal property, the possessor of the property, or leave notice at the owner's or possessor's usual place of abode or business, if any, within the State. If the owner or possessor cannot be readily located, or has no dwelling or place of business within the State, the notice may be sent by first-class mail. In the case of real property, the notice must be filed in the registry of deeds in the county where the property is located. The notice must specify the sum demanded and contain:

(1) In the case of personal property, an account of the property seized; and

(2) In the case of real property, a description with reasonable certainty of the property seized.

In the case of levy on a motor vehicle that is the subject of a Certificate of Title issued by the Secretary of State, a copy of the notice must be filed with the Secretary of State, who shall note the levy in the records of ownership of the motor vehicle in question. In the case of levy on that type of personal property, a security interest in which may be perfected by filing in the office of the Secretary of State, a copy of the notice must be filed in the office of the Secretary of State, who shall file the notice of levy as a financing statement. [2011, c. 380, Pt. J, §14 (AMD).]

B. The assessor, as soon as practicable after the seizure of property, shall cause a notice to be published in a newspaper of general circulation within the county where the seizure is made, or, if there is no such newspaper, post the notice at the city or town hall nearest the place where the seizure is made and in at least 2 other public places. In the case of real property, the notice must be sent by certified mail to all persons holding an interest of record, including, without limitation, recorded leases and security interest of all types, in the property as reflected at the time the notice of levy is recorded by the indices of the registry of deeds in the county where the property is located. In the case of a motor vehicle subject to a certificate of title issued by the Secretary of State, notice must be sent by certified mail to all persons holding a security interest of record in the motor vehicle as set forth in the records of the Secretary of State. In the case of personal property that is the subject of a security interest perfected by filing in the office of the Secretary of State, notice must be sent by certified mail to all secured parties claiming an interest in the property seized as reflected at the time the notice of levy is recorded in the records maintained by the Secretary of State pursuant to Title 11. The notice must specify the property to be sold, subject to the liabilities of prior encumbrances, if any, and the time, place, manner and conditions of the sale. If levy is made without regard to the 10-day period provided in section 171, public notice of sale of the property seized may not be made within the 10-day period unless subsection 7 applies. It is a Class E crime to intentionally remove or deface the posted notice of sale prior to the scheduled sale date, unless the property has been redeemed or the sale is for some other reason canceled. The assessor or any law enforcement officer may enter onto the land if necessary to carry out the purposes of this section. [2011, c. 380, Pt. J, §15 (AMD).]

C. If any property liable to levy is not divisible to enable the assessor by sale of a part of the property to raise the whole amount of the tax and expenses, the whole property must be sold. [1989, c. 880, Pt. E, §3 (NEW).]

D. The time of sale may be not less than 10 days nor more than 40 days from the time of giving notice under paragraph B. The sale may be adjourned from time to time but adjournments may not be for a period to exceed a total of 30 days. Notice of any adjournments of the sale must be posted in the public places within the county where the notice prescribed in paragraph B was posted. [1989, c. 880, Pt. E, §3 (NEW).]

E. Before the sale, the assessor shall determine a minimum price for which the property must be sold. If no person offers the amount of the minimum price for the property, the property is declared to be purchased at that price for the State; otherwise the property is declared to be sold to the highest bidder. In determining the minimum price, the assessor shall take into account the expense of making the levy and sale.

(1) The assessor may by rule prescribe the manner and other conditions of the sale of property seized by levy or purchased by the sale.

(2) If payment in full is required at the time of acceptance of a bid and is not paid at that time, the assessor shall forthwith proceed to again sell the property in the manner provided in this subsection. If the conditions of the sale permit part of the payment to be deferred, and if a deferred part is not paid within the prescribed period:

(a) Suit may be instituted against the purchaser for the purchase price or the part of the price that has not been paid, together with interest from the date of the sale; or

(b) In the discretion of the assessor, the sale may be declared by the assessor to be void for failure to make full payment of the purchase price and the property may again be advertised and sold as provided in this subsection. In the event of a readvertisement and sale, any new purchaser receives the property, or rights to the property, free and clear of any claim or right to the former defaulting purchaser, of any nature whatsoever, and the amount paid on the bid price by the defaulting purchaser is forfeited.

(3) Only the right, title and interest of the delinquent taxpayer in and to the property seized may be offered for sale, and the interest must be offered subject to any prior outstanding mortgage, encumbrances, or other liens in favor of 3rd parties that are valid as against the delinquent taxpayer and are superior to the lien of the State. All seized properties must be offered for sale "as is" and "where is" and without recourse against the State. No guarantee or warranty, express or implied, may be made by the officer offering the property for sale, as to the validity of title, quality, quantity, weight, size or condition of any of the property or its fitness for any use or purpose. No claim may be considered for allowance or adjustment or for recision of the sale based upon failure of the property to conform with any representation, express or implied. [1989, c. 880, Pt. E, §3 (NEW).]

[ 2011, c. 380, Pt. J, §§14, 15 (AMD) .]

7. Disposition of hard to keep property; notice to owner; public sale. If the assessor determines that any property seized is liable to perish or become greatly reduced in price or value by keeping, or that the property cannot be kept without great expense, the assessor shall appraise the value of the property and, if the owner of the property can be readily found, shall give the owner notice of determination of the appraised value of the property. The property must be returned to the owner if within such time as may be specified in the notice the owner either pays to the assessor an amount equal to the appraised value, or gives bond in such form with such sureties, and in such amount as the assessor prescribes, to pay the appraised amount at such time as the assessor determines to be appropriate in the circumstances.

If the owner does not pay the amount or furnish bond in accordance with this section, the assessor shall, as soon as practicable, make public sale of the property in accordance with any rules prescribed by the assessor.

[ 1989, c. 880, Pt. E, §3 (NEW) .]

8. Junior encumbrances; priority of encumbrances. Priority of encumbrances is governed by this subsection.

A. A deed to real property executed pursuant to subsection 11 discharges the property from all liens and encumbrances over which the levy had priority. [1989, c. 880, Pt. E, §3 (NEW).]

B. The filing of the notice of levy provided in subsection 6, paragraph A perfects the lien of the State created under subsection 1, paragraph B with respect to the types of property covered by such a filing under subsection 6, paragraph A. A levy and lien not covered by the filing provisions of subsection 6, paragraph A is perfected by possession by the assessor or by demand upon a 3rd party holding the property under subsection 3, paragraphs A or B, whichever occurs first. The priority of the lien perfected by a filing under subsection 6, paragraph A is determined pursuant to section 175-A as if the notice of levy had been filed as a notice of lien. The lien of any other levy has priority over any interest that is perfected after the lien of the State is perfected by possession or demand. [1989, c. 880, Pt. E, §3 (NEW).]

[ 1989, c. 880, Pt. E, §3 (NEW) .]

9. Redemption of property. A right of redemption exists according to this subsection.

A. Any person whose property has been levied upon and any person having a valid lien upon such property has the right to pay the amount due, together with the expenses of the proceeding, if any, to the assessor at any time prior to the sale of the property. Upon payment, the assessor shall restore the property to the taxpayer, and all further proceedings in connection with the levy must cease from the time of that payment. [1989, c. 880, Pt. E, §3 (NEW).]

B. The owners of any property sold as provided in subsection 6, their heirs, executors or administrators, or any person having any interest in or lien on the sold property, or any person in their behalf, are permitted to redeem the property sold at any time within 90 days after the sale of the property. The property may be redeemed upon payment to the assessor, for the use of the purchaser, or the heirs or assigns of the purchaser, of the amount paid by the purchaser and interest on that amount at the rate of interest established pursuant to section 186, together with the expenses of the proceeding. [1993, c. 395, §4 (AMD).]

[ 1993, c. 395, §4 (AMD) .]

10. Certificates of sale; execution of deeds. The assessor shall give the purchaser of property, sold as provided in subsection 6, a certificate of sale upon payment in full of the purchase price. In the case of real property, the certificate must set forth the real property purchased, for whose taxes the property was sold, the name of the purchaser and the price paid for the property.

A. In the case of any real property sold as provided in subsection 6 and not redeemed in the manner and within the time provided in subsection 9, the assessor shall execute to the purchaser of the real property, upon surrender of the certificate of sale by the purchaser, a deed of the real property stating the facts set forth in the certificate. [1989, c. 880, Pt. E, §3 (NEW).]

B. If real property is declared purchased by the State at a sale pursuant to subsection 6, the assessor shall, at the proper time, execute a deed for the property, and without delay cause the deed to be duly recorded in the proper registry of deeds. [1989, c. 880, Pt. E, §3 (NEW).]

[ 1989, c. 880, Pt. E, §3 (NEW) .]

11. Effect of certificates of sale and deeds. Certificates of sale and deeds have the following effects.

A. In cases of sale of property, other than real property, pursuant to subsections 6 and 7, the certificate of sale:

(1) Is prima facie evidence of the right of the assessor to make the sale and conclusive evidence of the regularity of proceedings in making the sale;

(2) Transfers to the purchaser of all right, title and interest of the delinquent party in and to the property sold subject to the applicable redemption period and subject to all senior liens determined under subsection 8, paragraph B. In the case of personal property, the assessor shall provide a final validation stamp following the expiration of the redemption period if the property is not redeemed;

(3) If the property consists of stocks, constitutes notice, when received, to any corporation, company or association of the transfer, and gives authority to the corporation, company or association to record the transfer in the same manner as if the stocks were transferred or assigned by the party holding them in lieu of any original or prior certificate, which is void, whether or not the certificate is canceled;

(4) If the subject of sale is securities or other evidences of debt, constitutes a valid receipt to the person holding the securities or evidences of debt, against any person holding or claiming to hold possession of the securities or other evidences of debt; and

(5) If the property consists of a motor vehicle, constitutes notice, when received, to the Secretary of State, or to any public official charged with the registration of title to motor vehicles in any other state, of the transfer and gives authority to the Secretary of State or other official to record the transfer in the same manner as if the certificate of title to the motor vehicle were transferred or assigned by the party holding the certificate in lieu of any original or prior certificate, which is void, whether or not the certificate is canceled. [1989, c. 880, Pt. E, §3 (NEW).]

B. In the case of the sale of real property pursuant to subsection 6, the deed of sale given pursuant to subsection 10, paragraph A, is prima facie evidence of the facts stated in the deed. If the proceedings of the assessor are substantially in accordance with the law, the deed operates as a conveyance of all the right, title and interest the delinquent party had in the real property sold at the time the lien of the State attached to the property, subject to all senior liens determined under subsection 8, paragraph B. [1989, c. 880, Pt. E, §3 (NEW).]

C. A certificate of sale of personal property given or a deed to real property executed pursuant to this section discharges the property from all liens, encumbrances and title over which the lien of the State, with respect to which the levy was made, had priority. [1989, c. 880, Pt. E, §3 (NEW).]

[ 1989, c. 880, Pt. E, §3 (NEW) .]

12. Records of sales and redemption of real property. The assessor shall keep records of all sales of property under subsections 6 and 7 and of all redemptions of that property. Each record must include the tax for which the sale was made, the dates of seizure and sale, the name of the party assessed and all proceedings in making the sale, the amount of expenses, the names of the purchasers and the date of the deed. A copy of a record, or any part of a record, certified by the assessor is evidence in any court of the truth of the facts stated in that record.

[ 1989, c. 880, Pt. E, §3 (NEW) .]

13. Expenses of levy and sale. The assessor shall determine the expenses to be allowed in all cases of levy and sale. The assessor may pay the expenses from the revenue account intended to benefit by the receipts of the levy.

[ 1989, c. 880, Pt. E, §3 (NEW) .]

14. Disposition of money realized under this section. Any money realized by proceedings under this section by seizure, surrender under subsection 3, except pursuant to subsection 3, paragraph C, subparagraph (2), or sale of seized property, or by sale of property redeemed by the State must be applied in the following order of priority:

A. Against the expenses of the proceedings under this section; [1989, c. 880, Pt. E, §3 (NEW).]

B. The amount, if any, remaining after payment of senior claims and expenses is then applied against the liability for which the levy was made or the sale was conducted; and [1989, c. 880, Pt. E, §3 (NEW).]

C. Upon application and satisfactory proof in support of the application, credited or refunded by the assessor to the person or persons legally entitled to any remaining surplus proceeds. [1989, c. 880, Pt. E, §3 (NEW).]

[ 1989, c. 880, Pt. E, §3 (NEW) .]

15. Actions permitted. Any person, other than the taxpayer whose delinquency occasioned the levy:

A. Who claims an interest in property that has wrongfully been levied upon may apply to the assessor for a stay of proceedings under this section at any time before the property has been sold but within 5 days after receiving notice of levy. An action for a stay is governed by Title 5, section 11004; or [2011, c. 380, Pt. J, §16 (AMD).]

B. Who claims pecuniary loss because property was wrongfully levied upon and sold, may bring a civil action against the assessor in the Superior Court. A recovery in such an action may not exceed the proceeds of the sale. [1989, c. 880, Pt. E, §3 (NEW).]

Except as provided in this subsection, a suit contesting or restraining the collection of taxes pursuant to this section may not be maintained in any court of this State by any person. Any award must be paid from the revenue account to which the money was originally credited.

[ 2011, c. 380, Pt. J, §16 (AMD) .]

16. Time for collection of taxes. Taxes imposed by this Title must be collected by levy within 10 years after the assessment of the tax becomes final or before the expiration of the period of collection agreed upon in writing by the assessor and the taxpayer. Other obligations owed to the State and authorized to be collected by the bureau must be collected by levy within 10 years from the time the obligation arises. The period agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. A levy action ordered by the assessor before the expiration of the 10-year period continues beyond the expiration of the 10-year period for a period of 6 months from the date the levy is first made or until the liability out of which the levy arose is satisfied or becomes unenforceable, whichever occurs first. The running of the 10-year period is stayed during the time that a consensual payment plan between the taxpayer and the assessor is in effect. When a taxpayer files for protection under the United States Bankruptcy Code, the assessor's right to collect the tax due by levy continues until 6 years after the date of discharge or dismissal of the bankruptcy proceeding or until 10 years after the assessment of the tax becomes final, whichever occurs later.

[ 1997, c. 526, §13 (AMD) .]

SECTION HISTORY

1989, c. 880, §E3 (NEW). 1991, c. 846, §3 (AMD). 1995, c. 639, §3 (AMD). 1997, c. 526, §§11-13 (AMD). 1999, c. 699, §D27 (AMD). 1999, c. 699, §D30 (AFF). 2001, c. 396, §§6,7 (AMD). 2001, c. 583, §§5,6 (AMD). 2005, c. 218, §6 (AMD). 2009, c. 434, §§8-10 (AMD). 2011, c. 380, Pt. J, §§9-16 (AMD).



36 §176-B. Access to financial records of individuals who owe Maine taxes

1. Definitions. For the purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Customer" means any person who has an account, including, but not limited to, a deposit, loan, mortgage or credit card account, with any financial institution and for which the financial institution is obligated to maintain records. [2009, c. 213, Pt. AAAA, §8 (NEW).]

B. "Financial institution" means a trust company, savings bank, industrial bank, commercial bank, savings and loan association or credit union organized under the laws of this State or otherwise authorized to do business in this State. [2009, c. 213, Pt. AAAA, §8 (NEW).]

C. "Match" means an automated comparison by name and social security number or federal employer identification number of a list of taxpayers provided to a financial institution by the bureau and a list of customers of any financial institution. [2009, c. 213, Pt. AAAA, §8 (NEW).]

[ 2009, c. 213, Pt. AAAA, §8 (NEW) .]

2. Computer data match. Upon written request from the State Tax Assessor to a financial institution in this State with the technological capacity to perform a match, the financial institution shall perform a match using the list of taxpayer social security numbers or federal employer identification numbers provided by the bureau. The bureau is responsible for making its computer data compatible with the data of the financial institution with which a match is sought. The bureau's data, at a minimum, must include the name and social security number or federal employer identification number of and, when known, the amount of taxes owed by each taxpayer. The bureau may not request a financial institution to perform a match under this section more often than once every calendar quarter.

[ 2009, c. 213, Pt. AAAA, §8 (NEW) .]

3. Compilation of match list. After completing a match requested by the bureau under subsection 2, a financial institution shall compile for the bureau a list of those customers whose social security numbers or federal employer identification numbers match the list of social security numbers or federal employer identification numbers of taxpayers provided by the bureau. The list must contain the following information, if available to the financial institution through its matching procedure, for each account identified:

A. The taxpayer's name; [2009, c. 213, Pt. AAAA, §8 (NEW).]

B. The taxpayer's social security number or federal employer identification number; [2009, c. 213, Pt. AAAA, §8 (NEW).]

C. The financial institution account number; and [2009, c. 213, Pt. AAAA, §8 (NEW).]

D. The account type, account balance and any known encumbrances. [2009, c. 213, Pt. AAAA, §8 (NEW).]

[ 2009, c. 213, Pt. AAAA, §8 (NEW) .]

4. Notice to bureau. A financial institution that has compiled a match list under subsection 3 shall send the list to the bureau at the address designated by the bureau.

[ 2009, c. 213, Pt. AAAA, §8 (NEW) .]

5. Notice to customer. The financial institution may not provide notice in any form to a customer contained in a match list submitted to the bureau under subsection 4. Notwithstanding any other provision of law, failure to provide notice to a customer does not constitute a violation of the financial institution's duty of good faith to its customers.

[ 2009, c. 213, Pt. AAAA, §8 (NEW) .]

6. Reasonable fee. To cover the costs of carrying out the requirements of this section, a financial institution may assess a reasonable fee to the bureau not to exceed the actual costs incurred by the financial institution.

[ 2009, c. 213, Pt. AAAA, §8 (NEW) .]

7. Confidentiality. The list of taxpayers under subsection 3, with their social security numbers or federal employer identification numbers and the amount of the tax debt provided by the bureau to a financial institution, is confidential. The information may be used only for the purpose of carrying out the requirements of this section. Any person who willfully violates this subsection commits a Class E crime.

[ 2009, c. 213, Pt. AAAA, §8 (NEW) .]

8. Immunity from liability; hold harmless. A financial institution is immune from any liability for its good faith actions to comply with this section. The bureau shall defend and hold harmless, including compensation for attorney's fees, a financial institution that acts in good faith to carry out the requirements of this section.

[ 2009, c. 213, Pt. AAAA, §8 (NEW) .]

SECTION HISTORY

2009, c. 213, Pt. AAAA, §8 (NEW).



36 §177. Trust fund status of certain collections

1. Generally. All sales and use taxes collected by a person pursuant to Part 3, all taxes collected by a person under color of Part 3 that have not been properly returned or credited to the persons from whom they were collected, all taxes collected by or imposed on a person pursuant to chapter 451 or 459, all fees collected pursuant to chapter 719 and all taxes collected by a person pursuant to chapter 827 constitute a special fund in trust for the State Tax Assessor. The liability for the taxes or fees and the interest or penalty on taxes or fees is enforceable by assessment and collection, in the manner prescribed in this Part, against the person and against any officer, director, member, agent or employee of that person who, in that capacity, is responsible for the control or management of the funds or finances of that person or is responsible for the payment of that person's taxes. An assessment against a responsible individual pursuant to this section must be made within 6 years from the date on which the return on which the taxes were required to be reported was filed. An assessment pursuant to this section may be made at any time with respect to a time period for which a return has become due but has not been filed.

[ 1999, c. 708, §9 (AMD) .]

2. Responsible individual. Each person required to collect taxes that are designated by subsection 1 as trust funds shall inform the State Tax Assessor, at the time an audit of that person's trust fund obligation is performed by the assessor, of the name and position of the individual who generally is responsible for the control or management of that person's funds or finances and, if different, the individual who is specifically responsible for the collection and paying over of those trust funds.

[ 1999, c. 414, §8 (AMD) .]

3. Notice to segregate. Whenever the State Tax Assessor finds that the payment of the trust funds established under subsection 1 will be jeopardized by delay, neglect or misappropriation or whenever any person fails to make payment of taxes or file returns as required by Part 3, or by chapter 451, 459 or 827, the assessor may direct that person to segregate the trust funds from and not to commingle them with any other funds or assets of that person. All taxes that are collected after receipt of the notice of the segregation requirement must be paid on account to the assessor until the taxes are due. The assessor shall establish in the segregation notice the manner in which the taxes are to be paid. The segregation requirement remains in effect until a notice of cancellation is given by the assessor.

[ 2007, c. 438, §8 (AMD) .]

4. Revocation for nonsegregation. If any person who is a retailer under Part 3 or a fuel supplier, retailer, distributor or importer subject to Part 5 fails to make the required payments on account to the State Tax Assessor, the assessor may revoke any registration certificate that has been issued to that person. The revocation is reviewable in accordance with section 151.

[ 2003, c. 705, §2 (AMD) .]

5. Stay of running of period of limitation. The running of the period of limitation for assessment of trust fund taxes against a responsible officer, director, member, agent or employee of a person that has collected those taxes is stayed for the period of time, plus 120 days, during which an assessment against that person is subject to administrative or judicial review.

[ 1999, c. 414, §8 (AMD) .]

6. Sale or cessation of business; purchaser liable for tax. If a person liable for any trust fund taxes incurred in the course of operating a business sells the business or stock of goods or quits the business, the person shall make a final return and payment within 15 days after the date of selling or quitting the business. The successor, successors or assignees, if any, shall withhold a sufficient amount of the purchase money to cover the amount of those taxes, along with applicable interest and penalties, until such time as the former owner produces a receipt from the State Tax Assessor showing that the taxes have been paid, or a certificate from the assessor stating that no trust fund taxes, interest or penalties are due. The liability of a purchaser is limited to the amount of the purchase price. A purchaser who fails to withhold a sufficient amount of the purchase price is jointly and severally liable for the payment of the taxes, penalties and interest accrued and unpaid on account of the operation of the business by the former owner, owners or assignors and the assessor may make an assessment against the purchaser at any time within 6 years from the date of the sale, transfer or assignment.

[ 2001, c. 583, §7 (AMD) .]

SECTION HISTORY

1985, c. 691, §5 (NEW). 1987, c. 497, §§4-6 (AMD). 1987, c. 772, §§4,5 (AMD). 1991, c. 546, §1 (AMD). 1991, c. 846, §§4,5 (AMD). 1991, c. 846, §39 (AFF). 1995, c. 639, §4 (AMD). 1999, c. 414, §8 (AMD). 1999, c. 708, §9 (AMD). 1999, c. 790, §A41 (AMD). 2001, c. 583, §7 (AMD). 2003, c. 705, §2 (AMD). 2007, c. 438, §8 (AMD).



36 §178. Priority of tax

Whenever the estate of a deceased person liable for any tax is insufficient to pay all the debts owed by the decedent or whenever the estate and effects of an absconding, concealed or absent person liable for any tax are levied upon by process of law, the tax, together with interest attaching thereto, must be first settled. This section may not be construed to give the State a preference over any recorded lien that attached prior to the date when the tax became due. [2005, c. 218, §7 (NEW).]

SECTION HISTORY

2005, c. 218, §7 (NEW).



36 §182. Injunctions

1. Generally. The State Tax Assessor may, through the Attorney General, file an action in Superior Court applying for an order to enjoin from doing business any person who has:

A. Failed to register with the assessor when the person is required to register by any provision of Part 3, chapter 358 or Part 5 or by any rule adopted pursuant to this Title, as long as the assessor has provided written notice and the person continues to fail to register 15 days after receiving notice from the assessor of such failure; [2007, c. 437, §2 (AMD).]

B. Failed to file with the assessor any overdue return required by Part 3, chapter 358 or Part 5 within 15 days after receiving notice from the assessor of such failure; [2007, c. 437, §2 (AMD).]

C. Failed to pay any tax required by Part 3, chapter 358 or Part 5 when the tax is shown to be due on a return filed by that person, or that is otherwise conceded by that person to be due, or has been determined by the assessor to be due and that determination has become final; [2007, c. 437, §2 (AMD).]

D. Knowingly filed a false return required by Part 3, chapter 358 or Part 5; or [2007, c. 437, §2 (AMD).]

E. Failed to deduct and withhold, or truthfully account for or pay over or make returns of, income taxes in violation of the provisions of chapter 827. [2001, c. 583, §8 (NEW).]

[ 2007, c. 437, §2 (AMD) .]

2. Payroll processors.

[ 2003, c. 668, §12 (AFF); 2003, c. 668, §8 (RP) .]

3. Venue; form and content of complaint. The complaint may be filed in the Superior Court in any county where the defendant has a regular place of business or in Kennebec County if the defendant has no regular place of business. The complaint must set forth the name and the address of the defendant as stated in the defendant's last return filed with the assessor or, if no such return was filed, the defendant's last known address; the breach of the law or rule committed by the defendant; and the assessor's prayer for relief. The complaint need not be verified.

[ 2001, c. 583, §8 (NEW) .]

4. Procedure. The Superior Court shall fix a time and place for hearing and cause notice of the time and place of the hearing to be given to the defendant. The defendant shall serve upon the assessor a copy of any answer to the complaint at least 3 days before the day of the hearing. The Superior Court may enter and change such orders and decrees from time to time as the nature of the case may require and, if necessary, may appoint a receiver.

[ 2001, c. 583, §8 (NEW) .]

5. Other remedies no defense. The existence of other civil or criminal remedies is not a defense to a proceeding brought pursuant to this section.

[ 2001, c. 583, §8 (NEW) .]

SECTION HISTORY

2001, c. 583, §8 (NEW). 2003, c. 668, §8 (AMD). 2003, c. 668, §12 (AFF). 2007, c. 437, §2 (AMD).



36 §183. Criminal offenses; statute of limitations

Notwithstanding Title 17-A, section 8, prosecution of any crime defined in this Title must be commenced within 6 years after it has been committed. [1987, c. 772, §6 (NEW).]

SECTION HISTORY

1987, c. 772, §6 (NEW).



36 §183-A. Subsequent offenses

1. Prior conviction; Class D crimes. A person who commits a Class D crime under this Title who has a prior conviction for a Class B, Class C or Class D crime under this Title commits a Class C crime.

[ 2009, c. 361, §6 (NEW) .]

2. Prior conviction; Class C crimes. A person who commits a Class C crime under this Title who has a prior conviction for a Class B, Class C or Class D crime under this Title commits a Class B crime.

[ 2009, c. 361, §6 (NEW) .]

3. Allegation of prior conviction when sentence enhanced. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence under this section.

[ 2009, c. 361, §6 (NEW) .]

SECTION HISTORY

2009, c. 361, §6 (NEW).



36 §184. Criminal offenses

1. Failure to collect, account for or pay over tax. A person who is required under this Title to collect, truthfully account for and pay over any tax imposed by this Title and who intentionally fails to collect or truthfully account for or pay over that tax at the time required by law or rule, in addition to any other penalties provided by law, commits a Class D crime.

[ 2003, c. 452, Pt. U, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Subsequent offense.

[ 2009, c. 361, §7 (RP) .]

3. "Person" defined. For purposes of this section, the word "person" includes, in addition to its defined meaning in section 111, subsection 3, an officer, director, member, agent or employee of another person who, in that capacity, is responsible for the control or management of the funds and finances of that person or is responsible for either the collection or payment of that retailer's taxes.

[ 2003, c. 452, Pt. U, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1985, c. 691, §6 (NEW). 1989, c. 880, §D1 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §U1 (RPR). 2009, c. 361, §7 (AMD).



36 §184-A. Intentional evasion of tax

1. Tax amount of $2,000 or less. A person who intentionally attempts in any manner to evade or defeat any tax in an amount of $2,000 or less imposed by this Title or the payment of the assessed tax, in addition to any other penalties provided by law, commits a Class D crime.

[ 2003, c. 452, Pt. U, §2 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Tax amount of $2000 or less, subsequent offense.

[ 2009, c. 361, §8 (RP) .]

2. Tax amount over $2,000. A person who intentionally attempts in any manner to evade or defeat any tax in an amount over $2,000 imposed by this Title or the payment of the assessed tax, in addition to any other penalties provided by law, commits a Class C crime.

[ 2003, c. 452, Pt. U, §2 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2-A. Tax amount over $2,000, subsequent offense.

[ 2009, c. 361, §9 (RP) .]

3. Date of prior conviction.

[ 2003, c. 452, Pt. U, §2 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1997, c. 504, §3 (NEW). 2003, c. 452, §U2 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 361, §§8, 9 (AMD).



36 §185. Set-off

1. Obligation owed to taxpayer. The State or a department, agency or official acting in an official capacity may assign to the State Tax Assessor, in payment of any liquidated tax liability of a taxpayer under this Title, an obligation owed to that taxpayer by the State or that department, agency or official.

[ 2005, c. 12, Pt. NNNN, §1 (NEW) .]

2. Liquidated tax liability. Payments to a person pursuant to a contract with agencies and departments of the legislative, executive and judicial branches of State Government are automatically assigned to the State Tax Assessor if that person has a liquidated tax liability to the State under this Title, but only to the extent of the liquidated tax liability.

[ 2005, c. 12, Pt. NNNN, §1 (NEW) .]

3. Setoff of lottery winnings against debts. The State Tax Assessor shall periodically notify the Department of Administrative and Financial Services, Bureau of Alcoholic Beverages and Lottery Operations, referred to in this subsection as "the bureau," of all persons who have a liquidated tax liability to the State under this Title. Prior to paying any lottery winnings that must be paid directly by the bureau, the bureau shall determine whether the lottery winner is on the list of persons who have a liquidated tax liability to the State under this Title. If the winner is on the list of persons who have a liquidated tax liability to the State under this Title, the bureau shall suspend payment of the winnings and provide notice to the winner of its intention to set off the winnings against the tax debt. The bureau may assign the winnings due to the winner to the State Tax Assessor in payment of any liquidated tax liability of the winner under this Title. Any remaining winnings must be paid to the winner by the bureau.

[ 2007, c. 539, Pt. M, §1 (NEW) .]

4. Restitution. For purposes of this section, "liquidated tax liability" includes monetary restitution ordered to be paid to the bureau as part of a sentence imposed for a violation of this Title or Title 17-A.

[ 2009, c. 361, §10 (NEW) .]

SECTION HISTORY

1981, c. 364, §13 (NEW). 2005, c. 12, §NNNN1 (RPR). 2007, c. 539, Pt. M, §1 (AMD). 2009, c. 361, §10 (AMD).



36 §186. Interest

A person who fails to pay any tax, other than a tax imposed pursuant to chapter 105, on or before the last date prescribed for payment is liable for interest on the tax, calculated from that date and compounded monthly. The rate of interest for any calendar year equals the highest prime rate as published in the Wall Street Journal on the first day of September of the preceding calendar year or, if the first day of September falls on a weekend or holiday, on the next succeeding business day, rounded up to the next whole percent plus 3 percentage points. For purposes of this section, the last date prescribed for payment of tax must be determined without regard to any extension of time permitted for filing a return. A tax that is upheld on administrative or judicial review bears interest from the date on which payment would have been due in the absence of review. Any amount that has been erroneously refunded and is recoverable by the assessor bears interest at the rate determined pursuant to this section from the date of payment of the refund. A credit or reimbursement that has been allowed or paid pursuant to this Title and is recoverable by the assessor bears interest at the rate determined pursuant to this section from the date it was allowed or paid. Interest accrues automatically, without being assessed by the assessor, and is recoverable by the assessor in the same manner as if it were a tax assessed under this Title. If the failure to pay a tax when required is explained to the satisfaction of the assessor, the assessor may abate or waive the payment of all or any part of that interest. [2009, c. 625, §3 (AMD).]

Except as otherwise provided in this Title, and except for taxes imposed pursuant to chapter 105, interest at the rate determined pursuant to this section must be paid on overpayments of tax from the date the return listing the overpayment was filed or the date payment was made, whichever is later. [2009, c. 625, §3 (AMD).]

SECTION HISTORY

1977, c. 679, §1 (NEW). 1981, c. 22, §§1,2 (AMD). 1981, c. 180, §1 (AMD). 1981, c. 364, §14 (AMD). 1981, c. 706, §§3,4 (AMD). 1985, c. 333, §§1,3 (AMD). 1987, c. 772, §7 (AMD). 1989, c. 502, §§A164,A165 (AMD). 1991, c. 846, §6 (AMD). 1997, c. 668, §13 (AMD). 1999, c. 414, §9 (AMD). 2001, c. 583, §9 (AMD). 2001, c. 583, §24 (AFF). 2003, c. 673, §KK1 (AMD). 2003, c. 673, §KK3 (AFF). 2009, c. 625, §3 (AMD).



36 §186-A. Additional interest

Notwithstanding section 186, for the period from July 1, 2004 to December 31, 2004, the interest rate calculated pursuant to section 186 for calendar year 2004 is increased by one percentage point. [2003, c. 673, Pt. KK, §2 (NEW); 2003, c. 673, Pt. KK, §3 (AFF).]

SECTION HISTORY

2003, c. 673, §KK2 (NEW). 2003, c. 673, §KK3 (AFF).



36 §187. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 679, §1 (NEW). 1981, c. 364, §§15,16 (AMD). 1985, c. 691, §7 (AMD). 1991, c. 546, §§2-6 (AMD). 1991, c. 873, §8 (AFF). 1991, c. 873, §4 (RP).



36 §187-A. Preparer penalty

If any part of any understatement of liability with respect to any return or claim for refund is due to a willful attempt in any manner to understate the liability for a tax by a person who prepares those returns or claims for compensation, or whose employees do so, that person shall pay a penalty of $500 with respect to each return or claim. [1987, c. 772, §8 (NEW).]

SECTION HISTORY

1987, c. 772, §8 (NEW).



36 §187-B. Penalties

1. Failure to file return. A person who fails to make and file any return required under this Title at or before the time the return becomes due is liable for one of the following penalties if the person's tax liability shown on that return or otherwise determined to be due is greater than $25.

A. If the return is filed before or within 60 days after the taxpayer receives from the assessor a formal demand that the return be filed, or if the return is not filed but the tax due is assessed by the assessor before the taxpayer receives from the assessor a formal demand that the return be filed, the penalty is $25 or 10% of the tax due, whichever is greater. [2011, c. 644, §2 (AMD); 2011, c. 644, §33 (AFF).]

B. If the return is not filed within 60 days after the taxpayer receives from the assessor a formal demand that the return be filed, the penalty is $25 or 25% of the tax due, whichever is greater. The period provided by this paragraph must be extended for up to 90 days if the taxpayer requests an extension in writing prior to the expiration of the original 60-day period. [2011, c. 644, §3 (AMD); 2011, c. 644, §33 (AFF).]

C. If the return is not filed and the assessor makes a determination of jeopardy pursuant to section 145, the penalty is 25% of the tax due. [2011, c. 380, Pt. K, §1 (AMD); 2011, c. 380, Pt. K, §2 (AFF).]

This subsection does not apply to a return required pursuant to chapter 459 that is administered pursuant to the International Fuel Tax Agreement.

[ 2011, c. 644, §§2, 3 (AMD); 2011, c. 644, §33 (AFF) .]

1-A. Failure to file information return.

[ 2013, c. 424, Pt. A, §22 (RP) .]

2. Failure to pay. The following penalties apply.

A. Any person who fails to pay, on or before the due date, any amount shown as tax on any return required under this Title is liable for a penalty of 1% of the unpaid tax for each month or fraction of a month during which the failure continues, to a maximum in the aggregate of 25% of the unpaid tax. [1999, c. 708, §10 (AMD).]

A-1. Any person who fails to make and file any return required under this Title at or before the time the return becomes due against whom the assessor has made an assessment of tax pursuant to section 141 and who has not paid the tax on or before the date specified in that assessment is liable for a penalty of 1% of the unpaid tax for each month or fraction of a month during which the tax remains unpaid, calculated retroactively from the original due date of the unfiled return, to a maximum in the aggregate of 25% of the unpaid tax. [1999, c. 708, §11 (NEW).]

B. Any person who fails to pay a tax assessment for which no further administrative or judicial review is available pursuant to section 151 and the Maine Administrative Procedure Act is liable for a penalty in the amount of 25% of the amount of the tax due if the payment of the tax is not made within 10 days of the person's receipt of notice of demand for payment as provided by this Title. This penalty must be explained in the notice of demand and is final when levied. [1995, c. 281, §8 (AMD).]

This subsection does not apply to taxes due pursuant to chapter 459 and administered pursuant to the terms of the International Fuel Tax Agreement.

[ 2001, c. 396, §9 (AMD) .]

3. Negligence; fraud.

[ 1991, c. 873, §5 (NEW); 1991, c. 873, §9 (AFF); MRSA T. 36, §187-B, sub-§3 (RP) .]

3-A. Negligence; fraud. A person who files a return under this Title that results in an underpayment of tax, any portion of which is attributable to negligence or intentional disregard of this Title or rules adopted pursuant to this Title, but is not attributable to fraud with intent to evade the tax, is liable for a penalty in the amount of $25 or 25% of that portion of the underpayment, whichever is greater. A person who files a return under this Title that results in an underpayment of tax, any portion of which is attributable to fraud with intent to evade the tax, is liable for a penalty in the amount of $75 or 75% of that portion of the underpayment, whichever is greater. For the purposes of this section, "negligence" means any failure to make a reasonable attempt to comply with the provisions of this Title.

[ 2007, c. 627, §7 (AMD) .]

4. Substantial understatement.

[ 1991, c. 873, §5 (NEW); 1991, c. 873, §9 (AFF); MRSA T. 36, §187-B, sub-§4 (RP) .]

4-A. Substantial understatement. A person who files a return under this Title that results in an underpayment of tax, any portion of which is attributable to a substantial understatement of tax, without negligence or intentional disregard of this Title or rules adopted pursuant to this Title and without fraud with intent to evade the tax, is liable for a penalty of $5 or 1% of that portion of the underpayment, whichever is greater, for each month or fraction of a month during which the failure to pay that portion of the underpayment continues, up to a maximum in the aggregate of $25 or 25% of the underpayment, whichever is greater.

There is a substantial understatement of tax if the amount of the understatement on the return or returns for the period covered by the assessment exceeds 10% of the total tax required to be shown on the return or returns for that period or $1,000, whichever is greater. For purposes of determining whether an understatement is substantial and calculating the amount of a substantial understatement that is subject to penalty under this subsection, the amount of an understatement is reduced by that portion of the understatement that is attributable to the tax treatment of any item by the taxpayer if there is or was substantial authority for that treatment.

[ 2007, c. 627, §8 (AMD) .]

4-B. Excessive refund. A person who files a claim for refund or reimbursement under Part 5 that is the basis for the receipt of a refund or reimbursement that substantially exceeds the amount to which the person is legally entitled is liable for a penalty of $5 or 1% of the excess amount, whichever is greater, for each month or fraction of a month during which the failure to repay that portion of the refund or reimbursement continues, to a maximum in the aggregate of $25 or 25% of the overpayment, whichever is greater. For purposes of this subsection, a refund or reimbursement substantially exceeds the amount to which the person is legally entitled if the amount of the refund or reimbursement exceeds the amount to which the person is legally entitled by more than 10% of the corrected amount or $1,000, whichever is greater. For purposes of this subsection, the amount by which a refund or reimbursement exceeds the amount to which the person is legally entitled and the excess amount that is subject to penalty under this subsection must be reduced by any portion of the excessive claim for which the person has substantial authority supporting its position.

[ 2007, c. 437, §4 (NEW) .]

5. Insufficient funds. Any person who makes payment of an amount due under this Title by means of a check or electronic funds transfer that is returned unpaid by the bank on which it is drawn because of insufficient funds or the closing or nonexistence of the account on which it is drawn is liable for a penalty of $20 or 1% of the payment amount, whichever is greater.

[ 1999, c. 708, §12 (AMD) .]

5-A. Electronic funds transfers. Any person required by the assessor to remit taxes by electronic funds transfer that fails to remit electronically is liable for a penalty of the lesser of 5% of the tax due or $5,000. For purposes of this section, a person fails to remit electronically when:

A. Two or more required payments in any consecutive 6-month period are either not made or are made by the person by means other than electronic funds transfer and the person has been notified in writing by the assessor of that person's noncompliance and of the fact that the penalty imposed by this section may be imposed; or [1997, c. 668, §15 (NEW).]

B. The person makes 2 or more required electronic payments in any consecutive 6-month period that do not comply with the specifications set forth in a rule issued by the assessor pursuant to section 193. [1999, c. 414, §10 (AMD).]

[ 1999, c. 414, §10 (AMD) .]

5-B. Electronic data submission. Any person required by the State Tax Assessor to file returns by electronic data submission that fails to file electronically is liable for a penalty of $50. For purposes of this subsection, a person fails to file electronically when:

A. Two or more required returns in any consecutive 6-month period either are not filed or are filed by the person by means other than electronic data submission and the person has been notified in writing by the State Tax Assessor of that person's noncompliance and of the fact that the penalty authorized by this subsection may be imposed; or [2005, c. 332, §4 (NEW); 2005, c. 332, §30 (AFF).]

B. The person files 2 or more required electronic returns in any consecutive 6-month period that do not comply with the specifications set forth in rules adopted by the State Tax Assessor pursuant to section 193. [2005, c. 332, §4 (NEW); 2005, c. 332, §30 (AFF).]

[ 2005, c. 332, §4 (NEW); 2005, c. 332, §30 (AFF) .]

6. Penalties not exclusive. Each penalty provided under this section is in addition to any interest and other penalties provided under this section and other law, except as otherwise provided in this section. Interest may not accrue on the penalty. This section does not apply to any filing or payment responsibility pursuant to Part 2 except that this section does apply to a filing or payment responsibility pursuant to the state telecommunications excise tax imposed under section 457. The penalties imposed under subsections 1 and 2 accrue automatically, without being assessed by the State Tax Assessor. Each penalty imposed under this section is recoverable by the assessor in the same manner as if it were a tax assessed under this Title.

[ 2013, c. 331, Pt. C, §7 (AMD) .]

7. Reasonable cause. The assessor shall waive or abate or, in the case of those penalties that do not accrue automatically under subsection 6, refrain from imposing any penalty imposed by subsection 1, 2, 4-A, 4-B, 5-A or 5-B or by the terms of the International Fuel Tax Agreement if grounds constituting reasonable cause are established by the taxpayer or if the assessor determines that grounds constituting reasonable cause are otherwise apparent. Reasonable cause includes, but is not limited to, the following circumstances:

A. The failure to file or pay resulted directly from erroneous information provided by the Bureau of Revenue Services; [1991, c. 873, §5 (NEW); 1991, c. 873, §8, 9 (AFF); 1997, c. 526, §14 (AMD).]

B. The failure to file or pay resulted directly from the death or serious illness of the taxpayer or a member of the taxpayer's immediate family; [1991, c. 873, §5 (NEW); 1991, c. 873, §8, 9 (AFF).]

C. The failure to file or pay resulted directly from a natural disaster; [1991, c. 873, §5 (NEW); 1991, c. 873, §8, 9 (AFF).]

D. A return that was due monthly was filed and paid less than one month late and all of the taxpayer's returns and payments during the preceding 12 months were timely; [1995, c. 281, §9 (AMD).]

E. A return that was due other than monthly was filed and paid less than one month late and all of the taxpayer's returns and payments during the preceding 3 years were timely; [1995, c. 281, §9 (AMD).]

F. The taxpayer has supplied substantial authority justifying the failure to file or pay; or [1991, c. 873, §5 (NEW); 1991, c. 873, §8, 9 (AFF).]

G. The amount subject to a penalty imposed by subsection 1, 2, 4-A or 5-A is de minimis when considered in relation to the amount otherwise properly paid, the reason for the failure to file or pay and the taxpayer's compliance history. [2011, c. 380, Pt. L, §1 (AMD).]

Absent a determination by the assessor that grounds constituting reasonable cause are otherwise apparent, the burden of establishing grounds for waiver or abatement is on the taxpayer.

[ 2011, c. 655, Pt. QQ, §3 (AMD); 2011, c. 655, Pt. QQ, §8 (AFF) .]

For purposes of this section, the term "person" includes an individual, corporation or partnership or any officer or employee of a corporation, including a dissolved corporation, or a member or employee of a partnership who, as the officer, employee or member, is under a duty to perform the act in respect of which a violation occurs. [1993, c. 395, §6 (AMD).]

SECTION HISTORY

1991, c. 873, §§6, 7 (AMD). 1991, c. 873, §§8, 9 (AFF). 1991, c. 873, §5 (NEW). 1993, c. 395, §6 (AMD). 1995, c. 281, §§8, 9 (AMD). 1995, c. 395, §K1 (AMD). 1995, c. 639, §5 (AMD). 1995, c. 657, §7 (AMD). 1995, c. 657, §10 (AFF). 1997, c. 526, §14 (AMD). 1997, c. 668, §§14-16 (AMD). 1999, c. 414, §10 (AMD). 1999, c. 521, §§A2, 3 (AMD). 1999, c. 708, §§10-13 (AMD). 2001, c. 396, §§8-10 (AMD). 2005, c. 332, §§4, 5 (AMD). 2005, c. 332, §30 (AFF). 2007, c. 437, §§3-5 (AMD). 2007, c. 437, §22 (AFF). 2007, c. 438, §9 (AMD). 2007, c. 627, §§6-8 (AMD). 2007, c. 693, §6 (AMD). 2011, c. 380, Pt. K, §1 (AMD). 2011, c. 380, Pt. K, §2 (AFF). 2011, c. 380, Pt. L, §1 (AMD). 2011, c. 644, §§2-4 (AMD). 2011, c. 644, §33 (AFF). 2011, c. 655, Pt. QQ, §§2, 3 (AMD). 2011, c. 655, Pt. QQ, §8 (AFF). 2013, c. 331, Pt. C, §7 (AMD). 2013, c. 424, Pt. A, §22 (AMD).



36 §188. Remedies not exclusive

Each remedy provided in this Title is not exclusive and is in addition to all other remedies prescribed in this Title for the enforcement and collection of any tax imposed by this Title. [1981, c. 364, §17 (NEW).]

SECTION HISTORY

1981, c. 364, §17 (NEW).



36 §189. Taxes as additional

Unless otherwise specifically provided, any tax imposed under this Title shall be in addition to all other taxes legally imposed upon the subject of the tax by any other law of the State now or hereafter in force. [1981, c. 364, §17 (NEW).]

SECTION HISTORY

1981, c. 364, §17 (NEW).



36 §190. Effect of repeal

The repeal of an Act or resolve, or part thereof, imposing a tax or taxes shall have no effect upon the reporting, collecting or refunding of taxes accrued to the date of that repeal. The procedures relating to the reporting, collecting or refunding of taxes in effect at the date of the repeal shall remain in full force and effect until the liabilities incurred pursuant to the Act or resolve, or part thereof, are satisfied. [1981, c. 364, §17 (NEW).]

SECTION HISTORY

1981, c. 364, §17 (NEW).



36 §191. Confidentiality of tax records

(CONFLICT)

1. Basic prohibition. It is unlawful for any public official or any employee or agent of the bureau to inspect willfully any return or examine information contained on any return, for any purpose other than the conduct of official duties. Except as otherwise provided by law, it is unlawful for any person who, pursuant to this Title, has been permitted to receive or view any portion of the original or a copy of any report, return or other information provided pursuant to this Title to divulge or make known in any manner any information set forth in any of those documents or obtained from examination or inspection under this Title of the premises or property of any taxpayer. This prohibition applies to both state tax information and federal tax information filed as part of a state tax return.

[ 1997, c. 668, §17 (AMD) .]

2. Exemptions. This section shall not be construed to prohibit:

A. The delivery to a taxpayer or his duly authorized representative of a certified copy of any return, report or other information filed by the taxpayer pursuant to this Title; [1977, c. 668, §2 (NEW).]

A-1. The disclosure to an authorized representative of the Maine Potato Board of information obtained by the assessor in the administration of chapter 710; [2013, c. 10, §1 (NEW).]

B. The publication of statistics so classified to prevent the identification of particular reports or returns and the items thereof; [1977, c. 668, §2 (NEW).]

C. The inspection by the Attorney General of information filed by any taxpayer who has requested review of any tax under this Title or against whom an action or proceeding for collection of tax has been instituted; or the production in court or to the board on behalf of the State Tax Assessor or any other party to an action or proceeding under this Title of so much and no more of the information as is pertinent to the action or proceeding; [2011, c. 694, §7 (AMD).]

D. The disclosure of information to duly authorized officers of the United States and of other states, districts and territories of the United States and of Canada and its provinces for use in administration and enforcement of this Title or of the tax laws of those jurisdictions. With respect to enforcement of the tax laws of other jurisdictions, the information may not be given to the duly authorized officer unless the officer's government permits a substantially similar disclosure of information to the taxing officials of this State and provides for the confidentiality of information in a manner substantially similar to the manner provided in this section; [2009, c. 496, §6 (AMD).]

E. The provision of information, pursuant to a contract for administrative services, to a person retained on an independent contract basis or the authorized employees of that person or the provision of information to state employees outside the Bureau of Revenue Services for the purpose of acquiring assistance in the administration of this Title and the return to employees of the Bureau of Revenue Services of the information provided and additional information generated as a product of the administrative services provided; [1977, c. 668, §2 (NEW); 1997, c. 526, §14 (AMD).]

F. The transmission of information among employees of the Bureau of Revenue Services for the purposes of enforcing and administering the tax laws of this State and the delivery by a register of deeds to the State Tax Assessor or delivery by the State Tax Assessor to the appropriate municipal assessor or to the Maine Land Use Planning Commission or the Department of Health and Human Services of "declarations of value" in accordance with section 4641-D. The State Tax Assessor may require entities requesting information pursuant to this paragraph other than municipal assessors to provide resources sufficient to cover the cost of providing the forms; [2011, c. 655, Pt. I, §9 (AMD); 2011, c. 655, Pt. I, §11 (AFF); 2011, c. 682, §38 (REV).]

G. The disclosure to the Attorney General of information related to a person who is the subject of a criminal investigation or prosecution, and the subsequent disclosure of that information by the Attorney General to a district attorney, an assistant district attorney or a state, county or local law enforcement agency that is participating in the criminal investigation or prosecution of that person. A request from the Attorney General for information related to a person who is the subject of a criminal investigation or prosecution must be submitted to the State Tax Assessor in writing and must include:

(1) The name and address of the person to whom the requested information relates;

(2) The taxable period or periods to which the requested information relates;

(3) The statutory authority under which the criminal investigation or prosecution is being conducted; and

(4) The specific reason the requested information is, or may be, relevant to the criminal investigation or prosecution.

The Attorney General or a district attorney, assistant district attorney or law enforcement agency to which the Attorney General has disclosed tax information related to a person who is the subject of a criminal investigation or prosecution shall retain physical control of that information until the conclusion of the criminal investigation or prosecution for which the information was requested, after which the information must be returned immediately to the assessor; [2011, c. 240, §2 (AMD).]

H. The disclosure by the State Tax Assessor of the fact that a person is or is not registered under this Title or disclosure of both the fact that a registration under this Title has been revoked and the reasons for revocation; [1981, c. 698, §176 (RPR).]

I. The disclosure of information acquired pursuant to Part 2; [1985, c. 764, §3 (AMD).]

J. The disclosure to a state agency seeking setoff of a liquidated debt against a tax refund pursuant to section 5276-A of information necessary to effectuate the intent of that section; [1987, c. 19, §1 (AMD); 1987, c. 210, §1 (AMD).]

K. The disclosure by a municipal assessor, or by the State Tax Assessor with regard to the unorganized territory, of information contained on a declaration of value filed pursuant to section 4641-D or the Internet publication by the State Tax Assessor of information, other than taxpayer identification numbers, obtained from declarations of value filed pursuant to section 4641-D, except that, upon request by an individual who is certified by the Secretary of State as a participant in the Address Confidentiality Program pursuant to Title 5, section 90-B, the municipal assessor shall redact the name of that individual on the declaration of value form prior to disclosure; [2015, c. 313, §4 (AMD).]

L. The listing of gasoline distributors possessing a certificate under section 2904 and the number of taxable gallons sold by each gasoline distributor in this State each month; [2013, c. 25, §1 (AMD).]

M. The disclosure by employees of the Bureau of Revenue Services, in connection with their official duties relating to any examination, collection activity, civil or criminal tax investigation or any other offense under this Title, of return information to the limited extent that disclosure is necessary in obtaining information, which is not otherwise available, with respect to the correct determination of tax, liability for tax or the amount to be collected or with respect to the enforcement of this Title; [1987, c. 769, Pt. A, §147 (RPR); 1997, c. 526, §14 (AMD).]

N. The disclosure by the State Tax Assessor of computerized individual income tax data, without identification by taxpayer name, number or address, to a research agency of the Legislature; [1991, c. 820, §5 (AMD).]

O. The disclosure to an authorized representative of the Department of Health and Human Services of an individual's residence, employer, income and assets for child support enforcement purposes as required by the Social Security Act, 42 United States Code, Chapter 7, subchapter IV, Part D (1966), when a request containing the payor's social security number is made by the department; [2009, c. 434, §11 (AMD).]

P. The public disclosure by the State Tax Assessor of the name, last known business address and title of the professional license or certificate of any person whose license or certificate of authority to conduct a profession, trade or business in this State has not been renewed, reissued or otherwise extended by order of the assessor pursuant to section 175. This disclosure may be made only after no further administrative or judicial review of the order is available under section 151 or the Maine Administrative Procedure Act; [1995, c. 368, Pt. W, §6 (AMD); 1995, c. 419, §30 (AMD).]

Q. The listing of persons possessing certificates under section 3204 and the number of taxable gallons sold by each person possessing a certificate in this State each month; [2013, c. 25, §2 (AMD).]

R. The disclosure to the Department of Health and Human Services of information relating to the administration and collection of the taxes imposed by chapter 358, chapter 373, chapter 375 and chapter 377; [2005, c. 332, §6 (AMD).]

S. The disclosure to an authorized representative of the Department of Health and Human Services of the names and social security numbers of applicants for the Maine Residents Property Tax Relief Program for the purpose of identifying those who are not eligible for that program pursuant to section 6207, subsection 3. The Department of Health and Human Services may not disclose names or social security numbers to any person, agency or organization, other than the Bureau of Revenue Services, nor may those names and social security numbers be used for any purpose other than the purpose stated in this paragraph; [RR 1995, c. 2, §89 (COR); 1997, c. 526, §14 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

T. The disclosure to an authorized representative of the Department of Health and Human Services of information in the possession of the bureau identifying the location of an interest-bearing account in the name and social security number of a delinquent payor of child support as requested by the Department of Health and Human Services; [RR 1995, c. 2, §90 (COR); 2003, c. 689, Pt. B, §6 (REV).]

U. The disclosure by employees of the Bureau of Revenue Services to designated representatives of the Secretary of State of information required by the Secretary of State for the administration of the special fuel tax imposed by chapter 459; [1997, c. 703, §2 (AMD).]

V. The disclosure by employees of the Bureau of Revenue Services, to designated representatives of the Department of Labor, of all information required by the State Tax Assessor and the Commissioner of Labor for the administration of the taxes imposed by Part 8 and by Title 26, chapter 13 and the Competitive Skills Scholarship Fund contribution imposed by Title 26, section 1166 and of all information required by the Director of the Bureau of Labor Standards within the Department of Labor for the enforcement of Title 26, section 872; [2009, c. 637, §13 (AMD).]

W. The disclosure by the State Tax Assessor to the State Auditor when necessary to the performance of the State Auditor's official duties; [1999, c. 708, §14 (AMD).]

X. [2001, c. 691, §6 (AFF); 2001, c. 691, §3 (RP).]

Y. The disclosure by the State Tax Assessor, upon request in writing of any individual against whom an assessment has been made pursuant to section 177, subsection 1, of the following information:

(1) Information regarding the underlying tax liability to the extent necessary to apprise the individual of the basis of the assessment;

(2) The name of any other individual against whom an assessment has been made for the same underlying tax debt; and

(3) The general nature of any steps taken by the assessor to collect the underlying tax debt from any other individuals and the amount collected; [2003, c. 390, §2 (AMD).]

Z. The disclosure to the Treasurer of State when necessary for the performance of the Treasurer of State's official duties as administrator under Title 33, chapter 41 of the following information:

(1) The current mailing address for a taxpayer for purposes of returning unclaimed or abandoned property to the rightful owner or heir; and

(2) The names and mailing addresses of all Maine corporate income tax filers in an electronic medium prescribed by the State Tax Assessor; [2003, c. 390, §3 (AMD).]

AA. The disclosure by employees of the bureau to designated representatives of the Finance Authority of Maine necessary for the administration of section 6656, subsection 3 and section 6758, subsection 4 and of information required to ensure that recipients of certain benefits under Title 20-A, chapter 417-E are eligible to receive such benefits; [2013, c. 67, §1 (AMD).]

BB. The disclosure to an authorized representative of the Department of Health and Human Services, Office of Child Care and Head Start of taxpayer information directly relating to the certification of investments eligible for or the eligibility of a taxpayer for the quality child care investment credit provided by section 5219-Q; [2005, c. 683, Pt. A, §60 (RPR).]

CC. The disclosure to an authorized representative of the Department of Professional and Financial Regulation of information necessary for the administration of Title 10, chapter 222; [2005, c. 683, Pt. A, §61 (RPR).]

DD. The delivery of a certified copy of any return, report or other information provided or filed pursuant to this Title by a partnership, corporation, trust or estate or any report of any examination of a return filed by a partnership, corporation, trust or estate to any person:

(1) Who signed the return;

(2) Who is the personal representative or executor of the estate filing the return;

(3) Who was a member of the partnership filing the return during any part of the period covered by the return;

(4) Who is a trustee of the trust filing the return;

(5) Who was a shareholder during any part of the period covered by the return filed by an S corporation;

(6) Who is an officer, or a bona fide shareholder of record owning 1% or more of the outstanding stock, of the corporation filing the return;

(7) Who is the person authorized to act for the corporation if the corporation has been dissolved; or

(8) Who is the duly authorized representative of any of the persons described in subparagraphs (1) to (7).

The exception under this paragraph does not include the disclosure of confidential information of a particular partner, shareholder, beneficiary or trustee or other person receiving income from one of the entities described in subparagraphs (1) to (8) unless otherwise authorized; [2005, c. 332, §9 (NEW).]

DD. (REALLOCATED TO T. 36, §191, sub-§2, ¶HH) [RR 2005, c. 1, §18 (RAL); 2005, c. 395, §3 (NEW).]

DD. (REALLOCATED TO T. 36, §191, sub-§2, ¶II) [RR 2005, c. 1, §19 (RAL); 2005, c. 396, §7 (NEW).]

EE. The disclosure by the State Tax Assessor of the fact that a person has or has not been issued a certificate of exemption pursuant to section 1760, 2013 or 2557, a provisional resale certificate pursuant to section 1754-B, subsection 2-B or a resale certificate pursuant to section 1754-B, subsection 2-C; [2007, c. 438, §10 (AMD).]

FF. The disclosure to the Department of the Secretary of State, Bureau of Motor Vehicles of whether the person seeking registration of a vehicle has paid the tax imposed by Part 3 with respect to that vehicle; [2005, c. 683, Pt. A, §62 (AMD).]

GG. The disclosure to the Department of Inland Fisheries and Wildlife, Division of Licensing and Registration of whether the person seeking registration of a snowmobile, all-terrain vehicle or watercraft has paid the tax imposed by Part 3 with respect to that snowmobile, all-terrain vehicle or watercraft; [2011, c. 253, §37 (AMD).]

HH. (REALLOCATED FROM T. 36, §191, sub-§2, ¶DD) [2015, c. 300, Pt. A, §5 (RP).]

II. (REALLOCATED FROM T. 36, §191, sub-§2, ¶DD) The disclosure to an authorized representative of the Maine Milk Commission of information on the quantity of packaged milk handled in the State and subject to the milk handling fee established in section 4902 and other information obtained by the assessor in the administration of chapter 721; [2007, c. 539, Pt. M, §2 (AMD); 2007, c. 539, Pt. OO, §5 (AMD); 2007, c. 693, §7 (AMD); 2007, c. 694, §1 (AMD).]

JJ. The disclosure to the State Purchasing Agent of a person's sales tax standing as necessary to enforce Title 5, section 1825-B, subsection 14; [2009, c. 361, §12 (AMD).]

KK. The disclosure of information necessary to administer the setoff of liquidated tax debts pursuant to section 185, subsection 3; [2009, c. 361, §13 (AMD).]

(Paragraph KK as enacted by PL 2007, c. 539, Pt. OO, §7 is REALLOCATED TO TITLE 36, SECTION 191, SUBSECTION 2, PARAGRAPH LL)

(Paragraph KK as enacted by PL 2007, c. 693, §9 is REALLOCATED TO TITLE 36, SECTION 191, SUBSECTION 2, PARAGRAPH MM)

(Paragraph KK as enacted by PL 2007, c. 694, §3 is REALLOCATED TO TITLE 36, SECTION 191, SUBSECTION 2, PARAGRAPH NN)

LL. (REALLOCATED FROM T. 36, §191, sub-§2, ¶KK) The disclosure to any state agency of information relating to the administration and collection of any debt transferred to the bureau for collection pursuant to section 112-A; [2009, c. 652, Pt. A, §50 (AMD).]

MM. (REALLOCATED FROM T. 36, §191, sub-§2, ¶KK) The disclosure to an authorized representative of the Department of Economic and Community Development of information required for the administration of the visual media production credit under section 5219-Y, the employment tax increment financing program under chapter 917, the visual media production reimbursement program under chapter 919-A or the Pine Tree Development Zone program under Title 30-A, chapter 206, subchapter 4; [2009, c. 652, Pt. A, §51 (AMD).]

NN. (REALLOCATED FROM T. 36, §191, sub-§2, ¶KK) The disclosure to an authorized representative of the Wild Blueberry Commission of Maine of information required for or submitted to the assessor in connection with the administration of the tax imposed under chapter 701; [2011, c. 240, §3 (AMD).]

OO. The disclosure to duly authorized officers of the Federal Government and of other state governments of information necessary to administer a set-off agreement pursuant to section 112, subsection 13. The information may not be disclosed unless the officer's government permits a substantially similar disclosure of information to the taxing officials of this State and protects the confidentiality of the information in a manner substantially similar to that provided by this section; [RR 2009, c. 2, §106 (COR).]

PP. The disclosure to the Department of Agriculture, Conservation and Forestry of information contained on the commercial forestry excise tax return filed pursuant to section 2726, such as the landowner name, address and acreage, to facilitate the administration of chapter 367; [2011, c. 211, §19 (AMD); 2011, c. 331, §9 (AMD); 2011, c. 331, §§16, 17 (AFF); 2011, c. 439, §5 (AMD); 2011, c. 439, §12 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

(Paragraph PP as enacted by PL 2009, c. 592, §2 is REALLOCATED TO TITLE 36, SECTION 191, SUBSECTION 2, PARAGRAPH QQ)

QQ. (REALLOCATED FROM T. 36, §191, sub-§2, ¶PP) The disclosure of registration, reporting and payment information to the Department of Environmental Protection necessary for the administration of Title 38, chapter 33; [2015, c. 166, §12 (AMD).]

RR. The disclosure to the Finance Authority of Maine of the cumulative value of eligible premiums submitted for reimbursement pursuant to Title 10, section 1020-C; [RR 2011, c. 1, §51 (COR).]

(Paragraph RR as enacted by PL 2011, c. 331, §11 and affected by §§16 and 17 is REALLOCATED TO TITLE 36, SECTION 191, SUBSECTION 2, PARAGRAPH TT)

(Paragraph RR as enacted by PL 2011, c. 439, §7 and affected by §12 is REALLOCATED TO TITLE 36, SECTION 191, SUBSECTION 2, PARAGRAPH UU)

SS. The disclosure of information to the Finance Authority of Maine necessary for the administration of the new markets capital investment credit in sections 2533 and 5219-HH and to the Commissioner of Administrative and Financial Services as necessary for the execution of the memorandum of agreement pursuant to section 5219-HH, subsection 3; [2011, c. 548, §11 (AMD).]

(Paragraph SS as enacted by PL 2011, c. 439, §8 and affected by §12 is REALLOCATED TO TITLE 36, SECTION 191, SUBSECTION 2, PARAGRAPH VV)

TT. (REALLOCATED FROM T. 36, §191, sub-§2, ¶RR) The disclosure to tax officials of other states, and to clearinghouses and other administrative entities acting on behalf of participating states, of information necessary for the administration of a multistate agreement entered into pursuant to section 2532; [2011, c. 548, §12 (AMD).]

UU. (REALLOCATED FROM T. 36, §191, sub-§2, ¶RR) The production in court on behalf of the assessor or any other party to an action or proceeding under this Title, or the production pursuant to a discovery request under the Maine Rules of Civil Procedure or a request under the freedom of access laws, of any reconsideration decision or advisory ruling issued on or after July 1, 2012, in redacted format so as not to reveal information from which the taxpayer may be identified, except that federal returns and federal return information provided to the State by the Internal Revenue Service may not be disclosed except as permitted by federal law. A person requesting the production of any such document shall pay, at the time the request is made, all direct and indirect costs associated with the redacting of information from which the taxpayer or other interested party may be identified, plus an additional fee of $100 per request; [2013, c. 424, Pt. A, §23 (RPR).]

VV. The disclosure by the assessor to the taxpayer advocate under section 151-C of information related to a petition for reconsideration filed by a taxpayer pursuant to section 151. The taxpayer advocate is prohibited from disclosing information obtained pursuant to this paragraph other than to the particular taxpayer to whom the information pertains; [2013, c. 331, Pt. B, §3 (AMD).]

WW. The disclosure of information to the Department of Inland Fisheries and Wildlife necessary for the administration of the credit for Maine fishery infrastructure investment under section 5216-D; [2013, c. 331, Pt. B, §4 (RPR).]

XX. The disclosure of information by the assessor to the board, except that such disclosure is limited to information that is pertinent to an appeal or other action or proceeding before the board; [2015, c. 300, Pt. A, §6 (AMD); 2015, c. 344, §6 (AMD).]

YY. The inspection and disclosure of information by the board to the extent necessary to conduct appeals procedures pursuant to this Title and issue a decision on an appeal to the parties. The board may make available to the public redacted decisions that do not disclose the identity of a taxpayer or any information made confidential by state or federal statute; and [2015, c. 300, Pt. A, §6 (AMD); 2015, c. 344, §6 (AMD).]

ZZ. (CONFLICT: Text as enacted by PL 2015, c. 300, Pt. A, §7) The disclosure by the State Tax Assessor to a qualified Pine Tree Development Zone business that has filed a claim for reimbursement under section 2016 of information related to any insufficiency of the claim, including records of a contractor or subcontractor that assigned the claim for reimbursement to the qualified Pine Tree Development Zone business and records of the vendors of the contractor or subcontractor. [2015, c. 300, Pt. A, §7 (NEW).]

ZZ. (CONFLICT: Text as enacted by PL 2015, c. 344, §7) The disclosure of information by the State Tax Assessor or the Associate Commissioner for Tax Policy to the Office of Program Evaluation and Government Accountability under Title 3, section 991 for the review and evaluation of tax expenditures pursuant to Title 3, chapter 37. [2015, c. 344, §7 (NEW).]

[ 2015, c. 166, §12 (AMD); 2015, c. 300, Pt. A, §§5-7 (AMD); 2015, c. 313, §4 (AMD); 2015, c. 344, §§6, 7 (AMD) .]

3. Additional restrictions for information provided by Internal Revenue Service. Federal returns and federal return information provided to the State by the Internal Revenue Service may not be disclosed to other states, districts and territories of the United States or provinces of Canada, to legislative committees or the agents of the committees or to the Attorney General for the purpose of criminal investigations and prosecutions unrelated to this Title. These restrictions are in addition to those imposed by subsection 1.

[ 1999, c. 708, §17 (AMD) .]

3-A. Additional restrictions for proprietary information provided to assessor. Information and materials provided in confidence to the assessor and used by the bureau for the purpose of preparing legislation or legislative analysis, including the preparation of fiscal estimates for the Office of Fiscal and Program Review, are to be accorded the same confidentiality as established by this section for tax information.

[ 2003, c. 390, §5 (NEW) .]

3-B. Additional restrictions for certain information provided by the Department of Health and Human Services. Information provided to the assessor by the Department of Health and Human Services pursuant to section 175 and Title 22, section 2425, subsection 8, paragraph L may be used by the bureau only for the administration and enforcement of taxes imposed under this Title. These restrictions are in addition to those imposed by subsection 1.

[ 2013, c. 595, Pt. J, §2 (NEW); 2013, c. 595, Pt. J, §4 (AFF) .]

4. Penalties. A person who willfully violates this section commits a Class E crime. An offender who is an officer or employee of the State must be dismissed from office.

[ 2009, c. 496, §7 (AMD) .]

SECTION HISTORY

1977, c. 668, §2 (NEW). 1979, c. 127, §193 (AMD). 1981, c. 364, §18 (AMD). 1981, c. 504, §§1,2 (AMD). 1981, c. 698, §176 (AMD). 1985, c. 764, §§3-5 (AMD). 1987, c. 19, §§1-3 (AMD). 1987, c. 43, (AMD). 1987, c. 201, §§1-3 (AMD). 1987, c. 402, §§B22-B27 (AMD). 1987, c. 497, §§7-9 (AMD). 1987, c. 769, §§A145-A149 (AMD). 1991, c. 546, §7 (AMD). 1991, c. 820, §§5-7 (AMD). 1991, c. 837, §B18 (AMD). 1993, c. 395, §7 (AMD). RR 1995, c. 2, §§89-92 (COR). 1995, c. 178, §§1-3 (AMD). 1995, c. 368, §§W6-8 (AMD). 1995, c. 395, §§S1-3 (AMD). 1995, c. 419, §§30-33 (AMD). 1995, c. 625, §§A46-49 (AMD). 1995, c. 639, §6 (AMD). 1995, c. 657, §8 (AMD). 1995, c. 657, §10 (AFF). 1995, c. 694, §D61 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 504, §4 (AMD). 1997, c. 526, §14 (AMD). 1997, c. 537, §60 (AMD). 1997, c. 537, §62 (AFF). 1997, c. 668, §17 (AMD). 1997, c. 703, §§2-4 (AMD). 1999, c. 414, §§11-13 (AMD). 1999, c. 708, §§14-17 (AMD). 2001, c. 23, §1 (AMD). 2001, c. 293, §6 (AMD). 2001, c. 396, §11 (AMD). 2001, c. 439, §§L6-8 (AMD). 2001, c. 691, §3 (AMD). 2001, c. 691, §6 (AFF). 2001, c. 714, §CC2 (AMD). 2001, c. 714, §CC8 (AFF). RR 2003, c. 2, §114 (COR). 2003, c. 390, §§1-5 (AMD). 2003, c. 390, §55 (AFF). 2003, c. 668, §§9,10 (AMD). 2003, c. 668, §12 (AFF). 2003, c. 673, §DD2 (AMD). 2003, c. 689, §B6 (REV). 2003, c. 705, §3 (AMD). RR 2005, c. 1, §§18,19 (COR). 2005, c. 332, §§6-9 (AMD). 2005, c. 395, §§1-3 (AMD). 2005, c. 396, §§5-7 (AMD). 2005, c. 683, §§A60-64 (AMD). 2007, c. 328, §§2-4 (AMD). 2007, c. 352, Pt. A, §4 (AMD). 2007, c. 438, §10 (AMD). 2007, c. 539, Pt. M, §§2-4 (AMD). 2007, c. 539, Pt. OO, §§5-7 (AMD). 2007, c. 693, §§7-9 (AMD). 2007, c. 694, §§1-3 (AMD). RR 2009, c. 2, §§105-108 (COR). 2009, c. 340, §27 (AMD). 2009, c. 361, §§11-17 (AMD). 2009, c. 434, §§11, 12 (AMD). 2009, c. 470, §4 (AMD). 2009, c. 496, §§6, 7 (AMD). 2009, c. 568, §2 (AMD). 2009, c. 592, §2 (AMD). 2009, c. 637, §13 (AMD). 2009, c. 652, Pt. A, §§50-52 (AMD). RR 2011, c. 1, §§49-53 (COR). 2011, c. 211, §§19-21 (AMD). 2011, c. 240, §§2, 3 (AMD). 2011, c. 253, §37 (AMD). 2011, c. 331, §§9-11 (AMD). 2011, c. 331, §§16, 17 (AFF). 2011, c. 380, Pt. Q, §§2-4 (AMD). 2011, c. 380, Pt. Q, §7 (AFF). 2011, c. 439, §§5-8 (AMD). 2011, c. 439, §12 (AFF). 2011, c. 548, §§11, 12 (AMD). 2011, c. 644, §§5-7 (AMD). 2011, c. 655, Pt. I, §9 (AMD). 2011, c. 655, Pt. I, §11 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2011, c. 682, §38 (REV). 2011, c. 694, §§7-10 (AMD). 2013, c. 10, §1 (AMD). 2013, c. 25, §§1, 2 (AMD). 2013, c. 67, §1 (AMD). 2013, c. 331, Pt. B, §§3-5 (AMD). 2013, c. 424, Pt. A, §23 (AMD). 2013, c. 595, Pt. J, §2 (AMD). 2013, c. 595, Pt. J, §4 (AFF). 2015, c. 166, §12 (AMD). 2015, c. 300, Pt. A, §§5-7 (AMD). 2015, c. 313, §4 (AMD). 2015, c. 344, §§6, 7 (AMD).



36 §192. Miscellaneous

1. Expenses. The reasonable and necessary traveling expenses of the State Tax Assessor and of his employees while actually engaged in the performance of their duties, certified upon vouchers approved by the State Tax Assessor, shall be paid by the Treasurer of State upon warrant of the State Controller.

[ 1981, c. 364, §19 (NEW) .]

2. Facsimile signature. A facsimile of the signature of the State Tax Assessor imprinted by or at his direction upon any license, registration certificate, notice of assessment or statutory demand notice issued by him under authority of this Title shall have the same validity as his written signature.

[ 1981, c. 364, §19 (NEW) .]

3. Small payments. No payment of less than $1 may be made pursuant to this Title, except in the case of an overpayment of tax when a specific written request is made by the taxpayer.

[ 1981, c. 364, §19 (NEW) .]

SECTION HISTORY

1981, c. 364, §19 (NEW).



36 §193. Returns; declaration covering perjury; submission of returns and funds by electronic means

1. Declaration required. Any return, report or other document required to be filed pursuant to this Title must contain a declaration, in a form prescribed by the State Tax Assessor, that the statements contained in the return, report or other document are true and are made under the penalties of perjury. When a tax return is filed electronically by a taxpayer or with the taxpayer's permission, the filing of that return constitutes a sworn statement by the taxpayer, made under the penalties of perjury, that the tax liability shown on the return is correct.

[ 2005, c. 332, §10 (NEW) .]

2. Electronic filing. The State Tax Assessor, with the approval of the Commissioner of Administrative and Financial Services may adopt a rule allowing or requiring the filing of a return or document by electronic data submission. The rule must establish thresholds or phase-in periods to assist taxpayers and preparers in complying with any electronic data submission requirement.

A. Unless otherwise provided by a rule adopted pursuant to this subsection, in the case of an employer that submits returns in accordance with section 5253 with respect to 100 or more employees, whether the returns are submitted directly by the employer or by a 3rd party on behalf of the employer, the assessor may require that the returns be filed by electronic data submission. [2007, c. 437, §6 (AMD).]

B. Unless otherwise provided by a rule adopted pursuant to this subsection, in the case of a payroll processor as defined in Title 10, chapter 222 that submits returns pursuant to section 5253 or Title 26, chapter 13, subchapter 5 or 7 for 100 or more employers, the assessor may require that the returns be filed by electronic data submission. [2007, c. 693, §10 (AMD).]

C. Unless otherwise provided by a rule adopted pursuant to this subsection, in the case of an employer that submits returns pursuant to Title 26, chapter 13, subchapter 5 or 7, the assessor may require that the returns be filed by electronic data submission. [2015, c. 300, Pt. A, §8 (NEW).]

[ 2015, c. 300, Pt. A, §8 (AMD) .]

3. Payment by electronic funds transfer. The State Tax Assessor, with the approval of the Commissioner of Administrative and Financial Services, may adopt a rule allowing or requiring the payment of a tax or the refund of a tax by electronic funds transfer. An electronic funds transfer allowed or required by the assessor pursuant to this subsection in payment of a tax obligation to the State is considered a return. For the purposes of this subsection, "tax" includes Competitive Skills Scholarship Fund contributions and unemployment insurance contributions required to be paid to the State pursuant to Title 26.

A. Unless otherwise provided by a rule adopted pursuant to this subsection, in the case of a person that is liable for $200,000 or more per year pursuant to section 5253 or for $400,000 or more per year in payments of any other single tax type, the assessor may require payment or refund of that tax by electronic funds transfer. [2007, c. 437, §6 (AMD).]

B. Unless otherwise provided by a rule adopted pursuant to this subsection, in the case of a payroll processor as defined in Title 10, chapter 222, the assessor may require payment or refund of taxes pursuant to section 5253 and payment or refund of Competitive Skills Scholarship Fund contributions and unemployment insurance contributions pursuant to Title 26, chapter 13, subchapters 5 and 7, respectively, by electronic funds transfer. [2007, c. 693, §11 (AMD).]

[ 2007, c. 693, §11 (AMD) .]

4. Adoption of rules. Rules adopted pursuant to this section are routine technical rules for the purposes of Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 437, §6 (AMD) .]

SECTION HISTORY

1995, c. 639, §7 (NEW). 1997, c. 504, §5 (AMD). 1997, c. 668, §18 (AMD). 1999, c. 708, §18 (AMD). 2005, c. 332, §30 (AFF). 2005, c. 332, §10 (RPR). 2007, c. 437, §6 (AMD). 2007, c. 693, §§10, 11 (AMD). 2015, c. 300, Pt. A, §8 (AMD).



36 §194. Data warehouse

1. Information provided to State Tax Assessor; use and confidentiality of data. Notwithstanding any other provision of law, the Secretary of State and all executive branch departments, boards, commissions, divisions, authorities, districts or other executive branch agencies of the State shall annually provide to the State Tax Assessor, within 3 months of the request of the assessor, and in such form as the assessor may prescribe, electronic data that those entities possess unless such release is prohibited by federal law. Information provided to the assessor pursuant to this section must be treated as though it is tax return information that is subject to the confidentiality and disclosure provisions of section 191 and its disclosure is further restricted as requested by the agency providing the information and as agreed to by the Commissioner of Administrative and Financial Services.

[ 2009, c. 213, Pt. TTTT, §1 (NEW) .]

2. Expense of creating and maintaining data warehouse; transfer of funds. The State Controller shall transfer from the General Fund an amount authorized by the assessor equal to the expenses incurred in creating and maintaining the data warehouse authorized by this section and in collecting the debts arising from the operation of the data warehouse. These expenses are limited to those resulting from 3rd-party contingency fee contracts for the services referenced in this section and include any associated expense charged by the Department of Administrative and Financial Services, Office of Information Technology for directly related services. The amount transferred must be deposited into a dedicated, nonlapsing account to be used solely for the purpose of creating and maintaining the data warehouse. Interest earned on balances in the account accrue to the account.

[ 2009, c. 213, Pt. TTTT, §1 (NEW) .]

3. Report to Legislature. The assessor shall annually report to the joint standing committees of the Legislature having jurisdiction over taxation matters and appropriations and financial affairs the costs incurred in creating and maintaining, and the tax revenues collected by using, the data warehouse authorized by this section.

[ 2009, c. 213, Pt. TTTT, §1 (NEW) .]

SECTION HISTORY

2009, c. 213, Pt. TTTT, §1 (NEW).



36 §194-A. Review of certain changes in the application of sales and use tax law

1. Consultation. Before implementing a significant change in policy, practice or interpretation of the sales and use tax law that would result in additional revenue, the bureau shall consult with the Office of the Attorney General to determine if the change should be reviewed by the appropriate legislative committee of oversight. If the consultation results in an agreement that a proposed change in policy, practice or interpretation of the sales and use tax law is a significant change that would result in additional revenue and should be reviewed by the appropriate legislative committee of oversight, the bureau shall notify the appropriate legislative committee of oversight pursuant to subsection 2.

[ 2011, c. 503, §1 (NEW) .]

2. Notification and review. If, pursuant to subsection 1, the Office of the Attorney General and the bureau agree that a proposed change in policy, practice or interpretation of the sales and use tax law is a significant change that would result in additional revenue and should be reviewed by the appropriate legislative committee of oversight, the bureau shall notify the chairs of the appropriate legislative committee of oversight of the results of the consultation at least 45 days prior to implementation of the change in policy, practice or interpretation of the sales and use tax law, if reasonably practicable. The chairs of the legislative committee of oversight shall notify all committee members in writing of the proposed change in policy, practice or interpretation of the sales and use tax law and may schedule a time for committee review and discussion.

[ 2011, c. 503, §1 (NEW) .]

3. Report. The bureau shall report annually by January 15th to the joint standing committee of the Legislature having jurisdiction over taxation matters regarding the consultation process and, consistent with attorney-client privilege and any other legal privilege and legal confidentiality requirements, provide a brief summary of the issues for which a consultation was sought and the results of each consultation.

[ 2011, c. 503, §1 (NEW) .]

4. Assessment validity. The provisions of this section establish a procedural consultation and reporting requirement to assist routine legislative oversight. It does not affect the validity of any assessment or tax liability under this Title.

[ 2011, c. 503, §1 (NEW) .]

SECTION HISTORY

2011, c. 503, §1 (NEW).



36 §194-B. National criminal history record information

As part of the process of evaluating an applicant for employment with the bureau, the assessor shall perform a national criminal history record check in accordance with this section, except the Associate Commissioner for Tax Policy shall perform a national criminal history record check for an applicant for employment with the Office of Tax Policy. [2015, c. 300, Pt. B, §6 (AMD).]

1. Criminal history record information obtained from the Federal Bureau of Investigation. The assessor shall obtain national criminal history record information from the Federal Bureau of Investigation for any person not then employed with the Bureau of Revenue Services who has applied for and may be offered employment, except that for a person who has applied for and may be offered employment with the bureau's Office of Tax Policy, the Associate Commissioner for Tax Policy shall obtain the national criminal history record information.

[ 2015, c. 300, Pt. B, §7 (AMD) .]

2. Fingerprinting. An individual not then employed with the Bureau of Revenue Services applying for employment with the bureau must consent to having fingerprints taken for use in accordance with this section before the individual may be employed by the bureau. The State Police shall take or cause to be taken the applicant's fingerprints and shall forward the fingerprints to the Department of Public Safety, State Bureau of Identification so that the State Bureau of Identification can conduct state and national criminal history record checks for the Bureau of Revenue Services. The State Police may charge the Bureau of Revenue Services for the expenses incurred in processing state and national criminal history record checks. The full fee charged under this subsection must be deposited in a dedicated revenue account for the State Bureau of Identification with the purpose of paying costs associated with the maintenance and replacement of the criminal history record systems.

[ 2013, c. 546, §7 (NEW) .]

3. Confidentiality. All information obtained by the assessor or the Associate Commissioner for Tax Policy pursuant to this section is confidential and not a public record pursuant to Title 1, chapter 13.

[ 2015, c. 300, Pt. B, §8 (AMD) .]

4. Applicant's access to criminal history record information. The Bureau of Revenue Services shall provide an applicant with access to information obtained pursuant to this section, if requested, by providing a paper copy of the criminal history record information directly to the applicant, but only after the Bureau of Revenue Services confirms that the applicant is the subject of the record. In addition, the Bureau of Revenue Services shall publish guidance on requesting such information from the Federal Bureau of Investigation.

[ 2013, c. 546, §7 (NEW) .]

SECTION HISTORY

2013, c. 546, §7 (NEW). 2015, c. 300, Pt. B, §§6-8 (AMD).



36 §194-C. National criminal history record information of providers of contract services (WHOLE SECTION TEXT EFFECTIVE 3/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 3/1/16)

The assessor shall perform a national criminal history record check of all the bureau's contractors and their respective employees, subcontractors and subcontractors' employees who provide services to the bureau under an identified contract. For purposes of this section, "identified contract" means a contract that the assessor determines involves access or the substantial possibility of access to the bureau's information technology systems or to confidential taxpayer information. [2015, c. 300, Pt. B, §9 (NEW); 2015, c. 300, Pt. B, §10 (AFF).]

1. Criminal history record information obtained from the Federal Bureau of Investigation. The assessor shall obtain national criminal history record information from the Federal Bureau of Investigation for any individual who provides or is assigned to provide services to the Bureau of Revenue Services pursuant to an identified contract.

[ 2015, c. 300, Pt. B, §9 (NEW); 2015, c. 300, Pt. B, §10 (AFF) .]

2. Fingerprinting. An individual who is assigned to provide services to the Bureau of Revenue Services pursuant to an identified contract must consent to having fingerprints taken for use in accordance with this section before the individual may provide these services. The State Police shall take or cause to be taken the individual's fingerprints and shall forward the fingerprints to the Department of Public Safety, State Bureau of Identification so that the State Bureau of Identification can conduct the state and national criminal history record checks. The State Police may charge the Bureau of Revenue Services for the expenses incurred in processing state and national criminal history record checks. The full fee charged under this subsection must be deposited in a dedicated revenue account for the State Bureau of Identification with the purpose of paying costs associated with the maintenance and replacement of its criminal history record systems.

[ 2015, c. 300, Pt. B, §9 (NEW); 2015, c. 300, Pt. B, §10 (AFF) .]

3. Confidentiality. All information obtained by the assessor pursuant to this section is confidential and not a public record pursuant to Title 1, chapter 13.

[ 2015, c. 300, Pt. B, §9 (NEW); 2015, c. 300, Pt. B, §10 (AFF) .]

4. Individual's access to criminal history record information. The Bureau of Revenue Services shall provide an individual who provides fingerprints pursuant to subsection 2 with access to information obtained pursuant to this section, if requested, by providing a paper copy of the criminal history record information directly to the individual, but only after the Bureau of Revenue Services confirms that the individual is the subject of the record. In addition, the Bureau of Revenue Services shall publish guidance on requesting such information from the Federal Bureau of Investigation.

[ 2015, c. 300, Pt. B, §9 (NEW); 2015, c. 300, Pt. B, §10 (AFF) .]

5. Application to other state agencies. This section does not apply to services provided by another agency of this State.

[ 2015, c. 300, Pt. B, §9 (NEW); 2015, c. 300, Pt. B, §10 (AFF) .]

SECTION HISTORY

2015, c. 300, Pt. B, §9 (NEW). 2015, c. 300, Pt. B, §10 (AFF).






Chapter 9: JUSTIFICATION OF TAX EXPENDITURES

36 §195. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 430, §3 (NEW). 2001, c. 652, §5 (RP).



36 §196. Tax expenditure (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 430, §3 (NEW). 2001, c. 652, §5 (RP).



36 §197. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 430, §3 (NEW). 1997, c. 526, §14 (AMD). 2001, c. 652, §5 (RP).



36 §198. Schedule for review (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 430, §3 (NEW). 1989, c. 508, §7 (AMD). RR 1993, c. 1, §106 (COR). 1999, c. 475, §§2-5 (AMD). 1999, c. 475, §7 (AFF). 1999, c. 708, §§19,20 (AMD). 2001, c. 652, §5 (RP).



36 §199. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 430, §3 (NEW). 2001, c. 652, §5 (RP).






Chapter 10: TAX EXPENDITURE REVIEW

36 §199-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 652, §7 (NEW).]

1. Committee. "Committee" means the joint standing committee of the Legislature having jurisdiction over taxation matters.

[ 2001, c. 652, §7 (NEW) .]

2. Tax expenditure. "Tax expenditure" means any provision of state law that results in the reduction of tax revenue due to special exclusions, exemptions, deductions, credits, preferential rates or deferral of tax liability.

[ 2001, c. 652, §7 (NEW) .]

SECTION HISTORY

2001, c. 652, §7 (NEW).



36 §199-B. Report

1. Report. The bureau shall submit a report regarding tax expenditures to the committee by January 5th of each odd-numbered year. The report must contain:

A. A summary of each tax expenditure in the laws administered by the bureau; [2001, c. 652, §7 (NEW).]

B. A description of the purpose and background of the tax expenditure and the groups likely to benefit from the tax expenditure; [2001, c. 652, §7 (NEW).]

C. An estimate of the cost of the tax expenditure for the current biennium; [2001, c. 652, §7 (NEW).]

D. Any issues regarding tax expenditures that need to be considered by the Legislature; and [2001, c. 652, §7 (NEW).]

E. Any recommendation regarding the amendment, repeal or replacement of the tax expenditure. [2001, c. 652, §7 (NEW).]

[ 2001, c. 652, §7 (NEW) .]

SECTION HISTORY

2001, c. 652, §7 (NEW).



36 §199-C. Review

The committee shall conduct the following reviews according to the following schedule. [2001, c. 652, §7 (NEW).]

1. Odd-numbered years. During each odd-numbered year the committee may review the report required under section 199-B.

[ 2001, c. 652, §7 (NEW) .]

2. Even-numbered years. During each even-numbered year the committee may review current issues of tax policy.

A. During each second regular session, the committee shall identify areas of tax policy for review during the period between the end of the second regular session and the first regular session of the next Legislature. [2001, c. 652, §7 (NEW).]

B. The committee may review:

(1) Issues of tax policy related to tax expenditures identified in its review under subsection 1;

(2) Issues related to the overall structure of the State's tax laws and the relative tax burdens on various classes of taxpayers;

(3) The impact of the State's tax structure on taxpayer behavior, including incentives and disincentives to reside or locate businesses in the State;

(4) Issues identified by the committee that require more detailed review than is possible during a regular session of the Legislature; or

(5) Any other tax policy issue identified by the committee as needing legislative review. [2001, c. 652, §7 (NEW).]

[ 2001, c. 652, §7 (NEW) .]

3. Specific tax expenditure review. By June 1, 2021, the committee shall review the income tax credit under section 5217-D to determine whether the credit should be retained, repealed or modified. The committee shall consider information provided by the Office of Tax Policy within the bureau and the Department of Education pursuant to Title 20-A, section 12545.

[ 2015, c. 328, §2 (AMD) .]

4. Review of aviation tax expenditure. The committee, by June 30, 2023, shall review the sales tax exemption under section 1760, subsection 88-A to determine whether the exemption provides an incentive for increasing investment in the aviation sector, attracting and retaining aviation business and basing aircraft in the State.

[ 2013, c. 379, §1 (AMD) .]

SECTION HISTORY

2001, c. 652, §7 (NEW). 2011, c. 665, §6 (AMD). 2013, c. 368, Pt. VVVV, §1 (AMD). 2013, c. 379, §1 (AMD). 2015, c. 328, §2 (AMD).



36 §199-D. Report

The committee shall notify the Legislature of the results of each review conducted under section 199-C and may issue a report of its findings and recommendations. The committee may report to the Legislature any legislation necessary to implement recommendations resulting from the review conducted under section 199-C. [2001, c. 652, §7 (NEW).]

SECTION HISTORY

2001, c. 652, §7 (NEW).






Chapter 11: REVENUE IMPACT

36 §200. Bureau of Revenue Services report on revenue incidence

1. Impact of taxes on individuals. The bureau shall submit to the joint standing committee of the Legislature having jurisdiction over taxation matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs a report containing the information required by this subsection by July 1, 1999 and by January 1st of each odd-numbered year thereafter.

A. Part 1 of the report must describe the overall incidence of all state, local and county taxes. The report must present information on the distribution of the tax burden:

(1) For the overall income distribution, using a measure of system-wide incidence that appropriately measures equality and inequality;

(2) By income classes, including, at a minimum, deciles of the income distribution; and

(3) By other appropriate taxpayer characteristics. [1997, c. 744, §1 (NEW).]

B. Part 2 of the report must describe the impact of the tax system on business and industrial sectors. The report must:

(1) Describe the impact of taxes on major sectors of the business and industrial economy relative to other sectors; and

(2) Describe the relative impact of each tax on business and industrial sectors. [1997, c. 744, §1 (NEW).]

C. When determining the overall incidence of taxes under this subsection, the bureau shall reduce the amount of taxes collected by the amount of taxes that are returned directly to taxpayers through tax relief programs. [1997, c. 744, §1 (NEW).]

[ 2005, c. 218, §8 (AMD) .]

2. Legislation analysis. At the request of the joint standing committee of the Legislature having jurisdiction over taxation matters, the bureau shall prepare an incidence impact analysis of any legislation or proposal to change the tax laws that increases, decreases or redistributes taxes by more than $20,000,000. To the extent data is available on the changes in the distribution of the tax burden that are effected by that legislation or proposal, the analysis must report on the incidence effects that would result if the legislation were enacted. The report may present information, using system-wide measures, by income classes, taxpayer characteristics or other relevant categories. The report may include analyses of the effect of the legislation proposal on representative taxpayers. The analysis must include a statement of the incidence assumptions that were used in computing the tax burdens.

[ 1997, c. 744, §1 (NEW) .]

SECTION HISTORY

1997, c. 744, §1 (NEW). 2001, c. 652, §6 (AMD). 2005, c. 218, §8 (AMD).









Part 2: PROPERTY TAXES

Chapter 101: GENERAL PROVISIONS

Subchapter 1: POWERS AND DUTIES OF STATE TAX ASSESSOR

36 §201. Supervision and administration

The State Tax Assessor shall have and exercise general supervision over the administration of the assessment and taxation laws of the State, and over local assessors and all other assessing officers in the performance of their duties, to the end that all property shall be assessed at the just value thereof in compliance with the laws of the State. [1977, c. 509, §2 (AMD).]

SECTION HISTORY

1977, c. 509, §2 (AMD).



36 §202. Training and certification of assessors (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 579, §1 (RPR). 1973, c. 620, §7 (RP). 1973, c. 695, §3 (RP).



36 §203. Supervisors and assistants (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 579, §2 (RP).



36 §204. Daily payment to treasurer (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 364, §20 (RP).



36 §205. Forms, reports and records

The State Tax Assessor shall prescribe the form of blanks, reports, abstracts and other records relating to the assessment of property for taxation. Assessors and other officers shall use and follow the forms so prescribed and the State Tax Assessor shall have power to enforce their use.



36 §206. Compensation of assessors, collectors and treasurers

Primary assessing areas and municipalities shall pay to assessors a reasonable compensation and actual expenses incurred in complying with the requirement of this Title. Primary assessing areas and municipalities shall pay to collectors, treasurers and assessors a reasonable compensation and actual expenses incurred in attending meetings and schools called by the State Tax Assessor. [1973, c. 695, §4 (RPR).]

SECTION HISTORY

1973, c. 620, §8 (RPR). 1973, c. 695, §4 (RPR).



36 §207. -- conventions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §9 (RP). 1973, c. 695, §5 (RP).



36 §208. Equalization

The State Tax Assessor has the duty of equalizing the state and county taxes among the several towns and unorganized territory. The State Tax Assessor shall equalize and adjust the assessment list of each town, by adding to or deducting from it such amount as will make it equal to its just value as of April 1st. Notice of the proposed valuations of municipalities within each county must be sent annually by certified mail to the chair of the board of assessors, and chair of the board of selectmen in municipalities having selectmen, of each municipality within that county on or before the first day of October. The valuation so determined is subject to review by the State Board of Property Tax Review pursuant to subchapter II-A, but the valuation finally certified to the Secretary of State pursuant to section 381 must be used for all computations required by law to be based upon the state valuation with respect to municipalities. [1993, c. 395, §8 (AMD).]

SECTION HISTORY

1969, c. 502, §2 (NEW). 1975, c. 628, §1 (RPR). 1985, c. 764, §6 (AMD). 1993, c. 395, §8 (AMD).



36 §208-A. Adjustment for sudden and severe disruption of valuation

1. Request for adjustment. A municipality that has experienced a sudden and severe disruption in its municipal valuation may request an adjustment to the equalized valuation determined by the State Tax Assessor under section 208 for the purposes of calculating distributions of education funding under Title 20-A, chapter 606-B and state-municipal revenue sharing under Title 30-A, section 5681. A municipality requesting an adjustment under this section must file a petition, with supporting documentation, with the State Tax Assessor by March 31st of the year following the tax year in which the sudden and severe disruption occurred and indicate the time period for which adjustments to distributions are requested under subsection 5.

[ 2013, c. 368, Pt. O, §2 (AMD); 2013, c. 368, Pt. O, §11 (AFF); 2013, c. 385, §§1, 3 (AFF); 2013, c. 544, §§6, 7 (AFF) .]

2. Sudden and severe disruption. A municipality experiences a sudden and severe disruption in its municipal valuation if:

A. The municipality experiences a net reduction in equalized municipal valuation of at least 2% from the equalized municipal valuation that would apply without adjustment under this section; [2013, c. 368, Pt. O, §3 (AMD); 2013, c. 368, Pt. O, §11 (AFF); 2013, c. 385, §§1, 3 (AFF); 2013, c. 544, §§6, 7 (AFF).]

B. The net reduction in equalized municipal valuation is attributable to the cessation of business operations, removal, functional or economic obsolescence not due to short-term market volatility or destruction of or damage to property resulting from disaster attributable to a single taxpayer that occurred in or was not reasonably determinable until the prior tax year; and [2013, c. 368, Pt. O, §3 (AMD); 2013, c. 368, Pt. O, §11 (AFF); 2013, c. 385, §§1, 3 (AFF); 2013, c. 544, §§6, 7 (AFF).]

C. The municipality's equalized tax rate of residential property following the sudden and severe disruption in municipal valuation exceeds the most recent state average of residential property for which data is available. [2015, c. 236, §1 (AMD).]

For purposes of this subsection, "removal" does not include property that was present in the municipality for less than 24 months. This subsection does not apply to property acquired by a municipality that otherwise could seek relief pursuant to this section.

[ 2015, c. 236, §1 (AMD) .]

3. Procedure. A municipality may request an adjustment under this section by filing a petition with the State Tax Assessor in accordance with this subsection.

A. The municipality, on forms prescribed by the State Tax Assessor, shall identify a net reduction in equalized municipal valuation of at least 2% of the municipality's equalized value attributable to the property of a single taxpayer, the date of the loss and the cause of the loss. The municipality must include an appraisal report prepared by a qualified professional appraiser with respect to the property responsible for the loss that shows the value of the property immediately prior to the loss and the value of the property following the loss. The appraisal report must include a summary of the appraiser's consideration of the cost, income capitalization and sales comparison approaches to the value of the property. The municipality is required to provide any other documentation to support its claim as determined by the State Tax Assessor, including, if requested, all records associated with the municipality's assessment of the property subject to the requested adjustment for the 3-year period prior to the date of the reduction in valuation.

For purposes of this paragraph, "qualified professional appraiser" means an individual who has at least 5 years' experience determining the just value of real and personal property of the commercial and industrial type using the 3 standard methods of valuation and who attests in writing to the State Tax Assessor that the individual has a current working knowledge of the application of the 3 standard methods of valuation to real and personal property of the commercial and industrial type and:

(1) Is a certified general real property appraiser licensed under Title 32, chapter 124; or

(2) Is an assessor certified under Title 36, section 310. [2013, c. 368, Pt. O, §4 (NEW); 2013, c. 368, Pt. O, §11 (AFF); 2013, c. 385, §§1, 3 (AFF); 2013, c. 544, §§6, 7 (AFF).]

B. The State Tax Assessor shall examine the documentation provided by the municipality and determine whether the municipality qualifies for an adjustment under this section. [2013, c. 368, Pt. O, §4 (NEW); 2013, c. 368, Pt. O, §11 (AFF); 2013, c. 385, §§1, 3 (AFF); 2013, c. 544, §§6, 7 (AFF).]

C. If the State Tax Assessor determines that a municipality qualifies for an adjustment under this section, the State Tax Assessor shall calculate the amount of the adjustment for the municipality by determining the amount by which the state valuation determined under section 208 would be reduced as a result of the net sudden and severe disruption of equalized municipal valuation for the state valuations to be used in the next fiscal year by the Commissioner of Education and the Treasurer of State. The State Tax Assessor shall adjust subsequent state valuations until such time as the state valuation recognizes the loss. The State Tax Assessor may limit the time period or amount of adjustment to reflect the circumstances of the sudden and severe loss of valuation. [2013, c. 368, Pt. O, §4 (NEW); 2013, c. 368, Pt. O, §11 (AFF); 2013, c. 385, §§1, 3 (AFF); 2013, c. 544, §§6, 7 (AFF).]

[ 2013, c. 368, Pt. O, §11 (AFF); 2013, c. 368, Pt. O, §4 (RPR); 2013, c. 385, §§1, 3 (AFF); 2013, c. 544, §§6, 7 (AFF) .]

4. Notifications. After review of the claim, the State Tax Assessor, in writing, shall approve or deny, in whole or in part, the adjustment requested.

A. The written decision must include the findings of fact upon which the decision is based. Notwithstanding section 151, the State Tax Assessor's written determination constitutes final agency action that is subject to review by the Superior Court in accordance with the Maine Administrative Procedure Act, except that Title 5, section 11006 does not apply. [2013, c. 368, Pt. O, §5 (NEW); 2013, c. 368, Pt. O, §11 (AFF); 2013, c. 385, §§1, 3 (AFF); 2013, c. 544, §§6, 7 (AFF).]

B. Within 30 days of providing the municipality the written determination denying, in whole or in part, a claim for adjustment, the State Tax Assessor shall provide a copy of the denial letter to the joint standing committee of the Legislature having jurisdiction over taxation matters. [2013, c. 368, Pt. O, §5 (NEW); 2013, c. 368, Pt. O, §11 (AFF); 2013, c. 385, §§1, 3 (AFF); 2013, c. 544, §§6, 7 (AFF).]

C. The State Tax Assessor shall notify the Commissioner of Education and the Treasurer of State of any adjustment to state valuation determined under this section and the time period to which the adjustment applies. [2013, c. 368, Pt. O, §5 (NEW); 2013, c. 368, Pt. O, §11 (AFF); 2013, c. 385, §§1, 3 (AFF); 2013, c. 544, §§6, 7 (AFF).]

[ 2013, c. 368, Pt. O, §11 (AFF); 2013, c. 368, Pt. O, §5 (RPR); 2013, c. 385, §§1, 3 (AFF); 2013, c. 544, §§6, 7 (AFF) .]

5. Effect of modified state valuation. The determination of an adjustment to state valuation has the following effect.

A. The Commissioner of Education shall use the adjusted state valuation amount instead of the valuation certified under section 305 in calculating education funding obligations for the following fiscal year. [2013, c. 368, Pt. O, §6 (AMD); 2013, c. 368, Pt. O, §11 (AFF); 2013, c. 385, §§1, 3 (AFF); 2013, c. 544, §§6, 7 (AFF).]

B. The Treasurer of State shall use the adjusted state valuation amount instead of the valuation certified under section 305 in calculating distributions of state-municipal revenue sharing for the following fiscal year. [2013, c. 368, Pt. O, §6 (AMD); 2013, c. 368, Pt. O, §11 (AFF); 2013, c. 385, §§1, 3 (AFF); 2013, c. 544, §§6, 7 (AFF).]

[ 2013, c. 368, Pt. O, §6 (AMD); 2013, c. 368, Pt. O, §11 (AFF); 2013, c. 385, §§1, 3 (AFF); 2013, c. 544, §§6, 7 (AFF) .]

6. Report. By February 1st, annually, the State Tax Assessor shall submit a report to the joint standing committee of the Legislature having jurisdiction over taxation matters identifying all requests for adjustment of equalized valuation under this section during the previous calendar year, the assessor's determination regarding each request and the amount of any payments made by the Commissioner of Education under subsection 5, paragraph A.

[ 2007, c. 322, §2 (NEW) .]

SECTION HISTORY

1997, c. 688, §1 (NEW). 2001, c. 579, §1 (AMD). 2005, c. 332, §11 (AMD). 2007, c. 322, §2 (RPR). 2013, c. 368, Pt. O, §§2-6 (AMD). 2013, c. 368, Pt. O, §11 (AFF). 2013, c. 385, §§1, 3 (AFF). 2013, c. 544, §§6, 7 (AFF). 2015, c. 236, §1 (AMD).






Subchapter 2: POWERS AND DUTIES OF STATE TREASURER

36 §251. Warrants for town assessment of state tax

When a state tax is imposed and required to be assessed by the proper officers of towns, the Treasurer of State shall send such warrants as he is, from time to time, ordered to issue for the assessment thereof to the assessors, requiring them forthwith to assess the sum apportioned to their town or place, and to commit their assessment to the constable or collector for collection.



36 §252. Time for issuance

When a state tax is ordered by the Legislature, the Treasurer of State shall send his warrants directed to the assessors of each municipality, as soon after the first day of April as is practicable, requiring them to assess upon the estates of such municipality its proportion of the state tax for the current year; and shall in a like manner for the succeeding year, send like warrants for the state tax. [1975, c. 765, §3 (AMD).]

SECTION HISTORY

1975, c. 765, §3 (AMD).



36 §253. -- requirements

The Treasurer of State in his warrant shall require the assessors of each municipality to make a fair list of their assessments, as required by this Title; to commit such list to the tax collector of such municipality in accordance with section 709; and to return a certificate thereof in accordance with section 712.



36 §254. Issuance of warrants or executions

The Treasurer of State shall issue warrants or executions against delinquent towns, assessors, constables and collectors to enforce the collection and payment of state taxes in cases prescribed in this Title.






Subchapter 2-A: PROPERTY TAX APPEALS

36 §271. State Board of Property Tax Review

1. Organization; meetings. The State Board of Property Tax Review, as established by Title 5, section 12004-B, subsection 6, shall consist of 15 members appointed by the Governor for terms of 3 years, except for initial appointments which shall be 1/3 of the membership for one year, 1/3 of the membership for 2 years and 1/3 of the membership for 3 years. Vacancies on the board shall be filled for the remainder of the unexpired term. The membership shall be equally divided among attorneys, real estate brokers, engineers, retired assessors and public members. The board shall annually elect a chair and secretary. The secretary need not be chosen from the members of the board.

[ 1989, c. 503, Pt. B, §165 (AMD) .]

2. Powers and duties. The board shall have the following powers and duties:

A. Hear and determine appeals according to the following provisions of law:

(1) The tree growth tax law, chapter 105, subchapter 2-A;

(2) The farm and open space law, chapter 105, subchapter 10;

(3) As provided in section 843;

(4) As provided in section 844;

(5) Section 272;

(6) Section 2865; and

(7) The current use valuation of certain working waterfront land law, chapter 105, subchapter 10-A; [2007, c. 466, Pt. A, §57 (AMD).]

B. Raise or lower assessments to conform to the law; [1985, c. 764, §8 (NEW).]

C. Promulgate rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, governing procedures before the board; [2009, c. 571, Pt. WWW, §1 (AMD).]

D. Administer oaths, take testimony, hold hearings, summon witnesses and subpoena records, files and documents it considers necessary for carrying out its responsibilities; and [2009, c. 571, Pt. WWW, §2 (AMD).]

E. Charge fees for filing a petition for appeal with the board pursuant to subsection 10. [2009, c. 571, Pt. WWW, §3 (NEW).]

[ 2009, c. 571, Pt. WWW, §§1-3 (AMD) .]

3. Procedures. Appeals to the board must be commenced by filing a petition for appeal with the board and paying the appropriate filing fee if required pursuant to subsection 10. A copy of the petition must be mailed to the State Tax Assessor and to the assessor of the municipality where the property subject to appeal is located.

[ 2009, c. 571, Pt. WWW, §4 (AMD) .]

3-A. Filing. Petitions for appeal, filing fees and all other papers required or permitted to be filed with the board must be filed with the secretary of the board. Filing with the secretary may be accomplished by delivery to the office of the board or by mail addressed to the secretary of the board. All papers to be filed that are transmitted by the United States Postal Service are deemed filed on the day the papers are deposited in the mail as provided in section 153. The secretary of the board shall place a petition for appeal that is filed without payment of the filing fee on the docket and shall notify the petitioner that the appeal will not be processed further without payment. Municipal appeals under section 272 are specifically exempted from the filing fee requirement.

[ 2009, c. 571, Pt. WWW, §5 (AMD) .]

4. Services. The board may request the advice and services of any assessor or appraiser holding a valid certificate from the Bureau of Revenue Services and other persons as it deems advisable. No assessor or appraiser may sit with the board concerning any property which he has previously appraised or assessed.

[ 1985, c. 764, §8 (NEW); 1997, c. 526, §14 (AMD) .]

5. Hearings. Upon receipt of an appeal, the chair of the board shall determine whether the appeal is within the jurisdiction of the board. If the board does not have jurisdictional authority to hear the appeal, the chair shall notify all parties in writing within 10 days of making the determination. Either party may appeal to the board a decision of the chair relating to jurisdictional issues within 30 days after receiving written notice of that decision by filing a request with the board to have that decision reviewed by the board. If the board does have jurisdiction over the appeal or if either party appeals the determination that the board lacks jurisdiction, the chair shall select from the list of board members 5 persons to hear the appeal or jurisdictional issue and shall notify all parties of the time and place of the hearing. The selection of members for an appeal hearing or appeal of a jurisdictional issue is based upon availability, geographic convenience and area of expertise. Three of the 5 members constitute a quorum.

[ 1995, c. 262, §1 (AMD) .]

6. Compensation. Board members serving on an appeal panel shall be compensated according to Title 5, chapter 379.

[ 1985, c. 764, §8 (NEW) .]

7. Appeal. Decisions of the board may be appealed pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1985, c. 764, §8 (NEW) .]

8. Transition provision.

[ 2009, c. 434, §13 (RP) .]

9. Property Tax Review Board Fund; funding. The Property Tax Review Board Fund is established to assist in funding the activities of the board pursuant to this subchapter. Any balance in the fund does not lapse but is carried forward to be expended for the same purposes in succeeding fiscal years. Filing fees collected pursuant to this section must be deposited in the fund, which is administered by the board. The funds must supplement and not supplant General Fund appropriations.

[ 2009, c. 571, Pt. WWW, §6 (NEW) .]

10. Filing fees. The following fees are required for filing petitions for appeal with the board.

A. The filing fee for a petition for an appeal of current use valuation under the tree growth tax law, chapter 105, subchapter 2-A, the farm and open space tax law, chapter 105, subchapter 10, the working waterfront land law, chapter 105, subchapter 10-A or a petition for an appeal relating to section 2865 is $75. [2009, c. 571, Pt. WWW, §7 (NEW).]

B. The filing fee for a petition for an appeal relating to nonresidential property or properties with an equalized municipal valuation of $1,000,000 or greater pursuant to sections 273, 843 and 844 is $150. [2009, c. 571, Pt. WWW, §7 (NEW).]

[ 2009, c. 571, Pt. WWW, §7 (NEW) .]

SECTION HISTORY

1985, c. 764, §8 (NEW). 1987, c. 530, §2 (AMD). 1989, c. 503, §B165 (AMD). 1993, c. 395, §§9-10 (AMD). 1993, c. 664, §12 (AMD). 1995, c. 262, §1 (AMD). 1997, c. 526, §14 (AMD). 2005, c. 609, §1 (AMD). 2007, c. 466, Pt. A, §57 (AMD). 2009, c. 434, §13 (AMD). 2009, c. 571, Pt. WWW, §§1-7 (AMD).



36 §272. Municipal valuation appeals

The State Board of Property Tax Review shall hear appeals by any municipality aggrieved by the Bureau of Revenue Services' determination of equalized valuation or failure to meet minimum assessing standards and render its decision based upon the recorded evidence. [1985, c. 764, §8 (NEW); 1997, c. 526, §14 (AMD).]

1. Filing. Any municipality aggrieved shall file a written notice of appeal within 45 days of its receipt of notification of the decision of the Bureau of Revenue Services. The appeal to the board shall be in writing signed by a majority of the municipal officers, and shall be accompanied by an affidavit stating the grounds for appeal. A copy of the appeal and the affidavit shall be served on the Bureau of Revenue Services.

[ 1989, c. 619, (AMD); 1997, c. 526, §14 (AMD) .]

2. Hearing. The board shall hear the appeal within a reasonable time of the filing of the appeal by the municipality and shall render its decision no later than January 15th following the date on which the appeal is taken. The board shall order notice of hearing and give at least 5 days' notice prior to hearing thereof to the municipality and to the Bureau of Revenue Services.

[ 1985, c. 764, §8 (NEW); 1997, c. 526, §14 (AMD) .]

3. Determination. The Bureau of Revenue Services shall have the burden of showing that its determination is reasonable and the municipality's claims are unreasonable. The board shall sustain the determination of the Bureau of Revenue Services only upon finding that the bureau's determination is reasonable and the claims of the municipality are unreasonable. If the board does not sustain the bureau's determination, it shall make its own reasonable determination giving due weight to the claims of the municipality and the Bureau of Revenue Services.

[ 1985, c. 764, §8 (NEW); 1997, c. 526, §14 (AMD) .]

4. Powers. The board, after hearing, shall have the power to:

A. Raise, lower or sustain the state valuation as determined by the Bureau of Revenue Services with respect to the municipality which has filed the appeal; or [1985, c. 764, §8 (NEW); 1997, c. 526, §14 (AMD).]

B. Raise, lower or sustain the bureau's determination of the municipality's achieved assessing standards and then, if the achieved standards were inadequate under the provisions of chapter 102, subchapter 5, and upon receiving from both the bureau and the municipality recommended solutions to the inadequate assessing practices, order the municipality to take the corrective steps the board considers necessary. [2009, c. 496, §8 (AMD).]

The board shall certify its decision to the Bureau of Revenue Services which shall, if necessary, incorporate the decision in the valuation certified pursuant to section 305, subsection 1.

[ 2009, c. 496, §8 (AMD) .]

5. Procedure following appeal. The valuation determined on appeal shall be certified to the State Tax Assessor, who shall, if necessary, incorporate the decision in the valuation certified pursuant to section 305, subsection 1. If an appeal to the Superior Court or Supreme Judicial Court results in a lowering of the municipality's state valuation, the Treasurer of State shall reimburse with funds appropriated from the General Fund, an amount equal to money lost by the municipality, due to the use by the State of an incorrect state valuation in any statutory formula used to distribute state funds to municipalities.

[ 1985, c. 764, §8 (NEW) .]

SECTION HISTORY

1985, c. 764, §8 (NEW). 1989, c. 619, (AMD). 1997, c. 526, §14 (AMD). 2009, c. 496, §8 (AMD).



36 §273. Nonresidential property of $1,000,000 or greater

With regard to appeals relating to nonresidential property or properties with an equalized municipal valuation of $1,000,000 or greater either separately or in the aggregate, as provided in sections 843 and 844, the state board shall hold a hearing de novo. For the purposes of this section, "nonresidential property" means property that is used primarily for commercial, industrial or business purposes, excluding unimproved land that is not associated with a commercial, industrial or business use. [1995, c. 262, §2 (AMD).]

SECTION HISTORY

1985, c. 764, §8 (NEW). 1995, c. 262, §2 (AMD).






Subchapter 3: PROPERTY TAX APPEALS

Article 1: MUNICIPAL VALUATION APPEALS BOARD

36 §291. Membership, creation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 502, §3 (RPR). 1975, c. 545, §2 (AMD). 1975, c. 771, §399 (AMD). 1977, c. 604, §36 (AMD). 1983, c. 812, §266 (AMD). 1985, c. 764, §7 (RP).



36 §292. Duties, procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 502, §3 (RPR). 1975, c. 272, §33 (AMD). 1975, c. 545, §3 (AMD). 1975, c. 628, §2 (RPR). 1975, c. 765, §4 (RPR). 1977, c. 694, §677 (AMD). 1979, c. 273, §§1-3 (AMD). 1979, c. 666, §5 (AMD). 1985, c. 764, §7 (RP).



36 §293. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 502, §3 (RPR). 1983, c. 812, §267 (AMD). 1985, c. 764, §7 (RP).






Article 2: LAND CLASSIFICATION APPEALS BOARD

36 §297. Purpose; composition (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 549, §11 (NEW). 1979, c. 666, §6 (RP).



36 §298. Hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 549, §11 (NEW). 1979, c. 666, §7 (RP).












Chapter 102: PROPERTY TAX ADMINISTRATION

Subchapter 1: BUREAU OF REVENUE SERVICES

36 §301. State Tax Assessor

The responsibility for the direction, supervision and control of the administration of all property tax laws in the State is vested in the State Tax Assessor, except for such portion of those activities expressly delegated by this chapter to the primary assessing areas or municipal assessing units or those activities expressly prohibited by this chapter to the Bureau of Revenue Services. The State Tax Assessor shall take all necessary and legal means to ensure that the intent of this chapter is fulfilled. [1975, c. 545, §4 (AMD); 1997, c. 526, §14 (AMD).]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1975, c. 545, §4 (AMD). 1997, c. 526, §14 (AMD).



36 §302. Unorganized territories

The Bureau of Revenue Services shall be responsible for the performance of the assessing function in the unorganized territory of the State and this territory shall constitute a single primary assessing unit. [1975, c. 545, §4 (AMD); 1997, c. 526, §14 (AMD).]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1975, c. 545, §4 (AMD). 1997, c. 526, §14 (AMD).



36 §303. Organized territory

The organized territory of the State shall be divided into primary assessing areas and municipal assessing units on or before July 1, 1979. The foregoing division shall be made by the State Tax Assessor utilizing the following criteria as appropriate. [1979, c. 666, §8 (AMD).]

1. Primary assessing areas. Primary assessing areas, including both primary assessing units and multi-municipal primary assessing districts, shall be established by:

A. Giving consideration to existing municipal and School Administrative District lines without regard to existing county lines; [1975, c. 545, §5 (RPR).]

B. Utilizing such factors as geography, distance, number of parcels, urban characteristics, sales activity and other factors the State Tax Assessor believes important; [1979, c. 666, §8 (AMD).]

C. If the State Tax Assessor wishes, the appointment of an advisory committee to assist him in making the division and in establishing assessing standards; and [1979, c. 666, §8 (AMD).]

D. Determining the boundaries of such areas and, after appropriate hearing by interested parties, as conditions and personnel warrant. [1975, c. 545, §5 (RPR).]

Primary assessing areas, both single units and districts, shall be reviewed at least every 10 years by the State Tax Assessor. When conditions justify alteration of the boundaries of the primary assessing areas, the State Tax Assessor may so order after appropriate hearing. Any municipality may withdraw from designation as a primary assessing area upon proper notice.

[ 1979, c. 666, §8 (AMD) .]

2. Municipal assessing units. Any municipality may decide not to be designated as a primary assessing area and shall be designated a municipal assessing unit. If the municipal assessing unit hires a professional full-time assessor, he shall be subject to the certification requirements of sections 311 and 312.

[ 1979, c. 666, §8 (AMD) .]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1975, c. 19, §§1,2 (AMD). 1975, c. 545, §5 (RPR). 1975, c. 765, §5 (AMD). 1979, c. 666, §8 (AMD).



36 §304. Establishment of primary assessing areas

The State Tax Assessor shall, by order, establish each primary assessing area. The order shall be directed to the municipal officers. The issuance of said order shall be conclusive evidence of the lawful organization of the primary assessing area and a copy of said order shall be filed in the office of the Secretary of State. [1975, c. 545, §6 (RPR).]

The governing body of the primary assessing area shall determine the initial budget for the primary assessing area and, if a primary assessing district, the warrant for each participating municipality's share of expenses. The sums due on said warrant shall be paid on demand to the primary assessing district. The warrant shall be enforced in the same manner as state or county tax warrants. [1975, c. 545, §6 (RPR).]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1975, c. 19, §3 (AMD). 1975, c. 545, §6 (RPR). 1975, c. 765, §6 (AMD).



36 §305. Additional duties

In addition to any other duties of the Bureau of Revenue Services provided in this chapter, it shall: [1975, c. 78, §21 (AMD); 1997, c. 526, §14 (AMD).]

1. Just value. Certify to the Secretary of State before the first day of February the equalized just value of all real and personal property in each municipality and unorganized place that is subject to taxation under the laws of this State, except that percentage of captured assessed value located within a tax increment financing district that is used to finance that district's development plan, the captured assessed value located within a municipal affordable housing development district and the valuation amount by which the current assessed value of commercial and industrial property within a municipal incentive development zone, as determined in Title 30-A, section 5284, exceeds the assessed value of commercial and industrial property within the zone as of the date the zone is approved by the Commissioner of Economic and Community Development, known in this subsection as the "sheltered value," up to the amount invested by a municipality in infrastructure improvements under an infrastructure improvement plan adopted pursuant to Title 30-A, section 5283. The equalized just value must be uniformly assessed in each municipality and unorganized place and be based on 100% of the current market value. It must separately show for each municipality and unorganized place the actual or estimated value of all real estate that is exempt from property taxation by law or is the captured value within a tax increment financing district that is used to finance that district's development plan, as reported on the municipal valuation return filed pursuant to section 383, or that is the sheltered value of a municipal incentive development zone. The valuation as filed remains in effect until the next valuation is filed and is the basis for the computation and apportionment of the state and county taxes;

[ 2003, c. 426, §2 (AMD) .]

2. Services. Assist the primary assessing areas by providing appropriate technical services which may include, but not be limited to, the following,

A. Preparation of information or manuals, or both, concerning construction values, prices, appraised guides, statistical tables and other appropriate materials; [1973, c. 620, §10 (NEW).]

B. Specialized assessing assistance in industrial, commercial and other difficult property assessments as determined by the State Tax Assessor; [1973, c. 620, §10 (NEW).]

C. Establishment of a coordinate grid system in connection with the Department of Agriculture, Conservation and Forestry for the purpose of uniform identification of property parcels; [2011, c. 655, Pt. EE, §21 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

D. Assistance in the preparation of tax maps and methods of updating such maps; [1973, c. 620, §10 (NEW).]

E. Devising necessary forms and procedures; and [1973, c. 620, §10 (NEW).]

F. Advice concerning data processing application to assessing. [1973, c. 620, §10 (NEW).]

[ 2011, c. 655, Pt. EE, §21 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

3. Report. Provide a biennial statistical compilation and analysis of property tax assessment practices and pertinent property tax data on a state-wide basis;

[ 1973, c. 620, §10 (NEW) .]

4. Research. Provide a continuing program of property tax research to improve present laws and practices;

[ 1973, c. 620, §10 (NEW) .]

5. Rules and regulations. Promulgate, after appropriate notice and hearing, all rules and regulations necessary to carry into effect any of its duties and responsibilities; and

[ 2001, c. 564, §3 (AMD) .]

6. Report on changes in land ownership. On or before September 1st of each year, report to the Commissioner of Agriculture, Conservation and Forestry, the Commissioner of Inland Fisheries and Wildlife and the joint standing committee of the Legislature having jurisdiction over public lands on the transfer in ownership of parcels of land 10,000 acres or greater within the unorganized territory of the State. Using information maintained by the State Tax Assessor under section 1602 and section 4641-D, the bureau shall provide information for each transfer that includes:

A. Name of the seller; [2001, c. 564, §4 (NEW).]

B. Name of the buyer; [2001, c. 564, §4 (NEW).]

C. Number of acres transferred; [2001, c. 564, §4 (NEW).]

D. Classification of land; [2001, c. 564, §4 (NEW).]

E. Location by township and county; [2001, c. 564, §4 (NEW).]

F. Sale price; and [2001, c. 564, §4 (NEW).]

G. A brief description of the property. [2001, c. 564, §4 (NEW).]

[ 2011, c. 655, Pt. II, §8 (AMD); 2011, c. 655, Pt. II, §11 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1975, c. 272, §34 (AMD). 1983, c. 858, §3 (AMD). 1983, c. 859, §N3 (AMD). 1985, c. 650, §7 (AMD). 1987, c. 497, §10 (AMD). 1989, c. 508, §8 (AMD). 1989, c. 857, §74 (AMD). 1993, c. 696, §4 (AMD). 1995, c. 462, §A67 (AMD). 1997, c. 526, §14 (AMD). 2001, c. 564, §§3,4 (AMD). 2003, c. 426, §2 (AMD). 2011, c. 655, Pt. EE, §21 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. II, §8 (AMD). 2011, c. 655, Pt. II, §11 (AFF). 2011, c. 657, Pt. W, §§5, 6 (REV).



36 §306. Definitions

For the purpose of this chapter, the following terms have the following meanings. [2007, c. 627, §9 (AMD).]

1. Chief assessor. "Chief assessor" means the person who is primarily responsible for the assessing function in a primary assessing unit or primary assessing district, designated as such by the State Tax Assessor.

[ 2007, c. 627, §9 (AMD) .]

2. Hours of classroom training. "Hours of classroom training" means clock hours, not credit hours.

[ 2007, c. 627, §9 (AMD) .]

3. Municipal assessing unit. "Municipal assessing unit" means a municipality that has chosen not to be designated by the State Tax Assessor as a primary assessing area.

[ 2007, c. 627, §9 (AMD) .]

4. Primary assessing area. "Primary assessing area" means the basic geographic division of the State's territory for the purpose of property tax assessment and administration. A primary assessing area may be either a primary assessing unit or a primary assessing district.

A. [2007, c. 627, §9 (RP).]

B. [2007, c. 627, §9 (RP).]

[ 2007, c. 627, §9 (AMD) .]

4-A. Primary assessing district. "Primary assessing district" means a multimunicipal area of the State that has been designated by the State Tax Assessor as a primary assessing area.

[ 2007, c. 627, §9 (NEW) .]

4-B. Primary assessing unit. "Primary assessing unit" means a single municipality that has been designated by the State Tax Assessor as a primary assessing area.

[ 2007, c. 627, §9 (NEW) .]

5. Professional assessor. "Professional assessor" means a person who is employed full time by one or more municipalities or by a primary assessing area, 75% or more of whose time is devoted to assessment administration.

[ 2007, c. 627, §9 (AMD) .]

6. State supervisory agency.

[ 2007, c. 627, §9 (RP) .]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1975, c. 545, §7 (RPR). 1997, c. 526, §14 (AMD). 2007, c. 438, §11 (AMD). 2007, c. 627, §9 (AMD).






Subchapter 2: CERTIFICATION OF ASSESSORS

36 §310. Examination

The Bureau of Revenue Services shall hold qualifying examinations for assessors at least 4 times each year. [1981, c. 330, (AMD); 1997, c. 526, §14 (AMD).]

1. Additional examinations. Such additional examinations may be held as the State Tax Assessor deems necessary.

[ P&SL 1975, c. 78, §21 (AMD) .]

2. Content and type. The State Tax Assessor shall determine the content and type of examination and in so doing may consult with professional assessing organizations and others.

[ 1973, c. 695, §6 (RPR) .]

3. Test applicant's knowledge. The examination shall, among other things, test the applicant's knowledge of applicable law and techniques of assessing.

[ 1973, c. 695, §6 (RPR) .]

4. Level of attainment. The State Tax Assessor shall establish by rule the level of attainment on the examination required for certification. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 240, §4 (AMD) .]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1973, c. 695, §6 (RPR). 1981, c. 330, (AMD). 1997, c. 526, §14 (AMD). 2011, c. 240, §4 (AMD).



36 §311. Certification

The State Tax Assessor shall issue a certificate of eligibility to any applicant who has demonstrated through appropriate examination that he or she is qualified to perform the assessing function. In addition, the State Tax Assessor shall establish classes of said certificate of eligibility that recognize the differing assessing skills needed for municipalities that vary in population and types of property. [1975, c. 545, §8 (RPR).]

Certificates of eligibility shall be renewed annually provided the assessor completes at least 16 hours of classroom training approved by the State Tax Assessor each year. [1975, c. 545, §8 (RPR).]

Any certificate issued by the State Tax Assessor may for cause be revoked after a hearing and findings of fact. In revoking a certificate, the State Tax Assessor shall give the certificate holder 30 days' written notice of the time and place of the hearing and the reasons therefor. An order of revocation shall be effective immediately. [1975, c. 545, §8 (RPR).]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1973, c. 695, §6 (RPR). 1975, c. 545, §8 (RPR).



36 §312. Violation

After July 1, 1980, no person shall be eligible to perform the duties of a chief assessor of a primary assessing area or the duties of a professional assessor of any municipality or primary assessing area unless he or she shall have been certified in the manner provided. Violation of this section shall be a civil violation for which a forfeiture of not less than $100 nor more than $250 shall be adjudged. [1977, c. 696, §265 (RPR).]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1973, c. 695, §6 (RPR). 1975, c. 545, §9 (AMD). 1977, c. 696, §265 (RPR).



36 §313. Tenure

A chief assessor certified as provided shall serve a probationary period of 2 years. Thereafter he or she shall have tenure and may only be removed as provided. [1975, c. 545, §10 (AMD).]

A chief assessor having tenure in any primary assessing area, upon moving to another primary assessing area, shall serve a probationary period of no longer than one year, but such probationary period may be waived by agreement of the parties. Records as to tenure of chief assessors shall be kept by the Bureau of Revenue Services. [1975, c. 545, §10 (AMD); 1997, c. 526, §14 (AMD).]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1973, c. 695, §6 (RPR). 1975, c. 545, §10 (AMD). 1997, c. 526, §14 (AMD).



36 §314. Removal

The chief assessor holds office for an indefinite term unless otherwise specified by contract. A chief assessor may be removed from office as follows: [2007, c. 627, §10 (AMD).]

1. Probationary period. A chief assessor serving a probationary period may be removed by the executive committee upon 30 days' written notice stating the reason for the removal.

[ 2007, c. 627, §10 (AMD) .]

2. Tenure. A chief assessor who has tenure may be removed for cause by the executive committee in the manner provided for the removal of town managers in Title 30-A, section 2633.

[ 2007, c. 627, §10 (AMD) .]

3. Certification revoked. A chief assessor whose certification is revoked by the State Tax Assessor must be removed from office immediately.

[ 2007, c. 627, §10 (AMD) .]

4. Lapsed or expired certification.

[ 1975, c. 545, §11 (RP) .]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1973, c. 695, §6 (RPR). 1975, c. 545, §11 (AMD). 1987, c. 737, §§C77,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 2007, c. 627, §10 (AMD).






Subchapter 3: SELECTION OF ASSESSORS

36 §315. Selection of assessors (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §10 (NEW). 1975, c. 545, §12 (RP).






Subchapter 4: TRAINING OF ASSESSORS

36 §318. Training of assessors

The State Tax Assessor may establish, either on the assessor's own initiative or in conjunction with professional or educational agencies, or both, a program of training to meet the needs of the State of Maine for a sufficient supply of competently trained assessors. Where possible, such training must be conducted by the Margaret Chase Smith Center for Public Policy of the University of Maine System or an institution of higher education. For such purposes, the State Tax Assessor may designate what programs either within or outside the State are acceptable for these training purposes. [1993, c. 78, §4 (AMD).]

Primary assessing units may expend funds for educational and training activities, including reimbursement for tuition, travel, meals, lodging, textbooks and miscellaneous instructional expenses. In addition, upon authorization of the executive committee of the primary assessing area, leaves of absence with pay may be approved for this purpose. The Bureau of Revenue Services may expend funds for training activities. [P&SL 1975, c. 78, §21 (AMD); 1997, c. 526, §14 (AMD).]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1973, c. 695, §6 (RPR). 1985, c. 779, §79 (AMD). 1993, c. 78, §4 (AMD). 1997, c. 526, §14 (AMD).






Subchapter 5: ASSESSING STANDARDS

36 §326. Purpose of minimum standards

The purpose of minimum assessing standards is to aid the municipalities of Maine in the realization of just assessing practices without mandating the different ways municipalities might choose to achieve such equitable assessments. [1975, c. 545, §13 (NEW).]

SECTION HISTORY

1975, c. 545, §13 (NEW).



36 §327. Minimum assessing standards

All municipalities whether they choose to remain as single municipal assessing units or choose to be designated as a primary assessing area, either as a primary single unit or a member of a primary district, shall achieve the following minimum assessing standards: [1975, c. 545, §13 (NEW).]

1. Minimum assessment ratios. A 50% minimum assessment ratio by 1977; a 60% minimum assessment ratio by 1978; and a 70% minimum assessment ratio by 1979 and thereafter. Notwithstanding this subsection, a municipality should not have an assessment ratio at an amount greater than 110% of its just value;

[ 1993, c. 249, §1 (AMD); 1993, c. 249, §2 (AFF) .]

2. Maximum rating of assessment. A maximum rating of assessment quality of 30 by 1977; a maximum rating of assessment quality of 25 by 1978; a maximum rating of assessment quality of 20 by 1979 and thereafter;

[ 1975, c. 545, §13 (NEW) .]

3. Employment of assessor. Any municipal assessing unit may employ a part-time, non-certified assessor or contract with a firm or organization that provides assessing services; when any municipal assessing unit or primary assessing area employs a full-time, professional assessor, this assessor must be certified by the Bureau of Revenue Services as a professionally trained assessor. The bureau shall publish, for the information of the municipalities, a listing of certified assessors and assessing firms or organizations.

[ 2001, c. 583, §10 (AMD) .]

SECTION HISTORY

1975, c. 545, §13 (NEW). 1993, c. 249, §1 (AMD). 1993, c. 249, §2 (AFF). 1997, c. 526, §14 (AMD). 2001, c. 583, §10 (AMD).



36 §328. Administrative rules and regulations

Any rules and regulations established by the Bureau of Revenue Services shall recognize the freedom, invention and individual means of the municipalities by which said standards will be met. For municipalities, whether a municipal assessing unit or in a primary assessing area, such regulations shall recognize that: [1979, c. 666, §9 (AMD); 1997, c. 526, §14 (AMD).]

1. Electronic data processing. Electronic data processing will be optional;

[ 1975, c. 545, §13 (NEW) .]

2. Time for office to be opened. The assessor's office need not be open full time;

[ 1975, c. 545, §13 (NEW) .]

3. Uniform accounting system. A uniform accounting system will not be mandated;

[ 1975, c. 545, §13 (NEW) .]

4. Budgets unnecessary. Budgets need not be submitted to the bureau;

[ 1975, c. 545, §13 (NEW) .]

5. Number of appraisers. The number of additional appraisers necessary will not be mandated;

[ 1975, c. 545, §13 (NEW) .]

6. Office records. The following office records do not necessarily have to be maintained:

A. Copies of deeds; [1975, c. 545, §13 (NEW).]

B. Aerial photographs; [1975, c. 545, §13 (NEW).]

C. Summary accounts or "tub" cards; [1975, c. 545, §13 (NEW).]

[ 1975, c. 545, §13 (NEW) .]

7. Physical inspection and inventory. Physical inspection and inventory of each real parcel and personal property account will take place at least every 4 years rather than every 3 years;

[ 1975, c. 545, §13 (NEW) .]

8. Annual sales ratio studies. Assessors will conduct annual sales ratio studies; and

[ 1975, c. 545, §13 (NEW) .]

9. Tax maps. Municipal assessing units do not necessarily have to maintain tax maps.

[ 1975, c. 545, §13 (NEW) .]

Upon a municipality's failure to achieve the minimum assessing standards of this subchapter, the bureau may choose at least one or more of the above administrative practices as necessary corrective steps to be undertaken by said municipality, in accordance with sections 271, 272 and 329. [1989, c. 502, Pt. A, §126 (AMD).]

SECTION HISTORY

1975, c. 545, §13 (NEW). 1979, c. 666, §§9,10 (AMD). 1989, c. 502, §A126 (AMD). 1997, c. 526, §14 (AMD).



36 §329. Inability to achieve standards

If the Bureau of Revenue Services determines that a municipality has not met the minimum standards set forth in this subchapter, the municipality has 2 options: [2007, c. 627, §11 (AMD).]

1. Acceptance. If the municipality accepts the bureau's determination, the bureau shall consult with the officers of the municipality and require steps by which the municipality is to achieve an acceptable level of just assessing practices. In requiring those steps, the bureau shall endeavor to accommodate the preferences of the municipal officers. The steps may include membership, where applicable, in a primary assessing district, joining with a companion municipality in the hiring of a professional assessor or an assessing firm or other arrangements approved by the bureau; and

[ 2007, c. 627, §11 (AMD) .]

2. Appeal. If the municipality is aggrieved by the bureau's determination, the municipality may file a written notice of appeal with the State Board of Property Tax Review in accordance with chapter 101, subchapter 2-A.

[ 2007, c. 627, §11 (AMD) .]

SECTION HISTORY

1975, c. 545, §13 (NEW). 1979, c. 666, §11 (AMD). 1985, c. 764, §9 (AMD). 1997, c. 526, §14 (AMD). 2007, c. 627, §11 (AMD).



36 §330. Professional assessment firms

1. Guidelines for professional assessing firms. The State Tax Assessor shall establish by rule guidelines for professional assessing firms. The guidelines must include the following requirements:

A. Each professional assessing firm shall employ at least one certified Maine assessor; and [2011, c. 240, §5 (AMD).]

B. Each professional assessing firm performing revaluation services for a municipality shall provide the municipality with papers and information necessary to conduct future revaluations. [2011, c. 240, §5 (AMD).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 240, §5 (AMD) .]

2. Model contract. The State Tax Assessor shall develop a model contract for revaluation services. This model contract shall be made available to all municipalities.

[ 1985, c. 764, §10 (NEW) .]

3. Assistance to municipalities. The State Tax Assessor shall provide technical assistance to municipalities, when requested, in evaluating and selecting professional revaluation firms.

[ 1985, c. 764, §10 (NEW) .]

SECTION HISTORY

1985, c. 764, §10 (NEW). 2011, c. 240, §5 (AMD).



36 §331. Assessment manual

The State Tax Assessor shall maintain and periodically update a State assessment manual by rule, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, which shall identify accepted and preferred methods of assessing property. [1985, c. 764, §10 (NEW).]

Any municipality performing or contracting for the performance of a revaluation after January 1, 1987, shall use or require the use of the State assessment manual or another professionally accepted manual or procedure. [1985, c. 764, §10 (NEW).]

SECTION HISTORY

1985, c. 764, §10 (NEW).









Chapter 103: ASSESSMENT AND COLLECTION OF TAXES

Subchapter 1: STATE VALUATION; ABATEMENTS

Article 1: GENERAL PROVISIONS

36 §341. Certification of treasurer and controller

Before commencing to collect the taxes which the State Tax Assessor is authorized by law to collect, he shall certify to the Treasurer of State and the State Controller the total amount of each type of tax. Copies of all supplemental assessments and abatements of taxes shall be sent to the Treasurer of State.



36 §342. Property taxes credited on assessments; quarterly payments (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 666, §12 (RP).






Article 2: VALUATION

36 §381. State valuation; definition; to be filed with Bureau of Revenue Services annually

The term "state valuation" as used in reference to the unorganized territory in this Title, except in this chapter, means an annual valuation of all property subject to a Maine property tax but not taxable by a municipality. The annual valuation is to be completed by and on file in the office of the Bureau of Revenue Services prior to the assessment of the annual property tax in the unorganized territory. The annual valuation is to be based on the status of property on April 1st. In this chapter and outside of this Title, the term "state valuation" means the valuation filed with the Secretary of State pursuant to section 305, subsection 1. [1983, c. 859, Pt. N, §4 (AMD); 1997, c. 526, §14 (AMD).]

SECTION HISTORY

1967, c. 24, (AMD). 1969, c. 502, §4 (AMD). 1971, c. 107, §1 (AMD). 1975, c. 272, §35 (RPR). 1977, c. 509, §3 (AMD). 1981, c. 698, §178 (AMD). 1983, c. 858, §4 (AMD). 1983, c. 859, §N4 (AMD). 1997, c. 526, §14 (AMD). RR 2013, c. 2, §44 (COR).



36 §381-A. Interim state valuation of municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 502, §5 (NEW). 1971, c. 107, §2 (RP).



36 §382. Failure of assessor to furnish information

If any municipal assessor or assessor of a primary assessing area fails to appear before the State Tax Assessor or his agent as provided in this Title, or to transmit to him the lists named within 10 days after the mailing or publication of notice or notices to them to so appear or transmit said lists, the State Tax Assessor may in his discretion report the valuation of the estates and property liable to taxation in the town so in default, as he shall deem just and equitable. [1973, c. 695, §7 (RPR).]

SECTION HISTORY

1969, c. 502, §6 (AMD). 1973, c. 620, §11 (AMD). 1973, c. 625, §242 (AMD). 1973, c. 695, §7 (RPR).



36 §383. Assessors' annual return to State Tax Assessor

1. Annual return. The municipal assessors and the assessors of primary assessing areas shall make and return lists, which must be seasonably furnished by the State Tax Assessor for that purpose, all such information as to the assessment of property and collection of taxes as may be needed in the work of the State Tax Assessor, including annually the land value, exclusive of buildings and all other improvements, and the valuation of each class of property assessed in their respective jurisdictions, with the total valuation and percentage of taxation, together with a statement to the best of their knowledge and belief of the ratio, or percentage of current just value, upon which the assessments are based and itemized lists of property upon which the towns have voted to affix values for taxation purposes.

[ 1999, c. 487, §1 (NEW) .]

2. Assessment ratio. The State Tax Assessor may establish procedures and adopt rules, in accordance with the Maine Administrative Procedure Act, designed to ensure that the ratio certified by the municipal assessors or the assessors of primary assessing areas is accurate within 20% of the state valuation ratio last determined, unless adequate evidence is presented to the State Tax Assessor by the municipalities to justify a different assessment ratio.

[ 1999, c. 487, §1 (NEW) .]

3. When due. The return and lists required by subsection 1 must be returned to the State Tax Assessor no later than November 1st, annually, or 30 days after commitment of taxes, whichever is later.

[ 1999, c. 487, §1 (NEW) .]

4. Penalty for late filing. If the complete return and lists required by this section are not filed on time, the State Tax Assessor shall impose a penalty to be deducted from state reimbursement due to the municipality or primary assessing area pursuant to the following programs in the following order of priority:

A. Maine Tree Growth Tax Law, section 578; [2001, c. 32, §1 (NEW).]

B. Veterans' property tax exemptions, section 653; and [2001, c. 32, §1 (NEW).]

C. Maine resident homestead property tax exemption, section 685. [2001, c. 32, §1 (NEW).]

For a municipality or primary assessing area with a population of 2,000 or less, the penalty is $50 for the first late day plus $10 for each late day thereafter. For a municipality or primary assessing area with a population of more than 2,000, the penalty is $100 for the first late day plus $20 for each late day thereafter.

[ 2001, c. 32, §1 (RPR) .]

SECTION HISTORY

1969, c. 343, §1 (AMD). 1969, c. 502, §6 (AMD). 1971, c. 544, §122 (RPR). 1973, c. 620, §12 (AMD). 1973, c. 625, §243 (AMD). 1973, c. 695, §7 (RPR). 1987, c. 772, §9 (AMD). 1989, c. 857, §75 (AMD). 1999, c. 487, §1 (RPR). 2001, c. 32, §1 (AMD).



36 §384. Investigation of valuation; actions and prosecutions; reassessment orders; appeals

The State Tax Assessor shall, at his own instance or on complaint made to him, diligently investigate all cases of concealment of property from taxation, of undervaluation, of overvaluation, and of failure to assess property liable to taxation. He shall bring to the attention of assessors all such cases in their respective jurisdictions. He shall direct proceedings, actions and prosecutions to be instituted to enforce all laws relating to the assessment and taxation of property and to the liability of individuals, public officers and officers and agents of corporations for failure or negligence to comply with the laws governing the assessment or taxation of property, and the Attorney General and district attorneys, upon the written request of the State Tax Assessor, shall institute such legal proceedings as may be necessary to carry out this Title. The State Tax Assessor shall have power to order the reassessment of any or all real and personal property, or either, in any jurisdiction where in his judgment such reassessment is advisable or necessary to the end that all classes of property in such jurisdiction shall be assessed in compliance with the law. Neglect or failure to comply with such orders on the part of any assessor or other official shall be deemed willful neglect of duty and he shall be subject to the penalties provided by law in such cases. Provided a satisfactory reassessment is not made by the assessors, then the State Tax Assessor may employ assistance from within or without the jurisdiction where such reassessment is to be made, and said jurisdiction shall bear all necessary expense incurred. Any person aggrieved because of such reassessment shall have the same right of petition and appeal as from the original assessment. The State shall be permitted to intervene in any action resulting from an order of the State Tax Assessor pursuant to this section. [1975, c. 623, §52 (AMD).]

SECTION HISTORY

1969, c. 14, (AMD). 1973, c. 620, §13 (AMD). 1973, c. 695, §8 (RPR). 1975, c. 623, §52 (AMD).









Subchapter 2: ASSESSMENT OF STATE PROPERTY AND EXCISE TAXES

36 §451. Rate of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 345, (AMD). 1969, c. 502, §7 (AMD). P&SL 1971, c. 117, §D (AMD). 1971, c. 616, §6 (AMD). 1973, c. 308, §19 (AMD). 1973, c. 556, §6 (RPR). 1973, c. 783, §45 (RPR). 1975, c. 272, §36 (RPR). 1975, c. 510, §45 (AMD). 1975, c. 660, §5 (RPR). IB 1977, c. 1, §3 (AMD). 1977, c. 48, §3 (AMD). 1977, c. 109, (AMD). 1977, c. 564, §131A (AMD). 1977, c. 698, §5 (AMD). 1979, c. 666, §13 (AMD).



36 §451-A. Mill rate for fiscal year 1977-78 (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 98, §8 (NEW). 1977, c. 625, §9 (RP).



36 §452. Assessment of state property tax (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 272, §37 (RPR). 1975, c. 510, §46 (AMD). 1975, c. 660, §5 (RPR). IB 1977, c. 1, §4 (AMD). 1977, c. 48, §4 (AMD). 1979, c. 666, §14 (RP).



36 §453. Payment of state tax by municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §7 (AMD). 1973, c. 556, §7 (RPR). 1973, c. 783, §46 (RPR). 1975, c. 272, §38 (RPR). 1975, c. 660, §5 (RPR). 1975, c. 754, §6 (AMD). IB 1977, c. 1, §5 (RP). 1977, c. 530, §2 (AMD).



36 §453-A. Adjustments in appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 754, §7 (NEW). IB 1977, c. 1, §6 (RP).



36 §454. Payment of tax in town where charters surrendered

When the charter of any municipality listed in the statement filed with the Secretary of State by the State Tax Assessor under section 381 is subsequently surrendered by Act of the Legislature, the tax assessed shall be an outstanding obligation of such municipality, and it shall be paid, and funds for payment thereof shall be raised by the State Tax Assessor in the same manner as provided by law in the case of other outstanding obligations of such municipality. [1973, c. 625, §244 (AMD).]

SECTION HISTORY

1969, c. 502, §8 (AMD). 1973, c. 625, §244 (AMD).



36 §455. Additional state property tax (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §4A (NEW). 1979, c. 127, §194 (RP).



36 §456. Additional state property tax exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §4A (NEW). 1973, c. 788, §179 (AMD). 1979, c. 127, §195 (RP).



36 §457. State telecommunications excise tax

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Telecommunications business" means a person engaged in the activity of providing interactive 2-way communication services for compensation. [1991, c. 9, Pt. EE, (NEW).]

B. "Qualified telecommunications equipment" means equipment used for the transmission of any interactive 2-way communications, including voice, image, data and information, via a medium such as wires, cables, microwaves, radio waves, light waves or any combination of those or similar media. "Qualified telecommunications equipment" includes equipment used to provide telegraph service. "Qualified telecommunications equipment" does not include equipment used solely to provide value-added nonvoice services in which computer processing applications are used to act on the form, content, code and protocol of the information to be transmitted, unless those services are provided under a tariff approved by the Public Utilities Commission. "Qualified telecommunications equipment" does not include single or multiline standard telephone instruments. Notwithstanding section 551, "qualified telecommunications equipment" includes any interest of a telecommunications business in poles. [2011, c. 430, §1 (AMD).]

C. "Distribution facilities" means facilities used primarily to transport communications between fixed locations, including but not limited to cables, wires, wireless transmitters and utility poles. [2011, c. 430, §1 (NEW).]

[ 2011, c. 430, §1 (AMD) .]

2. Tax imposed.

[ 2011, c. 430, §1 (RP) .]

2-A. Excise tax levied. An excise tax is levied on a telecommunications business at the rate provided in this subsection times the just value of the qualified telecommunications equipment for the privilege of operating within the State as follows:

A. Just value of the qualified telecommunications equipment must be determined pursuant to section 701-A as of the April 1st preceding the assessment; and [2011, c. 430, §1 (NEW).]

B. The rate of tax is 19.2 mills for assessments made in 2012. For assessments made in 2013 and subsequent years, the State Tax Assessor shall apply the tax rate of the municipality or unorganized territory in which the qualified telecommunications equipment is located to the just value of the equipment as adjusted by the municipality's or unorganized territory's certified assessment ratio. [2011, c. 430, §1 (NEW).]

[ 2011, c. 430, §1 (NEW) .]

3. Determination of just value.

[ 1991, c. 121, Pt. B, §18 (AFF); 1991, c. 121, Pt. B, §2 (RP) .]

3-A. Returns to State Tax Assessor prior to July 1, 2012. Prior to July 1, 2012, each telecommunications business owning or leasing qualified telecommunications equipment that on the first day of April in any year is situated, whether permanently or temporarily, within this State shall, on or before the 20th day of April in that year, return to the State Tax Assessor a complete list of such equipment on a form to be furnished by the State Tax Assessor.

[ 2011, c. 430, §1 (AMD) .]

3-B. Returns to State Tax Assessor beginning July 1, 2012. Beginning July 1, 2012, each telecommunications business owning or leasing qualified telecommunications equipment on April 1, 2012 and annually thereafter shall, on or before December 31, 2012 and annually thereafter, return to the State Tax Assessor a complete list of such equipment and each municipality or unorganized territory where any such equipment is situated on the first day of April on a form to be furnished by the State Tax Assessor.

[ 2011, c. 430, §1 (NEW) .]

4. Assessment. The State Tax Assessor shall assess a tax on qualified telecommunications equipment owned or leased by a telecommunications business. Qualified telecommunications equipment owned or leased by a person that is not a telecommunications business must be assessed a tax by the municipal assessor in the municipality in which the equipment is located on April 1st of the taxable year. The date of assessment of qualified telecommunications equipment by municipalities must be consistent with property subject to property taxation by the municipalities.

[ 2011, c. 430, §1 (AMD) .]

5. Assessment procedure.

[ 1991, c. 121, Pt. B, §18 (AFF); 1991, c. 121, Pt. B, §2 (RP) .]

5-A. Procedure.

[ 1999, c. 731, Pt. W, §4 (AFF); 1999, c. 731, Pt. W, §2 (RP); 1999, c. 732, Pt. H, §3 (AFF); 1999, c. 732, Pt. H, §1 (RP) .]

5-B. Procedure. The excise tax on qualified telecommunications equipment of a telecommunications business must be assessed and paid in accordance with this subsection.

A. Prior to July 2012, the State Tax Assessor shall make the assessment by May 30th of each year. After July 1, 2012, the State Tax Assessor shall make the assessment by March 30, 2013 and by March 30th annually thereafter. [2011, c. 430, §1 (AMD).]

B. [2007, c. 693, §12 (RP).]

C. The tax assessment must be paid no later than the August 15th following the date of assessment. [2007, c. 693, §12 (AMD).]

D. [2007, c. 693, §12 (RP).]

[ 2011, c. 430, §1 (AMD) .]

6. Amount of assessment.

[ 1991, c. 121, Pt. B, §18 (AFF); 1991, c. 121, Pt. B, §2 (RP) .]

7. Collection. Taxes assessed under this section by the State Tax Assessor must be enforced as generally provided by this Title. Taxes assessed under this section by municipal assessors must be enforced in the same way as locally assessed personal property taxes.

[ 2011, c. 430, §1 (AMD) .]

8. Penalty.

[ 2007, c. 693, §12 (RP) .]

9. Appeal. A taxpayer receiving an assessment under this section may appeal a decision of the State Tax Assessor in the manner set forth in section 151.

[ 2011, c. 430, §1 (NEW) .]

SECTION HISTORY

1987, c. 507, §1 (NEW). 1987, c. 769, §A150 (AMD). 1991, c. 9, §EE (RPR). 1991, c. 121, §B2 (AMD). 1991, c. 121, §B18 (AFF). 1991, c. 846, §7 (AMD). 1999, c. 731, §§W1-3 (AMD). 1999, c. 731, §W4 (AFF). 1999, c. 732, §§H1,2 (AMD). 1999, c. 732, §H3 (AFF). 2001, c. 396, §12 (AMD). 2001, c. 559, §H1 (AMD). 2007, c. 693, §12 (AMD). 2009, c. 1, Pt. P, §1 (AMD). 2009, c. 1, Pt. P, §2 (AFF). 2009, c. 213, Pt. P, §1 (AMD). 2009, c. 213, Pt. P, §3 (AFF). 2011, c. 430, §1 (AMD).



36 §458. Continuation of exemption

Qualified telecommunications equipment subject to taxation under this chapter must be assessed through application of a state excise tax in lieu of a state property tax and continues to be exempt from ordinary local property taxation as formerly provided under section 2696. It is the intent of the Legislature that this section not be considered a new property tax exemption requiring state reimbursement under the Constitution of Maine, Article IV, Part Third, Section 23. [2011, c. 430, §2 (AMD).]

SECTION HISTORY

1987, c. 507, §1 (NEW). 2011, c. 430, §2 (AMD).









Chapter 104: PRIMARY ASSESSING AREAS

36 §471. Area, body politic

The primary assessing district shall be composed of those municipalities named in the order issued by the State Tax Assessor. The residents of a primary assessing district are a body corporate and politic which may sue or be sued, appoint attorneys and adopt a seal. [1975, c. 545, §14 (AMD).]

Where only one municipality is designated as a primary assessing unit, the municipality shall be the body corporate and the municipal officers the governing board, with the administration provisions of the assessing function to be enacted through municipal ordinance or charter provisions. Where a municipality is designated as a primary assessing unit, sections 472 to 474 shall not apply. [1975, c. 545, §14 (AMD).]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1975, c. 545, §14 (AMD).



36 §471-A. Board of assessment review

The legislative body of a primary assessing area consisting of only one municipality may establish a primary assessing area board of assessment review. The executive committee of a primary assessing area consisting of more than one municipality may establish a primary assessing area board of assessment review. The primary assessing area board of assessment review has the powers and duties of a municipal board of assessment review, including those provided under section 844-N. [1995, c. 262, §3 (NEW).]

SECTION HISTORY

1995, c. 262, §3 (NEW).



36 §472. Executive committee

The governing body of a primary assessing district shall be an executive committee composed of an equal number of municipal officers from each municipality and 2 nonvoting members. The nonvoting members shall be the chief assessor of a primary assessing area and the State Tax Assessor. It is not necessary that the State Tax Assessor attend all meetings of a primary assessing area and the State Tax Assessor may appoint a substitute to represent him. [1975, c. 545, §14 (AMD).]

1. Voting members. The voting members of the executive committee shall be appointed as follows:

The municipal officers of each municipality comprising the primary assessing districts shall elect from their number the municipal officer or officers to serve on the executive committee.

[ 1975, c. 545, §14 (AMD) .]

2. Terms.

[ 1975, c. 545, §14 (RP) .]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1975, c. 545, §14 (AMD).



36 §473. Powers and duties

The executive committee shall have the power to: [1973, c. 620, §10 (NEW).]

1. Rules and regulations. Make all necessary rules and regulations for the conduct of the business of the primary assessing area which do not conflict with these statutes or any rules and regulations of the Bureau of Revenue Services;

[ P&SL 1975, c. 78, §21 (AMD); 1997, c. 526, §14 (AMD) .]

2. Appoint chief assessor. Appoint the chief assessor in accordance with this chapter;

[ 1973, c. 620, §10 (NEW) .]

3. Approve annual budget. Approve the annual budget for the primary assessing area;

[ 1973, c. 620, §10 (NEW) .]

4. Establish salaries. Establish salaries, authorize contracts and do all other things necessary and proper to carry out the intent of these statutes;

[ 1973, c. 620, §10 (NEW) .]

5. Funding. In addition to the funding provided under this chapter, accept funds from any other source in the furtherance of its responsibilities;

[ 1973, c. 620, §10 (NEW) .]

6. Contracts. Authorize contracts with individual municipalities to perform tax billing and other centralized services for the member communities, but nothing in this chapter shall be construed to allow the executive committee to establish tax rates;

[ 1973, c. 620, §10 (NEW) .]

7. Public report. Make a public report of its activities at the close of each fiscal year within 30 days of the close of such year;

[ 1973, c. 620, §10 (NEW) .]

8. Tax maps.

[ 1975, c. 19, §4 (RP) .]

9. Cooperate with primary assessing areas. Cooperate with other primary assessing areas in any program not inconsistent with this chapter which will further the effectiveness of the assessing program;

[ 1973, c. 620, §10 (NEW) .]

10. Compensation scales for the personnel. Set the compensation scales for the personnel of the primary assessing area and the members of the committee shall be paid $25 per diem, plus necessary expenses while in the actual performance of their duties.

[ 1973, c. 620, §10 (NEW) .]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1975, c. 19, §4 (AMD). 1997, c. 526, §14 (AMD).



36 §474. Administrative provisions

The chief assessor shall be the treasurer and administrative officer of the primary assessing area and shall in addition perform the following duties: [1973, c. 620, §10 (NEW).]

1. Secretary. Serve as secretary of the executive committee and keep all committee minutes, except as to any meeting involving his removal;

[ 1973, c. 620, §10 (NEW) .]

2. Prepare budget. Prepare the annual budget;

[ 1973, c. 620, §10 (NEW) .]

3. Purchasing agent. Act as purchasing agent;

[ 1973, c. 620, §10 (NEW) .]

4. Appoint personnel. Appoint all personnel subject to approval of the executive committee;

[ 1973, c. 620, §10 (NEW) .]

5. Execute contracts. Execute, when approved by the executive committee, all contracts on behalf of the primary assessing area;

[ 1973, c. 620, §10 (NEW) .]

6. Other duties and functions. Perform such other duties and functions as are delegated by the executive committee.

[ 1973, c. 620, §10 (NEW) .]

SECTION HISTORY

1973, c. 620, §10 (NEW). 1975, c. 19, §5 (AMD).



36 §475. Abatement by chief assessor; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §10 (NEW). 1975, c. 272, §39 (AMD). 1977, c. 509, §4 (RP).



36 §476. Notice of decision (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §10 (NEW). 1975, c. 272, §40 (AMD). 1977, c. 509, §4 (RP).



36 §477. Appeals to board of assessment review (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §10 (NEW). 1975, c. 19, §6 (AMD). 1975, c. 272, §41 (AMD). 1977, c. 509, §4 (RP).



36 §478. -- to Forestry Appeal Board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §18 (AMD). 1973, c. 620, §10 (NEW). 1977, c. 509, §4 (RP).



36 §479. Hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §18 (AMD). 1973, c. 620, §10 (NEW). 1977, c. 509, §4 (RP).



36 §480. -- to Superior Court (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §10 (NEW). 1977, c. 509, §4 (RP).



36 §481. Hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §10 (NEW). 1977, c. 509, §4 (RP).



36 §482. Commissioner's hearing and report (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §10 (NEW). 1977, c. 509, §4 (RP).



36 §483. Trial (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §10 (NEW). 1977, c. 509, §4 (RP).



36 §484. Judgment and execution (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §10 (NEW). 1975, c. 272, §42 (AMD). 1977, c. 509, §4 (RP).



36 §485. Assessment ratio evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §10 (NEW). 1977, c. 509, §4 (RP).



36 §486. State Board of Assessment Review (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §10 (NEW). 1973, c. 695, §§9,10,11 (AMD). 1975, c. 19, §7 (AMD). 1975, c. 272, §43 (AMD). 1975, c. 765, §§7,7A,8,9 (AMD). 1983, c. 812, §§268,269 (AMD). 1985, c. 764, §11 (RP).






Chapter 105: CITIES AND TOWNS

Subchapter 1: GENERAL PROVISIONS

36 §501. Definitions

The following words and phrases as used in this chapter shall, unless a different meaning is plainly required by the context, have the following meaning:

1. Estates. "Estates" shall be construed to mean both real estate and personal property.

2. Mortgagee. "Mortgagee" shall be construed to include the heirs and assigns of the mortgagee.

3. Municipality. "Municipality" shall include cities, towns and plantations.

4. Municipal officers. "Municipal officers" shall mean the mayor and aldermen of cities, the selectmen of towns and the assessors of plantations.

5. Person. "Person" may include a body corporate or an association.

6. Place. "Place" shall include municipalities, townships and any other unorganized area.

7. Property. "Property" shall be construed to mean both real estate and personal property.

8. Registered mail. "Registered mail" shall be construed to include certified mail.

9. Reside or resident. "Reside" or "resident" shall have reference to place of domicile.

10. Tax collector. "Tax collector" shall mean any person chosen, appointed or designated by a municipality or the officers thereof to collect any tax due a municipality; or his successor in office.



36 §502. Property taxable; tax year

All real estate within the State, all personal property of residents of the State and all personal property within the State of persons not residents of the State is subject to taxation on the first day of each April as provided; and the status of all taxpayers and of such taxable property must be fixed as of that date. Upon receipt of a declaration of value under section 4641-D reflecting a change of ownership in real property, the assessor may change the records of the municipality to reflect the identity of the new owner, if notice of tax liabilities is sent both to the new owner and to the owner of record as of the April 1st when the liability accrued. The taxable year is from April 1st to April 1st. Notwithstanding this section, proration of taxes must be over the period specified in section 558. [1997, c. 216, §1 (AMD).]

SECTION HISTORY

1979, c. 666, §15 (AMD). 1985, c. 568, (AMD). 1997, c. 216, §1 (AMD).



36 §503. Town taxes; legality

The assessment of a tax by a town is illegal unless the sum assessed is raised by vote of the voters at a meeting legally called and notified.



36 §504. Illegal assessment; recovery of tax

If money not raised for a legal object is assessed with other moneys legally raised, the assessment is not void; nor shall any error, mistake or omission by the assessors, tax collector or treasurer render it void; but any person paying such tax may bring his action against the municipality in the Superior Court for the same county, and shall recover the sum not raised for a legal object, with 25% interest and costs, and any damages which he has sustained by reason of mistakes, errors or omissions of such officers.



36 §505. Taxes; payment; powers of municipalities

At any meeting at which it votes to raise a tax, or at any subsequent meeting prior to the commitment of that tax, a municipality may, with respect to the tax, by vote determine: [1995, c. 57, §4 (AMD).]

1. When lists committed. The date when the lists named in section 709 shall be committed.

2. When property taxes due and payable. The date or dates when property taxes shall become due and payable.

[ 1973, c. 708, (AMD) .]

3. When poll tax due and payable.

[ 1973, c. 66, §4 (RP) .]

4. When interest collected. The date or dates from and after which interest must accrue, which must also be the date or dates on which taxes become delinquent. The rate of interest must be specified in the vote and must apply to delinquent taxes committed during the taxable year until those taxes are paid in full. Except as provided in subsection 4-A, the maximum rate of interest must be established by the Treasurer of State and may not exceed the prime rate as published in the Wall Street Journal on the first business day of the calendar year, rounded up to the next whole percent plus 3 percentage points. The Treasurer of State shall post that rate of interest on the Treasurer of State's publicly accessible website on or before January 20th of each year. The interest must be added to and become part of the taxes.

[ 2011, c. 380, Pt. FFF, §1 (AMD) .]

4-A. Alternate calculation of interest. For any tax year for which the maximum interest rate established by the Treasurer of State under subsection 4 is 2 percentage points or more lower than the maximum rate established by the Treasurer of State for the previous tax year, the municipality may adopt an interest rate that is up to 2 percentage points over the rate established by the Treasurer of State for the tax year under subsection 4.

[ 2001, c. 635, §2 (NEW) .]

5. Abatement when taxes paid prior to time. That all taxpayers who pay their taxes prior to specified times shall be entitled to abatement thereon, which abatement shall not exceed 10%, and shall be specified in the vote. A notification of such vote shall be posted by the treasurer in one or more public places in the municipality within 7 days after the commitment of the taxes.

SECTION HISTORY

1971, c. 367, (AMD). 1973, c. 66, §4 (AMD). 1973, c. 708, (AMD). 1979, c. 541, §A218 (AMD). 1983, c. 480, §A40 (AMD). 1995, c. 57, §4 (AMD). 2001, c. 635, §§1,2 (AMD). 2005, c. 332, §12 (AMD). 2011, c. 380, Pt. FFF, §1 (AMD).



36 §506. Prepayment of taxes

Municipalities at any properly called meeting may authorize their tax collectors or treasurers to accept prepayment of taxes not yet committed and to pay interest on these prepayments, if any is authorized, at a rate not exceeding 8% per year; municipalities are not obligated to authorize the payment of interest on taxes prepaid under this section. Any excess paid in over the amount finally committed must be repaid, with the interest due on the whole transaction, at the date that the tax finally committed is due and payable. [1993, c. 422, §2 (AMD).]

SECTION HISTORY

1993, c. 422, §2 (AMD).



36 §506-A. Overpayment of taxes

Except as provided in section 506, a taxpayer who pays an amount in excess of that finally assessed must be repaid the amount of the overpayment plus interest from the date of overpayment at a rate to be established by the municipality. The rate of interest may not exceed the interest rate established by the municipality for delinquent taxes nor may it be less than that rate reduced by 4%. If a municipality fails to establish a rate of interest for overpayments of taxes, it shall pay interest at the rate it has established for delinquent taxes. [2009, c. 434, §14 (AMD).]

SECTION HISTORY

1985, c. 333, §§2,3 (NEW). 1995, c. 57, §5 (AMD). 2009, c. 434, §14 (AMD).



36 §507. Taxpayer information

A municipality that issues a property tax bill to a taxpayer must issue the following information. [2007, c. 432, §2 (AFF); 2007, c. 432, §1 (RPR).]

1. Reductions to tax. The property tax bill must contain a statement or calculation that demonstrates the amount or percentage by which the taxpayer's tax has been reduced by the distribution of state-municipal revenue sharing, state reimbursement for the Maine resident homestead property tax exemption and state aid for education. The State Tax Assessor shall annually provide each municipality with the amount of state-municipal revenue sharing and state aid for education subject to identification under this section.

[ 2007, c. 432, §1 (NEW); 2007, c. 432, §2 (AFF) .]

2. Distribution to education and government. The property tax bill must indicate the percentage of property taxes distributed to education and local, county and state government.

[ 2007, c. 432, §1 (NEW); 2007, c. 432, §2 (AFF) .]

3. Indebtedness. The property tax bill must indicate the outstanding bonded indebtedness of the issuing municipality as of the date the bill is issued.

[ 2007, c. 432, §1 (NEW); 2007, c. 432, §2 (AFF) .]

4. Due date and interest. Each property tax bill issued by a municipality must clearly state the date interest will begin to accrue on delinquent taxes.

[ 2007, c. 432, §1 (NEW); 2007, c. 432, §2 (AFF) .]

SECTION HISTORY

1983, c. 855, §3 (NEW). 1985, c. 227, (AMD). 1985, c. 376, (AMD). 1997, c. 643, §HHH2 (AMD). 1997, c. 643, §HHH10 (AFF). 2007, c. 432, §2 (AFF). 2007, c. 432, §1 (RPR).



36 §508. Service charges

1. Imposition. A municipality may impose service charges on the owner of residential property, other than student housing or parsonages, that is totally exempt from taxation under section 652 and that is used to provide rental income. Such service charges must be calculated according to the actual cost of providing municipal services to that real property and to the persons who use that property, and revenues derived from the charges must be used to fund, to the extent possible, the costs of those services. The municipal legislative body shall identify those institutions and organizations upon which service charges are to be levied.

A municipality that imposes service charges on any institution or organization must impose those service charges on every similarly situated institution or organization. For the purposes of this section, "municipal services" means all services provided by a municipality other than education and welfare.

[ 2007, c. 627, §12 (NEW) .]

2. Limitation. The total service charges levied by a municipality on any institution or organization under this section may not exceed 2% of the gross annual revenues of the institution or organization. In order to qualify for this limitation, the institution or organization must file with the municipality an audit of the revenues of the institution or organization for the year immediately prior to the year in which the service charge is levied. The municipal officers shall abate the portion of the service charge that exceeds 2% of the gross annual revenues of the institution or organization.

[ 2007, c. 627, §12 (NEW) .]

3. Administration. Municipalities shall adopt any ordinances necessary to carry out the provisions of this section. Determinations of service charges may be appealed in accordance with an appeals process provided by municipal ordinance. Unpaid service charges may be collected in the manner provided in Title 38, section 1208.

[ 2007, c. 627, §12 (NEW) .]

SECTION HISTORY

2007, c. 627, §12 (NEW).






Subchapter 2: REAL PROPERTY TAXES

36 §551. Real estate; defined

Real estate, for the purposes of taxation under this Part, includes all lands in the State and all buildings, mobile homes, camper trailers and other things that are affixed to land, together with any appurtenant water power, shore privileges and rights, forests and mineral deposits; interests and improvements in land, the fee of which is in the State; interests by contract or otherwise in real estate exempt from taxation; and lines of electric light and power companies. Buildings, mobile homes, camper trailers and other things that are affixed to leased land or land not owned by the owner of the buildings must be taxed as real estate in the place where that land is located. Mobile homes, except stock in trade, are considered real estate for purposes of taxation under this Part. [2007, c. 627, §13 (AMD).]

SECTION HISTORY

1967, c. 271, §1 (AMD). 1971, c. 235, §1 (AMD). 1975, c. 252, §14 (AMD). 2007, c. 627, §13 (AMD).



36 §552. -- tax lien

There shall be a lien to secure the payment of all taxes legally assessed on real estate as defined in section 551, provided in the inventory and valuation upon which the assessment is made there shall be a description of the real estate taxed sufficiently accurate to identify it. Such lien shall take precedence over all other claims on said real estate and shall continue in force until the taxes are paid or until said lien is otherwise terminated by law.



36 §553. -- where taxed

All real estate shall be taxed in the place where it is to the owner or person in possession, whether resident or nonresident.



36 §554. Mortgaged real estate; taxes; payment

In cases of mortgaged real estate, the mortgagor, for the purposes of taxation, shall be deemed the owner, until the mortgagee takes possession, after which the mortgagee shall be deemed the owner. Any mortgagee of real estate, on which any taxes remain unpaid for a period of 8 months after the taxes are assessed, may pay such taxes, and the amount so paid together with interest and costs thereon shall become a part of the mortgage debt and shall bear interest at the same rate as the lowest rate of interest provided for in any of the notes secured by any mortgage on that real estate held by such mortgagee.



36 §555. Tenants in common and joint tenants

A tenant in common or a joint tenant may be considered sole owner for the purposes of taxation, unless he notifies the assessors what his interest is; but when a tax is assessed on lands owned or claimed to be owned in common, or in severalty, any person may furnish the tax collector an accurate description of his interest in the land and pay his proportion of such tax; and thereafter his land or interest shall be free of all lien created by such tax.



36 §556. Landlord and tenant

When a tenant paying rent for real estate is taxed therefor, he may retain out of his rent half of the taxes paid by him. When a landlord is taxed for such real estate, he may recover half of the taxes paid by him and his rent in the same action against the tenant, unless there is an agreement to the contrary.



36 §557. Assessment; continued until notice of transfer

When assessors continue to assess real estate to the person to whom it was last assessed, such assessment is valid, although the ownership or occupancy has changed, unless previous written notice to the assessors has been given of such change and of the name of the person to whom it has been transferred or surrendered.



36 §557-A. Assessment; unknown owner

In the case of real property for which no owner is known to the assessors for at least the preceding 20 tax years and for which the assessor has, with reasonable diligence, attempted to determine ownership, the following assessment procedure must be used. [1993, c. 422, §3 (AMD).]

Property of an unknown owner is assessed as other property, except that the owner must be indicated as "unknown." Additionally, the assessing must be advertised once a week for 3 consecutive weeks in a newspaper of general circulation in the county in which the property is located. The notice must describe the real estate that is being assessed so that a reasonable person may know, with probable certainty, what premises are subject to tax, together with a statement that the property is assessed to an unknown owner as the result of the failure of a reasonable search to ascertain an owner of record. This newspaper publication is sufficient legal notice of that assessment. At the time of this publication, a copy of the same notice must be sent by certified mail, return receipt requested, to each abutting property owner. [1993, c. 422, §3 (AMD).]

If the owner of property is still unknown, after use of this notice procedure for assessment purposes, the tax collector and treasurer shall use the same procedure for those notices required under sections 942 and 943. [1993, c. 422, §3 (AMD).]

SECTION HISTORY

1987, c. 617, (NEW). 1993, c. 422, §3 (AMD).



36 §558. Taxes prorated between seller and purchaser

A purchaser of real estate may agree with the previous owner or party to whom the real estate was formerly taxed to pay the pro rata or proportional share of taxes. Unless otherwise specified by the parties to the agreement, the taxes shall be prorated over the period of the fiscal year of the municipality in which the land is located. [1981, c. 23, (RPR).]

SECTION HISTORY

1981, c. 23, (RPR).



36 §558-A. Liability for failure to pay prorated property taxes

1. Civil action authorized. If after a real estate closing in which the parties have prorated property taxes pursuant to section 558, any party knowingly fails to pay that party's share of the taxes, which results in a lien being filed, any other party to the transaction who pays the taxes that are owed by the delinquent party may recover in a civil action from the delinquent party the amount of unpaid taxes, costs incurred in releasing the lien and reasonable attorney's fees.

[ 2007, c. 687, §1 (NEW) .]

2. Effect on credit rating. If a party prevails in an action filed under subsection 1 and a record of a lien in that party's name has been placed in that party's file with a consumer reporting agency, that lien must be considered inaccurate information under 15 United States Code, Section 1681i if the party requesting relief submits a copy of the court judgment and proof of payment of the lien to the consumer reporting agency.

[ 2013, c. 588, Pt. C, §19 (AMD) .]

SECTION HISTORY

2007, c. 687, §1 (NEW). 2013, c. 588, Pt. C, §19 (AMD).



36 §559. Deceased persons

Until notice is given to the assessors of the division of the estate and the name of the several heirs or devisees, the undivided real estate of a deceased person may be taxed to his heirs or devisees, or may be taxed to his personal representative. [1979, c. 540, §42-A (AMD).]

1. Heirs or devisees. A tax to the heirs or devisees may be made without designating any of them by name and each heir or devisee shall be liable for the whole of such tax. Any heir or devisee so taxed may recover of the other heirs or devisees their portions thereof when paid by him. In an action to recover the tax paid, the undivided shares of such heirs or devisees in the real estate, upon which such tax has been paid, may be attached on mesne process or taken on execution issued on a judgment recovered in an action therefor.

2. Personal representative. A tax to the personal representative shall be collected of him the same as a tax assessed against him in his private capacity. Such tax shall be a charge against the estate and shall be allowed by the judge of probate; but when the personal representative notifies the assessors that he has no funds of the estate to pay such tax and gives them the names of the heirs or devisees, and the proportions of their interests in the real estate to the best of his knowledge, the real estate shall no longer be taxed to him.

[ 1979, c. 540, §42-B (AMD) .]

SECTION HISTORY

1979, c. 540, §§42A,42B (AMD).



36 §560. Bank's real estate

All real estate, including vaults and safe deposit plants, in the State owned by any bank incorporated by this State, or by any national bank or banking association, or by any corporation organized under the laws of this State for the purpose of doing a loan, trust or banking business and having a capital divided into shares shall be taxed in the place where that property is situated to said bank, banking association or corporation. This section does not apply to loan and building associations.



36 §561. Railroad buildings

The buildings of every railroad corporation or association, whether within or without the located right-of-way, its lands and fixtures outside of its located right-of-way, and so much of its located right-of-way over which all railroad service has been abandoned, are subject to taxation in the places in which the same are situated, as other property is taxed therein, and shall be regarded as nonresident land. [1969, c. 5, (AMD).]

SECTION HISTORY

1969, c. 5, (AMD).



36 §562. Standing wood, bark and timber; taxed to purchaser

Whenever the owner of real estate notifies the assessors that any part of the wood, bark and timber standing thereon has been sold by contract in writing, and exhibits to them proper evidence, they shall tax such wood, bark and timber to the purchaser. A lien is created on such wood, bark and timber for the payment of such taxes, and may be enforced by the collector by a sale thereof when cut, as provided in section 991.



36 §563. Forest land; policy

It is declared to be the public policy of the State, by which all officials of the State and of its municipal subdivisions are to be guided in the performance of their official duties, to encourage by the maintenance of adequate incentive the operation of all forest lands on a sustained yield basis by their owners, and to establish and maintain uniformity in methods of assessment for purposes of taxation according to the productivity of the land, giving due weight in the determination of assessed value to location and public facilities as factors contributing to advantage in operation.



36 §564. -- assessment

An assessment of forest land for purposes of taxation shall be held to be in excess of just value by any court of competent jurisdiction, upon proof by the owner that the tax burden imposed by the assessment creates an incentive to abandon the land, or to strip the land, or otherwise to operate contrary to the public policy declared in section 563. In proof of his contention the owner shall show that by reason of the burden of the tax he is unable by efficient operation of the forest land on a sustained yield basis to obtain an adequate annual net return commensurate with the risk involved.

For the purposes of this section forest land shall be held to include any single tract of land exceeding 25 acres in area under one ownership which is devoted to the growing of trees for the purpose of cutting for commercial use.



36 §565. Forestry Appeal Board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 426, §1 (NEW). 1973, c. 592, §5 (RP). 1973, c. 645, §1 (REEN). 1977, c. 549, §1 (RP).






Subchapter 2-A: TREE GROWTH TAX LAW

36 §571. Title

This subchapter may be cited as the "Maine Tree Growth Tax Law." [1971, c. 616, §8 (NEW).]

SECTION HISTORY

1971, c. 616, §8 (NEW).



36 §572. Purpose

It has for many years been the declared public policy of the State of Maine, as stated in sections 563 and 564, to tax all forest lands according to their productivity and thereby to encourage their operation on a sustained yield basis. However, the present system of ad valorem taxation does not always accomplish that objective. It has caused inadequate taxation of some forest lands and excessive taxation and forfeiture of other forest lands. [1979, c. 127, §196 (AMD).]

It is declared to be the public policy of this State that the public interest would be best served by encouraging forest landowners to retain and improve their holdings of forest lands upon the tax rolls of the State and to promote better forest management by appropriate tax measures in order to protect this unique economic and recreational resource. [1971, c. 616, §8 (NEW).]

This subchapter implements the 1970 amendment of Section 8 of Article IX of the Maine Constitution providing for valuation of timberland and woodlands according to their current use by means of a classification and averaging system designed to provide efficient administration. [1973, c. 308, §1 (NEW).]

Therefore, this subchapter is enacted for the purpose of taxing forest lands generally suitable for the planting, culture and continuous growth of forest products on the basis of their potential for annual wood production in accordance with the following provisions. [1971, c. 616, §8 (NEW).]

SECTION HISTORY

1971, c. 616, §8 (NEW). 1973, c. 308, §1 (AMD). 1979, c. 127, §196 (AMD).



36 §573. Definitions

As used in this subchapter, unless the context requires otherwise, the following words shall have the following meanings: [1971, c. 616, §8 (NEW).]

1. Assessor.

[ 1979, c. 378, §6 (RP) .]

2. Average annual net wood production rate. "Average annual net wood production rate" means the estimated average net usable amount of wood one acre of land is growing in one year.

[ 1971, c. 616, §8 (NEW) .]

2-A. Commercial harvesting or harvesting for commercial use. "Commercial harvesting" or "harvesting for commercial use" means the harvesting of forest products that have commercial value, as defined in subsection 3-B.

[ 1995, c. 236, §1 (NEW) .]

3. Forest land. "Forest land" means land used primarily for growth of trees to be harvested for commercial use, but does not include ledge, marsh, open swamp, bog, water and similar areas, which are unsuitable for growing a forest product or for harvesting for commercial use even though these areas may exist within forest lands.

Land which would otherwise be included within this definition shall not be excluded because of:

A. Multiple use for public recreation; [1981, c. 625, §1 (NEW).]

B. Statutory or governmental restrictions which prevent commercial harvesting of trees or require a primary use of the land other than commercial harvesting; [1981, c. 625, §1 (NEW).]

C. Deed restrictions, restrictive covenants or organizational charters that prevent commercial harvesting of trees or require a primary use of land other than commercial harvesting and that were effective prior to January 1, 1982; or [1993, c. 452, §1 (AMD).]

D. [1993, c. 452, §2 (RP).]

E. Past or present multiple use for mineral exploration. [1981, c. 711, §4 (NEW).]

[ 1993, c. 452, §§1, 2 (AMD) .]

3-A. Forest management and harvest plan. "Forest management and harvest plan" means a written document that outlines activities to regenerate, improve and harvest a standing crop of timber. The plan must include the location of water bodies and wildlife habitat identified by the Department of Inland Fisheries and Wildlife. A plan may include, but is not limited to, schedules and recommendations for timber stand improvement, harvesting plans and recommendations for regeneration activities. The plan must be prepared by a licensed professional forester or a landowner and be reviewed and certified by a licensed professional forester as consistent with this subsection and with sound silvicultural practices.

[ 1995, c. 236, §2 (AMD) .]

3-B. Forest products that have commercial value. "Forest products that have commercial value" means logs, pulpwood, veneer, bolt wood, wood chips, stud wood, poles, pilings, biomass, fuel wood, Christmas trees, maple syrup, nursery products used for ornamental purposes, wreaths, bough material or cones or other seed products.

[ 1995, c. 236, §3 (NEW) .]

4. Forest type. "Forest type" means a stand of trees characterized by the predominance of one or more groups of key species which make up 75% or more of the sawlog volume of sawlog stands, or cordwood in poletimber stands, or of the number of trees in seedling and sapling stands.

[ 1971, c. 616, §8 (NEW) .]

5. Hardwood type. "Hardwood type" means forests in which maple, beech, birch, oak, elm, basswood, poplar and ash, singly or in combination, comprise 75% or more of the stocking.

[ 1971, c. 616, §8 (NEW) .]

6. Mixed wood type. "Mixed wood type" means forests in which neither hardwoods nor softwood comprise 75% of the stand but are a combination of both.

[ 1971, c. 616, §8 (NEW) .]

6-A. Residential structure. "Residential structure" means a building used for human habitation as a seasonal or year-round residence. It does not include structures that are ancillary to the residential structure, such as a garage or storage shed.

[ 2011, c. 618, §1 (NEW) .]

7. Softwood type. "Softwood type" means forests in which pine, spruce, fir, hemlock, cedar and larch, singly or in combination, comprise 75% or more of the stocking.

[ 1971, c. 616, §8 (NEW) .]

8. Stumpage value. "Stumpage value" means the average value of standing timber before it is cut expressed in terms of dollars per unit of measure as determined by the State Tax Assessor.

[ 1971, c. 616, §8 (NEW) .]

9. Value of the annual net wood production. "Value of the annual net wood production" means the average annual net wood production rate per acre for a forest type multiplied by the weighted average of the stumpage values of all species in the type.

[ 1971, c. 616, §8 (NEW) .]

SECTION HISTORY

1971, c. 616, §8 (NEW). 1973, c. 308, §2 (AMD). 1979, c. 378, §6 (AMD). 1981, c. 517, §3 (AMD). 1981, c. 625, §1 (AMD). 1981, c. 711, §§3,4 (AMD). 1989, c. 555, §14 (AMD). 1991, c. 428, §2 (AMD). 1993, c. 452, §§1,2 (AMD). 1995, c. 236, §§1-3 (AMD). 2011, c. 618, §1 (AMD).



36 §574. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §8 (NEW). 1973, c. 308, §3 (AMD). 1981, c. 517, §4 (AMD). 1981, c. 625, §2 (AMD). 1989, c. 555, §15 (RP).



36 §574-A. Ineligibility

The Legislature finds that when the value of a recreational use lease of forest land exceeds the value of the tree growth that can be extracted from that land on a sustained basis per acre as determined pursuant to section 576, then the land is no longer primarily used for the continuous growth of forest products. This finding is sufficient cause to remove from taxation under this subchapter those parcels that are more valuable for recreational use and are being leased on that basis. Therefore, notwithstanding sections 573 and 574-B, a parcel of forest land that is leased for consideration to any person to use for recreational purposes does not qualify for taxation under this subchapter if that parcel of land exceeds 100 acres and if the consideration for that lease per acre exceeds the value of the growth that can be extracted on a sustained basis per acre as determined pursuant to section 576. The owner of the leased parcels shall submit a copy of the lease or leases on land subject to taxation under this subchapter to the State Tax Assessor for land in the unorganized territory and to the municipal assessors for land in municipalities. The State Tax Assessor or the municipal assessor shall determine whether the value of the lease exceeds the sustained growth value. If the value of the lease is determined to exceed the sustained growth value, the owner of the forest land has 60 days from the date of receipt of notice of that determination to either terminate the lease, amend the lease to comply with the requirements of this section or withdraw the land covered by the lease from taxation under this subchapter. A withdrawal pursuant to this section is subject to the provisions of section 581. [2007, c. 627, §14 (AMD).]

SECTION HISTORY

1987, c. 755, (NEW). 1989, c. 508, §9 (AMD). 2007, c. 627, §14 (AMD).



36 §574-B. Applicability

An owner of a parcel containing forest land may apply at the landowner's election by filing with the assessor the schedule provided for in section 579, except that this subchapter does not apply to any parcel containing less than 10 acres of forest land. For purposes of this subchapter, a parcel is deemed to include a unit of real estate, notwithstanding that it is divided by a road, way, railroad or pipeline, or by a municipal or county line. The election to apply requires the written consent of all owners of an interest in a parcel except for the State. For applications submitted on or after August 1, 2012, the size of the exclusion from classification under this subchapter for each structure located on the parcel and for each residential structure located on the parcel in shoreland areas is determined pursuant to section 574-C. [2011, c. 618, §2 (AMD).]

A parcel of land used primarily for growth of trees to be harvested for commercial use is taxed according to this subchapter, as long as the landowner complies with the following requirements: [2011, c. 618, §2 (AMD).]

1. Forest management and harvest plan. A forest management and harvest plan must be prepared for each parcel and updated every 10 years. The landowner shall file a sworn statement with the municipal assessor for a parcel in a municipality or with the State Tax Assessor for a parcel in the unorganized territory that a forest management and harvest plan has been prepared for the parcel;

A. [1999, c. 33, §1 (RP).]

B. [1999, c. 33, §1 (RP).]

C. [1999, c. 33, §1 (RP).]

[ 2009, c. 434, §15 (AMD) .]

2. Evidence of compliance with plan. The landowner must comply with the plan developed under subsection 1, and must submit, every 10 years to the municipal assessor in a municipality or the State Tax Assessor for parcels in the unorganized territory, a statement from a licensed professional forester that the landowner is managing the parcel according to schedules in the plan required under subsection 1;

[ 2011, c. 618, §2 (AMD) .]

3. Transfer of ownership. When land taxed under this subchapter is transferred to a new owner, within one year of the date of transfer, the new landowner must file with the municipal assessor or the State Tax Assessor for land in the unorganized territory one of the following:

A. A sworn statement indicating that a new forest management and harvest plan has been prepared; or [2001, c. 603, §4 (NEW).]

B. A statement from a licensed professional forester that the land is being managed in accordance with the plan prepared for the previous landowner. [2001, c. 603, §4 (NEW).]

The new landowner may not harvest or authorize the harvest of forest products for commercial use until a statement described in paragraph A or B is filed with the assessor. A person owning timber rights on land taxed under this subchapter may not harvest or authorize the harvest of forest products for commercial use until a statement described in paragraph A or B is filed with the assessor.

Parcels of land subject to section 573, subsection 3, paragraph B or C are exempt from the requirements under this subsection.

For the purposes of this subsection, "transferred to a new owner" means the transfer of the controlling interest in the fee ownership of the land or the controlling interest in the timber rights on the land; and

[ 2011, c. 618, §2 (AMD) .]

4. Attestation. Beginning August 1, 2012, when a landowner is required to provide to the assessor evidence that a forest management and harvest plan has been prepared for the parcel or updated pursuant to subsection 1, or when a landowner is required to provide evidence of compliance pursuant to subsection 2, the landowner must provide an attestation that the landowner's primary use for the forest land classified pursuant to this subchapter is to grow trees to be harvested for commercial use or that the forest land is land described in section 573, subsection 3, paragraphs A, B, C or E. The existence of multiple uses on an enrolled parcel does not render it inapplicable for tax treatment under this subchapter, as long as the enrolled parcel remains primarily used for the growth of trees to be harvested for commercial use.

[ 2011, c. 618, §2 (NEW) .]

SECTION HISTORY

1989, c. 555, §16 (NEW). 1989, c. 637, §4 (AMD). 1993, c. 452, §3 (AMD). 1993, c. 576, §1 (AMD). 1995, c. 8, §1 (AMD). 1995, c. 236, §§4,5 (AMD). 1999, c. 33, §1 (AMD). 2001, c. 603, §4 (AMD). 2007, c. 438, §12 (AMD). 2009, c. 434, §15 (AMD). 2011, c. 618, §2 (AMD).



36 §574-C. Reduction of parcels with structures; shoreland areas

If a parcel of land for which an owner seeks classification under this subchapter on or after August 1, 2012 contains a structure for which a minimum lot size is required under state law or by municipal ordinance, the owner in the schedule under section 579 shall apply the following reduction to the land to be valued under this subchapter. [2011, c. 618, §3 (NEW).]

1. Structures. For each structure located on the parcel for which a minimum lot size is required under state law or by municipal ordinance, the owner in the schedule under section 579 shall exclude from the forest land subject to valuation under this subchapter the area of land in the parcel containing the structure or structures, which may not be less than 1/2 acre.

[ 2011, c. 618, §3 (NEW) .]

2. Shoreland areas. For each residential structure located within a shoreland area, as identified in Title 38, section 435, the owner in the schedule under section 579 shall exclude from the forest land subject to valuation under this subchapter the area of land in the parcel containing the structure or structures, which may not be less than 1/2 acre, and the excluded parcel must include 100 feet of shoreland frontage or the minimum shoreland frontage required by the applicable minimum requirements of the zoning ordinance for the area in which the land is located, whichever is larger. If the parcel has less than 100 feet of shoreland frontage, the entire shoreland frontage must be excluded. This subsection does not apply to a structure that is used principally for commercial activities related to forest products that have commercial value as long as any residential use of the structure is nonrecreational, temporary in duration and purely incidental to the commercial use.

[ 2011, c. 618, §3 (NEW) .]

SECTION HISTORY

2011, c. 618, §3 (NEW).



36 §575. Administration; rules

The State Tax Assessor may adopt rules necessary to carry out this subchapter. Rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 627, §15 (RPR).]

SECTION HISTORY

1971, c. 616, §8 (NEW). 1973, c. 460, §18 (AMD). 1985, c. 785, §A109 (AMD). 2007, c. 627, §15 (RPR).



36 §575-A. Determining compliance with forest management and harvest plan

1. Assistance to assessor. Upon request of a municipal assessor or the State Tax Assessor and in accordance with section 579, the Director of the Bureau of Forestry within the Department of Agriculture, Conservation and Forestry may provide assistance in evaluating a forest management and harvest plan to determine whether the plan meets the definition of a forest management and harvest plan in section 573, subsection 3-A. Upon request of a municipal assessor or the State Tax Assessor, the Director of the Bureau of Forestry may provide assistance in determining whether a harvest or other silvicultural activity conducted on land enrolled under this subchapter complies with the forest management and harvest plan prepared for that parcel of land. When assistance is requested under this section and section 579, the Director of the Bureau of Forestry or the director's designee may enter and examine forest land for the purpose of determining compliance with the forest management and harvest plan.

[ 2011, c. 619, §1 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Random sampling and report. The Director of the Bureau of Forestry within the Department of Agriculture, Conservation and Forestry is authorized to conduct periodic random sampling of land enrolled under this subchapter to identify any differences in compliance with forest management and harvest plans based on location or type of parcel and to assess overall compliance with the requirements of this subchapter. For the purposes of this subsection, the Director of the Bureau of Forestry or the director's designee may:

A. With appropriate notification to the landowner, enter and examine forest land for the purpose of determining compliance with the forest management and harvest plan pursuant to section 574-B; [2011, c. 619, §1 (NEW).]

B. Request and review a forest management and harvest plan required under section 574-B, which must be provided by a landowner or the landowner's agent upon request; and [2011, c. 619, §1 (NEW).]

C. Request and review an expired forest management and harvest plan, which must be provided by a landowner or the landowner's agent upon request, if the expired plan is in the possession of the landowner or the landowner's agent. [2011, c. 619, §1 (NEW).]

A forest management and harvest plan provided to the Director of the Bureau of Forestry or the director's designee under this subsection is confidential. Information collected pursuant to this subsection is confidential and is not a public record as defined in Title 1, section 402, subsection 3, except that the director shall publish at least one summary report, which may not reveal the activities of any person and that is available as a public record. This subsection is repealed on December 31, 2014.

[ 2011, c. 619, §1 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

2001, c. 603, §5 (NEW). 2011, c. 619, §1 (RPR). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



36 §576. Powers and duties

The State Tax Assessor shall determine the average annual net wood production rate for each forest type described in section 573, subsections 5 to 7, in each county or region to be used in determining valuations applicable to forest land under this subchapter, on the basis of the surveys of average annual growth rates applicable in the State made from time to time by the United States Forest Service or by the Maine Forestry Bureau. The growth rate surveys must be reduced by the percentage discount factor prescribed by section 576-B to reflect the growth that can be extracted on a sustained basis. The rates when determined remain in effect without change for each county through the property tax year ending March 31, 1975. In 1974 and in every 10th year thereafter, the State Tax Assessor shall review and set rates for the following 10-year period in the same manner. [1997, c. 504, §6 (AMD).]

The State Tax Assessor shall determine the average stumpage value for each forest type described in section 573, subsections 5 to 7, applicable in each county, or in alternative forest economic regions as the assessor designates, after passage of this subchapter and in each year thereafter, taking into consideration the prices upon sales of sound standing timber of that forest type in that area during the previous calendar year, and any other appropriate considerations. [1997, c. 504, §6 (AMD).]

The proportions of the various species making up the type are to be used in the computations of the average annual net wood production rates and average stumpage values for each forest type and the proportions of the various products are to be used in the computations of average stumpage values. [1971, c. 616, §8 (NEW).]

After the State Tax Assessor has made the foregoing determinations, the assessor shall apply the capitalization rate prescribed by section 576-B to the value of the annual net wood production to determine the 100% valuation per acre for each forest type for each area and shall state the wood production rates and values used to compute those rates and values. [1997, c. 504, §6 (AMD).]

The State Tax Assessor shall certify and transmit rules to the municipal assessors of each municipality with respect to forest land therein on or before April 1st of each year. [1997, c. 504, §6 (AMD).]

SECTION HISTORY

1971, c. 616, §8 (NEW). 1973, c. 308, §4 (AMD). 1973, c. 460, §18 (AMD). 1977, c. 509, §5 (AMD). 1977, c. 549, §§2-4 (AMD). 1977, c. 694, §§678,679 (AMD). 1981, c. 517, §§5-7 (AMD). 1985, c. 99, (AMD). 1997, c. 504, §6 (AMD).



36 §576-A. Valuation of areas other than forest land

Areas other than forest land within any parcel of forest land shall be valued on the basis of fair market value. [1973, c. 308, §5 (NEW).]

SECTION HISTORY

1973, c. 308, §5 (NEW).



36 §576-B. Discount factor and capitalization rate

The percentage factor by which the growth rates set by the State Tax Assessor pursuant to section 576 must be reduced to reflect the growth that can be extracted on a sustained basis is 10%. The capitalization rate applied to the value of the annual net wood production pursuant to section 576 is 8.5%. [1997, c. 504, §7 (RPR).]

SECTION HISTORY

1977, c. 549, §5 (NEW). 1977, c. 590, (AMD). 1977, c. 694, §§680-685 (AMD). 1981, c. 517, §§8,9 (AMD). 1981, c. 636, (AMD). 1981, c. 706, §§5,6 (AMD). 1983, c. 571, §1 (AMD). 1985, c. 779, §80 (AMD). 1997, c. 504, §7 (RPR).



36 §577. Reduced valuation under special circumstances

1. On January 1, 1972.

[ 2007, c. 438, §13 (RP) .]

2. Destruction by natural disaster. In the case of forest land areas upon which the trees are destroyed by fire, disease, insect infestation or other natural disaster, so that the area contains not more than 3 cords per acre of wood that is merchantable for forest products, the valuation of that specific land area must be reduced by 75% for the first 10 property tax years following the loss.

[ 2007, c. 438, §14 (AMD) .]

3. Procedure to obtain reduced valuation. In order to obtain a reduced valuation, the landowner must submit a written request to the assessor on or before January 1st the preceding tax year, presenting facts in affidavit form that meet the requirements of subsection 2. The assessor may investigate the facts, utilizing the procedures set forth in section 579, and shall then determine whether the requirements of subsection 2 are met. If the requirements are met, the forest land areas must be valued as provided in subsection 2.

[ 2007, c. 438, §15 (AMD) .]

4. Report and recommendation from Director of the Bureau of Forestry. In determining the applicability of this section, the assessor may request a report and recommendation from the Director of the Bureau of Forestry.

[ 1973, c. 406, §18 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1971, c. 616, §8 (NEW). 1973, c. 308, §6 (AMD). 1973, c. 406, §18 (AMD). 2007, c. 438, §§13-15 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



36 §578. Assessment of tax

1. Organized areas. The municipal assessors or chief assessor of a primary assessing area shall adjust the State Tax Assessor's 100% valuation per acre for each forest type of their county by whatever ratio, or percentage of current just value, is applied to other property within the municipality to obtain the assessed values. Forest land in the organized areas, subject to taxation under this subchapter, must be taxed at the property tax rate applicable to other property in the municipality.

The State Tax Assessor shall determine annually the amount of acreage in each municipality that is classified and taxed in accordance with this subchapter. Each municipality is entitled to annual payments distributed in accordance with this section from money appropriated by the Legislature if it submits an annual return in accordance with section 383 and if it achieves the minimum assessment ratio established in section 327. The State Tax Assessor shall pay any municipal claim found to be in satisfactory form by August 1st of the year following the submission of the annual return. The municipal reimbursement appropriation is calculated on the basis of 90% of the per acre tax revenue lost as a result of this subchapter. For property tax years based on the status of property on April 1, 2008 and April 1, 2009, municipal reimbursement under this section is further limited to the amount appropriated by the Legislature and distributed on a pro rata basis by the State Tax Assessor for all timely filed claims. For purposes of this section, "classified forest lands" means forest lands classified pursuant to this subchapter as well as all areas identified as forested land within farmland parcels that are transferred from tree growth classification pursuant to section 1112 on or after October 1, 2011. For the purposes of this section, the tax lost is the tax that would have been assessed, but for this subchapter, on the classified forest lands if they were assessed according to the undeveloped acreage valuations used in the state valuation then in effect, or according to the current local valuation on undeveloped acreage, whichever is less, minus the tax that was actually assessed on the same lands in accordance with this subchapter, and adjusted for the aggregate municipal savings in required educational costs attributable to reduced state valuation. A municipality that fails to achieve the minimum assessment ratio established in section 327 loses 10% of the reimbursement provided by this section for each one percentage point the minimum assessment ratio falls below the ratio established in section 327.

The State Tax Assessor shall adopt rules necessary to implement the provisions of this section. Rules adopted pursuant to this subsection are routine technical rules for the purposes of Title 5, chapter 375, subchapter 2-A.

A. [2007, c. 438, §16 (RP).]

B. [2007, c. 438, §16 (RP).]

C. The State Tax Assessor shall distribute reimbursement under this section to each municipality in proportion to the product of the reduced tree growth valuation of the municipality multiplied by the property tax burden of the municipality. For purposes of this paragraph, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Property tax burden" means the total real and personal property taxes assessed in the most recently completed municipal fiscal year, except the taxes assessed on captured value within a tax increment financing district, divided by the latest state valuation certified to the Secretary of State.

(2) "Undeveloped land" means rear acreage and unimproved nonwaterfront acreage that is not:

(a) Classified under the laws governing current use valuation set forth in chapter 105, subchapter 2-A, 10 or 10-A;

(b) A base lot; or

(c) Waste land.

(3) "Average value of undeveloped land" means the per acre undeveloped land valuations used in the state valuation then in effect, or according to the current local valuation on undeveloped land as determined for state valuation purposes, whichever is less.

(4) "Reduced tree growth valuation" means the difference between the average value of undeveloped land and the average value of tree growth land times the total number of acres classified as forest land under this subchapter plus the total number of acres of forest land that is transferred from tree growth classification to farmland classification pursuant to section 1112 on or after October 1, 2011. [2011, c. 404, §1 (AMD).]

[ 2011, c. 404, §1 (AMD) .]

2. Unorganized territory. The State Tax Assessor shall adjust the 100% valuation per acre for each type for each county by such ratio or percentage as is then being used to determine the state valuation applicable to other property in the unorganized territory to obtain the assessed values. Commencing April 1, 1973, forest land in the unorganized territory subject to taxation under this subchapter shall be taxed at the same property tax rate as is applicable to other property in the unorganized territory, which rate shall be applied to the assessed values so determined. Upon collection by the State Tax Assessor, such taxes shall be deposited in the Unorganized Territory Education and Services Fund in accordance with section 1605.

[ 1981, c. 706, §8 (AMD) .]

3. Divided ownership. In cases of divided ownership of land and the timber and grass rights thereon, the assessor shall apportion 10% of the valuation to the land and 90% of the valuation to the timber and grass rights.

[ 1973, c. 308, §9 (AMD) .]

SECTION HISTORY

1971, c. 616, §8 (NEW). 1973, c. 308, §§7-9 (AMD). 1973, c. 460, §18 (AMD). 1975, c. 501, (AMD). 1977, c. 282, (AMD). 1977, c. 720, §3 (AMD). 1981, c. 364, §20A (AMD). 1981, c. 517, §§10,11 (AMD). 1981, c. 706, §§7,8 (AMD). 1987, c. 852, §1 (AMD). 1987, c. 861, §40 (AMD). 1987, c. 876, §3 (AMD). 1989, c. 857, §76 (AMD). 1993, c. 452, §4 (AMD). 1997, c. 24, §C4 (AMD). 1997, c. 24, §C18 (AFF). 1999, c. 708, §21 (AMD). 2005, c. 457, §CCC1 (AMD). 2007, c. 438, §16 (AMD). 2007, c. 639, §1 (AMD). 2009, c. 213, Pt. O, §1 (AMD). 2011, c. 404, §1 (AMD).



36 §579. Schedule, investigation

The owner or owners of forest land subject to valuation under this subchapter shall submit a signed schedule, on or before April 1st of the year in which that land first becomes subject to valuation under this subchapter, to the assessor upon a form prescribed by the State Tax Assessor, identifying the land to be valued under this subchapter, listing the number of acres of each forest type, showing the location of each forest type and representing that the land is used primarily for the growth of trees to be harvested for commercial use. Those schedules may be required at such other times as the assessor may designate upon 120 days' written notice. [2011, c. 240, §6 (AMD).]

The assessor shall determine whether the land is subject to valuation and taxation under this subchapter and shall classify the land as to forest type. [2011, c. 240, §6 (AMD).]

The assessor or the assessor's duly authorized representative may enter and examine the forest lands under this subchapter and may examine any information submitted by the owner or owners. A copy of the forest management and harvest plan required under section 574-B must be available to the assessor to review upon request and to the Director of the Bureau of Forestry within the Department of Agriculture, Conservation and Forestry or the director's designee to review upon request when the assessor seeks assistance in accordance with section 575-A. For the purposes of this paragraph, "to review" means to see or possess a copy of a plan for a reasonable amount of time to verify that the plan exists or to facilitate an evaluation as to whether the plan is appropriate and is being followed. Upon completion of the review, the plan must be returned to the owner or an agent of the owner. A forest management and harvest plan provided in accordance with this section is confidential and is not a public record as defined in Title 1, section 402, subsection 3. [2003, c. 30, §1 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

Upon notice in writing by certified mail, return receipt requested, or by another method that provides actual notice, any owner or owners shall appear before the assessor, at such reasonable time and place as the assessor may designate and answer questions or interrogatories the assessor considers necessary to obtain material information about those lands. [2011, c. 240, §6 (AMD).]

If the owner or owners of any parcel of forest land subject to valuation under this subchapter fails to submit the schedules as provided under this section or fails to provide information after notice duly received as provided under this section, such owner or owners are deemed to have waived all rights of appeal pursuant to section 583 for that property tax year, except for the determination that the land is subject to valuation under this subchapter. [2011, c. 240, §6 (AMD).]

It is the obligation of the owner or owners to report to the assessor any change of use or change of forest type of land subject to valuation under this subchapter. [2011, c. 240, §6 (AMD).]

If the owner or owners fail to report to the assessor a change of use as required by the foregoing paragraph, the assessor shall assess the taxes that should have been paid, shall assess the penalty provided in section 581 and shall assess an additional penalty equal to 25% of the penalty provided in section 581. The assessor may waive the additional penalty for cause. [2011, c. 240, §6 (AMD).]

For the purposes of this section, the acts of owners specified in this section may be taken by an authorized agent of an owner. [1981, c. 706, §9 (AMD).]

SECTION HISTORY

1971, c. 616, §8 (NEW). 1973, c. 308, §§10,11 (AMD). 1975, c. 765, §§10,11 (AMD). 1977, c. 509, §§6,7 (AMD). 1979, c. 666, §16 (RPR). 1981, c. 625, §3 (AMD). 1981, c. 706, §9 (AMD). 1987, c. 579, (AMD). 1989, c. 555, §17 (AMD). 2001, c. 603, §6 (AMD). 2003, c. 30, §1 (AMD). 2007, c. 438, §17 (AMD). 2011, c. 240, §6 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



36 §580. Reclassification

Land subject to taxes under this subchapter may be reclassified as to forest type by the assessor upon application of the owner with a proper showing of the reasons justifying such reclassification or upon the initiative of the respective assessor where the facts justify same. [1971, c. 616, §8 (NEW).]

SECTION HISTORY

1971, c. 616, §8 (NEW).



36 §581. Withdrawal

1. Assessor determination; owner request. If the assessor determines that land subject to this subchapter no longer meets the requirements of this subchapter, the assessor must withdraw the land from taxation under this subchapter. An owner of land subject to taxation under this subchapter may at any time request withdrawal of that land from taxation under this subchapter by certifying in writing to the assessor that the land is no longer to be classified under this subchapter.

[ 2009, c. 577, §1 (AMD) .]

1-A. Notice of compliance. No earlier than 185 days prior to a deadline established by section 574-B, if the landowner has not yet complied with the requirements of that section, the assessor must provide the landowner with written notice by certified mail informing the landowner of the statutory requirements that need to be met to comply with section 574-B and the date of the deadline for compliance or by which the parcel may be transferred to open space classification pursuant to subchapter 10. The notice must also state that if the owner fails to meet the deadline for complying with section 574-B or transferring the parcel to open space classification, a supplemental assessment of $500 will be assessed and that continued noncompliance will lead to a subsequent supplemental assessment of $500. If the notice is issued less than 120 days before the deadline, the owner has 120 days from the date of the notice to provide the assessor with the documentation to achieve compliance with section 574-B or transfer the parcel to open space classification, and the notice must specify the date by which the owner must comply.

If the landowner fails to provide the assessor with the documentation to achieve compliance with section 574-B or transfer the parcel to open space classification pursuant to subchapter 10 by the deadline specified in the notice, the assessor shall impose a $500 penalty to be assessed and collected as a supplemental assessment in accordance with section 713-B. The assessor shall send notification of the supplemental assessment by certified mail and notify the landowner that, no later than 6 months from the date of the 2nd notice, the landowner must comply with the requirements of section 574-B or transfer the parcel to open space classification pursuant to subchapter 10 and that failure to comply will result in an additional supplemental assessment of $500 and the landowner will have an additional 6-month period in which to comply with these requirements before the withdrawal of the parcel and the assessment of substantial financial penalties against the landowner.

At the expiration of 6 months, if the landowner has not complied with section 574-B or transferred the parcel to open space classification under subchapter 10, the assessor shall assess an additional $500 supplemental assessment. The assessor shall send notification of the 2nd supplemental assessment by certified mail and notify the landowner that, no later than 6 months from the date of the notice, the landowner must comply with the requirements of section 574-B or transfer the parcel to open space classification pursuant to subchapter 10 or the land will be withdrawn from the tree growth tax program.

If the landowner has not complied within 6 months from the date of the 2nd supplemental assessment, the assessor shall remove the parcel from taxation under this subchapter and assess a penalty for the parcel's withdrawal pursuant to subsection 3.

This subsection does not limit the assessor from issuing other notices or compliance reminders to property owners at any time in addition to the notice required by this subsection.

[ 2011, c. 618, §4 (AMD) .]

2. Withdrawal of portion. In the case of withdrawal of a portion of a parcel, the owner, as a condition of withdrawal, shall file with the assessor a plan showing the area withdrawn and the area remaining subject to taxation under this subchapter. In the case of withdrawal of a portion of a parcel, the resulting portions must be treated after the withdrawal as separate parcels under section 708.

[ 2007, c. 627, §16 (RPR) .]

3. Penalty. If land is withdrawn from taxation under this subchapter, the assessor shall impose a penalty upon the owner. The penalty is the greater of:

A. An amount equal to the taxes that would have been assessed on the first day of April for the 5 tax years, or any lesser number of tax years starting with the year in which the land was first classified, preceding the withdrawal had that land been assessed in each of those years at its just value on the date of withdrawal. That amount must be reduced by all taxes paid on that land over the preceding 5 years, or any lesser number of tax years starting with the year in which the land was first classified, and increased by interest at the prevailing municipal rate from the date or dates on which those amounts would have been payable; and [2007, c. 627, §16 (RPR).]

B. An amount computed by multiplying the amount, if any, by which the just value of the land on the date of withdrawal exceeds the 100% valuation of the land pursuant to this subchapter on the preceding April 1st by the following rates.

(1) If the land was subject to valuation under this subchapter for 10 years or less prior to the date of withdrawal, the rate is 30%.

(2) If the land was subject to valuation under this subchapter for more than 10 years prior to the date of withdrawal, the rate is that percentage obtained by subtracting 1% from 30% for each full year beyond 10 years that the land was subject to valuation under this subchapter prior to the date of withdrawal, except that the minimum rate is 20%. [2007, c. 627, §16 (RPR).]

For purposes of this subsection, just value at the time of withdrawal is the assessed just value of comparable property in the municipality adjusted by the municipality's certified assessment ratio.

[ 2007, c. 627, §16 (RPR) .]

4. Assessment and collection of penalties. The penalties for withdrawal under this section must be paid upon withdrawal to the tax collector as additional property taxes. Penalties may be assessed and collected as supplemental assessments in accordance with section 713-B.

[ 2007, c. 627, §16 (RPR) .]

5. Eminent domain. A penalty may not be assessed under this section for a withdrawal occasioned by a transfer to an entity holding the power of eminent domain if the transfer results from the exercise or threatened exercise of that power.

[ 2007, c. 627, §16 (RPR) .]

6. Relief from requirements. Upon withdrawal under this section, the land is relieved of the requirements of this subchapter immediately and is returned to taxation under chapter 105, subchapter 2 beginning the following April 1st.

[ 2007, c. 627, §16 (RPR) .]

7. Reclassification as farmland or open space land. A penalty may not be assessed upon the withdrawal of land from taxation under this subchapter if the owner applies for classification of that land as farmland or open space land under subchapter 10 and that application is accepted. If a penalty is later assessed under section 1112, the period of time that the land was taxed as forest land under this subchapter is included for purposes of establishing the amount of the penalty.

[ 2007, c. 627, §16 (RPR) .]

8. Report of penalty. A municipality that receives a penalty for the withdrawal of land from taxation under this subchapter must report the total amount received in that reporting year to the State Tax Assessor on the municipal valuation return form described in section 383.

[ 2007, c. 627, §16 (RPR) .]

SECTION HISTORY

1971, c. 616, §8 (NEW). 1973, c. 308, §12 (AMD). 1975, c. 726, §1 (AMD). 1977, c. 509, §§8,9 (AMD). 1979, c. 445, §§1,2 (AMD). 1981, c. 517, §12 (AMD). 1981, c. 663, (AMD). 1983, c. 400, §§1,3 (AMD). 1991, c. 546, §8 (AMD). 1991, c. 824, §A71 (AMD). 1993, c. 452, §5 (AMD). 2007, c. 425, §1 (AMD). 2007, c. 438, §18 (RPR). 2007, c. 627, §16 (RPR). 2009, c. 577, §§1, 2 (AMD). 2011, c. 618, §4 (AMD).



36 §581-A. Sale of portion of parcel of forest land

Sale of a portion of a parcel of forest land subject to taxation under this subchapter does not affect the taxation under this subchapter of the resulting parcels, unless any is less than 10 forested acres in area. Each resulting parcel must be taxed to the owners under this subchapter until the parcel is withdrawn from taxation under this subchapter, in which case the penalties provided for in sections 579 and 581 apply only to the owner of that parcel. If a parcel resulting from that sale is less than 10 forested acres in area, that parcel must be considered withdrawn from taxation under this subchapter as a result of the sale and the penalty assessed against the transferor of the resulting parcel of less than 10 forested acres. [2001, c. 305, §1 (AMD); 2001, c. 305, §2 (AFF).]

SECTION HISTORY

1973, c. 308, §13 (NEW). 1987, c. 497, §11 (AMD). 1987, c. 772, §10 (AMD). 2001, c. 305, §1 (AMD). 2001, c. 305, §2 (AFF).



36 §581-B. Reclassification and withdrawal in unorganized territory

If forest land in the unorganized territory is reclassified or withdrawn from taxation under this subchapter, the State Tax Assessor shall make supplementary assessments or abatements as necessary to carry out the provisions of this subchapter. [2007, c. 627, §17 (AMD).]

SECTION HISTORY

1973, c. 308, §13 (NEW). 2007, c. 627, §17 (AMD).



36 §581-C. Mineral lands (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 711, §5 (NEW). 1987, c. 772, §11 (RP).



36 §581-D. Mineral lands subject to an excise tax

Any statutory or constitutional penalty imposed as a result of withdrawal or a change of use, whether imposed before or after January 1, 1984, shall be determined without regard to the presence of minerals, provided that when payment of the penalty is made or demanded, whichever occurs first, there is in effect a state excise tax which applies or would apply to the mining of those minerals. [1987, c. 772, §12 (AMD).]

SECTION HISTORY

1983, c. 776, §1 (NEW). 1987, c. 772, §12 (AMD).



36 §581-E. Report to the Bureau of Forestry (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 555, §18 (NEW). 2005, c. 358, §4 (RP).



36 §581-F. Report to the Bureau of Forestry on land in unorganized territory

On or before September 1st of each year, the State Tax Assessor shall provide to the Department of Agriculture, Conservation and Forestry, Bureau of Forestry information on land within the unorganized territory taxed according to this subchapter. The information must include the number of parcels enrolled, classified by parcel size categories. The State Tax Assessor shall consult with the Director of the Bureau of Forestry in determining the parcel size categories and shall provide the information in a consistent format to facilitate comparison from year to year. [2001, c. 564, §5 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

2001, c. 564, §5 (NEW). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



36 §581-G. Report to Bureau of Forestry

1. Municipal report. The municipal assessor or chief assessor of a primary assessing area shall report annually to the Department of Agriculture, Conservation and Forestry, Bureau of Forestry by November 1st or 30 days following the tax commitment date, whichever is sooner, the following information relating to land taxed according to this subchapter:

A. The names and addresses of forest landowners; [2005, c. 358, §5 (NEW).]

B. The total number of acres taxed pursuant to this subchapter, including a breakdown of forest type, by softwood, mixed wood and hardwood; [2005, c. 358, §5 (NEW).]

C. The year each parcel was first accepted for taxation under this subchapter; [2005, c. 358, §5 (NEW).]

D. The year of the most recent recertification of each parcel; and [2005, c. 358, §5 (NEW).]

E. The tax map number, plan number and lot number for each parcel listed. [2005, c. 358, §5 (NEW).]

[ 2005, c. 358, §5 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Forms. The Department of Agriculture, Conservation and Forestry, Bureau of Forestry shall annually provide municipalities with forms for submitting the information required under subsection 1. To the extent that the Bureau of Forestry has the required information, the Bureau of Forestry shall include that information on the forms.

[ 2005, c. 358, §5 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

3. Confidentiality. Addresses, telephone numbers and electronic mail addresses of forest landowners owning less than 1,000 acres statewide contained in reports filed under this section are confidential when in possession of the Department of Agriculture, Conservation and Forestry, Bureau of Forestry and may be disclosed only in accordance with Title 12, section 8005.

[ 2005, c. 358, §5 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

2005, c. 358, §5 (NEW). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



36 §582. Appeal from State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §8 (NEW). 1973, c. 308, §§14-17 (AMD). 1977, c. 694, §686 (RP). 1977, c. 720, §§4,5 (AMD). 1979, c. 541, §A219 (AMD). 1979, c. 666, §17 (AMD).



36 §582-A. Payment for tax pending review (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 666, §18 (NEW). 1997, c. 668, §43 (AFF). 1997, c. 668, §19 (RP).



36 §583. Abatement

Assessments made under this subchapter and denials of applications for valuation under this subchapter are subject to the abatement procedures provided by section 841. Appeal from an abatement decision rendered under section 841 shall be to the State Board of Property Tax Review. [1985, c. 764, §12 (AMD).]

SECTION HISTORY

1971, c. 616, §8 (NEW). 1973, c. 308, §18 (AMD). 1973, c. 536, §22 (AMD). 1973, c. 592, §6 (AMD). 1973, c. 645, §§2,3 (AMD). 1977, c. 509, §§10-12 (AMD). 1977, c. 549, §§6,7 (AMD). 1977, c. 694, §687 (RPR). 1977, c. 720, §§6,7 (AMD). 1979, c. 520, §2 (RPR). 1979, c. 666, §19 (AMD). 1985, c. 764, §12 (AMD).



36 §584. Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §8 (NEW). 1973, c. 460, §18 (AMD). 1975, c. 771, §§400,401 (AMD). 1983, c. 812, §270 (AMD). 1983, c. 828, §2 (RP). 1983, c. 862, §82 (RP).



36 §584-A. Construction

This subchapter shall be broadly construed to achieve its purpose. The invalidity of any provision shall be deemed not to affect the validity of other provisions. [1971, c. 616, §8 (NEW).]

SECTION HISTORY

1971, c. 616, §8 (NEW).






Subchapter 2-B: FARM AND OPEN SPACE LAND LAW

36 §585. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 548, (NEW). 1975, c. 726, §3 (RP).



36 §586. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 548, (NEW). 1971, c. 616, §9 (AMD). 1975, c. 326, (AMD). 1975, c. 726, §3 (RP).



36 §587. Classification as farmland (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 548, (NEW). 1975, c. 726, §3 (RP).



36 §588. Planning board; open space land (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 548, (NEW). 1975, c. 726, §3 (RP).



36 §589. Scenic easements and development rights (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 548, (NEW). 1975, c. 726, §3 (RP).



36 §590. Value (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 548, (NEW). 1975, c. 726, §3 (RP).



36 §591. Recapture penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 548, (NEW). 1975, c. 726, §3 (RP).



36 §592. Enforcement provision (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 548, (NEW). 1975, c. 726, §3 (RP).



36 §593. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 548, (NEW). 1975, c. 726, §3 (RP).



36 §594. Exception (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §10 (NEW). 1975, c. 726, §3 (RP).






Subchapter 3: PERSONAL PROPERTY TAXES

36 §601. Personal property; defined

Personal property for the purposes of taxation includes all tangible goods and chattels wheresoever they are and all vessels, at home or abroad.



36 §602. -- where taxed

All personal property within or without the State, except in cases enumerated in section 603, shall be taxed to the owner in the place where he resides.



36 §603. Exceptions

The excepted cases referred to in section 602 are the following:

1. Personal property employed in trade. All personal property employed in trade, in the erection of buildings or vessels, or in the mechanic arts shall be taxed in the place where so employed, except as otherwise provided for in this subsection; provided the owner, his servant, subcontractor or agent occupies any store, storehouse, shop, mill, wharf, landing place or shipyard therein for the purpose of such employment.

A. For the purposes of this subsection, "personal property employed in trade" shall include both liquefied petroleum gas installations, and industrial and medical gas installations, together with tanks or other containers used in connection therewith. [1981, c. 106, (AMD).]

B. [1973, c. 592, §7 (RP).]

[ 1981, c. 106, (AMD) .]

1-A. Cargo trailers. A cargo trailer shall be taxed in the place where it is primarily located on April 1st, even though the cargo trailer may not be present in that place on April 1st.

For purposes of this subsection, "primary location" means the place where the cargo trailer is usually based and where it regularly returns for repairs, supplies and activities related to its use.

[ 1987, c. 303, (NEW) .]

2. Enumeration.

[ 2007, c. 627, §18 (RP) .]

2-A. Enumeration. The following personal property must be taxed in the place where it is situated:

A. Portable mills; [2007, c. 627, §19 (NEW).]

B. All store fixtures, office furniture, furnishings, fixtures and equipment; [2007, c. 627, §19 (NEW).]

C. Professional libraries, apparatus, implements and supplies; [2007, c. 627, §19 (NEW).]

D. Coin-operated vending or amusement devices; [2007, c. 627, §19 (NEW).]

E. All camper trailers, as defined in section 1481; and [2007, c. 627, §19 (NEW).]

F. Television and radio transmitting equipment. [2007, c. 627, §19 (NEW).]

[ 2007, c. 627, §19 (NEW) .]

3. Nonresidents. Personal property which is within the State and owned by persons residing out of the State shall be taxed either to the owner, or to the person having the same in possession, or to the person owning or occupying any store, storehouse, shop, mill, wharf, landing, shipyard or other place therein where such property is.

A. A lien is created on said property for the payment of the tax, which may be enforced by the tax collector to whom the tax is committed, by a sale of the property as provided.

B. A lien is created on said property in behalf of the person in possession, which he may enforce, for the repayment of all sums by him lawfully paid in discharge of the tax. If such person pays more than his proportionate part of such tax, or if his own goods or property are applied to the payment and discharge of the whole tax, he may recover of the owner such owner's proper share thereof.

4. Domestic fowl raised for meat purposes or egg production.

[ 1973, c. 592, §11 (RP) .]

5. Mules, horses, neat cattle and domestic fowl.

[ 1973, c. 592, §11 (RP) .]

6. Belonging to minors under guardianship. Personal property belonging to minors under guardianship shall be taxed to the guardian in the place where the guardian resides. The personal property of all other persons under guardianship shall be taxed to the guardian in the place where the ward resides.

7. Partners in business. Personal property of partners in business, when subject to taxation under subsections 1 and 2, may be taxed to the partners jointly under their partnership name; and in such cases they shall be jointly and severally liable for the tax.

8. Owned by persons unknown. Personal property owned by persons unknown shall be taxed to the person having the same in possession. A lien is created on said property in behalf of the person in possession, which he may enforce for the repayment of all sums by him lawfully paid in discharge of the tax.

9. Certain corporations. The personal property of manufacturing, mining, smelting, agricultural and stock raising corporations, and corporations organized for the purpose of buying, selling and leasing real estate shall be taxed to the corporation or to the persons having possession of such property in the place where situated, except as provided in subsections 1 and 10.

[ 1981, c. 711, §6 (AMD) .]

10. Tax situs. The tax situs of tangible personal property shall be at the mine site if that property is:

A. Owned, leased or otherwise subject to possessory control of a mining company; and [1981, c. 711, §7 (NEW).]

B. On route to or from, being transported to or from or destined to or from a mine site. [1981, c. 711, §7 (NEW).]

Except as otherwise provided in this subsection, the tax situs of tangible personal property leased to a mining company shall be in the place where the property is situated.

For the purposes of this subsection, the definitions of section 2855 shall apply.

[ 1983, c. 776, §2 (AMD) .]

SECTION HISTORY

1967, c. 15, §1 (AMD). 1967, c. 90, (AMD). 1967, c. 480, §1 (AMD). 1971, c. 235, §2 (AMD). 1973, c. 592, §§7-11 (AMD). 1981, c. 106, (AMD). 1981, c. 711, §§6,7 (AMD). 1983, c. 776, §2 (AMD). 1987, c. 303, (AMD). 2007, c. 627, §§18, 19 (AMD).



36 §604. Mortgaged personal property; taxes

When personal property is mortgaged, pledged or conveyed with the seller retaining title for security purposes, it shall, for the purposes of taxation, be deemed the property of the person who has it in possession, and it may be distrained for the tax thereon.



36 §605. Deceased persons

The personal property of a deceased person shall be assessed to the personal representative in the place where the deceased last resided, and such assessment shall continue until the personal representative gives notice to the assessors that such property has been distributed. If the deceased at the time of his death did not reside in the State, such personal property shall be assessed to the personal representative in the place where such property is situated. Before the appointment of a personal representative, the personal property of a deceased person shall be assessed to the estate of the deceased in the place where he last resided, if in the State, otherwise in the place where such property is situated, and the personal representative subsequently appointed shall be liable for the tax. [1979, c. 540, §43 (AMD).]

SECTION HISTORY

1979, c. 540, §43 (AMD).



36 §606. Tax priority; deceased's personal property

If a personal property tax has been assessed upon the estate of a deceased person, or if a person assessed for a personal property tax has died, the personal representative, after he has satisfied the first 4 priorities set forth in Title 18-A, section 3-805, shall, from any estate which has come to his hands in such capacity, if such estate is sufficient therefor, pay the personal property tax so assessed to him under Title 18-A, section 3-709. In default of such payment the personal representative shall be personally liable for the tax to the extent of the estate that passed through his hands which was not used to satisfy claims or expenses with a higher priority. To the extent that the personal representative is not assessed, the successors to the decendent's taxed property shall pay the tax assessed. [1979, c. 540, §44 (AMD).]

SECTION HISTORY

1979, c. 540, §44 (AMD).



36 §607. Insolvent person's personal property

If a person assessed for a personal property tax has made an assignment for the benefit of creditors, or has gone into receivership before the payment thereof, the assignee or receiver shall, from any money which has come to his hands in such capacity, over and above the reasonable expense of administration, pay the personal property tax so assessed to the extent of such money. In default of such payment the assignee or receiver shall be personally liable for the tax to the extent of the money which passed through his hands.



36 §608. Blooded animals (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §12 (RP).



36 §609. Sailing vessels and barges; tax rate (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 92, §B4 (RP).



36 §610. Rebuilt vessels and barges; tax rate (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 92, §B5 (RP).



36 §610-A. Watercraft assessed as personal property (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 357, (NEW). 1983, c. 92, §B6 (RP). 1983, c. 632, §B4 (REEN). 1987, c. 497, §12 (RP).



36 §611. Equipment tax

Machinery and other personal property brought into this State, after April 1st and prior to December 31st by any person upon whom no personal property tax was assessed on April 1st in the State of Maine, shall be taxed as other personal property in the town in which it is used for the first time in this State.

When the assessors are informed by the owner or otherwise of the presence within the town of such personal property, the assessors shall give notice in writing to the owner to furnish to the assessors a true and perfect list of such property within 15 days from the receipt of such notice and, except as otherwise provided in this section, section 706 shall be applicable to this section.

The assessors shall assess a tax upon any such property in accordance with other property assessed for the same tax year, except that, if the tax is paid within 2 months of assessment, interest from the due date of taxes for the tax year involved does not apply. [1987, c. 772, §13 (AMD).]

Except as otherwise provided in this section, the collection of such taxes shall be in accordance with this chapter.

SECTION HISTORY

1987, c. 772, §13 (AMD).



36 §612. Tax lien on personal property

1. Lien. The legal assessment of taxes upon personal property as defined in section 601 against a particular taxpayer creates and constitutes a lien upon all of the property assessed to secure payment of the resulting taxes, provided that the inventory and valuation upon which the assessment is made contains a description of the personal property taxed that meets the requirements of Title 11, section 9-1504. Except as otherwise provided in this section, the lien takes precedence over all other claims on the personal property and continues in force until the taxes are paid or until the lien is otherwise terminated by law.

[ 2003, c. 355, §1 (AMD); 2003, c. 355, §§9, 10 (AFF) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the terms used in this section have the same meanings as in Title 11.

[ 1983, c. 403, §1 (NEW) .]

3. Perfection of lien. The lien established by subsection 1 attaches on the date of assessment and must be perfected as against all lien creditors, as defined in Title 11, section 9-1102, subsection (52), without the necessity of further action by the municipality or any other party. The lien becomes perfected as against parties other than lien creditors at the time when a notice of the lien is communicated, pursuant to the provisions of Title 11, section 9-1516, to the office identified in Title 11, section 9-1501, subsection (1), paragraph (b). Any filing is ineffective to perfect a lien as against parties that are not lien creditors to the extent that the filing covers taxes upon property whose status for those taxes was fixed pursuant to section 502 or 611 more than 2 years prior to the filing date. The lien does not have priority against any interest as to which it is unperfected during the period in which it is not so perfected. If the lien is perfected as to some interests in the property subject to the tax, but not as to other interests, and the interests as to which it is perfected are superior in priority to the interests against which the lien is unperfected, then the lien has priority over the interests against which it has not been perfected to the extent of the superior interests against which it has been perfected.

[ 2003, c. 355, §§9, 10 (AFF); 2003, c. 355, §2 (RPR) .]

4. Notice of lien. Each notice of lien, which may be in the form of a financing statement, must:

A. Name the owner of the property upon which the lien is claimed, if the owner is not the taxpayer and is known to the municipality; [2003, c. 355, §§9, 10 (AFF); 2003, c. 355, §2 (RPR).]

B. Provide the residence or business address of the owner, if known to the municipality; [2003, c. 355, §§9, 10 (AFF); 2003, c. 355, §2 (RPR).]

C. Provide the taxpayer's name and the taxpayer's residence or business address, if known to the municipality, and if not otherwise known, the address where the property that is being taxed was located on the date the status of such taxable property was fixed pursuant to section 502 or 611; [2003, c. 355, §§9, 10 (AFF); 2003, c. 355, §2 (RPR).]

D. Describe the property claimed to be subject to the lien in a manner that meets the requirements of Title 11, section 9-1504; [2003, c. 355, §§9, 10 (AFF); 2003, c. 355, §2 (RPR).]

E. State the amount of tax, accrued interest and costs, as of the date on which the municipality sends the notice for filing, claimed due the municipality and secured by the lien; [2003, c. 355, §§9, 10 (AFF); 2003, c. 355, §2 (RPR).]

F. State the tax year or years for which the lien is claimed; [2003, c. 355, §§9, 10 (AFF); 2003, c. 355, §2 (RPR).]

G. Name the municipality claiming the lien; [2003, c. 355, §§9, 10 (AFF); 2003, c. 355, §2 (RPR).]

H. Set forth the phrase "NOTICE OF PERSONAL PROPERTY TAX LIEN" in that part of the financing statement otherwise used to describe the collateral; [2003, c. 355, §2 (NEW); 2003, c. 355, §§9, 10 (AFF).]

I. Indicate that the notice is filed as a non-UCC filing; and [2003, c. 355, §2 (NEW); 2003, c. 355, §§9, 10 (AFF).]

J. Indicate that the taxpayer or owner, if an organization, has no organizational identification number, regardless of whether such a number may exist for that entity. [2003, c. 355, §2 (NEW); 2003, c. 355, §§9, 10 (AFF).]

Except as provided in this subsection, the notice of lien need not contain the information required by Title 11, section 9-1516, subsection (2), paragraph (e), subparagraph (iii) and must be accepted for filing without that information notwithstanding the provisions of Title 11, section 9-1520, subsection (1). A copy of the notice of lien must be given by certified mail, return receipt requested, at the last known address, to the taxpayer, to the owner, if the owner is not the taxpayer, and to any party who has asserted that it holds an interest in any of the property that is subject to the lien in an authenticated notification received by the municipality within 5 years prior to the date on which the municipality sends the notice of lien for filing, or who has filed a financing statement with the office identified in Title 11, section 9-1501, subsection (1), paragraph (b) that remains effective as of the date on which the municipality sends the notice of lien for filing. Failure to give notice to any secured party who has a perfected security interest prevents the lien from taking priority over that security interest, but does not otherwise affect the validity of the lien.

[ 2003, c. 631, §81 (AMD) .]

5. Effective period of lien; limitation period. Perfection of any lien by the filing of a notice of lien is effective for a period of 5 years from the date of filing, unless discharged as provided in this section or unless a continuation statement is filed prior to the lapse. A continuation statement may be filed on behalf of the municipality within 6 months prior to the expiration of the 5-year period provided in this section in the same manner and to the same effect as provided in Title 11, section 9-1515.

[ 2003, c. 355, §3 (AMD); 2003, c. 355, §§9, 10 (AFF) .]

6. Rights and remedies of municipality and taxpayer. A municipality that has filed a notice of tax lien has the rights and remedies of a secured party, the taxpayer and the owner of the property against whom the lien has been filed have the rights and remedies of a debtor, all parties to whom the municipality is required to provide a copy of the lien notice pursuant to subsection 4 have the rights and remedies of a junior secured party and all lien creditors have the rights of lien creditors, as provided for in Title 11, Article 9-A, Part 6, except that:

A. The municipality does not have the rights provided to a secured party in Title 11, sections 9-1620, 9-1621 and 9-1622; [2003, c. 355, §4 (NEW); 2003, c. 355, §§9, 10 (AFF).]

B. The municipality has no obligations to lien creditors or to secured parties except to the extent that it has received notice from such secured parties as set forth in subsection 4 or they have effective financing statements on file as provided in subsection 4; [2003, c. 355, §4 (NEW); 2003, c. 355, §§9, 10 (AFF).]

C. The municipality has no obligations under Title 11, section 9-1616; and [2003, c. 355, §4 (NEW); 2003, c. 355, §§9, 10 (AFF).]

D. The municipality is not subject to Title 11, section 9-1625, subsection (3), paragraph (b) and section 9-1625, subsections (5) to (7). [2003, c. 355, §4 (NEW); 2003, c. 355, §§9, 10 (AFF).]

[ 2003, c. 355, §§9, 10 (AFF); 2003, c. 355, §4 (RPR) .]

7. Personal property liens; discharge. If any lien created under this section is discharged, then a certificate of discharge must promptly be filed by the tax collector of the municipality which originally filed the notice of lien, or by that tax collector's successor, in the same manner as termination statements are filed under Title 11, section 9-1513. The municipal officer who has filed the notice of lien shall file a notice of discharge of the lien in the manner provided in this section, if:

A. The taxes for which the lien has been filed are fully paid, together with all interest and costs due thereon; [1983, c. 403, §1 (NEW).]

B. A cash bond or surety company bond is furnished to the municipality conditioned upon the payment of the amount liened, together with interest and cost due, within the effective period of the lien as provided in this section; or [1983, c. 403, §1 (NEW).]

C. A final judgment is rendered in favor of the taxpayer or others claiming an interest in the liened personal property which determines either that the tax is not owed or that the lien is not valid. If the judgment determines that the tax is partially owed, then the officer who filed the notice of lien or that officer's successor shall, within 10 days of the rendition of the final judgment, file an amendment to the notice of lien reducing the amount claimed to the actual amount of tax found to be due, which amended lien is effective as to the revised amount of the lien as of the date of the filing of the original notice of tax lien. [2003, c. 355, §5 (AMD); 2003, c. 355, §§9, 10 (AFF).]

[ 2003, c. 355, §5 (AMD); 2003, c. 355, §§9, 10 (AFF) .]

8. Consumer goods. In the case of consumer goods, a buyer in the ordinary course of business takes free of the lien created by this section, even though the lien is perfected and even though the buyer knows of its existence.

[ 1983, c. 403, §1 (NEW) .]

9. Liens subordinate to security interests. The lien authorized by subsection 1 is subordinated to security interests that were perfected before September 23, 1983 and that have remained perfected thereafter, except to the extent that such perfected security interests would be subordinate to the rights of the municipality if the municipality were considered, whether or not such is actually the case, to be a lien creditor under Title 11, section 9-1323 by virtue of its rights pursuant to the lien authorized by subsection 1.

[ 2003, c. 355, §§9, 10 (AFF); 2003, c. 355, §6 (RPR) .]

10. Collection procedure. The collection procedure authorized by this section is optional and does not affect in any way alternate collection procedures authorized by law.

[ 1999, c. 699, Pt. D, §28 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

11. Limitation of this section. The lien authorized by this section applies to taxes assessed on or after April 1, 1984. The procedures of this section as amended effective July 1, 2001 or October 1, 2003 apply only to liens authorized in this section that are perfected by a filing made on or after July 1, 2001, or for which a continuation statement is filed on or after that date.

[ 2003, c. 355, §7 (AMD); 2003, c. 355, §§9, 10 (AFF) .]

12. Location of filing. A tax lien filed on or after July 1, 2001 with the office identified in Title 11, section 9-1501, subsection (1), paragraph (b) is not invalid or otherwise ineffectual by reason of filing with that office.

[ 2003, c. 355, §8 (NEW); 2003, c. 355, §§9, 10 (AFF) .]

13. Application of state law. The law of this State governs the following without recourse to this State's choice of law provisions, including those provisions found in Title 11, sections 9-1301 to 9-1307:

A. Perfection of a personal property tax lien, as provided in this section; [2003, c. 355, §8 (NEW); 2003, c. 355, §§9, 10 (AFF).]

B. The effect of perfection or nonperfection of a personal property tax lien as provided in this section; [2003, c. 355, §8 (NEW); 2003, c. 355, §§9, 10 (AFF).]

C. The priority of a personal property tax lien as provided in this section; and [2003, c. 355, §8 (NEW); 2003, c. 355, §§9, 10 (AFF).]

D. All other rights and obligations of the parties with respect to personal property tax liens held by municipalities in this State. [2003, c. 355, §8 (NEW); 2003, c. 355, §§9, 10 (AFF).]

[ 2003, c. 355, §8 (NEW); 2003, c. 355, §§9, 10 (AFF) .]

SECTION HISTORY

1983, c. 403, §1 (NEW). 1985, c. 218, (AMD). 1999, c. 699, §D28 (AMD). 1999, c. 699, §D30 (AFF). 2003, c. 355, §§1-8 (AMD). 2003, c. 355, §§9,10 (AFF). 2003, c. 631, §81 (AMD).



36 §613. Watercraft decal (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 846, §8 (RP).






Subchapter 4: EXEMPTIONS

36 §651. Public property

The following public property is exempt from taxation:

1. Public property.

A. The property of the United States so far as the taxation of such property is prohibited under the Constitution and laws of the United States; [RR 2013, c. 1, §51 (COR).]

B. The property of the State of Maine; [RR 2013, c. 1, §51 (COR).]

B-1. Real estate owned by the Water Resources Board of the State of New Hampshire and used for the preservation of recreational facilities in this State; [RR 2013, c. 1, §51 (COR).]

C. All property which by the Articles of Separation is exempt from taxation; [RR 2013, c. 1, §51 (COR).]

D. The property of any public municipal corporation of this State appropriated to public uses, if located within the corporate limits and confines of such public municipal corporation; [RR 2013, c. 1, §51 (COR).]

E. The pipes, fixtures, hydrants, conduits, gatehouses, pumping stations, reservoirs and dams, used only for reservoir purposes, of public municipal corporations engaged in supplying water, power or light, if located outside of the limits of such public municipal corporation; [RR 2013, c. 1, §51 (COR).]

F. All airports and landing fields and the structures erected thereon or contained therein of public municipal corporations whether located within or without the limits of such public municipal corporations. Any structures or land contained within such airport not used for airport or aeronautical purposes shall not be entitled to this exemption. Any public municipal corporation which is required to pay taxes to another such corporation under this paragraph with respect to any airport or landing field shall be reimbursed by the county wherein the airport is situated; and [RR 2013, c. 1, §51 (COR).]

G. The pipes, fixtures, conduits, buildings, pumping stations and other facilities of a public municipal corporation used for sewage disposal, if located outside the limits of such public municipal corporation. [1967, c. 115, (NEW).]

[ RR 2013, c. 1, §51 (COR) .]

SECTION HISTORY

1965, c. 125, (AMD). 1967, c. 115, (AMD). 1981, c. 492, §D6 (AMD). 1981, c. 595, §4 (AMD). RR 2013, c. 1, §51 (COR).



36 §652. Property of institutions and organizations

1. Property of institutions and organizations. The property of institutions and organizations is exempt from taxation as provided in this subsection.

A. The real estate and personal property owned and occupied or used solely for their own purposes by benevolent and charitable institutions incorporated by this State are exempt from taxation. Such an institution may not be deprived of the right of exemption by reason of the source from which its funds are derived or by reason of limitation in the classes of persons for whose benefit the funds are applied.

For the purposes of this paragraph, "benevolent and charitable institutions" includes, but is not limited to, nonprofit nursing homes licensed by the Department of Health and Human Services pursuant to Title 22, chapter 405, nonprofit residential care facilities licensed by the Department of Health and Human Services pursuant to Title 22, chapter 1663, nonprofit community mental health service facilities licensed by the Commissioner of Health and Human Services pursuant to Title 34-B, chapter 3 and nonprofit child care centers incorporated by this State as benevolent and charitable institutions. For the purposes of this paragraph, "nonprofit" refers to an institution that has been determined by the United States Internal Revenue Service to be exempt from taxation under Section 501(c)(3) of the Code. [2007, c. 627, §20 (AMD).]

B. The real estate and personal property owned and occupied or used solely for their own purposes by literary and scientific institutions are exempt from taxation. If any building or part of a building is used primarily for employee housing, that building, or that part of the building used for employee housing, is not exempt from taxation. [2007, c. 627, §20 (AMD).]

C. Further conditions to the right of exemption under paragraphs A and B are that:

(1) Any corporation claiming exemption under paragraph A must be organized and conducted exclusively for benevolent and charitable purposes;

(2) A director, trustee, officer or employee of an organization claiming exemption may not receive directly or indirectly any pecuniary profit from the operation of that organization, except as reasonable compensation for services in effecting its purposes or as a proper beneficiary of its strictly benevolent or charitable purposes;

(3) All profits derived from the operation of an organization claiming exemption and the proceeds from the sale of its property must be devoted exclusively to the purposes for which it is organized;

(4) The institution, organization or corporation claiming exemption under this section must file with the assessors upon their request a report for its preceding fiscal year in such detail as the assessors may reasonably require;

(5) An exemption may not be allowed under this section in favor of an agricultural fair association holding pari-mutuel racing meets unless it has qualified the next preceding year as a recipient of a stipend from the Stipend Fund provided in Title 7, section 86;

(6) An exemption allowed under paragraph A or B for real or personal property owned and occupied or used to provide federally subsidized residential rental housing is limited as follows: Federally subsidized residential rental housing placed in service prior to September 1, 1993 by other than a nonprofit housing corporation that is acquired on or after September 1, 1993 by a nonprofit housing corporation and the operation of which is not an unrelated trade or business to that nonprofit housing corporation is eligible for an exemption limited to 50% of the municipal assessed value of that property.

An exemption granted under this subparagraph must be revoked for any year in which the owner of the property is no longer a nonprofit housing corporation or the operation of the residential rental housing is an unrelated trade or business to that nonprofit housing corporation.

(a) For the purposes of this subparagraph, the following terms have the following meanings.

(i) "Federally subsidized residential rental housing" means residential rental housing that is subsidized through project-based rental assistance, operating assistance or interest rate subsidies paid or provided by or on behalf of an agency or department of the Federal Government.

(ii) "Nonprofit housing corporation" means a nonprofit corporation organized in the State that is exempt from tax under Section 501(c)(3) of the Code and has among its corporate purposes the provision of services to people of low income or the construction, rehabilitation, ownership or operation of housing.

(iii) "Residential rental housing" means one or more buildings, together with any facilities functionally related and subordinate to the building or buildings, located on one parcel of land and held in common ownership prior to the conversion to nonprofit status and containing 9 or more similarly constructed residential units offered for rental to the general public for use on other than a transient basis, each of which contains separate and complete facilities for living, sleeping, eating, cooking and sanitation.

(iv) "Unrelated trade or business" means any trade or business whose conduct is not substantially related to the exercise or performance by a nonprofit corporation of the purposes or functions constituting the basis for exemption under Section 501(c)(3) of the Code.

(b) Eligibility of the following property for exemption is not affected by the provisions of this subparagraph:

(i) Property used as a nonprofit nursing home, residential care facility licensed by the Department of Health and Human Services pursuant to Title 22, chapter 1663 or a community living arrangement as defined in Title 30-A, section 4357-A or any property owned by a nonprofit organization licensed or funded by the Department of Health and Human Services to provide services to or for the benefit of persons with mental illness or mental retardation;

(ii) Property used for student housing;

(iii) Property used for parsonages;

(iv) Property that was owned and occupied or used to provide residential rental housing that qualified for exemption under paragraph A or B prior to September 1, 1993; or

(v) Property exempt from taxation under other provisions of law; and

(7) In addition to the requirements of subparagraphs (1) to (4), an exemption is not allowed under paragraph A or B for real or personal property owned and occupied or used to provide residential rental housing that is transferred or placed in service on or after September 1, 1993, unless the property is owned by a nonprofit housing corporation and the operation of the residential rental housing is not an unrelated trade or business to the nonprofit housing corporation.

For the purposes of this subparagraph, the following terms have the following meanings.

(a) "Nonprofit housing corporation" means a nonprofit corporation organized in the State that is exempt from tax under Section 501(c)(3) of the Code and has among its corporate purposes the provision of services to people of low income or the construction, rehabilitation, ownership or operation of housing.

(b) "Residential rental housing" means one or more buildings, together with any facilities functionally related and subordinate to the building or buildings, containing one or more similarly constructed residential units offered for rental to the general public for use on other than a transient basis, each of which contains separate and complete facilities for living, sleeping, eating, cooking and sanitation.

(c) "Unrelated trade or business" means any trade or business whose conduct is not substantially related to the exercise or performance by a nonprofit organization of the purposes constituting the basis for exemption under Section 501(c)(3) of the Code. [2007, c. 627, §20 (AMD).]

D. [1979, c. 467, §3 (RP).]

E. The real estate and personal property owned, occupied and used for their own purposes by posts of the American Legion, Veterans of Foreign Wars, American Veterans, Sons of Union Veterans of the Civil War, Disabled American Veterans and Navy Clubs of the U.S.A. that are used solely by those organizations for meetings, ceremonials or instruction or to further the charitable activities of the organization, including all facilities that are appurtenant to that property and used in connection with those purposes, are exempt from taxation. If an organization is not the sole occupant of the property, the exemption granted under this paragraph applies only to that portion of the property owned, occupied and used by the organization for its purposes.

Further conditions to the right of exemption are that:

(1) A director, trustee, officer or employee of any organization claiming exemption may not receive directly or indirectly any pecuniary profit from the operation of that organization, except as reasonable compensation for services in effecting its purposes or as a proper beneficiary of its purposes;

(2) All profits derived from the operation of the organization and the proceeds from the sale of its property must be devoted exclusively to the purposes for which it is organized; and

(3) The institution, organization or corporation claiming exemption under this paragraph must file with the assessors upon their request a report for its preceding fiscal year in such detail as the assessors may reasonably require. [2007, c. 627, §20 (AMD).]

F. The real estate and personal property owned and occupied or used solely for their own purposes by chambers of commerce or boards of trade in this State are exempt from taxation.

Further conditions to the right of exemption are that:

(1) A director, trustee, officer or employee of any organization claiming exemption may not receive directly or indirectly any pecuniary profit from the operation of that organization, except as reasonable compensation for services in effecting its purposes or as a proper beneficiary of its purposes;

(2) All profits derived from the operation of the organization and the proceeds from the sale of its property must be devoted exclusively to the purposes for which it is organized; and

(3) The institution, organization or corporation claiming exemption under this paragraph must file with the assessors upon their request a report for its preceding fiscal year in such detail as the assessors may reasonably require. [2007, c. 627, §20 (AMD).]

G. Houses of religious worship, including vestries, and the pews and furniture within them; tombs and rights of burial; and property owned and used by a religious society as a parsonage up to the value of $20,000, and personal property not exceeding $6,000 in value are exempt from taxation, except that any portion of a parsonage that is rented is subject to taxation. For purposes of this paragraph, "parsonage" means the principal residence provided by a religious society for its cleric whether or not the principal residence is located within the same municipality as the house of religious worship where the cleric regularly conducts religious services. [2007, c. 627, §20 (AMD).]

H. Real estate and personal property owned by or held in trust for fraternal organizations, except college fraternities, operating under the lodge system that are used solely by those fraternal organizations for meetings, ceremonials or religious or moral instruction, including all facilities that are appurtenant to that property and used in connection with those purposes are exempt from taxation. If a building is used in part for those purposes and in part for any other purpose, only the part used for those purposes is exempt.

Further conditions to the right of exemption under this paragraph are that:

(1) A director, trustee, officer or employee of any organization claiming exemption may not receive directly or indirectly any pecuniary profit from the operation of that organization, except as reasonable compensation for services in effecting its purposes or as a proper beneficiary of its purposes;

(2) All profits derived from the operation of the organization and the proceeds from the sale of its property must be devoted exclusively to the purposes for which it is organized; and

(3) The institution, organization or corporation claiming exemption under this paragraph must file with the assessors upon their request a report for its preceding fiscal year in such detail as the assessors may reasonably require. [2007, c. 627, §20 (AMD).]

I. [1979, c. 467, §7 (RP).]

J. The real and personal property owned by one or more of the organizations in paragraphs A and B and E to H and occupied or used solely for their own purposes by one or more other such organizations are exempt from taxation. [2007, c. 627, §20 (AMD).]

K. Except as otherwise provided in this subsection, the real and personal property leased by and occupied or used solely for its own purposes by an incorporated benevolent and charitable organization that is exempt from taxation under section 501 of the Code and the primary purpose of which is the operation of a hospital licensed by the Department of Health and Human Services, a health maintenance organization or a blood bank are exempt from taxation. For property tax years beginning on or after April 1, 2012, the exemption provided by this paragraph does not include real property. [2009, c. 425, §1 (AMD).]

L. [2007, c. 627, §20 (RP).]

[ 2009, c. 425, §1 (AMD) .]

An organization or institution that desires exemption under this section must file a written application accompanied by written proof of entitlement for each parcel on or before the first day of April in the year in which the exemption is first requested with the assessors of the municipality in which the property would otherwise be taxable. If granted, the exemption continues in effect until the assessors determine that the organization or institution is no longer qualified. Proof of entitlement must indicate the specific basis upon which exemption is claimed. [2007, c. 627, §20 (AMD).]

SECTION HISTORY

1965, c. 13, (AMD). 1967, c. 64, (AMD). 1967, c. 372, (AMD). 1971, c. 111, (AMD). 1971, c. 475, (AMD). 1973, c. 719, (AMD). 1975, c. 771, §402 (AMD). 1977, c. 487, (AMD). 1979, c. 467, §§2-7 (AMD). 1991, c. 420, (AMD). 1993, c. 286, §1 (AMD). 1993, c. 286, §2 (AFF). 1993, c. 422, §§4,5 (AMD). 1993, c. 572, §1 (AMD). RR 1995, c. 2, §93 (COR). 1995, c. 366, §1 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 442, §3 (AMD). 1997, c. 668, §20 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 596, §§B23,24 (AMD). 2001, c. 596, §B25 (AFF). 2003, c. 689, §§B6,7 (REV). 2005, c. 563, §16 (AMD). 2005, c. 645, §1 (AMD). 2007, c. 438, §19 (AMD). 2007, c. 627, §20 (AMD). 2009, c. 425, §1 (AMD).



36 §653. Estates of veterans

The following estates of veterans are exempt from taxation: [1973, c. 66, §5 (AMD).]

1. Estates of veterans and servicemen.

A. [1973, c. 66, §6 (RP).]

B. [1973, c. 66, §6 (RP).]

C. The estates up to the just value of $6,000, having a taxable situs in the place of residence, of veterans who served in the Armed Forces of the United States:

(1) During any federally recognized war period, including the Korean Campaign, the Vietnam War, the Persian Gulf War, the periods from August 24, 1982 to July 31, 1984 and December 20, 1989 to January 31, 1990, Operation Enduring Freedom, Operation Iraqi Freedom and Operation New Dawn, or who were awarded the Armed Forces Expeditionary Medal, when they have reached the age of 62 years or when they are receiving any form of pension or compensation from the United States Government for total disability, service-connected or nonservice-connected, as a veteran. A veteran of the Vietnam War must have served on active duty after February 27, 1961 and before May 8, 1975. "Persian Gulf War" means service on active duty on or after August 2, 1990 and before or on the date that the United States Government recognizes as the end of that war period; or

(2) Who are disabled by injury or disease incurred or aggravated during active military service in the line of duty and are receiving any form of pension or compensation from the United States Government for total, service-connected disability.

The exemptions provided in this paragraph apply to the property of that veteran, including property held in joint tenancy with that veteran's spouse or held in a revocable living trust for the benefit of that veteran. [2015, c. 353, §1 (AMD).]

C-1. The estates up to the just value of $7,000, having a taxable situs in the place of residence of veterans who served in the Armed Forces of the United States during any federally recognized war period during or before World War I and who would be eligible for an exemption under paragraph C.

The exemption provided in this paragraph is in lieu of any exemption under paragraph C to which the veteran may be eligible and applies to the property of that veteran, including property held in joint tenancy with that veteran's spouse or held in a revocable living trust for the benefit of that veteran. [1995, c. 368, Pt. CCC, §2 (AMD); 1995, c. 368, Pt. CCC, §11 (AFF).]

D. The estates up to the just value of $6,000, having a taxable situs in the place of residence, of the unremarried widow or widower or minor child of any veteran who would be entitled to the exemption if living, or who is in receipt of a pension or compensation from the Federal Government as the widow or widower or minor child of a veteran.

The estates up to the just value of $6,000, having a taxable situs in the place of residence, of the parent of a deceased veteran who is 62 years of age or older and is an unremarried widow or widower who is in receipt of a pension or compensation from the Federal Government based upon the service-connected death of that parent's child.

The exemptions provided in this paragraph apply to the property of an unremarried widow or widower or minor child or parent of a deceased veteran, including property held in a revocable living trust for the benefit of that unremarried widow or widower or minor child or parent of a deceased veteran. [2007, c. 240, Pt. PPPP, §2 (AMD).]

D-1. The estates up to the just value of $50,000, having a taxable situs in the place of residence, for specially adapted housing units, of veterans who served in the Armed Forces of the United States during any federally recognized war period, including the Korean Campaign, the Vietnam War, the Persian Gulf War, the periods from August 24, 1982 to July 31, 1984 and December 20, 1989 to January 31, 1990, Operation Enduring Freedom, Operation Iraqi Freedom and Operation New Dawn, or who were awarded the Armed Forces Expeditionary Medal, and who are paraplegic veterans within the meaning of 38 United States Code, Chapter 21, Section 2101, and who received a grant from the United States Government for any such housing, or of the unremarried widows or widowers of those veterans. A veteran of the Vietnam War must have served on active duty after February 27, 1961 and before May 8, 1975. "Persian Gulf War" means service on active duty on or after August 2, 1990 and before or on the date that the United States Government recognizes as the end of that war period. The exemption provided in this paragraph applies to the property of the veteran including property held in joint tenancy with a spouse or held in a revocable living trust for the benefit of that veteran. [2015, c. 353, §2 (AMD).]

D-2. The estates up to the just value of $7,000, having a taxable situs in the place of residence of the unremarried widow or widower or minor child of any veteran who would be entitled to an exemption under paragraph C-1, if living, or who is in receipt of a pension or compensation from the Federal Government as the widow or widower or minor child of a veteran, and who is the unremarried widow or widower or minor child of a veteran who served during any federally recognized war period during or before World War I.

The exemption provided in this paragraph is in lieu of any exemption under paragraph D to which the person may be eligible and applies to the property of that person, including property held in a revocable living trust for the benefit of that person. [2003, c. 702, §3 (AMD).]

D-3. The estates up to the just value of $7,000, having a taxable situs in the place of residence of the parent of a deceased veteran who is 62 years of age or older and is an unremarried widow or widower who is in receipt of a pension or compensation from the Federal Government based upon the service-connected death of that parent's child and who is receiving the pension or compensation from the Federal Government based upon the service-connected death of the parent's child during any federally recognized war period during or before World War I.

The exemption provided in this paragraph is in lieu of any exemption under paragraph D to which the person may be eligible and applies to the property of that person, including property held in a revocable living trust for the benefit of that person. [2003, c. 702, §4 (AMD).]

E. The word "veteran" as used in this subsection means any person, male or female, who was in active service in the Armed Forces of the United States and who, if discharged, retired or separated from the Armed Forces, was discharged, retired or separated under other than dishonorable conditions. [1995, c. 462, Pt. A, §68 (RPR).]

F. An exemption may not be granted to any person under this subsection unless the person is a resident of this State. [2007, c. 627, §21 (RPR).]

G. Any person who desires to secure exemption under this subsection shall make written application and file written proof of entitlement on or before the first day of April, in the year in which the exemption is first requested, with the assessors of the place in which the person resides. Notwithstanding Title 1, chapter 13, an application and proof of entitlement filed pursuant to this paragraph is confidential and may not be made available for public inspection. The application and proof of entitlement must be made available to the State Tax Assessor upon request. The assessors shall thereafter grant the exemption to any person who is so qualified and remains a resident of that place or until they are notified of reason or desire for discontinuance. [2013, c. 546, §8 (AMD).]

H. A municipality granting exemptions under this subsection is entitled to reimbursement from the State of 90% of that portion of the property tax revenue lost as a result of the exemptions that exceeds 3% of the total municipal property tax levy, upon submission of proof in a form satisfactory to the State Tax Assessor. Exemptions granted under this subsection that are reimbursable pursuant to section 661 are not eligible for reimbursement under this paragraph. [2007, c. 627, §22 (AMD).]

I. No property conveyed to any person for the purpose of obtaining exemption from taxation under this subsection may be so exempt, except property conveyed between husband and wife, and the obtaining of exemption by means of fraudulent conveyance shall be punished by a fine of not less than $100 and not more than 2 times the amount of the taxes evaded by the fraudulent conveyance, whichever amount is greater. [1989, c. 501, Pt. Z, (AMD).]

J. No person may be entitled to property tax exemption under more than one paragraph of this subsection. [1989, c. 501, Pt. Z, (AMD).]

K. In determining the local assessed value of the exemption, the assessor shall multiply the amount of the exemption by the ratio of current just value upon which the assessment is based as furnished in the assessor's annual return to the State Tax Assessor. [1975, c. 550, §4 (AMD).]

[ 2015, c. 353, §§1, 2 (AMD) .]

2. Cooperative housing corporations. A cooperative housing corporation is entitled to an exemption to be applied against the valuation of property of the corporation that is occupied by qualifying shareholders. An application for exemption must include a list of all qualifying shareholders and any information required by the municipality to verify eligibility of qualifying shareholders and the applicable exemption amount. The application must be updated annually to reflect changes in eligibility. The exemption is equal to the total amount calculated under subsection 1 as if the qualifying shareholders were owners of the property. A cooperative housing corporation that receives an exemption pursuant to this section shall apportion the property tax reduction resulting from the exemption among the qualifying shareholders according to the proportion of the total exemption that each qualifying shareholder would be entitled to if the qualifying shareholder were the owner of property. Any supplemental assessment resulting from disqualification for exemption must be applied in the same manner against the qualifying shareholders for whom the disqualification applies. For the purposes of this subsection, the following terms have the following meanings.

A. "Cooperative housing corporation" means an entity organized for the purpose of owning residential real estate in which residents own shares that entitle them to inhabit a designated space within a residential dwelling. [2007, c. 418, §1 (NEW).]

B. "Qualifying shareholder" means a person who is a shareholder in a cooperative housing corporation who would qualify for an exemption under subsection 1 if the person were the owner of the property. [2007, c. 418, §1 (NEW).]

[ 2007, c. 418, §1 (NEW) .]

SECTION HISTORY

1967, c. 67, §5 (AMD). 1967, c. 144, (AMD). 1969, c. 110, §§1,2 (AMD). 1969, c. 341, (AMD). 1969, c. 590, §67 (AMD). 1971, c. 368, (AMD). 1971, c. 544, §122A (AMD). 1973, c. 66, §§5,6 (AMD). 1975, c. 432, §3 (AMD). 1975, c. 550, §§1-4 (AMD). 1977, c. 407, (AMD). 1977, c. 569, §§1-3 (AMD). 1981, c. 133, §§1-4 (AMD). 1981, c. 214, §1 (AMD). 1981, c. 523, §1 (AMD). 1981, c. 698, §179 (AMD). 1985, c. 785, §A110 (AMD). 1989, c. 501, §Z (AMD). 1989, c. 502, §§A127,A128 (AMD). 1989, c. 878, §A104 (AMD). RR 1991, c. 2, §132 (COR). 1991, c. 824, §A72 (AMD). 1993, c. 395, §11 (AMD). 1993, c. 427, §§6,7 (AMD). 1993, c. 680, §A29 (AMD). 1993, c. 739, §§1-3 (AMD). 1995, c. 281, §10 (AMD). 1995, c. 368, §§CCC1-4 (AMD). 1995, c. 368, §CCC11 (AFF). 1995, c. 462, §A68 (AMD). 1999, c. 462, §§2,3 (AMD). 2001, c. 396, §13 (AMD). 2003, c. 702, §§1-4 (AMD). 2005, c. 519, §MMM1 (AMD). 2005, c. 519, §MMM2 (AFF). 2005, c. 622, §4 (AMD). 2007, c. 240, Pt. PPPP, §§1, 2 (AMD). 2007, c. 418, §1 (AMD). 2007, c. 437, §7 (AMD). 2007, c. 437, §22 (AFF). 2007, c. 627, §§21, 22 (AMD). 2013, c. 222, §1 (AMD). 2013, c. 471, §§1, 2 (AMD). 2013, c. 546, §8 (AMD). 2015, c. 353, §§1, 2 (AMD).



36 §654. Estates of certain persons (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 66, §§7,8 (AMD). 1975, c. 247, (AMD). 1975, c. 623, §53 (AMD). 1975, c. 765, §12 (AMD). 1975, c. 770, §202 (AMD). 1977, c. 420, (AMD). 1979, c. 732, §§24,31 (AMD). 1983, c. 777, §2 (AMD). 1987, c. 772, §14 (AMD). 1993, c. 708, §J13 (AMD). 1995, c. 545, §1 (AMD). 2003, c. 686, §1 (AMD). 2013, c. 416, §1 (RP).



36 §654-A. Estates of legally blind persons

1. Exemption. The residential real estate up to the just value of $4,000 of inhabitants of the State who are legally blind as determined by a properly licensed Doctor of Medicine, Doctor of Osteopathy or Doctor of Optometry is exempt from taxation.

[ 2013, c. 416, §2 (NEW) .]

2. Revocable living trust. The exemption provided by subsection 1 also applies to residential real estate held in a revocable living trust for the benefit of and occupied as a permanent residence by a person who is legally blind.

[ 2013, c. 416, §2 (NEW) .]

3. Cooperative housing. A cooperative housing corporation is also entitled to an exemption under subsection 1 to be applied against the valuation of property of the corporation that is occupied by qualifying shareholders. An application for exemption must include a list of all qualifying shareholders and any information required by the municipality to verify eligibility of qualifying shareholders and the applicable exemption amount. The application must be updated annually to reflect changes in eligibility. The exemption is equal to the total amount calculated under subsection 1 as if the qualifying shareholders were owners of the property. A cooperative housing corporation that receives an exemption pursuant to this subsection shall apportion the property tax reduction resulting from the exemption among the qualifying shareholders according to the proportion of the total exemption that each qualifying shareholder would be entitled to if the qualifying shareholder were the owner of the property. Any supplemental assessment resulting from disqualification for exemption must be applied in the same manner against the qualifying shareholders for whom the disqualification applies. For the purposes of this subsection, the following terms have the following meanings.

A. "Cooperative housing corporation" means an entity organized for the purpose of owning residential real estate in which residents own shares that entitle them to inhabit a designated space within a residential dwelling. [2013, c. 416, §2 (NEW).]

B. "Qualifying shareholder" means a person who is a shareholder in a cooperative housing corporation who would qualify for an exemption under subsection 1 if the person were the owner of the property. [2013, c. 416, §2 (NEW).]

[ 2013, c. 416, §2 (NEW) .]

4. Multiple properties. If a person entitled to the exemption under this section has property taxable in more than one place in this State, the proportion of the total exemption must be made in each place as the value of the property taxable in that place bears to the value of the whole of the property of that person taxable in the State.

[ 2013, c. 416, §2 (NEW) .]

5. Fraudulent transfer. Property conveyed to a person for the purpose of obtaining exemption from taxation under this section is not exempt. A person who makes a conveyance for the purpose of obtaining the exemption commits fraud and is subject to a fine of not less than $100 and not more than 2 times the amount of the taxes evaded by such fraudulent conveyance, whichever amount is greater.

[ 2013, c. 416, §2 (NEW) .]

SECTION HISTORY

2013, c. 416, §2 (NEW).



36 §655. Personal property

The following personal property is exempt from taxation:

1. Personal property.

A. Industrial inventories including raw materials, goods in process and finished work on hand; [1973, c. 592, §13 (RPR).]

B. Stock-in-trade, including inventory held for resale by a distributor, wholesaler, retail merchant or service establishment. "Stock-in-trade" also includes an unoccupied manufactured home, as defined in Title 10, section 9002, subsection 7, paragraph A or C, that was not previously occupied at its present location, that is not connected to water or sewer and that is owned and offered for sale by a person licensed for the retail sale of manufactured homes pursuant to Title 10, chapter 951, subchapter 2; [2005, c. 652, §1 (AMD); 2005, c. 652, §3 (AFF).]

C. Agricultural produce and forest products, including logs, pulpwood, woodchips and lumber; [1973, c. 592, §13 (RPR).]

D. Livestock, including farm animals, neat, cattle and fowl; [1973, c. 592, §13 (RPR).]

E. The household furniture, including television sets and musical instruments of each person in any one household; and his wearing apparel, farming utensils and mechanical tools necessary for his business; [1973, c. 592, §13 (RPR).]

F. All radium used in the practice of medicine; [1973, c. 592, §13 (RPR).]

G. Property in the possession of a common carrier while in interstate transportation or held en route awaiting further transportation to the destination named in a through bill of lading; [1973, c. 592, §13 (RPR).]

H. Vessels built, in the process of construction, or undergoing repairs, which are within the State on the first day of each April and are owned by persons residing out of the State. "Vessels" as used in this paragraph shall not be construed to include pleasure vessels and boats; [1973, c. 592, §13 (RPR).]

I. Pleasure vessels and boats in the State on the first day of each April whose owners reside out of the State, and which are left in this State by the owners for the purpose of repair or storage, except those regularly kept in the State during the preceding year; [1973, c. 592, §13 (RPR).]

J. Personal property in another state or country and legally taxed there; [1973, c. 592, §13 (RPR).]

K. Vehicles exempt from excise tax in accordance with section 1483; [1973, c. 592, §13 (RPR).]

L. Registered snowmobiles as defined in Title 12, section 13001, subsection 25; [2003, c. 414, Pt. B, §49 (AMD); 2003, c. 614, §9 (AFF).]

M. All farm machinery used exclusively in production of hay and field crops to the aggregate actual market value not exceeding $10,000, excluding motor vehicles. Motor vehicle shall mean any self-propelled vehicle; [1977, c. 263, (AMD).]

N. Water pollution control facilities and air pollution control facilities as defined in section 656, subsection 1, paragraph E; [2005, c. 652, §1 (AMD); 2005, c. 652, §3 (AFF).]

O. All beehives; [1973, c. 788, §182 (RPR).]

P. All items of individually owned personal property with a just value of less than $1,000, except:

(1) Items used for industrial or commercial purposes; and

(2) Vehicles as defined in section 1481 that are not subject to an excise tax; [2007, c. 627, §23 (AMD).]

Q. [1983, c. 777, §3 (RP).]

R. [1983, c. 632, Pt. A, §5 (RP); 1983, c. 632, Pt. B, §5 (RP).]

S. Mining property as provided in section 2854; and [2005, c. 652, §1 (AMD); 2005, c. 652, §3 (AFF).]

T. Trail-grooming equipment registered under Title 12, section 13113. [2005, c. 652, §1 (NEW); 2005, c. 652, §3 (AFF).]

[ 2007, c. 627, §23 (AMD) .]

SECTION HISTORY

1965, c. 139, (AMD). 1965, c. 331, (AMD). 1969, c. 96, (AMD). 1969, c. 117, (AMD). 1969, c. 414, §5 (AMD). 1969, c. 562, (AMD). 1971, c. 524, §1 (AMD). 1973, c. 230, (AMD). 1973, c. 589, (AMD). 1973, c. 592, §13 (AMD). 1973, c. 613, §21 (AMD). 1973, c. 788, §§180,182 (AMD). 1977, c. 263, (AMD). 1977, c. 456, (AMD). 1983, c. 92, §§A1,B7,B8 (AMD). 1983, c. 555, §1 (AMD). 1983, c. 632, §§A4,A5,B5 (AMD). 1983, c. 777, §3 (AMD). 1991, c. 546, §9 (AMD). 1995, c. 476, §1 (AMD). 1995, c. 476, §2 (AFF). 1997, c. 24, §U1 (AMD). 1997, c. 180, §1 (AMD). 2003, c. 414, §B49 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 652, §1 (AMD). 2005, c. 652, §3 (AFF). 2007, c. 627, §23 (AMD).



36 §656. Real estate

The following real estate is exempt from taxation:

1. Real estate.

A. The aqueducts, pipes and conduits of any corporation supplying a municipality with water are exempt from taxation, when such municipality takes water therefrom for the extinguishment of fires without charge.

B. Mines of gold, silver or baser metals, when opened and in the process of development, are exempt from taxation for 10 years from the time of such opening. This exemption does not apply to the taxation of the lands or the surface improvements of such mines; [1983, c. 555, §2 (RPR).]

C. The landing area of a privately owned airport, the use of which is approved by the Department of Transportation, is exempt from taxation when the owner grants free use of that landing area to the public. [1995, c. 504, Pt. B, §9 (AMD).]

D. [1971, c. 98, §1 (RP).]

E. Pollution control facilities.

(1) Water pollution control facilities having a capacity to handle at least 4,000 gallons of waste per day, certified as such by the Commissioner of Environmental Protection, and all parts and accessories thereof.

As used in this paragraph, unless the context otherwise indicates, the following terms have the following meanings.

(a) "Facility" means any disposal system or any treatment works, appliance, equipment, machinery, installation or structures installed, acquired or placed in operation primarily for the purpose of reducing, controlling or eliminating water pollution caused by industrial, commercial or domestic waste.

(b) "Disposal system" means any system used primarily for disposing of or isolating industrial, commercial or domestic waste and includes thickeners, incinerators, pipelines or conduits, pumping stations, force mains and all other constructions, devices, appurtenances and facilities used for collecting or conducting water borne industrial, commercial or domestic waste to a point of disposal, treatment or isolation, except that which is necessary to the manufacture of products.

(c) "Industrial waste" means any liquid, gaseous or solid waste substance capable of polluting the waters of the State and resulting from any process, or the development of any process, of industry or manufacture.

(d) "Treatment works" means any plant, pumping station, reservoir or other works used primarily for the purpose of treating, stabilizing, isolating or holding industrial, commercial or domestic waste.

(e) "Commercial waste" means any liquid, gaseous or solid waste substance capable of polluting the waters of the State and resulting from any activity which is primarily commercial in nature.

(f) "Domestic waste" means any liquid, gaseous or solid waste substance capable of polluting the waters of the State and resulting from any activity which is primarily domestic in nature.

(2) Air pollution control facilities, certified as such by the Commissioner of Environmental Protection, and all parts and accessories thereof.

As used in this paragraph, unless the context otherwise indicates, the following terms have the following meanings.

(a) "Facility" means any appliance, equipment, machinery, installation or structures installed, acquired or placed in operation primarily for the purpose of reducing, controlling, eliminating or disposing of industrial air pollutants.

Facilities such as air conditioners, dust collectors, fans and similar facilities designed, constructed or installed solely for the benefit of the person for whom installed or the personnel of that person may not be deemed air pollution control facilities.

(3) The Commissioner of Environmental Protection shall issue a determination regarding certification on or before April 1st for any air or water pollution control facility for which the commissioner has received a complete application on or before December 15th of the preceding year. [2007, c. 438, §20 (AMD).]

F. [1979, c. 467, §8 (RP).]

G. [1975, c. 765, §13 (RP).]

H. [1977, c. 542, §2 (RP).]

I. Mining property as provided in section 2854. [1983, c. 555, §3 (NEW).]

J. An animal waste storage facility. For the purposes of this section, "animal waste storage facility" means a structure or pit constructed and used solely for storing manure, animal bedding waste or other wastes generated by animal production. For a facility to be eligible for this exemption, the Commissioner of Agriculture, Conservation and Forestry must certify that a nutrient management plan has been prepared in accordance with Title 7, section 4204 for the farm utilizing that animal waste storage facility. [1999, c. 530, §9 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

[ 2007, c. 438, §20 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

SECTION HISTORY

1971, c. 98, §1 (AMD). 1971, c. 524, §2 (AMD). 1971, c. 562, (AMD). 1971, c. 593, §23 (AMD). 1971, c. 618, §12 (AMD). 1973, c. 261, (AMD). 1975, c. 765, §13 (AMD). 1977, c. 542, §2 (AMD). 1979, c. 467, §8 (AMD). 1981, c. 711, §8 (AMD). 1983, c. 555, §§2,3 (AMD). 1983, c. 777, §4 (AMD). 1985, c. 298, (AMD). 1989, c. 890, §§A9,40 (AMD). 1991, c. 546, §10 (AMD). 1995, c. 504, §B9 (AMD). 1999, c. 530, §9 (AMD). 2007, c. 438, §20 (AMD). 2011, c. 657, Pt. W, §6 (REV).



36 §657. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 444, (NEW). 1971, c. 503, §2 (RP).



36 §658. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 444, (NEW). 1971, c. 503, §2 (RP).



36 §659. Recovery by a municipality (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 444, (NEW). 1971, c. 503, §2 (RP).



36 §660. Legislative review of exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 490, §3 (NEW). 1977, c. 696, §266 (AMD). 1979, c. 687, §4 (RPR). 2001, c. 396, §14 (RP).



36 §661. Reimbursement for exemptions

As required by the Constitution of Maine, Article IV, Part 3, Section 23, the Treasurer of State shall reimburse each municipality 50% of the property tax revenue loss suffered by that municipality during the previous calendar year as a result of statutory property tax exemptions or credits enacted after April 1, 1978. The property tax revenue loss shall be determined pursuant to the following procedure. [1981, c. 133, §5 (NEW).]

1. Filing claim. If a municipality suffers property tax revenue loss as a result of exemptions and credits enacted after April 1, 1978, it may file a claim for reimbursement by November 1st of the following year with the State Tax Assessor on the form prescribed by the State Tax Assessor in section 383. The form shall contain the following information:

A. The total amount of property taxes levied by the municipality in the previous calendar year; [1981, c. 133, §5 (NEW).]

B. The valuation of the property taxed by the municipality which resulted in paragraph A; and [1981, c. 133, §5 (NEW).]

C. The valuation of the property which is exempt as a result of exemptions and credits enacted after April 1, 1978. [1981, c. 133, §5 (NEW).]

[ 1981, c. 133, §5 (NEW) .]

2. Valuation. The State Tax Assessor shall add the valuation as determined in subsection 1, paragraph B, to the valuation as determined in subsection 1, paragraph C, and divide the sum into the figure determined in subsection 1, paragraph A.

[ 1981, c. 133, §5 (NEW) .]

3. Amount of tax revenue loss. The State Tax Assessor shall apply the rate in subsection 2 to the valuation of the exempt property to determine the amount of tax revenue loss.

[ 1981, c. 133, §5 (NEW) .]

4. Payment. The Treasurer of State shall pay to the municipality 50% of the property tax revenue loss by December 15th of the year following the year in which property tax revenue was lost by the municipality.

[ 1981, c. 133, §5 (NEW) .]

5. Unorganized territory. The unorganized territory shall be entitled to reimbursement under this section in the same manner provided by this section for municipalities. The amount of reimbursement due shall be paid into the Unorganized Territory Education and Services Fund established in chapter 115.

[ 1985, c. 459, Pt. B, §4 (NEW) .]

SECTION HISTORY

1981, c. 133, §5 (NEW). 1981, c. 523, §2 (AMD). 1985, c. 459, §B4 (AMD).






Subchapter 4-A: HOMESTEAD PROPERTY TAX EXEMPTIONS

36 §671. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 534, §B1 (NEW). 1991, c. 15, (RP). 1991, c. 546, §40 (AFF).



36 §672. Permanent residency; factual determination by municipal assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 534, §B1 (NEW). 1989, c. 753, §§1,2 (AMD). 1991, c. 15, (RP). 1991, c. 546, §40 (AFF).



36 §673. Exemption of homesteads (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 534, §B1 (NEW). 1989, c. 753, §§3,4 (AMD). 1989, c. 871, §3 (AMD). 1989, c. 875, §E46 (AMD). 1991, c. 15, (RP). 1991, c. 546, §40 (AFF).



36 §674. Forms (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 534, §B1 (NEW). 1991, c. 15, (RP). 1991, c. 546, §40 (AFF).



36 §675. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 534, §B1 (NEW). 1989, c. 753, §5 (AMD). 1991, c. 15, (RP). 1991, c. 546, §40 (AFF).



36 §676. Duty of municipal assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 534, §B1 (NEW). 1989, c. 753, §6 (AMD). 1991, c. 15, (RP). 1991, c. 546, §40 (AFF).



36 §677. Homestead exemptions; approval; refusal; hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 534, §B1 (NEW). 1989, c. 753, §7 (RPR). 1991, c. 15, (RP). 1991, c. 546, §40 (AFF).



36 §678. Lien imposed on property of person claiming exemption although not permanent resident (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 534, §B1 (NEW). 1989, c. 753, §7 (RPR). 1991, c. 15, (RP). 1991, c. 546, §40 (AFF).






Subchapter 4-B: MAINE RESIDENT HOMESTEAD PROPERTY TAX EXEMPTION

36 §681. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF).]

1. Applicant. "Applicant" means an individual who has applied for a homestead property tax exemption pursuant to this subchapter.

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

1-A. Cooperative housing corporation. "Cooperative housing corporation" means an entity organized for the purpose of owning residential real estate in which residents own shares that entitle the shareholder to inhabit a certain space within a residential dwelling.

[ 2005, c. 647, §1 (NEW); 2005, c. 647, §5 (AFF) .]

1-B. Cooperative property. "Cooperative property" means the real property, including mobile and manufactured homes, owned by a cooperative housing corporation for the primary purpose of residential use.

[ 2005, c. 647, §1 (NEW); 2005, c. 647, §5 (AFF) .]

2. Homestead. "Homestead" means any residential property, including cooperative property, in this State assessed as real property owned by an applicant or held in a revocable living trust for the benefit of the applicant and occupied by the applicant as the applicant's permanent residence or owned by a cooperative housing corporation and occupied as a permanent residence by a resident who is a qualifying shareholder. A "homestead" does not include any real property used solely for commercial purposes.

[ 2005, c. 647, §2 (AMD); 2005, c. 647, §5 (AFF) .]

3. Permanent residence. "Permanent residence" means that place where an individual has a true, fixed and permanent home and principal establishment to which the individual, whenever absent, has the intention of returning. An individual may have only one permanent residence at a time and, once a permanent residence is established, that residence is presumed to continue until circumstances indicate otherwise.

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

4. Permanent resident. "Permanent resident" means an individual who has established a permanent residence. For purposes of this subchapter, a person on active duty serving in the Armed Forces of the United States who is permanently stationed at a military or naval post, station or base in this State is deemed to be a permanent resident. A member of the Armed Forces of the United States stationed in the State who applies for an exemption shall present certification from the commander of the member's post, station or base or from the commander's designated agent that the member is permanently stationed at that post, station or base. For purposes of this subsection, "a person on active duty serving in the Armed Forces of the United States" does not include a member of the National Guard or the Reserves of the United States Armed Forces.

[ 2009, c. 418, §1 (AMD); 2009, c. 418, §3 (AFF) .]

5. Qualifying shareholder. "Qualifying shareholder" means a person who is a:

A. Shareholder in a cooperative housing corporation that owns a homestead in this State; [2005, c. 647, §3 (NEW); 2005, c. 647, §5 (AFF).]

B. Shareholder for the preceding 12 months in the cooperative housing corporation specified in paragraph A; and [2005, c. 647, §3 (NEW); 2005, c. 647, §5 (AFF).]

C. Permanent resident of this State. [2005, c. 647, §3 (NEW); 2005, c. 647, §5 (AFF).]

[ 2005, c. 647, §3 (NEW); 2005, c. 647, §5 (AFF) .]

SECTION HISTORY

1997, c. 643, §HHH3 (NEW). 1997, c. 643, §HHH10 (AFF). 2005, c. 647, §§1-3 (AMD). 2005, c. 647, §5 (AFF). 2009, c. 418, §1 (AMD). 2009, c. 418, §3 (AFF).



36 §682. Permanent residency; factual determination by assessor

The assessor shall determine whether an applicant has a permanent residence in this State. In making a determination as to the intent of an individual to establish a permanent residence in this State, the assessor may consider the following: [1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF).]

1. Formal declarations. Formal declarations of the applicant or any other individual;

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

2. Informal statements. Informal statements of the applicant or any other individual;

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

3. Place of employment. The place of employment of the applicant;

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

4. Previous permanent residence. The previous permanent residence of the applicant and the date the previous permanent residency was terminated;

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

5. Voter registration. The place where the applicant is registered to vote;

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

6. Driver's license. The place of issuance to the applicant of a driver's license and the address listed on the license;

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

7. Certificate of motor vehicle registration. The place of issuance of a certificate of registration of a motor vehicle owned by the applicant and the address listed on the certificate;

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

8. Income tax returns. The residence claimed on any income tax return filed by the applicant;

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

9. Motor vehicle excise tax. The place of payment of a motor vehicle excise tax by the applicant; or

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

10. Military residence. A declaration by the applicant of permanent residence registered with any branch of the Armed Forces of the United States.

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

SECTION HISTORY

1997, c. 643, §HHH3 (NEW). 1997, c. 643, §HHH10 (AFF).



36 §683. Exemption of homesteads

1. Exemption amount. Except for assessments for special benefits, the just value of $10,000 of the homestead of a permanent resident of this State who has owned a homestead in this State for the preceding 12 months is exempt from taxation. In determining the local assessed value of the exemption, the assessor shall multiply the amount of the exemption by the ratio of current just value upon which the assessment is based as furnished in the assessor's annual return pursuant to section 383. If the title to the homestead is held by the applicant jointly or in common with others, the exemption may not exceed $10,000 of the just value of the homestead, but may be apportioned among the owners who reside on the property to the extent of their respective interests. A municipality responsible for administering the homestead exemption has no obligation to create separate accounts for each partial interest in a homestead owned jointly or in common.

A. [2005, c. 2, Pt. F, §5 (AFF); 2005, c. 2, Pt. F, §1 (RP).]

B. [2005, c. 2, Pt. F, §5 (AFF); 2005, c. 2, Pt. F, §1 (RP).]

C. [2005, c. 2, Pt. F, §5 (AFF); 2005, c. 2, Pt. F, §1 (RP).]

[ 2009, c. 213, Pt. YYY, §1 (AMD); 2009, c. 652, Pt. A, §63 (AFF) .]

1-A. Local assessed value of the exemption.

[ 2005, c. 2, Pt. F, §5 (AFF); 2005, c. 2, Pt. F, §2 (RP) .]

1-B. Additional exemption. A homestead eligible for an exemption under subsection 1 is eligible for an additional exemption of $5,000 of the just value of the homestead for property tax years beginning on April 1, 2016 and of $10,000 of the just value of the homestead for property tax years beginning on or after April 1, 2017.

[ 2015, c. 267, Pt. J, §1 (NEW) .]

2. Exemption in addition to other exemptions. The exemption provided in this subchapter is in addition to the exemptions provided in sections 653 and 654-A.

[ 2013, c. 416, §3 (AMD) .]

3. Effect on state valuation. Fifty percent of the just value of homestead exemptions under subsection 1 and, for additional exemptions under subsection 1-B, 50% of the just value of the exemptions for property tax years beginning April 1, 2016 and 75% of the just value of the exemptions for subsequent property tax years must be included in the annual determination of state valuation under sections 208 and 305.

[ 2015, c. 267, Pt. J, §2 (AMD) .]

4. Property tax rate. Fifty percent of the value of homestead exemptions under subsection 1 and, for additional exemptions under subsection 1-B, 50% of the just value of the exemptions for property tax years beginning on April 1, 2016 and 75% of the just value of the exemptions for subsequent property tax years must be included in the total municipal valuation used to determine the municipal tax rate. The municipal tax rate as finally determined may be applied to only the taxable portion of each homestead qualified for that tax year.

[ 2015, c. 267, Pt. J, §2 (AMD) .]

5. Determination of exemption for cooperative housing corporation. A cooperative housing corporation may apply for an exemption under this subchapter to be applied against the valuation of property of the corporation that is occupied by qualifying shareholders. The application must include a list of all qualifying shareholders and must be updated annually to reflect changes in the ownership and residency of qualifying shareholders. The exemption is equal to the amounts specified in subsections 1 and 1-B multiplied by the number of units in the cooperative property occupied by qualifying shareholders. A cooperative housing corporation that receives an exemption pursuant to this section shall apportion the property tax reduction resulting from the exemption among the qualifying shareholders on a per unit basis. Any supplemental assessment resulting from disqualification for exemption must be applied in the same manner against the qualifying shareholders for whom the disqualification applies.

[ 2015, c. 267, Pt. J, §3 (AMD) .]

SECTION HISTORY

1997, c. 643, §HHH3 (NEW). 1997, c. 643, §HHH10 (AFF). 2003, c. 20, §§BB1,2 (AMD). 2003, c. 20, §BB3 (AFF). 2005, c. 2, §§F1-3 (AMD). 2005, c. 2, §F5 (AFF). 2005, c. 647, §4 (AMD). 2005, c. 647, §5 (AFF). 2009, c. 213, Pt. YYY, §1 (AMD). 2009, c. 213, Pt. YYY, §2 (AFF). 2009, c. 652, Pt. A, §63 (AFF). 2013, c. 416, §3 (AMD). 2015, c. 267, Pt. J, §§1-3 (AMD).



36 §684. Forms; application

1. Generally. The bureau shall furnish to the assessor of each municipality a sufficient number of printed forms to be filed by applicants for an exemption under this subchapter and shall determine the content of the forms. A municipality shall provide to its inhabitants reasonable notice of the availability of application forms. An individual claiming an exemption under this subchapter for the first time shall file the application form with the assessor or the assessor's representative. The application must be filed on or before April 1st of the year on which the taxes are based.

[ 2007, c. 438, §21 (AMD) .]

2. False filing. An individual who knowingly gives false information for the purpose of claiming a homestead exemption under this subchapter commits a Class E crime. Except for a person on active duty serving in the Armed Forces of the United States who is permanently stationed at a military or naval post, station or base in the State, an individual who claims to be a permanent resident of this State under this subchapter who also claims to be a permanent resident of another state for the tax year for which an application for a homestead exemption is made commits a Class E crime.

[ 2009, c. 418, §2 (AMD); 2009, c. 418, §3 (AFF) .]

3. Continuation of eligibility. The assessor shall evaluate annually the ongoing eligibility of property for which a homestead exemption has been approved under this subchapter. The evaluation must be based on the status of the property on April 1st of the year on which the homestead exemption is based. The evaluation must include, but is not limited to, a review of whether the ownership of the property has changed in any manner that would disqualify the property for an exemption under this subchapter or whether the owner has ceased to use the property as a homestead. Unless the assessor determines that the property is no longer entitled to an exemption under this subchapter, the owner is entitled to receive the exemption without having to reapply. If the assessor determines that the property is no longer entitled to an exemption under this subchapter, the assessor shall notify the owner as provided in section 686 that the property is no longer entitled to an exemption under this subchapter.

[ 2003, c. 13, §1 (AMD) .]

4. Owner notification. An owner of property receiving an exemption under this subchapter shall notify the assessor promptly when the ownership or use of the property changes so as to change the qualification of the property for an exemption under this subchapter.

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

SECTION HISTORY

1997, c. 643, §HHH3 (NEW). 1997, c. 643, §HHH10 (AFF). 2003, c. 13, §1 (AMD). 2007, c. 438, §21 (AMD). 2009, c. 418, §2 (AMD). 2009, c. 418, §3 (AFF).



36 §685. Duty of assessor; reimbursement by State

1. Examination and identification. The assessor shall examine each application for homestead exemption that is timely filed with the assessor, determine whether the property is entitled to an exemption under this subchapter and identify the exemption in the municipal valuation.

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

2. Entitlement to reimbursement by the State; calculation. A municipality that has approved homestead exemptions under this subchapter may recover from the State:

A. Fifty percent of the taxes lost by reason of the exemptions under section 683, subsection 1; and [2015, c. 267, Pt. J, §4 (NEW).]

B. For taxes lost by reason of additional exemptions under section 683, subsection 1-B, 50% of the taxes lost for property tax years beginning April 1, 2016 and 75% of the taxes lost for subsequent property tax years. [2015, c. 267, Pt. J, §4 (NEW).]

The municipality must provide proof in a form satisfactory to the bureau. The bureau shall reimburse the Unorganized Territory Education and Services Fund in the same manner for taxes lost by reason of the exemptions.

[ 2015, c. 267, Pt. J, §4 (AMD) .]

3. Information provided to State; deviations in assessment ratio. The assessor shall provide by June 1st, annually, any relevant information requested by the bureau for the purpose of determining the actual assessment ratio for developed parcels in use in a municipality. The certified ratio declared by the municipality must be considered accurate by the bureau if it is within 10% of the assessment ratio last determined by the bureau in its annual report of ratio studies involving developed parcels of property. The assessor may submit additional information on the relevant assessment ratio to the bureau in order to prove that a different ratio should apply. The bureau may accept a certified ratio that deviates more than 10% from the last reported developed parcel ratio only if the information submitted by the municipality clearly indicates that the certified ratio is more accurate than the assessment ratio contained in the bureau's most recent annual report.

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

4. Estimated and final payments by the State. Reimbursement to municipalities must be made in the following manner.

A. The bureau shall estimate the amount of reimbursement required under this section for each municipality and certify 75% of the estimated amount to the Treasurer of State by August 1st, annually. The Treasurer of State shall pay by August 15th, annually, the amount certified to each municipality entitled to reimbursement. [2009, c. 571, Pt. MM, §1 (AMD); 2009, c. 571, Pt. MM, §2 (AFF).]

B. A municipality claiming reimbursement under this section shall submit a claim to the bureau by November 1st of the year in which the exemption applies or within 30 days of commitment of taxes, whichever occurs later. The bureau shall review the claims and determine the total amount to be paid. The bureau shall certify and the Treasurer of State shall pay by July 15th of the year following the year in which the exemption applies the difference between the estimated payment issued and the amount that the bureau finally determines for the year in which the exemption applies. If the total amount of reimbursement to which a municipality is entitled is less than the amount received under paragraph A, the municipality shall repay the excess to the State by December 30th of that year, or the amount may be offset against the amount of state-municipal revenue sharing due the municipality under Title 30-A, section 5681. [2009, c. 571, Pt. MM, §1 (AMD); 2009, c. 571, Pt. MM, §2 (AFF).]

[ 2009, c. 571, Pt. MM, §1 (AMD); 2009, c. 571, Pt. MM, §2 (AFF) .]

5. Reimbursement for state mandated costs. The bureau shall reimburse municipalities and the Unorganized Territory Education and Services Fund for state mandated costs in the manner provided in Title 30-A, section 5685.

[ 1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF) .]

SECTION HISTORY

1997, c. 643, §HHH3 (NEW). 1997, c. 643, §HHH10 (AFF). 2005, c. 2, §F4 (AMD). 2005, c. 2, §F5 (AFF). 2009, c. 571, Pt. MM, §1 (AMD). 2009, c. 571, Pt. MM, §2 (AFF). 2015, c. 267, Pt. J, §4 (AMD).



36 §686. Denial of homestead exemption; appeals

If the assessor determines that a property is not entitled to a homestead exemption under this subchapter, the assessor shall promptly provide a notice of denial, including the reasons for the denial, to the applicant by either personal delivery or regular mail. An applicant may appeal a denial of an exemption under this subchapter using the procedures provided in subchapter VIII. If the assessor determines that a property receiving an exemption under this subchapter any year within the 10 preceding years was not eligible for the exemption, the assessor shall immediately notify the bureau in writing. [1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF).]

SECTION HISTORY

1997, c. 643, §HHH3 (NEW). 1997, c. 643, §HHH10 (AFF).



36 §687. Supplemental assessment

If the assessor notifies the bureau under section 686, or the bureau otherwise determines that a property improperly received an exemption under this subchapter for any of the 10 years immediately preceding the determination, the assessor shall supplementally assess the property for which the exemption was improperly received, plus costs and interest. The supplemental assessment must be assessed and collected pursuant to section 713-B. The bureau shall deduct the value of the portion of the supplemental assessment that pertains to any funds previously reimbursed to the municipality under section 685 from the next reimbursement issued to the municipality. [1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF).]

SECTION HISTORY

1997, c. 643, §HHH3 (NEW). 1997, c. 643, §HHH10 (AFF).



36 §688. Effect of determination of residence

A determination of permanent residence made for purposes of this subchapter is not binding on the bureau with respect to the administration of Part 8 and has no effect on determination of domicile for purposes of the Maine individual income tax. [1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF).]

SECTION HISTORY

1997, c. 643, §HHH3 (NEW). 1997, c. 643, §HHH10 (AFF).



36 §689. Audits; determinations of bureau

The bureau has the authority to audit the records of a municipality to ensure compliance with this subchapter. The bureau may independently review the records of a municipality to determine if homestead exemptions have been properly approved. If the bureau determines that a homestead exemption was improperly approved, the bureau shall ensure, either by setoff against other payments due the municipality or otherwise, that the municipality is not reimbursed for the exemption. A municipality that is aggrieved by a determination of the bureau under this subchapter may appeal pursuant to section 151. [1997, c. 643, Pt. HHH, §3 (NEW); 1997, c. 643, Pt. HHH, §10 (AFF).]

SECTION HISTORY

1997, c. 643, §HHH3 (NEW). 1997, c. 643, §HHH10 (AFF).






Subchapter 4-C: BUSINESS EQUIPMENT TAX EXEMPTION

36 §691. Definitions; exemption limitations

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Eligible business equipment" means qualified property that, in the absence of this subchapter, would first be subject to assessment under this Part on or after April 1, 2008. "Eligible business equipment" includes, without limitation, repair parts, replacement parts, replacement equipment, additions, accessions and accessories to other qualified business property that first became subject to assessment under this Part before April 1, 2008 if the part, addition, equipment, accession or accessory would, in the absence of this subchapter, first be subject to assessment under this Part on or after April 1, 2008. "Eligible business equipment" also includes inventory parts.

"Eligible business equipment" does not include:

(1) Office furniture, including, without limitation, tables, chairs, desks, bookcases, filing cabinets and modular office partitions;

(2) Lamps and lighting fixtures used primarily for the purpose of providing general purpose office or worker lighting;

(3) Property owned or used by an excluded person;

(4) Telecommunications personal property subject to the tax imposed by section 457;

(5) Gambling machines or devices, including any device, machine, paraphernalia or equipment that is used or usable in the playing phases of any gambling activity as that term is defined in Title 8, section 1001, subsection 15, whether that activity consists of gambling between persons or gambling by a person involving the playing of a machine. "Gambling machines or devices" includes, without limitation:

(a) Associated equipment as defined in Title 8, section 1001, subsection 2;

(b) Computer equipment used directly and primarily in the operation of a slot machine as defined in Title 8, section 1001, subsection 39;

(c) An electronic video machine as defined in Title 17, section 1831, subsection 4;

(d) Equipment used in the playing phases of lottery schemes; and

(e) Repair and replacement parts of a gambling machine or device;

(6) Property located at a retail sales facility and used primarily in a retail sales activity unless the property is owned by a business that operates a retail sales facility in the State exceeding 100,000 square feet of interior customer selling space that is used primarily for retail sales and whose Maine-based operations derive less than 30% of their total annual revenue on a calendar year basis from sales that are made at a retail sales facility located in the State. For purposes of this subparagraph, the following terms have the following meanings:

(a) "Primarily" means more than 50% of the time;

(b) "Retail sales activity" means an activity associated with the selection and purchase of goods or services or the rental of tangible personal property. "Retail sales activity" does not include production as defined in section 1752, subsection 9-B; and

(c) "Retail sales facility" means a structure used to serve customers who are physically present at the facility for the purpose of selecting and purchasing goods or services at retail or for renting tangible personal property. "Retail sales facility" does not include a separate structure that is used as a warehouse or call center facility;

(7) Property that is not entitled to an exemption by reason of the additional limitations imposed by subsection 2; or

(8) Personal property that would otherwise be entitled to exemption under this subchapter used primarily to support a telecommunications antenna used by a telecommunications business subject to the tax imposed by section 457. [2009, c. 571, Pt. II, §1 (AMD); 2009, c. 571, Pt. II, §5 (AFF).]

B. "Excluded person" means:

(1) A public utility as defined in Title 35-A, section 102, subsection 13;

(2) A person that provides radio paging service as defined in Title 35-A, section 102, subsection 15;

(3) A person that provides mobile telecommunications services as defined in Title 35-A, section 102, subsection 9-A;

(4) A cable television company as defined in Title 30-A, section 2001, subsection 2;

(5) A person that provides satellite-based direct television broadcast services; or

(6) A person that provides multichannel, multipoint television distribution services. [2005, c. 623, §1 (NEW).]

C. "Exempt business equipment" means eligible business equipment that is exempt under this subchapter. [2005, c. 623, §1 (NEW).]

D. "Inventory parts" includes repair parts, replacement parts, replacement equipment, additions, accessions and accessories on hand but not in service and stocks or inventories of repair parts, replacement parts, replacement equipment, additions, accessions and accessories on hand but not in service and other machinery and equipment on hand for future use but not in service if acquired after April 1, 2007, regardless of when placed in service. [2005, c. 623, §1 (NEW).]

E. "Municipal tax increment percentage" means, with respect to tax increment financing districts, the specified percentage of captured assessed value retained as provided in Title 30-A, section 5227 and allocated to the municipality for the municipality's own authorized project costs as provided in Title 30-A, section 5225. With respect to tax increment financing districts authorized pursuant to Title 30-A, former chapter 207, "municipal tax increment percentage" means the specified percentage of captured assessed value retained as provided in Title 30-A, former section 5254, subsection 1 and allocated to the municipality for the municipality's own authorized project costs as provided in Title 30-A, former section 5252, subsection 8. [2005, c. 623, §1 (NEW).]

F. "Qualified property" means tangible personal property that:

(1) Is used or held for use exclusively for a business purpose by the person in possession of it or, in the case of construction in progress or inventory parts, is intended to be used exclusively for a business purpose by the person who will possess that property; and

(2) Either:

(a) Was subject to an allowance for depreciation under the Code on April 1st of the property tax year for which a claim for exemption under this subchapter is filed or would have been subject to an allowance for depreciation under the Code as of that date but for the fact that the property has been fully depreciated; or

(b) In the case of construction in progress or inventory parts, would be subject under the Code to an allowance for depreciation when placed in service or would have been subject to an allowance for depreciation under the Code as of that date but for the fact that the property has been fully depreciated.

"Qualified property" also includes all property that is affixed or attached to a building or other real estate if the property is used primarily to further a particular trade or business activity taking place in that building or on that real estate.

"Qualified property" does not include a building or components or attachments to a building if they are used primarily to serve the building as a building, regardless of the particular trade or activity taking place in or on the building. "Qualified property" also does not include land improvements if they are used primarily to further the use of the land as land, regardless of the particular trade or business activity taking place in or on the land. In the case of construction in progress or inventory parts, the term "used" means "intended to be used." "Qualified property" also does not include any vehicle registered for on-road use on which a tax assessed pursuant to chapter 111 has been paid or any watercraft registered for use on state waters on which a tax assessed pursuant to chapter 112 has been paid. [2005, c. 623, §1 (NEW).]

G. "TIF exempt business equipment" means exempt business equipment that is located within a tax increment financing district. [2005, c. 623, §1 (NEW).]

[ 2009, c. 571, Pt. II, §1 (AMD); 2009, c. 571, Pt. II, §5 (AFF) .]

2. Additional limitations. The exemptions provided pursuant to this subchapter are limited pursuant to this subsection.

A. Exemption for certain energy facilities under this subchapter is limited as follows.

(1) The exemption provided by this subchapter does not apply to a natural gas pipeline, including pumping or compression stations, storage depots and appurtenant facilities used in the transportation, delivery or sale of natural gas, but not including a pipeline that is less than a mile in length and is owned by a consumer of natural gas delivered through the pipeline.

(2) The exemption provided in this subchapter does not apply to property used to produce or transmit energy primarily for sale. Energy is primarily for sale if during the immediately preceding property tax year 2/3 or more of the useful energy is directly or indirectly sold and transmitted through the facilities of a transmission and distribution utility.

(3) For purposes of this paragraph, unless the context otherwise indicates, the following terms have the following meanings.

(a) "Transmission and distribution utility" has the same meaning as in Title 35-A, section 102, subsection 20-B.

(b) "Useful energy" is energy in any form that does not include waste heat, efficiency losses, line losses or other energy dissipation. [2005, c. 623, §1 (NEW).]

B. Pollution control facilities that are entitled to exemption pursuant to section 656, subsection 1, paragraph E are not entitled to an exemption under this subchapter, except if:

(1) The property is entitled to an exemption under section 656, subsection 1, paragraph E but has not yet been certified for exemption under that paragraph;

(2) The property has been placed in service after the December 1st immediately preceding April 1st of the tax year for which the exemption is sought but prior to April 1st of the property tax year for which the exemption is sought; and

(3) The taxpayer has submitted the required application for certification to the Commissioner of Environmental Protection prior to April 1st.

The exemption under this subchapter continues for property that meets the requirements of subparagraphs (1), (2) and (3) only until the certification for exemption under section 656, subsection 1, paragraph E has been granted. If the State Tax Assessor or an assessor denies an exemption on the ground that the property in question is entitled to exemption under section 656, subsection 1, paragraph E and the taxpayer appeals the denial, the State Tax Assessor or assessor shall, at the taxpayer's request, allow the taxpayer up to one year to obtain a statement from the Commissioner of Environmental Protection that the property at issue is not exempt under section 656, subsection 1, paragraph E. If the taxpayer timely produces such a statement or otherwise demonstrates that the property is not exempt under section 656, subsection 1, paragraph E, the State Tax Assessor or an assessor shall allow the exemption under this subchapter, but only for the year in question. [2005, c. 623, §1 (NEW).]

[ 2005, c. 623, §1 (NEW) .]

SECTION HISTORY

2005, c. 623, §1 (NEW). 2007, c. 437, §8 (AMD). 2009, c. 487, Pt. B, §14 (AMD). 2009, c. 571, Pt. II, §1 (AMD). 2009, c. 571, Pt. II, §5 (AFF).



36 §692. Exemption of business equipment

1. Eligible business equipment exempt. Eligible business equipment is exempt from all taxation under this Part, except chapters 111 and 112.

[ 2005, c. 623, §1 (NEW) .]

2. Just value of exemption. In determining the just value of exempt business equipment, the assessor shall determine the just value of the property in the same manner as prescribed in section 701-A as if the property were subject to taxation.

[ 2005, c. 623, §1 (NEW) .]

3. Effect on state valuation. The exemption has the following effect on state valuation.

A. Except as provided in paragraph B, the percentage of just value of exempt business equipment to be included in the annual determination of state valuation under sections 208 and 305 for tax year 2008 and subsequent tax years is as follows:

(1) The applicable percentage specified in section 694, subsection 2, paragraph A for exempt business equipment for which the municipality receives reimbursement under section 694, subsection 2, paragraph A;

(2) The applicable percentage calculated under section 694, subsection 2, paragraph B for exempt business equipment for which the municipality receives reimbursement under section 694, subsection 2, paragraph B; and

(3) Zero for exempt business equipment for which the municipality receives reimbursement under section 694, subsection 2, paragraph C. [2007, c. 438, §22 (AMD).]

B. In the case of a municipality that has one or more tax increment financing districts authorized pursuant to Title 30-A, chapter 206, subchapter 1 and effective under Title 30-A, section 5226, subsection 3 prior to April 1, 2008 or authorized pursuant to Title 30-A, former chapter 207 and effective under Title 30-A, former section 5253, subsection 1, paragraph F prior to April 1, 2008, for the 2008 tax year and subsequent tax years, the percentage of just value of TIF exempt business equipment located in such a tax increment financing district that must be included in the annual determination of state valuation pursuant to paragraph A, subparagraph (1) or (2) is decreased, but not below zero, by a percentage amount equal to the municipal tax increment percentage for the tax increment financing district in which the TIF exempt business equipment is located. [2007, c. 438, §23 (AMD).]

[ 2007, c. 438, §§22, 23 (AMD) .]

4. Property tax rate. The following percentages of the value of exempt business equipment must be included in the total municipal valuation used to determine the municipal tax rate for 2008 and subsequent tax years:

A. The applicable percentage specified in section 694, subsection 2, paragraph A for exempt business equipment for which the municipality is entitled to receive reimbursement under section 694, subsection 2, paragraph A; [2005, c. 623, §1 (NEW).]

B. The applicable percentage calculated under section 694, subsection 2, paragraph B for exempt business equipment for which the municipality receives reimbursement under section 694, subsection 2, paragraph B; and [2005, c. 623, §1 (NEW).]

C. The applicable percentage calculated under section 694, subsection 2, paragraph C for exempt business equipment for which the municipality receives reimbursement under section 694, subsection 2, paragraph C. [2005, c. 623, §1 (NEW).]

For purposes of this subsection, the value of exempt business equipment must be adjusted by the percentage of just value upon which the assessment of the total value of all assessed property in the municipality is based, as certified pursuant to section 383.

[ 2007, c. 627, §24 (AMD) .]

SECTION HISTORY

2005, c. 623, §1 (NEW). 2007, c. 438, §§22, 23 (AMD). 2007, c. 627, §24 (AMD).



36 §693. Forms; reporting

1. Reporting. On or before May 1st of each year, a taxpayer claiming an exemption under this section shall file a report with the assessor of the taxing jurisdiction in which the property would otherwise be subject to taxation on April 1st of that year. The report must identify the property for which exemption is claimed that would otherwise be subject to taxation on April 1st of that year and must be made on a form prescribed by the State Tax Assessor or substitute form approved by the State Tax Assessor. The State Tax Assessor shall furnish copies of the form to each municipality in the State and the form must be made available to taxpayers prior to April 1st annually. The assessor of the taxing jurisdiction may require the taxpayer to sign the form and make oath to its truth. If the report is not filed by April 1st, the filing deadline is automatically extended to May 1st without the need for the taxpayer to request or the assessor to grant that extension. Upon written request, the assessor may at any time grant further extensions of time to file the report. If a taxpayer fails to file the report in a timely manner, including any extensions of time, the taxpayer may not obtain an exemption for that property under this subchapter for that tax year. The assessor of the taxing jurisdiction may require in writing that a taxpayer answer in writing all reasonable inquiries as to the property for which exemption is requested. A taxpayer has 30 days from receipt of such an inquiry to respond. Upon written request, a taxpayer is entitled to a 30-day extension to respond to the inquiry and the assessor may at any time grant additional extensions upon written request. The answer to any such inquiry is not binding on the assessor.

All notices and requests provided pursuant to this subsection must be made by personal delivery or certified mail and must conspicuously state the consequences of the taxpayer's failure to respond to the notice or request in a timely manner.

If an exemption has already been accepted and the State Tax Assessor subsequently determines that the property is not entitled to exemption, a supplemental assessment must be made within 3 years of the original assessment date with respect to the property in compliance with section 713, without regard to the limitations contained in that section regarding the justification necessary for a supplemental assessment.

[ 2013, c. 544, §1 (AMD); 2013, c. 544, §7 (AFF) .]

2. False filing. An individual who knowingly gives false information for the purpose of claiming an exemption under this subchapter commits a Class E crime.

[ 2005, c. 623, §1 (NEW) .]

3. Continuation of eligibility. A person must annually file the report required by this section for all eligible business equipment, even though there may be no substantive change in the property from one year to the next.

[ 2005, c. 623, §1 (NEW) .]

4. Information confidential.

[ 2013, c. 544, §7 (AFF); 2013, c. 544, §2 (RP) .]

SECTION HISTORY

2005, c. 623, §1 (NEW). 2007, c. 435, §1 (AMD). 2007, c. 437, §9 (AMD). 2007, c. 695, Pt. A, §43 (AMD). 2013, c. 368, Pt. O, §§7, 8 (AMD). 2013, c. 368, Pt. O, §12 (AFF). 2013, c. 385, §§2, 3 (AFF). 2013, c. 544, §§1, 2 (AMD). 2013, c. 544, §7 (AFF).



36 §694. Duty of assessor; reimbursement by State

1. Examination and identification. The assessor shall examine each report pursuant to section 693 that is timely filed, determine whether the property identified in the report is entitled to an exemption under this subchapter and determine the just value of the property.

[ 2013, c. 544, §3 (AMD); 2013, c. 544, §7 (AFF) .]

2. Entitlement to reimbursement by State; calculation. Reimbursement is calculated as follows.

A. Notwithstanding section 661, upon proof in a form satisfactory to the bureau, unless a municipality chooses reimbursement under paragraph B, a municipality that has accepted a valid exemption under this subchapter is entitled to recover from the State the applicable percentage of property tax revenue lost by reason of the exemption. Except as otherwise provided in this subsection, the applicable percentage is:

(1) For property tax years beginning April 1, 2008, 100%;

(2) For property tax years beginning April 1, 2009, 90%;

(3) For property tax years beginning April 1, 2010, 80%;

(4) For property tax years beginning April 1, 2011, 70%;

(5) For property tax years beginning April 1, 2012, 60%; and

(6) For property tax years beginning April 1, 2013 and for subsequent tax years, 50%. [2005, c. 623, §1 (NEW).]

B. In the case of a municipality that chooses reimbursement under this paragraph in which the personal property factor exceeds 5%, the applicable percentage for exempt business equipment is 50% plus an amount equal to 1/2 of the personal property factor. For purposes of this paragraph, "personal property factor" means the percentage derived from a fraction, the numerator of which is the value of business personal property in the municipality, whether taxable or exempt, and the denominator of which is the value of all taxable property in the municipality plus the value of exempt business equipment. For purposes of this paragraph, the taxable value of exempt business equipment is the value that would have been assessed on that equipment if it were taxable. [2013, c. 544, §4 (AMD); 2013, c. 544, §7 (AFF).]

C. In the case of a municipality that has one or more tax increment financing districts authorized pursuant to Title 30-A, chapter 206, subchapter 1 and effective under Title 30-A, section 5226, subsection 3 prior to April 1, 2008 or authorized pursuant to Title 30-A, former chapter 207 and effective under Title 30-A, former section 5253, subsection 1, paragraph F, prior to April 1, 2008, the applicable percentage with respect to TIF exempt business equipment is 50% plus a percentage amount equal to the percentage amount, if any, by which the municipal tax increment percentage for the tax increment financing district in which the TIF exempt business equipment is located exceeds 50%. This paragraph applies only when it will result in a greater percentage of reimbursement for the TIF exempt business equipment than would be provided under the greater of paragraph A or B. [2007, c. 627, §26 (AMD).]

[ 2013, c. 544, §4 (AMD); 2013, c. 544, §7 (AFF) .]

3. Reimbursement to unorganized territory education and services. The bureau shall calculate the reimbursement to the Unorganized Territory Education and Services Fund for property tax revenue lost by reason of the exemption in the same manner as it does for municipalities and at the same percentages as are applicable to municipalities.

[ 2007, c. 627, §27 (AMD) .]

4. Information provided to State; deviations in assessment ratio.

[ 2007, c. 627, §28 (RP) .]

5. Payments by State. Reimbursements to municipalities must be made as described in this subsection. A municipality claiming reimbursement under this section shall submit a claim to the bureau by November 1st of the year in which the exemption applies or within 30 days of commitment of taxes, whichever occurs later. The bureau shall review the claims and determine the total amount to be paid. The bureau shall certify and the Treasurer of State shall pay by December 15th of the year in which the exemption applies the amount that the bureau determines for that tax year. Municipal claims that are timely filed after November 1st must be paid as soon as reasonably possible after the December 15th payment date.

[ 2005, c. 623, §1 (NEW) .]

SECTION HISTORY

2005, c. 623, §1 (NEW). 2007, c. 438, §§24, 25 (AMD). 2007, c. 627, §§25-28 (AMD). 2013, c. 368, Pt. O, §§9, 10 (AMD). 2013, c. 368, Pt. O, §12 (AFF). 2013, c. 385, §§2, 3 (AFF). 2013, c. 544, §§3, 4 (AMD). 2013, c. 544, §7 (AFF).



36 §695. Denial of exemption; appeals

If the assessor determines that a property is not entitled to an exemption under this subchapter, the assessor shall provide a written notice of denial prior to the tax commitment date in that municipality, including the reasons for the denial, to the applicant by either personal delivery or certified mail. An applicant may contest a denial by the assessor of an exemption under this subchapter either by using the procedures provided in subchapter 8 or by pursuing such other actions or proceedings by which other property tax exemptions under this chapter may be reviewed or adjudicated. If the assessor determines that a property receiving an exemption under this subchapter in any year within the 3 preceding years was not eligible for the exemption, the assessor shall immediately notify the bureau in writing. [2005, c. 623, §1 (NEW).]

SECTION HISTORY

2005, c. 623, §1 (NEW).



36 §696. Supplemental assessment

If the assessor makes a determination under section 695 that property receiving an exemption under this subchapter was not entitled to an exemption under this subchapter, the assessor shall by means of a supplemental assessment assess the property for which the exemption was improperly received, plus costs and interest. The taxpayer may contest a supplemental assessment under this subchapter either by using the procedures provided in subchapter 8 or by pursuing such other actions or proceedings by which other property tax exemptions under this chapter may be reviewed or adjudicated. The supplemental assessment must be assessed and collected pursuant to section 713. The bureau shall deduct the amount of the portion of the supplemental assessment that pertains to any funds previously reimbursed to the municipality under section 694 from the next reimbursement issued to the municipality. [2005, c. 623, §1 (NEW).]

SECTION HISTORY

2005, c. 623, §1 (NEW).



36 §697. Audits; determination of bureau

The bureau may audit the records of a municipality to ensure compliance with this subchapter. The bureau may independently review the records of a municipality to determine if exemptions have been properly approved. If the bureau determines that an exemption was improperly approved for any of the 3 years immediately preceding the determination, the bureau shall ensure, by setoff against other payments due the municipality under this subchapter or subchapter 4-B, that the municipality is not reimbursed for the exemption. [2005, c. 623, §1 (NEW).]

SECTION HISTORY

2005, c. 623, §1 (NEW).



36 §698. Appeals

The bureau shall send notice of its determination that an exemption was improperly or erroneously approved by the municipality to the taxpayer, in the manner provided for in section 151. The taxpayer may seek reconsideration pursuant to section 151 of any such decision. Notwithstanding any other provision of law, if a taxpayer does not timely request reconsideration of the bureau's decision under section 151, the local taxing jurisdiction must issue a supplemental assessment with respect to such property within 90 days after the bureau's determination. The taxpayer may not appeal that supplemental assessment except as to issues unrelated to the applicability of the exemption. Notwithstanding any other provision of law, if a taxpayer appeals a decision of the bureau to disqualify an exemption and does not prevail in that appeal, the local taxing jurisdiction must issue a supplemental assessment with respect to the property at issue within 90 days after the appeal has been resolved in the bureau's favor. The taxpayer may not appeal that supplemental assessment except as to issues unrelated to the applicability of the exemption. Notwithstanding any other provision of law, if a taxpayer appeals a decision of the bureau that an exemption was improperly or erroneously approved and the taxpayer prevails in that appeal, the bureau shall promptly restore any reimbursement to the municipality that was not made or was set off or otherwise denied the municipality under section 697. [2005, c. 623, §1 (NEW).]

SECTION HISTORY

2005, c. 623, §1 (NEW).



36 §699. Legislative findings; intent

1. Findings. The Legislature finds that encouragement of the growth of capital investment in this State is in the public interest and promotes the general welfare of the people of the State. The Legislature further finds that the high cost of owning qualified business property in this State is a disincentive to the growth of capital investment in this State. The Legislature further finds that the tax exemption set forth in this subchapter is a reasonable means of overcoming this disincentive and will encourage capital investment in this State.

[ 2005, c. 623, §1 (NEW) .]

2. Intent. It is the intent of the Legislature to fund fully transfers to the Disproportionate Tax Burden Fund under section 700-A, subsection 1 and reimbursements under the business equipment tax reimbursement program under section 6652, subsection 4, paragraph B.

[ 2005, c. 623, §1 (NEW) .]

SECTION HISTORY

2005, c. 623, §1 (NEW).



36 §700. Reimbursement for state-mandated costs

The bureau shall reimburse municipalities and the Unorganized Territory Education and Services Fund for state-mandated costs in the manner provided in Title 30-A, section 5685. [2005, c. 623, §1 (NEW).]

SECTION HISTORY

2005, c. 623, §1 (NEW).



36 §700-A. Additional municipal compensation

1. Transfers to Disproportionate Tax Burden Fund. Pursuant to section 699, subsection 2 and in order to provide additional compensation to municipalities affected by property tax exemptions provided under this subchapter, the Treasurer of State shall make the following transfers as provided in section 700-B to the Disproportionate Tax Burden Fund established in Title 30-A, section 5681, subsection 3:

A. In fiscal year 2009-10, $2,000,000; [2005, c. 623, §1 (NEW).]

B. In fiscal year 2010-11, $2,500,000; [2005, c. 623, §1 (NEW).]

C. In fiscal year 2011-12, $3,000,000; [2005, c. 623, §1 (NEW).]

D. In fiscal year 2012-13, $3,500,000; and [2005, c. 623, §1 (NEW).]

E. In fiscal year 2013-14 and subsequent fiscal years, $4,000,000. [2005, c. 623, §1 (NEW).]

[ 2005, c. 623, §1 (NEW) .]

SECTION HISTORY

2005, c. 623, §1 (NEW).



36 §700-B. Adjustments to revenue

1. Certification. By June 30, 2009 and each subsequent year, the State Tax Assessor shall certify to the State Controller amounts certified to the Treasurer of State as reimbursements to be paid to municipalities during the fiscal year under section 694, subsection 5. The Treasurer of State shall certify to the State Controller payments due under section 700-A.

[ 2005, c. 623, §1 (NEW) .]

2. Transfer. The State Controller shall transfer amounts certified under subsection 1 to the Business Equipment Tax Reimbursement reserve account established, maintained and administered by the State Controller from General Fund undedicated revenue. The assessor and the Treasurer of State shall pay amounts required under section 694, subsection 5 and section 700-A.

[ 2009, c. 213, Pt. S, §10 (AMD); 2009, c. 213, Pt. S, §16 (AFF) .]

SECTION HISTORY

2005, c. 623, §1 (NEW). 2009, c. 213, Pt. S, §10 (AMD). 2009, c. 213, Pt. S, §16 (AFF).






Subchapter 5: POWERS AND DUTIES OF ASSESSORS

36 §701. Rules for assessment

In the assessment of all taxes, assessors shall govern themselves by this chapter and, when applicable, chapter 102 and shall obey all warrants received by them while in office. [1973, c. 620, §14 (AMD).]

SECTION HISTORY

1973, c. 620, §14 (AMD).



36 §701-A. Just value defined

In the assessment of property, assessors in determining just value are to define this term in a manner that recognizes only that value arising from presently possible land use alternatives to which the particular parcel of land being valued may be put. In determining just value, assessors must consider all relevant factors, including without limitation the effect upon value of any enforceable restrictions to which the use of the land may be subjected including the effect on value of designation of land as significant wildlife habitat under Title 38, section 480-BB, current use, physical depreciation, sales in the secondary market, functional obsolescence and economic obsolescence. Restrictions include but are not limited to zoning restrictions limiting the use of land, subdivision restrictions and any recorded contractual provisions limiting the use of lands. The just value of land is determined to arise from and is attributable to legally permissible use or uses only. [2007, c. 389, §1 (AMD).]

For the purpose of establishing the valuation of unimproved acreage in excess of an improved house lot, contiguous parcels and parcels divided by road, powerline or right-of-way may be valued as one parcel when: each parcel is 5 or more acres; the owner gives written consent to the assessor to value the parcels as one parcel; and the owner certifies that the parcels are not held for sale and are not subdivision lots. [1993, c. 317, §1 (NEW); 1993, c. 317, §2 (AFF).]

SECTION HISTORY

1969, c. 246, (NEW). 1985, c. 764, §13 (AMD). 1993, c. 317, §1 (AMD). 1993, c. 317, §2 (AFF). 1999, c. 478, §2 (AMD). 2007, c. 389, §1 (AMD).



36 §702. Assessors' liability

Assessors of municipalities and primary assessing areas are not responsible for the assessment of any tax which they are by law required to assess; but the liability shall rest solely with the municipality for whose benefit the tax was assessed, and the assessors shall be responsible only for their own personal faithfulness and integrity. [1973, c. 620, §14 (AMD).]

SECTION HISTORY

1973, c. 620, §14 (AMD).



36 §703. Selectmen to act as assessors

If any municipality does not choose assessors and is not a part of a primary assessing area, the selectmen are the assessors, and each of them must be sworn as an assessor. A selectman who is an assessor pursuant to this paragraph may resign the position of assessor without resigning the office of selectman. The position of assessor must then be filled by appointment pursuant to Title 30-A, section 2602, subsection 2. [1991, c. 270, §4 (AMD).]

SECTION HISTORY

1973, c. 620, §14 (AMD). 1991, c. 270, §4 (AMD).



36 §704. Delinquent assessors; violation

Any assessor who refuses to assess a state, county or municipal tax as required by law, or shall knowingly omit or fail to perform any duty imposed upon him by law, commits a civil violation for which a forfeiture not to exceed $100 may be adjudged. [1977, c. 696, §267 (RPR).]

SECTION HISTORY

1977, c. 696, §267 (RPR).



36 §705. County commissioners may appoint assessors; procedure

If for 3 months after any warrant for a state or county tax has been issued, a municipality which is not part of a primary assessing area or is not a primary assessing area has neglected to choose assessors, or the assessors chosen have neglected to assess and certify such tax, the Treasurer of State or of the county may so notify the county commissioners. [1973, c. 620, §15 (AMD).]

On receipt of such notification the county commissioners shall appoint 3 or more suitable persons in the county to be assessors for such municipality. New warrants shall be issued to such assessors, which said warrants shall supersede the state and county warrants originally issued to the assessors of the delinquent municipality.

Assessors appointed under this section shall be duly sworn; shall be subject to the same duties and penalties as other assessors; and shall assess upon the polls and estates of the municipality its due proportion of state and county taxes, and such reasonable charges for time and expense in making the assessment as the county commissioners may approve, which said charges shall be paid from the county treasury.

SECTION HISTORY

1973, c. 620, §15 (AMD).



36 §706. Taxpayers to list property, notice, penalty, verification

Before making an assessment, the assessor or assessors, the chief assessor of a primary assessing area or the State Tax Assessor in the case of the unorganized territory may give seasonable notice in writing to all persons liable to taxation or qualifying for exemption pursuant to subchapter 4-C in the municipality, primary assessing area or the unorganized territory to furnish to the assessor or assessors, chief assessor or State Tax Assessor true and perfect lists of all their estates of which they were possessed on the first day of April of the same year. [2013, c. 544, §5 (AMD); 2013, c. 544, §7 (AFF).]

The notice to owners may be by mail directed to the last known address of the taxpayer or by any other method that provides reasonable notice to the taxpayer. [1977, c. 509, §13 (RPR).]

If notice is given by mail and the taxpayer does not furnish the list, the taxpayer is barred of the right to make application to the assessor or assessors, chief assessor or State Tax Assessor or any appeal from an application for any abatement of those taxes, unless the taxpayer furnishes the list with the application and satisfies the assessing authority or authority to whom an appeal is made that the taxpayer was unable to furnish the list at the time appointed. [2013, c. 544, §5 (AMD); 2013, c. 544, §7 (AFF).]

The assessor or assessors, chief assessor or State Tax Assessor may require the person furnishing the list to make oath to its truth, which oath any of them may administer. [2013, c. 544, §5 (AMD); 2013, c. 544, §7 (AFF).]

The assessor or assessors, chief assessor or State Tax Assessor may require the taxpayer to answer in writing all proper inquiries as to the nature, situation and value of the taxpayer's property liable to be taxed in the State or subject to exemption pursuant to subchapter 4-C. As may be reasonably necessary to ascertain the value of property according to the income approach to value pursuant to the requirements of section 208-A or generally accepted assessing practices, these inquiries may seek information about income and expenses, manufacturing or operational efficiencies, manufactured or generated sales price trends or other related information. A taxpayer has 30 days from receipt of such an inquiry to respond. Upon written request, a taxpayer is entitled to a 30-day extension to respond to the inquiry and the assessor may at any time grant additional extensions upon written request. Information provided by the taxpayer in response to an inquiry that is proprietary information, and clearly labeled by the taxpayer as proprietary and confidential information, is confidential and is exempt from the provisions of Title 1, chapter 13. An assessor of the taxing jurisdiction may not allow the inspection of or otherwise release such proprietary information to anyone other than the State Tax Assessor, who shall treat such proprietary information as subject to section 191, subsection 1, except that the exemption provided in section 191, subsection 2, paragraph I does not apply to such proprietary information. As used in this subsection, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the person submitting the information and would make available information not otherwise publicly available and information protected from disclosure by federal or state law or regulations. A person who knowingly violates the confidentiality provisions of this paragraph commits a Class E crime. [2013, c. 544, §5 (NEW); 2013, c. 544, §7 (AFF).]

A taxpayer's refusal or neglect to answer inquiries bars an appeal, but the answers are not conclusive upon the assessor or assessors, chief assessor or State Tax Assessor. [2013, c. 544, §5 (NEW); 2013, c. 544, §7 (AFF).]

If the assessor or assessors, chief assessor or State Tax Assessor fail to give notice by mail, the taxpayer is not barred of the right to make application for abatement; however, upon demand the taxpayer shall answer in writing all proper inquiries as to the nature, situation and value of the taxpayer's property liable to be taxed in the State. A taxpayer's refusal or neglect to answer the inquiries and subscribe the same bars an appeal, but the list and answers are not conclusive upon the assessor or assessors, chief assessor or the State Tax Assessor. [2013, c. 544, §5 (AMD); 2013, c. 544, §7 (AFF).]

SECTION HISTORY

1969, c. 579, §§3-5 (AMD). 1973, c. 536, §23 (AMD). 1973, c. 620, §16 (AMD). 1973, c. 695, §12 (RPR). 1975, c. 623, §54 (AMD). 1977, c. 509, §13 (RPR). 1981, c. 30, §§1,2 (AMD). 2013, c. 544, §5 (AMD). 2013, c. 544, §7 (AFF).



36 §707. Exempt property; inventory required

Assessors shall include in their inventory, but not in the tax list, every 5 years beginning in 1963:

1. Neat cattle.

[ 1981, c. 706, §10 (RP) .]

2. Property of veterans. The value of the real property of veterans, their widows, widowers and minor children not taxed;

[ 2005, c. 218, §9 (AMD) .]

3. Houses of religious worship. The value of the real estate of all houses of religious worship and parsonages not taxed;

4. Property of benevolent and charitable institutions. The value of all real property of benevolent and charitable institutions not taxed;

5. Property of literary institutions. The value of all real property of literary and scientific institutions not taxed;

6. Property of governmental units. The value of the real property of the United States, the State of Maine and any public municipal corporation;

7. Other property. The value of all other real property not taxed.

SECTION HISTORY

1981, c. 706, §10 (AMD). 2005, c. 218, §9 (AMD).



36 §708. Assessors to value real estate and personal property

The assessors and the chief assessor of a primary assessing area shall ascertain as nearly as may be the nature, amount and value as of the first day of each April of the real estate and personal property subject to be taxed, and shall estimate and record separately the land value, exclusive of buildings, of each parcel of real estate. [1973, c. 620, §17 (AMD).]

SECTION HISTORY

1973, c. 620, §17 (AMD).



36 §708-A. Certification of valuation lists (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §18 (NEW). 1987, c. 497, §13 (RP).



36 §709. Assessment and commitment

The assessors shall assess upon the estates in their municipality all municipal taxes and their due proportion of any state or county tax payable during the municipal year for which municipal taxes are being raised, make perfect lists thereof and commit the same, when completed and signed by a majority of them, to the tax collector of their municipality, if any, otherwise to the sheriff of the county or his deputy, with a warrant under their hands, in the form prescribed by section 753. [1975, c. 651, §7 (AMD).]

SECTION HISTORY

1969, c. 433, §97 (AMD). 1971, c. 46, §1 (AMD). 1973, c. 66, §9 (AMD). 1975, c. 651, §7 (AMD).



36 §709-A. Primary assessing areas; assessment and commitment

The municipal officers after receipt of the valuation lists from the primary assessing areas shall assess upon the estates in their municipality all municipal taxes and their due proportion of any state or county tax, make perfect lists thereof and commit the same, when completed and signed by a majority of them, to the tax collector of their municipality, if any, otherwise to the sheriff of the county or his deputy, with a warrant under their hands in the form prescribed by section 753. [1973, c. 788, §184 (AMD).]

The municipal officers may delegate the preparation of such lists to any municipal employee, appropriately designated in writing, or may contract with the primary assessing area for the preparation of such lists. [1973, c. 620, §19 (NEW).]

SECTION HISTORY

1973, c. 620, §19 (NEW). 1973, c. 788, §184 (AMD).



36 §709-B. Extension of commitment time limit for 1977 (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 48, §5 (NEW). 1977, c. 625, §10 (RP).



36 §710. Overlay

The assessors or, in primary assessing areas, the municipal officers may assess on the estates such sum above the sum necessary for them to assess, not exceeding 5% thereof as a fractional division renders convenient, and certify that fact to their municipal treasurer. [1973, c. 695, §13 (AMD).]

SECTION HISTORY

1973, c. 66, §9 (AMD). 1973, c. 620, §20 (AMD). 1973, c. 695, §13 (AMD).



36 §711. Assessment record

The assessors or, in primary assessing areas, the municipal officers shall make a record of their assessment and of the invoice and valuation from which it was made. Before the taxes are committed to the officer for collection, they shall deposit such record, or a copy of it, in the assessor's office, or, in the case of a primary assessing area, with the municipal clerk, there to remain. Any place where the assessors usually meet to transact business and keep their papers or books is considered their office. An assessor, the municipal officers or any other municipal official with custodial authority over the assessing records shall make the entire assessing record related to any taxable property within the municipality available to the owner of that property upon request in a timely manner. [2005, c. 187, §1 (AMD).]

SECTION HISTORY

1973, c. 620, §20 (AMD). 1973, c. 695, §14 (AMD). 1977, c. 509, §§14,15 (AMD). 2005, c. 187, §1 (AMD).



36 §712. Certificate of assessment

When the assessors or, in primary assessing areas, the municipal officers have assessed any tax and committed it to the tax collector, they shall return to the appropriate treasurer a certificate thereof with the name of such officer. [1973, c. 695, §14 (AMD).]

SECTION HISTORY

1973, c. 620, §20 (AMD). 1973, c. 695, §14 (AMD).



36 §713. Supplemental assessments

Supplemental assessments may be made within 3 years from the last assessment date whenever it is determined that any estates liable to taxation have been omitted from assessment or any tax on estates is invalid or void by reason of illegality, error or irregularity in assessment. A supplemental assessment may be made during the municipal year whenever, through error or inadvertance, the assessors have omitted from their assessment or commitment taxes duly raised by the municipality or its proportion of any state or county tax payable during the municipal year. In municipalities not a part of a primary assessing area, the assessors for the time being may, by a supplement to the invoice and valuation and the list of assessments, assess such estates for their due proportion of such tax, according to the principles on which the previous assessment was made. In primary assessing areas, the chief assessor may, by a supplement to the valuation list, certify the valuation of such estates to the municipal officers who shall assess such estates according to the principles upon which the previous assessment was made. [1979, c. 31, (AMD).]

Such supplemental assessments shall be committed to the collector for the time being with a certificate as provided in sections 709 and 709-A stating that they were invalid or void or omitted and that the powers in the previous warrant, naming the date of it, are extended thereto. The tax collector has the same power, and is under the same obligation to collect them, as if they had been contained in the original list. Interest shall accrue on all unpaid balances of any supplemental tax, beginning on the 60th day after the date of commitment of the supplemental tax to the collector or the date interest accrues for delinquent taxes under the original commitment, whichever occurs later. The rate of interest shall be the same as specified by the municipality for the current tax year, in accordance with section 505, subsection 4. [1979, c. 612, (AMD).]

All assessments shall be valid, notwithstanding that by such supplemental assessment the whole amount exceeds the sum to be assessed by more than 5%.

The lien on real estate created by section 552 may be enforced as provided in section 948.

Persons subjected to a tax under this section shall be deemed to have received sufficient notice if the notice required by section 706 was given.

SECTION HISTORY

1973, c. 66, §10 (AMD). 1973, c. 620, §20 (AMD). 1973, c. 695, §15 (AMD). 1979, c. 31, (AMD). 1979, c. 612, (AMD).



36 §713-A. Certain supplemental assessments

Notwithstanding section 713, when a municipality has foreclosed on a parcel of real estate and the owner recovers the real estate because of errors in the lien and foreclosure process, supplemental assessments may be made for any year back to the year of the foreclosure which is determined to be erroneous. [1987, c. 289, (NEW).]

SECTION HISTORY

1987, c. 289, (NEW).



36 §713-B. Penalties assessed as supplemental assessments

Penalties imposed under section 581 or 1112 may be assessed as supplemental assessments pursuant to section 713 regardless of the number of years applicable in determining the penalty. [1993, c. 452, §6 (NEW).]

SECTION HISTORY

1993, c. 452, §6 (NEW).



36 §714. State-municipal revenue sharing aid

The assessors shall deduct from the total amount required to be assessed an amount equal to the amount that the municipal officers estimate will be received under Title 30-A, section 5681, during the municipal fiscal year. [1987, c. 737, Pt. C, §§78, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1971, c. 478, §2 (NEW). 1987, c. 737, §§C78,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).






Subchapter 5-A: UNDEVELOPED LAND VALUATION

36 §721. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 411, §§1, 2 (NEW). 1989, c. 871, §4 (RP). 1989, c. 871, §23 (AFF). 1991, c. 546, §§38, 44 (AFF).



36 §722. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 411, §§1,2 (NEW). 1989, c. 871, §4 (RP). 1989, c. 871, §23 (AFF). 1991, c. 546, §§38, 44 (AFF).



36 §723. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 411, §§1,2 (NEW). 1989, c. 871, §4 (RP). 1989, c. 871, §23 (AFF). 1991, c. 546, §§38, 44 (AFF).



36 §724. Base land values (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 411, §§1,2 (NEW). 1989, c. 871, §4 (RP). 1989, c. 871, §23 (AFF). 1991, c. 546, §§38, 44 (AFF).



36 §725. Sales data (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 411, §§1,2 (NEW). 1989, c. 871, §4 (RP). 1989, c. 871, §23 (AFF). 1991, c. 546, §§38, 44 (AFF).



36 §726. Valuation of land (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 411, §§1,2 (NEW). 1989, c. 871, §4 (RP). 1989, c. 871, §23 (AFF). 1991, c. 546, §§38, 44 (AFF).






Subchapter 6: POWERS AND DUTIES OF TAX COLLECTORS

36 §751. State and county taxes; collection

State and county taxes shall be collected by the tax collector and paid by him to the treasurer of his municipality as other taxes are paid.



36 §752. -- payment

On or before the first day of September in each year, the Treasurer of State shall issue his warrant to the treasurer of each municipality requiring him to transmit and pay to the Treasurer of State, on or before the time fixed by law, that municipality's proportion of the state tax for the current year. Warrants for county taxes shall be issued by the county treasurers in the same manner with proper changes.



36 §753. Municipal tax commitment; form

The State Tax Assessor shall annually, before April 1st, prescribe the form of the municipal tax commitment to be used by municipal assessors in committing property taxes to the municipal tax collector. [P&SL 1975, c. 78, §21 (AMD).]

SECTION HISTORY

1973, c. 66, §§11-14 (AMD). 1973, c. 620, §§21-23 (AMD). 1973, c. 625, §245 (AMD). 1973, c. 695, §16 (AMD). 1975, c. 33, (RPR). P&SL 1975, c. 78, §21 (AMD).



36 §754. -- lost or destroyed

When a warrant for the collection of taxes has been lost or destroyed, the assessors or, in the case of primary assessing areas, the municipal officers may issue a new warrant, which shall have the same force as the original. [1973, c. 695, §17 (AMD).]

SECTION HISTORY

1973, c. 620, §24 (AMD). 1973, c. 695, §17 (AMD).



36 §755. Bond

The municipal officers shall require each tax collector to give a corporate surety bond for the faithful discharge of his duty, to the inhabitants of the municipality, in the sum, and with such sureties as the municipal officers approve. The tax collector may furnish a bond signed by individuals if such individuals submit to the municipal officers a detailed sworn statement as to their personal financial ability, which shall be found acceptable by the municipal officers. [1973, c. 695, §18 (RPR).]

Such bond shall, after its approval and acceptance, be recorded by the clerk in the municipal records, and such record shall be prima facie evidence of the contents of such bond, but a failure to so record shall be no defense in any action upon such bond. [1973, c. 695, §18 (RPR).]

SECTION HISTORY

1973, c. 620, §25 (AMD). 1973, c. 695, §18 (RPR).



36 §756. Compensation

When municipalities choose tax collectors, they may agree what sum shall be allowed for performance of their duties. If the basis of compensation agreed upon is a percentage of tax collections, such percentage shall be computed only upon the cash collections of taxes committed to him. Tax liens filed but not discharged prior to the time that the tax collector is to perfect his collections and the amounts paid by the municipality to the tax collector upon the sale of tax deeds shall not be included in computing such percentage. Nothing in this section shall be construed as relieving the tax collector from the duty of perfecting liens for the benefit of the municipality by one of the methods prescribed by law in all cases where taxes on real estate remain unpaid.



36 §757. Receipts for taxes

When a tax is paid to a tax collector, he shall prepare a receipt for each payment; and upon reasonable request therefor, shall furnish a copy of such receipt to the taxpayer.



36 §757-A. Collector to furnish certificate to boat registration applicants (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 480, §2 (NEW). 1969, c. 558, §2 (RP).



36 §758. Notification to assessors of invalid tax

Tax collectors and municipal treasurers on receipt of information that a tax may be invalid by reason of error, omission or irregularity in assessment shall at once notify the assessors or the chief assessor of the primary assessing area in writing stating the name of the proper party to be assessed, if known, and the reason why such tax is believed to be invalid, in order that a supplemental assessment may be made. [1973, c. 620, §26 (AMD).]

SECTION HISTORY

1973, c. 620, §26 (AMD).



36 §759. Accounting; penalties

Every tax collector shall, on the last day of each month, pay to the municipal treasurer all moneys collected by him, and once in 2 months at least shall exhibit to the municipal officers a just and true account of all moneys received on taxes committed to him and excise taxes collected by him, and produce the treasurer's receipt for money by him paid. For each neglect, he forfeits to the municipality $100 to be recovered by the municipal officers thereof in a civil action.



36 §759-A. Prohibition on commingling funds

A tax collector is prohibited from commingling personal funds with any funds collected for a municipality while performing the duty of tax collector. [2009, c. 193, §3 (NEW).]

SECTION HISTORY

2009, c. 193, §3 (NEW).



36 §760. Perfection of collections

Municipal assessors, or municipal officers in the case of primary assessing areas, shall specify in the collector's warrant the date on or before which the tax collector shall perfect his collections. Such date shall not be less than one year from the date of the commitment of taxes. In the event that no time is specified in the collector's warrant, tax collectors shall perfect their collections within 2 years after the date of the commitment of taxes. [1973, c. 695, §19 (AMD).]

SECTION HISTORY

1973, c. 620, §27 (AMD). 1973, c. 695, §19 (AMD).



36 §760-A. Minor or burdensome amounts

1. Not collected. After the date for perfection of collections, municipal officers may discharge collectors from any obligation to collect unpaid personal property taxes that the municipal officers determine are too small or too burdensome to collect economically and authorize the municipal treasurer to remove those taxes from the municipal books.

[ 1991, c. 231, (NEW) .]

2. Discharged. Collectors shall identify the unpaid taxes discharged under subsection 1 on the tax lists.

[ 1991, c. 231, (NEW) .]

SECTION HISTORY

1991, c. 231, (NEW).



36 §761. -- failure; action

An action against a tax collector for failure to perfect his tax collections shall be commenced within 6 years after the date of such collector's warrant.



36 §762. Collections completed by new collectors

When new tax collectors are chosen and sworn before the former officers have perfected their collections, the latter shall complete the same, as if others had not been chosen and sworn.



36 §763. Settlement procedure; removal from municipality; resignation

When a tax collector asks the municipal officers to resign the position of tax collector, or when a tax collector has removed, or in the judgment of the municipal officers is about to remove from the municipality before the time set for perfecting his collections, said officers may settle with him for the money that he has received on his tax lists, demand and receive of him such lists, and discharge him therefrom. Said officers may appoint another tax collector, and the assessors or, in the case of primary assessing areas, the municipal officers shall make a new warrant and deliver it to him with said lists, to collect the sums due thereon, and he shall have the same power in their collection as the original tax collector. [1973, c. 695, §20 (AMD).]

If such tax collector refuses to deliver the tax lists and to pay all moneys in his hands collected by him, when duly demanded, he shall be subject to section 894, and is liable to pay what remains due on the tax lists, said sum to be recovered by the municipal officers in a civil action.

SECTION HISTORY

1967, c. 358, (AMD). 1973, c. 620, §28 (AMD). 1973, c. 695, §20 (AMD).



36 §764. -- incapacity

When a tax collector becomes mentally ill, has a guardian or by bodily infirmities is incapable of performing the duties of his office before completing the collection, the municipal officers may demand and receive the tax lists from any person in possession thereof, settle for the money received thereon and discharge said tax collector from further liability. The tax lists may be committed to a new tax collector.



36 §765. -- death

If a tax collector dies without perfecting the collection of taxes committed to him, his executor or administrator, within 2 months after his acceptance of the trust, shall settle with the municipal officers for what was received by the deceased in his lifetime. For the amount so received, such executor or administrator is chargeable as the deceased would be if living. If he fails to so settle when he has sufficient assets in his hands, he shall be chargeable with the whole sum committed to the deceased for collection.



36 §766. Warrant for completion of collection; form

The State Tax Assessor shall prescribe the form of the warrant to be used by the assessors or municipal officers for the completion of the collection of taxes under sections 763 to 765. [1975, c. 765, §14 (RPR).]

SECTION HISTORY

1973, c. 620, §§29-30 (AMD). 1975, c. 765, §14 (RPR).






Subchapter 7: POWERS AND DUTIES OF SHERIFFS

36 §801. Sheriff may collect taxes

If at the time of the completion of the assessment a tax collector has not been chosen or appointed, or if the tax collector neglects to collect a state or county tax, the sheriff of the county shall collect it, on receiving an assessment thereof, with a warrant under the hands of the municipal assessors, or in the case of primary assessing areas, the municipal officers, or the assessors appointed in accordance with section 705, as the case may be. [1973, c. 695, §21 (AMD).]

SECTION HISTORY

1973, c. 620, §31 (AMD). 1973, c. 695, §21 (AMD).



36 §802. Proceedings by sheriff

The sheriff or his deputy, on receiving the assessment and warrant for collection provided for in section 801, shall forthwith post in some public place in the municipality assessed, an attested copy of such assessment and warrant, and shall make no distress for any of such taxes until after 30 days therefrom. Any person paying his tax to such sheriff within that time shall pay 5% over and above his tax for sheriff's fees, but those who do not pay within that time shall be distrained or arrested by such officer, as by tax collectors. The same fees shall be paid for travel and service of the sheriff, as in other cases of distress.



36 §803. Sheriff's duty in respect to warrant; alias warrant

On each execution or warrant of distress issued in accordance with sections 891 and 895, and delivered to a sheriff or his deputy, he shall make return of his doings to such treasurer, with such money, if any, that he has received by virtue thereof. If he neglects to comply with any direction of such warrant or execution, he shall pay the whole sum mentioned therein. When it is returned unsatisfied, or satisfied in part only, such treasurer may issue an alias for the sum remaining due on the return of the first; and so on, as often as occasion occurs.

An officer executing an alias warrant against a delinquent tax collector may arrest the tax collector and proceed as on execution for debt. Such delinquent tax collector shall have the same rights and privileges as a debtor arrested or committed on execution in favor of a private creditor.






Subchapter 8: ABATEMENT

36 §841. Abatement procedures

1. Error or mistake. The assessors, either upon written application filed within 185 days from commitment stating the grounds for an abatement or on their own initiative within one year from commitment, may make such reasonable abatement as they consider proper to correct any illegality, error or irregularity in assessment, provided that the taxpayer has complied with section 706.

The municipal officers, either upon written application filed after one year but within 3 years from commitment stating the grounds for an abatement or on their own initiative within that time period, may make such reasonable abatement as they consider proper to correct any illegality, error or irregularity in assessment, provided the taxpayer has complied with section 706. The municipal officers may not grant an abatement to correct an error in the valuation of property.

[ 1993, c. 133, §1 (RPR) .]

2. Hardship or poverty. The municipal officers, or the State Tax Assessor for the unorganized territory, within 3 years from commitment, may, on their own knowledge or on written application, make such abatements as they believe reasonable on the real and personal taxes on the primary residence of any person who, by reason of hardship or poverty, is in their judgment unable to contribute to the public charges. The municipal officers, or the State Tax Assessor for the unorganized territory, may extend the 3-year period within which they may make abatements under this subsection.

Municipal officers or the State Tax Assessor for the unorganized territory shall:

A. Provide that any person indicating an inability to pay all or part of taxes that have been assessed because of hardship or poverty be informed of the right to make application under this subsection; [2013, c. 424, Pt. A, §24 (RPR).]

B. Assist individuals in making application for abatement; [2013, c. 424, Pt. A, §24 (RPR).]

C. Make available application forms for requesting an abatement based on hardship or poverty and provide that those forms contain notice that a written decision will be made within 30 days of the date of application; [2013, c. 424, Pt. A, §24 (RPR).]

D. Provide that persons are given the opportunity to apply for an abatement during normal business hours; [2013, c. 424, Pt. A, §24 (RPR).]

E. Provide that all applications, information submitted in support of the application, files and communications relating to an application for abatement and the determination on the application for abatement are confidential. Hearings and proceedings held pursuant to this subsection must be in executive session; [2013, c. 424, Pt. A, §24 (RPR).]

F. Provide to any person applying for abatement under this subsection, notice in writing of their decision within 30 days of application; and [2013, c. 424, Pt. A, §24 (RPR).]

G. Provide that any decision made under this subsection include the specific reason or reasons for the decision and inform the applicant of the right to appeal and the procedure for requesting an appeal. [2013, c. 424, Pt. A, §24 (RPR).]

For the purpose of this subsection, the municipal officers may set off or otherwise treat as available benefits provided to an applicant under chapter 907 when determining if the applicant is able to contribute to the public charges.

[ 2013, c. 424, Pt. A, §24 (RPR) .]

3. Inability to pay after 2 years. If after 2 years from the date of assessment a collector is satisfied that a tax upon real or personal property committed to him for collection cannot be collected by reason of the death, absence, poverty, insolvency, bankruptcy or other inability of the person assessed to pay, he shall notify the municipal officers thereof in writing, under oath, stating the reason why that tax cannot be collected. The municipal officers, after due inquiry, may abate that tax or any part thereof.

[ 1979, c. 73, (RPR) .]

4. Veteran's widow or widower or minor child. Notwithstanding failure to comply with section 706, the assessors, on written application within one year from the date of commitment, may make such abatement as they think proper in the case of the unremarried widow or widower or the minor child of a veteran, if the widow, widower or child would be entitled to an exemption under section 653, subsection 1, paragraph D, except for the failure of the widow, widower or child to make application and file proof within the time set by section 653, subsection 1, paragraph G, if the veteran died during the 12-month period preceding the April 1st for which the tax was committed.

[ 2015, c. 300, Pt. A, §9 (AMD) .]

5. Certification; record. Whenever an abatement is made, other than by the State Tax Assessor, the abating authority shall certify it in writing to the collector, and that certificate shall discharge the collector from further obligation to collect the tax so abated. When the abatement is made, other than an abatement made under subsection 2, a record setting forth the name of the party or parties benefited, the amount of the abatement and the reasons for the abatement shall, within 30 days, be made and kept in suitable book form open to the public at reasonable times. A report of the abatement shall be made to the municipality at its annual meeting or to the mayor and aldermen of cities by the first Monday in each March.

[ 1987, c. 772, §16 (RPR) .]

6. Appeals. The decision of a chief assessor of a primary assessing area or the State Tax Assessor shall not be deemed "final agency action" under the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1979, c. 73, (NEW) .]

7. Assessors defined. For the purposes of this subchapter the word "assessors" includes assessor, chief assessor of a primary assessing area and State Tax Assessor for the unorganized territory.

[ 2001, c. 396, §15 (AMD) .]

8. Approval of the Governor. The State Tax Assessor may abate taxes under this section only with the approval of the Governor or the Governor's designee.

[ 1999, c. 521, Pt. A, §4 (AMD) .]

SECTION HISTORY

1973, c. 66, §15 (AMD). 1975, c. 765, §§14-A (AMD). 1977, c. 44, §1 (AMD). 1977, c. 479, §15 (AMD). 1977, c. 509, §16 (RPR). 1977, c. 694, §§688-692 (AMD). 1979, c. 73, (RPR). 1987, c. 70, (AMD). 1987, c. 772, §§15,16 (AMD). 1989, c. 508, §10 (AMD). 1991, c. 16, §1 (AMD). 1991, c. 16, §2 (AFF). 1993, c. 133, §1 (AMD). 1999, c. 521, §A4 (AMD). 2001, c. 396, §15 (AMD). 2005, c. 169, §1 (AMD). 2005, c. 218, §10 (AMD). 2011, c. 552, §1 (AMD). 2011, c. 624, §1 (AMD). 2013, c. 424, Pt. A, §24 (AMD). 2015, c. 300, Pt. A, §9 (AMD).



36 §841-A. Abatement by municipal officers; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 620, §32 (NEW). 1973, c. 695, §§22,23 (AMD). 1973, c. 788, §185 (AMD). 1977, c. 44, §§2,3 (AMD). 1977, c. 479, §16 (AMD). 1977, c. 509, §16 (RP).



36 §841-B. Land Classification Appeals Board; purpose; composition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 666, §20 (NEW). 1983, c. 556, §17 (AMD). 1983, c. 812, §271 (AMD). 1983, c. 855, §4 (AMD). 1985, c. 295, §54 (RPR). 1985, c. 764, §14 (RP). 1985, c. 785, §A111 (AMD). 1985, c. 819, §A37 (RP).



36 §841-C. Hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 666, §21 (NEW). 1983, c. 556, §18 (AMD). 1983, c. 855, §5 (AMD). 1985, c. 764, §15 (RP).



36 §842. Notice of decision

The assessors or municipal officers shall give to any person applying to them for an abatement of taxes notice in writing of their decision upon the application within 10 days after they take final action thereon. The notice of decision must include the reason or reasons supporting the decision to approve or deny the abatement request and state that the applicant has 60 days from the date the notice is received to appeal the decision. It must also identify the board or agency designated by law to hear the appeal. If the assessors or municipal officers, before whom an application in writing for the abatement of a tax is pending, fail to give written notice of their decision within 60 days from the date of filing of the application, the application is deemed to have been denied, and the applicant may appeal as provided in sections 843 and 844, unless the applicant has in writing consented to further delay. Denial in this manner is final action for the purposes of notification under this section but failure to send notice of decision does not affect the applicant's right of appeal. This section does not apply to applications for abatement made under section 841, subsection 2. [2013, c. 182, §1 (AMD).]

SECTION HISTORY

1977, c. 509, §17 (AMD). 1985, c. 764, §16 (AMD). 1987, c. 772, §17 (AMD). 1991, c. 546, §11 (AMD). 2001, c. 396, §16 (AMD). 2013, c. 182, §1 (AMD).



36 §843. Appeals

1. Municipalities. If a municipality has adopted a board of assessment review and the assessors or the municipal officers refuse to make the abatement asked for, the applicant may apply in writing to the board of assessment review within 60 days after notice of the decision from which the appeal is being taken or after the application is deemed to have been denied, and, if the board thinks the applicant is over-assessed, the applicant is granted such reasonable abatement as the board thinks proper. Except with regard to nonresidential property or properties with an equalized municipal valuation of $1,000,000 or greater either separately or in the aggregate, either party may appeal from the decision of the board of assessment review directly to the Superior Court, in accordance with Rule 80B of the Maine Rules of Civil Procedure. If the board of assessment review fails to give written notice of its decision within 60 days of the date the application is filed, unless the applicant agrees in writing to further delay, the application is deemed denied and the applicant may appeal to Superior Court as if there had been a written denial.

[ 1995, c. 262, §4 (AMD) .]

1-A. Nonresidential property of $1,000,000 or greater. With regard to nonresidential property or properties with an equalized municipal valuation of $1,000,000 or greater either separately or in the aggregate, either party may appeal the decision of the local board of assessment review or the primary assessing area board of assessment review to the State Board of Property Tax Review within 60 days after notice of the decision from which the appeal is taken or after the application is deemed to be denied, as provided in subsections 1 and 2. The board shall hold a hearing de novo. If the board thinks that the applicant is over-assessed, it shall grant such reasonable abatement as the board thinks proper. For the purposes of this section, "nonresidential property" means property that is used primarily for commercial, industrial or business purposes, excluding unimproved land that is not associated with a commercial, industrial or business use.

[ 1995, c. 262, §4 (AMD) .]

2. Primary assessing areas. If a primary assessing area has adopted a board of assessment review and the assessors or municipal officers refuse to make the abatement asked for, the applicant may apply in writing to the board of assessment review within 60 days after notice of the decision from which the appeal is being taken or after the application is deemed to have been denied, and if the board thinks the applicant is over-assessed, the applicant is granted such reasonable abatement as the board thinks proper. Except with regard to nonresidential property or properties with an equalized municipal valuation of $1,000,000 or greater, either separately or in the aggregate, either party may appeal the decision of the board of assessment review directly to the Superior Court, in accordance with the Maine Rules of Civil Procedure, Rule 80B. If the board of assessment review fails to give written notice of its decision within 60 days of the date the application was filed, unless the applicant agrees in writing to further delay, the application is deemed denied and the applicant may appeal to the Superior Court as if there had been a written denial.

[ 2001, c. 396, §17 (AMD) .]

3. Notice of decision. Any agency to which an appeal is made under this section is subject to the provisions for notice of decision in section 842.

[ 1991, c. 546, §12 (NEW) .]

4. Payment requirements for taxpayers. If the taxpayer has filed an appeal under this section without having paid an amount of current taxes equal to the amount of taxes paid in the next preceding tax year, as long as that amount does not exceed the amount of taxes due in the current tax year or the amount of taxes in the current tax year not in dispute, whichever is greater, by or after the due date or according to a payment schedule mutually agreed to in writing by the taxpayer and the municipal officers, the appeal process must be suspended until the taxes, together with any accrued interest and costs, have been paid. If an appeal is in process upon expiration of a due date or written payment schedule date for payment of taxes in a particular municipality, without the appropriate amount of taxes having been paid, whether the taxes are due for the year under appeal or a subsequent tax year, the appeal process must be suspended until the appropriate amount of taxes described in this subsection, together with any accrued interest and costs, has been paid. This subsection does not apply to property with a valuation of less than $500,000.

[ 2009, c. 434, §16 (AMD) .]

SECTION HISTORY

1973, c. 536, §24 (AMD). 1973, c. 625, §246 (AMD). 1977, c. 509, §18 (RPR). 1977, c. 694, §693 (AMD). 1981, c. 30, §§3,4 (AMD). 1981, c. 364, §21 (AMD). 1981, c. 698, §180 (AMD). 1985, c. 764, §17 (AMD). 1991, c. 546, §12 (AMD). 1993, c. 242, §1 (AMD). 1993, c. 395, §12 (AMD). 1995, c. 262, §4 (AMD). 2001, c. 396, §17 (AMD). 2001, c. 436, §1 (AMD). 2001, c. 436, §2 (AFF). 2009, c. 434, §16 (AMD).



36 §843-A. Appeals to Forestry Appeal Board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 426, §2 (NEW). 1973, c. 592, §15 (RP). 1973, c. 625, §247 (AMD). 1973, c. 645, §4 (REEN). 1977, c. 549, §8 (RP).



36 §843-B. Hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 426, §2 (NEW). 1973, c. 592, §15 (RP). 1973, c. 645, §5 (REEN). 1977, c. 549, §8 (RP).



36 §844. Appeals to county commissioners

1. Municipalities without board of assessment review. Except when the municipality or primary assessing area has adopted a board of assessment review, if the assessors or the municipal officers refuse to make the abatement asked for, the applicant may apply to the county commissioners within 60 days after notice of the decisions from which the appeal is being taken or within 60 days after the application is deemed to have been denied. If the commissioners think that the applicant is over-assessed, the applicant is granted such reasonable abatement as the commissioners think proper. If the applicant has paid the tax, the applicant is reimbursed out of the municipal treasury, with costs in either case. If the applicant fails, the commissioners shall allow costs to the municipality, taxed as in a civil action in the Superior Court, and issue their warrant of distress against the applicant for collection of the amount due the municipality. The commissioners may require the assessors or municipal clerk to produce the valuation by which the assessment was made or a copy of it. Either party may appeal from the decision of the county commissioners to the Superior Court, in accordance with the Maine Rules of Civil Procedure, Rule 80B. If the county commissioners fail to give written notice of their decision within 60 days of the date the application is filed, unless the applicant agrees in writing to further delay, the application is deemed denied and the applicant may appeal to the Superior Court as if there had been a written denial.

[ 2001, c. 396, §18 (AMD) .]

1-A. County board of assessment review. The county commissioners in a county may establish a county board of assessment review to hear all appeals to the county commissioners. The board has the powers and duties of a municipal board of assessment review, including those provided under section 844-M.

[ 1995, c. 262, §6 (NEW) .]

2. Nonresidential property of $1,000,000 or greater. Notwithstanding subsection 1, the applicant may appeal the decision of the assessors or the municipal officers on a request for abatement with respect to nonresidential property or properties having an equalized municipal valuation of $1,000,000 or greater, either separately or in the aggregate, to the State Board of Property Tax Review within 60 days after notice of the decision from which the appeal is taken or after the application is deemed to be denied. If the State Board of Property Tax Review determines that the applicant is over-assessed, it shall grant such reasonable abatement as it determines proper. For the purposes of this subsection, "nonresidential property" means property that is used primarily for commercial, industrial or business purposes, excluding unimproved land that is not associated with a commercial, industrial or business use.

[ 2011, c. 548, §13 (AMD) .]

3. Notice of decision. An appeal to the county commissioners is subject to the provisions for notice of decision in section 842.

[ 1991, c. 546, §13 (NEW) .]

4. Payment requirements for taxpayers. If the taxpayer has filed an appeal under this section without having paid an amount of current taxes equal to the amount of taxes paid in the next preceding tax year, as long as that amount does not exceed the amount of taxes due in the current tax year or the amount of taxes in the current tax year not in dispute, whichever is greater, by or after the due date, or according to a payment schedule mutually agreed to in writing by the taxpayer and the municipal officers, the appeal process must be suspended until the taxes, together with any accrued interest and costs, have been paid. If an appeal is in process upon expiration of a due date or written payment schedule date for payment of taxes in a particular municipality, without the appropriate amount of taxes having been paid, whether the taxes are due for the year under appeal or a subsequent tax year, the appeal process must be suspended until the appropriate amount of taxes described in this subsection, together with any accrued interest and costs, has been paid. This subsection does not apply to property with a valuation of less than $500,000.

[ 2009, c. 434, §17 (AMD) .]

SECTION HISTORY

1973, c. 536, §25 (AMD). 1973, c. 592, §16 (RP). 1973, c. 625, §248 (AMD). 1973, c. 645, §6 (RPR). 1977, c. 509, §19 (AMD). 1979, c. 666, §22 (AMD). 1981, c. 30, §5 (AMD). 1981, c. 364, §22 (AMD). 1985, c. 764, §18 (RPR). 1985, c. 819, §§A38,39 (AMD). 1991, c. 546, §13 (AMD). 1993, c. 242, §2 (AMD). 1993, c. 395, §13 (AMD). 1995, c. 262, §§5-8 (AMD). 2001, c. 396, §18 (AMD). 2003, c. 72, §1 (AMD). 2003, c. 72, §2 (AFF). 2009, c. 434, §17 (AMD). 2011, c. 548, §13 (AMD).



36 §844-A. Board of Assessment Review (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §17 (NEW). 1973, c. 645, §7 (RP).



36 §844-B. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §17 (NEW). 1973, c. 645, §7 (RP).



36 §844-C. Composition (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §17 (NEW). 1973, c. 645, §7 (RP).



36 §844-D. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §17 (NEW). 1973, c. 645, §7 (RP).



36 §844-E. Assignment of hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §18 (AMD). 1973, c. 592, §17 (NEW). 1973, c. 645, §7 (RP).



36 §844-F. Place of hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §17 (NEW). 1973, c. 645, §7 (RP).



36 §844-G. Appeal to State Board of Assessment Review (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §18 (AMD). 1973, c. 592, §17 (NEW). 1973, c. 645, §7 (RP).



36 §844-H. Hearing procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §17 (NEW). 1973, c. 645, §7 (RP).



36 §844-I. Production of documents (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §17 (NEW). 1973, c. 645, §7 (RP).



36 §844-J. Evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §17 (NEW). 1973, c. 645, §7 (RP).



36 §844-K. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §17 (NEW). 1973, c. 645, §7 (RP).



36 §844-L. Appeal to the Superior Court (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §17 (NEW). 1973, c. 645, §7 (RP).



36 §844-M. County board of assessment review

1. Organization. A county board of assessment review, as authorized by section 844, subsection 1-A, consists of 5 or 7 members, at least one of whom must be a licensed real estate appraiser and one of whom must be a member of the general public, who serve staggered terms of at least 3 but no more than 5 years. The terms must be determined by rule of the board. The board shall elect annually a chair and a secretary from among its members. A county official or the spouse of a county official may not be a member of the board. Any question of whether a particular issue involves a conflict of interest sufficient to disqualify a member from voting on that issue must be decided by a majority vote of the members, excluding the member who is being challenged. The county commissioners may dismiss a member of the board for cause before the member's term expires.

[ 1995, c. 262, §9 (NEW) .]

2. Meetings; records. The chair shall call meetings of the board as required. The chair shall also call meetings of the board when requested to do so by a majority of the board members or by the county commissioners. A majority of the board's members constitutes a quorum. The chair shall preside at the meetings of the board and is the official spokesperson of the board. The secretary shall maintain a permanent record of the board meetings, the correspondence of the board and the records that are required as part of the various proceedings brought before the board. The records maintained or prepared by the secretary must be filed in the county commissioners' office and subject to public inspection in accordance with Title 1, chapter 13, unless excepted from the definition of public records under Title 1, section 402, subsection 3 or otherwise exempt from disclosure under Title 1, chapter 13.

[ 1995, c. 262, §9 (NEW) .]

3. Hearing. The board shall adopt rules to establish the procedure for the conduct of a hearing; however, the chair may waive any rule upon good cause shown.

[ 1995, c. 262, §9 (NEW) .]

4. Evidence. The board shall receive oral or documentary evidence and, as a matter of policy, provide for the exclusion of irrelevant, immaterial or unduly repetitious evidence. Each party may present its case or defense by oral or documentary evidence, submit rebuttal evidence and conduct cross-examination that is required for a full and true disclosure of the facts.

[ 1995, c. 262, §9 (NEW) .]

5. Testimony; record; notice. The transcript or tape recording of testimony, if such a transcript or tape recording has been prepared by the board, and the exhibits, with all papers and requests filed in the proceeding, constitute the record. Decisions become a part of the record and must include a statement of findings and conclusions, as well as the reasons or basis for those findings and conclusions, upon the material issues of fact, law or discretion presented and the appropriate order, relief or denial of relief. If the board determines that the applicant is over-assessed, it shall grant such reasonable abatement as the board determines proper. Notice of a decision must be mailed or hand delivered to all parties and the county commissioners within 10 days of the board's decision.

[ 1995, c. 262, §9 (NEW) .]

6. Appeals. A party may appeal the decision of the county board of assessment review to the Superior Court in accordance with the Maine Rules of Civil Procedure, Rule 80B. If the county board of assessment review fails to give written notice of its decision within 60 days of the date the application was filed, unless the applicant agrees in writing to further delay, the application is deemed denied and the applicant may appeal to the Superior Court as if there had been a written denial.

[ 1995, c. 262, §9 (NEW) .]

SECTION HISTORY

1995, c. 262, §9 (NEW).



36 §844-N. Primary assessing area board of assessment review

1. Organization. A primary assessing area board of assessment review, as authorized by section 471-A, consists of 5 or 7 members who serve staggered terms of at least 3 but no more than 5 years. The terms must be determined by rule of the board. The board shall elect annually a chair and a secretary from among its members. A municipal officer or the spouse of a municipal officer may not be a member of the board. Any question of whether a particular issue involves a conflict of interest sufficient to disqualify a member from voting on that issue must be decided by a majority vote of the members, excluding the member who is being challenged. The municipal officers or the executive committee, where applicable, may dismiss a member of the board for cause before the member's term expires.

[ 1995, c. 262, §9 (NEW) .]

2. Meetings; records. The chair shall call meetings of the board as required. The chair shall also call meetings of the board when requested to do so by a majority of the board members or by the municipal officers or the executive committee, where applicable. A majority of the board's members constitutes a quorum. The chair shall preside at the meetings of the board and is the official spokesperson of the board. The secretary shall maintain a permanent record of the board meetings, the correspondence of the board and the records that are required as part of the various proceedings brought before the board. The records maintained or prepared by the secretary must be filed in the primary assessing area board of assessment review office and subject to public inspection in accordance with Title 1, chapter 13, unless excepted from the definition of public records under Title 1, section 402, subsection 3 or otherwise exempt from disclosure under Title 1, chapter 13.

[ 1995, c. 262, §9 (NEW) .]

3. Hearing. The board shall adopt rules to establish the procedure for the conduct of a hearing; however, the chair may waive any rule upon good cause shown.

[ 1995, c. 262, §9 (NEW) .]

4. Evidence. The board shall receive oral or documentary evidence and, as a matter of policy, provide for the exclusion of irrelevant, immaterial or unduly repetitious evidence. Each party may present its case or defense by oral or documentary evidence, submit rebuttal evidence and conduct cross-examination that is required for a full and true disclosure of the facts.

[ 1995, c. 262, §9 (NEW) .]

5. Testimony; record; notice. The transcript or tape recording of testimony, if such a transcript or tape recording has been prepared by the board, and the exhibits, with all papers and requests filed in the proceeding, constitute the record. Decisions become a part of the record and must include a statement of findings and conclusions, as well as the reasons or basis for those findings and conclusions, upon the material issues of fact, law or discretion presented and the appropriate order, relief or denial of relief. If the board determines that the applicant is over-assessed, it shall grant such reasonable abatement as the board determines proper. Notice of a decision must be mailed or hand delivered to all parties and the municipal officers or the executive committee, where applicable, within 10 days of the board's decision.

[ 1995, c. 262, §9 (NEW) .]

SECTION HISTORY

1995, c. 262, §9 (NEW).



36 §845. Appeals; to Superior Court (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 509, §20 (AMD). 1977, c. 694, §694 (RP).



36 §846. -- hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §125A (RP). 1973, c. 592, §18 (NEW). 1973, c. 645, §8 (AMD). 1977, c. 694, §695 (RP).



36 §847. -- Commissioner's hearing and report (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §696 (RP).



36 §848. -- Trial (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 592, §19 (AMD). 1973, c. 645, §9 (AMD). 1977, c. 509, §21 (AMD). 1977, c. 694, §697 (RP).



36 §848-A. Assessment ratio evidence

Reports of assessment ratios contained in assessment ratio studies of the Bureau of Revenue Services are prima facie evidence of what the reported ratio is in fact, unless a party to proceedings related to a protested assessment establishes that the ratio was derived or established in a manner contrary to law or proves the existence of a different ratio. [2001, c. 396, §19 (AMD).]

In any proceedings relating to a protested assessment, it is a sufficient defense of the assessment that it is accurate within reasonable limits of practicality, except when a proven deviation of 10% or more from the relevant assessment ratio of the municipality or primary assessing area exists. [2001, c. 396, §19 (AMD).]

SECTION HISTORY

1969, c. 343, §2 (NEW). 1973, c. 625, §249 (AMD). 1977, c. 509, §22 (RPR). 1997, c. 526, §14 (AMD). 2001, c. 396, §19 (AMD).



36 §849. -- judgment and execution

Claims for abatement on several parcels of real estate may be embraced in one appeal, but judgment shall be rendered and execution shall issue for the amount of taxes due on each separate parcel. [1977, c. 509, §23 (RPR).]

The lien created by statute on real estate to secure the payment of taxes shall be continued for 60 days after the rendition of judgment, and may be enforced by sale of said real estate on execution, in the same manner as attachable real estate may be sold under Title 14, section 2201, and with the same right of redemption. [1977, c. 509, §23 (RPR).]

SECTION HISTORY

1973, c. 592, §20 (AMD). 1973, c. 625, §250 (AMD). 1973, c. 645, §10 (AMD). 1977, c. 509, §23 (RPR). 1977, c. 694, §698 (AMD).



36 §850. Assessment of costs (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 764, §19 (NEW). 1995, c. 262, §10 (RP).






Subchapter 9: DELINQUENT TAXES

Article 1: GENERAL PROVISIONS

36 §891. Collection of delinquent state and county taxes

When the time for the payment of a state or county tax has expired and it is unpaid, the Treasurer of State or of the county shall give notice thereof to the treasurer of any delinquent municipality, and unless such tax shall be paid within 60 days, the Treasurer of State or of the county may issue his warrant to the sheriff of the county, returnable in 90 days, requiring him to levy by distress and sale upon the real and personal property of any of the inhabitants of the municipality. The sheriff or his deputy shall execute such warrants, observing the regulations provided for satisfying warrants against delinquent collectors prescribed by sections 803, 896 and 897.



36 §891-A. School subsidies withheld from delinquent municipalities

When any state tax assessed upon any city, town or plantation remains unpaid, such city, town or plantation may be precluded from drawing from the Treasurer of State the school subsidy set apart for such city, town or plantation so long as such tax remains unpaid. [1973, c. 556, §8 (NEW).]

SECTION HISTORY

1973, c. 556, §8 (NEW).



36 §892. Interest on delinquent state taxes

Beginning with the first day of January, following the date on which state taxes are levied, interest shall accrue on any unpaid balances that are then due. All provisions of law that relate to the collection of such taxes shall apply to the collection of interest on overdue taxes. [1981, c. 706, §11 (AMD).]

SECTION HISTORY

1977, c. 27, §7 (AMD). 1981, c. 706, §11 (AMD).



36 §892-A. Interest on delinquent county taxes

Interest shall accrue on all unpaid balances of the county tax that are then due, beginning on the 60th day after the date for payment set by the county commissioners under Title 30-A, section 706. County taxes, not paid prior to the 60th day after the date for payment, are delinquent. [1987, c. 737, Pt. C, §§79, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

The rate of interest shall be specified by vote of the county commissioners and a notification of this rate shall be included in the warrant to assessors required under Title 30-A, section 706. The rate of interest may not exceed the rate of interest established by the State Tax Assessor under section 186. The specified rate of interest shall apply to delinquent taxes committed during the taxable year until those taxes are paid in full and the interest shall be added to and become part of the taxes. [1987, c. 737, Pt. C, §§79, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 63, (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1977, c. 27, §8 (NEW). 1981, c. 142, (AMD). 1983, c. 595, (AMD). 1987, c. 737, §§C79,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 63, (AMD). 1989, c. 104, §§C8,C10 (AMD).



36 §893. Collector liable to inhabitants

A delinquent tax collector shall at all times be answerable to the inhabitants of his municipality for all sums which they have been obliged to pay by means of his deficiency and for all consequent damages.



36 §894. Delinquent tax collectors; forfeiture

Any tax collector who refuses to collect a state, county or municipal tax as required by law, or who shall knowingly omit or fail to perform any duty imposed upon him by law, commits a civil violation for which a forfeiture not to exceed $100 may be adjudged. [1977, c. 696, §268 (RPR).]

SECTION HISTORY

1977, c. 696, §268 (RPR).



36 §895. Warrant form; for completion of collection by treasurer

The State Tax Assessor shall prescribe the form of the warrant for use by the municipal treasurer where the tax collector has failed to collect and pay the taxes to the treasurer as required. [1975, c. 765, §15 (RPR).]

SECTION HISTORY

1973, c. 620, §33 (AMD). 1975, c. 765, §15 (RPR).



36 §896. Personal property distrained; sold as on execution

Any officer selling personal property, distrained under a treasurer's warrant against a tax collector or against the inhabitants of a municipality, shall proceed as in the sale of such property on execution.



36 §897. Real estate levied on; sold as on execution

When a treasurer's warrant of distress is levied on the real estate of a delinquent tax collector or against the inhabitants of a municipality, the officer shall proceed as in the sale of such property on execution.



36 §898. Collector to account when taken on execution

When any tax collector is taken on execution under section 895, the municipal officers may demand of him a true copy of the tax lists, with the evidence of all payments made thereon. If he complies with this demand, he shall receive such credit as the municipal officers, on inspection of the tax lists, adjudge him entitled to, and account for the balance; but if he refuses, he shall forthwith be committed to jail by the officer who so took him or by a warrant from a justice of the peace, there to remain until he complies. [1987, c. 736, §56 (AMD).]

SECTION HISTORY

1981, c. 456, §A120 (AMD). 1987, c. 736, §56 (AMD).



36 §899. Municipalities may choose another tax collector

The same municipality may, at any time, proceed to the choice of another collector, to complete the collection of taxes, who shall be sworn and give the security required of the first collector. The assessors or, in the case of primary assessing areas, the municipal officers shall deliver to him the uncollected assessments, with a proper warrant for their collection, and he shall proceed as prescribed. [1973, c. 695, §24 (AMD).]

SECTION HISTORY

1973, c. 620, §34 (AMD). 1973, c. 695, §24 (AMD).



36 §900. Payments to former collector in dispute; procedure

When the tax of any person named in said tax lists does not thereby appear to have been paid, but such person declares that it was paid to the former tax collector, the new tax collector shall not distrain or commit him without a vote of the municipal officers.



36 §901. Remedy of owners of property taken for default of others

When the estate of an inhabitant of a municipality, who is not a tax collector thereof, is levied upon and taken as mentioned in section 891, he may maintain an action against such municipality, and recover the full value of the estate so levied on, with interest at the rate of 20% from the time it was taken, with costs. Such value may be proved by any other legal evidence, as well as by the result of the sale under such levy.



36 §902. Amendments permitted in actions to collect taxes

At the trial of any action for the collection of taxes, or of any civil action involving the validity of any sale of real estate for nonpayment of taxes, or involving any tax lien certificate under sections 942 and 943 and the title to real estate acquired upon foreclosure of the tax lien mortgage, if it shall appear that the tax in question was lawfully assessed, the court may permit the tax collector or other officer to amend his record, return, deed or certificate in accordance with the fact, when circumstantial errors or defects appear therein, provided the rights of 3rd parties are not injuriously affected thereby. If a deed be so amended, and the amended deed be thereupon recorded, it shall have the same effect as if it had been originally made in its amended form.



36 §903. Defendant estopped to deny title; exceptions

In all civil actions to enforce the collection of a tax on real estate, if it appears that on April 1st of the year for which such tax was assessed, the record title to the real estate listed was in the defendant, he shall not deny his title thereto. If any owner of real estate who has conveyed the same shall forthwith file a copy of the description as given in his deed with the date thereof and the name and last known address of his grantee, in the registry of deeds where such deed should be recorded, he shall be free from any liability under this section.



36 §904. Treasurer's receipt as evidence of redemption

The municipal treasurer's receipt or certificate of payment of a sufficient sum to redeem any real estate taxed shall be legal evidence of such payment and redemption.



36 §905. Municipalities may set off moneys due against taxes

Subject to the approval of the municipal officers, the treasurer or any disbursing officer of any municipality may, and if so requested by the tax collector shall, withhold payment of any money then due and payable to any taxpayer whose taxes are due and wholly or partially unpaid, to an amount not in excess of the unpaid taxes together with any interest and costs. The sum withheld shall be paid to the tax collector, who shall, if required, give a receipt in writing therefor to the officer withholding payment and to the taxpayer. The tax collector's rights under this section shall not be affected by any assignment or trustee process.



36 §906. Application of payments to unpaid taxes

The municipal officers of a municipality may, upon request of the municipal treasurer or the tax collector, require that any tax payment received from an individual as payment for any property tax be applied against outstanding or delinquent taxes due on that property in chronological order beginning with the oldest unpaid tax bill. Taxes may not be applied to a period for which an abatement request or appeal has not been resolved unless approved in writing by the taxpayer. [1985, c. 653, (NEW).]

SECTION HISTORY

1985, c. 653, (NEW).






Article 2: ENFORCEMENT OF LIEN ON REAL ESTATE

36 §941. Civil action with special attachments; procedure

The lien on real estate created by section 552 may be enforced in the following manner.

The tax collector may, after the expiration of 8 months and within one year from the date of original commitment of the tax or, in the case of deferred taxes pursuant to chapter 908-A, after the due and payable date established pursuant to section 6271, subsection 5, give to the person against whom the tax is assessed, or leave at the person's last and usual place of abode, or send by registered mail to the person's last known address, a notice in writing signed by said tax collector stating the amount of the tax, describing the real estate on which the tax is assessed and demanding the payment of such tax within 10 days after service of such notice. [2009, c. 489, §1 (AMD).]

After the expiration of said 10 days a civil action for the collection of the tax may be brought in the county where the real estate lies, against the person to whom said tax is assessed. Such action may be brought in the name of the tax collector or the municipal officers may in writing direct the action to be brought in the name of the municipality. Such action shall be begun by a writ of attachment commanding the officer serving it to specially attach the real estate upon which the lien is claimed, which shall be served as other writs of attachment to enforce liens on real estate.

The complaint in such action shall contain a statement of such tax, a description of the real estate contained in said notice and an allegation that a lien is claimed on said real estate to secure the payment of the tax. If no service is made upon the defendant, or if it shall appear that other persons are interested in such real estate, the court shall order such notice of said action as appears proper and shall allow such other persons to become parties thereto.

If it shall appear upon trial of said action that the tax was legally assessed on said real estate, and is unpaid, and that there is an existing lien on said real estate for the payment of the tax, judgment shall be rendered for the tax, interest and costs of suit against the defendants and against the real estate attached, and execution shall issue thereon to be enforced by the sale of such real estate in the manner provided for in a sale on execution of real estate attached on original writs. In all actions brought in the Superior Court under this section or section 1284, full costs shall be recovered notwithstanding the amount of the judgment be $20 or less.

Any person interested in the real estate may redeem it at any time within one year after its sale by the officer on that execution by paying the amount for which it was sold with interest at the rate determined by the State Tax Assessor pursuant to section 186. [1981, c. 706, §12 (AMD).]

This section shall not affect any other provision of law for the enforcement and collection of taxes upon real estate.

SECTION HISTORY

1981, c. 706, §12 (AMD). 2009, c. 489, §1 (AMD).



36 §942. Tax lien certificate; procedure

Except as provided in section 942-A, liens on real estate created by section 552, in addition to other methods established by law, may be enforced in the following manner. [1987, c. 358, §3 (AMD).]

The tax collector may, after the expiration of 8 months and within one year after the date of original commitment of a tax or, in the case of deferred taxes pursuant to chapter 908-A, after the due and payable date established pursuant to section 6271, subsection 5, give to the person against whom the tax is assessed, or leave at the person's last and usual place of abode, or send by certified mail, return receipt requested, to the person's last known address, a notice in writing signed by the tax collector or bearing the tax collector's facsimile signature, stating the amount of the tax, describing the real estate on which the tax is assessed, alleging that a lien is claimed on the real estate to secure the payment of the tax, and demanding the payment of the tax within 30 days after service or mailing of the notice with $3 for the tax collector for making the demand together with the certified mail, return receipt requested, fee. In the case of taxes supplementally assessed, the tax collector may give that notice after the expiration of 8 months and within one year after the date of commitment of the supplementally assessed taxes. If an owner or occupant of real estate to whom the real estate is taxed dies before that demand is made on that owner or occupant, the demand may be made upon the personal representative of that owner's or occupant's estate or upon any of that owner's or occupant's heirs or devisees. [2009, c. 489, §2 (AMD).]

After the expiration of the 30 days and within 10 days thereafter, the tax collector shall record in the registry of deeds of the county or registry district where the real estate is situated a tax lien certificate signed by the tax collector or bearing his facsimile signature, setting forth the amount of the tax, a description of the real estate on which the tax is assessed and an allegation that a lien is claimed on the real estate to secure the payment of the tax, that a demand for payment of the tax has been made in accordance with this section, and that the tax remains unpaid. When the undivided real estate of a deceased person has been assessed to his heirs or devisees without designating any of them by name it will be sufficient to record in said registry a tax lien certificate in the name of the heirs or the devisees of said decedent without designating them by name. [1979, c. 613, §2 (AMD).]

At the time of the recording of the tax lien certificate in the registry of deeds, in all cases the tax collector shall file with the municipal treasurer a true copy of the tax lien certificate and shall hand deliver or send by certified mail, return receipt requested, to each record holder of a mortgage on that real estate, to the holder's last known address, a true copy of the tax lien certificate. If the real estate has not been assessed to its record owner, the tax collector shall send by certified mail, return receipt requested, a true copy of the tax lien certificate to the record owner. [1993, c. 422, §6 (AMD).]

The costs to be paid by the taxpayer are the sum of the fees for recording and discharge of the lien as established by Title 33, section 751, plus $13, plus the fee established by section 943 for sending a notice 30 to 45 days prior to the foreclosing date of the tax lien mortgage if that notice is actually sent and all certified mail, return receipt requested, fees. In the case of a lien in effect pursuant to chapter 908-A, the costs to be paid include interest in the amount established under section 6271, subsection 3. Upon redemption, the municipality shall prepare and record a discharge of the tax lien mortgage. [2009, c. 489, §3 (AMD).]

The municipality shall pay the tax collector $3 for the notice, $1 for filing the tax lien certificate and the amount paid for certified mail, return receipt requested, fees. The fees for recording the tax lien certificate and for discharging the tax lien mortgage must be paid by the municipality to the register of deeds. [1995, c. 57, §6 (AMD).]

SECTION HISTORY

1973, c. 536, §26 (AMD). 1975, c. 770, §§203,204 (AMD). 1977, c. 422, §2 (AMD). 1977, c. 479, §§17-18 (AMD). 1977, c. 630, §§7,8 (AMD). 1979, c. 114, (AMD). 1979, c. 613, §§1,2 (AMD). 1983, c. 407, §§2,3 (AMD). 1987, c. 358, §3 (AMD). 1991, c. 846, §9 (AMD). 1993, c. 422, §6 (AMD). 1995, c. 57, §6 (AMD). 2009, c. 489, §§2, 3 (AMD).



36 §942-A. Aggregate tax lien certificate for time-share units; procedure

Liens created by section 552 on time-share units owned by the same person and in the same time-share project, in addition to other methods established by law, may be enforced in the following manner if requested by the taxpayer prior to notification of filing of a tax lien certificate. [1987, c. 358, §4 (NEW).]

1. Aggregate notice. If a taxpayer owns more than one time-share unit in the same project, the tax collector may send the notice required by section 942 to be sent before filing the tax lien certificate as one aggregate notice covering all time-share units owned by that taxpayer. The tax collector must specifically describe all units on which the taxes are due and which will be covered by the tax lien certificate by listing each unit in the notice or by appending to the notice a list or computer printout describing the units. The notice must state if a list or printout is appended.

[ 1987, c. 358, §4 (NEW) .]

2. Aggregate tax lien certificate. If a taxpayer owns more than one time-share unit in the same project, the tax collector shall specifically describe all units covered by the aggregate tax lien certificate by listing each unit on the certificate or by appending to the certificate a list or computer printout describing the units. The certificate must state if a list or printout is appended.

[ 1987, c. 358, §4 (NEW) .]

3. Total or partial discharge. The taxpayer may discharge all the liens included in the aggregate tax lien certificate by payment of all the taxes due on all the tax liens, plus the fees required by subsection 4. The taxpayer may discharge less than all the liens included in the aggregate tax lien certificate by payment of all the taxes due on one or more of the time-share units, plus the fees required by subsection 5 for each partial discharge.

[ 1987, c. 358, §4 (NEW) .]

4. Total discharge. The taxpayer shall pay the following fees for the total discharge of liens covered by the aggregate tax lien certificate:

A. Thirty-five cents per time-share unit listed for the tax collector, for making one aggregate notice and demand for payment of all the assessed taxes on all time-share units owned by the taxpayer together with the certified mail, return receipt requested, fee; [1987, c. 358, §4 (NEW).]

B. The fees established by Title 33, section 751 for the register of deeds for recording one aggregate tax lien certificate; [1991, c. 846, §10 (AMD).]

C. The fees established by Title 33, section 751 for the register of deeds for recording one aggregate discharge of the tax lien mortgage; [1991, c. 846, §10 (AMD).]

D. Ten dollars; and [1987, c. 358, §4 (NEW).]

E. Three dollars established by section 943 for sending one aggregate notice 30 to 45 days prior to the foreclosing date of the tax lien mortgage if that notice is actually sent and all the certified mail, return receipt requested, fees. [1987, c. 358, §4 (NEW).]

[ 1991, c. 846, §10 (AMD) .]

5. Partial discharge. The taxpayer shall pay the following fees for the partial discharge of liens covered by the aggregate tax lien certificate:

A. Thirty-five cents per time-share unit listed for the tax collector for making one aggregate notice and demand for payment of all the assessed taxes on all time-share units owned by the taxpayer together with the certified mail, return receipt requested, fee; [1987, c. 358, §4 (NEW).]

B. The fees established by Title 33, section 751 for the register of deeds for recording one aggregate tax lien certificate; [1991, c. 846, §11 (AMD).]

C. The fees established by Title 33, section 751 for the register of deeds for recording the discharge of the tax lien mortgage on the first 4 time-share units and $0.25 for each additional time-share unit; [1991, c. 846, §11 (AMD).]

D. Ten dollars; and [1987, c. 358, §4 (NEW).]

E. Three dollars established by section 943 for sending one aggregate notice 30 to 45 days prior to the foreclosing date of the tax lien mortgage if that notice is actually sent and all the certified mail, return receipt requested, fees. [1987, c. 358, §4 (NEW).]

[ 1991, c. 846, §11 (AMD) .]

6. Application. This section applies to all taxes assessed on time-share units on or after April 1, 1986.

[ 1987, c. 358, §4 (NEW) .]

7. Effect on foreclosure procedure. A partial discharge does not affect the foreclosure date for any liens not discharged.

[ 1987, c. 358, §4 (NEW) .]

SECTION HISTORY

1987, c. 358, §4 (NEW). 1991, c. 846, §§10,11 (AMD).



36 §943. Tax lien mortgage; redemption; discharge; foreclosure

The filing of the tax lien certificate in the registry of deeds shall create a tax lien mortgage on said real estate to the municipality in which the real estate is situated having priority over all other mortgages, liens, attachments and encumbrances of any nature, and shall give to said municipality all the rights usually incident to a mortgagee, except that the municipality shall not have any right of possession of said real estate until the right of redemption shall have expired.

The filing of the tax lien certificate in the registry of deeds shall be sufficient notice of the existence of the tax lien mortgage.

In the event that the tax, interest and costs underlying the tax lien are paid within the period of redemption, the municipal treasurer or assignee of record shall prepare and record a discharge of the tax lien mortgage in the same manner as is now provided for the discharge of real estate mortgages, except that a facsimile signature of the treasurer or treasurer's assignee may be used. [2011, c. 104, §1 (AMD).]

If the tax lien mortgage, together with interest and costs, shall not be paid within 18 months after the date of the filing of the tax lien certificate in the registry of deeds, the said tax lien mortgage shall be deemed to have been foreclosed and the right of redemption to have expired.

The municipal treasurer shall notify the party named on the tax lien mortgage and each record holder of a mortgage on the real estate not more than 45 days nor less than 30 days before the foreclosing date of the tax lien mortgage, in a writing signed by the treasurer or bearing the treasurer's facsimile signature and left at the holder's last and usual place of abode or sent by certified mail, return receipt requested, to the holder's last known address of the impending automatic foreclosure and indicating the exact date of foreclosure. For sending this notice, the municipality is entitled to receive $3 plus all certified mail, return receipt requested, fees. These costs must be added to and become a part of the tax. If notice is not given in the time period specified in this section to the party named on the tax lien mortgage or to any record holder of a mortgage, the person not receiving timely notice may redeem the tax lien mortgage until 30 days after the treasurer does provide notice in the manner specified in this section. [1993, c. 422, §7 (AMD).]

Beginning with taxes that are assessed after April 1, 1985, the notice of impending automatic foreclosure shall be substantially in the following form:

STATE OF MAINE

NOTICE OF IMPENDING AUTOMATIC FORECLOSURE

Title 36, M.R.S.A. Section 943

IMPORTANT: DO NOT DISREGARD

THIS NOTICE. YOU WILL LOSE

YOUR PROPERTY UNLESS YOU PAY

YOUR 19 PROPERTY TAXES,

INTEREST AND COSTS.

TO:

You are the party named on a tax lien certificate filed on , 19 , and recorded in Book , Page in the County Registry of Deeds. This filing has created a tax lien mortgage on the real estate described therein.

On , 19 , the tax lien mortgage will be foreclosed and your right to recover your property by paying the taxes, interest and costs that are owed will expire.

IF THE TAX LIEN FORECLOSES,

THE MUNICIPALITY WILL OWN

YOUR PROPERTY.

If you cannot pay the property taxes you owe please contact me to discuss this notice.

Municipal Treasurer

After the expiration of the 18-month period for redemption, the mortgagee of record of said real estate or his assignee and the owner of record if the said real estate has not been assessed to him or the person claiming under him shall, in the event the notice provided for said mortgagee and said owner has not been given as provided in section 942, have the right to redeem the said real estate within 3 months after receiving actual knowledge of the recording of the tax lien certificate by payment or tender of the amount of the tax lien mortgage, together with interest and costs, and the tax lien mortgage shall then be discharged by the owner thereof in the manner provided.

The tax lien mortgage shall be prima facie evidence in all courts in all proceedings by and against the municipality, its successors and assigns, of the truth of the statements therein and after the period of redemption has expired, of the title of the municipality to the real estate therein described, and of the regularity and validity of all proceedings with reference to the acquisition of title by such tax lien mortgage and the foreclosure thereof.

Whenever the person against whom the tax is assessed shall have died after the tax has been committed and prior to the expiration of the 18-months period of foreclosure and such person shall have left a will offered for probate, the probate judge of the county wherein said will is offered upon petition of any devisee of the real estate on which said tax is unpaid may grant a period of redemption not to exceed 60 days following the final allowance or disallowance of said will. Notice of said petition shall be given to the tax collector of the town wherein said property is located and a certified copy of the court order shall be filed in the registry of deeds of the county wherein the property is located.

A discharge of a municipal tax lien mortgage given after the right of redemption has expired, which discharge has been recorded in the Registry of Deeds for more than one year, terminates all title of the municipality derived from such tax lien mortgage or any other recorded tax lien mortgage for which the right of redemption expired 10 years or more prior to the foreclosure date of this discharged lien, unless the municipality has conveyed any interest based upon the title acquired from any of the affected liens. This paragraph applies to discharges of municipal tax lien mortgages given after October 1, 1935. [1991, c. 245, §1 (AMD); 1991, c. 245, §2 (AFF).]

When a municipality conveys the premises back to the former record titleholder or to a successor of that holder who obtained title before the foreclosure for a consideration of the taxes and costs due, the rights of the other parties claiming an interest of record in the premises at the time of foreclosure, including mortgagees, lien creditors or other secured parties, are revived as if the tax lien mortgage had not been foreclosed. [1993, c. 373, §4 (NEW).]

SECTION HISTORY

1973, c. 368, (AMD). 1975, c. 474, §1 (AMD). 1975, c. 770, §205 (AMD). 1977, c. 630, §9 (AMD). 1981, c. 29, (AMD). 1983, c. 407, §4 (AMD). 1985, c. 364, §1 (NEW). 1985, c. 364, §1 (AMD). 1989, c. 766, (AMD). 1991, c. 245, §1 (AMD). 1991, c. 245, §2 (AFF). 1993, c. 373, §4 (AMD). 1993, c. 422, §7 (AMD). 2011, c. 104, §1 (AMD).



36 §943-A. Application for abatement

Each notice under sections 942 and 1281 that is sent by a municipality or the State Tax Assessor to a person on whose primary residence taxes have been assessed must contain a statement that that person may apply for an abatement of those taxes if the person cannot pay the taxes that have been assessed because of poverty or hardship. [2011, c. 624, §2 (AMD).]

SECTION HISTORY

1985, c. 364, §2 (NEW). 2005, c. 169, §2 (AMD). 2011, c. 624, §2 (AMD).



36 §943-B. Credit reporting; payment during redemption period

If a municipality takes action under section 942 or 943 to enforce a lien in effect pursuant to chapter 908-A that results in a record of a lien in a party's name being placed in that party's file with a consumer reporting agency, that lien must be considered inaccurate information under 15 United States Code, Section 1681i if the party submits proof to the consumer reporting agency that the deferred taxes were paid during the 18-month redemption period provided for in section 943. [2013, c. 588, Pt. C, §20 (AMD).]

SECTION HISTORY

2009, c. 489, §4 (NEW). 2013, c. 588, Pt. C, §20 (AMD).



36 §944. Foreclosure for equitable relief, procedure

A tax lien mortgage filed in accordance with sections 942 and 943 may be foreclosed by an action for equitable relief in the following manner.

1. Waiver of foreclosure. The municipal treasurer, when so authorized by the inhabitants of the municipality, or in the case of a city by the legislative body thereof, may waive the foreclosure of a tax lien mortgage by recording a waiver of foreclosure in the registry of deeds in which the tax lien certificate is recorded before the right of redemption therefrom shall have expired.

The tax lien mortgage, after the recording of such waiver, shall then continue to be in full force and effect.

2. Form. The waiver of foreclosure must be substantially in the following form:

The foreclosure of the tax lien mortgage on real estate for a tax assessed against ............. to ............ dated ........... (name) (name of municipality) and recorded in ..... registry of deeds in Book ...., Page .... is hereby waived.

Dated this ....... date of ...... 20..

Then personally appeared the above named ............ A.B. .............. Treasurer and acknowledged the foregoing instrument to be a free act and deed in the Treasurer's said capacity.

The form required by this subsection must be dated, signed by the treasurer or bear the treasurer's facsimile signature and notarized.

A charge to the municipality of 50¢ for the waiver of foreclosure and the charges of the registry of deeds for the recording of the waiver in accordance with the fees set forth in Title 33, section 751, subsection 1 must be included in the amount secured by the tax lien mortgage.

[ 2011, c. 104, §2 (AMD) .]

3. Foreclosure of tax lien mortgage. If said tax lien mortgage together with interest and costs shall not be paid within 6 months after the date of recording the waiver of foreclosure thereof, the tax lien mortgage may be foreclosed in an action for equitable relief.

4. Right of redemption. In such action the court shall provide a period for the exercise of the right of redemption from the tax lien mortgage which shall expire in not less than 90 days from the decree of the court and in no event before the expiration of 18 months from the date of filing of the tax lien certificate in the registry of deeds as provided in section 942.

SECTION HISTORY

1981, c. 557, §4 (AMD). 1987, c. 736, §57 (AMD). 2011, c. 104, §2 (AMD).



36 §945. Foreclosure in action for equitable relief; alternative procedure; class action

In addition to and as an alternative to the proceedings for foreclosure of a tax lien mortgage under section 944, a municipality may, provided a waiver of foreclosure thereof has been recorded in accordance with section 944, foreclose any tax lien mortgage held by the municipality for a period of at least 4 years from the date of filing of the tax lien certificate in the registry of deeds by an action in rem for equitable relief in the following manner:

1. Action in rem for equitable relief. Such actions may be commenced on or before the first day of April in each year and each such action shall relate only to tax lien mortgages arising from taxes assessed in a given year. The action in rem for equitable relief shall be entitled substantially as follows: (Name of municipality) against all persons having, or claiming to have, an interest in sundry parcels of real estate in (name of municipality) for the foreclosure of tax lien mortgages arising from taxes assessed in the year ...... the defendants in said action shall be described as aforesaid in lieu of naming them.

2. Complaint. The municipality shall set forth in substance in the complaint the following:

A. That the municipality holds the tax lien mortgages referred to in the complaint;

B. That the tax lien mortgages arose from taxes assessed in a given year;

C. That the real estate described in the tax lien mortgages is located in (name of municipality), and the tax lien mortgages are recorded in a named registry of deeds.

D. The municipality shall further set forth in the complaint with respect to each tax lien mortgage in substance the following:

That a tax of $..... was duly assessed against ..... (name of person) on real estate bounded and described as follows:.......................................... for the year ....; that on .... (date) a tax lien certificate thereon was recorded in .... County registry of deeds in Book ...., Page ....; that on .... (date) a waiver of foreclosure thereof was recorded in said registry of deeds in Book ...., Page ....; that said tax of $....., costs to date of $....., together with interest at ..... percent per annum from ..... (date) is and still remains unpaid.

3. Notice. The court shall order that notice of the pendency of the complaint be given to the defendants:

A. By publication of a true copy of the complaint and the order of notice thereon, attested by the clerk of courts, in a newspaper published or printed in whole or in part in the county where the municipality is situated, if any, or if none, in the state paper, once a week for 3 successive weeks with the last publication not less than 30 days before the time set for appearance of the defendants;

B. By posting a true copy of the complaint and the order of notice thereof, attested by the clerk of courts, in at least 3 public places within the municipality not less than 30 days before the time set for appearance of the defendants; and

C. By mailing a copy of the published notice to the defendants at their last known addresses.

4. No personal judgment. In such action, no personal judgment against a defendant shall be entered. Each person answering the complaint shall have the right to the severance of the action as to the parcel of real estate in which he is interested.



36 §946. Action for equitable relief after period of redemption; procedure

A municipality which has become the purchaser at a sale of real estate for nonpayment of taxes or which as to any real estate has pursued the alternative method for the enforcement of liens for taxes provided in sections 942 and 943, whether in possession of such real estate or not, after the period of redemption from such sale or lien has expired, may maintain an action for equitable relief against any and all persons who claim or may claim some right, title or interest in the premises adverse to the estate of such municipality.

Any purchaser or his successors in interest from a municipality of real estate or lien thereon acquired by a municipality as a purchaser at a sale thereof for nonpayment of taxes, or acquired under the alternative method for the enforcement of liens for taxes provided in sections 942 and 943, whether in possession of such real estate or not, after the period of redemption from such sale or lien has expired, may maintain an action for equitable relief against any and all persons who claim or may claim some right, title or interest in the premises adverse to the estate of such municipality or purchaser. [1973, c. 646, (AMD).]

No municipal officer shall, while holding municipal office, acquire from that municipality any interest in real estate acquired by that municipality on account of nonpayment of taxes, unless such sale occurs by sealed bid after duly advertising the same at least twice during a 7-day period prior to the acceptance of bids. Any town official who submits a sealed bid shall not take part in the bid acceptance process except that a municipal officer may purchase tax acquired property if the property was owned by the municipal officer's son, daughter, spouse or parent immediately prior to its acquisition by the municipality and if such purchase is authorized by the municipality. [1975, c. 347, (NEW).]

1. Service. Service shall be made as in other actions on all defendants who can with due diligence be personally served within the State. If any defendants cannot be so served or are described in the complaint as being unascertained, service shall be made by publication as in other actions in which publication is required. A copy of the published notice shall be mailed to all known defendants at their last known addresses if they have not been personally served.

If, after notice has been given or served as ordered by the court and the time limited in such notice for the appearance of the defendants has expired, the court finds that there are or may be defendants who have not been actually served with process and who have not appeared in the action, it may of its own motion, or on the representation of any party, appoint an agent, guardian ad litem or next friend for any such defendant, and if any such defendants have or may have conflicting interests, it may appoint different agents, guardians ad litem or next friends to represent them. The cost of appearance of any such agent, guardian ad litem or next friend, including the cost of compensation of his counsel, shall be determined by the court and paid by the plaintiff, against whom execution may issue therefor in the name of the agent, guardian ad litem or next friend.

[ 1965, c. 281, (AMD) .]

2. Decree; effect. The plaintiff in such action shall pray the court to establish and confirm its title to the premises described in the complaint as against all the defendants named or described therein, and if upon hearing the court shall find the plaintiff's title so to be good it shall make and enter its decree accordingly, which decree when recorded in the registry of deeds for the county or district where the real estate lies shall have the effect of a deed of quitclaim of the premises involved in the action from all the defendants named or described therein to the plaintiff.

3. Jury. If the cause is tried in the Superior Court, issues of fact may be framed upon application of any party to be tried by a jury whose verdict shall have the same effect as the verdict of a jury in other civil actions.

[ 1975, c. 54, §2 (AMD) .]

SECTION HISTORY

1965, c. 281, (AMD). 1973, c. 646, (AMD). 1975, c. 54, §2 (AMD). 1975, c. 347, (AMD).



36 §946-A. Tax-acquired property and the restriction of title action (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 82, §1 (NEW). 1995, c. 20, §1 (RPR). 2013, c. 521, Pt. D, §1 (RP).



36 §946-B. Tax-acquired property and the restriction of title action

1. Tax liens recorded after October 13, 2014. A person may not commence an action against the validity of a governmental taking of real estate for nonpayment of property taxes upon the expiration of a 5-year period immediately following the expiration of the period of redemption. This subsection applies to a tax lien recorded after October 13, 2014.

[ 2013, c. 521, Pt. D, §2 (NEW) .]

2. Tax liens recorded after October 13, 1993 and on or before October 13, 2014. A person may not commence an action against the validity of a governmental taking of real estate for nonpayment of property taxes after the earlier of the expiration of a 15-year period immediately following the expiration of the period of redemption and October 13, 2019. This subsection applies to a tax lien recorded after October 13, 1993 and on or before October 13, 2014.

[ 2013, c. 521, Pt. D, §2 (NEW) .]

3. Tax liens recorded on or before October 13, 1993. For a tax lien recorded on or before October 13, 1993, a person must commence an action against its validity no later than 15 years after the expiration of the period of redemption or no later than July 1, 1997, whichever occurs later.

[ 2013, c. 521, Pt. D, §2 (NEW) .]

4. Disability or lack of knowledge. Disability or lack of knowledge of any kind does not suspend or extend the time limits provided in this section.

[ 2013, c. 521, Pt. D, §2 (NEW) .]

SECTION HISTORY

2013, c. 521, Pt. D, §2 (NEW).



36 §947. Presumption of validity

In an action to foreclose a tax lien mortgage under sections 944, 945, or 946, the proceedings from and including the assessment of the tax upon which such tax lien mortgage is based to and including the time of filing the complaint in such action need not be set forth in the complaint, pleaded or proved and shall be presumed to be valid. A defendant alleging any invalidity or defect in such proceedings must specify in his answer such invalidity or defect and must establish such defense.



36 §948. Supplemental assessments; enforcement of lien

When taxes are assessed under section 713, the lien upon real estate shall be enforced as provided in sections 941 to 943; except that if real estate shall have been transferred to a bona fide purchaser for value since the assessment was omitted or invalidly made with the transfer duly recorded, prior to the date of the supplemental assessment, the lien shall terminate.



36 §949. Disbursement of excess funds

1. Authorization to adopt ordinance. A municipality that obtains title to property acquired under the operation of this article may, by ordinance, disburse to the former owner the excess of any funds received from the disposition of that property. The ordinance must contain standards governing the disbursement of the excess of any funds and the procedures that protect the interests of the taxpayers of the municipality.

[ 2015, c. 53, §1 (NEW) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Excess of any funds" means the amount obtained by the municipality for the disposition of the property less:

(1) All taxes and interest owed on the property and the amount of taxes and interest that would have been assessed had the property not been acquired by the municipality;

(2) The municipality's cost of the lien and foreclosure process;

(3) The municipality's cost of maintaining and disposing of the property; and

(4) Unpaid sewer, water or other charges and fees imposed by the municipality or a quasi-governmental authority. [2015, c. 53, §1 (NEW).]

B. "Former owner" means a party named on a tax lien mortgage at the time of the levy of a tax lien or that party's successors, heirs or assigns. [2015, c. 53, §1 (NEW).]

[ 2015, c. 53, §1 (NEW) .]

3. Unorganized territory. The obligations of a municipality under this section apply to the State with regard to property in the unorganized territory. The State Tax Assessor may adopt routine technical rules providing for the disbursement of the excess of any funds received from the disposition of property in the unorganized territory for nonpayment of taxes under chapter 115.

[ 2015, c. 53, §1 (NEW) .]

4. Application. An ordinance or rule adopted under this section may apply to sales of property acquired through the tax lien and foreclosure process occurring on or after January 1, 2015.

[ 2015, c. 53, §1 (NEW) .]

SECTION HISTORY

2015, c. 53, §1 (NEW).






Article 3: DISTRAINT OR ARREST

36 §991. Distraint for taxes; procedure; sale

If any resident or nonresident taxpayer after a reasonable demand refuses or neglects to pay any part of the tax assessed against him in accordance with this chapter, the tax collector may distrain him in any part of the State by any of his goods and chattels not exempt from attachment for debt, for the whole or any part of his tax, and may keep such distress for not less than 4 days nor more than 7 days at the expense of the owner, and if he does not pay his tax within that time, the distress shall be openly sold at vendue by the tax collector after the 4th day but on or before the 7th day. The place of sale may be other than where the tax was assessed or where the property was seized. Notice of such sale shall be posted in some public place in the municipality where the tax was assessed and in the place where the sale is to be held at least 48 hours before the time set for sale. [1975, c. 623, §55 (AMD).]

SECTION HISTORY

1965, c. 425, §20B (AMD). 1975, c. 623, §55 (AMD).



36 §992. Disposition of surplus

The officer, after deducting the tax and expense of sale, shall restore the balance to the former owner, with a written account of the sale and charges. For distress for nonpayment of taxes the officer shall have the same fees as for levying executions, but his travel shall be computed only from his dwelling house to the place where it is made.



36 §993. Arrest; notice; procedure; fees

If any resident or nonresident taxpayer assessed in accordance with this chapter, for 12 days after demand, refuses or neglects to pay his tax and to show the tax collector sufficient goods and chattels to pay it, such officer may arrest him in the county where found and commit him there to jail, until he pays it or is discharged by law. [1975, c. 623, §56 (AMD).]

If the tax collector thinks that there are just grounds to fear that such person may abscond before the end of said 12 days, the tax collector may demand immediate payment and, on failure to pay, he may commit such person as provided.

For commitment for nonpayment of taxes, the tax collector shall have the same fees as sheriffs have for levying executions, but his travel shall be computed only from his dwelling house to the place of commitment.

SECTION HISTORY

1965, c. 425, §20C (AMD). 1975, c. 623, §56 (AMD).



36 §994. Collector may issue warrant of distress to sheriff

Any tax collector after 3 months from the date of commitment may issue his warrant to the sheriff of any county, or his deputy, or to a constable of his municipality, directing him to distrain the person or property of any taxpayer not paying his taxes, which warrant shall be of the same tenor as that prescribed to be issued to tax collectors with the appropriate changes returnable to the tax collector issuing the same in 30, 60 or 90 days. [1973, c. 620, §35 (AMD).]

SECTION HISTORY

1973, c. 620, §35 (AMD).



36 §995. Warrant of distress; service, notice, fees

Before the officer serves any such warrant, he shall deliver to the taxpayer or leave at his last and usual place of abode a summons from said tax collector stating the amount of tax due, and that it must be paid within 10 days from the time of leaving such summons. If not so paid, the officer shall serve such warrant the same as tax collectors may do and shall receive the same fees as for levying executions in personal actions.

For the service of such warrant, the officer shall have the same fees as sheriffs have for serving warrants, but his travel shall be computed only from his place of abode to place of service.



36 §996. Distraint before tax due to prevent loss

When a tax collector has reason to believe that there is danger of losing, by delay, a tax assessed upon any taxpayer, at any time after commitment:

1. Warrant issued. He may issue the warrant provided for in section 994 prior to the expiration of the 3-month period; or

2. When served. He may in the warrant authorized by section 994, or in subsection 1, direct the officer to demand immediate payment, and if not so paid, the officer shall serve such warrant without further notice; or

3. When notice period unexpired. He may, after the issuance of such warrant, in writing direct the officer to whom the warrant has been issued to demand immediate payment, and if not so paid to serve such warrant without further notice notwithstanding any unexpired portion of the 10-day notice period required by section 995; or

4. Distrain or arrest. He may himself demand immediate payment and upon failure he may distrain the property or arrest the person of such taxpayer.



36 §997. Arrest and commitment; procedure

When a tax collector or any officer by virtue of a warrant, for want of property, arrests any person and commits him to jail, he shall give an attested copy of his warrant to the jailer and certify, under his hand, the sum that such person is to pay as his tax and the costs of arresting and committing, and that for want of goods and chattels whereon to make distress, he has been arrested. Such copy and certificate are a sufficient warrant to require the jailer to receive and keep such person in custody until he pays his tax, charges and 33¢ for the copy of the warrant. Such person shall have the same rights and privileges as a debtor arrested or committed on execution in favor of a private creditor.



36 §998. Collector liable unless he commits within one year

When a person imprisoned for not paying his tax is discharged, the tax collector committing him shall not be discharged from such tax without a vote of the municipality, unless the taxpayer was imprisoned within one year after the date of commitment of such tax.






Article 4: CIVIL ACTION

36 §1031. Collector may bring action in own name

Any tax collector or his executor or administrator may bring a civil action in his own name for any tax, and no Judge of any District Court before whom such action is brought is incompetent to try the same by reason of his residence in the municipality assessing said tax. No defendant is liable for any costs of the action, unless it appears by the complaint and by proof that payment of said tax had been duly demanded before the action.



36 §1032. Action may be brought in name of municipality

In addition to other provisions for the collection of taxes, the municipal officers of any municipality to which a tax is due may in writing direct a civil action to be commenced in the name of such municipality against the party liable; but no such defendant is liable for any costs of the action, unless it appears by the declaration and by proof that payment of said tax had been duly demanded before the action.






Article 5: SALE OF REAL ESTATE

36 §1071. Collector's tax auction sale; notice; procedure

If any tax on real estate remains unpaid on the first Monday in February next after said tax was assessed, the tax collector shall sell at public auction so much of such real estate as is necessary for the payment of said tax, interest and all the charges, at 9 o'clock in the forenoon of said first Monday in February at the office of the tax collector or at the place where the last preceding annual municipal meeting was held. In case of the absence or disability of the tax collector, the sale shall be made by some constable of the municipality who shall have the same powers as the tax collector.

In the case of the real estate of resident owners, the tax collector may give notice of the sale and of his intention to sell so much of said real estate as is necessary for the payment of delinquent taxes and all charges by posting notices thereof in the same manner and at the same places that warrants for municipal meetings are therein required to be posted, at least 6 weeks and not more than 7 weeks before such first Monday in February, designating the name of the owner if known, the right, lot and range, the number of acres as nearly as may be, the amount of tax due and such other short description as is necessary to render its identification certain and plain.

In the case of taxes assessed on the real estate of nonresident owners, he shall cause said notices to be published in some newspaper, if any, published in the county where said real estate lies, 3 weeks successively, such publication to begin at least 6 weeks before said first Monday in February. If no newspaper is published in said county, said notices shall be published in like manner in the state paper. He shall, in the advertisements so published, state the name of the municipality and if within 3 years it has been changed for the whole or a part of the territory, both the present and former name shall be stated; and that, if the taxes, interest and charges are not paid on or before such first Monday in February, so much of the estate as is sufficient to pay the amount due therefor with interest and charges will be sold without further notice, at public auction, on said first Monday in February at 9 o'clock in the forenoon at the office of the tax collector or at the place where the last preceding annual municipal meeting was held. The date of the commitment shall be stated in the advertisement.

In all cases said tax collector shall lodge with the municipal clerk a copy of each such notice, with his certificate thereon that he has given notice of the intended sale as required by law. Such copy and certificate shall be recorded by said clerk and the record so made shall be open to the inspection of all persons interested. The clerk shall furnish to any person desiring it an attested copy of such record, on receiving payment or tender of payment of a reasonable sum therefor; but notice of sales of real estate within any village corporation for unpaid taxes of said corporation may be given by notices thereof, posted in the same manner, and at the same places as warrants for corporation meetings, and by publication, as provided.

No irregularity, informality or omission in giving the notices required by this section, or in lodging copy of any of the same with the municipal clerk, as required, shall render such sale invalid, but such sale shall be deemed to be legal and valid, if made at the time and place provided, and in other respects according to law, except as to the matter of notice. For any irregularity, informality or omission in giving notice as required by this section, and in lodging copy of the same with the municipal clerk, the tax collector shall be liable to any person injured thereby.



36 §1072. -- form

The notice for posting, or the advertisement, as the case may be, of the tax collector required by section 1071 shall be in substance as follows:

Unpaid taxes on real estate situated in the municipality of ....., in the County of ....., for the year ...... The name of the municipality was formerly ....., (to be stated in the case of change of name, as mentioned in the preceding section). The following list of taxes on real estate of resident (or nonresident, as the case may be,) owners in the municipality of ....., for the year ...., committed to me for collection for said municipality on the ..... day of ....., remain unpaid; and notice is hereby given that if said taxes, interest and charges are not previously paid, so much of the real estate taxed as is sufficient to pay the amount due therefor, including interest and charges, will be sold at public auction at ..... in said municipality, on the first Monday of February, 19.., at nine o'clock a. m. (Here follows the list, a short description of each parcel taken from the inventory, to be inserted in an additional column.)

C. D., Tax collector of the municipality of .....



36 §1073. Notice to owners of time and place of sale

After the real estate is so advertised, and at least 10 days before the day of sale, the tax collector shall notify the owner, if resident, or the occupant thereof, if any, of the time and place of sale by delivering to him in person, or by registered mail with receipt demanded, or by leaving at his last and usual place of abode, a written notice signed by him stating the time and place of sale and the amount of taxes due. In case of nonresident owners of real estate, such notice shall be sent by mail to the last and usual address, if known to the tax collector, at least 10 days before the day of sale. If such tax is paid before the time of sale, the amount to be paid for such advertisement and notice shall not exceed $1, in addition to the sum paid the printer, if any.



36 §1074. Sale; procedure; costs

When no person appears to discharge the taxes duly assessed on any such real estate of resident or nonresident owners, with costs of advertising, on or before the time of sale, the tax collector shall proceed to sell at public auction, to the highest bidder, so much of such real estate as is necessary to pay the tax due, in the case of each person assessed, with $3 for advertising and selling it, the sum paid to the printer, 25¢ for each copy required to be lodged with the municipal clerk, 25¢ for the return required to be made to the municipal clerk, and 67¢ for the deed thereof and certificate of acknowledgment. If the bidding is for less than the whole, it shall be for a fractional part of the estate, and the bidder who will pay the sum due for the least fractional part shall be the purchaser. If more than one right, lot or parcel of real estate assessed to the same person is so advertised and sold, said charge of $3, the 25¢ for each copy lodged with the municipal clerk, and the 25¢ for the return made to the municipal clerk, shall be divided equally among the several rights, lots or parcels advertised and sold at any one time; and in addition, the sum paid to the printer shall be divided equally among the nonresident rights, lots or parcels so advertised and sold; and the tax collector shall receive in addition, 50¢ on each parcel of real estate so advertised and sold, when more than one parcel is advertised and sold. The tax collector may, if necessary to complete the sales, adjourn the auction from day to day.



36 §1075. Collector's return of sale; form

The tax collector making any sale of real estate for nonpayment of taxes shall, within 30 days after such sale make a return, with a particular statement of his doings in making such sale, to the municipal clerk who shall receive and file it. Said return shall be evidence of the facts therein set forth in all cases where such tax collector is not personally interested. The tax collector's return to the municipal clerk shall be in substance as follows:

Pursuant to law, I caused the taxes assessed on the real estate of nonresident owners described herein, situated in the municipality of ..... for the year ....., to be advertised according to law by advertising in the ..... three weeks successively, the first publication being on the ..... day of ....., and at least six weeks before the day of sale; and caused the taxes assessed on the real estate of resident owners described herein, situated in the municipality of ..... for the year ....., to be advertised according to law by posting notice as required by law, at the following places, six weeks before the day of sale, being public and conspicuous places in said municipality. I also, at least ten days before the day of sale, gave to each resident owner of said real estate, or the occupant thereof, if any, in hand, or forwarded to him by registered mail with receipt demanded, or left at his last and usual place of abode, and sent by mail to the last and usual address of each nonresident owner of said real estate, whose address was known to me, written notice of the time and place of said sale, in the manner provided by law; and afterwards on the first Monday of February, 19.., at nine o'clock a.m., being the time and place of sale, I proceeded to sell, according to the tenor of the advertisement, the estates upon which the taxes so assessed remained unpaid; and in the schedules following is set forth each parcel of the estate so offered for sale, the amount of taxes and the name of the purchaser; and I have made and executed deeds of the several parcels to the several persons entitled thereto, and placed them on file in the municipal treasurer's office, to be disposed of as the law requires.

SCHEDULE NO. 1

Nonresident Owners

SCHEDULE NO. 2

Resident Owners

In witness whereof I have hereunto subscribed my name, this ..... day of ....., 19...

C.D., Tax Collector of the municipality of .....



36 §1076. Purchaser to notify mortgagee of sale; right of redemption

When real estate is so sold for taxes, the tax collector shall, within 30 days after the day of sale, lodge with the municipal treasurer a certificate under oath, designating the quantity of real estate sold, the names of the owners of each parcel and the names of the purchasers; what part of the amount of each was tax and what was cost and charges; also a deed of each parcel sold, running to the purchasers. The treasurer shall not at that time deliver the deeds to the grantees, but put them on file in his office, to be delivered at the expiration of 2 years from the day of sale, and the treasurer shall after the expiration of 2 years deliver said deed to the grantee or his heirs, provided the owner, the mortgagee or any person in possession or other person legally taxable therefor does not within such time redeem the estate from such sale, by payment or tender of the taxes, all the charges and interest on the whole at the rate of 8% a year from the date of sale to the time of redemption, and costs as provided, with 67¢ for the deed and certificate of acknowledgment.

If there is an undischarged mortgage duly recorded on the real estate sold for taxes, the purchaser at such sale shall notify the holder of record of each such mortgage within 60 days from the date of said sale, by sending a notice in writing by registered letter addressed to the record holder of such mortgage at the residence of such holder as given in the registry of deeds in the county where said real estate is situated, stating that he has purchased the estate at a tax sale on such date and request the mortgagee to redeem the same. If such notice is not given, the holder of record of any mortgage, which mortgage was on record in the registry of deeds at the time of said sale, may redeem the real estate sold at any time within 3 months after receiving actual notice of such sale, by the payment or tender of the amounts, interest and costs as specified, and the registry fee for recording and discharging the deed, if the deed has been recorded, and the deed shall be discharged by the grantee therein, or the owner under the tax deed at the time of redemption, in manner provided for the discharge of mortgages of real estate.

If any owner of real estate which is assessed to any former owner who was not the owner on April 1st of the taxable year as assessed, or to owners unknown, does not have actual notice of the sale of his real estate for taxes within said 2 years, he may, at any time within 3 months after he has had actual notice, redeem the real estate sold from such sale although the deed may have been recorded, by payment or tender of the amounts, interest and costs as specified and the registry fee for recording and discharging the deed, in case the deed has been recorded, and the deed shall be discharged by the grantee therein, or the owner under the tax deed at the time of redemption, in manner provided for the discharge of mortgages on real estate.

If the real estate is redeemed before the deed is delivered, the municipal treasurer shall give the owner, mortgagee or party to whom the real estate is assessed or other person legally taxable therefor a certificate thereof, cancel the deed and pay to the grantee on demand the amount so received from him. If the amounts, interest and costs specified are not paid to the treasurer within the time as specified, he shall deliver to the grantee his deed upon the payment of the fees for the deed and acknowledgment and 30¢ more for receiving and paying out the proceeds of the sale, but all tax deeds of real estate upon which there is an undischarged mortgage duly recorded shall carry no title except subject to such mortgage, unless the purchaser at such tax sale gives to the record holder of the mortgage, notice as provided. For the fidelity of the treasurer in discharging his duties required, the municipality is responsible, and has a remedy on his bond in case of default.



36 §1077. Purchaser's failure to pay in 20 days voids sale

If the purchaser of real estate sold for taxes under section 1074 fails to pay the tax collector within 20 days after the sale of the amount bid by him, the sale shall be void, and the municipality in which such sale was made shall be deemed to be the purchaser of the real estate so sold, the same as if purchased by some one in behalf of the municipality under section 1082. If a municipality becomes a purchaser under this section, the deed to it shall set forth the fact that a sale was duly made, the amount bid for the real estate included in said deed, and that the purchaser failed to pay the amount bid within 20 days after the sale. The said deed shall confer upon said municipality the same rights and duties as if it had been the purchaser under section 1082.



36 §1078. Owner's right to redeem

Any person to whom the right by law belongs may, at any time within 2 years from the day of sale, redeem any real estate sold for taxes on paying into the municipal treasury for the purchaser the full amount certified to be due, including taxes, costs and charges, with interest on the whole at the rate of 8% a year from the date of the sale, which shall be received and held by said treasurer as the property of the purchaser aforesaid. The treasurer shall pay it to said purchaser, his heirs or assigns, on demand. If not paid when demanded, the purchaser may recover it in any court of competent jurisdiction, with costs and interest at the rate of 8%, after such demand. The sureties of the treasurer shall pay the same on failure of said treasurer. In default of payment by either, the municipality shall pay the same with costs and interest as provided.



36 §1079. Refund of taxes paid by purchaser

Any person interested in the estate, by the purchase at the sale, may pay any tax assessed thereon, before or after that so advertised, and for which the estate remains liable, and on filing with the municipal treasurer the receipt of the officer to whom it was paid, the amount so paid shall be added to that for which the estate was liable, and shall be paid by the owner redeeming the estate, with interest at the same rate as on the other sums.



36 §1080. Delivery of deed to purchaser after 2 years

If the estate is not redeemed within the time specified by payment of the full amount required by this chapter, the municipal treasurer shall deliver to the purchaser the deeds lodged with him by the tax collector. If he willfully refuses to deliver such deed to said purchaser, on demand, after said 2 years and forfeiture of the land, he forfeits to said purchaser the full value of the property so to be conveyed, to be recovered in a civil action, with costs and interest as in other cases. The sureties of said treasurer shall make good the payment required in default of payment by the principal. On the failure of both, the municipality is liable.



36 §1081. Nonresident owner's action; time limit

Any nonresident owner of real estate sold under section 1074, having paid the taxes, costs, charges and interest as provided, may, at any time within one year after making such payment, commence a civil action against the municipality to recover the amount paid, and if on trial it appears that the money raised was for an unlawful purpose, he shall have judgment for the amount so paid. If not commenced within the year, the claim shall be forever barred. The action may be in the Superior Court and the plaintiff recovering judgment therein shall have full costs, although the amount of damages is less than $20.



36 §1082. Municipal officers may bid at sale

The municipal officers may employ one of their own number, or some other person, to attend the sale for taxes of any real estate in which their municipality is interested, and bid therefor a sum sufficient to pay the amount due and charges, in behalf of the municipality, and the deed shall be made to it.



36 §1083. Collector's deed; prima facie evidence of validity of sale

In the trial of any civil action, involving the validity of any sale of real estate for nonpayment of taxes, it shall be sufficient for the party claiming under it, in the first instance to produce in evidence the tax collector's deed, duly executed and recorded, which shall be prima facie evidence of his title, and if the other party claims and offers evidence to show that such sale was invalid and ineffectual to convey the title, the party claiming under it shall have judgment in his favor so far as relates to said tax title, if he then produces the assessment, signed by the assessors, and their warrant to the tax collector, and proves that such tax collector complied with the requirements of law in selling such real estate. In all civil actions involving the validity of such sales the tax collector's return to the municipal clerk shall be prima facie evidence of all facts therein set forth.



36 §1084. Posting notices; evidence of

The affidavit of any disinterested person as to posting notifications required for the sale of any real estate to be sold by the sheriff or his deputy, constable or tax collector, in the execution of his office, may be used in evidence in any trial to prove the fact of notice, if such affidavit, made on one of the original advertisements, or on a copy of it, is filed in the registry of the county where the real estate lies, within 6 months.









Subchapter 10: FARM AND OPEN SPACE TAX LAW

36 §1101. Purpose

It is declared that it is in the public interest to encourage the preservation of farmland and open space land in order to maintain a readily available source of food and farm products close to the metropolitan areas of the State to conserve the State's natural resources and to provide for the welfare and happiness of the inhabitants of the State, that it is in the public interest to prevent the forced conversion of farmland and open space land to more intensive uses as the result of economic pressures caused by the assessment thereof for purposes of property taxation at values incompatible with their preservation as such farmland and open space land, and that the necessity in the public interest of the enactment of this subchapter is a matter of legislative determination. [1975, c. 726, §2 (NEW).]

SECTION HISTORY

1975, c. 726, §2 (NEW).



36 §1102. Definitions

When used in this subchapter, unless the context otherwise indicates, the following words shall have the following meanings. [1975, c. 726, §2 (NEW).]

1. Assessor.

[ 1979, c. 378, §7 (RP) .]

2. Comprehensive plan. "Comprehensive plan" means zoning or a plan of development, including any amendment thereto, prepared or adopted by the planning board.

[ 1975, c. 726, §2 (NEW) .]

3. Cropland. "Cropland" means acreage within a farm unit of land in tillage rotation, open land formerly cropped and land in bush fruits.

[ 1975, c. 726, §2 (NEW) .]

4. Farmland. "Farmland" means any tract or tracts of land, including woodland and wasteland, of at least 5 contiguous acres on which farming or agricultural activities have contributed to a gross annual farming income of at least $2,000 per year from the sales value of agricultural products as defined in Title 7, section 152, subsection 2 in one of the 2, or 3 of the 5, calendar years preceding the date of application for classification. The farming or agricultural activity and income derived from that activity may be achieved by either the owner or a lessee of the land.

A. [1987, c. 728, §1 (RP).]

B. [1987, c. 728, §1 (RP).]

Gross income as used in this subsection includes the value of commodities produced for consumption by the farm household. Any applicant for assessment under this subchapter bears the burden of proof as to the applicant's qualification.

[ 2009, c. 114, §1 (AMD) .]

4-A. Forest management and harvest plan. "Forest management and harvest plan" means a written document that outlines activities to regenerate, improve and harvest a standing crop of timber. A plan must include the location of water bodies and wildlife habitat as identified by the Department of Inland Fisheries and Wildlife. A plan may include, but is not limited to, schedules and recommendations for timber stand improvement and harvesting plans and recommendations for regeneration activities. A plan must be prepared by a licensed professional forester or a landowner and be reviewed and certified by a licensed professional forester as consistent with sound silvicultural practices.

[ 2011, c. 618, §5 (NEW) .]

4-B. Forested land. "Forested land" means land that is used in the growth of trees but does not include ledge, marsh, open swamp, bog, water and similar areas that are unsuitable for growing trees.

[ 2011, c. 618, §5 (NEW) .]

5. Farm woodland. "Farm woodland" means the combined acreage within a farm unit of forested land.

[ 1975, c. 726, §2 (NEW) .]

5-A. Horticultural land. "Horticultural land" means land which is engaged in the production of vegetables, tree fruits, small fruits, flowers and woody or herbaceous plants.

[ 1987, c. 728, §2 (NEW) .]

6. Open space land. "Open space land" means any area of land, including state wildlife and management areas, sanctuaries and preserves designated as such in Title 12, the preservation or restriction of the use of which provides a public benefit in any of the following areas:

A. Conserving scenic resources; [1989, c. 748, §1 (AMD).]

B. Enhancing public recreation opportunities; [1989, c. 748, §1 (AMD).]

C. Promoting game management; or [1989, c. 748, §1 (AMD).]

D. Preserving wildlife or wildlife habitat. [1989, c. 748, §1 (AMD).]

[ 1989, c. 748, §1 (AMD) .]

7. Orchard land. "Orchard land" means the combined acreage within a farm unit of land devoted to the cultivation of trees bearing edible fruit.

[ 1975, c. 726, §2 (NEW) .]

8. Pastureland. "Pastureland" means the combined acreage within a farm unit of land devoted to the production of forage plants used for animal production.

[ 1991, c. 546, §14 (AMD) .]

9. Planning board. "Planning board" means a planning board created for the purpose of planning in any municipality or the Maine Land Use Planning Commission in the unorganized territory.

[ 1975, c. 726, §2 (NEW); 2011, c. 682, §38 (REV) .]

10. Wildlife habitat. "Wildlife habitat" means land that is subject to a written management agreement between the landowner and either the Department of Inland Fisheries and Wildlife or the Department of Agriculture, Conservation and Forestry to ensure that the habitat benefits provided by the land are not lost. Management agreements may be revised or updated by mutual consent of both parties at any time. Management agreements must be renewed at least every 10 years. "Wildlife habitat" must also meet one of the following criteria:

A. The land is designated by the Department of Inland Fisheries and Wildlife as supporting important wildlife habitat; [2003, c. 619, §1 (NEW).]

B. The land supports the life cycle of any species of wildlife as identified by the Department of Inland Fisheries and Wildlife; [2003, c. 619, §1 (NEW).]

C. The land is identified by the Department of Agriculture, Conservation and Forestry as supporting a natural vegetation community; or [2003, c. 619, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

D. The land is designated as a resource protection area in a comprehensive plan, zoning ordinance or zoning map. [2003, c. 619, §1 (NEW).]

[ 2003, c. 619, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1975, c. 726, §2 (NEW). 1979, c. 378, §7 (AMD). 1987, c. 728, §§1,2 (AMD). 1989, c. 748, §1 (AMD). 1991, c. 546, §14 (AMD). 1999, c. 449, §1 (AMD). 1999, c. 731, §Y1 (AMD). 2003, c. 619, §1 (AMD). 2009, c. 114, §1 (AMD). 2011, c. 618, §5 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2011, c. 682, §38 (REV).



36 §1103. Owner's application

An owner of farmland or open space land may apply for taxation under this subchapter by filing with the assessor the schedule provided for in section 1109. The election to apply requires the written consent of all owners of an interest in that farmland or open space land. [2007, c. 438, §26 (AMD).]

SECTION HISTORY

1975, c. 726, §2 (NEW). 1977, c. 467, §2 (AMD). 1987, c. 728, §3 (AMD). 2007, c. 438, §26 (AMD).



36 §1104. Administration; regulations

The State Tax Assessor shall adopt and amend such rules and regulations as may be reasonable and appropriate to carry out his responsibilities as provided in this subchapter. [1977, c. 467, §2-A (RPR).]

SECTION HISTORY

1975, c. 726, §2 (NEW). 1977, c. 467, §2A (RPR).



36 §1105. Valuation of farmland

The municipal assessor, chief assessor or State Tax Assessor for the unorganized territory shall establish the 100% valuation per acre based on the current use value of farmland used for agricultural or horticultural purposes. The values established must be guided by the Department of Agriculture, Conservation and Forestry as provided in section 1119 and adjusted by the assessor if determined necessary on the basis of such considerations as farmland rentals, farmer-to-farmer sales, soil types and quality, commodity values, topography and other relevant factors. These values may not reflect development or market value purposes other than agricultural or horticultural use. The values may not reflect value attributable to road frontage or shore frontage. [1999, c. 731, Pt. Y, §2 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

The 100% valuation per acre for farm woodland within a parcel classified as farmland under this subchapter is the 100% valuation per acre for each forest type established for each county pursuant to subchapter II-A. Areas other than woodland, agricultural land or horticultural land located within any parcel of farmland classified under this subchapter are valued on the basis of just value. [1993, c. 452, §7 (AMD).]

SECTION HISTORY

1975, c. 726, §2 (NEW). 1977, c. 467, §3 (RPR). 1987, c. 728, §4 (RPR). 1989, c. 748, §2 (AMD). 1993, c. 452, §7 (AMD). 1999, c. 731, §Y2 (AMD). 2011, c. 657, Pt. W, §5 (REV).



36 §1106. Powers and duties; State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 726, §2 (NEW). 1989, c. 748, §3 (AMD). 1991, c. 508, §1 (AMD). 1993, c. 452, §8 (RP).



36 §1106-A. Valuation of open space land

1. Valuation method. For the purposes of this subchapter, the current use value of open space land is the sale price that particular open space parcel would command in the marketplace if it were required to remain in the particular category or categories of open space land for which it qualifies under section 1102, subsection 6, adjusted by the certified ratio.

[ 1993, c. 452, §9 (NEW) .]

2. Alternative valuation method. Notwithstanding any other provision of law, if an assessor is unable to determine the valuation of open space land under the valuation method in subsection 1, the assessor may value that land under the alternative method in this subsection. The assessor may reduce the ordinary assessed valuation of the land, without regard to conservation easement restrictions and as reduced by the certified ratio, by the cumulative percentage reduction for which the land is eligible according to the following categories.

A. All open space land is eligible for a reduction of 20%. [1993, c. 452, §9 (NEW).]

B. Permanently protected open space land is eligible for the reduction set in paragraph A and an additional 30%. [1993, c. 452, §9 (NEW).]

C. Forever wild open space land is eligible for the reduction set in paragraphs A and B and an additional 20%. [1993, c. 452, §9 (NEW).]

D. Public access open space land is eligible for the applicable reduction set in paragraph A, B or C and an additional 25%. [1993, c. 452, §9 (NEW).]

E. Managed forest open space land is eligible for the reduction set in paragraphs A, B and D and an additional 10%. [2011, c. 618, §6 (NEW).]

Notwithstanding this section, the value of forested open space land may not be reduced to less than the value it would have under subchapter II-A, and the open space land valuation may not exceed just value as required under section 701-A.

[ 2011, c. 618, §6 (AMD) .]

3. Definition of land eligible for additional percentage reduction. The following categories of open space land are eligible for the additional percentage reduction set forth in subsection 2, paragraphs B, C, D and E.

A. Permanently protected open space is an area of open space land that is eligible for an additional cumulative percentage reduction in valuation because that area is subject to restrictions prohibiting building development under a perpetual conservation easement pursuant to Title 33, chapter 7, subchapter 8-A or as an open space preserve owned and operated by a nonprofit entity in accordance with section 1109, subsection 3, paragraph H. [2011, c. 618, §7 (AMD).]

B. Forever wild open space is an area of open space land that is eligible for an additional cumulative percentage reduction in valuation because it is permanently protected and subject to restrictions or committed to uses by a nonprofit entity in accordance with section 1109, subsection 3, paragraph H that ensure that in the future the natural resources on that protected property will remain substantially unaltered, except for:

(1) Fishing or hunting;

(2) Harvesting shellfish in the intertidal zone;

(3) Prevention of the spread of fires or disease; or

(4) Providing opportunities for low-impact outdoor recreation, nature observation and study. [1993, c. 452, §9 (NEW).]

C. Public access open space is an area of open space land, whether ordinary, permanently protected or forever wild, that is eligible for an additional cumulative percentage reduction in valuation because public access is by reasonable means and the applicant agrees to refrain from taking action to discourage or prohibit daytime, nonmotorized and nondestructive public use. The applicant may permit, but is not obligated to permit as a condition of qualification for public access status, hunting, snowmobiling, overnight use or other more intensive outdoor recreational uses. The applicant, without disqualifying land from status as public access open space, may impose temporary or localized public access restrictions to:

(1) Protect active habitat of endangered species listed under Title 12, chapter 925, subchapter 3;

(2) Prevent destruction or harm to fragile protected natural resources under Title 38, chapter 3, subchapter 1, article 5-A; or

(3) Protect the recreational user from any hazardous area. [2003, c. 414, Pt. B, §50 (AMD); 2003, c. 614, §9 (AFF).]

D. Managed forest open space land is an area of open space land whether ordinary, permanently protected pursuant to paragraph A or public access pursuant to paragraph C containing at least 10 acres of forested land that is eligible for an additional cumulative percentage reduction in valuation because the applicant has provided proof of a forest management and harvest plan. A forest management and harvest plan must be prepared for each parcel of managed forest open space land and updated every 10 years. The landowner must comply with the forest management and harvest plan and must submit every 10 years to the municipal assessor for parcels in a municipality or the State Tax Assessor for parcels in the unorganized territory a statement from a licensed professional forester that the landowner is managing the parcel according to the forest management and harvest plan. Failure to comply with the forest management and harvest plan results in the loss of the additional cumulative percentage reduction under this paragraph for 10 years. The assessor or the assessor's duly authorized representative may enter and examine the forested land and may examine any information in the forest management and harvest plan submitted by the owner. A copy of the forest management and harvest plan must be made available to the assessor to review upon request. For the purposes of this paragraph, "to review" means to see or possess a copy of a forest management and harvest plan for a reasonable amount of time to verify that the forest management and harvest plan exists or to facilitate an evaluation as to whether the forest management and harvest plan is appropriate and is being followed. Upon completion of a review, the forest management and harvest plan must be returned to the owner or an agent of the owner. A forest management and harvest plan provided in accordance with this section is confidential and is not a public record as defined in Title 1, section 402, subsection 3. [2011, c. 618, §7 (NEW).]

[ 2011, c. 618, §7 (AMD) .]

SECTION HISTORY

1993, c. 452, §9 (NEW). 2003, c. 414, §B50 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 618, §§6, 7 (AMD).



36 §1107. Orders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 726, §2 (NEW). 1977, c. 467, §4 (RP).



36 §1108. Assessment of tax

1. Organized areas. The municipal assessors shall adjust the 100% valuations per acre for farmland for their jurisdiction by whatever ratio or percentage of current just value is then being applied to other property within the municipality to obtain the assessed values. For any tax year, the classified farmland value must reflect only the current use value for farm or open space purposes and may not include any increment of value reflecting development pressure. Commencing April 1, 1978, land in the organized areas subject to taxation under this subchapter must be taxed at the property tax rate applicable to other property in the municipality, which rate must be applied to the assessed values so determined.

[ 1999, c. 731, Pt. Y, §3 (AMD) .]

2. Unorganized territory. The State Tax Assessor shall adjust the 100% valuations per acre for farmland for the unorganized territory by such ratio or percentage as is then being used to determine the state valuation applicable to other property in the unorganized territory to obtain the assessed values. For any tax year, the classified farmland value must reflect only the current use value for farm or open space purposes and shall not include any increment of value reflecting development pressure. Commencing April 1, 1978, land in the unorganized territory subject to taxation under this subchapter shall be taxed at the state property tax rate applicable to other property in the unorganized territory, which rate shall be applied to the assessed values so determined.

[ 1987, c. 728, §5 (AMD) .]

SECTION HISTORY

1975, c. 726, §2 (NEW). 1977, c. 467, §§5,6 (AMD). 1979, c. 666, §23 (AMD). 1987, c. 728, §5 (AMD). 1999, c. 731, §Y3 (AMD).



36 §1109. Schedule; investigation

1. Schedule. The owner or owners of farmland subject to taxation under this subchapter shall submit a signed schedule, on or before April 1st of the year in which the owner or owners wish to first subject the land to taxation under this subchapter, to the assessor upon a form prescribed by the State Tax Assessor identifying the land to be taxed under this subchapter, indicating the number of acres of each farmland classification, showing the location of the land in each classification and representing that the land is farmland as defined in section 1102, subsection 4. In determining whether the land is farmland, the assessor shall take into account, among other things, the acreage of the land, the portion of the land that is actually used for farming or agricultural operations, the productivity of the land, the gross income derived from farming or agricultural operations on the land, the nature and value of the equipment used in connection with farming or agricultural operations on the land and the extent to which the tracts comprising the land are contiguous. If the assessor determines that the land is farmland as defined in section 1102, subsection 4, the assessor shall classify it as farmland and apply the appropriate 100% valuations per acre for farmland and that land is subject to taxation under this subchapter.

The assessor shall record, in the municipal office of the town in which the farmland is located, the value of the farmland as established under this subchapter and the value at which the farmland would have been assessed had it not been classified under this subchapter.

[ 2011, c. 240, §7 (AMD) .]

2. Provisional classification. The owner of a parcel of land of at least 5 contiguous acres on which farming or agricultural activities have not produced the gross income required in section 1102, subsection 4 per year for one of the 2 or 3 of the 5 preceding calendar years, may apply for a 2-year provisional classification as farmland by submitting a signed schedule in duplicate, on or before April 1st of the year for which provisional classification is requested, identifying the land to be taxed under this subsection, listing the number of acres of each farmland classification, showing the location of the land in each classification and representing that the applicant intends to conduct farming or agricultural activities upon that parcel. Upon receipt of the schedule, the land must be provisionally classified as farmland and subjected to taxation under this subchapter. If, at the end of the 2-year period, the land does not qualify as farmland under section 1102, subsection 4, the owner shall pay a penalty that is an amount equal to the taxes that would have been assessed had the property been assessed at its fair market value on the first day of April for the 2 preceding tax years less the taxes paid on the property over the 2 preceding years and interest at the legal rate from the dates on which those amounts would have been payable.

[ 1999, c. 731, Pt. Y, §4 (AMD) .]

3. Open space land qualification. The owner or owners of land who believe that land is open space land as defined in section 1102, subsection 6 shall submit a signed schedule on or before April 1st of the year in which that land first becomes subject to taxation under this subchapter to the assessor on a form prescribed by the State Tax Assessor that must contain a description of the land, a general description of the use to which the land is being put and other information required by the assessor to aid the assessor in determining whether the land qualifies for classification as open space land and for which of the valuation categories set forth in section 1106-A the land is eligible. The assessor shall determine whether the land is open space land as defined in section 1102, subsection 6 and, if so, that land must be classified as open space land and subject to taxation under this subchapter. In determining whether the restriction of the use or preservation of the land provides a public benefit in one of the areas set forth in section 1102, subsection 6, the assessor shall consider all facts and circumstances pertinent to the land and its vicinity. A factor that is pertinent to one application may be irrelevant in determining the public benefit of another application. A single factor, whether listed below or not, may be determinative of public benefit. Among the factors to be considered are:

A. The importance of the land by virtue of its size or uniqueness in the vicinity or proximity to extensive development or comprising an entire landscape feature; [1989, c. 748, §4 (NEW).]

B. The likelihood that development of the land would contribute to degradation of the scenic, natural, historic or archeological character of the area; [1989, c. 748, §4 (NEW).]

C. The opportunity of the general public to appreciate significant scenic values of the land; [1989, c. 748, §4 (NEW).]

D. The opportunity for regular and substantial use of the land by the general public for recreational or educational use; [1989, c. 748, §4 (NEW).]

E. The importance of the land in preserving a local or regional landscape or resource that attracts tourism or commerce to the area; [1989, c. 748, §4 (NEW).]

F. The likelihood that the preservation of the land as undeveloped open space will provide economic benefit to the town by limiting municipal expenditures required to service development; [1989, c. 748, §4 (NEW).]

G. Whether the land is included in an area designated as open space land or resource protection land on a comprehensive plan or in a zoning ordinance or on a zoning map as finally adopted; [1989, c. 748, §4 (NEW).]

H. The existence of a conservation easement, other legally enforceable restriction, or ownership by a nonprofit entity committed to conservation of the property that will permanently preserve the land in its natural, scenic or open character; [1989, c. 748, §4 (NEW).]

I. The proximity of other private or public conservation lands protected by permanent easement or ownership by governmental or nonprofit entities committed to conservation of the property; [1989, c. 748, §4 (NEW).]

J. The likelihood that protection of the land will contribute to the ecological viability of a local, state or national park, nature preserve, wildlife refuge, wilderness area or similar protected area; [1989, c. 748, §4 (NEW).]

K. The existence on the land of habitat for rare, endangered or threatened species of animals, fish or plants, or of a high quality example of a terrestrial or aquatic community; [1989, c. 748, §4 (NEW).]

L. The consistency of the proposed open space use with public programs for scenic preservation, wildlife preservation, historic preservation, game management or recreation in the region; [1989, c. 748, §4 (NEW).]

M. The identification of the land or of outstanding natural resources on the land by a legislatively mandated program, on the state, local or federal level, as particular areas, parcels, land types or natural resources for protection, including, but not limited to, the register of critical areas under Title 12, section 544-B; the laws governing wildlife sanctuaries and management areas under Title 12, section 10109, subsection 1 and sections 12706 and 12708; the laws governing the State's rivers under Title 12, chapter 200; the natural resource protection laws under Title 38, chapter 3, subchapter 1, article 5-A; and the Maine Coastal Barrier Resources Systems under Title 38, chapter 21; [2007, c. 627, §29 (AMD).]

N. Whether the land contains historic or archeological resources listed in the National Register of Historic Places or is determined eligible for such a listing by the Maine Historic Preservation Commission, either in its own right or as contributing to the significance of an adjacent historic or archeological resource listed, or eligible to be listed, in the National Register of Historic Places; or [2003, c. 619, §3 (AMD).]

O. Whether there is a written management agreement between the landowner and the Department of Inland Fisheries and Wildlife or the Department of Agriculture, Conservation and Forestry as described in section 1102, subsection 10. [2003, c. 619, §4 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

If a parcel of land for which the owner or owners are seeking classification as open space contains any principal or accessory structures or any substantial improvements that are inconsistent with the preservation of the land as open space, the owner or owners in their schedule shall exclude from their application for classification as open space a parcel of land containing those buildings or improvements at least equivalent in size to the state minimum lot size as prescribed by Title 12, section 4807-A or by the zoning ordinances or zoning map pertaining to the area in which the land is located, whichever is larger. For the purposes of this section, if any of the buildings or improvements are located within shoreland areas as defined in Title 38, chapter 3, subchapter 1, article 2-B, the excluded parcel must include the minimum shoreland frontage required by the applicable minimum lot standards under the minimum guidelines established pursuant to Title 38, chapter 3, subchapter 1, article 2-B or by the zoning ordinance for the area in which the land is located, whichever is larger. The shoreland frontage requirement is waived to the extent that the affected frontage is part of a contiguous shore path or a beach for which there is or will be, once classified, regular and substantial use by the public. The shoreland frontage requirement may be waived at the discretion of the legislative body of the municipality if it determines that a public benefit will be served by preventing future development near the shore or by securing access for the public on the particular shoreland area that would otherwise be excluded from classification.

[ 2011, c. 240, §8 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

4. Investigation. The assessor shall notify the landowner , on or before June 1st following receipt of a signed schedule meeting the requirements of this section , whether the application has been accepted or denied. If the application is denied, the assessor shall state the reasons for the denial and provide the landowner an opportunity to amend the schedule to conform to the requirements of this subchapter.

The assessor or the assessor's duly authorized representative may enter and examine lands subject to taxation under this subchapter and may examine any information submitted by the owner or owners.

The assessor may require the owner to respond within 60 days of the receipt of notice in writing by certified mail, return receipt requested, to written questions or interrogatories the assessor considers necessary to obtain material information about those lands. If the assessor determines that the required material information regarding those lands cannot reasonably be obtained through written questions or interrogatories, the assessor may require the owner , upon notice in writing by certified mail, return receipt requested, or by another method that provides actual notice, to appear before the assessor at a reasonable time and place designated by the assessor and answer questions or interrogatories the assessor considers necessary to obtain material information about those lands.

If the owner of a parcel of land subject to taxation under this subchapter fails to submit the schedules required by this section, fails to respond to written questions or interrogatories of the assessor as provided in this subsection or fails to appear before the assessor to respond to questions or interrogatories as provided in this subsection, that owner or owners are deemed to have waived all rights of appeal.

[ 2007, c. 438, §27 (AMD) .]

5. Owner obligation. It is the obligation of the owner to report to the assessor any change of use or change of classification of land subject to taxation under this subchapter by the end of the tax year in which the change occurs and to report to the assessor on or before April 1st of every 5th year the gross income realized in each of the previous 5 years from acreage classified as farmland.

If the owner fails to report to the assessor as required by this subsection, the assessor shall assess those taxes that should have been paid, shall assess the penalty provided in section 1112 and shall assess an additional penalty equal to 25% of the penalty provided in section 1112. The assessor may waive the additional penalty for cause.

[ 2007, c. 438, §28 (RPR) .]

6. Recertification. The assessor shall determine annually whether any classified land continues to meet the requirements of this subchapter. Each year the assessor shall recertify any classifications made under this subchapter. If any classified land no longer meets the requirements of this subchapter, the assessor shall either remove the classification or, if he deems it appropriate, allow the land to have a provisional classification as detailed in subsection 2.

[ 1977, c. 467, §11 (AMD) .]

7. Transition.

[ 2009, c. 434, §18 (RP) .]

SECTION HISTORY

1975, c. 726, §2 (NEW). 1977, c. 467, §§7-11 (AMD). 1977, c. 509, §§24-27 (AMD). 1981, c. 364, §23 (AMD). 1981, c. 698, §181 (AMD). 1987, c. 728, §§6-8 (AMD). 1989, c. 748, §§4,5 (AMD). 1993, c. 452, §§10,11 (AMD). 1995, c. 603, §1 (AMD). 1999, c. 731, §Y4 (AMD). 2003, c. 414, §B51 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 619, §§2-4 (AMD). 2007, c. 438, §§27, 28 (AMD). 2007, c. 627, §29 (AMD). 2009, c. 434, §18 (AMD). 2011, c. 240, §§7, 8 (AMD). 2011, c. 657, Pt. W, §5 (REV).



36 §1110. Reclassification

Land subject to taxes under this subchapter may be reclassified as to land classification by the municipal assessor, chief assessor or State Tax Assessor upon application of the owner with a proper showing of the reasons justifying that reclassification or upon the initiative of the respective municipal assessor, chief assessor or State Tax Assessor where the facts justify the same. In the event that the municipal assessor, chief assessor or State Tax Assessor determines, upon his own initiative, to reclassify land previously classified under this subchapter, he shall provide to the owner or owners of the land by certified mail, return receipt requested, notice of his intention to reclassify that land and the reasons therefor: [1977, c. 696, §269 (RPR).]

SECTION HISTORY

1975, c. 726, §2 (NEW). 1977, c. 467, §12 (AMD). 1977, c. 509, §28 (AMD). 1977, c. 696, §269 (RPR).



36 §1111. Scenic easements and development rights

Any municipality may, through donation or the expenditure of public funds, accept or acquire scenic easements or development rights for preserving property for the preservation of agricultural farmland or open space land. The term of such scenic easements or development rights must be for a period of at least 10 years. [1975, c. 726, §2 (NEW).]

SECTION HISTORY

1975, c. 726, §2 (NEW).



36 §1112. Recapture penalty

Any change in use disqualifying land for classification under this subchapter shall cause a penalty to be assessed by the assessors of the municipality in which the land is located, or by the State Tax Assessor if the land is not within a municipality, in addition to the annual tax in the year of disqualification except when the change is occasioned by a transfer resulting from the exercise or the threatened exercise of the power of eminent domain. [1987, c. 728, §9 (RPR).]

For land that has been classified as farmland under this subchapter, the penalty is the recapture of the taxes that would have been paid on the land for the past 5 years if it had not been classified under this subchapter, less all taxes that were actually paid during those 5 years and interest at the rate set by the town during those 5 years on delinquent taxes. An owner of farmland that has been classified under this subchapter for 5 full years or more may pay any penalty owed under this paragraph in up to 5 equal annual installments with interest at the rate set by the town to begin 60 days after the date of assessment. Notwithstanding section 943, for an owner paying a penalty under this procedure, the period during which the tax lien mortgage, including interest and costs, must be paid to avoid foreclosure and expiration of the right of redemption is 48 months from the date of the filing of the tax lien certificate instead of 18 months. [1999, c. 731, Pt. Y, §5 (AMD).]

A penalty may not be assessed at the time of a change of use from the farmland classification of land subject to taxation under this subchapter to the open space classification of land subject to taxation under this subchapter. A penalty may not be assessed upon the withdrawal of open space land from taxation under this subchapter if the owner applies for the land to be classified as and the land is accepted for classification as timberland under subchapter 2-A. There also is no penalty imposed when land classified as timberland is accepted for classification as open space land. A penalty may not be assessed upon withdrawal of open space land from taxation under this subchapter if the owner applies for the land to be classified as and the land is accepted for classification as farmland under this subchapter. A penalty may not be assessed upon withdrawal of land enrolled under the Maine Tree Growth Tax Law if the owner applies for the land to be classified as and the land is accepted for classification as farmland under this chapter. The recapture penalty for withdrawal from farmland classification within 10 years of a transfer from either open space tax classification or timberland tax classification is the same imposed on withdrawal from the prior tax classification, open space or tree growth. The recapture penalty for withdrawal from farmland classification more than 10 years after such a transfer will be the regular farmland recapture penalty provided for in this section. In the event a penalty is later assessed under subchapter 2-A, the period of time that the land was taxed as farmland or as open space land under this subchapter must be included for purposes of establishing the amount of the penalty. The recapture penalty for withdrawal from open space classification within 10 years of a transfer from tree growth classification occurring on or after August 1, 2012 is the same that would be imposed if the land were being withdrawn from the tree growth classification. The recapture penalty for withdrawal from open space classification more than 10 years after such a transfer will be the open space recapture penalty provided for in this section. [2011, c. 618, §8 (AMD).]

If land is withdrawn from classification under this subchapter, any penalty assessed may be considered for abatement pursuant to the procedures incorporated in subchapter VIII. [1987, c. 728, §9 (RPR).]

For land classified as open space under this subchapter, the penalty is the same as that imposed for withdrawal from tree growth classification in section 581 and may be assessed and collected as a supplemental assessment in accordance with section 713-B. [1993, c. 452, §12 (AMD).]

SECTION HISTORY

1975, c. 726, §2 (NEW). 1983, c. 400, §§2,3 (AMD). 1987, c. 728, §9 (RPR). 1989, c. 555, §19 (AMD). 1989, c. 748, §6 (AMD). 1993, c. 452, §§12,13 (AMD). 1995, c. 603, §2 (AMD). 1999, c. 731, §Y5 (AMD). 2009, c. 434, §19 (AMD). 2011, c. 404, §2 (AMD). 2011, c. 618, §8 (AMD).



36 §1112-A. Mineral lands (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 711, §9 (NEW). 1987, c. 772, §18 (RP).



36 §1112-B. Mineral lands subject to an excise tax

Any statutory or constitutional penalty imposed as a result of withdrawal or a change of use, whether imposed before or after January 1, 1984, shall be determined without regard to the presence of minerals, provided that when payment of the penalty is made or demanded, whichever occurs first, there is in effect a state excise tax which applies or would apply to the mining of those minerals. [1987, c. 772, §19 (AMD).]

SECTION HISTORY

1983, c. 776, §3 (NEW). 1987, c. 772, §19 (AMD).



36 §1113. Enforcement provision

A lien is created to secure the payment of the penalties provided in section 1109, subsections 2 and 5 and section 1112, which may be enforced in the same manner as liens created by section 552. [2009, c. 496, §9 (AMD).]

SECTION HISTORY

1975, c. 726, §2 (NEW). 1977, c. 467, §13 (RPR). 2009, c. 496, §9 (AMD).



36 §1114. Application

No person can apply for classification for more than an aggregate total of 15,000 acres under this subchapter. The classification of farmland or open space land hereunder shall continue until the municipal assessor, or State Tax Assessor in the unorganized territory, determine that the land no longer meets the requirements of such classification. [1975, c. 726, §2 (NEW).]

SECTION HISTORY

1975, c. 726, §2 (NEW).



36 §1115. Transfer of portion of parcel of land

Transfer of a portion of a parcel of farmland subject to taxation under this subchapter does not affect the taxation under this subchapter of the resulting parcels unless they do not meet the minimum acreage requirements of this subchapter. Transfer of a portion of a parcel of open space land subject to taxation under this subchapter does not affect the taxation under this subchapter of the resulting parcels unless either or both of the parcels no longer provide a public benefit in one of the areas enumerated in section 1102, subsection 6. Each resulting parcel must be taxed to the owners under this subchapter until it is withdrawn from taxation under this subchapter, in which case the penalties provided in section 1112 apply only to the owner of that parcel. If the transfer of a portion of a parcel of farmland subject to taxation under this subchapter results in the creation of a parcel that is less than the minimum acreage required by this subchapter or if the transfer of a portion of a parcel of open space land subject to taxation under this subchapter results in the creation of a parcel that no longer provides a public benefit in one of the areas enumerated in section 1102, subsection 6, that parcel is deemed to have been withdrawn from taxation under this subchapter as a result of the transfer and is subject to the penalties provided in section 1112. [2009, c. 496, §10 (AMD).]

SECTION HISTORY

1975, c. 726, §2 (NEW). 1989, c. 748, §7 (AMD). 2009, c. 496, §10 (AMD).



36 §1116. Reclassification and withdrawal in unorganized territory (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 726, §2 (NEW). 1977, c. 509, §29 (RP).



36 §1117. Appeal from State Tax Assessor or Commissioner of Agriculture (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 726, §2 (NEW). 1979, c. 666, §24 (RP).



36 §1118. Appeals and abatements

The denial of an application or an assessment made under this subchapter is subject to the abatement procedures provided by section 841. Appeal from a decision rendered under section 841 or a recommended current use value established under section 1106-A must be to the State Board of Property Tax Review. [1993, c. 452, §14 (AMD).]

SECTION HISTORY

1975, c. 726, §2 (NEW). 1977, c. 549, §9 (AMD). 1977, c. 694, §699 (RPR). 1979, c. 666, §25 (RPR). 1985, c. 764, §20 (AMD). 1993, c. 452, §14 (AMD).



36 §1119. Valuation guidelines

By December 31, 2000 and biennially thereafter, the Department of Agriculture, Conservation and Forestry working with the Bureau of Revenue Services, representatives of municipal assessors and farmers shall prepare guidelines to assist local assessors in the valuation of farmland. The department shall also deliver these guidelines in training sessions for local assessors throughout the State. These guidelines must include recommended values for cropland, orchard land, pastureland and horticultural land, differentiated by region where justified. Any variation in assessment of farmland from the recommended values must be substantiated by the local assessor within the parameters allowed within this subchapter. [2001, c. 652, §8 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1987, c. 728, §10 (NEW). 1991, c. 508, §2 (AMD). 1997, c. 526, §14 (AMD). 1999, c. 731, §Y6 (AMD). 2001, c. 652, §8 (AMD). 2011, c. 657, Pt. W, §5 (REV).



36 §1120. Program promotion

The Department of Agriculture, Conservation and Forestry shall undertake an informational program designed to educate Maine citizens as to the existence of the farm and open space tax laws, which must include, but not be limited to, informing local farm organizations and associations of tax assessors about the law. [2013, c. 405, Pt. D, §14 (AMD).]

The Department of Agriculture, Conservation and Forestry and the Bureau of Revenue Services shall produce written materials designed to inform municipal assessors, farmers and Maine citizens about the farm and open space tax program. These materials must be in a form that is attractive, easily understandable and designed to interest the public in the program. The department and the bureau shall ensure that these written materials are made available and distributed as widely as possible throughout the State. [2013, c. 405, Pt. D, §14 (AMD).]

SECTION HISTORY

1987, c. 728, §10 (NEW). 1997, c. 526, §14 (AMD). 2013, c. 405, Pt. D, §14 (AMD).



36 §1121. Program monitoring

The Department of Agriculture, Conservation and Forestry and the Bureau of Revenue Services shall periodically review the level of participation in the farm and open space tax program, the taxes saved due to that participation, the fiscal impact, if any, on municipalities, including the impact of any penalties assessed under section 1112 and the effectiveness of the program in preserving farmland and open space. The department and the bureau may report to the joint standing committee of the Legislature having jurisdiction over taxation matters on the status of the program. The department and the bureau may identify problems that prevent realization of the purposes of this subchapter and potential solutions to remedy those problems. [2001, c. 652, §9 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1987, c. 728, §10 (NEW). 1991, c. 508, §3 (AMD). 1997, c. 526, §14 (AMD). 2001, c. 652, §9 (AMD). 2011, c. 657, Pt. W, §5 (REV).






Subchapter 10-A: CURRENT USE VALUATION OF CERTAIN WORKING WATERFRONT LAND

36 §1131. Purpose

It is declared that it is in the public interest to encourage the preservation of working waterfront land and to prevent the conversion of working waterfront land to other uses as the result of economic pressures caused by the assessment of that land, for purposes of property taxation, at values incompatible with its use as working waterfront land and that the necessity in the public interest of the enactment of this subchapter in accordance with the Constitution of Maine, Article IX, Section 8 is a matter of legislative determination. [2007, c. 466, Pt. A, §58 (NEW).]

SECTION HISTORY

2007, c. 466, Pt. A, §58 (NEW).



36 §1132. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 466, Pt. A, §58 (NEW).]

1. Commercial aquacultural production. "Commercial aquacultural production" has the same meaning as in section 2013, subsection 1, paragraph A-1.

[ 2009, c. 496, §11 (AMD) .]

2. Commercial fishing. "Commercial fishing" means harvesting or processing, or both, of wild marine organisms with the intent of disposing of them for profit or trade in commercial channels.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

3. Commercial fishing activities. "Commercial fishing activities" means commercial aquacultural production and commercial fishing. "Commercial fishing activities" does not include retail sale to the general public of marine organisms or their byproducts, or of other products or byproducts of commercial aquacultural production or commercial fishing.

[ 2009, c. 496, §12 (AMD) .]

4. Excess valuation factor. "Excess valuation factor" means a market-based influence on the determination of the just value of working waterfront land that would result in a valuation that is in excess of that land's current use value. "Excess valuation factor" includes, but is not limited to, aesthetic factors, recreational water-use factors, residential housing factors and nonresidential development factors unrelated to working waterfront uses.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

5. Head of tide. "Head of tide" means the inland or upstream limit of water affected by the tide.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

6. Intertidal zone. "Intertidal zone" means all land affected by the tides between the mean high-water mark and the mean low-water mark.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

7. Marine organism. "Marine organism" means an animal or plant that inhabits intertidal zones or waters below head of tide.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

8. Support the conduct of commercial fishing activities. "Support the conduct of commercial fishing activities" means:

A. To provide access to the water or the intertidal zone over waterfront property to persons directly engaged in commercial fishing activities; or [2007, c. 466, Pt. A, §58 (NEW).]

B. To conduct commercial business activities that provide goods or services that directly support commercial fishing activities. [2007, c. 466, Pt. A, §58 (NEW).]

[ 2007, c. 466, Pt. A, §58 (NEW) .]

9. Used predominantly. "Used predominantly" means used more than 90% for commercial fishing activity, allowing for limited uses for noncommercial or nonfishing activities if those activities are minor and purely incidental to a property's predominant use.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

10. Used primarily. "Used primarily" means used more than 50% for commercial fishing activity.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

11. Working waterfront land. "Working waterfront land" means a parcel of land, or a portion thereof, abutting water to the head of tide or land located in the intertidal zone that is used primarily or used predominantly to provide access to or support the conduct of commercial fishing activities. For purposes of this subchapter, a parcel is deemed to include a unit of real estate notwithstanding the fact that it is divided by a road, way, railroad or pipeline.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

SECTION HISTORY

2007, c. 466, Pt. A, §58 (NEW). 2009, c. 496, §§11, 12 (AMD).



36 §1133. Owner's application

An owner or owners of land may elect to apply for taxation under this subchapter for the tax year beginning April 1, 2007 and for subsequent tax years by filing with the assessor the schedule provided for in section 1137, subsection 1. [2007, c. 466, Pt. A, §58 (NEW).]

SECTION HISTORY

2007, c. 466, Pt. A, §58 (NEW).



36 §1134. Administration; rules

The State Tax Assessor may adopt rules necessary to carry out this subchapter. Rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 466, Pt. A, §58 (NEW).]

SECTION HISTORY

2007, c. 466, Pt. A, §58 (NEW).



36 §1135. Current use valuation of working waterfront land

The municipal assessor, chief assessor or State Tax Assessor for the unorganized territory shall establish the current use value per parcel for property classified as working waterfront land. The current use value of working waterfront land is the sale price that the parcel would command in the marketplace if it were required to remain in the use currently being made of the parcel as working waterfront land. The assessor may use one of the following methods to determine current use value. [2007, c. 466, Pt. A, §58 (NEW).]

1. Comparative valuation. The assessor may determine the current use value of working waterfront land by considering:

A. All excess valuation factors that affect the land's just value; [2007, c. 466, Pt. A, §58 (NEW).]

B. The comparative valuation of inland commercial enterprises that are being assessed on the basis of a use that is similar to the use of the working waterfront land with respect to function, access and level of activity; and [2007, c. 466, Pt. A, §58 (NEW).]

C. Any other factor that results in a determination of the current use value of the working waterfront land. [2007, c. 466, Pt. A, §58 (NEW).]

[ 2007, c. 466, Pt. A, §58 (NEW) .]

2. Alternative valuation. If there is insufficient data to determine the current use value of working waterfront land under subsection 1, the assessor may reduce the ordinary assessed valuation of the land, without regard to permanent protection restrictions and as reduced by the certified ratio, by applying the percentage reductions for which the land is eligible according to the following categories.

A. Working waterfront land used predominantly as working waterfront land is eligible for a reduction of 20%. [2007, c. 466, Pt. A, §58 (NEW).]

B. Working waterfront land used primarily as working waterfront land is eligible for a reduction of 10%. [2007, c. 466, Pt. A, §58 (NEW).]

C. Working waterfront land that is permanently protected from a change in use through deeded restrictions is eligible for the reduction described in paragraph A or B and an additional reduction of 30%. [2007, c. 466, Pt. A, §58 (NEW).]

[ 2007, c. 466, Pt. A, §58 (NEW) .]

SECTION HISTORY

2007, c. 466, Pt. A, §58 (NEW).



36 §1136. Assessment of tax

An assessment of working waterfront land for purposes of property taxation must be based on the value determined in accordance with this subchapter. [2007, c. 466, Pt. A, §58 (NEW).]

SECTION HISTORY

2007, c. 466, Pt. A, §58 (NEW).



36 §1137. Schedule; qualification

1. Schedule. The owner or owners of waterfront land may apply for taxation of that land under this subchapter by submitting a signed schedule, on or before April 1st of the year in which the owner or owners wish to first subject that land to taxation under this subchapter, to the assessor upon a form to be prescribed by the State Tax Assessor that must contain a description of the parcel, together with a map identifying the location and boundaries of the working waterfront land, a description of the manner in which the land is used primarily for commercial fishing activities and other information the assessor may require to aid the assessor in determining what portion of the land qualifies for classification as working waterfront land. The schedule must be signed and consented to by each person with an ownership interest in the land. Classification of the land as working waterfront land may not be inconsistent with the use prescribed in the comprehensive plan, growth management program or zoning ordinance of the municipality in which the land is situated.

In defining the working waterfront land area contained within a parcel, land used primarily for commercial fishing activities must be included, together with any remaining portion of the parcel that is not used for purposes inconsistent with commercial fishing activities as long as the remaining portion is not sufficient in dimension to meet the requirements for a minimum lot as provided by either the state minimum lot requirements as prescribed by Title 12, section 4807-A or Title 38, chapter 3, subchapter 1, article 2-B, as applicable, or the minimum lot size provided by the zoning ordinance or zoning map pertaining to the area in which the remaining portion is located.

[ 2011, c. 240, §9 (AMD) .]

2. Classification. The assessor shall determine what land meets the requirements of this subchapter and shall classify such land as working waterfront land in accordance with this subchapter. The assessor shall file, in the municipal office of the town in which the working waterfront land is located, the original schedule and the value of the working waterfront land as established under this subchapter and the value at which the working waterfront land would have been assessed had it not been classified under this subchapter.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

3. Notification of determination. The assessor shall notify the owner or owners in writing of the assessor's determination as to the applicability of this subchapter by June 1st following receipt of a signed schedule meeting the requirements of this section. The assessor's notification must state whether the application has been accepted or denied, and if denied the assessor shall state the reasons for the denial and provide the owner or owners an opportunity to amend the schedule to conform to the requirements of this subchapter.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

4. Investigation. The assessor or the assessor's duly authorized representative may enter and examine the lands under this subchapter for tax purposes and may examine any information submitted by the owner or owners.

Upon notice in writing by certified mail, return receipt requested, any owner or owners shall, within 60 days of the receipt of such notice, respond to such written questions or interrogatories as the assessor may consider necessary to obtain material information about those lands. If the assessor determines that it is not reasonable to obtain the required material information regarding those lands through such written questions or interrogatories, the assessor may require any owner or owners, upon notice in writing by certified mail, return receipt requested, or by such other method as provides actual notice, to appear before the assessor at such reasonable time and place as the assessor may designate and answer such questions or interrogatories as the assessor may consider necessary to obtain material information about those lands.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

5. Owner obligation. If the owner or owners of any land subject to taxation under this subchapter fail to submit the schedules under this section, or fail to respond, within 60 days of receipt, to written questions or interrogatories of the assessor, or fail within 60 days of receipt of notice as provided in this section to appear before the assessor to respond to questions or interrogatories, or fail to provide information after notice duly received as provided under this section, that owner or those owners are deemed to have waived all rights of appeal.

It is the obligation of the owner or owners to report to the assessor any disqualifying change of use of land subject to taxation under this subchapter by the end of the tax year in which the change occurs. If the owner or owners fail to report any disqualifying change of use of land to the assessor, the assessor shall assess those taxes that should have been paid, shall assess the penalty provided in section 1138 and shall assess an additional penalty of 25% of the foregoing penalty amount. The assessor may waive the additional penalty for cause.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

6. Recertification. The assessor shall determine annually whether any classified land continues to meet the requirements of this subchapter. Each year the assessor shall recertify any classifications made under this subchapter and update the information required under subsection 1. If any classified land no longer meets the requirements of this subchapter, or the owner or owners request withdrawal of the land from the classification in writing, the assessor shall remove the classification.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

SECTION HISTORY

2007, c. 466, Pt. A, §58 (NEW). 2011, c. 240, §9 (AMD).



36 §1138. Recapture penalty

1. Assessor determination; owner request. If the assessor determines that land subject to this subchapter no longer meets the requirements of this subchapter, the assessor must withdraw the land from taxation under this subchapter. The owner or owners of land subject to this subchapter may at any time request withdrawal of any land from taxation under this subchapter by certifying in writing to the assessor that the land is no longer to be classified under this subchapter.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

2. Withdrawal of portion. In the case of withdrawal of a portion of the working waterfront land, the owner or owners, as a condition of withdrawal, shall file with the assessor a schedule including the information required under section 1137, subsection 1 showing the area withdrawn and the area remaining under this subchapter.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

3. Penalty. If land is withdrawn from taxation under this subchapter, the assessor shall impose a penalty upon the owner or owners. The penalty is the greater of:

A. An amount equal to the taxes that would have been assessed on the first day of April for the 5 tax years, or any lesser number of tax years starting with the year in which the property was first classified, preceding such withdrawal had such real estate been assessed in each of those years at its just value on the date of withdrawal less all taxes paid on that real estate over the preceding 5 years, and interest at the prevailing municipal rate from the date or dates on which those amounts would have been payable; and [2007, c. 466, Pt. A, §58 (NEW).]

B. An amount computed by multiplying the amount, if any, by which the fair market value of the real estate on the date of withdrawal exceeds the 100% valuation of the real estate pursuant to this subchapter on the preceding April 1st by the following rates:

(1) If the real estate was subject to valuation under this subchapter for 10 years or less prior to the date of withdrawal, the rate is 30%; and

(2) If the real estate was subject to valuation under this subchapter for more than 10 years prior to the date of withdrawal, the rate is that percentage obtained by subtracting 1% from 30% for each full year beyond 10 years that the real estate was subject to valuation under this subchapter prior to the date of withdrawal until a rate of 20% is reached. [2007, c. 466, Pt. A, §58 (NEW).]

For purposes of this section, just value at the time of withdrawal is the assessed just value of comparable property in the municipality adjusted by the municipality's certified assessment ratio.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

4. Assessment and collection of penalties. The penalties for withdrawal must be paid upon withdrawal to the tax collector as additional property taxes. Penalties may be assessed and collected as supplemental assessments in accordance with section 713-B.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

5. Eminent domain. A penalty may not be assessed under this section if the withdrawal of the parcel is occasioned by a transfer to the State or other entity holding the power of eminent domain resulting from the exercise or threatened exercise of that power.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

6. Relief from requirements. Upon withdrawal, the land is relieved of the requirements of this subchapter immediately and is returned to taxation under the statutes relating to the taxation of real property to be so taxed on the following April 1st.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

7. Reclassification as open space. No penalty may be assessed upon the withdrawal of land from taxation under this subchapter if the owner or owners apply for and are accepted for classification of that land as open space land under subchapter 10.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

8. Report of penalty. Any municipality that receives a penalty for the withdrawal of land from taxation under this subchapter shall report to the State Tax Assessor the total amount received in that reporting year on the municipal valuation return form described in section 383.

[ 2007, c. 466, Pt. A, §58 (NEW) .]

SECTION HISTORY

2007, c. 466, Pt. A, §58 (NEW).



36 §1139. Enforcement

A tax lien is created to secure the payment of the penalties provided in section 1138. The lien may be enforced in the same manner and has the same effect as liens on real estate created by section 552. [2007, c. 466, Pt. A, §58 (NEW).]

SECTION HISTORY

2007, c. 466, Pt. A, §58 (NEW).



36 §1140. Transfer of ownership

If land taxed under this subchapter is transferred to a new owner or owners, in order to maintain the classification, within one year of the date of transfer, the new owner or owners must file with the assessor a new application and a sworn statement indicating that the transferred parcel continues to meet the requirements of section 1132, subsection 11. [2007, c. 466, Pt. A, §58 (NEW).]

SECTION HISTORY

2007, c. 466, Pt. A, §58 (NEW).



36 §1140-A. Appeals and abatements

The denial of an application or an assessment made under this subchapter is subject to the abatement procedures provided by section 841. Appeal from a decision rendered under section 841 is to the State Board of Property Tax Review. [2007, c. 466, Pt. A, §58 (NEW).]

SECTION HISTORY

2007, c. 466, Pt. A, §58 (NEW).



36 §1140-B. Analysis and report

1. Analysis. The State Tax Assessor, in consultation with municipal assessors, the Commissioner of Agriculture, Conservation and Forestry or the commissioner's designee, representatives of working waterfront organizations and other interested parties, shall collect and analyze the sales prices of all actual sales that occur in the State of waterfront land that is subject to restrictions on that land's use that are legally enforceable and prohibit or substantially restrict development that is not commercial fishing activity or commercial activity that is the functional equivalent of commercial fishing activity.

[ 2011, c. 655, Pt. II, §9 (AMD); 2011, c. 655, Pt. II, §11 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

2. Report.

[ 2011, c. 644, §8 (RP) .]

SECTION HISTORY

2007, c. 466, Pt. A, §58 (NEW). 2011, c. 644, §8 (AMD). 2011, c. 655, Pt. II, §9 (AMD). 2011, c. 655, Pt. II, §11 (AFF). 2011, c. 657, Pt. W, §6 (REV).






Subchapter 11: CURRENT USE VALUATION OF CERTAIN WORKING WATERFRONT LAND

36 §1141. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 271, §2 (AMD). 1969, c. 502, §9 (AMD). 1971, c. 544, §123 (AMD). 1971, c. 616, §11 (AMD). 1973, c. 625, §251 (AMD). 1979, c. 666, §26 (RP). 2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1142. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 271, §3 (AMD). 1969, c. 502, §10 (AMD). 1971, c. 616, §12 (AMD). 1979, c. 666, §26 (RP). 2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1143. Owner's application (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 502, §11 (AMD). 1979, c. 666, §26 (RP). 2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1144. Administration; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 271, §4 (AMD). 1971, c. 616, §13 (RP). 2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1145. Current use valuation of working waterfront land (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 271, §5 (AMD). 1971, c. 616, §14 (AMD). 1977, c. 679, §2 (AMD). 1979, c. 666, §26 (RP). 2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1146. Assessment of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §15 (NEW). 1979, c. 666, §26 (RP). 2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1147. Schedule; qualification (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §15 (NEW). 1977, c. 698, §6 (AMD). 1979, c. 666, §26 (RP). 2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1148. Recapture penalty (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1149. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1150. Transfer of ownership (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1151. Appeals and abatements (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1152. Analysis and report (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).









Chapter 107: UNINCORPORATED AND UNORGANIZED PLACES

Subchapter 1: GENERAL PROVISIONS

36 §1141. Lands in places not incorporated may be taxed by the state; forest fire tax (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 271, §2 (AMD). 1969, c. 502, §9 (AMD). 1971, c. 544, §123 (AMD). 1971, c. 616, §11 (AMD). 1973, c. 460, §18 (AMD). 1973, c. 625, §251 (AMD). 1979, c. 666, §26 (RP). 2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1142. Determination of tax; list filed for public inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 271, §3 (AMD). 1969, c. 502, §10 (AMD). 1971, c. 616, §12 (AMD). 1979, c. 666, §26 (RP). 2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1143. Meaning of letters used in lists of lands in unorganized territory (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 502, §11 (AMD). 1979, c. 666, §26 (RP). 2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1144. Real estate subject to county taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 271, §4 (AMD). 1971, c. 616, §13 (RP). 2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1145. Notice by mail; unknown owners; interest (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 271, §5 (AMD). 1971, c. 616, §14 (AMD). 1977, c. 679, §2 (AMD). 1979, c. 666, §26 (RP). 2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1146. Assessments repealed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §15 (NEW). 1979, c. 666, §26 (RP). 2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).



36 §1147. Unorganized territory (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §15 (NEW). 1977, c. 698, §6 (AMD). 1979, c. 666, §26 (RP). 2005, c. 609, §2 (NEW). 2007, c. 466, Pt. A, §59 (RP).






Subchapter 2: VALUATION

36 §1181. Lands in unorganized territory

The Commissioner of Agriculture, Conservation and Forestry shall provide to the State Tax Assessor at his request all information in his possession touching the value and description of lands in the unorganized territory; and a statement of all lands on which timber has been sold or a permit to cut timber has been granted by lease or otherwise. All other state officers, when requested, shall in like manner provide all information in their possession touching said valuation to the State Tax Assessor. [1977, c. 509, §30 (RPR); 2011, c. 657, Pt. W, §6 (REV).]

In fixing the valuation of unorganized townships, whenever practicable the lands and other property therein of any owners shall be valued and assessed separately. When the soil of townships or tracts taxed by the State as land in unorganized territory is not owned by the person or persons who own the growth or part of the growth thereon, the State Tax Assessor shall value the soil and such growth separately for purposes of taxation. [1977, c. 509, §30 (RPR).]

SECTION HISTORY

1967, c. 271, §6 (AMD). 1969, c. 502, §12 (AMD). 1973, c. 460, §18 (AMD). 1975, c. 339, §14 (AMD). 1977, c. 509, §30 (RPR). 2011, c. 657, Pt. W, §6 (REV).



36 §1182. Returns to State Tax Assessor for unorganized territory; penalty for failure (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §16 (RP).






Subchapter 3: PERSONAL PROPERTY TAX

36 §1231. Returns to State Tax Assessor

On or before the first day of May in each year, every owner or person in charge or control of personal property that on the first day of April of that year is situated, whether permanently or temporarily, within the unorganized territory shall return to the State Tax Assessor on a form to be furnished by the State Tax Assessor a complete list of such property that would not be exempt from taxation if it were located in a municipality of this State and that is not otherwise subject to taxation under this Part. That property must be taxed at the rate established by the State Tax Assessor as provided in section 1602. [2007, c. 627, §30 (AMD).]

A person who knowingly makes a fraudulent return under this section commits a civil violation for which a fine of not less than $100 nor more than $500 for each violation must be adjudged. [2007, c. 627, §30 (AMD).]

SECTION HISTORY

1973, c. 625, §252 (AMD). 1975, c. 272, §44 (AMD). 1977, c. 696, §270 (AMD). 1979, c. 666, §27 (AMD). 2007, c. 627, §30 (AMD).



36 §1232. Due dates; proceedings on delinquency

Taxes levied under section 1602 shall be paid to the State Tax Assessor on or before October 1st of each year. A lien is created on all personal property for such taxes and expenses incurred in accordance with section 1233, and such property may be sold for the payment of such taxes and expenses at any time after October 1st. When the time for the payment of the tax to the State Tax Assessor has expired, and it is unpaid, the State Tax Assessor shall give notice thereof to the delinquent property owner, and unless such tax shall be paid within 60 days, the State Tax Assessor may issue his warrant to the sheriff of the county, requiring him to levy by distress and sale upon the personal property of said property owner, and the sheriff or his deputy shall execute such warrants. Any balance remaining after deducting taxes and necessary additions made in accordance with this subchapter shall be returned to the owner or person in possession of such property or the State Tax Assessor may certify such unpaid taxes to the Attorney General, who shall bring a civil action in the name of the State. [1979, c. 666, §28 (AMD).]

In addition to the procedure authorized in the preceding paragraph, the State Tax Assessor may follow the procedure provided in section 612 and, with regard to that procedure, shall be subject to the same rights and obligations as a municipality or municipal officers. [1983, c. 403, §2 (NEW).]

SECTION HISTORY

1973, c. 625, §253 (AMD). 1977, c. 679, §3 (AMD). 1979, c. 666, §28 (AMD). 1983, c. 403, §2 (AMD).



36 §1233. Failure to make return; penalty

Should any owner or person having in his charge or control personal property taxable by said State Tax Assessor, as provided in section 1231, neglect or refuse to comply with the requirements of this subchapter, the State Tax Assessor may secure the necessary information by such methods as he deems advisable, and the necessary expense incurred in securing such information shall be added to the tax assessed against the property of such owner or person and paid to the State Tax Assessor with the tax.






Subchapter 4: DELINQUENT TAXES

36 §1281. Payment of taxes; delinquent taxes; publication; certificate filed in registry

Taxes on real estate mentioned in section 1602, including supplementary taxes assessed under section 1331, are delinquent on the 15th day of January next following the date of assessment. Annually, on or before February 1st, the State Tax Assessor shall send by mail to the last known address of each owner of such real estate upon which taxes remain unpaid a notice in writing, containing a description of the real estate assessed and the amount of unpaid taxes and interest, and alleging that a lien is claimed on that real estate for payment of those taxes, interests and costs, with a demand that payment be made by the next February 21st. If the owners of any such real estate are unknown, instead of sending the notices by mail, the assessor shall cause the information required in this section on that real estate to be advertised in the state paper and in a newspaper, if any, of general circulation in the county in which the real estate lies. Such a statement or advertisement is sufficient legal notice of delinquent taxes. If those taxes and interest to date of payment and costs are not paid by February 21st, the State Tax Assessor shall record by March 15th, in the registry of deeds of the county or registry district where the real estate lies, a certificate signed by the assessor, setting forth the name or names of the owners according to the last state valuation, or the valuation established in accordance with section 1331; the description of the real estate assessed as contained in the last state valuation, or the valuation established in accordance with section 1331; the amount of unpaid taxes and interest; the amount of costs; and a statement that demand for payment of those taxes has been made, and that those taxes, interest and costs remain unpaid. The costs charged by the register of deeds for the filing may not exceed the fees established by Title 33, section 751. [1991, c. 846, §12 (AMD).]

SECTION HISTORY

1965, c. 115, (AMD). 1967, c. 271, §7 (AMD). 1969, c. 2, §1 (AMD). 1973, c. 625, §254 (AMD). 1977, c. 509, §§30A,30B, 30C (AMD). 1977, c. 679, §4 (AMD). 1979, c. 666, §§29-31 (AMD). 1981, c. 279, §32 (AMD). 1981, c. 706, §§13,14 (AMD). 1987, c. 667, §23 (AMD). 1989, c. 857, §77 (AMD). 1991, c. 846, §12 (AMD).



36 §1282. Filing of certificate to create mortgage; foreclosure provisions; notice; discharge

The filing of the certificate provided for in section 1281 in the registry of deeds shall be deemed to create and shall create a mortgage on such real estate to the State, having priority over all other mortgages, liens, attachments and encumbrances of any nature, and shall give to the State all the rights usually incident to a mortgage, except that the mortgagee shall not have any right of possession of such real estate until the right of redemption shall have expired.

Part payments accepted during the redemption period shall not interrupt or extend the redemption period or in any way affect the foreclosure proceedings. If the total amount necessary for redemption is not paid before the mortgage is foreclosed, the mortgagor shall be entitled to a refund of such part payments made after the filing of the certificate provided for in section 1281.

If said mortgage, together with interest and costs, shall not be paid by the 30th day of March of the year following the filing of such certificate in the registry of deeds as provided for in this section and section 1281, the said mortgage shall be deemed to have been foreclosed and the right of redemption to have expired.

The filing of such certificate in the registry of deeds shall be sufficient notice of the existence of the mortgage.

In the event that such tax, interest and costs, together with the fees established by Title 33, section 751 for recording the discharge, are paid within the period of redemption, the State Tax Assessor shall discharge that mortgage in the same manner as is now provided for the discharge of real estate mortgages and shall record that discharge in the appropriate registry of deeds. [1991, c. 846, §13 (AMD).]

Each owner may pay for his proportionate ownership in any tract of land whether in common or not, and upon filing with the State Tax Assessor a certificate containing a suitable description of the property on which he desires to pay the taxes and where the same is located, and paying the amount due, together with interest and costs, shall receive a certificate from the State Tax Assessor discharging the taxes on the fractional part or ownership upon which such payment is made.

SECTION HISTORY

1969, c. 2, §2 (AMD). 1981, c. 698, §182 (AMD). 1991, c. 846, §13 (AMD).



36 §1283. Supervision, administration and sale of real estate

A copy of the lien certificate shall be filed in the office of the State Tax Assessor. On the 30th day of March annually, whenever the State shall have acquired title to real estate assessed for any taxes assessed under chapter 115, the State Tax Assessor shall certify to the State Controller the amount of unpaid taxes, interest and costs then outstanding. Unpaid taxes and interest and costs on the books of the State shall be charged against the Unorganized Territory Education and Services Fund. [1985, c. 459, Pt. C, §9 (AMD).]

The State Tax Assessor shall, whenever the State acquires title to real estate under this subchapter, cause an inventory to be made of all the real estate. The inventory must contain a description of the real estate, amount of accrued taxes by years and any other information necessary in the administration and supervision of the real estate. A copy of the inventory must be furnished to the Commissioner of Agriculture, Conservation and Forestry and the Commissioner of Inland Fisheries and Wildlife prior to the convening of the Legislature. The assessor shall report annually to the Legislature not later than 15 days after it convenes. The report must contain a copy of the inventory of real estate then owned by the State and such recommendations as to the disposition of this real estate the assessor, the Commissioner of Agriculture, Conservation and Forestry and the Commissioner of Inland Fisheries and Wildlife may wish to make. [1999, c. 414, §14 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

The State Tax Assessor shall, after authorization by the Legislature, sell and convey any such real estate; but shall in all cases of sales, except sales to the former owners of the real estate, give public notice of the proposal to sell such real estate and shall ask for competitive bids and shall sell to the highest bidder, with the right of rejecting all bids. No sales of such real estate or any stumpage thereon shall be made by the State Tax Assessor except by authorization of the Legislature. [1967, c. 271, §8 (AMD).]

The supervision, administration, utilization and vindication of the rights of the State in such real estate shall be vested in the State Tax Assessor until title is conveyed or otherwise disposed of by the Legislature. [1967, c. 271, §8 (AMD).]

All money received from the sale or use of such real estate shall be credited to the Unorganized Territory Education and Services Fund. [1985, c. 459, Pt. C, §10 (AMD).]

This section shall apply to real estate acquired through tax sales and owned by the State. [1967, c. 271, §8 (AMD).]

SECTION HISTORY

1967, c. 271, §8 (AMD). 1973, c. 460, §18 (AMD). 1973, c. 625, §255 (AMD). 1975, c. 339, §15 (AMD). 1981, c. 706, §15 (AMD). 1985, c. 459, §§C9,C10 (AMD). 1999, c. 414, §14 (AMD). 2011, c. 657, Pt. W, §6 (REV).



36 §1284. Action to recover taxes

The State Tax Assessor may bring a civil action in his own name to enforce the lien on real estate created by section 552, to secure the payment of state, taxes assessed under sections 1331 and 1602 upon real estate not liable to be assessed in any town. Such action shall be begun after the expiration of 8 months and within one year after August 1st following the date such taxes were assessed. The proceedings shall be in accordance with section 941, except that the preliminary notice and demand for payment of said tax as provided in said section shall not be required. [1979, c. 666, §32 (AMD).]

SECTION HISTORY

1967, c. 271, §9 (AMD). 1969, c. 2, §3 (AMD). 1973, c. 625, §256 (AMD). 1979, c. 666, §32 (AMD).



36 §1285. Collection of taxes in unorganized townships

In addition to the methods of collecting state taxes provided by law, owners of real estate in unorganized townships shall be liable to pay such taxes to the State Tax Assessor upon demand. If such taxes shall not be paid within 30 days after such demand, the State Tax Assessor may collect the same, with interest as provided by law, by a civil action in the name of the State. Such action shall be brought in a court of competent jurisdiction in the county where such unorganized townships are located, and the Attorney General may begin and prosecute such actions when requested by the State Tax Assessor. The demand shall be sufficient if made by a writing mailed to such owner or his agent at his usual post-office address. In case such owner resides without the State and has no agent within the State known to the State Tax Assessor, such demand shall be sufficient if made upon the Director of the Bureau of Forestry. Such action shall be brought not less than 30 days after the giving or mailing of the demand. The beginning of such action, obtaining execution and collecting the same shall be deemed a waiver of the rights of the State under sections 1281 and 1282. In case the owners of any such real estate are unknown, the demand shall be sufficient if advertised in the state paper and in some newspaper, if any, published in the county in which the real estate lies.

SECTION HISTORY

1967, c. 271, §10 (AMD). 1973, c. 460, §18 (AMD). 1973, c. 625, §257 (AMD). 1975, c. 765, §16 (AMD). 1979, c. 666, §33 (AMD).



36 §1286. Limitation on recovery of tax sold real estate in unorganized places

When the State has taxed real estate in unorganized territory, and the State Tax Assessor has conveyed it, or part of it, for nonpayment of tax, by deed purporting to convey the interest of the State by forfeiture for such nonpayment, or it or a part of it has been conveyed under authority given by the Legislature by a deed purporting to convey the interest of the State acquired under sections 1281 to 1283, and the pertinent records of the State Tax Assessor show that the grantee, his heirs or assigns, has paid the state and county taxes thereon, or on his acres or interest therein, as stated in the deed, continuously for the 20 years subsequent to such deed; and when a person claims under a recorded deed describing real estate in unorganized territory taxed by the State, and the pertinent records of the State Tax Assessor show that he has, by himself or by his predecessors under that deed, paid the state and county taxes thereon, or on his acres or interest therein as stated in the deed, continuously for 20 years subsequent to recording that deed; and whenever, in either case, it appears that the person claiming under such a deed, and those under whom he claims, have, during that period, held such exclusive, peaceable, continuous and adverse possession thereof as comports with the ordinary management of real estate in unorganized territory in this State, and it further appears that during such period no former owner, or person claiming under him, has paid any such tax, or any assessment by the county commissioners, or done any other act indicative of ownership, no action may be maintained by a former owner, or those claiming under him, to recover such real estate or to avoid such deed, unless commenced within those 20 years. That payment shall give the grantee or person claiming, his heirs or assigns, a right of entry and seizin in the whole, or such part, in common and undivided, of the whole tract as the deed states, or as the number of acres in the deed is to the number of acres assessed. [1981, c. 706, §16 (AMD).]

This section shall apply to rights and interests acquired under tax sales made by the State Tax Assessor for the nonpayment of taxes. [1981, c. 706, §16 (AMD).]

SECTION HISTORY

1967, c. 271, §11 (AMD). 1981, c. 706, §16 (AMD).



36 §1287. Action may be commenced in 10 years after disability

If any such former owner, or person claiming under him, during said period of 20 years, or any portion thereof, is a minor, mentally ill, imprisoned or absent from the United States he may, if otherwise entitled, bring such action at any time within 10 years after such disability is removed, notwithstanding said period of 20 years has expired, and if such person dies during the continuance of the disability, and no determination or judgment has been had on his title or right of action, such action may be brought by his heirs, or other person claiming under him, at any time within 10 years after his death, notwithstanding the 20 years have elapsed.



36 §1288. Applicability of provisions

Sections 1286 and 1287 shall not apply to actions between cotenants.






Subchapter 5: SUPPLEMENTAL ASSESSMENTS

36 §1331. Supplemental assessments

Supplemental assessments may be made within 3 years from the last assessment date whenever it is determined that any estates in the unorganized territory liable to taxation have been omitted from assessment or any tax on estates is invalid or void by reason of illegality, error or irregularity in assessment. The State Tax Assessor may, by supplement to the list of assessments, assess such estates for their due proportion of such tax. Any supplemental assessments shall be made in the same manner as the original assessment should have been made. Such supplemental assessment shall be based on the valuation to be established by the State Tax Assessor. [1981, c. 706, §17 (AMD).]

The lien on real estate created by section 552 may be enforced as provided in section 1282. [1977, c. 509, §31 (RPR).]

Persons subjected to a tax under this section shall be deemed to have received sufficient notice if the notice required by section 706 was given. [1977, c. 509, §31 (RPR).]

Interest shall accrue on supplemental assessments from October 1st of the year to which the property tax applies, except that the taxpayer has a 2-month period from the assessment of the supplemental tax during which all interest will be automatically waived if the tax is paid. [1987, c. 772, §20 (NEW).]

SECTION HISTORY

1967, c. 271, §12 (AMD). 1969, c. 502, §13 (AMD). 1973, c. 625, §258 (AMD). 1977, c. 509, §31 (RPR). 1981, c. 706, §17 (AMD). 1987, c. 772, §20 (AMD).



36 §1332. Abatement where double tax (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 765, §17 (RP). 1975, c. 771, §403 (AMD). 1977, c. 477, §4 (RP).









Chapter 109: POLL TAX

Subchapter 1: GENERAL PROVISIONS

36 §1381. Poll tax (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §98 (AMD). 1971, c. 598, §87 (AMD). 1973, c. 66, §16 (RP).



36 §1382. Poll tax receipts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 66, §16 (RP).






Subchapter 2: UNORGANIZED LOCATIONS

36 §1421. Poll taxes in unorganized territory (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 12, §2 (AMD). 1969, c. 3, (AMD). 1969, c. 433, §99 (AMD). 1969, c. 445, §§1, 2 (AMD). 1969, c. 446, §§1, 2 (AMD). 1971, c. 46, §§2, 3 (AMD). 1971, c. 622, §125B (AMD). 1973, c. 66, §17 (RP).



36 §1422. Penalty for failure to remit poll tax collections (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 66, §18 (RP).









Chapter 109-A: COMMERCIAL FISHING VESSELS

36 §1441. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 92, §§A-2 (NEW). 1983, c. 862, §83 (RP).



36 §1442. Annual excise tax (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 92, §§A-2 (NEW). 1983, c. 530, §§10,11 (AMD). 1983, c. 862, §83 (RP).



36 §1443. Annual statement by owner (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 92, §A2 (NEW). 1983, c. 862, §83 (RP).



36 §1444. Proceedings for abatement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 92, §A2 (NEW). 1983, c. 862, §83 (RP).



36 §1445. Partial abatement for vessels changing base (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 92, §A2 (NEW). 1983, c. 862, §83 (RP).



36 §1446. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 92, §A2 (NEW). 1983, c. 862, §83 (RP).



36 §1447. Reimbursement to municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 92, §A2 (NEW). 1983, c. 862, §83 (RP).






Chapter 111: AIRCRAFT, HOUSE TRAILERS AND MOTOR VEHICLES

36 §1481. Definitions

The following words and phrases as used in section 551 and this chapter shall have the following meanings:

1. Mobile home. "Mobile home" means:

A. A structure, transportable in one or more sections, which is 8 body feet or more in width and is 32 body feet or more in length, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning and electrical systems contained therein.

A mobile home remains a mobile home for purposes of this Title even though it may be used for the advertising, sales, display or promotion of merchandise or services, or for any other commercial purposes except the transportation of property. [1975, c. 252, §15 (RPR).]

B. A trailer or semitrailer which is 32 feet or longer and primarily designed and constructed to provide temporary living quarters for recreational, camping, travel or other use. [1981, c. 275, (NEW).]

[ 1981, c. 275, (AMD) .]

1-A. Camper trailer. "Camper trailer" shall mean:

A. A trailer or semitrailer of less than 32 feet in length primarily designed and constructed to provide temporary living quarters for recreational, camping, travel or other use. [1975, c. 252, §16 (RPR).]

B. A manufactured or homemade tent trailer, so called, which consists of a platform, shelf or box, with means of permanently or temporarily attaching a tent, used to provide temporary living quarters for recreational, camping, travel or other use. [1975, c. 252, §16 (RPR).]

[ 1977, c. 324, §1 (AMD) .]

2. Maker's list price. "Maker's list price" in the case of vehicles manufactured in the United States means the retail price at the point of manufacture, less the federal manufacturer's tax. "Maker's list price" in the case of vehicles manufactured outside the United States means the retail price at the nearest port of entry. In either case, "maker's list price" includes the manufacturer's suggested retail price of all accessories and equipment which are a part of the vehicle at the time the excise tax is paid.

[ 1981, c. 230, (AMD) .]

3. Motor vehicle. "Motor vehicle" means any self-propelled vehicle not operated exclusively on tracks, including motorcycles, but not including aircraft. "Motor vehicle" does not include any vehicle prohibited by law from operating on the public highways. "Motor vehicle" does not include any snowmobile as defined in Title 12, section 13001.

[ 2003, c. 414, Pt. B, §52 (AMD); 2003, c. 614, §9 (AFF) .]

4. Stock race car. "Stock race car" means a one-time factory produced vehicle equipped with roll bars or bracing welded or attached to the frame in a permanent manner and special safety belts, firewalls and having a certain amount of the body removed.

5. Vehicle. "Vehicle" means a motor vehicle, mobile home, camper trailer, heavier-than-air aircraft or lighter-than-air aircraft. "Vehicle" does not include any snowmobiles as defined in Title 12, section 13001.

[ 2003, c. 414, Pt. B, §53 (AMD); 2003, c. 614, §9 (AFF) .]

6. Automobile. "Automobile" means a motor vehicle, including a motorized home but not including a stock race car, designed for the conveyance of passengers with a seating capacity of not more than 14 persons.

[ 1973, c. 588, §6 (NEW) .]

7. Purchase price. "Purchase price" means the actual price paid, including any trade-in value applied to the cost of purchasing the vehicle.

[ 1995, c. 440, §3 (NEW); 1995, c. 440, §5 (AFF) .]

8. Bus. "Bus" has the same meaning as in Title 29-A, section 101, subsection 11.

[ 2011, c. 646, §2 (NEW) .]

SECTION HISTORY

1965, c. 18, §§3,4 (AMD). 1969, c. 414, §§6,7 (AMD). 1973, c. 588, §6 (AMD). 1975, c. 252, §§15,16 (AMD). 1977, c. 324, §1 (AMD). 1977, c. 564, §132 (AMD). 1981, c. 230, (AMD). 1981, c. 275, (AMD). 1981, c. 706, §18 (AMD). 1991, c. 546, §15 (AMD). 1995, c. 440, §3 (AMD). 1995, c. 440, §5 (AFF). 2001, c. 396, §20 (AMD). 2003, c. 414, §§B52,53 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 646, §2 (AMD).



36 §1482. Excise tax

1. Annual excise tax. An annual excise tax is imposed with respect to each registration year in the following cases.

A. For the privilege of operating an aircraft within the State, each heavier-than-air aircraft or lighter-than-air aircraft operated in this State that is owned or controlled by a resident of this State is subject to an excise tax computed as follows: 9 mills on each dollar of the maker's average equipped price for the first or current year of model; 7 mills for the 2nd year; 5 mills for the 3rd year; 4 mills for the 4th year; and 3 mills for the 5th and succeeding years. The minimum tax is $10. Nonresidents of this State who operate aircraft within this State for compensation or hire must pay 1/12 of the tax amount computed as required in this paragraph for each calendar month or fraction thereof that the aircraft remains in the State. [2011, c. 610, Pt. A, §7 (AMD).]

A-1. [1991, c. 846, §14 (RP).]

B. For the privilege of operating a mobile home upon the public ways, each mobile home to be so operated is subject to such excise tax as follows: A sum equal to 25 mills on each dollar of the maker's list price for the first or current year of model, 20 mills for the 2nd year, 16 mills for the 3rd year and 12 mills for the 4th year and succeeding years. The minimum tax is $15. [2011, c. 240, §10 (AMD).]

C. For the privilege of operating a motor vehicle or camper trailer on the public ways, each motor vehicle, other than a stock race car, or each camper trailer to be so operated is subject to excise tax as follows, except as specified in subparagraph (3), (4) or (5): a sum equal to 24 mills on each dollar of the maker's list price for the first or current year of model, 17 1/2 mills for the 2nd year, 13 1/2 mills for the 3rd year, 10 mills for the 4th year, 6 1/2 mills for the 5th year and 4 mills for the 6th and succeeding years. The minimum tax is $5 for a motor vehicle other than a bicycle with motor attached, $2.50 for a bicycle with motor attached, $15 for a camper trailer other than a tent trailer and $5 for a tent trailer. The excise tax on a stock race car is $5.

(1) On new registrations of automobiles, trucks and truck tractors, the excise tax payment must be made prior to registration and is for a one-year period from the date of registration.

(2) Vehicles registered under the International Registration Plan are subject to an excise tax determined on a monthly proration basis if their registration period is less than 12 months.

(3) For commercial vehicles manufactured in model year 1996 and after, the amount of excise tax due for trucks or truck tractors registered for more than 26,000 pounds and for Class A special mobile equipment, as defined in Title 29-A, section 101, subsection 70, is based on the purchase price in the original year of title rather than on the list price. Verification of purchase price for the application of excise tax is determined by the initial bill of sale or the state sales tax document provided at point of purchase. The initial bill of sale is that issued by the dealer to the initial purchaser of a new vehicle.

(4) For buses manufactured in model year 2006 and after, the amount of excise tax due is based on the purchase price in the original year of title rather than on the list price. Verification of purchase price for the application of excise tax is determined by the initial bill of sale or the state sales tax document provided at point of purchase. The initial bill of sale is that issued by the dealer to the initial purchaser of a new vehicle.

(5) For trucks or truck tractors registered for more than 26,000 pounds that have been reconstructed using a prepackaged kit that may include a frame, front axle or body but does not include a power train or engine and for which a new certificate of title is required to be issued, the amount of excise tax due is based on the maker's list price of the prepackaged kit.

For motor vehicles being registered pursuant to Title 29-A, section 405, subsection 1, paragraph C, the excise tax must be prorated for the number of months in the registration. [2013, c. 263, §1 (AMD).]

D. [2001, c. 671, §33 (RP).]

[ 2013, c. 263, §1 (AMD) .]

2. Tax 1/2 during certain periods. The excise tax is 1/2 of the amount provided in subsection 1 during the following periods:

A. On a farm truck , as defined in Title 29-A, section 505, subsection 1, with 2 or 3 axles that is used primarily for transportation of agricultural produce grown by the owner on the owner's farm during the last 6 months of a registration year; and [2011, c. 240, §11 (AMD).]

B. On all property subject to excise tax under subsection 1 during the last 4 months of a registration year. [2011, c. 240, §11 (AMD).]

[ 2011, c. 240, §11 (AMD) .]

3. Tax paid for previous registration year. If an excise tax was paid for the previous registration year by the same person on the same vehicle, the excise tax for the new registration year must be assessed as if the vehicle was in its next year of model.

[ 2011, c. 240, §12 (AMD) .]

4. Maker's list price. The maker's list price of a vehicle to be used must be obtained from sources approved by the State Tax Assessor, except for a truck or truck tractor described under subsection 1, paragraph C, subparagraph (5). When the maker's list price of a vehicle is not readily obtainable the State Tax Assessor shall prescribe the maker's list price to be used or the manner in which the maker's list price is determined.

A. At the time of payment of the excise tax prior to a new registration for a new passenger vehicle purchased from a motor vehicle dealer licensed in any state for the sale of new passenger vehicles, the owner shall submit the manufacturer's suggested retail price sticker, or a copy of the sticker, to the excise tax collector. In the case of rental and fleet vehicles, other documentation may be provided at the discretion of the municipal excise tax collector.

This paragraph applies only to those vehicles for which a manufacturer's suggested retail price sticker is required by the Federal Government. [1997, c. 200, §1 (NEW).]

[ 2013, c. 263, §2 (AMD) .]

5. Credits. An owner or lessee who has paid the excise or property tax for a vehicle is entitled to a credit up to the maximum amount of the tax previously paid in that registration year for any one vehicle toward the tax for any number of vehicles, regardless of the number of transfers that may be required of the owner or lessee in that registration year. The credit is available only if the vehicle's ownership is transferred, the vehicle is totally lost by fire, theft or accident, the vehicle is totally junked or abandoned, the use of the vehicle is totally discontinued or, in the case of a leased vehicle, the registration is transferred.

A. The credit must be given in any place in which the excise tax is payable. [1997, c. 175, §1 (AMD).]

B. For each transfer made in the same registration year, the owner shall pay $3 to the place in which the excise tax is payable. [2011, c. 240, §13 (AMD).]

C. During the last 4 months of the registration year, the credit may not exceed 1/2 of the maximum amount of the tax previously paid in that registration year for any one vehicle. [2011, c. 240, §13 (AMD).]

D. If the credit available under this subsection exceeds the amount transferred to another vehicle, a municipality may choose, but is not required to refund the excess amount. If a municipality chooses to refund excess amounts it must do so in all instances where there is an excess amount. [2007, c. 83, §1 (RPR).]

E. For the purposes of this subsection, "owner" includes the surviving spouse of the owner. [2011, c. 240, §13 (AMD).]

F. [1987, c. 79, §§6, 7 (RP).]

G. For the purposes of this subsection, "totally discontinued" means that the owner has permanently discontinued all use of the vehicle except for selling, transferring ownership of, junking or abandoning that vehicle. The owner of the vehicle must provide a signed statement attesting that use of the vehicle from which the credit is being transferred is totally discontinued. If the owner who has totally discontinued use of a vehicle later seeks to register that vehicle, no excise tax credits may be applied with respect to the registration of that vehicle or any subsequent transfer of that vehicle's registration. [2015, c. 87, §1 (NEW).]

[ 2015, c. 87, §1 (AMD) .]

6. Payment of tax. Payment of excise tax before property taxes are committed.

A. Where the person seeking to pay the excise tax owned the vehicle other than an automobile truck or truck tractor on or before April 1st, the excise tax must be paid before property taxes for the year in question are committed to the collector, otherwise the owner is subject to a personal property tax. [1979, c. 666, §39 (AMD).]

B. Where the person seeking to pay the excise tax acquired the vehicle other than an automobile, truck or truck tractor after April 1st, or, being a nonresident, brought the vehicle other than an automobile, truck or truck tractor into this State after April 1st, the excise tax may be paid at any time. [1979, c. 666, §39 (AMD).]

C. Where a property tax is paid and later registration of the vehicle is desired, the property tax paid shall be allowed as a credit on the excise tax. [1971, c. 396, (AMD).]

D. Where an excise tax is paid on a mobile home and said mobile home is later in the same year assessed as real estate, the excise tax paid shall be allowed as a credit on the real estate tax. [1975, c. 623, §56-A (RPR).]

E. [2011, c. 240, §14 (RP).]

[ 2011, c. 240, §14 (AMD) .]

7. Special mobile equipment; local option. A municipality may by ordinance refund a portion of the excise tax paid on leased special mobile equipment, as defined by Title 29-A, section 101, subsection 70, if the person who paid the excise tax provides evidence that the registration has been voluntarily surrendered and cancelled under Title 29-A, section 410. The amount of the refund must be the percentage of the excise tax paid that is equal to the percentage represented by the number of full months remaining in the year of the cancelled registration.

[ 2001, c. 238, §1 (NEW) .]

SECTION HISTORY

1965, c. 18, §5 (AMD). 1965, c. 378, (AMD). 1969, c. 17, (AMD). 1969, c. 493, (AMD). 1971, c. 396, (AMD). 1973, c. 211, §4 (AMD). 1973, c. 588, §§7-13 (AMD). 1975, c. 252, §17 (AMD). 1975, c. 623, §56A (AMD). 1975, c. 765, §18 (AMD). 1977, c. 324, §2 (AMD). 1977, c. 479, §19 (AMD). 1977, c. 678, §49 (AMD). 1979, c. 80, §7 (AMD). 1979, c. 136, (AMD). 1979, c. 666, §§34-40 (AMD). 1981, c. 107, §§1,2 (AMD). 1985, c. 735, §§5-7 (AMD). 1987, c. 79, §§5-7 (AMD). 1991, c. 846, §§14-16 (AMD). 1993, c. 297, §B6 (AMD). 1993, c. 297, §B7 (AFF). 1995, c. 440, §4 (AMD). 1995, c. 440, §5 (AFF). 1995, c. 645, §B23 (AMD). 1995, c. 645, §B24 (AFF). 1997, c. 175, §1 (AMD). 1997, c. 200, §1 (AMD). 2001, c. 238, §1 (AMD). 2001, c. 671, §§32,33 (AMD). 2007, c. 83, §1 (AMD). 2007, c. 627, §31 (AMD). 2011, c. 240, §§10-14 (AMD). 2011, c. 610, Pt. A, §7 (AMD). 2011, c. 646, §3 (AMD). 2013, c. 263, §§1, 2 (AMD). 2015, c. 87, §1 (AMD).



36 §1483. Exemptions

The following are exempt from the excise tax:

1. State vehicles. Vehicles owned by this State or by political subdivisions of the State;

[ 2009, c. 434, §20 (AMD) .]

2. Driver education. Motor vehicles registered by municipalities for use in driver education in the secondary schools or by private secondary schools for use in driver education in those schools;

[ 2009, c. 434, §20 (AMD) .]

3. Volunteer fire departments. Motor vehicles owned by volunteer fire departments;

4. Dealers or manufacturers. Vehicles owned by bona fide dealers or manufacturers of the vehicles that are held solely for demonstration and sale and constitute stock in trade, and aircraft registered in accordance with Title 6, section 53;

[ 2009, c. 434, §20 (AMD) .]

5. Transporter registration. Vehicles to be lawfully operated on transporter registration certificates;

[ 2009, c. 434, §20 (AMD) .]

6. Railroads. Vehicles owned by railroad companies that are subject to the excise tax imposed under chapter 361;

[ 2009, c. 434, §20 (AMD) .]

7. Benevolent and charitable institutions. Vehicles owned and used solely for their own purposes by benevolent and charitable institutions that are incorporated by this State and entitled to exemption from property tax under section 652, subsection 1;

[ 2009, c. 434, §20 (AMD) .]

8. Literary and scientific institutions. Vehicles owned and used solely for their own purposes by literary and scientific institutions that are entitled to exemption from property tax under section 652, subsection 1;

[ 2009, c. 434, §20 (AMD) .]

9. Religious societies. Vehicles owned and used solely for their own purposes by houses of religious worship or religious societies that are entitled to exemption from property tax under section 652, subsection 1, paragraph G;

[ 2009, c. 434, §20 (AMD) .]

10. Certain nonresidents. Motor vehicles permitted to operate without Maine registration under Title 29-A, section 109;

[ 1995, c. 65, Pt. A, §138 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

11. Interstate commerce. Vehicles traveling in the State only in interstate commerce that are owned in a state where an excise or property tax has been paid on the vehicle and that grants to Maine-owned vehicles the exemption provided in this subsection;

[ 2009, c. 434, §20 (AMD) .]

12. Certain veterans. Automobiles owned by veterans who are granted free registration of those vehicles by the Secretary of State under Title 29-A, section 523, subsection 1;

[ 2009, c. 434, §20 (AMD) .]

13. Certain buses. Buses used for the transportation of passengers for hire in interstate or intrastate commerce, or both, by carriers engaged in furnishing common carrier passenger service. At the option of the appropriate municipality, those buses may be subject to the excise tax provided in section 1482;

[ 2009, c. 598, §45 (AMD) .]

14. Antique and experimental aircraft. Antique and experimental aircraft as defined in Title 6, section 3, subsections 10-A and 18-E that are registered in accordance with the provisions of Title 6;

[ 2009, c. 434, §20 (AMD) .]

15. Adaptive equipment. Adaptive equipment installed on a motor vehicle owned by a disabled person or the family of a disabled person or by a carrier engaged in furnishing passenger service for hire to make that vehicle operable or accessible by a disabled person; and

[ 2015, c. 267, Pt. BBBB, §2 (AMD) .]

16. Active military stationed in Maine. Vehicles owned, including those jointly owned with a spouse, by a person on active duty serving in the Armed Forces of the United States who is permanently stationed at a military or naval post, station or base in the State. Joint ownership of the vehicle must be indicated in the vehicle's title documentation. A member of the Armed Forces of the United States stationed in the State, or that member's spouse, who desires to register that member's vehicle in this State pursuant to this subsection shall present certification from the commander of the member's post, station or base, or from the commander's designated agent, that the member is permanently stationed at that post, station or base. For purposes of this subsection, "a person on active duty serving in the Armed Forces of the United States" does not include a member of the National Guard or the Reserves of the United States Armed Forces.

[ 2013, c. 532, §1 (AMD) .]

SECTION HISTORY

1965, c. 135, §1 (AMD). 1965, c. 369, §7 (AMD). 1965, c. 513, §75 (AMD). 1967, c. 63, §2 (AMD). 1977, c. 678, §§50-51 (AMD). 1987, c. 13, (AMD). 1987, c. 507, §§2,6 (AMD). 1987, c. 769, §A151 (AMD). 1995, c. 12, §§1-3 (AMD). 1995, c. 12, §4 (AFF). 1995, c. 65, §A138 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2007, c. 404, §§1-3 (AMD). 2007, c. 404, §4 (AFF). 2007, c. 627, §32 (AMD). 2009, c. 434, §20 (AMD). 2009, c. 598, §45 (AMD). 2013, c. 532, §1 (AMD). 2015, c. 267, Pt. BBBB, §2 (AMD).



36 §1483-A. Local option exemption for residents permanently stationed or deployed for military service outside of the State

A municipality may by ordinance exempt from the annual excise tax imposed pursuant to section 1482 vehicles owned by a resident who is on active duty serving in the United States Armed Forces and who is either permanently stationed at a military or naval post, station or base outside this State or deployed for military service for a period of more than 180 days who desires to register that resident's vehicle in this State. To apply for the exemption, the resident must present to a designated municipal official certification from the commander of the resident's post, station or base, or from the commander's designated agent, that the resident is permanently stationed at that post, station or base or is deployed for military service for a period of more than 180 days. For purposes of this section, "United States Armed Forces" includes the National Guard and the Reserves of the United States Armed Forces. For purposes of this section, "deployed for military service" has the same meaning as in Title 26, section 814, subsection 1, paragraph A. [2011, c. 313, §1 (NEW); 2011, c. 313, §2 (AFF).]

SECTION HISTORY

2011, c. 313, §1 (NEW). 2011, c. 313, §2 (AFF).



36 §1484. Place of payment

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

The excise tax imposed by this chapter must be paid as provided in this section. [2007, c. 627, §33 (AMD).]

1. Aircraft. The excise tax on an aircraft must be paid to the municipality where the aircraft is based except as follows.

A. If the aircraft is based at an airport owned by a county, the excise tax payments must be paid to that county. [2011, c. 610, Pt. A, §8 (AMD).]

B. If the aircraft is based at the Augusta State Airport, the excise tax payments must be paid to the City of Augusta. [2011, c. 610, Pt. A, §8 (AMD).]

C. [2007, c. 627, §33 (RP).]

For the purposes of this subsection, an aircraft is deemed to be based at the location in the State where it has been hangared, parked, tied down or moored the most nights during the 30-day period of active flying preceding payment of the excise tax. If the aircraft has not been hangared, parked, tied down or moored at a location in the State during the 30-day period of active flying preceding payment, then the aircraft is deemed to be based at the location in the State where it will be hangared, parked, tied down or moored the most nights during the 30-day period of active flying next following payment of the excise tax.

[ 2011, c. 610, Pt. A, §8 (AMD) .]

2. Mobile homes and camper trailers. Mobile homes and camper trailers are subject to excise tax as provided in this subsection.

A. If the excise tax on a mobile home or camper trailer is paid prior to April 1st, or if the mobile home or camper trailer is acquired or brought into this State after April 1st, the excise tax must be paid in the place where the mobile home or camper trailer is located. [2007, c. 627, §33 (AMD).]

B. If the excise tax on a mobile home or camper trailer is paid on or after April 1st, the excise tax must be paid in the place where the mobile home or camper trailer was located on April 1st. [2007, c. 627, §33 (AMD).]

C. [1979, c. 732, §25, 31 (RP).]

[ 2007, c. 627, §33 (AMD) .]

3. Motor vehicles. Motor vehicles are subject to excise tax as provided in this subsection.

A. The excise tax on a motor vehicle owned by an individual resident of this State must be paid in the place where the owner resides. [2007, c. 627, §33 (AMD).]

B. The excise tax on a motor vehicle owned by a nonresident individual must be paid in the place where the owner is temporarily or occasionally residing. If there is no such residing place, the tax must be paid to the Secretary of State. [2007, c. 627, §33 (AMD).]

C. (TEXT EFFECTIVE UNTIL 1/1/17) The excise tax on a motor vehicle owned by a corporation or a partnership must be paid in the following manner.

(1) If the owner is a corporation or partnership other than one described in subparagraph (2), the excise tax must be paid to the place in which the owner's registered or main office is located, except that if the owner has an additional permanent place of business where motor vehicles are customarily kept, the tax on these vehicles must be paid to the place where that permanent place of business is located. The temporary location of an office and the stationing of vehicles in connection with a construction project of less than 24 months duration is not considered to constitute a permanent place of business. If the owner is a foreign corporation or partnership not maintaining a place of business within the State, the excise tax must be paid to the Secretary of State.

(2) If the owner is a corporation described in Title 35-A, sections 2101 to 2104, the excise tax must be paid to the place in which the registered or main office of that organization is located.

Within 3 years from the date of an excise tax levy under the authority of this paragraph, a municipality, county or motor vehicle owner that feels the excise tax has been improperly levied may request a determination of this question by the State Tax Assessor. The State Tax Assessor's determination is limited to the same 3-year period and is binding on all of the parties. Any of the parties may seek review of the determination in accordance with the Maine Rules of Civil Procedure, Rule 80-C. Within 30 days after receipt of notice of a determination made by the State Tax Assessor under this paragraph, a municipality or county that has incorrectly accepted excise tax money must pay the money, together with interest at the maximum rate established by the Treasurer of State pursuant to section 505, to the municipality or county identified in the determination as the proper place of payment. [2007, c. 627, §33 (AMD).]

C. (TEXT EFFECTIVE 1/1/17) The excise tax on a motor vehicle owned by a corporation or a partnership must be paid to the place in which the owner's registered or main office is located, except that if the owner has an additional permanent place of business where motor vehicles are customarily kept, the tax on these vehicles must be paid to the place where that permanent place of business is located. The temporary location of an office and the stationing of vehicles in connection with a construction project of less than 24 months' duration are not considered to constitute a permanent place of business. If the owner is a foreign corporation or partnership not maintaining a place of business within the State, the excise tax must be paid to the Secretary of State.

Within 3 years from the date of an excise tax levy under the authority of this paragraph, a municipality, county or motor vehicle owner that feels the excise tax has been improperly levied may request a determination of this question by the State Tax Assessor. The State Tax Assessor's determination is limited to the same 3-year period and is binding on all of the parties. Any of the parties may seek review of the determination in accordance with the Maine Rules of Civil Procedure, Rule 80-C. Within 30 days after receipt of notice of a determination made by the State Tax Assessor under this paragraph, a municipality or county that has incorrectly accepted excise tax money must pay the money, together with interest at the maximum rate established by the Treasurer of State pursuant to section 505, to the municipality or county identified in the determination as the proper place of payment. [2015, c. 98, §2 (AFF); 2015, c. 98, §1 (RPR).]

D. Notwithstanding other provisions of this subsection, if a motor vehicle is leased for a period of one month or longer, the excise tax must be paid in the place where it would be paid if the lessee were the owner. [2007, c. 627, §33 (AMD).]

E. When an excise tax is paid to the Secretary of State under this subsection, it must be deposited in the General Fund. [2007, c. 627, §33 (NEW).]

[ 2007, c. 627, §33 (AMD); 2015, c. 98, §1 (AMD); 2015, c. 98, §2 (AFF) .]

4. When paid to State.

[ 2007, c. 627, §33 (RP) .]

SECTION HISTORY

1965, c. 195, §1 (AMD). 1967, c. 15, §2 (AMD). 1967, c. 465, §§3,4 (AMD). 1969, c. 498, §17 (AMD). 1975, c. 252, §18 (AMD). 1977, c. 244, §§1,2 (AMD). 1979, c. 732, §§25,26,31 (AMD). 1981, c. 182, (AMD). 1983, c. 828, §3 (AMD). 1985, c. 793, §§1,2 (AMD). 1987, c. 141, §B34 (AMD). 1987, c. 497, §14 (AMD). 1987, c. 769, §A152 (AMD). 2007, c. 627, §33 (AMD). 2011, c. 610, Pt. A, §8 (AMD). 2015, c. 98, §1 (AMD). 2015, c. 98, §2 (AFF).



36 §1485. Exemption from personal property taxation

Any vehicle owner who has paid the excise tax on his vehicle in accordance with sections 1482 and 1484 shall be exempt from personal property taxation of such vehicle for that year.



36 §1486. Tax paid before registration

No vehicle may be registered under Title 29-A until the excise tax or personal property tax or real estate tax has been paid in accordance with sections 1482 and 1484. [2011, c. 610, Pt. A, §9 (AMD).]

1. Exempt status. Where a personal property or real estate tax is to be paid as a prerequisite to registration, the exempt status of the vehicle shall be determined by section 1483.

SECTION HISTORY

1995, c. 65, §A139 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2011, c. 610, Pt. A, §9 (AMD).



36 §1487. Collection of tax

1. Municipal tax collector. In the case of municipalities, or a municipally owned airport or seaplane base the municipal tax collector or such other person as the municipality may designate shall collect such excise tax and shall deposit the money received with the municipal treasurer monthly.

A. Such collector shall report to the municipal officers at the end of the municipal year, showing the total amount of excise tax collected by him and the amounts applying to each year. [1967, c. 23, (AMD).]

[ 1967, c. 23, (AMD) .]

1-A. County treasurer. In the case of a county owned airport or seaplane base the county treasurer or such other person as the county commissioners may designate shall collect such excise tax and shall deposit the money received with the county treasurer monthly.

A. Such collector shall report to the county commissioners at the end of the county year, showing the total amount of excise tax collected by him and the amounts applying to each year. [1965, c. 195, §2 (NEW).]

[ 1965, c. 195, §2 (NEW) .]

2. State Tax Assessor. The State Tax Assessor shall appoint agents to collect the excise tax in the unorganized territory. Agents, including municipalities designated as agents, are allowed a fee of $6 for each tax receipt issued. The State Tax Assessor may authorize the offset of credit card fees incurred in the collection of the excise taxes against the receipts from those collections. Agents shall deposit the remainder on or before the 20th day of each month following receipt with the Treasurer of State. The Treasurer of State shall make quarterly payments to each county in an amount that is equal to the receipts for that period from each county. Those payments must be made at the same time as payments under section 1606. County receipts under this section must be deposited in the county’s unorganized territory fund.

[ 2009, c. 434, §21 (RPR) .]

2-A. Agent for collecting excise tax. The State Tax Assessor may appoint the Secretary of State as an agent for the purpose of collecting excise tax for the unorganized territories.

[ 2001, c. 671, §34 (NEW) .]

3. Tribal clerk.

[ 1979, c. 732, §27, §31 (RP) .]

SECTION HISTORY

1965, c. 195, §2 (AMD). 1967, c. 23, (AMD). 1967, c. 465, §5 (AMD). 1973, c. 207, (AMD). 1979, c. 732, §§27,31 (AMD). 1985, c. 459, §C11 (AMD). 1993, c. 557, §1 (AMD). 1995, c. 29, §1 (AMD). 2001, c. 671, §34 (AMD). 2007, c. 541, Pt. E, §1 (AMD). 2007, c. 693, §13 (AMD). 2009, c. 434, §21 (AMD).



36 §1488. Receipts issued in duplicate

Receipts for payment of the excise tax shall be in the form prescribed by the Secretary of State. They shall be issued in duplicate, and one copy shall be filed with the application at the time application is made for registration of the vehicle.



36 §1489. Crediting and apportionment of tax received

1. Municipal excise tax account. In municipalities the treasurer shall credit money received from excise taxes to an excise tax account, from which it may be appropriated by the municipality for any purpose for which a municipality may appropriate money.

2. County treasurer.

[ 1985, c. 459, Pt. C, §12 (RP) .]

SECTION HISTORY

1977, c. 698, §7 (AMD). 1983, c. 471, §15 (AMD). 1985, c. 459, §C12 (AMD).



36 §1490. False statements to any person receiving tax

Any person intentionally making any false statement to any person charged with the duty of receiving this tax and issuing the receipt therefor, when making statement for the purpose of the levy of the tax hereunder, commits a civil violation for which a forfeiture not to exceed $25 may be adjudged. [1977, c. 696, §271 (RPR).]

SECTION HISTORY

1977, c. 696, §271 (RPR).



36 §1491. False entry on renewal forms

Any person making a false entry on the renewal form provided by the Secretary of State in the collection of the excise tax, as authorized by section 1482, subsection 6, paragraph E, commits a civil violation for which a forfeiture of not less than $100 nor more than $500 shall be adjudged. [1977, c. 696, §272 (RPR).]

SECTION HISTORY

1973, c. 588, §14 (NEW). 1977, c. 696, §272 (RPR).






Chapter 111-A: BUS TAXATION PRORATION AGREEMENT

Subchapter 1: AGREEMENT

36 §1492. Purposes and principles -- Article I

1. Purposes of agreement. It is the purpose of this agreement to set up a system whereby any contracting state may permit owners of fleets of buses operating in 2 or more states to prorate the registration of the buses in such fleets in each state in which the fleets operate on the basis of the proportion of miles operated within such state to total fleet miles, as defined herein.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Principle of proration of registration. It is hereby declared that in making this agreement the contracting states adhere to the principle that each state should have the freedom to develop the kind of highway user tax structure that it determines to be most appropriate to itself, that the method of taxation of interstate buses should not be a determining factor in developing its user tax structure, and that annual taxes or other taxes of the fixed fee type upon buses which are not imposed on a basis that reflects the amount of highway use should be apportioned among the states, within the limits of practicality, on the basis of vehicle miles traveled within each of the states.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §B3 (NEW). 1993, c. 683, §B5 (AFF).



36 §1493. Definitions -- Article II

1. Administrator. "Administrator" means the official or agency of a state administering the fee involved, or, in the case of proration of registration, the official or agency of a state administering the proration of registration in that state.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Base state. "Base state" means the state from or in which the bus is most frequently dispatched, garaged, serviced, maintained, operated or otherwise controlled, or in the case of a fleet bus the state to which it is allocated for registration under statutory requirements. In order that this section may not be used for the purpose of evasion of registration fees, the administrators of the contracting states may make the final decision as to the proper base state, in accordance with section 1494, subsection 8, to prevent or avoid such evasion.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Bus. "Bus" means any motor vehicle of a bus type engaged in the interstate transportation of passengers and subject to the jurisdiction of the Interstate Commerce Commission, or any agency successor thereto, or one or more state regulatory agencies concerned with the regulation of passenger transport.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Contracting state. "Contracting state" means a state that is a party to this agreement.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Fleet. As to each contracting state, "fleet" includes only those buses that actually travel a portion of their total miles in such state. A fleet must include 3 or more buses.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Person. "Person" includes any individual, firm, copartnership, joint venture, association, corporation, estate, trust, business trust, receiver, syndicate or any other group or combination acting as a unit.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Proration of registration. "Proration of registration" means registration of fleets of buses in accordance with section 1495, Article IV.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Reciprocity. "Reciprocity" means that each contracting state, to the extent provided in this agreement, exempts a bus from registration and registration fees.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Registration. "Registration" means the registration of a bus and the payment of annual fees and taxes as set forth in or pursuant to the laws of the respective contracting states.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

10. State. "State" includes the States of the United States, the District of Columbia, the territories of the United States, the Provinces of Canada, and the States, Territories and Federal District of Mexico.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §B3 (NEW). 1993, c. 683, §B5 (AFF).



36 §1494. General provisions -- Article III

1. Effect on other agreements, arrangements and understandings. On and after its effective date, this agreement supersedes any reciprocal or other agreement, arrangement or understanding between any 2 or more of the contracting states covering, in whole or in part, any of the matters covered by this agreement; but this agreement may not affect any reciprocal or other agreement, arrangement or understanding between a contracting state and a state or states not a party to this agreement.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Applicability to exempt vehicles. This agreement does not require registration in a contracting state of any vehicles that are in whole or part exempt from registration under the laws or regulations of such state without respect to this agreement.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Inapplicability to caravaned vehicle. The benefits and privileges of this agreement may not be extended to a vehicle operated on its own wheels, or in tow of a motor vehicle, transported for the purpose of selling or offering the same for sale to or by any agent, dealer, purchaser or prospective purchaser.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Other fees and taxes. This agreement does not waive any fees or taxes charged or levied by any state in connection with the ownership or operation of vehicles other than registration fees as defined herein. All other fees and taxes must be paid to each state in accordance with the laws thereof.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Statutory vehicle regulations. This agreement does not authorize the operation of a vehicle in any contracting state contrary to the laws or regulations thereof, except those pertaining to registration and payment of fees; and with respect to such laws or regulations, only to the extent provided in this agreement.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Violations. Each contracting state reserves the right to withdraw, by order of the administrator thereof, all or any part of the benefits or privileges granted pursuant to this agreement from the owner of any vehicle or fleet of vehicles operated in violation of any provision of this agreement. The administrator shall immediately give notice of any such violation and withdrawal of any such benefits or privileges to the administrator of each other contracting state in which vehicles of such owner are operated.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Cooperation. The administrator of each of the contracting states shall cooperate with the administrators of the others and each contracting state hereby agrees to furnish such aid and assistance to each other within its statutory authority as will aid in the proper enforcement of this agreement.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Interpretation. In any dispute between or among contracting states arising under this agreement, the final decision regarding interpretation of questions at issue relating to this agreement must be reached by joint action of the contracting states, acting through the administrator thereof, and must upon determination be placed in writing.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Effect of headings. Article and section heading contained herein may not be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions of any Article or part hereof.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

10. Entry into force. This agreement enters into force and becomes binding between and among the contracting states when enacted or otherwise entered into by any 2 states. Thereafter, it enters into force and becomes binding with respect to any state when enacted into law by such state. If the statutes of any state so authorize or provide, such state may become party to this agreement upon the execution thereof by an executive or administrative official thereof acting on behalf of and for such state.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §B3 (NEW). 1993, c. 683, §B5 (AFF).



36 §1495. Proration of registration -- Article IV

1. Applicability. Any owner of a fleet may register the buses of said fleet in any contracting state by paying to said state total registration fees in an amount equal to that obtained by applying the proportion of in-state fleet miles divided by the total fleet miles, to the total fees which would otherwise be required for regular registration of each and all of such vehicles in such contracting state.

All fleet pro-rata registration fees must be based upon the mileage proportions of the fleet during the period of 12 months ending on August 31st next preceding the commencement of the registration year for which registration is sought. Except, that mileage proportions for a fleet not operated during such period in the state where application for registration is made will be determined by the administrator upon the sworn application of the applicant showing the operations during such period in other states and the estimated operations during the registration year for which registration is sought, in the state in which application is being made; or if no operations were conducted during such period a full statement of the proposed method of operation.

If any buses operate in 2 or more states which permit the proration of registration on the basis of a fleet of buses consisting of a lesser number of vehicles than provided in section 1493, Article II, subsection 5, such fleet may be prorated as to registration in such states, in which event the buses in such fleet may not be required to register in any other contracting states if each such vehicle is registered in some contracting state, except to the extent it is exempt from registration as provided in section 1494, Article III, subsection 2.

If the administrator of any state determines, based on the administrator's method of the operation thereof, that the inclusion of a bus or buses as a part of a fleet would adversely affect the proper fleet fee that should be paid to that administrator's state, having due regard for fairness and equity, the administrator may refuse to permit any or all of such buses to be included in that administrator's state as a part of such fleet.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Total fleet miles. Total fleet miles, with respect to each contracting state, means the total miles operated by the fleet in such state, in all other contracting states, in other states having proportional registration provisions, in states with which such contracting state has reciprocity, and in such other states as the administrator determines should be included under the circumstances in order to protect or promote the interest of that administrator's state; except that in states having laws requiring proration on the basis of a different determination of total fleet miles, total fleet miles must be determined on such basis.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Leased vehicles. If a bus is operated by a person other than the owner as a part of a fleet that is subject to this Article, then the operator of such fleet must be deemed to be the owner of said bus for the purposes of this Article.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Extent of privileges. Upon the registration of a fleet in a contracting state pursuant to this Article, each bus in the fleet may be operated in both interstate and intrastate operations in such state, except as provided in section 1494, Article III, subsection 5.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Application for proration. The application for proration of registration must be made in each contracting state upon substantially the application forms and supplements authorized by joint action of the administrators of the contracting states.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

6. Issuance of identification. Upon registration of a fleet, the state that is the base state of a particular bus of the fleet shall issue the required license plates and registration card for such bus and each contracting state in which the fleet of which such bus is a part, operates shall issue a special identification identifying such bus as a part of a fleet that has fully complied with the registration requirements of such state. The required license plates, registration cards and identification must be appropriately displayed in the manner required by or pursuant to the laws of each respective state.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

7. Additions to fleet. If any bus is added to a prorated fleet after the filing of the original application, the owner shall file a supplemental application. The owner shall register such bus in each contracting state in like manner as provided for buses listed in an original application and the registration fee payable must be determined on the mileage proportion used to determine the registration fees payable for buses registered under the original application.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

8. Withdrawals from fleet. If any bus is withdrawn from a prorated fleet during the period for which it is registered or identified, the owner shall notify the administrator of each state in which it is registered or identified of such withdrawal and shall return the plates, and registration card or identification as may be required by or pursuant to the laws of the respective states.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

9. Audits. The administrator of each contracting state shall, within the statutory authority of such administrator, make any information obtained upon an audit of records of any applicant for proration of registration available to the administrators of the other contracting states.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

10. Errors in registration. If it is determined by the administrator of a contracting state, as a result of such audits or otherwise, that an improper fee has been paid that administrator's state, or errors in registration found, the administrator may require the fleet owner to make the necessary corrections in the registration of the fleet and payment of fees.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §B3 (NEW). 1993, c. 683, §B5 (AFF).



36 §1496. Reciprocity -- Article V

1. Grant of reciprocity. Each of the contracting states grants reciprocity as provided in this Article.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

2. Applicability. The provisions of this agreement with respect to reciprocity applies only to a bus properly registered in the base state of the bus, which state must be a contracting state.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

3. Nonapplicability to fleet buses. The reciprocity granted pursuant to this Article does not apply to a bus which is entitled to be registered or identified as part of a prorated fleet.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

4. Extent of reciprocity. The reciprocity granted pursuant to this Article permits the interstate operation of a bus and intrastate operation that is incidental to a trip of such bus involving interstate operation.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

5. Other agreements. Nothing in this agreement may be construed to prohibit any of the contracting states from entering into separate agreements with each other for the granting of temporary permits for the intrastate operation of vehicles registered in the other state; nor to prevent any of the contracting states from entering into agreements to grant reciprocity for intrastate operation within any zone or zones agreed upon by the states.

[ 1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF) .]

SECTION HISTORY

1993, c. 683, §B3 (NEW). 1993, c. 683, §B5 (AFF).



36 §1497. Withdrawal or revocation -- Article VI

Any contracting state may withdraw from this agreement upon 30 days written notice to each other contracting state, which notice may be given only after the repeal of this agreement by the legislature of such state, if adoption was by legislative act, or after renunciation by the appropriate administrative official of such contracting state if the laws thereof empower that official so to renounce. [1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §B3 (NEW). 1993, c. 683, §B5 (AFF).



36 §1498. Construction and severability -- Article VII

This compact must be liberally construed so as to effectuate the purposes thereof. The provisions of this compact are severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance are not affected thereby. If this compact is held contrary to the constitution of any state participating herein, the compact remains in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters. [1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §B3 (NEW). 1993, c. 683, §B5 (AFF).






Subchapter 2: PROVISIONS RELATED TO AGREEMENT

36 §1499. Ratification

The Bus Taxation Proration Agreement is enacted into law and entered into with all jurisdictions legally joining therein in the form substantially as provided in this subchapter. [1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §B3 (NEW). 1993, c. 683, §B5 (AFF).



36 §1499-A. Administrator, defined

As used in the agreement, with reference to this State, the term "administrator" means Secretary of State. [1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §B3 (NEW). 1993, c. 683, §B5 (AFF).



36 §1499-B. Exemptions

The Secretary of State has the power to make such exemptions from the coverage of the agreement as may be appropriate and to make such changes in methods for the reporting of any information required to be furnished to this State pursuant to the agreement as, in the Secretary of State's judgment, is suitable, provided that any such exemptions or changes are not contrary to the purposes set forth in section 1492, Article 1, and is made in order to permit the continuance of uniformity of practice among the contracting states with respect to buses. Any such exemption or change must be made by rule or regulation and is not effective unless made by the same procedure required for other rules and regulations of the Secretary of State's department. [1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §B3 (NEW). 1993, c. 683, §B5 (AFF).



36 §1499-C. Withdrawal from agreement

Unless otherwise provided in any statute withdrawing this State from participation in the agreement, the Governor must be the officer to give notice of withdrawal therefrom. [1993, c. 683, Pt. B, §3 (NEW); 1993, c. 683, Pt. B, §5 (AFF).]

SECTION HISTORY

1993, c. 683, §B3 (NEW). 1993, c. 683, §B5 (AFF).









Chapter 112: WATERCRAFT EXCISE TAX

36 §1501. Purpose

The purpose of this chapter is to levy an excise tax upon the owner of any watercraft, not otherwise exempt, for the privilege of operating a watercraft upon the waters of this State. [1983, c. 92, Pt. B, §9 (NEW).]

SECTION HISTORY

1983, c. 92, §B9 (NEW). 1983, c. 632, §§B6,B7 (RP).



36 §1502. Excise tax in lieu of property taxes

The excise tax imposed by this chapter is in lieu of all property taxes on watercraft. [1983, c. 92, Pt. B, §9 (NEW).]

1. Collection; reimbursement.

[ 1983, c. 632, Pt. A, §6 (NEW); 1983, c. 632, Pt. A, §16 (RP) .]

SECTION HISTORY

1983, c. 92, §B9 (NEW). 1983, c. 632, §§A6,A16,B6, B7 (AMD).



36 §1503. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 92, Pt. B, §9 (NEW).]

1. Commercial vessel. "Commercial vessel" means any type of watercraft used exclusively in a business or trade:

A. Is required to be registered under Title 12, section 13056; or [2003, c. 414, Pt. B, §54 (AMD); 2003, c. 614, §9 (AFF).]

B. Is documented under the laws of the United States. [1983, c. 92, Pt. B, §9 (NEW).]

[ 2003, c. 414, Pt. B, §54 (AMD); 2003, c. 614, §9 (AFF) .]

1-A. Canoe. "Canoe" has the same definition as that set out in Title 12, section 1872, subsection 2.

[ 1997, c. 678, §22 (AMD) .]

2. Commissioner. "Commissioner" means the Commissioner of Inland Fisheries and Wildlife.

[ 1985, c. 726, §1 (AMD) .]

3. Director. "Director" means the Director of the Division of Licensing, Registration and Engineering, Department of Inland Fisheries and Wildlife.

[ 2009, c. 340, §28 (AMD) .]

3-A. Dory. "Dory" means an unpowered, double-ended boat used exclusively for the transport and storage of fishing gear.

[ 1985, c. 560, §1 (NEW) .]

4. Established base of operations. An "established base of operations" means the location where a commercial vessel has its primary relationship with a municipality. Among the factors identifying a primary relationship are the locations at which the vessel is primarily moored or docked, where it prepares for expeditions and hires a crew and to which it regularly returns for repairs, supplies and activities relating to its business or trade. The fact that a commercial vessel carries on one or more of the activities, as mentioned in this subsection, at more than one location within this State or carries on one or more of the activities, enumerated in this subsection, at a location or locations outside this State shall not prevent it from being deemed to have an established base of operations within the State, if a substantial portion of these activities are carried on at a location or locations within this State.

[ 1983, c. 92, Pt. B, §9 (NEW) .]

4-A. Marina or boat yard. "Marina or boat yard" means any facility that leases storage, docking or mooring space to watercraft.

[ 1987, c. 196, §5 (NEW) .]

5. Overall length. "Overall length" means the horizontal distance stated in feet and defined as the straight line measurement over the deck, excluding sheer, from the foremost part of the watercraft to the aftermost part, measured parallel to the centerline, excluding outboard motors, brackets, bowsprits, rudders and similar attachments. For any watercraft documented under the laws of the United States, overall length means the registered length of the vessel as set forth in the document issued to its owner by the United States Coast Guard.

[ 1983, c. 92, Pt. B, §9 (NEW) .]

6. Owner. "Owner" means a person or persons claiming lawful possession of a watercraft by virtue of legal title, equitable interest or a leasehold interest in the watercraft.

[ 1983, c. 92, Pt. B, §9 (NEW) .]

7. Principally moored, docked or located. "Principally moored, docked or located" means the place where a watercraft, other than a commercial vessel, is usually moored, docked, anchored or located during the period from June 1st to August 31st.

[ 1983, c. 92, Pt. B, §9 (NEW) .]

8. Registration period.

[ 1995, c. 695, §3 (RP) .]

8-A. Registration period.

[ 1997, c. 324, §7 (AFF); 1997, c. 324, §3 (RP) .]

8-B. Registration period. "Registration period" means from January 1st to December 31st of the year for which the certificate of number is issued pursuant to Title 12, section 13056.

[ 2003, c. 414, Pt. B, §55 (AMD); 2003, c. 614, §9 (AFF) .]

9. Taxable year. "Taxable year" means from January 1st to December 31st.

[ 1997, c. 324, §5 (AMD); 1997, c. 324, §7 (AFF) .]

10. Watercraft. "Watercraft" means any type of vessel, boat, canoe or craft capable of being used as a means of transportation on water, other than a seaplane, including motors, electronic and mechanical equipment and other machinery, whether permanently or temporarily attached, and which are customarily used in the operations of the watercraft. Watercraft does not include a vessel, boat, canoe or craft located and intended to be permanently docked in one location and not used as a means of transportation on water.

[ 1983, c. 572, §§8, 12 (AMD) .]

SECTION HISTORY

1983, c. 92, §B9 (NEW). 1983, c. 572, §§6-8,12 (AMD). 1983, c. 632, §§B6,B7 (RP). 1983, c. 819, §A59 (AMD). 1985, c. 560, §1 (AMD). 1985, c. 726, §§1-3 (AMD). 1987, c. 196, §5 (AMD). 1995, c. 695, §§3,4 (AMD). 1997, c. 324, §§3-5 (AMD). 1997, c. 324, §7 (AFF). 1997, c. 678, §22 (AMD). 2003, c. 414, §§B54,55 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 340, §28 (AMD).



36 §1504. Excise tax

1. Payment schedule. The owner of a watercraft located in this State that is not exempt under subsection 4 shall pay an annual excise tax within 10 days of the first operation of the watercraft upon the waters of this State, or prior to obtaining a certificate of number pursuant to Title 12, section 13056, or prior to July 1st, whichever event first occurs, based on the following schedules.

A. The following tax is assessed based upon the overall length of the watercraft.

Overall length of watercraft to nearest foot..............................................Length Tax

Watercraft under 13 feet, all dories regardless of length and all canoes regardless of length.......................................$6

13 feet...........................................7

14 feet...........................................8

15 feet...........................................9

16 feet..........................................11

17 feet..........................................13

18 feet..........................................16

19 feet..........................................19

20 feet..........................................22

21 feet..........................................26

22 feet..........................................30

23 feet..........................................51

24 feet..........................................56

25 feet..........................................61

26 feet..........................................68

27 feet..........................................75

28 feet..........................................82

29 feet..........................................89

30 feet..........................................96

31 feet.........................................103

32 feet.........................................110

33 feet.........................................117

34 feet.........................................125

35 feet.........................................133

36 feet.........................................141

37 feet.........................................149

38 feet.........................................158

39 feet.........................................167

40 feet.........................................177

41 feet.........................................187

42 feet.........................................198

43 feet.........................................210

44 feet.........................................223

45 feet.........................................237

46 feet.........................................252

47 feet.........................................268

48 feet.........................................284

49 feet........................................301

50 feet........................................318

51 feet........................................335

52 feet........................................352

53 feet........................................370

54 feet........................................388

55 feet........................................406

56 feet........................................424

57 feet........................................442

58 feet........................................460

59 feet........................................478

60 feet.........................................496

61 feet........................................514

62 feet.........................................532

63 feet.........................................550

64 feet.........................................568

65 feet.........................................586

and over...................................plus $18 for each foot over 65 feet

[1987, c. 196, §6 (AMD).]

B. In addition to the length tax, the owner of any watercraft, other than a canoe, with an overall length greater than 13 feet and less than 23 feet shall pay a tax on the total motor horsepower as shown on the watercraft's registration in accordance with the following schedule:

(1) Horsepower of 20 or less...............$2

(2) Horsepower over 20 but not over 70.................................$5

(3) Horsepower over 70...................$12. [1987, c. 196, §7 (AMD).]

C. [1983, c. 572, §9 (RP).]

D. [1983, c. 572, §9 (RP).]

E. [1983, c. 572, §9 (RP).]

F. [1983, c. 572, §9 (RP).]

G. [1983, c. 572, §9 (RP).]

H. [1983, c. 572, §9 (RP).]

I. [1983, c. 572, §9 (RP).]

J. [1983, c. 572, §9 (RP).]

K. [1983, c. 572, §9 (RP).]

L. [1983, c. 572, §9 (RP).]

M. [1983, c. 572, §9 (RP).]

N. [1983, c. 572, §9 (RP).]

O. [1983, c. 572, §9 (RP).]

[ 2011, c. 240, §15 (AMD) .]

2. Reduction in tax. The amount of excise tax payable shall be reduced as follows.

A. For any commercial vessel, the tax payable shall be 50% of the value due under subsection 1. [1983, c. 92, Pt. B, §9 (NEW).]

B. For all other watercraft, the tax payable shall be reduced 20% when the watercraft is over 10 years of age and shall be reduced 40% when the watercraft is over 20 years of age. [1983, c. 92, Pt. B, §9 (NEW).]

C. Any depreciation allowed under this subsection may not reduce the total tax below $12. [1983, c. 572, §§10, 12 (NEW).]

D. The tax payable for a watercraft registered to a new owner after September 1st of any year is 50% of the amount due under subsection 1. [1997, c. 668, §21 (AMD).]

[ 1997, c. 668, §21 (AMD) .]

3. Payment of tax. The excise tax shall be paid as follows.

A. If the watercraft is owned by an individual resident of this State, the excise tax shall be paid to the municipality where the owner resides. The excise tax for watercraft owned by residents of Indian reservations shall be paid to the tribal clerks. [1983, c. 92, Pt. B, §9 (NEW).]

B. If the watercraft is owned by an individual who is a nonresident of this State or by a partnership or corporation, domestic or foreign, the excise tax shall be paid to the municipality where the watercraft is principally moored, docked or located or has its established base of operations. [1983, c. 92, Pt. B, §9 (NEW).]

C. The State Tax Assessor shall determine a vessel's established base of operation if 2 or more municipalities disagree over which taxing jurisdiction has the right to tax a particular vessel. The State Tax Assessor's decision shall be final. [1985, c. 726, §4 (AMD).]

D. Beginning April 1, 1984, upon payment of the excise tax, the municipality shall certify on forms provided by the Department of Inland Fisheries and Wildlife that the excise tax has been paid. The municipality may withhold certification that the excise tax has been paid until all outstanding taxes due under this chapter for the current year have been paid. [1999, c. 304, §1 (AMD).]

[ 1999, c. 304, §1 (AMD) .]

4. Exemptions. The following shall be exempt from the tax imposed by this section:

A. Lifeboats or life rafts customarily carried or required to be carried by a watercraft for purposes of rescuing the occupants of the watercraft in case of danger; [1983, c. 92, Pt. B, §9 (NEW).]

B. Watercraft held by registered retailers as demonstrators or stock-in-trade; [1983, c. 862, §84 (AMD).]

C. Watercraft which were exempt from taxation under Title 36, chapter 105 on April 1, 1983; [1983, c. 92, Pt. B, §9 (NEW).]

D. Commercial vessels without an established base of operations in this State and all other watercraft which are not within this State more than 75 days during the year; and [1983, c. 92, Pt. B, §9 (NEW).]

E. Watercraft 20 feet or less in length that are not required to be registered under Title 12, section 13056. [2003, c. 414, Pt. B, §57 (AMD); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. B, §57 (AMD); 2003, c. 614, §9 (AFF) .]

5. Credits. Any owner who has paid the excise tax for a watercraft which is subsequently totally lost by fire, theft or accident in the same year, shall be entitled to a pro rata credit for the tax previously paid in that period for any one watercraft toward the tax for any number of watercraft.

A. The credit shall be allowed in any place in which the excise tax is payable. [1983, c. 92, Pt. B, §9 (NEW).]

B. No portion of any excise tax once paid may be repaid to any person by reason of the loss of a watercraft. [1983, c. 92, Pt. B, §9 (NEW).]

C. For purposes of this subsection, the term "owner" includes the surviving spouse. [1983, c. 92, Pt. B, §9 (NEW).]

[ 1983, c. 92, Pt. B, §9 (NEW) .]

5-A. Credit for transfer. Any owner who has paid the excise tax for a watercraft which is transferred in the same tax year is entitled to a credit to the maximum amount of the tax previously paid in that year for any number of watercraft, regardless of the number of transfers which may be required of him in the same tax year. The credit shall be allowed in any place in which the excise tax is payable.

[ 1987, c. 196, §8 (NEW) .]

6. Watercraft not required to register.

[ 1983, c. 632, Pt. A, §9 (RP) .]

6-A. Improper levy of tax. If a municipality or watercraft owner believes the excise tax has been improperly levied under the authority of this section, the municipality or watercraft owner may request a determination of this question by the State Tax Assessor. The State Tax Assessor's determination is binding on all parties. Any party may seek review of the determination in accordance with the Maine Rules of Civil Procedure, Rule 80B.

[ 1985, c. 726, §5 (NEW) .]

7. Evidence of tax payment. Each watercraft, required to pay the excise tax established by this chapter but not required to be registered under Title 12, section 13056, must display a current excise tax decal as directed by the commissioner. A current excise tax decal must be issued by the municipal tax collector or tribal clerk upon the payment of all excise taxes due under this chapter. The commissioner shall make excise tax decals available at cost to municipalities and Indian reservations. For watercraft required to be registered under Title 12, section 13056, the registration sticker is considered evidence of tax payment.

[ 2003, c. 414, Pt. B, §58 (AMD); 2003, c. 614, §9 (AFF) .]

7-A. Interest on delinquent taxes. Any tax assessed under this chapter which is not paid when due shall accrue interest at the rate set for municipal property taxes for the year during which the excise tax is due.

[ 1985, c. 726, §7 (NEW) .]

8. Lien. If the tax imposed by this chapter is not paid when due, the tax collector may file in the office of the registry of deeds of the county where the owner of the watercraft resides or in the case of a nonresident owner or partnership or corporation, either domestic or foreign, where the watercraft is principally moored, docked or located or has its established base of operations, or in the office in which a security or financial statement or notice with respect to personal property would be filed, a notice of lien specifying the amount of the tax, addition to tax, penalty and interest due, the name and last known address of the taxpayer liable for the amount and the fact that the tax collector has complied with this chapter in the assessment of the tax. From the time of the filing, the amount set forth in the certificate constitutes a lien upon all property of the taxpayer, in the county then owned by him or thereafter acquired by him in the period before the expiration of the lien. In the case of any prior mortgage on any real or personal property so written as to secure a present debt and also future advances by the mortgagee to the mortgagor, the lien, as provided in this subsection, when notice thereof has been filed in the proper office, shall be subject to the prior mortgage, unless the assessor also notifies the mortgagee of the recording of the lien in writing, in which case any indebtedness thereafter created from the mortgagor to the mortgagee shall be junior to the lien provided in this subsection. The lien, provided in this subsection, has the same force, effect and priority as a judgment lien and shall continue for 5 years from the date of recording, unless sooner released or otherwise discharged. The lien may, within the 5-year period or within 5 years from the date of the last extension of the lien in the manner provided in this section, be extended by filing for record in the appropriate office, a copy of the notice and from the time of that filing the lien shall be extended for 5 years, unless sooner released or otherwise discharged.

[ 1983, c. 92, Pt. B, §9 (NEW) .]

9. Enforcement. General enforcement provisions are as follows.

A. Beginning March 1, 1984, payment of the excise tax and accrued interest, where applicable, is a prerequisite for obtaining a certificate of number of a watercraft under Title 12, section 13056, and no registration may be renewed until all excise taxes and accrued interest, where applicable, with respect to the watercraft have been paid in accordance with this chapter. [2003, c. 414, Pt. B, §59 (AMD); 2003, c. 614, §9 (AFF).]

B. The provisions of chapters 7 and 835 shall apply with like effect to collecting the tax and enforcing this chapter in the unorganized territory. [1985, c. 726, §8 (AMD).]

C. [1985, c. 726, §8 (RP).]

D. Each marina or boat yard leasing storage space or leasing mooring or docking spaces for 10 or more consecutive days during the period from April 15th of any year and April 15th of the next year to watercraft not registered in the State shall maintain a list of all such watercraft. The list shall contain, with respect to each watercraft:

(1) The name of the vessel;

(2) The name and address of the owner of the watercraft;

(3) The state of registration or port of hail;

(4) The approximate length of the vessel; and

(5) The type of vessel.

These lists shall be made available by marinas and boat yards for inspection during normal business hours by law enforcement officers and by municipal officials. Marina and boat yard owners must retain these lists for 3 years. [1987, c. 196, §9 (NEW).]

E. Upon receipt from the United States Coast Guard of a list of watercraft that have valid marine documents as a watercraft of the United States, and that are moored in this State or owned by State residents, the State Tax Assessor shall send a copy of this list to the tax collector of each municipality. [1987, c. 196, §9 (NEW).]

[ 2003, c. 414, Pt. B, §59 (AMD); 2003, c. 614, §9 (AFF) .]

10. Reimbursement.

[ 1983, c. 632, Pt. A, §16 (RP) .]

SECTION HISTORY

1983, c. 92, §B9 (NEW). 1983, c. 572, §§9-12 (AMD). 1983, c. 632, §§A7-11,16, B6,7 (AMD). 1983, c. 862, §84 (AMD). 1983, c. 866, §A1 (AMD). 1985, c. 560, §2 (AMD). 1985, c. 726, §§4-8 (AMD). 1987, c. 196, §§6-9 (AMD). 1997, c. 324, §6 (AMD). 1997, c. 324, §7 (AFF). 1997, c. 668, §21 (AMD). 1999, c. 304, §1 (AMD). 2003, c. 414, §§B56-59 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 240, §15 (AMD).



36 §1505. Unorganized territory

For the purposes of this chapter, the unorganized territory shall be treated as a municipality. All excise tax payments for watercraft owned by residents of the unorganized territory, nonresidents or a partnership or corporation, domestic or foreign, and principally moored, docked or located or with an established base of operations in the unorganized territory shall be collected and distributed in the same manner as the motor vehicle excise tax. [1985, c. 459, Pt. C, §13 (AMD).]

SECTION HISTORY

1983, c. 92, §B9 (NEW). 1983, c. 632, §§B6,B7 (RP). 1985, c. 459, §C13 (AMD).



36 §1506. Rulemaking

After consultation with the Commissioner of Marine Resources, the Commissioner of Inland Fisheries and Wildlife and the Director of the Division of Licensing , Registration and Engineering within the Department of Inland Fisheries and Wildlife, the State Tax Assessor may adopt rules and establish forms and procedures as necessary for the efficient administration and enforcement of the excise tax imposed by this chapter. Rules adopted pursuant to this section are routine technical rules for the purposes of Title 5, chapter 375, subchapter 2-A. [2009, c. 496, §13 (AMD).]

SECTION HISTORY

1983, c. 92, §B9 (NEW). 1983, c. 632, §§B6,B7 (RP). 1983, c. 819, §A60 (AMD). 1985, c. 726, §9 (AMD). 1987, c. 196, §10 (AMD). 1997, c. 526, §14 (AMD). 2009, c. 496, §13 (AMD).






Chapter 113: TIMBER AND GRASS ON PUBLIC RESERVED LOTS

36 §1541. Public reserved lots held for payment of taxes

The timber and grass claimed on the public reserved lots shall be held to the State for the payment of those taxes which may be lawfully assessed against them. [1977, c. 679, §5 (RPR).]

SECTION HISTORY

1973, c. 625, §259 (AMD). 1977, c. 679, §5 (RPR).



36 §1542. Payment of owner's interest; discharge

Each owner of timber and grass so assessed may pay the part of the tax so assessed proportioned to his interest in any tract, whether in common or not; and shall receive from the State Tax Assessor a certificate, discharging the tax upon the interest upon which such payment is made.



36 §1543. Each acreage interest forfeited if tax unpaid

Each fractional part, or interest represented by acreage, in all such public reserved lots, upon which the state taxes and interest are not paid by the 30th day of March of the year following the assessment shall be forfeited to the State, and whenever such taxes are assessed on a biennial basis, such forfeiture shall occur on the 30th day of March following the 2nd year of the biennium. Any owner may redeem his interest in such public reserved lots by tendering to the State Tax Assessor, within one year after the date of the forfeiture, his proportional part of all the sums due on such lots, and $1 for a release. [1977, c. 679, §6 (AMD).]

SECTION HISTORY

1973, c. 625, §260 (AMD). 1977, c. 679, §6 (AMD).



36 §1544. Land unredeemed in one year forfeited to State

If any fractional part or interest represented by acreage in such public reserved lots shall not be redeemed as provided in section 1543 at the expiration of one year from the date of the forfeiture, then it shall be and remain wholly forfeited to the State, and shall vest in the State free from all claims by any former owner.



36 §1545. Timber and grass forfeited held for benefit of towns

All timber and grass forfeited under section 1544 shall be held in trust by the State for the benefit of the people of Maine and shall be held by the Director of the Bureau of Parks and Lands subject to the same powers and responsibilities as apply to other lands in his custody. [1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1973, c. 460, §18 (AMD). 1975, c. 339, §16 (RPR). 1995, c. 502, §E30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



36 §1546. Division of lots partially forfeited

The Director of the Bureau of Parks and Lands shall cause a division to be made, if found necessary from time to time, of the public reserved lots which have been partially forfeited, and shall set off and hold the forfeited portions for the benefit of the people of Maine, as provided for in section 1545. [1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1973, c. 460, §18 (AMD). 1975, c. 339, §16 (RPR). 1995, c. 502, §E30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



36 §1547. Taxes due from forfeited interest charged against Unorganized Territory Education and Services Fund

After such timber and grass shall be wholly forfeited to the State, the State Tax Assessor shall certify to the State Controller the amount of unpaid taxes and interest then outstanding. Such state taxes and interest shall be charged to the Unorganized Territory Education and Services Fund. [1979, c. 666, §41 (AMD).]

SECTION HISTORY

1973, c. 625, §261 (AMD). 1979, c. 666, §41 (AMD).






Chapter 115: UNORGANIZED TERRITORY EDUCATIONAL AND SERVICES TAX

36 §1601. Unorganized Territory Tax District

The Legislature hereby creates a tax district to be known as the Unorganized Territory Tax District. It shall include all of the unorganized territory of the State and any areas which may subsequently become a part thereof. [1977, c. 698, §8 (NEW).]

SECTION HISTORY

1977, c. 698, §8 (NEW).



36 §1602. Annual tax

1. Annual levy of tax. A tax, to be known as the Unorganized Territory Educational and Services Tax, shall be levied each year upon all nonexempt real and personal property located in the Unorganized Territory Tax District on April 1st of each year. The State Tax Assessor shall fix the status of all taxpayers and of all such property as of that date.

[ 1977, c. 698, §8 (NEW) .]

2. Computation and determination of tax. The tax shall be computed and apportioned on the basis of the State Tax Assessor's determination of the value of that property.

[ 1977, c. 698, §8 (NEW) .]

3. Determination of original tax. The State Tax Assessor shall determine the amount of tax due from each taxpayer. The State Tax Assessor shall notify each taxpayer in writing, not later than August 1st annually.

[ 1989, c. 508, §11 (AMD) .]

4. Establishment of mill rate.

A. The State Tax Assessor shall establish a separate mill rate for each county, which is calculated to raise the amount certified by the Legislature as the cost of county-provided services in the unorganized territory. [1983, c. 471, §16 (NEW).]

B. The State Tax Assessor shall establish a district-wide mill rate calculated to raise the cost of all other portions of the municipal cost component certified by the Legislature. [2007, c. 541, Pt. F, §3 (AMD).]

C. The rates calculated under paragraphs A and B shall be added and rounded to the next highest 1/4 of a mill to determine the mill rate for the municipal cost component which will be assessed against the taxable property in each county. [1983, c. 471, §16 (NEW).]

[ 2007, c. 541, Pt. F, §3 (AMD) .]

SECTION HISTORY

1977, c. 698, §8 (NEW). 1981, c. 364, §24 (AMD). 1983, c. 471, §16 (AMD). 1985, c. 458, §1 (AMD). 1989, c. 508, §11 (AMD). 1989, c. 881, §1 (AMD). 1991, c. 622, §T1 (AMD). 2007, c. 541, Pt. F, §3 (AMD).



36 §1603. Definition of "municipal cost component"

1. Definition. For the purposes of this chapter, "municipal cost component" means the cost of funding services in the Unorganized Territory Tax District that would not be borne by the State if the Unorganized Territory Tax District were a municipality, but does not include a state cost allocation charge, including, without limitation, reimbursement to the General Fund for departmental functions such as accounting, personnel administration and supervision. "Municipal cost component" also includes the cost of funding obligations of the unorganized territory under the terms of a tax increment financing district approved by the Commissioner of Economic and Community Development pursuant to Title 30-A, chapter 206. The "municipal cost component" includes, but is not limited to:

A. The cost of education, as would be determined by the Essential Programs and Services Funding Act if the unorganized territory were a municipality; [2005, c. 686, Pt. A, §65 (AMD).]

B. The cost of services the state funds in the unorganized territory that are funded locally by a municipality; the cost of forest fire protection to be included in the cost component must be determined in accordance with Title 12, section 9205-A and collected in the same manner as other portions of the municipal cost component; [2007, c. 627, §34 (AMD).]

C. The cost of reimbursement by the State for services a county provides to the unorganized territory in accordance with Title 30-A, chapter 305. A county may not be reimbursed for services provided on or after January 1, 1979, unless a legislative allocation is obtained pursuant to this chapter. If a county receives, in addition to its budget, funds that are designated by the Legislature for a specific purpose and the county does not spend those funds for that specific purpose in that fiscal year, then the reimbursement under this chapter to that county for the next fiscal year must be reduced by an amount equal to the amount of funds so designated that were not expended for that specific purpose; and [2007, c. 627, §34 (AMD).]

D. The cost for payments that the unorganized territory is required to make pursuant to the terms of a tax increment financing district approved by the Commissioner of Economic and Community Development pursuant to Title 30-A, chapter 206 with respect to taxable property in the Unorganized Territory Tax District. [2009, c. 619, Pt. B, §1 (AMD).]

[ 2009, c. 619, Pt. B, §1 (AMD) .]

SECTION HISTORY

1977, c. 698, §8 (NEW). 1979, c. 440, §1 (AMD). 1979, c. 646, §3 (AMD). 1983, c. 471, §17 (AMD). 1983, c. 556, §19 (AMD). 1987, c. 737, §§C80,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). RR 1993, c. 1, §107 (COR). 1995, c. 565, §1 (AMD). 1999, c. 554, §1 (AMD). 2005, c. 683, §A65 (AMD). 2007, c. 627, §34 (AMD). 2009, c. 619, Pt. B, §1 (AMD).



36 §1604. Determination; procedure

1. Recommendation to the Legislature. The administrator of the unorganized territory shall submit to the Legislature, by March 1st, annually, a bill listing the requests of all counties and agencies under this chapter.

[ 1985, c. 459, Pt. C, §14 (RPR) .]

2. Legislative determination of municipal cost components. The Legislature shall consider the requests for funding under this chapter and by June 1st of each year enact legislation determining the amounts of the municipal cost component for services provided by each county and the amount of all other portions of the municipal cost component.

[ 1985, c. 459, Pt. C, §14 (RPR) .]

2-A. Legislative amendment of components. Notwithstanding subsection 2, the Legislature may amend enacted legislation that determines the amounts of the municipal cost components.

[ 1991, c. 528, Pt. LL, §2 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. LL, §2 (NEW) .]

3. Contracts. Each county or agency which contracts with another entity to provide services funded under this chapter shall enter into a written contract with the providing agency. A copy of each contract shall be maintained in the office of the county or agency entering into the contract. A copy of each contract shall be provided to the fiscal administrator of the unorganized territory who shall maintain copies in his office.

[ 1985, c. 459, Pt. C, §14 (NEW) .]

4. Property. All real and personal property which is purchased to provide services for which reimbursement is requested under this chapter shall be held by the State or county in trust for the unorganized territory. Any income from the use or sale of that property held by the State shall be credited to the Unorganized Territory Education and Services Fund. Income from the use or sale of that property held by a county shall be credited to the unorganized territory fund of that county.

[ 1985, c. 459, Pt. C, §14 (NEW) .]

When it is proposed that an area of the unorganized territory becomes organized into a town or plantation, the fiscal administrator of the unorganized territory shall make recommendations to the Legislature regarding the disposition of property obtained with funds under this chapter. [1985, c. 459, Pt. C, §14 (NEW).]

SECTION HISTORY

1977, c. 698, §8 (NEW). 1979, c. 520, §§8,9 (AMD). 1981, c. 364, §§25,26 (AMD). 1981, c. 702, §J (AMD). 1983, c. 471, §18 (AMD). 1983, c. 827, §4 (AMD). 1985, c. 459, §C14 (RPR). 1991, c. 528, §LL2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §LL2 (AMD).



36 §1605. Unorganized Territory Education and Services Fund

1. Fund established. The Legislature hereby creates the Unorganized Territory Education and Services Fund. The State Tax Assessor shall deposit in the fund all Unorganized Territory Educational and Services Tax money and county tax money, assessed pursuant to Title 30-A, section 706, which he collects.

[ 1987, c. 737, Pt. C, §§81, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Disbursements. Each agency making disbursements for expenses attributable to the municipal cost component shall, by June 30th of each year, submit an accounting of all expenditures made for the fiscal year ending on that date to the Treasurer of State with a copy to the fiscal administrator of the unorganized territory. Upon receipt of the accounting, the Treasurer of State shall transfer from the fund sufficient money to pay the expenses attributable to the municipal cost component, including the amount charged to the fund under Title 12, section 9205-A. Any expenditures made or identified after those reported to the Treasurer of State on June 30th shall be identified separately and included in the report for the next fiscal year.

[ 1985, c. 459, Pt. C, §15 (RPR) .]

2-A. Advance payment to General Fund. On October 31st of each year, the Treasurer of State shall transfer from the Unorganized Territory Education and Services Fund to the General Fund an amount equal to 90% of the total amount transferred pursuant to subsection 2 and this subsection in the preceding fiscal year. This payment must be taken as a credit against the disbursement required by subsection 2.

[ 1991, c. 528, Pt. O, (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. O, (NEW) .]

2-B. Indian Township services. On or before October 15th immediately following the date of assessment, the State Tax Assessor shall certify to the fiscal administrator of the unorganized territory the total amount of property tax assessed on reservation out-parcels situated in the Passamaquoddy Tribe reservation at Indian Township in Washington County under authority of section 1602. On October 31st of each year in which the Passamaquoddy Tribe provides governmental services to these reservation out-parcels, the Treasurer of State shall pay to the Passamaquoddy Tribe from the Unorganized Territory Education and Services Fund an amount equal to the property taxes assessed on reservation out-parcels in consideration for any and all governmental services as may be provided by the Passamaquoddy Tribe for the benefit of nonreservation Indian Township property owners. For the purposes of this subsection, "reservation out-parcel" means a parcel of real property situated in Indian Township, assessed by the State and included in the relevant state valuation certified by the State Tax Assessor.

[ 1997, c. 524, §1 (NEW); 1997, c. 524, §2 (AFF) .]

3. Balance carried forward. Any unexpended balance may not lapse but must be carried forward to the same fund for the next fiscal year and must be available for the purposes authorized by this chapter. Any unexpended balance remaining in the fund at the end of the year, not including amounts set aside in any capital reserve accounts, that is in excess of 10% of the amount of expenditures for that year must be used to reduce the amount to be collected in taxes during the next year.

[ 1995, c. 328, §1 (AMD) .]

4. Fund accounting. The State Controller shall establish an Unorganized Territory Education and Services Fund that reflects all of the activity of that fund within the state accounting system chart of accounts in accordance with the standards of a governmental accounting standards board as they apply to financial statements of the fund.

[ 2007, c. 541, Pt. D, §1 (NEW) .]

SECTION HISTORY

1977, c. 698, §8 (NEW). 1979, c. 520, §10 (AMD). 1983, c. 556, §20 (AMD). 1985, c. 459, §C15 (AMD). 1987, c. 737, §§C81,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1991, c. 528, §O (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §O (AMD). 1995, c. 328, §1 (AMD). 1997, c. 524, §1 (AMD). 1997, c. 524, §2 (AFF). 2007, c. 541, Pt. D, §1 (AMD).



36 §1606. Property taxes credited on assessments; quarterly payments for unorganized territory services and annually for county taxes

1. Credit and appropriation of special funds or taxes for political subdivisions. Notwithstanding any other statute to the contrary, the gross amount of property taxes assessed upon real and personal property in the unorganized territory through the State Tax Assessor for the benefit of any special fund or political subdivision of the State may be credited on the books of the State to the special fund or to the proper fiscal officer of the political subdivision. The Treasurer of State shall pay to that fiscal officer the amount of the tax so assessed, in equal quarterly amounts for unorganized territory services, on or before the last day of July, October, January and April and an annual installment for county taxes on or before October 15th following the date of the assessment. The amount of the assessment is appropriated for the purposes of this subsection.

[ 2007, c. 627, §35 (NEW) .]

2. Tax increment financing payments. With respect to a tax increment financing district located in the unorganized territory and approved by the Commissioner of Economic and Community Development pursuant to Title 30-A, chapter 206, the Treasurer of State must deposit into the development program fund established by a county for the tax increment financing district pursuant to Title 30-A, section 5227, subsection 3 the tax increment revenues on the captured assessed value, as that term is defined in Title 30-A, section 5222. The payment must be made on or before October 15th following the date of assessment or within 30 days after the taxes constituting the tax increment are paid, whichever is later. The amount of the assessment is appropriated for the purposes of this subsection.

[ 2009, c. 619, Pt. B, §2 (AMD) .]

3. Deposits, abatements, interest payments and supplemental assessments. Upon collection by the State Tax Assessor, taxes collected under subsection 1 must be deposited in the Unorganized Territory Education and Services Fund. All abatements of such taxes must be charged against the Unorganized Territory Education and Services Fund and all interest and supplemental assessments must be paid into the Unorganized Territory Education and Services Fund and neither may be charged against or credited to the special fund or political subdivision on account of which the tax was levied. Any excess of supplemental assessments over abatements accruing to the Unorganized Territory Education and Services Fund must be considered as reimbursement to the Unorganized Territory Education and Services Fund for administrative expenses connected with the assessment of those taxes.

[ 2007, c. 627, §35 (NEW) .]

4. Intent. The intent of the Legislature is to permit the administration of all real and personal property taxes in the unorganized territory through the Unorganized Territory Education and Services Fund as a matter of convenience and economy.

[ 2007, c. 627, §35 (NEW) .]

SECTION HISTORY

1977, c. 698, §8 (NEW). 1979, c. 666, §42 (NEW). 1983, c. 556, §20 (AMD). 1989, c. 373, §1 (AMD). 2007, c. 627, §35 (RPR). 2009, c. 619, Pt. B, §2 (AMD).



36 §1607. Meaning of letters used in lists

In the lists made by the State Tax Assessor, in accordance with this chapter, for purposes of valuation and assessment, the following initial letters mean as follows: The letter "T." when used alone means Township; the letter "R." when used alone means Range; the letter "N." when used alone means North; "E." means East; "S." means South; "W." means West; the letters "N.W." means North West; "N.E." means North East; "S.W." means South West; and "S.E." means South East. [1979, c. 666, §42 (NEW).]

SECTION HISTORY

1979, c. 666, §42 (NEW).



36 §1608. Financial report

The fiscal administrator of the unorganized territory shall, by March 1st annually, publish a financial report of the status of the Unorganized Territory Education and Services Fund subject to the following provisions. [1989, c. 857, §78 (AMD).]

1. Record of financial transactions. It shall contain a record of all financial transactions of the fund during the preceding fiscal year, including an itemized list of receipts and disbursements from the fund. It shall also contain an itemized record showing the sources of all revenue received by the fund and showing all disbursements for each agency under the municipal cost component by major items of expense comparable with the approved budgetary expenditure classifications under the captions of personal services, contractual services, commodities, debt service and capital expenditures.

[ 1983, c. 508, §2 (NEW) .]

2. Statement of assets, liabilities, reserves and surplus. It shall contain an itemized statement of the assets, liabilities, reserves and surpluses of the fund under each municipal cost component.

[ 1983, c. 508, §2 (NEW) .]

3. Copies for distribution. Copies of the report shall be given to each member of the Legislature and to each county commissioner in each county which contains unorganized territory. Copies shall be made available in convenient locations for taxpayers in the unorganized territory.

[ 1983, c. 508, §2 (NEW) .]

4. Statement of availability. All tax bills issued under this chapter shall include a statement that the report required by this section is available, if requested.

[ 1985, c. 459, Pt. C, §17 (NEW) .]

SECTION HISTORY

1983, c. 508, §2 (NEW). 1985, c. 459, §§C16,17 (AMD). 1985, c. 603, §8 (AMD). 1989, c. 857, §78 (AMD).



36 §1609. Audit of municipal cost component and the Unorganized Territory Education and Services Fund

The Unorganized Territory Education and Services Fund and each account of the municipal cost component must be audited annually. The audit must cover the last entire fiscal year and be completed no later than February 1st following the end of each fiscal year. The expenses of these auditing services are part of the municipal cost component and are paid out of the Unorganized Territory Education and Services Fund. The audit must be performed in accordance with generally accepted auditing standards and procedures pertaining to governmental accounting and must include a management letter covering the audit of the operational aspects of the fund, as well as suggestions that the auditor determines advisable for the proper administration of the fund. The auditor shall produce the audit report on the forms required by the accounting system established by the Office of the State Auditor in Title 5, section 243. [1989, c. 857, §79 (AMD); 2013, c. 16, §10 (REV).]

The audit must include an accounting of receipts, expenditures, disbursements, allocations, apportionments and methods for calculating requests for transfers from the fund covering each account of the municipal cost component and the Unorganized Territory Education and Services Fund. The audit must also include a review of the accounting procedure used by agencies or governmental entities receiving transfers from the fund to determine whether the expenditures and transfers from the fund have been used in compliance with laws of this State. [1989, c. 857, §79 (AMD).]

SECTION HISTORY

1983, c. 508, §2 (NEW). 1989, c. 857, §79 (AMD). 2013, c. 16, §10 (REV).



36 §1610. Adjustment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 458, §2 (NEW). 2007, c. 438, §29 (RP).



36 §1611. Limitation on municipal cost component

1. Growth limitation. Except as otherwise provided in this section, the municipal cost component may not exceed the growth limitations established in subsection 2.

[ 2005, c. 624, §1 (NEW) .]

2. Calculation of growth limitations. The growth limitation factors are calculated as follows.

A. The growth limitation factor for the aggregate cost of the municipal cost components provided by the State is the same as the General Fund appropriation limitation factor calculated under Title 5, section 1534, subsection 2. [2005, c. 624, §1 (NEW).]

B. The growth limitation factor for the cost of the municipal cost components provided by a county may not exceed the municipal cost component assessment limit for that county. For purposes of this section, a municipal cost component assessment limit must be determined by the State Tax Assessor annually for the unorganized territory in each county using the criteria provided under Title 30-A, section 5721-A as if the unorganized territory for each county were a municipality. [2005, c. 624, §1 (NEW).]

[ 2005, c. 624, §1 (NEW) .]

3. Exceeding or increasing growth limitations. Growth limitations on the municipal cost component may be exceeded or increased as follows.

A. A governmental body with the authority to approve the county municipal cost component under Title 30-A, chapter 305 may exceed or increase the county growth limitation only if that action is approved by a majority of the county budget committee or county budget advisory committee and the county commissioners. [2005, c. 624, §1 (NEW).]

B. The Legislature may exceed or increase the municipal cost component growth limitation for a state component by including a provision in the municipal cost component legislation enacted pursuant to section 1604 that specifically states the intent of the Legislature to exceed or increase the growth limitation. [2005, c. 624, §1 (NEW).]

[ 2005, c. 624, §1 (NEW) .]

4. Application. This section applies to municipal cost component fiscal years beginning on or after July 1, 2007.

[ 2005, c. 624, §1 (NEW) .]

SECTION HISTORY

2005, c. 624, §1 (NEW).









Part 3: SALES AND USE TAX

Chapter 211: GENERAL PROVISIONS

36 §1751. Short title

Chapters 211 to 225 shall be known and may be cited as the "Sales and Use Tax Law."



36 §1752. Definitions

(CONFLICT)

The following words, terms and phrases when used in chapters 211 to 225 have the meaning ascribed to them in this section, except where the context clearly indicates a different meaning:

1. Advertise. "Advertise" means to make a public announcement by any means whatsoever, including a notice or announcement in a radio or televised broadcast, newspaper, magazine, catalog, circular, handbill, sign, placard or billboard.

[ 2007, c. 627, §36 (AMD) .]

1-A. Aircraft. "Aircraft" means any powered contrivance designed for navigation in the air except a rocket or missile.

[ 1975, c. 317, §1 (NEW) .]

1-B. Automobile. "Automobile" means a self-propelled 4-wheel motor vehicle designed primarily to carry passengers and not designed to run on tracks. "Automobile" includes a pickup truck or van with a gross vehicle weight rating of 10,000 pounds or less.

[ 2011, c. 644, §9 (AMD); 2011, c. 644, §33 (AFF) .]

1-C. Business. "Business" includes any activity engaged in with the object of gain, benefit or advantage, either direct or indirect.

[ 2011, c. 240, §16 (AMD) .]

1-D. Casual sale. "Casual sale" means an isolated transaction in which tangible personal property or a taxable service is sold other than in the ordinary course of repeated and successive transactions of like character by the person making the sale. "Casual sale" includes transactions at a bazaar, fair, rummage sale, picnic or similar event by a civic, religious or fraternal organization that is not a registered retailer. The sale by a registered retailer of tangible personal property that that retailer has used in the course of the retailer's business is not a casual sale if that property is of like character to that sold by the retailer in the ordinary course of repeated and successive transactions. "Casual sale" does not include any transaction in which a retailer sells tangible personal property or a taxable service on behalf of the owner of that property or the provider of that service.

[ 2005, c. 218, §12 (AMD) .]

1-E. Custom computer software program. "Custom computer software program" means any computer software that is written or prepared exclusively for a particular customer. "Custom computer software program" does not include a "canned" or prewritten program that is held or exists for a general or repeated sale, lease or license, even if the program was initially developed on a custom basis or for in-house use. An existing prewritten program that has been modified to meet a particular customer's needs is a "custom computer software program" to the extent of the modification, and to the extent that the amount charged for the modification is separately stated.

[ 1997, c. 557, Pt. B, §1 (NEW); 1997, c. 557, Pt. B, §14 (AFF); 1997, c. 557, Pt. G, §1 (AFF) .]

1-F. Clean fuel.

[ 2007, c. 627, §38 (RP) .]

1-G. Clean fuel vehicle.

[ 2007, c. 627, §39 (RP) .]

1-H. Commercial groundfishing boat.

[ 2011, c. 548, §14 (RP) .]

2. Business.

[ 1987, c. 497, §16 (RP) .]

2-A. Directly. "Directly," when used in relation to production of tangible personal property, refers to those activities or operations which constitute an integral and essential part of production, as contrasted with and distinguished from those activities or operations which are simply incidental, convenient or remote to production.

[ 1977, c. 477, §5 (NEW) .]

2-B. Extended cable television services.

[ 2003, c. 673, Pt. V, §29 (AFF); 2003, c. 673, Pt. V, §7 (RP) .]

2-C. Fabrication services.

[ 2003, c. 673, Pt. V, §29 (AFF); 2003, c. 673, Pt. V, §8 (RP) .]

2-D. Forest land.

[ 2015, c. 300, Pt. A, §10 (RP) .]

2-E. Forest products.

[ 2015, c. 300, Pt. A, §11 (RP) .]

3. Farm tractor. "Farm tractor" means any self-propelled vehicle designed and used primarily as a farm implement for drawing plows, mowing machines and other implements of husbandry.

3-A. Food products.

[ 1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. WW, §4 (AFF); 1991, c. 528, Pt. WW, §1 (RP) .]

3-B. Grocery staples. "Grocery staples" means food products ordinarily consumed for human nourishment.

"Grocery staples" does not include:

A. Spirituous, malt or vinous liquors; [2015, c. 267, Pt. OOOO, §2 (NEW); 2015, c. 267, Pt. OOOO, §7 (AFF).]

B. Medicines, tonics, vitamins and preparations in liquid, powdered, granular, tablet, capsule, lozenge or pill form, sold as dietary supplements or adjuncts, except when sold on the prescription of a physician; [2015, c. 267, Pt. OOOO, §2 (NEW); 2015, c. 267, Pt. OOOO, §7 (AFF).]

C. Water, including mineral bottled and carbonated waters and ice; [2015, c. 267, Pt. OOOO, §2 (NEW); 2015, c. 267, Pt. OOOO, §7 (AFF).]

D. Dietary substitutes; [2015, c. 267, Pt. OOOO, §2 (NEW); 2015, c. 267, Pt. OOOO, §7 (AFF).]

E. Candy and confections, including but not limited to confectionery spreads. As used in this paragraph, "candy" means a preparation of sugar, honey or other natural or artificial sweeteners in combination with chocolate, fruits, nuts or other ingredients or flavorings in the form of bars, drops or pieces; [2015, c. 267, Pt. OOOO, §2 (NEW); 2015, c. 267, Pt. OOOO, §7 (AFF).]

F. Prepared food; and [2015, c. 267, Pt. OOOO, §2 (NEW); 2015, c. 267, Pt. OOOO, §7 (AFF).]

G. The following food and drinks ordinarily sold for consumption without further preparation:

(1) Soft drinks and powdered and liquid drink mixes except powdered milk, infant formula, coffee and tea;

(2) Sandwiches and salads;

(3) Supplemental meal items such as corn chips, potato chips, crisped vegetable or fruit chips, potato sticks, pork rinds, pretzels, crackers, popped popcorn, cheese sticks, cheese puffs and dips;

(4) Fruit bars, granola bars, trail mix, breakfast bars, rice cakes, popcorn cakes, bread sticks and dried sugared fruit;

(5) Nuts and seeds that have been processed or treated by salting, spicing, smoking, roasting or other means;

(6) Desserts and bakery items, including but not limited to doughnuts, cookies, muffins, dessert breads, pastries, croissants, cakes, pies, ice cream cones, ice cream, ice milk, frozen confections, frozen yogurt, sherbet, ready-to-eat pudding, gelatins and dessert sauces; and

(7) Meat sticks, meat jerky and meat bars.

As used in this paragraph, "without further preparation" does not include combining an item with a liquid or toasting, microwaving or otherwise heating or thawing a product for palatability rather than for the purpose of cooking the product. [2015, c. 267, Pt. OOOO, §2 (NEW); 2015, c. 267, Pt. OOOO, §7 (AFF).]

"Grocery staples" includes bread and bread products, jam, jelly, pickles, honey, condiments, maple syrup, spaghetti sauce or salad dressing when packaged as a separate item for retail sale.

[ 2015, c. 267, Pt. OOOO, §2 (AMD); 2015, c. 267, Pt. OOOO, §7 (AFF) .]

3-C. Flea market.

[ 1993, c. 395, §14 (RP) .]

3-D. Furniture.

[ 2003, c. 673, Pt. V, §29 (AFF); 2003, c. 673, Pt. V, §9 (RP) .]

3-E. Home service provider.

[ 2003, c. 673, Pt. V, §29 (AFF); 2003, c. 673, Pt. V, §10 (RP) .]

4. Hotel. "Hotel" means every building or other structure kept, used, maintained, advertised as or held out to the public to be a place where living quarters are supplied for pay to transient or permanent guests and tenants.

5. In this State or in the State. "In this State" or "in the State" means within the exterior limits of the State of Maine and includes all territory within these limits owned by or ceded to the United States of America.

5-A. Products for internal human consumption. "Products for internal human consumption" means edible products sold for human nutrition or refreshment and containers or utensils provided simultaneously for the consumption of these products. It does not include spirituous, malt or vinous liquors, medicines, tonics, vitamins, dietary supplements or cigarettes.

[ 2009, c. 496, §14 (AMD) .]

5-B. Liquor. "Liquor" has the same meaning as in Title 28-A, section 2, subsection 16.

[ 1989, c. 588, Pt. B, §1 (NEW) .]

5-C. Loaner vehicle. "Loaner vehicle" means an automobile to be provided to a motor vehicle dealer's service customers for short-term use free of charge pursuant to the dealer's franchise, as defined in Title 10, section 1171, subsection 6.

[ 2007, c. 627, §40 (NEW) .]

6. Living quarters. "Living quarters" means sleeping rooms, sleeping or housekeeping accommodations, and tent or trailer space.

6-A. Manufacturing facility. "Manufacturing facility" means a site at which are located machinery and equipment used directly and primarily in either:

A. The production of tangible personal property intended to be sold or leased ultimately for final use or consumption; or [2015, c. 300, Pt. A, §12 (NEW).]

B. The production of tangible personal property pursuant to a contract with the Federal Government or any agency of the Federal Government. [2015, c. 300, Pt. A, §12 (NEW).]

"Manufacturing facility" includes the machinery and equipment and all machinery, equipment, structures and facilities located at the site and used in support of production or associated with the production. "Manufacturing facility" does not include a site at which a retailer is primarily engaged in making retail sales of tangible personal property that is not produced by the retailer.

[ 2015, c. 300, Pt. A, §12 (RPR) .]

6-B. Mobile telecommunications services.

[ 2003, c. 673, Pt. V, §29 (AFF); 2003, c. 673, Pt. V, §11 (RP) .]

6-C. Manufactured housing. "Manufactured housing" has the same meaning as defined in Title 10, section 9002, subsection 7.

[ 2005, c. 618, §1 (NEW) .]

7. Motor vehicle. "Motor vehicle" means any self-propelled vehicle designed for the conveyance of passengers or property on the public highways. "Motor vehicle" includes an all-terrain vehicle and a snowmobile as defined in Title 12, section 13001.

[ 2003, c. 414, Pt. B, §60 (AMD); 2003, c. 614, §9 (AFF) .]

7-A. Vehicle. "Vehicle" has the same meaning ascribed to that term by Title 29-A, section 101, subsection 91.

[ 1995, c. 65, Pt. A, §140 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

7-B. Machinery and equipment. "Machinery and equipment" means machinery, equipment and parts and attachments for machinery and equipment, but excludes foundations for machinery and equipment and special purpose buildings used to house or support machinery and equipment.

[ 1985, c. 276, §1 (RPR) .]

7-C. Nonprofit. "Nonprofit" refers to an organization which has been determined by the United States Internal Revenue Service to be exempt from taxation under Section 501(c) of the Code.

[ 2005, c. 218, §13 (AMD) .]

7-D. Network elements.

[ 2003, c. 673, Pt. V, §29 (AFF); 2003, c. 673, Pt. V, §12 (RP) .]

7-E. Place of primary use.

[ 2003, c. 673, Pt. V, §29 (AFF); 2003, c. 673, Pt. V, §13 (RP) .]

8. Passenger automobile.

[ 1981, c. 706, §19 (RP) .]

8-A. Prepared food. "Prepared food" means:

A. Meals served on or off the premises of the retailer; [2001, c. 439, Pt. TTTT, §1 (NEW); 2001, c. 439, Pt. TTTT, §3 (AFF).]

B. Food and drinks that are prepared by the retailer and ready for consumption without further preparation; and [2001, c. 439, Pt. TTTT, §1 (NEW); 2001, c. 439, Pt. TTTT, §3 (AFF).]

C. All food and drinks sold from an establishment whose sales of food and drinks that are prepared by the retailer account for more than 75% of the establishment's gross receipts. [2001, c. 439, Pt. TTTT, §1 (NEW); 2001, c. 439, Pt. TTTT, §3 (AFF).]

"Prepared food" does not include bulk sales of grocery staples.

[ 2001, c. 439, Pt. TTTT, §3 (AFF); 2001, c. 439, Pt. TTTT, §1 (RPR) .]

8-B. Prepaid calling service. "Prepaid calling service" means the right to access exclusively telecommunications services that must be paid for in advance that enables the origination of calls using an access number or authorization code or both, whether manually or electronically dialed, and that is sold in predetermined units or dollars, the number of which declines with use in a known amount. The sale or recharge of the service is considered a sale within the State if the transfer for consideration takes place at the vendor's place of business in the State. If the sale or recharge of prepaid calling service does not take place at the vendor's place of business, the sale or recharge is deemed to take place at the customer's shipping address, or if there is no item shipped, at the customer's billing address or the location associated with the customer's mobile telephone number. The sale of the service is deemed to occur on the date of the transfer for consideration of the service.

[ 2003, c. 673, Pt. V, §14 (AMD); 2003, c. 673, Pt. V, §29 (AFF) .]

8-C. Positive airway pressure equipment and supplies. "Positive airway pressure equipment and supplies" means continuous positive air pressure and bilevel positive air pressure equipment and supplies, and repair and replacement parts for such equipment, used in respiratory ventilation.

[ 2011, c. 655, Pt. PP, §1 (NEW); 2011, c. 655, Pt. PP, §4 (AFF) .]

9. Person.

[ 2003, c. 390, §6 (RP) .]

9-A. Primarily. "Primarily," when used in relation to machinery or equipment used in production, means more than 50% of the time during the period that begins on the date on which the machinery or equipment is first placed in service by the purchaser and ends 2 years from that date or at the time that the machinery or equipment is sold, scrapped, destroyed or otherwise permanently removed from service by the taxpayer, whichever occurs first.

[ 2001, c. 583, §11 (AMD); 2001, c. 583, §23 (AFF) .]

9-B. Production. "Production" means an operation or integrated series of operations engaged in as a business or segment of a business that transforms or converts personal property by physical, chemical or other means into a different form, composition or character from that in which it originally existed. "Production" includes film production.

"Production" includes manufacturing, processing, assembling and fabricating operations that meet the definitional requisites, including biological processes that are part of an integrated process of manufacturing organisms or microorganic materials through the application of biotechnology.

"Production" does not include biological processes except as otherwise provided by this subsection, wood harvesting operations, the severance of sand, gravel, oil, gas or other natural resources produced or severed from the soil or water, or activities such as cooking or preparing drinks, meals, food or food products by a retailer for retail sale.

[ 2005, c. 332, §13 (AMD) .]

9-C. Rental of automobile on short-term basis.

[ 1987, c. 497, §20 (RP) .]

9-D. Reseller.

[ 2003, c. 673, Pt. V, §29 (AFF); 2003, c. 673, Pt. V, §15 (RP) .]

9-E. Product transferred electronically. "Product transferred electronically" means a digital product transferred to the purchaser electronically the sale of which in nondigital physical form would be subject to tax under this Part as a sale of tangible personal property.

[ 2013, c. 368, Pt. N, §1 (NEW) .]

10. Retailer. "Retailer" means a person who makes retail sales or who is required to register by section 1754-A or 1754-B or who is registered under section 1756.

[ 1997, c. 393, Pt. A, §41 (RPR) .]

11. Retail sale. "Retail sale" means any sale of tangible personal property or a taxable service in the ordinary course of business.

A. "Retail sale" includes:

(1) Conditional sales, installment lease sales and any other transfer of tangible personal property when the title is retained as security for the payment of the purchase price and is intended to be transferred later;

(2) Sale of products for internal human consumption to a person for resale through vending machines when sold to a person more than 50% of whose gross receipts from the retail sale of tangible personal property are derived from sales through vending machines. The tax must be paid by the retailer to the State;

(3) A sale in the ordinary course of business by a retailer to a purchaser who is not engaged in selling that kind of tangible personal property or taxable service in the ordinary course of repeated and successive transactions of like character; and

(4) The sale or liquidation of a business or the sale of substantially all of the assets of a business, to the extent that the seller purchased the assets of the business for resale, lease or rental in the ordinary course of business, except when:

(a) The sale is to an affiliated entity and the transferee, or ultimate transferee in a series of transactions among affiliated entities, purchases the assets for resale, lease or rental in the ordinary course of business; or

(b) The sale is to a person that purchases the assets for resale, lease or rental in the ordinary course of business or that purchases the assets for transfer to an affiliate, directly or through a series of transactions among affiliated entities, for resale, lease or rental by the affiliate in the ordinary course of business.

For purposes of this subparagraph, "affiliate" or "affiliated" includes both direct and indirect affiliates. [2007, c. 437, §10 (AMD).]

B. "Retail sale" does not include:

(1) Any casual sale;

(2) Any sale by a personal representative in the settlement of an estate unless the sale is made through a retailer or the sale is made in the continuation or operation of a business;

(3) The sale, to a person engaged in the business of renting automobiles, of automobiles, integral parts of automobiles or accessories to automobiles, for rental or for use in an automobile rented for a period of less than one year. For the purposes of this subparagraph, "automobile" includes a pickup truck or van with a gross vehicle weight of less than 26,000 pounds;

(4) The sale, to a person engaged in the business of renting video media and video equipment, of video media or video equipment for rental;

(5) The sale, to a person engaged in the business of renting or leasing automobiles, of automobiles for rental or lease for one year or more;

(6) The sale, to a person engaged in the business of providing cable or satellite television services, of associated equipment for rental or lease to subscribers in conjunction with a sale of extended cable or extended satellite television services;

(7) The sale, to a person engaged in the business of renting furniture or audio media and audio equipment, of furniture, audio media or audio equipment for rental pursuant to a rental-purchase agreement as defined in Title 9-A, section 11-105;

(8) The sale of loaner vehicles to a new vehicle dealer licensed as such pursuant to Title 29-A, section 953;

(9) The sale of automobile repair parts used in the performance of repair services on an automobile pursuant to an extended service contract sold on or after September 20, 2007 that entitles the purchaser to specific benefits in the service of the automobile for a specific duration;

(10) The sale, to a retailer that has been issued a resale certificate pursuant to section 1754-B, subsection 2-B or 2-C, of tangible personal property for resale in the form of tangible personal property, except resale as a casual sale;

(11) The sale, to a retailer that has been issued a resale certificate pursuant to section 1754-B, subsection 2-B or 2-C, of a taxable service for resale, except resale as a casual sale;

(12) The sale, to a retailer that is not required to register under section 1754-B, of tangible personal property for resale outside the State in the form of tangible personal property, except resale as a casual sale;

(13) The sale, to a retailer that is not required to register under section 1754-B, of a taxable service for resale outside the State, except resale as a casual sale;

(14) The sale of repair parts used in the performance of repair services on telecommunications equipment as defined in section 2551, subsection 19 pursuant to an extended service contract that entitles the purchaser to specific benefits in the service of the telecommunications equipment for a specific duration;

(15) The sale of positive airway pressure equipment and supplies for rental for personal use to a person engaged in the business of renting positive airway pressure equipment;

(16) The sale, to a person engaged in the business of renting or leasing motor homes, as defined in Title 29-A, section 101, subsection 40, or camper trailers, of motor homes or camper trailers for rental; or

(17) The sale of truck repair parts used in the performance of repair services on a truck pursuant to an extended service contract that entitles the purchaser to specific benefits in the service of the truck for a specific duration. [2013, c. 156, §1 (RPR).]

[ 2013, c. 156, §1 (AMD) .]

11-A. Retirement facility. "Retirement facility" means a facility that includes residential dwelling units where, on an average monthly basis, at least 80% of the residents of the facility are persons 62 years of age or older.

[ 2011, c. 380, Pt. DDDD, §1 (NEW); 2011, c. 380, Pt. DDDD, §§5, 6 (AFF) .]

12. Rooming house. "Rooming house" means every house, cottage, condominium unit, vacation home, boat, vehicle, motor court, trailer court or other structure or any place or location kept, used, maintained, advertised or held out to the public to be a place where living quarters are supplied for pay to transient or permanent guests or tenants, whether in one or adjoining buildings.

[ 2005, c. 12, Pt. O, §1 (AMD); 2005, c. 12, Pt. O, §5 (AFF) .]

12-A. Rural community health center. "Rural community health center" means a person that delivers, or provides facilities for the delivery of, comprehensive primary health care in a place or territory that is classified as rural according to the most recent federal decennial census.

[ 2003, c. 588, §4 (NEW) .]

13. Sale. "Sale" means any transfer, exchange or barter, in any manner or by any means whatsoever, for a consideration and includes leases and contracts payable by rental or license fees for the right of possession and use, but only when such leases and contracts are deemed by the State Tax Assessor to be in lieu of purchase.

[ 1981, c. 706, §20 (AMD) .]

13-A. Sale at retail. "Sale at retail" means retail sale.

[ 1987, c. 497, §23 (NEW) .]

14. Sale price. "Sale price" means the total amount of a retail sale valued in money, whether received in money or otherwise.

A. "Sale price" includes:

(1) Any consideration for services that are a part of a retail sale; and

(2) All receipts, cash, credits and property of any kind or nature and any amount for which credit is allowed by the seller to the purchaser, without any deduction on account of the cost of the property sold, the cost of the materials used, labor or service cost, interest paid, losses or any other expenses. [2007, c. 627, §43 (AMD).]

B. (CONFLICT: Text as amended by PL 2015, c. 150, §1) "Sale price" does not include:

(1) Discounts allowed and taken on sales;

(2) Allowances in cash or by credit made upon the return of merchandise pursuant to warranty;

(3) The price of property returned by customers, when the full price is refunded either in cash or by credit;

(4) The price received for labor or services used in installing or applying or repairing the property sold, if separately charged or stated;

(5) Any amount charged or collected, in lieu of a gratuity or tip, as a specifically stated service charge, when that amount is to be disbursed by a hotel, restaurant or other eating establishment to its employees as wages;

(6) The amount of any tax imposed by the United States on or with respect to retail sales, whether imposed upon the retailer or the consumer, except any manufacturers', importers', alcohol or tobacco excise tax;

(7) The cost of transportation from the retailer's place of business or other point from which shipment is made directly to the purchaser, provided that those charges are separately stated and the transportation occurs by means of common carrier, contract carrier or the United States mail;

(8) The fee imposed by Title 10, section 1169, subsection 11;

(9) The fee imposed by section 4832, subsection 1;

(10) The lead-acid battery deposit imposed by Title 38, section 1604, subsection 2-B;

(11) Any amount charged or collected by a person engaged in the rental of living quarters as a forfeited room deposit or cancellation fee if the prospective occupant of the living quarters cancels the reservation on or before the scheduled date of arrival;

(12) The premium imposed on motor vehicle oil by Title 10, section 1020, subsection 6-A;

(13) Any amount charged for the disposal of used tires; or

(14) Any amount charged for a paper or plastic single-use carry-out bag. [2015, c. 150, §1 (AMD).]

B. (CONFLICT: Text as amended by PL 2015, c. 300, Pt. A, §13) "Sale price" does not include:

(1) Discounts allowed and taken on sales;

(2) Allowances in cash or by credit made upon the return of merchandise pursuant to warranty;

(3) The price of property returned by customers, when the full price is refunded either in cash or by credit;

(4) The price received for labor or services used in installing or applying or repairing the property sold, if separately charged or stated;

(5) Any amount charged or collected, in lieu of a gratuity or tip, as a specifically stated service charge, when that amount is to be disbursed by a hotel, restaurant or other eating establishment to its employees as wages;

(6) The amount of any tax imposed by the United States on or with respect to retail sales, whether imposed upon the retailer or the consumer, except any manufacturers', importers', alcohol or tobacco excise tax;

(7) The cost of transportation from the retailer's place of business or other point from which shipment is made directly to the purchaser, provided that those charges are separately stated and the transportation occurs by means of common carrier, contract carrier or the United States mail;

(11) Any amount charged or collected by a person engaged in the rental of living quarters as a forfeited room deposit or cancellation fee if the prospective occupant of the living quarters cancels the reservation on or before the scheduled date of arrival;

(13) Any amount charged for the disposal of used tires; or

(14) Any charge, deposit, fee or premium imposed by a law of this State. [2015, c. 300, Pt. A, §13 (AMD).]

[ 2015, c. 150, §1 (AMD); 2015, c. 300, Pt. A, §13 (AMD) .]

14-A. Solar energy equipment.

[ 1985, c. 506, Pt. A, §75 (RP) .]

14-B. Special mobile equipment. "Special mobile equipment" means any self-propelled vehicle not designed or used primarily for the transportation of persons or property that may be operated or moved only incidentally over the highways, including, but not limited to, road construction or maintenance machinery, farm tractors, lumber harvesting vehicles or loaders, ditch-digging apparatus, stone crushers, air compressors, power shovels, cranes, graders, rollers, well drillers and wood sawing equipment.

[ 1997, c. 133, §1 (AMD) .]

14-C. Snack food.

[ 1999, c. 698, §3 (AFF); 1999, c. 698, §2 (RP) .]

14-D. Serving carrier.

[ 2003, c. 673, Pt. V, §29 (AFF); 2003, c. 673, Pt. V, §17 (RP) .]

14-E. School. "School" means a public or incorporated nonprofit elementary, secondary or postsecondary educational institution that has a regular faculty, curriculum and organized body of pupils or students in attendance throughout the usual school year and that keeps and furnishes to students and others records required and accepted for entrance to schools of secondary, collegiate or graduate rank.

[ 2007, c. 438, §30 (AMD) .]

14-F. Soft drinks. "Soft drinks" means nonalcoholic beverages that contain natural or artificial sweeteners. "Soft drinks" does not include beverages that contain milk or milk products; that contain soy, rice or similar milk substitutes; or that contain greater than 50% vegetable or fruit juice by volume.

[ 2015, c. 267, Pt. OOOO, §3 (NEW); 2015, c. 267, Pt. OOOO, §7 (AFF) .]

15. Storage. "Storage" includes any keeping or retention in this State of tangible personal property.

[ 2005, c. 218, §16 (AMD) .]

16. Storage or use. "Storage" or "use" does not include keeping or retention or the exercise of power over tangible personal property brought into this State for the purpose of subsequently transporting it outside the State for use by the purchaser thereafter solely outside the State, or for the purpose of being processed, fabricated or manufactured into, attached to or incorporated into, other tangible personal property to be transported outside the State and thereafter used by the purchaser solely outside the State.

[ 1965, c. 114, (AMD) .]

17. Tangible personal property. "Tangible personal property" means personal property that may be seen, weighed, measured, felt, touched or in any other manner perceived by the senses, but does not include rights and credits, insurance policies, bills of exchange, stocks and bonds and similar evidences of indebtedness or ownership. "Tangible personal property" includes electricity. "Tangible personal property" includes any computer software that is not a custom computer software program. "Tangible personal property" includes any product transferred electronically.

[ 2013, c. 546, §9 (AMD) .]

17-A. Taxable service.

[ 2003, c. 673, Pt. V, §29 (AFF); 2003, c. 673, Pt. V, §18 (RP) .]

17-B. Taxable service. "Taxable service" means the rental of living quarters in a hotel, rooming house or tourist or trailer camp; the transmission and distribution of electricity; the rental or lease of an automobile, a camper trailer, or a motor home, as defined in Title 29-A, section 101, subsection 40; the rental or lease of a pickup truck or van with a gross vehicle weight of less than 26,000 pounds from a person primarily engaged in the business of renting automobiles; the sale of an extended service contract on an automobile or truck that entitles the purchaser to specific benefits in the service of the automobile or truck for a specific duration; and the sale of prepaid calling service.

[ 2013, c. 156, §2 (AMD) .]

18. Tax Assessor.

[ 1979, c. 378, §8 (RP) .]

18-A. Telephone or telegraph service.

[ 1999, c. 488, §8 (RP) .]

18-B. Telephone or telegraph service.

[ 1999, c. 488, §9 (RP) .]

18-C. Telecommunications equipment.

[ 2003, c. 673, Pt. V, §29 (AFF); 2003, c. 673, Pt. V, §20 (RP) .]

18-D. Telecommunications services.

[ 2003, c. 673, Pt. V, §29 (AFF); 2003, c. 673, Pt. V, §21 (RP) .]

19. Tourist camp. "Tourist camp" means a place where tents or tent houses, or camp cottages or other structures are located and offered to the public or any segment thereof for human habitation.

19-A. Trailer. "Trailer" means a vehicle without motive power and mounted on wheels that is designed to carry persons or property and to be drawn by a motor vehicle and not operated on tracks. "Trailer" includes a camper trailer as defined in section 1481, subsection 1-A but without restriction on length.

[ 2009, c. 207, §1 (AMD) .]

20. Trailer camp. "Trailer camp" means a place with or without service facilities where space is offered to the public for tenting or for the parking and accommodation of camper trailers, motor homes or truck campers used for living quarters. The rental price includes all service charges paid to the lessor.

[ 2007, c. 627, §44 (AMD) .]

20-A. Truck camper. "Truck camper" means a slide-in camper designed to be mounted on a truck body to provide temporary living quarters for recreational, camping, travel or other use.

[ 1991, c. 788, §5 (NEW) .]

20-B. Truck. "Truck" means a self-propelled motor vehicle with at least 4 wheels designed and used primarily to carry property, not designed to run on tracks and having a gross vehicle weight rating greater than 10,000 pounds. A truck may be used to tow trailers or semitrailers.

[ 2013, c. 156, §3 (NEW) .]

21. Use. "Use" includes the exercise in this State of any right or power over tangible personal property incident to its ownership, including the derivation of income, whether received in money or in the form of other benefits, by a lessor from the rental of tangible personal property located in this State.

[ 2005, c. 215, §17 (AMD) .]

22. Camper trailer. "Camper trailer" has the same meaning as in section 1481, but without any restriction on length.

[ 1987, c. 49, §1 (NEW) .]

23. Video media; video equipment.

[ 2003, c. 673, Pt. V, §29 (AFF); 2003, c. 673, Pt. V, §22 (RP) .]

24. Watercraft. "Watercraft" means any type of vessel, boat, canoe or craft designed for use as a means of transportation on water, other than a seaplane, including motors, electronic and mechanical equipment and other machinery, whether permanently or temporarily attached, which are customarily used in the operations of the watercraft.

[ 1989, c. 871, §9 (NEW) .]

SECTION HISTORY

1965, c. 114, (AMD). 1965, c. 361, (AMD). 1965, c. 362, §§1-4 (AMD). 1971, c. 479, (AMD). 1975, c. 317, §1 (AMD). 1975, c. 359, (AMD). 1975, c. 450, (AMD). 1975, c. 702, §5 (AMD). 1975, c. 765, §19 (AMD). 1975, c. 779, (AMD). 1977, c. 198, §§1-4 (AMD). 1977, c. 443, §1 (AMD). 1977, c. 477, §§5-9 (AMD). 1977, c. 542, §3 (AMD). 1977, c. 696, §273 (AMD). 1979, c. 292, §1 (AMD). 1979, c. 342, (AMD). 1979, c. 378, §8 (AMD). 1979, c. 541, §A220 (AMD). 1979, c. 686, §1 (AMD). 1981, c. 163, §§1,2 (AMD). 1981, c. 705, §R1 (AMD). 1981, c. 706, §§19,20 (AMD). 1983, c. 560, §§1,6 (AMD). 1983, c. 828, §4 (AMD). 1983, c. 859, §§M1-M2,M13 (AMD). 1985, c. 276, §§1,2 (AMD). 1985, c. 506, §A75 (AMD). 1985, c. 691, §8 (AMD). 1985, c. 767, §§1,2,4 (AMD). 1985, c. 783, §§1-3 (AMD). 1985, c. 819, §§C6,7 (AMD). 1987, c. 49, §1 (AMD). 1987, c. 128, §1 (AMD). 1987, c. 343, §3 (AMD). 1987, c. 497, §§15-25 (AMD). 1989, c. 501, §§V1-5,V5,V6 (AMD). 1989, c. 533, §§1-4,14 (AMD). 1989, c. 588, §§B1,C2 (AMD). 1989, c. 847, §1 (AMD). 1989, c. 871, §§5-9 (AMD). 1991, c. 528, §§WW1,2 (AMD). 1991, c. 528, §§WW4,RRR (AFF). 1991, c. 546, §16 (AMD). 1991, c. 591, §§WW1,2 (AMD). 1991, c. 591, §WW4 (AFF). 1991, c. 780, §CCC1 (AMD). 1991, c. 788, §5 (AMD). 1991, c. 846, §17 (AMD). 1993, c. 395, §14 (AMD). 1993, c. 670, §1 (AMD). 1993, c. 701, §§1-5 (AMD). 1995, c. 65, §A140 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 281, §§11-14 (AMD). 1995, c. 281, §42 (AFF). 1995, c. 477, §§1,2 (AMD). 1995, c. 639, §8 (AMD). 1995, c. 640, §1 (AMD). 1997, c. 133, §1 (AMD). 1997, c. 393, §A41 (AMD). 1997, c. 557, §§B1-3 (AMD). 1997, c. 557, §D1 (AMD). 1997, c. 557, §§D4,G1 (AFF). 1997, c. 557, §§B14,G1 (AFF). 1997, c. 668, §§22,23 (AMD). 1997, c. 791, §A1 (AMD). 1999, c. 414, §§15-17 (AMD). 1999, c. 488, §§2-10 (AMD). 1999, c. 516, §§1-5 (AMD). 1999, c. 516, §7 (AFF). 1999, c. 521, §A5 (AMD). 1999, c. 521, §A11 (AFF). 1999, c. 698, §§1,2 (AMD). 1999, c. 698, §3 (AFF). 1999, c. 708, §§22,23 (AMD). 1999, c. 790, §§A42,44-46 (AMD). 1999, c. 790, §§A43,47 (AFF). 2001, c. 396, §§21,22 (AMD). 2001, c. 439, §TTTT1 (AMD). 2001, c. 439, §TTTT3 (AFF). 2001, c. 526, §§1,2 (AMD). 2001, c. 583, §11 (AMD). 2001, c. 583, §23 (AFF). 2001, c. 584, §§2-8 (AMD). 2001, c. 584, §10 (AFF). 2003, c. 390, §§6-8 (AMD). 2003, c. 414, §B60 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 588, §§3-5 (AMD). 2003, c. 614, §9 (AFF). 2003, c. 673, §§V7-22 (AMD). 2003, c. 673, §V29 (AFF). 2005, c. 12, §§O1,TTT1 (AMD). 2005, c. 12, §§O5,TTT4 (AFF). 2005, c. 218, §§11-17 (AMD). 2005, c. 332, §13 (AMD). 2005, c. 618, §1 (AMD). 2005, c. 675, §1 (AMD). 2005, c. 675, §2 (AFF). RR 2007, c. 2, §30 (AFF). 2007, c. 240, Pt. WWWW, §1 (AMD). 2007, c. 375, §1 (AMD). 2007, c. 410, §§1, 2 (AMD). 2007, c. 410, §6 (AFF). 2007, c. 437, §10 (AMD). 2007, c. 438, §30 (AMD). 2007, c. 627, §§36-44 (AMD). 2007, c. 627, §96 (AFF). 2007, c. 658, §§1, 2 (AMD). 2007, c. 693, §14 (AMD). 2009, c. 207, §1 (AMD). 2009, c. 434, §§22, 23 (AMD). 2009, c. 434, §86 (AFF). 2009, c. 496, §§14, 15 (AMD). 2009, c. 496, §30 (AFF). 2009, c. 625, §4 (AMD). 2009, c. 625, §§16, 18 (AFF). 2009, c. 652, Pt. C, §8 (AFF). 2011, c. 209, §§1, 2 (AMD). 2011, c. 209, §5 (AFF). 2011, c. 211, §22 (AMD). 2011, c. 240, §16 (AMD). 2011, c. 296, §1 (AMD). 2011, c. 380, Pt. DDDD, §1 (AMD). 2011, c. 380, Pt. DDDD, §§5, 6 (AFF). 2011, c. 548, §14 (AMD). 2011, c. 644, §9 (AMD). 2011, c. 644, §33 (AFF). 2011, c. 655, Pt. PP, §§1, 2 (AMD). 2011, c. 655, Pt. PP, §4 (AFF). 2011, c. 684, §§1, 2 (AMD). 2011, c. 684, §3 (AFF). 2013, c. 156, §§1-3 (AMD). 2013, c. 368, Pt. N, §1 (AMD). 2013, c. 546, §9 (AMD). 2015, c. 150, §1 (AMD). 2015, c. 267, Pt. OOOO, §§2, 3 (AMD). 2015, c. 267, Pt. OOOO, §7 (AFF). 2015, c. 300, Pt. A, §§10-13 (AMD).



36 §1752-A. Residence (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 414, §18 (NEW). 2007, c. 438, §31 (RP).



36 §1753. Tax is a levy on consumer

The tax imposed by this Part is declared to be a levy on the consumer. The retailer shall add the amount of the tax to the sale price and may state the amount of the tax separately from the sale price of tangible personal property or taxable services on price display signs, sales or delivery slips, bills and statements that advertise or indicate the sale price of that property or those services. If the retailer does not state the amount of the tax separately from the sale price of tangible personal property or taxable services, the retailer shall include a statement on the sales slip or invoice presented to the purchaser that the stated price includes Maine sales tax. [2011, c. 285, §2 (AMD).]

SECTION HISTORY

1987, c. 497, §26 (RPR). 2011, c. 285, §2 (AMD).



36 §1754. Registration of sellers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 362, §5 (AMD). 1977, c. 198, §5 (AMD). 1977, c. 694, §§700,701 (AMD). 1979, c. 268, (AMD). 1983, c. 859, §§M3,M13 (AMD). 1987, c. 497, §§27-34 (AMD). 1989, c. 880, §H (AMD). 1995, c. 640, §2 (RP).



36 §1754-A. Registration of owners of space temporarily rented as retail space

A person who rents or leases space to more than 4 persons at one location for less than a 12-month period for the purpose of making retail sales shall register with the State Tax Assessor. The form for application for registration and the registration certificates must be prescribed and furnished free of charge by the assessor. For each location where more than 4 persons rent or lease space for less than 12 months from the same person, the assessor shall issue a registration certificate, which must be conspicuously displayed at that location. A registration certificate issued pursuant to this section is nontransferable and is not a license within the meaning of that term in the Maine Administrative Procedure Act. [2011, c. 644, §10 (AMD); 2011, c. 644, §35 (AFF).]

A person required to register with the assessor under this section may not rent or lease space to a person for the purpose of making retail sales without verifying that the person is the holder of a valid registration certificate issued by the assessor under section 1754-B. Each person required to register with the assessor under this section shall maintain a list subject to the requirements of section 135, subsection 1 that includes the names, addresses and sales tax registration certificate numbers of those persons who have rented or leased space at that location for the purpose of making retail sales and the dates on which those rentals or leases occurred. [2011, c. 644, §10 (NEW); 2011, c. 644, §35 (AFF).]

SECTION HISTORY

1991, c. 780, §CCC2 (NEW). 2003, c. 390, §9 (AMD). 2011, c. 644, §10 (AMD). 2011, c. 644, §35 (AFF).



36 §1754-B. Registration of sellers

1. Persons required to register. Except as otherwise provided in this section, the following persons, other than casual sellers, shall register with the assessor and collect and remit taxes in accordance with the provisions of this Part:

A. Every seller of tangible personal property or taxable services, whether or not at retail, that maintains in this State any office, manufacturing facility, distribution facility, warehouse or storage facility, sales or sample room or other place of business; [1995, c. 640, §3 (NEW).]

B. Every seller of tangible personal property or taxable services that does not maintain a place of business in this State but makes retail sales in this State or solicits orders, by means of one or more salespeople within this State, for retail sales within this State; [1995, c. 640, §3 (NEW).]

C. Every lessor engaged in the leasing of tangible personal property located in this State that does not maintain a place of business in this State but makes retail sales to purchasers from this State; [1995, c. 640, §3 (NEW).]

D. Every person that has a substantial physical presence in this State sufficient to satisfy the requirements of the due process and commerce clauses of the United States Constitution and that makes retail sales in this State of tangible personal property or taxable services on behalf of a principal that is outside of this State if the principal is not the holder of a valid registration certificate. For purposes of this paragraph, paragraph E and paragraph G, the following activities do not constitute a substantial physical presence in this State sufficient to satisfy the requirements of the due process and commerce clauses of the United States Constitution:

(1) Solicitation of business in this State through catalogs, flyers, telephone or electronic media when delivery of ordered goods is effected by the United States mail or by an interstate 3rd-party common carrier;

(2) Attending trade shows, seminars or conventions in this State;

(3) Holding a meeting of a corporate board of directors or shareholders or holding a company retreat or recreational event in this State;

(4) Maintaining a bank account or banking relationship in this State; or

(5) Using a vendor in this State for printing; [2013, c. 200, §1 (AMD).]

E. Every agent, representative, salesperson, solicitor or distributor that has a substantial physical presence in this State sufficient to satisfy the requirements of the due process and commerce clauses of the United States Constitution and that receives compensation by reason of sales of tangible personal property or taxable services made outside this State by a principal for use, storage or other consumption in this State; [2013, c. 200, §2 (AMD).]

F. Every person that manages or operates in the regular course of business or on a casual basis a hotel, rooming house or tourist or trailer camp in this State or that collects or receives rents from a hotel, rooming house or tourist or trailer camp in this State; [2005, c. 218, §19 (AMD).]

G. Every seller of tangible personal property or taxable services that has a substantial physical presence in this State sufficient to satisfy the requirements of the due process and commerce clauses of the United States Constitution. [2013, c. 200, §3 (AMD).]

H. Every person that makes retail sales in this State of tangible personal property or taxable services on behalf of the owner of that property or the provider of those services; [2009, c. 373, §5 (AMD).]

I. Every person not otherwise required to be registered that sells tangible personal property to the State and is required to register as a condition of doing business with the State pursuant to Title 5, section 1825-B; and [2009, c. 373, §6 (AMD).]

J. Every person that holds a wine direct shipper license under Title 28-A, section 1403-A. [2009, c. 373, §7 (NEW).]

[ 2013, c. 200, §§1-3 (AMD) .]

1-A. Persons presumptively required to register. This subsection defines the basis for and obligations associated with the rebuttable presumption created by this subsection that a seller not registered under subsection 1 is engaged in the business of selling tangible personal property or taxable services for use in this State and is required to register as a retailer with the assessor.

A. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Affiliated person" means a person that is a member of the same controlled group of corporations as the seller or any other entity that, notwithstanding its form of organization, bears the same ownership relationship to the seller as a corporation that is a member of the same controlled group of corporations. For purposes of this subparagraph, “controlled group of corporations” has the same meaning as in the Code, Section 1563(a).

(2) "Person" means an individual or entity that qualifies as a person under the Code, Section 7701(a)(1).

(3) "Seller" means a person that sells, other than in a casual sale, tangible personal property or taxable services. [2013, c. 200, §4 (NEW).]

B. A seller is presumed to be engaged in the business of selling tangible personal property or taxable services for use in this State if an affiliated person has a substantial physical presence in this State or if any person, other than a person acting in its capacity as a common carrier, that has a substantial physical presence in this State:

(1) Sells a similar line of products as the seller and does so under a business name that is the same as or similar to that of the seller;

(2) Maintains an office, distribution facility, warehouse or storage place or similar place of business in the State to facilitate the delivery of property or services sold by the seller to the seller's customers;

(3) Uses trademarks, service marks or trade names in the State that are the same as or substantially similar to those used by the seller;

(4) Delivers, installs, assembles or performs maintenance services for the seller's customers within the State;

(5) Facilitates the seller's delivery of property to customers in the State by allowing the seller's customers to pick up property sold by the seller at an office, distribution facility, warehouse, storage place or similar place of business maintained by the person in the State; or

(6) Conducts any activities in the State that are significantly associated with the seller's ability to establish and maintain a market in the State for the seller's sales.

A seller who meets the requirements of this paragraph shall register with the assessor and collect and remit taxes in accordance with the provisions of this Part. A seller may rebut the presumption created in this paragraph by demonstrating that the person's activities in the State are not significantly associated with the seller's ability to establish or maintain a market in this State for the seller's sales. [2013, c. 546, §10 (AMD).]

C. A seller that does not otherwise meet the requirements of paragraph B is presumed to be engaged in the business of selling tangible personal property or taxable services for use in this State if the seller enters into an agreement with a person under which the person, for a commission or other consideration, while within this State:

(1) Directly or indirectly refers potential customers, whether by a link on an Internet website, by telemarketing, by an in-person presentation or otherwise, to the seller; and

(2) The cumulative gross receipts from retail sales by the seller to customers in the State who are referred to the seller by all persons with this type of an agreement with the seller are in excess of $10,000 during the preceding 12 months.

A seller who meets the requirements of this paragraph shall register with the assessor and collect and remit taxes in accordance with the provisions of this Part.

A seller may rebut the presumption created in this paragraph by submitting proof that the person with whom the seller has an agreement did not engage in any activity within the State that was significantly associated with the seller's ability to establish or maintain the seller's market in the State during the preceding 12 months. Such proof may consist of sworn, written statements from all of the persons within this State with whom the seller has an agreement stating that they did not engage in any solicitation in the State on behalf of the seller during the preceding 12 months; these statements must be provided and obtained in good faith.

A person who enters into an agreement with a seller under this paragraph to refer customers by a link on an Internet website is not required to register or collect taxes under this Part solely because of the existence of the agreement. [2013, c. 200, §4 (NEW); 2013, c. 200, §6 (AFF).]

[ 2013, c. 546, §10 (AMD) .]

2. Registration certificates. Application forms for sales tax registration certificates must be prescribed and furnished free of charge by the assessor. The assessor shall issue a registration certificate to each applicant that properly completes and submits an application form. A separate application must be completed and a separate registration certificate issued for each place of business. A registration certificate issued pursuant to this section is nontransferable and is not a license within the meaning of that term in the Maine Administrative Procedure Act. Each application for a registration certificate must contain a statement as to the type or types of tangible personal property that the applicant intends to purchase for resale and the type or types of taxable services that the applicant intends to sell, and each retailer registered under this section must inform the assessor in writing of any changes to the type or types of tangible personal property that it purchases for resale or to the type or types of taxable services that it sells.

If the retailer maintains a place of business in this State, the retailer shall make available a copy of the registration certificate issued for that place of business at that place of business for inspection by the assessor, the assessor's representatives and agents or authorized municipal officials. If the retailer does not have a fixed place of business and makes sales from one or more motor vehicles, each motor vehicle is deemed to be a place of business.

[ 2011, c. 535, §5 (AMD) .]

2-A. Making sales after revocation. A person whose sales tax registration certificate has been revoked by the assessor pursuant to section 1757 who continues to make retail sales in this State commits a Class D crime. Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. U, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2-B. Provisional resale certificates; new accounts. The assessor shall issue a provisional resale certificate to each applicant for initial registration that states on its application that it expects to make annual gross sales of $3,000 or more. A provisional resale certificate issued between January 1st and September 30th is effective for the duration of the calendar year in which it is issued and the 2 subsequent years. A provisional resale certificate issued between October 1st and December 31st is effective until the end of the 3rd succeeding calendar year. Each certificate must contain the name and address of the retailer, the expiration date of the certificate and the certificate number. If a vendor has a true copy of a retailer's resale certificate on file, that retailer need not present the certificate for each subsequent transaction with that vendor during the period for which it is valid.

[ 2005, c. 519, Pt. OOO, §1 (AMD) .]

2-C. Issuance and renewal of resale certificates; contents; presentation to vendor. On November 1st of each year, the assessor shall review the returns filed by each registered retailer unless the retailer has a resale certificate expiring after December 31st of that year. If the retailer reports $3,000 or more in gross sales during the 12 months preceding the assessor's review, the assessor shall issue to the registered retailer a resale certificate effective for 5 calendar years. Each certificate must contain the name and address of the retailer, the expiration date of the certificate and the certificate number. If a vendor has a true copy of a retailer's resale certificate on file, that retailer need not present the certificate for each subsequent transaction with that vendor during the period for which it is valid.

A registered retailer that fails to meet the $3,000 threshold upon the annual review of the assessor is not entitled to renewal of its resale certificate except as provided in this subsection. When any such retailer shows that its gross sales for a more current 12-month period total $3,000 or more or explains to the satisfaction of the assessor why temporary extraordinary circumstances caused its gross sales for the period used for the assessor's annual review to be less than $3,000, the assessor shall, upon the written request of the retailer, issue to the retailer a resale certificate effective for the next 5 calendar years.

[ 2013, c. 588, Pt. A, §45 (AMD) .]

3. Failure to register. A person who is required by this section to register as a retailer with the assessor and who makes retail sales in this State without being so registered commits a Class E crime. Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. U, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1995, c. 640, §3 (NEW). 1997, c. 504, §8 (AMD). 2003, c. 452, §§U3,4 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 673, §§AAA1,2 (AMD). 2005, c. 12, §O2 (AMD). 2005, c. 12, §O5 (AFF). 2005, c. 218, §§18-21 (AMD). 2005, c. 519, §OOO1 (AMD). 2007, c. 328, §§5-7 (AMD). 2009, c. 373, §§5-7 (AMD). 2009, c. 496, §17 (AMD). 2011, c. 535, §5 (AMD). 2013, c. 200, §§1-4 (AMD). 2013, c. 200, §6 (AFF). 2013, c. 331, Pt. A, §1 (AMD). 2013, c. 546, §10 (AMD). 2013, c. 588, Pt. A, §45 (AMD).



36 §1755. No registration unless tax paid

Whenever tangible personal property is required by the laws of this State to be registered for use within the State the applicant for registration, whether or not the owner, must either pay the sales tax or use tax or prove that the tax is not due. The applicant shall file a dealer's certificate or use tax certificate with the registering agency in a form prescribed by the State Tax Assessor reporting the name of the seller, the date of purchase, the sale price and other information pertinent to determination of tax liability. The registering agency shall forward the certificate promptly to the Bureau of Revenue Services. [2007, c. 627, §45 (AMD).]

SECTION HISTORY

1969, c. 18, (AMD). 1997, c. 526, §14 (AMD). 2007, c. 627, §45 (AMD).



36 §1756. Voluntary registration

Every seller of tangible personal property or taxable services that is not required by section 1754-B to register may register upon those terms that the assessor prescribes. Upon registration, the seller has the rights and duties of a person required to be registered and is subject to the same penalties, except that the seller's liability may be limited to tax actually collected. The seller so registered may at any time surrender the seller's registration certificate and request that the registration certificate be canceled. Upon receipt of the certificate and request, the assessor shall grant the cancellation, if it appears to the assessor that the seller has satisfied all liability to the State and that the seller is not required by law to register. Upon surrender of the certificate, the seller must cease to collect sales or use taxes upon sales that occur on and after the date of the surrender. [1995, c. 640, §4 (RPR).]

SECTION HISTORY

1971, c. 20, (AMD). 1987, c. 497, §35 (AMD). 1995, c. 640, §4 (RPR).



36 §1757. Revocation of registration

The State Tax Assessor may revoke the registration certificate of a registrant who fails to file, within 15 days after receipt of notice, a bond or deposit required under section 1759 and may revoke for cause a registration certificate issued under this Part. The assessor may revoke the registration certificate of a registrant who fails to file with the assessor within 15 days after the due date a return as required under this Part. A revocation is reviewable in accordance with section 151. If a registrant fails to pay any tax required by this Part when the tax is shown to be due on a return filed by the registrant, or admitted to be due by the registrant, or has been determined to be due and that determination has become final, notification of the registrant by the assessor as provided in this section operates to suspend the registration certificate from the date of the notice of suspension until the delinquent tax is paid or a bond or deposit required under section 1759 is filed with the assessor or it is determined by an appropriate court that revocation is not warranted. [2007, c. 438, §32 (AMD).]

SECTION HISTORY

1977, c. 694, §702 (RPR). 1979, c. 520, §3 (AMD). 1985, c. 691, §9 (AMD). 2007, c. 438, §32 (AMD).



36 §1758. Use tax on interim rental of property purchased for resale

1. Definition. As used in this section, unless the context otherwise indicates, the term "rentals" includes any receipts derived from the use of property that is rented or leased.

[ 1999, c. 708, §24 (NEW) .]

2. Generally; tax imposed on rental payments. This section governs the taxation of tangible personal property that is purchased for resale in this State, other than at casual sale, and upon which no sales tax has been paid pursuant to chapters 211 to 225 when the property is rented or leased after purchase on an interim basis by the purchaser to another person prior to being sold. In lieu of the use tax otherwise imposed by section 1861, a tax is imposed at the same rate as that provided in the case of sales taxes by section 1811 upon all rentals received by the purchaser for the use of that property.

[ 1999, c. 708, §24 (NEW) .]

3. Exceptions. The purchaser is liable for a use tax on the property based on the purchase price less the aggregate amount of tax paid pursuant to this section on the rentals received by the purchaser in the following circumstances:

A. When the purchaser, after first renting tangible personal property purchased for resale, subsequently makes any use of that property other than as set forth in subsection 2; or [1999, c. 708, §24 (NEW).]

B. When the purchaser rents the property for a period of 12 months or more to any one person. [1999, c. 708, §24 (NEW).]

[ 1999, c. 708, §24 (NEW) .]

4. Other sections applicable. The tax on rentals imposed by this section is subject to section 1812 and all other pertinent provisions of this Part and for the purposes of this Part is treated the same as the sales tax imposed by section 1811 with the lessor deemed to be the retailer, the lease payments deemed to be the sale price and the lessee deemed to be the purchaser and consumer.

[ 1999, c. 708, §24 (NEW) .]

SECTION HISTORY

1999, c. 708, §24 (RPR).



36 §1759. Bonds

Either as a condition for issuance or subsequent to the issuance of a registration certificate under section 1754-B, the State Tax Assessor may require from a taxpayer a bond written by a surety company qualified to do business in this State , in an amount and upon conditions to be determined by the assessor. In lieu of a bond the assessor may accept a deposit of money or securities in an amount and of a kind acceptable to the assessor. The deposit must be delivered to the Treasurer of State, who shall safely keep it subject to the instructions of the assessor. [2007, c. 627, §46 (AMD).]

SECTION HISTORY

1979, c. 520, §4 (AMD). 2007, c. 627, §46 (AMD).



36 §1760. Exemptions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

Subject to the provisions of section 1760-C, no tax on sales, storage or use may be collected upon or in connection with: [1999, c. 521, Pt. A, §6 (AMD).]

1. Exemptions by constitutional provisions. Sales which this State is prohibited from taxing under the Constitution or laws of the United States or under the Constitution of this State.

2. Certain governmental entities. Sales to the State or any political subdivision of the State, or to the Federal Government, or to any unincorporated agency or instrumentality of either of them or to any incorporated agency or instrumentality of them wholly owned by them. This exemption does not apply to corporations organized under Title IV, Part E of the Farm Credit Act of 1971, 12 United States Code, Sections 2211 to 2214.

[ 2005, c. 622, §5 (AMD) .]

3. Grocery staples. Sales of grocery staples.

A. [1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. WW, §4 (AFF); 1991, c. 528, Pt. WW, §3 (RP); 1991, c. 591, Pt. WW, §4 (AFF); 1991, c. 591, Pt. WW, §3 (RP).]

B. [1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. WW, §4 (AFF); 1991, c. 528, Pt. WW, §3 (RP); 1991, c. 591, Pt. WW, §4 (AFF); 1991, c. 591, Pt. WW, §3 (RP).]

C. [1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. WW, §4 (AFF); 1991, c. 528, Pt. WW, §3 (RP); 1991, c. 591, Pt. WW, §4 (AFF); 1991, c. 591, Pt. WW, §3 (RP).]

D. [1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. WW, §4 (AFF); 1991, c. 528, Pt. WW, §3 (RP); 1991, c. 591, Pt. WW, §4 (AFF); 1991, c. 591, Pt. WW, §3 (RP).]

E. [1991, c. 824, Pt. A, §73 (RP).]

[ 1991, c. 824, Pt. A, §73 (AMD) .]

4. Ships' stores. Sale of cabin, deck, engine supplies and bunkering oil to ships engaged in transporting cargo or passengers for hire in interstate or foreign commerce.

[ 1967, c. 89, (AMD) .]

5. Medicines. Sales of medicines for human beings sold on a doctor's prescription. This subsection does not apply to the sale of marijuana pursuant to Title 22, chapter 558-C.

[ 2011, c. 548, §15 (AMD) .]

5-A. Prosthetic devices. Sale of prosthetic aids, hearing aids or eyeglasses and artificial devices designed for the use of a particular individual to correct or alleviate physical incapacity; and sale of crutches and wheelchairs for the use of sick, injured or disabled persons and not for rental.

[ 2009, c. 434, §24 (AMD) .]

6. Certain meals. Sales of meals:

A. Served by public or private schools, school districts, student organizations and parent-teacher associations to the students or teachers of a school; [1979, c. 663, §220 (AMD).]

B. To patients of institutions licensed by the Department of Health and Human Services for the hospitalization or nursing care of human beings, or to patients or residents of institutions licensed by the Department of Health and Human Services under Title 22, Subtitle 6 or Title 22, section 1781; [2007, c. 438, §33 (AMD).]

C. By hospitals, schools, long-term care facilities, food contractors and restaurants to incorporated nonprofit area agencies on aging for the purpose of providing meals to the elderly; [1999, c. 502, §1 (AMD).]

D. To residents of incorporated nonprofit church-affiliated congregate housing facilities for the elderly in which at least 75% of the units are available for leasing to eligible lower-income residents; [2007, c. 529, §1 (AMD).]

E. Served by a college to its employees if the meals are purchased with debit cards issued by the college; [2011, c. 380, Pt. DDDD, §2 (AMD); 2011, c. 380, Pt. DDDD, §§5, 6 (AFF).]

F. Served by youth camps licensed by the Department of Health and Human Services and defined in Title 22, section 2491, subsection 16; and [2011, c. 380, Pt. DDDD, §3 (AMD); 2011, c. 380, Pt. DDDD, §§5, 6 (AFF).]

G. Served by a retirement facility to its residents when participation in the meal program is a condition of occupancy or the cost of the meals is included in or paid with a comprehensive fee that includes the right to reside in a residential dwelling unit and meals or other services, whether that fee is charged annually, monthly, weekly or daily. [2011, c. 380, Pt. DDDD, §4 (NEW); 2011, c. 380, Pt. DDDD, §§5, 6 (AFF).]

[ 2011, c. 380, Pt. DDDD, §§2-4 (AMD); 2011, c. 380, Pt. DDDD, §§5, 6 (AFF) .]

7. Products used in agricultural and aquacultural production, and bait.

[ 2005, c. 12, Pt. GGG, §1 (RP) .]

7-A. Products used in aquacultural production and bait. Sales of feed, hormones, pesticides, antibiotics and medicine for use in aquacultural production and sales of bait to commercial fishermen.

[ 2005, c. 12, Pt. GGG, §2 (NEW) .]

7-B. Products used in commercial agricultural production. Sales of seed, fertilizers, defoliants and pesticides, including, but not limited to, rodenticides, insecticides, fungicides and weed killers, for use in commercial agricultural production as defined in section 2013, subsection 1, paragraph A.

[ 2011, c. 657, Pt. N, §1 (AMD); 2011, c. 657, Pt. N, §3 (AFF) .]

7-C. Products used in animal agriculture. Sales of breeding stock, semen, embryos, feed, hormones, antibiotics, medicine, pesticides and litter for use in animal agricultural production and sales of antiseptics and cleaning agents used in commercial animal agricultural production. Animal agricultural production includes the raising and keeping of equines.

[ 2009, c. 632, §1 (AMD) .]

8. Certain motor fuels. Sales of:

A. Motor fuels upon which a tax at the maximum rate for highway use pursuant to Part 5 or a comparable tax of another state or a province of Canada has been paid; or [2011, c. 548, §16 (AMD).]

B. Internal combustion engine fuel, as defined in section 2902, bought and used for the purpose of propelling jet engine aircraft. [2011, c. 548, §16 (AMD).]

C. [1991, c. 546, §18 (RP).]

D. [2011, c. 548, §16 (RP).]

[ 2011, c. 548, §16 (AMD) .]

9. Coal, oil and wood. Coal, oil, wood and all other fuels, except gas and electricity, when bought for cooking and heating in buildings designed and used for both human habitation and sleeping. The sale of kerosene or home heating oil that is prepackaged or dispensed from a tank for retail sale in a container with a capacity of 5 gallons or less, or the sale of any amount of wood pellets or any 100% compressed wood product intended for use in a wood stove or fireplace, or of any amount of firewood, is presumed to meet the requirements of this subsection when the product is received by the purchaser at the retail location.

[ 2015, c. 300, Pt. A, §14 (AMD) .]

9-A. Fuels for burning blueberry lands. Sales of all fuels used in burning blueberry fields.

[ 1973, c. 594, (NEW) .]

9-B. Residential electricity. Sale and delivery of residential electricity as follows:

A. The first 750 kilowatt hours of residential electricity per month; and [2011, c. 673, §1 (NEW).]

B. Off-peak residential electricity used for space heating or water heating by means of an electric thermal storage device. For the purpose of this paragraph, "off-peak residential electricity" means the off-peak delivery of residential electricity pursuant to tariffs on file with the Public Utilities Commission and the electricity supplied. [2011, c. 673, §1 (NEW).]

For the purpose of this subsection, "residential electricity" means electricity furnished to buildings designed and used for both human habitation and sleeping, with the exception of hotels. When residential electricity is furnished through one meter to more than one residential unit and when the transmission and distribution utility applies its tariff on a per unit basis, the furnishing of electricity is considered a separate sale for each unit to which the tariff applies. For the purpose of this subsection, "delivery" means transmission and distribution;

[ 2011, c. 673, §1 (RPR) .]

9-C. Residential gas. Sales of gas when bought for cooking and heating in buildings designed and used for both human habitation and sleeping, with the exception of hotels.

[ 2007, c. 438, §36 (AMD) .]

9-D. Fuel and electricity used at a manufacturing facility. Ninety-five percent of the sale price of all fuel and electricity purchased for use at a manufacturing facility. For purposes of this subsection, "sale price" includes, in the case of electricity, any charge for transmission and distribution.

[ 1999, c. 414, §20 (AMD) .]

9-E. Electricity consumed in an electrolytic process.

[ 1989, c. 871, §10 (NEW); MRSA T. 36 , §1760, sub-§9-E (RP) .]

9-F. Fuel oil or coal.

[ 1989, c. 871, §10 (NEW); MRSA T. 36 , §1760, sub-§9-F (RP) .]

9-G. Fuel oil or coal. Fuel oil or coal, the by-products from the burning of which become an ingredient or component part of tangible personal property for later sale.

[ 1991, c. 851, §1 (NEW) .]

9-H. (TEXT EFFECTIVE 1/1/16) (TEXT REPEALED 12/31/19) Fuel used in certain agricultural production. Ninety-five percent of the sale price of all fuel purchased for use at a greenhouse facility occupying at least 1,000,000 square feet of indoor space operated by an agricultural employer that employs at least 100 employees and is engaged in the year-round commercial production of fruits or vegetables.

This subsection is repealed December 31, 2019.

[ 2015, c. 267, Pt. KKKK, §1 (NEW); 2015, c. 267, Pt. KKKK, §2 (AFF) .]

10. Cigarettes.

[ 1983, c. 855, §6 (RP) .]

11. Sales of liquor.

[ 1983, c. 859, Pt. M, §§4, 13 (RP) .]

12. Containers. Sale of returnable containers when sold with the contents in connection with a retail sale of the contents or when resold for refilling.

12-A. Packaging materials. Sales of containers, boxes, crates, bags, cores, twines, tapes, bindings, wrappings, labels and other packing, packaging and shipping materials to:

A. Persons engaged in the business of:

(1) Packing or packaging tangible personal property; and

(2) Shipping or transporting that tangible personal property; or [2011, c. 240, §18 (RPR).]

B. Persons for use in packing, packaging or shipping tangible personal property sold by them or on which they have performed the service of cleaning, pressing, dyeing, washing, repairing or reconditioning in their regular course of business that are transferred to the possession of the purchaser of that tangible personal property; [1995, c. 634, §1 (NEW); 1995, c. 634, §2 (AFF).]

[ 2011, c. 240, §18 (AMD) .]

13. Bibles.

[ 1991, c. 546, §19 (RP) .]

14. Publications.

[ 2013, c. 368, Pt. P, §2 (AFF); 2013, c. 368, Pt. P, §1 (RP) .]

14-A. Free publications and components of publications. Sales of publications and printed materials included in publications as follows:

A. Any publication that is purchased for distribution without charge as a free publication; and [2013, c. 564, §1 (NEW); 2013, c. 564, §3 (AFF).]

B. Printed paper materials, including advertising flyers and promotional materials, purchased for inclusion in a publication. [2013, c. 564, §1 (NEW); 2013, c. 564, §3 (AFF).]

For purposes of this subsection, "publication" means printed paper material, including without limitation newspapers, magazines and trade journals and employee, client and organization newsletters, issued at average intervals not exceeding 3 months that manifests a continuity of identity from issue to issue by a front page masthead bearing the name, date, volume and issue number of the publication and by a continuity of style, format, themes and subject matter. For purposes of this subsection, "publication" does not include printed paper materials consisting primarily of advertisements or the promotion of a single seller’s products or services.

[ 2013, c. 564, §1 (NEW); 2013, c. 564, §3 (AFF) .]

15. Sales to proprietors of unincorporated hospitals.

[ 1979, c. 687, §5 (RP) .]

16. Hospitals, research centers, churches and schools. Sales to:

A. Incorporated hospitals; [2005, c. 622, §6 (NEW).]

B. Incorporated nonprofit nursing homes licensed by the Department of Health and Human Services; [2005, c. 622, §6 (NEW).]

C. Incorporated nonprofit residential care facilities licensed by the Department of Health and Human Services; [2005, c. 622, §6 (NEW).]

D. Incorporated nonprofit assisted housing programs for the elderly licensed by the Department of Health and Human Services; [2005, c. 622, §6 (NEW).]

E. Incorporated nonprofit home health agencies certified under the United States Social Security Act of 1965, Title XVIII, as amended; [2005, c. 622, §6 (NEW).]

F. Incorporated nonprofit rural community health centers; [2005, c. 622, §6 (NEW).]

G. Incorporated nonprofit dental health centers; [2005, c. 622, §6 (NEW).]

G-1. Incorporated nonprofit medical clinics whose sole mission is to provide free medical care to the indigent or uninsured; [2007, c. 416, §1 (NEW); 2007, c. 416, §2 (AFF).]

H. Incorporated nonprofit organizations organized for the sole purpose of conducting medical research; [2005, c. 622, §6 (NEW).]

I. Incorporated nonprofit organizations organized for the purpose of establishing and maintaining laboratories for scientific study and investigation in the field of biology or ecology; [2005, c. 622, §6 (NEW).]

J. Institutions incorporated as nonprofit corporations for the purpose of operating educational television or radio stations; [2005, c. 622, §6 (NEW).]

K. Schools; [2005, c. 622, §6 (NEW).]

L. Incorporated nonprofit organizations or their affiliates whose purpose is to provide literacy assistance or free clinical assistance to children with dyslexia; and [2005, c. 622, §6 (NEW).]

M. Regularly organized churches or houses of religious worship. [2005, c. 622, §6 (NEW).]

[ 2007, c. 416, §1 (AMD); 2007, c. 416, §2 (AFF) .]

17. Camps. Rental charged for living quarters, sleeping or housekeeping accommodations at camps entitled to exemption from property tax under section 652, subsection 1.

18. Certain institutions. Rental charged for living or sleeping quarters in an institution licensed by the State for the hospitalization or nursing care of human beings.

18-A. Certain residential child care facilities. Sales to incorporated private nonprofit residential child care facilities that are licensed by the Department of Health and Human Services as child care facilities.

[ 2015, c. 300, Pt. A, §15 (AMD) .]

19. Schools. Rental charged for living quarters, sleeping or housekeeping accommodations to any student necessitated by attendance at a school.

[ 2003, c. 588, §7 (AMD) .]

20. Continuous residence; refunds and credits. Rental charged to any person who resides continuously for 28 days or more at any one hotel, rooming house, tourist camp or trailer camp if:

A. The person does not maintain a primary residence at some other location; or [1989, c. 588, Pt. E, (NEW).]

B. The person is residing away from that person's primary residence in connection with employment or education. [1989, c. 588, Pt. E, (NEW).]

Tax paid by such a person to the retailer under section 1812 during the initial 28-day period must be refunded by the retailer. If the tax has been reported and paid to the State by the retailer, it may be taken as a credit by the retailer on the return filed by the retailer covering the month in which the refund was made to the tenant.

[ 2007, c. 438, §37 (AMD) .]

21. Automobiles used in driver education program. Sales to automobile dealers, registered under section 1754-B, of automobiles for the purpose of equipping the same with dual controls and loaning or leasing the same to public or private secondary schools without consideration or for a consideration of not more than $1 a year, and used exclusively by such schools in driver education programs.

[ 1995, c. 640, §5 (AMD) .]

21-A. Certain loaner vehicles. The use of a loaner vehicle provided by a new vehicle dealer, as defined in Title 29-A, section 851, subsection 9, to a service customer pursuant to a manufacturer’s or dealer’s warranty.

[ 2007, c. 627, §47 (AMD) .]

22. Automobiles to amputee veterans. Sales of automobiles to veterans who are granted free registration of such vehicles by the Secretary of State under Title 29-A, section 523, subsection 1. Certificates of exemption or refunds of taxes paid must be granted under such rules or regulations as the State Tax Assessor may prescribe.

[ 1995, c. 65, Pt. A, §141 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

23. Certain vehicles purchased by nonresidents.

[ 1999, c. 759, §1 (AMD); MRSA T. 36, §1760, sub-§23 (RP) .]

23-A. Truck bodies and trailers.

[ 1991, c. 788, §7 (RP) .]

23-B. Semitrailers.

[ 1991, c. 788, §8 (RP) .]

23-C. Certain vehicles purchased or leased by nonresidents. Sales or leases of the following vehicles to a person that is not a resident of this State, if the vehicle is intended to be driven or transported outside the State immediately upon delivery:

A. Motor vehicles other than those that are being leased for a period of less than one year; [2015, c. 300, Pt. A, §16 (RPR).]

B. Semitrailers; [1999, c. 759, §2 (NEW); 1999, c. 759, §5 (AFF).]

C. Aircraft, if the property is an aircraft not exempted under subsection 88-A; and [2011, c. 380, Pt. GGGG, §1 (AMD).]

D. [2005, c. 618, §2 (RP).]

E. Camper trailers, including truck campers, other than those that are being leased for a period of less than one year. [2015, c. 300, Pt. A, §17 (AMD).]

If the vehicles are registered for use in the State within 12 months of the date of purchase, the person seeking registration is liable for use tax on the basis of the original purchase price.

[ 2015, c. 300, Pt. A, §§16, 17 (AMD) .]

23-D. Certain vehicles purchased or leased by qualifying resident businesses. The sale or lease of a motor vehicle, except an automobile rented for a period of less than one year or an all-terrain vehicle or snowmobile as defined in Title 12, section 13001, to a qualifying resident business if the vehicle is intended to be driven or transported outside the State immediately upon delivery and intended to be used exclusively in the qualifying resident business's out-of-state business activities.

For purposes of this subsection, "qualifying resident business" includes any individual, association, society, club, general partnership, limited partnership, limited liability company, trust, estate, corporation or any other legal entity that:

A. Is organized under the laws of this State or has its principal place of business in this State; and [2007, c. 410, §4 (NEW); 2007, c. 410, §6 (AFF).]

B. Conducts business activities from a fixed location or locations outside the State. [2007, c. 410, §4 (NEW); 2007, c. 410, §6 (AFF).]

If the vehicle is not used exclusively in the qualifying resident business's out-of-state business activities or is registered for use in the State within 12 months of the date of purchase, the person seeking registration is liable for use tax on the basis of the original purchase price.

[ 2007, c. 410, §4 (NEW); 2007, c. 410, §6 (AFF) .]

24. Funeral services. Sales of funeral services.

25. Watercraft purchased by nonresidents. Sales to or use by a person that is not a resident of this State of watercraft or materials used in watercraft as specified in this subsection.

A. The following are exempt when the sale is made in this State to a person that is not a resident of this State and the watercraft is sailed or transported outside the State within 30 days of delivery by the seller:

(1) A watercraft;

(2) Sales, under contract for the construction of a watercraft, of materials to be incorporated in that watercraft; and

(3) Sales of materials to be incorporated in the watercraft for the repair, alteration, refitting, reconstruction, overhaul or restoration of that watercraft. [2009, c. 620, §1 (NEW); 2009, c. 620, §2 (AFF).]

B. The purchase of a watercraft outside this State is exempt if the watercraft is registered outside the State by the purchaser and used outside the State by the purchaser and the watercraft is present in the State not more than 30 days, not including any time spent in this State for temporary storage, during the 12 months following its purchase. For purposes of this paragraph, "used outside the State" does not include storage but means actual use of the watercraft for a purpose consistent with its design. [2011, c. 285, §15 (AFF); 2011, c. 285, §3 (RPR).]

C. If, for a purpose other than temporary storage, a watercraft is present in this State for more than 30 days during the 12-month period following its date of purchase, the exemption applies only to 60% of the sale price of the watercraft or materials for the construction, repair, alteration, refitting, reconstruction, overhaul or restoration of the watercraft, as specified in paragraph A. [2015, c. 300, Pt. A, §18 (AMD).]

[ 2015, c. 300, Pt. A, §18 (AMD) .]

25-A. All-terrain vehicles.

[ 2013, c. 86, §5 (AFF); 2013, c. 86, §3 (RP) .]

25-B. Snowmobiles.

[ 2013, c. 86, §5 (AFF); 2013, c. 86, §4 (RP) .]

25-C. Snowmobile; all-terrain vehicle. The sale of a snowmobile, as defined in Title 12, section 13001, subsection 25, or an all-terrain vehicle, as defined in Title 12, section 13001, subsection 3, to an individual who is not a resident of this State, unless the seller is a retailer in this State.

[ 2015, c. 300, Pt. A, §19 (NEW) .]

26. Nonprofit fire departments and nonprofit ambulance services. Sales to incorporated nonprofit fire departments, sales to incorporated nonprofit ambulance services, sales to air ambulance services that are limited liability companies all of whose members are nonprofit organizations and sales of tangible personal property leased to air ambulance services that are limited liability companies all of whose members are nonprofit organizations.

[ 2007, c. 419, §1 (AMD) .]

27. Aircraft purchased by a nonresident.

[ 1991, c. 788, §9 (RP) .]

28. Community mental health facilities, community adult developmental services facilities and community substance abuse facilities. Sales to mental health facilities, adult developmental services facilities or substance abuse facilities that are:

A. Contractors under or receiving support under the Federal Community Mental Health Centers Act, or its successors; or

B. Receiving support from the Department of Health and Human Services pursuant to Title 5, section 20005 or Title 34-B, section 3604, 5433 or 6204. [1999, c. 708, §28 (AMD); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

[ 2011, c. 542, Pt. A, §135 (AMD) .]

29. Water pollution control facilities. Sales of water pollution control facilities, certified as such by the Commissioner of Environmental Protection, and sales of parts or accessories of a certified facility, materials for the construction, repair or maintenance of a certified facility and chemicals or supplies that are integral to the effectiveness of a certified facility.

As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings.

A. "Disposal system" means any system used primarily for disposing of or isolating industrial or other waste and includes thickeners, incinerators, pipelines or conduits, pumping stations, force mains and all other constructions, devices, appurtenances and facilities used for collecting or conducting water borne industrial or other waste to a point of disposal, treatment or isolation, except that which is necessary to the manufacture of products. [1973, c. 575, §1 (AMD).]

B. "Facility" means any disposal system or any treatment works, appliance, equipment, machinery, installation or structures installed, acquired or placed in operation primarily for the purpose of reducing, controlling or eliminating water pollution caused by industrial or other waste, except septic tanks and the pipelines and leach fields connected or appurtenant thereto. [1973, c. 575, §1 (AMD).]

C. "Industrial waste" means any liquid, gaseous or solid waste substance capable of polluting the waters of the State and resulting from any process, or the development of any process, of industry or manufacture. [1969, c. 471, (NEW).]

D. "Treatment works" means any plant, pumping station, reservoir or other works used primarily for the purpose of treating, stabilizing, isolating or holding industrial or other waste. [1973, c. 575, §1 (AMD).]

[ 2007, c. 438, §42 (AMD) .]

30. Air pollution control facilities. Sales of air pollution control facilities, certified as such by the Commissioner of Environmental Protection, and sales of parts or accessories of a certified facility, materials for the construction, repair or maintenance of a certified facility and chemicals or supplies that are integral to the effectiveness of a certified facility.

As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings.

A. "Facility" means any appliance, equipment, machinery, installation or structures installed, acquired or placed in operation primarily for the purpose of reducing, controlling, eliminating or disposing of industrial or other air pollutants.

Facilities such as air conditioners, dust collectors, fans and similar facilities designed, constructed or installed solely for the benefit of the person for whom installed or the personnel of such person, and facilities designed or installed for the reduction or control of automobile exhaust emissions shall not be deemed air pollution control facilities for purposes of this subsection. [1973, c. 575, §2 (AMD).]

[ 2007, c. 438, §43 (AMD) .]

31. Machinery and equipment. Sales of machinery and equipment:

A. For use by the purchaser directly and primarily in the production of tangible personal property intended to be sold or leased ultimately for final use or consumption or in the production of tangible personal property pursuant to a contract with the Federal Government or any agency thereof, or, in the case of sales occurring after June 30, 2007, in the generation of radio and television broadcast signals by broadcast stations regulated under 47 Code of Federal Regulations, Part 73. This exemption applies even if the purchaser sells the machinery or equipment and leases it back in a sale and leaseback transaction. This exemption also applies whether the purchaser agrees before or after the purchase of the machinery or equipment to enter into the sale and leaseback transaction and whether the purchaser's use of the machinery or equipment in production commences before or after the sale and leaseback transaction occurs; and [2007, c. 627, §48 (AMD).]

B. To a bank, leasing company or other person as part of a sale and leaseback transaction, by a person that uses the machinery or equipment as described in paragraph A, whether the original purchaser's use of the machinery or equipment in production commences before or after the sale and leaseback transaction occurs. [1999, c. 516, §6 (NEW); 1999, c. 516, §7 (AFF).]

[ 2007, c. 627, §48 (AMD) .]

32. Machinery and equipment for research. Sales of machinery and equipment for use by the purchaser directly and exclusively in research and development in the experimental and laboratory sense and sales of machinery, equipment, instruments and supplies for use by the purchaser directly and primarily in biotechnology applications, including the application of technologies such as recombinant DNA techniques, biochemistry, molecular and cellular biology, immunology, genetics and genetic engineering, biological cell fusion techniques and new bioprocesses using living organisms or parts of organisms to produce or modify products, improve plants or animals, develop microorganisms for specific uses, identify targets for small-molecule pharmaceutical development, transform biological systems and useful processes and products or to develop microorganisms for specific uses. Equipment and supplies used for biotechnology include but are not limited to microscopes, diagnostic testing materials, glasswares, chemical reagents, computer software and technical books and manuals. "Research and development" includes testing and evaluation for the purposes of approval and compliance with regulatory standards for biotechnological products or materials. "Research and development" does not include the ordinary testing or inspecting of materials or products for quality control, efficiency surveys, management studies, consumer surveys, advertising, promotions or research in connection with literary, historical or similar projects.

[ 1997, c. 557, Pt. D, §2 (AMD); 1997, c. 557, Pt. D, §4 (AFF); 1997, c. 557, Pt. G, §1 (AFF) .]

33. Diabetic supplies. All equipment and supplies, whether medical or otherwise, used in the diagnosis or treatment of diabetes;

[ 1977, c. 238, (RPR) .]

34. Sales through vending machines. Sales of products for internal human consumption when sold through vending machines by a person more than 50% of whose gross receipts from the retail sale of tangible personal property are derived from sales through vending machines.

[ 2005, c. 218, §23 (AMD) .]

35. Seeing eye dogs. Sales of tangible personal property and taxable services essential for the care and maintenance of seeing eye dogs used to aid any blind person.

[ 1993, c. 670, §2 (AMD) .]

36. Spirituous and vinous liquors.

[ 1983, c. 859, Pt. M, §§5, 13 (RP) .]

37. Regional planning commissions and councils of government. Sales to regional planning commissions and councils of government, which are established in accordance with Title 30-A.

[ 1987, c. 737, Pt. C, §§82, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

38. Solar energy equipment.

[ 1985, c. 506, Pt. B, §34-A (RP) .]

39. Residential water. Sales of water purchased for use in buildings designed and used for both human habitation and sleeping, with the exception of hotels.

[ 2007, c. 438, §44 (AMD) .]

40. Manufactured housing. Sales of:

A. Used manufactured housing; and [2005, c. 618, §3 (AMD).]

B. New manufactured housing to the extent of all costs, other than materials, included in the sale price, but the exemption may not exceed 50% of the sale price. [2005, c. 618, §3 (AMD).]

[ 2005, c. 618, §3 (AMD) .]

41. Certain instrumentalities of interstate or foreign commerce. The sale of a vehicle, railroad rolling stock, aircraft or watercraft that is placed in use by the purchaser as an instrumentality of interstate or foreign commerce within 30 days after that sale and that is used by the purchaser not less than 80% of the time for the next 2 years as an instrumentality of interstate or foreign commerce. The State Tax Assessor may for good cause extend for not more than 60 days the time for placing the instrumentality in use in interstate or foreign commerce. For purposes of this subsection, property is "placed in use as an instrumentality of interstate or foreign commerce" by its carrying of, or providing the motive power for the carrying of, a bona fide payload in interstate or foreign commerce, or by being dispatched to a specific location at which it will be loaded upon arrival with, or will be used as motive power for the carrying of, a payload in interstate or foreign commerce. For purposes of this subsection, "bona fide payload" means a cargo of persons or property transported by a contract or common carrier for compensation that exceeds the direct cost of carrying that cargo or pursuant to a legal obligation to provide service as a public utility or a cargo of property transported in the reasonable conduct of the purchaser's own nontransportation business in interstate commerce.

A. [1999, c. 759, §3 (NEW); 1999, c. 759, §4 (AFF); MRSA T. 36, §1760, sub-§41, ¶ A (RP).]

B. For purposes of this subsection, personal property is not in use as an instrumentality of interstate or foreign commerce when carrying a bona fide payload that both originates and terminates within the State, unless the personal property is a bus with a capacity of at least 47 passengers that is engaged in transporting within the State a bona fide payload of travelers on an interstate or foreign cruise that originates outside the State and terminates outside the State and the transportation is provided pursuant to a contract between the interstate or foreign cruise provider and the person providing the transportation. [2011, c. 501, §1 (AMD).]

C. The exemption provided by this subsection is not limited to instrumentalities otherwise required to be exempt under the United States Constitution. [2009, c. 361, §19 (NEW); 2009, c. 361, §37 (AFF).]

[ 2011, c. 501, §1 (AMD) .]

42. Historical societies, museums and certain memorial foundations. Sales to incorporated nonprofit memorial foundations that primarily provide cultural programs free to the public, historical societies and museums.

[ 2001, c. 439, Pt. PPP, §1 (AMD); 2001, c. 439, Pt. PPP, §2 (AFF) .]

43. Child care facilities. Sales to licensed, incorporated nonprofit child care facilities.

[ 2015, c. 300, Pt. A, §20 (AMD) .]

44. Certain church-affiliated residential homes. Sales to an incorporated, church-affiliated nonprofit organization that operates a residential home for adults.

[ 2015, c. 300, Pt. A, §21 (AMD) .]

45. Certain property purchased outside State. Sales of property purchased and used by the present owner outside the State:

A. If the property is an automobile, as defined in Title 29-A, section 101, subsection 7, and if the owner is an individual who was, at the time of purchase, a resident of the other state; [2009, c. 625, §8 (AMD).]

A-1. [2011, c. 285, §15 (AFF); 2011, c. 285, §4 (RP).]

A-2. If the property is a snowmobile or all-terrain vehicle as defined in Title 12, section 13001 and the purchaser is an individual who is not a resident of the State; [2007, c. 438, §45 (AMD).]

A-3. If the property is an aircraft not exempted under subsection 88 or 88-A and the owner at the time of purchase was a resident of another state or tax jurisdiction and the aircraft is present in this State not more than 20 days during the 12 months following its purchase, exclusive of days during which the aircraft is in this State for the purpose of undergoing "major alterations," "major repairs" or "preventive maintenance" as those terms are described in 14 Code of Federal Regulations, Appendix A to Part 43, as in effect on January 1, 2005. For the purposes of this paragraph, the location of an aircraft on the ground in the State at any time during a day is considered presence in the State for that entire day, and a day must be disregarded if at any time during that day the aircraft is used to provide free emergency or compassionate air transportation arranged by an incorporated nonprofit organization providing free air transportation in private aircraft by volunteer pilots so children and adults may access life-saving medical care; [2011, c. 622, §2 (AMD).]

A-4. If the property is brought into this State solely to conduct activities directly related to a declared state disaster or emergency, at the request of the State, a county, city, town or political subdivision of the State or a registered business, the property is owned by a person not otherwise required to register as a seller under section 1754-B and the property is present in this State only during a disaster period. As used in this paragraph, "declared state disaster or emergency" has the same meaning as in Title 10, section 9902, subsection 1 and "disaster period" means the period of 60 days that begins with the date of the Governor's proclamation of a state of emergency or the declaration by the President of the United States of a major disaster or major emergency, whichever occurs first; or [RR 2011, c. 2, §40 (COR).]

B. For more than 12 months in all other cases. [1987, c. 772, §22 (RPR).]

Property, other than automobiles, snowmobiles, all-terrain vehicles and aircraft, that is required to be registered for use in this State does not qualify for this exemption unless it was registered by its present owner outside this State more than 12 months prior to its registration in this State. If property required to be registered for use in this State was not required to be registered for use outside this State, the owner must be able to document actual use of the property outside this State for more than 12 months prior to its registration in this State. For purposes of this subsection, "use" does not include storage but means actual use of the property for a purpose consistent with its design.

[ 2013, c. 331, Pt. C, §8 (AMD) .]

46. Medical patients and their families. Sales to incorporated nonprofit organizations providing:

A. Temporary residential accommodations to pediatric patients suffering from critical illness or disease such as cancer or who are accident victims, to adult patients with cancer or to the families of the patients; or [2003, c. 451, Pt. AA, §1 (NEW).]

B. Temporary residential accommodations, or food, or both, to hospital patients or to the families of hospital patients. [2003, c. 451, Pt. AA, §1 (NEW).]

[ 2003, c. 451, Pt. AA, §1 (RPR) .]

46. Scheduled Airlines.

[ 1985, c. 504, §1 (RP) .]

47. Emergency shelters, feeding organizations and emergency food supply programs.

[ 1995, c. 625, Pt. B, §13 (RPR); MRSA T. 36, §1760, sub-§47 (RP) .]

47-A. Emergency shelter and feeding organizations. Beginning October 1, 1996, sales to incorporated nonprofit organizations that provide free temporary emergency shelter or food for underprivileged individuals in this State;

[ RR 1995, c. 2, §95 (COR) .]

48. Scheduled airlines.

[ 1987, c. 865, §1 (AMD); MRSA T. 36, §1760, sub-§48 (RP) .]

48. Rail track materials.

[ 1985, c. 737, Pt. A, §94 (RP) .]

49. Child abuse and neglect prevention councils; child advocacy organizations; community action agencies. Sales to:

A. Incorporated, nonprofit child abuse and neglect prevention councils as defined in Title 22, section 3872, subsection 1-A; [2009, c. 204, §12 (AMD).]

B. Statewide organizations that advocate for children and that are members of the Medicaid Advisory Committee; and [1999, c. 499, §1 (NEW).]

C. Community action agencies designated in accordance with Title 22, section 5324. [1999, c. 499, §1 (NEW).]

[ 2009, c. 204, §12 (AMD) .]

50. Certain libraries. Sales to any nonprofit free public lending library that is funded in part or wholly by the State or any political subdivision or the federal government and sales by any such library or a nonprofit corporation organized to support that library as long as the proceeds from the sales are used to benefit the library.

[ 2013, c. 420, §1 (AMD) .]

51. Veterans' Memorial Cemetery Associations. Sales to incorporated nonprofit Veterans' Memorial Cemetery Associations;

[ 1985, c. 737, Pt. A, §95 (RPR) .]

52. Railroad track materials. Railroad track materials purchased and installed on railroad lines located within the boundaries of the State. The track materials shall include rail, ties, ballast, joint bars and associated materials, such as bolts, nuts, tie plates, spikes, culverts, steel, concrete or stone, switch stands, switch points, frogs, switch ties, bridge ties and bridge steel.

In order for a taxpayer to qualify for an exemption under this subsection, the taxpayer may not require any landowner to pay any fee or charge for maintenance or repair or to assume liability for crossings or rights-of-way if the landowner was not required to do so prior to July 1, 1981, and the taxpayer must continue to maintain crossings and rights-of-way which it was required to maintain on that date and may not remove the crossings if there is any objection to their being removed; and

[ 1985, c. 737, Pt. A, §96 (NEW) .]

53. Nonprofit volunteer search and rescue organizations. Sales to incorporated, nonprofit volunteer search and rescue organizations.

[ 1985, c. 737, Pt. A, §97 (NEW) .]

54. SNAP and WIC purchases. Sales of items purchased with food instruments distributed by the Department of Health and Human Services pursuant to the Supplemental Nutrition Assistance Program or the Women, Infants and Children Special Supplemental Food Program.

[ 2015, c. 300, Pt. A, §22 (AMD) .]

55. Incorporated nonprofit hospice organizations. Sales to incorporated nonprofit hospice organizations which provide a program or care for the physical and emotional needs of terminally ill patients.

[ 1985, c. 788, §1 (NEW) .]

56. Nonprofit youth organizations. Sales to nonprofit youth organizations whose primary purpose is to provide athletic instruction in a nonresidential setting, or to councils and local units of incorporated nonprofit national scouting organizations;

[ 1989, c. 533, §7 (AMD) .]

57. Self-help literature on alcoholism. Sales of self-help literature relating to alcoholism to alcoholics anonymous groups.

[ 1987, c. 343, §5 (NEW) .]

58. Portable classrooms. Sales of tangible personal property to be physically incorporated in and become a part of a portable classroom for lease to a school. If the portable classroom is used for an otherwise taxable use within 2 years from the date of the first use, the lessor is liable for use tax based on the original sale price.

[ 2003, c. 588, §8 (AMD) .]

59. Sales to certain incorporated nonprofit educational organizations. Incorporated nonprofit educational organizations that are receiving, or have received, funding from the Department of Education and that provide educational programs specifically designed for teaching young people how to make decisions about drugs, alcohol and interpersonal relationships at a residential youth camp setting.

[ 2009, c. 211, Pt. B, §31 (AMD) .]

60. Sales to incorporated nonprofit animal shelters. Sales to incorporated nonprofit animal shelters of tangible personal property used in the operation and maintenance of those shelters or in the maintenance and care of any animal, including wildlife, housed in those shelters.

[ 1997, c. 545, §1 (AMD) .]

61. Construction contracts with exempt organizations. Sales to a construction contractor or its subcontractor of tangible personal property that is to be physically incorporated in, and become a permanent part of, real property for sale to any organization or government agency provided exemption under this section, except as otherwise provided by section 1760-C.

[ 2005, c. 622, §8 (AMD) .]

62. Charitable suppliers of medical equipment. Sales to local branches of incorporated international nonprofit charitable organizations that lend medical supplies and equipment to persons free of charge.

[ 2011, c. 240, §19 (AMD) .]

63. Organizations fulfilling the wishes of children with life-threatening diseases. Sales to incorporated nonprofit organizations whose sole purpose is to fulfill the wishes of children with life-threatening diseases when their family or guardian is unable to otherwise financially fulfill those wishes.

[ 1989, c. 502, Pt. A, §130 (NEW) .]

64. Schools and school-sponsored organizations. Sales of tangible personal property and taxable services by elementary and secondary schools and by student organizations sponsored by those schools, including booster clubs and student or parent-teacher organizations, as long as the profits from the sales are used to benefit those schools or student organizations or are used for a charitable purpose.

[ 2003, c. 588, §10 (AMD) .]

65. Monasteries and convents. Sales of tangible personal property to incorporated nonprofit monasteries and convents for use in their operation and maintenance. For the purpose of this subsection, "monasteries" and "convents" means the dwelling places of communities of religious persons.

[ 1993, c. 670, §6 (AMD) .]

66. Incorporated nonprofit providers of certain support systems for single-parent families. Sales to incorporated nonprofit organizations engaged primarily in providing support systems for single-parent families for the development of psychological and economic self-sufficiency.

[ 1989, c. 502, Pt. B, §47 (NEW); 1989, c. 581, §20 (NEW); 1989, c. 871, §12 (RPR) .]

67. Nonprofit home construction organizations. Sales to local branches of incorporated nonprofit organizations whose purpose is to construct low-cost housing for low-income people.

[ 1989, c. 501, Pt. P, §30 (NEW); 1989, c. 533, §8 (NEW); 1989, c. 871, §13 (RPR) .]

68. Maine Science and Technology Foundation.

[ 2003, c. 20, Pt. RR, §18 (AFF); 2003, c. 20, Pt. RR, §11 (RP) .]

69. Vietnam veteran registries. Sales to incorporated, nonprofit organizations whose sole purpose is to create, maintain and update a registry of Vietnam veterans;

[ 1989, c. 533, §8 (NEW) .]

70. Organizations providing certain services for hearing-impaired persons. Sales to incorporated nonprofit organizations whose primary purposes are to promote public understanding of hearing impairment and to assist hearing-impaired persons through the dissemination of information about hearing impairment to the general public and referral to and coordination of community resources available to hearing-impaired persons.

[ 1989, c. 533, §8 (NEW); 1989, c. 871, §14 (AMD) .]

71. State-chartered credit unions. Sales to credit unions that are organized under the laws of this State. This subsection shall remain in effect only for the time that federally chartered credit unions are, by reason of federal law, exempt from payment of state sales tax.

[ 1989, c. 533, §8 (NEW) .]

72. Nonprofit housing development organization. Sales to nonprofit organizations whose primary purpose is to develop housing for low-income people.

[ 1999, c. 708, §30 (AMD) .]

73. Seedlings for commercial forestry use. Sales of tree seedlings for use in commercial forestry.

[ 2015, c. 300, Pt. A, §23 (AMD) .]

74. Property used in production. Sales of:

A. Tangible personal property that becomes an ingredient or component part of tangible personal property produced for later sale or lease, other than lease for use in this State, or that becomes an ingredient or component part of tangible personal property produced pursuant to a contract with the Federal Government or an agency of the Federal Government; and [2007, c. 438, §46 (NEW).]

B. Tangible personal property, other than fuel or electricity, that is consumed or destroyed or loses its identity directly and primarily in the production of tangible personal property for later sale or lease, other than lease for use in this State, or that is consumed or destroyed or loses its identity directly and primarily in the production of tangible personal property produced pursuant to a contract with the Federal Government or an agency of the Federal Government. [2007, c. 438, §46 (NEW).]

For purposes of this subsection, tangible personal property is "consumed or destroyed" or "loses its identity" in production if it has a normal physical life expectancy of less than one year as a usable item in the use to which it is applied.

[ 2007, c. 438, §46 (RPR) .]

75. Certain meals and lodging. Meals or lodging provided to employees at their place of employment when the value of those meals or that lodging is allowed as a credit toward the wages of those employees.

[ 1989, c. 871, §15 (NEW) .]

76. Aircraft parts. The sale or use in this State of replacement or repair parts of an aircraft used by a scheduled airline in the performance of service under 49 United States Code, Subtitle VII and Federal Aviation Administration regulations.

[ 2003, c. 588, §11 (AMD) .]

77. Eye banks. Sales to nonprofit organizations whose primary purpose is to obtain, medically evaluate and distribute eyes for use in corneal transplantation, research and education.

[ 1993, c. 532, §1 (NEW) .]

78. Farm animal bedding and hay. Sales of organic bedding materials for farm animals and hay.

[ 1997, c. 725, §1 (RPR) .]

79. Partial exemption for clean fuel vehicles.

[ 1997, c. 791, Pt. A, §2 (NEW); MRSA T. 36, §1760, sub-§79 (RP) .]

80. Electricity used for net billing. Sale or delivery of kilowatt hours of electricity to net energy billing customers as defined by the Public Utilities Commission for which no money is paid to the electricity provider or to the transmission and distribution utility.

[ 1999, c. 286, §1 (NEW) .]

80. (REALLOCATED TO T. 36, §1760, sub-§82) Sales of property delivered outside this State.

[ RR 1999, c. 1, §48 (RAL); 1999, c. 414, §22 (NEW); 1999, c. 414, §55 (AFF) .]

81. Animal waste storage facility. Any materials for the construction, repair or maintenance of an animal waste storage facility. For the purposes of this section, "animal waste storage facility" means a structure or pit constructed and used solely for storing manure, animal bedding waste or other wastes generated by animal production. For a facility to be eligible for this exemption, the Commissioner of Agriculture, Conservation and Forestry must certify that a nutrient management plan has been prepared in accordance with Title 7, section 4204 for the farm utilizing that animal waste storage facility.

[ 1999, c. 530, §10 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

81. (REALLOCATED TO T. 36, §1760, sub-§83) Sales of certain printed materials.

[ RR 1999, c. 1, §49 (RAL); 1999, c. 521, Pt. A, §7 (NEW); 1999, c. 521, Pt. A, §11 (AFF) .]

82. (REALLOCATED FROM T. 36, §1760, sub-§80) Sales of property delivered outside this State. Sales of tangible personal property when the seller delivers the property to a location outside this State or to the United States Postal Service, a common carrier or a contract carrier hired by the seller for delivery to a location outside this State, regardless of whether the property is purchased F.O.B. shipping point or other point in this State and regardless of whether passage of title occurs in this State. This exemption does not apply to any subsequent use of the property in this State.

[ 2007, c. 627, §49 (AMD) .]

83. (REALLOCATED FROM T. 36, §1760, sub-§81) Sales of certain printed materials. Sales of advertising or promotional materials printed on paper and purchased for the purpose of subsequently transporting such materials outside the State for use by the purchaser thereafter solely outside the State.

[ RR 1999, c. 1, §49 (RAL) .]

84. Centers for innovation. Sales to centers for innovation as described in Title 5, section 13141.

[ 2001, c. 95, §6 (NEW) .]

84. (REALLOCATED TO T. 36, §1760, sub-§85) Certain sales by auxiliary organization of American Legion.

[ RR 2001, c. 1, §45 (RAL); 2001, c. 439, Pt. III, §1 (NEW); 2001, c. 439, Pt. III, §2 (AFF) .]

85. (REALLOCATED FROM T. 36, §1760, sub-§84) Certain sales by auxiliary organization of American Legion. Sales of meals and related items and services by a nonprofit auxiliary organization of the American Legion in connection with a fund-raising event sponsored by the auxiliary organization if the meals and related items and services are provided in a room that is separate from the lounge facilities, if any, of the American Legion and patrons are prohibited from taking alcoholic beverages from the lounge facilities to the separate room where the meals and related items and services are provided.

[ RR 2001, c. 1, §45 (RAL) .]

86. Construction contracts with qualified development zone businesses.

[ 2005, c. 351, §26 (AFF); 2005, c. 351, §7 (RP) .]

87. Sales of tangible personal property and transmission and distribution of electricity to qualified development zone businesses. Beginning July 1, 2005, sales of tangible personal property, and of the transmission and distribution of electricity, to a qualified Pine Tree Development Zone business, as defined in Title 30-A, section 5250-I, subsection 17, for use directly and primarily in one or more qualified business activities, as defined in Title 30-A, section 5250-I, subsection 16. The exemption provided by this subsection is limited for each qualified Pine Tree Development Zone business to sales occurring within a period of 10 years in the case of a business located in a tier 1 location, as defined in Title 30-A, section 5250-I, subsection 21-A, and 5 years in the case of a business located in a tier 2 location, as defined in Title 30-A, section 5250-I, subsection 21-B, from the date the business is certified pursuant to Title 30-A, section 5250-O or until December 31, 2028, whichever occurs first. As used in this subsection, "primarily" means more than 50% of the time during the period that begins on the date on which the property is first placed in service by the purchaser and ends 2 years from that date or at the time the property is sold, scrapped, destroyed or otherwise permanently removed from service by the purchaser, whichever occurs first.

[ 2011, c. 285, §5 (AMD) .]

88. Aircraft. Sales or leases of aircraft that weigh over 6,000 pounds, that are propelled by one or more turbine engines or that are in use by a Federal Aviation Administration classified 135 operator.

[ 2005, c. 519, Pt. EE, §2 (NEW); 2005, c. 519, Pt. EE, §3 (AFF) .]

88-A. Aircraft and parts. Sales, use or leases of aircraft and sales of repair and replacement parts exclusively for use in aircraft or in the significant overhauling or rebuilding of aircraft or aircraft parts or components from July 1, 2011 to June 30, 2033.

[ 2013, c. 379, §2 (AMD) .]

89. Sales of tangible personal property to qualified community wind power generators. Beginning October 1, 2006, sales of tangible personal property to a qualified community wind power generator, as defined in section 2017, subsection 1, paragraph B, for use directly and primarily in the generation of electricity in this State at a community wind power generation facility, as defined in section 2017, subsection 1, paragraph A-1. The exemption provided by this subsection is limited to sales occurring on or before December 31, 2011.

[ 2007, c. 693, §15 (AMD); 2007, c. 693, §37 (AFF) .]

90. Qualified snowmobile trail grooming equipment. Sales to snowmobile clubs incorporated under the provisions of Title 13-B of snowmobiles and snowmobile trail grooming equipment used directly and exclusively for the grooming of snowmobile trails.

(Subsection 90 as enacted by PL 2007, c. 438, §47 is REALLOCATED TO TITLE 36, SECTION 1760, SUBSECTION 91)

[ 2009, c. 491, §1 (AMD) .]

91. (REALLOCATED FROM T. 36, §1760, sub-§90) Certain sales of electrical energy. Sale or use of electrical energy, or water stored for the purpose of generating electricity, when the sale is to or by a wholly owned subsidiary by or to its parent corporation, except for electrical energy or water purchased for resale to or by the wholly owned subsidiary.

[ 2007, c. 695, Pt. A, §44 (RAL) .]

92. Certain vehicle rentals. The rental for a period of less than one year of an automobile when the rental is to the service customer of a new vehicle dealer, as defined in Title 29-A, section 851, subsection 9, pursuant to a manufacturer's or new vehicle dealer's warranty and the rental fee is paid by that new vehicle dealer or warrantor.

[ 2011, c. 209, §3 (NEW); 2011, c. 209, §5 (AFF) .]

93. Plastic bags sold to redemption centers. Sales to a local redemption center licensed under Title 38, section 3113 of plastic bags used by the redemption center to sort, store or transport returnable beverage containers.

[ 2015, c. 166, §13 (AMD) .]

94. Positive airway pressure equipment and supplies. Positive airway pressure equipment and supplies sold or leased for personal use.

[ 2011, c. 655, Pt. PP, §3 (NEW); 2011, c. 655, Pt. PP, §4 (AFF) .]

95. Sales of certain adaptive equipment. Sales to a person with a disability or a person at the request of a person with a disability of adaptive equipment for installation in or on a motor vehicle to make that vehicle operable or accessible by a person with a disability who is issued a disability plate or placard by the Secretary of State pursuant to Title 29-A, section 521.

[ 2013, c. 442, §1 (NEW); 2013, c. 442, §2 (AFF) .]

98. Certain veterans' support organizations. Sales to incorporated nonprofit organizations organized for the purpose of providing direct supportive services in the State to veterans and their families living with service-related post-traumatic stress disorder or traumatic brain injury.

[ 2015, c. 267, Pt. OOOO, §4 (NEW); 2015, c. 267, Pt. OOOO, §7 (AFF) .]

99. Nonprofit library collaboratives. Sales to nonprofit collaboratives of academic, public, school and special libraries that provide support for library resource sharing, promote quality library information services and support the cultural, educational and economic development of the State.

[ 2015, c. 267, Pt. OOOO, §4 (NEW); 2015, c. 267, Pt. OOOO, §7 (AFF) .]

SECTION HISTORY

1965, c. 257, (AMD). 1967, c. 46, (AMD). 1967, c. 89, (AMD). 1967, c. 116, (AMD). 1967, c. 211, (AMD). 1969, c. 24, (AMD). 1969, c. 223, §1 (AMD). 1969, c. 471, (AMD). 1969, c. 590, §68 (AMD). 1971, c. 23, (AMD). 1971, c. 353, §§1,2 (AMD). 1971, c. 507, (AMD). 1971, c. 508, (AMD). 1971, c. 604, (AMD). 1971, c. 618, §12 (AMD). 1971, c. 622, §126 (AMD). P&SL 1973, c. 148, §B5 (AMD). 1973, c. 573, (AMD). 1973, c. 575, §§1,2 (AMD). 1973, c. 580, §1 (AMD). 1973, c. 593, (AMD). 1973, c. 594, (AMD). 1973, c. 766, §1 (AMD). 1973, c. 788, §§186,187 (AMD). 1973, c. 794, (AMD). 1975, c. 279, (AMD). 1975, c. 293, §4 (AMD). 1975, c. 527, (AMD). 1975, c. 623, §57 (AMD). 1975, c. 741, §33 (AMD). 1975, c. 773, (AMD). 1977, c. 238, (AMD). 1977, c. 342, §2 (AMD). 1977, c. 443, §§2,3 (AMD). 1977, c. 477, §§10,11 (AMD). 1977, c. 542, §4 (AMD). 1977, c. 559, (AMD). 1977, c. 572, §1 (AMD). 1977, c. 686, §§1-3 (AMD). 1977, c. 696, §§273-A (AMD). 1977, c. 716, §1 (AMD). 1979, c. 292, §§2,3 (AMD). 1979, c. 513, §§1,2 (AMD). 1979, c. 520, §5 (AMD). 1979, c. 528, (AMD). 1979, c. 663, §§220,221 (AMD). 1979, c. 686, §2 (AMD). 1979, c. 687, §§5-7 (AMD). 1981, c. 163, §§3,4 (AMD). 1981, c. 470, §A156 (AMD). 1981, c. 493, §2 (AMD). 1981, c. 502, (AMD). 1981, c. 702, §VI (AMD). 1981, c. 705, §K (AMD). 1981, c. 706, §21 (AMD). 1983, c. 519, §24 (AMD). 1983, c. 560, §§2,3,6 (AMD). 1983, c. 562, (AMD). 1983, c. 571, §2 (AMD). 1983, c. 583, §§23,24 (AMD). 1983, c. 828, §§5,6 (AMD). 1983, c. 851, (AMD). 1983, c. 852, §§2,3 (AMD). 1983, c. 854, (AMD). 1983, c. 855, §§6,7 (AMD). 1983, c. 859, §§M4-M6,M13 (AMD). 1985, c. 276, §§3,4 (AMD). 1985, c. 417, (AMD). 1985, c. 419, (AMD). 1985, c. 460, §§1,2 (AMD). 1985, c. 473, (AMD). 1985, c. 477, §1 (AMD). 1985, c. 504, §§1,2 (AMD). 1985, c. 506, §§B34-A (AMD). 1985, c. 535, §§2,3 (AMD). 1985, c. 691, §§10-15 (AMD). 1985, c. 737, §§A94-97 (AMD). 1985, c. 767, §3 (AMD). 1985, c. 783, §4 (AMD). 1985, c. 788, §1 (AMD). 1985, c. 819, §§A40-43 (AMD). 1987, c. 343, §§4-6 (AMD). 1987, c. 497, §§36-39 (AMD). 1987, c. 522, §1 (AMD). 1987, c. 737, §§C82,C106 (AMD). 1987, c. 769, §§A153,A154 (AMD). 1987, c. 772, §§21,22 (AMD). 1987, c. 798, §1 (AMD). 1987, c. 822, (AMD). 1987, c. 824, (AMD). 1987, c. 865, §1 (AMD). 1987, c. 895, (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 28, (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 130, (AMD). 1989, c. 501, §§P30,U,V4,5 (AMD). 1989, c. 502, §§A129,130 (AMD). 1989, c. 502, §B46, 47 (AMD). 1989, c. 533, §§5-8 (AMD). 1989, c. 571, §A4 (AMD). 1989, c. 581, §20 (AMD). 1989, c. 588, §E (AMD). 1989, c. 700, §A169 (AMD). 1989, c. 847, §2 (AMD). 1989, c. 871, §§10-15 (AMD). 1989, c. 875, §E47 (AMD). 1989, c. 878, §A105 (AMD). 1989, c. 890, §§A10,11,40 (AMD). 1991, c. 317, (AMD). 1991, c. 528, §§N1,WW3 (AMD). 1991, c. 528, §§N2,WW4,RRR (AFF). 1991, c. 546, §§17-22 (AMD). 1991, c. 591, §§N1,WW3 (AMD). 1991, c. 591, §§N2,WW4 (AFF). 1991, c. 620, (AMD). 1991, c. 788, §§6-9 (AMD). 1991, c. 824, §A73 (AMD). 1991, c. 846, §§18-22 (AMD). 1991, c. 851, §1 (AMD). 1993, c. 395, §15 (AMD). 1993, c. 410, §E23 (AMD). 1993, c. 532, §1 (AMD). 1993, c. 670, §§2-6 (AMD). RR 1995, c. 2, §§94,95 (COR). 1995, c. 65, §§A141,142 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 281, §§15,16 (AMD). 1995, c. 420, §1 (AMD). 1995, c. 462, §B9 (AMD). 1995, c. 467, §§15-17 (AMD). 1995, c. 478, §1 (AMD). 1995, c. 478, §2 (AFF). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 625, §§B13,14 (AMD). 1995, c. 634, §1 (AMD). 1995, c. 634, §2 (AFF). 1995, c. 640, §5 (AMD). 1997, c. 545, §1 (AMD). 1997, c. 550, §§1,2 (AMD). 1997, c. 557, §D2 (AMD). 1997, c. 557, §§D4,G1 (AFF). 1997, c. 668, §24 (AMD). 1997, c. 723, §1 (AMD). 1997, c. 725, §1 (AMD). 1997, c. 729, §A1 (AMD). 1997, c. 791, §A2 (AMD). RR 1999, c. 1, §§48,49 (COR). 1999, c. 286, §1 (AMD). 1999, c. 414, §§19-22 (AMD). 1999, c. 414, §55 (AFF). 1999, c. 485, §1 (AMD). 1999, c. 499, §1 (AMD). 1999, c. 502, §§1-3 (AMD). 1999, c. 516, §6 (AMD). 1999, c. 516, §7 (AFF). 1999, c. 521, §§A6,7 (AMD). 1999, c. 521, §A11 (AFF). 1999, c. 530, §10 (AMD). 1999, c. 657, §21 (AMD). 1999, c. 708, §§25-30 (AMD). 1999, c. 708, §52 (AFF). 1999, c. 759, §§1-3 (AMD). 1999, c. 759, §§4,5 (AFF). RR 2001, c. 1, §45 (COR). 2001, c. 95, §6 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 396, §23 (AMD). 2001, c. 439, §III1 (AMD). 2001, c. 439, §PPP1 (AMD). 2001, c. 439, §PPP2 (AFF). 2001, c. 439, §III2 (AFF). 2001, c. 682, §1 (AMD). 2001, c. 682, §2 (AFF). 2001, c. 709, §1 (AMD). 2001, c. 714, §Z1 (AMD). 2003, c. 20, §§Z1,RR11 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 390, §10 (AMD). 2003, c. 414, §§B61-63 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 451, §§AA1,NNN3 (AMD). 2003, c. 588, §§6-11 (AMD). 2003, c. 614, §9 (AFF). 2003, c. 688, §§B12,D3 (AMD). 2003, c. 688, §B13 (AFF). 2003, c. 689, §B6 (REV). 2003, c. 695, §B25 (AMD). 2003, c. 695, §C1 (AFF). 2003, c. 705, §4 (AMD). 2003, c. 705, §14 (AFF). 2005, c. 12, §§S1,GGG1,2 (AMD). 2005, c. 218, §§22-24 (AMD). 2005, c. 351, §§7,8 (AMD). 2005, c. 351, §26 (AFF). 2005, c. 519, §§EE1,2 (AMD). 2005, c. 519, §EE3 (AFF). 2005, c. 618, §§2,3 (AMD). 2005, c. 622, §§5-8 (AMD). 2005, c. 646, §5 (AMD). 2007, c. 240, Pt. WWWW, §2 (AMD). 2007, c. 410, §§3, 4 (AMD). 2007, c. 410, §6 (AFF). 2007, c. 416, §1 (AMD). 2007, c. 416, §2 (AFF). 2007, c. 419, §1 (AMD). 2007, c. 429, §2 (AMD). 2007, c. 429, §3 (AFF). 2007, c. 438, §§33-47 (AMD). 2007, c. 529, §§1-3 (AMD). 2007, c. 627, §§47-49 (AMD). 2007, c. 675, §1 (AMD). 2007, c. 675, §2 (AFF). 2007, c. 693, §15 (AMD). 2007, c. 693, §37 (AFF). 2007, c. 695, Pt. A, §44 (AMD). 2009, c. 204, §12 (AMD). 2009, c. 211, Pt. B, §§30, 31 (AMD). 2009, c. 361, §§18, 19 (AMD). 2009, c. 361, §37 (AFF). 2009, c. 422, §1 (AMD). 2009, c. 434, §§24, 25 (AMD). 2009, c. 491, §1 (AMD). 2009, c. 620, §1 (AMD). 2009, c. 620, §2 (AFF). 2009, c. 625, §§6-8 (AMD). 2009, c. 627, §6 (AMD). 2009, c. 627, §12 (AFF). 2009, c. 632, §1 (AMD). RR 2011, c. 2, §40 (COR). 2011, c. 209, §3 (AMD). 2011, c. 209, §5 (AFF). 2011, c. 240, §§17-19 (AMD). 2011, c. 285, §§3-5 (AMD). 2011, c. 285, §15 (AFF). 2011, c. 380, Pt. DDDD, §§2-4 (AMD). 2011, c. 380, Pt. DDDD, §§5, 6 (AFF). 2011, c. 380, Pt. FFFF, §1 (AMD). 2011, c. 380, Pt. FFFF, §2 (AFF). 2011, c. 380, Pt. GGGG, §§1-3 (AMD). 2011, c. 501, §1 (AMD). 2011, c. 542, Pt. A, §135 (AMD). 2011, c. 548, §§15, 16 (AMD). 2011, c. 622, §§2, 3 (AMD). 2011, c. 655, Pt. PP, §3 (AMD). 2011, c. 655, Pt. PP, §4 (AFF). 2011, c. 657, Pt. N, §1 (AMD). 2011, c. 657, Pt. N, §3 (AFF). 2011, c. 657, Pt. W, §6 (REV). 2011, c. 670, §1 (AMD). 2011, c. 673, §1 (AMD). 2013, c. 86, §§2-4 (AMD). 2013, c. 86, §5 (AFF). 2013, c. 331, Pt. C, §8 (AMD). 2013, c. 368, Pt. P, §1 (AMD). 2013, c. 368, Pt. P, §2 (AFF). 2013, c. 368, Pt. VVVV, §2 (AMD). 2013, c. 379, §2 (AMD). 2013, c. 420, §1 (AMD). 2013, c. 442, §1 (AMD). 2013, c. 442, §2 (AFF). 2013, c. 564, §1 (AMD). 2013, c. 564, §3 (AFF). 2015, c. 166, §13 (AMD). 2015, c. 267, Pt. KKKK, §1 (AMD). 2015, c. 267, Pt. KKKK, §2 (AFF). 2015, c. 267, Pt. OOOO, §4 (AMD). 2015, c. 267, Pt. OOOO, §7 (AFF). 2015, c. 300, Pt. A, §§14-23 (AMD).



36 §1760-A. Legislative review of sales tax exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 490, §4 (NEW). 1977, c. 696, §274 (AMD). 1979, c. 687, §8 (RPR). 1985, c. 691, §16 (RP).



36 §1760-B. Consistency (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 691, §17 (NEW). 1997, c. 526, §14 (AMD). 2009, c. 434, §26 (RP).



36 §1760-C. Exempt activities

The tax exemptions provided by section 1760 to a person based upon its charitable, nonprofit or other public purposes apply only if the property or service purchased is intended to be used by the person primarily in the activity identified by the particular exemption. The tax exemptions provided by section 1760 to a person based upon its charitable, nonprofit or other public purposes do not apply where title is held or taken by the person as security for any financing arrangement. Exemption certificates issued by the State Tax Assessor pursuant to section 1760 must identify the exempt activity and must state that the certificate may be used by the holder only when purchasing property or services intended to be used by the holder primarily in the exempt activity. If the holder of an exemption certificate furnishes that certificate to a person for use in purchasing tangible personal property or taxable services that are physically incorporated in, and become a permanent part of, real property that is not used by the holder of the certificate primarily in the exempt activity, the State Tax Assessor may assess the unpaid tax against the holder of the certificate as provided in section 141. When an otherwise qualifying person is engaged in both exempt and nonexempt activities, an exemption certificate may be issued to the person only if the person has established to the satisfaction of the assessor that the applicant has adequate accounting controls to limit the use of the certificate to exempt purchases. [2007, c. 437, §11 (AMD).]

SECTION HISTORY

1999, c. 521, §A8 (NEW). 1999, c. 708, §31 (AMD). 2005, c. 622, §9 (AMD). 2007, c. 437, §11 (AMD).



36 §1760-D. Exemptions of certain products; information posted on publicly accessible website

1. List of products. The assessor shall post on the bureau's publicly accessible website, and update quarterly, a list of products used in commercial agricultural or silvicultural crop production or in animal agricultural production with respect to which the assessor has made a written determination on the applicability of a sales tax exemption under section 1760, subsection 7-B or 7-C and of items of depreciable machinery and equipment that the assessor has determined may be eligible for a refund of sales tax under section 2013. In the case of products exempt from tax under section 1760, subsection 7-B or 7-C, the list must include the name of the product and any other information necessary to identify the product at the point of sale.

When the assessor receives a request in writing for a determination as to whether or not a product used in commercial agricultural or silvicultural crop production or in animal agricultural production is exempt from sales tax under section 1760, subsection 7-B or 7-C, the assessor shall respond in writing.

[ 2011, c. 285, §6 (AMD); 2011, c. 285, §15 (AFF) .]

2. Information on procedures for appeals and refunds. The assessor shall provide information on the bureau's publicly accessible website regarding the procedures for:

A. Requesting a refund of sales tax paid on an exempt product; [2011, c. 285, §6 (NEW); 2011, c. 285, §15 (AFF).]

B. Appealing an assessment of tax liability; and [2011, c. 285, §6 (NEW); 2011, c. 285, §15 (AFF).]

C. Appealing the denial of an exemption certificate or refund request under section 2013. [2011, c. 285, §6 (NEW); 2011, c. 285, §15 (AFF).]

[ 2011, c. 285, §6 (AMD); 2011, c. 285, §15 (AFF) .]

SECTION HISTORY

2009, c. 632, §2 (NEW). 2011, c. 285, §6 (AMD). 2011, c. 285, §15 (AFF).



36 §1761. Advertising of payment by retailer

It shall be unlawful for any retailer to advertise or hold out or state to the public or to any consumer, directly or indirectly, that the tax or any part thereof imposed by chapters 211 to 225 will be assumed or absorbed by the retailer, or that it will not be added to or included in the selling price of the property sold, or if added or included that it or any part thereof will be refunded. Any person violating any part of this section shall be guilty of a Class E crime. [1979, c. 541, Pt. A, §221 (AMD).]

SECTION HISTORY

1977, c. 696, §275 (AMD). 1979, c. 541, §A221 (AMD).



36 §1762. Sale of business; purchaser liable for tax (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 535, §4 (AMD). 1991, c. 846, §39 (AFF). 1991, c. 846, §23 (RP).



36 §1763. Presumptions

The burden of proving that a transaction was not taxable is on the person charged with tax liability. The presumption that a sale was not for resale may be overcome during an audit or upon reconsideration if the seller proves that the purchaser was the holder of a currently valid resale certificate as provided in section 1754-B at the time of the sale or proves through other means that the property purchased was purchased for resale by the purchaser in the ordinary course of business. Notwithstanding section 1752, subsection 11, paragraph B, if the seller satisfies the seller's burden of proof, the sale is not considered a retail sale. [2007, c. 693, §16 (AMD).]

SECTION HISTORY

2007, c. 693, §16 (AMD).



36 §1764. Tax against certain casual sales

The tax imposed by this Part must be levied upon all casual rentals of living quarters in a hotel, rooming house, tourist camp or trailer camp and upon all casual sales involving the sale of trailers, truck campers, motor vehicles, special mobile equipment, watercraft or aircraft unless the property is sold for resale at retail sale or to a corporation, partnership, trust, limited liability company or limited liability partnership when the seller is the owner of 50% or more of the common stock of the corporation or of the ownership interests in the partnership, trust, limited liability company or limited liability partnership. This section does not apply to the rental of living quarters rented for a total of fewer than 15 days in the calendar year, except that a person who owns and offers for rental more than one property in the State during the calendar year is liable for collecting sales tax with respect to the rental of each unit regardless of the number of days for which it is rented. For purposes of this section, "special mobile equipment" does not include farm tractors and lumber harvesting vehicles or loaders. [2015, c. 300, Pt. A, §24 (AMD).]

SECTION HISTORY

1975, c. 317, §2 (AMD). 1987, c. 49, §2 (AMD). 1987, c. 128, §2 (AMD). 1987, c. 769, §A155 (RPR). 1989, c. 508, §12 (AMD). 1989, c. 588, §C3 (AMD). 1989, c. 878, §A106 (RPR). 1991, c. 546, §23 (AMD). 1995, c. 281, §17 (AMD). 1997, c. 133, §2 (AMD). 1999, c. 518, §1 (AMD). 2005, c. 12, §O3 (AMD). 2005, c. 12, §O5 (AFF). 2005, c. 218, §25 (AMD). 2007, c. 375, §2 (AMD). 2011, c. 548, §17 (AMD). 2013, c. 331, Pt. C, §9 (AMD). 2015, c. 300, Pt. A, §24 (AMD).



36 §1765. Trade-in credit

When one or more items in one of the following categories are traded in toward the sale price of another item in that same category, the tax imposed by this Part must be levied only upon the difference between the sale price of the purchased property and the trade-in allowance of the property taken in trade. This section does not apply to transactions between dealers involving exchange of the property from inventory: [2007, c. 627, §50 (AMD); 2007, c. 627, §96 (AFF).]

1. Motor vehicles. Motor vehicles;

[ 1987, c. 402, Pt. A, §180 (RPR) .]

3. Watercraft. Watercraft;

[ 1989, c. 588, Pt. C, §4 (RPR) .]

4. Aircraft. Aircraft;

[ 1987, c. 402, Pt. A, §180 (RPR) .]

6. Chain saws. Chain saws;

[ 1987, c. 402, Pt. A, §180 (RPR) .]

7. Special mobile equipment. Special mobile equipment; or

[ 2009, c. 207, §2 (AMD) .]

8. Trailers and truck campers. Trailers and truck campers.

[ 2009, c. 207, §3 (AMD) .]

9. Truck campers.

[ 2009, c. 207, §4 (RP) .]

The trade-in credit allowed by this section is not available unless the items traded are in the same category. The tax must be levied only upon the difference between the sale price of the purchased property and the trade-in allowance of the property taken in trade. [2009, c. 207, §5 (AMD).]

SECTION HISTORY

1967, c. 108, (AMD). P&SL 1969, c. 154, §G1 (REEN). 1969, c. 295, §1 (RP). 1975, c. 317, §3 (AMD). 1975, c. 528, (AMD). 1975, c. 765, §20 (RPR). 1977, c. 686, §4 (RPR). 1979, c. 541, §A222 (AMD). 1985, c. 519, (RPR). 1987, c. 49, §§3,4 (AMD). 1987, c. 128, §3 (AMD). 1987, c. 402, §A180 (RPR). 1987, c. 467, §§1,2 (AMD). 1989, c. 533, §9 (AMD). 1989, c. 588, §C4 (AMD). 1997, c. 133, §§3,4 (AMD). 1999, c. 518, §2 (AMD). 2007, c. 375, §3 (AMD). 2007, c. 627, §50 (AMD). 2007, c. 627, §96 (AFF). 2009, c. 207, §§2-5 (AMD).






Chapter 213: SALES TAX

36 §1811. Sales tax

A tax is imposed on the value of all tangible personal property, products transferred electronically and taxable services sold at retail in this State. The rate of tax is 7% on the value of liquor sold in licensed establishments as defined in Title 28-A, section 2, subsection 15, in accordance with Title 28-A, chapter 43; 7% on the value of rental of living quarters in any hotel, rooming house or tourist or trailer camp; 10% on the value of rental for a period of less than one year of an automobile, of a pickup truck or van with a gross vehicle weight of less than 26,000 pounds rented from a person primarily engaged in the business of renting automobiles or of a loaner vehicle that is provided other than to a motor vehicle dealer's service customers pursuant to a manufacturer’s or dealer’s warranty; 7% on the value of prepared food; and 5% on the value of all other tangible personal property and taxable services and products transferred electronically. Notwithstanding the other provisions of this section, from October 1, 2013 to December 31, 2015, the rate of tax is 8% on the value of rental of living quarters in any hotel, rooming house or tourist or trailer camp; 8% on the value of prepared food; 8% on the value of liquor sold in licensed establishments as defined in Title 28-A, section 2, subsection 15, in accordance with Title 28-A, chapter 43; and 5.5% on the value of all other tangible personal property and taxable services and products transferred electronically. Notwithstanding the other provisions of this section, beginning January 1, 2016, the rate of tax is 9% on the value of rental of living quarters in any hotel, rooming house or tourist or trailer camp; 8% on the value of prepared food; 8% on the value of liquor sold in licensed establishments as defined in Title 28-A, section 2, subsection 15, in accordance with Title 28-A, chapter 43; and 5.5% on the value of all other tangible personal property and taxable services and products transferred electronically. Value is measured by the sale price, except as otherwise provided. The value of rental for a period of less than one year of an automobile or of a pickup truck or van with a gross vehicle weight of less than 26,000 pounds rented from a person primarily engaged in the business of renting automobiles is the total rental charged to the lessee and includes, but is not limited to, maintenance and service contracts, drop-off or pick-up fees, airport surcharges, mileage fees and any separately itemized charges on the rental agreement to recover the owner’s estimated costs of the charges imposed by government authority for title fees, inspection fees, local excise tax and agent fees on all vehicles in its rental fleet registered in the State. All fees must be disclosed when an estimated quote is provided to the lessee. [2015, c. 267, Pt. OOOO, §5 (AMD); 2015, c. 267, Pt. OOOO, §7 (AFF).]

The tax imposed upon the sale and distribution of gas, water or electricity by any public utility, the rates for which sale and distribution are established by the Public Utilities Commission, must be added to the rates so established. [2007, c. 438, §48 (AMD).]

The value of the rental or lease of an automobile for one year or more is the following: the total monthly lease payment multiplied by the number of payments in the lease or rental, the amount of equity involved in any trade-in and the value of any cash down payment. Collection and remittance of the tax is the responsibility of the person that negotiates the lease transaction with the lessee. [2015, c. 300, Pt. A, §25 (AMD).]

A product transferred electronically is sold in this State if: the product is delivered electronically to a purchaser located in this State, the product is received by the purchaser at the seller's location in this State, a Maine billing address is provided by the purchaser in connection with the transaction or a Maine billing address is indicated in the seller's business records. [2013, c. 368, Pt. N, §2 (NEW).]

SECTION HISTORY

1965, c. 362, §6 (AMD). 1967, c. 71, (AMD). P&SL 1967, c. 191, §D1 (AMD). 1967, c. 544, §92 (AMD). 1967, c. 544, §112 (RP). 1969, c. 295, §2 (AMD). 1973, c. 766, §2 (AMD). 1977, c. 198, §6 (AMD). 1983, c. 859, §§M7,M13 (AMD). 1985, c. 783, §5 (AMD). 1987, c. 497, §40 (AMD). 1989, c. 533, §§10,14 (AMD). 1989, c. 588, §B2 (AMD). 1989, c. 871, §16 (AMD). 1991, c. 528, §§XX1,2 (AMD). 1991, c. 528, §§XX7,8,RRR (AFF). 1991, c. 591, §§XX1,2 (AMD). 1991, c. 591, §§XX7,8 (AFF). 1993, c. 410, §§LLL1,KKKK1 (AMD). 1993, c. 410, §LLL5 (AFF). 1993, c. 471, §3 (AMD). 1993, c. 701, §§6,7 (AMD). 1993, c. 701, §10 (AFF). 1995, c. 5, §F1 (AMD). 1995, c. 5, §F2 (AFF). 1995, c. 281, §§18,19 (AMD). 1995, c. 281, §42 (AFF). 1999, c. 401, §§X1-3 (AMD). 1999, c. 401, §X5 (AFF). 1999, c. 414, §23 (AMD). 1999, c. 488, §11 (AMD). 2001, c. 439, §TTTT2 (AMD). 2001, c. 439, §TTTT3 (AFF). 2003, c. 510, §C12 (AMD). 2003, c. 510, §C13 (AFF). 2003, c. 673, §V23 (AMD). 2003, c. 673, §V29 (AFF). 2007, c. 410, §5 (AMD). 2007, c. 410, §6 (AFF). 2007, c. 438, §48 (AMD). 2007, c. 444, §1 (AMD). 2007, c. 627, §51 (AMD). 2007, c. 627, §96 (AFF). 2011, c. 209, §4 (AMD). 2011, c. 209, §5 (AFF). 2013, c. 368, Pt. M, §2 (AMD). 2013, c. 368, Pt. N, §2 (AMD). 2013, c. 588, Pt. E, §11 (AMD). 2015, c. 267, Pt. OOOO, §5 (AMD). 2015, c. 267, Pt. OOOO, §7 (AFF). 2015, c. 300, Pt. A, §25 (AMD).



36 §1811-A. Credit for worthless accounts

The tax paid on sales represented by accounts charged off as worthless may be credited against the tax due on a subsequent return filed within 3 years of the charge-off, but, if any such accounts are thereafter collected by the retailer, a tax must be paid upon the amounts so collected. [2007, c. 438, §49 (AMD).]

SECTION HISTORY

1965, c. 196, §1 (NEW). 1981, c. 706, §22 (AMD). 2007, c. 438, §49 (AMD).



36 §1811-B. Credit for tax paid on purchases for resale

A retailer registered under section 1754-B may claim a credit for sales tax imposed by this Part if the retailer has paid the sales tax on tangible personal property purchased for resale at retail sale. The credit may be claimed only on the return that corresponds to the period in which the tax was paid. The credit may not be claimed if the item has been withdrawn from inventory by the retailer for the retailer's own use prior to its sale. If the retailer purchases an item for resale at retail sale and pays tax to its vendor and if the retailer's sales and use tax liability for the tax period in question is less than the credit being claimed, the retailer is entitled either to carry the credit forward or to receive a refund of the tax paid. [2005, c. 332, §14 (AMD); 2005, c. 332, §30 (AFF).]

SECTION HISTORY

2003, c. 673, §AAA3 (NEW). 2005, c. 332, §14 (AMD). 2005, c. 332, §30 (AFF).



36 §1812. Adding tax to sale price

1. Computation. Every retailer shall add the sales tax imposed by chapters 211 to 225, or the average equivalent of that tax, to the sale price, except as otherwise provided, and when added the tax constitutes a part of the price, is a debt of the purchaser to the retailer until paid and is recoverable at law in the same manner as the purchase price. When the sale price involves a fraction of a dollar, the retailer shall add the tax to the sale price upon the following schedules:

When the sale price exceeds $1, the tax to be added to the price is the scheduled amount for each whole dollar plus the scheduled amount for each fractional part of $1.

A. [1999, c. 414, §24 (RP).]

A-1. If the tax rate is 5%:

Paragraph A-1 as enacted by PL 1999, c. 414, §25 is REALLOCATED TO TITLE 36, SECTION 1812, SUBSECTION 1, PARAGRAPH A-2

A-2. (REALLOCATED FROM T. 36, §1812, sub-§1, ¶A-1) If the tax rate is 5 1/2%:

B. If the tax rate is 7%:

C. [1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. XX, §7 (AFF); 1991, c. 528, Pt. XX, §5 (RP); 1991, c. 591, Pt. XX, §7 (AFF); 1991, c. 591, Pt. XX, §5 (RP).]

D. If the tax rate is 10%:

E. If the tax rate is 8%:

F. If the tax rate is 9%:

[ 2015, c. 267, Pt. OOOO, §6 (AMD); 2015, c. 267, Pt. OOOO, §7 (AFF); 2015, c. 300, Pt. A, §26 (AMD) .]

2. Several items. When several purchases are made together and at the same time, the tax must be computed on the total amount of the several items, except that purchases taxed at different rates must be separately totaled.

[ 1991, c. 846, §24 (AMD) .]

3. Breakage. Breakage under this section shall be retained by the retailer as compensation for the collection.

[ 1987, c. 402, Pt. A, §181 (NEW) .]

SECTION HISTORY

P&SL 1967, c. 191, §D2 (AMD). 1967, c. 544, §93 (AMD). 1967, c. 544, §112 (RP). 1969, c. 295, §3 (AMD). 1985, c. 783, §6 (RPR). 1987, c. 402, §A181 (RPR). 1989, c. 588, §§B3,B4 (AMD). 1989, c. 871, §17 (AMD). 1991, c. 528, §§XX3-5 (AMD). 1991, c. 528, §§XX7,8,RRR (AFF). 1991, c. 591, §§XX3-5 (AMD). 1991, c. 591, §§XX7,8 (AFF). 1991, c. 846, §24 (AMD). 1993, c. 410, §LLL2 (AMD). 1993, c. 410, §LLL5 (AFF). 1995, c. 281, §20 (AMD). 1999, c. 401, §X4 (AMD). 1999, c. 414, §§24,25 (AMD). 1999, c. 790, §A48 (AMD). 2013, c. 368, Pt. M, §3 (AMD). 2015, c. 267, Pt. OOOO, §6 (AMD). 2015, c. 267, Pt. OOOO, §7 (AFF). 2015, c. 300, Pt. A, §26 (AMD).



36 §1813. Illegal collection of sales tax prohibited

Any retailer who knowingly charges or collects as the sales tax due on the sale price of any property or service an amount in excess of that provided by section 1812 commits a Class E crime. [1991, c. 546, §24 (AMD).]

SECTION HISTORY

1977, c. 696, §276 (AMD). 1991, c. 546, §24 (AMD).



36 §1814. Excessive and erroneous collections

1. Tax liability. Whenever the tax collected by a retailer for any period exceeds that provided by law, whether the excess is attributable to the collection of tax on exempt or nontaxable transactions or erroneous computation, the total amount collected, excluding only that portion of the excess that has been returned or credited to the person or persons from whom it was collected, constitutes a tax liability of the retailer that must be reported and paid at the time and in the manner provided by sections 1951-A and 1952.

[ 2003, c. 390, §11 (AMD) .]

2. Tax liability subject to assessment, collection and enforcement. The tax liability specified in subsection 1 shall be subject to assessment, collection and enforcement by the State Tax Assessor in the manner provided in chapters 7 and 211 to 225.

[ 1979, c. 378, §9 (AMD) .]

3. Refund. Any such amount which has been paid by or collected from a retailer shall be refunded by the State Tax Assessor to the retailer in accordance with section 2011 only upon submission of proof to the satisfaction of the State Tax Assessor that the amount has been returned or credited to the person or persons from whom it was originally collected. In such cases, interest shall be paid by the State Tax Assessor only upon proof that interest was included in the repayment by the retailer to that person or persons.

[ 1987, c. 772, §23 (AMD) .]

SECTION HISTORY

1977, c. 316, §1 (NEW). 1979, c. 378, §9 (AMD). 1987, c. 772, §23 (AMD). 2003, c. 390, §11 (AMD).



36 §1815. Tax from sales occurring on Passamaquoddy reservation

1. Passamaquoddy Sales Tax Fund. The Passamaquoddy Sales Tax Fund, referred to in this section as the "fund," is established as a dedicated account to be administered by the Treasurer of State for the purpose of returning sales tax revenue to the Passamaquoddy Tribe pursuant to subsections 2 and 3.

[ 1999, c. 477, §1 (NEW) .]

2. Monthly transfer. By the 20th day of each month, the assessor shall notify the State Controller and the Treasurer of State of the amount of revenue attributable to the tax collected under this Part in the previous month on sales occurring on the Passamaquoddy reservation at either Pleasant Point or Indian Township reduced by the transfer to the Local Government Fund required by Title 30-A, section 5681. When notified by the assessor, the State Controller shall transfer that amount to the Passamaquoddy Sales Tax Fund.

[ 1999, c. 477, §1 (NEW) .]

3. Monthly payment. By the end of each month, the Treasurer of State shall make payments to the Passamaquoddy Tribe from the Passamaquoddy Sales Tax Fund equal to the amounts transferred into the fund.

[ 1999, c. 477, §1 (NEW) .]

SECTION HISTORY

1999, c. 477, §1 (NEW).



36 §1816. Special rules for mobile telecommunications services (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 584, §9 (NEW). 2001, c. 584, §10 (AFF). 2003, c. 673, §V29 (AFF). 2003, c. 673, §V24 (RP).






Chapter 215: USE TAX

36 §1861. Imposition

A tax is imposed, at the respective rate provided in section 1811, on the storage, use or other consumption in this State of tangible personal property or a service, the sale of which would be subject to tax under section 1764 or 1811. Every person so storing, using or otherwise consuming is liable for the tax until the person has paid the tax or has taken a receipt from the seller, as duly authorized by the assessor, showing that the seller has collected the sales or use tax, in which case the seller is liable for it. Retailers registered under section 1754-B or 1756 shall collect the tax and make remittance to the assessor. The amount of the tax payable by the purchaser is that provided in the case of sales taxes by section 1812. When tangible personal property purchased for resale is withdrawn from inventory by the retailer for the retailer's own use, use tax liability accrues at the date of withdrawal. [1995, c. 640, §6 (AMD).]

SECTION HISTORY

1965, c. 136, (AMD). P&SL 1967, c. 191, §D3 (AMD). 1967, c. 544, §94 (AMD). 1967, c. 544, §112 (RP). 1969, c. 295, §4 (AMD). 1985, c. 783, §7 (RPR). 1987, c. 497, §41 (AMD). 1991, c. 846, §25 (AMD). 1995, c. 640, §6 (AMD).



36 §1861-A. Reporting use tax on individual income tax returns

The assessor shall provide that individuals report use tax on items with a sale price of $5,000 or less on their Maine individual income tax returns. Taxpayers are required to attest to the amount of their use tax liability for the period of the tax return. Alternatively, they may elect to report an amount that is .08% of their Maine adjusted gross income. A taxpayer electing to satisfy a use tax liability by estimating it shall calculate the liability in accordance with the use tax table. The estimated liability is applicable only to purchases of any individual items each having a sale price no greater than $1,000. For each taxable item with a sale price greater than $1,000 but no more than $5,000, the actual use tax liability for each purchase must be added to the amount of the estimated liability derived from the use tax table. Upon subsequent review, if use tax liability for the period of the return exceeds the amount of use tax paid with the return, a credit of that amount paid relative to the item or items being supplementarily assessed is allowed. Use tax on any item with a sale price of more than $5,000 must be reported in accordance with section 1951-A. [2007, c. 240, Pt. W, §1 (AMD); 2007, c. 240, Pt. W, §2 (AFF).]

SECTION HISTORY

1989, c. 880, §F (NEW). RR 1991, c. 2, §133 (COR). 1999, c. 521, §A9 (AMD). 1999, c. 521, §A11 (AFF). 2001, c. 583, §12 (AMD). 2003, c. 391, §1 (AMD). 2007, c. 240, Pt. W, §1 (AMD). 2007, c. 240, Pt. W, §2 (AFF).



36 §1862. Sales or use tax paid to another jurisdiction

The tax imposed by this Part does not apply to the use, storage or other consumption in this State of tangible personal property or taxable services purchased outside the State upon which the purchaser has paid a sales or use tax imposed by another taxing jurisdiction that is equal to or greater than the tax imposed by this Part. If the amount of sales or use tax paid to another taxing jurisdiction is less than the amount of tax imposed by this Part, then the purchaser shall pay to the State Tax Assessor an amount sufficient to make the total amount of sales and use tax paid to the other taxing jurisdiction and this State equal to the amount imposed by this Part. [2011, c. 240, §20 (AMD).]

SECTION HISTORY

1985, c. 783, §8 (AMD). 1987, c. 772, §24 (AMD). 2011, c. 240, §20 (AMD).



36 §1863. No tax on returned merchandise donated to charity

No use tax may be imposed on the donation of merchandise by a retailer to an organization exempt from taxation under the United States Internal Revenue Code, Section 501(c)(3), as amended, when the merchandise has been returned to the retailer by the purchaser and the retailer then gives to the purchaser an allowance in cash or by credit pursuant to warranty or when the full price of the merchandise returned is refunded, either in cash or by credit, to the purchaser. [1981, c. 503, (NEW).]

SECTION HISTORY

1981, c. 503, (NEW).



36 §1864. No use tax on donations to exempt organization

A use tax is not imposed on the donation of merchandise by a retailer from inventory to an organization if sales to that organization are exempt from sales tax under section 1760. [2001, c. 439, Pt. II, §1 (NEW); 2001, c. 439, Pt. II, §2 (AFF).]

SECTION HISTORY

2001, c. 439, §II1 (NEW). 2001, c. 439, §II2 (AFF).



36 §1865. Deposit of use taxes paid on certain fuels

The Treasurer of State shall deposit all use taxes received for fuel consumed by vehicles operating on rails and qualifying for a fuel tax refund under section 3218 and taxed under this chapter into the Multimodal Transportation Fund account established in Title 23, section 4210-B. [2011, c. 649, Pt. E, §4 (AMD).]

SECTION HISTORY

2003, c. 498, §7 (NEW). 2003, c. 498, §12 (AFF). 2005, c. 457, §GGG6 (AMD). 2011, c. 649, Pt. E, §4 (AMD).






Chapter 217: ADMINISTRATION AND OPERATION

36 §1901. Powers of Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 706, §23 (RP).



36 §1902. Assistants (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 165, §1 (AMD). 1981, c. 706, §23 (RP).



36 §1903. Examination of records and premises (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 706, §23 (RP).



36 §1904. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 706, §23 (RP).



36 §1905. Witnesses (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 706, §23 (RP).



36 §1906. Notices, how given (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 378, §10 (RP).






Chapter 218: TRUST FUNDS

36 §1921. Taxes held in trust for the Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 316, §2 (NEW). 1979, c. 378, §11 (AMD). 1985, c. 691, §18 (RP).



36 §1922. Notice to segregate trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 316, §2 (NEW). 1985, c. 691, §18 (RP).



36 §1923. Revocation of registration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 316, §2 (NEW). 1977, c. 694, §703 (RPR). 1985, c. 691, §18 (RP).



36 §1924. Misappropriation of trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 316, §2 (NEW). 1985, c. 691, §18 (RP).



36 §1925. Remedies not exclusive (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 316, §2 (NEW). 1981, c. 706, §24 (RP).






Chapter 219: ASSESSMENT AND COLLECTION OF TAX

36 §1951. Collection of tax; report to Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 196, §2 (AMD). 1977, c. 679, §6A (AMD). 1991, c. 9, §E23 (RP).



36 §1951-A. Collection of tax; report to State Tax Assessor

1. Monthly report and payment. Every retailer shall file with the State Tax Assessor, on or before the 15th day of each month, a return made under the penalties of perjury on a form prescribed by the assessor. The return must report the total sale price of all sales made during the preceding calendar month and such other information as the assessor requires. The assessor may permit the filing of returns other than monthly. The assessor, by rule, may waive reporting nontaxable sales. The assessor may for good cause extend for not more than 30 days the time for filing returns required under this Part. Every person subject to the use tax shall file similar returns, at similar dates, and pay the tax or furnish a receipt for the tax from a registered retailer.

[ 2011, c. 285, §7 (AMD) .]

2. Estimated payment.

[ 1999, c. 471, §1 (RP) .]

3. Reporting tax on casual rentals on individual income tax returns. An individual whose only sales tax collection responsibility under this Title is the collection of sales tax on casual rentals of living quarters pursuant to section 1764 and whose sales tax liability in connection with those rentals during the period of the individual’s income tax return is expected to be less than $2,000 may report and pay that sales tax on the individual's Maine income tax return for that year in lieu of filing returns under subsection 1. If the individual's actual sales tax liability in connection with those rentals is $2,000 or more for that year, the individual must file returns as required under subsection 1 during the succeeding year.

[ 2011, c. 285, §7 (AMD) .]

SECTION HISTORY

1991, c. 9, §E24 (NEW). 1991, c. 780, §Q2 (AMD). 1991, c. 780, §Q4 (AFF). 1993, c. 395, §16 (AMD). 1999, c. 471, §1 (AMD). 2007, c. 438, §50 (AMD). 2007, c. 539, Pt. KKK, §1 (AMD). 2011, c. 285, §7 (AMD).



36 §1952. Payment of tax

The taxes imposed by chapters 211 to 225 on sales of tangible personal property and taxable services are due and payable at the time of the sale. Upon such terms and conditions as the State Tax Assessor may prescribe, the assessor may permit a postponement of payment to a date not later than the date on which the sales so taxed are required to be reported. [2003, c. 390, §12 (AMD).]

SECTION HISTORY

1977, c. 198, §7 (AMD). 1977, c. 679, §7 (AMD). 1981, c. 364, §27 (AMD). 2003, c. 390, §12 (AMD).



36 §1952-A. Payment of tax on vehicles and recreational vehicles

The tax imposed by this Part on the sale or use of any vehicle, snowmobile, all-terrain vehicle or watercraft must, except where the dealer has collected the tax in full, be paid by the purchaser or other person seeking registration of the vehicle, snowmobile, all-terrain vehicle or watercraft at the time and place of registration. In the case of vehicles, the tax must be collected by the Secretary of State and transmitted to the Treasurer of State as provided by Title 29-A, section 409. In the case of watercraft, snowmobiles and all-terrain vehicles, the tax must be collected by the Commissioner of Inland Fisheries and Wildlife and transmitted to the Treasurer of State as provided by Title 12, sections 13002 to 13005. [2005, c. 218, §26 (AMD).]

SECTION HISTORY

1975, c. 702, §6 (NEW). 1989, c. 588, §C5 (AMD). RR 1991, c. 1, §51 (COR). 1991, c. 586, §6 (AMD). 1995, c. 65, §A143 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 467, §18 (AMD). 1995, c. 625, §A50 (AMD). 2003, c. 414, §B64 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 218, §26 (AMD).



36 §1952-B. Manufactured housing

The tax imposed by this Part on the sale or use of manufactured housing, except when the dealer has collected the tax in full, must be paid by the purchaser to the State Tax Assessor. The assessor shall provide a tax receipt to the purchaser. Upon request by the municipal officials or the Maine Land Use Planning Commission, the receipt must be made available by the purchaser to certify that the tax has been paid, pursuant to Title 30-A, section 4358, subsection 4 or Title 30-A, section 7060, subsection 1, paragraph C. [2005, c. 618, §4 (AMD); 2011, c. 682, §38 (REV).]

A valid bill of sale from a dealer showing that the tax has been collected in full serves to certify that the tax has been paid, pursuant to Title 30-A, section 4358, subsection 4, or Title 30-A, section 7060, subsection 1, paragraph C, in lieu of a tax receipt provided by the assessor. [2005, c. 618, §4 (AMD).]

SECTION HISTORY

1987, c. 647, §4 (NEW). 1991, c. 846, §26 (AMD). 2005, c. 618, §4 (AMD). 2011, c. 682, §38 (REV).



36 §1953. Tax a debt; recovery; preference

The taxes, interest and penalties imposed by chapters 7 and 211 to 225, from the time they are due, are a personal debt of the retailer or user to the State, recoverable in any court of competent jurisdiction in a civil action in the name of the State. [2005, c. 218, §27 (AMD).]

SECTION HISTORY

1979, c. 541, §B46 (AMD). 2005, c. 218, §27 (AMD).



36 §1954. Arbitrary assessment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 196, §3 (AMD). 1979, c. 378, §12 (RP).



36 §1955. Deficiency assessment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 196, §4 (AMD). 1975, c. 702, §7 (RPR). 1979, c. 378, §13 (RP).



36 §1955-A. Failure to pay tax on vehicles

If, after notice of assessment and demand for payment, any amount required to be paid for any vehicle is not paid as demanded within the 10-day period prescribed in section 171, the State Tax Assessor, in addition to enforcing collection by any method authorized by Part 1 or this Part, may immediately notify the Secretary of State who shall proceed in accordance with Title 29-A, section 154, subsection 5 to mail the required 10-day notice and suspend any registration certificate and plates issued for the vehicle for which the tax remains unpaid at the expiration of the 10-day period. [1995, c. 65, Pt. A, §144 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

SECTION HISTORY

1975, c. 702, §8 (NEW). 1979, c. 541, §A223 (AMD). 1987, c. 497, §42 (AMD). 1989, c. 502, §A131 (AMD). 1989, c. 508, §13 (AMD). 1989, c. 878, §A107 (RPR). 1995, c. 65, §A144 (AMD). 1995, c. 65, §§A153,C15 (AFF).



36 §1955-B. Payment of tax on vehicles resulting in protest

If a payment of the tax due for a vehicle results in a protest or is returned by the bank upon which it was drawn because of "Insufficient Funds," "Account Closed," "No Account" or a similar reason, the State Tax Assessor shall promptly mail a notice to the person liable for the payment of the tax warning that person that if payment is not made as demanded within 10 days after the mailing of the notice, the registration issued for the vehicle may be suspended in accordance with Title 29-A, section 154, subsection 5. If that person fails to pay the amount due within 10 days after the mailing of the notice, the assessor, in addition to enforcing collection by any method authorized by Part 1 or this Part, may notify the Secretary of State who, in accordance with Title 29-A, section 154, subsection 5, shall proceed to mail the required 10-day notice and shall suspend the registration issued for the vehicle if the tax remains unpaid at the expiration of the 10-day period. [2011, c. 240, §21 (AMD).]

SECTION HISTORY

1975, c. 702, §8 (NEW). 1989, c. 508, §14 (AMD). 1995, c. 65, §A145 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2011, c. 240, §21 (AMD).



36 §1955-C. Assessment for vehicles

Certificates forwarded to the State Tax Assessor under Title 29-A, section 409, subsection 4 or Title 12, section 13003, must be treated as returns filed under this Title for purposes of section 141. [2003, c. 414, Pt. B, §65 (AMD); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

1979, c. 378, §14 (NEW). RR 1991, c. 1, §52 (COR). 1991, c. 376, §56 (AMD). 1995, c. 65, §A146 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 467, §19 (AMD). 2003, c. 414, §B65 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



36 §1956. Jeopardy assessments (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 316, §3 (RPR). 1979, c. 378, §15 (RP).



36 §1957. Petition for reconsideration of assessment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §704 (RP).



36 §1958. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §704 (RP).



36 §1959. Warrant; request for (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 702, §9 (AMD). 1977, c. 165, §§2-4 (AMD). 1977, c. 694, §705 (AMD). 1981, c. 470, §A157 (AMD). 1985, c. 691, §19 (RP).



36 §1960. -- issuance (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 691, §20 (RP).



36 §1961. Lien of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 765, §21 (RPR). 1979, c. 378, §16 (AMD). 1985, c. 691, §21 (RP).



36 §1962. Form and effect (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 21, §1 (AMD). 1975, c. 765, §22 (AMD). 1977, c. 165, §5 (RPR). 1977, c. 694, §706 (AMD). 1983, c. 480, §A41 (AMD). 1985, c. 691, §22 (RP).



36 §1963. -- arrest and commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §127 (AMD). 1975, c. 765, §23 (RP).



36 §1964. Priority of tax (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 218, §28 (RP).



36 §1965. Enforcement of lien (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 765, §24 (NEW). 1985, c. 691, §23 (RP).






Chapter 221: OVERPAYMENTS, REFUNDS

36 §2011. Overpayment; refunds

If the State Tax Assessor determines, upon written application by a taxpayer or during the course of an audit, that any tax under this Part has been paid more than once or has been erroneously or illegally collected or computed, the assessor shall certify to the State Controller the amount paid in excess of that legally due. That amount must be credited by the assessor on any taxes then due from the taxpayer and the balance refunded to the taxpayer or the taxpayer's successor in interest, but no such credit or refund may be allowed unless within 3 years from the date of overpayment either a written petition stating the grounds upon which the refund or credit is claimed is filed with the assessor or the overpayment is discovered on audit. Interest at the rate determined pursuant to section 186 must be paid on any balance refunded pursuant to this chapter from the date the return listing the overpayment was filed or the date the payment was made, whichever is later, except that no interest may be paid with respect to the refunds provided by section 2013 and, in cases of excessive or erroneous collections, interest must be paid in accordance with section 1814, subsection 3. At the election of the assessor, unless the taxpayer specifically requests a cash refund, the refund may be credited to the taxpayer's sales and use tax account, but, in the case of a credit no further interest may accrue from the date of that election. The taxpayer may not apply for a refund of any amount assessed when administrative and judicial review under section 151 has been completed. [2005, c. 218, §29 (AMD).]

A taxpayer dissatisfied with the decision of the assessor, upon a written request for refund filed under this section may request reconsideration and appeal from the reconsideration in the same manner and under the same conditions as in the case of assessments made under chapter 7. The decision of the assessor upon a written request for refund becomes final as to law and fact in the same manner and under the same conditions as in the case of assessments made under chapter 7. [2013, c. 331, Pt. C, §10 (AMD); 2013, c. 331, Pt. C, §41 (AFF).]

SECTION HISTORY

1977, c. 694, §707 (AMD). 1979, c. 378, §17 (AMD). 1981, c. 180, §§2,3 (AMD). 1985, c. 691, §24 (AMD). 1987, c. 772, §25 (AMD). 2005, c. 218, §29 (AMD). 2013, c. 331, Pt. C, §10 (AMD). 2013, c. 331, Pt. C, §41 (AFF).



36 §2012. Refund of sales tax on goods removed from State

A business that operates both within and without this State may request a refund of Maine sales tax paid at the time of purchase on tangible personal property that is placed in inventory in this State and subsequently withdrawn from inventory for: [2015, c. 300, Pt. A, §27 (NEW).]

1. Use outside the State. Use at a fixed location of the business in another taxing jurisdiction;

[ 2015, c. 300, Pt. A, §27 (NEW) .]

2. Fabrication, attachment or incorporation outside the State. Fabrication, attachment or incorporation into other tangible personal property for use at a fixed location of the business in another taxing jurisdiction; or

[ 2015, c. 300, Pt. A, §27 (NEW) .]

3. Incorporation into real property. Incorporation into real property located in another taxing jurisdiction.

[ 2015, c. 300, Pt. A, §27 (NEW) .]

In order to be eligible for the refund, the tangible personal property on which sales tax was paid may not be used by the business prior to its withdrawal from inventory for any purpose other than storage or the fabrication, attachment or incorporation described in subsection 2. The business must also maintain inventory records by which the acquisition and disposition of such tangible personal property may be traced. A refund may not be made when the taxing jurisdiction to which the tangible personal property is removed levies a sales or use tax. Refunds under this section must be requested in accordance with section 2011. [2015, c. 300, Pt. A, §27 (NEW).]

SECTION HISTORY

1967, c. 88, (AMD). 2015, c. 300, Pt. A, §27 (RPR).



36 §2013. Refund of sales tax on depreciable machinery and equipment purchases

1. Definitions. As used in this section, unless the context otherwise indicates, the following words have the following meanings.

A. "Commercial agricultural production" means commercial production of crops, plants, trees, compost and livestock. [2011, c. 657, Pt. N, §2 (AMD); 2011, c. 657, Pt. N, §3 (AFF).]

A-1. "Commercial aquacultural production" means the commercial production of cultured fish, shellfish, seaweed or other marine plants for human and animal consumption, including:

(1) All cultivating activities occurring at hatcheries or nurseries, from the egg, larval or spore stages to the transfer of the product to a growing site; and

(2) All cultivating activities occurring on water, from the receipt of fish, shellfish, seaweed or other marine plants from onshore facilities to the delivery of harvested products to onshore facilities for processing. [1993, c. 151, §1 (NEW).]

B. "Commercial fishing" means attempting to catch fish or any other marine animals or organisms with the intent of disposing of them for profit or trade in commercial channels and does not include subsistence fishing for personal use, sport fishing or charter boat fishing where the vessel is used for carrying sport anglers to available fishing grounds. [1993, c. 151, §1 (AMD).]

B-1. "Commercial wood harvesting" means the commercial severance and yarding of trees for sale or for processing into logs, pulpwood, bolt wood, wood chips, stud wood, poles, pilings, biomass or fuel wood or other products commonly known as forest products. [2011, c. 657, Pt. N, §2 (NEW); 2011, c. 657, Pt. N, §3 (AFF).]

C. "Depreciable machinery and equipment" means, except as otherwise provided by this paragraph, that part of the following machinery and equipment for which depreciation is allowable under the Code and repair parts for that machinery and equipment:

(1) New or used machinery and equipment for use directly and primarily in commercial agricultural production, including self-propelled vehicles; attachments and equipment for the production of field and orchard crops; new or used machinery and equipment for use directly and primarily in production of milk, animal husbandry and production of livestock, including poultry; new or used machinery and equipment used in the removal and storage of manure; and new or used machinery and equipment not used directly and primarily in commercial agricultural production, but used to transport potatoes from a truck into a storage location;

(2) New or used watercraft, nets, traps, cables, tackle and related equipment necessary to and used directly and primarily in commercial fishing;

(3) New or used watercraft, machinery or equipment used directly and primarily for commercial aquacultural production, including, but not limited to: nets; ropes; cables; anchors and anchor weights; shackles and other hardware; buoys; fish tanks; fish totes; oxygen tanks; pumping systems; generators; water-heating systems; boilers and related pumping systems; diving equipment; feeders and related equipment; power-generating equipment; tank water-level sensors; aboveground piping; water-oxygenating systems; fish-grading equipment; safety equipment; and sea cage systems, including walkways and frames, lights, netting, buoys, shackles, ropes, cables, anchors and anchor weights; and

(4) New or used machinery and equipment for use directly and primarily in commercial wood harvesting, including, but not limited to, chain saws, skidders, delimbers, forwarders, slashers, feller bunchers and wood chippers.

"Depreciable machinery and equipment" does not include a motor vehicle as defined in section 1752, subsection 7 or a trailer as defined in section 1752, subsection 19-A. [RR 2011, c. 2, §41 (COR).]

[ RR 2011, c. 2, §41 (COR) .]

2. Refund authorized. Any person, association of persons, firm or corporation that purchases electricity, or that purchases or leases depreciable machinery or equipment, for use in commercial agricultural production, commercial fishing, commercial aquacultural production or commercial wood harvesting or that purchases fuel for use in a commercial fishing vessel must be refunded the amount of sales tax paid upon presenting to the State Tax Assessor evidence that the purchase is eligible for refund under this section.

Evidence required by the assessor may include a copy or copies of that portion of the purchaser's or lessee's most recent filing under the United States Internal Revenue Code that indicates that the purchaser or lessee is engaged in commercial agricultural production, commercial fishing, commercial aquacultural production or commercial wood harvesting and that the purchased machinery or equipment is depreciable for those purposes or would be depreciable for those purposes if owned by the lessee.

In the event that any piece of machinery or equipment is only partially depreciable under the United States Internal Revenue Code, any reimbursement of the sales tax must be prorated accordingly. In the event that electricity or fuel for a commercial fishing vessel is used in qualifying and nonqualifying activities, any reimbursement of the sales tax must be prorated accordingly.

Application for refunds must be filed with the assessor within 36 months of the date of purchase or execution of the lease.

[ 2011, c. 657, Pt. N, §2 (AMD); 2011, c. 657, Pt. N, §3 (AFF) .]

3. Purchases made free of tax with certificate. Sales tax need not be paid on the purchase of electricity, fuel for a commercial fishing vessel or a single item of machinery or equipment if the purchaser has obtained a certificate from the assessor stating that the purchaser is engaged in commercial agricultural production, commercial fishing, commercial aquacultural production or commercial wood harvesting and authorizing the purchaser to purchase electricity, fuel for a commercial fishing vessel or depreciable machinery and equipment without paying Maine sales tax. The seller is required to obtain a copy of the certificate together with an affidavit as prescribed by the assessor, to be maintained in the seller's records, attesting to the qualification of the purchase for exemption pursuant to this section. In order to qualify for this exemption, the electricity, fuel for a commercial fishing vessel or depreciable machinery or equipment must be used directly in commercial agricultural production, commercial fishing, commercial aquacultural production or commercial wood harvesting. In order to qualify for this exemption, the electricity or fuel for a commercial fishing vessel must be used in qualifying activities, including support operations.

[ 2011, c. 657, Pt. N, §2 (AMD); 2011, c. 657, Pt. N, §3 (AFF) .]

4. Information on processes for refunds and appeals. The assessor shall post information describing the process for requesting a refund under this section on the bureau’s publicly accessible website along with a description of the process to appeal a denial of refund request.

[ 2011, c. 285, §8 (AMD); 2011, c. 285, §15 (AFF) .]

SECTION HISTORY

1977, c. 686, §5 (NEW). 1979, c. 190, (AMD). 1981, c. 364, §28 (AMD). 1981, c. 680, (AMD). 1983, c. 571, §3 (AMD). 1985, c. 411, §§1,2 (AMD). 1985, c. 447, §§1-3 (AMD). 1985, c. 691, §§25,26,48 (AMD). 1985, c. 737, §A98 (AMD). 1989, c. 533, §§11-13 (AMD). 1989, c. 847, §3 (AMD). 1993, c. 151, §1 (AMD). 1993, c. 395, §17 (AMD). 1993, c. 680, §A30 (AMD). 1997, c. 514, §1 (AMD). 1999, c. 708, §32 (AMD). 1999, c. 757, §1 (AMD). 1999, c. 757, §3 (AFF). 2001, c. 396, §24 (AMD). 2005, c. 519, §QQQ1 (AMD). 2005, c. 519, §QQQ2 (AFF). 2005, c. 638, §2 (AMD). 2007, c. 466, Pt. A, §60 (AMD). 2007, c. 649, §8 (AMD). 2009, c. 632, §3 (AMD). RR 2011, c. 2, §41 (COR). 2011, c. 285, §8 (AMD). 2011, c. 285, §15 (AFF). 2011, c. 380, Pt. EEEE, §§1, 2 (AMD). 2011, c. 380, Pt. EEEE, §3 (AFF). 2011, c. 657, Pt. N, §2 (AMD). 2011, c. 657, Pt. N, §3 (AFF).



36 §2014. Fish passage facilities

Taxes on the sale or use of materials used in the construction of fish passage facilities in new, reconstructed or redeveloped dams, when the fish passage facilities are built in accordance with plans and specifications approved by the Department of Inland Fisheries and Wildlife or the Department of Marine Resources, shall be refundable. [1983, c. 560, §§4, 6 (NEW).]

The State Tax Assessor shall refund sales or use tax paid on these construction materials upon the submission by a person of the following: [1983, c. 560, §§4, 6 (NEW).]

1. Certification concerning construction. A certification from the Department of Inland Fisheries and Wildlife or the Department of Marine Resources that the fish passage facilities were constructed in accordance with approved plans and specifications; and

[ 1983, c. 560, §§4, 6 (NEW) .]

2. Application for tax rebate. An application for a tax rebate which shall state at a minimum the construction materials purchased, its manufacturers, its cost, the use of which the purchaser has made of the materials and the seller from whom the purchase was made, and shall be accompanied by a copy of the purchase invoices.

[ 1983, c. 560, §§4, 6 (NEW) .]

SECTION HISTORY

1983, c. 560, §§4,6 (NEW).



36 §2015. Rental vehicle excise tax reimbursement

1. Report. Annually, on or before September 1st, a vehicle owner or rental company engaged in the business of renting automobiles for a period of less than one year, in order to claim an excise tax reimbursement, shall file a report with the State Tax Assessor. The report must include the information required by the State Tax Assessor to determine the taxpayer's excise tax reimbursement entitlement. The State Tax Assessor may extend the September 1st filing deadline for a period not to exceed one year for good cause.

[ 1993, c. 701, §8 (NEW); 1993, c. 701, §10 (AFF) .]

2. Reimbursement. The State Tax Assessor shall determine the reimbursement to be paid to a taxpayer filing a return pursuant to subsection 1. The reimbursement is the amount that is the smaller of:

A. The amount determined by computing the total excise tax credit entitlement during the most recently completed period from July 1st to June 30th for which a taxpayer has filed a return pursuant to subsection 1. An excise tax credit accrues for each vehicle excise tax paid in the prior completed period for which the associated Maine registration was surrendered prior to the expiration of the associated 12-month excise tax period, unless the excise tax was credited to another registration, in which case the 12-month period continues to run in association with the replacement registration. The amount of the credit is equal to the amount of the excise tax paid in order to register the original vehicle multiplied by a fraction, the numerator of which is the number of complete months short of 12 months during which the registration was surrendered and the denominator is 12; or [1993, c. 701, §8 (NEW); 1993, c. 701, §10 (AFF).]

B. Three-tenths of the amount of tax paid to the State by the taxpayer resulting from the tax on the rental of automobiles for a period of less than one year during the most recently completed period from July 1st to June 30th. [1993, c. 701, §8 (NEW); 1993, c. 701, §10 (AFF).]

[ 1993, c. 701, §8 (NEW); 1993, c. 701, §10 (AFF) .]

3. Treasurer of State; notification. Upon the determination of the reimbursement amount to be paid to a vehicle owner or rental company, the State Tax Assessor shall inform the Treasurer of State of the determination and the Treasurer of State shall make the reimbursement. These reimbursements must be accounted for and paid as sales and use tax refunds. Unless the reimbursement is paid before November 1st of the year in which the report required in subsection 1 is filed or within 60 days of the filing of that report, whichever is later, interest at the rate provided in section 186 must be paid for the period of time that transpires after the deadline before payment is made.

[ 1993, c. 701, §8 (NEW); 1993, c. 701, §10 (AFF) .]

SECTION HISTORY

1993, c. 701, §8 (NEW). 1993, c. 701, §10 (AFF).



36 §2016. Pine Tree Development Zone businesses; reimbursement of certain taxes

1. Terms defined. As used in this section, the terms "qualified Pine Tree Development Zone business" and "qualified business activity" have the meanings given to them in Title 30-A, section 5250-I. For the purposes of this section, "primarily" means more than 50% of the time during the period that begins on the date on which the property is first placed in service by the purchaser and ends 2 years from that date or at the time the property is sold, destroyed or otherwise permanently removed from service by the purchaser, whichever occurs first.

[ 2005, c. 351, §9 (NEW); 2005, c. 351, §26 (AFF) .]

2. Reimbursement allowed. A reimbursement is allowed as provided in this section for a tax paid pursuant to this Part with respect to the sale or use of tangible personal property that is physically incorporated in and becomes a permanent part of real property that is owned by or sold to a qualified Pine Tree Development Zone business and that is used directly and primarily by that business in one or more qualified business activities.

[ 2005, c. 351, §9 (NEW); 2005, c. 351, §26 (AFF) .]

3. Claim for reimbursement. Claims under this section for reimbursement of taxes are controlled by this subsection.

A. A claim for reimbursement under this section must be filed by the contractor or subcontractor with the State Tax Assessor within 3 years from the date on which the tangible personal property was incorporated into real property. The reimbursement claim must be submitted on a form prescribed by the assessor and must be accompanied by a statement from a qualified Pine Tree Development Zone business certifying, under penalties of perjury, that the personal property with respect to which the tax was paid by the claimant has been placed in use directly and primarily in a qualified business activity. All records pertaining to such certification and to the transactions in question must be retained for at least 6 years by the contractor or subcontractor, by the qualified Pine Tree Development Zone business and by the person, if any, that sold the real property in question to that business. The reimbursement claim must be accompanied by such additional information as the assessor may require. If a sales or use tax is included in the contractor's or subcontractor's contract price, the contractor or subcontractor shall file, at the request of the qualified Pine Tree Development Zone business, a claim for reimbursement in accordance with this section and pay the reimbursement to the qualified Pine Tree Development Zone business. [2005, c. 351, §9 (NEW); 2005, c. 351, §26 (AFF).]

B. If, by agreement between the contractor or subcontractor and the qualified Pine Tree Development Zone business, the contractor or subcontractor assigns its right to claim and receive reimbursement, the qualified Pine Tree Development Zone business must file a claim for reimbursement in accordance with this subsection. A reimbursement may not be issued to a qualified Pine Tree Development Zone business under this paragraph unless the contractor or subcontractor has previously submitted to the bureau a certificate, signed by the contractor or subcontractor, releasing the contractor's or subcontractor's claim to the reimbursement. The certificate must be in a format prescribed by the assessor. [2005, c. 351, §9 (NEW); 2005, c. 351, §26 (AFF).]

[ 2005, c. 351, §9 (NEW); 2005, c. 351, §26 (AFF) .]

4. Limitations. The following are the limitations on reimbursements made pursuant to this section.

A. Reimbursements made by the assessor pursuant to this section are limited to taxes paid in connection with sales of tangible personal property that occur within a period of 10 years in the case of a qualified Pine Tree Development Zone business located in a tier 1 location, as defined in Title 30-A, section 5250-I, subsection 21-A, and 5 years in the case of a qualified Pine Tree Development Zone business located in a tier 2 location, as defined in Title 30-A, section 5250-I, subsection 21-B, from the date the qualified Pine Tree Development Zone business receiving the property is certified pursuant to Title 30-A, section 5250-O or by December 31, 2028, whichever occurs first. [2009, c. 627, §7 (AMD); 2009, c. 627, §12 (AFF).]

B. Reimbursement pursuant to this section of taxes paid in connection with the sale of tangible personal property subsequently attached to real property may not be made when those real property improvements:

(1) Are owned by more than one person prior to their acquisition by the qualified Pine Tree Development Zone business whose certification accompanies the reimbursement claim pursuant to subsection 3; or

(2) Have been used for a business purpose by a person other than the qualified Pine Tree Development Zone business whose certification accompanies the reimbursement claim pursuant to subsection 3. [2005, c. 351, §9 (NEW); 2005, c. 351, §26 (AFF).]

[ 2009, c. 627, §7 (AMD); 2009, c. 627, §12 (AFF) .]

5. Audit. The assessor has the authority to audit any claim filed under this section. If the assessor determines that the amount of the claimed reimbursement is incorrect, the assessor shall redetermine the claim and notify the claimant in writing of the redetermination. If the claimant has received reimbursement of an amount that the assessor concludes should not have been reimbursed, the assessor may issue an assessment for that amount within 3 years from the date the reimbursement claim was filed or at any time if a fraudulent reimbursement claim was filed. The claimant may seek reconsideration, pursuant to section 151, of the redetermination or assessment.

[ 2005, c. 351, §9 (NEW); 2005, c. 351, §26 (AFF) .]

6. Payment of claims. The State Tax Assessor shall determine the benefit for each claimant under this section. The assessor shall pay the certified amounts to each approved applicant qualifying for the benefit under this section within 30 days after receipt of a properly completed claim. Interest is not allowed on any payment made to a claimant pursuant to this section.

[ 2011, c. 655, Pt. L, §3 (AMD) .]

SECTION HISTORY

2005, c. 351, §9 (NEW). 2005, c. 351, §26 (AFF). 2009, c. 461, §25 (AMD). 2009, c. 627, §7 (AMD). 2009, c. 627, §12 (AFF). 2011, c. 655, Pt. L, §3 (AMD).



36 §2017. Qualified community wind power generator; reimbursement of certain taxes

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Primarily" means more than 50% of the time during the period that begins on the date on which the property is first placed in service by the purchaser and ends 2 years from that date or at the time the property is sold, destroyed or otherwise permanently removed from service by the purchaser, whichever occurs first. [2005, c. 646, §6 (NEW).]

A-1. "Community wind power generation facility" means an electricity-generating facility at any one site with an instantaneous generating nameplate capacity of not more than 10 megawatts that is powered entirely by wind energy. [2007, c. 693, §17 (NEW).]

B. "Qualified community wind power generator" means a person that has been certified as a community wind power generator by the Public Utilities Commission pursuant to Title 35-A, section 3403, subsection 3. [2007, c. 693, §18 (AMD); 2007, c. 693, §37 (AFF).]

[ 2007, c. 693, §§17, 18 (AMD); 2007, c. 693, §37 (AFF) .]

2. Reimbursement allowed. A reimbursement is allowed as provided in this section for a tax paid pursuant to this Part with respect to the sale or use of tangible personal property that is physically incorporated in and becomes a permanent part of real property that is owned by or sold to a qualified community wind power generator and that is used directly and primarily in the generation of electricity at a community wind power generation facility in this State.

[ 2007, c. 693, §19 (AMD); 2007, c. 693, §37 (AFF) .]

3. Claim for reimbursement. Claims under this section for reimbursement of taxes are controlled by this subsection.

A. A claim for reimbursement under this section must be filed by the contractor or subcontractor with the State Tax Assessor within 3 years from the date on which the tangible personal property was incorporated into real property. The reimbursement claim must be submitted on a form prescribed by the assessor and must be accompanied by a statement from a qualified community wind power generator certifying, under penalties of perjury, that the personal property with respect to which the tax was paid by the claimant has been placed in use directly and primarily in the generation of electricity in this State at a community wind power generation facility. All records pertaining to such certification and to the transactions in question must be retained for at least 6 years by the contractor or subcontractor, by the qualified community wind power generator and by the person, if any, that sold the real property in question to the qualified community wind power generator. The reimbursement claim must be accompanied by such additional information as the assessor may require. If a sales or use tax is included in the contractor's or subcontractor's contract price, the contractor or subcontractor shall file, at the request of the qualified community wind power generator, a claim for reimbursement in accordance with this section and pay the reimbursement to the qualified community wind power generator. [2007, c. 693, §20 (AMD); 2007, c. 693, §37 (AFF).]

B. If, by agreement between the contractor or subcontractor and the qualified community wind power generator, the contractor or subcontractor assigns its right to claim and receive reimbursement, the qualified community wind power generator must file a claim for reimbursement in accordance with this subsection. Reimbursement may not be issued to a qualified community wind power generator under this paragraph unless the contractor or subcontractor has previously submitted to the assessor a certificate, signed by the contractor or subcontractor, releasing the contractor's or subcontractor's claim to the reimbursement. The certificate must be in a format prescribed by the assessor. [2007, c. 693, §20 (AMD); 2007, c. 693, §37 (AFF).]

[ 2007, c. 693, §20 (AMD); 2007, c. 693, §37 (AFF) .]

4. Limitations. Limitations on reimbursements made pursuant to this section are governed by this subsection.

A. Reimbursements made by the State Tax Assessor pursuant to this section are limited to taxes paid in connection with sales of tangible personal property that occur within a period of 5 years from the date the qualified community wind power generator receiving the property is certified pursuant to Title 35-A, section 3403, subsection 3 or by December 31, 2011, whichever occurs first. [2007, c. 693, §21 (AMD); 2007, c. 693, §37 (AFF).]

B. Reimbursement pursuant to this section of taxes paid in connection with the sale of tangible personal property subsequently attached to real property may not be made when those real property improvements:

(1) Are owned by more than one person prior to their acquisition by the qualified community wind power generator whose certification accompanies the reimbursement claim pursuant to subsection 3; or

(2) Have been used for a business purpose by a person other than the qualified community wind power generator whose certification accompanies the reimbursement claim pursuant to subsection 3. [2005, c. 646, §6 (NEW).]

[ 2007, c. 693, §21 (AMD); 2007, c. 693, §37 (AFF) .]

5. Audit. The State Tax Assessor has the authority to audit any claim filed under this section. If the assessor determines that the amount of the claimed reimbursement is incorrect, the assessor shall redetermine the claim and notify the claimant in writing of the redetermination. If the claimant has received reimbursement of an amount that the assessor concludes should not have been reimbursed, the assessor may issue an assessment for that amount within 3 years from the date the reimbursement claim was filed or at any time if a fraudulent reimbursement claim was filed. The claimant may seek reconsideration, pursuant to section 151, of the redetermination or assessment.

[ 2005, c. 646, §6 (NEW) .]

6. Payment of claims. The State Tax Assessor shall determine the benefit for each claimant under this section and certify to the State Controller the amount to be transferred to the qualified community wind power generator reimbursement reserve account established, maintained and administered by the State Controller from General Fund undedicated revenue within the sales tax category. The assessor shall pay the certified amounts to each approved applicant qualifying for the benefit under this section within 30 days after receipt of a properly completed claim. Interest is not allowed on any payment made to a claimant pursuant to this section.

§2017. Reimbursement of certain taxes relating to advanced communications technology infrastructure

(As enacted by PL 2005, c. 665, §4 is to REALLLOCATED TO TITLE 36, SECTION 2018)

SECTION HISTORY

2005, c. 646, §6 (NEW). 2005, c. 665, §4 (NEW). 2007, c. 466, Pt. A, §61 (RAL). 2007, c. 693, §§17-21 (AMD). 2007, c. 693, §37 (AFF).



36 §2018. Reimbursement of certain taxes relating to advanced communications technology infrastructure (REALLOCATED FROM TITLE 36, SECTION 2017) (REPEALED)

(REALLOCATED FROM TITLE 36, SECTION 2017)

(REPEALED)

SECTION HISTORY

2007, c. 466, Pt. A, §61 (RAL). MRSA T. 36, §2018, sub-§8 (RP).



36 §2019. Refund of sales tax on purchases of parts and supplies (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 658, §3 (NEW). 2015, c. 300, Pt. A, §28 (RP).



36 §2020. Refund of sales tax on purchases of parts and supplies for windjammers

1. Definition. For purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Parts and supplies" means any products used directly and primarily for the operation, repair or maintenance of a windjammer, including, but not limited to, sails, rope, wood, rigging, masts, paints, varnishes, undersealers, engines and pumps, and lubricants and fuel. [2011, c. 425, §1 (NEW); 2011, c. 425, §3 (AFF).]

B. "Windjammer" means a United States Coast Guard-certified sailing vessel based in the State of traditional construction and designed to a historic standard that is used primarily for providing overnight passenger cruises along the Maine coast for a fee. [2011, c. 425, §1 (NEW); 2011, c. 425, §3 (AFF).]

[ 2011, c. 425, §1 (NEW); 2011, c. 425, §3 (AFF) .]

2. Refund authorized. The State Tax Assessor shall refund to a person that purchases parts and supplies for use in the operation, repair or maintenance of a windjammer the amount of sales tax paid with respect to those parts and supplies upon the person's presenting evidence that the purchase is eligible for a refund under this section. The refund claim must be submitted on a form prescribed by the assessor and must be accompanied by a copy or copies of that portion of the purchaser's most recent filing under the Code indicating that the purchaser is engaged in the operation of a windjammer and such additional information as the assessor may require. An application for a refund under this subsection must be filed with the assessor within 36 months of the date of purchase.

[ 2011, c. 425, §1 (NEW); 2011, c. 425, §3 (AFF) .]

3. Purchases made free of tax with certificate. Sales tax need not be paid on the purchase of parts and supplies for use in the operation, repair or maintenance of a windjammer if the purchaser has obtained a certificate from the assessor stating that the purchaser is engaged in the operation of a windjammer and authorizing the purchaser to purchase parts and supplies for use in the operation, repair and maintenance of a windjammer without paying Maine sales tax. The seller shall obtain a copy of the certificate together with an affidavit as prescribed by the assessor, to be maintained in the seller's records, attesting to the qualification of purchases for exemption pursuant to this section.

[ 2011, c. 425, §1 (NEW); 2011, c. 425, §3 (AFF) .]

4. Audit. The assessor may audit a claim for refund filed under subsection 2 or the use of a certificate issued under subsection 3. If the assessor determines that the amount of the claimed refund is incorrect or that the certificate has been used inappropriately, the assessor may issue an assessment within 3 years from the date of purchase or the date the claim was filed, whichever is later, or at any time if a fraudulent claim was filed. The claimant may seek reconsideration of the assessment pursuant to section 151.

[ 2011, c. 425, §1 (NEW); 2011, c. 425, §3 (AFF) .]

5. Payment of claims. The assessor shall pay the approved amount to qualified applicants under this section within 30 days after receipt of a properly completed claim. Interest is not allowed on any payment made to a claimant pursuant to this section.

[ 2011, c. 425, §1 (NEW); 2011, c. 425, §3 (AFF) .]

SECTION HISTORY

2011, c. 425, §1 (NEW). 2011, c. 425, §3 (AFF).






Chapter 223: RECORDS

36 §2061. Records of retailers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 362, §7 (AMD). 1979, c. 378, §18 (RP).



36 §2062. Tax assessor's records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 584, §2 (AMD). 1977, c. 668, §3 (RP).






Chapter 225: ENFORCEMENT AND PENALTIES

36 §2111. Injunctions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 470, §A158 (AMD). 2001, c. 583, §13 (RP).



36 §2112. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 679, §8 (RP).



36 §2113. Criminal penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §277 (AMD). 1991, c. 780, §CCC3 (AMD). 1995, c. 639, §9 (AMD). 1995, c. 640, §7 (AMD). 1997, c. 393, §A42 (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §U5 (RPR). 2007, c. 438, §51 (RP).









Part 4: BUSINESS TAXES

Chapter 351: GENERAL PROVISIONS

36 §2351. Failure to make return; assessment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 135, §2 (AMD). 1973, c. 788, §188 (RP).



36 §2352. Authority of state tax assessor to examine books (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 135, §3 (AMD). 1973, c. 788, §189 (AMD). 1975, c. 623, §58 (AMD). 1977, c. 679, §§9, 10 (AMD). 1981, c. 364, §29 (RP).






Chapter 353: CORPORATE FRANCHISES (REPEALED)

36 §2401. Taxation and rate (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §24 (AMD). 1973, c. 730, §6 (RP).



36 §2402. Taxes, how assessed, when due and payable (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 565, §23 (AMD). 1973, c. 730, §6 (RP).



36 §2403. Tax to be a debt due from corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 382, §1 (AMD). 1973, c. 730, §6 (RP).



36 §2404. Neglect or refusal to pay (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 382, §2 (AMD). 1973, c. 730, §6 (RP).



36 §2405. Company in arrears 6 months (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 382, §3 (RP).



36 §2406. Preparation and publication of annual list (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 565, §24 (AMD). 1973, c. 382, §4 (AMD). 1973, c. 730, §6 (RP).



36 §2407. Revival of charter; recording of data (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 730, §7 (AMD). 1975, c. 18, §4 (RP).






Chapter 355: EXPRESS COMPANIES

36 §2461. Companies and persons doing express business to apply annually for license and to pay tax (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 135, §4 (RP).



36 §2462. Annual return to state tax assessor; assessment of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 135, §4 (RP).



36 §2463. State tax in place of local taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 135, §4 (RP).



36 §2464. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 135, §4 (RP).






Chapter 357: INSURANCE COMPANIES

36 §2511. Companies taxable; rate (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 727, §2 (AMD). 1975, c. 241, (AMD). 1981, c. 514, §1 (AMD). 1983, c. 479, §1 (AMD). 1985, c. 783, §9 (RP).



36 §2512. Annual returns to Superintendent of Insurance

Every domestic life insurance company shall include in its annual return to the Superintendent of Insurance a statement of the amount of premiums and annuity considerations liable to taxation as provided in section 2513, and of the real estate held by it on the 31st day of the previous December, showing in detail the amount of all premiums including annuity considerations whether in cash or notes absolutely payable, received by the company from residents of this State during the preceding calendar year and all dividends paid to policyholders in this State on account of the premiums or annuity considerations as required by blanks furnished by the superintendent. The taxes provided by section 2513 shall be paid as provided in section 2521-A, and this section and section 2518 shall be applicable thereto. [1985, c. 783, §10 (AMD).]

SECTION HISTORY

1973, c. 585, §12 (AMD). 1973, c. 727, §3 (RPR). 1985, c. 783, §10 (AMD).



36 §2513. Tax on premiums and annuity considerations

Every insurance company or association that does business or collects premiums or assessments including annuity considerations in the State, including surety companies and companies engaged in the business of credit insurance or title insurance, shall, for the privilege of doing business in this State and in addition to any other taxes imposed for that privilege, pay a tax upon all gross direct premiums including annuity considerations, whether in cash or otherwise, on contracts written on risks located or resident in the State for insurance of life, annuity, fire, casualty and other risks at the rate of 2% a year. Every nonadmitted insurer that does business or collects premiums in the State shall, for the privilege of doing business in this State and in addition to any other taxes imposed for that privilege, pay a tax upon all gross direct premiums, whether in cash or otherwise, as provided in section 2531. For purposes of this section, the term "annuity considerations" includes amounts paid to an insurance company for the purchase of a contract that may result in an annuity, even if the annuitization never occurs or does not occur until some time in the future and the amounts are in the meantime applied to an investment vehicle other than an annuity. This section does not apply to mutual fire insurance companies subject to tax under section 2517 or to captive insurance companies formed or licensed under Title 24-A, chapter 83 or under the laws of another state. [2011, c. 331, §12 (AMD); 2011, c. 331, §§16, 17 (AFF).]

Notwithstanding this section, annuity considerations received in tax years ending prior to January 1, 1999 upon which no tax was paid in the year received must be taxed in the year in which an annuity is actually purchased. [2003, c. 20, Pt. CC, §1 (NEW); 2003, c. 20, Pt. CC, §3 (AFF).]

Notwithstanding this section, for income tax years commencing on or after January 1, 1989, the tax imposed by this section upon all gross direct premiums collected or contracted for on long-term care policies, as certified by the superintendent pursuant to Title 24-A, section 5054, must be at the rate of 1% a year. [2003, c. 20, Pt. CC, §1 (AMD); 2003, c. 20, Pt. CC, §3 (AFF).]

Notwithstanding this section, for tax years commencing on or after January 1, 1997, the tax imposed by this section with respect to premiums on qualified group disability policies written by every insurer, except a large domestic insurer, must be at the rate of 1% and must be at the rate of 2.55% with respect to those premiums written by every large domestic insurer. For the purposes of this section, the term "qualified group disability policies" is limited to group health insurance policies properly reported as such in the insurer's annual statement and whose sole coverage is the full or partial replacement of an individual's income in the event of disability. Policies that contain coverages in addition to replacement of income coverage are considered to solely provide that coverage as long as the premium related to the additional coverages is not more than 10% of the total premium charged. The term "qualified group disability policies" does not include workers' compensation insurance policies, policies that include coverages that are collectively renewable, policies that provide for credit disability insurance or policies that pay benefits only upon the occurrence of hospitalization. For purposes of this section, a "large domestic insurer" is any insurer domiciled in this State with assets in excess of $5,000,000,000 as reported on its annual statement. [1997, c. 496, §1 (NEW).]

SECTION HISTORY

1973, c. 727, §4 (AMD). 1985, c. 783, §11 (AMD). 1989, c. 556, §B5 (AMD). 1997, c. 496, §1 (AMD). 1997, c. 660, §B4 (AMD). 2003, c. 20, §CC1 (AMD). 2003, c. 20, §CC3 (AFF). 2005, c. 218, §30 (AMD). 2007, c. 240, Pt. KKKK, §1 (AMD). 2007, c. 240, Pt. KKKK, §7 (AFF). 2007, c. 627, §52 (AMD). 2009, c. 625, §9 (AMD). 2011, c. 331, §12 (AMD). 2011, c. 331, §§16, 17 (AFF).



36 §2513-A. Tax on premiums of risk retention groups

Each risk retention group, as defined in Title 24-A, section 6093, is liable for payment of premium taxes with respect to direct business for risks resident or located in this State at the same rate and subject to the same interest and penalties as authorized insurers. Each risk retention group shall, on or before March 15th, file with the State Tax Assessor and the Superintendent of Insurance, on forms prescribed by the assessor, a return covering the year ending on the preceding December 31st. At the time of filing the return, each risk retention group shall pay to the assessor the applicable percentage of the difference between the gross and return premiums reported for business transacted during that year. [2007, c. 627, §53 (AMD).]

SECTION HISTORY

1987, c. 481, §4 (NEW). 2007, c. 627, §53 (AMD).



36 §2513-B. Tax on premiums collected by captive insurers; rate of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 435, §2 (NEW). 1997, c. 583, §6 (AMD). 2007, c. 240, Pt. KKKK, §7 (AFF). 2007, c. 240, Pt. KKKK, §2 (RP).



36 §2514. Applicability of provisions

Sections 2512 and 2513 shall not apply to the taxation of any annuity consideration on any annuity contract issued prior to August 1, 1943. Sections 2512 and 2513 shall not apply to any premium from an insurance contract, which premium is received prior to October 1, 1969, or any consideration, regardless of when received, from any retirement annuity contracts issued by an insurance or annuity company organized and operated without profit to any private shareholder or individual exclusively for the purpose of aiding nonproprietary educational and scientific institutions pursuant to a retirement program established under the United States Internal Revenue Code, Section 403 (b). Premiums or considerations received from life insurance policies or annuity contracts issued in connection with the funding of a deferred compensation plan described under the United States Internal Revenue Code, Section 457, a pension, annuity or profit-sharing plan or individual retirement account or annuity qualified or exempt under the United States Internal Revenue Code, Section 401, 403, 404, 408 or 501, as now or hereafter amended or renumbered from time to time, shall be exempt from tax. [1987, c. 343, §7 (AMD).]

SECTION HISTORY

1967, c. 453, (AMD). 1969, c. 412, (AMD). 1973, c. 625, §262 (AMD). 1973, c. 727, §5 (AMD). 1975, c. 641, (AMD). 1985, c. 783, §12 (AMD). 1987, c. 343, §7 (AMD).



36 §2515. Amount of tax

In determining the amount of tax due under sections 2513 and 2531, each company shall deduct from the full amount of gross direct premiums the amount of all direct return premiums on the gross direct premiums and all dividends paid to policyholders on direct premiums, and the tax must be computed by those companies or their agents. Except when direct return premiums are returned in the same tax year that the premium was paid, the deduction allowed in this section may be taken only if the tax under this Part has been paid. [2013, c. 331, Pt. C, §11 (AMD).]

SECTION HISTORY

1985, c. 783, §13 (AMD). 1997, c. 435, §3 (AMD). 2003, c. 20, §CC2 (AMD). 2003, c. 20, §CC3 (AFF). 2007, c. 240, Pt. KKKK, §3 (AMD). 2007, c. 240, Pt. KKKK, §7 (AFF). 2013, c. 331, Pt. C, §11 (AMD).



36 §2516. Returns to State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 727, §6 (RP).



36 §2517. Mutual fire companies doing mill business; returns

Mutual fire insurance companies incorporated under the laws of other states, which insure only factories or mills, or property connected with such factories or mills, admitted to do business in this State, shall comply with all the requirements of law except that in lieu of all other taxation upon premiums in this State, such companies shall pay a tax at the rate of 2% on gross premiums in force on risks in this State, after deducting the unabsorbed portion of such premium, computed at the rate of return actually made on annual policies expiring during the year by said insurance companies. [1973, c. 727, §7 (AMD).]

SECTION HISTORY

1973, c. 727, §7 (AMD).



36 §2518. Neglect to make return; assessment; failure to pay

If any insurance company or association fails to pay on demand a tax assessed under section 141, subsection 2, paragraph C, the State Tax Assessor shall certify that failure to the Superintendent of Insurance who shall give notice to the company or association that it may not do any more business in the State. Whoever, after such notice, does business for such company or association is guilty of a Class E crime. [2007, c. 240, Pt. KKKK, §4 (AMD); 2007, c. 240, Pt. KKKK, §7 (AFF).]

SECTION HISTORY

1973, c. 727, §8 (RPR). 1973, c. 785, §12 (AMD). 1977, c. 696, §278 (AMD). 1979, c. 378, §19 (AMD). 1997, c. 435, §4 (AMD). 2007, c. 240, Pt. KKKK, §4 (AMD). 2007, c. 240, Pt. KKKK, §7 (AFF).



36 §2519. Ratio of tax on foreign insurance companies

An insurance company incorporated by a state of the United States or province of Canada whose laws impose upon insurance companies chartered by this State a greater tax than is provided in this chapter shall pay the same tax upon business done by it in this State, in place of the tax provided in any other section of this chapter. If the insurance company fails to pay the tax as provided in section 2521-A, the assessor shall certify that failure to the Superintendent of Insurance, who shall suspend the insurance company's right to do business in this State. For purposes of this section, an insurance company incorporated by another country is deemed to be incorporated by the state where it has elected to make its deposit and establish its principal agency in the United States. For nonadmitted insurance premiums subject to section 2531, the rate applied pursuant to this section must be the highest rate that the state or province applies to nonadmitted insurance premiums taxed in that state or province. [2011, c. 548, §18 (AMD).]

SECTION HISTORY

1973, c. 585, §12 (AMD). 1973, c. 727, §9 (RPR). 2011, c. 331, §13 (AMD). 2011, c. 331, §16, 17 (AFF). 2011, c. 548, §18 (AMD).



36 §2520. Reciprocal contracts of indemnity

Every attorney-in-fact of a reciprocal insurer by or through whom are issued policies or contracts of indemnity by a reciprocal insurer as defined in Title 24-A, section 402, subsection 1, in lieu of all other taxation, state, county or municipal, in this State, shall pay a tax at the rate of 2% on gross premiums or deposits actually received during the year after deducting amounts that are actually returned to policyholders as the unused part of a premium or deposit or credited on the renewal or extension of the indemnity. [2009, c. 434, §27 (AMD).]

SECTION HISTORY

1969, c. 132, §10 (AMD). 1973, c. 727, §10 (RPR). 2009, c. 434, §27 (AMD).



36 §2521. Power and authority of domestic companies

Every domestic insurance company and its officers, directors and agents and employees shall have power and authority to comply with any statute, ordinance or other law of any state, territory or political subdivision thereof, including the District of Columbia, imposing any license, excise, privilege, occupation, premium or other tax or fee or deposit requirement. No such company, officer, director, employee or agent shall be subject to liability by reason of any such compliance or payment either heretofore or hereafter made, if at a later date the Supreme Court of the United States declares such tax or deposit to be unconstitutional.



36 §2521-A. Returns; payment of tax

Every insurance company, association, producer or attorney-in-fact of a reciprocal insurer subject to the tax imposed by this chapter shall make payment of estimated tax on or before the last day of each April, the 25th day of each June and the last day of each October. Each April and June estimated tax payment must equal 35% of the total tax paid for the preceding calendar year or at least 35% of the total tax to be paid for the current calendar year and each October estimated tax payment must equal 15% of the total tax paid for the preceding calendar year or at least 15% of the total tax to be paid for the current calendar year. A final return must be filed on or before March 15th covering the prior calendar year. [2015, c. 300, Pt. A, §29 (AMD).]

At the time of filing the returns, each insurance company, association, producer or attorney-in-fact of a reciprocal insurer shall pay to the assessor the amount of tax shown due. [2007, c. 627, §96 (AFF); 2007, c. 627, §54 (RPR).]

An insurance company, association, producer or attorney-in-fact of a reciprocal insurer whose annual tax liability under this chapter does not exceed $1,000 may file an annual return with payment on or before March 15th covering the prior calendar year. [2007, c. 627, §96 (AFF); 2007, c. 627, §54 (RPR).]

SECTION HISTORY

1973, c. 727, §11 (NEW). 1975, c. 377, (AMD). 1977, c. 679, §11 (AMD). 1981, c. 364, §30 (AMD). 1989, c. 702, §E13 (AMD). 1991, c. 528, §§PPP1,2 (AMD). 1991, c. 528, §§PPP5,RRR (AFF). 1991, c. 591, §§PPP1,2 (AMD). 1991, c. 591, §PPP5 (AFF). 1991, c. 846, §27 (AMD). 1993, c. 410, §OO1 (AMD). 1997, c. 435, §5 (AMD). 1999, c. 414, §26 (AMD). 2005, c. 218, §31 (AMD). 2007, c. 240, Pt. KKKK, §5 (AMD). 2007, c. 240, Pt. KKKK, §7 (AFF). 2007, c. 437, §12 (AMD). 2007, c. 437, §22 (AFF). 2007, c. 627, §96 (AFF). 2007, c. 627, §54 (RPR). 2015, c. 300, Pt. A, §29 (AMD).



36 §2521-B. Self-insurers; return for calendar year 1982 (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 706, §25 (NEW). 1983, c. 479, §2 (RP). RR 1991, c. 1, §53 (COR). 1991, c. 528, §PPP3 (NEW). 1991, c. 528, §§PPP4,5,RRR (AFF). 1991, c. 591, §PPP3 (NEW). 1991, c. 591, §§PPP4,5 (AFF).



36 §2521-C. Returns; payment of tax (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §53 (RNU). 1991, c. 591, §PPP3 (NEW). 1991, c. 591, §§PPP4,5 (AFF). 1991, c. 846, §28 (AMD). 1991, c. 846, §41 (AFF). 1993, c. 410, §OO2 (RP).



36 §2522. Assessment of tax; notice; suspension for nonpayment

The State Tax Assessor shall notify the several companies and attorneys-in-fact of a reciprocal insurer mentioned in section 2520, and unless the tax, penalty and interest is paid, the Superintendent of Insurance shall suspend the right of the company or attorney-in-fact of a reciprocal insurer to do any further business in the State until the tax, penalty or interest is paid. [1973, c. 727, §12 (RPR).]

SECTION HISTORY

1973, c. 585, §12 (AMD). 1973, c. 727, §12 (RPR).



36 §2523. Taxation of workers' compensation insurers

1. Tax on insurance companies. Every insurance company or association which does business or collects premiums or assessments for workers' compensation insurance in this State shall, for the privilege of doing business in this State and in addition to any other taxes imposed for that privilege, pay a tax of 2% upon all gross direct premiums written, whether in cash or in notes absolutely payable on contracts written on risks located or resident in the State for workers' compensation insurance, less return premiums thereon and less all dividends paid to policyholders.

The tax levied under this section is in lieu of the taxes levied under section 2513, insofar as those taxes are based on workers' compensation insurance premiums.

[ 1985, c. 783, §14 (RPR) .]

2. Returns. Insurance companies and associations shall file a separate return under section 2521-A for the tax levied by this section.

[ 1983, c. 479, §3 (NEW) .]

3. Fund. Taxes collected under this section shall be paid forthwith by the State Tax Assessor to the General Fund.

[ 1983, c. 479, §3 (NEW) .]

SECTION HISTORY

1983, c. 479, §3 (NEW). 1985, c. 783, §14 (AMD).



36 §2524. Credit for employer-assisted day care

1. Credit allowed. A taxpayer under this chapter constituting an employing unit is allowed a credit against the tax imposed by this chapter for each taxable year equal to the lowest of:

A. Five thousand dollars; [1987, c. 343, §8 (NEW).]

B. Twenty percent of the costs incurred by the taxpayer in providing day care service for children of employees of the taxpayer; or [1987, c. 343, §8 (NEW).]

C. One hundred dollars for each child of an employee of the taxpayer enrolled on a full-time basis, or each full-time equivalent, throughout the taxable year in day care service provided by the taxpayer or in the first year that the taxpayer provides day care services, for each child enrolled on a full-time basis, or each full-time equivalent, on the last day of the year. [1987, c. 343, §8 (NEW).]

[ 1989, c. 502, Pt. B, §48 (AMD) .]

2. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Employing unit" has the same meaning as in Title 26, section 1043. [1987, c. 343, §8 (NEW).]

B. "Providing day care services" means expending funds to build, furnish, license, staff, operate or subsidize a day care center licensed by the Department of Health and Human Services to provide day care services to children of employees of the taxpayer at no profit to the taxpayer or to contract with a day care facility licensed by or registered with the department to provide day care services to children of the employees of the taxpayer. "Providing day care services" also includes the provision of day care resource and referral services to employees and the provision of vouchers by an employer to an employee for purposes of paying for day care services for children of the employee. [1987, c. 343, §8 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

C. "Quality child care services" has the meaning set forth in section 5219-Q, subsection 1. [2001, c. 396, §25 (AMD).]

[ 2001, c. 396, §25 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

3. Carryover; carry back. The amount of the credit that may be used by a taxpayer for a taxable year may not exceed the amount of tax otherwise due under this section. Any unused credit may be carried over to the following year or years for a period not to exceed 15 years or it may be carried back for a period not to exceed 3 years.

[ 1987, c. 343, §8 (NEW) .]

4. Quality child care services. The credit allowed under subsection 1 doubles in amount if the day care service provided by the taxpayer constitutes quality child care services.

[ 2001, c. 358, Pt. D, §1 (AFF); 2001, c. 396, §26 (AMD) .]

SECTION HISTORY

1987, c. 343, §8 (NEW). 1989, c. 502, §B48 (AMD). 1999, c. 401, §§NNN1,2 (AMD). 1999, c. 401, §§NNN8,9 (AFF). 2001, c. 358, §D1 (AFF). 2001, c. 396, §§25,26 (AMD). 2003, c. 689, §B6 (REV).



36 §2525. Employer-provided long-term care benefits

1. Credit. A taxpayer under this chapter constituting an employing unit is allowed a credit against the tax imposed by this chapter for each taxable year that begins on or after July 10, 1989 and before January 1, 2000 equal to the lowest of the following:

A. Five thousand dollars; [1989, c. 556, Pt. B, §6 (NEW).]

B. Twenty percent of the costs incurred by the taxpayer in providing long-term care policy coverage as part of a benefit package; or [1989, c. 556, Pt. B, §6 (NEW).]

C. One hundred dollars for each employee covered by an employer-provided long-term care policy. [1989, c. 556, Pt. B, §6 (NEW).]

[ 1999, c. 521, Pt. C, §1 (AMD); 1999, c. 521, Pt. C, §9 (AFF) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Long-term care policy" has the same meaning as in Title 24-A, section 5051. [1989, c. 556, Pt. B, §6 (NEW).]

B. "Employing unit" has the same meaning as in Title 26, section 1043. [1989, c. 556, Pt. B, §6 (NEW).]

[ 1989, c. 556, Pt. B, §6 (NEW) .]

3. Limitation. The amount of the credit that may be used by a taxpayer for a taxable year may not exceed the amount of tax otherwise due under this chapter. Any unused credit may be carried over to the following year or years for a period not to exceed 15 years.

[ 1989, c. 556, Pt. B, §6 (NEW) .]

SECTION HISTORY

1989, c. 556, §B6 (NEW). 1999, c. 521, §C1 (AMD). 1999, c. 521, §C9 (AFF).



36 §2525-A. Employer-provided long-term care benefits on and after January 1, 2000

1. Credit. A taxpayer under this chapter constituting an employing unit is allowed a credit against the tax imposed by this chapter for each taxable year equal to the lowest of the following:

A. Five thousand dollars; [1999, c. 521, Pt. C, §2 (NEW); 1999, c. 521, Pt. C, §9 (AFF).]

B. Twenty percent of the costs incurred by the taxpayer in providing eligible long-term care insurance as part of a benefit package; or [2001, c. 679, §2 (AMD); 2001, c. 679, §6 (AFF).]

C. One hundred dollars for each employee covered by employer-provided eligible long-term care insurance. [2001, c. 679, §2 (AMD); 2001, c. 679, §6 (AFF).]

[ 2001, c. 679, §2 (AMD); 2001, c. 679, §6 (AFF) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Employing unit" has the same meaning as in Title 26, section 1043. [1999, c. 521, Pt. C, §2 (NEW); 1999, c. 521, Pt. C, §9 (AFF).]

B. [2001, c. 679, §6 (AFF); 2001, c. 679, §2 (RP).]

C. "Eligible long-term care insurance" means:

(1) For tax years beginning on or after January 1, 2000, a qualified long-term care insurance contract as defined in the Code, Section 7702B(b); and

(2) For tax years beginning on or after January 1, 2002, a contract specified in subparagraph (1) or a long-term care insurance policy certified by the Superintendent of Insurance under Title 24-A, section 5075-A. [2001, c. 679, §2 (NEW); 2001, c. 679, §6 (AFF).]

[ 2001, c. 679, §2 (AMD); 2001, c. 679, §6 (AFF) .]

3. Limitation. The amount of the credit that may be used by a taxpayer for a taxable year may not exceed the amount of tax otherwise due under this chapter. Any unused credit may be carried over to the following year or years for a period not to exceed 15 years.

[ 1999, c. 521, Pt. C, §2 (NEW); 1999, c. 521, Pt. C, §9 (AFF) .]

SECTION HISTORY

1999, c. 521, §C2 (NEW). 1999, c. 521, §C9 (AFF). 2001, c. 679, §2 (AMD). 2001, c. 679, §6 (AFF).



36 §2526. Solid waste reduction investment tax credit (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 927, §1 (NEW). RR 1991, c. 2, §134 (COR). 1991, c. 528, §§R8,9 (AMD). 1991, c. 528, §§R19,RRR (AFF). 1991, c. 591, §§R8,9 (AMD). 1991, c. 591, §R19 (AFF). 1991, c. 846, §§29,30 (AMD). 1993, c. 433, §1 (AMD). 1995, c. 368, §NN1 (AMD). 1995, c. 656, §§A14,15 (AMD). 1997, c. 24, §C5 (AMD). 2007, c. 438, §52 (RP).



36 §2527. Educational attainment investment tax credit (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 700, §2 (NEW). 2001, c. 700, §§10,11 (AFF). 2003, c. 20, §DD3 (AMD). 2003, c. 451, §JJ3 (AMD). 2005, c. 12, §Q3 (AMD). 2007, c. 1, Pt. O, §§3, 4 (AMD). 2007, c. 1, Pt. O, §9 (AFF). 2007, c. 539, Pt. RR, §1 (RP).



36 §2528. Recruitment credit (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 700, §2 (NEW). 2001, c. 700, §§10,11 (AFF). 2003, c. 20, §DD4 (AMD). 2003, c. 451, §JJ4 (AMD). 2005, c. 12, §Q4 (AMD). 2007, c. 1, Pt. O, §5 (AMD). 2007, c. 1, Pt. O, §9 (AFF). 2007, c. 539, Pt. SS, §1 (RP).



36 §2529. Pine Tree Development Zone tax credit

1. Credit allowed. A taxpayer that is a qualified Pine Tree Development Zone business as defined in Title 30-A, section 5250-I, subsection 17 is allowed a credit in the amount of:

A. One hundred percent of the tax that would otherwise be due under this chapter upon premiums that are attributable to a qualified business activity as defined in Title 30-A, section 5250-I, subsection 16 for each of the first 5 tax years beginning with the tax year in which the taxpayer commences its qualified business activity; and [2005, c. 351, §26 (AFF); 2005, c. 351, §10 (RPR).]

B. For a business located in a tier 1 location, as defined in Title 30-A, section 5250-I, subsection 21-A, 50% of the tax that would otherwise be due under this chapter upon premiums that are attributable to a qualified business activity as defined in Title 30-A, section 5250-I, subsection 16 for each of the 5 tax years following the time period in paragraph A. [2009, c. 627, §8 (AMD); 2009, c. 627, §12 (AFF).]

[ 2009, c. 627, §8 (AMD); 2009, c. 627, §12 (AFF) .]

2. Apportioned credit in certain circumstances. In the case of a qualified Pine Tree Development Zone business as defined in Title 30-A, section 5250-I, subsection 17 that engages in both qualified and nonqualified business activities in the State, the credit provided for in this section is limited to that portion that is attributable to the qualified business activity. The limitation is calculated by an apportionment. The apportionment is determined by a fraction, the numerator of which is the property value plus the payroll for the taxable year attributed to the qualified business activity of the business and the denominator of which is the statewide property value plus payroll for the taxable year of the business.

If the apportionment provisions of this subsection do not fairly reflect the amount of the credit associated with the taxpayer's qualified business activity, the taxpayer may petition for, or the State Tax Assessor may require, in respect to all or any part of the taxpayer's business activity, the employment of another reasonable method to effectuate an equitable apportionment of the credit associated with the taxpayer's qualified business activity.

[ 2005, c. 351, §26 (AFF); 2005, c. 351, §11 (RPR) .]

3. Limitation. The credit provided by this section may not be claimed for calendar years beginning on or after January 1, 2029.

[ 2009, c. 627, §9 (AMD) .]

4. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Property" means the average value of the taxpayer's real and tangible personal property that is owned or rented and used during the tax period. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at 8 times the net annual rental rate. The net annual rental rate is the annual rental rate paid by the taxpayer. [2005, c. 351, §12 (NEW).]

B. "Payroll" means the total amount paid in this State during the tax period by the taxpayer for compensation, including wages, pretax employee contributions made to a benefit package and employer contributions made to an employee benefit package. [2005, c. 351, §12 (NEW).]

[ 2005, c. 351, §12 (NEW) .]

SECTION HISTORY

2003, c. 451, §NNN4 (NEW). 2003, c. 451, §NNN8 (AFF). 2003, c. 688, §D4 (AMD). 2005, c. 351, §§10-12 (AMD). 2005, c. 351, §26 (AFF). 2009, c. 627, §§8, 9 (AMD). 2009, c. 627, §12 (AFF).



36 §2530. Maine Life and Health Insurance Guaranty Association credit

A taxpayer is allowed a credit against the tax otherwise due under this chapter as determined under Title 24-A, section 4621. [2005, c. 346, §15 (NEW); 2005, c. 346, §16 (AFF).]

SECTION HISTORY

2005, c. 346, §15 (NEW). 2005, c. 346, §16 (AFF).



36 §2531. Taxation of nonadmitted insurance coverage

1. Generally. All gross direct insurance premiums and annuity considerations paid to insurers that do not have certificates of authority to do business in this State issued by the Superintendent of Insurance pursuant to Title 24-A are subject to taxation in accordance with this section if this State is the insured's home state, as defined in the federal Nonadmitted and Reinsurance Reform Act of 2010, Public Law 111-203, Section 527. This section does not apply to reinsurance premiums paid by an authorized domestic insurer.

[ 2011, c. 548, §36 (AFF); 2011, c. 548, §19 (RPR) .]

2. Rate and incidence of tax. Except as otherwise provided in section 2519 or 2532, the rate of taxation is 3% of the premiums subject to tax under this section. For all coverage placed in accordance with Title 24-A, chapter 19, the tax must be paid by the surplus lines producer. For all other nonadmitted insurance, the tax must be paid by the insured.

[ 2011, c. 548, §36 (AFF); 2011, c. 548, §19 (RPR) .]

3. Returns. Except as otherwise provided in accordance with a multistate agreement entered into pursuant to section 2532, every producer holding surplus lines authority in this State shall file a return and pay the tax due in accordance with section 2521-A and every insured subject to tax in accordance with this section shall file a return and pay the tax due subject to the same requirements as provided in section 2521-A. An insurance agency may elect to collect and pay the tax on surplus lines premiums on behalf of all of its employees who are surplus lines producers and file a single return.

[ 2011, c. 548, §36 (AFF); 2011, c. 548, §19 (RPR) .]

SECTION HISTORY

2011, c. 331, §14 (NEW). 2011, c. 331, §§16, 17 (AFF). 2011, c. 380, Pt. Q, §5 (NEW). 2011, c. 380, Pt. Q, §7 (AFF). 2011, c. 453, §4 (NEW). 2011, c. 548, §36 (AFF). 2011, c. 548, §19 (RPR).



36 §2532. Authority to enter into multistate agreement

1. Authority; multistate agreement. The State Tax Assessor may, after consultation with the Department of Professional and Financial Regulation, Bureau of Insurance, enter into a multistate agreement, in accordance with the federal Nonadmitted and Reinsurance Reform Act of 2010, Public Law 111-203, Section 521, for the reporting of nonadmitted insurance premiums and the collection and allocation of nonadmitted insurance taxes. For any nonadmitted insurance premiums that are subject to taxation by this State and interstate allocation of taxes in accordance with the federal Nonadmitted and Reinsurance Reform Act of 2010, Public Law 111-203, Section 521, the rate of taxation on each participating state's share of the premium must be that state's applicable nonadmitted insurance premium tax rate.

[ 2011, c. 331, §15 (NEW); 2011, c. 331, §§16, 17 (AFF) .]

2. Fiscal analysis; consultation. The State Tax Assessor may not enter into a multistate agreement pursuant to subsection 1 unless the assessor has:

A. Completed a fiscal analysis of the impact of the agreement that examines the expected effects on the State's gross receipt of premium tax; and [2011, c. 331, §15 (NEW); 2011, c. 331, §§16, 17 (AFF).]

B. Concluded, after consultation with representatives of surplus lines insurers, admitted insurers and surplus lines producers, that entering into the agreement:

(1) Is in this State's financial best interest;

(2) Does not significantly increase administrative burden and cost to the State, surplus lines insurers and insureds; and

(3) Is consistent with the requirements of the federal Nonadmitted and Reinsurance Reform Act of 2010, Public Law 111-203. [2011, c. 331, §15 (NEW); 2011, c. 331, §§16, 17 (AFF).]

[ 2011, c. 331, §15 (NEW); 2011, c. 331, §§16, 17 (AFF) .]

SECTION HISTORY

2011, c. 331, §15 (NEW). 2011, c. 331, §§16, 17 (AFF).



36 §2533. New markets capital investment credit

A person that is subject to tax under this chapter, or would be subject to tax under this chapter if it did business or collected premiums or assessments in this State, that holds a qualified equity investment certified by the Finance Authority of Maine pursuant to Title 10, section 1100-Z, subsection 3, paragraph G is allowed a credit equal to the amount determined in accordance with section 5219-HH against the tax otherwise due under this chapter. Section 5219-HH governs the allowance of the credit and limitations on the amount, refundability, carry-over and recapture of the credit. [2011, c. 548, §20 (NEW); 2011, c. 548, §35 (AFF).]

SECTION HISTORY

2011, c. 548, §20 (NEW). 2011, c. 548, §35 (AFF).



36 §2534. Credit for rehabilitation of historic properties

A taxpayer is allowed a credit against the tax otherwise due under this chapter as determined under section 5219-BB. [2011, c. 548, §21 (NEW); 2011, c. 548, §36 (AFF).]

SECTION HISTORY

2011, c. 548, §21 (NEW). 2011, c. 548, §36 (AFF).






Chapter 358: SERVICE PROVIDER TAX

36 §2551. Definitions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

1. Audio media; audio equipment. "Audio media" means prerecorded magnetic tapes used for noncommercial playback of sound on audio equipment. "Audio equipment" means equipment used to play audio media and equipment used for recording sound for subsequent noncommercial playback.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

1-A. Community support services for persons with mental health diagnoses. "Community support services for persons with mental health diagnoses" means rehabilitative services provided to adults at least 18 years of age or to emancipated children that are provided in the context of a supportive relationship pursuant to an individual support plan that promotes a person's recovery and integration of the person into the community and that sustain the person in that person's current living situation or another living situation of that person's choice. "Community support services for persons with mental health diagnoses" includes only those services provided by a designated community support services provider licensed by and operating under a contract with the Department of Health and Human Services for such services, whether the provider is reimbursed through participation in the MaineCare program or with state grant funds. "Community support services for persons with mental health diagnoses" includes only those services provided to persons with mental health diagnoses.

[ 2007, c. 539, Pt. DDD, §1 (AMD) .]

1-B. Community support services for persons with intellectual disabilities or autism. "Community support services for persons with intellectual disabilities or autism" means services:

A. That are provided by community-based agencies to children or adults with intellectual disabilities or autism and include assistance with the acquisition, retention or improvement of self-help, socialization and adaptive living skills; and [2011, c. 542, Pt. A, §136 (AMD).]

B. That take place in a nonresidential setting separate from the home or facility in which the child or adult resides, except when a physician has ordered that such services be provided in the child's or adult's home, and focus on enabling the child or adult to attain or maintain maximum functional levels. [2005, c. 386, Pt. S, §1 (NEW); 2005, c. 386, Pt. S, §9 (AFF).]

"Community support services for persons with intellectual disabilities or autism" includes only those services provided by designated agencies under a contract with the Department of Health and Human Services.

[ 2011, c. 542, Pt. A, §136 (AMD) .]

1-C. Ancillary service. "Ancillary service" means a service that is associated with or incidental to the provision of telecommunications services, including, but not limited to, detailed telecommunications billing service, directory assistance, vertical service and voice mail service.

[ 2007, c. 627, §55 (NEW) .]

1-D. Conference bridging service. "Conference bridging service" means an ancillary service that links 2 or more participants in an audio or video conference call and may include the provision of a telephone number. "Conference bridging service" does not include the telecommunications services used to reach the conference bridge.

[ 2007, c. 627, §56 (NEW) .]

1-E. Detailed telecommunications billing service. "Detailed telecommunications billing service" means an ancillary service of separately stating information pertaining to individual calls on a customer's billing statement.

[ 2007, c. 627, §57 (NEW) .]

1-F. Directory assistance. "Directory assistance" means an ancillary service of providing telephone number information or address information or both.

[ 2007, c. 627, §58 (NEW) .]

1-G. Adult developmental services facility. "Adult developmental services facility" means a facility that provides to an adult with an intellectual disability or autism any support or assistance that is provided, licensed or funded in whole or in part by the Department of Health and Human Services pursuant to Title 34-B, chapter 5 or 6.

[ 2011, c. 542, Pt. A, §137 (NEW) .]

1-H. Group residential services for persons with brain injuries. "Group residential services for persons with brain injuries" means services provided to adults with acquired brain injuries, including direct assistance with eating, bathing, dressing, personal hygiene and other activities of daily living provided by designated agencies under a contract with the Department of Health and Human Services.

[ 2013, c. 368, Pt. OOOO, §1 (NEW) .]

1-I. (TEXT EFFECTIVE 1/1/16) Business. "Business" means a commercial activity engaged in as a means of livelihood or profit or an entity that engages in such activities.

[ 2015, c. 267, Pt. TTTT, §1 (NEW); 2015, c. 267, Pt. TTTT, §9 (AFF) .]

2. (TEXT EFFECTIVE UNTIL 1/1/16) Extended cable and satellite television services. "Extended cable and satellite television services" means all cable and satellite television service that is in addition to the minimum service that can be purchased from a cable or satellite television supplier, including the use of associated equipment for which a charge is made. It does not include installation of the associated equipment for which a separate charge is levied.

[ 2005, c. 12, Pt. TTT, §2 (AMD); 2005, c. 12, Pt. TTT, §4 (AFF) .]

2. (TEXT EFFECTIVE 1/1/16) Cable and satellite television or radio services. "Cable and satellite television or radio services" means all cable and satellite television or radio services, including the installation or use of associated equipment, for which a charge is made.

[ 2015, c. 267, Pt. TTTT, §2 (AMD); 2015, c. 267, Pt. TTTT, §9 (AFF) .]

3. Fabrication services. "Fabrication services" means the production of tangible personal property for a consideration for a person who furnishes, either directly or indirectly, the materials used in that production.

[ 2009, c. 434, §28 (AMD) .]

4. Furniture. "Furniture" means movable items that are intended to make a room or establishment useful for human habitation.

A. "Furniture" includes:

(1) Living room furniture, including, but not limited to, sofas, love seats, loungers, recliners, chairs, end tables, coffee tables, curio cabinets, home entertainment centers, book shelves and floor and table lamps;

(2) Bedroom furniture, including, but not limited to, headboards, footboards, bed frames, mattresses, box springs, dressers, chests of drawers, mirrors, armoires, nightstands, bunk beds, roll-away beds and chests;

(3) Baby furniture, including, but not limited to, cribs, dressers and changing tables;

(4) Dining room furniture, including, but not limited to, tables, chairs, dinette sets, hutches and dry sinks;

(5) Patio and outdoor furniture, including, but not limited to, tables, chairs, umbrellas, porch swings and gliders;

(6) Office furniture, including, but not limited to, desks, chairs, tables, workstations, movable partitions, shelving, file cabinets, coat racks and couches; and

(7) Home electronic devices, including home appliances, home computers, televisions, stereos and radios. [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

B. "Furniture" does not include:

(1) Items that are affixed to real property such as sinks, toilets, built-in cabinets or light fixtures; or

(2) Furnishings such as carpeting, artwork, draperies or blinds. [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

5. Home service provider. "Home service provider" means the facilities-based carrier or reseller with which a customer contracts for the provision of mobile telecommunications services.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

5-A. International telecommunications service. "International telecommunications service" means a telecommunications service that originates or terminates in the United States and terminates or originates outside the United States, respectively. For purposes of this subsection, "United States" includes a territory or possession of the United States.

[ 2007, c. 627, §59 (NEW) .]

5-B. Interstate telecommunications service. "Interstate telecommunications service" means a telecommunications service that originates in one state, territory or possession of the United States and terminates in a different state, territory or possession of the United States. For purposes of this subsection, "state" includes the District of Columbia.

[ 2007, c. 627, §60 (NEW) .]

6. Mobile telecommunications services. "Mobile telecommunications services" means commercial mobile radio service as defined in 47 Code of Federal Regulations, Section 20.3 as in effect on June 1, 1999. For purposes of sourcing, "mobile telecommunications services" does not include air-ground radiotelephone service as defined in 47 Code of Federal Regulations, Section 22.99 as in effect on June 1, 1999.

[ 2005, c. 218, §32 (AMD) .]

7. Network elements.

[ 2007, c. 627, §61 (RP) .]

7-A. Nonprofit. "Nonprofit" refers to an organization that has been determined by the United States Internal Revenue Service to be exempt from taxation under Section 501(c) of the Code.

[ 2005, c. 218, §33 (NEW) .]

7-B. Home support services. "Home support services" means services provided to adults with intellectual disabilities or autism, including direct assistance with eating, bathing, dressing, personal hygiene and other activities of daily living. These services include only those services provided by designated agencies under a contract with the Department of Health and Human Services and:

A. May include assistance with instrumental activities of daily living such as assistance with the preparation of meals, but does not include the cost of the meals themselves; [2005, c. 386, Pt. S, §2 (NEW); 2005, c. 386, Pt. S, §9 (AFF).]

B. If specified in the adult's care plan, may include such housekeeping chores as bed making, dusting and vacuuming that are incidental to the care furnished, or are essential to the health and welfare of the adult; and [2007, c. 539, Pt. DDD, §3 (AMD).]

C. May be provided by a provider unrelated to the adult or by an adult relative other than an adult recipient's spouse, but may not be provided in the same setting where residential training is provided. [2007, c. 539, Pt. DDD, §3 (AMD).]

[ 2011, c. 542, Pt. A, §138 (AMD) .]

8. Place of primary use. "Place of primary use" means the street address representative of where a customer's use of mobile telecommunications services primarily occurs, which must be either the residential street address or the primary business street address of the customer and must also be located within the licensed service area of the home service provider. For purposes of determining the place of primary use, "customer" means the person or entity that contracts with the home service provider for mobile telecommunications services or, if the end user of such services is not the contracting party, the person that is the end user of such services. The term "customer" does not include a reseller of mobile telecommunications services or a serving carrier under an agreement to serve the customer outside the home service provider's licensed service area.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

9. Prepaid calling service. "Prepaid calling service" means the right to access exclusively telecommunications services that must be paid for in advance and that enables the origination of calls using an access number or authorization code or both, whether manually or electronically dialed, and that is sold in predetermined units or dollars, the number of which declines with use in a known amount.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

10. Private nonmedical institution. "Private nonmedical institution" means a person licensed by the Department of Health and Human Services to provide private nonmedical institution services to 4 or more MaineCare-eligible and other residents in single or multiple facilities under a written agreement with the Department of Health and Human Services. "Private nonmedical institution" does not include a health insurance organization, hospital, nursing home or community health care center.

[ 2015, c. 300, Pt. A, §30 (AMD) .]

11. Private nonmedical institution. "Private nonmedical institution services" means services, including food, shelter and treatment, that are provided by a private nonmedical institution.

[ 2015, c. 300, Pt. A, §31 (AMD) .]

12. Production. "Production" means an operation or integrated series of operations engaged in as a business or segment of a business that transforms or converts personal property by physical, chemical or other means into a form, composition or character different from that in which it originally existed. "Production" includes film production. "Production" includes manufacturing, processing, assembling and fabricating operations that meet the definitional requisites, including biological processes that are part of an integrated process of manufacturing organisms or microorganic materials through the application of biotechnology. "Production" does not include biological processes except as otherwise provided by this subsection, wood harvesting operations, the severance of sand, gravel, oil, gas or other natural resources produced or severed from the soil or water, or activities such as cooking or preparing drinks, meals, food or food products by a retailer for retail sale.

[ 2005, c. 332, §15 (AMD) .]

13. Reseller. "Reseller," when used in relation to mobile telecommunications services, means a provider that purchases telecommunications services from another telecommunications service provider and then resells, uses as a component part of or integrates the purchased services into mobile telecommunications services. "Reseller" does not include a serving carrier with which a home service provider arranges for services to its customers outside the home service provider's licensed service area.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

13-A. Residential training services.

[ 2007, c. 539, Pt. DDD, §4 (RP) .]

14. Rural community health center. "Rural community health center" means a person that delivers, or provides facilities for the delivery of, comprehensive primary health care in a place or territory that is classified as rural according to the most recent federal decennial census.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

15. Sale price. "Sale price" means the total amount of consideration, including cash, credit, property and services, for which personal property or services are sold, leased or rented, valued in money, whether received in money or otherwise, without any deduction for the cost of materials used, labor or service cost, interest, losses and any other expense of the seller. "Sale price" includes any consideration for services that are a part of a sale. "Sale price" does not include:

A. Discounts allowed and taken on sales; [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

B. Allowances in cash or by credit made upon the return of services pursuant to warranty; [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

C. The price of services rejected by customers when the full sale price is refunded either in cash or by credit; [2007, c. 438, §54 (AMD).]

D. The amount of any tax imposed by the United States or the State on or with respect to the sale of a service, whether imposed upon the seller or the consumer; or [2007, c. 438, §54 (AMD).]

E. The cost of transportation from the service provider’s place of business or other point from which shipment is made directly to the purchaser, as long as those charges are separately stated and the transportation occurs by means of common carrier, contract carrier or the United States Postal Service. [2007, c. 438, §54 (NEW).]

[ 2007, c. 627, §62 (AMD) .]

16. School. "School" means a public or incorporated nonprofit elementary, secondary or postsecondary educational institution that has a regular faculty, curriculum and organized body of pupils or students in attendance throughout the usual school year and that keeps and furnishes to students and others records required and accepted for entrance to schools of secondary, collegiate or graduate rank.

[ 2007, c. 438, §55 (AMD) .]

17. Service provider. "Service provider" means a person who sells one or more of the services listed in section 2552.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

18. Serving carrier. "Serving carrier," when used in relation to mobile telecommunications services, means a facilities-based carrier providing mobile telecommunications services to a customer outside a home service provider's licensed service area.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

19. Telecommunications equipment. "Telecommunications equipment" means any 2-way interactive communications device, system or process for transmitting or receiving signals and capable of exchanging audio, video, data or textual information. "Telecommunications equipment" includes all transmission media that are used or capable of being used in the provision of 2-way interactive communications, including, without limitation, copper wire, coaxial cable and optical fiber, except those transmission media designed and primarily used to transmit electricity. "Telecommunications equipment" does not include computers, except those components of a computer used primarily and directly as a 2-way interactive communications device capable of exchanging audio, video, data or textual information.

[ 2007, c. 437, §13 (AMD) .]

20. Telecommunications services.

[ 2007, c. 627, §63 (RP) .]

20-A. Telecommunications services. "Telecommunications services" means the electronic transmission, conveyance or routing of voice, data, audio, video or any other information or signals to a point or between or among points. "Telecommunications services" includes transmission, conveyance or routing in which computer processing applications are used to act on the form, code or protocol of the content for purposes of transmission, conveyance or routing without regard to whether the service is referred to as "Voice over Internet Protocol" services or is classified by the Federal Communications Commission as enhanced or value added. "Telecommunications services" does not include:

A. Data processing and information services that allow data to be generated, acquired, stored, processed or retrieved and delivered by an electronic transmission to a purchaser when the purchaser's primary purpose for the underlying transaction is to obtain the processed data or information; [2007, c. 627, §64 (NEW).]

B. Installation or maintenance of wiring or equipment on a customer's premises; [2007, c. 627, §64 (NEW).]

C. Tangible personal property; [2007, c. 627, §64 (NEW).]

D. Advertising, including, but not limited to, directory advertising; [2007, c. 627, §64 (NEW).]

E. Billing and collection services provided to 3rd parties; [2007, c. 627, §64 (NEW).]

F. Internet access service; [2007, c. 627, §64 (NEW).]

G. Radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance and routing of those services by the programming service provider. Radio and television audio and video programming services include, but are not limited to, cable service as defined in 47 United States Code, Section 522(6) and audio and video programming services delivered by commercial mobile radio service providers as defined in 47 Code of Federal Regulations, Section 20.3; [2007, c. 627, §64 (NEW).]

H. Ancillary services; or [2007, c. 627, §64 (NEW).]

I. Digital products delivered electronically, including, but not limited to, software, music, video, reading materials or ringtones. [2007, c. 627, §64 (NEW).]

[ 2007, c. 627, §64 (NEW) .]

20-B. Vertical service. "Vertical service" means an ancillary service that is offered in connection with one or more telecommunications services and offers advanced calling features that allow customers to identify callers and to manage multiple calls and call connections. "Vertical service" includes conference bridging service.

[ 2007, c. 627, §65 (NEW) .]

21. Video media; video equipment. "Video media" means prerecorded magnetic tapes used for noncommercial playback of images and sound on video equipment, and other electronic audio and video media that provide for noncommercial interactive utilization by a person or persons, including digital video discs. "Video equipment" means equipment used to play video media, equipment used for recording images and sound for subsequent noncommercial playback and equipment used for noncommercial interactive utilization of electronic audio and video media.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

21-A. Voice mail service. "Voice mail service" means an ancillary service that enables the customer to store, send or receive recorded messages. "Voice mail service" does not include a vertical service that the customer may be required to have in order to use the voice mail service.

[ 2007, c. 627, §66 (NEW) .]

SECTION HISTORY

2003, c. 673, §V25 (NEW). 2003, c. 673, §V29 (AFF). 2005, c. 12, §§VV1,TTT2 (AMD). 2005, c. 12, §TTT4 (AFF). 2005, c. 218, §§32,33 (AMD). 2005, c. 332, §15 (AMD). 2005, c. 386, §§S1-3 (AMD). 2005, c. 386, §S9 (AFF). 2007, c. 437, §13 (AMD). 2007, c. 438, §§53-55 (AMD). 2007, c. 539, Pt. DDD, §§1-4 (AMD). 2007, c. 627, §§55-66 (AMD). 2009, c. 434, §28 (AMD). 2011, c. 542, Pt. A, §§136-138 (AMD). 2013, c. 331, Pt. C, §§12, 13 (AMD). 2013, c. 368, Pt. OOOO, §1 (AMD). 2015, c. 267, Pt. TTTT, §§1, 2 (AMD). 2015, c. 267, Pt. TTTT, §9 (AFF). 2015, c. 300, Pt. A, §§30, 31 (AMD).



36 §2552. Tax imposed

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. (TEXT EFFECTIVE UNTIL 1/1/16) Rate. A tax at the rate of 5% is imposed on the value of the following services sold in this State:

A. Extended cable and satellite television services; [2005, c. 12, Pt. TTT, §3 (AMD); 2005, c. 12, Pt. TTT, §4 (AFF).]

B. Fabrication services; [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

C. Rental of video media and video equipment; [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

D. Rental of furniture, audio media and audio equipment pursuant to a rental-purchase agreement as defined in Title 9-A, section 11-105; [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

E. Telecommunications services; [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

F. The installation, maintenance or repair of telecommunications equipment; [2005, c. 12, Pt. VV, §2 (AMD).]

G. Private nonmedical institution services; [2015, c. 300, Pt. A, §32 (AMD).]

H. Community support services for persons with mental health diagnoses; [2007, c. 539, Pt. DDD, §5 (AMD).]

I. Community support services for persons with intellectual disabilities or autism; [2011, c. 542, Pt. A, §139 (AMD).]

J. Home support services; [2013, c. 368, Pt. OOOO, §2 (AMD).]

K. [2009, c. 213, Pt. S, §16 (AFF); 2009, c. 213, Pt. S, §12 (RP); 2009, c. 434, §31 (RP).]

L. Ancillary services; and [2013, c. 368, Pt. OOOO, §3 (AMD).]

M. Group residential services for persons with brain injuries. [2013, c. 368, Pt. OOOO, §4 (NEW).]

[ 2015, c. 300, Pt. A, §32 (AMD) .]

1. (TEXT EFFECTIVE 1/1/16) Rate. Effective January 1, 2016, a tax at the rate of 6% is imposed on the value of the following services sold in this State:

A. Cable and satellite television or radio services; [2015, c. 267, Pt. TTTT, §3 (AMD); 2015, c. 267, Pt. TTTT, §9 (AFF).]

B. Fabrication services; [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

C. Rental of video media and video equipment; [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

D. Rental of furniture, audio media and audio equipment pursuant to a rental-purchase agreement as defined in Title 9-A, section 11-105; [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

E. Telecommunications services; [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

F. The installation, maintenance or repair of telecommunications equipment; [2005, c. 12, Pt. VV, §2 (AMD).]

G. Private nonmedical institution services; [2015, c. 300, Pt. A, §32 (AMD).]

H. Community support services for persons with mental health diagnoses; [2007, c. 539, Pt. DDD, §5 (AMD).]

I. Community support services for persons with intellectual disabilities or autism; [2011, c. 542, Pt. A, §139 (AMD).]

J. Home support services; [2013, c. 368, Pt. OOOO, §2 (AMD).]

K. [2009, c. 213, Pt. S, §16 (AFF); 2009, c. 213, Pt. S, §12 (RP); 2009, c. 434, §31 (RP).]

L. Ancillary services; and [2013, c. 368, Pt. OOOO, §3 (AMD).]

M. Group residential services for persons with brain injuries. [2013, c. 368, Pt. OOOO, §4 (NEW).]

[ 2015, c. 267, Pt. TTTT, §3 (AMD); 2015, c. 267, Pt. TTTT, §9 (AFF); 2015, c. 300, Pt. A, §32 (AMD) .]

2. Determination of value; liability; statement. Value is measured by the sale price. The liability for, or the incidence of, the tax imposed by this section is declared to be a levy on the seller. If a seller includes this tax on a customer's bill, it must be shown as a separate line item and identified as a service provider tax.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

SECTION HISTORY

2003, c. 673, §V25 (NEW). 2003, c. 673, §V29 (AFF). 2005, c. 12, §§VV2,3,TTT3 (AMD). 2005, c. 12, §TTT4 (AFF). 2005, c. 386, §§S4-6 (AMD). 2005, c. 386, §S9 (AFF). 2007, c. 539, Pt. DDD, §§5-8 (AMD). 2007, c. 627, §§67-69 (AMD). 2009, c. 213, Pt. S, §§11, 12 (AMD). 2009, c. 213, Pt. S, §16 (AFF). 2009, c. 434, §§29-31 (AMD). 2011, c. 542, Pt. A, §139 (AMD). 2013, c. 331, Pt. C, §14 (AMD). 2013, c. 368, Pt. OOOO, §§2-4 (AMD). 2015, c. 267, Pt. TTTT, §3 (AMD). 2015, c. 267, Pt. TTTT, §9 (AFF). 2015, c. 300, Pt. A, §32 (AMD).



36 §2553. Registration of service providers

1. Persons required to register; certificates; display. Every person subject to the tax imposed by this chapter shall register as a service provider with the assessor by submitting an application on a form prescribed and furnished by the assessor. The assessor shall issue a service provider tax registration certificate to each applicant that properly completes and submits an application form. A separate application must be completed and a separate registration certificate issued for each place of business, and the registration certificate must be conspicuously displayed at that place of business. A registration certificate issued pursuant to this section is nontransferable and is not a license within the meaning of that term in the Maine Administrative Procedure Act.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

2. Revocation of registration. The assessor may revoke for cause a registration certificate issued under this section. The assessor may revoke the registration certificate of a registrant who fails to file a return with the assessor within 15 days after the due date as required by section 2554. A revocation is reviewable in accordance with section 151. If a registrant has failed to pay any tax imposed by this chapter when the tax is shown to be due on a return filed by the registrant or is admitted to be due by the registrant or has been determined to be due and that determination has become final, notification of the registrant by the assessor as provided in this section operates to suspend the registration certificate from the date of the notice of suspension until such time as the delinquent tax is paid or it is determined by an appropriate court that revocation is not warranted.

[ 2007, c. 438, §56 (AMD) .]

3. Making sales after revocation. A person whose service provider tax registration certificate has been revoked by the assessor pursuant to this section and who continues to make sales in this State of one or more of the services identified in section 2552 commits a Class D crime. Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2005, c. 218, §34 (AMD) .]

4. Failure to register. A person who is required by this section to register as a service provider with the assessor and who makes sales in this State of one or more of the services identified in section 2552 without being so registered commits a Class E crime. Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2005, c. 218, §34 (AMD) .]

SECTION HISTORY

2003, c. 673, §V25 (NEW). 2003, c. 673, §V29 (AFF). 2005, c. 218, §34 (AMD). 2007, c. 438, §56 (AMD).



36 §2554. Return and payment of tax

1. Monthly report required. Every person subject to the tax imposed by this chapter shall file with the assessor, on or before the 15th day of each month, a return made under the penalties of perjury on a form prescribed by the assessor. The return must report the total sale price of all sales made during the preceding calendar month and such other information as the assessor requires. The assessor may permit the filing of returns other than monthly. The assessor may by rule waive the reporting of nontaxable sales. The assessor may for good cause extend for not more than 30 days the time for filing returns required under this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 438, §57 (AMD) .]

2. Payment of tax. The tax imposed by this chapter is due and payable on the date on which the person subject to the tax is paid for the service rendered, or the billing date, whichever comes first. Upon such terms and conditions as the assessor may prescribe, the assessor may permit a postponement of payment to a date not later than the date on which the sales so taxed are required to be reported.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

3. Credit for uncollectible accounts. The tax paid on sales for which all or a portion of the sale price is charged off by the service provider as uncollectible may be credited against the tax due on a subsequent return filed by the service provider within 3 years of the charge-off but, if any such accounts are thereafter collected by the service provider, a tax must be paid upon the amount so collected.

[ 2007, c. 438, §58 (AMD) .]

4. Purchases for resale not resold. When a service provider purchases a service subject to tax under this chapter from another service provider using a resale certificate approved by the assessor and claims that it will resell the service, and then subsequently uses the service itself rather than reselling it, the purchaser becomes liable for any unpaid tax on that service on the date of such use.

[ 2009, c. 361, §20 (NEW) .]

SECTION HISTORY

2003, c. 673, §V25 (NEW). 2003, c. 673, §V29 (AFF). 2007, c. 438, §§57, 58 (AMD). 2009, c. 361, §20 (AMD).



36 §2555. Overpayments; refunds

If the assessor determines, upon written application by a taxpayer or during the course of an audit, that any tax has been paid more than once or has been erroneously or illegally computed, the assessor shall certify to the State Controller the amount paid in excess of that legally due and that amount must be credited by the assessor on any taxes then due from the taxpayer and the balance refunded to the taxpayer or its successor in interest, but no such credit or refund may be allowed unless within 3 years of the date of overpayment either a written petition stating the grounds upon which the refund or credit is claimed is filed with the assessor or the overpayment is discovered on audit. Interest at the rate determined pursuant to section 186 must be paid on any balance refunded pursuant to this chapter from the date the return listing the overpayment was filed or the payment was made, whichever is later. At the election of the assessor, unless the taxpayer specifically requests a cash refund, the refund may be credited to the taxpayer's service provider tax account, but in the case of a credit no further interest may accrue from the date of that election. The taxpayer may not apply for a refund of any amount assessed when administrative and judicial review under section 151 has been completed. [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

A taxpayer dissatisfied with the decision of the assessor, upon a written request for refund filed under this section, may request reconsideration and appeal from the reconsideration in the same manner and under the same conditions as in the case of assessments made under chapter 7. The decision of the assessor upon such written request for refund becomes final as to law and fact in the same manner and under the same conditions as in the case of assessments made under chapter 7. [2013, c. 331, Pt. C, §15 (AMD); 2013, c. 331, Pt. C, §41 (AFF).]

SECTION HISTORY

2003, c. 673, §V25 (NEW). 2003, c. 673, §V29 (AFF). 2013, c. 331, Pt. C, §15 (AMD). 2013, c. 331, Pt. C, §41 (AFF).



36 §2556. Sourcing rules for mobile telecommunications services

1. Sourcing rule; identifying place of primary use. Mobile telecommunications services provided to a customer whose place of primary use is located in this State, the charges for which are billed by or for the customer's home service provider, are deemed to be provided at the customer's place of primary use. A home service provider is responsible for obtaining and maintaining a record of a customer's place of primary use. Subject to subsection 2 and if the home service provider's reliance on the information provided by its customer is in good faith, the home service provider:

A. May rely on the applicable residential or business street address supplied by the home service provider's customer; and [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

B. May not be held liable for any additional taxes under this chapter based on a different determination of the place of primary use. [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

2. Correction of place of primary use; determination by assessor. If the assessor determines that the address used by a home service provider as a customer's place of primary use does not meet the definition provided by section 2551, subsection 8, the assessor shall notify the customer in writing of that determination and provide the customer an opportunity to demonstrate that that address is the customer's place of primary use. If the customer fails to demonstrate to the assessor's satisfaction within 30 days from the time it receives notice from the assessor, or within another time period as the assessor may allow, that the address in question is the customer's place of primary use, the assessor shall provide the home service provider with the proper address to be used as the customer's place of primary use. The home service provider shall begin using the address provided by the assessor as the customer's place of primary use within 30 days from the date it receives notice of the assessor's determination.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

3. Hold harmless provision; use of electronic database or enhanced zip code. A home service provider is entitled to the hold harmless protections provided by the federal Mobile Telecommunications Sourcing Act, Public Law 106-252, Section 1, 114 Stat. 2, (2000).

[ RR 2003, c. 2, §115 (COR) .]

4. Bundled services. Notwithstanding any other provision of this chapter, otherwise nontaxable charges that are aggregated with and not separately stated from taxable mobile telecommunications charges are subject to taxation unless the home service provider can, to the satisfaction of the assessor, reasonably identify such charges from books and records kept in the regular course of its business. A customer may not rely upon the nontaxability of bundled services unless the customer's home service provider separately states the otherwise nontaxable services or the home service provider elects, after receiving written notice from the customer in the form required by the provider, to provide verifiable data based upon the home service provider's books and records that are kept in the regular course of business and that reasonably identify the nontaxable charges.

[ 2007, c. 627, §70 (AMD) .]

5. Certain preexisting contracts.

[ 2015, c. 300, Pt. A, §33 (RP) .]

SECTION HISTORY

RR 2003, c. 2, §115 (COR). 2003, c. 673, §V25 (NEW). 2003, c. 673, §V29 (AFF). 2007, c. 627, §70 (AMD). 2015, c. 300, Pt. A, §33 (AMD).



36 §2557. Exemptions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

The tax imposed by this chapter does not apply in connection with: [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

1. Exemptions by constitutional provisions. Sales that this State is prohibited from taxing under the constitution or laws of the United States or under the constitution of this State;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

2. Certain governmental entities. Sales to the State or any political subdivision, or to the Federal Government, or to any unincorporated agency or instrumentality of either of them or to any incorporated agency or instrumentality of them wholly owned by them. This exemption does not apply to corporations organized under Title IV, Part E of the federal Farm Credit Act of 1971, 12 United States Code, Sections 2211 to 2214;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

3. Hospitals, research centers, churches and schools. Sales to:

A. Incorporated hospitals; [2005, c. 622, §10 (NEW).]

B. Incorporated nonprofit nursing homes licensed by the Department of Health and Human Services; [2005, c. 622, §10 (NEW).]

C. Incorporated nonprofit residential care facilities licensed by the Department of Health and Human Services; [2005, c. 622, §10 (NEW).]

D. Incorporated nonprofit assisted housing programs for the elderly licensed by the Department of Health and Human Services; [2005, c. 622, §10 (NEW).]

E. Incorporated nonprofit home health agencies certified under the United States Social Security Act of 1965, Title XVIII, as amended; [2005, c. 622, §10 (NEW).]

F. Incorporated nonprofit rural community health centers; [2005, c. 622, §10 (NEW).]

G. Incorporated nonprofit dental health centers; [2005, c. 622, §10 (NEW).]

G-1. Incorporated nonprofit medical clinics whose sole mission is to provide free medical care to the indigent or uninsured; [2009, c. 361, §21 (NEW); 2009, c. 652, Pt. A, §65 (AFF).]

H. Incorporated nonprofit organizations organized for the sole purpose of conducting medical research; [2005, c. 622, §10 (NEW).]

I. Incorporated nonprofit organizations organized for the purpose of establishing and maintaining laboratories for scientific study and investigation in the field of biology or ecology; [2005, c. 622, §10 (NEW).]

J. Institutions incorporated as nonprofit corporations for the purpose of operating educational television or radio stations; [2005, c. 622, §10 (NEW).]

K. Schools; [2005, c. 622, §10 (NEW).]

L. Incorporated nonprofit organizations or their affiliates whose purpose is to provide literacy assistance or free clinical assistance to children with dyslexia; and [2005, c. 622, §10 (NEW).]

M. Regularly organized churches or houses of religious worship. [2005, c. 622, §10 (NEW).]

[ 2005, c. 622, §10 (RPR); 2009, c. 361, §21 (AMD); 2009, c. 652, Pt. A, §65 (AFF) .]

4. Other institutions. Sales to incorporated private nonprofit residential child care facilities that are licensed by the Department of Health and Human Services as residential child care facilities;

[ 2007, c. 438, §59 (AMD) .]

5. Nonprofit fire departments and nonprofit ambulance services. Sales to incorporated nonprofit fire departments, to incorporated nonprofit ambulance services and to air ambulance services that are limited liability companies all of whose members are nonprofit organizations;

[ 2007, c. 419, §2 (AMD) .]

6. Community mental health facilities, community adult developmental services facilities and community substance abuse facilities. Sales to mental health facilities, adult developmental services facilities or substance abuse facilities that are:

A. Contractors under or receiving support under the federal Community Mental Health Centers Act, or its successors; or [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

B. Receiving support from the Department of Health and Human Services pursuant to Title 5, section 20005 or Title 34-B, section 3604, 5433 or 6204; [2007, c. 438, §§59, 60 (AMD).]

[ 2011, c. 542, Pt. A, §140 (AMD) .]

7. Regional planning commissions and councils of government. Sales to regional planning commissions and councils of government that are established in accordance with Title 30-A;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

8. Historical societies, museums and certain memorial foundations. Sales to incorporated nonprofit memorial foundations that primarily provide cultural programs free to the public, historical societies and museums;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

9. Child care facilities. Sales to licensed, incorporated nonprofit child care facilities;

[ 2015, c. 300, Pt. A, §34 (AMD) .]

10. Certain church-affiliated residential homes. Sales to an incorporated church-affiliated nonprofit organization that operates a residential home for adults;

[ 2015, c. 300, Pt. A, §34 (AMD) .]

11. Medical patients and their families. Sales to incorporated nonprofit organizations providing:

A. Temporary residential accommodations to pediatric patients suffering from critical illness or disease such as cancer or who are accident victims, to adult patients with cancer or to the families of the patients; or [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

B. Temporary residential accommodations, or food, or both, to hospital patients or to the families of hospital patients; [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

12. Emergency shelter and feeding organizations. Sales to incorporated nonprofit organizations that provide free temporary emergency shelter or food for underprivileged individuals in this State;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

13. Child abuse and neglect prevention councils; child advocacy organizations; community action agencies. Sales to:

A. Incorporated, nonprofit child abuse and neglect prevention councils as defined in Title 22, section 3872, subsection 1-A; [2009, c. 204, §13 (AMD).]

B. Statewide organizations that advocate for children and that are members of the Medicaid Advisory Committee; and [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

C. Community action agencies designated in accordance with Title 22, section 5324; [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

[ 2009, c. 204, §13 (AMD) .]

14. Certain libraries. Sales to any nonprofit free public lending library that is funded in part or wholly by the State or any political subdivision or the Federal Government;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

15. Veterans' memorial cemetery associations. Sales to incorporated nonprofit veterans' memorial cemetery associations;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

16. Nonprofit volunteer search and rescue organizations. Sales to incorporated, nonprofit volunteer search and rescue organizations;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

17. Incorporated nonprofit hospice organizations. Sales to incorporated nonprofit hospice organizations that provide a program or care for the physical and emotional needs of terminally ill patients;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

18. Nonprofit youth organizations. Sales to nonprofit youth organizations whose primary purpose is to provide athletic instruction in a nonresidential setting or sales to councils and local units of incorporated nonprofit national scouting organizations;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

19. Certain incorporated nonprofit educational organizations. Sales to incorporated nonprofit educational organizations that are receiving, or have received, funding from the Department of Education and that provide educational programs specifically designed for teaching young people how to make decisions about drugs, alcohol and interpersonal relationships at a residential youth camp setting;

[ 2009, c. 211, Pt. B, §32 (AMD) .]

20. Charitable suppliers of medical equipment. Sales to local branches of incorporated international nonprofit charitable organizations that provide, on a loan basis and free of charge, medical supplies and equipment to persons;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

21. Organizations fulfilling wishes of children with life-threatening diseases. Sales to incorporated nonprofit organizations whose sole purpose is to fulfill the wishes of children with life-threatening diseases when their families or guardians are unable otherwise to financially fulfill those wishes;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

22. Incorporated nonprofit providers of certain support systems for single-parent families. Sales to incorporated nonprofit organizations engaged primarily in providing support systems for single-parent families for the development of psychological and economic self-sufficiency;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

23. Nonprofit home construction organizations. Sales to local branches of incorporated nonprofit organizations whose purpose is to construct low-cost housing for low-income people;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

24. Vietnam veteran registries. Sales to incorporated, nonprofit organizations whose sole purpose is to create, maintain and update a registry of Vietnam veterans;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

25. Organizations providing certain services for hearing-impaired persons. Sales to incorporated nonprofit organizations whose primary purposes are to promote public understanding of hearing impairment and to assist hearing-impaired persons through the dissemination of information about hearing impairment to the general public and referral to and coordination of community resources available to hearing-impaired persons;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

26. State-chartered credit unions. Sales to credit unions that are organized under the laws of this State. This subsection remains in effect only for the time that federally chartered credit unions are, by reason of federal law, exempt from payment of the tax imposed by this chapter;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

27. Nonprofit housing development organizations. Sales to nonprofit organizations whose primary purpose is to develop housing for low-income people;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

28. Eye banks. Sales to nonprofit organizations whose primary purpose is to obtain, medically evaluate and distribute eyes for use in corneal transplantation, research and education;

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

29. Centers for innovation. Sales to centers for innovation as described in Title 5, section 13141;

[ 2005, c. 218, §35 (AMD) .]

30. Sales for resale. Sales of services to another service provider for resale;

[ 2007, c. 627, §71 (AMD) .]

31. Construction contracts with exempt organizations. Sales to a construction contractor or its subcontractor of fabrication services that are to be physically incorporated in, and become a permanent part of, real property for sale to any organization or government agency provided exemption under this section, except as otherwise provided by section 2560;

[ 2007, c. 627, §72 (AMD) .]

32. Prepaid calling service. Sales of prepaid calling service;

[ 2007, c. 627, §73 (NEW) .]

33. (TEXT EFFECTIVE UNTIL 1/1/16) International telecommunications service. Sales of international telecommunications service;

[ 2009, c. 434, §32 (AMD) .]

33. (TEXT EFFECTIVE 1/1/16) International telecommunications service. Sales of international telecommunications service to a business for use directly in that business;

[ 2015, c. 267, Pt. TTTT, §4 (AMD); 2015, c. 267, Pt. TTTT, §9 (AFF) .]

34. (TEXT EFFECTIVE UNTIL 1/1/16) Interstate telecommunications service. Sales of interstate telecommunications service;

[ 2009, c. 434, §33 (AMD) .]

34. (TEXT EFFECTIVE 1/1/16) Interstate telecommunications service. Sales of interstate telecommunications service to a business for use directly in that business;

[ 2015, c. 267, Pt. TTTT, §5 (AMD); 2015, c. 267, Pt. TTTT, §9 (AFF) .]

35. (TEXT EFFECTIVE UNTIL 1/1/16) Certain fabrication services. The production of tangible personal property if a sale to the consumer of that tangible personal property would be exempt or otherwise not subject to tax under Part 3; and

[ 2009, c. 434, §34 (NEW) .]

35. (TEXT EFFECTIVE 1/1/16) Certain fabrication services. The production of tangible personal property if a sale to the consumer of that tangible personal property would be exempt or otherwise not subject to tax under Part 3;

[ 2015, c. 267, Pt. TTTT, §6 (AMD); 2015, c. 267, Pt. TTTT, §9 (AFF) .]

36. (TEXT EFFECTIVE UNTIL 1/1/16) Fuel used at a manufacturing facility. Ninety-five percent of the sale price of fabrication services for the production of fuel for use at a manufacturing facility as defined in section 1752, subsection 6-A.

[ 2009, c. 434, §35 (NEW) .]

36. (TEXT EFFECTIVE 1/1/16) Fuel used at a manufacturing facility. Ninety-five percent of the sale price of fabrication services for the production of fuel for use at a manufacturing facility as defined in section 1752, subsection 6-A;

[ 2015, c. 267, Pt. TTTT, §7 (AMD); 2015, c. 267, Pt. TTTT, §9 (AFF) .]

37. Certain veterans' support organizations. Sales to incorporated nonprofit organizations organized for the purpose of providing direct supportive services in the State to veterans and their families living with service-related post-traumatic stress disorder or traumatic brain injury; and

[ 2015, c. 267, Pt. TTTT, §8 (NEW); 2015, c. 267, Pt. TTTT, §9 (AFF) .]

38. Nonprofit library collaboratives. Sales to nonprofit collaboratives of academic, public, school and special libraries that provide support for library resource sharing, promote quality library information services and support the cultural, educational and economic development of the State.

[ 2015, c. 267, Pt. TTTT, §8 (NEW); 2015, c. 267, Pt. TTTT, §9 (AFF) .]

The exemptions provided in this section apply only when an exempt entity purchases a service for its own use or on its own behalf and do not apply when an exempt entity pays for the service for the use of or on behalf of another person. [2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF).]

For the purposes of subsections 33 and 34, in determining whether a particular customer is a business or nonbusiness customer, a telecommunications company may rely upon existing customer classifications maintained in its books and records, such as "individual," "consumer," "enterprise," "business," "corporate" or "government." A telecommunications company is not required to change the customer classifications the telecommunications company maintains in its books and records. If as a result of an audit a telecommunications company is required to change a customer's status to that of a business customer or to a nonbusiness customer for purposes of applying the tax, the change applies prospectively only. [2009, c. 434, §36 (NEW).]

SECTION HISTORY

2003, c. 673, §V25 (NEW). 2003, c. 673, §V29 (AFF). 2005, c. 218, §§35,36 (AMD). 2005, c. 622, §§10-12 (AMD). 2007, c. 419, §2 (AMD). 2007, c. 438, §§59, 60 (AMD). 2007, c. 627, §§71-75 (AMD). 2009, c. 204, §13 (AMD). 2009, c. 211, Pt. B, §32 (AMD). 2009, c. 361, §21 (AMD). 2009, c. 434, §§32-36 (NEW). 2009, c. 652, Pt. A, §65 (AFF). 2011, c. 542, Pt. A, §140 (AMD). 2015, c. 267, Pt. TTTT, §§4-8 (AMD). 2015, c. 267, Pt. TTTT, §9 (AFF). 2015, c. 300, Pt. A, §34 (AMD).



36 §2558. Requirement to file amended return

1. Amended return required. A person subject to the tax imposed by this chapter must file an amended return whenever an agency of the State, other than the Bureau of Revenue Services, or of the United States makes an audit finding that changes or corrects any item affecting the person's liability under this chapter or whenever for any reason there is a change or correction affecting the person's liability under this chapter.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

2. Amended return filed. The amended return must be filed within 180 days of an audit finding that affects a person's liability under this chapter or within 180 days of the date that a person learns of a change or correction that affects that person's liability under this chapter.

[ 2011, c. 1, Pt. CC, §1 (AMD); 2011, c. 1, Pt. CC, §5 (AFF) .]

3. Contents of amended return. The amended return required by this section must indicate the change or correction and the reason for that change or correction. The amended return constitutes an admission as to the correctness of the change unless the taxpayer includes with the return a written explanation of the reason the change or correction is erroneous.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

4. Additional requirements. The assessor may require additional information to be filed with the amended return. The assessor may prescribe exceptions to the requirements of this section.

[ 2003, c. 673, Pt. V, §25 (NEW); 2003, c. 673, Pt. V, §29 (AFF) .]

SECTION HISTORY

2003, c. 673, §V25 (NEW). 2003, c. 673, §V29 (AFF). 2011, c. 1, Pt. CC, §1 (AMD). 2011, c. 1, Pt. CC, §5 (AFF).



36 §2559. Application of revenues

Revenues derived by the tax imposed by this chapter must be credited to a General Fund suspense account. On or before the last day of each month, the State Controller shall transfer a percentage of the revenues received by the State Tax Assessor during the preceding month pursuant to the tax imposed by section 2552, subsection 1, paragraphs A to F and L to the Local Government Fund as provided by Title 30-A, section 5681, subsection 5. The balance remaining in the General Fund suspense account must be transferred to service provider tax General Fund revenue. On or before the 15th day of each month, the State Controller shall transfer all revenues received by the assessor during the preceding month pursuant to the tax imposed by section 2552, subsection 1, paragraphs G to J and M to the Medical Care Services Other Special Revenue Funds account, the Other Special Revenue Funds Mental Health Services - Community Medicaid program, the Medicaid Services - Adult Developmental Services program and the Office of Substance Abuse - Medicaid Seed program within the Department of Health and Human Services. [2015, c. 300, Pt. A, §35 (AMD).]

SECTION HISTORY

2003, c. 673, §V25 (NEW). 2003, c. 673, §V29 (AFF). 2005, c. 12, §VV4 (AMD). 2005, c. 386, §S7 (AMD). 2005, c. 386, §S9 (AFF). 2007, c. 539, Pt. DDD, §9 (AMD). 2009, c. 213, Pt. S, §13 (AMD). 2009, c. 213, Pt. S, §16 (AFF). 2011, c. 542, Pt. A, §141 (AMD). 2015, c. 300, Pt. A, §35 (AMD).



36 §2560. Exempt activities

A tax exemption provided by section 2557 to a person based upon its charitable, nonprofit or other public purposes applies only if the service purchased is intended to be used by the person primarily in the activity identified by the particular exemption. A tax exemption provided by section 2557 to a person based upon its charitable, nonprofit or other public purposes does not apply where title is held or taken by the person as security for any financing arrangement. An exemption certificate issued by the State Tax Assessor pursuant to section 2557 must identify the exempt activity and must state that the certificate may be used by the holder only when purchasing services intended to be used by the holder primarily in the exempt activity. When an otherwise qualifying person is engaged in both exempt and nonexempt activities, an exemption certificate may be issued to the person only if the person has established to the satisfaction of the assessor that the applicant has adequate accounting controls to limit the use of the certificate to exempt purchases. [2005, c. 622, §13 (NEW).]

SECTION HISTORY

2005, c. 622, §13 (NEW).






Chapter 359: PARLOR CAR OWNERS

36 §2571. Taxation of owners of parlor cars (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 135, §5 (RP).



36 §2572. Returns to state tax assessor; tax in place of local taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 135, §5 (RP).



36 §2573. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 135, §5 (RP).






Chapter 361: RAILROAD COMPANIES

36 §2621. Annual returns (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 268, §1 (AMD). 1983, c. 571, §4 (RP).



36 §2621-A. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 571, §5 (NEW).]

1. Net railway operating income. "Net railway operating income" means railway operating revenues, including debits and credits arising from equipment rents and joint facility rents, less railway operating expenses, tax accruals and uncollectible railway revenues.

[ 1983, c. 571, §5 (NEW) .]

2. Operating investment. "Operating investment" means investment in railway property used in transportation service, less depreciation, plus cash, including temporary cash investments and special deposits, plus material and supplies. For purposes of railroad excise taxes payable in 1986, based upon operations for the calendar year 1985, "operating investment" also includes freight car operating leases of 10 years or more, valued at cost less straight-line depreciation over the initial term of the lease.

[ 1985, c. 477, §2 (AMD) .]

3. Maine capital tax credit. "Maine capital tax credit" is a credit against the tax imposed by section 2624.

A. The credit allowed against the tax imposed by section 2624 shall be in an amount equal to:

(1) The credit carry-forwards carried to the taxable year;

(2) The amount of the current year credit; plus

(3) The credit carry-backs carried to the taxable year. [1989, c. 586, §1 (NEW); 1989, c. 702, Pt. E, §19 (AFF); 1989, c. 875, Pt. E, §59 (AFF).]

B. The credit shall be an amount equal to 45% of the expenditures for a taxable year related to capital investments, improvements or renovations to a railroad's operations in this State. [1989, c. 586, §1 (NEW); 1989, c. 702, Pt. E, §19 (AFF); 1989, c. 875, Pt. E, §59 (AFF).]

C. If the sum of the credit carry-forwards to the taxable year plus the amount of the current taxable year credit authorized in this section would reduce the tax in the taxable year below the minimum tax set forth in section 2624, such excess shall be:

(1) A credit carry-back to each of the preceding 3 taxable years; and

(2) A credit carry-forward to each of the 5 taxable years following the taxable year. [1989, c. 586, §1 (NEW); 1989, c. 702, Pt. E, §19 (AFF); 1989, c. 875, Pt. E, §59 (AFF).]

D. The entire amount of the unused credit shall be carried to the earliest of the taxable years to which, by reason of this subsection, the credit may be carried and then to each of the other taxable years to the extent the unused credit may not be used for a prior taxable year. In no event may a carry-back apply to any taxable year ending prior to January 1, 1990. [1989, c. 586, §1 (NEW); 1989, c. 702, Pt. E, §19 (AFF); 1989, c. 875, Pt. E, §59 (AFF).]

E. In order for a taxpayer to qualify for a credit under this subsection, the taxpayer may not require any landowner to pay any fee or charge for maintenance or repair or to assume liability for crossings or rights-of-way if the landowner was not required to do so prior to July 1, l987; and the taxpayer must continue to maintain crossings and rights-of-way which it was required to maintain on that date and may not remove the crossing if there is any objection to their being removed, provided that the landowner's use remains the same and that the landowner complies with requirements to keep gates secured. [1989, c. 586, §1 (NEW); 1989, c. 702, Pt. E, §19 (AFF); 1989, c. 875, Pt. E, §59 (AFF).]

F. [2003, c. 498, §12 (AFF); 2003, c. 498, §8 (RP).]

[ 2003, c. 498, §8 (AMD); 2003, c. 498, §12 (AFF) .]

SECTION HISTORY

1983, c. 571, §5 (NEW). 1983, c. 593, §1 (AMD). 1985, c. 477, §2 (AMD). 1989, c. 586, §1 (AMD). 1989, c. 702, §E19 (AMD). 1989, c. 875, §E59 (AMD). 1991, c. 528, §N3 (AMD). 1991, c. 528, §§N4,RRR (AFF). 1991, c. 591, §N3 (AMD). 1991, c. 591, §N4 (AFF). 2003, c. 498, §8 (AMD). 2003, c. 498, §12 (AFF).



36 §2622. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 679, §12 (RP).



36 §2623. Excise tax; payment to cities and towns one percent on stock held therein

Every corporation, person or association operating any railroad in the State under lease or otherwise shall pay to the State Tax Assessor, for the use of the State, an annual excise tax for the privilege of exercising its franchises and the franchises of its leased roads in the State, which, with the tax provided for in section 561, is in place of all taxes upon the property of such railroad. [1973, c. 268, §2 (AMD).]

SECTION HISTORY

P&SL 1969, c. 154, §E (AMD). 1973, c. 268, §2 (AMD).



36 §2624. Amount of tax

The amount of the annual excise tax on railroads shall be ascertained as follows: The amount of the gross transportation receipts for the year ended on the 31st day of December preceding the levying of the tax shall be compared with the net railway operating income for that year. When the net railway operating income does not exceed 10% of the gross transportation receipts, the tax shall be an amount equal to 3 1/4% of the gross transportation receipts. When the net railway operating income exceeds 10% of the gross transportation receipts but does not exceed 15%, the tax shall be an amount equal to 3 3/4% of the gross transportation receipts. When the net railway operating income exceeds 15% of the gross transportation receipts but does not exceed 20%, the tax shall be an amount equal to 4 1/4% of such gross transportation receipts. When the net railway operating income exceeds 20% of the gross transportation receipts but does not exceed 25%, the tax shall be an amount equal to 4 3/4% of the gross transportation receipts. When the net railway operating income exceeds 25% of the gross transportation receipts, the tax shall be an amount equal to 5 1/4% of the gross transportation receipts. The tax shall be decreased by the amount by which 5 3/4% of operating investment exceeds net railway operating income but shall in no event be decreased below a minimum amount equal to 1/2 of 1% of gross transportation receipts. In the case of railroads operating not over 50 miles of road, the tax shall not exceed 1 3/4% of the gross transportation receipts. [1989, c. 586, §2 (AMD).]

When a railroad lies partly within and partly without the State, or is operated as a part of a line or system extending beyond the State, the tax shall be equal to the same proportion of the gross transportation receipts in the State, and its amount shall be determined as follows: The gross transportation receipts of such railroad, line or system, as the case may be, over its whole extent, within and without the State, shall be divided by the total number of miles operated to obtain the average gross transportation receipts per mile, and the gross transportation receipts in the State shall be taken to be the average gross transportation receipts per mile multiplied by the number of miles operated within the State, and the net railway operating income within the State shall be similarly determined.

The State Tax Assessor, after notice and hearing, may determine the accuracy of any returns required of any railroad, and if found inaccurate, may order proper corrections to be made therein. [1983, c. 571, §7 (AMD).]

The tax calculated pursuant to this section, for any taxable year, shall be decreased by a tax credit as defined in section 2621-A, subsection 3, calculated for that same taxable year. At no time may a tax credit be utilized to decrease the tax below the minimum tax imposed by this section. [1989, c. 586, §3 (NEW); 1989, c. 702, Pt. E, §19 (AFF); 1989, c. 875, Pt. E, §59 (AFF).]

SECTION HISTORY

1971, c. 549, (AMD). 1977, c. 78, §200 (AMD). 1979, c. 470, (AMD). 1981, c. 384, (AMD). 1981, c. 682, §§1,2 (AMD). 1983, c. 571, §§6,7 (AMD). 1989, c. 586, §§2,3 (AMD). 1989, c. 702, §E19 (AMD). 1989, c. 875, §E59 (AMD).



36 §2625. Return and payment

Every railroad company incorporated under the laws of this State or doing business in this State shall file with the State Tax Assessor annually, on or before April 15th, a railroad excise tax return, on a form prescribed by the State Tax Assessor. The tax must be paid in equal installments on the next June 15th, September 15th and December 15th. The Treasurer of State shall deposit all taxes paid under this chapter into the Multimodal Transportation Fund account established under Title 23, section 4210-B. [2013, c. 424, Pt. A, §25 (AMD).]

1. Railroad Freight Service Quality Fund.

[ 2005, c. 248, §3 (NEW); MRSA T. 36, §2625, sub-§1 (RP) .]

SECTION HISTORY

1983, c. 571, §8 (RPR). 2003, c. 498, §9 (AMD). 2003, c. 498, §12 (AFF). 2005, c. 248, §3 (AMD). 2005, c. 457, §GGG7 (AMD). 2011, c. 649, Pt. E, §5 (AMD). 2013, c. 424, Pt. A, §25 (AMD).



36 §2626. Payment schedule (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 364, §31 (RPR). 1983, c. 571, §9 (RP).



36 §2627. Abatement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §708 (RP).



36 §2628. Further returns; access to books by Public Utilities Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 679, §13 (AMD). 1979, c. 378, §20 (AMD). 1983, c. 571, §10 (RP).






Chapter 363: TELEPHONE AND TELEGRAPH COMPANIES

36 §2681. Returns of operators (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 717, §1 (RP).



36 §2682. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 717, §1 (RP).



36 §2683. Companies taxable (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 478, §3 (AMD). 1973, c. 717, §2 (AMD). 1985, c. 651, §1 (RP).



36 §2684. Computation; telephone companies (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 651, §1 (RP).



36 §2685. -- telegraph companies (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 651, §1 (RP).



36 §2686. Returns of operators (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 717, §3 (RPR). 1977, c. 679, §14 (AMD). 1979, c. 541, §B47 (AMD). 1981, c. 364, §32 (AMD). 1985, c. 651, §1 (RP).



36 §2687. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 717, §4 (RPR). 1977, c. 679, §15 (RP).



36 §2687-A. Failure to make return; assessment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §190 (NEW). 1975, c. 623, §59 (AMD). 1979, c. 378, §21 (RP).



36 §2688. Books open to assessors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §279 (AMD). 1985, c. 651, §1 (RP).



36 §2689. Limited property tax (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 362, §8 (AMD). 1977, c. 595, (RPR). 1985, c. 651, §1 (RP).






Chapter 364: TELECOMMUNICATIONS SERVICE

36 §2691. Persons taxable (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 651, §2 (NEW). 1987, c. 507, §§5,6 (RP).



36 §2692. Amount of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 651, §2 (NEW). 1987, c. 507, §§5,6 (RP).



36 §2692-A. Limitation on tax rate (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 507, §3 (NEW). 1987, c. 507, §§5,6 (RP).



36 §2693. Returns (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 651, §2 (NEW). 1987, c. 507, §§5,6 (RP).



36 §2694. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 651, §2 (NEW). 1987, c. 402, §A182 (AMD). 1987, c. 507, §§5,6 (RP).



36 §2695. Books open to assessors (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 651, §2 (NEW). 1987, c. 507, §§5,6 (RP).



36 §2696. Limited property tax (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 651, §2 (NEW). 1987, c. 507, §§4-6 (RP).






Chapter 365: FOREST LANDS

36 §2701. Excise tax (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 162, §1 (NEW). 1979, c. 541, §A224 (RP).



36 §2701-A. Municipal assessors certification to State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 162, §1 (NEW). 1979, c. 541, §A224 (RP).



36 §2702. Determination of tax; notice to owners (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 162, §1 (NEW). 1979, c. 541, §A224 (RP).



36 §2703. Due date; payment to Director of Property Taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 162, §1 (NEW). 1979, c. 541, §A224 (RP).



36 §2704. Abatement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 162, §1 (NEW). 1979, c. 541, §A224 (RP).



36 §2704-A. Interest and penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 162, §1 (NEW). 1979, c. 541, §A224 (RP).



36 §2705. Payment (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 162, §1 (NEW). 1979, c. 541, §A224 (RP).



36 §2706. Condition of commitment of federal funds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 162, §1 (NEW). 1979, c. 541, §A224 (RP).






Chapter 366: FOREST FIRE SUPPRESSION

36 §2711. Forest fire suppression costs (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 556, §21 (NEW). 1983, c. 855, §§8-10 (AMD). 1983, c. 862, §§85,86 (AMD). 1985, c. 462, §1 (AMD). 1985, c. 514, §1 (RP).



36 §2712. Identification of parcels (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 556, §21 (NEW). 1983, c. 586, (AMD). 1983, c. 855, §11 (RPR). 1985, c. 514, §1 (RP).



36 §2713. Assessment of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 556, §21 (NEW). 1983, c. 855, §12 (AMD). 1985, c. 514, §1 (RP).



36 §2714. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 556, §21 (NEW). 1985, c. 149, (AMD). 1985, c. 514, §1 (RP).



36 §2715. Compensation to municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 556, §21 (NEW). 1983, c. 855, §13 (RP).






Chapter 367: COMMERCIAL FORESTRY EXCISE TAX

36 §2721. Legislative findings

The Legislature finds that engaging in commercial forestry is a privilege that results in costs as well as benefits to the State and that persons enjoying that privilege should be subject to the tax imposed by this chapter. [1985, c. 514, §2 (NEW).]

The Legislature further finds that the persons owning 500 acres or more of forest land are typically engaged in commercial forest activity. Historically, that amount of land has been used for administrative efficiency and to delineate the amount of land indicative of management for commercial activity, especially for purposes of the Maine Tree Growth Tax Law and the spruce budworm tax. The activity of growing commercially valuable trees is one which occupies a very long cycle. It is not uncommon that 40 years must pass between the planting of a seedling and the time when the tree will be harvested for commercial use. During that interim, it may at times be difficult to discern any obvious commercial activity taking place on the land. In many instances, the best accepted commercial practice with regard to that forest land is to do nothing other than to allow the trees to follow the natural course of maturation. Experience has shown that it is almost inevitable that a large amount of land containing commercially valuable trees will at some point be harvested for commercial purposes. Owners of such large amounts of land will receive the financial benefit of commercial activity either through the sale of the forest product or through the increased value that the forest product adds to the land when the land is transferred. [1985, c. 514, §2 (NEW).]

SECTION HISTORY

1985, c. 514, §2 (NEW).



36 §2722. Annual tax

An excise tax is imposed upon the privilege of using one's land in commercial forestry enterprise in this State. The tax shall be levied upon owners of commercial forest land and shall be apportioned according to the formula specified in section 2723-A. The State, municipalities and the Federal Government are not subject to this tax. [1987, c. 362, §1 (AMD).]

SECTION HISTORY

1985, c. 514, §2 (NEW). 1987, c. 362, §1 (AMD).



36 §2723. Computation of the tax (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 514, §2 (NEW). 1987, c. 362, §2 (RP).



36 §2723-A. Computation of tax

1. Calculation of fire control net costs. Annually by September 1 beginning in 1987, the Commissioner of Agriculture, Conservation and Forestry shall certify to the State Tax Assessor the amount appropriated from the General Fund by the Legislature for the current fiscal year, including funds appropriated or allocated for capital improvements and repairs and the amounts proposed and budgeted to be spent in any federal and dedicated accounts for forest fire protection activities in the same fiscal year. The commissioner shall certify the amounts of all projected revenues resulting from forest fire protection activities for the same fiscal year, including federal revenues and dedicated revenues from the sale of buildings, vehicles and other equipment; fees and other miscellaneous revenues; and revenues estimated to be received from municipalities and the unorganized territory pursuant to Title 12, sections 9204, 9205 and 9205-A.

[ 1987, c. 362, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

2. Preceding fiscal year net costs. The commissioner shall certify to the State Tax Assessor actual expenditures and revenues for forest fire protection for the preceding fiscal year for the same categories of information required in subsection 1 and provide the net amount resulting from subtracting revenues from expenditures.

[ 1987, c. 362, §3 (NEW) .]

3. Roll forward amount from preceding fiscal year. The State Tax Assessor shall subtract the amount in subsection 2 from the amount determined for the preceding fiscal year under subsection 4. If the resulting amount is positive, it shall be treated as a revenue and deducted from current year estimated expenditures. If the amount is negative, it shall be treated as an expenditure and added to current year estimated expenditures.

[ 1987, c. 362, §3 (NEW) .]

4. Computing current year costs. The State Tax Assessor shall add all projected expenditures for the current fiscal year, including general, federal and dedicated funds. From this amount shall be subtracted all revenues projected to be received in the current fiscal year, as identified in accordance with subsection 1. From this amount shall be added or subtracted, as appropriate, the net roll forward amount from the prior fiscal year as determined in subsection 3.

[ 1987, c. 362, §3 (NEW) .]

5. Computing the tax.

[ 1989, c. 555, §§20, 24 (RP); 1989, c. 600, Pt. B, §11 (AFF) .]

5-A. Computing tax. This amount must be multiplied by 40% and the sum must then be divided by the total number of adjusted acres of commercial forest land, rounded to the nearest 1/10 of a cent and multiplied by the number of adjusted acres of commercial forest land owned by each taxpayer to determine the amount of tax for which each owner of commercial forest land is liable.

[ 1997, c. 24, Pt. C, §6 (AMD) .]

6. Minimum tax. If the amount calculated under this chapter is less than $5, the amount assessed shall be $5.

[ 1987, c. 362, §3 (NEW) .]

SECTION HISTORY

1987, c. 362, §3 (NEW). 1989, c. 555, §§20,21,24 (AMD). 1989, c. 600, §B11 (AMD). 1991, c. 528, §LL3 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §LL3 (AMD). 1993, c. 410, §KK1 (AMD). 1997, c. 24, §C6 (AMD). 2011, c. 657, Pt. W, §6 (REV).



36 §2724. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 514, §2 (NEW).]

1. Adjusted acres. "Adjusted acres" means the total number of acres of commercial forest land owned by a person throughout the State reduced by 500 acres. Cotenants of property, whether joint tenants or tenants in common, shall be treated as one person and shall collectively be entitled to only one 500-acre reduction.

[ 1985, c. 514, §2 (NEW) .]

2. Commercial forest land. "Commercial forest land" means land that is classified or that is eligible for classification as forest land pursuant to the Maine Tree Growth Tax Law, chapter 105, subchapter II-A, except that "commercial forest land" does not include land described in section 573, subsection 3, paragraph B or C when all commercial harvesting of forest products is prohibited. In determining whether land not classified under the Maine Tree Growth Tax Law is eligible for classification under that law, all facts and circumstances must be considered, including whether the landowner is engaged in the forest products business and the land is being used in that business or there is a forest management plan for commercial use of the land or a particular parcel of land has been harvested for commercial purposes within the preceding 5 years.

[ 1993, c. 452, §15 (AMD) .]

SECTION HISTORY

1985, c. 514, §2 (NEW). 1987, c. 497, §43 (AMD). 1993, c. 452, §15 (AMD).



36 §2725. Due date

This excise tax is due May 1, 1986, and each subsequent May 1st. [1985, c. 514, §2 (NEW).]

SECTION HISTORY

1985, c. 514, §2 (NEW).



36 §2726. Administration

1. Returns. The State Tax Assessor shall prescribe and make available the required tax return. All owners of more than 500 acres of forested land, whether or not that land is commercial forest land, shall complete and file tax returns with the State Tax Assessor no later than February 1st.

[ 1989, c. 508, §15 (AMD) .]

2. Date of ownership. The ownership and use of forested land for purposes of this chapter shall be determined as of April 1st preceding the date that the tax return is due.

[ 1985, c. 514, §2 (NEW) .]

3. Notice. The State Tax Assessor shall notify all landowners subject to this tax of the tax assessed against them no later than 30 days before the date that the tax is due. Failure to notify a landowner shall not relieve the obligation to pay the tax when due.

[ 1985, c. 514, §2 (NEW) .]

4. Supplemental assessments. Supplemental assessments may be made in accordance with section 141, subsection 1, except that the following limitations apply:

A. If a landowner who has failed to file a return under this chapter signs and files with the assessor an affidavit stating that the landowner did not know of the requirement to file a return under this chapter, a supplemental assessment may be made only for the 3 preceding years. Interest and penalties must be waived or abated if the tax is paid within 30 days after receipt of notice of the supplemental assessment as provided in a manner prescribed in section 111, subsection 2; and [2011, c. 462, §1 (NEW); 2011, c. 462, §2 (AFF).]

B. If a landowner knew of the requirement to file a return under this chapter or if the assessor determines that the affidavit under paragraph A was falsely filed, the supplemental assessment may be made for the 6 preceding years plus interest and penalties. [2011, c. 462, §1 (NEW); 2011, c. 462, §2 (AFF).]

[ 2011, c. 462, §1 (AMD); 2011, c. 462, §2 (AFF) .]

5. Interest and penalties. Taxes remaining unpaid after the due date are subject to interest and penalty as provided in chapter 7.

[ 1985, c. 514, §2 (NEW) .]

6. Enforcement. The tax imposed by this chapter may be enforced by the enforcement and collection procedures provided in chapter 7.

[ 1995, c. 281, §21 (AMD) .]

SECTION HISTORY

1985, c. 514, §2 (NEW). 1989, c. 508, §15 (AMD). 1995, c. 281, §21 (AMD). 2011, c. 462, §1 (AMD). 2011, c. 462, §2 (AFF).



36 §2727. Credit; refund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 514, §2 (NEW). 2011, c. 240, §22 (RP).



36 §2728. Report on ownership of commercial forest land by size of ownership

On or before September 1st of each year, the State Tax Assessor shall provide the Director of the Bureau of Forestry within the Department of Agriculture, Conservation and Forestry with information on the number of landowners filing tax returns in accordance with this chapter, including a breakdown of the number of landowners by acreage categories. The State Tax Assessor shall consult with the Director of the Bureau of Forestry in determining the acreage categories and shall provide the information in a consistent format to facilitate comparison from year to year. [2001, c. 564, §6 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

2001, c. 564, §6 (NEW). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).






Chapter 369: HOSPITALS

36 §2801. Hospital excise tax (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 847, §5 (NEW). 1989, c. 501, §P31 (AMD). 1989, c. 909, (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, §Q7 (RP). 1991, c. 591, §Q7 (RP).



36 §2801-A. Hospital assessment (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §56 (COR). 1991, c. 528, §Q8 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §Q8 (NEW). 1991, c. 780, §§R6,7 (AMD). 1995, c. 368, §§W9,RR1-3 (AMD). 1995, c. 665, §§L1-3 (AMD). 1995, c. 665, §L9 (AFF). 1997, c. 24, §T1 (AMD). 1997, c. 526, §14 (AMD). MRSA T. 36, §2801-A, sub-§10 (RP).






Chapter 370: GROSS RECEIPTS TAX

36 §2821. Tax assessment (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §YY2 (NEW). 1993, c. 410, §YY6 (AFF). 1995, c. 665, §E4 (AFF). 1995, c. 665, §E2 (RP).



36 §2822. Tax computation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §YY2 (NEW). 1993, c. 410, §YY6 (AFF). 1995, c. 665, §E4 (AFF). 1995, c. 665, §E2 (RP).



36 §2823. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §YY2 (NEW). 1993, c. 410, §YY6 (AFF). 1995, c. 665, §E4 (AFF). 1995, c. 665, §E2 (RP).



36 §2824. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §YY2 (NEW). 1993, c. 410, §YY6 (AFF). 1995, c. 665, §E4 (AFF). 1995, c. 665, §E2 (RP).



36 §2825. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §YY2 (NEW). 1993, c. 410, §YY6 (AFF). 1995, c. 665, §E4 (AFF). 1995, c. 665, §E2 (RP).






Chapter 371: MINING EXCISE TAX

36 §2851. Preamble

It is the Legislature's belief that mining for metallic minerals is an acceptable and necessary activity in the State. Mining results in economic benefits to the locality where it occurs, as well as to the entire State and the Nation. Those who conduct mining do so by their own initiative and by investing their capital. When mining is conducted, investments of the State are also made to provide public facilities and services. Aesthetic costs and the permanent loss of valuable assets also result from mining. It is the Legislature's intent that the mining excise tax be fairly related to the services provided by the State and its subdivisions, as well as account for the costs of mining and the permanent loss of valuable assets. [1981, c. 711, §10 (NEW).]

SECTION HISTORY

1981, c. 711, §10 (NEW).



36 §2852. Findings

The Legislature makes the following findings. [1981, c. 711, §10 (NEW).]

1. Mineral resources fundamental. Mineral resources are fundamental to modern civilization.

[ 1981, c. 711, §10 (NEW) .]

2. Mineral resources as economic wealth. Mineral resources have historically been a primary source of economic wealth, are valuable and, once removed, are forever lost as an economic asset to the State.

[ 1981, c. 711, §10 (NEW) .]

3. Development of mineral resources. Development of this country's mineral resources has involved only a small portion of its land area and may be expected to involve a similarly small portion of the land area of Maine.

[ 1981, c. 711, §10 (NEW) .]

4. Excise tax. The tax established by this chapter is not a property tax. It is an excise tax imposed on those engaged in and enjoying the privilege of conducting mining in the State.

[ 1981, c. 711, §10 (NEW) .]

5. Creation of additional costs to government by mining. The activity of mining may create additional costs to the State and its political subdivisions for government services, such as environmental monitoring and education and for highways, sewers, schools and other improvements which are necessary to accommodate the development of a mining industry.

[ 1981, c. 711, §10 (NEW) .]

6. Effect of mining on environment and other qualities. The activity of mining may have permanent and often damaging effects on the environment and recreational and aesthetic qualities of the State. These effects constitute a cost to the State.

[ 1981, c. 711, §10 (NEW) .]

7. Quality of life. The activity of mining may significantly alter the quality of life in communities affected by mining.

[ 1981, c. 711, §10 (NEW) .]

8. Size of mining operation. As the size of a mining operation increases, the cost to the State and its political subdivisions may increase, as do the effects on the environment. As the size of a mining operation increases, the mining company benefits from economies of scale in the mining operation.

[ 1981, c. 711, §10 (NEW) .]

9. Long-term and short-term economic costs. The State and its political subdivisions incur long-term and short-term economic costs as a result of mining. A fund, in which is deposited a portion of the excise tax revenues, assures that money will be available for long-term and short-term costs associated with social, educational, environmental and economic impacts of mining.

[ 1981, c. 711, §10 (NEW) .]

10. Impact of mining tax laws on mining industry. Mining tax laws may have a significant impact on the profitability of mining and the industry's ability to enter into and sustain production.

[ 1981, c. 711, §10 (NEW) .]

SECTION HISTORY

1981, c. 711, §10 (NEW).



36 §2853. Purpose

It is the policy of the State to encourage the sound and orderly development of Maine's mineral resources. The object of this policy is to assure that the actions associated with development of these resources will: [1981, c. 711, §10 (NEW).]

1. Expansion and diversification of economy. Encourage expansion and diversification of the state's economy and create new employment opportunities for the state's people;

[ 1981, c. 711, §10 (NEW) .]

2. Land use; environmental, safety and health regulations. Adhere to sound and effective land use, environmental, safety and health regulations administered through appropriate public agencies;

[ 1981, c. 711, §10 (NEW) .]

3. Assistance to municipalities and counties. Provide planning and development assistance to municipalities, counties and the unorganized territory if significantly affected by mineral resource development; and

[ 1981, c. 711, §10 (NEW) .]

4. Scheme of taxation. Establish a practical scheme of taxation on mining companies which will:

A. Permit these companies to profitably operate mines within the State; [1981, c. 711, §10 (NEW).]

B. Encourage the economically efficient extraction of minerals; [1981, c. 711, §10 (NEW).]

C. Permit the State to derive a benefit from the extraction of a nonrenewable resource; and [1981, c. 711, §10 (NEW).]

D. Compensate the State and its political subdivisions for present and future costs incurred or to be incurred as a result of the mining activity. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

SECTION HISTORY

1981, c. 711, §10 (NEW).



36 §2854. Excise tax in lieu of property taxes

1. Annual excise tax. A mining company shall pay to the State Tax Assessor, for the use set forth in this chapter, an annual excise tax for the privilege of conducting mining within the State.

[ 1981, c. 711, §10 (NEW) .]

2. Property tax exemption. The excise tax imposed by this chapter shall be in lieu of all property taxes on or with respect to mining property, except for the real property taxes on the following:

A. Buildings, excluding fixtures and equipment; and [1981, c. 711, §10 (NEW).]

B. Land, excluding the value of minerals or mineral rights. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

SECTION HISTORY

1981, c. 711, §10 (NEW).



36 §2855. Definitions

For the purposes of this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 711, §10 (NEW).]

1. The code.

[ 1987, c. 504, §3 (RP) .]

2. Commencement of mining. "Commencement of mining" means when the mine is opened and in the process of development, and shall be deemed to occur when whichever of the following first occurs:

A. The surface soil is broken in order to facilitate or accomplish the extraction or removal, within 12 successive calendar months, of more than 1,000 cubic yards from the earth of a mineral, top soil or other solid matter or material naturally lying over the minerals, except in connection with exploratory activity; or [1981, c. 711, §10 (NEW).]

B. Construction or reconstruction is commenced on fixtures, buildings or surface improvements, to be used in connection with mining. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

3. Exploratory activity. "Exploratory activity" means all activities undertaken by the owner or any other person for the purpose of determining the existence of minerals or the quantity, quality or character of the minerals or feasibility of mining those minerals. These activities may include, without limitation: Testing and evaluation of the land and subsurface; taking soil and stream sediment samples; drilling on the land including, without limitation, bulk sample drilling; bulk sample excavation; performance of geophysical tests; and activities incidental to the foregoing; notwithstanding that the activity may involve the use of equipment on the land, may alter the character and appearance of the land or may result in disturbance of the land, including, without limitation, the creation of trails or roads, removal of trees, the planting of new vegetation or the taking of other measures to prevent soil erosion, or the marking of sample holes.

[ 1981, c. 711, §10 (NEW) .]

4. Facilities and equipment. "Facilities and equipment" means all mining property, excluding land and mineral products.

[ 1981, c. 711, §10 (NEW) .]

5. Gross proceeds. "Gross proceeds" means a mining company's federal gross income from mining with respect to a mine site, as defined in Section 613 of the code.

[ 1981, c. 711, §10 (NEW) .]

6. Land. "Land" means all real estate and all natural resources and any interest in or right involving that real estate or natural resources including, without limitation, minerals, mineral rights, timber, timber rights, water and water rights. "Land" does not include improvements constructed, placed or located within a mine site, such as buildings, structures, fixtures, fences, bridges, dikes, canals, dams, roads or other improvements within a mine site.

[ 1981, c. 711, §10 (NEW) .]

7. Mine site. "Mine site" means the entire contiguous area owned, leased or otherwise subject to the possessory control of a mining company within which mining or activities incidental thereto, occur or may reasonably be expected to occur.

A. The mine site includes, without limitation, the contiguous area in which are located or reasonably may be expected to be located: The excavation; tailings, waste rock or overburden storage areas; mills; conveyors; concentrators; crushers; screens; pipes; canals; dams; ponds; lagoons; ditches; roads; access roads; utility facilities or equipment; pollution control facilities; railroad tracks or sidings; administrative or other buildings; or improvements, structures, rights-of-way or easements appurtenant or related to any of the foregoing. [1981, c. 711, §10 (NEW).]

B. The mine site shall be determined according to section 2865. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

8. Mineral products. "Mineral products" means all unextracted and extracted minerals and all products derived therefrom by mining.

[ 1983, c. 776, §4 (AMD) .]

9. Minerals. "Minerals" means all naturally-occurring metallic minerals.

[ 1981, c. 711, §10 (NEW) .]

10. Mining. The term "mining" has the following meanings.

A. "Mining" means:

(1) The extraction of minerals from the ground; or

(2) Processes used in the separation or extraction of the mineral or minerals from other material from the mine or other natural deposit, including, but not limited to: Crushing; grinding; beneficiation by concentration (gravity, flotation, amalgamation, electrostatic or magnetic); cyanidation; leaching; crystallization; or precipitation or processes substantially equivalent to or necessary or incidental to any of the foregoing; but not including electrolytic deposition; roasting; thermal or electric smelting; or refining. [1981, c. 711, §10 (NEW).]

B. Mining does not include exploratory activity. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

11. Mining company. "Mining company" means a person who engages in mining in the State.

[ 1981, c. 711, §10 (NEW) .]

12. Mining property. "Mining property" means:

A. All real estate on, under, within or comprising a mine site; and [1981, c. 711, §10 (NEW).]

B. All tangible personal property on, under or within a mine site, or on route to or from a mine site, or being transported to or from or destined to or from a mine site, and which is owned, leased or otherwise subject to possessory control by a mining company. [1981, c. 711, §10 (NEW).]

C. Mining property does not include:

(1) All property which is not mineral products and is not primarily used or held for use in connection with mining or the business of mining at a mine site, or any activity necessary or incidental to or in support of mining or the business of mining engaged in at a mine site; or

(2) Those vehicles upon which state excise taxes are paid for the current registration period pursuant to chapter 111. [1983, c. 776, §5 (AMD).]

[ 1983, c. 776, §5 (AMD) .]

13. Municipality. "Municipality" means a city, town or plantation.

[ 1981, c. 711, §10 (NEW) .]

14. Net proceeds. "Net proceeds" means a mining company's federal taxable income from the property with respect to a mine site (computed without allowance for depletion as defined in Section 613 of the code) adjusted as follows.

A. The following deductions are allowed in addition to those allowed in computing taxable income from the property under the code:

(1) Cost depletion as would be allowed under Section 611 of the code without regard to percentage depletion;

(2) Exploration and development costs as defined in Sections 616 and 617 of the code. Exploration and development costs incurred prior to the commencement of mining must be recovered proportionately over the life of the mine in the same manner as that provided in Section 611 of the code with respect to cost depletion. Exploration and development costs incurred after the commencement of mining must be recovered in the year incurred;

(3) Net operating loss deductions as defined in Section 172 of the code, but not including the exclusions under paragraph B; and

(4) Reasonable accruals for all reclamation, restoration and shut-down costs required by state or federal laws, regulations or permits. These accruals must be made on a proportionate basis over the accrual period. [1993, c. 395, §18 (AMD).]

B. The following may not be allowed as deductions:

(1) Property taxes paid that are allowed as a credit against the tax provided by this chapter;

(2) The tax provided by this chapter; and

(3) Percentage depletion as allowed under Section 613 of the code. [1993, c. 395, §18 (AMD).]

[ 1993, c. 395, §18 (AMD) .]

15. Tax year. "Tax year" means an annual accounting period ending on the last day of the month of the period used by the mining company as its taxable year for federal income tax purposes.

[ 1981, c. 711, §10 (NEW) .]

16. Termination of mining. "Termination of mining" means, and shall be deemed to occur on March 31st of any year if:

A. The mining company has permanently abandoned mining during the previous 12 months; or [1981, c. 711, §10 (NEW).]

B. During the previous 2 years, there has been:

(1) Extraction or removal from the earth or sale of less than 1,000 cubic yards of minerals, top soil, other solid matter or material naturally lying over the minerals; and

(2) No construction or reconstruction of fixtures, buildings or surface improvements which are mining property. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

17. Value of facilities and equipment. "Value of facilities and equipment" means the basis to the owner as defined in Section 1012 of the code for all facilities and equipment:

A. With a useful life beyond one year at the date of acquisition; and [1981, c. 711, §10 (NEW).]

B. Which are, on the last day of the tax year:

(1) On, under or within a mine site; or

(2) Within the State and on route to or from a mine site, or being transported to or from or destined to or from a mine site. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

SECTION HISTORY

1981, c. 711, §10 (NEW). 1983, c. 776, §§4,5 (AMD). 1985, c. 535, §5 (AMD). 1987, c. 504, §3 (AMD). 1993, c. 395, §18 (AMD).



36 §2856. Amount of tax

The amount of the annual excise tax on a mining company shall be the sum of the excise taxes due on each mine site. The excise tax due on each mine site shall be the greater of the following: [1981, c. 711, §10 (NEW).]

1. Tax on facilities and equipment. The value of facilities and equipment multiplied by 0.005; or

[ 1981, c. 711, §10 (NEW) .]

2. Tax on gross proceeds. The gross proceeds multiplied by:

A. If net proceeds are greater than zero, the greater of the following:

(1) 0.009; or

(2) A number determined by subtracting from 0.045 the quotient obtained by dividing:

(a) Gross proceeds, by

(b) Net proceeds multiplied by 100. [RR 2013, c. 2, §45 (COR).]

B. If net proceeds are equal to or less than zero, then 0.009. [RR 2013, c. 2, §45 (COR).]

[ RR 2013, c. 2, §45 (COR) .]

SECTION HISTORY

1981, c. 711, §10 (NEW). RR 2013, c. 2, §45 (COR).



36 §2857. Returns

1. Annual return. A mining company shall file, on or before the date the mining company's state income tax return is due to be filed, an annual return on a form specified by the State Tax Assessor for each tax year.

[ 1981, c. 711, §10 (NEW) .]

2. Form and contents. The return shall indicate:

A. The tax due; [1981, c. 711, §10 (NEW).]

B. The estimated tax payments made; [1981, c. 711, §10 (NEW).]

C. Credits provided under section 2858; and [1981, c. 711, §10 (NEW).]

D. Information relating to the value of facilities and equipment, gross proceeds, net proceeds or other relevant information as the State Tax Assessor may by rule require. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

3. Payments. A mining company shall pay the tax due, less estimated tax payments and credits, at the time its annual return is due without extensions.

[ 1981, c. 711, §10 (NEW) .]

4. Extensions. The State Tax Assessor may grant a reasonable extension of time for filing a return, declaration, statement or other document or payment of tax or estimated tax required by this chapter on such terms and conditions as he may require. The extension may not exceed 8 months.

[ 1981, c. 711, §10 (NEW) .]

5. Computation. In computing a mining company's tax, gross proceeds and net proceeds shall be computed as if each mine site were a separate taxpayer. The State Tax Assessor may distribute, apportion or allocate on a reasonable basis gross proceeds, deductions, credits or allowances between or among mining companies or mine sites, if such distribution, apportionment or allocation is necessary to prevent evasion of taxes imposed by this chapter, or to reflect clearly the gross or net proceeds of any mining company or mine site.

[ 1981, c. 711, §10 (NEW) .]

SECTION HISTORY

1981, c. 711, §10 (NEW).



36 §2858. Credits, refunds and amendments

Credits, refunds and amendments shall be computed and applied separately for each mine site. The following provisions shall apply. [1981, c. 711, §10 (NEW).]

1. Credit for property tax prior to commencement of mining. A credit shall be allowed for property taxes paid by a mining company or any other person on property which becomes exempt during the year under section 2854, subsection 2. The amount of the credit shall be computed as follows: The number of days remaining in the property tax year beginning with the date mining commences and the next March 31st, inclusive, shall be divided by 365; the percentage thus arrived at shall be multiplied by the property taxes paid during that property tax year against such property. The credit may be used in the tax year in which the property tax was paid or in any tax years thereafter.

[ 1981, c. 711, §10 (NEW) .]

2. Credit for property tax paid on land and buildings. A credit shall be allowed for property taxes paid by a mining company or any other person on land and buildings that are mining property. The credit may be used in the tax year in which the property tax was paid or in any tax years thereafter.

[ 1981, c. 711, §10 (NEW) .]

3. Credits for prepayment of taxes. The following provisions apply to prepayment of taxes other than estimated tax payments.

A. A person may prepay to the State Tax Assessor at any time prior to the end of the 5 years following the commencement of mining, a portion of the taxes due under this chapter not to exceed $250,000 in one year or $500,000 for a mine site. [1981, c. 711, §10 (NEW).]

B. If a person (whether or not it was a mining company at the time of the prepayment) prepays a portion of the taxes due under this chapter, it may take that prepayment as a credit against the taxes due under this chapter in any tax years following prepayment. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

4. Credit for penalty payments.

[ 1987, c. 772, §26 (RP) .]

4-A. Credits for municipal reimbursement paid.

[ 1983, c. 776, §6 (RP) .]

5. Refunds. Tax refunds and abatements shall be made in accordance with section 2011, except if estimated tax payments exceed the tax due for the tax year, the State Tax Assessor shall refund the excess, unless the mining company requests otherwise.

[ 1981, c. 711, §10 (NEW) .]

6. Amendment for unexpended accruals. If accruals taken as deductions under section 2855, subsection 14, are not actually expended for the purposes for which they were accrued, then the mining company shall amend its returns for the tax years the deductions were taken to reduce those deductions to actual expenditures.

[ 1981, c. 711, §10 (NEW) .]

SECTION HISTORY

1981, c. 711, §10 (NEW). 1983, c. 555, §4 (AMD). 1983, c. 776, §6 (AMD). 1987, c. 772, §26 (AMD).



36 §2859. Estimated tax requirements

A mining company shall make payments of estimated tax pursuant to section 5228, except that the estimated tax liability is to be based on liability for the mining excise tax rather than the income tax. [1985, c. 691, §§ 27, 48 (RPR).]

SECTION HISTORY

1981, c. 711, §10 (NEW). 1985, c. 691, §§27,48 (RPR).



36 §2860. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 711, §10 (NEW). 1989, c. 502, §A132 (AMD). 2011, c. 240, §23 (RP).



36 §2861. Municipal reimbursement

1. Reimbursement. Excise tax revenues shall be used first to reimburse municipalities for the tax exemptions established by this chapter.

[ 1981, c. 711, §10 (NEW) .]

2. Treasurer's duties. The Treasurer of State shall reimburse each municipality at least 50% and, if revenues from the Mining Excise Tax are available, up to 100% of the property tax revenue loss suffered by that municipality during the previous calendar year as a result of the exemptions established by this chapter.

[ 1991, c. 883, §3 (AMD) .]

3. Determination of amount. The property tax revenue loss shall be determined as follows.

A. The State Tax Assessor shall make the following determinations:

(1) The total amount of property taxes levied by the municipality in the previous calendar year;

(2) The municipal valuation which resulted in subparagraph (1); and

(3) The valuation of the property which is exempt as a result of this chapter. [1981, c. 711, §10 (NEW).]

B. The valuation of property which is exempt as a result of this chapter, shall be the total valuation of that property reduced by the valuation of that property which would be determined to be exempt under this Title as this Title existed on the day before the effective date of this Act. [1981, c. 711, §10 (NEW).]

C. The State Tax Assessor shall add the valuation as determined in paragraph A, subparagraph (2), to the valuation as determined in paragraph A, subparagraph (3), and divide the sum into the figure determined in paragraph A, subparagraph (1). [1981, c. 711, §10 (NEW).]

D. The State Tax Assessor shall apply the rate calculated in paragraph C to the valuation of the exempt property to determine the amount of potential tax revenue loss. [1981, c. 711, §10 (NEW).]

E. The State Tax Assessor shall reduce the amount from paragraph D to reflect the additional school support provided by the State because of the change in valuation under paragraph B, which figure shall be the actual tax revenue loss. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

4. Payment. The Treasurer of State shall use the excise tax revenues to pay to each municipality at least 50% and, if revenues are available, up to 100% of the actual tax revenue loss as determined by subsection 3, paragraph E. The Treasurer of State shall set aside an amount from these revenues sufficient to meet this obligation. The Treasurer of State shall pay the money due to the municipality by February 1st of the year following the year in which property tax revenue was lost by the municipality.

[ 1991, c. 883, §3 (AMD) .]

5. Unorganized territory. The unorganized territory shall be entitled to reimbursement under this section in the same manner provided by this section for municipalities. The amount of reimbursement due shall be paid into the Unorganized Territory Education and Services Fund established in chapter 115.

[ 1985, c. 459, Pt. B, §5 (NEW) .]

6. Oversight. The Treasurer of State, following the payment of excise tax revenues to municipalities pursuant to subsection 4, shall annually set aside 25% of the remaining revenues from mining operations to be deposited in the Mining Oversight Fund. Money in this fund is available to fund oversight of mining activity as defined by rule by the Department of Environmental Protection in relation to metallic mineral exploration.

[ 2011, c. 653, §4 (AMD); 2011, c. 653, §33 (AFF) .]

SECTION HISTORY

1981, c. 711, §10 (NEW). 1985, c. 459, §B5 (AMD). 1991, c. 883, §§3,4 (AMD). 2011, c. 653, §4 (AMD). 2011, c. 653, §33 (AFF). 2011, c. 682, §38 (REV).



36 §2862. Distribution of remaining revenues

Excise tax revenues remaining after municipal reimbursement and payments into the Mining Oversight Fund under section 2861 must be used as follows. [2011, c. 653, §5 (AMD); 2011, c. 653, §33 (AFF).]

1. First year. In the first year following the commencement of mining, revenues shall be distributed as follows:

A. 20% to the General Fund; and [1981, c. 711, §10 (NEW).]

B. 80% to the Mining Impact Assistance Fund. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

2. Second year. In the 2nd year following the commencement of mining, revenues shall be distributed as follows:

A. 15% to the General Fund; [1981, c. 711, §10 (NEW).]

B. 10% to the Mining Excise Tax Trust Fund; and [1981, c. 711, §10 (NEW).]

C. 75% to the Mining Impact Assistance Fund. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

3. Third year. In the 3rd year following the commencement of mining, revenues shall be distributed as follows:

A. 20% to the General Fund; [1981, c. 711, §10 (NEW).]

B. 15% to the Mining Excise Tax Trust Fund; and [1981, c. 711, §10 (NEW).]

C. 65% to the Mining Impact Assistance Fund. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

4. Fourth year. In the 4th year following the commencement of mining, revenues shall be distributed as follows:

A. 25% to the General Fund; [1981, c. 711, §10 (NEW).]

B. 25% to the Mining Excise Tax Trust Fund; and [1981, c. 711, §10 (NEW).]

C. 50% to the Mining Impact Assistance Fund. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

5. Fifth year. In the 5th year following the commencement of mining, revenues shall be distributed as follows:

A. 25% to the General Fund; [1981, c. 711, §10 (NEW).]

B. 30% to the Mining Excise Tax Trust Fund; and [1981, c. 711, §10 (NEW).]

C. 45% to the Mining Impact Assistance Fund. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

6. Subsequent years. In the years following the 5th year after the commencement of mining, revenues shall be distributed as follows:

A. 30% to the General Fund; [1981, c. 711, §10 (NEW).]

B. 60% to the Mining Excise Tax Trust Fund; and [1981, c. 711, §10 (NEW).]

C. 10% to the Mining Impact Assistance Fund. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

7. Changes in mining activity. If, prior to the commencement of extraction of minerals for sale, a mining company ceases construction of a mine site, any taxes due during the period of construction cessation shall be distributed according to the most recently applicable provision of this section.

[ 1981, c. 711, §10 (NEW) .]

8. Adjustments to distribution formula. The distribution provisions of this section shall be altered as follows.

A. Amounts paid in accordance with section 2858, subsection 3, in each year shall be deposited in the Mining Impact Assistance Fund. [1981, c. 711, §10 (NEW).]

B. [1991, c. 883, §6 (RP).]

C. Funds allocated to the Mining Excise Tax Trust Fund which would raise the fund above its limit shall be redistributed as follows:

(1) 33 1/3% to the Mining Impact Assistance Fund; and

(2) 66 2/3% to the General Fund. [1981, c. 711, §10 (NEW).]

D. [1991, c. 883, §6 (RP).]

[ 1991, c. 883, §6 (AMD) .]

SECTION HISTORY

1981, c. 711, §10 (NEW). 1991, c. 883, §§5,6 (AMD). 2011, c. 653, §5 (AMD). 2011, c. 653, §33 (AFF).



36 §2863. Grants for impact assistance

The Mining Impact Assistance Fund shall be used to provide impact assistance to municipalities, counties or the Unorganized Territory Education and Services Fund, as follows. [1981, c. 711, §10 (NEW).]

1. Definitions. For the purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commissioner" means the Commissioner of Administrative and Financial Services. [1997, c. 668, §25 (AMD).]

B. "Public facilities and services" means facilities and services provided by a municipality or county for public purposes, including, without limitation, education, public health, welfare or safety, sewage disposal, water treatment, road construction or maintenance, transportation, environmental protection, recreation or planning for those facilities and services. [1981, c. 711, §10 (NEW).]

C. "Related to mining" means directly related to mining or to the construction or reconstruction of a mine site. New or additional public facilities or services shall be deemed to be related to mining when they are provided to a mining company, to employees of the mining company or its contractors or subcontractors and their families, or when they are required because of an increase in population directly attributable to mining or to the construction or reconstruction of a mine site. [1981, c. 711, §10 (NEW).]

[ 1997, c. 668, §25 (AMD) .]

2. Fund established. There is created the Mining Impact Assistance Fund, which shall receive part of the revenues from the excise tax.

A. The fund shall not lapse. [1981, c. 711, §10 (NEW).]

B. Expenditures under subsection 5 may not be made except from funds appropriated from this fund by the Legislature. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

3. Maximum.

[ 1991, c. 883, §7 (RP) .]

4. Grants to municipalities in which a mine site is located. To the extent funds are available from the excise tax revenues attributable to a mine site located within a municipality, the commissioner shall make a grant to that municipality. The amount of that grant may not be greater than 50% of the amount calculated under section 2861, subsection 3, paragraph E.

[ 1981, c. 711, §10 (NEW) .]

5. Grants to municipalities, counties and unorganized territory. Prior to receiving the revenues, the Legislature shall make an annual appropriation of those revenues from the fund for grants. The commissioner may make grants from those appropriations to municipalities, counties or the Unorganized Territory Education and Services Fund for providing necessary new or additional public facilities and services related to mining. The commissioner shall award grants taking into account the applicant's:

A. Need for new or additional public facilities and services; [1981, c. 711, §10 (NEW).]

B. Severity of the impact of mining development; [1981, c. 711, §10 (NEW).]

C. Extent of local effort to meet anticipated needs; and [1981, c. 711, §10 (NEW).]

D. Availability of increased local revenues from other sources, including, without limitation, municipal reimbursement under subsection 4 or section 2861; changes in revenues from other state or federal programs and revenues from other public or private sources. [1981, c. 711, §10 (NEW).]

[ 1981, c. 711, §10 (NEW) .]

6. Applications. At least annually, the commissioner shall request applications for grants. Applications shall include evidence of the need for public facilities and services related to mining.

[ 1981, c. 711, §10 (NEW) .]

7. Report. The commissioner shall prepare an annual report to be submitted to the Legislature. The report shall include all the activities relating to the fund in the preceding year. The report shall be submitted 30 days prior to the convening of the regular session of the Legislature.

[ 1981, c. 711, §10 (NEW) .]

8. Rules. The commissioner may adopt or amend rules to establish the procedure for applying for, reviewing and making grants under this section. Those rules shall include provisions for application deadlines, contents of applications, criteria for selecting or approving applications or allocating limited funds, and deadlines for approval or disapproval.

[ 1981, c. 711, §10 (NEW) .]

SECTION HISTORY

1981, c. 711, §10 (NEW). 1985, c. 785, §A112 (AMD). 1991, c. 883, §7 (AMD). 1997, c. 668, §25 (AMD).



36 §2864. Just value (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 711, §10 (NEW). 1987, c. 772, §27 (RP).



36 §2865. Mine site and valuation determinations

1. Mine site. The State Tax Assessor shall determine the area of a mine site, taking into account all relevant information, including, but not limited to, plans or permits approved under the site location of development law, Title 38, chapter 3, subchapter 1, Article 6. The assessor shall give notice to the mining company and to the municipality in which the mine site is located of the determination . The assessor's determination is reviewable under section 151.

[ 2007, c. 627, §76 (AMD) .]

2. Valuation. If a mine site is located in a municipality, the assessor shall determine the valuation of mining property and the percentage of that valuation represented by land and buildings that are not exempt from property taxes. That valuation of land and buildings must be applied in determining the property taxes. The municipality in which the mine site is located may appeal that determination to the State Board of Property Tax Review as provided in chapter 101, subchapter 2-A.

[ 2007, c. 627, §76 (AMD) .]

SECTION HISTORY

1981, c. 711, §10 (NEW). 1985, c. 764, §21 (AMD). 2007, c. 627, §76 (AMD).



36 §2866. Mining Oversight Fund

1. Creation of fund. The Mining Oversight Fund, referred to in this section as "thefund," is established as a nonlapsing fund administered by the Mining Excise Tax Trust Fund Board of Trustees, referred to in this section as "theboard." The board shall oversee and authorize expenditures from the fund.

[ 2011, c. 653, §6 (AMD); 2011, c. 653, §33 (AFF) .]

2. Investment. The Treasurer of State shall invest the money in the fund as authorized by Title 5, section 138.

[ 1991, c. 883, §8 (NEW) .]

3. Scope of corrective action.

[ 2011, c. 653, §33 (AFF); 2011, c. 653, §6 (RP) .]

4. Uses of fund. Money from the fund may be used only to fund oversight of mining activity as provided in the mining rules adopted by the Department of Environmental Protection under the Maine Metallic Mineral Mining Act, and expenses for site oversight. Expenses for site oversight include, but are not limited to, expenses of the department or the department's agents or contractors related to site oversight, including costs of personnel and administrative costs and expenses necessary to administer, review and monitor corrective action.

A. [2011, c. 653, §33 (AFF); 2011, c. 653, §6 (RP).]

B. [2011, c. 653, §33 (AFF); 2011, c. 653, §6 (RP).]

C. [2011, c. 653, §33 (AFF); 2011, c. 653, §6 (RP).]

D. [2011, c. 653, §33 (AFF); 2011, c. 653, §6 (RP).]

[ 2011, c. 653, §6 (AMD); 2011, c. 653, §33 (AFF) .]

5. Restrictions and liability.

[ 2011, c. 653, §33 (AFF); 2011, c. 653, §6 (RP) .]

6. Disposition of fund.

[ 2011, c. 653, §33 (AFF); 2011, c. 653, §6 (RP) .]

7. Depletion of fund.

[ 2011, c. 653, §33 (AFF); 2011, c. 653, §6 (RP) .]

SECTION HISTORY

1991, c. 883, §8 (NEW). 2011, c. 653, §6 (AMD). 2011, c. 653, §33 (AFF). 2011, c. 682, §38 (REV).






Chapter 373: HEALTH CARE PROVIDER TAX

36 §2871. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 714, Pt. CC, §3 (NEW); 2001, c. 714, Pt. CC, §8 (AFF).]

1. Annual gross patient services revenue. "Annual gross patient services revenue" means gross charges, excluding any grants, donations or research funding.

[ 2001, c. 714, Pt. CC, §3 (NEW); 2001, c. 714, Pt. CC, §8 (AFF) .]

2. Annual net operating revenue. "Annual net operating revenue" means gross charges less any amounts recorded as bad debts, charity care or payer discounts in accordance with generally accepted accounting principles.

[ 2003, c. 467, §1 (AMD) .]

3. Fiscal year.

[ 2003, c. 467, §2 (RP) .]

3-A. Facility fiscal year. "Facility fiscal year" means the fiscal year actually used by a person subject to this chapter in keeping that person's books and records.

[ 2003, c. 467, §3 (NEW) .]

3-B. Intermediate care facility for persons with intellectual disabilities. "Intermediate care facility for persons with intellectual disabilities" has the same meaning as in Title 34-B, section 1001, subsection 4-B.

[ 2011, c. 542, Pt. A, §142 (NEW) .]

4. Nursing home. "Nursing home" means a facility providing nursing facility services and licensed under Title 22, chapter 405 to provide nursing facility services.

[ 2001, c. 714, Pt. CC, §3 (NEW); 2001, c. 714, Pt. CC, §8 (AFF) .]

5. Nursing facility services. "Nursing facility services" means nursing care or rehabilitative services provided in a nursing home, by or under the direction of a physician, for the accommodation of convalescents or other persons who are not acutely ill and not in need of inpatient hospital care, but who do require skilled nursing care and related medical services.

[ 2001, c. 714, Pt. CC, §3 (NEW); 2001, c. 714, Pt. CC, §8 (AFF) .]

6. Residential treatment facility. "Residential treatment facility" means an intermediate care facility for persons with intellectual disabilities, or a level I assisted living facility for persons with intellectual disabilities or autism, that falls within the definitions provided by the United States Social Security Act, 42 United States Code, Section 1396(d) and that provides services to individuals with developmental disabilities. "Residential treatment facility" also means a community-based facility that provides similar services to the developmentally disabled under a waiver granted pursuant to the United States Social Security Act, 42 United States Code, Section 1396n(c) to the extent permitted by federal law and regulations.

[ 2011, c. 542, Pt. A, §143 (AMD) .]

6-A. State fiscal year. "State fiscal year" means the uniform fiscal year established pursuant to Title 5, section 1501 for all financing and reporting of state government expenditures.

[ 2003, c. 467, §4 (NEW) .]

7. Taxable revenues. "Taxable revenues" means annual gross patient services revenue in the case of a residential treatment facility and annual net operating revenue in the case of a nursing home.

[ 2001, c. 714, Pt. CC, §3 (NEW); 2001, c. 714, Pt. CC, §8 (AFF) .]

SECTION HISTORY

2001, c. 714, §CC3 (NEW). 2001, c. 714, §CC8 (AFF). 2003, c. 2, §GG1 (AMD). 2003, c. 2, §GG3 (AFF). 2003, c. 467, §§1-4 (AMD). 2011, c. 542, Pt. A, §§142, 143 (AMD).



36 §2872. Tax imposed; fiscal years beginning 2002

Beginning July 1, 2002, in addition to all other fees and taxes assessed or imposed by the Maine Revised Statutes, a tax is imposed annually against each residential treatment facility and nursing home located in the State and calculated as follows. [2003, c. 467, §5 (RPR).]

1. Residential treatment facilities. The tax imposed on a residential treatment facility under this section is calculated as follows:

A. For the state fiscal year beginning July 1, 2002, the tax imposed against each residential treatment facility is equal to 6% of its annual gross patient services revenue for the state fiscal year; [2003, c. 467, §5 (NEW).]

B. For facility fiscal years beginning on or after July 1, 2002 and before July 1, 2003, the tax imposed against each residential treatment facility in addition to the tax imposed pursuant to paragraph A is equal to 6% of its gross patient services revenue for that portion of the facility fiscal year occurring after June 30, 2003; [2007, c. 539, Pt. X, §1 (AMD).]

C. For whole or partial facility fiscal years beginning on or after July 1, 2003 and before January 1, 2008, the tax imposed against each residential treatment facility is equal to 6% of its annual gross patient services revenue for the corresponding whole or partial facility fiscal year; [2011, c. 411, §1 (AMD).]

D. For whole or partial facility fiscal years beginning on or after January 1, 2008 and before October 1, 2011, the tax imposed against each residential treatment facility is equal to 5.5% of its annual gross patient services revenue for the corresponding whole or partial facility fiscal year; and [2011, c. 411, §2 (AMD).]

E. Beginning October 1, 2011 for any partial facility fiscal year and for whole facility fiscal years beginning on or after October 1, 2011, the tax imposed against each residential treatment facility is equal to 6% of its annual gross patient services revenue for the corresponding whole or partial facility fiscal year. [2011, c. 411, §3 (NEW).]

[ 2011, c. 411, §§1-3 (AMD) .]

2. Nursing homes. The tax imposed on a nursing home under this section is calculated as follows:

A. For the state fiscal year beginning July 1, 2002, the tax imposed against each nursing home is equal to 6% of its annual net operating revenue for the state fiscal year; [2003, c. 467, §5 (NEW).]

B. For facility fiscal years beginning on or after July 1, 2002 and before July 1, 2003, the tax imposed against each nursing home in addition to the tax imposed pursuant to paragraph A is equal to 6% of its net operating revenue for that portion of the facility fiscal year occurring after June 30, 2003; [2007, c. 539, Pt. X, §2 (AMD).]

C. For whole or partial facility fiscal years beginning on or after July 1, 2003 and before January 1, 2008, the tax imposed against each nursing home is equal to 6% of its annual net operating revenue for the corresponding whole or partial facility fiscal year; [2011, c. 411, §4 (AMD).]

D. For whole or partial facility fiscal years beginning on or after January 1, 2008 and before October 1, 2011, the tax imposed against each nursing home is equal to 5.5% of its annual net operating revenue for the corresponding whole or partial facility fiscal year; and [2011, c. 411, §5 (AMD).]

E. Beginning October 1, 2011 for any partial facility fiscal year and for whole facility fiscal years beginning on or after October 1, 2011, the tax imposed against each nursing home is equal to 6% of its annual net operating revenue for the corresponding whole or partial facility fiscal year. [2011, c. 411, §6 (NEW).]

[ 2011, c. 411, §§4-6 (AMD) .]

The tax imposed by this section is an obligation of the provider pursuant to section 2873 and may not be billed to a patient as a separately stated charge. [2003, c. 467, §5 (RPR).]

SECTION HISTORY

2001, c. 714, §CC3 (NEW). 2001, c. 714, §CC8 (AFF). 2003, c. 467, §5 (RPR). 2007, c. 539, Pt. X, §§1, 2 (AMD). 2011, c. 411, §§1-6 (AMD).



36 §2873. Return and payment of tax; application of revenues

1. Monthly returns required; payment of estimated tax liability. On or before the 15th day of each month, each person subject to the tax imposed by this chapter shall submit to the assessor a return on a form prescribed and furnished by the assessor. Each return must be accompanied by a payment of an amount equal to 1/12 of the person's estimated tax liability for the entire current state fiscal year or facility fiscal year or, in the case of a facility taxed on the basis of a partial facility fiscal year after June 30, 2003, an amount equal to a fraction of the estimated liability in which the denominator is the number of months remaining in the facility fiscal year and the numerator is one. A person may estimate its tax liability for the current state fiscal year or facility fiscal year by applying the tax rates provided by section 2872 to the most recent state fiscal year or facility fiscal year for which a Medicaid cost report has been finally settled and is no longer open to audit adjustment or correction, as long as the fiscal year in question began no earlier than 3 years prior to the beginning of the current fiscal year; in the event that the information necessary to prepare this estimate is not available, an estimate may be prepared on the basis of the reconciliation return most recently submitted or, if the first such return has not yet been filed, then on the basis of the revenues formally reported by the facility in accordance with generally accepted accounting principles. Regardless of the method used for preparing the estimate, the estimate may include adjustments to reflect changes in the number of licensed or certified beds or extraordinary changes in payment rates. Once a taxpayer has made its first monthly payment for a state fiscal year or facility fiscal year pursuant to this subsection, the monthly amount must remain fixed throughout the fiscal year unless the assessor authorizes a change. If the person's estimated annual tax liability as reported and paid pursuant to this subsection does not equal the tax imposed on that person by section 2872, any adjustments necessary to reconcile the estimated tax with the correct tax amount must be made pursuant to subsection 2.

[ 2003, c. 467, §6 (AMD) .]

2. Reconciliation return required. On or before October 15, 2003 and on or before the 15th day of the 4th month following the end of each facility fiscal year ending after October 15, 2003, each person subject in that state fiscal year or facility fiscal year to the tax imposed by this chapter shall submit a reconciliation return on a form prescribed and furnished by the assessor. The reconciliation return must account for any adjustments necessary to reconcile the annual tax for a prior state fiscal year or facility fiscal year estimated pursuant to subsection 1 with the person's correct tax liability, and the person shall submit with the reconciliation return payment of any amount due for the prior state fiscal year or facility fiscal year or portion of any prior state fiscal year or facility fiscal year. The taxpayer may also claim on the reconciliation return a refund or credit for any overpayment of tax. The determination of amounts due or overpaid is calculated by comparing the tax originally estimated and paid in the prior state fiscal year or facility fiscal year or years with the tax imposed by section 2872 on taxable revenues accrued for that period, together with any audit adjustments or corrections of which the person has knowledge on or before the 15th day of the month immediately preceding the due date of the return. The obligation to file a reconciliation return with respect to a particular state fiscal year or facility fiscal year continues until the relevant taxable revenues for that period have been finally determined and are no longer open to audit adjustment or correction and the person has reported those revenues on a reconciliation return.

[ 2003, c. 467, §7 (RPR) .]

3. Audit period to remain open; accrual of penalties and interest. Notwithstanding any other provision of law, the tax imposed against a person by section 2872 for any fiscal year remains open to audit and further assessment by the assessor until completion of the audit of the Medicaid cost report or reports for the fiscal year. Any underestimates of tax liability reported and paid pursuant to subsection 1 are subject to an assessment of interest at the rate provided in section 186 from the date or dates of underpayment until payment is made, unless the estimated tax liability was calculated in compliance with the standards provided in subsection 1, in which case no interest may accrue prior to the date on which the reconciliation return for the year is due. Any amount of tax that is reported on a reconciliation return required by subsection 2 but not paid at the time the reconciliation return is filed is subject to the accrual of interest as provided by section 186, as well as to any applicable provisions of section 187-B, including, without limitation, the penalty provided by section 187-B, subsection 2 for failure to pay a tax.

[ 2003, c. 467, §8 (AMD) .]

4. Application of revenues. Revenues derived by the tax imposed by this chapter must be credited to a General Fund suspense account. On the last day of each month, the State Controller shall make the following transfers:

A. All revenues received by the assessor during the month pursuant to this chapter from nursing homes net of refunds must be credited to the Nursing Facilities Other Special Revenue funds account in the Department of Health and Human Services. Beginning October 1, 2011, the revenues received in each fiscal year that result from the increase in the tax rate from 5.5% to 6% pursuant to section 2872, subsection 1, paragraph E must be applied first to reimburse nursing homes for the MaineCare portion of the increased tax expense, and all remaining revenue resulting from the increase must be applied to provide cost-of-living increases to MaineCare reimbursement to nursing homes and to medical and remedial private nonmedical institutions that are reimbursed room and board costs and certain other allowable costs under rules adopted by the Department of Health and Human Services. These rules must use a methodology that provides a cost-of-living increase that ensures that such nursing facilities and medical and remedial private nonmedical institutions receive a share of the revenues through MaineCare reimbursement of allowable costs; and [2011, c. 411, §7 (AMD).]

B. All revenues received by the assessor during the month pursuant to this chapter from residential treatment facilities net of refunds must be credited to the Residential Treatment Facilities Assessment Other Special Revenue funds account in the Department of Health and Human Services. Beginning October 1, 2011, a percentage equal to the State's annual Federal Medical Assistance percentage of the revenues generated by the increase in the tax rate from 5.5% to 6% received by the assessor during the month must be credited to an Other Special Revenue Funds account in the Department of Health and Human Services, Developmental Services Waiver - Supports program and all revenues credited to that account must be applied to providing services to individuals on the waiting list for the community support benefit provided under a federal 1915(c) waiver under the MaineCare Benefits Manual, Chapter II, Section 29. The balance must be credited to an Other Special Revenue Funds account in the Department of Health and Human Services, Medicaid Services - Developmental Services program. [2011, c. 411, §7 (AMD).]

Notwithstanding the provisions of Public Law 2007, chapter 240, Part X, section 2, Public Law 2009, chapter 213, Part SSSS, section 1 or any other provision of law, any available balances in the accounts under this subsection may not be transferred between accounts by financial order or otherwise.

[ 2011, c. 411, §7 (AMD) .]

SECTION HISTORY

2001, c. 714, §CC3 (NEW). 2001, c. 714, §CC8 (AFF). 2003, c. 467, §§6-8 (AMD). 2003, c. 689, §§B6,7 (REV). 2011, c. 411, §7 (AMD).






Chapter 375: HOSPITAL TAX

36 §2881. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 714, Pt. NN, §2 (NEW).]

1. Gross patient services revenue. "Gross patient services revenue" means gross charges, excluding any grants, donations or research funding.

[ 2001, c. 714, Pt. NN, §2 (NEW) .]

2. Hospital. "Hospital" means an acute care health care facility with permanent inpatient beds planned, organized, operated and maintained to offer for a continuing period of time facilities and services for the diagnosis and treatment of illness, injury and deformity; with a governing board, and an organized medical staff, offering continuous 24-hour professional nursing care; with a plan to provide emergency treatment 24 hours a day and including other services as defined in the "Regulations for Licensure of General and Specialty Hospitals in the State of Maine," as amended; and that is licensed under Title 22, chapter 405 as a general hospital, specialty hospital or critical access hospital. For purposes of this chapter, "hospital" does not include a nursing home or a publicly owned specialty hospital.

[ 2001, c. 714, Pt. NN, §2 (NEW) .]

3. Inpatient hospital services. "Inpatient hospital services" means services that are furnished in a hospital by or under the direction of a physician or a dentist for the care and treatment of an inpatient.

[ 2001, c. 714, Pt. NN, §2 (NEW) .]

4. Outpatient hospital services. "Outpatient hospital services" means preventive, diagnostic, therapeutic, rehabilitative or palliative services provided in a hospital to an outpatient.

[ 2001, c. 714, Pt. NN, §2 (NEW) .]

5. Publicly owned specialty hospital. "Publicly owned specialty hospital" means a publicly owned hospital that is primarily engaged in providing psychiatric services for the diagnosis, treatment and care of persons with mental illness and that is licensed as a specialty hospital by the Department of Health and Human Services.

[ 2001, c. 714, Pt. NN, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

6. Taxable revenues. "Taxable revenues" means gross patient services revenue.

[ 2001, c. 714, Pt. NN, §2 (NEW) .]

7. Tax year. "Tax year" means the hospital payment year, as defined by the Department of Health and Human Services, ending in state fiscal year 1999-00.

[ 2001, c. 714, Pt. NN, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

2001, c. 714, §NN2 (NEW). 2003, c. 689, §B6 (REV).



36 §2882. Tax imposed

For state fiscal year 2002-03, a tax is imposed against each hospital in the State. The tax is equal to .135% of gross patient services revenue for the tax year as identified on the hospital's annual financial statement for that year on file with the Department of Health and Human Services as of October 18, 2002, for inpatient and outpatient services attributable to all private and public payors. [2001, c. 714, Pt. NN, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

2001, c. 714, §NN2 (NEW). 2003, c. 689, §B6 (REV).



36 §2883. Return and payment of tax; application of revenues

1. Return required. A person subject to the tax imposed by this chapter shall submit to the assessor a return on a form prescribed and furnished by the assessor and pay the tax by the 30th day following the effective date of this section.

[ 2001, c. 714, Pt. NN, §2 (NEW) .]

2. Application of revenues. All revenues received by the assessor under this chapter must be credited to the General Fund.

[ 2001, c. 714, Pt. NN, §2 (NEW) .]

SECTION HISTORY

2001, c. 714, §NN2 (NEW).






Chapter 377: HOSPITAL TAX

36 §2891. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 513, Pt. H, §1 (NEW).]

1. Hospital. "Hospital" means an acute care health care facility with permanent inpatient beds planned, organized, operated and maintained to offer for a continuing period of time facilities and services for the diagnosis and treatment of illness, injury and deformity; with a governing board and an organized medical staff offering continuous 24-hour professional nursing care; with a plan to provide emergency treatment 24 hours a day and including other services as defined in rules of the Department of Health and Human Services relating to licensure of general and specialty hospitals; and that is licensed under Title 22, chapter 405 as a general hospital, specialty hospital or critical access hospital. For purposes of this chapter, "hospital" does not include a nursing home or a publicly owned specialty hospital or, for state fiscal years beginning on or after July 1, 2008, municipally funded hospitals.

[ 2007, c. 545, §4 (AMD) .]

1-A. Municipally funded hospital. "Municipally funded hospital" means Mayo Regional Hospital in Dover-Foxcroft or Cary Medical Center in Caribou.

[ 2007, c. 545, §5 (NEW) .]

2. Net operating revenue. "Net operating revenue" means gross charges of facilities less any deducted amounts for charity care and payer discounts.

[ 2003, c. 688, Pt. L, §1 (AMD); 2003, c. 688, Pt. L, §2 (AFF) .]

3. Publicly owned specialty hospital. "Publicly owned specialty hospital" means a publicly owned hospital that is primarily engaged in providing psychiatric services for the diagnosis, treatment and care of persons with mental illness and that is licensed as a specialty hospital by the Department of Health and Human Services.

[ 2007, c. 438, §61 (AMD) .]

4. Tax year.

[ 2005, c. 12, Pt. ZZ, §1 (RP) .]

SECTION HISTORY

RR 2003, c. 2, §116 (COR). 2003, c. 513, §H1 (NEW). 2003, c. 688, §L1 (AMD). 2003, c. 688, §L2 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 12, §ZZ1 (AMD). 2007, c. 438, §61 (AMD). 2007, c. 545, §§4, 5 (AMD).



36 §2892. Tax imposed (WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See PL 2003, c. 673, Pt. HH, §6, 7)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See PL 2003, c. 673, Pt. HH, §6, 7)

For the state fiscal year beginning on July 1, 2003, a tax is imposed against each hospital in the State. The tax is equal to .74% of net operating revenue for the tax year as identified on the hospital's most recent audited annual financial statement for that tax year. Delinquent tax payments are subject to Title 22, section 3175-C. [2003, c. 673, Pt. HH, §3 (AMD); 2003, c. 673, Pt. HH, §§6, 7 (AFF).]

For state fiscal years beginning on or after July 1, 2004, a tax is imposed annually against each hospital in the State. The tax is equal to 2.23% of the hospital's net operating revenue as identified in the hospital's audited financial statement for the hospital's taxable year. For the state fiscal year beginning July 1, 2004, the hospital's taxable year is the hospital's fiscal year that ended during calendar year 2002. For the state fiscal year beginning July 1, 2005, the hospital's taxable year is the hospital's fiscal year that ended during calendar year 2003. For state fiscal years beginning on or after July 1, 2006 but before July 1, 2008, the hospital's taxable year is the hospital's fiscal year that ended during calendar year 2004. [2007, c. 545, §6 (AMD).]

For state fiscal years beginning on or after July 1, 2008, the hospital's taxable year is the hospital's fiscal year that ended during calendar year 2006. [2007, c. 545, §6 (NEW).]

For state fiscal years beginning on or after July 1, 2010, the hospital's taxable year is the hospital's fiscal year that ended during calendar year 2008. [2009, c. 571, Pt. AAA, §1 (NEW).]

For state fiscal years beginning on or after July 1, 2013, the hospital's taxable year is the hospital's fiscal year that ended during calendar year 2012. [2013, c. 368, Pt. QQ, §1 (NEW).]

SECTION HISTORY

2003, c. 513, §H1 (NEW). 2003, c. 673, §HH3 (AMD). 2003, c. 673, §§HH6,7 (AFF). 2005, c. 12, §ZZ2 (AMD). 2007, c. 545, §6 (AMD). 2009, c. 571, Pt. AAA, §1 (AMD). 2013, c. 368, Pt. QQ, §1 (AMD).



36 §2893. Return and payment of tax; application of revenues

1. Return required in state fiscal year 2003-04. For the tax due for state fiscal year 2003-04, a person subject to the tax imposed by this chapter shall submit to the assessor a return on a form prescribed and furnished by the assessor and pay the tax by the 30th day following the effective date of this section.

[ 2003, c. 513, Pt. H, §1 (NEW) .]

2. Return required in state fiscal years beginning on or after July 1, 2004. For tax due for state fiscal years beginning on or after July 1, 2004, a person subject to the tax imposed by section 2892 shall submit to the assessor a return on a form prescribed and furnished by the assessor and pay one half of the total tax due by November 15th of the state fiscal year for which the tax is being imposed and one half of the total tax due by May 15th of the state fiscal year for which the tax is being imposed.

[ 2009, c. 571, Pt. VV, §1 (AMD) .]

3. Application of revenues. All revenues received by the assessor under this chapter must be credited to a General Fund suspense account. No later than the last day of each month, the State Controller shall transfer all revenues received by the assessor during the month under section 2892 to the Medical Care - Payments to Providers Other Special Revenue Funds account in the Department of Health and Human Services.

[ 2009, c. 571, Pt. VV, §2 (AMD) .]

SECTION HISTORY

2003, c. 513, §H1 (NEW). 2003, c. 673, §HH4 (AMD). 2007, c. 438, §62 (AMD). 2009, c. 571, Pt. VV, §§1, 2 (AMD).



36 §2894. Hospital assessment

For state fiscal year 2010-11, an assessment is imposed against each hospital in the State. The assessment is equal to 0.12% of net operating revenue as identified on the hospital's most recent audited financial statement for the hospital's fiscal year that ended during calendar year 2008. [2009, c. 571, Pt. VV, §3 (NEW).]

SECTION HISTORY

2009, c. 571, Pt. VV, §3 (NEW).



36 §2895. Return and payment of assessment; application of revenues

1. Return required. A person subject to the assessment imposed under section 2894 shall submit to the assessor a return on a form prescribed and furnished by the assessor. The assessment is payable in 2 payments. The first payment is due by September 30, 2010. The 2nd payment is due by March 30, 2011.

[ 2009, c. 571, Pt. VV, §4 (NEW) .]

2. Application of revenues. All revenues received by the assessor under section 2894 must be credited to the General Fund.

[ 2009, c. 571, Pt. VV, §4 (NEW) .]

SECTION HISTORY

2009, c. 571, Pt. VV, §4 (NEW).



36 §2896. Hospital assessment; 2012-2013

1. Assessment. For state fiscal year 2012-13, an assessment is imposed against each hospital in the State. The assessment is equal to 0.39% of net operating revenue as identified on the hospital's most recent audited financial statement for the hospital's fiscal year that ended during calendar year 2008.

[ 2011, c. 477, Pt. II, §1 (NEW) .]

2. Return required. A person subject to the assessment imposed under this section shall submit to the assessor a return on a form prescribed and furnished by the assessor. The assessment is payable in 2 payments. The first payment is due by September 30, 2012. The 2nd payment is due by March 30, 2013.

[ 2011, c. 477, Pt. II, §1 (NEW) .]

3. Application of revenues. All revenues received by the assessor under subsection 1 must be credited to the General Fund.

[ 2011, c. 477, Pt. II, §1 (NEW) .]

SECTION HISTORY

2011, c. 477, Pt. II, §1 (NEW).









Part 5: MOTOR FUEL TAXES

Chapter 451: GASOLINE TAX

36 §2901. Short title

This chapter shall be known as the "Gasoline Tax Act" and the tax therein imposed shall be known as the "gasoline tax."



36 §2902. Definitions

As used in this chapter , unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 434, §37 (AMD).]

1. Distributor. "Distributor" means a person that imports internal combustion engine fuel into the State, produces, refines, manufactures or compounds internal combustion engine fuel in the State or purchases internal combustion engine fuel in the State, principally for resale to others in bulk. "Distributor" includes licensed distributors and registered distributors.

[ 2009, c. 434, §37 (AMD) .]

1-A. Exporter. "Exporter" means a person that is not a distributor that purchases internal combustion engine fuel in this State and exports that fuel from the State, or causes that fuel to be exported from the State, other than in fuel tanks attached to and forming a part of a motor vehicle for use in the engine of that motor vehicle.

[ 2009, c. 434, §37 (AMD) .]

1-B. Importer. "Importer" means a person that is not a distributor that imports internal combustion engine fuel or causes internal combustion engine fuel to be imported for sale or use in this State, other than in fuel tanks attached to and forming a part of a motor vehicle for use in the engine of that motor vehicle.

[ 2009, c. 434, §37 (AMD) .]

1-C. Gross gallons. "Gross gallons" means actual measured gallons of internal combustion engine fuel received, sold or used, without adjustment for temperature or barometric pressure.

[ 2007, c. 438, §63 (NEW) .]

2. Internal combustion engine.

[ 2009, c. 434, §37 (RP) .]

3. Internal combustion engine fuel. "Internal combustion engine fuel" means all products that are commonly or commercially known or sold as gasoline and includes any liquid fuel that is prepared, advertised, offered for sale or sold for use as or commonly and commercially used as a fuel in spark-ignition internal combustion engines that has greater than 90% of the energy potential of an equivalent volume of gasoline, determined by the number of British Thermal Units in a standard volume. "Internal combustion engine fuel" does not include liquefied gases that would not exist as liquids at a temperature of 60° Fahrenheit and a pressure of 14.7 pounds per square inch absolute.

"Internal combustion engine fuel" includes any motor fuel that is used or sold for use in the propulsion of aircraft.

[ 2009, c. 434, §37 (AMD) .]

3-A. Licensed distributor. "Licensed distributor" means a distributor that is not a registered distributor.

[ 2009, c. 434, §37 (NEW) .]

3-B. Registered distributor. "Registered distributor" means a distributor that purchases or imports only internal combustion engine fuel on which the tax imposed by this chapter has been paid to a licensed distributor and that makes sales of internal combustion engine fuel only to retail dealers or directly into the fuel tanks of motor vehicles.

[ 2009, c. 434, §37 (NEW) .]

4. Person.

[ 2003, c. 390, §13 (RP) .]

4-A. Retail dealer. "Retail dealer" means a person that operates in this State a place of business from which internal combustion engine fuel is sold at retail and delivered directly into the fuel tanks of motor vehicles or watercraft. A distributor or wholesaler is a retail dealer only with respect to internal combustion engine fuel delivered into a retail storage tank operated by that distributor or wholesaler or into a retail storage tank of a consignee or commission agent.

[ 2007, c. 438, §64 (NEW) .]

5. Terminal. "Terminal" means a storage and distribution facility for internal combustion engine fuel supplied by a pipeline or marine vessel, or both, that has been registered as a qualified terminal by the Internal Revenue Service.

[ 1997, c. 738, §1 (NEW) .]

6. Wholesaler. "Wholesaler" means a person that owns, operates or otherwise controls a terminal or a person that holds the internal combustion engine fuel inventory position in a terminal when that person has a contract with the terminal operator for the use of storage facilities and terminal services for fuel at the terminal.

[ 1997, c. 738, §1 (NEW) .]

SECTION HISTORY

1967, c. 94, §§1-4 (AMD). 1997, c. 738, §1 (AMD). 2003, c. 390, §13 (AMD). 2007, c. 438, §§63, 64 (AMD). 2009, c. 434, §37 (AMD).



36 §2903. Tax levied; rebates

1. Excise tax imposed. Beginning July 1, 2008 and ending June 30, 2009, an excise tax is imposed on internal combustion engine fuel used or sold in this State, including sales to the State or a political subdivision of the State, at the rate of 28.4¢ per gallon, except that the rate is 3.4¢ per gallon on internal combustion engine fuel bought or used for the purpose of propelling jet or turbojet engine aircraft. Beginning July 1, 2009, an excise tax is imposed on internal combustion engine fuel used or sold in this State, including sales to the State or a political subdivision of the State, at the rate of 29.5¢ per gallon, except that the rate is 3.4¢ per gallon on internal combustion engine fuel bought or used for the purpose of propelling jet engine aircraft. The tax rate provided by this subsection except the rate of tax imposed on fuel bought or used for the purpose of propelling jet engine aircraft is subject to an annual inflation adjustment pursuant to section 3321. Any fuel containing at least 10% internal combustion engine fuel is subject to the tax imposed by this section.

A. [1997, c. 738, §2 (RP).]

B. [1997, c. 738, §2 (RP).]

C. [1997, c. 738, §2 (RP).]

[ 2011, c. 240, §24 (AMD) .]

1-A. Excise tax imposed.

[ 1993, c. 414, Pt. E, §2 (RP) .]

1-B. Inventory tax.

[ 2001, c. 688, §2 (RP) .]

1-C. Inventory tax. On the date that any increase in the rate of tax imposed under this chapter takes effect, an inventory tax is imposed upon all internal combustion engine fuel that is held in inventory by a distributor, importer, wholesaler or retail dealer as of the end of the day prior to that date with respect to which the tax imposed pursuant to subsection 1 has been paid. The inventory tax is computed by multiplying the number of gallons of tax-paid fuel held in inventory by the difference between the tax rate already paid and the new tax rate. Distributors, importers, wholesalers and retail dealers that hold tax-paid inventory shall make payment of the inventory tax on or before the 15th day of the next calendar month, accompanied by a form prescribed and furnished by the State Tax Assessor. In the event of a decrease in the tax rate, the distributor, importer, wholesaler or retail dealer is entitled to a refund or credit, which must be claimed on a form designed and furnished by the assessor. This subsection does not apply to internal combustion engine fuel that is purchased or used for the purpose of propelling jet engine aircraft.

[ 2009, c. 434, §38 (AMD) .]

2. Ethanol blended fuel.

[ 1997, c. 738, §3 (RP) .]

3. Legal incidence of tax. Internal combustion engine fuel may be taxed only once under this section. The tax imposed by this section is declared to be a levy and assessment on the ultimate consumer, and other persons levied and assessed pursuant to this chapter are agents of the State for the collection of the tax. The distributor that first receives the fuel in this State is primarily responsible for paying the tax except when the fuel is sold and delivered to a licensed exporter wholly for exportation from the State or to another licensed distributor in the State, in which case the purchasing distributor is primarily responsible for paying the tax. If a distributor includes the tax on a bill to a customer, it must be shown as a separate line item and identified as "Maine gasoline tax."

[ 2007, c. 693, §22 (AMD) .]

4. Exemptions. The tax imposed by this section does not apply to internal combustion engine fuel:

A. Sold wholly for exportation from this State by a licensed distributor or an exporter; [2009, c. 625, §10 (AMD).]

B. Brought into this State in the ordinary standard equipment fuel tank attached to and forming a part of a motor vehicle and used in the operation of that vehicle in this State; [2007, c. 627, §77 (AMD).]

C. Sold in bulk to any agency of this State or any political subdivision of this State; [2005, c. 457, Pt. AAA, §1 (AMD).]

D. Bought or used to propel a jet engine aircraft in international flights. For purposes of this paragraph, fuel is bought or used to propel a jet engine aircraft in an international flight if either the point of origin of the flight leg immediately preceding the delivery of the fuel into the fuel tanks of the jet engine aircraft or the destination point of the flight leg immediately following the delivery of the fuel into the fuel tanks of the jet engine aircraft is outside the United States; [2009, c. 434, §39 (AMD); 2009, c. 434, §84 (AFF).]

E. Brought into this State in the fuel tanks of an aircraft; or [1997, c. 738, §4 (NEW).]

F. On which the collection of the tax imposed by this section is precluded by federal law or regulation. [1997, c. 738, §4 (NEW).]

[ 2009, c. 625, §10 (AMD) .]

5. Delivery by distributor. When internal combustion engine fuel is delivered by a distributor to a retail outlet it is deemed to have been sold within the meaning of this chapter, even if the retail outlet is owned in whole or in part by the distributor.

(Subsection 5 as amended by PL 2007, c. 538, Pt. L, §1 is REALLOCATED TO TITLE 36, SECTION 2903, SUBSECTION 6)

[ 2007, c. 438, §65 (NEW) .]

6. (REALLOCATED FROM T. 36, §2903, sub-§5) Deposit to trust fund. Beginning July 1, 2009 the Treasurer of State shall deposit monthly into the TransCap Trust Fund established in Title 30-A, section 6006-G 7.5% of the excise tax after the distribution of taxes pursuant to section 2903-D imposed under subsection 1.

[ RR 2007, c. 2, §21 (RAL) .]

SECTION HISTORY

1965, c. 395, §1 (AMD). 1967, c. 94, §5 (AMD). 1967, c. 494, §27 (AMD). 1969, c. 223, §2 (AMD). 1969, c. 426, §§1,3 (AMD). 1971, c. 529, §1 (AMD). 1977, c. 572, §2 (AMD). 1981, c. 702, §V2 (AMD). 1983, c. 94, §C10 (AMD). 1983, c. 95, (AMD). 1983, c. 96, (AMD). 1983, c. 438, §1 (RPR). 1983, c. 852, §4 (RPR). 1987, c. 793, §§A9,B1 (AMD). 1987, c. 798, §2 (AMD). 1989, c. 502, §A133 (AMD). 1991, c. 529, §§D2,3 (AMD). 1991, c. 529, §§D14,15,E (AFF). 1991, c. 546, §25 (AMD). 1991, c. 546, §42 (AFF). 1991, c. 592, §§D2,3 (AMD). 1991, c. 592, §§D14,15 (AFF). 1991, c. 824, §§A94,95 (AFF). 1991, c. 846, §§31-33 (AMD). 1991, c. 846, §40 (AFF). 1993, c. 414, §§E1,2 (AMD). 1997, c. 738, §§2-4 (AMD). 1999, c. 473, §§B1,2 (AMD). 1999, c. 473, §B5 (AFF). 2001, c. 688, §§1-3 (AMD). 2003, c. 588, §12 (AMD). 2005, c. 457, §AAA1 (AMD). RR 2007, c. 2, §21 (RAL). 2007, c. 407, §1 (AMD). 2007, c. 438, §65 (AMD). 2007, c. 470, Pt. E, §1 (AMD). 2007, c. 538, Pt. L, §1 (AMD). 2007, c. 627, §§77, 78 (AMD). 2007, c. 693, §22 (AMD). 2009, c. 413, Pt. W, §1 (AMD). 2009, c. 413, Pt. W, §6 (AFF). 2009, c. 434, §§38, 39 (AMD). 2009, c. 434, §84 (AFF). 2009, c. 625, §10 (AMD). 2011, c. 240, §24 (AMD).



36 §2903-A. Finding of fact (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 395, §2 (NEW). 1967, c. 27, (AMD). 1973, c. 460, §19 (AMD). 1973, c. 513, §22 (AMD). 1983, c. 94, §§C11,20 (AMD). 1985, c. 481, §A81 (AMD). 1987, c. 793, §A10 (AMD). 1989, c. 240, §1 (AMD). 1995, c. 502, §E30 (AMD). 1999, c. 127, §A50 (AMD). 2001, c. 693, §11 (AFF). 2001, c. 693, §4 (RP).



36 §2903-B. Finding of fact (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §19 (AMD). 1973, c. 613, §22 (NEW). 1987, c. 772, §28 (AMD). 1995, c. 446, §1 (AMD). 1995, c. 502, §E30 (AMD). 2001, c. 693, §11 (AFF). 2001, c. 693, §5 (RP).



36 §2903-C. Finding of fact (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 446, §2 (NEW). 2001, c. 693, §11 (AFF). 2001, c. 693, §6 (RP).



36 §2903-D. Distribution of gasoline taxes for nonhighway recreational vehicle programs

This section establishes the percentage of gasoline taxes that are attributable to snowmobile, all-terrain vehicle and motorboat gasoline purchases and equitably distributes that percentage among the appropriate state agencies for the administration of programs and the enforcement of laws relating to the use of those recreational vehicles. For the purposes of this section, the term "total gasoline tax revenues" means the total excise tax on internal combustion engine fuel sold or used within the State, but not including internal combustion fuel sold for use in the propulsion of aircraft. [2001, c. 693, §7 (NEW); 2001, c. 693, §11 (AFF).]

1. Motorboats. Of total gasoline tax revenues, 1.4437% is distributed among the following agencies in the following manner:

A. The Commissioner of Marine Resources receives 24.6% for research, development and propagation activities of the Department of Marine Resources. In expending these funds, it is the responsibility of the Commissioner of Marine Resources to select activities and projects that will be most beneficial to the commercial fisheries of the State as well as the development of sports fisheries activities in the State; and [2001, c. 693, §7 (NEW); 2001, c. 693, §11 (AFF).]

B. The Boating Facilities Fund, established under Title 12, section 1896, within the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands, receives 75.4% of that amount. [2001, c. 693, §7 (NEW); 2001, c. 693, §11 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 2001, c. 693, §7 (NEW); 2001, c. 693, §11 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Snowmobiles. Of total gasoline tax revenues, 0.9045% is distributed among the following agencies in the following manner:

A. The Commissioner of Inland Fisheries and Wildlife receives 14.93% of that amount, to be used by the commissioner for the purposes set forth in Title 12, section 1893, subsection 3, section 10206, subsection 2, section 13104, subsections 2 to 13 and section 13105, subsection 1; and [2003, c. 414, Pt. B, §66 (AMD); 2003, c. 614, §9 (AFF).]

B. The Snowmobile Trail Fund of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands, described in Title 12, section 1893, subsection 3, receives 85.07% of that amount. [2005, c. 397, Pt. A, §49 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 2005, c. 397, Pt. A, §49 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. All-terrain vehicles. Of total gasoline tax revenues, 0.1525% is distributed among the following agencies in the following manner:

A. The ATV Enforcement Grant and Aid Program established in Title 12, section 10322 receives 50% of that amount; and [2003, c. 695, Pt. B, §26 (AMD); 2003, c. 695, Pt. C, §1 (AFF).]

B. The ATV Recreational Management Fund, established in Title 12, section 1893, subsection 2 receives 50% of that amount. [2003, c. 414, Pt. B, §67 (AMD); 2003, c. 614, §9 (AFF).]

The State Tax Assessor shall certify to the State Controller by the 15th day of each month the amounts to be distributed and credited under this section as of the close of the State Controller's records for the previous month.

[ 2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §26 (AMD); 2003, c. 695, Pt. C, §1 (AFF) .]

SECTION HISTORY

2001, c. 693, §7 (NEW). 2001, c. 693, §11 (AFF). 2003, c. 414, §§B66,67 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 695, §B26 (AMD). 2003, c. 695, §C1 (AFF). 2005, c. 397, §A49 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §24 (REV).



36 §2903-E. Distribution of gasoline tax revenues to State Transit, Aviation and Rail Transportation Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 457, §GGG8 (NEW). 2011, c. 649, Pt. E, §6 (RP).



36 §2904. Certificates

Every person that is a distributor, wholesaler, importer or exporter of internal combustion engine fuel in the State shall file an application for a certificate with the State Tax Assessor on forms prescribed and furnished by the assessor. A person may not sell or distribute internal combustion engine fuel until the certificate is furnished by the assessor and displayed as required by this section. One copy of the certificate, certified by the assessor, must be displayed in each place of business of the person. If the assessor has reasonable cause to believe that the person has ceased to do business or that the person has violated this chapter or rules adopted under this chapter, the assessor may on reasonable notice to the person suspend the person's certificate until satisfied to the contrary. A person whose certificate has been suspended may not act as a distributor, wholesaler, importer or exporter until the certificate is restored by the assessor. A suspended certificate must be surrendered to the assessor upon request. Notice is sufficient if sent by mail and addressed to the person at the address designated in the certificate. The suspension is subject to review as provided in section 151. [2009, c. 434, §40 (RPR).]

SECTION HISTORY

1967, c. 94, §6 (AMD). 1973, c. 585, §11 (AMD). 1987, c. 772, §29 (AMD). 2007, c. 407, §2 (AMD). 2009, c. 434, §40 (RPR).



36 §2904-A. Registered distributor (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 407, §3 (NEW). 2009, c. 434, §41 (RP).



36 §2905. Distributor or importer; rate of collection

Each distributor or importer paying or becoming liable to pay the tax imposed by this chapter shall be entitled to charge and collect at the rate per gallon set forth in section 2903 only as a part of the selling price of the internal combustion engine fuels subject to the tax. [1983, c. 94, Pt. C, §12 (AMD).]

SECTION HISTORY

1967, c. 94, §7 (AMD). 1969, c. 426, §4 (AMD). 1971, c. 529, §2 (AMD). 1983, c. 94, §C12 (AMD).



36 §2906. Reports; payment of tax; allowance for losses

1. Monthly reports. Every licensed distributor, wholesaler, importer and exporter shall file with the State Tax Assessor on or before the 21st day of each month a return stating the number of gross gallons of internal combustion engine fuel received, sold and used in the State by that licensed distributor, wholesaler, importer or exporter during the preceding calendar month. The return must be filed on a form prescribed and furnished by the assessor and must include any other information reasonably required by the assessor.

[ 2009, c. 434, §42 (AMD) .]

2. Payment of tax. At the time of filing the return required by this section, each licensed distributor and importer shall pay to the assessor the tax imposed by section 2903 on each gallon reported as sold, distributed or used.

[ 2009, c. 434, §43 (AMD) .]

3. Allowance for certain losses. An allowance of not more than 1/2 of 1% from the amount of internal combustion engine fuel received by a licensed distributor, plus 1/2 of 1% on all transfers in vessels, tank cars or full tank vehicle loads by a licensed distributor in the regular course of the licensed distributor's business from one of the licensed distributor's places of business to another within the State, may be granted by the assessor to cover losses sustained by the licensed distributor through shrinkage, evaporation or handling. The total allowance for these losses must be supported by documentation satisfactory to the assessor and may not exceed 1% of the receipts by the licensed distributor. The allowance must be calculated on an annual basis. A further deduction may not be allowed unless the assessor is satisfied upon definite proof submitted to the assessor that a further deduction should be allowed for a loss sustained through fire, accident or some unavoidable calamity.

[ 2013, c. 381, Pt. B, §32 (AMD) .]

4. Refunds to retailers. A retail dealer is entitled to a refund for tax paid on account of shrinkage or loss by evaporation of internal combustion engine fuel in an amount no greater than 1/2 of 1% of the tax paid on gross purchases of such fuel delivered into retail storage tanks from which it is dispensed into the fuel tank of a motor vehicle or watercraft. The procedure for such a refund is as follows.

A. All applications for refunds must be made under penalties of perjury and must be made semiannually within 90 days after June 30th and December 31st respectively. [1997, c. 738, §5 (NEW).]

B. The application must be made on a form prescribed and furnished by the assessor and must be accompanied by a statement from the distributor, supplier or wholesaler of the gross purchases of internal combustion engine fuel made by the retail dealer during the relevant 6-month period. [2007, c. 438, §68 (AMD).]

C. The assessor shall calculate the amount of the refund due on all properly completed applications and certify that amount and the name of the person entitled to the refund to the Treasurer of State. The Treasurer of State shall make a certified refund from taxes imposed by this chapter. [2007, c. 438, §68 (AMD).]

[ 2007, c. 438, §68 (AMD) .]

5. Monthly reports from wholesalers.

[ 2009, c. 434, §45 (RP) .]

SECTION HISTORY

1965, c. 504, §1 (AMD). 1967, c. 28, (AMD). 1967, c. 94, §8 (AMD). 1967, c. 544, §95 (AMD). 1969, c. 426, §§5,6 (AMD). 1971, c. 529, §§3,4 (AMD). 1973, c. 7, §1 (AMD). 1975, c. 11, §1 (AMD). 1977, c. 679, §§16-21 (AMD). 1979, c. 378, §22 (AMD). 1981, c. 364, §33 (AMD). 1983, c. 94, §C13 (AMD). 1983, c. 862, §87 (AMD). 1991, c. 529, §D4 (AMD). 1991, c. 529, §E (AFF). 1991, c. 546, §26 (AMD). 1991, c. 546, §43 (AFF). 1991, c. 592, §D4 (AMD). 1991, c. 846, §34 (AMD). 1997, c. 738, §5 (RPR). 2007, c. 438, §§66-69 (AMD). 2009, c. 434, §§42-45 (AMD). 2013, c. 381, Pt. B, §32 (AMD).



36 §2906-A. Refund of tax paid on worthless accounts

The retail dealer shall be entitled to a refund from the Treasurer of State for a portion of the tax paid to a distributor or importer, which tax shall be reported and paid to the State Tax Assessor by the distributor or importer pursuant to section 2906. The portion of the tax for which there is a refund entitlement is represented by tax paid on accounts of the retailer found to be worthless and actually charged off by the retailer, but if any such accounts are thereafter collected by the retailer, the tax recovered shall be paid within 30 days of recovery directly by the retailer to the State Tax Assessor. [1981, c. 304, §1 (NEW).]

The procedure for that refund shall be as follows. [1981, c. 304, §1 (NEW).]

1. Computation. The refund shall be in the amount of the tax paid on accounts of the retailer found to be worthless and actually charged off by the retailer.

[ 1981, c. 304, §1 (NEW) .]

2. Applications. All applications for refunds shall be made by the retailer under penalties of perjury annually on or before April 1st for all accounts found to be worthless and charged off during the previous calendar year.

[ 1981, c. 304, §1 (NEW) .]

3. Form. That application shall be in such form as the State Tax Assessor shall prescribe.

[ 1981, c. 304, §1 (NEW) .]

4. Payment. Subsections 1 to 3 having been complied with, the State Tax Assessor shall calculate the amount of the refund due on an application and shall certify the amount and the name of the person entitled to the refund to the Treasurer of State. The Treasurer of State shall thereafter make the certified refund from funds paid to the Treasurer of State pursuant to section 2906.

[ 1981, c. 304, §1 (NEW) .]

SECTION HISTORY

1981, c. 304, §1 (NEW).



36 §2907. Application of tax in special cases

A person that receives internal combustion engine fuel under circumstances that preclude the collection of the tax imposed under this chapter by the distributor, other than internal combustion engine fuel brought into the State in the ordinary standard equipment fuel tank attached to and forming a part of a motor vehicle for use in the engine of that motor vehicle, and that sells or uses that internal combustion engine fuel in this State is subject to the tax imposed by section 2903 and to the requirements of section 2906, subsections 1 and 2 on the same basis as a licensed distributor. [2009, c. 434, §46 (RPR).]

SECTION HISTORY

2009, c. 434, §46 (RPR).



36 §2908. Refund of tax in certain cases; time limit

A person who purchases and uses internal combustion engine fuel for any commercial use other than in the operation of a registered motor vehicle on the highways of this State or, except as provided in section 2910, in the operation of an aircraft and who has paid the tax imposed by this chapter on that fuel is entitled to reimbursement in the amount of the tax paid, less 1¢ per gallon, upon presenting to the State Tax Assessor a sworn statement accompanied by evidence as the assessor may require. The statement must show the total amount of internal combustion engine fuel so purchased and used by that person for a commercial use other than in the operation of registered motor vehicles on the highways of this State or in the operation of aircraft. [2007, c. 438, §70 (AMD).]

A refund application on a form prescribed by the State Tax Assessor must be filed to claim a refund pursuant to this section. Interest must be paid at the rate determined pursuant to section 186, calculated from the date of receipt of the claim, for all proper claims not paid within 30 days of receipt. Applications for refunds must be filed with the assessor within 18 months from the date of purchase. [2015, c. 9, §1 (AMD).]

All fuel that qualifies for a refund under this section is subject to the use tax imposed by chapter 215. [2005, c. 683, Pt. B, §31 (RPR).]

SECTION HISTORY

1965, c. 395, §3 (AMD). 1967, c. 494, §28 (AMD). 1969, c. 426, §7 (AMD). 1971, c. 529, §5 (AMD). 1977, c. 270, (AMD). 1977, c. 477, §12 (AMD). 1977, c. 696, §280 (RPR). 1979, c. 549, (AMD). 1983, c. 94, §§C14,D1,9 (AMD). 1985, c. 127, §1 (AMD). 1987, c. 402, §A183 (RPR). 2005, c. 260, §1 (AMD). 2005, c. 332, §16 (RPR). 2005, c. 683, §B31 (RPR). 2007, c. 438, §70 (AMD). 2015, c. 9, §1 (AMD).



36 §2909. Refund of entire tax paid by certain common carriers

A person engaged in furnishing common carrier passenger service is entitled to reimbursement of the tax paid on internal combustion engine fuel used by that person in locally encouraged vehicles. For purposes of calculating reimbursement due pursuant to this section, internal combustion engine fuel used in a person's locally encouraged vehicles is presumed to bear the same proportional relationship to internal combustion engine fuel used in all of the person's passenger vehicles that the person's commutation fare revenue derived from service provided by locally encouraged vehicles bears to the person's total passenger fare revenue. "Commutation fare revenue" means revenue attributable to fares of 60¢ or less and fares paid for commutation or season tickets for single trips of less than 30 miles or for commutation tickets for one month or less. "Total passenger fare revenue" means all revenue attributable to the claimant's passenger operations. "Locally encouraged vehicles" means buses upon which no excise tax is collected under section 1483, subsection 13. [2009, c. 598, §47 (AMD).]

Applications for refunds must be filed with the State Tax Assessor, on a form prescribed by the assessor, within 12 months from the date of purchase. A refund may not be issued under this section unless the claimant's commutation fare revenue derived during the period for which the refund is claimed is at least 60% of the claimant's total passenger fare revenue derived during that period. [2007, c. 438, §71 (AMD).]

SECTION HISTORY

1965, c. 479, §1 (AMD). 2003, c. 390, §14 (RPR). 2005, c. 332, §17 (AMD). 2007, c. 438, §71 (AMD). 2009, c. 598, §47 (AMD).



36 §2910. Refund of tax less 4¢ per gallon to users of aircraft

A person that buys and uses internal combustion engine fuel for the purpose of propelling piston engine aircraft and that has paid the tax imposed by this chapter on that fuel is entitled to reimbursement in the amount of the tax paid , less 4¢ per gallon, upon presenting to the State Tax Assessor a refund application accompanied by the original invoices showing those purchases. Applications for refunds must be filed with the assessor within 12 months from the date of purchase. All fuel that qualifies for a refund under this section is subject to the use tax imposed by chapter 215. [2007, c. 438, §72 (AMD).]

SECTION HISTORY

1965, c. 395, §4 (AMD). 1969, c. 426, §8 (AMD). 1971, c. 529, §6 (AMD). 1983, c. 94, §C15 (AMD). 2007, c. 438, §72 (AMD).



36 §2910-A. Refund to political subdivisions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §E1 (NEW). 1983, c. 438, §2 (AMD). 1987, c. 456, §1 (AMD). 2005, c. 457, §AAA2 (RP).



36 §2910-B. Refund to state agencies and political subdivisions

Any agency of this State and any political subdivision of this State that buys and uses internal combustion engine fuel and that has paid a tax as provided by this chapter must be reimbursed in the amount of the tax paid upon presenting to the State Tax Assessor a statement accompanied by the original invoices showing the purchases. By contractual agreement, an agency of this State or a political subdivision of this State may assign to another person its right to receive refunds under this section. Applications for refunds must be filed with the assessor within 12 months from the date of purchase. [2005, c. 457, Pt. AAA, §3 (NEW).]

SECTION HISTORY

2005, c. 457, §AAA3 (NEW).



36 §2911. Refund of 5/7 of tax paid by jets or turbo jets (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 223, §3 (RP).



36 §2912. Records and reports regarding sales of fuels for aeronautical purposes

The tax received by the State on internal combustion engine fuels that are sold to be used for aeronautical purposes must accrue to the Multimodal Transportation Fund. The necessary expenses of the collection of the tax on such fuels to be used for aeronautical purposes must be deducted. [2011, c. 649, Pt. E, §7 (AMD).]

SECTION HISTORY

1965, c. 425, §21 (AMD). 1969, c. 351, (AMD). 1969, c. 498, §18 (RPR). 1969, c. 590, §69 (RPR). 1979, c. 378, §23 (AMD). 2005, c. 457, §GGG9 (AMD). 2011, c. 649, Pt. E, §7 (AMD).



36 §2913. Failure to file statement; false statement

A person who refuses or neglects to make any statement, report, payment or return required by this chapter, or who knowingly makes or assists any other person in making a false statement in a return or report to the State Tax Assessor or in connection with an application for refund , or who knowingly collects, attempts to collect or causes to be paid to any person, either directly or indirectly, any refund to which the person is not entitled , is guilty of a Class E crime. [2007, c. 438, §73 (AMD).]

SECTION HISTORY

1973, c. 7, §2 (AMD). 1977, c. 696, §281 (AMD). 1983, c. 94, §D9 (AMD). 1985, c. 127, §1 (RPR). 2007, c. 438, §73 (AMD).



36 §2914. Limitation; reimbursement from General Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 852, §5 (NEW). 1997, c. 738, §6 (RP).



36 §2915. Report to the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 852, §5 (NEW). 1989, c. 501, §DD45 (AMD). 1997, c. 738, §7 (RP).



36 §2916. Inventory tax; internal combustion fuel (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 793, §A11 (NEW). 2001, c. 688, §4 (RP). 2003, c. 510, §A42 (AFF). MRSA T. 36, §2916-A (RP).



36 §2916-A. Inventory tax; internal combustion fuel (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 793, §B2 (NEW). 1997, c. 738, §8 (RP).






Chapter 453: GASOLINE ROAD TAX

36 §2961. Motor carrier, defined (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 698, §183 (AMD). 1987, c. 472, §§3,4 (RP).



36 §2961-A. Application for license; contents; licensing of motor carriers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §D3 (NEW). 1983, c. 94, Pt. D, §9 (AMD). 1985, c. 127, §1 (AMD). 1987, c. 472, §§3,4 (RP).



36 §2961-B. Discontinuance as a licensed motor carrier (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §§D3,9 (NEW). 1987, c. 472, §§3,4 (RP).



36 §2962. Names of certificate and permit holders furnished to State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 689, §3 (RPR). 1987, c. 472, §§3,4 (RP).



36 §2963. Taxes levied (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 198, §1 (AMD). 1971, c. 27, (AMD). 1973, c. 625, §263 (AMD). 1983, c. 438, §3 (AMD). 1983, c. 808, §2 (AMD). 1987, c. 472, §§3,4 (RP).



36 §2964. Computation of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 7, §§3,4 (AMD). 1981, c. 364, §34 (AMD). 1981, c. 470, §A159 (AMD). 1987, c. 472, §§3,4 (RP).



36 §2965. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §C16 (AMD). 1987, c. 200, §§1,3 (AMD). 1987, c. 472, §§3,4 (RP). 1987, c. 769, §A156 (RP).



36 §2966. Collection of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 7, §5 (AMD). 1979, c. 378, §24 (AMD). 1983, c. 94, §§D4,9 (AMD). 1985, c. 127, §1 (AMD). 1987, c. 472, §§3,4 (RP).



36 §2967. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 198, §2 (AMD). 1975, c. 11, §2 (AMD). 1977, c. 696, §282 (RPR). 1981, c. 689, §4 (AMD). 1983, c. 334, §3 (AMD). 1987, c. 472, §§3,4 (RP).



36 §2968. Appeals from decision of State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §709 (RP).



36 §2969. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 364, §35 (RP).



36 §2970. Additional tax (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 706, §26 (RP).



36 §2971. Application to certain carriers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 289, (AMD). 1983, c. 817, §5 (RPR). 1987, c. 472, §§3,4 (RP).



36 §2972. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 472, §§3,4 (RP).






Chapter 455: USE FUEL TAX

36 §3021. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §§D5,9 (RP). 1985, c. 127, §1 (RP).



36 §3022. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 474, §1 (AMD). 1983, c. 94, §§D5,9 (RP). 1985, c. 127, §1 (RP).



36 §3023. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §§D5,9 (RP). 1985, c. 127, §1 (RP).



36 §3024. Exchange of information among the states (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 668, §4 (RP). 1985, c. 127, §1 (RP).



36 §3025. Levy of tax; exemptions; credit to highway fund (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 426, §9 (AMD). 1971, c. 529, §7 (AMD). 1983, c. 94, §C17 (AMD). 1983, c. 94, §§D5,9 (RP). 1985, c. 127, §1 (RP).



36 §3025-A. Credit; refund (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 198, §3 (NEW). 1969, c. 504, §49 (AMD). 1983, c. 94, §§D5,9 (RP). 1985, c. 127, §1 (RP).



36 §3026. Application for license; contents; licensing of users (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 198, §4 (AMD). 1981, c. 492, §E20 (AMD). 1981, c. 689, §5 (AMD). 1983, c. 94, §§D5,9 (RP). 1985, c. 127, §1 (RP).



36 §3027. Bond required (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 198, §5 (RP). 1985, c. 127, §1 (RP).



36 §3028. Reports; computation and payment of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 198, §6 (AMD). 1971, c. 101, (AMD). 1979, c. 474, §2 (AMD). 1981, c. 364, §36 (AMD). 1983, c. 94, §§D5,9 (RP). 1985, c. 127, §1 (RP).



36 §3029. Cancellation of licenses; bond surrendered (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 198, §7 (AMD). 1965, c. 513, §76 (AMD). 1983, c. 94, §§D5,9 (RP). 1985, c. 127, §1 (RP).



36 §3030. Failure to report and pay taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §77 (AMD). 1973, c. 7, §6 (AMD). 1977, c. 679, §22 (RP). 1985, c. 127, §1 (RP).



36 §3031. Tax Assessor may estimate fuel used (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §78 (AMD). 1979, c. 378, §25 (RP). 1985, c. 127, §1 (RP).



36 §3032. Retention of records by users (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §283 (AMD). 1979, c. 378, §26 (RP). 1985, c. 127, §1 (RP).



36 §3033. Injunction; priority (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 21, §1 (AMD). 1981, c. 364, §37 (RPR). 1983, c. 94, §§D5,9 (RP). 1985, c. 127, §1 (RP).



36 §3034. Discontinuance as a licensed user (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §284 (AMD). 1983, c. 94, §§D5,9 (RP). 1985, c. 127, §1 (RP).



36 §3035. Use fuel dealer license; reports; tax (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 426, §10 (AMD). 1971, c. 21, §2 (AMD). 1971, c. 529, §8 (AMD). 1973, c. 7, §§7,8 (AMD). 1975, c. 10, (AMD). 1977, c. 679, §§23,24 (AMD). 1979, c. 378, §26A (AMD). 1981, c. 698, §184 (AMD). 1983, c. 94, §§C18,C19, D5,9 (AMD). 1983, c. 438, §4 (AMD). 1985, c. 127, §1 (RP). 1987, c. 402, §A184 (RP).



36 §3036. Refunds of taxes erroneously or illegally collected (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §§D5,9 (RP). 1985, c. 127, §1 (RP).



36 §3036-A. Credit for tax paid on worthless accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 304, §2 (NEW). 1983, c. 94, §§D5,9 (RP). 1985, c. 127, §1 (RP).



36 §3037. Refund of taxes for certain common carriers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 479, §2 (AMD). 1983, c. 94, §§D5,9 (RP). 1985, c. 127, §1 (RP).



36 §3038. Failure to file statement; false statement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 15, §1 (AMD). 1971, c. 21, §3 (AMD). 1977, c. 696, §285 (RPR). 1981, c. 689, §6 (AMD). 1983, c. 94, §§D5,9 (RP). 1983, c. 334, §4 (AMD). 1983, c. 480, §A42 (AMD). 1985, c. 127, §1 (RP). 1989, c. 878, §B31 (RP).



36 §3039. Additional violations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 198, §8 (AMD). 1969, c. 15, §2 (AMD). 1975, c. 11, §3 (AMD). 1977, c. 696, §286 (RPR). 1979, c. 541, §B48 (AMD). 1981, c. 689, §7 (AMD). 1983, c. 94, §§D5,9 (RP). 1983, c. 480, §A43 (AMD). 1985, c. 127, §1 (RP). 1989, c. 878, §A108 (RP).



36 §3040. Fuel use tax; compact (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 310, §5 (NEW). 1985, c. 127, §1 (RP). 1989, c. 878, §B32 (RP).






Chapter 457: TAXATION OF MOTOR FUELS CONSUMED BY INTERSTATE BUSES

Subchapter 1: COMPACT

36 §3091. Purposes -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 438, §74 (RP).



36 §3092. Definitions -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 438, §74 (RP).



36 §3093. Governing principle -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 438, §74 (RP).



36 §3094. How fuel consumed to be ascertained -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 438, §74 (RP).



36 §3095. Imposition of tax -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 438, §74 (RP).



36 §3096. Reports -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 438, §74 (RP).



36 §3097. Credit for payment of fuel taxes -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 438, §74 (RP).



36 §3098. Additional tax or refund -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 438, §74 (RP).



36 §3099. Entry into force and withdrawal -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 438, §74 (RP).



36 §3100. Construction and severability -- Article X (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 438, §74 (RP).






Subchapter 2: PROVISIONS RELATING TO COMPACT

36 §3151. Ratification (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 438, §74 (RP).



36 §3152. Administrator defined (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 438, §74 (RP).



36 §3153. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 438, §74 (RP).









Chapter 459: SPECIAL FUEL TAX ACT

36 §3201. Short title

This chapter shall be known as the "Special Fuel Tax Act" and the tax imposed in this chapter shall be known as the "special fuel tax." [1983, c. 94, Pt. D, §6 (NEW).]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1985, c. 127, §1 (AMD).



36 §3202. Definitions

1. Distillates. "Distillates" means all combustible gases and liquids used in an internal combustion engine, including biodiesel fuel, except the fuel subject to the tax imposed by chapter 451 and low-energy fuel.

[ 2003, c. 266, §1 (AMD) .]

1-A. Biodiesel fuel. "Biodiesel fuel" means renewable fuel composed of mono-alkyl esters of long chain fatty acids derived from vegetable oils or animal fats that is registered with the United States Environmental Protection Agency as a fuel and a fuel additive under the federal Clean Air Act, Section 211(b), 42 United States Code, Section 7545 and as otherwise specified in the American Society for Testing Materials Standard D6751-02a or its subsequent Standard Specification for Biodiesel Fuel (B100) Blend Stock for Distillate Fuels.

[ 2003, c. 266, §2 (NEW) .]

2. Duly licensed user. "Duly licensed user" means any user holding an unrevoked license issued by this State.

[ 1983, c. 94, Pt. D, §6 (NEW) .]

2-A. Dyed fuel. "Dyed fuel" means a distillate that is dyed pursuant to the requirements of the Federal Government.

[ 1995, c. 271, §1 (NEW) .]

2-B. IFTA. "IFTA" means the International Fuel Tax Agreement administered by the International Fuel Tax Association, Inc., a nonprofit corporation organized under the laws of the State of Arizona.

[ 2001, c. 396, §27 (NEW) .]

2-C. IFTA governing documents. "IFTA governing documents" means the IFTA Articles of Agreement, the IFTA Audit Manual and the IFTA Procedures Manual, as amended as of December 31, 2011.

[ 2011, c. 644, §11 (AMD) .]

2-D. Gross gallons. "Gross gallons" means actual measured gallons of special fuel received, sold or used, without adjustment for temperature or barometric pressure.

[ 2007, c. 627, §79 (NEW) .]

2-E. Licensed supplier. “Licensed supplier” means a supplier that is not a registered supplier.

[ 2009, c. 434, §47 (NEW) .]

3. Low-energy fuel. "Low-energy fuel" means, for the purpose of this section , any fuel used to propel vehicles powered by internal combustion engines that has 90% or less of the energy potential of an equivalent volume of gasoline. Energy potential will be determined by the number of British Thermal Units in a standard volume. Low-energy fuels include, but are not limited to, liquefied natural gas, liquefied petroleum gas, propane, methane, butane, other light petroleum gasses, alcohol fuels and other fuels that meet the criteria in this subsection.

[ 1983, c. 94, Pt. D, §6 (NEW) .]

4. Motor vehicle. "Motor vehicle" means any vehicle, engine, machine or mechanical contrivance that is propelled by an internal combustion engine or motor.

[ 1995, c. 271, §2 (RPR) .]

5. Person.

[ 1995, c. 271, §3 (RP) .]

5-A. Public way. "Public way" has the same meaning as provided in Title 29-A, section 101.

[ 1995, c. 271, §4 (NEW) .]

5-B. Retailer. "Retailer" means any person purchasing low-energy fuel principally for resale directly into the fuel tank of a motor vehicle.

[ 1999, c. 733, §1 (NEW); 1999, c. 733, §17 (AFF) .]

5-C. Retail dealer. "Retail dealer" means a person that operates in this State a place of business from which special fuel is sold at retail and delivered directly into the fuel tanks of motor vehicles or watercraft. A retailer or supplier is a retail dealer only with respect to special fuel delivered into a retail storage tank operated by that retailer or supplier or into a retail storage tank of a consignee or commission agent.

[ 2007, c. 627, §80 (NEW) .]

5-D. Registered supplier. “Registered supplier” means a supplier that purchases or imports only distillates on which the tax imposed by this chapter has been paid to a licensed supplier and that makes sales of distillates only to retail dealers or directly into the fuel tanks of motor vehicles. A registered supplier may also purchase and sell dyed fuel.

[ 2009, c. 434, §48 (NEW) .]

6. Special fuel. "Special fuel" means distillates and low-energy fuel.

[ 1983, c. 94, Pt. D, §6 (NEW) .]

7. Supplier. "Supplier" means a person that imports distillates into the State, exports distillates from the State, produces, refines, manufactures or compounds distillates in the State or purchases distillates in the State, principally for resale to others in bulk. "Supplier" includes licensed suppliers and registered suppliers.

[ 2009, c. 434, §49 (RPR) .]

7-A. Terminal. "Terminal" means a storage and distribution facility for distillates supplied by a pipeline or marine vessel, or both, that has been registered as a qualified terminal by the Internal Revenue Service.

[ 1999, c. 733, §3 (AMD); 1999, c. 733, §17 (AFF) .]

8. Use. "Use" means, in addition to its original meaning, the receipt of special fuel by any person into a motor vehicle or into a receptacle from which special fuel is supplied by that person to his own or other motor vehicles.

[ 1983, c. 94, Pt. D, §6 (NEW) .]

9. User. "User" means any person who is the registered owner or who causes the operation in the State of any motor vehicle that uses special fuel in an internal combustion engine and that:

A. Has a gross vehicle weight or combined gross vehicle weight of more than 26,000 pounds; [1995, c. 482, Pt. B, §21 (NEW); 1995, c. 482, Pt. B, §22 (AFF).]

B. Has 3 or more axles on the power unit regardless of gross weight; or [1995, c. 482, Pt. B, §21 (NEW); 1995, c. 482, Pt. B, §22 (AFF).]

C. Is a bus designed to carry 20 or more passengers. [1995, c. 482, Pt. B, §21 (NEW); 1995, c. 482, Pt. B, §22 (AFF).]

[ 1995, c. 482, Pt. B, §22 (AFF); 1995, c. 482, Pt. B, §21 (RPR) .]

10. Wholesaler. "Wholesaler" means a person that owns, operates or otherwise controls a terminal or a person that holds a distillate inventory position in a terminal when that person has a contract with the terminal operator for the use of storage facilities and terminal services for fuel at the terminal.

[ 1999, c. 733, §3 (AMD); 1999, c. 733, §17 (AFF) .]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1983, c. 817, §6 (AMD). 1983, c. 828, §7 (AMD). 1983, c. 862, §88 (AMD). 1985, c. 127, §1 (AMD). 1987, c. 472, §§2,4 (AMD). 1987, c. 549, §5 (AMD). 1995, c. 271, §§1-4 (AMD). 1995, c. 482, §B21 (AMD). 1995, c. 482, §B22 (AFF). 1997, c. 738, §9 (AMD). 1999, c. 733, §§1-3 (AMD). 1999, c. 733, §17 (AFF). 2001, c. 396, §27 (AMD). 2003, c. 266, §§1,2 (AMD). 2007, c. 627, §§79, 80 (AMD). 2009, c. 434, §§47-49 (AMD). 2011, c. 644, §11 (AMD).



36 §3203. Tax levied; consignment sales; credited to Highway Fund; allowance for losses

1. Generally.

[ 2009, c. 496, §18 (RP) .]

1-A. Special biodiesel rate.

[ 2005, c. 677, Pt. A, §1 (NEW); MRSA T. 36, §3203, sub-§1-A (RP) .]

1-B. Generally; rates. Except as provided in section 3204-A, beginning July 1, 2008 and ending June 30, 2009, an excise tax is levied and imposed on all suppliers of distillates sold, on all retailers of low-energy fuel sold and on all users of special fuel used in this State for each gallon of distillate at the rate of 29.6¢ per gallon. Beginning July 1, 2009, an excise tax is levied and imposed on all suppliers of distillates sold, on all retailers of low-energy fuel sold and on all users of special fuel used in this State for each gallon of distillate at the rate of 30.7¢ per gallon. Tax rates for each gallon of low-energy fuel are based on the British Thermal Unit, referred to in this subsection as "BTU," energy content for each fuel as based on gasoline gallon equivalents or the comparable measure for distillates. The gasoline gallon equivalent is the amount of alternative fuel that equals the BTU energy content of one gallon of gasoline. In the case of distillates, the tax rate provided by this section is subject to annual inflation adjustment pursuant to section 3321. For purposes of this subsection, "base rate" means the rate in effect for gasoline or diesel on July 1st of each year as indexed under section 3321. A biodiesel blend containing less than 90% biodiesel fuel is subject to the rate of tax imposed on diesel.

A. This paragraph establishes the applicable BTU values and tax rates based on gasoline gallon equivalents.

B. This paragraph establishes the applicable BTU values and tax rates based on distillate gallon equivalents.

C. The conversion factors established in this paragraph must be used in converting to gasoline gallon equivalents.

(1) For compressed natural gas, BTUs per 100 standard cubic feet is 93,000, and there are 123.66 standard cubic feet per gasoline gallon equivalent.

(2) For hydrogen, BTUs per 100 standard cubic feet is 27,000, and there are 425.93 standard cubic feet per gasoline gallon equivalent.

(3) For hydrogen compressed natural gas, BTUs per 100 standard cubic feet is 79,800, and there are 144.11 standard cubic feet per gasoline gallon equivalent. [2007, c. 650, §2 (NEW).]

[ 2011, c. 240, §25 (AMD) .]

2. Legal incidence of tax. Special fuel may be taxed only once under this section. The tax imposed by this section is declared to be a levy and assessment on the ultimate consumer, and other persons levied and assessed pursuant to this chapter are agents of the State for the collection of the tax. The supplier and retailer are primarily responsible for paying the tax. When a supplier sells and delivers to a licensed exporter wholly for exportation from the State or to another supplier in the State, the purchasing supplier is primarily responsible for paying the tax. If a supplier or retailer includes the tax on a bill to a customer, it must be shown as a separate line item and identified as "Maine special fuel tax."

[ 2007, c. 693, §23 (AMD) .]

3. Delivery by supplier or retailer. When distillates are delivered by a supplier to a consumer or to a retail outlet, those distillates are deemed to have been sold within the meaning of this chapter, even if the retail outlet is owned in whole or in part by the supplier.

[ 2007, c. 438, §75 (AMD) .]

4. Highway Fund. All taxes and fines collected under this chapter must be credited to the Highway Fund, except that beginning July 1, 2009 the Treasurer of State shall deposit monthly into the TransCap Trust Fund established in Title 30-A, section 6006-G 7.5% of the excise tax imposed under subsection 1-B.

[ 2009, c. 496, §19 (AMD) .]

5. Allowance for certain losses of undyed distillates. An allowance of not more than 1/4 of 1% from the amount of undyed distillates received by a licensed supplier, plus 1/4 of 1% on all transfers in vessels, tank cars or full tank vehicle loads by the licensed supplier in the regular course of business from one of the licensed supplier's places of business to another of the licensed supplier's places of business within the State, may be allowed by the assessor to cover the loss through shrinkage, evaporation or handling sustained by the licensed supplier. The total allowance for these losses must be supported by documentation satisfactory to the assessor and may not exceed 1/2 of 1% of the receipts by the licensed supplier. The allowance must be calculated on an annual basis. A further deduction may not be allowed unless the assessor is satisfied upon definite proof submitted to the assessor that a further deduction should be allowed for a loss sustained through fire, accident or some unavoidable calamity.

[ 2013, c. 381, Pt. B, §33 (AMD) .]

6. Allowance for certain losses of propane. An allowance of not more than 1% from the amount of propane received by the retailer may be allowed by the assessor to cover the loss through shrinkage, evaporation or handling sustained by the retailer. The total allowance for these losses must be supported by documentation satisfactory to the assessor. The allowance must be calculated on an annual basis. A further deduction may not be allowed unless the assessor is satisfied upon definite proof submitted to the assessor that a further deduction should be allowed for a loss sustained through fire, accident or some unavoidable calamity.

[ 2007, c. 438, §76 (AMD) .]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1983, c. 817, §7 (RPR). 1983, c. 828, §8 (AMD). 1987, c. 402, §A185 (RPR). 1987, c. 793, §A12 (AMD). 1991, c. 529, §D5 (AMD). 1991, c. 529, §E (AFF). 1991, c. 592, §D5 (AMD). 1995, c. 271, §5 (RPR). 1997, c. 262, §1 (AMD). 1997, c. 738, §10 (RPR). 1999, c. 414, §27 (AMD). 1999, c. 473, §B3 (AMD). 1999, c. 473, §B5 (AFF). 1999, c. 733, §§4-6 (AMD). 1999, c. 733, §17 (AFF). 2001, c. 396, §28 (AMD). 2001, c. 688, §5 (AMD). 2005, c. 677, §A1 (AMD). 2007, c. 438, §§75, 76 (AMD). 2007, c. 470, Pt. E, §2 (AMD). 2007, c. 538, Pt. L, §2 (AMD). 2007, c. 627, §81 (AMD). 2007, c. 650, §§1, 2 (AMD). 2007, c. 693, §23 (AMD). 2009, c. 413, Pt. W, §2 (AMD). 2009, c. 413, Pt. W, §6 (AFF). 2009, c. 434, §50 (AMD). 2009, c. 496, §§18, 19 (AMD). 2011, c. 240, §25 (AMD). 2013, c. 381, Pt. B, §33 (AMD).



36 §3203-A. Special fuel; exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 740, (NEW). 1991, c. 529, §D6 (AMD). 1991, c. 529, §E (AFF). 1991, c. 592, §D6 (AMD). 1995, c. 271, §6 (RP).



36 §3203-B. Inventory tax (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 473, §B4 (NEW). 2001, c. 688, §6 (RP).



36 §3203-C. Inventory tax

On the date that any increase in the rate of tax imposed under this chapter takes effect, an inventory tax is imposed upon all distillates that are held in inventory by a supplier, wholesaler or retail dealer as of the end of the day prior to that date on which the tax imposed by section 3203, subsection 1-B has been paid. The inventory tax is computed by multiplying the number of gallons of tax-paid fuel held in inventory by the difference between the tax rate already paid and the new tax rate. Suppliers, wholesalers and retail dealers that hold such tax-paid inventory shall make payment of the inventory tax on or before the 15th day of the next calendar month, accompanied by a form prescribed and furnished by the State Tax Assessor. In the event of a decrease in the tax rate, the supplier, wholesaler or retail dealer is entitled to a refund or credit, which must be claimed on a form designed and furnished by the assessor. [2009, c. 652, Pt. B, §8 (AMD); 2009, c. 652, Pt. B, §9 (AFF).]

SECTION HISTORY

2001, c. 688, §7 (NEW). 2003, c. 390, §15 (AMD). 2009, c. 413, Pt. W, §3 (AMD). 2009, c. 413, Pt. W, §6 (AFF). 2009, c. 434, §51 (AMD). 2009, c. 434, §84 (AFF). 2009, c. 496, §20 (RPR). 2009, c. 652, Pt. B, §8 (AMD). 2009, c. 652, Pt. B, §9 (AFF).



36 §3204. Licenses

Every person operating as a supplier, wholesaler or retailer in the State shall file an application for a certificate with the State Tax Assessor on forms prescribed and furnished by the assessor. A person may not sell or distribute special fuel until the certificate is furnished by the assessor and displayed as required by this section. One copy of the certificate, certified by the assessor, must be displayed in each place of business of the person. If the assessor has reasonable cause to believe that the person has ceased to do business or that the person has violated this chapter or rules adopted under this chapter or has failed to appear in court for any violation of this chapter, the assessor may on reasonable notice to the person suspend the person's certificate until satisfied to the contrary. A person whose certificate has been suspended may not act as a supplier, wholesaler or retailer until the certificate is restored by the assessor. Suspended certificates must be surrendered to the assessor upon request. The suspension is reviewable in accordance with section 151. [2009, c. 434, §52 (AMD).]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1985, c. 127, §1 (AMD). 1999, c. 733, §7 (AMD). 1999, c. 733, §17 (AFF). 2009, c. 434, §52 (AMD).



36 §3204-A. Exemptions

The following fuels are exempt from the tax imposed by section 3203: [1995, c. 271, §7 (NEW).]

1. Single lot.

[ 1997, c. 738, §11 (RP) .]

2. Heating and cooking. Special fuel delivered into a tank used solely for heating or cooking purposes;

[ 1999, c. 414, §28 (AMD) .]

2-A. Sales for resale. Special fuel sold for resale to a licensed supplier or low-energy fuel sold for resale to a licensed retailer;

[ 1999, c. 733, §8 (AMD); 1999, c. 733, §17 (AFF) .]

3. Political subdivision. Special fuel sold in bulk to this State or any political subdivision of this State;

[ 2007, c. 438, §77 (AMD) .]

4. Preclusion by federal law. Special fuel sold or used in such form or under such circumstances as precludes the collection of tax by reasons of federal law;

[ 1997, c. 738, §11 (AMD) .]

5. Exportation. Special fuel sold only for exportation from this State by a licensed supplier;

[ 2009, c. 625, §11 (AMD) .]

6. Generation. Special fuel sold to a person for the generation of power for resale or manufacturing;

[ 1997, c. 738, §11 (AMD) .]

7. Kerosene for retail sale. Kerosene prepackaged for home use or delivered into a separate tank for retail sale, in which case the excise tax must be remitted by licensed users pursuant to section 3207, rather than by the supplier;

[ 2009, c. 288, §1 (AMD); 2009, c. 288, §4 (AFF) .]

8. Dyed fuel. Dyed fuel; and

[ 2009, c. 288, §2 (AMD); 2009, c. 288, §4 (AFF) .]

9. Self-produced biodiesel fuel. Biodiesel fuel that is produced by an individual and used by that same individual or a member of that individual's immediate family.

[ 2009, c. 288, §3 (NEW); 2009, c. 288, §4 (AFF) .]

SECTION HISTORY

1995, c. 271, §7 (NEW). 1997, c. 738, §11 (AMD). 1999, c. 414, §§28,29 (AMD). 1999, c. 733, §8 (AMD). 1999, c. 733, §17 (AFF). 2003, c. 588, §13 (AMD). 2007, c. 438, §77 (AMD). 2009, c. 288, §§1-3 (AMD). 2009, c. 288, §4 (AFF). 2009, c. 625, §11 (AMD).



36 §3204-B. Dyed fuel; prohibition on highway use

1. Generally. Except as provided in subsection 2, a person may not operate a motor vehicle on the public ways of this State or allow a motor vehicle to be operated on the public ways of this State if the fuel supply tanks of the vehicle contain dyed fuel or other fuel on which the tax imposed by section 3203 has not been paid. For purposes of this subsection, there is a rebuttable presumption that the owner of a motor vehicle has operated the motor vehicle or allowed the motor vehicle to be operated on the public ways of this State with dyed fuel or other fuel when the tax imposed by section 3203 has not been paid by the owner of the motor vehicle.

[ 1995, c. 639, §10 (AMD) .]

2. Exceptions. The following motor vehicles are not subject to the prohibition provided in subsection 1:

A. Motor vehicles owned and operated by this State or any political subdivision of this State; and [1995, c. 271, §7 (NEW).]

B. Motor vehicles authorized to use dyed fuel on the public ways of this State under the provisions of the Code, section 4082 or rules adopted under the Code. [1995, c. 271, §7 (NEW).]

[ 1995, c. 271, §7 (NEW) .]

3. Penalty. A person who violates the prohibition provided in subsection 1 commits a Class D crime and is subject to a fine of not less than $1,000, which may not be reduced. Refusal to permit inspection pursuant to section 3219-A in order to enforce the provisions of this section constitutes prima facie evidence that the tank or container in question contains dyed fuel.

[ 1995, c. 271, §7 (NEW) .]

4. Venue. A violation of this section is deemed to have been committed in part at the principal office of the assessor. Prosecution under this section may be in the county where the act to which the proceeding relates occurred or in Kennebec County.

[ 2005, c. 622, §13 (NEW) .]

SECTION HISTORY

1995, c. 271, §7 (NEW). 1995, c. 639, §10 (AMD). 2005, c. 622, §14 (AMD).



36 §3205. Registered supplier (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1985, c. 127, §1 (AMD). 1999, c. 414, §30 (AMD). 2001, c. 396, §29 (AMD). 2009, c. 434, §53 (RP).



36 §3206. Licenses; users

It is unlawful for any user to use or consume any special fuel within this State, unless that user is the holder of an uncanceled license issued by the State Tax Assessor. To produce that license, every user shall file with the State Tax Assessor an application in such form as the State Tax Assessor may prescribe, setting forth the name and address of the user. Any unlicensed user who purchases a fuel use identification decal, as required by Title 29-A, section 525, must be registered by the State Tax Assessor and subject to this chapter and chapter 461. [1995, c. 65, Pt. A, §147 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

In the event that any application for a license to use special fuel as a user in this State shall be filed by any person whose license shall at any time theretofore have been canceled for cause by the State Tax Assessor, or in the case the State Tax Assessor shall be of the opinion that the application is not filed in good faith or that the application is filed by some person as a subterfuge for the real person in interest whose license or registration shall theretofore have been canceled for cause by the State Tax Assessor or in the case where the taxpayer failed to appear in court for any violation of this chapter, then and in any of those events the State Tax Assessor, after a hearing of which the applicant shall have been given 5 days' notice in writing and in which the applicant shall have the right to appear in person or by counsel and present testimony, shall have the right and authority to refuse to issue to the person a license certificate in this State. [1983, c. 94, Pt. D, §6 (NEW).]

The application in proper form having been accepted for filing, and the other conditions and requirements of this section having been complied with, the State Tax Assessor shall issue to that user a license certificate and the license shall remain in full force and effect until canceled as provided in this chapter. [1983, c. 94, Pt. D, §6 (NEW).]

The license certificate so issued by the State Tax Assessor shall not be assignable and shall be valid only for the user in whose name issued. [1983, c. 94, Pt. D, §6 (NEW).]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1985, c. 127, §1 (AMD). 1995, c. 65, §A147 (AMD). 1995, c. 65, §§A153,C15 (AFF).



36 §3207. Collection of tax

Every supplier and retailer paying or becoming liable to pay the tax imposed by this chapter shall charge and collect the tax at the applicable rate. [1999, c. 733, §9 (AMD); 1999, c. 733, §17 (AFF).]

Every licensed user shall remit tax on all special fuels purchased and not used for heating, industrial use or for off-highway use, when the special fuel has not been subjected to the special fuel tax. [1983, c. 94, Pt. D, §6 (NEW).]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1985, c. 127, §1 (AMD). 1993, c. 670, §7 (AMD). 1999, c. 414, §31 (AMD). 1999, c. 733, §9 (AMD). 1999, c. 733, §17 (AFF).



36 §3208. Credit; users

Every user subject to the tax imposed by section 3203 is entitled to a credit on the tax, equivalent to the then current rate of taxation per gallon imposed by section 3203 as adjusted pursuant to section 3321, on all special fuel purchased by that user from a supplier or retailer licensed in accordance with section 3204 upon which the tax imposed by section 3203 has been paid. Evidence of the payment of that tax, in a form required by or satisfactory to the State Tax Assessor, must be furnished by each user claiming the credit. When the amount of the credit to which any user is entitled for any quarter exceeds the amount of the tax for which that user is liable for the same quarter, the excess may be allowed as a credit on the tax for which that user would be otherwise liable for another quarter or quarters. Upon application to the assessor, the excess may be refunded if the applicant has paid to another state or province under a lawful requirement of that jurisdiction a tax similar in effect to the tax imposed by section 3203 on the use or consumption of that fuel outside the State, at the same rate per gallon that tax was paid in this State, but in no case to exceed the then current rate per gallon of the tax imposed by section 3203 as adjusted pursuant to section 3321. Upon receipt of the application the assessor, if satisfied after investigation that a refund is justified, shall so certify to the State Controller. The refund must be paid out of the Highway Fund. This credit lapses at the end of the last quarter of the year following that in which the credit arose. [2007, c. 438, §78 (AMD).]

Interest is paid at the rate established pursuant to section 186, calculated from the date of receipt of the claim for all valid refund claims that are not paid within 30 days of receipt of the claim. [2007, c. 438, §78 (AMD).]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1983, c. 808, §3 (AMD). 1985, c. 127, §1 (AMD). 1995, c. 271, §8 (AMD). 1999, c. 733, §10 (AMD). 1999, c. 733, §17 (AFF). 2007, c. 438, §78 (AMD).



36 §3208-A. Refund to political subdivisions

Any political subdivision of the State that buys and uses special fuel and that has paid a tax as provided by this chapter on that fuel is eligible for reimbursement in the amount of the tax paid. By contractual agreement, any agency of this State or political subdivision of this State may assign to another person its right to receive funds under this section. A refund application on a form prescribed by the State Tax Assessor must be filed to claim a refund pursuant to this section. Applications for refunds must be filed with the State Tax Assessor within 12 months from the date of purchase. [2007, c. 438, §79 (AMD).]

SECTION HISTORY

1983, c. 438, §5 (NEW). 1987, c. 456, §2 (AMD). 2005, c. 664, §M1 (AMD). 2007, c. 438, §79 (AMD).



36 §3209. Reports; International Fuel Tax Agreement; payment of tax; allowance for losses

1. Suppliers and wholesalers. Every licensed supplier and wholesaler shall file on or before the last day of each month a return with the State Tax Assessor stating the gross gallons of distillates received, sold and used in this State by that licensed supplier or wholesaler during the preceding calendar month, on a form prescribed and furnished by the assessor. The return must include any further information reasonably required by the assessor. At the time of filing the return required by this subsection, each licensed supplier or wholesaler must pay to the assessor a tax as prescribed in section 3203 upon each gallon reported as a taxable sale or as taxable gallons used.

[ 2009, c. 434, §54 (AMD) .]

1-A. Retailers. Every licensed retailer shall file on or before the last day of each month a return with the assessor stating the gross gallons of low-energy fuel received, sold and used in this State by that retailer during the preceding calendar month on a form prescribed and furnished by the assessor. The return must include any further information reasonably required by the assessor. At the time of filing the return required by this subsection, each retailer shall pay to the assessor a tax as prescribed in section 3203 upon each gallon reported as a taxable sale or as taxable gallons used.

[ 2007, c. 438, §80 (AMD) .]

1-B. International Fuel Tax Agreement. The State Tax Assessor shall enforce the IFTA governing documents and take all steps necessary to maintain the State's membership in the IFTA, in order to:

A. Facilitate the administration of this chapter; [2001, c. 396, §30 (NEW).]

B. Promote the fullest and most efficient possible use of the highway system; and [2001, c. 396, §30 (NEW).]

C. Make uniform the administration, collection and enforcement of special fuel use taxation laws with respect to motor vehicles operated in multiple jurisdictions by ensuring this State's full participation in the single-base jurisdiction system embodied in the IFTA governing documents. [2011, c. 644, §12 (AMD).]

If a provision of chapter 7 or this chapter is inconsistent with the IFTA governing documents, the IFTA governing documents prevail for purposes of this chapter except when prohibited by the Constitution of Maine or the United States Constitution. The assessor is authorized to ratify amendments to the IFTA governing documents on behalf of this State, except that the assessor may not ratify any provision that infringes on the substantive taxation authority of the Legislature, including the power to impose taxes, set tax rates and determine exemptions. The assessor may by mutual agreement with the Secretary of State delegate to the Secretary of State the assessor's responsibilities under this subsection, as well as the responsibility for the audit, assessment and processing of IFTA special fuel tax returns, IFTA special fuel tax collection, the administrative appeal of IFTA special fuel tax assessments and compliance with IFTA administrative requirements. Notwithstanding section 151, if the administrative appeal of IFTA special fuel tax assessments has been delegated to the Secretary of State, such appeals must be taken under Title 29-A, section 111 and the Maine Administrative Procedure Act. For purposes of this Title and Title 29-A, an IFTA special fuel tax assessment is considered final and subject to demand and enforced collection under this Title and Title 29-A if the tax assessed has not been paid by its due date and no further administrative or judicial review is available pursuant to this Title or Title 29-A.

[ 2011, c. 644, §12 (AMD) .]

2. Users generally. Except as provided by subsection 4, each user, not later than the last day of April, July, October and January of each year, shall file with the assessor a return that must include the total gallonage of fuels used within this State during the quarter ending the last day of the preceding month. The return must include any further information reasonably required by the assessor. At the time of filing the return required by this subsection, each user shall pay to the assessor the tax imposed by section 3203 upon each gallon reported as a taxable use or as taxable gallons used, which has not been subjected to the special fuel tax.

[ 2007, c. 438, §80 (AMD) .]

3. Exempt users. Any user of special fuel operating exclusively within this State and using only special fuel purchased within this State upon which the State has received the special fuel tax, may be exempted, at the discretion of the assessor, from filing returns under this chapter. Any user of special fuel requesting exemption from filing returns shall submit an affidavit as prescribed by the assessor.

[ 2007, c. 438, §80 (AMD) .]

4. Annual returns in certain circumstances. Notwithstanding any other provisions of this section, a user may file an annual return with payment on or before January 31st of each year covering the prior year when the annual tax liability is expected to be $100 or less or when allowed by the IFTA governing documents.

[ 2001, c. 396, §30 (AMD) .]

5. Monthly reports from wholesalers.

[ 2009, c. 434, §55 (RP) .]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1983, c. 828, §9 (AMD). 1985, c. 127, §1 (AMD). 1987, c. 200, §§2,3 (AMD). 1997, c. 738, §12 (RPR). 1999, c. 733, §§11,12 (AMD). 1999, c. 733, §17 (AFF). 2001, c. 396, §30 (AMD). 2007, c. 438, §80 (AMD). 2009, c. 434, §§54, 55 (AMD). 2011, c. 644, §12 (AMD).



36 §3210. Application of tax in special cases

A person that receives special fuel under circumstances that preclude the collection of this tax by the supplier or retailer and that sells or uses that special fuel in this State is considered a supplier or retailer and shall file a quarterly return on a form prescribed by the State Tax Assessor and is subject to the same taxes and all other provisions of this chapter relating to suppliers and retailers. A person may not be considered a supplier or retailer with respect to special fuel brought into the State in the ordinary standard equipment fuel tank attached to and forming a part of a motor vehicle and used in the operation of that vehicle within the State. [2007, c. 438, §81 (AMD).]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1985, c. 127, §1 (AMD). 1999, c. 733, §13 (AMD). 1999, c. 733, §17 (AFF). 2007, c. 438, §81 (AMD).



36 §3211. Cancellation of licenses, registrations

If a person licensed or registered under this chapter files a false report of the information required by this chapter, or fails, refuses or neglects to file a return required by this chapter or to pay the full amount of the tax as required by this chapter, the State Tax Assessor may cancel the license or registration and give notice to that person of the cancellation. [2009, c. 434, §56 (AMD).]

Upon receipt of a written request from a person licensed or registered under this chapter to cancel the license or registration issued to that person, the assessor may cancel that license or registration effective 30 days from the date of the written request, in which event the license or registration certificate issued to that person must be surrendered to the assessor. If the assessor determines that a person to whom a license or registration has been issued under this chapter is no longer engaged in the sale or use of special fuel and has not been so engaged for a period of 6 months, the assessor may cancel that license or registration by giving that person 30 days' notice of the cancellation, in which event the license or registration certificate issued to that person must be surrendered to the assessor. [2009, c. 434, §56 (AMD).]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1985, c. 127, §1 (AMD). 1999, c. 733, §14 (AMD). 1999, c. 733, §17 (AFF). 2007, c. 438, §82 (AMD). 2009, c. 434, §56 (AMD).



36 §3212. Discontinuance

When a person ceases to engage in business as a supplier, wholesaler, retailer or user of special fuel within this State, that person shall notify the State Tax Assessor in writing within 15 days after discontinuance. All taxes, penalties and interest under this chapter become due and payable concurrently with that discontinuance. The person shall file a return and pay all the taxes, interest and penalties and surrender to the assessor the license or registration certificate issued to that person by the assessor. [2009, c. 434, §57 (AMD).]

A person that violates any of the provisions of this section commits a Class E crime. [2009, c. 434, §57 (AMD).]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1985, c. 127, §1 (AMD). 1999, c. 733, §15 (AMD). 1999, c. 733, §17 (AFF). 2007, c. 438, §83 (AMD). 2009, c. 434, §57 (AMD).



36 §3213. Refunds of taxes erroneously or illegally collected

If the State Tax Assessor determines that a tax or penalty imposed by this chapter has been erroneously or illegally collected from a user, that user is entitled to a refund of the amount that was erroneously or illegally collected. The refund must be paid to that user from the Highway Fund. [2011, c. 240, §26 (AMD).]

A refund may not be made under this section unless a written claim stating the grounds upon which the refund is claimed in a form prescribed by the assessor is filed with the assessor within 3 years from the date of the payment of the amount that was erroneously or illegally collected. [2011, c. 240, §26 (AMD).]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1985, c. 127, §1 (AMD). 2011, c. 240, §26 (AMD).



36 §3214. Credit for tax paid on worthless accounts

The tax paid on sales made on credit and reported by a licensed supplier, wholesaler or retailer pursuant to section 3209 that are found to be worthless and actually charged off may be credited upon the tax due on a subsequent return. If those accounts are subsequently collected by the licensed supplier, wholesaler or retailer, a tax must be paid upon the amounts so collected. The credit must be reported on the return for the month in which the charge-off occurred. [2009, c. 434, §58 (AMD).]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1985, c. 127, §1 (AMD). 1999, c. 733, §16 (AMD). 1999, c. 733, §17 (AFF). 2007, c. 438, §84 (AMD). 2009, c. 434, §58 (AMD).



36 §3215. Refund of taxes for certain common carriers

A person engaged in furnishing common carrier passenger service is entitled to reimbursement of the tax paid on special fuel used by that person in locally encouraged vehicles. For purposes of calculating reimbursement due pursuant to this section, special fuel used in a person's locally encouraged vehicles is presumed to bear the same proportional relationship to special fuel used in all of the person's passenger vehicles that the person's commutation fare revenue derived from service provided by locally encouraged vehicles bears to the person's total passenger fare revenue. "Commutation fare revenue" means revenue attributable to fares of 60¢ or less and fares paid for commutation or season tickets for single trips of less than 30 miles or for commutation tickets for one month or less. "Total passenger fare revenue" means all revenue attributable to the claimant's passenger operations. "Locally encouraged vehicles" means buses upon which no excise tax is collected under section 1483, subsection 13. [2009, c. 598, §48 (AMD).]

Applications for refunds must be filed with the State Tax Assessor, on a form prescribed by the assessor, within 12 months from the date of purchase. A refund may not be issued under this section unless the claimant's commutation fare revenue derived during the period for which the refund is claimed is at least 60% of the claimant's total passenger fare revenue derived during that period. [2007, c. 438, §85 (AMD).]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1985, c. 127, §1 (AMD). 2003, c. 390, §16 (RPR). 2005, c. 332, §18 (AMD). 2007, c. 438, §85 (AMD). 2009, c. 598, §48 (AMD).



36 §3216. Failure to file statement; false statement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1985, c. 127, §1 (AMD). 1989, c. 878, §B33 (RPR). 1991, c. 529, §D7 (AMD). 1991, c. 529, §E (AFF). 1991, c. 592, §D7 (AMD). 1995, c. 65, §A148 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 271, §9 (RP).



36 §3217. Additional violations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §D6 (NEW). 1985, c. 127, §1 (AMD). 1987, c. 772, §30 (AMD). 1989, c. 878, §G6 (AMD). 1991, c. 529, §D8 (AMD). 1991, c. 529, §E (AFF). 1991, c. 592, §D8 (AMD). 1995, c. 271, §10 (RP).



36 §3218. Refund of tax in certain cases, time limit

A person who purchases and uses special fuel for any use other than operation of a registered motor vehicle on the highways of this State, and who has paid the tax imposed by this chapter on that fuel, is entitled to reimbursement in the amount of the tax paid, less 1¢ per gallon, upon presenting to the State Tax Assessor a sworn statement accompanied by evidence as the assessor may require. The statement must show the total amount of special fuel so purchased and used by that person other than in the operation of registered motor vehicles on the highways of this State. [2007, c. 438, §86 (AMD).]

A refund application on a form prescribed by the assessor must be filed to claim a refund pursuant to this section. Interest must be paid at the rate determined pursuant to section 186, calculated from the date of receipt of the claim, for all valid claims not paid within 30 days of receipt. Applications for refunds must be filed with the assessor within 18 months from the date of purchase. [2015, c. 9, §2 (AMD).]

All fuel qualifying for a refund under this section is subject to the use tax imposed by chapter 215. [2003, c. 390, §17 (RPR).]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1983, c. 438, §6 (AMD). 1983, c. 828, §10 (AMD). 1985, c. 127, §1 (AMD). 2003, c. 390, §17 (RPR). 2005, c. 332, §19 (AMD). 2007, c. 438, §§86,87 (AMD). 2015, c. 9, §2 (AMD).



36 §3218-A. Refunds of tax for fuel used by railroads

Beginning July 1, 2004, the assessor shall monitor the amount of refunds paid under section 3218 for fuel consumed by vehicles operating on rails and monitor the amount of use tax paid on fuel consumed by vehicles operating on rails under chapter 215. [2003, c. 498, §10 (NEW).]

SECTION HISTORY

2003, c. 498, §10 (NEW).



36 §3219. Purpose

The tax imposed by this chapter is levied for the purpose of providing revenue to be used by this State to defray in whole or in part the cost of constructing, widening, reconstructing, maintaining, resurfacing and repairing the public highways of this State and the cost and expense incurred in the administration and enforcement of this chapter, and for no other purpose whatsoever. [1983, c. 94, Pt. D, §6 (NEW).]

SECTION HISTORY

1983, c. 94, §§D6,9 (NEW). 1985, c. 127, §1 (AMD).



36 §3219-A. Enforcement; penalties

1. Enforcement. The State Tax Assessor shall notify the Secretary of State and the Bureau of State Police of any carrier who has failed to comply with the provisions of this chapter. In order to enforce the provisions of this chapter, any duly authorized and designated agent or officer of the assessor, the Secretary of State or the Commissioner of Public Safety may:

A. Inspect any fuel tank or container that can or may be used for the production, storage or transportation of special fuel; [1995, c. 271, §11 (NEW).]

B. Inspect any equipment that can or may be used for, or in connection with, the production, storage or transportation of special fuel; [1995, c. 271, §11 (NEW).]

C. Inspect the books and records of any supplier, user, retailer or importer; [2003, c. 390, §18 (AMD).]

D. Detain any motor vehicle for the purpose of inspecting its fuel tanks. Detainment may continue for a reasonable period of time as necessary to determine the amount and composition of the fuel. Designated agents and officers may take and remove samples of fuel in reasonable quantities in order to determine compliance with the provisions of this chapter; and [2009, c. 598, §49 (AMD).]

E. Suspend vehicle registrations in the name of any carrier that has violated the provisions of this chapter and the right to operate as provided in Title 29-A, section 2458. [2009, c. 598, §50 (AMD).]

F. [2009, c. 598, §51 (RP).]

[ 2009, c. 598, §§49-51 (AMD) .]

2. Penalties. A person who commits one of the following acts is guilty of a Class E crime and is subject to a fine of not less than $250, which may not be reduced:

A. If the person is a supplier, selling special fuel without collecting tax on the fuel when the supplier knows or has reason to believe that the fuel will not be used for an exempt purpose; [1995, c. 271, §11 (NEW).]

B. Refusing or failing to make any statement, report, payment or return required by this chapter; [1995, c. 271, §11 (NEW).]

C. Refusing or failing to pay interest or penalties arising from the nonpayment of taxes required by this chapter; [1995, c. 271, §11 (NEW).]

D. Knowingly collecting or attempting to collect, directly or indirectly, a refund of tax without being entitled to that refund; [1995, c. 271, §11 (NEW).]

E. Knowingly making, or aiding or assisting any other person in making, a materially false statement in any return or report submitted to the State Tax Assessor, in any application for refund of tax, in any other application or affidavit submitted to the State Tax Assessor pursuant to this chapter or in any affidavit of exempt use submitted to a supplier pursuant to section 3204-A; [1995, c. 271, §11 (NEW).]

F. Refusing or failing to permit an inspection pursuant to subsection 1; or [1995, c. 271, §11 (NEW).]

G. If the person is a user or an agent or employee of a user, consuming special fuel in a motor vehicle when the user does not have a valid license issued pursuant to section 3206. Each day or part of a day during which this paragraph is violated constitutes a separate violation within the meaning of this section. [1995, c. 639, §11 (AMD).]

The fine provided by this subsection is in addition to any other applicable penalty or tax.

[ 1995, c. 639, §11 (AMD) .]

SECTION HISTORY

1995, c. 271, §11 (NEW). 1995, c. 639, §11 (AMD). 2003, c. 390, §18 (AMD). 2009, c. 598, §§49-51 (AMD).



36 §3220. Fuel use tax; compact (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §8 (NEW). 1983, c. 863, §D1 (RP).



36 §3221. Tax levied (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §8 (NEW). 1983, c. 863, §D1 (RP).



36 §3222. Reporting and remitting tax (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §8 (NEW). 1983, c. 863, §D1 (RP).



36 §3223. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 772, §31 (NEW). 1987, c. 793, §A13 (NEW). 1989, c. 502, §A134 (RPR). 1995, c. 639, §12 (RP).



36 §3223-A. Inventory tax; special fuel (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 793, §B3 (NEW). 1991, c. 824, §A74 (RP).



36 §3224. Inventory tax; special fuel (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 502, §A135 (NEW). 1991, c. 824, §A75 (RP).






Chapter 461: TRUST FUNDS

36 §3231. Taxes held in trust for the State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1873, c. 94, §D9 (AMD). 1983, c. 94, §D7 (NEW). 1985, c. 127, §1 (AMD). 1985, c. 691, §28 (RP).



36 §3232. Notice to segregate trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §D9 (AMD). 1985, c. 127, §1 (AMD). 1985, c. 691, §28 (RP).



36 §3233. Revocation of registration (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §D7 (NEW). 1983, c. 94, §D9 (AMD). 1985, c. 127, §1 (AMD). 1985, c. 691, §28 (RP).



36 §3234. Misappropriation of trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §D7 (NEW). 1983, c. 94, §D9 (AMD). 1985, c. 127, §1 (AMD). 1985, c. 691, §29 (AMD). 1995, c. 271, §12 (AMD). 2005, c. 218, §37 (RP).



36 §3235. Tax a debt; recovery

The taxes, interest and penalties imposed by chapters 7, 451 and 459, from the time they are due, are a personal debt of the supplier, distributor, importer, retailer or user to the State, recoverable in any court of competent jurisdiction in a civil action in the name of the State. [2005, c. 218, §38 (AMD).]

SECTION HISTORY

1983, c. 94, §D7 (NEW). 1983, c. 94, §D9 (AMD). 1983, c. 817, §9 (AMD). 1985, c. 127, §1 (AMD). 1985, c. 535, §6 (AMD). 1999, c. 414, §32 (AMD). 2003, c. 390, §19 (AMD). 2005, c. 218, §38 (AMD).



36 §3236. Warrant; request for (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §D7 (NEW). 1983, c. 94, §D9 (AMD). 1983, c. 817, §10 (AMD). 1985, c. 127, §1 (AMD). 1985, c. 691, §30 (RP).



36 §3237. Issuance (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §D7 (NEW). 1983, c. 94, §D9 (AMD). 1985, c. 127, §1 (AMD). 1985, c. 691, §30 (RP).



36 §3238. Lien of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §D7 (NEW). 1983, c. 94, §D9 (AMD). 1983, c. 817, §11 (AMD). 1985, c. 127, §1 (AMD). 1985, c. 691, §30 (RP).



36 §3239. Form and effect (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §D7 (NEW). 1983, c. 94, §D9 (AMD). 1985, c. 127, §1 (AMD). 1985, c. 691, §30 (RP).



36 §3240. Priority of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §D7 (NEW). 1983, c. 94, §D9 (AMD). 1985, c. 127, §1 (AMD). 2005, c. 218, §39 (RP).



36 §3241. Enforcement of lien (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §D7 (NEW). 1983, c. 94, §D9 (AMD). 1985, c. 127, §1 (AMD). 1985, c. 691, §31 (RP).



36 §3242. Injunctions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 94, §D7 (NEW). 1983, c. 94, §D9 (AMD). 1985, c. 127, §1 (AMD). 2001, c. 583, §14 (RP).






Chapter 463: REGIONAL FUEL TAX AGREEMENT

36 §3291. Purpose and principle (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3292. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3293. Taxation of motor fuels (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3294. Application of the agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3295. Fuel user licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3296. Reporting (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3297. Tax-paid purchases (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3298. Base-jurisdiction accounting (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3299. Motor vehicle identification (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3300. Records requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3301. Auditing (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3302. Appeal procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3303. Credit and refunds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3304. Entry and withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3305. Expulsion of a member (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3306. Agreement amendments and interpretations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3307. Adoption of administrative procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).



36 §3308. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 817, §12 (NEW). 1983, c. 863, §D2 (RP).






Chapter 463-A: REGIONAL FUEL TAX AGREEMENT

36 §3311. Purpose and principles (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 863, §D3 (NEW). 1999, c. 414, §33 (RP).



36 §3312. Authority of the State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 863, §D3 (NEW). 1999, c. 414, §33 (RP).



36 §3313. Scope of the agreement; conflict (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 863, §D3 (NEW). 1999, c. 414, §33 (RP).



36 §3314. Content of the agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 863, §D3 (NEW). 1999, c. 414, §33 (RP).






Chapter 465: INDEXING OF MOTOR FUEL TAX RATES

36 §3321. Annual adjustment of tax rates (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 688, §8 (NEW). 2007, c. 306, §9 (AMD). 2007, c. 650, §3 (AMD). 2009, c. 413, Pt. W, §§4, 5 (AMD). 2009, c. 413, Pt. W, §6 (AFF). 2009, c. 434, §§59, 60 (AMD). 2009, c. 652, Pt. B, §10 (AMD). 2011, c. 392, Pt. C, §1 (AMD). MRSA T. 36, §3321, sub-§5 (RP).









Part 6: INHERITANCE, SUCCESSION AND ESTATE TAXES

Chapter 551: GENERAL PROVISIONS

36 §3401. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 668, §26 (RP).



36 §3402. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 451, §1 (AMD). 1997, c. 668, §26 (RP).



36 §3403. Inspection of documents filed with State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 668, §4 (RP).



36 §3404. Lien for taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §45 (AMD). 1987, c. 772, §32 (AMD). 1989, c. 42, §1 (AMD). 1997, c. 668, §26 (RP).






Chapter 553: PROPERTY TAXABLE

36 §3461. Property taxable; exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 733, §2 (AMD). 1983, c. 480, §A44 (AMD). 1983, c. 571, §11 (AMD). 1985, c. 506, §A76 (AMD). 1997, c. 668, §26 (RP).



36 §3462. Tax on Class A (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 384, (AMD). 1981, c. 451, §§2-4 (AMD). 1997, c. 668, §26 (RP).



36 §3463. Tax on Class B (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 384, (AMD). 1997, c. 668, §26 (RP).



36 §3464. Tax on Class C (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 384, (AMD). 1997, c. 668, §26 (RP).



36 §3465. All property deemed single interest (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 668, §26 (RP).



36 §3466. General powers of appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 668, §26 (RP).



36 §3467. Nonresidents; deductions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 480, §A45 (AMD). 1997, c. 668, §26 (RP).



36 §3468. -- exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 668, §26 (RP).



36 §3469. Bequests to personal representatives or trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §46 (AMD). 1983, c. 480, §A46 (AMD). 1997, c. 668, §26 (RP).



36 §3470. Transfer in contemplation of death (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 668, §26 (RP).



36 §3471. Phase down of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 451, §5 (NEW). 1997, c. 668, §26 (RP).






Chapter 555: POWERS AND DUTIES OF STATE TAX ASSESSOR

36 §3521. Tax Assessor to administer law; absence or disability (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 364, §38 (RP).



36 §3522. Authority of State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 364, §39 (AMD). 1983, c. 480, §A47 (AMD). 1997, c. 668, §26 (RP).



36 §3523. Value of property determined; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 437, §5 (AMD). 1977, c. 694, §709A (RPR). 1983, c. 480, §A48 (AMD). 1997, c. 668, §26 (RP).



36 §3524. Amount of tax determined (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 480, §A49 (AMD). 1997, c. 668, §26 (RP).



36 §3525. Preparation of forms and making of rules by Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 364, §40 (RP).



36 §3526. Examination of witnesses; attendance (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §47 (AMD). 1981, c. 364, §41 (RP).



36 §3527. Appointment of personal representative on probate delay (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 480, §A50 (AMD). 1997, c. 668, §26 (RP).






Chapter 557: DUTIES AND LIABILITIES OF ESTATE REPRESENTATIVES

36 §3581. Inventory of estate (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 520, §6 (AMD). 1979, c. 540, §48 (AMD). 1979, c. 663, §222 (RPR). 1997, c. 668, §26 (RP).



36 §3582. Tax deducted before delivery (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §49 (AMD). 1997, c. 668, §26 (RP).



36 §3583. Information incomplete or withheld (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 378, §27 (RP).



36 §3584. Accounts not allowed until tax paid; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 480, §A51 (AMD). 1997, c. 668, §26 (RP).






Chapter 559: VALUATION

36 §3631. Time of valuation (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 668, §26 (RP).



36 §3632. Value of share of joint owners (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 95, (AMD). 1975, c. 733, §3 (RPR). 1997, c. 668, §26 (RP).



36 §3633. Consideration for inter vivos transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 668, §26 (RP).



36 §3634. Estates in remainder (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 668, §26 (RP).



36 §3635. Settlement where computation impossible or persons unknown (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 480, §A52 (AMD). 1997, c. 668, §26 (RP).



36 §3636. Settlement required (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 480, §A53 (AMD). 1985, c. 783, §15 (RPR). 1997, c. 668, §26 (RP).






Chapter 561: PAYMENT AND LIABILITY FOR TAX

36 §3681. Due date (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 224, §1 (AMD). 1981, c. 451, §6 (RPR). 1997, c. 668, §26 (RP).



36 §3682. Deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 668, §26 (RP).



36 §3683. Interest (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 679, §25 (RP).



36 §3684. Persons liable (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 480, §A54 (AMD). 1997, c. 668, §26 (RP).



36 §3685. Legacies chargeable to realty (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 480, §A55 (AMD). 1997, c. 668, §26 (RP).



36 §3686. Civil action by State; bond (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §50 (AMD). 1981, c. 364, §42 (AMD). 1981, c. 365, (AMD). 1997, c. 668, §26 (RP).



36 §3687. Sale of realty to pay taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §51 (RP).



36 §3688. Payment of taxes in inheritance of works of art (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 526, §3 (NEW). 1997, c. 668, §26 (RP).






Chapter 563: ESTATE TAX

36 §3741. Additional tax; rate (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 668, §26 (RP).



36 §3742. Due date (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §264 (AMD). 1977, c. 679, §26 (AMD). 1981, c. 364, §43 (AMD). 1983, c. 480, §A56 (AMD). 1983, c. 571, §12 (RP). 1983, c. 828, §11 (RP).



36 §3743. Intent of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 639, §13 (AMD). 1997, c. 668, §26 (RP).



36 §3744. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 668, §26 (RP).



36 §3745. Inheritance tax law as applicable to estate tax law (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 668, §26 (RP).






Chapter 565: ABATEMENT AND REFUNDS

36 §3801. Petition for abatement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 437, §6 (AMD). 1977, c. 694, §710 (RP).



36 §3802. Refunds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 480, §A57 (AMD). 1997, c. 668, §26 (RP).






Chapter 567: REPORTS

36 §3851. Reports by banks and building and loan companies (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 497, §44 (RP).



36 §3852. Registers of probate report to State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 127, §197 (AMD). 1983, c. 480, §A58 (AMD). 1987, c. 497, §45 (RP).






Chapter 569: INTERSTATE ARBITRATION

36 §3911. Short title

This chapter may be cited as the "Uniform Act on Interstate Arbitration of Death Taxes".



36 §3912. State defined

As used in this chapter, the word "state" means any state, territory or possession of the United States and the District of Columbia.



36 §3913. Interpretation of provisions

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



36 §3914. Arbitration agreement

When the State Tax Assessor claims that a decedent was domiciled in this State at the time of his death and the taxing authorities of another state or states make a like claim on behalf of their state or states, the State Tax Assessor may with the approval of the Attorney General make a written agreement with the other taxing authorities and with the personal representative to submit the controversy to the decision of a board consisting of one or any uneven number of arbitrators. The personal representative may make the agreement. The parties to the agreement shall select the arbitrator or arbitrators. [1983, c. 480, Pt. A, §59 (AMD).]

SECTION HISTORY

1983, c. 480, §A59 (AMD).



36 §3915. Hearings

The board shall hold hearings at such times and places as it may determine, upon notice to the parties to the agreement, all of whom shall be entitled to be heard, to present evidence and to examine and cross-examine witnesses.



36 §3916. Powers of board

The board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of books, papers and documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the board. In case of failure to obey a subpoena, any judge of a court of record of this State, upon application by the board, may make an order requiring compliance with the subpoena and the court may punish failure to obey the order as a contempt.



36 §3917. Determination of domicile

The board shall, by majority vote, determine the domicile of the decedent at the time of his death. This determination shall be final for purposes of imposing and collecting death taxes but for no other purpose.



36 §3918. Majority vote

Except as provided in section 3916 in respect of the issuance of subpoenas, all questions arising in the course of the proceedings shall be determined by majority vote of the board.



36 §3919. Filing of determination of domicile and other documents

The State Tax Assessor, the board or the personal representative shall file the determination of the board as to domicile, the record of the board's proceedings and the agreement, or a duplicate, made pursuant to section 3914, with the authority having jurisdiction to assess the death taxes in the state determined to be the domicile and shall file copies of all those documents with the authorities that would have been empowered to assess the death taxes in each of the other states involved. [1983, c. 480, Pt. A, §60 (AMD).]

SECTION HISTORY

1983, c. 480, §A60 (AMD).



36 §3920. Interest and penalties for nonpayment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 679, §26A (RP).



36 §3921. Compromise by parties to arbitration agreement

Nothing contained herein shall prevent at any time a written compromise, if otherwise lawful, by all parties to the agreement made pursuant to section 3914, fixing the amounts to be accepted by this and any other state involved in full satisfaction of death taxes.



36 §3922. Compensation and expenses

The compensation and expenses of the members of the board and its employees may be agreed upon among the members and the personal representative and if they cannot agree shall be fixed by the Probate Court of the state determined by the board to be the domicile of the decedent. The amounts so agreed upon or fixed shall be deemed an administration expense and shall be payable by the personal representative. [1983, c. 480, Pt. A, §61 (AMD).]

SECTION HISTORY

1983, c. 480, §A61 (AMD).



36 §3923. Reciprocal application

This chapter shall apply only to cases in which each of the states involved has a law identical with or substantially similar to this chapter.



36 §3924. Effective date

This chapter shall apply to estates of decedents dying before or after August 6, 1949.






Chapter 571: INTERSTATE COMPROMISE

36 §3981. Short title

This chapter may be cited as the "Uniform Act on Interstate Compromise of Death Taxes".



36 §3982. State defined

As used in this chapter, the word "state" means any state, territory or possession of the United States and the District of Columbia.



36 §3983. Interpretation of provisions

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



36 §3984. Filing of compromise agreement; interest or penalty for nonpayment

When the State Tax Assessor claims that a decedent was domiciled in this State at the time of his death and the taxing authorities of another state or states make a like claim on behalf of their state or states, the State Tax Assessor may, with the approval of the Attorney General, make a written agreement of compromise with the other taxing authorities and the personal representative that a certain sum shall be accepted in full satisfaction of any and all death taxes imposed by this State, including any interest or penalties to the date of filing the agreement. The agreement shall fix the amount to be accepted by the other states in full satisfaction of death taxes. The personal representative may make that agreement. Either the State Tax Assessor or the personal representative shall file the agreement or a duplicate with the authority that would be empowered to assess death taxes for this State if there had been no agreement, and thereupon the tax shall be deemed conclusively fixed as therein provided. Unless the tax is paid within 30 days after filing the agreement, interest shall thereafter accrue upon the amount fixed in the agreement, but the time between the decedent's death and the filing shall not be included in computing the interest. [1983, c. 480, Pt. A, §62 (AMD).]

SECTION HISTORY

1983, c. 480, §A62 (AMD).



36 §3985. Effective date

This chapter shall apply to estates of decedents dying before or after August 6, 1949.






Chapter 573: RECIPROCITY IN COLLECTION

36 §4041. State defined

For the purposes of this chapter the word "state" shall be construed to include any territory of the United States, the District of Columbia and any foreign country.



36 §4042. Proof of payment filed in Probate Court

At any time before the expiration of 15 months after the qualification in any Probate Court in this State of a personal representative of the will of or personal representative of the estate of a nonresident decedent, the personal representative shall file with the court proof that all death taxes, together with interest or penalties thereon, due to the state of domicile of the decedent or to any political subdivision thereof, have been paid or secured or that no taxes, interest or penalties are due, as the case may be. [1983, c. 480, Pt. A, §63 (AMD).]

SECTION HISTORY

1983, c. 480, §A63 (AMD).



36 §4043. Form of proof; failure to file

The proof required by section 4042 may be in the form of a certificate issued by the official charged with the administration of the death tax laws of the state of domicile. If proof is not filed as therein provided, the register of probate shall forthwith notify by mail the official of the state of domicile so far as is known to him: [1983, c. 480, Pt. A, §64 (AMD).]

1. Name, date of death and domicile. The name, date of death and last domicile of the decedent;

[ 1983, c. 480, Pt. A, §64 (AMD) .]

2. Name and address of representative. The name and address of each personal representative;

[ 1983, c. 480, Pt. A, §64 (AMD) .]

3. Value of estate. An estimate of the value of all the property of the estate; and

[ 1983, c. 480, Pt. A, §64 (AMD) .]

4. Fact proof not filed. The fact that the personal representative has not filed the proof required in section 4042.

[ 1983, c. 480, Pt. A, §64 (AMD) .]

The register shall attach to that notice a plain copy of the will and codicils of the decedent, if he died testate, or if he died intestate, a list of his heirs and next of kin so far as is known to the register. Within 60 days after the mailing of the notice, the official of the state of domicile may file with the Probate Court in this State a petition for an accounting in the estate. The official shall, for the purposes of this chapter, be a party interested for the purpose of petitioning for the accounting. If a petition is filed within the period of 60 days, the Probate Court shall decree an accounting, and upon that accounting being filed and approved shall decree the remission to the fiduciary appointed by the Probate Court of the state of domicile of the balance of the intangible personalty after the payment of creditors and expenses of administration in this State. [1983, c. 480, Pt. A, §64 (AMD).]

SECTION HISTORY

1983, c. 480, §A64 (AMD).



36 §4044. Violations

Unless either section 4042 or 4043 shall have been complied with, no personal representative may be entitled to a final accounting or discharge in any Probate Court in this State. [1983, c. 480, Pt. A, §65 (AMD).]

SECTION HISTORY

1983, c. 480, §A65 (AMD).



36 §4045. Reciprocity

This chapter shall apply to the estate of any nonresident decedent if the laws of the state of his domicile contain a provision, of any nature or however expressed, whereby this State is given reasonable assurance of the collection of its death taxes, interest and penalties from the estates of decedents dying domiciled in this State in cases where the estates of such decedents are being administered in such other state. This chapter shall be liberally construed in order to insure that the state of domicile of any decedent shall receive any death taxes, together with interest and penalties thereon, due to it.



36 §4046. Remission orders allowed

Nothing in this chapter shall be construed to prevent a probate court from ordering the remission of any intangible personal property belonging to the estate of a nonresident decedent which is being administered in this State, and such probate court is authorized to order such remission whenever good cause is shown therefor.






Chapter 575: MAINE ESTATE TAX

36 §4061. Applicability of provisions

This chapter applies to the estates of persons who die after June 30, 1986 and before January 1, 2013. [2011, c. 380, Pt. M, §3 (AMD); 2011, c. 380, Pt. M, §10 (AFF).]

SECTION HISTORY

1981, c. 451, §7 (NEW). 2011, c. 380, Pt. M, §3 (AMD). 2011, c. 380, Pt. M, §10 (AFF).



36 §4062. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1981, c. 451, §7 (NEW).]

1. Code.

[ 1987, c. 504, §4 (RP) .]

1-A. Federal credit. "Federal credit" has the following meanings:

A. For the estates of decedents dying after December 31, 2002, "federal credit" means the maximum credit against the tax on the federal taxable estate for state death taxes determined under the Code, Section 2011 as of December 31, 2002 exclusive of the reduction of the maximum credit contained in the Code, Section 2011(b)(2); the period of limitations under the Code, Section 2011(c); and the termination provision contained in the Code, Section 2011(f). The state death tax deduction contained in the Code, Section 2058 must be disregarded. The unified credit must be determined under the Code, Section 2010 as of December 31, 2000. The termination provision contained in the Code, Section 2210 must be disregarded. Notwithstanding any other provision of this Title to the contrary, the tax determined by this chapter for estates of decedents dying after December 31, 2009 must be determined in accordance with the law applicable to decedents dying during calendar year 2009, except that for purposes of calculation of the amount of property that may be treated as Maine qualified terminable interest property under subsection 2-B, paragraph C, the applicable exclusion amount must be determined in accordance with the law applicable as of the decedent's actual date of death; and [2011, c. 380, Pt. M, §4 (AMD); 2011, c. 380, Pt. M, §10 (AFF).]

B. For the estates of all other decedents, "federal credit" means the maximum credit for state death taxes determined under the Code, Section 2011. [2005, c. 12, Pt. N, §4 (AFF); 2005, c. 12, Pt. N, §1 (RPR).]

[ 2011, c. 380, Pt. M, §4 (AMD); 2011, c. 380, Pt. M, §10 (AFF) .]

1-B. Federal taxable estate. "Federal taxable estate" means the taxable estate as determined using the applicable Code as of the date of the decedent's death except as provided in subsection 1-A, subsection 2 and:

A. The state death tax deduction contained in the Code, Section 2058 must be disregarded; [2009, c. 213, Pt. E, §2 (NEW); 2009, c. 213, Pt. E, §6 (AFF).]

B. For estates of decedents dying after December 31, 2004, the federal taxable estate must be decreased by an amount equal to the value of Maine qualified terminable interest property in the estate of the decedent; and [2009, c. 213, Pt. E, §2 (NEW); 2009, c. 213, Pt. E, §6 (AFF).]

C. For estates of decedents dying after December 31, 2004, the federal taxable estate must be increased by an amount equal to the value of Maine elective property in respect of the decedent. [2009, c. 213, Pt. E, §2 (NEW); 2009, c. 213, Pt. E, §6 (AFF).]

[ 2009, c. 213, Pt. E, §2 (NEW); 2009, c. 213, Pt. E, §6 (AFF) .]

2. Federal gross estate. "Federal gross estate" means the gross estate of a decedent as determined by the assessor in accordance with the Code, except that, notwithstanding the Code, Section 2035, the value of the gross estate includes the value of all taxable gifts as defined under the Code, Section 2503(a) made by the decedent during the 1-year period ending on the date of the decedent's death, but does not include the value of taxable gifts made prior to January 1, 2008.

[ 2009, c. 213, Pt. E, §3 (AMD); 2009, c. 213, Pt. E, §6 (AFF) .]

2-A. Maine elective property. "Maine elective property" means all property in which the decedent at the time of death had a qualified income interest for life and with respect to which, for purposes of determining the tax imposed by this chapter on the estate of a predeceased spouse of the decedent, the federal taxable estate of that predeceased spouse was decreased pursuant to subsection 1-B, paragraph B. The value of Maine elective property is the value determined by the assessor in accordance with the Code as if such property were includible in the decedent's federal gross estate pursuant to the Code, Section 2044 and, in the case of estates that do not incur a federal estate tax, as if the estate had incurred a federal estate tax.

[ 2009, c. 213, Pt. E, §4 (AMD); 2009, c. 213, Pt. E, §6 (AFF) .]

2-B. Maine qualified terminable interest property. "Maine qualified terminable interest property" means property:

A. That is eligible to be treated as qualified terminable interest property under the Code, Section 2056(b)(7); [2005, c. 12, Pt. N, §2 (NEW); 2005, c. 12, Pt. N, §4 (AFF).]

B. For which no election allowable under the Code, Section 2056(b)(7) is made with respect to the federal estate tax; and [2005, c. 12, Pt. N, §2 (NEW); 2005, c. 12, Pt. N, §4 (AFF).]

C. With respect to which an election is made, on a return filed timely with the State Tax Assessor, to treat the property as Maine qualified terminable interest property for purposes of the tax imposed by this chapter. The amount of property with respect to which such election is made may not be greater than the amount, if any, by which the applicable exclusion amount determined as of the date of the decedent's death using the Code, Section 2010(c) in effect on that date exceeds the applicable exclusion amount determined as of the date of the decedent's death using the Code, Section 2010(c) in effect on December 31, 2000. [2005, c. 622, §16 (AMD).]

[ 2005, c. 622, §16 (AMD) .]

3. Nonresident. "Nonresident" means a natural person domiciled in a jurisdiction other than this State at the time of that person's death.

[ 2011, c. 380, Pt. M, §5 (AMD); 2011, c. 380, Pt. M, §10 (AFF) .]

4. Person.

[ 2005, c. 218, §40 (RP) .]

5. Personal representative. "Personal representative" means the personal representative of the decedent or, if there is no personal representative appointed, qualified and acting within this State, any person who is in the actual or constructive possession of any property included in the gross estate of the decedent.

[ 1981, c. 451, §7 (NEW) .]

6. Resident. "Resident" means a natural person domiciled in this State at the time of that person's death.

[ 2011, c. 380, Pt. M, §6 (AMD); 2011, c. 380, Pt. M, §10 (AFF) .]

7. Transfer. "Transfer" includes the passing of property or any interest therein, in possession or enjoyment, present or future, by inheritance, descent, devise, succession, bequest, grant, deed, bargain sale, gift or appointment in the manner described in this chapter.

[ 2005, c. 218, §41 (AMD) .]

8. Value.

[ 2007, c. 693, §25 (RP) .]

8-A. Value. When determining value for purposes of this chapter, "value" means, with respect to an estate or to property included in an estate, including Maine qualified terminable interest property, the value as determined by the assessor in accordance with the Code.

[ 2007, c. 693, §26 (NEW) .]

SECTION HISTORY

1981, c. 451, §7 (NEW). 1985, c. 535, §7 (AMD). 1987, c. 504, §4 (AMD). 2001, c. 559, §GG3 (AMD). 2001, c. 559, §GG26 (AFF). 2003, c. 20, §JJ1 (AMD). 2003, c. 673, §§D1,2 (AMD). 2005, c. 12, §§N1,2 (AMD). 2005, c. 12, §N4 (AFF). 2005, c. 218, §§40,41 (AMD). 2005, c. 622, §§15-17 (AMD). 2005, c. 622, §33 (AFF). 2007, c. 693, §§24-26 (AMD). 2009, c. 213, Pt. E, §§1-4 (AMD). 2009, c. 213, Pt. E, §6 (AFF). 2011, c. 380, Pt. M, §§4-6 (AMD). 2011, c. 380, Pt. M, §10 (AFF).



36 §4063. Tax on estate of resident

A tax is imposed upon the transfer of the estate of every person who dies on or after January 1, 2002 and who, at the time of death, was a resident of this State. The amount of this tax is equal to the federal credit multiplied by a fraction, the numerator of which is the value of that portion of the decedent's federal gross estate that consists of real and tangible personal property located in the State plus the value of all intangible personal property and the denominator of which is the value of the decedent's federal gross estate. [2007, c. 693, §27 (AMD).]

A credit against the tax imposed by this section is allowed for all constitutionally valid estate, inheritance, legacy and succession taxes actually paid to another jurisdiction upon the value of real or tangible personal property owned by the decedent or subject to those taxes as a part of or in connection with the estate and located in that jurisdiction if the value of that property is also included in the value of the decedent's intangible personal property subject to taxation under this section. The credit provided by this section may not exceed the amount of tax otherwise due multiplied by a fraction, the numerator of which is the value of the property located in the other taxing jurisdiction subject to this credit on which tax was actually paid and the denominator of which is the value of the decedent's federal gross estate. For purposes of this section, “another jurisdiction” means another state, the District of Columbia, a possession or territory of the United States or any political subdivision of a foreign country that is analogous to a state. [2007, c. 693, §27 (NEW).]

For purposes of this section, "federal gross estate" means the decedent's federal gross estate as modified by Maine qualified terminable interest property and Maine elective property. [2007, c. 693, §27 (NEW).]

1. Amount.

[ 2005, c. 622, §18 (RP) .]

2. Values.

[ 2005, c. 622, §18 (RP) .]

SECTION HISTORY

1981, c. 451, §7 (NEW). 1985, c. 535, §8 (AMD). 1991, c. 546, §27 (AMD). 1999, c. 414, §34 (AMD). 2001, c. 559, §GG4 (AMD). 2001, c. 559, §GG26 (AFF). 2003, c. 20, §JJ2 (AMD). 2003, c. 673, §D3 (AMD). 2005, c. 622, §18 (RPR). 2007, c. 693, §27 (AMD).



36 §4063-A. Tax on estate of resident

1. Amount. A tax is imposed upon the transfer of the estate of a person who dies during the calendar year 2002 and who, at the time of death, was a resident of this State. The amount of this tax is equal to the lesser of:

A. The federal estate tax calculated prior to the application of the federal credit; and [2001, c. 559, Pt. GG, §5 (NEW); 2001, c. 559, Pt. GG, §26 (AFF).]

B. The amount by which the federal credit divided by .75 exceeds the lesser of:

(1) The aggregate amount of all constitutionally valid estate, inheritance, legacy and succession taxes actually paid to the several states of the United States, other than this State, in respect of any property owned by that decedent or subject to those taxes as a part of or in connection with the decedent's estate; and

(2) An amount equal to such proportion of the federal credit as the value of properties taxable by other states bears to the value of the entire federal gross estate wherever situated. [2001, c. 559, Pt. GG, §5 (NEW); 2001, c. 559, Pt. GG, §26 (AFF).]

[ 2001, c. 559, Pt. GG, §5 (NEW); 2001, c. 559, Pt. GG, §26 (AFF) .]

2. Values.

[ 2005, c. 622, §19 (RP) .]

SECTION HISTORY

2001, c. 559, §GG5 (NEW). 2001, c. 559, §GG26 (AFF). 2005, c. 622, §19 (AMD).



36 §4064. Tax on estate of nonresident

A tax is imposed upon the transfer of real property and tangible personal property situated in this State and held by an individual who dies prior to January 1, 2002 or after December 31, 2002 and who at the time of death was not a resident of this State. Maine property is subject to the tax imposed by this section to the extent that such property is either included in the decedent's federal gross estate or is Maine elective property. The amount of this tax is equal to that proportion of the federal credit that the value of the decedent's Maine real and tangible personal property in this State bears to the value of the decedent's federal gross estate. The share of the federal credit used to determine the amount of a nonresident individual's estate tax under this section is computed without regard to whether the specific real or tangible personal property located in the State is marital deduction property. [2011, c. 380, Pt. M, §7 (AMD); 2011, c. 380, Pt. M, §10 (AFF).]

When real or tangible personal property is owned by a pass-through entity, the entity must be disregarded and the property must be treated as personally owned by the decedent if the entity does not actively carry on a business for the purpose of profit and gain; the ownership of the property in the entity was not for a valid business purpose; or the property was acquired by other than a bona fide sale for full and adequate consideration and the decedent retained a power with respect to or interest in the property that would bring the real or tangible personal property located in this State within the decedent's federal gross estate. [2011, c. 380, Pt. M, §7 (NEW); 2011, c. 380, Pt. M, §10 (AFF).]

SECTION HISTORY

1981, c. 451, §7 (NEW). 1995, c. 281, §22 (AMD). 1999, c. 521, §A10 (AMD). 2001, c. 559, §GG6 (AMD). 2001, c. 559, §GG26 (AFF). 2003, c. 20, §JJ3 (AMD). 2003, c. 673, §D4 (AMD). 2005, c. 12, §M1 (AMD). 2005, c. 12, §M2 (AFF). 2005, c. 218, §42 (AMD). 2005, c. 618, §5 (AMD). 2005, c. 618, §22 (AFF). 2005, c. 622, §20 (AMD). 2007, c. 466, Pt. A, §62 (AMD). 2007, c. 466, Pt. A, §63 (AFF). 2011, c. 380, Pt. M, §7 (AMD). 2011, c. 380, Pt. M, §10 (AFF).



36 §4064-A. Tax on estate of nonresident

1. Amount. A tax is imposed upon the transfer of real property and tangible personal property situated in this State and held by an individual who dies during the calendar year 2002 and who at the time of death was not a resident of this State. When real or tangible personal property has been transferred into a trust, the tax imposed by this section applies as if the trust did not exist and the property was personally owned by the decedent. Maine property is subject to the tax imposed by this section to the extent that such property is included in the decedent's gross estate as finally determined for federal estate tax purposes. The amount of this tax is equal to the lesser of:

A. That proportion of the federal estate tax calculated prior to the application of the federal credit that the value of Maine real and tangible personal property taxed in this State that qualifies for the credit bears to the value of the decedent's total federal gross estate; and [2001, c. 559, Pt. GG, §7 (NEW); 2001, c. 559, Pt. GG, §26 (AFF).]

B. That proportion of the federal credit divided by .75 that the value of Maine real and tangible personal property taxed in this State that qualifies for the credit bears to the value of the decedent's total federal gross estate. [2001, c. 559, Pt. GG, §7 (NEW); 2001, c. 559, Pt. GG, §26 (AFF).]

The share of the federal credit used to determine the amount of a nonresident individual's estate tax under this section is computed without regard to whether the specific real or tangible personal property located in the State is marital deduction property.

[ 2005, c. 622, §21 (AMD) .]

2. Proceeds from sale of property. Proceeds from the sale of property are taxable under this section if those proceeds are included in the total federal gross estate and the sale was made in contemplation of death. A sale of property made within 6 months prior to the death of the grantor is deemed to be in contemplation of death within the meaning of this section.

[ 2001, c. 559, Pt. GG, §7 (NEW); 2001, c. 559, Pt. GG, §26 (AFF) .]

SECTION HISTORY

2001, c. 559, §GG7 (NEW). 2001, c. 559, §GG26 (AFF). 2005, c. 622, §21 (AMD).



36 §4065. Personal representative's liability for tax

1. Payment of tax. The tax imposed by this chapter shall be paid by the personal representative to the extent of assets subject to his control. The State Tax Assessor may accept payment of estate taxes in works of art in accordance with Title 27, chapter 2, subchapter II.

[ 1981, c. 451, §7 (NEW) .]

2. Certification of payment. No final account of a personal representative of an estate may be allowed by the Probate Court unless and until the personal representative has filed in the Probate Court a certificate of the State Tax Assessor showing either that the amount of tax has been paid, that payment has been secured as provided in section 4069 or that no tax is due.

[ 1981, c. 451, §7 (NEW) .]

SECTION HISTORY

1981, c. 451, §7 (NEW).



36 §4066. Discharge of personal representative's personal liability

If the personal representative makes a written application, accompanied by a copy of the final determination of the federal estate tax liability, if any, and other supporting documentation that the State Tax Assessor may require, to the assessor for determination of the amount of the tax and discharge of personal liability for that tax, the assessor, as soon as possible and in any event within one year after the making of the application, or if the application is made before the return is filed, then within one year after the return is filed, shall notify the personal representative of the amount of the tax and of any interest on that amount. The personal representative, on payment of that amount, is discharged from personal liability for any deficiency in tax subsequently found to be due and is entitled to a certificate of discharge. [2003, c. 673, Pt. D, §5 (AMD).]

SECTION HISTORY

1981, c. 451, §7 (NEW). 2003, c. 673, §D5 (AMD).



36 §4067. Records; statements and returns; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 451, §7 (NEW). 1981, c. 706, §27 (RP).



36 §4068. Tax due date; filing of return and payment of tax

1. Date due. Except as otherwise provided by this chapter, a return required by this section is due 9 months after the date of the decedent's death and any tax due under this chapter is due at the same time. Interest accrues on any amount of tax not paid by the due date.

[ 2005, c. 218, §43 (AMD) .]

2. Return required. The personal representative shall file a Maine estate tax return whenever:

A. The Code requires that a federal estate tax return be filed; or [2005, c. 218, §43 (NEW).]

B. The federal gross estate, increased by the amount of adjusted taxable gifts made by the decedent after December 31, 1976 and by the aggregate amount of any specific gift tax exemption under former Code, Section 2521 used by the decedent after September 8, 1976 and by Maine elective property, exceeds the exclusion and related unified credit amounts specified in section 4062, subsection 1-A. [2011, c. 380, Pt. M, §8 (AMD); 2011, c. 380, Pt. M, §10 (AFF).]

The return must be in the form prescribed by the State Tax Assessor and it must be accompanied by a copy of the federal estate tax return, if any, and by other supporting documentation that the assessor may require.

[ 2011, c. 380, Pt. M, §8 (AMD); 2011, c. 380, Pt. M, §8 (AFF) .]

3. No tax liability. In all cases where a Maine estate tax return is not required to be filed:

A. If the personal representative makes no election pursuant to section 4062, subsection 2-B, the personal representative, surviving joint tenant of real estate or any other person whose real estate might be subject to a lien for taxes pursuant to this chapter may at any time file with the assessor in the form prescribed by the assessor a statement of the value of the federal gross estate; and [2005, c. 12, Pt. N, §3 (NEW); 2005, c. 12, Pt. N, §4 (AFF).]

B. If the personal representative makes an election pursuant to section 4062, subsection 2-B, the personal representative shall make such election on a timely filed return. The return must be in the form prescribed by the assessor and it must be accompanied by a copy of the federal estate tax return, if any, and other supporting documentation that the assessor may require, including documentation related to an election made pursuant to section 4062, subsection 2-B. [2005, c. 12, Pt. N, §3 (NEW); 2005, c. 12, Pt. N, §4 (AFF).]

[ 2005, c. 218, §43 (AMD) .]

SECTION HISTORY

1981, c. 451, §7 (NEW). 2003, c. 673, §D6 (AMD). 2003, c. 673, §D9 (AFF). 2005, c. 12, §N3 (AMD). 2005, c. 12, §N4 (AFF). 2005, c. 218, §43 (AMD). 2011, c. 380, Pt. M, §8 (AMD). 2011, c. 380, Pt. M, §10 (AFF).



36 §4069. Extension of due date for payment of tax

The State Tax Assessor may extend the time for payment of the tax or any part of the tax for a reasonable period of time not to exceed one year from the date fixed for payment and may grant successive extensions. The aggregate of extensions with respect to any estate may not exceed 10 years, unless a longer period is called for by a payment arrangement elected pursuant to section 4069-A. If an extension is granted, the assessor may require the taxpayer: [1999, c. 414, §35 (AMD).]

1. Bond. To give a bond to the Treasurer of State in such amount as the assessor determines necessary; or

[ 1999, c. 414, §35 (AMD) .]

2. Other security. To deposit with the Treasurer of State bonds or other negotiable obligations of governmental entities with an aggregate value sufficient to adequately secure payment of the tax.

[ 1981, c. 451, §7 (NEW) .]

SECTION HISTORY

1981, c. 451, §7 (NEW). 1999, c. 414, §35 (AMD).



36 §4069-A. Extension of time for payment of estate tax when estate consists largely of interest in closely held business

1. Deferred payment arrangement. If the Internal Revenue Service has approved a federal estate tax deferral and installment payment arrangement under Section 6166 of the Code, the personal representative may elect a similar deferred payment arrangement under this section for payment of the tax imposed by this chapter, subject to acceptance by the State Tax Assessor. The assessor may approve a deferral and installment arrangement under similar circumstances and on similar terms with respect to an estate of a decedent dying after December 31, 2002 that does not incur a federal estate tax.

[ 2003, c. 673, Pt. D, §7 (AMD); 2003, c. 673, Pt. D, §9 (AFF) .]

2. Time and manner of election; rejection by State Tax Assessor. An election under this section may be made by attaching a payment deferral election in a form prescribed by the assessor to a timely filed Maine estate tax return, in addition to any documentation required by section 4068 and copies of all documentation required by the Internal Revenue Service and submitted in support of a federal payment deferral. Documentation submitted to the assessor must clearly indicate the amount of Maine estate tax and interest to be paid in installments; the number of separate installments; and the due date of each installment payment. The assessor may reject the election. Any election not rejected in writing by the assessor within 60 days after the election is made is considered accepted.

[ 2003, c. 673, Pt. D, §7 (AMD); 2003, c. 673, Pt. D, §9 (AFF) .]

3. Interest and penalties. The Maine estate tax deferred under this section is subject to interest pursuant to section 186 until it is paid. Interest on the unpaid tax attributable to a deferral period under this section must be paid annually. Interest on the unpaid tax attributable to a period after the end of the deferral period must be paid at the same time as, and as part of, each installment payment of the tax. A payment of principal or interest under this section that is not made on or before the due date is subject to the penalties provided by section 187-B.

[ 2011, c. 240, §27 (AMD) .]

SECTION HISTORY

1999, c. 414, §36 (NEW). 2003, c. 673, §D7 (AMD). 2003, c. 673, §D9 (AFF). 2011, c. 240, §27 (AMD).



36 §4070. Extension of time for filing return

1. General. The State Tax Assessor may grant a reasonable extension of time for filing a return required by this chapter, on terms and conditions the assessor may require, as long as payment reasonably estimating the tax due has been made on or before the original payment due date. Except as provided in subsection 2, an extension for filing any return may not exceed 8 months.

[ 2003, c. 390, §20 (NEW) .]

2. Federal extension. When an extension of time is granted within which to file a federal estate tax return, the due date for filing the Maine estate tax return is automatically extended for an equivalent period, as long as payment reasonably estimating the tax due has been made on or before the original payment due date.

[ 2003, c. 390, §20 (NEW) .]

SECTION HISTORY

1981, c. 451, §7 (NEW). 1991, c. 546, §28 (AMD). 2003, c. 390, §20 (RPR).



36 §4071. Effect of federal determination

1. Final federal determination. Except as provided in subsection 1-A, a final federal determination as to any of the following issues also determines the same issue for purposes of the tax under this chapter:

A. The inclusion in the federal gross estate of any item of property or interest in property; [1981, c. 451, §7 (NEW).]

B. The allowance of any item claimed as a deduction from the federal gross estate; or [2005, c. 622, §22 (AMD); 2005, c. 622, §33 (AFF).]

C. [2005, c. 622, §33 (AFF); 2005, c. 622, §22 (RP).]

D. [2005, c. 622, §33 (AFF); 2005, c. 622, §22 (RP).]

E. For estates of decedents dying before January 1, 2003, the amount of the federal credit. [2003, c. 673, Pt. D, §8 (AMD); 2003, c. 673, Pt. D, §9 (AFF).]

[ 2007, c. 693, §28 (AMD) .]

1-A. State determination of certain estates. For deaths occurring on or after July 1, 2008 but before July 1, 2009, the State Tax Assessor is not bound by a final federal determination under subsection 1 if the assessor determines the issue for purposes of tax under this chapter within 2 years of the date the return was filed or the date the return is due, whichever is later.

For deaths occurring on or after July 1, 2009, the State Tax Assessor is not bound by a final federal determination under subsection 1 if the assessor determines the issue for purposes of tax under this chapter within one year of the date the return was filed or the date the return is due, whichever is later.

[ 2009, c. 213, Pt. E, §5 (AMD); 2009, c. 213, Pt. E, §6 (AFF) .]

2. Meaning of final determination. For purposes of this section, a final federal determination means:

A. A decision by the United States Tax Court or a judgment, decree or other order by any court of competent jurisdiction which has become final; [1981, c. 451, §7 (NEW).]

B. A final disposition by the United States Secretary of the Treasury or his delegate of a claim for a refund. The disposition shall be deemed to have occurred:

(1) As to items of the claim which are allowed, upon allowance of refund or upon disallowance of the claim by reason of offsetting items; and

(2) As to items of the claim which are disallowed, or as to items applied by the United States Secretary of the Treasury or his delegate as an offset against the claim, upon expiration of the time for instituting suit for refund with respect to those items, unless suit is instituted before the expiration of such time, or upon filing with the State Tax Assessor, a written statement that suit will not be instituted; [1981, c. 451, §7 (NEW).]

C. A closing agreement made under the Code, Section 7121; [1981, c. 451, §7 (NEW).]

D. An assessment pursuant to a waiver of restrictions on assessment, or a notification in writing issued by the United States Secretary of the Treasury or his delegate that the federal estate tax return has been accepted as filed, unless the personal representative notifies the State Tax Assessor that a claim for refund of federal estate taxes has been or will be filed; or [1981, c. 451, §7 (NEW).]

E. Any assessment pursuant to a compromise entered into by the personal representative and the United States Secretary of the Treasury or his delegate. [1981, c. 451, §7 (NEW).]

[ 1981, c. 451, §7 (NEW) .]

3. Items entering computation of tax. If there has been a final federal determination with respect to a decedent's federal estate tax, any item, but not its value, entering into the computation of the tax is deemed to have been the subject of the final federal determination, whether or not specifically adjusted thereby.

[ 2005, c. 622, §23 (AMD); 2005, c. 622, §33 (AFF) .]

SECTION HISTORY

1981, c. 451, §7 (NEW). 2003, c. 390, §21 (AMD). 2003, c. 673, §D8 (AMD). 2003, c. 673, §D9 (AFF). 2005, c. 622, §§22,23 (AMD). 2005, c. 622, §33 (AFF). 2007, c. 693, §§28, 29 (AMD). 2009, c. 213, Pt. E, §5 (AMD). 2009, c. 213, Pt. E, §6 (AFF).



36 §4072. Lien for taxes

All property subject to taxes under this chapter, in whatever form of investment it may happen to be, is charged with a lien for all taxes, interest and penalties that are or may become due on that property. The lien does not attach to any property passing by right of survivorship to a surviving joint tenant who was the decedent's spouse on the decedent's date of death. The lien does not attach to any real or personal property after the property has been sold or disposed of for value by the personal representative, trustee or surviving joint tenant. Upon payment of those taxes, interest and penalties due under this chapter, or upon determination that no tax is due, the State Tax Assessor shall upon request execute a discharge of the tax lien for recording in the appropriate registry or registries of deeds. [2013, c. 331, Pt. A, §2 (AMD); 2013, c. 331, Pt. A, §6 (AFF).]

Any lien that attached to real property prior to September 30, 1989 and after the property was sold or disposed of for value by the personal representative, trustee or surviving joint tenant is released by operation of this section. A lien that attaches under this section is released 10 years after the decedent's date of death. [2013, c. 331, Pt. A, §2 (AMD); 2013, c. 331, Pt. A, §6 (AFF).]

SECTION HISTORY

1981, c. 451, §7 (NEW). 1987, c. 772, §33 (AMD). 1989, c. 42, §2 (AMD). 1999, c. 38, §1 (AMD). 2013, c. 331, Pt. A, §2 (AMD). 2013, c. 331, Pt. A, §6 (AFF).



36 §4073. State Tax Assessor to administer law (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 451, §7 (NEW). 1981, c. 706, §28 (RP).



36 §4074. Authority of State Tax Assessor

The State Tax Assessor shall collect all taxes, interest and penalties provided by chapter 7 and by this chapter and may institute proceedings of any nature necessary or desirable for that purpose, including proceedings for the removal of personal representatives and trustees who have failed to pay the taxes due from estates in their hands. [2011, c. 1, Pt. EE, §1 (AMD); 2011, c. 1, Pt. EE, §4 (AFF).]

The assessor may enforce the collection of taxes secured by bond in a civil action brought on the bond regardless of the fact that another official may be named as obligee in the bond. [2011, c. 1, Pt. EE, §1 (AMD); 2011, c. 1, Pt. EE, §4 (AFF).]

SECTION HISTORY

1981, c. 451, §7 (NEW). 1981, c. 706, §29 (AMD). 1991, c. 846, §35 (AMD). 2011, c. 1, Pt. EE, §1 (AMD). 2011, c. 1, Pt. EE, §4 (AFF).



36 §4075. Amount of tax determined

The State Tax Assessor shall determine the amount of tax due and payable upon any estate or part of that estate. If, after determination and certification of the full amount of the tax upon an estate or any interest in or part of an estate, the estate receives or becomes entitled to property in addition to that shown in the estate tax return filed with the assessor or the United States Internal Revenue Service changes any item increasing the estate's liability shown in the Maine estate tax return filed with the assessor, the personal representative shall within 180 days of any receipt, entitlement or change file an amended Maine estate tax return. The assessor shall determine the amount of additional tax and shall certify the amount due, including interest and penalties, to the person by whom the tax is payable. [2011, c. 1, Pt. CC, §2 (AMD); 2011, c. 1, Pt. CC, §5 (AFF).]

SECTION HISTORY

1981, c. 451, §7 (NEW). 2007, c. 693, §30 (AMD). 2011, c. 1, Pt. CC, §2 (AMD). 2011, c. 1, Pt. CC, §5 (AFF).



36 §4075-A. Authority to make refunds

1. Refund. A personal representative or responsible party otherwise liable for the tax imposed by this chapter may request a refund of any tax imposed by this chapter within 3 years from the date the return was filed or 3 years from the date the tax was paid, whichever period expires later. Every claim for refund must be submitted to the State Tax Assessor in writing and must state the specific grounds upon which the claim is founded. The claimant may in writing request reconsideration regarding the denial of the claim for refund pursuant to section 151.

[ 2013, c. 331, Pt. C, §16 (AMD); 2013, c. 331, Pt. C, §41 (AFF) .]

2. Limitation on payment of interest. Interest may not be paid by the assessor on an overpayment of the tax imposed by this chapter that is refunded within 60 days after the date prescribed or permitted by extension of time for filing the return of that tax or within 60 days after the return is filed or within 60 days after a return requesting a refund of the overpayment is filed, whichever is later.

[ 2011, c. 1, Pt. EE, §2 (AMD); 2011, c. 1, Pt. EE, §4 (AFF) .]

SECTION HISTORY

1995, c. 281, §23 (NEW). 2005, c. 622, §24 (AMD). 2011, c. 1, Pt. DD, §2 (AMD). 2011, c. 1, Pt. DD, §4 (AFF). 2011, c. 1, Pt. EE, §2 (AMD). 2011, c. 1, Pt. EE, §4 (AFF). 2013, c. 331, Pt. C, §16 (AMD). 2013, c. 331, Pt. C, §41 (AFF).



36 §4076. Preparation of forms and making of rules by State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 451, §7 (NEW). 1981, c. 706, §30 (RP).



36 §4077. Appointment of personal representative on probate delay

If, upon the death of a person leaving an estate which may be liable to pay an estate tax, a will is not offered for probate or an application for administration is not made within 6 months after the date of death, or if the personal representative does not qualify within that period, the Probate Court, upon application by the State Tax Assessor, may appoint a personal representative. Nothing may prevent the State Tax Assessor from petitioning for appointment within 6 months after the date of death, if in the opinion of the State Tax Assessor that action is necessary. [1981, c. 451, §7 (NEW).]

SECTION HISTORY

1981, c. 451, §7 (NEW).



36 §4078. Persons liable

Personal representatives, trustees, grantees or donees under nonexempt conveyances or nonexempt gifts made during the life of the grantor or donor and persons to whom beneficial interests shall accrue by survivorship are liable for the taxes imposed by this chapter with interest, as provided, until the taxes are paid. For purposes of this section, the terms "nonexempt conveyances" and "nonexempt gifts" mean any transfer to a person which is includable in the federal gross estate of the decedent and with respect to which no deduction is allowed in computing the federal estate tax liability. [1981, c. 451, §7 (NEW).]

If the tax or any part of the tax is paid or collected out of that part of the estate passing to or in possession of any person other than the personal representative in his capacity as such, that person is entitled to a reimbursement out of any part of the estate still undistributed or by a just and equitable contribution by the person whose interest in the estate of the decedent would have been reduced if the tax had been paid before the distribution of the estate or whose interest in the estate is subject to an equal or prior liability for the payment of tax, debts or other charges against the estate. [1981, c. 451, §7 (NEW).]

SECTION HISTORY

1981, c. 451, §7 (NEW).



36 §4079. Civil action by State; bond

Personal representatives are liable to the State on their administration bonds for all taxes assessable under this chapter and interest on those taxes. Whenever no administration bond is otherwise required, and except as otherwise provided in this section, the Judge of Probate, notwithstanding any provision of Title 18-A, shall require a bond payable to the judge or the judge's successor sufficient to secure the payment of all estate taxes and interest conditioned in substance to pay all estate taxes due to the State from the estate of the deceased with interest thereon. A bond to secure the payment of estate taxes is not required when the Judge of Probate finds that any estate tax due and to become due the State is reasonably secured by the lien upon real estate as provided in this chapter or by any other adequate security. An action for the recovery of estate taxes and interest lies on either of the bonds. [2007, c. 154, §1 (AMD).]

SECTION HISTORY

1981, c. 451, §7 (NEW). 1981, c. 706, §31 (AMD). 2007, c. 154, §1 (AMD).






Chapter 577: MAINE ESTATE TAX AFTER 2012

36 §4101. Applicability of provisions

This chapter applies to the estates of persons who die after December 31, 2012. [2011, c. 380, Pt. M, §9 (NEW).]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW).



36 §4102. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 380, Pt. M, §9 (NEW).]

1. Adjusted federal gross estate. "Adjusted federal gross estate" means a decedent's federal gross estate as modified by Maine elective property and the value of all taxable gifts as defined under the Code, Section 2503 made by the decedent during the one-year period ending on the date of the decedent's death.

[ 2013, c. 331, Pt. C, §17 (AMD); 2013, c. 331, Pt. C, §40 (AFF) .]

2. Federal gross estate. "Federal gross estate" means the gross estate of a decedent as determined by the assessor in accordance with the Code. The termination provision contained in the Code, Section 2210 must be disregarded.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

3. Federal taxable estate. "Federal taxable estate" means the taxable estate of a decedent as determined using the applicable provisions of the Code as of the decedent's date of death, except that the state death tax deduction contained in the Code, Section 2058 and the termination provision contained in the Code, Section 2210 must be disregarded.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

4. Maine elective property. "Maine elective property" means all property in which a decedent at the time of death had a qualified income interest for life and with respect to which for purposes of determining the tax imposed by this chapter or chapter 575 on the estate of a predeceased spouse of the decedent the federal taxable estate of that predeceased spouse was decreased pursuant to subsection 7, paragraph A or section 4062, subsection 1-B, paragraph B. The value of Maine elective property is the value determined by the assessor in accordance with the Code as if such property were includible in the decedent's federal gross estate pursuant to the Code, Section 2044 and, in the case of estates that do not incur a federal estate tax, as if the estate had incurred a federal estate tax.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

5. Maine exclusion amount. For estates of decedents dying on or after January 1, 2013, but before January 1, 2016, "Maine exclusion amount" means $2,000,000. For estates of decedents dying on or after January 1, 2016, "Maine exclusion amount" means the basic exclusion amount determined for the calendar year in accordance with the Code, Section 2010(c)(3).

[ 2015, c. 267, Pt. I, §1 (AMD) .]

6. Maine qualified terminable interest property. "Maine qualified terminable interest property" means property:

A. That is eligible to be treated as qualified terminable interest property under the Code, Section 2056(b)(7); [2011, c. 380, Pt. M, §9 (NEW).]

B. For which no election allowable under the Code, Section 2056(b)(7) is made with respect to the federal estate tax; and [2011, c. 380, Pt. M, §9 (NEW).]

C. With respect to which an election is made, on a return timely filed with the assessor, to treat the property as Maine qualified terminable interest property for purposes of the tax imposed by this chapter. The amount of property with respect to which the election is made may not be less than zero or greater than the amount by which the federal applicable exclusion amount under the Code, Section 2010 exceeds the Maine exclusion amount. For the purposes of this paragraph, "federal applicable exclusion amount" does not include any deceased spousal unused exclusion amount under the Code, Section 2010. [2013, c. 546, §11 (AMD).]

[ 2013, c. 546, §11 (AMD) .]

7. Maine taxable estate. "Maine taxable estate" means the federal taxable estate:

A. Decreased by the value of Maine qualified terminable interest property; [2011, c. 380, Pt. M, §9 (NEW).]

B. Increased by the value of Maine elective property; and [2011, c. 380, Pt. M, §9 (NEW).]

C. Increased by, notwithstanding the Code, Section 2035, the value of all taxable gifts as defined under the Code, Section 2503 made by the decedent during the one-year period ending on the date of the decedent's death. [2011, c. 380, Pt. M, §9 (NEW).]

[ 2011, c. 380, Pt. M, §9 (NEW) .]

8. Nonresident. "Nonresident" means a natural person domiciled in a jurisdiction other than this State at the time of death.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

9. Personal representative. "Personal representative" means a personal representative of a decedent or, if there is no personal representative appointed, qualified and acting within this State, any person who is in the actual or constructive possession of any property included in the federal gross estate of the decedent, any Maine elective property or any taxable gifts made during the one-year period ending on the date of the decedent's death.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

10. Resident. "Resident" means a natural person domiciled in this State at the time of death.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

11. Transfer. "Transfer" includes the passing of property or any interest therein, in possession or enjoyment, present or future, by inheritance, descent, devise, succession, bequest, grant, deed, bargain sale, gift or appointment in the manner described in this chapter.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

12. Value. "Value" means, when determining value for purposes of this chapter, with respect to an estate or to property included in an estate, including Maine qualified terminable interest property, the value as determined by the assessor in accordance with the Code.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW). 2013, c. 331, Pt. C, §17 (AMD). 2013, c. 331, Pt. C, §40 (AFF). 2013, c. 546, §11 (AMD). 2015, c. 267, Pt. I, §1 (AMD).



36 §4103. Tax on estate of resident

1. Imposition of tax. A tax is imposed on the transfer of the Maine taxable estate of every person who, at the time of death, was a resident of this State. The amount of tax is determined as provided in this section.

A. If the Maine taxable estate is less than or equal to the Maine exclusion amount, the tax is $0. [2015, c. 267, Pt. I, §2 (AMD).]

B. If the Maine taxable estate is more than the Maine exclusion amount but no more than the Maine exclusion amount plus $3,000,000, the tax is 8% of the excess over the Maine exclusion amount. [2015, c. 267, Pt. I, §2 (AMD).]

C. If the Maine taxable estate is more than the Maine exclusion amount plus $3,000,000 but no more than the Maine exclusion amount plus $6,000,000, the tax is $240,000 plus 10% of the excess over the Maine exclusion amount plus $3,000,000. [2015, c. 267, Pt. I, §2 (AMD).]

D. If the Maine taxable estate is more than the Maine exclusion amount plus $6,000,000, the tax is $540,000 plus 12% of the excess over the Maine exclusion amount plus $6,000,000. [2015, c. 267, Pt. I, §2 (AMD).]

The amount of this tax is multiplied by a fraction, the numerator of which is the value of that portion of the decedent's adjusted federal gross estate that consists of real and tangible personal property located in this State plus the value of all intangible personal property and the denominator of which is the value of the decedent's adjusted federal gross estate.

[ 2015, c. 267, Pt. I, §2 (AMD) .]

2. Other jurisdiction death tax credit. A credit against the tax imposed by this section is allowed for all constitutionally valid estate, inheritance, legacy and succession taxes actually paid to another jurisdiction upon the value of real or tangible personal property owned by the decedent or subject to those taxes as a part of or in connection with the estate and located in that jurisdiction if the value of that property is also included in the value of the decedent’s intangible personal property subject to taxation under this section. The credit provided by this subsection may not exceed the amount of tax otherwise due multiplied by a fraction, the numerator of which is the value of the property located in the other taxing jurisdiction subject to this credit on which tax was actually paid and the denominator of which is the value of the decedent's adjusted federal gross estate. For the purposes of this section, "another jurisdiction" means another state, the District of Columbia, a possession or territory of the United States or any political subdivision of a foreign country that is analogous to a state.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW). 2015, c. 267, Pt. I, §2 (AMD).



36 §4104. Tax on estate of nonresident

A tax is imposed on the Maine taxable estate of every person who, at the time of death, was a nonresident. The amount of tax equals the tax computed under section 4103, as if the nonresident were a resident, multiplied by the ratio of the value of that portion of the decedent's adjusted federal gross estate that consists of real and tangible personal property located in this State to the value of the decedent's adjusted federal gross estate. [2011, c. 380, Pt. M, §9 (NEW).]

When real or tangible personal property is owned by a pass-through entity, the entity must be disregarded and the property must be treated as personally owned by the decedent if the entity does not actively carry on a business for the purpose of profit and gain; the ownership of the property in the entity was not for a valid business purpose; or the property was acquired by other than a bona fide sale for full and adequate consideration and the decedent retained a power with respect to or interest in the property that would bring the real or tangible personal property located in this State within the decedent's adjusted federal gross estate. [2011, c. 380, Pt. M, §9 (NEW).]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW).



36 §4105. Personal representative's liability for tax

1. Payment of tax. The tax imposed by this chapter must be paid by the personal representative to the extent of assets subject to the personal representative's control. The assessor may accept payment of estate taxes in works of art in accordance with Title 27, chapter 2, subchapter 2.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

2. Certification of payment. A final account of a personal representative of an estate may not be allowed by the Probate Court unless the personal representative has filed in the Probate Court a certificate of the assessor showing either that the amount of tax has been paid, that payment has been secured as provided in section 4108 or that no tax is due.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW).



36 §4106. Discharge of personal representative's personal liability

If the personal representative makes a written application, accompanied by a copy of the final determination of the federal estate tax liability, if any, and other supporting documentation that the assessor may require, to the assessor for determination of the amount of the tax and discharge of personal liability for that tax, the assessor, as soon as possible and in any event within one year after the making of the application or, if the application is made before the return is filed, within one year after the return is filed, shall notify the personal representative of the amount of the tax and of any interest on that amount. The personal representative, on payment of that amount, is discharged from personal liability for any deficiency in tax subsequently found to be due and is entitled to a certificate of discharge. [2011, c. 380, Pt. M, §9 (NEW).]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW).



36 §4107. Tax due date; filing of return and payment of tax

1. Date due. Except as otherwise provided by this chapter, a return required by this section is due 9 months after the date of the decedent's death and any tax due under this chapter is due at the same time. Interest accrues on any amount of tax not paid by the due date.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

2. Return required. The personal representative shall file a Maine estate tax return whenever:

A. The Code requires that a federal estate tax return be filed; or [2011, c. 380, Pt. M, §9 (NEW).]

B. The federal gross estate, increased by the value of all taxable gifts as defined under the Code, Section 2503 made by the decedent during the one-year period ending on the date of the decedent's death and the value of Maine elective property, exceeds the Maine exclusion amount. [2013, c. 331, Pt. C, §18 (AMD).]

The return must be in the form prescribed by the assessor, and it must be accompanied by a copy of the federal estate tax return, if any, and by other supporting documentation that the assessor may require.

[ 2013, c. 331, Pt. C, §18 (AMD) .]

3. No tax liability. In all cases where a Maine estate tax return is not required to be filed:

A. If the personal representative makes no election pursuant to section 4102, subsection 6, paragraph C, the personal representative, surviving joint tenant of real estate or any other person whose real estate might be subject to a lien for taxes pursuant to this chapter may at any time file with the assessor in the form prescribed by the assessor a statement of the value of the federal gross estate; and [2011, c. 380, Pt. M, §9 (NEW).]

B. If the personal representative makes an election pursuant to section 4102, subsection 6, paragraph C, the personal representative shall make the election on a timely filed return. The return must be in the form prescribed by the assessor, and it must be accompanied by a copy of the federal estate tax return, if any, and other supporting documentation that the assessor may require, including documentation related to an election made pursuant to section 4102, subsection 6, paragraph C. [2011, c. 380, Pt. M, §9 (NEW).]

[ 2011, c. 380, Pt. M, §9 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW). 2013, c. 331, Pt. C, §18 (AMD).



36 §4108. Extension of due date for payment of tax

The assessor may extend the time for payment of the tax or any part of the tax for a reasonable period of time not to exceed one year from the date fixed for payment and may grant successive extensions. The aggregate of extensions with respect to any estate may not exceed 10 years, unless a longer period is called for by a payment arrangement elected pursuant to section 4109. If an extension is granted, the assessor may require the taxpayer to: [2011, c. 380, Pt. M, §9 (NEW).]

1. Bond. Give a bond to the Treasurer of State in an amount the assessor determines necessary; or

[ 2011, c. 380, Pt. M, §9 (NEW) .]

2. Other security. Deposit with the Treasurer of State bonds or other negotiable obligations of governmental entities with an aggregate value sufficient to adequately secure payment of the tax.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW).



36 §4109. Extension of time for payment of estate tax when estate consists largely of interest in closely held business

1. Deferred payment arrangement. If the United States Internal Revenue Service has approved a federal estate tax deferral and installment payment arrangement under the Code, Section 6166, the personal representative may elect a similar deferred payment arrangement under this section for payment of the tax imposed by this chapter, subject to acceptance by the assessor. The assessor may approve a deferral and installment arrangement under similar circumstances and on similar terms with respect to an estate of a decedent dying after December 31, 2012 that does not incur a federal estate tax.

[ 2013, c. 546, §12 (AMD) .]

2. Time and manner of election; rejection by assessor. An election under this section may be made by attaching a payment deferral election in a form prescribed by the assessor to a timely filed Maine estate tax return, in addition to any documentation required by section 4107 and copies of all documentation required by the United States Internal Revenue Service and submitted in support of a federal payment deferral. Documentation submitted to the assessor must clearly indicate the amount of Maine estate tax and interest to be paid in installments; the number of separate installments; and the due date of each installment payment. The assessor may reject the election. An election not rejected in writing by the assessor within 60 days after the election is made is considered accepted.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

3. Interest and penalties. The amount of Maine estate tax deferred under this section is subject to interest pursuant to section 186. Interest payable on the unpaid tax attributable to a 5-year deferral period pursuant to the Code, Section 6166 must be paid annually. Interest payable on any unpaid tax attributable to any period after the 5-year deferral period must be paid annually at the same time as, and as part of, each installment payment of the tax. If any payment of principal or interest under this section is not made on or before the due date, the penalties provided by section 187-B apply.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW). 2013, c. 546, §12 (AMD).



36 §4110. Extension of time for filing return

1. General. The assessor may grant a reasonable extension of time for filing a return required by this chapter on terms and conditions as the assessor may require as long as payment reasonably estimating the tax due has been made on or before the original payment due date. Except as provided in subsection 2, an extension for filing any return may not exceed 8 months.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

2. Federal extension. When an extension of time is granted within which to file a federal estate tax return, the due date for filing the Maine estate tax return is automatically extended for an equivalent period, as long as payment reasonably estimating the tax due has been made on or before the original payment due date.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW).



36 §4111. Effect of federal determination

1. Final federal determination. Except as provided in subsection 2, a final federal determination as to any of the following issues also determines the same issue for purposes of the tax under this chapter:

A. The inclusion in the federal gross estate of any item of property or interest in property; and [2011, c. 380, Pt. M, §9 (NEW).]

B. The allowance of any item claimed as a deduction from the federal gross estate. [2011, c. 380, Pt. M, §9 (NEW).]

[ 2011, c. 380, Pt. M, §9 (NEW) .]

2. State determination of certain estates. The assessor is not bound by a final federal determination under subsection 1 if the assessor determines the issue for purposes of the tax under this chapter within one year of the date the return was filed or the date the return is due, whichever is later.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

3. Items entering computation of tax. If there has been a final federal determination with respect to a decedent's federal estate tax, any item, but not its value, entering into the computation of the tax is deemed to have been the subject of the final federal determination, whether or not specifically adjusted thereby.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

4. Definition. For purposes of this section, "final federal determination" means:

A. A decision by the United States Tax Court or a judgment, decree or other order by any court of competent jurisdiction that has become final; [2011, c. 380, Pt. M, §9 (NEW).]

B. A final disposition by the United States Secretary of the Treasury or the secretary's delegate of a claim for a refund. The disposition is deemed to have occurred:

(1) As to items of the claim that are allowed, upon allowance of a refund or upon disallowance of the claim by reason of offsetting items; and

(2) As to items of the claim that are disallowed or as to items applied by the United States Secretary of the Treasury or the secretary's delegate as an offset against the claim, upon expiration of the time for instituting suit for refund with respect to those items, unless suit is instituted before the expiration of that time, or upon filing with the assessor a written statement that suit will not be instituted; [2011, c. 380, Pt. M, §9 (NEW).]

C. A closing agreement made under the Code, Section 7121; [2011, c. 380, Pt. M, §9 (NEW).]

D. An assessment pursuant to a waiver of restrictions on assessment or a notification in writing issued by the United States Secretary of the Treasury or the secretary's delegate that the federal estate tax return has been accepted as filed, unless the personal representative notifies the assessor that a claim for refund of federal estate taxes has been or will be filed; or [2011, c. 380, Pt. M, §9 (NEW).]

E. An assessment pursuant to a compromise entered into by the personal representative and the United States Secretary of the Treasury or the secretary's delegate. [2011, c. 380, Pt. M, §9 (NEW).]

[ 2011, c. 380, Pt. M, §9 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW).



36 §4112. Lien for taxes

All property subject to taxes under this chapter, in whatever form of investment it may happen to be, is charged with a lien for all taxes, interest and penalties that are or may become due on that property. The lien does not attach to any property passing by right of survivorship to a surviving joint tenant who was the decedent's spouse on the decedent's date of death. The lien does not attach to any real or personal property after the property has been sold or disposed of for value by the personal representative, trustee or surviving joint tenant. Upon payment of those taxes, interest and penalties due under this chapter or upon determination that no tax is due, the assessor shall upon request execute a discharge of the tax lien for recording in the appropriate registry or registries of deeds. [2013, c. 331, Pt. A, §3 (AMD); 2013, c. 331, Pt. A, §6 (AFF).]

A lien that attaches under this section is released 10 years after the decedent's date of death. [2013, c. 331, Pt. A, §3 (NEW); 2013, c. 331, Pt. A, §6 (AFF).]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW). 2013, c. 331, Pt. A, §3 (AMD). 2013, c. 331, Pt. A, §6 (AFF).



36 §4113. Authority of State Tax Assessor

The assessor shall collect all taxes, interest and penalties provided by chapter 7 and by this chapter and may institute proceedings of any nature necessary or desirable for that purpose, including proceedings for the removal of personal representatives and trustees who have failed to pay the taxes due from estates in their hands. [2011, c. 380, Pt. M, §9 (NEW).]

The assessor may enforce the collection of any taxes secured by bond in a civil action brought on the bond regardless of the fact that some other official may be named as obligee in the bond. [2011, c. 380, Pt. M, §9 (NEW).]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW).



36 §4114. Amount of tax determined

The assessor shall determine the amount of tax due and payable under this chapter upon any estate or part of that estate. If, after determination and certification of the full amount of the tax upon an estate or any interest in or part of an estate, the estate receives or becomes entitled to property in addition to that shown in the estate tax return filed with the assessor or the United States Internal Revenue Service changes any item increasing the estate's liability shown in the Maine estate tax return filed with the assessor, the personal representative shall within 180 days of any receipt, entitlement or change file an amended Maine estate tax return. The assessor shall determine the amount of additional tax and shall certify the amount due, including interest and penalties, to the person by whom the tax is payable. [2011, c. 380, Pt. M, §9 (NEW).]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW).



36 §4115. Authority to make refunds

1. Refund. A personal representative or responsible party otherwise liable for the tax imposed by this chapter may request a refund of any tax imposed by this chapter within 3 years from the date the Maine estate tax return was filed or 3 years from the date the tax was paid, whichever period expires later. A claim for refund must be submitted to the assessor in writing and must state the specific grounds upon which the claim is founded. The claimant may in writing request reconsideration regarding the denial of the claim for refund pursuant to section 151.

[ 2013, c. 331, Pt. C, §19 (AMD); 2013, c. 331, Pt. C, §41 (AFF) .]

2. Limitation on payment of interest. Interest may not be paid by the assessor on an overpayment of the tax imposed by this chapter that is refunded within 60 days after the date prescribed or permitted by extension of time for filing the Maine estate tax return or within 60 days after the return is filed or within 60 days after a return requesting a refund of the overpayment is filed, whichever is later.

[ 2011, c. 380, Pt. M, §9 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW). 2013, c. 331, Pt. C, §19 (AMD). 2013, c. 331, Pt. C, §41 (AFF).



36 §4116. Appointment of personal representative on probate delay

If, upon the death of a person leaving an estate that may be liable to pay tax under this chapter, a will is not offered for probate or an application for administration is not made within 6 months after the date of death or if the personal representative does not qualify within that period, the Probate Court, upon application by the assessor, may appoint a personal representative. Nothing may prevent the assessor from petitioning for appointment within 6 months after the date of death, if in the opinion of the assessor that action is necessary. [2011, c. 380, Pt. M, §9 (NEW).]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW).



36 §4117. Persons liable

Personal representatives, trustees, grantees or donees under nonexempt conveyances or nonexempt gifts made during the life of the grantor or donor and persons to whom beneficial interests accrue by survivorship are liable for the taxes imposed by this chapter with interest, as provided, until the taxes are paid. For purposes of this section, "nonexempt conveyances" and "nonexempt gifts" mean any transfer to a person that is includable in the federal gross estate of the decedent and with respect to which no deduction is allowed in computing the federal estate tax liability. [2011, c. 380, Pt. M, §9 (NEW).]

If the tax or any part of the tax is paid or collected out of that part of the estate passing to or in possession of any person other than the personal representative in that capacity, that person is entitled to a reimbursement out of any part of the estate still undistributed or by a just and equitable contribution by the person whose interest in the estate of the decedent would have been reduced if the tax had been paid before the distribution of the estate or whose interest in the estate is subject to an equal or prior liability for the payment of tax, debts or other charges against the estate. [2011, c. 380, Pt. M, §9 (NEW).]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW).



36 §4118. Civil action by State; bond

Personal representatives are liable to the State on their administration bonds for all taxes assessable under this chapter and interest on those taxes. If no administration bond is otherwise required and except as otherwise provided in this section, the judge of probate, notwithstanding any provision of Title 18-A, shall require a bond payable to the judge or the judge's successor sufficient to secure the payment of all estate taxes and interest conditioned in substance to pay all estate taxes due to the State from the estate of the deceased with interest thereon. A bond to secure the payment of estate taxes is not required when the judge of probate finds that any estate tax due and to become due the State is reasonably secured by the lien upon real estate as provided in this chapter or by any other adequate security. An action for the recovery of estate taxes and interest lies on either of the bonds. [2011, c. 380, Pt. M, §9 (NEW).]

SECTION HISTORY

2011, c. 380, Pt. M, §9 (NEW).









Part 7: SPECIAL TAXES

Chapter 701: BLUEBERRY TAX

36 §4301. Purpose

The production and marketing of wild blueberries is one of the most important agricultural industries of the State, and this chapter is enacted into law to conserve and promote the prosperity and welfare of this State and of the wild blueberry industry of this State by fostering research and extension programs, by supporting the development of promotional opportunities and other activities related to the wild blueberry industry. [1997, c. 511, §3 (AMD).]

SECTION HISTORY

1983, c. 836, §1 (AMD). 1997, c. 511, §3 (AMD).



36 §4302. Definitions

The terms used in this chapter shall be construed as follows:

1. Blueberries.

[ 1997, c. 511, §4 (RP) .]

1-A. Grower. "Grower" means a person, firm, partnership, association or corporation engaged in the growing of wild blueberries and that is not a "processor" as defined in subsection 2.

[ 1997, c. 511, §5 (AMD) .]

1-B. Crew leader. "Crew leader" means a person designated by an owner to supervise an organized crew.

[ 1989, c. 214, §1 (NEW) .]

1-C. Organized crew. "Organized crew" means a group of people working together under the supervision of a crew leader to harvest, pick, rake, possess or remove wild blueberries from the land of an owner.

[ 1997, c. 511, §6 (AMD) .]

1-D. Owner. "Owner" includes a landowner or leaseholder of land on which wild blueberries are grown and harvested for profit, or the landowner's or leaseholder's authorized agent, and includes a receiver of wild blueberries grown in Canada and purchased from Canadian sellers.

[ 1997, c. 511, §6 (AMD) .]

1-E. Permanent record. "Permanent record" means a written record which is kept and maintained for not less than 6 years.

[ 1989, c. 214, §1 (NEW) .]

1-F. First hauler. "First hauler" means a person, firm, partnership, association or corporation engaged in the transportation of wild blueberries from the field where the berries were harvested.

[ 2007, c. 694, §4 (NEW) .]

2. Processor. "Processor" means a person, firm, partnership, association or corporation first engaged in the fresh packing, canning, freezing, pressing, grinding, juicing or dehydrating of wild blueberries whether as owner, agent or otherwise.

[ 2013, c. 331, Pt. C, §20 (AMD) .]

3. Seller. "Seller" means a person, firm, partnership, association or corporation offering unprocessed wild blueberries for sale, either to themselves or to others.

[ 2013, c. 331, Pt. C, §21 (AMD) .]

4. Shipper. "Shipper" means a person, firm, partnership, association or corporation engaged in the shipping, transporting, storing, selling or otherwise handling of wild blueberries either in processed form or as fresh fruit, whether as owner, agent or otherwise.

[ 1997, c. 511, §8 (AMD) .]

5. Transportation permit. "Transportation permit" means an official permit on forms duly adopted and furnished by the Wild Blueberry Commission of Maine to owners.

[ 1997, c. 511, §9 (AMD) .]

5-A. Unprocessed wild blueberries. "Unprocessed wild blueberries" means wild blueberries that have not been fresh packed, canned, frozen, pressed, ground, juiced or dehydrated.

[ 2013, c. 331, Pt. C, §22 (NEW) .]

6. Wild blueberries. "Wild blueberries" means all lowbush blueberries grown, purchased, sold or handled for commercial purposes in this State.

[ 1997, c. 511, §10 (NEW) .]

SECTION HISTORY

1983, c. 836, §2 (AMD). 1989, c. 29, §1 (AMD). 1989, c. 214, §1 (AMD). 1997, c. 511, §§4-10 (AMD). 2007, c. 694, §4 (AMD). 2013, c. 331, Pt. C, §§20-22 (AMD).



36 §4303. Rate of tax

There is levied and imposed a tax at the rate of 1 1/2¢ per pound on all wild blueberries processed in this State and on all unprocessed wild blueberries shipped to a destination outside this State. The tax is computed on the gross weight of the wild blueberries as delivered prior to any processing or shipping. The processor that first receives unprocessed wild blueberries in the State, or the shipper that transports unprocessed wild blueberries to a destination outside the State, is responsible for reporting and paying the tax. [2013, c. 331, Pt. C, §23 (AMD).]

A processor or shipper responsible for reporting and paying the tax imposed by this section shall charge and collect 1/2 of the tax levied under this section from the seller. [2013, c. 331, Pt. C, §23 (NEW).]

SECTION HISTORY

1977, c. 533, §1 (AMD). 1979, c. 392, §1 (AMD). 1983, c. 836, §3 (AMD). 1989, c. 29, §2 (AMD). 1997, c. 511, §11 (AMD). 2001, c. 147, §1 (AMD). 2013, c. 331, Pt. C, §23 (AMD).



36 §4303-A. Additional tax (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 425, §1 (NEW). 1979, c. 392, §2 (AMD). 1983, c. 836, §4 (AMD). 1989, c. 29, §3 (AMD). 1997, c. 511, §12 (AMD). 2001, c. 147, §2 (AMD). 2013, c. 331, Pt. C, §24 (RP).



36 §4304. Due date (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 425, §2 (AMD). 1997, c. 511, §13 (AMD). 2013, c. 331, Pt. C, §25 (RP).



36 §4305. Certification

1. Certification required. A processor or shipper of wild blueberries shall obtain certification from the assessor before processing or shipping wild blueberries. The assessor shall provide the applications for the certification, which must contain the name under which the processor or shipper is transacting business in the State, the place or places of business, the names and addresses of the persons constituting a firm, company or partnership and, if a corporation, the corporate name and names and addresses of its principal officers and agents in the State. A processor or shipper may not process or ship wild blueberries until the certification has been issued.

[ 2007, c. 694, §5 (NEW) .]

2. Violation; failure to obtain certification. A processor or shipper who fails to obtain certification under subsection 1 commits a civil violation for which a fine of not more than $5,000 may be adjudged.

[ 2007, c. 694, §5 (NEW) .]

3. Discretionary suspension or revocation. The assessor may suspend or revoke certification for:

A. Failure to pay the tax imposed by section 4303; [2013, c. 331, Pt. C, §26 (AMD).]

B. Filing false or fraudulent reports or returns; or [2007, c. 694, §5 (NEW).]

C. Failure to comply with section 4315 or 4316. [2007, c. 694, §5 (NEW).]

[ 2013, c. 331, Pt. C, §26 (AMD) .]

4. Mandatory suspension or revocation. Upon notification by the Wild Blueberry Commission of Maine, a state agency or a state, county or local law enforcement agency, the assessor shall suspend or revoke certification of a processor or shipper who is convicted under section 4316, subsection 3-A. A person convicted under section 4316, subsection 3-A whose certification has been suspended under this subsection may not obtain a new certification from the assessor for 5 years from the date of the conviction. A firm, company, partnership, association or corporation that has one or more owners, officers or employees who have been convicted under section 4316, subsection 3-A may not obtain certification from the assessor for 5 years from the date of any such conviction. The assessor may determine that an owner, officer or employee has not been convicted under section 4316, subsection 3-A if an applicant for certification submits a notarized statement attesting that none of the applicant's owners, officers or employees has been convicted under section 4316, subsection 3-A in the prior 5 years.

[ 2007, c. 694, §5 (NEW) .]

5. Certificate not license. A certificate issued by the assessor pursuant to this section is not a license within the meaning of that term in the Maine Administrative Procedure Act.

[ 2007, c. 694, §5 (NEW) .]

SECTION HISTORY

1977, c. 694, §711 (RPR). 1995, c. 639, §14 (AMD). 1997, c. 511, §14 (AMD). 2003, c. 705, §5 (AMD). 2007, c. 694, §5 (RPR). 2013, c. 331, Pt. C, §26 (AMD).



36 §4306. Tax deducted from purchase price (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 533, §2 (AMD). 1979, c. 392, §3 (AMD). 1983, c. 836, §5 (AMD). 1997, c. 511, §15 (AMD). 2001, c. 147, §3 (AMD). 2013, c. 331, Pt. C, §27 (RP).



36 §4307. Records and reports; payment of tax

Every processor or shipper responsible for reporting and paying the tax imposed by section 4303 shall, on or before November 1st of each year, report to the State Tax Assessor the quantity of unprocessed wild blueberries that are processed in this State or shipped to a destination outside the State during the current season, on forms furnished by the State Tax Assessor. The report must contain the information pertinent to collection of tax under this chapter as the State Tax Assessor prescribes. With the report, each processor or shipper shall forward payment of the full 1 1/2¢ per pound tax upon all wild blueberries reported. [2013, c. 331, Pt. C, §28 (AMD).]

SECTION HISTORY

1971, c. 425, §3 (AMD). 1977, c. 533, §3 (AMD). 1979, c. 378, §28 (AMD). 1979, c. 392, §4 (AMD). 1981, c. 364, §44 (AMD). 1983, c. 836, §6 (AMD). 1997, c. 511, §16 (AMD). 2001, c. 147, §4 (AMD). 2013, c. 331, Pt. C, §28 (AMD).



36 §4308. Inspection

The State Tax Assessor or the assessor's duly authorized agents have authority to enter any place of business of any processor or shipper or any car, boat, truck or other conveyance in which wild blueberries are to be transported and to inspect any books or records of any processor or shipper, or any premises where wild blueberries are stored, handled, transported or merchandised, for the purpose of determining what wild blueberries are taxable under this chapter or for the purpose of determining the truth or falsity of any statement or return made by any processor or shipper, and the State Tax Assessor may delegate that power to the Commissioner of Agriculture, Conservation and Forestry, or the commissioner's deputies, agents or employees. [1997, c. 511, §17 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1979, c. 731, §19 (AMD). 1997, c. 511, §17 (AMD). 2011, c. 657, Pt. W, §6 (REV).



36 §4309. Records available on limited basis (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 668, §4 (RP).



36 §4310. False returns; violations; civil action for collection (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 6, (AMD). 1977, c. 679, §27 (AMD). 1981, c. 364, §45 (RP).



36 §4311. Appropriation of moneys received (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 425, §4 (AMD). 1977, c. 533, §§4,5 (AMD). 1983, c. 836, §7 (RP).



36 §4311-A. Appropriations of money received

Money received from the tax levied by section 4303 must be appropriated for the following purposes: [2013, c. 331, Pt. C, §29 (AMD).]

1. Collection and enforcement. The commission shall pay a sum to the State Tax Assessor representing the cost incurred by the State in collection of the taxes imposed by this chapter and the enforcement of this chapter;

[ 1997, c. 511, §18 (AMD) .]

1-A. Transfer, allocation and appropriation. Money received by the Treasurer of State under this chapter, including all receipts of taxes levied under section 4303, must be transferred to the Wild Blueberry Commission of Maine in its capacity as an independent agency on a monthly basis by the 15th of the month following collection and be used for all activities of the commission authorized under this chapter. All money received by the Treasurer of State under this chapter, including all receipts of taxes levied under section 4303, must be allocated or appropriated to the commission by the Legislature. Money received by the commission does not lapse and may be invested until expended for activities authorized under this chapter;

[ 2013, c. 331, Pt. C, §30 (AMD) .]

2. Promotion and advertising. The Wild Blueberry Commission of Maine may implement programs and activities to promote and advertise wild blueberries; and join with any local, state, federal or private agency, department, firm, corporation or association to implement the purposes of this section;

[ 1997, c. 511, §18 (AMD) .]

3. Research and extension educational programs. Thirty percent of the funds collected, but not to exceed $85,000, must be dedicated to the University of Maine System for the purpose of supplementing its research and extension programs related to improved methods of growing, harvesting, processing, product development and marketing of wild blueberries. The Wild Blueberry Commission of Maine may allocate additional funds to the University of Maine System or other organizations for research and extension programs as may be appropriate to implement the purposes of this section;

[ 1997, c. 511, §18 (AMD) .]

4. Administration and other activities. The commission may allocate funds necessary for the administration of this chapter and for other activities related to the economic viability of the Maine wild blueberry industry; and

[ 1997, c. 511, §18 (AMD) .]

5. Balance of funds. Any funds remaining over and above the expenses incurred under subsection 3 do not lapse, but must be carried forward to the same fund and for the same purposes for the next fiscal year.

[ 1997, c. 511, §18 (AMD) .]

SECTION HISTORY

1983, c. 836, §8 (NEW). 1985, c. 779, §81 (AMD). 1997, c. 511, §18 (AMD). 2013, c. 331, Pt. C, §§29, 30 (AMD).



36 §4312. Advisory committee

The University of Maine System Wild Blueberry Advisory Committee, as authorized by Title 5, chapter 379, is appointed by the Wild Blueberry Commission of Maine. The committee consists of 7 members who are active in and representative of the wild blueberry industry. The duty of the committee is to advise and work with the University of Maine System to develop and approve a plan of work and budgets for research and extension programs related to the production and use of wild blueberries. [1997, c. 511, §19 (AMD).]

Current members of the advisory committee shall continue to serve for the duration of their current appointments. New appointments to the advisory committee shall be for terms of 4 years and no appointee may be eligible for reappointment until the lapse of one year from the expiration of a previous appointment. [1983, c. 836, §9 (NEW).]

SECTION HISTORY

1977, c. 533, §6 (AMD). 1983, c. 836, §9 (RPR). 1985, c. 75, (AMD). 1985, c. 295, §55 (AMD). 1985, c. 737, §A99 (AMD). 1985, c. 779, §82 (AMD). 1987, c. 402, §A186 (AMD). 1989, c. 503, §B166 (AMD). 1997, c. 511, §19 (AMD).



36 §4312-A. Appropriation of moneys received (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 425, §5 (NEW). 1977, c. 533, §7 (AMD). 1989, c. 29, §4 (RP).



36 §4312-B. Maine Blueberry Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 425, §5 (NEW). 1977, c. 533, §8 (RPR). 1983, c. 812, §272 (AMD). 1983, c. 836, §10 (RPR). 1985, c. 737, §A100 (RPR). P&SL 1987, c. 130, (AMD). 1989, c. 503, §B167 (AMD). 1995, c. 331, §2 (AMD). 1997, c. 511, §20 (RP).



36 §4312-C. Wild Blueberry Commission of Maine

1. Commission established as a public instrumentality. The Wild Blueberry Commission of Maine, as established by Title 5, section 12004-H, subsection 13-A and referred to in this section as the "commission," is established as a public body corporate and politic and an incorporated public instrumentality of the State. The exercise of powers conferred by this chapter is held to be the performance of essential government functions.

A. Employees of the commission may not be construed to be state employees for any purpose, including the state civil service provisions of Title 5, Part 2 and Title 5, chapter 372. [1997, c. 511, §21 (NEW); 1997, c. 511, §25 (AFF).]

B. The commission may not be construed to be a state agency for any purpose, including the budget, accounts and control, auditing, purchasing or other provisions of Title 5, Part 4. [1997, c. 511, §21 (NEW); 1997, c. 511, §25 (AFF).]

C. Notwithstanding paragraphs A and B:

(1) Employees of the commission may be state employees for the purposes of the state retirement provisions of Title 5, Part 20 and the state employee health insurance program under Title 5, chapter 13, subchapter II;

(2) For the purposes of the Maine Tort Claims Act, the commission is a governmental entity and its employees and members are employees as those terms are defined in Title 14, section 8102;

(3) Funds received by the commission pursuant to this chapter must be allocated to the commission by the Legislature in accordance with Title 5, section 1673; and

(4) All meetings and records of the commission are subject to the provisions of Title 1, chapter 13, subchapter I, except that by majority vote of those members present, records and meetings of the commission may be closed to the public when public disclosure of the subject matter of the records or meetings would adversely affect the competitive position of the wild blueberry industry of the State or segments of that industry. The Commissioner of Agriculture, Conservation and Forestry and those members of the Legislature appointed to serve on the joint standing committee of the Legislature having jurisdiction over agricultural, conservation and forestry matters have access to all material designated confidential by the commission. [1997, c. 511, §21 (NEW); 1997, c. 511, §25 (AFF); 2011, c. 657, Pt. W, §6 (REV).]

[ 1997, c. 511, §21 (NEW); 1997, c. 511, §25 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

2. Appointment. Appointments to the commission are made by the Commissioner of Agriculture, Conservation and Forestry.

[ 1997, c. 511, §21 (NEW); 1997, c. 511, §25 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

3. Membership. The commission consists of 8 members who are active in and representative of the wild blueberry industry, appointed by the Commissioner of Agriculture, Conservation and Forestry. Three members must be grower representatives. For the purposes of this section, "grower" means a person, firm, partnership, association or corporation engaged in the growing of wild blueberries and processing less than 1,000,000 pounds of wild blueberries in a calendar year. Five members must be processor representatives who process 1,000,000 pounds or more of wild blueberries in a calendar year.

[ 1997, c. 511, §21 (NEW); 1997, c. 511, §25 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

4. Term. Members are appointed to staggered 4-year terms so that the terms of 2 members expire on August 31st of every year. If the Commissioner of Agriculture, Conservation and Forestry fails to make an appointment prior to the expiration of a member's term, that member continues to serve until the commissioner makes an appointment for the remainder of that term. If a vacancy occurs prior to the expiration of a specified term, the Commissioner of Agriculture, Conservation and Forestry shall appoint an individual to serve only the remainder of that term.

[ 2011, c. 579, §2 (RPR); 2011, c. 657, Pt. W, §6 (REV) .]

5. Organization. Members of the commission shall elect annually by majority vote one member of the commission to serve as chair and one member to serve as vice-chair. The commission may appoint by majority vote an executive director who is the commission's chief administrator and such personnel as the commission considers necessary to administer policies and programs established by the commission. The executive director and other staff serve at the pleasure of the commission. The salaries paid to the executive director and other staff of the commission are fixed by the commission. The executive director and other staff are not subject to the personnel laws of the State.

[ 1997, c. 511, §21 (NEW); 1997, c. 511, §25 (AFF) .]

6. Compensation of commissioners. Members of the commission are entitled to compensation in accordance with Title 5, chapter 379.

[ 1997, c. 511, §21 (NEW); 1997, c. 511, §25 (AFF) .]

7. Function of commission. It is the responsibility of the commission to utilize and allocate such funds as may be available from the funds collected under section 4307. The commission may make contracts or enter into contracts with any local, state, federal or private agency, department, firm, corporation or association as may be necessary to carry out the purposes of this chapter.

[ 1997, c. 511, §21 (NEW); 1997, c. 511, §25 (AFF) .]

8. Debt. A debt or obligation incurred by the commission is not a debt or obligation of the State.

[ 1997, c. 511, §21 (NEW); 1997, c. 511, §25 (AFF) .]

9. Books and records. The commission shall keep books, records and accounts of all its activities, which must be open to inspection and audit by the State at all times. An independent certified public accountant shall conduct an annual audit of the financial records of the commission and report the results of the audit to the commission, the Commissioner of Agriculture, Conservation and Forestry, the Treasurer of State and the Legislature.

[ 1997, c. 511, §21 (NEW); 1997, c. 511, §25 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

10. Funding. The commission may receive and expend funds from any source, public or private, that it determines necessary to carry out its purposes.

[ 1997, c. 511, §21 (NEW); 1997, c. 511, §25 (AFF) .]

11. Appropriation and use of money received. The commission may accept grants or contributions of money or other things of value from any source, public or private. Those grants or other contributions must be held by the commission and used to carry out the purposes of this chapter, subject to any condition under which the grant or contribution was accepted by the commission.

[ 1997, c. 511, §21 (NEW); 1997, c. 511, §25 (AFF) .]

12. Bylaws. The commission may adopt bylaws to govern its functions.

[ 1997, c. 511, §21 (NEW); 1997, c. 511, §25 (AFF) .]

SECTION HISTORY

1997, c. 511, §21 (NEW). 1997, c. 511, §25 (AFF). 2011, c. 579, §2 (AMD). 2011, c. 657, Pt. W, §6 (REV).



36 §4313. Tax as additional (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 364, §46 (RP).



36 §4314. Permit required

1. Possession or removal unlawful. It is unlawful for a person to harvest, pick, rake, possess or remove wild blueberries from the land of an owner without first securing written permission from the owner or the owner's authorized agent. This section does not apply to members of an organized crew, if the crew leader has first secured the written permission of the owner. The written permission must identify the land by reference to tax map, lot number and town, township or plantation or to global positioning coordinates for the area where wild blueberries are managed. A person authorized to make inspections under this chapter may require a person on the land of an owner who has possession of wild blueberries or is found harvesting, raking, picking or removing wild blueberries to show valid written permission. Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2007, c. 694, §6 (AMD) .]

2. No effect on other laws. Nothing in this section may be construed:

A. To relieve any person of any obligation to obtain permission to enter upon the land or premises of another; or [1989, c. 214, §2 (NEW).]

B. To affect any criminal or civil liability which may exist for unauthorized entry, trespass, theft or conversion. [1989, c. 214, §2 (NEW).]

[ 1989, c. 214, §2 (NEW) .]

3. Violation; first offense. A person who violates subsection 1 commits a Class E crime.

[ 2007, c. 694, §7 (RPR) .]

4. Violation; subsequent offenses. A person who violates subsection 1 when the person has 2 prior convictions for violation of subsection 1 commits a Class D crime. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence.

[ 2007, c. 694, §8 (NEW) .]

SECTION HISTORY

1989, c. 214, §2 (NEW). 1997, c. 511, §22 (AMD). 2007, c. 694, §§6-8 (AMD).



36 §4315. Transportation of wild blueberries

1. Transportation of wild blueberries; permit required. A person may not transport wild blueberries in quantities exceeding 25 pounds without first obtaining a transportation permit on an official form to be furnished by the Wild Blueberry Commission of Maine. The Wild Blueberry Commission of Maine shall issue upon request uniquely numbered transportation permit forms to owners. Owners shall issue the transportation permits to first haulers or shippers who transport wild blueberries directly from the field from which the wild blueberries were harvested. Each transportation permit issued automatically expires on the 30th of September in the year in which it was issued. This subsection does not apply to wild blueberries that have been received by a certified shipper or processor and have been weighed, logged into a permanent record-keeping system and reloaded onto a vehicle for shipping under a bill of lading.

[ 2007, c. 694, §9 (AMD) .]

1-A. Records of permits; confidentiality. When an owner issues a transportation permit, the owner shall send a copy to the Wild Blueberry Commission of Maine within 3 business days of the date of issuance. The commission shall keep a permanent record of all transportation permits issued. The commission shall establish the form and content of transportation permits and establish the record-keeping requirements for the commission and owners. Notwithstanding any provision of Title 1, chapter 13, subchapter 1 to the contrary, records pertaining to transportation permits required to be kept by the Wild Blueberry Commission of Maine under this section are confidential to the extent necessary to preserve the identity of parties to individual business transactions. The confidential status does not apply when records kept by the Wild Blueberry Commission of Maine are needed as evidence in a proceeding to enforce the provisions of this chapter or in a prosecution for a violation of any other criminal law.

[ 2007, c. 694, §9 (AMD) .]

1-B. Restrictions on first haulers. A first hauler who is not certified as a shipper may not transport berries from the field to any entity other than a shipper or a processor holding a valid certification under section 4305.

[ 2007, c. 694, §9 (NEW) .]

2. Permits subject to forgery laws. Every permit specified under this section is deemed to be a written instrument subject to the laws of forgery.

[ 1989, c. 214, §2 (NEW) .]

3. Violation. The following penalties apply to violations of this section.

A. Except as provided in subsection 4, a person who transports wild blueberries in violation of this section commits :

(1) A Class E crime; or

(2) A Class D crime if the person has 2 or more prior convictions under this paragraph.

A violation under this paragraph is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2007, c. 694, §9 (AMD).]

B. A person who violates any other provision of this section commits a civil violation for which a fine of not more than $1,000 may be adjudged. [2007, c. 694, §9 (AMD).]

[ 2007, c. 694, §9 (AMD) .]

4. Exceptions. A person is not guilty of transporting wild blueberries without a transportation permit if:

A. The person is transporting wild blueberries that were not harvested in this State; [2007, c. 694, §9 (AMD).]

B. That person purchased the wild blueberries at a store, farm stand, produce market or other retail outlet; or [2007, c. 694, §9 (AMD).]

C. That person is an owner transporting less than 100 pounds of wild blueberries harvested from the owner's own land to the owner's residence for personal use. [2007, c. 694, §9 (NEW).]

[ 2007, c. 694, §9 (AMD) .]

SECTION HISTORY

1989, c. 214, §2 (NEW). 1989, c. 859, §1 (AMD). 1997, c. 511, §23 (AMD). 1999, c. 194, §1 (AMD). 2003, c. 452, §§U6-8 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 694, §9 (AMD).



36 §4316. Receivers of wild blueberries

1. Record keeping required. A shipper or processor who transports or receives wild blueberries shall keep a permanent record of each lot or load of wild blueberries. The record must include the name of the driver of the vehicle used to deliver the wild blueberries, the date of delivery, the delivery point, a copy of the transportation permit, the driver's license number and the total pounds of wild blueberries delivered.

[ 2007, c. 694, §10 (AMD) .]

2. Inspection of permit required. It is unlawful for a shipper or processor to receive or accept delivery of wild blueberries without first inspecting the transportation permit of the driver of the vehicle used to deliver the wild blueberries and creating a permanent record in accordance with subsection 1.

[ 2007, c. 694, §10 (AMD) .]

3. Violation; civil. The failure to keep the permanent records of wild blueberries transported or received as required in this section, failure to inspect the transportation permit of a driver of a vehicle used to deliver wild blueberries or any other violation of this section is a civil violation punishable by a fine of not more than $5,000 for a first-time violation and punishable by a fine of not more than $10,000 when the person is found to have committed a prior civil violation of this section within the prior 5 years.

[ 2007, c. 694, §10 (AMD) .]

3-A. Violation; criminal. A shipper or processor who violates this section when the shipper or processor is found to have committed 2 prior civil violations of this section commits a Class D crime. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence.

[ 2007, c. 694, §10 (NEW) .]

3-B. Strict liability crime. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2007, c. 694, §10 (NEW) .]

4. Audits. The Wild Blueberry Commission of Maine may request the Department of Agriculture, Conservation and Forestry to conduct audits of the records of shippers or processors for the purpose of ascertaining compliance with this section. The commissioner, or a duly authorized agent, has free access, during normal business hours, to all records required to be kept by shippers or processors pursuant to this section and also to shippers' or processors' accounts payable, accounts receivable, records of inventories, actual inventories, records of shipments and such other business records as are needed to ascertain compliance with this section. Any documents inspected or taken by the department in furtherance of the audit functions or any other information collected by the department pursuant to the audit must be kept confidential notwithstanding any provision to the contrary contained in Title 1, chapter 13, subchapter 1. This confidential status does not apply to any documents, records or information that is needed as evidence in any civil or criminal proceeding to enforce any law under this chapter or any other criminal law.

[ 2007, c. 694, §10 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1989, c. 214, §2 (NEW). 1989, c. 859, §§2,3 (AMD). 1997, c. 511, §24 (AMD). 2007, c. 694, §10 (AMD). 2011, c. 657, Pt. W, §5 (REV).



36 §4317. Authorized law enforcement

State police, county sheriffs and their deputies, municipal enforcement officers, state forest rangers and game wardens are authorized to make inspections, conduct investigations, make arrests and otherwise enforce this chapter. [1989, c. 214, §2 (NEW).]

SECTION HISTORY

1989, c. 214, §2 (NEW).



36 §4318. Sunset provision (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 214, §2 (NEW). 1991, c. 506, §6 (RP).






Chapter 703: CIGARETTE TAX

36 §4361. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 458, §1 (AMD).]

1. Dealer.

[ 2007, c. 438, §88 (RP) .]

1-A. Cigarette. "Cigarette" means a cigarette, as defined in Section 5702 of the Code.

[ 1997, c. 458, §1 (AMD) .]

1-B. Delivery sale. "Delivery sale" means a sale of cigarettes to a consumer in this State when:

A. The purchaser submits the order for the sale by means of telephonic or other electronic method of voice transmission, the Internet or a delivery service; or [2011, c. 285, §9 (NEW).]

B. The cigarettes are delivered by use of a delivery service. [2011, c. 285, §9 (NEW).]

[ 2011, c. 285, §9 (NEW) .]

2. Distributor. "Distributor" means any person engaged in this State in the business of producing or manufacturing cigarettes in this State, importing cigarettes into this State, making delivery sales or making wholesale purchases or sales of cigarettes in this State on which the tax imposed by this chapter has not been paid.

[ 2011, c. 285, §10 (AMD) .]

3. Licensed dealer.

[ 1983, c. 838, §12 (RP) .]

4. Licensed distributor. "Licensed distributor" means a distributor licensed under this chapter.

[ 1983, c. 828, §12 (AMD) .]

4-A. Licensed wholesale dealer.

[ 1997, c. 458, §1 (RP) .]

5. Person.

[ 1997, c. 458, §1 (RP) .]

6. Sale or sell. "Sale" or "sell" includes or applies to gifts, exchanges and barter.

[ 1997, c. 458, §1 (AMD) .]

7. Sub-jobber.

[ 1997, c. 458, §1 (RP) .]

8. Tax Assessor.

[ 1979, c. 378, §29 (RP) .]

9. Unclassified importer.

[ 1997, c. 458, §1 (RP) .]

10. Unstamped cigarettes. "Unstamped cigarettes" means cigarettes to which stamps issued by the State Tax Assessor pursuant to section 4366-A are not affixed.

[ 1997, c. 458, §1 (NEW) .]

SECTION HISTORY

1979, c. 378, §29 (AMD). 1983, c. 828, §12 (AMD). 1997, c. 458, §1 (AMD). 2007, c. 438, §88 (AMD). 2011, c. 285, §§9, 10 (AMD).



36 §4362. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §287 (AMD). 1979, c. 508, §1 (AMD). 1983, c. 828, §13 (AMD). 1997, c. 458, §2 (RP).



36 §4362-A. Licenses

1. Generally. A distributor doing business in this State shall obtain a license from the assessor. A license must be obtained for each wholesale outlet maintained by the distributor. A distributor's license must be prominently displayed on the premises covered by the license. A distributor's license issued pursuant to this section is not a license within the meaning of that term in the Maine Administrative Procedure Act.

[ 2015, c. 300, Pt. A, §36 (AMD) .]

2. Applications; forms. An application for a distributor's license must be made on a form prescribed and issued by the assessor. Licenses are issued in the form prescribed by the assessor and must contain the name and address of the licensed distributor, the address of the place of business and such other information as the assessor may require for the proper administration of this chapter.

[ 2007, c. 438, §89 (AMD) .]

3. Expiration and reissuance. A distributor's license expires one year from the 30th day of June next succeeding the date of issuance unless sooner revoked by the assessor pursuant to subsection 5 or unless the business with respect to which the license was issued is sold, in either of which cases the holder of the license shall immediately surrender it to the assessor.

A person may not be issued a distributor's license or granted a renewal of a license unless the person certifies in writing to the Attorney General that the person is in compliance with Title 22, section 1580-L.

[ 2003, c. 439, §2 (AMD) .]

4. Penalties. The following penalties apply to violations of this section.

A. A distributor who imports into this State any cigarettes without holding a distributor's license issued by the assessor pursuant to this section commits a civil violation for which a fine of not less than $250 and not more than $500 must be adjudged. [2003, c. 452, Pt. U, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A distributor who violates paragraph A after having been previously adjudicated as violating paragraph A commits a civil violation for which a fine of not less than $500 and not more than $1,000 must be adjudged for each subsequent violation. [2003, c. 452, Pt. U, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A distributor who sells at wholesale, offers for sale at wholesale or possesses with intent to sell at wholesale any cigarettes without holding a distributor's license issued by the assessor pursuant to this section commits a civil violation for which a fine of not less than $250 and not more than $500 must be adjudged. [2003, c. 452, Pt. U, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. A distributor who violates paragraph C after having been previously adjudicated as violating paragraph C commits a civil violation for which a fine of not less than $500 and not more than $1,000 must be adjudged for each subsequent violation. [2003, c. 452, Pt. U, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. U, §9 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Revocation or suspension. The assessor may revoke or suspend the license of a distributor for failure to comply with any provision of this chapter or if the distributor no longer imports or sells cigarettes. Any person aggrieved by a revocation or suspension may request reconsideration as provided in section 151.

[ 2007, c. 438, §90 (AMD) .]

SECTION HISTORY

1997, c. 458, §3 (NEW). 2001, c. 526, §3 (AMD). 2003, c. 439, §2 (AMD). 2003, c. 452, §U9 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 438, §§89,90 (AMD). 2015, c. 300, Pt. A, §36 (AMD).



36 §4363. -- expiration; reissuance (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 508, §2 (AMD). 1997, c. 458, §4 (RP).



36 §4364. -- revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 828, §14 (AMD). 1997, c. 458, §5 (RP).



36 §4365. Rate of tax

A tax is imposed on all cigarettes imported into this State or held in this State by any person for sale at the rate of 100 mills for each cigarette. Payment of the tax is evidenced by the affixing of stamps to the packages containing the cigarettes. [2005, c. 457, Pt. AA, §1 (AMD); 2005, c. 457, Pt. AA, §8 (AFF).]

SECTION HISTORY

1965, c. 343, §§1,2 (AMD). P&SL 1967, c. 154, §G (AMD). P&SL 1967, c. 191, §§E1,E2 (AMD). 1967, c. 544, §§96,97 (AMD). 1967, c. 544, §§110,113 (RP). 1969, c. 295, §§6,7 (AMD). P&SL 1971, c. 117, §§E1,2 (AMD). 1973, c. 768, §§2,3 (AMD). 1975, c. 623, §60 (AMD). 1977, c. 477, §§13,14 (AMD). 1977, c. 696, §288 (AMD). 1979, c. 127, §198 (AMD). 1983, c. 477, Pt. F, Subpt. 2, (AMD). 1983, c. 859, §§M8,M13 (AMD). 1985, c. 1, (AMD). 1985, c. 535, §9 (AMD). 1989, c. 588, §D1 (AMD). 1997, c. 458, §6 (RPR). 1997, c. 560, §A2 (AMD). 1997, c. 560, §A5 (AFF). 1997, c. 643, §T3 (AMD). 1997, c. 643, §T6 (AFF). 1997, c. 750, §D1 (AFF). 1999, c. 414, §37 (AMD). 2001, c. 396, §31 (AMD). 2001, c. 439, §SSSS1 (AMD). 2001, c. 439, §SSSS4 (AFF). 2003, c. 705, §6 (AMD). 2005, c. 218, §44 (AMD). 2005, c. 457, §AA1 (AMD). 2005, c. 457, §AA8 (AFF).



36 §4365-A. Rate of tax after September 30, 1989 (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 535, §10 (NEW). 1989, c. 588, §D2 (AMD). 1997, c. 458, §7 (RP).



36 §4365-B. Rate of tax after December 31, 1990 (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §D3 (NEW). 1997, c. 458, §8 (RP).



36 §4365-C. Rate of tax after June 30, 1991 (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §D3 (NEW). 1997, c. 458, §8 (RP).



36 §4365-D. Rate of tax beginning November 1, 1997 (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 560, §A3 (NEW). 1997, c. 560, §A5 (AFF). 1997, c. 643, §T4 (AMD). 1997, c. 643, §T6 (AFF). 1997, c. 750, §D1 (AFF). 1999, c. 414, §38 (RP).



36 §4365-E. Application of cigarette tax rate increase effective October 1, 2001 (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §SSSS2 (NEW). 2005, c. 218, §45 (AMD). 2005, c. 457, §AA8 (AFF). 2005, c. 457, §AA2 (RP).



36 §4365-F. Application of cigarette tax rate increase effective September 19, 2005

The following provisions apply to cigarettes held for resale on September 19, 2005. [2005, c. 457, Pt. AA, §3 (NEW); 2005, c. 457, Pt. AA, §8 (AFF).]

1. Stamped rate. Cigarettes stamped at the rate of 50 mills per cigarette and held for resale after September 18, 2005 are subject to tax at the rate of 100 mills per cigarette.

[ 2005, c. 457, Pt. AA, §3 (NEW); 2005, c. 457, Pt. AA, §8 (AFF) .]

2. Liability. A person possessing cigarettes for resale is liable for the difference between the tax rate of 100 mills per cigarette and the tax rate of 50 mills per cigarette in effect before September 19, 2005. Stamps indicating payment of the tax imposed by this section must be affixed to all packages of cigarettes held for resale as of September 19, 2005, except that cigarettes held in vending machines as of that date do not require that stamp.

[ 2005, c. 457, Pt. AA, §3 (NEW); 2005, c. 457, Pt. AA, §8 (AFF) .]

3. Vending machines. Notwithstanding any other provision of this chapter, it is presumed that all cigarette vending machines are filled to capacity on September 19, 2005 and that the tax imposed by this section must be reported on that basis. A credit against this inventory tax must be allowed for cigarettes stamped at the rate of 100 mills per cigarette placed in vending machines before September 19, 2005.

[ 2005, c. 457, Pt. AA, §3 (NEW); 2005, c. 457, Pt. AA, §8 (AFF) .]

4. Payment. Payment of the tax imposed by this section must be made to the assessor by December 19, 2005, accompanied by forms prescribed by the assessor.

[ 2005, c. 457, Pt. AA, §3 (NEW); 2005, c. 457, Pt. AA, §8 (AFF) .]

SECTION HISTORY

2005, c. 457, §AA3 (NEW). 2005, c. 457, §AA8 (AFF).



36 §4366. Stamps provided by State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 343, §3 (AMD). P&SL 1967, c. 191, §E3 (AMD). 1969, c. 504, §50 (AMD). 1973, c. 768, §5 (AMD). 1981, c. 364, §47 (AMD). 1983, c. 828, §15 (AMD). 1997, c. 458, §9 (RP).



36 §4366-A. Cigarette tax stamps

1. Generally.

[ 2009, c. 361, §22 (RP) .]

2. Provided to sellers. The State Tax Assessor shall provide stamps to a licensed distributor upon submission by the licensed distributor of a cigarette tax return in a form prescribed by the assessor. The stamps must be of a design suitable to be affixed to packages of cigarettes as evidence of the payment of the tax imposed by this chapter. The assessor may permit a licensed distributor to pay for the stamps within 30 days after the date of purchase, if a bond satisfactory to the assessor in an amount not less than 50% of the sale price of the stamps has been filed with the assessor conditioned upon payment for the stamps. Such a distributor may continue to purchase stamps on a 30-day deferral basis only if it remains current with its cigarette tax obligations. The assessor may not sell additional stamps to a distributor that has failed to pay in full within 30 days for stamps previously purchased until such time as the overdue payment is received. The assessor shall sell cigarette stamps to licensed distributors at the following discounts from their face value:

A. [2007, c. 438, §93 (RP).]

B. [2007, c. 438, §93 (RP).]

C. [2007, c. 438, §93 (RP).]

D. For stamps at the face value of 100 mills, the discount rate is 1.15%. [2007, c. 438, §93 (AMD).]

[ 2009, c. 361, §23 (AMD) .]

3. Affixed to cigarettes. A distributor shall affix stamps of the proper denominations to individual packages of cigarettes sold or distributed by the distributor in this State. The distributor shall affix the stamps in the manner specified by the assessor before the cigarettes are transferred out of the possession of the distributor. A distributor may not sell, offer for sale or display for sale in this State cigarettes that do not bear stamps evidencing the payment of the tax imposed by this chapter, except that a licensed distributor may sell unstamped cigarettes to another licensed distributor if the sales are documented in a form prescribed by the assessor. The face value of the stamps must be considered as part of the retail cost of the cigarettes.

[ 2009, c. 361, §24 (AMD) .]

4. Resale and reuse of stamps prohibited. A distributor may not:

A. Sell, transfer, reaffix or reuse cigarette stamps issued by the assessor pursuant to this chapter. [2007, c. 438, §94 (AMD).]

B. [2007, c. 438, §94 (RP).]

[ 2007, c. 438, §94 (AMD) .]

4-A. Redemption of stamps before July 1, 2012. Before July 1, 2012, the assessor shall redeem any unused, uncancelled stamps presented within one year of the date of purchase by a licensed distributor at a price equal to the amount paid for them. Credit for uncancelled stamps is allowed only on full, unopened rolls unless the distributor ceases business as a distributor and returns the license issued under section 4362-A. The assessor may also redeem, at face value, cigarette tax stamps affixed to packages of cigarettes that have become unsalable if application is made within 90 days of the return of the unsalable cigarettes to the manufacturer.

[ 2011, c. 441, §1 (AMD) .]

4-B. Redemption of stamps beginning July 1, 2012. Beginning July 1, 2012, the assessor shall redeem any unused, uncancelled stamps presented within one year of the date of purchase by a licensed distributor at a price equal to the amount paid for them. Credit for uncancelled stamps is allowed only on full, unopened rolls unless the distributor ceases business as a distributor and returns the license issued under section 4362-A. The assessor may also redeem, at face value, cigarette tax stamps affixed to packages of cigarettes that have become unsalable if application is made within 90 days of the return of the unsalable cigarettes to the manufacturer or of the destruction of the unsalable cigarettes by the distributor. The assessor may either witness the destruction of the unsalable cigarettes or may accept another form of proof that the unsalable cigarettes have been destroyed by the distributor or returned to the manufacturer.

[ 2011, c. 441, §2 (NEW) .]

5. Possession of unstamped cigarettes; presumption of intent for sale. The possession in this State by any person other than a licensed distributor of unstamped cigarettes is prima facie evidence that the cigarettes have been imported and that they are intended for sale in this State.

[ 1997, c. 458, §10 (NEW) .]

6. Penalties. The following penalties apply to violations of this section.

A. A person who sells, offers for sale, displays for sale or possesses with intent to sell unstamped cigarettes in violation of this section commits a Class D crime. [2003, c. 452, Pt. U, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. [2009, c. 361, §25 (RP).]

C. A person who sells, transfers, reaffixes or reuses cigarette stamps in violation of this section commits a Class D crime. [2009, c. 361, §25 (AMD).]

D. [2009, c. 361, §25 (RP).]

Except as otherwise specifically provided, violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2009, c. 361, §25 (AMD) .]

SECTION HISTORY

1997, c. 458, §10 (NEW). 2001, c. 439, §SSSS3 (AMD). 2003, c. 452, §§U10-13 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 218, §46 (AMD). 2005, c. 457, §§AA4,5 (AMD). 2005, c. 457, §AA8 (AFF). 2005, c. 622, §25 (AMD). 2005, c. 622, §34 (AFF). 2007, c. 438, §§91-95 (AMD). 2009, c. 361, §§22-25 (AMD). 2011, c. 441, §§1, 2 (AMD).



36 §4366-B. Importation of unstamped cigarettes

1. Generally. Except as provided in subsection 2, only a licensed distributor may import unstamped cigarettes into this State.

[ 2007, c. 438, §96 (AMD) .]

2. Exception for personal use. An individual who is not a licensed distributor may transport cigarettes into this State and may transport cigarettes from place to place within this State for the individual's personal use in a quantity not greater than 2 cartons.

[ 2007, c. 438, §96 (AMD) .]

3. Evidence. The possession of more than 2 cartons of unstamped cigarettes by a person who is not a licensed distributor is prima facie evidence of a violation of this section.

[ 2007, c. 438, §96 (AMD) .]

4. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a Class E crime. [2003, c. 452, Pt. U, §14 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this section when the person has one or more prior convictions for violation of this section commits a Class D crime. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. [2003, c. 452, Pt. U, §14 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. U, §14 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1997, c. 458, §10 (NEW). 1997, c. 668, §27 (AMD). 2003, c. 452, §U14 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 438, §96 (AMD).



36 §4366-C. Sales of cigarettes in contravention of law

1. Cigarettes; stamps not affixed. A distributor may not offer for sale, sell or affix a stamp to a package of cigarettes if the package:

A. Does not comply with the Federal Cigarette Labeling and Advertising Act, 15 United States Code, Section 1331, et seq., for the placement of labels, warnings or any other information for a package of cigarettes to be sold within the United States; [1999, c. 616, §3 (NEW).]

B. Is labeled "For Export Only," "U.S. Tax Exempt," "For Use Outside U.S." or with other wording indicating that the manufacturer did not intend that the product be sold in the United States; [1999, c. 616, §3 (NEW).]

C. Has been altered by adding or deleting wording, labels or warnings described in paragraphs A and B; [1999, c. 616, §3 (NEW).]

D. Has been imported into the United States in violation of 26 United States Code, Section 5754; or [1999, c. 616, §3 (NEW).]

E. In any way violates federal trademark or copyright laws. [1999, c. 616, §3 (NEW).]

[ 2007, c. 438, §97 (AMD) .]

2. Deceptive practice. Selling a package of cigarettes described in subsection 1, with or without a stamp, is an unfair or deceptive act or practice under the Maine Unfair Trade Practices Act.

[ 1999, c. 616, §3 (NEW) .]

2-A. Shipment only to licensed retailers. A distributor may not sell or offer to sell cigarettes to a retailer unless the retailer has provided documentation to the distributor that the retailer holds a current retail tobacco license issued under Title 22, section 1551-A.

[ 2007, c. 172, §1 (NEW) .]

3. Penalties. The following penalties apply to violations of this section.

A. A distributor who violates this section commits a Class E crime. [2007, c. 438, §97 (AMD).]

B. A distributor who violates this section when the distributor has one or more prior convictions for violation of this section commits a Class D crime. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. [2007, c. 438, §97 (AMD).]

Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2007, c. 438, §97 (AMD) .]

SECTION HISTORY

1999, c. 616, §3 (NEW). 2003, c. 452, §U15 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 172, §1 (AMD). 2007, c. 438, §97 (AMD).



36 §4366-D. Additional cigarette tax (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 450, §D1 (NEW). 2005, c. 218, §47 (RP).



36 §4367. Resale of stamps prohibited; redemption (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 22, (AMD). 1997, c. 458, §11 (RP).



36 §4368. Stamps affixed by licensed dealers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 535, §11 (AMD). 1997, c. 458, §12 (RP).



36 §4369. Stamps affixed by licensed dealers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 508, §3 (AMD). 1983, c. 828, §16 (AMD). 1985, c. 535, §12 (AMD). 1997, c. 458, §13 (RP).



36 §4370. Sale of unstamped cigarettes prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 62, (AMD). 1977, c. 696, §289 (AMD). 1979, c. 508, §4 (AMD). 1983, c. 828, §17 (AMD). 1997, c. 458, §14 (RP).



36 §4371. Possession of unstamped cigarettes; prima facie evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 828, §18 (AMD). 1997, c. 458, §15 (RP).



36 §4372. Unstamped cigarettes to be confiscated (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 31, §§1,2 (AMD). 1977, c. 696, §290 (AMD). 1983, c. 828, §19 (AMD). 1997, c. 458, §16 (RP).



36 §4372-A. Seizure and forfeiture of contraband cigarettes

1. Generally. Except as provided in subsection 2, any unstamped cigarettes or cigarettes described in section 4366-C, subsection 1 that are found in this State are hereby declared to be contraband goods subject to seizure by and forfeiture to the State. All law enforcement officers, including contract officers pursuant to Title 22, section 1556-A, and duly authorized agents of the State Tax Assessor may seize contraband cigarettes under the process described in subsection 3.

[ 1999, c. 616, §4 (AMD) .]

2. Exceptions. The following cigarettes are not subject to seizure:

A. Unstamped cigarettes in the possession of a licensed distributor; [1997, c. 458, §17 (NEW).]

B. Unstamped cigarettes in the course of transit from outside the State that are consigned to a licensed distributor; and [2007, c. 438, §98 (AMD).]

C. Unstamped cigarettes in a quantity of 2 cartons or less in the possession of an individual who is not a licensed distributor. [1997, c. 668, §28 (AMD).]

Notwithstanding paragraphs A, B and C, cigarettes described in section 4366-C, subsection 1 are subject to seizure under the process described in subsection 3, unless the distributor can prove the cigarettes are to be exported out of the country.

[ 2007, c. 438, §98 (AMD) .]

3. Procedure for seizure. Contraband cigarettes may be seized by law enforcement officers and by duly authorized agents of the State Tax Assessor who have probable cause to believe that the cigarettes are unstamped cigarettes or cigarettes described in section 4366-C, subsection 1 under the following circumstances:

A. When the cigarettes are discovered in a place where the law enforcement officer or agent has the lawful right to be in the performance of official duties; or [1997, c. 458, §17 (NEW).]

B. When the seizure is incident to a search under a valid search warrant or an inspection under a valid administrative inspection warrant. [1997, c. 458, §17 (NEW).]

[ 1999, c. 616, §6 (AMD) .]

4. Procedure for forfeiture. A petition for forfeiture must be filed as provided in this subsection.

A. A district attorney or assistant district attorney, or the Attorney General or an Assistant Attorney General, may petition the District Court in the name of the State in the nature of a proceeding in rem to order the forfeiture of contraband cigarettes. [1997, c. 458, §17 (NEW).]

B. There may be no discovery other than under the Maine Rules of Civil Procedure, Rule 36, except by order of the court upon a showing of substantial need. An order permitting discovery must set forth in detail the areas in which substantial need has been shown and the extent to which discovery may take place. [1997, c. 458, §17 (NEW).]

C. A petition for forfeiture filed pursuant to this section must be accepted by the District Court without the assessment or payment of civil entry or filing fees otherwise provided for by rule of court. [1997, c. 458, §17 (NEW).]

[ 1997, c. 458, §17 (NEW) .]

5. Jurisdiction and venue. Cigarettes subject to forfeiture under this section must be declared forfeited by the District Court having jurisdiction over the cigarettes. Venue is in the location where the contraband cigarettes are seized or in Kennebec County.

[ 1997, c. 458, §17 (NEW) .]

6. Type of action; burden of proof. A proceeding instituted pursuant to this section is an in rem civil action. The State has the burden of proving all material facts by a preponderance of the evidence and the owner of the cigarettes or other person claiming the cigarettes has the burden of proving by a preponderance of the evidence one of the exceptions set forth in subsection 2.

[ 1997, c. 458, §17 (NEW) .]

7. Hearings; disposition; deposit of funds. At a hearing, other than a default proceeding, the court shall hear evidence, make findings of fact, enter conclusions of law and file a final order from which the parties have the right of appeal. When cigarettes are ordered forfeited, the final order must provide for the disposition of the cigarettes by the State Tax Assessor by public auction or by the State Purchasing Agent. Proceeds must be deposited in the General Fund. Cigarettes described in section 4366-C, subsection 1 must be destroyed by the State Tax Assessor in a manner that prevents their reintroduction into the marketplace.

[ 1999, c. 616, §6 (AMD) .]

8. Default proceedings. Default proceedings must be held in the same manner as default proceedings in other civil actions, except that service of motions and affidavits related to the default proceedings need not be served upon any person who has not answered or otherwise defended in the action.

[ 1997, c. 458, §17 (NEW) .]

SECTION HISTORY

1997, c. 458, §17 (NEW). 1997, c. 668, §28 (AMD). 1999, c. 616, §§4-6 (AMD). 2007, c. 438, §98 (AMD).



36 §4373. Forfeiture proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 4, (AMD). 1979, c. 615, §1 (AMD). 1983, c. 828, §20 (AMD). 1997, c. 458, §18 (RP).



36 §4373-A. Records required; inspection and examination; assessment of tax deficiency

1. Generally. Distributors shall keep complete and accurate records of all cigarettes that they manufacture, produce, purchase, transfer or sell. The records must be of a kind and in the form prescribed by the State Tax Assessor and must be safely preserved for 6 years in a manner that ensures permanency and accessibility by authorized agents of the assessor. Records maintained by distributors must include the following data on either a calendar or fiscal year basis:

A. An inventory of unaffixed Maine cigarette stamps by denomination; [1997, c. 458, §19 (NEW).]

B. An inventory of stamped cigarettes, by pack size; [1997, c. 458, §19 (NEW).]

C. An inventory of unstamped cigarettes, by pack size; and [1997, c. 458, §19 (NEW).]

D. Copies of all documents supporting redemption for tax on unused, uncancelled stamps and for unsalable cigarettes. [1997, c. 458, §19 (NEW).]

If the rate of tax imposed by section 4365 is changed, a distributor shall take a new inventory.

[ 2007, c. 438, §99 (AMD) .]

2. Inspection and examination; penalty. The assessor or any authorized agent may enter into or upon any premises where there is reason to believe that cigarettes are possessed, stored or sold, and may examine the books, papers, records and cigarette stock of any distributor to determine compliance with the provisions of this chapter. Failure or refusal to permit an examination pursuant to this subsection is a civil violation for which a fine in the amount of $250 must be imposed, no part of which may be suspended.

[ 2007, c. 438, §99 (AMD) .]

3. Assessment of tax deficiency; presumptions. If the assessor determines that a distributor has not purchased sufficient stamps to cover sales of cigarettes or has made sales of unstamped cigarettes, the assessor shall assess the tax deficiency pursuant to section 141. When a distributor cannot produce evidence of sufficient stamp purchases to cover receipts and sales or other disposition of cigarettes, it is presumed that the cigarettes were sold without having the proper stamps affixed to them.

[ 2007, c. 438, §99 (AMD) .]

SECTION HISTORY

1997, c. 458, §19 (NEW). 2001, c. 396, §32 (AMD). 2007, c. 438, §99 (AMD).



36 §4374. Fraudulent stamps

Any person who, with the intent to defraud, makes, forges or counterfeits any stamp prescribed by the State Tax Assessor under this chapter or who causes or procures the same to be done, who knowingly utters, publishes, passes or renders as true any false, altered, forged or counterfeited stamp or who knowingly possesses any such false, altered, forged or counterfeited stamp, for the purpose of evading the tax imposed by this chapter, commits a Class C crime. [1997, c. 458, §20 (RPR).]

SECTION HISTORY

1977, c. 696, §291 (RPR). 1997, c. 458, §20 (RPR).



36 §4375. Records; examinations by State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 378, §30 (AMD). 1979, c. 508, §5 (AMD). 1979, c. 663, §223 (RPR). 1981, c. 364, §48 (RP).



36 §4376. Oaths and subpoenas (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 364, §49 (RP).



36 §4377. Hearings by Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §712 (RP).



36 §4378. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §712 (RP).



36 §4379. Administration; rules

The administration of this chapter is vested in the State Tax Assessor. All forms necessary and proper for the enforcement of this chapter must be prescribed and furnished by the assessor. The assessor shall appoint any agents necessary for effecting the purpose of this chapter. The assessor may adopt rules to carry into effect this chapter. [1997, c. 458, §21 (AMD).]

SECTION HISTORY

1985, c. 785, §B169 (AMD). 1997, c. 458, §21 (AMD).



36 §4380. Use of metering machines (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 828, §21 (AMD). 1997, c. 458, §22 (RP).



36 §4381. Tax credited to General Fund

The revenue derived from the tax imposed by this chapter shall be credited to the General Fund of the State.



36 §4382. Tax is levy on consumer

The liability for, or the incidence of, the tax on cigarettes is declared to be a levy on the consumer. The distributors shall add the amount of the tax on cigarettes presently levied to the price of the cigarettes and the distributor may state the amount of the taxes separately from the price of such cigarettes on all price display signs, sales or delivery slips, bills and statements which advertise or indicate the price of such cigarettes. This section shall in no way affect the method of collection of such taxes on cigarettes as now provided by existing law.



36 §4383. Distributor responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 322, §1 (NEW). 2003, c. 439, §3 (RP).



36 §4384. Reporting and payment of tax

A person who is not a licensed distributor who imports, receives or otherwise acquires unstamped cigarettes for use or consumption in the State in a quantity greater than 2 cartons in any one month from a person other than a licensed distributor shall file, on or before the last day of the month following each month in which unstamped cigarettes were acquired, a return on a form prescribed by the State Tax Assessor together with payment of the tax imposed by this chapter at the rate provided in section 4365. The return must report the number of unstamped cigarettes imported, received or otherwise acquired during the previous calendar month and additional information the assessor may require. [2007, c. 438, §100 (AMD).]

SECTION HISTORY

2003, c. 705, §7 (NEW). 2007, c. 438, §100 (AMD).






Chapter 704: TOBACCO PRODUCTS TAX

36 §4401. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 783, §16 (NEW).]

1. Business. "Business" means any trade, occupation, activity or enterprise engaged in for the purpose of selling or distributing tobacco products in this State.

[ 1985, c. 783, §16 (NEW) .]

1-A. Delivery sale. "Delivery sale" means a sale of tobacco products to a consumer in this State when:

A. The purchaser submits the order for the sale by means of telephonic or other electronic method of voice transmission, the Internet or a delivery service; or [2011, c. 285, §11 (NEW).]

B. The tobacco products are delivered by use of a delivery service. [2011, c. 285, §11 (NEW).]

[ 2011, c. 285, §11 (NEW) .]

2. Distributor. "Distributor" means a person engaged in the business of producing or manufacturing tobacco products in this State for sale in this State, a person engaged in the business of selling tobacco products in this State who brings, or causes to be brought, into this State any tobacco products for sale to a retailer, a person engaged in the business of selling tobacco products who ships or transports tobacco products to retailers for sale in this State, a retailer who imports, receives or acquires, from a person other than a licensed distributor, tobacco products for sale within the State or a person who makes delivery sales.

[ 2011, c. 285, §12 (AMD) .]

3. Manufacturer. "Manufacturer" means a person who manufactures and sells tobacco products.

[ 1985, c. 783, §16 (NEW) .]

4. Place of business. "Place of business" means any place where tobacco products are sold or where tobacco products are manufactured, stored, or kept for the purpose of sale or consumption, including any vessel, vehicle, airplane, train or vending machines.

[ 1985, c. 783, §16 (NEW) .]

5. Retailer. "Retailer" means any person engaged in the business of selling tobacco products to ultimate consumers.

[ 1985, c. 783, §16 (NEW) .]

6. Retail outlet. "Retail outlet" means a place of business from which tobacco products are sold to consumers. Vending machines shall be considered a retail outlet.

[ 1985, c. 783, §16 (NEW) .]

7. Sale. "Sale" means any transfer, exchange, barter or gift in any manner or by any means whatsoever, for a consideration. "Sale" includes a gift for advertising by a person engaged in the business of selling tobacco products.

[ 2005, c. 627, §2 (AMD) .]

8. Subjobber.

[ 2005, c. 627, §3 (RP) .]

9. Tobacco products. "Tobacco products" means cigars; cheroots; stogies; periques, granulated, plug cut, crimp cut, ready rubbed, and other smoking tobacco; snuff; snuff flour; cavendish; plug and twist tobacco; finecut and other chewing tobaccos; shorts; refuse scraps, clippings, cuttings and sweepings of tobacco; and other kinds and forms of tobacco, prepared in such manner as to be suitable for chewing or smoking in a pipe or otherwise, or both for chewing and smoking; but does not include tobacco products that are subject to the tax provided by chapter 703.

[ 2005, c. 627, §4 (AMD) .]

10. Unclassified importer.

[ 2005, c. 627, §5 (RP) .]

11. Wholesale sales price. "Wholesale sales price" means the price for which a manufacturer sells tobacco products to a distributor, exclusive of any discount or other reduction.

[ 2005, c. 627, §6 (AMD) .]

SECTION HISTORY

1985, c. 783, §16 (NEW). 2005, c. 627, §§1-6 (AMD). 2011, c. 285, §§11, 12 (AMD).



36 §4402. Licenses

1. Generally. Every distributor shall obtain a license from the State Tax Assessor before engaging in business. A retailer required to be licensed as a distributor pursuant to this chapter must also hold a current retail tobacco license issued under Title 22, section 1551-A. A distributor's license issued pursuant to this section is not a license within the meaning of that term in the Maine Administrative Procedure Act.

[ 2015, c. 300, Pt. A, §37 (AMD) .]

2. Applications; forms. Every license application must be made on a form prescribed by the assessor and must state the name and address of the applicant, the address of the applicant's principal place of business and such other information as the assessor may require for the proper administration of this chapter. A person outside the State who ships or transports tobacco products to a retailer in this State must make application as a distributor and be granted by the assessor a license subject to all the provisions of this chapter and agree, upon applying for a license, to submit that person's books, accounts and records to examination by the bureau during reasonable business hours and to accept service of process by mail when service is made in any proceeding involving enforcement of this chapter.

[ 2005, c. 627, §7 (NEW) .]

3. Expiration and reissuance. A license issued pursuant to this section expires on June 30th of each year unless sooner revoked by the assessor. The license must be prominently displayed on the premises covered by the license and may not be transferred to any other person.

[ 2005, c. 627, §7 (NEW) .]

4. Penalties. The following penalties apply to a violation of this section.

A. A distributor that imports into this State any tobacco product without holding a distributor's license issued by the assessor pursuant to this section commits a civil violation for which a fine of not less than $250 and not more than $500 must be adjudged. [2005, c. 627, §7 (NEW).]

B. A distributor that violates paragraph A after having been previously adjudicated as violating paragraph A commits a civil violation for which a fine of not less than $500 and not more than $1,000 must be adjudged for each subsequent violation. [2005, c. 627, §7 (NEW).]

C. A distributor that sells at wholesale or retail, offers for sale at wholesale or retail or possesses with intent to sell at wholesale or retail any tobacco product without holding a distributor's license issued by the assessor pursuant to this section commits a civil violation for which a fine of not less than $250 and not more than $500 must be adjudged. [2005, c. 627, §7 (NEW).]

D. A distributor that violates paragraph C after having been previously adjudicated as violating paragraph C commits a civil violation for which a fine of not less than $500 and not more than $1,000 must be adjudged for each subsequent violation. [2005, c. 627, §7 (NEW).]

[ 2005, c. 627, §7 (NEW) .]

5. Revocation or suspension. The assessor may revoke or suspend the license of any distributor for failure to comply with any provision of this chapter or if the person no longer imports or sells tobacco products. A person aggrieved by a revocation or suspension may request reconsideration as provided in section 151.

[ 2013, c. 331, Pt. C, §31 (AMD); 2013, c. 331, Pt. C, §41 (AFF) .]

6. License directory maintained. The assessor shall maintain a directory of distributors licensed pursuant to this chapter. The assessor shall update the directory as necessary, but not less than annually. Notwithstanding the provisions of section 191, the list must be available to the public and must be posted on a publicly accessible website maintained by the assessor. The directory must be mailed annually to all retailers at or near the time of renewal of a retail tobacco license issued under Title 22, section 1551-A.

[ 2005, c. 627, §7 (NEW) .]

7. Notification. A licensed distributor that does not renew or maintain a license, or that has its license suspended or revoked, shall inform in writing all its accounts in this State that it no longer holds a valid license under this section. The licensed distributor shall inform its accounts in this State within 10 business days of the event giving rise to such notice. Notwithstanding the provisions of section 191, the assessor may publish the names of distributors that have not renewed or maintained a license or that have had a license suspended or revoked.

[ 2005, c. 627, §7 (NEW) .]

SECTION HISTORY

1985, c. 783, §16 (NEW). 1997, c. 526, §14 (AMD). 2001, c. 382, §1 (AMD). 2001, c. 526, §4 (AMD). 2003, c. 439, §4 (AMD). 2005, c. 627, §7 (RPR). 2013, c. 331, Pt. C, §31 (AMD). 2013, c. 331, Pt. C, §41 (AFF). 2015, c. 300, Pt. A, §37 (AMD).



36 §4403. Tax on tobacco products

1. Smokeless tobacco. A tax is imposed on smokeless tobacco, including chewing tobacco and snuff, at the rate of:

A. On amounts of smokeless tobacco packaged for sale to the consumer in a package that contains one ounce or more of smokeless tobacco, $2.02 per ounce and prorated; and [2009, c. 213, Pt. H, §1 (NEW); 2009, c. 213, Pt. H, §3 (AFF).]

B. On smokeless tobacco packaged for sale to the consumer in a package that contains less than one ounce of smokeless tobacco, $2.02 per package. [2009, c. 213, Pt. H, §1 (NEW); 2009, c. 213, Pt. H, §3 (AFF).]

[ 2009, c. 213, Pt. H, §3 (AFF); 2009, c. 213, Pt. H, §1 (RPR) .]

2. Other tobacco. A tax is imposed on cigars, pipe tobacco and other tobacco intended for smoking at the rate of 20% of the wholesale sales price beginning October 1, 2005.

[ 2005, c. 627, §8 (AMD) .]

3. Imposition. The tax is imposed at the time the distributor brings or causes to be brought into this State tobacco products that are for sale to consumers or to retailers or for use or at the time tobacco products are manufactured or fabricated in this State for sale in this State.

[ 2005, c. 627, §9 (AMD) .]

4. Exclusion. The tax imposed on tobacco products does not apply to those products exported from this State or to any tobacco products which under laws of the United States may not be subject to taxation by this State.

[ 1985, c. 783, §16 (NEW) .]

SECTION HISTORY

1985, c. 783, §16 (NEW). 1989, c. 588, §D4 (AMD). 2001, c. 382, §2 (AMD). 2005, c. 218, §48 (AMD). 2005, c. 457, §AA6 (AMD). 2005, c. 457, §AA8 (AFF). 2005, c. 627, §§8,9 (AMD). 2009, c. 213, Pt. H, §1 (AMD). 2009, c. 213, Pt. H, §3 (AFF).



36 §4404. Returns; payment of tax and penalty

Every distributor subject to the licensing requirement of section 4402 shall file, on or before the last day of each month, a return on a form prescribed and furnished by the State Tax Assessor together with payment of the tax due under this chapter. The return must report all tobacco products held, purchased, manufactured, brought in or caused to be brought in from outside the State or shipped or transported to retailers within the State during the preceding calendar month. Every distributor shall keep a complete and accurate record at its principal place of business to substantiate all receipts and sales of tobacco products. [2009, c. 213, Pt. H, §2 (AMD).]

Before July 1, 2012, the return must include further information as the assessor may prescribe and must show a credit for any tobacco products exempted as provided in section 4403. Records must be maintained to substantiate the exemption. Tax previously paid on tobacco products that are returned to a manufacturer because the product has become unfit for use, sale or consumption may be taken as a credit on a subsequent return upon receipt of the credit notice from the original supplier. [2011, c. 441, §3 (AMD).]

Beginning July 1, 2012, the return must include further information as the assessor may prescribe and must show a credit for any tobacco products exempted as provided in section 4403. Records must be maintained to substantiate the exemption. Tax previously paid on tobacco products that are returned to a manufacturer or a distributor because the product has become unfit for use, sale or consumption and for tobacco products that are returned to a distributor that are subsequently destroyed by the distributor may be taken as a credit on a subsequent return. The assessor may either witness the destruction of the product or may accept another form of proof that the product has been destroyed by the distributor or returned to the manufacturer. [2011, c. 441, §4 (NEW).]

A person who is not a distributor licensed pursuant to this chapter who imports, receives or otherwise acquires tobacco products for use or consumption in the State from a person other than a licensed distributor shall file, on or before the last day of the month following each month in which tobacco products were acquired, a return on a form prescribed by the assessor together with payment of the tax imposed by this chapter at the rate provided in section 4403. The return must report the quantity of tobacco products imported, received or otherwise acquired from a person other than a licensed distributor or retailer during the previous calendar month and additional information the assessor may require. [2005, c. 627, §10 (NEW).]

SECTION HISTORY

1985, c. 783, §16 (NEW). 1987, c. 497, §46 (AMD). 2001, c. 382, §3 (AMD). 2005, c. 627, §10 (AMD). 2007, c. 438, §§101,102 (AMD). 2009, c. 213, Pt. H, §2 (AMD). 2011, c. 441, §§ 3, 4 (AMD).



36 §4404-A. Importation of tobacco products

1. Generally. Except as provided in subsections 2 and 3, only a person licensed pursuant to section 4402 may import tobacco products into this State.

[ 2005, c. 627, §11 (NEW) .]

2. Manufacturers. A manufacturer may transport tobacco products into this State and may transport tobacco products from place to place within this State in quantities greater than those excepted in subsection 3 for the purpose of marketing and sales if the sale or distribution of those tobacco products is accounted for and the taxes are paid by a person licensed pursuant to section 4402.

[ 2007, c. 466, Pt. A, §64 (AMD) .]

3. Exception for personal use. A person who is not a licensed distributor may:

A. Import or transport tobacco products other than cigars into this State and transport those tobacco products from place to place within this State for personal use in a quantity not greater than one pound; or [2007, c. 438, §103 (AMD).]

B. Import or transport cigars into this State and transport those cigars from place to place within this State for personal use in a quantity of no more than 125 cigars. [2005, c. 627, §11 (NEW).]

Untaxed tobacco products imported or transported into this State in any quantity are subject to the tax imposed by section 4403.

[ 2007, c. 438, §103 (AMD) .]

4. Evidence. The possession by a person who is not licensed pursuant to section 4402 of more than 125 cigars or one pound of other tobacco product for which the tax imposed by this chapter has not been paid is prima facie evidence of a violation of this section.

[ 2005, c. 627, §11 (NEW) .]

5. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a Class E crime. [2005, c. 627, §11 (NEW).]

B. A person who violates this section when the person has one or more prior convictions for violation of this section commits a Class D crime. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. [2005, c. 627, §11 (NEW).]

[ 2005, c. 627, §11 (NEW) .]

Violation of this section by a person other than a retailer is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. It is an affirmative defense to a prosecution under this section that a retailer, alleged to have imported tobacco products or caused tobacco products to be imported, reasonably relied on licensing information annually mailed to the retailer pursuant to section 4402, subsection 6 that listed the company from which the retailer obtained tobacco products as being a licensed distributor. [2005, c. 627, §11 (NEW).]

SECTION HISTORY

2005, c. 627, §11 (NEW). 2007, c. 438, §103 (AMD). 2007, c. 466, Pt. A, §64 (AMD).



36 §4404-B. Sales of tobacco products in contravention of law

1. Tobacco products. A distributor may not offer for sale or sell tobacco products if the package containing the tobacco products:

A. Is subject to and does not comply with 15 United States Code, Section 4401, et seq., for the placement of labels, warnings or any other information for a package of tobacco products to be sold within the United States and 26 United States Code, Section 5723; [2005, c. 627, §11 (NEW).]

B. Is labeled "For Export Only," "U.S. Tax Exempt," "For Use Outside U.S." or with other wording indicating that the manufacturer did not intend that the product be sold in the United States; [2005, c. 627, §11 (NEW).]

C. Has been altered by adding or deleting wording, labels or warnings described in paragraphs A and B; [2005, c. 627, §11 (NEW).]

D. Has been imported into the United States in violation of 26 United States Code, Section 5754; or [2005, c. 627, §11 (NEW).]

E. In any way violates federal trademark or copyright laws. [2005, c. 627, §11 (NEW).]

[ 2005, c. 627, §11 (NEW) .]

2. Shipment only to licensed retailers. A distributor may not sell or offer to sell tobacco products to a retailer unless the retailer has provided documentation to the distributor that the retailer holds a current retail tobacco license issued under Title 22, section 1551-A.

[ 2005, c. 627, §11 (NEW) .]

3. Deceptive practice. A distributor that sells tobacco products described in subsection 1, with or without having paid the appropriate tax, commits an unfair or deceptive act or practice under the Maine Unfair Trade Practices Act.

[ 2005, c. 627, §11 (NEW) .]

4. Penalties. The following penalties apply to violations of this section.

A. A distributor that violates this section commits a Class E crime. [2005, c. 627, §11 (NEW).]

B. A distributor that violates this section when the distributor has one or more prior convictions for violation of this section commits a Class D crime. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. [2005, c. 627, §11 (NEW).]

[ 2005, c. 627, §11 (NEW) .]

Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2005, c. 627, §11 (NEW).]

SECTION HISTORY

2005, c. 627, §11 (NEW).



36 §4404-C. Seizure and forfeiture of contraband tobacco products

1. Generally. Except as provided in subsection 2, any tobacco products for which the tax imposed by this chapter has not been paid or tobacco products described in section 4404-B, subsection 1 that are found in this State are contraband goods subject to seizure by and forfeiture to the State. A law enforcement officer, including a contract officer pursuant to Title 22, section 1556-A, and a duly authorized agent of the State Tax Assessor may seize contraband tobacco products under the process described in subsection 3.

[ 2005, c. 627, §11 (NEW) .]

2. Exceptions. The following tobacco products are not subject to seizure:

A. Tobacco products in the possession of a licensed distributor or manufacturer for which the tax imposed by this chapter has not been paid; [2005, c. 627, §11 (NEW).]

B. Tobacco products for which the tax imposed by this chapter has not been paid that are in the course of transit from without the State and:

(1) Consigned to a licensed distributor; or

(2) In transit by common carrier or contract carrier. [2005, c. 627, §11 (NEW).]

C. Tobacco products in a quantity of no more than 125 cigars or one pound of other tobacco product in the possession of an individual who is not a licensed distributor for which the tax imposed by this chapter has not been paid. [2005, c. 627, §11 (NEW).]

Notwithstanding paragraphs A, B and C, tobacco products described in section 4404-B, subsection 1 are subject to seizure under the process described in subsection 3 unless the distributor can prove the tobacco products are to be exported out of the country.

[ 2005, c. 627, §11 (NEW) .]

3. Procedure for seizure. Contraband tobacco products may be seized by a law enforcement officer or duly authorized agent of the assessor who has probable cause to believe that the tobacco products are untaxed or are tobacco products described in section 4404-B, subsection 1 under the following circumstances:

A. When the tobacco products are discovered in a place where the law enforcement officer or agent has the lawful right to be in the performance of official duties; or [2005, c. 627, §11 (NEW).]

B. When the seizure is incident to a search under a valid search warrant or an inspection under a valid administrative inspection warrant. [2005, c. 627, §11 (NEW).]

[ 2005, c. 627, §11 (NEW) .]

4. Procedure for forfeiture. A petition for forfeiture must be filed as provided in this subsection.

A. A district attorney or an assistant district attorney, or the Attorney General or an assistant attorney general, may petition the District Court in the name of the State in the nature of a proceeding in rem to order the forfeiture of contraband tobacco products. [2005, c. 627, §11 (NEW).]

B. There may be no discovery other than under the Maine Rules of Civil Procedure, Rule 36 except by order of the court upon a showing of substantial need. An order permitting discovery must set forth in detail the areas in which substantial need has been shown and the extent to which discovery may take place. [2005, c. 627, §11 (NEW).]

C. A petition for forfeiture filed pursuant to this section must be accepted by the District Court without the assessment or payment of civil entry or filing fees otherwise provided for by rule of court. [2005, c. 627, §11 (NEW).]

[ 2005, c. 627, §11 (NEW) .]

5. Jurisdiction and venue. Tobacco products subject to forfeiture under this section must be declared forfeited by the District Court having jurisdiction over the tobacco products. Venue is in the location where the contraband tobacco products are seized or in Kennebec County.

[ 2005, c. 627, §11 (NEW) .]

6. Type of action; burden of proof. A proceeding instituted pursuant to this section is an in rem civil action. The State has the burden of proving all material facts by a preponderance of the evidence. The owner of the tobacco products or other person claiming the tobacco products has the burden of proving by a preponderance of the evidence one of the exceptions set forth in subsection 2.

[ 2005, c. 627, §11 (NEW) .]

7. Hearings; disposition; deposit of funds. At a hearing other than a default proceeding, the court shall hear evidence, make findings of fact, enter conclusions of law and file a final order to which the parties have the right of appeal. When tobacco products are ordered forfeited, the final order must provide for the disposition of the tobacco products by the assessor by public auction or by the State Purchasing Agent. Proceeds must be deposited in the General Fund. Tobacco products described in section 4404-B, subsection 1 must be destroyed by the assessor in a manner that prevents their reintroduction into the marketplace.

[ 2005, c. 627, §11 (NEW) .]

8. Default proceedings. Default proceedings must be held in the same manner as default proceedings in other civil actions, except that service of motions and affidavits related to the default proceedings need not be served upon any person who has not answered or otherwise defended in the action under this section.

[ 2005, c. 627, §11 (NEW) .]

SECTION HISTORY

2005, c. 627, §11 (NEW).



36 §4405. The tax assessor may estimate liability (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 783, §16 (NEW). 1987, c. 497, §47 (RP).



36 §4406. Inspection of records; civil action for tax (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 783, §16 (NEW). 1987, c. 497, §47 (RP).



36 §4407. Appeal procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 783, §16 (NEW). 1987, c. 497, §47 (RP).



36 §4408. Penalties; civil action for tax (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 783, §16 (NEW). 1987, c. 497, §47 (RP).



36 §4409. Claims (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 783, §16 (NEW). 1987, c. 497, §47 (RP).






Chapter 704-A: ILLEGAL DRUGS

36 §4421. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 343, §9 (NEW). 1987, c. 772, §34 (RP).



36 §4422. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 343, §9 (NEW). 1987, c. 772, §34 (RP).



36 §4423. Tax payment required for possession (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 343, §9 (NEW). 1987, c. 772, §34 (RP).



36 §4424. No immunity (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 343, §9 (NEW). 1987, c. 772, §34 (RP).



36 §4425. Pharmaceuticals (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 343, §9 (NEW). 1987, c. 772, §34 (RP).



36 §4426. Tax rate (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 343, §9 (NEW). 1987, c. 772, §34 (RP).



36 §4427. Penalties for violation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 343, §9 (NEW). 1987, c. 772, §34 (RP).



36 §4428. Stamps (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 343, §9 (NEW). 1987, c. 772, §34 (RP).



36 §4429. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 343, §9 (NEW). 1987, c. 772, §34 (RP).



36 §4430. Payment due (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 343, §9 (NEW). 1987, c. 772, §34 (RP).



36 §4431. Burden of proof (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 343, §9 (NEW). 1987, c. 772, §34 (RP).



36 §4432. Confidentiality (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 343, §9 (NEW). 1987, c. 772, §34 (RP).



36 §4433. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 772, §35 (NEW). 1991, c. 546, §29 (AMD). 1995, c. 281, §24 (RP).



36 §4434. Tax (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 772, §35 (NEW). 1991, c. 546, §30 (AMD). 1991, c. 780, §CC1 (AMD). 1995, c. 281, §24 (RP).



36 §4435. Report of conviction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 772, §35 (NEW). 1991, c. 824, §B11 (AMD). 1995, c. 281, §24 (RP).



36 §4436. Burden of proof (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 772, §35 (NEW). 1995, c. 281, §24 (RP).






Chapter 705: FERTILIZER TAX

36 §4441. Statement and rate of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 158, (AMD). 1979, c. 672, §A65 (AMD). 1995, c. 281, §24 (RP).



36 §4442. Disposition of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A66 (RPR). 1995, c. 281, §24 (RP).



36 §4443. Civil violation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §292 (RPR). 1995, c. 281, §24 (RP).



36 §4444. Tonnage filed with Commissioner of Agriculture, Food and Rural Resources (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 281, §24 (RP).






Chapter 706: MARINE WORM TAX

36 §4451. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 461, (NEW). 1971, c. 287, §1 (RPR). 1977, c. 534, §3 (RP).



36 §4452. License (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 461, (NEW). 1977, c. 534, §3 (RP).



36 §4453. Rate of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 461, (NEW). 1971, c. 287, §1 (RPR). 1977, c. 534, §3 (RP).



36 §4454. Records and reports (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 461, (NEW). 1977, c. 534, §3 (RP).



36 §4455. False returns and violations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 461, (NEW). 1977, c. 534, §3 (RP).



36 §4456. Packaging and labeling (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 461, (NEW). 1971, c. 287, §1 (RPR). 1977, c. 534, §3 (RP).



36 §4457. Appropriation of moneys received (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 461, (NEW). 1971, c. 287, §2 (AMD). 1977, c. 534, §3 (RP).






Chapter 707: MILK TAX

36 §4501. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 376, §57 (RP).



36 §4502. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 452, §1 (RPR). 1991, c. 376, §57 (RP).



36 §4503. Maine Dairy Promotion Board (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 452, §2 (RPR). 1983, c. 573, §5 (RPR). 1983, c. 812, §§273,274 (AMD). 1985, c. 785, §B170 (AMD). 1989, c. 503, §B168 (AMD). 1991, c. 376, §57 (RP).



36 §4503-A. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 573, §6 (NEW). 1991, c. 376, §57 (RP).



36 §4504. Tax additional to other taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 364, §50 (RP).



36 §4505. Tax (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 269, §1 (AMD). 1969, c. 213, §1 (AMD). 1979, c. 452, §3 (RPR). 1983, c. 573, §7 (RP).



36 §4506. Dealer may deduct tax from purchase price (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 269, §2 (AMD). 1969, c. 213, §2 (AMD). 1979, c. 452, §4 (RPR). 1983, c. 573, §8 (RP).



36 §4507. Applications for certificate; no activity until certificate issued (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §713 (AMD). 1979, c. 452, §5 (AMD). 1983, c. 573, §9 (RP).



36 §4508. Determination of tax by State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 378, §30A (RP). 1979, c. 452, §5 (AMD). 1981, c. 470, §A160 (RP).



36 §4509. Reports; payment of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 269, §3 (AMD). 1969, c. 213, §3 (AMD). 1979, c. 378, §30B (AMD). 1979, c. 452, §5 (AMD). 1981, c. 364, §51 (AMD). 1981, c. 470, §A161 (RPR). 1981, c. 698, §185 (RPR). 1983, c. 573, §10 (RP).



36 §4510. Delegation of investigating authority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 452, §5 (AMD). 1979, c. 731, §19 (AMD). 1981, c. 364, §52 (RPR). 1983, c. 573, §11 (RP).



36 §4511. Appropriation of moneys received (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 594, §18 (AMD). 1979, c. 452, §§6,7 (AMD). 1979, c. 541, §A225 (AMD). 1991, c. 376, §57 (RP).



36 §4512. Revocation of dealer's certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 679, §28 (AMD). 1977, c. 694, §714 (AMD). 1979, c. 452, §8 (AMD). 1981, c. 364, §53 (RPR). 1983, c. 573, §12 (RP).






Chapter 708: MAINE DAIRY AND NUTRITION COUNCIL TAX

36 §4521. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 444, §6 (NEW). 1991, c. 376, §57 (RP).



36 §4522. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 444, §6 (NEW). 1991, c. 376, §57 (RP).



36 §4523. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 444, §6 (NEW). 1977, c. 564, §133 (AMD). 1983, c. 573, §13 (RPR). 1983, c. 812, §§275,276 (AMD). 1985, c. 785, §B171 (AMD). 1989, c. 410, §28 (AMD). 1989, c. 503, §B169 (AMD). 1991, c. 376, §57 (RP).



36 §4524. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 444, §6 (NEW). 1983, c. 573, §14 (RP).



36 §4525. Dealer may deduct tax (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 444, §6 (NEW). 1983, c. 573, §14 (RP).



36 §4526. Application for certificate; no activity until certificate issued (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 444, §6 (NEW). 1977, c. 694, §715 (AMD). 1983, c. 573, §15 (RP).



36 §4527. Determination of tax by Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 444, §6 (NEW). 1979, c. 378, §31 (RP).



36 §4528. Reports; payment of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 444, §6 (NEW). 1979, c. 378, §32 (AMD). 1981, c. 364, §54 (AMD). 1983, c. 573, §16 (RP).



36 §4529. Delegation of investigating authority (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 444, §6 (NEW). 1979, c. 731, §19 (AMD). 1981, c. 364, §55 (RPR). 1983, c. 573, §17 (RP).



36 §4530. Appropriation of moneys received (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 444, §6 (NEW). 1979, c. 541, §A226 (AMD). 1983, c. 573, §18 (RP).



36 §4531. Revocation of dealer's certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 444, §6 (NEW). 1977, c. 679, §29 (AMD). 1977, c. 694, §716 (AMD). 1981, c. 364, §56 (RPR). 1983, c. 573, §19 (RP).






Chapter 708-A: MAINE DAIRY FARM STABILIZATION ACT

36 §4541. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 526, §4 (NEW). 1995, c. 2, §4 (RP).



36 §4542. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 526, §4 (NEW). 1993, c. 274, §3 (AMD). 1995, c. 2, §4 (RP).



36 §4543. Maine Dairy Farm Stabilization Tax (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 526, §4 (NEW). 1993, c. 274, §4 (AMD). 1993, c. 663, §4 (AMD). 1995, c. 2, §4 (RP).



36 §4544. Maine Dairy Farm Stabilization Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 526, §4 (NEW). 1993, c. 274, §5 (AMD). 1993, c. 274, §6 (AFF). 1993, c. 663, §5 (AMD). 1995, c. 2, §4 (RP).



36 §4545. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 526, §4 (NEW). 1995, c. 2, §4 (RP).



36 §4546. Nonseverability (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 526, §4 (NEW). 1995, c. 2, §4 (RP).



36 §4547. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 526, §4 (NEW). 1993, c. 104, §2 (RP).






Chapter 709: POTATO TAX

36 §4561. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 753, §§3,15 (RP).



36 §4562. Defintions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 428, §1 (RPR). 1975, c. 554, §1 (RPR). 1979, c. 541, §A227 (AMD). 1985, c. 753, §§4,15 (RP).



36 §4563. Maine Potato Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 428, §1 (RPR). 1971, c. 622, §128 (AMD). 1975, c. 554, §§2,3 (AMD). 1979, c. 672, §§A67,68 (AMD). 1983, c. 812, §§277,278 (AMD). 1985, c. 753, §§5,15 (RP). 1985, c. 785, §B172 (AMD). 1987, c. 402, §A187 (AMD).



36 §4563-A. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 554, §4 (NEW). 1977, c. 694, §717 (AMD). 1985, c. 753, §§6,15 (RP).



36 §4564. Tax as additional (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 364, §57 (RP).



36 §4565. Rate of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 428, §2 (RPR). 1975, c. 554, §5 (RPR). 1977, c. 651, (AMD). 1983, c. 766, §1 (AMD). 1985, c. 753, §§7,15 (RP).



36 §4566. Due date (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 753, §§8,15 (RP).



36 §4567. Application; certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §718 (AMD). 1985, c. 753, §§9,15 (RP).



36 §4568. Tax deducted from selling price (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 428, §3 (RPR). 1975, c. 554, §6 (RPR). 1985, c. 753, §§10,15 (RP).



36 §4569. Records and reports (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 428, §4 (AMD). 1975, c. 554, §6A (AMD). 1979, c. 378, §33 (AMD). 1981, c. 364, §58 (AMD). 1983, c. 766, §2 (AMD). 1985, c. 506, §A77 (AMD). 1985, c. 753, §§11,15 (RP).



36 §4570. Inspections (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 753, §§12,15 (RP).



36 §4571. Appropriation of moneys received (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 307, (AMD). 1971, c. 428, §5 (RPR). 1975, c. 554, §7 (RPR). 1977, c. 653, §§1,2 (AMD). 1977, c. 696, §387 (AMD). 1979, c. 158, (AMD). 1983, c. 812, §279 (AMD). 1985, c. 753, §§13,15 (RP).



36 §4572. False returns; violation; civil action for collection (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 679, §30 (AMD). 1981, c. 364, §59 (RP).






Chapter 710: POTATO INDUSTRY

36 §4601. Legislative findings and purpose

The Legislature finds that the potato industry is an essential component of the economic and social welfare of the State, particularly in portions of the State which are stressed by lack of other economic opportunities. Accordingly, the Legislature finds that special efforts by State Government are warranted in order to mobilize and improve the Maine potato industry. [1985, c. 753, §§ 14, 15 (NEW).]

The Legislature also finds that the current, highly fragmented organization of the Maine potato industry inhibits the type of effective leadership which is needed if that industry is to survive. The purpose of this chapter is to create a unified organizational structure, under the auspices of a state agency, to provide for the advancement of the Maine potato industry in the public interest and for the public good. Under this new organizational structure, all elements of the Maine potato industry will be represented and will work together under the leadership of a unified, public board to solve the problems facing the industry. [1985, c. 753, §§ 14, 15 (NEW).]

SECTION HISTORY

1985, c. 753, §§14,15 (NEW).



36 §4602. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1985, c. 753, §§14, 15 (NEW).]

1. Board. "Board" means the Maine Potato Board.

[ 1985, c. 753, §§14, 15 (NEW) .]

2. Dealer. "Dealer" means any person, defined as a dealer under Title 7, section 1012, who is licensed as a dealer under Title 7, section 1015.

[ 1985, c. 753, §§14, 15 (NEW) .]

3. District. "District" means each one of the geographical divisions of the State as follows:

A. District One: Cyr, Eagle Lake, Fort Kent, Fort Kent Mills, Frenchville, Grand Isle, Hamlin, Keegan, Lille, Madawaska, New Canada Plantation, New Sweden, Sinclair, Soldier Pond, St. Agatha, St. David, St. Francis, St. John, Stockholm, TR 17, Upper Frenchville, Van Buren, Wallagrass and Winterville; [2001, c. 164, §2 (RPR).]

B. District 2: Caribou, Caswell Plantation, Connor, Connor Township, Crouseville, Fort Fairfield, Limestone, Perham, Wade, Washburn, Westmanland and Woodland; [2001, c. 164, §2 (RPR).]

C. District 3: Ashland, Blaine, Bridgewater, Castle Hill, Chapman, E Plantation, Easton, Garfield Plantation, Mapleton, Mars Hill, Masardis, Nashville, Presque Isle, Robbinston and Westfield; [2001, c. 164, §2 (RPR).]

D. District 4: Amity, Benedicta, Cary Plantation, Crystal, Dyer Brook, Hammond Plantation, Hershey, Hodgdon, Houlton, Island Falls, Linneus, Littleton, Ludlow, Merrill, Monticello, New Limerick, Oakfield, Patten, Sherman and Sherman Mills; and [2001, c. 164, §2 (RPR).]

E. District 5: All remaining municipalities and townships in the State not included in Districts 1 to 4. [2001, c. 164, §2 (RPR).]

F. [2001, c. 164, §2 (RP).]

G. [2001, c. 164, §2 (RP).]

[ 2001, c. 164, §2 (RPR) .]

4. Potatoes. "Potatoes" means and includes all potatoes, whether graded or ungraded, including all potatoes sold for processing into food or animal feed.

[ 2005, c. 176, §1 (AMD) .]

5. Processing grower. "Processing grower" means any grower of potatoes destined for sale to a processor.

[ 1985, c. 753, §§14, 15 (NEW) .]

6. Processor. "Processor" means any person, defined as a processor under Title 7, section 1012, who is licensed as a processor under Title 7, section 1015.

[ 1985, c. 753, §§14, 15 (NEW) .]

7. Seed grower. "Seed grower" means any grower of potatoes destined for sale as seed.

[ 1985, c. 753, §§14, 15 (NEW) .]

8. Shipment. "Shipment" shall be deemed to take place when potatoes are located within the State in a car, boat, truck or other conveyance in which potatoes are to be transported.

[ 1985, c. 753, §§14, 15 (NEW) .]

9. Shipper. "Shipper" means any person engaged in the business of any of the following:

A. Agent or broker, by selling or distributing potatoes in commerce for or on behalf of growers or others, or by negotiating sales of potatoes in commerce for or on behalf of the seller or the purchaser, respectively; [1985, c. 753, §§14, 15 (NEW).]

B. Dealer; [1985, c. 753, §§14, 15 (NEW).]

C. Processor; [1985, c. 753, §§14, 15 (NEW).]

D. Grower, only when selling potatoes to anyone other than the parties set forth in paragraph A, B or C. [1985, c. 753, §§14, 15 (NEW).]

[ 1985, c. 753, §§14, 15 (NEW) .]

10. Tablestock grower. "Tablestock grower" means any grower of potatoes destined for fresh market sale.

[ 1985, c. 753, §§14, 15 (NEW) .]

SECTION HISTORY

1985, c. 753, §§14,15 (NEW). 1991, c. 190, (AMD). 2001, c. 164, §2 (AMD). 2005, c. 176, §1 (AMD).



36 §4603. Maine Potato Board

1. Establishment. The Maine Potato Board is a body corporate and politic and an incorporated public instrumentality of the State and the exercise of powers conferred by this Part is determined to be the performance of essential government functions. For the purposes of the budget, accounts and control, purchasing or other provisions of Title 5, Part 4, the board may not be construed to be a state agency. The board consists of 11 members who must be elected in accordance with the procedures set forth in this chapter and such additional procedures as the board may prescribe by rulemaking. Subject to such staggered terms as the board may provide by rule, board members shall serve 2-year terms, except that a board member may continue to serve until a successor is duly elected and qualified and that board members may not serve more than 3 consecutive terms.

[ 2011, c. 548, §22 (AMD) .]

2. Assemblies. Persons directly involved in the Maine potato industry shall be entitled to participate as members of an assembly as follows.

A. There are 5 assemblies of tablestock growers, one for each district. Subject to paragraph F, all tablestock growers in any district are entitled to membership in that district's tablestock growers' assembly. [2001, c. 164, §3 (AMD).]

B. There are 5 assemblies of seed growers, one for each district. Subject to paragraph F, all seed growers in any district are entitled to membership in that district's seed growers' assembly. [2001, c. 164, §3 (AMD).]

C. There are 5 assemblies of processing growers, one for each district. Subject to paragraph F, all processing growers in any district are entitled to membership in that district's processing growers' assembly. [2001, c. 164, §3 (AMD).]

D. There shall be one assembly of dealers statewide. Subject to paragraph F, all dealers shall be entitled to membership in this assembly. [1985, c. 753, §§14, 15 (NEW).]

E. There shall be one assembly of processors statewide. Subject to paragraph F, all processors shall be entitled to membership in this assembly. [1985, c. 753, §§14, 15 (NEW).]

F. Notwithstanding paragraphs A to E, no person, firm or corporation may be a member of more than one assembly. Any person, firm or corporation which qualifies for membership in an assembly shall annually declare, in accordance with procedures prescribed by the board, the assembly in which membership is sought. [1985, c. 753, §§14, 15 (NEW).]

[ 2001, c. 164, §3 (AMD) .]

3. Election of assembly executive councils. Pursuant to nomination and election procedures adopted by the board and under the supervision of the board, assemblies shall elect executive councils to serve as liaisons between the board and the respective assemblies and to carry out such other functions as the board may prescribe.

A. The executive council for the tablestock growers consists of 7 members, one elected by the tablestock growers' assembly for each district and 2 additional members appointed by the board. [2001, c. 164, §4 (AMD).]

B. The executive council for the seed growers consists of 7 members, one elected by the seed growers' assembly for each district and 2 additional members appointed by the board. [2001, c. 164, §4 (AMD).]

C. The executive council for the processing growers consists of 7 members, one elected by the processing growers' assembly for each district and 2 additional members appointed by the board. [2001, c. 164, §4 (AMD).]

D. The executive council for the dealers shall consist of 7 members elected by the dealers' assembly. [1985, c. 753, §§14, 15 (NEW).]

E. The executive council for the processors shall consist of 5 members elected by the processors' assembly. [1985, c. 753, §§14, 15 (NEW).]

[ 2001, c. 164, §4 (AMD) .]

4. Terms of executive council membership. Once elected, executive council members serve for 2 years, provided that the members may continue to serve until a successor is duly elected and qualified and that executive council members may not serve more than 5 consecutive terms. The members appointed by the board serve for staggered 2-year terms to be determined by the board.

[ 2001, c. 164, §5 (AMD) .]

5. Meetings of executive councils and assemblies. Executive councils shall annually elect officers, including a chair, vice-chair and secretary. Each executive council shall hold meetings from time to time, no less than once a year, upon call of the executive council chair, a majority of the executive council or the board. Each assembly shall hold meetings from time to time, no less than once a year, upon call of a majority of its executive council or upon call of the board, except that district assemblies of growers may hold these meetings jointly in statewide sessions or in concert with other assemblies or groups of assemblies. All meetings of assemblies and executive councils must be open to the public and otherwise in compliance with Title 1, chapter 13.

[ 2011, c. 7, §1 (AMD) .]

6. Composition of the board. The board consists of the following members:

A. Two members elected by the executive council of the tablestock growers' assemblies, except that no dealer may serve in this capacity; [2011, c. 7, §2 (AMD).]

B. Two members elected by the executive council of the seed growers' assemblies, except that no dealer may serve in this capacity; [2011, c. 7, §2 (AMD).]

C. Two members elected by the executive council of the processing growers' assemblies, except that no dealer may serve in this capacity; [2011, c. 7, §2 (AMD).]

D. One member elected by the executive council of the dealers' assembly; [2011, c. 7, §2 (AMD).]

E. Two members elected by the executive council of the processors' assembly; [2011, c. 7, §2 (AMD).]

F. The immediate past president of the board; and [2011, c. 7, §2 (NEW).]

G. One grower member elected at large from all growers. [2011, c. 7, §2 (NEW).]

In the event of the permanent disqualification or resignation of a board member, the executive council responsible for electing that member shall elect a replacement for the balance of the term remaining.

[ 2011, c. 7, §2 (AMD) .]

7. Board officers and committees. The board shall annually elect officers, including a president, vice-president, secretary and treasurer and such other officers as it deems necessary. The board may appoint committees from its membership and assign to each committee such tasks as it deems appropriate, subject to the regular oversight of the entire board.

[ 1985, c. 753, §§14, 15 (NEW) .]

8. Board meetings. A regular annual meeting of the board must be held on a date determined by the board. Other meetings, of which there must be at least 6 per year, may be held upon call of the chair or of a majority of the board or by vote of the board. A majority of the board's members constitutes a quorum at any board meeting. The vote of a majority of board members present constitutes the act of the board at a meeting where a quorum is present. All board meetings must be open to the public and must be in compliance with Title 1, chapter 13, except as otherwise provided in this chapter.

[ 2011, c. 7, §3 (AMD) .]

9. Staff. The board shall appoint an executive director who is the board's chief administrative officer and who serves at the pleasure of the board. The executive director shall employ such additional staff as the board directs and the staff serves at the pleasure of the executive director. Staff of the board is not subject to the Civil Service Law. The salary paid to the executive director and other staff of the board must be fixed by the board. The board may delegate to its staff the power to execute the board's policies and programs, subject to regular oversight of the board. After March 1, 1996, employees of the board may not be considered to be state employees for any purpose. For the purposes of the Maine Tort Claims Act, the board is a "governmental entity" and its employees are "employees" as those terms are defined in Title 14, section 8102.

[ 1995, c. 502, Pt. C, §15 (AMD) .]

10. Compensation. Board members and members of executive councils may be compensated and reimbursed for expenses in accordance with such guidelines as the board may establish.

[ 1995, c. 502, Pt. C, §16 (AMD) .]

11. Transition.

[ 2011, c. 548, §23 (RP) .]

12. State employees for certain purposes. Notwithstanding subsection 9, employees of the board, including employees hired after the effective date of this section, are state employees for the purposes of the state retirement provisions of Title 5, Part 20 and the state employee health insurance program under Title 5, chapter 13, subchapter II.

[ 1995, c. 702, §1 (NEW); 1995, c. 702, §4 (AFF) .]

SECTION HISTORY

1985, c. 753, §§14,15 (NEW). 1989, c. 503, §B170 (AMD). RR 1993, c. 1, §108 (COR). 1993, c. 561, §1 (AMD). 1995, c. 502, §§C14-16 (AMD). 1995, c. 702, §1 (AMD). 1995, c. 702, §4 (AFF). 2001, c. 164, §§3-5 (AMD). 2005, c. 176, §2 (AMD). 2011, c. 7, §§1-3 (AMD). 2011, c. 548, §§22, 23 (AMD).



36 §4604. Powers and duties of the Maine Potato Board

In furtherance of the purposes of this chapter, the board shall have the following powers and duties. [1985, c. 753, §§14, 15 (NEW).]

1. Bylaws. The board may adopt bylaws to govern its functions and those of the assemblies and executive councils provided for in this chapter.

[ 1995, c. 502, Pt. C, §17 (AMD) .]

2. Programs. The board may make studies; undertake research, development and investment in infrastructure, marketing and promotional programs; publish and disseminate information; and implement other programs in furtherance of its legislative purposes, provided that programs undertaken by the board must be designed to benefit the Maine potato industry at large or segments of the industry, but may not be designed to benefit exclusively any one person or entity involved in the industry. The board shall carry out the duties, as set out in Title 7, article 4 and known as the "Maine Bag Program," and shall use any funds granted by the department to the board or obtained by the board from any other source for the Maine Bag Program to promote the sale of tablestock potatoes, except that revenues from the potato tax under section 4605 may not be used to undertake promotional activities of the board. The board may use funds derived from sources other than the potato tax to carry out advertising and promotional programs in support of the industry.

[ 2005, c. 176, §3 (AMD) .]

3. Contracts. The board may enter into contracts and agreements with private and public entities that the board finds are in furtherance of its legislative purposes. The contracts and agreements may include, without limitation, those relating to the lease or purchase of office space, facilities, property, equipment and supplies as the board considers necessary for its purposes. The board may delegate to its executive director the power to enter into the contracts and agreements, subject to the board's oversight.

[ 1995, c. 502, Pt. C, §17 (AMD) .]

4. Funding; accounts. In addition to the money received by the board pursuant to section 4606, the board may receive and expend funds from any source, public or private, that it considers necessary to carry out its legislative purposes. The board shall establish an account, known as the seed potato account, to receive and expend funds for carrying out the board’s responsibilities under Title 7, chapter 403.

[ 2009, c. 379, §6 (AMD) .]

5. Books and records; confidentiality. The board shall keep books, records and accounts of all its activities, which must be open to inspection and audit by the State at all times. The State Auditor may conduct an annual audit of the financial records of the board and shall report the results of the audit to the board, the Commissioner of Agriculture, Conservation and Forestry, the Treasurer of State and the Legislature. All books and records of the board must be open to public inspection in accordance with Title 1, chapter 13, except that records and meetings of the board may by vote be closed to the public when public disclosure of the subject matter of the records or meetings would adversely affect the competitive position of the Maine potato industry or segments of the industry.

[ 2005, c. 176, §4 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

6. Assemblies and executive councils. The board shall oversee, communicate with and coordinate the work of assemblies and their executive councils. The board may make money available to enable the assemblies and executive councils to undertake functions in furtherance of this chapter, subject to the board's supervision.

[ 1985, c. 753, §§14, 15 (NEW) .]

SECTION HISTORY

1985, c. 753, §§14,15 (NEW). 1987, c. 99, §20 (AMD). 1995, c. 502, §C17 (AMD). 2005, c. 176, §§3,4 (AMD). 2009, c. 379, §6 (AMD). 2011, c. 657, Pt. W, §6 (REV).



36 §4605. Potato tax

1. Rate. A tax is levied and imposed at the rate of $.06 per hundredweight, effective September 1, 2011, on all potatoes grown in this State, except that no tax may be imposed on any potatoes that are retained by the grower to be used by the grower for seed purposes or for home consumption and no tax may be imposed on any potatoes received by a processor that are certified as unmerchantable by a federal state inspector.

[ 2011, c. 7, §4 (AMD) .]

2. Tax as additional. Any tax imposed and collected under this chapter shall be in addition to any other taxes imposed or collected under any other law of the State now or hereafter in force.

[ 1985, c. 753, §§ 14, 15 (NEW) .]

3. Due date. The tax shall be due upon any particular lot or quantity of potatoes as provided under subsection 6.

[ 1985, c. 753, §§ 14, 15 (NEW) .]

4. Application; certificate. Every shipper of potatoes shall file an application with the State Tax Assessor, on forms prescribed and furnished by him, which shall contain the name or names under which the shipper is transacting business within the State, the place or places of business and location or locations of loading and shipping places and agents of the shipper, the names and addresses of the several persons constituting a firm or partnership of the shipper and, if a corporation, the corporate name and the names and addresses of its principal officers and agents within the State. Upon receipt of a complete and valid application, the State Tax Assessor will issue a certificate to the shipper. No person may act as a shipper until that certificate is issued to him. The certificate shall not be deemed a license within the meaning of that term in the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1985, c. 753, §§ 14, 15 (NEW) .]

5. Tax deducted from selling price. A shipper who purchases, ships, receives, processes, handles or sells potatoes grown by another and pays, or becomes liable to pay, the tax imposed under this section shall charge and collect from the person from whom the potatoes were acquired an amount equal to 1/2 the rate of tax imposed under subsection 1, to be deducted or otherwise collected from the purchase price for all potatoes subject to the tax which are purchased, shipped, received, processed, handled or sold by the shipper.

[ 1985, c. 753, §§ 14, 15 (NEW) .]

6. Records and reports. Every shipper shall, on or before the last day of each month, report to the State Tax Assessor the quantity of potatoes received, sold or shipped by the shipper during the preceding calendar month and any additional information that the State Tax Assessor determines pertinent, on forms furnished by the State Tax Assessor. At the time of filing the report, each shipper shall pay to the State Tax Assessor a tax at the rate of $.06 per hundredweight upon all potatoes reported as purchased, sold or shipped, subject to subsection 1.

[ 2011, c. 7, §5 (AMD) .]

7. Inspections. The State Tax Assessor or his duly authorized agent may enter any place of business of any shipper or any car, boat, truck or other conveyance in which potatoes are to be transported and to inspect books and records of any shipper for the purpose of determining what potatoes are taxable under this chapter and for the purpose of verifying any statement or return made by any shipper. The State Tax Assessor may delegate all or part of that authority to agents of the board or of the Commissioner of Agriculture, Conservation and Forestry.

[ 1985, c. 753, §§ 14, 15 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

SECTION HISTORY

1985, c. 753, §§14,15 (NEW). 1991, c. 376, §58 (AMD). 2011, c. 7, §§4, 5 (AMD). 2011, c. 657, Pt. W, §6 (REV).



36 §4606. Transfers of money received

Money received by the Treasurer of State under this chapter, including all receipts of taxes levied under section 4605, must be transferred to the board in its capacity as an independent agency on a monthly basis and used for all activities of the board authorized under this chapter. The board shall pay a sum to the State Tax Assessor representing the actual cost incurred by the State in collecting the taxes, except that the sum paid to the State Tax Assessor for collecting taxes may not be greater than 5% of the total tax collected annually. Notwithstanding section 4603, subsection 1, money received by the Treasurer of State under this chapter, including all receipts of taxes levied under section 4605, must be allocated or appropriated to the board by the Legislature. [2005, c. 176, §5 (AMD).]

1. Collection and enforcement.

[ 1995, c. 502, Pt. C, §18 (RP) .]

2. Board's activities.

[ 1995, c. 502, Pt. C, §18 (RP) .]

Money received by the Treasurer of State under this chapter, including all receipts of taxes levied under section 4605, may be appropriated and used for a one-time only transfer of funds to the Seed Potato Board, established by Title 7, chapter 403, equal to the Seed Potato Board's budget deficit for the fiscal year ending June 30, 1991 or $40,000, whichever is less. [1991, c. 376, §59 (NEW).]

SECTION HISTORY

1985, c. 753, §§14,15 (NEW). 1991, c. 376, §59 (AMD). 1995, c. 502, §C18 (AMD). 1995, c. 702, §2 (AMD). 1995, c. 702, §4 (AFF). 2005, c. 176, §5 (AMD).






Chapter 711: QUAHOG TAX

36 §4631. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §22 (AMD). 1977, c. 661, §7 (RP).



36 §4632. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §2 (AMD). 1977, c. 661, §7 (RP).



36 §4633. Tax on quahogs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §7 (RP).



36 §4634. Determination of tax by assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §7 (RP).



36 §4635. Report of purchases; when tax due (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §7 (RP).



36 §4636. Authority to inspect (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §22 (AMD). 1977, c. 661, §7 (RP).



36 §4637. Appropriation and use of moneys received (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §7 (RP).



36 §4638. False returns; violations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §22 (AMD). 1977, c. 661, §7 (RP). 1977, c. 679, §31 (AMD). 1979, c. 127, §199 (RP).






Chapter 711-A: REAL ESTATE TRANSFERS

36 §4641. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings: [1975, c. 572, §1 (NEW).]

1. Consideration. "Consideration" means the total price or amount paid, or required to be paid, for real property valued in money, whether received in money or otherwise and includes the amount of any mortgages, liens or encumbrances thereon, regardless of whether the underlying indebtedness is assumed by the grantee.

[ 1993, c. 398, §1 (AMD) .]

1-A. Controlling interest. "Controlling interest" means the following.

A. In the case of a corporation, "controlling interest" means more than 50% of the total combined voting power of all classes of stock of the corporation entitled to vote or more than 50% of the capital, profits or beneficial interest in the voting stock of the corporation. [2003, c. 391, §2 (AMD).]

B. In the case of a partnership, association, trust or other entity, "controlling interest" means more than 50% of the capital, profits or beneficial interest in the partnership, association, trust or other entity. [2003, c. 391, §2 (AMD).]

C. For purposes of the tax imposed by section 4641-A, subsection 2, all acquisitions of persons acting in concert are aggregated for purposes of determining whether a transfer or acquisition of a controlling interest has taken place. The State Tax Assessor shall adopt standards by rule to determine when persons are acting in concert. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. In adopting a rule for this purpose, the assessor shall consider the following:

(1) Persons must be treated as acting in concert when they have a relationship with each other such that one person influences or controls the actions of another through common ownership; and

(2) When persons are not commonly owned or controlled, they must be treated as acting in concert only when the unity with which the purchasers have negotiated and will consummate the transfer of ownership interests supports a finding that they are acting as a single entity. If the acquisitions are completely independent, with each purchaser buying without regard to the identity of the other purchasers, the acquisitions must be considered separate acquisitions. [2001, c. 559, Pt. I, §1 (NEW); 2001, c. 559, Pt. I, §15 (AFF).]

[ 2003, c. 391, §2 (AMD) .]

2. Deed. "Deed" means a written instrument whereby the grantor conveys to the grantee title in whole or in part to real property.

[ 1975, c. 572, §1 (NEW) .]

2-A. Real property. "Real property" means land or anything affixed to land. "Real property" includes, but is not limited to, improvements such as buildings, mobile homes other than stock-in-trade, lines of electric light and power companies and pipelines and other things constructed or situated on land when the owner of the improvements is not the landowner.

[ 2001, c. 559, Pt. I, §1 (NEW); 2001, c. 559, Pt. I, §15 (AFF) .]

3. Value. "Value" means the amount of the actual consideration for real property, except that in the case of a gift, or a contract or deed with nominal consideration or without stated consideration, or in the case of the transfer of a controlling interest in an entity with a fee interest in real property when the consideration for the real property cannot be determined, "value" is to be based on the estimated price a property will bring in the open market and under prevailing market conditions in a sale between a willing seller and a willing buyer, both conversant with the property and with prevailing general price levels.

"Value" does not include the amount of consideration attributable to vacation exchange rights, vacation services or club memberships or the costs associated with those rights, services or memberships. Upon request of a municipal assessor or the State Tax Assessor, a developer of a time-share estate, as defined in Title 33, section 591, subsection 7, or an association of time-share estate owners shall provide an itemized schedule of fees included in the sales price of a time-share estate.

[ 2001, c. 559, Pt. I, §2 (AMD); 2001, c. 559, Pt. I, §15 (AFF) .]

SECTION HISTORY

P&SL 1967, c. 154, §H (NEW). 1967, c. 537, §2 (RP). 1975, c. 572, §1 (NEW). 1993, c. 398, §1 (AMD). 1999, c. 478, §3 (AMD). 2001, c. 559, §§I1,2 (AMD). 2001, c. 559, §I15 (AFF). 2003, c. 391, §2 (AMD).



36 §4641-A. Rate of tax; liability for tax

1. Deeds. A tax is imposed on each deed by which any real property in this State is transferred.

A. The rate of the tax is $2.20 for each $500 or fractional part of $500 of the value of the property transferred. [2001, c. 559, Pt. I, §3 (NEW); 2001, c. 559, Pt. I, §15 (AFF).]

B. The tax is imposed 1/2 on the grantor and 1/2 on the grantee. [2001, c. 559, Pt. I, §3 (NEW); 2001, c. 559, Pt. I, §15 (AFF).]

[ 2001, c. 559, Pt. I, §3 (NEW); 2001, c. 559, Pt. I, §15 (AFF) .]

2. Transfer of direct or indirect controlling interest in entity with interest in real property. A tax is imposed on the transfer or acquisition within any 12-month period of a direct or indirect controlling interest in any entity with a fee interest in real property in this State.

A. The rate of the tax is $2.20 for each $500 or fractional part of $500 of the value of the real property owned by the entity and located in this State. [2001, c. 559, Pt. I, §3 (NEW); 2001, c. 559, Pt. I, §15 (AFF).]

B. The tax is imposed 1/2 on the transferor and 1/2 on the transferee, but if the transfer or acquisition is not reported to the register of deeds in the county or counties in which the property is located and the tax is not paid within 30 days of the completion of the transfer or acquisition, the transferor and the transferee are jointly and severally liable for the full amount. [2001, c. 559, Pt. I, §3 (NEW); 2001, c. 559, Pt. I, §15 (AFF).]

C. If a controlling interest is acquired by a series of transfers, each transferor is liable for its proportional share of tax based on the value of the property on the date of the sale. [2001, c. 559, Pt. I, §3 (NEW); 2001, c. 559, Pt. I, §15 (AFF).]

[ 2001, c. 559, Pt. I, §3 (NEW); 2001, c. 559, Pt. I, §15 (AFF) .]

SECTION HISTORY

1975, c. 572, §1 (NEW). 1983, c. 859, §§M9,M13 (AMD). 1985, c. 381, §1 (AMD). 1993, c. 398, §2 (RPR). 2001, c. 559, §I15 (AFF). 2001, c. 559, §I3 (RPR).



36 §4641-B. Collection

1. Transfer of real property by deed. The State Tax Assessor shall provide for the collection of the tax on the transfer of real property by deed by each register of deeds. When any deed is offered for recordation, the register of deeds shall ascertain and compute the amount of tax due on the deed and shall collect that amount. The amount of tax must be computed on the value of the property as set forth in the declaration of value prescribed by section 4641-D. Payment of tax must be evidenced by affixing an indicium of payment prescribed by the assessor to the declaration of value provided for in section 4641-D.

[ 2007, c. 627, §82 (AMD) .]

2. Transfer or acquisition of controlling interest in entity with fee interest in real property. A person transferring or acquiring a controlling interest in an entity with a fee interest in real property for which a deed is not given shall report the transfer or acquisition to the register of deeds in the county or counties in which the real property is located within 30 days of the transfer or acquisition on a return in the form of an affidavit furnished by the State Tax Assessor. The return must be signed by both the transferor and the transferee and accompanied by payment of the tax due. When the real property is located in more than one county, the tax must be divided among the counties in the same proportion in which the real property is distributed among the counties. Disputes between 2 or more counties as to the proper amount of tax due to them as a result of a particular transaction must be decided by the State Tax Assessor upon the written petition of an official authorized to act on behalf of any such county.

[ 2001, c. 559, Pt. I, §4 (NEW); 2001, c. 559, Pt. I, §15 (AFF) .]

3. Disposition of funds. Each register of deeds shall, on or before the 10th day of each month, pay over to the State Tax Assessor 90% of the tax collected pursuant to this section during the previous month. The remaining 10% must be retained for the county by the register of deeds and accounted for to the county treasurer as reimbursement for services rendered by the county in collecting the tax. If the tax collected is not paid over by the 10th day of the month, the State Tax Assessor may impose interest pursuant to section 186.

[ 2001, c. 559, Pt. I, §4 (NEW); 2001, c. 559, Pt. I, §15 (AFF) .]

4. Distribution of State's share of proceeds.

[ 2009, c. 372, Pt. E, §2 (RP) .]

4-A. Distribution of State's share of proceeds.

[ 2011, c. 453, §5 (RP) .]

4-B. Distribution of State's share of proceeds. The State Tax Assessor shall pay all net receipts received pursuant to this section to the Treasurer of State and shall at the same time provide the Treasurer of State with documentation showing the amount of revenues derived from the tax imposed by section 4641-A, subsection 1 and the amount of revenues derived from the tax imposed by section 4641-A, subsection 2.

A. In fiscal year 2011-12, the Treasurer of State shall credit the revenues derived from the tax imposed pursuant to section 4641-A, subsection 1 in accordance with this paragraph.

(1) At the beginning of the fiscal year, the Maine State Housing Authority shall certify to the Treasurer of State the amount that is necessary and sufficient to meet the authority's obligations relating to bonds issued or planned to be issued by the authority under Title 30-A, section 4864.

(2) On a monthly basis the Treasurer of State shall apply 50% of the revenues in accordance with this subparagraph. The Treasurer of State shall first pay revenues available under this subparagraph to the Maine State Housing Authority, which shall deposit the funds in the Maine Energy, Housing and Economic Recovery Fund established in Title 30-A, section 4863, until the amount paid equals the amount certified by the Maine State Housing Authority under subparagraph (1), after which the Treasurer of State shall credit any remaining revenues available under this subparagraph to the General Fund.

(3) On a monthly basis the Treasurer of State shall apply 50% of the revenues in accordance with this subparagraph. The Treasurer of State shall first credit $3,830,000 of the revenues available under this subparagraph to the General Fund, after which the Treasurer of State shall pay any remaining revenues available under this subparagraph to the Maine State Housing Authority, which shall deposit the funds in the Housing Opportunities for Maine Fund created in Title 30-A, section 4853. [2011, c. 453, §6 (NEW).]

B. In fiscal year 2012-13, the Treasurer of State shall credit the revenues derived from the tax imposed pursuant to section 4641-A, subsection 1 in accordance with this paragraph.

(1) At the beginning of the fiscal year, the Maine State Housing Authority shall certify to the Treasurer of State the amount that is necessary and sufficient to meet the authority's obligations relating to bonds issued or planned to be issued by the authority under Title 30-A, section 4864.

(2) On a monthly basis the Treasurer of State shall apply 50% of the revenues in accordance with this subparagraph. The Treasurer of State shall first pay revenues available under this subparagraph to the Maine State Housing Authority, which shall deposit the funds in the Maine Energy, Housing and Economic Recovery Fund established in Title 30-A, section 4863, until the amount paid equals the amount certified by the Maine State Housing Authority under subparagraph (1), after which the Treasurer of State shall credit any remaining revenues available under this subparagraph to the General Fund.

(3) On a monthly basis the Treasurer of State shall apply 50% of the revenues in accordance with this subparagraph. The Treasurer of State shall first credit $300,000 of the revenues available under this subparagraph to the Department of Health and Human Services, Medical Care - Payments to Providers, Other Special Revenue Funds account and $3,950,000 of the revenues available under this subparagraph to the General Fund, after which the Treasurer of State shall pay any remaining revenues available under this subparagraph to the Maine State Housing Authority, which shall deposit the funds in the Housing Opportunities for Maine Fund created in Title 30-A, section 4853. [2011, c. 477, Pt. P, §1 (AMD).]

C. In fiscal year 2013-14, the Treasurer of State shall credit the revenues derived from the tax imposed pursuant to section 4641-A, subsection 1 in accordance with this paragraph.

(1) At the beginning of the fiscal year, the Maine State Housing Authority shall certify to the Treasurer of State the amount that is necessary and sufficient to meet the authority's obligations relating to bonds issued or planned to be issued by the authority under Title 30-A, section 4864.

(2) On a monthly basis the Treasurer of State shall apply 50% of the revenues in accordance with this subparagraph. The Treasurer of State shall first pay revenues available under this subparagraph to the Maine State Housing Authority, which shall deposit the funds in the Maine Energy, Housing and Economic Recovery Fund established in Title 30-A, section 4863, until the amount paid equals the amount certified by the Maine State Housing Authority under subparagraph (1), after which the Treasurer of State shall credit any remaining revenues available under this subparagraph to the General Fund.

(3) On a monthly basis the Treasurer of State shall apply 50% of the revenues in accordance with this subparagraph. The Treasurer of State shall first credit $2,710,964 of the revenues available under this subparagraph to the General Fund, after which the Treasurer of State shall pay any remaining revenues available under this subparagraph to the Maine State Housing Authority, which shall deposit the funds in the Housing Opportunities for Maine Fund created in Title 30-A, section 4853. [2013, c. 502, Pt. T, §1 (AMD).]

D. In fiscal year 2014-15, the Treasurer of State shall credit the revenues derived from the tax imposed pursuant to section 4641-A, subsection 1 in accordance with this paragraph.

(1) At the beginning of the fiscal year, the Maine State Housing Authority shall certify to the Treasurer of State the amount that is necessary and sufficient to meet the authority's obligations relating to bonds issued or planned to be issued by the authority under Title 30-A, section 4864.

(2) On a monthly basis the Treasurer of State shall apply 50% of the revenues in accordance with this subparagraph. The Treasurer of State shall first pay revenues available under this subparagraph to the Maine State Housing Authority, which shall deposit the funds in the Maine Energy, Housing and Economic Recovery Fund established in Title 30-A, section 4863, until the amount paid equals the amount certified by the Maine State Housing Authority under subparagraph (1), after which the Treasurer of State shall credit any remaining revenues available under this subparagraph to the General Fund.

(3) On a monthly basis the Treasurer of State shall apply 50% of the revenues in accordance with this subparagraph. The Treasurer of State shall first credit $5,038,104 of the revenues available under this subparagraph to the General Fund, after which the Treasurer of State shall pay any remaining revenues available under this subparagraph to the Maine State Housing Authority, which shall deposit the funds in the Housing Opportunities for Maine Fund created in Title 30-A, section 4853. [2013, c. 595, Pt. V, §1 (AMD).]

E. In fiscal year 2015-16 and each fiscal year thereafter, the Treasurer of State shall credit the revenues derived from the tax imposed pursuant to section 4641-A, subsection 1 in accordance with this paragraph.

(1) At the beginning of the fiscal year, the Maine State Housing Authority shall certify to the Treasurer of State the amount that is necessary and sufficient to meet the authority's obligations relating to bonds issued or planned to be issued by the authority under Title 30-A, section 4864.

(2) On a monthly basis the Treasurer of State shall apply 50% of the revenues in accordance with this subparagraph. The Treasurer of State shall first pay revenues available under this subparagraph to the Maine State Housing Authority, which shall deposit the funds in the Maine Energy, Housing and Economic Recovery Fund established in Title 30-A, section 4863, until the amount paid equals the amount certified by the Maine State Housing Authority under subparagraph (1), after which the Treasurer of State shall credit any remaining revenues available under this subparagraph to the General Fund.

(3) On a monthly basis, the Treasurer of State shall credit 50% of the revenues to the Maine State Housing Authority, except that, notwithstanding paragraph F, in fiscal year 2015-16, the Treasurer of State shall first credit $6,291,740 of the revenues available under this subparagraph to the General Fund and except that, notwithstanding paragraph F, in fiscal year 2016-17, the Treasurer of State shall first credit $6,090,367 of the revenues available under this subparagraph to the General Fund. The Maine State Housing Authority shall deposit the funds received pursuant to this subparagraph in the Housing Opportunities for Maine Fund created in Title 30-A, section 4853. [2015, c. 267, Pt. N, §1 (AMD).]

F. Neither the Governor nor the Legislature may divert the revenues payable to the Housing Opportunities for Maine Fund to any other fund or for any other use. Any proposal to enact or amend a law to allow distribution of less than 1/2 of the revenues derived from the tax imposed by section 4641-A, subsection 1 to the Housing Opportunities for Maine Fund established in Title 30-A, section 4853, as adjusted under this subsection, must be submitted to the Legislative Council and to the joint standing committee of the Legislature having jurisdiction over affordable housing matters at least 30 days prior to any vote or public hearing on the proposal. [2011, c. 453, §6 (NEW).]

G. The Treasurer of State shall credit to the General Fund all of the revenues derived from the tax imposed by section 4641-A, subsection 2. [2011, c. 453, §6 (NEW).]

[ 2015, c. 267, Pt. N, §1 (AMD) .]

5. Dispute regarding amount. In the event of a dispute as to the correct amount of tax, the individual seeking to record the deed may request that the State Tax Assessor determine the correct amount of tax to be paid in order for the deed to be recorded.

[ 2001, c. 559, Pt. I, §4 (NEW); 2001, c. 559, Pt. I, §15 (AFF) .]

6. Transfer of tax on deeds of foreclosure or in lieu of foreclosure. Notwithstanding subsection 4-B, the State Tax Assessor shall monthly pay to the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection the revenues derived from the tax imposed on the transfer of real property described in section 4641-C, subsection 2, paragraphs A and C.

[ 2013, c. 521, Pt. A, §1 (AMD) .]

7. Assignment of rights in or connected with foreclosed real property. A person assigning rights in or connected with title to foreclosed real property for which a deed is not given, including rights as high bidder at the public sale pursuant to Title 14, section 6323, shall report the assignment to the register of deeds in the county or counties in which the real property is located within 30 days of the assignment on a return in the form of an affidavit furnished by the State Tax Assessor. The State Tax Assessor shall provide for the collection of the tax in the same manner as in subsection 1 as if the assignment were a transfer of real property by deed. The return must be signed by both the transferor and the transferee and accompanied by payment of the tax due. When the real property is located in more than one county, the tax must be divided among the counties in the same proportion in which the real property is distributed among the counties. Disputes between 2 or more counties as to the proper amount of tax due to them as a result of a particular transaction must be decided by the State Tax Assessor upon the written petition of an official authorized to act on behalf of any such county. This subsection applies to assignments made during the time between the judgment of foreclosure and the transfer of the foreclosed real property by deed.

[ 2013, c. 521, Pt. A, §2 (NEW) .]

SECTION HISTORY

1975, c. 572, §1 (NEW). 1981, c. 364, §60 (AMD). 1983, c. 859, §§M10,M13 (AMD). 1985, c. 381, §2 (AMD). 1987, c. 737, §§C83,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). RR 1991, c. 2, §135 (COR). 1991, c. 528, §P16 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §P16 (AMD). 1991, c. 622, §K9 (AMD). 1991, c. 622, §K10 (AFF). 1993, c. 6, §D2 (AMD). 1993, c. 6, §D5 (AFF). 1993, c. 398, §3 (AMD). 1993, c. 410, §C5 (AMD). 1995, c. 368, §K4 (AMD). 1997, c. 24, §C7 (AMD). 1997, c. 504, §9 (AMD). 1997, c. 759, §1 (AMD). 1997, c. 759, §2 (AFF). 2001, c. 439, §XXX2 (AMD). 2001, c. 559, §I15 (AFF). 2001, c. 559, §I4 (RPR). 2003, c. 20, §V1 (AMD). 2005, c. 12, §H1 (AMD). 2005, c. 644, §4 (AMD). 2007, c. 240, Pt. H, §1 (AMD). 2007, c. 427, §1 (AMD). 2007, c. 539, Pt. WW, §2 (AMD). 2007, c. 627, §82 (AMD). 2009, c. 372, Pt. E, §§2, 3 (AMD). 2009, c. 402, §21 (AMD). 2011, c. 453, §§5, 6 (AMD). 2011, c. 477, Pt. P, §1 (AMD). 2013, c. 368, Pt. U, §1 (AMD). 2013, c. 502, Pt. T, §1 (AMD). 2013, c. 521, Pt. A, §§1,2 (AMD). 2013, c. 595, Pt. V, §1 (AMD). 2015, c. 267, Pt. N, §1 (AMD).



36 §4641-C. Exemptions

The following are exempt from the tax imposed by this chapter: [2001, c. 559, Pt. I, §5 (AMD); 2001, c. 559, Pt. I, §15 (AFF).]

1. Governmental entities. Deeds to property transferred to or by the United States, the State of Maine or any of their instrumentalities, agencies or subdivisions. For the purposes of this subsection, only the United States, the State of Maine and their instrumentalities, agencies and subdivisions are exempt from the tax imposed by section 4641-A; except that real property transferred to the Department of Transportation or the Maine Turnpike Authority for transportation purposes; gifts of real property to governmental entities; and deeds transferring real property to governmental entities from a bona fide nonprofit land conservation organization are exempt from the tax;

[ 1997, c. 504, §10 (AMD) .]

2. Mortgage deeds, deeds of foreclosure and deeds in lieu of foreclosure. Mortgage deeds, discharges of mortgage deeds and partial releases of mortgage deeds.

A. For the purposes of this subsection, only the mortgagor is exempt from the tax imposed for a deed in lieu of foreclosure. [2013, c. 521, Pt. A, §3 (NEW).]

B. In the event of a transfer, by deed, assignment or otherwise, to a 3rd party at a public sale held pursuant to Title 14, section 6323, the tax imposed upon the grantor by section 4641-A applies only to that portion of the proceeds of the sale that exceeds the sums required to satisfy in full the claims of the mortgagee and all junior claimants originally made parties in interest in the proceedings or having subsequently intervened in the proceedings as established by the judgment of foreclosure and sale. The tax must be deducted from the excess proceeds. [2013, c. 521, Pt. A, §3 (NEW).]

C. In the event of a transfer, by deed, assignment or otherwise, from a mortgagee or its servicer to the mortgagee or its servicer or to the owner of the mortgage debt at a public sale held pursuant to Title 14, section 6323, the mortgagee or its servicer if the servicer is the selling entity is considered to be both the grantor and grantee for purposes of section 4641-A. [2013, c. 521, Pt. A, §3 (NEW).]

D. In the event of a deed in lieu of foreclosure and a deed from a mortgagee or its servicer to the mortgagee or its servicer or to the owner of the mortgage debt at a public sale held pursuant to Title 14, section 6323, the tax applies to the value of the property. [2013, c. 521, Pt. A, §3 (NEW).]

For the purposes of this subsection, "servicer" means a person or entity that acts on behalf of the owner of a mortgage debt to provide services related to the mortgage debt, including accepting and crediting payments from the mortgagor, issuing statements and notices to the mortgagor, enforcing rights of the owner of a mortgage debt and initiating and pursuing foreclosure proceedings;

[ 2013, c. 521, Pt. A, §3 (RPR) .]

3. Deeds affecting a previous deed. Deeds that, without additional consideration and without changing ownership or ownership interest, confirm, correct, modify or supplement a deed previously recorded;

[ 1997, c. 504, §11 (AMD) .]

4. Deeds between certain family members. Deeds between husband and wife, parent and child or grandparent and grandchild, without actual consideration for the deed, and deeds between spouses in divorce proceedings;

[ 2005, c. 519, Pt. SSS, §1 (AMD); 2005, c. 519, Pt. SSS, §2 (AFF) .]

5. Tax deeds. Tax deeds;

[ 1977, c. 318, §1 (NEW) .]

6. Deeds of partition. Deeds of partition when the interest conveyed is without consideration. However, if any of the parties take shares greater in value than their undivided interest, a tax is due on the difference between their proportional undivided interest and the greater value, computed at the rate set forth in section 4641-A;

[ 1993, c. 398, §4 (AMD) .]

7. Deeds pursuant to mergers or consolidations. Deeds made pursuant to mergers or consolidations of business entities, from which no gain or loss is recognized under the Code. For purposes of this subsection, "business entity" means an association or legal entity organized to conduct business, including, without limitation, a domestic or foreign corporation, a limited partnership, a general partnership, a limited liability partnership, a limited liability company, a joint venture, a joint stock company or a business trust;

[ 2009, c. 361, §26 (AMD); 2009, c. 361, §37 (AFF) .]

8. Deeds by subsidiary corporation. Deeds made by a subsidiary corporation to its parent corporation for no consideration other than the cancellation or surrender of the subsidiary's stock;

[ 1981, c. 148, §1 (AMD) .]

9. Deeds prior to October 1, 1975. Deeds dated or acknowledged prior to October 1, 1975, and offered for recording subsequent to that date;

[ 1993, c. 398, §4 (AMD) .]

10. Deeds by parent corporation. Deeds made by a parent corporation to its subsidiary corporation for no consideration other than shares of stock of the subsidiary corporation;

[ 1993, c. 398, §4 (AMD) .]

11. Deeds of distribution. Deeds of distribution made pursuant to Title 18-A or Title 18-B;

[ 2005, c. 397, Pt. C, §21 (AMD); 2005, c. 397, Pt. C, §22 (AFF) .]

12. Deeds executed by public officials. Deeds executed by public officials in the performance of their official duties;

[ 1993, c. 398, §4 (NEW) .]

13. Deeds of foreclosure and in lieu of foreclosure.

[ 2009, c. 402, §23 (RP) .]

14. Deeds given pursuant to the United States Bankruptcy Code. Deeds given pursuant to the United States Bankruptcy Code;

[ 1993, c. 398, §4 (NEW) .]

15. Deeds to a trustee, nominee or straw. Any deeds:

A. To a trustee, nominee or straw party for the grantor as beneficial owner; [1993, c. 398, §4 (NEW).]

B. For the beneficial ownership of a person other than the grantor when, if that person were the grantee, no tax would be imposed upon the conveyance pursuant to this chapter; or [1993, c. 398, §4 (NEW).]

C. From a trustee, nominee or straw party to the beneficial owner; [1993, c. 647, §2 (AMD); 1993, c. 718, Pt. B, §10 (AMD).]

[ 1993, c. 647, §2 (AMD); 1993, c. 718, Pt. B, §10 (AMD) .]

16. Certain corporate, partnership and limited liability company deeds. Deeds between a family corporation, partnership, limited partnership or limited liability company and its stockholders, partners or members for the purpose of transferring real property in the organization, dissolution or liquidation of the corporation, partnership, limited partnership or limited liability company under the laws of this State, if the deeds are given for no actual consideration other than shares, interests or debt securities of the corporation, partnership, limited partnership or limited liability company. For purposes of this subsection a family corporation, partnership, limited partnership or limited liability company is a corporation, partnership, limited partnership or limited liability company in which the majority of the voting stock of the corporation, or of the interests in the partnership, limited partnership or limited liability company is held by and the majority of the stockholders, partners or members are persons related to each other, including by adoption, as descendants or as spouses of descendants of a common ancestor who was also a transferor of the real property involved, or persons acting in a fiduciary capacity for persons so related;

[ 1995, c. 462, Pt. A, §69 (RPR) .]

17. Deeds to charitable conservation organizations. Deeds for gifts of land or interests in land granted to bona fide nonprofit institutions, organizations or charitable trusts under state law or charter, a similar law or charter of any other state or the Federal Government that meet the conservation purposes requirements of Title 33, section 476, subsection 2, paragraph B without actual consideration for the deeds;

[ 1999, c. 638, §45 (AMD) .]

18. Limited liability company deeds. Deeds to a limited liability company from a corporation, a general or limited partnership or another limited liability company, when the grantor or grantee owns an interest in the limited liability company in the same proportion as the grantor's or grantee's interest in or ownership of the real estate being conveyed;

[ 2001, c. 559, Pt. I, §6 (AMD); 2001, c. 559, Pt. I, §15 (AFF) .]

19. Change in identity or form of ownership. Any transfer of real property, whether accomplished by deed, conversion, merger, consolidation or otherwise, if it consists of a mere change in identity or form of ownership of an entity. This exemption is limited to those transfers when no change in beneficial ownership is made and may include transfers involving corporations, partnerships, limited liability companies, trusts, estates, associations and other entities; and

[ 2001, c. 559, Pt. I, §7 (AMD); 2001, c. 559, Pt. I, §15 (AFF) .]

20. Controlling interests. Transfers of controlling interests in an entity with a fee interest in real property if the transfer of the real property would qualify for exemption if accomplished by deed of the real property between the parties to the transfer of the controlling interest.

[ 2001, c. 559, Pt. I, §8 (NEW); 2001, c. 559, Pt. I, §15 (AFF) .]

SECTION HISTORY

1975, c. 572, §1 (NEW). 1975, c. 655, §1 (AMD). 1977, c. 318, §1 (RPR). 1977, c. 394, (AMD). 1981, c. 148, §§1-3 (AMD). 1985, c. 691, §32 (AMD). 1993, c. 373, §5 (AMD). 1993, c. 398, §4 (AMD). 1993, c. 647, §§1-4 (AMD). 1993, c. 680, §A31 (AMD). 1993, c. 718, §§B10-12 (AMD). 1995, c. 462, §§A69-71 (AMD). 1995, c. 479, §1 (AMD). 1995, c. 479, §2 (AFF). 1997, c. 504, §§10-12 (AMD). 1999, c. 638, §§44-47 (AMD). 2001, c. 559, §§I5-8 (AMD). 2001, c. 559, §I15 (AFF). 2003, c. 344, §D26 (AMD). 2005, c. 397, §C21 (AMD). 2005, c. 397, §C22 (AFF). 2005, c. 519, §SSS1 (AMD). 2005, c. 519, §SSS2 (AFF). 2009, c. 361, §26 (AMD). 2009, c. 361, §37 (AFF). 2009, c. 402, §§22, 23 (AMD). 2013, c. 521, Pt. A, §3 (AMD).



36 §4641-D. Declaration of value

Except as otherwise provided in this section, any deed, when offered for recording, and any report of a transfer of a controlling interest must be accompanied by a declaration, signed by the parties to the transaction or their authorized representatives, declaring the value of the property transferred and indicating the taxpayer identification numbers of the grantor and grantee. The declaration of value with regard to a transfer by deed must include evidence of compliance with section 5250-A. The declaration of value must identify the tax map and parcel number of the property transferred unless a tax map does not exist that includes that property, in which event the declaration must indicate that an appropriate tax map does not exist. The following are exempt from these requirements: [2007, c. 437, §14 (AMD).]

1. Governmental conveyances. Any conveyance by or to the United States of America, the State of Maine or any of their instrumentalities, agencies or subdivisions. For purposes of this subsection, only governmental entities are exempt from the requirement to file a declaration of value;

[ 2007, c. 437, §14 (AMD) .]

2. Mortgage. Any mortgage or mortgage discharge;

[ 1977, c. 318, §2 (NEW) .]

3. Partial release of mortgage. Any partial release of a mortgage deed;

[ 1977, c. 318, §2 (NEW) .]

4. Deed affecting previous deed. Any deed that, without additional consideration, confirms, corrects, modifies or supplements a previously recorded deed; and

[ 2007, c. 437, §14 (AMD) .]

5. Deed dated prior to October 1, 1975.

[ 2007, c. 437, §14 (RP) .]

6. Deed of distribution. Any deed of distribution made pursuant to Title 18-A.

[ 1987, c. 568, §2 (NEW) .]

If the transfer is exempt from the tax imposed by this chapter, the reason for the exemption must be stated on the declaration of value. [2007, c. 437, §14 (AMD).]

The declaration of value must be in a form prescribed by the State Tax Assessor, who shall provide an adequate supply of such forms to each register of deeds in the State. The State Tax Assessor shall prescribe a form for the declaration of value with regard to transfers of controlling interests subject to tax under this chapter. The State Tax Assessor, by rule, may establish grounds and procedures for waiver of the requirement that the taxpayer identification numbers of the grantor and grantee must be shown on the declaration of value. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 437, §14 (AMD).]

The register of deeds shall transmit the declaration of value to the State Tax Assessor not later than 40 days from the date of recordation of the deed or, in the case of a transfer of a controlling interest subject to tax under this chapter, no later than the 10th day of the month following the month in which the report of the transfer is received by the register of deeds. [2007, c. 437, §14 (AMD).]

The State Tax Assessor shall, on or before the 20th day of the month following the month of receipt, transmit each declaration of value to the assessors of the municipality or the chief assessor of a primary assessing area in which the real estate is situated. [2007, c. 437, §14 (AMD).]

SECTION HISTORY

1975, c. 572, §1 (NEW). 1975, c. 655, §2 (AMD). 1977, c. 318, §2 (AMD). 1985, c. 535, §13 (AMD). 1987, c. 568, §§1,2 (AMD). 1989, c. 131, (AMD). 1991, c. 528, §Y1 (AMD). 1991, c. 528, §§Y3,RRR (AFF). 1991, c. 591, §Y1 (AMD). 1991, c. 591, §Y3 (AFF). 1993, c. 398, §5 (AMD). 1997, c. 504, §13 (AMD). 2001, c. 559, §§I9,10 (AMD). 2001, c. 559, §I15 (AFF). 2003, c. 391, §3 (AMD). 2007, c. 437, §14 (AMD).



36 §4641-E. Powers and duties of State Tax Assessor

The State Tax Assessor is authorized to prescribe such rules and regulations as are necessary to carry out the purposes of this chapter. [1993, c. 398, §6 (AMD).]

Within 3 years of the recording of a deed subject to the tax imposed by this chapter or of the date on which a transfer of a controlling interest in an entity subject to taxation under this chapter is reported to the register of deeds, the State Tax Assessor may examine any books, papers, records or memoranda of the grantor or grantee bearing upon the amount of tax payable, and may enforce that right of examination by subpoena. If the assessor determines that there is a deficiency of taxes due under this chapter, such deficiency must be assessed, together with interest and penalties, with notice to the persons liable, but no such assessment may be made more than 3 years after the date of recording or transfer. [2003, c. 391, §4 (AMD).]

SECTION HISTORY

1975, c. 572, §1 (NEW). 1977, c. 679, §32 (AMD). 1993, c. 398, §6 (AMD). 2001, c. 559, §I11 (AMD). 2001, c. 559, §I15 (AFF). 2003, c. 391, §4 (AMD).



36 §4641-F. Petition for reconsideration of assessment (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 572, §1 (NEW). 1977, c. 694, §719 (RP).



36 §4641-G. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 572, §1 (NEW). 1977, c. 694, §719 (RP).



36 §4641-H. Notices (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 78, §21 (AMD). 1975, c. 572, §1 (NEW). 2005, c. 218, §49 (RP).



36 §4641-I. Priority (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 572, §1 (NEW). 1981, c. 364, §61 (AMD). 2005, c. 218, §50 (RP).



36 §4641-J. Recording without tax

Any register of deeds who, upon recording any deed or receiving a report of a transfer of a controlling interest upon which a tax is imposed by this chapter, fails to collect that tax or to obtain the declaration of value required by this chapter and does so with the intent of defeating the purposes of this chapter commits a civil violation for which a forfeiture not to exceed $200 may be adjudged. [2001, c. 559, Pt. I, §12 (AMD); 2001, c. 559, Pt. I, §15 (AFF).]

SECTION HISTORY

1975, c. 572, §1 (NEW). 1977, c. 696, §293 (RPR). 2001, c. 559, §I12 (AMD). 2001, c. 559, §I15 (AFF).



36 §4641-K. Falsifying declaration of value

1. Prohibition. A person may not:

A. Knowingly falsify the declaration of value prescribed by section 4641-D; [2003, c. 452, Pt. U, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Refuse to permit the State Tax Assessor or any of the State Tax Assessor's agents or representatives to inspect property in question or any relevant books, papers, records or memoranda within 3 years after recording or transfer of a controlling interest subject to tax under this chapter; [2003, c. 452, Pt. U, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Knowingly alter, cancel or obliterate a part of any relevant books, papers, records or memoranda; or [2003, c. 452, Pt. U, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Knowingly make a false entry in any relevant books, papers, records or memoranda. [2003, c. 452, Pt. U, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. U, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalties. A person who violates this section commits a Class E crime.

[ 2003, c. 452, Pt. U, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1975, c. 572, §1 (NEW). 1977, c. 696, §294 (RPR). 1993, c. 398, §7 (AMD). 2001, c. 559, §I13 (AMD). 2001, c. 559, §I15 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §U16 (RPR).



36 §4641-L. No effect on recordation

Failure to comply with the requirements of this chapter does not affect the validity of any recorded instrument or the validity of any recordation or transfer of a controlling interest. [2001, c. 559, Pt. I, §14 (AMD); 2001, c. 559, Pt. I, §15 (AFF).]

SECTION HISTORY

1975, c. 572, §1 (NEW). 2001, c. 559, §I14 (AMD). 2001, c. 559, §I15 (AFF).



36 §4641-M. Confidentiality of declaration of value (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 572, §1 (NEW). 1977, c. 509, §32 (AMD). 1977, c. 668, §5 (RP).



36 §4641-N. Review

The Maine State Housing Authority shall submit a report to the joint standing committee of the Legislature having jurisdiction over taxation by April 1, 1987, and each 2 years thereafter. The report shall cover the 2 prior fiscal years of the authority and shall identify the amount of revenues under this chapter that have been credited to the Housing Opportunities for Maine Fund and the manner in which those funds have been used. The committee shall review that report by May 1st of the year in which it is received. [1985, c. 381, §3 (NEW).]

SECTION HISTORY

1985, c. 381, §3 (NEW).



36 §4642. Rate of Tax (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1967, c. 154, §§H1,2 (NEW). 1967, c. 537, §2 (RP).



36 §4643. Collection (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1967, c. 154, §§H1,2 (NEW). 1967, c. 537, §2 (RP).



36 §4644. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1967, c. 154, §§H1,2 (NEW). 1967, c. 537, §2 (RP).






Chapter 712: REAL ESTATE TRANSFERS

36 §4651. Rate of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 537, §1 (NEW). 1975, c. 572, §2 (RP).



36 §4652. Tax stamps; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 537, §1 (NEW). 1975, c. 572, §2 (RP).



36 §4653. Stamps affixed; cancellation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 537, §1 (NEW). 1969, c. 111, (AMD). 1975, c. 572, §2 (RP).



36 §4654. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 537, §1 (NEW). 1973, c. 788, §191 (AMD). 1975, c. 572, §2 (RP).






Chapter 713: SARDINE TAX

36 §4691. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 446, §B1 (RP).



36 §4692. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 656, (AMD). 1979, c. 26, §2 (AMD). 1979, c. 541, §A228 (AMD). 1985, c. 737, §A101 (AMD). 1991, c. 446, §B2 (RP).



36 §4692-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 446, §B3 (NEW). 1993, c. 14, §11 (AMD). 1993, c. 585, §8 (AMD). 1995, c. 307, §§17-19 (AMD). 1999, c. 678, §8 (AFF). 1999, c. 678, §2 (RP).



36 §4693. Sardine Council (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §22 (AMD). 1979, c. 26, §§3-5 (AMD). 1979, c. 127, §200 (AMD). 1979, c. 541, §B49 (AMD). 1979, c. 731, §17 (AMD). 1981, c. 71, §1 (AMD). 1981, c. 393, (AMD). 1983, c. 812, §§280,281 (AMD). 1985, c. 785, §B173 (AMD). 1987, c. 333, §2 (RPR). 1989, c. 482, §3 (AMD). 1989, c. 503, §B171 (AMD). 1989, c. 878, §A109 (AMD). 1991, c. 446, §B4 (RP).



36 §4694. Tax as additional (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §22 (AMD). 1981, c. 364, §62 (RP).



36 §4695. Rate of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 332, §5 (AMD). 1981, c. 71, §2 (AMD). 1981, c. 614, §1 (AMD). 1991, c. 446, §§B5,6 (AMD). 1995, c. 307, §20 (AMD). 1997, c. 706, §9 (AMD). 1999, c. 127, §D3 (AMD). 1999, c. 127, §D4 (AFF). 1999, c. 678, §8 (AFF). 1999, c. 678, §2 (RP).



36 §4696. Packers' applications (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §720 (AMD). 1995, c. 307, §21 (AMD). 1999, c. 678, §8 (AFF). 1999, c. 678, §2 (RP).



36 §4697. Reports of production and payment of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 378, §34 (AMD). 1981, c. 71, §3 (AMD). 1981, c. 364, §63 (AMD). 1981, c. 614, §2 (AMD). 1983, c. 85, §2 (AMD). 1991, c. 376, §60 (AMD). 1991, c. 446, §B7 (AMD). 1991, c. 824, §D5 (RPR). 1995, c. 307, §22 (AMD). 1997, c. 706, §10 (AMD). 1997, c. 706, §17 (AFF). 1999, c. 678, §8 (AFF). 1999, c. 678, §2 (RP).



36 §4698. Inspections (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §22 (AMD). 1979, c. 731, §19 (AMD). 1991, c. 446, §B8 (AMD). 1995, c. 307, §23 (AMD). 1999, c. 678, §8 (AFF). 1999, c. 678, §2 (RP).



36 §4699. Appropriation and use of money received (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 146, (AMD). 1979, c. 26, §6 (AMD). 1979, c. 731, §19 (AMD). 1991, c. 446, §B8 (AMD). 1993, c. 585, §§9,10 (AMD). 1995, c. 307, §24 (AMD). 1999, c. 678, §8 (AFF). 1999, c. 678, §2 (RP).



36 §4699-A. Refund on sardines exported (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 332, §6 (NEW). 1979, c. 541, §A229 (AMD). 1991, c. 446, §B9 (AMD). 1995, c. 307, §25 (RP).



36 §4700. Suspension of licenses or certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §22 (AMD). 1977, c. 679, §33 (AMD). 1977, c. 694, §721 (AMD). 1979, c. 127, §201 (AMD). 1981, c. 364, §64 (RPR). 1995, c. 307, §26 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 678, §8 (AFF). 1999, c. 678, §2 (RP).






Chapter 714: MAHOGANY QUAHOG TAX

36 §4711. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings: [1987, c. 513, §10 (NEW).]

1. Bushel. "Bushel" means a unit of dry capacity equivalent to 2150.4 cubic inches. For the purposes of this chapter, the conversion figure for pounds of whole shell stock per bushel shall be 80.

[ 1987, c. 513, §10 (NEW) .]

2. Dealer. "Dealer" means a person who holds a wholesale seafood license, a shellfish transportation license or a shellfish certificate and who buys mahogany quahogs from a harvester and distributes that species in wholesale channels of trade.

[ 1987, c. 513, §10 (NEW) .]

3. Mahogany quahog. "Mahogany quahog" means a marine mollusk, also known as ocean quahog, Artica islandica, landed in this State and subject to the authority and provisions of this chapter.

[ 1987, c. 513, §10 (NEW) .]

SECTION HISTORY

1987, c. 513, §10 (NEW).



36 §4712. Rate of tax

An excise tax of $1.20 per bushel of mahogany quahogs is levied upon the dealer and imposed at the point of first sale of this species. [1987, c. 513, §10 (NEW).]

SECTION HISTORY

1987, c. 513, §10 (NEW).



36 §4713. Dealer application for mahogany quahog certificate

Every dealer shall file an application with the State Tax Assessor on forms prescribed and furnished by the State Tax Assessor which shall contain the name under which such dealer is transacting business within the State, the place or places of business, the dealer's social security or tax identification number and names and addresses of the persons constituting a firm or partnership and, if a corporation, the corporate name and the names and addresses of its principal officers and agents within the State and the Federal Employer Identification Number. Upon receipt of this information, the State Tax Assessor shall issue a mahogany quahog certificate to the dealer. No dealer may conduct business until the certificate required by this section is furnished. The mahogany quahog certificate is not a license within the meaning of that term in the Maine Administrative Procedure Act, Title 5, chapter 375. [1987, c. 513, §10 (NEW).]

SECTION HISTORY

1987, c. 513, §10 (NEW).



36 §4714. Certificate required for license

The Department of Marine Resources shall not issue or renew a wholesale seafood license as set forth in Title 12, section 6851; a shellfish transportation license as set forth in Title 12, section 6855; or a shellfish certificate as set forth in Title 12, section 6856, for the purpose of dealing in mahogany quahogs without proof of certification by the State Tax Assessor, as required by this chapter. The Department of Marine Resources shall make available to the State Tax Assessor any licensing information necessary to implement this section. [1987, c. 513, §10 (NEW).]

SECTION HISTORY

1987, c. 513, §10 (NEW).



36 §4715. Dealer reports of purchases and payment of taxes

Every dealer shall keep, as a part of its permanent records, a record of all mahogany quahogs purchased at point of first sale. These records must be open for inspection by the State Tax Assessor at all times. On or before the last day of each month, every dealer shall file a return with the assessor on a form furnished by the assessor stating the number of bushels of mahogany quahogs purchased by the dealer during the preceding calendar month. At the same time, the dealer shall pay to the assessor a tax of $1.20 per bushel on all mahogany quahogs purchased by the dealer during the preceding calendar month. A dealer whose annual tax liability under this chapter does not exceed $1,000 may file an annual return with payment on or before January 31st covering the prior calendar year. If the assessor determines that additional tax is due or that an overpayment of tax has been made, assessments or refunds must be made by the assessor to the dealer. [2009, c. 361, §36 (AFF); 2009, c. 361, §27 (RPR).]

SECTION HISTORY

1987, c. 513, §10 (NEW). 1991, c. 376, §61 (AMD). 2009, c. 361, §36 (AFF). 2009, c. 361, §27 (RPR).



36 §4716. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 513, §10 (NEW). 1987, c. 816, §KK24 (RPR). 2011, c. 240, §28 (RP).



36 §4717. Abatement and credit (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 551, (NEW). 1997, c. 526, §14 (AMD). 2011, c. 240, §29 (RP).



36 §4718. Contributions; Mahogany Quahog Monitoring Fund

The State Tax Assessor shall determine annually the total amount of tax revenue collected under this chapter. Until June 30, 2004, the State Tax Assessor shall deduct the cost of administering the mahogany quahog tax from those revenues and report the remainder to the Treasurer of State, who shall credit that amount to the Mahogany Quahog Monitoring Fund established in Title 12, section 6731-A, subsection 5, except that not more than $56,000 may be credited to the fund in any year. Until June 30, 2004, revenues collected that are in excess of $56,000 must be credited to the General Fund. [2003, c. 593, §3 (AMD).]

Beginning July 1, 2004, the State Tax Assessor shall deduct the cost of administering the mahogany quahog tax from those revenues and report the remainder to the Treasurer of State, who shall credit 58% of that amount or $56,000, whichever is greater, to the Mahogany Quahog Monitoring Fund established in Title 12, section 6731-A, subsection 5 and 42% or the remainder, as applicable, to the General Fund. [2003, c. 593, §3 (NEW).]

SECTION HISTORY

1991, c. 561, §2 (NEW). 2003, c. 20, §WW28 (AMD). 2003, c. 593, §3 (AMD).






Chapter 715: SHARES OF STOCK IN BANS AND TRUST COMPANIES

36 §4751. List of common stockholders; real estate inventory, etc., with assessed value (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 539, §§1, 2 (RP).



36 §4752. Tax on stock; payable to state tax assessor; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 539, §§ 1, 2 (RP). 1973, c. 625, §265 (AMD).



36 §4753. Tax upon shares returned to municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 539, §§ 1, 2 (RP).



36 §4754. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 539, §§1, 2 (RP).






Chapter 716: MILK HANDLING TAX

36 §4771. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 2, §5 (NEW). MRSA T.36, §4773 (RP).



36 §4772. Milk Handling Tax (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 2, §5 (NEW). MRSA T.36, §4773 (RP).



36 §4773. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 2, §5 (NEW). 1995, c. 661, §1 (AMD). 1997, c. 348, §1 (AMD). MRSA T.36, §4773 (RP).






Chapter 717: SWEET CORN TAX

36 §4801. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §2 (RP).



36 §4802. Power of commissioner of agriculture (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §2 (RP).



36 §4803. Tax committee; appointment; powers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §2 (RP).



36 §4804. Tax on sweet corn (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §2 (RP).



36 §4805. Contractor, duty (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §2 (RP).



36 §4806. Tax committee, duty (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §2 (RP).



36 §4807. Tax; on whom imposed, and collection (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §2 (RP).



36 §4808. Use of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §2 (RP).



36 §4809. Failure to pay over tax (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §2 (RP).



36 §4810. Action to recover tax (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §2 (RP).






Chapter 718: GENERAL PROVISIONS

36 §4821. Referendum requirement (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 706, §32 (NEW). 1999, c. 678, §3 (AMD). 2001, c. 396, §33 (RP).






Chapter 719: RECYCLING ASSISTANCE FEE

36 §4831. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 585, Pt. B, (NEW).]

1. Brown good.

[ 1989, c. 585, Pt. B, §2 (NEW) .]

2. Lead-acid battery. "Lead-acid battery" means a device designed and used for the storage of electrical energy through chemical reactions involving lead and acids.

[ 1989, c. 585, Pt. B, (NEW) .]

2-A. Major appliance.

[ 2003, c. 390, §22 (RP) .]

2-B. Major furniture.

[ 2003, c. 390, §22 (RP) .]

3. Motorized vehicle. "Motorized vehicle" means any self-propelled vehicle, including motorcycles, construction and farm vehicles and other off-road vehicles, not operating exclusively on tracks.

[ 1989, c. 585, Pt. B, (NEW) .]

4. Tire. "Tire" means the device made of rubber or any similar substance which is intended to be attached to a motorized vehicle or trailer and is designed to support the load of the motorized vehicle or trailer.

[ 1989, c. 585, Pt. B, (NEW); 1989, c. 878, Pt. B, §34 (AMD); 1989, c. 878, Pt. B, §35 (AFF) .]

5. Trailer. "Trailer" means any vehicle without motive power that is designed to be drawn by a motorized vehicle.

[ 1989, c. 585, Pt. B, (NEW) .]

6. White good.

[ 1989, c. 585, Pt. B, (NEW); 1989, c. 927, §4 (RP) .]

SECTION HISTORY

1989, c. 585, §B (NEW). 1989, c. 878, §§B34,35 (AMD). 1989, c. 927, §§2-4 (AMD). 2003, c. 390, §22 (AMD).



36 §4832. Fee imposed

1. Imposition. A fee is imposed on the retail sale in this State of new tires and new lead-acid batteries in the amount of $1 per tire or lead-acid battery. A fee in the same amount is imposed on the storage, use or other consumption in this State of tires and lead-acid batteries purchased new in this State by the user or purchased outside the State by the user unless the fee imposed by this section has been paid.

[ 2003, c. 390, §23 (AMD) .]

1-A. Repeal.

[ 2003, c. 390, §24 (RP) .]

2. Exemption. Transactions that, under the laws of this State, are not subject to taxation in accordance with Part 3 are exempt from the fee imposed by subsection 1. Sales of any items that occur as part of a sale of a trailer, a mobile home or any motorized vehicle are exempt from the fee imposed by subsection 1.

[ 1991, c. 546, §31 (AMD) .]

SECTION HISTORY

1989, c. 585, §B (NEW). 1989, c. 927, §5 (AMD). 1991, c. 546, §31 (AMD). 1995, c. 368, §NN2 (AMD). 2003, c. 390, §§23,24 (AMD).



36 §4833. Administration

The fee imposed by this chapter is administered as provided in chapter 7 and Part 3, with the fee imposed pursuant to this chapter to be considered as imposed under Part 3. [1989, c. 585, Pt. B, (NEW); 1989, c. 927, §5 (AMD).]

The revenue derived from the fee imposed by this chapter must be deposited in the Maine Solid Waste Management Fund established under Title 38, chapter 24, which must reimburse the General Fund for the administrative costs of the fee as certified by the Bureau of Revenue Services. [1989, c. 585, Pt. B, (NEW); 1989, c. 927, §5 (AMD); 1997, c. 526, §14 (AMD).]

SECTION HISTORY

1989, c. 585, §B (NEW). 1989, c. 927, §5 (AMD). 1997, c. 526, §14 (AMD). 2003, c. 390, §25 (AMD).



36 §4834. Effective date

This chapter shall be effective for taxable purchases made in this State on or after July 1, 1990 and for taxable items brought into this State by the user on or after July 1, 1990. [1989, c. 585, Pt. B, (NEW).]

SECTION HISTORY

1989, c. 585, §B (NEW).






Chapter 721: MILK HANDLING FEE

36 §4901. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 396, §8 (NEW).]

1. Basic price. "Basic price" means the minimum Class I price of milk established pursuant to Title 7, chapter 603 including that part of the Class I price that exceeds the applicable Class I price established pursuant to the northeast marketing area milk marketing order, but does not include that part of the Class I price established by the Maine Milk Commission to reflect the cost factors provided in Title 7, section 2954, subsection 2 or the increased costs of production pursuant to Title 7, section 2954, subsection 2, paragraph A.

[ 2005, c. 396, §8 (NEW) .]

2. Fee period. "Fee period" means the period beginning on the Sunday closest to the first day of the month and continuing through the Saturday prior to the Sunday closest to the first day of the subsequent month.

[ 2005, c. 396, §8 (NEW) .]

3. Handler. "Handler," with respect to a particular container of packaged milk, means the wholesale handler or, if none, the producer-handler or the retail handler. If more than one wholesale handler handles a particular container of packaged milk in this State, "handler" means the wholesale handler that first handles a particular container of packaged milk.

[ 2011, c. 125, §1 (AMD) .]

4. Milk. "Milk" has the same meaning as in Title 7, section 2951, subsection 6.

[ 2005, c. 396, §8 (NEW) .]

5. Packaged milk. "Packaged milk" means milk that has been processed and placed in containers for ultimate sale to consumers.

[ 2005, c. 396, §8 (NEW) .]

6. Person.

[ 2009, c. 434, §61 (RP) .]

7. Producer-handler. "Producer-handler" means a person who produces milk and packages that milk or part of that milk for retail sale either by that person or by another retail handler.

[ 2005, c. 396, §8 (NEW) .]

8. Retail handler. "Retail handler" means a person who handles packaged milk in this State that is next sold in this State subject to the minimum retail prices established pursuant to Title 7, chapter 603.

[ 2005, c. 396, §8 (NEW) .]

9. Wholesale handler. "Wholesale handler" means a person who handles packaged milk in this State that is next sold in this State subject to the minimum wholesale prices paid to dealers established pursuant to Title 7, chapter 603.

[ 2005, c. 396, §8 (NEW) .]

SECTION HISTORY

2005, c. 396, §8 (NEW). 2009, c. 434, §61 (AMD). 2011, c. 125, §1 (AMD).



36 §4902. Milk handling fee

1. Fee. Upon notification by the Maine Milk Commission in accordance with Title 7, section 2954, subsection 16, the assessor shall levy and impose a fee at the rate established in subsection 2-A on the handling in this State of packaged milk for sale in this State. With respect to the handling in this State of a particular container of packaged milk for sale in this State, the fee must be paid by the handler, but in no event may a container of packaged milk for sale in this State be subject to more than one handling fee. There is no fee on the handling in this State of packaged milk for sale in containers of less than one quart or more than 20 quarts in volume, or packaged milk that is sold to an institution that is owned and operated by the State or the Federal Government.

[ 2011, c. 125, §2 (AMD) .]

2. Rate.

[ 2007, c. 240, Pt. PPP, §2 (RP); 2007, c. 269, §2 (RP) .]

2-A. Rate. The rate of the fee levied under this chapter is established for each fee period on the basis of the basic price of milk in effect on the Sunday following the first Sunday of the fee period in accordance with this subsection:

A. If the basic price is $21.00 per hundredweight and above, the rate of the milk handling fee is 4¢ per gallon; [2009, c. 468, §1 (AMD).]

B. [2009, c. 468, §1 (RP).]

C. [2009, c. 468, §1 (RP).]

D. [2009, c. 468, §1 (RP).]

E. If the basic price is $20.00 to $20.99 per hundredweight, the rate of the milk handling fee is 8¢ per gallon; [2007, c. 240, Pt. PPP, §3 (NEW); 2007, c. 269, §3 (NEW).]

F. If the basic price is $19.50 to $19.99 per hundredweight, the rate of the milk handling fee is 12¢ per gallon; [2009, c. 468, §1 (AMD).]

G. [2009, c. 468, §1 (RP).]

H. If the basic price is $19.00 to $19.49 per hundredweight, the rate of the milk handling fee is 16¢ per gallon; [2009, c. 468, §1 (AMD).]

I. If the basic price is $18.50 to $18.99 per hundredweight, the rate of the milk handling fee is 20¢ per gallon; [2009, c. 468, §1 (AMD).]

J. If the basic price is $18.00 to $18.49 per hundredweight, the rate of the milk handling fee is 24¢ per gallon; [2009, c. 468, §1 (AMD).]

K. If the basic price is $17.50 to $17.99 per hundredweight, the rate of the milk handling fee is 28¢ per gallon; [2009, c. 468, §1 (AMD).]

L. If the basic price is $17.00 to $17.49 per hundredweight, the rate of the milk handling fee is 32¢ per gallon; and [2009, c. 468, §1 (AMD).]

M. If the basic price is $16.50 to $16.99 per hundredweight, the rate of the milk handling fee is 36¢ per gallon. [2009, c. 468, §1 (AMD).]

If the basic price falls below $16.50 per hundredweight, for each 50¢ decrease in the basic price, the rate of the milk handling fee increases by 4¢ per gallon until the handling fee reaches a maximum of 84¢ per gallon.

For any container other than a gallon, the fee is computed on a gallon-equivalent basis.

[ 2009, c. 468, §1 (AMD) .]

3. Fee calculation. Handlers shall pay the fee for each fee period on all milk subject to the fee sold during the fee period and are either:

A. Subject to the minimum wholesale prices paid to dealers established by the Maine Milk Commission pursuant to Title 7, chapter 603; or [2005, c. 396, §8 (NEW).]

B. Not subject to minimum wholesale prices paid to dealers but subject to minimum retail prices established by the Maine Milk Commission pursuant to Title 7, chapter 603. [2005, c. 396, §8 (NEW).]

In calculating the amount of packaged milk handled for sale in this State during each fee period, the handler shall deduct from that amount any packaged milk returned to the handler during that fee period.

[ 2005, c. 396, §8 (NEW) .]

4. Fee; additional. The fee imposed and collected under this chapter is in addition to any taxes imposed or collected under any other law of the State.

[ 2005, c. 396, §8 (NEW) .]

5. Records, reports and administration. Every handler subject to the fee imposed under subsection 1 shall register with the assessor within 5 business days of becoming subject to the fee on forms provided by the assessor. The list of registered handlers must be available to the public. By the 25th day of each calendar month, every handler subject to the fee imposed under subsection 1 shall report to the assessor the quantity of packaged milk handled in this State for sale in this State during the preceding fee period, the quantity of packaged milk handled that was subject to the milk handling fee and any other information the assessor determines necessary or useful in the administration of this chapter and enforcement of the milk handling fee. The assessor may share information with the Maine Milk Commission in accordance with section 191, subsection 2, paragraph DD.

[ 2005, c. 396, §8 (NEW) .]

6. Due dates. Handlers shall pay to the assessor the fee due for the preceding fee period not later than the 25th day of each calendar month and submit the information required by the assessor on the forms provided.

[ 2005, c. 396, §8 (NEW) .]

7. Presumption. In a proceeding against a retail handler for collection of the fee with respect to a particular container of packaged milk, there is a rebuttable presumption that that retail handler did not purchase that container in a transaction subject to the minimum wholesale prices paid to dealers established pursuant to Title 7, chapter 603. The burden is on the retail handler to show that the retail handler purchased that container of packaged milk in a transaction subject to minimum wholesale prices paid to dealers established pursuant to Title 7, chapter 603.

[ 2005, c. 396, §8 (NEW) .]

8. General Fund. The assessor shall immediately pay all funds received from the milk handling fee to the Treasurer of State to be deposited in the General Fund. The funds may not be dedicated to a particular purpose and may be used for all purposes of State Government.

[ 2005, c. 396, §8 (NEW) .]

9. Exception. A producer-handler who sells less than 10,000 hundredweight per year is not subject to the fee imposed under subsection 1.

[ 2005, c. 396, §8 (NEW) .]

SECTION HISTORY

2005, c. 396, §8 (NEW). 2007, c. 240, Pt. PPP, §§1-3 (AMD). 2007, c. 269, §§1-3 (AMD). 2009, c. 468, §1 (AMD). 2011, c. 125, §2 (AMD).



36 §4903. Credit or refund for fee paid for packaged milk

1. Credit or refund allowed. A handler or handler's designee may claim a credit or refund for a fee paid pursuant to this chapter on packaged milk that is subsequently exported from this State by a customer of the handler or the handler's designee for sale out of state.

[ 2011, c. 125, §3 (NEW) .]

2. Handler's claim for credit or refund. A handler claiming a credit or refund under subsection 1 must file a claim with the assessor. The credit or refund must be claimed on the report required under section 4902, subsection 5. A handler may not claim a credit or refund under this section for any sales occurring before October 1, 2011.

[ 2011, c. 125, §3 (NEW) .]

3. Designee's claim for credit or refund. A handler's designee claiming a credit or refund under subsection 1 must file a claim with the assessor. The credit or refund must be claimed on a report required under section 4902, subsection 5 or other form as prescribed by the assessor. A handler's designee may not claim a credit or refund under this section for any sales occurring before October 1, 2011.

[ 2011, c. 125, §3 (NEW) .]

SECTION HISTORY

2011, c. 125, §3 (NEW).









Part 8: INCOME TAXES

Chapter 801: DEFINITIONS

36 §5101. Short title

This Part shall be known and may be cited as the "Maine Income Tax Law." [P&SL 1969, c. 154, §F (NEW).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW).



36 §5102. Definitions

The following definitions shall apply throughout this Part, except as the context may otherwise require: [P&SL 1969, c. 154, §F1 (NEW).]

1. Assessor.

[ 1979, c. 378, §35 (RP) .]

1-A. Lobster boat operator. Any person licensed by the Department of Marine Resources to fish for, take or catch lobsters and who operates a boat for that purpose is a lobster boat operator.

[ 1975, c. 627, §1 (NEW) .]

1-B. Affiliated group. "Affiliated group" means a group of 2 or more corporations in which more than 50% of the voting stock of each member corporation is directly or indirectly owned by a common owner or owners, either corporate or noncorporate, or by one or more of the member corporations.

[ 1983, c. 571, §13 (NEW) .]

1-C. Maine adjusted gross income. "Maine adjusted gross income" has the following meanings.

A. "Maine adjusted gross income" means, for a resident individual, the federal adjusted gross income of that individual, as modified by section 5122. [1985, c. 783, §17 (NEW).]

B. "Maine adjusted gross income" means, for a nonresident individual, that part of his federal adjusted gross income derived from sources within this State, as determined under section 5142. [1985, c. 783, §17 (NEW).]

[ 1985, c. 783, §17 (NEW) .]

1-D. Laws of the United States. "Laws of the United States" means the Code, as defined in section 111, subsection 1-A, and other provisions of the laws of the United States relating to federal income taxes as of the date specified in section 111, subsection 1-A.

[ 1987, c. 504, §5 (NEW) .]

2. Nonresident estate or trust. "Nonresident estate or trust" shall mean an estate or trust which is not a resident estate or trust.

[ P&SL 1969, c. 154, §F1 (NEW) .]

3. Nonresident individual. "Nonresident individual" shall mean an individual who is not a resident individual.

[ 1973, c. 12, §1 (AMD) .]

4. Resident estate or trust. "Resident estate or trust" shall mean:

A. The estate of a decedent who at his death was domiciled in this State; [P&SL 1969, c. 154, §F1 (NEW).]

B. A trust created by will of a decedent who at death was domiciled in this State; or [2003, c. 618, Pt. B, §18 (AMD); 2003, c. 618, Pt. B, §20 (AFF).]

C. A trust created by, or consisting of property of, a person domiciled in this State. [2003, c. 618, Pt. B, §18 (AMD); 2003, c. 618, Pt. B, §20 (AFF).]

D. [2003, c. 618, Pt. B, §20 (AFF); 2003, c. 618, Pt. B, §19 (RP).]

[ 2003, c. 618, Pt. B, §§18, 19 (AMD); 2003, c. 618, Pt. B, §20 (AFF) .]

5. Resident individual. "Resident individual" means an individual:

A. Who is domiciled in Maine, unless:

(1) The individual does not maintain a permanent place of abode in this State, maintains a permanent place of abode elsewhere and spends in the aggregate not more than 30 days of the taxable year in this State; or

(2) Within any period of 548 consecutive days, the individual:

(a) Is present in a foreign country or countries for at least 450 days;

(b) Is not present in this State for more than 90 days;

(c) Does not maintain a permanent place of abode in this State at which a minor child of the individual or the individual's spouse is present for more than 90 days, unless the individual and the individual's spouse are legally separated; and

(d) During the nonresident portion of the taxable year with which, or within which, such period of 548 consecutive days begins and the nonresident portion of the taxable year with which, or within which, such period ends, is present in this State for a number of days that does not exceed an amount that bears the same ratio to 90 as the number of days contained in such portion of the taxable year bears to 548; or [2005, c. 519, Pt. G, §1 (AMD); 2005, c. 519, Pt. G, §2 (AFF).]

B. Who is not domiciled in Maine, but maintains a permanent place of abode in this State and spends in the aggregate more than 183 days of the taxable year in this State, unless the individual is in the Armed Forces of the United States. [2005, c. 519, Pt. G, §1 (AMD); 2005, c. 519, Pt. G, §2 (AFF).]

The geographic location of a political organization or political candidate that receives one or more contributions from the individual is not in and of itself determinative on the question of whether the individual is domiciled in Maine. The geographic location of a professional advisor retained by an individual or the geographic location of a financial institution with an active account or loan of an individual may not be used to determine whether or not an individual is domiciled in Maine. For purposes of this subsection, "professional advisor" includes, but is not limited to, a person that renders medical, financial, legal, accounting, insurance, fiduciary or investment services. Charitable contributions may not be used to determine whether or not an individual is domiciled in Maine.

[ 2011, c. 132, §1 (AMD) .]

6. Corporation. "Corporation" means any business entity subject to income taxation as a corporation under the laws of the United States, except the following:

A. A corporation that is subject to tax under chapter 357 or that would be subject to tax under chapter 357 if the insurance business conducted by such corporation were conducted in this State; [1999, c. 708, §33 (NEW); 1999, c. 708, §51 (AFF).]

B. A corporation subject to tax under section 5206; [2007, c. 240, Pt. KKKK, §6 (AMD).]

C. A business entity referred to in Title 24-A, section 1157, subsection 5, paragraph B, subparagraph (1); or [2007, c. 240, Pt. KKKK, §6 (AMD).]

D. A person that is engaged solely in the business of reinsuring risks of one or more affiliated insurance companies that are not captive insurance companies formed or licensed under Title 24-A, chapter 83 or under the laws of another state. "Insurance companies" means companies that are subject to tax under chapter 357 or that would be subject to tax under chapter 357 if the insurance business conducted by such companies were conducted in this State. [2007, c. 240, Pt. KKKK, §6 (NEW).]

For purposes of this subsection, a corporation described in paragraph A is an "insurance company," and a health maintenance organization to the extent operated under authority of a certificate issued by the Superintendent of Insurance pursuant to Title 24-A, section 4204 is a "Maine health maintenance organization." Notwithstanding paragraph A, an insurance company is subject to the tax imposed by this Part with respect to income it receives from a Maine health maintenance organization, except where the Maine health maintenance organization is separately organized and subject to income taxation. The provisions of this Part pertaining to the taxation and reporting obligations of a unitary business, including section 5200, section 5220, subsection 5 and section 5244, apply to the income, factors and affiliations of an insurance company arising from a Maine health maintenance organization as though the Maine health maintenance organization were a separate corporation, but do not otherwise apply to such insurance company.

[ 2007, c. 240, Pt. KKKK, §6 (AMD); 2007, c. 240, Pt. KKKK, §7 (AFF) .]

6-A. 80-20 corporation.

[ 1997, c. 24, Pt. C, §16 (AFF); 1997, c. 24, Pt. C, §8 (RP) .]

6-B. Declared state disaster or emergency. "Declared state disaster or emergency" has the same meaning as in Title 10, section 9902, subsection 1.

[ 2011, c. 622, §4 (NEW); 2011, c. 622, §7 (AFF) .]

6-C. Disaster period. "Disaster period" means the period of 60 days that begins with the date of the Governor's proclamation of a state of emergency or the declaration by the President of the United States of a major disaster or major emergency, whichever occurs first.

[ 2011, c. 622, §4 (NEW); 2011, c. 622, §7 (AFF) .]

7. Fiscal year. "Fiscal year" means an accounting period of 12 months ending on the last day of any month except December, or an accounting period of more or less than 12 months, which period is employed as the fiscal year of the taxpayer for the United States income tax purposes.

[ P&SL 1969, c. 154, §F1 (NEW) .]

8. Maine net income. "Maine net income" means, for any taxable year for any corporate taxpayer, the taxable income of that taxpayer for that taxable year under the laws of the United States as modified by section 5200-A and apportionable to this State under chapter 821. With respect to a unitary business carried on by 2 or more members of an affiliated group, "Maine net income " means the taxable income of the unitary business under the laws of the United States as modified by section 5200-A and apportionable to this State under chapter 821. If a taxable corporation is an S corporation, "Maine net income" means the amount taxable at the federal level pursuant to the Code, Sections 1374 and 1375.

[ 2015, c. 300, Pt. A, §38 (AMD) .]

8-A. Sternman.

[ 1983, c. 571, §15 (RP) .]

8-B. Maine net income.

[ 1981, c. 704, §9 (RP) .]

9. Tax or tax liability.

[ 1979, c. 378, §35 (RP) .]

10. Taxable corporation. "Taxable corporation" means, for any taxable year, a corporation that, at any time during that taxable year, realized Maine net income and includes any S corporation with realized Maine net income that is subject to federal tax under the Code, Section 1374 and 1375.

[ 2011, c. 655, Pt. QQ, §4 (AMD); 2011, c. 655, Pt. QQ, §8 (AFF) .]

10-A. Unitary business. "Unitary business" means a business activity which is characterized by unity of ownership, functional integration, centralization of management and economies of scale.

[ 1983, c. 571, §17 (NEW) .]

11. Other terms. Any other terms used in this Part have the same meaning as when used in a comparable context in the laws of the United States relating to federal income taxes, unless different meanings are clearly required.

[ 1987, c. 769, Pt. A, §157 (RPR) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1969, c. 504, §50C (AMD). 1969, c. 553, (AMD). 1971, c. 61, §§2,3 (AMD). 1971, c. 622, §129 (AMD). 1973, c. 12, §§1-4,9 (AMD). 1973, c. 788, §192 (AMD). 1975, c. 17, §1 (AMD). 1975, c. 627, §§1,2 (AMD). 1975, c. 765, §25 (AMD). 1977, c. 477, §15 (AMD). 1977, c. 668, §6 (AMD). 1977, c. 686, §6 (AMD). 1979, c. 378, §35 (AMD). 1979, c. 520, §7 (AMD). 1979, c. 541, §§A230,A231 (AMD). 1979, c. 615, §§2,3 (AMD). 1979, c. 649, §1 (AMD). 1981, c. 411, §1 (AMD). 1981, c. 463, §C1 (AMD). 1981, c. 536, (AMD). 1981, c. 704, §§1-3,9 (AMD). 1983, c. 571, §§13-17 (AMD). 1983, c. 590, §1 (AMD). 1983, c. 842, §1 (AMD). 1983, c. 855, §14 (AMD). 1983, c. 859, §§M11,M13 (AMD). 1985, c. 536, (AMD). 1985, c. 783, §§17,18 (AMD). 1987, c. 4, §2 (AMD). 1987, c. 504, §§5,6 (AMD). 1987, c. 769, §A157 (AMD). 1987, c. 841, §§1,2 (AMD). 1991, c. 148, §§1,2 (AMD). 1991, c. 546, §§32,33 (AMD). 1993, c. 502, §4 (AMD). 1993, c. 502, §5 (AFF). 1995, c. 281, §25 (AMD). 1995, c. 281, §43 (AFF). 1997, c. 24, §§C8,9 (AMD). 1997, c. 24, §C16 (AFF). 1997, c. 668, §29 (AMD). 1999, c. 414, §39 (AMD). 1999, c. 708, §33 (AMD). 1999, c. 708, §51 (AFF). 2001, c. 439, §D1 (AMD). 2001, c. 439, §D9 (AFF). 2003, c. 618, §§B18,19 (AMD). 2003, c. 618, §B20 (AFF). 2005, c. 519, §G1 (AMD). 2005, c. 519, §G2 (AFF). 2007, c. 240, Pt. KKKK, §6 (AMD). 2007, c. 240, Pt. KKKK, §7 (AFF). 2011, c. 132, §1 (AMD). 2011, c. 622, §4 (AMD). 2011, c. 622, §7 (AFF). 2011, c. 655, Pt. QQ, §4 (AMD). 2011, c. 655, Pt. QQ, §8 (AFF). 2015, c. 300, Pt. A, §38 (AMD).






Chapter 803: IMPOSITION OF TAX ON INDIVIDUALS

36 §5111. Imposition and rate of tax

A tax is imposed for each taxable year beginning on or after January 1, 2000, on the Maine taxable income of every resident individual of this State. The amount of the tax is determined as provided in this section. [1999, c. 731, Pt. T, §1 (AMD).]

1. Single individuals and married persons filing separate returns.

[ 1991, c. 824, Pt. A, §76 (AMD); 1991, c. 824, Pt. A, §79 (AFF); MRSA T. 36, §5111, sub-§1 (RP) .]

1-A. Single individuals and married persons filing separate returns; tax years beginning 2000, 2001. For tax years beginning in 2000 or 2001, for single individuals and married persons filing separate returns:

[ 1999, c. 731, Pt. T, §2 (RPR) .]

1-B. Single individuals and married persons filing separate returns; tax years from 2002 to 2012. For tax years beginning on or after January 1, 2002 but not later than December 31, 2012, for single individuals and married persons filing separate returns:

[ 2011, c. 380, Pt. N, §1 (AMD); 2011, c. 380, Pt. N, §19 (AFF) .]

1-C. Single individuals and married persons filing separate returns; tax year 2013. For tax years beginning on or after January 1, 2013 but not later than December 31, 2013, for single individuals and married persons filing separate returns:

[ 2013, c. 368, Pt. Q, §3 (AMD) .]

1-D. Single individuals and married persons filing separate returns; tax years beginning 2014 and 2015. For tax years beginning in 2014 or 2015, for single individuals and married persons filing separate returns:

[ 2015, c. 267, Pt. DD, §2 (AMD) .]

1-E. Single individuals and married persons filing separate returns; tax years beginning 2016. For tax years beginning in 2016, for single individuals and married persons filing separate returns:

[ 2015, c. 267, Pt. DD, §3 (NEW) .]

1-F. Single individuals and married persons filing separate returns; tax years beginning 2017. For tax years beginning on or after January 1, 2017, for single individuals and married persons filing separate returns:

[ 2015, c. 267, Pt. DD, §3 (NEW) .]

2. Heads of households.

[ 1991, c. 824, Pt. A, §77 (AMD); 1991, c. 824, Pt. A, §79 (AFF); MRSA T. 36, §5111, sub-§2 (RP) .]

2-A. Heads of households; tax years beginning 2000, 2001. For tax years beginning in 2000 or 2001, for unmarried individuals or legally separated individuals who qualify as heads of households:

[ 1999, c. 731, Pt. T, §4 (RPR) .]

2-B. Heads of households; tax years from 2002 to 2012. For tax years beginning on or after January 1, 2002 but not later than December 31, 2012, for unmarried individuals or legally separated individuals who qualify as heads of households:

[ 2011, c. 380, Pt. N, §3 (AMD); 2011, c. 380, Pt. N, §19 (AFF) .]

2-C. Heads of households; tax year 2013. For tax years beginning on or after January 1, 2013 but not later than December 31, 2013, for unmarried individuals or legally separated individuals who qualify as heads of households:

[ 2013, c. 368, Pt. Q, §5 (AMD) .]

2-D. Heads of households; tax years beginning 2014 and 2015. For tax years beginning in 2014 or 2015, for unmarried individuals or legally separated individuals who qualify as heads of households:

[ 2015, c. 267, Pt. DD, §4 (AMD) .]

2-E. Heads of households; tax years beginning 2016. For tax years beginning in 2016, for unmarried individuals or legally separated individuals who qualify as heads of households:

[ 2015, c. 267, Pt. DD, §5 (NEW) .]

2-F. Heads of households; tax years beginning 2017. For tax years beginning on or after January 1, 2017, for unmarried individuals or legally separated individuals who qualify as heads of households:

[ 2015, c. 267, Pt. DD, §5 (NEW) .]

3. Individuals filing married joint return or surviving spouses.

[ 1991, c. 824, Pt. A, §78 (AMD); 1991, c. 824, Pt. A, §79 (AFF); MRSA T. 36, §5111, sub-§3 (RP) .]

3-A. Individuals filing married joint return or surviving spouses; tax years beginning 2000, 2001. For tax years beginning in 2000 or 2001, for individuals filing married joint returns or surviving spouses permitted to file a joint return:

[ 1999, c. 731, Pt. T, §6 (RPR) .]

3-B. Individuals filing married joint return or surviving spouses; tax years from 2002 to 2012. For tax years beginning on or after January 1, 2002 but not later than December 31, 2012, for individuals filing married joint returns or surviving spouses permitted to file a joint return:

[ 2011, c. 380, Pt. N, §5 (AMD); 2011, c. 380, Pt. N, §19 (AFF) .]

3-C. Individuals filing married joint return or surviving spouses; tax year 2013. For tax years beginning on or after January 1, 2013 but not later than December 31, 2013, for individuals filing married joint returns or surviving spouses permitted to file a joint return:

[ 2013, c. 368, Pt. Q, §7 (AMD) .]

3-D. Individuals filing married joint return or surviving spouses; tax years beginning 2014 and 2015. For tax years beginning in 2014 or 2015, for individuals filing married joint returns or surviving spouses permitted to file a joint return:

[ 2015, c. 267, Pt. DD, §6 (AMD) .]

3-E. Individuals filing married joint returns or surviving spouses; tax years beginning 2016. For tax years beginning in 2016, for individuals filing married joint returns or surviving spouses permitted to file a joint return:

[ 2015, c. 267, Pt. DD, §7 (NEW) .]

3-F. Individuals filing married joint returns or surviving spouses; tax years beginning 2017. For tax years beginning on or after January 1, 2017, for individuals filing married joint returns or surviving spouses permitted to file a joint return:

[ 2015, c. 267, Pt. DD, §7 (NEW) .]

4. Additional tax. Additionally, a tax is imposed for each taxable year on the Maine adjusted gross income of every nonresident individual. The amount of the tax equals the tax computed under this section and chapter 805 as if the nonresident individual were a resident individual, multiplied by the ratio of the nonresident individual's Maine adjusted gross income, as defined in section 5102, subsection 1-C, paragraph B, to the nonresident individual's entire federal adjusted gross income, as modified by section 5122.

[ 2009, c. 434, §62 (AMD) .]

4. Nonresident individuals.

[ 1987, c. 819, §2 (RP) .]

5. Income tax surcharge.

[ 2009, c. 434, §63 (RP) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1975, c. 660, §6 (RPR). 1975, c. 661, (RPR). 1977, c. 686, §7 (AMD). IB 1981, c. 2, §1 (AMD). 1983, c. 3, §1 (AMD). 1983, c. 571, §18 (RPR). 1985, c. 535, §14 (RPR). 1985, c. 783, §§19,20 (AMD). 1987, c. 504, §7 (AMD). 1987, c. 819, §2 (RPR). 1989, c. 495, §§1,9 (RPR). 1989, c. 596, §§J1,2,7 (AMD). 1991, c. 528, §§YY1-6,ZZ1 (AMD). 1991, c. 528, §§YY7,8,ZZ4, RRR (AFF). 1991, c. 528, Pt. RRR, (AFF). 1991, c. 591, §§YY1-6,ZZ1 (AMD). 1991, c. 591, §§YY7,8,ZZ4 (AFF). 1991, c. 824, §§A76-78 (AMD). 1991, c. 824, §§A79,92,93 (AFF). 1999, c. 521, §B1 (AMD). 1999, c. 521, §B11 (AFF). 1999, c. 731, §T1 (AMD). 1999, c. 731, §§T2-7 (AMD). 2009, c. 434, §§62, 63 (AMD). 2011, c. 380, Pt. N, §§1-6 (AMD). 2011, c. 380, Pt. N, §19 (AFF). 2013, c. 368, Pt. Q, §§3-8 (AMD). 2015, c. 267, Pt. DD, §§2-7 (AMD).



36 §5111-A. Alternative method of computation

In lieu of a tax computed exactly according to the rates set forth in section 5111, taxpayers may utilize a tax table. The State Tax Assessor shall prepare and issue tables approximating as near as practicable the tax computed using section 5111 for this express purpose. [1987, c. 819, §3 (RPR).]

SECTION HISTORY

1971, c. 61, §4 (NEW). 1975, c. 765, §26 (AMD). 1987, c. 819, §3 (RPR).



36 §5111-B. Revenue targeting (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §VV1 (NEW). 1997, c. 24, §C10 (RP).



36 §5112. Cross references

For application of the tax to estates and trusts, see chapter 809, for application to partnerships, chapter 815. [P&SL 1969, c. 154, §F (NEW).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW).



36 §5113. Surviving spouse

A taxpayer who qualifies and files a federal income tax return utilizing the joint return tax rates as a surviving spouse may file in a similar manner with the State. [1983, c. 571, §19 (RPR).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1983, c. 571, §19 (RPR).



36 §5114. Self-employed sternmen (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 627, §2A (NEW). 1983, c. 571, §20 (RP).



36 §5115. Head of household (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 686, §8 (NEW). 1983, c. 571, §21 (RP).



36 §5116. Tax waiver for combat casualty

A taxpayer whose income tax liability is forgiven pursuant to Section 692 of the Code for any tax year is entitled to a waiver of state income tax for the same tax year, including any related interest and penalty, in the same manner in which the federal tax liability is forgiven. In the case of a joint return, the waiver is equal to the proportion of the tax on the joint return equal to the ratio of the deceased taxpayer's tax liability computed as if both taxpayers were filing separately to the sum of the deceased taxpayer's tax liability and the taxpayer's spouse's tax liability computed as if filing separately. [2003, c. 287, §1 (NEW); 2003, c. 287, §2 (AFF).]

SECTION HISTORY

2003, c. 287, §1 (NEW). 2003, c. 287, §2 (AFF).






Chapter 805: COMPUTATION OF TAXABLE INCOME OF RESIDENT INDIVIDUALS

36 §5121. Maine taxable income

The Maine taxable income of a resident individual is equal to the individual's federal adjusted gross income as defined by the Code with the modifications and less the deductions and personal exemptions provided in this chapter. [2003, c. 390, §26 (AMD).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1987, c. 504, §8 (RPR). 1987, c. 819, §4 (RPR). 1989, c. 596, §J3 (RPR). 1995, c. 281, §26 (AMD). 2003, c. 390, §26 (AMD).



36 §5122. Modifications

1. Additions. Federal adjusted gross income shall be increased by:

A. Interest or dividends on obligations or securities of any state other than this State, or of a political subdivision or authority of any state other than this State, to the extent that interest or those dividends are not included in the recipient's federal adjusted gross income; [2003, c. 390, §27 (AMD).]

B. Interest or dividends on obligations of any authority, commission, instrumentality, territory or possession of the United States which by the laws of the United States are exempt from federal income tax but not from state income tax; [1981, c. 706, §33 (AMD).]

C. [1987, c. 504, §9 (RP).]

D. For income tax years beginning before January 1, 2002, the amount of any net operating loss in the taxable year that has been carried back to previous years pursuant to the Code, Section 172; [2003, c. 390, §28 (AMD); 2003, c. 390, §53 (AFF).]

E. The amount of any deduction claimed for the taxable year under the United States Internal Revenue Code, Section 172 which has previously been used to offset the modifications provided by this subsection; [1987, c. 739, §§44, 48 (AMD).]

F. [2001, c. 583, §15 (RP).]

G. Pick-up contributions, as defined in Title 5, section 17001, subsection 28-A, paid by the taxpayer's employer on the taxpayer's behalf to the Maine Public Employees Retirement System; [2011, c. 240, §30 (AMD).]

H. The absolute value of the amount of any net operating loss arising from tax years beginning on or after January 1, 1989, but before January 1, 1993, that arises from an S corporation with total assets for the year of at least $1,000,000 and the absolute value of the amount of any net operating loss arising from tax years beginning on or after January 1, 2002 that, pursuant to the United States Internal Revenue Code, Section 172, are being carried back for federal income tax purposes to the taxable year by the taxpayer; [2001, c. 559, Pt. J, §1 (AMD).]

I. [1995, c. 641, §7 (AFF); 1995, c. 641, §3 (RP).]

J. The amount claimed as a deduction in determining federal adjusted gross income that is included in the investment credit base for the high-technology investment tax credit; [2003, c. 390, §29 (AMD).]

K. For income tax years beginning on or after January 1, 1997, all items of loss, deduction and other expense of a financial institution subject to the tax imposed by section 5206, to the extent that those items are passed through to the taxpayer for federal income tax purposes, including, if the financial institution is an S corporation, the taxpayer's pro rata share and, if the financial institution is a partnership or limited liability company, the taxpayer's distributive share. An addition may not be made under this paragraph for any losses recognized on the disposition by a taxpayer of an ownership interest in a financial institution; [2001, c. 559, Pt. GG, §9 (AMD); 2001, c. 559, Pt. GG, §26 (AFF).]

L. [1999, c. 731, Pt. X, §§4, 5 (AFF); 1999, c. 731, Pt. X, §3 (RP).]

M. The absolute value of the amount of any net operating loss arising from a tax year beginning or ending in 2001 that the taxpayer, pursuant to Section 102 of the federal Job Creation and Worker Assistance Act of 2002, Public Law 107-147, carries back more than 2 years to the taxable year for federal income tax purposes; [2001, c. 700, §3 (AMD).]

N. With respect to property placed in service during the taxable year, an amount equal to the net increase in depreciation or expensing attributable to:

(1) For taxable years beginning on or after January 1, 2002 but prior to January 1, 2006, a 30% bonus depreciation deduction claimed by the taxpayer pursuant to Section 101 of the federal Job Creation and Worker Assistance Act of 2002, Public Law 107-147 with respect to property placed in service during the taxable year;

(2) For taxable years beginning on or after January 1, 2002 but prior to January 1, 2006, a 50% bonus depreciation deduction claimed by the taxpayer pursuant to Section 201 of the federal Jobs and Growth Tax Relief Reconciliation Act of 2003, Public Law 108-27 with respect to property placed in service during the taxable year; and

(3) For taxable years beginning on or after January 1, 2003 but prior to January 1, 2011, the increase in aggregate cost under Section 179 of the Code arising from amendments to the Code applicable to tax years beginning on or after January 1, 2003; [2011, c. 380, Pt. O, §1 (AMD).]

O. [2009, c. 434, §64 (RP).]

P. [2009, c. 434, §65 (RP).]

Q. For tax years beginning on or after January 1, 2003, the amount of deduction claimed pursuant to the Code, Section 222 for qualified tuition and related expenses; [2003, c. 20, Pt. II, §2 (NEW).]

R. [2003, c. 451, Pt. KK, §1 (RP).]

S. For tax years beginning in 2003, 2004 and 2005, the amount received from the National Health Service Corps Scholarship Program and the Armed Forces Health Professions Scholarship and Financial Assistance program to the extent excluded from federal gross income in accordance with the Code, Section 117; [RR 2003, c. 2, §117 (COR).]

T. [2003, c. 688, Pt. A, §41 (RP).]

U. [2003, c. 688, Pt. A, §41 (RP).]

V. For tax years beginning on or after January 1, 2003 and before January 1, 2006, the amount claimed as a federal income adjustment for student loan interest under the Code, Section 62 (a)(17), but only for interest paid after 60 months from the start of the loan repayment period; [2007, c. 437, §15 (RPR).]

W. [2005, c. 519, Pt. NNN, §3 (AFF); 2005, c. 519, Pt. NNN, §2 (RP).]

X. An amount equal to the taxpayer's federal deduction relating to income attributable to domestic production activities claimed in accordance with Section 102 of the federal American Jobs Creation Act of 2004, Public Law 108-357; [2007, c. 539, Pt. CCC, §2 (AMD).]

Y. Any amount of allowable deduction claimed for federal purposes in accordance with the election under Section 642(g) of the Code that is also used to determine the taxable estate for purposes of calculating the Maine estate tax under chapter 575 or 577; [2013, c. 331, Pt. A, §4 (AMD); 2013, c. 331, Pt. A, §5 (AFF).]

Z. For income tax years beginning on or after January 1, 2008, the amount of any qualified state and local tax benefit and any qualified payment excluded from gross income pursuant to the Code, Section 139B; [2009, c. 496, §21 (RPR).]

AA. For taxable years beginning on or after January 1, 2008 but before January 1, 2011, an amount equal to the net increase in depreciation attributable to the depreciation deduction claimed by the taxpayer under the Code, Section 168(k) arising from amendments to the Code applicable to taxable years beginning on or after January 1, 2008; [2011, c. 380, Pt. O, §2 (AMD).]

BB. The amount of unemployment compensation received to the extent excluded from federal gross income in accordance with the Code, Section 85(c); [2009, c. 213, Pt. BBBB, §4 (NEW); 2009, c. 213, Pt. BBBB, §17 (AFF).]

CC. For tax years beginning on or after January 1, 2009 but before January 1, 2011, an amount equal to the gross income during the taxable year from the discharge of indebtedness deferred under the Code, Section 108(i); [2011, c. 90, Pt. H, §1 (AMD); 2011, c. 90, Pt. H, §8 (AFF).]

DD. For any taxable year beginning in 2009, 2010 or 2011, an amount equal to the absolute value of any net operating loss carry-forward claimed for purposes of the federal income tax; [2011, c. 380, Pt. O, §3 (AMD).]

EE. The amount claimed as a deduction in determining federal adjusted gross income that is included in the credit for wellness programs under section 5219-FF; [2011, c. 644, §13 (AMD).]

FF. For taxable years beginning in 2011 and 2012:

(1) An amount equal to the depreciation deduction claimed by the taxpayer under the Code, Section 168(k) with respect to property placed in service in the State during the taxable year for which a credit is claimed under section 5219-GG; and

(2) An amount equal to the net increase in depreciation attributable to the depreciation deduction claimed by the taxpayer under the Code, Section 168(k) with respect to property for which a credit is not claimed under section 5219-GG; [2013, c. 368, Pt. TT, §2 (AMD).]

GG. The amount claimed as a deduction in determining federal adjusted gross income that is used to calculate the credit for Maine fishery infrastructure investment under section 5216-D; [2015, c. 1, §2 (AMD).]

HH. For taxable years beginning in 2013:

(1) An amount equal to the net increase in depreciation attributable to the depreciation deduction claimed by the taxpayer under the Code, Section 168(k) with respect to property placed in service in the State during the taxable year for which a credit is claimed under section 5219-JJ for that taxable year; and

(2) An amount equal to the net increase in depreciation attributable to the depreciation deduction claimed by the taxpayer under the Code, Section 168(k) with respect to property for which a credit is not claimed under section 5219-JJ; [RR 2015, c. 1, §40 (COR).]

II. For taxable years beginning in 2014:

(1) An amount equal to the net increase in depreciation attributable to the depreciation deduction claimed by the taxpayer under the Code, Section 168(k) with respect to property placed in service in the State during the taxable year for which a credit is claimed under section 5219-MM for that taxable year; and

(2) An amount equal to the net increase in depreciation attributable to the depreciation deduction claimed by the taxpayer under the Code, Section 168(k) with respect to property for which a credit is not claimed under section 5219-MM; and [RR 2015, c. 1, §41 (COR).]

JJ. For tax years beginning on or after January 1, 2016, an amount equal to the taxpayer base multiplied by the following fraction:

(1) For single individuals and married persons filing separate returns, the numerator is the taxpayer's Maine adjusted gross income less $70,000, except that the numerator may not be less than zero, and the denominator is $75,000. In no case may the fraction contained in this subparagraph produce a result that is more than one. The $70,000 amount used to calculate the numerator in this subparagraph must be adjusted for inflation in accordance with section 5403, subsection 3;

(2) For individuals filing as heads of households, the numerator is the taxpayer's Maine adjusted gross income less $105,000, except that the numerator may not be less than zero, and the denominator is $112,500. In no case may the fraction contained in this subparagraph produce a result that is more than one. The $105,000 amount used to calculate the numerator in this subparagraph must be adjusted for inflation in accordance with section 5403, subsection 3; or

(3) For individuals filing married joint returns or surviving spouses, the numerator is the taxpayer's Maine adjusted gross income less $140,000, except that the numerator may not be less than zero, and the denominator is $150,000. In no case may the fraction contained in this subparagraph produce a result that is more than one. The $140,000 amount used to calculate the numerator in this subparagraph must be adjusted for inflation in accordance with section 5403, subsection 3.

For purposes of this paragraph, "taxpayer base" means either the taxpayer’s applicable standard deduction amount for the taxable year determined under section 5124-B or, if itemized deductions are claimed, the taxpayer’s itemized deductions claimed for the taxable year determined under section 5125. [2015, c. 267, Pt. DD, §8 (NEW).]

[ 2015, c. 1, §§2-4 (AMD); RR 2015, c. 1, §§40, 41 (COR); 2015, c. 267, Pt. DD, §8 (AMD) .]

2. Subtractions. Federal adjusted gross income shall be reduced by:

A. Interest or dividends on obligations of the United States and its territories and possessions or of any authority, commission or instrumentality of the United States to the extent that interest or those dividends are included in federal adjusted gross income but exempt from state income taxes under the laws of the United States. The amount subtracted must be decreased by any expenses incurred in the production of the interest or dividend income to the extent that those expenses, including amortizable bond premiums, are deducted in determining federal adjusted gross income; [2003, c. 390, §30 (AMD).]

B. An amount equal to the reduction in salaries and wages expense for federal income tax purposes associated with the taxpayer's federal work opportunity credit as determined under the Code, Section 51 or empowerment zone employment credit as determined under the Code, Section 1396; [2005, c. 218, §52 (AMD).]

C. Social security benefits and railroad retirement benefits paid by the United States, to the extent included in federal adjusted gross income; [1989, c. 502, Pt. A, §136 (RPR); 1989, c. 556, Pt. B, §7 (RPR).]

D. [2001, c. 177, §2 (RP).]

E. Pick-up contributions paid to the taxpayer by the Maine Public Employees Retirement System or distributed as the result of a rollover, whether or not included in federal adjusted gross income, that have been previously taxed under this Part; [1999, c. 414, §40 (AMD); 1999, c. 414, §57 (AFF); 2007, c. 58, §3 (REV).]

F. An amount equal to income taxes imposed by this State or any other taxing jurisdiction on the taxpayer that are included in the taxpayer's federal adjusted gross income; [1989, c. 880, Pt. G, §3 (RPR).]

G. For income tax years commencing on or after January 1, 1989 and before January 1, 2000, an amount equal to the total premiums spent for insurance policies for long-term care that have been certified by the Superintendent of Insurance as complying with Title 24-A, chapter 68; [1999, c. 521, Pt. C, §3 (AMD); 1999, c. 521, Pt. C, §9 (AFF).]

H. For each taxable year subsequent to the year of the loss, an amount equal to the absolute value of the net operating loss arising from tax years beginning on or after January 1, 1989, but before January 1, 1993, for which federal adjusted gross income was increased in accordance with subsection 1, paragraph H, and the absolute value of the amount of any net operating loss arising from tax years beginning on or after January 1, 2002, for which federal adjusted gross income was increased in accordance with subsection 1, paragraph H and that pursuant to the Code, Section 172 was carried back for federal income tax purposes, less the absolute value of loss used in the taxable year of loss to offset any addition modification required by subsection 1, but only to the extent that:

(1) Maine taxable income is not reduced below zero;

(2) The taxable year is within the allowable federal period for carry-over;

(3) The amount has not been previously used as a modification pursuant to this subsection; and

(4) The modification under this paragraph is not claimed for any tax year beginning in 2009, 2010 or 2011. The amount not deducted as the result of the restriction with respect to tax years beginning in 2009, 2010 or 2011 may be deducted in any tax year beginning after December 31, 2011, but only to the extent that the requirements of subparagraphs (1) and (3) are met and the taxable year is within the allowable federal period for carry-over plus the number of years that the net operating loss carry-over adjustment was not deducted as a result of the restriction with respect to tax years beginning in 2009, 2010 or 2011; [2009, c. 213, Pt. ZZZ, §2 (AMD).]

I. For income tax years beginning on or after January 1, 1991, an amount equal to the amount by which federal taxable income was reduced because of vessel earnings from fishing operations that were contributed to a capital construction fund; [RR 1997, c. 2, §58 (COR).]

J. To the extent included in federal adjusted gross income, any amount constituting a qualified distribution from an account established pursuant to Title 20-A, chapter 417-E and used for paying higher education expenses of the designated beneficiary of that account; [2003, c. 390, §33 (AMD).]

J. (REALLOCATED TO T. 36, §5122, sub-§2, ¶K) [RR 1997, c. 2, §60 (RAL); 1997, c. 746, §6 (NEW); 1997, c. 746, §24 (AFF).]

K. (REALLOCATED FROM T. 36, §5122, sub-§2, ¶J) For income tax years beginning on or after January 1, 1997, all items of income, gain, interest, dividends, royalties and other income of a financial institution subject to the tax imposed by section 5206, to the extent that those items are passed through to the taxpayer for federal income tax purposes, including, if the financial institution is an S corporation, the taxpayer's pro rata share and, if the financial institution is a partnership or limited liability company, the taxpayer's distributive share. A subtraction may not be made under this paragraph for:

(1) Income of the taxpayer earned on interest-bearing or similar accounts of the taxpayer at a financial institution as a customer of that financial institution;

(2) Any dividends or other distributions with respect to a taxpayer's ownership interest in a financial institution; and

(3) Any gain recognized on the disposition by the taxpayer of an ownership interest in a financial institution; [1999, c. 708, §34 (AMD); 1999, c. 731, Pt. S, §1 (AMD); 1999, c. 731, Pt. S, §4 (AFF).]

L. For income tax years beginning on or after January 1, 2000 and before January 1, 2004, an amount equal to the total premiums spent for qualified long-term care insurance contracts as defined in the Code, Section 7702B(b), as long as the amount subtracted is reduced by the long-term care premiums claimed as an itemized deduction pursuant to section 5125. For income tax years beginning on or after January 1, 2004, an amount equal to the total premiums spent for qualified long-term care insurance contracts as defined in the Code, Section 7702B(b), as long as the amount subtracted is reduced by any amount claimed as a deduction for federal income tax purposes in accordance with the Code, Section 162(l) and by the long-term care premiums claimed as an itemized deduction pursuant to section 5125; [2003, c. 705, §11 (AMD); 2003, c. 705, §14 (AFF).]

M. For each individual who is a primary recipient of pension benefits under an employee retirement plan, an amount that is the lesser of:

(1) Six thousand dollars reduced by the total amount of the individual's social security benefits and railroad retirement benefits paid by the United States, but not less than $0. The reduction does not apply to benefits paid under a military retirement plan; or

(2) The aggregate of pension benefits under employee retirement plans included in the individual's federal adjusted gross income.

For purposes of this paragraph, the following terms have the following meanings. "Primary recipient" means the individual upon whose earnings the employee retirement plan benefits are based or the surviving spouse of that individual. "Pension benefits" means employee retirement plan benefits reported as pension or annuity income for federal income tax purposes. "Employee retirement plan" means a state, federal or military retirement plan or any other retirement benefit plan established and maintained by an employer for the benefit of its employees under the Code, Section 401(a), Section 403 or Section 457(b), except that distributions made pursuant to a Section 457(b) plan are not eligible for the deduction provided by this paragraph if they are made prior to age 55 and are not part of a series of substantially equal periodic payments made for the life of the primary recipient or the joint lives of the primary recipient and that recipient's designated beneficiary. "Employee retirement plan" does not include an individual retirement account under Section 408 of the Code, a Roth IRA under Section 408A of the Code, a rollover individual retirement account, a simplified employee pension under Section 408(k) of the Code or an ineligible deferred compensation plan under Section 457(f) of the Code. Pension benefits under an employee retirement plan do not include distributions that are subject to the tax imposed by the Code, Section 72(t). "Military retirement plan" means benefits received as a result of service in the active or reserve components of the Army, Navy, Air Force, Marines or Coast Guard.

This paragraph does not apply to tax years beginning on or after January 1, 2014; [2011, c. 657, Pt. R, §1 (AMD).]

M-1. For tax years beginning on or after January 1, 2014 but before January 1, 2016, for each individual who is a primary recipient of retirement plan benefits under an employee retirement plan or an individual retirement account, an amount that is the lesser of the aggregate of retirement plan benefits under employee retirement plans or individual retirement accounts included in the individual's federal adjusted gross income and the pension deduction amount reduced by the total amount of the individual's social security benefits and railroad retirement benefits paid by the United States, but not less than $0.

For purposes of this paragraph, the following terms have the following meanings.

(1) "Employee retirement plan" means a state or federal retirement plan or any other retirement benefit plan established and maintained by an employer for the benefit of its employees under the Code, Section 401(a), Section 403 or Section 457(b), except that distributions made pursuant to a Section 457(b) plan are not eligible for the deduction provided by this paragraph if they are made prior to age 55 and are not part of a series of substantially equal periodic payments made for the life of the primary recipient or the joint lives of the primary recipient and that recipient's designated beneficiary. "Employee retirement plan" does not include a military retirement plan or survivor benefits under such a plan.

(2) "Individual retirement account" means an individual retirement account under Section 408 of the Code, a Roth IRA under Section 408A of the Code, a simplified employee pension under Section 408(k) of the Code or a simple retirement account for employees under Section 408(p) of the Code.

(3) "Military retirement plan" means retirement plan benefits received as a result of service in the active or reserve components of the Army, Navy, Air Force, Marines or Coast Guard.

(4) "Pension deduction amount" means $10,000 for tax years beginning on or after January 1, 2014.

(5) "Primary recipient" means the individual upon whose earnings or contributions the retirement plan benefits are based or the surviving spouse of that individual.

(6) "Retirement plan benefits" means employee retirement plan benefits, except pick-up contributions for which a subtraction is allowed under paragraph E, reported as pension or annuity income for federal income tax purposes and individual retirement account benefits reported as individual retirement account distributions for federal income tax purposes. "Retirement plan benefits" does not include distributions that are subject to the tax imposed by the Code, Section 72(t); [2015, c. 328, §3 (AMD).]

M-2. For tax years beginning on or after January 1, 2016:

(1) For each individual who is a primary recipient of retirement plan benefits, the reduction is the sum of:

(a) Excluding military retirement plan benefits, an amount that is the lesser of the aggregate of retirement plan benefits under employee retirement plans or individual retirement accounts included in the individual’s federal adjusted gross income and the pension deduction amount. The amount claimed under this division must be reduced by the total amount of the individual’s social security benefits and railroad retirement benefits paid by the United States, but not less than $0; and

(b) An amount equal to the aggregate of retirement benefits under military retirement plans included in the individual’s federal adjusted gross income; and

(2) For purposes of this paragraph, the following terms have the following meanings.

(a) "Employee retirement plan" means a state, federal or military retirement plan or any other retirement benefit plan established and maintained by an employer for the benefit of its employees under the Code, Section 401(a), Section 403 or Section 457(b), except that distributions made pursuant to a Section 457(b) plan are not eligible for the deduction provided by this paragraph if they are made prior to age 55 and are not part of a series of substantially equal periodic payments made for the life of the primary recipient or the joint lives of the primary recipient and that recipient's designated beneficiary.

(b) "Individual retirement account" means an individual retirement account under Section 408 of the Code, a Roth IRA under Section 408A of the Code, a simplified employee pension under Section 408(k) of the Code or a simple retirement account for employees under Section 408(p) of the Code.

(c) "Military retirement plan" means retirement plan benefits received as a result of service in the active or reserve components of the Army, Navy, Air Force, Marines or Coast Guard.

(d) "Pension deduction amount" means $10,000 for tax years beginning in 2014.

(e) "Primary recipient" means the individual upon whose earnings or contributions the retirement plan benefits are based or the surviving spouse of that individual.

(f) "Retirement plan benefits" means employee retirement plan benefits, except pick-up contributions for which a subtraction is allowed under paragraph E, reported as pension or annuity income for federal income tax purposes and individual retirement account benefits reported as individual retirement account distributions for federal income tax purposes. "Retirement plan benefits" does not include distributions that are subject to the tax imposed by the Code, Section 72(t); [2015, c. 267, Pt. DD, §10 (NEW).]

N. Interest or dividends on obligations or securities of this State and its political subdivisions and authorities to the extent included in federal adjusted gross income; [2001, c. 358, Pt. CC, §3 (NEW).]

O. A Holocaust victim settlement payment received by a Holocaust victim to the extent included in federal adjusted gross income. This paragraph applies only to a taxpayer who is the first recipient of a Holocaust victim settlement payment. For purposes of this paragraph, the following terms have the following meanings.

(1) "Holocaust victim" means an individual who died, lost property or was a victim of persecution as a result of discriminatory laws, policies or actions targeted against discrete groups of individuals based on race, religion, ethnicity, sexual orientation or national origin, whether or not the individual was actually a member of any of those groups, or because the individual assisted or allegedly assisted any of those groups, between January 1, 1929 and December 31, 1945, in Nazi Germany or in any European country allied with or occupied by Nazi Germany. "Holocaust victim" includes the spouse or descendant of such an individual.

(2) "Holocaust victim settlement payment" means a payment received:

(a) As a result of the taxpayer's status as a Holocaust victim;

(b) As a result of the settlement of any other Holocaust claim, including an insurance claim, a claim relating to looted art, a claim relating to looted financial assets, a claim relating to slave labor wages or a class action lawsuit claim against Swiss banks; or

(c) As interest on any payment under division (a) or (b) accumulated or accrued through the date of payment; [2001, c. 679, §3 (AMD); 2001, c. 679, §6 (AFF).]

P. An amount equal to the absolute value of any net operating loss arising in a tax year beginning or ending in 2001 for which federal adjusted gross income was increased in accordance with subsection 1, paragraph M and that, pursuant to Section 102 of the federal Job Creation and Worker Assistance Act of 2002, Public Law 107-147, was carried back more than 2 years to the taxable year for federal income tax purposes, but only to the extent that:

(1) Maine taxable income is not reduced below zero;

(2) The taxable year is either within 2 years prior to the year in which the loss arose or within the allowable federal period for carry-over of net operating losses;

(3) The amount has not been previously used as a modification pursuant to this subsection; and

(4) The modification under this paragraph is not claimed for any tax year beginning in 2009, 2010 or 2011. The amount not deducted as the result of the restriction with respect to tax years beginning in 2009, 2010 or 2011 may be deducted in any tax year beginning after December 31, 2011, but only to the extent that the requirements of subparagraphs (1) and (3) are met and the taxable year is within the allowable federal period for carry-over plus the number of years that the net operating loss carry-over adjustment was not deducted as a result of the restriction with respect to tax years beginning in 2009, 2010 or 2011; [2009, c. 213, Pt. ZZZ, §3 (AMD).]

P. (REALLOCATED TO T. 36, §5122, sub-§2, ¶T) [2001, c. 679, §4 (NEW); 2001, c. 679, §6 (AFF); RR 2003, c. 1, §37 (RAL).]

Q. A fraction of any amount previously added back by the taxpayer to federal adjusted gross income pursuant to subsection 1, paragraph N.

(1) With respect to property first placed in service during taxable years beginning in 2002, the adjustment under this paragraph is available for each year during the recovery period, beginning 2 years after the beginning of the taxable year during which the property was first placed in service. The fraction is equal to the amount added back under subsection 1, paragraph N with respect to the property, divided by the number of years in the recovery period minus 2.

(2) With respect to all other property, for the taxable year immediately following the taxable year during which the property was first placed in service, the fraction allowed by this paragraph is equal to 5% of the amount added back under subsection 1, paragraph N with respect to the property. For each subsequent taxable year during the recovery period, the fraction is equal to 95% of the amount added back under subsection 1, paragraph N with respect to the property, divided by the number of years in the recovery period minus 2.

In the case of property expensed pursuant to Section 179 of the Code, the term "recovery period" means the recovery period that would have been applicable to the property had Section 179 not been applied; [2005, c. 416, §1 (AMD).]

R. [2003, c. 20, Pt. EE, §2 (RP).]

S. [2003, c. 20, Pt. EE, §2 (RP).]

T. (REALLOCATED FROM T. 36, §5122, sub-§2, ¶P) [2015, c. 267, Pt. DD, §34 (AFF); 2015, c. 267, Pt. DD, §11 (RP).]

U. For income tax years beginning on or after January 1, 2015, the gain attributable to the sale of sustainably managed, eligible timberlands as calculated in this paragraph.

(1) As used in this paragraph, unless the context otherwise indicates, the following terms have the following meanings.

(a) "Commercial harvesting" or "commercially harvested" means the harvesting of forest products that have commercial value.

(b) "Eligible timberlands" means land of at least 10 acres located in the State and used primarily for the growth of trees to be commercially harvested. Land that would otherwise be included within this definition may not be excluded because of:

(i) Use of the land for multiple public recreation activities;

(ii) Statutory or governmental restrictions that prevent commercial harvesting of trees or require a primary use of the land other than commercial harvesting;

(iii) Deed restrictions, restrictive covenants or organizational charters that prevent commercial harvesting of trees or require a primary use of land other than commercial harvesting and that were effective prior to January 1, 1982; or

(iv) Past or present multiple use for mineral exploration.

(c) "Forest products that have commercial value" means logs, pulpwood, veneer, bolt wood, wood chips, stud wood, poles, pilings, biomass, fuel wood, Christmas trees, maple syrup, nursery products used for ornamental purposes, wreaths, bough material or cones or other seed products.

(d) "Sustainably managed" means:

(i) A forest management and harvest plan, as defined in section 573, subsection 3-A, has been prepared for the eligible timberlands and has been in effect for the entire time period used to compute the amount of the subtraction modification under this paragraph; and

(ii) The taxpayer has received a written statement from a licensed forester certifying that, as of the time of the sale, the eligible timberlands have been managed in accordance with the plan under subdivision (i) during that period.

(2) To the extent they are included in the taxpayer's federal adjusted gross income, the following amounts must be subtracted from federal adjusted gross income:

(a) For eligible timberlands held by the taxpayer for at least a 10-year period beginning on or after January 1, 2005 but less than an 11-year period beginning on or after January 1, 2005, 1/15 of the gain recognized on the sale of the eligible timberlands;

(b) For eligible timberlands held by the taxpayer for at least an 11-year period beginning on or after January 1, 2005 but less than a 12-year period beginning on or after January 1, 2005, 2/15 of the gain recognized on the sale of the eligible timberlands;

(c) For eligible timberlands held by the taxpayer for at least a 12-year period beginning on or after January 1, 2005 but less than a 13-year period beginning on or after January 1, 2005, 1/5 of the gain recognized on the sale of the eligible timberlands;

(d) For eligible timberlands held by the taxpayer for at least a 13-year period beginning on or after January 1, 2005 but less than a 14-year period beginning on or after January 1, 2005, 4/15 of the gain recognized on the sale of the eligible timberlands;

(e) For eligible timberlands held by the taxpayer for at least a 14-year period beginning on or after January 1, 2005 but less than a 15-year period beginning on or after January 1, 2005, 1/3 of the gain recognized on the sale of the eligible timberlands;

(f) For eligible timberlands held by the taxpayer for at least a 15-year period beginning on or after January 1, 2005 but less than a 16-year period beginning on or after January 1, 2005, 2/5 of the gain recognized on the sale of the eligible timberlands;

(g) For eligible timberlands held by the taxpayer for at least a 16-year period beginning on or after January 1, 2005 but less than a 17-year period beginning on or after January 1, 2005, 7/15 of the gain recognized on the sale of the eligible timberlands;

(h) For eligible timberlands held by the taxpayer for at least a 17-year period beginning on or after January 1, 2005 but less than an 18-year period beginning on or after January 1, 2005, 8/15 of the gain recognized on the sale of the eligible timberlands;

(i) For eligible timberlands held by the taxpayer for at least an 18-year period beginning on or after January 1, 2005 but less than a 19-year period beginning on or after January 1, 2005, 3/5 of the gain recognized on the sale of the eligible timberlands;

(j) For eligible timberlands held by the taxpayer for at least a 19-year period beginning on or after January 1, 2005 but less than a 20-year period beginning on or after January 1, 2005, 2/3 of the gain recognized on the sale of the eligible timberlands;

(k) For eligible timberlands held by the taxpayer for at least a 20-year period beginning on or after January 1, 2005 but less than a 21-year period beginning on or after January 1, 2005, 11/15 of the gain recognized on the sale of the eligible timberlands;

(l) For eligible timberlands held by the taxpayer for at least a 21-year period beginning on or after January 1, 2005 but less than a 22-year period beginning on or after January 1, 2005, 4/5 of the gain recognized on the sale of the eligible timberlands;

(m) For eligible timberlands held by the taxpayer for at least a 22-year period beginning on or after January 1, 2005 but less than a 23-year period beginning on or after January 1, 2005, 13/15 of the gain recognized on the sale of the eligible timberlands;

(n) For eligible timberlands held by the taxpayer for at least a 23-year period beginning on or after January 1, 2005 but less than a 24-year period beginning on or after January 1, 2005, 14/15 of the gain recognized on the sale of the eligible timberlands; or

(o) For eligible timberlands held by the taxpayer for at least a 24-year period beginning on or after January 1, 2005, all of the gain recognized on the sale of the eligible timberlands.

(3) Taxpayers claiming this credit must attach a sworn statement from a forester licensed pursuant to Title 32, chapter 76 that the timberlands for which the credit is claimed have been managed sustainably. For the purposes of this subparagraph, "sustainably" means that the timberlands for which the credit is claimed have been managed to protect soil productivity and to maintain or improve stand productivity and timber quality; known occurrences of threatened or endangered species and rare or exemplary natural communities; significant wildlife habitat and essential wildlife habitat; and water quality, wetlands and riparian zones.

Upon request of the State Tax Assessor, the Director of the Bureau of Forestry within the Department of Agriculture, Conservation and Forestry may provide assistance in determining whether timberlands for which the credit is claimed have been managed sustainably. When assistance is requested under this subparagraph, the director or the director's designee may enter and examine the timberlands for the purpose of determining whether the timberlands have been managed sustainably.

In the case of timberlands owned by an entity that is treated as a pass-through entity for income tax purposes, the land must be treated as eligible timberland if ownership and use of the land by the pass-through entity satisfies the requirements of this paragraph. If the owner of the eligible timberlands is an S corporation, the taxpayer must subtract the owner's pro rata share of the gain. If the owner of the timberlands is a partnership or limited liability company taxed as a partnership, the taxpayer must subtract the taxpayer's distributive share of the gain, subject to the percentage limitations provided in this paragraph.

This modification may not reduce Maine taxable income to less than zero. To the extent this modification results in Maine taxable income that is less than zero for the taxable year, the excess negative modification amount may be carried forward and applied as a subtraction modification for up to 10 taxable years. The entire amount of the excess negative modification must be carried to the earliest of the taxable years to which, by reason of this subsection, the negative modification may be carried and then to each of the other taxable years to the extent the unused negative modification is not used for a prior taxable year. Earlier carry-forward modifications must be used before newer modifications generated in later years; [2005, c. 622, §27 (AMD); 2005, c. 644, §5 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

V. The taxpayer's pro rata share of an amount that was previously added back to federal taxable income pursuant to section 5200-A, subsection 1, paragraph H by an S corporation of which the taxpayer is a shareholder and by which, absent the S corporation election, the corporation could have reduced its federal taxable income for the taxable year pursuant to section 5200-A, subsection 2, paragraph H, except that the modification under this paragraph may not be claimed for any tax year beginning in 2009, 2010 or 2011. The amount not deducted as the result of the restriction with respect to tax years beginning in 2009, 2010 or 2011 may be deducted in any tax year beginning after December 31, 2011, but only to the extent that the requirements of section 5200-A, subsection 2, paragraph H, subparagraphs (1) and (3) are met and the taxable year is within the allowable federal period for carry-over plus the number of years that the net operating loss carry-over adjustment was not deducted as a result of the restriction with respect to tax years beginning in 2009, 2010 or 2011; [2009, c. 213, Pt. ZZZ, §4 (AMD).]

W. The taxpayer's pro rata share of an amount that was previously added back to federal taxable income pursuant to section 5200-A, subsection 1, paragraph M by an S corporation of which the taxpayer is a shareholder and by which, absent the S corporation election, the corporation could have reduced its federal taxable income for the taxable year pursuant to section 5200-A, subsection 2, paragraph L; [2007, c. 466, Pt. A, §70 (AFF); 2007, c. 466, Pt. A, §66 (RPR).]

X. The taxpayer's pro rata share of an amount that was previously added back to federal taxable income pursuant to section 5200-A, subsection 1, paragraph N; section 5200-A, subsection 1, paragraph T; section 5200-A, subsection 1, paragraph Y, subparagraph (2); section 5200-A, subsection 1, paragraph AA, subparagraph (2); or section 5200-A, subsection 1, paragraph BB by a corporation of which the taxpayer is a shareholder and by which, absent an S corporation election, the corporation could have reduced its federal taxable income for the taxable year pursuant to section 5200-A, subsection 2, paragraph M, R, V, Y or Z; [2015, c. 300, Pt. A, §39 (AMD).]

Y. [2015, c. 267, Pt. DD, §34 (AFF); 2015, c. 267, Pt. DD, §12 (RP).]

Z. For income tax years beginning on or after January 1, 2006, to the extent included in federal adjusted gross income and not otherwise removed from Maine taxable income, an amount equal to the total of capital gains and ordinary income resulting from depreciation recapture determined in accordance with the Code, Sections 1245 and 1250 that is realized upon the sale of property certified as multifamily affordable housing property by the Maine State Housing Authority in accordance with Title 30-A, section 4722, subsection 1, paragraph AA; [RR 2007, c. 2, §22 (COR).]

AA. For taxable years beginning on or after January 1, 2009, an amount equal to the net increase in the depreciation deductions allowable under Sections 167 and 168 of the Code that would have been applicable to that property had the depreciation deduction under the Code, Section 168(k) not been claimed with respect to such property placed in service on or after January 1, 2008 for which an addition was required under subsection 1, paragraph AA in a prior year.

Upon the taxable disposition of property to which this paragraph applies, the amount of any gain or loss includable in federal adjusted gross income must be adjusted for Maine income tax purposes by an amount equal to the difference between the addition modification for such property under subsection 1, paragraph AA and the subtraction modifications allowed pursuant to this paragraph.

The total amount of subtraction claimed for property under this paragraph for all tax years may not exceed the addition modification under subsection 1, paragraph AA for the same property; [RR 2009, c. 2, §109 (COR).]

(Paragraph AA as enacted by PL 2007, c. 689, §3 is REALLOCATED TO TITLE 36, SECTION 5122, SUBSECTION 2, PARAGRAPH BB)

BB. (REALLOCATED FROM T. 36, §5122, sub-§2, ¶AA) The amount of pension benefits to the extent included in federal adjusted gross income under a military retirement plan as defined in paragraph M or M-1 that exceed the amount of military retirement plan pension benefits deducted under paragraph M or M-1 and that are received by a person who practices as a licensed dentist in this State for an average of at least 20 hours per week during the tax year and who accepts patients who receive benefits under the MaineCare program administered under Title 22, chapter 855; [2015, c. 300, Pt. A, §40 (AMD).]

CC. An amount equal to the value of any prior year addition modification under subsection 1, paragraph DD, but only to the extent that:

(1) Maine taxable income is not reduced below zero;

(2) The taxable year is within the allowable federal period for carry-over plus the number of years that the net operating loss carry-over adjustment was not deducted as a result of the restriction with respect to tax years beginning in 2009, 2010 or 2011;

(3) The amount has not been previously used as a modification pursuant to this subsection; and

(4) The modification under this paragraph is not claimed for any tax year beginning in 2009, 2010 or 2011; [RR 2009, c. 1, §26 (COR).]

(Paragraph CC as enacted by PL 2009, c. 213, Pt. BBBB, §8 and affected by §17 is REALLOCATED TO TITLE 36, SECTION 5122, SUBSECTION 2, PARAGRAPH DD)

(Paragraph CC as enacted by PL 2009, c. 434, §69 and affected by §84 is REALLOCATED TO TITLE 36, SECTION 5122, SUBSECTION 2, PARAGRAPH EE)

DD. (REALLOCATED FROM T. 36, §5122, sub-§2, ¶CC) An amount equal to the gross income from the discharge of indebtedness previously deferred under the Code, Section 108(i) and included in federal adjusted gross income. The total subtraction for all years under this paragraph may not exceed the amount of the addition modification under subsection 1, paragraph CC for the same indebtedness; [RR 2009, c. 2, §110 (COR).]

EE. (REALLOCATED FROM T. 36, §5122, sub-§2, ¶CC) To the extent included in federal adjusted gross income, an amount constituting benefits received under a municipal property tax assistance program established pursuant to section 6232, subsection 1-A; [RR 2009, c. 2, §111 (COR).]

FF. To the extent included in federal adjusted gross income, student loan payments made by the taxpayer's employer directly to a lender on behalf of a qualified employee in accordance with section 5217-D, whether or not the employer claims, or could claim, the credit provided by section 5217-D, subsection 5; [2013, c. 525, §14 (AMD).]

(Paragraph FF as enacted by PL 2009, c. 625, §12 and affected by §15 is REALLOCATED TO TITLE 36, SECTION 5122, SUBSECTION 2, PARAGRAPH GG)

GG. (REALLOCATED FROM T. 36, §5122, sub-§2, ¶FF) To the extent included in the taxpayer's federal adjusted gross income, the recovery of a portion of a federal standard deduction claimed in a prior year for which the taxpayer was not allowed under this Part to reduce federal adjusted gross income or Maine adjusted gross income for that year; [2011, c. 380, Pt. O, §6 (AMD).]

HH. To the extent included in federal adjusted gross income, annuity payments made to the survivor of a deceased member of the military who died as the result of service in active or reserve components of the United States Army, Navy, Air Force, Marines or Coast Guard under a survivor benefit plan or reserve component survivor benefit plan pursuant to 10 United States Code, Chapter 73 reduced by any amount claimed as a modification under paragraph M or M-1; [2013, c. 331, Pt. C, §32 (AMD).]

(Paragraph HH as enacted by PL 2011, c. 454, §9 is REALLOCATED TO TITLE 36, SECTION 5122, SUBSECTION 2, PARAGRAPH JJ)

II. For taxable years beginning on or after January 1, 2012, an amount equal to the net increase in the depreciation deduction allowable under the Code, Sections 167 and 168 that would have been applicable to that property had the depreciation deduction under the Code, Section 168(k) not been claimed with respect to such property placed in service during the taxable year beginning in 2011 or 2012 for which an addition was required under subsection 1, paragraph FF, subparagraph (2) for the taxable year beginning in 2011 or 2012.

Upon the taxable disposition of property to which this paragraph applies, the amount of any gain or loss includable in federal adjusted gross income must be adjusted for Maine income tax purposes by an amount equal to the difference between the addition modification for such property under subsection 1, paragraph FF, subparagraph (2) related to property placed in service outside the State and the subtraction modifications allowed pursuant to this paragraph.

The total amount of the subtraction modification claimed under this paragraph for all tax years may not exceed the addition modification under subsection 1, paragraph FF, subparagraph (2) for the same property; [2013, c. 424, Pt. A, §26 (RPR).]

JJ. (REALLOCATED FROM T. 36, §5122, sub-§2, ¶HH) To the extent included in federal adjusted gross income, an amount equal to the distribution from a private venture capital fund of the refundable portion of the credit allowed under section 5216-B; [2013, c. 368, Pt. TT, §5 (AMD).]

KK. To the extent included in federal adjusted gross income, an amount equal to the refundable portion of the income tax credit under the Maine New Markets Capital Investment Program under Title 10, section 1100-Z; [2013, c. 368, Pt. TT, §6 (AMD).]

LL. To the extent included in federal adjusted gross income and to the extent otherwise subject to Maine income tax, an amount equal to military compensation earned during the taxable year for service performed outside of this State pursuant to written military orders:

(1) For active duty service in the active components of the United States Army, Navy, Air Force, Marines or Coast Guard by a service member whose permanent duty station during such service is located outside of this State; and

(2) For active duty service in the active or reserve components of the United States Army, Navy, Air Force, Marines or Coast Guard or in the Maine National Guard by a service member in support of a federal operational mission or a declared state or federal disaster response when the orders are either at federal direction or at the direction of the Governor of this State; [2015, c. 1, §5 (AMD).]

MM. For taxable years beginning on or after January 1, 2014, an amount equal to the net increase in the depreciation deduction allowable under the Code, Sections 167 and 168 that would have been applicable to that property had the depreciation deduction under the Code, Section 168(k) not been claimed with respect to such property placed in service during the taxable year beginning in 2013 for which an addition was required under subsection 1, paragraph HH, subparagraph (2) for the taxable year beginning in 2013.

Upon the taxable disposition of property to which this paragraph applies, the amount of any gain or loss includable in federal adjusted gross income must be adjusted for Maine income tax purposes by an amount equal to the difference between the addition modification for such property under subsection 1, paragraph HH, subparagraph (2) and the subtraction modifications allowed pursuant to this paragraph.

The total amount of subtraction claimed under this paragraph for all tax years may not exceed the addition modification under subsection 1, paragraph HH, subparagraph (2) for the same property; and [2015, c. 1, §6 (AMD).]

NN. For taxable years beginning on or after January 1, 2015, an amount equal to the net increase in the depreciation deduction allowable under the Code, Sections 167 and 168 that would have been applicable to that property had the depreciation deduction under the Code, Section 168(k) not been claimed with respect to such property placed in service during the taxable year beginning in 2014 for which an addition was required under subsection 1, paragraph II, subparagraph (2) for the taxable year beginning in 2014.

Upon the taxable disposition of property to which this paragraph applies, the amount of any gain or loss includable in federal adjusted gross income must be adjusted for Maine income tax purposes by an amount equal to the difference between the addition modification for such property under subsection 1, paragraph II, subparagraph (2) and the subtraction modifications allowed pursuant to this paragraph.

The total amount of subtraction claimed under this paragraph for all tax years may not exceed the addition modification under subsection 1, paragraph II, subparagraph (2) for the same property. [2015, c. 1, §7 (NEW).]

[ 2015, c. 1, §§5-7 (AMD); 2015, c. 267, Pt. DD, §§9-12 (AMD); 2015, c. 267, Pt. DD, §34 (AFF); 2015, c. 300, Pt. A, §§39, 40 (AMD); 2015, c. 328, §3 (AMD) .]

3. Fiduciary adjustment. There shall be added to or subtracted from federal adjusted gross income, as the case may be, the taxpayer's share of the fiduciary adjustment determined under section 5164.

[ P&SL 1969, c. 154, §F1 (NEW) .]

4. Cross reference. For modifications required to be made by a partner relating to items of income, gain, loss or deductions of a partnership, see chapter 815.

[ P&SL 1969, c. 154, §F1 (NEW) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 686, §9 (AMD). 1981, c. 463, §C2 (AMD). 1981, c. 706, §§33-35 (AMD). 1983, c. 519, §25 (AMD). 1983, c. 798, (AMD). 1983, c. 828, §22 (AMD). 1983, c. 855, §§15-17 (AMD). 1985, c. 344, §97 (AMD). 1985, c. 506, §A78 (AMD). 1985, c. 737, §A102 (AMD). 1987, c. 504, §§9,10 (AMD). 1987, c. 739, §§44-48 (AMD). 1987, c. 772, §36 (AMD). 1989, c. 502, §A136 (AMD). 1989, c. 508, §§16-18 (AMD). 1989, c. 556, §§B7,B10 (AMD). 1989, c. 880, §§G1-4 (AMD). RR 1991, c. 2, §§136-138 (COR). 1991, c. 528, §§N5,7 (AMD). 1991, c. 528, §§N6,8,RRR (AFF). 1991, c. 591, §§N5,7 (AMD). 1991, c. 591, §§N6,8 (AFF). 1995, c. 368, §§GGG1-3 (AMD). 1995, c. 639, §§15-17 (AMD). 1995, c. 641, §§1-3 (AMD). 1995, c. 641, §7 (AFF). RR 1997, c. 2, §61 (AFF). RR 1997, c. 2, §§58-60 (COR). 1997, c. 127, §2 (AMD). 1997, c. 557, §§B4-6 (AMD). 1997, c. 557, §G1 (AFF). 1997, c. 732, §§5-7 (AMD). 1997, c. 746, §§1-6 (AMD). 1997, c. 746, §24 (AFF). 1999, c. 414, §40 (AMD). 1999, c. 414, §57 (AFF). 1999, c. 520, §§2-4 (AMD). 1999, c. 520, §5 (AFF). 1999, c. 521, §§C3-6 (AMD). 1999, c. 521, §C9 (AFF). 1999, c. 708, §§34-36 (AMD). 1999, c. 731, §§S1-3,X1-3 (AMD). 1999, c. 731, §§S4,X4,5 (AFF). 1999, c. 790, §A49 (AMD). 2001, c. 177, §§1,2 (AMD). 2001, c. 358, §§CC1-3 (AMD). 2001, c. 358, §CC4 (AFF). 2001, c. 396, §34 (AMD). 2001, c. 396, §50 (AFF). 2001, c. 439, §KK1 (AMD). 2001, c. 439, §KK2 (AFF). 2001, c. 559, §§J1,2,GG8- 12 (AMD). 2001, c. 559, §GG26 (AFF). 2001, c. 583, §15 (AMD). 2001, c. 679, §§3,4 (AMD). 2001, c. 679, §6 (AFF). 2001, c. 700, §§3,4 (AMD). 2001, c. 700, §10 (AFF). 2001, c. 714, §§AA2-4 (AMD). RR 2003, c. 1, §§37,38 (COR). RR 2003, c. 2, §117 (COR). 2003, c. 20, §§EE1,2,II1, 2 (AMD). 2003, c. 390, §§27-33 (AMD). 2003, c. 390, §53 (AFF). 2003, c. 391, §5 (AMD). 2003, c. 451, §§E6,II1,2, KK1 (AMD). 2003, c. 479, §§2,3 (AMD). 2003, c. 588, §§14,15 (AMD). 2003, c. 688, §§A40,41 (AMD). 2003, c. 705, §§8-12 (AMD). 2003, c. 705, §14 (AFF). 2005, c. 12, §§L1,P2-4 (AMD). 2005, c. 12, §P10 (AFF). 2005, c. 218, §§51-53 (AMD). 2005, c. 416, §§1-3 (AMD). 2005, c. 519, §§CC1,LLL1-3 ,NN (AMD). 2005, c. 519, §§LLL4,NNN3 (AFF). 2005, c. 622, §§26-30 (AMD). 2005, c. 622, §33 (AFF). 2005, c. 644, §§5-7 (AMD). RR 2007, c. 2, §§22-24 (COR). 2007, c. 58, §3 (REV). 2007, c. 240, Pt. CCC, §2 (AMD). 2007, c. 240, Pt. CCC, §4 (AFF). 2007, c. 437, §§15-17 (AMD). 2007, c. 437, §22 (AFF). 2007, c. 466, Pt. A, §§65-69 (AMD). 2007, c. 466, Pt. A, §70 (AFF). 2007, c. 539, Pt. CCC, §§2-8 (AMD). 2007, c. 689, §§1-3 (AMD). 2007, c. 689, §4 (AFF). RR 2009, c. 1, §§26-28 (COR). RR 2009, c. 2, §§109-113 (COR). 2009, c. 213, Pt. BBBB, §§2-8 (AMD). 2009, c. 213, Pt. BBBB, §17 (AFF). 2009, c. 213, Pt. ZZZ, §§1-5 (AMD). 2009, c. 434, §§64-69 (AMD). 2009, c. 434, §84 (AFF). 2009, c. 496, §§21, 22 (AMD). 2009, c. 553, Pt. B, §1 (AMD). 2009, c. 553, Pt. B, §5 (AFF). 2009, c. 625, §12 (AMD). 2009, c. 625, §15 (AFF). RR 2011, c. 1, §§54-56 (COR). 2011, c. 90, Pt. H, §§1-3 (AMD). 2011, c. 90, Pt. H, §8 (AFF). 2011, c. 138, §§1-3 (AMD). 2011, c. 138, §4 (AFF). 2011, c. 240, §§30, 31 (AMD). 2011, c. 380, Pt. O, §§2-8 (AMD). 2011, c. 454, §9 (AMD). 2011, c. 548, §24 (AMD). 2011, c. 548, §36 (AFF). 2011, c. 644, §§13-19 (AMD). 2011, c. 644, §§32, 33 (AFF). 2011, c. 657, Pt. M, §1 (AMD). 2011, c. 657, Pt. M, §2 (AFF). 2011, c. 657, Pt. R, §§1, 2 (AMD). 2011, c. 657, Pt. R, §3 (AFF). 2011, c. 657, Pt. W, §§5, 7 (REV). RR 2013, c. 1, §52 (COR). 2013, c. 331, Pt. A, §4 (AMD). 2013, c. 331, Pt. A, §5 (AFF). 2013, c. 331, Pt. C, §§32, 33 (AMD). 2013, c. 331, Pt. C, §40 (AFF). 2013, c. 368, Pt. TT, §§2-8 (AMD). 2013, c. 405, Pt. A, §23 (REV). 2013, c. 424, Pt. A, §26 (AMD). 2013, c. 525, §14 (AMD). 2013, c. 546, §§13, 14 (AMD). 2013, c. 588, Pt. A, §46 (AMD). 2013, c. 588, Pt. A, §47 (AFF). 2015, c. 1, §§2-7 (AMD). RR 2015, c. 1, §§40, 41 (COR). 2015, c. 267, Pt. DD, §§8-12 (AMD). 2015, c. 267, Pt. DD, §34 (AFF). 2015, c. 300, Pt. A, §§39, 40 (AMD). 2015, c. 328, §3 (AMD).



36 §5123. Deduction (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1987, c. 819, §5 (RP).



36 §5124. Standard deduction; resident (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1975, c. 660, §7 (RPR). 1975, c. 765, §27 (AMD). 1977, c. 477, §16 (RP).



36 §5124-A. Standard deduction; resident before 2016

For tax years beginning before January 1, 2016, the standard deduction of a resident individual is equal to the standard deduction as determined in accordance with the Code, Section 63, except that, for tax years beginning in 2013, the standard deduction is $10,150 in the case of individuals filing a married joint return and surviving spouses permitted to file a joint return and $5,075 in the case of a married individual filing a separate return. [2015, c. 267, Pt. DD, §13 (AMD); 2015, c. 267, Pt. DD, §34 (AFF).]

1. Married persons; joint return.

[ 1989, c. 495, §2 (RP) .]

2. Unmarried or legally separated heads of households.

[ 1989, c. 495, §2 (RP) .]

3. Single individuals.

[ 1989, c. 495, §2 (RP) .]

4. Married persons; separate returns.

[ 1989, c. 495, §2 (RP) .]

5. Certain individuals; deduction limitation.

[ 1989, c. 495, §2 (RP) .]

SECTION HISTORY

1977, c. 477, §17 (NEW). IB 1981, c. 2, §2 (AMD). 1983, c. 3, §2 (AMD). 1985, c. 535, §15 (RPR). 1987, c. 497, §§48,49 (AMD). 1987, c. 819, §6 (RPR). 1989, c. 495, §§2,9 (RPR). 1989, c. 596, §J7 (AMD). 2003, c. 20, §HH1 (RPR). 2003, c. 479, §4 (AMD). 2005, c. 12, §P5 (AMD). 2009, c. 213, Pt. BBBB, §9 (AMD). 2009, c. 213, Pt. BBBB, §17 (AFF). 2011, c. 380, Pt. N, §7 (AMD). 2011, c. 380, Pt. N, §§19, 20 (AFF). 2013, c. 368, Pt. TT, §9 (AMD). 2015, c. 267, Pt. DD, §13 (AMD). 2015, c. 267, Pt. DD, §34 (AFF).



36 §5124-B. Standard deduction; resident on or after January 1, 2016

For tax years beginning on or after January 1, 2016, the standard deduction of a resident individual is equal to the sum of the basic standard deduction and any additional standard deduction. [2015, c. 267, Pt. DD, §14 (NEW).]

1. Basic standard deduction. The basic standard deduction is:

A. For single individuals and married persons filing separate returns, the basic standard deduction is $11,600; [2015, c. 267, Pt. DD, §14 (NEW).]

B. For individuals filing as heads of household, the basic standard deduction is the amount allowed under paragraph A multiplied by 1.5; and [2015, c. 267, Pt. DD, §14 (NEW).]

C. For individuals filing married joint returns or surviving spouses, the basic standard deduction is the amount allowed under paragraph A multiplied by 2. [2015, c. 267, Pt. DD, §14 (NEW).]

[ 2015, c. 267, Pt. DD, §14 (NEW) .]

2. Additional standard deduction. The additional standard deduction is the amount allowed under the Code, Section 63(c)(3).

[ 2015, c. 267, Pt. DD, §14 (NEW) .]

SECTION HISTORY

2015, c. 267, Pt. DD, §14 (NEW).



36 §5125. Itemized deductions

(CONFLICT)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. General. An individual who has claimed itemized deductions from federal adjusted gross income in determining the individual's federal taxable income for the taxable year may claim itemized deductions from Maine adjusted gross income as provided in this section.

A. [1987, c. 819, §7 (RP).]

B. [1987, c. 819, §7 (RP).]

[ 2003, c. 390, §34 (AMD) .]

2. Spouses. Spouses, both of whom are required to file returns under this Part, are allowed to claim itemized deductions from Maine adjusted gross income only if both do so. Their total itemized deductions from federal adjusted gross income, as modified by subsection 3, may be taken by either spouse or divided between them, as they may elect, if their federal income tax is determined on a joint return but their tax under this Part is determined on separate returns. The total itemized deductions from Maine adjusted gross income claimed on a return may not exceed the limitation amount in subsection 4.

[ 2013, c. 368, Pt. TT, §10 (AMD); 2013, c. 368, Pt. TT, §20 (AFF) .]

3. Amount. The sum of an individual's itemized deductions from federal adjusted gross income must be:

A. Reduced by any amount attributable to income taxes or sales and use taxes imposed by this State or any other taxing jurisdiction; [2005, c. 12, Pt. P, §6 (AMD); 2005, c. 12, Pt. P, §10 (AFF).]

B. Increased by any amount of interest or expense incurred in the production of income taxable under this Part but exempt from federal income tax that was not deducted in determining the individual's federal taxable income; [2003, c. 390, §34 (AMD).]

C. Reduced by any amount of deduction attributable to income taxable to financial institutions under chapter 819; and [2015, c. 267, Pt. DD, §15 (AMD).]

D. (FUTURE CONFLICT: Text as amended by PL 2015, c. 267, Pt. DD, §16) Reduced by any amount attributable to interest or expenses incurred in the production of income exempt from tax under this Part. [2015, c. 267, Pt. DD, §16 (AMD).]

D. (FUTURE CONFLICT: Text as amended by PL 2015, c. 340, §1) (TEXT EFFECTIVE 1/1/16) Reduced by any amount attributable to interest or expenses incurred in the production of income exempt from tax under this Part; [2015, c. 340, §1 (AMD); 2015, c. 340, §5 (AFF).]

E. (FUTURE CONFLICT: Text as repealed by PL 2015, c. 267, Pt. DD, §17) [2015, c. 267, Pt. DD, §17 (RP).]

E. (FUTURE CONFLICT: Text as amended by PL 2015, c. 340, §2) (TEXT EFFECTIVE 1/1/16) Reduced by the amount attributable to any contribution that qualified for and was actually utilized as a credit under section 5216-C; and [2015, c. 340, §2 (AMD); 2015, c. 340, §5 (AFF).]

F. [2011, c. 380, Pt. N, §§19, 20 (AFF); 2011, c. 380, Pt. N, §10 (RP).]

G. (TEXT EFFECTIVE 1/1/16) Reduced by the amount of federal itemized deductions included in the base for calculating the credit under section 5218-A. [2015, c. 340, §3 (NEW); 2015, c. 340, §5 (AFF).]

[ 2015, c. 267, Pt. DD, §§15-17 (AMD); 2015, c. 340, §§1-3 (AMD); 2015, c. 340, §5 (AFF) .]

4. Limitation. The total itemized deductions from Maine adjusted gross income claimed on a return may not exceed $27,500, except the limitation does not apply to medical and dental expenses included in an individual's itemized deductions from federal adjusted gross income.

[ 2013, c. 595, Pt. T, §1 (AMD); 2013, c. 595, Pt. T, §2 (AFF) .]

5. Charitable contributions.

[ 2015, c. 267, Pt. DD, §18 (RP) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1987, c. 819, §7 (RPR). 1995, c. 281, §§27,28 (AMD). 1999, c. 708, §37 (AMD). 2003, c. 390, §34 (AMD). 2005, c. 12, §P6 (AMD). 2005, c. 12, §P10 (AFF). 2007, c. 539, Pt. CCC, §§9-11 (AMD). 2011, c. 380, Pt. N, §§8-10 (AMD). 2011, c. 380, Pt. N, §§19, 20 (AFF). 2013, c. 368, Pt. TT, §§10, 11 (AMD). 2013, c. 368, Pt. TT, §20 (AFF). 2013, c. 590, §1 (AMD). 2013, c. 595, Pt. T, §1 (AMD). 2013, c. 595, Pt. T, §2 (AFF). 2015, c. 267, Pt. DD, §§15-18 (AMD). 2015, c. 340, §§1-3 (AMD). 2015, c. 340, §5 (AFF).



36 §5126. Personal exemptions

For income tax years beginning on or after January 1, 1998 but before January 1, 1999, a resident individual is allowed $2,400 for each exemption that the individual properly claims for the taxable year for federal income tax purposes, unless the taxpayer is claimed as a dependent on another return. For income tax years beginning on or after January 1, 1999 but before January 1, 2000, a resident individual is allowed $2,750 for each exemption that the individual properly claims for the taxable year for federal income tax purposes, unless the taxpayer is claimed as a dependent on another return. For income tax years beginning on or after January 1, 2000 but before January 1, 2013, a resident individual is allowed $2,850 for each exemption that the individual properly claims for the taxable year for federal income tax purposes, unless the taxpayer is claimed as a dependent on another return. For income tax years beginning on or after January 1, 2013, a resident individual is allowed a deduction equal to the total amount of deductions allowed for personal exemptions in accordance with the Code, Section 151. [2011, c. 380, Pt. N, §11 (AMD); 2011, c. 380, Pt. N, §19 (AFF).]

1. Single individuals and married persons filing separate returns.

[ 1989, c. 878, Pt. D, §12 (RP) .]

2. Heads of households.

[ 1989, c. 878, Pt. D, §12 (RP) .]

3. Individuals filing married joint return or surviving spouses.

[ 1989, c. 878, Pt. D, §12 (RP) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 686, §10 (AMD). 1979, c. 615, §4 (AMD). IB 1981, c. 2, §3 (AMD). 1983, c. 3, §3 (AMD). 1987, c. 504, §§11,12 (AMD). 1987, c. 772, §37 (AMD). 1987, c. 819, §8 (RPR). 1987, c. 892, §2 (AMD). 1989, c. 495, §§3,9 (RPR). 1989, c. 596, §J7 (AMD). 1989, c. 878, §D12 (RPR). 1997, c. 24, §E2 (AMD). 1997, c. 643, §§HHH4,5 (AMD). 1997, c. 643, §HHH10 (AFF). 1999, c. 401, §QQQ1 (AMD). 2001, c. 583, §16 (AMD). 2011, c. 380, Pt. N, §11 (AMD). 2011, c. 380, Pt. N, §19 (AFF).



36 §5127. Income tax credits (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 424, §1 (RPR). 1979, c. 557, §1 (AMD). 1981, c. 411, §2 (AMD). 1981, c. 705, §§R2,R3 (AMD). 1981, c. 706, §36 (AMD). 1983, c. 571, §§22,23 (AMD). 1983, c. 840, §1 (AMD). 1985, c. 766, §1 (AMD). 1985, c. 783, §21 (AMD). 1987, c. 343, §10 (AMD). 1987, c. 504, §13 (RP). 1987, c. 769, §A158 (AMD).



36 §5128. Dual residence; reduction of tax

If the taxpayer is regarded as a resident of both this State and another jurisdiction for purposes of personal income taxation, the assessor shall reduce the tax on that portion of the taxpayer's income which is subjected to tax in both jurisdictions solely by virtue of dual residence, provided that the other taxing jurisdiction allows a similar reduction. The reduction shall be in an amount equal to that portion of the lower of the 2 taxes applicable to the income taxed twice which the tax imposed by this State bears to the combined taxes of the 2 jurisdictions on the income taxed twice. [1979, c. 541, Pt. A, §232 (AMD).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 541, §A232 (AMD).



36 §5129. Credit for investment in The Maine Capital Corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 531, §2 (NEW). 1981, c. 364, §65 (RP).



36 §5130. Retirement credit (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 686, §11 (NEW). 1985, c. 691, §33 (AMD). 1987, c. 504, §14 (RP).



36 §5131. Exemption credit (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 504, §15 (NEW). 1987, c. 819, §9 (RP).






Chapter 807: COMPUTATION OF TAXABLE INCOME OF NONRESIDENT INDIVIDUALS

36 §5140. Nonresident individuals -- taxable income (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1985, c. 783, §22 (RP).



36 §5141. Husband and wife (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1985, c. 783, §23 (RP).



36 §5142. Adjusted gross income from sources in this State

1. General. The Maine adjusted gross income of a nonresident individual derived from or connected with sources in this State is the sum of the following amounts:

A. The net amount of items of income, gain, loss, and deduction entering into the nonresident individual's federal adjusted gross income that are derived from or connected with sources in this State including (i) the individual's distributive share of partnership or limited liability company income and deductions determined under section 5192, (ii) the individual's share of estate or trust income and deductions determined under section 5176, and (iii) the individual's pro rata share of the income of an S corporation derived from or connected with sources in this State; and [2005, c. 12, Pt. LLLL, §1 (AMD).]

B. The portion of the modifications described in section 5122, subsections 1 and 2 that relates to income derived from or connected with sources in this State, including any modifications attributable to the nonresident individual as a partner of a partnership, shareholder of an S corporation, member of a limited liability company or beneficiary of an estate or trust. [2005, c. 12, Pt. LLLL, §1 (AMD).]

C. [2005, c. 12, Pt. LLLL, §1 (RP).]

[ 2011, c. 240, §32 (AMD) .]

2. Attribution. Items of income, gain, loss, and deduction derived from or connected with sources within this State are those items attributable to:

A. The ownership or disposition of any interest in real or tangible personal property in this State; [2005, c. 12, Pt. LLLL, §2 (AMD).]

B. A business, trade, profession or occupation carried on in this State; and [2005, c. 12, Pt. LLLL, §2 (AMD).]

C. Proceeds from any gambling activity conducted in this State or lottery tickets purchased in this State, including payments received from a 3rd party for the transfer of the rights to future proceeds related to any gambling activity or lottery tickets. [2005, c. 332, §20 (AMD).]

[ 2005, c. 12, Pt. LLLL, §2 (AMD); 2005, c. 332, §20 (AMD) .]

3. Intangibles. Income from intangible personal property including annuities, dividends, interest and gains from the disposition of intangible personal property, shall constitute income derived from sources within this State only to the extent that such income is from property employed in a business, trade, profession, or occupation carried on in this State.

[ P&SL 1969, c. 154, §F (NEW) .]

3-A. Gain or loss on sale of partnership interest. Notwithstanding subsection 3, the gain or loss on the sale of a partnership interest is sourced to this State in an amount equal to the gain or loss multiplied by the ratio obtained by dividing the original cost of partnership tangible property located in Maine by the original cost of partnership tangible property everywhere, determined at the time of the sale. Tangible property includes property owned or rented and is valued in accordance with section 5211, subsection 10. If more than 50% of the value of the partnership's assets consist of intangible property, gain or loss from the sale of the partnership interest is sourced to this State in accordance with the sales factor of the partnership for its first full tax period immediately preceding the tax period of the partnership during which the partnership interest was sold. For purposes of this subsection, the sales factor of a partnership is determined in accordance with section 5211, subsections 14, 15 and 16-A. This subsection does not apply to the sale of a limited partner's interest in an investment partnership where more than 80% of the value of the partnership's total assets consists of intangible personal property held for investment, except that such property cannot include an interest in a partnership unless that partnership is itself an investment partnership.

If the apportionment provisions of this section do not fairly represent the extent of the partnership's business activity in this State, the taxpayer may petition for, or the State Tax Assessor may require, in respect to all or any part of the partnership's business activity the employment of any other method to effectuate an equitable apportionment to this State of the partner's income from the sale of the partnership interest.

[ 2007, c. 627, §83 (AMD) .]

4. Deductions for losses. Deductions with respect to capital losses, net long-term capital gains, and net operating losses shall be based solely on income, gains, losses and deductions derived from or connected with sources in this State, under regulations to be prescribed by the assessor but otherwise shall be determined in the same manner as the corresponding federal deductions.

[ P&SL 1969, c. 154, §F (NEW) .]

5. Small business corporation.

[ 1981, c. 706, §38 (RP) .]

6. Apportionment. If a business, trade, profession or occupation is carried on partly within and partly without this State, the items of income and deduction derived from or connected with sources within this State shall be determined as apportioned to this State under chapter 821 or in the case of the rendering of purely personal services by an individual under regulations to be prescribed by the assessor.

[ 1987, c. 841, §3 (AMD) .]

7. Service in Armed Forces. Compensation paid by the United States for service in the Armed Forces of the United States performed by a nonresident shall not constitute income derived from sources within this State.

[ P&SL 1969, c. 154, §F (NEW) .]

8. Minimum taxability threshold.

[ 2005, c. 332, §30 (AFF); 2005, c. 332, §21 (RP) .]

8-A. Minimum taxability threshold.

[ 2011, c. 380, Pt. CCCC, §4 (AFF); 2011, c. 380, Pt. CCCC, §1 (RP) .]

8-B. Minimum taxability threshold; exemptions. Minimum taxability thresholds for nonresidents are governed by this subsection.

A. Except as provided by paragraph D, compensation for personal services performed in the State as an employee is Maine-source income subject to taxation under this Part if the nonresident taxpayer is present in the State performing personal services for more than 12 days during that taxable year and directly earns or derives more than $3,000 in gross income during the year in the State from all sources. [2011, c. 622, §5 (AMD); 2011, c. 622, §7 (AFF).]

B. Except as provided by paragraph D, a nonresident individual who is present for business in the State on other than a systematic or regular basis, either directly or through agents or employees, has Maine-source income derived from or effectively connected with a trade or business in the State and subject to taxation under this Part only if the nonresident individual was present in the State for business more than 12 days during the taxable year and earns or derives more than $3,000 of gross income during the taxable year from contractual or sales-related activities. [2011, c. 622, §5 (AMD); 2011, c. 622, §7 (AFF).]

C. Performance of the following personal services for 24 days during a taxable year may not be counted toward the 12-day threshold under paragraph A:

(1) Personal services performed in connection with presenting or receiving employment-related training or education;

(2) Personal services performed in connection with a site inspection, review, analysis of management or any other supervision of a facility, affiliate or subsidiary based in the State by a representative from a company, not headquartered in the State, that owns that facility or is the parent company of the affiliate or subsidiary;

(3) Personal services performed in connection with research and development at a facility based in the State or in connection with the installation of new or upgraded equipment or systems at that facility; or

(4) Personal services performed as part of a project team working on the attraction or implementation of new investment in a facility based in the State. [2011, c. 548, §25 (AMD); 2011, c. 548, §36 (AFF).]

D. Compensation for personal services performed in the State as an employee and income derived from or effectively connected with a trade or business in the State is not Maine-source income subject to taxation under this Part if the nonresident taxpayer is present in the State during the taxable year solely for the performance of services or the conducting of business during a disaster period and the compensation or income is directly related to a declared state disaster or emergency and the services were requested by the State, a county, city, town or political subdivision of the State or a registered business. [2011, c. 622, §5 (NEW); 2011, c. 622, §7 (AFF).]

[ 2011, c. 548, §25 (AMD); 2011, c. 548, §36 (AFF); 2011, c. 622, §5 (AMD); 2011, c. 622, §7 (AFF) .]

9. Compensation for work under interlocal agreement. Compensation received as an employee of a political subdivision of an adjoining state performing service in this State pursuant to an interlocal agreement under Title 30-A, chapter 115 is not considered income derived from sources within this State as long as the performance of the service under the interlocal agreement does not displace an employee currently performing the service who is a resident of this State.

[ 2011, c. 130, §1 (NEW); 2011, c. 130, §2 (AFF) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1981, c. 706, §§37,38 (AMD). 1987, c. 841, §3 (AMD). 1993, c. 478, §1 (AMD). 1999, c. 521, §B2 (AMD). 1999, c. 521, §B11 (AFF). 2003, c. 391, §6 (AMD). 2003, c. 673, §E1 (AMD). 2003, c. 673, §E3 (AFF). 2005, c. 12, §§LLLL1,2,MM MM1 (AMD). 2005, c. 12, §MMMM3 (AFF). 2005, c. 332, §§20-22 (AMD). 2005, c. 332, §30 (AFF). 2007, c. 240, Pt. V, §1 (AMD). 2007, c. 627, §83 (AMD). 2009, c. 434, §71 (AMD). 2009, c. 434, §85 (AFF). 2011, c. 130, §1 (AMD). 2011, c. 130, §2 (AFF). 2011, c. 240, §32 (AMD). 2011, c. 380, Pt. CCCC, §§1, 2 (AMD). 2011, c. 380, Pt. CCCC, §4 (AFF). 2011, c. 548, §25 (AMD). 2011, c. 548, §36 (AFF). 2011, c. 622, §5 (AMD). 2011, c. 622, §7 (AFF).



36 §5143. Standard deduction; nonresident (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1975, c. 660, §8 (RPR). 1975, c. 765, §28 (AMD). 1977, c. 477, §18 (RPR). 1979, c. 711, §H1 (RP).



36 §5143-A. Standard deduction; nonresident (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 711, §H2 (NEW). 1983, c. 3, §4 (AMD). 1985, c. 783, §24 (RP).



36 §5144. Itemized deductions (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 711, §H3 (RP).



36 §5144-A. Itemized deductions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 711, §H4 (NEW). 1985, c. 783, §25 (RP).



36 §5145. Personal exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 711, §H5 (AMD). 1985, c. 783, §26 (RP).



36 §5146. Child care credit (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 424, §2 (NEW). 1985, c. 766, §2 (AMD). 1985, c. 783, §27 (RP). 1987, c. 402, §A188 (RP). 1987, c. 504, §16 (RP).






Chapter 809: IMPOSITION OF TAX ON ESTATES AND TRUSTS

36 §5160. Imposition of tax

The tax is imposed, at the rates provided by section 5111 for single individuals, upon the Maine taxable income of estates and trusts. The tax must be paid by the fiduciary. [2003, c. 390, §35 (AMD).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1985, c. 783, §28 (RPR). 1993, c. 395, §19 (AMD). 2003, c. 390, §35 (AMD).



36 §5161. Computation and payment (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1985, c. 783, §29 (RP).



36 §5162. Tax not applicable

1. Associations taxable as corporations. An association, trust or other unincorporated organization which is taxable as a corporation for federal income tax purposes shall not be subject to tax under this chapter.

[ P&SL 1969, c. 154, §F1 (NEW) .]

2. Exempt associations, trusts and organizations. An association, trust, or other unincorporated organization which by reason of its purposes or activities is exempt from federal income tax shall be exempt from the tax imposed by this Part except with respect to its unrelated business taxable income.

[ P&SL 1969, c. 154, §F1 (NEW) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW).






Chapter 811: COMPUTATION OF TAXABLE INCOME OF RESIDENT ESTATES AND TRUSTS

36 §5163. Maine taxable income of resident estate or trust

The Maine taxable income of a resident estate or trust is equal to its federal taxable income modified by the addition or subtraction of its share of the fiduciary adjustment determined under section 5164. [2003, c. 390, §36 (AMD).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 2003, c. 390, §36 (AMD).



36 §5164. Fiduciary adjustment

1. Fiduciary adjustment defined. The fiduciary adjustment is the net amount of the modifications described in section 5122, including subsection 3 if the estate or trust is a beneficiary of another estate or trust, that relates to items of income or deduction of an estate or trust. Income taxes imposed by this State or any other taxing jurisdiction and interest or expenses incurred in the production of income exempt from tax under this Part that were deducted in arriving at federal taxable income must be added back to the fiduciary adjustment. Interest or expenses incurred in the production of income taxable under this Part but exempt from federal income tax must be subtracted from the fiduciary adjustment.

[ 2011, c. 548, §26 (AMD); 2011, c. 548, §35 (AFF) .]

2. Shares of fiduciary adjustment. The respective shares of an estate or trust and its beneficiaries, including solely for the purpose of this allocation, nonresident beneficiaries, in the fiduciary adjustment shall be in proportion to their respective shares of federal distributable net income of the estate or trust. If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the fiduciary adjustment shall be in proportion to his share of the estate or trust income for such year, under local law or the terms of the instrument, which is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of the fiduciary adjustment shall be allocated to to the estate or trust.

[ P&SL 1969, c. 154, §F1 (NEW) .]

3. Alternate attribution of adjustment. The assessor may authorize, upon the taxpayer's written request, the use of other methods of determining to whom the items comprising the fiduciary adjustment are attributed, as may be appropriate and equitable.

[ 1995, c. 639, §18 (AMD) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1995, c. 639, §18 (AMD). 1999, c. 708, §38 (AMD). 2007, c. 539, Pt. CCC, §12 (AMD). 2011, c. 548, §26 (AMD). 2011, c. 548, §35 (AFF).



36 §5165. Credit for income tax of another state

A resident estate or trust shall be allowed the credit provided by section 5217-A, except that the limitation shall be computed by reference to the taxable income of the estate or trust. [1989, c. 596, Pt. J, §4 (AMD).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1987, c. 504, §17 (AMD). 1989, c. 596, §J4 (AMD).



36 §5166. Credit to beneficiary for accumulation distribution (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1985, c. 783, §30 (RP).



36 §5167. Credit for investment in The Maine Capital Corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 531, §3 (NEW). 1981, c. 364, §66 (RP).






Chapter 813: COMPUTATION OF TAXABLE INCOME OF NONRESIDENT TRUSTS AND ESTATES

36 §5175. Maine taxable income of a nonresident estate or trust (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 2003, c. 390, §37 (AMD). 2009, c. 434, §70 (RP).



36 §5175-A. Maine taxable income of a nonresident estate or trust

The Maine taxable income of a nonresident estate or trust is equal to its share in that portion of the distributable net income of the estate or trust that is derived from or connected with sources in this State, including items of income, gain, loss and deduction from another estate or trust of which the first estate or trust is a beneficiary, increased or reduced by the amount of any items that are recognized for federal income tax purposes but excluded from the distributable net income of the estate or trust and modified by the addition or subtraction of its share of the fiduciary adjustment determined under section 5164, less the amount of the deduction for its federal exemption. The source of items of income, gain, loss or deduction must be determined in accordance with section 5142 as if the estate or trust were a nonresident individual. [2009, c. 434, §72 (NEW).]

SECTION HISTORY

2009, c. 434, §72 (NEW).



36 §5176. Share of a nonresident estate, trust or beneficiary in income from sources in this State

1. General rule. The share of a nonresident estate or trust in items of income, gain, loss and deduction derived from or connected with sources in this State that are included in the distributable net income of the nonresident estate or trust and the share for purposes of section 5142 of a nonresident beneficiary of an estate or trust in items of income, gain, loss and deduction of that estate or trust must be determined pursuant to this subsection. A modification may not be made under this section that has the effect of duplicating an item already included in the distributable net income of the estate or trust.

A. To the extent the modifications relate to items of income, gain, loss and deduction derived from or connected with sources in this State that are included in the distributable net income of a nonresident estate or trust, the modifications provided under section 5122 must be added to or subtracted from the amount of those items. [2009, c. 434, §73 (RPR).]

B. The amount determined under paragraph A must be allocated among the nonresident estate or trust and its beneficiaries, including, solely for the purpose of this allocation, resident beneficiaries, in proportion to their respective shares in the distributable net income of the estate or trust. The amounts so allocated have the same character as for federal income tax purposes. An item that is not characterized for federal income tax purposes is deemed to have been realized directly from the source from which it was realized by the estate or trust or incurred in the same manner as it was incurred by the estate or trust. [2009, c. 434, §73 (RPR).]

C. If the estate or trust has no distributable net income for the taxable year, the share of each beneficiary in the net amount determined under paragraph A must be in proportion to the beneficiary's share of the estate or trust income for the taxable year that is required to be distributed currently and any other income that is actually distributed in that taxable year. The balance of the net amount must be allocated to the estate or trust. [2009, c. 434, §73 (RPR).]

[ 2009, c. 434, §73 (RPR) .]

2. Alternate methods. The State Tax Assessor may authorize, upon the taxpayer's written request, the use of another method of determining the respective shares of the beneficiaries and of the estate or trust in its income derived from sources in this State, and in the modifications related to that income, that the assessor determines to be appropriate and equitable.

[ 2009, c. 434, §73 (RPR) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1995, c. 639, §19 (AMD). 2009, c. 434, §73 (RPR).



36 §5177. Credit to beneficiary for accumulation distribution (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1985, c. 783, §31 (RP).






Chapter 814: LIMITED LIABILITY COMPANIES

36 §5180. Taxation of limited liability companies

1. Classified as partnership. For purposes of taxation pursuant to this Part, a limited liability company formed under Title 31, former chapter 13 or chapter 21 or qualified to do business in this State as a foreign limited liability company is classified as a partnership, unless classified otherwise for federal income tax purposes, in which case the limited liability company is classified in the same manner as it is classified for federal income tax purposes.

[ 2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §9 (AMD) .]

2. Taxation.

[ 2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §10 (RP) .]

SECTION HISTORY

1999, c. 414, §41 (NEW). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. B, §§9, 10 (AMD).






Chapter 815: PARTNERS AND PARTNERSHIPS

36 §5190. Entity not taxable

A partnership as such shall not be subject to the tax imposed by this Part. Persons carrying on business as partners shall be liable for the tax imposed by this Part only in their separate or individual capacities. [P&SL 1969, c. 154, §F (NEW).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW).



36 §5191. Resident partner -- adjusted gross income

1. Modification in determining the adjusted gross income of a resident partner. Any modification described in section 5122 which relates to an item of partnership income, gain, loss or deduction shall be made in accordance with the partner's distributive share, for federal income tax purposes, of the item to which the modification relates. Where a partner's distributive share of any item is not required to be taken into account separately for federal income tax purposes, the partner's distributive share of that item shall be determined in accordance with the partner's distributive share, for federal income tax purposes, of partnership taxable income or loss generally.

[ 1989, c. 508, §19 (AMD) .]

2. Character of items. Each item of partnership income, gain, loss or deduction shall have the same character for a partner under this Part as it has for federal income tax purposes. Where an item is not characterized for federal income tax purposes, it shall have the same character for a partner as if realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership.

[ P&SL 1969, c. 154, §F1 (NEW) .]

3. Tax avoidance or evasion. If a partner's distributive share of an item of partnership income, gain, loss or deduction is determined for federal income tax purposes by a special provision in the partnership agreement, the principal purpose of which is the avoidance or evasion of tax under this Part, the partner's distributive share of that item and any modification required with respect to that item must be determined in accordance with the partner's distributive share of the taxable income or loss of the partnership generally, exclusive of items that must be separately computed under the Code, Section 702.

[ 2011, c. 548, §27 (AMD) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 541, §A233 (AMD). 1989, c. 508, §19 (AMD). 2011, c. 548, §27 (AMD).



36 §5192. Nonresident partner -- adjusted gross income from sources in this State

1. General. In determining the adjusted gross income of a nonresident partner of any partnership, there shall be included only that part derived from or connected with sources in this State of the partner's distributive share of items of partnership income, gain, loss and deduction entering into his federal adjusted gross income, as such part is determined under regulations prescribed by the assessor in accordance with the general rules in section 5142.

[ P&SL 1969, c. 154, §F1 (NEW) .]

2. Itemized deductions. If a nonresident partner of any partnership elects to itemize his deductions in determining his tax liability to this State, there shall be attributed to him his distributive share of partnership items of deduction from federal adjusted gross income.

[ 1985, c. 783, §32 (AMD) .]

3. Special rules as to sources in this State. In determining the sources of a nonresident partner's income, no effect shall be given to a provision in the partnership agreement which:

A. Characterizes payments to the partner as being for services or for the use of capital, or allocated to the partner, as income or gain from sources outside this State, a greater proportion of his distributive share of partnership income or gain than the ratio of partnership income or gain from sources outside this State to partnership income or gain from all sources except as authorized in subsection 5; or [P&SL 1969, c. 154, §F1 (NEW).]

B. Allocates to the partner a greater proportion of a partnership item of loss or deduction connected with sources in this State than his proportionate share, for federal income tax purposes, of partnership loss or deduction generally, except as authorized in subsection 5. [P&SL 1969, c. 154, §F1 (NEW).]

[ P&SL 1969, c. 154, §F1 (NEW) .]

4. Partner's modifications. Any modification described in section 5122, subsection 1 and 2, which relates to an item of partnership income, gain, loss or deduction, shall be made in accordance with the partner's distributive share, for federal income tax purposes of the item to which the modification relates, but limited to the portion of such item derived from or connected with sources in this State.

[ 1979, c. 541, Pt. A, §234 (AMD) .]

5. Alternate methods. The assessor may, on application, authorize or may require the use of such other methods of determining a nonresident partner's portion of partnership items derived from or connected with sources in this State, and the modifications related thereto, as may be appropriate and equitable, on such terms and conditions as he may require.

[ P&SL 1969, c. 154, §F1 (NEW) .]

6. Application of rules for resident partners to nonresident partners. A nonresident partner's distributive share of items of income, gain, loss or deduction shall be determined under section 5191, subsection 1. The character of partnership items for a nonresident partner shall be determined under section 5191, subsection 2. The effect of a special provision in a partnership agreement, other than a provision referred to in subsection 3, having as a principal purpose the avoidance or evasion of tax under this Part shall be determined under section 5191, subsection 3.

[ 1979, c. 541, Pt. A, §235 (AMD) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 541, §§A234,A235 (AMD). 1985, c. 783, §32 (AMD).






Chapter 817: IMPOSITION OF TAX ON CORPORATIONS

36 §5200. Imposition and rate of tax

1. Imposition and rate of tax. A tax is imposed for each taxable year at the following rates on each taxable corporation and on each group of corporations that derives income from a unitary business carried on by 2 or more members of an affiliated group:

In the case of an affiliated group of corporations engaged in a unitary business with activity taxable only by Maine, the rates provided in this subsection are applied only to the first $250,000 of the Maine net income of the entire group and must be apportioned equally among the taxable corporations unless those taxable corporations jointly elect a different apportionment. The balance of the Maine net income of the entire group is taxed at 8.93%.

In the case of an affiliated group of corporations engaged in a unitary business with activity taxable both within and without this State, the rates provided in this subsection are applied only to the first $250,000 of the net income of the entire group and must be apportioned equally among the taxable corporations unless those taxable corporations jointly elect a different apportionment. The balance of the net income of the entire group is taxed at 8.93%.

[ 2005, c. 618, §6 (AMD); 2005, c. 618, §22 (AFF) .]

2. Business activity only within Maine. For purposes of subsection 1, with respect to a taxable corporation or group of corporations that derive income from a unitary business carried on by 2 or more members of an affiliated group with income from business activity that is taxable only by Maine, "income" means Maine net income.

[ 2005, c. 457, Pt. FFF, §1 (NEW); 2005, c. 457, Pt. FFF, §2 (AFF) .]

3. Business activity within and outside Maine. For purposes of subsection 1, with respect to a taxable corporation with income from business activity that is taxable both within and without this State, "income" means the corporation's net income. The tax amount computed under subsection 1 must then be apportioned under the provisions of chapter 821 to determine the amount of tax imposed on that corporation.

[ 2005, c. 457, Pt. FFF, §1 (NEW); 2005, c. 457, Pt. FFF, §2 (AFF) .]

4. Business activity within and outside Maine; unitary business. For purposes of subsection 1, with respect to taxable corporations that derive income from a unitary business carried on by 2 or more members of an affiliated group with business activity that is taxable both within and without this State, "income" means the net income of the entire group. The tax amount computed under subsection 1 must then be apportioned under the provisions of chapter 821 for the entire group to determine the amount of tax imposed on the taxable corporations.

[ 2005, c. 457, Pt. FFF, §1 (NEW); 2005, c. 457, Pt. FFF, §2 (AFF) .]

5. Net income. For purposes of this section, "net income" means, for any taxable year, the taxable income of the taxpayer for that taxable year under the laws of the United States as modified by section 5200-A.

[ 2005, c. 457, Pt. FFF, §1 (NEW); 2005, c. 457, Pt. FFF, §2 (AFF) .]

6. Taxable in another state. For purposes of this section, a taxpayer is taxable in another state if in that state the taxpayer is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax, or that state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not.

[ 2005, c. 457, Pt. FFF, §1 (NEW); 2005, c. 457, Pt. FFF, §2 (AFF) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1973, c. 580, §2 (AMD). 1973, c. 592, §21 (RPR). 1973, c. 788, §193 (RPR). 1977, c. 686, §12 (RPR). 1981, c. 706, §39 (RPR). 1983, c. 477, Pt. F, Subpt. 3, §1 (RPR). 1985, c. 675, §§1,5 (AMD). 2001, c. 396, §35 (AMD). 2005, c. 457, §FFF2 (AFF). 2005, c. 457, §FFF1 (RPR). 2005, c. 618, §6 (AMD). 2005, c. 618, §22 (AFF).



36 §5200-A. Modifications

1. Additions. The taxable income of the taxpayer under the laws of the United States shall be increased by:

A. The amount of any deduction for tax imposed by this Part or by the equivalent taxing statute of another state; [1981, c. 704, §4 (NEW).]

B. For income tax years beginning before January 1, 2002, the amount of any net operating loss in the taxable year that has been carried back to previous taxable years pursuant to the Code, Section 172; [2003, c. 390, §38 (AMD); 2003, c. 390, §53 (AFF).]

C. The amount of any deduction claimed for the taxable year under the Code, Section 172, which has previously been used to offset the modifications provided by this subsection; [1987, c. 504, §19 (AMD).]

D. [1987, c. 504, §20 (RP).]

E. [1981, c. 704, §9 (RP).]

F. [1987, c. 504, §21 (RP).]

G. [2001, c. 583, §17 (RP).]

H. The absolute value of the amount of any net operating loss arising from tax years beginning on or after January 1, 1989 but before January 1, 1993 and the absolute value of the amount of any net operating loss arising from tax years beginning on or after January 1, 2002 that, pursuant to the United States Internal Revenue Code, Section 172, are being carried back for federal income tax purposes to the taxable year by the taxpayer; [2001, c. 559, Pt. J, §3 (AMD).]

I. Interest or dividends on obligations or securities of any state other than this State, or of a political subdivision or authority of any state other than this State, to the extent that interest or those dividends are not included in the taxpayer's federal taxable income; [2003, c. 390, §39 (AMD).]

J. [1995, c. 641, §7 (AFF); 1995, c. 641, §6 (RP).]

K. The amount claimed as a deduction in determining federal taxable income that is included in the investment credit base for the high-technology investment tax credit; [2003, c. 390, §40 (AMD).]

L. For income tax years beginning on or after January 1, 1997, all items of loss, deduction and other expense of a financial institution subject to the tax imposed by section 5206, to the extent that those items are passed through to the taxpayer for federal income tax purposes, including, if the financial institution is an S corporation, the taxpayer's pro rata share and, if the financial institution is a partnership or limited liability company, the taxpayer's distributive share. An addition may not be made under this paragraph for any losses recognized on the disposition by a taxpayer of an ownership interest in a financial institution; [2001, c. 559, Pt. GG, §14 (AMD); 2001, c. 559, Pt. GG, §26 (AFF).]

M. The absolute value of the amount of any net operating loss arising from a tax year beginning or ending in 2001 that the taxpayer, pursuant to Section 102 of the federal Job Creation and Worker Assistance Act of 2002, Public Law 107-147, carries back more than 2 years to the taxable year for federal income tax purposes; [2001, c. 700, §5 (AMD).]

N. With respect to property placed in service during the taxable year, an amount equal to the net increase in depreciation or expensing attributable to:

(1) For taxable years beginning on or after January 1, 2002 but prior to January 1, 2006, a 30% bonus depreciation deduction claimed by the taxpayer pursuant to Section 101 of the federal Job Creation and Worker Assistance Act of 2002, Public Law 107-147 with respect to property placed in service during the taxable year;

(2) For taxable years beginning on or after January 1, 2002 but prior to January 1, 2006, a 50% bonus depreciation deduction claimed by the taxpayer pursuant to Section 201 of the federal Jobs and Growth Tax Relief Reconciliation Act of 2003, Public Law 108-27 with respect to property placed in service during the taxable year; and

(3) For taxable years beginning on or after January 1, 2003 but prior to January 1, 2011, the increase in aggregate cost under Section 179 of the Code arising from amendments to the Code applicable to tax years beginning on or after January 1, 2003; [2011, c. 380, Pt. O, §9 (AMD).]

O. [2009, c. 434, §74 (RP).]

P. [2009, c. 434, §75 (RP).]

Q. [2003, c. 451, Pt. E, §7 (RP).]

R. [2003, c. 451, Pt. E, §7 (RP).]

S. An amount equal to the taxpayer's federal deduction relating to income attributable to domestic production activities claimed in accordance with Section 102 of the federal American Jobs Creation Act of 2004, Public Law 108-357; [2007, c. 700, Pt. B, §1 (AMD).]

T. For taxable years beginning on or after January 1, 2008 but before January 1, 2011, an amount equal to the net increase in depreciation attributable to the depreciation deduction claimed by the taxpayer under the Code, Section 168(k) arising from amendments to the Code applicable to taxable years beginning on or after January 1, 2008; [2011, c. 380, Pt. O, §10 (AMD).]

U. For tax years beginning in 2008, 10% of the absolute value in excess of $100,000 of any net operating loss that, pursuant to the Code, Section 172, is being carried over for federal income tax purposes to the taxable year by the taxpayer; [2011, c. 240, §33 (AMD).]

V. For any taxable year beginning in 2009, 2010 or 2011, an amount equal to the absolute value of any net operating loss carry-forward claimed for purposes of the federal income tax; [2011, c. 90, Pt. H, §4 (AMD); 2011, c. 90, Pt. H, §8 (AFF).]

(Paragraph V as enacted by PL 2009, c. 213, Pt. BBBB, §12 is REALLOCATED TO TITLE 36, SECTION 5200-A, SUBSECTION 1, PARAGRAPH W)

W. (REALLOCATED FROM T. 36, §5200-A, sub-§1, ¶V) For tax years beginning on or after January 1, 2009 but before January 1, 2011, an amount equal to the gross income during the taxable year from the discharge of indebtedness deferred under the Code, Section 108(i); [2011, c. 380, Pt. O, §11 (AMD).]

X. The amount claimed as a deduction in determining federal taxable income that is included in the credit for wellness programs under section 5219-FF; [2011, c. 644, §20 (AMD).]

Y. For taxable years beginning in 2011 and 2012:

(1) An amount equal to the depreciation deduction claimed by the taxpayer under the Code, Section 168(k) with respect to property placed in service in the State during the taxable year for which a credit is claimed under section 5219-GG; and

(2) An amount equal to the net increase in depreciation attributable to the depreciation deduction claimed by the taxpayer under the Code, Section 168(k) with respect to property for which a credit is not claimed under section 5219-GG; [2013, c. 368, Pt. TT, §12 (AMD).]

Z. The amount claimed as a deduction in determining federal taxable income that is used to calculate the credit for Maine fishery infrastructure investment under section 5216-D; [2015, c. 1, §8 (AMD).]

AA. For taxable years beginning in 2013:

(1) An amount equal to the net increase in depreciation attributable to the depreciation deduction claimed by the taxpayer under the Code, Section 168(k) with respect to property placed in service in the State during the taxable year for which a credit is claimed under section 5219-JJ for that taxable year; and

(2) An amount equal to the net increase in depreciation attributable to the depreciation deduction claimed by the taxpayer under the Code, Section 168(k) with respect to property for which a credit is not claimed under section 5219-JJ; and [2015, c. 1, §9 (AMD).]

BB. For taxable years beginning in 2014:

(1) An amount equal to the net increase in depreciation attributable to the depreciation deduction claimed by the taxpayer under the Code, Section 168(k) with respect to property placed in service in the State during the taxable year for which a credit is claimed under section 5219-MM for that taxable year; and

(2) An amount equal to the net increase in depreciation attributable to the depreciation deduction claimed by the taxpayer under the Code, Section 168(k) with respect to property for which a credit is not claimed under section 5219-MM. [2015, c. 1, §10 (NEW).]

[ 2015, c. 1, §§8-10 (AMD) .]

2. Subtractions. The taxable income of the taxpayer under the laws of the United States shall be decreased by:

A. Income included in the taxpayer's federal taxable income that, under the laws of the United States, is exempt from taxation by states; [2003, c. 390, §41 (AMD).]

B. The amount, "foreign dividend gross-up," added to income under the Code, Section 78; [1987, c. 504, §22 (RPR).]

C. An amount equal to the reduction in salaries and wages expense for federal income tax purposes associated with the taxpayer's federal work opportunity credit as determined under the Code, Section 51 or empowerment zone employment credit as determined under the Code, Section 1396; [2005, c. 218, §55 (AMD).]

D. [1987, c. 504, §23 (RP).]

E. [2001, c. 177, §4 (RP).]

F. Income this State is prohibited from taxing under the Constitution of Maine or the United States Constitution to the extent that it is included in the taxpayer's federal taxable income. The amount subtracted must be decreased by any expenses incurred in production of that income that were deducted in determining federal taxable income; [2003, c. 390, §43 (AMD).]

G. Fifty percent of the apportionable dividend income the taxpayer received during the taxable year from an affiliated corporation that is not included with the taxpayer in a Maine combined report, except that this modification must be phased in over 5 years in accordance with the following schedule:

H. For each taxable year subsequent to the year of the loss, an amount equal to the absolute value of the net operating loss arising from tax years beginning on or after January 1, 1989 but before January 1, 1993 and the absolute value of the amount of any net operating loss arising from tax years beginning on or after January 1, 2002, for which federal taxable income was increased under subsection 1, paragraph H and that, pursuant to the Code, Section 172, was carried back for federal income tax purposes, less the absolute value of loss used in the taxable year of loss to offset any addition modification required by subsection 1, but only to the extent that:

(1) Maine taxable income is not reduced below zero;

(2) The taxable year is within the allowable federal period for carry-over;

(3) The amount has not been previously used as a modification pursuant to this subsection;

(4) For taxable years beginning in 2008, the amount does not exceed $100,000. In the case of an affiliated group of corporations engaged in a unitary business, the $100,000 threshold applies with respect to the entire affiliated group of corporations; and

(5) The modification under this paragraph is not claimed for any tax year beginning in 2009, 2010 or 2011. The amount not deducted as the result of the restriction with respect to tax years beginning in 2009, 2010 or 2011 may be deducted in any tax year beginning after December 31, 2011, but only to the extent that the requirements of subparagraphs (1) and (3) are met and the taxable year is within the allowable federal period for carry-over plus the number of years that the net operating loss carry-over adjustment was not deducted as a result of the restriction with respect to tax years beginning in 2009, 2010 or 2011; [2011, c. 240, §34 (AMD).]

I. For income tax years beginning on or after January 1, 1997, all items of income, gain, interest, dividends, royalties and other income of a financial institution subject to the tax imposed by section 5206, to the extent that those items are passed through to the taxpayer for federal income tax purposes, including, if the financial institution is an S corporation, the taxpayer's pro rata share and, if the financial institution is a partnership or limited liability company, the taxpayer's distributive share. A subtraction may not be made under this paragraph for:

(1) Income of the taxpayer earned on interest-bearing or similar accounts of the taxpayer at a financial institution as a customer of that financial institution;

(2) Any dividends or other distributions with respect to a taxpayer's ownership interest in a financial institution; and

(3) Any gain recognized on the disposition by the taxpayer of an ownership interest in a financial institution; [1999, c. 708, §39 (AMD).]

J. An amount equal to an income tax refund to the taxpayer by this State or another state of the United States that is included in that taxpayer's federal taxable income for the taxable year under the Code, but only to the extent that:

(1) Maine net income is not reduced below zero; and

(2) The amount to be refunded from this State or another state of the United States has not been previously used as a modification pursuant to this subsection.

If this modification results in Maine net income that is less than zero for the taxable year, the excess negative modification amount may be carried forward in the same manner as a net operating loss deduction to a taxable year that is within the allowable federal period for carrying forward net operating losses, subject to the above limitations; [2003, c. 390, §45 (AMD); 2003, c. 390, §53 (AFF).]

K. Interest or dividends on obligations or securities of this State and its political subdivisions and authorities to the extent included in federal taxable income; [2001, c. 559, Pt. GG, §17 (AMD); 2001, c. 559, Pt. GG, §26 (AFF).]

L. An amount equal to the absolute value of any net operating loss arising from a tax year beginning or ending in 2001 for which federal taxable income was increased under subsection 1, paragraph M and that, pursuant to Section 102 of the federal Job Creation and Worker Assistance Act of 2002, Public Law 107-147, was carried back more than 2 years to the taxable year for federal income tax purposes, but only to the extent that:

(1) Maine taxable income is not reduced below zero;

(2) The taxable year is either within 2 years prior to the year in which the loss arose or within the allowable federal period for carry-over of net operating losses;

(3) The amount has not been previously used as a modification pursuant to this subsection;

(4) For taxable years beginning in 2008, the amount does not exceed $100,000. In the case of an affiliated group of corporations engaged in a unitary business, the $100,000 threshold applies with respect to the entire affiliated group of corporations; and

(5) The modification under this paragraph is not claimed for any tax year beginning in 2009, 2010 or 2011. The amount not deducted as the result of the restriction with respect to tax years beginning in 2009, 2010 or 2011 may be deducted in any tax year beginning after December 31, 2011, but only to the extent that the requirements of subparagraphs (1) and (3) are met and the taxable year is within the allowable federal period for carry-over plus the number of years that the net operating loss carry-over adjustment was not deducted as a result of the restriction with respect to tax years beginning in 2009, 2010 or 2011; [2009, c. 213, Pt. ZZZ, §10 (AMD).]

M. A fraction of any amount previously added back by the taxpayer to federal taxable income pursuant to subsection 1, paragraph N.

(1) With respect to property first placed in service during taxable years beginning in 2002, the adjustment under this paragraph is available for each year during the recovery period, beginning 2 years after the beginning of the taxable year during which the property was first placed in service. The fraction is equal to the amount added back under subsection 1, paragraph N with respect to the property, divided by the number of years in the recovery period minus 2.

(2) With respect to all other property, for the taxable year immediately following the taxable year during which the property was first placed in service, the fraction allowed by this paragraph is equal to 5% of the amount added back under subsection 1, paragraph N with respect to the property. For each subsequent taxable year during the recovery period, the fraction is equal to 95% of the amount added back under subsection 1, paragraph N with respect to the property, divided by the number of years in the recovery period minus 2.

In the case of property expensed pursuant to Section 179 of the Code, the term "recovery period" means the recovery period that would have been applicable to the property had Section 179 not been applied; [2005, c. 644, §8 (AMD).]

N. [2003, c. 20, Pt. EE, §5 (RP).]

O. [2003, c. 20, Pt. EE, §5 (RP).]

P. For income tax years beginning on or after January 1, 2015, the gain attributable to the sale of sustainably managed, eligible timberlands as calculated pursuant to this paragraph.

(1) As used in this paragraph, unless the context otherwise indicates, the following terms have the following meanings.

(a) "Commercial harvesting" or "commercially harvested" means the harvesting of forest products that have commercial value.

(b) "Eligible timberlands" means land of at least 10 acres located in the State and used primarily for the growth of trees to be commercially harvested. Land that would otherwise be included within this definition may not be excluded because of:

(i) Use of the land for multiple public recreation activities;

(ii) Statutory or governmental restrictions that prevent commercial harvesting of trees or require a primary use of the land other than commercial harvesting;

(iii) Deed restrictions, restrictive covenants or organizational charters that prevent commercial harvesting of trees or require a primary use of land other than commercial harvesting and that were effective prior to January 1, 1982; or

(iv) Past or present multiple use for mineral exploration.

(c) "Forest products that have commercial value" means logs, pulpwood, veneer, bolt wood, wood chips, stud wood, poles, pilings, biomass, fuel wood, Christmas trees, maple syrup, nursery products used for ornamental purposes, wreaths, bough material or cones or other seed products.

(d) "Sustainably managed" means:

(i) A forest management and harvest plan, as defined in section 573, subsection 3-A, has been prepared for the eligible timberlands and has been in effect for the entire time period used to compute the amount of the subtraction modification under this paragraph; and

(ii) The taxpayer has received a written statement from a licensed forester certifying that, as of the time of the sale, the eligible timberlands have been managed in accordance with the plan under subdivision (i) during that period.

(2) To the extent included in the taxpayer's taxable income under the laws of the United States, the taxable income of the taxpayer under the laws of the United States must be decreased by:

(a) For eligible timberlands held by the taxpayer for at least a 10-year period beginning on or after January 1, 2005 but less than an 11-year period beginning on or after January 1, 2005, 1/15 of the gain recognized on the sale of the eligible timberlands;

(b) For eligible timberlands held by the taxpayer for at least an 11-year period beginning on or after January 1, 2005 but less than a 12-year period beginning on or after January 1, 2005, 2/15 of the gain recognized on the sale of the eligible timberlands;

(c) For eligible timberlands held by the taxpayer for at least a 12-year period beginning on or after January 1, 2005 but less than a 13-year period beginning on or after January 1, 2005, 1/5 of the gain recognized on the sale of the eligible timberlands;

(d) For eligible timberlands held by the taxpayer for at least a 13-year period beginning on or after January 1, 2005 but less than a 14-year period beginning on or after January 1, 2005, 4/15 of the gain recognized on the sale of the eligible timberlands;

(e) For eligible timberlands held by the taxpayer for at least a 14-year period beginning on or after January 1, 2005 but less than a 15-year period beginning on or after January 1, 2005, 1/3 of the gain recognized on the sale of the eligible timberlands;

(f) For eligible timberlands held by the taxpayer for at least a 15-year period beginning on or after January 1, 2005 but less than a 16-year period beginning on or after January 1, 2005, 2/5 of the gain recognized on the sale of the eligible timberlands;

(g) For eligible timberlands held by the taxpayer for at least a 16-year period beginning on or after January 1, 2005 but less than a 17-year period beginning on or after January 1, 2005, 7/15 of the gain recognized on the sale of the eligible timberlands;

(h) For eligible timberlands held by the taxpayer for at least a 17-year period beginning on or after January 1, 2005 but less than an 18-year period beginning on or after January 1, 2005, 8/15 of the gain recognized on the sale of the eligible timberlands;

(i) For eligible timberlands held by the taxpayer for at least an 18-year period beginning on or after January 1, 2005 but less than a 19-year period beginning on or after January 1, 2005, 3/5 of the gain recognized on the sale of the eligible timberlands;

(j) For eligible timberlands held by the taxpayer for at least a 19-year period beginning on or after January 1, 2005 but less than a 20-year period beginning on or after January 1, 2005, 2/3 of the gain recognized on the sale of the eligible timberlands;

(k) For eligible timberlands held by the taxpayer for at least a 20-year period beginning on or after January 1, 2005 but less than a 21-year period beginning on or after January 1, 2005, 11/15 of the gain recognized on the sale of the eligible timberlands;

(l) For eligible timberlands held by the taxpayer for at least a 21-year period beginning on or after January 1, 2005 but less than a 22-year period beginning on or after January 1, 2005, 4/5 of the gain recognized on the sale of the eligible timberlands;

(m) For eligible timberlands held by the taxpayer for at least a 22-year period beginning on or after January 1, 2005 but less than a 23-year period beginning on or after January 1, 2005, 13/15 of the gain recognized on the sale of the eligible timberlands;

(n) For eligible timberlands held by the taxpayer for at least a 23-year period beginning on or after January 1, 2005 but less than a 24-year period beginning on or after January 1, 2005, 14/15 of the gain recognized on the sale of the eligible timberlands; or

(o) For eligible timberlands held by the taxpayer for at least a 24-year period beginning on or after January 1, 2005, all of the gain recognized on the sale of the eligible timberlands.

(3) Taxpayers claiming this credit must attach a sworn statement from a forester licensed pursuant to Title 32, chapter 76 that the timberlands for which the credit is claimed have been managed sustainably. For the purposes of this subparagraph, "sustainably" means that the timberlands for which the credit is claimed have been managed to protect soil productivity and to maintain or improve stand productivity and timber quality; known occurrences of threatened or endangered species and rare or exemplary natural communities; significant wildlife habitat and essential wildlife habitat; and water quality, wetlands and riparian zones.

Upon request of the State Tax Assessor, the Director of the Bureau of Forestry within the Department of Agriculture, Conservation and Forestry may provide assistance in determining whether timberlands for which the credit is claimed have been managed sustainably. When assistance is requested under this subparagraph, the director or the director's designee may enter and examine the timberlands for the purpose of determining whether the timberlands have been managed sustainably.

In the case of timberlands owned by an entity that is treated as a pass-through entity for income tax purposes, the land must be treated as eligible timberland if ownership and use of the land by the pass-through entity satisfies the requirements of this paragraph. If the owner of the eligible timberlands is an S corporation, the taxpayer must subtract the owner's pro rata share of the gain. If the owner of the timberlands is a partnership or limited liability company taxed as a partnership, the taxpayer must subtract the taxpayer's distributive share of the gain, subject to the percentage limitations provided in this paragraph.

This modification may not reduce Maine taxable income to less than zero. To the extent this modification results in Maine taxable income that is less than zero for the taxable year, the excess negative modification amount may be carried forward and applied as a subtraction modification for up to 10 taxable years. The entire amount of the excess negative modification must be carried to the earliest of the taxable years to which, by reason of this subsection, the negative modification may be carried and then to each of the other taxable years to the extent the unused negative modification is not used for a prior taxable year. Earlier carry-forward modifications must be used before newer modifications generated in later years; [2007, c. 539, Pt. CCC, §16 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

Q. For income tax years beginning on or after January 1, 2006, to the extent included in federal taxable income and not otherwise removed from Maine taxable income, an amount equal to the total of capital gains and ordinary income resulting from depreciation recapture determined in accordance with the Code, Sections 1245 and 1250 that is realized upon the sale of property certified as multifamily affordable housing property by the Maine State Housing Authority in accordance with Title 30-A, section 4722, subsection 1, paragraph AA; [2007, c. 700, Pt. B, §4 (AMD).]

R. For taxable years beginning on or after January 1, 2009, an amount equal to the net increase in the depreciation deductions allowable under Sections 167 and 168 of the Code that would have been applicable to that property had the depreciation deduction under the Code, Section 168(k) not been claimed with respect to such property placed in service on or after January 1, 2008 for which an addition was required under subsection 1, paragraph T in a prior year.

Upon the taxable disposition of property to which this paragraph applies, the amount of any gain or loss includable in federal taxable income must be adjusted for Maine income tax purposes by an amount equal to the difference between the addition modification for such property under subsection 1, paragraph T and the subtraction modifications allowed pursuant to this paragraph.

The total amount of subtraction claimed for property under this paragraph for all tax years may not exceed the addition modification under subsection 1, paragraph T for the same property; [RR 2009, c. 2, §114 (COR).]

S. An amount equal to the value of any prior year addition modification under subsection 1, paragraph U, but only to the extent that:

(1) Maine taxable income is not reduced below zero;

(2) The taxable year is within the allowable federal period for carryover of the net operating loss plus one year; and

(3) The amount has not been previously used as a modification pursuant to this subsection; [2011, c. 240, §35 (AMD); 2011, c. 454, §10 (AMD).]

T. An amount equal to the value of any prior year addition modification under subsection 1, paragraph V, but only to the extent that:

(1) Maine taxable income is not reduced below zero;

(2) The taxable year is within the allowable federal period for carry-over plus the number of years that the net operating loss carry-over adjustment was not deducted as a result of the restriction with respect to tax years beginning in 2009, 2010 and 2011;

(3) The amount has not been previously used as a modification pursuant to this subsection; and

(4) The modification under this paragraph is not claimed for any tax year beginning in 2009, 2010 or 2011; [2011, c. 380, Pt. O, §14 (AMD); 2011, c. 454, §11 (AMD).]

U. An amount equal to the gross income from discharge of indebtedness previously deferred under the Code, Section 108(i) and included in federal taxable income. The total subtraction for all years under this paragraph may not exceed the amount of the addition modification under subsection 1, paragraph W for the same indebtedness; [2011, c. 644, §23 (AMD).]

V. For taxable years beginning on or after January 1, 2012, an amount equal to the net increase in the depreciation deduction allowable under the Code, Sections 167 and 168 that would have been applicable to that property had the depreciation deduction under the Code, Section 168(k) not been claimed with respect to such property placed in service during the taxable year beginning in 2011 or 2012 for which an addition was required under subsection 1, paragraph Y, subparagraph (2) for the taxable year beginning in 2011 or 2012.

Upon the taxable disposition of property to which this paragraph applies, the amount of any gain or loss includable in federal taxable income must be adjusted for Maine income tax purposes by an amount equal to the difference between the addition modification for such property under subsection 1, paragraph Y, subparagraph (2) related to property placed in service outside the State and the subtraction modifications allowed pursuant to this paragraph.

The total amount of the subtraction modification claimed under this paragraph for all tax years may not exceed the addition modification under subsection 1, paragraph Y, subparagraph (2) for the same property; [2013, c. 424, Pt. A, §27 (RPR).]

(Paragraph V as enacted by PL 2011, c. 454, §13 is REALLOCATED TO TITLE 36, SECTION 5200-A, SUBSECTION 2, PARAGRAPH W)

W. (REALLOCATED FROM T. 36, §5200-A, sub-§2, ¶V) To the extent included in federal taxable income, an amount equal to the refundable portion of the credit allowed under section 5216-B and an amount equal to the distribution from a private venture capital fund of the refundable portion of the credit allowed under section 5216-B; [2013, c. 368, Pt. TT, §15 (AMD).]

X. To the extent included in federal taxable income, an amount equal to the refundable portion of the income tax credit under the Maine New Markets Capital Investment Program under Title 10, section 1100-Z; [2015, c. 1, §11 (AMD).]

Y. For taxable years beginning on or after January 1, 2014, an amount equal to the net increase in the depreciation deduction allowable under the Code, Sections 167 and 168 that would have been applicable to that property had the depreciation deduction under the Code, Section 168(k) not been claimed with respect to such property placed in service during the taxable year beginning in 2013 for which an addition was required under subsection 1, paragraph AA, subparagraph (2) for the taxable year beginning in 2013.

Upon the taxable disposition of property to which this paragraph applies, the amount of any gain or loss includable in federal taxable income must be adjusted for Maine income tax purposes by an amount equal to the difference between the addition modification for such property under subsection 1, paragraph AA, subparagraph (2) and the subtraction modifications allowed pursuant to this paragraph.

The total amount of subtraction claimed under this paragraph for all tax years may not exceed the addition modification under subsection 1, paragraph AA, subparagraph (2) for the same property; and [2015, c. 1, §12 (AMD).]

Z. For taxable years beginning on or after January 1, 2015, an amount equal to the net increase in the depreciation deduction allowable under the Code, Sections 167 and 168 that would have been applicable to that property had the depreciation deduction under the Code, Section 168(k) not been claimed with respect to such property placed in service during the taxable year beginning in 2014 for which an addition was required under subsection 1, paragraph BB, subparagraph (2) for the taxable year beginning in 2014.

Upon the taxable disposition of property to which this paragraph applies, the amount of any gain or loss includable in federal taxable income must be adjusted for Maine income tax purposes by an amount equal to the difference between the addition modification for such property under subsection 1, paragraph BB, subparagraph (2) and the subtraction modifications allowed pursuant to this paragraph.

The total amount of subtraction claimed under this paragraph for all tax years may not exceed the addition modification under subsection 1, paragraph BB, subparagraph (2) for the same property. [2015, c. 1, §13 (NEW).]

[ 2015, c. 1, §§11-13 (AMD) .]

SECTION HISTORY

1981, c. 704, §4 (NEW). 1981, c. 704, §9 (AMD). 1983, c. 590, §2 (AMD). 1983, c. 855, §§18-22 (AMD). 1987, c. 504, §§18-23 (AMD). 1987, c. 841, §§4,5 (AMD). 1989, c. 880, §§G5-9,J1-2 (AMD). 1991, c. 528, §§N9,11,12 (AMD). 1991, c. 528, §§N10,13,RRR (AFF). 1991, c. 548, §§A26-29 (AMD). 1991, c. 591, §§N9,11,12 (AMD). 1991, c. 591, §§N10,13 (AFF). 1991, c. 824, §D6 (AMD). 1993, c. 349, §70 (AMD). 1995, c. 368, §§GGG4-6 (AMD). 1995, c. 639, §20 (AMD). 1995, c. 641, §§4-6 (AMD). 1995, c. 641, §7 (AFF). 1997, c. 557, §§B7-9 (AMD). 1997, c. 557, §G1 (AFF). 1997, c. 746, §§7-12 (AMD). 1997, c. 746, §24 (AFF). 1999, c. 521, §§B3-5 (AMD). 1999, c. 521, §B11 (AFF). 1999, c. 708, §§39-41 (AMD). 2001, c. 177, §§3,4 (AMD). 2001, c. 559, §§J3,4,GG-13 -18 (AMD). 2001, c. 559, §GG26 (AFF). 2001, c. 583, §17 (AMD). 2001, c. 700, §§5,6 (AMD). 2001, c. 700, §10 (AFF). 2001, c. 714, §§AA5-7 (AMD). 2003, c. 20, §§EE3-5 (AMD). 2003, c. 20, §§II3,4 (AMD). 2003, c. 390, §§38-45 (AMD). 2003, c. 390, §53 (AFF). 2003, c. 451, §E7 (AMD). 2003, c. 479, §§5,6 (AMD). 2003, c. 588, §16 (AMD). 2003, c. 705, §13 (AMD). 2003, c. 705, §14 (AFF). 2005, c. 12, §§P7-9 (AMD). 2005, c. 12, §P10 (AFF). 2005, c. 218, §§54-56 (AMD). 2005, c. 416, §§4-6 (AMD). 2005, c. 644, §§8-10 (AMD). 2007, c. 240, Pt. CCC, §3 (AMD). 2007, c. 240, Pt. CCC, §4 (AFF). 2007, c. 539, Pt. AAAA, §1, 2 (AMD). 2007, c. 539, Pt. CCC, §§13-18 (AMD). 2007, c. 700, Pt. B, §§1-6 (AMD). RR 2009, c. 2, §114 (COR). 2009, c. 213, Pt. BBBB, §§10-15 (AMD). 2009, c. 213, Pt. BBBB, §17 (AFF). 2009, c. 213, Pt. ZZZ, §§6-13 (AMD). 2009, c. 434, §§74, 75 (AMD). 2009, c. 496, §23 (AMD). 2009, c. 652, Pt. A, §§53-57 (AMD). 2009, c. 652, Pt. A, §58 (AFF). RR 2011, c. 1, §§57, 58 (COR). 2011, c. 90, Pt. H, §§4-6 (AMD). 2011, c. 90, Pt. H, §8 (AFF). 2011, c. 240, §§33-35 (AMD). 2011, c. 380, Pt. O, §§9-16 (AMD). 2011, c. 454, §§10-13 (AMD). 2011, c. 548, §28 (AMD). 2011, c. 548, §36 (AFF). 2011, c. 644, §§20-26 (AMD). 2011, c. 644, §§32, 33 (AFF). 2011, c. 657, Pt. W, §§5, 7 (REV). RR 2013, c. 1, §53 (COR). 2013, c. 368, Pt. TT, §§12-17 (AMD). 2013, c. 405, Pt. A, §23 (REV). 2013, c. 424, Pt. A, §27 (AMD). 2015, c. 1, §§8-13 (AMD).



36 §5201. Alternative tax computation (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1973, c. 12, §5 (RP). 1973, c. 592, §22 (RP).



36 §5202. Credit for investment in The Maine Capital Corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 531, §4 (NEW). 1981, c. 364, §67 (RP).



36 §5202-A. Small business investment companies exempt

Corporate small business investment companies, licensed under the United States Small Business Investment Act of 1958, as amended, and commercially domiciled in Maine and doing business primarily in Maine, shall be exempt from taxation under this Part. [1977, c. 640, §2 (NEW).]

SECTION HISTORY

1977, c. 640, §2 (NEW).



36 §5202-B. Depreciation option (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 704, §5 (NEW). 1983, c. 480, §A67 (AMD). 1987, c. 504, §24 (RP).



36 §5202-C. Separate accounting required in certain cases

A corporation that is subject to tax under chapter 357 or that would be subject to tax under chapter 357 if the insurance business conducted by such corporation were conducted in this State shall separately account to the State Tax Assessor for income received from a health maintenance organization to the extent operated under authority of a certificate issued by the Superintendent of Insurance pursuant to Title 24-A, section 4204, except income from a health maintenance organization that is separately organized and subject to income taxation. The assessor may distribute, apportion or allocate gross income, deductions, credits, allowances or assets between or among related entities and operating divisions if the assessor determines such action to be necessary in order to prevent evasion of taxes or to properly reflect earned income. [2001, c. 439, Pt. D, §2 (NEW); 2001, c. 439, Pt. D, §9 (AFF).]

SECTION HISTORY

2001, c. 439, §D2 (NEW). 2001, c. 439, §D9 (AFF).






Chapter 818: ADDITIONAL TAXES

36 §5203. Minimum tax for tax preferences (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 424, §3 (NEW). 1979, c. 615, §5 (AMD). 1985, c. 691, §§34,48 (RPR). 1987, c. 504, §§25,26 (AMD). 1989, c. 508, §20 (AMD). 1989, c. 871, §18 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, §N14 (RP). 1991, c. 591, §N14 (RP).



36 §5203-A. State minimum tax (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §N15 (NEW). 1991, c. 528, §§N17,RRR (AFF). 1991, c. 591, §N15 (NEW). 1991, c. 591, §N17 (AFF). 1997, c. 746, §13 (AMD). 1997, c. 746, §24 (AFF). 2001, c. 559, §GG19 (AMD). 2001, c. 559, §GG26 (AFF). 2003, c. 479, §7 (AMD). 2003, c. 673, §JJ6 (AFF). 2003, c. 673, §JJ1 (RP).



36 §5203-B. Corporate income tax surcharge (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §AAA1 (NEW). 1991, c. 528, §§AAA2,RRR (AFF). 1991, c. 591, §AAA1 (NEW). 1991, c. 591, §AAA2 (AFF). 1995, c. 281, §29 (AMD). 2003, c. 673, §JJ2 (AMD). 2003, c. 673, §JJ6 (AFF). 2009, c. 434, §76 (RP).



36 §5203-C. State minimum tax

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Adjusted alternative minimum tax," for individuals, estates and trusts, means the excess, if any, of the alternative minimum tax over the amount that would have been the alternative minimum tax had only the adjustments and items of preference specified in the Code, Section 53(d)(1)(B)(ii) been taken into account in determining alternative minimum tax. For corporations subject to the tax imposed by this section, "adjusted alternative minimum tax" means alternative minimum tax. [2003, c. 673, Pt. JJ, §3 (NEW); 2003, c. 673, Pt. JJ, §6 (AFF).]

B. "Alternative minimum tax" means any excess of tentative minimum tax over the regular income tax. [2003, c. 673, Pt. JJ, §3 (NEW); 2003, c. 673, Pt. JJ, §6 (AFF).]

C. "Alternative minimum taxable income" means tentative alternative minimum taxable income less the applicable exemption amount, except that:

(1) For taxable corporations with income from business activity that is taxable both within and without this State, "alternative minimum taxable income" means tentative alternative minimum taxable income less the applicable exemption amount, the result of which is multiplied by the fraction described in section 5211, subsection 8; or

(2) For nonresident estates and trusts with income derived from Maine sources, "alternative minimum taxable income" means tentative alternative minimum taxable income less the applicable exemption amount, the result of which is multiplied by a fraction, the numerator of which is the taxpayer's tentative alternative minimum taxable income from Maine sources and the denominator of which is the taxpayer's total tentative alternative minimum taxable income from all sources. [2003, c. 673, Pt. JJ, §3 (NEW); 2003, c. 673, Pt. JJ, §6 (AFF).]

D. "Exemption amount" means the applicable exemption as provided by the Code, Section 55(d) as of December 31, 2002, except that tentative alternative minimum taxable income as determined under paragraph G must be substituted in the computation of the phase-out under the Code, Section 55(d)(3). [2005, c. 618, §7 (AMD); 2005, c. 618, §22 (AFF).]

E. "Federal alternative minimum taxable income" means alternative minimum taxable income determined in accordance with the Code, Sections 55(b)(2) and 59(c). [2003, c. 673, Pt. JJ, §3 (NEW); 2003, c. 673, Pt. JJ, §6 (AFF).]

F. "Regular income tax" means:

(1) For resident individuals, estates and trusts, the amount derived by multiplying the applicable tax rate or rates by taxable income under section 5121 or 5163;

(2) For nonresident individuals, estates and trusts, the amount derived by multiplying the applicable tax rate or rates by taxable income under section 5121 or 5175-A, the result of which is adjusted for nonresident individuals in accordance with section 5111, subsection 4; or

(3) For taxable corporations, the amount derived by multiplying the applicable tax rate or rates against Maine net income under section 5102, subsection 8. [2009, c. 434, §77 (AMD).]

G. "Tentative alternative minimum taxable income" means federal alternative minimum taxable income:

(1) Reduced by income that states are prohibited under federal law from subjecting to income tax to the extent included in federal alternative minimum taxable income;

(2) Reduced by income, loss or deductions by which the State decreases federal adjusted gross income in the case of individuals or federal taxable income in the case of corporations, estates and trusts under section 5122, section 5125, subsection 3 or section 5164, 5176 or 5200-A or as otherwise indicated by law to the extent included in federal alternative minimum taxable income; and

(3) Increased by income, loss or deductions by which the State increases federal adjusted gross income in the case of individuals or federal taxable income in the case of corporations, estates and trusts under section 5122, section 5125, subsection 3 or section 5164, 5176 or 5200-A or as otherwise indicated by law to the extent not included in federal alternative minimum taxable income. [2003, c. 673, Pt. JJ, §3 (NEW); 2003, c. 673, Pt. JJ, §6 (AFF).]

H. "Tentative minimum tax" means:

(1) Except as provided in subparagraph (2), in the case of a taxpayer other than a taxable corporation, the sum of:

(a) An amount equal to 7% of so much of the alternative minimum taxable income as does not exceed $175,000; plus

(b) An amount equal to 7.6% percent of so much of the alternative minimum taxable income as exceeds $175,000.

For a nonresident individual, the tentative minimum tax must be adjusted in accordance with section 5111, subsection 4.

(2) In the case of a married individual filing a separate return, the sum of:

(a) An amount equal to 7% of so much of the alternative minimum taxable income as does not exceed $87,500; plus

(b) An amount equal to 7.6% percent of so much of the alternative minimum taxable income as exceeds $87,500.

For a nonresident individual, the tentative minimum tax must be adjusted in accordance with section 5111, subsection 4.

(3) In the case of a taxable corporation, the tentative minimum tax for the taxable year is 5.4% of the alternative minimum taxable income. [2003, c. 673, Pt. JJ, §3 (NEW); 2003, c. 673, Pt. JJ, §6 (AFF).]

[ 2009, c. 434, §77 (AMD) .]

2. Tax imposed. In addition to all other taxes contained in this Part, a tax in an amount equal to the alternative minimum tax is imposed for each taxable year on the following taxpayers:

A. Resident individuals, trusts and estates. The tax imposed by this subsection does not apply to resident individuals, trusts and estates for tax years beginning on or after January 1, 2012; [2011, c. 380, Pt. N, §12 (AMD); 2011, c. 380, Pt. N, §19 (AFF).]

B. Nonresident individuals, trusts and estates with Maine-source income. The tax imposed by this subsection does not apply to nonresident individuals, trusts and estates for tax years beginning on or after January 1, 2012; and [2011, c. 380, Pt. N, §13 (AMD); 2011, c. 380, Pt. N, §19 (AFF).]

C. Taxable corporations required to file an income tax return under this Part, excluding financial institutions subject to the tax imposed by chapter 819 and persons not subject to the federal alternative minimum tax under the Code, Section 55(e). [2003, c. 673, Pt. JJ, §3 (NEW); 2003, c. 673, Pt. JJ, §6 (AFF).]

[ 2011, c. 380, Pt. N, §§12, 13 (AMD); 2011, c. 380, Pt. N, §19 (AFF) .]

3. Credit for tax paid to other taxing jurisdiction. A resident individual, estate or trust is allowed a credit against the tax otherwise due under this section for the amount of alternative minimum tax imposed on that individual, estate or trust for the taxable year by another state of the United States, a political subdivision of any such state, the District of Columbia or any political subdivision of a foreign country that is analogous to a state of the United States with respect to income derived from sources in that taxing jurisdiction also subject to tax under this section. The credit for any of the specified taxing jurisdictions may not exceed the proportion of the tax otherwise due under this section that the amount of the taxpayer's tentative alternative minimum taxable income derived from sources in that taxing jurisdiction bears to the taxpayer's entire tentative alternative minimum taxable income. When a credit is claimed for alternative minimum taxes paid to both a state and a political subdivision of that state, the total credit allowable for those taxes in the aggregate may not exceed the proportion of the tax otherwise due under this section that the amount of the taxpayer's tentative alternative minimum taxable income derived from sources in the other state bears to the taxpayer's entire tentative alternative minimum taxable income.

[ 2003, c. 673, Pt. JJ, §3 (NEW); 2003, c. 673, Pt. JJ, §6 (AFF) .]

4. Minimum tax credit. A minimum tax credit is allowed as follows.

A. A minimum tax credit is allowed against the liability arising under this Part for any taxable year other than withholding tax liability. The minimum tax credit equals the excess, if any, of the adjusted alternative minimum tax, reduced by the credit for tax paid to other jurisdictions determined under subsection 3 and the Pine Tree Development Zone tax credit provided by section 5219-W that was imposed for all prior taxable years beginning after 2003 over the amount allowable as a credit under this subsection for those prior taxable years, plus unused minimum tax credits from years beginning after 1990. [2013, c. 331, Pt. C, §34 (AMD); 2013, c. 331, Pt. C, §41 (AFF).]

B. The credit allowable for a taxable year under this subsection is limited to the amount, if any, by which the regular income tax after application of all other credits arising under this Part exceeds the tentative minimum tax. In any year when the tax under this section does not apply, the tentative minimum tax is disregarded for purposes of calculating the credit limitation. [2011, c. 380, Pt. N, §14 (AMD); 2011, c. 380, Pt. N, §§19, 20 (AFF).]

[ 2013, c. 331, Pt. C, §34 (AMD); 2013, c. 331, Pt. C, §41 (AFF) .]

SECTION HISTORY

2003, c. 673, §JJ3 (NEW). 2003, c. 673, §JJ6 (AFF). 2005, c. 618, §§7,8 (AMD). 2005, c. 618, §22 (AFF). 2009, c. 434, §77 (AMD). 2011, c. 380, Pt. N, §§12-14 (AMD). 2011, c. 380, Pt. N, §§19, 20 (AFF). 2011, c. 644, §27 (AMD). 2011, c. 644, §32 (AFF). 2013, c. 331, Pt. C, §34 (AMD). 2013, c. 331, Pt. C, §41 (AFF).



36 §5204. Lump-sum retirement plan distributions

In addition to any other tax imposed by this Part, a tax is hereby imposed for each taxable year on every taxpayer who elects to compute a separate federal tax on a lump-sum distribution from a retirement plan at the rate of 15% of the separate federal tax imposed on the distribution, except that, for tax years beginning in 2012, the rate is 7.5%. The tax under this section does not apply to tax years beginning on or after January 1, 2013. [2011, c. 548, §29 (AMD).]

SECTION HISTORY

1977, c. 424, §3 (NEW). 1987, c. 504, §27 (AMD). 1987, c. 772, §38 (AMD). 2011, c. 380, Pt. N, §15 (AMD). 2011, c. 380, Pt. N, §19 (AFF). 2011, c. 548, §29 (AMD).



36 §5204-A. Early distribution from qualified retirement plans

The tax imposed under this Part on any individual whose federal income tax for any taxable year is increased pursuant to the Code as a result of an early distribution from a qualified retirement plan must be increased by an amount equal to 15% of the amount by which the individual's federal income tax was increased pursuant to Section 72(t) of the Code as a result of the early distribution, except that, for tax years beginning in 2012, the rate is 7.5%. The tax under this section does not apply to tax years beginning on or after January 1, 2013. [2011, c. 380, Pt. N, §16 (AMD); 2011, c. 380, Pt. N, §19 (AFF).]

SECTION HISTORY

1985, c. 670, (NEW). 1987, c. 504, §28 (RPR). 1993, c. 395, §20 (AMD). 2011, c. 380, Pt. N, §16 (AMD). 2011, c. 380, Pt. N, §19 (AFF).



36 §5204-B. Certain capital gains of trusts (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 281, §30 (NEW). 1997, c. 668, §43 (AFF). 1997, c. 668, §30 (RP).






Chapter 819: FRANCHISE TAX

36 §5205. Franchise tax on banking corporations and loan associations (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1973, c. 580, §3 (AMD). 1973, c. 592, §22A (AMD). 1973, c. 788, §194 (RPR). 1977, c. 686, §13 (AMD). 1981, c. 698, §186 (RP).



36 §5206. Franchise tax on financial institutions

A tax is imposed for each calendar year or fiscal year ending during that calendar year upon the franchise or privilege of doing business in this State of every financial institution that has Maine net income or Maine assets and that has a substantial physical presence in this State sufficient to satisfy the requirements of the due process and commerce clauses of the United States Constitution. A financial institution is subject to tax under this section even if it is treated as a partnership, S corporation or entity disregarded as separate from its owner for federal income tax purposes under the Code. Each financial institution shall determine the tax due using one of the following methods: [2005, c. 608, §5 (AFF); 2005, c. 608, §1 (RPR).]

1. Franchise tax on Maine net income and Maine assets. The sum of:

A. One percent of the financial institution's Maine net income; and [2005, c. 608, §1 (NEW); 2005, c. 608, §5 (AFF).]

B. Eight cents per $1,000 of the financial institution's Maine assets; or [2005, c. 608, §1 (NEW); 2005, c. 608, §5 (AFF).]

[ 2005, c. 608, §5 (AFF); 2005, c. 608, §1 (RPR) .]

2. Franchise tax on Maine assets only. Thirty-nine cents per $1,000 of the financial institution's Maine assets.

[ 2005, c. 608, §5 (AFF); 2005, c. 608, §1 (RPR) .]

3. Credit against tax.

[ 2005, c. 608, §5 (AFF); 2005, c. 608, §1 (RP) .]

4. Increase in franchise tax.

[ 1985, c. 783, §34 (RP) .]

Each financial institution subject to the tax under this chapter shall elect to calculate and pay tax under the method in subsection 1 or 2. The financial institution shall make the election on its annual state tax return and the election cannot be revoked with respect to that tax year. If a financial institution fails to make an election, the method established in subsection 1 must be used and is deemed an election for purposes of this section. [2005, c. 608, §1 (NEW); 2005, c. 608, §5 (AFF).]

In each taxable year in which a financial institution sustains a book net operating loss, a credit must be allowed against the franchise tax on assets under subsection 1. The credit must be computed by multiplying the book net operating loss by the applicable franchise tax rate imposed by subsection 1, paragraph A. The total amount of any credit allowed may not exceed the franchise tax on assets due under subsection 1, paragraph B. In any tax year in which there is excess credit, the excess credit must be carried forward for no more than the next 5 tax years and may be applied against the tax computed under subsection 1. [2005, c. 608, §1 (NEW); 2005, c. 608, §5 (AFF).]

SECTION HISTORY

1977, c. 686, §14 (NEW). 1979, c. 587, §5 (AMD). 1981, c. 704, §§6,7,10 (AMD). 1983, c. 477, Pt. F, Subpt. 3, §2 (AMD). 1983, c. 590, §3 (AMD). 1983, c. 842, §2 (RPR). 1983, c. 855, §§23,24 (AMD). 1983, c. 862, §§89,90 (AMD). 1985, c. 783, §§33,34 (AMD). 1997, c. 404, §2 (AMD). 1997, c. 404, §10 (AFF). 1997, c. 746, §14 (AMD). 1997, c. 746, §24 (AFF). 2005, c. 608, §5 (AFF). 2005, c. 608, §1 (RPR).



36 §5206-A. Utilization of net operating loss carry forward (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 704, §8 (NEW). 1983, c. 480, §A66 (AMD). 1983, c. 842, §3 (RPR). 1997, c. 404, §10 (AFF). 1997, c. 404, §3 (RP).



36 §5206-B. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 842, §4 (NEW). 1985, c. 783, §35 (AMD). 1987, c. 497, §50 (AMD). 1987, c. 841, §§6,7 (AMD). 1995, c. 628, §§36,37 (AMD). 1995, c. 628, §39 (AFF). 1997, c. 404, §10 (AFF). 1997, c. 404, §4 (RP).



36 §5206-C. Refunds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 842, §5 (NEW). 1987, c. 504, §29 (RP).



36 §5206-D. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

1. Affiliated group. "Affiliated group" means a group of 2 or more financial institutions in which more than 50% of the voting interest of each member financial institution is directly or indirectly owned by a common owner or owners, either corporate or noncorporate, or by one or more of the member financial institutions.

[ 1997, c. 746, §15 (AMD); 1997, c. 746, §24 (AFF) .]

2. Billing address. "Billing address" means the location indicated in the books and records of the taxpayer on the first day of the taxable year or on a later date in the taxable year when the customer relationship began as the address where any notice, statement or bill relating to a customer's account is mailed.

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

3. Borrower or credit card holder located in this State. "Borrower or credit card holder located in this State" means:

A. A borrower, other than a credit card holder, that is engaged in a trade or business that maintains commercial domicile in this State; or [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

B. A borrower that is not engaged in a trade or business or a credit card holder whose billing address is in this State. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

4. Commercial domicile. "Commercial domicile" means the place from which trade or business is principally managed and directed.

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

5. Compensation. "Compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services. "Compensation" includes amounts paid to an employee-leasing company for leased employees and amounts paid to a temporary services company for temporary employees, pursuant to a contract between the taxpayer and an employee-leasing company or temporary services company.

[ 2001, c. 439, Pt. D, §3 (AMD); 2001, c. 439, Pt. D, §9 (AFF) .]

6. Credit card. "Credit card" means a credit, travel or entertainment card.

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

7. Credit card issuer's reimbursement fee. "Credit card issuer's reimbursement fee" means the fee a taxpayer receives from a merchant's bank because one of the persons to whom the taxpayer has issued a credit card has charged merchandise or services to the credit card.

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

7-A. Employee-leasing company. "Employee-leasing company" means a business that contracts with client companies to supply workers to perform services for client companies, except that the term "employee-leasing company" does not include private employment agencies that provide workers to client companies on a temporary help basis.

[ 2001, c. 439, Pt. D, §4 (NEW); 2001, c. 439, Pt. D, §9 (AFF) .]

8. Financial institution. "Financial institution" means:

A. A financial institution authorized to do business in this State as defined in Title 9-B, section 131, subsection 17-A, including, without limitation, a trust company; [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

B. A bank, savings bank, industrial bank, savings and loan association or any other entity, excluding a credit union authorized to do business in this State as defined in Title 9-B, section 131, subsection 12-A, that accepts deposits that are insured by an agency of the Federal Government; [1999, c. 414, §42 (AMD).]

C. A bank holding company, as defined in the federal Bank Holding Company Act of 1956, 12 United States Code, Section 1841, or a savings and loan holding company, as defined in 12 United States Code, Section 1467a(a)(1)(D); or [1999, c. 708, §42 (AMD).]

D. A corporation or other entity more than 50% of the voting interest of which is owned, directly or indirectly, by any one or more of the organizations defined in this subsection or by a credit union authorized to do business in this State as defined in Title 9-B, section 131, subsection 12-A. [1997, c. 746, §16 (AMD); 1997, c. 746, §24 (AFF).]

[ 1999, c. 708, §42 (AMD) .]

8-A. Leased employee. "Leased employee" means an individual who performs services for a client company pursuant to a contract between the client company and an employee-leasing company.

[ 2001, c. 439, Pt. D, §4 (NEW); 2001, c. 439, Pt. D, §9 (AFF) .]

9. Loan. "Loan" means any extension of credit resulting from direct negotiations between the taxpayer and its customer, or the purchase, in whole or in part, of the extension of credit from another. "Loan" includes participations, syndications and leases treated as loans for federal income tax purposes. "Loan" does not include properties treated as loans under the Code, Section 595 as of December 31, 1995; futures or forward contracts; options; notional principal contracts such as swaps; credit card receivables, including purchased credit card relationships; noninterest-bearing balances due from depository institutions; cash items in the process of collection; federal funds sold; securities purchased under agreements to resell; assets held in a trading account; securities; interests in a REMIC or other mortgage-backed or asset-backed security; and other similar items.

[ 2005, c. 618, §9 (AMD) .]

10. Loan secured by real property. "Loan secured by real property" means that 50% or more of the aggregate value of the collateral used to secure a loan or other obligation, when valued at fair market value as of the time the original loan or obligation was incurred, was real property.

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

11. Located in the State. For purposes of the receipts factor in section 5206-E, subsection 2, "located in the State":

A. In reference to a loan that is secured by real property, means that more than 50% of the fair market value of the real property is located within this State or, if more than 50% of the fair market value of the real property is not located within any one state, that the borrower is located in this State; [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

B. In reference to a loan that is not secured by real property, means that the borrower is located in this State; [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

C. In reference to a credit card receivable, means that the credit card holder is located in this State; or [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

D. In reference to real and tangible personal property, means that it is physically present in this State, except that transportation property is located within this State to the extent that the property is used in this State. The extent an aircraft is considered to be used in the State is determined by computing a fraction, the numerator of which is the number of landings of the aircraft in this State and the denominator of which is the total number of landings of the aircraft within and outside of the State. If the extent of the use of any transportation property within this State can not be determined, the property is considered to be used wholly in the state in which the property has its principal base of operations. A motor vehicle is considered to be used wholly in the state in which it is registered. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

12. Maine assets. "Maine assets" means a financial institution's total end-of-year assets required to be reported pursuant to the laws of the United States on Internal Revenue Service Form 1120, 1120S, 1065 or any other Internal Revenue Service form used to report end-of-year assets or, in the case of an entity with a single owner that may be disregarded as an entity separate from its owner pursuant to Internal Revenue Service regulations, the financial institution's total end-of-year assets determined as if the entity were required to file Internal Revenue Service Form 1065, multiplied by the fraction obtained pursuant to section 5206-E. In the case of a financial institution that is a qualified subchapter S subsidiary as defined by the Code, Section 1361, the financial institution's "Maine assets" means total end-of-year assets determined as if the entity were required to file Internal Revenue Service Form 1120S, multiplied by the fraction obtained pursuant to section 5206-E.

[ 1999, c. 414, §43 (AMD); 1999, c. 414, §57 (AFF) .]

13. Maine net income. "Maine net income" means, for any taxable year, a financial institution's net income or loss per books required to be reported pursuant to the laws of the United States on Internal Revenue Service Form 1120, 1120S, 1065 or any other Internal Revenue Service form used to report net income or loss per books or, in the case of an entity with a single owner that may be disregarded as an entity separate from its owner pursuant to Internal Revenue Service regulations, the financial institution's net income or loss per books determined as if the entity were required to file Internal Revenue Service Form 1065, and apportioned to this State under section 5206-E. In the case of a financial institution that is a qualified subchapter S subsidiary as defined by the Code, Section 1361, the financial institution's "Maine net income" means a financial institution's net income or loss per books determined as if the entity were required to file Internal Revenue Service Form 1120S and apportioned to this State under section 5206-E.

To the extent that a financial institution derives income from a unitary business carried on by 2 or more members of an affiliated group, "Maine net income" is determined by apportioning, in accordance with section 5206-E, that part of the net income of the entire group that derives from the unitary business.

[ 1999, c. 414, §43 (AMD); 1999, c. 414, §57 (AFF) .]

14. Merchant discount. "Merchant discount" means the fee or negotiated discount charged to a merchant by the taxpayer for privilege of participating in a program when a credit card is accepted in payment for merchandise or services sold to the card holder.

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

15. Participation. "Participation" means an extension of credit in which an undivided ownership interest is held on a pro rata basis in a single loan or pool of loans and related collateral. In a loan participation, the credit originator initially makes the loan and then subsequently resells all or a portion of it to other lenders. The participation may or may not be known to the borrower.

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

16. Principal base of operations. With respect to transportation property, "principal base of operations" means the place of more or less permanent nature from which the property is regulated, directed or controlled. With respect to an employee, the "principal base of operations" means the place of more or less permanent nature from which the employee regularly starts the employee's work and to which the employee customarily returns in order to receive instructions from an employer, communicates with the employer's customers or other persons or performs any other functions necessary to the exercise of the employee's trade or profession.

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

17. Regular place of business. "Regular place of business" means an office at which the taxpayer carries on its business in a regular and systematic manner and that is continuously maintained, occupied and used by employees of the taxpayer.

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

18. State. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States or any foreign country.

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

19. Syndication. "Syndication" means an extension of credit in which 2 or more persons fund that credit and each person is at risk only up to a specified percentage of the total extension of credit or up to a specified dollar amount.

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

20. Taxpayer. "Taxpayer" means a financial institution as defined in subsection 8.

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

20-A. Temporary help. "Temporary help" means employee services provided to client companies for a contractual period of less than 12 months.

[ 2001, c. 439, Pt. D, §4 (NEW); 2001, c. 439, Pt. D, §9 (AFF) .]

20-B. Temporary services company. "Temporary services company" means a private employment agency, other than an employee-leasing company, that provides workers to client companies on a temporary help basis.

[ 2001, c. 439, Pt. D, §4 (NEW); 2001, c. 439, Pt. D, §9 (AFF) .]

21. Transportation property. "Transportation property" means vehicles and vessels capable of moving under their own power, such as aircraft, trains, water vessels and motor vehicles, as well as any equipment or containers attached to those vehicles and vessels, such as rolling stock, barges or trailers.

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

22. Unitary business. "Unitary business" means a business activity that is characterized by unity of ownership, functional integration, centralization of management and economies of scale.

[ 1999, c. 414, §44 (AMD) .]

SECTION HISTORY

1997, c. 404, §5 (NEW). 1997, c. 404, §10 (AFF). 1997, c. 746, §§15-17 (AMD). 1997, c. 746, §24 (AFF). 1999, c. 414, §§42-44 (AMD). 1999, c. 414, §57 (AFF). 1999, c. 708, §42 (AMD). 2001, c. 439, §§D3,4 (AMD). 2001, c. 439, §D9 (AFF). 2005, c. 618, §9 (AMD).



36 §5206-E. Apportionment

Except as otherwise specifically provided, a financial institution that is taxable both in and outside this State shall apportion its net income and end-of-year assets as provided in this section. A financial institution is considered taxable in a state if in that state the financial institution is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business or a corporate stock tax or that state has jurisdiction to subject the financial institution to a net income tax regardless of whether, in fact, the state does or does not tax the financial institution. [2005, c. 608, §2 (AMD); 2005, c. 608, §5 (AFF).]

1. Formula applicable. All of a financial institution's net income and end-of-year assets are apportioned to this State by multiplying the income and the assets by a fraction, the numerator of which is the property factor plus the payroll factor plus 2 times the receipts factor and the denominator of which is 4.

[ 2005, c. 608, §3 (AMD); 2005, c. 608, §5 (AFF) .]

2. Receipts factor. The receipts factor is a fraction, the numerator of which is the receipts of the taxpayer in this State during the taxable year and the denominator of which is the receipts of the taxpayer in and outside this State during the taxable year. The method of calculating receipts for purposes of the denominator is the same as the method used in determining receipts for purposes of the numerator. The receipts factor includes only those receipts described in this subsection that are included in the computation of the apportionable income base for the taxable year.

A. The numerator of the receipts factor includes receipts from the lease, sublease or rental of real property if the property is located in the State. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

B. Except as described in this paragraph, the numerator of the receipts factor includes receipts from the lease or rental of tangible personal property owned by the taxpayer if the property is located in this State when it is first placed in service by the lessee.

Receipts from the lease or rental of transportation property owned by the taxpayer are included in the numerator of the receipts factor to the extent that the property is located in the State. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

C. The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans located in the State.

The determination of whether the real property securing a loan is located in the State must be made at the time the original agreement was made and any and all subsequent substitutions of collateral are disregarded. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

D. The numerator of the receipts factor includes net gains from the sale of loans. Net gains from the sale of loans includes income recorded under the stripped coupon rules of the Code, Section 1286.

The amount of net gains greater than zero from the sale of loans is determined by multiplying the net gains by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to paragraph C and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

E. The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to credit card holders, such as annual fees, if the billing address of the credit card holder is in this State. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

F. The numerator of the receipts factor includes net gains greater than zero from the sale of credit card receivables multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to paragraph E and the denominator of which is the taxpayer's total amount of interest and fees or penalties in the nature of interest from credit card receivables and fees charged to credit card holders. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

G. The numerator of the receipts factor includes all credit card issuer's reimbursement fees multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to paragraph E and the denominator of which is the taxpayer's total amount of interest and fees or penalties in the nature of interest from credit card receivables and fees charged to credit card holders. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

H. The numerator of the receipts factor includes receipts from merchant discount if the commercial domicile of the merchant is in this State. The receipts are computed net of any credit card holder charge-backs, but are not reduced by any interchange transaction fees or by any issuer's reimbursement fees paid to another for charges made by its credit card holders. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

I. The numerator of the receipts factor includes loan servicing fees derived from loans multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to paragraph C and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans.

In circumstances in which the taxpayer receives loan servicing fees for servicing either the secured or the unsecured loans of another, the numerator of the receipts factor includes the fees if the borrower is located in this State. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

J. The numerator of the receipts factor includes receipts from services not otherwise apportioned under this section if the service is performed in this State. If the service is performed both in and outside this State and a greater proportion of the income or producing activity is performed in this State than in any other state based on cost of performance, then the numerator of the receipts factor includes receipts from services not otherwise apportioned under this section. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

K. Interest, dividends, net gains greater than zero and other income from investment assets and activities and from trading assets and activities must be included in the receipts factor. Investment assets and activities and trading assets and activities include but are not limited to investment securities; trading account assets; federal funds; securities purchased and sold under agreements to resell or repurchase; options, futures contracts; forward contracts; notional principal contracts such as swaps; equities; and foreign currency transactions. With respect to federal funds, the receipts factor includes only the amount by which interest from federal funds sold and securities purchased under resale agreements exceeds interest expense on federal funds purchased and securities sold under repurchase agreements. With respect to trading assets and securities, the receipts factor includes only the amount by which interest, dividends, gains and other income from trading assets and activities, including, but not limited to, assets and activities in the matched books, in the arbitrage book or in foreign currency transactions, exceed amounts paid in lieu of interest, amounts paid in lieu of dividends and losses from the assets and activities.

The numerator of the receipts factor includes receipts from investment assets and activities and from trading assets and activities described in this paragraph that are attributable to this State. Receipts attributable to this State and included in the numerator are determined by multiplying all the receipts from the assets and activities by a fraction, the numerator of which is the gross income from the assets and activities that are properly assigned to a regular place of business of the taxpayer in this State and the denominator of which is the gross income from all the assets and activities.

Assets are properly assigned to a regular place of business in the State if the day-to-day decisions regarding the asset or activity occurred at a regular place of business in this State. When the day-to-day decisions regarding an investment asset or activity or trading asset or activity occur at more than one regular place of business, the asset or activity is considered to be located at the regular place of business of the taxpayer where the investment or trading policies or guidelines with respect to the asset or activity are established. Unless the taxpayer demonstrates to the contrary, those policies and guidelines are presumed to be established at the commercial domicile of the taxpayer. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

3. Property factor. The property factor is a fraction, the numerator of which is the average value of real property and tangible personal property rented to the taxpayer that is located in the State during the taxable year, the average value of the taxpayer's real and tangible personal property owned that is located in the State during the taxable year and the average value of the taxpayer's loans and credit card receivables that are located in the State during the taxable year, and the denominator of which is the average value of all such property located in and outside this State during the taxable year.

A. Real and tangible personal property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at 8 times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

(1) The average value of property is determined by averaging the values at the beginning and ending of the tax period, but the State Tax Assessor may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

(2) Loans are valued at their outstanding principal balance without regard to any reserve for bad debts. If a loan is charged off in whole or in part for federal income tax purposes, the portion of the loan charged off is not outstanding. A specifically allocated reserve established pursuant to regulatory or financial accounting guidelines that is treated as charged off for federal income tax purposes is treated as charged off for purposes of this section.

(3) Credit card receivables are valued at their outstanding principal balance without regard to any reserve for bad debts. If a credit card receivable is charged off in whole or in part for federal income tax purposes, the portion of the receivable charged off is not outstanding. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

B. A loan is considered to be located within this State if it is properly assigned to a regular place of business of the taxpayer in this State. A loan is properly assigned to the regular place of business with which it has a preponderance of substantive contacts. A loan assigned by the taxpayer to a regular place of business outside the State is presumed to have been properly assigned if:

(1) The taxpayer has assigned, in the regular course of its business, the loan on its records to a regular place of business consistent with federal or state requirements;

(2) The assignment on its records is based upon substantive contacts of the loan to a regular place of business; and

(3) The taxpayer uses the records reflecting assignment of loans for the filing of all state and local tax returns for which an assignment of loans to a regular place of business is required.

The presumption of proper assignment of a loan provided in this paragraph may be rebutted upon a showing by the State Tax Assessor, supported by a preponderance of the evidence, that the preponderance of substantive contacts regarding the loan did not occur at the regular place of business to which it was assigned on the taxpayer's records. When the presumption has been rebutted, the loan is then located within this State if the taxpayer had a regular place of business in this State at the time the loan was made and the taxpayer fails to show, by a preponderance of the evidence, that the preponderance of substantive contacts regarding the loan did not occur in this State. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

C. In the case of a loan that is assigned by the taxpayer to a place outside this State that is not a regular place of business, it is presumed, subject to rebuttal by the taxpayer on a showing supported by the preponderance of evidence, that the preponderance of substantive contacts regarding the loan occurred in this State if, at the time the loan was made, the taxpayer's commercial domicile was in this State. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

D. To determine the state in which the preponderance of substantive contacts relating to the loan has occurred, the facts and circumstances regarding the loan at issue are reviewed on a case-by-case basis and consideration is given to activities as the solicitation, investigation, negotiation, approval and administration of the loan. For purposes of the paragraph, the following terms have the following meanings.

(1) "Solicitation" is either active or passive. Active solicitation occurs when an employee of the taxpayer initiates the contact with the customer. The activity is located at the regular place of business with which the taxpayer's employee is regularly connected or out of which the employee is working, regardless of the where the services of the employee are actually performed. Passive solicitation occurs when the customer initiates the contact with the taxpayer. If the customer's initial contact was not at a regular place of business of the taxpayer, the regular place of business, if any, where the passive solicitation occurred is determined by the facts in each case.

(2) "Investigation" is the procedure by which employees of the taxpayer determine the creditworthiness of the customer as well as the degree of risk involved in making a particular agreement. The activity is located at the regular place of business with which the taxpayer's employees are regularly connected or out of which the employees are working, regardless of where the services of the employees are actually performed.

(3) "Negotiation" is the procedure by which employees of the taxpayer and its customer determine the terms of the agreement, such as the amount, duration, interest rate, frequency of repayment, currency denomination and security required. The activity is located at the regular place of business at which the employees are working, regardless of where the services of the employees are actually performed.

(4) "Approval" is the procedure by which employees or the board of directors of the taxpayer make the final determination of whether to enter into an agreement. The activity is located at the regular place of business with which the taxpayer's employees are regularly connected or out of which the employees are working, regardless of where the services of the employees are actually performed. If the board of directors makes the final determination, the activity is located at the commercial domicile of the taxpayer.

(5) "Administration" is the process of managing the account. This process includes bookkeeping, collecting payments, corresponding with the customer, reporting to management regarding the status of the agreement and proceeding against the borrower or the security interest if the borrower is in default. The activity is located at the regular place of business that oversees this activity. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

E. For purposes of determining the location of credit card receivables, those receivables are treated as loans and are subject to the provisions of paragraph C. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

F. A loan that has been properly assigned to a state, absent any change of material fact, remains assigned to that state for the length of the original term of the loan. After the length of time of the original term of the loan has expired, the loan may be properly assigned to another state if the loan has a preponderance of substantive contact with a regular place of business in that state. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

G. Real and tangible personal property is located in this State as provided in section 5206-D, subsection 11, paragraph D. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

[ 1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF) .]

4. Payroll factor. The payroll factor is a fraction, the numerator of which is the total amount paid in this State during the taxable year by the taxpayer for compensation and the denominator of which is the total compensation paid both in and outside this State during the taxable year. The payroll factor includes only that compensation that is included in the computation of the apportionable income tax base for the taxable year. Eighty-five percent of any amounts paid pursuant to a contract by the taxpayer to an employee-leasing company for leased employees, and 100% of the amount paid pursuant to a contract to a temporary services company for temporary employees, must be included in the taxpayer's payroll factor. The payroll factor of an employee-leasing company or a temporary services company must exclude compensation paid to leased or temporary employees who are providing personal services to client companies.

A. The compensation of any employee for services or activities that are connected with the production of income that is not includable in the apportionable income base and payments made to any independent contractor or any other person not properly classifiable as an employee are excluded from both the numerator and denominator of the factor. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

B. Compensation is paid in this State if any one of the following tests, applied consecutively, is met.

(1) The employee's services are performed entirely in this State.

(2) The employee's services are performed both in and outside the State, but the service performed outside the State is incidental to the employee's service in the State. For the purposes of this subsection, "incidental" means any service that is temporary to transitory in nature or that is rendered in connection with an isolated transaction.

(3) If the employee's services are performed both in and outside the State, the employee's compensation is attributed to this State:

(a) If the employee's principal base of operations is in this State;

(b) If there is no principal base of operations in any state in which some part of the services are performed, but the place from which the services are directed or controlled is in this State; or

(c) If the principal base of operations and the place from which the services are directed or controlled are not in any state in which some part of the service is performed, but the employee's residence is in this State. [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

[ 2001, c. 439, Pt. D, §5 (AMD); 2001, c. 439, Pt. D, §9 (AFF) .]

5. Variations. If the apportionment provisions of this section do not fairly represent the extent of the taxpayer's business activity in this State, the taxpayer may petition for, or the State Tax Assessor may require, in respect to all or any part of the taxpayer's business activity:

A. Separate accounting; [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

B. The exclusion of any one or more of the factors; [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

C. The inclusion of one or more additional factors that will fairly represent the taxpayer's business activity in this State; or [1997, c. 404, §5 (NEW); 1997, c. 404, §10 (AFF).]

D. The employment of any other method to effectuate an equitable apportionment of the taxpayer's income or assets. [2005, c. 608, §4 (AMD); 2005, c. 608, §5 (AFF).]

[ 2005, c. 608, §4 (AMD); 2005, c. 608, §5 (AFF) .]

SECTION HISTORY

1997, c. 404, §5 (NEW). 1997, c. 404, §10 (AFF). 1997, c. 746, §18 (AMD). 1997, c. 746, §24 (AFF). 2001, c. 439, §D5 (AMD). 2001, c. 439, §D9 (AFF). 2005, c. 608, §§2-4 (AMD). 2005, c. 608, §5 (AFF).



36 §5206-F. Time for filing returns

The franchise tax return required by section 5220, subsection 6 must be filed on or before the 15th day of the 3rd month following the end of the financial institution's fiscal year. [2003, c. 588, §17 (AMD).]

SECTION HISTORY

1997, c. 746, §19 (NEW). 1997, c. 746, §24 (AFF). 2003, c. 588, §17 (AMD).



36 §5206-G. Combined reports

The combined report required by section 5220, subsection 6 must include, both in the aggregate and by entity, a list of the net income or loss per books, the property, payroll and receipts in Maine and everywhere as defined in this chapter and the Maine net income of the unitary business. Neither the income nor the property, payroll and receipts of an entity that is not required to file a federal income tax return or whose income is not subject to federal income tax as income to its direct or indirect owners may be included in the combined report. [1997, c. 746, §19 (NEW); 1997, c. 746, §24 (AFF).]

In determining Maine assets or Maine net income for purposes of filing a combined report, intercompany eliminations must be made as necessary to avoid the duplication of income or assets. [1997, c. 746, §19 (NEW); 1997, c. 746, §24 (AFF).]

SECTION HISTORY

1997, c. 746, §19 (NEW). 1997, c. 746, §24 (AFF).






Chapter 821: APPORTIONMENT OF INCOME

36 §5210. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 698, §187 (RPR).]

1. Business income.

[ 1987, c. 841, §9 (RP) .]

2. Commercial domicile.

[ 1987, c. 841, §9 (RP) .]

3. Compensation. "Compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services. "Compensation" includes amounts paid to an employee-leasing company for leased employees and amounts paid to a temporary services company for temporary employees, pursuant to a contract between the taxpayer and an employee-leasing company or temporary services company.

[ 2001, c. 439, Pt. D, §6 (AMD); 2001, c. 439, Pt. D, §9 (AFF) .]

3-A. Employee-leasing company. "Employee-leasing company" means a business that contracts with client companies to supply workers to perform services for the client companies, except that the term "employee-leasing company" does not include private employment agencies that provide workers to client companies on a temporary help basis.

[ 2001, c. 439, Pt. D, §7 (NEW); 2001, c. 439, Pt. D, §9 (AFF) .]

3-B. Leased employee. "Leased employee" means an individual who performs services for a client company pursuant to a contract between the client company and an employee-leasing company.

[ 2001, c. 439, Pt. D, §7 (NEW); 2001, c. 439, Pt. D, §9 (AFF) .]

4. Nonbusiness income.

[ 1987, c. 841, §9 (RP) .]

5. Sales. "Sales" means all gross receipts of the taxpayer.

[ 1993, c. 670, §8 (AMD) .]

6. State. "State" means any state of the United States, District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

[ 1981, c. 698, §187 (NEW) .]

7. Temporary help. "Temporary help" means employee services provided to client companies for a contractual period of less than 12 months.

[ 2001, c. 439, Pt. D, §7 (NEW); 2001, c. 439, Pt. D, §9 (AFF) .]

8. Temporary services company. "Temporary services company" means a private employment agency, other than an employee-leasing company, that provides workers to client companies on a temporary help basis.

[ 2001, c. 439, Pt. D, §7 (NEW); 2001, c. 439, Pt. D, §9 (AFF) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 541, §A236 (AMD). 1981, c. 698, §187 (RPR). 1987, c. 841, §9 (AMD). 1993, c. 670, §8 (AMD). 2001, c. 439, §§D6,7 (AMD). 2001, c. 439, §D9 (AFF).



36 §5211. General

1. Apportionment. Any taxpayer, other than a resident individual, estate, or trust, having income from business activity which is taxable both within and without this State, other than the rendering of purely personal services by an individual, shall apportion his net income as provided in this section. Any taxpayer having income solely from business activity taxable within this State shall apportion his entire net income to this State.

[ 1987, c. 841, §10 (AMD) .]

2. Taxpayer taxable in another state. For purposes of apportionment of income under this section, a taxpayer is taxable in another state if in that state he is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax, or that state has jurisdiction to subject the taxpayer to a net income tax regardless of whether in fact, the state does or does not.

[ 1987, c. 841, §10 (AMD) .]

3. Allocation of certain nonbusiness income.

[ 1987, c. 841, §11 (RP) .]

4. Rents and royalties:

[ 1987, c. 841, §11 (RP) .]

5. Capital gains and losses:

[ 1987, c. 841, §11 (RP) .]

6. Commercial domicile in this State.

[ 1987, c. 841, §11 (RP) .]

7. Patent and copyright royalties:

[ 1987, c. 841, §11 (RP) .]

8. Formula for apportionment of income to State. All income shall be apportioned to this State by multiplying the income by the sales factor.

[ 2007, c. 240, Pt. V, §2 (AMD); 2007, c. 240, Pt. V, §15 (AFF) .]

9. Property factor. The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this State during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period.

[ 2007, c. 627, §96 (AFF); 2007, c. 627, §84 (REEN) .]

10. Property valuation at original cost. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at 8 times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer.

[ 2007, c. 627, §96 (AFF); 2007, c. 627, §85 (REEN) .]

11. Determination of average value of property. The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the Tax Assessor may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

[ 2007, c. 627, §96 (AFF); 2007, c. 627, §86 (REEN) .]

12. Payroll factor. The payroll factor is a fraction, the numerator of which is the total amount paid in this State during the tax period by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the tax period. Eighty-five percent of any amounts paid pursuant to a contract by the taxpayer to an employee-leasing company for leased employees, and 100% of the amount paid pursuant to a contract to a temporary services company for temporary employees, must be included in the taxpayer's payroll factor. The payroll factor of an employee-leasing company or a temporary services company must exclude compensation paid to leased or temporary employees who are providing personal services to client companies.

[ 2007, c. 627, §96 (AFF); 2007, c. 627, §87 (REEN) .]

13. When compensation paid in this State. Compensation is paid in this State, if:

A. The individual's service is performed entirely within the State; or [2007, c. 627, §96 (AFF); 2007, c. 627, §88 (REEN).]

B. The individual's service is performed both within and without the State, but the service performed without the state is incidental to the individual's service within the State; or [2007, c. 627, §96 (AFF); 2007, c. 627, §88 (REEN).]

C. Some of the service is performed in the State and the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the State, or the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this State. [2007, c. 627, §96 (AFF); 2007, c. 627, §88 (REEN).]

[ 2007, c. 627, §96 (AFF); 2007, c. 627, §88 (REEN) .]

14. Sales factor formula. The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this State during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period. For purposes of calculating the sales factor, "total sales of the taxpayer" includes sales of the taxpayer and of any member of an affiliated group with which the taxpayer conducts a unitary business. The formula must exclude from both the numerator and the denominator sales of tangible personal property delivered or shipped by the taxpayer, regardless of F.O.B. point or other conditions of the sale, to a purchaser within a state in which the taxpayer is not taxable within the meaning of subsection 2, unless any member of an affiliated group with which the taxpayer conducts a unitary business is taxable in that state in the same manner as a taxpayer is taxable under subsection 2.

[ 2009, c. 571, Pt. GG, §1 (AMD); 2009, c. 571, Pt. GG, §2 (AFF) .]

15. When sales of tangible personal property are in this State. Sales of tangible personal property are in this State if:

A. The property is delivered or shipped to a purchaser, other than the United States Government, within this State regardless of the F.O.B. point or other conditions of the sale; or [P&SL 1969, c. 154, §F (NEW).]

B. The property is shipped from an office, store, warehouse, factory or other place of storage in this State and the purchaser is the United States Government. [2009, c. 213, Pt. NN, §2 (AMD); 2009, c. 213, Pt. NN, §5 (AFF).]

[ 2009, c. 213, Pt. NN, §2 (AMD); 2009, c. 213, Pt. NN, §5 (AFF) .]

16. When sales other than tangible personal property are in State.

[ 2007, c. 240, Pt. V, §15 (AFF); 2007, c. 240, Pt. V, §8 (RP) .]

16-A. Other sales. Sales other than sales of tangible personal property are sourced as follows.

A. Except as otherwise provided by this subsection, receipts from the performance of services must be attributed to the state where the services are received. If the state where the services are received is not readily determinable, the services are deemed to be received at the home of the customer or, in the case of a business, the office of the customer from which the services were ordered in the regular course of the customer's trade or business. If the ordering location cannot be determined, the services are deemed to be received at the home or office of the customer to which the services are billed. In instances in which the purchaser of the service is the Federal Government, the receipts are attributable to this State if a greater proportion of the income-producing activity is performed in this State than in any other state based on costs of performance. [2009, c. 213, Pt. NN, §3 (AMD); 2009, c. 213, Pt. NN, §5 (AFF).]

B. Gross receipts from the license, sale or other disposition of patents, copyrights, trademarks or similar items of intangible personal property must be attributed to this State if the intangible property is used in this State by the licensee. If the intangible personal property is used by the licensee in more than one state, the income must be apportioned to this State according to the portion of use in this State. In instances in which the purchaser or licensee of the intangible personal property is the Federal Government, the receipts are attributable to this State if a greater proportion of the income-producing activity is performed in this State than in any other state based on costs of performance. [2009, c. 213, Pt. NN, §4 (AMD); 2009, c. 213, Pt. NN, §5 (AFF).]

C. Receipts from the sale, lease, rental or other use of real property is sourced to this State if the real property is located in this State. [2007, c. 240, Pt. V, §9 (NEW); 2007, c. 240, Pt. V, §15 (AFF).]

D. Receipts from the lease or rental of tangible personal property must be attributed to this State if the property is located in this State. [2007, c. 240, Pt. V, §9 (NEW); 2007, c. 240, Pt. V, §15 (AFF).]

E. Receipts from items of income described in section 5206-E, subsection 2, paragraphs C to I must be sourced to this State as provided in those paragraphs. For purposes of this paragraph, section 5206-E, subsection 2, paragraphs G and H must include the related payment processing fees. [2007, c. 240, Pt. V, §9 (NEW); 2007, c. 240, Pt. V, §15 (AFF).]

F. A sale of a partnership interest must be sourced in accordance with the provisions of section 5142, subsection 3-A. [2007, c. 240, Pt. V, §9 (NEW); 2007, c. 240, Pt. V, §15 (AFF).]

[ 2009, c. 213, Pt. NN, §§3, 4 (AMD); 2009, c. 213, Pt. NN, §5 (AFF) .]

16-B. Sales factor formula for certain disaster period receipts. The sales factor must exclude from the numerator sales receipts of a person whose only business activity in the State during the taxable year is the performance of services during a disaster period that are solely and directly related to a declared state disaster or emergency that were requested by the State, a county, city, town or political subdivision of the State or a registered business.

[ RR 2011, c. 2, §42 (COR) .]

17. Variations. If the apportionment provisions of this section do not fairly represent the extent of the taxpayer's business activity in this State, the taxpayer may petition for, or the tax assessor may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

A. Separate accounting; or [2007, c. 240, Pt. V, §10 (AMD); 2007, c. 240, Pt. V, §15 (AFF).]

B. [2007, c. 240, Pt. V, §15 (AFF); 2007, c. 240, Pt. V, §11 (RP).]

C. [2007, c. 240, Pt. V, §15 (AFF); 2007, c. 240, Pt. V, §12 (RP).]

D. The employment of any other method to effectuate an equitable apportionment of the taxpayer's income. [1987, c. 841, §13 (AMD).]

[ 2007, c. 240, Pt. V, §§10-12 (AMD); 2007, c. 240, Pt. V, §15 (AFF) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1987, c. 841, §§10-13 (AMD). 1991, c. 502, §1 (AMD). 1991, c. 502, §2 (AFF). 1999, c. 708, §43 (AMD). 2001, c. 439, §D8 (AMD). 2001, c. 439, §D9 (AFF). 2005, c. 12, §MMMM2 (AMD). 2005, c. 12, §MMMM3 (AFF). 2007, c. 240, Pt. V, §§2-12 (AMD). 2007, c. 240, Pt. V, §15 (AFF). 2007, c. 627, §§84-88 (AMD). 2007, c. 627, §96 (AFF). 2009, c. 213, Pt. NN, §§1-4 (AMD). 2009, c. 213, Pt. NN, §5 (AFF). 2009, c. 571, Pt. GG, §1 (AMD). 2009, c. 571, Pt. GG, §2 (AFF). RR 2011, c. 2, §42 (COR). 2011, c. 622, §6 (AMD). 2011, c. 622, §7 (AFF).



36 §5212. Apportionment of income of mutual fund service providers

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Administration services" includes, but is not limited to, clerical, fund or shareholder accounting; participant record-keeping; transfer agency; bookkeeping; data processing; custodial; internal auditing; legal; and tax services performed for a regulated investment company. Services qualify as administration services only if the provider of such service or services during the taxable year also provides, or is affiliated with a person that provides, management or distribution services to the same regulated investment company during the same taxable year. [1999, c. 754, §1 (NEW); 1999, c. 754, §2 (AFF).]

B. "Distribution services" includes, but is not limited to, the services of advertising, servicing, marketing or selling shares of a regulated investment company. The services of advertising, servicing or marketing shares qualify as distribution services only when the service is performed by a person who is or, in the case of a closed-end company, was either engaged in the services of selling regulated investment company shares or affiliated with a person that is engaged in the service of selling regulated investment company shares. In the case of an open-end company, such service of selling shares must be performed pursuant to a contract entered into pursuant to 15 United States Code, Section 80a-15(b), as amended. [1999, c. 754, §1 (NEW); 1999, c. 754, §2 (AFF).]

C. "Domicile" of a shareholder of a regulated investment company is presumed to be the shareholder's mailing address on the records of the regulated investment company or the mutual fund service provider. If the regulated investment company or the mutual fund service provider has actual knowledge that the shareholder's primary residence or principal place of business is different than the shareholder's mailing address, the presumption does not control. If the shareholder of record is a person that holds the shares of a regulated investment company as depositor for the benefit of a separate account, then the shareholder of record is the contract owner or policyholder of the contracts or policies supported by the separate account, and it is presumed that the domicile of that shareholder of record is the contract owner's or policyholder's mailing address to the extent that the regulated investment company maintains such mailing addresses in the regular course of business. If the shareholder's principal place of business is different than the shareholder's mailing address, the presumption does not control. [1999, c. 754, §1 (NEW); 1999, c. 754, §2 (AFF).]

D. "Management services" includes, but is not limited to, the rendering of investment advice directly or indirectly to a regulated investment company, making determination as to when sales and purchases of securities are to be made on behalf of the regulated investment company or the selling or purchasing of securities constituting assets of a regulated investment company and related activities. Services qualify as management services only when such activity or activities are performed pursuant to a contract with the regulated investment company entered into pursuant to 15 United States Code, Section 80a-15(a), as amended, for a person that has entered into such contract with the regulated investment company or for a person that is affiliated with a person that has entered into such contract with a regulated investment company. [1999, c. 754, §1 (NEW); 1999, c. 754, §2 (AFF).]

E. "Mutual fund service provider" means any taxpayer subject to tax under this Part, other than a financial institution as defined in section 5206-D, subsection 8, that derives more than 50% of its gross income from the direct or indirect provision of management, distribution or administration services to or on behalf of a regulated investment company or from trustees, sponsors and participants of employee benefit plans that have accounts in a regulated investment company. [1999, c. 754, §1 (NEW); 1999, c. 754, §2 (AFF).]

F. "Regulated investment company" means a regulated investment company as defined in the Code, Section 851. [1999, c. 754, §1 (NEW); 1999, c. 754, §2 (AFF).]

[ 1999, c. 754, §1 (NEW); 1999, c. 754, §2 (AFF) .]

2. Election of special apportionment of formula for mutual fund service providers. Notwithstanding any other provision of this Title, a mutual fund service provider may elect to apportion its net income by the method provided for in this section. The election, if made, is irrevocable for successive periods of 5 years. The net income of an electing mutual fund service provider may be apportioned to this State as follows.

A. Net income is multiplied by a fraction, the numerator of which is the Maine receipts during the taxable year and the denominator of which is the total receipts everywhere for the same taxable year. [1999, c. 754, §1 (NEW); 1999, c. 754, §2 (AFF).]

B. For purposes of this subsection, Maine receipts from the direct or indirect provision of management, distribution or administration services to or on behalf of a regulated investment company or from trustees, sponsors and participants of employee benefit plans that have accounts in a regulated investment company are determined by multiplying total receipts for the taxable year from each separate regulated investment company for which the mutual fund service provider performs management, distribution or administration services by a fraction. The numerator of the fraction is the average of the number of shares owned by the regulated investment company's shareholders domiciled in this State at the beginning of and at the end of the regulated investment company's taxable year, and the denominator of the fraction is the average of the number of the shares owned by the regulated investment company's shareholders everywhere at the beginning of and at the end of the regulated investment company's taxable year. [1999, c. 754, §1 (NEW); 1999, c. 754, §2 (AFF).]

C. Receipts other than from the provision of services described in paragraph B are Maine receipts if they would qualify as Maine sales under section 5211, subsection 15 or 16-A. [2007, c. 240, Pt. V, §13 (AMD).]

[ 1999, c. 754, §1 (NEW); 1999, c. 754, §2 (AFF); 2007, c. 240, Pt. V, §13 (AMD) .]

3. Combined reporting not applicable. Notwithstanding any other provision of this Title, a mutual fund service provider that has elected the apportionment method provided for in this section is not required to file a combined report, and neither the income nor the property, payroll or sales of a mutual fund service provider that has elected the apportionment method provided for in this section may be included in a combined report of another taxpayer.

[ 1999, c. 754, §1 (NEW); 1999, c. 754, §2 (AFF) .]

SECTION HISTORY

1999, c. 754, §1 (NEW). 1999, c. 754, §2 (AFF). 2007, c. 240, Pt. V, §13 (AMD).






Chapter 822: TAX CREDITS

36 §5213. New jobs credit (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 686, §15 (NEW).



36 §5213-A. Sales tax fairness credit

For tax years beginning on or after January 1, 2016, individuals are allowed a credit as computed under this section against the taxes imposed under this Part. [2015, c. 267, Pt. DD, §19 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Base credit" means:

(1) For an individual income tax return claiming one personal exemption, $100 for tax years beginning in 2016 and $125 for tax years beginning on or after January 1, 2017;

(2) For an individual income tax return claiming 2 personal exemptions, $140 for tax years beginning in 2016 and $175 for tax years beginning on or after January 1, 2017;

(3) For an individual income tax return claiming 3 personal exemptions, $160 for tax years beginning in 2016 and $200 for tax years beginning on or after January 1, 2017; and

(4) For an individual income tax return claiming 4 or more personal exemptions, $180 for tax years beginning in 2016 and $225 for tax years beginning on or after January 1, 2017.

For the purposes of this paragraph, personal exemption does not include a personal exemption for an individual who is incarcerated. [2015, c. 328, §4 (AMD).]

B. "Income" means federal adjusted gross income increased by the following amounts:

(1) Trade or business losses; capital losses; any net loss resulting from combining the income or loss from rental real estate and royalties, the income or loss from partnerships and S corporations, the income or loss from estates and trusts, the income or loss from real estate mortgage investment conduits and the net farm rental income or loss; any loss associated with the sale of business property; and farm losses included in federal adjusted gross income;

(2) Interest received to the extent not included in federal adjusted gross income;

(3) Payments received under the federal Social Security Act and railroad retirement benefits to the extent not included in federal adjusted gross income; and

(4) The following amounts deducted in arriving at federal adjusted gross income:

(a) Educator expenses pursuant to the Code, Section 62(a)(2)(D);

(b) Certain business expenses of performing artists pursuant to the Code, Section 62(a)(2)(B);

(c) Certain business expenses of government officials pursuant to the Code, Section 62(a)(2)(C);

(d) Certain business expenses of reservists pursuant to the Code, Section 62(a)(2)(E);

(e) Health savings account deductions pursuant to the Code, Section 62(a)(16) and Section 62(a)(19);

(f) Moving expenses pursuant to the Code, Section 62(a)(15);

(g) The deductible part of self-employment tax pursuant to the Code, Section 164(f);

(h) The deduction for self-employed SEP, SIMPLE and qualified plans pursuant to the Code, Section 62(a)(6);

(i) The self-employed health insurance deduction pursuant to the Code, Section 162(1);

(j) The penalty for early withdrawal of savings pursuant to the Code, Section 62(a)(9);

(k) Alimony paid pursuant to the Code, Section 62(a)(10);

(l) The IRA deduction pursuant to the Code, Section 62(a)(7);

(m) The student loan interest deduction pursuant to the Code, Section 62(a)(17);

(n) The tuition and fees deduction pursuant to the Code, Section 62(a)(18); and

(o) The domestic production activities deduction pursuant to the Code, Section 199. [2015, c. 267, Pt. DD, §19 (NEW).]

[ 2015, c. 328, §4 (AMD) .]

2. Credit for resident taxpayer. A resident individual is allowed a credit equal to the applicable base credit amount, subject to the phase-out provisions under subsection 4.

[ 2015, c. 267, Pt. DD, §19 (NEW) .]

3. Credit for part-year resident taxpayer. A taxpayer who files a return as a part-year resident in accordance with section 5224-A is allowed a credit equal to the applicable base credit amount, subject to the phase-out provisions under subsection 4, multiplied by a ratio, the numerator of which is the individual's income as modified by section 5122 for that portion of the taxable year during which the individual was a resident plus the individual's income from sources within this State, as determined under section 5142, for that portion of the taxable year during which the individual was a nonresident and the denominator of which is the individual's entire income, as modified by section 5122.

[ 2015, c. 267, Pt. DD, §19 (NEW) .]

4. Phase-out of credit. The credit allowed under this section is phased out as follows.

A. For single individuals, the credit is reduced by $10 for every $500 or portion thereof that exceeds $20,000 of the income. [2015, c. 267, Pt. DD, §19 (NEW).]

B. For unmarried individuals or legally separated individuals who qualify as heads of households, the credit is reduced by $15 for every $750 or portion thereof that exceeds $30,000 of the income. [2015, c. 267, Pt. DD, §19 (NEW).]

C. For individuals filing married joint returns or surviving spouses permitted to file joint returns, the credit is reduced by $20 for every $1,000 or portion thereof that exceeds $40,000 of the income. [2015, c. 267, Pt. DD, §19 (NEW).]

[ 2015, c. 267, Pt. DD, §19 (NEW) .]

5. Refundability of credit. The tax credit allowed under this section is refundable.

[ 2015, c. 267, Pt. DD, §19 (NEW) .]

6. Limitations. The following individuals do not qualify for the credit under this section:

A. Married taxpayers filing separate returns; or [2015, c. 267, Pt. DD, §19 (NEW).]

B. Individuals who do not qualify as resident individuals because they do not meet the requirements of section 5102, subsection 5, paragraph A. [RR 2015, c. 1, §42 (COR).]

[ RR 2015, c. 1, §42 (COR) .]

SECTION HISTORY

RR 2015, c. 1, §42 (COR). 2015, c. 267, Pt. DD, §19 (NEW). 2015, c. 328, §4 (AMD).



36 §5214. Legislative findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 722, (NEW). 1981, c. 364, §68 (RP).



36 §5214-A. Credit to beneficiary for accumulation distribution

1. General. A beneficiary of a trust whose adjusted gross income includes all or part of an accumulation distribution by that trust, as defined in the Code, Section 665, or its equivalent, shall be allowed a credit against the tax otherwise due under this Part for all or a proportionate part of any tax paid by the trust under this Part for any preceding taxable year which would not have been payable if the trust had in fact made distribution to its beneficiaries at the times and in the amounts specified in the Code, Section 666, or its equivalent.

[ 1987, c. 504, §30 (AMD) .]

2. Limitation on credit. The credit under this section shall not reduce the tax otherwise due from the beneficiary under this Part to an amount less than would have been due if the accumulation distribution or his part of the accumulation distribution were excluded from his adjusted gross income.

[ 1985, c. 783, §36 (NEW) .]

SECTION HISTORY

1985, c. 783, §36 (NEW). 1987, c. 504, §30 (AMD).



36 §5215. Jobs and investment tax credit

1. Credit allowed. A taxpayer, other than a public utility as defined by Title 35-A, section 102, is allowed a credit to be computed as provided in this section against the tax imposed by this Part, subject to the limitations contained in subsection 3. The amount of the credit equals the qualified federal credit, as defined in subsection 2, for taxable years beginning on or after January 1, 1979, except that a credit may be taken with respect to used property, and may not be allowed with respect to an excluded investment.

[ 1997, c. 504, §14 (AMD) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Qualified federal credit" means, with respect to any taxable year, that portion of the credit allowed by the Internal Revenue Code of 1954, Section 38(b)(1), as of December 31, 1985, that is directly and solely attributable to qualified investment with a location in this State. [1997, c. 504, §15 (AMD).]

A-1. "Excluded investment" means an investment related to a retail facility, unless the taxpayer can demonstrate to the satisfaction of the State Tax Assessor that the commercial result of the project or projects to which the credit relates has not or will not result in a substantial detriment to existing businesses in the State. [1993, c. 672, §1 (NEW); 1993, c. 672, §2 (AFF).]

A-2. "Retail facility" does not include a facility primarily engaged in warehousing, order taking, manufacturing, storage or distribution, even when a portion of the facility is used to make retail sales of tangible personal property directly from the facility. [1993, c. 672, §1 (NEW); 1993, c. 672, §2 (AFF).]

B. The term "new jobs credit base" means the excess of Bureau of Unemployment Compensation wages for the taxable year of the qualified investment or either of the next 2 calendar years over the Bureau of Unemployment Compensation wages for the highest of the 3 calendar years preceding the year of the qualified investment. In computing its new jobs credit base, a successor-taxpayer shall add to its own Bureau of Unemployment Compensation wages the Bureau of Unemployment Compensation wages of its predecessor. [1995, c. 560, Pt. G, §19 (AMD).]

C. The term "Bureau of Unemployment Compensation wages" means the total amount of wages paid by an employer subject to tax under Title 26, section 1221, less any excesses attributable to statutory increases. [1995, c. 560, Pt. G, §20 (AMD).]

D. "Successor-taxpayer" means a taxpayer that has acquired, within 4 years of its taxable year-end, the organization, trade or business, or 50% or more of the assets of the organization, trade or business, of another taxpayer that, at the time of the acquisition, was an employing unit. [1993, c. 672, §1 (AMD); 1993, c. 672, §2 (AFF).]

E. "Used property" means property that is originally placed in service by the taxpayer outside of this State. The cost of property used by the taxpayer outside of this State and then placed into service in this State on or after January 1, 1997 is the original cost of the property to the taxpayer, minus the straight-line depreciation allowable for the tax years or portions of the tax years during which the taxpayer used the property outside of this State. The cost of property used by the taxpayer outside of this State and then placed into service in this State before to January 1, 1997 is the original cost of the property. [1997, c. 504, §16 (NEW).]

[ 1997, c. 504, §§15,16 (AMD) .]

3. Limitations. The tax credit for any taxable year is applicable only to those taxpayers:

A. With property considered to be qualified investment of at least $5,000,000 for that taxable year with a situs in the State and placed in service by the taxpayer after January 1, 1979; and [2003, c. 391, §7 (AMD).]

B. With payroll records and reports substantiating that at least 100 new jobs attributable to the operation of property considered to be qualified investment were created in the 24-month period following the date the property was placed in service. To assess the continuing nature of the jobs, the taxpayer must demonstrate that the new jobs credit base is at least $700,000 for the taxable year of the qualified federal credit or for either of the next 2 calendar years. The $700,000 must be adjusted proportionally for any change in Title 26, section 1043, subsection 2 wages from $7,000. With respect to new jobs created after August 1, 1998, but before October 1, 2001, the employer must also demonstrate that the qualifying jobs are covered by a retirement program subject to the Employee Retirement Income Security Act of 1974, 29 United States Code, Sections 101 to 1461, as amended; that group health insurance is provided for employees in those positions; and that the wages for those positions, calculated on a calendar year basis, are greater than the most recent average annual wage in the labor market area in which the employee is employed. [2003, c. 391, §8 (AMD).]

C. [1999, c. 414, §56 (AFF); 1999, c. 414, §46 (RP).]

[ 2003, c. 391, §§7, 8 (AMD) .]

4. Carry-over. The amount of credit that may be used by a taxpayer for any taxable year may not exceed either $500,000 or the amount of tax otherwise due, whichever is less. Any unused credit may be carried over to the following year or years for a period not to exceed 7 years, including the year the credit was first taken, and may be deducted from the taxpayer's tax for that year or those years, subject to the same limitations provided in this subsection.

[ 1993, c. 672, §1 (AMD); 1993, c. 672, §2 (AFF) .]

5. Carry-back. There may be no carry-back to prior years of the amount of credit allowable under this section.

[ 1993, c. 672, §1 (AMD); 1993, c. 672, §2 (AFF) .]

6. Recapture. If, during any taxable year, any qualified investment property is disposed of, or otherwise ceases to be property covered by subsection 3, paragraph A with respect to the taxpayer, before the end of the useful life that was taken into account in computing the credit under subsection 1, then the tax under this Part for that taxable year must be increased by an amount equal to the aggregate decrease in the credit allowed under subsection 1 for all prior taxable years that would have resulted solely from substituting for the useful life, in determining qualified investment under the Internal Revenue Code of 1954 as of December 31, 1985, the period beginning with the time the property was placed in service by the taxpayer and ending with the time the property ceased to be property covered by subsection 3.

[ 2007, c. 627, §89 (AMD) .]

6-A. Affiliated groups; tax years prior to January 1, 1995. This subsection applies retroactively to all tax years beginning before the effective date of this subsection as well as prospectively to all tax years beginning on or after the effective date of this subsection but prior to January 1, 1995 and for which the taxpayer's right to file an original or amended return had not or has not expired at the time of the taxpayer's filing of the return. In the case of corporations that are members of an affiliated group engaged in a unitary business, the credit provided for in this section applies as follows.

A. The credit provided for in this section, in an amount equal to the aggregate qualified federal credit for all taxable corporations that are members of an affiliated group engaged in a unitary business, must be allowed against the total tax liability of all the taxable corporations that are members of the affiliated group engaged in a unitary business if the taxable corporations that are members of the affiliated group have, in the aggregate:

(1) Property considered to be qualified investment of at least $5,000,000 for that taxable year with a situs in the State and placed in service by the taxable corporations after January 1, 1979;

(2) Payroll records and reports substantiating that at least 200 new jobs attributable to the operation of property considered to be qualified investment were created in the 12-month period following the date the property was placed in service; and

(3) A new jobs credit base of at least $1,400,000 for the taxable year of the qualified federal credit or the next calendar year. The $1,400,000 must be adjusted proportionally for any change in Title 26, section 1043, subsection 2 wages from $7,000. [1993, c. 672, §1 (NEW); 1993, c. 672, §2 (AFF).]

B. The amount of the credit that may be used in any taxable year may not exceed the lesser of $300,000 or the total amount of tax liability otherwise due of all taxable corporations that are members of an affiliated group engaged in a unitary business. Any unused credit may be carried over to the following year or years for a period not to exceed 7 years, including the year the credit was first taken, and may be deducted from the tax imposed by this Part for that year or those years, subject to the same limitations provided in this subsection. [1993, c. 672, §1 (NEW); 1993, c. 672, §2 (AFF).]

The credit must be apportioned among the taxable corporations in the affiliated group in the same proportion that the tax liability of each taxable corporation in the affiliated group bears to the total tax liability of all the taxable corporations in the affiliated group.

[ 1993, c. 672, §1 (NEW); 1993, c. 672, §2 (AFF) .]

6-B. Affiliated groups; tax years beginning on or after January 1, 1995. This subsection applies to tax years beginning on or after January 1, 1995. In the case of corporations that are members of an affiliated group engaged in a unitary business, the credit provided for in this section applies as follows.

A. The credit provided for in this section, in an amount equal to the aggregate qualified federal credit for all taxable corporations that are members of an affiliated group engaged in a unitary business, must be allowed against the total tax liability of all the taxable corporations that are members of the affiliated group engaged in a unitary business if the taxable corporations that are members of the affiliated group have, in the aggregate:

(1) Property considered to be qualified investment of at least $5,000,000 for that taxable year with a situs in the State and placed in service by the taxable corporations after January 1, 1979;

(2) Payroll records and reports substantiating that at least 100 new jobs attributable to the operation of property considered to be qualified investment were created in the 24-month period following the date the property was placed in service; and

(3) A new jobs credit base of at least $700,000 for the taxable year of the qualified federal credit or either of the next 2 calendar years. The $700,000 must be adjusted proportionally for any change in Title 26, section 1043, subsection 2 wages from $7,000. [1993, c. 672, §1 (NEW); 1993, c. 672, §2 (AFF).]

B. The amount of the credit that may be used in any taxable year may not exceed the lesser of $500,000 or the total amount of tax liability otherwise due of all taxable corporations that are members of an affiliated group engaged in a unitary business. Any unused credit may be carried over to the following year or years for a period not to exceed 7 years, including the year the credit was first taken, and may be deducted from the tax imposed by this Part for that year or those years, subject to the same limitations provided in this subsection. [1993, c. 672, §1 (NEW); 1993, c. 672, §2 (AFF).]

The credit must be apportioned among the taxable corporations in the affiliated group in the same proportion that the tax liability of each taxable corporation in the affiliated group bears to the total tax liability of all the taxable corporations in the affiliated group.

[ 1993, c. 672, §1 (NEW); 1993, c. 672, §2 (AFF) .]

6-C. Application. Except for the credit allowed with respect to the carry-over of unused credit amounts pursuant to subsection 4, the tax credit allowed under this section does not apply to tax years beginning on or after January 1, 2016.

[ 2015, c. 267, Pt. DD, §20 (NEW) .]

7. Legislative findings. The Legislature finds that encouragement of the growth of major industry in the State is in the public interest and promotes the general welfare of the people of the State; that the use of investment tax credits to encourage industry to make substantial capital investments in the State is necessary to promote the purpose of the Legislature of encouraging the growth of industry; and that the requirements of at least $5,000,000 in qualified investment in the State and an increase of at least 100 new jobs following the investment are reasonable qualifying criteria for the application of an investment tax credit and will best promote substantial capital investment in the State.

[ 1993, c. 672, §1 (AMD); 1993, c. 672, §2 (AFF) .]

8. Report on jobs and investment tax credit.

[ 2001, c. 652, §10 (RP) .]

SECTION HISTORY

1977, c. 722, (NEW). 1979, c. 541, §A237 (AMD). 1981, c. 364, §69 (AMD). 1985, c. 535, §§16-18 (AMD). 1987, c. 504, §31 (AMD). 1987, c. 772, §39 (AMD). 1987, c. 880, §§1-3 (AMD). 1993, c. 395, §21 (AMD). 1993, c. 672, §1 (AMD). 1993, c. 672, §2 (AFF). 1995, c. 560, §§G19,20 (AMD). 1997, c. 504, §§14-16 (AMD). 1997, c. 761, §§3,4 (AMD). 1999, c. 414, §§45,46 (AMD). 1999, c. 414, §56 (AFF). 1999, c. 708, §44 (AMD). 2001, c. 652, §10 (AMD). 2003, c. 391, §§7,8 (AMD). 2007, c. 627, §89 (AMD). 2015, c. 267, Pt. DD, §20 (AMD).



36 §5216. Credit for investment in The Maine Capital Corporation or the Maine Natural Resource Capital Company (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 364, §70 (NEW). 1983, c. 519, §§26,27 (AMD). 1983, c. 700, §§5,6 (AMD). 1985, c. 344, §98 (AMD). 1985, c. 714, §§41-43 (AMD).



36 §5216-A. Credit for investment in the Maine Natural Resource Capital Company (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 714, §44 (NEW). 1987, c. 854, §§3,5 (RP).



36 §5216-B. Seed capital investment tax credit

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Certificate" means a tax credit certificate issued by the Finance Authority of Maine pursuant to Title 10, chapter 110, subchapter IX. [1987, c. 854, §§4, 5 (NEW).]

B. "Investment" means an investment for which a certificate has been received. [1987, c. 854, §§4, 5 (NEW).]

C. "Investor" means a taxpayer or private venture capital fund that has received a certificate. [2011, c. 454, §14 (AMD).]

D. "Private venture capital fund” has the same meaning as under Title 10, section 1100-T, subsection 1-A. [2011, c. 454, §15 (NEW).]

[ 2011, c. 454, §§14, 15 (AMD) .]

2. Credit. An investor is entitled to a credit against the tax otherwise due under this Part equal to the amount of the tax credit certificate issued by the Finance Authority of Maine in accordance with Title 10, section 1100-T and as limited by this section. Except with respect to tax credit certificates issued under Title 10, section 1100-T, subsection 2-C, in the case of partnerships, limited liability companies, S corporations, nontaxable trusts and any other entities that are treated as flow-through entities for tax purposes under the Code, the individual partners, members, stockholders, beneficiaries or equity owners of such entities must be treated as the investors under this section and are allowed a credit against the tax otherwise due from them under this Part in proportion to their respective interests in those partnerships, limited liability companies, S corporations, trusts or other flow-through entities. Except as limited or authorized by subsection 3 or 4, 25% of the credit must be taken in the taxable year in which the investment is made and 25% per year must be taken in each of the next 3 taxable years. With respect to tax credit certificates issued under Title 10, section 1100-T, subsection 2-C, the credits are fully refundable and the investor shall file a return requesting a refund for an investment for which it has received a tax credit certificate in the calendar year following the calendar year during which the investment was made.

[ 2015, c. 300, Pt. A, §41 (AMD) .]

3. Limitation. With respect to tax credit certificates issued under Title 10, section 1100-T, subsection 2 or 2-A, the amount of the credit allowed under this section for any one taxable year may not exceed 50% of the tax imposed by this Part on the investor for the taxable year before application of the credit.

[ 2011, c. 454, §17 (AMD) .]

4. Carry forward. Credits not taken because of the limitation in subsection 3 shall be taken in the next taxable year in which the credit may be taken, provided that the limitation of subsection 3 shall also apply to the carry-forward years. In no case may this carry-forward period exceed 15 years.

[ 1987, c. 854, §§4, 5 (NEW) .]

5. Recapture. In the event that the Finance Authority of Maine revokes a certificate, there must be added to the tax imposed on the investor under this Part for the taxable year in which the revocation occurs an amount equal to the total amount of credit authorized and revoked minus the amount of credit not yet taken.

[ 2011, c. 454, §18 (AMD) .]

SECTION HISTORY

1987, c. 854, §§4,5 (NEW). 1999, c. 752, §4 (AMD). 2001, c. 446, §4 (AMD). 2001, c. 446, §6 (AFF). 2001, c. 642, §11 (AMD). 2001, c. 642, §12 (AFF). 2003, c. 20, §X6 (AMD). 2003, c. 451, §E8 (AMD). 2011, c. 454, §§14-18 (AMD). 2013, c. 438, §6 (AMD). 2015, c. 300, Pt. A, §41 (AMD).



36 §5216-C. Contributions to family development account reserve funds (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 475, §6 (NEW). 1999, c. 475, §7 (AFF). 2015, c. 267, Pt. DD, §34 (AFF). 2015, c. 267, Pt. DD, §21 (RP).



36 §5216-D. Maine Fishery Infrastructure Investment Tax Credit Program

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Certificate" means a tax credit certificate issued by the Department of Inland Fisheries and Wildlife pursuant to Title 12, chapter 903, subchapter 8. [2011, c. 380, Pt. HHHH, §3 (NEW).]

B. "Investment" means an investment or contribution for which a certificate has been received. [2011, c. 380, Pt. HHHH, §3 (NEW).]

C. "Investor" means a taxpayer that has received a certificate. [2011, c. 380, Pt. HHHH, §3 (NEW).]

[ 2011, c. 380, Pt. HHHH, §3 (NEW) .]

2. Credit. An investor is entitled to a credit against the tax otherwise due under this Part equal to the amount of the tax credit certificate issued by the Department of Inland Fisheries and Wildlife in accordance with Title 12, section 10331 and as limited by subsection 3. In the case of partnerships, limited liability companies, S corporations, nontaxable trusts and any other entities that are treated as pass-through entities for tax purposes under the Code, but not including pass-through entities taxed under chapter 819, the individual partners, members, stockholders, beneficiaries or equity owners of such entities must be treated as the investors under this section and are allowed a credit against the tax otherwise due from them under this Part in proportion to their respective interests in those partnerships, limited liability companies, S corporations, nontaxable trusts or other pass-through entities. Except as limited or authorized by subsection 3 or 4, 25% of the credit must be taken in the taxable year the investment is made and 25% per year must be taken in each of the next 3 taxable years.

[ 2011, c. 380, Pt. HHHH, §3 (NEW) .]

3. Limitation. The amount of the credit allowed under this section for any one taxable year may not exceed 50% of the tax imposed by this Part on the investor for the taxable year before application of the credit. The credit allowed under this section may not reduce the tax otherwise due under this Part to less than zero.

[ 2011, c. 548, §30 (AMD); 2011, c. 548, §36 (AFF) .]

4. Carry-forward. A credit under this section not taken because of the limitations in subsection 3 must be taken in the next taxable year in which the credit may be taken, and the limitations of subsection 3 also apply to the carry-forward years. In no case may this carry-forward period exceed 15 years.

[ 2011, c. 548, §30 (AMD); 2011, c. 548, §36 (AFF) .]

5. Recapture. If the Department of Inland Fisheries and Wildlife revokes a certificate, there must be added to the tax imposed on the investor under this Part for the taxable year in which the revocation occurs an amount equal to the excess of the amount of credit revoked over the amount of credit not yet taken.

[ 2011, c. 380, Pt. HHHH, §3 (NEW) .]

6. Effect of other tax benefits.

[ 2011, c. 644, §33 (AFF); 2011, c. 644, §28 (RP) .]

SECTION HISTORY

2011, c. 380, Pt. HHHH, §3 (NEW). 2011, c. 548, §30 (AMD). 2011, c. 548, §36 (AFF). 2011, c. 644, §28 (AMD). 2011, c. 644, §33 (AFF).



36 §5217. Employer-assisted day care

1. Credit allowed. A taxpayer constituting an employing unit is allowed a credit against the tax imposed by this Part for each taxable year equal to the lowest of:

A. Five thousand dollars; [1987, c. 769, Pt. A, §159 (RPR).]

B. Twenty percent of the costs incurred by the taxpayer in providing day care service for children of employees of the taxpayer; or [1987, c. 769, Pt. A, §159 (RPR).]

C. One hundred dollars for each child of an employee of the taxpayer enrolled on a full-time basis, or each full-time equivalent, throughout the taxable year in day care service provided by the taxpayer or in the first year that the taxpayer provides day care services, for each child enrolled on a full-time basis, or each full-time equivalent, on the last day of the year. [1987, c. 769, Pt. A, §159 (RPR).]

[ 1987, c. 769, Pt. A, §159 (RPR) .]

2. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Employing unit" has the same meaning as in Title 26, section 1043. [1987, c. 769, Pt. A, §159 (RPR).]

B. "Providing day care services" means expending funds to build, furnish, license, staff, operate or subsidize a day care center licensed by the Department of Health and Human Services to provide day care services to children of employees of the taxpayer at no profit to the taxpayer or to contract with a day care facility licensed by or registered with the department to provide day care services to children of the employees of the taxpayer. "Providing day care services" also includes the provision of day care resource and referral services to employees and the provision of vouchers by an employer to an employee for purposes of paying for day care services for children of the employee. [1987, c. 769, Pt. A, §159 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

C. "Quality child care services" has the meaning set forth in section 5219-Q, subsection 1. [2001, c. 396, §36 (AMD).]

[ 2001, c. 396, §36 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

3. Carryover; carry back. The amount of the credit that may be used by a taxpayer for a taxable year may not exceed the amount of tax otherwise due under this Part. Any unused credit may be carried over to the following year or years for a period not to exceed 15 years or it may be carried back for a period not to exceed 3 years.

[ 1999, c. 708, §45 (AMD) .]

4. Quality child care services. The credit allowed under subsection 1 doubles in amount if the day care service provided by the taxpayer constitutes quality child care services.

[ 2001, c. 396, §37 (AMD) .]

5. Application. Except for the credit allowed with respect to the carry-over of unused credit amounts pursuant to subsection 3, the credit allowed under this section does not apply to tax years beginning on or after January 1, 2016.

[ 2015, c. 267, Pt. DD, §22 (NEW) .]

SECTION HISTORY

1987, c. 343, §11 (NEW). 1987, c. 504, §32 (NEW). 1987, c. 769, §A159 (RPR). 1999, c. 401, §§NNN3,4 (AMD). 1999, c. 401, §§NNN8,9 (AFF). 1999, c. 708, §45 (AMD). 2001, c. 358, §D1 (AFF). 2001, c. 396, §§36,37 (AMD). 2003, c. 689, §B6 (REV). 2015, c. 267, Pt. DD, §22 (AMD).



36 §5217-A. Income tax paid to other taxing jurisdiction

A resident individual is allowed a credit against the tax otherwise due under this Part, excluding the tax imposed by section 5203-C, for the amount of income tax imposed on that individual for the taxable year by another state of the United States, a political subdivision of any such state, the District of Columbia or any political subdivision of a foreign country that is analogous to a state of the United States with respect to income subject to tax under this Part that is derived from sources in that taxing jurisdiction. In determining whether income is derived from sources in another jurisdiction, the assessor may not employ the law of the other jurisdiction but shall instead assume that a statute equivalent to section 5142 applies in that jurisdiction. The credit, for any of the specified taxing jurisdictions, may not exceed the proportion of the tax otherwise due under this Part, excluding the tax imposed by section 5203-C, that the amount of the taxpayer's Maine adjusted gross income derived from sources in that taxing jurisdiction bears to the taxpayer's entire Maine adjusted gross income; except that, when a credit is claimed for taxes paid to both a state and a political subdivision of a state, the total credit allowable for those taxes does not exceed the proportion of the tax otherwise due under this Part, excluding the tax imposed by section 5203-C, that the amount of the taxpayer's Maine adjusted gross income derived from sources in the other state bears to the taxpayer's entire Maine adjusted gross income. [2003, c. 673, Pt. JJ, §4 (AMD); 2003, c. 673, Pt. JJ, §6 (AFF).]

SECTION HISTORY

1987, c. 769, §A160 (NEW). 1991, c. 528, §N16 (AMD). 1991, c. 528, §§N17,RRR (AFF). 1991, c. 591, §N16 (AMD). 1991, c. 591, §N17 (AFF). 2003, c. 391, §9 (AMD). 2003, c. 673, §JJ4 (AMD). 2003, c. 673, §JJ6 (AFF).



36 §5217-B. Employer-provided long-term care benefits

1. Credit. A taxpayer constituting an employing unit is allowed a credit against the tax imposed by this Part for each taxable year that begins on or after July 10, 1989 and before January 1, 2000 equal to the lowest of the following:

A. Five thousand dollars; [1989, c. 556, Pt. B, §11 (NEW).]

B. Twenty percent of the costs incurred by the taxpayer in providing long-term care policy coverage as part of a benefit package; or [1989, c. 556, Pt. B, §11 (NEW).]

C. One hundred dollars for each employee covered by an employer-provided long-term care policy. [1989, c. 556, Pt. B, §11 (NEW).]

[ 1999, c. 521, Pt. C, §7 (AMD); 1999, c. 521, Pt. C, §9 (AFF) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings:

A. "Long-term care policy" has the same meaning as in Title 24-A, section 5051. [1989, c. 556, Pt. B, §11 (NEW).]

B. "Employing unit" has the same meaning as in Title 26, section 1043. [1989, c. 556, Pt. B, §11 (NEW).]

[ 1989, c. 556, Pt. B, §11 (NEW) .]

3. Limitation. The amount of the credit that may be used by a taxpayer for a taxable year may not exceed the amount of tax otherwise due under this Part. Any unused credit may be carried over to the following year or years for a period not to exceed 15 years.

[ 1989, c. 556, Pt. B, §11 (NEW) .]

SECTION HISTORY

1989, c. 556, §B11 (NEW). 1999, c. 521, §C7 (AMD). 1999, c. 521, §C9 (AFF).



36 §5217-C. Employer-provided long-term care benefits on and after January 1, 2000

1. Credit. A taxpayer constituting an employing unit is allowed a credit against the tax imposed by this Part for each taxable year equal to the lowest of the following:

A. Five thousand dollars; [1999, c. 521, Pt. C, §8 (NEW); 1999, c. 521, Pt. C, §9 (AFF).]

B. Twenty percent of the costs incurred by the taxpayer in providing eligible long-term care insurance as part of a benefit package; or [2001, c. 679, §5 (AMD); 2001, c. 679, §6 (AFF).]

C. One hundred dollars for each employee covered by employer-provided eligible long-term care insurance. [2001, c. 679, §5 (AMD); 2001, c. 679, §6 (AFF).]

[ 2001, c. 679, §5 (AMD); 2001, c. 679, §6 (AFF) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Employing unit" has the same meaning as in Title 26, section 1043. [1999, c. 521, Pt. C, §8 (NEW); 1999, c. 521, Pt. C, §9 (AFF).]

B. [2001, c. 679, §6 (AFF); 2001, c. 679, §5 (RP).]

C. "Eligible long-term care insurance" means:

(1) For tax years beginning on or after January 1, 2000, a qualified long-term care insurance contract as defined in the Code, Section 7702B(b); and

(2) For tax years beginning on or after January 1, 2002, a contract specified in subparagraph (1) or a long-term care insurance policy certified by the Superintendent of Insurance under Title 24-A, section 5075-A. [2001, c. 679, §5 (NEW); 2001, c. 679, §6 (AFF).]

[ 2001, c. 679, §5 (AMD); 2001, c. 679, §6 (AFF) .]

3. Limitation. The amount of the credit that may be used by a taxpayer for a taxable year may not exceed the amount of tax otherwise due under this Part. Any unused credit may be carried over to the following year or years for a period not to exceed 15 years.

[ 1999, c. 521, Pt. C, §8 (NEW); 1999, c. 521, Pt. C, §9 (AFF) .]

4. Application. Except for the credit allowed with respect to the carry-over of unused credit amounts pursuant to subsection 3, the tax credit allowed under this section does not apply to tax years beginning on or after January 1, 2016.

[ 2015, c. 267, Pt. DD, §23 (NEW) .]

SECTION HISTORY

1999, c. 521, §C8 (NEW). 1999, c. 521, §C9 (AFF). 2001, c. 679, §5 (AMD). 2001, c. 679, §6 (AFF). 2015, c. 267, Pt. DD, §23 (AMD).



36 §5217-D. Credit for educational opportunity

(CONFLICT)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Benchmark loan payment" means the monthly loan payment for the amount of the principal cap paid over 10 years at the interest rate for federally subsidized Stafford loans under 20 United States Code, Section 1077a applicable during the individual's last year of enrollment at an accredited Maine community college, college or university or an accredited non-Maine community college, college or university under paragraph G, subparagraph (1), division (b). [2015, c. 267, Pt. QQQ, §1 (AMD); 2015, c. 267, Pt. QQQ, §6 (AFF).]

A-1. "Accredited non-Maine community college, college or university" means an institution located outside the State that is accredited by a regional accrediting association or by one of the specialized accrediting agencies recognized by the United States Secretary of Education. [2011, c. 665, §7 (NEW); 2011, c. 665, §13 (AFF).]

A-2. "Accredited Maine community college, college or university" has the same meaning as in Title 20-A, section 12541, subsection 1. [2013, c. 525, §15 (NEW).]

B. "Employer" has the same meaning as the term "employing unit," as defined in Title 26, section 1043, subsection 10. [2007, c. 469, Pt. B, §1 (NEW).]

B-1. (CONFLICT: Text as amended by PL 2015, c. 300, Pt. A, §42) "Financial aid package" means financial aid obtained by a student for attendance at an accredited Maine community college, college or university. For purposes of a qualified individual claiming a credit under this section for tax years beginning on or after January 1, 2013, the financial aid package may include financial aid obtained for up to 30 credit hours of course work at an accredited non-Maine community college, college or university earned prior to transfer to an accredited Maine community college, college or university, if the 30 credit hours were earned after December 31, 2007 and the transfer occurred after December 31, 2012. For purposes of an employer claiming a credit under this section for tax years beginning on or after January 1, 2013, the financial aid package may include financial aid obtained by a qualified employee for attendance at an accredited non-Maine community college, college or university. The financial aid package may include private loans or less than the full amount of loans under federal programs, depending on the practices of the accredited Maine or non-Maine community college, college or university. Loans are includable in the financial aid package only if entered into prior to July 1, 2023. [2015, c. 300, Pt. A, §42 (AMD).]

B-1. (CONFLICT: Text as amended by PL 2015, c. 328, §5) "Financial aid package" means financial aid obtained by a student after December 31, 2007 for attendance at an accredited Maine community college, college or university after December 31, 2007. For purposes of a qualified individual claiming a credit under this section for tax years beginning on or after January 1, 2013, the financial aid package may include financial aid obtained for up to 30 credit hours of course work at an accredited non-Maine community college, college or university earned prior to transfer to an accredited Maine community college, college or university, if the 30 credit hours were earned after December 31, 2007 and the transfer occurred after December 31, 2012. For purposes of a qualified individual claiming a credit under this section for tax years beginning on or after January 1, 2016, who is eligible for a credit under paragraph G, subparagraph (1), division (b), the financial aid package may include financial aid obtained by a student for attendance at an accredited non-Maine community college, college or university after December 31, 2007. For purposes of a qualified individual claiming a credit under this section for tax years beginning on or after January 1, 2016, who is eligible for a credit under paragraph G, subparagraph (1), division (c), the financial aid package may include financial aid obtained by a student for attendance at an accredited Maine college or university after December 31, 2007. For purposes of an employer claiming a credit under this section for tax years beginning on or after January 1, 2013, the financial aid package may include financial aid obtained by a qualified employee after December 31, 2007 for attendance at an accredited non-Maine community college, college or university after December 31, 2007. The financial aid package may include private loans or less than the full amount of loans under federal programs, depending on the practices of the accredited Maine or non-Maine community college, college or university. Loans are includable in the financial aid package only if entered into prior to July 1, 2023. [2015, c. 328, §5 (AMD).]

C. "Full time" employment means employment with a normal workweek of 32 hours or more. [2007, c. 469, Pt. B, §1 (NEW).]

D. “Part time” employment means employment with a normal workweek of between 16 and 32 hours. [2007, c. 469, Pt. B, §1 (NEW).]

D-1. "Principal cap" means:

(1) For an individual graduating from an accredited Maine community college, college or university before January 1, 2015, the amount calculated by the State Tax Assessor under Title 20-A, section 12542, former subsection 2-A;

(2) For an individual obtaining a bachelor's degree and graduating on or after January 1, 2015, the average in-state tuition and mandatory fees for attendance at the University of Maine System for the academic year ending during the calendar year prior to the year of graduation multiplied by 4;

(3) For an individual obtaining an associate degree and graduating on or after January 1, 2015, the average in-state tuition and mandatory fees for attendance at the Maine Community College System for the academic year ending during the calendar year prior to the year of graduation multiplied by 2; and

(4) For an individual obtaining a graduate degree and graduating from an accredited Maine college or university, the average in-state tuition and mandatory fees for attendance at the University of Maine System for the academic year ending during the calendar year prior to the year of graduation multiplied by 4. [2015, c. 267, Pt. QQQ, §2 (AMD); 2015, c. 267, Pt. QQQ, §6 (AFF).]

E. "Qualified employee" means an employee who is employed at least part time and who is a qualified individual or who would be a qualified individual except that the employee's associate or bachelor's degree was awarded by an accredited non-Maine community college, college or university. [2013, c. 525, §15 (AMD).]

F. [2009, c. 553, Pt. B, §5 (AFF); 2009, c. 553, Pt. B, §2 (RP).]

G. "Qualified individual" means an individual, including the spouse filing a joint return with the individual under section 5221, who is eligible for the credit provided in this section. An individual is eligible for the credit if the individual:

(1) Attended and obtained:

(a) An associate or bachelor's degree from an accredited Maine community college, college or university after December 31, 2007 but before January 1, 2016. The individual need not obtain the degree from the institution in which that individual originally enrolled as long as all course work toward the degree is performed at an accredited Maine community college, college or university, except that an individual who transfers to an accredited Maine community college, college or university after December 31, 2012 but before January 1, 2016 from outside the State and earned no more than 30 credit hours of course work toward the degree at an accredited non-Maine community college, college or university after December 31, 2007 and prior to the transfer is eligible for the credit if all other eligibility criteria are met. Program eligibility for such an individual must be determined as if the commencement of course work at the relevant accredited Maine community college, college or university was the commencement of course work for the degree program as a whole;

(b) An associate or bachelor's degree from an accredited Maine or non-Maine community college, college or university after December 31, 2015; or

(c) A graduate degree from an accredited Maine college or university after December 31, 2015;

(4) During the taxable year, was a resident individual; and

(5) Worked during the taxable year:

(a) For tax years beginning prior to January 1, 2015, at least part time for an employer located in this State or, for tax years beginning on or after January 1, 2013, was, during the taxable year, deployed for military service in the United States Armed Forces, including the National Guard and the Reserves of the United States Armed Forces; or

(b) For tax years beginning on or after January 1, 2015, at least part time in this State for an employer or as a self-employed individual or was, during the taxable year, deployed for military service in the United States Armed Forces, including the National Guard and the Reserves of the United States Armed Forces.

As used in this subparagraph, "deployed for military service" has the same meaning as in Title 26, section 814, subsection 1, paragraph A. [2015, c. 328, §6 (AMD).]

H. "Resident individual" means someone:

(1) Who is domiciled in this State; or

(2) Who is not domiciled in this State, but maintains a permanent place of abode in this State and spends in the aggregate more than 183 days of the taxable year in this State, unless the individual is a member of the Armed Forces of the United States. [2011, c. 665, §13 (AFF); 2011, c. 665, §9 (RPR).]

I. "Seasonal employment" has the same meaning as in Title 26, section 1251 and in regulations promulgated thereunder. [2007, c. 469, Pt. B, §1 (NEW).]

J. "Term of employment" includes all months when the individual is actually employed. It includes time periods when an individual is on leave or vacation. It extends to the full year for individuals working for employers who customarily operate only during a regularly recurring period of 9 months or more in a calendar year. For individuals working for employers who customarily operate only during regularly recurring periods of less than 9 months in a calendar year, including seasonal employment, the term of employment extends only to months during which the individual is actually working. [2013, c. 525, §15 (AMD).]

[ 2015, c. 267, Pt. QQQ, §§1, 2 (AMD); 2015, c. 267, Pt. QQQ, §6 (AFF); 2015, c. 300, Pt. A, §42 (AMD); 2015, c. 328, §§5, 6 (AMD) .]

2. Credit allowed. A qualified individual or an employer of a qualified employee is allowed a credit against the tax imposed by this Part in accordance with the provisions of this section. The credit is created to implement the Job Creation Through Educational Opportunity Program established under Title 20-A, chapter 428-C.

A. A taxpayer entitled to the credit for any taxable year may carry over and apply to the tax liability for any one or more of the next succeeding 10 years the portion, as reduced from year to year, of any unused credits. [2011, c. 665, §10 (NEW); 2011, c. 665, §13 (AFF).]

B. A taxpayer may claim a credit based on loan payments actually made to a relevant lender or lenders under this section only with respect to loans that are part of the qualified individual's financial aid package and, for tax years beginning on or after January 1, 2015, only with respect to loan payment amounts paid by the taxpayer during that part of the taxable year that the qualified individual worked in this State. Payment of loan amounts in excess of the amounts due during the taxable year does not qualify for the credit. Refinanced loans or consolidated loans that are part of the qualified individual's financial aid package are eligible for the credit under this section but only in proportion to the portion of the loan payments that are otherwise eligible under this section. Forbearance or deferment of loan payments does not affect eligibility for the credit under this section. For tax years beginning on or after January 1, 2015, an individual who worked in this State for any part of a month during the Maine residency period of the taxable year is considered to have worked in this State for the entire month. For tax years beginning on or after January 1, 2015, an individual who worked outside this State for an entire month during the Maine residency period is considered to have worked in this State during that month, except that in no case may this exception exceed 3 months during the Maine residency period of the taxable year. [2015, c. 267, Pt. QQQ, §4 (AMD); 2015, c. 267, Pt. QQQ, §6 (AFF).]

C. Except as provided in subsection 3, the credit under this section may not reduce the tax otherwise due under this Part to less than zero. [2013, c. 525, §15 (AMD).]

D. [2013, c. 525, §15 (RP).]

[ 2015, c. 267, Pt. QQQ, §4 (AMD); 2015, c. 267, Pt. QQQ, §6 (AFF) .]

2-A. Limitation. A credit claimed by a qualified individual based on eligibility under subsection 1, paragraph G, subparagraph (1), division (b) or (c) may be claimed only on returns filed for tax years beginning on or after January 1, 2016. A credit based on loan payments made prior to January 1, 2016 is not available to any individual based on eligibility under subsection 1, paragraph G, subparagraph (1), division (b) or (c).

[ 2015, c. 267, Pt. QQQ, §5 (NEW); 2015, c. 267, Pt. QQQ, §6 (AFF) .]

3. Calculation of the credit; qualified individuals. Subject to subsection 2 and except as provided in this subsection, the credit with respect to a qualified individual is equal to the amount determined under paragraph A or paragraph B, whichever is less, multiplied by the proration factor:

A. The benchmark loan payment multiplied by the number of months during the taxable year in which the taxpayer made loan payments; or [2013, c. 525, §15 (AMD).]

B. The monthly loan payment amount multiplied by the number of months during the taxable year in which the taxpayer made loan payments. [2013, c. 525, §15 (AMD).]

C. [2009, c. 553, Pt. B, §5 (AFF); 2009, c. 553, Pt. B, §4 (RP).]

The credit under this subsection for a qualified individual under subsection 1, paragraph G, subparagraph (1), division (a) who transferred to an accredited Maine community college, college or university from an accredited non-Maine community college, college or university after December 31, 2012 but before January 1, 2016 and who earned no more than 30 credit hours of course work toward the degree at an accredited non-Maine community college, college or university is equal to 50% of the amount otherwise determined under this section in the case of an associate degree and equal to 75% of the amount otherwise determined under this section in the case of a bachelor's degree.

Notwithstanding subsection 2, paragraph C, the credit under this subsection is refundable to the extent the credit is based on loans included in the financial aid package acquired to obtain a bachelor's degree or associate degree in science, technology, engineering or mathematics. For tax years beginning on or after January 1, 2016, the credit under this subsection is refundable to the extent the credit is based on loans included in the financial aid package acquired to obtain an associate degree.

For purposes of this subsection, the proration factor is the amount derived by dividing the total number of academic credit hours earned for a bachelor's or associate degree after December 31, 2007 by the total number of academic credit hours earned for the bachelor's or associate degree.

[ 2015, c. 328, §7 (AMD) .]

4. Conditions for an opportunity program participant claiming the credit.

[ 2013, c. 525, §15 (RP) .]

5. Calculation of the credit; employers. Subject to subsection 2, a taxpayer constituting an employer making loan payments directly to a lender during the taxable year on loans included in a qualified employee's financial aid package may claim a credit equal to the benchmark loan payment or the actual monthly loan payment made by the employer on the loans, whichever is less, multiplied by the number of months during the taxable year the employer made loan payments on behalf of the qualified employee during the term of employment. The credit under this subsection may not be claimed with respect to months of the taxable year during which the employee was not a qualified employee.

If the qualified employee is employed on a part-time basis during the taxable year, the credit with respect to that employee is limited to 50% of the credit otherwise determined under this subsection.

[ 2013, c. 525, §15 (AMD) .]

SECTION HISTORY

2007, c. 469, Pt. B, §1 (NEW). 2009, c. 434, §78 (AMD). 2009, c. 553, Pt. B, §§2-4 (AMD). 2009, c. 553, Pt. B, §5 (AFF). 2011, c. 665, §§7-12 (AMD). 2011, c. 665, §13 (AFF). 2013, c. 525, §15 (AMD). 2015, c. 267, Pt. QQQ, §§1-5 (AMD). 2015, c. 267, Pt. QQQ, §6 (AFF). 2015, c. 300, Pt. A, §42 (AMD). 2015, c. 328, §§5-7 (AMD).



36 §5218. Income tax credit for child care expenses

1. Resident taxpayer. A resident individual is allowed a credit against the tax otherwise due under this Part in the amount of 25% of the federal tax credit allowable for child and dependent care expenses in the same tax year, except that for tax years beginning in 2003, 2004 and 2005, the applicable percentage is 21.5% instead of 25%.

[ 2005, c. 519, Pt. DD, §1 (AMD) .]

2. Nonresident taxpayer. A nonresident individual is allowed a credit against the tax otherwise due under this Part in the amount of 25% of the federal tax credit allowable for child and dependent care expenses multiplied by the ratio of the individual's Maine adjusted gross income, as defined in section 5102, subsection 1-C, paragraph B, to the individual's entire federal adjusted gross income, as modified by section 5122, except that for tax years beginning in 2003, 2004 and 2005, the applicable percentage is 21.5% instead of 25%.

[ 2005, c. 519, Pt. DD, §2 (AMD) .]

2-A. Part-year resident taxpayer. An individual who files a return as a part-year resident in accordance with section 5224-A is allowed a credit against the tax otherwise due under this Part in the amount of 25%, except that for tax years beginning in 2003, 2004 and 2005 the applicable percentage is 21.5%, instead of 25%, of the federal tax credit allowable for child and dependent care expenses multiplied by a ratio, the numerator of which is the individual's Maine adjusted gross income as defined in section 5102, subsection 1-C, paragraph A for that portion of the taxable year during which the individual was a resident plus the individual's Maine adjusted gross income as defined in section 5102, subsection 1-C, paragraph B for that portion of the taxable year during which the individual was a nonresident and the denominator of which is the individual's entire federal adjusted gross income, as modified by section 5122.

[ 2005, c. 519, Pt. DD, §3 (AMD) .]

3. Quality child care services. The credit provided by subsections 1, 2 and 2-A doubles in amount if the child care expenses were incurred through the use of quality child care services as defined in section 5219-Q, subsection 1.

[ 2003, c. 391, §10 (AMD) .]

4. Refund. The credit allowed by this section may result in a refund of up to $500 except, in the case of a nonresident individual, the credit may not reduce the Maine income tax to less than zero. In the case of an individual who files a return as a part-year resident in accordance with section 5224-A, the refundable portion of the credit may not exceed $500 multiplied by a ratio, the numerator of which is the individual's Maine adjusted gross income as defined in section 5102, subsection 1-C, paragraph A for that portion of the taxable year during which the individual was a resident plus the individual's Maine adjusted gross income as defined in section 5102, subsection 1-C, paragraph B for that portion of the taxable year during which the individual was a nonresident and the denominator of which is the individual's entire federal adjusted gross income, as modified by section 5122.

[ 2015, c. 267, Pt. DD, §24 (AMD); 2015, c. 267, Pt. DD, §34 (AFF) .]

SECTION HISTORY

1987, c. 504, §32 (NEW). 1987, c. 772, §40 (AMD). 1999, c. 401, §NNN5 (AMD). 1999, c. 401, §§NNN8,9 (AFF). 1999, c. 521, §B11 (AFF). 1999, c. 521, §B6 (RPR). 2001, c. 358, §D1 (AFF). 2001, c. 396, §38 (RPR). 2003, c. 20, §FF1 (AMD). 2003, c. 391, §10 (AMD). 2005, c. 12, §§L2-4 (AMD). 2005, c. 519, §§DD1-3 (AMD). 2015, c. 267, Pt. DD, §24 (AMD). 2015, c. 267, Pt. DD, §34 (AFF).



36 §5218-A. Income tax credit for adult dependent care expenses (WHOLE SECTION TEXT EFFECTIVE 1/1/16)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 1/1/16)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Adult day care" has the same meaning as in Title 22, section 6202, subsection 1. [2015, c. 340, §4 (NEW); 2015, c. 340, §5 (AFF).]

B. "Adult dependent care expenses" means expenses paid during the taxable year for adult day care, hospice services and respite care for a qualifying individual to the extent not used to calculate the credit under the Code, Section 21. [2015, c. 340, §4 (NEW); 2015, c. 340, §5 (AFF).]

C. "Applicable percentage" has the same meaning as in the Code, Section 21(a)(2). [2015, c. 340, §4 (NEW); 2015, c. 340, §5 (AFF).]

D. "Hospice services" has the same meaning as in Title 22, section 8621, subsection 11. [2015, c. 340, §4 (NEW); 2015, c. 340, §5 (AFF).]

E. "Qualifying individual" has the same meaning as in the Code, Section 21(b)(1)(B) and Section 21(b)(1)(C), except that "qualifying individual" does not include an individual who has not attained 21 years of age as of the last day of the taxpayer’s tax year. [2015, c. 340, §4 (NEW); 2015, c. 340, §5 (AFF).]

F. "Respite care" has the same meaning as in Title 34-B, section 6201, subsection 2-A. [2015, c. 340, §4 (NEW); 2015, c. 340, §5 (AFF).]

[ 2015, c. 340, §4 (NEW); 2015, c. 340, §5 (AFF) .]

2. Credit for resident taxpayer. A resident individual is allowed a credit against the tax otherwise due under this Part in the amount of 25% of the applicable percentage of adult dependent care expenses paid during the taxable year.

[ 2015, c. 340, §4 (NEW); 2015, c. 340, §5 (AFF) .]

3. Credit for nonresident taxpayer. A nonresident individual is allowed a credit against the tax otherwise due under this Part in the amount of 25% of the applicable percentage of adult dependent care expenses paid during the taxable year, multiplied by the ratio of the individual's Maine adjusted gross income, as defined in section 5102, subsection 1-C, paragraph B, to the individual's entire federal adjusted gross income, as modified by section 5122.

[ 2015, c. 340, §4 (NEW); 2015, c. 340, §5 (AFF) .]

4. Credit for part-year resident taxpayer. An individual who files a return as a part-year resident in accordance with section 5224-A is allowed a credit against the tax otherwise due under this Part in the amount of 25% of the applicable percentage of adult dependent care expenses paid during the taxable year, multiplied by a ratio, the numerator of which is the individual's Maine adjusted gross income as defined in section 5102, subsection 1-C, paragraph A for that portion of the taxable year during which the individual was a resident plus the individual's Maine adjusted gross income as defined in section 5102, subsection 1-C, paragraph B for that portion of the taxable year during which the individual was a nonresident and the denominator of which is the individual's entire federal adjusted gross income, as modified by section 5122.

[ 2015, c. 340, §4 (NEW); 2015, c. 340, §5 (AFF) .]

5. Maximum expenses. Adult dependent care expenses allowed under this section may not exceed $3,000 for one qualifying individual or $6,000 for 2 or more qualifying individuals.

[ 2015, c. 340, §4 (NEW); 2015, c. 340, §5 (AFF) .]

6. Refund. The credit allowed by this section may result in a refund of up to $500. In the case of a nonresident individual, the refundable portion of the credit may not exceed $500 multiplied by the ratio of the individual's Maine adjusted gross income, as defined in section 5102, subsection 1-C, paragraph B, to the individual's entire federal adjusted gross income, as modified by section 5122. In the case of an individual who files a return as a part-year resident in accordance with section 5224-A, the refundable portion of the credit may not exceed $500 multiplied by a ratio, the numerator of which is the individual's Maine adjusted gross income as defined in section 5102, subsection 1-C, paragraph A for that portion of the taxable year during which the individual was a resident plus the individual's Maine adjusted gross income as defined in section 5102, subsection 1-C, paragraph B for that portion of the taxable year during which the individual was a nonresident and the denominator of which is the individual's entire federal adjusted gross income, as modified by section 5122.

[ 2015, c. 340, §4 (NEW); 2015, c. 340, §5 (AFF) .]

SECTION HISTORY

2015, c. 340, §4 (NEW). 2015, c. 340, §5 (AFF).



36 §5219. Income tax credit for installation of renewable energy systems (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 504, §32 (NEW). 1989, c. 502, §B61 (RPR).



36 §5219-A. Retirement and disability credit (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 504, §32 (NEW). 1999, c. 521, §B11 (AFF). 1999, c. 521, §B7 (RPR). 2003, c. 390, §§46,47 (AMD). 2015, c. 267, Pt. DD, §34 (AFF). 2015, c. 267, Pt. DD, §25 (RP).



36 §5219-B. Conformity credit (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 504, §32 (NEW). 2001, c. 177, §5 (RP).



36 §5219-C. Forest management planning income credits (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 501, §P32 (NEW). 1989, c. 530, §2 (NEW). 1989, c. 585, §C17 (NEW). 1989, c. 702, §E14 (AMD). 1991, c. 377, §20 (RPR). 2007, c. 437, §18 (AMD). 2007, c. 437, §22 (AFF). 2007, c. 627, §90 (AMD). 2015, c. 267, Pt. DD, §34 (AFF). 2015, c. 267, Pt. DD, §26 (RP).



36 §5219-D. Solid waste reduction investment tax credit (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 927, §6 (NEW). RR 1991, c. 2, §139 (COR). 1991, c. 528, §§R10,11 (AMD). 1991, c. 528, §§R19,RRR (AFF). 1991, c. 591, §§R10,11 (AMD). 1991, c. 591, §R19 (AFF). 1991, c. 846, §§36,37 (AMD). 1993, c. 433, §2 (AMD). 1995, c. 368, §NN3 (AMD). 1995, c. 656, §§A16,17 (AMD). 1997, c. 504, §17 (AMD). 2005, c. 618, §10 (RP).



36 §5219-E. Investment tax credit (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 377, §21 (NEW). 1991, c. 528, §§N18,BBB1 (AMD). 1991, c. 528, §§N19,RRR (AFF). 1991, c. 591, §§N18,BBB1 (AMD). 1991, c. 591, §N19 (AFF). 1993, c. 671, §3 (AMD). 1995, c. 368, §FFF1 (AMD). 1995, c. 368, §FFF3 (AFF). 1997, c. 24, §C11 (AMD). 2009, c. 496, §24 (RP).



36 §5219-F. Reclaimed wood waste and cedar waste credit (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 935, §2 (NEW). 1991, c. 528, §N20 (AMD). 1991, c. 528, §§N21,RRR (AFF). 1991, c. 591, §N20 (AMD). 1991, c. 591, §N21 (AFF). MRSA T.36 ., §5219F/7 (RP).



36 §5219-G. Tax credits for partners, S corporation shareholders and beneficiaries of estates and trusts

1. Tax credits for partners and S corporation shareholders. Each partner of a partnership or shareholder of an S corporation is allowed a credit against the tax imposed by this Part in an amount equal to the partner's or shareholder's pro rata share of the tax credits described in this chapter, except that in the case of credits attributable to a financial institution subject to tax under chapter 819, the credits are allowable only against the tax imposed by that chapter. A partner's pro rata share must equal the partner's percentage interest in the taxable income or loss of the partnership for federal income tax purposes for the taxable year. The pro rata share of a shareholder of an S corporation must equal the shareholder's percentage share of stock of the S corporation as of the end of the taxable year.

[ 1999, c. 708, §46 (AMD) .]

2. Tax credits for beneficiaries of estates and trusts. Each beneficiary of an estate or trust is allowed a credit against the tax imposed by this Part in an amount equal to the beneficiary's pro rata share of the tax credits described in this chapter. A beneficiary's pro rata share must equal the beneficiary's share of federal distributable net income of the estate or trust. If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the applicable tax credits is in proportion to that beneficiary's share of the estate or trust income for that year, under local law or the terms of the instrument, which is required to be distributed currently, and any other amounts of income distributed in that year. Any balance of the applicable credits is allocated to the estate or trust.

[ 1999, c. 521, Pt. B, §8 (NEW); 1999, c. 521, Pt. B, §11 (AFF) .]

SECTION HISTORY

1991, c. 546, §34 (NEW). 1997, c. 746, §20 (AMD). 1997, c. 746, §24 (AFF). 1999, c. 521, §B11 (AFF). 1999, c. 521, §B8 (RPR). 1999, c. 708, §46 (AMD).



36 §5219-H. Application of credits against taxes

1. Meaning of tax. Whenever a credit provision in this chapter, other than section 5216-B, section 5219-W, section 5219-BB and the income tax credit under the Maine New Markets Capital Investment Program under Title 10, section 1100-Z, allows for a credit "against the tax otherwise due under this Part," "against the tax imposed by this Part" or similar language, "tax" means all taxes imposed under this Part, except the minimum tax imposed by section 5203-C and the taxes imposed by chapter 827.

A. [2003, c. 673, Pt. F, §2 (AFF); 2003, c. 673, Pt. F, §1 (RP).]

B. [2003, c. 673, Pt. F, §2 (AFF); 2003, c. 673, Pt. F, §1 (RP).]

[ 2011, c. 644, §29 (AMD); 2011, c. 644, §32 (AFF) .]

2. Meaning of tax liability. Whenever a credit provided for in this chapter is limited by reference to tax liability, "tax liability" means the taxpayer's liability for all taxes imposed under this Part, except the minimum tax imposed by section 5203-C and the taxes imposed by chapter 827.

A. [2003, c. 673, Pt. F, §2 (AFF); 2003, c. 673, Pt. F, §1 (RP).]

B. [2003, c. 673, Pt. F, §2 (AFF); 2003, c. 673, Pt. F, §1 (RP).]

[ 2011, c. 240, §36 (AMD) .]

SECTION HISTORY

1991, c. 528, §BBB2 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §BBB2 (NEW). 2003, c. 673, §F2 (AFF). 2003, c. 673, §F1 (RPR). 2011, c. 240, §36 (AMD). 2011, c. 644, §29 (AMD). 2011, c. 644, §32 (AFF).



36 §5219-I. Nursing home care credit (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §YY3 (NEW). 1993, c. 410, §YY6 (AFF). 1993, c. 711, §3 (AFF). 1993, c. 711, §1 (RP).



36 §5219-J. Catastrophic health expense credit (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 711, §2 (NEW). 1993, c. 711, §3 (AFF). 1995, c. 665, §E4 (AFF). 1995, c. 665, §E3 (RP).



36 §5219-K. Research expense tax credit

1. Credit allowed. A taxpayer is allowed a credit against the tax due under this Part equal to the sum of 5% of the excess, if any, of the qualified research expenses for the taxable year over the base amount and 7.5% of the basic research payments determined under the Code, Section 41(e)(1)(A). The term "base amount" means the average amount per year spent on qualified research expenses over the previous 3 taxable years by the taxpayer. As used in this section, unless the context otherwise indicates, the terms "qualified research expenses," "qualified organization base period amount," "basic research" and any other terms affecting the calculation of the credit have the same meanings as under the Code, Section 41, but apply only to expenditures for research conducted in this State. In determining the amount of the credit allowable under this section, the State Tax Assessor may aggregate the activities of all corporations that are members of a controlled group of corporations, as defined by the Code, Section 41(f)(1)(A) and in addition may aggregate the activities of all entities, whether or not incorporated, that are under common control, as defined by the Code, Section 41(f)(1)(B).

[ 2007, c. 627, §91 (AMD) .]

2. Reduction not less than zero. The credit allowed under this section for any taxable year may not reduce the tax due to less than zero.

[ 1995, c. 368, Pt. GGG, §7 (NEW) .]

3. Limitation on credit allowed. The credit allowed under this section is limited to 100% of a corporation's first $25,000 of tax due, as determined before the allowance of any credits, plus 75% of the corporation's tax due, as determined in excess of $25,000. The assessor shall adopt rules similar to those authorized under the Code, Section 38(c)(5)(B) for purposes of apportioning the $25,000 among members of a controlled group.

[ 2007, c. 627, §92 (AMD) .]

4. Corporations filing combined return. In the case of corporations filing a combined return, a credit generated by an individual member corporation under the provisions of this section must first be applied against the tax due attributable to that company under this Part. A member corporation with an excess research and development credit may apply its excess credit against the tax due of another group member to the extent that that other member corporation can use additional credits under the limitations of subsection 3. Unused, unexpired credits generated by a member corporation may be carried over from year to year by the individual corporation that generated the credit, subject to the limitation in subsection 5.

[ 1997, c. 504, §18 (AMD) .]

5. Carryover to succeeding years. A taxpayer entitled to a credit under this section for any taxable year may carry over and apply to the tax due for any one or more of the next succeeding 15 taxable years the portion, as reduced from year to year, of the credit that exceeds the tax due for the taxable year. A taxpayer may carry over and apply to the tax due for any subsequent taxable year the portion of those credits, as reduced from year to year, not allowed by subsection 3.

[ 1995, c. 368, Pt. GGG, §7 (NEW) .]

6. Additional rules. The State Tax Assessor shall adopt such rules as are necessary to implement this section.

[ 1995, c. 368, Pt. GGG, §7 (NEW) .]

7. Application. This section applies to any tax year beginning on or after January 1, 1996.

[ 1995, c. 368, Pt. GGG, §7 (NEW) .]

SECTION HISTORY

1995, c. 368, §GGG7 (NEW). 1997, c. 504, §18 (AMD). 1999, c. 127, §B9 (AMD). 2007, c. 627, §§91, 92 (AMD).



36 §5219-L. Super credit for substantially increased research and development

1. Super credit allowed for substantial expansions of research and development. For tax years beginning before January 1, 2014, a taxpayer that qualifies for the research expense tax credit allowed under section 5219-K is allowed an additional credit against the tax due under this Part equal to the excess, if any, of qualified research expenses for the taxable year over the super credit base amount. For purposes of this section, "super credit base amount" means the average amount spent on qualified research expenses by the taxpayer in the 3 taxable years immediately preceding the effective date of this section, increased by 50%. For purposes of this section, "qualified research expenses" has the same meaning as under the Code, Section 41 but applies only to expenditures for research conducted in this State.

[ 2013, c. 502, Pt. J, §1 (AMD); 2013, c. 502, Pt. J, §3 (AFF) .]

2. Amount of super credit allowed. The credit allowed under this section is limited to 50% of the taxpayer's tax due after the allowance of any other credits taken pursuant to this chapter.

[ 1997, c. 557, Pt. B, §10 (NEW); 1997, c. 557, Pt. B, §14 (AFF); 1997, c. 557, Pt. G, §1 (AFF) .]

3. Carry over to succeeding years. A taxpayer entitled to a credit under this section for any taxable year may carry over and apply to the tax due for any one or more of the next succeeding 10 taxable years the portion, as reduced from year to year, of any unused credit, but in no event may the credit applied in any single year exceed 25% of the taxpayer's tax due after the allowance of any other credits taken pursuant to this chapter.

[ 2013, c. 502, Pt. J, §2 (AMD); 2013, c. 502, Pt. J, §3 (AFF) .]

4. Limitation. The credit provided by this section may not be used to reduce the taxpayer's tax liability under this Part to less than the amount of the taxpayer's tax due in the preceding taxable year after the allowance of any credits taken pursuant to this chapter.

[ 1997, c. 557, Pt. B, §10 (NEW); 1997, c. 557, Pt. B, §14 (AFF); 1997, c. 557, Pt. G, §1 (AFF) .]

5. Corporations filing combined returns. In the case of corporations filing a combined return, a credit generated by an individual member corporation under the provisions of this section must first be applied against the tax due attributable to that company under this Part. A member corporation with an excess research and development credit may apply its excess credit against the tax due of another group member to the extent that that other member corporation can use additional credits under the limitations of subsection 4. Unused, unexpired credits generated by a member corporation may be carried over from year to year by the individual corporation that generated the credit, subject to the limitation in subsection 3.

[ 1997, c. 557, Pt. B, §10 (NEW); 1997, c. 557, Pt. B, §14 (AFF); 1997, c. 557, Pt. G, §1 (AFF) .]

SECTION HISTORY

1997, c. 557, §B10 (NEW). 1997, c. 557, §§B14,G1 (AFF). 2007, c. 627, §93 (AMD). 2013, c. 502, Pt. J, §§1, 2 (AMD). 2013, c. 502, Pt. J, §3 (AFF).



36 §5219-M. High-technology investment tax credit

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "High-technology activity" means:

(1) The design, creation and production of computer software, computer equipment, supporting communications components and other accessories that are directly associated with computer software and computer equipment; and

(2) The provision of Internet access services and advanced telecommunications services. [2001, c. 358, Pt. M, §1 (AMD); 2001, c. 358, Pt. M, §6 (AFF).]

B. "Investment credit base" means the total adjusted basis of the eligible equipment for federal income tax purposes of the taxpayer on the date that the equipment was placed into service for the first time in the State by the taxpayer or other person during the tax year for which the credit is claimed. In computing the adjusted basis of the eligible equipment on the date placed in service for the first time in the State, the total allowable depreciation of the equipment for the tax year must be multiplied by a fraction the numerator of which is the number of days that the equipment was in service in the State during the tax year and the denominator of which is the total number of days that the equipment was in service during the tax year. [1997, c. 668, §31 (AMD); 1997, c. 668, §42 (AFF).]

C. "Eligible equipment" means all computer equipment, electronics components and accessories, communications equipment and computer software placed into service in the State and used primarily in high-technology activity, provided that otherwise eligible equipment used in wire line telecommunications must be capable of transmitting data at 200 kilobits or more per second in at least one direction and otherwise eligible equipment used in wireless telecommunications equipment must be capable of transmitting data at 42 kilobits or more per second in at least one direction. [2001, c. 358, Pt. M, §2 (AMD); 2001, c. 358, Pt. M, §6 (AFF).]

D. "Primarily" means more than 50% of the time. [1999, c. 414, §47 (NEW).]

E. "Qualified lessor" means a person that leases or subleases eligible equipment to a person that is engaged primarily in high technology activity, but only when:

(1) The eligible equipment is used primarily in the high technology activity engaged in by the lessee or sublessee;

(2) The lessor derived aggregate total lease payments from personal property of at least 3 times the total payments received from eligible equipment during the taxable year; and

(3) The lease or sublease upon which the credit is based qualifies as a lease of property for federal income tax purposes under the guidelines contained in Revenue Procedure 2001-28 of the United States Department of the Treasury, Internal Revenue Service. [2003, c. 673, Pt. G, §1 (NEW); 2003, c. 673, Pt. G, §3 (AFF).]

[ 2003, c. 673, Pt. G, §1 (AMD); 2003, c. 673, Pt. G, §3 (AFF) .]

1-A. Credit allowed. The following persons are allowed a credit as follows.

A. Unless entitlement to the credit is waived by the user pursuant to paragraph B:

(1) A person engaged primarily in high technology activity that purchases and uses eligible equipment in that activity may claim a credit in the amount of that person's investment credit base subject to the limitations provided by subsection 4; or

(2) A person engaged primarily in a high technology activity that leases and uses eligible equipment in that activity may claim a credit in the amount of the lease payments made on the eligible equipment in each tax year, except that if the eligible equipment is depreciable by that person for federal income tax purposes, the credit is based on that person's investment credit base subject to the limitations provided by subsection 4. [2001, c. 358, Pt. M, §3 (AMD); 2001, c. 358, Pt. M, §6 (AFF).]

B. When a qualified lessor provides the assessor with satisfactory evidence that the lessee or sublessee of eligible equipment has waived its right to claim a credit under this section that it is otherwise entitled to claim with respect to that equipment:

(1) A qualified lessor that leases eligible equipment may claim a credit in the amount of the lessee's investment credit base to the extent of the credits waived by the lessee, net of any lease payments received for the eligible equipment in the taxable year, subject to the limitations provided by subsection 4; and

(2) A qualified lessor that subleases eligible equipment may claim a credit in the amount of the lease payments made on the eligible equipment in each tax year, net of sublease payments received in the taxable year, except that if the eligible equipment is depreciable by the sublessee for federal income tax purposes, the credit is based on the sublessee's investment credit base to the extent of the credits waived by the sublessee subject to the limitations provided by subsection 4. [2003, c. 673, Pt. G, §2 (AMD); 2003, c. 673, Pt. G, §3 (AFF).]

[ 2003, c. 673, Pt. G, §2 (AMD); 2003, c. 673, Pt. G, §3 (AFF) .]

2. Purchaser of eligible equipment; credit allowed.

[ 1997, c. 668, §42 (AFF); 1997, c. 668, §33 (RP) .]

3. Lessor of eligible equipment; credit allowed.

[ 1997, c. 668, §42 (AFF); 1997, c. 668, §33 (RP) .]

4. Limitations. The credit allowed by this section, including amounts carried to the tax year pursuant to subsection 5, may not be used:

A. To reduce a person's tax liability under this Part to less than zero; [2001, c. 358, Pt. M, §4 (NEW); 2001, c. 358, Pt. M, §6 (AFF).]

B. To reduce a person's tax liability under this Part to less than the amount of the taxpayer's tax liability in the preceding taxable year after the allowance of any other credits taken pursuant to this chapter; or [2001, c. 358, Pt. M, §4 (NEW); 2001, c. 358, Pt. M, §6 (AFF).]

C. Except as otherwise provided by subsection 5, paragraph B, to reduce a person's tax liability by more than $100,000, after the allowance of all other tax credits except for the credit allowed under section 5219-L. [2015, c. 267, Pt. DD, §27 (AMD).]

[ 2015, c. 267, Pt. DD, §27 (AMD) .]

5. Carry over to succeeding years. Unused credits may be carried forward to succeeding tax years as follows.

A. A person entitled to a credit under this section for any taxable year may carry over and apply to the tax liability for any one or more of the next succeeding 5 taxable years the portion of any unused credits. [2001, c. 358, Pt. M, §4 (NEW); 2001, c. 358, Pt. M, §6 (AFF).]

B. Unused credits for which a person was eligible, but did not claim, for tax years ending prior to January 1, 2001 may be carried forward and applied to the tax liability for any one or more of the next succeeding 10 taxable years to the extent that those credits relate to equipment that meets the definition of eligible equipment in effect for tax years beginning on or after January 1, 2001. Credits carried forward that are allowed to a person pursuant to this paragraph are limited to $100,000 per year, except that if a person's investment credit base for any taxable year beginning on or after January 1, 2001 is less than $100,000, the credit allowed under this paragraph may be increased by an amount equal to the difference between $100,000 and the person's investment credit base, provided that the credit allowed by this section may in no event exceed $200,000. [2001, c. 358, Pt. M, §4 (NEW); 2001, c. 358, Pt. M, §6 (AFF).]

[ 2001, c. 358, Pt. M, §6 (AFF); 2001, c. 358, Pt. M, §4 (RPR) .]

6. Corporations filing combined return. In the case of corporations filing a combined return, a credit generated by an individual member corporation under the provisions of this section must first be applied against the tax liability attributable to that company under this Part. A member corporation with an excess high-technology investment tax credit may apply its excess credit against the tax liability of other group members to the extent that the other member corporations can use additional credits under the limitations of subsection 4. Unused, unexpired credits generated by a member corporation may be carried over from year to year by the individual corporation that generated the credit, subject to the limitations in subsection 5, and the rules set forth in this paragraph for applying the credit to the tax liability of other group members are applicable in the years to which credits are carried forward.

[ 2001, c. 358, Pt. M, §5 (AMD); 2001, c. 358, Pt. M, §6 (AFF) .]

7. Application. Except for the credit allowed with respect to the carry-over of unused credit amounts pursuant to subsection 5, the tax credit allowed under this section does not apply to tax years beginning on or after January 1, 2016.

[ 2015, c. 267, Pt. DD, §28 (NEW) .]

SECTION HISTORY

1997, c. 557, §B10 (NEW). 1997, c. 557, §§B14,G1 (AFF). 1997, c. 668, §§31-34 (AMD). 1997, c. 668, §42 (AFF). 1999, c. 414, §47 (AMD). 2001, c. 358, §§M1-5 (AMD). 2001, c. 358, §M6 (AFF). 2003, c. 673, §§G1,2 (AMD). 2003, c. 673, §G3 (AFF). 2015, c. 267, Pt. DD, §§27, 28 (AMD).



36 §5219-N. Low-income tax credit (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 557, §E1 (NEW). 1997, c. 557, §§E2,G1 (AFF). 2003, c. 390, §48 (AMD). 2003, c. 673, §JJ5 (AMD). 2003, c. 673, §JJ6 (AFF). 2013, c. 331, Pt. C, §40 (AFF). 2013, c. 331, Pt. C, §35 (RP).



36 §5219-O. Credit for dependent health benefits paid

1. Credit allowed. A taxpayer constituting an employing unit that employs fewer than 5 employees is allowed a credit to be computed as provided in this section against the tax imposed by this Part, subject to the limitations contained in subsections 3 and 4. The credit equals the lesser of 20% of dependent health benefits paid with respect to the taxpayer's low-income employees under a health benefit plan during the taxable year for which the credit is allowed or $125 per low-income employee with dependent health benefits coverage. A taxpayer who received a credit under this section in the preceding year and whose number of low-income employees is 5 or more may continue to receive the credit for 2 years after the last year in which the number of employees was fewer than 5.

[ 2001, c. 396, §39 (AMD) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Dependent" means a dependent, as defined by Section 152 of the Code, who is under 19 years of age. [1997, c. 775, §1 (NEW); 1997, c. 775, §2 (AFF).]

B. "Dependent health benefits" means health benefits and health insurance costs allowable as deductions to the employer under Section 105 of the Code, paid by the taxpayer on behalf of the taxpayer's low-income employees for the benefit of the employees' dependents. [1997, c. 775, §1 (NEW); 1997, c. 775, §2 (AFF).]

C. "Employing unit" has the same meaning as in Title 26, section 1043. [1997, c. 775, §1 (NEW); 1997, c. 775, §2 (AFF).]

D. "Health benefit plan" means a plan that:

(1) Includes comprehensive coverage for at least the following range of benefits:

(a) Inpatient and outpatient hospital services;

(b) Physicians' surgical and medical services;

(c) Laboratory and x-ray services; and

(d) Well-baby and well-child care, including age-appropriate immunizations;

(2) Affords coverage that has an actuarial value no less than 80% of the actuarial value of coverage that is provided to employees of the State. For purposes of this paragraph, "actuarial value" means the expected cost of a benefit based on assumptions as to relevant variables such as morbidity, mortality, persistency and interest. When comparing the actuarial value of one benefit or package of benefits to another, both actuarial values must be based on the same assumptions;

(3) Imposes copayment and deductible costs on the employee that do not exceed 10% of the actuarial value of all benefits afforded by the plan; and

(4) Makes the same or comparable coverage available for the benefit of the employee's dependent children who are under 19 years of age. [1997, c. 775, §1 (NEW); 1997, c. 775, §2 (AFF).]

E. "Low-income employee" means a Maine resident whose average weekly earnings from the taxpayer do not exceed the State's average weekly wage as calculated by the Department of Labor. [1997, c. 775, §1 (NEW); 1997, c. 775, §2 (AFF).]

[ 1997, c. 775, §1 (NEW); 1997, c. 775, §2 (AFF) .]

3. Qualifications. A taxpayer may claim the credit allowed by this section only for those periods during which the following conditions are met:

A. The taxpayer maintains a health benefit plan that is available to all of the taxpayer's low-income employees who have been employed for 30 days or more on a schedule that exceeds either 25 hours per week or 1000 hours per year; [1997, c. 775, §1 (NEW); 1997, c. 775, §2 (AFF).]

B. The taxpayer pays at least 80% of the cost of health insurance coverage for each low-income employee who is under the health benefit plan; [1997, c. 775, §1 (NEW); 1997, c. 775, §2 (AFF).]

C. The taxpayer pays at least 60% of the cost of dependent health benefits for children under 19 years of age who are covered under the health benefit plan and who are dependents of a low-income employee; and [1997, c. 775, §1 (NEW); 1997, c. 775, §2 (AFF).]

D. The taxpayer submits documentation from the insurer of the portion of the cost of benefits attributable to coverage of dependents that qualifies for a credit under this section. [1997, c. 775, §1 (NEW); 1997, c. 775, §2 (AFF).]

[ 1997, c. 775, §1 (NEW); 1997, c. 775, §2 (AFF) .]

4. Limitations; carry-over. The amount of the credit that may be used by a taxpayer for a taxable year may not exceed 50% of the state income tax otherwise due under this Part for that year. The unused portion of any credit may be carried over to the following year or years for a period not to exceed 2 years. The credit allowable under this section may not be carried back to prior years.

[ 1997, c. 775, §1 (NEW); 1997, c. 775, §2 (AFF) .]

5. Application. Except for the credit allowed with respect to the carry-over of unused credit amounts pursuant to subsection 4, the tax credit allowed under this section does not apply to tax years beginning on or after January 1, 2016.

(As enacted by PL 1997, c. 791, Pt. A, §3 is REALLOCATED TO TITLE 36, SECTION 5219-P)

[ 2015, c. 267, Pt. DD, §29 (NEW) .]

SECTION HISTORY

RR 1997, c. 2, §62 (RAL). 1997, c. 775, §1 (NEW). 1997, c. 775, §2 (AFF). 1997, c. 791, §A3 (NEW). 1999, c. 414, §48 (AMD). 2001, c. 396, §39 (AMD). 2015, c. 267, Pt. DD, §29 (AMD).



36 §5219-P. Clean fuel vehicle economic and infrastructure development (REALLOCATED FROM TITLE 36, SECTION 5219-O)

(REALLOCATED FROM TITLE 36, SECTION 5219-O)

1. Definition. As used in this section, unless the context otherwise indicates, the term "clean fuel" means any product or energy source used to propel motor vehicles, as defined in Title 29-A, section 101, other than conventional gasoline, diesel or reformulated gasoline that, when compared to conventional gasoline, diesel or reformulated gasoline, results in lower emissions of oxides of nitrogen, volatile organic compounds, carbon monoxide or particulates or any combination of these. "Clean fuel" includes, but is not limited to, compressed natural gas; liquefied natural gas; liquefied petroleum gas; hydrogen; hythane, which is a combination of compressed natural gas and hydrogen; dynamic flywheels; solar energy; alcohol fuels containing not less than 85% alcohol by volume; and electricity.

[ RR 1997, c. 2, §62 (RAL) .]

2. Credit allowed. A taxpayer is allowed a credit against the tax imposed by this Part in an amount equal to the qualifying percentage of expenditures paid or incurred by the taxpayer for the construction or installation of or improvements to any filling or charging station in this State for the purposes of providing clean fuels to the general public for use in motor vehicles, as calculated pursuant to subsection 4.

[ 1999, c. 414, §49 (AMD) .]

3. Limitation; carry-over. The credit allowed under subsection 2 may not reduce the tax otherwise due under this Part below zero and the credit may not exceed the tax liability for income that is earned by the taxpayer from the sale of clean fuels sold for use in motor vehicles. Any unused portion of the credit may be carried over to the following year or years until exhausted.

[ RR 1997, c. 2, §62 (RAL) .]

4. Qualifying percentage. For purposes of calculating the credit, the qualifying percentage is:

A. Fifty percent for expenditures made from January 1, 1999 to December 31, 2001; and [RR 1997, c. 2, §62 (RAL).]

B. Twenty-five percent for expenditures made from January 1, 2002 to December 31, 2008. [2005, c. 519, Pt. PPP, §1 (AMD).]

[ 2005, c. 519, Pt. PPP, §1 (AMD) .]

This section is effective for tax years beginning on or after January 1, 1999 and is repealed for tax years ending on or after January 1, 2009. [2005, c. 519, Pt. PPP, §2 (AMD).]

SECTION HISTORY

RR 1997, c. 2, §62 (RAL). 1999, c. 414, §49 (AMD). 2005, c. 519, §§PPP1,2 (AMD).



36 §5219-Q. Quality child care investment credit

1. Definition. As used in this section, unless the context otherwise indicates, "quality child care services" means services provided at a child care site that meets minimum licensing standards and:

A. Is accredited by an independent, nationally recognized program approved by the Department of Health and Human Services, Office of Child Care and Head Start; [2005, c. 618, §11 (AMD).]

B. Utilizes recognized quality indicators for child care services approved by the Department of Health and Human Services, Office of Child Care and Head Start; and [2005, c. 618, §12 (AMD).]

C. Includes provisions for parent and client input, a review of the provider's policies and procedures, a review of the provider's program records and an on-site program review. [1999, c. 401, Pt. NNN, §6 (NEW); 1999, c. 401, Pt. NNN, §§8, 9 (AFF).]

For large, multifunction agencies, only those portions of the child care sites that were reviewed by the accrediting body may be considered sites that provide quality child care services.

[ 2005, c. 618, §§11, 12 (AMD) .]

1-A. Certification. Upon application by an investor, the Department of Health and Human Services, Office of Child Care and Head Start shall certify if an investment in a child care site contributed significantly toward the ability of the child care site to improve its level of child care services toward the goal of providing quality child care services. The department shall send a list of taxpayers making certified investments in the previous year to the State Tax Assessor by February 1st annually.

[ 2005, c. 618, §13 (AMD) .]

2. Credit allowed. A taxpayer that has made an investment in child care services certified under subsection 1-A during the tax year is allowed a credit against the tax imposed by this Part in an amount equal to the qualifying portion of expenditures paid or expenses incurred by the taxpayer for certified investments in child care services as calculated pursuant to subsection 3.

[ 1999, c. 708, §47 (AMD) .]

3. Qualifying portion. For purposes of calculating the credit provided by this section, the qualifying portion is:

A. For a corporation, 30% of up to $30,000 of expenditures, apportioned if part of an affiliated group engaged in a unitary business; and [1999, c. 401, Pt. NNN, §6 (NEW); 1999, c. 401, Pt. NNN, §§8, 9 (AFF).]

B. For an individual taxpayer, if the taxpayer expends at least $10,000 in one year, $1,000 each year for 10 years and $10,000 at the end of the 10-year period. [1999, c. 401, Pt. NNN, §6 (NEW); 1999, c. 401, Pt. NNN, §§8, 9 (AFF).]

[ 1999, c. 708, §47 (AMD) .]

4. Limitation; carry-over. The credit provided by this section may not reduce the tax otherwise due under this Part below zero. Any unused portion of the credit may be carried over to the following year or years until exhausted.

[ 1999, c. 708, §47 (AMD) .]

5. Application. Except for the credit allowed with respect to the carry-over of unused credit amounts pursuant to subsection 4, the tax credit allowed under this section does not apply to tax years beginning on or after January 1, 2016.

§5219-Q. Credit for rehabilitation of historic properties

(As enacted by PL 1999, c. 401, Pt. RRR, §1 is REALLOCATED TO TITLE 36, SECTION 5219-R)

[ 2015, c. 267, Pt. DD, §30 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §50 (RAL). 1999, c. 401, §§NNN6,RRR1 (NEW). 1999, c. 401, §§NNN8,9,RRR 2 (AFF). 1999, c. 708, §47 (AMD). 2001, c. 358, §D1 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 618, §§11-13 (AMD). 2015, c. 267, Pt. DD, §30 (AMD).



36 §5219-R. Credit for rehabilitation of historic properties (REALLOCATED FROM TITLE 36, SECTION 5219-Q)

(REALLOCATED FROM TITLE 36, SECTION 5219-Q)

1. Credit allowed. A taxpayer is allowed a credit against the tax imposed under this Part equal to the amount of credit claimed by the taxpayer for the taxable year under Section 47 of the Code with respect to expenditures incurred after December 31, 1999 for a certified historic structure located in the State. The credit is nonrefundable and is limited to $100,000 annually per taxpayer. A credit received under this section is subject to the same recapture provisions, as apply to a credit received under Section 47 of the Code and to any available federal carry-back or carry-forward provisions. A credit may not be claimed under this subsection for expenditures incurred after December 31, 2007.

[ 2007, c. 539, Pt. WW, §3 (AMD) .]

2. Credit refundable in certain cases. Notwithstanding subsection 1, a taxpayer that is a national historic landmark developer is allowed a refundable credit in an amount equal to the credit determined by the taxpayer under Section 47 of the Code for the taxable year. The refundable credit allowed by this subsection is in lieu of the credit that is allowed to the taxpayer by subsection 1 or that would otherwise be passed through to its partners or shareholders, if any. The credit is allowed only for tax years that begin on or after January 1, 2009 but before January 1, 2013. The credit may not exceed $500,000 per year, and unused credit amounts may be carried forward only through the 2012 tax year. In the event that more than one national historic landmark developer qualifies for the refundable credit allowed by this subsection, the maximum annual credit amount and credit carry-forward limitations established by this subsection apply to all such developers collectively, and if necessary the State Tax Assessor shall prorate the credits between those developers based on their respective share of qualified expenses incurred. For the purposes of this subsection, "national historic landmark developer" means a person that owns 2 or more structures located in the Kennebec Arsenal District National Historic Landmark.

[ 2009, c. 1, Pt. Z, §1 (AMD); 2009, c. 1, Pt. Z, §2 (AFF) .]

3. Credit for certain local historic landmark developers; Lockwood Mill Historic District. Notwithstanding subsection 1, a taxpayer that is entitled to a credit under Section 47 of the Code for building Number 2 located in the Lockwood Mill Historic District in the City of Waterville is allowed a refundable credit in an amount equal to the credit determined by the taxpayer under Section 47 of the Code for the taxable year. The refundable credit allowed by this subsection is in lieu of the credit that is allowed to the taxpayer by subsection 1 or that would otherwise be passed through to its partners or shareholders, if any. The credit is allowed only for tax years that begin on or after January 1, 2008 but before January 1, 2014. The credit allowed for a calendar year must be prorated among tax years based on the respective number of days of the tax year in the calendar year and may not exceed $1,000,000 annually. A taxpayer's unused credit amounts may be carried forward only through the 2013 tax year. In the event that more than one taxpayer qualifies for the refundable credit allowed by this subsection, the maximum annual credit amount and credit carry-forward limitations established by this subsection apply to all such taxpayers collectively, and if necessary the State Tax Assessor shall prorate the credits among those taxpayers based on their respective shares of incurred qualified rehabilitation expenditures.

[ 2007, c. 240, Pt. NNNN, §1 (NEW) .]

4. Credit fund. Beginning July 1, 2009, the following revenues attributable to historic rehabilitation for which a credit is claimed under this section must be transferred monthly by the State Controller to the historic rehabilitation credit fund that is established in this subsection:

A. Taxes paid under Part 3 on sales or use made for purposes of the construction portion of an eligible historic rehabilitation project; and [2007, c. 614, §1 (NEW).]

B. Taxes paid under chapter 711-A on the transfer of real estate that is included in the project when the transfer occurred no more than one year before the federal certification of an eligible historic rehabilitation project. [2007, c. 614, §1 (NEW).]

By the 15th day of each month, the State Tax Assessor shall notify the State Controller of the amounts to be transferred to the historic rehabilitation credit fund for the previous month. By the end of each fiscal year, the State Tax Assessor shall notify the State Controller of the total value of all credits determined under this section for tax years ending in the preceding calendar year, and the State Controller shall transfer that amount to the General Fund to the extent that resources are available in the fund. The State Tax Assessor shall submit an annual report by January 15th identifying the amounts transferred into and out of the fund under this subsection.

[ 2007, c. 614, §1 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §50 (RAL). 1999, c. 708, §48 (AMD). 2001, c. 526, §5 (AMD). 2001, c. 526, §6 (AFF). 2005, c. 519, §H1 (RPR). 2007, c. 240, Pt. NNNN, §1 (AMD). 2007, c. 539, Pt. WW, §3 (AMD). 2007, c. 614, §1 (AMD). 2009, c. 1, Pt. Z, §1 (AMD). 2009, c. 1, Pt. Z, §2 (AFF).



36 §5219-S. Earned income credit

1. Resident taxpayer. A resident individual is allowed a credit against the tax otherwise due under this Part in the amount of 5% of the federal earned income credit for the same taxable year, except that for tax years beginning in 2009 and 2010, the applicable percentage is 4%.

[ 2009, c. 213, Pt. BBBB, §16 (AMD) .]

2. Nonresident taxpayer. A nonresident individual is allowed a credit against the tax otherwise due under this Part in the amount of 5% of the federal earned income credit for the same taxable year, except that for tax years beginning in 2009 and 2010, the applicable percentage is 4%, multiplied by the ratio of the individual's Maine adjusted gross income, as defined in section 5102, subsection 1-C, paragraph B, to the individual's entire federal adjusted gross income, as modified by section 5122.

[ 2009, c. 213, Pt. BBBB, §16 (AMD) .]

3. Part-year resident taxpayer. An individual who files a return as a part-year resident in accordance with section 5224-A is allowed a credit against the tax otherwise due under this Part in the amount of 5% of the federal earned income credit for the same taxable year, except that for tax years beginning in 2009 and 2010, the applicable percentage is 4%, multiplied by a ratio, the numerator of which is the individual's Maine adjusted gross income as defined in section 5102, subsection 1-C, paragraph A for that portion of the taxable year during which the individual was a resident plus the individual's Maine adjusted gross income as defined in section 5102, subsection 1-C, paragraph B for that portion of the taxable year during which the individual was a nonresident and the denominator of which is the individual's entire federal adjusted gross income, as modified by section 5122.

[ 2009, c. 213, Pt. BBBB, §16 (AMD) .]

4. Limitation. The credit allowed by this section may not reduce the Maine income tax to less than zero, except that for tax years beginning on or after January 1, 2016, the credit allowed under subsections 1 and 3 is refundable.

§5219-S. Credit for consumption of wood processing residue

(As enacted by PL 1999, c. 755, §1 is REALLOCATED TO TITLE 36, SECTION 5219-T)

[ 2015, c. 328, §8 (AMD) .]

SECTION HISTORY

RR 1999, c. 2, §35 (RAL). 1999, c. 731, §V1 (NEW). 1999, c. 731, §V2 (AFF). 1999, c. 755, §1 (NEW). 2003, c. 20, §GG1 (AMD). 2007, c. 693, §31 (RPR). 2009, c. 213, Pt. BBBB, §16 (AMD). 2015, c. 267, Pt. DD, §31 (AMD). 2015, c. 267, Pt. DD, §34 (AFF). 2015, c. 328, §8 (AMD).



36 §5219-T. Credit for consumption of wood processing residue (REPEALED) (REALLOCATED FROM TITLE 36, SECTION 5219-S)

(REPEALED)

(REALLOCATED FROM TITLE 36, SECTION 5219-S)

SECTION HISTORY

RR 1999, c. 2, §35 (RAL). 2001, c. 358, §O6 (AFF). 2001, c. 358, §O1 (RP).



36 §5219-U. Educational attainment investment tax credit (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 700, §7 (NEW). 2001, c. 700, §§10,11 (AFF). 2003, c. 20, §DD5 (AMD). 2003, c. 451, §JJ5 (AMD). 2005, c. 12, §Q5 (AMD). 2007, c. 1, Pt. O, §§6, 7 (AMD). 2007, c. 1, Pt. O, §9 (AFF). 2007, c. 539, Pt. RR, §2 (RP).



36 §5219-V. Recruitment credit (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 700, §7 (NEW). 2001, c. 700, §§10,11 (AFF). 2003, c. 20, §DD6 (AMD). 2003, c. 451, §JJ6 (AMD). 2005, c. 12, §Q6 (AMD). 2007, c. 1, Pt. O, §8 (AMD). 2007, c. 1, Pt. O, §9 (AFF). 2007, c. 539, Pt. SS, §2 (RP).



36 §5219-W. Pine Tree Development Zone tax credit

1. Credit allowed. Except as provided by subsection 2, a taxpayer that is a qualified Pine Tree Development Zone business as defined in Title 30-A, section 5250-I, subsection 17 is allowed a credit in the amount of:

A. One hundred percent of the tax that would otherwise be due under this Part for each of the first 5 tax years beginning with the tax year in which the taxpayer commences its qualified business activity, as defined in Title 30-A, section 5250-I, subsection 16; and [2013, c. 595, Pt. K, §1 (AMD); 2013, c. 595, Pt. K, §2 (AFF).]

B. For a business located in a tier 1 location, as defined in Title 30-A, section 5250-I, subsection 21-A, 50% of the tax that would otherwise be due under this Part for each of the 5 tax years following the time period in paragraph A. [2013, c. 595, Pt. K, §1 (AMD); 2013, c. 595, Pt. K, §2 (AFF).]

[ 2013, c. 595, Pt. K, §1 (AMD); 2013, c. 595, Pt. K, §2 (AFF) .]

2. Apportioned credit in certain circumstances. In the case of a qualified Pine Tree Development Zone business as defined in Title 30-A, section 5250-I, subsection 17 that engages in both qualified and nonqualified business activities in this State, the credit provided for in this section is limited to that portion that is attributable to the qualified business activity. The limitation is calculated by an apportionment. The apportionment is determined by a fraction, the numerator of which is the property value plus the payroll for the taxable year attributed to the qualified business activity of the business and the denominator of which is the statewide property value plus payroll for the taxable year of the business.

If the qualified business is a taxable corporation that has affiliated groups, as defined in section 5102, subsection 1-B, engaged in a unitary business, as defined in section 5102, subsection 10-A, the property and payroll values in the State of the unitary affiliated groups must be included in the apportionment fraction. The resulting fraction must be multiplied by the total tax liability otherwise due under this Part of the qualified business and those affiliated groups.

If the apportionment provisions of this subsection do not fairly reflect the amount of the credit associated with the taxpayer's qualified business activity, the taxpayer may petition for, or the State Tax Assessor may require, in respect to all or any part of the taxpayer's business activity, the employment of another reasonable method to effectuate an equitable apportionment of the credit associated with the taxpayer's qualified business activity.

[ 2005, c. 351, §26 (AFF); 2005, c. 351, §14 (RPR) .]

3. Members of pass-through entities. A member of a pass-through entity that is a qualified Pine Tree Development Zone business, as defined in Title 30-A, section 5250-I, subsection 17, is allowed a credit under this section based on the tax due under this Part related to items of income, gain, deduction, loss or other items required to be reported by the pass-through entity to the member. For purposes of this subsection, "pass-through entity" means a corporation that for the applicable tax year is treated as an S corporation under the Code and a partnership, trust, limited liability company or similar entity that for the applicable tax year is not taxed as a C corporation for federal tax purposes; "member" means an individual or other owner of a pass-through entity.

[ 2005, c. 351, §26 (AFF); 2005, c. 351, §15 (RPR) .]

4. Limitation. The credit provided by this section may not be claimed for tax years beginning on or after January 1, 2029.

[ 2009, c. 627, §11 (AMD) .]

5. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Property" means the average value of the taxpayer's real and tangible personal property that is owned or rented and used during the tax period. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at 8 times the net annual rental rate. The net annual rental rate is the annual rental rate paid by the taxpayer. [2005, c. 351, §16 (NEW).]

B. "Payroll" means the total amount paid in this State during the tax period by the taxpayer for compensation, including wages, pretax employee contributions made to a benefit package and employer contributions made to an employee benefit package. [2005, c. 351, §16 (NEW).]

[ 2005, c. 351, §16 (NEW) .]

SECTION HISTORY

2003, c. 451, §NNN5 (NEW). 2003, c. 451, §NNN8 (AFF). 2003, c. 688, §D5 (AMD). 2005, c. 351, §§13-16 (AMD). 2005, c. 351, §26 (AFF). 2009, c. 627, §§10, 11 (AMD). 2009, c. 627, §12 (AFF). 2013, c. 502, Pt. K, §1 (AMD). 2013, c. 502, Pt. K, §2 (AFF). 2013, c. 595, Pt. K, §1 (AMD). 2013, c. 595, Pt. K, §2 (AFF).



36 §5219-X. Biofuel commercial production and commercial use

1. Definition. As used in this section, unless the context otherwise indicates, the term "biofuel" means any commercially produced liquid or gas used to propel motor vehicles or otherwise substitute for liquid or gaseous fuels that is derived from agricultural crops or residues or from forest products or byproducts, as distinct from petroleum or other fossil carbon sources. "Biofuel" includes, but is not limited to, ethanol, methanol derived from biomass, levulinic acid, biodiesel, pyrolysis oils from wood, hydrogen or methane from biomass, or combinations of any of the above that may be used to propel motor vehicles either alone or in blends with conventional gasoline or diesel fuels or that may be used in place of petroleum products in whole or in part to fire heating devices or any stationary power device. The biofuel must be offered for sale and income must be derived from the commercial production of biofuel.

[ 2005, c. 330, §3 (AMD); 2005, c. 330, §44 (AFF) .]

2. Credit allowed. A taxpayer engaged in the production of biofuels in the State who has received certification under subsection 4 is allowed a credit against the tax imposed by this Part on income derived during the taxable year from the production of biofuel in the amount of 5¢ per gallon of liquid biofuel or gaseous biofuel with a BTU equivalent to that of one gallon of gasoline that replaces the use of petroleum or liquid fuels derived from other fossil carbon sources. In blends with petroleum or other nonbiofuels, the credit is allowed only on the portion of that blend that the biofuel constitutes. Biofuel for which the credit is allowed must meet state and federal regulatory requirements applicable to the nature and intended use of the fuel produced.

[ 2003, c. 698, §1 (NEW) .]

3. Limitations. A person entitled to a credit under this section for any taxable year may carry over and apply the portion of any unused credits to the tax liability on income derived from the production of biofuel for any one or more of the next succeeding 10 taxable years. The credit allowed, including carryovers, may not reduce the tax otherwise due under this Part to less than zero.

[ 2007, c. 426, §1 (AMD) .]

4. Certification. A taxpayer engaged in the production of biofuels who is claiming a credit under subsection 2 shall provide information to the Commissioner of Environmental Protection regarding the biofuel being produced, including the quantity of biofuel products, the type of forest or agricultural product being utilized, the nature and composition of the biofuel being produced, the proportion and composition of any nonbiofuel with which the biofuel is blended, the BTU equivalent of the biofuel as compared to the BTU value of one gallon of gasoline and the type of application for which it is intended to be used. Upon review of the information, the Commissioner of Environmental Protection shall provide the taxpayer with a letter of certification stating that the biofuel produced during the taxable year is eligible for a tax credit under this section and stating the number of gallons of biofuel produced during the taxable year.

[ 2005, c. 330, §3 (AMD); 2005, c. 330, §44 (AFF) .]

5. Application. This section applies to tax years beginning on or after January 1, 2004. Except for the credit allowed with respect to the carry-over of unused credit amounts pursuant to subsection 3, the tax credit allowed under this section does not apply to tax years beginning on or after January 1, 2016.

[ 2015, c. 267, Pt. DD, §32 (AMD) .]

SECTION HISTORY

2003, c. 698, §1 (NEW). 2005, c. 330, §3 (AMD). 2005, c. 330, §44 (AFF). 2007, c. 426, §1 (AMD). 2015, c. 267, Pt. DD, §32 (AMD).



36 §5219-Y. Certified visual media production credit

1. Credit allowed. A visual media production company, as defined in Title 5, section 13090-L, subsection 2-A, paragraph E, is allowed a credit against the taxes imposed by this Part in an amount equal to 5% of its nonwage visual media production expenses incurred with respect to a certified visual media production as defined in section 6901, subsection 1, if the visual media production company has visual media production expenses of $75,000 or more with respect to that certified visual media production. For purposes of this section, "nonwage visual media production expenses" means visual media production expenses as defined in Title 5, section 13090-L, subsection 2-A, paragraph F, except that "nonwage visual media production expenses" does not include certified production wages as defined in section 6901, subsection 2 or any amount that would be included in certified production wages but for the $50,000 limit provided by section 6901, subsection 2.

[ 2011, c. 240, §37 (AMD) .]

2. Limitation. The credit allowed by this section may not reduce the tax otherwise due under this Part below zero and may be used only for the taxable year in which the certified visual media production, as defined in section 6901, subsection 1, is completed. Taxpayers claiming a credit under section 5219-W are not eligible for this credit.

[ 2009, c. 470, §5 (RPR) .]

SECTION HISTORY

2005, c. 519, §GG2 (NEW). 2009, c. 470, §5 (RPR). 2011, c. 240, §37 (AMD).



36 §5219-Z. Tax credit for pollution-reducing boilers (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 519, §TTT2 (NEW). 2005, c. 519, §TTT3 (AFF). MRSA T. 36, §5219-Z, sub-§4 (RP).



36 §5219-AA. Community wind power generator credit (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2005, c. 2, §25 (COR). 2005, c. 646, §7 (NEW). MRSA T. 36, §5219-AA, sub-4 (RP).



36 §5219-BB. Credit for rehabilitation of historic properties after 2007

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Certified affordable housing project" means a decent, safe and sanitary dwelling, apartment or other living accommodation that has been certified by the Maine State Housing Authority as an affordable housing project pursuant to Title 30-A, section 4722, subsection 1, paragraph DD. [2009, c. 361, §28 (AMD); 2009, c. 361, §37 (AFF).]

B. "Certified historic structure" means a structure that has been certified by the Director of the Maine Historic Preservation Commission as a historic structure under Title 27, section 511. [2009, c. 361, §28 (AMD); 2009, c. 361, §37 (AFF).]

C. "Certified qualified rehabilitation expenditure" means a qualified rehabilitation expenditure, as defined by the Code, Section 47(c)(2), made between January 1, 2008 and December 31, 2023. For purposes of subsection 2, paragraph B, qualified rehabilitation expenditures incurred in the certified rehabilitation of a certified historic structure located in the State do not include a requirement that the certified historic structure be substantially rehabilitated. [2011, c. 453, §7 (AMD).]

D. [2009, c. 361, §37 (AFF); 2009, c. 361, §28 (RP).]

[ 2011, c. 453, §7 (AMD) .]

2. Credit allowed. A taxpayer is allowed a credit against the tax imposed under this Part:

A. Equal to 25% of the taxpayer's certified qualified rehabilitation expenditures for which a tax credit is claimed under Section 47 of the Code for a certified historic structure located in the State; or [2007, c. 539, Pt. WW, §4 (NEW).]

B. Equal to 25% of the certified qualified rehabilitation expenditures of a taxpayer who incurs not less than $50,000 and up to $250,000 in certified qualified rehabilitation expenditures in the rehabilitation of a certified historic structure located in the State and who does not claim a credit under the Code, Section 47 with regard to those expenditures. If the certified historic structure is a condominium, as defined in Title 33, section 1601-103, subsection 7, the dollar limitations of this paragraph apply to the total aggregate amount of certified qualified rehabilitation expenditures incurred by the unit owners' association and all of the unit owners in the rehabilitation of that certified historic structure. The credit may be claimed for the taxable year in which the certified historic structure is placed in service. [2011, c. 240, §38 (AMD).]

A taxpayer is allowed a credit under paragraph A or B but not both. A credit may not be claimed for expenditures incurred before January 1, 2008 or after December 31, 2023.

[ 2011, c. 240, §38 (AMD); 2011, c. 453, §8 (AMD) .]

3. Increased credit for a certified affordable housing project. The credit allowed under this section is increased to 30% of certified qualified rehabilitation expenditures for a certified affordable housing project. If the certified affordable housing project for which an increased credit was allowed under this subsection does not remain an affordable housing project for 30 years from the date the affordable housing project is placed in service, the owner of the property is subject to the repayment provisions of Title 30-A, section 4722, subsection 1, paragraph DD. Upon notification by the Maine Historic Preservation Commission and the Maine State Housing Authority pursuant to Title 30-A, section 4722, subsection 1, paragraph DD, subparagraph 4, the State Tax Assessor shall raise the credit increase amount allowed under this subsection by one percentage point for tax years beginning in the calendar year of that notification. The maximum total credit allowed under this subsection may not exceed 35% of the taxpayer's certified qualified rehabilitation expenditures.

[ 2009, c. 361, §28 (AMD); 2009, c. 361, §37 (AFF) .]

4. Maximum credit. The credit allowed pursuant to this section and section 2534 may not exceed the greater of:

A. Five million dollars for the portion of a certified rehabilitation as defined by the Code, Section 47(c)(2)(C) placed in service in the State in the taxable year; and [2013, c. 550, §1 (NEW); 2013, c. 550, §2 (AFF).]

B. Five million dollars for each building that is a component of a certified historic structure for which a credit is claimed under this section. [2013, c. 550, §1 (NEW); 2013, c. 550, §2 (AFF).]

[ 2013, c. 550, §2 (AFF); 2013, c. 550, §1 (RPR) .]

5. Timing of credit. Twenty-five percent of the credit allowed pursuant to this section must be taken in the taxable year the credit may be first claimed and 25% must be taken in each of the next 3 taxable years.

[ 2009, c. 361, §28 (AMD); 2009, c. 361, §37 (AFF) .]

6. Credit refundable. The credit allowed under this section is fully refundable.

[ 2007, c. 539, Pt. WW, §4 (NEW) .]

7. Allocation of credit. Credits allowed to a partnership, a limited liability company taxed as a partnership or multiple owners of property must be passed through to the partners, members or owners respectively pro rata in the same manner as under section 5219-G, subsection 1 or pursuant to an executed agreement among the partners, members or owners documenting an alternate allocation method. Credits may be allocated to partners, members or owners that are exempt from taxation under Section 501 (c)(3), Section 501 (c)(4) or Section 501 (c)(6) of the Code, and those partners, members or owners must be treated as taxpayers for the purposes of this subsection.

[ 2007, c. 693, §32 (AMD); 2007, c. 693, §37 (AFF) .]

8. Recapture. A credit received under subsection 2 is subject to the same recapture provisions as apply to a credit received under Section 47 of the Code.

[ 2009, c. 361, §28 (AMD); 2009, c. 361, §37 (AFF) .]

9. Limitation. A taxpayer who is eligible to claim a credit under section 5219-R, whether or not a credit is actually claimed, may not claim a credit under this section. In addition, a credit may not be claimed under this section with respect to expenditures incurred for rehabilitation of Building No. 2 in the Lockwood Mill Historic District in the City of Waterville.

§5219-BB. Dental care access credit as enacted by PL 2007, c. 690, §1 was repealed by PL 2009. c. 141, §1

[ 2007, c. 539, Pt. WW, §4 (NEW) .]

SECTION HISTORY

2007, c. 539, Pt. WW, §4 (NEW). 2007, c. 690, §1 (NEW). 2007, c. 693, §32 (AMD). 2007, c. 693, §37 (AFF). 2009, c. 141, §1 (RP). 2009, c. 361, §28 (AMD). 2009, c. 361, §37 (AFF). 2011, c. 240, §38 (AMD). 2011, c. 453, §§7-9 (AMD). 2011, c. 548, §31 (AMD). 2013, c. 550, §1 (AMD). 2013, c. 550, §2 (AFF).



36 §5219-CC. Community wind power generator credit

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commission" means the Public Utilities Commission. [2007, c. 693, §33 (NEW); 2007, c. 693, §37 (AFF).]

B. "Community wind power generation facility" means an electricity-generating facility at any one site with an instantaneous generating nameplate capacity of not more than 10 megawatts that is powered entirely by wind energy. [2007, c. 693, §33 (NEW); 2007, c. 693, §37 (AFF).]

C. "Payroll" means the total amount paid in this State during the tax period by the taxpayer for compensation, including wages, pretax employee contributions made to a benefit package and employer contributions made to an employee benefit package. [2007, c. 693, §33 (NEW); 2007, c. 693, §37 (AFF).]

D. "Property value" means the average value of the taxpayer's real and tangible personal property that is owned or rented and used during the tax period. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at 8 times the net annual rental rate. The net annual rental rate is the annual rental rate paid by the taxpayer. [2007, c. 693, §33 (NEW); 2007, c. 693, §37 (AFF).]

E. "Qualified community wind power generator" means a person that has been certified as a community wind power generator by the commission pursuant to Title 35-A, section 3403, subsection 3. [2007, c. 693, §33 (NEW); 2007, c. 693, §37 (AFF).]

[ 2007, c. 693, §33 (NEW); 2007, c. 693, §37 (AFF) .]

2. Credit. A taxpayer that is a qualified community wind power generator is allowed a credit against the tax imposed by this Part equal to 100% of the tax otherwise due under this Part that is attributable to ownership of a community wind power generation facility in this State. The amount of the tax attributable to ownership of a community wind power generation facility in this State is calculated by an apportionment. The apportionment is determined by multiplying a fraction, the numerator of which is the property value plus the payroll for the taxable year attributed to ownership of a community wind power generation facility in this State and the denominator of which is the statewide property value plus payroll for the taxable year of the taxpayer, by the total tax otherwise due under this Part from the qualified community wind power generator. The credit is available for the first taxable year that begins after the commencement of operation of a community wind power generation facility in this State and prior to the tax year beginning on or after January 1, 2008.

If the qualified community wind power generator is a taxable corporation that is a member of an affiliated group engaged in a unitary business, the property value and payroll in the State of the unitary affiliated group must be included in the apportionment fraction. The resulting fraction must be multiplied by the total tax otherwise due under this Part of the qualified community wind power generator and the affiliated group engaged in the unitary business.

If the apportionment provisions of this subsection do not fairly reflect the amount of the credit attributable to the taxpayer's ownership of a community wind power generation facility in this State, the taxpayer may petition for, or the State Tax Assessor may require, in respect to all or any part of the taxpayer's business activity, the employment of another reasonable method to effectuate an equitable apportionment of the credit.

[ 2007, c. 693, §33 (NEW); 2007, c. 693, §37 (AFF) .]

3. Qualification. The credit allowed under this section is available only to a qualified community wind power generator certified by the commission prior to January 1, 2008.

[ 2007, c. 693, §33 (NEW); 2007, c. 693, §37 (AFF) .]

4. Termination of credit. The credit provided in this section is available only for tax years beginning on or after January 1, 2006 but before January 1, 2008.

[ 2007, c. 693, §33 (NEW); 2007, c. 693, §37 (AFF) .]

SECTION HISTORY

2007, c. 693, §33 (NEW). 2007, c. 693, §37 (AFF).



36 §5219-DD. Dental care access credit (WHOLE SECTION TEXT EFFECTIVE UNTIL 12/31/20) (WHOLE SECTION TEXT REPEALED 12/31/20)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 12/31/20)

(WHOLE SECTION TEXT REPEALED 12/31/20)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Eligible dentist" means a person licensed as a dentist under Title 32, chapter 16, subchapter 3 who, after January 1, 2009:

(1) First begins practicing dentistry in the State by joining an existing dental practice in an underserved area or establishing a new dental practice or purchasing an existing dental practice in an underserved area;

(2) Agrees to practice full time for at least 5 years in an underserved area; and

(3) Is certified under subsection 3 to be eligible by the oral health program. [2009, c. 141, §2 (NEW).]

B. "Oral health program" means the program within the Department of Health and Human Services with responsibility for oral health promotion and dental disease prevention activities. [2009, c. 141, §2 (NEW).]

C. "Underserved area" means an area in the State that is a dental health professional shortage area as defined by the federal Department of Health and Human Services, Health Resources and Services Administration. [2009, c. 141, §2 (NEW).]

[ 2009, c. 141, §2 (NEW) .]

2. Credit. An eligible dentist determined to be eligible before January 1, 2012 is allowed a credit for each taxable year, not to exceed $15,000, against the taxes due under this Part. For dentists determined to be eligible on or after January 1, 2012, an eligible dentist is allowed a credit for each taxable year, not to exceed $12,000, against the taxes due under this Part. The credit may be claimed in the first year that the eligible dentist meets the conditions of eligibility for at least 6 months and each of the 4 subsequent years. The credit is not refundable.

[ 2011, c. 434, §1 (AMD) .]

3. Eligibility limitation; certification. The oral health program shall certify up to 5 eligible dentists in each year in 2009, 2010 and 2011 and up to 6 additional eligible dentists in each year from 2012 through 2015. Additional dentists may not be certified after 2015. The oral health program shall monitor certified dentists to ensure that they continue to be eligible for the credit under this section and shall decertify any dentist who ceases to meet the conditions of eligibility. The oral health program shall notify the bureau whenever a dentist is certified or decertified. A decertified dentist ceases to be eligible for the credit under this section beginning with the tax year during which the dentist is decertified.

[ 2011, c. 434, §2 (AMD) .]

4. Review. By March 1, 2011, the oral health program shall submit to the joint standing committee of the Legislature having jurisdiction over taxation matters a report that analyzes the effectiveness of the credit provided by this section in attracting dentists to underserved areas and recommending whether the credit should be retained, repealed or amended. The committee may submit legislation to the First Regular Session of the 125th Legislature related to the report.

[ 2009, c. 141, §2 (NEW) .]

5. Rules. The Department of Health and Human Services may adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 141, §2 (NEW) .]

6. Repeal. This section is repealed December 31, 2020.

[ 2011, c. 434, §3 (AMD) .]

SECTION HISTORY

2009, c. 141, §2 (NEW). 2011, c. 434, §§1-3 (AMD).



36 §5219-EE. Maine Public Employees Retirement System innovation finance credit (WHOLE SECTION TEXT EFFECTIVE UNTIL 4/16/29) (WHOLE SECTION TEXT REPEALED 4/16/29)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 4/16/29)

(WHOLE SECTION TEXT REPEALED 4/16/29)

1. Credit allowed. The Finance Authority of Maine is authorized to issue to the Maine Public Employees Retirement System, referred to in this section as "the retirement system," a refundable credit against the taxes imposed by this Part in an amount certified by the Finance Authority of Maine as equal either to $4,000,000 or 80% of any loss of capital sustained in the innovation finance program established under Title 10, section 1026-T, whichever is less. Upon receipt of a certification as provided in Title 10, section 1026-T, subsection 4, paragraph E, the Department of Administrative and Financial Services, Bureau of Revenue Services shall pay the amount certified to the retirement system as provided in that subsection.

[ 2009, c. 633, §5 (NEW) .]

2. Reimbursement by the retirement system. In the event that the retirement system incurs a loss and redeems a credit under this section and the retirement system subsequently achieves an aggregate return on all of its investments under the innovation finance program under Title 10, section 1026-T that exceeds an annualized return of 8%, the retirement system shall reimburse the State in an amount equal to the total amount of credits paid to the retirement system under this section.

[ 2009, c. 633, §5 (NEW) .]

3. Limitations. A credit under this section may not be redeemed for any loss occurring after July 1, 2028. Pursuant to Title 10, section 1026-T, total credits redeemed may not exceed $20,000,000.

[ 2009, c. 633, §5 (NEW) .]

4. Audit. The State Tax Assessor may audit any transactions necessary to verify the amount of credits claimed or redeemed under this section. If the assessor determines that a credit larger than that authorized by this section has been received, the assessor may enforce repayment of the overpayment by assessment pursuant to the provisions of chapter 7 or may apply the overpayment against subsequent redemptions made pursuant to this section.

[ 2009, c. 633, §5 (NEW) .]

5. Repeal. This section is repealed April 16, 2029.

[ 2009, c. 633, §5 (NEW) .]

SECTION HISTORY

2009, c. 633, §5 (NEW).



36 §5219-FF. Credit for wellness programs

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Employee" means an individual who performs services for an employing unit. [2011, c. 90, Pt. H, §7 (NEW); 2011, c. 90, Pt. H, §8 (AFF).]

B. "Employing unit" has the same meaning as in Title 26, section 1043, subsection 10. [2011, c. 90, Pt. H, §7 (NEW); 2011, c. 90, Pt. H, §8 (AFF).]

C. "Qualified wellness program expenditure" means an expenditure made by an employing unit to develop, institute and maintain a wellness program. [2011, c. 90, Pt. H, §7 (NEW); 2011, c. 90, Pt. H, §8 (AFF).]

D. "Wellness program" means a program instituted by an employing unit that improves employee health, morale and productivity, including, without limitation:

(1) Health education programs;

(2) Behavioral change programs, such as counseling or seminars or classes on nutrition, stress management or smoking cessation; and

(3) Incentive awards to employees who engage in regular physical activity. [2011, c. 90, Pt. H, §7 (NEW); 2011, c. 90, Pt. H, §8 (AFF).]

[ 2011, c. 90, Pt. H, §7 (NEW); 2011, c. 90, Pt. H, §8 (AFF) .]

2. Credit allowed. A taxpayer constituting an employing unit with 20 or fewer employees, on an average monthly basis during the taxable year, is allowed a credit against the tax imposed by this Part for each taxable year beginning on or after January 1, 2014 for a qualified wellness program expenditure made during the taxable year.

[ 2011, c. 90, Pt. H, §7 (NEW); 2011, c. 90, Pt. H, §8 (AFF) .]

3. Record keeping. An employing unit seeking a credit under subsection 2 is responsible for recording the amount of time employees engage in wellness programs for which the employing unit is claiming an expense.

[ 2011, c. 90, Pt. H, §7 (NEW); 2011, c. 90, Pt. H, §8 (AFF) .]

4. Limit; carry-over. The total credit for each taxpayer under this section is limited to $100 per employee or $2,000, whichever is less, per tax year. The credit may not reduce the tax otherwise due under this Part to less than zero. A taxpayer entitled to a credit under this section for any taxable year may carry over the portion, as reduced from year to year, of any unused credit and apply it to the tax liability for any one or more of the next succeeding 5 taxable years.

[ 2011, c. 90, Pt. H, §7 (NEW); 2011, c. 90, Pt. H, §8 (AFF) .]

SECTION HISTORY

2011, c. 90, Pt. H, §7 (NEW). 2011, c. 90, Pt. H, §8 (AFF).



36 §5219-GG. Maine capital investment credit

1. Credit allowed. A taxpayer that claims a depreciation deduction under the Code, Section 168(k) for property placed in service in the State during the taxable year beginning in 2011 or 2012 is allowed a credit against the taxes imposed by this Part in an amount equal to 10% of the amount claimed for the taxable year under the Code, Section 168(k) with respect to that property, except for excluded property under subsection 2.

A. [2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RP).]

B. [2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RP).]

C. [2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RP).]

D. [2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RP).]

E. [2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RP).]

F. [2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RP).]

G. [2013, c. 331, Pt. C, §41 (AFF); 2013, c. 331, Pt. C, §36 (RP).]

H. [2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RP).]

I. [2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RP).]

J. [2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RP).]

[ 2013, c. 331, Pt. C, §36 (AMD); 2013, c. 331, Pt. C, §41 (AFF) .]

2. Certain property excluded. The following property is not eligible for the credit under this section:

A. Property owned by a public utility as defined by Title 35-A, section 102; [2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RPR).]

B. Property owned by a person that provides radio paging services as defined by Title 35-A, section 102; [2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RPR).]

C. Property owned by a person that provides mobile telecommunications services as defined by Title 35-A, section 102; [2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RPR).]

D. Property owned by a cable television company as defined by Title 30-A, section 2001; [2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RPR).]

E. Property owned by a person that provides satellite-based direct television broadcast services; [2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RPR).]

F. Property owned by a person that provides multichannel, multipoint television distribution services; and [2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RPR).]

G. Property that is not in service in the State for the entire 12-month period following the date it is placed in service in the State. [2011, c. 548, §32 (NEW); 2011, c. 548, §36 (AFF).]

[ 2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RPR) .]

3. Limitations; carry-forward. The credit allowed under subsection 1 may not reduce the tax otherwise due under this Part to less than zero. Any unused portion of the credit may be carried forward to the following year or years for a period not to exceed 20 years.

[ 2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RPR) .]

4. Recapture. The credit allowed under this section must be fully recaptured to the extent claimed by the taxpayer if the property forming the basis of the credit is not used in the State for the entire 12-month period following the date it is placed in service in the State. The credit must be recaptured by filing an amended return in accordance with section 5227-A for the tax year in which that property was used to calculate the credit under this section. The amended return must reflect the credit disallowed and the income modifications required by section 5122, subsection 1, paragraph FF and section 5200-A, subsection 1, paragraph Y with respect to that property.

[ 2011, c. 548, §36 (AFF); 2011, c. 548, §32 (RPR) .]

SECTION HISTORY

2011, c. 380, Pt. O, §17 (NEW). 2011, c. 380, Pt. O, §18 (AFF). 2011, c. 380, Pt. Q, §6 (NEW). 2011, c. 380, Pt. Q, §7 (AFF). 2011, c. 548, §36 (AFF). 2011, c. 548, §32 (RPR). 2011, c. 563, §13 (AMD). 2013, c. 331, Pt. C, §36 (AMD). 2013, c. 331, Pt. C, §41 (AFF).



36 §5219-HH. New markets capital investment credit

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Applicable percentage" means 0% for each of the first 2 credit allowance dates, 7% for the 3rd credit allowance date and 8% for the next 4 credit allowance dates. [2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF).]

B. "Authority" means the Finance Authority of Maine. [2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF).]

C. "Commissioner" means the Commissioner of Administrative and Financial Services. [2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF).]

D. "Credit allowance date" means, with respect to any qualified equity investment, the date on which the investment is initially made and each of the 6 anniversary dates of the date thereafter. [2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF).]

E. "Long-term debt security" means any debt instrument issued by a qualified community development entity, at par value or a premium, with an original maturity date of at least 7 years from the date of its issuance, with no acceleration of repayment, amortization or prepayment features prior to its original maturity date. The qualified community development entity that issues the debt instrument may not make cash interest payments on the debt instrument during the period commencing with its issuance and ending on its final credit allowance date in excess of the cumulative operating income, as defined in the regulations adopted pursuant to the Code, Section 45D, of the qualified community development entity for the same period prior to giving effect to interest expense on such debt instrument. This paragraph does not limit the holder's ability to accelerate payments on the debt instrument in situations when the qualified community development entity has defaulted on covenants designed to ensure compliance with this section; section 191, subsection 2, paragraph SS; section 2533; and Title 10, section 1100-Z or the Code, Section 45D. [2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF).]

F. "Purchase price" means the amount of the investment in the qualified community development entity for the qualified equity investment. [2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF).]

G. "Qualified active low-income community business" has the same meaning as in the Code, Section 45D and includes any entity making an investment under this section if, for the most recent calendar year ending prior to the date of the investment:

(1) At least 50% of the total gross income of the entity was derived from the active conduct of business activity of the entity within any municipality where the average annual unemployment rate for that year was higher than the state average unemployment rate;

(2) A substantial portion of the use of the tangible property of the entity was within any location of the State where the average annual unemployment rate for that year was higher than the state average unemployment rate; or

(3) A substantial portion of the services performed by the entity by its employees was performed in a municipality where the average annual unemployment rate for that year was higher than the state average unemployment rate. [2013, c. 331, Pt. C, §37 (AMD); 2013, c. 331, Pt. C, §41 (AFF).]

H. "Qualified community development entity" has the same meaning as in the Code, Section 45D, except that the entity must have entered into or be controlled by or under common control of an entity that has entered into an allocation agreement with the Community Development Financial Institutions Fund of the United States Department of the Treasury with respect to credits authorized by the Code, Section 45D. [2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF).]

I. "Qualified equity investment" means any equity investment in, or long-term debt security issued by, a qualified community development entity that:

(1) Has at least 85% of its cash purchase price used by the issuer to make qualified low-income community investments in qualified active low-income community businesses located in the State by the 2nd anniversary of the initial credit allowance date;

(2) Is acquired after December 31, 2011 at its original issuance solely in exchange for cash; and

(3) Is designated by the issuer as a qualified equity investment and is certified by the authority pursuant to Title 10, section 1100-Z, subsection 3, paragraph G. "Qualified equity investment" includes any qualified equity investment that does not meet the provisions of Title 10, section 1100-Z, subsection 3, paragraph G if the investment was a qualified equity investment in the hands of a prior holder. The qualified community development entity shall keep sufficiently detailed books and records with respect to the investments made with the proceeds of the qualified equity investments to allow the direct tracing of the proceeds into qualified low-income community investments in qualified active low-income community businesses in the State. [2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF).]

J. "Qualified low-income community investment" means any capital or equity investment in, or loan to, any qualified active low-income community business made after September 28, 2011. Except as otherwise provided in this paragraph, with respect to any one qualified active low-income community business, the maximum amount of qualified low-income community investments that may be made with the proceeds of qualified equity investments that have been certified under Title 10, section 1100-Z, subsection 3, paragraph G is $10,000,000 per project constructed, maintained or operated by the qualified active low-income community business whether made by one or several qualified community development entities. With respect to investments in a qualified active low-income community business that is a manufacturing or value-added production enterprise, the limit on the qualified low-income community investment is $40,000,000 per project constructed, maintained or operated by the qualified active low-income community business. For the purposes of this paragraph, with respect to projects to which the $10,000,000 limitation applies, "project" includes all land, buildings, structures, machinery and equipment located at the same location and constructed, maintained or operated by the qualified active low-income community business. For the purposes of this paragraph, with respect to projects to which the $40,000,000 limitation applies, "project" means, and refers separately to, each manufacturing or value-added production facility that projects to create or retain more than 200 jobs, including the land, buildings, structures, machinery and equipment functionally related to, and integrated with, the manufacturing or production process conducted on the site of that facility. "Project" does not mean or include the component pieces of an integrated manufacturing or production process conducted on the site of a particular facility. [2013, c. 75, §1 (AMD).]

[ 2013, c. 75, §1 (AMD); 2013, c. 331, Pt. C, §37 (AMD); 2013, c. 331, Pt. C, §41 (AFF) .]

2. Credit allowed. A person that holds a qualified equity investment certified by the authority pursuant to Title 10, section 1100-Z, subsection 3, paragraph G on a credit allowance date that falls within the taxable year is allowed a credit equal to the applicable percentage that applies to the credit allowance date multiplied by the purchase price paid for the qualified equity investment. Notwithstanding any other provision of law, other than the recapture provisions of subsection 7, the person, and any subsequent person, that is the holder of the credit certificate issued by the authority for a qualified equity investment is entitled, in the aggregate, to the entire 39% credit amount computed with respect to the 7 credit allowance dates. In no event may the credit amount in the aggregate exceed 39% for any single qualified equity investment certified by the authority.

[ 2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF) .]

3. Memorandum of agreement. Upon receipt of the authority's written notice of the certification of a qualified equity investment's tax credit eligibility, the commissioner shall enter into an agreement on behalf of the State with the person eligible to claim the credit pursuant to Title 10, section 1100-Z, subsection 3, paragraph G. That agreement must provide that the State shall, with the exception of recapture pursuant to subsection 7, allow the tax credit as provided for in subsection 2 and recognize that the person named as eligible for tax credit pursuant to Title 10, section 1100-Z, subsection 3, paragraph G is entitled to claim the tax credits and the respective tax credit amounts in the aggregate, to the entire 39% credit amount computed with respect to the 7 credit allowance dates.

[ 2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF) .]

4. Carry-over to succeeding year. Any unused portion of the credit may be carried over to the following taxable year or years, except that the carry-over period for unused credit amounts may not exceed 20 years.

[ 2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF) .]

5. Pass-through entity; allocation of the credit. Credits allowed pursuant to this section to a partnership, limited liability company, S corporation or other similar pass-through entity must be allocated to the partners, members, shareholders or other owners in accordance with section 5219-G or pursuant to an executed agreement among the partners, members or shareholders or other owners documenting an alternate allocation method.

[ 2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF) .]

6. Credit refundable. The credit allowed under this section is fully refundable.

[ 2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF) .]

7. Recapture of credits. The State Tax Assessor may recapture all of the credit allowed under this section if:

A. Any amount of federal tax credits available with respect to a qualified equity investment that is eligible for a tax credit under this section is recaptured under the Code, Section 45D. In such a case, the recapture must be proportionate to the federal recapture with respect to the qualified equity investment; [2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF).]

B. The qualified community development entity redeems or makes a principal repayment with respect to the qualified equity investment that generated the tax credit prior to the final credit allowance date of the qualified equity investment. In such a case, the recapture must be proportionate to the amount of the redemption or repayment with respect to the qualified equity investment; or [2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF).]

C. The qualified community development entity fails to invest at least 85% of the purchase price of the qualified equity investment in qualified low-income community investments in qualified active low-income community businesses located in the State within 24 months of the issuance of the qualified equity investment and maintain this level of investment in qualified low-income community investments in qualified active low-income community businesses located in the State until the last credit allowance date for the qualified equity investment. For purposes of calculating the amount of qualified low-income community investments held by a qualified community development entity, an investment is considered held by the qualified community development entity even if the investment has been sold or repaid as long as the qualified community development entity reinvests an amount equal to the capital returned to or recovered from the original investment, exclusive of any profits realized, in another qualified active low-income community business in this State within 12 months of the receipt of the capital. A qualified community development entity may not be required to reinvest capital returned from qualified low-income community investments after the 6th anniversary of the issuance of the qualified equity investment, the proceeds of which were used to make the qualified low-income community investment, and the qualified low-income community investment is considered to be held by the issuer through the qualified equity investment's final credit allowance date. [2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF).]

The qualified community development entity must be provided 90 days to cure any deficiency indicated in the authority's original recapture notice and avoid such recapture. If the entity fails or is unable to cure the deficiency within the 90-day period, the assessor shall provide the qualified community development entity and the person from whom the credit is to be recaptured with a final order of recapture. Any amount of tax credits for which a final recapture order has been issued must be recaptured from the person that actually claimed the tax credit.

[ 2011, c. 548, §33 (NEW); 2011, c. 548, §35 (AFF) .]

SECTION HISTORY

2011, c. 548, §33 (NEW). 2011, c. 548, §35 (AFF). 2011, c. 657, Pt. P, §1 (AMD). 2013, c. 75, §1 (AMD). 2013, c. 331, Pt. C, §37 (AMD). 2013, c. 331, Pt. C, §41 (AFF).



36 §5219-II. Property tax fairness credit

For tax years beginning on or after January 1, 2013 and before January 1, 2014, a Maine resident individual is allowed a property tax fairness credit as computed under this section against the taxes imposed under this Part. [2013, c. 551, §2 (AMD).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Benefit base" means property taxes paid by the resident individual during the tax year on the individual's homestead in this State or rent constituting property taxes paid by the resident individual during the tax year on a homestead in the State. [2013, c. 368, Pt. L, §1 (NEW).]

B. "Dwelling" means an individual house or apartment, duplex unit, cooperative unit, condominium unit, mobile home or mobile home pad. [2013, c. 368, Pt. L, §1 (NEW).]

C. "Homestead" means the dwelling owned or rented by the taxpayer or held in a revocable living trust for the benefit of the taxpayer and occupied by the taxpayer and the taxpayer's dependents as a home, and may consist of a part of a multidwelling or multipurpose building and a part of the land, up to 10 acres, upon which it is built. "Owned" includes a vendee in possession under a land contract, one or more joint tenants or tenants in common and possession under a legally binding agreement that allows the owner of the dwelling to transfer the property but continue to occupy the dwelling as a home until some future event stated in the agreement. [2013, c. 368, Pt. L, §1 (NEW).]

D. "Rent constituting property taxes" means 25% of the gross rent actually paid in cash or its equivalent during the tax year solely for the right of occupancy of a homestead in the State. "Rent constituting property taxes" does not include rent subsidized by government programs that limit housing costs to a percentage of household income except that this exclusion does not apply to persons receiving social security disability or supplemental security income disability benefits. For the purposes of this paragraph, "gross rent" means rent paid at arm's length solely for the right of occupancy of a homestead, exclusive of charges for any utilities, services, furniture, furnishings or personal property appliances furnished by the landlord as part of the rental agreement, whether or not expressly set out in the rental agreement. If the landlord and tenant have not dealt with each other at arm's length, and the assessor is satisfied that the gross rent charged was excessive, the assessor may adjust the gross rent to a reasonable amount for purposes of this section. [2013, c. 368, Pt. L, §1 (NEW).]

[ 2013, c. 368, Pt. L, §1 (NEW) .]

2. Credit. A resident individual filing a single or married separate return or resident spouses filing joint returns with Maine adjusted gross income up to $40,000 are allowed a credit against the taxes imposed under this Part in an amount equal to 40% of the amount by which the benefit base exceeds 10% of the resident individual's or the resident spouses' total Maine adjusted gross income as defined under section 5102, subsection 1-C, paragraph A that is greater than zero. The credit may not exceed $300 for resident individuals under 70 years of age as of the last day of the taxable year and $400 for resident individuals 70 years of age and older as of the last day of the taxable year. In the case of married individuals filing a joint return, only one spouse is required to be 70 years of age and older to qualify for the $400 credit limitation. In the case of resident married individuals filing separate returns, each of whom claim the credit on the same homestead, the credit for each spouse may not exceed $150 if, for the taxable year, neither spouse was a resident individual 70 years of age or older or $200 if, for the taxable year, at least one spouse was 70 years of age or older.

[ 2013, c. 368, Pt. L, §1 (NEW) .]

3. Refundability of credit. The tax credit is refundable after the application of nonrefundable credits.

§5219-II. Maine capital investment credit for 2013 (As enacted by PL 2013, c. 368, Pt. TT, §18 is REALLOCATED TO TITLE 36, SECTION 5219-JJ)

[ 2013, c. 368, Pt. L, §1 (NEW) .]

SECTION HISTORY

RR 2013, c. 1, §54 (RAL). 2013, c. 368, Pt. L, §1 (NEW). 2013, c. 368, Pt. TT, §18 (NEW). 2013, c. 551, §2 (AMD).



36 §5219-JJ. Maine capital investment credit for 2013 (REALLOCATED FROM TITLE 36, SECTION 5219-II)

(REALLOCATED FROM TITLE 36, SECTION 5219-II)

1. Credit allowed. A taxpayer that claims a depreciation deduction under the Code, Section 168(k) for property placed in service in the State during the taxable year beginning in 2013 is allowed a credit against the taxes imposed by this Part in an amount equal to 9% of the amount of the net increase in the depreciation deduction reported as an addition to income for the taxable year under section 5122, subsection 1, paragraph HH, subparagraph (1) or section 5200-A, subsection 1, paragraph AA, subparagraph (1) with respect to that property, except for excluded property under subsection 2.

[ RR 2013, c. 1, §54 (RAL) .]

2. Certain property excluded. The following property is not eligible for the credit under this section:

A. Property owned by a public utility as defined by Title 35-A, section 102, subsection 13; [RR 2013, c. 1, §54 (RAL).]

B. Property owned by a person that provides radio paging services as defined by Title 35-A, section 102, subsection 15; [RR 2013, c. 1, §54 (RAL).]

C. Property owned by a person that provides mobile telecommunications services as defined by Title 35-A, section 102, subsection 9-A; [RR 2013, c. 1, §54 (RAL).]

D. Property owned by a cable television company as defined by Title 30-A, section 2001, subsection 2; [RR 2013, c. 1, §54 (RAL).]

E. Property owned by a person that provides satellite-based direct television broadcast services; [RR 2013, c. 1, §54 (RAL).]

F. Property owned by a person that provides multichannel, multipoint television distribution services; and [RR 2013, c. 1, §54 (RAL).]

G. Property that is not in service in the State for the entire 12-month period following the date it is placed in service in the State. [RR 2013, c. 1, §54 (RAL).]

[ RR 2013, c. 1, §54 (RAL) .]

3. Limitations; carry-forward. The credit allowed under subsection 1 may not reduce the tax otherwise due under this Part to less than zero. Any unused portion of the credit may be carried forward to the following year or years for a period not to exceed 20 years.

[ RR 2013, c. 1, §54 (RAL) .]

4. Recapture. The credit allowed under this section must be fully recaptured to the extent claimed by the taxpayer if the property forming the basis of the credit is not used in the State for the entire 12-month period following the date it is placed in service in the State. The credit must be recaptured by filing an amended return in accordance with section 5227-A for the tax year in which that property was used to calculate the credit under this section. The amended return must reflect the credit disallowed and the income modifications required by section 5122, subsection 1, paragraph HH and section 5200-A, subsection 1, paragraph AA with respect to that property.

[ RR 2013, c. 1, §54 (RAL) .]

SECTION HISTORY

RR 2013, c. 1, §54 (RAL).



36 §5219-KK. Property tax fairness credit for tax years beginning on or after January 1, 2014

For tax years beginning on or after January 1, 2014, a Maine resident individual is allowed a property tax fairness credit as computed under this section against the taxes imposed under this Part. [2013, c. 551, §3 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Benefit base" means property taxes paid by a resident individual during the tax year on the resident individual's homestead in this State or rent constituting property taxes paid by the resident individual during the tax year on a homestead in the State not exceeding the following amounts:

(1) For persons filing as single individuals, $2,000;

(2) For persons filing joint returns or as heads of households that claim no more than 2 personal exemptions, $2,600;

(3) For persons filing joint returns or as heads of households that claim 3 or more personal exemptions, $3,200; and

(4) For married individuals filing separate returns, 1/2 of the amount under subparagraph (2) or (3), whichever would apply if the individual had filed a joint return for the taxable year with the individual's spouse. [2013, c. 551, §3 (NEW).]

B. "Dwelling" means an individual house or apartment, duplex unit, cooperative unit, condominium unit, mobile home or mobile home pad. [2013, c. 551, §3 (NEW).]

C. "Homestead" means the dwelling owned or rented by a taxpayer or held in a revocable living trust for the benefit of the taxpayer and occupied by the taxpayer and the taxpayer's dependents as a home and may consist of a part of a multidwelling or multipurpose building and a part of the land, up to 10 acres, upon which it is built. For purposes of this paragraph, "owned" includes a vendee in possession under a land contract, one or more joint tenants or tenants in common and possession under a legally binding agreement that allows the owner of the dwelling to transfer the property but continue to occupy the dwelling as a home until some future event stated in the agreement. [2013, c. 551, §3 (NEW).]

D. "Income" means federal adjusted gross income increased by the following amounts:

(1) Trade or business losses; capital losses; any net loss resulting from combining the income or loss from rental real estate and royalties, the income or loss from partnerships and S corporations, the income or loss from estates and trusts, the income or loss from real estate mortgage investment conduits and the net farm rental income or loss; any loss associated with the sale of business property; and farm losses included in federal adjusted gross income;

(2) Interest received to the extent not included in federal adjusted gross income;

(3) Payments received under the federal Social Security Act and railroad retirement benefits to the extent not included in federal adjusted gross income; and

(4) The following amounts deducted in arriving at federal adjusted gross income:

(a) Educator expenses pursuant to the Code, Section 62(a)(2)(D);

(b) Certain business expenses of performing artists pursuant to the Code, Section 62(a)(2)(B);

(c) Certain business expenses of government officials pursuant to the Code, Section 62(a)(2)(C);

(d) Certain business expenses of reservists pursuant to the Code, Section 62(a)(2)(E);

(e) Health savings account deductions pursuant to the Code, Section 62(a)(16) and Section 62(a)(19);

(f) Moving expenses pursuant to the Code, Section 62(a)(15);

(g) The deductible part of self-employment tax pursuant to the Code, Section 164(f);

(h) The deduction for self-employed SEP, SIMPLE and qualified plans pursuant to the Code, Section 62(a)(6);

(i) The self-employed health insurance deduction pursuant to the Code, Section 162(1);

(j) The penalty for early withdrawal of savings pursuant to the Code, Section 62(a)(9);

(k) Alimony paid pursuant to the Code, Section 62(a)(10);

(l) The IRA deduction pursuant to the Code, Section 62(a)(7);

(m) The student loan interest deduction pursuant to the Code, Section 62(a)(17);

(n) The tuition and fees deduction pursuant to the Code, Section 62(a)(18); and

(o) The domestic production activities deduction pursuant to the Code, Section 199. [2013, c. 551, §3 (NEW).]

E. "Rent constituting property taxes" means 15% of the gross rent actually paid in cash or its equivalent during the tax year solely for the right of occupancy of a homestead in the State. For the purposes of this paragraph, "gross rent" means rent paid at arm's length solely for the right of occupancy of a homestead, exclusive of charges for any utilities, services, furniture, furnishings or personal property appliances furnished by the landlord as part of the rental agreement, whether or not expressly set out in the rental agreement. If the landlord and tenant have not dealt with each other at arm's length, and the assessor is satisfied that the gross rent charged was excessive, the assessor may adjust the gross rent to a reasonable amount for purposes of this section. [2013, c. 551, §3 (NEW).]

[ 2013, c. 551, §3 (NEW) .]

2. Credit. A resident individual is allowed a credit against the taxes imposed under this Part in an amount equal to 50% of the amount by which the benefit base for the resident individual exceeds 6% of the resident individual's income. The credit may not exceed $600 for resident individuals under 65 years of age as of the last day of the taxable year or $900 for resident individuals 65 years of age and older as of the last day of the taxable year. In the case of married individuals filing a joint return, only one spouse is required to be 65 years of age or older to qualify for the $900 credit limitation. In the case of resident married individuals filing separate returns, each of whom claims the credit on the same homestead, the credit for each spouse may not exceed $300 if, for the taxable year, neither spouse was a resident individual 65 years of age or older or $450 if, for the taxable year, at least one spouse was 65 years of age or older.

[ 2013, c. 551, §3 (NEW) .]

3. Refundability of credit. The tax credit under this section is refundable after the application of nonrefundable credits.

(Section 5219-KK as enacted by PL 2013, c. 599, §1 is REALLOCATED TO TITLE 36, SECTION 5219-LL)

[ 2013, c. 551, §3 (NEW) .]

SECTION HISTORY

RR 2013, c. 2, §46 (RAL). 2013, c. 551, §3 (NEW). 2013, c. 599, §1 (NEW).



36 §5219-LL. Primary care access credit (REALLOCATED FROM TITLE 36, SECTION 5219-KK)

(REALLOCATED FROM TITLE 36, SECTION 5219-KK)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Eligible primary care professional" means a person licensed under Title 32, chapter 31, subchapter 3 or subchapter 4; Title 32, chapter 36, subchapter 4; or Title 32, chapter 48, subchapter 2 and who, on or after January 1, 2013:

(1) Practices primary care medicine in the State as part of an existing health care practice in an underserved area or establishes a new health care practice or purchases an existing health care practice in an underserved area;

(2) Agrees to practice full time for at least 5 years following certification under subsection 3 in an underserved area;

(3) Is certified under subsection 3 to be eligible by the Department of Health and Human Services; and

(4) Has an unpaid student loan owed to an institution for course work directly related to that person's training in primary care medicine. [2015, c. 108, §1 (AMD); 2015, c. 108, §2 (AFF).]

B. "Underserved area" means an area in the State that is a health professional shortage area or medically underserved area or that contains a medically underserved population as defined by the federal Department of Health and Human Services, Health Resources and Services Administration. [RR 2013, c. 2, §46 (RAL).]

[ 2015, c. 108, §1 (AMD); 2015, c. 108, §2 (AFF) .]

2. Credit. For tax years beginning on or after January 1, 2014 but before January 1, 2019, an eligible primary care professional is allowed a credit against the taxes due under this Part as follows.

A. The credit may be claimed in the first year that the eligible primary care professional meets the conditions of eligibility for at least 6 months and each of the 4 subsequent years or until the student loan of the eligible primary care professional is paid in full, whichever comes first. [RR 2013, c. 2, §46 (RAL).]

B. The credit may be claimed in an amount equal to the annual payments made on the student loan not to exceed $6,000 in the first year, $9,000 in the 2nd year, $12,000 in the 3rd year, $15,000 in the 4th year and $18,000 in the 5th year. [RR 2013, c. 2, §46 (RAL).]

C. The credit may not reduce the tax due under this Part to less than zero. [RR 2013, c. 2, §46 (RAL).]

[ RR 2013, c. 2, §46 (RAL) .]

3. Eligibility limitation; certification. The Department of Health and Human Services shall certify up to 5 eligible primary care professionals each year. The Department of Health and Human Services shall monitor certified primary care professionals to ensure that they continue to be eligible for the credit under this section and shall decertify any primary care professional who ceases to meet the conditions of eligibility. The Department of Health and Human Services shall notify the bureau whenever a primary care professional is certified or decertified. A decertified primary care professional ceases to be eligible for the credit under this section beginning with the tax year during which the primary care professional is decertified.

[ RR 2013, c. 2, §46 (RAL) .]

4. Rules. The Department of Health and Human Services may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ RR 2013, c. 2, §46 (RAL) .]

5. Annual report. By January 15, 2016 and annually thereafter, the Department of Health and Human Services and the bureau shall submit a report to the joint standing committee of the Legislature having jurisdiction over taxation matters. The report must indicate the number of eligible primary care professionals certified and decertified each year by the Department of Health and Human Services pursuant to this section and the total annual loss of revenue attributable to the credit under subsection 2.

[ RR 2013, c. 2, §46 (RAL) .]

SECTION HISTORY

RR 2013, c. 2, §46 (RAL). 2015, c. 108, §1 (AMD). 2015, c. 108, §2 (AFF).



36 §5219-MM. Maine capital investment credit for 2014

1. Credit allowed. A taxpayer that claims a depreciation deduction under the Code, Section 168(k) for property placed in service in the State during the taxable year beginning in 2014 is allowed a credit against the taxes imposed by this Part in an amount equal to 9% of the amount of the net increase in the depreciation deduction reported as an addition to income for the taxable year under section 5122, subsection 1, paragraph II, subparagraph (1) or section 5200-A, subsection 1, paragraph BB, subparagraph (1) with respect to that property, except for excluded property under subsection 2.

[ 2015, c. 1, §14 (NEW) .]

2. Certain property excluded. The following property is not eligible for the credit under this section:

A. Property owned by a public utility as defined in Title 35-A, section 102, subsection 13; [2015, c. 1, §14 (NEW).]

B. Property owned by a person that provides radio paging services as defined in Title 35-A, section 102, subsection 15; [2015, c. 1, §14 (NEW).]

C. Property owned by a person that provides mobile telecommunications services as defined in Title 35-A, section 102, subsection 9-A; [2015, c. 1, §14 (NEW).]

D. Property owned by a cable television company as defined in Title 30-A, section 2001, subsection 2; [2015, c. 1, §14 (NEW).]

E. Property owned by a person that provides satellite-based direct television broadcast services; [2015, c. 1, §14 (NEW).]

F. Property owned by a person that provides multichannel, multipoint television distribution services; and [2015, c. 1, §14 (NEW).]

G. Property that is not in service in the State for the entire 12-month period following the date it is placed in service in the State. [2015, c. 1, §14 (NEW).]

[ 2015, c. 1, §14 (NEW) .]

3. Limitations; carry-forward. The credit allowed under subsection 1 may not reduce the tax otherwise due under this Part to less than zero. Any unused portion of the credit may be carried forward to the following year or years for a period not to exceed 20 years.

[ 2015, c. 1, §14 (NEW) .]

4. Recapture. The credit allowed under this section must be fully recaptured to the extent claimed by the taxpayer if the property forming the basis of the credit is not used in the State for the entire 12-month period following the date it is placed in service in the State. The credit must be recaptured by filing an amended return in accordance with section 5227-A for the tax year in which that property was used to calculate the credit under this section. The amended return must reflect the credit disallowed and the income modifications required by section 5122, subsection 1, paragraph II and section 5200-A, subsection 1, paragraph BB with respect to that property.

[ 2015, c. 1, §14 (NEW) .]

SECTION HISTORY

2015, c. 1, §14 (NEW).






Chapter 823: INCOME TAX RETURNS

36 §5220. Persons required to make returns of income

An income tax return or franchise tax return with respect to the tax imposed by this Part shall be made, on such forms as may be required by the State Tax Assessor, by the following: [1987, c. 402, Pt. A, §189 (RPR).]

1. Resident individuals. Every resident individual:

A. Who is required to file a federal income tax return for the taxable year; or [1987, c. 504, §33 (RPR).]

B. Who, pursuant to this Part, has a Maine individual income tax liability for the taxable year. [1987, c. 819, §10 (AMD).]

C. [1987, c. 504, §33 (RP).]

[ 1987, c. 819, §10 (AMD) .]

2. Nonresident individuals. Every nonresident individual who, pursuant to this Part, has a Maine individual income tax liability for the taxable year. An individual whose only Maine-source income is excluded from Maine adjusted gross income by the threshold contained in section 5142, subsection 8-B is not subject to taxation under this Part and need not file a return;

A. [1987, c. 504, §34 (RP).]

B. [1987, c. 504, §34 (RP).]

[ 2011, c. 380, Pt. CCCC, §3 (AMD); 2011, c. 380, Pt. CCCC, §4 (AFF) .]

3. Resident estates or trusts. Every resident estate or trust that has for the taxable year:

A. Any Maine taxable income as defined in section 5163; [2005, c. 618, §14 (AMD); 2005, c. 618, §22 (AFF).]

B. Gross income of $10,000 or more, regardless of the amount of Maine taxable income; or [2005, c. 618, §14 (AMD); 2005, c. 618, §22 (AFF).]

C. A Maine income tax liability pursuant to this Part; [2005, c. 618, §14 (AMD); 2005, c. 618, §22 (AFF).]

[ 2005, c. 618, §14 (AMD); 2005, c. 618, §22 (AFF) .]

4. Certain nonresident estates or trusts. Every nonresident estate or trust that has for the taxable year:

A. Any Maine taxable income as determined under section 5175-A; [2009, c. 434, §79 (AMD).]

B. Gross income of $10,000 or more, regardless of the amount of Maine taxable income; or [2005, c. 618, §15 (AMD); 2005, c. 618, §22 (AFF).]

C. A Maine income tax liability pursuant to this Part; [2005, c. 618, §15 (AMD); 2005, c. 618, §22 (AFF).]

[ 2009, c. 434, §79 (AMD) .]

5. Certain taxable corporations. Every taxable corporation that is required to file a federal income tax return. A taxable corporation that is a member of an affiliated group and that is engaged in a unitary business with one or more other members of that affiliated group shall file, in addition, a combined report, in accordance with section 5244. The State Tax Assessor may allow 2 or more taxable corporations that are members of an affiliated group and that are engaged in a unitary business to file a single return on which the aggregate Maine income tax liability of all those corporations is reported.

[ 1997, c. 404, §6 (AMD); 1997, c. 404, §10 (AFF) .]

6. Certain financial institutions. Every financial institution, as defined by section 5206-D, subsection 8, that has Maine assets as defined by section 5206-D, subsection 12, or that realizes Maine net income as defined by section 5206-D, subsection 13. A financial institution that is a member of an affiliated group and that is engaged in a unitary business with one or more other members of that affiliated group shall file, in addition, a combined report in accordance with section 5206-G. Two or more financial institutions that are required to file returns under this subsection, that are members of an affiliated group and that are engaged in a unitary business shall file a single return on which the aggregate state tax liability of all those financial institutions is reported, in which case intercompany eliminations must be made as necessary to avoid the duplication of income or assets.

[ 1997, c. 746, §21 (AMD); 1997, c. 746, §24 (AFF) .]

7. Exceptions. A resident individual who does not have a Maine income tax liability pursuant to this Part for the taxable year and who filed a federal income tax return for the taxable year for the sole purpose of claiming a credit under the Code, Section 32 is not required to file a Maine income tax return for that taxable year. The assessor, by rule, may identify other exceptions to the requirements of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 361, §29 (NEW) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 541, §B50 (AMD). 1979, c. 711, §H6 (AMD). 1983, c. 571, §24 (AMD). 1985, c. 535, §§19,20 (AMD). 1985, c. 675, §§2,5 (AMD). 1985, c. 783, §§37,38 (AMD). 1987, c. 402, §§A189,A190 (AMD). 1987, c. 504, §§33-35 (AMD). 1987, c. 819, §§10,11 (AMD). 1997, c. 404, §§6,7 (AMD). 1997, c. 404, §10 (AFF). 1997, c. 746, §21 (AMD). 1997, c. 746, §24 (AFF). 1999, c. 521, §B9 (AMD). 1999, c. 521, §B11 (AFF). 2003, c. 391, §11 (AMD). 2003, c. 391, §14 (AFF). 2003, c. 673, §E2 (AMD). 2003, c. 673, §E3 (AFF). 2005, c. 332, §23 (AMD). 2005, c. 618, §§14,15 (AMD). 2005, c. 618, §22 (AFF). 2009, c. 361, §29 (AMD). 2009, c. 434, §79 (AMD). 2011, c. 380, Pt. CCCC, §3 (AMD). 2011, c. 380, Pt. CCCC, §4 (AFF).



36 §5221. Joint returns by husband and wife

1. General. A husband and wife may make a joint return with respect to the tax imposed by this Part even though one of the spouses has neither gross income nor deductions except that:

A. No joint return shall be made under this part if the spouses are not permitted to file a joint federal income tax return. [P&SL 1969, c. 154, §F (NEW).]

B. If the federal income tax liability of either spouse is determined on a separate federal return their income tax liabilities under this Part shall be determined on separate returns. [P&SL 1969, c. 154, §F (NEW).]

C. Except as provided in subsection 2, if the federal income tax liabilities of husband and wife are determined on a joint federal return, they shall file a joint return under this Part and their tax liabilities shall be joint and several. [1985, c. 783, §39 (AMD).]

D. If neither spouse is required to file a federal income tax return and either or both are required to file an income tax return under this Part, they may elect to file separate or joint returns and pursuant to such election their liabilities shall be separate or joint and several. [P&SL 1969, c. 154, §F (NEW).]

[ 1985, c. 783, §39 (AMD) .]

2. Nonresidents. If both husband and wife are nonresidents and one has no Maine-source income, the spouse having Maine-source income shall file a separate Maine nonresident income tax return, as a single individual, in which event his tax liability shall be separate; but they may elect to determine their joint taxable income as nonresidents, in which case their liabilities shall be joint and several.

If either husband or wife is a resident and the other is a nonresident, they shall file separate Maine income tax returns as single individuals, in which event their tax liabilities shall be separate; but they may elect to determine their joint taxable income as if both were residents and, in that case, their liabilities shall be joint and several.

[ 1985, c. 783, §40 (RPR) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1985, c. 783, §§39,40 (AMD).



36 §5222. Returns by fiduciaries

1. Decedents. An income tax return for any deceased individual shall be made and filed by his executor, administrator, or other person charged with the care of his property. A final return of a decedent shall be due when it would have been due if the decedent had not died.

[ P&SL 1969, c. 154, §F (NEW) .]

2. Individuals under a disability. An income tax return for an individual who is unable to make a return by reason of minority or other disability shall be made and filed by his duly authorized agent, his committee, guardian, conservator, fiduciary or other person charged with the care of his person or property other than a receiver in possession of only a part of the individual's property.

[ P&SL 1969, c. 154, §F (NEW) .]

3. Estates and trusts. The income tax return of an estate or trust shall be made and filed by the fiduciary thereof.

[ P&SL 1969, c. 154, §F (NEW) .]

4. Joint fiduciaries. If 2 or more fiduciaries are acting jointly, the return may be made by any one of them.

[ 1979, c. 541, Pt. A, §238 (AMD) .]

5. Corporations and taxable entities. The income tax return of a taxable corporation or the franchise tax return of a financial institution must be made and filed by an officer of the corporation or financial institution.

[ 1997, c. 404, §8 (AMD); 1997, c. 404, §10 (AFF) .]

6. Cross reference.

[ 2011, c. 655, Pt. QQ, §8 (AFF); 2011, c. 655, Pt. QQ, §5 (RP) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 541, §A238 (AMD). 1985, c. 535, §21 (AMD). 1997, c. 404, §8 (AMD). 1997, c. 404, §10 (AFF). 2011, c. 655, Pt. QQ, §5 (AMD). 2011, c. 655, Pt. QQ, §8 (AFF).



36 §5223. Notice of qualification as receiver (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 2007, c. 438, §104 (RP).



36 §5224. Change of status as resident or nonresident during year (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 711, §H7 (RP).



36 §5224-A. Return of part-year resident

If an individual changes that individual's status as a resident individual or nonresident individual during the taxable year, the individual shall file a nonresident return pursuant to section 5220, subsection 2. That individual's tax shall be computed, pursuant to section 5111, subsection 4, as if that individual were a nonresident individual, except that the numerator of the apportionment ratio shall be comprised of the individual's Maine adjusted gross income, as defined in section 5102, subsection 1-C, paragraph A, for the portion of the taxable year during which that individual was a resident, plus that individual's Maine adjusted gross income as defined in section 5102, subsection 1-C, paragraph B, for the portion of the taxable year during which that individual was a nonresident. The part-year resident shall also be entitled to the credit provided by section 5217-A, computed as if the individual's Maine adjusted gross income for the entire year were comprised only of that portion which is attributed to the portion of the year during which that individual was a resident. [1989, c. 596, Pt. J, §5 (AMD).]

SECTION HISTORY

1979, c. 711, §H8 (NEW). 1985, c. 783, §41 (RPR). 1987, c. 504, §36 (AMD). 1989, c. 596, §J5 (AMD).



36 §5225. Taxable income as resident and nonresident (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 711, §H9 (RP).



36 §5226. Minimum tax and prorating of exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 711, §H9 (RP).



36 §5227. Time for filing returns

The income tax return required by this Part must be filed on or before the date a federal income tax return, without regard to extension, is due to be filed. [2003, c. 588, §18 (AMD).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1985, c. 535, §22 (AMD). 1995, c. 281, §31 (AMD). 1997, c. 746, §22 (AMD). 1997, c. 746, §24 (AFF). 2003, c. 588, §18 (AMD).



36 §5227-A. Requirement to file amended Maine returns

1. Amended return required. A taxpayer shall file an amended Maine return as required in this Part whenever the taxpayer files an amended federal return affecting the taxpayer's liability under this Part, whenever the Internal Revenue Service changes or corrects any item affecting the taxpayer's liability under this Part or whenever for any reason there is a change or correction affecting the taxpayer's liability under this Part.

[ 2003, c. 588, §19 (NEW) .]

2. Amended return filed. The amended Maine return must be filed within 180 days from the date of the final determination of the change or correction or the filing of the federal amended return. For purposes of this subsection, "date of the final determination" means the date on which the earliest of the following events occurs with respect to a federal taxable year:

A. The taxpayer has made payment of an additional income tax liability resulting from a federal audit, the taxpayer has not filed a petition for redetermination or claim for refund for the portions of the audit for which payment was made and the time for filing a petition for redetermination or refund claim has expired; [2011, c. 1, Pt. CC, §3 (NEW); 2011, c. 1, Pt. CC, §5 (AFF).]

B. The taxpayer receives a refund from the United States Treasury that resulted from a federal audit; [2011, c. 1, Pt. CC, §3 (NEW); 2011, c. 1, Pt. CC, §5 (AFF).]

C. The taxpayer signs Form 870-AD or another Internal Revenue Service form consenting to a deficiency or accepting an overassessment; [2011, c. 1, Pt. CC, §3 (NEW); 2011, c. 1, Pt. CC, §5 (AFF).]

D. The taxpayer's time for filing a petition for redetermination with the United States Tax Court expires; [2011, c. 1, Pt. CC, §3 (NEW); 2011, c. 1, Pt. CC, §5 (AFF).]

E. The taxpayer and the Internal Revenue Service enter into a closing agreement; and [2011, c. 1, Pt. CC, §3 (NEW); 2011, c. 1, Pt. CC, §5 (AFF).]

F. A decision from the United States Tax Court, a District Court, a federal court of appeals, the United States Court of Federal Claims or the United States Supreme Court becomes final. [2011, c. 1, Pt. CC, §3 (NEW); 2011, c. 1, Pt. CC, §5 (AFF).]

[ 2011, c. 1, Pt. CC, §3 (AMD); 2011, c. 1, Pt. CC, §5 (AFF) .]

3. Contents of amended return. The amended Maine return must indicate the change or correction and the reason for that change or correction. The amended return constitutes an admission as to the correctness of the change unless the taxpayer includes with the return a written explanation of the reason the change or correction is erroneous. If the taxpayer files an amended federal return, a copy of the amended federal return must be attached to the amended Maine return.

[ 2003, c. 588, §19 (NEW) .]

4. Additional requirements. The State Tax Assessor may require additional information to be filed with the amended Maine return. The assessor may prescribe exceptions to the requirements of this section.

[ 2003, c. 588, §19 (NEW) .]

SECTION HISTORY

2003, c. 588, §19 (NEW). 2011, c. 1, Pt. CC, §3 (AMD). 2011, c. 1, Pt. CC, §5 (AFF).



36 §5228. Estimated tax

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Allowable credits" means the total amount of any payments with regard to a taxpayer which have been or will be paid to the Bureau of Revenue Services prior to the date the payment against which they are to be used as a credit is due and which are available to offset any estimated tax liability. [1985, c. 691, §§35, 48 (NEW); 1997, c. 526, §14 (AMD).]

B. "Estimated tax" means the total amount of tax that a person estimates will be due for a taxable year under this Part, exclusive of a withholder's liability for taxes withheld, less any allowable credits for that taxable year. [2007, c. 438, §105 (AMD).]

C. "Period of underpayment" is the period of time from the date the installment is due until the underpayment is satisfied or until the tax return to which the estimate installment applies is due, whichever is less. [1985, c. 691, §§35, 48 (NEW).]

D. "Unusual event" means, with respect to that portion of the tax year applicable to the required installment, receipt by an individual taxpayer of taxable income that is not subject to withholding of Maine income tax when the amount exceeds the taxable income not subject to withholding of Maine income tax received by the taxpayer during the same period of the previous tax year by at least $500,000. [2009, c. 1, Pt. I, §1 (NEW); 2009, c. 1, Pt. I, §6 (AFF).]

[ 2009, c. 1, Pt. I, §1 (AMD); 2009, c. 1, Pt. I, §6 (AFF) .]

2. Requirement to pay estimated tax. Every person subject to taxation under this Part shall make payment of estimated tax as required by this Part. The requirement to make estimated tax payments is waived if:

A. [1985, c. 691, §§35, 48 (RP).]

B. [1985, c. 691, §§35, 48 (RP).]

C. The person's tax liability pursuant to this Part, exclusive of a withholder's liability for taxes withheld, reduced by allowable credits for the taxable year, is less than $1,000 for the taxable year; or [2009, c. 1, Pt. I, §2 (NEW); 2009, c. 1, Pt. I, §6 (AFF).]

D. The person had less than $1,000 tax liability under this Part for the preceding taxable year. This paragraph does not apply with respect to an unusual event. [2009, c. 1, Pt. I, §2 (NEW); 2009, c. 1, Pt. I, §6 (AFF).]

[ 2009, c. 1, Pt. I, §6 (AFF); 2009, c. 1, Pt. I, §2 (RPR) .]

3. Amount of estimated tax to be paid. Every person required to make payment of estimated tax is liable for an estimated tax that is no less than the smaller of the amounts determined pursuant to paragraphs A and B, except that large corporations as defined in the Code, Section 6655(g), are subject only to paragraph B, except as provided in subsection 5, paragraph C and individual taxpayers encountering an unusual event are subject only to paragraph B with respect to the unusual event, except as provided in subsection 5, paragraph D:

A. An amount equal to the person's tax liability under this Part for the preceding taxable year, if that preceding year was a taxable year of 12 months; or [2007, c. 438, §107 (AMD).]

B. An amount equal to 90% of the person's tax liability under this Part for the current taxable year except that, for farmers and persons who fish commercially, this amount is equal to 66 2/3% of the person's tax liability under this Part for the current taxable year. [2009, c. 496, §25 (AMD).]

[ 2009, c. 496, §25 (AMD) .]

4. Due dates for estimated tax installments. For individuals, trusts and estates, an installment payment is due the 15th day of the 4th, 6th, 9th and 13th month following the beginning of their fiscal year, except that in the case of farmers and fishermen, a single installment payment is due on January 15th of the following taxable year. For corporations and financial institutions, an installment payment is due on the 15th day of the 4th, 6th, 9th and 12th month following the beginning of their fiscal year.

[ 2001, c. 583, §18 (AMD) .]

5. Amount of installment. The amount of estimated tax to be paid in a taxable year by a taxpayer is to be paid in installments by the dates established in this Part. The amount of the estimated tax is to be paid in 4 equal installments unless:

A. The taxpayer establishes by adequate record the actual distribution of tax liability and allowable credits, or both. In this case, the amount of the installment payments should be adjusted accordingly and be determined in accordance with the portion of the taxpayer's estimated tax liability applicable to that portion of the taxpayer's taxable year completed by the close of the month preceding the installment's due date less estimated tax payments already made for the taxable year; [1991, c. 9, Pt. DD, §2 (AMD); 1991, c. 9, Pt. DD, §4 (AFF).]

B. The taxpayer is a farmer or fisherman in which case a single installment is required; or [1991, c. 9, Pt. DD, §2 (AMD); 1991, c. 9, Pt. DD, §4 (AFF).]

C. If the taxpayer is a large corporation as defined in the Code, Section 6655(g), then the corporation may elect to determine its first required installment for any taxable year pursuant to subsection 3, paragraph A. If the corporation so elects, its 2nd required installment for the taxable year must equal the total amount of estimated tax for the first 2 installments for the taxable year pursuant to subsection 3, paragraph B, less the amount of the first installment for the taxable year allowed pursuant to subsection 3, paragraph A. [1999, c. 414, §51 (AMD).]

D. The taxpayer encounters an unusual event. For purposes of the installment due with respect to that portion of the tax year during which an unusual event occurs, the taxpayer shall make an estimated tax payment pursuant to subsection 3, paragraph B equal to the amount of estimated tax with respect to the taxable income that results in the unusual event, plus the amount of estimated tax required by this section to be paid with respect to the installment on taxable income exclusive of that resulting in the unusual event. [2009, c. 1, Pt. I, §4 (NEW); 2009, c. 1, Pt. I, §6 (AFF).]

A penalty shall accrue automatically on underpayments of the required installment amount for the period of underpayment at the rate provided pursuant to section 186. For cause, the State Tax Assessor may waive or abate all or any part of the penalty.

[ 2009, c. 1, Pt. I, §4 (AMD); 2009, c. 1, Pt. I, §6 (AFF) .]

6. Joint estimated tax payment. If they are eligible to do so for federal tax purposes, a husband and wife may jointly estimate tax as if they were one taxpayer, in which case the liability with respect to the estimated tax shall be joint and several. If joint estimate payment is made, but husband and wife elect to determine their taxes under this chapter separately, the estimated tax for the year may be treated as the estimated tax of either husband or wife, or may be divided between them, as they may elect.

[ 1985, c. 691, §§35, 48 (RPR) .]

7. Short taxable year. Payment of taxes for a short taxable year must be made as provided in this subsection.

A. For an individual, a trust or an estate with a taxable year of less than 12 months, the estimated tax must be paid in full by the 15th day of the month following the end of the taxable year. [2001, c. 583, §18 (AMD).]

B. For a corporation or financial institution with a taxable year of less than 12 months, the estimated tax must be paid in full by the 15th day of the last month of the taxable year. [2001, c. 583, §18 (AMD).]

[ 2001, c. 583, §18 (AMD) .]

8. Installments paid in advance. At the taxpayer's election, any installment of estimated tax may be paid prior to the date prescribed for its payment.

[ 1985, c. 691, §§35, 48 (NEW) .]

9. Underpayment of 4th installment. If, on or before January 31st of the following taxable year, an individual, trust or estate files a return and pays in full the tax liability for the taxable year of the return, no penalty may be imposed with respect to any underpayment of the 4th required installment for that year.

[ 2001, c. 583, §19 (AMD) .]

10. Farmer or fisherman; underpayment. If an individual is a farmer or fisherman for any taxable year, then no penalty may be imposed with respect to any underpayment of the required installment of estimated tax, if on or before March 1st of the following taxable year, that individual files a return for the taxable year and pays in full his tax liability for the taxable year of the return.

[ 1985, c. 691, §§35, 48 (NEW) .]

11. Unusual event; waiver of penalty; extension to pay. With respect to an estimated tax payment related to an unusual event, the assessor shall waive the penalty under subsection 5 or grant a reasonable extension of time, not to extend past the original due date for the filing of the return for the tax year, to pay the estimated tax required under subsection 5, paragraph D if:

A. The taxpayer is an owner in a pass-through entity; [2009, c. 1, Pt. I, §5 (NEW); 2009, c. 1, Pt. I, §6 (AFF).]

B. The taxpayer had no control over the distribution of the unusual event amount; [2009, c. 1, Pt. I, §5 (NEW); 2009, c. 1, Pt. I, §6 (AFF).]

C. The taxpayer did not actually or constructively receive payment of the unusual event amount; and [2009, c. 1, Pt. I, §5 (NEW); 2009, c. 1, Pt. I, §6 (AFF).]

D. The taxpayer pays the estimated tax related to the unusual event amount by the installment payment due date following the installment period during which the taxpayer actually or constructively receives payment of the unusual event amount. [2009, c. 1, Pt. I, §5 (NEW); 2009, c. 1, Pt. I, §6 (AFF).]

[ 2009, c. 1, Pt. I, §5 (NEW); 2009, c. 1, Pt. I, §6 (AFF) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1971, c. 61, §5 (AMD). 1975, c. 454, §1 (RPR). 1977, c. 517, §1 (AMD). 1979, c. 615, §6 (AMD). 1985, c. 691, §§35,48 (RPR). 1991, c. 9, §§CC1,DD1-3 (AMD). 1991, c. 9, §§CC2,DD4 (AFF). 1991, c. 528, §DDD1 (AMD). 1991, c. 528, §§DDD2,RRR (AFF). 1991, c. 591, §DDD1 (AMD). 1991, c. 591, §DDD2 (AFF). 1997, c. 526, §14 (AMD). 1997, c. 668, §35 (AMD). 1997, c. 668, §43 (AFF). 1999, c. 414, §§50-52 (AMD). 2001, c. 583, §§18,19 (AMD). 2007, c. 438, §§105-108 (AMD). RR 2009, c. 1, §29 (COR). 2009, c. 1, Pt. I, §§1-5 (AMD). 2009, c. 1, Pt. I, §6 (AFF). 2009, c. 496, §25 (AMD).



36 §5229. Time for filing declaration of estimated tax (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1971, c. 61, §6 (AMD). 1975, c. 454, §§2-4 (AMD). 1977, c. 517, §§2-4 (AMD). 1979, c. 541, §A239 (AMD). 1979, c. 615, §7 (AMD). 1985, c. 691, §36 (RP).



36 §5230. Payments of estimated tax (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1975, c. 454, §5 (AMD). 1977, c. 517, §§5,6 (AMD). 1979, c. 541, §A240 (AMD). 1985, c. 691, §37 (RP).



36 §5231. Extension of time for filing and payment

1. General. The State Tax Assessor may grant a reasonable extension of time for payment of tax or estimated tax or any installment, or for filing any return, declaration, statement or other document required pursuant to this Part, on terms and conditions the assessor may require. Except as provided in subsection 1-A or for a taxpayer who is outside the United States, an extension for filing any return, declaration, statement or document may not exceed 8 months.

[ 2003, c. 390, §49 (AMD) .]

1-A. Federal extension. When an individual, estate or trust is granted an extension of time within which to file a federal income tax return for any taxable year, the due date for filing the taxpayer's income tax return with respect to the tax imposed by this Part is automatically extended for an equivalent period. When a taxable corporation or a financial institution subject to the tax imposed by chapter 819 is granted an extension of time within which to file its federal income tax return for any taxable year, the due date for filing the taxpayer's income tax or franchise tax return with respect to the tax imposed by this Part is automatically extended for an equivalent period plus 30 days.

[ 2003, c. 390, §50 (AMD) .]

2. Security. If any extension of time is granted for payment of any amount of tax, the assessor may require the taxpayer to furnish a bond or other security in an amount not exceeding twice the amount for which the extension of time for payment is granted, on terms and conditions the assessor may require.

[ 1989, c. 871, §19 (AMD) .]

3. Penalty. A taxpayer that files an income tax or franchise tax return after the due date with a valid extension and that remits the amount of the balance due with that return will not incur a failure-to-pay penalty imposed by section 187-B, subsection 2 unless the amount remitted with the return is more than 10% of the total tax liability shown on the return.

[ 1995, c. 640, §8 (NEW) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1973, c. 12, §6 (AMD). 1989, c. 871, §19 (AMD). 1995, c. 640, §8 (AMD). 1997, c. 404, §9 (AMD). 1997, c. 404, §10 (AFF). 2003, c. 390, §§49,50 (AMD).



36 §5232. Change of election (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1995, c. 639, §21 (RP).



36 §5233. Signing of returns and other documents (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1995, c. 639, §21 (RP).



36 §5234. Fiscal year tax determination

If any rate of tax imposed by this Part changes, and if the taxable year includes the effective date of change, unless that date is the first day of the taxable year, then the tax for such taxable year shall be a sum composed of an amount equal to the tax computed for the entire taxable year at the old rate times the proportion, determined by days, of the taxable year at the old rate plus an amount equal to the tax computed for the entire taxable year at the new rate times the proportion, determined by days, of the taxable year at the new rate. [1975, c. 660, §9 (NEW).]

SECTION HISTORY

1975, c. 660, §9 (NEW).






Chapter 825: INFORMATION RETURNS

36 §5240. General requirements concerning returns, notices, records and statements (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1995, c. 639, §21 (RP).



36 §5241. Partnership and S corporation returns (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1971, c. 61, §7 (AMD). 1979, c. 541, §A241 (AMD). 1987, c. 819, §12 (AMD). 1995, c. 639, §22 (AMD). 1997, c. 746, §23 (AMD). 1997, c. 746, §24 (AFF). 2011, c. 655, Pt. QQ, §8 (AFF). 2011, c. 655, Pt. QQ, §6 (RP).



36 §5242. Information returns

The State Tax Assessor may require returns of information to be made and filed on or before February 28th of each year by a person making payment or crediting in a calendar year the amounts of $600 or more ($10 or more in the case of interest or dividends) to a person who may be subject to the tax imposed under this Part. The returns may be required of a person, including lessees or mortgagors of real or personal property, fiduciaries, employers and all officers and employees of this State, or of a municipal corporation or political subdivision of this State, having the control, receipt, custody, disposal or payment of dividends, interest, rents, salaries, wages, premiums, annuities, compensations, remunerations, emoluments or other fixed or determinable gains, profits or income, except interest coupons payable to bearer. A duplicate of the statement as to tax withheld on wages, required to be furnished by an employer to an employee, constitutes the return of information required to be made under this section with respect to those wages. [1995, c. 639, §23 (AMD).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1995, c. 639, §23 (AMD).



36 §5243. Requirement to file amended Maine returns (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 541, §A242 (AMD). 1987, c. 772, §41 (AMD). 1989, c. 508, §21 (AMD). 1991, c. 546, §35 (RPR). 2003, c. 588, §20 (RP).



36 §5244. Combined report

The combined report required by section 5220, subsection 5, must include, both in the aggregate and by corporation, a list of the federal taxable income, the modifications provided by section 5200-A, the sales in Maine and everywhere as defined in chapter 821 and the Maine net income of the unitary business. Neither the income nor the sales of a corporation that is not required to file a federal income tax return may be included in the combined report. [2007, c. 240, Pt. V, §14 (AMD); 2007, c. 240, Pt. V, §15 (AFF).]

SECTION HISTORY

1985, c. 675, §§3,5 (NEW). 1987, c. 841, §14 (AMD). 1997, c. 24, §C12 (AMD). 1997, c. 24, §C16 (AFF). 2007, c. 240, Pt. V, §14 (AMD). 2007, c. 240, Pt. V, §15 (AFF).



36 §5245. Amended returns (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 693, §34 (NEW). 2011, c. 1, Pt. CC, §4 (AMD). 2011, c. 1, Pt. CC, §5 (AFF). 2011, c. 655, Pt. QQ, §8 (AFF). 2011, c. 655, Pt. QQ, §7 (RP).






Chapter 827: WITHHOLDING OF TAX

36 §5250. Employer to withhold tax from wages

1. General. Every employer maintaining an office or transacting business in this State that makes payment to a resident individual or a nonresident individual of wages subject to tax under this Part shall, if required to withhold federal income tax from those wages, deduct and withhold from those wages for each payroll period a tax so computed as to result in an amount being withheld from the employee's wages during each calendar year that is substantially equivalent to the tax reasonably estimated to be due from the employee under this Part with respect to the amount of those wages included in the employee's adjusted gross income during that calendar year. The State Tax Assessor shall establish by rule the method of determining the amount to be withheld. This section does not apply to shares of a lobster boat's catch that are apportioned by a lobster boat operator to a sternman. This section does not apply to wages from which a tax is required to be deducted and withheld under the Code, Sections 1441 and 1442. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 240, §39 (AMD) .]

2. Withholding exemptions. For purposes of this section:

A. An employee is entitled to the same number of withholding exemptions as the number of withholding exemptions to which the employee is entitled for federal income tax withholding purposes, unless otherwise provided by rule; and [1997, c. 668, §36 (AMD).]

B. The dollar amount of each withholding allowance in this State must be equivalent to the amount of the personal exemption determined in section 5126 whether the individual is a resident or a nonresident. [1997, c. 668, §36 (AMD).]

C. [1997, c. 668, §37 (RP).]

[ 1997, c. 668, §§36, 37 (AMD) .]

3. Withholding agreements. The assessor may enter into agreements with the tax departments of other states that require income tax to be withheld from the payment of wages and salaries, so as to govern the amounts to be withheld from the wages and salaries of residents of those states under this chapter. The agreements may provide for recognition of anticipated tax credits in determining the amounts to be withheld and may relieve employers in this State from withholding income tax on wages and salaries paid to nonresident employees. The agreements authorized by this subsection are subject to the condition that the tax department of the other states grant similar treatment to residents of this State.

[ 1995, c. 639, §24 (AMD) .]

4. Withholding exemption variance certificate.

[ 1997, c. 668, §38 (RP) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1971, c. 61, §8 (AMD). 1975, c. 627, §3 (AMD). 1977, c. 477, §19 (AMD). 1979, c. 541, §A243 (AMD). 1981, c. 371, §1 (AMD). 1987, c. 504, §37 (AMD). 1989, c. 495, §§4,9 (AMD). 1989, c. 596, §J7 (AMD). 1995, c. 639, §24 (AMD). 1995, c. 646, §§1,2 (AMD). 1997, c. 668, §§36-38 (AMD). 2011, c. 240, §39 (AMD).



36 §5250-A. Withholding on sales of real estate

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Consideration" means the total price or amount paid, or required to be paid, for real property valued in money, whether received in money or otherwise and includes the amount of any mortgage, lien or encumbrance on the real property. [1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. Y, §2 (NEW); 1991, c. 528, Pt. Y, §3 (AFF); 1991, c. 591, Pt. Y, §2 (NEW); 1991, c. 591, Pt. Y, §3 (AFF).]

B. "Real estate escrow person" means any of the following persons involved in a real estate transaction in the following order of priority:

(1) The person, including any attorney, escrow company or title company, responsible for closing the transaction;

(2) The mortgage lender;

(3) The seller's broker;

(4) The buyer's broker; and

(5) Any other person who receives and disburses the consideration or value for the interest or property conveyed. [1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. Y, §2 (NEW); 1991, c. 528, Pt. Y, §3 (AFF); 1991, c. 591, Pt. Y, §2 (NEW); 1991, c. 591, Pt. Y, §3 (AFF).]

C. "Resident," when used in reference to an individual, estate or trust, means an individual, estate or trust that has established a domicile in the State as of the date of transfer of the Maine real property, or that was a resident for purposes of the previous income tax year, unless the individual, estate or trust has established a domicile outside of the State as of the date of transfer of the Maine real property. "Resident," when used in reference to a corporation, means a corporation that, as of the date of transfer of the Maine real property, is incorporated in the State or maintains a permanent place of business in the State. "Resident," when used in reference to a partnership, means a partnership at least 75% of whose ownership interest, as of the date of the transfer of Maine real property, is held by residents of this State. [1991, c. 621, §1 (AMD).]

[ 1991, c. 621, §1 (AMD) .]

2. Withholding required. Every buyer of real property located in Maine must withhold a withholding tax equal to 2 1/2% of the consideration. The withholding required by this section must be transmitted to the State Tax Assessor within 30 days of the date of transfer of the property unless the State Tax Assessor authorizes the buyer to release the amount withheld, or a portion of it, to the seller. Any buyer who fails to withhold the tax is personally liable for the tax.

[ 1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. Y, §2 (NEW); 1991, c. 528, Pt. Y, §3 (AFF); 1991, c. 591, Pt. Y, §2 (NEW); 1991, c. 591, Pt. Y, §3 (AFF) .]

3. Exceptions. A buyer is not required to withhold the tax imposed by this section if:

A. The seller furnishes to the buyer a certificate by the seller stating, under penalty of perjury, that as of the date of transfer the seller is a resident of the State; [1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. Y, §2 (NEW); 1991, c. 528, Pt. Y, §3 (AFF); 1991, c. 591, Pt. Y, §2 (NEW); 1991, c. 591, Pt. Y, §3 (AFF).]

B. The seller or the buyer has received from the State Tax Assessor a certificate stating that no tax is due on the gain from the transfer or that the seller has provided adequate security to cover the liability; [1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. Y, §2 (NEW); 1991, c. 528, Pt. Y, §3 (AFF); 1991, c. 591, Pt. Y, §2 (NEW); 1991, c. 591, Pt. Y, §3 (AFF).]

C. The consideration for the property is less than $50,000; [1995, c. 639, §25 (AMD).]

D. Written notification of the withholding requirements of this section has not been provided to the buyer; or [1995, c. 639, §25 (AMD).]

E. The seller is the State or an agency or a political subdivision of the State, the Federal Government or an agency of the Federal Government, an organization exempt from income taxes pursuant to the Code, Section 501(a), an insurance company exempt from the tax imposed by this Part or a business entity referred to in Title 24-A, section 1157, subsection 5, paragraph B, subparagraph (1) that is exempt from the tax imposed by this Part. [1995, c. 639, §26 (NEW).]

[ 1995, c. 639, §§25, 26 (AMD) .]

3-A. Foreclosure sales; transfers in lieu of foreclosure. No tax is required to be withheld pursuant to this section by a buyer at a foreclosure sale when the consideration paid does not exceed the debt secured by the property held by a mortgagee or lienholder; if the consideration paid does exceed the secured debt, the amount of tax withheld pursuant to this section must be the lesser of the surplus over the secured debt or the amount otherwise required to be withheld by this section. When a mortgagor conveys the mortgaged property to a mortgagee in lieu of foreclosure and with no additional consideration, the mortgagee is not required to withhold tax pursuant to this section.

[ 1991, c. 621, §2 (NEW) .]

4. Reduced amount. At the request of the buyer or the seller, the State Tax Assessor may prescribe a reduced amount to be withheld under this section if the State Tax Assessor determines that the reduced amount will not jeopardize the collection of the tax imposed by this Part.

[ 1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. Y, §2 (NEW); 1991, c. 528, Pt. Y, §3 (AFF); 1991, c. 591, Pt. Y, §2 (NEW); 1991, c. 591, Pt. Y, §3 (AFF) .]

5. False certificate. If a buyer has actual knowledge that a certificate furnished under subsection 3 is false and the buyer fails to withhold the prescribed amount, the buyer is liable for the amount that should have been withheld and any applicable interest and penalty.

[ 1991, c. 621, §3 (AMD) .]

6. Joint sellers. In the case of joint sellers, if any of the exceptions listed in subsection 3 apply to some but not all of the sellers, the buyer must withhold and remit the tax as if none of the sellers were entitled to an exception, unless at the time of closing the buyer receives a statement signed by all the sellers allocating the gross proceeds among the sellers. In such cases the buyer must allocate the withholding tax according to the proportions set out in that statement, account separately for the amount withheld from each seller and apply any applicable exceptions in subsection 3 to each seller.

[ 1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. Y, §2 (NEW); 1991, c. 528, Pt. Y, §3 (AFF); 1991, c. 591, Pt. Y, §2 (NEW); 1991, c. 591, Pt. Y, §3 (AFF) .]

7. Joint buyers. In the case of joint buyers, the obligations and tax imposed by this section apply jointly and severally to each buyer.

[ 1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. Y, §2 (NEW); 1991, c. 528, Pt. Y, §3 (AFF); 1991, c. 591, Pt. Y, §2 (NEW); 1991, c. 591, Pt. Y, §3 (AFF) .]

8. Fee for withholding. It is unlawful for any real estate escrow person to charge any customer for complying with the requirements of this section, unless the real estate escrow person withholds and remits an amount to the State Tax Assessor under this section. If the real estate escrow person is instructed by the parties to withhold under this section and the real estate escrow person remits a withholding amount to the State Tax Assessor, it is unlawful for the fee to exceed $25.

[ 1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. Y, §2 (NEW); 1991, c. 528, Pt. Y, §3 (AFF); 1991, c. 591, Pt. Y, §2 (NEW); 1991, c. 591, Pt. Y, §3 (AFF) .]

9. Liability of real estate escrow person. Unless it is shown that the failure to notify is due to reasonable cause, the real estate escrow person is liable for the withholding tax when written notification of the withholding requirements of this section is not provided to the buyer and the disposition of Maine real property is subject to withholding under this section. The real estate escrow person is not liable under this subsection if the tax due as a result of the disposition of Maine real property is paid by the original or extended due date of the seller's return for the taxable year in which the disposition occurred.

[ 1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. Y, §2 (NEW); 1991, c. 528, Pt. Y, §3 (AFF); 1991, c. 591, Pt. Y, §2 (NEW); 1991, c. 591, Pt. Y, §3 (AFF) .]

10. Application of withholding. The amount withheld pursuant to this section is deemed to be a payment against the tax imposed by this Part on income received by the seller.

[ 1991, c. 621, §4 (NEW) .]

SECTION HISTORY

1991, c. 528, §Y2 (NEW). 1991, c. 528, §§Y3,RRR (AFF). 1991, c. 591, §Y2 (NEW). 1991, c. 591, §Y3 (AFF). 1991, c. 621, §§1-4 (AMD). 1995, c. 639, §§25,26 (AMD).



36 §5250-B. Withholding on pass-through entity income of nonresident partners and shareholders

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Member" means an individual or other owner of a pass-through entity. [2003, c. 20, Pt. AA, §1 (NEW); 2003, c. 20, Pt. AA, §6 (AFF).]

B. "Nonresident" means a nonresident individual, a business entity that does not have its commercial domicile in the State, or a nonresident estate or trust. [2003, c. 20, Pt. AA, §1 (NEW); 2003, c. 20, Pt. AA, §6 (AFF).]

C. "Pass-through entity" means a corporation that for the applicable tax year is treated as an S corporation under the Code and a general partnership, limited partnership, limited liability partnership, limited liability company or similar entity that for the applicable tax year is not taxed as a C corporation for federal tax purposes. For purposes of this section, "pass-through entity" does not include a financial institution subject to tax under chapter 819. [2005, c. 332, §24 (AMD); 2005, c. 332, §30 (AFF).]

[ 2005, c. 332, §24 (AMD); 2005, c. 332, §30 (AFF) .]

2. Withholding required. Except as provided by subsection 3, every pass-through entity that does business in this State must withhold income tax at the highest tax rate provided in this Part on the proportionate quarterly share of Maine source income of each nonresident member. The method for determining the amount of the share of income and for determining the amount of withholding for each nonresident member under this section must be prescribed by rules adopted by the assessor. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 20, Pt. AA, §1 (NEW); 2003, c. 20, Pt. AA, §6 (AFF) .]

3. Withholding exemptions. For purposes of this section, a pass-through entity is not required to withhold tax for a nonresident member if:

A. The member's share of annual entity income sourced to the State is less than $1,000; or [2003, c. 20, Pt. AA, §1 (NEW); 2003, c. 20, Pt. AA, §6 (AFF).]

B. The bureau has determined by rule, ruling or instruction that the member's income is not subject to withholding. [2003, c. 20, Pt. AA, §1 (NEW); 2003, c. 20, Pt. AA, §6 (AFF).]

[ 2003, c. 20, Pt. AA, §1 (NEW); 2003, c. 20, Pt. AA, §6 (AFF) .]

SECTION HISTORY

2003, c. 20, §AA1 (NEW). 2003, c. 20, §AA6 (AFF). 2005, c. 332, §24 (AMD). 2005, c. 332, §30 (AFF).



36 §5251. Information statement

Every person who is required to deduct and withhold tax under this Part, or who would have been required to deduct and withhold tax if an employee had claimed no more than one withholding exemption, shall furnish a written statement as prescribed by the assessor to each person in respect to the items of income subject to withholding paid to that person during the calendar year on or before January 31st of the succeeding year, or, in the case of an employee who is terminated before the close of the calendar year, within 30 days from the date of receipt of a written request from the employee if that 30-day period ends before January 31st. The assessor may establish an alternative due date for providing a written statement under this section that is consistent with the due date for the related federal statement. The statement must show the amount of wages paid by the employer to the employee or, in the case of withholding pursuant to sections 5250-B and 5255-B, the total items of income that were subject to withholding, the amount deducted and withheld as tax and such other information as the assessor requires. [2013, c. 546, §15 (AMD).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 541, §A244 (AMD). 1981, c. 371, §2 (AMD). 1985, c. 535, §23 (AMD). 2003, c. 20, §AA2 (AMD). 2003, c. 20, §AA6 (AFF). 2007, c. 437, §19 (AMD). 2007, c. 437, §22 (AFF). 2013, c. 546, §15 (AMD).



36 §5251-A. Fraudulent statement or failure to furnish statement

A person who is required by section 5251 to furnish a statement to a payee and who willfully fails to furnish that statement at the time required by section 5251, in the form and showing the information prescribed by the State Tax Assessor, or who willfully furnishes a false or fraudulent statement commits a civil violation for which a fine of $50 for each such failure must be imposed. [2007, c. 437, §20 (NEW); 2007, c. 437, §22 (AFF).]

SECTION HISTORY

2007, c. 437, §20 (NEW). 2007, c. 437, §22 (AFF).



36 §5252. Credit for tax withheld

Wages and other items of income upon which tax is required to be withheld are taxable under this Part as if no withholding were required, but the amount of tax actually deducted and withheld under this chapter in a calendar year is deemed to have been paid to the assessor on behalf of the person from whom withheld, and the person is credited with having paid that amount of tax for the taxable year beginning in the calendar year. If more than one taxable year begins in a calendar year, the amount is allowed as a credit for the most recent taxable year. [1995, c. 639, §27 (AMD).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1981, c. 371, §3 (AMD). 1995, c. 639, §27 (AMD).



36 §5253. Return and payment of tax withheld

Every person that is required to deduct and withhold tax under section 5250, 5250-B or 5255-B shall, for each calendar quarter or other reporting period required by the State Tax Assessor, file a return on or before the last day of the month following the end of the reporting period and remit payment as prescribed by the assessor. The assessor shall prescribe the voucher required to be filed with the payments. [2011, c. 240, §40 (AMD).]

1. General.

[ 2003, c. 20, Pt. AA, §6 (AFF); 2003, c. 20, Pt. AA, §3 (RP) .]

2. Deposit in trust for assessor.

[ 1985, c. 691, §38 (RP) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1971, c. 61, §9 (AMD). 1977, c. 477, §§20,21 (AMD). 1981, c. 364, §§71,72 (AMD). 1985, c. 535, §24 (AMD). 1985, c. 691, §38 (AMD). 1989, c. 875, §§E48,49 (AMD). 1991, c. 9, §E25 (AMD). 1991, c. 9, §E26 (AFF). 1993, c. 395, §22 (AMD). 1995, c. 657, §9 (AMD). 1995, c. 657, §10 (AFF). 2003, c. 20, §AA6 (AFF). 2003, c. 20, §AA3 (RPR). 2011, c. 240, §40 (AMD).



36 §5254. Liability for withheld taxes

Every person required to deduct and withhold tax under this Part is hereby made liable for such tax. For purposes of assessment and collection, any amount required to be withheld and paid over to the assessor, and any additions to tax, penalties and interest with respect thereto, shall be considered the tax of that person. No person may have any right of action against a person in respect to any money deducted and withheld and paid over to the assessor in compliance or in intended compliance with this Part. [1987, c. 402, Pt. A, §191 (RPR); 1987, c. 402, Pt. B, §28 (RPR).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1981, c. 371, §4 (AMD). 1985, c. 535, §25 (AMD). 1985, c. 691, §39 (AMD). 1987, c. 402, §§A191,B28 (RPR).



36 §5255. Failure to withhold

A person who fails to deduct and withhold tax as required by this chapter is relieved from liability for that tax to the extent that the tax against which that tax may be credited has been paid, but the person is not relieved from liability for any additions to tax, penalties or interest otherwise applicable with respect to the failure to file returns and withhold and pay tax as required by this chapter. [2007, c. 438, §109 (AMD).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1985, c. 535, §26 (AMD). 2005, c. 618, §16 (AMD). 2007, c. 438, §109 (AMD).



36 §5255-A. Injunction (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 61, §10 (NEW). 1985, c. 535, §27 (AMD). 1997, c. 495, §5 (AMD). 2001, c. 583, §20 (RP).



36 §5255-B. Certain items of income under the United States Internal Revenue Code

Any person maintaining an office or transacting business within this State and who is required to deduct and withhold a tax on items of income under the Code, other than wages subject to withholding as provided in section 5250 or sales of real estate subject to withholding as provided in section 5250-A, shall deduct and withhold from such items to the extent they constitute income that is not excluded from taxation under Maine law, a tax equal to 5% of the income, unless withholding pursuant to the Code is based on other than a flat rate amount. In that event, the State's withholding procedure should estimate taxable income using the same approach to exemptions as the Code and the amount of tax to be withheld should be calculated in accordance with withholding methods prescribed pursuant to section 5250. [1999, c. 414, §53 (AMD).]

SECTION HISTORY

1981, c. 371, §5 (NEW). 1985, c. 535, §28 (AMD). 1987, c. 497, §51 (AMD). 1987, c. 504, §38 (AMD). 1987, c. 769, §A161 (RPR). 1999, c. 414, §53 (AMD).






Chapter 829: ACCOUNTING PERIODS AND METHODS OF ACCOUNTING

36 §5256. Period for computation of taxable income

1. General. For purposes of the tax imposed by this Part, a taxpayer's taxable year is the same as the taxpayer's taxable year for federal income tax purposes.

[ 1995, c. 281, §32 (AMD); 1995, c. 281, §43 (AFF) .]

2. Change of taxable year. If a taxpayer's taxable year is changed for federal income tax purposes, the taxable year for purposes of the tax imposed by this Part must be similarly changed. The income tax for a period of less than 12 months resulting from a change in accounting period is computed by first determining the taxable income for the period. That taxable income is then multiplied by 12 and divided by the number of months in the period of less than 12 months. A tax is computed on the resulting taxable income. The tax is then divided by 12 and multiplied by the number of months in the period of less than 12 months. The result is the tax liability before credits. Exemption amounts are divided by 12 and multiplied by the number of months in the period of less than 12 months.

[ 1995, c. 281, §33 (AMD); 1995, c. 281, §43 (AFF) .]

3. Termination of taxable year for jeopardy. Notwithstanding subsections 1 and 2, if the assessor makes a determination of jeopardy and terminates the taxpayer's taxable year under section 145, the tax must be computed for the period determined by that action.

[ 2007, c. 627, §94 (AMD) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1981, c. 698, §188 (AMD). 1989, c. 508, §22 (AMD). 1989, c. 596, §J6 (AMD). 1995, c. 281, §§32,33 (AMD). 1995, c. 281, §43 (AFF). 2007, c. 627, §94 (AMD).



36 §5257. Methods of accounting

1. Same as federal. For purposes of the tax imposed by this Part, a taxpayer's method of accounting shall be the same as his method of accounting for federal income tax purposes. If no method of accounting has been regularly used by the taxpayer, taxable income for purposes of this Part shall be computed under such method that in the opinion of the assessor fairly reflects income.

[ P&SL 1969, c. 154, §F1 (NEW) .]

2. Change of accounting methods. If a taxpayer's method of accounting is changed for federal income tax purposes, his method of accounting for purposes of this Part shall similarly be changed.

[ P&SL 1969, c. 154, §F1 (NEW) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW).



36 §5258. Adjustments

In computing a taxpayer's taxable income for any taxable year under a method of accounting different from the method under which the taxpayer's taxable income for the previous year was computed, there shall be taken into account those adjustments which are determined, under regulations prescribed by the assessor, to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted. [P&SL 1969, c. 154, §F1 (NEW).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW).



36 §5259. Limitation on additional tax

1. Change other than to installment method. If a taxpayer's method of accounting is changed, other than from an accrual to an installment method, any additional tax which results from adjustments determined to be necessary solely by reason of the change shall not be greater than if such adjustments were ratably allocated and included for the taxable year of the change and the preceding taxable years, not in excess of 2, during which the taxpayer used the method of accounting from which the change is made.

[ 1979, c. 541, Pt. A, §245 (AMD) .]

2. Change from accrual to installment method. If a taxpayer's method of accounting is changed from an accrual to an installment method, any additional tax for the year of such change of method and for any subsequent year which is attributable to the receipt of installment payments properly accrued in a prior year, shall be reduced by the portion of tax for any prior taxable year attributable to the accrual of such installment payments, under regulations prescribed by the assessor.

[ P&SL 1969, c. 154, §F1 (NEW) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 541, §A245 (AMD).






Chapter 831: PROCEDURE AND ADMINISTRATION

36 §5260. Examination of return (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 378, §36 (RP).



36 §5261. Assessment final if no protest (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 694, §722 (RP).



36 §5262. Protest by taxpayer (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 694, §722 (RP).



36 §5263. Notice of determination after protest (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 694, §722 (RP).



36 §5264. Action of assessor final (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 694, §722 (RP).



36 §5265. Burden of proof in proceedings before the assessor

In any proceeding before the assessor under this Part the burden of proof shall be on the taxpayer except for the following issues, as to which the burden of proof shall be on the assessor: [P&SL 1969, c. 154, §F1 (NEW).]

1. Fraud. Whether the taxpayer has been guilty of fraud with attempt to evade tax.

[ P&SL 1969, c. 154, §F1 (NEW) .]

2. Liability as transferee. Whether the petitioner is liable as the transferee of property of a taxpayer, but not to show that the taxpayer was liable for the tax.

[ P&SL 1969, c. 154, §F1 (NEW) .]

3. Liability for deficiency increase.

[ 2001, c. 583, §21 (RP) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 694, §723 (AMD). 2001, c. 583, §21 (AMD).



36 §5266. Evidence of related federal determination (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 694, §724 (AMD). 1995, c. 639, §28 (RP).



36 §5267. Mathematical error (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 378, §37 (RP).



36 §5268. Waiver of restriction

The taxpayer at any time, whether or not a notice of deficiency has been issued, shall have the right to waive the restrictions on assessment and collection of the whole or any part of the deficiency by a signed notice in writing filed with the assessor. [P&SL 1969, c. 154, §F (NEW).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW).



36 §5269. Assessment of tax (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 694, §725 (AMD). 1979, c. 378, §38 (RP).



36 §5270. Limitations on assessment

1. General.

[ 1979, c. 378, §39 (RP) .]

2. Omission of more than 25% OF income. If the taxpayer omits from gross income an amount properly includible therein which is in excess of 25% of the amount of gross income stated in the return, an assessment may be made within 6 years after the return was filed. For purposes of this subsection, there shall not be taken into account any amount which is omitted in the return if such amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the assessor of the nature and amount of such item.

[ 1979, c. 378, §40 (AMD) .]

3. No return filed or fraudulent return.

[ 1979, c. 378, §41 (RP) .]

4. Failure to report federal change.

[ 1979, c. 378, §41 (RP) .]

5. Report of federal change or correction.

[ 1979, c. 378, §41 (RP) .]

6. Extension by agreement.

[ 1979, c. 378, §41 (RP) .]

7. Time return deemed filed.

[ 1979, c. 378, §41 (RP) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 378, §§39-41 (AMD).



36 §5271. Recovery of erroneous refund (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 378, §42 (RP).



36 §5272. Interest on underpayments (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1971, c. 61, §11 (AMD). 1977, c. 679, §34 (RP).



36 §5273. Failure to file tax returns (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1973, c. 12, §7 (AMD). 1977, c. 679, §34 (RP).



36 §5274. Failure to pay tax (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1971, c. 61, §12 (AMD). 1973, c. 12, §§8,9 (AMD). 1975, c. 454, §6 (AMD). 1977, c. 679, §34 (RP).



36 §5274-A. Penalty

Any person required to collect, truthfully account for and pay over the tax imposed by this Part, who willfully fails to collect the tax, willfully fails to truthfully account for, willfully fails to pay over the tax or willfully attempts in any manner to evade or defeat the tax or the payment thereof, shall, in addition to other penalties provided by law, be liable to a penalty equal to the total amount of the tax evaded, not collected or not accounted for and paid over. For purposes of this section, "person" means an individual, corporation or partnership or an officer or employee of any corporation, including a dissolved corporation, or a member or employee of any partnership who, as such officer, employee or member, was, at the time of the violation, under a duty to perform the act with respect to which the violation occurred. [1985, c. 691, §40 (AMD).]

SECTION HISTORY

1979, c. 378, §43 (NEW). 1985, c. 691, §40 (AMD).



36 §5275. False information with respect to withholding allowance

In addition to any other penalty provided by law, if any individual in claiming a withholding allowance states: [P&SL 1969, c. 154, §F (NEW).]

1. An amount less than wages. As the amount of the wages shown on his return for any taxable year an amount less than such wages actually shown, or

[ P&SL 1969, c. 154, §F (NEW) .]

2. An amount greater than shown deductions. As the amount of the itemized deductions referred to in section 5125 shown on the return for any taxable year an amount greater than such deductions actually shown, he will pay a penalty of $50 for such statement, unless:

A. Such statement did not result in a decrease in the amounts deducted and withheld, or [P&SL 1969, c. 154, §F (NEW).]

B. The taxes imposed with respect to the individual under this Part for the succeeding taxable year do not exceed the sum of the payments of estimated tax which are considered payments on account of such taxes. [P&SL 1969, c. 154, §F (NEW).]

[ 1979, c. 378, §44 (AMD) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 378, §44 (AMD).



36 §5276. Authority to make credits or refunds

1. General rule. The State Tax Assessor, within the applicable period of limitations, may credit an overpayment of income tax, including an overpayment reported on a joint return, and interest on the overpayment against any liability arising from a redetermination pursuant to section 6211 or any liability in respect of any tax imposed under this Title owed by the taxpayer, or by the taxpayer's spouse in the case of a joint return. The balance, after any setoff pursuant to section 5276-A or pursuant to an agreement entered into under section 112, subsection 13, must be refunded by the Treasurer of State. For purposes of this subsection, "any tax imposed under this Title" includes monetary restitution ordered to be paid to the bureau as part of a sentence imposed for a violation of this Title or Title 17-A.

[ 2009, c. 361, §30 (AMD) .]

2. Excessive withholding. If the amount allowable as a credit for tax withheld from the taxpayer exceeds the tax to which the credit relates, the excess must be considered an overpayment.

[ 2007, c. 438, §110 (AMD) .]

3. Overpayment by withholder. If there has been an overpayment of tax required to be deducted and withheld under chapter 827, refund must be made to the withholder only to the extent that the amount of the overpayment was not deducted and withheld by the withholder.

[ 2007, c. 438, §110 (AMD) .]

4. Credits against estimated tax. The assessor may provide for the crediting against the estimated income tax for any taxable year of an overpayment of the income tax for a preceding taxable year.

[ 2007, c. 438, §110 (AMD) .]

5. Assessment and collection after limitation period. If any amount of income tax is assessed and collected after the expiration of the applicable period of limitations, that amount must be considered an overpayment.

[ 2007, c. 438, §110 (AMD) .]

6. Overpayment by pass-through entity.

[ 2007, c. 438, §110 (RP) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1981, c. 504, §3 (AMD). 1991, c. 546, §36 (AMD). 2005, c. 332, §§25,26 (AMD). 2007, c. 438, §110 (AMD). 2009, c. 361, §30 (AMD).



36 §5276-A. Setoff of debts against refunds

1. Generally. An agency of the State, including the University of Maine System or the Maine Community College System, that is authorized to collect from an individual or corporation a liquidated debt greater than $25 shall notify in writing the State Tax Assessor and supply information necessary to identify the debtor whose refund is sought to be set off. The assessor, upon notification, shall assist the requesting agency by setting off that debt against a refund to which that individual or corporation is entitled under this Part. Liquidated child support debts that the Department of Health and Human Services has contracted to collect, pursuant to Title 19-A, section 2103 or 2301, subsection 2, are eligible, under the provisions of this section, for setoff against a refund due the obligated individual. The assessor shall provide the creditor agency with the name, address and social security number of each debtor whose refund is subject to setoff.

[ 1997, c. 393, Pt. A, §44 (AFF); 1997, c. 393, Pt. A, §43 (RPR); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

2. Notice and hearing. At the time a setoff is made, the assessor shall provide notice to the taxpayer of the setoff and of the taxpayer's right to request, within 60 days of the taxpayer's receipt of notice of the setoff, a hearing before the creditor agency. The hearing must be held in accordance with the provisions of the Maine Administrative Procedure Act, but is limited to the issues of whether the debt became liquidated and whether any postliquidation event has affected the liability.

[ 2011, c. 1, Pt. BB, §2 (AMD); 2011, c. 1, Pt. BB, §3 (AFF) .]

3. Finalization of setoff.

[ 1993, c. 395, §23 (RP) .]

3-A. Transfer of proceeds. After providing the notice required by subsection 2, the assessor shall transfer the setoff refund amount to the creditor agency or agencies.

[ 1993, c. 395, §23 (NEW) .]

3-B. Finalization of setoff; release of refund to taxpayer. If the taxpayer fails to make a timely request for hearing or a hearing is held before the creditor agency and a liquidated debt is determined to be due to that agency, the setoff is final except as determined by further appeal. The creditor agency must release to the taxpayer any setoff refund amount determined after hearing not to be a liquidated debt due to the agency within 90 days of such determination or as otherwise provided by the creditor agency in a promulgated rule.

[ 1993, c. 395, §23 (NEW) .]

4. Appeal. The decision of the agency seeking setoff as to the existence of a liquidated debt constitutes final agency action appealable under the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1981, c. 504, §4 (NEW) .]

5. Collection fee. A collection fee equal to the estimated costs incurred by the State Tax Assessor in assisting in the collection must annually be deducted from setoff refund amounts transferred to creditor agencies and deposited in the General Fund. If a creditor agency is either entitled to federal matching funds against all debts collected or required by federal regulations to specially handle debts collected, the State Tax Assessor shall transfer to that agency the gross proceeds from setoffs made in its behalf, and that agency shall promptly reimburse the collection fee to the State Tax Assessor for deposit in the General Fund.

[ 1993, c. 395, §23 (AMD) .]

6. Accounting. The creditor agency shall credit the account of the individual whose refund has been set off with the full amount of the setoff, including the collection fee retained by, or reimbursed to, the State Tax Assessor, except that the collection fee may not be credited to the account of an individual required to make restitution as provided in Title 17-A, section 1152, subsection 2-A.

[ 2005, c. 389, §9 (AMD) .]

7. Priority. In the event that claims from more than one agency are received by the State Tax Assessor with respect to one taxpayer, the State Tax Assessor shall set off against the refund due the taxpayer as many claims of the agencies as is possible in the following order of priority:

A. Liquidated child support debts owed to the Department of Health and Human Services; [1991, c. 564, (NEW); 2003, c. 689, Pt. B, §6 (REV).]

B. Fines owed to any of the courts; and [1991, c. 564, (NEW).]

C. All other claims in the order of their receipt by the State Tax Assessor. [1991, c. 564, (NEW).]

[ 1991, c. 564, (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

8. Disclosure of information. In any civil or criminal action in which a fine, forfeiture, order to pay or money judgment is entered in favor of the State or any agency or department thereof, or in any action in which counsel is assigned for an indigent party, the court may require the party so indebted to the State, its agencies or department, or the party for whom counsel has been assigned, to provide that party's social security number and other financial information under oath and on such forms as may be prepared by the Judicial Department in order to effectuate the purposes of this section. The Judicial Department may disclose social security numbers and financial information obtained in accordance with this subsection to agencies or departments of the State and to private collection agencies working under contract for the State for the purpose of collection of the amounts owed. A person who has access to or receives social security numbers or other financial information under this subsection shall maintain the confidentiality of the information and use it only for the purposes for which it was disclosed and may not further disclose it.

[ 2011, c. 547, §3 (AMD) .]

SECTION HISTORY

1981, c. 504, §4 (NEW). 1985, c. 501, §B21 (AMD). 1985, c. 652, §53 (AMD). 1985, c. 779, §83 (AMD). 1987, c. 402, §A192 (AMD). 1989, c. 508, §23 (AMD). 1991, c. 564, (AMD). 1993, c. 395, §23 (AMD). 1995, c. 639, §29 (AMD). 1995, c. 694, §D62 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 393, §A43 (AMD). 1997, c. 393, §A44 (AFF). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 389, §9 (AMD). 2011, c. 1, Pt. BB, §2 (AMD). 2011, c. 1, Pt. BB, §3 (AFF). 2011, c. 547, §3 (AMD).



36 §5277. Abatements (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 2001, c. 583, §22 (RP).



36 §5278. Limitations on credit or refund

1. General. A claim for credit or refund of an overpayment of any tax imposed by this Part must be filed by the taxpayer within 3 years from the date the return was filed, whether or not the return was timely filed, or 3 years from the date the tax was paid, whichever period expires later. A credit or refund may not be allowed after the expiration of the period prescribed in this subsection unless a claim for credit or refund is filed by the taxpayer within that period. For purposes of this subsection, a return filed before the last day prescribed for the filing of a return is deemed to be filed on that last day.

[ 2011, c. 1, Pt. DD, §3 (AMD); 2011, c. 1, Pt. DD, §4 (AFF) .]

2. Limit on amount of claim or refund. If the claim is filed by the taxpayer during the period prescribed in subsection 1, the amount of the credit or refund may not exceed the portion of the tax that was paid within the 3 years immediately preceding the filing of the claim plus the period of any extension of time for filing the return. If a claim is not filed, any credit or refund allowed upon an audit of the taxpayer may not exceed the amount that would be allowable under this subsection if a claim had been filed by the taxpayer on the date the credit or refund is allowed.

[ 2011, c. 1, Pt. DD, §3 (AMD); 2011, c. 1, Pt. DD, §4 (AFF) .]

3. Extension of time by agreement. If an agreement for an extension of the period for assessment of income taxes is made within the period prescribed in subsection 1, the period for filing a claim for credit or refund or for allowing a credit or refund if a claim is not filed may not expire earlier than 6 months after the expiration of the period during which an assessment may be made pursuant to the agreement or any extension of the agreement. The amount of the credit or refund may not exceed the sum of the portion of the tax paid after the execution of the agreement and before the filing of the claim or the making of the credit or refund and the portion of the tax paid within the period that would be applicable under subsection 1 if a claim had been filed on the date the agreement was executed.

[ 2011, c. 1, Pt. DD, §3 (AMD); 2011, c. 1, Pt. DD, §4 (AFF) .]

4. Notice of change or correction. If a taxpayer is required by section 5227-A to file an amended Maine return, a claim for credit or refund of any resulting overpayment of the tax must be filed by the taxpayer within 3 years from the date the filing of the amended return was required. The claim for credit or refund is limited to issues included in the federal amendment or adjustment and the amount of the credit or refund may not exceed the amount of the reduction in tax attributable to the federal amendment or adjustment. This subsection does not affect the time within which or the amount for which a claim for credit or refund may be filed apart from this subsection.

[ 2011, c. 1, Pt. DD, §3 (AMD); 2011, c. 1, Pt. DD, §4 (AFF) .]

5. Special rules. The following rules apply to claims for credit or refund pursuant to this section:

A. If the claim for credit or refund relates to an overpayment of tax on account of the deductibility by the taxpayer of a debt as a debt that became worthless or a loss from worthlessness of a security or the effect that the deductibility of a debt or of a loss has on the application to the taxpayer of a carry-over, the claim may be made within 7 years from the date prescribed by law for filing the return for the year with respect to which the claim is made ; and [2011, c. 1, Pt. DD, §3 (AMD); 2011, c. 1, Pt. DD, §4 (AFF).]

B. If the claim for credit or refund relates to an overpayment attributable to a net operating loss carry-back arising from a tax year beginning before January 1, 2002 or a credit carry-back, the claim may be made, under rules adopted by the assessor, within the period that ends with the 15th day of the 40th month following the end of the taxable year of the net operating loss or the unused credit that resulted in the carry-back or the period prescribed in subsection 3 in respect of that taxable year, whichever expires later. With respect to any portion of a credit carry-back from a taxable year that is attributable to a net operating loss carry-back or a capital loss carry-back from a subsequent taxable year, the period within which the claim may be made ends with the 15th day of the 40th month following the end of the subsequent taxable year or the period prescribed in subsection 3 in respect of that taxable year, whichever expires later. [2005, c. 218, §57 (AMD); 2005, c. 218, §63 (AFF).]

[ 2011, c. 1, Pt. DD, §3 (AMD); 2011, c. 1, Pt. DD, §4 (AFF) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1987, c. 772, §42 (AMD). 1989, c. 508, §24 (AMD). 1989, c. 530, §3 (AMD). 1999, c. 521, §B10 (AMD). 1999, c. 521, §B11 (AFF). 1999, c. 708, §49 (AMD). 2003, c. 588, §21 (AMD). 2005, c. 218, §57 (AMD). 2005, c. 218, §63 (AFF). 2009, c. 496, §26 (AMD). 2011, c. 1, Pt. DD, §3 (AMD). 2011, c. 1, Pt. DD, §4 (AFF).



36 §5279. Interest on overpayment

1. General. Interest at the rate determined pursuant to section 186 must be paid on any refund of an overpayment of the tax imposed by this Part from the date the return requesting a refund of the overpayment was filed or the date the payment was made, whichever is later.

[ 2011, c. 1, Pt. EE, §3 (AMD); 2011, c. 1, Pt. EE, §4 (AFF) .]

2. Date of return or payment. For purposes of this section:

A. A return that is filed before the last day prescribed for the filing of a return is deemed to be filed on that last day, determined without regard to any extension of time granted the taxpayer; and [2011, c. 1, Pt. EE, §3 (AMD); 2011, c. 1, Pt. EE, §4 (AFF).]

B. A tax that is paid by the taxpayer before the last day prescribed for its payment, withheld from the taxpayer during a taxable year or paid by the taxpayer as estimated income tax for a taxable year is deemed to have been paid on the last day prescribed for its payment. [2011, c. 1, Pt. EE, §3 (AMD); 2011, c. 1, Pt. EE, §4 (AFF).]

[ 2011, c. 1, Pt. EE, §3 (AMD); 2011, c. 1, Pt. EE, §4 (AFF) .]

3. Return and payment of withholding tax.

[ 2011, c. 1, Pt. EE, §4 (AFF); 2011, c. 1, Pt. EE, §3 (RP) .]

4. Exceptions. Notwithstanding subsection 1, interest may not be paid by the assessor on an overpayment of the tax imposed by this Part that is refunded within 60 days after the last date prescribed, or permitted by extension of time, for filing the return of that tax or within 60 days after the date the return requesting a refund of the overpayment was filed, whichever is later. In addition, interest may not be paid with respect to a period during which a refund is delayed pending resolution of a proposed setoff under section 5276-A.

[ 2011, c. 1, Pt. EE, §3 (AMD); 2011, c. 1, Pt. EE, §4 (AFF) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 541, §A246 (AMD). 1979, c. 615, §8 (AMD). 1981, c. 180, §4 (AMD). 1981, c. 504, §5 (AMD). 1991, c. 546, §37 (AMD). 2011, c. 1, Pt. EE, §3 (AMD). 2011, c. 1, Pt. EE, §4 (AFF).



36 §5280. Refund claim

Every claim for refund must be filed with the assessor in writing and state the specific grounds upon which it is founded. If the assessor denies the refund claim in whole or in part, or the refund claim is deemed denied under section 5282, the taxpayer may request reconsideration of the denial or deemed denial of the refund claim pursuant to section 151. [2013, c. 331, Pt. C, §38 (AMD); 2013, c. 331, Pt. C, §41 (AFF).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 694, §726 (AMD). 1993, c. 395, §24 (AMD). 1993, c. 395, §32 (AFF). 2013, c. 331, Pt. C, §38 (AMD). 2013, c. 331, Pt. C, §41 (AFF).



36 §5281. Notice of denial (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 694, §727 (RP).



36 §5282. Refund claim deemed denied

If the assessor fails to mail to the taxpayer, within 6 months after the filing of a refund claim, a decision on that refund claim, the taxpayer may elect but is not obligated, prior to receipt by the taxpayer of the assessor's decision on the refund claim, to deem the claim denied. The taxpayer deems the refund claim denied by requesting reconsideration of the deemed denial pursuant to section 151. [2013, c. 331, Pt. C, §39 (AMD); 2013, c. 331, Pt. C, §41 (AFF).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1993, c. 395, §32 (AFF). 1993, c. 395, §25 (RPR). 2013, c. 331, Pt. C, §39 (AMD). 2013, c. 331, Pt. C, §41 (AFF).



36 §5283. Designation by resident individuals (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 246, (NEW). 1985, c. 427, (RPR). 1989, c. 502, §A137 (AMD). 2011, c. 685, §2 (AMD). MRSA T. 36, §5283 (RP).



36 §5283-A. Voluntary contribution through checkoffs

1. Minimum threshold for total contributions. The State Tax Assessor may not include on an individual income tax return form a designation for a taxpayer to make a contribution through a checkoff under section 5284, 5284-A, 5285, 5285-A, 5288-A, 5289, 5290 or 5291 unless on returns filed in the prior calendar year the total contributions to the organization or fund to which the contributions are credited under the applicable section are at least:

A. For calendar year 2012, $10,000; [2011, c. 685, §3 (NEW).]

B. For calendar year 2013, $13,000; [2011, c. 685, §3 (NEW).]

C. For calendar year 2014, $16,000; [2011, c. 685, §3 (NEW).]

D. For calendar year 2015, $19,000; [2011, c. 685, §3 (NEW).]

E. For calendar year 2016, $22,000; and [2011, c. 685, §3 (NEW).]

F. For calendar years beginning on or after January 1, 2017, $25,000. [2011, c. 685, §3 (NEW).]

This subsection does not apply to a contribution checkoff that has been on the individual income tax form for less than one year.

[ 2011, c. 685, §3 (NEW) .]

2. Cost of administration. The State Tax Assessor shall determine annually the total amount contributed to each fund or organization by taxpayers making contributions through a checkoff on the individual income tax return form. Prior to the beginning of the next year, the assessor shall deduct the cost of administering the checkoff for the organization or fund and report the remainder to the Treasurer of State, who shall forward that amount to the designated organization or fund.

[ 2011, c. 685, §3 (NEW) .]

SECTION HISTORY

2011, c. 685, §3 (NEW).



36 §5284. Nongame wildlife voluntary checkoff

1. Maine Endangered and Nongame Wildlife Fund. Taxpayers who, when filing their return, are entitled to a refund under this Part may designate that a part of that refund be paid into the Maine Endangered and Nongame Wildlife Fund established in Title 12, section 10253. A taxpayer who is not entitled to a refund under this Part may contribute to the Maine Endangered and Nongame Wildlife Fund by including with that taxpayer's return sufficient funds to make the contribution. Each individual income tax return form must contain a designation in substantially the following form: "Contribution to Maine Endangered and Nongame Wildlife Fund: ( ) $5, ( ) $10, ( ) $25 or ( ) Other $ ."

[ 2003, c. 414, Pt. B, §68 (AMD); 2003, c. 614, §9 (AFF) .]

2. Contributions credited to Maine Endangered and Nongame Wildlife Fund. The State Tax Assessor shall determine annually the total amount contributed pursuant to subsection 1. Prior to the beginning of the next year, the assessor shall deduct the cost of administering the nongame checkoff and report the remainder to the Treasurer of State, who shall credit that amount to the Maine Endangered and Nongame Wildlife Fund, which is established in Title 12, section 10253.

[ 2011, c. 685, §4 (AMD) .]

SECTION HISTORY

1983, c. 526, §3 (NEW). 1993, c. 253, §1 (AMD). 1995, c. 639, §30 (AMD). 2003, c. 414, §B68 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 685, §4 (AMD).



36 §5284-A. Companion animal sterilization voluntary checkoff

1. Companion Animal Sterilization Fund. Taxpayers who, when filing their return, are entitled to a refund under this Part may designate that a part of that refund be paid into the Companion Animal Sterilization Fund established in Title 7, section 3910-B. A taxpayer who is not entitled to a refund under this Part may contribute to the Companion Animal Sterilization Fund by including with the taxpayer's return sufficient funds to make the contribution. Each individual income tax return form must contain a designation in substantially the following form: "Contribution to Companion Animal Sterilization Fund: ( ) $5, ( ) $10, ( ) $25 or ( ) Other $... ."

[ 2003, c. 682, §5 (NEW) .]

2. Contributions credited to Companion Animal Sterilization Fund. The State Tax Assessor shall determine annually the total amount contributed pursuant to subsection 1. Prior to the beginning of the next year, the assessor shall deduct the cost of administering the Companion Animal Sterilization Fund checkoff and report the remainder to the Treasurer of State, who shall credit the amount to the Companion Animal Sterilization Fund, which is established in Title 7, section 3910-B.

[ 2011, c. 685, §5 (AMD) .]

3. Effective date. This section applies to tax years beginning on and after January 1, 2004.

[ 2003, c. 682, §5 (NEW) .]

SECTION HISTORY

2003, c. 682, §5 (NEW). 2011, c. 685, §5 (AMD).



36 §5285. Maine Children's Trust Incorporated; checkoff

1. Maine Children's Trust Incorporated. Taxpayers who, when filing their returns, are entitled to a refund under this Part may designate that a portion of that refund be paid into the Maine Children's Trust Incorporated established in Title 22, chapter 1058. A taxpayer who is not entitled to a refund under this Part may contribute to the Maine Children's Trust Incorporated by including with that taxpayer's return sufficient funds to make the contribution. Each individual income tax return form must contain a designation in substantially the following form: "Contributions to Maine Children's Trust Incorporated: ( ) $5, ( ) $10, ( ) $25 or ( ) Other $ ."

[ 1995, c. 639, §31 (AMD) .]

2. Contributions credited to the Maine Children's Trust Incorporated. The State Tax Assessor shall determine annually the total amount contributed pursuant to subsection 1. Prior to the beginning of the next year, the State Tax Assessor shall deduct the cost of administering the Maine Children's Trust Incorporated checkoff and report the remainder to the Treasurer of State, who shall forward that amount to the Maine Children's Trust Incorporated, which is established in Title 22, chapter 1058.

[ 2011, c. 685, §6 (AMD) .]

3. Limitation on contributions.

[ 1993, c. 600, Pt. A, §280 (RP) .]

SECTION HISTORY

1985, c. 441, §4 (NEW). 1987, c. 402, §A193 (AMD). 1993, c. 253, §2 (AMD). 1993, c. 600, §A280 (AMD). 1995, c. 639, §31 (AMD). 2011, c. 685, §6 (AMD).



36 §5285-A. Bone Marrow Screening Fund checkoff

1. Bone Marrow Screening Fund. When filing a return, a taxpayer entitled to a refund under this Part may designate that a portion of that refund be paid into the Bone Marrow Screening Fund established in Title 22, chapter 250-A. A taxpayer who is not entitled to a refund under this Part may contribute to the Bone Marrow Screening Fund by including with that taxpayer's return sufficient funds to make the contribution. Each individual income tax return form must contain a designation in substantially the following form: "Bone Marrow Screening Fund: ( ) $5, ( ) $10, ( ) $25 or ( ) Other $ ."

[ 2007, c. 240, Pt. TT, §2 (AMD); 2007, c. 240, Pt. TT, §3 (AFF) .]

2. Contributions credited to the Bone Marrow Screening Fund. The State Tax Assessor shall determine annually the total amount contributed pursuant to subsection 1. Prior to the beginning of the next year, the State Tax Assessor shall deduct the cost of administering the Bone Marrow Screening Fund checkoff and report the remainder to the Treasurer of State, who shall forward that amount to the Bone Marrow Screening Fund.

[ 2011, c. 685, §7 (AMD) .]

3. Effective date. This section applies to tax years beginning on and after January 1, 2000.

[ 1999, c. 731, Pt. SS, §2 (NEW) .]

SECTION HISTORY

1999, c. 731, §SS2 (NEW). 2007, c. 240, Pt. TT, §2 (AMD). 2007, c. 240, Pt. TT, §3 (AFF). 2011, c. 685, §7 (AMD).



36 §5286. Contribution to Maine Clean Election Fund; voluntary checkoff

1. Designation. Resident taxpayers may designate that $3 of their taxes be deposited in the Maine Clean Election Fund in accordance with Title 21-A, section 1124.

[ IB 1995, c. 1, §18 (NEW) .]

2. Forms. The State Tax Assessor shall provide on the first page of the income tax form a space for the filing individual to indicate whether that filer wishes to pay $3, or $6 if filing a joint return, from the General Fund of the State to finance the Maine Clean Election Fund.

[ IB 1995, c. 1, §18 (NEW) .]

3. Transfer of Funds. The State Tax Assessor shall transfer funds from the General Fund in accordance with Title 21-A, section 1124.

[ IB 1995, c. 1, §18 (NEW) .]

SECTION HISTORY

IB 1995, c. 1, §18 (NEW).



36 §5287. Liability of certain spouses

The assessor may relieve the liability under this Part of a spouse who meets the qualifications for relief under the following provisions whether or not a claim for federal relief was made. The assessor may grant relief for: [1999, c. 526, §1 (NEW); 1999, c. 526, §3 (AFF).]

1. Innocent spouses. A spouse who meets the qualifications for relief under Section 6015 of the Code; or

[ RR 1999, c. 1, §51 (COR) .]

2. Injured spouses. A spouse who meets the qualifications for relief of an injured spouse under Internal Revenue Service procedures.

[ 1999, c. 526, §1 (NEW); 1999, c. 526, §3 (AFF) .]

SECTION HISTORY

RR 1999, c. 1, §51 (COR). 1999, c. 526, §1 (NEW). 1999, c. 526, §3 (AFF).



36 §5288. Maine Military Family Relief Fund voluntary checkoff (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 703, §1 (NEW). MRSA T. 36, §5288, sub-4 (RP).



36 §5288-A. Maine Military Family Relief Fund voluntary checkoff

1. Maine Military Family Relief Fund. When filing a return, a taxpayer entitled to a refund under this Part may designate that a portion of that refund be paid into the Maine Military Family Relief Fund established in Title 37-B, section 158. A taxpayer who is not entitled to a refund under this Part may contribute to the Maine Military Family Relief Fund by including with that taxpayer's return sufficient funds to make the contribution. The contribution may not be less than $5. Each individual income tax return form must contain a designation in substantially the following form: "The Maine Military Family Relief Fund: ( ) $5, ( ) $10, ( ) $25 or ( ) Other $... ."

[ 2011, c. 685, §8 (AMD) .]

2. Contributions credited to Maine Military Family Relief Fund. The State Tax Assessor shall determine annually the total amount contributed pursuant to subsection 1. Prior to the beginning of the next year, the State Tax Assessor shall deduct the cost of administering the Maine Military Family Relief Fund checkoff and report the remainder to the Treasurer of State, who shall forward that amount to the Maine Military Family Relief Fund.

[ 2007, c. 674, §1 (NEW); 2007, c. 674, §2 (AFF) .]

SECTION HISTORY

2007, c. 674, §1 (NEW). 2007, c. 674, §2 (AFF). 2011, c. 685, §8 (AMD).



36 §5289. Maine Veterans' Memorial Cemetery Maintenance Fund voluntary checkoff

1. Maine Veterans' Memorial Cemetery Maintenance Fund. When filing a return, a taxpayer entitled to a refund under this Part may designate that a portion of that refund be paid into the Maine Veterans' Memorial Cemetery Maintenance Fund established in Title 37-B, section 504, subsection 6. A taxpayer who is not entitled to a refund under this Part may contribute to the Maine Veterans' Memorial Cemetery Maintenance Fund by including with that taxpayer's return sufficient funds to make the contribution. The contribution may not be less than $5. Each individual income tax return form must contain a designation in substantially the following form: "Maine Veterans' Memorial Cemetery Maintenance Fund: ( ) $5, ( ) $10, ( ) $25 or ( ) Other $... ."

[ 2011, c. 685, §9 (AMD) .]

2. Contributions credited to Maine Veterans' Memorial Cemetery Maintenance Fund. The State Tax Assessor shall determine annually the total amount contributed pursuant to subsection 1. Prior to the beginning of the next year, the State Tax Assessor shall deduct the cost of administering the Maine Veterans' Memorial Cemetery Maintenance Fund checkoff and report the remainder to the Treasurer of State, who shall forward that amount to the Maine Veterans' Memorial Cemetery Maintenance Fund.

[ 2011, c. 685, §9 (AMD) .]

SECTION HISTORY

2005, c. 519, §RRR1 (NEW). 2005, c. 519, §RRR3 (AFF). 2011, c. 685, §9 (AMD).



36 §5290. Maine Asthma and Lung Disease Research Fund; voluntary checkoff

1. Maine Asthma and Lung Disease Research Fund. When filing a return, a taxpayer entitled to a refund under this Part may designate that a portion of that refund be paid into the Maine Asthma and Lung Disease Research Fund established in Title 22, section 1700-A. A taxpayer who is not entitled to a refund under this Part may contribute to the Maine Asthma and Lung Disease Research Fund by including with that taxpayer's return sufficient funds to make the contribution. The contribution may not be less than $5. Each individual income tax return form must contain a designation in substantially the following form: "Maine Asthma and Lung Disease Research Fund: ( ) $5, ( ) $10, ( ) $25 or ( ) Other $.... ."

[ 2011, c. 685, §10 (AMD) .]

2. Contributions credited to Maine Asthma and Lung Disease Research Fund. The State Tax Assessor shall determine annually the total amount contributed pursuant to subsection 1. Prior to the beginning of the next year, the State Tax Assessor shall deduct the cost of administering the Maine Asthma and Lung Disease Research Fund checkoff and report the remainder to the Treasurer of State, who shall forward that amount to the Maine Asthma and Lung Disease Research Fund.

[ 2011, c. 685, §10 (AMD) .]

SECTION HISTORY

2005, c. 672, §3 (NEW). 2005, c. 672, §§6,8 (AFF). 2011, c. 685, §10 (AMD).



36 §5291. Maine Public Library Fund; voluntary checkoff

1. Maine Public Library Fund. When filing a return, a taxpayer entitled to a refund under this Part may designate that a portion of that refund be paid into the Maine Public Library Fund established in Title 27, section 8. A taxpayer who is not entitled to a refund under this Part may contribute to the Maine Public Library Fund by including with that taxpayer's return sufficient funds to make the contribution. The contribution may not be less than $5. Each individual income tax return form must contain a designation in substantially the following form: "Maine Public Library Fund: ( ) $5, ( ) $10, ( ) $25 or ( ) Other $.... ."

[ 2011, c. 685, §11 (NEW) .]

2. Contributions credited to Maine Public Library Fund. The State Tax Assessor shall determine annually the total amount contributed pursuant to subsection 1. Prior to the beginning of the next year, the State Tax Assessor shall deduct the cost of administering the Maine Public Library Fund checkoff and report the remainder to the Treasurer of State, who shall forward that amount to the Maine Public Library Fund.

[ 2011, c. 685, §11 (NEW) .]

SECTION HISTORY

2011, c. 685, §11 (NEW).






Chapter 833: JUDICIAL REVIEW

36 §5300. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 694, §728 (RP).



36 §5301. Judicial review exclusive remedy in deficiency proceedings

The review of a determination of the assessor provided by section 151 shall be the exclusive remedy available to any taxpayer for the judicial review of the action of the assessor in respect to the assessment of a proposed deficiency. No injunction or other legal or equitable process shall issue in any suit, action or proceeding in any court against this State or against any office of this State to prevent or enjoin the assessment or collection of any tax imposed under this Part. [1977, c. 694, §729 (AMD).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 694, §729 (AMD).



36 §5302. Assessment pending review; review bond (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 694, §730 (AMD). 1979, c. 127, §202 (RPR). 1979, c. 378, §45 (RP). 1979, c. 663, §224 (RP).



36 §5303. Proceedings after review (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 694, §731 (AMD). 1979, c. 378, §46 (RP).



36 §5304. No suit prior to filing claim (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1993, c. 395, §26 (RP).



36 §5305. Limitation of suit for refund (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 694, §732 (RP).



36 §5306. Judgment for taxpayer

In any action for a refund, the court may render judgment for the taxpayer for any part of the tax, interest penalties or other amounts found to be erroneously paid, together with interest on the amount of the overpayment. The amount of any judgment against the assessor shall first be credited against any taxes, interest, penalties or other amounts due from the taxpayer under the tax laws of this State and the remainder refunded by the Treasurer of State. [P&SL 1969, c. 154, §F (NEW).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW).






Chapter 835: MISCELLANEOUS ENFORCEMENT PROVISIONS

36 §5310. Timely mailing (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1981, c. 364, §73 (RP).



36 §5311. Collection procedures

1. General. The tax imposed by this Part shall be collected by the assessor and he may establish the mode or time for the collection of any amount due under this Part if not otherwise specified. The assessor shall, on request, give a receipt for any amount collected under this Part. The assessor may authorize incorporated banks or trust companies which are depositaries or fiscal agents of this State to receive and give a receipt for any tax imposed under this Part, in such manner, at such times, and under such conditions as he may prescribe; and the assessor shall prescribe the manner, times and conditions under which the receipt of tax by such banks and trust companies is to be treated as payment of tax to the assessor.

[ P&SL 1969, c. 154, §F (NEW) .]

2. Notice and demand.

[ 1985, c. 691, §41 (RP) .]

3. Cross-reference.

[ 2003, c. 588, §22 (RP) .]

4. Naming of agent.

[ 2003, c. 588, §23 (RP) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1971, c. 37, §1 (AMD). 1977, c. 165, §§6,7 (AMD). 1979, c. 378, §47 (AMD). 1985, c. 691, §41 (AMD). 2003, c. 588, §§22,23 (AMD).



36 §5312. Warrant; request for and issuance (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1971, c. 37, §2 (RPR). 1977, c. 165, §§8,9 (AMD). 1977, c. 694, §733 (AMD). 1985, c. 691, §42 (RP).



36 §5312-A. Form and effect (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 37, §3 (NEW). 1973, c. 21, §2 (AMD). 1975, c. 765, §29 (AMD). 1977, c. 165, §10 (RPR). 1977, c. 694, §734 (AMD). 1985, c. 691, §43 (RP).



36 §5312-B. Arrest and commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 37, §3 (NEW). 1971, c. 622, §131 (AMD). 1975, c. 765, §30 (RP).



36 §5313. Lien of tax (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1975, c. 474, §2 (AMD). 1977, c. 477, §22 (AMD). 1979, c. 541, §B51 (AMD). 1985, c. 691, §44 (RP).



36 §5314. Release of lien (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1985, c. 691, §45 (RP).



36 §5315. Enforcement of lien (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1985, c. 691, §45 (RP).



36 §5316. Taxpayer not a resident (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1971, c. 622, §132 (AMD). 2003, c. 390, §51 (RP).



36 §5317. Priority (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 541, §B52 (AMD). 1981, c. 364, §74 (RPR). 1995, c. 281, §34 (RP).



36 §5318. Income tax claims of other states (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1981, c. 364, §75 (RP).



36 §5319. Order to compel compliance

1. Failure to file tax return. If any taxpayer willfully refuses to file an income tax return required by this Part, the assessor may apply to a Justice of the Superior Court of Kennebec County, and upon the complaint of the assessor, the justice shall issue an order requiring the taxpayer, and, if the taxpayer is a corporation, any principal officer of such corporation, to file a proper return in accordance with this Part, upon pain of contempt. The court shall forthwith fix a time and place for hearing and cause 20 days' notice thereof to be given the taxpayer, having regard to the speediest possible determination of the case consistent with the rights of the parties.

[ P&SL 1969, c. 154, §F (NEW) .]

2. Failure to furnish records or testimony. If any taxpayer willfully refuses to make available any books, papers, records or memoranda for examination by the assessor or the assessor's representative or willfully refuses to attend and testify pursuant to the powers conferred on the assessor by section 112, the assessor may apply to a Justice of the Superior Court of Kennebec County for an order directing the taxpayer to comply with the assessor's request for books, papers, records or memoranda or for the taxpayer's attendance and testimony. If the books, papers, records or memoranda required by the assessor are in the custody of a corporation, the order of the court may be directed to any principal officer of the corporation. If a person fails or refuses to obey such an order, the person is guilty of contempt of court.

[ 1995, c. 281, §35 (AMD) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 541, §A247 (AMD). 1995, c. 281, §35 (AMD).



36 §5320. Transferees

1. General. The liability, at law or in equity, of a transferee of property of a taxpayer for any tax, addition to tax, penalty or interest due the assessor under this Part shall be assessed, paid and collected in the same manner and subject to the same provisions and limitations as in the case of the tax to which the liability relates, except as hereinafter provided in this section. The term transferee includes, but is not limited to, donee, heir, legatee, devisee and distributee.

[ P&SL 1969, c. 154, §F (NEW) .]

2. Period of limitation. In the case of the liability of an initial transferee, the period of limitation for assessment of any liability is within one year after the expiration of period of limitation against the transferor. In the case of the liability of a transferee of a transferee, within one year after the expiration of the period of limitation against the preceding transferee, but not more than 3 years after the expiration of the period of limitation for assessment against the original transferor; except that if before the expiration of the period of limitation for the assessment of the liability of the transferee, a proceeding for the collection of the liability has been begun against the initial transferor or the last preceding transferee, respectively, then the period of limitation for assessment of the liability of the transferee shall expire one year after the proceeding is terminated.

[ P&SL 1969, c. 154, §F (NEW) .]

3. Extension by agreement. If before the expiration of the time provided in this section for the assessment of the liability, the assessor and the transferee have both consented in writing to its assessment after such time, the liability may be assessed at any time prior to the expiration of the period agreed upon or an extension thereof. For the purpose of determining the period of limitation on credit or refund to the transferee of overpayments of tax made by such transferee of overpayments of tax made by the transferor of which the transferee is legally entitled to credit or refund, such agreement and any extension thereof shall be deemed an agreement or extension referred to in section 5278, subsection 3. If the agreement is executed after the expiration of the period of limitation for assessment against the taxpayer with reference to whom the liability of such transferee arises, then in applying the limitations under section 5278, subsection 2 on the amount of the credit or refund, the periods specified in section 5278, subsection 1 shall be increased by the period from the date of such expiration to the date of the agreement.

[ 1979, c. 541, Pt. A, §248 (AMD) .]

4. Transferor deceased. If any person is deceased, the period of limitation for assessment against such person shall be the period that would be in effect had death not occurred.

[ P&SL 1969, c. 154, §F (NEW) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 541, §A248 (AMD).



36 §5321. Jeopardy assessments (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 694, §735 (AMD). 1979, c. 378, §48 (RP).



36 §5322. Bankruptcy or receivership (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1979, c. 378, §49 (AMD). 1995, c. 281, §36 (RP).






Chapter 837: CRIMINAL OFFENSES

36 §5330. Attempts to evade or defeat tax (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 696, §295 (RPR). 1989, c. 880, §D2 (AMD). 1997, c. 504, §19 (RP).



36 §5331. Failure to collect or pay over (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 696, §295 (RPR). 1983, c. 480, §A68 (AMD). 1985, c. 691, §46 (RP).



36 §5332. Failure to file return, supply information, pay tax

1. Failure to pay tax, file return, keep records or supply information. A person commits a Class D crime if that person:

A. Is required under this Part to pay any tax or estimated tax, and intentionally fails to pay that tax or estimated tax at the time or times required by law or regulation; [2003, c. 452, Pt. U, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Is required by this Part or rule prescribed under this Part to make a return, other than a return of estimated tax, and intentionally fails to make the return at the time or times required by law or rule; or [2003, c. 452, Pt. U, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Is required to keep any records or supply any information and intentionally fails to keep the records or supply the information, at the time or times required by law or rule. [2003, c. 452, Pt. U, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. U, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Subsequent offense.

[ 2009, c. 361, §31 (RP) .]

3. Additional penalties. This section is in addition to other penalties provided by law.

[ 2003, c. 452, Pt. U, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Presumption. Proof that a person filed a federal income tax return for a taxable year gives rise to a presumption that the person was required to file a federal income tax return for that taxable year.

[ 2003, c. 452, Pt. U, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 696, §295 (RPR). 1983, c. 490, (AMD). 1989, c. 880, §D3 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §U17 (RPR). 2009, c. 361, §31 (AMD).



36 §5333. False statements

1. False tax return or other document. A person who knowingly files a return, statement or other document that contains or is verified by a declaration that it is made under the penalties of perjury that the person does not believe to be true and correct in every material respect or who knowingly aids or procures the preparation or presentation in a matter arising under this Part of a return, affidavit, claim or other document that is fraudulent or is false in any material respect commits a Class D crime.

[ 2011, c. 285, §13 (AMD) .]

2. Subsequent offense.

[ 2009, c. 361, §32 (RP) .]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1977, c. 696, §295 (RPR). 1989, c. 880, §D4 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §U18 (RPR). 2009, c. 361, §32 (AMD). 2011, c. 285, §13 (AMD).



36 §5334. Venue

A violation of this Part is deemed to have been committed in part in Kennebec County. Prosecution may be brought in any county where the person to whose liability the proceeding relates resides or has a place of business or in any county in which the violation was committed. [2009, c. 434, §80 (AMD).]

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1973, c. 567, §20 (AMD). 1979, c. 701, §34 (RPR). 2009, c. 434, §80 (AMD).






Chapter 839: POWERS OF ASSESSOR

36 §5340. Powers of assessor (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1969, c. 584, §3 (AMD). 1971, c. 61, §13 (AMD). 1977, c. 668, §7 (AMD). 1979, c. 378, §50 (AMD). 1979, c. 541, §A249 (AMD). 1981, c. 364, §76 (RP).



36 §5341. Closing agreements (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1995, c. 281, §37 (RP).



36 §5342. Disposition of revenues (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 154, §F1 (NEW). 1981, c. 364, §77 (RP).






Chapter 841: INFLATION ADJUSTMENTS

36 §5401. Findings and purpose

Inflation erodes the value of personal exemptions and deductions in the Maine individual income tax structure and distorts fiscal equity among taxpayers. Inflation-induced increases in individual income tax revenues result in annual collections that exceed the amounts anticipated by legislative actions establishing rates, exemptions, deductions and other features of the Maine individual income tax. Furthermore, the income tax laws of this State, in combination with economic inflation, have caused inequitable treatment of the taxpayers because the application of inflexible, statutorily prescribed rates of tax, standard deduction and personal exemption to increasing personal incomes has resulted in increasing the taxpayer's tax liability while the taxpayers purchasing power has remained the same or, in some instances has decreased. It is the purpose of this Act to correct this situation by requiring that certain components of the individual income tax structure be adjusted in order to compensate for the impact of inflation. [IB 1981, c. 2, §4 (NEW).]

SECTION HISTORY

IB 1981, c. 2, §4 (NEW).



36 §5402. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 430, §1 (AMD).]

1. Chained Consumer Price Index. "Chained Consumer Price Index" means the average over a 12-month period of the Chained Consumer Price Index, not seasonally adjusted, published monthly by the Bureau of Labor Statistics, United States Department of Labor designated as the "Chained Consumer Price Index for All Urban Consumers-United States City Average."

[ 2013, c. 368, Pt. Q, §9 (AMD) .]

1-A. Base year index.

[ 1989, c. 495, §5 (RP) .]

1-B. Cost-of-living adjustment. The "cost-of-living adjustment" for any calendar year is the Chained Consumer Price Index for the 12-month period ending June 30th of the preceding calendar year divided by the Chained Consumer Price Index for the 12-month period ending June 30, 2014.

[ 2013, c. 368, Pt. Q, §10 (AMD) .]

2. Percentage adjustment factor.

[ 1999, c. 731, Pt. T, §11 (AFF); 1999, c. 731, Pt. T, §9 (RP) .]

3. Inflation factor.

[ 1999, c. 731, Pt. T, §11 (AFF); 1999, c. 731, Pt. T, §9 (RP) .]

SECTION HISTORY

IB 1981, c. 2, §4 (NEW). 1983, c. 3, §5 (AMD). 1987, c. 430, §1 (AMD). 1987, c. 819, §13 (AMD). 1989, c. 495, §§5,6 (AMD). 1999, c. 731, §§T8,9 (AMD). 1999, c. 731, §T11 (AFF). 2011, c. 380, Pt. N, §17 (AMD). 2011, c. 380, Pt. N, §§19, 20 (AFF). 2013, c. 368, Pt. Q, §§9, 10 (AMD).



36 §5403. Annual adjustments for inflation

On or about September 15th of each year as specified in subsections 1 to 6, the assessor shall multiply the cost-of-living adjustment for taxable years beginning in the succeeding calendar year by the following: [2015, c. 267, Pt. DD, §33 (NEW).]

1. Individual income tax rate tables. For the tax rate tables in section 5111:

A. Beginning in 2016 and each year thereafter, by the lowest dollar amounts of the tax rate tables specified in section 5111, subsections 1-F, 2-F and 3-F, except that for the purposes of this paragraph, notwithstanding section 5402, subsection 1-B, the "cost-of-living adjustment" is the Chained Consumer Price Index for the 12-month period ending June 30th of the preceding calendar year divided by the Chained Consumer Price Index for the 12-month period ending June 30, 2015; and [2015, c. 267, Pt. DD, §33 (NEW).]

B. Beginning in 2017 and each year thereafter, by the highest taxable income dollar amount of each tax rate table, except that for the purposes of this paragraph, notwithstanding section 5402, subsection 1-B, the "cost-of-living adjustment" is the Chained Consumer Price Index for the 12-month period ending June 30th of the preceding calendar year divided by the Chained Consumer Price Index for the 12-month period ending June 30, 2016; [2015, c. 267, Pt. DD, §33 (NEW).]

[ 2015, c. 267, Pt. DD, §33 (NEW) .]

2. Standard deductions. By the dollar amount contained in section 5124-B, subsection 1, paragraph A, except that for the purposes of this subsection, notwithstanding section 5402, subsection 1-B, the "cost-of-living adjustment" is the Chained Consumer Price Index for the 12-month period ending June 30th of the preceding calendar year divided by the Chained Consumer Price Index for the 12-month period ending June 30, 2015;

[ 2015, c. 267, Pt. DD, §33 (NEW) .]

3. Itemized deductions. By the dollar amount of the itemized deduction limitation amount in section 5125, subsection 4;

[ 2015, c. 267, Pt. DD, §33 (NEW) .]

4. Individual income tax standard deduction and itemized deduction phase-out. Beginning in 2017 and each year thereafter, by the dollar amount contained in the numerator of the fraction specified in section 5122, subsection 1, paragraph JJ, subparagraphs (1), (2) and (3), except that for the purposes of this subsection, notwithstanding section 5402, subsection 1-B, the "cost-of-living adjustment" is the Chained Consumer Price Index for the 12-month period ending June 30th of the preceding calendar year divided by the Chained Consumer Price Index for the 12-month period ending June 30, 2016;

[ 2015, c. 267, Pt. DD, §33 (NEW) .]

5. Sales tax fairness credit. For the sales tax fairness credit:

A. Beginning in 2017 and each year thereafter, by the base credit amount in section 5213-A, subsection 1, paragraph A, subparagraph (1), except that for the purposes of this paragraph, notwithstanding section 5402, subsection 1-B, the "cost-of-living adjustment" is the Chained Consumer Price Index for the 12-month period ending June 30th of the preceding calendar year divided by the Chained Consumer Price Index for the 12-month period ending June 30, 2016. If the base credit amount, adjusted by application of the cost-of-living adjustment, is not a multiple of $5, any increase must be rounded to the next lowest multiple of $5; [2015, c. 267, Pt. DD, §33 (NEW).]

B. Beginning in 2017 and each year thereafter, the base credit amount in section 5213-A, subsection 1, paragraph A, subparagraphs (2) to (4) is equal to the base credit amount determined in accordance with paragraph A, multiplied by the following applicable factor:

(1) For section 5213-A, subsection 1, paragraph A, subparagraph (2), 1.4;

(2) For section 5213-A, subsection 1, paragraph A, subparagraph (3), 1.6; and

(3) For section 5213-A, subsection 1, paragraph A, subparagraph (4), 1.8.

If the base credit amount, adjusted by application of the appropriate factor, is not a multiple of $5, any increase must be rounded to the next lowest multiple of $5; and [2015, c. 267, Pt. DD, §33 (NEW).]

C. Beginning in 2016 and each year thereafter, by the dollar amount of the income threshold set forth in section 5213-A, subsection 4, except that for the purposes of this paragraph, notwithstanding section 5402, subsection 1-B, the "cost-of-living adjustment" is the Chained Consumer Price Index for the 12-month period ending June 30th of the preceding calendar year divided by the Chained Consumer Price Index for the 12-month period ending June 30, 2015; and [2015, c. 267, Pt. DD, §33 (NEW).]

[ 2015, c. 267, Pt. DD, §33 (NEW) .]

6. Property tax fairness credit. Beginning in 2015 and each year thereafter, the benefit base amounts in section 5219-KK, subsection 1, paragraph A.

[ 2015, c. 267, Pt. DD, §33 (NEW) .]

Except for subsection 5, paragraphs A and B, if the dollar amount of each item, adjusted by the application of the cost-of-living adjustment, is not a multiple of $50, any increase must be rounded to the next lowest multiple of $50. [2015, c. 267, Pt. DD, §33 (NEW).]

If the cost-of-living adjustment for any taxable year would be less than the cost-of-living adjustment for the preceding calendar year, the cost-of-living adjustment is the same as for the preceding calendar year. The assessor shall incorporate such changes into the income tax forms, instructions and withholding tables for the taxable year. [2015, c. 267, Pt. DD, §33 (NEW).]

SECTION HISTORY

IB 1981, c. 2, §4 (NEW). 1983, c. 3, §6 (AMD). 1987, c. 430, §2 (AMD). 1987, c. 819, §14 (RPR). 1989, c. 495, §7 (AMD). 1991, c. 528, §CCC (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §CCC (AMD). 1999, c. 731, §T11 (AFF). 1999, c. 731, §T10 (RPR). 2009, c. 213, Pt. WWW, §1 (AMD). 2009, c. 213, Pt. WWW, §2 (AFF). 2011, c. 380, Pt. N, §18 (AMD). 2011, c. 380, Pt. N, §19 (AFF). 2013, c. 368, Pt. Q, §11 (AMD). 2013, c. 368, Pt. Q, §12 (AFF). 2013, c. 368, Pt. TT, §19 (AMD). 2013, c. 551, §4 (RPR). 2015, c. 267, Pt. DD, §33 (RPR).









Part 9: TAXPAYER BENEFIT PROGRAMS

Chapter 901: THE ELDERLY HOUSEHOLDERS TAX AND RENT REFUND ACT

36 §6101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1973, c. 634, §1 (AMD). 1979, c. 541, §B53 (AMD). 1987, c. 516, §§1,6 (RP).



36 §6102. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1979, c. 541, §B54 (AMD). 1987, c. 516, §§1,6 (RP).



36 §6103. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1973, c. 634, §2 (AMD). 1979, c. 541, §§A250,A251 (AMD). 1979, c. 541, §§B55-B58 (AMD). 1979, c. 642, §1 (AMD). 1985, c. 421, §1 (AMD). 1987, c. 516, §§1,6 (RP).



36 §6104. Claim is personal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1979, c. 541, §B59 (AMD). 1983, c. 571, §25 (AMD). 1987, c. 516, §§1,6 (RP).



36 §6105. Claim to be paid from General Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1979, c. 541, §B60 (AMD). 1987, c. 516, §§1,6 (RP).



36 §6106. Filing date (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1979, c. 541, §A252 (AMD). 1987, c. 516, §§1,6 (RP).



36 §6107. One claim per household (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1979, c. 541, §B61 (AMD). 1987, c. 516, §§1,6 (RP).



36 §6108. Income limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1973, c. 634, §3 (RPR). 1977, c. 686, §16 (AMD). 1981, c. 535, §§1,3 (RPR). 1981, c. 538, §1 (RPR). 1981, c. 698, §189 (AMD). 1985, c. 421, §2 (AMD). 1987, c. 516, §§1,6 (RP).



36 §6109. Net asset limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1973, c. 634, §4 (AMD). 1973, c. 771, §1 (RP).



36 §6110. Benefit limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1973, c. 634, §5 (RPR). 1973, c. 771, §2 (RPR). 1987, c. 516, §§1,6 (RP).



36 §6111. Age limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1973, c. 634, §6 (RPR). 1973, c. 771, §2 (RPR). 1977, c. 552, §1 (RPR). 1979, c. 541, §B62 (AMD). 1979, c. 561, §1 (AMD). 1979, c. 642, §2 (RPR). 1987, c. 516, §§1,6 (RP).



36 §6111-A. Participation limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §132A (NEW). 1973, c. 771, §2 (RPR). P&SL 1975, c. 90, §§SEC.S,2 (RP).



36 §6112. Amount of claim (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1973, c. 634, §7 (RPR). 1973, c. 771, §2 (RPR). 1977, c. 579, §D1 (AMD). 1977, c. 686, §17 (RPR). 1979, c. 541, §B63 (AMD). 1987, c. 516, §§1,6 (RP).



36 §6113. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1987, c. 516, §§1,6 (RP).



36 §6114. Audit of claim (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1979, c. 541, §B64 (AMD). 1987, c. 516, §§1,6 (RP).



36 §6115. Denial of claim (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1987, c. 516, §§1,6 (RP).



36 §6116. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1973, c. 303, §3 (AMD). 1977, c. 694, §§735-A (RPR). 1979, c. 541, §B65 (AMD). 1987, c. 516, §§1,6 (RP).



36 §6117. Disallowance of certain claims (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1979, c. 541, §B66 (AMD). 1987, c. 516, §§1,6 (RP).



36 §6118. Extension of time for filing claims (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1987, c. 516, §§1,6 (RP).



36 §6119. Protection from loss of benefits (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1975, c. 293, §4 (AMD). 1987, c. 516, §§1,6 (RP).



36 §6120. Adjustments in the amount of claims (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 503, §1 (NEW). 1973, c. 634, §8 (RP).



36 §6121. Tax Assessor's records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 765, §31 (NEW). 1977, c. 345, (AMD). 1977, c. 668, §8 (RP). 1977, c. 718, §2 (AMD).






Chapter 902: HOMESTEAD TAX RELIEF ACT OF 1978

36 §6141. Purpose (REALLOCATED FROM TITLE 36, SECTION 6146) (REPEALED)

(REALLOCATED FROM TITLE 36, SECTION 6146)

(REPEALED)

SECTION HISTORY

1977, c. 721, §2 (NEW). 1979, c. 127, §203 (RAL). 1981, c. 706, §40 (RP).



36 §6142. Definitions (REALLOCATED FROM TITLE 36, SECTION 6147) (REPEALED)

(REALLOCATED FROM TITLE 36, SECTION 6147)

(REPEALED)

SECTION HISTORY

1977, c. 721, §2 (NEW). 1979, c. 127, §203 (RAL). 1981, c. 706, §40 (RP).



36 §6143. Benefit (REALLOCATED FROM TITLE 36, SECTION 6148) (REPEALED)

(REALLOCATED FROM TITLE 36, SECTION 6148)

(REPEALED)

SECTION HISTORY

1977, c. 721, §2 (NEW). 1979, c. 127, §203 (RAL). 1981, c. 706, §40 (RP).



36 §6144. Limitations (REALLOCATED FROM TITLE 36, SECTION 6149) (REPEALED)

(REALLOCATED FROM TITLE 36, SECTION 6149)

(REPEALED)

SECTION HISTORY

1977, c. 721, §2 (NEW). 1979, c. 127, §203 (RAL). 1979, c. 541, §§B67,B68 (AMD). 1981, c. 706, §40 (RP).



36 §6145. Administration (REALLOCATED FROM TITLE 36, SECTION 6150) (REPEALED)

(REALLOCATED FROM TITLE 36, SECTION 6150)

(REPEALED)

SECTION HISTORY

1977, c. 721, §2 (NEW). 1979, c. 127, §203 (RAL). 1981, c. 706, §40 (RP).



36 §6146. Appeals (REALLOCATED TO TITLE 36, SECTION 6141) (REPEALED) (REALLOCATED FROM TITLE 36, SECTION 6151)

(REALLOCATED TO TITLE 36, SECTION 6141)

(REPEALED)

(REALLOCATED FROM TITLE 36, SECTION 6151)

SECTION HISTORY

1977, c. 721, §2 (NEW). 1979, c. 127, §203 (RAL). 1981, c. 706, §40 (RP).



36 §6147. Definitions (REALLOCATED TO TITLE 36, SECTION 6142)

(REALLOCATED TO TITLE 36, SECTION 6142)

SECTION HISTORY

1977, c. 721, §2 (NEW). 1979, c. 127, §203 (RAL).



36 §6148. Benefit (REALLOCATED TO TITLE 36, SECTION 6143)

(REALLOCATED TO TITLE 36, SECTION 6143)

SECTION HISTORY

1977, c. 721, §2 (NEW). 1979, c. 127, §203 (RAL).



36 §6149. Limitations (REALLOCATED TO TITLE 36, SECTION 6144)

(REALLOCATED TO TITLE 36, SECTION 6144)

SECTION HISTORY

1977, c. 721, §2 (NEW). 1979, c. 127, §203 (RAL).



36 §6150. Administration (REALLOCATED TO TITLE 36, SECTION 6145)

(REALLOCATED TO TITLE 36, SECTION 6145)

SECTION HISTORY

1977, c. 721, §2 (NEW). 1979, c. 127, §203 (RAL).



36 §6151. Appeals (REALLOCATED TO TITLE 36, SECTION 6146) (REPEALED)

(REALLOCATED TO TITLE 36, SECTION 6146)

(REPEALED)

SECTION HISTORY

1977, c. 718, §3 (NEW). 1977, c. 721, §2 (NEW). 1979, c. 127, §203 (RAL). 1979, c. 726, §6 (RP).






Chapter 903: ELDERLY LOW COST DRUG ELIGIBLITY

36 §6151. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 718, §3 (NEW). 1977, c. 721, §2 (NEW). 1979, c. 127, §203 (RAL). 1979, c. 726, §6 (RP).



36 §6152. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 718, §3 (NEW). 1979, c. 726, §6 (RP).



36 §6153. Eligibility criteria (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 718, §3 (NEW). 1979, c. 726, §6 (RP).



36 §6154. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 718, §3 (NEW). 1979, c. 726, §6 (RP).



36 §6155. Certification (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 718, §3 (NEW). 1979, c. 726, §6 (RP).






Chapter 905: CERTIFICATION OF ELIGIBILITY FOR ELDERLY LOW COST DRUG PROGRAM

36 §6161. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 726, §7 (NEW). 2001, c. 691, §6 (AFF). 2001, c. 691, §4 (RP).



36 §6162. Eligibility criteria; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 726, §7 (NEW). 1987, c. 516, §§2,6 (RP). 1987, c. 528, §1 (RP).



36 §6162-A. Eligibility; definitions; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 528, §2 (NEW). 1987, c. 772, §43 (AMD). 1987, c. 876, §§4,10 (AMD). 1995, c. 368, §CCC6 (AMD). 1995, c. 368, §CCC11 (AFF). 1997, c. 643, §RR6 (AMD). 1999, c. 401, §KKK10 (AFF). 1999, c. 401, §KKK4 (RP). 1999, c. 531, §F2 (AFF).



36 §6162-B. Eligibility; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §KKK5 (NEW). 1999, c. 401, §KKK10 (AFF). 1999, c. 531, §F2 (AFF). 1999, c. 707, §2 (AMD). 2001, c. 293, §§7,8 (AMD). 2001, c. 691, §6 (AFF). 2001, c. 691, §4 (RP).



36 §6163. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 726, §7 (NEW). 2001, c. 691, §6 (AFF). 2001, c. 691, §4 (RP).



36 §6164. Certification (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 726, §7 (NEW). 1997, c. 668, §39 (AMD). 1997, c. 668, §43 (AFF). 2001, c. 691, §6 (AFF). 2001, c. 691, §4 (RP).






Chapter 907: MAINE RESIDENTS PROPERTY TAX PROGRAM

36 §6201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 824, Pt. A, §80 (AMD).]

1. Benefit base. "Benefit base" means property taxes accrued or rent constituting property taxes accrued. In the case of a claimant paying both rent and property taxes for a homestead, benefit base means both property taxes accrued and rent constituting property taxes accrued. The benefit base may not exceed $3,350 for single-member households and $4,400 for households with 2 or more members.

[ 2007, c. 700, Pt. A, §1 (AMD) .]

2. Claimant. "Claimant" means an individual who has filed a claim under this chapter and who was domiciled in this State and occupied a homestead in this State during the entire year for which a claim for relief under this chapter is filed. "Claimant" also includes an individual who has filed a claim under this chapter and who was domiciled in this State and owned or otherwise maintained a homestead in this State during the entire year for which the claim for relief under this chapter is filed and occupied that homestead for at least 6 months during that year. Regardless of how many names of individuals appear on the property deed, the person who meets the qualifications described in this subsection and proves sole responsibility for the payment of the property taxes on the subject property is the claimant with respect to that property. If 2 or more individuals meet the qualifications in this subsection and share the payment of the rent or the responsibility for the payment of the property taxes, each individual may apply on the basis of the rent paid or the property taxes levied on the homestead that reflect the ownership percentage of the claimant and the claimant's household.

If 2 or more individuals claim the same property, the matter must be referred to the State Tax Assessor, whose decision is final. Ownership of a homestead under this chapter may be by fee, by life tenancy, by bond for deed, as mortgagee or any other possessory interest in which the owner is personally responsible for the tax for which a refund is claimed.

[ 2007, c. 438, §111 (AMD) .]

3. Elderly household. "Elderly household" means a household in which, during the year for which relief is requested:

A. At least one member of the household had attained the age of 62; [2007, c. 438, §112 (AMD).]

B. The claimant was not married and had attained the age of 55 and was, due to disability, receiving federal disability payments such as supplemental security income; or [2007, c. 438, §112 (AMD).]

C. The claimant was married and had attained the age of 55 and both the claimant and the claimant's spouse were, due to disability, receiving federal disability payments such as supplemental security income. [2007, c. 438, §112 (AMD).]

[ 2007, c. 438, §112 (AMD) .]

4. Gross rent. "Gross rent" means rental paid at arm's length solely for the right of occupancy of a homestead, exclusive of charges for any utilities, services, furniture, furnishings or personal property appliances furnished by the landlord as part of the rental agreement, whether or not expressly set out in the rental agreement. If the landlord and tenant have not dealt with each other at arm's length, and the State Tax Assessor is satisfied that the gross rent charged was excessive, the State Tax Assessor may adjust the gross rent to a reasonable amount for purposes of this chapter.

[ 1991, c. 824, Pt. A, §81 (AMD) .]

5. Homestead. "Homestead" means the dwelling owned or rented by the claimant or held in a revocable living trust for the benefit of the claimant and occupied by the claimant and the claimant's dependents as a home, and may consist of a part of a multidwelling or multipurpose building and a part of the land, up to 10 acres, upon which it is built. "Owned" includes a vendee in possession under a land contract and of one or more joint tenants or tenants in common and includes possession under a legally binding agreement that allows the owner of the dwelling to transfer the property but continue to occupy the dwelling as a home until some future event stated in the agreement.

[ 2011, c. 513, §1 (AMD) .]

6. Household. "Household" means a claimant and spouse and members of the household for whom the claimant under this chapter is entitled to claim an exemption as a dependent under Part 8 for the year for which relief is requested.

[ 1987, c. 516, §§3, 6 (NEW) .]

7. Household income. "Household income" means all income received by all persons of a household in a calendar year while members of the household.

[ 1987, c. 516, §§3, 6 (NEW) .]

8. Household income eligibility adjustment factor. "Household income eligibility adjustment factor" means one plus the annualized cost-of-living adjustments for Social Security retirement benefits during the year for which relief is requested.

[ 1987, c. 516, §§3, 6 (NEW) .]

9. Income. "Income" means Maine adjusted gross income determined in accordance with Part 8, modified as provided by this subsection.

A. Maine adjusted gross income must be increased by the following amounts, to the extent not included in Maine adjusted gross income:

(1) Contributions, including catch-up contributions, to any pension, annuity or retirement plan, including contributions to an individual retirement account under Section 408 of the Code, a simplified employee pension plan, a salary reduction simplified employee pension plan, a savings incentive match plan for employees plan and a deferred compensation plan under Section 457 of the Code and cash or deferred arrangements under Section 401 of the Code and qualified, or "Keogh," accounts;

(2) Nontaxable contributions to a flexible spending arrangement under Section 125 of the Code;

(3) Amounts excluded from gross income under Section 129 of the Code;

(4) Distributions from a ROTH IRA;

(5) Capital gains;

(6) The absolute value of the amount of trade or business loss, net operating loss carry-over, capital loss, rental loss, farm loss, partnership or S Corporation loss included in Maine adjusted gross income;

(7) Inheritance;

(8) Life insurance proceeds paid on death of an insured;

(9) Nontaxable lawsuit rewards resulting from lawsuits for actions such as slander, libel and pain and suffering, excluding reimbursements such as medical and legal expenses associated with the case;

(10) Support money;

(11) Nontaxable strike benefits;

(12) The gross amount of any pension or annuity, including railroad retirement benefits;

(13) All payments received under the federal Social Security Act and state unemployment insurance laws;

(14) Veterans' disability pensions;

(15) Nontaxable interest received from the Federal Government or any of its agencies or instrumentalities;

(16) Interest or dividends on obligations or securities of this State and its political subdivisions and authorities;

(17) Workers' compensation and the gross amount of "loss of time" insurance; and

(18) Cash public assistance and relief, but not including relief granted under this chapter. [2007, c. 438, §113 (NEW).]

B. Maine adjusted gross income must be decreased by the following amounts, to the extent included in Maine adjusted gross income:

(1) The first $5,000 of proceeds from a life insurance policy, whether paid in a lump sum or in the form of an annuity;

(2) A rollover from an individual retirement account, pension or annuity fund or plan to an individual retirement account, pension or annuity fund or plan;

(3) Gifts from nongovernmental sources; and

(4) Surplus foods or other relief in kind supplied by a governmental agency. [2007, c. 438, §113 (NEW).]

[ 2007, c. 438, §113 (RPR) .]

10. Property taxes accrued. "Property taxes accrued" means property taxes exclusive of special assessment, delinquent interest and charges for service levied on a claimant's homestead in this State as of April 1, 1972, or any tax year thereafter. If a claimant receives an abatement of property taxes based on hardship or poverty pursuant to section 841, subsection 2 during the year for which relief is requested, "property taxes accrued" means only the portion of property taxes levied that was not abated during the year for which the claimant requests relief. If a homestead is owned by 2 or more persons or entities as joint tenants or tenants in common, and one or more persons or entities are not members of the claimant's household, "property taxes accrued" is that part of property taxes levied on the homestead that reflects the ownership percentage of the claimant and the claimant's household. If a claimant and spouse own their homestead for part of the year for which relief is requested and rent it or a different homestead for part of the same tax year, "property taxes accrued" means taxes levied on the homestead on April 1st, multiplied by the percentage of 12 months that the property was owned and occupied by the household as its homestead during the year for which relief is requested. When a household owns and occupies 2 or more different homesteads in this State in the same calendar year, property taxes accrued relate only to the total of the property taxes owed for the time that each property was occupied by the household as a homestead. To calculate the amount attributable to each property, the April 1st assessment on each homestead is multiplied by the percentage of 12 months that each property was owned and occupied by the claimant as the claimant's homestead during the year for which relief is requested. If a homestead is an integral part of a larger unit such as a farm, or a multipurpose or multidwelling building, property taxes accrued are that percentage of the total property taxes accrued that the value of the homestead is of the total value, except that property taxes accrued do not include any portion of taxes claimed as a business expense for federal income tax purposes. For purposes of this chapter, "unit" refers to the parcel of property separately assessed of which the homestead is a part.

[ 2013, c. 424, Pt. A, §28 (AMD) .]

11. Rent constituting property taxes accrued for an elderly household. "Rent constituting property taxes accrued for an elderly household" means 25% of the gross rent actually paid in cash or its equivalent in any tax year by a claimant and the claimant's household solely for the right of occupancy of their Maine homestead in the tax year and which rent constitutes the basis, in the succeeding calendar year, of a claim for relief under this chapter by the claimant.

[ 1987, c. 839, §1 (AMD) .]

11-A. Rent constituting property taxes accrued for nonelderly household. "Rent constituting property taxes accrued for nonelderly household" means 20% of the gross rent actually paid in cash or its equivalent in any tax year by a claimant and the claimant's household solely for the right of occupancy of their Maine homestead in the tax year and which rent constitutes the basis, in the succeeding calendar year, of a claim for relief under this chapter by the claimant.

[ 2005, c. 2, Pt. E, §2 (AMD); 2005, c. 2, Pt. E, §§7, 8 (AFF) .]

12. Year for which relief is requested. "Year for which relief is requested" means the calendar year preceding that in which the claim is filed. For a claim filed during January to May of any year, or during the extension period allowed under section 6215, "year for which relief is requested" means the calendar year 2 years preceding that in which the claim is filed.

[ 2005, c. 218, §58 (AMD) .]

SECTION HISTORY

1987, c. 516, §§3,6 (NEW). 1987, c. 839, §§1,2 (AMD). 1989, c. 534, §§A2,A3 (AMD). 1989, c. 871, §20 (AMD). 1991, c. 149, (AMD). 1991, c. 824, §§A80,81 (AMD). RR 1993, c. 1, §109 (COR). 1993, c. 395, §§27-29 (AMD). 1993, c. 670, §9 (AMD). 1995, c. 368, §§CCC5,7 (AMD). 1995, c. 368, §CCC11 (AFF). 1997, c. 504, §20 (AMD). 1997, c. 557, §A1 (AMD). 1997, c. 557, §G1 (AFF). 1997, c. 643, §HHH6 (AMD). 1997, c. 643, §HHH10 (AFF). 1999, c. 16, §D1 (AMD). 1999, c. 16, §D2 (AFF). 1999, c. 401, §R1 (AMD). 1999, c. 401, §R2 (AFF). 1999, c. 414, §54 (AMD). 1999, c. 414, §57 (AFF). 1999, c. 507, §1 (AMD). 1999, c. 507, §3 (AFF). 2001, c. 396, §§40,41 (AMD). 2005, c. 2, §§E1,2 (AMD). 2005, c. 2, §§E7,8 (AFF). 2005, c. 218, §58 (AMD). 2005, c. 457, §EEE1 (AMD). 2005, c. 457, §EEE2 (AFF). 2005, c. 618, §17 (AMD). 2005, c. 618, §22 (AFF). 2007, c. 325, §1 (AMD). 2007, c. 438, §§111-113 (AMD). 2007, c. 539, Pt. BBBB, §1 (AMD). 2007, c. 700, Pt. A, §1 (AMD). 2011, c. 513, §1 (AMD). 2011, c. 552, §2 (AMD). 2013, c. 424, Pt. A, §28 (AMD).



36 §6201-A. Short title

This chapter may be known and may be cited as the "Maine Residents Property Tax Program" and may be referred to as "the Circuitbreaker Program." [2005, c. 618, §18 (AMD).]

SECTION HISTORY

1989, c. 534, §A4 (NEW). 2005, c. 618, §18 (AMD).



36 §6202. Claim is personal

The right to file a claim under this chapter is personal to the claimant and does not survive the claimant's death, but the right may be exercised on behalf of a claimant by the claimant's legal guardian or attorney-in-fact. If a claimant dies after having filed a timely claim, the amount thereof must be disbursed to another member of the household as determined by the State Tax Assessor. [1993, c. 395, §30 (AMD).]

If the claimant was the only member of a household, the claim may be paid to the claimant's personal representative, but if one is not appointed within 2 years of the filing of the claim, the amount of the claim escheats to the State. [1993, c. 395, §30 (AMD).]

SECTION HISTORY

1987, c. 516, §§3,6 (NEW). 1993, c. 395, §30 (AMD).



36 §6203. Claim to be paid from General Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 516, §§3,6 (NEW). 2003, c. 673, §BB1 (RP).



36 §6203-A. Procedure for reimbursement

At least monthly on or before the last day of the month, the State Tax Assessor shall determine the benefit for each claimant under this chapter and certify the amount to the State Controller to be transferred to the so-called circuit breaker reserve established, maintained and administered by the State Controller from General Fund undedicated revenue. At least monthly, the assessor shall pay the certified amounts to each approved applicant qualifying for the benefit under this chapter. Interest may not be allowed on any payment made to a claimant pursuant to this chapter. [2009, c. 213, Pt. S, §14 (AMD).]

SECTION HISTORY

2003, c. 673, §BB2 (NEW). 2009, c. 213, Pt. S, §14 (AMD). 2009, c. 213, Pt. S, §16 (AFF).



36 §6204. Filing date

A claim may not be paid unless the claim is filed with the Bureau of Revenue Services on or after August 1st and on or before the following May 31st. [2005, c. 2, Pt. E, §3 (AMD); 2005, c. 2, Pt. E, §§7, 8 (AFF).]

SECTION HISTORY

1987, c. 516, §§3,6 (NEW). 1989, c. 534, §A5 (AMD). 1997, c. 526, §14 (AMD). 1997, c. 557, §A2 (AMD). 1997, c. 557, §G1 (AFF). 1997, c. 562, §A1 (AMD). 2001, c. 396, §42 (AMD). 2005, c. 2, §E3 (AMD). 2005, c. 2, §§E7,8 (AFF).



36 §6205. One claim per household

Only one claimant per household or homestead per year shall be entitled to relief under this chapter. [1987, c. 516, §§ 3 and 6 (NEW).]

SECTION HISTORY

1987, c. 516, §§3,6 (NEW).



36 §6206. Income limitations for elderly households

A claimant representing an elderly household shall qualify for the following benefits subject to the following income limitations. [1987, c. 516, §§3, 6 (NEW).]

1. Single-member elderly households. For single-member elderly households, the benefit shall be calculated as follows:

[ 1987, c. 516, §§3, 6 (NEW) .]

2. Elderly households with 2 or more members. For elderly households with 2 or more members, the benefit shall be calculated as follows:

[ 1987, c. 516, §§3, 6 (NEW) .]

3. Minimum benefit. No claim of less than $5 may be granted.

[ 1987, c. 516, §§3, 6 (NEW) .]

SECTION HISTORY

1987, c. 516, §§3,6 (NEW).



36 §6207. Income limitations for nonelderly households

A claimant representing a nonelderly household qualifies for the following benefits subject to the following income limitations. [1997, c. 557, Pt. A, §3 (AMD); 1997, c. 557, Pt. G, §1 (AFF).]

1. Benefit calculation. For claimants representing a nonelderly household, the benefit is calculated as follows:

A. [1989, c. 534, Pt. A, §6 (NEW); 1989, c. 878, Pt. B, §36 (RP).]

A-1. Fifty percent of that portion of the benefit base that exceeds 4% but does not exceed 8% of income plus 100% of that portion of the benefit base that exceeds 8% of income to a maximum payment of $2,000; and [2009, c. 213, Pt. XXX, §1 (AMD).]

B. For application periods beginning on August 1, 2009, August 1, 2010, August 1, 2011 and August 1, 2012, the benefit is limited to 80% of the amount determined under paragraph A-1. [2011, c. 380, Pt. P, §1 (AMD).]

[ 2011, c. 380, Pt. P, §1 (AMD) .]

2. Income eligibility.

[ 2005, c. 2, Pt. E, §§7, 8 (AFF); 2005, c. 2, Pt. E, §5 (RP) .]

2-A. Income eligibility. For application periods beginning on or after August 1, 2008, a single-member household with a household income in excess of $60,000 and a household with 2 or more members with a household income in excess of $80,000 are not eligible for a benefit.

[ 2007, c. 700, Pt. A, §2 (NEW) .]

3. Subsidized housing; special needs payment. A claim may not be granted under this section to claimants:

A. Whose housing costs for the year for which relief is requested were subsidized by government programs that limit housing costs to a percentage of household income, except that the exclusion provided by this paragraph does not apply to persons receiving social security disability or supplemental security income disability benefits. [1999, c. 494, §1 (AMD).]

B. [1997, c. 557, Pt. A, §3 (RP); 1997, c. 557, Pt. G, §1 (AFF); 1997, c. 683, Pt. B, §24 (RP).]

[ 1999, c. 494, §1 (AMD) .]

4. Minimum benefit. A claim of less than $10 may not be granted.

[ 1997, c. 557, Pt. A, §3 (AMD); 1997, c. 557, Pt. G, §1 (AFF) .]

SECTION HISTORY

1987, c. 516, §§3,6 (NEW). 1987, c. 839, §3 (AMD). 1987, c. 876, §§5,10 (AMD). 1989, c. 534, §§A6-8 (AMD). 1989, c. 878, §§B36,37 (AMD). 1991, c. 780, §Q3 (AMD). 1991, c. 780, §Q5 (AFF). 1993, c. 410, §§C6,7 (AMD). 1995, c. 368, §§CCC8,9 (AMD). 1995, c. 368, §CCC11 (AFF). 1995, c. 395, §S4 (AMD). 1995, c. 639, §32 (AMD). 1997, c. 530, §A33 (AMD). 1997, c. 557, §A3 (AMD). 1997, c. 557, §G1 (AFF). 1997, c. 683, §B24 (AMD). 1999, c. 494, §1 (AMD). 2005, c. 2, §§E4,5 (AMD). 2005, c. 2, §§E7,8 (AFF). 2007, c. 700, Pt. A, §2 (AMD). 2009, c. 213, Pt. XXX, §§1, 2 (AMD). 2011, c. 380, Pt. P, §1 (AMD).



36 §6208. Benefit calculation for elderly households

If a claimant representing an elderly household qualifies for a larger benefit under section 6207 than under section 6206, then that claimant's benefit must be calculated under section 6207. [2011, c. 240, §41 (AMD).]

SECTION HISTORY

1987, c. 516, §§3,6 (NEW). 2011, c. 240, §41 (AMD).



36 §6209. Annual adjustment

1. Household limitation adjustment. The State Tax Assessor shall determine annually the household income eligibility adjustment factor. That factor must be multiplied by the applicable income limitations in section 6206, as previously adjusted according to this subsection, for the year prior to that for which relief is requested. The result must be rounded to the nearest $100 and applies to the year for which relief is requested corresponding to the year on which the annualized cost of living adjustments were based.

[ 2005, c. 2, Pt. E, §6 (AMD); 2005, c. 2, Pt. E, §§7, 8 (AFF) .]

2. Benefit base maximum adjustment.

[ 2007, c. 539, Pt. BBBB, §2 (RP) .]

3. Benefit base maximum adjustment. Beginning March 1, 2009, the State Tax Assessor shall annually multiply the household income eligibility adjustment factor by the maximum benefit base amounts specified in section 6201, subsection 1, as previously adjusted. The result must be rounded to the nearest $50 and applies to the application period beginning the next August 1st.

[ 2007, c. 700, Pt. A, §3 (NEW) .]

4. Income eligibility adjustment. Beginning March 1, 2009, the State Tax Assessor shall annually multiply the household income eligibility adjustment factor by the maximum income eligibility amounts specified in section 6207, subsection 2-A, as previously adjusted. The result must be rounded to the nearest $50 and applies to the application period beginning the next August 1st.

[ 2009, c. 434, §81 (AMD) .]

SECTION HISTORY

1987, c. 516, §§3,6 (NEW). 1989, c. 508, §25 (AMD). 2005, c. 2, §E6 (AMD). 2005, c. 2, §§E7,8 (AFF). 2007, c. 539, Pt. BBBB, §2 (AMD). 2007, c. 700, Pt. A, §§3, 4 (AMD). 2009, c. 434, §81 (AMD).



36 §6210. Administration

The State Tax Assessor shall make available suitable forms with instructions for claimants. The claim must be in the form prescribed by the assessor and must be signed by the claimant. [2005, c. 218, §59 (AMD).]

The assessor shall include a checkoff to request an application for the Maine Residents Property Tax Program on the individual income tax form. The assessor shall also provide a paperless option for filing an application for the Maine Residents Property Tax Program. [2005, c. 218, §59 (AMD).]

SECTION HISTORY

1987, c. 516, §§3,6 (NEW). 1997, c. 557, §A4 (AMD). 1997, c. 557, §G1 (AFF). 2005, c. 218, §59 (AMD).



36 §6211. Audit of claim

If, on the audit of any claim filed under this chapter, the State Tax Assessor determines the amount to have been incorrectly determined, the assessor shall redetermine the claim and shall notify the claimant of the redetermination and the reasons for it. The redetermination is reviewable in accordance with section 151. If the claim has been paid, the amount paid in excess of that legally due is subject to interest at the rate determined pursuant to section 186. The assessor may credit a benefit payable to a claimant under this chapter against a liability of that claimant pursuant to this section. [2005, c. 332, §27 (AMD).]

SECTION HISTORY

1987, c. 516, §§3,6 (NEW). 2005, c. 332, §27 (AMD).



36 §6212. Denial of claim

1. Fraudulent claim. If the State Tax Assessor determines that a claim under this chapter is excessive and was filed with fraudulent intent, the claim must be disallowed in full. If the claim has been paid, the amount paid may be recovered by assessment, collection and enforcement in the manner provided in chapter 7. A person who, with fraudulent intent, files or prepares an excessive claim, assists in the preparation or filing of an excessive claim or supplies information in support of an excessive claim commits a Class E crime.

[ 2005, c. 332, §28 (NEW) .]

2. Negligent claim. If the State Tax Assessor determines that a claim under this chapter is excessive and was negligently prepared, the amount claimed in excess of that legally due plus 10% of the corrected claim must be disallowed. If the claim has been paid, the amount disallowed may be recovered by assessment, collection and enforcement in the manner provided in chapter 7.

[ 2005, c. 332, §28 (NEW) .]

3. Unpaid liability. A person who has an unpaid liability arising from this section and the spouse of that person are disqualified from receiving benefits under this chapter.

[ 2005, c. 332, §28 (NEW) .]

SECTION HISTORY

1987, c. 516, §§3,6 (NEW). 1989, c. 534, §A9 (AMD). 2005, c. 332, §28 (RPR).



36 §6213. Appeal

A denial in whole or in part of relief claimed under this chapter may be appealed in accordance with section 151. [2011, c. 240, §42 (AMD).]

SECTION HISTORY

1987, c. 516, §§3,6 (NEW). 1995, c. 639, §33 (AMD). 2011, c. 240, §42 (AMD).



36 §6214. Disallowance of certain claims

A claim shall be disallowed, if the State Tax Assessor finds that the claimant received title to his homestead primarily for the purpose of receiving benefits under this chapter. [1987, c. 516, §§ 3, 6 (NEW).]

SECTION HISTORY

1987, c. 516, §§3,6 (NEW).



36 §6215. Extension of time for filing claims

In case of sickness, absence or other disability, or if, in the judgment of the State Tax Assessor, good cause exists, the assessor may extend, for a period not to exceed 2 months, the time for filing a claim. A request for an extension may be submitted at any time during the 2-month extension period. [2005, c. 218, §60 (AMD).]

SECTION HISTORY

1987, c. 516, §§3,6 (NEW). 1999, c. 708, §50 (AMD). 2005, c. 218, §60 (AMD).



36 §6216. Protection from loss of benefits

It is the intent of the Legislature that any claim paid under this chapter shall supplement any benefits paid under aid to the aged, blind and disabled or any program which succeeds or supplants it. The Department of Health and Human Services shall take any such action as may be necessary to assure that recipients of aid to the aged, blind and disabled shall continue to receive as high a percentage of their current assistance as may be possible. To carry out this legislative directive, the department shall utilize all the state funds expected to be saved by a reduction in benefits of recipients of aid to the aged, blind and disabled resulting from this chapter to raise the standards of aid to the aged, blind and disabled at a total cost in state funds equivalent to the savings in state funds which would be expected as a result of this chapter. [1987, c. 516, §§3, 6 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

Benefits received under this chapter may not be included as income for purposes of any state or municipally administered public benefit program except for general assistance under Title 22, chapter 1161, unless used for basic necessities as defined in Title 22, section 4301, subsection 1. Benefits received under this chapter may be considered for purposes of determining eligibility for abatement under section 841, subsection 2. [2013, c. 368, Pt. OO, §13 (AMD).]

These benefits do not duplicate and shall not reduce the amount of any individual's payment under the Temporary Assistance for Needy Families program because those payments are insufficient to meet the total amount of money determined to be needed for housing in accordance with the state standard of need under that program. [1987, c. 516, §§3, 6 (NEW); 1997, c. 530, Pt. A, §34 (AMD).]

SECTION HISTORY

1987, c. 516, §§3,6 (NEW). 1989, c. 614, (AMD). 1997, c. 530, §A34 (AMD). 2003, c. 689, §B6 (REV). 2013, c. 368, Pt. OO, §13 (AMD).



36 §6217. Sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 516, §§3,6 (NEW). 1987, c. 839, §4 (RP).



36 §6218. Readability; application; instructions

The application form and instructions used by applicants for assistance under the Maine Residents Property Tax Program and its successor, if any, shall have a readability score, as determined by a recognized instrument for measuring adult literacy levels, equivalent to no higher than a 6th grade reading level. [1989, c. 534, Pt. A, §10 (NEW).]

SECTION HISTORY

1989, c. 534, §A10 (NEW).



36 §6219. Outreach plan required

The Bureau of Revenue Services shall develop and implement a plan of outreach to ensure that all eligible households are made aware of assistance available under the Maine Residents Property Tax Program and its successor, if any. [1989, c. 534, Pt. A, §10 (NEW); 1997, c. 526, §14 (AMD).]

SECTION HISTORY

1989, c. 534, §A10 (NEW). 1997, c. 526, §14 (AMD).



36 §6220. Coordination required

The bureau shall seek the advice and cooperation of the Department of Health and Human Services; advocates for elderly and low-income individuals; and other interested agencies and organizations in developing the application form and instruction booklet for the Maine Residents Property Tax Program and the outreach plan required by section 6219. [2011, c. 657, Pt. BB, §15 (AMD).]

SECTION HISTORY

1989, c. 534, §A10 (NEW). 1989, c. 878, §B38 (AMD). 1991, c. 780, §DDD21 (AMD). 1995, c. 418, §A39 (AMD). 1997, c. 526, §14 (AMD). 1997, c. 668, §40 (AMD). 2011, c. 657, Pt. BB, §15 (AMD).



36 §6221. Termination of Circuitbreaker Program

No benefits are allowed under this chapter for an application filed on or after August 1, 2013. [RR 2013, c. 1, §55 (COR).]

SECTION HISTORY

RR 2013, c. 1, §55 (COR). 2013, c. 368, Pt. L, §2 (NEW).






Chapter 907-A: MUNICIPAL PROPERTY TAX ASSISTANCE

36 §6231. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 395, §4 (NEW). 2013, c. 455, §1 (RP).



36 §6232. Municipal authority

The legislative body of a municipality may by ordinance adopt a program to provide benefits to persons with homesteads in the municipality. A municipality may choose to restrict the program to persons who are at least 62 years of age. [2005, c. 395, §4 (NEW).]

1. Conditions of program. Except as provided in subsection 1-A, a program adopted under this section must:

A. Require that the claimant has a homestead in the municipality; [2005, c. 395, §4 (NEW).]

B. Provide benefits for both owners and renters of homesteads; and [2005, c. 395, §4 (NEW).]

C. Calculate benefits in a way that provides greater benefits proportionally to claimants with lower incomes in relation to their property taxes accrued or rent constituting property taxes accrued. [2005, c. 395, §4 (NEW).]

[ 2007, c. 635, §1 (AMD) .]

1-A. Volunteer program. A municipality may by ordinance adopt a program that permits claimants who are at least 60 years of age to earn benefits up to a maximum of $750 by volunteering to provide services to the municipality. A program adopted under this subsection does not need to meet the requirements of subsection 1, paragraph B or C. Benefits provided under this subsection must be related to the amount of volunteer service provided. Benefits received under this subsection may not be considered income for purposes of Part 8. A municipality may by ordinance establish procedures and additional standards of eligibility for a program adopted under this subsection.

[ 2007, c. 635, §2 (NEW) .]

2. Relationship to state program.

[ 2013, c. 455, §2 (RP) .]

3. Repeal of program. A municipality that has adopted a program under this section may repeal it through the same procedure by which the program was adopted.

[ 2005, c. 395, §4 (NEW) .]

SECTION HISTORY

2005, c. 395, §4 (NEW). 2007, c. 635, §§1, 2 (AMD). 2013, c. 455, §2 (AMD).



36 §6233. Termination of program (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2013, c. 1, §56 (COR). 2013, c. 368, Pt. L, §3 (NEW). 2013, c. 455, §4 (AFF). 2013, c. 455, §3 (RP).






Chapter 908: DEFERRED COLLECTION OF HOMESTEAD PROPERTY TAXES

36 §6250. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 534, Pt. C, §1 (NEW).]

1. Benefited property.

[ 1989, c. 534, Pt. C, §1 (NEW); 1989, c. 713, §1 (RP) .]

2. Bureau. "Bureau" means the Bureau of Revenue Services.

[ 1989, c. 534, Pt. C, §1 (NEW); 1997, c. 526, §14 (AMD) .]

3. Homestead. "Homestead" means the owner-occupied principal dwelling, either real or personal property, owned by the taxpayer and up to 10 contiguous acres upon which it is located. If the homestead is located in a multi-unit building, the homestead is the portion of the building actually used as the principal dwelling and its percentage of the value of the common elements and of the value of the tax lot upon which it is built. The percentage is the value of the unit consisting of the homestead compared to the total value of the building exclusive of the common elements, if any.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

4. Tax-deferred property. "Tax-deferred property" means the property upon which taxes are deferred under this chapter.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

5. Taxes. "Taxes" or "property taxes" means ad valorem taxes, assessments, fees and charges entered on the assessment and tax roll.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

6. Taxpayer. "Taxpayer" means an individual who has filed a claim for deferral under this chapter or individuals who have jointly filed a claim for deferral under this chapter.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW). 1989, c. 713, §1 (AMD). 1997, c. 526, §14 (AMD).



36 §6251. Deferral of tax on homestead; joint election; age requirement; filing claim

1. Filing claim. Subject to section 6252, an individual or 2 or more individuals jointly may elect to defer the property taxes on their homestead by filing a claim for deferral with the municipal assessor after January 1st but no later than April 1st of the first year in which deferral is claimed if:

A. The individual or each individual, in the case of 2 or more individuals filing a claim jointly, is 65 years of age or older on April 1st of the year in which the claim is filed; and [1993, c. 395, §31 (RPR).]

B. The individual or, in the case of 2 or more individuals filing a claim jointly, all the individuals together have household income, as defined in section 6201, subsection 7, of less than $32,000 for the calendar year immediately preceding the calendar year in which the claim is filed. [1993, c. 395, §31 (RPR).]

The municipal assessor shall forward each claim filed under this subsection to the bureau within 30 days of receipt and the bureau shall determine if the property is eligible for deferral.

Claims from new applicants may not be filed pursuant to this chapter prior to January 1, 1994. For purposes of this section, "new applicants" means any person or persons that have not filed claims prior to April 1, 1991.

[ 1993, c. 395, §31 (RPR) .]

2. Property tax deferral. When the taxpayer elects to defer property taxes for any year by filing a claim for deferral under subsection 1, it shall have the effect of:

A. Deferring the payment of the property taxes levied on the homestead for the municipal fiscal year beginning on or after April 1st of that year; [1989, c. 534, Pt. C, §1 (NEW).]

B. Continuing deferral of the payment by the taxpayer of any property taxes deferred under this chapter for previous years that have not become delinquent under section 6260; and [1989, c. 534, Pt. C, §1 (NEW).]

C. Continuing the deferral of the payment by the taxpayer of any future property taxes for as long as the provisions of section 6252 are met. [1989, c. 534, Pt. C, §1 (NEW).]

[ 1989, c. 534, Pt. C, §1 (NEW) .]

3. Guardian compliance. If a guardian or conservator has been appointed for an individual otherwise qualified to obtain deferral of taxes under this chapter, the guardian or conservator may act for that individual in complying with this chapter.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

4. Trustee compliance. If a trustee of an inter vivos trust which was created by and is revocable by an individual, who is both the trustor and a beneficiary of the trust and who is otherwise qualified to obtain a deferral of taxes under this chapter, owns the fee simple estate under a recorded instrument of sale, the trustee may act for the individual in complying with this chapter.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

5. Spouse not required to claim. Nothing in this section may be construed to require a spouse of an individual to file a claim jointly with the individual even though the spouse may be eligible to claim the deferral jointly with the individual.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

6. Appeal. Any person aggrieved by the denial of a claim for deferral of homestead property taxes or disqualification from deferral of homestead property taxes may file an appeal of the State Tax Assessor's determination, within 30 days of notification of denial or disqualification by the State Tax Assessor, with the State Board of Property Tax Review as provided in chapter 101, subchapter II-A.

[ 1989, c. 534, Pt. C, §1 (NEW); 1989, c. 713, §3 (AMD) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW). 1989, c. 713, §§2,3 (AMD). 1989, c. 875, §E50 (AMD). 1993, c. 395, §31 (AMD).



36 §6252. Property entitled to deferral

In order to qualify for tax deferral under this chapter, the property must meet all of the following requirements when the claim is filed and thereafter as long as the payment of taxes by the taxpayer is deferred. [1989, c. 534, Pt. C, §1 (NEW).]

1. Claimant's homestead. The property must be the homestead of the individual or individuals who file the claim for deferral, except for an individual required to be absent from the homestead by reason of health.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

2. Fee simple estate. The person claiming the deferral must, solely or together with the person's spouse, own the fee simple estate or be purchasing the fee simple estate under a recorded instrument of sale, or 2 or more persons must together own or be purchasing the fee simple estate with rights of survivorship under a recorded instrument of sale if all owners live in the homestead and if all owners apply for the deferral jointly.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

3. No prohibitions. There must be no prohibition to the deferral of property taxes contained in any provision of federal law, rule or regulation applicable to a mortgage, trust deed, land sale contract or conditional sale contract for which the homestead is security.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW).



36 §6253. Claim forms; contents

1. Administration. A taxpayer's claim for deferral under this chapter shall be in writing on a form supplied by the bureau and shall:

A. Describe the homestead; [1989, c. 534, Pt. C, §1 (NEW).]

B. Recite facts establishing the eligibility for the deferral under the provisions of this chapter, including facts that establish that the household income as defined in section 6201, subsection 7, of the individual, or, in the case of 2 or more individuals claiming the deferral jointly, was less than $32,000 for the calendar year immediately preceding the calendar year in which the claim is filed; and [1989, c. 534, Pt. C, §1 (NEW).]

C. Have attached any documentary proof required by the bureau to show that the requirements of section 6252 have been met. [1989, c. 534, Pt. C, §1 (NEW).]

[ 1989, c. 534, Pt. C, §1 (NEW) .]

2. Statement verification. There shall be annexed to the claim a statement verified by a written declaration of the applicant making the claim to the effect that the statements contained in the claim are true.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW).



36 §6254. State liens against tax-deferred property

1. Lien. The lien provided in section 552 must continue for purposes of protecting the State's deferred tax interest in tax deferred property. When it is determined that one of the events set out in section 6259 has occurred and that a property is no longer eligible for property tax deferral under this chapter, the State Tax Assessor shall send notice by certified mail to the owner, or the owner's heirs or devisees, listing the total amount of deferred property taxes, including accrued interest and costs of all the years and demanding payment on or before April 30th of the year following the tax year in which the circumstances causing withdrawal from the provisions of this chapter occur.

When the circumstances listed in section 6259, subsection 4 occur, the amount of deferred taxes is due and payable 5 days before the date of removal of the property from the State.

If the deferred tax liability of a property has not been satisfied by the April 30th demand date, the State Tax Assessor shall, within 30 days, record in the registry of deeds in the county where the real estate is located a tax lien certificate signed by the State Tax Assessor or bearing the assessor's facsimile signature, setting forth the total amount of deferred tax liability, a description of the real estate on which the tax was deferred and an allegation that a tax lien is claimed on the real estate to secure payment of the tax, that a demand for payment of the tax has been made in accordance with this section and that the tax remains unpaid.

At the time of the recording of the tax lien certificate in the registry of deeds, the State Tax Assessor shall send by certified mail, return receipt requested, to each record holder of a mortgage on the real estate, to the holder's last known address, a true copy of the tax lien certificate. The cost to be paid by the property owner, or the owner's heirs or devisees, is the sum of the fees for recording and discharging of the lien as established by Title 33, section 751, plus $13. Upon redemption, the State Tax Assessor shall prepare and record a discharge of the tax lien mortgage. The lien described in section 552 is the basis of this tax lien mortgage procedure.

The filing of the tax lien certificate, provided for in this section, in the registry of deeds creates a mortgage on the real estate to the State and has priority over all other mortgages, liens, attachments and encumbrances of any nature and gives to the State all rights usually instant to a mortgage, except that the mortgagee does not have any right of possession of the real estate until the right of redemption expires.

Payments accepted during the redemption period may not interrupt or extend the redemption period or in any way affect the foreclosure procedures.

[ 2007, c. 695, Pt. A, §45 (AMD) .]

2. Foreclosure. If the mortgage, including interest and costs, is not paid within 12 months of the date on which the certificate was filed in the registry of deeds, as provided in this section, the mortgage is deemed foreclosed and the right of redemption expired.

[ 1989, c. 534, Pt. C, §1 (NEW); 1989, c. 713, §4 (RPR) .]

2-A. Inventory. The filing of the certificate in the registry of deeds is sufficient notice of the existence of the mortgage. Whenever the State acquires title to real estate, the State Tax Assessor shall cause an inventory to be made of all such real estate. The inventory must contain a description of the real estate, amount of accrued taxes by years and any information necessary to the administration and supervision of the real estate.

[ 2001, c. 652, §11 (AMD) .]

2-B. Sale; legislative authorization. After authorization by the Legislature, the State Tax Assessor shall, sell or convey any such real estate, but shall in all cases of sales, except sales to former owners of the real estate, give public notice of the proposal to sell the real estate and shall ask for competitive bids and sell to the highest bidder with the right of rejecting all bids. Sales of any such real estate may not be made by the State Tax Assessor except by authorization of the Legislature.

The supervision, administration, utilization and vindication of the right of the State in any such real estate is vested in the State Tax Assessor until the title is conveyed or otherwise disposed of by the Legislature.

[ 1989, c. 713, §4 (NEW) .]

3. Foreclosure receipts. Following the sale by the State Tax Assessor of real property acquired through the tax lien certificate procedure outlined in this chapter, all claims of the State evolving from the homestead property tax exemption are satisfied, as well as any tax delinquencies relative to the property in question in the municipality where located. The residual amount resulting from the sale of the property is to be returned to the former owner or to the owner's heirs or devisees.

[ 1989, c. 534, Pt. C, §1 (NEW); 1989, c. 713, §4 (RPR) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW). 1989, c. 713, §4 (RPR). 2001, c. 652, §11 (AMD). 2007, c. 695, Pt. A, §45 (AMD).



36 §6255. Listing of tax-deferred property; interest accrual

1. Tax-deferred property list. If eligibility for deferral of homestead property is established as provided in this chapter, the bureau shall notify the municipal assessor and the municipal assessor shall show on the current ad valorem assessment and tax roll which property is tax-deferred property by an entry clearly designating that property as tax-deferred property.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

2. Tax statement. When requested by the bureau, the municipal tax collector shall send to the bureau as soon as the taxes are extended upon the roll the tax statement for each tax-deferred property.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

3. Interest. Interest shall accrue on the actual amount of taxes advanced to the municipality for the tax-deferred property at the rate of 6% per annum.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW).



36 §6256. Recording liens in county; recording constitutes notice of state lien

1. Recording of liens. For each municipality in which there is tax-deferred property, the bureau shall cause to be recorded in the mortgage records of the county, a list of tax-deferred properties of that municipality. The list must contain a description of the property as listed in the municipal valuation together with the name of the owner listed on the valuation. The list must be corrected annually to reflect the addition or deletion of deferred properties as well as partial payments received.

[ 1989, c. 534, Pt. C, §1 (NEW); 1989, c. 713, §5 (AMD) .]

2. Notice of recording. The recording of the tax-deferred properties under subsection 1 is notice that the bureau claims a lien against those properties in the amount of the deferred taxes plus interest together with any fees paid to the county register of deeds in connection with the recording, release or satisfaction of the lien, even though the amount of taxes, interest or fees is not listed.

[ 1989, c. 534, Pt. C, §1 (NEW); 1989, c. 713, §5 (AMD) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW). 1989, c. 713, §5 (AMD).



36 §6257. Municipal tax collector to receive amount equivalent to deferred taxes from State

1. Payment of deferred taxes. Within 30 days of the receipt of information from a municipal tax collector concerning the amount of deferred property taxes in the respective municipality, the State Tax Assessor shall certify that amount to the Treasurer of the State who shall make payment on or before the 15th day of the following month.

[ 1989, c. 534, Pt. C, §1 (NEW); 1989, c. 713, §6 (RPR) .]

1-A. Prorated payment of deferred taxes. The State Tax Assessor is authorized to prorate payments to municipalities for claims filed pursuant to this chapter if the amount available in the Senior Property Tax Deferral Revolving Account established in section 6266 in any fiscal year is insufficient to make full payments to all municipalities. If the applicant for deferred taxes can not pay the difference due to the municipality, the municipality that does not receive the full amount of deferred property taxes may cause a tax lien certificate to be filed in the county registry of deeds for the amount not received.

[ 1991, c. 528, Pt. DD, §1 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. DD, §1 (NEW) .]

1-B. Reimbursement to taxpayers. The State Tax Assessor is authorized to reimburse taxpayers who qualified under this chapter and who have paid property taxes that would have otherwise been deferred but for the prorating of benefits as allowed in subsection 1-A.

[ 1991, c. 622, Pt. CC, §1 (NEW) .]

2. Accounts maintained. The bureau shall maintain accounts for each deferred property and shall accrue interest only on the actual amount of taxes advanced to the municipality.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW). 1989, c. 713, §6 (AMD). 1991, c. 528, §DD1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §DD1 (AMD). 1991, c. 622, §CC1 (AMD).



36 §6258. Annual notice to taxpayer

1. Annual deferral notice. On or before December 15th of each year, the bureau shall send a notice to each taxpayer who has claimed deferral of property taxes for the current tax year. The notice must:

A. Inform the taxpayer that the property taxes have been deferred in the current year; [1989, c. 534, Pt. C, §1 (NEW).]

B. Show the total amount of deferred taxes remaining unpaid since initial application for deferral and the interest accruing therein to November 15th of the current year; [1989, c. 534, Pt. C, §1 (NEW).]

C. Inform the taxpayer that voluntary payment of the deferred taxes may be made at any time to the bureau; and [1989, c. 534, Pt. C, §1 (NEW).]

D. Contain any other information that the bureau considers necessary to facilitate administration of the homestead deferral program including, but not limited to, the right of the taxpayer to submit any amount of money to reduce the total amount of the deferred taxes and interest. [1989, c. 534, Pt. C, §1 (NEW).]

[ 1989, c. 534, Pt. C, §1 (NEW); 1989, c. 713, §7 (AMD) .]

2. Notice mailed. The bureau shall give the notice required under subsection 1 by mail sent to the residence address of the taxpayer as shown in the claim for deferral or as otherwise determined by the bureau to be the correct address of the taxpayer.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW). 1989, c. 713, §7 (AMD).



36 §6259. Events requiring payment of deferred tax and interest

Subject to section 6261, all deferred property taxes, including accrued interest, become payable as provided in section 6260 when: [1989, c. 534, Pt. C, §1 (NEW).]

1. Death of claimant. The taxpayer who claimed deferment of collection of property taxes on the homestead dies or, if there was more than one claimant, the survivor of the taxpayers who originally claimed deferment of collection of property taxes under section 6251 dies;

[ 1989, c. 534, Pt. C, §1 (NEW) .]

2. Sale of property. The property with respect to which deferment of collection of taxes is claimed is sold, a contract to sell is entered into, or some person other than the taxpayer who claimed the deferment becomes the owner of the property;

[ 1989, c. 534, Pt. C, §1 (NEW) .]

3. Claimant moves. The tax-deferred property is no longer the homestead of the taxpayer who claimed the deferral, except in the case of a taxpayer required to be absent from that tax-deferred property by reason of health; or

[ 1989, c. 534, Pt. C, §1 (NEW) .]

4. Removal of home. The tax-deferred property, a mobile or floating home, is moved out of the State.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW).



36 §6260. Time for payments; delinquencies

Whenever any of the circumstances listed in section 6259 occurs: [1989, c. 534, Pt. C, §1 (NEW).]

1. Continuation of assessment year. The deferral of taxes for the assessment year in which the circumstance occurs shall continue for that assessment year;

[ 1989, c. 534, Pt. C, §1 (NEW) .]

2. Deferred property taxes due. The amounts of deferred property taxes, including accrued interest, for all years are due and payable to the bureau April 30th of the year following the calendar year in which the circumstance occurs, except as provided in subsection 3 and section 6261;

[ 1991, c. 846, §38 (AMD) .]

3. Out-of-state move. Notwithstanding the provisions of subsection 2 and section 6263, when the circumstance listed in section 6259, subsection 4, occurs, the amount of deferred taxes shall be due and payable 5 days before the date of removal of the property from the State; and

[ 1989, c. 534, Pt. C, §1 (NEW) .]

4. Delinquency. If the amounts falling due as provided in this section are not paid on the indicated due date or as extended under section 6263, those amounts shall be deemed delinquent as of that date and the property shall be subject to foreclosure as provided in section 6254.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW). 1991, c. 846, §38 (AMD).



36 §6261. Election by spouse to continue tax deferral

1. Continuation by spouse. When one of the circumstances listed in section 6259, subsections 1 to 3 occurs, the spouse who did not or was not eligible to file a claim jointly with the taxpayer may continue the property in its deferred tax status by filing a claim within the time and in the manner provided under section 6251 if:

A. The spouse of the taxpayer is or will be 65 years of age or older not later than 6 months from the day the circumstance listed in section 6259, subsections 1 to 3 occurs; and [1989, c. 534, Pt. C, §1 (NEW).]

B. The property is the homestead of the spouse of the taxpayer and meets the requirements of section 6252, subsection 2. [1989, c. 534, Pt. C, §1 (NEW).]

[ 1989, c. 534, Pt. C, §1 (NEW) .]

2. Continuation of deferral by spouse. A spouse who does not meet the age requirements of subsection 1, paragraph A, but is otherwise qualified to continue the property in its tax-deferred status under subsection 1 may continue the deferral of property taxes deferred for previous years by filing a claim within the time and in the manner provided under section 6251. If a spouse eligible for and continuing the deferral of taxes previously deferred under this subsection becomes 65 years of age prior to April 1st of any year, the spouse may elect to continue the deferral of previous years' taxes deferred under this subsection and may elect to defer the current assessment year's taxes on the homestead by filing a claim within the time and in the manner provided under section 6251. Thereafter, payment of the taxes levied on the homestead and deferred under this subsection and payment of taxes levied on the homestead in the current assessment year and in future years may be deferred in the manner provided in and subject to this chapter.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

3. Filing extension. Notwithstanding that section 6251 requires that a claim be filed no later than April 1st, if the bureau determines that good and sufficient cause exists for the failure of a spouse to file a claim under this section on or before April 1st, the claim may be filed within 90 days after notice of taxes due and payable under section 6260 is mailed or delivered by the department to the taxpayer or spouse.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW).



36 §6262. Voluntary payment of deferred tax and interest

1. Payments. All payments of deferred taxes shall be made to the bureau.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

2. Taxes and interest. Subject to subsection 3, all or part of the deferred taxes and accrued interest may at any time be paid to the bureau by:

A. The taxpayer or the spouse of the taxpayer; or [1989, c. 534, Pt. C, §1 (NEW).]

B. The next of kin of the taxpayer, heir at law of the taxpayer, child of the taxpayer or any person having or claiming a legal or equitable interest in the property. [1989, c. 534, Pt. C, §1 (NEW).]

[ 1989, c. 534, Pt. C, §1 (NEW) .]

3. Notice of payment. A person listed in subsection 2, paragraph B, may make the payments only if no objection is made by the taxpayer within 30 days after the bureau deposits in the mail notice to the taxpayer of the fact that the payment has been tendered.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

4. Payment application. Any payment made under this section shall be applied first against accrued interest and any remainder against the deferred taxes. This payment does not affect the deferred-tax status of the property. Unless otherwise provided by law, this payment does not give the person paying the taxes any interest in the property or any claim against the estate, in the absence of a valid agreement to the contrary.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

5. Lien discharge. When the deferred taxes and accrued interest are paid in full and the property is no longer subject to deferral, the bureau shall prepare and record in the county in which the property is located a lien discharge.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW).



36 §6263. Extension of time for payment upon death of claimant or spouse

1. Payment extension. If the taxpayer who claimed homestead property tax deferral dies, or if a spouse who continued the deferral under section 6261 dies, the bureau may extend the time for payment of the deferred taxes and interest accruing with respect to the taxes becoming due and payable under section 6260, subsection 2, if:

A. The homestead property becomes property of an individual or individuals:

(1) By inheritance or devise; or

(2) If the individual or individuals are heirs or devisees in the course of settlement of the estate; [1989, c. 534, Pt. C, §1 (NEW).]

B. An individual or individuals commence occupancy of the property as a principal residence on or before August 15th of the calendar year following the calendar year of death; or [1989, c. 534, Pt. C, §1 (NEW).]

C. An individual or individuals make application to the bureau for an extension of time for payment of the deferred taxes and interest prior to August 15th of the calendar year following the calendar year of death. [1989, c. 534, Pt. C, §1 (NEW).]

[ 1989, c. 534, Pt. C, §1 (NEW) .]

2. Extension terms. Subject to paragraph B, an extension granted under this section shall be for a period not to exceed 5 years after August 15th of the calendar year following the calendar year of death. The terms and conditions under which the extension is granted shall be in accordance with a written agreement entered into by the bureau and the individual or individuals.

An extension granted under this section shall terminate immediately if:

A. The homestead property is sold or otherwise transferred by any party to the extension agreement; [1989, c. 534, Pt. C, §1 (NEW).]

B. All of the heirs or devisees who are parties to the extension agreement cease to occupy the property as a principal residence; or [1989, c. 534, Pt. C, §1 (NEW).]

C. The homestead property, a mobile or floating home is moved out of the State. [1989, c. 534, Pt. C, §1 (NEW).]

[ 1989, c. 534, Pt. C, §1 (NEW) .]

3. Accrued interest. During the period of extension, and until paid, the deferred taxes shall continue to accrue interest in the same manner and at the same rate as provided under section 6255, subsection 3. No interest may accrue upon interest.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW).



36 §6264. Limitations

Nothing in this chapter is intended to or may be construed to: [1989, c. 534, Pt. C, §1 (NEW).]

1. Foreclosure. Prevent the collection, by foreclosure, of property taxes which become a lien against tax-deferred property;

[ 1989, c. 534, Pt. C, §1 (NEW) .]

2. Benefited property.

[ 1989, c. 534, Pt. C, §1 (NEW); 1989, c. 713, §8 (RP) .]

3. Land provisions. Affect any provision of any mortgage, or other instrument relating to land, requiring a person to pay property taxes.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW). 1989, c. 713, §8 (AMD).



36 §6265. Deed or contract clauses preventing application for deferral prohibited; clauses void

After the effective date of this chapter, it shall be unlawful for any mortgage trust deed or land sale contract to contain a clause or statement that prohibits the owner from applying for the benefits of the deferral of homestead property taxes provided in this chapter. Any such clause or statement in a mortgage trust deed or land sale contract executed after the effective date of this chapter shall be void. [1989, c. 534, Pt. C, §1 (NEW).]

SECTION HISTORY

1989, c. 534, §C1 (NEW).



36 §6266. Senior Property Tax Deferral Revolving Account; sources; uses

1. Revolving account. This section establishes in the State Treasury the Senior Property Tax Deferral Revolving Account to be used by the bureau for the purpose of making the payments to municipal tax collectors of property taxes deferred for tax years beginning on or after April 1, 1990, as required by section 6257.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

2. Advancement of funds. The funds necessary to make payments under subsection 1 shall be advanced to the bureau from time to time as necessary by the Treasurer of State as an appropriation from the General Fund.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

3. Payments credited. All sums of money received by the bureau under this chapter as repayments of deferred property taxes including the interest accrued under section 6255, subsection 3, shall, upon receipt, be credited to the revolving account and shall be available for the purposes of subsection 1.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

4. Appropriation request. If there is not sufficient money in the revolving account to make the payments required by subsection 1, the State Tax Assessor shall request an appropriation from the General Fund which together with the money in the revolving account will provide an amount sufficient to make the required payments.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

5. General Fund reimbursement. When the bureau determines that funds in sufficient amounts are available in the revolving account, the bureau shall repay to the General Fund the amounts advanced as appropriations under subsection 2, plus accrued interest.

[ 1989, c. 534, Pt. C, §1 (NEW) .]

SECTION HISTORY

1989, c. 534, §C1 (NEW).



36 §6267. Phase out of elderly tax deferral program

New taxpayer claims for participation in the deferral program provided pursuant to this chapter are not allowed regarding an application filed on or after April 1, 1991. [1993, c. 707, Pt. G, §10 (NEW).]

SECTION HISTORY

1993, c. 707, §G10 (NEW).






Chapter 908-A: MUNICIPAL PROPERTY TAX DEFERRAL FOR SENIOR CITIZENS

36 §6271. Municipal authority

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Eligible homestead" means the owner-occupied principal dwelling, either real or personal property, owned by a taxpayer and the land upon which it is located. If the dwelling is located in a multiunit building, the eligible homestead is the portion of the building actually used as the principal dwelling and its percentage of the value of the common elements and of the value of the tax lot upon which it is built. The percentage is the value of the dwelling compared to the total value of the building exclusive of the common elements, if any. [2009, c. 489, §5 (NEW).]

B. "Federal poverty level" means the nonfarm income official poverty line for a family of the size involved, as defined by the federal Office of Management and Budget and revised annually in accordance with the United States Omnibus Budget Reconciliation Act of 1981, Section 673, Subsection 2. [2009, c. 489, §5 (NEW).]

C. "Household income" has the meaning set out in section 6201, subsection 7. [2009, c. 489, §5 (NEW).]

D. "Program" means a tax deferral program adopted by a municipality pursuant to subsection 2. [2009, c. 489, §5 (NEW).]

E. "Tax-deferred property" means the property upon which taxes are deferred under this chapter. [2009, c. 489, §5 (NEW).]

F. "Taxes" or "property taxes" means ad valorem taxes, assessments, fees and charges entered on the assessment and tax roll. [2009, c. 489, §5 (NEW).]

G. "Taxpayer" means an individual who is responsible for payment of property taxes and has applied to participate or is currently participating in the program under this chapter. [2009, c. 489, §5 (NEW).]

[ 2009, c. 489, §5 (NEW) .]

2. Authority. The legislative body of a municipality may by ordinance adopt a property tax deferral program for senior citizens, referred to in this section as "the program." Upon application by a taxpayer, a municipality may defer property taxes on property if the following conditions are met:

A. The property is an eligible homestead where the taxpayer has resided for at least 10 years prior to application; [2009, c. 489, §5 (NEW).]

B. The taxpayer is an owner of the eligible homestead, is at least 70 years of age on April 1st of the first year of eligibility and occupies the eligible homestead; and [2009, c. 489, §5 (NEW).]

C. The household income of the taxpayer does not exceed 300% of the federal poverty level. [2009, c. 489, §5 (NEW).]

An application, information submitted in support of an application and files and communications relating to an application for deferral of taxes under the program are confidential. Hearings and proceedings held by a municipality on an application must be held in executive session unless otherwise requested by the applicant. Nothing in this paragraph applies to the recording of liens or lists under subsection 3 or any enforcement proceedings undertaken by the municipality pursuant to this chapter or other applicable law.

The municipality shall make available upon request the most recent list of tax-deferred properties of that municipality required to be filed under subsection 3. The municipality may publish and release as public information statistical summaries concerning the program as long as the release of the information does not jeopardize the confidentiality of individually identifiable information.

[ 2009, c. 489, §5 (NEW) .]

3. Effect of deferral. If property taxes are deferred under the program, the lien established on the eligible homestead under section 552 continues for the purpose of protecting the municipal interest in the tax-deferred property. Interest on the deferred taxes accrues at the rate of 0.5% above the otherwise applicable rate for delinquent taxes. In order to preserve the right to enforce the lien, the municipality shall record in the county registry of deeds a list of the tax-deferred properties of that municipality. The list must contain a description of each tax-deferred property as listed in the municipal valuation together with the name of the taxpayer listed on the valuation. The list must be updated annually to reflect the addition or deletion of tax-deferred properties, the amount of deferred taxes accrued for each property and payments received.

The recording of the tax-deferred properties under this subsection is notice that the municipality claims a lien against those properties in the amount of the deferred taxes plus interest together with any fees paid to the county registry of deeds in connection with the recording. For a property deleted from the list, the recording serves as notice of release or satisfaction of the lien, even though the amount of taxes, interest or fees is not listed.

[ 2009, c. 489, §5 (NEW) .]

4. Notice. The State Tax Assessor shall prepare a one-page notice of the effect of the deferral of property taxes under this section, of the right of the municipality to file a tax lien mortgage pursuant to chapter 105 and that the deferred taxes become due and payable as established in subsection 5. This notice must have a readability score, as determined by a recognized instrument for measuring adult literacy levels, equivalent to no higher than a 6th grade reading level. A municipality that adopts the program shall provide a copy of this notice to each taxpayer applying to the program at the time of application and shall also annually provide to each taxpayer in the program, in lieu of a property tax bill, a copy of this notice together with an accounting of taxes deferred and interest accrued.

[ 2009, c. 489, §5 (NEW) .]

5. Lien. When it is determined that one of the events set out in subsection 6 has occurred and that a property is no longer eligible for property tax deferral under this chapter, the municipality shall send notice by certified mail to the taxpayer, or the taxpayer's heirs or devisees, listing the total amount of deferred property taxes, including accrued interest and costs of all the years and establishing a due and payable date. For events listed in subsection 6, paragraphs A, B and C, payment is due within 45 days of the date of the notice. When the event listed in subsection 6, paragraph D occurs, the total amount of deferred taxes is due and payable 5 days before the date of removal of the property from the State. The municipality shall include in the notice a statement that the lien enforcement procedures pursuant to chapter 105, subchapter 9 apply.

If the deferred tax liability of a property has not been satisfied by the date established pursuant to this subsection, the municipality may enforce the lien according to procedures in chapter 105, subchapter 9.

Partial payments accepted during the 18-month redemption period provided for in section 943 may not interrupt or extend the redemption period or in any way affect foreclosure procedures.

[ 2009, c. 489, §5 (NEW) .]

6. Events requiring the payment of deferred tax and interest. Subject to subsection 7, all deferred taxes and accrued interest must be paid pursuant to subsection 5 when:

A. The taxpayer dies; [2009, c. 489, §5 (NEW).]

B. Some person other than the taxpayer becomes the owner of the property; [2009, c. 489, §5 (NEW).]

C. The tax-deferred property is no longer occupied by the taxpayer as a principal residence, except that this paragraph does not apply if the taxpayer is required to be absent from the eligible homestead for health reasons; or [2009, c. 489, §5 (NEW).]

D. The tax-deferred property, a mobile home, is moved out of the State. [2009, c. 489, §5 (NEW).]

[ 2009, c. 489, §5 (NEW) .]

7. Election to continue deferral. If one of the events listed in subsection 6 occurs, and the ownership of the eligible homestead is transferred to another member of the same household, the transferee may apply to the municipality for continuation of the deferral of taxes if the transferee meets the conditions in subsection 2, paragraphs B and C.

[ 2009, c. 489, §5 (NEW) .]

8. Repeal of program. A municipality that has adopted the program under this section may discontinue it through the same procedure by which the program was adopted; however, any taxes deferred under the program continue to be deferred under the conditions of the program on the date it was ended.

[ 2009, c. 489, §5 (NEW) .]

SECTION HISTORY

2009, c. 489, §5 (NEW).






Chapter 909: 1987 TAX REBATE ACT

36 §6301. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 832, §2 (NEW). 1995, c. 281, §38 (RP).



36 §6302. Rebate procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 832, §2 (NEW). 1987, c. 876, §6 (AMD). 1995, c. 281, §38 (RP).



36 §6303. Rebate checks (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 832, §2 (NEW). 1995, c. 281, §38 (RP).



36 §6304. Returns processed after July 1, 1988 (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 832, §2 (NEW). 1995, c. 281, §38 (RP).






Chapter 910: 1988 INDIVIDUAL SURPLUS RETURN ACT

36 §6401. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 876, §7 (NEW). 1995, c. 281, §39 (RP).



36 §6402. Surplus return procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 876, §7 (NEW). 1995, c. 281, §39 (RP).






Chapter 911: 1988 CORPORATE SURPLUS RETURN ACT

36 §6501. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 876, §8 (NEW). 1995, c. 281, §40 (RP).



36 §6502. Return rates (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 876, §8 (NEW). 1995, c. 281, §40 (RP).



36 §6503. Eligible taxpayer (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 876, §8 (NEW). 1995, c. 281, §40 (RP).



36 §6504. Surplus return checks (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 876, §8 (NEW). 1995, c. 281, §40 (RP).






Chapter 913: TAX AMNESTY

36 §6551. Maine Tax Amnesty Program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 880, §A1 (NEW). 1995, c. 281, §41 (RP).



36 §6552. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 880, §A1 (NEW). 1995, c. 281, §41 (RP).



36 §6553. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 880, §A1 (NEW). 1995, c. 281, §41 (RP).



36 §6554. Exemption; leased vehicles in interstate commerce (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 880, §A1 (NEW). 1995, c. 281, §41 (RP).



36 §6555. Undisclosed liabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 880, §A1 (NEW). 1995, c. 281, §41 (RP).



36 §6556. Amnesty period (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 880, §A1 (NEW). 1995, c. 281, §41 (RP).



36 §6557. Amnesty return (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 880, §A1 (NEW). 1995, c. 281, §41 (RP).



36 §6558. Payment plan (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 880, §A1 (NEW). 1995, c. 281, §41 (RP).



36 §6559. Amnesty receipts (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 880, §A1 (NEW). 1995, c. 281, §41 (RP).






Chapter 914: 2003 TAX AMNESTY PROGRAM

36 §6571. 2003 Maine Tax Amnesty Program established

There is established the 2003 Maine Tax Amnesty Program. This program is intended to encourage delinquent taxpayers to comply with the State's tax law and to enable the assessor to identify and collect previously unreported taxes and to accelerate collection of certain delinquent tax liabilities. The long-term goal of this program is to improve taxpayer compliance with the State's tax law. [2003, c. 20, Pt. AA, §4 (NEW).]

SECTION HISTORY

2003, c. 20, §AA4 (NEW).



36 §6572. Administration

The assessor shall administer the 2003 Maine Tax Amnesty Program. The amnesty program applies to tax liabilities delinquent as of August 31, 2003, including tax due for which a return has not been filed. A taxpayer may participate in the tax amnesty program whether or not the taxpayer is under audit and without regard to whether the amount due is subject to a pending administrative or judicial proceeding, except that this does not include pending criminal action or debts for which the State has secured a warrant or civil judgment in its favor in Superior Court. A taxpayer may participate in the tax amnesty program to the extent of the uncontested portion of an assessed liability. Participation in the program is conditioned upon the taxpayer's agreement to forgo the right to protest or pursue an administrative or judicial proceeding with regard to returns filed under the tax amnesty program or to claim any refund of money paid under the tax amnesty program. A taxpayer with a tax liability within the limitations of this chapter is absolved from criminal or civil prosecution or civil penalties plus 1/2 of the interest associated with any such liability except as otherwise provided in this chapter if the taxpayer: [2003, c. 451, Pt. E, §9 (AMD).]

1. Return filed. Properly completes and files a 2003 amnesty tax return as described in section 6575 and as required by the assessor;

[ 2003, c. 20, Pt. AA, §4 (NEW) .]

2. Tax and interest paid. Pays all tax and interest as determined on the 2003 amnesty tax return, described in section 6575, before the end of the amnesty period;

[ 2003, c. 20, Pt. AA, §4 (NEW) .]

3. No criminal action pending. Is not currently charged with, and has not been accepted by the Attorney General for criminal prosecution arising from, a violation of the state tax law as provided in this Title or Title 17-A, or is not applying for relief on a debt that is the result of a criminal conviction; and

[ 2003, c. 20, Pt. AA, §4 (NEW) .]

4. No collection by warrant or civil action. Is not applying for relief with respect to a tax liability for which the State has secured a warrant or civil judgment in its favor in Superior Court.

[ 2003, c. 20, Pt. AA, §4 (NEW) .]

SECTION HISTORY

2003, c. 20, §AA4 (NEW). 2003, c. 451, §E9 (AMD).



36 §6573. Undisclosed liabilities

Nothing in this chapter may be construed to prohibit the assessor from instituting civil or criminal proceedings against any taxpayer with respect to any amount of tax that is not disclosed either on the 2003 amnesty return, described in section 6575, or on any other return filed with the assessor. [2003, c. 20, Pt. AA, §4 (NEW).]

SECTION HISTORY

2003, c. 20, §AA4 (NEW).



36 §6574. Amnesty period

The time period during which a 2003 amnesty return, described in section 6575, may be filed is September 1, 2003 to November 30, 2003. [2003, c. 451, Pt. E, §10 (AMD).]

SECTION HISTORY

2003, c. 20, §AA4 (NEW). 2003, c. 451, §E10 (AMD).



36 §6575. Amnesty return

The assessor shall prepare and make available the 2003 amnesty return. The return and associated guidelines prepared by the assessor, which govern participation in the 2003 Maine Tax Amnesty Program, are exempt from the Maine Administrative Procedure Act. The application requires the approval of the assessor. The assessor may deny any applications not consistent with the 2003 Maine Tax Amnesty Program. [2003, c. 20, Pt. AA, §4 (NEW).]

SECTION HISTORY

2003, c. 20, §AA4 (NEW).



36 §6576. Preamnesty settlements

Notwithstanding any other provision of this chapter, the assessor shall, during the period beginning on the effective date of this chapter to August 31, 2003, make a settlement offer that requires full payment of tax and 1/2 of the accrued interest to any taxpayer that has a recorded and recognized delinquent State tax liability as of the effective date of this chapter. The settlement offer authorized under this section does not apply to a taxpayer whose liability is the result of a criminal conviction or is currently charged with a criminal offense arising from a violation of the state tax law as provided in this Title or Title 17-A, or has been referred to the Attorney General for criminal prosecution. [2003, c. 20, Pt. AA, §4 (NEW).]

SECTION HISTORY

2003, c. 20, §AA4 (NEW).






Chapter 914-A: MAINE USE TAX COMPLIANCE PROGRAM

36 §6581. Program established

The Maine Use Tax Compliance Program, referred to in this chapter as "the program," is established to encourage delinquent taxpayers to comply with the provisions of chapter 215, to enable the State Tax Assessor to identify and collect previously unreported use tax and to improve compliance with the State's use tax laws. The program applies to use tax liabilities incurred by a person prior to January 1, 2006. [2005, c. 519, Pt. TT, §1 (NEW).]

SECTION HISTORY

2005, c. 519, §TT1 (NEW).



36 §6582. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 519, Pt. TT, §1 (NEW).]

1. Lookback period. "Lookback period" means the period from January 1, 2000 to December 31, 2005.

[ 2005, c. 519, Pt. TT, §1 (NEW) .]

2. Program period. "Program period" means the period from July 1, 2006 to December 31, 2006.

[ 2005, c. 519, Pt. TT, §1 (NEW) .]

SECTION HISTORY

2005, c. 519, §TT1 (NEW).



36 §6583. Administration; conditions for participation

The State Tax Assessor shall administer the program. Participation in the program is conditioned upon each participating taxpayer's agreement to forgo the right to protest or pursue an administrative or judicial proceeding with regard to use taxes paid under the program. A participating taxpayer that timely submits the special use tax return as required by subsection 2 with no material misrepresentations or material omissions and that timely makes the use tax payment or payments required by subsections 3 and 4 is absolved from further liability for use taxes incurred prior to January 1, 2006 and is also absolved from liability for criminal prosecution and civil penalties and interest related to those taxes. The following conditions apply to the program. [2005, c. 519, Pt. TT, §1 (NEW).]

1. Limited to unknown liabilities. The program is limited to unknown liabilities only. For purposes of this subsection, an "unknown liability" is a use tax liability that has not been assessed at the time the special use tax return described in section 6584 is received by the assessor.

[ 2005, c. 519, Pt. TT, §1 (NEW) .]

2. Return filed and tax liability reported. A participating taxpayer must properly complete and file with the assessor, before the end of the program period, a special use tax return as described in section 6584 reporting all previously unreported and unpaid State of Maine use tax liabilities incurred by the taxpayer during the lookback period.

[ 2005, c. 519, Pt. TT, §1 (NEW) .]

3. Tax paid; 3 high years. Except as provided by subsection 4, a participating taxpayer must pay in full, by the end of the program period, the use tax liability incurred by the taxpayer during the 3 calendar years of the lookback period with the highest use tax liability as reported on the special use tax return described in section 6584. A participating taxpayer must agree to forgo the right to seek a refund of, or file a petition for reconsideration with respect to, the tax paid with the return.

[ 2005, c. 519, Pt. TT, §1 (NEW) .]

4. Payment plans allowed; interest. A participating taxpayer may elect to make payment of the taxes reported under the program after the expiration of the program period, but only pursuant to a payment plan approved by the assessor. A payment plan approved by the assessor may not provide for payments beyond December 31, 2007. Interest at the rate established pursuant to section 186 accrues on any payments made after the expiration of the program period.

[ 2005, c. 519, Pt. TT, §1 (NEW) .]

SECTION HISTORY

2005, c. 519, §TT1 (NEW).



36 §6584. Program return

The State Tax Assessor shall prepare and make available special use tax returns for taxpayers who wish to participate in the program. The return must be signed by the taxpayer under penalty of perjury. The return and associated program guidelines prepared by the assessor are not rules within the meaning of that term in the Maine Administrative Procedure Act. The assessor shall deny any special use tax return that is inconsistent with the provisions of this chapter or that is filed after the conclusion of the program period. [2005, c. 519, Pt. TT, §1 (NEW).]

SECTION HISTORY

2005, c. 519, §TT1 (NEW).



36 §6585. Undisclosed and future use tax liabilities; other settlements

Nothing in this chapter may be construed to prohibit the State Tax Assessor from instituting civil or criminal proceedings, including but not limited to an audit, against any taxpayer with respect to any amount of use tax incurred during or after the lookback period that is not disclosed on either the special use tax return filed by the taxpayer in connection with the program or another return filed by the taxpayer with the assessor. Nothing in this chapter may be construed to limit a taxpayer's right to protest or pursue an administrative or judicial proceeding with regard to an assessment of such undisclosed taxes. Notwithstanding any other provision of law, the assessor may, prior to July 1, 2006, compromise an unknown use tax liability on terms substantially equal to the terms set forth in this chapter, and in such a case the taxpayer is absolved from liability for criminal prosecution and civil penalties related to those taxes. [2005, c. 519, Pt. TT, §1 (NEW).]

SECTION HISTORY

2005, c. 519, §TT1 (NEW).






Chapter 914-B: 2009 TAX RECEIVABLES REDUCTION INITIATIVE

36 §6591. 2009 Tax Receivables Reduction Initiative established

There is established the 2009 Tax Receivables Reduction Initiative, referred to in this chapter as "the initiative." The initiative is intended to encourage delinquent taxpayers to pay existing tax obligations. The goal of the initiative is to raise revenue during fiscal year 2009-10 and to reduce the increasing tax receivables. [2009, c. 213, Pt. PPP, §1 (NEW).]

SECTION HISTORY

2009, c. 213, Pt. PPP, §1 (NEW).



36 §6592. Administration

The State Tax Assessor shall administer the initiative. The initiative applies to tax liabilities that are assessed as of September 1, 2009. A taxpayer may participate in the initiative without regard to whether the amount due is subject to a pending administrative or judicial proceeding. Participation in the initiative is conditioned upon the taxpayer's agreement to forgo or to withdraw a protest or an administrative or judicial proceeding with regard to liabilities paid under the tax initiative and not to claim a refund of money paid under the initiative. This initiative is available to a taxpayer if the taxpayer: [2009, c. 213, Pt. PPP, §1 (NEW).]

1. Application. Properly completes and files a 2009 tax initiative application as described in section 6595 and as required by the assessor;

[ 2009, c. 213, Pt. PPP, §1 (NEW) .]

2. Tax, interest and penalty paid. Pays all tax, interest and penalty as described in section 6595 by the end of the initiative period under section 6594;

[ 2009, c. 213, Pt. PPP, §1 (NEW) .]

3. No criminal action pending. Is not currently charged with, and has not been accepted by the Attorney General for criminal prosecution arising from, a violation of the state tax law as provided in this Title or Title 17-A, or is not applying for relief on a debt that is the result of a criminal conviction; and

[ 2009, c. 213, Pt. PPP, §1 (NEW) .]

4. No collection by warrant or civil action. Is not applying for relief with respect to a tax liability for which the State has secured a warrant or civil judgment in its favor in Superior Court.

[ 2009, c. 213, Pt. PPP, §1 (NEW) .]

SECTION HISTORY

2009, c. 213, Pt. PPP, §1 (NEW).



36 §6593. Undisclosed liabilities

This chapter may not be construed to prohibit the assessor from instituting civil or criminal proceedings against any taxpayer with respect to any amount of tax that is not paid with the 2009 tax initiative application described in section 6595 or on any other return filed with the assessor. [2009, c. 213, Pt. PPP, §1 (NEW).]

SECTION HISTORY

2009, c. 213, Pt. PPP, §1 (NEW).



36 §6594. Initiative period

The time period during which a 2009 tax initiative application described in section 6595 may be filed is September 1, 2009 to November 30, 2009. [2009, c. 213, Pt. PPP, §1 (NEW).]

SECTION HISTORY

2009, c. 213, Pt. PPP, §1 (NEW).



36 §6595. Initiative application

The assessor shall prepare and make available the 2009 tax initiative application. The application and associated guidelines prepared by the assessor, which govern participation in the initiative, are exempt from the Maine Administrative Procedure Act. The application requires the approval of the assessor and must include the amount of tax, interest and penalty to be paid and the periods to which the liability applies. The assessor may deny any applications not consistent with the initiative. Participation in the initiative qualifies the taxpayer to a waiver by the assessor of 90% of the penalties otherwise due. [2009, c. 213, Pt. PPP, §1 (NEW).]

SECTION HISTORY

2009, c. 213, Pt. PPP, §1 (NEW).






Chapter 914-C: 2010 TAX RECEIVABLES REDUCTION INITIATIVES

36 §6601. 2010 Tax Receivables Reduction Initiatives established

There are established the 2010 Tax Receivables Reduction Initiatives, referred to in this chapter as "the initiatives" and consisting of 2 separate initiatives, referred to in this chapter as "the short-term initiative" and "the 5-year initiative." The initiatives are intended to encourage delinquent taxpayers to pay existing tax obligations. The goal of the initiatives is to raise revenue during fiscal year 2010-11 and to reduce existing tax receivables. [2009, c. 571, Pt. HH, §1 (NEW).]

SECTION HISTORY

2009, c. 571, Pt. HH, §1 (NEW).



36 §6602. Administration

The State Tax Assessor shall administer the initiatives. The short-term initiative applies to tax liabilities that are assessed as of December 31, 2009 and interest and penalties subsequently assessed on such tax liabilities. The 5-year initiative applies to tax liabilities that were assessed as of June 30, 2005 and interest and penalties subsequently assessed on such tax liabilities. A taxpayer may participate in the initiatives without regard to whether the amount due is subject to a pending administrative or judicial proceeding. Participation in the initiatives is conditioned upon the taxpayer's agreement to forgo or withdraw a protest or an administrative or judicial proceeding with regard to liabilities paid under the initiatives and not to claim a refund of money paid under the initiatives. These initiatives are available to a taxpayer if the taxpayer: [2009, c. 571, Pt. HH, §1 (NEW).]

1. Application. Properly completes and files a 2010 tax initiatives application as described in section 6605 and as required by the assessor;

[ 2009, c. 571, Pt. HH, §1 (NEW) .]

2. Tax, interest and penalty paid. Pays all tax, interest and penalty for the respective initiative as described in section 6606 by the end of the initiatives period under section 6604;

[ 2009, c. 571, Pt. HH, §1 (NEW) .]

3. No criminal action pending. Is not currently charged with, and has not been accepted by the Attorney General for criminal prosecution arising from, a violation of the state tax law as provided in this Title or Title 17-A or is not applying for relief on a debt that is the result of a criminal conviction; and

[ 2009, c. 571, Pt. HH, §1 (NEW) .]

4. No collection by warrant or civil action. Is not applying for relief with respect to a tax liability for which the State has secured a warrant or civil judgment in its favor in Superior Court.

[ 2009, c. 571, Pt. HH, §1 (NEW) .]

SECTION HISTORY

2009, c. 571, Pt. HH, §1 (NEW).



36 §6603. Undisclosed liabilities

This chapter does not prohibit the State Tax Assessor from instituting civil or criminal proceedings against any taxpayer with respect to any amount of tax that is not paid with the 2010 tax initiatives application described in section 6605 or on any other return filed with the assessor. [2009, c. 571, Pt. HH, §1 (NEW).]

SECTION HISTORY

2009, c. 571, Pt. HH, §1 (NEW).



36 §6604. Initiatives period

A 2010 tax initiatives application described in section 6605 may be filed from September 1, 2010 to November 30, 2010. [2009, c. 571, Pt. HH, §1 (NEW).]

SECTION HISTORY

2009, c. 571, Pt. HH, §1 (NEW).



36 §6605. Initiatives application

The State Tax Assessor shall prepare and make available the 2010 tax initiatives application. The application and associated guidelines prepared by the assessor, which govern participation in the initiatives, are exempt from the Maine Administrative Procedure Act. Each application requires the approval of the assessor and must include the amount of tax, interest and penalty to be paid, as determined pursuant to section 6606, the initiative being applied for and the periods to which the liability applies. The assessor may deny any application not consistent with this chapter. [2009, c. 571, Pt. HH, §1 (NEW).]

SECTION HISTORY

2009, c. 571, Pt. HH, §1 (NEW).



36 §6606. Waiver of penalties or interest

1. Short-term initiative. A taxpayer who participates in the short-term initiative and whose application is approved by the State Tax Assessor is entitled to a waiver by the assessor of 95% of the penalties otherwise due.

[ 2009, c. 571, Pt. HH, §1 (NEW) .]

2. Five-year initiative. A taxpayer who participates in the 5-year initiative and whose application is approved by the assessor is entitled to a waiver by the assessor of 95% of the penalties and interest otherwise due.

[ 2009, c. 571, Pt. HH, §1 (NEW) .]

SECTION HISTORY

2009, c. 571, Pt. HH, §1 (NEW).



36 §6607. Collection action not stayed

An enforced collection action, including, but not limited to, a wage levy, bank levy or refund setoff, is not stayed until a taxpayer’s tax initiatives application under section 6605 has been accepted by the State Tax Assessor and the taxpayer has paid all the tax, interest and penalties due pursuant to section 6602, subsection 2. [2009, c. 571, Pt. HH, §1 (NEW).]

SECTION HISTORY

2009, c. 571, Pt. HH, §1 (NEW).






Chapter 914-D: 2012 MAINE USE TAX COMPLIANCE PROGRAM

36 §6611. Program established

The 2012 Maine Use Tax Compliance Program, referred to in this chapter as "the program," is established to encourage delinquent taxpayers to comply with the provisions of chapter 215, to enable the State Tax Assessor to identify and collect previously unreported use tax and to improve compliance with the State's use tax laws. The program applies to use tax liabilities incurred by a person prior to January 1, 2012. [2011, c. 657, Pt. Q, §1 (NEW).]

SECTION HISTORY

2011, c. 657, Pt. Q, §1 (NEW).



36 §6612. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 657, Pt. Q, §1 (NEW).]

1. Lookback period. "Lookback period" means the period from January 1, 2006 to December 31, 2011.

[ 2011, c. 657, Pt. Q, §1 (NEW) .]

2. Program period. "Program period" means the period from October 1, 2012 to November 30, 2012.

[ 2011, c. 657, Pt. Q, §1 (NEW) .]

SECTION HISTORY

2011, c. 657, Pt. Q, §1 (NEW).



36 §6613. Administration; conditions for participation

The State Tax Assessor shall administer the program. Participation in the program is conditioned upon each participating taxpayer's agreement to forgo the right to protest or pursue an administrative or judicial proceeding with regard to use taxes paid under the program. A participating taxpayer that timely submits the special use tax return as required by subsection 2 with no material misrepresentations or material omissions and that timely makes the use tax payment or payments required by subsection 3 is absolved from further liability for use taxes incurred prior to January 1, 2012 and is also absolved from liability for criminal prosecution and civil penalties related to those taxes. The following conditions apply to the program. [2011, c. 657, Pt. Q, §1 (NEW).]

1. Limited to unknown liabilities. The program is limited to unknown liabilities only. For purposes of this subsection, "unknown liability" means a use tax liability that has not been assessed at the time the special use tax return described in section 6614 is received by the assessor.

[ 2011, c. 657, Pt. Q, §1 (NEW) .]

2. Return filed and tax liability reported. A participating taxpayer must properly complete and file with the assessor, before the end of the program period, a special use tax return as described in section 6614 reporting all previously unreported and unpaid State of Maine use tax liabilities incurred by the taxpayer during the lookback period.

[ 2011, c. 657, Pt. Q, §1 (NEW) .]

3. Tax paid; 3 high years. A participating taxpayer must pay in full, by the end of the program period or the approved payment plan period as provided in accordance with subsection 4, the use tax liability incurred by the taxpayer during the 3 calendar years of the lookback period with the highest use tax liability as reported on the special use tax return described in section 6614, plus any interest associated with an approved payment plan. A participating taxpayer must agree to forgo the right to seek a refund of, or file a petition for reconsideration with respect to, the tax paid with the return.

[ 2011, c. 657, Pt. Q, §1 (NEW) .]

4. Payment plans allowed; interest. A participating taxpayer may elect to make payment of the taxes reported under the program after the expiration of the program period, but only pursuant to a payment plan approved by the assessor. A payment plan approved by the assessor may not provide for payments beyond May 31, 2013. Interest at the rate established pursuant to section 186 accrues on any payments made after the expiration of the program period.

[ 2011, c. 657, Pt. Q, §1 (NEW) .]

SECTION HISTORY

2011, c. 657, Pt. Q, §1 (NEW).



36 §6614. Program return

The State Tax Assessor shall prepare and make available special use tax returns for taxpayers who wish to participate in the program. The return must be signed by the taxpayer under penalty of perjury. The return and associated program guidelines prepared by the assessor are not rules within the meaning of that term in the Maine Administrative Procedure Act. The assessor shall deny any special use tax return that is inconsistent with the provisions of this chapter or that is filed after the conclusion of the program period. [2011, c. 657, Pt. Q, §1 (NEW).]

SECTION HISTORY

2011, c. 657, Pt. Q, §1 (NEW).



36 §6615. Undisclosed and future use tax liabilities; other settlements

This chapter may not be construed to prohibit the State Tax Assessor from instituting civil or criminal proceedings, including but not limited to an audit, against any taxpayer with respect to any amount of use tax incurred during or after the lookback period that is not disclosed on either the special use tax return filed by the taxpayer in connection with the program or another return filed by the taxpayer with the assessor. This chapter may not be construed to limit a taxpayer's right to protest or pursue an administrative or judicial proceeding with regard to an assessment of such undisclosed taxes. Notwithstanding any other provision of law, the assessor may, prior to October 1, 2012, compromise an unknown use tax liability on terms substantially equal to the terms set forth in this chapter, and in such a case the taxpayer is absolved from liability for criminal prosecution and civil penalties related to those taxes. [2011, c. 657, Pt. Q, §1 (NEW).]

SECTION HISTORY

2011, c. 657, Pt. Q, §1 (NEW).






Chapter 915: REIMBURSEMENT FOR TAXES PAID ON CERTAIN BUSINESS PROPERTY

36 §6651. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 368, Pt. FFF, §2 (NEW).]

1. Eligible property. "Eligible property" means qualified business property first placed in service in the State, or constituting construction in progress commenced in the State, after April 1, 1995 but does not include property that is eligible business equipment as defined in section 691, subsection 1. "Eligible property" includes, without limitation, repair parts, replacement parts, additions, accessions and accessories to other qualified business property placed in service on or before April 1, 1995 if the part, addition, accession or accessory is first placed in service, or constitutes construction in progress, in the State after April 1, 1995, unless that property is eligible business equipment as defined in section 691, subsection 1. "Eligible property" includes used qualified business property if the qualified business property was first placed in service in the State, or constituted construction in progress commenced in the State, after April 1, 1995 but does not include property that is eligible business equipment as defined in section 691, subsection 1. "Eligible property" also includes inventory parts.

[ 2007, c. 627, §95 (RPR) .]

2. Inventory parts. "Inventory parts" includes repair parts, replacement parts, replacement equipment, additions, accessions and accessories on hand but not in service and stocks or inventories of repair parts, replacement parts, replacement equipment, additions, accessions and accessories on hand but not in service if acquired after April 1, 1995, regardless of when placed in service.

[ 1995, c. 368, Pt. FFF, §2 (NEW) .]

2-A. Primarily. "Primarily" means more than 50% of the time.

[ 2005, c. 12, Pt. BBB, §1 (NEW); 2005, c. 12, Pt. BBB, §6 (AFF) .]

3. Qualified business property. "Qualified business property" means tangible personal property that:

A. Is used or held for use exclusively for a business purpose by the person in possession of it or, in the case of construction in progress or inventory parts, is intended to be used exclusively for a business purpose by the person who will possess that property; and [1995, c. 368, Pt. FFF, §2 (NEW).]

B. Either:

(1) Was subject to an allowance for depreciation under the Code on April 1st of the property tax year to which the claim for reimbursement relates or would have been subject to an allowance for depreciation under the Code as of that date but for the fact that the property has been fully depreciated; or

(2) In the case of construction in progress or inventory parts, would be subject under the Code to an allowance for depreciation when placed in service or would have been subject to an allowance for depreciation under the Code as of that date but for the fact that the property has been fully depreciated. [1995, c. 368, Pt. FFF, §2 (NEW).]

"Qualified business property" also includes all property that is affixed or attached to a building or other real estate if it is used to further a particular trade or business activity taking place in that building or on that real estate. "Qualified business property" does not include components or attachments to a building if used primarily to serve the building as a building, regardless of the particular trade or activity taking place in or on the building. "Qualified business property" also does not include land improvements if used primarily to further the use of the land as land, regardless of the particular trade or business activities taking place in or on the land. In the case of construction in progress or inventory parts, the term "used" means intended to be used. "Qualified business property" also does not include any vehicle registered for on-road use on which a tax assessed pursuant to chapter 111 has been paid or any watercraft registered for use on state waters on which a tax assessed pursuant to chapter 112 has been paid.

[ 2001, c. 396, §44 (AMD) .]

4. Retail sales activity. "Retail sales activity" means an activity associated with the selection and purchase of goods or the rental of tangible personal property.

[ 2005, c. 12, Pt. BBB, §1 (NEW); 2005, c. 12, Pt. BBB, §6 (AFF) .]

5. Retail sales facility. "Retail sales facility" means a structure used to serve customers who are physically present at the facility for the purpose of selecting and purchasing goods at retail or for renting tangible personal property. "Retail sales facility" does not include a separate structure that is used as a warehouse or call center facility.

[ 2005, c. 12, Pt. BBB, §1 (NEW); 2005, c. 12, Pt. BBB, §6 (AFF) .]

SECTION HISTORY

1995, c. 368, §FFF2 (NEW). 1997, c. 24, §C13 (AMD). 1997, c. 24, §C17 (AFF). 1997, c. 557, §B11 (AMD). 1997, c. 557, §G1 (AFF). 2001, c. 396, §§43-44 (AMD). 2005, c. 12, §BBB1 (AMD). 2005, c. 12, §BBB6 (AFF). 2005, c. 623, §2 (AMD). 2007, c. 372, §1 (AMD). 2007, c. 437, §21 (AMD). 2007, c. 627, §95 (AMD).



36 §6652. Reimbursement allowed; limitation

1. Generally. A person against whom taxes have been assessed pursuant to Part 2, except for chapters 111 and 112, with respect to eligible property and who has paid those taxes is entitled to reimbursement of a portion of those taxes from the State as provided in this chapter. The reimbursement under this chapter is the percentage of the taxes assessed and paid with respect to eligible property specified in subsection 4. For purposes of this chapter, a tax applied as a credit against a tax assessed pursuant to chapter 111 or 112 is a tax assessed pursuant to chapter 111 or 112. A taxpayer that included eligible property in its investment credit base under section 5219-M and claimed the credit provided in section 5219-M on its income tax return may not be reimbursed under this chapter for taxes assessed on that same eligible property in a year in which that credit is taken. A successor in interest of a person against whom taxes have been assessed with respect to eligible property is entitled to reimbursement pursuant to this section, whether the tax was paid by the person assessed or by the successor, as long as a transfer of the property in question to the successor has occurred and the successor is the owner of the property as of August 1st of the year in which a claim for reimbursement may be filed pursuant to section 6654. For purposes of this subsection, "successor in interest" includes the initial successor and any subsequent successor. When an eligible successor in interest exists, the successor is the only person to whom reimbursement under this chapter may be made with respect to the transferred property. For an item of eligible property that is first subject to assessment under Part 2 on or after April 1, 2008, and for any item of eligible property for which reimbursement is paid under subsection 4, paragraph B, the reimbursement otherwise payable under this section may not exceed the actual property taxes paid less any tax increment financing refund received with respect to that property.

[ 2009, c. 496, §27 (AMD) .]

1-A. Certain persons excluded. Notwithstanding any other provision of law, the following persons are not eligible for reimbursement pursuant to this chapter:

A. A public utility as defined by Title 35-A, section 102; [1997, c. 24, Pt. C, §14 (NEW).]

B. A person that provides radio paging services as defined by Title 35-A, section 102; [1997, c. 24, Pt. C, §14 (NEW).]

C. A person that provides mobile telecommunications services as defined by Title 35-A, section 102; [1997, c. 24, Pt. C, §14 (NEW).]

D. A cable television company as defined by Title 30-A, section 2001; [1997, c. 24, Pt. C, §14 (NEW).]

E. A person that provides satellite-based direct television broadcast services; and [1997, c. 24, Pt. C, §14 (NEW).]

F. A person that provides multichannel, multipoint television distribution services. [1997, c. 24, Pt. C, §14 (NEW).]

This subsection applies retroactively to property tax years beginning after April 1, 1995.

[ 1997, c. 24, Pt. C, §14 (NEW) .]

1-B. Certain property excluded. Notwithstanding any other provision of law, reimbursement pursuant to this chapter may not be made with respect to the following property:

A. Office furniture, including, without limitation, tables, chairs, desks, bookcases, filing cabinets and modular office partitions; [2003, c. 625, §1 (AMD); 2003, c. 625, §3 (AFF); 2003, c. 687, Pt. A, §10 (AMD); 2003, c. 687, Pt. B, §11 (AFF).]

B. Lamps and lighting fixtures; [2009, c. 571, Pt. II, §2 (AMD); 2009, c. 571, Pt. II, §5 (AFF).]

C. Gambling machines or devices, including any device, machine, paraphernalia or equipment that is used or usable in the playing phases of any gambling activity as that term is defined in Title 8, section 1001, subsection 15, whether that activity consists of gambling between persons or gambling by a person involving the playing of a machine. "Gambling machines or devices" includes, without limitation:

(1) Associated equipment as defined in Title 8, section 1001, subsection 2;

(2) Computer equipment used directly and primarily in the operation of a slot machine as defined in Title 8, section 1001, subsection 39;

(3) An electronic video machine as defined in Title 17, section 1831, subsection 4;

(4) Equipment used in the playing phases of lottery schemes; and

(5) Repair and replacement parts of a gambling machine or device; or [2009, c. 571, Pt. II, §3 (AMD); 2009, c. 571, Pt. II, §5 (AFF).]

D. Personal property that would otherwise be entitled to reimbursement under this chapter used primarily to support a telecommunications antenna used by a telecommunications business subject to the tax imposed by section 457. [2009, c. 571, Pt. II, §4 (NEW); 2009, c. 571, Pt. II, §5 (AFF).]

Property affected by this subsection that was eligible for reimbursement pursuant to this chapter of property taxes paid for the 1996 property tax year is grandfathered into the program and continues to be eligible for reimbursements unless it subsequently becomes ineligible.

[ 2011, c. 240, §43 (AMD) .]

1-C. Certain energy facilities. Reimbursement for certain energy facilities under this chapter is limited as follows.

A. Reimbursement may not be made for a natural gas pipeline, including pumping or compression stations, storage depots and appurtenant facilities used in the transportation, delivery or sale of natural gas, but not including a pipeline that is less than a mile in length and is owned by a consumer of natural gas delivered through the pipeline. [1997, c. 729, Pt. B, §2 (NEW).]

B. Except as provided in paragraph C, reimbursement may not be made for property used to produce or transmit energy primarily for sale. Energy is primarily for sale if during the property tax year immediately preceding the property tax year for which a claim is being made 2/3 or more of the useful energy is directly or indirectly sold and transmitted through the facilities of a transmission and distribution utility as defined in Title 35-A, section 102, subsection 20-B. [2001, c. 396, §47 (AMD).]

C. A cogeneration facility is eligible for reimbursement on that portion of property taxes paid multiplied by a fraction, the numerator of which is the total amount of useful energy produced by the facility during the property tax year immediately preceding the property tax year for which a claim is being made that is directly used by a manufacturing facility without transmission over the facilities of a transmission and distribution utility as defined in Title 35-A, section 102, subsection 20-B and the denominator of which is the total amount of useful energy produced by the facility during the property tax year immediately preceding the property tax year for which a claim is being made. [2001, c. 396, §47 (AMD).]

D. For purposes of this subsection, unless the context indicates otherwise, the following terms have the following meanings.

(1) "Cogeneration facility" means the eligible property within a facility that produces electrical energy, thermal energy or both for commercial or industrial use when less than 2/3 of the useful energy produced by the facility during the property tax year is sold and transmitted directly or indirectly through the facilities of a transmission and distribution utility, as defined in Title 35-A, section 102, subsection 20-B. "Cogeneration facility" includes eligible property within a heat recovery steam generator.

(2) "Useful energy" is energy in any form that does not include waste heat, efficiency losses, line losses or other energy dissipation. [1999, c. 398, Pt. A, §103 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF).]

[ 2001, c. 396, §47 (AMD) .]

1-D. Retail sales facilities. Reimbursement pursuant to this chapter may not be made with respect to property that is located in a retail sales facility exceeding 100,000 square feet of interior customer selling space and used primarily in a retail sales activity, unless the facility is owned by a business whose Maine-based operation derives less than 50% of its total annual revenue on a calendar-year basis from sales that are subject to Maine sales tax. This subsection applies to property tax years beginning after April 1, 2006. Property affected by this subsection that was eligible for reimbursement pursuant to this chapter for property taxes paid for the 2006 property tax year is grandfathered into the program and continues to be eligible for reimbursement to the extent permitted by this chapter as it existed on April 1, 2006, unless that property subsequently becomes ineligible.

[ 2005, c. 12, Pt. BBB, §2 (NEW); 2005, c. 12, Pt. BBB, §6 (AFF) .]

2. Limitation. Reimbursement may not be made by the State Tax Assessor pursuant to this chapter with respect to the payment of taxes assessed against property that is entitled to exemption pursuant to section 656, subsection 1, paragraph E or any other provision of law except that reimbursement must be made with respect to the payment of taxes assessed against property that has not been certified for exemption pursuant to section 656, subsection 1, paragraph E but that is entitled to exemption pursuant to that provision if that property has been placed in service after the December 1st immediately preceding April 1st of the tax year for which reimbursement is sought but prior to April 1st of the property tax year for which reimbursement is sought. The claimant may seek reconsideration, pursuant to section 151, of the assessor's denial of reimbursement under this subsection. If the assessor denies a reimbursement claim on the ground that the property in question is entitled to exemption under section 656, subsection 1, paragraph E and the claimant seeks reconsideration of the denial, the assessor shall, at the claimant's request, allow the claimant up to one year to obtain a statement from the Commissioner of Environmental Protection that the property at issue is not exempt. If the claimant timely produces such a statement or otherwise demonstrates that the property is not exempt, the assessor shall allow the reimbursement.

[ 1999, c. 398, Pt. A, §103 (AMD); 1999, c. 398, Pt. A, §§104, 105 (AFF) .]

3. Withholding for failure to report.

[ 2009, c. 337, §10 (RP) .]

4. Reimbursement percentage. The reimbursement under this chapter is an amount equal to the percentage specified in paragraphs A and B of taxes assessed and paid with respect to each item of eligible property, except that for claims filed for application periods that begin on August 1, 2006, August 1, 2009, August 1, 2010 or August 1, 2013 the reimbursement is 90% of that amount and for claims filed for the application period that begins on August 1, 2014, the reimbursement is 80% of that amount.

A. For each of the first to 12th years for which reimbursement is made, the percentage is 100%. [2005, c. 623, §5 (NEW).]

B. Pursuant to section 699, subsection 2, reimbursement under this chapter after the 12th year for which reimbursement is made is according to the following percentages of taxes assessed and paid with respect to each item of eligible property.

(1) For the 13th year for which reimbursement is made, the percentage is 75%.

(2) For the 14th year for which reimbursement is made, the percentage is 70%.

(3) For the 15th year for which reimbursement is made, the percentage is 65%.

(4) For the 16th year for which reimbursement is made, the percentage is 60%.

(5) For the 17th year for which reimbursement is made, the percentage is 55%.

(6) For the 18th year for which reimbursement is made and for subsequent years, the percentage is 50%. [2005, c. 623, §5 (NEW).]

[ 2013, c. 368, Pt. K, §1 (AMD) .]

SECTION HISTORY

1995, c. 368, §FFF2 (NEW). 1995, c. 639, §34 (AMD). 1995, c. 639, §35 (AFF). 1997, c. 24, §C14 (AMD). 1997, c. 729, §§B1,2 (AMD). 1999, c. 398, §A103 (AMD). 1999, c. 398, §§A104,105 (AFF). 1999, c. 768, §6 (AMD). 2001, c. 396, §§45-47 (AMD). 2003, c. 391, §12 (AMD). 2003, c. 625, §§1,2 (AMD). 2003, c. 625, §3 (AFF). 2003, c. 687, §§A10,11 (AMD). 2003, c. 687, §B11 (AFF). 2005, c. 12, §BBB2 (AMD). 2005, c. 12, §BBB6 (AFF). 2005, c. 218, §61 (AMD). 2005, c. 218, §63 (AFF). 2005, c. 457, §BBB1 (AMD). 2005, c. 618, §19 (AMD). 2005, c. 623, §§3-5 (AMD). 2007, c. 438, §114 (AMD). 2009, c. 213, Pt. U, §1 (AMD). 2009, c. 337, §10 (AMD). 2009, c. 487, Pt. B, §15 (AMD). 2009, c. 496, §§27, 28 (AMD). 2009, c. 571, Pt. II, §§2-4 (AMD). 2009, c. 571, Pt. II, §5 (AFF). 2011, c. 240, §43 (AMD). 2013, c. 368, Pt. K, §1 (AMD).



36 §6653. Taxpayer to obtain information

Before filing a request for reimbursement with the State Tax Assessor pursuant to section 6654, a taxpayer must notify the assessor or assessors for any taxing jurisdiction in which eligible property is subject to tax and for which the taxpayer intends to claim reimbursement that the taxpayer intends to file a reimbursement request. The notification must also include a list of the property that the taxpayer believes constitutes eligible property, the original cost of that property, the date that property was acquired and whether the property was acquired new or used. The taxpayer must submit to the assessor or assessors of each taxing jurisdiction at the same time a request that the assessor or assessors of the taxing jurisdiction provide to the taxpayer a statement identifying the assessed just value of eligible property for which reimbursement will be requested and the associated tax attributed to that property. If the taxpayer submits the request to the assessor or assessors 60 days or more before the commitment date for the property tax year at issue, the assessor or assessors of the taxing jurisdiction shall make the statement available to the taxpayer at the time the taxing jurisdiction first bills the taxpayer for property taxes for the property tax year at issue. If the taxpayer submits the request to the assessor or assessors less than 60 days before the commitment date or after the commitment date, the assessor or assessors shall make the statement available to the taxpayer within 60 days after the request is made. [1995, c. 368, Pt. FFF, §2 (NEW).]

SECTION HISTORY

1995, c. 368, §FFF2 (NEW).



36 §6654. Claim for reimbursement

A person entitled to reimbursement of property taxes paid with respect to eligible property pursuant to section 6652 may file a claim for reimbursement with the State Tax Assessor. The reimbursement claim must be filed with the State Tax Assessor on or after August 1st and on or before the following December 31st for property taxes paid during the preceding calendar year for which no previous reimbursement pursuant to this chapter has been made. For good cause, the State Tax Assessor may at any time extend the time for filing a claim for reimbursement for a period not exceeding 60 days from the original due date. Except as otherwise provided, the claim must be accompanied by the statement obtained by the claimant pursuant to section 6653. If the claimant requests reimbursement of an amount of tax that differs from the amount of tax specified for the eligible property in the statement provided by the assessor or assessors of the taxing jurisdiction, the claimant must attach to the claim form an explanation of the reasons for that difference and the State Tax Assessor shall determine the correct amount of reimbursement to which the claimant is entitled, taking into consideration both the statement from the assessor or assessors and the taxpayer's explanation. If, for any reason, the claimant is unable to obtain the statement specified in section 6653 from the assessor or assessors within the time specified in section 6653, the claimant must attach to the claim form an explanation of the amount of reimbursement requested and the State Tax Assessor shall process the claim without that statement. [2001, c. 714, Pt. BB, §1 (AMD); 2001, c. 714, Pt. BB, §4 (AFF).]

SECTION HISTORY

1995, c. 368, §FFF2 (NEW). 2001, c. 358, §H1 (AMD). 2001, c. 358, §H3 (AFF). 2001, c. 714, §BB1 (AMD). 2001, c. 714, §BB4 (AFF).



36 §6655. Forms

The State Tax Assessor shall prescribe forms for the notice of claim and statement of the assessor or assessors provided in section 6653 and the claim for reimbursement, with instructions, and make those forms available to taxpayers and taxing jurisdictions. The forms must include a checkoff to indicate if the applicant is also receiving tax increment financing. [2005, c. 12, Pt. BBB, §3 (AMD).]

SECTION HISTORY

1995, c. 368, §FFF2 (NEW). 2005, c. 12, §BBB3 (AMD).



36 §6656. Payment of claims

1. Reimbursement claim. Notwithstanding any other provision of law, except as provided in subsection 1-A, section 6652 and section 6662, upon receipt of a timely and properly completed claim for reimbursement, the State Tax Assessor shall certify that the claimant is eligible for reimbursement under this chapter. The assessor shall determine the benefit for each claimant and shall certify to the State Controller the amounts to be transferred to the Business Equipment Tax Reimbursement reserve account established, maintained and administered by the State Controller from General Fund undedicated revenue.

[ 2015, c. 239, §1 (AMD) .]

1-A. Suspension of reimbursement for nonpayment of taxes. The State Tax Assessor shall suspend reimbursement under this chapter for a claimant who is delinquent in the payment of personal property taxes. For the purposes of this paragraph, delinquency occurs when:

A. The taxpayer has a past due balance in a single municipality or the unorganized territory in the amount of $10,000 or more in property tax on personal property; and [2015, c. 239, §2 (NEW).]

B. The municipal tax collector certifies to the State Tax Assessor or, in the case of the unorganized territory, the State Tax Assessor determines that the taxpayer is delinquent in the payment of personal property taxes. Certification by the municipal tax collector must be made on a form prescribed by the State Tax Assessor and list the tax and interest due and the year for which it is due. The certification by the municipal tax collector or determination by the State Tax Assessor must be made from July 1st to July 15th of the year for which the reimbursement is to be suspended. [2015, c. 239, §2 (NEW).]

Within 10 days after certifying or determining that a taxpayer is delinquent, the municipal tax collector or, in the case of the unorganized territory, the State Tax Assessor shall notify the taxpayer that reimbursement under this chapter for the application period beginning August 1st of that year may be suspended under this subsection unless the past due taxes are paid by the end of the application period for that year.

A taxpayer receiving a notice under this subsection has until the last day of the application period prescribed under section 6654 to pay the past due tax to the municipality or, in the case of the unorganized territory, to the State Tax Assessor to redeem any otherwise eligible reimbursement under this chapter. When the municipal tax collector certifies to the State Tax Assessor or, in the case of the unorganized territory, the State Tax Assessor determines that the past due tax has been paid, the State Tax Assessor shall release the reimbursement that has been suspended to the taxpayer in the same manner as for other claims under this chapter. If the taxpayer does not pay the past due tax by the end of the application period, the taxpayer's eligibility for the suspended reimbursement is terminated.

[ 2015, c. 239, §2 (NEW) .]

2. Pay certified amounts. The assessor shall pay the certified amounts to each approved applicant that qualifies for the benefit under this chapter by November 1st or within 90 days after receipt of the claim, whichever is later. Interest is not allowed on any payment made to a claimant pursuant to this chapter.

[ 2009, c. 337, §11 (AMD) .]

3. Assignment of reimbursement payments. A claimant may assign its right to payments under this chapter to secure a loan from the Finance Authority of Maine, and such an assignment, notwithstanding any contrary provision of law, is a legally valid assignment binding upon the claimant and its successors in interest. Upon notice of such an assignment given to the assessor by the Finance Authority of Maine and written confirmation of such an assignment signed by the claimant, the assessor shall pay to the Finance Authority of Maine any payments due to the claimant pursuant to this chapter and assigned to the Finance Authority of Maine until the Finance Authority of Maine notifies the assessor that the assignment has been released.

[ 2013, c. 67, §2 (NEW) .]

SECTION HISTORY

1995, c. 368, §FFF2 (NEW). 1999, c. 768, §7 (AMD). 2001, c. 358, §H2 (AMD). 2001, c. 358, §H3 (AFF). 2001, c. 714, §BB2 (AMD). 2001, c. 714, §BB4 (AFF). 2005, c. 12, §BBB4 (AMD). 2005, c. 618, §22 (AFF). 2005, c. 618, §20 (RPR). 2009, c. 213, Pt. S, §15 (AMD). 2009, c. 213, Pt. S, §16 (AFF). 2009, c. 337, §11 (AMD). 2013, c. 67, §2 (AMD). 2015, c. 239, §§1, 2 (AMD).



36 §6657. Audit of claim

The State Tax Assessor has the authority to audit any claim filed under this chapter and take any action provided in section 384. If the State Tax Assessor determines that the amount of the claimed reimbursement is incorrect, the State Tax Assessor shall redetermine the claim and notify the claimant in writing of the redetermination and the State Tax Assessor's reasons. If the claimant has received reimbursement of an amount that the State Tax Assessor concludes should not have been reimbursed, the State Tax Assessor may issue an assessment for that amount within 3 years from the date the reimbursement claim was filed or at any time if a fraudulent reimbursement claim was filed. The claimant may seek reconsideration, pursuant to section 151, of the redetermination or assessment. [1995, c. 368, Pt. FFF, §2 (NEW).]

SECTION HISTORY

1995, c. 368, §FFF2 (NEW).



36 §6658. Subsequent changes

If, after a claim for reimbursement has been filed, the associated property tax assessment is reduced or abated for any reason, or the property tax paid is applied as a credit against the tax assessed pursuant to chapter 111 or 112, the claimant shall file, within 60 days after receipt of the reduction, abatement or credit, an amended claim for reimbursement reflecting the reduction, abatement or credit. If a claimant has received reimbursement for property tax that is reduced, abated or credited against the tax assessed pursuant to chapter 111 or 112, the claimant shall, within 60 days of receipt of the reduction, abatement or credit, refund to the Bureau of Revenue Services the amount of the reimbursement attributable to the property tax that has been reduced, abated or credited. If the claimant fails to make the refund within the 60-day period, the State Tax Assessor, within 3 years from the claimant's receipt of reimbursement, may issue an assessment for the amount that the claimant owes to the Bureau of Revenue Services. The claimant may seek reconsideration, pursuant to section 151, of the assessment. [2005, c. 457, Pt. BBB, §2 (AMD).]

SECTION HISTORY

1995, c. 368, §FFF2 (NEW). 1997, c. 526, §14 (AMD). 2001, c. 396, §48 (AMD). 2005, c. 457, §BBB2 (AMD).



36 §6659. Legislative findings

The Legislature finds that encouragement of the growth of capital investment in this State is in the public interest and promotes the general welfare of the people of the State. The Legislature further finds that the high cost of owning qualified business property in this State is a disincentive to the growth of capital investment in this State. The Legislature further finds that the program set forth in this chapter is a reasonable means of overcoming this disincentive and will encourage capital investment in this State. [1995, c. 368, Pt. FFF, §2 (NEW).]

SECTION HISTORY

1995, c. 368, §FFF2 (NEW).



36 §6660. Availability of information

Notwithstanding section 191, information contained in applications for reimbursement, the names of persons receiving reimbursement and the amount of reimbursement paid to an applicant may be publicly disclosed by the bureau. This section does not permit the disclosure of taxpayer identification numbers. [1997, c. 761, §5 (NEW).]

SECTION HISTORY

1997, c. 761, §5 (NEW).



36 §6661. Certain leased property

A lessor of eligible property shall pay over to the lessee of that property reimbursement of property taxes received by the lessor under this chapter with respect to that property to the extent that the lessor has been reimbursed for those taxes by the lessee. [2001, c. 392, §1 (NEW); 2001, c. 392, §3 (AFF).]

§6661. Program name

(As enacted by PL 2001, c. 396, §49 is REALLOCATED TO TITLE 36, SECTION 6663)

SECTION HISTORY

RR 2001, c. 1, §46 (RAL). 2001, c. 392, §1 (NEW). 2001, c. 392, §3 (AFF). 2001, c. 396, §49 (NEW).



36 §6662. Disallowance of reimbursement for certain property

Reimbursement under this chapter may not be made for property tax payments made with respect to property located at a facility that has permanently ceased all productive operations on April 1st of the year for which the property taxes are assessed and where no productive operations have been conducted for at least 12 months before the date that reimbursement is requested. This section does not apply if the owner of the facility has publicly advertised that the facility is available for sale or lease and has made a good faith effort to market and sell or lease the facility to prospective buyers or lessees. [2001, c. 392, §1 (NEW); 2001, c. 392, §3 (AFF).]

SECTION HISTORY

2001, c. 392, §1 (NEW). 2001, c. 392, §3 (AFF).



36 §6663. Program name (REALLOCATED FROM TITLE 36, SECTION 6661)

(REALLOCATED FROM TITLE 36, SECTION 6661)

The procedure for business property tax reimbursement provided by this chapter may be referred to as the "Business Equipment Tax Reimbursement" or "BETR" program. [RR 2001, c. 1, §46 (RAL).]

SECTION HISTORY

RR 2001, c. 1, §46 (RAL).



36 §6664. Report

1. Report to Legislature. By April 1st annually, the State Tax Assessor shall submit to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over taxation matters a report that contains the following information with regard to persons receiving benefits under this chapter:

A. A list of persons receiving reimbursement for property taxes both under this chapter and under a tax increment financing agreement; [2005, c. 12, Pt. BBB, §5 (NEW).]

B. The total tax increment financing district property value for each person; [2007, c. 693, §35 (AMD).]

C. The municipality of each tax increment financing district and the property tax rate for that municipality; [2005, c. 12, Pt. BBB, §5 (NEW).]

D. The total tax increment financing district property taxes paid, categorized by real property and personal property; [2005, c. 12, Pt. BBB, §5 (NEW).]

E. The total tax increment financing credit enhancement agreement reimbursement for property taxes paid categorized by real property and personal property; [2005, c. 12, Pt. BBB, §5 (NEW).]

F. The total reimbursement received by each person under this chapter; and [2005, c. 12, Pt. BBB, §5 (NEW).]

G. The extent of overlap between reimbursement for property taxes on personal property under this chapter and under a tax increment financing agreement. [2005, c. 12, Pt. BBB, §5 (NEW).]

[ 2007, c. 693, §35 (AMD) .]

2. Cooperation. Claimants for reimbursement under this chapter, the Department of Economic and Community Development and municipalities shall provide any information requested by the State Tax Assessor for the completion of the report required by this section.

[ 2005, c. 622, §31 (AMD); 2005, c. 622, §34 (AFF) .]

SECTION HISTORY

2005, c. 12, §BBB5 (NEW). 2005, c. 622, §31 (AMD). 2005, c. 622, §34 (AFF). 2007, c. 693, §35 (AMD).



36 §6665. Financial projections report (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 12, §BBB5 (NEW). 2009, c. 361, §33 (RP).






Chapter 917: EMPLOYMENT TAX INCREMENT FINANCING

36 §6751. Short title

This chapter may be known and cited as the "Maine Employment Tax Increment Financing Act." [1995, c. 669, §5 (NEW).]

SECTION HISTORY

1995, c. 669, §5 (NEW).



36 §6752. Program established; declaration of public purpose

The Maine Employment Tax Increment Financing Program is established to encourage the creation of net new quality jobs in this State, improve and broaden the tax base and improve the general economy of the State. The Legislature declares that the actions required to assist the implementation of development programs are a public purpose and that the execution and financing of these programs are a public purpose. [1995, c. 669, §5 (NEW).]

SECTION HISTORY

1995, c. 669, §5 (NEW).



36 §6753. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 669, §5 (NEW).]

1. Affiliated businesses.

[ 2005, c. 351, §17 (RP) .]

1-A. Affiliated business. "Affiliated business" means a member of a group of 2 or more businesses in which more than 50% of the voting stock of each member corporation or more than 50% of the ownership interest in a business other than a corporation is directly or indirectly owned by a common owner or owners, either corporate or noncorporate, or by one or more of the member businesses.

[ 2005, c. 351, §18 (NEW) .]

2. Affiliated group.

[ 2005, c. 351, §19 (RP) .]

3. Applicant. "Applicant" means a qualified business that has submitted an application to the commissioner for approval of an employment tax increment financing development program.

[ 1995, c. 669, §5 (NEW) .]

3-A. Average employment during base period. "Average employment during the base period" for a business means the total number of employees of that business as of each March 31st, June 30th, September 30th and December 31st of the base period, divided by 12.

[ 2005, c. 351, §20 (NEW) .]

4. Base level of employment. "Base level of employment" means the greater of either the total employment of a business as of the March 31st, June 30th, September 30th and December 31st of the calendar year immediately preceding the application for approval of the employment tax increment financing development program divided by 4 or its average employment during the base period.

A. Pursuant to Title 30-A, section 5250-J, subsection 4-A, "base level of employment" may be adjusted to mean 25% of the average number of employees of that business over the 3 months immediately preceding the catastrophic occurrence. [2009, c. 461, §26 (NEW).]

B. Pursuant to Title 30-A, section 5250-J, subsection 4-C, "base level of employment" must be adjusted to be calculated from the location where the business produced the significant employment expansion of 250 jobs or more. [2009, c. 461, §26 (NEW).]

[ 2009, c. 461, §26 (RPR) .]

5. Base period. "Base period" means the 3 calendar years prior to the year in which an applicant's employment tax increment financing development program is approved by the commissioner.

[ 1995, c. 669, §5 (NEW) .]

5-A. Call center. "Call center" means a business enterprise that employs 50 or more full-time employees for the purpose of customer service.

[ 2015, c. 368, §4 (NEW) .]

6. Commissioner. "Commissioner" means the Commissioner of Economic and Community Development.

[ 1995, c. 669, §5 (NEW) .]

7. Employment tax increment. "Employment tax increment" means that level of employment, payroll and state income withholding taxes attributed to qualified employees employed by a qualified business above the base level for the qualified business, adjusted pursuant to subsection 12 for shifts in employment by affiliated businesses.

[ 2005, c. 351, §22 (AMD); 2005, c. 351, §26 (AFF) .]

8. Employment tax increment financing development program. "Employment tax increment financing development program" means a statement describing:

A. An applicant's employment growth and capital investment plans over the 5-year period beginning on the date an application is submitted to the commissioner; and [1995, c. 669, §5 (NEW).]

B. A description of how funds reimbursed under this Act are necessary to the achievement of those plans. [1995, c. 669, §5 (NEW).]

[ 1995, c. 669, §5 (NEW) .]

9. Gross employment tax increment. "Gross employment tax increment" means that level of employment, payroll and State income tax withholding taxes attributed to qualified employees employed by a qualified business that is greater than the base level for the qualified business.

[ 1995, c. 669, §5 (NEW) .]

10. Labor market unemployment rate. "Labor market unemployment rate" means the average unemployment rate as published by the Department of Labor for the labor market or markets in which potential qualified employees are located and in which reimbursement is claimed under this chapter for the 12 most recently reported months preceding the date of application for employment tax increment financing and for the 12 most recently reported months preceding the beginning of the 6th year of an approved employment tax increment financing development program.

[ 1999, c. 388, §1 (AMD) .]

11. Qualified business. "Qualified business" means any for-profit business in this State, other than a public utility as defined by Title 35-A, section 102, that adds 5 or more qualified employees above its base level of employment in this State within any 2-year period commencing on or after January 1, 1996 and that meets one of the following criteria:

A. The business is not engaged in retail operations; [1995, c. 669, §5 (NEW).]

B. The business is engaged in retail operations but less than 50% of its total annual revenues from Maine-based operations are derived from sales taxable in this State; or [1995, c. 669, §5 (NEW).]

C. The business is engaged in retail operations and can demonstrate to the commissioner by a preponderance of the evidence that any increased sales will not include sales tax revenues derived from a transferring or shifting of retail sales from other businesses in this State. [1995, c. 669, §5 (NEW).]

For purposes of this subsection, "retail operations" means sales of consumer goods for household use to consumers who personally visit the business location to purchase the goods.

[ 2001, c. 157, §1 (AMD) .]

12. Qualified employee. Except for an employee in a call center in Aroostook County or Washington County, "qualified employee" means a new, full-time employee hired in this State by a qualified business, for whom a retirement program subject to the Employee Retirement Income Security Act of 1974, 29 United States Code, Chapter 18 and group health insurance are provided, and whose income derived from employment with the applicant, calculated on a calendar year basis, is greater than the most recent annual per capita personal income in the county in which the qualified employee is employed, as long as Maine income tax withholding attributed to the qualified employee is subject to reimbursement to the qualified business under this chapter. "Qualified employee" does not include an employee who is shifted to a qualified business from an affiliated business. The commissioner shall determine whether a shifting of employees has occurred.

For an employee in a call center in Aroostook County or Washington County, "qualified employee" means a new, full-time employee hired in this State by a qualified business, for whom a retirement program subject to the Employee Retirement Income Security Act of 1974, 29 United States Code, Chapter 18 and group health insurance are provided, and whose income derived from employment with the applicant, calculated on a weekly basis, is greater than the average weekly wage for the most recent available calendar year as derived from the quarterly census of employment and wages and provided annually by the Department of Labor, as long as Maine income tax withholding attributed to the qualified employee is subject to reimbursement to the qualified business under this chapter. "Qualified employee" does not include an employee who is shifted to a qualified business from an affiliated business. The commissioner shall determine whether a shifting of employees has occurred. The calculation of the average weekly wage must include data from the counties of Androscoggin, Aroostook, Franklin, Hancock, Kennebec, Knox, Lincoln, Oxford, Penobscot, Piscataquis, Sagadahoc, Somerset, Waldo and Washington. Notwithstanding this subsection, with respect to a call center in Aroostook or Washington county, in a county in which the average annual unemployment rate at the time of certification for the most recent calendar year is greater than the state average for the same year, the wage threshold is 90% of the average weekly wage as derived from the quarterly census of employment and wages. Notwithstanding this subsection, with respect to a call center in Aroostook or Washington county and upon approval of the commissioner, a qualified business located in a county in which the average annual unemployment rate at the time of certification for the most recent calendar year is greater than the state average for that same year qualifies for a phase-in of salary threshold requirements. A qualified business under this provision must meet 70% of the average weekly wage as derived from the quarterly census of employment and wages in the first year of certification, 80% of the average weekly wage as derived from the quarterly census of employment and wages in the 2nd year of certification and 90% of the average weekly wage as derived from the quarterly census of employment and wages in all following years of certification. Failure to meet any of these requirements results in automatic revocation of certification.

[ 2015, c. 368, §5 (AMD) .]

12-A. Quarterly census of employment and wages. "Quarterly census of employment and wages" means the comprehensive tabulation of employment and wage information for workers produced by the quarterly census of employment and wages program, a cooperative program involving the federal Department of Labor, Bureau of Labor Statistics and the state employment security agencies.

[ 2015, c. 368, §6 (NEW) .]

13. State unemployment rate. "State unemployment rate" means the average unemployment rate published by the Department of Labor for the State as a whole for the 12 most recently reported months preceding the date of application for employment tax increment financing and for the 12 most recently reported months preceding the beginning of the 6th year of an approved employment tax increment financing development program.

[ 1999, c. 388, §3 (AMD) .]

SECTION HISTORY

1995, c. 669, §5 (NEW). 1997, c. 766, §§1,2 (AMD). 1999, c. 388, §§1-3 (AMD). 2001, c. 157, §1 (AMD). 2003, c. 391, §13 (AMD). 2005, c. 351, §§17-23 (AMD). 2005, c. 351, §26 (AFF). 2009, c. 21, §6 (AMD). 2009, c. 434, §82 (AMD). 2009, c. 461, §26 (AMD). 2015, c. 368, §§4-6 (AMD).



36 §6754. Reimbursement allowed

1. Generally. Subject to the provisions of subsection 2, a qualified business is entitled to reimbursement of Maine income tax withheld during the calendar year for which reimbursement is requested and attributed to qualified employees after July 1, 1996 in the following amounts.

A. For qualified employees employed by a qualified business in labor market areas in this State in which the labor market unemployment rate is at or below the State’s unemployment rate at the time of application, the reimbursement is equal to 30% of Maine income tax withheld during each of the first 5 calendar years for which reimbursement is requested and attributed to those qualified employees. The percentage of reimbursement for the 6th to 10th years of the employment tax increment financing development program is established based upon the labor market unemployment rate at the beginning of the 6th year. [2009, c. 496, §29 (RPR).]

B. For qualified employees employed by a qualified business in labor market areas in this State in which the labor market unemployment rate is greater than the State’s unemployment rate at the time of application, the reimbursement is equal to 50% of Maine income tax withheld during each of the first 5 calendar years for which reimbursement is requested and attributed to those qualified employees. The percentage of reimbursement for the 6th to 10th years of the employment tax increment financing development program is established based upon the labor market unemployment rate at the beginning of the 6th year. [2009, c. 496, §29 (RPR).]

C. For qualified employees employed by a qualified business in labor market areas in this State in which the labor market unemployment rate is greater than 150% of the State’s unemployment rate at the time of application, the reimbursement is equal to 75% of Maine income tax withheld during each of the first 5 calendar years for which reimbursement is requested and attributed to those qualified employees. The percentage of reimbursement for the 6th to 10th years of the employment tax increment financing development program is established based upon the labor market unemployment rate at the beginning of the 6th year. [2009, c. 496, §29 (RPR).]

D. For qualified Pine Tree Development Zone employees, as defined in Title 30-A, section 5250-I, subsection 18, employed directly in the qualified business activity of a qualified Pine Tree Development Zone business, as defined in Title 30-A, section 5250-I, subsection 17, for whom a certificate of qualification has been issued in accordance with Title 30-A, section 5250-O, the reimbursement under this subsection is equal to 80% of Maine income tax withheld each year for which reimbursement is requested and attributed to those qualified employees for a period of no more than 10 years for a tier 1 location as defined in Title 30-A, section 5250-I, subsection 21-A and no more than 5 years for a tier 2 location as defined in Title 30-A, section 5250-I, subsection 21-B. Reimbursement under this paragraph may not be paid for years beginning after December 31, 2028. [2011, c. 240, §44 (AMD).]

[ 2011, c. 240, §44 (AMD) .]

2. Limitations. Reimbursement to a qualified business under this chapter is subject to the following limitations.

A. A business previously qualified and approved by the commissioner may not receive reimbursement under this chapter for any period of time in which it failed to maintain the minimum requirements for initial approval as a qualified business. [1995, c. 669, §5 (NEW).]

B. Reimbursement to a qualified business approved pursuant to this chapter expires 10 years after the date on which benefits commenced under the employment tax increment financing development program. [1999, c. 388, §4 (AMD).]

C. A business electing to take the jobs and investment tax credit under section 5215 may not claim reimbursement under this chapter until the full amount of allowable jobs and investment tax credit benefits have been claimed. This limitation does not apply to claims for reimbursement of withholding for qualified Pine Tree Development Zone employees as defined in Title 30-A, section 5250-I, subsection 18, if those employees and any investment in the related Pine Tree Development Zone are not included in calculating the jobs and investment tax credit under section 5215. [2005, c. 622, §32 (AMD); 2005, c. 622, §33 (AFF).]

D. A business may not claim reimbursement under this chapter for income withholding taxes attributed to employees employed within any state tax increment financing district approved under Title 30-A, chapter 206. [2001, c. 669, §4 (AMD).]

E. Employee payroll withholding amounts are limited to the standard amount required to be withheld pursuant to chapter 827 and may not include any excess withholding. [1995, c. 669, §5 (NEW).]

F. The aggregate annual retained employment tax increment revenues for all employment tax increment financing programs may not exceed $20,000,000, adjusted by a factor equal to the percentage change in the United States Bureau of Labor Statistics Consumer Price Index, United States City Average, from January 1, 1996 to the date of calculation. [1995, c. 669, §5 (NEW).]

[ 2005, c. 622, §32 (AMD); 2005, c. 622, §33 (AFF) .]

3. Multiple labor market areas. The commissioner may by rule establish procedures for equitably apportioning reimbursement to a qualified business employing qualified employees in multiple labor market areas in the State.

[ 1995, c. 669, §5 (NEW) .]

SECTION HISTORY

1995, c. 669, §5 (NEW). 1997, c. 766, §§3,4 (AMD). 1999, c. 388, §4 (AMD). 2001, c. 669, §4 (AMD). 2003, c. 451, §NNN6 (AMD). 2003, c. 451, §NNN8 (AFF). 2003, c. 688, §D6 (AMD). 2005, c. 622, §32 (AMD). 2005, c. 622, §33 (AFF). 2009, c. 434, §83 (AMD). 2009, c. 461, §27 (AMD). 2009, c. 496, §29 (AMD). 2011, c. 240, §44 (AMD).



36 §6755. Procedures for application

A qualified business that applies to the commissioner for approval of its employment tax increment financing program shall submit, in a form acceptable to the commissioner, the following information: [1995, c. 669, §5 (NEW).]

1. Base level data. Employment, payroll and state withholding data necessary to calculate the base level;

[ 1995, c. 669, §5 (NEW) .]

2. Number of qualified employees. The number of qualified employees that the applicant has added or will add in the State that qualify the business for reimbursement under this chapter, including additional associated payroll and withholding data necessary to calculate the gross employment tax increment and establish the appropriate reimbursement percentage;

[ 1995, c. 669, §5 (NEW) .]

3. Certification. Certification that a retirement program subject to the Employee Retirement Income Security Act of 1974, 29 United States Code, Sections 1001 to 1461 and group health insurance have been made available to all of the applicant's qualified employees;

[ 1995, c. 669, §5 (NEW) .]

4. Employment locations. A listing of all of the applicant's employment locations within the State and the number of employees at each location; and

[ 1995, c. 669, §5 (NEW) .]

5. Affiliations and data. A listing of all affiliated business and affiliated groups, data regarding current employment, payroll and state income withholding taxes for each affiliated business in the State.

[ 1995, c. 669, §5 (NEW) .]

Upon receipt of the information required by this section, the commissioner shall review the information in a timely fashion. If the commissioner determines that the criteria provided in section 6756 are satisfied, the commissioner must issue a certificate of approval to the applicant. [1995, c. 669, §5 (NEW).]

SECTION HISTORY

1995, c. 669, §5 (NEW).



36 §6756. Criteria for approval

Prior to issuing a certificate of approval for an employment tax increment financing program, the commissioner must find that: [1995, c. 669, §5 (NEW).]

1. Approval needed. The economic development described in the program will not go forward without the approval;

[ 1995, c. 669, §5 (NEW) .]

2. Contribution to State. The program will make a contribution to the economic well-being of the State; and

[ 1995, c. 669, §5 (NEW) .]

3. No substantial harm to existing businesses. The economic development described in the program will not result in a substantial detriment to existing businesses in the State. In order to make this determination, the commissioner shall consider, pursuant to Title 5, chapter 375, subchapter II, those factors the commissioner determines necessary to measure and evaluate the effect of the proposed program on existing businesses, including whether any adverse economic effect of the proposed program on existing businesses is outweighed by the contribution described in subsection 2.

[ 1995, c. 669, §5 (NEW) .]

The State Economist shall review applications for employment tax increment financing and provide an advisory opinion to assist the commissioner in making findings under this section. [1995, c. 669, §5 (NEW).]

SECTION HISTORY

1995, c. 669, §5 (NEW).



36 §6757. Calculation of employment tax increment (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 669, §5 (NEW). 2005, c. 351, §26 (AFF). 2005, c. 351, §24 (RP).



36 §6758. Procedure for reimbursement

1. Reporting by qualified businesses. On or before April 15th of each year, each qualified business approved by the commissioner pursuant to this chapter shall report the number of employees, the state income taxes withheld for the immediately preceding calendar year and any further information the State Tax Assessor may reasonably require.

[ 1995, c. 669, §5 (NEW) .]

2. Determination by assessor. On or before June 30th of each year, the assessor shall determine the employment tax increment of each qualified business for the preceding calendar year. A qualified business may receive up to 80% of the employment tax increment generated by that business as determined by the assessor, subject to the further limitations in section 6754, subsection 2. That amount is referred to as "retained employment tax increment revenues."

[ 2005, c. 351, §25 (AMD); 2005, c. 351, §26 (AFF) .]

3. Deposit and payment of revenue. On or before July 15th of each year, the assessor shall certify to the State Controller the total retained employment tax increment revenues for the preceding calendar year for approved employment tax increment financing programs to be transferred to the state employment tax increment contingent account established, maintained and administered by the State Controller from General Fund undedicated revenue within the withholding tax category. On or before July 31st of each year, the assessor shall pay to each approved qualified business an amount equal to the retained employment tax increment revenues of that qualified business for the preceding calendar year.

[ 2009, c. 571, Pt. LL, §2 (RPR) .]

4. Assignment of payments. A qualified business may assign its right to payments under this chapter to secure a loan from the Finance Authority of Maine, and such an assignment, notwithstanding any contrary provision of law, is a legally valid assignment binding upon the qualified business and its successors in interest. Upon notice of such an assignment given to the assessor by the Finance Authority of Maine and written confirmation of such an assignment signed by the qualified business, the assessor shall pay to the Finance Authority of Maine any payments due to the qualified business pursuant to this chapter and assigned to the Finance Authority of Maine until the Finance Authority of Maine notifies the assessor that the assignment has been released.

[ 2013, c. 67, §3 (NEW) .]

SECTION HISTORY

1995, c. 669, §5 (NEW). 1997, c. 668, §41 (AMD). 1997, c. 766, §5 (AMD). 1999, c. 127, §A51 (AMD). 2005, c. 351, §25 (AMD). 2005, c. 351, §26 (AFF). 2009, c. 361, §34 (AMD). 2009, c. 461, §28 (AMD). 2009, c. 571, Pt. LL, §2 (AMD). 2013, c. 67, §3 (AMD).



36 §6759. Program administration

The commissioner shall administer this Act. The commissioner and the State Tax Assessor may adopt rules pursuant to the Maine Administrative Procedure Act for implementation of the program, including, but not limited to, rules for determining and certifying eligibility. The commissioner may also by rule establish fees, including fees payable to the State Tax Assessor for obligations under this chapter. Any fees collected pursuant to this chapter must be deposited into a special revenue account administered by the State Tax Assessor and those fees may be used only to defray the actual costs of administering this Act. [2011, c. 655, Pt. DD, §16 (AMD); 2011, c. 655, Pt. DD, §24 (AFF).]

SECTION HISTORY

1995, c. 669, §5 (NEW). 2011, c. 655, Pt. DD, §16 (AMD). 2011, c. 655, Pt. DD, §24 (AFF).



36 §6760. Confidentiality

The following records are designated as confidential for purposes of Title 1, section 402, subsection 3, paragraph A: [1995, c. 669, §5 (NEW).]

1. Records used for designation or approval of program. Any record obtained or developed by the commissioner or the State Tax Assessor for designation or approval of an employment tax increment financing program. After receipt by the commissioner or the State Tax Assessor of the application or proposal, a record pertaining to the application or proposal is not considered confidential unless it meets the requirements of subsections 2 to 6;

[ 1995, c. 669, §5 (NEW) .]

2. Records requested confidential or causing detriment. Any record obtained or developed by the commissioner or the State Tax Assessor that:

A. A person, which may include a qualified business, to whom the record belongs or pertains has requested be designated confidential; or [1995, c. 669, §5 (NEW).]

B. The commissioner has determined contains information that gives the owner or a user of that information an opportunity to obtain business or competitive advantage over another person who does not have access to the information or access to which by others would result in a business or competitive disadvantage, loss of business or other significant detriment to any person to whom the record belongs or pertains; [1995, c. 669, §5 (NEW).]

[ 1995, c. 669, §5 (NEW) .]

3. Private records. Any record, including any financial statement or tax return, obtained or developed by the commissioner or the State Tax Assessor, the disclosure of which would constitute an invasion of personal privacy, as determined by the governmental entity in possession of that record or information;

[ 1995, c. 669, §5 (NEW) .]

4. Employment tax increment program records. Any record, including any financial statement or tax return, obtained or developed by the commissioner or the State Tax Assessor in connection with any monitoring or servicing activity by the commissioner or the State Tax Assessor that pertains to an employment tax increment program;

[ 1995, c. 669, §5 (NEW) .]

5. Creditworthiness records. Any record, including any financial statement or tax return obtained or developed by the commissioner or the State Tax Assessor, containing an assessment by a person not employed by the State of the creditworthiness or financial condition of any person or project; and

[ 1995, c. 669, §5 (NEW) .]

6. Confidential financial statements. Any financial statement, if the person to whom the statement belongs or pertains has requested that the record be designated confidential.

[ 1995, c. 669, §5 (NEW) .]

SECTION HISTORY

1995, c. 669, §5 (NEW).



36 §6761. Audit process

This chapter may not be construed to limit the authority of the State Tax Assessor to conduct an audit of a qualified business. When it is determined by the State Tax Assessor upon audit that a qualified business has received a distribution larger than that to which it is entitled under this chapter, the overpayment must be applied against subsequent distributions, unless it is determined that the overpayment is the result of fraud on the part of the qualified business, in which case the State Tax Assessor may disqualify the business from receiving any future distributions. When there is no subsequent distribution, the qualified business to which overpayments were made is liable for the amount of the overpayments and may be assessed pursuant to provisions of Part 1. [1995, c. 669, §5 (NEW).]

SECTION HISTORY

1995, c. 669, §5 (NEW).






Chapter 919: SHIPBUILDING FACILITY CREDIT

36 §6850. Purpose and intent

The Legislature finds that encouragement of major investments in shipbuilding facilities in this State and the preservation of substantial numbers of jobs are in the public interest and promote the general welfare of the people of the State. The Legislature further finds that the enactment of incentives as set forth in this chapter to promote major shipbuilding investments in the State and substantial job retention is necessary in order to ensure the long-term survival of the shipbuilding industry in this State, to preserve numerous opportunities for jobs for the people of the State, to make this State more competitive in the shipbuilding industry and thus to ensure the preservation and betterment of the economy of the State for the benefit of its people. The Legislature further finds that the foregoing benefits to the State and its people far exceed the costs to the State of providing the incentives set forth in this chapter. The Legislature further finds that the provisions of this chapter are necessary to accomplish these objectives. [1997, c. 449, §1 (NEW).]

The Legislature recognizes that the incentives offered by the State pursuant to this chapter are intended to induce major investments in shipbuilding facilities and that any party who accepts and reasonably relies upon these inducements in making qualified investments is entitled to the full realization of these incentives without impairment by subsequent changes in law. The Legislature recognizes that when determining whether a project is financially feasible, an investing party must rely in good faith upon the Legislature to assure that the promised incentives of this law will be available for a period of up to 20 years and that a party's confidence in the full realization of these benefits is a critical factor in inducing it to make the desired investment. It is the intent of this Legislature that all successor Legislatures honor the commitments held out by this chapter. [1997, c. 449, §1 (NEW).]

SECTION HISTORY

1997, c. 449, §1 (NEW).



36 §6851. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 449, §1 (NEW).]

1. Certified applicant. "Certified applicant" means a qualified applicant that has received a certificate of approval from the commissioner pursuant to this chapter and does not participate in the Employment Tax Increment Financing Program established in section 6752 while receiving this credit.

[ 1997, c. 449, §1 (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Economic and Community Development.

[ 1997, c. 449, §1 (NEW) .]

3. Employment. "Employment" means, for each calendar year, the amount determined by adding the total number of qualified employees of a certified applicant on each of 6 consecutive measurement days of that calendar year as chosen by the certified applicant and then dividing that sum by 6.

[ 1997, c. 449, §1 (NEW) .]

4. Exception year. "Exception year" means the first calendar year in which a certified applicant has employment of less than 5,000 if the total Maine income taxes deducted and withheld by the certified applicant from qualified employees for that year totals at least $6,000,000. Beginning January 1, 2003, "exception year" means the first calendar year in which a certified applicant has employment of less than 3,500 if the total Maine income taxes deducted and withheld by the certified applicant from qualified employees for that year totals at least $6,000,000. A certified applicant is allowed 2 exception years between January 1, 1999 and December 31, 2018.

[ 1997, c. 449, §1 (NEW) .]

5. Facility. "Facility" includes real estate, tangible personal property, fixtures, machinery and equipment.

[ 1997, c. 449, §1 (NEW) .]

6. Measurement day. "Measurement day" means the last business day of every other month of any calendar year.

[ 1997, c. 449, §1 (NEW) .]

7. Qualified applicant. "Qualified applicant" means an applicant for benefits under this chapter that satisfies each of the following tests.

A. The applicant owns or operates or proposes to construct a shipbuilding facility within the State. [1997, c. 449, §1 (NEW).]

B. The applicant proposes to make a qualified investment. [1997, c. 449, §1 (NEW).]

C. The applicant employs at least 6,500 qualified employees at the time the application is filed. [1997, c. 449, §1 (NEW).]

D. The applicant does not otherwise qualify for the Maine Employment Tax Increment Financing Program set forth in section 6751 at the time the application is filed. [1997, c. 449, §1 (NEW).]

[ 1997, c. 449, §1 (NEW) .]

8. Qualified employee. "Qualified employee" means a person:

A. Who is a full-time employee of the certified or qualified applicant as the case may be; [1997, c. 449, §1 (NEW).]

B. Whose income from that employment is taxable under Title 36, chapter 803; [1997, c. 449, §1 (NEW).]

C. For whom a retirement program is provided subject to the Employee Retirement Income Security Act of 1974, 29 United States Code, Sections 101 to 1461, as amended; [1997, c. 449, §1 (NEW).]

D. For whom group health insurance is provided; and [1997, c. 449, §1 (NEW).]

E. Whose income calculated on a calendar year basis is greater than the average annual per capita income in the State. [1997, c. 449, §1 (NEW).]

[ 1997, c. 449, §1 (NEW) .]

9. Qualified investment. "Qualified investment" means expenditures incurred after October 1, 1996 totaling at least $200,000,000 related to the construction, improvement, modernization or expansion of a shipbuilding facility within the State that results in, supports or enables the utilization of an approximately 10-acre facility that will enable the applicant to erect ships on a flat surface and launch them on an abutting dry dock, including, without limitation, all expenditures for investigation; planning; design; engineering; permitting; acquisition; financing; construction; demolition; alteration; relocation; remodeling; repair; reconstruction; clearing; filling; grading; reclamation of land; activities undertaken to upgrade a waterway serving the facility; capitalized interest; professional services, including, but not limited to, architectural, engineering, legal, accounting or financial services; administration; environmental and utility costs, including, without limitation, sewerage treatment plants, water, air and solid waste equipment and treatment plants, environmental protection devices, electrical facilities, storm or sanitary sewer lines, water lines or amenities, any other utility services, preparation of environmental impact studies, informing the public about the facility and environmental impact and environmental remediation, mitigation, clean-up and protection costs; related offices, support facilities and structures; and any of the foregoing expenditures made or costs incurred prior to or after the effective date of this chapter or certification of an applicant and regardless of whether the expenditure relates to an activity or improvement within or outside of the approximately 10-acre facility. "Qualified investment" includes only expenditures that are capitalized for federal income tax purposes. Except for employees who are engaged in the design, engineering and construction of the facility, "qualified investment" does not include the salaries or other compensation paid to the employees of the qualified applicant or of any affiliate of the qualified applicant.

[ 1997, c. 449, §1 (NEW) .]

10. Qualified ship. "Qualified ship" means any new ship launched by a certified applicant during or after 1998:

A. Built at a facility constructed, expanded, modified or modernized as part of a qualified investment; and [1997, c. 449, §1 (NEW).]

B. For which the certified applicant has a contract with an original contract value of at least $200,000,000. [1997, c. 449, §1 (NEW).]

[ 1997, c. 449, §1 (NEW) .]

SECTION HISTORY

1997, c. 449, §1 (NEW).



36 §6852. Procedures for application; certificate of approval

1. Application. A qualified applicant may apply to the commissioner for a certificate of approval. Applicants shall submit to the commissioner information demonstrating that the applicant is a qualified applicant. A certified applicant may hold only one certificate at any time.

[ 1997, c. 449, §1 (NEW) .]

2. Determination by commissioner. The commissioner, within 30 days of receipt of the application, shall review the information contained in the application and issue a written determination as to whether the applicant is a qualified applicant. If the commissioner determines that the applicant is a qualified applicant, the commissioner shall issue a certificate of approval to the qualified applicant at the time of the determination. If the commissioner determines that the applicant is not a qualified applicant, the commissioner shall issue a denial of the application at the time of the determination.

[ 1997, c. 449, §1 (NEW) .]

3. Memorandum of agreement. Upon issuance of a certificate of approval to a qualified applicant, the commissioner shall enter into an agreement on behalf of the State with the qualified applicant. That agreement must provide that the State shall allow the credit provided for in this chapter as it is in effect on the date the certificate of approval issues for as long as the applicant qualifies for the credit provided for in this chapter on the date the certificate issues.

[ 1997, c. 449, §1 (NEW) .]

4. Transfer of certificate. If a certified applicant proposes to transfer, including, without limitation, transfer by operation of law, all or substantially all of the shipbuilding facility in which a qualified investment was made to another person, or a person proposes to acquire 50% or more of the voting stock of the certified applicant, application may be made to the commissioner to approve transfer of the certificate to that person in connection with the transfer of the stock or facility. The commissioner shall grant the transfer of the certificate only if one of the following conditions is satisfied.

A. The transferee of the shipbuilding facility or of the certified applicant's stock is a member of the certified applicant's affiliated group as defined in section 5102, subsection 1-B at the time of the transfer. [1997, c. 449, §1 (NEW).]

B. The transferee of the shipbuilding facility or of the certified applicant's stock is not a member of the certified applicant's affiliated group as defined in section 5102, subsection 1-B at the time of the transfer and the commissioner finds that the transferee intends to continue the operations of the shipbuilding facility in substantially the same manner as prior to the transfer and has the financial capability to do so. In addition, prior to approval of any transfer, the commissioner may request and be provided with the report and audit of the transferor pursuant to section 6854. The commissioner may condition the approval of the transfer based upon the findings of the report and audit. [1997, c. 449, §1 (NEW).]

If the commissioner grants a transfer of the certificate, the transferee must be treated as the certified applicant for all purposes of this chapter. For purposes of calculation of employment, withholding taxes, qualified investment expenditures and the number of qualified ships of the certified applicant, the qualified employees of the transferor prior to transfer, the state income taxes deducted and withheld by the transferor from the wages of those qualified employees pursuant to chapter 827 prior to transfer, the qualified investment expenditures of the transferor prior to transfer and the qualified ships of the transferor prior to transfer must be considered the qualified employees, withholding taxes, qualified investment expenditures and qualified ships of the transferee, respectively.

[ 1997, c. 449, §1 (NEW) .]

5. Revocation of certificate. A certificate of approval must be revoked by the commissioner if the certified applicant has not made qualified investment expenditures of at least $150,000,000 within 5 years and $200,000,000 within 10 years after issuance of the certificate of approval or if the shipbuilding facility is closed or transferred in an unapproved transfer within 5 years after issuance of the certificate of approval. A certified applicant whose certificate of approval is revoked within 5 years after issuance of the certificate of approval shall pay to the State the amount of any credits claimed by the certified applicant under this chapter prior to revocation of the certificate. A certified applicant whose certificate of approval is revoked between 6 and 10 years after issuance of the certificate of approval shall pay to the State the amount of any credit claimed by the certified applicant under this chapter between the 6th year and the year in which the certificate is revoked.

[ 1997, c. 449, §1 (NEW) .]

6. Appeal. The applicant or certified applicant may appeal in accordance with Title 5, chapter 375, subchapter VII any determination, action or failure to act by the commissioner or the State Tax Assessor.

[ 1997, c. 449, §1 (NEW) .]

SECTION HISTORY

1997, c. 449, §1 (NEW).



36 §6853. Credit against withholding taxes allowed

1. Generally. Subject to the provisions of subsection 2 and notwithstanding any contrary provisions of chapter 827, a certified applicant is allowed a credit equal to $3,000,000 for each calendar year, beginning with the 1999 calendar year, against $3,000,000 that otherwise would be required to be remitted to the State Tax Assessor on or after July 1st of each calendar year by the certified applicant pursuant to chapter 827 for state income taxes deducted and withheld from wages of qualified employees by the certified applicant. The credit taken with respect to withholding taxes not remitted must be reflected on the withholding returns submitted by the certified applicant pursuant to chapter 827 and constitutes a credit against the applicant's liability for and obligation to remit the withholding tax against which the credit is taken.

[ 1997, c. 449, §1 (NEW) .]

1-A. Calendar year 1999 credit. Notwithstanding subsection 1, the credit to be taken in calendar year 1999 may be taken in 2 parts. The first part is a credit against the first $1,000,000 that otherwise would be required to be remitted to the assessor on or after January 1, 1999. The remainder of the credit allowed for 1999 pursuant to this section and section 6856, if applicable, may not be taken until after July 1, 1999.

[ 1997, c. 449, §1 (NEW) .]

2. Limitations. The following are limitations on the credit allowed under subsection 1.

A. A credit is not allowed for any calendar year beginning after the earlier of the following:

(1) December 31, 2018; or

(2) December 31st of the calendar year during which the certified applicant has launched its 30th qualified ship. [1997, c. 449, §1 (NEW).]

B. A credit is not allowed for a calendar year in which the qualified applicant has employment of less than 5,000 unless that calendar year is an exception year. Beginning January 1, 2003, a credit is not allowed for a calendar year in which the qualified applicant has employment of less than 3,500 unless that calendar year is an exception year. [1997, c. 449, §1 (NEW).]

C. Total credits under this section may not exceed $60,000,000 to any certified applicant or transferee. [1997, c. 449, §1 (NEW).]

[ 1997, c. 449, §1 (NEW) .]

3. Effect on employee. Notwithstanding any contrary provisions of chapter 827, the amount of income tax deducted and withheld by a certified applicant from the wages of a person pursuant to chapter 827 in any calendar year is considered paid to the State Tax Assessor on behalf of the person from whom the income tax was withheld without regard to any credit taken by a certified applicant under this chapter, and that person is credited with having paid that amount of tax for the taxable year beginning in the calendar year without regard to any credit taken by a certified applicant under this chapter. If more than one taxable year begins in a calendar year, that person may claim that amount as a credit for the most recent taxable year.

[ 1997, c. 449, §1 (NEW) .]

SECTION HISTORY

1997, c. 449, §1 (NEW).



36 §6854. Reporting required

1. Annual reporting by certified applicant. On or before March 1st of each year a certified applicant shall file a report with the State Tax Assessor and the commissioner for the immediately preceding calendar year, referred to in this section as the "report year," containing the following information:

A. The employment of the certified applicant for the calendar year immediately preceding the report year; [1997, c. 449, §1 (NEW).]

B. The number of qualified ships launched by the certified applicant from January 1, 1998 to December 31st of the report year; and [1997, c. 449, §1 (NEW).]

C. The incremental level of qualified investments made for the calendar year immediately preceding the report year. [1997, c. 449, §1 (NEW).]

The State Tax Assessor may prescribe forms for the annual reports described in this section.

[ 1997, c. 449, §1 (NEW) .]

2. Audit of report. The State Tax Assessor has the authority to audit any report or return filed under this chapter or chapter 827 to ensure the certified applicant was eligible for the credit claimed by the certified applicant. If the certified applicant has claimed a credit in an amount that the State Tax Assessor concludes exceeded the amount that the certified applicant was entitled to claim for that calendar year, the State Tax Assessor shall issue an assessment for that amount within 3 years after the date of the certified applicant's last withholding return on which the credit for that calendar year was claimed. A certified applicant may seek reconsideration of any determination or assessment pursuant to section 151.

[ 1997, c. 449, §1 (NEW) .]

3. Report to Legislature. The State Tax Assessor shall report, to the joint standing committee of the Legislature having jurisdiction over taxation matters, aggregate data on employment levels and qualified investment amounts of a certified applicant for each year beginning with expenditures incurred after October 1, 1996. The report must be made during the first regular session of each Legislature beginning with the 120th Legislature.

[ 1997, c. 449, §1 (NEW) .]

SECTION HISTORY

1997, c. 449, §1 (NEW).



36 §6855. Land

1. Public benefit. The Legislature, recognizing that the submerged and intertidal lands as those terms are defined in Title 12, chapters 202-A and 220, respectively, are owned by the State for the benefit of the public and are impressed with a public trust and having considered all factors relevant to that public trust and the impact that conveying or leasing the submerged and intertidal land described in this subsection to a certified applicant would have on the public trust and the benefits to the State and its people from the conveyance or lease, finds that a conveyance or lease to a certified applicant of all or any part of the State's right, title and interest in and to no more than 15 acres of submerged and intertidal lands owned by the State, and located on the westerly side of the Kennebec River between the southerly side of the Carlton Bridge and a point 2 miles southerly of the Carlton Bridge, in order to construct, improve, modernize or expand a shipbuilding facility, is necessary to ensure the long-term survival of the shipbuilding industry in this State, to preserve numerous opportunities for jobs for the people of this State, to make the State more competitive in the shipbuilding industry and thus to ensure the preservation and betterment of the economy of the State for the benefit of its people and the Legislature further finds that the grant or lease will benefit a class of persons much greater than the certified applicant and that the impact, if any, on the public trust in what remains would be minimal and that the foregoing benefits to the State and its people resulting from the conveyance or lease far exceed any impact on the public trust in submerged and intertidal lands.

[ 1999, c. 127, Pt. A, §52 (AMD) .]

2. Conveyance by State. The State is authorized to lease to a certified applicant for a period of up to 5 years or until a qualified investment of $150,000,000 is made, whichever is sooner, all or any part of the State's right, title and interest in the submerged and intertidal lands not exceeding 15 acres located as described in subsection 1 as necessary or convenient for the certified applicant to construct, improve, modernize or expand a shipbuilding facility. At the end of the lease period, the State is authorized to convey to a certified applicant the same property that was leased. The conveyance must be made for consideration equal to the fair market value of submerged lands at the time of conveyance. The provisions of Title 12, chapters 202-A and 220 do not apply to any conveyance or lease. Failure on the part of the certified applicant to purchase any submerged or intertidal lands under this subsection does not relieve the certified applicant of liability for violation of any state or federal environmental laws or regulations or local ordinances affecting submerged or intertidal lands during the lease period.

[ 1999, c. 127, Pt. A, §52 (AMD) .]

SECTION HISTORY

1997, c. 449, §1 (NEW). 1999, c. 127, §A52 (AMD).



36 §6856. Accelerated credit

Beginning July 1, 1999, if a certified applicant has employment in any calendar year of at least 5,500, the credit authorized in section 6853 must be increased to $3,125,000. If employment is at least 6,000, the credit must be increased to $3,250,000. If employment is at least 6,500, the credit must be increased to $3,375,000. If employment is 7,000 or more, the credit must be increased to $3,500,000. [1997, c. 449, §1 (NEW).]

SECTION HISTORY

1997, c. 449, §1 (NEW).



36 §6857. Decelerated credit

Beginning July 1, 2003, if a certified applicant has employment in any calendar year of less than 5,000 but equal to or greater than 4,500, the credit authorized in section 6853 must be decreased to $2,875,000. If employment is less 4,500 but equal to or greater than 4,000, the credit must be decreased to $2,750,000. If employment is less than 4,000 but equal to or greater than 3,500, the credit must be reduced to $2,625,000. [1997, c. 449, §1 (AMD).]

SECTION HISTORY

1997, c. 449, §1 (NEW).



36 §6858. Maine preference

As part of the contractual inducement for the qualified applicant to make a qualified investment and for the State to provide the credit pursuant to this chapter, the qualified applicant agrees when awarding contracts, purchasing supplies or subcontracting work related to a qualified investment or qualified ship to give, to the greatest extent possible, preference to Maine workers, companies and bidders provided the supplies, products and bids meet the standards required by the qualified applicant for best value, including, without limitation, quality and delivery, and are competitively priced. [1997, c. 449, §1 (NEW).]

The qualified applicant further agrees in conjunction with the Department of Economic and Community Development to sponsor regional seminars for Maine businesses on how to do business with the qualified applicant. [1997, c. 449, §1 (NEW).]

SECTION HISTORY

1997, c. 449, §1 (NEW).






Chapter 919-A: VISUAL MEDIA PRODUCTION REIMBURSEMENT

36 §6901. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 519, Pt. GG, §3 (NEW).]

1. Certified visual media production. "Certified visual media production" means a visual media production that has been certified by the Department of Economic and Community Development as eligible for reimbursement under this chapter in accordance with Title 5, section 13090-L.

[ 2009, c. 470, §6 (AMD) .]

2. Certified production wages. "Certified production wages" means wages subject to withholding under section 5250, subsection 1 that are paid by a visual media production company for work on a certified visual media production, an amount paid to a temporary employee-leasing company for personal services rendered in this State by a leased employee in connection with a certified visual media production, an amount paid for the services of a performing artist working in the State in connection with a certified visual media production and other contractual payments for the services of individuals working in the State in connection with a certified visual media production. "Certified production wages" includes only the first $50,000 paid to or with respect to a particular individual for personal services rendered in connection with a particular certified visual media production.

[ 2013, c. 546, §16 (AMD) .]

3. Commissioner. "Commissioner" means the Commissioner of Administrative and Financial Services.

[ 2005, c. 519, Pt. GG, §3 (NEW) .]

3-A. Temporary employee-leasing company. "Temporary employee-leasing company" means a business that contracts with a visual media production company to supply workers to perform services for a certified visual media production or a private employment agency that contracts with a visual media production company to supply workers to perform services for a certified visual media production on a temporary help basis.

[ 2009, c. 470, §6 (NEW) .]

4. Visual media production. "Visual media production" has the same meaning as in Title 5, section 13090-L, subsection 2-A, paragraph D.

[ 2009, c. 470, §6 (AMD) .]

5. Visual media production company. "Visual media production company" has the same meaning as in Title 5, section 13090-L, subsection 2-A, paragraph E.

[ 2009, c. 470, §6 (AMD) .]

6. Project period.

[ 2009, c. 470, §6 (RP) .]

7. Resident of Maine. "Resident of Maine" means a person who:

A. Filed as a resident individual under Part 8 on that person's most recently filed Maine income tax return; [2005, c. 519, Pt. GG, §3 (NEW).]

B. Could have filed as a resident individual under Part 8 if a return had been required in a case where no income tax return was required; or [2009, c. 470, §6 (AMD).]

C. Was claimed, or could have been claimed, as a dependent on the Maine income tax return of an individual who filed as a resident individual under Part 8 on the filer's most recently filed Maine income tax return. [2005, c. 519, Pt. GG, §3 (NEW).]

[ 2009, c. 470, §6 (AMD) .]

SECTION HISTORY

2005, c. 519, §GG3 (NEW). 2009, c. 470, §6 (AMD). 2011, c. 240, §45 (AMD). 2011, c. 240, §47 (AFF). 2013, c. 546, §16 (AMD).



36 §6902. Reimbursement allowed; procedure; audits

1. Generally. A visual media production company is allowed a reimbursement equal to 12% of certified production wages paid to or with respect to an individual who is a resident of Maine and 10% of certified production wages paid to or with respect to an individual who is not a resident of Maine.

[ 2011, c. 240, §46 (AMD) .]

2. Procedure for reimbursement. Within 6 weeks following submission of the certified visual media production report pursuant to Title 5, section 13090-L, subsection 4, a visual media production company shall report to the State Tax Assessor that portion of certified production wages paid for the certified visual media production, together with any additional information the assessor may reasonably require. The assessor shall certify to the State Controller the amounts to be transferred to the visual media production reimbursement account established, maintained and administered by the State Controller from General Fund undedicated revenue within the withholding tax category. The assessor shall pay those amounts to each visual media production company within 90 days of the receipt by the assessor of the visual media production company's report.

[ 2009, c. 470, §7 (AMD) .]

3. Audit process. This chapter may not be construed to limit the authority of the State Tax Assessor to conduct an audit of any visual media production company certified pursuant to Title 5, section 13090-L. When the assessor determines that a distribution larger than that authorized by this chapter has been received by any person, the assessor may enforce repayment of the overpayment by assessment pursuant to the provisions of chapter 7 or may apply the overpayment against subsequent reimbursements made pursuant to this chapter. If the assessor determines that an overpayment is the result of fraud on the part of a visual media production company, the assessor may disqualify that company from receiving any future distributions pursuant to this chapter.

[ 2009, c. 470, §7 (AMD) .]

SECTION HISTORY

2005, c. 519, §GG3 (NEW). 2007, c. 693, §36 (AMD). 2009, c. 361, §35 (AMD). 2009, c. 470, §7 (AMD). 2011, c. 240, §46 (AMD).









Part 10: INTERSTATE TAX COMPACTS

Chapter 920: MULTISTATE TAX COMPACT

36 §7101. Statement of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7102. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7103. Representation on commission (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7104. Multistate Tax Compact Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2003, c. 643, §8 (AMD). 2005, c. 294, §26 (RP). 2005, c. 332, §29 (RP).



36 §7105. Multistate Tax Compact (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7106. Purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7106-A. Income tax apportionment rules (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7107. Elements of sales and use tax laws (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7108. Commission; organization and management (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7109. Committees (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7110. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7111. Finance (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7112. Uniform rules and forms (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7113. Interstate audits (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7114. Arbitration (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7115. Entry into force and withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7116. Effect on other laws and jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).



36 §7117. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 411, §2 (NEW). 2005, c. 332, §29 (RP).






Chapter 921: UNIFORM SALES AND USE TAX ADMINISTRATION ACT

36 §7121. Short title

This chapter may be known and cited as the "Uniform Sales and Use Tax Administration Act." [2001, c. 496, §1 (NEW).]

SECTION HISTORY

2001, c. 496, §1 (NEW).



36 §7122. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 496, §1 (NEW).]

1. Agreement. "Agreement" means the Streamlined Sales and Use Tax Agreement.

[ 2001, c. 496, §1 (NEW) .]

2. Certified automated system. "Certified automated system" means software certified jointly by the states that are signatories to the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state and maintain a record of the transaction.

[ 2001, c. 496, §1 (NEW) .]

3. Certified service provider. "Certified service provider" means an agent certified jointly by the states that are signatories to the agreement to perform all of the seller's sales tax functions.

[ 2001, c. 496, §1 (NEW) .]

4. Sales tax. "Sales tax" means the tax imposed by section 1811.

[ 2001, c. 496, §1 (NEW) .]

5. Seller. "Seller" means any person making sales, leases or rentals of personal property or services.

[ 2001, c. 496, §1 (NEW) .]

6. State. "State" means any state of the United States or the District of Columbia.

[ 2001, c. 496, §1 (NEW) .]

7. Use tax. "Use tax" means the tax imposed by section 1861.

[ 2001, c. 496, §1 (NEW) .]

SECTION HISTORY

2001, c. 496, §1 (NEW).



36 §7123. Purpose and intent

The Legislature finds that this State should enter with one or more states into the agreement in order to simplify and modernize sales and use tax administration and to substantially reduce the burden of tax compliance for all sellers and for all types of commerce. [2001, c. 496, §1 (NEW).]

SECTION HISTORY

2001, c. 496, §1 (NEW).



36 §7124. Authority to enter agreement

The State Tax Assessor shall enter into the agreement on behalf of this State, subject to the provisions of section 7126. The assessor is authorized to act jointly with other states that are members of the agreement to establish standards for certification of a certified service provider and certified automated system and to establish performance standards for multistate sellers. The assessor may take other actions reasonably required to implement the provisions of this chapter. Other actions authorized by this section include, but are not limited to, the adoption of rules and the joint procurement, with other member states, of goods and services in furtherance of the agreement. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. The assessor or the assessor's designee may represent this State before the other states that are signatories to the agreement. [2001, c. 496, §1 (NEW).]

SECTION HISTORY

2001, c. 496, §1 (NEW).



36 §7125. Relationship to state law

No provision of the agreement in whole or in part invalidates or amends any other provision of this Title or of any other law of this State. Adoption of the agreement by the State Tax Assessor does not amend or modify any law of this State. Implementation of any condition of the agreement in this State, whether implemented before, upon or after membership of this State in the agreement must be by the action of the Legislature. [2001, c. 496, §1 (NEW).]

SECTION HISTORY

2001, c. 496, §1 (NEW).



36 §7126. Agreement requirements

The State Tax Assessor may not enter into the agreement unless the agreement requires each state to abide by the following requirements. [2001, c. 496, §1 (NEW).]

1. Uniform state rate. The agreement must set restrictions to achieve over time more uniform state rates through:

A. Limiting the number of state rates; [2001, c. 496, §1 (NEW).]

B. Limiting the application of maximums on the amount of state tax that is due on a transaction; and [2001, c. 496, §1 (NEW).]

C. Limiting the application of thresholds on the application of state tax. [2001, c. 496, §1 (NEW).]

[ 2001, c. 496, §1 (NEW) .]

2. Uniform standards. The agreement must establish uniform standards for:

A. The sourcing of transactions to taxing jurisdictions; [2001, c. 496, §1 (NEW).]

B. The administration of exempt sales; [2001, c. 496, §1 (NEW).]

C. The allowances a seller can take for bad debts; and [2001, c. 496, §1 (NEW).]

D. Sales and use tax returns and remittances. [2001, c. 496, §1 (NEW).]

[ 2001, c. 496, §1 (NEW) .]

3. Uniform definitions. The agreement must require states to develop and adopt uniform definitions of sales and use tax terms. The definitions must enable each state to preserve its ability to make policy choices not inconsistent with the uniform definitions.

[ 2001, c. 496, §1 (NEW) .]

4. Central registration. The agreement must provide for a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states to the agreement.

[ 2001, c. 496, §1 (NEW) .]

5. No nexus attribution. The agreement must provide that registration with the central registration system described in subsection 4 and the collection of sales and use taxes in the signatory states to the agreement are not factors in determining whether a seller has a nexus with a state for any tax.

[ 2001, c. 496, §1 (NEW) .]

6. Local sales and use taxes. The agreement must provide for reduction of the burdens of complying with local sales and use taxes through:

A. Restricting variances between the state and local tax bases; [2001, c. 496, §1 (NEW).]

B. Requiring a state to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes do not have to register or file returns with, remit funds to or be subject to independent audits from local taxing jurisdictions; [2001, c. 496, §1 (NEW).]

C. Restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes; and [2001, c. 496, §1 (NEW).]

D. Providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions. [2001, c. 496, §1 (NEW).]

[ 2001, c. 496, §1 (NEW) .]

7. Monetary allowances. The agreement must outline any monetary allowances that are to be provided by the states to sellers or certified service providers.

[ 2001, c. 496, §1 (NEW) .]

8. State compliance. The agreement must require each state to certify compliance with the terms of the agreement prior to joining and to maintain compliance under its laws with all provisions of the agreement while a member.

[ 2001, c. 496, §1 (NEW) .]

9. Taxpayer privacy. The agreement must require each state to adopt a uniform policy for certified service providers that protects the privacy of taxpayers and maintains the confidentiality of tax information.

[ 2001, c. 496, §1 (NEW) .]

10. Advisory councils. The agreement must provide for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives to consult with the signatory states to the agreement in the administration of the agreement.

[ 2001, c. 496, §1 (NEW) .]

SECTION HISTORY

2001, c. 496, §1 (NEW).



36 §7127. Cooperating sovereigns

The agreement is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state. [2001, c. 496, §1 (NEW).]

SECTION HISTORY

2001, c. 496, §1 (NEW).



36 §7128. Limited binding and beneficial effect

1. Generally. The agreement binds and inures only to the benefit of this State and the other member states. A person, other than a member state, may not be an intended beneficiary of the agreement. Any benefit to a person other than a state is established by the laws of this State and the other member states and not by the terms of the agreement.

[ 2001, c. 496, §1 (NEW) .]

2. No cause of action. A person does not have any cause of action or defense under the agreement or by virtue of this State's approval of the agreement. A person may not challenge, in any action brought under any provision of law, any action or inaction by any department, agency or other instrumentality of this State, or any political subdivision of this State, on the ground that the action or inaction is inconsistent with the agreement.

[ 2001, c. 496, §1 (NEW) .]

3. Other laws of State. A law of this State, or the application of a law of this State, may not be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the agreement.

[ 2001, c. 496, §1 (NEW) .]

SECTION HISTORY

2001, c. 496, §1 (NEW).



36 §7129. Seller and 3rd-party liability

1. Certified service provider agent of seller. A certified service provider is the agent of the seller with whom the certified service provider has contracted for the collection and remittance of sales and use taxes. As the seller's agent, the certified service provider is liable for sales and use taxes due each signatory state to the agreement on all sales transactions the certified service provider processes for the seller, except as set forth in this section. A seller that contracts with a certified service provider is not liable to the state for sales or use taxes due on transactions processed by the certified service provider unless the seller misrepresents the type of items the seller sells or commits fraud. In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on the transactions processed for the seller by a certified service provider. A seller is subject to audit for transactions not processed by a certified service provider. The signatory states to the agreement acting jointly may perform a system check of the seller and review the seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by a certified service provider.

[ 2001, c. 496, §1 (NEW) .]

2. Responsibility for errors. A person that provides a certified automated system is responsible for the proper functioning of that system and is liable to the State for underpayments of tax attributable to errors in the functioning of the certified automated system. A seller that uses a certified automated system remains responsible and is liable to the State for reporting and remitting tax.

[ 2001, c. 496, §1 (NEW) .]

3. Proprietary system of seller. A seller that has a proprietary system for determining the amount of tax due on transactions and has signed an agreement with this State establishing a performance standard for that system is liable for the failure of the system to meet the performance standard.

[ 2001, c. 496, §1 (NEW) .]

SECTION HISTORY

2001, c. 496, §1 (NEW).









Part 11: STATE TAX POLICY GOALS

Chapter 931: TAX BURDEN REDUCTION GOALS

36 §7301. Tax burden reduction goals

It is the goal and policy of the State that additional state funds provided to municipalities through increases in the state share of education funding under the essential programs and services funding model must, to the greatest possible extent, be available for statewide property tax reduction. [2005, c. 2, Pt. H, §2 (NEW).]

SECTION HISTORY

2005, c. 2, §H2 (NEW). 2015, c. 267, Pt. L, §17 (AMD).



36 §7302. Progress reporting and data

1. Assessment and report. The Governor's Office of Policy and Management shall separately assess and report on the progress made by the State, municipalities, counties and school administrative units, respectively, in achieving the tax burden reduction goals established in section 7301.

[ 2011, c. 655, Pt. DD, §17 (AMD); 2011, c. 655, Pt. DD, §24 (AFF) .]

2. Indicators; annual report. With reference to Title 5, chapter 142; Title 20-A, section 15671, subsection 1; and Title 30-A, sections 706-A and 5721-A, the Governor's Office of Policy and Management shall develop and apply specific, quantifiable performance indicators against which the progress in achieving the tax burden reduction goals established in section 7301 can be measured. On January 15, 2013 and annually thereafter, the Governor's Office of Policy and Management shall report to the Governor and to the joint standing committee of the Legislature having jurisdiction over taxation matters on the progress made by the State, counties, municipalities and school administrative units, respectively, in achieving the tax burden reduction goals. The report required by this subsection must be comprised of 4 distinct parts reporting on the progress made by the State, municipalities, counties and school administrative units, respectively. The Governor's Office of Policy and Management may also include in its report recommendations on alternative strategies to achieve the tax burden reduction goals established in section 7301 that reflect the best practices in this State, other states and other countries.

[ 2011, c. 655, Pt. DD, §17 (AMD); 2011, c. 655, Pt. DD, §24 (AFF) .]

3. Data. The Governor's Office of Policy and Management shall annually collect and analyze data regarding spending and revenues for municipalities, counties and school administrative units. The Governor's Office of Policy and Management shall submit an annual report that provides information and analysis regarding government spending and revenue behavior and trends to the Governor and the joint standing committee of the Legislature having jurisdiction over taxation matters. The report must include information that identifies spending and revenue behavior by individual municipalities, counties and school administrative units. Upon request, other departments of State Government shall cooperate and assist the Governor's Office of Policy and Management in the preparation of the report.

[ 2011, c. 655, Pt. DD, §17 (AMD); 2011, c. 655, Pt. DD, §24 (AFF) .]

SECTION HISTORY

2005, c. 2, §H2 (NEW). 2011, c. 655, Pt. DD, §17 (AMD). 2011, c. 655, Pt. DD, §24 (AFF).












TITLE 37: VETERANS' SERVICES

Chapter 1: DEPARTMENT OF VETERANS SERVICES [REPEALED]

37 §1. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 15, §1 (AMD). 1971, c. 580, §4 (RP).



37 §2. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §4 (RP).



37 §3. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 67, §6 (AMD). 1971, c. 15, §2 (AMD). 1971, c. 580, §4 (RP).



37 §4. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §4 (RP).



37 §5. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §4 (RP).






Chapter 2: VETERANS MEMORIAL CEMETERY [REPEALED]

37 §21. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 422, (NEW). 1967, c. 502, §3 (AMD). 1969, c. 222, (AMD). 1971, c. 580, §4 (RP).



37 §22. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 422, (NEW). 1969, c. 21, §1 (AMD). 1971, c. 580, §4 (RP).



37 §23. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 422, (NEW). 1969, c. 21, §2 (AMD). 1971, c. 580, §4 (RP).



37 §24. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 422, (NEW). 1969, c. 21, §3 (AMD). 1971, c. 15, §3 (AMD). 1971, c. 580, §4 (RP).



37 §25. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 422, (NEW). 1967, c. 502, §4 (AMD). 1969, c. 21, §4 (AMD). 1969, c. 525, (AMD). 1971, c. 15, §4 (AMD). 1971, c. 580, §4 (RP).



37 §26. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 422, (NEW). 1967, c. 502, §5 (AMD). 1971, c. 580, §4 (RP).



37 §27. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 422, (NEW). 1971, c. 580, §4 (RP).



37 §28. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 422, (NEW). 1971, c. 580, §4 (RP).






Chapter 3: BENEFITS FOR CERTAIN VETERANS AND DEPENDENTS [REPEALED]

37 §51. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §4 (RP).



37 §52. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §4 (RP).



37 §53. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §4 (RP).



37 §54. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §4 (RP).



37 §55. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §4 (RP).



37 §101. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 55, (AMD). 1967, c. 67, §7 (AMD). 1969, c. 433, §100 (AMD). 1971, c. 580, §4 (RP).



37 §102. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 47, (AMD). 1971, c. 580, §4 (RP).



37 §103. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §4 (RP).



37 §104. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §4 (RP).



37 §105. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 15, §5 (AMD). 1971, c. 580, §4 (RP).



37 §106. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §4 (RP).



37 §107. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §4 (RP).



37 §108. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §4 (RP).



37 §109. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §4 (RP).



37 §110. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §4 (RP).






Chapter 5: RELIEF OF POOR VETERANS

37 §151. Inmates of Veterans Administration Center at Togus (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 230, §1 (RP).



37 §152. Veterans relieved not considered paupers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 67, §8 (AMD). 1977, c. 230, §2 (RP).



37 §153. Burial expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 233, §1 (AMD). 1973, c. 537, §41 (AMD). 1977, c. 230, §3 (AMD). 1981, c. 102, §1 (RP).



37 §154. -- reimbursement of municipalities by State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 15, §6 (AMD). 1973, c. 537, §42 (AMD). 1981, c. 102, §2 (RP).






Chapter 7: UNIFORM VETERANS' GUARDIANSHIP ACT

37 §201. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52 (RP).



37 §202. Administrator as party in interest (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52 (RP).



37 §203. Application of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52 (RP).



37 §204. Limitation on number of wards (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52 (RP).



37 §205. Filing of petition; contents (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52 (RP).



37 §206. Evidence of necessity for guardian of infant (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52 (RP).



37 §207. Evidence of necessity for guardian of incompetent (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52 (RP).



37 §208. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52 (RP).



37 §209. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52 (RP).



37 §210. Petitions and accounts; notices and hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52 (RP).



37 §211. Failure to account (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52 (RP).



37 §212. Compensation of guardians (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52 (RP).



37 §213. Investments (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52 (RP).



37 §214. Maintenance and support (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52 (RP).



37 §215. Purchase of home for ward (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52 (RP).



37 §216. Copies of public records furnished (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 667, §A51 (RP).



37 §217. Discharge of guardian and release of sureties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52A (RP).



37 §218. Commitment to Veterans Administration or other agency of United States Government (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52A (RP).



37 §219. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52A (RP).



37 §220. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52A (RP).



37 §221. Modification of prior laws (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §52A (RP).






Chapter 9: DEPARTMENT OF MILITARY AND CIVIL DEFENSE [REPEALED]

37 §301. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 495, (NEW). 1971, c. 622, §132B (RP).









TITLE 37-A: DEPARTMENT OF DEFENSE AND VETERANS SERVICES

Part 1: GENERAL PROVISIONS -- ORGANIZATION

Chapter 1: GENERAL PROVISIONS -- ORGANIZATION

37-A §1. Department of Defense and Veterans Services (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §1 (RPR). 1975, c. 13, §1 (AMD). 1975, c. 771, §403A (AMD). 1977, c. 674, §32 (AMD). 1983, c. 460, §2 (RP).






Chapter 2: BUREAU OF VETERANS' SERVICES

Subchapter 1: GENERAL PROVISIONS

37-A §11. Director and personnel (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §12. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 694, §736 (AMD). 1983, c. 460, §2 (RP).



37-A §13. Duties of director (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §14. Files and records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §15. Land purchase (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1975, c. 771, §404 (AMD). 1983, c. 460, §2 (RP).



37-A §16. Monument; buildings, etc. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §17. Superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §18. Grave markers and liners (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1981, c. 477, (AMD). 1983, c. 460, §2 (RP).



37-A §19. Burials (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §296 (AMD). 1979, c. 523, (AMD). 1983, c. 460, §2 (RP).



37-A §20. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 694, §737 (AMD). 1983, c. 460, §2 (RP).



37-A §21. Interpretation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §22. Name (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §23. Pensions to soldiers, sailors or dependents (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 230, §4 (AMD). 1979, c. 672, §A69 (RP).



37-A §24. Pensions to widows, orphans and relatives (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 230, §5 (AMD). 1979, c. 672, §A70 (RP).



37-A §25. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 694, §738 (AMD). 1979, c. 672, §A71 (RP).



37-A §26. Monthly payments (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1979, c. 672, §A72 (RP).



37-A §27. Special legislative pensions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1975, c. 293, §4 (AMD). 1979, c. 672, §A73 (RP).



37-A §28. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1975, c. 432, §§4,5 (AMD). 1975, c. 701, §19 (AMD). 1979, c. 506, §1 (AMD). 1979, c. 541, §§A253-A256 (AMD). 1983, c. 460, §2 (RP).



37-A §29. Eligibility for aid (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1975, c. 701, §20 (AMD). 1981, c. 497, §1 (AMD). 1983, c. 460, §2 (RP).



37-A §30. Eligibility under other laws (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §31. Applications (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §32. Amount of aid (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §33. Administration of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 694, §739 (AMD). 1983, c. 460, §2 (RP).



37-A §34. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 694, §740 (RPR). 1979, c. 672, §74 (AMD). 1983, c. 460, §2 (RP).



37-A §35. Payments (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §36. Fraud (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §297 (RPR). 1983, c. 460, §2 (RP).



37-A §37. Authority to receive federal funds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).






Subchapter 2: MAINE VETERANS SMALL BUSINESS LOAN ACT

37-A §41. Organization of Loan Authority Board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 600, §1 (NEW). 1973, c. 788, §§194-A (AMD). 1975, c. 771, §405 (AMD). 1979, c. 533, §§19,20 (AMD). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).



37-A §42. Powers of loan authority board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 600, §1 (NEW). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).



37-A §43. Credit of State pledged (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 600, §1 (NEW). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).



37-A §44. Expenses of loan authority board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 600, §1 (NEW). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).



37-A §45. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 600, §1 (NEW). 1975, c. 432, §6 (AMD). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).



37-A §46. Loan Insurance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 600, §1 (NEW). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).



37-A §47. Additions to (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 600, §1 (NEW). 1975, c. 771, §406 (AMD). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).



37-A §48. Insurance of loans (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 600, §1 (NEW). 1977, c. 94, §§1,2 (AMD). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).



37-A §49. Loan insurance premiums (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 600, §1 (NEW). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).



37-A §50. Acquisition and disposal of property (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 600, §1 (NEW). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).



37-A §50-A. Loans eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 600, §1 (NEW). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).






Subchapter 3: WAR ORPHANS AND WIDOWS

37-A §50-B. Loans with little or no collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 364, §1 (NEW). 1973, c. 600, §1 (NEW). 1973, c. 788, §195 (RP). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).



37-A §50-C. Safeguarding the fund (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 364, §1 (NEW). 1973, c. 600, §1 (NEW). 1973, c. 788, §195 (RP). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).



37-A §50-D. Accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 364, §1 (NEW). 1973, c. 585, §11 (AMD). 1973, c. 600, §1 (NEW). 1973, c. 788, §195 (RP). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).



37-A §50-E. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 364, §1 (NEW). 1973, c. 600, §1 (NEW). 1973, c. 788, §195 (RP). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).



37-A §50-F. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 600, §1 (NEW). 1983, c. 460, §2 (RP). 1983, c. 519, §28 (RP).






Subchapter 3: WAR ORPHANS AND WIDOWS

37-A §50-J. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §196 (NEW). 1975, c. 701, §21 (AMD). 1983, c. 460, §2 (RP).



37-A §50-K. Purposes and distribution (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §196 (NEW). 1973, c. 788, §198 (AMD). 1975, c. 623, §§61,62 (AMD). 1975, c. 701, §22 (AMD). 1977, c. 694, §741 (AMD). 1979, c. 672, §75 (AMD). 1983, c. 460, §2 (RP).



37-A §50-K1. Exception (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §76 (NEW). 1983, c. 460, §2 (RP).



37-A §50-L. Free tuition (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §196 (NEW). 1975, c. 623, §63 (AMD). 1975, c. 701, §23 (AMD). 1983, c. 460, §2 (RP).



37-A §50-M. Appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §196 (NEW). 1983, c. 460, §2 (RP).









Chapter 3: MAINE EMERGENCY MANAGEMENT AGENCY REPEALED BY PL 1983, C. 460, §2 AND RPR'D BY PL 1987, C. 370, §9

37-A §51. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §52. Policy and purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §53. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1973, c. 757, §1 (RPR). 1983, c. 460, §2 (RP).



37-A §54. Bureau of Civil Emergency Preparedness (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §55. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1975, c. 771, §407 (AMD). 1977, c. 694, §742 (AMD). 1983, c. 460, §2 (RP).



37-A §56. Civil Emergency Preparedness Council (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1975, c. 771, §408 (AMD). 1979, c. 672, §77 (RP).



37-A §56-A. Citizens' Civil Emergency Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 516, §1 (NEW). 1983, c. 812, §282 (AMD). 1983, c. 816, §B9 (RAL). 1985, c. 737, §A105 (AMD).



37-A §57. Emergency proclamation; Governor's powers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1973, c. 757, §2 (RPR). 1975, c. 582, §§1,2 (AMD). 1975, c. 771, §409 (AMD). 1983, c. 460, §2 (RP).



37-A §58. Eminent domain and compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 757, §3 (AMD). 1975, c. 771, §410 (AMD). 1983, c. 460, §2 (RP).



37-A §59. Local organization for civil emergency preparedness (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 728, §1 (RPR). 1977, c. 696, §298 (AMD). 1979, c. 51, §2 (AMD). 1979, c. 672, §78 (AMD). 1981, c. 444, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §60. Mutual aid arrangements (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §61. Immunity (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §62. Appropriations and acceptance of aid; authority of state director (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1977, c. 694, §743 (AMD). 1983, c. 460, §2 (RP). 1983, c. 516, §2 (AMD). 1983, c. 816, §B10 (AMD).



37-A §62-A. Disaster relief (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 617, (NEW). 1977, c. 696, §299 (AMD). 1983, c. 460, §2 (RP).



37-A §63. Utilization of existing services and facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §64. Political activity prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §65. Civil emergency preparedness personnel (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §66. Inconsistent laws suspended (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §67. Aid in emergency; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 757, §4 (AMD). 1977, c. 696, §300 (AMD). 1983, c. 460, §2 (RP).



37-A §68. Right of way; violation; jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §301 (AMD). 1983, c. 460, §2 (RP).



37-A §69. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §70. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §302 (RPR). 1983, c. 460, §2 (RP).



37-A §71. Appropriations and authorization of expenditures (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1975, c. 771, §411 (AMD). 1983, c. 460, §2 (RP).



37-A §72. Compensation for injuries received in line of duty (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 4, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1977, c. 696, §388 (AMD). 1983, c. 460, §2 (RP).






Chapter 4: INTERSTATE CIVIL DEFENSE AND DISASTER COMPACT

37-A §91. Purpose -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §92. Standards; rules and regulations -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §93. Request for mutual aid -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §94. Special skills -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §95. Liability -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §96. Supplementary agreements -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §97. Compensation and death benefits -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §98. Reimbursement -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §99. Evacuation -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §100. Availability of compact -- Article X (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §101. Participation of federal agency -- Article XI (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1983, c. 460, §2 (RP).



37-A §102. Entry into force -- Article XII (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §103. Withdrawal -- Article XIII (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §104. Construction and separability of provisions -- Article XIV (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §105. Approval of compact (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).






Chapter 5: NUCLEAR EMERGENCY PLANNING

37-A §121. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 444, §3 (NEW). 1983, c. 460, §2 (RP).



37-A §122. Findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 444, §3 (NEW). 1983, c. 460, §2 (RP).



37-A §123. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 444, §3 (NEW). 1983, c. 460, §2 (RP).



37-A §124. Radiological Emergency Preparedness Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 444, §3 (NEW). 1983, c. 460, §2 (RP). 1983, c. 472, §§1-3 (AMD). 1983, c. 812, §§283,284 (AMD). 1983, c. 816, §§B11-B13 (AMD). 1985, c. 737, §§A103,104 (AMD).



37-A §125. Maine Nuclear Emergency Planning Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 444, §3 (NEW). 1983, c. 460, §2 (RP).



37-A §126. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 444, §3 (NEW). 1983, c. 460, §2 (RP).



37-A §127. Disbursements from fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 444, §3 (NEW). 1983, c. 460, §2 (RP).



37-A §128. Budget approval (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 444, §3 (NEW). 1983, c. 460, §2 (RP).



37-A §129. Emergency assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 444, §3 (NEW). 1983, c. 460, §2 (RP).



37-A §130. Emergency planning area (REPEALED) (Ral to 37-B MRSA §960)

(REPEALED) (Ral to 37-B MRSA §960)

SECTION HISTORY

1983, c. 460, §2 (RP). 1983, c. 472, §4 (NEW). 1983, c. 816, §B14 (RAL).



37-A §131. Reporting (RPEEALED) (Ral to 37-B MRSA § 961)

(RPEEALED) (Ral to 37-B MRSA § 961)

SECTION HISTORY

1983, c. 460, §2 (RP). 1983, c. 472, §5 (NEW). 1983, c. 816, §B15 (RAL).






Chapter 6: SABOTAGE PREVENTION

37-A §161. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §162. Relations to other statutes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §163. Rights of labor unaffected (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §164. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1979, c. 541, §A257 (AMD). 1983, c. 460, §2 (RP).



37-A §165. Intentional injury or interference with property (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1977, c. 696, §303 (AMD). 1983, c. 460, §2 (RP).



37-A §166. Intentional defective workmanship (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1977, c. 696, §304 (AMD). 1983, c. 460, §2 (RP).



37-A §167. Attempts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §305 (RP).



37-A §168. Conspirators (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §306 (AMD). 1983, c. 460, §2 (RP).



37-A §169. Witnesses' privileges (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §170. Unlawful entry on property (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1977, c. 696, §307 (AMD). 1983, c. 460, §2 (RP).



37-A §171. Questioning and detaining suspected persons (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §172. Closing and restricting use of highway; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 709, §4 (AMD). 1973, c. 728, §2 (AMD). 1977, c. 696, §308 (AMD). 1983, c. 460, §2 (RP).






Chapter 7: DAMS AND RESERVOIRS

37-A §180. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 709, §4 (AMD). 1973, c. 787, §2 (NEW). 1983, c. 460, §2 (RP).



37-A §181. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 709, §4 (AMD). 1973, c. 787, §2 (NEW). 1983, c. 460, §2 (RP).



37-A §182. General provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 787, §2 (NEW). 1983, c. 460, §2 (RP).



37-A §183. Administrative provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 787, §2 (NEW). 1979, c. 541, §A258 (AMD). 1983, c. 460, §2 (RP).



37-A §184. Powers of the bureau (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 787, §2 (NEW). 1977, c. 694, §744 (AMD). 1983, c. 460, §2 (RP).



37-A §185. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 787, §2 (NEW). 1983, c. 460, §2 (RP).



37-A §186. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 787, §2 (NEW). 1977, c. 696, §309 (RPR). 1983, c. 460, §2 (RP).






Chapter 7-A: REMOVAL OF ICE JAMS

37-A §191. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 397, §2 (NEW). 1983, c. 460, §2 (RP).



37-A §192. Duties of the director (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 397, §2 (NEW). 1983, c. 460, §2 (RP).



37-A §193. Duties of local organizations for civil emergency preparedness (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 397, §2 (NEW). 1983, c. 460, §2 (RP).



37-A §194. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 397, §2 (NEW). 1983, c. 460, §2 (RP).



37-A §195. Project review (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 397, §2 (NEW). 1983, c. 460, §2 (RP).






Chapter 8: THE MILITARY BUREAU

37-A §201. Call of militia to suppress insurrection (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §202. Armed vessels to protect the coast (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 78, §201 (RPR). 1983, c. 460, §2 (RP).



37-A §203. Fresh pursuit by forces of other states (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §204. Registration during war; proclamations; hotel manager's duty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §310 (AMD). 1983, c. 460, §2 (RP).



37-A §205. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §206. Commander in Chief (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §207. Active service in National Guard or state military or naval forces (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §207-A. Human health emergencies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 679, §3 (NEW). 1975, c. 770, §207 (AMD). 1983, c. 460, §2 (RP).



37-A §208. Activation of unorganized militia (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §209. Unorganized militia mustered into service (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §210. Proclamation of state of insurrection (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §211. Civil or criminal liability; defense (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §212. Power of the Governor to organize staff (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §213. Staff (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §214. Adjutant General; assistant (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 275, (AMD). 1973, c. 585, §12 (AMD). 1973, c. 709, §§2,3 (AMD). 1973, c. 788, §200 (AMD). 1983, c. 460, §2 (RP).



37-A §215. Property and fiscal officer (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §216. Conflicts of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §217. Inspection of property purchased (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §218. Indebtedness contracted without authorization (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §219. Military Defense Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 604, §37 (RP).



37-A §219-A. Eminent domain (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §38 (NEW). 1983, c. 460, §2 (RP).



37-A §220. Armories; offices; duty of municipal officers to provide (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 788, §201 (AMD). 1977, c. 604, §§39-41 (AMD). 1977, c. 696, §311 (AMD). 1983, c. 460, §2 (RP).






Chapter 9: MILITIA

37-A §251. Composition (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §252. Exemption from military duty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §253. Enrollment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §254. Refusal to give information (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §312 (RPR). 1983, c. 460, §2 (RP).



37-A §255. Failure of assessors and clerks to perform duty; Governor may appoint others (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §313 (AMD). 1983, c. 460, §2 (RP).



37-A §256. Rules when called out by Governor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).






Chapter 11: NATIONAL GUARD

37-A §301. Composition (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 788, §202 (AMD). 1983, c. 460, §2 (RP).



37-A §302. Flag to be carried (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §303. Organization and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §304. New organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §305. National Guard Association (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §306. The Enlisted National Guard Association of the State of Maine (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 755, (NEW). 1983, c. 460, §2 (RP).






Chapter 13: NAVAL MILITIA

37-A §311. Composition (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §312. Organization and administration (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §313. Pay and allowances (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 788, §203 (RPR). 1983, c. 460, §2 (RP).



37-A §314. Authority, privileges and qualifications of officers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).






Chapter 15: STATE GUARD

37-A §351. Authority and name (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §352. Organization; rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §353. Active service; pay and allowances (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §354. Requisitions; armories; other buildings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §355. Use out of State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §356. Federal service (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §357. Enlistment of civil groups (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §358. Disqualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §359. Oath of office (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §360. Period of service (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).






Chapter 17: MILITARY PERSONNEL

Subchapter 1: COMMISSIONED OFFICERS

37-A §931. Appointments, commissions, vacancies, examinations, oaths (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §932. Discharge and retirement (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §933. Discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §934. Draft; exemption for prior service; contempt (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §314 (AMD). 1983, c. 460, §2 (RP).



37-A §935. Civilian cooks (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §936. Pay and allowance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §937. Special allowance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §938. Eligibility and amounts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1981, c. 650, §1 (AMD). 1983, c. 460, §2 (RP).









Chapter 19: MERIT AWARDS AND PRIZES

37-A §1001. Certificate of merit (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1002. Efficiency and marksmanship (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1003. Honorable service (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1004. Perfect attendance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).






Chapter 21: UNIFORMS AND EQUIPMENT

37-A §1051. Commissioned officers; exemption from attachment and distress (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1052. Uniform forbidden to unauthorized persons (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §315 (AMD). 1983, c. 460, §2 (RP).



37-A §1053. Equipment not to be sold (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1054. Sale of equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §316 (RPR). 1983, c. 460, §2 (RP).



37-A §1055. Repair of equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1056. Inspection and condemnation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1057. State equipment; obsolete patterns may be issued to municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1975, c. 771, §412 (AMD). 1983, c. 460, §2 (RP).



37-A §1058. Destruction of equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §317 (AMD). 1983, c. 460, §2 (RP).






Chapter 25: MISCELLANEOUS PROVISIONS

37-A §1101. Enlistment of minors into the Army (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §318 (RPR). 1983, c. 460, §2 (RP).



37-A §1102. Voluntary service forbidden unless authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1103. Notices for duty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1104. Special inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1105. Closing of liquor and ammunition stores (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1106. Permission to leave or enter State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1107. Other military organizations prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §319 (AMD). 1983, c. 460, §2 (RP).



37-A §1108. Right of way (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §320 (AMD). 1983, c. 460, §2 (RP).



37-A §1109. Bounds and limits of camps (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1110. Depriving members of employment; leave of absence from duties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §321 (AMD). 1983, c. 460, §2 (RP).



37-A §1111. Discrimination against members (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §322 (AMD). 1983, c. 460, §2 (RP).



37-A §1112. Discrimination in public places (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §323 (RPR). 1983, c. 460, §2 (RP).



37-A §1113. Molestation of members (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §324 (RPR). 1983, c. 460, §2 (RP).



37-A §1114. Prosecution of offenses before civil courts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 788, §204 (AMD). 1983, c. 460, §2 (RP).



37-A §1115. Neglect of civil officers to perform duties imposed on them (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §325 (RPR). 1983, c. 460, §2 (RP).



37-A §1116. Exemption from arrest (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1973, c. 788, §205 (AMD). 1983, c. 460, §2 (RP).



37-A §1117. Exemption from jury duty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1118. Military accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1119. Unauthorized use of certain badges (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §326 (RPR). 1983, c. 460, §2 (RP).



37-A §1120. Sale or purchase of military decorations prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 580, §1 (NEW). 1977, c. 696, §327 (RPR). 1983, c. 460, §2 (RP).






Chapter 27: MAINE CODE OF MILITARY JUSTICE

37-A §1301. Name (REALLOCATED FROM TITLE 25, SECTION 1301) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1301)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1302. Definitions (REPEALED) (REALLOCATED FROM TITLE 25, SECTION 1302)

(REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1302)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1979, c. 541, §A259 (AMD). 1983, c. 460, §2 (RP).



37-A §1303. Persons subject to code (REALLOCATED FROM TITLE 25, SECTION 1303) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1303)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1304. Fraudulent discharge (REALLOCATED FROM TITLE 25, SECTION 1304) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1304)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1305. Places where applicable (REALLOCATED FROM TITLE 25, SECTION 1305) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1305)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1306. State judge advocate (REALLOCATED FROM TITLE 25, SECTION 1306) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1306)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1307. Custody of persons (REALLOCATED FROM TITLE 25, SECTION 1307) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1307)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1308. Apprehension (REALLOCATED FROM TITLE 25, SECTION 1308) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1308)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1309. Arrest (REALLOCATED FROM TITLE 25, SECTION 1309) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1309)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1310. Accused must be informed of charges (REALLOCATED FROM TITLE 25, SECTION 1310) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1310)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1311. Confinement (REALLOCATED FROM TITLE 25, SECTION 1311) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1311)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1312. Report of persons held (REALLOCATED FROM TITLE 25, SECTION 1312) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1312)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1313. Application of U.S. Manual for Courts-Martial (REALLOCATED FROM TITLE 25, SECTION 1313) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1313)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1971, c. 622, §80 (AMD). 1983, c. 460, §2 (RP).



37-A §1314. Nonjudicial punishment (REALLOCATED FROM TITLE 25, SECTION 1314) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1314)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1315. Court-martial (REALLOCATED FROM TITLE 25, SECTION 1315) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1315)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1316. Sentences (REALLOCATED FROM TITLE 25, SECTION 1316) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1316)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1317. Jurisdiction (REALLOCATED FROM TITLE 25, SECTION 1317) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1317)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1318. Who may convene a court-martial (REALLOCATED FROM TITLE 25, SECTION 1318) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1318)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1319. Composition of court-martial (REALLOCATED FROM TITLE 25, SECTION 1319) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1319)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1320. Military judge (REALLOCATED FROM TITLE 25, SECTION 1320) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1320)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1981, c. 650, §2 (AMD). 1983, c. 460, §2 (RP).



37-A §1321. Counsel (REALLOCATED FROM TITLE 25, SECTION 1321) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1321)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1322. Court reporters (REALLOCATED FROM TITLE 25, SECTION 1322) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1322)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1323. Members of court-martial (REALLOCATED FROM TITLE 25, SECTION 1323) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1323)

(REPEALED)

SECTION HISTORY

1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1324. Pretrial procedures (REPEALED) (REALLOCATED FROM TITLE 25, SECTION 1324)

(REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1324)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1325. Limitation of charges (REALLOCATED FROM TITLE 25, SECTION 1325) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1325)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1326. Witnesses (REALLOCATED FROM TITLE 25, SECTION 1326) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1326)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1977, c. 696, §§328,329 (AMD). 1979, c. 541, §§A260,A261 (AMD). 1983, c. 460, §2 (RP).



37-A §1327. Prohibited punishment (REALLOCATED FROM TITLE 25, SECTION 1327) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1327)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1328. Limits of punishment (REALLOCATED FROM TITLE 25, SECTION 1328) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1328)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1329. Application of forfeitures (REALLOCATED FROM TITLE 25, SECTION 1329) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1329)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1330. Confinement (REALLOCATED FROM TITLE 25, SECTION 1330) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1330)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1331. Record of trial (REALLOCATED FROM TITLE 25, SECTION 1331) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1331)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1332. State judge advocate opinion (REALLOCATED FROM TITLE 25, SECTION 1332) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1332)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1333. Reconsideration (REALLOCATED FROM TITLE 25, SECTION 1333) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1333)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1334. Disapproval of findings in sentence (REALLOCATED FROM TITLE 25, SECTION 1334) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1334)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1335. Approval of findings and sentence (REALLOCATED FROM TITLE 25, SECTION 1335) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1335)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1336. Appeal (REALLOCATED FROM TITLE 25, SECTION 1336) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1336)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1337. Approval of Governor (REPEALED) (REALLOCATED FROM TITLE 25, SECTION 1337)

(REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1337)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1338. New trial (REALLOCATED FROM TITLE 25, SECTION 1338) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1338)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1339. Restoration of rights (REALLOCATED FROM TITLE 25, SECTION 1339) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1339)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1340. Included offenses (REALLOCATED FROM TITLE 25, SECTION 1340) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1340)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1341. Attempts (REALLOCATED FROM TITLE 25, SECTION 1341) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1341)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1342. Conspiracy (REALLOCATED FROM TITLE 25, SECTION 1342) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1342)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1343. Absent without leave (REALLOCATED FROM TITLE 25, SECTION 1343) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1343)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1344. Failure to go to place of duty (REPEALED) (REALLOCATED FROM TITLE 25, SECTION 1344)

(REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1344)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1345. Missing movement (REALLOCATED FROM TITLE 25, SECTION 1345) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1345)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1346. Disrespect to officer (REALLOCATED FROM TITLE 25, SECTION 1346) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1346)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1347. Striking officer (REALLOCATED FROM TITLE 25, SECTION 1347) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1347)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1348. Striking noncommissioned officer (REALLOCATED FROM TITLE 25, SECTION 1348) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1348)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1349. Failure to obey order (REALLOCATED FROM TITLE 25, SECTION 1349) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1349)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1350. Mutiny (REALLOCATED FROM TITLE 25, SECTION 1350) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1350)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1351. Breaking arrest (REALLOCATED FROM TITLE 25, SECTION 1351) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1351)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1352. Under influence of alcohol or drugs on duty (REALLOCATED FROM TITLE 25, SECTION 1352) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1352)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1353. Sentinels (REALLOCATED FROM TITLE 25, SECTION 1353) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1353)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1354. Feigning illness to avoid duty (REALLOCATED FROM TITLE 25, SECTION 1354) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1354)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).



37-A §1355. False testimony (REALLOCATED FROM TITLE 25, SECTION 1355) (REPEALED)

(REALLOCATED FROM TITLE 25, SECTION 1355)

(REPEALED)

SECTION HISTORY

1971, c. 279, §1 (NEW). 1971, c. 580, §3 (RAL). 1983, c. 460, §2 (RP).






Chapter 28: MAINE VETERANS HOME

37-A §1401. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 562, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1402. Board of trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 562, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1403. Duties of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 562, §1 (NEW). 1977, c. 694, §§745,746 (AMD). 1983, c. 460, §2 (RP).



37-A §1404. Administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 562, §1 (NEW). 1979, c. 724, §1 (RPR). 1983, c. 460, §2 (RP).



37-A §1405. Admission of members (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 562, §1 (NEW). 1981, c. 650, §3 (AMD). 1983, c. 460, §2 (RP).



37-A §1406. Charges to members (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 562, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1407. Donations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 562, §1 (NEW). 1979, c. 724, §2 (RP).



37-A §1407-A. Public body corporate; powers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 724, §3 (NEW). 1983, c. 460, §2 (RP).



37-A §1408. Custodian of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 562, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1409. Continuous fund (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 562, §1 (NEW). 1979, c. 724, §4 (AMD). 1983, c. 460, §2 (RP).



37-A §1410. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 562, §1 (NEW). 1983, c. 460, §2 (RP).



37-A §1411. Compensation of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 562, §1 (NEW). 1983, c. 460, §2 (RP).












TITLE 37-B: DEFENSE, VETERANS AND EMERGENCY MANAGEMENT (HEADING: PL 1997, c. 455, @9 (rpr))

Chapter 1: GENERAL PROVISIONS - ORGANIZATION

37-B §1. Purpose

The Department of Defense, Veterans and Emergency Management, as previously established and referred to in this Title as the "department," shall coordinate and improve the discharge of the State Government's responsibility for military affairs, veterans' services and emergency management matters. [2001, c. 614, §2 (AMD); 2001, c. 662, §13 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1997, c. 455, §31 (AMD). 2001, c. 614, §2 (AMD). 2001, c. 662, §13 (AMD).



37-B §2. Composition

The department consists of the following: [1997, c. 455, §10 (AMD).]

1. Military Bureau. The Military Bureau;

[ 1983, c. 460, §3 (NEW) .]

2. Maine Emergency Management Agency. The Maine Emergency Management Agency; and

[ 1987, c. 370, §11 (AMD) .]

3. Bureau of Maine Veterans' Services. The Bureau of Maine Veterans' Services.

[ 1997, c. 455, §11 (AMD) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 370, §§10,11 (AMD). 1991, c. 626, §5 (AMD). 1997, c. 455, §§10,11 (AMD).



37-B §3. Commissioner; Deputy Adjutant General

1. Adjutant General. The Adjutant General shall be the Commissioner of Defense, Veterans and Emergency Management and shall:

A. Be appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over veterans' affairs and confirmation by the Legislature and serve at the pleasure of the Governor; [1995, c. 302, §1 (AMD).]

B. Not hold a grade above major general; [1983, c. 460, §3 (NEW).]

C. Satisfy the requirements of section 107; and [1983, c. 460, §3 (NEW).]

D. Have the following powers and duties.

(1) The Adjutant General shall administer the department subordinate only to the Governor.

(2) The Adjutant General shall establish methods of administration consistent with the law necessary for the efficient operation of the department.

(3) The Adjutant General may prepare a budget for the department.

(4) The Adjutant General may transfer personnel from one bureau to another within the department.

(5) The Adjutant General shall supervise the preparation of all state informational reports required by the federal military establishment.

(6) The Adjutant General shall keep an accurate account of expenses incurred and, in accordance with Title 5, sections 43 to 46, make a full report to the Governor as to the condition of the military forces, and as to all business transactions of the Military Bureau, including detailed statements of expenditures for military purposes.

(7) The Adjutant General is responsible for the custody, care and repair of all military property belonging to or issued to the State for the military forces and shall dispose of military property belonging to the State that is unserviceable. The Adjutant General shall account for and deposit the proceeds from that disposal with the Treasurer of State, who shall credit them to the Capital Repair, Maintenance, Construction and Acquisition Account of the Military Bureau.

(8) The Adjutant General may sell for cash to officers of the state military forces, for their official use, and to organizations of the state military forces, any military or naval property that is the property of the State. The Adjutant General shall, with an annual report, render to the Governor an accurate account of the sales and deposit the proceeds of the sales with the Treasurer of State, who shall credit them to the General Fund.

(9) The Adjutant General shall represent the state military forces for the purpose of establishing the relationship between the federal military establishment and the various state military staff departments.

(10) The Adjutant General shall accept, receive and administer federal funds for and on behalf of the State that are available for military purposes or that would further the intent and specific purposes of this chapter and chapter 3. The Adjutant General shall provide the personnel, supplies, services and matching funds required by a federal cost-sharing arrangement pursuant to 31 United States Code, Chapters 63 and 65 (2013); 32 United States Code (2013); and National Guard Regulation 5-1 (2010). The Adjutant General shall receive funds and property and an accounting for all expenditures and property acquired through such a federal cost-sharing arrangement and make returns and reports concerning those expenditures and that property as required by such a federal cost-sharing arrangement.

(11) The Adjutant General shall acquire, construct, operate and maintain military facilities necessary to comply with this Title and Title 32 of the United States Code and shall operate and maintain facilities now within or hereafter coming within the jurisdiction of the Military Bureau.

(12) The Adjutant General may adopt rules pertaining to compliance with state and federal contracting requirements, subject to Title 5, chapter 375. Those rules must provide for approval of contracts by the appropriate state agency.

(13) The Adjutant General shall allocate and supervise any funds made available by the Legislature to the Civil Air Patrol.

(14) The Adjutant General shall report at the beginning of each biennium to the joint standing committee of the Legislature having jurisdiction over veterans' affairs on any recommended changes or modifications to the laws governing veterans' affairs, particularly as those changes or modifications relate to changes in federal veterans' laws. The report must include information on the status of communications with the United States Department of Veterans Affairs regarding the potential health risks to and the potential disabilities of veterans who as members of the Maine National Guard were exposed to environmental hazards at the Canadian military support base in Gagetown, New Brunswick, Canada.

(15) The Adjutant General may receive personal property from the United States Department of Defense that the Secretary of Defense has determined is suitable for use by agencies in law enforcement activities, including counter-drug activities, and in excess of the needs of the Department of Defense pursuant to 10 United States Code, Section 2576a, and transfer ownership of that personal property to state, county and municipal law enforcement agencies notwithstanding any other provision of law. The Adjutant General may receive excess personal property from the United States Department of Defense for use by the department, notwithstanding any other provision of law.

(16) The Adjutant General may establish a science, mathematics and technology education improvement program for schoolchildren known as the STARBASE Program. The Adjutant General may accept financial assistance and in-kind assistance, advances, grants, gifts, contributions and other forms of financial assistance from the Federal Government or other public body or from other sources, public or private, to implement the STARBASE Program. The Adjutant General may employ a director and other employees, permanent or temporary, to operate the STARBASE Program.

(17) The Adjutant General shall establish a system, to be administered by the Director of the Bureau of Maine Veterans' Services, to express formally condolence and appreciation to the closest surviving family members of members of the United States Armed Forces who, since September 11, 2001, are killed in action or die as a consequence of injuries that result in the award of a Purple Heart medal. In accordance with the existing criteria of the department for the awarding of gold star medals, this system must provide for the Adjutant General to issue up to 3 gold star medals to family members who reside in the State, one to the spouse of the deceased service member and one to the parents of the service member. If the parents of the service member are divorced, the Adjutant General may issue one medal to each parent. If the service member has no surviving spouse or parents or if they live outside of the State, the Adjutant General may issue a gold star medal to the service member's next of kin, as reported to the department, who resides in the State.

(18) The Adjutant General may establish a National Guard Youth Challenge Program consistent with 32 United States Code, Section 509 (1990). The Adjutant General may accept financial assistance from the Federal Government or other public body or from other sources, public and private, to implement the National Guard Youth Challenge Program. The Adjutant General may employ a director and other employees, permanent or temporary, to operate the program.

(19) The Adjutant General may execute cooperative agreements for purposes described or defined by this Title and other arrangements necessary to operate the department.

(20) The Adjutant General shall act as the Governor's homeland security advisor. [2013, c. 469, §1 (AMD); 2013, c. 569, §2 (AMD).]

[ 2013, c. 469, §1 (AMD); 2013, c. 569, §2 (AMD) .]

2. Deputy Adjutant General. The Deputy Adjutant General has all the military-related powers, responsibilities and duties of the Adjutant General if the Adjutant General is unable to act or, if the office is vacant, until the vacancy is filled by the Governor, as provided by law. The Deputy Adjutant General may perform other military duties of the Adjutant General as assigned by the Adjutant General or the Governor.

[ 1995, c. 196, Pt. C, §1 (AMD) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §2 (AMD). 1991, c. 376, §62 (AMD). 1995, c. 196, §C1 (AMD). 1995, c. 302, §1 (AMD). 1995, c. 684, §1 (AMD). 1997, c. 455, §32 (AMD). 1999, c. 401, §K2 (AMD). 1999, c. 565, §1 (AMD). 2001, c. 662, §14 (AMD). 2003, c. 404, §2 (AMD). 2003, c. 590, §1 (AMD). 2007, c. 461, §1 (AMD). 2011, c. 112, §1 (AMD). 2013, c. 251, §1 (AMD). 2013, c. 469, §1 (AMD). 2013, c. 569, §2 (AMD).



37-B §4. Directors of bureaus

1. Bureau of Maine Veterans' Services. The Director of the Bureau of Maine Veterans' Services is appointed by the commissioner and serves at the pleasure of the commissioner.

[ 2013, c. 251, §2 (NEW) .]

2. Maine Emergency Management Agency. The Director of the Maine Emergency Management Agency is appointed by the Governor upon the recommendation of the commissioner, reports administratively to the commissioner and serves at the pleasure of the Governor.

[ 2013, c. 251, §2 (NEW) .]

The Director of the Bureau of Maine Veterans' Services and the Director of the Maine Emergency Management Agency shall perform civilian duties as assigned by the commissioner or Governor. [2013, c. 251, §2 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 634, §3 (RPR). 1989, c. 502, §A138 (AMD). 1989, c. 878, §F6 (AMD). 1991, c. 376, §63 (AMD). 1991, c. 626, §6 (AMD). 1993, c. 694, §1 (AMD). 1997, c. 455, §12 (AMD). 1997, c. 643, §Q5 (AMD). 2013, c. 251, §2 (RPR).



37-B §5. Deputy commissioner

The commissioner may appoint a deputy commissioner and assign duties and delegate authority to the deputy commissioner as considered appropriate by the commissioner or Governor. The deputy commissioner serves at the pleasure of the commissioner. [1997, c. 643, Pt. Q, §6 (NEW).]

SECTION HISTORY

1997, c. 643, §Q6 (NEW).



37-B §6. Issuance of free day use pass and licenses (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 268, §3 (NEW). 2009, c. 220, §3 (AMD). 2009, c. 220, §5 (AFF). 2009, c. 440, §3 (RP).



37-B §7. Issuance of free day use pass to active military personnel

The Commissioner of Defense, Veterans and Emergency Management, in accordance with a memorandum of agreement entered into with the Commissioner of Agriculture, Conservation and Forestry and this section, shall issue a free day use pass to state parks and historic sites to eligible active duty military personnel. [2009, c. 220, §4 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

1. Eligibility. The Department of Defense, Veterans and Emergency Management shall determine, based on an examination of an individual's military identification, whether the following criteria are met:

A. The person’s home of residence is this State; and [2009, c. 220, §4 (NEW).]

B. The person is serving in an enlisted grade in the armed forces as defined in 10 United States Code, Section 101(a)(4). [2009, c. 220, §4 (NEW).]

[ 2009, c. 220, §4 (NEW) .]

2. Duration of passes. A pass issued in accordance with this section is valid for 12 months from the date of issuance and may be renewed upon verification of continuing eligibility.

[ 2009, c. 220, §4 (NEW) .]

3. Responsibilities of commissioner. The Commissioner of Defense, Veterans and Emergency Management shall identify a point of contact within the department to issue passes in accordance with this section and the memorandum of agreement entered into with the Commissioner of Agriculture, Conservation and Forestry. The Commissioner of Defense, Veterans and Emergency Management shall periodically report to the Department of Agriculture, Conservation and Forestry with a listing of the names and addresses of all persons receiving passes to state parks and historic sites and the expiration dates for those passes.

[ 2009, c. 440, §4 (AMD); 2011, c. 657, Pt. W, §§5, 6 (REV) .]

SECTION HISTORY

2009, c. 220, §4 (NEW). 2009, c. 440, §4 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV).



37-B §8. Issuance of free day use pass to veterans

The Commissioner of Defense, Veterans and Emergency Management, in accordance with a memorandum of agreement entered into with the Commissioner of Agriculture, Conservation and Forestry and this section, shall issue a free day use pass to state parks and historic sites to eligible veterans. [2009, c. 440, §5 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

1. Eligibility. The Department of Defense, Veterans and Emergency Management shall determine, based on an examination of an individual's discharge certificate from active duty services, also known as the DD214, whether the following criteria are met:

A. The person is a resident of this State; and [2009, c. 440, §5 (NEW).]

B. The person received an honorable discharge or general discharge under honorable conditions. [2009, c. 440, §5 (NEW).]

[ 2009, c. 440, §5 (NEW) .]

2. Responsibilities of commissioner. The Commissioner of Defense, Veterans and Emergency Management shall identify a point of contact within the department to issue passes in accordance with this section, Title 12, section 1819-A and the memorandum of agreement entered into with the Commissioner of Agriculture, Conservation and Forestry. The Commissioner of Defense, Veterans and Emergency Management shall periodically report to the Department of Agriculture, Conservation and Forestry with a listing of the names and addresses of all persons receiving passes to state parks and historic sites and the beginning dates for those passes. A pass issued under this section does not expire and is valid for the lifetime of the holder.

[ 2009, c. 440, §5 (NEW); 2011, c. 657, Pt. W, §§5, 6 (REV) .]

SECTION HISTORY

2009, c. 440, §5 (NEW). 2011, c. 657, Pt. W, §§5, 6 (REV).



37-B §9. Issuance of free fishing license and free hunting license to veterans (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 440, §6 (NEW). MRSA T. 37-B, §9, sub-§4 (RP).



37-B §10. Report by Adjutant General

The President of the Senate and the Speaker of the House of Representatives may invite the Adjutant General to appear in February of each year before a joint session of the Legislature to address the Legislature on defense, veterans' services and emergency management matters and such other matters as the Adjutant General desires to bring to the attention of the Legislature. [2011, c. 472, §1 (NEW).]

SECTION HISTORY

2011, c. 472, §1 (NEW).



37-B §11. Information of dependents

1. Confidentiality; exceptions. Any personally identifying information obtained by the State under this Title concerning a dependent of a member of the United States Armed Forces or state military forces who is deployed out of state is confidential and may not be disclosed except:

A. By written consent of the subject of the information or, if the subject of the information is less than 18 years of age, a parent or guardian of the subject; [2015, c. 295, §2 (NEW).]

B. By court order; [2015, c. 295, §2 (NEW).]

C. For criminal justice purposes; or [2015, c. 295, §2 (NEW).]

D. For official purposes of the department or the United States Department of Veterans Affairs. [2015, c. 295, §2 (NEW).]

[ 2015, c. 295, §2 (NEW) .]

2. Dependent. For the purposes of this section, "dependent" has the same meaning as in 10 United States Code, Section 1072.

[ 2015, c. 295, §2 (NEW) .]

SECTION HISTORY

2015, c. 295, §2 (NEW).






Chapter 3: MILITARY BUREAU

Subchapter 1: ORGANIZATION OF STATE MILITARY FORCES

37-B §101. Purpose

The Military Bureau has jurisdiction over and responsibility for the administration of the state military forces and the Maine Military Authority. [2003, c. 342, §1 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2003, c. 342, §1 (AMD).



37-B §101-A. Definitions

1. Active state service. As used in this Title, "active state service" means all military duty performed as a member of the state military forces pursuant to this Title or the United States Code, Title 32.

[ 1995, c. 196, Pt. B, §1 (AMD) .]

2. Military forces. "Military forces" means the state military forces, as defined in section 102.

[ 1987, c. 230, §1 (NEW) .]

SECTION HISTORY

1987, c. 230, §1 (NEW). 1995, c. 196, §B1 (AMD).



37-B §102. Composition

1. State military forces. The state military forces shall consist of:

A. The Maine Army National Guard and the Maine Air National Guard, referred to in this Title as the "National Guard," when either or both are not in federal service, but not the Maine Military Authority; and [2003, c. 342, §2 (AMD).]

B. The militia, the naval militia and the Maine State Guard when and if organized by direction of the Governor pursuant to the authority set forth in subchapter IV. [2001, c. 662, §15 (AMD).]

[ 2003, c. 342, §2 (AMD) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §15 (AMD). 2003, c. 342, §2 (AMD).



37-B §103. Commander in Chief

The Governor shall be the constitutional Commander in Chief of the military forces of the State, except for components thereof which may, at times, be in the service of the United States. It shall be the duty of the Governor as Commander in Chief to prescribe orders, rules and other administrative procedures necessary to maintain the standard of organization and armament for the state military forces required by the laws and regulations of the United States. Subject to regulations prescribed by the federal military establishment, the Governor shall establish administrative procedures necessary to insure that adequate numbers of officers, warrant officers and enlisted men are appointed, commissioned and enlisted into the state military forces. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §104. Governor's military staff

The military staff of the Governor as Commander in Chief consists of: [2001, c. 662, §16 (AMD).]

1. Adjutant General. The Adjutant General, who is chief of staff;

[ 2001, c. 662, §16 (AMD) .]

2. Senior staff officers. The senior officer on duty with each of the staff sections organized under section 105; and

[ 1983, c. 460, §3 (NEW) .]

3. Other staff officers. Other staff officers as appointed from time to time

[ 2001, c. 662, §16 (AMD) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §16 (AMD).



37-B §105. Staff organization

The Governor may create, organize, abolish or reorganize staff sections that the Governor determines necessary to provide for the National Guard, other state military forces and the Maine Military Authority and appoint staff officers necessary to provide for the operation of the staff sections. Officers of those sections shall perform the duties required of them by law and those other duties not inconsistent with the laws of the State that correspond to the duties performed by officers in corresponding staff sections in the federal military establishment. [2003, c. 646, §4 (AMD).]

1. Personnel.

[ 1993, c. 680, Pt. A, §32 (RP) .]

2. Contracts, leases, agreements, authorizations, notes or bonds.

[ 1993, c. 680, Pt. A, §32 (RP) .]

3. Maine Veterans' Home Bonding Authority.

[ 1993, c. 680, Pt. A, §32 (RP) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 370, §12 (AMD). 1993, c. 680, §A32 (RPR). 2003, c. 646, §4 (AMD).



37-B §106. Assistant adjutants general

The Adjutant General may, subject to the approval of the Governor, appoint an assistant adjutant general for the Maine Army National Guard and an assistant adjutant general for the Maine Air National Guard, each with the qualifications set forth in section 107, who may hold the grade of brigadier general and shall serve at the pleasure of the Adjutant General. The assistant adjutant general for the Maine Army National Guard shall be responsible for the general supervision of training and administration of the Maine Army National Guard and the assistant adjutant general for the Maine Air National Guard shall be responsible for the general supervision of training and administration of the Maine Air National Guard. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §107. Qualifications for appointment of Adjutant General and assistant adjutant general

A person appointed Adjutant General or assistant adjutant general must have attained the federally recognized rank of Colonel in the Maine National Guard and meet the criteria for federal recognition as a General Officer for either the United States Army National Guard or the United States Air National Guard as prescribed by federal service regulations. [2011, c. 112, §2 (AMD).]

1. Hold commission.

[ 1999, c. 291, §1 (RP) .]

2. Service.

[ 1999, c. 291, §1 (RP) .]

3. Meet federal criteria for recognition.

[ 1999, c. 291, §1 (RP) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §3 (AMD). 1999, c. 291, §1 (RPR). 2011, c. 112, §2 (AMD).



37-B §108. Designation of Deputy Adjutant General

The assistant adjutant general for the Maine Army National Guard or the assistant adjutant general for the Maine Air National Guard may be appointed as Deputy Adjutant General. The Deputy Adjutant General has all the military related powers, responsibilities and duties of the Adjutant General if the Adjutant General is unable to act, or in case of a vacancy in the office of the Adjutant General until the vacancy is filled by the Governor, as provided by law. The Deputy Adjutant General may also perform other military duties of the Adjutant General as assigned by the Adjutant General or the Governor. [1991, c. 376, §64 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 512, §1 (RPR). 1991, c. 376, §64 (AMD).



37-B §109. Deputy Adjutant General as bureau director (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 634, §4 (RP).



37-B §110. Other staff; aides-de-camp (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §17 (RP).



37-B §110-A. Honorary military staff

The honorary military staff may consist of not more than 11 aides-de-camp commissioned by the Governor to serve during the Governor's term. Honorably discharged officers or enlisted personnel who served in the Army, Air Force, Navy, Coast Guard or Marine Corps during any war and who are not members of the state military forces may be appointed as aides-de-camp with the rank of colonel. One may be a naval aide with the rank of captain and one may be an Air Force aide with the rank of colonel. Aides-de-camp may be detailed from the commissioned officers of the state military forces, but officers so detailed may not be relieved from their regular duties, except when on duty with the Commander in Chief. [2001, c. 662, §18 (NEW).]

SECTION HISTORY

2001, c. 662, §18 (NEW).



37-B §111. Enlisted personnel

As used in this chapter, "enlisted man" or "enlisted men" means enlisted personnel, male or female. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §112. Joint Force Headquarters

The Adjutant General shall organize a staff to be called the Joint Force Headquarters. It shall command, control and supervise Army and Air National Guard units employed in support of civil authorities in the protection of life, property and preservation of peace, order and public safety under competent orders of state authorities. In the event of mobilization of some or all Army and Air National Guard units by the President of the United States, it shall assist the State in organizing and training a militia, if required, perform command and control functions in support of civil authorities, as directed, and prepare to reconstitute the Army National Guard and Air National Guard when units are relieved from federal service. It must be commanded by a federally recognized officer who may be the Adjutant General or an Assistant Adjutant General. [2013, c. 251, §3 (AMD).]

SECTION HISTORY

1985, c. 16, (NEW). 2001, c. 662, §19 (AMD). 2013, c. 251, §3 (AMD).






Subchapter 2: ADMINISTRATION

37-B §141. Military Bureau accounts; Military Fund

All military accounts, unless otherwise specially provided by law, shall be approved by the person authorized to contract the accounts and transmitted to the Adjutant General for his examination and approval. They shall then be presented to the State Controller. [1983, c. 460, §3 (NEW).]

For the current expenses of the state military forces, there shall be appropriated biennially a sum known as the "Military Fund" which is necessary for the proper administration of the Military Bureau. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §142. Military personnel; appointment of officers; enlistment of enlisted personnel

Except as otherwise provided in this chapter, the qualifications for appointment of officers and enlistment of enlisted personnel and the procedures for promoting, transferring, discharging, equipping, uniforming and training personnel of the state military force shall be consistent with federal laws and regulations prescribed for the National Guard. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §143. Pay and allowances

1. Pay and allowances. Members of the Maine National Guard ordered to active state service under this Title, except under section 150, are entitled to receive at least the same pay and allowance as would be payable to those persons from the United States Armed Forces. The member's pay, except for that pay of those members serving under section 150, must include a minimum pay based upon at least 12 hours a day at the state minimum wage.

[ 1997, c. 455, §13 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §4 (AMD). 1997, c. 455, §13 (RPR).



37-B §144. Civilian employees

The Commander in Chief may authorize the employment of civilian personnel in organizations in which there are vacancies of necessary personnel when the organizations are on duty under his orders or are called upon in aid of civil authorities. These civilian personnel, during this employment, are subject to the laws and regulations for the government of the state military forces and shall receive pay commensurate with these duties. [1983, c. 594, §5 (RPR).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §5 (RPR).



37-B §145. Property and fiscal officer

The Governor shall, subject to the approval of the United States Secretary of the Army or the United States Secretary of the Air Force, designate a qualified commissioned officer of the Maine National Guard to be the United States property and fiscal officer. [1983, c. 460, §3 (NEW).]

1. Status; United States property and fiscal officer. The status of the United States property and fiscal officer shall be that of a National Guard commissioned officer of the Army or Air Force, as appropriate, on extended active duty and detailed with the United States Department of Defense, National Guard Bureau for administrative purposes.

[ 1983, c. 460, §3 (NEW) .]

2. Bond. The United States property and fiscal officer shall give a bond to the United States for the faithful performance of his duties and for the safekeeping and proper disposition of federal property and funds entrusted to his care. The amount of the bond shall be determined by the United States Secretary of the Army or the United States Secretary of the Air Force.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §146. Property purchase

1. Conflict of interest. No officer authorized to make purchases or sales of military property may be personally interested, directly or indirectly, in the purchase or sale of the property; nor may an officer take pay other than that allowed by law for negotiating or transacting the business of his office.

[ 1983, c. 460, §3 (NEW) .]

2. Inspection of property. All property purchased under the authority of this chapter shall be inspected by an officer designated by the Adjutant General. No payment may be made for the property until the inspecting officer certifies that the property is of the kind and quality specified in the contract of purchase.

[ 1983, c. 460, §3 (NEW) .]

3. Indebtedness contracted without authorization. No officer or enlisted member may contract or authorize the contracting of any indebtedness on behalf of the State, unless expressly authorized to do so.

[ 2001, c. 662, §20 (AMD) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §20 (AMD).



37-B §147. Retired officers and retired list

Officers are retired from the state military forces and placed on the retired list as follows. [2001, c. 662, §21 (AMD).]

1. Discharge. Any officer who accepts an appointment in the Army, Air Force, Navy, Marine Corps or Coast Guard of the United States, or who resigns from service, must receive an honorable discharge, only if:

A. That person is not under arrest or returned to a military court for any deficiency or delinquency; [2001, c. 662, §21 (AMD).]

B. That person is not indebted to the State in any manner; and [2001, c. 662, §21 (AMD).]

C. The accounts of that person for money and public property are correct. [2001, c. 662, §21 (AMD).]

[ 2001, c. 662, §21 (AMD) .]

2. Rights. Any person who has served as a commissioned officer in the state military forces for at least 9 years may, upon personal request, be placed upon the retired list. When placed upon the retired list, an officer must be given the highest rank that person held and federally recognized during the person's term of service. Retired officers are entitled to wear the uniform of the rank with which they were retired. No commissioned officer in the state military forces may be removed from office without the person's consent, except by sentence of a court-martial or by a board of officers in a manner prescribed by law.

[ 2003, c. 583, §5 (AMD) .]

3. Active state service. Whenever the occasion requires, the Governor, the Adjutant General or Deputy Adjutant General, with the individual's consent, may order to active state service any retired officer, warrant officer or enlisted person, with or without pay and allowances of that person's grade while performing the service.

[ 2001, c. 662, §21 (AMD) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1995, c. 196, §A1 (AMD). 2001, c. 662, §21 (AMD). 2003, c. 583, §5 (AMD).



37-B §148. Discharge

An enlisted person discharged from the state military forces shall receive a discharge in the form and with the classification prescribed for the federal military establishment. Discharges may be given prior to the expiration of periods of enlistment under these regulations, not inconsistent with those established by the national military establishment for the government of the National Guard, as the Governor may prescribe. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §149. New organizations

When authorized by the national military establishment, new organizations may be raised on petition to the Governor, or by his order. When the minimum number of persons required by law has been enlisted and notice thereof given to the Governor, he shall order an inspection to be made by an officer of the National Guard, and if it is found that the condition contemplated by law for federal recognition can be met by the new organization, the Governor shall appoint commissioned officers for the new unit and request an inspection to be made by an officer of the national military establishment with a view to federal recognition. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §150. Unauthorized volunteer service

A unit of the state military forces may not perform any voluntary active state service, unless authorized by express order of the Governor. [1995, c. 196, Pt. A, §2 (AMD).]

An officer, warrant officer or enlisted person or any retired officer, retired warrant officer or retired enlisted person of the state military forces may not perform any voluntary active state service, unless authorized by express order of the Governor, the Adjutant General or the Deputy Adjutant General. [1995, c. 196, Pt. A, §2 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1995, c. 196, §A2 (AMD).



37-B §151. Military Lodging Fund

The Military Bureau may operate and maintain lodging facilities for military personnel and collect a quarters fee on behalf of both the federal government and the Military Bureau. The fees will fund these lodging facilities. That portion of the fees due the Federal Government will be transferred to the United States Property and Fiscal Officer on a quarterly basis or as requested. Any balances remaining at the end of the fiscal year do not lapse but must be carried forward to be used for the purposes stated in this section. [1997, c. 455, §14 (AMD).]

SECTION HISTORY

1983, c. 594, §6 (NEW). 1997, c. 455, §14 (AMD).



37-B §152. Armory Rental Fund; authority to rent armories

1. Fund established. The Armory Rental Fund is established in the Military Bureau as a nonlapsing fund to assist in defraying the operation and maintenance expenses of the Military Bureau's state-owned facilities. Funds in the Armory Rental Fund are in addition to appropriations for these purposes made to the Military Fund.

[ 1995, c. 684, §2 (NEW); 1995, c. 684, §5 (AFF) .]

2. Rental proceeds. Except as provided in section 353, rental proceeds from the rental of armories under this section must be paid into the State Treasury and credited to the Armory Rental Fund to be used for operation and maintenance expenses at the various state-owned facilities of the Military Bureau. Rental proceeds credited to the Armory Rental Fund are in addition to the appropriations made for operation and maintenance expenses included for that purpose in the Military Fund.

[ 2003, c. 488, §1 (AMD); 2003, c. 488, §5 (AFF) .]

SECTION HISTORY

1995, c. 684, §2 (NEW). 1995, c. 684, §5 (AFF). 2003, c. 488, §1 (AMD). 2003, c. 488, §5 (AFF).



37-B §153. Authority to rent armories

The Military Bureau may rent armories for activities that do not conflict with the military training mission. [1995, c. 684, §2 (NEW).]

SECTION HISTORY

1995, c. 684, §2 (NEW).



37-B §154. Capital Repair, Maintenance, Construction and Acquisition Account

Except as provided in section 353, the Capital Repair, Maintenance, Construction and Acquisition Account is established in the Military Bureau as a nonlapsing fund to assist in defraying the capital repair, maintenance and construction of state-owned properties of the Military Bureau, as well as purchasing land for training sites. The bureau may not spend $500,000 or more for any single capital repair, maintenance or construction project or land acquisition unless that expenditure is approved in advance by the Legislature. Not later than January 1st of each odd-numbered year, the bureau shall submit a list to the Legislature that identifies the location, nature and cost of each planned capital repair, maintenance and construction project and land acquisition costing less than $500,000. [2013, c. 469, §2 (AMD).]

SECTION HISTORY

1995, c. 684, §2 (NEW). 2003, c. 488, §2 (AMD). 2003, c. 488, §5 (AFF). 2013, c. 469, §2 (AMD).



37-B §155. Reimbursement fund

The Maine National Guard may provide services in accordance with section 181-A, subsections 4 and 5 and section 183 for federal, state, county, regional and municipal governments and agencies and nongovernmental entities and may charge for those services. Except as provided in section 353, the fees collected must first be allocated for funding the cost of providing those services, and any remaining fees may be expended only within the Military Bureau. [2003, c. 488, §3 (AMD); 2003, c. 488, §5 (AFF).]

SECTION HISTORY

1997, c. 455, §15 (NEW). 2001, c. 353, §1 (AMD). 2003, c. 488, §3 (AMD). 2003, c. 488, §5 (AFF).



37-B §156. Loring Center of Excellence Operations and Maintenance Fund

The Loring Center of Excellence Operations and Maintenance Fund is established in the Military Bureau as a nonlapsing fund in order that the Commissioner of the Department of Defense, Veterans and Emergency Management may accept funds from the Department of Defense, Department of the Army, Department of the Air Force, Department of the Navy or the National Guard Bureau, or any instrumentality thereof, as necessary to carry out the purpose of any cooperative agreement between the Military Bureau and the Department of Defense, Department of the Army, Department of the Air Force, Department of the Navy or the National Guard Bureau, or any instrumentality thereof. The Treasurer of the State shall credit all interest on fund balances to the Loring Center of Excellence Operations and Maintenance Fund. [1999, c. 401, Pt. K, §3 (NEW); 2001, c. 374, §9 (AFF).]

SECTION HISTORY

1999, c. 401, §K3 (NEW). 2001, c. 374, §9 (AFF).



37-B §157. Maine Military Authority Enterprise Fund

1. Maine Military Authority Enterprise Fund; established. The Maine Military Authority Enterprise Fund is established to fund activities of the Maine Military Authority, established in section 391, including, but not limited to, the following:

A. Operating the Maine Readiness Sustainment Maintenance Center; and [2003, c. 646, §5 (NEW).]

B. Maintaining, rebuilding, repairing, storing and manufacturing equipment for the following:

(1) The State and its political subdivisions;

(2) The United States Department of the Army, Department of the Air Force, Department of the Navy and Department of Homeland Security; and

(3) Foreign governments working in conjunction with the foreign military sales program of the United States Department of Defense. [2003, c. 646, §5 (NEW).]

[ 2003, c. 646, §5 (NEW) .]

2. Maine Military Authority Enterprise Fund account. The Military Bureau shall establish, through the Department of Administrative and Financial Services, Bureau of Accounts and Control, the Maine Military Authority Enterprise Fund account. The funds deposited in the account include, but are not limited to, the following:

A. Appropriations made to the account; [2003, c. 646, §5 (NEW).]

B. Funds transferred to the account from within the department; [2003, c. 646, §5 (NEW).]

C. Funds received for the purposes stated in subsection 1, paragraph B; [2003, c. 646, §5 (NEW).]

D. Earnings from the fund from the Treasurer of State's cash pool; and [2003, c. 646, §5 (NEW).]

E. In accordance with applicable law, proceeds from the sale of vehicles and equipment under the administrative control of the Maine Military Authority by the state surplus property program in the Department of Administrative and Financial Services, Bureau of General Services. [2003, c. 646, §5 (NEW).]

[ 2003, c. 646, §5 (NEW) .]

3. Receive revenue; expend proceeds. The Adjutant General may receive operating revenues of the Maine Military Authority and expend those proceeds in accordance with section 399.

[ 2003, c. 646, §5 (NEW) .]

4. Fund flexibility and adjustments. Notwithstanding the provisions of Title 5, section 1585, in order to provide sufficient flexibility to adjust to market forces, adjustments to the Maine Military Authority Enterprise Fund may be made through financial orders recommended to the Governor by the State Budget Officer.

[ 2005, c. 12, Pt. MMM, §1 (NEW) .]

5. No obligation of state funds. If revenues or other sources of operating funds are not sufficient or available as anticipated for the Maine Military Authority Enterprise Fund, there is no obligation to provide state funds.

[ 2005, c. 12, Pt. MMM, §1 (NEW) .]

6. Quarterly reports. The Maine Military Authority shall provide quarterly financial statements regarding the Maine Military Authority Enterprise Fund in a format prescribed by the State Controller to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over the Maine Military Authority.

[ 2005, c. 12, Pt. MMM, §1 (NEW) .]

SECTION HISTORY

2001, c. 374, §7 (NEW). 2003, c. 646, §5 (RPR). 2005, c. 12, §MMM1 (AMD).



37-B §158. Maine Military Family Relief Fund

The Maine Military Family Relief Fund, referred to in this section as "the fund," is established as a nonlapsing fund in the department administered according to rules adopted by the Adjutant General. The Adjutant General is authorized to award loans and grants from the fund for emergencies and other special needs to members or families of members of the Maine National Guard or residents of the State who are members or families of members of the Reserves of the Armed Forces of the United States and to distribute funds to a statewide nonprofit organization established for the purpose of providing assistance to members or families of members of the Maine National Guard or residents of the State who are members or families of members of the Reserves of the Armed Forces of the United States. The Military Bureau shall adopt rules establishing eligibility criteria for the loans and grants. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 424, Pt. A, §29 (AMD).]

1. We Support Our Troops Advisory Board.

[ 2011, c. 344, §33 (RP) .]

SECTION HISTORY

2003, c. 703, §2 (NEW). 2009, c. 481, §6 (AMD). 2011, c. 344, §33 (AMD). 2013, c. 424, Pt. A, §29 (AMD).






Subchapter 3: ACTIVATION OF STATE MILITARY FORCES

37-B §181. Authority to activate (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1989, c. 850, §4 (AMD). 1995, c. 600, §1 (RP).



37-B §181-A. Authority to activate

1. By order of the Governor. The Governor may order members of the state military forces to active state service in the case of, or imminent danger of, insurrection, invasion, tumult, riot, conspiracy to commit a felony or threat of violence to persons or property or upon the reasonable apprehension thereof; or for the safety of the inhabitants of this State; or, in the case of actual or imminent public disaster, to the aid of any civil authority.

[ 1995, c. 600, §2 (NEW) .]

2. By order of a justice or sheriff. In case of, or in the event of imminent danger of, insurrection, invasion, tumult, riot or conspiracy to commit a felony, to offer violence to persons or property or by force to break the laws of this State or the United States, a Justice of the Supreme Judicial Court or a Justice of the Superior Court or a county sheriff may request in writing aid from a commanding officer in the state military forces. The commanding officer to whom the request is made shall order out, in aid of the civil authorities, all or part of the military forces under that commanding officer's command and shall immediately report to the Adjutant General and to that commanding officer's military superior for further instructions. The commanding officer may receive only general directions from the civil authority requesting the aid and remains strictly responsible to the commanding officer's military superior for the manner in which the troops are used to accomplish the desired end.

[ 1995, c. 600, §2 (NEW) .]

3. Upon request of local officials. In the event of an emergency requiring immediate action, the commanding officer, upon written request of the mayor of a city, the municipal officers of a town or a municipality, may order out, for the defense or protection of the community, the forces under the commanding officer's command or any part of those forces. The commanding officer shall immediately report to the Adjutant General and to the commanding officer's immediate commanding officer for further instructions.

[ 1995, c. 600, §2 (NEW) .]

4. Drug enforcement duties. The Governor may order Maine National Guard members to active state service to support federal drug enforcement operations under the National Defense Authorization Act of 1989. The Maine National Guard may receive forfeited money and assets seized through federal counter-drug activities in which members of the Maine National Guard participated. The Maine National Guard must use money or assets acquired pursuant to this subsection in support of counter-drug activities. For purposes of this subsection, "counter-drug activities" means activities that are intended to reduce the supply or use of illegal drugs in the State.

[ 2015, c. 120, §1 (AMD) .]

5. Military duty by consent. The Governor, or the Governor's designee, may order a member of the Maine National Guard, with that member's consent, to perform active state service of any nature.

[ 1995, c. 600, §2 (NEW) .]

SECTION HISTORY

1995, c. 600, §2 (NEW). 2015, c. 120, §1 (AMD).



37-B §182. Proclamation of state of insurrection

Whenever any portion of the state military forces is activated in aid of civilian authority and if, in the Governor's judgment, the maintenance of law and order will thereby be promoted, the Governor, by proclamation, may declare the county or municipality receiving the assistance, or any specified portion or combination, to be in a state of insurrection. [1995, c. 600, §3 (AMD).]

In the event of a proclamation of insurrection, and without limiting any other powers of the Governor, whether inherent or conferred by other existing laws, the Governor may issue rules under the emergency rule-making provisions of the Maine Administrative Procedure Act, Title 5, section 8054 that are reasonable under the circumstances to avert additional damage, destruction, injury or loss of life, including, but not limited to, emergency rules for curfews, the deployment of emergency medical supplies and facilities, evacuations, the closing of liquor, arms, ammunition, explosives or other stores and facilities, access roads, temporary detours and other things, whether of a same or a different nature. [1995, c. 600, §3 (AMD).]

In the event of the call up of military forces, pursuant to section 181-A, subsection 1, and without limiting any powers expressly and inherently possessed by or otherwise vested in the Governor as Commander in Chief, the Governor or Adjutant General, as the Governor's designee, may petition any Superior Court for ex parte temporary restraining orders to restrain unlawful interference with efforts to maintain peace or preserve life and property. The court may grant appropriate temporary relief. Upon issuance of the order, the Governor shall cause prompt notice of the order and its effect to be broadcast, posted, announced or otherwise publicized so as to reach the persons effected. Any person aggrieved by the order is entitled at any time it is in effect to bring a motion for vacating the order. The motion must lie in the court from which the order was issued and the moving parties shall serve notice of the motion upon the Governor concurrent with it being filed, but, until vacated, the order remains effective according to its terms. [1995, c. 600, §3 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §7 (AMD). 1995, c. 600, §3 (AMD).



37-B §183. Human health emergencies

Personnel and equipment of the Maine National Guard may be employed in the case of human health emergencies. [1995, c. 600, §4 (AMD).]

1. Activation of Maine National Guard. In the event of illness, injury, missing persons or loss of life, creating an emergency that requires specialized personnel or equipment of the Maine National Guard to prevent human suffering, increased health risk or loss of life, the Governor or the Governor's designee may order into active state service the necessary personnel and equipment of the Maine National Guard. Human health emergencies may include medical evacuation and search and rescue under Title 6, section 303 and Title 12, section 10105, which may include providing emergency helicopter airlift service. Any person ordered into active state service, for the purposes of this subsection, is considered a state employee for purposes of the Maine Tort Claims Act and that person's liability is limited by that Act.

[ 2003, c. 414, Pt. B, §69 (AMD); 2003, c. 614, §9 (AFF) .]

2. Immunity from civil liability. In addition to all existing tort immunities enumerated in the Maine Tort Claims Act any person ordered into active state service, for the purposes of this section, is immune from civil liability for damages to the same extent as any person who renders assistance pursuant to Title 14, section 164.

[ 1995, c. 600, §4 (AMD) .]

3. Accounting. At least 30 days before the end of each fiscal year, the Adjutant General shall prepare an accounting of all expenses incurred pursuant to this section since any prior accounting and shall present this accounting to the Commissioner of Health and Human Services for payment.

[ 1995, c. 600, §4 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

4. Reimbursement.

[ 1995, c. 600, §4 (RP) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §8 (AMD). 1987, c. 334, (AMD). 1995, c. 600, §4 (AMD). 2003, c. 414, §B69 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 689, §B7 (REV).



37-B §184. Notice for duty

Notices for military duty must be given as follows. [1995, c. 600, §5 (AMD).]

1. When given. Members of the state military forces must receive reasonable prior notice of active state service appropriate to the duty to be performed.

[ 1995, c. 600, §5 (AMD) .]

2. How given. Notices may be given orally or in writing. Orders conspicuously posted during a regular meeting of the unit, not less than 4 days prior to the date fixed in the order, are sufficient.

[ 1995, c. 600, §5 (AMD) .]

3. Dates fixed by law. When drill dates have been fixed by law, orders or regulations, no further notice is required.

[ 1995, c. 600, §5 (AMD) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1995, c. 600, §5 (AMD).



37-B §185. Rights and liabilities of military force members

1. Immunity from civil and criminal liability. A member of the state military forces may not be liable civilly or criminally for any act done or caused, ordered or directed to be done by that member while on active state service in the performance of that member's duty. If an action of any nature has been commenced in any court by any person against an officer or enlisted member of the state military forces for such an act, done or caused, ordered or directed to be done, all expenses of the defense of the action, including fees of witnesses for the defense, defendant's court costs, and all costs for transcripts of records and abstract thereof on appeal, must be paid by the State out of the Military Fund. When the action is civil, it is the duty of the Attorney General to defend that officer or enlisted member. When the action is criminal, the Adjutant General shall designate a judge advocate of the National Guard or other authorized state military or naval force to conduct the defense of the member. If the services of a judge advocate are not available, the Adjutant General shall select some other competent attorney to conduct the defense. In any civil action, the defendant may require the person instituting the action to file security for payment of costs that may be awarded the defendant, which costs, if paid out of the Military Fund, when received, must be paid into the State Treasury and credited to the Military Fund.

[ 1995, c. 196, Pt. B, §2 (AMD) .]

1-A. Immunity from civil and criminal liability for supervising physician. Subsection 1 applies to the supervising physician of a physician assistant under Title 32, section 2594-E or 3270-E:

A. With regard to any act of the physician assistant in providing services to individuals not on active state service; [2009, c. 587, §1 (NEW).]

B. When the physician assistant is on active state service in the performance of the physician assistant's duty; and [2009, c. 587, §1 (NEW).]

C. When the supervising physician is not on active state service. [2009, c. 587, §1 (NEW).]

[ 2015, c. 242, §6 (AMD) .]

2. Exemption from arrest. Persons belonging to the state military forces are exempt from arrest as follows.

A. Every person belonging to the state military forces, in all cases except a crime punishable by a maximum term of imprisonment equal to or exceeding one year or breach of the peace, is privileged from arrest while going to, attending or returning from active state service or federal military duty. [2001, c. 662, §22 (AMD).]

B. On the day of any active state service or federal military duty, no officer or enlisted member may be arrested in a civil action or mesne process, or on a warrant for taxes; nor may that person be arrested on the day of annual Thanksgiving; Patriots' Day; Memorial Day; July 4th; Labor Day; Veterans' Day, November 11th; or Christmas. [2001, c. 662, §22 (AMD).]

[ 2001, c. 662, §22 (AMD) .]

3. Exemption from jury duty. Every member of the state military forces, while going to, attending or returning from active state service or federal military duty, is exempt from jury duty. Production of a certificate from the claimant's commanding officer that the person qualifies for the exemption is prima facie proof that the person is entitled to the exemption.

[ 2001, c. 662, §22 (AMD) .]

4. Rights of a law enforcement officer. A commissioned officer of the state military forces when called to active state service under section 181-A, subsection 1, in addition to such other rights conferred by this chapter and otherwise by law, has the rights, authority and immunities of a law enforcement officer.

[ 2001, c. 662, §23 (AMD) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §§9,10 (AMD). 1995, c. 196, §B2 (AMD). 1995, c. 600, §6 (AMD). 2001, c. 662, §§22,23 (AMD). 2009, c. 587, §1 (AMD). 2015, c. 242, §6 (AMD).



37-B §186. Injuries sustained in connection with military duty

1. Compensation as state employee. A member of the state military forces receives compensation as a state employee according to the provisions of Title 39-A and this section.

A. Duty status is as follows.

(1) The types of duty that are covered are:

(a) Active state service as defined by section 101-A, whether performed with or without compensation.

(2) The types of duty that are not covered are:

(d) Federal technician civilian duty under the United States Code, Title 32, Section 709; and

(e) Military duty performed pursuant to the United States Code, Title 10. [2001, c. 662, §24 (AMD).]

B. Types of injuries cognizable are as follows:

(1) The injury, disability or disease must have been received, incurred or contracted while in active state service;

(2) Service members must be under the control and supervision of the military. Incidents occurring during periods of leave or pass are not compensable; and

(3) An injury, disability or disease received not incident to duty or contracted with willful negligence or misconduct is not compensable. [2001, c. 662, §24 (AMD).]

C. Preconditions for benefits under Title 39-A are as follows:

(1) Federal income maintenance benefits must be applied for and, if they exceed comparable Title 39-A benefits, must be exhausted by the member before receiving weekly compensation benefits under Title 39-A. Medical care at military or Veterans' Administration facilities, civilian care paid for by the military forces and other benefits furnished by the military force or the Veterans' Administration, including military programs offered to retrain or occupationally rehabilitate the service member, must be used before entitlement to benefits under Title 39-A. Military programs are fully creditable under Title 39-A in an approved plan of rehabilitation; and

(2) Title 39-A benefits are based on inability to perform the service member's usual occupation. [2001, c. 662, §24 (AMD).]

D. For the purpose of calculation of compensation, average weekly wage must be computed solely on the earning capacity of the injured member in the occupation in which that member is regularly engaged. In case of death, dependents are entitled to compensation as provided in Title 39-A and any amendments to that Title. [2001, c. 662, §24 (AMD).]

E. If the member is eligible for military or Veterans' Administration care and knowingly declines or through the member's actions forfeits rights to federal care benefits, the member is not entitled to compensation for civilian care under Title 39-A. [2001, c. 662, §24 (AMD).]

F. All federal benefits received by the member as a result of an injury, disability or disease are considered to be derived from the employer and constitute a setoff to compensation awarded as a result of this section. A dollar-for-dollar setoff is authorized for all benefits to include continuation of federal pay and allowances, incapacitation pay, severance pay, disability retirement pay, Veterans' Administration disability payments and military and Veterans' Administration death benefits. [2001, c. 662, §24 (AMD).]

G. Reporting pursuant to Title 39-A does not have to be initiated until a final decision is reached on the injured service member's entitlement to federal benefits or while military or veterans' disability benefits are received in lieu of compensation under Title 39-A, whichever ceases first. Veterans' disability benefits provided in this subsection include state military duty pay received under section 143, federal continuation pay or incapacitation pay in lieu of benefits under Title 39-A. The time provisions of Title 39-A commence upon notification to the service member that federal benefits are not authorized, or the gross monetary federal benefits are determined to be less than the entitlements under Title 39-A without taking into account the setoff prescribed in paragraph E. [2001, c. 662, §24 (AMD).]

[ 2001, c. 662, §24 (AMD) .]

2. Average weekly wage; death benefits.

[ 1987, c. 271, (RP) .]

3. Setoff.

[ 1987, c. 271, (RP) .]

4. Federal pay status.

[ 1987, c. 271, (RP) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 271, (RPR). 1987, c. 769, §§A162,A163 (AMD). 1991, c. 885, §E44 (AMD). 1991, c. 885, §E47 (AFF). 1995, c. 196, §B3 (AMD). 2001, c. 662, §24 (AMD).



37-B §187. Bounds and limits of camps

The bounds and limits of camps may be fixed and intrusion within those limits may be restricted as follows. [1983, c. 460, §3 (NEW).]

1. Fixing the limits. Every commanding officer on duty may fix necessary bounds and limits to his camp or parade. In doing so, he may not prevent passage along a through road. By order of the Governor, the commanding officer may, as described in subsection 2, restrict use or passage through an extended area not more than 1/2 mile around the camp. The owners of land within that surrounding security area and their agents shall not be prevented from using, occupying or improving their land in the same manner as they were accustomed to do at the time the camp was occupied.

[ 1983, c. 460, §3 (NEW) .]

2. Confinement of intruders. Any person who intrudes within the fixed limits after being forbidden, or resists a sentinel attempting to put or keep him out of those limits, or disturbs, interrupts or otherwise hinders the passage of troops or the discharge of their duty, may be confined under guard for up to 14 hours at the discretion of the commanding officer.

[ 1983, c. 460, §3 (NEW) .]

3. Intoxicating beverages. The commanding officer of any camp or armory may prohibit the introduction or sale of any intoxicating beverage within the necessary or extended limits of the camp or armory.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §188. Closing of stores (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2003, c. 583, §6 (RP).



37-B §189. Reemployment rights (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 594, §11 (NEW). 1987, c. 285, §2 (RP).






Subchapter 4: SPECIAL PROVISIONS GOVERNING STATE MILITARY FORCES OTHER THAN THE NATIONAL GUARD

37-B §221. Other state military components

1. Organization. When necessary to provide for the adequate protection of the State, the Governor as Commander in Chief may organize as components of the state military forces an adequate number of Army and Navy units for the length of time which he directs. Those components shall consist of the militia, the naval militia and the Maine State Guard.

[ 1983, c. 460, §3 (NEW) .]

2. Duties. In the event of the organization of other forces described in subsection 1, those units may be ordered by the Governor to perform duties which he directs, including duties that the National Guard would be called to perform, consistent with this chapter and other applicable laws.

[ 1983, c. 460, §3 (NEW) .]

3. Maine Code of Military Justice. All persons serving in the militia, naval militia and Maine State Guard shall be subject to the Maine Code of Military Justice while in an active state duty status.

[ 1983, c. 460, §3 (NEW) .]

4. Applicability of provisions.

[ 2001, c. 662, §25 (RP) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §25 (AMD).



37-B §222. Militia

The militia shall consist of all able-bodied citizens of the State, or able-bodied persons who have declared their intention to become citizens of the United States, who are at least 18 years of age and not more than 45 years of age, and who are enrolled pursuant to section 225, or who have been enlisted, appointed or commissioned. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §223. Naval militia

1. Composition. The naval militia of the State of Maine shall consist of such persons as may be enlisted, appointed or commissioned therein from the militia.

[ 1983, c. 460, §3 (NEW) .]

2. Administration. The Commander in Chief may organize the forces prescribed in subsection 1 as he deems proper. When in his judgment the efficiency of the naval militia will be increased thereby, or whenever public interest may demand it, he may alter, reorganize or disband any or all of the naval militia. He may, at any time, change the organization of the naval militia so as to conform to any organization, or system of drill or instruction adopted for the United States Navy, and increase and decrease for that purpose the number of officers, warrant officers, chief petty officers, petty officers and enlisted men and to change their grades, titles and designations.

The system of administration, drill and instruction of the naval militia shall conform, as nearly as practicable, to that of the United States Navy.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §224. Maine State Guard

The Governor may organize and maintain within this State in time of peace or war or other emergency, the Maine State Guard, which organization and maintenance of the Maine State Guard shall be consistent with federal regulations prescribing the organization, standard of training, instruction and discipline of state military forces. [1983, c. 460, §3 (NEW).]

1. Composition. When activated, the Maine State Guard shall be composed of those persons enlisted, appointed or commissioned from the militia and other able-bodied citizens of the State and such other able-bodied soldiers and sailors who have previously served honorably in the United States Armed Services or the National Guard. A person may not become a member of the Maine State Guard, if he is a member of the National Guard or any component of the United States Armed Forces, active or reserve.

[ 1983, c. 460, §3 (NEW) .]

2. Administration; rules. The Governor may from time to time prescribe rules not inconsistent with this section, for the enlistment, designation and location of units, and the organization, administration, equipment, maintenance, training and discipline of the Maine State Guard. The organization shall not conflict with the laws of the United States or of this State as applicable to the state military forces, generally. These rules, insofar as the Governor deems practicable and desirable, shall conform to existing laws, rules and regulations pertaining to the National Guard. The oath to be taken by officers and enlisted men in the Maine State Guard shall be substantially the same as that prescribed for officers and enlisted men of the National Guard. The words "Maine State Guard" shall be substituted where necessary. The term of service of officers or enlisted men in the Maine State Guard shall be the same as that prescribed for officers and enlisted men of the National Guard.

[ 1983, c. 460, §3 (NEW) .]

3. Officers; appointment; authority. The Governor, acting by and through the Adjutant General, shall appoint officers for such units and organizations of the Maine State Guard as he may establish in conformance with applicable federal regulations, and these officers shall, subject to removal by the Commander in Chief, exercise the same military authority over their several commands as officers of the National Guard.

[ 1983, c. 460, §3 (NEW) .]

4. Pay and allowances. The pay and allowances of members of the Maine State Guard when called to active state service are the same as provided in section 143. When the Maine State Guard is organized for inspection and drill purposes only, no pay is authorized.

[ 2001, c. 662, §26 (AMD) .]

5. Requisitions. For the use of the Maine State Guard, the Governor may requisition from the United States Secretary of the Army arms, ammunition, clothing and equipment which the United States Secretary of the Army in his discretion, and under regulations determined by him, may issue and may make available to the Maine State Guard the facilities of state armories and their equipment and other state premises and property which are available.

[ 1983, c. 460, §3 (NEW) .]

6. Enlistment of civil groups. No civil organization, society, club, post, order, fraternity, association, brotherhood, body, union, league or other combination of persons or civil group may be enlisted in the Maine State Guard as an organization or unit.

[ 1983, c. 460, §3 (NEW) .]

7. Federal service. Nothing in this subsection may be construed as authorizing the Maine State Guard or any part thereof, to be called, ordered or in any manner drafted as a unit into the military service of the United States. No person may, by reason of his enlistment or commission in the Maine State Guard, be exempted from military service under any law of the United States.

[ 1983, c. 460, §3 (NEW) .]

8. Disqualifications. No person may be commissioned or enlisted in the Maine State Guard who has been expelled or dishonorably discharged from any military or naval organization of this State, of another state or of the United States, or who has been convicted of a felony in any court of this State, of another state or of the United States.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §26 (AMD).



37-B §225. Enrollment other than National Guard

1. Citizen enrollment; penalty for noncompliance. Each citizen who is more than 18 years of age and less than 45 years of age, unless exempted by order of the Governor, who is a resident of this State, shall, whenever the Governor deems it necessary, be enrolled with the militia. Each citizen shall be enrolled in the municipality in which he resides by the assessor or assessors for that municipality according to rules which the Governor may prescribe.

Any person knowingly refusing to give required information concerning himself or another person who is required to be enrolled, or giving false information to an assessor making the enrollment, is for each act of concealment, refusal or falsification guilty of a Class E crime. Within 10 days, the assessor making the enrollment shall report all persons violating this subsection to the Adjutant General.

[ 1983, c. 460, §3 (NEW) .]

2. Exemptions. The Vice-President of the United States; judicial and executive officers of the government of the United States and of the several states and territories; persons in the military or naval service of the United States; customhouse clerks; persons employed by the United States in the transmission of the mail, artificers and workmen employed in the armories, arsenals and navy yards of the United States; pilots; mariners actually employed in the sea service of any citizen or merchant within the United States, shall be exempt from militia duty without regard to age. All persons, who because of religious belief, claim exemption from militia service, if the conscientious holding of that belief by that person shall be established under regulations prescribed by the President, shall be exempted from militia service in a combatant capacity. A person exempted because of religious beliefs shall not be exempt from militia service in a capacity that the President declares to be noncombatant.

[ 1983, c. 460, §3 (NEW) .]

3. Burden of proof in exemption. Any person claiming exemption shall satisfy the assessor of his right to the exemption. In case of doubt, the burden of proof shall be upon the person claiming exemption. The assessor may require him to submit to examination under oath and may administer the oath.

[ 1983, c. 460, §3 (NEW) .]

4. Responsibilities of assessor and clerk; penalty for failure to perform. On the roll, opposite the name of each person who is exempt from duty under subsection 2, or who is serving in the active state or federal military forces, or who is unable by reason of physical disability to perform military duty, the assessor shall write the word "exempt" and state in each case the cause of the exemption. The assessor shall subscribe the list and make oath that the list is true to the best of his knowledge and belief, and shall immediately file the list with the clerk of the municipality. Within 10 days, the clerk shall make a certified statement of the total number enrolled, the number marked exempt with the reason for exemption and the number in active service. The clerk shall forward the statement to the Military Bureau. Any assessor neglecting or refusing faithfully to perform the enrolling duties required by law, making a false entry upon the rolls or committing any other related fraud and any clerk neglecting to make and forward the statement required is guilty of a Class E crime.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW).






Subchapter 5: UNIFORMS AND EQUIPMENT

37-B §261. Officers provide own uniforms and equipment

All commissioned officers and warrant officers in the state military forces shall provide themselves with uniforms and equipment required by federal regulation. The Adjutant General may purchase and issue as state property on memorandum receipt or sell for cash to these officers the necessary uniforms and equipment. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §262. Exemption from attachment and distress

The clothes, arms, military outfit and accoutrements furnished by or through the State to, or required of, a member of the state military forces are not subject to any civil action, distress, execution or sale for debt or payment of taxes. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §263. Repair of equipment

The Adjutant General shall make arrangements for the necessary repair, cleansing and renovation of all clothes, arms, military outfits or accoutrements of the state military forces. If the repair, cleansing or renovation is due to the negligence of a member, the cost shall be charged against pay due, or to become due, to the member or recovered in the same manner as a forfeiture under the Maine State Code of Military Justice. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §264. Inspection and condemnation

1. Sale of property; proceeds. The Adjutant General shall designate an officer to inspect military property, real and personal, and may condemn any inspected property that the Adjutant General determines to be unfit for use by the military. Property condemned under this subsection may be sold by the Adjutant General. Real property condemned under this subsection may not be sold for less than its appraised value as determined by a person licensed as a real estate appraiser under Title 32, chapter 124.

All proceeds from the sale of condemned property must be paid into the State Treasury and credited to the Capital Repair, Maintenance, Construction and Acquisition Account of the Military Bureau established under section 154.

[ 2013, c. 469, §3 (AMD) .]

2. Designation of property; sale. The Adjutant General may sell an armory or other real property of the Military Bureau if the Adjutant General has:

A. Completed the appraisal required under subsection 1; and [1995, c. 684, §3 (NEW).]

B. Except as provided in subsection 3, obtained approval of the Legislature to sell that armory or other real property. For the purposes of this subsection, the term "approval of the Legislature" means the enactment by the Legislature and signing by the Governor of a resolve authorizing the sale of that armory or other real property. [1995, c. 684, §3 (NEW).]

All proceeds of the sale of an armory or other real property under this subsection must be paid into the State Treasury and credited to the Capital Repair, Maintenance, Construction and Acquisition Account of the Military Bureau established under section 154.

[ 2013, c. 469, §4 (AMD) .]

3. Exceptions; authorization to sell. Notwithstanding subsection 2, paragraph B, the Adjutant General is authorized to sell the following armories and parcel of land:

A. The Brunswick Armory; [2007, c. 167, §1 (AMD).]

B. The Newport Armory; [1995, c. 684, §3 (NEW).]

C. The Rumford Armory; [1995, c. 684, §3 (NEW).]

D. [1997, c. 783, §1 (RP).]

E. The South Portland Armory; [1997, c. 783, §1 (AMD).]

F. The Millinocket Armory; [2001, c. 353, §2 (AMD).]

G. A 6 1/2-acre parcel of land located on the northeasterly side of U.S. Route One across from the Belfast Armory and part of the parcel of land described in the Waldo County Registry of Deeds, Book 411, Page 446; [2001, c. 662, §27 (AMD).]

H. The Caribou Armory, located at 55 Bennett Drive, Caribou, for market value but not including the organizational maintenance shop, known as OMS5, nor the metal storage building; [2003, c. 404, §3 (AMD).]

I. The Fort Fairfield Armory located at 25 Columbia Street, Fort Fairfield by means of a quitclaim deed, subject to all easements of record, to the inhabitants of the Town of Fort Fairfield for the sum of $1 as long as the inhabitants of the Town of Fort Fairfield agree to indemnify and hold harmless the State from all claims, including any environmental clean-up costs that may arise from the land or buildings constituting the Fort Fairfield Armory and this transfer is determined to be a transfer for not less than appraised value as specified in subsection 1 in view of the economic conditions of northern Aroostook County, the financial contributions made by the Town of Fort Fairfield to the armory and the environmental conditions existing at the site; [2007, c. 167, §1 (AMD).]

J. The Saco Armory located at 75 Franklin Street, Saco, Maine, by means of a quitclaim deed as long as the purchaser agrees to indemnify and hold harmless the State from all claims, including any environmental clean-up costs that may arise in connection with the land or the buildings constituting the armory ; [2007, c. 167, §1 (AMD).]

K. The Bath Armory, or any portion thereof, located on Lincoln Street, Bath, by means of a quitclaim deed as long as the purchaser agrees to indemnify and hold harmless the State from all claims, including any environmental clean-up costs that may arise in connection with the land or the buildings constituting the armory; [2009, c. 406, §1 (AMD).]

L. The Portland Armory located on Stevens Avenue, Portland, by means of a quitclaim deed as long as the purchaser agrees to indemnify and hold harmless the State from all claims, including any environmental clean-up costs that may arise in connection with the land or the buildings constituting the armory; [2007, c. 167, §1 (NEW).]

M. The Westbrook Armory located on Stroudwater Street, Westbrook, by means of a quitclaim deed as long as the purchaser agrees to indemnify and hold harmless the State from all claims, including any environmental clean-up costs that may arise in connection with the land or the buildings constituting the armory; [2007, c. 167, §1 (NEW).]

N. The Presque Isle Armory located on North Main Street, Presque Isle, by means of a quitclaim deed as long as the purchaser agrees to indemnify and hold harmless the State from all claims, including any environmental clean-up costs that may arise in connection with the land or the buildings constituting the armory; [2009, c. 406, §2 (AMD).]

O. The Caribou Armory, also known as the "Solman Armory," located on York Street, Caribou, by means of a quitclaim deed as long as the purchaser agrees to indemnify and hold harmless the State from all claims, including any environmental clean-up costs that may arise in connection with the land or the buildings constituting the armory; [2009, c. 406, §3 (AMD).]

P. The Fort Kent Armory, located on Armory Road, Fort Kent, by means of a quitclaim deed as long as the purchaser agrees to indemnify and hold harmless the State from all claims, including any environmental clean-up costs that may arise in connection with the land or the buildings constituting the armory; [2015, c. 37, §1 (AMD).]

Q. The Gardiner Armory, located on Brunswick Avenue, Gardiner, by means of a quitclaim deed as long as the purchaser agrees to indemnify and hold harmless the State from all claims, including any environmental clean-up costs that may arise in connection with the land or the buildings constituting the armory; and [2015, c. 37, §2 (AMD).]

R. The Belfast Armory, located on U.S. Route 1, Belfast, by means of a quitclaim deed as long as the purchaser agrees to indemnify and hold harmless the State from all claims, including any environmental clean-up costs that may arise in connection with the land or the buildings constituting the armory. [2015, c. 37, §3 (NEW).]

[ 2015, c. 37, §§1-3 (AMD) .]

4. Easements and rights-of-way. Notwithstanding subsection 2, the Adjutant General may, with written approval of the Governor, grant easements and rights-of-way on real property held by the Military Bureau.

[ 1995, c. 684, §3 (NEW) .]

5. Special provisions for the Portland Armory. Notwithstanding subsection 1, the Adjutant General may execute a like-kind exchange of the Portland Armory, or any portion thereof, located on Stevens Avenue, Portland, for real property of substantially equal value, subject to the provisions of subsection 3, paragraph L.

[ 2009, c. 406, §6 (NEW) .]

6. Special provisions for the Belfast Armory. Notwithstanding subsection 1, the Adjutant General may execute a like-kind exchange of a portion of the Belfast Armory property, located on U.S. Route 1, Belfast, for real property of substantially equal value, subject to the provisions of subsection 3, paragraph R.

[ 2015, c. 37, §4 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1995, c. 684, §3 (RPR). 1997, c. 783, §1 (AMD). 1999, c. 185, §6 (AMD). 2001, c. 353, §§2,3 (AMD). 2001, c. 559, §PP1 (AMD). 2001, c. 662, §§27-29 (AMD). 2003, c. 342, §3 (AMD). 2003, c. 404, §§3-5 (AMD). 2003, c. 688, §A42 (AMD). 2007, c. 167, §1 (AMD). 2009, c. 406, §§1-6 (AMD). 2013, c. 469, §§3, 4 (AMD). 2015, c. 37, §§1-4 (AMD).



37-B §265. State equipment; obsolete ordnance issued to municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §30 (RP).



37-B §266. Prohibited acts

1. Destruction of equipment. The penalties for destruction of equipment are as follows.

A. Any person who knowingly or recklessly destroys, injures or defaces any article of military property belonging to the State or the United States, or uses it for an unauthorized purpose, or has or retains the property in violation of law or rule is guilty of a Class E crime. [1987, c. 208, §1 (NEW).]

B. In case an officer or enlisted man of the state military forces through carelessness or inattention loses, destroys or causes the loss or destruction of government property which has been issued for his use, the Adjutant General shall retain, out of the pay, allowances or money due the officer or enlisted man for any military services an amount equal to the value of the property lost or destroyed. That portion of the money which is for state property shall be turned in to the Treasurer of State and credited to the Military Fund. That portion which is for United States property shall be turned into the United States Treasury and credited to the State on its property returns. [1987, c. 208, §1 (NEW).]

[ 1987, c. 208, §1 (RPR) .]

2. Equipment not to be sold. Except as otherwise provided by law, the clothes, arms, military outfits and accoutrements furnished by or through the State to any member of the state military forces shall not be sold, bartered, exchanged, pledged, loaned or given away. Any unauthorized person who has possession of clothes, arms, military outfits or accoutrements furnished as a result of unlawful disposition shall have no right, title or interest in them. Those items may be seized as contraband by a civil officer of the State and shall be delivered to a commanding officer or other officer authorized to receive them, who shall make an immediate report to the Adjutant General. The possession of the clothes, arms, military outfits or accoutrements by any person not a member of the military forces of the State or of the United States shall be prima facie evidence of unauthorized sale, barter, exchange, pledge, loan or gift.

A. Any person who knowingly sells or offers for sale, barters, exchanges, pledges, loans or gives away, secretes or who retains, after demand made by any civil or military officer of the State, any clothes, arms, military outfits or accoutrements furnished by or through the State to a member of the state military forces is guilty of a Class E crime. [1987, c. 208, §2 (NEW).]

B. Whoever knowingly receives by purchase, barter, exchange, pledge, loan or gift any such clothes, arms, military outfits or accoutrements commits a civil violation for which a forfeiture of not more than $500 may be adjudged. [1987, c. 208, §2 (NEW).]

[ 1987, c. 208, §2 (RPR) .]

3. Uniform forbidden to unauthorized persons. It is unlawful for any person not an officer or enlisted man in the federal or state military forces to wear the duly prescribed uniform of any military forces or any distinctive part of the uniform, or a uniform any part of which is similar to a distinctive part of a prescribed uniform. This subsection shall not be construed to prevent authorized persons from wearing the uniforms. The term "distinctive part of the uniform" in this subsection shall be construed to mean such parts of the uniform as may be designated as "distinctive" by the regulations of the federal military establishment. Violation of this subsection is a Class E crime.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §12 (AMD). 1987, c. 208, §§1,2 (AMD).






Subchapter 6: CONSTRUCTION OF MILITARY FACILITIES

37-B §301. Acquisition of property for construction of military facilities

1. Duty of municipal officers.

[ 2001, c. 662, §31 (RP) .]

2. Gifts to the State. The Governor or the Adjutant General, or both, may accept, in the name of the State, donations of real estate and personal property to be used for military purposes by the state military forces upon such conditions as the donor may prescribe. The Governor may prescribe further rules pertaining to donated property.

[ 2001, c. 662, §32 (AMD) .]

3. Eminent domain. The Adjutant General may acquire real property by right of eminent domain in the manner prescribed by law for the taking of land for highway purposes, and both real and personal property by purchase, gift or otherwise, for the purpose of construction or maintenance of armories, airports, shipyards and other military facilities, including the building or improvement and maintenance of railroads or roads necessary for the more efficient use of these facilities for military purposes and the procuring of equipment and supplies for military purposes.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §§13,14 (AMD). 2001, c. 662, §§31,32 (AMD).



37-B §302. Construction of armories

1. By the State. Whenever the Military Fund is sufficient, the Adjutant General may, with the approval of the Governor, erect armories and other necessary buildings.

[ 2001, c. 662, §33 (AMD) .]

2. By municipalities.

[ 2001, c. 662, §34 (RP) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §§33,34 (AMD).



37-B §303. Payment of state expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §15 (RP).



37-B §304. Rent for use of armories (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §15 (RP).



37-B §305. Use of armories limited (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §15 (RP).



37-B §306. Tax exemption

All real estate and personal property owned or leased by the State, by any municipality, or by any organization of the state military forces and used for military purposes is exempt from all taxation during the period of that ownership or lease and use. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §307. Penalty for violation of this section

Any municipal officer who fails to comply with this subchapter is guilty of a Class E crime. Any fine imposed under this section shall be paid into the State Treasury and credited to the General Fund. [1983, c. 594, §16 (RPR).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §16 (RPR).






Subchapter 7: PENALTIES

37-B §341. Prosecution of offenses

Unless otherwise provided, offenses described in this chapter except where committed by a person subject to the Maine Code of Military Justice or the United States Uniform Code of Military Justice, may be prosecuted by complaint or indictment before a court of competent criminal jurisdiction. All fines and forfeitures collected under this chapter and not otherwise specifically provided for shall be paid into the State Treasury and credited to the General Fund. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §342. Prohibited acts; penalties

1. Failure of civil officers to perform duties. A civil officer named in this chapter, who neglects or refuses to obey the provisions of this chapter, is guilty of a Class E crime.

[ 1983, c. 460, §3 (NEW) .]

2. Other military organizations prohibited. No group of persons, other than federal or state military forces, may join together as a military organization or parade in public with firearms. Associations of historical military reenactors may parade in public with firearms with authorization of the city or town officials in the municipality in which they wish to parade. Students in educational institutions where military science is taught, as a prescribed part of the course of instruction, may drill and parade with firearms in public under the supervision of their military instructors.

Any person violating this subsection is guilty of a Class E crime.

[ 2001, c. 662, §35 (AMD) .]

3. Enlistment of minors into the military. Any person who knowingly enlists, or causes or induces, a person under the age of 18 years to enlist into the state military forces without written consent of his parent or guardian is guilty of a Class E crime.

[ 1983, c. 460, §3 (NEW) .]

4. Obstruction of the right-of-way. The commander of any part of the state military forces parading or performing any military duty in any street or highway may require any or all persons to yield the right-of-way to his troops, provided that the transport of the United States mail, the legitimate functions, progress and operations of police, ambulances, firefighters and other authorized emergency vehicles shall not be interfered with by the troops.

Anyone who hinders, delays or obstructs any portion of the state military forces when parading or performing their military duty, or who attempts to do so, is guilty of a Class E crime.

[ 1983, c. 460, §3 (NEW) .]

5. Employment; leave of absence. It is unlawful for any public or private employer to penalize any member of the National Guard or the Reserves of the United States Armed Forces, with regard to compensation, hiring, tenure, terms, conditions, or privileges of employment or to deny any other incident or advantage of employment due to the employee's membership or participation in the National Guard or the Reserves of the United States Armed Forces.

A. Any person, including an employer described in this subsection, who willfully deprives a member of the National Guard or the Reserves of the United States Armed Forces, of the member's employment, prevents the member's employment, interferes with the member's employment rights as described in this subsection, or otherwise obstructs the member or the member's employer with respect to the member's occupation or business because of the member's membership in the National Guard or the Reserves of the United States Armed Forces, or who dissuades any person from enlisting in, the National Guard or the Reserves of the United States Armed Forces by threat of injury to the member's occupation or business, is guilty of a Class E crime. [2001, c. 662, §36 (AMD).]

B. All officials and employees of the State who are members of the National Guard or the Reserves of the United States Armed Forces must have a leave of absence not to exceed 17 work days each calendar year from their respective duties, without loss of pay or time, when performing military duty and without loss of time or leave for all other military duty, during which the members are so engaged. [2003, c. 583, §7 (AMD).]

[ 2003, c. 583, §7 (AMD) .]

6. Discrimination against members of the National Guard or Reserves of the United States Armed Forces. Anyone who discriminates against personnel of the National Guard or the Reserves of the United States Armed Forces must be punished as follows.

A. No association or corporation organized to promote the trade, occupation or business of its members may by a rule or act discriminate against any member of the National Guard or the Reserves of the United States Armed Forces with respect to the member's eligibility for membership in the association or corporation, nor the member's right to retain the member's membership. Whoever aids in enforcing a rule or action against a member of the National Guard or the Reserves of the United States Armed Forces, with intent to discriminate against the member, is guilty of a Class E crime. [2001, c. 662, §37 (AMD).]

B. Whoever without good cause discriminates against any uniformed member of the National Guard or the Reserves of the United States Armed Forces with respect to the enjoyment of any public place of amusement, the use of any public conveyance, access to public lodging or the receipt of other services generally available to the public is guilty of a Class E crime. [2001, c. 662, §37 (AMD).]

[ 2001, c. 662, §37 (AMD) .]

7. Interference with members in performance of duties. Whoever intentionally molests, abuses or interferes with any member of the National Guard or the Reserves of the United States Armed Forces in the performance of the member's duty is guilty of a Class E crime.

[ 2001, c. 662, §37 (AMD) .]

8. Unauthorized use of military insignia.

[ 2001, c. 662, §38 (RP) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §17 (AMD). 1987, c. 263, §1 (AMD). 2001, c. 662, §§35-38 (AMD). 2003, c. 583, §7 (AMD).



37-B §343. Parental rights and responsibilities; parent on active duty

1. Departure under military orders. A court may not consider departure from the family residence or absence from the child or children as an adverse factor in determining parental rights and responsibilities with respect to a minor child when the departing parent is a member of the National Guard or the Reserves of the United States Armed Forces under an order to active duty for a period of more than 30 days and whose absence is due to compliance with military orders.

[ 2005, c. 353, §4 (NEW) .]

2. Change of residence of child prohibited when parent under military orders. A court may not order a change of the primary physical residence of a child when one of the child's parents is a member of the National Guard or the Reserves of the United States Armed Forces under an order to active duty for a period of more than 30 days and whose absence from the State is due to compliance with military orders unless the change is in the best interest of the child.

[ 2005, c. 353, §4 (NEW) .]

3. Application. This section applies only if the service of the member referred to in subsection 1 or subsection 2 is in support of:

A. An operational mission for which members of the reserve components have been ordered to active duty without their consent; or [2005, c. 353, §4 (NEW).]

B. Forces activated during a period of war declared by Congress or a period of national emergency declared by the President or Congress. [2005, c. 353, §4 (NEW).]

[ 2005, c. 353, §4 (NEW) .]

SECTION HISTORY

2005, c. 353, §4 (NEW).






Subchapter 7-A: MAINE NATIONAL GUARD EDUCATION ASSISTANCE PROGRAM

37-B §351. Maine National Guard Education Assistance Program

There is established the Maine National Guard Education Assistance Program, referred to in this subchapter as "the program." [2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF).]

SECTION HISTORY

2003, c. 488, §4 (NEW). 2003, c. 488, §5 (AFF).



37-B §352. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF).]

1. Course. "Course" means a class taught over a semester, trimester, quarter or term.

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

2. Degree program. "Degree program" means a course of study designed to culminate in a specific degree, diploma or certificate.

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

3. Member. "Member" means a member of a federally recognized unit of the Maine National Guard.

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

4. State postsecondary education institution. "State postsecondary education institution" means the University of Maine System, the Maine Maritime Academy, the Maine Technical College System or any other college or university system established as a public instrumentality of this State.

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

5. Tuition. "Tuition" means the total semester, trimester, quarter or term or credit hour cost of instruction to the student as periodically published in the catalog of a state postsecondary education institution, including mandatory fees and lab fees but excluding all other expenses such as book charges, room and board.

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

6. Tuition benefit. "Tuition benefit" means tuition provided by the Maine National Guard using either state or federal funds.

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

7. Unsatisfactory participant. "Unsatisfactory participant" means a member who has accumulated 9 or more unexcused absences from unit training assemblies or who, without proper authorization, fails to attend or complete the entire period of annual training.

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

SECTION HISTORY

2003, c. 488, §4 (NEW). 2003, c. 488, §5 (AFF).



37-B §353. Tuition grant for member

A member who meets the prerequisites of section 354 is entitled to a tuition benefit that may not exceed tuition costs incurred at any state postsecondary education institution. A member who attends classes in Maine at a regionally accredited private Maine college or university is entitled to a tuition benefit that may not exceed the tuition costs incurred at that private college or university or a tuition benefit not to exceed tuition assessed for a similar degree program at any state postsecondary education institution, whichever is less. Notwithstanding any other provision of law, the Maine National Guard shall use federal funds; state general funds not to exceed $5,000 in any fiscal year; or state funds from the Armory Rental Fund as established in section 152, the Capital Repair, Maintenance, Construction and Acquisition Account as established in section 154 or the reimbursement fund as established in section 155 or from revenue generated by the Maine Military Authority to pay tuition benefits. [2013, c. 469, §5 (AMD).]

SECTION HISTORY

2003, c. 488, §4 (NEW). 2003, c. 488, §5 (AFF). 2013, c. 469, §5 (AMD).



37-B §354. Minimum prerequisites

To qualify for the tuition benefit, the member must: [2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF).]

1. Basic training. Have successfully completed basic training or received a commission;

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

2. Participant. Be a satisfactory participant in the Maine National Guard; and

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

3. Contractual commitment. Enter into a written contractual commitment with the Maine National Guard to serve in the Maine National Guard for at least one year beyond the end of the term for which a tuition benefit is granted.

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

SECTION HISTORY

2003, c. 488, §4 (NEW). 2003, c. 488, §5 (AFF).



37-B §355. Cessation of tuition benefit

The tuition benefit granted under this subchapter for a member ceases upon: [2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF).]

1. Credit hours. Accumulation of 150 credit hours or the equivalent of the tuition benefit as provided in this subchapter;

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

2. Unsatisfactory participation. Unsatisfactory participation in the Maine National Guard as certified to the state postsecondary education institution or regionally accredited private college or university by the Adjutant General; or

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

3. Good academic standing. Failure by the member to maintain good academic standing at the state postsecondary education institution or regionally accredited private college or university.

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

SECTION HISTORY

2003, c. 488, §4 (NEW). 2003, c. 488, §5 (AFF).



37-B §356. Restitution

Repayment of the tuition benefit is required pursuant to this section. [2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF).]

1. Failure to complete. A member shall pay the full amount of a tuition benefit for each course during the preceding semester, trimester, quarter or term that:

A. The member fails to complete; or [2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF).]

B. The member completes but for which the member earns a grade lower than 2.0 on a 4.0 scale. [2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF).]

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

2. Repay tuition. If the member becomes an unsatisfactory participant or does not remain in good academic standing with the state postsecondary education institution or regionally accredited private college or university, then the member shall repay the full amount of a tuition benefit for all courses taken during the preceding semester, trimester, quarter or term to the Maine National Guard.

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

3. Restitution. If the member does not fulfill the member's contractual commitment to the Maine National Guard under section 354, subsection 3, then the Adjutant General shall notify the member in writing that the member is liable for restitution and the member shall repay the full amount of the tuition benefit for the last school year.

[ 2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF) .]

A member may appeal the requirement to make restitution pursuant to this section if the member files a written notice of intent to appeal with the Adjutant General within 30 days of notice that the member is liable for restitution. During the pendency of the appeal, the requirement of restitution is postponed. If the Adjutant General determines that the member met the requirements for restitution as described in subsection 1, 2 or 3 and that there were not sufficient extenuating circumstances to excuse the failure of the member to complete satisfactorily the course or participation in the Maine National Guard, the Adjutant General shall inform the member of this determination and the member shall make restitution for those courses for which the Adjutant General determines the member is liable. The decision of the Adjutant General is final and may not be appealed. [2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF).]

SECTION HISTORY

2003, c. 488, §4 (NEW). 2003, c. 488, §5 (AFF).



37-B §357. Instate tuition rates

Regardless of the state of residence, a member who has met the requirements of this subchapter and is attending a state postsecondary education institution qualifies for instate tuition rates. [2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF).]

SECTION HISTORY

2003, c. 488, §4 (NEW). 2003, c. 488, §5 (AFF).



37-B §358. Application

This subchapter applies to school semesters, trimesters, quarters or terms beginning on or after May 1, 2003. [2003, c. 488, §4 (NEW); 2003, c. 488, §5 (AFF).]

SECTION HISTORY

2003, c. 488, §4 (NEW). 2003, c. 488, §5 (AFF).






Subchapter 8: MISCELLANEOUS PROVISIONS

37-B §381. Fresh pursuit

Except as provided in this section, no component of the state military forces, except the National Guard when called to federal service, may leave the State and no military organization of another state, unless acting under authority of the United States, may enter the State, except by permission of the Governor or the Adjutant General. [2001, c. 662, §39 (AMD).]

1. By state military forces. A component of the state military forces may, upon the order of the officer in immediate command, continue in fresh pursuit of insurrectionists, saboteurs or enemy forces into another state until those persons are apprehended or until the military or police forces of the other state or forces of the United States have had a reasonable opportunity to apprehend those persons, provided that the other state has given authority by law for that pursuit by forces of this State. Any person who is apprehended in another state by any element of the state military forces shall be surrendered without unnecessary delay to the military or police forces of that state or of the United States. That surrender shall not constitute a waiver by this State of its right to extradite or prosecute the person for a crime committed in this State.

[ 1983, c. 460, §3 (NEW) .]

2. By forces of other states. A component of the military forces of another state, which is in fresh pursuit of insurrectionists, saboteurs or enemy forces, may continue the pursuit into this State until the military or police forces of this State or the forces of the United States have had reasonable opportunity to apprehend these persons. The state military forces of the other state are authorized to detain persons apprehended while in fresh pursuit in this State. Any person who is detained in this State by military forces of the other state shall be surrendered without unnecessary delay to the military or police forces of this State to be dealt with according to law. This subsection shall not be construed to make unlawful any arrest in this State which would otherwise be lawful.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §39 (AMD).



37-B §382. Registration of aliens during time of war

Whenever a state of war exists or is imminent between the United States and a foreign country, the Governor may by proclamation direct every citizen or subject of that foreign country within this State to personally appear within 24 hours after the proclamation or within 24 hours after his arrival in this State, whichever is later, before the public authorities named by the Governor in the proclamation. At that time the citizen or subject of the foreign country shall register his name, residence, business, length of stay and other information which the Governor may prescribe in the proclamation. [1983, c. 460, §3 (NEW).]

The person in control of each hotel, inn, boardinghouse, rooming house and private residence within the State shall within 24 hours after the proclamation notify the public authorities of the presence in their establishment of every citizen or subject of that foreign country, and shall each day notify the public authorities of the arrival and departure of those persons. Failure to comply with the requirements of the Governor's proclamation or to do or perform any of the acts provided in this section is a Class E crime. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §383. Awards, medals and prizes

The Governor may prescribe the award of medals, prizes, citations and other suitable means of public recognition for distinguished service, longevity, marksmanship, acts of valor, dependability, meritorious achievement and other qualities. The awards may be made to members of the state military forces or to individuals not members who have rendered appropriate service to the military establishment. The Governor shall promulgate rules to carry out this section. Expenses for procurement of these awards shall be provided from the Military Fund. [1983, c. 594, §18 (RPR).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §18 (RPR).



37-B §384. Flag to be carried

The flag of the State to be carried by the National Guard shall be the same as the flag described in Title 1, section 206, with addition of a scroll in red below the coat of arms of the State bearing the inscription, "Maine National Guard." [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §385. National Guard group life insurance

The Adjutant General may enter into insurance agreements with insurance companies for group life insurance on behalf of each participating national guardsman called to state active duty and to pay from departmental funds the cost of each individual's premium for that insurance. [1983, c. 460, §3 (NEW).]

Any insurance agreement entered into under this authority shall be reviewed and approved by the Superintendent of Insurance before it becomes effective. All insurance policies shall be issued by an insurance company licensed by the Bureau of Insurance to do business in the State. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §386. National Guard Association

1. Commissioned officers. The commissioned officers of the National Guard may organize themselves into an association. The name of the association shall be the "National Guard Association of the State of Maine." The association may adopt and amend a constitution and bylaws, not repugnant to law, orders or regulations. The association may take and hold real and personal property necessary for the purposes of the association.

[ 1983, c. 460, §3 (NEW) .]

2. Enlisted personnel. The enlisted personnel of the National Guard may organize themselves into an association. The name of the association shall be the "Enlisted National Guard Association of the State of Maine." The association may adopt and amend a constitution and bylaws, not repugnant to law, orders or regulations. The association may take and hold real and personal property necessary for the purposes of the association.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §387. Stay of forcible entry and detainer during military service

1. General rule. Whenever any member of the National Guard or the Reserves of the United States Armed Forces is ordered to military duty in response to federal or state orders, a forcible entry and detainer action may not be made of the premises occupied chiefly for dwelling purposes by the military member or any military family member or other dependents, except upon leave of court granted upon application for such an action.

[ 2001, c. 662, §40 (NEW) .]

2. Stay of proceedings. In an action brought pursuant to subsection 1, the court may on its own motion or upon the motion of the military member or military family member, stay the proceedings if in the opinion of the court the ability of the military member or military family member to pay the rent is materially affected by reason of the military service. The court may make such other order as may be just under the circumstances, including an order postponing full payment of the rent.

[ 2001, c. 662, §40 (NEW) .]

3. Impact on landlords. When a stay or other order is made pursuant to this section by the court, the owner of the premises is entitled upon application to such relief as the court determines just and equitable under the circumstances, including an order of the military member or military family member to pay the arrearage in rent upon the release from military service to the extent and for such a period as may appear to the court just.

[ 2001, c. 662, §40 (NEW) .]

SECTION HISTORY

2001, c. 662, §40 (NEW).



37-B §388. Educational leave of absence

Whenever any member of the National Guard or the Reserves of the United States Armed Forces is ordered to military duty in response to federal or state orders, the educational institution in which the member is enrolled shall grant the member a military leave of absence from the educational institution. Upon release from military duty, a person on military leave of absence from an educational institution is entitled to be restored to the educational status that person had attained prior to being ordered to military duty without loss of academic credits earned, scholarships or grants awarded to tuition, room and board and other fees paid prior to the commencement of military duty. The educational institution shall proportionately refund tuition, room and board and other fees paid or credit them to the next semester or term after the termination of the educational military leave of absence, at the option of the member. [2001, c. 662, §40 (NEW).]

SECTION HISTORY

2001, c. 662, §40 (NEW).



37-B §389. Stay of proceeding for military members (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 662, §40 (NEW). 2003, c. 404, §6 (RPR). 2005, c. 353, §5 (RP).



37-B §389-A. Service members' civil relief

1. Short title. This section may be known and cited as "the Maine Servicemembers' Civil Relief Act."

[ 2005, c. 353, §6 (NEW) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Court" means any administrative agency, civil court or venue of a proceeding involving a case management officer. [2005, c. 353, §6 (NEW).]

B. "Service member" means a member of the uniformed services as that term is defined in 10 United States Code, Section 101(a)(5) or a member of the state military forces as that term is described in section 102, on active state service as that term is defined in section 101-A. [2005, c. 353, §6 (NEW).]

[ 2005, c. 353, §6 (NEW) .]

3. Stay of proceeding. Any action or proceeding in any court in which a service member is involved, either as plaintiff, defendant or attorney, if the plaintiff, defendant or attorney is a member of the National Guard or the Reserves of the United States Armed Forces, during the period of any military service or within 60 days after any military service, at the discretion of the court, or by the member's own motion or motion of the court, may be stayed at any stage of the proceeding unless, in the opinion of the court, the ability of the plaintiff to prosecute the action, the defendant to conduct the defendant's defense or the attorney to represent either party is not materially affected by reason of the member's military service, except that an action or proceeding involving a child may not be stayed unless the stay is in the best interest of the child.

[ 2005, c. 353, §6 (NEW) .]

4. Appearance. An application for a stay of a court or administrative proceeding pursuant to the Servicemembers' Civil Relief Act of 2003, 50 United States Code App. Sections 501 to 596, or this section does not constitute an appearance for any purpose.

[ 2005, c. 353, §6 (NEW) .]

5. Electronic means; testimony and evidence. Upon motion of a service member who is a party in a civil case, the court shall allow the service member to present testimony and evidence by electronic means when the military duties of the service member have a material effect on the service member's ability to appear in person at a regularly scheduled hearing, unless good cause is shown. For purposes of this subsection, "electronic means" includes, but is not limited to, telephone, video teleconference and the Internet.

[ 2005, c. 353, §6 (NEW) .]

6. Expedited hearing. Upon motion of a service member who is a party in a civil case, the court shall hold an expedited hearing when the military duties of the service member have a material effect on the service member's ability to appear in person at a regularly scheduled hearing, unless good cause is shown.

[ 2005, c. 353, §6 (NEW) .]

7. Transfer of parent-child contact rights. Upon motion of a service member, or upon the court's own motion, in a case involving parent-child contact, the court shall allow the service member to temporarily transfer the service member's contact rights to a relative, by blood or marriage, who has a significant connection with the child or children when the military duties of the service member have a material effect on the ability of the service member to exercise those rights, unless the transfer is not in the best interest of the child.

[ 2005, c. 353, §6 (NEW) .]

SECTION HISTORY

2005, c. 353, §6 (NEW).



37-B §390. Deferred motor vehicle insurance coverage

1. Applicability. This section applies whenever any member of the National Guard or the Reserves of the United States Armed Forces is ordered to military duty in response to federal or state orders for 30 or more consecutive days.

[ 2001, c. 662, §40 (NEW) .]

2. Deferral of coverage. A member of the military forces as described in subsection 1 may defer without cost or penalty motor vehicle insurance coverage during the period of military duty on one or more vehicles owned by the member, either individually or jointly with another person, as long as the member certifies to the insurer that the vehicle will not be operated during the member's absence on military duty and, if a motor vehicle serves as collateral for a loan, the member must continue to insure it against the risks of property damage and theft as required by the lender.

[ 2001, c. 662, §40 (NEW) .]

3. Refund or crediting of prepaid premiums. The insurer shall, at the election of the member, refund premiums paid for coverage during the period of deferral or credit those premiums to coverage in effect after the end of the deferral period.

[ 2001, c. 662, §40 (NEW) .]

4. Reinstatement of deferred coverage. Upon the member's release or discharge from military duty, the insurer shall, upon notice, reinstate the member's coverage at the rates in effect on the date of reinstatement.

[ 2001, c. 662, §40 (NEW) .]

SECTION HISTORY

2001, c. 662, §40 (NEW).



37-B §390-A. Waiver of continuing education requirements; extension of license, certificate or registration

1. Definitions. As used in this section, unless the context otherwise indicates, "active duty for a period of more than 30 days" has the same meaning as in 10 United States Code, Section 101(d)(2).

[ 2005, c. 111, §3 (NEW) .]

2. Waiver of continuing education requirements. Notwithstanding any other provision of law, except as provided in Title 12, section 6311 a person who is a member of the National Guard or the Reserves of the United States Armed Forces under an order to active duty for a period of more than 30 days and who was licensed, registered or certified to engage in a profession or occupation prior to entering into active duty for a period of more than 30 days may not be required to complete the continuing education requirements for that profession or occupation for any licensing, registration or certification period during that period of active duty and for 6 months after that person is released from active duty.

[ 2005, c. 111, §3 (NEW) .]

3. Automatic extension of license, certificate or registration. Notwithstanding any other provision of law, except as provided in Title 12, section 6311 a person who is a member of the National Guard or the Reserves of the United States Armed Forces under an order to active duty for a period of more than 30 days and who was licensed, certified or registered to engage in a profession or occupation prior to being called to active duty for a period of more than 30 days and whose license, certificate or registration expires during that period of active duty must have that license, certificate or registration automatically extended for the period of active duty and for 6 months after that person has been released from active duty.

[ 2005, c. 111, §3 (NEW) .]

4. Limited application. This section applies only if the member's service is in support of:

A. An operational mission for which members of the Reserves of the United States Armed Forces have been ordered to active duty without their consent; or [2005, c. 111, §3 (NEW).]

B. Forces activated during a period of war declared by the United States Congress or a period of national emergency declared by the President of the United States or the United States Congress. [2005, c. 111, §3 (NEW).]

[ 2005, c. 111, §3 (NEW) .]

SECTION HISTORY

2005, c. 111, §3 (NEW).



37-B §390-B. Reimbursement for purchase of supplemental life insurance

A member of the National Guard or the Reserves of the United States Armed Forces assigned to a unit located in the State who serves in the theater of operations for Operation Enduring Freedom or Operation Iraqi Freedom during any month in the 2006 calendar year is eligible to receive reimbursement for the cost of the monthly premium for supplemental life insurance offered by the Federal Government from the Commissioner of Defense, Veterans and Emergency Management in an amount up to $16.25 per month for each month in 2006 that member serves in either theater of operations and for which that member purchases supplemental insurance. [2005, c. 519, Pt. W, §2 (NEW).]

SECTION HISTORY

2005, c. 519, §W2 (NEW).



37-B §390-C. Administration of oaths and notarial acts

1. Power to administer oaths. A commissioned or warrant officer of the state military forces and other personnel of the state military forces authorized to administer oaths under the laws of this State may administer oaths for the purpose of the administration of military justice and for other purposes of military administration, including administering enlistment oaths to persons enlisting or reenlisting in the National Guard. A commissioned or warrant officer of the United States Armed Forces may administer enlistment oaths to persons enlisting or reenlisting in the National Guard.

[ 2013, c. 178, §1 (NEW) .]

2. Powers of notary public. A judge advocate or paralegal serving in the state military forces has, by virtue of the judge advocate's or paralegal's office and service, the powers of a notary public in the performance of all notarial acts to be executed for any member of the state military forces or United States Armed Forces or spouse of a member of the state military forces or United States Armed Forces. A fee may not be paid to or received by any person for the performance of a notarial act authorized in this subsection. The signature of any such person acting as a notary, together with that person's official title, is prima facie evidence that the signature is genuine, that the person holds the designated title and that the person is authorized to perform a notarial act. A notarization or acknowledgment accomplished under the authority of this subsection must generally follow the form below but is not required to be under official seal:

I, (name of notary public), certify that the foregoing instrument was subscribed and (sworn/affirmed) before me this (day of the month) day of (month), (year) by (name of person making statement), (state military forces or United States Armed Forces service number/social security number), and who is known to me to be (a member of the state military forces or United States Armed Forces/the spouse of a member of the state military forces or United States Armed Forces).

[ 2013, c. 178, §1 (NEW) .]

SECTION HISTORY

2013, c. 178, §1 (NEW).






Subchapter 9: MAINE MILITARY AUTHORITY

37-B §391. Maine Military Authority established

The Maine Military Authority is established within the Executive Department. [2003, c. 646, §6 (RPR).]

SECTION HISTORY

2001, c. 374, §8 (NEW). 2003, c. 342, §4 (AMD). 2003, c. 646, §6 (RPR).



37-B §392. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 374, §8 (NEW).]

1. Authority. "Authority" means the Maine Military Authority.

[ 2001, c. 374, §8 (NEW) .]

2. Operating revenues.

[ 2003, c. 646, §7 (RP) .]

SECTION HISTORY

2001, c. 374, §8 (NEW). 2003, c. 646, §7 (AMD).



37-B §393. Maine Military Authority operation

The Adjutant General operates the authority under the direction of the Governor and may: [2001, c. 374, §8 (NEW).]

1. Execute agreements. Execute cooperative agreements between the Maine National Guard and the Federal Government or its instrumentalities or agencies;

[ 2001, c. 374, §8 (NEW) .]

2. Contract with various entities. Contract with the Federal Government or its instrumentalities or agencies, the State or its agencies, instrumentalities or municipalities, foreign governments, public bodies, private corporations, partnerships, associations and individuals;

[ 2001, c. 374, §8 (NEW) .]

3. Accept financial assistance. Accept, through the normal budgetary process, financial assistance and in-kind assistance, advances, loans, grants, gifts, contributions and other forms of financial assistance from the Federal Government and the State Government or its agencies, from municipalities or other public bodies or from other sources, public or private;

[ 2003, c. 646, §8 (AMD) .]

4. Provide money for upkeep. Provide from operating revenues money for the maintenance, construction or reconstruction of capital repair and replacement items as necessary and approved by the Legislature;

[ 2003, c. 646, §8 (AMD) .]

5. Acquire property. Acquire for use by the authority real or personal property or any interest in real or personal property, including rights or easements, on either a temporary or permanent basis, by gift, purchase, transfer, lease or otherwise, subject to the approval of the Legislature;

[ 2003, c. 646, §8 (AMD) .]

6. Dispose of property. In accordance with applicable state law, hold, sell, lease, rent or otherwise dispose of any real or personal property, or any interest in real or personal property, and release or relinquish any right, title, claim, lien, interest, easement or demand however acquired, and these proceeds become and remain operating revenues except that the Adjutant General may not sell any interest in real property without following the provisions of section 264;

[ 2003, c. 646, §8 (AMD) .]

7. Procure insurance. Procure insurance through the Risk Management Division against any loss in connection with property of the authority and other assets in amounts and from insurers that the Director of Risk Management determines necessary or desirable to protect the State from risks or losses; and

[ 2003, c. 646, §8 (AMD) .]

8. Take all other lawful action. Take all other lawful action necessary and incidental to the powers in this subchapter.

[ 2001, c. 374, §8 (NEW) .]

SECTION HISTORY

2001, c. 374, §8 (NEW). 2003, c. 646, §8 (AMD).



37-B §394. Employees

1. Employees. The Adjutant General may employ technical experts and other agents and employees, permanent or temporary, for the authority. Such employees are subject to the Civil Service Law.

[ 2003, c. 646, §9 (AMD) .]

2. Service at pleasure of Adjutant General. The executive director and general manager serve at the pleasure of the Adjutant General.

[ 2001, c. 374, §8 (NEW) .]

3. Legal services. The Office of the Attorney General shall provide legal services for the authority, or, with the permission of the Adjutant General, retain outside counsel.

[ 2003, c. 646, §9 (AMD) .]

4. Establish positions. By financial order, the Adjutant General may establish positions necessary to support the operations of the Maine Readiness Sustainment Center in Limestone or to maintain, repair, store and manufacture equipment under section 157. In order for a position that is established by financial order to become permanent, it must be presented to the next session of the Legislature through the normal budgetary process. As a result of their limited nature, positions funded by the operating revenues of the Maine Military Authority Enterprise Fund are not included as a part of the overall position count of state government operations.

[ 2005, c. 12, Pt. MMM, §2 (AMD) .]

5. Employee administration. Notwithstanding the provisions of Title 26, section 979-A, subsection 5, the Governor shall direct the authority to develop and execute employee relations policies, conduct negotiations with certified and recognized bargaining agents for its employees and administer and interpret the collective bargaining agreements applying to the employees of the authority consistent with the overall objectives of the Governor. The Department of Administrative and Financial Services, Bureau of Human Resources shall assist and advise the Governor and the authority, in order to ensure compliance with state and federal labor and employment laws consistent with the overall objectives of the Governor. Employees of the authority are essential employees for the purpose of shutdown or furlough days imposed on employees of the State.

[ 2007, c. 240, Pt. HH, §16 (AMD) .]

SECTION HISTORY

2001, c. 374, §8 (NEW). 2003, c. 646, §9 (AMD). 2005, c. 12, §MMM2 (AMD). 2007, c. 240, Pt. HH, §16 (AMD).



37-B §395. Books and records

The Adjutant General shall ensure the accurate and timely maintenance of books, records, accounts and other evidences of the financial transactions of all the authority's activities in accordance with accounting standards established by a governmental accounting standards board and the State Controller. Books and records must be open to inspection and audit by the Maine National Guard, the State Auditor and the Federal Government audit in conjunction with federal contracts, agreements, grants or cooperative agreements but are otherwise confidential and not subject to Title 1, chapter 13, subchapter 1. The State Auditor shall periodically conduct an audit of the financial records of the authority and report the results of the audit to the Adjutant General, the State Controller, the Governor and the Legislature. The Adjutant General may maintain the required books, records, accounts and other evidences of the financial transactions of all of the authority's activities or enter into service agreements or contracts with departments and agencies of State Government for that purpose. [2003, c. 646, §10 (AMD).]

SECTION HISTORY

2001, c. 374, §8 (NEW). 2003, c. 646, §10 (AMD).



37-B §396. Budget

The Adjutant General shall establish a budget for the authority and shall present that budget to the Governor and the Legislature. [2003, c. 646, §11 (AMD).]

SECTION HISTORY

2001, c. 374, §8 (NEW). 2003, c. 646, §11 (AMD).



37-B §397. Report

The Adjutant General shall report by February 15th of the first regular session of each Legislature to the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs and defense, veterans and emergency management matters. The report must include information about the operation of the authority, its budget and the distribution of profits generated by the authority. [2001, c. 374, §8 (NEW).]

SECTION HISTORY

2001, c. 374, §8 (NEW).



37-B §398. Property exempt from execution (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 374, §8 (NEW). 2003, c. 646, §12 (RP).



37-B §399. Revenue

Revenue generated by the authority must first be used to support the operation of the authority, including segregation of money for future capital repairs. At the close of the fiscal year, unreserved retained earnings as identified by the State Controller may be transferred at any time prior to the closing of the books to: [2013, c. 251, §4 (NEW).]

1. Capital repairs; tuition assistance. An account established within the Military Bureau to be used for capital repairs, maintenance, construction and acquisition of state military facilities and Maine National Guard tuition assistance;

[ 2013, c. 469, §6 (AMD) .]

2. Official representation funds. An account established within the Military Bureau to be used for official representation funds, in an amount not to exceed $10,000 annually;

[ 2013, c. 251, §4 (NEW) .]

3. Unfunded priorities. An account established within the Military Bureau to be used for the Adjutant General's unfunded priorities, in an amount not to exceed $10,000 annually; and

[ 2013, c. 251, §4 (NEW) .]

4. Maine National Guard Foundation Fund. An account established within the Military Bureau to be used for the Maine National Guard Foundation Fund or its successor fund, in an amount not to exceed $10,000 annually.

[ 2013, c. 251, §4 (NEW) .]

SECTION HISTORY

2001, c. 374, §8 (NEW). 2003, c. 646, §13 (AMD). 2013, c. 251, §4 (RPR). 2013, c. 469, §6 (AMD).









Chapter 5: MAINE CODE OF MILITARY JUSTICE

37-B §401. Title

This chapter may be cited as the "Maine Code of Military Justice." [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §402. Definitions

As used in this Code, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 460, §3 (NEW).]

1. Accuser. "Accuser" means a person who:

A. Signs and swears to charges; [1983, c. 460, §3 (NEW).]

B. Directs that charges be signed and sworn in the name of another; or [1983, c. 460, §3 (NEW).]

C. Has an interest, other than an official interest, in the prosecution of the accused. [1983, c. 460, §3 (NEW).]

[ 1983, c. 460, §3 (NEW) .]

2. Active service. Active service is defined in section 101-A, subsection 1.

[ 1987, c. 230, §2 (RPR) .]

3. Code. "Code" means this chapter.

[ 1983, c. 460, §3 (NEW) .]

4. Commanding officer. "Commanding officer" means any officer vested with the authority for the direction, coordination and control of a military unit.

[ 2001, c. 662, §41 (AMD) .]

5. Enlisted person. "Enlisted person" means any person who is serving in an enlisted grade in any military force.

[ 1983, c. 460, §3 (NEW) .]

6. Military forces. Military forces is defined in section 101-A, subsection 2.

[ 1987, c. 230, §2 (RPR) .]

7. Military judge. "Military judge" means an official of a court-martial detailed in accordance with section 221.

[ 1983, c. 460, §3 (NEW) .]

8. Military unit. "Military unit" means any military element whose structure is prescribed by a competent authority, such as a table of organization and equipment.

[ 1983, c. 460, §3 (NEW) .]

9. Officer. "Officer" means a commissioned or warrant officer.

[ 1983, c. 460, §3 (NEW) .]

10. Superior officer. "Superior officer" means an officer superior in rank or command.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 230, §2 (AMD). 2001, c. 662, §41 (AMD).



37-B §403. Persons subject to the Code

1. Active member. All members of the state military forces are subject to the Maine Code of Military Justice at all times except when in federal service pursuant to United States Code, Title 10.

A. This code applies to members of the state military forces serving out-of-state and while going to and returning from service out-of-state to the same extent as a person serving within the State. [1987, c. 263, §2 (NEW).]

B. Offenses committed outside the State may be tried and punished either inside or outside the State subject to section 418. [1987, c. 263, §2 (NEW).]

[ 2001, c. 662, §42 (AMD) .]

2. Fraudulent discharge. All persons discharged from the military forces subsequently charged with having fraudulently obtained the discharge are subject to trial by court-martial on that charge and after apprehension are subject to this Code while in the custody of the military forces for the trial. Upon conviction on that charge, they are subject to trial by court-martial for all offenses under this Code committed prior to the fraudulent discharge.

[ RR 2009, c. 2, §115 (COR) .]

3. Deserters. Persons who have deserted from the military forces shall not be relieved from amenability to the jurisdiction of this Code by virtue of a separation from any subsequent period of service.

[ 1983, c. 460, §3 (NEW) .]

4. Activation. The Governor may order to active state service any member or former member of the state military forces for purposes of asserting jurisdiction in connection with prosecuting an offense alleged to have occurred while the person was in active state service.

[ 1983, c. 594, §19 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §19 (NEW). 1987, c. 263, §2 (AMD). 2001, c. 662, §42 (AMD). RR 2009, c. 2, §115 (COR).



37-B §404. Places where applicable

This Code applies in all places where personnel of military forces are present. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §405. Judge advocates

The Adjutant General shall appoint judge advocates for the Army National Guard and judge advocates for the Air National Guard. The Adjutant General shall appoint as state judge advocate one of the judge advocates from the National Guard. [2001, c. 662, §43 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §20 (AMD). 2001, c. 662, §43 (AMD).



37-B §406. Apprehension

1. Meaning. Apprehension is the taking into custody of a person.

[ 1983, c. 460, §3 (NEW) .]

2. By military authority. Any person authorized by law or regulations governing the military forces to apprehend persons subject to this Code or to trial thereunder may do so upon reasonable belief that an offense under this Code has been committed and that the persons apprehended committed it.

[ 1983, c. 460, §3 (NEW) .]

3. By civil authority. Any civil officer having authority to apprehend offenders under the laws of this State may apprehend a deserter or a member of the military forces absent without leave and deliver him into the custody of the appropriate component of the military force. Without limiting the authority granted in this subsection, upon written certification from the Adjutant General that a member is absent without leave from military duty, the civil officer, upon the Adjutant General's request, shall apprehend the member and deliver him to duty in accordance with the request.

[ 1983, c. 594, §21 (AMD) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §21 (AMD).



37-B §407. Arrest or confinement

1. Definitions. As used in this section, unless the context otherwise indicates, the following words have the following meanings.

A. "Arrest" is the restraint of a person by an order directing him to remain within certain specified limits and which is not imposed as a punishment for an offense. [1983, c. 460, §3 (NEW).]

B. "Confinement" is the physical restraint of a person. [1983, c. 460, §3 (NEW).]

[ 1983, c. 460, §3 (NEW) .]

2. Order. A person subject to this Code who is charged with an offense under this Code may be ordered into arrest or confinement, as circumstances require.

A. An enlisted person may be ordered into arrest or confinement by any officer by an order, oral or written, delivered in person or through other persons subject to this Code. A commanding officer may authorize warrant officers or noncommissioned officers to order enlisted persons of the commanding officer's command or subject to the commanding officer's authority into arrest or confinement. [2001, c. 662, §44 (AMD).]

B. An officer or warrant officer may be ordered into arrest or confinement only by a commanding officer to whose authority the officer or warrant officer is subject. The order may be oral or written and delivered in person or by another officer. The authority to order officers or warrant officers into arrest or confinement may not be delegated. [2001, c. 662, §44 (AMD).]

[ 2001, c. 662, §44 (AMD) .]

3. Not a limitation. Nothing in this section may be construed to limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until the proper authority may be notified.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §44 (AMD).



37-B §408. Designated jails

Confinement other than in a guard house, whether prior to, during or after trial by a military court, shall be executed in correctional centers designated by the Governor or by the Adjutant General for that purpose. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §409. Probable cause

A person shall not be ordered into arrest or confinement except for probable cause. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §410. Information on charges; speedy trial

When any person subject to this Code is arrested or confined prior to trial, immediate steps shall be taken to inform him of the specific wrong of which he is accused and to try him or to dismiss the charges and release him. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §411. Quelling of disorders

All officers and noncommissioned officers may quell all quarrels, frays and disorders among persons subject to this Code and apprehend persons subject to this Code who take part in those disorders. [2001, c. 662, §45 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §45 (AMD).



37-B §412. Receiving prisoners

When an officer of the military forces delivers a prisoner and furnishes a statement of the offense charged against that prisoner to a provost marshal, commander of the guard, warden, keeper or officer of a city or county jail or other correctional center designated under section 408, that official shall commit the prisoner to his charge. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §413. Report of persons held

Every provost marshal, commander of the guard, warden, keeper or officer of a city or county jail or other correctional center designated under section 408 to whose charge a prisoner is committed shall, within 24 hours after such commitment or as soon as he is relieved from guard, report to his commanding officer the name of the prisoner, the offense charged against him and the name of the person who ordered or authorized commitment. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §414. Application of the United States Manual for Courts-Martial

Insofar as it is not inconsistent with this Code, the United States Manual for Courts-Martial, as established by executive order of the President of the United States and as revised from time to time, applies to proceedings pursuant to this chapter. [2001, c. 662, §46 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §46 (AMD).



37-B §415. Nonjudicial punishment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §§22-25 (AMD). 2001, c. 662, §47 (RP).



37-B §415-A. Nonjudicial punishment

1. Disciplinary punishment. A commander may, in addition to or in lieu of admonition, reprimand or extra training, impose disciplinary punishments for minor offenses without the intervention of a court-martial as follows.

A. A company grade officer commander or warrant officer commander may impose one or more of the following punishments:

(1) Forfeiture of up to one day's pay;

(2) Up to 4 hours of extra duties; or

(3) Prohibition of promotion of up to one year. [2001, c. 662, §48 (NEW).]

B. A field grade officer commander may impose one or more of the following punishments:

(1) Forfeiture of up to 3 days' pay;

(2) Up to 8 hours of extra duties; or

(3) Prohibition of promotion of up to one year. [2001, c. 662, §48 (NEW).]

C. An officer with the rank of colonel in the chain of command of an individual being considered for nonjudicial punishment may impose one or more of the following punishments:

(1) Forfeiture of up to 5 days' pay;

(2) Up to 16 hours of extra duties;

(3) Prohibition of promotion of up to one year; or

(4) Reduction of one grade for enlisted members. [2013, c. 251, §5 (AMD).]

D. Only a general officer commander may impose punishments upon officers. [2001, c. 662, §48 (NEW).]

E. An individual being considered for nonjudicial punishment has the right to consult counsel prior to receiving disciplinary punishment under this section. [2001, c. 662, §48 (NEW).]

[ 2013, c. 251, §5 (AMD) .]

2. Suspend; reduce. The commander who imposes disciplinary punishment, or successor in command, may at any time suspend or reduce, or both, disciplinary punishment imposed.

[ 2001, c. 662, §48 (NEW) .]

3. Appeal. A person punished under this section may appeal, through the proper channels, to the next higher commander. The appeal must be promptly forwarded and decided; in the meantime all disciplinary punishment is stayed. The commander to whom the appeal is referred may suspend or reduce, or both, the disciplinary punishment. Before ruling, the commander who is to act on the appeal may refer the case to a judge advocate for consideration. The commander to whom the appeal is referred shall submit the case to a judge advocate for review when the appeal is from a reduction in grade or forfeiture of 3 or more days of pay.

[ 2001, c. 662, §48 (NEW) .]

4. Increase. Once nonjudicial punishment has been imposed, it may not be increased upon appeal or otherwise for the same offense.

[ 2001, c. 662, §48 (NEW) .]

5. Right to counsel. A person that has disciplinary punishment imposed under this section has the right to assistance of military counsel in filing an appeal. There is no right to appeal the imposition of disciplinary punishment under this section to the civilian courts.

[ 2001, c. 662, §48 (NEW) .]

6. Serious crime. The imposition and enforcement of disciplinary punishment under this section for any act or omission is not a bar to trial by court-martial or to a trial in the civilian courts of this State, another state or the United States for a serious crime or offense growing out of the same act or omission that is not properly punishable under this section. The fact that a disciplinary punishment has been enforced may be shown by the accused at trial and must be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

[ 2001, c. 662, §48 (NEW) .]

7. Records. The Governor may prescribe the form of records to be kept of proceedings under this section and may prescribe that the records must be in writing.

[ 2001, c. 662, §48 (NEW) .]

8. Enforcement. A fine imposed pursuant to this section may be enforced as a money judgment in accordance with Title 14, chapter 502.

[ 2001, c. 662, §48 (NEW) .]

9. Pay. For the purposes of this section, a "day's pay" means that pay a member is entitled to for one unit training assembly, also known as one drill period.

[ 2001, c. 662, §48 (NEW) .]

SECTION HISTORY

2001, c. 662, §48 (NEW). 2013, c. 251, §5 (AMD).



37-B §416. Court-martial

A court-martial shall have jurisdiction to try persons subject to this Code for any offense defined and made punishable by this Code. [1983, c. 460, §3 (NEW).]

A court-martial shall consist of: [1983, c. 460, §3 (NEW).]

1. With panel. A military judge and a panel of not less than 3 members; or

[ 1983, c. 460, §3 (NEW) .]

2. Without panel. A military judge, if before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves the request.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §417. Sentences

Except as limited by rules prescribed by the Governor a court-martial may adjudge any one or a combination of the following punishments: [1983, c. 460, §3 (NEW).]

1. Confinement. Confinement at hard labor for not more than 6 months;

[ 1983, c. 460, §3 (NEW) .]

2. Hard labor. Hard labor without confinement for not more than 3 months;

[ 1983, c. 460, §3 (NEW) .]

3. Forfeiture or detention of pay. Forfeiture or detention of pay not exceeding 2/3 of base pay entitlement per month for 6 months;

[ 1983, c. 460, §3 (NEW) .]

4. Dismissal. Dismissal;

[ 1983, c. 460, §3 (NEW) .]

5. Bad conduct discharge. Bad conduct discharge;

[ 1983, c. 460, §3 (NEW) .]

6. Dishonorable discharge. Dishonorable discharge;

[ 1983, c. 460, §3 (NEW) .]

7. Reprimand. Reprimand; or

[ 1983, c. 460, §3 (NEW) .]

8. Reduction to the lowest rank. Reduction of noncommissioned officers to the lowest enlisted rank.

[ 2001, c. 662, §49 (AMD) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §49 (AMD).



37-B §418. Jurisdiction

The jurisdiction of a court-martial is limited to trial of persons subject to this Code who are accused of military offenses described in this Code. Persons subject to this Code who are accused of offenses cognizable by the civil courts of this State or any other state where the military forces are present may, upon accusation of a civil offense, be surrendered promptly to civil authorities for disposition if the mission of the military force will not be compromised. If the person subject to this Code is accused of both a military offense under this Code and a criminal offense by the civil authorities, that member may be prosecuted by either or both authorities and if found guilty, appropriately punished by either or both authorities. [2001, c. 662, §50 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §26 (AMD). 2001, c. 662, §50 (AMD).



37-B §419. Convening a court-martial

The convening authority of a court-martial under this Code shall be the Governor or the Adjutant General. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §420. Composition of court-martial

1. Commissioned officer. A commissioned officer is eligible to serve on any court-martial for the trial of a person who may lawfully be brought before the court for trial.

[ 1983, c. 460, §3 (NEW) .]

2. Warrant officer. A warrant officer is eligible to serve on a court-martial for the trial of a person, other than a commissioned officer, who may lawfully be brought before the court for trial.

[ 1983, c. 460, §3 (NEW) .]

3. Enlisted member. An enlisted member is eligible to serve on a court-martial for the trial of an enlisted member of an armed force who may lawfully be brought before the court for trial. An enlisted accused may not be tried by a court-martial that does not include in its membership enlisted members in a number comprising at least 1/3 of the total membership of the court.

[ 2001, c. 662, §51 (AMD) .]

4. Rank or grade. Except where it cannot be avoided, a member of the military forces shall not be tried by a court-martial any member of which is junior to him in rank or grade. When convening a court-martial, the convening authority shall detail persons in the military forces who, in his opinion, are qualified for the duty by reason of age, education, training, experience, length of service and judicial temperament. No member of the military forces may serve as a member of a court-martial when he is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §51 (AMD).



37-B §421. Military judge

1. Appointment. The authority convening a court-martial shall designate a military judge to preside over each case.

[ 1983, c. 460, §3 (NEW) .]

2. Qualifications. A military judge shall:

A. Possess the following military qualifications:

(1) Be a commissioned officer of the state military forces;

(2) Be a commissioned officer of the United States Armed Forces; or

(3) Be a retired officer of the United States Armed Forces; and [1983, c. 460, §3 (NEW).]

B. Possess the following other qualifications:

(1) Be a member of the bar of the Supreme Judicial Court; and

(2) Be certified as being qualified to serve as military judge by the state judge advocate. [1983, c. 460, §3 (NEW).]

[ 1983, c. 460, §3 (NEW) .]

3. Accuser or witness ineligible. No person is eligible to act as military judge in a case if he is the accuser or a witness for the prosecution or has acted as investigation officer or a counsel in the same case.

[ 1983, c. 460, §3 (NEW) .]

4. Duties. A commissioned officer who is certified to be qualified for duty as a military judge of a court-martial may perform those duties only when he is assigned and directly responsible to the Adjutant General. He may perform duties of a judicial or nonjudicial nature other than those relating to his duty as a military judge of a court-martial when those duties are assigned to him by or with the approval of the state judge advocate. The military judge of a court-martial may not consult with the members of the court, except in the presence of the accused, trial counsel and defense counsel, nor may he vote with the members of the court.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §422. Counsel

1. Appointment. For each court-martial, the authority convening the court shall detail trial counsel and defense counsel, and such assistants as he considers appropriate. No person who has acted as investigating officer, military judge or court member in any case may act later as trial counsel, assistant trial counsel, or unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense, nor may any person who has acted for the defense act later in the same case for the prosecution.

[ 1983, c. 460, §3 (NEW) .]

2. Qualifications. Trial counsel or defense counsel detailed for a court-martial:

A. Shall be:

(1) A graduate of an accredited law school; and

(2) A member of:

(a) The bar of this State;

(b) The bar of a federal court; or

(c) The bar of the highest court of another state; and [1983, c. 594, §27 (AMD).]

B. Shall be certified as competent to perform those duties by the state judge advocate. [1983, c. 460, §3 (NEW).]

[ 1983, c. 594, §27 (AMD) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §27 (AMD).



37-B §423. Court reporters

The convening authority of a court-martial, shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court. If a court reporter is not available, the Governor or Adjutant General may authorize the use of audio tape or other electronic transcription equipment to record proceedings. The convening authority of a court-martial, may detail or employ interpreters who shall interpret for the court. The Governor shall adopt rules to implement this section. [1983, c. 594, §28 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §28 (AMD).



37-B §424. Members of court-martial

1. Absence. No member of a court-martial may be absent or excused after the court has been assembled for the trial of the accused, except for physical disability or as a result of a challenge or by order of the convening authority for good cause.

[ 1983, c. 460, §3 (NEW) .]

2. Vacancies. Whenever a court-martial other than a court-martial composed of a single military judge is reduced below 3 members, the trial may not proceed until the convening authority details sufficient new members to provide at least 3 members. The trial may proceed with the new members present after the recorded evidence previously introduced to the court has been read to the court in the presence of the military judge, the accused and counsel for both sides.

[ 1983, c. 460, §3 (NEW) .]

3. Military judge. If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, as a result of a challenge, or for other good cause, the trial shall proceed, subject to any applicable conditions of section 425, after the detail of a new military judge as if no evidence had previously been introduced, unless a verbatim record of the evidence previously introduced or a stipulation thereof is read in court in the presence of the new military judge, the accused and counsel for both sides.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §425. Pretrial procedures

Except as provided otherwise by this Code, the pretrial and trial procedures before a court-martial must be in accordance with the procedures set forth in the United States Uniform Code of Military Justice, Title 10, United States Code, Chapter 47, for a special court-martial and the United States Manual for Courts-Martial as each is revised from time to time. [2001, c. 662, §52 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §52 (AMD).



37-B §426. Limitation of charges

A person may not be tried by court-martial or punished under section 415-A if the offense with which that person is charged was committed more than 2 years before the receipt of sworn charges and specifications by an officer exercising court-martial jurisdiction. [RR 2001, c. 2, Pt. A, §44 (COR).]

SECTION HISTORY

1983, c. 460, §3 (NEW). RR 2001, c. 2, §A44 (COR).



37-B §427. Witnesses

1. Oaths. A military judge detailed under this Code may administer oaths.

[ 1983, c. 460, §3 (NEW) .]

2. Subpoena. A military judge, notary public or clerk of any District Court or Superior Court may issue subpoenas for witnesses and subpoenas duces tecum to compel the production of books, papers and photographs relating to any questions in dispute before the court-martial or to any matters involved in a trial by court-martial.

[ 1983, c. 594, §29 (AMD) .]

3. Fees and mileage. Fees and mileage payments shall be paid to witnesses at the rate allowed to witnesses attending the District Courts. The fees and mileage payments shall be paid out of the Military Fund.

[ 1983, c. 460, §3 (NEW) .]

4. Violation. It is a Class E crime for a person not subject to this Code intentionally to fail to appear as a witness, refuse to qualify as a witness or refuse to produce evidence if that person:

A. Has been subpoenaed to give testimony or produce evidence; or [1983, c. 460, §3 (NEW).]

B. Has been paid fees and mileage as a witness. [1983, c. 460, §3 (NEW).]

5. Prosecution. The Attorney General may prosecute persons who violate this section.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §29 (AMD).



37-B §428. Execution of sentences

1. Imprisonment. Under instructions issued by the Governor, a sentence of imprisonment adjudged by a court-martial, whether or not the sentence includes discharge or dismissal and whether or not the discharge or dismissal has been executed, may be carried into execution by imprisonment in any place designated as provided in section 408. Persons confined in a correctional center not under the control of one of the military forces are subject to the same discipline and treatment as persons committed by the courts of the State.

Any period of imprisonment included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial, but periods during which the sentence to imprisonment is suspended or deferred must be excluded in computing the service of the term of imprisonment.

[ 2001, c. 662, §53 (AMD) .]

2. Forfeiture. Whenever a sentence includes both a forfeiture of pay and allowances and imprisonment and the imprisonment is not suspended or deferred, the forfeiture may apply only to pay or allowances becoming due on or after the date the sentence is approved by the convening authority.

[ 1983, c. 460, §3 (NEW) .]

3. Effective date. Sentences of courts-martial are effective on the date ordered executed, except another date may be required by subsection 1 or 2.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §53 (AMD).



37-B §429. Record of trial

After a trial by court-martial, the record shall be forwarded to the convening authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command or any officer exercising court-martial jurisdiction. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §430. State judge advocate's opinion

The convening authority shall refer the record of each court-martial to the state judge advocate, who shall submit written opinion thereon to the convening authority. If the final action of the court has resulted in an acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §431. Approval of findings and sentence

In acting on the findings and sentence of a court-martial, the convening authority may approve only such findings of guilty, and the sentence or such part or amount of the sentence, as he finds correct in law and fact and as he in his discretion determines should be approved. Unless he indicates otherwise, approval of the sentence is approval of the findings and sentence. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §432. Reconsideration

1. Return of record. If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

[ 1983, c. 460, §3 (NEW) .]

2. Errors. Where there is an apparent error or omission in the record or where the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action. In no case may the record be returned:

A. For reconsideration of a finding of not guilty of any specification or a ruling which amounts to a finding of not guilty; [1983, c. 460, §3 (NEW).]

B. For reconsideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some section of this Code; or [1983, c. 460, §3 (NEW).]

C. For increasing the severity of the sentence, unless the sentence imposed is less than the mandatory sentence prescribed for the offense. [1983, c. 460, §3 (NEW).]

[ 1983, c. 460, §3 (NEW) .]

3. Rehearing. A rehearing shall be ordered as follows.

A. If the convening authority disapproves of the findings and sentence, he shall state the reasons for disapproval, and he may order a rehearing, except where there is lack of sufficient evidence in the record to support the findings. If he disapproves the findings and sentence and does not order a rehearing, he shall dismiss the charges. [1983, c. 460, §3 (NEW).]

B. Each rehearing shall take place before a court-martial composed of members who were not members of the court-martial which first heard the case. Upon a rehearing, the accused may not be tried for any offense of which he was found not guilty by the first court-martial. No sentence more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory. [1983, c. 460, §3 (NEW).]

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §433. Appeal

Upon petition of the accused, the Supreme Judicial Court shall review the record of any court-martial approved by the convening authority. [2001, c. 662, §54 (AMD).]

The accused shall file the petition for review within 30 days of the time the accused is notified of the approval of the case by the convening authority. [2001, c. 662, §54 (AMD).]

On the same date that the accused files the petition for review in the Supreme Judicial Court, the accused shall file a notice of the accused's intention to appeal with the convening authority. Within 30 days, the convening authority shall forward the complete transcript of the case to the Supreme Judicial Court. [2001, c. 662, §54 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §54 (AMD).



37-B §434. Judicial review

In any case reviewed by it, the Supreme Judicial Court may act with respect to any of the findings and sentence as approved by the convening authority. The Supreme Judicial Court shall take action only with respect to matters of law. [1983, c. 460, §3 (NEW).]

If the Supreme Judicial Court sets aside the findings and sentence, it may order a rehearing, except where the setting aside is based on lack of sufficient evidence in the record to support the findings. If it sets aside the findings and sentence and does not order a rehearing, it shall order that the charges be dismissed. [1983, c. 460, §3 (NEW).]

After it has acted on a case, the Supreme Judicial Court may direct the convening authority to take action in accordance with its decision. If the court has ordered a rehearing, but the convening authority finds a rehearing impracticable, the convening authority may dismiss the charges. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §435. Approval by the Governor

No court-martial sentence may be executed until approved by the Governor. The Governor shall approve the sentence or such part, amount or commuted form of the sentence as he sees fit, and may suspend the execution of the sentence or any part of the sentence. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §436. New trial

At any time after approval by the convening authority of a court-martial sentence, the accused may petition the state judge advocate for a new trial on the grounds of newly discovered evidence or fraud on the court. The state judge advocate shall review the petition, the record and such other evidence as he deems appropriate and report to the convening authority his recommendation to grant or deny a new trial. If a new trial is recommended, the convening authority shall order a rehearing as provided in section 432, subsection 3. Upon filing of the petition for a new trial, any proceedings pending upon appeal or review of sentence shall be dismissed. [1983, c. 594, §30 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §30 (AMD).



37-B §437. Restoration of rights

All rights, privileges and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and that executed part is included in a sentence imposed upon the new trial or rehearing. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §438. Included offenses

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §439. Attempts

An act done with specific intent to commit an offense under this Code, amounting to more than mere preparation and tending, even though failing, to effect its commission is an attempt to commit that offense. [1983, c. 460, §3 (NEW).]

Any person subject to this Code who attempts to commit any offense punishable by this Code shall be punished as a court-martial may direct, unless otherwise specifically prescribed. [1983, c. 460, §3 (NEW).]

Any person subject to this Code may be convicted of an attempt to commit an offense although it appears at the trial that the offense was consummated. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §440. Conspiracy

Any person subject to this Code who conspires with any other person to commit an offense under this Code shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §441. Desertion

1. Acts constituting. Any member of the military forces who commits any of the following acts is guilty of desertion:

A. Without authority, goes or remains absent from his unit, organization or place of duty with intent to remain away permanently; [1983, c. 460, §3 (NEW).]

B. Quits his unit, organization or place of duty with intent to avoid hazardous duty or to shirk important service; or [1983, c. 460, §3 (NEW).]

C. Being a commissioned officer of the military forces who, after tender of his resignation and before notice of his acceptance, quits his post or proper duties without leave and with intent to remain away permanently. [1983, c. 460, §3 (NEW).]

[ 1983, c. 460, §3 (NEW) .]

2. Punishment. Any person found guilty of desertion or attempt to desert shall be punished as a court-martial may direct.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §442. Absent without leave

Any member of the military forces who, without authority, fails to go to his appointed place of duty at the time prescribed, or goes from that place, or absents himself or remains absent from his unit, organization or place of duty at which he is required to be at the time prescribed, shall be punished as a court-martial may direct. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §443. Missing movement

Any person subject to this Code who through neglect or design misses the movement of a ship, aircraft or unit with which he is required in the course of duty to move shall be punished as a court-martial may direct. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §444. Disrespect to officer

Any person subject to this Code who behaves with disrespect toward a superior officer must be punished as a court-martial may direct. [2001, c. 662, §55 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §55 (AMD).



37-B §445. Striking or disobeying an officer

Any person subject to this Code who strikes a superior officer or draws or lifts up any weapon or offers any violence against a superior officer while that officer is in the execution of that office or willfully disobeys a lawful command of the superior officer must be punished as a court-martial may direct. [2001, c. 662, §56 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §56 (AMD).



37-B §446. Striking or disobeying a noncommissioned officer

Any member who strikes or assaults an officer or noncommissioned officer while that officer or noncommissioned officer is in the execution of that office, willfully disobeys the lawful order of an officer or noncommissioned officer, or treats with contempt or is disrespectful in language or deportment toward an officer or noncommissioned officer while that officer or noncommissioned officer is in the execution of that office must be punished as a court-martial may direct. [2001, c. 662, §57 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §57 (AMD).



37-B §447. Failure to obey order

Any person subject to this Code who violates or fails to obey any lawful general order or regulation, or having knowledge of any other lawful order issued by a member of the military forces, which it is his duty to obey, fails to obey the order, or is derelict in the performance of his duties, shall be punished as a court-martial may direct. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §448. Mutiny; sedition

1. Offense. Any person subject to this Code who:

A. With intent to usurp or override lawful military authority, refuses, in concert with any other person, to obey orders or otherwise do his duty or creates any violence or disturbance is guilty of mutiny; [1983, c. 460, §3 (NEW).]

B. With intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence or other disturbance against that authority is guilty of sedition; or [1983, c. 460, §3 (NEW).]

C. Fails to do his utmost to prevent and suppress a mutiny or sedition being committed in his presence, or fails to take all reasonable means to inform his superior commissioned officer or commanding officer of a mutiny or sedition which he knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition. [1983, c. 460, §3 (NEW).]

[ 1983, c. 460, §3 (NEW) .]

2. Punishment. A person who is found guilty of attempted mutiny, mutiny, sedition or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §449. Breaking arrest

Any person subject to this Code who resists apprehension or breaks arrest or who escapes from custody or confinement shall be punished as a court-martial may direct. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §450. Under influence of alcohol or drugs on duty

Any person subject to this Code who is found under the influence of alcoholic liquor or any drug while on duty or reporting for duty must be punished as a court-martial may direct. [2001, c. 662, §58 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §58 (AMD).



37-B §451. Sentinels

Any sentinel or lookout who is found sleeping upon his post or who leaves it before he is regularly relieved shall be punished as a court-martial may direct. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §452. Feigning illness to avoid duty

Any person subject to this Code who for the purpose of avoiding work, duty or service feigns illness, physical disablement, mental lapse or derangement or intentionally inflicts self-injury shall be punished as a court-martial may direct. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §453. False testimony

Any person subject to this Code who in a judicial proceeding or in a court of justice willfully and corruptly gives, upon a lawful oath or in any form allowed by law to be substituted for an oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a court-martial may direct. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §454. False official statements

Any person subject to this Code who, with intent to deceive, signs any false record, return, regulation, order or other official document, knowing it is false, or makes any other false official statement, knowing it is false, must be punished as a court-martial may direct. [1995, c. 214, §1 (NEW).]

SECTION HISTORY

1995, c. 214, §1 (NEW).



37-B §455. Cruelty and maltreatment

Any person subject to this Code who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to that person's orders must be punished as a court-martial may direct. [2001, c. 662, §59 (NEW).]

SECTION HISTORY

2001, c. 662, §59 (NEW).



37-B §456. Military property of United States or State; sale, loss, damage, destruction or wrongful disposition

Any person subject to this Code must be punished as a court-martial may direct if that person, without proper authority, does any of the following with any military property of the United States or the State: [2001, c. 662, §59 (NEW).]

1. Sells. Sells or otherwise disposes of that military property;

[ 2001, c. 662, §59 (NEW) .]

2. Damages or loses. Willfully or through neglect damages, destroys or loses that military property; or

[ 2001, c. 662, §59 (NEW) .]

3. Suffers to be lost; sold. Willfully or through neglect suffers that military property to be lost, damaged, destroyed, sold or wrongfully disposed of.

[ 2001, c. 662, §59 (NEW) .]

SECTION HISTORY

2001, c. 662, §59 (NEW).



37-B §457. Wrongful possession of controlled substance

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Controlled substance" means:

(1) Opium, heroin, cocaine, amphetamine, lysergic acid diethylamide, methamphetamine, phencyclidine, barbituric acid, marijuana and any compound or derivative of any such substance;

(2) Any substance not specified in subparagraph (1) that is listed on a schedule of controlled substances prescribed by the President of the United States for the purposes of the Uniform Code of Military Justice; and

(3) Any other substance not specified in subparagraph (1) or contained on a list prescribed by the President of the United States under subparagraph (2) that is listed in schedules I to V of Section 202 of the Controlled Substances Act, 21 United States Code, Section 812. [2001, c. 662, §59 (NEW).]

[ 2001, c. 662, §59 (NEW) .]

2. Prohibition. Any person subject to this Code who wrongfully uses, possesses, manufactures, distributes, imports into the customs territory of the United States, exports from the United States, or introduces into an installation, vessel, vehicle or aircraft used by or under the control of the state military forces a controlled substance described in subsection 1, must be punished as a court-martial may direct.

[ 2001, c. 662, §59 (NEW) .]

SECTION HISTORY

2001, c. 662, §59 (NEW).



37-B §458. Larceny and wrongful appropriation

1. Prohibitions. Any person subject to this Code who wrongfully takes, obtains or withholds, by any means, from the possession of the owner or of any other person any money, personal property or article of value of any kind:

A. With intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to the person's own use or the use of any person other than the owner, steals that property and is guilty of larceny; or [2001, c. 662, §59 (NEW).]

B. With intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it to the person's own use or the use of any person other than the owner, is guilty of wrongful appropriation. [2001, c. 662, §59 (NEW).]

[ 2001, c. 662, §59 (NEW) .]

2. Punishment. Any person found guilty of larceny or wrongful appropriation must be punished as a court-martial may direct.

[ 2001, c. 662, §59 (NEW) .]

SECTION HISTORY

2001, c. 662, §59 (NEW).



37-B §459. Assault

1. Prohibition; assault. Any person subject to this Code who attempts or offers with unlawful force or violence to do bodily harm to another person, whether or not the attempt or offer is consummated, is guilty of assault.

[ 2001, c. 662, §59 (NEW) .]

2. Prohibition; aggravated assault. Any person subject to this Code is guilty of aggravated assault if that person:

A. Commits an assault with a dangerous weapon or other means or force likely to produce death or grievous bodily harm; or [2001, c. 662, §59 (NEW).]

B. Commits an assault and intentionally inflicts grievous bodily harm with or without a weapon. [2001, c. 662, §59 (NEW).]

[ 2001, c. 662, §59 (NEW) .]

3. Punishment. Any person found guilty of assault or aggravated assault must be punished as a court-martial may direct.

[ 2001, c. 662, §59 (NEW) .]

SECTION HISTORY

2001, c. 662, §59 (NEW).



37-B §460. Behavior that is prejudicial to good order and discipline of military forces or that discredits military forces

Any person subject to this Code who behaves in a manner that is prejudicial to the good order and discipline of the military forces or that discredits the military forces must be punished as a court-martial may direct. [2009, c. 406, §7 (NEW).]

SECTION HISTORY

2009, c. 406, §7 (NEW).



37-B §461. Sexual assault

1. Prohibition; sexual assault. Any person subject to this Code who commits an offense prohibited under Title 17-A, chapter 11 is guilty of that offense under this Code.

[ 2013, c. 251, §6 (NEW) .]

2. Punishment. Any person found guilty of an offense prohibited under Title 17-A, chapter 11 must be punished as a court-martial may direct.

[ 2013, c. 251, §6 (NEW) .]

SECTION HISTORY

2013, c. 251, §6 (NEW).






Chapter 7: BUREAU OF MAINE VETERANS' SERVICES

37-B §501. Purpose

The Bureau of Maine Veterans' Services, referred to in this chapter as the "bureau," is established and shall provide informational services, program assistance, memorial facilities and financial aid to veterans in the State and their dependents in order to ensure that they receive all entitlements due under the law, are relieved to the extent possible of financial hardship, receive every opportunity for self-improvement through higher education and are afforded proper recognition for their service and sacrifice to the Nation. [1997, c. 455, §17 (AMD).]

The bureau acts as the primary public advocate for veterans before the United States Department of Veterans Affairs. [2001, c. 662, §60 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1991, c. 626, §8 (AMD). 1997, c. 455, §17 (AMD). 2001, c. 662, §60 (AMD).



37-B §502. Director of Bureau of Maine Veterans' Services

The Director of the Bureau of Maine Veterans' Services, referred to in this chapter as the "director," shall direct the operation of the bureau. [1997, c. 455, §18 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1991, c. 626, §8 (AMD). 1993, c. 694, §2 (AMD). 1997, c. 455, §18 (AMD).



37-B §503. Powers and duties

The director has the following powers and duties. [1997, c. 455, §19 (AMD).]

1. Employment of personnel. The director may employ, subject to approval of the appointing authority and the Civil Service Law, the personnel necessary to administer this chapter. The director may employ a superintendent of the cemetery system, a veteran claims specialist and veteran service officers. The director and other employees referred to in this subsection must be veterans as defined by 38 United States Code, Section 101 (2) who were separated with an honorable discharge.

[ 2009, c. 406, §8 (AMD) .]

2. Expenditures. The director may make expenditures approved by the commissioner necessary to carry out this chapter.

[ 1997, c. 455, §19 (AMD) .]

3. Agent. The director shall act, upon request, as the agent of any Maine resident who has a legitimate claim against the United States for any benefit accruing as a result of any federal or state military service and, in cooperation with all public and private agencies, shall prosecute the claim without charge.

[ 2001, c. 662, §61 (AMD) .]

4. Record.

[ 2001, c. 662, §61 (RP) .]

5. Rules.

[ 1991, c. 626, §9 (RP) .]

6. Other duties.

[ 2001, c. 662, §61 (RP) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1985, c. 785, §B174 (AMD). 1989, c. 502, §A139 (AMD). 1991, c. 626, §9 (AMD). 1993, c. 694, §3 (AMD). 1997, c. 455, §19 (AMD). 1997, c. 643, §Q7 (AMD). 2001, c. 662, §61 (AMD). 2009, c. 406, §8 (AMD).



37-B §503-A. Rules

The Commissioner of Defense, Veterans and Emergency Management may, in accordance with Title 5, chapter 375, subchapter II, adopt reasonable rules necessary to carry out this chapter, provided that regulations pertaining to the management of the Maine Veterans' Memorial Cemetery System are not rules within the meaning of Title 5, section 8002, subsection 9. [2001, c. 662, §62 (AMD).]

SECTION HISTORY

1991, c. 626, §10 (NEW). 1997, c. 455, §32 (AMD). 2001, c. 662, §62 (AMD).



37-B §504. Maine Veterans' Memorial Cemetery System

1. Land acquisition. The director may acquire by eminent domain in accordance with Title 35-A, chapter 65 and with approval of the Governor, or by purchase, gift or otherwise, real estate in fee simple, or any interest therein, for use by the Maine Veterans' Memorial Cemetery System.

[ 2001, c. 662, §63 (AMD) .]

2. Superintendent of the cemetery system. The director, with approval of the appointing authority, shall appoint a competent and trustworthy superintendent of the cemetery system and shall arrange for personnel, material and equipment necessary for adequate maintenance of the cemeteries.

[ 2009, c. 406, §9 (AMD) .]

3. Monuments, buildings and markers. The director shall erect a suitable monument in the center of each cemetery.

A. The monument must be suited to the topography of the land and display, on suitable flag poles, the national emblem and the state flag in accordance with the Flag Code. [1991, c. 626, §12 (AMD).]

B. The immediate area surrounding the monument must be prepared and reserved as a suitable place for commemorating Memorial Day and other appropriate observances. The remaining grounds must be laid out in a wheel-like pattern around the monument, expanding from the center as required. Suitable buildings may be erected for purposes the director determines necessary. [1997, c. 455, §22 (AMD).]

C. All grave markers must be flat-type granite or 42-inch upright white marble grave markers as furnished by the United States Department of Veterans Affairs, National Cemetery Administration. All boxes used for burial must be protected with permanent vaults. Permanent vaults must be reinforced and properly cured and match pounds per square inch specifications imposed by the National Cemetery Administration. Vaults may be either water-resistant or waterproof or have drain holes in their liner boxes as long as they meet the stated specifications. Headstones and vaults are not provided at state expense. [2007, c. 167, §2 (RPR).]

[ 2007, c. 167, §2 (AMD) .]

4. Burials. Burials in the cemeteries must be as follows.

A. [1985, c. 117, §1 (RP).]

A-1. As used in this subsection, unless the context indicates otherwise, the following terms have the following meanings.

(1) "Eligible dependent" means the wife, husband, surviving spouse, unmarried minor child, unmarried dependent child enrolled in secondary school or unmarried adult child who became incapable of self-support before reaching 18 years of age on account of mental or physical disabilities.

(2) "Eligible veteran" means any person who:

(a) Served in the active United States Armed Forces and who:

(i) If discharged, received an honorable discharge or a general discharge under honorable conditions, provided that the discharge was not upgraded through a program of general amnesty;

(b) Served in the Maine National Guard and died as a result of injury, disease or illness sustained while serving on active state service as provided in chapter 3, subchapter 3;

(d) Served in the Reserve Components of the United States Armed Forces and was entitled to retired pay under 10 United States Code, chapter 1223 or would have been entitled to retired pay under chapter 1223 except that the person was under 60 years of age; or

(e) Died while serving in the Active Guard Reserve and whose death is determined to be in the line of duty. [2007, c. 521, §1 (AMD).]

B. The director must allow the earth burial in one of the cemeteries of any eligible veteran who requests burial in the cemetery system. The director must allow the veteran the option of crypt burial if crypt space exists. All burials must be without charge. [1999, c. 401, Pt. II, §1 (AMD).]

C. At the dependent's request, the director must allow an eligible dependent of a veteran to be buried in one of the cemeteries if, at the date of the dependent's death, the veteran would be eligible for burial. Dependents may be buried in the same grave as the veteran or adjacent to the veteran, in accordance with regional state veterans' cemetery procedures, without charge, so long as:

(1) If the veteran dies first, the dependents specify in writing their intention to be so buried;

(2) If the dependent dies first, the veteran specifies in writing the intention to be buried in the same grave as the dependent or adjacent to the dependent; or

(3) Eligible family members of members of the armed services or veterans who are permanently buried overseas, buried at sea, missing in action and declared dead, or whose bodies are inaccessible for other reasons, may be buried in one of the cemeteries if the deceased member of the armed services or veteran was eligible for the burial at the time of death. [2007, c. 167, §3 (AMD).]

D. The plots must be reserved as necessary and a permanent record of all burials must be kept. [1999, c. 401, Pt. II, §1 (AMD).]

E. Remains of eligible veterans or eligible dependents previously buried in other cemeteries may be reinterred in one of the cemeteries upon request, as long as no cost other than that which would be incurred in an original burial is borne by the State. [2007, c. 167, §4 (AMD).]

F. This subsection may not be construed to obligate the State beyond the furnishing of a grave site, opening and closing of the grave and maintenance of the grave and the cemeteries thereafter in perpetuity. [1999, c. 401, Pt. II, §1 (AMD).]

G. The interment of an eligible veteran or eligible dependent is permanent and final except that the director may allow disinterment as long as there is no cost to the State. [2011, c. 539, §1 (NEW).]

H. A person is not eligible for interment under this chapter if the person has:

(1) Been convicted of the crime of murder;

(2) Been convicted of a crime in another jurisdiction punishable by a sentence of life imprisonment or death;

(3) Been convicted of a Class A or Class B crime under:

(a) Title 17-A, chapter 11;

(b) Title 17-A, chapter 12; or

(c) Title 17-A, section 301, subsection 1, paragraph A, subparagraph (3);

(4) Been convicted of a Class C crime under Title 17-A, section 853, subsection 1;

(5) Been convicted of a military, tribal or federal offense requiring registration pursuant to the federal Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248, 42 United States Code, Chapter 151;

(6) Been convicted under any other jurisdiction's sex offender laws requiring the person to register for life; or

(7) Been found to have committed any crime listed in subparagraphs (1) to (6) but has not been convicted because the person has not been available for trial due to the person's death or flight to avoid prosecution. A finding under this subparagraph must be made by the appropriate federal official. Any such finding may be based only upon a showing of clear and convincing evidence, after an opportunity for a hearing in a manner prescribed by the appropriate federal official. For purposes of this subparagraph, "appropriate federal official" means the Secretary of Veterans Affairs, in the case of the National Cemetery Administration, or the Secretary of the Army, in the case of the Arlington National Cemetery. [2015, c. 175, §1 (NEW).]

[ 2015, c. 175, §1 (AMD) .]

5. Weekend visitation. The director of the cemetery system shall arrange for public access during weekend daylight hours and regularly scheduled weekday visiting hours unless closure of the cemetery is considered necessary by the director for security or public safety purposes.

[ 2007, c. 368, §1 (AMD) .]

6. Maine Veterans' Memorial Cemetery Maintenance Fund. There is established the Maine Veterans' Memorial Cemetery Maintenance Fund, an interest-bearing account, referred to in this subsection as "the fund." The fund receives money deposited by the Treasurer of State pursuant to Title 36, section 5289 and any other money contributed voluntarily to the fund. All money deposited in the fund and the earnings on that money remain in the fund to be used for the maintenance and upkeep of Maine veterans' cemeteries and for the necessary administrative and personnel costs associated with the management of the fund. Money in the fund may not be deposited in the General Fund or any other fund except as specifically provided by law.

[ 2005, c. 519, Pt. RRR, §2 (NEW); 2005, c. 519, Pt. RRR, §3 (AFF) .]

7. Flag placement program. The director of the cemetery system shall establish a program to facilitate the placement of 12-inch by 18-inch American flags at the graves of veterans buried in the Maine Veterans' Memorial Cemetery System. This program must allow for volunteer organizations to place flags on graves beginning 2 days prior to the day Memorial Day is observed and for removal by volunteer organizations 3 days after the day Memorial Day is observed. The director of the cemetery system shall permit a limited extension beyond the 3 days, so that the flags do not have to be removed in inclement weather. The director of the cemetery system is authorized to use funds as provided in subsection 8 and to accept private donations of flags, tools or other equipment necessary to implement the program.

[ 2007, c. 368, §2 (NEW) .]

8. Flag placement fund. There is established the Maine Veterans' Memorial Cemetery Flag Placement Fund, an interest-bearing account, referred to in this subsection as "the fund." The fund receives money appropriated from the General Fund and any other money contributed voluntarily to the fund. All money deposited in the fund and the earnings on that money remain in the fund to be used to implement the flag placement program as described in subsection 7, specifically for the purchase of new flags as needed to ensure each veteran's grave is decorated as required by subsection 7 and as replacements for damaged flags. Money in the fund may not be deposited in the General Fund or any other fund except as specifically provided by law.

[ 2007, c. 368, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1985, c. 117, §§1,2 (AMD). 1987, c. 141, §B35 (AMD). 1989, c. 96, (AMD). 1989, c. 502, §D21 (AMD). 1989, c. 669, §§1,2 (AMD). 1991, c. 247, (AMD). 1991, c. 626, §§11-15 (AMD). 1993, c. 150, §1 (AMD). 1993, c. 427, §8 (AMD). 1993, c. 680, §A33 (AMD). 1993, c. 694, §§4-7 (AMD). 1997, c. 455, §§20-24 (AMD). 1997, c. 783, §2 (AMD). 1999, c. 401, §II1 (AMD). 1999, c. 462, §4 (AMD). 1999, c. 517, §1 (AMD). 1999, c. 531, §D1 (AMD). 1999, c. 531, §D2 (AFF). 1999, c. 790, §D11 (AMD). 2001, c. 662, §§63-65 (AMD). 2005, c. 273, §1 (AMD). 2005, c. 519, §RRR2 (AMD). 2005, c. 519, §RRR3 (AFF). 2007, c. 167, §§2-5 (AMD). 2007, c. 368, §§1-3 (AMD). 2007, c. 521, §1 (AMD). 2009, c. 406, §9 (AMD). 2011, c. 539, §1 (AMD). 2015, c. 175, §1 (AMD).



37-B §505. Aid to veterans and their dependents

1. Financial assistance.

[ 2001, c. 439, Pt. QQ, §1 (RP) .]

1-A. Financial assistance. Financial assistance may be granted as follows.

A. The bureau may provide a grant of temporary assistance not to exceed $600 to a veteran currently a resident of this State who has filed a valid claim for a veteran's pension, pending notification of the award of such a pension, if that veteran is not incarcerated or a permanent resident of a nursing home and requests such assistance. For purposes of this paragraph, "claim for a veteran's pension" means a claim filed with the federal Veterans' Administration pursuant to 38 United States Code, Chapter 15. [2009, c. 415, Pt. A, §24 (RPR).]

B. The bureau may provide a grant of emergency assistance not to exceed $500 to a veteran currently a resident of this State who demonstrates to the bureau's satisfaction a financial need and suffers an emergency, such as damage to that veteran's home due to fire, flood or hurricane, that is not fully compensable by insurance; illness or the illness of an immediate family member; or a similar emergency. In the case of a veteran with terminal illness or catastrophic injury, the director may provide a grant of up to $1,000. No more than $1,000 in emergency assistance may be provided to a veteran in any 12-month period. For the purposes of this paragraph, "veteran" has the same meaning as "eligible veteran" in section 504, subsection 4, paragraph A-1. Grants may not be issued for fuel assistance or due to loss of income due to unemployment while the veteran is receiving other unemployment benefits. [2009, c. 415, Pt. A, §25 (RPR).]

C. A veteran who requests either temporary assistance under paragraph A or emergency assistance under paragraph B and is denied such assistance may request a reconsideration and review of this decision. Requests for reconsideration of a claim must be reviewed by the director and the commissioner or the commissioner's designee, and the decision after the reconsideration is final and may not be appealed to a court. [2007, c. 678, §1 (AMD).]

D. The department may adopt rules to implement this subsection. Rules adopted pursuant to this paragraph are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 521, §2 (AMD); 2007, c. 678, §1 (AMD).]

[ 2009, c. 415, Pt. A, §§24, 25 (AMD) .]

2. Educational benefits. Educational benefits are granted as follows.

A. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Child" means a natural child whose mother or father is or was a veteran or a child who was adopted prior to turning 18 years of age and whose adoptive mother or father is or was a veteran and who:

(a) Is at least 16 years of age;

(b) Has graduated from high school; and

(c) Enrolled in a degree program and was awarded benefits under this subsection prior to the child's 22nd birthday. If the child is unable to enroll in a degree program prior to turning 22 years of age due to service in the United States Armed Forces, then the child may apply to begin this benefit until reaching 26 years of age. Other requirements must be met as described in paragraph F.

"Child" also means a stepchild who is a member of a veteran's household either at the time of application or, in the event of the veteran's death, at the time of death, and who continues as a member of the household after the death of the veteran. At least 5 years must have elapsed since the veteran married the parent of the stepchild before the stepchild is eligible for educational benefits, and the biological parent of the stepchild must reside in the veteran's household while the stepchild receives educational benefits.

(2) "Spouse" means the person currently legally married to a living veteran or the unremarried widow or widower of a deceased veteran, not previously divorced from that veteran.

Awards under the educational benefits program are authorized to provide benefits to only one spouse per veteran.

(3) "Veteran" means any person who served in the military or naval forces of the United States and entered the service from this State or has been a resident of this State for 5 years immediately preceding application for aid and, if living, continues to reside in this State throughout the duration of benefits administered under the educational benefits program and who:

(a) Has a total permanent disability resulting from a service-connected disability as a result of service;

(b) Was killed in action;

(c) Died from a service-connected disability as a result of service;

(d) At the time of death was totally and permanently disabled due to service-connected disability, but whose death was not related to the service-connected disability; or

(e) Is a member of the Armed Forces on active duty who has been listed for more than 90 days as missing in action, captured or forcibly detained or interned in the line of duty by a foreign government or power.

The continuous residency requirement of this subparagraph does not apply to a person who is receiving educational benefits under this chapter on or before January 1, 2006. [2007, c. 521, §3 (AMD).]

B. [2001, c. 662, §66 (RP).]

C. [2001, c. 662, §66 (RP).]

D. [2001, c. 662, §66 (RP).]

E. Spouses of veterans who are attending state-supported postsecondary vocational schools or institutions of collegiate grade must be admitted free of tuition including mandatory fees and lab fees for a certificate program or an associate's, bachelor's or master's degree program. Room and board may not be waived. Spouses are entitled to receive up to 120 credit hours of educational benefits and have 10 years from the date of first entrance to complete the program. This paragraph applies to all spouses enrolled in the educational benefits program as of September 1, 2007. [2007, c. 521, §4 (AMD); 2007, c. 521, §6 (AFF).]

F. A child of a veteran who is attending state-supported postsecondary vocational schools or institutions of collegiate grade must be admitted free of tuition including mandatory fees and lab fees for associate and bachelor's programs. The tuition waiver provided under this paragraph may be reduced by an amount necessary to ensure that the value of this waiver, combined with all other grants and benefits received by the student, does not exceed the total cost of education. Room and board may not be waived. A child of a veteran has 6 academic years from the date of first entrance to complete 120 credit hours. For degree programs that require more than 120 credit hours, the state-supported postsecondary vocational school or institution of collegiate grade may grant a tuition waiver beyond 120 credit hours. If such a waiver is granted, the state-supported postsecondary vocational school or institution of collegiate grade shall notify the director. The director may waive the limit of 6 consecutive academic years when the recipient's education has been interrupted by severe medical disability, learning disability, illness or other hardship, making continued attendance impossible, however, the extension may not exceed 2 academic years. Students must maintain at least a 2.0 or "C" grade point average to continue receiving educational benefits. If a student's grade point average falls below 2.0 or a "C," then the student has one semester to bring the grade point average up to at least 2.0 or a "C." If after that semester the student's grade point average is below 2.0 or a "C," the student loses educational benefits under this paragraph until the student achieves a grade point average of at least 2.0 or a "C." [2013, c. 569, §3 (AMD).]

G. In order to be eligible for benefits under this subsection, a student must apply for a Federal Pell Grant under 20 United States Code, Section 1070a. The director shall estimate the number of students anticipated that will use this program and provide the estimate to state institutions upon request. [2013, c. 237, §1 (AMD).]

H. A school that provides tuition assistance pursuant to this subsection shall provide any information, such as enrollment verification, current contact information, semester grade point average, accumulated credit hours and transcripts, to the bureau as necessary for the bureau to properly administer the educational benefits described in this subsection in accordance with current laws. [2009, c. 406, §10 (NEW).]

[ 2013, c. 569, §3 (AMD) .]

3. Fraud. Whoever knowingly makes a false statement, oral or written, relating to a material fact in support of application for aid under this section is guilty of a violation of Title 17-A, section 353.

[ 1983, c. 460, §3 (NEW) .]

4. Vietnam and atomic veterans.

[ 2001, c. 662, §67 (RP) .]

5. Public assistance designation. Assistance granted to veterans or their dependents pursuant to this section is designated public assistance. The department retains administrative responsibility for assistance granted under this section.

[ 2007, c. 539, Pt. N, §73 (AMD) .]

6. Determination of residency. The bureau shall verify that a person seeking benefits as provided by this section is a current resident of the State. The forms of identification sufficient to determine residency in accordance with this section are:

A. A valid state driver's license; [2007, c. 521, §5 (NEW).]

B. A valid state-issued identification card; [2007, c. 521, §5 (NEW).]

C. A current state motor vehicle registration form; [2007, c. 521, §5 (NEW).]

D. A current state fishing or hunting license; and [2007, c. 521, §5 (NEW).]

E. Items other than those listed in paragraphs A to D that allow the bureau to reasonably determine residency. [2007, c. 521, §5 (NEW).]

[ 2007, c. 521, §5 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1989, c. 502, §A140 (AMD). 1989, c. 547, §2 (AMD). 1991, c. 555, §1 (AMD). 1991, c. 626, §§16-18 (AMD). 1993, c. 273, §2 (AMD). 1993, c. 427, §9 (AMD). 1993, c. 694, §8 (AMD). 1997, c. 455, §§25-27 (AMD). 2001, c. 439, §§QQ1,2,UU2 (AMD). 2001, c. 662, §§66,67 (AMD). 2005, c. 273, §2 (AMD). 2007, c. 167, §§6-8 (AMD). 2007, c. 521, §§2-5 (AMD). 2007, c. 521, §6 (AFF). 2007, c. 539, Pt. N, §73 (AMD). 2007, c. 678, §1 (AMD). 2009, c. 406, §10 (AMD). 2009, c. 415, Pt. A, §§24, 25 (AMD). 2013, c. 237, §1 (AMD). 2013, c. 365, §1 (AMD). 2013, c. 569, §3 (AMD).



37-B §506. Certain documents confidential

All claims and documents pertaining to claims for benefits under this chapter, whether pending or adjudicated, are confidential and privileged. No disclosure of those claims or documents may be made without the written consent of the claimant, except that disclosure may be made: [1983, c. 460, §3 (NEW).]

1. Claimant or representative. To the claimant personally, as to matters concerning the claimant alone, when, in the director's judgment, the disclosure would not be injurious to the claimant's physical or mental health, or to the claimant's duly appointed guardian or duly authorized representative holding a power or appointment approved by the supervisor;

[ 1997, c. 455, §28 (AMD) .]

2. Veterans' organization. To the representative of a veterans' organization holding power of appointment from the claimant, provided that the organization is recognized by the United States Government and duly certified as such by the state department of the organization;

[ 1983, c. 460, §3 (NEW) .]

3. Courts. To any court of competent jurisdiction, when required by the process of the court, in an action pending under the laws of this State or the United States; and

[ 1983, c. 460, §3 (NEW) .]

4. Agencies engaged in health and welfare work. To any public or private agency engaged in health, welfare, rehabilitation or child placement work, from whom a veteran or that veteran's dependents have requested services, when, in the veteran advocate's judgment, disclosure is essential to the proper evaluation of the request.

[ 2001, c. 662, §68 (AMD) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1991, c. 626, §19 (AMD). 1993, c. 694, §9 (AMD). 1997, c. 455, §28 (AMD). 2001, c. 662, §68 (AMD).



37-B §507. Authority to receive federal funds

The bureau may accept federal funds under any federal law now in effect or hereafter enacted that makes these funds available to the states for: [1997, c. 455, §29 (AMD).]

1. Furnish information to veterans, beneficiaries and dependents. Furnishing information to veterans and their beneficiaries and dependents concerning their rights under laws of the United States and other states relating to veterans' benefits;

[ 1983, c. 460, §3 (NEW) .]

2. Provide assistance. Providing assistance in making application for benefits;

[ 1983, c. 460, §3 (NEW) .]

3. Reemployment and readjustment. Furnishing information and assistance respecting reemployment and other matters concerning the readjustment of veterans to civilian life;

[ 2001, c. 662, §69 (AMD) .]

4. Federal requirements. Meeting such federal requirements regarding the administration of federal funds as may be conditions precedent to the receipt of these funds; and

[ 2001, c. 662, §69 (AMD) .]

5. Cemetery construction and maintenance. The state cemetery grants program.

[ 2001, c. 662, §70 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1991, c. 626, §20 (AMD). 1997, c. 455, §29 (AMD). 2001, c. 662, §§69,70 (AMD).



37-B §507-A. Custodian to provide copies

When a copy of any public record is required by the United States Veterans' Administration to be used in determining the eligibility of any person to participate in benefits made available by the United States Veterans' Administration, the official custodian of that public record shall, without charge, provide the applicant for these benefits, or any person acting on his behalf or the authorized representative of the United States Veterans' Administration, with a certified copy of that record. [1983, c. 594, §31 (NEW).]

SECTION HISTORY

1983, c. 594, §31 (NEW).



37-B §508. Veteran service officers

Veteran service officers shall serve, assist and advocate for all veterans. A veteran service officer must be trained and conversant on the issues, benefits and definitions affecting all veterans, including atomic, Vietnam, Desert Storm and female veterans. The bureau shall have at least one veteran service officer who specializes in female veterans' issues. [2013, c. 569, §4 (AMD).]

SECTION HISTORY

2001, c. 662, §71 (NEW). 2009, c. 406, §11 (AMD). 2013, c. 569, §4 (AMD).



37-B §509. Confidentiality of military service records

1. Certificate of release. A certificate of release or discharge , casualty report, death notice or other record pertaining to active duty service issued by the United States Government, classified by the United States Government as confidential and filed for safekeeping with any state, county or local government authority is confidential for a period of 62 years following its date of issuance. During that 62-year period, it is unlawful for a person to permit inspection of the record, to disclose information contained in the record or to issue a copy of all or any part of the record except as authorized by this section or by court order. Nothing is this section may be construed to make a record confidential that is not directed to be confidential by the United States Government.

[ 2013, c. 237, §2 (AMD) .]

2. Identification. Upon presentation of proper identification, any of the following persons may examine a record filed pursuant to this section and obtain free of charge a copy or certified copy of all or part of the record:

A. The person who is the subject of the record; [2003, c. 404, §7 (NEW).]

B. The spouse or next of kin of the person who is the subject of the record; [2003, c. 404, §7 (NEW).]

C. A person named in an appropriate power of attorney executed by the person who is the subject of the record; [2003, c. 404, §7 (NEW).]

D. The administrator, executor, guardian or legal representative of the person who is the subject of the record; [2003, c. 404, §7 (NEW).]

E. An attorney for any person specified in paragraphs A to D of this subsection; [2005, c. 273, §3 (AMD).]

F. A civilian employee or military member of the department when in the conduct of official duties; [2015, c. 175, §2 (AMD).]

G. The administrator of the Maine Veterans' Home when in the conduct of official duties; or [2015, c. 175, §3 (AMD).]

H. An authorized representative of the Department of Labor when in the conduct of official duties. [2015, c. 175, §4 (NEW).]

[ 2015, c. 175, §§2-4 (AMD) .]

3. Records. Records kept pursuant to this section may not be reproduced or used in whole or in part for any commercial or speculative purposes.

[ 2003, c. 404, §7 (NEW) .]

4. Disclose. An individual, agency or court that obtains information pursuant to this section may not disseminate or disclose the information or any part of this information except as authorized in this section or otherwise by law.

[ 2003, c. 404, §7 (NEW) .]

5. Release of information for veterans honor roll. Upon request in a manner determined by the bureau, the bureau may release the following information relating to a person from a municipality who has honorably served in the United States Armed Forces to a municipal official, as defined in Title 30-A, section 2001, subsection 11, for the purpose of establishing or updating a veterans honor roll in that municipality:

A. The name of the person; [2011, c. 481, §1 (NEW).]

B. The date the person entered the service; [2011, c. 481, §1 (NEW).]

C. The branch of the service entered; and [2011, c. 481, §1 (NEW).]

D. The date the person was honorably discharged. [2011, c. 481, §1 (NEW).]

[ 2011, c. 481, §1 (NEW) .]

6. Release of information about military status; false claims. Upon request by a law enforcement officer or a prosecutor, the bureau may release information regarding a person's military service for the purposes of investigating alleged false claims of service or decoration awarded for service in the Armed Forces of the United States or a state military force.

[ 2015, c. 21, §2 (NEW) .]

SECTION HISTORY

2003, c. 404, §7 (NEW). 2005, c. 273, §§3,4 (AMD). 2011, c. 481, §1 (AMD). 2013, c. 237, §2 (AMD). 2015, c. 21, §2 (AMD). 2015, c. 175, §§2-4 (AMD).



37-B §510. Commemorative certificates, coins and medals

A commemorative certificates, coins and medals recognition program is established as follows. [2005, c. 273, §5 (NEW).]

1. Design; construct; issue. The director is authorized to design, construct and issue commemorative certificates, coins and medals honoring Maine's veterans serving in different conflicts. For World War II, the Korean Conflict and the Vietnam War, the commemorative items must be of a design similar to the World War II, Korean Conflict and Vietnam War plaques that are displayed in the Hall of Flags in the State House.

[ 2005, c. 273, §5 (NEW) .]

2. Solicit donations. The bureau is authorized to solicit donations from private citizens, corporations and entities to help fund the design, construction and issuance of commemorative items under this section.

[ 2005, c. 273, §5 (NEW) .]

3. Advisory committee. The bureau shall establish an advisory committee of interested persons, including, but not limited to, veterans of the Persian Gulf War and the wars in Iraq and veterans from the period from 1947 to 1990, to develop commemorative items honoring veterans. Approval of commemorative items rests with the Commissioner of Defense, Veterans and Emergency Management.

[ 2005, c. 273, §5 (NEW) .]

4. Purchase by public. Specially identified commemorative certificates, coins and medals may be sold to the public as long as they are distinctive from those items awarded to the actual veterans.

[ 2005, c. 273, §5 (NEW) .]

SECTION HISTORY

2005, c. 273, §5 (NEW).



37-B §511. Fund established

A nonlapsing fund is established for the purpose of receiving funds from the State, donations from private citizens, corporations and entities and funds from the sales of commemorative items to pay the costs of the program established under section 510. [2005, c. 273, §5 (NEW).]

SECTION HISTORY

2005, c. 273, §5 (NEW).



37-B §512. Maine Veterans' Memorial Cemetery System Care Fund

1. Maine Veterans' Memorial Cemetery System Care Fund establishment; purpose. The Maine Veterans' Memorial Cemetery System Care Fund, known in this section as "the fund," is established for the purpose of ensuring ongoing care and maintenance of veterans' graves within the Maine Veterans' Memorial Cemetery System after plot interment allowances for burials within the system are no longer received from the United States Department of Veterans Affairs. The fund is established from deposits of 1/3 of the funds received from the United States Department of Veterans Affairs for plot interment allowances and from annual deposits from the Coordinated Veterans Assistance Fund established by section 514. The fund may also accept private and public donations. The fund is separate from other perpetual care or cemetery maintenance funds that support veterans' cemeteries and were established prior to the effective date of this section.

[ 2013, c. 128, §2 (AMD) .]

SECTION HISTORY

2009, c. 471, §1 (NEW). 2013, c. 128, §2 (AMD).



37-B §512-A. Maine Veterans' Memorial Cemetery System Care Fund Advisory Board

1. Maine Veterans' Memorial Cemetery System Care Fund Advisory Board; establishment. The Maine Veterans' Memorial Cemetery System Care Fund Advisory Board, as established by Title 5, section 12004-I, subsection 5-C and referred to in this section as "the board," shall monitor, facilitate and provide recommendations for the administration, management and use of the Maine Veterans' Memorial Cemetery System Care Fund.

[ 2013, c. 569, §5 (NEW) .]

2. Members. The board consists of the following 7 members appointed by the Commissioner of Defense, Veterans and Emergency Management:

A. One member representing the interests of the Commissioner of Defense, Veterans and Emergency Management; [2013, c. 569, §5 (NEW).]

B. One member representing the interests of the Treasurer of State; [2013, c. 569, §5 (NEW).]

C. One member representing the interests of the American Legion or a successor organization; [2013, c. 569, §5 (NEW).]

D. One member representing the interests of the Veterans of Foreign Wars or a successor organization; [2013, c. 569, §5 (NEW).]

E. One member representing the interests of Disabled American Veterans or a successor organization; [2013, c. 569, §5 (NEW).]

F. One member representing the interests of American Veterans or a successor organization; and [2013, c. 569, §5 (NEW).]

G. One member representing the interests of an organization that provides a forum for veterans' organizations to work together on behalf of veterans in the State. [2013, c. 569, §5 (NEW).]

[ 2013, c. 569, §5 (NEW) .]

3. Vacancies. In the event of a vacancy on the board, the Commissioner of Defense, Veterans and Emergency Management shall appoint a new member to fill the vacancy until the expiration of the term. A vacancy on the board must be filled in the same manner as the original appointment was made under subsection 2.

[ 2013, c. 569, §5 (NEW) .]

4. Terms. Members of the board are appointed for 3-year terms.

[ 2013, c. 569, §5 (NEW) .]

5. Removal. The Commissioner of Defense, Veterans and Emergency Management may remove a member of the board for cause.

[ 2013, c. 569, §5 (NEW) .]

6. Voting; quorum. A quorum consists of 5 members of the board. Each member has one vote. A recommendation may not be approved by the board without at least 3 affirmative votes.

[ 2013, c. 569, §5 (NEW) .]

7. Board proceedings. The board shall meet not less than annually at a date and time set by the director. The director shall prepare the agenda and prepare and keep a summarized record of meetings. The board may not make binding decisions but shall vote on recommendations. The director shall be present at the meetings to facilitate the meetings. The director does not have a vote.

[ 2013, c. 569, §5 (NEW) .]

SECTION HISTORY

2013, c. 569, §5 (NEW).



37-B §513. Homelessness prevention coordination

The director shall establish a partnership with a national, human services-based volunteer organization to coordinate efforts to remedy and prevent homelessness among veterans in this State. The volunteer organization must have as its core programs addressing homelessness and veterans' services and have been active as a human services-based volunteer organization for a minimum of 30 years. The director may accept donations from outside sources and federal funding to accomplish the priorities of the partnership. If federal or outside funding is available, the priorities of this partnership, listed in order of priority, include, but are not limited to: [2011, c. 329, §1 (NEW).]

1. Identification. Identifying homeless veterans in the State;

[ 2011, c. 329, §1 (NEW) .]

2. Outreach events. Conducting annual outreach events, targeted to reach the maximum number of veterans in need, to disseminate information on resources and services available to assist homeless veterans; and

[ 2011, c. 329, §1 (NEW) .]

3. Funding homes. Identifying and securing temporary or permanent living space for veterans within the veterans' communities.

[ 2011, c. 329, §1 (NEW) .]

SECTION HISTORY

2011, c. 329, §1 (NEW).



37-B §514. Coordinated Veterans Assistance Fund; establishment; report

The Coordinated Veterans Assistance Fund, referred to in this section as "the fund," is established to provide financial assistance to veterans' service organizations. Beginning July 1, 2013 the director shall make distributions from the fund as follows: [2013, c. 128, §3 (NEW).]

1. Transportation for medical needs of veterans. Fifteen thousand dollars annually to a veterans' service organization that has maintained for the previous 5 years consecutively as of January 1, 2013 a program of providing transportation to veterans receiving medical services at the Veterans Administration Hospital at Togus or outreach centers of the veterans hospital;

[ 2013, c. 128, §3 (NEW) .]

2. Veteran service officers at veterans hospital. Sixty-four thousand five hundred dollars annually to each veterans' service organization that has funded and maintained a veteran service officer at the Veterans Administration Hospital at Togus for at least one year as of January 1, 2013. If revenues in the fund are insufficient to make the full amount of the distributions required by this subsection, the director shall divide the amount of available funds equally between the veterans' service organizations; and

[ 2013, c. 569, §6 (AMD) .]

3. Other veterans programs. The remainder of the funds, distributed by the director after payment of any fees applied by the State for administration of the fund, as follows:

A. Sixty-eight percent to the Maine Veterans Memorial Cemetery System Care Fund established by section 512, subsection 1; [2013, c. 128, §3 (NEW).]

B. Twenty percent to organizations that coordinate an annual event to benefit homeless veterans by providing warm clothing and personal items; and [2013, c. 128, §3 (NEW).]

C. Twelve percent to purchase flags for graves at veterans' cemeteries. [2013, c. 128, §3 (NEW).]

[ 2013, c. 128, §3 (NEW) .]

Beginning in 2014, the director shall submit a report annually by February 15th regarding the distribution of these funds, including information from organizations that received the funds, to the joint standing committee of the Legislature having jurisdiction over veterans affairs. [2013, c. 128, §3 (NEW).]

SECTION HISTORY

2013, c. 128, §3 (NEW). 2013, c. 569, §6 (AMD).



37-B §515. Adjutant General as next of kin

If the Adjutant General is next of kin to a veteran under Title 22, section 2843-A, the Adjutant General shall ensure that the veteran receives all benefits to which the veteran is entitled, including a grave marker or other death benefit from the United States Department of Veterans Affairs. [2015, c. 208, §3 (NEW).]

SECTION HISTORY

2015, c. 208, §3 (NEW).






Chapter 8: COMMISSION ON VIETNAM AND ATOMIC VETERANS

37-B §521. Commission established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 547, §3 (NEW). 1993, c. 273, §3 (RP).



37-B §522. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 547, §3 (NEW). 1993, c. 273, §3 (RP).



37-B §523. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 547, §3 (NEW). 1991, c. 626, §21 (AMD). 1993, c. 273, §3 (RP).



37-B §524. Term of office (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 547, §3 (NEW). 1993, c. 273, §3 (RP).



37-B §525. Chair (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 547, §3 (NEW). 1993, c. 273, §3 (RP).



37-B §526. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 547, §3 (NEW). 1993, c. 273, §3 (RP).



37-B §527. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 547, §3 (NEW). 1991, c. 626, §22 (AMD). 1993, c. 273, §3 (RP).



37-B §528. Staff (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 547, §3 (NEW). 1991, c. 626, §23 (AMD). 1993, c. 273, §3 (RP).






Chapter 8-A: COMMISSION TO PROTECT THE LIVES AND HEALTH OF MEMBERS OF THE MAINE NATIONAL GUARD

37-B §531. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 318, §3 (NEW). 2011, c. 344, §34 (RP).



37-B §532. Commission to Protect the Lives and Health of Members of the Maine National Guard; established (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 318, §3 (NEW). 2011, c. 344, §34 (RP).



37-B §533. Responsibilities of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 318, §3 (NEW). 2011, c. 344, §34 (RP).



37-B §534. Meetings of the commission; public hearing (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 318, §3 (NEW). 2011, c. 344, §34 (RP).



37-B §535. Assistance from state agencies (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 318, §3 (NEW). 2011, c. 344, §34 (RP).



37-B §536. Case Review Team (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 406, §12 (NEW). 2011, c. 344, §34 (RP).






Chapter 9: MAINE VETERANS' SMALL BUSINESS LOAN ACT

37-B §551. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §552. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §553. Maine Veterans' Small Business Loan Authority Board (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §554. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §555. Manager (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §556. Board powers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §557. Reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §558. Members prohibited from certain acts (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §559. Mortgages insured; credit of State pledged (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §560. Veterans' Small Business Loan Insurance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §561. Additions to fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §562. Insurance of loans (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §563. Nonassignability of proceeds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §564. Loan insurance premiums (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §565. Default (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §566. Loans eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §567. Loans with little or no collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §568. Action to safeguard the fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §569. Accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §570. Expenses of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).



37-B §571. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B16 (RP).






Chapter 11: MAINE VETERANS' HOME

37-B §601. Home established; purpose

There must be public homes for veterans in Maine known as "Maine Veterans' Homes." In addition to the existing 120-bed home located in Augusta, a 120-bed home located in Scarborough, a home not to exceed 40 beds located in Caribou, a home located in Bangor not to exceed 120 beds, of which 40 beds are dedicated to patients with dementia, and a home located in South Paris not to exceed 90 beds, of which 30 beds are dedicated to patients with dementia, may be constructed if federal Veterans' Administration funds are available to meet part of the costs of each facility for construction or operation. In addition, a home located in Machias not to exceed 60 beds may be constructed if federal Veterans' Administration funds or funds from any other state, federal or private source are available to meet part of the costs of the facility for construction or operation, except that the Machias home may not begin operation prior to July 1, 1995 and the construction and funding of the Machias home may not in any way jeopardize the construction, funding or financial viability of any other home. The Maine Veterans' Homes also are authorized to provide nonnursing facility care and services to Maine veterans if approved by appropriate state and federal authorities. The Board of Trustees of the Maine Veterans' Homes shall plan and develop the Machias home and any nonnursing facility care and services using any funds available for that purpose, except for the Augusta facility's funded depreciation account. The Maine Veterans' Homes are authorized to construct community-based outpatient clinics for Maine veterans in cooperation with the United States Department of Veterans Affairs and may construct and operate veterans hospice facilities, veterans housing facilities and other facilities authorized by the Board of Trustees of the Maine Veterans' Homes, using available funds. Any funds loaned to the Maine Veterans' Homes for operating purposes from the funded depreciation accounts of the Maine Veterans' Homes must be reimbursed from any funds received by the Maine Veterans' Homes and available for that purpose. The primary purpose of the Maine Veterans' Homes is to provide support and care for honorably discharged veterans who served on active duty in the United States Armed Forces or who served in the Reserves of the United States Armed Forces on active duty for other than training purposes. [2009, c. 652, Pt. A, §59 (RPR).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1985, c. 773, §1 (RPR). 1989, c. 502, §A141 (AMD). 1991, c. 702, §1 (AMD). 1993, c. 426, §1 (AMD). 1993, c. 427, §10 (AMD). 1993, c. 680, §A34 (RPR). 1997, c. 98, §1 (AMD). 1997, c. 395, §P1 (AMD). 1999, c. 288, §1 (AMD). 2007, c. 167, §9 (AMD). 2009, c. 299, Pt. A, §9 (AMD). 2009, c. 406, §13 (AMD). 2009, c. 652, Pt. A, §59 (RPR).



37-B §602. Body corporate; powers

The Maine Veterans' Home is a body corporate. In addition to other powers granted by this chapter, the Maine Veterans' Home may: [1983, c. 460, §3 (NEW).]

1. Contracts. Make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter;

[ 1983, c. 460, §3 (NEW) .]

2. Acquire property. Acquire, in the name of the home, real or personal property or any interest therein, including rights or easements, on either a temporary or long-term basis by gift, purchase, transfer, foreclosure, lease or otherwise;

[ 1983, c. 460, §3 (NEW) .]

3. Hold or dispose of property. Hold, sell, assign, lease, rent, encumber, mortgage or otherwise dispose of any real or personal property, or any interest therein, or mortgage interest owned by it or in its control, custody or possession and release or relinquish any right, title, claim, lien, interest, easement or demand however acquired, including threat of foreclosure;

[ 1983, c. 460, §3 (NEW) .]

4. Procure insurance. Procure insurance against any loss in connection with its property and other assets in amounts and from insurers which it deems desirable;

[ 1983, c. 460, §3 (NEW) .]

5. Receive bequests and donations. Receive, on behalf of the State, bequests and donations that may be made to improve the general comfort and welfare of the members of the home or for the betterment of the home;

[ 1983, c. 460, §3 (NEW) .]

6. Borrow funds. Borrow funds, not in excess of $15,000,000 in the aggregate, make and issue bonds and negotiate notes and other evidences of indebtedness or obligations of the veterans' home for prudent and reasonable capital, operational and maintenance purposes. The home may secure payments of all or part of the obligations by pledge of part of the revenues or assets of the home that are available for pledge and that may be lawfully pledged or by mortgage of part, or all, of any property owned by the home. The home may do all lawful things necessary and incidental to those powers. The home may borrow money from the Federal Government and its agencies, from state agencies and from any other source. The home may borrow money from the State subject to approval by the Treasurer of State and the Governor. Bonds, notes and other evidences of indebtedness issued under this subsection shall not be deemed to constitute debts of the State, nor a pledge of the credit of the State, but shall be payable solely from the funds of the home; and

[ 1991, c. 702, §2 (AMD) .]

7. Other acts. Do other acts necessary or convenient to exercise the powers granted or reasonably implied in this section.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1985, c. 773, §2 (AMD). 1991, c. 702, §2 (AMD).



37-B §602-A. Development and implementation of geriatric training programs

1. Cooperation. The Maine Veterans' Homes shall work cooperatively with appropriate provider and consumer groups, including the Department of Health and Human Services, the Maine Committee on Aging, the Maine Health Care Association, the Home Care Alliance of Maine and the Maine Hospital Association, in order to develop and implement appropriate geriatric training programs.

[ 1987, c. 830, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Manual; training and educational programs. The Maine Veterans' Homes, in concert with the groups listed in subsection 1, shall:

A. Prepare a manual on the clinical care of geriatric patients, to be completed by June 30, 1991, with 1/3 of the manual being completed each year; [1987, c. 830, §2 (NEW).]

B. Conduct a series of 12 to 14 educational programs annually, in different locations of the State, in order to communicate with health care providers and state surveyors on the content of this manual; [1987, c. 830, §2 (NEW).]

C. Prepare a series of 6 to 8 management training programs for nursing personnel and conduct 12 to 14 educational programs annually for a period of 3 years leading to a formal program of certification in long-term care nursing management; and [1987, c. 830, §2 (NEW).]

D. Prepare and conduct such other geriatric educational programs as may be determined appropriate within the limits of the funds authorized for this project. [1987, c. 830, §2 (NEW).]

[ 1987, c. 830, §2 (NEW) .]

3. Pilot project. The Maine Veterans' Homes shall establish a demonstration project utilizing the concept of a teaching nursing home, in collaboration with appropriate provider and consumer groups, as a mechanism to increase the number of health care providers with improved capabilities to deliver geriatric care to the State's elderly population.

[ 1987, c. 830, §2 (NEW) .]

4. Fees. The Maine Veterans' Homes shall charge fees for the educational programs and materials provided under this section. The fees charged shall be based on the costs of providing the educational materials.

[ 1987, c. 830, §2 (NEW) .]

5. Federal funds. The Maine Veterans' Homes shall work with the Department of Health and Human Services in order to obtain maximum federal financial participation in fulfilling the purposes of this section.

[ 1987, c. 830, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

6. Other funding sources. The Maine Veterans' Homes shall seek, in conjunction with appropriate provider and consumer groups, permanent sources of funding for the continuation of this demonstration project on a self-sustaining basis.

[ 1987, c. 830, §2 (NEW) .]

7. Duration. The length of this demonstration project shall be no longer than 3 years.

[ 1987, c. 830, §2 (NEW) .]

8. Account. The Maine Veterans' Homes shall maintain in a separate account, not commingled with any other sources of revenue, the funds appropriated for or generated by the fulfillment of the purpose of this section.

[ 1987, c. 830, §2 (NEW) .]

9. Annual report. The Maine Veterans' Homes shall submit annually to the joint standing committee of the Legislature having jurisdiction over human resources an audited financial statement and a description of program accomplishments for the previous year and program goals for the succeeding year.

[ 1987, c. 830, §2 (NEW) .]

10. Unused funds. At the end of the 3-year demonstration period, any unused appropriation or any funds generated by the educational programs authorized by this section shall lapse to the General Fund of the State unless the Legislature authorizes otherwise.

[ 1987, c. 830, §2 (NEW) .]

SECTION HISTORY

1987, c. 830, §2 (NEW). 2003, c. 689, §B6 (REV).



37-B §603. Board of trustees

The administration of the homes is vested in the Board of Trustees of the Maine Veterans' Homes, as authorized by Title 5, section 12004-G, subsection 34. The board consists of 11 members, one of whom must be the Director of the Bureau of Maine Veterans' Services, ex officio, who serves without term. The Governor shall appoint the remaining trustees, who must be honorably discharged war veterans. One member must be a woman. One member must be appointed from and represent each of the largest veterans' organizations, not exceeding 5, that are nationally chartered and have a department in Maine. The remaining members must be appointed at large and serve staggered 3-year terms. The membership must be distributed across the State so that approximately 1/3 reside in the southern part of the State, approximately 1/3 in the central part and approximately 1/3 in the northern part. In the event of a vacancy, a successor must be appointed to complete a member's unexpired term. Each trustee continues to hold office until a successor is appointed and qualified. [2001, c. 676, §1 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 812, §285 (AMD). 1985, c. 773, §3 (AMD). 1989, c. 503, §B172 (AMD). 1991, c. 626, §24 (AMD). 1997, c. 455, §30 (AMD). 2001, c. 676, §1 (AMD).



37-B §604. Conduct of board business

1. Fiscal year. The board shall adhere to the same fiscal year as the State.

[ 1983, c. 460, §3 (NEW) .]

2. Meetings. The board shall meet at least 6 times annually. Six members constitute a quorum.

[ 2001, c. 676, §2 (AND) .]

3. Selection of officers. At its first annual meeting, which shall be held in July each year, the board shall elect a chairman and secretary for that fiscal year.

[ 1983, c. 460, §3 (NEW) .]

4. Special meetings. Special meetings may be called by agreement of a majority of the trustees.

[ 1983, c. 460, §3 (NEW) .]

5. Appointment of administrator. The board shall appoint an administrator in accordance with section 606.

[ 1983, c. 460, §3 (NEW) .]

6. Other funds. The board may apply for and receive any grants-in-aid for which the State or the home may be eligible.

[ 1983, c. 460, §3 (NEW) .]

7. Rules. The board shall adopt rules necessary to administer the home, to establish just charges for the maintenance of members and to oversee the operation of the home. In adopting rules, the board shall seek comments and information from home staff, members, members' families and other relevant sources, but the Maine Administrative Procedure Act provisions regarding rulemaking, Title 5, chapter 375, subchapter II, shall not apply.

[ 1983, c. 460, §3 (NEW) .]

8. Assistance. Every department and agency of the State, when requested, may furnish such assistance, counsel or advice as the board may require in the discharge of its duties.

[ 1987, c. 11, §2 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 11, §2 (AMD). 2001, c. 676, §2 (AMD).



37-B §605. Compensation of the board

Trustees shall be compensated according to the provisions of Title 5, chapter 379. [1983, c. 812, §286 (RPR).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 812, §286 (RPR).



37-B §606. Administrator

The administrator must be an honorably discharged veteran who shall administer the home in accordance with the rules, guidelines and general policies established by the board. The administrator serves an indefinite term, but may be removed for cause by the board. The administrator's salary is set by the board. The administrator shall hire the necessary employees to operate the home and, whenever possible, give preference in hiring to war veterans. These employees are not deemed employees of the State. [1997, c. 147, §1 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1997, c. 147, §1 (AMD).



37-B §607. Admission

Veterans desiring admission to the home must apply on forms prescribed by the administrator. The administrator shall grant admission only to veterans who were residents of Maine at the time of their entry into the United States Armed Forces or who are residents of Maine at the time of application, and to the spouses, widows or widowers of eligible veterans, provided that suitable facilities are available. Parents of armed services members who are killed in action or die as a consequence of wounds received in battle are also eligible, as so called "gold star" parents, for admission. Admission must be granted when provisions of the rules governing private payment, Medicare and Medicaid eligibility to entitled persons are met. [1997, c. 395, Pt. P, §2 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §32 (AMD). 1995, c. 211, §1 (AMD). 1997, c. 395, §P2 (AMD).



37-B §608. Charges

Each veteran admitted to the home shall pay to the State, as prescribed by the board, the share of the costs of his maintenance which he can afford. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §609. Custody of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1997, c. 395, §P3 (RP).



37-B §610. Support and maintenance fund

All funds received by the Maine Veterans' Home, including federal Veterans' Administration stipend funds, must be held in a permanent fund to be used as required by the administrator for the support and maintenance of the homes. A percentage of these funds approved by the board of trustees must be placed in reserve for capital improvement expenditures. The board of trustees shall operate the homes, when constructed, as self-liquidating projects until all the bonds issued as provided by this chapter are retired. Any funds received in excess of that necessary for the support and maintenance of the homes, the capital reserve fund and funds necessary for retirement of any outstanding bonds or indebtedness as those payments become due at the end of each fiscal year must be transferred to the Treasurer of State where they are to be applied as credits to the General Fund. The Department of Health and Human Services may not modify its principles of reimbursement for long-term care facilities to specifically exclude reimbursement for the depreciation of the assets created with federal or state grants. [1997, c. 395, Pt. P, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

The provisions of this section pertaining to the Department of Human Services' reimbursement of long-term care facilities for depreciation of assets created with federal or state grants do not apply to renovations undertaken by the Maine Veterans' Homes 120-bed Augusta nursing facility in accordance with a certificate of need application filed January 22, 2002. The Department of Health and Human Services shall amend its rules regarding reimbursement of long-term care facilities accordingly. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 3, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1997, c. 395, §P4 (AMD). 2003, c. 3, §1 (AMD). 2003, c. 689, §B6 (REV).



37-B §610-A. Stipend funds

The Maine Veterans' Homes retain as direct income revenue any stipend funds they may receive from the federal Veterans' Administration for the homes' entire eligible resident population. [1997, c. 395, Pt. P, §5 (NEW).]

The Department of Health and Human Services may neither receive the proceeds nor require the application of stipend funds in the Medicare or Medicaid rate justification submissions by the Maine Veterans' Homes. [1997, c. 395, Pt. P, §5 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1997, c. 395, §P5 (NEW). 2003, c. 689, §B6 (REV).



37-B §610-B. Use of stipend funds

The Maine Veterans' Homes shall expend stipend funds received pursuant to section 610-A primarily on the payment of debt service on, or the setting aside of funds irrevocably to repay as soon as possible, the outstanding principal amount of the bonded indebtedness of the homes and the bonded indebtedness of the State on which the homes are obligated to pay debt service. Any interest earned on funds set aside irrevocably to repay such bonded indebtedness must be credited to the General Fund. [1999, c. 288, §2 (AMD).]

Annually, at the beginning of each fiscal year, the Maine Veterans' Homes shall prepare and file with the Department of Health and Human Services a written work plan for the use of its anticipated financial resources including stipend funds in that fiscal year. [1997, c. 395, Pt. P, §6 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

The Board of Trustees of the Maine Veterans' Homes in conjunction with the Commissioner of Health and Human Services may agree to develop additional requirements regarding operation of the homes as needed. [1997, c. 395, Pt. P, §6 (NEW); 2003, c. 689, Pt. B, §7 (REV).]

SECTION HISTORY

1997, c. 395, §P6 (NEW). 1999, c. 288, §2 (AMD). 2003, c. 689, §B6 (REV).



37-B §611. Reports

The board shall make an annual report to the Governor. This report shall contain an accounting for all money received and expended, statistics on members who resided in the home during the year, recommendations to the Governor and Legislature and such other matters as the board deems pertinent. The administrator, subject to approval of the board, shall compile a biennial budget on the forms and at the time required of other state agencies. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).






Chapter 13: MAINE EMERGENCY MANAGEMENT AGENCY

Subchapter 1: ORGANIZATION

37-B §701. Title; purpose

This chapter may be cited as the "Maine Emergency Management Act." It is the purpose of this chapter to: [2001, c. 614, §3 (AMD); 2001, c. 662, §72 (AMD).]

1. Agency. Establish the Maine Emergency Management Agency to lessen the effects of disaster on the lives and property of the people of the State through leadership, coordination and support in the 4 phases of emergency management: mitigation, preparedness, response and recovery;

[ 2001, c. 662, §72 (AMD) .]

2. Local organizations. Authorize the creation of local organizations for emergency management in the political subdivisions of the State;

[ 2001, c. 614, §4 (AMD); 2001, c. 662, §72 (AMD) .]

3. Emergency powers. Confer upon the Governor and the executive heads of governing bodies of the political subdivisions of the State certain emergency powers;

[ 2013, c. 146, §1 (AMD) .]

4. Mutual aid. Provide for the rendering of mutual aid among the political subdivisions of the State and with other states and provinces of Canada for the accomplishment of emergency management functions; and

[ 2013, c. 146, §2 (AMD); 2013, c. 146, §2 (AMD) .]

5. Homeland security. Authorize the Maine Emergency Management Agency to coordinate the State's homeland security-related preparedness, response, recovery, prevention and protection activities.

[ 2013, c. 146, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 370, §14 (AMD). 2001, c. 614, §§3,4 (AMD). 2001, c. 662, §72 (AMD). 2003, c. 510, §A32 (AMD). 2013, c. 146, §§1-3 (AMD).



37-B §702. Policy

It is declared to be the policy of the State that all emergency management and homeland security functions be coordinated to the maximum extent with the comparable functions of the Federal Government, including its various departments and agencies, of other states and localities, and of private agencies so that the most effective preparation and use may be made of the nation's workforce, resources and facilities for dealing with any disaster that may occur. [2013, c. 146, §4 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 662, §73 (AMD). 2013, c. 146, §4 (AMD).



37-B §703. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 460, §3 (NEW).]

1. Civil emergency preparedness.

[ 2001, c. 614, §5 (RP); 2001, c. 662, §74 (RP) .]

2. Disaster. "Disaster" means the occurrence or imminent threat of widespread or severe damage, injury or loss of life or property resulting from any natural or man-made cause, including, but not limited to, fire, flood, earthquake, wind, storm, wave action, oil spill or other water contamination requiring emergency action to avert danger or damage, epidemic, extreme public health emergency pursuant to Title 22, section 802, subsection 2-A, air contamination, blight, drought, critical material shortage, infestation, explosion, riot or hostile military or paramilitary action.

[ 2001, c. 694, Pt. B, §5 (AMD); 2005, c. 383, §24 (AFF) .]

2-A. Emergency management. "Emergency management" means the coordination and implementation of an organized effort to mitigate against, prepare for, respond to and recover from a disaster.

[ 2001, c. 614, §6 (NEW); 2001, c. 662, §74 (NEW) .]

2-B. Emergency management forces. "Emergency management forces" means persons engaged in performing emergency management activities, including, but not limited to, persons called out by the Governor pursuant to an emergency proclamation under section 742 or persons called out pursuant to section 784-A.

[ 2001, c. 614, §6 (NEW) .]

2-C. Emergency management exercise. "Emergency management exercise" means a focused practice activity that places participants in a simulated situation requiring them to function in the capacity that would be expected of them in a real event and is conducted to test an organization's plans and policies to evaluate an organization's capability to execute one or more portions of its response or contingency plans and to train personnel.

[ 2007, c. 167, §10 (NEW) .]

2-D. Homeland security. "Homeland security" means a concerted national effort to prevent and disrupt terrorist attacks, protect against man-made and natural hazards and respond to and recover from incidents that do occur.

[ 2013, c. 146, §5 (NEW) .]

3. Local organization for emergency management. "Local organization for emergency management" means an organization created in accordance with this chapter by state, county or local authority to perform local emergency management functions.

[ 2001, c. 614, §7 (AMD); 2001, c. 662, §74 (AMD) .]

3-A. Mitigation. "Mitigation" means those activities that actually eliminate or reduce the chance of occurrence or the effects of a disaster.

[ 2001, c. 662, §74 (NEW) .]

4. Political subdivision. "Political subdivision" means counties, cities, towns, villages, townships, districts, authorities and other public corporations and entities organized and existing under charter or general law.

[ 1983, c. 460, §3 (NEW) .]

5. Preparedness. "Preparedness" means planning how to respond in case an emergency or disaster occurs and working to increase resources available to respond effectively.

[ 2001, c. 662, §74 (NEW) .]

6. Recovery. "Recovery" means activities that, in the short term, return vital life support systems to minimum operating standards and, in the long term, redevelop a disaster area to preexisting conditions or to conditions that are less disaster prone and activities that assist families and businesses to return to a normal or improved state of being.

[ 2001, c. 662, §74 (NEW) .]

7. Response. "Response" means those activities designed to provide emergency assistance to victims of a disaster and reduce the likelihood of secondary damage.

[ 2001, c. 662, §74 (NEW) .]

8. Terrorism. "Terrorism" means conduct that is designed to cause serious bodily injury or substantial risk of bodily injury to multiple persons, substantial damage to multiple structures whether occupied or unoccupied or substantial physical damage sufficient to disrupt the normal functioning of a critical infrastructure.

[ 2013, c. 146, §6 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1997, c. 580, §1 (AMD). 2001, c. 614, §§5-7 (AMD). 2001, c. 662, §74 (AMD). 2001, c. 694, §B5 (AMD). 2001, c. 694, §B6 (AFF). 2003, c. 366, §1 (AFF). 2005, c. 383, §24 (AFF). 2007, c. 167, §10 (AMD). 2013, c. 146, §§5, 6 (AMD).



37-B §704. Director; duties

The Maine Emergency Management Agency, as previously established and in this chapter called the "agency," is under the supervision of the Director of the Maine Emergency Management Agency, who in this chapter is called the "director." The director must be qualified by education, training or experience in managing emergencies or in the emergency management profession and is appointed by the Governor upon recommendation of the commissioner, subject to review by the joint standing committee of the Legislature having jurisdiction over the Department of Public Safety and confirmation by the Legislature. The director serves at the pleasure of the Governor. [2007, c. 3, §1 (AMD).]

The director may employ technical, administrative and operative assistants and other personnel, subject to the Civil Service Law, and make expenditures, with approval of the commissioner, that are necessary to carry out the purposes of this chapter. [2013, c. 146, §7 (AMD).]

The director, subject to the direction and control of the commissioner, is responsible administratively to the commissioner, retains direct access to the Governor in the case of an emergency and is responsible for notifying the Governor and the commissioner of all emergencies. The director is the executive head of the agency and is responsible for carrying out the program for emergency management. [2013, c. 146, §7 (AMD).]

The director shall: [2013, c. 146, §7 (NEW).]

1. Emergency management; disaster response. Represent the Governor in all matters pertaining to the comprehensive emergency management program and the disaster and emergency response of the State;

[ 2013, c. 146, §7 (NEW) .]

2. Coordination. Coordinate the activities of all organizations for emergency management within the State;

[ 2013, c. 146, §7 (NEW) .]

3. Liaison. Maintain liaison with and cooperate with emergency management and public safety agencies and organizations of other states, the Federal Government and foreign countries and their political subdivisions;

[ 2013, c. 146, §7 (NEW) .]

4. Local emergency management; assessment. Prior to the annual meeting required in section 782, subsection 4, provide to each of the local emergency management organizations of the State an annual assessment of each organization's degree of emergency management capability and any other information pertinent to ensuring the public's welfare and safety within the local organization's jurisdiction;

[ 2013, c. 146, §7 (NEW) .]

5. Public safety radio frequencies; assessment. Conduct periodic assessments at least once every 2 years of the use of public safety radio frequencies in emergency situations to ensure that first responders obtain sufficient training to understand and comply with adopted protocols and procedures;

[ 2013, c. 146, §7 (NEW) .]

6. Public education. Develop and conduct an annual program of comprehensive public education, using all appropriate means of communication to educate and inform members of the public and public officials about emergency preparedness, response, recovery, prevention and mitigation. The program must incorporate the use of appropriate accessible formats to educate and inform individuals with disabilities, individuals who are elderly and non-English-speaking residents of the State;

[ 2013, c. 146, §7 (NEW) .]

7. Training program. Develop and conduct an annual statewide program of emergency management training, including the assessment, development and implementation of appropriate training for state, county and local emergency management and response and support personnel, public officials and the public. The program must address all hazards and threats identified pursuant to section 783;

[ 2013, c. 146, §7 (NEW) .]

8. Exercises; evaluations; corrective actions. Develop and conduct an annual statewide program of emergency management exercises, evaluations and corrective actions to test and improve the policies and plans of the state, county and local emergency management agencies. The program must address all hazards and threats identified pursuant to section 783;

[ 2013, c. 146, §7 (NEW) .]

9. Emergency operations center. Maintain and operate a primary State Emergency Operations Center and designate an alternate State Emergency Operations Center pursuant to section 741, subsection 3, paragraph G-1;

[ 2013, c. 146, §7 (NEW) .]

10. Risk assessment; emergency planning guidance. Develop and disseminate risk assessment and emergency planning guidance in conformance with current federal requirements and national standards for use by the agency and county, regional and municipal jurisdictions;

[ 2013, c. 146, §7 (NEW) .]

11. Comprehensive emergency management plan. Develop and maintain a comprehensive emergency management plan for the State that is in conformance with guidance developed under subsection 10; and

[ 2013, c. 146, §7 (NEW) .]

12. Additional duties and authority. Carry out any additional duties and assume such additional authority as may be prescribed by the commissioner or the Governor.

[ 2013, c. 146, §7 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B17 (AMD). 1985, c. 785, §B175 (AMD). 1987, c. 370, §15 (AMD). 1991, c. 376, §65 (AMD). 1997, c. 580, §2 (AMD). 2001, c. 614, §§8,9 (AMD). 2001, c. 662, §§75,76 (AMD). 2003, c. 510, §A33 (AMD). 2005, c. 634, §11 (AMD). 2007, c. 3, §1 (AMD). 2007, c. 167, §11 (AMD). 2013, c. 146, §7 (AMD).



37-B §705. Rules; appeal from administrative action

The director shall adopt reasonable rules to carry out this chapter in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II. Those rules shall not become effective until approved in writing by the Governor. [1983, c. 460, §3 (NEW).]

Any person aggrieved by rule or an act or order of the director enforcing a rule may appeal by filing a complaint in the Superior Court within 30 days. The court may affirm or reverse the rule, act or order of the director and the decision of the court shall be final. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §706. Citizens' Civil Emergency Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 816, §B9 (RAL). 1985, c. 737, §A106 (AMD). 1987, c. 402, §A194 (RP).



37-B §707. Grants and gifts

The Maine Emergency Management Agency is authorized to accept gifts, grants and research funds and to undertake contractual relationships with the Federal Government, other state and provincial governments, counties, municipalities, corporations, foundations and other legal entities to carry out the purposes for which it was created, including, without limitation, conducting emergency planning activities related to nuclear power facilities in adjacent states or provinces. [1999, c. 174, §3 (NEW).]

SECTION HISTORY

1999, c. 174, §3 (NEW).



37-B §708. Homeland Security Advisory Council

The Homeland Security Advisory Council, as established in Title 5, section 12004-I, subsection 91 and referred to in this section as "the council," shall advise the Governor on the coordination of homeland security activities of state agencies and the most effective use of grant funds. [2005, c. 634, §12 (NEW).]

1. Membership. The council is composed of the following 9 members:

A. The director; [2005, c. 634, §12 (NEW).]

B. The Commissioner of Defense, Veterans and Emergency Management; [2005, c. 634, §12 (NEW).]

C. The Commissioner of Public Safety; [2005, c. 634, §12 (NEW).]

D. The Director of the Maine Center for Disease Control and Prevention within the Department of Health and Human Services; [2011, c. 529, §1 (AMD).]

E. The Chief of the State Police within the Department of Public Safety; [2011, c. 529, §1 (AMD).]

F. A representative of the Governor; [2011, c. 529, §1 (AMD).]

G. The Commissioner of Inland Fisheries and Wildlife or the commissioner's designee; [2011, c. 529, §1 (NEW).]

H. The Commissioner of Marine Resources or the commissioner's designee; and [2011, c. 529, §1 (NEW).]

I. The Commissioner of Agriculture, Conservation and Forestry or the commissioner's designee. [2011, c. 529, §1 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

The director is the chair of the council. The Commissioner of Defense, Veterans and Emergency Management is the advisor of the council. Commissioner designees must be uniformed law enforcement personnel.

[ 2011, c. 529, §1 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

2. Duties of council. The council shall:

A. Advise the Governor with regard to the vulnerability of the State to terrorist activity; [2005, c. 634, §12 (NEW).]

B. Advise the Governor with regard to the adequacy of the plans to enhance homeland security; [2005, c. 634, §12 (NEW).]

C. Ensure that the homeland security activities of state agencies are coordinated; [2005, c. 634, §12 (NEW).]

D. Advise the Governor with regard to the implementation of state programs using federal funds and administration of federal grants for homeland security, in order to ensure coordination among agencies and the most effective use of grant funds; [2005, c. 634, §12 (NEW).]

E. Advise the Governor with regard to the appropriateness of the federal homeland security threat advisory level for the State, based upon intelligence gathered in the State and from federal sources; [2005, c. 634, §12 (NEW).]

F. Advise the Governor with regard to the appropriate response to any terrorist threat; [2007, c. 462, §2 (AMD).]

G. Periodically advise an emergency response team with pertinent information that could assist in the team's response to an event ; and [2007, c. 462, §3 (AMD).]

H. Beginning January 15, 2008 and annually thereafter, report to the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters regarding homeland security training and communications exercises and other homeland security initiatives and issues. [2007, c. 462, §4 (NEW).]

[ 2007, c. 462, §§2-4 (AMD) .]

3. Procedures. The council shall meet:

A. At times and places as determined by the chair or the Governor and with assistance from state agencies as necessary and appropriate for the council's execution of its responsibilities as described in subsection 2; [2005, c. 634, §12 (NEW).]

B. Either in person or via telecommunication, as determined by the chair, immediately upon notification that the federal homeland security threat advisory level will be changed, in order to develop a recommendation to the Governor of the appropriate threat advisory level for the State and actions to be taken in the State; and [2005, c. 634, §12 (NEW).]

C. At the call of the chair or at the call of the Governor at any time the Governor requires the advice of the council. [2005, c. 634, §12 (NEW).]

The state response to any suspected terrorist event must be coordinated through the State Emergency Operations Center, in accordance with a state emergency operations plan as described in subsection 4, paragraph A. Meetings of the council are not public proceedings for purposes of Title 1, chapter 13, but may be open to the public at the discretion of the chair. Documents collected or produced by the council are not public records for the purposes of Title 1, chapter 13.

[ 2005, c. 634, §12 (NEW) .]

4. Resources and support. The agency shall provide staff and administrative support to the council from existing resources. The agency is the coordinating agency within State Government for homeland security operational preparedness, response, recovery and mitigation. As the coordinating agency, the agency shall:

A. Develop and maintain a state emergency operations plan, which must incorporate by reference any internal operational plans developed by other state agencies for emergency response; [2005, c. 634, §12 (NEW).]

B. Coordinate the State Emergency Operations Center with the council; [2005, c. 634, §12 (NEW).]

C. Coordinate with other state agencies in the development of their emergency response plans; [2005, c. 634, §12 (NEW).]

D. Administer the review and approval of all grant applications developed by local and state agencies for homeland security funds; and [2005, c. 634, §12 (NEW).]

E. Administer homeland security grant funds. [2005, c. 634, §12 (NEW).]

[ 2005, c. 634, §12 (NEW) .]

SECTION HISTORY

2005, c. 634, §12 (NEW). 2007, c. 462, §§2-4 (AMD). 2011, c. 529, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV).



37-B §709. Governor's homeland security advisor

The Commissioner of Defense, Veterans and Emergency Management serves as the Governor's homeland security advisor. [2013, c. 146, §8 (NEW).]

SECTION HISTORY

2013, c. 146, §8 (NEW).






Subchapter 2: STATE EMERGENCY MANAGEMENT PROVISIONS

37-B §741. Governor's powers

1. Control during emergencies. In the event of disaster beyond local control, the Governor may assume direct operational control over all or any part of the emergency management and public safety functions within the State.

[ 2003, c. 510, Pt. A, §34 (RPR) .]

2. Cooperation. In performing the duties required by this chapter, the Governor shall, directly or through the commissioner, cooperate with all departments and agencies of the Federal Government, with the offices and agencies of other states and foreign countries and their political subdivisions and with private agencies in all matters pertaining to the emergency management capability of the State and of the Nation.

[ 2003, c. 510, Pt. A, §34 (RPR) .]

3. Authority. In performing the duties required by this chapter, the Governor may:

A. Make, amend and rescind the necessary orders and rules to carry out this chapter within the limits of the authority conferred upon the Governor and not inconsistent with the rules, regulations and directives of the President of the United States or of any federal department or agency having specifically authorized emergency management or homeland security functions; [2013, c. 146, §9 (AMD).]

B. Prepare a comprehensive plan and program for the emergency management functions of this State. That plan and program must be integrated into and coordinated with the emergency management plans of federal agencies and with the plans of other states and foreign countries, and their political subdivisions, to the fullest possible extent; [2003, c. 510, Pt. A, §34 (RPR).]

C. Coordinate the preparation of plans and programs for emergency management functions by the political subdivisions of the State. These plans must be integrated into and coordinated with the emergency management plan and program of the State to the fullest possible extent; [2003, c. 510, Pt. A, §34 (RPR).]

D. In accordance with the plan and program for the emergency management functions of the State, and consistent with the emergency management and homeland security plans, programs and directives of the Federal Government, procure supplies and equipment, institute training programs and public information programs and take all other preparatory steps, including the partial or full mobilization of emergency management organizations in advance of actual disaster or catastrophe, to ensure the furnishing of adequately trained and equipped forces of emergency management personnel in time of need; [2013, c. 146, §10 (AMD).]

E. Conduct studies and surveys and take inventories of the industries, resources and facilities of the State necessary to ascertain the State's emergency management capabilities, and plan for their most efficient emergency use, including emergency economic controls to ensure adequate production and equitable distribution of essential commodities; [2003, c. 510, Pt. A, §34 (RPR).]

F. Whenever a shortage of critical material supplies appears imminent in the State, establish emergency reserves of those products necessary to ensure the health, welfare and safety of the people of the State. To establish those reserves, the Governor may purchase quantities of those materials for resale on a cost plus expenses basis for priority end users within the State; [2003, c. 510, Pt. A, §34 (RPR).]

G. On behalf of the State, enter into mutual aid arrangements with other states and foreign countries, and their political subdivisions, and coordinate mutual aid plans between political subdivisions of the State. If an arrangement is entered into with a jurisdiction that has enacted the Emergency Management Assistance Compact, chapter 16, or the International Emergency Management Assistance Compact, chapter 16-A, any resulting agreement or agreements may be considered supplemental agreements pursuant to those compacts. If the other jurisdiction or jurisdictions with which the Governor proposes to cooperate have not enacted one of those compacts, the Governor may negotiate special agreements with the jurisdiction or jurisdictions. Any agreement, if sufficient authority for its making does not otherwise exist, becomes effective only after approval by the Legislature; [2013, c. 146, §11 (AMD).]

G-1. Establish and ensure maintenance of a primary facility designated as the State Emergency Operations Center from which the emergency coordination of response to and recovery from a disaster may be effectively carried out and ensure the identification of an alternate site that may be used for this purpose if necessary; and [2013, c. 146, §12 (NEW).]

H. Delegate any authority vested in the Governor under this chapter and provide for the subdelegation of that authority. [2003, c. 510, Pt. A, §34 (RPR).]

[ 2013, c. 146, §§9-12 (AMD) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 614, §11 (AMD). 2001, c. 662, §78 (AMD). 2003, c. 510, §A34 (RPR). 2009, c. 252, §1 (AMD). 2013, c. 146, §§9-12 (AMD).



37-B §742. Emergency proclamation

1. Emergency proclamation. Emergency proclamations must be issued as follows.

A. Whenever a disaster or civil emergency exists or appears imminent, the Governor shall, by oral proclamation, declare a state of emergency in the State or any section of the State. If the Governor is temporarily absent from the State or is otherwise unavailable, the next person in the State who would act as Governor if the office of the Governor were vacant may, by oral proclamation, declare the fact that a civil emergency exists or appears sufficiently imminent to activate emergency plans in any or all areas of the State. A written copy of the proclamation must be filed with the Secretary of State within 24 hours of the oral proclamation. [2001, c. 353, §4 (AMD).]

B. Subject at all times to the further direction and order of the Governor, an executive proclamation of emergency activates the emergency plans applicable to the affected areas and is the authority for the deployment and use of any forces or resources to which the plan or plans apply. [2001, c. 353, §4 (AMD).]

C. After the filing of the emergency proclamation and in addition to any other powers conferred by law, the Governor may:

(1) Suspend the enforcement of any statute prescribing the procedures for conduct of state business, or the orders or rules of any state agency, if strict compliance with the provisions of the statute, order or rule would in any way prevent, hinder or delay necessary action in coping with the emergency;

(2) Utilize all available resources of the State Government and of each political subdivision of the State as reasonably necessary to cope with the disaster emergency;

(3) Transfer the direction, personnel or functions of state departments and agencies, or units thereof, for the purposes of performing or facilitating emergency services;

(4) Authorize the obtaining and acquisition of property, supplies and materials pursuant to section 821;

(5) Enlist the aid of any person to assist in the effort to control, put out or end the emergency or aid in the caring for the safety of persons;

(6) Direct and compel the evacuation of all or part of the population from any stricken or threatened area within the State, if the Governor determines this action necessary for the preservation of life or other disaster mitigation, response or recovery;

(7) Prescribe routes, modes of transportation and destinations in connection with evacuations;

(8) Control ingress and egress to and from a disaster area, the movement of persons within the area and the occupancy of premises therein;

(9) Suspend or limit the sale, dispensing or transportation of alcoholic beverages, explosives and combustibles;

(10) Make provision for the availability and use of temporary emergency housing;

(11) Order the termination, temporary or permanent, of any process, operation, machine or device which may be causing or is understood to be the cause of the state of emergency for which this proclamation was made; and

(12) Take whatever action is necessary to abate, clean up or mitigate whatever danger may exist within the affected area. [2011, c. 626, §2 (AMD).]

[ 2011, c. 626, §2 (AMD) .]

2. Energy emergency proclamation. Energy emergency proclamations must be issued as follows.

A. When an actual or impending acute shortage in energy resources threatens the health, safety or welfare of the citizens of the State, the Governor shall, by oral proclamation, declare that fact and that an energy emergency exists in the State or in any section of the State. A written copy of the proclamation must be filed with the Secretary of State within 24 hours of the oral proclamation. [2001, c. 353, §5 (AMD).]

B. Upon the issuance of an energy emergency proclamation and after consulting with the Governor's Energy Office, the Governor may exercise all the powers granted in this chapter, except as specifically limited by paragraph C. The powers of the Governor include, without limitation, the authority to:

(1) Establish and implement programs, controls, standards, priorities and quotas for the allocation, conservation and consumption of energy resources;

(2) Regulate the hours and days during which nonresidential buildings may be open and the temperatures at which they may be maintained;

(3) Regulate the use of gasoline and diesel-powered land vehicles, watercraft and aircraft;

(4) After consulting, when appropriate, with the New England governors and upon the recommendations of the Public Utilities Commission, regulate the generation, distribution and consumption of electricity;

(5) Establish temporary state and local boards and agencies;

(6) Establish and implement programs and agreements for the purposes of coordinating the emergency energy response of the State with those of the Federal Government and of other states and localities;

(7) Temporarily suspend truck weight and size regulations, but not in conflict with federal regulations;

(8) Regulate the storage, distribution and consumption of home heating oil; and

(9) If the energy emergency was caused by a lack of electric grid reliability in this State resulting from insufficient capacity resources, take appropriate action, in consultation with the Public Utilities Commission, to procure sufficient capacity resources including generation capacity and interruptible, demand response or energy efficiency capacity resources. [2011, c. 655, Pt. MM, §19 (AMD); 2011, c. 655, Pt. MM, §26 (AFF).]

C. In dealing with a declared energy emergency, the following powers granted by this chapter may not be invoked:

(1) The eminent domain powers granted in section 821; and

(2) The enforcement powers granted in sections 786 and 829, unless the Governor specifically invokes these powers by an order issued pursuant to an energy emergency proclamation and approved by a majority of the membership of the Legislative Council. That order must specify those emergency orders or rules that are enforceable pursuant to this paragraph and must further specify the enforcement activities emergency management organizations are to pursue. No enforcement action may be taken pursuant to this paragraph without publication of the order authorizing the action in a manner reasonably calculated to give affected persons adequate notice of the order or rule to be enforced, which may include publication on the Internet, and the sanctions to be applied. [2001, c. 353, §5 (AMD).]

D. During a declared energy emergency, the following provisions relating to environmental rules apply.

(1) Except as provided in subparagraph (2), this subsection may not be construed to authorize the Governor to suspend or to modify orders, rules, standards or classifications issued or enforced by the Department of Environmental Protection or the Maine Land Use Planning Commission.

(2) When an energy emergency proclamation is in effect, the Governor may call the Board of Environmental Protection into extraordinary session to consider temporary waivers or suspensions of rules and standards related to air and water quality necessary to relieve then existing energy shortages. At an extraordinary session, the board is empowered, notwithstanding any other provision of law, to approve suspensions or waivers that it determines are necessary to relieve or avoid an energy shortage and will not result in environmental degradation of a permanent or enduring nature. In no event may any suspension or modification be granted that will result in a circumvention of Title 38, sections 481 to 488, 541 and 557. The waiver or suspension may not remain in effect longer than 60 days or after the date on which the board renders a further order issued pursuant to the regular procedures specified in Title 38, whichever first occurs. [2001, c. 353, §5 (AMD); 2011, c. 682, §38 (REV).]

E. The Superior Court of the county in which a person fails to obey an order or rule promulgated in accordance with this subsection has jurisdiction to issue a restraining order or injunction to enforce the order or rule. That proceeding must be held in accordance with the Maine Rules of Civil Procedure, Rule 65. [2001, c. 353, §5 (AMD).]

F. In the event that an order or rule issued by the Governor, pursuant to the powers granted in paragraph B, are to be in effect for longer than 90 days, the Governor shall, before the 80th day following the issuance of the order or rule, convene the Legislature. [1983, c. 460, §3 (NEW).]

[ 2011, c. 655, Pt. MM, §19 (AMD); 2011, c. 655, Pt. MM, §26 (AFF); 2011, c. 682, §38 (REV) .]

3. Oil spill emergency proclamation. In the event of a disaster due to an oil spill in coastal waters, the Commissioner of Environmental Protection shall directly represent the Governor in all direct abatement, clean-up and resource protection activities in coordination with federal, industry and other states' response teams. The agency shall assume the other functions prescribed in subsection 1, paragraph C, but does not have supervisory authority over the Department of Environmental Protection in the conduct of response activities on the water.

[ 1991, c. 454, §1 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §33 (AMD). 1987, c. 429, (AMD). 1987, c. 810, §§6,11 (AMD). 1991, c. 454, §1 (AMD). 2001, c. 353, §§4,5 (AMD). 2005, c. 677, §C2 (AMD). 2011, c. 626, §2 (AMD). 2011, c. 655, Pt. MM, §19 (AMD). 2011, c. 655, Pt. MM, §26 (AFF). 2011, c. 682, §38 (REV).



37-B §743. Termination of emergency

1. Proclamation by Governor. Whenever the Governor is satisfied that a disaster or civil emergency no longer exists, he shall terminate the emergency proclamation by another proclamation affecting the sections of the State covered by the original proclamation, or any part thereof. That proclamation shall be published in newspapers of the State and posted in places which the Governor deems appropriate.

[ 1983, c. 594, §34 (NEW) .]

2. Limitation. No state of emergency may continue for longer than 30 days unless renewed by the Governor. The Legislature, by joint resolution, may terminate a state of emergency at anytime. Thereupon, the Governor shall issue an executive proclamation ending the state of emergency.

[ 1983, c. 594, §34 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 594, §34 (RPR).



37-B §744. Disaster relief

1. Financial assistance to individuals. Whenever the President has declared a major disaster to exist in this State, the Governor may:

A. Accept a grant of financial assistance from the Federal Government, subject to such terms and conditions as may be imposed upon the grant and upon his determination that financial assistance is essential to meet necessary expenses or serious needs of individuals or families caused by the disaster which cannot otherwise adequately be met; [1983, c. 460, §3 (NEW).]

B. Enter into an agreement with the Federal Government, or any officer or agency thereof, pledging the State to participate in up to 25% of the financial assistance authorized in this subsection. If state funds are not otherwise available, the Governor may accept an advance of the state's share from the Federal Government to be repaid when the State is able to do so; and [1983, c. 460, §3 (NEW).]

C. Notwithstanding any other provision of law or regulation, make financial grants to meet necessary expenses or serious needs of individuals or families caused by the disaster that cannot otherwise adequately be met. A grant to an individual or family may not exceed in the aggregate for any single major disaster declared by the President the amount established by the Federal Government for the limit on grants to individuals under any federal disaster assistance program for individuals and families. [2003, c. 404, §8 (AMD).]

[ 2003, c. 404, §8 (AMD) .]

2. Community disaster loans.

[ 1985, c. 794, Pt. A, §4 (RP) .]

2-A. Assistance to local governmental units. Assistance to local governmental units shall be governed as follows.

A. Whenever the President of the United States declares that a major disaster exists in the State, the Governor may:

(1) Apply for a public assistance grant from the Federal Government under Public Law 93-288 on behalf of both the State and local governmental units for the purposes of repairing or replacing publicly owned facilities within the disaster area or relocating public facilities outside of the disaster area;

(2) Obligate state financial resources, as a condition for receiving such a federal grant, up to, but not in excess of, 25% of the total public assistance requested; and

(3) Enter into an agreement with the affected local governmental units to obligate local financial resources up to, but not in excess of, 10% of the total cost of damage to local public facilities, provided that the local share shall not exceed 10% of total local annual operating budget, exclusive of educational budgets. [1985, c. 794, Pt. A, §5 (NEW).]

B. If the President of the United States declares that a major disaster exists in the State, the Governor may:

(1) Apply for a loan from the Federal Government on behalf of a unit of local government if he determines that the unit will suffer a substantial loss of tax and other revenues as a result of a major disaster and has demonstrated a need for financial assistance to perform its governmental functions;

(2) Receive and disburse the proceeds of any approved loan to an applicant local government;

(3) Determine the amount needed by any applicant local government to restore or resume its governmental functions and certify the amount to the Federal Government, provided that no application amount may exceed 25% of the annual operating budget of the applicant for the fiscal year in which the major disaster occurs; and

(4) Recommend to the Federal Government, based upon his review, the cancellation of all or any part of repayment when, after 3 full fiscal years following the major disaster, the revenues of the local government are insufficient to meet its operating expenses, including additional municipal expenses related to the disaster. [1985, c. 794, Pt. A, §5 (NEW).]

[ 1985, c. 794, Pt. A, §5 (NEW) .]

3. Temporary housing. Temporary housing may be provided as follows.

A. Whenever the Governor has proclaimed a disaster emergency under the laws of this State, or the President has declared an emergency or a major disaster to exist in this State, the Governor may:

(1) Enter into purchase, lease or other arrangements with any agency of the United States for temporary housing units to be occupied by disaster victims and make these units available to any political subdivision of the State;

(2) Assist any political subdivision of the State, in which is located temporary housing for disaster victims, acquire sites necessary for the temporary housing and do all things required to prepare the sites to accommodate temporary housing units. This may be accomplished by advancing or lending funds available to the Governor from any appropriation made by the Legislature or from any other source, and "passing through" funds made available by any agency, public or private; or by becoming a partner with the political subdivision for the execution and performance of any temporary housing project for disaster victims. For those purposes, the Governor may pledge the credit of the State on terms which he deems appropriate, having due regard for current debt transactions of the State; and

(3) Suspend or modify a state health, safety, zoning, transportation or other requirement of law or rule when he deems suspension or modification necessary to provide temporary housing for disaster victims. That suspension or modification shall be in accordance with rules adopted by the Governor and shall not exceed 60 days' duration. [1983, c. 460, §3 (NEW).]

B. Any political subdivision of this State is expressly authorized to acquire, temporarily or permanently, by purchase, lease or otherwise, sites required for installation of temporary housing units for disaster victims, and to enter into whatever arrangements, including purchase of temporary housing units and payment of transportation charges, which are necessary to prepare or equip those sites to accommodate the housing units. [1983, c. 460, §3 (NEW).]

[ 1983, c. 460, §3 (NEW) .]

4. Debris removal in major disasters. In major disasters, debris may be removed as follows.

A. Whenever the Governor has declared a disaster emergency to exist under the laws of this State, or the President has declared a major disaster or emergency to exist in this State, the Governor may:

(1) Notwithstanding any other provision of law, through the use of state departments or agencies or the use of any of the state's instrumentalities, clear or remove from publicly-owned or privately-owned land or water, debris and wreckage that may threaten public health or safety, or public or private property;

(2) Accept funds from the Federal Government and utilize those funds to make grants to any local government for the purpose of removing debris or wreckage from publicly-owned or privately-owned land or water; and

(3) Notwithstanding any other provision of law, agree to indemnify the Federal Government against any claim arising from debris and wreckage removal from private property. [2003, c. 404, §9 (AMD).]

B. The following conditions apply to the execution of removal or clearance.

(1) Authority under this subsection shall not be exercised unless the affected local government, corporation, organization or individual first presents an unconditional authorization for removal of the debris or wreckage from public and private property, and, in the case of removal of debris or wreckage from private property, also first agrees to indemnify the State Government against any claim arising from that removal.

(2) Whenever the Governor provides for clearance of debris or wreckage pursuant to paragraph A, employees of the designated state agencies or individuals appointed by the State are authorized to enter upon private land or waters and perform any tasks necessary to the removal or clearance operation.

(3) Except in cases of willful misconduct, gross negligence or bad faith, any state employee or agent complying with orders of the Governor and performing duties pursuant thereto under this section shall not be liable for death of or injury to persons or damage to property occurring during performance of those duties. [1983, c. 460, §3 (NEW).]

[ 2003, c. 404, §9 (AMD) .]

5. Terms. As used in this section, "major disaster," "emergency" and "temporary housing" have the same meaning as in the Robert T. Stafford Disaster Relief and Emergency Assistance Act, Public Law 93-288, as amended.

[ 2001, c. 662, §80 (AMD) .]

6. Rules. The Governor shall make rules necessary for carrying out this section, including, but not limited to, standards of eligibility for persons applying for benefits; procedures for applying for and administration of relief; methods of investigation, filing and approving applications and formation of local or statewide boards to pass upon applications and procedures for appeals.

[ 1983, c. 460, §3 (NEW) .]

7. Authority not limited. Nothing contained in this section may be construed to limit the Governor's authority to apply for, administer and expend any grants, gifts or payments in aid of disaster prevention, preparedness, response or recovery.

[ 1983, c. 460, §3 (NEW) .]

8. Penalty. Any person who knowingly makes a misstatement of fact in connection with an application for financial assistance under this section is guilty of a Class D crime.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1985, c. 794, §§A4,5 (AMD). 2001, c. 662, §§79,80 (AMD). 2003, c. 404, §§8,9 (AMD).



37-B §745. Disaster Recovery Fund

1. Fund established. There is established the Disaster Recovery Fund, referred to in this section as "the fund," to be administered by the agency.

[ 2013, c. 146, §13 (AMD) .]

2. Sources of fund. The following must be paid into the fund:

A. All money appropriated for inclusion in the fund; [2005, c. 439, §1 (NEW).]

B. All interest from investment of the fund; [2009, c. 252, §2 (AMD).]

C. Any other money deposited in the fund from the Department of Defense, Veterans and Emergency Management, Disaster Assistance Relief, Other Special Revenue Funds account; and [2009, c. 252, §2 (AMD).]

D. Reimbursement received from the Federal Government or other legal entity for disaster recovery assistance expenditures made from the fund. [2013, c. 146, §13 (AMD).]

[ 2013, c. 146, §13 (AMD) .]

3. Use of fund. The fund must be the first resource used when section 742 or 744 is invoked. The fund may be used for any of the following at the discretion of the Governor or Governor's designee:

A. To provide disaster recovery assistance to individuals and families when a federal disaster declaration is not received; [2013, c. 146, §13 (AMD).]

B. To provide disaster recovery assistance to local governmental units of the State for infrastructure repair and response when a federal disaster declaration is not received; [2013, c. 146, §13 (AMD).]

C. Emergency response costs for state agencies; [2009, c. 252, §3 (NEW).]

D. To provide low-interest loans to businesses for disaster recovery assistance when a federal disaster declaration is not received; [2013, c. 146, §13 (AMD).]

E. Disaster-related unmet needs of individuals and families following a federally declared disaster; [2009, c. 252, §3 (NEW).]

F. Matching funds for assistance to individuals in a federally declared disaster; and [2009, c. 252, §3 (NEW).]

G. Matching funds for assistance to state and local governmental units in a federally declared disaster. [2009, c. 252, §3 (NEW).]

[ 2013, c. 146, §13 (AMD) .]

4. Fund balance. The fund's balance may not exceed $3,000,000, except by order of the Governor. In the absence of such an order, any amount, including interest, that accrues in excess of $3,000,000 must be transferred by the State Controller to the Maine Budget Stabilization Fund, established in Title 5, section 1532. Beginning July 1, 2010, the fund's maximum allowable balance must be adjusted annually on July 1st by any percentage change in the Consumer Price Index from January 1st to December 31st of the previous year, but only to a maximum increase of 2%.

[ 2009, c. 252, §4 (AMD) .]

5. Annual report. The director shall submit a written report by January 15, 2007 and annually thereafter to the Governor and the Legislature on the fund's balance and expenditures.

[ 2005, c. 634, §13 (NEW) .]

6. Rules. The agency shall adopt rules governing the process for the expenditure of funds from the fund. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 462, §5 (NEW) .]

SECTION HISTORY

2005, c. 439, §1 (NEW). 2005, c. 634, §13 (AMD). 2007, c. 462, §5 (AMD). 2009, c. 252, §§2-4 (AMD). 2013, c. 146, §13 (AMD).






Subchapter 3: LOCAL EMERGENCY MANAGEMENT PROGRAMS

37-B §781. Municipal, county and regional agencies

1. Municipal or interjurisdictional agencies. Each municipality of the State must be served by a municipal or interjurisdictional agency responsible for emergency management.

A. [2003, c. 510, Pt. C, §14 (RP).]

B. [2003, c. 510, Pt. C, §14 (RP).]

C. [2003, c. 510, Pt. C, §14 (RP).]

[ 2003, c. 510, Pt. C, §14 (RPR) .]

2. County or regional agencies. Each county shall maintain a county emergency management agency or create regional emergency management agencies that serve the member counties. Each county or regional agency is responsible for coordination of the activities of municipal and interjurisdictional emergency management agencies within the region or county and for emergency management in the unorganized territories within its jurisdiction. A county or regional emergency management agency must receive support from the municipalities within its jurisdiction.

[ 2003, c. 510, Pt. C, §14 (RPR) .]

3. Structure of county and regional agencies. The director shall advise upon the organizational structure of county and regional emergency management agencies, including the manner in which the directors of those agencies are appointed by governing bodies of the jurisdictions involved.

[ 2003, c. 510, Pt. C, §14 (RPR) .]

4. List of agencies. The agency shall publish and maintain a current list of municipal, interjurisdictional, county and regional emergency management agencies established pursuant to this section.

[ 2003, c. 510, Pt. C, §14 (RPR) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 370, §16 (AMD). 2001, c. 614, §13 (AMD). 2001, c. 662, §82 (AMD). 2003, c. 510, §C14 (RPR).



37-B §782. Agency directors

A director must be appointed for each municipal and county or regional emergency management agency. A director of an emergency management agency may not be at the same time an executive officer or member of the executive body of a municipality or interjurisdictional or county or regional agency of the State or a county commissioner. Notwithstanding this section or any other law, a town manager or administrative assistant may also be appointed to serve as the director of an emergency management agency. A director may be removed by the appointing authority for cause. [2003, c. 510, Pt. A, §35 (RPR).]

1. Municipal emergency management director. The municipal officers shall appoint the director of the municipality's emergency management agency. In each municipality that has not established an agency of its own, the municipal officers shall designate an emergency management director to facilitate cooperation in the work of disaster mitigation, preparedness, response and recovery. The emergency management director shall serve as liaison to the appropriate county or regional agency.

[ 2003, c. 510, Pt. A, §35 (RPR) .]

2. County agency director. The county commissioners shall appoint the director of that county's emergency management agency.

[ 2003, c. 510, Pt. A, §35 (RPR) .]

3. Interjurisdictional and regional agency directors. The director of an interjurisdictional or regional emergency management agency must be appointed in the manner prescribed by the director in accordance with section 781, subsection 3.

[ 2003, c. 510, Pt. A, §35 (RPR) .]

4. Annual meeting with Director of the Maine Emergency Management Agency. The director of each county or regional organization for emergency management in the State and the respective appointing authority shall meet each year with the Director of the Maine Emergency Management Agency or the agency's successor, in order to review the performance of the county or regional emergency management organization in carrying out its federal and state mandate and to jointly set new goals for the coming year.

[ 2003, c. 510, Pt. A, §35 (RPR) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 582, §B6 (AMD). 1991, c. 324, §§1,2 (AMD). 1991, c. 376, §66 (AMD). 2001, c. 614, §14 (AMD). 2001, c. 662, §83 (AMD). 2003, c. 510, §A35 (RPR).



37-B §783. Disaster emergency plan

Each municipality, county and regional emergency management agency shall prepare and keep a current disaster emergency plan for the area subject to its jurisdiction. The plan must be approved by the jurisdiction's governing body. The plan must follow the risk assessment and planning guidance provided by the director under section 704, subsection 10 and address the hazards and threats that pose the greatest risk to the jurisdiction and the capabilities and actions needed to respond to and recover from disasters. [2013, c. 146, §14 (AMD).]

1. Identification of disasters.

[ 2013, c. 146, §14 (RP) .]

2. Action to minimize damage.

[ 2013, c. 146, §14 (RP) .]

3. Personnel, equipment and supplies.

[ 2013, c. 146, §14 (RP) .]

4. Recommendations.

[ 2013, c. 146, §14 (RP) .]

5. Other.

[ 2013, c. 146, §14 (RP) .]

Each municipal, county and regional emergency management agency, as part of the development of a disaster emergency plan for the area subject to its jurisdiction, shall consult as it considers appropriate with institutions, organizations and businesses within its jurisdiction to ensure that the disaster plans developed by the municipality or agency and those institutions, organizations and businesses are compatible. Institutions, organizations and businesses with which the municipality or agency may consult include, but are not limited to, hospitals, schools, health care facilities, group homes and day care centers. [2013, c. 146, §14 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 370, §§17,18 (AMD). 2001, c. 614, §§15,16 (AMD). 2001, c. 662, §§84,85 (AMD). 2003, c. 404, §10 (AMD). 2003, c. 510, §A36 (AMD). 2013, c. 146, §14 (AMD).



37-B §784. Mutual aid arrangements

The director of each local organization for emergency management shall, in collaboration with other public and private agencies within the State, develop or cause to be developed mutual aid arrangements for reciprocal emergency management aid and assistance in case of a disaster too great to be dealt with unassisted. These arrangements must be consistent with the state emergency management program, and in time of emergency each local organization for emergency management shall render assistance in accordance with the mutual aid arrangements. For this purpose, political subdivisions are authorized when geographical locations make mutual aid arrangements desirable to enter into mutual aid arrangements subject to the approval of the director. [2003, c. 510, Pt. A, §37 (RPR).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 614, §17 (AMD). 2001, c. 662, §86 (AMD). 2003, c. 510, §A37 (RPR).



37-B §784-A. Right to call for and employ assistance

The Maine Emergency Management Agency and local organizations for emergency management may employ any person considered necessary to assist with emergency management activities. All persons called and employed for assistance shall proceed as directed by the Maine Emergency Management Agency or the local organization. Any person called and employed for assistance either within the State or in another state under chapter 16 or in a Canadian province under chapter 16-A is deemed to be an employee of the State for purposes of immunity from liability pursuant to sections 822, 926 and 940 and for purposes of workers' compensation insurance pursuant to sections 823, 928 and 942, except for persons excluded from the definition of employee pursuant to Title 39-A, section 102, subsection 11. A person holding a professional license in the State may be designated a member of the emergency management forces in that professional capacity only after the individual or the license issuer provides confirmation of a valid license. [2013, c. 146, §15 (AMD).]

SECTION HISTORY

2001, c. 614, §18 (NEW). 2005, c. 630, §2 (AMD). 2013, c. 146, §15 (AMD).



37-B §784-B. Maine First Responders State-wide Mutual Aid Agreement

All political subdivisions within the State are covered by the Maine First Responders State-wide Mutual Aid Agreement, dated November 2008, as drafted by the agency and referred to in this section as "the agreement," except that a political subdivision may withdraw from the agreement by enacting a local ordinance that withdraws from the agreement. [2009, c. 175, §1 (NEW).]

A local first responder agency may provide emergency management, fire, law enforcement, emergency medical, public works and other emergency services as necessary upon the request of any political subdivision within the State in accordance with the agreement. Additional preexisting contracts or agreements with the jurisdiction requesting the services are not required. [2009, c. 175, §1 (NEW).]

SECTION HISTORY

2009, c. 175, §1 (NEW).



37-B §785. State Civil Service Appeals Board services

Local emergency management agencies organized pursuant to this subchapter may accept the services of the Bureau of Human Resources and adopt board rules for the purpose of qualifying for federal funds. The Bureau of Human Resources may enter into agreements with the emergency management agencies for the purpose of furnishing merit system coverage for emergency management employees or employees of other agencies and departments assigned full time to emergency management duties. The Bureau of Human Resources may charge for services rendered. The fee must be consistent with the cost of coverage per state employee multiplied by the number of local, interjurisdictional, county or regional employees covered. Fees received by the board must be credited to the General Fund. [2001, c. 614, §19 (AMD); 2001, c. 662, §87 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1985, c. 785, §B176 (AMD). 2001, c. 614, §19 (AMD). 2001, c. 662, §87 (AMD).



37-B §786. Enforcement

1. Law enforcement officers. Duly appointed law enforcement officers of local, state and sheriffs' organizations are empowered to enforce any of the provisions of this chapter or any rules promulgated thereunder in times of an emergency or during authorized alerts, including partial or full mobilization necessary to carry out section 742. Failure to comply with any just or reasonable order relative to enforcement from a duly appointed law enforcement officer is a Class E crime.

[ 1983, c. 460, §3 (NEW) .]

2. Arrest powers. Duly appointed law enforcement officers of local, state and sheriffs' organizations shall have the power to arrest persons found in violation of any provision of this chapter or any rules promulgated in times of emergency to carry out section 742.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW).






Subchapter 3-A: COORDINATION AND ADMINISTRATION OF THE SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT OF 1986

37-B §791. General provisions

1. Purpose. This subchapter is intended to be consistent with and facilitate implementation of the provisions of the United States Emergency Planning and Community Right-to-Know Act of 1986, Public Law 99-499.

[ 1989, c. 464, §3 (NEW) .]

2. Definitions . As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "CERCLA hazardous substance" means a substance on the list defined in the United States Comprehensive Environmental Response, Compensation and Liability Act of 1980, Public Law 96-510, Section 101(14), as amended. [1989, c. 464, §3 (NEW).]

B. "Extremely hazardous substance" shall have the meaning set forth in the Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499, Title III, Section 302, and listed in 40 Code of Federal Regulations, Part 355. [1989, c. 464, §3 (NEW).]

B-1. "Facility" means all buildings, equipment, structures, rail makeup, holding or storage tracks, spurs or yards, truck parking areas, airports, loading docks and other stationary items that are located on a single site or on contiguous or adjacent sites and are owned or operated by the same person or by another person who controls, is controlled by, or is under common control with that person. "Facility" includes sites where motor vehicles, watercraft, rolling stock and aircraft are present for more than 12 hours. [1989, c. 638, §1 (NEW).]

C. "Hazardous chemical" means all hazardous chemicals as defined under 40 Code of Federal Regulations, Part 355.20. [1989, c. 464, §3 (NEW).]

D. "Hazardous material" means all chemicals and chemical categories defined as extremely hazardous substances and hazardous chemicals in 40 Code of Federal Regulations, Part 355.20 and toxic chemicals in 40 Code of Federal Regulations, Part 372.3. [1989, c. 464, §3 (NEW).]

E. "Reportable quantity" means for any CERCLA hazardous substance or extremely hazardous substance, the reportable quantity established in 40 Code of Federal Regulations, Part 302, Table 302.4 or in 40 Code of Federal Regulations, Part 355, Appendixes A and B, for such substance. [1989, c. 464, §3 (NEW).]

F. "Threshold planning quantity" shall have the meaning set forth in the Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499, Title III, Section 302, and listed in 40 Code of Federal Regulations, Parts 355, 370 and 372. [1989, c. 464, §3 (NEW).]

[ 1989, c. 464, §3 (NEW); 1989, c. 638, §1 (AMD) .]

SECTION HISTORY

1989, c. 464, §3 (NEW). 1989, c. 638, §1 (AMD).



37-B §792. State Emergency Response Commission

1. Composition and terms. The State Emergency Response Commission, referred to in this subchapter as the "commission," as established by Title 5, section 12004-G, subsection 13-A, to implement effective emergency response to releases of hazardous chemicals. The commission is composed of 14 members as follows:

A. The Commissioner of Environmental Protection or the commissioner's permanent designee; [1989, c. 464, §3 (NEW).]

B. The Commissioner of Health and Human Services or the commissioner's permanent designee; [1989, c. 464, §3 (NEW); 2003, c. 689, Pt. B, §7 (REV).]

C. The Director of Maine Emergency Medical Services, Department of Public Safety, or the director's permanent designee; [RR 1995, c. 2, §96 (COR).]

D. The Commissioner of Labor or the commissioner's permanent designee; [1989, c. 464, §3 (NEW).]

E. The Commissioner of Transportation or the commissioner's permanent designee; [1989, c. 464, §3 (NEW).]

F. The Director of the Maine Emergency Management Agency, who shall serve as chair; [1989, c. 464, §3 (NEW).]

G. The Chief of the State Police or the chief's permanent designee; [1989, c. 464, §3 (NEW).]

H. A representative, appointed by the Governor, of municipal government; [1989, c. 464, §3 (NEW).]

I. A representative, appointed by the Governor, of the Maine Fire Chiefs' Association; [1989, c. 464, §3 (NEW).]

J. A representative, appointed by the Governor, of a professional firefighters' union; [1989, c. 464, §3 (NEW).]

K. A representative, appointed by the Governor, of private commerce and industry; [1989, c. 464, §3 (NEW).]

L. A representative, appointed by the Speaker of the House of Representatives, of volunteer firefighters; [1989, c. 464, §3 (NEW).]

M. A representative, appointed by the President of the Senate, of an environmental organization representative of the general public; and [1989, c. 464, §3 (NEW).]

N. A representative, appointed by the Speaker of the House of Representatives, of organized labor. [1989, c. 464, §3 (NEW).]

The Governor and legislative leadership shall request a list of 3 names from organizations covered under paragraphs H to N from which to make final appointments. All appointed members shall serve for a term of 4 years from the date appointed. Appointed members shall serve the following initial terms: one member for 1 year, 2 members for 2 years, 2 members for 3 years and 2 members for 4 years. Appointed members shall be allowed to serve for 2 consecutive terms.

[ RR 1995, c. 2, §96 (COR); 2003, c. 689, Pt. B, §7 (REV) .]

2. Powers and duties. The general duties of the commission are to oversee the implementation of a comprehensive program of planning and training for effective emergency response to releases of hazardous materials. Specifically, the commission shall:

A. Advise the director on rules promulgated under this subchapter; [1989, c. 464, §3 (NEW).]

B. Designate emergency planning districts to facilitate implementation of emergency response plans; [1989, c. 464, §3 (NEW).]

C. Provide for the necessary appointment of local emergency planning committees; [1989, c. 464, §3 (NEW).]

D. Supervise and coordinate local emergency planning committee activities; [1989, c. 464, §3 (NEW).]

E. Review emergency response plans developed by the committees; [1989, c. 464, §3 (NEW).]

F. Receive chemical spill notifications required pursuant to state law and the provisions of the United States Emergency Planning and Community Right-to-Know Act of 1986, Public Law 99-499; [1989, c. 464, §3 (NEW).]

G. Provide the public with information upon request, consistent with the provisions of state and federal law, on emergency response plans, potential chemical hazards and safety; [1989, c. 464, §3 (NEW).]

H. Rule on trade secrets in cooperation with the United States Environmental Protection Agency; [1989, c. 464, §3 (NEW).]

I. Monitor, observe, participate in and review certain emergency drills and exercises; [1989, c. 464, §3 (NEW).]

J. Review and monitor hazardous materials training programs in the State; [1989, c. 464, §3 (NEW).]

K. Conduct joint emergency operations from the State Emergency Operations Center; and [1989, c. 464, §3 (NEW).]

L. Undertake any other actions necessary to accomplish the purposes of this subchapter. [1989, c. 464, §3 (NEW).]

[ 1989, c. 464, §3 (NEW) .]

3. Voting. All votes require a quorum with at least 8 members present.

[ 1989, c. 464, §3 (NEW) .]

SECTION HISTORY

1989, c. 464, §3 (NEW). RR 1995, c. 2, §96 (COR). 2003, c. 689, §B7 (REV).



37-B §793. Local emergency planning committees

There are established local emergency planning committees, referred to in this subchapter as "committees" for each emergency planning district designated by the commission pursuant to the Emergency Planning and Community Right-to-Know Act of 1986, Public Law 99-499. [1989, c. 464, §3 (NEW).]

1. Local committees established. The commission shall, by resolution, appoint the members of the local emergency planning committee of each emergency planning district. The committee consists of at least 14 members and, except as provided in subsection 2, includes representatives from each of the following organizations or groups: elected state and local officials; law enforcement, emergency management, firefighting, first aid, health, local environmental, hospital and transportation personnel; broadcast and print media; citizens living near local facilities; employees working in local facilities; community groups; and owners and operators of facilities subject to the emergency planning requirement of this subchapter.

[ 2013, c. 462, §10 (AMD) .]

2. Modification of committees. Members of the public may, by written petition, request the commission to modify the representation of those groups or organizations on a local emergency planning committee. If the commission reduces or eliminates representation of a group or organization on a committee, it shall declare the position of the member representing that group or organization to be abolished and the person whose position is so abolished shall cease to serve as a member of the committee on the effective date of the commission's declaration. Appointments of members to the committee to fill positions established as a result of modification to the composition of the committee shall be made in the same manner as original appointments under this subchapter.

[ 1989, c. 464, §3 (NEW) .]

SECTION HISTORY

1989, c. 464, §3 (NEW). 2013, c. 462, §10 (AMD).



37-B §794. Local emergency response plans

1. Plan development. The local emergency planning committee of each emergency planning district shall prepare and submit to the commission a local emergency response plan for the district. The district's plan shall contain all of the following in compliance with federal law:

A. An identification of each facility within the district that:

(1) Has any extremely hazardous substance present at the facility in an amount that exceeds the threshold planning quantity for the substance; and

(2) Annually manufactures, processes or otherwise uses an amount of a toxic chemical that exceeds the threshold planning quantity for the substance; [1989, c. 464, §3 (NEW).]

B. An identification of facilities contributing or subjected to additional risk due to their proximity to facilities identified under paragraph A, subparagraph (1); [1989, c. 464, §3 (NEW).]

C. A copy of the facility emergency response plan as defined in section 795; [1989, c. 464, §3 (NEW).]

D. A composite statement of specialized equipment, facilities, personnel and emergency response organizations available within the district to respond to releases of hazardous materials; [1989, c. 464, §3 (NEW).]

E. An evaluation of the need for resources to develop, implement, and exercise the emergency plan, including recommendations for additional resources and mechanisms for providing those resources; [1989, c. 464, §3 (NEW).]

F. An identification of procedures for reliable, effective and timely notification and communication among emergency responders within the district and to the public in the event of a release of an extremely hazardous substance or CERCLA hazardous substance from a facility identified under paragraph A, subparagraph (1); [1989, c. 464, §3 (NEW).]

G. Designations of community emergency coordinators; [1989, c. 464, §3 (NEW).]

H. The methods for determining the occurrence of a release of an extremely hazardous substance from each facility identified under paragraph A and for identification of the geographic area or population likely to be affected by such a release; [1989, c. 464, §3 (NEW).]

I. Evacuation plans including, but not limited to, provisions for precautionary evacuation and alternative traffic routes in the event of a release of an extremely hazardous substance from a facility identified in paragraph A; [1989, c. 464, §3 (NEW).]

J. An identification of routes likely to be used for the transportation of extremely hazardous substances identified under paragraph A; [1989, c. 464, §3 (NEW).]

K. The development of training programs, seminars and other forms of educational programs for personnel of facilities identified under paragraph A, emergency response personnel of political subdivisions within the district and medical personnel; and [1989, c. 464, §3 (NEW).]

L. The development of methods and schedules for exercising the plan. [1989, c. 464, §3 (NEW).]

[ 1989, c. 464, §3 (NEW) .]

2. Plan adoption. After completion of a local emergency response plan for the district, the committee shall submit the plan to the commission for review and recommendations.

A. Prior to the adoption of the local emergency response plan for the district by the commission, the plan shall be subject to a 30-day public comment period. Copies of the plan shall be placed in the town hall of each community included in the plan within the emergency planning district and any other location designated by the committee. Members of the general public shall have free access to the plan for review. [1989, c. 464, §3 (NEW).]

B. At least annually, each committee shall conduct an exercise of its local emergency response plan. The committee shall notify the commission at least 30 days before each exercise. [1989, c. 464, §3 (NEW).]

[ 1989, c. 464, §3 (NEW) .]

3. Plan review. Each committee shall annually, or more frequently as changed circumstances in the emergency planning district or at any facility in the district may require, review the local emergency response plan of the district. The review shall include, without limitation:

A. An evaluation of the need for funds, personnel, equipment and facilities to develop, revise, implement and exercise the plan; and [1989, c. 464, §3 (NEW).]

B. Recommendations and requests to the commission regarding the additional funds that may be required for those purposes and the means for providing them. [1989, c. 464, §3 (NEW).]

[ 1989, c. 464, §3 (NEW) .]

SECTION HISTORY

1989, c. 464, §3 (NEW).



37-B §795. Facility emergency response plans

The operators of any facility where any extremely hazardous substance is present in a quantity above the threshold planning quantity are subject to the following. [1989, c. 464, §3 (NEW); 1989, c. 638, §2 (AMD).]

1. Written plans. A written plan in accordance with agency guidelines to protect public health and safety in the event of an accidental release must be prepared and submitted by the facility operators to the commission, committee and fire department with jurisdiction over the facility no later than 6 months from the effective date of this subchapter. The plan must satisfy the requirements of the agency and shall, at a minimum:

A. Identify the facility emergency coordinator and that person's alternate; [1989, c. 464, §3 (NEW).]

B. Describe the emergency warning systems and list nearby emergency and health personnel; [1989, c. 464, §3 (NEW).]

C. Describe employee training and testing programs; [1989, c. 464, §3 (NEW).]

D. Describe available response equipment and protective garments; [1989, c. 464, §3 (NEW).]

E. Describe emergency health treatment procedures including notification, facility evacuation and community evacuation and shelter-in-place procedures; [1989, c. 464, §3 (NEW).]

F. Identify transportation routes and transportation methods for extremely hazardous substances; [1989, c. 464, §3 (NEW).]

G. List the names of all companies providing sudden and nonsudden accidental coverage to the facility; and [1989, c. 464, §3 (NEW).]

H. List any mutual aid agreements between the facility and emergency responders or public safety agencies. [1989, c. 464, §3 (NEW).]

Emergency response plans required pursuant to other state or federal laws may be used to fulfill these requirements if the plans contain the provisions required by this section.

[ 1989, c. 464, §3 (NEW) .]

2. Annual test. An annual test demonstration and annual review must be held by the facility owners or operators to ensure public health and safety.

[ 1989, c. 464, §3 (NEW) .]

3. Emergency response equipment. By October 1, 1989, the operators of facilities covered under this subchapter shall, through mutual aid agreements with a committee or local emergency response officials, provide for use by emergency personnel, primary response equipment which shall at a minimum include protective clothing and breathing apparatus necessary to contain or extinguish releases of substances handled by their facility. Facilities may coordinate the provision of equipment with other facilities in the locality as well as the appropriate municipal public safety agencies.

[ 1989, c. 464, §3 (NEW) .]

Any person or facility that provides personnel or equipment through a mutual aid agreement with a committee or local emergency response officials is immune from civil liability to the same extent provided government employees and political subdivisions in Title 14, chapter 741 for acts performed within the scope of the mutual aid agreement. [1989, c. 464, §3 (NEW).]

SECTION HISTORY

1989, c. 464, §3 (NEW). 1989, c. 638, §2 (AMD).



37-B §796. Material safety data sheets

1. Data sheets. Any person who owns or operates a facility and is required to prepare or have available a material safety data sheet for a hazardous chemical under the United States Occupational Safety and Health Act of 1970, Public Law 91-596, as amended, and regulations promulgated under it shall submit to the local emergency planning committee of the emergency planning district in which the facility is located, the commission and the fire department having jurisdiction over the facility, either data sheets or lists for which data sheets are available of the hazardous chemicals and extremely hazardous substances that are stored at the facility in an amount that exceeds the threshold planning quantity for those chemicals or substances. The hazardous chemicals and extremely hazardous substances shall be grouped together on any such data sheets by the categories of health and physical hazards. The data sheets shall include, without limitation, all criteria set forth in 29 Code of Federal Regulations, Section 1910.1200.

[ 1989, c. 464, §3 (NEW) .]

2. Content of lists. The list of chemicals referred to in subsection 1 must include each of the following:

A. A list of hazardous chemicals for which material safety data sheets are required under subsection 1 grouped in categories of health and physical hazards; [1989, c. 464, §3 (NEW).]

B. The chemical name or the common name of each such chemical as provided on the material safety data sheet; and [1989, c. 464, §3 (NEW).]

C. Any hazardous component of each such chemical as provided on the material safety data sheet. [1989, c. 464, §3 (NEW).]

[ 1989, c. 464, §3 (NEW) .]

3. Revised data sheets. Within 3 months after the discovery of new information about a hazardous chemical or extremely hazardous substance identified in the data sheet required by subsection 1, paragraph A or within 3 months after obtaining a hazardous chemical or extremely hazardous substance for which reporting is required by subsection 1, paragraph A, the owner or operator of a facility shall prepare and submit a revised data sheet or a revised list of chemicals for which data sheets are available that meets the requirements of subsection 1, paragraph A and contains the new information to the local emergency planning committee, the commission, and the fire department having jurisdiction over the facility.

[ 1989, c. 464, §3 (NEW) .]

SECTION HISTORY

1989, c. 464, §3 (NEW).



37-B §797. Maine chemical inventory report

A person required to submit a facility emergency response plan, material safety data sheet or list of hazardous chemicals and extremely hazardous substances must submit a Maine chemical inventory report to the commission, the local emergency planning committee and the local fire department with jurisdiction over the facility. The inventory report and fee must be submitted by March 1st annually for the previous calendar year. Information on the inventory of extremely hazardous substances and hazardous chemicals for the previous calendar year is required in the report. This report must state, at a minimum: [2009, c. 479, §1 (AMD).]

1. Chemical name. The chemical name of each substance listed;

[ 1989, c. 464, §3 (NEW) .]

2. Maximum weight. The maximum number of pounds of each substance present at any time during the preceding year;

[ 1989, c. 464, §3 (NEW) .]

3. Average amount. The average daily amount of each substance present during the preceding year;

[ 1989, c. 464, §3 (NEW) .]

4. Chemical storage. A brief description of the manner of the chemical's storage;

[ 1989, c. 464, §3 (NEW) .]

5. Chemical location. The chemical's location at the facility;

[ 1989, c. 464, §3 (NEW) .]

6. Information withholding. An indication if the person is electing to withhold information from disclosure under section 800; and

[ 2009, c. 579, Pt. B, §1 (AMD); 2009, c. 579, Pt. B, §13 (AFF) .]

7. Transportation. A description of the manner in which the substance is shipped to the facility, including standard and alternate transportation routes taken through the State from point of origin or entry to the facility. Records held by the commission regarding standard and alternate transportation routes are confidential records for the purposes of Title 1, chapter 13, subchapter 1. The commission may provide those records to state, county or local emergency management agencies or public officials, as the commission determines necessary, but shall require those agencies or officials to hold those records as confidential.

[ 2009, c. 579, Pt. B, §2 (AMD); 2009, c. 579, Pt. B, §13 (AFF) .]

8. Progress toward toxics use reduction goals.

[ 2009, c. 579, Pt. B, §13 (AFF); 2009, c. 579, Pt. B, §3 (RP) .]

SECTION HISTORY

1989, c. 464, §3 (NEW). 1989, c. 929, §§2,3 (AMD). 1993, c. 355, §1 (AMD). 1995, c. 411, §1 (AMD). 2001, c. 533, §1 (AMD). 2009, c. 252, §5 (AMD). 2009, c. 479, §1 (AMD). 2009, c. 579, Pt. B, §§1-3 (AMD). 2009, c. 579, Pt. B, §13 (AFF).



37-B §798. Emergency notification

1. Immediate notification. In the event of an unlicensed release from any facility where a CERCLA hazardous substance or an extremely hazardous substance is produced, used or stored, that requires reporting under the United States Comprehensive Environmental Response, Compensation and Liability Act of 1980, Section 103 (a) or the Superfund Amendments and Reauthorization Act of 1986, Title III, Section 304(a), the owner or operator of the facility at which the release occurs must immediately contact the local fire department with jurisdiction over the site, the State Police as the designated agent for the commission and the community emergency coordinator. This oral notification must contain, to the extent known at the time of notice and so long as no delay in responding to the emergency results, information included in the Maine Emergency Management Agency's AR-1 form including:

A. The specific location of the release; [1989, c. 464, §3 (NEW).]

B. Identification of the chemical released and the estimated quantity released; [1989, c. 464, §3 (NEW).]

C. The time and duration of the release; [1989, c. 464, §3 (NEW).]

D. The environmental media into which the chemical was released; [1989, c. 464, §3 (NEW).]

E. Any known or anticipated acute or chronic health risks; [1989, c. 464, §3 (NEW).]

F. Any precautions that should be taken, including evacuation or medical surveillance; and [1989, c. 464, §3 (NEW).]

G. The names and telephone numbers of parties to be contacted for further information. [1989, c. 464, §3 (NEW).]

[ 1989, c. 464, §3 (NEW) .]

2. Transportation releases. For releases of substances covered under this subchapter during transportation, the responsible party must contact the State Police.

[ 1989, c. 464, §3 (NEW) .]

3. Follow-up report. Within 14 days of the release, the owner or operator must file with the commission and committee a follow-up emergency notice, which details all of the information in subsection 1, along with:

A. Actions taken to respond to and contain the release; [1989, c. 464, §3 (NEW).]

B. The cause of the release and the events leading to it; [1989, c. 464, §3 (NEW).]

C. The known or anticipated health risks of the release and any medical attention needs of exposed persons; and [1989, c. 464, §3 (NEW).]

D. The measures taken or to be taken to avoid recurrence. [1989, c. 464, §3 (NEW).]

[ 1989, c. 464, §3 (NEW) .]

SECTION HISTORY

1989, c. 464, §3 (NEW).



37-B §799. Toxic chemical release reports

Under this section, the owner or operator of every facility with 10 or more employees and within Standard Industrial Classification Codes 20-39 must file toxic chemical release reports for routine releases with the United States Environmental Protection Agency, the Department of Environmental Protection, the commission and the local emergency planning committee by October 1, 1989 and annually thereafter consistent with the Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499, Title III, Section 313, and 40 Code of Federal Regulations, Part 372. Those reports must be made available to the public by the commission and the local emergency planning committee. [2009, c. 579, Pt. B, §4 (AMD); 2009, c. 579, Pt. B, §13 (AFF).]

SECTION HISTORY

1989, c. 464, §3 (NEW). 1989, c. 929, §4 (AMD). 1993, c. 355, §2 (AMD). 2009, c. 252, §6 (AMD). 2009, c. 579, Pt. B, §4 (AMD). 2009, c. 579, Pt. B, §13 (AFF).



37-B §800. Trade secrets

1. Withholding information. Information that constitutes a trade secret may be withheld from the local emergency planning committee or fire department, and specific chemical names and identifications may be withheld in accordance with this subchapter if:

A. The information has not been disclosed to any other person except the commission, the local emergency planning committee, a public official or a person bound by confidentiality agreement, and reasonable measures have been taken to protect confidentiality; [1989, c. 464, §3 (NEW).]

B. The information is not required to be disclosed by law; [1989, c. 464, §3 (NEW).]

C. Disclosure is likely to cause harm to the business's competitive position; and [1989, c. 464, §3 (NEW).]

D. The chemical identity in question is not readily discoverable through reverse engineering. [1989, c. 464, §3 (NEW).]

[ 1989, c. 464, §3 (NEW) .]

2. Substitute information. If trade secrecy is claimed, the owner or operator of the facility shall substitute on the relevant forms:

A. The generic class of the material; [1989, c. 464, §3 (NEW).]

B. Sufficient information so that emergency responders will not be hampered; and [1989, c. 464, §3 (NEW).]

C. Identification of potential adverse health effects posed by the hazardous chemical or extremely hazardous substance. [1989, c. 464, §3 (NEW).]

[ 1989, c. 464, §3 (NEW) .]

3. Exception. Trade secrecy cannot be claimed if:

A. The commission and the United States Environmental Protection Agency so rule; [1989, c. 464, §3 (NEW).]

B. Notification is required by a release; or [1989, c. 464, §3 (NEW).]

C. In the event of a life threatening situation, the information is requested by the State Toxicologist or a health professional treating a victim of exposure to the chemical. [1989, c. 464, §3 (NEW).]

[ 1989, c. 464, §3 (NEW) .]

SECTION HISTORY

1989, c. 464, §3 (NEW).



37-B §801. Fees

1. Fees required. The operators of any facility that is required to report to the State Emergency Response Commission under the Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499, Title III, Sections 311, 312 and 313, are subject to the fees adopted pursuant to subsection 2. All fees collected pursuant to this section shall be deposited in the Emergency Response Commission Fund.

[ 1989, c. 464, §3 (NEW) .]

2. Fees established. The director, with the advice of the commission and subject to the Maine Administrative Procedure Act, shall promulgate rules to establish a fee schedule for:

A. Registering facilities, not to exceed $50 per facility; and [1989, c. 464, §3 (NEW).]

B. Reporting hazardous materials, on a weight basis per chemical. [1989, c. 464, §3 (NEW).]

[ RR 2015, c. 1, §43 (COR) .]

3. Fee caps. Facility owners and operators shall be subject to maximum fees of $5,000 per facility for reporting hazardous materials under this section.

[ 1989, c. 464, §3 (NEW) .]

4. Fee exemptions. The following operators are exempt from the following requirements under this section.

A. Retail marketers of petroleum products with a storage capacity of 75,000 pounds or less per product shall be exempt from the reporting fee. [1989, c. 464, §3 (NEW).]

B. Owners and operators of commercial agricultural operations are exempt from the fee requirements under this section for registering agricultural facilities and for hazardous materials used in the commercial production of agricultural products as defined in Title 7, section 152, subsection 2. Agricultural product processing facilities are not exempt from the fee requirements. For the purposes of this section, "processing" does not include the packaging of raw commodities or agricultural products for resale. [2007, c. 649, §9 (AMD).]

C. Public schools are exempt from registration fees and inventory fees imposed pursuant to this section prior to March 1, 1994 for underground storage tanks. This paragraph does not exempt a public school from registration or inventory requirements other than the payment of fees prior to March 1, 1994 for underground storage tanks. [1993, c. 571, §1 (NEW).]

[ 2007, c. 649, §9 (AMD) .]

SECTION HISTORY

1989, c. 464, §3 (NEW). 1993, c. 571, §1 (AMD). 2007, c. 649, §9 (AMD). RR 2015, c. 1, §43 (COR).



37-B §802. Emergency Response Commission Fund

The Emergency Response Commission Fund is established to be used by the agency as a nonlapsing fund for carrying out the purposes of this subchapter. All fees collected under this subchapter shall be credited to this fund. All fines or penalties assessed pursuant to section 806 shall be credited to this fund. [1989, c. 464, §3 (NEW).]

1. Disbursements allowed. The agency, with the advice of the commission, shall make disbursements from the fund for the following purposes:

A. To employ personnel within the agency to manage and coordinate data collected pursuant to this subchapter; [1989, c. 464, §3 (NEW).]

B. To fund county training programs for local emergency planning committees; [1989, c. 464, §3 (NEW).]

C. To provide training grants; [2013, c. 462, §11 (AMD).]

D. To provide for the resource needs of the local emergency planning committees ; and [2013, c. 462, §11 (AMD).]

E. To provide for the procurement and maintenance of hazardous materials incident response equipment and related consumable supplies. Disbursements for this purpose must be approved by the commission. [2013, c. 462, §12 (NEW).]

[ 2013, c. 462, §§11, 12 (AMD) .]

SECTION HISTORY

1989, c. 464, §3 (NEW). 2013, c. 462, §§11, 12 (AMD).



37-B §803. Agency responsibilities

The Maine Emergency Management Agency has the following responsibilities under this subchapter. [1989, c. 464, §3 (NEW).]

1. Review facility emergency plans. The agency shall review facility area emergency plans submitted to the commission and make recommendations to the commission on their acceptance. The agency shall also develop model emergency plans.

[ 1989, c. 464, §3 (NEW) .]

2. Manage and coordinate data. The agency shall manage and coordinate data submitted pursuant to the Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499.

[ 1989, c. 464, §3 (NEW) .]

3. Liaison. The agency shall provide liaison to the State Emergency Response Commission, local emergency planning committees and industrial facilities throughout the State that manufacture, use, store or process hazardous materials.

[ 1989, c. 464, §3 (NEW) .]

4. Monitor compliance. The agency shall monitor the compliance of facilities, owners and operators with this subchapter and shall conduct inspections as necessary to ensure compliance with this subchapter. In the event of an accident or incident, the agency may investigate and inspect facilities to determine the cause and circumstances and may order appropriate reporting, facility response mitigation and corrective actions pursuant to any requirement of this subchapter.

[ 1989, c. 464, §3 (NEW); 1989, c. 638, §3 (AMD) .]

SECTION HISTORY

1989, c. 464, §3 (NEW). 1989, c. 638, §3 (AMD).



37-B §804. Local authority

Nothing in this subchapter or rules adopted under it preempts or otherwise affects any ordinance, regulation or rule of a political subdivision, limits the authority of a political subdivision to adopt or enforce any ordinance, regulation, or rule that it is authorized to adopt or enforce pursuant to the Constitution of Maine and laws of this State, or limits the authority of any department or agency of this State to adopt any rule or enforce any law or rule of this State that it is authorized to adopt or enforce under the laws of this State. This subchapter does not abridge rights of action or remedies in equity, under common law, or as provided by law. [1989, c. 464, §3 (NEW).]

SECTION HISTORY

1989, c. 464, §3 (NEW).



37-B §805. Community right to know

1. Availability to public. Each emergency response plan, material safety data sheet, list described in section 796, subsection 2, Maine chemical inventory report, toxic chemical release report and follow-up emergency notice must be made available to the general public, consistent with section 800, during normal working hours at the location or locations designated by the Administrator of the United States Environmental Protection Agency, the Governor, the commission or the local emergency planning committee, as appropriate. Upon request by an owner or operator of a facility subject to the requirements of section 797, the commission and the appropriate local emergency planning committee shall withhold from disclosure under this section the location of any specific chemical required by section 797 to be contained in a Maine chemical inventory report.

[ 2009, c. 252, §7 (AMD) .]

2. Notice of public availability. Each committee shall annually publish a notice in local newspapers that the emergency response plan, material safety data sheets and Maine chemical inventory reports have been submitted under this section. The notice must state that follow-up emergency notices may subsequently be issued and announce that members of the public who wish to review any such plan, sheet, report or follow-up notice may do so at the location designated under subsection 1.

[ 2009, c. 252, §7 (AMD) .]

SECTION HISTORY

1989, c. 464, §3 (NEW). 2009, c. 252, §7 (AMD).



37-B §806. Enforcement; penalties

1. Commission orders. The commission may issue orders requiring the owner or operator of a facility or other responsible person at a facility to abate a violation of any section of this subchapter or rule adopted under it.

[ 1989, c. 464, §3 (NEW) .]

2. Civil penalties. The following penalties apply to the following violations.

A. A person who violates section 795 is subject to a civil penalty of not more than $25,000. [2003, c. 452, Pt. V, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates section 796 is subject to a civil penalty of not more than $1,000. [2003, c. 452, Pt. V, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A person who violates section 797 is subject to a civil penalty of not more than $1,000. [2003, c. 452, Pt. V, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. A person who violates section 798, subsection 1 or 2 is subject to a civil penalty of not more than $25,000. [2003, c. 452, Pt. V, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

Civil penalties under this subsection are payable to the Emergency Response Commission Fund. These penalties are recoverable in a civil action. Minimum penalties under this subsection are $100 per day. Each day of violation constitutes a separate violation.

[ 2003, c. 452, Pt. V, §1 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Criminal penalties. The following penalties apply to the following violations.

A. A person who intentionally, knowingly or recklessly fails to comply with the reporting requirements of section 798, subsection 1 commits a Class C crime and, notwithstanding Title 17-A, section 1301, is subject to a fine of not more than $25,000. [2003, c. 452, Pt. V, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates paragraph A when the person has a prior conviction for violation of paragraph A commits a Class C crime and, notwithstanding Title 17-A, section 1301, is subject to a fine of not more than $50,000. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. [2003, c. 452, Pt. V, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. V, §2 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Authority to bring civil actions. Civil actions may be brought as follows.

A. Any person may commence a civil action on that person's own behalf against the owner or operator of a facility for failure to do any of the following:

(1) Submit a follow-up emergency notice under section 798, subsection 3;

(2) Submit a material safety data sheet or a list under section 796;

(3) Complete and submit a Maine chemical inventory report under section 797; or

(4) Complete and submit a toxic chemical release report under section 799. [2009, c. 252, §8 (AMD).]

B. No action may be brought against the owner or operator of a facility if the Federal Government or the State has commenced and is diligently pursuing an administrative order, civil action or criminal action to enforce the requirement concerned or to impose a civil penalty for an alleged violation of the requirement, either under this subsection or under comparable federal law or rule. [1989, c. 464, §3 (NEW).]

C. No action may be commenced under this subsection unless the plaintiff has given at least 60 days prior notice to the commission, the Attorney General and the owner or operator of the facility alleged to be in violation that the plaintiff will commence the action. [1989, c. 464, §3 (NEW).]

D. Action brought against an owner or operator under this section shall be brought in Superior Court for the county in which the alleged violation occurred. [1989, c. 464, §3 (NEW).]

E. Nothing in this subsection may restrict or expand any right which any person or class of persons may have under any federal or state law or common law to seek enforcement of any requirement or to seek any other relief. [1989, c. 464, §3 (NEW).]

F. In any action under this subsection, the Federal Government or the State, or both, may intervene as a matter of right. [1989, c. 464, §3 (NEW).]

G. In any action under this subsection, any person may intervene as a matter of right when that person has a direct interest which is or may be adversely affected by the action and the disposition of the action may, as a practical matter, impair or impede the person's ability to protect that interest unless the court determines that the person's interest is adequately represented by existing parties in the action. [1989, c. 464, §3 (NEW).]

[ 2009, c. 252, §8 (AMD) .]

SECTION HISTORY

1989, c. 464, §3 (NEW). 2003, c. 452, §§V1,2 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 252, §8 (AMD).






Subchapter 4: ADMINISTRATION

37-B §821. Eminent domain

When the Governor has issued a proclamation in accordance with section 742 and, when in his judgment for the protection and welfare of the State and its inhabitants, the situation requires it as a matter of public necessity or convenience, he may take possession of any real or personal property located within the State for public uses in furtherance of this chapter. [1983, c. 460, §3 (NEW).]

1. Real property. If real estate is seized under this section, a declaration of the property seized, containing a full and complete description, shall be filed with the register of deeds for the county in which the seizure is located and a copy of that declaration shall be furnished to the owner.

[ 1983, c. 460, §3 (NEW) .]

2. Personal property. If personal property is seized under this section, there shall be entered, upon a docket containing a permanent record, a description of that personal property and its condition when seized, and there shall be furnished to the owner of the seized property a true copy of the docket recording.

[ 1983, c. 460, §3 (NEW) .]

3. Compensation. The Governor shall award reasonable compensation to the owners of the property which he takes under this section and for its use and for any injury thereto or destruction thereof caused by that use.

[ 1983, c. 460, §3 (NEW) .]

4. Appeal. The owner of property of which possession has been taken under this section and to whom no award has been made or who is dissatisfied with the amount awarded him as compensation may bring an action in the Superior Court in the county in which he lives or has a usual place of business or in the County of Kennebec to have the amount of damages to which he is entitled determined. The plaintiff may bring the action within 6 years after the date when possession of the property was taken under this section, except that, if the owner of the property is in the military service of the United States at any time during which he should otherwise have brought his action, he may bring the action within 6 years after his discharge from that military service. The plaintiff and the State shall severally have the right to have the damages assessed by a jury.

[ 1983, c. 460, §3 (NEW) .]

5. Continuation of right of action. In the event the owner of property seized under this section dies, preventing him from bringing or continuing the action provided in subsection 4, his executor or administrator may bring or continue the action.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §822. Immunity

Neither the State nor any of its agencies or political subdivisions nor a person called out pursuant to section 784-A, including a voluntary and uncompensated grantor of a permit for the use of the grantor's premises as an emergency management shelter, may, while engaged in any emergency management activities and while complying with or attempting to comply with this chapter or any rule adopted pursuant to this chapter, be liable for the death of or injury to any person, or damage to property, as a result of those activities. This section does not affect the right of any person to receive benefits to which that person would otherwise be entitled under this chapter, under the Maine Workers' Compensation Act of 1992, under any pension law or under any act of Congress. [2003, c. 510, Pt. C, §15 (RPR).]

SECTION HISTORY

1983, c. 460, §3 (NEW). RR 1993, c. 1, §110 (COR). 2001, c. 614, §20 (AMD). 2001, c. 662, §88 (AMD). 2003, c. 510, §C15 (RPR).



37-B §823. Compensation for injuries received in line of duty

All members of the emergency management forces are deemed to be employees of the State while on, preparing for or training for emergency management duty. They have all the rights given to state employees under the former Maine Workers' Compensation Act or the Maine Workers' Compensation Act of 1992. All claims must be filed, prosecuted and determined in accordance with the procedure set forth in the Maine Workers' Compensation Act of 1992. [2013, c. 146, §16 (AMD).]

1. Average weekly wage. In computing the average weekly wage of any claimant under this section, the average weekly wage must be taken to be the earning capacity of the injured person in the occupation in which the injured person is regularly engaged.

[ 1995, c. 462, Pt. A, §72 (AMD) .]

2. Setoff. Any sums payable under any act of Congress or other federal program as compensation for death, disability or injury of emergency management workers must be considered with the determination and settlement of any claim brought under this section. When payments received from the Federal Government are less than an injured member would have been entitled to receive under this section, the injured member is entitled to receive all the benefits to which the injured member would have been entitled under this section, less the benefits actually received from the Federal Government.

[ 2001, c. 614, §22 (AMD); 2001, c. 662, §90 (AMD) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1995, c. 462, §A72 (AMD). 2001, c. 614, §§21,22 (AMD). 2001, c. 662, §§89,90 (AMD). 2003, c. 510, §A38 (AMD). 2013, c. 146, §16 (AMD).



37-B §824. Appropriations

1. General Fund. The Governor may whenever an emergency has been declared, as provided in section 742, transfer to the agency money from the General Fund of the State, including unexpended appropriation balances of any state department or agency, allotted or otherwise. The Governor may expend that money for the purpose of carrying out this chapter.

[ 1987, c. 769, Pt. A, §164 (AMD) .]

2. For local emergency management expenses. Each political subdivision may make appropriations for the payment of expenses of its local organization for emergency management in the same manner as for its other ordinary expenses. In making those appropriations, the political subdivision shall specify the amounts and purposes for which the money appropriated may be used by the local organizations.

[ 2001, c. 614, §23 (AMD); 2001, c. 662, §91 (AMD) .]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 769, §A164 (AMD). 2001, c. 614, §23 (AMD). 2001, c. 662, §91 (AMD).



37-B §825. Acceptance of aid

Whenever the Federal Government or any of its agencies or officers or any person, firm or corporation offers to the State or to any of its political subdivisions services, equipment, supplies, materials or funds by way of gift, grant or loan, for purposes of emergency management, the State, acting through the Governor, or the political subdivision, acting through its executive officer or governing body, may accept that offer. Upon acceptance, the Governor of the State or the executive officer or governing body of the political subdivision may authorize any officer of the State or of the political subdivision, as the case may be, to receive those services, equipment, supplies, materials or funds on behalf of the State or the political subdivision subject to the terms of the offer and the rules and regulations, if any, of the agency making the offer. [2001, c. 614, §24 (AMD); 2001, c. 662, §92 (AMD).]

Notwithstanding any other provision of law, the Governor may enter into an agreement with the Federal Emergency Management Agency for debris removal financial assistance and agree on behalf of the State to indemnify the Federal Government against any claim arising from such removal as required by 42 United States Code, Section 5173. [2001, c. 662, §93 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 614, §24 (AMD). 2001, c. 662, §§92,93 (AMD).



37-B §826. Transfer of equipment

Subject to the approval of the Governor, the director may convey equipment, supplies, materials or funds by sale, lease or grant to any political subdivision of the State for emergency management purposes. The conveyance is subject to the terms of the offer and the applicable state rules and federal regulations. [2001, c. 614, §25 (AMD); 2001, c. 662, §94 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 816, §B18 (AMD). 2001, c. 614, §25 (AMD). 2001, c. 662, §94 (AMD).



37-B §827. Aid in emergency; penalty

Upon the issuance of a proclamation as provided in section 742, the Governor may utilize any available property and enlist the aid of any person to assist in the effort to control, put out or end the disaster, catastrophe or emergency or aid in the caring for the safety of persons. Any person who refuses to render the aid requested without reasonable cause is guilty of a Class E crime. The State is liable for damage to any property utilized under this chapter. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §828. Right-of-way; violation

Personnel and equipment required to respond to emergency calls under this chapter shall have the right-of-way over all public ways and roads and the Governor is granted the right to close or restrict traffic on all roads in any area. Whoever fails to give the right-of-way to personnel, vehicles and equipment required to respond to emergency calls under this chapter, or whoever enters upon roads which have been closed to traffic under this chapter, is guilty of a Class E crime. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §829. Enforcement

It is the duty of every agency for emergency management established pursuant to this chapter and of the officers to execute and enforce orders and rules adopted by the Governor under authority of this chapter. Each emergency management agency shall have available for inspection at its office all orders and rules made by the Governor or issued under the Governor's authority. [2003, c. 510, Pt. A, §39 (RPR).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 614, §26 (AMD). 2001, c. 662, §95 (AMD). 2003, c. 510, §A39 (AMD).



37-B §830. Violations

Every officer of a political subdivision of the State with administrative responsibilities under this chapter who intentionally violates any of the provisions of this chapter commits a civil violation for which a forfeiture of $20 may be adjudged. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §831. Utilization of existing services and facilities

In carrying out this chapter, the Governor and the executive officers or governing bodies of the political subdivisions of the State shall utilize the services and facilities of existing departments, offices and agencies of the State and all their political subdivisions to the maximum extent practicable. The officers and personnel of all departments, offices and agencies shall cooperate with and extend their services and facilities to the Governor and to the emergency management organizations of the State upon request. [2003, c. 510, Pt. A, §40 (RPR).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 614, §26 (AMD). 2001, c. 662, §96 (AMD). 2003, c. 510, §A40 (RPR).



37-B §832. Political activity prohibited

An emergency management organization established under the authority of this chapter may not participate in any form of political activity and may not be employed directly or indirectly for political purpose. [2003, c. 510, Pt. A, §41 (RPR).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 614, §26 (AMD). 2001, c. 662, §97 (AMD). 2003, c. 510, §A41 (AMD).



37-B §833. Civil emergency preparedness personnel (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 207, (RP).



37-B §834. Inconsistent laws suspended

Except as otherwise provided, all existing laws, rules and regulations inconsistent with this chapter or of any order or rule issued under the authority of this chapter shall be suspended during the period of time and to the extent that the inconsistency exists. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).






Subchapter 5: SPECIAL OPERATIONAL PLANS

37-B §850. Search and rescue plan

The director shall compile a state search and rescue plan encompassing all activities including land, sea and air searches for persons, boats and airplanes. In the preparation of this plan, the director shall include such individual agency plans as currently exist, seek the advice and counsel of all currently designated federal and state search and rescue agencies and obtain their approval of the final compiled plan. All other search and rescue agencies shall cooperate with the agency in preparation of this plan. Responsibility for execution of the plan is with the individual state agencies that have responsibility for the area being searched or for lost or downed aircraft, as appropriate. These agencies shall follow all the provisions of the approved plan. [2013, c. 146, §17 (AMD).]

This plan must be reviewed and updated as necessary. The director shall see that the plan and its revisions receive suitable dissemination on a timely basis. Individual agencies shall submit revisions of their search and rescue plans to the director for comment and incorporation into the agency's comprehensive emergency management plan for the State. [2013, c. 146, §17 (AMD).]

SECTION HISTORY

1989, c. 489, §4 (NEW). 2001, c. 662, §98 (AMD). 2013, c. 146, §17 (AMD).



37-B §851. Mass fatality plan

The director, in consultation with the Office of the Chief Medical Examiner, the Department of Health and Human Services and the Maine Center for Disease Control and Prevention within that department and other agencies as appropriate, shall prepare a plan for the recovery, identification and disposition of human remains in a disaster. The Office of the Chief Medical Examiner is responsible for execution of the plan, and all members of the emergency management forces shall cooperate and assist the office in executing the plan. [2013, c. 146, §18 (NEW).]

This plan must be reviewed and updated as necessary. The director shall see that the plan and its revisions receive suitable dissemination on a timely basis. [2013, c. 146, §18 (NEW).]

SECTION HISTORY

2013, c. 146, §18 (NEW).



37-B §852. Plans deemed part of statewide comprehensive plan

An operational plan developed by an agency of the State that has jurisdiction over responding to an emergency is deemed to be part of the comprehensive emergency management plan for the State. [2013, c. 146, §18 (NEW).]

SECTION HISTORY

2013, c. 146, §18 (NEW).









Chapter 15: INTERSTATE CIVIL DEFENSE AND DISASTER COMPACT

37-B §901. Purpose--Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2009, c. 252, §9 (RP).



37-B §902. Standards; rules--Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2009, c. 252, §9 (RP).



37-B §903. Request for mutual aid--Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2009, c. 252, §9 (RP).



37-B §904. Special skills--Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2009, c. 252, §9 (RP).



37-B §905. Liability--Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2009, c. 252, §9 (RP).



37-B §906. Supplementary agreements--Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2009, c. 252, §9 (RP).



37-B §907. Compensation and death benefits--Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2009, c. 252, §9 (RP).



37-B §908. Reimbursement--Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2009, c. 252, §9 (RP).



37-B §909. Evacuation--Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2009, c. 252, §9 (RP).



37-B §910. Availability of compact--Article X (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2009, c. 252, §9 (RP).



37-B §911. Participation of federal agency--Article XI (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2009, c. 252, §9 (RP).



37-B §912. Entry into force--Article XII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2009, c. 252, §9 (RP).



37-B §913. Withdrawal--Article XIII (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2009, c. 252, §9 (RP).



37-B §914. Construction and separability of provisions--Article XIV (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2009, c. 252, §9 (RP).



37-B §915. Approval of compact (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2009, c. 252, §9 (RP).






Chapter 16: EMERGENCY MANAGEMENT ASSISTANCE COMPACT

37-B §921. Purpose and authorities--Article I

The emergency management assistance compact, referred to in this chapter as the "compact," is made and entered into by and between the participating member states that enact this compact, referred to in this chapter as "party states." For the purposes of this agreement, the term "states" means the several states, the Commonwealth of Puerto Rico, the District of Columbia and all U.S. territorial possessions. [1997, c. 780, §2 (NEW).]

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state or states, whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency or enemy attack. [1997, c. 780, §2 (NEW).]

This compact also provides for mutual cooperation in emergency related exercises, testing or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, with such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states. [1997, c. 780, §2 (NEW).]

SECTION HISTORY

1997, c. 780, §2 (NEW).



37-B §922. General implementation--Article II

Each party state entering into this compact recognizes that many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies that require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency because few, if any, individual states have all the resources they need in all types of emergencies or the capability of delivering resources to areas where emergencies exist. [1997, c. 780, §2 (NEW).]

The prompt, full and effective utilization of resources of the participating states, including any resources on hand or available from the Federal Government or any other source that are essential to the safety, care and welfare of the people in the event of any emergency or disaster declared by a party state, must be the underlying principle on which all articles of this compact are understood. [1997, c. 780, §2 (NEW).]

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management is responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact. [1997, c. 780, §2 (NEW).]

SECTION HISTORY

1997, c. 780, §2 (NEW).



37-B §923. Party state responsibilities--Article III

1. Formulate plans and programs. It is the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this section. In formulating such plans, and in carrying them out, the party states, to the extent practical, shall:

A. Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency or enemy attack; [1997, c. 780, §2 (NEW).]

B. Review party states' individual emergency plans and develop a plan that will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency; [1997, c. 780, §2 (NEW).]

C. Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans; [1997, c. 780, §2 (NEW).]

D. Assist in warning communities adjacent to or crossing state boundaries; [1997, c. 780, §2 (NEW).]

E. Protect and ensure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue and critical lifeline equipment, services and resources, both human and material; [1997, c. 780, §2 (NEW).]

F. Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness; and [1997, c. 780, §2 (NEW).]

G. Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the responsibilities described in this subsection. [1997, c. 780, §2 (NEW).]

[ 1997, c. 780, §2 (NEW) .]

2. Request assistance. The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this chapter only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request must be confirmed in writing within 30 days of the verbal request. Requests must provide the following information:

A. A description of the emergency service function for which assistance is needed, including but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services and search and rescue; [1997, c. 780, §2 (NEW).]

B. The amount and type of personnel, equipment, materials and supplies needed and a reasonable estimate of the length of time they will be needed; and [1997, c. 780, §2 (NEW).]

C. The specific place and time for staging of the assisting party's response and a point of contact at that location. [1997, c. 780, §2 (NEW).]

[ 1997, c. 780, §2 (NEW) .]

3. Consultation between state officials. There must be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans and resource records relating to emergency capabilities.

[ 1997, c. 780, §2 (NEW) .]

SECTION HISTORY

1997, c. 780, §2 (NEW).



37-B §924. Limitations--Article IV

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms of this compact, except that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for that state. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers, duties, rights and privileges as are afforded forces of the state in which they are performing emergency services, except the power of arrest unless specifically authorized by the receiving state. Emergency forces continue under the command and control of their regular leaders, but the organizational units come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and continue as long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state or states, whichever is longer. [1997, c. 780, §2 (NEW).]

SECTION HISTORY

1997, c. 780, §2 (NEW).



37-B §925. Licenses and permits--Article V

Whenever a person holds a license, certificate or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical or other skills, and when such assistance is requested by the receiving party state, such person is deemed licensed, certified or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state prescribes by executive order or otherwise. [1997, c. 780, §2 (NEW).]

SECTION HISTORY

1997, c. 780, §2 (NEW).



37-B §926. Liability--Article VI

Officers or employees of a party state rendering aid in another state pursuant to this compact are considered agents of the requesting state for tort liability and immunity purposes. A party state or its officers or employees rendering aid in another state pursuant to this compact are not liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article does not include willful misconduct, gross negligence or recklessness. [1997, c. 780, §2 (NEW).]

SECTION HISTORY

1997, c. 780, §2 (NEW).



37-B §927. Supplementary agreements--Article VII

Because it is probable that the pattern and detail of the machinery for mutual aid among 2 or more states may differ from that among the states that are party to this compact, this compact contains elements of a broad base common to all states, and nothing in this compact precludes any state from entering into supplementary agreements with another state or affects any other agreements already in force between states. Supplementary agreements may include, but are not limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, equipment and supplies. [1997, c. 780, §2 (NEW).]

SECTION HISTORY

1997, c. 780, §2 (NEW).



37-B §928. Compensation--Article VIII

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and to representatives of deceased members of those forces if the members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state. [1997, c. 780, §2 (NEW).]

SECTION HISTORY

1997, c. 780, §2 (NEW).



37-B §929. Reimbursement--Article IX

Any party state rendering aid in another state pursuant to this compact must be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with those requests. An aiding party state may assume in whole or in part any such loss, damage, expense or other cost or may loan such equipment or donate such services to the receiving party state without charge or cost. Any 2 or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Expenses under section 928 are not reimbursable under this section. [1997, c. 780, §2 (NEW).]

SECTION HISTORY

1997, c. 780, §2 (NEW).



37-B §930. Evacuation--Article X

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant must be prepared and maintained between the party states and the emergency management or emergency services directors of the various jurisdictions where any type of incident requiring evacuations might occur. These plans must be put into effect by request of the state from which evacuees come and must include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies and all other relevant factors. The plans must provide that the party state receiving evacuees and the party state from which the evacuees come must mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care and like items. Such expenditures must be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees. [1997, c. 780, §2 (NEW).]

SECTION HISTORY

1997, c. 780, §2 (NEW).



37-B §931. Implementation--Article XI

1. Enactment. This compact becomes operative immediately upon its enactment into law by any 2 states. After it becomes operative, this compact becomes effective as to any other state upon its enactment by that state.

[ 1997, c. 780, §2 (NEW) .]

2. Withdraw from compact. Any party state may withdraw from this compact by enacting a statute repealing the compact, but the withdrawal does not take effect until 30 days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. The action does not relieve the withdrawing state from obligations assumed under this compact prior to the effective date of withdrawal.

[ 1997, c. 780, §2 (NEW) .]

3. Copy of compact. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into must, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

[ 1997, c. 780, §2 (NEW) .]

SECTION HISTORY

1997, c. 780, §2 (NEW).



37-B §932. Validity--Article XII

This chapter is construed to effectuate the purposes stated in section 921. If any provision of this compact is declared unconstitutional or the applicability of the compact to any person or circumstances is held invalid, the constitutionality of the remainder of this chapter and the applicability of the chapter to other persons and circumstances is not affected. [1997, c. 780, §2 (NEW).]

SECTION HISTORY

1997, c. 780, §2 (NEW).



37-B §933. Additional provisions--Article XIII

This compact does not authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call the militia into federal service or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under 18 United States Code, Section 1385. [1997, c. 780, §2 (NEW).]

SECTION HISTORY

1997, c. 780, §2 (NEW).






Chapter 16-A: INTERNATIONAL EMERGENCY MANAGEMENT ASSISTANCE COMPACT

37-B §935. Purpose and authorities - Article I

The International Emergency Management Assistance Compact, referred to in this chapter as the "compact," is made and entered into by and between the participating member jurisdictions that enact this compact, referred to in this chapter as "party jurisdictions." The following states and provinces are eligible to become members of this compact: Connecticut, Maine, Massachusetts, New Brunswick, Newfoundland and Labrador, New Hampshire, Nova Scotia, Prince Edward Island, Quebec, Rhode Island and Vermont. [1999, c. 696, §1 (NEW).]

The purpose of this compact is to provide for mutual assistance between the party jurisdictions entering into this compact in managing any emergency or disaster when the governor or premier of the affected jurisdiction or jurisdictions asks for assistance, whether arising from natural disaster, technological hazard, man-made disaster or civil emergency aspects of resource shortages. [1999, c. 696, §1 (NEW).]

This compact also provides for mutual cooperation in emergency related exercises, testing or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party jurisdictions or subdivisions of party jurisdictions during emergencies, with such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of emergency forces by mutual agreement between the party jurisdictions. [1999, c. 696, §1 (NEW).]

SECTION HISTORY

1999, c. 696, §1 (NEW).



37-B §936. General implementation - Article II

Each party jurisdiction entering into this compact recognizes that many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each party jurisdiction further recognizes that there will be emergencies that require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency because few, if any, individual party jurisdictions have all the resources they need in all types of emergencies or the capability of delivering resources to areas where emergencies exist. [1999, c. 696, §1 (NEW).]

The prompt, full and effective utilization of resources of the participating party jurisdictions, including any resources on hand or available from any other source that are essential to the safety, care and welfare of the people in the event of any emergency or disaster declared by a party jurisdiction, must be the underlying principle on which all articles of this compact are understood. [1999, c. 696, §1 (NEW).]

On behalf of the governor of each state or premier of each province participating in the compact, the legally designated official who is assigned responsibility for emergency management is responsible for formulation of the appropriate interjurisdictional mutual aid plans and procedures necessary to implement this compact. [1999, c. 696, §1 (NEW).]

SECTION HISTORY

1999, c. 696, §1 (NEW).



37-B §937. Party jurisdiction responsibilities - Article III

1. Formulate plans and programs. It is the responsibility of each party jurisdiction to formulate procedural plans and programs for interjurisdictional cooperation in the performance of the responsibilities listed in this section. In formulating such plans, and in carrying them out, the party jurisdictions, to the extent practical, shall:

A. Review individual party jurisdiction hazards analysis and, to the extent reasonably possible, determine all those potential emergencies the party jurisdictions might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster or emergency aspects of resource shortages; [1999, c. 696, §1 (NEW).]

B. Review party jurisdictions' individual emergency plans and develop a plan that will determine the mechanism for the interjurisdictional management and provision of assistance concerning any potential emergency; [1999, c. 696, §1 (NEW).]

C. Develop interjurisdictional procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans; [1999, c. 696, §1 (NEW).]

D. Assist in warning communities adjacent to or crossing jurisdictional boundaries; [1999, c. 696, §1 (NEW).]

E. Protect and ensure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue and critical lifeline equipment, services and resources, both human and material; [1999, c. 696, §1 (NEW).]

F. Inventory and set procedures for the interjurisdictional loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness; and [1999, c. 696, §1 (NEW).]

G. Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances over which the province or state has authority that restrict the implementation of the responsibilities described in this subsection. [1999, c. 696, §1 (NEW).]

[ 1999, c. 696, §1 (NEW) .]

2. Request assistance. The authorized representative of a party jurisdiction may request assistance of another party jurisdiction by contacting the authorized representative of that party jurisdiction. The provisions of this compact only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request must be confirmed in writing within 30 days of the verbal request. Requests must provide the following information:

A. A description of the emergency service function for which assistance is needed, including but not limited to: fire services, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services and search and rescue; [1999, c. 696, §1 (NEW).]

B. The amount and type of personnel, equipment, materials and supplies needed and a reasonable estimate of the length of time they will be needed; and [1999, c. 696, §1 (NEW).]

C. The specific place and time for staging of the assisting party's response and a point of contact at the location. [1999, c. 696, §1 (NEW).]

[ 1999, c. 696, §1 (NEW) .]

3. Consultation between party jurisdictions' officials. There must be frequent consultation between the party jurisdictions' officials who have assigned emergency management responsibilities and other appropriate representatives of the party jurisdictions and the federal governments, with free exchange of information, plans and resource records relating to emergency capabilities.

[ 1999, c. 696, §1 (NEW) .]

SECTION HISTORY

1999, c. 696, §1 (NEW).



37-B §938. Limitation - Article IV

Any party jurisdiction requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms of this compact, except that it is understood that the party jurisdiction rendering aid may withhold resources to the extent necessary to provide reasonable protection for that party jurisdiction. Each party jurisdiction shall afford to the emergency forces of any party jurisdiction, while operating within its jurisdiction limits under the terms and conditions of this compact and under the control of an officer of the requesting party jurisdiction, the same powers, duties, rights, privileges and immunities as are afforded similar or like forces of the party jurisdiction in which they are performing emergency services. Emergency forces continue under the command and control of their regular leaders, but the organizational units come under the operational control of the emergency services authorities of the party jurisdiction receiving assistance. These conditions may be activated, as needed, by the party jurisdiction that is to receive assistance or commencement of exercises or training for mutual aid and continue as long as the exercises or training for mutual aid are in progress, the emergency or disaster remains in effect or loaned resources remain in the receiving party jurisdiction or jurisdictions, whichever is longer. [1999, c. 696, §1 (NEW).]

SECTION HISTORY

1999, c. 696, §1 (NEW).



37-B §939. Licenses and permits - Article V

Whenever a person holds a license, certificate or other permit issued by any party jurisdiction to the compact evidencing the meeting of qualifications for professional, mechanical or other skills, and when such assistance is requested by the receiving party jurisdiction, such person is deemed to be licensed, certified or permitted by the party jurisdiction requesting assistance to render aid involving such skill to meet an emergency or disaster, subject to such limitations and conditions as the requesting party jurisdiction prescribes by executive order or otherwise. [1999, c. 696, §1 (NEW).]

SECTION HISTORY

1999, c. 696, §1 (NEW).



37-B §940. Liability - Article VI

Any person or entity of a party jurisdiction rendering aid in another party jurisdiction pursuant to this compact is considered an agent of the requesting party jurisdiction for tort liability and immunity purposes. Any person or entity rendering aid in another party jurisdiction pursuant to this compact is not liable on account of any act or omission made in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this section does not include willful misconduct, gross negligence or recklessness. [1999, c. 696, §1 (NEW).]

SECTION HISTORY

1999, c. 696, §1 (NEW).



37-B §941. Supplementary agreements - Article VII

Because it is probable that the pattern and detail of the machinery for mutual aid among 2 or more jurisdictions may differ from that among the party jurisdictions of this compact, this compact contains elements of a broad base common to all party jurisdictions, and nothing in this compact precludes any party jurisdiction from entering into supplementary agreements with another party jurisdiction or affects any other agreements already in force between party jurisdictions. Supplementary agreements may include, but are not limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, public utility, reconnaissance, welfare, transportation and communications personnel, equipment and supplies. [1999, c. 696, §1 (NEW).]

SECTION HISTORY

1999, c. 696, §1 (NEW).



37-B §942. Workers' compensation and death benefits - Article VIII

Each party jurisdiction shall provide for the payment of workers' compensation and death benefits to injured members of the emergency forces of that party jurisdiction and to representatives of deceased members of those forces if the members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own party jurisdiction. [1999, c. 696, §1 (NEW).]

SECTION HISTORY

1999, c. 696, §1 (NEW).



37-B §943. Reimbursement - Article IX

Any party jurisdiction rendering aid in another party jurisdiction pursuant to this compact must, if requested, be reimbursed by the party jurisdiction receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with those requests. An aiding party jurisdiction may assume in whole or in part any such loss, damage, expense or other cost or may loan such equipment or donate such services to the receiving party jurisdiction without charge or cost. Any 2 or more party jurisdictions may enter into supplementary agreements establishing a different allocation of costs among those party jurisdictions. Expenses under section 942 are not reimbursable under this section. [1999, c. 696, §1 (NEW).]

SECTION HISTORY

1999, c. 696, §1 (NEW).



37-B §944. Evacuation - Article X

Each party jurisdiction shall prepare and maintain plans to facilitate the movement and reception of evacuees into or across its territory. After the termination of the emergency or disaster, the party jurisdiction from which the evacuees came shall assume the responsibility for the ultimate support of repatriation of such evacuees. [1999, c. 696, §1 (NEW).]

SECTION HISTORY

1999, c. 696, §1 (NEW).



37-B §945. Implementation - Article XI

1. Enactment. This compact becomes operative immediately upon its adoption by any 2 of the states and provinces listed in section 935 and upon the approval or authorization of the United States Congress, if required. After it becomes operative, this compact becomes effective as to any other state or province upon its enactment by that state or province.

[ 1999, c. 696, §1 (NEW) .]

2. Withdrawal from compact. Any party jurisdiction may withdraw from this compact, but the withdrawal does not take effect until 30 days after the governor or premier of the withdrawing party jurisdiction has given notice in writing of such withdrawal to the governors or premiers of all other party jurisdictions. The action does not relieve the withdrawing party jurisdiction from obligations assumed under this compact prior to the effective date of withdrawal.

[ 1999, c. 696, §1 (NEW) .]

3. Copy of compact. Duly authenticated copies of this compact in the French and English languages and of such supplementary agreements as may be entered into must, at the time of their approval, be deposited with each of the party jurisdictions and with appropriate federal authorities.

[ 1999, c. 696, §1 (NEW) .]

SECTION HISTORY

1999, c. 696, §1 (NEW).



37-B §946. Severability - Article XII

This chapter is construed to effectuate the purposes stated in section 935. If any provision of this compact is declared unconstitutional or the applicability of the compact to any person or circumstances is held invalid, the constitutionality of the remainder of this chapter and the applicability of the chapter to other persons and circumstances is not affected. [1999, c. 696, §1 (NEW).]

SECTION HISTORY

1999, c. 696, §1 (NEW).



37-B §947. Inconsistency of language - Article XIII

The validity of the arrangements and agreements consented to in this compact is not affected by any insubstantial difference in form or language as adapted by the various states and provinces. [1999, c. 696, §1 (NEW).]

SECTION HISTORY

1999, c. 696, §1 (NEW).






Chapter 17: NUCLEAR EMERGENCY PLANNING

37-B §951. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1999, c. 174, §4 (RP).



37-B §952. Findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1999, c. 174, §4 (RP).



37-B §953. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1999, c. 174, §4 (RP).



37-B §954. Radiological Emergency Preparedness Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1983, c. 812, §287 (AMD). 1983, c. 816, §§B13,B19, B20 (AMD). 1985, c. 737, §§A107,108 (AMD). 1987, c. 764, (AMD). 1989, c. 503, §B173 (AMD). 1999, c. 174, §4 (RP).



37-B §955. Maine Nuclear Emergency Planning Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1991, c. 375, §1 (AMD). 1999, c. 174, §4 (RP).



37-B §956. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 139, §1 (AMD). 1987, c. 630, §1 (AMD). 1987, c. 816, §KK25 (AMD). 1989, c. 364, §§1,2 (AMD). 1991, c. 375, §§2,3 (AMD). 1993, c. 102, §1 (AMD). 1995, c. 368, §X1 (AMD). 1999, c. 174, §4 (RP).



37-B §957. Disbursements from fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 139, §2 (AMD). 1987, c. 630, §2 (AMD). 1987, c. 816, §KK26 (RPR). 1989, c. 43, §1 (AMD). 1989, c. 364, §3 (AMD). 1991, c. 375, §4 (AMD). 1993, c. 102, §2 (AMD). 1999, c. 174, §4 (RP).



37-B §958. Budget approval (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1997, c. 424, §B7 (AMD). 1999, c. 174, §4 (RP).



37-B §959. Emergency assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1999, c. 174, §4 (RP).



37-B §960. Emergency planning area (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 472, §4 (NEW). 1983, c. 816, §B14 (RAL). 1987, c. 370, §19 (AMD). 1987, c. 519, §11 (RPR). 1987, c. 769, §A165 (RPR). 1999, c. 174, §4 (RP).



37-B §961. Reporting (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 472, §5 (NEW). 1983, c. 816, §B15 (RAL). 1991, c. 375, §§5,6 (AMD). 1999, c. 174, §4 (RP).






Chapter 19: SABOTAGE PREVENTION

37-B §1001. Short title

This chapter may be cited as the "Sabotage Prevention Act." [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §1002. Relation to other statutes

All Acts and parts of Acts inconsistent with this chapter are suspended in their application to any proceedings under this chapter. If conduct prohibited by this chapter is made unlawful by another or other laws, the offender may be convicted for the violation of this chapter or of the other law or laws. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §1003. Rights of labor unaffected

Nothing in this chapter may be construed to impair, curtail or destroy the lawful rights of employees and their representatives to self-organization, to form, join or assist labor organizations, to bargain collectively through representatives of their own choosing, to strike, to picket and to engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §1004. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 460, §3 (NEW).]

1. Highway. "Highway" includes any private or public street, way or other place used for travel to or from property.

[ 1983, c. 460, §3 (NEW) .]

2. Highway commissioners. "Highway commissioners" means an individual, board or other body having authority under law to discontinue the use of the highway which it is desired to restrict or close to public use and travel.

[ 1983, c. 460, §3 (NEW) .]

3. Public utility. "Public utility" includes any pipe line, gas, electric, heat, water, oil, sewer, telephone, telegraph, radio, railway, railroad, airplane, transportation, communication or other system operated for public use regardless of ownership.

[ 1983, c. 460, §3 (NEW) .]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §1005. Intentional injury or interference with property

Whoever intentionally destroys, impairs, injures, interferes or tampers with real or personal property with reasonable grounds to believe that that person's act will hinder, delay or interfere with the preparation of the United States or of any of the states for defense or for war, or with the prosecution of war by the United States, or with preparations and plans for emergency management, or with the execution of those preparations and plans under chapter 13 commits a Class B crime. [2001, c. 614, §27 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1991, c. 797, §18 (AMD). 2001, c. 614, §27 (AMD).



37-B §1006. Intentional defects

Whoever intentionally makes or causes to be made or omits to note on inspection any defect in any article or thing with reasonable grounds to believe that the article or thing is intended to be used in connection with the preparation of the United States or any of the states for defense or for war, or for the prosecution of war by the United States, or with preparations and plans for emergency management, or with the execution of those preparations and plans under chapter 13, or that the article or thing is one of a number of similar articles or things, some of which are intended so to be used, commits a Class B crime. [2001, c. 614, §27 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1991, c. 797, §18 (AMD). 2001, c. 614, §27 (AMD).



37-B §1007. Conspirators

If 2 or more persons conspire to commit any crime defined by this chapter, each of those persons is guilty of conspiracy which shall be a crime of the same class as the crime which those persons conspired to commit, whether or not any act was done in furtherance of the conspiracy. It shall not constitute defense or ground of suspension of judgement, sentence or punishment on behalf of a person prosecuted under this section that any of his fellow conspirators has been acquitted, has not been arrested or convicted, is not amenable to justice or has been pardoned or otherwise discharged before or after conviction. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §1008. Witnesses' privileges

No person may be excused from attending and testifying, or producing any books, papers or other documents before any court, judicial officer, notary public, referee or grand jury upon any investigation, proceeding or trial, relating to a violation of this chapter or attempt to commit the violation, upon the grounds that the testimony or evidence required of that person by the State may tend to convict that person of a crime or to subject that person to a penalty or forfeiture. No person may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which that person may so testify or produce evidence and no testimony so given or produced, may be received against that person, during any criminal investigation, proceeding or trial, except upon a prosecution for perjury or contempt of court based upon the giving or producing of that testimony. [1989, c. 502, Pt. C, §14 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 736, §58 (AMD). 1989, c. 502, §C14 (AMD).



37-B §1009. Unlawful entry on property

Any individual, partnership, association, corporation, municipal corporation or state or any of its political subdivisions engaged in, or preparing to engage in, the manufacture, transportation or storage of any product to be used in the preparation of the United States or of any of the states for defense or for war, or in the prosecution of war by the United States, or with preparations and plans for emergency management, or with the execution of these preparations and plans under chapter 13, or the manufacture, transportation, distribution or storage of gas, oil, coal, electricity or water, or any individual, partnership, association, corporation, municipal corporation or state or any of its political subdivisions operating a public utility, whose property, except where it fronts on water or where there are entrances for railway cars, vehicles, persons or things, is surrounded by a fence or wall, or a fence or wall and buildings, may post around that property at each gate, entrance, dock or railway entrance and every 100 feet of waterfront a sign reading "No Entry Without Permission." Any person who intentionally enters upon premises posted in that manner without the permission of the owner is guilty of a Class E crime. [2001, c. 614, §28 (AMD).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 614, §28 (AMD).



37-B §1010. Questioning and detaining suspected persons

Any peace officer or any person employed as watchman, guard or in a supervisory capacity on premises posted, as provided in section 1009, may stop any person found on any premises to which entry without permission is forbidden by section 1009 and may detain him for the purpose of questioning and may question him with respect to his name, address and business in that place. If the peace officer or employee has reason to believe from the answers of the person so interrogated that the person has no right to be in that place, the peace officer shall forthwith either release that person or arrest the person without a warrant on the charge of violating section 1009. The employee shall forthwith release the person or turn him over to a peace officer, who may arrest him without a warrant on the charge of violating section 1009. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW).



37-B §1011. Closing and restricting use of highway; penalty

Any individual, partnership, association, corporation, municipal corporation or state or any of its political subdivisions engaged in or preparing to engage in the manufacture, transportation or storage of any product to be used in the preparation of the United States or any of the states for defense or for war, or in the prosecution of war by the United States, or with preparations and plans for emergency management, or with the execution of those preparations and plans under chapter 13, or in the manufacture, transportation, distribution or storage of gas, oil, coal, electricity or water, or any individual, partnership, association, corporation, municipal corporation or state or any of its political subdivisions operating a public utility, who has property so used that the person or it believes will be endangered if public use and travel is not restricted or prohibited on one or more highways or parts of a highway or highways upon which the property abuts, may petition the highway commissioners of any city, town or county to close one or more of those highways or parts of a highway or highways to public use and travel or to restrict by order the use and travel upon one or more of the highways or parts of a highway or highways. [2001, c. 614, §29 (AMD).]

Upon receipt of the petition, the highway commissioners shall set a day for a hearing and publish notice of the hearing in a newspaper having general circulation in the city, town or county in which the property is located. The notice must be published at least 7 days prior to the date set for the hearing. If, after the hearing, the highway commissioners determine that the public safety and the safety of the property of the petitioner require, they shall, by suitable order, close to public use and travel, or reasonably restrict the use of and travel upon one or more of those highways or parts of one or more of those highways. The highway commissioners may issue written permits for travel over the closed or restricted highways to responsible and reputable persons for such term, under such conditions and in such form as they may prescribe. Appropriate notices in letters at least 3 inches high must be posted conspicuously at each end of any highway closed or restricted by the order. The highway commissioners may at any time revoke or modify the order. [2001, c. 614, §29 (AMD).]

Whoever violates any order made under this section is guilty of a Class E crime. [1983, c. 460, §3 (NEW).]

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 614, §29 (AMD).






Chapter 21: DAMS AND RESERVOIRS

37-B §1051. Legislative policy (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 370, §20 (AMD). 2001, c. 460, §2 (RP).



37-B §1052. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 370, §21 (AMD). 1987, c. 769, §A166 (AMD). 2001, c. 460, §2 (RP).



37-B §1053. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 769, §A167 (AMD). 2001, c. 460, §2 (RP).



37-B §1054. Powers of agency (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 769, §A168 (AMD). 2001, c. 460, §2 (RP).



37-B §1055. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 490, §A8 (AMD). 2001, c. 460, §2 (RP).



37-B §1056. Rights of owner (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 460, §2 (RP).



37-B §1057. Damages (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 769, §A169 (AMD). 2001, c. 460, §2 (RP).



37-B §1058. Relief of obligation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 460, §2 (RP).



37-B §1059. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 2001, c. 460, §2 (RP).






Chapter 22: DAM INSPECTION

37-B §1061. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 545, §1 (NEW). 2001, c. 460, §2 (RP).



37-B §1062. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 545, §1 (NEW). 2001, c. 460, §2 (RP).



37-B §1063. Design standards (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 545, §1 (NEW). 2001, c. 460, §2 (RP).



37-B §1064. Inspectors of dams (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 545, §1 (NEW). 2001, c. 460, §2 (RP).



37-B §1065. Inspection of dams (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 545, §1 (NEW). 1997, c. 517, §1 (AMD). 1997, c. 517, §4 (AFF). 1999, c. 71, §1 (AMD). 2001, c. 460, §2 (RP).



37-B §1066. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 545, §1 (NEW). 2001, c. 460, §2 (RP).



37-B §1067. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 545, §1 (NEW). 2001, c. 460, §2 (RP).



37-B §1068. Access and notification (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 545, §1 (NEW). 2001, c. 460, §2 (RP).



37-B §1069. Emergency plans (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 545, §1 (NEW). 2001, c. 460, §2 (RP).



37-B §1070. Inspection petition and order (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 545, §1 (NEW). 2001, c. 460, §2 (RP).



37-B §1071. Notice of transfer of ownership (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 71, §2 (NEW). 2001, c. 460, §2 (RP).



37-B §1080. Establishment of commission (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 236, §2 (NEW). 2001, c. 460, §2 (RP).






Chapter 23: REMOVAL OF ICE JAMS

37-B §1101. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 209, (RP).



37-B §1102. Duties of the director (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 209, (RP).



37-B §1103. Duties of local organization for civil emergency preparedness (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 209, (RP).



37-B §1104. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 209, (RP).



37-B §1105. Project review (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 460, §3 (NEW). 1987, c. 209, (RP). 1987, c. 370, §22 (AMD). 1987, c. 769, §A170 (RP).






Chapter 24: DAM SAFETY

37-B §1111. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 460, §3 (NEW).]

1. Dam. "Dam" means any artificial barrier, including appurtenant works, the site on which it is located and appurtenant rights of flowage and access, that impounds or diverts water, and that:

A. Is 25 feet or more in height from the natural bed of the watercourse measured at the downstream toe of the barrier or from the lowest elevation of the outside limit of the barrier to the maximum water storage elevation and impounds at least 15 acre-feet of water; or [2001, c. 460, §3 (NEW).]

B. Is 6 feet or more in height from the natural bed of the watercourse measured at the downstream toe of the barrier or from the lowest elevation of the outside limit of the barrier to the maximum water storage elevation and has an impounding capacity at maximum water storage elevation of 50 acre-feet or more. [2001, c. 460, §3 (NEW).]

[ 2001, c. 460, §3 (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Defense, Veterans and Emergency Management.

[ 2001, c. 460, §3 (NEW) .]

3. Emergency. "Emergency" means breaches and all conditions leading to or causing a breach, overtopping or any other condition in a dam and its appurtenant structures that may be construed as unsafe or threatening to life and property.

[ 2001, c. 460, §3 (NEW) .]

4. Emergency situation. "Emergency situation" means a situation determined by the commissioner, after consultation with other state and federal agencies if time permits, to present a potential but real and impending danger to life, limb or property because of flooding or potential and imminent flooding and includes a situation that the Governor declares to be an emergency pursuant to section 742.

[ 2001, c. 460, §3 (NEW) .]

5. Emergency action plan. "Emergency action plan" means a set of written instructions or guidelines for use by public officials that recommends actions that, when implemented, will minimize the effects of a dam failure on people and property.

[ 2001, c. 460, §3 (NEW) .]

6. Hazard potential. "Hazard potential" means the possible adverse incremental consequences that result from the release of water or stored contents due to failure of the dam or misoperation of the dam or appurtenances. The hazard potential classification of a dam does not reflect in any way on the current condition of the dam and its appurtenant structures. The classifications are as follows:

A. High hazard potential dam. "High hazard potential dam" means a dam assigned the high hazard potential classification where failure or misoperation will probably cause loss of human life; [2001, c. 460, §3 (NEW).]

B. Low hazard potential dam. "Low hazard potential dam" means a dam assigned the low hazard potential classification where failure or misoperation results in no probable loss of human life and low economic and environmental losses. Losses are principally limited to the owner's property; and [2001, c. 460, §3 (NEW).]

C. Significant hazard potential dam. "Significant hazard potential dam" means a dam assigned the significant hazard potential classification where failure or misoperation results in no probable loss of human life but can cause major economic loss, environmental damage or disruption of lifeline facilities or affect other concerns. Significant hazard potential dams are often located in predominantly rural or agricultural areas but could be located in areas with population and significant infrastructure. [2001, c. 460, §3 (NEW).]

[ 2001, c. 460, §3 (NEW) .]

7. Necessary remedial measure. "Necessary remedial measure" means any repair or hazard-reducing measure relating to a structural component or operation of a dam needed to mitigate a specific condition at the dam that constitutes a threat to public safety.

[ 2001, c. 460, §3 (NEW) .]

8. Person. "Person" means any individual, firm, association, partnership, corporation, trust, municipality, quasi-municipal corporation, state department, federal department or other legal entity.

[ 2001, c. 460, §3 (NEW) .]

9. Public safety. "Public safety" or "safety of the public" means protection of life, health or property from any condition, event or action at a dam that might compromise the safety, stability or integrity of the dam or its ability to function safely.

[ 2001, c. 460, §3 (NEW) .]

10. State dam inspector. "State dam inspector" means an inspector appointed or hired under section 1117.

[ 2001, c. 460, §3 (NEW) .]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1112. Administration

The department shall administer this chapter. In carrying out the provisions of this chapter, the department shall consult as appropriate with other state agencies, including the Department of Agriculture, Conservation and Forestry, the Department of Environmental Protection, the Department of Inland Fisheries and Wildlife, the Department of Marine Resources, the Department of Public Safety, the Department of Transportation and the Maine Land Use Planning Commission, for their aid and assistance. [2011, c. 655, Pt. HH, §3 (AMD); 2011, c. 655, Pt. HH, §7 (AFF); 2011, c. 657, Pt. W, §5 (REV); 2011, c. 682, §38 (REV).]

SECTION HISTORY

2001, c. 460, §3 (NEW). 2009, c. 561, §35 (AMD). 2011, c. 655, Pt. HH, §3 (AMD). 2011, c. 655, Pt. HH, §7 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2011, c. 682, §38 (REV).



37-B §1113. Duties of the department

The department shall inspect existing dams and reservoirs to determine their hazard potential, review the design and construction of new and reconstructed dams, assist dam owners in developing emergency action plans to minimize the effects of dam failure and take all necessary actions in emergency situations of probable dam failure in order to protect life and property. [2001, c. 460, §3 (NEW).]

Except for the Federal Government, a person may not exercise any authority over the emergency regulation or supervision of any dams or reservoirs in the State when that exercise would conflict with the powers and authority vested in the department. [2001, c. 460, §3 (NEW).]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1114. Powers of the department

1. Rules. In accordance with Title 5, chapter 375, subchapter II, the department may adopt, modify or repeal rules for carrying out this chapter. Rules adopted under this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 2001, c. 460, §3 (NEW) .]

2. Emergency situation. When an emergency situation arises, the commissioner shall warn the public of the emergency and, notwithstanding any other provision of law, shall take all actions necessary to protect life and property, which may include, but are not limited to, the following:

A. Taking full charge and control of any dam or reservoir; [2001, c. 460, §3 (NEW).]

B. Lowering the water level by releasing water from the reservoir; [2001, c. 460, §3 (NEW).]

C. Completely emptying the reservoir; [2001, c. 460, §3 (NEW).]

D. Breaching or removing the dam itself; and [2001, c. 460, §3 (NEW).]

E. Taking other necessary steps to safeguard life and property. [2001, c. 460, §3 (NEW).]

[ 2001, c. 460, §3 (NEW) .]

3. Investigations. For the purpose of enabling it to make decisions as compatible as possible with economy and protection of life and property and for the purpose of determining compliance with this chapter, the department may make necessary investigations and inspections. In making investigations and inspections required or authorized by this chapter, the department or its representatives may, as necessary in emergency situations, enter upon public or private property or in nonemergency situations secure administrative warrants from any District Court Judge or Superior Court Justice for the purpose of gaining entry onto private property.

[ 2001, c. 460, §3 (NEW) .]

4. Injunction; civil or criminal proceedings. In the event of violation of any of the provisions of this chapter or of any rule, order or decision of the department, the department may institute injunctive proceedings or other civil action as provided in this chapter.

[ 2001, c. 460, §3 (NEW) .]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1115. Jurisdiction

The inspection of and design standards for all dams are under the sole jurisdiction of the department, except that the department does not have jurisdiction over any dam licensed or inspected by any department of the Federal Government or by the International Joint Commission. [2001, c. 460, §3 (NEW).]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1116. Design standards

All new dams that reasonably will be classified as high or significant hazard potential dams must be designed, constructed or reconstructed under the supervision of a registered professional engineer. Prior to construction, the dam owner shall provide a copy of the plans and specifications to the department. [2001, c. 460, §3 (NEW).]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1117. Inspectors of dams

The commissioner shall appoint or hire one or more dam inspectors who are licensed as professional engineers under Title 32, chapter 19 and who are experienced in the inspection and design of dams. [2001, c. 460, §3 (NEW).]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1118. Dam hazard evaluation

1. Evaluation. The commissioner shall evaluate all dams to assign or reassign a hazard potential classification in accordance with the following schedule:

A. New or reconstructed dams, within 6 months of construction or reconstruction; [2001, c. 460, §3 (NEW).]

B. All other dams, at least once every 12 years; [2013, c. 146, §19 (AMD).]

C. Any dam, within 60 days of a request for an evaluation from the dam owner, the municipality in which the dam is located or the emergency management director of the county in which the dam is located; and [2013, c. 146, §19 (AMD).]

D. At any time a dam for which, in the judgment of the commissioner, such an evaluation is appropriate. [2001, c. 460, §3 (NEW).]

Notwithstanding the schedule of this subsection, the commissioner shall evaluate the hazard classification of a significant or high hazard potential dam within 30 days of receipt by the commissioner of a notice of transfer of ownership of the dam as required under section 1128 unless the dam has been evaluated under this subsection within 4 years preceding the notice of transfer of ownership.

Until the commissioner assigns or reassigns a hazard potential classification, a dam retains the hazard potential classification assigned in the 1981 United States Army Corps of Engineers' Inventory of Dams in the United States.

[ 2013, c. 146, §19 (AMD) .]

2. Factors considered. Before assigning a dam a hazard potential classification, the commissioner shall consider the potential risk to public safety and property that may result from the failure or operation of the dam. In addition, when reassigning a hazard potential classification, the commissioner shall review any changes in upstream and downstream conditions since the last hazard classification evaluation.

[ 2001, c. 460, §3 (NEW) .]

3. Hazard report. Before the commissioner assigns or reassigns a dam hazard potential classification, a state dam inspector shall visually inspect that dam and its upstream and downstream environs and provide a report to the commissioner recommending a hazard classification for that dam. The commissioner shall provide a copy of the report by certified mail to the dam owner, lessee or other person in control of the dam, to the municipality in which the dam is located and to the emergency management director of the county in which the dam is located. The dam owner, lessee or other person in control of the dam must notify the commissioner within 20 days of receipt of the report if the dam owner, lessee or other person in control of the dam disagrees with the recommended hazard classification and must file within 3 months of receipt of the commissioner's classification the basis of the appeal with the commissioner. The commissioner may extend the 3 month period for good cause shown, but not more than an additional 3 months. The commissioner shall consider the evidence presented by the dam owner, lessee or other person in control of the dam as well as the evidence of the state inspector before issuing a final determination.

[ 2001, c. 460, §3 (NEW) .]

SECTION HISTORY

2001, c. 460, §3 (NEW). 2013, c. 146, §19 (AMD).



37-B §1119. Dam condition inspection

1. Inspections. A state dam inspector shall conduct an inspection of all high and significant hazard potential dams to determine whether the integrity, structural stability, function or operation of those dams constitutes a threat to public safety, in accordance with the following schedule:

A. All significant hazard potential dams, at least once every 6 years; [2013, c. 146, §20 (AMD).]

B. All high hazard potential dams, at least once every 6 years; [2013, c. 146, §20 (AMD).]

C. Any dam, within 60 days of a request for an inspection from the dam owner or the municipality in which the dam is located; and [2013, c. 146, §20 (AMD).]

D. At any time any dam that may, in the judgment of the commissioner, constitute a potential risk to public safety. [2001, c. 460, §3 (NEW).]

Notwithstanding the schedule outlined in this subsection, a state dam inspector shall conduct an inspection of a significant or high hazard potential dam within 30 days of receipt by the commissioner of a notice of transfer of ownership of the dam as required under section 1128 unless the dam has been inspected under this subsection within 4 years preceding the notice of transfer of ownership.

[ 2013, c. 146, §20 (AMD) .]

2. Condition report. After the on-site dam inspection, a state dam inspector shall provide a condition report to the commissioner detailing the operation and material condition of the dam and recommending all necessary remedial measures. The commissioner shall send a copy of the state dam inspector's condition report by certified mail to the dam owner, lessee or other person in control of the dam, the municipality in which the dam is located and the emergency management director of the county in which the dam is located if the condition report recommends any necessary remedial measures. The dam owner, lessee or other person in control of the dam must notify the commissioner within 20 days of receipt of the report if the owner disagrees with the findings and recommendations of the report. The dam owner, lessee or other person in control of the dam must provide the basis of disagreement to the commissioner within 3 months of receipt of the inspector's report. The dam owner, lessee or other person in control of the dam may apply for and be granted an extension of this deadline for good cause, but not for more than an additional 3 months.

[ 2001, c. 460, §3 (NEW) .]

3. Review conference. After receiving the inspector's report and prior to issuing any dam safety order, the commissioner shall hold a review conference and shall invite the emergency management director of the county in which the dam is located to the review conference as well as representatives from appropriate state agencies, which may include the Department of Agriculture, Conservation and Forestry, the Department of Environmental Protection, the Department of Inland Fisheries and Wildlife, the Department of Marine Resources, the Department of Public Safety, the Department of Transportation and the Maine Land Use Planning Commission, to discuss the public safety, environmental, economic and other concerns relating to the dam and the necessary remedial measures under consideration. A state dam inspector shall attend the review conference. The commissioner shall maintain a written record of the conference and shall make a copy of this record available to all parties participating in the conference.

[ 2011, c. 655, Pt. HH, §4 (AMD); 2011, c. 655, Pt. HH, §7 (AFF); 2011, c. 657, Pt. W, §5 (REV); 2011, c. 682, §38 (REV) .]

4. Order. The commissioner shall consider the inspector's report, the evidence presented by the dam owner, lessee or other person in control of the dam and the record from the review conference before issuing a dam safety order directing that necessary remedial measures be undertaken by the dam owner, lessee or other person in control of the dam. The commissioner may issue such an order only if the commissioner determines that the integrity, structural stability, function or operation of the dam constitutes a threat to public safety. Necessary remedial measures may include, but are not limited to:

A. Breach or removal of the dam; [2001, c. 460, §3 (NEW).]

B. Repair or maintenance of the dam in a specified manner; [2001, c. 460, §3 (NEW).]

C. Operation of the dam in a specified manner; [2001, c. 460, §3 (NEW).]

D. Preparation of and adherence to any emergency action that is approved by the commissioner; and [2001, c. 460, §3 (NEW).]

E. Maintenance of appropriate records relating to water levels, dam operation and dam maintenance. [2001, c. 460, §3 (NEW).]

[ 2001, c. 460, §3 (NEW) .]

SECTION HISTORY

2001, c. 460, §3 (NEW). 2009, c. 561, §36 (AMD). 2011, c. 655, Pt. HH, §4 (AMD). 2011, c. 655, Pt. HH, §7 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2011, c. 682, §38 (REV). 2013, c. 146, §20 (AMD).



37-B §1120. Enforcement

The commissioner may commence an action to enjoin the violation of any provision of this chapter. The commissioner may enforce any order by any other appropriate remedy, including, but not limited to, entering the dam premises to carry out the terms of the order. [2001, c. 460, §3 (NEW).]

The owners, lessees or persons in control of the dam are jointly and severally liable for any costs incurred by the department in carrying out its responsibilities under section 1114, subsection 2 or in enforcing any order. If the owners, lessees or persons in control of the dam refuse to comply or do not fully comply with the department's order, the department shall initiate a civil action against the owners, lessees or other persons in control of the dam for damages in the amount of the costs incurred by the department in enforcing its order. [2001, c. 460, §3 (NEW).]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1121. Appeal

Any person aggrieved by an order of the commissioner may appeal to the Superior Court under Title 5, chapter 375, subchapter VII. [2001, c. 460, §3 (NEW).]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1122. Exemptions

Dams licensed by or subject to the jurisdiction of the Federal Energy Regulatory Commission are exempt from this chapter. [2001, c. 460, §3 (NEW).]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1123. Rights of owner

This chapter may not be construed to deprive any owner of recourse to the court in which that owner may be entitled to relief under the laws of this State. [2001, c. 460, §3 (NEW).]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1124. Immunity

An action may not be brought against the State, the department or its agents or employees for any action taken or failure to take action pursuant to this chapter. [2001, c. 460, §3 (NEW).]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1125. Relief of obligation

This chapter may not be construed as relieving a person of duties, responsibilities or liabilities imposed by any other law, regulation, municipal ordinance or rule of law, including, but not limited to, the need to obtain permits or other approvals required to authorize repairs or other remedial measures at a dam and the need to comply with the terms and conditions of any outstanding water level or dam release order, except in an emergency situation as defined by this chapter. [2001, c. 460, §3 (NEW).]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1126. Access and notification

1. Department access. A state dam inspector and any department staff member must have full access to any dam site under the commissioner's jurisdiction for the purpose of conducting an inspection or enforcing an order under this chapter subject to the Maine Rules of Civil Procedure, Rule 80E.

[ 2001, c. 460, §3 (NEW) .]

2. Owners, lessees; necessary access. The owners, lessees or persons in control of a dam must have access over land abutting the dam site owned by others if the access, including the passage of vehicles, machinery and equipment, is reasonably necessary to comply with an order issued under this chapter. In passing over land owned by abutters, the owners, lessees or persons in control of a dam shall make every effort to minimize the intrusion, shall restore the land to its preexisting condition to the maximum extent practicable and are liable to the abutters for all property damage caused by their activities on the abutters' land. The abutters may not be held liable to any person for any personal injuries or property damage arising from the crossing of their land by the owners, lessees or persons in control of a dam.

[ 2001, c. 460, §3 (NEW) .]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1127. Emergency action plans

Within 6 months after the determination of classification, the owner of a dam under the commissioner's jurisdiction that is classified as high or significant hazard potential shall prepare an emergency action plan, which must be updated every 2 years. Such emergency action plans must be reviewed for adequacy by the department. Emergency plans must follow a model plan supplied by the department. All emergency action plans must be available and on file at the appropriate local and county government offices and at the department. [2001, c. 460, §3 (NEW).]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1128. Notice of transfer of ownership

Forty-five days prior to any change of ownership of a dam, whether by sale, lease or gift, the owner or owners of a dam classified as a high or significant hazard potential dam shall provide in writing to the commissioner the name and address of the prospective new owner or owners along with any plan that the prospective owner has with regard to maintaining competent operations and correcting unsafe conditions, if any. For purposes of this section, "competent operations" means properly and safely maintaining the dam and ensuring compliance with all safety, environmental and water level rules or orders. [2001, c. 460, §3 (NEW).]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1129. Violations

In addition to any other forfeitures or penalties provided by law, a person who violates any provisions of this chapter or any rule or order adopted, promulgated or issued under this chapter is subject to a civil penalty as assessed by the commissioner of not less than $100 nor more than $5,000 for each day that the violation continues. The penalty is payable to the State, to be recovered in a civil action. [2001, c. 460, §3 (NEW).]

SECTION HISTORY

2001, c. 460, §3 (NEW).



37-B §1130. Dam Repair and Reconstruction Fund

1. Fund established. The Dam Repair and Reconstruction Fund, referred to in this section as the "fund," is established within the department. The department shall administer the fund and make low-interest loans from the fund for purposes pursuant to this section. The department may seek assistance from the Maine Municipal Bond Bank in administering the fund.

[ 2011, c. 112, §3 (AMD) .]

2. Purposes. The department may use the fund to provide low-interest loans to municipalities and quasi-municipal corporations or districts for engineering, legal and construction costs involved in acquiring title to, establishing a long-term management plan for, repairs to, reconstruction of, breaching of or removal of a dam or to pay emergency costs incurred for actions taken pursuant to section 1114. For the purposes of this section, "municipality" has the same meaning as set out in Title 30-A, section 5903, subsection 7-A and "quasi-municipal corporation or district" has the same meaning as set out in Title 30-A, section 2351, subsection 4.

[ 2011, c. 112, §4 (AMD) .]

3. Rulemaking. The department shall adopt rules to implement this section, including criteria and procedures for the application for and award of low-interest loans from the fund and for repayment of loans to the fund. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 460, §3 (NEW) .]

4. Nonlapsing. Any balance in the fund at the end of the fiscal year may not lapse but must be carried forward to the next fiscal year.

[ 2001, c. 460, §3 (NEW) .]

SECTION HISTORY

2001, c. 460, §3 (NEW). 2007, c. 167, §12 (AMD). 2011, c. 112, §§3, 4 (AMD).



37-B §1131. Establishment of commission

1. Establishment of commission. The River Flow Advisory Commission, as established by Title 5, section 12004-G, subsection 13-E and referred to in this section as the "commission," shall act as a technical advisory commission to the department and the Governor's office on issues of flow of the State's rivers and streams. The commission shall also facilitate communication of river flow data between dam operators, river basin managers, state agencies, the United States Geological Survey and the National Weather Service during floods and droughts and shall administer the State's hydrologic monitoring program in cooperation with the United States Geological Survey.

[ 2001, c. 662, §99 (NEW) .]

2. Membership. The commission is composed of these members:

A. The Director of the Maine Emergency Management Agency or the director's designee; [2003, c. 404, §11 (AMD).]

B. The State Geologist or the State Geologist's designee; [2001, c. 662, §99 (NEW).]

C. The Commissioner of Agriculture, Conservation and Forestry or the commissioner's designee; [2001, c. 662, §99 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

D. The Commissioner of Environmental Protection or the commissioner's designee; [2001, c. 662, §99 (NEW).]

E. The Commissioner of Inland Fisheries and Wildlife or the commissioner's designee; [2001, c. 662, §99 (NEW).]

F. The Commissioner of Marine Resources or the commissioner's designee; [2001, c. 662, §99 (NEW).]

G. [2011, c. 655, Pt. HH, §7 (AFF); 2011, c. 655, Pt. HH, §5 (RP).]

H. The Commissioner of Transportation or the commissioner's designee; [2001, c. 662, §99 (NEW).]

I. The District Chief of the United States Geological Survey Water Resources Division Maine District Office; [2001, c. 662, §99 (NEW).]

J. The Meteorologists-in-Charge of the National Weather Service Forecast Offices in this State or the designee of the Meteorologists-in-Charge; [2003, c. 404, §12 (AMD).]

K. Representatives from private commerce and industry, including, but not limited to, the major hydroelectric power generators, as determined by the cochairs of the commission; [2003, c. 404, §12 (AMD).]

L. A representative of the public, appointed by the Governor; [2003, c. 404, §12 (AMD).]

M. The Commissioner of Health and Human Services or the commissioner's designee; and [2003, c. 404, §13 (NEW); 2003, c. 404, Pt. B, §7 (REV).]

N. The director of the Senator George J. Mitchell Center for Environmental and Watershed Research at the University of Maine, or the director's designee. [2003, c. 404, §13 (NEW).]

[ 2011, c. 655, Pt. HH, §5 (AMD); 2011, c. 655, Pt. HH, §7 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

3. Chair. The District Chief of the United States Geological Survey Water Resources Division Maine District Office and the Director of the Maine Emergency Management Agency or the director's designee shall act as cochairs of the commission.

[ 2003, c. 404, §14 (AMD) .]

4. Terms of office. The term of office of the public member is 5 years. The public member may be removed from office for cause by the Governor. Members from the State Government or Federal Government shall serve a term coincident with their governmental position. Members from private commerce and industry serve a term as determined by the respective entities that they represent.

[ 2003, c. 404, §14 (AMD) .]

5. Voting. A quorum of at least 7 members must be present for voting.

[ 2001, c. 662, §99 (NEW) .]

6. Administrative provision. The Maine Emergency Management Agency shall administer the affairs and activities of the commission.

[ 2001, c. 662, §99 (NEW) .]

7. Records. The commission shall keep accurate records of its proceedings and shall file them with the Maine Emergency Management Agency.

[ 2001, c. 662, §99 (NEW) .]

8. Compensation. Members of the commission are not entitled to receive compensation.

[ 2001, c. 662, §99 (NEW) .]

9. Meetings. The commission shall meet at least once per calendar year at the call of either of the cochairs to review hydrologic conditions prior to the spring snowmelt and runoff for the purpose of issuing an advisory statement on the potential for major river flooding. Either of the cochairs may call additional meetings as needed.

[ 2001, c. 662, §99 (NEW) .]

10. Powers and duties. The commission has the power and duty only to:

A. Advise the department and the Governor on issues of flow within the State's rivers and streams; [2001, c. 662, §99 (NEW).]

B. Assist in communication of river flow data between dam operators, river basin managers, state agencies and federal agencies; and [2001, c. 662, §99 (NEW).]

C. Administer the State's cooperative hydrologic monitoring program in cooperation with the United States Geological Survey. [2001, c. 662, §99 (NEW).]

[ 2001, c. 662, §99 (NEW) .]

SECTION HISTORY

2001, c. 662, §99 (NEW). 2003, c. 404, §§11-14 (AMD). 2003, c. 689, §B7 (REV). 2011, c. 655, Pt. HH, §5 (AMD). 2011, c. 655, Pt. HH, §7 (AFF). 2011, c. 657, Pt. W, §6 (REV).






Chapter 25: WOMEN VETERANS

37-B §1151. Advisory Commission on Women Veterans (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 742, §2 (NEW). 2011, c. 380, Pt. LLLL, §§1, 2 (AMD). MRSA T. 37-B, §1151, sub-§11 (RP).









TITLE 38: WATERS AND NAVIGATION

Chapter 1: OPERATION OF VESSELS

Subchapter 1: HARBOR MASTERS

38 §1. Appointment; compensation

The municipal officers of a town that borders or contains territorial waters, on request by any person desiring mooring privileges or regulation of mooring privileges for boats or vessels, shall appoint a harbor master for a term of not less than one year, who is subject to all the duties and liabilities of that office as prescribed by state law, municipal ordinances and regulations adopted by the municipal officers, municipal harbor commissioners, municipal port authorities or other such bodies empowered to regulate municipal harbors. The municipal officers may establish the harbor master's compensation and, for cause by them declared in writing, after due notice to the officer and hearing, if requested, remove the harbor master and appoint another one. [2005, c. 492, §4 (AMD).]

The municipal officers may prohibit a harbor master from making arrests or carrying a weapon. A harbor master may not make arrests or carry a firearm unless the harbor master has successfully completed the training requirements prescribed in Title 25, section 2804-I. Any law enforcement officer vested with the authority to carry a weapon and make arrests has the authority to enforce this subchapter. [1999, c. 682, §6 (AMD).]

For purposes of this section, "territorial waters" has the same meaning as provided in Title 12, section 6001, subsection 48-B. [2005, c. 492, §4 (NEW).]

SECTION HISTORY

1977, c. 696, §330 (AMD). 1985, c. 531, §2 (AMD). 1985, c. 692, §§1,4 (RPR). 1987, c. 412, §§1,8 (RPR). 1987, c. 655, §1 (AMD). 1999, c. 682, §6 (AMD). 2005, c. 492, §4 (AMD).



38 §1-A. Training

The following provisions govern the training of harbor masters and deputy harbor masters appointed pursuant to section 1 or 2. [2005, c. 525, §1 (NEW).]

1. Basic training course. A person appointed or reappointed a harbor master or a deputy harbor master after August 31, 2006 must complete a basic harbor master training course offered by a statewide harbor masters association within one year after being appointed or reappointed unless that person has previously completed such a course. The person appointed or reappointed a harbor master or deputy harbor master shall pay the cost of the training required under this subsection.

[ 2005, c. 525, §1 (NEW) .]

2. Reimbursement. Nothing in this section may be construed to prohibit a municipality, at its sole discretion, from reimbursing a harbor master or deputy harbor master for the cost of training under this section.

[ 2005, c. 525, §1 (NEW) .]

3. Additional training. Nothing in this section may be construed to prohibit a municipality from requiring a harbor master or deputy harbor master to obtain training beyond that required by this section.

[ 2005, c. 525, §1 (NEW) .]

SECTION HISTORY

2005, c. 525, §1 (NEW).



38 §2. Rules for channel lines; enforcement

The municipal officers of all maritime towns and plantations, other bodies empowered to regulate municipal harbors and the county commissioners in the case of maritime unorganized townships may make rules and regulations, with suitable provision for enforcement, to keep open convenient channels for the passage of vessels in the harbors and waterways of the towns or townships for which they act, and may establish the boundary lines of those channels and assign suitable portions of their harbors and other coastal and tidal waters within their jurisdiction for anchorages. [1987, c. 655, §2 (AMD).]

In the event fishing gear is within the boundary lines of a channel in violation of local rules, the harbor master may issue a warning of navigational interference and may commence court action to order removal of that gear. [1987, c. 655, §2 (NEW).]

Such rules and regulations as may be made by those municipal officers, other bodies empowered to regulate harbors or county commissioners shall be enforced and carried out by the harbor master of that town or unorganized township, or any other law enforcement officer of the State or any political subdivision of the State. [1987, c. 655, §2 (AMD).]

The harbor master may appoint deputies who, under his direction, shall enforce and carry out the rules and regulations of this section. [1987, c. 412, §§ 2, 8 (NEW).]

SECTION HISTORY

1965, c. 242, (AMD). 1987, c. 412, §§2,8 (AMD). 1987, c. 655, §2 (AMD).



38 §3. Mooring sites

In all harbors wherein channel lines have been established by the municipal officers, as provided in section 2, and in all other coastal and tidal waters, harbors and great ponds where mooring rights of individuals are claimed to be invaded and protection is sought of the harbor master, the harbor master shall assign and indicate only to the masters or owners of boats and vessels the location that they may occupy for mooring purposes and shall change the location of those moorings from time to time when the crowded condition of that harbor or great pond, the need to conform to section 7-A or other conditions render the change desirable. [1991, c. 838, §16 (AMD).]

Unless permitted by an ordinance adopted under section 3-A, mooring assignments may not be transferred. Assignments may not be rented unless the provision for rental was part of the agreement when the mooring was assigned. [1991, c. 685, §1 (AMD).]

Assignment of these mooring privileges does not confer any right, title or interest in submerged or intertidal lands owned by the State. To the extent that there is any inconsistency between this subchapter and any law that establishes or otherwise provides for a port authority, board of harbor commissioners or similar authority for any coastal waters of the State, that inconsistency must be resolved in favor of this subchapter. [2003, c. 660, Pt. A, §23 (AMD).]

Whenever practicable, the harbor master shall assign mooring privileges in those waters where individuals own the shore rights to a parcel of land, are masters or owners of a boat or vessel and are complainants, and shall locate suitable mooring privileges therefor for boats and vessels, temporarily or permanently, as the case may be, fronting their land, if so requested, but not to encroach upon the natural channel or channels established by municipal officers; provided that not more than one mooring may be assigned to any shorefront parcel of land under this privilege. Notwithstanding section 11, persons who, prior to January 1, 1987, owned shore rights of at least 100 feet of frontage regardless of the size of the lot have mooring privileges assigned according to this section. The limitation of one mooring assigned under this privilege does not prevent the owner of a shorefront parcel from receiving additional mooring assignments under the allocation system for all other residents. [2003, c. 660, Pt. A, §23 (AMD).]

A harbor master may refuse to assign mooring privileges to any vessel or boat owner or master who has not paid any fee, charge for services, forfeiture or penalty levied pursuant to this subchapter. [1987, c. 655, §3 (NEW).]

Municipalities may not charge mooring fees for and do not have jurisdiction over the siting or specifications of structural moorings used to secure aquaculture equipment within the boundaries of a lease site when that site's lease is issued pursuant to Title 12, section 6072, 6072-A or 6072-B. [2003, c. 660, Pt. A, §23 (NEW).]

Municipalities have jurisdiction over boat and vessel moorings within the boundaries of a lease site when that site's lease is issued pursuant to Title 12, section 6072, 6072-A or 6072-B. A municipality may not charge a mooring fee for a boat or vessel within the boundaries of a lease that is inconsistent with that municipality's other mooring fees for commercial vessels. [2003, c. 660, Pt. A, §23 (NEW).]

A harbor master, a code enforcement officer or, in the case of a great pond located in an unorganized territory, a board of county commissioners of the county in which the unorganized territory is located may direct the master or owner of a boat or vessel to remove that person's mooring or floating dock from a great pond if the harbor master, code enforcement officer or the board of county commissioners determines that leaving the mooring or floating dock in during ice-in conditions would create a public safety hazard. [2015, c. 105, §1 (NEW).]

SECTION HISTORY

1987, c. 412, §§3,8 (RPR). 1987, c. 655, §3 (RPR). 1991, c. 685, §1 (AMD). 1991, c. 838, §16 (AMD). 2003, c. 660, §A23 (AMD). 2015, c. 105, §1 (AMD).



38 §3-A. Mooring transfer permitted by ordinance

A municipality may adopt an ordinance that allows the transfer of a mooring assignment used for commercial fishing purposes. The ordinance may permit a mooring assignment to be transferred only at the request or death of the assignee, only to a member of the assignee's family and only if the mooring assignment will continue to be used for commercial fishing purposes. For the purposes of this section, "member of the assignee's family" means an assignee's parent, child or sibling, by birth or by adoption, including a relation of the half blood, or an assignee's spouse. [1993, c. 66, §1 (AMD).]

SECTION HISTORY

RR 1991, c. 2, §140 (COR). 1991, c. 685, §2 (NEW). 1993, c. 66, §1 (AMD).



38 §4. Neglecting to remove or replace moorings

In case of the neglect or refusal of the master or owner of any boat or vessel to remove his mooring or to replace it by one of different character, when so directed by the harbor master, that harbor master shall cause the entire mooring to be removed or the buoy removed and the chain dropped to the bottom or shall make such change in the character of the mooring as required, and collect from the master or owner of that boat or vessel the sum of $100 for either of those services rendered and the necessary expenses. [1987, c. 412, §§ 4, 8 (RPR).]

Before removing a mooring or a buoy, a harbor master shall notify the master or owner, if ownership can be determined, by mail at his last known address of the action desired of him, the fact that the mooring will be removed and the fine. If the matter is not settled to his satisfaction within 2 weeks, the harbor master may take the action provided for in this section. [1987, c. 412, §§ 4, 8 (NEW).]

SECTION HISTORY

1987, c. 412, §§4,8 (RPR).



38 §5. Removal of vessels obstructing anchorage

A harbor master, upon receiving complaint from the master, owner or agent of any vessel, shall cause any other vessel or vessels obstructing the free movement or safe anchorage of that vessel to remove to a position to be designated by the harbor master and shall cause, without any complaint being made to the harbor master, any vessels anchoring within the channel lines as established by the municipal authorities, as provided in section 2, to remove to such anchorage as the harbor master may designate. [1987, c. 655, §4 (AMD).]

If that vessel has no crew on board or if the master or other person in charge neglects or refuses to move such vessel as directed by the harbor master, the harbor master may put a suitable crew on board and move that vessel to a suitable berth at a wharf or anchorage at the cost and risk of the owners of the vessel and shall charge $100, to be paid by the master or owner of that vessel, which charge, together with the cost of the crew for removing that vessel the harbor master may collect by civil action. [1987, c. 412, §§ 5, 8 (RPR).]

SECTION HISTORY

1977, c. 696, §331 (AMD). 1987, c. 412, §§5,8 (RPR). 1987, c. 655, §4 (AMD).



38 §6. Power to arrest for assault

Harbor masters, whose authority is not restricted as described in section 1, may arrest and deliver to the police authorities on shore any person committing an assault upon them or another person acting under their authority. [1985, c. 531, §3 (AMD).]

SECTION HISTORY

1985, c. 531, §3 (AMD).



38 §7. Relation to other laws

Nothing in this subchapter may be construed to be a limitation on the authority of municipalities to enact ordinances to regulate the assignment or placement of moorings and other activities in their harbors. These ordinances may include, but are not limited to: A process for assigning mooring privileges and determining the location of moorings; a waiting list for the assignment of mooring privileges; a fee schedule; construction standards for moorings; time limits on the mooring of vessels; a process for appeals from decisions of the harbor master; provisions that recognize that mooring privileges in lawful existence on the effective date of an ordinance may be preserved or continued after adoption of that ordinance, the location and use to be determined by the harbor master or other appropriate local authority; and provisions that establish a harbor commission or committee to administer the ordinance or ordinances and oversee the duties of the harbor master. Regulations adopted by the municipal officers under section 2 remain in effect unless the municipality's legislative body enacts an ordinance pertaining to the same matter pursuant to the Constitution of Maine, Article VIII, Part 2, and Title 30-A, section 3001. [1997, c. 89, §1 (AMD).]

SECTION HISTORY

1985, c. 692, §§2,4 (NEW). 1987, c. 412, §§6,8 (AMD). 1987, c. 655, §5 (RPR). 1997, c. 89, §1 (AMD).



38 §7-A. Waiting lists; nonresident moorings

1. Waiting lists. If a municipality receives more applications for mooring privileges on state-owned lands that are controlled by its rules or ordinances than there are mooring spaces, the municipality shall assign spaces as they become available from a waiting list or lists according to its rules or ordinances, except as provided in this section. Waiting lists in effect at the time that this section becomes law may continue in effect, but persons shall be selected from those lists in accordance with the allocation provisions of this section. If at the time a person applies for a mooring there is no waiting list, this person may be assigned a mooring without regard to the allocation provisions of this section.

[ 1987, c. 655, §6 (NEW) .]

2. Allocations to nonresidents. If there are applicants who are nonresidents who wish to moor a vessel the principal use of which is noncommercial and less than 10% of the moorings are currently assigned to persons fitting this description, the next mooring available shall be assigned to the first such person on the list. If there are applicants who are nonresidents who wish to moor a vessel the principal use of which is commercial and less than 10% of the assigned moorings are currently assigned to persons fitting this description, the next mooring available shall be assigned to the first such person on the list. If both nonresident noncommercial and nonresident commercial assignments are below 10% and there are both types of applicants on the waiting list, the available space shall be assigned to an applicant in the category that is the farthest below 10%. The burden of proof in determining residence and the principal use of a vessel shall be upon the applicant.

Each year, persons with mooring assignments shall report to the harbor master their anticipated residency status for the next year and whether they anticipate the principal use of their boats to be commercial or noncommercial. The harbor master shall update the percentage of mooring holders in each category from this data.

It is not a requirement of this section that a person lose a current mooring assignment to meet the objectives of this section.

Shorefront property owners shall be assigned mooring privileges as established in section 3.

If the mooring fee charged to nonresidents exceeds $20 a year, the fee charged shall be reasonable in relation to the costs involved in providing that mooring and shall not exceed 5 times the amount charged to residents.

This subsection shall be construed broadly in order to accomplish the distribution of moorings to nonresidents as specified in this section.

[ 1987, c. 655, §6 (NEW) .]

SECTION HISTORY

1987, c. 655, §6 (NEW).



38 §8. Waiting list

Whenever there are more applicants for a mooring assignment than there are mooring spaces available, the harbor master or other town official shall create a waiting list. The town officials shall work out a reasonable procedure for persons to add their names to this list. The procedure shall be posted in a public place. The list shall be considered a public document under the freedom of access law. [1987, c. 412, §§ 7, 8 (NEW).]

SECTION HISTORY

1987, c. 412, §§7,8 (NEW).



38 §9. Abandonment of watercraft

No person may bring into or maintain in the harbor any derelict watercraft, watercraft for salvage, or abandon any watercraft in the harbor without a permit from the harbor master or, if there is no harbor master, the appropriate municipal official. Whoever does so without permit is guilty of a Class E crime. Watercraft which are to be salvaged by firms licensed by the State to do salvage work shall be excluded from this section. The municipal board or commission entrusted with harbor management shall be the sole determiner as to what constitutes a watercraft that is derelict and what constitutes a watercraft that is abandoned. [1987, c. 412, §§ 7, 8 (NEW).]

SECTION HISTORY

1987, c. 412, §§7,8 (NEW).



38 §10. Harbor master liability

In addition to the immunities from liability and the limitations and defenses provided under the Maine Tort Claims Act, Title 14, sections 8103, 8111 and 8112, a harbor master who, in the performance of statutory duties as set forth in sections 4 and 5, causes any damage to property or any injury to a person shall not be liable for damage or injury, unless the damage or injury is a direct result of the gross negligence, gross recklessness or bad faith intentional misconduct of the harbor master. [1987, c. 655, §7 (AMD).]

SECTION HISTORY

1987, c. 412, §§7,8 (NEW). 1987, c. 655, §7 (AMD).



38 §11. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 548, Pt. D, §9 (AMD).]

1. Municipal resident. "Municipal resident" means any person who occupies a dwelling within the municipality for more than 180 days in a calendar year. A municipality may by ordinance include other persons in the definition of resident.

[ 1987, c. 412, §§ 7, 8 (NEW) .]

2. Parcel of land. "Parcel of land" means the larger of the minimal buildable lot size in the municipality or 20,000 square feet and, in either case, including 100 feet of shoreline frontage.

[ 1987, c. 412, §§ 7, 8 (NEW) .]

3. Watercraft. "Watercraft" means any type of vessel, boat, barge, float or craft used or capable of being used as a means of transportation on water other than a seaplane.

[ 1987, c. 412, §§ 7, 8 (NEW) .]

SECTION HISTORY

1987, c. 412, §§7,8 (NEW). 1991, c. 548, §D9 (AMD).



38 §12. Violation of subchapter

Except as provided in section 13, a violation of this subchapter or any harbor ordinance may be prosecuted and relief, fees, fines and penalties granted and assessed pursuant to the provisions of Title 30-A, section 4452. [1991, c. 262, §1 (AMD).]

SECTION HISTORY

1987, c. 655, §8 (NEW). 1989, c. 287, §5 (RPR). 1991, c. 262, §1 (AMD).



38 §13. Failure to obey orders of harbormasters

1. Offense defined. A person is guilty of failure to obey an order of a harbormaster if the person intentionally, knowingly or recklessly fails to obey any lawful order of a harbormaster authorized pursuant to this subchapter.

[ 1991, c. 262, §2 (NEW) .]

2. Penalty. Failure to obey an order of a harbormaster is a Class E crime.

[ 1991, c. 262, §2 (NEW) .]

SECTION HISTORY

1991, c. 262, §2 (NEW).






Subchapter 2: PORT WARDENS

38 §41. Election; qualifications; term; removal; vacancies; records

Port wardens shall be elected in any city or town situated on navigable waters upon the petition of 10 or more citizens engaged in commercial pursuits therein.

If in such city or town there is a board of trade duly incorporated, said board shall annually elect the port warden. Otherwise the municipal officers thereof shall annually elect him.

Port wardens shall be men of commercial or nautical experience and shall hold office one year from each election and until others are qualified in their stead, except when removed for cause or when elected to serve out an unexpired term. They shall be sworn faithfully to perform their duties.

Said boards of trade, by their managers, or said municipal officers shall forthwith on complaint of any person aggrieved, after hearing, remove for cause any port warden by them elected, and all vacancies shall be filled by said authorities.

Port wardens shall make a record of their doings and keep the same in their office for inspection at any time, free of charge, by any person interested therein.



38 §42. Duties; vessels arriving

When requested by any person interested, port wardens shall proceed on board of any vessel on her arrival in port and survey her hatches and notice if they are properly caulked and secured, and if they have been opened by some person not a port warden, that fact shall be noticed, and all the facts in relation to the hatches of said vessel shall be entered in the official record. They shall examine the condition and stowage of the cargo of any vessel, and if any portion of it is found to be damaged, they shall inquire into and ascertain the cause thereof, and make a memorandum of the same, noting particularly the marks and numbers of each damaged package, and shall enter the same in full in the records of their office. For the purpose of ascertaining the extent of said damage, they shall examine goods, wares or merchandise of any description in any warehouse or store, or on any wharf or at any place where the same are, provided said goods, wares or merchandise are part of the cargo and are claimed to be damaged. They shall note particularly the marks and numbers of every package examined by them and the extent of the damage received, and all the facts in relation thereto shall be entered in the records of their office.



38 §43. -- distressed vessels

When requested in writing by any person interested, port wardens shall survey the cargo of any vessel arriving in port in distress, and shall make and record in the books of their office, a full and particular report of the condition of said cargo, and of their recommendations in relation to the disposal of such portions of the same as in their judgment may not be in condition for reshipment, reference being had to the best interests of all concerned.



38 §44. -- wrecked or damaged vessels

When requested in writing by any person interested, port wardens shall survey any vessel which may have suffered wreck or damage, or which may be deemed unseaworthy. Such port wardens shall call to their assistance one merchant and one shipwright, both of whom shall be competent and disinterested persons and shall be sworn faithfully to perform their duties in the examination and survey. Said surveyors and port wardens shall examine the hull, spars, sails, rigging and all the appurtenances of said vessel, and make and record in the books of the port wardens' office a full and particular report of all the surveys by them held on said vessel, specifying what damage she has sustained and what repairs in their opinion are necessary to render her again seaworthy. The aforesaid report shall be presumptive evidence of the necessity of such repairs and of the sufficiency of the same when made.



38 §45. Fees

Port wardens shall be allowed fees to be paid by the person requesting their services, as follows: For survey of hatches, $2; for each survey of cargo on shipboard, $1; for certificate of stowage of cargo, $2; for each subsequent certificate, $1; for each survey to ascertain extent of damage, $2; for each certificate thereof, $2; for each survey required by section 43, $4; for each certificate thereof, $2; on each survey as required by section 44 for each person, $2; for each certificate thereof, $2.



38 §46. Jurisdiction; impersonation; penalty

In the cities and towns for which they are elected, port wardens shall have exclusive jurisdiction in all matters pertaining to their duties, as specified in this subchapter and subchapters III, IV and V. Any other person who performs or attempts to perform any such duties in any city or town wherein there is a port warden forfeits for each offense $100, to be recovered in a civil action by any prosecutor.






Subchapter 3: PILOTS

38 §81. Appointment; bond (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §413 (AMD). 1985, c. 389, §27 (RP).



38 §82. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 389, §29 (RP).



38 §83. Fees; complaints; suspension or removal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §414 (AMD). 1985, c. 389, §30 (RP).



38 §84. Liability for damage (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 389, §31 (RP).



38 §85. Declaration of policy

It is declared to be the policy and intent of the Legislature and the purpose of this subchapter to provide for a system of state pilotage in order to provide maximum safety from the dangers of navigation for vessels entering or leaving the waters described in this subchapter, to maintain a state pilotage system devoted to the preservation and protection of lives, property, the environment and vessels entering or leaving these waters at the highest standard of efficiency and to insure the availability of pilots well qualified for the discharge of their duties in aid of commerce and navigation. [1999, c. 355, §2 (AMD).]

SECTION HISTORY

1969, c. 410, §1 (NEW). 1985, c. 389, §32 (AMD). 1999, c. 355, §2 (AMD).



38 §85-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 758, §13 (NEW). 1991, c. 509, §46 (AMD). 1997, c. 727, §C17 (AMD). 1999, c. 355, §3 (RP).



38 §85-B. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 355, §4 (NEW).]

1. Actively piloting. "Actively piloting" means a person licensed as a pilot by the commission who is engaged in providing pilot services on a regular and ongoing basis within the area for which that person is licensed.

[ 1999, c. 355, §4 (NEW) .]

2. Coastal waters. "Coastal waters" means the jurisdictional area of the commission, which waters are all coastal navigable waters that are contained within, flow through, or border upon the State or any portion thereof, including those portions of the Atlantic Ocean within the jurisdiction of the State, up to state or international boundaries, and including all waters between Isle au Haut and Seal Island westward of a straight line between Western Ear Ledge on Isle au Haut drawn to Eastern Ledge on Seal Island.

[ 1999, c. 355, §4 (NEW) .]

3. Coastal zones. "Coastal zones" means the 3 areas of Maine coastal waters relevant to the commission membership, Calais to Schoodic Point, Schoodic Point to Port Clyde, and Port Clyde to Kittery, excepting the port of Portland and Casco Bay.

[ 1999, c. 355, §4 (NEW) .]

4. Commission. "Commission" means the Maine Pilotage Commission.

[ 1999, c. 355, §4 (NEW) .]

5. Commissioner. "Commissioner" means the Commissioner of Transportation.

[ 1999, c. 355, §4 (NEW) .]

6. Department. "Department" means the Department of Transportation.

[ 1999, c. 355, §4 (NEW) .]

7. Pilotage areas. "Pilotage areas" means specific areas of the Maine coast where the commission has established licensing requirements.

[ 1999, c. 355, §4 (NEW) .]

SECTION HISTORY

1999, c. 355, §4 (NEW).



38 §86. Vessels required to take pilot

Every foreign vessel and every American vessel under register, with a draft of 9 feet or more, entering or departing from any port or harbor within the waters described in section 86-A must take a pilot licensed under this chapter. Any master, owner, agent or consignee that fails to take a pilot licensed under this subchapter is subject to a civil penalty not to exceed $15,000 per day, payable to the State. This penalty is recoverable in a civil action. [1999, c. 355, §5 (AMD).]

SECTION HISTORY

1969, c. 410, §1 (NEW). 1985, c. 389, §32 (AMD). 1991, c. 698, §2 (AMD). 1999, c. 355, §5 (AMD).



38 §86-A. Jurisdiction over coastal waters and rivers

This subchapter applies to all Maine coastal waters and navigable waters with the exception of: [1987, c. 689, §1 (RPR).]

l. Piscataqua River. The Piscataqua River;

[ 1987, c. 689, §1 (RPR) .]

2. Exempt waters. Those waters specifically exempted by the Maine Pilotage Commission; or

[ 1999, c. 355, §6 (AMD) .]

3. Portland harbor. Those waters specifically governed by the Board of Harbor Commissioners for the Harbor of Portland.

[ 1987, c. 689, §1 (RPR) .]

4. Frenchman's Bay.

[ 1987, c. 689, §1 (RP) .]

5. Eastport Harbor, Cobscook Bay, Penamquan River and Friar Roads.

[ 1987, c. 689, §1 (RP) .]

SECTION HISTORY

1985, c. 389, §33 (NEW). 1987, c. 689, §1 (RPR). 1999, c. 355, §6 (AMD).



38 §87. Vessels exempt (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 410, §1 (NEW). 1985, c. 389, §34 (RP).



38 §87-A. Exceptions

1. Vessels exempt. This subchapter does not apply to:

A. Vessels under enrollment; [1985, c. 389, §35 (NEW).]

B. Fishing vessels; [1985, c. 389, §35 (NEW).]

C. Vessels powered predominantly by sail; [1999, c. 355, §7 (AMD).]

D. [2011, c. 498, §1 (RP).]

E. All military ships navigating the Kennebec River to and from the Bath Iron Works Corporation for the purpose of accomplishing overhaul, repair, post shakedown availability and sea trials; and [2011, c. 14, §2 (AMD).]

F. Noncommercial foreign vessels with overall length of under 253 feet. [2015, c. 14, §1 (AMD).]

[ 2015, c. 14, §1 (AMD) .]

2. Limitation. If any such vessel employs a pilot, the pilot is entitled to receive as compensation for that pilot's service pilotage fees in the amount established by the commission.

[ 1999, c. 355, §7 (AMD) .]

SECTION HISTORY

1985, c. 389, §35 (NEW). 1999, c. 355, §7 (AMD). 2011, c. 14, §§1-3 (AMD). 2011, c. 498, §1 (AMD). 2015, c. 14, §1 (AMD).



38 §88. Piloting without license

It is unlawful for any person not licensed as a pilot under this subchapter to pilot or offer to pilot a vessel not exempt from this subchapter. Any person found to be in violation of this subchapter must be assessed a fine not to exceed $5,000 for each instance of piloting, or offering to pilot without a license. Violation of this provision is a Class E crime. [1999, c. 355, §8 (AMD).]

SECTION HISTORY

1969, c. 410, §1 (NEW). 1977, c. 696, §332 (AMD). 1999, c. 355, §8 (AMD).



38 §89. Maine Pilotage Commission members

The Maine Pilotage Commission, as established by Title 5, section 12004-A, subsection 40, consists of 7 members who are citizens of the United States and the State of Maine appointed by the Governor as follows: Three licensed pilots who are actively piloting, one member from each of the coastal zones; 2 members who are not licensed pilots but are from a maritime industry that utilizes the services of pilots; and 2 members representing the public who are not licensed pilots but have a maritime background. Appointments are for 3-year terms. Appointments of members must comply with Title 10, section 8009. The members of the commission are entitled to compensation according to Title 5, chapter 379. [2007, c. 695, Pt. B, §23 (AMD).]

SECTION HISTORY

1969, c. 410, §1 (NEW). 1975, c. 771, §415 (AMD). 1983, c. 812, §288 (AMD). 1985, c. 389, §36 (RPR). 1989, c. 503, §B174 (AMD). 1993, c. 600, §A281 (AMD). 1999, c. 355, §9 (AMD). 2007, c. 695, Pt. B, §23 (AMD).



38 §90. Duties of commission

1. Duties. The commission shall perform the duties set forth and such other duties as may be provided by law:

A. Make, establish and enforce such rules and regulations not inconsistent with law that are binding upon all pilots licensed by the commission, and upon all parties employing such pilots; [1999, c. 355, §10 (AMD).]

B. Make and establish rates of pilotage for those vessels that are subject to this subchapter; [1999, c. 355, §10 (AMD).]

C. Establish and determine the qualifications of any person applying for a pilot's license and conduct examinations; [1969, c. 410, §1 (NEW).]

D. Issue any pilot's license in accordance with this subchapter and initiate proceedings to suspend or revoke these licenses; [1999, c. 355, §11 (AMD).]

E. Cause the laws, rules and regulations concerning pilots and pilotage matters to be fully observed and executed; [1969, c. 410, §1 (NEW).]

F. Hear and decide complaints made in writing or initiated on its own motion against any pilot for any misbehavior, neglect of, or breach of rules or regulations that it determines material to be investigated; [1999, c. 355, §12 (AMD).]

G. Hear and decide complaints made in writing by any pilot against any charterer, owner, agent, master or seaman of a vessel for any misbehavior toward such pilot in the performance of his duty, or any breach of the rules and regulations; [1969, c. 410, §1 (NEW).]

H. [1991, c. 837, Pt. A, §79 (RP).]

I. To do all other things reasonable, necessary and expedient to insure proper and safe pilotage and to facilitate the efficient administration of this subchapter. [1999, c. 355, §12 (AMD).]

[ 1999, c. 355, §§10-12 (AMD) .]

SECTION HISTORY

1969, c. 410, §1 (NEW). 1977, c. 694, §747 (AMD). 1985, c. 389, §37 (AMD). 1991, c. 837, §A79 (AMD). 1999, c. 355, §§10-12 (AMD).



38 §90-A. Reports; liaison; limitations

On or before August 1st of each year, the commission shall submit to the commissioner for the preceding fiscal year ending June 30th its annual report of its operations and financial position, together with those comments and recommendations that the commission considers essential. [1999, c. 355, §13 (AMD).]

SECTION HISTORY

1977, c. 604, §42 (NEW). 1981, c. 456, §A121 (AMD). 1983, c. 758, §14 (AMD). 1999, c. 355, §13 (AMD).



38 §90-B. Budget

The commission's budget must be prepared and submitted to the commissioner for approval. [1997, c. 727, Pt. C, §18 (AMD).]

SECTION HISTORY

1977, c. 604, §42 (NEW). 1981, c. 456, §A122 (AMD). 1983, c. 758, §15 (AMD). 1995, c. 397, §125 (RPR). 1997, c. 727, §C18 (AMD).



38 §90-C. Employees

The commissioner may appoint employees as necessary. [1997, c. 727, Pt. C, §19 (AMD).]

SECTION HISTORY

1983, c. 758, §16 (NEW). 1995, c. 397, §126 (NEW). 1997, c. 727, §C19 (AMD).



38 §91. Qualifications of licensees

Every person who applies for a license to act as a pilot in the waters covered in this subchapter must be a citizen of the United States and the State of Maine. If applicable, the applicant must possess a federal first class pilot's endorsement, issued by a duly constituted authority of the United States, covering areas for which the applicant is making application. The commission shall set standards for application, testing and granting of a state license. In those areas where no federal endorsement is available, the commission may set additional standards for a state license. An applicant for a license must satisfy the commission that the applicant has or will have proper means available for boarding and leaving vessels which the applicant may be called upon to pilot. [1999, c. 355, §14 (AMD).]

An applicant must complete a training trip in the area for which that person is making application under the direction of a licensed pilot actively piloting in that area. These training trips must be on vessels of at least 1600 gross tons. The commission shall establish standards for proof of such training and the minimum number of trips required. Once those standards are established, they may be amended only upon a 2/3 vote of the commission. [1999, c. 355, §14 (NEW).]

SECTION HISTORY

1969, c. 410, §1 (NEW). 1985, c. 389, §38 (AMD). 1999, c. 355, §14 (AMD).



38 §92. Duration and renewal of licenses

Licenses issued by the pilotage commission must be renewed every 5 years to coincide, if possible, with the renewal of the individual's federal license. [1999, c. 355, §15 (AMD).]

SECTION HISTORY

1969, c. 410, §1 (NEW). 1983, c. 758, §17 (AMD). 1991, c. 509, §47 (AMD). 1999, c. 355, §15 (AMD).



38 §93. License fees

Every new application for a license to act as a pilot on coastal waters must be accompanied by an application fee of $500 for the first pilotage area and $50 for each successive pilotage area. Original and renewal license fees are $375 for 5 years, regardless of number of areas being renewed. Licenses may be renewed up to 90 days after the date of expiration upon payment of a late fee of $100 in addition to the renewal fee. Any person who submits an application for renewal more than 90 days after the licensing renewal date is subject to all requirements governing new applicants under this chapter. [1999, c. 355, §16 (AMD).]

A holder of a license on the effective date of this paragraph is not required to renew that license until the next expiration and renewal of the federal license. [1999, c. 355, §16 (AMD).]

SECTION HISTORY

1969, c. 410, §1 (NEW). 1991, c. 509, §48 (AMD). 1999, c. 355, §16 (AMD).



38 §94. Accounts of fees; payments to commission (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 410, §1 (NEW). 1991, c. 509, §49 (AMD). 1999, c. 355, §17 (RP).



38 §95. Pilot's bond (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 410, §1 (NEW). 1991, c. 509, §50 (RP).



38 §96. Lawful compensation

No pilot shall demand or receive any greater, lesser or different compensation for piloting a vessel upon any of the pilotage grounds than is allowed by law. [1969, c. 410, §1 (NEW).]

SECTION HISTORY

1969, c. 410, §1 (NEW).



38 §97. Authority of pilots

A pilot licensed under this subchapter may pilot any vessel required to take a state pilot anywhere upon the pilotage area for which the pilot is licensed. [1999, c. 355, §18 (AMD).]

SECTION HISTORY

1969, c. 410, §1 (NEW). 1999, c. 355, §18 (AMD).



38 §98. Commissions prohibited

A master, agent, owner, charterer or consignee may not charge a commission or receive any payment directly or indirectly, for the assignment of pilotage, nor may any pilot pay or offer to pay to any person any commission for the assignment of pilotage. Any person violating this section commits a civil violation for which a forfeiture not to exceed $5,000 may be adjudged for each violation. [1999, c. 355, §19 (AMD).]

SECTION HISTORY

1969, c. 410, §1 (NEW). 1977, c. 696, §333 (AMD). 1999, c. 355, §19 (AMD).



38 §99. Grounds for disciplinary action

The commission may suspend any pilot for any period that it may consider proper and may suspend, revoke or annul any pilot's license that is issued under this subchapter, upon satisfactory proof that a pilot has willfully disobeyed or violated any of the provisions of this subchapter or any rule established by the commission; or a pilot has negligently lost or damaged any vessel under that pilot's care; or a pilot is habitually intemperate in the use of alcohol or habitually uses narcotic or hypnotic or other substances so as to be unfit to be entrusted with the charge of a vessel; or the pilot is so mentally or physically incapable as to be unfit to carry on the duties of a pilot. [1999, c. 355, §20 (AMD).]

SECTION HISTORY

1969, c. 410, §1 (NEW). 1977, c. 694, §748 (AMD). 1985, c. 389, §39 (AMD). 1999, c. 355, §20 (AMD).



38 §99-A. Pilot liability

1. Acts or omissions of another pilot; no liability. A pilot is not liable directly or as a member of an organization of pilots for a claim that arises from an act or omission of another pilot or organization of pilots or that relates directly or indirectly to pilot services.

[ 1999, c. 355, §21 (NEW) .]

2. Limitation on liability. A pilot providing pilot services is not liable for more than $5,000 in damages or loss caused by any negligent act or omission in the performance of pilot services. A pilot providing piloting services is liable for:

A. Damages or loss arising from the intentional, willful or reckless misconduct of the pilot; or [1999, c. 355, §21 (NEW).]

B. Liability for exemplary damages for intentional, willful or reckless conduct of the pilot for which no other person is jointly or severally liable. [1999, c. 355, §21 (NEW).]

[ RR 1999, c. 1, §52 (COR) .]

Nothing in this section may be construed to exempt an owner or operator of a vessel from liability for damage or loss caused by that vessel. [RR 1999, c. 1, §52 (COR).]

SECTION HISTORY

RR 1999, c. 1, §52 (COR). 1999, c. 355, §21 (NEW).



38 §100. Notice of hearing on complaint

Before any person shall be proceeded against on any complaint, such person or pilot shall be notified in writing to appear before the commission. Such notice shall specify the nature and substance of such complaint and shall be served personally or by certified mail addressed to such pilot at his last and usual place of abode at least 15 days before the time fixed in the notice for his appearance. [1977, c. 694, §749 (AMD).]

SECTION HISTORY

1969, c. 410, §1 (NEW). 1977, c. 694, §749 (AMD).



38 §100-A. Confidentiality of complaints and investigative records

1. During investigation. All complaints and investigative records of the commission are confidential during the pendency of an investigation. Those records become public records upon the conclusion of an investigation unless confidentiality is required by some other provision of law. For purposes of this section, an investigation is concluded when:

A. A notice of an adjudicatory hearing under Title 5, chapter 375, subchapter IV has been issued; [1999, c. 355, §22 (NEW).]

B. The complaint has been listed on a meeting agenda of the commission; [1999, c. 355, §22 (NEW).]

C. A consent agreement has been executed; or [1999, c. 355, §22 (NEW).]

D. A letter of dismissal has been issued or the investigation has otherwise been closed. [1999, c. 355, §22 (NEW).]

[ 1999, c. 355, §22 (NEW) .]

2. Exceptions. Notwithstanding subsection 1, during the pendency of an investigation, a complaint or investigative record may be disclosed:

A. To department employees designated by the commissioner; [1999, c. 355, §22 (NEW).]

B. To designated complaint officers of the commission; [1999, c. 355, §22 (NEW).]

C. By a department employee or complaint officer designated by the commissioner when and to the extent considered necessary to facilitate the investigation; [1999, c. 355, §22 (NEW).]

D. To other state or federal agencies when the files contain evidence of possible violations of laws enforced by those agencies; [1999, c. 355, §22 (NEW).]

E. When and to the extent considered necessary by the commissioner to avoid imminent and serious harm. The authority of the commissioner to make such a disclosure may not be delegated; [1999, c. 355, §22 (NEW).]

F. Pursuant to rules adopted by the department, when it is determined that confidentiality is no longer warranted due to general public knowledge of the circumstances surrounding the complaint or investigation and when the investigation would not be prejudiced by the disclosure; and [1999, c. 355, §22 (NEW).]

G. To the person investigated on that person's request. The commissioner may refuse to disclose part or all of any investigative information, including the fact of an investigation, when the commissioner determines that disclosure would prejudice the investigation. The authority of the commissioner to make such a determination may not be delegated. [RR 1999, c. 1, §53 (COR).]

[ RR 1999, c. 1, §53 (COR) .]

3. Violation. A person who knowingly or intentionally makes a disclosure in violation of this section commits a civil violation for which a forfeiture not to exceed $1,000 may be adjudged.

[ 1999, c. 355, §22 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §53 (COR). 1999, c. 355, §22 (NEW).



38 §101. Surrender of revoked or suspended license

1. Surrender of revoked or suspended license. A pilot whose license has been revoked or suspended shall surrender the license to the commission, which shall retain it until the period of the pilot's suspension expires. A pilot whose license has been revoked or suspended who refuses to surrender the license on demand commits a civil violation for which a fine of not more than $5,000 for each week after the demand that the pilot refuses to surrender the license may be adjudged.

[ 2003, c. 452, Pt. W, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Continuing to pilot after revocation or suspension. A pilot whose license has been revoked or suspended who continues to pilot commits a civil violation for which a fine of not more than $5,000 for each vessel piloted without a license may be adjudged.

[ 2003, c. 452, Pt. W, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Publication. The commission may cause to be published in a newspaper of general circulation published in the State a notice that that person has no authority to act as a pilot unless and until reinstated by law.

[ 2003, c. 452, Pt. W, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1969, c. 410, §1 (NEW). 1977, c. 696, §334 (RPR). 1999, c. 355, §23 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §W1 (RPR).



38 §102. Reinstatement following suspension

Any pilot whose license has been suspended shall, following the expiration of the period of his suspension, be entitled to the reinstatement of his license, provided he shall possess the qualifications required of pilots as of the time his suspension expires. [1969, c. 410, §1 (NEW).]

SECTION HISTORY

1969, c. 410, §1 (NEW).



38 §103. Lapsed

Any pilot heretofore licensed by the commission whose license lapses for any reason may be reinstated upon compliance with sections 91 and 93, as if applying for an initial license. [1999, c. 355, §24 (AMD).]

SECTION HISTORY

1969, c. 410, §1 (NEW). 1999, c. 355, §24 (AMD).



38 §104. Appeals from commission

Any person aggrieved by any final order or decision of the commission with respect to any disciplinary action or any application for, or denial of, a pilot's license may appeal therefrom to the Superior Court in accordance with the Maine Administrative Procedure Act. [1977, c. 694, §750 (RPR).]

SECTION HISTORY

1969, c. 410, §1 (NEW). 1973, c. 303, §3 (AMD). 1977, c. 694, §750 (RPR).



38 §105. Pilots currently serving (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 410, §1 (NEW). 1979, c. 127, §206 (AMD). 1999, c. 355, §25 (RP).



38 §106. Disposition of fees

All money received by the commission must be paid to the Treasurer of State and credited to the account for the commission within the budget of the Department of Transportation. [1997, c. 727, Pt. C, §20 (AMD).]

Money received by the commission must be used for the expenses of administering its statutory responsibilities, including, but not limited to, the costs of conducting investigations, taking testimony and procuring the attendance of witnesses, the costs of all legal proceedings initiated for enforcement and administrative expenses. [1995, c. 397, §127 (NEW).]

Any balance of these fees may not lapse but must be carried forward as a continuing account to be expended for the same purposes in the following fiscal years. [1995, c. 397, §127 (NEW).]

SECTION HISTORY

1985, c. 389, §40 (NEW). 1995, c. 397, §127 (RPR). 1995, c. 502, §H48 (AMD). 1997, c. 727, §C20 (AMD).






Subchapter 4: LIGHTERS AND HARBORS

38 §121. Marking; inspection and renewal

Every boat or lighter employed in carrying stones, sand or gravel shall be marked at light-water mark, and at least 5 other places, with the figures 4, 12, 16, 24 and 30, legibly made on the stem and sternpost thereof, expressing the weight which such boat or lighter is capable of carrying, when the lower part of the respective numbers touches the water in which it floats. Such marks shall be inspected yearly, and when found illegible in whole or in part, they shall be renewed.



38 §122. Use without marks or false marks; penalty

The master or owner who uses his craft without such marks prescribed in section 121 and any person who falsely marks any such boat or lighter forfeits $50 to be recovered by any prosecutor in a civil action.



38 §123. Appointment of inspectors; fees; remarking of boats

The municipal officers of every town where boats and lighters are employed for the purposes set forth in section 121 shall annually, in April or May, appoint some suitable person who shall be sworn to examine and ascertain the capacities of all such boats and lighters, and mark them as prescribed. Said officers shall establish and regulate the fees therefor.

When such inspector thinks that the burden or capacity of any such boat or lighter is altered by repairs or otherwise, he shall forthwith ascertain the same anew and mark it accordingly.



38 §124. Unlawful disposal or taking of ballast

The master of any vessel who shall throw overboard ballast in any road, port or harbor commits a civil violation for which a forfeiture of $60 may be adjudged. Any person who shall take any stone or other ballast from any island, beach or other land, without consent of the owner shall be liable for a civil penalty not to exceed $7 for each violation, to be recovered in a civil action, 1/2 to the person bringing the action and 1/2 for the town where the violation is committed. [1977, c. 696, §335 (RPR).]

SECTION HISTORY

1977, c. 696, §335 (RPR).






Subchapter 5: SHIP OWNERS

38 §161. Liability to freighters

No ship owner is answerable beyond the amount of his interest in the vessel and freight for the embezzlement, loss or destruction, by the master and mariners, of any property put on board of such vessel, nor for any act of theirs without his privity or knowledge. If several owners of property on the same voyage suffer such damage and the whole vessel and her freight for the voyage are not sufficient to compensate each of them, they shall be compensated by the owner of the vessel in proportion to their respective losses, and for that purpose, they or the owner of the vessel, or any of them, may file a complaint for discovery and payment of the sum, for which said owner is liable to the parties entitled thereto.



38 §162. Charterer deemed owner; responsibility to real owner

For the purposes of section 161 the charterer of any vessel, navigating the same at his own expense, shall be deemed the owner. If loss happens to any person from the causes therein mentioned and it is compensated from the freight or vessel, the owner thereof may recover the amount from the charterer.






Subchapter 6: WATERCRAFT REGISTRATION AND SAFETY

Article 1: GENERAL PROVISIONS

38 §201. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 17, §§1-3,18 (AMD). 1973, c. 513, §22 (AMD). 1975, c. 623, §64 (RP).



38 §202. Local regulation prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §22 (AMD). 1975, c. 623, §65 (RP).



38 §203. Disposition of fines and fees; Watercraft Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 17, §§4,18 (AMD). 1975, c. 623, §66 (RP).



38 §204. Certificate of bureau head and bureau director admissible in evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 123, §2 (AMD). 1975, c. 623, §67 (RP).



38 §205. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §22 (RPR). 1969, c. 123, §3 (AMD). 1973, c. 17, §§5,18 (AMD). 1975, c. 623, §68 (RP).



38 §206. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 623, §69 (RP).






Article 2: CONDITIONS AND RESTRICTIONS

38 §231. Bureau of Watercraft Registration and Safety (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 403, §47 (AMD). 1973, c. 15, (AMD). 1973, c. 17, §§6-9,18 (AMD). 1973, c. 513, §22 (AMD). 1973, c. 625, §§266,267 (AMD). 1973, c. 734, §2 (RP).



38 §232. Regulations; force of law; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 123, §4 (AMD). 1971, c. 403, §48 (AMD). 1973, c. 734, §2 (RP).



38 §233. Certificate required; display of numbers and validation stickers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 14, (AMD). 1969, c. 123, §5 (AMD). 1973, c. 17, §§10,18 (RPR). 1973, c. 734, §2 (RP).



38 §234. Application and issuance; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 4, (AMD). 1967, c. 480, §§3,4 (AMD). 1969, c. 558, §§2-A TO 5 (AMD). 1973, c. 17, §§11,18 (RPR). 1973, c. 734, §2 (RP).



38 §235. Notice of destruction, abandonment, removal, transfer of ownership, change of address (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 17, §§12,18 (RPR). 1973, c. 734, §2 (RP).



38 §236. Motorboats carrying passengers for hire (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 17, §§13,18 (RPR). 1973, c. 734, §2 (RP).



38 §237. Operation of watercraft (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 61, (AMD). 1969, c. 123, §§6,7 (AMD). 1969, c. 504, §§50-A (AMD). 1969, c. 590, §§70,71 (AMD). 1973, c. 17, §§14,18 (AMD). 1973, c. 734, §2 (RP).



38 §238. Safety equipment and regattas (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 16, (AMD). 1969, c. 243, §1 (AMD). 1971, c. 120, §§1,2 (AMD). 1973, c. 17, §§15,18 (RPR). 1973, c. 282, §1 (AMD). 1973, c. 734, §2 (RP).



38 §239. Accidents (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 17, §16 (AMD). 1973, c. 734, §2 (RP).



38 §240. Restrictions on power boats; Portage Lake and Quimby Pond (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 403, §49 (AMD). 1973, c. 734, §2 (RP).



38 §241. -- Jerry Pond (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §2 (RP).



38 §242. -- Ox Brook Lake (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 43, (NEW). 1967, c. 76, (NEW). 1967, c. 544, §98 (RP). 1973, c. 734, §2 (RP).



38 §243. -- Nesowadnehunk (Sourdnahunk) Lake (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 165, (NEW). 1973, c. 734, §2 (RP).



38 §244. -- Eagle Lake, Jordan Pond and Long Pond; use of power boats (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §99 (NEW). 1971, c. 34, (AMD). 1973, c. 734, §2 (RP).



38 §245. -- Snow's Pond; use of power boats (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 33, (NEW). 1971, c. 67, (NEW). 1971, c. 544, §124 (RP). 1975, c. 623, §70 (RP).



38 §246. -- Long Pond, Oxford County (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §125 (NEW). 1975, c. 623, §71 (RP).



38 §247. -- Lily Pond; use of power boats (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 75, (NEW). 1975, c. 623, §72 (RP).









Subchapter 7: OPERATING RESTRICTIONS

38 §281. Speed restrictions

Whoever operates any watercraft, vessel, water skis, surfboard, similar device or motorboat, however propelled, upon the tidewaters of any municipality or upon any of the offshore waters within the jurisdiction of this State at a speed greater than is reasonable and proper, having due regard for traffic, proximity to wharves, docks, moorings or shores, and for any other conditions then existing, shall be guilty of a Class E crime. [1977, c. 696, §336 (RPR).]

SECTION HISTORY

1977, c. 696, §336 (RPR).



38 §282. Endangering persons or property

Whoever operates any watercraft, vessel, water skis, surfboard, similar device or motorboat, however propelled, upon the tidewaters of any municipality or upon any of the offshore waters within the jurisdiction of this State in a manner which endangers any person or property shall be guilty of a Class E crime. [1977, c. 696, §337 (RPR).]

SECTION HISTORY

1977, c. 696, §337 (RPR).



38 §283. Operating recklessly

Whoever operates any watercraft, vessel, water skis, surfboard, similar device or motorboat, however propelled, upon the tidewaters of any municipality or upon any of the offshore waters within the jurisdiction of this State recklessly shall be guilty of a Class E crime. [1977, c. 696, §338 (RPR).]

SECTION HISTORY

1977, c. 696, §338 (RPR).



38 §284. Operation under influence of drugs or liquor

Whoever operates any watercraft, vessel, water skis, surfboard, similar device or motorboat, however propelled, upon the tidewaters of any municipality or upon any of the offshore waters within the jurisdiction of this State while intoxicated or under the influence of any narcotic drug, barbiturate or marijuana, shall be guilty of a Class E crime. [1977, c. 696, §339 (RPR).]

SECTION HISTORY

1977, c. 696, §339 (RPR).



38 §285. Enforcement of operating restrictions

Every law enforcement officer in this State, including harbor masters and their deputies, shall have the authority to enforce this subchapter, and in the exercise thereof shall have the authority to stop and board any such watercraft, vessel or motorboat found in violation of said subchapter. It shall be unlawful for the operator of any such watercraft, vessel or motorboat to fail to stop upon hail from any such officer, and a violation of the same shall be punished as provided in section 282.






Subchapter 8: PUBLIC FACILITIES FOR BOATS

38 §321. Director of the Bureau of Parks and Lands; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 103, §1 (AMD). 1971, c. 165, §1 (AMD). 1971, c. 593, §22 (AMD). 1971, c. 622, §134 (AMD). 1973, c. 460, §19 (AMD). 1983, c. 819, §A61 (AMD). 1987, c. 674, §1 (AMD). 1989, c. 240, §2 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §23 (RP).



38 §321-A. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 103, §2 (NEW). 1973, c. 460, §19 (AMD). 1975, c. 771, §§416,417 (AMD). 1979, c. 541, §A262 (AMD). 1989, c. 160, §6 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §23 (RP).



38 §322. Boating Facilities Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 395, §5 (AMD). 1973, c. 460, §19 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §23 (RP).



38 §323. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 173, (AMD). 1969, c. 520, (AMD). 1971, c. 165, §2 (AMD). 1973, c. 460, §19 (AMD). 1987, c. 308, §11 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §23 (RP).



38 §324. Leases (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 103, §3 (AMD). 1973, c. 460, §19 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §23 (RP).



38 §325. Grants-in-aid (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 103, §4 (NEW). 1973, c. 460, §19 (AMD). 1975, c. 28, (AMD). 1977, c. 360, §§31,32 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §23 (RP).



38 §326. Violation of rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 103, §4 (NEW). 1971, c. 165, §3 (AMD). 1973, c. 460, §19 (AMD). 1977, c. 696, §340 (RPR). 1995, c. 502, §E30 (AMD). 1997, c. 678, §23 (RP).



38 §327. District and Superior Courts have concurrent jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 103, §4 (NEW). 1997, c. 678, §23 (RP).



38 §328. Real estate acquired subject to Mill Act (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 103, §4 (NEW). 1997, c. 678, §23 (RP).



38 §329. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 165, §4 (NEW). 1971, c. 622, §133 (AMD). 1973, c. 460, §19 (AMD). 1977, c. 696, §341 (RPR). 1987, c. 674, §2 (AMD). 1997, c. 678, §23 (RP).









Chapter 2: DEPARTMENT OF ENVIRONMENTAL PROTECTION

Subchapter 1: ORGANIZATION AND POWERS

38 §341. Department (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 618, §8 (NEW). 1975, c. 771, §418 (RPR). 1977, c. 78, §202 (AMD). 1977, c. 213, §4 (AMD). 1983, c. 812, §289 (AMD). 1989, c. 890, §§A12,40 (RP).



38 §341-A. Department of Environmental Protection

There is established a Department of Environmental Protection, in this Title called the "department." [1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF).]

1. Purpose. The department shall prevent, abate and control the pollution of the air, water and land and preserve, improve and prevent diminution of the natural environment of the State. The department shall protect and enhance the public's right to use and enjoy the State's natural resources and may educate the public on natural resource use, requirements and issues.

[ 1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

2. Composition. The department shall consist of the Board of Environmental Protection, in the laws administered by the department called "board," and of a Commissioner of Environmental Protection, in the laws administered by the department called "commissioner."

[ 1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

3. Commissioner. The commissioner is appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over natural resource matters and to confirmation by the Legislature.

A. The commissioner serves at the pleasure of the Governor. [1995, c. 3, §5 (AMD).]

B. The commissioner may not participate in the review of or act on an application for a National Pollutant Discharge Elimination System permit or the modification, renewal or appeal of a permit under Section 402 of the Federal Water Pollution Control Act, 33 United States Code, Section 1342 if the commissioner receives, or during the previous 2 years has received, a significant portion of income directly or indirectly from National Pollutant Discharge Elimination System permit holders or applicants . If the commissioner's authority is restricted under this paragraph, the commissioner shall delegate duties related to the restricted matter to employees of the department who do not hold major policy-influencing positions pursuant to Title 5, section 938 and who do not receive or have not received during the previous 2 years a significant portion of income directly or indirectly from National Pollutant Discharge Elimination System permit holders or applicants. For the purposes of this section, "a significant portion of income" means 10% or more of gross personal income for a calendar year, except that it means 50% or more if the recipient is over 60 years of age and is receiving that portion under retirement, pension or similar arrangement. Duties that must be delegated include National Pollutant Discharge Elimination System permitting, enforcement, establishment of waste load allocations and total maximum daily loads and establishment and implementation of water quality standards but not other Federal Water Pollution Control Act matters such as water quality certification. The restriction imposed by this paragraph may not be interpreted to be more restrictive than federal law or the regulations of the United States Environmental Protection Agency. If a person with a conflict under this paragraph is nominated for the position of commissioner, the Governor shall submit to the President of the Senate and Speaker of the House of Representatives a plan for delegating the duties required to be delegated under this paragraph. The plan must be submitted with the information packet required to be provided by the Governor to the President of the Senate and Speaker of the House of Representatives under Title 3, section 154. [2011, c. 357, §1 (AMD).]

C. The commissioner may delegate duties assigned to the commissioner under this Title to staff of the department. [1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF).]

D. The commissioner is subject to the conflict-of-interest provisions of Title 5, section 18. [2011, c. 357, §2 (NEW).]

[ 2011, c. 357, §§1,2 (AMD) .]

4. Licenses and permits. For purposes of this Title, licenses or permits issued by the department may be issued by either the commissioner or the board subject to the provisions of section 341-D, subsection 2.

[ 1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

SECTION HISTORY

1989, c. 890, §§A13,40 (NEW). 1995, c. 3, §5 (AMD). 1997, c. 794, §A2 (AMD). 2011, c. 357, §§1, 2 (AMD).



38 §341-B. Purpose of the board

The purpose of the Board of Environmental Protection is to provide informed, independent and timely decisions on the interpretation, administration and enforcement of the laws relating to environmental protection and to provide for credible, fair and responsible public participation in department decisions. The board shall fulfill its purpose through major substantive rulemaking, decisions on selected permit applications, decisions on appeals of the commissioner's licensing and enforcement actions and recommending changes in the law to the Legislature. [2011, c. 304, Pt. H, §1 (AMD).]

SECTION HISTORY

1989, c. 890, §§A13,40 (NEW). 2011, c. 304, Pt. H, §1 (AMD).



38 §341-C. Board membership

Membership of the Board of Environmental Protection is governed by this section. [1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF).]

1. Appointments. The board consists of 7 members appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over natural resource matters and to confirmation by the Legislature.

[ 2011, c. 304, Pt. H, §2 (AMD) .]

2. Qualifications and requirements. Members of the board must be chosen to represent the broadest possible interest and experience that can be brought to bear on the administration and implementation of this Title and all other laws the board is charged with administering. At least 3 members must have technical or scientific backgrounds in environmental issues and no more than 4 members may be residents of the same congressional district. The boundaries of the congressional districts are defined in Title 21-A, chapter 15. A county commissioner, county employee, municipal official or municipal employee is not considered to hold an incompatible office for purposes of simultaneous service on the board. If a county or municipality is a participant in an adjudicatory proceeding before the board, a commissioner, official or employee from that county or municipality may not participate in that proceeding.

[ 2011, c. 304, Pt. H, §3 (AMD) .]

3. Terms. The members must be appointed for staggered 4-year terms, except that a vacancy must be filled for the unexpired portion of the term. A member may not serve more than 2 consecutive 4-year terms.

[ 1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

4. Chair. The Governor shall appoint one member to serve as chair.

[ 1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

5. Expired terms. Any member who has not been renominated by the Governor within 90 days of the expiration of that member's term may not continue to serve on the board unless the Governor notifies the Legislature, in writing and within 90 days of the expiration of that member's term, that extension of the member's term is required to ensure fair consideration of specific major applications pending before the board. That member's term terminates upon final board actions on the specific applications identified in the Governor's communication.

[ 1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

6. Compensation. Members are entitled to compensation according to the provisions of Title 5, section 12004-D.

[ 1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

7. Conflict of interest. Members are governed by the conflict of interest provisions of Title 5, section 18. If a member believes that a conflict of interest may require that member's abstention in a proceeding, unless the member in question objects, the question of the conflict of interest must be submitted to a nonbinding advisory vote of the members present, excluding the member in question.

[ 1999, c. 784, §5 (AMD) .]

8. Federal standards. A board member may not participate in the review of or act on an application for a National Pollutant Discharge Elimination System permit or the modification, renewal or appeal of a permit under Section 402 of the Federal Water Pollution Control Act, 33 United States Code, Section 1342 if the board member receives, or during the previous 2 years has received, a significant portion of income directly or indirectly from license or permit holders or applicants for a license or permit under the National Pollutant Discharge Elimination System. For the purposes of this section, "a significant portion of income" means 10% or more of gross personal income for a calendar year, except that it means 50% or more if the recipient is over 60 years of age and is receiving that portion under retirement, pension or similar arrangement. Board members whose participation is restricted under this paragraph shall recuse themselves and may not participate in any National Pollutant Discharge Elimination System matter as long as the restriction applies. The recusal must be from all National Pollutant Discharge Elimination System permitting, enforcement, establishment of waste load allocations and total maximum daily loads and establishment and implementation of water quality standards but not other Federal Water Pollution Control Act matters such as water quality certification. The restriction imposed by this subsection may not be interpreted to be more restrictive than federal law or the regulations of the United States Environmental Protection Agency.

[ 2011, c. 357, §3 (AMD) .]

SECTION HISTORY

1989, c. 890, §§A13,40 (NEW). 1995, c. 3, §6 (AMD). 1997, c. 346, §2 (AMD). 1997, c. 794, §A3 (AMD). 1999, c. 784, §5 (AMD). 2011, c. 304, Pt. H, §§2, 3 (AMD). 2011, c. 357, §3 (AMD).



38 §341-D. Board responsibilities and duties

The board is charged with the following duties and responsibilities. [1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF).]

1. Rulemaking.

[ 1995, c. 347, §1 (AMD); MRSA T. 38, §341-D, sub-§1 (RP) .]

1-A. Rulemaking.

[ 1997, c. 364, §17 (AMD); MRSA T. 38, §341-D, sub-§1-A (RP) .]

1-B. Rulemaking.

[ 2011, c. 304, Pt. H, §4 (RP) .]

1-C. Rulemaking. The board shall adopt, amend or repeal rules in accordance with section 341-H.

[ 2011, c. 304, Pt. H, §5 (NEW) .]

2. Permit and license applications. Except as otherwise provided in this subsection, the board shall decide each application for approval of permits and licenses that in its judgment represents a project of statewide significance. A project of statewide significance is a project that meets at least 3 of the following 4 criteria:

A. [2011, c. 304, Pt. H, §6 (RP).]

B. [2011, c. 304, Pt. H, §6 (RP).]

C. [2011, c. 304, Pt. H, §6 (RP).]

D. [2011, c. 304, Pt. H, §6 (RP).]

E. Will have an environmental or economic impact in more than one municipality, territory or county; [2011, c. 304, Pt. H, §6 (NEW).]

F. Involves an activity not previously permitted or licensed in the State; [2011, c. 304, Pt. H, §6 (NEW).]

G. Is likely to come under significant public scrutiny; and [2011, c. 304, Pt. H, §6 (NEW).]

H. Is located in more than one municipality, territory or county. [2011, c. 304, Pt. H, §6 (NEW).]

The board shall also decide each application for approval of permits and licenses that is referred to it jointly by the commissioner and the applicant.

The board shall assume jurisdiction over applications referred to it under section 344, subsection 2-A when it finds that at least 3 of the 4 criteria of this subsection have been met.

The board may vote to assume jurisdiction of an application if it finds that at least 3 of the 4 criteria of this subsection have been met.

The board may not assume jurisdiction over an application for an expedited wind energy development as defined in Title 35-A, section 3451, subsection 4, for a certification pursuant to Title 35-A, section 3456 or for a general permit pursuant to section 480-HH or section 636-A.

Prior to holding a hearing on an application over which the board has assumed jurisdiction, the board shall ensure that the department and any outside agency review staff assisting the department in its review of the application have submitted to the applicant and the board their review comments on the application and any additional information requests pertaining to the application and that the applicant has had an opportunity to respond to those comments and requests. If additional information needs arise during the hearing, the board shall afford the applicant a reasonable opportunity to respond to those information requests prior to the close of the hearing record.

[ 2011, c. 304, Pt. H, §6 (AMD) .]

3. Modification or corrective action. At the request of the commissioner and after written notice and opportunity for a hearing pursuant to Title 5, chapter 375, subchapter 4, the board may modify in whole or in part any license, or may issue an order prescribing necessary corrective action, whenever the board finds that any of the criteria in section 342, subsection 11-B have been met.

A. [2011, c. 304, Pt. H, §7 (RP).]

B. [2011, c. 304, Pt. H, §7 (RP).]

C. [2011, c. 304, Pt. H, §7 (RP).]

D. [2011, c. 304, Pt. H, §7 (RP).]

E. [2011, c. 304, Pt. H, §7 (RP).]

F. [2011, c. 304, Pt. H, §7 (RP).]

G. [2011, c. 304, Pt. H, §7 (RP).]

For the purposes of this subsection, "license" includes any license, permit, order, approval or certification issued by the department.

[ 2011, c. 304, Pt. H, §7 (RPR) .]

4. Appeal or review. The board shall review, may hold a hearing at its discretion on and may affirm, amend, reverse or remand to the commissioner for further proceedings any of the following:

A. Final license or permit decisions made by the commissioner when a person aggrieved by a decision of the commissioner appeals that decision to the board within 30 days of the filing of the decision with the board staff. The board staff shall give written notice to persons that have asked to be notified of the decision. The board may allow the record to be supplemented when it finds that the evidence offered is relevant and material and that:

(1) An interested party seeking to supplement the record has shown due diligence in bringing the evidence to the licensing process at the earliest possible time; or

(2) The evidence is newly discovered and could not, by the exercise of diligence, have been discovered in time to be presented earlier in the licensing process.

The board is not bound by the commissioner's findings of fact or conclusions of law but may adopt, modify or reverse findings of fact or conclusions of law established by the commissioner. Any changes made by the board under this paragraph must be based upon the board's review of the record, any supplemental evidence admitted by the board and any hearing held by the board; [1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF).]

B. [2011, c. 304, Pt. H, §8 (RP).]

C. License or permit decisions appealed to the board under another law. Unless the law provides otherwise, the standard of review is the same as provided under paragraph A; and [2007, c. 661, Pt. B, §3 (AMD).]

D. License or permit decisions regarding an expedited wind energy development as defined in Title 35-A, section 3451, subsection 4 or a general permit pursuant to section 480-HH or section 636-A. In reviewing an appeal of a license or permit decision by the commissioner under this paragraph, the board shall base its decision on the administrative record of the department, including the record of any adjudicatory hearing held by the department, and any supplemental information allowed by the board for supplementation of the record. The board may remand the decision to the department for further proceedings if appropriate. The chair of the Public Utilities Commission or the chair's designee serves as a nonvoting member of the board and is entitled to fully participate but is not required to attend hearings when the board considers an appeal pursuant to this paragraph. The chair's participation on the board pursuant to this paragraph does not affect the ability of the Public Utilities Commission to submit information to the department for inclusion in the record of any proceeding before the department. [2011, c. 304, Pt. H, §9 (AMD).]

[ 2011, c. 304, Pt. H, §§8, 9 (AMD) .]

5. Requests for reconsideration.

[ 2011, c. 304, Pt. H, §10 (RP) .]

6. Enforcement. The board shall hear appeals of emergency orders pursuant to section 347-A, subsection 3.

A. [2011, c. 304, Pt. H, §11 (RP).]

B. [2011, c. 304, Pt. H, §11 (RP).]

C. [2011, c. 304, Pt. H, §11 (RP).]

D. [2011, c. 304, Pt. H, §11 (RP).]

[ 2011, c. 304, Pt. H, §11 (RPR) .]

7. Reports to the Legislature. The board shall report to the joint standing committee of the Legislature having jurisdiction over natural resource matters by January 15th of the first regular session of each Legislature on the effectiveness of the environmental laws of the State and any recommendations for amending those laws or the laws governing the board.

[ 2011, c. 304, Pt. H, §12 (AMD) .]

8. Other duties. The board shall carry out other duties as required by law.

[ 1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

SECTION HISTORY

1989, c. 890, §§A13,40 (NEW). 1991, c. 804, §A1 (AMD). 1993, c. 328, §1 (AMD). 1993, c. 356, §1 (AMD). 1995, c. 347, §§1,2 (AMD). 1995, c. 642, §§1,2 (AMD). 1997, c. 364, §17 (AMD). 1999, c. 784, §6 (AMD). 2007, c. 661, Pt. B, §§1-4 (AMD). 2009, c. 121, §1 (AMD). 2009, c. 615, Pt. E, §§1, 2 (AMD). 2011, c. 304, Pt. H, §§4-12 (AMD).



38 §341-E. Board meetings

Board meetings held under section 341-D are governed by the following provisions. [2011, c. 304, Pt. H, §13 (AMD).]

1. Quorum. Four members of the board constitute a quorum. A quorum is required to open a meeting and for a vote of the board.

[ 2011, c. 304, Pt. H, §13 (AMD) .]

2. Proceedings recorded. All proceedings before the board must be recorded electronically.

[ 1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

SECTION HISTORY

1989, c. 890, §§A13,40 (NEW). 2011, c. 304, Pt. H, §13 (AMD).



38 §341-F. Administration

Responsibility for the administration of the board lies with the chair. [1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF).]

1. Staff. Staff of the board must be hired by the chair with the consent of the board. The executive analyst shall direct the daily administrative and operational functions of the board and board staff in an impartial and objective manner. The board shall prescribe the duties of the executive analyst. The executive analyst is prohibited from participating in any activity that substantially compromises the executive analyst's ability to discharge effectively and impartially the executive analyst's duties to the board.

[ 1999, c. 784, §7 (AMD) .]

2. Unclassified employee. The executive analyst of the board is unclassified and may be removed by majority vote of the board.

[ 1999, c. 784, §7 (AMD) .]

3. Conflict of interest. Notwithstanding Title 5, section 18, subsection 1, each professional staff member of the board is an "executive employee" solely for the purposes of Title 5, section 18.

[ 1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

4. Budget. The board shall prepare and adopt a biennial operating budget to be submitted to the commissioner for inclusion in the department's budget.

[ 1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

5. Consultants. The board may obtain the services of consultants on a contractual basis or otherwise as necessary to carry out the responsibilities under this Title.

[ 1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

6. Cooperation with other agencies. The board may cooperate with other state or federal departments or agencies to carry out the responsibilities under this Title.

[ 1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

SECTION HISTORY

1989, c. 890, §§A13,40 (NEW). 1999, c. 784, §7 (AMD).



38 §341-G. Board of Environmental Protection Fund

(CONFLICT)

There is established the Board of Environmental Protection Fund to be used by the board as a nonlapsing fund to carry out its duties under this Title. Notwithstanding any other provision of law, the funds identified in subsection 1 transfer annually to the Board of Environmental Protection Fund in an amount not to exceed $325,000. Money in the Board of Environmental Protection Fund may only be expended in accordance with allocations approved by the Legislature. [2003, c. 245, §2 (AMD).]

1. (CONFLICT: Text as amended by PL 2015, c. 267, Pt. NNNN, §1) Transfer funds. The amount transferred from each fund must be proportional to that fund's contribution to the total special revenues received by the department under chapter 2, subchapter 2; sections 551, 569-A and 569-B; chapter 13, subchapter 4; and section 1364. Any funds received by the board from the General Fund must be credited towards the amount owed by the Maine Environmental Protection Fund, chapter 2, subchapter 2.

[ 2015, c. 267, Pt. NNNN, §1 (AMD) .]

1. (CONFLICT: Text as amended by PL 2015, c. 319, §7) Transfer funds. The amount transferred from each fund must be proportional to that fund's contribution to the total special revenues received by the department under chapter 2, subchapter 2; section 551; and chapter 13, subchapter 4. Any funds received by the board from the General Fund must be credited towards the amount owed by the Maine Environmental Protection Fund, chapter 2, subchapter 2.

[ 2015, c. 319, §7 (AMD) .]

2. Investment of funds. Money in the Board of Environmental Protection Fund not currently needed to meet the obligations of the board in the exercise of its responsibilities under this Title must be deposited with the Treasurer of State to the credit of the fund and may be invested as provided by law. Interest on these investments must be credited to the fund.

[ 1989, c. 890, Pt. A, §13 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

SECTION HISTORY

1989, c. 890, §§A13,40 (NEW). 1991, c. 817, §8 (AMD). 1997, c. 364, §18 (AMD). 2003, c. 245, §2 (AMD). 2015, c. 267, Pt. NNNN, §1 (AMD). 2015, c. 319, §7 (AMD).



38 §341-H. Departmental rulemaking

The department may adopt, amend or repeal rules and emergency rules necessary for the interpretation, implementation and enforcement of any provision of law that the department is charged with administering as provided in this section. [2011, c. 304, Pt. H, §14 (NEW).]

1. Rule-making authority of the board. Notwithstanding any other provision of this Title, and except as provided in this subsection, the board shall adopt, amend or repeal only those rules of the department designated as major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A. The board shall also adopt, amend and repeal routine technical rules as necessary for the conduct of the board's business, including the processing of applications, the conduct of hearings and other administrative matters.

[ 2011, c. 538, §1 (AMD) .]

2. Rule-making authority of the commissioner. Notwithstanding any other provision of this Title, the commissioner shall adopt, amend or repeal only those rules of the department that are not designated as major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 304, Pt. H, §14 (NEW) .]

3. Duties of department. The department shall:

A. Identify in its regulatory agenda under Title 5, section 8060, when feasible, a proposed rule or provision of a proposed rule that is anticipated to be more stringent than a federal standard, if an applicable federal standard exists; [2011, c. 304, Pt. H, §14 (NEW).]

B. During the consideration of any proposed rule, when feasible, and using information available to it, identify provisions of the proposed rule that the department believes would impose a regulatory burden more stringent than the burden imposed by the federal standard, if such a federal standard exists, and shall explain in a separate section of the basis statement the justification for the difference between the agency rule and the federal standard; and [2011, c. 304, Pt. H, §14 (NEW).]

C. Notwithstanding Title 5, chapter 375, subchapter 2 or 2-A, the department shall accept and consider additional public comment on a proposed rule following the close of the formal rule-making comment period at a meeting that is not a public hearing only if the additional public comment is directly related to comments received during the formal rule-making comment period or is in response to changes to the proposed rule. Public notice of the meeting must comply with Title 1, section 406 and must state that the department will accept additional public comment on the proposed rule at that meeting. [2011, c. 304, Pt. H, §14 (NEW).]

[ 2011, c. 304, Pt. H, §14 (NEW) .]

4. Legislative review of a rule. If a rule adopted by the department is the subject of a request for legislative review of a rule under Title 5, chapter 377-A, the Executive Director of the Legislative Council shall immediately notify the department of that request and of the legislative committee's decision under that chapter on whether or not to review the rule.

[ 2011, c. 304, Pt. H, §14 (NEW) .]

SECTION HISTORY

2011, c. 304, Pt. H, §14 (NEW). 2011, c. 538, §1 (AMD).



38 §342. Commissioner, duties

The Commissioner of Environmental Protection shall have the following duties: [1971, c. 618, §8 (NEW).]

1.

[ 1983, c. 483, §1 (RP) .]

1-A. Administration of department. The commissioner is the chief administrative officer of the department and responsible for all administrative matters of the department, except as otherwise specified. The commissioner shall assure that all determinations made by the staff of the department are promptly rendered. The commissioner shall resolve disputes between department staff and applicants with respect to any questions regarding requirements, interpretation or application of the laws, rules or department policy. In resolving disputes, the commissioner shall attempt to reach a fair and appropriate result given all of the circumstances of the issue and may utilize the services of such consultants or experts as the commissioner determines would be helpful to resolve any disputed issue. For purposes of this subsection and section 341-A, subsection 3, paragraph C, staff of the department does not include staff of the board.

[ 1989, c. 890, Pt. A, §14 (AMD); 1989, c. 890, Pt. A, §40 (AFF) .]

2. Employment of personnel. The commissioner may employ, subject to the Civil Service Law, personnel for the department and prescribe the duties of these employees, except persons occupying the positions defined in Title 5, section 938, subsection 1-A, as the commissioner determines necessary to fulfill the duties of the department. For purposes of this subsection, personnel for the department does not include staff of the board.

[ 1995, c. 560, Pt. E, §3 (AMD) .]

3.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. A, §16 (RP) .]

3-A. Negotiating agreements. The commissioner may negotiate and enter into agreements with federal, state and municipal agencies.

[ 1989, c. 890, Pt. A, §17 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

4. Organization of department. The commissioner, after consultation with the Board of Environmental Protection, shall organize the department into the bureaus, divisions, regional offices and other administrative units necessary to fulfill the duties of the department. After consultation with the board, the commissioner shall prescribe the functions of the bureaus and other administrative units to insure that the powers and duties of the department are administered efficiently so that all license applications and other business of the department may be expeditiously completed in the public interest.

A. In coordination with the Health and Environmental Testing Laboratory in the Department of Health and Human Services, the commissioner shall ensure that sampling, data handling and analytical procedures are carried out in accordance with the highest professional standards so that data generated for departmental programs are of known and predictable precision and accuracy. [1991, c. 499, §26 (AFF); 1991, c. 499, §9 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

B. The Office of Pollution Prevention is established within the department to review department programs and make recommendations to the commissioner on means of integrating pollution prevention into department programs. The Office of Pollution Prevention has the following functions:

(1) To establish pollution prevention priorities within the department;

(2) To coordinate department pollution prevention activities with those of other agencies and entities;

(3) To ensure that rules, programs and activities of the department are consistent with pollution prevention goals and do not hinder pollution prevention initiatives;

(4) To provide technical assistance, training and educational activities to assist the general public, governmental entities and the regulated community with development and implementation of pollution prevention programs as funds allow;

(5) To establish an award program to recognize businesses, local governments, department staff and others that have implemented outstanding or innovative pollution prevention programs, activities or methods;

(6) To identify opportunities to use the state procurement system to encourage pollution prevention;

(7) To develop procedures to determine the effectiveness of the department's pollution prevention programs and activities;

(8) To assume responsibility for the administration and implementation of chapter 27; and

(9) To administer and evaluate the Technical and Environmental Assistance Program established in section 343-B.

The commissioner shall designate an employee of the department to manage the functions of the Office of Pollution Prevention. That person may provide independent testimony to the Legislature, may make periodic reports to the administrator of the federal Environmental Protection Agency for transmittal to the United States Congress and may address problems or concerns related to the functions of the office, including the investigation of complaints concerning the Technical and Environmental Assistance Program.

The commissioner shall identify a staff person or persons in each bureau of the department whose primary responsibility is to provide guidance to any party through the permit review process. [2009, c. 579, Pt. B, §5 (AMD); 2009, c. 579, Pt. B, §13 (AFF).]

[ 2009, c. 579, Pt. B, §5 (AMD); 2009, c. 579, Pt. B, §13 (AFF) .]

5. Designation of deputy commissioner.

[ 1985, c. 746, §5 (RP) .]

5-A. Designation of deputy commissioner and directors. The commissioner may employ, to serve at his pleasure, the following:

A. A deputy commissioner; [1985, c. 746, §6 (NEW).]

B. [1987, c. 419, §3 (RP).]

C. Directors as defined in Title 5, section 938, subsection 1-A. [1995, c. 560, Pt. E, §4 (AMD).]

[ 1995, c. 560, Pt. E, §4 (AMD) .]

6. Technical services.

[ 1991, c. 66, Pt. A, §1 (RP) .]

7. Representation in court. The commissioner may authorize licensed Maine attorneys with active bar status who are employees of the department and certified employees of the department to serve civil process and represent the department in District Court in the prosecution of violations of those laws enforced by the department and set forth in Title 4, section 152, subsection 6-A. The commissioner may authorize licensed Maine attorneys with active bar status who are employees of the department and certified employees of the department to represent a municipality in an action to obtain an administrative search warrant to allow entry of a local plumbing inspector onto property without the consent of the property owner in order to inspect a subsurface waste water disposal system in an area designated by the department as provided in section 424-A, subsection 3, paragraph A. Licensed Maine attorneys do not need to file the certification referred to in the Maine Rules of Civil Procedure, Rule 80K(h). Certification of nonattorney employees must be provided as under Title 30-A, section 4453.

[ 2007, c. 568, §7 (AMD) .]

8. Data base. The commissioner shall develop by January 1, 1991, and maintain a data base of license applications received and decisions made by the department. The data base must include information on all applications pending or received after January 1, 1990. For each application the data base must include:

A. The type of license sought; [1991, c. 66, Pt. A, §2 (RPR).]

B. The name and address of the applicant and the name of a natural person who is the representative of the applicant; [1991, c. 66, Pt. A, §2 (RPR).]

C. The location of the project; [1991, c. 66, Pt. A, §2 (RPR).]

D. The date of acceptance of the application for processing; [1991, c. 66, Pt. A, §2 (RPR).]

E. The current processing status of the application; [1991, c. 66, Pt. A, §2 (RPR).]

F. An indication of whether the commissioner or the board will decide the application; [1991, c. 66, Pt. A, §2 (RPR).]

G. A brief description of the project, including any substantial issues raised during the licensing process; and [1991, c. 66, Pt. A, §2 (RPR).]

H. A brief description of the final action taken by the department, either by the commissioner or the board, on the application. [1991, c. 66, Pt. A, §2 (RPR).]

The commissioner shall maintain a central archive of all applications received and licenses issued by the department.

[ 1991, c. 66, Pt. A, §2 (RPR) .]

9. Rules. The commissioner may adopt, amend or repeal, in accordance with section 341-H, routine technical rules under Title 5, chapter 375, subchapter 2-A and shall submit to the board new or amended major substantive rules for its adoption.

[ 2011, c. 304, Pt. H, §15 (AMD) .]

10. Consultants. The commissioner may contract with or otherwise employ consultants for services necessary to carry out duties under this Title.

[ 1989, c. 890, Pt. A, §18 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

11. Administrative duties for the board. The commissioner shall meet the administrative requirements of the board including bookkeeping, expense reimbursement and payroll matters.

[ 1989, c. 890, Pt. A, §18 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

11-A. Recommendations and assistance to board. The commissioner shall make recommendations to the board regarding proposed major substantive rules; permit and license applications over which the board has jurisdiction; modification or corrective action on licenses; appeals of license and permit decisions; and other matters considered by the board. The commissioner shall also provide the board with the technical services of the department.

[ 2011, c. 304, Pt. H, §16 (AMD) .]

11-B. Revoke or suspend licenses and permits. After written notice and opportunity for a hearing pursuant to Title 5, chapter 375, subchapter 4, the commissioner may act to revoke or suspend a license whenever the commissioner finds that:

A. The licensee has violated any condition of the license; [2011, c. 304, Pt. H, §17 (NEW).]

B. The licensee has obtained a license by misrepresenting or failing to disclose fully all relevant facts; [2011, c. 304, Pt. H, §17 (NEW).]

C. The licensed discharge or activity poses a threat to human health or the environment; [2011, c. 304, Pt. H, §17 (NEW).]

D. The license fails to include any standard or limitation legally required on the date of issuance; [2011, c. 304, Pt. H, §17 (NEW).]

E. There has been a change in any condition or circumstance that requires revocation or suspension of a license; [2011, c. 304, Pt. H, §17 (NEW).]

F. There has been a change in any condition or circumstance that requires a corrective action or a temporary or permanent modification of the terms of the license; [2011, c. 304, Pt. H, §17 (NEW).]

G. The licensee has violated any law administered by the department; or [2011, c. 304, Pt. H, §17 (NEW).]

H. The license fails to include any standard or limitation required pursuant to the federal Clean Air Act Amendments of 1990. [2011, c. 304, Pt. H, §17 (NEW).]

For the purposes of this subsection, "license" includes any license, permit, order, approval or certification issued by the department and "licensee" means the holder of the license.

[ 2011, c. 538, §2 (AMD) .]

11-C. Modification or corrective action. The commissioner may recommend that the board modify or take corrective action on a license in accordance with section 341-D, subsection 3.

[ 2011, c. 538, §3 (NEW) .]

12. Coordination and assistance procedures. The commissioner shall establish procedures to assist the public and applicants and coordinate processing for all environmental permits issued by the department. These procedures must, to the extent practicable, ensure:

A. Availability to the public of necessary information concerning these environmental permits; [1989, c. 890, Pt. A, §18 (NEW); 1989, c. 890, Pt. A, §40 (AFF).]

B. Assistance to applicants in obtaining environmental permits from the department; and [1989, c. 890, Pt. A, §18 (NEW); 1989, c. 890, Pt. A, §40 (AFF).]

C. That the public understands the permitting process and all the procedures of the department including those of the board. Any written material must be in clear, concise language. [1989, c. 890, Pt. A, §18 (NEW); 1989, c. 890, Pt. A, §40 (AFF).]

[ 1989, c. 890, Pt. A, §18 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

13. Agricultural impacts. The commissioner shall notify and regularly inform the Commissioner of Agriculture, Conservation and Forestry on proposed legislation or rules that may affect agricultural activity.

[ 1991, c. 66, Pt. A, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

14. Environmental priorities report.

[ 2003, c. 245, §4 (RP) .]

15. Technical services. The commissioner shall establish a technical services unit within the department to assist any person involved in a real estate transaction in determining whether real property that is the subject of the transaction has been the site of a discharge, release or threatened release of a hazardous substance, hazardous waste, hazardous matter, special waste, pollutant or contaminant, including petroleum products or by-products.

The commissioner may also assist in or supervise the development and implementation of reasonable and necessary response actions. Assistance may include review of agency records and files, review and approval of a requester's investigation plans, site assessments and reports, voluntary response action plans and implementation of those plans.

The person requesting assistance under this subsection shall pay the department an initial nonrefundable fee of up to $500 to be determined by the Commissioner. The person shall also pay the department for its actual direct and indirect costs of providing assistance, which must be determined by the commissioner but which must not on an hourly basis exceed $50 per hour per person. Money received by the department for assistance under this subsection must be deposited in the Uncontrolled Sites Fund.

[ 1993, c. 355, §3 (NEW) .]

16. Receipt of funds. Through the Department of Administrative and Financial Services, the commissioner may establish accounts as necessary for the administration of funds held temporarily by the department and restricted to specific purposes by court order or otherwise, such as escrow funds, funds from court decrees and intervenor fees. The State Budget Officer may provide for allotment of the funds as requested. Funds received must be deposited with the Treasurer of State to the credit of the appropriate account and be invested, as provided by law, with interest credited to the account.

[ 1993, c. 735, §1 (NEW) .]

17. Serve as a director of Clean Government Initiative. The commissioner shall serve as a director, along with the Commissioner of Administrative and Financial Services, of the Clean Government Initiative established in section 343-H.

[ 2001, c. 333, §4 (NEW) .]

SECTION HISTORY

1971, c. 618, §8 (NEW). 1977, c. 564, §134 (AMD). 1977, c. 596, §1 (AMD). 1981, c. 526, §1 (AMD). 1983, c. 483, §§1-3 (AMD). 1983, c. 536, (AMD). 1983, c. 566, §2 (AMD). 1983, c. 743, §2 (AMD). 1983, c. 796, §15 (AMD). 1985, c. 746, §§4-6 (AMD). 1985, c. 785, §B177 (AMD). 1985, c. 819, §§B6,7 (AMD). 1987, c. 205, (AMD). 1987, c. 419, §3 (AMD). 1987, c. 787, §4 (AMD). 1987, c. 816, §Z4 (AMD). 1989, c. 836, §3 (AMD). 1989, c. 869, §A2 (AMD). 1989, c. 890, §§A14-18 (AMD). 1989, c. 890, §§B1,B2 (AMD). 1989, c. 890, Pt. A, §40 (AFF). 1991, c. 66, §§A1-3 (AMD). 1991, c. 499, §9 (AMD). 1991, c. 499, §26 (AFF). 1991, c. 520, §1 (AMD). 1991, c. 804, §§A2,C2 (AMD). RR 1993, c. 2, §37 (COR). 1993, c. 355, §3 (AMD). 1993, c. 735, §1 (AMD). 1995, c. 560, §§E3,4 (AMD). 1997, c. 296, §10 (AMD). 1999, c. 127, §A53 (AMD). 1999, c. 784, §8 (AMD). 2001, c. 333, §4 (AMD). 2003, c. 245, §§3,4 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 568, §7 (AMD). 2009, c. 579, Pt. B, §5 (AMD). 2009, c. 579, Pt. B, §13 (AFF). 2011, c. 304, Pt. H, §§15-17 (AMD). 2011, c. 538, §§2, 3 (AMD). 2011, c. 657, Pt. W, §6 (REV).



38 §342-A. Operations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §Z5 (NEW). 1989, c. 546, §4 (AMD). 1991, c. 499, §26 (AFF). 1991, c. 499, §10 (RP).



38 §342-B. Liability of fiduciaries and lenders

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. The following must be considered in determining whether a secured lender is "acting diligently to sell or otherwise divest" or as "evidence of diligent efforts to sell or divest:"

(1) Use of the property during the period;

(2) Market conditions;

(3) Marketability of the site; or

(4) Legal constraints on the sale or divestment.

If the lender holds the property for longer than the 5-year period but meets the conditions in subsection 4, paragraph C, subparagraph (4) and the requirements enumerated in this paragraph, then liability is not imposed on the lender. [1993, c. 355, §4 (NEW).]

B. "Assets of the estate or trust" means assets of the estate or trust of which the site is a part; assets that subsequent to knowledge of the release are placed by the fiduciary or the grantor in an estate or trust over which the fiduciary has control if the grantor is or was an owner or operator of the release site at the time of the transfer; and assets that are transferred by the fiduciary upon or subsequent to knowledge of the release for less than full and fair consideration, to the extent of the amount that the fair market value exceeded the consideration received by the estate or trust. [1993, c. 355, §4 (NEW).]

C. "Participates in management" means, while the borrower is in possession of the facility, executing decision-making control over the borrower's management of oil or hazardous materials or exercising control over substantially all of the operational aspects of the borrower's enterprise, but does not include the following:

(1) Conducting or requiring site assessments of the property;

(2) Engaging in periodic or regular monitoring of the business;

(3) Financing conditioned on compliance with environmental laws;

(4) Providing general business or financial advice, excluding management of hazardous materials and oil;

(5) Providing general advice with respect to site management;

(6) Policing the security interest or loan;

(7) Engaging in work-out activities prior to foreclosure; or

(8) Participating in foreclosure proceedings. [1993, c. 355, §4 (NEW).]

[ 1993, c. 355, §4 (NEW) .]

2. Exemption from liability. Subject to the provisions of this section, a person may not be deemed a responsible party and that person is not subject to department orders or other enforcement proceedings, liable or otherwise responsible under sections 568; 570; 1304, subsection 12; 1318-A; 1319-J; 1361 to 1367; and 1371 for discharges, releases or threats of releases of a hazardous substance, hazardous waste, hazardous matter, special waste, pollutant or contaminant or a petroleum product or by-product if that person is:

A. A fiduciary, as defined in section 1362, subsection 1-D, but that exclusion does not apply to an estate or trust of which the site is a part; or [1993, c. 355, §4 (NEW).]

B. A lender, as defined in section 1362, subsection 1-B, who, without participating in management of a site, holds indicia of ownership primarily to protect a security interest in the site. [1993, c. 355, §4 (NEW).]

[ 1993, c. 355, §4 (NEW) .]

3. Exclusion from exemption for fiduciaries. The exemption from liability provided by subsection 2 does not apply if:

A. The fiduciary causes, contributes to or exacerbates the discharge, release or threat of release; or [1993, c. 355, §4 (NEW).]

B. After acquiring title to or commencing control or management of the site, the fiduciary does not:

(1) Notify the department within a reasonable time after obtaining knowledge of a release or threat of release;

(2) Provide reasonable access to the site to the department and its authorized representatives so that necessary response actions may be conducted; and

(3) Undertake reasonable steps to control access and prevent imminent threats to public health and the environment. [1993, c. 355, §4 (NEW).]

[ 1993, c. 355, §4 (NEW) .]

4. Exclusion from exemption for lenders. The exemption from liability for lenders provided in subsection 2 does not apply if:

A. The secured lender causes, contributes to or exacerbates the discharge, release or threat of release; [1993, c. 355, §4 (NEW).]

B. The secured lender participates in management of the site prior to acquiring ownership of the site; or [1993, c. 355, §4 (NEW).]

C. After acquiring ownership of the site and upon obtaining knowledge of a release or threat of release, the secured lender does not:

(1) Notify the department within a reasonable time after obtaining knowledge of a release or threat of release;

(2) Provide reasonable access to the department and its authorized representatives so that necessary response actions may be conducted;

(3) Undertake reasonable steps to control access and prevent imminent threats to public health and the environment; and

(4) Act diligently to sell or otherwise divest the property within a limited time period of up to 5 years from the earlier of the lender's possession or ownership. There is a rebuttable presumption that the 2nd lender is acting diligently to sell or otherwise divest the property during the first 18 months after taking possession. The secured lender must demonstrate by a preponderance of the evidence diligent efforts to sell or divest the property during the next 42 months. [1993, c. 355, §4 (NEW).]

When a lender has ownership or possession of a site pursuant to a security interest in the site, the term "owner" or "operator" means a person who owned or operated the site immediately prior to that secured lender obtaining ownership or possession of the site.

[ 1993, c. 355, §4 (NEW) .]

4-A. Exemption from liability for discharges during approved site investigation work. Notwithstanding subsection 3, paragraph A and subsection 4, paragraph A, a fiduciary or lender is exempt from liability under subsection 2 if the fiduciary or lender causes, contributes to or exacerbates a discharge, release or threat of release while undertaking investigations in accordance with a voluntary response action plan approved by the commissioner under section 343-E.

[ 2011, c. 206, §4 (NEW) .]

5. Relationship to ground water fund claims. The exemption provided in subsection 2, paragraph B from liability under section 570 does not exempt lenders who apply to the Maine Ground and Surface Waters Clean-up and Response Fund for coverage pursuant to section 568-A from the obligation to pay the full amount of deductible determined by the commissioner.

[ 2015, c. 319, §8 (AMD) .]

6. Exempt person as party. Notwithstanding the exemption from liability provided by this section, a fiduciary may be named as a party in an administrative enforcement proceeding or civil action brought by the State pursuant to this Title for purposes of requiring the submission of information or documents relating to an uncontrolled hazardous substance site, for purposes of proceeding against the assets of the estate or trust for reimbursement, fines or penalties or for purposes of compelling the expenditure of assets of the estate or trust by the fiduciary to abate, clean up or mitigate threats or hazards posed by a discharge or release, or to comply with state environmental laws and regulations or the terms of a department order of enforcement proceeding. This subsection does not require the fiduciary to expend its own funds or to make the fiduciary personally liable for compliance pursuant to an order or enforcement proceeding except as provided in section 568, subsection 4, paragraph B or section 1365, subsection 6.

[ RR 1993, c. 1, §111 (COR) .]

SECTION HISTORY

RR 1993, c. 1, §111 (COR). 1993, c. 355, §4 (NEW). 2011, c. 206, §4 (AMD). 2015, c. 319, §8 (AMD).



38 §343. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 300, §9 (NEW). 1977, c. 694, §§751,752 (AMD). 1983, c. 566, §3 (RP).



38 §343-A. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 566, §4 (NEW). 1989, c. 890, §§A19,40 (RP).



38 §343-B. Preapplication and presubmission meetings

At the request of a potential applicant or when required by rule, the department shall hold a preapplication meeting to identify the issues, types of information and documentation necessary for the department to properly assess a specific project. For any application that has had a preapplication meeting, the department shall also hold a presubmission meeting to review the application prior to the application being filed by the applicant unless the department determines that the presubmission meeting is unnecessary based upon the complexity of the application, status of development of the application or other factors and the applicant agrees not to hold a presubmission meeting. [2005, c. 330, §4 (AMD).]

The board may adopt rules that identify classes of applications that require an applicant to attend a preapplication and presubmission meeting held by the department prior to submitting the application. [1991, c. 804, Pt. B, §1 (NEW); 1991, c. 804, Pt. B, §7 (AFF).]

SECTION HISTORY

1991, c. 804, §B1 (NEW). 1991, c. 804, §B7 (AFF). 2005, c. 330, §4 (AMD).



38 §343-C. Technical and Environmental Assistance Program

The Technical and Environmental Assistance Program, referred to in this section as the "program," is administered by the Office of Pollution Prevention. Participation in the program by any person is voluntary. The department may not require any person to participate in the program. [1991, c. 804, Pt. C, §3 (NEW).]

1. Program components. The program must:

A. Provide for the development, collection and coordination of information concerning compliance methods and technologies; [1991, c. 804, Pt. C, §3 (NEW).]

B. Provide for the encouragement of lawful cooperation among persons engaged in activities regulated by the department; [1991, c. 804, Pt. C, §3 (NEW).]

C. Provide assistance with pollution prevention and accidental release detection and prevention; [1991, c. 804, Pt. C, §3 (NEW).]

D. Ensure that a person engaging in an activity that is subject to regulation by the department is informed of that person's rights and obligations under environmental programs administered by the department, and assist persons in determining the applicable permitting and programmatic requirements of the department; and [1991, c. 804, Pt. C, §3 (NEW).]

E. Develop procedures to consider requests from regulated persons to modify work practice or technological compliance methods or the milestones for implementing those methods. [1991, c. 804, Pt. C, §3 (NEW).]

Any instance of noncompliance identified as a result of a person requesting assistance through the program must be corrected by that person. The commissioner is not required to initiate a formal enforcement action against a person found to be in noncompliance as a result of a request for assistance through the program. The commissioner, in cooperation with the Attorney General and in conformity with federal requirements, shall develop a written enforcement policy for responding to violations identified as a result of a small business requesting assistance through the program. The policy must outline conditions under which the department will forego civil penalties when the violation is not a recurrence of a violation for which a prior formal or informal enforcement response has been taken, the violation was inadvertent and did not result in significant environmental harm or risk to human health and the business acts promptly and responsibly to correct the violation.

[ 1995, c. 234, §1 (AMD) .]

2. Other duties. In administering the program, the Office of Pollution Prevention shall:

A. Operate a telephone hotline to enhance accessibility of the program; and [2013, c. 300, §7 (AMD).]

B. [2013, c. 300, §8 (RP).]

C. Periodically review the program with trade associations, municipal organizations and regulated persons. [1991, c. 804, Pt. C, §3 (NEW).]

[ 2013, c. 300, §§7, 8 (AMD) .]

3. Staffing. The commissioner shall establish adequate staffing to effectively carry out the duties of the Technical and Environmental Assistance Program.

[ 1993, c. 500, §1 (NEW); 1993, c. 500, §5 (AFF) .]

SECTION HISTORY

1991, c. 804, §C3 (NEW). 1993, c. 500, §1 (AMD). 1993, c. 500, §5 (AFF). 1995, c. 234, §1 (AMD). 2013, c. 300, §§7, 8 (AMD).



38 §343-D. Pollution Prevention and Small Business Assistance Advisory Panel

The Pollution Prevention and Small Business Assistance Advisory Panel, established by Title 5, section 12004-I, subsection 22-B and referred to in this section as "the panel," serves as a review body to assess the progress in the reduction of toxic chemicals and implementation of the provisions of chapter 27, the Office of Pollution Prevention and the Technical and Environmental Assistance Program and may render advisory opinions to the commissioner on the effectiveness of each. [2011, c. 206, §6 (AMD); 2011, c. 206, §37 (AFF).]

1. Appointment; composition. The panel consists of 16 voting members.

A. The Governor shall appoint 2 representatives from the business community, 2 elected or appointed municipal officials who are not owners or representatives of owners of small business stationary sources, 2 representatives of organized labor and 2 representatives from the department. [2011, c. 206, §6 (AMD); 2011, c. 206, §37 (AFF).]

B. The President of the Senate shall appoint one member from a public health organization, one member from an environmental organization and one public member who is an owner or represents an owner of a small business stationary source. [1993, c. 500, §2 (AMD); 1993, c. 500, §5 (AFF).]

C. The Speaker of the House of Representatives shall appoint one member from a public health organization, one member from an environmental organization and one public member who is an owner or represents an owner of a small business stationary source. [1993, c. 500, §2 (AMD); 1993, c. 500, §5 (AFF).]

D. [2011, c. 206, §37 (AFF); 2011, c. 206, §6 (RP).]

E. The Senate Minority Leader and the House Minority Leader shall each appoint one member who is an owner or represents an owner of a small business stationary source. [1993, c. 500, §2 (NEW); 1993, c. 500, §5 (AFF).]

F. [2011, c. 206, §37 (AFF); 2011, c. 206, §6 (RP).]

The Commissioner of Labor and the Director of the Maine Emergency Management Agency serve as ex officio members and do not vote on panel matters.

As used in this subsection, unless the context otherwise indicates, a "small business stationary source" means a source that meets the eligibility requirements of 42 United States Code Annotated, Section 7661f.

[ 2011, c. 206, §6 (AMD); 2011, c. 206, §37 (AFF) .]

2. Terms. Except for the commissioner, who serves a term coincident with that person's appointment as the commissioner, all members are appointed for staggered terms of 4 years. A vacancy must be filled by the same appointing authority that made the original appointment. There is no limit on the number of terms an individual may serve.

[ 2011, c. 206, §6 (AMD); 2011, c. 206, §37 (AFF) .]

3. Compensation.

[ 2011, c. 206, §37 (AFF); 2011, c. 206, §6 (RP) .]

4. Quorum; actions. A quorum is a majority of the voting members of the panel. An affirmative vote of the majority of the members present at a meeting is required for any action. Action may not be considered unless a quorum is present.

[ 2011, c. 206, §6 (AMD); 2011, c. 206, §37 (AFF) .]

5. Chair. The Governor shall appoint one member to serve as chair.

[ 1991, c. 804, Pt. C, §3 (NEW); 1991, c. 804, Pt. C, §5 (AFF) .]

6. Meetings. The panel shall meet at least 4 times per year and at any time at the call of the chair or upon written request to the chair by 4 of the voting members.

[ 2011, c. 206, §6 (AMD); 2011, c. 206, §37 (AFF) .]

7. Staff support. The commissioner shall provide the panel with staff support.

[ 2011, c. 206, §6 (AMD); 2011, c. 206, §37 (AFF) .]

8. Duties; powers. The panel may review and may render advisory opinions to the commissioner on the operation and effectiveness of the following:

A. [2009, c. 579, Pt. B, §13 (AFF); 2009, c. 579, Pt. B, §7 (RP).]

A-1. The reduction of toxic chemicals pursuant to chapter 27; [2009, c. 579, Pt. B, §7 (NEW); 2009, c. 579, Pt. B, §13 (AFF).]

B. The Technical and Environmental Assistance Program established under section 343-B. In reviewing that program, the panel may:

(1) Review information developed or distributed by the Technical and Environmental Assistance Program to ensure that the information is understandable to the general public; and

(2) Prepare periodic reports to the Governor on the compliance status of the Technical and Environmental Assistance Program. The reports must be forwarded to the federal Environmental Protection Agency complying with the requirements of the federal Paperwork Reduction Act of 1980, Public Law 96-511, as amended; the federal Regulatory Flexibility Act, 5 United States Code, Sections 601 to 612; and the federal Equal Access to Justice Act, Public Law 96-481, as amended; and [2011, c. 206, §6 (AMD); 2011, c. 206, §37 (AFF).]

C. The Office of Pollution Prevention established under section 342, subsection 4, paragraph B. [1991, c. 804, Pt. C, §3 (NEW); 1991, c. 804, Pt. C, §5 (AFF).]

In conducting its review under paragraphs A-1 to C, the panel may submit recommendations for statutory changes to the joint standing committee of the Legislature having jurisdiction over energy and natural resources matters.

[ 2011, c. 206, §6 (AMD); 2011, c. 206, §37 (AFF) .]

SECTION HISTORY

1991, c. 804, §C3 (NEW). 1991, c. 804, §C5 (AFF). 1993, c. 500, §2 (AMD). 1993, c. 500, §5 (AFF). 1995, c. 465, §A11 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 656, §A18 (AMD). 2009, c. 121, §2 (AMD). 2009, c. 579, Pt. B, §§6, 7 (AMD). 2009, c. 579, Pt. B, §13 (AFF). 2011, c. 206, §§5, 6 (AMD). 2011, c. 206, §37 (AFF).



38 §343-E. Voluntary response action program

1. Liability protection for complete cleanup. Subject to the provisions of this section, a person may not be deemed a responsible party and that person is not subject to department orders or other enforcement proceedings or otherwise responsible under sections 568; 570; 1304, subsection 12; 1318-A; 1319-J; 1361 to 1367 or 1371 for, or as a result of, a discharge, release or threatened release of a hazardous substance, hazardous waste, hazardous matter, special waste, pollutant or contaminant, including petroleum products or by-products, if the person investigates the discharge, release or threatened release and undertakes and completes response actions to remove or remedy all known discharges, releases and threatened releases at an identified area of real property in accordance with a voluntary response action plan approved by the commissioner.

[ 1993, c. 355, §5 (NEW) .]

2. Liability protection for partial cleanup. The commissioner may approve a voluntary response action plan submitted under this section that does not require removal or remedy of all discharges, releases and threatened releases at an identified area of real property conditioned upon any or all of the terms identified in subsection 3 and based on consideration of the following:

A. If reuse or development of the property is proposed, the voluntary response action plan provides for all response actions required to carry out the proposed reuse or development in a manner that protects public health and the environment; [1993, c. 355, §5 (NEW).]

B. The response actions and the activities associated with any reuse or development proposed for the property will not cause, contribute or exacerbate discharges, releases or threatened releases that are not required to be removed or remedied under the voluntary response action plan and will not interfere with or substantially increase the cost of response actions to address the remaining discharges, releases or threatened releases; and [1993, c. 355, §5 (NEW).]

C. The owner of the property that is the subject of the partial voluntary response action plan agrees to cooperate with the commissioner, the requestor or the commissioner's authorized representatives to avoid any action that interferes with the response actions. [1993, c. 355, §5 (NEW).]

[ 1993, c. 355, §5 (NEW) .]

3. Conditions for protection. The commissioner may condition the protection from liability provided by this section on the requestor's agreement to any or all of the following terms that the commissioner may determine to be necessary:

A. To provide access to the property to the commissioner and the commissioner's authorized representatives; [1993, c. 355, §5 (NEW).]

B. To allow the commissioner or the commissioner's authorized representatives to undertake activities at the property including placement of borings, wells, equipment, and structures on the property; and [1993, c. 355, §5 (NEW).]

C. To the extent the requestor has title to the property, to grant easements or other interests in the property to the department for any of the purposes provided in paragraph A or B. An agreement under this subsection must apply to and be binding upon the successors and assigns of the owner. To the extent the requestor has title to the property, the requestor shall record the agreement or a memorandum approved by the commissioner that summarizes the agreement in the registry of deeds for the county where the property is located. [1993, c. 355, §5 (NEW).]

[ 1993, c. 355, §5 (NEW) .]

4. Investigation report. A voluntary response action plan submitted for approval of the commissioner must include an investigation report prepared by an appropriate professional that identifies and describes the nature and extent of the discharges, releases and threatened releases at the identified area of real property, methods of investigation, the analytical results and the professional's evaluation of this information.

[ 1993, c. 355, §5 (NEW) .]

5. Approval of plan. When the commissioner approves a voluntary response action plan pursuant to subsection 1 or 2, the commissioner shall include in the approval a no-action assurance pursuant to subsection 9, acknowledging that so long as the plan is implemented pursuant to its terms and with the exercise of due care, the person submitting the plan and those persons identified in subsection 6 will receive the protection from liability provided under this section. Upon completion of the voluntary response action plan, the parties implementing the voluntary response action plan shall notify the commissioner who shall issue a certificate of completion upon demonstration by the parties that the response action is complete. In addition, a person who has submitted and received department approval of a voluntary response action plan and is implementing or has implemented that plan pursuant to its terms is not liable for claims for contribution regarding the site.

[ 1993, c. 355, §5 (NEW) .]

6. Additional persons protected from liability. In addition to the person who undertakes and completes a voluntary response action pursuant to an approved voluntary response action plan, the liability protection provided by this section applies to the following persons:

A. An owner or operator who is a responsible party or who is subject to department orders or other enforcement proceedings or otherwise responsible under sections 568; 570; 1304, subsection 12; 1318-A; 1319-J; 1361 to 1367 and 1371 for a discharge, release or threat of release and who undertakes and completes a voluntary response action plan that fully remediates all known discharges, releases or threatened releases. The liability protection is limited to protection from further clean-up requirements and does not include protection from liability for penalties, fines or natural resource damages, to the extent applicable, unless a no-action assurance issued pursuant to subsection 9 so provides; [1993, c. 355, §5 (NEW).]

B. A person providing financing to the person who undertakes and completes the response actions or who acquires or develops the identified property; [1993, c. 355, §5 (NEW).]

C. A lender or fiduciary as defined in section 1362 who arranges for the undertaking and completion of response actions; [1993, c. 355, §5 (NEW).]

D. A person who seeks to acquire or develop the identified property and who arranges for the undertaking and completion of response actions; [1993, c. 355, §5 (NEW).]

E. A successor or assign of a person to whom the liability protection applies; and [1993, c. 355, §5 (NEW).]

F. A person acting in compliance with a voluntary response action program approved by the commissioner who, while implementing the voluntary response action plan and exercising due care in implementation, causes, contributes or exacerbates a discharge or release, provided that the discharge or release is removed or remediated to the satisfaction of the commissioner. [1993, c. 355, §5 (NEW).]

[ 1993, c. 355, §5 (NEW) .]

7. Persons ineligible for protection from liability. The protection from liability provided by this section does not apply to:

A. A person who causes, contributes or exacerbates a discharge, release or threatened release that was not remedied under an approved voluntary response action plan; [1993, c. 355, §5 (NEW).]

B. For partial voluntary response action plans that do not require removal or remediation of all known releases, a person who was responsible under sections 568; 570; 1304, subsection 12; 1318-A; 1319-J; 1361 to 1367 and 1371 for a discharge, release or threatened release; or [1993, c. 355, §5 (NEW).]

C. A person who obtains approval of a voluntary response action plan for purposes of this section by fraud or intentional misrepresentation, or by knowingly failing to disclose material information, or a successor or assign of the person who obtained approval if that successor or assign had knowledge that the approval was obtained by fraud or intentional misrepresentation or by knowingly failing to disclose material information. [1993, c. 355, §5 (NEW).]

[ 1993, c. 355, §5 (NEW) .]

8. Effect of protection from liability. This section does not affect the authority of the commissioner to exercise the powers or duties under law with respect to a discharge, release or threatened release, or the right of the commissioner or any other person to seek relief available, against a party who is not subject to the liability protection provided under this section.

[ 1993, c. 355, §5 (NEW) .]

9. No-action assurance. The commissioner shall issue a written determination or enter into an agreement pursuant to subsections 1 or 2 to take no action under sections 568; 570; 1304, subsection 12; 1318-A; 1319-J; 1361 to 1367 and 1371 against a person afforded protection for undertaking a voluntary response action plan pursuant to subsection 6 when the commissioner approves a voluntary response action plan pursuant to subsections 1 and 2. For partial voluntary response action plans approved under subsection 2, the commissioner's written determination or agreement to take no action may be limited to the matters addressed by the terms of the voluntary response action plan.

A. A determination issued or agreement entered into under this subsection may be conditioned upon those terms identified in subsection 3 and upon any other reasonable conditions determined necessary by the commissioner. [1993, c. 355, §5 (NEW).]

B. A determination issued or agreement entered into under this subsection may extend to the successors and assigns of the person to whom it originally applies if the successors and assigns are bound by the conditions in the determination or agreements. [1993, c. 355, §5 (NEW).]

C. Issuance of a determination or execution of an agreement under this subsection does not affect the authority of the commissioner to expend funds, to take response action with respect to the discharge or release subject to the determination or agreement, or to take administrative or judicial action with respect to persons not bound by the determination or agreement. [1993, c. 355, §5 (NEW).]

[ 1993, c. 355, §5 (NEW) .]

SECTION HISTORY

1993, c. 355, §5 (NEW).



38 §343-F. Reporting and disclosure requirements

An environmental professional who obtains analytical information indicating a discharge or release of a hazardous substance, hazardous waste, hazardous matter, special waste, pollutant or contaminant, including petroleum products or by-products at a site, at levels that, in that professional's best professional judgment, require removal or remedial action to prevent significant threats to public health or the environment shall advise that professional's client of that information. [1993, c. 355, §5 (NEW).]

If the client of the environmental professional is not the owner or operator of the site, the client shall disclose the analytical information to the owner or operator of the site. Upon receipt of that information, the owner or operator shall submit this information to the commissioner within a reasonable time period unless the time period is otherwise prescribed by law. This section does not affect the legal protections afforded to confidential business information or other privileges, if any, that may be applicable. If the client makes a disclosure and the owner or operator does not submit this information to the commissioner, the client and the environmental professional may not be held liable for the owner's or the operator's failure to disclose. [1993, c. 355, §5 (NEW).]

An applicant or permit holder who directly or indirectly retains an environmental professional for the purpose of providing information to the department shall disclose to the department if the environmental professional has a direct or indirect financial interest in the applicant, the permit holder or the property or activity that is the subject of the permit. [2007, c. 399, §8 (NEW).]

SECTION HISTORY

1993, c. 355, §5 (NEW). 2007, c. 399, §8 (AMD).



38 §343-G. Environmental management systems (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 562, §1 (NEW). MRSA T.38 ., §343G/4 (AMD).



38 §343-H. Clean Government Initiative

1. Initiative established; directors. The Clean Government Initiative, referred to in this section as the "initiative," is established to assist state agencies and state-supported institutions of higher learning in meeting applicable environmental compliance requirements and to incorporate environmentally sustainable practices into all state government functions. The initiative is jointly directed by the commissioner, the Commissioner of Administrative and Financial Services, the Chancellor of the University of Maine System or the chancellor's designee and the President of the Maine Community College System or the president's designee, referred to in this section as the "directors."

[ 2001, c. 695, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

1-A. State-supported institution of higher learning. For purposes of this section, "state-supported institution of higher learning" means the University of Maine System, the Maine Maritime Academy and the Maine Community College System.

[ 2001, c. 695, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Duties; responsibilities. The directors of the initiative shall:

A. Establish a coordinated state government environmental plan to ensure that:

(1) All agencies and state-supported institutions of higher learning comply with state and federal environmental laws; and

(2) Environmentally sustainable practices are incorporated into state government planning, operations and regulatory functions; [2001, c. 695, §1 (AMD).]

B. Establish metrics to measure and assess the environmental compliance and performance of state agencies and state-supported institutions of higher learning. In developing those metrics, the directors shall seek to achieve continuous improvement in environmental compliance and performance of all state agencies through:

(1) Pollution prevention;

(2) Improvements in energy efficiency, including facility siting, design, construction and management; and

(3) Procurement of environmentally friendly commodities and services, as assessed on a life cycle basis, including technically comparable, cost-effective and reasonably available alternatives to products that may release dioxin or mercury to the environment, recycling of waste products and enhanced fleet efficiency; [2001, c. 695, §1 (AMD).]

C. Advise and assist state agencies and state-supported institutions of higher learning in developing environmental compliance audits and plans and in implementing those plans; [2001, c. 695, §1 (AMD).]

D. Advise the Governor and the Legislature in the formulation of policies for the effective achievement of initiative goals; and [2001, c. 333, §5 (NEW).]

E. Ensure that the capital master plan established under Title 5, section 299 is implemented in a manner consistent with the initiative. [2001, c. 333, §5 (NEW).]

[ 2001, c. 695, §1 (AMD) .]

3. Responsibilities of state agencies and state-supported institutions of higher learning. State agencies and state-supported institutions of higher learning shall cooperate with the directors in implementing the initiative and shall provide staff assistance and technical support upon request. In addition, each state agency and state-supported institution of higher learning shall:

A. Complete or demonstrate completion of an audit of its facilities to determine compliance with applicable state and federal environmental laws; [2001, c. 333, §5 (NEW).]

B. [2009, c. 121, §3 (RP).]

C. Appoint an employee in the agency or state-supported institution of higher learning to be responsible for ensuring the development and implementation of agency activities under the initiative; and [2001, c. 695, §1 (AMD).]

D. Establish standards for leasing or building state facilities consistent with the initiative. [2001, c. 333, §5 (NEW).]

Each agency and state-supported institution of higher learning shall fund costs associated with implementing this initiative from within existing budgeted resources.

[ 2009, c. 121, §3 (AMD) .]

4. Reporting.

[ 2015, c. 124, §1 (RP) .]

SECTION HISTORY

2001, c. 333, §5 (NEW). 2001, c. 695, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 551, §4 (AMD). 2009, c. 121, §§3, 4 (AMD). 2015, c. 124, §1 (AMD).



38 §343-I. Smart Tracks for Exceptional Performers and Upward Performers Program

The Smart Tracks for Exceptional Performers and Upward Performers Program, known as "the STEP-UP Program" and referred to in this section as "the program," is established within the department and administered by the commissioner. In cooperation with program participants, the department shall establish guidelines for the program. The department shall create a contractual relationship between the commissioner and state organizations and businesses to achieve sustainability objectives, including energy and natural resources conservation. For the purposes of the program, "sustainability" means meeting the needs of the present without compromising the ability of future generations to meet their needs. The program must include a variety of sustainability tracks and goals and must be publicized at local and state levels. Beginning January 2006 and biennially thereafter, the department shall report to the joint standing committee of the Legislature having jurisdiction over natural resources matters on the status of the program, progress toward meeting goals and recommended changes to improve the program. [2005, c. 90, §1 (NEW).]

SECTION HISTORY

2005, c. 90, §1 (NEW).



38 §344. Processing of applications

1. Acceptance and notification. The commissioner shall notify the applicant in writing of the official date on which the application was accepted as complete for processing or the reasons the application was not accepted. If a written notice of acceptance or nonacceptance is not mailed to the applicant within 15 working days of receipt of the application, the application is deemed to be accepted as complete for processing on the 15th working day after receipt by the department. If the application is not accepted, the commissioner shall return the application to the applicant with the reasons for nonacceptance specified in writing. Any applicant whose application has not been accepted by the commissioner shall attend a presubmission meeting with the department before resubmitting that application. The commissioner shall notify the board of all applications accepted as complete.

An application is acceptable as complete for processing if the application is properly filled out and information is provided for each of the items included on the form. Acceptance of an application as complete for review does not constitute a determination by the department on the sufficiency of that information and does not preclude the department from requesting additional information during processing.

The commissioner shall require the applicant to provide notice to the public for each application for a permit or license accepted. The commissioner shall solicit comments from the public for each application in a manner prescribed by the board in the rules.

A. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. A, §20 (RP).]

B. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. A, §20 (RP).]

All correspondence notifying an applicant of denial of an application by the board or commissioner must be by certified mail, return receipt requested.

[ 1991, c. 804, Pt. B, §2 (AMD); 1991, c. 804, Pt. B, §7 (AFF) .]

1-A. Governing rules. An application for a permit, license or approval is processed under the substantive rules in effect on the date the application or request for approval is determined to be complete for processing. Notwithstanding Title 1, section 302, after the Administrator of the United States Environmental Protection Agency ceases issuing permits for discharges of pollutants to waters of this State pursuant to the administrator's authority under Section 402 (c)(1) of the Federal Water Pollution Control Act, as amended, any waste discharge license issued or modified by the State pursuant to its authority to grant permits under the Federal Water Pollution Control Act must comply with State statutory or regulatory requirements that take effect prior to final issuance of that license.

[ 1997, c. 794, Pt. A, §4 (AMD) .]

2. Delegation.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. A, §21 (RP) .]

2-A. Processing time limits, decisions and appeals. After the commissioner accepts an application for processing, the commissioner may approve, approve with conditions, disapprove or refer the application as follows.

A. Except as otherwise provided in this paragraph, the commissioner shall decide as expeditiously as possible if an application meets 3 of the 4 criteria set forth in section 341-D, subsection 2 and shall request that the board assume jurisdiction of that application. If an interested person requests that the commissioner refer an application to the board and the commissioner determines that the criteria are not met, the commissioner shall notify the board of that request. If at any subsequent time during the review of an application the commissioner decides that the application falls under section 341-D, subsection 2, the commissioner shall request that the board assume jurisdiction of the application.

(1) The commissioner may not request the board to assume jurisdiction of an application for any permit or other approval required for an expedited wind energy development, as defined in Title 35-A, section 3451, subsection 4, a certification pursuant to Title 35-A, section 3456 or a general permit pursuant to section 480-HH or section 636-A. Except as provided in subparagraph (2), the commissioner shall issue a decision on an application for an expedited wind energy development, an offshore wind power project or a hydropower project, as defined in section 632, subsection 3, that uses tidal action as a source of electrical or mechanical power within 185 days of the date on which the department accepts the application as complete pursuant to this section or within 270 days of the department's acceptance of the application if the commissioner holds a hearing on the application pursuant to section 345-A, subsection 1-A.

(2) The expedited review periods of 185 days and 270 days specified in subparagraph (1) do not apply to the associated facilities, as defined in Title 35-A, section 3451, subsection 1, of the development if the commissioner determines that an expedited review time is unreasonable due to the size, location, potential impacts, multiple agency jurisdiction or complexity of that portion of the development. If an expedited review period does not apply, a review period specified pursuant to section 344-B applies.

The commissioner may stop the processing time with the consent of the applicant for a period of time agreeable to the commissioner and the applicant. [2011, c. 304, Pt. H, §18 (AMD).]

B. The commissioner shall decide whether an application meets the permit by rule provisions under subsection 7 within 20 working days after notifying the applicant of acceptance of the application. [1989, c. 890, Pt. A, §22 (NEW); 1989, c. 890, Pt. A, §40 (AFF).]

C. For those applications that do not fall under the permit by rule provisions of subsection 7, the commissioner shall decide upon the application pursuant to the provisions of section 344-B. [1991, c. 804, Pt. B, §3 (AMD); 1991, c. 804, Pt. B, §7 (AFF).]

D. For an application for a permit for a grid-scale wind energy development, as defined in Title 35-A, section 3451, subsection 6, the following procedures apply.

(1) The commissioner shall accept public comment on an application during the course of processing the application. The commissioner shall set a deadline for receiving public comments.

(2) The commissioner may not issue the final decision until 10 business days after the close of the public comment period. The commissioner's final decision must include responses to the public comments. [2015, c. 264, §1 (RPR).]

Any person aggrieved by a final license or permit decision of the commissioner may appeal that decision to the board. The filing of an appeal with the board is not a prerequisite for the filing of a judicial appeal.

[ 2015, c. 264, §1 (AMD) .]

2-B. Conflict with federal requirements. The commissioner may waive the time requirements of this section for those activities which require a federal permit or license when those provisions are inconsistent with federal law.

[ 1989, c. 890, Pt. A, §22 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

3. Time limits for processing applications.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. A, §23 (RP) .]

4. Exceptions.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. A, §24 (RP) .]

4-A. Draft decisions and commissioner recommendations. Draft permits and licenses and commissioner recommendations are subject to the following provisions.

A. For those applications to be decided by the commissioner that do not fall under the permit by rule provisions of subsection 7, the commissioner shall, if requested by the applicant or any interested party, issue a draft permit or license and shall give reasonable notice to the applicant and to any other person who has notified the commissioner of an interest in the application before the commissioner takes final action on the application. The draft permit or license must be made available to the applicant and to all interested persons at the Augusta and appropriate regional offices of the department at least 5 working days before the commissioner takes final action on the application. [1989, c. 890, Pt. A, §25 (NEW); 1989, c. 890, Pt. A, §40 (AFF).]

B. For those applications to be decided by the board, the commissioner shall provide a summary of the application to the board, all interested governmental agencies and other interested parties in a manner prescribed by the board by rule. The rule must provide at least 10 working days for the receipt of comments on the application prior to the preparation of a draft permit or license. If requested by the applicant or any interested party, the commissioner shall prepare a draft permit or license and shall give reasonable notice of the date the board will act on the application to the applicant and to any other person who has notified the commissioner of an interest in the application. The draft permit or license must be made available to the applicant and to all interested persons at the Augusta and appropriate regional offices of the department at least 15 working days before the board acts on the application. [1989, c. 890, Pt. A, §25 (NEW); 1989, c. 890, Pt. A, §40 (AFF).]

The commissioner may incorporate comments on draft permits at the discretion of the commissioner. The commissioner may make any revised draft available for public comment. If the commissioner decides the draft is substantially revised, the commissioner shall make it available for public comment.

[ 1989, c. 890, Pt. A, §25 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

5. Reconsideration.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. A, §26 (RP) .]

6. Fees. The commissioner may establish reasonable fees for the reproduction of materials in the department's custody, including all or part of any application submitted to the department and any records of public hearings. All such fees may be retained by the department and deposited in the Maine Environmental Protection Fund to reimburse expenses incurred in reproducing these materials.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §3 (AMD) .]

7. Permit by rule. The Board of Environmental Protection may permit, by rule, any class of activities that would otherwise require the individual issuance of a permit or approval by the board, if the board determines that activities within the class will have no significant impact upon the environment. Any such rule must describe with specificity the class of activities covered by the rule and may establish standards of design, construction or use as may be considered necessary to avoid adverse environmental impacts. Any such rule must require notification to the commissioner prior to the undertaking of the regulated activity.

[ 2011, c. 120, §2 (AMD) .]

8. Effective date of license. Except as provided in this subsection, a license granted by the commissioner is effective when the commissioner signs the license. The commissioner may attach a condition to the license requiring up to a 30-day delay in any physical alteration of the project area and any construction activity authorized by the license. A license granted by the board is effective when the chair of the board or the chair's designee signs the license.

[ 1989, c. 890, Pt. A, §27 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

9. License or permit renewals, amendments, revisions, surrenders and transfers. For purposes of this section, a request for a license or permit renewal, amendment, revision, surrender or transfer is considered an application that, unless specifically exempted by law, is subject to a decision by the department.

[ 2011, c. 538, §4 (AMD) .]

10. Voluntary surrender. Unless otherwise provided in this Title or rules adopted pursuant to this Title, a license may be voluntarily surrendered by the license holder upon department approval.

[ 2009, c. 121, §5 (NEW) .]

SECTION HISTORY

1977, c. 300, §9 (NEW). 1977, c. 694, §§753,754 (AMD). 1983, c. 453, §§1-4 (AMD). 1983, c. 779, §1 (AMD). 1985, c. 589, §1 (AMD). 1985, c. 746, §§7-9 (AMD). 1987, c. 274, §§1,2 (AMD). 1989, c. 546, §§5,6 (AMD). 1989, c. 890, §§A20-27, B3 (AMD). 1989, c. 890, Pt. A, §40 (AFF). 1991, c. 183, (AMD). 1991, c. 804, §§A3,B2,3 (AMD). 1991, c. 804, §B7 (AFF). 1997, c. 794, §A4 (AMD). 2007, c. 661, Pt. B, §5 (AMD). 2009, c. 121, §5 (AMD). 2009, c. 615, Pt. E, §3 (AMD). 2011, c. 120, §2 (AMD). 2011, c. 304, Pt. H, §18 (AMD). 2011, c. 538, §4 (AMD). 2013, c. 325, §4 (AMD). 2015, c. 264, §1 (AMD).



38 §344-A. Outside review of applications

The commissioner may enter into agreements with individuals, partnerships, firms and corporations outside the department, referred to throughout this section as "outside reviewers," to review applications or portions of applications submitted to the department. The commissioner has sole authority to determine the applications or portions of applications to be reviewed by outside reviewers and to determine which outside reviewer is to perform the review. When selecting an outside reviewer, all other factors being equal, the commissioner shall give preference to an outside reviewer who is a public or quasi-public entity, such as state agencies, the University of Maine System or the soil and water conservation districts. Except for an agreement for outside review regarding review of an application for a wind energy development as defined in Title 35-A, section 3451, subsection 11, a certification pursuant to Title 35-A, section 3456, an application for an offshore wind power project as defined in section 480-B, subsection 6-A or a general permit pursuant to section 480-HH or section 636-A or an application for a hydropower project, as defined in section 632, subsection 3, that uses tidal action as a source of electrical or mechanical power, the commissioner may enter into an agreement with an outside reviewer only with the consent of the applicant and only if the applicant agrees in writing to pay all costs associated with the outside review. [2009, c. 615, Pt. E, §4 (AMD).]

1. Standards for outside review. Prior to entering into an agreement with an outside reviewer, the commissioner must determine that:

A. The agreement protects the public interest and the interest of the applicant; [1991, c. 471, (NEW).]

B. The agreement ensures a fair, consistent and adequate review of the application; [1991, c. 471, (NEW).]

C. The agreement provides the public with the same opportunity to comment on the application as would be provided if the application were reviewed by the department; [1991, c. 471, (NEW).]

D. The outside reviewer meets the minimum qualification standards established by the commissioner; and [1991, c. 471, (NEW).]

E. The application can not be reviewed by existing departmental personnel in a reasonable period of time. [1991, c. 471, (NEW).]

[ 1991, c. 471, (NEW) .]

2. Qualifications. The commissioner shall establish qualification standards for outside reviewers and shall develop a list of qualified outside reviewers. Standards established by the commissioner must include initial qualification standards and standards ensuring that outside reviewers continue to maintain a high level of scientific and regulatory expertise in one or more relevant areas of knowledge.

[ 1991, c. 471, (NEW) .]

3. Conflict of interest. An outside reviewer may not review any portion of an application submitted by an applicant who directly or indirectly employed the reviewer in any capacity at any time during the 12-month period immediately preceding the submission of the application. An outside reviewer must sign a written agreement with the commissioner not to be employed, directly or indirectly, by any applicant whose application was reviewed by that reviewer for at least 12 months from the date the review of the application is complete.

[ 1991, c. 471, (NEW) .]

4. Penalty. Notwithstanding section 349, any person who knowingly violates subsection 3 is guilty of a Class D crime. Notwithstanding Title 17-A, sections 4-A and 1301, the fine for each violation may not be less than $5,000 nor more than $25,000.

[ 1991, c. 471, (NEW) .]

5. Repeal.

[ 1993, c. 356, §2 (RP) .]

SECTION HISTORY

1991, c. 471, (NEW). 1993, c. 356, §2 (AMD). 2007, c. 661, Pt. B, §6 (AMD). 2009, c. 270, Pt. A, §1 (AMD). 2009, c. 615, Pt. E, §4 (AMD).



38 §344-B. Timetables for processing permit applications

Pursuant to the provisions of this section, the commissioner shall determine and annually publish a processing time for each type of permit or license issued by the department. When establishing processing times for permits or licenses, the commissioner shall take into consideration all duties and responsibilities of the department and the availability of resources. [1991, c. 804, Pt. B, §4 (NEW); 1991, c. 804, Pt. B, §7 (AFF).]

The provisions of this section apply only to new permit and license applications. [1991, c. 804, Pt. B, §4 (NEW); 1991, c. 804, Pt. B, §7 (AFF).]

1. Publication of timetables. No later than November 1st of each year, the commissioner shall publish processing timetables for each permit and license issued by the department. Permit and license processing timetables must be published simultaneously in all newspapers designated by the Secretary of State as papers of record under Title 5, section 8053, subsection 5. The commissioner shall enter the published processing timetables into the record of the board at the first meeting of the board following publication.

Except as provided in this section, the deadline governing the processing of an application is determined by the timetable in effect on the date the application is determined to be complete.

[ 2001, c. 212, §1 (AMD) .]

2. Consultation. Prior to publishing timetables pursuant to subsection 1, the commissioner shall review the proposed processing timetables with an advisory committee established for that purpose. The commissioner shall appoint the members of the advisory committee. In appointing the members, the commissioner shall seek to appoint a committee that is broadly representative of business, environmental and other interest groups. The purpose of the committee is solely advisory.

[ 1991, c. 804, Pt. B, §4 (NEW); 1991, c. 804, Pt. B, §7 (AFF) .]

3. Processing period. The processing period for an application begins on the date the commissioner notifies the applicant that the application is complete. Except as provided in paragraph A, the consent of the applicant is required to stop the processing period or to extend the deadline.

A. The processing time for an application stops if:

(1) The commissioner determines that a public hearing is required. Under this subparagraph, the processing period may be stopped only for as long as necessary to accommodate the public hearing process and must commence at the end of the comment period following the public hearing;

(2) The board assumes jurisdiction over an application. If the board assumes jurisdiction over an application, the board shall set a new timetable for the application and shall stop the processing period or extend the deadline subject to the conditions of this subsection. The forfeiture provisions of subsection 5 do not apply to timetables set by the board; or

(3) The commissioner determines that the applicant has significantly modified the application. Under this subparagraph, the processing period is stopped until the applicant and the commissioner agree to a new timetable. [1991, c. 804, Pt. B, §4 (NEW); 1991, c. 804, Pt. B, §7 (AFF).]

B. The commissioner may stop the processing time with the consent of the applicant for any period of time agreeable to the commissioner and the applicant if the commissioner determines that:

(1) Additional information is required from the applicant;

(2) Agencies other than the department that are required to comment on an application do not respond within the time frames established by a memorandum of understanding between the agencies; or

(3) The applicant wishes to stop the processing period or to extend the deadline. [1991, c. 804, Pt. B, §4 (NEW); 1991, c. 804, Pt. B, §7 (AFF).]

Expiration of a processing period may not be the sole reason for denial of an application.

[ 1991, c. 804, Pt. B, §4 (NEW); 1991, c. 804, Pt. B, §7 (AFF) .]

4. Multiple permits. For projects that require more than one permit from the department, the commissioner and the applicant shall determine the timetable or timetables applicable to all permit or license applications required for that project at a presubmission meeting.

[ 1991, c. 804, Pt. B, §4 (NEW); 1991, c. 804, Pt. B, §7 (AFF) .]

5. Forfeiture. If the commissioner fails to approve or deny an application prior to the applicable deadline, the commissioner shall pay the applicant an amount equal to 50% of the permit or license processing fee. The remainder of the permit or license processing fee is payable to the applicant if the commissioner does not approve or deny the application within 120 calendar days after that deadline. Forfeitures payable under this subsection may not exceed the permit or license processing fee paid by the applicant.

[ 1991, c. 804, Pt. B, §4 (NEW); 1991, c. 804, Pt. B, §7 (AFF) .]

6. Report.

[ 2007, c. 619, §5 (RP) .]

SECTION HISTORY

1991, c. 804, §B4 (NEW). 1991, c. 804, §B7 (AFF). 2001, c. 212, §1 (AMD). 2007, c. 619, §5 (AMD).



38 §345. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 300, §9 (NEW). 1977, c. 694, §§755-757 (AMD). 1981, c. 524, §16 (AMD). 1983, c. 566, §5 (RP).



38 §345-A. Hearings

1. Hearings.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. A, §28 (RP) .]

1-A. Department hearings. The board and commissioner may hold public hearings as necessary to carry out responsibilities under this Title.

[ 1989, c. 890, Pt. A, §29 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

2. Maine Administrative Procedure Act. Except as provided elsewhere, all hearings of the department must be conducted in accordance with the procedural requirements of the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1989, c. 890, Pt. A, §30 (AMD); 1989, c. 890, Pt. A, §40 (AFF) .]

2-A. Intervenor procedures. The board shall adopt rules that define the procedures and scope of participation for intervenors.

[ 1991, c. 804, Pt. A, §4 (NEW) .]

3. Fees. The Commissioner of Environmental Protection may establish fees which recover the expenses entailed in providing notice to interested persons required by this section or reproducing all or any part of the record of any hearings for the applicant or interested persons.

[ 1983, c. 566, §6 (NEW) .]

4. Subpoena power. The board and commissioner may each issue subpoenas to compel the production of books, records and other data related to the matters in issue at any hearing. If any person served with a subpoena demonstrates to the satisfaction of the issuer of the subpoena that the production of the information would, if made public, divulge methods or processes which are entitled to protection as trade secrets, the information shall be disclosed only at a nonpublic portion of the hearing and shall be confidential and not available for public inspection. If any person fails or refuses to obey such a subpoena, the issuer of the subpoena may apply to any Justice of the Superior Court for an order compelling that person to comply with the subpoena. The Superior Court may issue an order and may punish failure to obey the order as civil contempt.

[ 1985, c. 746, §10 (NEW) .]

5. Public meetings. At the board's or commissioner's discretion, the board or commissioner may schedule and hold public meetings in the geographic area of a proposed project for the purpose of collecting comments that become part of the record in a pending action. Any such meeting must be held during the period when written public comments may be submitted to the department. This subsection and the conduct of a public meeting do not change any other obligation the department has to hold public hearings that are mandatory by statute or required after a timely request is filed.

[ 2007, c. 43, §1 (NEW) .]

SECTION HISTORY

1983, c. 566, §6 (NEW). 1983, c. 743, §3 (AMD). 1985, c. 589, §2 (AMD). 1985, c. 746, §10 (AMD). 1989, c. 890, §§A28-30,40 (AMD). 1991, c. 804, §A4 (AMD). 2007, c. 43, §1 (AMD).



38 §346. Judicial appeals

1. Appeal to Superior Court. Except as provided in subsection 4 and section 347-A, subsection 3 or 4, any person aggrieved by any order or decision of the board or commissioner may appeal to the Superior Court. These appeals to the Superior Court must be taken in accordance with Title 5, chapter 375, subchapter 7.

[ 2009, c. 642, Pt. B, §3 (AMD) .]

2.

[ 1977, c. 694, §759 (RP) .]

2-A. Appeal. Any party to the appeal in the Superior Court under this section may obtain review by appeal to the Supreme Judicial Court sitting as the law court. The appeal shall be taken as in other civil cases.

[ 1977, c. 696, §342 (NEW) .]

3. Limitation.

[ 2001, c. 232, §4 (RP) .]

4. Appeal of decision. A judicial appeal of final action by the board or commissioner regarding an application for an expedited wind energy development, as defined in Title 35-A, section 3451, subsection 4, or a general permit pursuant to section 480-HH or section 636-A must be taken to the Supreme Judicial Court sitting as the Law Court. The Law Court has exclusive jurisdiction over request for judicial review of final action by the commissioner or the board regarding expedited wind energy developments or a general permit pursuant to section 480-HH or section 636-A. These appeals to the Law Court must be taken in the manner provided in Title 5, chapter 375, subchapter 7 and the Maine Rules of Civil Procedure, Rule 80C.

[ 2011, c. 420, Pt. A, §34 (RPR) .]

SECTION HISTORY

1977, c. 300, §9 (NEW). 1977, c. 694, §§758,759 (AMD). 1977, c. 696, §342 (AMD). 1989, c. 890, §§A40,B4 (AMD). 2001, c. 232, §4 (AMD). 2007, c. 661, Pt. B, §§7, 8 (AMD). 2009, c. 615, Pt. E, §5 (AMD). 2009, c. 642, Pt. B, §§3, 4 (AMD). 2011, c. 420, Pt. A, §34 (AMD).



38 §347. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 300, §9 (NEW). 1977, c. 694, §760 (AMD). 1979, c. 444, §§1,2 (AMD). 1983, c. 566, §§7,8 (AMD). 1983, c. 743, §4 (AMD). 1983, c. 796, §16 (AMD). 1985, c. 496, §A3 (AMD). 1985, c. 746, §11 (AMD). 1987, c. 810, §§7,8,11 (AMD). 1989, c. 311, §3 (RP).



38 §347-A. Violations

1. General procedures. This subsection sets forth procedures for enforcement actions.

A. Whenever it appears to the commissioner, after investigation, that there is or has been a violation of this Title, of rules adopted under this Title or of the terms or conditions of a license, permit or order issued by the board or the commissioner, the commissioner may initiate an enforcement action by taking one or more of the following steps:

(1) Resolving the violation through an administrative consent agreement pursuant to subsection 4, signed by the violator and approved by the commissioner and the Attorney General;

(2) Referring the violation to the Attorney General for civil or criminal prosecution;

(3) Scheduling and holding an enforcement hearing on the alleged violation pursuant to subsection 2; or

(4) With the prior approval of the Attorney General, commencing a civil action pursuant to section 342, subsection 7 and the Maine Rules of Civil Procedure, Rule 3. [2011, c. 304, Pt. H, §19 (AMD).]

B. Before initiating a civil enforcement action pursuant to paragraph A, the commissioner shall issue a notice of violation to the person or persons the commissioner considers likely to be responsible for the alleged violation or violations. The notice of violation must describe the alleged violation or violations, to the extent then known by the commissioner; cite the applicable law, rule and term or condition of the license, permit or order alleged to have been violated; and provide time periods for the alleged violator to take necessary corrective action and to respond to the notice. For violations the commissioner finds to be minor, the notice may state that further enforcement action will not be pursued if compliance is achieved within the time period specified in the notice or under other appropriate circumstances. The commissioner is not required to issue a notice of violation before issuing an emergency order pursuant to subsection 3 or other applicable provision of this Title; nor is the commissioner required to issue a notice of violation before referring an alleged violation to the Attorney General for criminal prosecution or in a matter requiring immediate enforcement action. [1993, c. 204, §1 (RPR).]

C. [1993, c. 204, §1 (RP).]

D. [1993, c. 204, §1 (RP).]

[ 2011, c. 304, Pt. H, §19 (AMD) .]

2. Hearings. The commissioner shall give at least 30 days' written notice to the alleged violator of the date, time and place of any hearing held pursuant to subsection 1, paragraph A, subparagraph (3). The notice must specify the act or omission which is claimed to be in violation of law or regulation.

Any hearing conducted under the authority of this subsection must be in accordance with the provisions of Title 5, chapter 375, subchapter IV. At the hearing, the alleged violator may appear in person or by attorney and answer the allegations of violation and file a statement of the facts, including the methods, practices and procedures, if any, adopted or used by that person to comply with this chapter and present such evidence as may be pertinent and relevant to the alleged violation.

After hearing, or in the event of a failure of the alleged violator to appear on the date set for a hearing, the commissioner shall, as soon as practicable, make findings of fact based on the record and, if the commissioner finds that a violation exists, shall issue an order aimed at ending the violation. The person to whom an order is directed shall immediately comply with the terms of that order.

[ 1999, c. 127, Pt. A, §54 (AMD) .]

3. Emergency orders. Whenever it appears to the commissioner, after investigation, that there is a violation of the laws or regulations the department administers or of the terms or conditions of any of the department's orders that is creating or is likely to create a substantial and immediate danger to public health or safety or to the environment, the commissioner may order the person or persons causing or contributing to the hazard to immediately take such actions as are necessary to reduce or alleviate the danger. Service of a copy of the commissioner's findings and order must be made by the sheriff or deputy sheriff or by hand delivery by an authorized representative of the department in accordance with the Maine Rules of Civil Procedure. In the event that the persons are so numerous that the specified method of service is a practical impossibility or the commissioner is unable to identify the person or persons causing or contributing to the hazard, the commissioner shall make the order known through prominent publication or announcement in news media serving the affected area.

The person to whom the order is directed shall comply with the order immediately. The order may not be appealed to the Superior Court in the manner provided in section 346, but within 48 hours after receipt of the order the person may apply to the board for a hearing on the order. Within 7 working days after receipt of the application, the board shall hold a hearing, make findings of fact and vote on a decision that continues, revokes or modifies the order. That decision must be in writing and signed by the board chair using any means for signature authorized in the department's rules and published within 2 working days after the hearing and vote. The nature of the hearing is an appeal. At the hearing, all witnesses must be sworn and the commissioner shall first establish the basis for the order and for naming the person to whom the order was directed. The decision of the board may be appealed to the Superior Court in the manner provided by section 346.

[ 2005, c. 330, §5 (AMD) .]

4. Administrative consent agreements. Following issuance of a notice of violation pursuant to subsection 1 and after receipt of the alleged violator's response to that notice or expiration of the time period specified in the notice for a response, in situations determined by the commissioner appropriate for further enforcement action, the commissioner may send a proposed administrative consent agreement to the alleged violator or violators.

A. Except as otherwise expressly agreed to by the Attorney General, all proposed administrative consent agreements must be reviewed and approved by the Department of the Attorney General before being sent to the alleged violator. [1993, c. 204, §2 (NEW).]

B. All proposed administrative consent agreements sent to the alleged violator must be accompanied by written correspondence from the department, in language reasonably understandable to a citizen, explaining the alleged violator's rights and responsibilities with respect to the proposed administrative consent agreement. The correspondence must include an explanation of the factors considered by the commissioner in determining the proposed civil penalty, a statement indicating that the administrative consent agreement process is a voluntary mechanism for resolving enforcement matters without the need for litigation and an explanation of the department's procedures for handling administrative consent agreements. The correspondence must also specify a reasonable time period for the alleged violator to respond to the proposed administrative consent agreement and offer the opportunity for a meeting with department staff to discuss the proposed agreement. Consent agreements shall, to the greatest extent possible, clearly set forth all the specific requirements or conditions with which the alleged violator must comply. [1995, c. 123, §3 (AMD).]

C. After a proposed administrative consent agreement has been sent to the alleged violator, the commissioner may revise and resubmit the agreement if further circumstances become known to the commissioner, including information provided by the alleged violator, that justify a revision. [1993, c. 204, §2 (NEW).]

D. The public may make written comments to the commissioner at the commissioner's discretion on an administrative consent agreement entered into by the commissioner. [2011, c. 304, Pt. H, §20 (AMD).]

E. When the department and the alleged violator can not agree to the terms of a consent agreement and the department elects to bring an enforcement action in District Court pursuant to section 342, subsection 7, the District Court shall refer the parties to mediation if either party requests mediation at or before the time the alleged violator appears to answer the department's complaint. The parties must meet with a mediator appointed by the Court Alternative Dispute Resolution Service created in Title 4, section 18-B at least once and try in good faith to reach an agreement. After the first meeting, mediation must end at the request of either party. If the parties have been referred to mediation, the action may not be removed to Superior Court until after mediation has occurred. [1995, c. 560, Pt. I, §16 (AMD).]

[ 2011, c. 304, Pt. H, §20 (AMD) .]

5. Enforcement. All orders of the department and administrative consent agreements entered into by the department may be enforced by the Attorney General or the department. If any order of the department is not complied with, the commissioner shall immediately notify the Attorney General.

[ 2011, c. 538, §5 (AMD) .]

6. Public participation in enforcement settlements. After the State receives authority to grant permits under the Federal Water Pollution Control Act, 33 United States Code, 1982, Section 1251 et seq., as amended, in any civil enforcement action brought under this section, section 348 or 349 involving discharges regulated by the Federal Water Pollution Control Act, the department shall publish notice of and provide at least 30 days for public comment on any proposed settlement as follows.

A. In the case of an administrative consent agreement, notice of the proposed agreement and the proposed agreement must be posted on the department's publicly accessible website at least 30 days before the commissioner takes any action on the agreement. The Attorney General and the department shall receive and consider any written comments relating to the proposed agreement. [2011, c. 538, §6 (AMD).]

B. In the case of judicial enforcement, each proposed judgment by consent must be filed with the court at least 30 days before the judgment is entered by the court. Prior to the entry of judgment, notices of the proposed judgment must be published in a newspaper having general circulation in the area in which the alleged violation occurred, and the Attorney General and the department shall receive and consider, and file with the court, any written comments relating to the proposed judgment. [1997, c. 794, Pt. A, §5 (NEW).]

C. The Attorney General shall reserve the right to withdraw or withhold its consent to the proposed judgment if the comments, views or allegations concerning the judgment disclose facts or considerations that indicate that the proposed judgment is inappropriate, improper or inadequate and oppose an attempt by any person to intervene in the action. When the public interest in this notification process is not compromised, the Attorney General may permit an exception to publication as set forth in this section in a specific case where extraordinary circumstances require a period shorter than 30 days or a notification procedure other than that set forth in this section. [1997, c. 794, Pt. A, §5 (NEW).]

[ 2011, c. 538, §6 (AMD) .]

7. Landowner liability for actions of others. An owner, lessee, manager, easement holder or occupant of premises is not subject to criminal sanctions or civil penalties or forfeitures for a violation of laws or rules enforced by the department or the board if that person provides substantial credible evidence that the violation was committed by another person other than a contractor, employee or agent of the owner, lessee, manager, easement holder or occupant. This subsection does not prevent the department, the board or a court from requiring an owner, lessee, manager, easement holder or occupant of premises to remediate or abate environmental hazards or damage or to reimburse the department for the cost of such remediation or abatement. An owner, lessee, manager, easement holder or occupant of premises is subject to criminal sanctions or civil penalties or forfeitures for failure to comply with a lawful administrative order or court order to remediate or abate environmental hazards or damage.

A. The department shall investigate substantiated allegations by an owner, lessee, manager, easement holder or occupant that the violation was caused by another person. [2001, c. 365, §2 (NEW).]

B. If an owner, lessee, manager, easement holder or occupant is subjected to criminal sanctions or civil penalties or forfeitures, or if such a person is required to remediate or abate environmental hazards or damage as a result of violations by another person, the owner, lessee, manager, easement holder or occupant has a cause of action against the actual violator to recover all damages and costs, including attorney's fees, incurred in connection with the environmental damage, and all costs, including attorney's fees, incurred in bringing the action to recover. [2001, c. 365, §2 (NEW).]

C. This subsection does not apply to persons who are defined as "responsible parties" under chapter 3, subchapters II-A and II-B; chapter 13, subchapter II-A; or chapter 13-B. [2001, c. 365, §2 (NEW).]

[ 2001, c. 365, §2 (NEW) .]

8. Limitations on air and wastewater discharge enforcement actions.

[ 2011, c. 350, §1 (RP) .]

9. Limitations on enforcement actions. This subsection applies to enforcement actions for civil penalties.

A. An enforcement action must be commenced by the commissioner or the Attorney General within 6 years of the following, whichever occurs latest:

(1) The discovery by the commissioner or the Attorney General of an act or omission giving rise to a violation;

(2) The identification by the commissioner or the Attorney General of the person responsible for the violation; and

(3) The last day of an ongoing violation. [2011, c. 350, §2 (NEW).]

B. For purposes of this subsection, an enforcement action is commenced when any of the following occurs:

(1) The commissioner proposes an administrative consent agreement in writing to the violator pursuant to subsection 4;

(2) The commissioner schedules an enforcement hearing on the alleged violation pursuant to subsection 2;

(3) The commissioner, with the prior approval of the Attorney General, files a complaint in District Court pursuant to section 342, subsection 7 and the Maine Rules of Civil Procedure, Rule 3; and

(4) The Attorney General files a complaint in District Court or Superior Court. [2011, c. 350, §2 (NEW).]

C. The commencement of an enforcement action by any of the means set forth in paragraph B tolls the running of the 6-year limitation period for the purpose of bringing any other action pursuant to subsection 1, paragraph A. [2011, c. 350, §2 (NEW).]

[ 2011, c. 350, §2 (NEW) .]

SECTION HISTORY

1989, c. 311, §4 (NEW). 1989, c. 890, §§A31,32 (AMD). 1989, c. 890, Pt. A, §40 (AFF). 1993, c. 204, §§1,2 (AMD). 1995, c. 123, §§3,4 (AMD). 1995, c. 560, §I16 (AMD). 1997, c. 794, §A5 (AMD). 1999, c. 127, §A54 (AMD). 2001, c. 365, §2 (AMD). 2003, c. 245, §5 (AMD). 2005, c. 330, §5 (AMD). 2007, c. 292, §12 (AMD). 2007, c. 337, §1 (AMD). 2011, c. 304, Pt. H, §§19, 20 (AMD). 2011, c. 350, §§1, 2 (AMD). 2011, c. 538, §§5, 6 (AMD).



38 §347-B. Modification, revocation or suspension of license (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 311, §4 (NEW). 1989, c. 890, §§A33,40 (RP).



38 §347-C. Right of inspection and entry

Employees and agents of the Department of Environmental Protection may enter any property at reasonable hours and enter any building with the consent of the property owner, occupant or agent, or pursuant to an administrative search warrant, in order to inspect the property or structure, including the premises of an industrial user of a publicly owned treatment works, and to take samples, inspect records relevant to any regulated activity or conduct tests as appropriate to determine compliance with any laws administered by the department or the terms and conditions of any order, regulation, license, permit, approval or decision of the commissioner or of the board. [1997, c. 794, Pt. A, §6 (AMD).]

SECTION HISTORY

1989, c. 311, §4 (NEW). 1989, c. 890, §§A40,B5 (AMD). 1997, c. 794, §A6 (AMD).



38 §348. Judicial enforcement

1. General. In the event of a violation of any provision of the laws administered by the department or of any order, regulation, license, permit, approval, administrative consent agreement or decision of the board or commissioner or decree of the court, as the case may be, the Attorney General or the department may institute injunction proceedings to enjoin any further violation thereof, a civil or criminal action or any appropriate combination thereof without recourse to any other provision of law administered by the department.

[ 2011, c. 538, §7 (AMD) .]

2. Restoration. The court may order restoration of any area affected by any action or inaction found to be in violation of any provision of law administered by the department or of any order, rule, regulation, license, permit, approval or decision of the board or commissioner or decree of the court, as the case may be, to its condition prior to the violation or as near thereto as may be possible. Where the court finds that the violation was wilful, the court shall order restoration under this subsection unless the restoration will:

A. Result in a threat or hazard to public health or safety; [1983, c. 796, §17 (NEW).]

B. Result in substantial environmental damage; or [1983, c. 796, §17 (NEW).]

C. Result in a substantial injustice. [1983, c. 796, §17 (NEW).]

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §6 (AMD) .]

3. Injunction proceedings. If the department finds that the discharge, emission or deposit of any materials into any waters, air or land of this State constitutes a substantial and immediate danger to the health, safety or general welfare of any person, persons or property, the department shall forthwith request the Attorney General to initiate immediate injunction proceedings to prevent such discharge or the commissioner may authorize pursuit of such an action in District Court. The injunction proceedings may be instituted without recourse to the issuance of an order, as provided for in section 347-B.

[ 2007, c. 292, §14 (AMD) .]

4. Settlement. A person who has resolved that person's liability to the State in an administrative or judicially approved settlement and is implementing or has fully implemented that settlement pursuant to its terms is not liable for claims by other potentially liable persons regarding response actions, response costs or damages, including without limitation natural resource damages, addressed in the settlement. The settlement does not discharge any other potentially liable persons unless its terms so provide. The protection afforded by this subsection includes protection against contribution claims and all other types of claims under state law that may be asserted against the settling party for recovery of response costs or damages incurred or paid by another potentially liable person, if those actions, costs or damages are addressed in the settlement, but does not include protection against claims based on contractual indemnification or other express contractual agreements to pay the costs or damages. A potentially liable person who commences an action against a person who is protected from suits under this subsection is liable to the person against whom the claim is brought for all reasonable costs of defending against the claim, including all reasonable attorney's and expert witness fees. This section is not intended to create a right to contribution or other cause of action or to make a person liable to pay a portion of another person's response costs, damages or civil penalties.

[ 1993, c. 732, Pt. A, §1 (NEW) .]

SECTION HISTORY

1977, c. 300, §9 (NEW). 1983, c. 796, §17 (AMD). 1989, c. 890, Pt. A, §40 (AFF). 1989, c. 890, Pt. B, §6 (AMD). 1993, c. 732, Pt. A, §1 (AMD). 2007, c. 292, §§13, 14 (AMD). 2011, c. 538, §7 (AMD).



38 §349. Penalties

1. Criminal penalties. Except as otherwise specifically provided, a person who intentionally, knowingly, recklessly or with criminal negligence violates a law administered by the department, including, without limitation, a violation of the terms or conditions of an order, rule, license, permit, approval or decision of the board or commissioner, or who disposes of more than 500 pounds or more than 100 cubic feet of litter for a commercial purpose, in violation of Title 17, section 2264-A, commits a Class E crime. Notwithstanding Title 17-A, section 1301, the fine for a violation of this subsection may not be less than $2,500 and not more than $25,000 for each day of the violation, except that the minimum amount for knowing violations is $5,000 for each day of violation.

This subsection does not apply to actions subject to the criminal penalties set forth in section 1319-T.

[ 2003, c. 452, Pt. W, §2 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Civil penalties. Except as otherwise specifically provided, a person who violates a law administered by the department, including, without limitation, a violation of the terms or conditions of an order, rule, license, permit, approval or decision of the board or commissioner, or who disposes of more than 500 pounds or more than 100 cubic feet of litter for a commercial purpose, in violation of Title 17, section 2264-A, is subject to a civil penalty, payable to the State, of not less than $100 and not more than $10,000 for each day of that violation or, if the violation relates to hazardous waste, of not more than $25,000 for each day of the violation. This penalty is recoverable in a civil action.

[ RR 2009, c. 2, §116 (COR) .]

2-A. Supplemental environmental projects. In settling a civil enforcement action for any violation of any of the provisions of the laws administered by the department, including, without limitation, a violation of the terms or conditions of any order, rule, license, permit, approval or decision of the board or commissioner, the parties may agree to a supplemental environmental project that mitigates not more than 80% of the assessed penalty. "Supplemental environmental project" means an environmentally beneficial project primarily benefiting public health or the environment that a violator is not otherwise required or likely to perform.

A. An eligible supplemental environmental project is limited to the following categories:

(1) Pollution prevention projects that eliminate all or a significant portion of pollutants at the point of generation;

(2) Pollution reduction projects that significantly decrease the release of pollutants into a waste stream at the point of discharge to a point significantly beyond levels required for compliance;

(3) Environmental enhancement projects in the same ecosystem or geographic area of the violation that significantly improve an area beyond what is required to remediate any damage caused by the violation that is the subject of the enforcement action;

(4) Environmental awareness projects substantially related to the violation that provide training, publications or technical support to members of the public regulated by the department;

(5) Scientific research and data collection projects that advance the scientific basis on which regulatory decisions are made;

(6) Emergency planning and preparedness projects that assist state or local emergency response and planning entities in preparing or responding to emergencies; and

(7) Public health projects that provide a direct and measurable benefit to public health. [1997, c. 570, §1 (NEW).]

B. Supplemental environmental projects may not be used for the following situations:

(1) Repeat violations of the same or a substantially similar law administered by the department by the same person;

(2) When a project is required by law;

(3) If the violator had previously planned and budgeted for the project;

(4) To offset any calculable economic benefit of noncompliance;

(5) If the violation is the result of reckless or intentional conduct; or

(6) If the project primarily benefits the violator.

Any settlement that includes a supplemental environmental project must provide that expenditures are not tax deductible and are ineligible for certification as tax exempt pollution control facilities pursuant to Title 36, chapters 105 and 211. [1997, c. 570, §1 (NEW).]

[ 1997, c. 570, §1 (NEW) .]

3. Falsification and tampering. A person may not knowingly:

A. Make a false statement, representation or certification in an application, record, report, plan or other document filed or required to be maintained by any law administered by the department or by any order, rule, license, permit, approval or decision of the board or commissioner; [2003, c. 452, Pt. W, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Tamper with or render inaccurate a monitoring device or method required by any law or by any order, rule, license, permit, approval or decision of the board or commissioner; or [2003, c. 452, Pt. W, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Fail to comply with an information submittal required by the commissioner pursuant to section 568, subsection 3 or section 1364, subsection 3. [2003, c. 452, Pt. W, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

A person who violates this subsection commits a Class E crime. Notwithstanding Title 17-A, section 1301, a fine for a violation of this subsection may not be more than $10,000.

[ 2003, c. 452, Pt. W, §4 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Violations.

[ 1987, c. 402, Pt. A, §195 (RP) .]

5. Considerations. In setting a penalty, the court shall consider, but shall not be limited to, the following:

A. Prior violations by the same party; [1983, c. 796, §19 (NEW).]

B. The degree of environmental damage that cannot be abated or corrected; [1983, c. 796, §19 (NEW).]

C. The extent to which the violation continued following an order of the commissioner or board to correct it; and [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §8 (AMD).]

D. The importance of setting a civil penalty substantial enough to deter others from similar violations. [1983, c. 796, §19 (NEW).]

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §8 (AMD) .]

6. Maximum penalties. The maximum civil penalty may exceed $10,000 for each day of that violation, but may not exceed $25,000 for each day of the violation, when it can be shown that there has been a previous violation of the same law by the same party within the 5 preceding years, and the maximum criminal penalty may exceed $25,000 for each day of violation, but may not exceed twice the amounts in subsection 1, when it can be shown that there has been a previous violation of the same law by the same party.

[ 1997, c. 794, Pt. A, §8 (AMD) .]

7. Notification. The commissioner shall notify all newspapers of general circulation in the State of all administrative consent agreements, court-ordered consent decrees and adjudicated violations involving laws administered by the department.

[ 1989, c. 110, (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §9 (AMD) .]

8. Economic benefit. If the economic benefit resulting from the violation exceeds the applicable penalties under subsection 2, the maximum civil penalties may be increased for each day of the violation. The maximum civil penalty may not exceed an amount equal to twice the economic benefit resulting from the violation. The court shall consider as economic benefit, without limitation, the costs avoided or enhanced value accrued at the time of the violation by the violator not complying with the applicable legal requirements.

[ 1989, c. 282, §5 (NEW) .]

9. Unavoidable malfunctions. The following considerations apply to violations resulting from unavoidable malfunctions.

A. The commissioner may exempt from civil penalty an air emission in excess of license limitations if the emission occurs during start-up or shutdown or results exclusively from an unavoidable malfunction entirely beyond the control of the licensee and the licensee has taken all reasonable steps to minimize or prevent any emission and takes corrective action as soon as possible. There may be no exemption if the malfunction is caused, entirely or in part, by poor maintenance, careless operation, poor design or any other reasonably preventable condition or preventable equipment breakdown. The burden of proof is on the licensee seeking the exemption under this subsection. In the event of an unavoidable malfunction, the licensee must notify the commissioner in writing within 48 hours and submit a written report, together with any exemption requests, to the department on a quarterly basis. [2003, c. 245, §6 (AMD).]

B. An affirmative defense is established for a wastewater discharge in excess of license limitations if the discharge results exclusively from unintentional and temporary noncompliance with technology-based limitations because of factors entirely beyond the reasonable control of the licensee and the licensee has taken all reasonable steps to minimize or prevent any discharge and takes corrective action as soon as possible. There is not an affirmative defense if the malfunction is caused, entirely or in part, by operational error, improperly designed treatment facilities, inadequate treatment facilities, lack of preventive maintenance or careless or improper operation. The burden of proof is on the licensee seeking the affirmative defense under this subsection. In the event of an unavoidable malfunction, the licensee must notify the commissioner orally within 24 hours, and in writing within 5 days. [2003, c. 245, §6 (AMD).]

[ 2003, c. 245, §6 (AMD) .]

SECTION HISTORY

1977, c. 300, §9 (NEW). 1977, c. 510, §§89-91 (AMD). 1979, c. 127, §207 (AMD). 1979, c. 663, §226 (AMD). 1979, c. 699, §§1,2 (AMD). 1981, c. 470, §A162 (AMD). 1983, c. 566, §9 (AMD). 1983, c. 785, §8 (AMD). 1983, c. 796, §§18,19 (AMD). 1985, c. 162, §§2,3 (AMD). 1985, c. 485, §§1,2 (AMD). 1985, c. 746, §12 (AMD). 1987, c. 402, §A195 (AMD). 1987, c. 491, §3 (AMD). 1987, c. 517, §3 (AMD). 1989, c. 110, (AMD). 1989, c. 282, §§2-5 (AMD). 1989, c. 820, §§9,10 (AMD). 1989, c. 890, §§A40,B7-9 (AMD). 1991, c. 483, §1 (AMD). 1993, c. 232, §1 (AMD). 1993, c. 349, §71 (AMD). 1995, c. 235, §1 (AMD). 1997, c. 570, §1 (AMD). 1997, c. 794, §§A7-9 (AMD). 2003, c. 245, §6 (AMD). 2003, c. 452, §§W2-4 (AMD). 2003, c. 452, §X2 (AFF). RR 2009, c. 2, §116 (COR).



38 §349-A. Mining rules (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 874, §1 (NEW). 2011, c. 653, §33 (AFF). 2011, c. 653, §7 (RP).



38 §349-B. Debarment from department contracts

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Repeat violation" means a violation of any legal requirement under this Title, or rules adopted under this Title, or of the terms or conditions of a license, permit or order issued by the board or the commissioner when a previous violation of any legal requirement under this Title, or rules adopted under this Title, or of the terms or conditions of a license, permit or order issued by the board or the commissioner was found. [2007, c. 300, §1 (NEW).]

B. "Business" means a corporation, business trust, trust, partnership, limited liability company, association, joint venture, firm, association, organization or any other legal or commercial entity. [2009, c. 360, §1 (NEW).]

C. "Direct financial interest" means ownership or part ownership of a business, including lands, stocks, bonds, debentures, warrants, partnership shares or other holdings, and also means any other arrangement where the individual may benefit from that individual's holding in or salary from that business. "Direct financial interest" includes employment, pensions, creditor relationships, real property and other financial relationships. [2009, c. 360, §2 (NEW).]

[ 2009, c. 360, §§1, 2 (AMD) .]

2. Debarment. The commissioner may, after hearing, debar from participation in contracts with the department for 2 years any individual or business found to have committed a repeat violation when either the time for filing an appeal of the determination of that violation has expired or the appeals process has been exhausted.

A. If an individual is debarred under this section, any business in which that individual holds a direct financial interest may also be debarred if the commissioner finds that the individual is in a position to substantially influence the business's compliance with the laws and rules administered by the department. [2009, c. 360, §3 (NEW).]

B. If a business is debarred under this section:

(1) Any individual that holds a direct financial interest in that debarred business may also be debarred if the commissioner finds that the individual knew or should have known of the actions or inactions upon which the debarment of the business is based and was or is in a position to substantially influence the debarred business's compliance with the laws and rules administered by the department; and

(2) Any other business that holds a direct financial interest in that debarred business may also be debarred if the commissioner finds that either business was or is in a position to substantially influence compliance by the other business with the laws and rules administered by the department. [2009, c. 360, §3 (NEW).]

[ 2009, c. 360, §3 (AMD) .]

SECTION HISTORY

2007, c. 300, §1 (NEW). 2009, c. 360, §§1-3 (AMD).






Subchapter 1-A: ENVIRONMENTAL AUDIT PROGRAM

38 §349-L. Scope of program

This subchapter is intended to enhance the protection of human health and the environment by encouraging regulated entities to voluntarily discover, disclose, correct and prevent violations of state and federal environmental requirements. An environmental audit program and a compliance management system developed under this subchapter may be part of a regulated entity's comprehensive environmental management system. [2011, c. 304, Pt. A, §1 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. A, §1 (NEW).



38 §349-M. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 304, Pt. A, §1 (NEW).]

1. Compliance management system. ''Compliance management system'' means a system implemented by a regulated entity appropriate to the size and nature of its activities to prevent, detect and correct violations of environmental requirements through all of the following:

A. Compliance policies, standards and procedures that identify how employees and agents of the regulated entity are to meet environmental requirements and the conditions of permits, enforceable agreements and other sources of authority for environmental requirements; [2011, c. 304, Pt. A, §1 (NEW).]

B. Assignment of overall responsibility within a regulated entity for overseeing compliance with policies, standards and procedures and assignment of specific responsibility for ensuring compliance at each facility or operation of the regulated entity; [2011, c. 304, Pt. A, §1 (NEW).]

C. Mechanisms for systematically ensuring that compliance policies, standards and procedures of the regulated entity are being carried out, including monitoring and auditing systems reasonably designed to detect and correct violations, periodic evaluation of the overall performance of the compliance management system and a means for employees or agents of the regulated entity to report violations of environmental requirements without fear of retaliation; [2011, c. 304, Pt. A, §1 (NEW).]

D. Procedures to communicate effectively the regulated entity's standards and procedures to all employees and agents of the regulated entity; [2011, c. 304, Pt. A, §1 (NEW).]

E. Appropriate incentives to managers and employees of the regulated entity to perform in accordance with the compliance policies, standards and procedures of the regulated entity, including consistent enforcement through appropriate disciplinary mechanisms; and [2011, c. 304, Pt. A, §1 (NEW).]

F. Procedures for the prompt and appropriate correction of any violations and any necessary modifications to the regulated entity's compliance management system to prevent future violations. [2011, c. 304, Pt. A, §1 (NEW).]

[ 2011, c. 304, Pt. A, §1 (NEW) .]

2. Environmental audit program. ''Environmental audit program'' means a systematic, documented, periodic and objective review by a regulated entity of facility operations and practices that are related to meeting environmental requirements.

[ 2011, c. 304, Pt. A, §1 (NEW) .]

3. Environmental audit report. ''Environmental audit report'' means the documented analysis, conclusions and recommendations resulting from an environmental audit program, but does not include data obtained in, or testimonial evidence concerning, the environmental audit.

[ 2011, c. 304, Pt. A, §1 (NEW) .]

4. Environmental requirement. "Environmental requirement" means any law or rule administered by the department.

[ 2011, c. 304, Pt. A, §1 (NEW) .]

5. Gravity-based penalty. ''Gravity-based penalty'' means the punitive portion of a penalty for a violation of an environmental requirement that exceeds the economic gain from noncompliance with the requirement; and

[ 2011, c. 304, Pt. A, §1 (NEW) .]

6. Regulated entity. ''Regulated entity'' means an entity subject to environmental requirements.

[ 2011, c. 304, Pt. A, §1 (NEW) .]

SECTION HISTORY

2011, c. 304, Pt. A, §1 (NEW).



38 §349-N. Incentives

Subject to section 349-Q, and notwithstanding any other provision of law relating to penalties, the department may adjust or mitigate penalties for violations of environmental requirements in accordance with this section. [2011, c. 304, Pt. A, §1 (NEW).]

1. No gravity-based penalties. If the department determines that a regulated entity satisfies all of the conditions of section 349-O, the department may not impose in any administrative proceeding or seek in any civil action any gravity-based penalty for a violation that is discovered and disclosed by the regulated entity.

[ 2011, c. 304, Pt. A, §1 (NEW) .]

2. Reduction of gravity-based penalties by 75%. If the department determines that the regulated entity satisfies the conditions of section 349-O, subsections 2 to 9, the department shall reduce by 75% gravity-based penalties that would otherwise be associated with violations discovered and disclosed by the regulated entity.

[ 2011, c. 304, Pt. A, §1 (NEW) .]

3. No recommendation for criminal prosecution. If the department determines that the regulated entity satisfies the conditions of section 349-O, subsections 2 to 9, the department may not recommend that criminal charges be brought against the regulated entity if the department determines that the violation is not part of a pattern or practice that demonstrates or involves:

A. A prevalent management philosophy or practice that conceals or condones environmental violations; or [2011, c. 304, Pt. A, §1 (NEW).]

B. High-level corporate officials' or managers' conscious involvement in, or willful blindness to, violations of state or federal environmental laws. [2011, c. 304, Pt. A, §1 (NEW).]

Whether or not the department recommends the regulated entity for criminal prosecution under this section, the department may recommend for prosecution the criminal acts of individual managers or employees under existing policies guiding the exercise of enforcement discretion.

[ 2011, c. 304, Pt. A, §1 (NEW) .]

4. No routine request for environmental audit reports. The department may not request an environmental audit report in connection with a routine inspection of a regulated entity. If the department has reason to believe that a violation by a regulated entity of an environmental requirement has occurred, the department may seek any information relevant to identifying violations or determining liability or the extent of harm resulting from the violation.

[ 2011, c. 304, Pt. A, §1 (NEW) .]

SECTION HISTORY

2011, c. 304, Pt. A, §1 (NEW).



38 §349-O. Conditions of discovery

The incentives established in section 349-N apply to a violation of an environmental requirement only if: [2011, c. 304, Pt. A, §1 (NEW).]

1. Systematic discovery. The violation was discovered through:

A. An environmental audit program; or [2011, c. 304, Pt. A, §1 (NEW).]

B. A compliance management system that demonstrates the regulated entity's due diligence in preventing, detecting and correcting violations. The regulated entity shall notify the department when it has a compliance management system in place and shall make available to the department upon request a copy of the system components. The regulated entity shall provide accurate and complete documentation to the department describing how its compliance management system meets the criteria specified in section 349-M, subsection 1 and how the regulated entity discovered the violation through its compliance management system. The department may require the regulated entity to make publicly available a description of its compliance management system; [2011, c. 304, Pt. A, §1 (NEW).]

[ 2011, c. 304, Pt. A, §1 (NEW) .]

2. Voluntary discovery. The violation was discovered by the regulated entity. Incentives under section 349-N do not apply to violations discovered through a legally mandated monitoring or sampling requirement prescribed by statute, regulation, permit, judicial or administrative order or consent agreement, including:

A. Emissions violations detected through a continuous emissions monitor or an alternative monitor established in a permit where any such monitoring is required; [2011, c. 304, Pt. A, §1 (NEW).]

B. Violations of National Pollutant Discharge Elimination System discharge limits established under the federal Clean Water Act, 33 United States Code, Section 1342 (2010) detected through required sampling or monitoring; [2011, c. 304, Pt. A, §1 (NEW).]

C. Violations discovered through a compliance audit required to be performed by the terms of a consent order or settlement agreement, unless the audit is a component of agreement terms to implement a comprehensive environmental management system; and [2011, c. 304, Pt. A, §1 (NEW).]

D. Violations discovered by a department inspection; [2011, c. 304, Pt. A, §1 (NEW).]

[ 2011, c. 304, Pt. A, §1 (NEW) .]

3. Prompt disclosure. The regulated entity fully discloses the specific violation in writing to the department within 21 days after the entity discovered that the violation has, or may have, occurred, unless the amount of time to report the violation is otherwise prescribed in statute, rule or order. The time at which the regulated entity discovers that a violation has, or may have, occurred begins when a person authorized to speak on behalf of the regulated entity has an objectively reasonable basis for believing that a violation has, or may have, occurred. Persons authorized to speak on behalf of the regulated entity must be listed in the management audit by position title. The department's response to a violation disclosed by a regulated entity under this subsection must be made in writing to the regulated entity within 3 months of the disclosure of the violation by the entity;

[ 2011, c. 304, Pt. A, §1 (NEW) .]

4. Discovery and disclosure independent of government or 3rd-party plaintiff. The regulated entity discovers and discloses to the department the potential violation prior to:

A. The commencement of an inspection or investigation related to the violation. If the department determines that the regulated entity did not know that it was under investigation and the department determines that the entity is otherwise acting in good faith, the department may determine that the requirements of this paragraph are met; [2011, c. 304, Pt. A, §1 (NEW).]

B. The regulated entity's receipt of notice that it is the subject of a lawsuit; [2011, c. 304, Pt. A, §1 (NEW).]

C. The filing of a complaint by a 3rd party; [2011, c. 304, Pt. A, §1 (NEW).]

D. The reporting of the violation to the department or other state agency by an employee other than the person authorized to speak on behalf of the regulated entity under subsection 3; or [2011, c. 304, Pt. A, §1 (NEW).]

E. The imminent disclosure of the violation by a regulatory agency. [2011, c. 304, Pt. A, §1 (NEW).]

For regulated entities that own or operate multiple facilities, the fact that one facility is the subject of an investigation, inspection, information request or 3rd-party complaint does not preclude the department from exercising its discretion to apply the regulated entity's compliance management system to other facilities owned or operated by that regulated entity;

[ 2011, c. 304, Pt. A, §1 (NEW) .]

5. Correction and remediation. The regulated entity corrects the violation within 60 days from the date of discovery, unless the amount of time to correct is otherwise prescribed in statute, rule or order, certifies in writing to the department that the violation has been corrected and takes appropriate measures as determined by the department to remedy any environmental or human harm due to the violation. The department retains the authority to order an entity to correct a violation within a specific time period shorter than 60 days whenever correction in a shorter period of time is feasible and necessary to protect public health and the environment adequately. If more than 60 days will be needed to correct the violation, the regulated entity shall so notify the department in writing before the 60-day period has passed. To satisfy conditions of this subsection and subsection 6, the department may require a regulated entity to enter into a publicly available written agreement, administrative consent order or judicial consent decree as a condition of obtaining relief under this subchapter, particularly when compliance or remedial measures are complex or a lengthy schedule for attaining and maintaining compliance or remediating harm is required;

[ 2011, c. 304, Pt. A, §1 (NEW) .]

6. Prevent recurrence. The regulated entity agrees in writing to take steps to prevent a recurrence of the violation, which may include improvements to its environmental audit program or compliance management system;

[ 2011, c. 304, Pt. A, §1 (NEW) .]

7. No repeat violations. The specific violation, or a closely related violation, has not occurred within the past 3 years at the same facility and has not occurred within the past 5 years as part of a pattern at multiple facilities owned or operated by the same regulated entity. For the purposes of this subsection, a violation or closely related violation is any violation previously identified in a judicial or administrative order, a consent agreement or order, a complaint, letter of warning or notice of violation, a conviction or plea agreement or any act or omission for which the regulated entity has previously received penalty mitigation from the United States Environmental Protection Agency or the department;

[ 2011, c. 304, Pt. A, §1 (NEW) .]

8. Other violations excluded. The violation did not result in serious actual harm, or present an imminent and substantial endangerment, to human health or the environment, did not violate the specific terms of any judicial or administrative order or consent agreement or was not a knowing, intentional or reckless violation; and

[ 2011, c. 304, Pt. A, §1 (NEW) .]

9. Cooperation. The regulated entity cooperates as requested by the department and provides such information requested by the department to determine the applicability of this subchapter.

[ 2011, c. 304, Pt. A, §1 (NEW) .]

SECTION HISTORY

2011, c. 304, Pt. A, §1 (NEW).



38 §349-P. Economic benefit

1. Department discretion. In order to ensure that regulated entities that violate environmental requirements do not gain an economic advantage over regulated entities that comply with environmental requirements, this subchapter may not be construed to limit the discretion of the department to recover any economic benefit gained as a result of noncompliance by a regulated entity.

[ 2011, c. 304, Pt. A, §1 (NEW) .]

2. Waiver; insignificant economic benefit. The department may waive the entire penalty, including any penalty for economic benefit gained as a result of noncompliance, for a regulated entity that meets all the requirements of section 349-O when, in the department's opinion, the violation does not merit any penalty due to the insignificant amount of any economic benefit.

[ 2011, c. 304, Pt. A, §1 (NEW) .]

SECTION HISTORY

2011, c. 304, Pt. A, §1 (NEW).



38 §349-Q. Application

This subchapter does not limit any authority of the department to adjust or otherwise mitigate any penalty imposed or sought by the department for a violation when the regulated entity responsible for the violation does not receive an incentive under this subchapter for the same violation. [2011, c. 304, Pt. A, §1 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. A, §1 (NEW).



38 §349-R. Rules

The board may adopt rules to implement the regulation of environmental audit programs established in this subchapter. Rules adopted under this section are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A. [2011, c. 304, Pt. A, §1 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. A, §1 (NEW).






Subchapter 2: MAINE ENVIRONMENTAL PROTECTION FUND

38 §351. Maine Environmental Protection Fund

The Maine Environmental Protection Fund, referred to in this subchapter as "the fund," is established as a nonlapsing fund to supplement licensing programs administered by the Department of Environmental Protection. Except as otherwise provided in this section, all fees established under this subchapter must be credited to the fund, and administrative expenses directly related to licensing programs must be charged to the fund. [2011, c. 653, §8 (AMD); 2011, c. 653, §33 (AFF).]

All fees related to metallic mineral mining applications and permits under section 352, subsection 4-A must be credited to the Metallic Mining Fund, Other Special Revenue Funds account, which is established as a subaccount of the Maine Environmental Protection Fund to provide for prompt and effective planning, oversight and implementation of metallic mineral mining operations. [2011, c. 653, §9 (NEW); 2011, c. 653, §33 (AFF).]

Money in the fund not currently needed to meet the obligations of the department in the exercise of its responsibilities under its licensing programs shall be deposited with the Treasurer of State to the credit of the fund and may be invested in as provided by statute. Interest on these investments shall be credited to the fund. [1983, c. 574, §1 (NEW).]

Money in the fund may only be expended in accordance with allocations approved by the Legislature. These allocations shall be based on estimates of the actual costs necessary for the department to administer licensing and permitting programs. Allowable expenditures include Personal Services, All Other and Capital Expenditures associated with prelicense or permit activities such as application reviews, public hearings and appeals, the actual license or permit processing activities and associated post-license or permit compliance activities required to assure continued licensee or permittee compliance and enforcement activities as a result of license or permit noncompliance. [1987, c. 787, §5 (AMD).]

The commissioner may, subject to the approval of the Governor, apply for, accept on behalf of the State and deposit to the fund, funds, grants, bequests, gifts or contributions from any person, corporation or governmental entity. The funds must be allocated by the Legislature and expended consistent with the purposes of the department as established in section 341-A. [1991, c. 9, Pt. E, §27 (NEW).]

SECTION HISTORY

1983, c. 574, §1 (NEW). 1987, c. 192, §8 (AMD). 1987, c. 787, §5 (AMD). 1991, c. 9, §E27 (AMD). 2011, c. 653, §§ 8, 9 (AMD). 2011, c. 653, §33 (AFF).



38 §352. Fees

1. Fees established. The commissioner shall establish procedures to charge applicants for costs incurred in reviewing license and permit applications. For the purposes of this subchapter, costs may include, but are not limited to, personnel costs, travel, supplies, legal and computer services.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §10 (AMD) .]

2. Fee categories. Fees shall be assessed for the following.

A. Except for those fees assessed under sections 353-A and 353-B, processing fees must be assessed for costs incurred in determining the acceptability of an application for processing and in processing an application to determine whether it meets statutory and regulatory criteria. [1997, c. 794, Pt. B, §1 (AMD).]

C. Except for those fees assessed under sections 353-A and 353-B, licensing fees must be assessed for direct costs incurred in monitoring, inspecting and sampling to ensure proper compliance by a licensee. [1997, c. 794, Pt. B, §2 (AMD).]

D. Certification fees shall be assessed for direct costs incurred in issuing a certification. [1985, c. 746, §13 (NEW).]

E. The air emission license fees assessed under section 353-A for those facilities licensed under section 590 must be assessed to support activities for air quality control including licensing, compliance, enforcement, monitoring, data acquisition and administration. [2013, c. 300, §9 (AMD).]

F. Waste discharge license fees assessed under section 353-B for facilities licensed under Title 36, section 656 and sections 362-A, 413, 418, 451 and 1101 must be used to support activities for water quality control operations, including licensing, compliance evaluation, monitoring, data acquisition, data management and administration. [1997, c. 794, Pt. B, §3 (AMD).]

G. The total amount of fees due for acceptance of a license, notice, registration and certification administered by the department under this Title must be doubled at the time an application is submitted if it is received after the date on which submission is required by law. This increase may be reduced at the commissioner's discretion with a showing of mitigating circumstances. [2007, c. 292, §15 (AMD).]

[ 2013, c. 300, §9 (AMD) .]

2-A. Fee adjustment. The commissioner may adjust the fees established in this subchapter on an annual basis according to the United States Consumer Price Index established by the federal Department of Labor, Bureau of Labor Statistics. These adjustments may be compounded and assessed at an interval greater than one year if the commissioner determines that such periodic increases lower administrative costs for the department and continue effective public service.

[ 1999, c. 243, §1 (AMD) .]

3. Maximum fee. The commissioner shall set the actual fees and shall publish a schedule of all fees by November 1st of each year. If the commissioner determines that a particular application, by virtue of its size, uniqueness, complexity or other relevant factors, is likely to require significantly more costs than those listed on Table I, the commissioner may designate that application as subject to special fees. Such a designation must be made at, or prior to, the time the application is accepted as complete and may not be based solely on the likelihood of extensive public controversy. The maximum fee for processing an application may not exceed $250,000, except that the maximum fee for processing an application under chapter 3, subchapter 1, article 9 is as provided for in subsection 4-A. All staff of the department, the Department of Inland Fisheries and Wildlife, the Department of Agriculture, Conservation and Forestry and the Department of Marine Resources who have worked on the review of the application, including, but not limited to, preapplication consultations, shall submit quarterly reports to the commissioner detailing the time spent on the application and all expenses attributable to the application, including the costs of any appeals filed by the applicant and, after taking into consideration the interest of fairness and equity, any other appeals if the commissioner finds it in the public interest to do so. Any appeal filed by the applicant of an application fee must be to the agency of jurisdiction of the application. The costs associated with assistance to the board on an appeal before the board may be separately charged. The processing fee for that application must be the actual cost to the department, the Department of Inland Fisheries and Wildlife, the Department of Agriculture, Conservation and Forestry and the Department of Marine Resources. The processing fee must be distributed to each department that incurs a cost to be deposited in the account in which the expenses were incurred in that department to reimburse the actual cost to that department. The applicant must be billed quarterly and all fees paid prior to receipt of the permit. At the time of the quarterly billing by the department, the commissioner shall review the ongoing work of the department to identify, prevent and mitigate undue delays or vague requirements of the application processing. Nothing in this section limits the commissioner's authority to enter into an agreement with an applicant for payment of costs in excess of the maximum fee established in this subsection.

[ 2011, c. 653, §10 (AMD); 2011, c. 653, §33 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

4. Accounting system.

[ 1991, c. 499, §11 (RP) .]

4-A. Fees for metallic mineral mining. Metallic mineral mining permit applications under chapter 3, subchapter 1, article 9 are subject to the following fees. Fees under this subsection must be deposited in the Metallic Mining Fund, Other Special Revenue Funds subaccount.

A. The initial processing fee is $500,000. [2011, c. 653, §33 (AFF); 2011, c. 653, §11 (RPR).]

B. Preapplication and processing fees are special fees subject to subsection 3. The maximum fee for processing an application must be discussed by the department and the applicant during preapplication meetings. If the applicant does not agree to the maximum fee as determined by the commissioner, the refund provisions of paragraph F apply. [2011, c. 653, §33 (AFF); 2011, c. 653, §11 (RPR).]

C. The costs associated with the department's preparation for and attendance at any application proceeding held by the board, including the costs associated with assistance to the board, must be paid by the applicant. [2011, c. 653, §33 (AFF); 2011, c. 653, §11 (RPR).]

D. The costs associated with the department's assistance to the board on an appeal by the applicant before the board must be paid by the applicant and may be separately charged to the applicant by the department. The costs associated with the department's assistance to the board on an appeal by a person other than the applicant before the board may not be charged to the applicant. [2011, c. 653, §11 (NEW); 2011, c. 653, §33 (AFF).]

E. The annual license fee must be at least $20,000 and may not exceed $50,000 and must be set by the department prior to the issuance of the permit. [2011, c. 653, §11 (NEW); 2011, c. 653, §33 (AFF).]

F. If at any time the application is withdrawn by the applicant, the department shall calculate the portion of the processing fee that was expended or committed by the department or the department's agents or contractors for processing the application prior to the withdrawal and the remainder of the processing fee not expended or committed must be refunded to the applicant. [2011, c. 653, §11 (NEW); 2011, c. 653, §33 (AFF).]

[ 2011, c. 653, §33 (AFF); 2011, c. 653, §11 (RPR) .]

5. Maximum fees after 1991.

[ 1991, c. 824, Pt. A, §82 (RP) .]

5-A. Accounting system. In order to determine the extent to which the functions set out in this section are necessary for the licensing process or are being performed in an efficient and expeditious manner, the commissioner shall require that all employees of the department involved in any aspect of these functions keep accurate and regular daily time records. These records must describe the matters worked on, services performed and the amount of time devoted to those matters and services, as well as amounts of money expended in performing those functions. Records must be kept for a sufficient duration of time as determined by the commissioner to establish to the commissioner's satisfaction that the fees are appropriate.

TABLE I

MAXIMUM FEES IN DOLLARS

TABLE II

WASTE MANAGEMENT FEES - ANNUAL LICENSE

MAXIMUM FEES IN DOLLARS

[ 2009, c. 374, §1 (AMD) .]

5-B. Accounting system.

[ 1995, c. 462, Pt. A, §73 (RP) .]

6. Reporting requirements.

[ 2011, c. 120, §3 (RP) .]

SECTION HISTORY

1983, c. 574, §1 (NEW). 1983, c. 743, §5 (AMD). 1985, c. 746, §§13,14 (AMD). 1987, c. 180, §1 (AMD). 1987, c. 419, §§4-7 (AMD). 1987, c. 787, §§6-10 (AMD). 1989, c. 405, §1 (AMD). 1989, c. 502, §A167 (AMD). 1989, c. 874, §2 (AMD). 1989, c. 890, §§A40,B10-12 (AMD). 1991, c. 384, §§1-4 (AMD). 1991, c. 384, §16 (AFF). 1991, c. 499, §§11-13 (AMD). 1991, c. 528, §§U1,2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§U1,2 (AMD). 1991, c. 824, §§A82,C4 (AMD). 1993, c. 356, §§3,4 (AMD). 1993, c. 370, §2 (AMD). 1993, c. 378, §§2,3 (AMD). 1993, c. 410, §G1 (AMD). 1993, c. 410, §G2 (AFF). 1993, c. 632, §§1,2 (AMD). 1993, c. 632, §3 (AFF). 1993, c. 735, §13 (AFF). 1995, c. 173, §1 (AMD). 1995, c. 462, §A73 (AMD). 1995, c. 493, §1 (AMD). 1995, c. 642, §3 (AMD). 1995, c. 704, §A1 (AMD). 1995, c. 704, §C2 (AFF). 1997, c. 374, §§1,2 (AMD). 1997, c. 624, §1 (AMD). 1997, c. 794, §§B1-4 (AMD). 1999, c. 243, §§1,2 (AMD). 1999, c. 385, §§1,2 (AMD). 1999, c. 468, §3 (AMD). 1999, c. 731, §Z1 (AMD). 2001, c. 212, §2 (AMD). 2005, c. 330, §6 (AMD). 2007, c. 292, §15 (AMD). 2007, c. 399, §9 (AMD). 2007, c. 558, §1 (AMD). 2007, c. 661, Pt. B, §9 (AMD). 2009, c. 160, §1 (AMD). 2009, c. 374, §1 (AMD). 2009, c. 642, Pt. A, §8 (AMD). 2011, c. 120, §3 (AMD). 2011, c. 653, §§10, 11 (AMD). 2011, c. 653, §33 (AFF). 2011, c. 657, Pt. W, §6 (REV). 2013, c. 300, §9 (AMD).



38 §353. Payment of fees

1. Filing fee.

[ 1987, c. 419, §8 (RP) .]

1-A. Preapplication fee for nonferrous metal mining.

[ 2011, c. 653, §33 (AFF); 2011, c. 653, §12 (RP) .]

2. Processing fee. Except for annual air emission fees pursuant to section 353-A and annual waste discharge fees pursuant to section 353-B, a processing fee must be paid at the time of filing the application. Failure to pay the processing fee at the time of filing the application results in the application being returned to the applicant. One-half the processing fee assessed in section 352, subsection 5-A for licenses issued for a 10-year term must be paid at the time of filing the application. The remaining 1/2 of the processing fee for licenses issued for a 10-year term must be paid 5 years after issuance of the license. The commissioner may not refund the processing fee if the application is denied by the board or the commissioner. Except as provided in section 352, subsection 4-A, if the application is withdrawn by the applicant within 30 days of the start of processing, the portion of the processing fee that was expended or committed by the department or the department's agents or contractors for the cost of processing the application prior to the withdrawal of the application must be calculated, and the remainder of the processing fee not expended or committed must be refunded.

[ 2011, c. 653, §13 (AMD); 2011, c. 653, §33 (AFF) .]

3. License fee. The license fee must be paid at the time of filing the application. Failure to pay the license fee at the time of filing results in the application being returned to the applicant. One-half the processing fee assessed in section 352, subsection 5-A for licenses issued for a 10-year term must be paid at the time of filing the application. The remaining 1/2 of the processing fee for licenses issued for a 10-year term must be paid 5 years after issuance of the license. The commissioner shall refund the license fee if the board or commissioner denies the application or if the application is withdrawn by the applicant. Notwithstanding the provisions of this subsection, the license fee for a subdivision must be paid prior to the issuance of the license.

The license fees for nonferrous metal mining must be paid annually on the anniversary date of the license for the life of the project, up to and including the period of closure and reclamation.

The license fee for a solid waste facility must be paid annually. Failure to pay the annual fee within 30 days of the anniversary date of a license is sufficient grounds for modification, revocation or suspension of the license under section 341-D, subsection 3 or section 342, subsection 11-B.

[ 2011, c. 304, Pt. H, §21 (AMD) .]

3-A. Certification fee. A certification fee must be paid prior to the issuance of any certification. If the certification is withdrawn or denied, the commissioner shall refund the certification fee.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §13 (AMD) .]

3-B. Certification fee for asbestos professionals. A person applying for certification as an asbestos professional under more than one category under section 352, subsection 5-A shall pay the highest fee among the categories for which certification is sought and $50 for each additional category.

[ 2009, c. 374, §2 (NEW) .]

4. Duplicate fees. The commissioner may not assess applicants for direct costs associated with filing, processing or licensing if those costs were previously assessed as the result of the filing, processing or licensing of separate but related applications.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §13 (AMD) .]

4-A. Hydropower projects; refiling for certification. Notwithstanding any other provision of this section, a person refiling an application for state certification of a hydropower project under Section 401 of the Federal Water Pollution Control Act is not required to pay a license or processing fee at the time the same application is refiled if, in order to avoid a waiver of the State's certification authority:

A. The applicant withdrew the application at the written request of the commissioner; or [1993, c. 332, §1 (NEW).]

B. The commissioner denied the application. [1993, c. 332, §1 (NEW).]

[ 1993, c. 332, §1 (NEW) .]

5. Renewals or amendments. As set forth in sections 353-A and 353-B, except for renewals or amendments issued under sections 413 and 590, the processing fee for renewals or amendments is equal to direct costs up to 1/2 the processing fee for initial applications. The license fee for renewals is identical to the initial license fee. The license fee for amendments may not exceed the initial license fee.

[ 1997, c. 794, Pt. B, §6 (AMD) .]

6. Application determined unacceptable for processing. An application determined unacceptable for processing that has been returned to the applicant may be resubmitted to the commissioner within 60 days of the date the application was returned. If the application is resubmitted after the 60-day period has transpired, the resubmitted application is considered a new application and the appropriate processing fees are assessed.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §13 (AMD) .]

7. Fees for minor revisions. All fees assessed for the costs of processing permits issued in accordance with section 344, subsection 7, must be paid in full when the notification is submitted to the commissioner. All fees for any minor license or permit revision must be paid in full when the request for the revision is submitted to the commissioner.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §13 (AMD) .]

8. Processing fee for certification. The processing fee for certification must be assessed on the actual direct costs incurred by the department, but may not be greater than the processing fee found in Table I, section 352. The processing fee is due according to subsection 2. Upon completion of processing, when direct costs are less than the processing fee found in section 352 in Table I, a refund must be made to the applicant.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §13 (AMD) .]

9. Finance charges. In addition to other remedies specifically authorized in this Title, the department shall charge interest at a rate of 15% per annum, unless the commissioner finds the amount too small or the likelihood of recovery too uncertain, and may pursue enforcement, including, but not limited to, penalties pursuant to section 349 and suspension or revocation pursuant to section 342, subsection 11-B for the failure of a licensee to pay any portion of licensing fees owed by the date due.

[ 2015, c. 124, §2 (AMD) .]

SECTION HISTORY

1983, c. 574, §1 (NEW). 1983, c. 743, §§6, 7 (AMD). 1985, c. 162, §4 (AMD). 1985, c. 746, §§15,16 (AMD). 1987, c. 419, §8 (AMD). 1987, c. 787, §11 (AMD). 1989, c. 874, §§3-5 (AMD). 1989, c. 890, Pt. A, §§40,B13 (AMD). 1991, c. 66, Pt. A, §§4, 5 (AMD). 1991, c. 384, §§5-7 (AMD). 1991, c. 384, §16 (AFF). 1993, c. 332, §1 (AMD). 1993, c. 410, Pt. G, §§3, 4 (AMD). 1993, c. 735, §7 (AMD). 1995, c. 462, Pt. A, §74 (AMD). 1997, c. 624, §2 (AMD). 1997, c. 794, Pt. B, §§5, 6 (AMD). 2007, c. 187, §1 (AMD). 2007, c. 655, §1 (AMD). 2009, c. 374, §2 (AMD). 2011, c. 304, Pt. H, §21 (AMD). 2011, c. 653, §§12, 13 (AMD). 2011, c. 653, §33 (AFF). 2015, c. 124, §2 (AMD).



38 §353-A. Annual air emissions license fees

1. Fees assessed. After the effective date of this section, a licensee must pay an annual fee assessed on the sum of all licensed allowable air pollutants, except for carbon monoxide, as follows:

[ 1993, c. 412, §1 (AMD); 1993, c. 412, §10 (AFF) .]

1-A. Annual fee surcharge. Beginning November 1, 2008, a licensee shall pay an annual fee surcharge of $2 per every 1,000 air quality units as defined in section 582, subsection 11-E. The minimum revenue threshold for the annual fee surcharge is established at $1,250,000 per year. The commissioner may increase the annual fee surcharge to up to $4 per every 1,000 air quality units if the annual revenue derived from this annual fee surcharge is less than $1,250,000 per year. The commissioner shall report to the joint standing committee of the Legislature having jurisdiction over natural resources matters by January 15, 2010 and every 2 years thereafter on any fee adjustment and the justification for the fee adjustment and the adequacy of the minimum revenue threshold and its ability to support the long-term sustainability of state air quality protection and improvement activities.

[ 2007, c. 589, §1 (AMD); 2007, c. 589, §9 (AFF) .]

2. Fee adjustment. The commissioner may adjust the per ton fees, the annual fee surcharge set forth in subsection 1-A and the maximum and minimum fees set forth in subsection 4 on an annual basis according to the United States Consumer Price Index established by the federal Department of Labor, Bureau of Labor Statistics.

[ 1997, c. 374, §3 (AMD) .]

3. Schedule. The effective date of a license is deemed to be the anniversary date. The license fee for a license with an anniversary date in January, February or March must be paid by the end of February. The license fee for a license with an anniversary date in April, May or June must be paid by the end of May. The license fee for a license with an anniversary date in July, August or September must be paid by the end of August. The license fee for a license with an anniversary date in October, November or December must be paid by the end of November. The annual fee for new applications must be estimated and paid at the time of filing the application. When the processing of the application is complete, the final annual fee is determined. Any additional amount is due prior to the issuance of the license. Any overpayment must be refunded. If the application is denied, 50% of the initial annual fee must be refunded.

[ 2007, c. 589, §2 (AMD); 2007, c. 589, §9 (AFF) .]

4. Maximum and minimum fees. The minimum annual fee is $250 per year. The maximum annual fee is $150,000 per year. Beginning November 1, 1994, the minimum annual fee surcharge is $100 per year and the maximum annual fee surcharge is $50,000 per year. The commissioner may reduce any fee required under the federal Clean Air Act Amendments of 1990 to take into account the financial resources of a small business stationary source as defined in section 343-D, subsection 1.

[ 1993, c. 500, §3 (AMD); 1993, c. 500, §5 (AFF) .]

5. Transition for existing licenses. A licensee of a source in existence on the effective date of this section may request a revision to that license to reduce the sum of the licensed allowable air pollutants.

[ 1991, c. 384, §8 (NEW); 1991, c. 384, §16 (AFF) .]

6. Electrical generating facilities.

[ 1999, c. 657, §22 (RP) .]

7. Renewals and amendments. There are no additional fees assessed for license renewals or amendments.

[ 1991, c. 384, §8 (NEW); 1991, c. 384, §16 (AFF) .]

8. Nonpayment of fee. Failure to pay the annual fee within 60 days of the anniversary date of a license is sufficient grounds for revocation of the license under section 342, subsection 11-B.

[ 2015, c. 124, §3 (AMD) .]

9. Funds used solely for air pollution control activities. The money collected from the annual air emission fees must be used solely for air pollution control activities.

[ 1993, c. 412, §4 (NEW) .]

10. Fees for general permit. Licensees regulated under a general permit from the department are subject to an annual fee not to exceed the minimum license fee established under subsection 4.

[ 2013, c. 300, §10 (AMD) .]

SECTION HISTORY

1991, c. 384, §8 (NEW). 1991, c. 384, §16 (AFF). 1993, c. 412, §§1-4 (AMD). 1993, c. 412, §10 (AFF). 1993, c. 500, §3 (AMD). 1993, c. 500, §5 (AFF). 1997, c. 374, §3 (AMD). 1999, c. 657, §22 (AMD). 2007, c. 297, §1 (AMD). 2007, c. 589, §§1-3 (AMD). 2007, c. 589, §9 (AFF). 2013, c. 300, §10 (AMD). 2015, c. 124, §3 (AMD).



38 §353-B. Annual waste discharge license fees

1. Fees assessed. After the effective date of this section, licensees must pay annual waste discharge license fees. Annual waste discharge license fees for existing licensees are determined as set out in subsection 2. Annual waste discharge license fees for new licensees, or licensees that have been reclassified to a new discharge group, are determined by the discharge group to which the facility is assigned. The fee for a new waste discharge license is the median fee for the selected discharge group, and this fee must be paid at the time of application. If the application for a new license is denied, 50% of the initial annual fee must be refunded.

A. [2011, c. 546, §1 (RP).]

B. [2011, c. 546, §1 (RP).]

C. [2011, c. 546, §1 (RP).]

D. If there are no discharges pursuant to a waste discharge license during an entire year, the fee for that year must be reduced to 25% of the fee amount that would otherwise apply to that license. [2011, c. 546, §1 (AMD).]

E. If a licensee continues to discharge following expiration of the license, the licensee must continue to pay any applicable waste discharge license fees provided for in this section. This paragraph does not authorize the discharge and does not affect the applicability of any penalty or enforcement provision. [2011, c. 546, §1 (AMD).]

[ 2011, c. 546, §1 (AMD) .]

2. Fee amounts. Waste discharge license fees are determined as specified in this subsection.

A. The fees for waste discharge license groups are as follows.

On an annual basis, municipalities and publicly owned treatment works whose combined sewer overflows have the potential to affect shellfish harvesting areas as determined by the department by virtue of their locations within estuarine or marine waters of the State must be assessed a surcharge on their wastewater discharge licenses in a total amount of $12,000. This amount must be allocated among the municipalities and publicly owned treatment works according to their prior 3-year average annual flows as reported to the department.

On an annual basis, publicly owned treatment works whose outfalls licensed for the discharge of treated effluent cause adjacent shellfish growing areas to be closed for the purposes of harvesting shellfish must be assessed a license surcharge in a total amount of $25,000. This amount must be allocated among the publicly owned treatment works according to the acreage that each licensed outfall closes. This acreage must be determined by the Department of Marine Resources in consultation with the department. [RR 2011, c. 2, §43 (COR).]

[ RR 2011, c. 2, §43 (COR) .]

3. Schedule. The fee for existing licenses must be paid on the anniversary date of the license or another date initially established by the department. This date, once established, remains the scheduled date for paying the annual fee, regardless of future changes of the anniversary date.

[ 2011, c. 546, §3 (AMD) .]

4. Renewals, amendments and modifications. Except for transfers of licenses for discharges of sanitary wastewater from commercial or residential sources as provided for in subsection 2, there are no additional fees assessed for license renewals, amendments or modifications. Upon significant changes in discharge flow, a licensee may apply for modification of the license to change the licensed discharge flow. The percent change in discharge flow must be used to adjust the annual waste discharge license fee by an equivalent percentage.

[ 2011, c. 546, §3 (AMD) .]

5. Nonpayment of fees. Failure to pay an annual fee within 30 days of the anniversary date of a license is sufficient grounds for revocation of the license, permit or privilege under section 342, subsection 11-B.

[ 2015, c. 124, §4 (AMD) .]

6. Initial year fee rates.

[ 2007, c. 558, §4 (RP) .]

7. Revenues derived from surcharge. Revenues derived from a water quality improvement surcharge must be paid to the Treasurer of State, who shall credit those revenues to the Water Quality Improvement Fund established under section 424-B.

[ 2009, c. 213, Pt. FFFF, §3 (NEW) .]

SECTION HISTORY

1997, c. 794, §B7 (NEW). 2001, c. 230, §1 (AMD). 2003, c. 246, §1 (AMD). 2005, c. 602, §1 (AMD). RR 2007, c. 2, §28 (AFF). 2007, c. 558, §§2-4 (AMD). 2009, c. 213, Pt. FFFF, §§2, 3 (AMD). RR 2011, c. 2, §43 (COR). 2011, c. 546, §§1-3 (AMD). 2015, c. 124, §4 (AMD).



38 §353-C. Borrow pit and mining fees

Fees received under chapter 3, subchapter 1, article 7 and article 8-A must be deposited in the Maine Environmental Protection Fund and are governed by the general provisions of this subchapter. [2003, c. 673, Pt. GG, §1 (NEW).]

SECTION HISTORY

2003, c. 673, §GG1 (NEW).



38 §354. Federal programs

Notwithstanding section 352, if the department is required by federal law to issue any certificate, permit or license, the commissioner shall establish a fee schedule identical to the federal program that is most like the state program. If there are no similar state programs, the commissioner shall adopt the appropriate fee schedule based upon identified costs including liaison costs. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §14 (AMD).]

SECTION HISTORY

1983, c. 574, §1 (NEW). 1989, c. 890, §§A40,B14 (AMD).






Subchapter 3: LAKE ENVIRONMENTAL PROTECTION FUND

38 §355. Lake Environmental Protection Fund

The Lake Environmental Protection Fund, referred to in this subchapter as the "fund," is established as a nonlapsing fund to assist the municipalities of the State in defraying legal expenses which may be incurred as a result of the regulation of land use activities and the enforcement of land use laws and ordinances in lake watersheds. The fund consists of such money as is appropriated to it from time to time by the Legislature. It is administered by the department and the money in it deposited with the Treasurer of State to the credit of the fund and may be invested as provided by law. Interest on these investments must be credited to the fund. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §15 (AMD).]

SECTION HISTORY

1987, c. 349, §H28 (NEW). 1989, c. 890, §§A40,B15 (AMD).



38 §356. Disbursements

The fund is available to compensate the municipalities of the State for legal expenses, including court costs, attorneys' fees and expert and other witness fees, incurred in the enforcement of local land use laws and ordinances affecting great ponds and the defense of regulatory actions taken pursuant to such land use laws and ordinances. The State shall provide 75% of a municipality's legal expenses which must be matched with a 25% local share, except that no single municipality may receive more than $25,000 from the fund in any fiscal year. For purposes of this subchapter, "land use laws and ordinances" means those laws and ordinances enumerated in Title 30-A, section 4452, subsection 5. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §16 (AMD).]

SECTION HISTORY

1987, c. 349, §H28 (NEW). 1987, c. 769, §A171 (AMD). 1989, c. 890, §§A40,B16 (AMD).



38 §357. Procedure

Within 90 days of the completion of litigation or settlement for which compensation for legal expenses is available under section 356, a municipality may apply to the commissioner for reimbursement of those expenses that have not been awarded to it by the court and paid pursuant to Title 30-A, section 4452, subsection 3, paragraph D. The commissioner shall make an award of compensation that the commissioner determines to be just under the circumstances. In order to be awarded compensation, it is not necessary that the municipality prevail in the litigation or the settlement, but only that its position be determined by the commissioner to have been reasonable. Awards are made on a first-come first-served basis. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §17 (AMD).]

SECTION HISTORY

1987, c. 349, §H28 (NEW). 1987, c. 884, §C4 (AMD). 1989, c. 890, §§A40,B17 (AMD).






Subchapter 4: MAINE POLLUTION PREVENTION FUND

38 §358. Maine Pollution Prevention Fund

1. Fund established. The Maine Pollution Prevention Fund, referred to in this subchapter as the "fund," is established as a nonlapsing fund administered by the commissioner for the purpose of strengthening environmental protection in the State through pollution prevention activities and methods. The money deposited with the Treasurer of State to the credit of the fund may be invested as provided by law. Interest on these investments is credited to the fund.

[ 1991, c. 520, §2 (NEW) .]

2. Fund sources. The fund may receive money from the following sources:

A. Contributions from other entities, both public and private; and [1991, c. 520, §2 (NEW).]

B. Registration and associated fees for pollution prevention workshops held by the commissioner. [1991, c. 520, §2 (NEW).]

[ 1991, c. 520, §2 (NEW) .]

3. Purposes. Money in the fund may be used to establish and support pollution prevention programs and activities. This fund may:

A. Support the reduction of toxic chemicals under chapter 27; and [2009, c. 579, Pt. B, §8 (AMD); 2009, c. 579, Pt. B, §13 (AFF).]

B. Support functions and activities of the Office of Pollution Prevention as outlined in section 342, subsection 4. [1991, c. 520, §2 (NEW).]

[ 2009, c. 579, Pt. B, §8 (AMD); 2009, c. 579, Pt. B, §13 (AFF) .]

SECTION HISTORY

1991, c. 520, §2 (NEW). 2009, c. 579, Pt. B, §8 (AMD). 2009, c. 579, Pt. B, §13 (AFF).









Chapter 3: PROTECTION AND IMPROVEMENT OF WATERS

Subchapter 1: ENVIRONMENTAL PROTECTION BOARD

Article 1: ORGANIZATION AND GENERAL PROVISIONS

38 §361. Organization; compensation; meetings; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 475, §§1,2 (AMD). 1969, c. 431, §9 (AMD). 1969, c. 499, §§1-3 (AMD). 1969, c. 571, §1 (AMD). 1971, c. 256, §1 (AMD). 1971, c. 414, (AMD). 1971, c. 527, §§1,2 (AMD). 1971, c. 618, §9 (AMD). 1973, c. 217, (AMD). 1973, c. 450, §1 (AMD). 1973, c. 712, §5 (AMD). 1973, c. 788, §206 (AMD). 1975, c. 228, §1 (AMD). 1975, c. 395, (AMD). 1975, c. 614, §1 (AMD). 1975, c. 771, §419 (AMD). 1977, c. 300, §§10-12 (AMD). 1977, c. 596, §2 (AMD). 1983, c. 483, §§4,5 (AMD). 1983, c. 566, §10 (AMD). 1983, c. 574, §2 (AMD). 1983, c. 743, §8 (AMD). 1983, c. 812, §§290,291 (AMD). 1985, c. 746, §17 (AMD). 1987, c. 125, §1 (AMD). 1989, c. 503, §B175 (AMD). 1989, c. 890, §§A34,40 (RP).



38 §361-A. Definitions

Unless the context otherwise indicates, the following words when used in any statute administered by the Department of Environmental Protection shall have the following meanings: [1973, c. 423, §1 (RPR).]

1. Discharge. "Discharge" means any spilling, leaking, pumping, pouring, emptying, dumping, disposing or other addition of any pollutant to water of the State.

[ 1973, c. 450, §2 (RPR) .]

1-A. Coastal streams.

[ 1985, c. 698, §1 (RP) .]

1-B. Agricultural activities. "Agricultural activities" means the growing of vegetables, fruits, seeds, nursery crops, poultry, livestock, field crops, cultivated or pasture hay and farm woodlot products, including Christmas trees.

[ 1979, c. 380, §1 (NEW) .]

1-B. Aquifer.

[ 1981, c. 470, Pt. A, §163 (RP) .]

1-C. Aquifer recharge area. "Aquifer recharge area" means land composed of permeable porous material or rock sufficiently fractured to allow infiltration and percolation of surface water and transmit it to aquifers.

[ 1979, c. 472, §8 (NEW) .]

1-D. Aquifer. "Aquifer" means a geologic formation composed of rock or sand and gravel that stores and transmits significant quantities of recoverable water, as identified by the Division of Geology, Natural Areas and Coastal Resources, Maine Geological Survey within the Department of Agriculture, Conservation and Forestry.

[ 2013, c. 405, Pt. C, §19 (AMD) .]

1-E. Commissioner. "Commissioner" means the Commissioner of Environmental Protection.

[ 1985, c. 481, Pt. A, §82 (NEW) .]

1-F. Affordable housing. "Affordable housing" means dwellings, apartments or other living accommodations for households making at or below 80% of the median household income as determined by the Department of Economic and Community Development.

[ 1987, c. 787, §12 (NEW) .]

1-G. Board. "Board" means the Board of Environmental Protection.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §18 (NEW) .]

1-H. Department. "Department" means the Department of Environmental Protection composed of the board and the commissioner.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §18 (NEW) .]

1-I. Clean Water Act. "Clean Water Act" means the Federal Water Pollution Control Act, as defined in subsection 1-K.

[ RR 1997, c. 2, §63 (COR) .]

1-J. Code of Federal Regulations. "Code of Federal Regulations" means the codification of regulations published in the Federal Register by the Federal Government, and includes those regulations effective on or before July 1, 2009.

[ 2009, c. 121, §6 (AMD) .]

1-K. Federal Water Pollution Control Act. "Federal Water Pollution Control Act" means federal Public Law 92-500 or 33 United States Code, Sections 1251 et seq., including all amendments effective on or before July 1, 2009.

[ 2009, c. 121, §7 (AMD) .]

2. Fresh surface waters. "Fresh surface waters" means all waters of the State other than estuarine and marine waters and ground water.

[ 1985, c. 698, §2 (AMD) .]

2-A. Ground water. "Ground water" means all the waters found beneath the surface of the earth which are contained within or under this State or any portion thereof, except such waters as are confined and retained completely upon the property of one person and do not drain into or connect with any other waters of the State.

[ 1979, c. 472, §9 (NEW) .]

2-B. Handle. "Handle" means to store, transfer, collect, separate, salvage, process, reduce, recover, incinerate, treat or dispose of.

[ 1985, c. 496, Pt. A, §4 (NEW) .]

3. Municipality. "Municipality" means a city, town, plantation or unorganized township.

[ 1971, c. 470, §1 (NEW) .]

3-A. Nonferrous metal mining. "Nonferrous metal mining" means hard rock mining for base and precious metals including copper, lead, tin, zinc, gold, silver, platinum, paladium and unspecified platinoid metals. "Nonferrous metal mining" does not include thorium or uranium.

[ 1989, c. 874, §6 (NEW) .]

3-B. Pollution prevention. "Pollution prevention" means the application of the toxics use reduction principles in chapter 27 to manufacturing, commercial and consumer chemical use and energy production and consumption.

[ 2009, c. 579, Pt. B, §9 (AMD); 2009, c. 579, Pt. B, §13 (AFF) .]

3-C. Overboard discharge. "Overboard discharge" has the same meaning as in section 466, subsection 9-A.

[ 2003, c. 246, §2 (NEW) .]

4. Person. "Person" means an individual, firm, corporation, municipality, quasi-municipal corporation, state agency, federal agency or other legal entity.

[ 1971, c. 470, §1 (NEW) .]

4-A. Pollutant. "Pollutant" means dredged spoil, solid waste, junk, incinerator residue, sewage, refuse, effluent, garbage, sewage sludge, munitions, chemicals, biological or radiological materials, oil, petroleum products or by-products, heat, wrecked or discarded equipment, rock, sand, dirt and industrial, municipal, domestic, commercial or agricultural wastes of any kind.

[ 1973, c. 450, §3 (NEW) .]

4-A-1. Snow dump. "Snow dump" means a facility that is used for the storage of snow and incidental materials collected from public or private ways.

[ 1979, c. 296, §1 (NEW) .]

4-A-2. Road salt and sand-salt storage area. "Road salt and sand-salt storage area" means a facility that is used for the storage and handling of highway deicing materials.

[ 1985, c. 479, §2 (NEW) .]

4-B. Surface waste water disposal system. "Surface waste water disposal system" shall mean any system for disposal of waste waters on the surface of the earth, including, but not limited to, holding ponds, surface application and injection systems.

[ 1977, c. 271, §3 (NEW) .]

5. Estuarine and marine waters. "Estuarine and marine waters" means those portions of the Atlantic Ocean within the jurisdiction of the State, and all other waters of the State subject to the rise and fall of the tide except those waters listed and classified in sections 467 and 468.

[ 1987, c. 402, Pt. A, §196 (AMD) .]

6. Transfer of ownership. "Transfer of ownership" means a change in the legal entity that owns a property, facility or structure that is the subject of a license issued by the department.

[ 1995, c. 642, §4 (RPR) .]

7. Coastal streams.

[ 1973, c. 625, §269 (RP) .]

7. Waters of the State. "Waters of the State" means any and all surface and subsurface waters that are contained within, flow through, or under or border upon this State or any portion of the State, including the marginal and high seas, except such waters as are confined and retained completely upon the property of one person and do not drain into or connect with any other waters of the State, but not excluding waters susceptible to use in interstate or foreign commerce, or whose use, degradation or destruction would affect interstate or foreign commerce.

[ 1997, c. 794, Pt. A, §11 (AMD) .]

SECTION HISTORY

1971, c. 470, §1 (NEW). 1973, c. 423, §§1,2 (AMD). 1973, c. 450, §§2-4 (AMD). 1973, c. 625, §§269,270 (AMD). 1977, c. 271, §3 (AMD). 1979, c. 296, §1 (AMD). 1979, c. 380, §1 (AMD). 1979, c. 472, §§8,9 (AMD). 1981, c. 470, §§A163,A164 (AMD). 1985, c. 479, §2 (AMD). 1985, c. 481, §A82 (AMD). 1985, c. 496, §A4 (AMD). 1985, c. 698, §§1-3 (AMD). 1987, c. 402, §A196 (AMD). 1987, c. 787, §12 (AMD). 1989, c. 874, §6 (AMD). 1989, c. 890, §§A40,B18 (AMD). 1991, c. 520, §3 (AMD). 1995, c. 502, §E32 (AMD). 1995, c. 642, §4 (AMD). RR 1997, c. 2, §63 (COR). 1997, c. 794, §§A10,11 (AMD). 1999, c. 556, §30 (AMD). 2001, c. 232, §§5,6 (AMD). 2003, c. 246, §2 (AMD). 2005, c. 330, §§7,8 (AMD). 2007, c. 292, §§16,17 (AMD). 2009, c. 121, §§6, 7 (AMD). 2009, c. 579, Pt. B, §9 (AMD). 2009, c. 579, Pt. B, §13 (AFF). 2011, c. 655, Pt. KK, §24 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §19 (AMD).



38 §361-B. Processing applications (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 301, (NEW). 1977, c. 300, §13 (RP).



38 §361-C. Petition for reconsideration (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 390, (NEW). 1975, c. 770, §208 (AMD). 1977, c. 300, §14 (RP).



38 §361-D. Radioactive waste facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 519, §2 (NEW). 1983, c. 381, §8 (RP).



38 §362. Authority to accept federal funds

The department is designated the public agency of the State for the purpose of accepting federal funds in relation to water pollution control, water resources and air pollution studies and control. The commissioner may, subject to the approval of the Governor, accept federal funds available for water pollution control, water resources and air pollution studies and control and meet such requirements with respect to the administration of the funds, not inconsistent with this subchapter, as are required as conditions precedent to receiving federal funds. The Treasurer of State shall be the appropriate fiscal officer of the State to receive federal grants on account of water pollution control, water resources and air pollution studies and control, and the State Controller shall authorize expenditures therefrom as approved by the commissioner. [1983, c. 483, §6 (AMD).]

SECTION HISTORY

1967, c. 475, §3 (AMD). 1971, c. 618, §12 (AMD). 1975, c. 771, §420 (AMD). 1983, c. 483, §6 (AMD).



38 §362-A. Experiments and scientific research in the field of pollution and pollution control

Notwithstanding any other law administered or enforced by the department, the board is authorized to permit persons to discharge, emit or place any substances on the land or in the air or waters of the State, in limited quantities and under the strict control and supervision of the commissioner or the commissioner's designees, exclusively for the purpose of scientific research and experimentation in the field of pollution and pollution control. The research and experimentation conducted under this section is subject to such terms and conditions as the board determines necessary in order to protect the public's health, safety and general welfare, and may be terminated by the board or commissioner at any time upon 24 hours' written notice. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §19 (AMD).]

Prior to applying for approval of any project involving discharge of petroleum products to tidal waters under this section, the applicant shall first obtain written approval from the municipal officers of the municipality in which the project is proposed to take place. The applicant shall provide the municipal officers with a complete description of the project at least 90 days prior to the proposed date of the project. The municipal officers may hold a public hearing, provided that it is held within 45 days of the filing of the application with the municipality. The municipal officers shall approve a project within 60 days of receipt if they find that the project will not constitute a hazard to the health, safety or welfare of the residents of the municipality. [1981, c. 623, (NEW).]

SECTION HISTORY

1973, c. 423, §3 (NEW). 1981, c. 623, (AMD). 1989, c. 890, §§A40,B19 (AMD).



38 §363. Standards of classification of fresh waters (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 475, §4 (RPR). 1969, c. 431, §§1,2 (AMD). 1971, c. 461, §2 (AMD). 1971, c. 618, §12 (AMD). 1973, c. 450, §§5,6 (AMD). 1973, c. 788, §207 (AMD). 1977, c. 373, §§1-5 (AMD). 1979, c. 529, (AMD). 1985, c. 698, §4 (RP).



38 §363-A. Standards of classification of great ponds (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 373, §6 (NEW). 1979, c. 495, §§1,2 (AMD). 1981, c. 153, §§1,2 (AMD). 1985, c. 698, §5 (RP).



38 §363-B. Standards of classification of ground water (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 472, §10 (NEW). 1985, c. 698, §6 (RP).



38 §363-C. Classification for certain hydroelectric impoundments (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 772, §1 (NEW). 1989, c. 309, §1 (RP).



38 §363-D. Waiver or modification of protection and improvement laws

The commissioner or the commissioner's designee may waive or modify any of the provisions of this chapter if that waiver or modification promotes or assists any oil spill response activity conducted in accordance with the national contingency plan, a federal contingency plan, the state marine oil spill contingency plan, or as otherwise directed by the federal on-scene coordinator, the commissioner or commissioner's designee. A waiver issued by the commissioner under this section must be in writing. [1993, c. 579, §1 (NEW).]

SECTION HISTORY

1993, c. 579, §1 (NEW).



38 §364. Tidal or marine waters (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 475, §5 (RPR). 1969, c. 431, §3 (AMD). 1969, c. 581, §2 (AMD). 1971, c. 470, §§2,3 (AMD). 1971, c. 618, §12 (AMD). 1977, c. 373, §§7-9 (AMD). 1985, c. 698, §7 (RP).



38 §365. Classification procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 527, §3 (AMD). 1971, c. 618, §12 (AMD). 1977, c. 300, §15 (AMD). 1985, c. 698, §8 (RP).



38 §366. Cooperation with other departments and agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 475, §6 (AMD). 1971, c. 618, §12 (AMD). 1989, c. 890, §§A35,40 (RP).



38 §367. Classification of surface waters (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 475, §§6-A (AMD). 1971, c. 470, §4 (AMD). 1971, c. 527, §4 (AMD). 1971, c. 618, §12 (AMD). 1971, c. 622, §135 (AMD). 1979, c. 127, §208 (AMD). 1979, c. 495, §3 (AMD). 1985, c. 698, §9 (RP).



38 §368. -- Inland waters (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 42, §§1-3 (AMD). 1965, c. 83, §§1,2 (AMD). 1965, c. 179, §§1,2 (AMD). 1965, c. 336, (AMD). 1967, c. 18, §1 (AMD). 1967, c. 18, §2 (RP). 1967, c. 19, §§1,2 (AMD). 1967, c. 156, (AMD). 1967, c. 180, §§1-3 (AMD). 1967, c. 304, §§1-18 (AMD). 1967, c. 446, (AMD). 1967, c. 451, §§1,2 (AMD). 1967, c. 475, §7 (AMD). 1969, c. 88, (AMD). 1969, c. 120, (AMD). 1969, c. 268, (AMD). 1969, c. 286, (AMD). 1969, c. 431, §9 (AMD). 1971, c. 106, §§1,2 (AMD). 1971, c. 138, §1 (AMD). 1971, c. 273, (AMD). 1971, c. 612, (AMD). 1971, c. 618, §12 (AMD). 1973, c. 401, (AMD). 1977, c. 373, §§10 TO 27-B (AMD). 1979, c. 495, §§4-6 (AMD). 1985, c. 698, §10 (RP).



38 §369. -- coastal streams (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 153, (AMD). 1965, c. 425, §22 (AMD). 1967, c. 17, (AMD). 1967, c. 304, §§19-23 (AMD). 1969, c. 538, §1 (AMD). 1971, c. 138, §2 (AMD). 1971, c. 470, §5 (AMD). 1973, c. 423, §§4-6 (AMD). 1977, c. 373, §§28,29 (AMD). 1979, c. 495, §§7,8 (AMD). 1985, c. 698, §11 (RP).



38 §370. -- tidal waters (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 84, (AMD). 1965, c. 179, §§3-7 (AMD). 1965, c. 425, §23 (AMD). 1967, c. 153, §§1,2 (AMD). 1967, c. 154, §§1,2 (AMD). 1967, c. 155, (AMD). 1967, c. 304, §§24-26 (AMD). 1967, c. 447, §§1,2 (AMD). 1967, c. 475, §§8,9 (AMD). 1967, c. 516, §§1-10 (AMD). 1969, c. 121, §§1,2 (AMD). 1969, c. 431, §9 (AMD). 1969, c. 538, §2 (AMD). 1971, c. 618, §12 (AMD). 1973, c. 267, (AMD). 1979, c. 495, §§9,10 (AMD). 1985, c. 698, §12 (RP).



38 §371. -- great ponds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 342, §§1,2 (AMD). 1971, c. 335, (AMD). 1971, c. 618, §12 (AMD). 1973, c. 29, (AMD). 1977, c. 373, §30 (RP).



38 §371-A. Classification of great ponds (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 373, §31 (NEW). 1979, c. 281, §2 (AMD). 1979, c. 495, §§11-15 (AMD). 1981, c. 153, §3 (AMD). 1983, c. 743, §9 (AMD). 1985, c. 698, §13 (RP).



38 §371-B. Classification of ground water (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 472, §11 (NEW). 1985, c. 698, §14 (RP).



38 §372. Exceptions

Nothing contained in this subchapter shall limit the powers of the State to initiate, prosecute and maintain actions to abate public nuisances to the extent consistent with the public interest, nor shall any license granted under this subchapter constitute a defense to any action at law for damages. [1971, c. 527, §5 (AMD).]

SECTION HISTORY

1971, c. 527, §5 (AMD).






Article 1-A: GREAT PONDS PROGRAM

38 §380. Findings; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 608, §1 (NEW). 1977, c. 123, §1 (RP).



38 §381. Great pond defined (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 608, §1 (NEW). 1977, c. 123, §1 (RP).



38 §382. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 608, §1 (NEW). 1977, c. 123, §1 (RP).



38 §383. Data bank (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 608, §1 (NEW). 1977, c. 123, §1 (RP).



38 §384. Research (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 608, §1 (NEW). 1977, c. 123, §1 (RP).



38 §385. Funds (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 608, §1 (NEW). 1977, c. 123, §1 (RP).



38 §386. Findings; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 123, §2 (NEW). 1987, c. 809, §1 (RP).



38 §387. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 123, §2 (NEW). 1983, c. 566, §11 (AMD). 1987, c. 809, §1 (RP).



38 §388. Data bank (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 123, §2 (NEW). 1987, c. 809, §1 (RP).



38 §389. Research (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 123, §2 (NEW). 1987, c. 809, §1 (RP).



38 §390. Funds (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 123, §2 (NEW). 1987, c. 809, §1 (RP).



38 §390-A. Lake Restoration and Protection Financial Aid Program (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 509, §§1,3 (NEW). 1983, c. 483, §7 (AMD). 1983, c. 566, §12 (AMD). 1985, c. 162, §5 (AMD). 1987, c. 192, §9 (AMD). 1987, c. 809, §1 (RP). 1987, c. 842, §§1,2 (AMD). 1989, c. 502, §A142 (RP).



38 §391. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 123, §2 (NEW). 1983, c. 819, §A62 (AMD). 1987, c. 771, §3 (RP). 1987, c. 809, §1 (RP).



38 §391-A. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 771, §4 (NEW). 1989, c. 890, §§A40,B20 (RP).



38 §392. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 123, §2 (NEW). 1983, c. 566, §13 (AMD). 1987, c. 809, §1 (RP).



38 §393. Permit; standards (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 123, §2 (NEW). 1987, c. 809, §1 (RP).



38 §394. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 123, §2 (NEW). 1979, c. 663, §227 (AMD). 1983, c. 566, §14 (AMD). 1983, c. 743, §10 (AMD). 1985, c. 746, §18 (AMD). 1987, c. 192, §10 (RPR). 1987, c. 809, §1 (RP).



38 §395. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 123, §2 (NEW). 1977, c. 564, §135 (RPR). 1987, c. 809, §1 (RP).



38 §396. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 123, §2 (NEW). 1979, c. 663, §228 (AMD). 1987, c. 809, §1 (RP).



38 §397. Injunction; restoration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 123, §2 (NEW). 1977, c. 564, §136 (RP).






Article 1-B: GROUND WATER PROTECTION PROGRAM

38 §401. Findings; purpose

The Legislature finds and declares that the protection of ground water resources is critical to promote the health, safety and general welfare of the people of the State. Aquifers provide a significant amount of the water used by the people of the State. Aquifers and aquifer recharge areas are critical elements in the hydrologic cycle. Aquifer recharge areas collect, conduct and purify the water that replenishes aquifers. [1979, c. 472, §12 (NEW).]

The Legislature further finds and declares that an adequate supply of safe drinking water is a matter of the highest priority and that it is the policy of the State to protect, conserve and maintain ground water supplies in the State. [1979, c. 472, §12 (NEW).]

The Legislature further finds and declares that ground water resources are endangered by unwise uses and land use practices. [1979, c. 472, §12 (NEW).]

The Legislature further finds that these resources may be threatened by certain agricultural chemicals and practices, but that the nature and extent of this impact is largely unknown. Failure to evaluate this potential problem is likely to result in costly contamination of some ground water supplies leading to increased risks to the public health. [1985, c. 465, §1 (NEW).]

The Legislature further finds and declares it to be the purpose of this Article to require classification of the state's ground water resources. [1979, c. 472, §12 (NEW).]

The Legislature further finds and declares that there are numerous existing state agencies, commissions, boards or similar entities administering various statutes and programs relating to ground water. Because of the importance of ground water to the safety and well-being of the State, there is an urgent need for the coordination and development of the programs to assess the quality and quantity of and to protect ground water. [1979, c. 472, §12 (NEW).]

It is the intention of the Legislature that the Division of Geology, Natural Areas and Coastal Resources provide coordination and develop programs for the collection and analysis of information relating to the nature, extent and quality of aquifers and aquifer recharge areas. [2013, c. 405, Pt. C, §20 (AMD).]

It is further the intention of the Legislature that existing programs related to ground water continue in their present form and that the Department of Environmental Protection provide coordination for the protection of ground water through existing statutes and regulations. [1979, c. 472, §12 (NEW).]

This article is not intended to limit a municipality's power to enact ordinances under Title 30-A, section 3001, to protect and conserve the quality and quantity of ground water. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §21 (AMD).]

SECTION HISTORY

1979, c. 472, §12 (NEW). 1985, c. 465, §1 (AMD). 1987, c. 583, §60 (AMD). 1989, c. 890, §§A40,B21 (AMD). 2011, c. 655, Pt. KK, §25 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §20 (AMD).



38 §402. Research

The Division of Geology, Natural Areas and Coastal Resources, in cooperation with the Department of Environmental Protection, is authorized to conduct research and studies to determine recharge and cleansing rates of groundwater in different sand and gravel and bedrock formations. [2013, c. 405, Pt. C, §21 (AMD).]

The Division of Geology, Natural Areas and Coastal Resources, Maine Geological Survey within the Department of Agriculture, Conservation and Forestry in cooperation with other agencies as appropriate shall conduct a 3-year program to assess the impact of agricultural practices and chemicals on groundwater quality in selected agricultural areas and selected aquifers. The program must evaluate the extent and level of contamination associated with pesticide use, the mechanisms by which pesticides move through the soil and into groundwater supplies, the synergistic effects of these substances and their persistence in groundwater. [2013, c. 405, Pt. C, §21 (AMD).]

The survey shall report annually its progress to the joint standing committee of the Legislature having jurisdiction over natural resources. [1985, c. 465, §2 (NEW).]

SECTION HISTORY

1979, c. 472, §12 (NEW). 1985, c. 465, §2 (AMD). 1995, c. 502, §E32 (AMD). 1999, c. 556, §31 (AMD). 2011, c. 655, Pt. KK, §26 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §21 (AMD).



38 §403. Ground water quality

1. Legislative intent. The Legislature finds that sand and gravel aquifers are important public and private resources for drinking water supplies and other industrial, commercial and agricultural uses. The ground water in these formations is particularly susceptible to contamination by pollutants and, once polluted, may not recover for hundreds of years. It is the intent of the Legislature that information be developed which shall determine the degree that the state's sand and gravel aquifers have been contaminated and shall provide a base of knowledge from which decisions may be made to protect the aquifers.

[ 1983, c. 521, (NEW) .]

2. Determination of ground water quality. The commissioner and the Department of Agriculture, Conservation and Forestry shall delineate the primary recharge areas for all sand and gravel aquifers capable of yielding more than 10 gallons per minute. Utilizing existing water supply information and well drilling logs, the commissioner and the Department of Agriculture, Conservation and Forestry shall determine depth to bedrock, depth to water table, surficial material stratigraphy and generalized ground water flow directions of the aquifers. The commissioner and the Department of Agriculture, Conservation and Forestry shall also determine the extent and direction of contamination plumes originating from distinct sources within each area studied. The primary recharge areas, flow directions and contamination plumes are to be shown on maps of a scale of 1:50,000.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §22 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1983, c. 521, (NEW). 1989, c. 890, §§A40,B22 (AMD). 2011, c. 657, Pt. W, §5 (REV).



38 §404. Ground water rights

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Beneficial domestic use" means any ground water used for household purposes essential to health and safety, whether provided by individual wells or through public supply systems. [1987, c. 491, §4 (NEW).]

B. "Ground water" means all the waters found beneath the surface of the earth. [1987, c. 491, §4 (NEW).]

C. "Preexisting use" means any use which was undertaken by a public water supplier, a landowner or lawful land occupant or a predecessor in interest of either of them, at any time during the period of 3 years prior to the commencement of the use which resulted in the interference. [1987, c. 491, §4 (NEW).]

[ 1987, c. 491, §4 (NEW) .]

2. Cause of action created. Subject to the limitations of subsection 3 and except as provided by Title 23, section 652, a person is liable for the withdrawal of ground water, including use of ground water in heat pump systems, when the withdrawal is in excess of beneficial domestic use for a single-family home and when the withdrawal causes interference with the preexisting beneficial domestic use of ground water by a landowner or lawful land occupant.

[ 1987, c. 491, §4 (NEW) .]

3. Limitations. The liability imposed under subsection 2 shall be in compensatory damages only, to be recovered in an action brought by the landowner or other lawful land occupant whose ground water use has been interfered with, against the person whose subsequent use has caused the interference.

A. The damages shall be limited to the following:

(1) All costs necessary to restore the landowner or lawful land occupant to a status which is reasonably equivalent in terms of quantity and quality of ground water, made available on a similarly accessible and economic basis;

(2) Compensatory damages for loss or damage to property, including, without limitation, the loss of habitability of residence, caused to the landowner or lawful land occupant by reason of the interference, prior to restoration of the status provided for in subparagraph (1); and

(3) Reasonable costs, including expert witness and attorney fees, incurred in initiating and prosecuting an action when necessary to secure a judgment granting the relief provided for under this chapter. [1987, c. 491, §4 (NEW).]

B. The rights afforded by this chapter shall be in addition to, and not in derogation of, any other rights, whether arising under statute or common law, which any person may have to seek redress against any other person for ground water interference or contamination. [1987, c. 491, §4 (NEW).]

[ 1987, c. 491, §4 (NEW) .]

SECTION HISTORY

1987, c. 491, §4 (NEW).






Article 1-C: FRESHWATER WETLANDS

38 §405. Statement of findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 485, §3 (NEW). 1987, c. 809, §1 (RP).



38 §406. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 705, §W1 (NEW). 1987, c. 809, §1 (RP).



38 §407. Identification of freshwater wetlands (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 705, §W1 (NEW). 1985, c. 485, §4 (RP).



38 §407-A. Identification of freshwater wetlands (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 485, §5 (NEW). 1987, c. 402, §A197 (AMD). 1987, c. 809, §1 (RP).



38 §408. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 485, §6 (NEW). 1987, c. 809, §1 (RP).



38 §409. Standards (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 485, §6 (NEW). 1987, c. 809, §1 (RP).



38 §410. Delegation of permit granting authority to municipality (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 485, §6 (NEW). 1987, c. 809, §1 (RP).



38 §410-A. Permits; grants; denials; suspensions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 485, §6 (NEW). 1987, c. 809, §1 (RP).



38 §410-B. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 485, §6 (NEW). 1987, c. 809, §1 (RP).



38 §410-C. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 485, §6 (NEW). 1987, c. 809, §1 (RP).



38 §410-D. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 485, §6 (NEW). 1987, c. 809, §1 (RP).



38 §410-E. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 746, §19 (NEW). 1987, c. 809, §1 (RP).






Article 1-E: MARINE ENVIRONMENTAL MONITORING PROGRAM

38 §410-F. Marine Environmental Monitoring Program

The Department of Environmental Protection in cooperation with the Department of Marine Resources shall establish the Marine Environmental Monitoring Program. The initial purpose of this program is to design a monitoring program to examine the extent and effect of industrial contaminants and pollutants on marine and estuarine ecosystems and to determine compliance with and attainment of water quality standards under article 4-A. This study must include, but is not limited to: [1991, c. 242, §4 (AMD).]

1. Sources. The sources, fates and biological availability of these contaminants;

[ 1987, c. 843, §1 (NEW) .]

2. Impact. The impact of these contaminants on marine and estuarine biota; and

[ 1987, c. 843, §1 (NEW) .]

3. Assessment. An assessment of the condition of marine and estuarine habitats.

[ 1987, c. 843, §1 (NEW) .]

The commissioner shall establish a task force to coordinate the continuing activities of the monitoring program. The Commissioner of Agriculture, Conservation and Forestry, the Commissioner of Environmental Protection, the Commissioner of Health and Human Services and the Commissioner of Marine Resources shall appoint representatives to serve as members of the task force. The task force shall address the identification and removal of sources of marine pollution. [1991, c. 242, §4 (NEW); 2003, c. 689, Pt. B, §7 (REV); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1987, c. 843, §1 (NEW). 1991, c. 242, §4 (AMD). 2003, c. 689, §B7 (REV). 2011, c. 657, Pt. W, §6 (REV).



38 §410-G. Report required

The commissioner in cooperation with the Department of Marine Resources shall report to the joint standing committee of the Legislature having jurisdiction over energy and natural resources and the joint standing committee of the Legislature having jurisdiction over marine resources during the first regular session of each Legislature. The report is due on or before March 15th. The report must address the problems or potential problems of marine and estuarine resources caused by industrial contaminants. The commissioner also shall prescribe remedial steps to address problems identified in the report. If the department does not receive funding for the Marine Environmental Monitoring Program described in section 410-F during all or part of the calendar year prior to the first regular session of a Legislature, then the reporting requirements of this section are waived. [2001, c. 232, §7 (AMD).]

SECTION HISTORY

1987, c. 843, §1 (NEW). 1989, c. 890, §§A40,B23 (AMD). 2001, c. 232, §7 (AMD).






Article 1-F: NONPOINT SOURCE POLLUTION PROGRAM

38 §410-H. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 345, (NEW).]

1. Best management practice guidelines. "Best management practice guidelines" means recommended techniques or procedures or a combination of techniques or procedures that are determined by the appropriate agency identified in section 410-J to be the most effective practicable means of preventing or reducing pollution generated by nonpoint sources.

[ 1991, c. 345, (NEW) .]

2. Nonpoint source. "Nonpoint source" means any source, excluding any source defined as a direct discharge in section 466, that discharges pollutants into the surface or ground waters of the State, including, but not limited to, sources related to agriculture, construction and maintenance of bridges, railways and roads, forest management and commercial, industrial or residential development.

[ 1991, c. 345, (NEW) .]

SECTION HISTORY

1991, c. 345, (NEW).



38 §410-I. Cooperation with agencies

1. Agency cooperation. The commissioner shall cooperate and coordinate with the Commissioner of Agriculture, Conservation and Forestry; the Commissioner of Transportation; the Commissioner of Economic and Community Development; the Commissioner of Health and Human Services; and the Commissioner of Marine Resources to ensure a coordinated approach to nonpoint source pollution control for agriculture, forestry, transportation and development.

[ 2011, c. 655, Pt. KK, §27 (AMD); 2011, c. 655, Pt. KK, §34 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

2. Ranking of watersheds. In cooperation with the commissioner, the agencies identified in subsection 1 shall identify those watersheds that should receive highest priority for corrective action for nonpoint source pollution and those actions recommended in great pond watersheds to control phosphorus runoff.

[ 1991, c. 838, §17 (AMD) .]

3. Annual coastal water quality monitoring and remediation planning. The department shall in coordination with the public health division of the Department of Marine Resources create an annual work plan outlining priorities for the monitoring and classification of shellfish growing areas and for hydrographic studies in shellfish growing areas. The work plan must also prioritize remediation projects that will improve water quality within shellfish growing areas. Staff from both agencies must be assigned in determining responsibilities of the work plan. The Department of Marine Resources shall solicit priorities from the Shellfish Advisory Council established under Title 12, section 6038 and from municipalities with approved municipal shellfish programs for work within shellfish growing areas in those communities. In order for municipal recommendations to be considered for inclusion in a work plan, the municipality must commit to assist in the identification and remediation of nonpoint source pollution, including failing subsurface wastewater disposal systems, in areas affecting the water quality of shellfish growing areas.

The agencies shall prepare a draft work plan by February 1st of each year and make it available for review at a regularly scheduled meeting of the Shellfish Advisory Council, set out under Title 12, section 6038.

The agencies shall begin implementing the work plan by March 1st annually.

[ 2009, c. 213, Pt. FFFF, §4 (NEW) .]

SECTION HISTORY

1991, c. 345, (NEW). 1991, c. 838, §17 (AMD). 2003, c. 689, §B7 (REV). 2009, c. 213, Pt. FFFF, §4 (AMD). 2011, c. 655, Pt. KK, §27 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §6 (REV).



38 §410-J. Program implementation

1. Agriculture. The Department of Agriculture, Conservation and Forestry shall develop best management practice guidelines to reduce and prevent nonpoint source pollution from agricultural activities. The Department of Agriculture, Conservation and Forestry may recommend to farmers the use of best management practice guidelines.

[ 1991, c. 345, (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

2. Forestry. The Department of Agriculture, Conservation and Forestry, Bureau of Forestry in cooperation with the commissioner shall develop best management practice guidelines to reduce and prevent nonpoint source pollution from wood harvesting and forest management activities. The Bureau of Forestry may publish best management practice guidelines for use by landowners and wood harvesters. Landowners and wood harvesters must be notified of these guidelines and assisted in their efforts to implement the guidelines in accordance with the Bureau of Forestry advisory programs under Title 12, sections 8611 and 8612.

[ 1991, c. 345, (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

3. Transportation. The Department of Transportation in cooperation with the commissioner shall develop best management practice guidelines to reduce and prevent nonpoint source pollution from transportation-related activities. The Department of Transportation shall encourage all state or federally funded projects to use the best management practice guidelines. The Department of Transportation may provide technical assistance to municipalities.

[ 1991, c. 345, (NEW) .]

4. Development. The commissioner shall develop best management practice guidelines to reduce and prevent nonpoint source pollution from development-related activities. State agencies shall follow these guidelines in construction or remodeling activities for state buildings and other capital improvements. The commissioner shall provide guidance and technical assistance to the Office of Community Development and municipalities to support implementation through growth management programs authorized by the growth management laws, Title 30-A, chapter 187, subchapter II and municipal subdivision ordinances.

[ 1991, c. 838, §18 (AMD) .]

SECTION HISTORY

1991, c. 345, (NEW). 1991, c. 838, §18 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



38 §410-K. Program review

Prior to January 1, 1993, the commissioner shall submit to the joint standing committee of the Legislature having jurisdiction over energy and natural resource matters a report detailing the effectiveness of the program and making recommendations for program improvements and fee amounts for permit applications under chapter 3, subchapter I, articles 5-A and 6. The commissioner shall make recommendations on the advisability of enacting statutory or regulatory exemptions from the water quality discharge licensing requirements of section 413 for those activities conducted in compliance with best management practice guidelines under this article. The commissioner shall submit with these recommendations an analysis of the legal and enforcement issues raised by these exemptions, specifically, the need to adopt by rule best management practice guidelines. In recommending fees pursuant to this section, the commissioner shall consider the cost of technical review and compliance inspection for best management practices and shall recommend fees that cover these costs. [1991, c. 838, §19 (AMD).]

SECTION HISTORY

1991, c. 345, (NEW). 1991, c. 838, §19 (AMD).






Article 1-G: LAKES ASSESSMENT AND PROTECTION PROGRAM

38 §410-L. Lakes Assessment and Protection Program established

The Lakes Assessment and Protection Program is established within the department to monitor and protect the health and integrity of the State's lakes. [1997, c. 643, Pt. YY, §1 (NEW).]

SECTION HISTORY

1997, c. 643, §YY1 (NEW).



38 §410-M. Lakes assessment and protection

In implementing the Lakes Assessment and Protection Program, the commissioner shall conduct activities within the following areas: [1997, c. 643, Pt. YY, §1 (NEW).]

1. Education and technical assistance. Education and technical assistance relating to lake functions and values, watershed planning and management, implementation of best management practices, effects of cumulative impacts and applicable laws and rules;

[ 1997, c. 643, Pt. YY, §1 (NEW) .]

2. Resource monitoring and research. Monitoring and research relating to the ecology and quality of lake resources, the vulnerability and the status of lakes, the relationship between the quality of lake resources and development, the design and effectiveness of best management practices and the effectiveness of efforts to protect lakes; and

[ 1997, c. 643, Pt. YY, §1 (NEW) .]

3. Compliance monitoring and enforcement. Promoting and monitoring compliance with and enforcement of the natural resources protection laws, the mandatory shoreland zoning laws, the storm water management laws, the erosion and sedimentation control laws and other state and local laws providing standards for the protection of lakes.

[ 1997, c. 643, Pt. YY, §1 (NEW) .]

SECTION HISTORY

1997, c. 643, §YY1 (NEW). 2011, c. 655, Pt. EE, §22 (AMD). 2011, c. 655, Pt. EE, §30 (AFF).



38 §410-N. Aquatic nuisance species control

1. Definitions. As used in this section and section 419-C, unless the context otherwise indicates, the following terms have the following meanings.

A. "Aquatic plant" means a plant species that requires a permanently flooded freshwater habitat. [2011, c. 47, §2 (AMD).]

B. "Invasive aquatic plant" means a species identified by the department as an invasive aquatic plant or one of the following species:

(1) Eurasian water milfoil, Myriophyllum spicatum;

(2) Variable-leaf water milfoil, Myriophyllum heterophyllum;

(3) Parrot feather, Myriophyllum aquaticum;

(4) Water chestnut, Trapa natans;

(5) Hydrilla, Hydrilla verticillata;

(6) Fanwort, Cabomba caroliniana;

(7) Curly pondweed, Potamogeton crispus;

(8) European naiad, Najas minor;

(9) Brazilian elodea, Egeria densa;

(10) Frogbit, Hydrocharis morsus-ranae; and

(11) Yellow floating heart, Nymphoides peltata. [2005, c. 561, §1 (AMD).]

[ 2011, c. 47, §2 (AMD) .]

2. Education. The department shall prepare educational materials that inform the public about problems associated with invasive aquatic plants, how to identify invasive aquatic plants, why it is important to prevent the transportation of aquatic plants and the prohibitions relating to aquatic plants contained in section 419-C. The department shall make the materials available to municipalities, lake associations, water quality monitors, law enforcement agents, businesses that sell aquatic plants in the State and other interested individuals.

A. The department shall provide signs for installation at all state boat launch facilities on fresh waters informing the public about the prohibition of aquatic plant transportation on boats and trailers and may provide these signs, as available funds allow, for installation at other boat launch sites including municipal boat launch facilities, campground boat launch facilities and other commonly used launch sites. [1999, c. 722, §1 (NEW).]

B. The department shall work with the Department of Transportation and the Maine Turnpike Authority to provide signs and educational materials on all major roads at the State's borders advising incoming boat owners that state law requires all boats and trailers to be free of aquatic plant material. [1999, c. 722, §1 (NEW).]

[ 1999, c. 722, §1 (NEW) .]

3. Control. The department shall investigate and document the occurrence of invasive aquatic plants in state waters and may undertake activities to control invasive aquatic plant populations as follows.

A. The department or a person designated by the department may attempt eradication of an invasive aquatic plant from a water body if determined feasible by the department. If the commissioner determines that eradication activities must be undertaken immediately, a license is not required under section 480-C for the use of a physical, chemical or biological control material by the department or a person designated by the department if the use of the control material is specifically related to the immediate eradication of invasive aquatic plant populations in the water body. Prior to undertaking an eradication activity and to the extent practical, the department shall notify landowners whose property is adjacent to the area where the activity will be undertaken. [2001, c. 232, §8 (AMD).]

B. The department may conduct research to test new control methods for the eradication of invasive aquatic plants pursuant to section 362-A. [1999, c. 722, §1 (NEW).]

C. The department may study and develop a plan that includes the use of water level drawdown for the eradication of invasive aquatic plants. If determined feasible by the department, the department may implement a plan developed pursuant to this paragraph. The department may seek funding from private sources to support the activities described in this paragraph. [2003, c. 136, §1 (NEW).]

[ 2003, c. 136, §1 (AMD) .]

SECTION HISTORY

1999, c. 722, §1 (NEW). 2001, c. 232, §8 (AMD). 2003, c. 136, §1 (AMD). 2005, c. 561, §1 (AMD). 2011, c. 47, §2 (AMD).






Article 2: POLLUTION CONTROL

38 §411. State contribution to pollution abatement

The commissioner may pay an amount not to exceed 80% of the expense of a municipal or quasi-municipal pollution abatement construction program or a pollution abatement construction program in an unorganized township or plantation authorized by the county commissioners. The commissioner may make payments to the Maine Municipal Bond Bank to supply the State's share of the revolving loan fund established by Title 30-A, section 6006-A. The commissioner may pay up to 90% of the expense of a municipal or quasi-municipal pollution abatement construction program or a pollution abatement construction program in an unorganized township or plantation authorized by the county commissioners in which the construction cost of the project does not exceed $100,000 as long as not more than one grant is made to any applicant each year, except that the commissioner may pay a percentage of the cost of individual projects serving single-family dwellings, seasonal dwellings or commercial establishments according to the following schedule:

For the purposes of this section, "annual income" means the sum of all the property owner's federal taxable income for the previous year for single-family or seasonal dwellings and "gross profit" means the sum of all the commercial establishment owner's gross profits for the previous year as listed on the relevant federal income tax returns. [1999, c. 375, §2 (AMD).]

To determine eligibility, the commissioner may require an applicant to submit a copy of the relevant federal income tax return of the owner or owners. In addition to any penalty adjudged under section 349, a person who knowingly makes any false statement, representation or certification in the application for a grant under this section and who receives such a grant shall, upon conviction, make restitution to the department in an amount equal to the amount of the grant plus interest and reasonable recovery cost incurred by the department. [1995, c. 186, §2 (NEW).]

For small individual projects, following a period of 90 days from the date of application for assistance under this section, or as ground conditions permit, the unavailability of financial assistance under this section does not relieve an applicant of an obligation to comply with the state water classification program, Title 38, chapter 3, subchapter I, article 4-A or any other provision of law. [1991, c. 238, §2 (NEW).]

State grant-in-aid participation under this section is limited to grants for waste treatment facilities, interceptor systems and outfalls. The word "expense" does not include costs relating to land acquisition or debt service, unless allowed under federal statutes and regulations. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §24 (AMD).]

The commissioner shall develop a project priority list, for approval and adoption by the board, for pollution abatement construction and salt or sand-salt storage building projects. The factors considered in developing the priority lists include, but are not limited to, protection of groundwater and surface water, land use, shellfish, general public health hazards and water contact activities. The commissioner shall revise the project priority list for municipal and county salt and sand-salt storage facilities by October 1, 1999 and for all other sand and salt storage facilities by April 1, 2000. An owner or operator of a salt or sand-salt storage area may appeal the ranking and provide new information to the commissioner within 120 days of notification, which may change final priority ranking. The board shall release a final project priority list of municipal and county sites by April 1, 2000, and for all other sand and salt storage facilities by July 1, 2000. The board may not change the priority ranking for a municipality or county that prior to January 1, 1999 built a facility and also registered the site with the department pursuant to section 413. [1999, c. 387, §3 (AMD).]

All proceeds of the sale of bonds for the construction and equipment of pollution abatement facilities expended under the direction and supervision of the commissioner must be segregated, apportioned and expended as provided by the Legislature. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §24 (AMD).]

SECTION HISTORY

1965, c. 425, §24 (AMD). 1965, c. 513, §79 (AMD). 1967, c. 268, (AMD). 1967, c. 475, §§9-A (AMD). 1967, c. 538, §§1,3 (RPR). 1969, c. 431, §9 (AMD). 1969, c. 499, §§5-8 (AMD). 1971, c. 618, §12 (AMD). 1973, c. 694, §1 (RPR). 1981, c. 398, §§1,2 (AMD). 1983, c. 566, §15 (AMD). 1985, c. 479, §3 (RPR). 1985, c. 689, §§1-3 (AMD). 1987, c. 502, §§1,2 (AMD). 1987, c. 751, §12 (AMD). 1989, c. 104, §§B13,C10 (AMD). 1989, c. 890, §§A40,B24 (AMD). 1991, c. 96, (AMD). 1991, c. 238, §2 (AMD). 1991, c. 824, §A83 (AMD). 1993, c. 223, §1 (AMD). 1995, c. 186, §§1,2 (AMD). 1999, c. 243, §3 (AMD). 1999, c. 375, §§1,2 (AMD). 1999, c. 387, §3 (AMD). 1999, c. 790, §A50 (AMD). 2001, c. 232, §9 (AMD).



38 §411-A. State contribution to residential overboard discharge replacement projects

1. General authority. Subject to the availability of funds under section 411, the commissioner shall pay a portion of an alternative to an overboard discharge system as provided in this section. In the event the overboard discharge owner is not eligible for complete funding through a grant, the commissioner may loan the balance of the eligible alternative system costs not funded through a grant as provided in this section.

A. Pursuant to the cost-share schedule in subsection 2-A, the commissioner shall pay a portion of the expense of a technologically proven alternative system construction project that results in the elimination of an overboard discharge to the waters of the State when that elimination is required under section 414-A, subsection 1-B. The department may not provide grant funds to an overboard discharge owner for the removal of an overboard discharge at a residence unless the residence is the owner's primary residence. [2009, c. 654, §1 (NEW).]

B. If the overboard discharge owner is not eligible for complete funding through a grant, the overboard discharge owner may be eligible for funding provided by the revolving loan fund established by Title 30-A, section 6006-A as administered through the Maine Municipal Bond Bank or its designee for the expense of a technologically proven alternative system construction project that results in the elimination of an overboard discharge to the waters of the State when that elimination is required under section 414-A, subsection 1-B. [2009, c. 654, §1 (NEW).]

C. The costs eligible for payment through a grant or loan under this section include the costs that the department requires for abandonment of the overboard discharge and the design, engineering and construction costs of the replacement system. Grants or loans made under this section may be made directly to the owners of the overboard discharges and may also be made to sanitary and sewer districts that have agreed to establish operation and maintenance programs for holding tanks within their boundaries. [2009, c. 654, §1 (NEW).]

[ 2009, c. 654, §1 (RPR) .]

2. Cost-share.

[ 2003, c. 246, §3 (RP) .]

2-A. Cost-share. The commissioner shall determine the portion of project expenses eligible for grants under this section as follows:

A. For an owner of an overboard discharge with an annual income less than $25,000, 100%; [2009, c. 654, §2 (AMD).]

B. For an owner of an overboard discharge with an annual income from $25,000 to $50,000, 90%; [2009, c. 654, §2 (AMD).]

C. For an owner of an overboard discharge with an annual income from $50,001 to $75,000, 50%; [2009, c. 654, §2 (AMD).]

D. For an owner of an overboard discharge with an annual income from $75,001 to $100,000, 35%; [2009, c. 654, §2 (AMD).]

E. For an owner of an overboard discharge with an annual income from $100,001 to $125,000, 25%; [2009, c. 654, §2 (AMD).]

E-1. For an owner of an overboard discharge with an annual income over $125,000, $0; and [2009, c. 654, §2 (NEW).]

F. For a publicly owned overboard discharge facility, 50% to a maximum of $150,000. [2003, c. 246, §4 (NEW).]

For purposes of this subsection, annual income is determined separately for residential property owners and commercial establishments. For a residential property owner, including a trust, "annual income" means the sum of the taxable incomes of each owner of the property if it is jointly owned or of each beneficiary and grantor if the property owner is a trust for the previous year as listed on the relevant federal income tax returns for the previous year. For a commercial establishment, “annual income” means taxable income or ordinary business income for the previous year as listed on the relevant federal income tax return plus any depreciation or other noncash expense that was deducted to compute taxable or ordinary business income on that return. A rental property must be considered a commercial establishment or as contributing to annual income depending on how it is reported on the overboard discharge owner’s federal income tax return from the previous year.

[ 2009, c. 654, §2 (AMD) .]

3. Priority. The commissioner shall utilize grants made under this section to eliminate sources of contamination to shellfish harvesting areas and to eliminate public nuisance conditions.

[ 1989, c. 442, §1 (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §25 (AMD) .]

4. Reimbursement. The commissioner shall utilize grants under this section to reimburse individuals for the cost of removing any overboard discharge, subject to the provisions of subsection 2-A, when:

A. The removal occurred after September 30, 1989 but was carried out according to plans and specifications approved by the commissioner in advance of construction and prior to the offering of a grant under this section; [2003, c. 246, §5 (RPR).]

B. The removal resulted in the elimination of sources of contamination to shellfish areas or public nuisance conditions; and [2003, c. 246, §5 (RPR).]

C. The removal is required under section 413, subsection 3 or section 414-A, subsection 1-B. [2003, c. 246, §5 (RPR).]

[ 2003, c. 246, §5 (RPR) .]

SECTION HISTORY

1989, c. 442, §1 (NEW). 1989, c. 890, §§A40,B25 (AMD). 1991, c. 499, §14 (AMD). 1993, c. 223, §2 (AMD). 1999, c. 243, §4 (AMD). 2001, c. 232, §10 (AMD). 2003, c. 246, §§3-5 (AMD). 2009, c. 654, §§1, 2 (AMD).



38 §411-B. Planning

The department is authorized to establish and conduct a continuous planning process in cooperation with federal, state, regional and municipal agencies consistent with the requirements of the Federal Water Pollution Control Act, 33 United States Code 1982, Section 1251, et seq., as amended. [1989, c. 890, Pt. A, §36 (NEW); 1989, c. 890, Pt. A, §40 (AFF).]

SECTION HISTORY

1989, c. 890, §§A36,40 (NEW).



38 §411-C. Maine Clean Water Fund

1. Establishment; administration. The Maine Clean Water Fund, referred to in this section as "the fund," is established as provided in this section.

A. The fund is established as a nonlapsing fund to provide financial assistance, in accordance with subsection 2, for the acquisition, planning, design, construction, reconstruction, enlargement, repair, protection and improvement of public wastewater systems and treatment facilities and water pollution abatement systems. [2009, c. 377, §3 (NEW).]

B. The department shall administer the fund. The fund must be invested in the same manner as permitted for investment of funds belonging to the State or held in the State Treasury. The fund must be established and held separate from any other funds and used and administered exclusively for the purpose of this section. The fund consists of the following:

(1) Sums that are appropriated by the Legislature or transferred to the fund from time to time from the State Water and Wastewater Infrastructure Fund pursuant to Title 30-A, section 6006-H;

(2) Interest earned from the investment of fund balances; and

(3) Other funds from any public or private source received for use for any of the purposes for which the fund has been established. [2009, c. 377, §3 (NEW).]

[ 2009, c. 377, §3 (NEW) .]

2. Uses. The fund may be used for one or more of the following purposes:

A. To make grants to public wastewater systems under sections 411 and 412; [2009, c. 377, §3 (NEW).]

B. To forgive loans held by public wastewater systems for the acquisition, planning, design, construction, reconstruction, enlargement, repair, protection or improvement of public wastewater systems and treatment facilities and water pollution abatement systems; [2009, c. 377, §3 (NEW).]

C. To provide a state match for federal funds allocated to the state revolving loan fund established in Title 30-A, section 6006-A; [2009, c. 377, §3 (NEW).]

D. To invest available fund balances and to credit the net interest income on those balances to the fund; and [2009, c. 377, §3 (NEW).]

E. To pay the costs of the department associated with the administration of the fund as long as no more than 5% of the aggregate of the highest fund balance in any fiscal year is used for these purposes. [2009, c. 377, §3 (NEW).]

[ 2009, c. 377, §3 (NEW) .]

SECTION HISTORY

2009, c. 377, §3 (NEW).



38 §412. Grants by State for planning

1. Grants by State for planning. The commissioner is authorized to pay an amount at least 15%, but not to exceed 25%, of the expense incurred by a municipality or quasi-municipal corporation in preliminary or final planning of a pollution abatement program in the form of a grant. The amount may not be paid until the governing body of the municipality or the quasi-municipal corporation duly votes to proceed with preliminary or final planning of a pollution abatement program, as appropriate.

A. For the purposes of this section, "preliminary planning" means engineering studies that include analysis of existing pollution problems; estimates of the cost of alternative methods of waste treatment, studies of areas to be served by the proposed facilities and estimates of the cost of serving such areas; preliminary sketches of existing and proposed sewer and treatment plant layouts; and estimates of alternative methods of financing, including user charges, and other studies and estimates designed to aid the municipality or quasi-municipal corporation in deciding whether and how best to proceed with a pollution abatement program. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §26 (AMD).]

B. For the purposes of this section, "final planning" means the preparation of engineering drawings and specifications for the construction of waste treatment facilities, interceptor systems and outfalls or other facilities specifically designated in departmental rules. All proceeds from the sale of bonds for the planning of pollution abatement facilities expended under the direction and supervision of the commissioner must be segregated, apportioned and expended as provided by the Legislature. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §26 (AMD).]

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §26 (AMD) .]

SECTION HISTORY

1969, c. 546, §1 (RPR). 1971, c. 340, §1 (AMD). 1971, c. 618, §12 (AMD). 1973, c. 694, §2 (RPR). 1977, c. 81, (RPR). 1989, c. 890, §§A40,B26 (AMD).



38 §412-A. Technical and legal assistance

At the request of any recipient of state funds under section 411 or 412, the commissioner is authorized to provide technical assistance and, through the Attorney General, legal assistance in the administration or enforcement of any contract entered into, by or for the benefit of the recipient in connection with wastewater treatment works or other facilities assisted by these funds. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §27 (AMD).]

Whenever any state funds have been disbursed pursuant to section 411 or 412, the State, acting through the Attorney General, shall have a direct right of action against the recipient thereof, or any contractor, subcontractor, architect, engineer or manufacturer of any equipment purchased with these funds, to recover the funds, as well as any federal funds administered by the commissioner for the same purposes, which may be properly awarded as actual damages in an action alleging negligence or breach of contract. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §27 (AMD).]

SECTION HISTORY

1979, c. 243, (NEW). 1989, c. 890, §§A40,B27 (AMD).



38 §412-B. Consultation on waste water disposal

1. Consultation on disposal methods. The commissioner shall consult with and advise any person proposing or operating drainage, sewerage or industrial waste systems as to the best methods of disposal. In making recommendations, the commissioner shall consider the needs of the municipality, other municipalities and other persons affected.

[ 1989, c. 890, Pt. A, §36 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

2. Consultation on water pollution abatement and prevention. The commissioner may consult with and advise persons or corporations who are licensed or apply for a license under this subchapter on water pollution abatement and prevention.

[ 1989, c. 890, Pt. A, §36 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

3. Submission of plans for waste disposal. Any person who proposes a new system of drainage, sewage disposal, sewage treatment or industrial waste disposal into any waters of the State shall submit plans and specifications for the system to the commissioner for approval. Purely storm water systems located in or on or draining from public ways and any alterations in existing facilities are exempt from this requirement.

[ 1989, c. 890, Pt. A, §36 (NEW); 1989, c. 890, Pt. A, §40 (AFF) .]

SECTION HISTORY

1989, c. 890, §§A36,40 (NEW).



38 §413. Waste discharge licenses

1. License required. No person may directly or indirectly discharge or cause to be discharged any pollutant without first obtaining a license therefor from the department.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §28 (AMD) .]

1-A. License required for surface wastewater disposal systems. No person may install, operate or maintain a surface wastewater disposal system without first obtaining a license therefor from the department, except that the department may exempt or license by rule categories of storm water discharges to groundwater when the discharges will not have a significant adverse effect on the quality or classification of waters of the State. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A unless the rules are incorporated as amendments to existing rules that are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 219, §1 (AMD) .]

1-B. License required for subsurface wastewater disposal systems. A license to install, operate or maintain a subsurface wastewater disposal system is governed as set forth in this subsection.

A. A person may not install, operate or maintain a subsurface wastewater disposal system without first obtaining a license for the system from the department, except that a license is not required for systems designed and installed in conformance with the plumbing code, as adopted by the Department of Human Services under Title 22, section 42. [2003, c. 551, §5 (NEW).]

B. The department may exempt or license by rule categories of subsurface discharges to groundwater in the same manner and using the same criteria as provided in subsection 1-A. [2005, c. 219, §2 (AMD).]

[ 2005, c. 219, §2 (AMD) .]

2. Exemptions. A person is not considered in violation of this section for the discharge of rock, sand, dirt or other pollutants resulting from erosion related to agricultural activities, subject to the following conditions.

A. The appropriate soil and water conservation district has recommended an erosion and sedimentation control plan or conservation plan for the land where this erosion originates. [1983, c. 566, §16 (RPR).]

B. The commissioner has certified that the plan meets the objectives of this chapter. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §28 (AMD).]

C. The commissioner determines that the agricultural activities are in compliance with the applicable portion of the plan, or the soil and water district has certified that funds from existing federal and state programs are not available to implement the applicable portion of the plan. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §28 (AMD).]

D. After the State receives authority to grant permits under the Federal Water Pollution Control Act, this exemption will not apply to any discharges considered point sources under federal law, including discharges from concentrated animal feeding operations and discharges from silvicultural point sources, as defined by federal law. [1997, c. 794, Pt. A, §12 (NEW).]

[ 1997, c. 794, Pt. A, §12 (AMD) .]

2-A. Exemptions; pesticide permits.

[ 1979, c. 281, §3 (RP) .]

2-A. Exemptions.

[ 1979, c. 296, §2 (AMD); 1979, c. 663, §229 (RP) .]

2-A. Exemptions; pesticide permits.

[ 1979, c. 541, Pt. B, §69 (RPR); 1979, c. 663, §229 (RP) .]

2-B. Exemptions; snow dumps. The department may by rule license categories of snow dumps when the activity would not have a significant adverse effect on the quality or classifications of the waters of the State, except there may be no snow dumps directly into the fresh surface waters of the State.

[ 1997, c. 794, Pt. A, §12 (AMD) .]

2-C. Dredge spoils. Holders of a permit obtained pursuant to the United States Clean Water Act, Public Law 92-500, Section 404, are exempt from the need to obtain a waste discharge license for disposal of dredged material into waters of the State when the dredged material is disposed of in an approved United States Army Corps of Engineers disposal site. Disposal of all dredged materials is governed by the natural resource protection laws, sections 480-A to 480-S.

[ 1989, c. 656, §1 (AMD) .]

2-D. Exemptions; road salt or sand-salt storage piles. The commissioner may exempt any road salt or sand-salt storage area from the need to obtain a license under this section for discharges to groundwaters of the State when the commissioner finds that the exempt activity will not have a significant adverse effect on the quality or classifications of the groundwaters of the State. In making this finding, the commissioner's review must include, but is not limited to, the location, structure and operation of the storage area.

Owners of salt storage areas shall register the location of storage areas with the department on or before January 1, 1986. As required by section 411, the department shall prioritize municipal or quasi-municipal sand-salt storage areas prior to November 1, 1986.

New or existing salt or sand-salt storage areas registered after October 1, 1999 may be exempt from licensing under this section as long as such areas comply with siting, operational and best management practices adopted by rule by the department. Storage areas other than those owned by municipalities or counties and registered prior to October 1, 1999 are exempt from licensing under this section as long as such areas comply with section 451-A, subsection 1-A and with operational and best management practices adopted by rule by the department. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

Storage areas owned by the Department of Transportation and registered prior to October 1, 1999 are not in violation of best management practice rules adopted by the department pursuant to this subsection if the Department of Transportation complies with the reporting requirements in section 451-A.

[ 2003, c. 502, §1 (AMD) .]

2-E. Exemptions; pesticide permits.

[ 1997, c. 794, Pt. A, §13 (RP) .]

2-F. Exemption; aquaculture. Until the State receives authority to grant permits under the Federal Water Pollution Control Act, 33 United States Code, 1982, a person may not be considered in violation of this section if:

A. The discharge activity is associated with off-shore marine aquaculture operations in the estuarine and marine waters; and [1987, c. 769, Pt. A, §173 (NEW).]

B. As a condition of obtaining a leasehold from the Department of Marine Resources, the Department of Environmental Protection certifies that the aquaculture activities mentioned in this subsection will not have a significant adverse effect on water quality or violate the standards ascribed to the receiving waters' classifications. [1987, c. 769, Pt. A, §173 (NEW).]

[ 1997, c. 794, Pt. A, §14 (AMD) .]

2-G. Exemptions; oil and hazardous substances spill response. A license is not required under this section for the following discharges:

A. A discharge to groundwaters of the State that occurs in the process of recovering, containing, cleaning up or removing an oil or hazardous substance spill or leak if discharge complies with the instructions of the commissioner or the commissioner's designee; or [1995, c. 493, §2 (NEW); 1995, c. 493, §21 (AFF).]

B. A discharge to surface waters of the State that occurs in the process of recovering, containing, cleaning up or removing an oil or hazardous substance spill or leak if the discharge complies with the instructions of an on-scene coordinator pursuant to 40 Code of Federal Regulations, Part 300. [1997, c. 794, Pt. A, §15 (AMD).]

[ 1997, c. 794, Pt. A, §15 (AMD) .]

3. Transfer of ownership. Application for transfer of a license must be made no later than 2 weeks after the transfer of ownership or interest in the source of the discharge is completed. If a person possessing a license issued by the department transfers the ownership of the property, facility or structure that is the source of a licensed discharge, without transfer of the license being approved by the department, the license granted by the department continues to authorize a discharge within the limits and subject to the terms and conditions stated in the license, except that the parties to the transfer are jointly and severally liable for any violation until such time as the department approves transfer or issuance of a waste discharge license to the new owner. The department may in its discretion require the new owner to apply for a new license, or may approve transfer of the existing license upon a satisfactory showing that the new owner can abide by its terms and conditions.

Except when it has been demonstrated within 5 years prior to a transfer, or some other time period acceptable to the department, that there is no technologically proven alternative to an overboard discharge, prior to transfer of ownership of property containing an overboard discharge, the parties to the transfer shall determine the feasibility of technologically proven alternatives to the overboard discharge that are consistent with the plumbing standards adopted by the Department of Health and Human Services pursuant to Title 22, section 42 based on documentation from a licensed site evaluator provided by the applicant and approved by the Department of Environmental Protection. The licensed site evaluator shall demonstrate experience in designing replacement systems for overboard discharge. If an alternative to the overboard discharge is identified, the alternative system must be installed within 90 days of property transfer, except that, if soil conditions are poor due to seasonal weather, the alternative may be installed as soon as soil conditions permit. The installation of an alternative to the overboard discharge may be eligible for funding under section 411-A.

This subsection applies to overboard discharge licenses issued before September 1, 2010.

[ 2011, c. 121, §1 (AMD) .]

3-A. Transfer of ownership, significant expansion, division and public sewer connection. Beginning September 1, 2010, if property containing an overboard discharge is transferred or a significant action is proposed, the following procedures apply. For purposes of this subsection, "significant action" means a single construction project performed on a primary residence with an overboard discharge when the total material and labor cost of the construction project exceeds $50,000. "Significant action" does not include construction that makes the residence accessible to a person with a disability who resides in or regularly uses the residence or reconstruction performed in response to an event beyond the control of the owner, such as a hurricane, flood, fire or the unanticipated physical destruction of the residence.

A. Application for transfer of an overboard discharge license must be made no later than 2 weeks after the transfer of ownership or interest in the source of the discharge is completed. If a person possessing a license issued by the department transfers the ownership of the property, facility or structure that is the source of a licensed discharge without transfer of the license being approved by the department, the license granted by the department continues to authorize a discharge within the limits and subject to the terms and conditions stated in the license as long as the parties to the transfer are jointly and severally liable for any violation thereof until such time as the department approves transfer or issuance of a waste discharge license to the new owner. The department may in its discretion require the new owner to apply for a new license or may approve transfer of the existing license upon a satisfactory showing that the new owner can abide by its terms and conditions. [2011, c. 121, §2 (AMD).]

B. If there is a transfer, or if a significant action is proposed, the owner of an overboard discharge must conduct an alternatives analysis and may be required to remove the overboard discharge system as provided in this paragraph.

(1) Except when it has been demonstrated within 5 years prior to a transfer, or some other time period acceptable to the department, that there is no technologically proven alternative to an overboard discharge, prior to transfer of ownership of property containing an overboard discharge, the parties to the transfer shall determine the feasibility of technologically proven alternatives to the overboard discharge that are consistent with the plumbing standards adopted by the Department of Health and Human Services pursuant to Title 22, section 42.

(2) Except when it has been demonstrated within 5 years prior to the significant action, or some other time period acceptable to the department, that there is no technologically proven alternative to an overboard discharge, prior to the significant action the owner of the overboard discharge shall determine the feasibility of a technologically proven alternative to the overboard discharge that is consistent with the plumbing standards adopted by the Department of Health and Human Services pursuant to Title 22, section 42.

(3) The determination concerning whether there is a technologically proven alternative to an overboard discharge must be based on documentation from a licensed site evaluator provided by the applicant and approved by the Department of Environmental Protection that the system constitutes a best practicable treatment under section 414-A, subsection 1-B. If an alternative to the overboard discharge is identified, the alternative system must be installed within 180 days of property transfer or significant action, except that, if soil conditions are poor due to seasonal weather, the alternative may be installed as soon as soil conditions permit. The installation of an alternative to the overboard discharge may be eligible for funding under section 411-A. On a property transfer, a commercial establishment may request an extension of the 180-day period based on information that an extension is necessary due to technical, economic or environmental considerations. The department may authorize an extension for a commercial establishment for as short an additional period as the department considers reasonable but in no case may an extension be authorized to continue beyond the expiration of the current waste discharge license or 2 years from the property transfer, whichever is later. Within 10 business days of receipt of a complete extension request, the department shall issue a written decision approving or denying the extension.

(4) When the ownership of a property containing an overboard discharge has been transferred, the transferee may request from the department a waiver from the requirement in subparagraph (3) to install an alternative system. The department shall grant the waiver upon demonstration by the transferee that the transferee's annual income as defined in section 411-A, subsection 2-A is less than $25,000. A request for a waiver must be submitted with an application for transfer of the overboard discharge license in accordance with paragraph A.

Nothing in this paragraph requires a municipality to withhold a local permit or approval associated with a significant action until the provisions of this paragraph have been met. [2011, c. 121, §2 (AMD).]

C. An overboard discharge must be removed without regard to available funding from the department where connection to a public sewer is practicable. [2009, c. 654, §4 (NEW).]

[ 2011, c. 121, §2 (AMD) .]

4. Conditions for licensing.

[ 1973, c. 450, §10 (RP) .]

5. Registration of discharges exempted from licensing.

[ 1973, c. 450, §10 (RP) .]

6. Unlicensed discharge. If after investigation the commissioner finds any unlicensed discharge, the commissioner may notify the Attorney General of the violation without recourse to the hearing procedures of section 347-A. The Attorney General shall proceed immediately under section 348.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §28 (AMD) .]

7. Tidal waters and subtidal lands. In connection with a license under sections 414 and 414-A, whenever issued, the department may grant to a licensee a permit to construct, maintain and operate any facilities necessary to comply with the terms of that license in, on, above or under tidal waters or subtidal lands of the State. This permit may be issued upon such terms and conditions as the department determines necessary to insure that the facilities create minimal interference with existing uses, including a requirement that the licensee provide satisfactory evidence of financial capacity, or in lieu thereof, a bond in such form and amount as the department may find necessary, to insure removal of such facilities. In the event that the facilities are no longer necessary in order for the licensee or successor thereof to comply with the terms of its license, the department may, after opportunity for notice and hearing, require the licensee or successor to remove all or any portion of the facilities from the tidal waters or subtidal lands. This removal may be ordered if the department determines that maintenance of the facilities will unreasonably interfere with navigation, the development or conservation of marine resources, the scenic character of any coastal area, other appropriate existing public uses of such area or public health and safety, and that cost of this removal will not create an undue economic burden on the licensee or successor.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §28 (AMD) .]

8. Treated wastewater.

[ 1997, c. 794, Pt. A, §16 (RP) .]

9. Emergency public water utility license.

[ 1997, c. 794, Pt. A, §17 (RP) .]

10. Marine aquaculture projects. After the State receives authority to grant permits under the Federal Water Pollution Control Act, 33 United States Code, 1982, the department may issue to an owner of a marine aquaculture project a license for the discharge of pollutants to those waters only if the following conditions are satisfied:

A. An application for a leasehold has been accepted as complete by the Department of Marine Resources and a copy of an approved leasehold is provided to the department prior to any discharge of pollutants; [1997, c. 794, Pt. A, §18 (NEW).]

B. The project will not have a significant adverse effect on water quality or violate the standards of the receiving water's classification; [1997, c. 794, Pt. A, §18 (NEW).]

C. The project will be managed and monitored in accordance with a program approved by the Department of Marine Resources; [1997, c. 794, Pt. A, §18 (NEW).]

D. The project is not located in waters classified as SA under section 465-B, subsection 1; and [1997, c. 794, Pt. A, §18 (NEW).]

E. Other applicable requirements of this chapter are met. [1997, c. 794, Pt. A, §18 (NEW).]

A license issued pursuant to this subsection is void if water quality is significantly affected by the project.

For the purposes of this subsection, an aquaculture project is a defined managed water area that uses discharges of pollutants into that designated area for the maintenance or production of harvestable plants or animals in estuarine or marine waters.

[ 1997, c. 794, Pt. A, §18 (NEW) .]

11. Mercury. A facility discharging mercury into the waters of the State shall make reasonable progress to develop, incorporate and continuously improve pollution prevention practices and implement future economically achievable improvements in wastewater technology in order to reduce that facility's dependence upon mercury products, reduce or remove discharges of mercury over time and help in the restoration of the waters of the State. The department shall establish and may periodically revise interim discharge limits, based on procedures specified by rule, for each facility licensed under this section and subject to this subsection in order to reduce the discharge of mercury over time and achieve the ambient water quality criteria established in section 420, subsection 1-B. Notwithstanding section 420, subsection 1-B or section 464, subsection 4, paragraph F, a facility discharging mercury shall at all times meet the interim limits established under this subsection.

A. A discharge limit for mercury may not be less stringent statistically than an interim limit established by the department pursuant to Chapter 519 of rules adopted by the department, effective February 5, 2000, and must be based on recent data appropriate for the facility. A facility with such an interim limit shall comply with that limit unless the department establishes a different interim limit. [2001, c. 418, §1 (NEW).]

B. A facility that discharges mercury shall implement a pollution prevention plan consistent with requirements of the department. The department may require that the prevention plan be periodically updated.

(1) The facility shall submit a copy of the pollution prevention plan to the department and the copy must be made available for viewing upon request by a member of the public. The facility shall provide information concerning the status of implementation of the pollution prevention plan to the department as required by the department.

(2) The facility shall monitor for mercury and provide the monitoring information to the department as required by the department. [2001, c. 418, §1 (NEW).]

C. The department may adjust an interim discharge limit for mercury upward or downward upon its own action or at the request of a licensee based upon factors such as additional monitoring data, reduction in flow due to implementation of a water conservation plan, seasonal variations, increased atmospheric deposition and changes in levels of production. [2001, c. 418, §1 (NEW).]

D. The department may approve an application and establish an interim discharge limit for a new or expanded discharge of mercury after the effective date of this paragraph only if:

(1) An opportunity for public participation is provided;

(2) The discharge will not result in a significant lowering of existing water quality with respect to mercury; and

(3) The action is necessary to achieve important economic or social benefits to the State. [2001, c. 418, §1 (NEW).]

E. [2001, c. 418, §1 (NEW); MRSA T. 38, §413, sub-§11, ¶ E (RP).]

F. Notwithstanding this subsection, whenever the commissioner finds that a danger to public health exists due to mercury concentrations in any waters of the State, the commissioner may issue an emergency order to all facilities discharging to those waters prohibiting or curtailing the further discharge of mercury and compounds containing mercury into those waters. These findings and the order must be served in a manner similar to that described in section 347-A, subsection 3 and the parties affected by that order have the same rights and duties as are described in section 347-A, subsection 3. [2001, c. 418, §1 (NEW).]

G. A facility may not directly or indirectly discharge to a publicly owned treatment facility any concentration of mercury that contributes to the failure of the treatment facility to comply with interim effluent limits or applicable ambient water quality criteria for mercury. The owner of a publicly owned treatment facility may require any user of that facility, except for a residential source, to institute measures necessary to abate discharges of mercury to that facility. Those measures may include, but are not limited to, testing to determine concentrations of mercury, institution of pollution prevention practices or the evaluation of raw materials, products or practices. The owner of a publicly owned treatment facility may establish reasonable time schedules for completion of those measures. A facility that does not comply with abatement measures required by an owner of a publicly owned treatment facility may be subject to enforcement actions taken by the department or the owner of the facility and sanctions imposed by applicable municipal ordinances or section 349. [2001, c. 418, §1 (NEW).]

[ 2001, c. 418, §1 (NEW) .]

SECTION HISTORY

1969, c. 499, §9 (AMD). 1971, c. 461, §3 (AMD). 1971, c. 618, §12 (AMD). 1973, c. 139, (AMD). 1973, c. 450, §§7-10 (AMD). 1973, c. 788, §§208,209 (AMD). 1975, c. 770, §209 (AMD). 1977, c. 271, §4 (AMD). 1977, c. 300, §16 (AMD). 1977, c. 373, §32 (AMD). 1979, c. 281, §3 (AMD). 1979, c. 296, §2 (AMD). 1979, c. 380, §2 (AMD). 1979, c. 444, §3 (AMD). 1979, c. 472, §13 (AMD). 1979, c. 541, §§B69,B70 (AMD). 1979, c. 663, §229 (AMD). 1983, c. 566, §§16,17 (AMD). 1985, c. 479, §4 (AMD). 1987, c. 235, (AMD). 1987, c. 318, §3 (AMD). 1987, c. 372, (AMD). 1987, c. 394, §1 (AMD). 1987, c. 769, §§A172-A175 (AMD). 1989, c. 656, §1 (AMD). 1989, c. 890, §§A40,B28 (AMD). 1993, c. 333, §1 (AMD). 1995, c. 493, §2 (AMD). 1995, c. 493, §21 (AFF). 1997, c. 794, §§A12-18 (AMD). 1999, c. 387, §4 (AMD). 2001, c. 418, §1 (AMD). 2003, c. 246, §6 (AMD). 2003, c. 502, §1 (AMD). 2003, c. 551, §5 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 219, §§1,2 (AMD). 2007, c. 292, §18 (AMD). 2009, c. 654, §§3, 4 (AMD). 2011, c. 121, §§1, 2 (AMD).



38 §414. Applications for licenses

1. Administration.

[ 1977, c. 300, §17 (RP) .]

2. Terms of licenses. Licenses are issued by the department for a term of not more than 5 years.

[ 2003, c. 246, §7 (AMD) .]

2-A. Relicensing. The relicensing of an existing licensed waste discharge prior to or after the expiration of the term of the existing license is subject to all of the requirements of this chapter. For the purposes of this chapter, the term "relicense" includes, without limitation, the terms "renewal," "renew," "reissue" and "extend." Relicensing of a waste discharge may be denied for any of the reasons set forth in section 341-D.

[ 1997, c. 794, Pt. A, §20 (AMD) .]

3. Inspection and records. Authorized representatives of the commissioner and the Attorney General have access at any reasonable time, to and through any premises where a discharge originates or is located or where required records are kept, including records of industrial users of publicly owned treatment works, for the purposes of inspection, testing and sampling. The department may order a discharger to produce and has the right to copy any records relating to the handling, treatment or discharge of pollutants and may require any licensee to keep such records relating to the handling, treatment or discharge of pollutants as the department determines necessary. The department also may order, in writing, a discharger or industrial user of publicly owned treatment works to produce such records, reports and other information as may reasonably be required in order to determine if that person is in violation of any law, order, rule, license, permit, approval or decision of the board or commissioner related to a wastewater discharge.

[ 1997, c. 794, Pt. A, §20 (AMD) .]

3-A. Inspection of overboard discharge systems. The department shall inspect all licensed overboard discharge systems. The cost of the inspections must be assessed as part of the annual license fee. For residential overboard discharges owned by individuals, the department shall provide a fee reduction based on the adjusted gross income of the license holder on the most recent tax return under the federal Internal Revenue Code of 1986. If the license holder's adjusted gross income is less than $15,000, the license holder may reduce the total fee by $125. Any overboard discharge license owner with a mechanical treatment system must provide annual proof of a private maintenance contract for maintenance of that system.

A. [2003, c. 246, §8 (RP).]

B. [2003, c. 246, §8 (RP).]

[ 2003, c. 246, §8 (RPR) .]

3-B. Waiver of inspection; reduced fees.

[ 2003, c. 246, §9 (RP) .]

4. Schedule of fees for discharge licenses.

[ 1973, c. 712, §6 (RP) .]

5. Unlawful to violate license. After the issuance of a license by the department, it is unlawful to violate the terms or conditions of the license, whether or not such violation actually lowers the quality of the receiving waters below the minimum requirements of their classification.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §29 (AMD) .]

6. Confidentiality of records. Any records, reports or information obtained under this subchapter is available to the public, except that upon a showing satisfactory to the department by any person that any records, reports or information, or particular part of any record, report or information, other than the names and addresses of applicants, license applications, licenses and effluent data, to which the department has access under this subchapter would, if made public, divulge methods or processes that are entitled to protection as trade secrets as defined in Title 10, section 1542, subsection 4, these records, reports or information must be confidential and not available for public inspection or examination. Any records, reports or information may be disclosed to employees or authorized representatives of the State or the United States concerned with carrying out this subchapter or any applicable federal law, and to any party to a hearing held under this section on terms the commissioner may prescribe in order to protect these confidential records, reports and information, as long as this disclosure is material and relevant to any issue under consideration by the department.

[ 2015, c. 250, Pt. C, §7 (AMD) .]

7. Processing.

[ 1977, c. 300, §19 (RP) .]

8. Effect of license. Issuance of a license under section 413 does not convey any property right of any sort, or exclusive privilege. Except for toxic effluent standards and prohibitions imposed under the Federal Water Pollution Control Act, Section 307, as amended, compliance with a license issued under section 413 during its terms constitutes compliance with sections 413 to 414-C and section 423-D. It is not a defense for a licensee in an enforcement action that it would have been necessary to halt or reduce the licensed activity in order to maintain compliance with the conditions of the license. The licensee shall take all reasonable steps to minimize or prevent any discharge in violation of a license that has a reasonable likelihood of adversely affecting human health or the environment.

[ 2009, c. 537, §1 (AMD) .]

SECTION HISTORY

1969, c. 431, §§3-A (AMD). 1969, c. 499, §10 (RPR). 1969, c. 567, (AMD). 1971, c. 256, §2 (AMD). 1971, c. 461, §4 (AMD). 1971, c. 618, §12 (AMD). 1971, c. 622, §§136,137 (AMD). 1973, c. 450, §§11-14 (AMD). 1973, c. 712, §6 (AMD). 1977, c. 300, §§17-19 (AMD). 1979, c. 444, §4 (AMD). 1983, c. 566, §18 (AMD). 1987, c. 180, §2 (AMD). 1989, c. 442, §2 (AMD). 1989, c. 807, (AMD). 1989, c. 890, §§A40,B29 (AMD). 1991, c. 66, §A6 (AMD). 1991, c. 294, §§1,2 (AMD). 1993, c. 410, §G5 (AMD). 1997, c. 794, §§A19-21 (AMD). 2003, c. 246, §§7-9 (AMD). 2009, c. 537, §1 (AMD). 2015, c. 250, Pt. C, §7 (AMD).



38 §414-A. Conditions of licenses

1. Generally. The department shall issue a license for the discharge of any pollutants only if it finds that:

A. The discharge either by itself or in combination with other discharges will not lower the quality of any classified body of water below such classification; [1973, c. 450, §15 (NEW).]

B. The discharge either by itself or in combination with other discharges will not lower the quality of any unclassified body of water below the classification which the board expects to adopt in accordance with this subchapter; [1973, c. 450, §15 (NEW).]

C. The discharge either by itself or in combination with other discharges will not lower the existing quality of any body of water, unless, following opportunity for public participation, the department finds that the discharge is necessary to achieve important economic or social benefits to the State and when the discharge is in conformance with section 464, subsection 4, paragraph F. The finding must be made following procedures established by rule of the board pursuant to section 464, subsection 4, paragraph F; [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §30 (AMD).]

D. The discharge will be subject to effluent limitations that require application of the best practicable treatment. "Effluent limitations" means any restriction or prohibition including, but not limited to, effluent limitations, standards of performance for new sources, toxic effluent standards and other discharge criteria regulating rates, quantities and concentrations of physical, chemical, biological and other constituents that are discharged directly or indirectly into waters of the State. "Best practicable treatment" means the methods of reduction, treatment, control and handling of pollutants, including process methods, and the application of best conventional pollutant control technology or best available technology economically achievable, for a category or class of discharge sources that the department determines are best calculated to protect and improve the quality of the receiving water and that are consistent with the requirements of the Federal Water Pollution Control Act, as amended, and published in 40 Code of Federal Regulations. If no applicable standards exist for a specific activity or discharge, the department must establish limits on a case-by-case basis using best professional judgment, after consultation with the applicant and other interested parties of record. In determining best practicable treatment for each category or class, the department shall consider the existing state of technology, the effectiveness of the available alternatives for control of the type of discharge and the economic feasibility of such alternatives; and [1997, c. 794, Pt. A, §22 (AMD).]

E. A pesticide discharge is unlikely to exert a significant adverse impact on nontarget species. This standard is only applicable to applications to discharge pesticides. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §30 (AMD).]

[ 1997, c. 794, Pt. A, §22 (AMD) .]

1-A. License for copper sulfate applications in public water supplies. The commissioner may issue licenses to treat public water supplies with copper sulfate or related compounds. The commissioner may not issue more than 2 consecutive licenses for the same body of water.

A. A license may only be issued if the Department of Human Services, Division of Health Engineering has determined that:

(1) An abundant growth of algae producing taste or odor exists to such a degree that the water supply is in danger of becoming unhealthful or unpalatable;

(2) The abundance of algae is a sporadic event. For purposes of this section, "sporadic" means occurring not more than 2 years in a row; and

(3) The algae cannot effectively be controlled by other methods. [1997, c. 794, Pt. A, §22 (AMD).]

B. Any license issued under this subsection is for one application or series of applications not to exceed 6 months, as provided in the terms of the license. [1997, c. 794, Pt. A, §22 (AMD).]

C. The commissioner shall impose all conditions necessary to meet the requirements of this section and all other relevant provisions of law. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §30 (AMD).]

D. [1997, c. 794, Pt. A, §22 (RP).]

[ 1997, c. 794, Pt. A, §22 (AMD) .]

1-B. Licensing of overboard discharges. The following provisions govern the licensing of overboard discharges.

A. The department shall find that the discharge meets the requirements of best practicable treatment under this section for purposes of licensing when it finds that there are no technologically proven alternative methods of wastewater disposal consistent with the plumbing code adopted by the Department of Health and Human Services pursuant to Title 22, section 42 that will not result in an overboard discharge.

(1) The department's finding must be based on documentation from a licensed site evaluator provided by the overboard discharge owner and approved by the department. The licensed site evaluator shall demonstrate experience in designing replacement systems for overboard discharges.

(2) If a technologically proven alternative system is identified and is eligible for grant funding according to the cost-share schedule under section 411-A and grant funding is available, the alternative system must be installed within 180 days of written notification from the department, unless soil conditions are poor due to seasonal weather, in which case the alternative may be installed as soon as soil conditions permit.

(3) If a technologically proven alternative system eligible for grant funding according to the cost-share schedule is identified and funding is not available, then the owner of the overboard discharge is not required to install the system until grant funds are available or as provided in section 413, subsection 3. The department may determine that grant funds are not available when there are insufficient funds available for all alternative systems and the alternative system is not one of the systems identified as a priority for funding from available grant funds by the department.

(4) If a technologically proven alternative system for an overboard discharge from a residence is identified and is not eligible for grant funding according to the cost-share schedule under section 411-A, subsection 2-A and the overboard discharge is subject to a license that expires on or after July 2, 2010 and prior to July 2, 2012, the department may not require the alternative to be installed earlier than July 2, 2012.

(5) If a technologically proven alternative system for an overboard discharge from a commercial establishment is identified and is not eligible for grant funding according to the cost-share schedule under section 411-A, subsection 2-A and the overboard discharge is subject to a license that expires on or after July 2, 2010 and prior to July 2, 2012, the department may not require the alternative to be installed earlier than July 2, 2012. [2009, c. 654, §5 (AMD).]

B. For the purposes of this subsection, the department may not require the installation or use of wastewater holding tanks as a "technologically proven alternative method of wastewater disposal" except in the following cases:

(1) Seasonal residential overboard discharges that are located on the mainland or on any island connected to the mainland by vehicle bridge or by scheduled car ferry service, when the elimination of the discharge alone or in conjunction with the elimination of other discharges will result in the opening of a shellfish harvesting area or the removal of a public nuisance condition;

(2) All overboard discharges located within the boundaries of a sanitary or sewer district when the district has agreed to service and maintain the holding tank at an annual fee that does not exceed those fees charged to other similar users of the district's services who are physically connected to the sewers of the district; and

(3) All overboard discharges located within the municipality when the municipality has agreed to service and maintain the holding tank at an annual fee that does not exceed those fees charged to other similar users of the municipality's services who are physically connected to the sewers of the municipality. [2003, c. 246, §11 (AMD).]

C. [2003, c. 246, §12 (RP).]

D. [2003, c. 246, §13 (RP).]

E. At the time of each relicensing of an overboard discharge, the department shall impose all conditions necessary to meet the requirements of this section and all other relevant laws. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §30 (AMD).]

F. For the purposes of this subsection, the department may not require the installation or use of an identified technologically proven alternative system unless the department finds that the identified alternative constitutes best practicable treatment under subsection 1, paragraph D. [2009, c. 654, §5 (NEW).]

[ 2009, c. 654, §5 (AMD) .]

1-C. License for the use of algicides in Class GPA waters. The commissioner may issue a license to a municipality for the discharge of copper compounds or other materials registered by the Department of Agriculture, Conservation and Forestry to control excessive algae growth in Class GPA waters when the commissioner has determined that:

A. A lake restoration plan to reduce algae growth has been designed and implemented in cooperation with the department; [1995, c. 642, §5 (NEW).]

B. That plan has been found by the department to have failed to achieve the desired level of restoration in a reasonable period of time; [1995, c. 642, §5 (NEW).]

C. Because of technical or financial limitations, there is no further plan for restoration; [1995, c. 642, §5 (NEW).]

D. The affected water has a recent history of severe algae blooms of less than one meter Secchi disk transparency; [1995, c. 642, §5 (NEW).]

E. A watershed plan to further reduce phosphorus loading to the affected water is being implemented by responsible parties including the department and all affected municipalities; and [1995, c. 642, §5 (NEW).]

F. The Department of Inland Fisheries and Wildlife has found that the discharge will not have an adverse impact on the fishery management plan of that water body. [1995, c. 642, §5 (NEW).]

This license allows for no more than one application of copper compounds or other registered algicides per year for a period not to exceed 5 years. Algicides must be applied in an amount and in a manner that minimizes risk to nontarget organisms. The individual conducting the treatment must be certified by the Board of Pesticides Control for the use of aquatic pesticides. Application of an algicide may only occur after the Secchi disk transparency of the water is less than 2 meters. Relicensing is contingent upon an assessment of the water quality and the effectiveness of the phosphorus reduction plan for the watershed.

[ 1995, c. 642, §5 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

2. Schedules of compliance. Within the terms and conditions of a license, the department may establish a schedule of compliance for a final effluent limitation based on a water quality standard adopted after July 1, 1977. When a final effluent limitation is based on new or more stringent technology-based treatment requirements, the department may establish a schedule of compliance consistent with the time limitations permitted for compliance under the Federal Water Pollution Control Act, Public Law 92-500, as amended. A schedule of compliance may include interim and final dates for attainment of specific standards necessary to carry out the purposes of this subchapter and must be as short as possible, based on consideration of the technological, economic and environmental impact of the steps necessary to attain those standards.

[ 1993, c. 501, §1 (RPR) .]

3. Federal law. When the Administrator of the United States Environmental Protection Agency ceases issuing permits for discharges of pollutants to waters of this State pursuant to the administrator's authority under Section 402(c)(1) of the Federal Water Pollution Control Act, as amended, the department shall refuse to issue a license for the discharge of pollutants which it finds would violate the provisions of any federal law relating to water pollution control, anchorage or navigation or regulations enacted pursuant thereto. Any license issued under this chapter after this determination must contain provisions, including effluent limitations, that the department determines necessary to carry out the purposes of this subchapter and any federal laws or regulations.

Notwithstanding the foregoing, the department is authorized to issue licenses containing a variance from thermal effluent limitations, or from applicable compliance deadlines to accommodate an innovative technology. The variances may be granted only in accordance with the Federal Water Pollution Control Act, Sections 316 and 301(k), as amended, and applicable regulations.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §30 (AMD) .]

4. License conditions affecting bypasses. In fashioning license decisions and conditions, the department shall consider the extent to which operation of the licensed facility will require an allowance for bypass of wastewater from any portion of a treatment facility when necessary for essential maintenance to assure efficient operation of the licensed facility, when unavoidable to prevent loss of life, personal injury or severe property damage and otherwise subject to applicable effluent limitations and standards. When the applicant demonstrates to the department that, consistent with best practical treatment requirements and other applicable standards, reasonably controlled and infrequent bypasses will be necessary for this purpose, and there is no feasible alternative to the bypass, such as the use of auxiliary treatment facilities, retention of untreated wastes or maintenance during normal equipment downtime, the department shall fashion appropriate license allowances and conditions.

[ RR 2013, c. 2, §47 (COR) .]

5. Modification, reopening and revocation. The following actions may be taken to reopen, modify or revoke and reissue waste discharge licenses. All actions taken under this subsection must be with notice to the licensee and all other interested parties of record and with opportunity for hearing. Actions may be appealed as set forth in sections 341-D and 346.

A. The department may reopen a license to add or change conditions or effluent limitations for toxic compounds identified in 40 Code of Federal Regulations, Section 401 or to include schedules of compliance to implement industrial pretreatment rules adopted by the board. Additionally, at the time of license issuance, the department may include as a condition of a license a provision for reopening the license for inclusion or change of specific limitations when facts available upon issuance indicate that changed circumstances or new information may be anticipated. [1997, c. 794, Pt. A, §25 (NEW).]

B. A request for modification of a license may be made by the licensee for any valid cause or changed circumstance. The department may initiate a license modification:

(1) When necessary to correct legal, technical or procedural mistakes or errors;

(2) When there has been or will be a substantial change in the activity or means of treatment that occurred after the time the license was issued;

(3) When new information other than revised rules, guidance or test methods becomes available that would have justified different conditions at the time the license was issued;

(4) When a pollutant not included in the license may be present in the discharge in quantities sufficient to require treatment, such as when the pollutant exceeds the level that can be achieved by the technology-based treatment standards appropriate to the licensee, or contribute to water quality violations;

(5) When necessary to remove net limits based on pollutant concentration in intake water when the licensee is no longer eligible for them, consistent with federal law;

(6) When necessary to make changes as a result of the failure of one state to notify another state whose waters may be affected by a discharge; or

(7) When necessary to include pretreatment compliance schedules required pursuant to federal law. [1997, c. 794, Pt. A, §25 (NEW).]

C. Notwithstanding Title 5, section 10051, the board may modify a license and the commissioner may revoke or suspend a license when the board or the commissioner finds that any of the conditions specified in section 342, subsection 11-B exist or upon an application for transfer of a license. [2011, c. 304, Pt. H, §22 (AMD).]

[ 2011, c. 304, Pt. H, §22 (AMD) .]

6. Cooling water intake structures. Any standard established by the department pursuant to section 413 or this section with respect to cooling water discharges and applicable to a point source must require that the location, design, construction and capacity of cooling water intake structures reflect the best technology available for minimizing adverse environmental impacts.

[ 2001, c. 232, §11 (NEW) .]

SECTION HISTORY

1973, c. 450, §15 (NEW). 1973, c. 788, §210 (AMD). 1979, c. 127, §209 (AMD). 1979, c. 281, §4 (AMD). 1979, c. 444, §§5-7 (AMD). 1979, c. 663, §230 (AMD). 1983, c. 566, §19 (AMD). 1987, c. 192, §11 (AMD). 1987, c. 394, §2 (AMD). 1989, c. 442, §3 (AMD). 1989, c. 856, §§1,7 (AMD). 1989, c. 890, §§A40,B30 (AMD). 1991, c. 66, §A7 (AMD). 1991, c. 66, §A43 (AFF). 1991, c. 483, §2 (AMD). 1993, c. 232, §2 (AMD). 1993, c. 410, §G6 (AMD). 1993, c. 501, §1 (AMD). 1995, c. 642, §5 (AMD). 1997, c. 794, §§A22-25 (AMD). 2001, c. 232, §11 (AMD). 2003, c. 246, §§10-13 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 654, §5 (AMD). 2011, c. 304, Pt. H, §22 (AMD). 2011, c. 657, Pt. W, §5 (REV). RR 2013, c. 2, §47 (COR).



38 §414-B. Publicly owned treatment works

1. Definition. "Publicly owned treatment works" means any device or system for the treatment of pollutants owned by the State or any political subdivision thereof, any municipality, district, quasi-municipal corporation or other public entity. "Publicly owned treatment works" includes sewers, pipes or other conveyances only if they convey wastewater to a publicly owned treatment works providing treatment.

[ 2001, c. 232, §12 (AMD) .]

2. Pretreatment standards. The department may establish pretreatment standards for the introduction into publicly owned treatment works of pollutants that interfere with, pass through or otherwise are incompatible with those treatment works. In addition, the department may establish pretreatment standards for designated toxic pollutants that may be introduced into a publicly owned treatment works. In order to assume and properly administer the authority to issue and enforce permits under the Federal Water Pollution Control Act, the department may adopt rules as necessary, provided that the rules comply with the Federal Water Pollution Control Act or 40 Code of Federal Regulations, Part 403.

The department may require that any license for a discharge from a publicly owned treatment works include conditions to require the identification of pollutants, in terms of character and volume, from any significant source introducing pollutants subject to pretreatment standards, and to assure compliance with these pretreatment standards by each of these sources.

[ 1997, c. 794, Pt. A, §26 (AMD) .]

2-A. Prohibited discharge through publicly owned treatment works. The discharge to a publicly owned treatment works of any pollutant that interferes with, passes through or otherwise is incompatible with these works, or that is a designated toxic pollutant, is prohibited unless in compliance with pretreatment standards established for the applicable class or category of discharge. Violation of the terms and conditions of local pretreatment regulations or a user contract, permit or similar agreement between an industrial user and the owner of a publicly owned treatment works is prohibited. A violation may be enforced by the State or the owner of the treatment works or through joint action.

[ 1997, c. 794, Pt. A, §27 (AMD) .]

3. User charges. The department may impose as a condition in any license for the discharge of pollutants from publicly owned treatment works appropriate measures to establish and insure compliance by users of such treatment works with any system of user charges required by state or federal law or regulations promulgated thereunder.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §32 (AMD) .]

4. Acceptance of wastewater. Municipal and quasi-municipal wastewater treatment facilities constructed wholly or in part with funding allocated pursuant to section 411 shall accept for treatment holding tank wastewater from any watercraft sewage pump-out facilities required pursuant to section 423-B. Municipal and quasi-municipal wastewater treatment facilities may charge an annual or per visit fee for this service to be approved by the commissioner.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §33 (AMD) .]

SECTION HISTORY

1973, c. 450, §15 (NEW). 1979, c. 444, §§8,9 (AMD). 1989, c. 433, §1 (AMD). 1989, c. 890, §§A40,B31-33 (AMD). 1997, c. 794, §§A26,27 (AMD). 2001, c. 232, §12 (AMD).



38 §414-C. Color pollution control

1. Color pollution control; finding. The Legislature finds that further, rigorous control of color, odor and foam pollutants is consistent with modernization of the State's kraft pulp industry and that process technologies to accomplish this objective will enhance the competitive position of this industry.

[ 1989, c. 864, §1 (NEW) .]

2. Best practicable treatment; color pollution. For the purposes of section 414-A, subsection 1, paragraph D, "best practicable treatment" for color pollution control for discharges of color pollutants from the kraft pulping process is:

A. For discharges licensed and in existence prior to July 1, 1989:

(1) On July 1, 1998 and until December 31, 2000, 225 pounds or less of color pollutants per ton of unbleached pulp produced, measured on a quarterly average basis; and

(2) On and after January 1, 2001, 150 pounds or less of color pollutants per ton of unbleached pulp produced, measured on a quarterly average basis; and [1997, c. 444, §1 (RPR).]

B. For discharges licensed for the first time after July 1, 1989, 150 pounds or less of color pollutants per ton of unbleached pulp produced, measured on a quarterly average basis. [1989, c. 864, §1 (NEW).]

A discharge from a kraft pulp mill that is in compliance with this subsection is exempt from the provisions of subsection 3.

[ 1997, c. 444, §1 (AMD) .]

3. Instream color pollution standard. An individual waste discharge may not increase the color of any water body by more than 20 color pollution units. The total increase in color pollution units caused by all waste discharges to the water body must be less than 40 color pollution units. This subsection applies to all flows greater than the minimum 30-day low flow that can be expected to occur with a frequency of once in 10 years. A discharge that is in compliance with this subsection is exempt from the provisions of subsection 2, paragraph A. Such a discharge may not exceed 175 pounds of color pollutants per ton of unbleached pulp produced after January 1, 2001.

[ 1997, c. 444, §2 (AMD) .]

4. Schedule of compliance.

[ 1997, c. 444, §3 (RP) .]

4-A. Compliance deadlines.

[ 1997, c. 444, §4 (RP) .]

4-B. Progress report.

[ 1997, c. 444, §4 (RP) .]

4-C. Color reduction evaluation. If a discharge is not in compliance with either subsection 2 or 3 after January 1, 2001, the kraft pulp mill with a noncompliant discharge shall evaluate the potential for further color reductions. This evaluation must include the identification of each internal source of color, the contribution of color from each internal source, the options available for further color reductions for each internal source, the cost of these options for each internal source, the estimated final color discharge after implementation of the options given in pounds of color per ton of unbleached product and an assessment of the final impact on the in-stream color after implementation of the options including the amount of change expressed in color pollution units. This evaluation must be submitted to the commissioner for review no later than July 1, 2001 and by September 1, 2001 the commissioner shall modify the license to provide for a mill-specific best practicable treatment and compliance schedule.

[ 1997, c. 444, §5 (NEW) .]

5. Interstate waters. For the purposes of the commissioner's responsibilities under the Federal Water Pollution Control Act, Public Law 92-500, Section 401(a)(2), as amended, the commissioner shall find that the discharge of color pollution in excess of the standard established under subsection 2, paragraph A, into any surface water that subsequently enters the State affects the quality of the State's waters so as to violate the water quality requirements of the State.

[ 1989, c. 864, §1 (NEW) .]

6. Monitoring established. The commissioner shall incorporate as part of the department's ongoing water quality monitoring program, monitoring of color, odor and foam pollutants.

[ 1997, c. 444, §6 (AMD) .]

SECTION HISTORY

1989, c. 864, §1 (NEW). 1991, c. 835, §1 (AMD). 1997, c. 444, §§1-6 (AMD).



38 §415. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 475, §10 (RPR). 1969, c. 431, §§3-B (AMD). 1971, c. 304, (RPR). 1971, c. 461, §5 (AMD). 1971, c. 618, §12 (AMD). 1977, c. 300, §20 (RP).



38 §416. Discharge of oil prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 431, §§4,9 (AMD). 1969, c. 572, §2 (AMD). 1971, c. 458, §1 (RPR). 1971, c. 618, §12 (AMD). 1973, c. 450, §16 (AMD). 1977, c. 375, §1 (RP).



38 §417. Certain deposits and discharges prohibited

No person, firm, corporation or other legal entity may place, deposit or discharge, directly or indirectly into the inland waters or tidal waters of this State, or on the ice thereof, or on the banks thereof in such a manner that it may fall or be washed into these waters, or in such a manner that the drainage from any of the following may flow or leach into these waters, except as otherwise provided by law: [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §34 (RPR).]

1. Forest products refuse. Any slabs, edgings, sawdust, shavings, chips, bark or other forest products refuse;

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §34 (NEW) .]

2. Potatoes. Any potatoes or any part or parts of potatoes; or

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §34 (NEW) .]

3. Refuse. Any scrap metal, junk, paper, garbage, septage, sludge, rubbish, old automobiles or similar refuse.

[ 2003, c. 650, §1 (AMD) .]

This section does not apply to solid waste disposal facilities in operation on July 1, 1977, owned by a municipality or quasi-municipal authority if the operation and maintenance of the facility has been or is approved by the department pursuant to the requirements of chapter 13 and the rules adopted thereunder. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §34 (RPR).]

SECTION HISTORY

1969, c. 431, §5 (AMD). 1971, c. 458, §2 (RPR). 1973, c. 450, §17 (AMD). 1977, c. 373, §33 (AMD). 1989, c. 890, §§A40,B34 (RPR). 2003, c. 650, §1 (AMD).



38 §417-A. Manure spreading

Notwithstanding Title 7, section 4207, when the ground is frozen, a person may not spread manure on agricultural fields within a great pond watershed unless this activity is in accordance with a conservation plan for that land on file with a state soil and water conservation district. [1997, c. 642, §6 (AMD).]

SECTION HISTORY

1991, c. 838, §20 (NEW). 1997, c. 642, §6 (AMD).



38 §418. Log driving and storage

1. Prohibitions. A person, firm, corporation or other legal entity may not place logs or pulpwood:

A. Into the inland waters of the State for the purpose of driving the logs or pulpwood to pulp mills, lumber mills or any other destination, except to transport logs or pulpwood from islands to the mainland; [2003, c. 452, Pt. W, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. On the ice of any inland waters of the State, except to transport logs or pulpwood from islands to the mainland; or [2003, c. 452, Pt. W, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Into the inland waters of the State for the purpose of storage or curing the logs or pulpwood, or for other purposes incidental to the processing of forest products, or to transport logs or pulpwood from islands to the mainland, without a permit from the department as described in subsection 2. [2003, c. 452, Pt. W, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. W, §5 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Storage; permit. Whoever proposes to use the inland waters of this State for the storage or curing of logs or pulpwood, or for other purposes incidental to the processing of forest products, or to transport logs or pulpwood from islands to the mainland, shall apply to the department for a permit for that use. Applications for these permits must be in a form prescribed by the commissioner.

If the department finds, on the basis of the application, that the proposed use will not lower the existing quality or the classification, whichever is higher, of any waters, nor adversely affect the public rights of fishing and navigation therein, and that inability to conduct that use will impose undue economic hardship on the applicant, it shall grant the permit for a period not to exceed 5 years, with such terms and conditions as, in its judgment, may be necessary to protect the quality, standards and rights.

In the event the department determines it necessary to solicit further evidence regarding the proposed use, it shall schedule a public hearing on the application.

At that hearing the department shall solicit and receive testimony concerning the nature and extent of the proposed use and its impact on existing water quality, water classification standards and the public rights of fishing and navigation and the economic implications upon the applicant of the use. If, after hearing, the department determines that the proposed use will not lower the existing quality or the classification standards, whichever is higher, of any waters, nor adversely affect the public rights of fishing and navigation therein and that inability to conduct the use will impose undue economic hardship on the applicant, it shall grant the permit for a period not to exceed 5 years, with such terms and conditions as in its judgment may be necessary to protect the quality, standards and rights.

[ 1997, c. 794, Pt. A, §28 (AMD) .]

3. Exception.

[ 1973, c. 422, (RP) .]

SECTION HISTORY

1971, c. 323, (NEW). 1971, c. 355, (NEW). 1971, c. 372, (NEW). 1971, c. 544, §§127,131 (RP). 1971, c. 544, §§129,131 (RP). 1971, c. 618, §12 (AMD). 1973, c. 422, (AMD). 1973, c. 625, §272 (AMD). 1973, c. 712, §7 (AMD). 1977, c. 300, §§21,22 (AMD). 1983, c. 375, §§1,2 (AMD). 1983, c. 566, §§20,21 (AMD). 1983, c. 743, §11 (AMD). 1985, c. 506, §A79 (AMD). 1989, c. 890, §§A40,B35 (AMD). 1997, c. 794, §A28 (AMD). 2003, c. 452, §W5 (AMD). 2003, c. 452, §X2 (AFF).



38 §418-A. Protection of the lower Penobscot River

1. Findings. The Legislature finds that the lower Penobscot River is a unique and valuable natural resource. The lower Penobscot River serves as an example to the Nation that good public policy carefully implemented can restore and preserve our natural resources. The river has supported, and is again beginning to support, the greatest run of Atlantic salmon in North America, providing a unique fishing opportunity for Maine residents. The Legislature declares that the preservation and restoration of the lower Penobscot River is of the highest priority.

[ 1981, c. 674, (NEW) .]

2. Prohibition. To protect water quality and aquatic resources, fisheries and fishing opportunities, and as an exercise of the public trust of the State, no person, firm, corporation, municipality or other legal entity may erect, operate, maintain or use any dam on that portion of the Penobscot River downstream from the Bangor Hydroelectric Company Dam located at Veazie to the southernmost point of Verona Island for any purpose not previously authorized by act, resolve or operation of law, unless specifically authorized by the Legislature.

[ 1981, c. 674, (NEW) .]

3. Study authorized. Any person, firm, corporation, municipality or other legal entity may study the feasibility of erecting, operating, maintaining or using a dam for hydroelectric generation on the portion of the Penobscot River described in subsection 2.

[ 1981, c. 674, (NEW) .]

SECTION HISTORY

1981, c. 674, (NEW).



38 §418-B. Prohibition on application of fertilizers near great ponds

Notwithstanding any other provision of law, a person may not apply a fertilizer containing phosphorus or nitrogen within 25 feet of the normal high-water line of a great pond, except that a person may apply a fertilizer containing phosphorus or nitrogen within 25 feet but not closer than 10 feet of the normal high-water line of a great pond if applying the fertilizer using a drop spreader, rotary spreader with a deflector or targeted spray liquid. As used in this section, "fertilizer" has the same meaning as in section 419, subsection 1, paragraph A-3. [2015, c. 75, §1 (NEW).]

SECTION HISTORY

2015, c. 75, §1 (NEW).



38 §419. Cleaning agents and lawn and turf fertilizer containing phosphate banned

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Dairy equipment" means equipment used by farmers or processors for the manufacture or processing of milk and dairy products. [2007, c. 65, §1 (AMD).]

A-1. "Compost" means a biologically stable material derived from the composting process. [2007, c. 65, §1 (NEW).]

A-2. "Composting" means the biological decomposition of organic matter. It is accomplished by mixing and piling organic matter in such a way as to promote aerobic decay, anaerobic decay or both. [2007, c. 65, §1 (NEW).]

A-3. "Fertilizer" means a substance containing one or more recognized plant nutrients that is used for its plant nutrient content and designed for use or claimed to have value in promoting plant growth. "Fertilizer" does not include animal and vegetable manures that are not manipulated, marl, lime, limestone or topsoil. [2007, c. 65, §1 (NEW).]

A-4. "Fertilizer containing phosphorus" means a fertilizer containing more than 0.67% phosphate by weight. [2007, c. 65, §1 (NEW).]

B. "Food processing equipment" means equipment used for the processing and packaging of food for sale, except that equipment used at restaurants and similar places of business is not included within the meaning of "food processing equipment." [2007, c. 65, §1 (AMD).]

C. "High phosphorous detergent" means any detergent, presoak, soap, enzyme or other cleaning agent containing more than 8.7% phosphorous, by weight, but does not include detergent having a recommended use level that contains less than 7 grams of phosphorous by weight. [2007, c. 65, §1 (AMD).]

C-1. "Household laundry detergent" means a cleaning agent used primarily in private residences for washing clothes. [2007, c. 65, §1 (AMD).]

D. "Industrial equipment" means equipment used by industrial concerns that are located on any brook, stream or river. [2007, c. 65, §1 (AMD).]

D-1. "Manipulated" means a process by which fertilizers are manufactured, blended or mixed or animal or vegetable manures are treated in any manner, including mechanical drying, grinding, pelleting and other means, or by adding other chemicals or substances. [2007, c. 65, §1 (NEW).]

E. "Person" means any individual, firm, association, partnership, corporation, municipality, quasi-municipal organization, agency of the State or other legal entity. [2007, c. 65, §1 (AMD).]

[ 2007, c. 65, §1 (AMD) .]

2. Prohibition. A person may not:

A. Sell or use a high phosphorus detergent; or [2007, c. 65, §1 (NEW).]

B. Sell fertilizer containing phosphorus at a retail store after January 1, 2008 unless the seller posts a department-approved sign that indicates that the product is not appropriate for use on nonagricultural lawns or turf due to potential adverse effects on water quality, except when:

(1) Soil test results from a laboratory indicate that additional phosphorus is needed for that lawn or turf; or

(2) The fertilizer will be used in establishing a new lawn or turf, including establishing turf at a sod farm, or for reseeding or overseeding an existing lawn or turf.

The sign required by this paragraph must be positioned between 4 and 7 feet above the floor and prominently posted where fertilizers containing phosphorus for use on lawns or turf are displayed. For purposes of this paragraph, "retail store" means a commercial establishment that sells fertilizer on the store premises for use off the premises. [2007, c. 65, §1 (NEW).]

[ 2007, c. 65, §1 (AMD) .]

2-A. Household laundry detergent. After July 1, 1993, a person may not sell or offer for sale in this State a household laundry detergent that contains more than 0.5% phosphorus by weight expressed as elemental phosphorus.

[ 1991, c. 838, §22 (NEW) .]

3. Exception. Subsection 2 does not apply to :

A. A high phosphorous detergent sold and used for the purpose of cleaning dairy equipment, food processing equipment and industrial equipment; [2007, c. 65, §1 (NEW).]

B. Fertilizers used for agricultural crops or for flower or vegetable gardening; or [2007, c. 65, §1 (NEW).]

C. Compost. [2007, c. 65, §1 (NEW).]

[ 2007, c. 65, §1 (AMD) .]

4. Penalty.

[ 1977, c. 300, §23 (RP) .]

SECTION HISTORY

1971, c. 544, §128 (NEW). 1977, c. 300, §23 (AMD). 1983, c. 566, §22 (AMD). 1985, c. 332, (AMD). 1991, c. 838, §§21,22 (AMD). 2007, c. 65, §1 (AMD).



38 §419-A. Prohibition on the use of tributyltin as an antifouling agent

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. [1989, c. 763, §1 (RPR); MRSA T. 38, §419-A, sub-§1, ¶ A (RP).]

A-1. "Acceptable release rate" means a measured release rate equal to or less than 4.0 micrograms per square centimeter per day at steady state conditions determined in accordance with federal Environmental Protection Agency testing procedures on tributyltin in antifouling paints under the Federal Insecticide, Fungicide and Rodenticide Act. [1993, c. 15, §1 (AMD); 1993, c. 15, §2 (AFF).]

B. "Antifouling paint" means a compound, coating, paint or treatment applied or used for the purpose of controlling freshwater or marine fouling organisms on vessels. [1987, c. 769, Pt. B, §8 (AMD).]

C. "Commercial boatyard" means:

(1) A facility that engages for hire in the construction, storage, maintenance, repair or refurbishing of vessels; or

(2) An independent marine maintenance contractor who engages in any of the activities listed in subparagraph (1). [1987, c. 474, (NEW).]

D. "Trap dip" means a liquid antifouling agent or preservative with which wooden lobster traps are treated. [1987, c. 474, (NEW).]

E. "Tributyltin compound" means any organotin compound that has 3 normal butyl groups attached to a tin atom, with or without an anion, such as chloride, fluoride or oxide. [1987, c. 474, (NEW).]

F. "Vessel" means a watercraft or other conveyance used as a means of transportation on water, whether self-propelled or otherwise. This definition includes barges and tugs. [1987, c. 474, (NEW).]

[ 1993, c. 15, §1 (AMD); 1993, c. 15, §2 (AFF) .]

2. Prohibition on use. Prohibition on use includes the following.

A. Except as provided in subsection 3, a person may not distribute, possess, sell, offer for sale, apply or offer for application any antifouling paint or trap dip containing a tributyltin compound. [1987, c. 474, (NEW).]

B. No person may distribute, possess, sell, offer for sale, apply or offer for application any substance that contains a tributyltin compound in concentrated form that is labeled for mixing with paint or solvents to produce an antifouling paint for use on vessels, wooden lobster traps, fishing gear for marine waters, floats, moorings or piers. [1987, c. 474, (NEW).]

C. The Board of Pesticides Control is the enforcement agency for this section. The Board of Pesticides Control shall make available a list of paints with acceptable tributyltin release rates by January 1, 1988. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §36 (AMD).]

D. This section shall take effect on January 1, 1988. [1987, c. 474, (NEW).]

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §36 (AMD) .]

3. Exceptions. Exceptions to the prohibition are as follows.

A. A person may distribute or sell an antifouling paint containing a tributyltin compound with an acceptable release rate to the owner or agent of a commercial boatyard. The owner or agent of a commercial boatyard may purchase, possess and apply an antifouling paint containing tributyltin compounds with an acceptable release rate, if the antifouling paint is applied only within a commercial boatyard and is applied only to vessels exceeding 25 meters in length or that have aluminum hulls. [1987, c. 474, (NEW).]

B. This section does not prohibit the sale, application or possession of an antifouling paint containing a tributyltin compound, if the antifouling paint is in a spray can of 16 ounces or less, is commonly referred to as an outboard or lower drive unit paint and has an acceptable release rate. [1987, c. 474, (NEW).]

[ 1987, c. 474, (NEW) .]

SECTION HISTORY

1987, c. 474, (NEW). 1987, c. 769, §B8 (AMD). 1989, c. 763, §§1,2 (AMD). 1989, c. 890, §§A40,B36 (AMD). 1993, c. 15, §1 (AMD). 1993, c. 15, §2 (AFF).



38 §419-B. Goals for dates of removal of transformers containing polychlorinated biphenyls

The State's goals for the dates of removal of transformers owned by public utilities that contain polychlorinated biphenyls in concentrations at or above 50 parts per million are as follows. For the purposes of this section, removal of a transformer that contains polychlorinated biphenyls may be accomplished through the retrofilling of the transformer with oil that contains polychlorinated biphenyls in concentrations below 50 parts per million. [1999, c. 193, §1 (NEW).]

1. Transformers near surface waters. The goal for the date of removal of pole-mounted or pad-mounted transformers owned by public utilities that contain polychlorinated biphenyls in concentrations at or above 50 parts per million and that are located within 100 feet of any surface water or an elementary school or secondary school as defined in Title 20-A, section 1 is October 1, 2005.

For the purposes of this subsection, "surface water" means a wetland mapped by the United States Fish and Wildlife Service under the National Wetlands Inventory project; a great pond as defined in section 480-B; or a river, stream or brook as defined in section 480-B.

[ 1999, c. 193, §1 (NEW) .]

2. Remaining transformers. Subject to a utility's existing commercial storage facility license for polychlorinated biphenyls issued by the department, the goal for the date of removal of all pole-mounted or pad-mounted transformers, other than those described in subsection 1, owned by public utilities that contain polychlorinated biphenyls in concentrations at or above 50 parts per million is October 1, 2011.

[ 1999, c. 193, §1 (NEW) .]

3. Uninterruptible service. The dates in this section may be extended to allow for adequate planning for the removal of transformers that provide electrical service to institutions for which service may not be interrupted without extensive planning, including, but not limited to, hospitals and schools.

[ 1999, c. 193, §1 (NEW) .]

4. Exception. This section does not apply to transformers located in substations.

[ 1999, c. 193, §1 (NEW) .]

5. Voluntary goals. A public utility is not required to meet the goals in this section.

[ 1999, c. 193, §1 (NEW) .]

SECTION HISTORY

1999, c. 193, §1 (NEW).



38 §419-C. Prevention of the spread of invasive aquatic plants

1. Prohibition. A person may not:

A. Transport any aquatic plant or parts of any aquatic plant, including roots, rhizomes, stems, leaves or seeds, on the outside of a vehicle, boat, personal watercraft, boat trailer or other equipment on a public road; [1999, c. 722, §2 (NEW).]

B. Possess, import, cultivate, transport or distribute any invasive aquatic plant or parts of any invasive aquatic plant, including roots, rhizomes, stems, leaves or seeds, in a manner that could cause the plant to get into any state waters; [2003, c. 627, §6 (AMD).]

C. After September 1, 2000, sell or offer for sale in this State any invasive aquatic plant; or [2003, c. 627, §6 (AMD).]

D. Fail to remove any aquatic plant or parts of any aquatic plant, including roots, rhizomes, stems, leaves or seeds, from the outside of a vehicle, boat, personal watercraft, boat trailer or other equipment on a public road. [2003, c. 627, §7 (NEW).]

[ 2003, c. 627, §§6, 7 (AMD) .]

2. Penalty. A person who violates this section commits a civil violation for which a forfeiture not to exceed $500 may be adjudged for the first violation and a forfeiture not to exceed $2,500 may be adjudged for a subsequent violation.

[ 2001, c. 434, Pt. A, §6 (AMD) .]

SECTION HISTORY

1999, c. 722, §2 (NEW). 2001, c. 434, §A6 (AMD). 2003, c. 627, §§6,7 (AMD).



38 §419-D. Synthetic plastic microbeads

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Over-the-counter drug" means a drug that is a personal care product that contains a label that identifies the product as a drug as required by 21 Code of Federal Regulations, Section 201.66 (2014). Such a label includes but is not limited to a drug facts panel or a statement of the active ingredients with a list of those ingredients contained in the base compound, substance or preparation. [2015, c. 4, §1 (NEW).]

B. "Personal care product" means any article intended to be rubbed, poured, sprinkled or sprayed on, introduced into or otherwise applied to any part of the human body for cleansing, beautifying, promoting attractiveness or altering the appearance, and any item intended for use as a component of any such article. "Personal care product" does not include a prescription drug. [2015, c. 4, §1 (NEW).]

C. "Plastic" means a synthetic material made from linking monomers through a chemical reaction to create an organic polymer chain that can be molded or extruded at high heat into various solid forms retaining their defined shapes during their life cycle and after disposal. [2015, c. 4, §1 (NEW).]

D. "Synthetic plastic microbead" means any intentionally added nonbiodegradable solid plastic particle measuring less than 5 millimeters in size and used to exfoliate or cleanse in a product intended to be rinsed off. [2015, c. 4, §1 (NEW).]

[ 2015, c. 4, §1 (NEW) .]

2. Prohibitions. A person may not:

A. After December 31, 2017, manufacture for sale a personal care product, except for an over-the-counter drug, that contains synthetic plastic microbeads; [2015, c. 4, §1 (NEW).]

B. After December 31, 2018, accept for sale a personal care product, except for an over-the-counter drug, that contains synthetic plastic microbeads; [2015, c. 4, §1 (NEW).]

C. After December 31, 2018, manufacture for sale an over-the-counter drug that contains synthetic plastic microbeads; and [2015, c. 4, §1 (NEW).]

D. After December 31, 2019, accept for sale an over-the-counter drug that contains synthetic plastic microbeads. [2015, c. 4, §1 (NEW).]

[ 2015, c. 4, §1 (NEW) .]

SECTION HISTORY

2015, c. 4, §1 (NEW).



38 §420. Certain deposits and discharges prohibited

No person, firm, corporation or other legal entity shall place, deposit, discharge or spill, directly or indirectly, into the ground water, inland surface waters or tidal waters of this State, or on the ice thereof, or on the banks thereof so that the same may flow or be washed into such waters, or in such manner that the drainage therefrom may flow into such waters, any of the following substances: [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §37 (AMD).]

1. Mercury.

[ 1999, c. 500, §1 (RP) .]

1-A. Mercury.

[ 2001, c. 418, §2 (RP) .]

1-B. Mercury. Facilities discharging mercury into the waters of the State shall make reasonable progress to develop, incorporate and continuously improve pollution prevention practices, and implement economically achievable future improvements in wastewater technology, in order to reduce their dependence upon mercury products, reduce or remove discharges of mercury over time, and help in the restoration of the waters of the State. This subsection establishes ambient water quality criteria for mercury that identify that level of mercury considered safe for human health and the environment.

A. The ambient criteria for mercury are as follows:

(1) Ambient water quality criteria for aquatic life:

(a) Freshwater acute: 1.7 micrograms per liter;

(b) Freshwater chronic: 0.91 micrograms per liter;

(c) Saltwater acute: 2.1 micrograms per liter; and

(d) Saltwater chronic: 1.1 micrograms per liter; and

(2) Fish tissue residue criterion for human health: 0.2 milligrams per kilogram in the edible portion of fish. [2001, c. 418, §3 (NEW).]

B. A facility is not in violation of the ambient criteria for mercury if:

(1) The facility is in compliance with an interim discharge limit established by the department pursuant to section 413, subsection 11; or

(2) The facility is in compliance with a remediation or corrective action plan, license or order approved either by the department pursuant to section 1301, 1304, 1319, 1364 or 1365, or by the United States Environmental Protection Agency under federal law with the concurrence of the department. [2001, c. 418, §3 (NEW).]

C. The department may establish a site-specific bioaccumulation factor for mercury when there is sufficient information to indicate that a site-specific bioaccumulation factor will be protective of human health and wildlife. A site-specific bioaccumulation factor may only be established:

(1) As part of a licensing proceeding pursuant to section 413 by the board; or

(2) As part of a remediation or corrective action plan, license or order approved either by the department pursuant to section 1301, 1304, 1319, 1364 or 1365, or by the United States Environmental Protection Agency under federal law with the concurrence of the department. [2001, c. 418, §3 (NEW).]

D. The department shall establish by rule a statewide bioaccumulation factor protective of 95% of the waters of the State based upon data of acceptable quality and representing the species consumed by the public following guidelines published by the United States Environmental Protection Agency. Rules adopted pursuant to this paragraph are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 418, §3 (NEW).]

E. The department shall establish by rule statewide ambient water quality criteria for mercury concerning wildlife based upon data of acceptable quality from the State or the United States Environmental Protection Agency. Rules adopted pursuant to this paragraph are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 418, §3 (NEW).]

F. The department may require mercury testing once per year for facilities that maintain at least 5 years of mercury testing data. [2011, c. 194, §1 (NEW).]

The commissioner shall report to the joint standing committee of the Legislature having jurisdiction over natural resources matters by January 15, 2005 and by January 15th every 5th year thereafter on the status of mercury discharges, progress in implementing pollution prevention plans and progress toward attainment of ambient water quality criteria for mercury under this subsection. The report may include proposed statutory amendments. The joint standing committee of the Legislature having jurisdiction over natural resources matters may report out any necessary implementing legislation related to these mercury issues in each session in which a report is required under this subsection.

[ 2011, c. 194, §1 (AMD) .]

2. Toxic or hazardous substances. Any other toxic substance in any amount or concentration greater than that identified or regulated, including complete prohibition of such substance, by the board. In identifying and regulating such toxic substances, the board shall take into account the toxicity of the substance, its persistence and degradability, the usual or potential presence of any organism affected by such substance in any waters of the State, the importance of such organism and the nature and extent of the effect of such substance on such organisms, either alone or in combination with substances already in the receiving waters or the discharge. As used in this subsection, "toxic substance" shall mean those substances or combination of substances, including disease causing agents, which after discharge or upon exposure, ingestion, inhalation or assimilation into any organism, including humans either directly through the environment or indirectly through ingestion through food chains, will, on the basis of information available to the board either alone or in combination with other substances already in the receiving waters or the discharge, cause death, disease, abnormalities, cancer, genetic mutations, physiological malfunctions, including malfunctions in reproduction, or physical deformations in such organism or their offspring.

A. Except as naturally occurs or as provided in paragraphs B and C, the board shall regulate toxic substances in the surface waters of the State at the levels set forth in federal water quality criteria as established by the United States Environmental Protection Agency pursuant to the Federal Water Pollution Control Act, Public Law 92-500, Section 304(a), as amended. [1989, c. 856, §2 (NEW); 1989, c. 856, §7 (AFF).]

B. The board may change the statewide criteria established under paragraph A for a particular toxic substance established pursuant to the Federal Water Pollution Control Act, Public Law 92-500, Section 304(a), as amended, as follows:

(1) By adopting site-specific numerical criteria for the toxic substance to reflect site-specific circumstances different from those used in, or any not considered in, the derivation of the statewide criteria. The board shall adopt site-specific numerical criteria only as part of a licensing proceeding pursuant to sections 413, 414 and 414-A; or

(2) By adopting alternative statewide criteria for the toxic substance. The alternative statewide criteria must be adopted by rule.

The board may substitute site-specific criteria or alternative statewide criteria for the criteria established in paragraph A only upon a finding that the site-specific criteria or alternative statewide criteria are based on sound scientific rationale and are protective of the most sensitive designated use of the water body, including, but not limited to, human consumption of fish and drinking water supply after treatment. [1989, c. 856, §2 (NEW); 1989, c. 856, §7 (AFF).]

C. When surface water quality standards are not being met due to the presence of a toxic substance for which no water quality criteria have been established pursuant to the Federal Water Pollution Control Act, Section 304(a), as amended, the board shall:

(1) Adopt statewide numerical criteria by rule; or

(2) Adopt site-specific numerical criteria as part of a licensing proceeding under sections 413, 414 and 414-A.

Nothing in this section restricts the authority of the board to adopt, by rule, statewide or site-specific numerical criteria for toxic substances that are not presently causing water quality standards to be violated. [1989, c. 856, §2 (NEW); 1989, c. 856, §7 (AFF).]

D. For any criteria established under this subsection, the board shall establish the acceptable level of additional risk of cancer to be borne by the affected population from exposure to the toxic substance believed to be carcinogenic. [1989, c. 856, §2 (NEW); 1989, c. 856, §7 (AFF).]

E. In regulating substances that are toxic to humans, including any rulemaking to regulate these substances, the board shall consider any information provided by the Department of Health and Human Services. [1989, c. 856, §2 (NEW); 1989, c. 856, §7 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

F. The Department of Health and Human Services may request that the board adopt or revise the statewide or site-specific criteria for any toxic substance based on the need to protect public health. If the request is filed with the board, the board may propose a rule and initiate a rule-making proceeding. The board shall incorporate in its proposal for rulemaking under this paragraph the statewide or site-specific criteria recommended by the Department of Health and Human Services. [1989, c. 856, §2 (NEW); 1989, c. 856, §7 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

G. Numeric water quality criteria for 2, 3, 7, 8-tetrachlorodibenzo-p-dioxin established by the United States Environmental Protection Agency under the Federal Water Pollution Control Act, Public Law 92-500, Section 304(a), as amended, do not apply until June 1, 1991, and only apply on that date if the board has not adopted through rulemaking or individual licensing proceedings under this section alternative numeric water quality criteria for 2, 3, 7, 8-tetrachlorodibenzo-p-dioxin. Pursuant to section 414-A, subsection 2, the board shall establish schedules for compliance with criteria established under this section. These schedules must be consistent with the compliance deadlines established under the Federal Water Pollution Control Act, Public Law 92-500, Section 304(l), as amended. [1989, c. 856, §2 (NEW); 1989, c. 856, §7 (AFF).]

H. Notwithstanding paragraphs D and G, the board may not adopt any numeric water quality criteria for, or acceptable level of additional cancer risk from exposure to, 2, 3, 7, 8-tetrachlorodibenzo-p-dioxin prior to January 1, 1994. [1993, c. 240, §1 (NEW).]

I. Notwithstanding any other provision of this section, the following standards apply only to a bleach kraft pulp mill, referred to in this paragraph as a "mill."

(1) After July 31, 1998, a mill may not have a detectable quantity of 2, 3, 7, 8-tetrachlorodibenzo-p-dioxin as measured in any internal waste stream of its bleach plant. For purposes of compliance, the detection level is 10 picograms per liter, unless the department adopts a lower detection level by rule, which is a routine technical rule pursuant to Title 5, chapter 375, subchapter 2-A, or a lower detection level by incorporation of a method in use by the United States Environmental Protection Agency.

(2) After December 31, 1999, a mill may not have a detectable quantity of 2, 3, 7, 8-tetrachlorodibenzo-p-furan as measured in any internal waste stream of its bleach plant. The commissioner may extend this time frame up to 6 months for a mill if the commissioner determines, based on information presented by the mill, that compliance is not achievable by the deadline due to engineering constraints, availability of equipment or other justifiable technical reasons. For purposes of compliance, the detection level is 10 picograms per liter, unless the department adopts a lower level of detection by rule, which is a routine technical rule pursuant to Title 5, chapter 375, subchapter 2-A, or a lower detection level by incorporation of a method in use by the United States Environmental Protection Agency. If a mill fails to achieve this requirement, as documented by confirmatory sampling, it shall conduct a site-specific evaluation of feasible technologies or measures to achieve it. This evaluation must be submitted to the commissioner within 6 months of the date of confirmatory sampling and include a timetable for implementation, acceptable to the commissioner, with an implementation date no later than December 31, 2002. The commissioner may establish a procedure for confirmatory sampling.

(3) After December 31, 2002, a mill may not discharge dioxin into its receiving waters. For purposes of this subparagraph, a mill is considered to have discharged dioxin into its receiving waters if 2, 3, 7, 8-tetrachlorodibenzo-p-dioxin or 2, 3, 7, 8-tetrachlorodibenzo-p-furan is detected in any of the mill's internal waste streams of its bleach plant and in a confirmatory sample at levels exceeding 10 picograms per liter, unless the department adopts a lower detection level by rule, which is a routine technical rule pursuant to Title 5, chapter 375, subchapter 2-A, or a lower detection level by incorporation of a method in use by the United States Environmental Protection Agency, or if levels of dioxin, as defined in section 420-B, subsection 1-A, paragraph A detected in fish tissue sampled below the mill's wastewater outfall are higher than levels in fish tissue sampled at an upstream reference site not affected by the mill's discharge or on the basis of a comparable surrogate procedure acceptable to the commissioner. The commissioner shall consult with the technical advisory group established in section 420-B, subsection 1, paragraph B, subparagraph (5) in making this determination and in evaluating surrogate procedures. The fish-tissue sampling test must be performed with differences between the average concentrations of dioxin in the fish samples taken upstream and downstream from the mill measured with at least 95% statistical confidence. If the mill fails to meet the fish-tissue sampling-result requirements in this subparagraph and does not demonstrate by December 31, 2004 and annually thereafter to the commissioner's satisfaction that its wastewater discharge is not the source of elevated dioxin concentrations in fish below the mill, then the commissioner may pursue any remedy authorized by law.

(4) For purposes of documenting compliance with subparagraphs (1) and (2) the internal waste stream of a bleach plant must be sampled twice per quarter by the mill. The department may conduct its own sampling and analysis of the internal waste stream of a bleach plant. Analysis of the samples must be conducted by a 3rd-party laboratory using methodology approved by the United States Environmental Protection Agency. A mill shall report to the department for informational purposes the actual laboratory results including sample detection limits on a frequency to be established by the commissioner.

The commissioner shall assess the mill for the costs of any sampling performed by the department and any analysis performed for the department under this paragraph and credit funds received to the Maine Environmental Protection Fund.

The commissioner may reduce the frequency of sampling required by a mill after 3 consecutive years of sampling have demonstrated the mill does not have a detectable quantity of 2, 3, 7, 8-tetrachlorodibenzo-p-dioxin or 2, 3, 7, 8-tetrachlorodibenzo-p-furan. [2007, c. 565, §1 (AMD).]

J. Notwithstanding any other provision of law to the contrary, the department shall use a one in 10,000 risk level when calculating ambient water quality criteria for inorganic arsenic. [2011, c. 194, §2 (NEW).]

[ 2011, c. 194, §2 (AMD) .]

3. Radiological, chemical or biological warfare agents. Radiological, chemical or biological warfare agents or high level radioactive wastes.

[ 1973, c. 450, §18 (NEW) .]

SECTION HISTORY

1971, c. 544, §130 (NEW). 1971, c. 618, §12 (AMD). 1973, c. 450, §18 (AMD). 1979, c. 127, §210 (AMD). 1979, c. 472, §14 (AMD). 1983, c. 566, §23 (AMD). 1989, c. 856, §§2,7 (AMD). 1989, c. 890, §§A40,B37,38 (AMD). RR 1991, c. 2, §141 (COR). 1993, c. 240, §1 (AMD). 1997, c. 444, §7 (AMD). 1997, c. 722, §§1,2 (AMD). 1999, c. 500, §§1,2 (AMD). 2001, c. 418, §§2,3 (AMD). 2003, c. 165, §1 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 565, §1 (AMD). 2011, c. 194, §§1, 2 (AMD).



38 §420-A. Dioxin monitoring program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 762, §1 (NEW). 1989, c. 856, §§3-5,7 (AMD). 1989, c. 890, §§A40,B39,40 (AMD). RR 1991, c. 2, §142 (COR). 1991, c. 66, §§A8,9 (AMD). 1991, c. 66, §A43 (AFF). 1995, c. 223, §§1-3 (AMD). 1997, c. 179, §§1-3 (AMD). 1997, c. 444, §8 (AMD). 2001, c. 626, §10 (AMD). 2007, c. 565, §2 (RP). MRSA T. 38, §420-A, sub-§6 (RP).



38 §420-B. Surface water ambient toxic monitoring program

The discharge of pollutants from certain direct and indirect sources into the State's waters introduces toxic substances, as defined under section 420, into the environment. In order to determine the nature, scope and severity of toxic contamination in the surface waters and fisheries of the State, the commissioner shall conduct a scientifically valid monitoring program. [1993, c. 720, §1 (NEW).]

The program must be designed to comprehensively monitor the lakes, rivers and streams and marine and estuarine waters of the State on an ongoing basis. The program must incorporate testing for suspected toxic contamination in biological tissue and sediment, may include testing of the water column and must include biomonitoring and the monitoring of the health of individual organisms that may serve as indicators of toxic contamination. This program must collect data sufficient to support assessment of the risks to human and ecological health posed by the direct and indirect discharge of toxic contaminants. [1993, c. 720, §1 (NEW).]

1. Development of monitoring plans and work programs. The commissioner shall:

A. Prepare a plan every 5 years that outlines the monitoring objectives for the following 5 years, resources to be allocated to those objectives and a plan for conducting the monitoring, including methods, scheduling and quality assurance; and [1993, c. 720, §1 (NEW).]

B. Prepare a work program each year that defines the work to be conducted that year toward the objectives of the 5-year plan. This work program must identify specific sites, the sampling media and the contaminants that will be tested.

(1) The commissioner shall consider the following factors when selecting monitoring sites for the annual work program:

(a) The importance of the water body to fisheries, wildlife and humans;

(b) Known or likely sources of contamination and their relative risk to human or ecological health;

(c) The existence of pending waste discharge licenses affecting the water body;

(d) The availability of reference sites that are relatively unaffected by human activity;

(e) Anticipated improvement or degradation of the water body; and

(f) The availability of current, valid data from other sources on the level of toxic contamination of the water body.

(2) The commissioner shall incorporate the following types of testing in the program:

(a) Monitoring of toxic contaminant levels in biological tissue and water body sediments, and monitoring of the water column may be included;

(b) Analysis of the resident biological community in the monitored water body; and

(c) Monitoring of the health of individual organisms that may serve as indicators of toxic contamination.

(3) When selecting the specific toxic substances to be monitored in the annual program, the commissioner shall consider:

(a) Toxic substances that have the potential to affect human or ecological health at expected concentrations;

(b) Toxic substances from both natural and human sources;

(c) Toxic substances that serve as tracers for human sources of pollution;

(d) Toxic substances or measures of contamination that may be more cost-effective indicators of other toxic substances; and

(e) Toxic substances for which there are analytical test methods approved by the United States Environmental Protection Agency or, where such methods have not been approved, for which the commissioner determines, with the assistance of the technical advisory group established under this section, that proven, reliable methods have been established.

The commissioner shall include in the annual work program a written statement providing the factual basis for the selection of the specific toxic substances to be monitored. Prior to implementation of the annual work program, the toxic substances to be monitored and, if not approved by the United States Environmental Protection Agency, the analytical test methods to be used must be approved by the technical advisory group by a 2/3 vote.

(4) When determining the intensity of the monitoring effort in the annual program, the commissioner shall consider:

(a) The potential for annual variation in toxic contamination at a monitoring site;

(b) The degree of homogeneity in the materials to be sampled; and

(c) The uncertainty in observations due to possible systematic and analytic error.

(5) A technical advisory group composed of 12 individuals is established. The commissioner shall appoint 2 members with scientific backgrounds in toxic contamination or monitoring, ecological assessment or public health from each of the following interests: business, municipal, conservation, public health and academic interests. The President of the Senate shall appoint as a nonvoting member one Senator who serves on the joint standing committee of the Legislature having jurisdiction over natural resources matters. The Speaker of the House shall appoint as a nonvoting member one member of the House of Representatives who serves on the joint standing committee of the Legislature having jurisdiction over marine resources matters. The commissioner shall appoint the chair from among the voting members. A quorum of 6 voting members must be present for the conduct of business. Members do not receive compensation or reimbursement for expenses.

The members appointed by the commissioner serve for terms of 3 years except that, for the initial appointments, 2 members serve terms of one year, 4 members serve terms of 2 years and 4 members serve terms of 3 years. The Legislators serve for the duration of the Legislature to which the Legislators are elected.

The group shall advise the commissioner during the development of the 5-year monitoring plan and the annual work programs. [2007, c. 445, §1 (AMD).]

[ 2007, c. 445, §1 (AMD) .]

1-A. Dioxin monitoring. In order to determine the nature of dioxin contamination in the waters and fisheries of the State, the commissioner shall conduct a monitoring program as described in this subsection. This monitoring must be undertaken to determine the need for fish consumption advisories on affected waters.

A. As used in this subsection, the term "dioxin" means any polychlorinated dibenzo-para-dioxins, PCDDs, and any polychlorinated dibenzo-para-furans, PCDFs. [2007, c. 565, §3 (NEW).]

B. The commissioner shall:

(1) Select a representative sample of wastewater treatment plant sludges from municipal wastewater treatment plants, bleached pulp mills or other sources. These facilities must be selected on the basis of known or likely dioxin contamination of their discharged effluent;

(2) Sample and test the sludge of selected facilities for dioxin contamination at least once during each season of the year. The commissioner shall specify which congeners of dioxin will be analyzed;

(3) At appropriate intervals, sample and test for dioxin contamination in a selection of fish representative of those species present in the receiving waters or where there are consumption advisories for dioxin. Sufficient numbers of fish must be analyzed to provide a reasonable estimate of the level of contamination in the population of each water body affected; and

(4) Assess the selected facilities for the costs of sample collection and analysis except that, if the selected facility is a publicly owned treatment works, the commissioner may assess the primary industrial generator discharging effluent into the treatment facility if the generator is known or likely to be discharging dioxin into the treatment facility. Fees received under this subparagraph must be credited to the Maine Environmental Protection Fund. Payment of these fees is a condition of the discharge license issued pursuant to section 413 for continued operation of the selected facilities, except that, if the selected facility is a publicly owned treatment works and the commissioner assesses the fee on an industrial generator, payment of the fee is not a condition of the discharge license of the selected facility. The fees assessed under this subparagraph may not exceed a total of $250,000 in any fiscal year. The fees assessed under this subparagraph to facilities subject to section 420, subsection 2, paragraph I may not exceed a total of $10,000 in any fiscal year. [2007, c. 565, §3 (NEW).]

[ 2007, c. 565, §3 (NEW) .]

2. Data management. The commissioner shall maintain data collected under this section in a manner consistent with standards established under Title 5, chapter 163, subchapter 3 for the State's geographic information system. All data is available to the public.

[ 2005, c. 12, Pt. SS, §22 (AMD) .]

3. Coordination and notice of monitoring. The commissioner shall coordinate the monitoring program established under this section with other toxics monitoring programs conducted by the department, the Maine Center for Disease Control and Prevention, the United States Environmental Protection Agency and other federal agencies or dischargers of wastewater. At least 30 days prior to submitting the plan described under subsection 1, paragraph A to the technical advisory group, the commissioner shall notify the owners or operators of each selected facility proposed for dioxin monitoring of the facility's inclusion in the plan.

[ 2007, c. 565, §4 (AMD) .]

4. Report. No later than April 30th in the first regular legislative session, the commissioner shall prepare a report on the monitoring program and shall provide an executive summary of the report to the joint standing committees of the Legislature having jurisdiction over natural resources matters and marine resources matters, shall publish the full report on the department's publicly accessible website and shall provide a copy or copies of the full report to the State Librarian as required under Title 1, section 501-A. This report must contain:

A. [2015, c. 124, §5 (RP).]

B. The annual work program for the past year and the current year; [1993, c. 720, §1 (NEW).]

C. The commissioner's conclusions as to the levels of toxic contamination in the State's waters and fisheries; [1997, c. 179, §4 (AMD).]

D. Any trends of increasing or decreasing levels of contaminants found; and [1997, c. 179, §4 (AMD).]

E. The results of the dioxin monitoring program required under subsection 1-A. [2007, c. 565, §§3-5 (AMD); 2007, c. 565, §5 (AMD).]

[ 2015, c. 124, §5 (AMD) .]

SECTION HISTORY

1993, c. 720, §1 (NEW). 1995, c. 152, §6 (AMD). 1997, c. 179, §4 (AMD). 2005, c. 12, §SS22 (AMD). 2007, c. 445, §§1, 2 (AMD). 2007, c. 565, §§3-5 (AMD). 2015, c. 124, §5 (AMD).



38 §420-C. Erosion and sedimentation control

A person who conducts, or causes to be conducted, an activity that involves filling, displacing or exposing soil or other earthen materials shall take measures to prevent unreasonable erosion of soil or sediment beyond the project site or into a protected natural resource as defined in section 480-B. Erosion control measures must be in place before the activity begins. Measures must remain in place and functional until the site is permanently stabilized. Adequate and timely temporary and permanent stabilization measures must be taken and the site must be maintained to prevent unreasonable erosion and sedimentation. [1997, c. 502, §1 (AMD).]

A person who owns property that is subject to erosion because of a human activity before July 1, 1997 involving filling, displacing or exposing soil or other earthen materials shall take measures in accordance with the dates established under this paragraph to prevent unreasonable erosion of soil or sediment into a protected natural resource as defined in section 480-B, subsection 8. Adequate and timely temporary and permanent stabilization measures must be taken and maintained on that site to prevent unreasonable erosion and sedimentation. This paragraph applies on and after July 1, 2005 to property that is located in the watershed of a body of water most at risk as identified in the department's storm water rules adopted pursuant to section 420-D and that is subject to erosion of soil or sediment into a protected natural resource as defined in section 480-B, subsection 8. This paragraph applies on and after July 1, 2010 to other property that is subject to erosion of soil or sediment into a protected natural resource as defined in section 480-B, subsection 8. [1997, c. 748, §1 (NEW).]

This section applies to a project or any portion of a project located within an organized area of this State. This section does not apply to agricultural fields. Forest management activities, including associated road construction or maintenance, conducted in accordance with applicable standards of the Maine Land Use Planning Commission, are deemed to comply with this section. This section may not be construed to limit a municipality's authority under home rule to adopt ordinances containing stricter standards than those contained in this section. [1995, c. 704, Pt. B, §2 (NEW); 1995, c. 704, Pt. C, §2 (AFF); 2011, c. 682, §38 (REV).]

SECTION HISTORY

1995, c. 704, §B2 (NEW). 1995, c. 704, §C2 (AFF). 1997, c. 502, §1 (AMD). 1997, c. 748, §1 (AMD). 2011, c. 682, §38 (REV).



38 §420-D. Storm water management

A person may not construct, or cause to be constructed, a project that includes one acre or more of disturbed area without prior approval from the department. A person proposing a project shall apply to the department for a permit using an application provided by the department and may not begin construction until approval is received. This section applies to a project or any portion of a project that is located within an organized area of this State. [2005, c. 219, §3 (AMD).]

1. Standards. The department shall adopt rules specifying quantity and quality standards for storm water. Storm water quality standards for projects with 3 acres or less of impervious surface may address phosphorus, nitrates and suspended solids but may not directly address other dissolved or hazardous materials unless infiltration is proposed.

[ 2005, c. 219, §4 (AMD) .]

2. Review. If the applicant is able to meet the standards for storm water using solely vegetative means, the department shall review the application within 45 calendar days. If structural means are used to meet those standards, the department shall review the application within 90 calendar days. The review period begins upon receipt of a complete application and may be extended pursuant to section 344-B or if a joint order is required pursuant to subsection 5. The department may request additional information necessary to determine whether the standards of this section are met. The application is deemed approved if the department does not notify the applicant within the applicable review period.

The department may allow a municipality or a quasi-municipal organization, such as a watershed management district, to substitute a management system for storm water approved by the department for the permit requirement applicable to projects in a designated area of the municipality. The municipality or quasi-municipality may elect to have this substitution take effect at the time the system is approved by the department, or at the time the system is completed as provided in an implementation schedule approved by the department.

[ 2005, c. 330, §9 (AMD) .]

3. Watersheds of bodies of water most at risk. The department shall establish by rule a list of watersheds of bodies of water most at risk from new development. In regard to lakes, the list must include, but is not limited to, public water supply lakes and lakes identified by the department as in violation of class GPA water quality standards or as particularly sensitive to eutrophication based on current water quality, potential for internal recycling of phosphorus, potential as a cold water fishery, volume and flushing rate or projected growth rate in a watershed. The department shall review and update the list as necessary. A municipality within the watershed of a body of water most at risk may petition the department to have the body of water added to or dropped from the list.

[ 1995, c. 704, Pt. B, §2 (NEW); 1997, c. 603, §§8, 9 (AFF) .]

4. Degraded, sensitive or threatened regions or watersheds. The department shall establish by rule a list of degraded, sensitive or threatened regions or watersheds. These areas include the watersheds of surface waters that:

A. Have been degraded or are susceptible to degradation of water quality or fisheries because of the cumulative effect of past or reasonably foreseeable levels of development activity within the watershed of the affected surface waters; and [2011, c. 206, §7 (AMD).]

B. Are not classified as "watersheds of bodies most at risk" under subsection 3. [1995, c. 704, Pt. B, §2 (NEW); 1997, c. 603, §§8, 9 (AFF).]

[ 2011, c. 206, §7 (AMD) .]

5. Relationship to other laws. A storm water permit pursuant to this section is not required for a project requiring review by the department pursuant to any of the following provisions but the project may be required to meet standards for management of storm water adopted pursuant to this section: article 6, site location of development; article 7, performance standards for excavations for borrow, clay, topsoil or silt; article 8-A, performance standards for quarries; article 9, the Maine Metallic Mineral Mining Act; sections 631 to 636, permits for hydropower projects; and section 1310-N, 1319-R or 1319-X, waste facility licenses. When a project requires a storm water permit and requires review pursuant to article 5-A, the department shall issue a joint order unless the permit required pursuant to article 5-A is a permit-by-rule or general permit, or separate orders are requested by the applicant and approved by the department.

A storm water permit pursuant to this section is not required for a project receiving review by a registered municipality pursuant to section 489-A if the storm water ordinances under which the project is reviewed are at least as stringent as the storm water standards adopted pursuant to section 484 or if the municipality meets the requirements of section 489-A, subsection 2-A, paragraph B.

[ 2011, c. 653, §14 (AMD); 2011, c. 653, §33 (AFF) .]

6. Urbanizing areas. The department shall work with the Department of Agriculture, Conservation and Forestry to identify urban bodies of water most at risk and incorporate model ordinances protective of these bodies of water into assistance provided to local governments.

[ 2011, c. 655, Pt. JJ, §29 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

7. Exemptions. The following exemptions apply.

A. Forest management activities as defined in section 480-B, subsection 2-B, including associated road construction or maintenance, do not require review pursuant to this section as long as any road construction is used primarily for forest management activities that do not constitute a change in land use under rules adopted by the Department of Agriculture, Conservation and Forestry, Bureau of Forestry concerning forest regeneration and clear-cutting and is not used primarily to access development, unless the road is removed and the site restored to its prior natural condition. Roads must be the minimum feasible width and total length consistent with forest management activities. This exemption does not apply to roads within a subdivision as defined in Title 30-A, section 4401, subsection 4, for the organized portions of the State. [2009, c. 537, §2 (RPR); 2011, c. 657, Pt. W, §5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

B. Disturbing areas for the purpose of normal farming activities, such as clearing of vegetation, plowing, seeding, cultivating, minor drainage and harvesting, does not require review pursuant to this section. A manure storage facility that is designed, constructed, managed and maintained in accordance with the United States Department of Agriculture, Natural Resources Conservation Service guidelines does not require review pursuant to this section. For purposes of this paragraph, "manure storage facility" means a facility used primarily for containing manure. [2003, c. 607, §1 (AMD).]

C. If the commissioner determines that a municipality's ordinance meets or exceeds the provisions of this section and that the municipality has the resources to enforce that ordinance, the commissioner shall exempt any project within that municipality. The department shall maintain a list of municipalities meeting these criteria and update this list at least every 2 years. The commissioner shall immediately notify municipalities on the list of municipalities meeting these criteria of new or amended rules adopted by the department pursuant to this article. If a municipality on the list no longer meets these criteria, it must be removed from the list, except that if the municipality no longer meets these criteria due to new or amended department rules, then the municipality remains on the list if:

(1) The municipality adopts amendments to its ordinances within one calendar year of the effective date of the new or amended department rules;

(2) The municipality submits the amended ordinances to the commissioner within 45 calendar days of adoption for review; and

(3) The commissioner determines that the amended ordinances meet or exceed the provisions of this section.

A project constructed after a municipality is removed from the list must obtain approval pursuant to this section. [RR 2005, c. 2, §23 (COR).]

D. [2005, c. 219, §5 (RP).]

E. Impervious and disturbed areas associated with construction or expansion of a single-family, detached residence on a parcel do not require review pursuant to this section. [1995, c. 704, Pt. B, §2 (NEW); 1997, c. 603, §§8, 9 (AFF).]

F. [2011, c. 206, §9 (RP).]

G. Projects involving roads, railroads and associated facilities conducted by or under the supervision of the Department of Transportation or the Maine Turnpike Authority, do not require review under this section as long as the projects are constructed pursuant to storm water quality and quantity standards set forth in a memorandum of agreement between the department and the conducting or supervising agency and the project does not require review under article 6. A memorandum of agreement described in this paragraph must be updated whenever the rules concerning storm water management adopted by the department are finalized or updated. [1995, c. 704, Pt. B, §2 (NEW); 1997, c. 603, §§8, 9 (AFF).]

H. Trail management activities that are part of the development and maintenance of the statewide snowmobile or all-terrain vehicle trail system developed as part of the Maine Trails System under Title 12, section 1892, including new construction and maintenance of trails, do not require review pursuant to this section if, for each trail being managed:

(1) The trail is constructed and maintained in accordance with best management practices for motorized trails established by the Department of Agriculture, Conservation and Forestry;

(2) The trail is the minimum feasible width for its designated use; and

(3) No lane exceeds 12 feet in width and no trail includes more than 2 lanes.

As used in this paragraph, "trail management activities" includes the construction and maintenance of motorized trails used for motorized or multiple use. [2013, c. 43, §1 (AMD).]

I. An existing project that is expanded does not require review pursuant to this section for the existing portion of the project as long as the existing portion met all applicable state and municipal standards for storm water management in effect at the time the existing portion was constructed. This exemption does not apply to:

(1) An existing project that is expanded if the existing storm water management system will be used, in whole or in part, to treat storm water flowing from the expanded portion of the existing project;

(2) The expanded portion of the existing project; or

(3) A redevelopment project as defined by the department by rule. [2015, c. 34, §1 (NEW).]

[ 2015, c. 34, §1 (AMD) .]

8. Enforcement. Any activity that takes place contrary to the provisions of a valid permit issued under this article or without a permit having been issued for that activity is a violation of this article. Each day of a violation is a separate offense. A finding that any such violation has occurred is prima facie evidence that the activity was performed or caused to be performed by the owner of the property where the violation occurred. Prior to July 1, 1998, the department may not seek to impose civil or criminal penalties for a violation of this section against any person who has made a good faith effort to comply.

[ 1995, c. 704, Pt. B, §2 (NEW); 1997, c. 603, §§8, 9 (AFF) .]

9. Rules. With the exception of minor clerical corrections and technical clarifications that do not alter the substance of requirements applying to projects, rules adopted pursuant to this section after January 1, 2010 are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 359, §2 (AMD) .]

10. Fees.

[ 2005, c. 219, §6 (RP) .]

11. Compensation project or fee. The department may establish a nonpoint source reduction program to allow an applicant to carry out a compensation project or pay a compensation fee in lieu of meeting certain requirements, as provided in this subsection.

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

A. The department may allow an applicant with a project in the direct watershed of a lake to address certain on-site phosphorus reduction requirements through implementation of a compensation project or payment of a compensation fee as provided in this paragraph. The commissioner shall determine the appropriate compensation fee for each project. The compensation fee must be paid either into a compensation fund or to an organization authorized by the department and must be a condition of the permit.

(1) The department may establish a storm water compensation fund for the purpose of receiving compensation fees, grants and other related income. The fund must be a nonlapsing fund dedicated to payment of the costs and related expenses of compensation projects. Income received under this subsection must be deposited with the Treasurer of State to the credit of the fund and may be invested as provided by statute. Interest on these investments must be credited to the fund. The department may make payments from the fund consistent with the purpose of the fund.

(2) The department may enter into a written agreement with a public, quasi-public or private, nonprofit organization for purposes of receiving compensation fees and implementing compensation projects. If the authorized agency is a state agency other than the department, it shall establish a fund meeting the requirements specified in subparagraph (1). The authorized organization shall maintain records of expenditures and provide an annual summary report to the department. If the organization does not perform in accordance with this section or with the requirements of the written agreement, the department may revoke the organization's authority to conduct activities in accordance with this paragraph. If an organization's authorization is revoked, any remaining funds must be provided to the department.

(3) The commissioner may set a fee rate of no more than $25,000 per pound of available phosphorus.

(4) Except in an urbanized part of a designated growth area, best management practices must be incorporated on site that, by design, will reduce phosphorus export by at least 50%, and a phosphorus compensation project must be carried out or a compensation fee must be paid to address the remaining phosphorus reduction required to meet the parcel's phosphorus allocation. In an urbanized part of a designated growth area, an applicant may pay a phosphorus compensation fee in lieu of part or all of the on-site phosphorus reduction requirement. The commissioner shall identify urbanized parts of designated growth areas in the direct watersheds of lakes most at risk, in consultation with the Department of Agriculture, Conservation and Forestry.

(5) Projects carried out or funded through compensation fees as provided in this paragraph must be located in the same watershed as the project with respect to which the compensation fee is paid. [2011, c. 655, Pt. JJ, §30 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

B. The department may allow an applicant with a project within the direct watershed of a coastal wetland, river, stream or brook to address all or part of the storm water quality standards for the project through implementation of a compensation project or payment of a compensation fee as provided by rules adopted pursuant to this subsection. [2011, c. 206, §10 (AMD).]

[ 2011, c. 655, Pt. JJ, §30 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

12. Fees.

[ 2007, c. 558, §5 (RP) .]

13. Significant existing sources. The department may require a person owning or operating a significant existing source of storm water to implement a storm water management system. The owner or operator shall obtain approval from the department pursuant to this subsection for the storm water management system.

For the purposes of this subsection, "significant existing source" means a significant existing source of storm water pollution based on quantity or quality standards for storm water from a developed area that was in existence prior to July 1, 1997 and is located in the direct watershed of a waterbody that is impaired due to urban runoff. The department shall identify significant existing sources as provided in this subsection.

A. The department shall develop a total maximum daily load for the watershed of a waterbody impaired due to urban runoff prior to designating significant existing sources within the watershed. [2005, c. 219, §7 (NEW).]

B. The department shall adopt rules prior to requiring that an owner or operator of a significant existing source within the direct watershed of a specific waterbody obtain approval of a storm water management system. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The rules must include, but are not limited to, the following:

(1) The name of or other means of identifying the waterbody that is impaired due to urban runoff;

(2) A list of significant existing sources or a description of the types or classes of significant existing sources;

(3) A date or schedule indicating when approvals must be obtained; and

(4) Storm water quantity and quality standards for storm water management systems. [2005, c. 219, §7 (NEW).]

C. The owner or operator of a site designated as a significant existing source shall apply to the department for approval of a storm water management system. [2005, c. 219, §7 (NEW).]

D. "Significant existing source" does not include:

(1) Types of sources or activities described in subsection 7;

(2) The developed area of a facility required to meet ongoing storm water management standards pursuant to a storm water general or individual permit issued pursuant to section 413; and

(3) A municipal storm water conveyance system unless the storm water pollution originates with the conveyance system. [2005, c. 219, §7 (NEW).]

[ 2005, c. 219, §7 (NEW) .]

14. Rescission. The commissioner shall rescind a permit upon request and application of the permittee if no outstanding permit violation exists, the project is not continued and the permittee has not constructed or caused to be constructed, or operated or caused to be operated, a project requiring a permit. For purposes of this section, "a project requiring a permit" is a project that requires a permit as defined either at the time of permit issuance or at the time of application for rescission.

[ 2007, c. 292, §19 (NEW) .]

This section may not be construed to limit a municipality's authority under home rule to adopt ordinances containing stricter standards than those contained in this section. [1995, c. 704, Pt. B, §2 (NEW); 1997, c. 603, §§8, 9 (AFF).]

SECTION HISTORY

1995, c. 704, Pt. B, §2 (NEW). 1995, c. 704, Pt. C, §2 (AFF). 1997, c. 502, §§2-4 (AMD). 1997, c. 603, §§8, 9 (AFF). 2001, c. 232, §§13, 14 (AMD). 2003, c. 318, §1 (AMD). 2003, c. 607, §1 (AMD). RR 2005, c. 2, §23 (COR). 2005, c. 219, §§3-7 (AMD). 2005, c. 330, §9 (AMD). 2005, c. 602, §§2-4 (AMD). 2007, c. 292, §19 (AMD). 2007, c. 558, §5 (AMD). 2007, c. 593, §1 (AMD). 2009, c. 537, §2 (AMD). 2009, c. 602, §1 (AMD). 2011, c. 206, §§7-10 (AMD). 2011, c. 359, §§1, 2 (AMD). 2011, c. 653, §14 (AMD). 2011, c. 653, §33 (AFF). 2011, c. 655, Pt. JJ, §§29, 30 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 43, §1 (AMD). 2013, c. 405, Pt. A, §23 (REV). 2015, c. 34, §1 (AMD).



38 §420-E. Municipal storm water ordinances; transportation systems

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Adjunct facility" includes, but is not limited to, an intermodal transportation facility, freight yard, railroad station and toll facility. [2015, c. 310, §1 (NEW).]

B. "Commercial property" includes retail service plazas, tourist information centers and other property whose primary function is commercial activity. [2015, c. 310, §1 (NEW).]

C. "Transportation system" includes, but is not limited to, a roadway; bridge; bike path, sidewalk or weighing station adjacent to a roadway or bridge; railroad line; pier; port; airport; trail; and adjunct facility to move persons or goods. "Transportation system" does not include an office building, commercial property, maintenance facility or park and ride lot. [2015, c. 310, §1 (NEW).]

[ 2015, c. 310, §1 (NEW) .]

2. Transportation system not subject to fee or tax. The transportation system under the jurisdiction of the Department of Transportation or the Maine Turnpike Authority is not subject to any fee or tax imposed pursuant to a municipal storm water ordinance.

[ 2015, c. 310, §1 (NEW) .]

SECTION HISTORY

2015, c. 310, §1 (NEW).



38 §421. Solid waste disposal areas; location (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 440, (NEW). 1971, c. 618, §12 (AMD). 1971, c. 622, §138 (AMD). 1973, c. 156, (AMD). 1979, c. 472, §15 (AMD). 1981, c. 545, §§1,2 (AMD). 1989, c. 890, §§A40,B41-43 (AMD). 1991, c. 499, §15 (AMD). 1993, c. 378, §1 (RP).



38 §422. Dredging permits (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 599, (NEW). 1971, c. 618, §10 (NEW). 1973, c. 423, §7 (AMD). 1973, c. 625, §273 (RP). 1973, c. 788, §211 (AMD). 1975, c. 388, §§3,4 (AMD). 1977, c. 564, §137 (RP).



38 §423. Discharge of waste from watercraft

1. Discharge from watercraft prohibited. A person, firm, corporation or other legal entity may not discharge, spill or permit to be discharged sewage, septic fluids, garbage or other pollutants from watercraft:

A. Into inland waters of the State; [2003, c. 614, §9 (AFF); 2003, c. 688, Pt. B, §15 (AFF); 2003, c. 688, Pt. B, §14 (RPR).]

B. On the ice of inland waters of the State; or [2003, c. 614, §9 (AFF); 2003, c. 688, Pt. B, §15 (AFF); 2003, c. 688, Pt. B, §14 (RPR).]

C. On the banks of inland waters of the State in a manner that the pollutants may fall or be washed into the waters or in a manner in which the drainage from the banks may flow into the waters. [2003, c. 614, §9 (AFF); 2003, c. 688, Pt. B, §15 (AFF); 2003, c. 688, Pt. B, §14 (RPR).]

[ 2003, c. 614, §9 (AFF); 2003, c. 688, Pt. B, §15 (AFF); 2003, c. 688, Pt. B, §14 (RPR) .]

2. Holding tank required. A person, firm, corporation or other legal entity may not operate upon the inland waters of the State a watercraft that has a permanently installed sanitary waste disposal system if it does not have securely affixed to the interior discharge opening of the sanitary waste disposal system a holding tank or suitable container for holding sanitary waste material so as to prevent its discharge or drainage into the inland waters of the State.

[ 2003, c. 614, §9 (AFF); 2003, c. 688, Pt. B, §15 (AFF); 2003, c. 688, Pt. B, §14 (RPR) .]

3. Watercraft defined.

[ 2003, c. 614, §9 (AFF); 2003, c. 688, Pt. B, §15 (AFF); 2003, c. 688, Pt. B, §14 (RPR); MRSA T. 38, §423, sub-§3 (RP) .]

4. Watercraft defined. For the purposes of this section, "watercraft" has the same meaning as provided in Title 12, section 13001, subsection 28, except that "watercraft" includes houseboats. This subsection takes effect August 31, 2004.

[ 2003, c. 614, §9 (AFF); 2003, c. 688, Pt. B, §14 (NEW); 2003, c. 688, Pt. B, §15 (AFF) .]

SECTION HISTORY

1973, c. 625, §274 (NEW). 1975, c. 770, §210 (AMD). 1977, c. 300, §24 (AMD). 1979, c. 444, §10 (AMD). 1989, c. 502, §B49 (AMD). 2003, c. 277, §3 (AMD). 2003, c. 414, §B70 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §W6 (RPR). 2003, c. 614, §9 (AFF). 2003, c. 688, §B15 (AFF). 2003, c. 688, §B14 (RPR). MRSA T.38 , §423, sub-§3 (AMD).



38 §423-A. Discharge of waste from motor vehicles

No person, firm, corporation or other legal entity may discharge, spill or permit to be discharged sewage, garbage or other pollutants from motor vehicles or motor vehicle trailers into the inland or coastal waters, or on the ice of the inland or coastal waters, or onto the land in such a manner that the sewage, garbage or other pollutants may fall or be washed into these waters, or in such manner that the drainage from the discharge may flow into these waters. A person who violates the provisions of this section commits a civil violation subject to the provisions of section 349, subsection 2. [1987, c. 163, (NEW).]

SECTION HISTORY

1987, c. 163, (NEW).



38 §423-B. Watercraft sanitary waste pump-out facilities at marinas

1. Definitions. For the purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Marina" means a facility that provides supplies or services and has the capacity to provide any combination of slip space or mooring for 18 or more vessels that exceed 24 feet in length. [1999, c. 655, Pt. B, §1 (NEW).]

B. "Pump-out facility" means a facility that pumps or receives sanitary wastes out of marine sanitation devices that are specifically designed to receive, retain and discharge sanitary wastes and that are installed on board watercraft. "Pump-out facility" includes a stationary pump-out station, a portable marine toilet dump station and a mobile pump-out vessel. [1999, c. 655, Pt. B, §1 (NEW).]

[ 1999, c. 655, Pt. B, §1 (NEW) .]

2. Pump-out facilities required. A marina serving coastal or inland waters shall provide a pump-out facility or provide through a written contractual agreement approved by the commissioner a facility to remove sanitary waste from the holding tanks of watercraft. The pump-out facility must be easily accessible and functional during normal working hours and at all stages of the tide. If a marina serves vessels year-round, the provisions of this subsection apply to the marina year-round. The fee charged by the marina is limited to 200% of the fee limit set pursuant to the federal Clean Vessel Act of 1992, 50 Code of Federal Regulations, Section 85.11 (2008) regardless of the pump-out facility funding source.

[ 2009, c. 654, §6 (AMD) .]

3. Exception. A marina is not required to meet the requirements in subsection 2 until a grant for the construction or renovation of a pump-out facility or the initial cost of a contractual agreement is offered to that marina pursuant to subsection 4.

[ 1999, c. 655, Pt. B, §1 (NEW) .]

4. Cost share. Subject to the availability of funds, the commissioner shall award grants using a combination of federal and state funds for the costs of constructing, renovating, operating and maintaining pump-out facilities and providing facilities through contractual agreements according to the following schedule:

A. The commissioner shall pay 90% of these costs incurred by municipal marinas; and [1999, c. 655, Pt. B, §1 (NEW).]

B. The commissioner shall pay up to 75% of these costs incurred by marinas other than municipal marinas. [1999, c. 655, Pt. B, §1 (NEW).]

When awarding grants, the commissioner shall give priority to a pump-out facility over a contractual agreement and shall give priority to a pump-out facility that the Commissioner of Marine Resources certifies is likely to result in the opening of a shellfish harvesting area that is closed under Title 12, section 6172.

[ 1999, c. 655, Pt. B, §1 (NEW) .]

SECTION HISTORY

1989, c. 433, §2 (NEW). 1999, c. 655, §B1 (RPR). 2009, c. 654, §6 (AMD).



38 §423-C. Registered owner's liability for vehicle illegally discharging waste

A person who is a registered owner of a vehicle at the time that vehicle is involved in a violation of section 423-A commits a civil violation subject to the provisions of section 349, subsection 2, except as provided in subsection 4. For purposes of this section, "registered owner" includes a person issued a dealer or transporter registration plate. [1991, c. 867, §1 (NEW).]

1. Report violation; investigation. A person who observes a violation of section 423-A may report the violation to a police officer. If a report is made, the person shall report the time and the location of the violation and the registration plate number and a description of the vehicle involved. The officer shall initiate an investigation of the reported violation and, if possible, contact the registered owner of the motor vehicle involved and request that the registered owner supply information identifying the operator.

[ 1991, c. 867, §1 (NEW) .]

2. Summons. The investigating officer may cause the registered owner of the vehicle to be served with a summons for a violation of this section.

[ 1991, c. 867, §1 (NEW) .]

3. Registered owner not operator. Except as provided in subsection 4, it is not a defense to a violation of this section that a registered owner was not operating the vehicle at the time of the violation.

[ 1991, c. 867, §1 (NEW) .]

4. Defenses. The following are defenses to a violation of this section.

A. If a person other than the owner is convicted of operating the vehicle at the time of the violation in violation of section 423-A, the registered owner may not be found in violation of this section. [1991, c. 867, §1 (NEW).]

B. If the registered owner is a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee and the lessor provides the investigating officer with a copy of the lease agreement containing the information required by Title 29-A, section 254, the lessee and not the lessor may be charged under this section. [1995, c. 65, Pt. A, §149 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

C. If the vehicle is operated using a dealer or transporter registration plate and at the time of the violation the vehicle was operated by a person other than the dealer or transporter and if the dealer or transporter provides the investigating officer with the name and address of the person who had control over the vehicle at the time of the violation, that person and not the dealer or transporter may be charged under this section. [1991, c. 867, §1 (NEW).]

D. If a report that the vehicle was stolen is given to a law enforcement officer or agency before the violation occurs or within a reasonable time after the violation occurs, the registered owner may not be charged under this section. [1991, c. 867, §1 (NEW).]

[ 1995, c. 65, Pt. A, §149 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

SECTION HISTORY

1991, c. 867, §1 (NEW). 1995, c. 65, §A149 (AMD). 1995, c. 65, §§A153,C15 (AFF).



38 §423-D. Graywater and blackwater discharges from commercial passenger vessels

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Blackwater" means human bodily wastes and the wastes from toilets and other receptacles intended to receive or retain human bodily wastes. [2003, c. 650, §2 (NEW).]

B. "Coastal waters" means those portions of the Atlantic Ocean within the jurisdiction of the State and all other waters of the State subject to the rise and fall of the tide. [2003, c. 650, §2 (NEW).]

C. "Commercial passenger vessel" means a large or small commercial passenger vessel. [2003, c. 650, §2 (NEW).]

D. "Graywater" means galley, dishwasher, bath and laundry wastewater. "Graywater" does not include other wastes or waste streams. [2003, c. 650, §2 (NEW).]

E. "Large commercial passenger vessel" means a commercial passenger vessel that provides overnight accommodations for 250 or more passengers for hire, determined with reference to the number of lower berths. [2003, c. 650, §2 (NEW).]

F. "No-discharge zone" means an area within coastal waters that has been designated by the United States Environmental Protection Agency pursuant to 33 United States Code, Section 1322, to be an area in which discharge of blackwater is prohibited. [2003, c. 650, §2 (NEW).]

G. "Small commercial passenger vessel" means a commercial passenger vessel that provides overnight accommodations for fewer than 250 passengers for hire, determined with reference to the number of lower berths. [2003, c. 650, §2 (NEW).]

[ 2003, c. 650, §2 (NEW) .]

2. Licensing exemptions. A license is not required pursuant to section 413 prior to the discharge of graywater to coastal waters from:

A. A small commercial passenger vessel; [2003, c. 650, §2 (NEW).]

B. A commercial passenger vessel operated by the United States or a foreign government; or [2003, c. 650, §2 (NEW).]

C. A commercial passenger vessel if the discharge is made for the purpose of securing the vessel or saving life at sea, and as long as all reasonable precautions have been taken to prevent or minimize the discharge. A discharge as described in this paragraph must be reported in accordance with subsection 3. [2003, c. 650, §2 (NEW).]

[ 2003, c. 650, §2 (NEW) .]

3. Report of unauthorized discharge. Discharges of blackwater or graywater from a large commercial passenger vessel to coastal waters must be reported to the department as provided in this subsection.

A. The owner or operator of a large commercial passenger vessel that discharges blackwater within a no-discharge zone or discharges blackwater in violation of federal law outside a no-discharge zone shall immediately report that discharge to the department. The owner or operator shall submit a written report concerning the discharge to the department within 30 days of the discharge. [2003, c. 650, §2 (NEW).]

B. Beginning January 1, 2006, the owner or operator of a large commercial passenger vessel that discharges graywater without a license or in a manner inconsistent with a license issued pursuant to section 413 shall immediately report that discharge to the department. The owner or operator shall also submit a written report concerning the discharge to the department within 30 days of the discharge. [2003, c. 650, §2 (NEW).]

[ 2003, c. 650, §2 (NEW) .]

4. Prohibited discharges; exemption; general permit requirement. The following provisions govern the discharge of graywater and a mixture of graywater and blackwater from large commercial passenger vessels.

A. The owner or operator of a large commercial passenger vessel may not discharge graywater or a mixture of graywater and blackwater to coastal waters. [2003, c. 650, §2 (NEW).]

B. Notwithstanding paragraph A, beginning January 1, 2006, the owner or operator of a large commercial passenger vessel may discharge graywater or a mixture of graywater and blackwater to coastal waters if:

(1) The discharge is permitted and meets standards for continuous discharge under the federal Consolidated Appropriations Act of 2001, Public Law 106-554, Section 1(a)(4) and Appendix D, Division B, Title XIV, Section 1404(b) or (c), 114 Stat. 2763, 2763A-316;

(2) While operating in coastal waters, the owner or operator of the large commercial passenger vessel maintains a discharge record book as required by 33 Code of Federal Regulations 159.315 (2003);

(3) The owner or operator of the large commercial passenger vessel meets the sampling and reporting requirements of 33 Code of Federal Regulations 159.317 (2003) prior to and while operating in coastal waters, except that instead of meeting the requirements in 33 Code of Federal Regulations 159.317(a)(2) the owner or operator of the large commercial passenger vessel shall, not less than 30 days nor more than 120 days prior to the large commercial passenger vessel's initial entry into the coastal waters during any calendar year, provide a certification to the department that the large commercial passenger vessel's graywater and mixture of graywater and blackwater meets the standards specified in subparagraph (1); and

(4) The department issues the owner or operator of the large commercial passenger vessel a general permit to discharge graywater or a mixture of graywater and blackwater.

For purposes of this paragraph, the department shall adopt rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A, to implement the requirements in the federal Consolidated Appropriations Act of 2001, Public Law 106-554, Section 1(a)(4) and Appendix D, Division B, Title XIV, Section 1404(b) or (c), 114 Stat. 2763, 2763A-316 and Code of Federal Regulations 159.315 and 159.317 (2003) with the following changes: "Maine" is substituted for "Alaska," "Department of Environmental Protection" is substituted for "Captain of the Port" and for "Coast Guard," and "graywater or a mixture of graywater and blackwater" is substituted for "treated sewage and/or graywater."

The department shall enter into a memorandum of agreement with the United States Coast Guard to consolidate information requirements of the department and the United States Coast Guard to the extent acceptable to the United States Coast Guard. [2003, c. 650, §2 (NEW).]

[ 2003, c. 650, §2 (NEW) .]

5. Agent for service of process. The owner or operator of a commercial passenger vessel shall continuously maintain a designated agent for service of process whenever the commercial passenger vessel is in coastal waters. The agent must be an individual resident of the State, a domestic corporation or a foreign corporation having a place of business in and authorized to do business in the State. "Agent for service of process" means an agent upon whom process, notice of or demand required or permitted by law to be served upon the owner or operator may be served.

[ 2003, c. 650, §2 (NEW) .]

6. Innocent passage. This section does not apply to a commercial passenger vessel that operates in the coastal waters of the State solely in innocent passage. For purposes of this paragraph, a commercial passenger vessel is engaged in innocent passage if its operation in coastal waters of the State, regardless of whether the vessel is a United States or foreign-flag vessel, would constitute innocent passage under the:

A. Convention on the Territorial Sea and the Contiguous Zone, April 29, 1958, 15 U.S.T. 1606; or [2003, c. 650, §2 (NEW).]

B. United Nations Convention on the Law of the Sea 1982, December 10, 1982, United Nations publication No. E.83.V.5, 21 I.L.M. 1261 (1982), were the vessel a foreign-flag vessel. [2003, c. 650, §2 (NEW).]

[ 2003, c. 650, §2 (NEW) .]

SECTION HISTORY

2003, c. 650, §2 (NEW).



38 §424. Voluntary water quality monitors

The Commissioner of Environmental Protection may appoint voluntary water quality monitors to serve at the will and pleasure of the commissioner. [1973, c. 572, §1 (NEW).]

Such monitors are authorized to take water samples and tests of the waters of this State at such times and at such places and in such manner as the commissioner shall direct and to forward such water samples and test results to the commissioner for analysis. [1973, c. 572, §1 (NEW).]

The commissioner is authorized to provide such monitors with such sampling materials and equipment as he deems necessary, provided that such equipment and materials shall at all times remain the property of the State and shall be immediately returned to the commissioner upon his direction. [1973, c. 572, §1 (NEW).]

Such monitors shall not be construed to be employees of this State for any purpose. [1973, c. 572, §1 (NEW).]

The commissioner or his representative shall conduct schools to instruct said monitors in the methods and techniques of water sample taking and issue to said monitors an identification card or certificate showing their appointment and training. [1973, c. 572, §1 (NEW).]

SECTION HISTORY

1973, c. 572, §1 (NEW).



38 §424-A. Coordination for addressing water quality problems related to subsurface waste water disposal systems in shellfish growing areas

1. Definitions. For purposes of this section, the following terms have the following meanings:

A. "System" means a subsurface waste water disposal system; [2007, c. 568, §8 (NEW).]

B. "Local plumbing inspector" means a plumbing inspector for the municipality where the system is located; [2007, c. 568, §8 (NEW).]

C. "Municipality" means the municipality where the system is located; and [2007, c. 568, §8 (NEW).]

D. "Certified inspector" means a person certified pursuant to rules adopted by the Department of Health and Human Services to inspect systems. [2007, c. 568, §8 (NEW).]

[ 2007, c. 568, §8 (NEW) .]

2. Notification to municipality. If the department or the Department of Marine Resources identifies a violation of a bacteria or toxics standard that is reasonably believed to have resulted in whole or in part from one or more malfunctioning systems and is contributing to closure of a shellfish area, the agency shall notify the municipality.

[ 2007, c. 568, §8 (NEW) .]

3. Inspection. If the department or the Department of Marine Resources has notified a municipality pursuant to subsection 2, and by mutual agreement inspections are not to be conducted by the department, the Department of Marine Resources or the municipality, the system or systems must be inspected and an abatement order issued and enforced according to the procedures in this subsection.

A. The department shall designate an area suspected of containing one or more malfunctioning systems and inform the municipality of the designation. The municipality shall provide the department sufficient information concerning property ownership within the designated area to enable the department to send a letter to the owner of each property containing a system within the designated area. [2007, c. 568, §8 (NEW).]

B. The department shall notify each owner of property containing a system within the designated area that the system is suspected of contributing to water quality problems and must be inspected to determine compliance with the rules regulating subsurface waste water disposal adopted by the Department of Health and Human Services. [2007, c. 568, §8 (NEW).]

C. Within 60 days of notification by the department pursuant to paragraph B or within a lesser time period as provided in the notification of the department, the property owner shall:

(1) Submit to the department results of an inspection by a certified inspector that has occurred within the last 12 months pursuant to requirements in Title 30-A, section 4216;

(2) Provide evidence to the department that the system was installed or repaired within the last 12 months; or

(3) Provide for an inspection by a certified inspector. The property owner shall notify the department of the results of the inspection on a form provided by the department and signed by the certified inspector. The inspection must be conducted at a time of year when the system is operating under representative conditions of use for the property. If representative conditions of use will not occur within the period specified by the department, such as if the residence is seasonal and not currently in use, the property owner may request an extension from the department during the inspection period and the department may grant an extension. [2007, c. 568, §8 (NEW).]

D. If an inspection is required pursuant to paragraph C, subsection (3), the provisions of this paragraph apply.

(1) It is the responsibility of the property owner to pay for inspection of the system or systems by a certified inspector.

(2) The local plumbing inspector is not required to conduct the inspection.

(3) If a property owner is unwilling or unable to provide for an inspection, the municipality shall contract with an independent certified inspector. The municipality may assess a fee or a special tax against the land on which the system is located for the amount necessary to hire the certified inspector for the system. The amount of the special tax must be included in the next annual warrant to the tax collector of the municipality for collection in the same manner as other state, county and municipal taxes are collected. Interest as determined by the municipality pursuant to Title 36, section 505, in the year in which the special tax is assessed, must accrue on all unpaid balances of any special tax beginning on the 60th day after the day of commitment of the special tax to the collector. The interest must be added to and become part of the tax. When determining whether or not to assess a fee or special tax pursuant to this paragraph the municipality shall consider the availability of municipal resources. [2007, c. 568, §8 (NEW).]

[ 2007, c. 568, §8 (NEW) .]

4. Abatement orders. If a system is determined to be malfunctioning, the municipality shall issue an abatement order pursuant to Title 30-A, section 3428 to the owner of the property and send a copy of the abatement order to the department.

[ 2007, c. 568, §8 (NEW) .]

5. Enforcement of abatement order. This section is enforced primarily at the local level pursuant to Title 30-A, section 4452. In addition to and in coordination with enforcement of the abatement order by the municipality under subsection 4, the department and the Department of Health and Human Services may enforce an abatement order.

[ 2007, c. 568, §8 (NEW) .]

6. Rules. The department in coordination with the Department of Health and Human Services and the Department of Marine Resources may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 568, §8 (NEW) .]

SECTION HISTORY

2007, c. 568, §8 (NEW).



38 §424-B. Water Quality Improvement Fund

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Fund" means the Water Quality Improvement Fund established in this section. [2009, c. 213, Pt. FFFF, §5 (NEW).]

[ 2009, c. 213, Pt. FFFF, §5 (NEW) .]

2. Fund established. The Water Quality Improvement Fund is established as a nonlapsing fund under the jurisdiction and control of the department. The fund is established in order to improve and protect water quality in coastal areas through support of the growing area classification program within the water quality and public health program at the Department of Marine Resources, improve the State's wastewater infrastructure, remove licensed overboard discharges, abate pollution from failed subsurface wastewater disposal systems and improve the identification of pollution in shellfish harvesting areas.

[ 2009, c. 213, Pt. FFFF, §5 (NEW) .]

3. Sources of the fund. The fund consists of:

A. Dedicated revenue derived from surcharges in accordance with section 353-B, subsection 2, paragraph A; [2009, c. 213, Pt. FFFF, §5 (NEW).]

B. Dedicated revenue derived from surcharges in accordance with Title 30-A, section 4211, subsection 5, paragraph D; [2009, c. 213, Pt. FFFF, §5 (NEW).]

C. Sums that are appropriated by the Legislature or transferred to the fund from time to time by the State Controller; [2009, c. 213, Pt. FFFF, §5 (NEW).]

D. Capitalization grants and awards made to the State or an instrumentality of the State by the Federal Government for any of the purposes for which the fund has been established; [2009, c. 213, Pt. FFFF, §5 (NEW).]

E. Interest earned from the investment of fund balances; [2009, c. 213, Pt. FFFF, §5 (NEW).]

F. Private gifts or bequests, directed or advised, and donations made to the State for any of the purposes for which the fund has been established; and [2009, c. 213, Pt. FFFF, §5 (NEW).]

G. Other funds from any public or private source received for use for any of the purposes for which the fund has been established. [2009, c. 213, Pt. FFFF, §5 (NEW).]

[ 2009, c. 213, Pt. FFFF, §5 (NEW) .]

4. Distribution. After administrative costs, revenue credited to the fund must be distributed as follows.

A. Those funds necessary to support 3 positions in the growing area classification program, including All Other costs and $20,000 each year for overtime, within the water quality and public health program at the Department of Marine Resources or 50% of the fund, whichever is greater, must be transferred to the Department of Marine Resources. Any funds transferred in excess of those necessary to support the 3 positions is to be used to support flood sampling and processing overtime work by staff in the growing area classification program. At the end of each fiscal year, any remaining funds must be transferred to the fund and used for the purposes described in paragraph B. [2009, c. 213, Pt. FFFF, §5 (NEW).]

B. The remaining balance of the fund must be used to support the removal of licensed overboard discharges; investment in the improvement of the State's wastewater infrastructure; abate or remove sources of pollution from failing subsurface wastewater disposal systems; and support municipal or other qualified applicants in identifying pollution in shellfish harvesting areas. [2009, c. 213, Pt. FFFF, §5 (NEW).]

The department is authorized to be reimbursed from the fund for administrative costs. "Administrative costs" for purposes of this subsection means personal services directly associated with the processing and collection of the license surcharges in section 353-B, subsection 2, paragraph A. The department and the Department of Marine Resources shall annually provide an itemized description of the prior year's expenses from the fund and a proposed budget for the following year to the Shellfish Advisory Council established under Title 12, section 6038 and to representatives of publicly owned treatment works.

[ 2009, c. 213, Pt. FFFF, §5 (NEW) .]

5. Grants. Provided there are available funds, the department shall establish procedures and criteria for the grant application process, eligibility for grants and the award and use of grants made under this section.

[ 2009, c. 213, Pt. FFFF, §5 (NEW) .]

6. Rules. The department shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 213, Pt. FFFF, §5 (NEW) .]

SECTION HISTORY

2009, c. 213, Pt. FFFF, §5 (NEW).






Article 2-A: ALTERATION OF RIVERS STREAMS AND BROOKS

38 §425. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A83 (NEW). 1987, c. 809, §1 (RP).



38 §426. Special protection for outstanding river segments (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A85 (NEW). 1987, c. 809, §1 (RP).



38 §427. Permits (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A86 (NEW). 1987, c. 192, §12 (AMD). 1987, c. 809, §1 (RP).



38 §428. Appeal (REALLOCATED FROM TITLE 12, SECTION 7778) (REPEALED)

(REALLOCATED FROM TITLE 12, SECTION 7778)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 481, §A48 (RAL). 1987, c. 809, §1 (RP).



38 §429. Penalties (REALLOCATED FROM TITLE 12, SECTION 7779) (REPEALED)

(REALLOCATED FROM TITLE 12, SECTION 7779)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 796, §6 (RPR). 1985, c. 481, §A49 (RAL). 1987, c. 809, §1 (RP).



38 §430. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A87 (NEW). 1985, c. 746, §20 (AMD). 1987, c. 192, §13 (AMD). 1987, c. 809, §1 (RP).



38 §431. Transfer of files (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A88 (NEW). 1987, c. 809, §1 (RP).






Article 2-B: MANDATORY SHORELAND ZONING

38 §435. Shoreland areas

To aid in the fulfillment of the State's role as trustee of its waters and to promote public health, safety and the general welfare, it is declared to be in the public interest that shoreland areas be subject to zoning and land use controls. Shoreland areas include those areas within 250 feet of the normal high-water line of any great pond, river or saltwater body, within 250 feet of the upland edge of a coastal wetland, within 250 feet of the upland edge of a freshwater wetland except as otherwise provided in section 438-A, subsection 2, or within 75 feet of the high-water line of a stream. The purposes of these controls are to further the maintenance of safe and healthful conditions; to prevent and control water pollution; to protect fish spawning grounds, aquatic life, bird and other wildlife habitat; to protect buildings and lands from flooding and accelerated erosion; to protect archaeological and historic resources; to protect commercial fishing and maritime industries; to protect freshwater and coastal wetlands; to control building sites, placement of structures and land uses; to conserve shore cover, and visual as well as actual points of access to inland and coastal waters; to conserve natural beauty and open space; and to anticipate and respond to the impacts of development in shoreland areas. [1995, c. 625, Pt. B, §15 (AMD).]

It is further declared that, in accordance with Title 12, section 402, certain river and stream segments, as identified in the former Department of Conservation's 1982 Maine Rivers Study and as specifically delineated in section 437, are significant river segments and deserve special shoreland zoning controls designed to protect their natural and recreational features. [2013, c. 405, Pt. D, §15 (AMD).]

Zoning ordinances adopted pursuant to this article need not depend upon the existence of a zoning ordinance for all of the land and water areas within a municipality, notwithstanding Title 30-A, section 4352, as it is the intention of the Legislature to recognize that it is reasonable for municipalities to treat shoreland areas specially and immediately to zone around water bodies rather than to wait until such time as zoning ordinances may be enacted for all of the land within municipal boundaries. [2011, c. 691, Pt. C, §6 (AMD).]

All existing municipal ordinances dealing with subjects of this section currently in effect and operational on April 18, 1986, are declared to be valid and shall continue in effect until rescinded, amended or changed according to municipal ordinance, charter or state law. [1987, c. 815, §§1,11 (RPR).]

SECTION HISTORY

1985, c. 481, §A89 (NEW). 1985, c. 737, §A110 (AMD). 1987, c. 94, §§1,2 (AMD). 1987, c. 815, §§1,11 (RPR). 1989, c. 403, §3 (AMD). 1993, c. 196, §1 (AMD). 1995, c. 625, §B15 (AMD). 2011, c. 691, Pt. C, §6 (AMD). 2013, c. 405, Pt. D, §15 (AMD).



38 §436. Definitions (REALLOCATED FROM TITLE 12, SECTION 4811-A) (REPEALED)

(REALLOCATED FROM TITLE 12, SECTION 4811-A)

(REPEALED)

SECTION HISTORY

1973, c. 564, §2 (NEW). 1983, c. 458, §3 (RPR). 1983, c. 796, §3 (AMD). 1985, c. 481, §A24 (RAL). 1985, c. 553, (AMD). 1985, c. 794, §§A6,7 (AMD). 1987, c. 402, §A198 (AMD). 1987, c. 419, §9 (AMD). 1987, c. 815, §§2,11 (RP).



38 §436-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 815, §§3, 11 (NEW).]

1. Coastal wetlands. "Coastal wetlands" means all tidal and subtidal lands; all lands with vegetation present that is tolerant of salt water and occurs primarily in a salt water or estuarine habitat; and any swamp, marsh, bog, beach, flat or other contiguous low land that is subject to tidal action during the highest tide level for the year in which an activity is proposed as identified in tide tables published by the National Ocean Service. Coastal wetlands may include portions of coastal sand dunes.

[ 2005, c. 330, §10 (AMD) .]

1-A. Basement. "Basement" means any portion of a structure with a floor-to-ceiling height of 6 feet or more and having more than 50% of its volume below the existing ground level.

[ 1997, c. 748, §2 (NEW) .]

1-B. Agriculture. "Agriculture" means the production, keeping or maintenance for sale or lease of plants or animals, including, but not limited to, forages and sod crops, grains and seed crops, dairy animals and dairy products, poultry and poultry products, livestock, fruits and vegetables and ornamental and greenhouse products. "Agriculture" does not include forest management and timber harvesting activities.

[ 2013, c. 242, §1 (NEW); 2013, c. 320, §1 (NEW) .]

2. Commercial fishing activities. "Commercial fishing activities" means activities directly related to commercial fishing and those commercial activities commonly associated with or supportive of commercial fishing, such as the manufacture or sale of ice, bait and nets, and the sale, manufacture, installation or repair of boats, engines and other equipment commonly used on boats.

[ 1987, c. 815, §§3, 11 (NEW) .]

3. Densely developed area. "Densely developed area" means any commercial, industrial or compact residential area of 10 or more acres with a density of at least one principal structure per 2 acres.

[ 1987, c. 815, §§3, 11 (NEW) .]

4. Floodway. "Floodway" means the channel of a river or other water course and the adjacent land areas that must be reserved to allow for the discharge of a 100-year flood without cumulatively increasing the water surface elevation of the 100-year flood by more than one foot.

[ 1987, c. 815, §§3, 11 (NEW) .]

4-A. Footprint. "Footprint" means the entire area of ground covered by the structures on a premises, including cantilevered or similar overhanging extensions, as well as unenclosed structures, such as patios and decks.

[ 2013, c. 320, §2 (NEW) .]

5. Freshwater wetlands. "Freshwater wetlands" means freshwater swamps, marshes, bogs and similar areas, other than forested wetlands, which are:

A. Of 10 or more contiguous acres, or of less than 10 contiguous acres and adjacent to a surface water body, excluding any river, stream or brook, such that, in a natural state, the combined surface area is in excess of 10 acres; and [1989, c. 403, §4 (AMD).]

B. Inundated or saturated by surface or ground water at a frequency and for a duration sufficient to support, and which under normal circumstances do support, a prevalence of wetland vegetation typically adapted for life in saturated soils. [1989, c. 403, §4 (AMD).]

Freshwater wetlands may contain small stream channels or inclusions of land that do not conform to the criteria of this subsection.

[ 1991, c. 346, §2 (AMD) .]

5-A. Forested wetland. "Forested wetland" means a freshwater wetland dominated by woody vegetation that is 6 meters tall or taller.

[ 1989, c. 838, §1 (NEW) .]

6. Functionally water-dependent uses. "Functionally water-dependent uses" means those uses that require, for their primary purpose, location on submerged lands or that require direct access to, or location in, coastal or inland waters and that can not be located away from these waters. These uses include, but are not limited to, commercial and recreational fishing and boating facilities, finfish and shellfish processing, fish-related storage and retail and wholesale marketing facilities, waterfront dock and port facilities, shipyards and boat building facilities, marinas, navigation aids, basins and channels, shoreline structures necessary for erosion control purposes, industrial uses dependent upon water-borne transportation or requiring large volumes of cooling or processing water that can not reasonably be located or operated at an inland site and uses that primarily provide general public access to coastal or inland waters. Recreational boat storage buildings are not considered to be a functionally water-dependent use.

[ 2013, c. 320, §3 (AMD) .]

7. Great pond. "Great pond" means any inland body of water which in a natural state has a surface area in excess of 10 acres and any inland body of water artificially formed or increased which has a surface area in excess of 30 acres except for the purposes of this article, where the artificially formed or increased inland body of water is completely surrounded by land held by a single owner.

[ 1989, c. 403, §4 (AMD) .]

7-A. Height of a structure. "Height of a structure" means the vertical distance between the mean original grade at the downhill side of the structure, prior to construction, and the highest point of the structure, excluding chimneys, steeples, antennas and similar appurtenances that have no floor area.

[ 2011, c. 231, §1 (NEW) .]

8. Maritime activities. "Maritime activities" means the construction, repair, storage, loading and unloading of boats, chandlery and other commercial activities designed and intended to facilitate maritime trade.

[ 1987, c. 815, §§3, 11 (NEW) .]

9. Normal high-water line. "Normal high-water line" means that line which is apparent from visible markings, changes in the character of soils due to prolonged action of the water or changes in vegetation, and which distinguishes between predominantly aquatic and predominantly terrestrial land.

[ 1987, c. 815, §§3, 11 (NEW) .]

9-A. Outlet stream. "Outlet stream" means any perennial or intermittent stream, as shown on the most recent, highest resolution version of the national hydrography dataset available from the United States Geological Survey on the website of the United States Geological Survey or the national map, that flows from a freshwater wetland.

[ 2013, c. 320, §4 (AMD) .]

10. Principal structure. "Principal structure" means a building other than one which is used for purposes wholly incidental or accessory to the use of another building on the same premises.

[ 1987, c. 815, §§3, 11 (NEW) .]

11. River. "River" means a free-flowing body of water including its associated flood plain wetlands from that point at which it provides drainage for a watershed of 25 square miles to its mouth.

[ 1989, c. 403, §4 (AMD) .]

11-A. Stream. "Stream" means a free-flowing body of water from the outlet of a great pond or the confluence of 2 perennial streams as depicted on the most recent, highest resolution version of the national hydrography dataset available from the United States Geological Survey on the website of the United States Geological Survey or the national map to the point where the stream becomes a river or where the stream meets the shoreland zone of another water body or wetland. When a stream meets the shoreland zone of a water body or wetland and a channel forms downstream of the water body or wetland as an outlet, that channel is also a stream.

[ 2013, c. 320, §5 (AMD) .]

12. Structure. "Structure" means anything temporarily or permanently located, built, constructed or erected for the support, shelter or enclosure of persons, animals, goods or property of any kind and anything constructed or erected on or in the ground. "Structure" does not include fences; poles and wiring and other aerial equipment normally associated with service drops, including guy wires and guy anchors; subsurface waste water disposal systems as defined in Title 30-A, section 4201, subsection 5; geothermal heat exchange wells as defined in Title 32, section 4700-E, subsection 3-C; or wells or water wells as defined in Title 32, section 4700-E, subsection 8. As used in this subsection, "service drop" has the same meaning as in section 952.

[ 2013, c. 489, §1 (AMD) .]

13. Timber harvesting. "Timber harvesting" means the cutting and removal of timber for the primary purpose of selling or processing forest products. "Timber harvesting" does not include the cutting or removal of vegetation within the shoreland zone when associated with any other land use activities.

[ 2013, c. 320, §6 (AMD) .]

SECTION HISTORY

1987, c. 815, §§3,11 (NEW). 1989, c. 403, §§4,5 (AMD). 1989, c. 838, §1 (AMD). 1991, c. 346, §§2,3 (AMD). 1993, c. 196, §2 (AMD). 1995, c. 92, §1 (AMD). 1997, c. 726, §1 (AMD). 1997, c. 748, §2 (AMD). 2005, c. 330, §10 (AMD). 2011, c. 231, §1 (AMD). 2013, c. 242, §1 (AMD). 2013, c. 320, §§1-6 (AMD). 2013, c. 489, §1 (AMD).



38 §437. Significant river segments identified (REALLOCATED FROM TITLE 12, SECTION 4811-B)

(REALLOCATED FROM TITLE 12, SECTION 4811-B)

For purposes of this chapter, significant river segments include the following: [1985, c. 481, Pt. A, §25 (RAL).]

1. Aroostook River. The Aroostook River from St. Croix Stream in Masardis to the Masardis and T.10, R.6, W.E.L.S. townline, excluding segments in T.9, R.5, W.E.L.S.; including its tributary the Big Machias River from the Aroostook River in Ashland to the Ashland and Garfield Plantation townlines;

[ 1985, c. 481, Pt. A, §25 (RAL) .]

2. Dennys River. The Dennys River from the railroad bridge in Dennysville Station to the dam at Meddybemps Lake, excluding the western shore in Edmunds Township and No. 14 Plantation;

[ 1985, c. 481, Pt. A, §25 (RAL) .]

3. East Machias River. The East Machias River from 1/4 of a mile above the Route 1 bridge in East Machias to the East Machias and T.18, E.D., B.P.P. townline, and from the T.19, E.D., B.P.P. and Wesley townline to the outlet of Crawford Lake in Crawford, excluding Hadley Lake;

[ 1985, c. 481, Pt. A, §25 (RAL) .]

4. Fish River. The Fish River from the former bridge site at the dead end of Mill Street in Fort Kent Mills to the outlet of Eagle Lake in Wallagrass, and from the Portage Lake and T.14, R.6, townline to the Portage Lake and T.13, R.7, W.E.L.S. townline, excluding Portage Lake;

[ 2007, c. 292, §20 (AMD) .]

5. Machias River. The Machias River from the Whitneyville and Machias townline to the Northfield T.19, M.D., B.P.P. townline;

[ 1985, c. 481, Pt. A, §25 (RAL) .]

6. Mattawamkeag River. The Mattawamkeag River from the outlet of Mattakeunk Stream in Winn to the Mattawamkeag and Kingman Township townline, and from the Reed Plantation and Bancroft townline to the East Branch, including its tributaries the West Branch from the Mattawamkeag River to the Haynesville T.3, R.3, W.E.L.S. townline and from its inlet into Upper Mattawamkeag Lake to the Route 2 bridge; the East Branch from the Mattawamkeag River to the Haynesville and Forkstown Township townline and from the T.4, R 3, W.E.L.S. and Oakfield townline to Red Bridge in Oakfield; the Fish Stream from the Route 95 bridge in Island Falls to the Crystal-Patten townline; and the Baskehegan Stream from its inlet into Crooked Brook Flowage in Danforth to the Danforth and Brookton Township townline;

[ 1985, c. 481, Pt. A, §25 (RAL) .]

7. Narraguagus River. The Narraguagus River from the ice dam above the railroad bridge in Cherryfield to the Beddington and Devereaux Township townline, excluding Beddington Lake;

[ 1985, c. 481, Pt. A, §25 (RAL) .]

8. East Branch of Penobscot. The East Branch of the Penobscot from the Route 157 bridge in Medway to the East Millinocket and Grindstone Township townline;

[ 1985, c. 481, Pt. A, §25 (RAL) .]

9. Pleasant River. The Pleasant River from the railroad bridge in Columbia Falls to the Columbia and T.18, M.D., B.P.P. townline, and from the T.24, M.D., B.P.P. and Beddington townline to the outlet of Pleasant River Lake;

[ 1985, c. 481, Pt. A, §25 (RAL) .]

10. Rapid River. The Rapid River from the Magalloway Plantation and Upton townline to the outlet of Pond in the River;

[ 1985, c. 481, Pt. A, §25 (RAL) .]

11. West Branch Pleasant River. The West Branch Pleasant River from the East Branch to the Brownville and Williamsburg Township townline; and

[ 1985, c. 481, Pt. A, §25 (RAL) .]

12. West Branch of Union River. The West Branch of the Union River from the Route 9 bridge in Amherst to the outlet of Great Pond in the Town of Great Pond.

[ 1985, c. 481, Pt. A, §25 (RAL) .]

SECTION HISTORY

1983, c. 458, §4 (NEW). 1985, c. 481, §A25 (RAL). 1989, c. 403, §6 (AMD). 2007, c. 292, §20 (AMD).



38 §438. Municipal control (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A91 (NEW). 1987, c. 737, §§C84,C106 (AMD). 1987, c. 815, §§4,11 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 502, §A143 (AMD).



38 §438-A. Municipal authority; state oversight

With respect to all shoreland areas described in section 435, municipalities shall adopt zoning and land use control ordinances pursuant to existing enabling legislation, under home rule authority and in accordance with the following requirements. The deadline for municipalities to adopt a shoreland zoning ordinance meeting the minimum guidelines adopted by the Board of Environmental Protection is extended to July 1, 1992. [1991, c. 622, Pt. X, §12 (AMD).]

Notwithstanding other provisions of this article, the regulation of timber harvesting and timber harvesting activities in shoreland areas must be in accordance with section 438-B and rules adopted by the Commissioner of Agriculture, Conservation and Forestry pursuant to Title 12, section 8867-B. [2005, c. 226, §2 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

1. Land use guidelines. In accordance with Title 5, chapter 375, subchapter II, the Board of Environmental Protection shall adopt, and from time to time shall update and amend, minimum guidelines for municipal zoning and land use controls that are designed to carry out the legislative purposes described in section 435 and the provisions of this article. These minimum guidelines must include provisions governing building and structure size, setback and location and establishment of resource protection, general development, limited residential, commercial fisheries and maritime activity zones and other zones. Within each zone, the board shall prescribe uses that may be allowed with or without conditions and shall establish criteria for the issuance of permits and nonconforming uses, land use standards and administrative and enforcement procedures. These guidelines must also include a requirement for a person issued a permit pursuant to this article in a great pond watershed to have a copy of the permit on site while work authorized by the permit is being conducted. The board shall comprehensively review and update its guidelines and shall reevaluate and update the guidelines at least once every 4 years.

A. Minimum guidelines adopted by the board under this subsection may not require the issuance of a municipal permit for the repair and maintenance of an existing road culvert or for the replacement of an existing road culvert, as long as the replacement culvert is:

(2) Not more than 25% longer than the culvert being replaced; and

(3) Not longer than 75 feet.

Ancillary culverting activities, including excavation and filling, are included in this exemption. A person repairing, replacing or maintaining an existing culvert under this paragraph shall ensure that erosion control measures are taken to prevent sedimentation of the water and that the crossing does not block fish passage in the water course. [1993, c. 315, §1 (AMD).]

[ 1993, c. 315, §1 (AMD) .]

1-A. Minimum guidelines; limitations. The minimum guidelines adopted under subsection 1 may not require a municipality, in adopting an ordinance, to:

A. Treat an increase in hours or days of operation of a nonconforming use as an expansion of a nonconforming use; or [1991, c. 419, (NEW).]

B. Treat as a single lot, 2 or more contiguous lots, at least one of which is nonconforming, owned by the same person or persons on the effective date of the municipal ordinance and recorded in the registry of deeds if the lot is served by a public sewer or can accommodate a subsurface sewage disposal system in conformance with state subsurface wastewater disposal rules, and:

(1) Each lot contains at least 100 feet of shore frontage and at least 20,000 square feet of lot area; or

(2) Any lots that do not meet the frontage and lot size requirements of subparagraph (1) are reconfigured or combined so that each new lot contains at least 100 feet of shore frontage and 20,000 square feet of lot area.

For purposes of this paragraph the term "nonconforming" means that a lot does not meet the minimum standards for lot area and shore frontage required by municipal ordinances adopted pursuant to this article. [1991, c. 419, (NEW).]

[ 1991, c. 419, (NEW) .]

1-B. Notification to landowners. This subsection governs notice to landowners whose property is being considered for placement in a resource protection zone.

A. In addition to the notice required by Title 30-A, section 4352, subsection 9, a municipality shall provide written notification to landowners whose property is being considered by the municipality for placement in a resource protection zone. Notification to landowners must be made by first-class mail to the last known addresses of the persons against whom property tax on each parcel is assessed. The municipal officers shall prepare and file with the municipal clerk a sworn, notarized certificate indicating those persons to whom notice was mailed and at what addresses, and when, by whom and from what location notice was mailed. This certificate constitutes prima facie evidence that notice was sent to those persons named in the certificate. The municipality must send notice not later than 14 days before it holds a public hearing on adoption or amendment of a zoning ordinance or map that places the landowners' property in the resource protection zone. Once a landowner's property has been placed in a resource protection zone, individual notice is not required to be sent to the landowner when the zoning ordinance or map is later amended in a way that does not affect the inclusion of the landowner's property in the resource protection zone. [2013, c. 320, §7 (AMD).]

B. In addition to the notice required by this Title or by rules adopted pursuant to this Title, the board shall provide written notification to landowners whose property is being considered by the board for placement in a resource protection zone. Notification to landowners must be made by first-class mail to the last known addresses of the persons against whom property tax on each parcel is assessed. The board shall prepare and file with the commissioner a sworn, notarized certificate indicating those persons to whom notice was mailed and at what addresses, and when, by whom and from what location notice was mailed. This certificate constitutes prima facie evidence that notice was sent to those persons named in the certificate. The board must send notice not later than 30 days before the close of the public comment period prior to formal consideration of placement of the property in a resource protection zone by the board. Upon request of the board, the municipality for which the ordinance is being adopted shall provide the board with the names and addresses of persons entitled to notice under this subsection. Notification and filing of a certificate by the department are deemed to be notification and filing by the board for purposes of this section. [1995, c. 542, §1 (NEW).]

C. Any action challenging the validity of an ordinance based on failure by the board or municipality to comply with this subsection must be brought in Superior Court within 30 days after adoption or amendment of the ordinance or map. The Superior Court may invalidate an amended ordinance or map if the appellant demonstrates that the appellant was entitled to receive notice under this subsection, that the municipality or board failed to send notice as required, that the appellant had no knowledge of the proposed adoption or amendment of the ordinance or map and that the appellant was materially prejudiced by that lack of knowledge. This paragraph does not alter the right of a person to challenge the validity of any ordinance or map based on the failure of a municipality to provide notice as required by Title 30-A, section 4352, subsection 9 or the failure of the board to provide notice as required by this Title. [1995, c. 542, §1 (NEW).]

[ 2013, c. 320, §7 (AMD) .]

2. Municipal ordinances. In accordance with a schedule adopted by the board and acting in accordance with a local comprehensive plan, municipalities shall prepare and submit to the commissioner zoning and land use ordinances that are consistent with or are no less stringent than the minimum guidelines adopted by the board and, for coastal communities, that address the coastal management policies cited in section 1801. When a municipality determines that special local conditions within portions of the shoreland zone require a different set of standards from those in the minimum guidelines, the municipality shall document the special conditions and submit them, together with its proposed ordinance provisions, to the commissioner for review and approval.

Notwithstanding section 435, a municipality may limit to 75 feet the shoreland zone around a freshwater wetland that has not been rated by the Department of Inland Fisheries and Wildlife as having moderate or high value provided that the municipality applies the requirements of this article regarding streams as defined under section 436-A to any outlet stream from any freshwater wetland.

[ 1993, c. 196, §3 (AMD) .]

3. Commissioner approval. Municipal ordinances, amendments and any repeals of ordinances are not effective unless approved by the commissioner. In determining whether to approve municipal ordinances or amendments, the commissioner shall consider the legislative purposes described in section 435, the minimum guidelines and any special local conditions which, in the judgment of the commissioner, justify a departure from the requirements of the minimum guidelines in a manner not inconsistent with the legislative purposes described in section 435. Recognizing that the guidelines are intended as minimum standards, the commissioner shall approve a municipal ordinance that imposes more restrictive standards than those in the guidelines. If an ordinance or an amendment adopted by a municipality contains standards inconsistent with or less stringent than the minimum guidelines, the commissioner, after notice to the municipality, may approve the proposed ordinances or amendment with conditions imposing the minimum guidelines in place of the inconsistent or less stringent standard or standards. Those conditions are effective and binding within the municipality and must be administered and enforced by the municipality. If the commissioner fails to act on any proposed municipal ordinance or amendment within 45 days of the commissioner's receipt of the proposed ordinance or amendment, the ordinance or amendment is automatically approved. Any application for a shoreland zoning permit submitted to a municipality within the 45-day period is governed by the terms of the proposed ordinance or amendment if the ordinance or amendment is approved under this subsection. A municipality may appeal to the board a decision of the commissioner under this subsection.

[ 1991, c. 346, §4 (AMD) .]

4. Failure to adopt ordinances. If the commissioner determines, after notice to a municipality, that the municipality has failed to adopt ordinances as required under this article or that an ordinance that the municipality has adopted does not satisfy the requirements and purposes under this article, and that the commissioner is unable to make the ordinance consistent with the minimum guidelines by the imposition of conditions, as set forth in subsection 3, then the commissioner shall request and the board may adopt, acting in accordance with Title 5, chapter 375, subchapter II, suitable ordinances, or suitable provisions of ordinances, on behalf of the municipality. Notwithstanding subsections 2 and 3, if the board determines that special water quality considerations on a great pond warrant more restrictive standards than those contained in the minimum guidelines, the board may adopt the additional standards for all municipalities outside the jurisdiction of the Maine Land Use Planning Commission, which abut those waters. Following adoption by the board, these ordinances or provisions are effective and binding within the municipality and must be administered and enforced by that municipality. The board may adopt modifications to ordinances adopted pursuant to this subsection. Preparation and notice of proposed modifications, prior to consideration by the board, may be initiated by the commissioner.

[ 1995, c. 493, §3 (AMD); 2011, c. 682, §38 (REV) .]

5. Exemptions. Any areas within a municipality that are subject to nonmunicipal zoning and land use controls may be exempted from the operation of this section upon a finding by the commissioner that the purposes of this chapter have been accomplished by nonmunicipal measures.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §46 (AMD) .]

6. Variances.

[ 1991, c. 346, §6 (RP) .]

6-A. Variances. A copy of a request for a variance under an ordinance approved or imposed by the commissioner or board under this article must be forwarded by the municipality to the commissioner at least 20 days prior to action by the municipality. The material submitted must include the application and all supporting information provided by the applicant. The commissioner may comment when the commissioner determines that the municipal issuance of the variance would not be in compliance with the requirements of state law for a zoning variance or that the variance would undermine the purposes stated in section 435. These comments, if submitted by the commissioner prior to the action by the municipality, must be made part of the record and must be considered by the municipality prior to taking action on the variance request.

[ 2005, c. 440, §1 (NEW) .]

7. Exclusion of recreational boat storage buildings. Notwithstanding subsection 3, the exclusion of recreational boat storage buildings from the definition of "functionally water-dependent uses" is deemed to be incorporated into each municipal shoreland zoning ordinance on the effective date of this subsection, regardless of any prior approval of the ordinance by the commissioner.

[ 1997, c. 726, §2 (NEW) .]

SECTION HISTORY

1987, c. 815, §§5,11 (NEW). 1989, c. 143, (AMD). 1989, c. 403, §7 (AMD). 1989, c. 890, §§A40,B44-46 (AMD). RR 1991, c. 2, §143 (COR). 1991, c. 46, §2 (AMD). 1991, c. 346, §§4-6 (AMD). 1991, c. 419, (AMD). 1991, c. 622, §X12 (AMD). 1991, c. 838, §23 (AMD). 1993, c. 196, §3 (AMD). 1993, c. 315, §1 (AMD). 1995, c. 493, §3 (AMD). 1995, c. 542, §1 (AMD). 1997, c. 726, §2 (AMD). 2003, c. 335, §4 (AMD). 2005, c. 226, §2 (AMD). 2005, c. 440, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV). 2011, c. 682, §38 (REV). 2013, c. 320, §7 (AMD).



38 §438-B. Timber harvesting and timber harvesting activities in shoreland areas; authority of Director of the Bureau of Forestry in the Department of Agriculture, Conservation and Forestry

Except as provided in subsection 4, beginning on the effective date established under subsection 5, rules adopted by the Commissioner of Conservation under Title 12, section 8867-B apply statewide for the purpose of regulating timber harvesting and timber harvesting activities in shoreland areas. [2005, c. 226, §3 (AMD).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Director" means the Director of the Bureau of Forestry within the Department of Agriculture, Conservation and Forestry. [2003, c. 335, §5 (NEW); 2011, c. 657, Pt. W, §5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

B. "Statewide standards" means the performance standards for timber harvesting activities adopted pursuant to Title 12, section 8867-B. [2003, c. 335, §5 (NEW).]

C. "Timber harvesting" means cutting or removal of timber for the primary purpose of selling or processing forest products. [2003, c. 335, §5 (NEW).]

D. "Timber harvesting activities" means the construction and maintenance of roads used primarily for timber harvesting and other activities conducted to facilitate timber harvesting. [2003, c. 335, §5 (NEW).]

[ 2003, c. 335, §5 (NEW); 2011, c. 657, Pt. W, §5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Municipal acceptance of statewide standards. A municipality may choose to have the statewide standards apply to timber harvesting and timber harvesting activities in that municipality by authorizing the repeal of all provisions within the municipal shoreland zoning ordinance that regulate timber harvesting and timber harvesting activities in shoreland areas and notifying the director of the repeal. The authorization must specify a repeal date. When a municipality accepts the statewide standards in accordance with this subsection, the director shall administer and enforce the statewide standards within that municipality beginning on the effective date established under subsection 5 or the municipal repeal date specified in the notification received under this subsection.

[ 2011, c. 599, §10 (AMD) .]

3. Municipal adoption of ordinance identical to statewide standards. A municipality may adopt an ordinance to regulate timber harvesting and timber harvesting activities that is identical to the statewide standards. A municipality that adopts an ordinance under this subsection may request the director to administer and enforce the ordinance or to participate in joint administration and enforcement of the ordinance with the municipality beginning on the effective date established under subsection 5 or within 60 days of the director's receiving a request. When a municipality requests joint responsibilities, the director and the municipality shall enter into an agreement that delineates the administrative and enforcement duties of each. To continue to receive administrative and enforcement assistance from the director under this subsection, a municipality must amend its ordinance as necessary to maintain identical provisions with the statewide standards.

[ 2011, c. 599, §10 (AMD) .]

4. Municipal ordinances that are not identical to statewide standards. A municipal ordinance regulating timber harvesting and timber harvesting activities that is in effect and consistent with state laws and rules in effect on December 31, 2005 continues in effect unless action is taken in accordance with subsection 2 or 3. A municipality that retains an ordinance with provisions that differ from the statewide standards shall administer and enforce that ordinance unless the municipality requests that the director administer and enforce the ordinance and the director agrees with the request after reviewing the ordinance. The director may not administer or enforce any ordinance that is more stringent than or significantly different from the requirements of section 438-A. A municipality may not amend a municipal ordinance regulating timber harvesting and timber harvesting activities unless the process established in Title 12, section 8869, subsection 8 is followed. Beginning on the effective date established under subsection 5, a municipality may not amend an ordinance regulating timber harvesting and timber harvesting activities in a manner that results in standards that are less stringent than or otherwise conflict with the statewide standards.

[ 2011, c. 599, §10 (AMD) .]

5. Effective date for statewide standards. Except as provided in subsection 4, rules adopted by the Commissioner of Conservation under Title 12, section 8867-B apply statewide beginning on the first day of January of the 2nd year following the year in which the Commissioner of Agriculture, Conservation and Forestry determines that at least 252 of the 336 municipalities identified by the Commissioner of Agriculture, Conservation and Forestry as the municipalities with the highest acreage of timber harvesting activity on an annual basis for the period 1999-2003 have either accepted the statewide standards in accordance with subsection 2 or have adopted an ordinance identical to the statewide standards in accordance with subsection 3. Within 30 days of making the determination that the 252-municipality threshold has been met, the Commissioner of Agriculture, Conservation and Forestry shall notify the Secretary of State in writing and advise the secretary of the effective date for the statewide standards.

[ 2005, c. 397, Pt. C, §23 (AMD); 2005, c. 397, Pt. C, §24 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

6. Effective date for statewide standards in certain municipalities. Notwithstanding any provision in a local ordinance to the contrary, beginning January 1, 2013 rules adopted by the Commissioner of Conservation under Title 12, section 8867-B apply in all municipalities that have either accepted the statewide standards in accordance with subsection 2 or have adopted an ordinance identical to the statewide standards in accordance with subsection 3.

[ 2011, c. 599, §10 (NEW) .]

SECTION HISTORY

2003, c. 335, §5 (NEW). 2005, c. 226, §§3-5 (AMD). 2005, c. 397, §C23 (AMD). 2005, c. 397, §C24 (AFF). 2011, c. 599, §10 (AMD). 2011, c. 657, Pt. W, §5-7 (REV). 2013, c. 405, Pt. A, §23 (REV).



38 §439. Requirements (REALLOCATED FROM TITLE 12, SECTION 4812-A) (REPEALED)

(REALLOCATED FROM TITLE 12, SECTION 4812-A)

(REPEALED)

SECTION HISTORY

1973, c. 564, §4 (NEW). 1975, c. 293, §4 (AMD). 1975, c. 438, (AMD). 1985, c. 481, §A27 (RAL). 1987, c. 737, §§C85,C106 (AMD). 1987, c. 815, §§6,11 (RP). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 502, §A144 (RP).



38 §439-A. Additional municipal powers, limitations

1. Additional controls. In addition to the ordinances required by this chapter, municipalities may adopt zoning and land use controls applicable to other bodies of water as may be required to protect the public health, safety and general welfare and further the purposes of this article.

[ 1987, c. 815, §§7, 11 (NEW) .]

2. Jurisdiction. Notwithstanding the scope of shoreland areas as identified in section 435, the jurisdiction of municipal shoreland zoning and land use control ordinances adopted under this article may include any structure built on, over or abutting a dock, wharf, pier or other structure extending or located below the normal high-water line or within a wetland. Accordingly, municipalities may enact ordinances affecting structures that extend or are located over the water or are placed on lands lying between high and low waterlines or within wetlands.

[ 1999, c. 243, §5 (AMD) .]

3. Soil evaluation reports. Any other law notwithstanding, when a zoning ordinance adopted in conformity with this article requires a written report of soil suitability for subsurface waste disposal or commercial or industrial development, that report must be prepared and signed by a duly qualified person who has made an on-the-ground evaluation of the soil properties involved. Persons qualified to prepare these reports must be certified by the Department of Health and Human Services and include Maine State Certified Soil Scientists, Maine Registered Professional Engineers, Maine State Certified Geologists and other persons who have training and experience in the recognition and evaluation of soil properties and can provide proof of this training and experience in a manner specified by the Department of Health and Human Services. The Department of Health and Human Services may promulgate rules for the purpose of establishing training and experience standards required by this subsection.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §47 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

4. Setback requirements. Notwithstanding any provision in a local ordinance to the contrary and except as provided in this subsection, all new principal and accessory structures and expansions of such structures within the shoreland zone as established by section 435 must meet the water body or wetland setback requirements approved by the board, except functionally water-dependent uses. This subsection is not intended to prohibit a municipal board of appeals from granting a variance, subject to the requirements of this article and Title 30-A, section 4353, nor is it intended to prohibit an otherwise permissible expansion of a legally existing nonconforming structure, as long as the expansion does not create further nonconformity with the water body or wetland setback requirement.

A. All new principal and accessory structures, excluding functionally water-dependent uses, must meet the water body or wetland setback requirements approved by the board. An expansion of a legally existing nonconforming structure pursuant to this subsection may not create further nonconformity with the water body or wetland setback requirement. [2013, c. 320, §8 (NEW).]

B. Expansion of any portion of a structure within 25 feet of the normal high-water line of a water body or upland edge of a wetland is prohibited, even if the expansion will not increase nonconformity with the water body or wetland setback requirement. Expansion of an accessory structure that is located closer to the normal high-water line of a water body or upland edge of a wetland than the principal structure is prohibited, even if the expansion will not increase nonconformity with the water body or wetland setback requirement.

(1) Notwithstanding this paragraph, if a legally existing nonconforming principal structure is entirely located less than 25 feet from the normal high-water line of a water body or upland edge of a wetland, that structure may be expanded as follows, as long as all other applicable standards of land use adopted by the municipality are met and the expansion is not prohibited by paragraph A.

(a) The maximum total footprint for the principal structure may not be expanded to a size greater than 800 square feet or 30% larger than the footprint that existed on January 1, 1989, whichever is greater. The maximum height of the principal structure may not be made greater than 15 feet or the height of the existing structure, whichever is greater. [2013, c. 320, §8 (NEW).]

C. All other legally existing nonconforming principal and accessory structures that do not meet the water body or wetland setback requirements may be expanded or altered as follows, as long as other applicable standards of land use adopted by the municipality are met and the expansion is not prohibited by paragraph A or B.

(1) For structures located less than 75 feet from the normal high-water line of a water body or upland edge of a wetland, the maximum combined total footprint for all structures may not be expanded to a size greater than 1,000 square feet or 30% larger than the footprint that existed on January 1, 1989, whichever is greater. The maximum height of any structure may not be made greater than 20 feet or the height of the existing structure, whichever is greater.

(2) For structures located less than 100 feet from the normal high-water line of a great pond classified as GPA or a river flowing to a great pond classified as GPA, the maximum combined total footprint for all structures may not be expanded to a size greater than 1,500 square feet or 30% larger than the footprint that existed on January 1, 1989, whichever is greater. The maximum height of any structure may not be made greater than 25 feet or the height of the existing structure, whichever is greater. Any portion of those structures located less than 75 feet from the normal high-water line of a water body or upland edge of a wetland must meet the footprint and height limits in subparagraph (1).

(3) In addition to the limitations in subparagraphs (1) and (2), for structures that are legally nonconforming due to their location within the Resource Protection District when located at less than 250 feet from the normal high-water line of a water body or the upland edge of a wetland, the maximum combined total footprint for all structures may not be expanded to a size greater than 1,500 square feet or 30% larger than the footprint that existed at the time the Resource Protection District was established on the lot, whichever is greater. The maximum height of any structure may not be made greater than 25 feet or the height of the existing structure, whichever is greater, except that any portion of those structures located less than 75 feet from the normal high-water line of a water body or upland edge of a wetland must meet the footprint and height limits in subparagraph (1). [2013, c. 320, §8 (NEW).]

D. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Water body" means a great pond, river or stream.

(2) "Wetland" means a coastal wetland or freshwater wetland. [2013, c. 320, §8 (NEW).]

Plans approved by the municipality for expansions under this subsection must be filed in the registry of deeds of the county in which the property is located within 90 days of approval.

[ 2013, c. 320, §8 (AMD) .]

4-A. Alternative expansion requirement.

[ 2013, c. 320, §9 (RP) .]

4-B. Exemption from setback requirements for decks over rivers within a downtown revitalization project. In accordance with the provisions of this subsection, a municipality may adopt an ordinance that exempts a deck from the water and wetland setback requirements otherwise applicable under this section.

A. Notwithstanding subsection 4, a municipality may adopt an ordinance pursuant to this subsection that exempts a deck from the otherwise applicable water or wetland setbacks if the following requirements are met:

(1) The deck does not exceed 700 square feet in area;

(2) The deck is cantilevered over a segment of a river that is located within the boundaries of a downtown revitalization project; and

(3) The deck is attached to or accessory to a use in a structure that was constructed prior to 1971 and is located within a downtown revitalization project. [2013, c. 588, Pt. A, §48 (AMD).]

B. A downtown revitalization project under this subsection must be defined in a project plan approved by the legislative body of the municipality and may include the revitalization of buildings formerly used as mills that do not meet the water or wetland setback requirements in subsection 4. [2013, c. 588, Pt. A, §48 (AMD).]

C. Except for the water and wetland setback requirements in subsection 4, a deck that meets the requirements of this subsection must meet all other state and local permit requirements and comply with all other applicable rules. [2013, c. 588, Pt. A, §48 (AMD).]

D. A deck exempt under this subsection may be either privately or publicly owned and maintained. [2013, c. 140, §1 (NEW).]

[ 2013, c. 588, Pt. A, §48 (AMD) .]

4-C. Exemption from setback requirements for walkways and trails over rivers within a downtown revitalization project. In accordance with the provisions of this subsection, a municipality may adopt an ordinance that exempts pedestrian walkways and trails from the water and wetland setback requirements otherwise applicable under this section.

A. Notwithstanding subsection 4, a municipality may adopt an ordinance pursuant to this subsection that exempts a pedestrian walkway or trail from the otherwise applicable water or wetland setbacks if the following requirements are met:

(1) The walkway or trail is adjacent to a segment of a river that is located within the boundaries of a downtown revitalization project;

(2) If cantilevered over a segment of river, the walkway or trail does not extend over the river more than 10 feet from the normal high-water line;

(3) If cantilevered over a segment of river, the walkway or trail is attached to a structure that was constructed prior to 1971 and is located within a downtown revitalization project; and

(4) If the walkway or trail is cantilevered over a segment of river, the municipal planning board has determined there is no other practical means to construct the walkway or trail without cantilevering over that segment of the river. If there are no other practical means to construct the walkway or trail, approaches to the cantilevered walkway or trail may also cantilever off adjacent retaining walls but no more than is necessary to access the cantilevered walkway or trail. [2015, c. 11, §1 (NEW).]

B. A downtown revitalization project under this subsection must be defined in a project plan approved by the legislative body of the municipality and may include the revitalization of buildings formerly used as mills that do not meet the water or wetland setback requirements in subsection 4. [2015, c. 11, §1 (NEW).]

C. Except for the water and wetland setback requirements in subsection 4, a walkway or trail that meets the requirements of this subsection must meet all other state and local permit requirements and comply with all other applicable rules. [2015, c. 11, §1 (NEW).]

D. A walkway or trail exempt under this subsection may be either privately or publicly owned and maintained. [2015, c. 11, §1 (NEW).]

[ 2015, c. 11, §1 (NEW) .]

5. Timber harvesting. Municipal ordinances must regulate timber harvesting within the shoreland area. Notwithstanding any provision in a local ordinance to the contrary, standards for timber harvesting activities may not be less restrictive than the following:

A. Selective cutting of no more than 40% of the trees 4.5 inches or more in diameter, measured at 4 1/2 feet above ground level, in any 10-year period, as long as a well-distributed stand of trees and other natural vegetation remains; [2007, c. 292, §21 (AMD).]

B. Within a shoreland area zoned for resource protection abutting a great pond there may not be timber harvesting within the strip of land extending 75 feet inland from the normal high-water line except to remove safety hazards or if a municipality adopts an ordinance pursuant to this paragraph. A municipality may adopt an ordinance that allows limited timber harvesting within the 75-foot strip in the resource protection zone when the following conditions are met:

(1) The ground is frozen;

(2) There is no resultant soil disturbance;

(3) The removal of trees is accomplished using a cable or boom and there is no entry of tracked or wheeled vehicles into the 75-foot strip of land;

(4) There is no cutting of trees less than 6 inches in diameter; no more than 30% of the trees 6 inches or more in diameter, measured at 4 1/2 feet above ground level, are cut in any 10-year period; and a well-distributed stand of trees and other natural vegetation remains; and

(5) A licensed professional forester has marked the trees to be harvested prior to a permit being issued by the municipality; and [1999, c. 370, §2 (AMD).]

C. Any site within a shoreland area zoned for resource protection abutting a great pond, beyond the 75-foot strip restricted in paragraph B, where timber is harvested must be reforested within 2 growing seasons after the completion of the harvest, according to guidelines adopted by the board. The board shall adopt guidelines consistent with minimum stocking standards established under Title 12, section 8869. [1991, c. 66, Pt. A, §10 (RPR).]

The board may adopt more restrictive guidelines consistent with the purposes of this subchapter that must then be incorporated into local ordinances. Timber harvesting operations exceeding the 40% limitation in paragraph A may be allowed by a planning board upon a clear showing, including a forest management plan signed by a Maine licensed professional forester, that such an exception is necessary for good forest management and is carried out in accordance with the purposes of shoreland zoning. The planning board shall notify the commissioner of each exception allowed.

[ 2007, c. 292, §21 (AMD) .]

6. Clearing of vegetation. Within the shoreland area, municipal ordinances must provide for effective vegetative screening between buildings and shorelines. Notwithstanding any provision in a local ordinance to the contrary, vegetative screening requirements must be no less restrictive than the following:

A. Within a strip extending 100 feet inland from the normal high-water line of a great pond classified as GPA under section 465-A or a river that flows to a great pond classified as GPA under section 465-A or within a strip extending 75 feet inland from the normal high-water line of other water bodies or the upland edge of a wetland, there may be no cleared opening or openings greater than 250 square feet and a well-distributed stand of vegetation must be retained. The restrictions in this paragraph do not apply to the construction of a structure or the establishment of a land use within 75 feet of the normal high-water line of a water body or upland edge of a wetland that is specifically allowed by municipal ordinance in a general development district, commercial fisheries and maritime activities district or other equivalent zoning district approved by the commissioner; [2013, c. 231, §1 (AMD); 2013, c. 320, §10 (AMD).]

B. Within a shoreland area zoned for resource protection abutting a great pond there may be no cutting of vegetation within the strip of land extending 75 feet inland from the normal high-water line except to remove safety hazards; and [2013, c. 231, §1 (AMD); 2013, c. 320, §10 (AMD).]

C. Except as otherwise provided in this paragraph, selective cutting of no more than 40% of the total volume of trees 4 inches or more in diameter, measured at 4 1/2 feet above ground level, is allowed in any 10-year period. Rules adopted by the board may allow for 70% of a lot to be nonvegetated in a general development district, commercial fisheries and maritime activities district or other equivalent zoning district approved by the commissioner. [2013, c. 231, §1 (AMD); 2013, c. 320, §10 (AMD).]

The board may adopt more restrictive guidelines consistent with the purposes of this subchapter, which must then be incorporated into local ordinances.

[ 2013, c. 231, §1 (AMD); 2013, c. 320, §10 (AMD) .]

6-A. Clearing of vegetation; exception. The following exceptions to the standards governing the clearing of vegetation apply.

A. The standards in subsection 6, paragraphs A and C do not apply to properties that are located within areas designated as commercial fisheries and maritime activities districts or other equivalent zoning districts approved by the commissioner that support commercial fisheries and maritime activities if:

(1) The commissioner determines that special local conditions exist and a local municipal ordinance is approved in accordance with section 438-A, subsection 3; and

(2) The districts are in existence at the time this subsection becomes effective. [2013, c. 231, §2 (NEW); 2013, c. 320, §11 (NEW).]

B. The standards in subsection 6, paragraphs A and C and any standards related to the clearing of vegetation contained in a municipal ordinance enacted in accordance with section 438-A, subsection 3 do not apply to remediation activities that are necessary to clean up contamination on a site in a general development district, commercial fisheries and maritime activities district or other equivalent zoning district approved by the commissioner that is part of a state or federal brownfields program or a voluntary response action program under section 343-E and that is located along:

(1) A coastal wetland; or

(2) A river that does not flow to a great pond classified as GPA under section 465-A. [2013, c. 231, §2 (NEW); 2013, c. 320, §11 (NEW).]

[ 2013, c. 231, §2 (NEW); 2013, c. 320, §11 (NEW) .]

7. Special exception. A municipal ordinance adopted pursuant to this article may include a provision for the municipal planning board to issue a permit for construction of a single-family residence in a Resource Protection District if the applicant demonstrates that all of the following conditions are met.

A. There is no location on the property, other than a location within the Resource Protection District, where the structure can be built. [1993, c. 318, §1 (NEW).]

B. The lot on which the structure is proposed is undeveloped and was established and recorded in the registry of deeds of the county in which the lot is located before the adoption of the Resource Protection District. [1993, c. 318, §1 (NEW).]

C. The proposed location of all buildings, sewage disposal systems and other improvements are:

(1) Located on natural ground slopes of less than 20%; and

(2) Located outside the floodway of the 100-year floodplain along rivers and artificially formed great ponds along rivers and outside the velocity zone in areas subject to tides, based on detailed flood insurance studies and as delineated on the Federal Emergency Management Agency's Flood Boundary and Floodway Maps and Flood Insurance Rate Maps; all buildings, including basements, are elevated at least one foot above the 100-year floodplain elevation; and the development is otherwise in compliance with any applicable municipal floodplain ordinance.

If the floodway is not shown on the Federal Emergency Management Agency maps, it is deemed to be 1/2 the width of the 100-year floodplain. For purposes of this subparagraph, "floodway" means the channel of a river or other watercourse and adjacent land areas that must be reserved in order to discharge the 100-year flood without cumulatively increasing the water surface elevation more than one foot in height and "velocity zone" means an area of special flood hazard extending from offshore to the inland limit of the primary frontal dune along an open coast and any other area subject to high-velocity wave action from storms or seismic sources. [1993, c. 318, §1 (NEW).]

D. The total footprint of all principal and accessory structures is limited to a maximum of 1,500 square feet. [2013, c. 320, §12 (AMD).]

E. All structures, except functionally water-dependent structures, are set back from the normal high-water line or upland edge of a wetland to the greatest practical extent, but not less than 75 feet. In determining the greatest practical extent, the planning board shall consider the depth of the lot, the slope of the land, the potential for soil erosion, the type and amount of vegetation to be removed, the proposed building site's elevation in regard to the floodplain and its proximity to moderate-value and high-value wetlands. [1993, c. 318, §1 (NEW).]

[ 2013, c. 320, §12 (AMD) .]

8. Archaeological excavation. A permit is not required for an archaeological excavation that is within a shoreland zone as long as the excavation is conducted by an archaeologist listed on the Maine Historic Preservation Commission level 1 or level 2 approved list and unreasonable erosion and sedimentation is prevented by means of adequate and timely temporary and permanent stabilization measures.

[ 2001, c. 207, §1 (NEW) .]

9. Cupolas. For the purpose of determining the height of a structure, a municipal ordinance adopted pursuant to this article may exempt a cupola, dome, widow's walk or similar feature added to a legally existing conforming structure if:

A. The legally existing conforming structure is not located in a Resource Protection District or a stream protection district as defined in guidelines adopted by the board; and [2011, c. 231, §2 (NEW).]

B. The cupola, dome, widow's walk or other similar feature:

(1) Does not extend beyond the exterior walls of the existing structure;

(2) Has a floor area of 53 square feet or less; and

(3) Does not increase the height of the existing structure, as determined under section 436-A, subsection 7-A, by more than 7 feet. [2011, c. 231, §2 (NEW).]

For purposes of this subsection, "cupola, dome, widow's walk or other similar feature" means a nonhabitable building feature mounted on a building roof for observation purposes.

[ 2011, c. 231, §2 (NEW) .]

SECTION HISTORY

1987, c. 815, §§7,11 (NEW). 1989, c. 403, §8 (AMD). 1989, c. 803, §1 (AMD). 1989, c. 838, §2 (AMD). 1989, c. 878, §G7 (AMD). 1989, c. 890, §§A40,B47 (AMD). 1991, c. 66, §A10 (AMD). 1991, c. 346, §§7-9 (AMD). 1993, c. 55, §1 (AMD). 1993, c. 318, §1 (AMD). 1993, c. 383, §1 (AMD). 1993, c. 383, §42 (AFF). 1997, c. 726, §3 (AMD). 1997, c. 748, §3 (AMD). 1999, c. 243, §§5-7 (AMD). 1999, c. 370, §2 (AMD). 2001, c. 207, §1 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 292, §§21, 22 (AMD). 2011, c. 231, §2 (AMD). 2013, c. 140, §1 (AMD). 2013, c. 231, §§1, 2 (AMD). 2013, c. 320, §§8-12 (AMD). 2013, c. 588, Pt. A, §48 (AMD). 2015, c. 11, §1 (AMD).



38 §439-B. Contractors certified in erosion control

1. Definition. For purposes of this section, "excavation contractor" means an individual or firm engaged in a business that causes the disturbance of soil, including grading, filling and removal, or in a business in which the disturbance of soil results from an activity that the individual or firm is retained to perform.

[ 2007, c. 593, §2 (NEW) .]

2. Certification required. An excavation contractor conducting excavation activity in a shoreland area shall ensure that a person certified in erosion control practices by the department:

A. Is responsible for management of erosion and sediment control practices at the site; and [2007, c. 593, §2 (NEW).]

B. Is present at the site each day earth-moving activity occurs for a duration that is sufficient to ensure that proper erosion and sedimentation control practices are followed. [2007, c. 593, §2 (NEW).]

The requirements of this subsection apply until erosion control measures that will permanently stay in place have been installed at the site or, if the site is to be revegetated, erosion control measures that will stay in place until the area is sufficiently covered with vegetation necessary to prevent soil erosion have been installed.

[ 2007, c. 593, §2 (NEW) .]

3. Application. This section does not apply to:

A. Activities resulting in less than one cubic yard of earth material being added or displaced; [2013, c. 242, §2 (NEW); 2013, c. 320, §13 (NEW).]

B. A person or firm engaged in agriculture or timber harvesting if best management practices for erosion and sedimentation control are used; and [2013, c. 242, §2 (NEW); 2013, c. 320, §13 (NEW).]

C. Municipal, state and federal employees engaged in projects associated with that employment. [2013, c. 242, §2 (NEW); 2013, c. 320, §13 (NEW).]

[ 2013, c. 242, §2 (RPR); 2013, c. 320, §13 (RPR) .]

4. Effective date. This section takes effect January 1, 2013.

[ 2007, c. 593, §2 (NEW) .]

SECTION HISTORY

2007, c. 593, §2 (NEW). 2013, c. 242, §2 (AMD). 2013, c. 320, §13 (AMD).



38 §440. Federal flood insurance (REALLOCATED FROM TITLE 12, SECTION 4812-B)

(REALLOCATED FROM TITLE 12, SECTION 4812-B)

In addition to controls required by this chapter, municipalities may extend or adopt zoning and subdivision controls beyond the limits established by this chapter in order to protect the public health, safety and welfare and to avoid problems associated with flood plain development. [1985, c. 481, Pt. A, §28 (RAL).]

A zoning ordinance adopted or extended pursuant to this section must be pursuant to and consistent with a comprehensive plan unless the ordinance complies with the requirements of the Federal Flood Insurance Program or other provisions of this section. [2003, c. 641, §18 (AMD).]

Zoning ordinances adopted or extended pursuant to this section need not depend upon the existence of a zoning ordinance for all of the land and water area within a municipality, despite the provisions of Title 30-A, section 4503, to the contrary, provided such ordinances are required for entrance of the municipality into the Federal Flood Insurance Program. Ordinances or amendments adopted by authority of this section shall not extend beyond an area greater than that necessary to comply with the requirements of the Federal Flood Insurance Program. [1987, c. 737, Pt. C, §§86, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Zoning ordinances adopted or amended pursuant to this section shall designate as a resource protection zone or its equivalent, as defined in the guidelines adopted pursuant to section 438-A, subsection 1, all areas within the floodway of the 100-year flood plain along rivers and in the velocity zone in areas subject to tides, based on detailed flood insurance studies and as delineated on the Federal Emergency Management Agency's Flood Boundary and Floodway Maps and Flood Insurance Rate Maps. This provision does not apply to areas zoned for general development or its equivalent, as defined in the guidelines adopted pursuant to section 438-A, subsection 1, as of the effective date of this paragraph, or within areas designated by ordinances as densely developed. The determination of which areas are densely developed shall be based on a finding that, as of the effective date of this paragraph, existing development meets the definition in section 436, subsection 3. [1989, c. 403, §9 (AMD).]

All communities shall designate floodway areas, as set out in this section, as resource protection zones as of the effective date of a community's entry into the regular program of the National Flood Insurance Program or July 1, 1987, whichever comes later. [1985, c. 794, Pt. A, §8 (NEW).]

In those areas that are within the floodway, as delineated on the Federal Emergency Management Agency's Flood Boundary and Floodway Maps and Flood Insurance Rate Maps, all proposed activities which are permitted within the shoreland area must be shown not to increase the 100-year flood elevation. In addition, all structures built in the floodway shall have their lowest floor, including the basement, one foot above the 100-year flood elevation. [1985, c. 794, Pt. A, §8 (NEW).]

SECTION HISTORY

1975, c. 330, (NEW). 1975, c. 623, §§15A,15B (AMD). 1985, c. 481, §A28 (RAL). 1985, c. 794, §A8 (AMD). 1987, c. 737, §§C86,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 403, §9 (AMD). 2003, c. 641, §18 (AMD).



38 §440-A. Public access

In addition to controls required in this chapter, municipalities may extend or adopt zoning and subdivision controls to protect any public rights for physical and visual access to the shoreline. [1985, c. 794, Pt. A, §9 (NEW).]

Zoning ordinances adopted or extended pursuant to this section shall be pursuant to and consistent with a comprehensive plan. [1985, c. 794, Pt. A, §9 (NEW).]

SECTION HISTORY

1985, c. 794, §A9 (NEW).



38 §441. Code enforcement officers (REALLOCATED FROM TITLE 12, SECTION 4812-C)

(REALLOCATED FROM TITLE 12, SECTION 4812-C)

1. Appointment. In every municipality, the municipal officers shall annually by July 1st appoint or reappoint a code enforcement officer, whose job may include being a local plumbing inspector or a building official and who may or may not be a resident of the municipality for which that person is appointed. The municipal officers may appoint the planning board to act as the code enforcement officer. The municipal officers may remove a code enforcement officer for cause, after notice and hearing. This removal provision only applies to code enforcement officers who have completed a reasonable period of probation as established by the municipality pursuant to Title 30-A, section 2601. If not reappointed by a municipality, a code enforcement officer may continue to serve until a successor has been appointed and sworn.

[ RR 2007, c. 2, §25 (COR) .]

2. Certification; authorization by municipal officers. No person may serve as a code enforcement officer who is authorized by the municipal officers to represent the municipality in District Court unless that person is currently certified under Title 30-A, section 4453, as being familiar with court procedures.

Upon written authorization by the municipal officers, a certified code enforcement officer may serve civil process on persons whom that officer determines to be in violation of ordinances adopted pursuant to this chapter and, if authorized by the municipal officers, may represent the municipality in District Court in the prosecution of violations of ordinances adopted pursuant to this chapter.

[ 1997, c. 296, §11 (AMD) .]

3. Powers and duties. The duties of the code enforcement officer shall include the following:

A. Enforce the local shoreland zoning ordinance in accordance with the procedures contained therein; [1985, c. 481, Pt. A, §29 (RAL).]

B. Collect a fee, if authorized by a municipality, for every shoreland permit issued by the code enforcement officer. The amount of any such fee shall be set by the municipality. The fee shall be remitted to the municipality; [1985, c. 481, Pt. A, §29 (RAL).]

C. Keep a complete record of all essential transactions of the office, including applications submitted, permits granted or denied, variances granted or denied, revocation actions, revocation of permits, appeals, court actions, violations investigated, violations found and fees collected; and [2013, c. 320, §14 (AMD).]

D. Investigate complaints of alleged violations of local land use laws. [1985, c. 481, Pt. A, §29 (RAL).]

[ 2013, c. 320, §14 (AMD) .]

SECTION HISTORY

1983, c. 796, §4 (NEW). 1985, c. 481, §A29 (RAL). 1985, c. 737, §A111 (AMD). 1987, c. 737, §§C87,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 403, §§10,11 (AMD). 1991, c. 346, §10 (AMD). 1997, c. 296, §11 (AMD). RR 2007, c. 2, §25 (COR). 2013, c. 320, §14 (AMD).



38 §442. Municipal failure to accomplish purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A92 (NEW). 1987, c. 815, §§8,11 (RP).



38 §443. Cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A93 (NEW). 1987, c. 815, §§9,11 (RP).



38 §443-A. Cooperation; enforcement

1. Consultation with state agencies. All agencies of State Government shall cooperate to accomplish the objectives of this article. To that end, the commissioner shall consult with the governing bodies of municipalities and with other state agencies to achieve the purposes of this article, and shall extend to municipalities all possible technical and other assistance for that purpose.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §48 (AMD) .]

2. Legal actions. In any legal action in which the pleadings challenge the validity or legality of any ordinance adopted pursuant to this article, the Attorney General shall be made a party until removed by the Attorney General's consent.

[ 1987, c. 815, §§10, 11 (NEW) .]

3. Remedies. Any municipality that fails to adopt, administer or enforce zoning and land use ordinances as required under this article is subject to the enforcement procedures, equitable remedies and civil penalties set forth in sections 347-A to 349.

[ RR 2011, c. 2, §44 (COR) .]

SECTION HISTORY

1987, c. 815, §§10,11 (NEW). 1989, c. 890, §§A40,B48 (AMD). RR 2011, c. 2, §44 (COR).



38 §444. Enforcement (REALLOCATED FROM TITLE 12, SECTION 4815)

(REALLOCATED FROM TITLE 12, SECTION 4815)

Any person who orders or conducts any activity in violation of a municipal ordinance adopted under this chapter is penalized in accordance with Title 30-A, section 4452. [1991, c. 824, Pt. A, §84 (AMD).]

The Attorney General, the district attorney or municipal officers or their designee may enforce ordinances adopted under this chapter. [1985, c. 481, Pt. A, §32 (RAL).]

A public utility, water district, sanitary district or any utility company of any kind may not install services to any new structure located in a shoreland area, as defined by section 435, unless written authorization attesting to the validity and currency of all local permits required under this chapter has been issued by the appropriate municipal officials or other written arrangements have been made between the municipal officers and the utility, except that if a public utility, water district, sanitary district or utility company of any kind has installed services to a new structure in accordance with this paragraph, a subsequent public utility, water district, sanitary district or utility company of any kind may install services to the new structure without first receiving written authorization pursuant to this section. [2001, c. 40, §2 (AMD).]

SECTION HISTORY

1983, c. 306, §2 (NEW). 1983, c. 458, §5 (NEW). 1983, c. 796, §5 (RPR). 1985, c. 481, §A32 (RAL). 1985, c. 737, §A112 (AMD). 1989, c. 403, §12 (AMD). 1991, c. 824, §A84 (AMD). 1997, c. 199, §2 (AMD). 2001, c. 40, §2 (AMD).



38 §444-A. Civil suit

1. Suit authorized. Any water utility, as defined in Title 35-A, section 102, may commence a civil action for injunctive relief against an owner of property in the shoreland zone when the following conditions are met.

A. A violation of a municipal shoreland zoning ordinance is alleged to have occurred. [1989, c. 733, §2 (NEW).]

B. The water utility bringing the civil action has a water supply that is directly affected by the alleged violation. [1989, c. 733, §2 (NEW).]

[ 1989, c. 733, §2 (NEW) .]

2. Suit prohibited. An action may not be brought under this section if the Federal Government, State Government or a municipality of the State has commenced and is pursuing an administrative, civil or criminal action to remedy the alleged violation.

[ 1989, c. 733, §2 (NEW) .]

3. Notice. An action may not be commenced under this section unless the plaintiff has given at least 60 days' notice to the alleged violator, the department, the Attorney General, and the municipality or municipalities in which the violation is alleged to have occurred. If the violation occurs within the jurisdiction of the Maine Land Use Planning Commission, the commission must be given notice in place of the department and the municipality.

[ 1989, c. 733, §2 (NEW); 2011, c. 682, §38 (REV) .]

4. Jurisdiction. An action may be commenced in the District Court or Superior Court in the county in which the violation is alleged to have occurred.

[ 1989, c. 733, §2 (NEW) .]

5. Intervention. The Attorney General may intervene in any case brought under this section.

[ 1989, c. 733, §2 (NEW) .]

SECTION HISTORY

1989, c. 733, §2 (NEW). 2011, c. 682, §38 (REV).



38 §445. Guidelines for shoreland zoning along significant river segments

In addition to the guidelines adopted under section 438-A, the following guidelines for the protection of the shorelands shall apply along significant river segments identified in section 437. These guidelines are intended to maintain the special values of these particular river segments by protecting their scenic beauty and undeveloped character. [1989, c. 403, §13 (AMD).]

1. New principal structures. New principal structures, except for structures related to hydropower facilities, shall be set back a minimum of 125 feet from the normal high-water line of the river. These structures shall be screened from the river by existing vegetation.

[ 1989, c. 403, §13 (AMD) .]

2. New roads. Developers of new permanent roads, except for those providing access to a structure or facility allowed in the 250-foot zone, shall demonstrate that no reasonable alternative route outside of the zone exists. When roads must be located within the zone, they shall be set back as far as practicable from the normal high-water line and screened from the river by existing vegetation.

[ 1989, c. 403, §13 (AMD) .]

3. New gravel pits. Developers of new gravel pits shall demonstrate that no reasonable mining site outside of the zone exists. When gravel pits must be located within the zone, they shall be set back as far as practicable from the normal high-water line and no less than 75 feet and screened from the river by existing vegetation.

[ 1989, c. 403, §13 (AMD) .]

SECTION HISTORY

1985, c. 481, §A94 (NEW). 1989, c. 403, §13 (AMD).



38 §446. Municipal ordinance review and certification

Each municipality with shorelands along significant river segments, as identified in section 437, shall review the adequacy of the zoning on these shorelands to protect the special values cited for these river segments by the former Department of Conservation's 1982 Maine Rivers Study and for consistency with the guidelines established under section 445. Prior to December 15, 1984, each such municipality shall certify to the Board of Environmental Protection either that its existing zoning for these areas is at least as restrictive as the guidelines established under section 445, or that it has amended its zoning for this purpose. This certification must be accompanied by the ordinances and zoning maps covering these areas. Failure to accomplish the purposes of this section results in adoption of suitable ordinances for these municipalities, as provided for in section 438-A. [2013, c. 405, Pt. D, §16 (AMD).]

SECTION HISTORY

1985, c. 481, §A95 (NEW). 1989, c. 403, §14 (AMD). RR 1991, c. 2, §144 (COR). 2013, c. 405, Pt. D, §16 (AMD).



38 §447. Functionally water-dependent use zones

Municipalities are encouraged to give preference, when appropriate, to functionally water-dependent uses and may extend zoning controls to accomplish this. [1985, c. 794, Pt. A, §10 (NEW).]

A municipality may, within coastal shoreland areas, adopt zoning ordinances for functionally water-dependent uses. Municipalities may establish districts within these zones to give preference to commercial fishing and other maritime activities. [1985, c. 794, Pt. A, §10 (NEW).]

In creating such a zone, a municipality shall consider the demand for and availability of shorefront property for functionally water-dependent uses. [1985, c. 794, Pt. A, §10 (NEW).]

Zoning ordinances adopted or extended pursuant to this section shall be pursuant to and consistent with a comprehensive plan. [1985, c. 794, Pt. A, §10 (NEW).]

SECTION HISTORY

1985, c. 794, §A10 (NEW).



38 §448. Municipalities establish commercial fishing and maritime activity zones

A municipality may, within coastal shoreland areas of that municipality, adopt zoning ordinances establishing a commercial fishing and maritime activity zone. In creating that zone, the municipality shall consider at least the following: [1989, c. 403, §15 (NEW).]

1. Utilization. The number of commercial fishermen and the utilization of the shoreland area;

[ 1989, c. 403, §15 (NEW) .]

2. Availability. The availability of shoreland area for commercial fishing;

[ 1989, c. 403, §15 (NEW) .]

3. Demand for property. The demands for shoreland property for commercial and residential purposes not related to commercial fishing or maritime activity; and

[ 1989, c. 403, §15 (NEW) .]

4. Access. Access to the shore and availability of space appropriate for commercial fishing and maritime activities.

[ 1989, c. 403, §15 (NEW) .]

SECTION HISTORY

1989, c. 403, §15 (NEW). RR 1993, c. 1, §112 (COR).



38 §449. Shoreland zoning report to Legislature (REALLOCATED FROM TITLE 12, SECTION 4812-D) (REPEALED)

(REALLOCATED FROM TITLE 12, SECTION 4812-D)

(REPEALED)

SECTION HISTORY

1989, c. 403, §1 (RAL). 1989, c. 890, §§A40,B49 (AMD). 2011, c. 120, §4 (RP).






Article 3: ENFORCEMENT

38 §451. Enforcement generally

After adoption of any classification by the Legislature for surface waters or tidal flats or sections thereof, it is unlawful for any person, firm, corporation, municipality, association, partnership, quasi-municipal body, state agency or other legal entity to dispose of any pollutants, either alone or in conjunction with another or others, in such manner as will, after reasonable opportunity for dilution, diffusion or mixture with the receiving waters or heat transfer to the atmosphere, lower the quality of those waters below the minimum requirements of such classifications, or where mixing zones have been established by the department, so lower the quality of those waters outside such zones, notwithstanding any exemptions or licenses which may have been granted or issued under sections 413 to 414-B. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §50 (AMD).]

The department may establish a mixing zone for any discharge at the time of application for a waste discharge license. The department shall attach a description of the mixing zone as a condition of a license issued for that discharge. After opportunity for a hearing in accordance with section 345-A, the department may establish by order a mixing zone with respect to any discharge for which a license has been issued pursuant to section 414 or for which an exemption has been granted by virtue of section 413, subsection 2. [1997, c. 794, Pt. A, §29 (AMD).]

The purpose of a mixing zone is to allow a reasonable opportunity for dilution, diffusion or mixture of pollutants with the receiving waters before the receiving waters below or surrounding a discharge will be tested for classification violations. In determining the extent of any mixing zone to be established under this section, the department may require from the applicant testimony concerning the nature and rate of the discharge; the nature and rate of existing discharges to the waterway; the size of the waterway and the rate of flow therein; any relevant seasonal, climatic, tidal and natural variations in such size, flow, nature and rate; the uses of the waterways in the vicinity of the discharge, and such other and further evidence as in the department's judgment will enable it to establish a reasonable mixing zone for such discharge. An order establishing a mixing zone may provide that the extent thereof varies in order to take into account seasonal, climatic, tidal and natural variations in the size and flow of, and the nature and rate of, discharges to the waterway. [1991, c. 824, Pt. A, §85 (AMD).]

Where no mixing zones have been established by the department, it is unlawful for any person, corporation, municipality or other legal entity to dispose of any pollutants, either alone or in conjunction with another or others, into any classified surface waters, tidal flats or sections thereof, in such manner as will, after reasonable opportunity for dilution, diffusion, mixture or heat transfer to the atmosphere, lower the quality of any significant segment of those waters, tidal flats or sections thereof, affected by such discharge, below the minimum requirements of such classification, and notwithstanding any licenses which may have been granted or issued under sections 413 to 414-B. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §50 (AMD).]

1. Time schedule.

[ 1983, c. 566, §25 (RP) .]

2. Revocation, modification or suspension of licenses.

[ 1977, c. 300, §26 (RP) .]

SECTION HISTORY

1967, c. 475, §11 (RPR). 1967, c. 528, §§1,2 (AMD). 1969, c. 431, §§6-9 (AMD). 1969, c. 499, §§11-13 (AMD). 1969, c. 590, §72 (AMD). 1971, c. 359, §§1-3 (AMD). 1971, c. 461, §6 (AMD). 1971, c. 618, §12 (AMD). 1973, c. 450, §19 (AMD). 1977, c. 300, §§25,26 (AMD). 1979, c. 127, §211 (RPR). 1979, c. 444, §§11,12 (AMD). 1979, c. 663, §231 (AMD). 1983, c. 566, §§24,25 (AMD). 1989, c. 878, §B39 (AMD). 1989, c. 890, §§A40,B50 (AMD). 1991, c. 66, §A11 (AMD). 1991, c. 824, §A85 (AMD). 1997, c. 794, §A29 (AMD).



38 §451-A. Time schedule variances

1. Power to grant variances. The department may grant a variance from any statutory water pollution abatement requirement, pursuant to section 414-A, subsection 1, paragraph D, to any municipality or quasi-municipal entity, hereinafter called the "municipality," upon application by it. The department may grant a variance only upon a finding that:

A. Federal funds for the construction of municipal waste water treatment facilities are not available for the project; [1983, c. 566, §26 (AMD).]

B. The municipality has demonstrated that it has completed preliminary plans acceptable to the department for the treatment of municipal wastes and for construction of that portion of the municipal sewage system intended to be served by the planned municipal treatment plant when that plant first begins operations; and [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §51 (AMD).]

C. Beginning on October 1, 1976, the municipality shall collect, from each discharger into its sewage system and each discharger not connected to the sewage system that has signed an approved agreement with the municipality pursuant to subsection 2, a fee sufficient to equal their proportionate share of the actual current cost of operating the sewage system for which preliminary plans have been completed and approved pursuant to paragraph B. Actual current costs include but are not limited to preliminary plans, final design plans, site acquisition, legal fees, interest fees, sewer system maintenance and rehabilitation and other administrative costs. A municipality may provide, when permitted under the federal construction grant program, that in lieu of such annual fees paid by dischargers, the municipality may apportion an appropriate amount from general revenues to cover that share of fees to be paid by dischargers.

The funds collected or apportioned pursuant to this paragraph and interest collected thereon must be invested and expended pursuant to Title 30-A, subpart 9.

Any funds paid by a discharger or discharger not connected to the sewage system pursuant to this paragraph may be credited to the account of the discharger if the municipality is subsequently reimbursed by the federal construction grant program. The credit arrangement must be determined by agreement between the municipality and the discharger. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §51 (AMD).]

Variances are issued for a term certain not to exceed 3 years, and may be renewed, except that no variance may run longer than the time specified for completion of the municipal waste treatment facility. Notwithstanding the provisions of this subsection, no variance issued under this section may extend beyond July 1, 1988. Upon notice of the availability of federal funds, the municipality shall present to the department for approval an implementation schedule for designing, constructing and placing the waste collection and treatment facilities in operation.

Variances may be conditioned upon reasonable and necessary terms relating to appropriate interim measures to be taken by the municipality to maintain or improve water quality.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §51 (AMD) .]

1-A. Time schedule for salt and sand-salt storage program. An owner or operator of a salt or sand-salt storage area is not in violation of any groundwater classification or reclassification adopted on or after January 1, 1980 with respect to discharges to the groundwater from those facilities, if the owner or operator has completed all steps required to be completed by the schedules set forth in this subchapter. The commissioner shall administer this schedule according to the project priority list adopted by the board pursuant to section 411 and the provisions of this subsection. A municipal or county site classified as Priority 4 or Priority 5 as of April 1, 2000, which was registered pursuant to section 413 prior to October 15, 1997, is not in violation of any groundwater classification or reclassification with respect to discharges to the groundwater from those facilities.

A. Preliminary notice for municipal and county Priority 3 projects must be completed and submitted to the Department of Transportation within 2 months of receipt of a certified letter from the Department of Transportation notifying the municipality or county of funds available for the construction of a facility. [2013, c. 523, §3 (AMD).]

B. [1999, c. 387, §5 (RP).]

C. [1999, c. 387, §5 (RP).]

D. For municipal and county Priority 3 projects, review of final plans with the Department of Transportation must be completed within 14 months of receipt of a certified letter from the Department of Transportation notifying the municipality or county of funds available for the construction of a facility. [2013, c. 523, §3 (AMD).]

E. Construction of municipal and county Priority 3 projects must be completed and the facility must be in operation within 26 months of receipt of a certified letter from the Department of Transportation notifying the municipality or county of funds available for the construction of a facility. [2013, c. 523, §3 (AMD).]

In no case may violations of the lowest groundwater classification be allowed. In addition, no violations of any groundwater classifications adopted after January 1, 1980 may be allowed for more than 26 months from the date of an offer of a state grant for the construction of those facilities.

The department may not issue time schedule variances under subsection 1 to owners or operators of salt or sand-salt storage areas.

An owner or operator of a salt or sand-salt storage area who is in compliance with this section is exempt from the requirements of licensing under section 413, subsection 2-D.

An owner or operator is not in violation of a schedule established pursuant to this subsection if the owner or operator is eligible for a state grant to implement the schedule and the state grant is not available.

[ 2013, c. 523, §3 (AMD) .]

1-B. Department of Transportation storage areas. A sand and salt storage area owned by the Department of Transportation and registered prior to October 1, 1999 is not in violation of a groundwater classification or reclassification adopted on or after January 1, 1980 with respect to discharges of groundwater from that area if:

A. The Department of Transportation biennially submits to the Legislature a budget request sufficient to comply with this subsection and section 413; [2003, c. 502, §2 (NEW).]

B. Prior to the use of funds appropriated by the Legislature to carry out the purposes of this subsection, the Department of Transportation presents to the department for comment and response a plan for the use of those funds by outlining a sand and salt storage area specific expenditure plan to prevent pollution, avoid future abatement or clean-up costs and comply with applicable federal guidelines; and [2003, c. 502, §2 (NEW).]

C. The Department of Transportation reports annually to the department on the status of available funds and the department determines that pursuant to this report the Department of Transportation is making timely use of the funds consistent with the plan and comments provided pursuant to paragraph B. [2003, c. 502, §2 (NEW).]

[ 2003, c. 502, §2 (NEW) .]

2. Exemptions. Any person, other than a municipality, maintaining a discharge subject to the requirements of sections 413, 414 and 414-A is exempt from the requirements of section 414-A, subsection 1, paragraph D, if, by July 1, 1976 or on the commencement of a licensed discharge, whichever occurs later, such discharger presents to the Department of Environmental Protection and receives approval of a contract agreeing to connect to the existing or planned municipal sewage system immediately upon completion of construction and commencement of operation of such treatment plant. Such contract must insure that, in the case of a new discharge, such new discharge will not cause serious water quality problems, including but not limited to downgrading the receiving waters so as to make them unsuitable for currently existing uses. For the purpose of this section, a "new discharge" is a discharge that commences or a discharge that changes characteristics or increases licensed volume by more than 10% on or after October 1, 1975.

[ 2015, c. 329, Pt. A, §23 (AMD) .]

3. Failure to comply with agreement. Failure to comply with any of the terms of an agreement approved pursuant to subsection 2 shall immediately render such agreement null and void and discharges included in such an agreement shall immediately cease or shall only discharge in accordance with the standards of best practicable treatment specified in section 414-A, subsection 1, paragraph D, and all other requirements of sections 414 and 414-A.

[ 1975, c. 209, (NEW) .]

4. Pretreatment systems. Where a discharger otherwise exempted from constructing treatment facilities pursuant to this section will be required to pretreat effluents before discharge into the municipal system pursuant to any requirement of state or federal law, the pretreatment system shall be installed upon commencement of the discharge.

[ 1983, c. 566, §27 (AMD) .]

5. Fees. Municipalities and quasi-municipal entities shall assess and collect the fees to be charged pursuant to this section in accordance with the provisions of chapter 11, and Title 30-A, chapters 161 and 213.

[ 1987, c. 737, Pt. C, §§89, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §8, 10 (AMD) .]

6. Power to grant variances to owners of private dwellings.

[ 1983, c. 566, §28 (RP) .]

7. Power to grant variances to owners of a single family dwelling.

[ 1987, c. 180, §3 (RP); 1987, c. 192, §15 (RP) .]

SECTION HISTORY

1973, c. 423, §8 (NEW). 1975, c. 209, (RPR). 1975, c. 700, §§1,2 (AMD). 1977, c. 185, (AMD). 1977, c. 564, §§138,139 (AMD). 1983, c. 566, §§26-29 (AMD). 1985, c. 162, §6 (AMD). 1987, c. 180, §3 (AMD). 1987, c. 192, §§14,15 (AMD). 1987, c. 492, (AMD). 1987, c. 737, §§C88,C89, C106 (AMD). 1987, c. 769, §A176 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 890, §§A40,B51,52 (AMD). 1989, c. 926, §1 (AMD). 1991, c. 9, §II5 (AMD). 1991, c. 622, §X13 (AMD). 1991, c. 824, §A86 (AMD). 1993, c. 54, §1 (AMD). 1999, c. 387, §5 (AMD). 2003, c. 502, §2 (AMD). 2013, c. 523, §3 (AMD). 2015, c. 329, Pt. A, §23 (AMD).



38 §451-B. Variances (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 683, (NEW). 1983, c. 743, §12 (RP).



38 §452. Forms filed; right of entry; furnishing information

Persons, firms, corporations, quasi-municipal corporations, municipalities, state agencies and other legal entities shall file with the commissioner information relative to their present method of collection, disposal, composition and volume of all wastes discharged by them into any waters of the State, in a manner and on forms prescribed by the commissioner, within 30 days of receipt of those forms. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §53 (AMD).]

SECTION HISTORY

1971, c. 527, §6 (AMD). 1971, c. 618, §12 (AMD). 1989, c. 890, §§A40,B53 (AMD).



38 §453. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 422, (AMD). 1971, c. 256, §3 (AMD). 1971, c. 618, §12 (AMD). 1973, c. 450, §§20,21 (AMD). 1977, c. 300, §27 (RP).



38 §454. Injunctions, civil and criminal actions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 256, §4 (AMD). 1971, c. 359, §4 (RPR). 1971, c. 544, §132 (RPR). 1971, c. 618, §12 (AMD). 1973, c. 450, §22 (AMD). 1977, c. 300, §27 (RP).



38 §455. Sardine processing facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 695, (NEW). 1983, c. 592, §1 (AMD). 1983, c. 646, (AMD). 1987, c. 192, §16 (RP).






Article 4: AIR POLLUTION AND ENVIRONMENTAL IMPROVEMENT

38 §460. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 475, §12 (NEW). 1969, c. 431, §9 (AMD). 1971, c. 618, §12 (AMD). 1973, c. 625, §275 (AMD). 1975, c. 595, §2 (RP).



38 §461. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 475, §12 (NEW). 1975, c. 595, §2 (RP).



38 §462. Cooperation and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 475, §12 (NEW). 1975, c. 595, §2 (RP).



38 §463. Ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 475, §12 (NEW). 1975, c. 595, §2 (RP).






Article 4-A: WATER CLASSIFICATION PROGRAM

38 §464. Classification of Maine waters

The waters of the State shall be classified in accordance with this article. [1985, c. 698, §15 (NEW).]

1. Findings; objectives; purpose. The Legislature finds that the proper management of the State's water resources is of great public interest and concern to the State in promoting the general welfare; in preventing disease; in promoting health; in providing habitat for fish, shellfish and wildlife; as a source of recreational opportunity; and as a resource for commerce and industry.

The Legislature declares that it is the State's objective to restore and maintain the chemical, physical and biological integrity of the State's waters and to preserve certain pristine state waters. The Legislature further declares that in order to achieve this objective the State's goals are:

A. That the discharge of pollutants into the waters of the State be eliminated where appropriate; [1985, c. 698, §15 (NEW).]

B. That no pollutants be discharged into any waters of the State without first being given the degree of treatment necessary to allow those waters to attain their classification; and [1985, c. 698, §15 (NEW).]

C. That water quality be sufficient to provide for the protection and propagation of fish, shellfish and wildlife and provide for recreation in and on the water. [1985, c. 698, §15 (NEW).]

The Legislature intends by passage of this article to establish a water quality classification system which will allow the State to manage its surface waters so as to protect the quality of those waters and, where water quality standards are not being achieved, to enhance water quality. This classification system shall be based on water quality standards which designate the uses and related characteristics of those uses for each class of water and which also establish water quality criteria necessary to protect those uses and related characteristics. The Legislature further intends by passage of this article to assign to each of the State's surface water bodies the water quality classification which shall designate the minimum level of quality which the Legislature intends for the body of water. This designation is intended to direct the State's management of that water body in order to achieve at least that minimum level of water quality.

[ 1985, c. 698, §15 (NEW) .]

2. Procedures for reclassification. Reclassification of state waters shall be governed by the following provisions.

A. Upon petition by any person or on its own motion, the board may initiate, following public notice, and the commissioner shall conduct classification studies and investigations. Information collected during these studies and investigations must be made available to the public in an expeditious manner. After consultation with other state agencies and, where appropriate, individuals, citizen groups, industries, municipalities and federal and interstate water pollution control agencies, the board may propose changes in water classification. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §54 (AMD).]

B. The board shall hold public hearings in the affected area, or reasonably adjacent to the affected area, for the purposes of presenting to all interested persons the proposed classification for each particular water body and obtaining public input. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §54 (AMD).]

C. The board may recommend changes in classification it deems necessary to the Legislature. [1985, c. 698, §15 (NEW).]

D. The Legislature shall have sole authority to make any changes in the classification of the waters of the State. [1985, c. 698, §15 (NEW).]

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §54 (AMD) .]

2-A. Removal of designated uses; creation of subcategories of designated uses. Removal of designated uses and creation of subcategories of designated uses are governed by the provisions of this subsection and 40 Code of Federal Regulations, Part 131, as amended.

A. The board must conduct a use attainability analysis:

(1) Prior to proposing to the Legislature a designated use of a specific water body that does not include the uses specified in the Federal Water Pollution Control Act, Public Law 92-500, Section 101(a)(2), as amended; or

(2) Prior to proposing to the Legislature the removal of a designated use or the adoption of a subcategory of such a designated use that requires less stringent criteria. [1993, c. 344, §1 (NEW).]

B. The board may not recommend to the Legislature the removal of a designated use or the establishment of a subcategory of the use, if:

(1) It is an existing use as defined in section 464, subsection 4, paragraph F, subparagraph (1), unless another designated use is adopted requiring more stringent criteria;

(2) The use can be attained by implementing effluent limits required under the Federal Water Pollution Control Act, Public Law 92-500, Sections 301(b) and 306, as amended and by implementing cost-effective and reasonable best management practices for nonpoint source control;

(3) The water body in question is currently attaining the designated use; or

(4) Adoption of the recommendation allows the introduction of a new discharge or the expansion of an existing discharge into the water body in question that is not attaining the designated use. [1993, c. 344, §1 (NEW).]

C. The board may adopt any recommendation under this subsection only after holding a public hearing in the affected area or adjacent to the affected area. Conduct of the public hearing and the board's subsequent decision are governed by Title 5, chapter 375, subchapter IV. [1993, c. 344, §1 (NEW).]

D. A finding by the board that attainment of a designated use is not feasible must be supported by a demonstration that the conditions of 40 Code of Federal Regulations 131.10(g) are met. [1993, c. 344, §1 (NEW).]

E. If the board adopts a proposal to enact a designated use under paragraph A, subparagraph (1) or to remove a designated use or adopt a subcategory of a designated use under paragraph A, subparagraph (2), it shall forward that proposal to the joint standing committee of the Legislature having jurisdiction over natural resources matters at the next regular session of the Legislature. The board may not forward any other recommendation to the Legislature under this subsection. The Legislature has sole authority to make changes in the designated uses of the waters of the State, including the creation of a subcategory of a designated use. [1993, c. 344, §1 (NEW).]

F. For the purposes of this subsection, "designated use" means the use specified in water quality standards for each water body or segment under sections 465 to 465-C and sections 467 to 470 whether or not that use is being attained. A designated use includes its associated habitat characteristic under sections 465 to 465-C. [1993, c. 344, §1 (NEW).]

[ 1993, c. 344, §1 (NEW) .]

2-B. Temporary removal of designated uses; use attainability analysis and creation of subcategory of uses for combined sewer overflows. When designated uses are not being met as a result of combined sewer overflow discharges, the board may, consistent with this subsection and 40 Code of Federal Regulations, Part 131, temporarily remove designated uses that are not existing uses and create a temporary combined sewer overflow subcategory referred to as a CSO subcategory. Notwithstanding this subsection, it remains the goal of the State to fully maintain and restore water quality and eliminate or control combined sewer overflows as soon as practicable.

A. The board may create temporary CSO subcategories in classes B, C and SB and SC waters only when, due to the age, condition and design of an existing sewer system, technical or financial limitations prevent the timely attainment of all designated uses. In a CSO subcategory, uses are suspended only in the smallest area possible, for the shortest duration practicable and include only those designated uses and areas determined by the board to have the least potential for public benefit. [1995, c. 284, §1 (NEW).]

B. Notwithstanding subsections 2 and 2-A, CSO subcategories may be created by the board upon application by a municipality or quasi-municipality having licensed combined sewer overflow discharges, if the following standards are met.

(1) The applicant submits to the department for approval, with or without conditions, a study and plan, including an implementation schedule, for combined sewer overflow abatement, referred to as the CSO plan. In order for the board to create a CSO subcategory, the CSO plan must:

(a) Place high priority on abatement of combined sewer overflows that affect waters having the greatest potential for public use or benefit and plan to relocate any remaining discharges to areas where minimal impacts or losses of uses would occur; and

(b) Provide for the implementation as soon as practical of technology-based control methods to achieve best practicable treatment or ensure that cost-effective best management practices are being implemented.

(2) The board finds that attainment of a designated use is not feasible and such determination must be supported by demonstration that the conditions of 40 Code of Federal Regulations, Part 131.10(g) are met.

(3) The board finds that the uses to be affected are not existing uses as defined in subsection 4, paragraph F, subparagraph (1).

(4) The board finds that discharges from combined sewer overflows are not affecting uses that, in the board's judgment, constitute high value or important resources. In determining if a resource is high value or important the board shall consider its economic, recreational and ecological significance, the likelihood that removal of a combined sewer overflow will lead to utilization of that resource and the effects of other discharges or conditions on that resource. [1995, c. 284, §1 (NEW).]

C. Prior to creating any CSO subcategory, the board shall adopt rules regarding required studies, best practicable treatment, abatement options and related issues for combined sewer overflows. CSO subcategories may be created only after completion of the following.

(1) Either during or following development of combined sewer abatement plans, licensees shall conduct public hearings in the area that would be affected by a CSO subcategory. Notices and records of hearings must be kept and included as part of an application made to the board.

(2) Combined sewer overflow abatement plans must be submitted to the department for technical review and approval.

(3) Licensees proposing CSO subcategories shall submit formal applications to the board. Information in the application must include: description of the areas and uses to be affected, the time and duration of effects, comments received at public hearings, a description of continuing efforts to abate impacts and proposals for periodic review and update of abatement plans.

(4) The board shall provide public notice of applications for CSO subcategories and solicit public comments. The board shall also consult with agencies, public officials and other persons identified as having interest in the area to be affected. Based on the results of public hearings held by the applicant, the comments received and the nature of the application, the board may hold a public hearing.

(5) The board may approve, approve with conditions or deny applications for CSO subcategories. In cases when a water body is affected by combined sewer overflows from more than one licensee, the board shall, to the maximum extent possible, consider regional impacts and seek to establish common goals and uses for those waters.

(6) In a manner prescribed by the board, applicants receiving approval of CSO subcategories shall provide notice to the public in the area affected, describing the limitations on use of the water body. [1995, c. 284, §1 (NEW).]

D. Upon creation of a CSO subcategory and removal of a designated use, the board may temporarily suspend or modify water quality criteria associated with that use as appropriate, but only to the extent and duration that those criteria are affected by the licensee for whom the assignment is made. Action by the board under this subsection does not relieve other discharge sources from any requirement to provide necessary treatment or best management practices or to comply with water quality criteria. [1995, c. 284, §1 (NEW).]

E. Either independently or in conjunction with the requirements of subsection 3 and upon renewal of individual waste discharge licenses, the department shall periodically review all CSO subcategories. Reviews of CSO subcategories must take into consideration water quality criteria and uses, combined sewer overflow abatement technology, monitoring data, financial information and regulatory requirements affecting CSO subcategories. [1995, c. 284, §1 (NEW).]

Upon petition by the department or any person or on its own motion, the board may, at its discretion, and following notice and opportunity for hearing, revise or revoke a CSO subcategory when it finds any change in the conditions under which the existing designation was made. The failure to comply with the measures specified in an approved combined sewer overflow abatement plan is cause for revocation of a CSO subcategory.

[ 1995, c. 284, §1 (NEW) .]

3. Reports to the Legislature. The department shall periodically report to the Legislature as governed by the following provisions.

A. The commissioner shall submit to the first regular session of each Legislature a report on the quality of the State's waters which describes existing water quality, identifies waters that are not attaining their classification and states what measures are necessary for the attainment of the standards of their classification. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §55 (AMD).]

B. The board shall, from time to time, but at least once every 3 years, hold public hearings for the purpose of reviewing the water quality classification system and related standards and, as appropriate, recommending changes in the standards to the Legislature. [2003, c. 551, §6 (AMD).]

C. The commissioner shall report to the first regular session of each Legislature on the status of licensed discharges. [2015, c. 124, §6 (AMD).]

D. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §55 (RP).]

[ 2015, c. 124, §6 (AMD) .]

4. General provisions. The classification system for surface waters established by this article shall be subject to the following provisions.

A. Notwithstanding section 414-A, the department may not issue a water discharge license for any of the following discharges:

(1) Direct discharge of pollutants to waters having a drainage area of less than 10 square miles, except that:

(a) Discharges into these waters that were licensed prior to January 1, 1986 are allowed to continue only until practical alternatives exist;

(b) Storm water discharges in compliance with state and local requirements are exempt from this subparagraph;

(c) Aquatic pesticide or chemical discharges approved by the department and conducted by the department, the Department of Inland Fisheries and Wildlife or an agent of either agency for the purpose of restoring biological communities affected by an invasive species are exempt from this subparagraph;

(d) Chemical discharges for the purpose of restoring water quality in GPA waters approved by the department are exempt from this subparagraph;

(e) Discharges of aquatic pesticides approved by the department for the control of mosquito-borne diseases in the interest of public health and safety using materials and methods that provide for protection of nontarget species are exempt from this subparagraph. When the department issues a license for the discharge of aquatic pesticides authorized under this division, the department shall notify the municipality in which the application is licensed to occur and post the notice on the department's publicly accessible website; and

(f) Discharges of pesticides approved by the department are exempt from this subparagraph that are:

(i) Unintended and an incidental result of the spraying of pesticides;

(ii) Applied in compliance with federal labeling restrictions; and

(iii) Applied in compliance with statute, Board of Pesticides Control rules and best management practices.

(2) New direct discharge of domestic pollutants to tributaries of Class-GPA waters;

(3) Any discharge into a tributary of GPA waters that by itself or in combination with other activities causes water quality degradation that would impair the characteristics and designated uses of downstream GPA waters or causes an increase in the trophic state of those GPA waters except for the following:

(a) Aquatic pesticide or chemical discharges approved by the department and conducted by the department, the Department of Inland Fisheries and Wildlife or an agent of either agency for the purpose of restoring biological communities affected by an invasive species in the GPA waters or a tributary to the GPA waters; or

(b) Discharges of pesticides approved by the department that are:

(i) Unintended and an incidental result of the spraying of pesticides;

(ii) Applied in compliance with federal labeling restrictions; and

(iii) Applied in compliance with statute, Board of Pesticides Control rules and best management practices.

(4) Discharge of pollutants to waters of the State that imparts color, taste, turbidity, toxicity, radioactivity or other properties that cause those waters to be unsuitable for the designated uses and characteristics ascribed to their class;

(5) Discharge of pollutants to any water of the State that violates sections 465, 465-A and 465-B, except as provided in section 451; causes the "pH" of fresh waters to fall outside of the 6.0 to 8.5 range; or causes the "pH" of estuarine and marine waters to fall outside of the 7.0 to 8.5 range;

(6) New discharges of domestic pollutants to the surface waters of the State that are not conveyed and treated in municipal or quasi-municipal sewage facilities. For the purposes of this subparagraph, "new discharge" means any overboard discharge that was not licensed as of June 1, 1987, except discharges from vessels and those discharges that were in continuous existence for the 12 months preceding June 1, 1987, as demonstrated by the applicant to the department with clear and convincing evidence. The volume of the discharge from an overboard discharge facility that was licensed as of June 1, 1987 is determined by the actual or estimated volume from the facilities connected to the overboard discharge facility during the 12 months preceding June 1, 1987 or the volume allowed by the previous license, whichever is less, unless it is found by the department that an error was made during prior licensing. The months during which a discharge may occur from an overboard discharge facility that was licensed as of June 1, 1987 must be determined by the actual use of the facility at the time of the most recent license application prior to June 1, 1987 or the actual use of the facility during the 12 months prior to June 1, 1987, whichever is greater. If the overboard discharge facility was the primary residence of an owner at the time of the most recent license application prior to June 1, 1987 or during the 12 months prior to June 1, 1987, then the facility is considered a year-round residence. "Year-round residence" means a facility that is continuously used for more than 8 months of the year. For purposes of licensing, the department shall treat an increase in the licensed volume or quantity of an existing discharge or an expansion in the months during which the discharge takes place as a new discharge of domestic pollutants;

(7) After the Administrator of the United States Environmental Protection Agency ceases issuing permits for discharges of pollutants to waters of this State pursuant to the administrator's authority under the Federal Water Pollution Control Act, Section 402(c)(1), any proposed license to which the administrator has formally objected under 40 Code of Federal Regulations, Section 123.44, as amended, or any license that would not provide for compliance with applicable requirements of that Act or regulations adopted thereunder;

(8) Discharges for which the imposition of conditions can not ensure compliance with applicable water quality requirements of this State or another state;

(9) Discharges that would, in the judgment of the Secretary of the United States Army, substantially impair anchorage or navigation;

(10) Discharges that would be inconsistent with a plan or plan amendment approved under the Federal Water Pollution Control Act, Section 208(b); and

(11) Discharges that would cause unreasonable degradation of marine waters or when insufficient information exists to make a reasonable judgment whether the discharge would cause unreasonable degradation of marine waters.

Notwithstanding subparagraph (6), the department may issue a wastewater discharge license allowing for an increase in the volume or quantity of discharges of domestic pollutants from any university, college or school administrative unit sewage facility, as long as the university, college or school administrative unit has a wastewater discharge license valid on the effective date of this paragraph and the increase in discharges does not violate the conditions of subparagraphs (1) to (5) and (7) to (11) or other applicable laws. [2013, c. 193, §1 (AMD).]

B. All surface waters of the State shall be free of settled substances which alter the physical or chemical nature of bottom material and of floating substances, except as naturally occur, which impair the characteristics and designated uses ascribed to their class. [1985, c. 698, §15 (NEW).]

C. Where natural conditions, including, but not limited to, marshes, bogs and abnormal concentrations of wildlife cause the dissolved oxygen or other water quality criteria to fall below the minimum standards specified in sections 465, 465-A and 465-B, those waters shall not be considered to be failing to attain their classification because of those natural conditions. [1985, c. 698, §15 (NEW).]

D. Except as otherwise provided in this paragraph, for the purpose of computing whether a discharge will violate the classification of any river or stream, the assimilative capacity of the river or stream must be computed using the minimum 7-day low flow which can be expected to occur with a frequency of once in 10 years. The department may use a different flow rate only for those toxic substances regulated under section 420. To use a different flow rate, the department must find that the flow rate is consistent with the risk being addressed. [1991, c. 159, (AMD).]

E. The waters contained in excavations approved by the department for wastewater treatment purposes are unclassified waters. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §57 (AMD).]

F. The antidegradation policy of the State is governed by the following provisions.

(1) Existing in-stream water uses and the level of water quality necessary to protect those existing uses must be maintained and protected. Existing in-stream water uses are those uses which have actually occurred on or after November 28, 1975, in or on a water body whether or not the uses are included in the standard for classification of the particular water body.

Determinations of what constitutes an existing in-stream water use on a particular water body must be made on a case-by-case basis by the department. In making its determination of uses to be protected and maintained, the department shall consider designated uses for that water body and:

(a) Aquatic, estuarine and marine life present in the water body;

(b) Wildlife that utilize the water body;

(c) Habitat, including significant wetlands, within a water body supporting existing populations of wildlife or aquatic, estuarine or marine life, or plant life that is maintained by the water body;

(d) The use of the water body for recreation in or on the water, fishing, water supply, or commercial activity that depends directly on the preservation of an existing level of water quality. Use of the water body to receive or transport waste water discharges is not considered an existing use for purposes of this antidegradation policy; and

(e) Any other evidence that, for divisions (a), (b) and (c), demonstrates their ecological significance because of their role or importance in the functioning of the ecosystem or their rarity and, for division (d), demonstrates its historical or social significance.

(1-A) The department may only issue a waste discharge license pursuant to section 414-A, or approve a water quality certification pursuant to the United States Clean Water Act, Section 401, Public Law 92-500, as amended, when the department finds that:

(a) The existing in-stream use involves use of the water body by a population of plant life, wildlife, or aquatic, estuarine or marine life, or as aquatic, estuarine, marine, wildlife, or plant habitat, and the applicant has demonstrated that the proposed activity would not have a significant impact on the existing use. For purpose of this division, significant impact means:

(i) Impairing the viability of the existing population, including significant impairment to growth and reproduction or an alteration of the habitat which impairs viability of the existing population; or

(b) The existing in-stream use involves use of the water body for recreation in or on the water, fishing, water supply or commercial enterprises that depend directly on the preservation of an existing level of water quality and the applicant has demonstrated that the proposed activity would not result in significant degradation of the existing use.

The department shall determine what constitutes a population of a particular species based upon the degree of geographic and reproductive isolation from other individuals of the same species.

If the department fails to find that the conditions of this subparagraph are met, water quality certification, pursuant to the United States Clean Water Act, Section 401, Public Law 92-500, as amended, is denied.

(2) Where high quality waters of the State constitute an outstanding national resource, that water quality must be maintained and protected. For purposes of this paragraph, the following waters are considered outstanding national resources: those water bodies in national and state parks and wildlife refuges; public reserved lands; and those water bodies classified as Class AA and SA waters pursuant to section 465, subsection 1; section 465-B, subsection 1; and listed under sections 467, 468 and 469.

(3) The department may only issue a discharge license pursuant to section 414-A or approve water quality certification pursuant to the Federal Water Pollution Control Act, Section 401, Public Law 92-500, as amended, if the standards of classification of the water body and the requirements of this paragraph are met. The department may issue a discharge license or approve water quality certification for a project affecting a water body in which the standards of classification are not met if the project does not cause or contribute to the failure of the water body to meet the standards of classification.

(4) When the actual quality of any classified water exceeds the minimum standards of the next highest classification, that higher water quality must be maintained and protected. The board shall recommend to the Legislature that that water be reclassified in the next higher classification.

(5) The department may only issue a discharge license pursuant to section 414-A or approve water quality certification pursuant to the United States Clean Water Act, Section 401, Public Law 92-500, as amended, which would result in lowering the existing quality of any water body after making a finding, following opportunity for public participation, that the action is necessary to achieve important economic or social benefits to the State and when the action is in conformance with subparagraph (3). That finding must be made following procedures established by rule of the board. [1991, c. 66, Pt. B, §1 (AMD).]

G. [1989, c. 442, §5 (RP).]

H. A hydropower project, as defined by section 632, constructed after the effective date of this paragraph may cause some change to the habitat and aquatic life of the project's impoundment and the waters immediately downstream of and measurably affected by the project, so long as the habitat and aquatic life criteria of those waters' classification under sections 465, 465-A, 467, and 468 are met. This paragraph does not constitute any change in the criteria for habitat and aquatic life under sections 465 and 465-A. [1991, c. 813, Pt. D, §1 (NEW).]

I. [1995, c. 312, §1 (NEW); MRSA T. 38, §464, sub-§4, ¶ I (RP).]

J. For the purpose of calculating waste discharge license limits for toxic substances, the department may use any unallocated assimilative capacity that the department has set aside for future growth if the use of that unallocated assimilative capacity would avoid an exceedance of applicable ambient water quality criteria or a determination by the department of a reasonable potential to exceed applicable ambient water quality criteria. [2011, c. 194, §3 (NEW).]

K. Unless otherwise required by an applicable effluent limitation guideline adopted by the department, any limitations for metals in a waste discharge license may be expressed only as mass-based limits. [2011, c. 194, §3 (NEW).]

[ 2013, c. 193, §1 (AMD) .]

5. Rulemaking. In accordance with the Maine Administrative Procedure Act, the board shall promulgate rules necessary to implement the water quality classification system established by this article. In promulgating rules, the board shall solicit and consider, in addition to any other materials, information on the economic and environmental impact of those rules.

Rules shall be promulgated by January 1, 1987, and as necessary thereafter, and shall include, but are not limited to, sampling and analytical methods, protocols and procedures for satisfying the water quality criteria, including evaluation of the impact of any discharge on the resident biological community.

Rules adopted pursuant to this subsection shall become effective upon adoption. Rules adopted pursuant to this subsection shall be submitted to the joint standing committee of the Legislature having jurisdiction over natural resources for review during the next regular session of the Legislature following adoption. This committee may submit legislation it deems necessary to clarify legislative intent regarding rules adopted pursuant to this subsection. If the committee takes no action, the rules shall continue in effect.

[ 1985, c. 698, §15 (NEW) .]

6. Implementation of biological water quality criteria. The implementation of water quality criteria pertaining to the protection of the resident biological community shall be governed by the provisions of this subsection.

A. At any time during the term of a valid wastewater discharge license that was issued prior to the effective date of this article, the board may modify that license in accordance with section 341-D, subsection 3 if the discharger is not in compliance with the water quality criteria pertaining to the protection of the resident biological community. When a discharge license is modified under this subsection, the board shall establish a reasonable schedule to bring the discharge into compliance with the water quality criteria pertaining to the protection of the resident biological community. [1991, c. 66, Pt. A, §43 (AFF); 1991, c. 66, Pt. A, §13 (RPR).]

B. When a discharge license is issued after the effective date of this article and before the effective date of the rules adopted pursuant to subsection 5, the department shall establish a reasonable schedule to bring the discharge into compliance with the water quality criteria pertaining to the protection of the resident biological community. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §59 (AMD).]

C. A discharger seeking a new discharge license following the effective date of the rules adopted under subsection 5 shall comply with the water quality criteria of this article. [1985, c. 698, §15 (NEW).]

[ 1991, c. 66, Pt. A, §13 (AMD); 1991, c. 66, Pt. A, §43 (AFF) .]

7. Interdepartmental coordination. The commissioner, the Commissioner of Marine Resources and the Commissioner of Health and Human Services shall jointly:

A. Make available accurate and consistent information on the requirements of this section, section 411-A and section 414-A, subsection 1-B; and [1989, c. 442, §6 (NEW).]

B. Certify wastewater treatment and disposal technologies which can be used to replace overboard discharges. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §60 (AMD).]

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §60 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

8. Development of group systems. Subject to the provisions of section 414-A, subsection 1-B, the commissioner shall coordinate the development and implementation of wastewater treatment and disposal systems serving more than one residence or commercial establishment when individual replacement systems are not feasible.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §60 (AMD) .]

9. Existing hydropower impoundments managed as great ponds; habitat and aquatic life criteria.

[ 2005, c. 159, §1 (RP) .]

9-A. Existing hydropower impoundments managed as great ponds; habitat and aquatic life criteria. The following provisions govern habitat and aquatic life criteria for existing hydropower impoundments managed as great ponds.

A. For the purposes of water quality certification under the Federal Water Pollution Control Act, Public Law 92-500, Section 401, as amended, and licensing of modifications under section 636, the hydropower project located on the water body referenced in section 467, subsection 7, paragraph C, subparagraph (1), division (b-1), is deemed to have met the habitat characteristics and aquatic life criteria in the existing impoundment if:

(1) The project is in existence on June 30, 1992;

(2) The project creates an impoundment that remains classified under section 465-A after June 30, 1992;

(3) The project creates an impoundment that is subject to water level fluctuations that have an effect on the habitat and aquatic life in the littoral zone so that the habitat and aquatic life differ significantly from that found in an unimpounded great pond; and

(4) The existing impounded waters are able to support all species of fish indigenous to those waters and the structure and function of the resident biological community in the impounded waters is maintained. [2005, c. 159, §2 (NEW).]

B. For the purposes of water quality certification under the Federal Water Pollution Control Act, Public Law 92-500, Section 401, as amended, and licensing of modifications under section 636, Ragged Lake, located in the Penobscot River, West Branch drainage, is deemed to have met the habitat characteristics and aquatic life criteria in the existing impoundment if that habitat and aquatic life satisfy the aquatic life criteria contained in section 465, subsection 4, paragraph C, except that habitat and aquatic life in the portions of the water body affected by annual drawdowns of up to 20 feet may reflect the effects of such drawdowns, based on a use attainability analysis conducted by the board pursuant to subsection 2-A. [2005, c. 159, §2 (NEW).]

C. For the purposes of water quality certification under the Federal Water Pollution Control Act, Public Law 92-500, Section 401, as amended, and licensing of modifications under section 636, Seboomook Lake, located in the Penobscot River, West Branch drainage, is deemed to have met the habitat characteristics and aquatic life criteria in the existing impoundment if that habitat and aquatic life satisfy the aquatic life criteria contained in section 465, subsection 4, paragraph C, except that habitat and aquatic life in the portions of the water body affected by annual drawdowns of up to 17 feet may reflect the effects of such drawdowns, based on a use attainability analysis conducted by the board pursuant to subsection 2-A. [2005, c. 159, §2 (NEW).]

D. Other than those described in paragraphs A, B and C, all hydropower projects with impoundments in existence on June 30, 1992 that remain classified under section 465-A after June 30, 1992 and that do not attain the habitat and aquatic life criteria of that section must, at a minimum, satisfy the aquatic life criteria contained in section 465, subsection 4, paragraph C. [2005, c. 159, §2 (NEW).]

E. When the actual water quality of the impounded waters attains any more stringent characteristic or criteria of those waters' classification under section 465-A, that water quality must be maintained and protected. [2005, c. 159, §2 (NEW).]

[ 2005, c. 159, §2 (NEW) .]

10. Existing hydropower impoundments managed under riverine classifications; habitat and aquatic life criteria. For the purposes of water quality certification under the Federal Water Pollution Control Act, Public Law 92-500, section 401, as amended, and the licensing of modifications under section 636, hydropower projects in existence on the effective date of this subsection, the impoundments of which are classified under section 465, are subject to the provisions of this subsection in recognition of some changes to aquatic life and habitat that have occurred due to the existing impoundments of these projects.

A. Except as provided in paragraphs B and D, the habitat characteristics and aquatic life criteria of Classes A and B are deemed to be met in the existing impoundments classified A or B of those projects if:

(1) The impounded waters achieve the aquatic life criteria of section 465, subsection 4, paragraph C. [1991, c. 813, Pt. B, §1 (NEW).]

B. The habitat characteristics and aquatic life criteria of Classes A and B are not deemed to be met in the existing impoundments of those projects referred to in paragraph A if:

(1) Reasonable changes can be implemented that do not significantly affect existing energy generation capability; and

(2) Those changes would result in improvement in the habitat and aquatic life of the impounded waters.

If the conditions described in subparagraphs (1) and (2) occur, those changes must be implemented and the resulting improvement in habitat and aquatic life must be achieved and maintained. [1991, c. 813, Pt. B, §1 (NEW).]

C. If the conditions described in paragraph B, subparagraphs (1) and (2) occur at a project in existence on the effective date of this subsection, the impoundment of which is classified C, the changes described in paragraph B, subparagraphs (1) and (2) must be implemented and the resulting improvement in habitat and aquatic life must be achieved and maintained. [1991, c. 813, Pt. B, §1 (NEW).]

D. When the actual water quality of waters affected by this subsection attains any more stringent characteristic or criteria of those waters' classification under sections 465, 467 and 468, that water quality must be maintained and protected. [1991, c. 813, Pt. B, §1 (NEW).]

[ 1991, c. 813, Pt. B, §1 (NEW) .]

11. Downstream stretches affected by existing hydropower projects. Hydropower projects in existence on the effective date of this subsection that are located on water bodies referenced in section 467, subsection 4, paragraph A, subparagraphs (1) and (7), and section 467, subsection 12, paragraph A, subparagraphs (7) and (9) are subject to the provisions of this subsection.

For the purposes of water quality certification of hydropower projects under the Federal Water Pollution Control Act, Public Law 92-500, Section 401, as amended, and licensing of modifications to these hydropower projects under section 636, the habitat characteristics and aquatic life criteria of Class A are deemed to be met in the waters immediately downstream of and measurably affected by the projects listed in this subsection if the criteria contained in section 465, subsection 4, paragraph C are met.

[ RR 1993, c. 1, §114 (COR) .]

12. Discharges from certain fish hatcheries. An unlicensed discharge from a fish hatchery is considered, and continues to be considered after it is licensed pursuant to section 413, the same as a discharge licensed prior to January 1, 1986 for the purposes of subsection 4, paragraph A, subparagraph (1); section 465, subsection 2, paragraph C; and section 465-A, subsection 1, paragraph C if the following conditions are met:

A. The discharge was in existence prior to January 1, 1986; [1999, c. 720, §1 (NEW).]

B. The fish hatchery is licensed to cultivate fish by the Department of Inland Fisheries and Wildlife on the effective date of this subsection; and [1999, c. 720, §1 (NEW).]

C. An application from the hatchery for a waste discharge license is accepted as complete for processing by the Department of Environmental Protection within 90 days of notification that a waste discharge license is required pursuant to section 413. [1999, c. 720, §1 (NEW).]

The Department of Environmental Protection shall notify a fish hatchery with an unlicensed discharge that a waste discharge license is required pursuant to section 413 within 90 days of the effective date of this subsection or within 90 days of finding the unlicensed discharge.

[ 1999, c. 720, §1 (NEW) .]

13. Measurement of dissolved oxygen in riverine impoundments. Compliance with dissolved oxygen criteria in existing riverine impoundments must be measured as follows.

A. Compliance with dissolved oxygen criteria may not be measured within 0.5 meters of the bottom of existing riverine impoundments. [2003, c. 257, §1 (NEW).]

B. Where mixing is inhibited due to thermal stratification in an existing riverine impoundment, compliance with numeric dissolved oxygen criteria may not be measured below the higher of:

(1) The point of thermal stratification when such stratification occurs; or

(2) The point proposed by the department as an alternative depth for a specific riverine impoundment based on all factors included in section 466, subsection 11-A and for which a use attainability analysis is conducted if required by the United States Environmental Protection Agency.

For purposes of this paragraph, "thermal stratification" means a change of temperature of at least one degree Celsius per meter of depth, causing water below this point in an impoundment to become isolated and not mix with water above this point in the impoundment. [2003, c. 257, §1 (NEW).]

C. Where mixing is inhibited due to natural topographical features in an existing riverine impoundment, compliance with numeric dissolved oxygen criteria may not be measured within that portion of the impoundment that is topographically isolated. Such natural topographic features may include, but not be limited to, natural deep holes or river bottom sills. [2003, c. 257, §1 (NEW).]

Notwithstanding the provisions of this subsection, dissolved oxygen concentrations in existing riverine impoundments must be sufficient to support existing and designated uses of these waters. For purposes of this subsection, "existing riverine impoundments" means all impoundments of rivers and streams in existence as of January 1, 2001 and not otherwise classified as GPA.

[ 2003, c. 257, §1 (NEW) .]

SECTION HISTORY

. 1985, c. 698, §15 (NEW). 1987, c. 180, §§4,5 (AMD). 1987, c. 419, §10 (AMD). 1987, c. 567, (AMD). 1989, c. 309, §2 (AMD). 1989, c. 442, §§4-6 (AMD). 1989, c. 764, §1 (AMD). 1989, c. 856, §§6,7 (AMD). 1989, c. 878, §B40 (AMD). 1989, c. 890, §§A40,B54-60 (AMD). 1991, c. 66, §§A12,13,B1 (AMD). 1991, c. 66, §A43 (AFF). 1991, c. 159, (AMD). 1991, c. 813, §§A1,B1,C1, D1 (AMD). RR 1993, c. 1, §§113,114 (COR). 1993, c. 40, §1 (AMD). 1993, c. 344, §§1,2 (AMD). 1995, c. 284, §1 (AMD). 1995, c. 312, §1 (AMD). 1997, c. 794, §A30 (AMD). 1999, c. 720, §1 (AMD). 2003, c. 245, §7 (AMD). 2003, c. 246, §14 (AMD). 2003, c. 257, §1 (AMD). 2003, c. 318, §2 (AMD). 2003, c. 551, §6 (AMD). 2003, c. 650, §3 (AMD). 2003, c. 689, §B7 (REV). 2005, c. 159, §§1,2 (AMD). 2005, c. 182, §1 (AMD). 2007, c. 291, §1 (AMD). 2011, c. 194, §3 (AMD). 2013, c. 193, §1 (AMD). 2015, c. 124, §6 (AMD).



38 §465. Standards for classification of fresh surface waters

The department shall have 4 standards for the classification of fresh surface waters which are not classified as great ponds. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §61 (AMD).]

1. Class AA waters. Class AA shall be the highest classification and shall be applied to waters which are outstanding natural resources and which should be preserved because of their ecological, social, scenic or recreational importance.

A. Class AA waters must be of such quality that they are suitable for the designated uses of drinking water after disinfection, fishing, agriculture, recreation in and on the water, navigation and as habitat for fish and other aquatic life. The habitat must be characterized as free-flowing and natural. [2003, c. 227, §1 (AMD); 2003, c. 227, §9 (AFF); 2005, c. 561, §10 (AFF).]

B. The aquatic life, dissolved oxygen and bacteria content of Class AA waters shall be as naturally occurs. [1985, c. 698, §15 (NEW).]

C. Except as provided in this paragraph, there may be no direct discharge of pollutants to Class AA waters.

(1) Storm water discharges that are in compliance with state and local requirements are allowed.

(2) A discharge to Class AA waters that are or once were populated by a distinct population segment of Atlantic salmon as determined pursuant to the United States Endangered Species Act of 1973, Public Law 93-205, as amended, is allowed if, in addition to satisfying all the requirements of this article, the applicant, prior to issuance of a discharge license, objectively demonstrates to the department's satisfaction that the discharge is necessary, that there are no other reasonable alternatives available and that the discharged effluent is for the purpose of and will assist in the restoration of Atlantic salmon and will return the waters to a state that is closer to historically natural chemical quality.

(a) The department may issue no more than a total of 3 discharge licenses pursuant to this subparagraph and subsection 2, paragraph C, subparagraph (2).

(b) A discharge license issued pursuant to this subparagraph may not be effective for more than 5 years from the date of issuance.

(3) Aquatic pesticide or chemical discharges approved by the department and conducted by the department, the Department of Inland Fisheries and Wildlife or an agent of either agency for the purpose of restoring biological communities affected by an invasive species are allowed.

(4) Discharges of aquatic pesticides approved by the department for the control of mosquito-borne diseases in the interest of public health and safety using materials and methods that provide for protection of nontarget species are allowed. When the department issues a license for the discharge of aquatic pesticides authorized under this subparagraph, the department shall notify the municipality in which the application is licensed to occur and post the notice on the department's publicly accessible website.

(5) Discharges of pesticides approved by the department are allowed that are:

(a) Unintended and an incidental result of the spraying of pesticides;

(b) Applied in compliance with federal labeling restrictions; and

(c) Applied in compliance with statute, Board of Pesticides Control rules and best management practices. [2013, c. 193, §2 (AMD).]

[ 2013, c. 193, §2 (AMD) .]

2. Class A waters. Class A shall be the 2nd highest classification.

A. Class A waters must be of such quality that they are suitable for the designated uses of drinking water after disinfection; fishing; agriculture; recreation in and on the water; industrial process and cooling water supply; hydroelectric power generation, except as prohibited under Title 12, section 403; navigation; and as habitat for fish and other aquatic life. The habitat must be characterized as natural. [2003, c. 227, §2 (AMD); 2003, c. 227, §9 (AFF); 2005, c. 561, §10 (AFF).]

B. The dissolved oxygen content of Class A waters shall be not less than 7 parts per million or 75% of saturation, whichever is higher. The aquatic life and bacteria content of Class A waters shall be as naturally occurs. [1985, c. 698, §15 (NEW).]

C. Except as provided in this paragraph, direct discharges to these waters licensed after January 1, 1986 are permitted only if, in addition to satisfying all the requirements of this article, the discharged effluent will be equal to or better than the existing water quality of the receiving waters. Prior to issuing a discharge license, the department shall require the applicant to objectively demonstrate to the department's satisfaction that the discharge is necessary and that there are no other reasonable alternatives available. Discharges into waters of this classification licensed prior to January 1, 1986 are allowed to continue only until practical alternatives exist.

(1) This paragraph does not apply to a discharge of storm water that is in compliance with state and local requirements.

(2) This paragraph does not apply to a discharge to Class A waters that are or once were populated by a distinct population segment of Atlantic salmon as determined pursuant to the United States Endangered Species Act of 1973, Public Law 93-205, as amended, if, in addition to satisfying all the requirements of this article, the applicant, prior to issuance of a discharge license, objectively demonstrates to the department's satisfaction that the discharge is necessary, that there are no other reasonable alternatives available and that the discharged effluent is for the purpose of and will assist in the restoration of Atlantic salmon and will return the waters to a state that is closer to historically natural chemical quality.

(a) The department may issue no more than a total of 3 discharge licenses pursuant to this subparagraph and subsection 1, paragraph C, subparagraph (2).

(b) A discharge license issued pursuant to this subparagraph may not be effective for more than 5 years from the date of issuance.

(3) This paragraph does not apply to aquatic pesticide or chemical discharges approved by the department and conducted by the department, the Department of Inland Fisheries and Wildlife or an agent of either agency for the purpose of restoring biological communities affected by an invasive species.

(4) For the purpose of allowing the discharge of aquatic pesticides approved by the department for the control of mosquito-borne diseases in the interest of public health and safety, the department may find that the discharged effluent will be equal to or better than the existing water quality of the receiving waters as long as the materials and methods used provide protection for nontarget species. When the department issues a license for the discharge of aquatic pesticides authorized under this subparagraph, the department shall notify the municipality in which the application is licensed to occur and post the notice on the department's publicly accessible website.

(5) This paragraph does not apply to discharges of pesticides approved by the department that are:

(a) Unintended and an incidental result of the spraying of pesticides;

(b) Applied in compliance with federal labeling restrictions; and

(c) Applied in compliance with statute, Board of Pesticides Control rules and best management practices. [2013, c. 193, §3 (AMD).]

D. Storm water discharges to Class A waters must be in compliance with state and local requirements. [2003, c. 318, §4 (NEW).]

E. Material may not be deposited on the banks of Class A waters in any manner that makes transfer of pollutants into the waters likely. [2003, c. 318, §4 (NEW).]

[ 2013, c. 193, §3 (AMD) .]

3. Class B waters. Class B shall be the 3rd highest classification.

A. Class B waters must be of such quality that they are suitable for the designated uses of drinking water supply after treatment; fishing; agriculture; recreation in and on the water; industrial process and cooling water supply; hydroelectric power generation, except as prohibited under Title 12, section 403; navigation; and as habitat for fish and other aquatic life. The habitat must be characterized as unimpaired. [2003, c. 227, §3 (AMD); 2003, c. 227, §9 (AFF); 2005, c. 561, §10 (AFF).]

B. The dissolved oxygen content of Class B waters may not be less than 7 parts per million or 75% of saturation, whichever is higher, except that for the period from October 1st to May 14th, in order to ensure spawning and egg incubation of indigenous fish species, the 7-day mean dissolved oxygen concentration may not be less than 9.5 parts per million and the 1-day minimum dissolved oxygen concentration may not be less than 8.0 parts per million in identified fish spawning areas. Between May 15th and September 30th, the number of Escherichia coli bacteria of human and domestic animal origin in these waters may not exceed a geometric mean of 64 per 100 milliliters or an instantaneous level of 236 per 100 milliliters. In determining human and domestic animal origin, the department shall assess licensed and unlicensed sources using available diagnostic procedures. [2005, c. 409, §1 (AMD).]

C. Discharges to Class B waters may not cause adverse impact to aquatic life in that the receiving waters must be of sufficient quality to support all aquatic species indigenous to the receiving water without detrimental changes in the resident biological community.

(1) This paragraph does not apply to aquatic pesticide or chemical discharges approved by the department and conducted by the department, the Department of Inland Fisheries and Wildlife or an agent of either agency for the purpose of restoring biological communities affected by an invasive species.

(2) For the purpose of allowing the discharge of aquatic pesticides approved by the department for the control of mosquito-borne diseases in the interest of public health and safety, the department may find that the discharged effluent will not cause adverse impact to aquatic life as long as the materials and methods used provide protection for nontarget species. When the department issues a license for the discharge of aquatic pesticides authorized under this subparagraph, the department shall notify the municipality in which the application is licensed to occur and post the notice on the department's publicly accessible website. [2007, c. 291, §4 (AMD).]

[ 2007, c. 291, §4 (AMD) .]

4. Class C waters. Class C shall be the 4th highest classification.

A. Class C waters must be of such quality that they are suitable for the designated uses of drinking water supply after treatment; fishing; agriculture; recreation in and on the water; industrial process and cooling water supply; hydroelectric power generation, except as prohibited under Title 12, section 403; navigation; and as a habitat for fish and other aquatic life. [2003, c. 227, §4 (AMD); 2003, c. 227, §9 (AFF); 2005, c. 561, §10 (AFF).]

B. The dissolved oxygen content of Class C water may be not less than 5 parts per million or 60% of saturation, whichever is higher, except that in identified salmonid spawning areas where water quality is sufficient to ensure spawning, egg incubation and survival of early life stages, that water quality sufficient for these purposes must be maintained. In order to provide additional protection for the growth of indigenous fish, the following standards apply.

(1) The 30-day average dissolved oxygen criterion of a Class C water is 6.5 parts per million using a temperature of 22 degrees centigrade or the ambient temperature of the water body, whichever is less, if:

(a) A license or water quality certificate other than a general permit was issued prior to March 16, 2004 for the Class C water and was not based on a 6.5 parts per million 30-day average dissolved oxygen criterion; or

(b) A discharge or a hydropower project was in existence on March 16, 2005 and required but did not have a license or water quality certificate other than a general permit for the Class C water.

This criterion for the water body applies to licenses and water quality certificates issued on or after March 16, 2004.

(2) In Class C waters not governed by subparagraph (1), dissolved oxygen may not be less than 6.5 parts per million as a 30-day average based upon a temperature of 24 degrees centigrade or the ambient temperature of the water body, whichever is less. This criterion for the water body applies to licenses and water quality certificates issued on or after March 16, 2004.

The department may negotiate and enter into agreements with licensees and water quality certificate holders in order to provide further protection for the growth of indigenous fish. Agreements entered into under this paragraph are enforceable as department orders according to the provisions of sections 347-A to 349.

Between May 15th and September 30th, the number of Escherichia coli bacteria of human and domestic animal origin in Class C waters may not exceed a geometric mean of 126 per 100 milliliters or an instantaneous level of 236 per 100 milliliters. In determining human and domestic animal origin, the department shall assess licensed and unlicensed sources using available diagnostic procedures. The board shall adopt rules governing the procedure for designation of spawning areas. Those rules must include provision for periodic review of designated spawning areas and consultation with affected persons prior to designation of a stretch of water as a spawning area. [2005, c. 409, §2 (RPR).]

C. Discharges to Class C waters may cause some changes to aquatic life, except that the receiving waters must be of sufficient quality to support all species of fish indigenous to the receiving waters and maintain the structure and function of the resident biological community. This paragraph does not apply to aquatic pesticide or chemical discharges approved by the department and conducted by the department, the Department of Inland Fisheries and Wildlife or an agent of either agency for the purpose of restoring biological communities affected by an invasive species. [2005, c. 182, §5 (AMD).]

[ 2005, c. 182, §5 (AMD); 2005, c. 409, §2 (AMD); 2005, c. 561, §10 (AFF) .]

SECTION HISTORY

1985, c. 698, §15 (NEW). 1989, c. 890, §§A40,B61-63 (AMD). 1999, c. 243, §8 (AMD). 2003, c. 227, §§1-4 (AMD). 2003, c. 227, §9 (AFF). 2003, c. 318, §§3,4 (AMD). 2003, c. 574, §§1,2 (AMD). 2003, c. 664, §1 (AMD). 2005, c. 182, §§2-5 (AMD). 2005, c. 409, §§1,2 (AMD). 2005, c. 561, §10 (AFF). 2007, c. 291, §§2-4 (AMD). 2013, c. 193, §§2, 3 (AMD).



38 §465-A. Standards for classification of lakes and ponds

The department shall have one standard for the classification of great ponds and natural lakes and ponds less than 10 acres in size. Impoundments of rivers that are defined as great ponds pursuant to section 480-B are classified as GPA or as specifically provided in sections 467 and 468. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §64 (AMD).]

1. Class GPA waters. Class GPA shall be the sole classification of great ponds and natural ponds and lakes less than 10 acres in size.

A. Class GPA waters must be of such quality that they are suitable for the designated uses of drinking water after disinfection, recreation in and on the water, fishing, agriculture, industrial process and cooling water supply, hydroelectric power generation, navigation and as habitat for fish and other aquatic life. The habitat must be characterized as natural. [2003, c. 227, §5 (AMD); 2003, c. 227, §9 (AFF); 2005, c. 561, §10 (AFF).]

B. Class GPA waters must be described by their trophic state based on measures of the chlorophyll "a" content, Secchi disk transparency, total phosphorus content and other appropriate criteria. Class GPA waters must have a stable or decreasing trophic state, subject only to natural fluctuations and must be free of culturally induced algal blooms that impair their use and enjoyment. The number of Escherichia coli bacteria of human and domestic animal origin in these waters may not exceed a geometric mean of 29 per 100 milliliters or an instantaneous level of 194 per 100 milliliters. [2007, c. 292, §23 (AMD).]

C. There may be no new direct discharge of pollutants into Class GPA waters. The following are exempt from this provision:

(1) Chemical discharges for the purpose of restoring water quality approved by the department;

(2) Aquatic pesticide or chemical discharges approved by the department and conducted by the department, the Department of Inland Fisheries and Wildlife or an agent of either agency for the purpose of restoring biological communities affected by an invasive species;

(3) Storm water discharges that are in compliance with state and local requirements;

(4) Discharges of aquatic pesticides approved by the department for the control of mosquito-borne diseases in the interest of public health and safety using materials and methods that provide for protection of nontarget species. When the department issues a license for the discharge of aquatic pesticides authorized under this subparagraph, the department shall notify the municipality in which the application is licensed to occur and post the notice on the department's publicly accessible website; and

(5) Discharges of pesticides approved by the department that are:

(a) Unintended and an incidental result of the spraying of pesticides;

(b) Applied in compliance with federal labeling restrictions; and

(c) Applied in compliance with statute, Board of Pesticides Control rules and best management practices.

Discharges into these waters licensed prior to January 1, 1986 are allowed to continue only until practical alternatives exist. Materials may not be placed on or removed from the shores or banks of a Class GPA water body in such a manner that materials may fall or be washed into the water or that contaminated drainage may flow or leach into those waters, except as permitted pursuant to section 480-C. A change of land use in the watershed of a Class GPA water body may not, by itself or in combination with other activities, cause water quality degradation that impairs the characteristics and designated uses of downstream GPA waters or causes an increase in the trophic state of those GPA waters. [2013, c. 193, §4 (AMD).]

[ 2013, c. 193, §4 (AMD) .]

SECTION HISTORY

1985, c. 698, §15 (NEW). 1989, c. 890, §§A40,B64,65 (AMD). 1999, c. 243, §9 (AMD). 2003, c. 227, §5 (AMD). 2003, c. 227, §9 (AFF). 2005, c. 182, §6 (AMD). 2005, c. 561, §10 (AFF). 2007, c. 291, §5 (AMD). 2007, c. 292, §23 (AMD). 2013, c. 193, §4 (AMD).



38 §465-B. Standards for classification of estuarine and marine waters

The department shall have 3 standards for the classification of estuarine and marine waters. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §66 (AMD).]

1. Class SA waters. Class SA shall be the highest classification and shall be applied to waters which are outstanding natural resources and which should be preserved because of their ecological, social, scenic, economic or recreational importance.

A. Class SA waters must be of such quality that they are suitable for the designated uses of recreation in and on the water, fishing, aquaculture, propagation and harvesting of shellfish, navigation and as habitat for fish and other estuarine and marine life. The habitat must be characterized as free-flowing and natural. [2003, c. 227, §6 (AMD).]

B. The estuarine and marine life, dissolved oxygen and bacteria content of Class SA waters shall be as naturally occurs. [1985, c. 698, §15 (NEW).]

C. There may be no direct discharge of pollutants to Class SA waters, except for the following:

(1) Storm water discharges that are in compliance with state and local requirements;

(2) Discharges of aquatic pesticides approved by the department for the control of mosquito-borne diseases in the interest of public health and safety using materials and methods that provide for protection of nontarget species. When the department issues a license for the discharge of aquatic pesticides authorized under this subparagraph, the department shall notify the municipality in which the application is licensed to occur and post the notice on the department's publicly accessible website;

(3) An overboard discharge licensed prior to January 1, 1986 if no practicable alternative exists; and

(4) Discharges of pesticides approved by the department that are:

(a) Unintended and an incidental result of the spraying of pesticides;

(b) Applied in compliance with federal labeling restrictions; and

(c) Applied in compliance with statute, Board of Pesticides Control rules and best management practices. [2013, c. 193, §5 (AMD).]

[ 2013, c. 193, §5 (AMD) .]

2. Class SB waters. Class SB waters shall be the 2nd highest classification.

A. Class SB waters must be of such quality that they are suitable for the designated uses of recreation in and on the water, fishing, aquaculture, propagation and harvesting of shellfish, industrial process and cooling water supply, hydroelectric power generation, navigation and as habitat for fish and other estuarine and marine life. The habitat must be characterized as unimpaired. [2003, c. 227, §7 (AMD).]

B. The dissolved oxygen content of Class SB waters must be not less than 85% of saturation. Between May 15th and September 30th, the numbers of enterococcus bacteria of human and domestic animal origin in these waters may not exceed a geometric mean of 8 per 100 milliliters or an instantaneous level of 54 per 100 milliliters. In determining human and domestic animal origin, the department shall assess licensed and unlicensed sources using available diagnostic procedures. The numbers of total coliform bacteria or other specified indicator organisms in samples representative of the waters in shellfish harvesting areas may not exceed the criteria recommended under the National Shellfish Sanitation Program, United States Food and Drug Administration. [2005, c. 409, §3 (AMD).]

C. Discharges to Class SB waters may not cause adverse impact to estuarine and marine life in that the receiving waters must be of sufficient quality to support all estuarine and marine species indigenous to the receiving water without detrimental changes in the resident biological community. There may be no new discharge to Class SB waters that would cause closure of open shellfish areas by the Department of Marine Resources. For the purpose of allowing the discharge of aquatic pesticides approved by the department for the control of mosquito-borne diseases in the interest of public health and safety, the department may find that the discharged effluent will not cause adverse impact to estuarine and marine life as long as the materials and methods used provide protection for nontarget species. When the department issues a license for the discharge of aquatic pesticides authorized under this paragraph, the department shall notify the municipality in which the application is licensed to occur and post the notice on the department's publicly accessible website. [2007, c. 291, §7 (AMD).]

[ 2007, c. 291, §7 (AMD) .]

3. Class SC waters. Class SC waters shall be the 3rd highest classification.

A. Class SC waters must be of such quality that they are suitable for recreation in and on the water, fishing, aquaculture, propagation and restricted harvesting of shellfish, industrial process and cooling water supply, hydroelectric power generation, navigation and as a habitat for fish and other estuarine and marine life. [2003, c. 227, §8 (AMD).]

B. The dissolved oxygen content of Class SC waters must be not less than 70% of saturation. Between May 15th and September 30th, the numbers of enterococcus bacteria of human and domestic animal origin in these waters may not exceed a geometric mean of 14 per 100 milliliters or an instantaneous level of 94 per 100 milliliters. In determining human and domestic animal origin, the department shall assess licensed and unlicensed sources using available diagnostic procedures. The numbers of total coliform bacteria or other specified indicator organisms in samples representative of the waters in restricted shellfish harvesting areas may not exceed the criteria recommended under the National Shellfish Sanitation Program, United States Food and Drug Administration. [2005, c. 409, §4 (AMD).]

C. Discharges to Class SC waters may cause some changes to estuarine and marine life provided that the receiving waters are of sufficient quality to support all species of fish indigenous to the receiving waters and maintain the structure and function of the resident biological community. [1985, c. 698, §15 (NEW).]

[ 2005, c. 409, §4 (AMD) .]

SECTION HISTORY

1985, c. 698, §15 (NEW). 1989, c. 890, §§A40,B66 (AMD). 1999, c. 243, §10 (AMD). 2003, c. 227, §§6-8 (AMD). 2005, c. 409, §§3,4 (AMD). 2007, c. 291, §§6, 7 (AMD). 2009, c. 654, §7 (AMD). 2013, c. 193, §5 (AMD).



38 §465-C. Standards of classification of ground water

The department shall have 2 standards for the classification of ground water. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §67 (AMD).]

1. Class GW-A. Class GW-A shall be the highest classification and shall be of such quality that it can be used for public water supplies. These waters shall be free of radioactive matter or any matter that imparts color, turbidity, taste or odor which would impair usage of these waters, other than that occurring from natural phenomena.

[ 1985, c. 698, §15 (NEW) .]

2. Class GW-B. Class GW-B, the 2nd highest classification, shall be suitable for all usages other than public water supplies.

[ 1985, c. 698, §15 (NEW) .]

SECTION HISTORY

1985, c. 698, §15 (NEW). 1989, c. 890, §§A40,B67 (AMD).



38 §466. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 698, §15 (NEW).]

1. Aquatic life. "Aquatic life" means any plants or animals which live at least part of their life cycle in fresh water.

[ 1985, c. 698, §15 (NEW) .]

2. As naturally occurs. "As naturally occurs" means conditions with essentially the same physical, chemical and biological characteristics as found in situations with similar habitats free of measurable effects of human activity.

[ 1985, c. 698, §15 (NEW) .]

2-A. Color pollution unit. "Color pollution unit" means that measure of water color derived from comparison with a standard measure prepared according to the specifications of the current edition of "Standard Methods for Examination of Water and Wastewater," adopted by the United States Environmental Protection Agency, or an equivalent measure.

[ 1989, c. 864, §2 (NEW) .]

2-B. Combined sewer overflow. "Combined sewer overflow" means a discharge of excess wastewater from a municipal or quasi-municipal sewerage system that conveys both sanitary wastes and storm water in a single pipe system and that is in direct response to a storm event or snowmelt. Combined sewer overflow discharges do not include dry weather discharges that occur as a result of nonstorm events or are caused solely by groundwater infiltration.

[ 1995, c. 284, §2 (NEW) .]

3. Community function. "Community function" means mechanisms of uptake, storage and transfer of life-sustaining materials available to a biological community which determines the efficiency of use and the amount of export of the materials from the community.

[ 1985, c. 698, §15 (NEW) .]

4. Community structure. "Community structure" means the organization of a biological community based on numbers of individuals within different taxonomic groups and the proportion each taxonomic group represents of the total community.

[ 1985, c. 698, §15 (NEW) .]

5. Direct discharge. "Direct discharge" means any discernible, confined and discrete conveyance, including, but not limited to, any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation or vessel or other floating craft, from which pollutants are or may be discharged.

[ 1985, c. 698, §15 (NEW) .]

6. Domestic pollutants. "Domestic pollutants" means any material, including, without limitation, sanitary wastes, waste water from household activities or waste waters with similar chemical characteristics, which are generated at residential or commercial locations.

[ 1985, c. 698, §15 (NEW) .]

7. Estuarine and marine life. "Estuarine and marine life" means any plants or animals which live at least part of their life cycle in salt water.

[ 1985, c. 698, §15 (NEW) .]

8. Indigenous. "Indigenous" means supported in a reach of water or known to have been supported according to historical records compiled by State and Federal agencies or published scientific literature.

[ 1985, c. 698, §15 (NEW) .]

8-A. Invasive species. "Invasive species" means an invasive animal as determined by the Department of Inland Fisheries and Wildlife or an invasive aquatic plant as listed under section 410-N or as determined by the department. A species may be determined to be invasive for all waters or for specific waters.

[ 2005, c. 182, §7 (NEW) .]

9. Natural. "Natural" means living in, or as if in, a state of nature not measurably affected by human activity.

[ 1985, c. 698, §15 (NEW) .]

9-A. Overboard discharge. "Overboard discharge" means discharge to the surface waters of the State of domestic pollutants not conveyed to and treated in municipal or quasi-municipal sewerage treatment facilities.

[ 1987, c. 180, §6 (NEW) .]

9-B. Quasi-municipal. "Quasi-municipal" means any form of ownership and management by a governmental unit embracing a portion of a municipality, a single municipality or several municipalities which is created by law to deliver public waste water treatment services, but which is not a state governmental unit.

[ 1987, c. 419, §11 (AMD) .]

9-C. Pounds per ton as unit of measure. "Pounds per ton" means the unit for measurement of color in the discharge from the production of wood pulp. The numerator of this unit is the product of the number of color pollution units multiplied by 8.34 multiplied by the volume of effluent discharged measured in millions of gallons. The denominator of this unit is measured in tons of actual production of unbleached wood pulp as measured on an air dried basis.

[ 1989, c. 864, §2 (NEW) .]

10. Resident biological community. "Resident biological community" means aquatic life expected to exist in a habitat which is free from the influence of the discharge of any pollutant. This shall be established by accepted biomonitoring techniques.

[ 1985, c. 698, §15 (NEW) .]

11. Unimpaired. "Unimpaired" means without a diminished capacity to support aquatic life.

[ 1985, c. 698, §15 (NEW) .]

11-A. Use attainability analysis. "Use attainability analysis" means a structured scientific assessment of the factors affecting the attainment of a designated use in a water body. The assessment may include consideration of physical, chemical, biological and economic factors.

[ 1993, c. 344, §3 (NEW) .]

12. Without detrimental changes in the resident biological community. "Without detrimental changes in the resident biological community" means no significant loss of species or excessive dominance by any species or group of species attributable to human activity.

[ 1985, c. 698, §15 (NEW) .]

SECTION HISTORY

1985, c. 698, §15 (NEW). 1987, c. 180, §6 (AMD). 1987, c. 419, §11 (AMD). 1989, c. 864, §2 (AMD). 1993, c. 344, §3 (AMD). 1995, c. 284, §2 (AMD). 2005, c. 182, §7 (AMD).



38 §467. Classification of major river basins

All surface waters lying within the boundaries of the State that are in river basins having a drainage area greater than 100 square miles that are not classified as lakes or ponds are classified in this section. [1989, c. 764, §2 (AMD).]

1. Androscoggin River Basin.

A. Androscoggin River, main stem, including all impoundments.

(1) From the Maine-New Hampshire boundary to its confluence with the Ellis River - Class B.

(2) From its confluence with the Ellis River to a line formed by the extension of the Bath-Brunswick boundary across Merrymeeting Bay in a northwesterly direction - Class C. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §68 (AMD); MRSA T. 38, §467, sub-§1, ¶ A (AMD).]

B. Little Androscoggin River Drainage.

(1) Little Androscoggin River, main stem.

(a) From the outlet of Bryant Pond to the Maine Central Railroad bridge in South Paris - Class A.

(b) From the Maine Central Railroad bridge in South Paris to its confluence with the Androscoggin River - Class C.

(2) Little Androscoggin River, tributaries - Class B unless otherwise specified.

(a) Outlet of Thompson Lake in Oxford - Class C.

(b) Andrews Brook in Woodstock - Class A.

(c) Black Brook in Woodstock - Class A.

(d) Cushman Stream in Woodstock - Class A.

(e) Meadow Brook in Woodstock - Class A.

(f) Bog Brook and tributaries in Minot, Oxford and Hebron - Class A. [2003, c. 317, §1 (AMD).]

C. Androscoggin River, Upper Drainage; that portion within the State lying above the river's most upstream crossing of the Maine-New Hampshire boundary - Class A unless otherwise specified.

(1) Cupsuptic River and its tributaries - Class AA.

(2) Kennebago River and its tributaries except for the impoundment of the dam at Kennebago Falls - Class AA.

(3) Rapid River, from a point located 1,000 feet downstream of Middle Dam to its confluence with Umbagog Lake - Class AA.

(4) Magalloway River and tributaries above Aziscohos Lake in Lynchton Township, Parmachenee Township and Bowmantown Township - Class AA.

(4-A) Abbott Brook and its tributaries in Lincoln Plantation - Class AA.

(5) Little Magalloway River and tributaries in Parmachenee Township and Bowmantown Township - Class AA.

(6) Long Pond Stream in Rangeley - Class AA.

(7) Dodge Pond Stream in Rangeley - Class AA. [2009, c. 163, §1 (AMD).]

D. Androscoggin River, minor tributaries - Class B unless otherwise specified.

(1) All tributaries of the Androscoggin River that enter between the Maine-New Hampshire boundary in Gilead and its confluence with, and including, the Ellis River and that are not otherwise classified - Class A.

(2) Bear River - Class AA.

(3) Sabattus River from Sabattus Lake to limits of the Lisbon urban area - Class C.

(4) Webb River - Class A.

(5) Swift River, and its tributaries, above the Mexico-Rumford boundary - Class A.

(6) Nezinscot River, east and west branches above their confluence in Buckfield - Class A.

(7) Wild River in Gilead, Batchelders Grant - Class AA.

(8) Aunt Hannah Brook and its tributaries in Dixfield - Class A. [2009, c. 163, §2 (AMD).]

[ 2009, c. 163, §§1, 2 (AMD) .]

2. Dennys River Basin.

A. Dennys River, main stem.

(1) From the outlet of Meddybemps Lake to the Bunker Hill Road bridge - Class AA.

(2) From the Bunker Hill Road bridge to tidewater - Class B. Further, the Legislature finds that the free-flowing habitat of this river segment provides irreplaceable social and economic benefits and that this use must be maintained. [2003, c. 551, §7 (AMD).]

B. Dennys River, tributaries - Class A unless otherwise specified.

(1) All tributaries entering below the Bunker Hill Road bridge - Class B.

(2) Venture Brook in Edmunds Township - Class AA.

(3) Cathance Stream below the Great Works Impoundment in Edmunds Township - Class AA. [2003, c. 663, §1 (AMD).]

[ 2003, c. 663, §1 (AMD) .]

3. East Machias River Basin.

A. East Machias River, main stem.

(1) From the outlet of Pocomoonshine Lake to a point located 0.25 miles above the Route 1 bridge - Class AA.

(2) From a point located 0.25 miles above the Route 1 bridge to tidewater - Class B. Further, the Legislature finds that the free-flowing habitat of this river segment provides irreplaceable social and economic benefits and that this use must be maintained. [1989, c. 764, §4 (AMD).]

B. East Machias River, tributaries - Class A unless otherwise specified.

(1) All tributaries entering below the Route 191 bridge in Jacksonville, except as specified in subparagraph (7) - Class B.

(2) Beaverdam Brook - Class AA.

(3) Seavey Brook in Crawford - Class AA.

(4) Harmon Brook in Crawford - Class AA.

(5) Northern Stream in Township 19 Eastern Division - Class AA.

(6) Creamer Brook in Township 19 Eastern Division - Class AA.

(7) Clifford Brook in Marion Township - Class AA. [2005, c. 330, §11 (AMD).]

[ 2005, c. 330, §11 (AMD) .]

4. Kennebec River Basin.

A. Kennebec River, main stem.

(1) From the east outlet of Moosehead Lake to a point 1,000 feet below the lake - Class A.

(2) From the west outlet of Moosehead Lake to a point 1,000 feet below the lake - Class A.

(3) From a point 1,000 feet below Moosehead Lake to its confluence with Indian Pond - Class AA.

(4) From Harris Dam to a point located 1,000 feet downstream from Harris Dam - Class A.

(5) From a point located 1,000 feet downstream from Harris Dam to its confluence with the Dead River - Class AA.

(6) From its confluence with the Dead River to the confluence with Wyman Lake, including all impoundments - Class A.

(7) From the Wyman Dam to its confluence with the impoundment formed by the Williams Dam - Class A.

(8) From the confluence with the Williams impoundment to the Route 201A bridge in Anson-Madison, including all impoundments - Class A.

(9) From the Route 201A bridge in Anson-Madison to the Fairfield-Skowhegan boundary, including all impoundments - Class B.

(10) From the Fairfield-Skowhegan boundary to the Shawmut Dam - Class C.

(10-A) From the Shawmut Dam to its confluence with Messalonskee Stream, excluding all impoundments - Class B.

(a) Waters impounded by the Hydro-Kennebec Dam and the Lockwood Dam in Waterville-Winslow - Class C.

(11) From its confluence with Messalonskee Stream to the Sidney-Augusta boundary, including all impoundments - Class B.

(12) From the Sidney-Augusta boundary to the Calumet Bridge at Old Fort Western in Augusta, including all impoundments - Class B.

(13) From the Calumet Bridge at Old Fort Western in Augusta to a line drawn across the tidal estuary of the Kennebec River due east of Abagadasset Point - Class B. Further, the Legislature finds that the free-flowing habitat of this river segment provides irreplaceable social and economic benefits and that this use must be maintained. Further, the license limits for total residual chlorine and bacteria for existing direct discharges of wastewater to this segment as of January 1, 2003 must remain the same as the limits in effect on that date and must remain in effect until June 30, 2009 or upon renewal of the license, whichever comes later. Thereafter, license limits for total residual chlorine and bacteria must be those established by the department in the license and may include a compliance schedule pursuant to section 414-A, subsection 2.

(14) From a line drawn across the tidal estuary of the Kennebec River due east of Abagadasset Point, to a line across the southwesterly area of Merrymeeting Bay formed by an extension of the Brunswick-Bath boundary across the bay in a northwesterly direction to the westerly shore of Merrymeeting Bay and to a line drawn from Chop Point in Woolwich to West Chop Point in Bath - Class B. Further, the Legislature finds that the free-flowing habitat of this river segment provides irreplaceable social and economic benefits and that this use must be maintained. [RR 2009, c. 1, §30 (COR).]

B. Carrabassett River Drainage.

(1) Carrabassett River, main stem.

(a) Above a point located 1.0 mile above the dam in Kingfield - Class AA.

(b) From a point located 1.0 mile above the dam in Kingfield to a point located 1.0 mile above the railroad bridge in North Anson - Class A.

(c) From a point located 1.0 mile above the railroad bridge in North Anson to its confluence with the Kennebec River - Class B.

(2) Carrabassett River, tributaries - Class A unless otherwise specified.

(a) South Branch Carrabassett River - Class AA. The Legislature finds, however, that permitted water withdrawal from this river segment provides significant social and economic benefits and that this existing use may be maintained.

(b) All tributaries entering the Carrabassett River below the Wire Bridge in New Portland - Class B.

(c) West Branch Carrabassett River above its confluence with Alder Stream - Class AA. [1999, c. 277, §5 (RPR).]

C. Cobbosseecontee Stream Drainage.

(1) Cobbosseecontee Stream, main stem - Class B.

(2) Cobbosseecontee Stream, tributaries - Class B. [1989, c. 228, §2 (RPR).]

D. Dead River Drainage.

(1) Dead River, main stem.

(a) From the Long Falls Dam to a point 5,100 feet below the dam - Class A.

(b) From a point 5,100 feet below Long Falls Dam to its confluence with the Kennebec River - Class AA.

(2) Dead River, tributaries - Class A unless otherwise specified.

(a) Black Brook below Dead River Hatchery - Class B.

(b) Stratton Brook, Eustis, from the upper Route 16/27 bridge to its confluence with Flagstaff Lake - Class B.

(c) Spencer Stream and Little Spencer Stream - Class AA.

(d) Horseshoe Stream in Chain of Ponds Township - Class AA. [2003, c. 317, §7 (AMD).]

E. Messalonskee Stream Drainage.

(1) Messalonskee Stream, main stem.

(a) From the outlet of Messalonskee Lake to its confluence with the Kennebec River, including all impoundments except Rice Rips Lake - Class C.

(2) Messalonskee Stream, tributaries - Class B unless otherwise specified.

(a) Rome Trout Brook in Rome - Class A. [2003, c. 317, §8 (AMD).]

F. Moose River Drainage.

(1) Moose River, main stem.

(a) Above its confluence with Number One Brook in Beattie Township - Class A.

(b) From its confluence with Number One Brook in Beattie Township to its confluence with Attean Pond - Class AA.

(c) From the outlet of Attean Pond to the Route 201 bridge in Jackman - Class A.

(d) From the Route 201 bridge in Jackman to its confluence with Long Pond - Class B.

(e) From the outlet of Long Pond to its confluence with Moosehead Lake - Class A.

(2) Moose River, tributaries - Class A. [1989, c. 228, §2 (RPR).]

G. Sandy River Drainage.

(1) Sandy River, main stem.

(a) From the outlet of Sandy River Ponds to the Route 142 bridge in Phillips - Class AA.

(b) From the Route 142 bridge in Phillips to its confluence with the Kennebec River - Class B.

(2) Sandy River, tributaries - Class B unless otherwise specified.

(a) All tributaries entering above the Route 142 bridge in Phillips - Class A.

(b) Wilson Stream, main stem, below the outlet of Wilson Pond - Class C. [1989, c. 228, §2 (RPR).]

H. Sebasticook River Drainage.

(1) Sebasticook River, main stem, including all impoundments.

(a) From the confluence of the East Branch and the West Branch to its confluence with the Kennebec River - Class C.

(2) Sebasticook River, tributaries - Class B unless otherwise specified.

(a) Sebasticook River, East Branch from the outlet of Corundel Lake to its confluence with the West Branch - Class C.

(b) Sebasticook River, West Branch main stem, from the outlet of Great Moose Lake to its confluence with the East Branch, including all impoundments - Class C.

(c) Johnson Brook and tributaries in Burnham - Class A.

(d) Martin Stream and tributaries upstream of the Ridge Road in Plymouth - Class A.

(e) Halfmoon Stream upstream of Route 220 in Thorndike and Knox - Class A.

(f) Crosby Brook in Unity and Thorndike - Class A.

(g) Hall Brook in Thorndike - Class A. [2003, c. 317, §9 (RPR).]

I. Kennebec River, minor tributaries - Class B unless otherwise specified.

(1) All minor tributaries entering above Wyman Dam that are not otherwise classified - Class A.

(2) All tidal portions of tributaries entering between the Sidney-Vassalboro-Augusta town line and a line drawn across the tidal estuary of the Kennebec River due east of Abagadasset Point - Class B, unless otherwise specified.

(a) Eastern River from head of tide to its confluence with the Kennebec River - Class C.

(3) Cold Stream, West Forks Plantation - Class AA.

(4) Moxie Stream, Moxie Gore, below a point located 1,000 feet downstream of the Moxie Pond dam - Class AA.

(5) Austin Stream and its tributaries above the highway bridge of Route 201 in the Town of Bingham - Class A. [2009, c. 163, §4 (AMD).]

[ RR 2009, c. 1, §30 (COR); 2009, c. 163, §4 (AMD) .]

5. Machias River Basin.

A. Machias River, main stem.

(1) From the outlet of Fifth Machias Lake to a point 100 feet upstream of the Route 1A bridge in Whitneyville - Class AA.

(2) From a point 100 feet upstream of the Route 1A bridge in Whitneyville to tidewater - Class B. Further, the Legislature finds that the free-flowing habitat of this river segment provides irreplaceable social and economic benefits and that this use must be maintained. [1989, c. 764, §4 (AMD).]

B. Machias River, tributaries - Class A unless otherwise specified.

(1) All tributaries entering below Route 1A in Whitneyville - Class B.

(2) Mopang Stream, from the outlet of Mopang Second Lake to its confluence with the Machias River - Class AA.

(3) Old Stream, from the outlet of First Lake to its confluence with the Machias River - Class AA.

(4) West Branch of the Machias River, from the outlet of Lower Sabao Lake to its confluence with the Machias River - Class AA.

(5) New Stream, in Northfield and Wesley - Class AA.

(6) Crooked Stream - Class AA.

(7) Fletcher Brook in Township 36 Middle Division - Class AA.

(8) Magazine Brook in Township 43 Middle Division - Class AA.

(9) Bowles Brook in Township 31 Middle Division - Class AA.

(10) Chain Lakes Stream in Township 31 - Class AA.

(11) Pembroke Stream in Township 31 Middle Division - Class AA.

(12) Holmes Brook in Northfield - Class AA.

(13) Bog Brook - Class AA.

(14) Pineo Brook in Wesley - Class AA.

(15) Black Brook in Township 25 Middle Division - Class AA. [2003, c. 663, §3 (AMD).]

[ 2003, c. 663, §3 (AMD) .]

5-A. Medomak River Basin.

A. Medomak River, main stem.

(1) From its source in the Town of Liberty to the Wagner Bridge Road in the Town of Waldoboro - Class A.

(2) From the Wagner Bridge Road in the Town of Waldoboro to the bridge at old Route 1 - Class B. [1993, c. 32, §1 (NEW).]

B. Medomak River, tributaries - Class A unless otherwise specified. [1993, c. 32, §1 (NEW).]

[ 1993, c. 32, §1 (NEW) .]

6. Mousam River Basin.

A. Mousam River, main stem.

(1) From the outlet of Mousam Lake to a point located 0.5 mile above Mill Street in Springvale - Class B.

(2) From a point located 0.5 mile above Mill Street in Springvale to its confluence with Estes Lake - Class C.

(3) From the outlet of Estes Lake to tidewater - Class B. [1985, c. 698, §15 (NEW).]

B. Mousam River, tributaries - Class B. [1989, c. 764, §5 (AMD).]

[ 1989, c. 764, §5 (AMD) .]

6-A. Narraguagus River Basin.

A. Narraguagus River, main stem.

(1) From the outlet of Eagle Lake to the confluence with the West Branch of the Narraguagus River in Cherryfield - Class AA.

(2) From the confluence with the West Branch of the Narraguagus River in Cherryfield to tidewater - Class B. [1989, c. 764, §6 (NEW).]

B. Narraguagus River, tributaries - Class A unless otherwise specified.

(1) All tributaries entering below the river's confluence with the West Branch - Class B.

(2) West Branch of the Narraguagus River - Class AA.

(3) Baker Brook - Class AA.

(4) Pork Brook - Class AA.

(5) Schoodic Brook - Class AA.

(6) Shorey Brook - Class AA.

(7) West Branch Stream in Township 34 Middle Division - Class AA.

(8) Gould Brook in Township 28 Middle Division - Class AA.

(9) Rocky Brook in Devereaux Township - Class AA.

(10) Sinclair Brook in Devereaux Township - Class AA.

(11) Humpback Brook in Township 28 Middle Division - Class AA.

(12) Little Narraguagus River in Township 22 Middle Division - Class AA.

(13) Great Falls Branch downstream of Route 193 in Deblois, excluding any tributaries - Class AA.

(14) Lawrence Brook - Class AA. [2003, c. 317, §11 (AMD).]

[ 2003, c. 317, §11 (AMD) .]

7. Penobscot River Basin.

A. Penobscot River, main stem.

(1) From the confluence of the East Branch and the West Branch to the confluence of the Mattawamkeag River, including all impoundments - Class C.

(2) From the confluence of the Mattawamkeag River to the confluence of Cambolasse Stream - Class B.

(3) From the confluence of Cambolasse Stream to the West Enfield Dam - Class B.

(5) From the West Enfield Dam, including the Stillwater Branch, to the Veazie Dam, including all impoundments - Class B.

(6) From the Veazie Dam, but not including the Veazie Dam, to the Maine Central Railroad bridge in Bangor-Brewer - Class B. Further, the Legislature finds that the free-flowing habitat of this river segment provides irreplaceable social and economic benefits and that this use must be maintained.

(7) From the Maine Central Railroad bridge in Bangor to a line extended in an east-west direction from a point 1.25 miles upstream of the confluence of Reeds Brook in Hampden - Class B. Further, the Legislature finds that the free-flowing habitat of this river segment provides irreplaceable social and economic benefits and that this use must be maintained. [2003, c. 317, §12 (AMD).]

B. Penobscot River, East Branch Drainage.

(1) East Branch of the Penobscot River, main stem.

(a) Above its confluence with Grand Lake Mattagamon - Class A.

(b) From the dam at the outlet of Grand Lake Mattagamon to a point located 1,000 feet downstream from the dam - Class A.

(c) From a point located 1,000 feet downstream from the dam at the outlet of Grand Lake Mattagamon to its confluence with the West Branch - Class AA.

(2) East Branch of the Penobscot River, tributaries - Class A unless otherwise specified.

(a) All tributaries, any portion of which is located within the boundaries of Baxter State Park - Class AA.

(b) Sawtelle Brook, from a point located 1,000 feet downstream from the dam at the outlet of Sawtelle Deadwater to its confluence with the Seboeis River - Class AA.

(c) Seboeis River, from the outlet of Snowshoe Lake to its confluence with the East Branch - Class AA.

(d) Wassataquoik Stream, from the boundary of Baxter State Park to its confluence with the East Branch - Class AA.

(e) Webster Brook, from a point located 1,000 feet downstream from the dam at the outlet of Telos Lake to its confluence with Webster Lake - Class AA. [1989, c. 764, §7 (RPR).]

C. Penobscot River, West Branch Drainage.

(1) West Branch of the Penobscot River, main stem.

(a) From the dam at the outlet of Seboomook Lake to a point located 1,000 feet downstream from the dam at the outlet of Seboomook Lake - Class B.

(b) From a point located 1,000 feet downstream from the dam at the outlet of Seboomook Lake to its confluence with Chesuncook Lake - Class A.

(b-1) From its confluence with Chesuncook Lake to Ripogenus Dam - Class GPA as modified by section 464, subsection 9-A.

(c) From Ripogenus Dam through Ripogenus Gorge to the McKay powerhouse - Class B.

(d) From the McKay powerhouse to its confluence with Ambajejus Lake - Class A.

(e) From the outlet of Elbow Lake to the outlet of Ferguson and Quakish Lakes - Class B.

(f) From the outlet of Ferguson and Quakish Lakes to its confluence with the East Branch of the Penobscot River, including all impoundments - Class C.

(2) West Branch of the Penobscot River, tributaries - Class A unless otherwise specified.

(a) Those segments of any tributary that are within the boundaries of Baxter State Park - Class AA.

(b) Those tributaries above the confluence with the Debsconeag Deadwater, any portion of which is located within the boundaries of Baxter State Park - Class AA.

(c) Millinocket Stream, from the railroad bridge near the Millinocket-T.3 Indian Purchase boundary to its confluence with the West Branch Canal - Class B.

(d) Millinocket Stream from the confluence of the West Branch Canal to its confluence with the West Branch of the Penobscot River - Class C. [2005, c. 159, §3 (AMD).]

D. Mattawamkeag River Drainage.

(1) Mattawamkeag River, main stem.

(a) From the confluence of the East Branch and the West Branch to the Kingman-Mattawamkeag boundary - Class A.

(b) From the Kingman-Mattawamkeag boundary to its confluence with the Penobscot River - Class AA.

(2) Mattawamkeag River, tributaries - Class A unless otherwise specified.

(a) East Branch Mattawamkeag River above Red Bridge - Class B.

(b) West Branch Mattawamkeag River from Interstate 95 to its confluence with Mattawamkeag Lake - Class B.

(c) Fish Stream - Class B. [1999, c. 277, §11 (AMD).]

E. Piscataquis River Drainage.

(1) Piscataquis River, main stem.

(a) From the confluence of the East Branch and the West Branch to the Route 15 bridge in Guilford - Class A.

(b) From the Route 15 bridge in Guilford to the Maine Central Railroad bridge in Dover-Foxcroft - Class B.

(c) From the Maine Central Railroad bridge in Dover-Foxcroft to its confluence with the Penobscot River - Class B.

(2) Piscataquis River, tributaries - Class B unless otherwise specified.

(a) Except as otherwise provided, East and West Branches of the Piscataquis River and their tributaries above their confluence near Blanchard - Class A.

(b) East Branch of the Piscataquis River from 1,000 feet below Shirley Pond to its confluence with the West Branch - Class AA.

(c) Pleasant River, East Branch and its tributaries - Class A.

(d) Pleasant River, West Branch, from the outlet of Fourth West Branch Pond to its confluence with the East Branch - Class AA.

(e) Pleasant River, West Branch tributaries - Class A.

(f) Sebec River and its tributaries above Route 6 in Milo - Class A.

(g) West Branch of the Piscataquis River from 1,000 feet below West Shirley Bog to its confluence with the East Branch - Class AA.

(h) Black Stream - Class A.

(i) Cold Stream - Class A.

(j) Kingsbury Stream - Class A.

(k) Schoodic Stream - Class A.

(l) Scutaze Stream - Class A.

(m) Seboeis Stream, including East and West Branches, and tributaries - Class A.

(n) Alder Stream and its tributaries - Class A. [2009, c. 163, §5 (AMD).]

F. Penobscot River, minor tributaries - Class B unless otherwise specified.

(1) Cambolasse Stream (Lincoln) below the Route 2 bridge - Class C.

(2) Great Works Stream (Bradley) and its tributaries above the Route 178 bridge - Class A.

(3) Kenduskeag Stream (Bangor) below the Bullseye Bridge - Class C.

(4) Mattanawcook Stream (Lincoln) below the outlet of Mattanawcook Pond - Class C.

(5) Olamon Stream and its tributaries above the bridge on Horseback Road - Class A.

(6) Passadumkeag River and its tributaries - Class A, unless otherwise specified.

(a) Passadumkeag River from the Pumpkinhill Dam to its confluence with the Penobscot River - Class AA.

(b) Ayers Brook - Class AA.

(7) Souadabscook Stream above head of tide - Class AA.

(7-A) Souadabscook Stream, tributaries of - Class B, unless otherwise specified.

(a) West Branch Souadabscook Stream (Hampden, Newburgh) - Class A.

(b) Brown Brook (Hampden) - Class A.

(8) Sunkhaze Stream and its tributaries - Class AA.

(9) Birch Stream - Class A.

(10) Hemlock Stream - Class A.

(11) Mattamiscontis Stream and its tributaries - Class A.

(12) Medunkeunk Stream - Class A.

(13) Rockabema Stream - Class A.

(14) Salmon Stream - Class A.

(15) Salmon Stream in Winn - Class A.

(16) Little Salmon Stream in Medway - Class A.

(17) Narrimissic River in Bucksport and Orland, including all impoundments - Class B. [2009, c. 163, §6 (AMD).]

[ 2009, c. 163, §§5, 6 (AMD) .]

8. Pleasant River Basin.

A. Pleasant River, main stem.

(1) From the outlet of Pleasant River Lake to the Maine Central Railroad bridge - Class AA.

(2) From the Maine Central Railroad bridge to tidewater - Class B. Further, the Legislature finds that the free-flowing habitat of this river segment provides irreplaceable social and economic benefits and that this use must be maintained. [1989, c. 764, §8 (AMD).]

B. Pleasant River, tributaries - Class A unless otherwise specified.

(1) All tributaries entering below the Maine Central Railroad bridge - Class B.

(2) Bog Stream (Deblois) - Class B.

(3) Beaver Meadow Brook (Deblois) - Class B.

(4) Eastern Little River in Columbia Falls - Class AA.

(5) Western Little River from its confluence with Montegail Stream to the Pleasant River in Columbia, Township 18 Middle Division and Township 19 Middle Division - Class AA. [2003, c. 663, §4 (AMD).]

[ 2003, c. 663, §4 (AMD) .]

9. Presumpscot River Basin.

A. Presumpscot River, main stem.

(1) From the outlet of Sebago Lake to its confluence with Dundee Pond - Class A.

(1-A) From the outlet of Dundee Pond to its confluence with the Pleasant River - Class A.

For the purposes of water quality certification of the hydropower project at the Dundee Dam under the Federal Water Pollution Control Act, Public Law 92-500, Section 401, as amended, and licensing modifications to this hydropower project under section 636 and any other licensing proceeding affecting this project, the habitat characteristics and aquatic life criteria of Class A are deemed to be met in the waters immediately downstream and measurably affected by that project if the criteria of section 465, subsection 3, paragraphs A and C are met.

(2) From its confluence with the Pleasant River to U.S. Route 202 - Class B. Further, there may be no new direct discharges to this segment after January 1, 1999.

(3) From U.S. Route 202 to Sacarappa Falls - Class B.

(4) From Sacarappa Falls to tidewater - Class C. [1999, c. 277, §12 (AMD).]

B. Presumpscot River, tributaries - Class A unless otherwise specified.

(1) All tributaries entering below the outlet of Sebago Lake - Class B.

(2) Crooked River and its tributaries, except as otherwise provided, excluding existing impoundments - Class AA.

(3) Stevens Brook (Bridgton) - Class B.

(4) Mile Brook (Casco) - Class B. [2009, c. 163, §7 (AMD).]

[ 2009, c. 163, §7 (AMD) .]

10. Narraguagus River Basin.

[ 1999, c. 277, §13 (RP) .]

11. Royal River Basin.

A. Royal River, main stem.

(1) From the outlet of Sabbathday Pond to its confluence with Collyer Brook - Class A.

(2) From its confluence with Collyer Brook to tidewater - Class B. [1999, c. 277, §14 (AMD).]

B. Royal River, tributaries - Class B unless otherwise specified.

(1) Collyer Brook from Route 202 to the confluence with the Royal River - Class A. [2003, c. 317, §14 (AMD).]

[ 2003, c. 317, §14 (AMD) .]

12. Saco River Basin.

A. Saco River, main stem.

(1) From the Maine-New Hampshire boundary to its confluence with the impoundment of the Swan's Falls Dam - Class A.

(2) From its confluence with the impoundment of the Swan's Falls Dam to a point located 1,000 feet below the Swan's Falls Dam - Class A.

(3) From a point located 1,000 feet below the Swan's Falls Dam to its confluence with the impoundment of the Hiram Dam - Class AA.

(4) From its confluence with the impoundment of the Hiram Dam to a point located 1,000 feet below the Hiram Dam - Class A.

(5) From a point located 1,000 feet below the Hiram Dam to its confluence with the Little Ossipee River - Class AA.

(6) From its confluence with the Little Ossipee River to the West Buxton Dam, including all impoundments - Class A.

(7) From the West Buxton Dam to its confluence with the impoundment formed by the Bar Mills Dam - Class A.

(8) From its confluence with the impoundment formed by the Bar Mills Dam to the confluence with the impoundment formed by the Skelton Dam - Class A.

(9) From Skelton Dam to its confluence with the impoundment formed by the Cataract Project Dams - Class A.

(10) From the confluence with the impoundment formed by the Cataract Project Dams to the Interstate 95 bridge, including all impoundments - Class A.

(11) From the Interstate 95 bridge to tidewater - Class B. [2003, c. 317, §15 (AMD).]

B. Saco River, tributaries, those waters lying within the State - Class B unless otherwise specified.

(1) All tributaries entering above the confluence of the Ossipee River lying within the State and not otherwise classified - Class A.

(2) Wards Brook (Fryeburg) - Class C.

(3) Buff Brook (Waterboro) - Class A.

(4) Ossipee River Drainage, those waters lying within the State - Class B unless otherwise specified.

(a) Emerson Brook in Parsonsfield - Class A.

(b) South River and its tributaries (Parsonsfield), those waters lying within the State - Class A. [2009, c. 163, §8 (AMD).]

[ 2009, c. 163, §8 (AMD) .]

13. St. Croix River Basin.

A. St. Croix River, main stem.

(1) Except as otherwise provided, from the outlet of Chiputneticook Lakes to its confluence with the Woodland Lake impoundment, those waters lying within the State - Class A.

(2) Those waters impounded in the Grand Falls Flowage including those waters between Route 1 (Princeton and Indian Township) and Grand Falls Dam - Class GPA.

(3) Woodland Lake impoundment - Class C.

(4) From the Woodland Dam to tidewater, those waters lying within the State, including all impoundments - Class C. [2009, c. 163, §9 (AMD).]

B. St. Croix River, tributaries, those waters lying within the State - Class B unless otherwise specified.

(1) All tributaries entering upstream from the dam at Calais, the drainage areas of which are wholly within the State - Class A unless otherwise classified.

(2) Tomah Stream - Class AA.

(3) Monument Brook - Class A.

(4) Waters connecting the Chiputneticook Lakes, including The Thoroughfare, Forest City Stream and Mud Lake Stream - Class A. [2003, c. 317, §16 (AMD).]

[ 2009, c. 163, §9 (AMD) .]

14. St. George River Basin.

A. St. George River, main stem.

(1) From the outlet of Little Pond to a point located 2,000 feet below the pond - Class A.

(2) From a point located 2,000 feet below the outlet of Little Pond to the confluence with Stevens Pond, from the outlet of Stevens Pond to the confluence with Trues Pond and from the outlet of Trues Pond to the confluence with Sennebec Pond - Class AA.

(3) From the outlet of Sennebec Pond to Route 90, excluding segments that are great ponds - Class A.

(4) From Route 90 to tidewater - Class B. [1999, c. 277, §17 (RPR).]

B. St. George River, tributaries - Class A unless otherwise specified.

(1) Quiggle Brook (Warren, Union, Hope) - Class B.

(2) All tributaries entering downstream of Route 90 in Warren - Class B. [1989, c. 764, §15 (RPR).]

[ 1999, c. 277, §17 (AMD) .]

15. St. John River Basin.

A. St. John River, main stem.

(1) From the confluence of the Northwest Branch and the Southwest Branch to a point located one mile above the foot of Big Rapids in Allagash - Class AA.

(2) From a point located one mile above the foot of Big Rapids in Allagash to the international bridge in Fort Kent, those waters lying within the State, including all impoundments - Class A.

(3) From the international bridge in Fort Kent to the international bridge in Madawaska, those waters lying within the State, including all impoundments - Class B.

(4) From the international bridge in Madawaska to where the international boundary leaves the river in Hamlin, those waters lying within the State, including all impoundments - Class C. [1989, c. 764, §16 (RPR).]

B. Allagash River Drainage.

(1) Allagash River, main stem.

(a) From Churchill Dam to a point located 1,000 feet downstream from Churchill Dam - Class A.

(b) From a point located 1,000 feet downstream from Churchill Dam to its confluence with Gerald Brook in Allagash - Class AA.

(c) From its confluence with Gerald Brook in Allagash to its confluence with the St. John River - Class A.

(2) Allagash River, tributaries - Class A unless otherwise specified.

(a) Allagash Stream, from the outlet of Allagash Lake to its confluence with Chamberlain Lake - Class AA.

(b) Chemquasabamticook Stream, from the outlet of Chemquasabamticook Lake to its confluence with Long Lake - Class AA.

(c) Musquacook Stream, from the outlet of Third Musquacook Lake to its confluence with the Allagash River - Class AA. [1989, c. 764, §16 (RPR).]

C. Aroostook River Drainage.

(1) Aroostook River, main stem.

(a) From the confluence of Millinocket Stream and Munsungan Stream to the Route 11 bridge - Class AA.

(b) From the Route 11 bridge to the Sheridan Dam - Class B.

(c) From the Sheridan Dam to its confluence with Presque Isle Stream, including all impoundments - Class B.

(d) From its confluence with Presque Isle Stream to a point located 3.0 miles upstream of the intake of the Caribou water supply, including all impoundments - Class C.

(e) From a point located 3.0 miles upstream of the intake of the Caribou water supply to a point located 100 yards downstream of the intake of the Caribou water supply, including all impoundments - Class B.

(f) From a point located 100 yards downstream of the intake of the Caribou water supply to the international boundary, including all impoundments - Class C.

(2) Aroostook River, tributaries, those waters lying within the State - Class A unless otherwise specified.

(a) All tributaries of the Aroostook River entering below the confluence of the Machias River that are not otherwise classified - Class B.

(b) Little Machias River and its tributaries - Class A.

(c) Little Madawaska River and its tributaries, including Madawaska Lake tributaries above the Caribou-Connor Township line - Class A.

(d) Machias River, from the outlet of Big Machias Lake to the Aroostook River - Class AA.

(e) Millinocket Stream, from the outlet of Millinocket Lake to its confluence with Munsungan Stream - Class AA.

(f) Munsungan Stream, from the outlet of Little Munsungan Lake to its confluence with Millinocket Stream - Class AA.

(g) Presque Isle Stream and its tributaries above the Mapleton-Presque Isle town line - Class A.

(h) St. Croix Stream from its confluence with Hall Brook in T.9, R.5, W.E.L.S. to its confluence with the Aroostook River - Class AA.

(j) Squa Pan Stream from the outlet of Squa Pan Lake to its confluence with the Aroostook River - Class C.

(k) Limestone Stream from the Long Road bridge to the Canadian border - Class C.

(l) Beaver Brook and its tributaries (T.14 R.6 W.E.L.S., T.14 R.5 W.E.L.S., T.13 R.5 W.E.L.S., Portage Lake, Ashland, Castle Hill) - Class A.

(m) Gardner Brook and its tributaries (T.14 R.5 W.E.L.S., T.13 R.5 W.E.L.S., Wade) - Class A. [2009, c. 163, §10 (AMD).]

D. Fish River Drainage.

(1) Fish River, main stem.

(a) From the outlet of Mud Pond to its confluence with St. Froid Lake - Class AA.

(b) From the outlet of St. Froid Lake to its confluence with Eagle Lake - Class A.

(c) From the outlet of Eagle Lake to its confluence with Perley Brook - Class A.

(d) From its confluence with Perley Brook to the St. John River - Class B.

(2) Fish River, tributaries - Class B unless otherwise specified.

(a) All tributaries entering above the Route 11 bridge - Class A. [1999, c. 277, §20 (AMD).]

E. Meduxnekeag River Drainage.

(1) Meduxnekeag River, main stem.

(a) From the outlet of Meduxnekeag Lake to the international boundary - Class B.

(2) Meduxnekeag River, tributaries - Class B unless otherwise specified.

(a) North Branch of the Meduxnekeag River and its tributaries above the Monticello - T.C, R.2, W.E.L.S. boundary - Class A.

(b) Moose Brook and its tributaries, upstream of the Ludlow Road in Ludlow - Class A.

(c) South Branch of the Meduxnekeag River and its tributaries, upstream of the Oliver Road in Cary - Class A.

(d) Captain Ambrose Bear Stream and tributaries upstream of the Burnt Brow Bridge in Hammond - Class A. [2015, c. 12, §1 (AMD).]

F. St. John River, minor tributaries, those waters lying within the State - Class A unless otherwise specified.

(1) Except as otherwise classified, all minor tributaries of the St. John River entering below the international bridge in Fort Kent, those waters lying within the State - Class B.

(2) Baker Branch, from the headwaters at the St. John Ponds to its confluence with the Southwest Branch - Class AA.

(3) Big Black River, from the international boundary to its confluence with the St. John River - Class AA.

(4) Northwest Branch, from the outlet of Beaver Pond in T.12, R.17, W.E.L.S. to its confluence with the St. John River - Class AA.

(5) Prestile Stream from its source to Route 1A in Mars Hill - Class A.

(6) Southwest Branch, from a point located 5 miles downstream of the international boundary to its confluence with the Baker Branch - Class AA.

(7) Violette Stream and its tributaries, from its source to the confluence with Caniba Brook - Class A. [2009, c. 163, §11 (AMD).]

[ 2015, c. 12, §1 (AMD) .]

16. Salmon Falls River Basin.

A. Salmon Falls River, main stem.

(1) From the outlet of Great East Lake to the Route 9 bridge - Class B.

(2) From the Route 9 bridge to tidewater - Class C. [1999, c. 277, §21 (AMD).]

B. Salmon Falls River, tributaries, those waters lying within the State - Class B unless otherwise specified.

(1) Chicks Brook (South Berwick, York) - Class A.

(2) Little River and its tributaries (Berwick, North Berwick, Lebanon) - Class A. [2009, c. 163, §12 (AMD).]

[ 2009, c. 163, §12 (AMD) .]

17. Sheepscot River Basin.

A. Sheepscot River, main stem.

(1) From its origin in Montville to Sheepscot Lake - Class A.

(2) From Sheepscot Lake to Route 17 - Class B. Further, the Legislature finds that the free-flowing habitat of this river segment provides irreplaceable social and economic benefits and that this use must be maintained.

(3) From Route 17 to tidewater - Class AA. [2003, c. 317, §19 (RPR).]

B. Sheepscot River, tributaries - Class B unless otherwise specified.

(1) West Branch of the Sheepscot River, main stem, from the outlet of Branch Pond to its confluence with the Sheepscot River - Class AA.

(2) Trout Brook - Class A.

(3) Choate Brook - Class A.

(4) Weaver Brook - Class A.

(5) Ben Brook - Class A.

(6) Finn Brook - Class A.

(7) Hewitt Brook - Class A.

(8) Dearborn Brook - Class A.

(9) Culvert Pond Brook - Class A. [2003, c. 317, §19 (RPR).]

[ 2003, c. 317, §19 (AMD) .]

18. Union River Basin.

A. Union River, main stem.

(1) From the outlet of Graham Lake to tidewater - Class B. [1989, c. 764, §19 (RPR).]

B. Union River, tributaries - Class A unless otherwise specified.

(1) Tributaries entering below the outlet of Graham Lake - Class B.

(2) Outlet of Green Lake (Ellsworth) - Class B. [1989, c. 764, §19 (NEW).]

[ 1989, c. 764, §19 (RPR) .]

SECTION HISTORY

1985, c. 698, §15 (NEW). 1987, c. 189, (AMD). 1987, c. 192, §§17-22 (AMD). 1989, c. 228, §§1,2 (AMD). 1989, c. 746, (AMD). 1989, c. 764, §§2-19 (AMD). 1989, c. 890, §§A40,B68,69 (AMD). RR 1991, c. 2, §145 (COR). 1991, c. 66, §§A14,15 (AMD). 1991, c. 276, (AMD). 1991, c. 499, §§16,17 (AMD). 1991, c. 813, §§E1-5 (AMD). RR 1993, c. 1, §§115,116 (COR). 1993, c. 32, §1 (AMD). 1993, c. 344, §4 (AMD). 1993, c. 523, §1 (AMD). 1999, c. 277, §§1-22 (AMD). 2003, c. 317, §§1-19 (AMD). 2003, c. 317, §25 (AFF). 2003, c. 551, §7 (AMD). 2003, c. 663, §§1-4 (AMD). 2005, c. 159, §3 (AMD). 2005, c. 330, §11 (AMD). RR 2009, c. 1, §30 (COR). 2009, c. 163, §§1-12 (AMD). 2015, c. 12, §1 (AMD).



38 §468. Classifications of minor drainages

All surface waters lying within the boundaries of the State that are in basins having a drainage area less than 100 square miles that are not classified as lakes or ponds are classified in this section. [1989, c. 764, §20 (AMD).]

1. Cumberland County. Those waters draining directly or indirectly into tidal waters of Cumberland County, with the exception of the Androscoggin River Basin, the Presumpscot River Basin, the Royal River Basin and tributaries of the Androscoggin River Estuary and Merrymeeting Bay, entering above the Chops - Class B unless otherwise specified.

A. Freeport.

(1) Frost Gully Brook - Class A. [1989, c. 764, §21 (RPR).]

A-1. Cape Elizabeth.

(1) Trout Brook, those waters that form the town boundary with South Portland - Class C. [2009, c. 163, §13 (NEW).]

B. Portland.

(1) All minor drainages unless otherwise specified - Class C.

(2) Stroudwater River from its origin to tidewater, including all tributaries - Class B. [2009, c. 163, §14 (AMD).]

C. Scarborough.

(1) All minor drainages - Class C unless otherwise specified.

(2) Finnard Brook - Class B.

(3) Stuart Brook - Class B.

(4) Nonesuch River from the headwaters to a point 1/2 mile downstream of Mitchell Hill Road crossing - Class B.

(5) Stroudwater River from its origin to tidewater, including all tributaries - Class B. [2009, c. 163, §15 (AMD).]

D. South Portland.

(1) All minor drainages - Class C.

(2) Trout Brook downstream of the first point where the brook becomes the town boundary between South Portland and Cape Elizabeth - Class C. [2009, c. 163, §16 (AMD).]

E. [1989, c. 764, §21 (RP).]

F. [1989, c. 764, §21 (RP).]

G. [1989, c. 764, §21 (RP).]

H. [1989, c. 764, §21 (RP).]

I. [1989, c. 764, §21 (RP).]

J. Westbrook.

(1) Long Creek, main stem - Class C. [2009, c. 163, §17 (NEW).]

[ 2009, c. 163, §§13-17 (AMD) .]

2. Hancock County. Those waters draining directly or indirectly into tidal waters of Hancock County, with the exception of the Union River Basin - Class B unless otherwise specified.

A. All brooks, streams and segments of those brooks and streams that are within the boundaries of Acadia National Park - Class AA. [1989, c. 764, §21 (RPR).]

B. Blue Hill.

(1) Carleton Stream, main stem, between First Pond and Second Pond - Class C.

(2) Carleton Stream, main stem, from the outlet of First Pond to tidewater at Salt Pond - Class C. [1989, c. 764, §21 (RPR).]

C. Orland.

(1) Alamoosook Lake, tributaries - Class A. [1989, c. 764, §21 (RPR).]

D. [1989, c. 764, §21 (RP).]

E. [1989, c. 764, §21 (RP).]

F. [1989, c. 764, §21 (RP).]

G. [1989, c. 764, §21 (RP).]

H. [1989, c. 764, §21 (RP).]

I. [1989, c. 764, §21 (RP).]

J. [1989, c. 764, §21 (RP).]

K. [1989, c. 764, §21 (RP).]

L. [1989, c. 764, §21 (RP).]

M. [1989, c. 764, §21 (RP).]

N. Township 7 Southern Division.

(1) Whitten Parritt Stream - Class A. [2003, c. 317, §20 (NEW).]

[ 2003, c. 317, §20 (AMD) .]

3. Knox County. Those waters draining directly or indirectly into tidal waters of Knox County, with the exception of the St. George River Basin - Class B unless otherwise specified.

A. [1989, c. 764, §21 (RP).]

B. [1989, c. 764, §21 (RP).]

C. [1989, c. 764, §21 (RP).]

D. [1989, c. 764, §21 (RP).]

E. [1989, c. 764, §21 (RP).]

F. [1989, c. 764, §21 (RP).]

G. [1989, c. 764, §21 (RP).]

H. [1989, c. 764, §21 (RP).]

[ 1989, c. 764, §21 (RPR) .]

4. Lincoln County. Those waters draining directly or indirectly into tidal waters of Lincoln County entering above the Chops, with the exception of the Sheepscot River Basin and tributaries of the Kennebec River Estuary and Merrymeeting Bay - Class B unless otherwise specified.

A. [1989, c. 764, §21 (RP).]

B. [1989, c. 764, §21 (RP).]

C. [1989, c. 764, §21 (RP).]

D. Bristol.

(1) Pemaquid River and its tributaries, all freshwater sections below Pemaquid Pond - Class A. [2009, c. 163, §18 (NEW).]

[ 2009, c. 163, §18 (AMD) .]

5. Penobscot County. Those waters draining directly or indirectly into tidal waters of Penobscot County, with the exception of tributaries of the Penobscot River Estuary entering north of a line extended in an east-west direction from the outlet of Reeds Brook in the village of Hampden Highlands - Class B unless otherwise specified.

A. [1989, c. 764, §21 (RP).]

B. [1989, c. 764, §21 (RP).]

C. Winterport.

(1) Cove Brook, those waters above head of tide - Class AA. [1999, c. 277, §23 (NEW).]

[ 1999, c. 277, §23 (AMD) .]

6. Sagadahoc County. Those waters draining directly or indirectly into tidal waters of Sagadahoc County entering above the Chops, with the exception of tributaries of the Androscoggin River Estuary, the Kennebec River Estuary and Merrymeeting Bay - Class B unless otherwise specified.

A. [1989, c. 764, §21 (RP).]

[ 1989, c. 764, §21 (RPR) .]

7. Waldo County. Those waters draining directly or indirectly into tidal waters of Waldo County - Class B unless otherwise specified.

A. Ducktrap River from the outlet of Tilden Pond to tidewater - Class AA. [1989, c. 764, §21 (RPR).]

B. [1989, c. 764, §21 (RP).]

C. [1989, c. 764, §21 (RP).]

D. Black Brook in Lincolnville - Class A. [2009, c. 163, §19 (NEW).]

E. Kendall Brook in Lincolnville - Class A. [2009, c. 163, §20 (NEW).]

F. Tucker Brook in Lincolnville - Class A. [2009, c. 163, §21 (NEW).]

[ 2009, c. 163, §§19-21 (AMD) .]

8. Washington County. Those waters draining directly or indirectly into tidal waters of Washington County, including impoundments of the Pennamaquan River, with the exception of the Dennys River Basin, the East Machias River Basin, the Machias River Basin, the Narraguagus River Basin and the Pleasant River Basin - Class B unless otherwise specified.

A. Jonesboro.

(1) Chandler River and its tributaries above the highway bridge on Route 1 - Class A. [1989, c. 764, §21 (RPR).]

B. Whiting.

(1) Orange River and its tributaries above the highway bridge on Route 1 - Class A. [1989, c. 764, §21 (RPR).]

C. [1989, c. 764, §21 (RP).]

D. [1989, c. 764, §21 (RP).]

E. [1989, c. 764, §21 (RP).]

F. [1989, c. 764, §21 (RP).]

G. [1989, c. 764, §21 (RP).]

H. [1989, c. 764, §21 (RP).]

I. [1989, c. 764, §21 (RP).]

J. Edmunds.

(1) Hobart Stream - Class AA. [1999, c. 277, §24 (NEW).]

K. Steuben.

(1) Whitten Parritt Stream - Class A.

(2) Tunk Stream and tributaries upstream of Route 1 - Class A. [2003, c. 663, §5 (AMD).]

L. Harrington.

(1) Harrington River and tributaries - Class A. [2003, c. 663, §6 (NEW).]

M. Columbia.

(1) Harrington River and tributaries - Class A. [2003, c. 663, §6 (NEW).]

N. Addison.

(1) Indian River - Class A. [2003, c. 663, §6 (NEW).]

O. Jonesport.

(1) Indian River - Class A. [2003, c. 663, §6 (NEW).]

[ 2003, c. 663, §§5, 6 (AMD) .]

9. York County. Those waters draining directly or indirectly into tidal waters of York County, with the exception of the Saco River Basin, the Salmon Falls River Basin and the Mousam River Basin - Class B unless otherwise specified.

A. Kennebunk.

(1) Branch Brook - Class A. [1989, c. 764, §21 (RPR).]

B. Sanford.

(1) Branch Brook - Class A.

(2) Merriland River - Class A. [1989, c. 764, §21 (RPR).]

C. Wells.

(1) Branch Brook - Class A.

(2) Merriland River - Class A.

(3) Webhannet River above Route 1 - Class A.

(4) Depot Brook - Class A.

(5) Blacksmith Brook above Route 1 - Class A.

(6) Ogunquit River and tributaries above Interstate 95 - Class A. [2003, c. 317, §22 (AMD).]

D. [1989, c. 764, §21 (RP).]

[ 2003, c. 317, §22 (AMD) .]

SECTION HISTORY

1985, c. 698, §15 (NEW). 1989, c. 764, §§20,21 (AMD). 1991, c. 813, §E6 (AMD). 1999, c. 277, §§23,24 (AMD). 2003, c. 317, §§20-22 (AMD). 2003, c. 663, §§5,6 (AMD). 2009, c. 163, §§13-21 (AMD).



38 §469. Classifications of estuarine and marine waters

1. Cumberland County. All estuarine and marine waters lying within the boundaries of Cumberland County and that are not otherwise classified are Class SB waters.

A. Cape Elizabeth.

(1) Tidal waters of the Spurwink River system lying north of a line at latitude 43`-33'-44" N. - Class SA. [1989, c. 764, §22 (AMD).]

B. Cumberland.

(1) Tidal waters located within a line beginning at a point located on the Cumberland-Portland boundary at approximately latitude 43`41'-18"N., longitude 70` - 05'-48"W. and running northeasterly to a point located on the Cumberland-Harpswell boundary at approximately latitude 43` - 42'-57"N., longitude 70` - 03'-50" W.; thence running southwesterly along the Cumberland-Harpswell boundary to a point where the Cumberland, Harpswell and Portland boundaries meet; thence running northeasterly along the Cumberland-Portland boundary to point of beginning - Class SA. [1985, c. 698, §15 (NEW).]

C. Falmouth.

(1) Tidal waters of the Town of Falmouth located westerly and northerly, to include the Presumpscot estuary, of a line running from the southernmost point of Mackworth Island; thence running northerly along the western shore of Mackworth Island and the Mackworth Island Causeway to a point located where the causeway joins Mackworth Point - Class SC. [1999, c. 277, §25 (AMD).]

D. Harpswell.

(1) Tidal waters located within a line beginning at a point located on the Cumberland-Harpswell boundary at approximately latitude 43` - 42'-57" N., longitude 70` - 03'-50" W. and running northeasterly to a point located at latitude 43` - 43'-08" N., longitude 70` - 03'-36"W.; thence running southeasterly to a point located at latitude 43` - 42'-02" N., longitude 70` - 00'-00" W.; thence running due south to the Harpswell-Portland boundary; thence running northwesterly along the Harpswell-Portland boundary to a point where the Cumberland, Harpswell and Portland boundaries meet; thence running northwesterly along the Cumberland-Harpswell boundary to point of beginning - Class SA. [1985, c. 698, §15 (NEW).]

E. Portland.

(1) Tidal waters located within a line beginning at a point located on the Cumberland-Portland boundary at approximately latitude 43` - 41'-18" N., longitude 70` - 05'-48" W. and running southeasterly along the Cumberland-Portland boundary to a point where the Cumberland, Harpswell and Portland boundaries meet; thence running southeasterly along the Harpswell-Portland boundary to longitude 70` - 00'-00" W.; thence running due south to a point located at latitude 43` - 38'-21" N., longitude 70` - 00'-00" W.; thence running due west to a point located at latitude 43` - 38'-21" N., longitude 70` - 09'-06" W.; thence running northeasterly to point of beginning - Class SA.

(2) Tidal waters of the City of Portland lying northwesterly of a line beginning at Spring Point Light in South Portland to the easternmost point of Fort Gorges Island, thence running northerly to the southernmost point of Mackworth Island - Class SC. [1999, c. 277, §26 (AMD).]

E-1. Scarborough.

(1) Tidal waters of the Scarborough River system lying north of a line running easterly from a point where the old Boston and Maine Railroad line intersects the marsh at latitude 43`-33'-06" N., longitude 70`-20'-58" W. to a point of land north of Black Rock at latitude 43`-33'-06" N., longitude 70`-19'-25" W., excluding those tidal waters of Phillips Brook lying upstream of a point 500 feet south of U.S. Route 1 - Class SA.

(2) Tidal waters of the Spurwink River system lying north of a line extending from Higgins Beach at latitude 43`-33'-44" N. to the town line - Class SA. [1989, c. 764, §23 (NEW).]

F. South Portland.

(1) Tidal waters of the City of South Portland lying westerly of a line beginning at Spring Point Light to the easternmost point of Fort Gorges Island in Portland - Class SC. [1999, c. 277, §27 (AMD).]

G. [1989, c. 764, §24 (RP).]

[ 2011, c. 206, §11 (AMD) .]

2. Hancock County. All estuarine and marine waters lying within the boundaries of Hancock County and that are not otherwise classified are Class SB waters.

A. Bar Harbor.

(1) Tidal waters, except those lying within 500 feet of privately owned shoreline, lying northerly of latitude 44` - 16'-36" N., southerly of latitude 44` - 20'-27" N., and westerly of longitude 68` - 09'-28" W. - Class SA. [1985, c. 698, §15 (NEW).]

A-1. Brooksville.

(1) Tidal waters of the Bagaduce River lying southerly of Young's Island - Class SA. [2003, c. 317, §23 (NEW).]

B. Bucksport.

(1) All tidal waters - Class SC. [1985, c. 698, §15 (NEW).]

C. Cranberry Isles.

(1) Tidal waters, except those lying within 500 feet of privately owned shoreline, lying within 0.5 mile of the shore of Baker Island - Class SA. [1985, c. 698, §15 (NEW).]

D. Mount Desert.

(1) Tidal waters, except those lying within 500 feet of privately owned shoreline, lying northerly of latitude 44` - 16'-36" N. and easterly of longitude 68` - 13'-08" W. - Class SA.

(2) Tidal waters of Somes Sound lying northerly of a line beginning at a point located at the Acadia National Park boundary at latitude 44` - 18'-18" N., longitude 68` - 18'-42" W. and running northeasterly to a point located at the Acadia National Park boundary at latitude 44` - 18'-54" N., longitude 68` - 18'-22" W., except those waters of Broad Cove lying west of a line running from the point of land immediately south of the cove northerly to Navigation Can #7 and those waters lying within 500 feet of overboard discharges licensed as of January 1, 1999 - Class SA.

(3) Tidal waters of Somes Sound lying within 500 feet of overboard discharges licensed as of January 1, 1999 - Class SA. [1999, c. 277, §28 (AMD); 1999, c. 277, §31 (AFF).]

E. Orland.

(1) Tidal waters lying northerly of the southernmost point of land on Verona Island - Class SC. [1985, c. 698, §15 (NEW).]

E-1. Penobscot.

(1) Tidal waters of the Bagaduce River lying southerly of Winslow Island and easterly of the westernmost point of Young's Island - Class SA. [2003, c. 317, §23 (NEW).]

E-2. Sedgewick.

(1) Tidal waters of the Bagaduce River - Class SA. [2003, c. 317, §23 (NEW).]

F. Southwest Harbor.

(1) Tidal waters lying northerly of latitude 44` - 12'-44` -" N., southerly of latitude 44` - 14'-13" N. and westerly of longitude 68` - 18'-27" W. - Class SA.

(2) Tidal waters of Somes Sound lying northerly of a line beginning at a point located at the Acadia National Park boundary at latitude 44` - 18'-18" N., longitude 68` - 18'-42" W. and running northeasterly to a point located at the Acadia National Park boundary at latitude 44` - 18'-54" N., longitude 68` - 18'-22" W. - Class SA. [1999, c. 277, §29 (AMD).]

G. Tremont.

(1) Tidal waters lying northerly of latitude 44` - 12'-44` -" N., southerly of latitude 44` - 14'-13" N. and easterly of longitude 68` - 20'-30" W. - Class SA. [1985, c. 698, §15 (NEW).]

H. Verona Island.

(1) Tidal waters lying northerly of the southernmost point of land on Verona Island - Class SC. [2003, c. 534, §3 (AMD); 2003, c. 534, §5 (AFF).]

I. Winter Harbor.

(1) Tidal waters lying south of a line running west from the northernmost tip of Frazer Point to longitude 68`-05'-00" W. and east of longitude 68`-05'-00" W. - Class SA. [1989, c. 764, §25 (NEW).]

[ 2011, c. 206, §11 (AMD) .]

3. Knox County. All estuarine and marine waters lying within the boundaries of Knox County and that are not otherwise classified are Class SB waters.

A. Isle Au Haut.

(1) Tidal waters, except those lying within 500 feet of privately owned shoreline, lying northerly of latitude 44` - 00'-00" N., southerly of latitude 44` - 03'-06" N., easterly of longitude 68` - 41'-00" W. and westerly of longitude 68` - 35'-00" W. - Class SA. [1985, c. 698, §15 (NEW).]

B. Owls Head.

(1) Tidal waters lying westerly of a line running between the southernmost point of land on Jameson Point and the northernmost point of land on Battery Point - Class SC. [1985, c. 698, §15 (NEW).]

C. Rockland.

(1) Tidal waters lying westerly of a line running between the southernmost point of land on Jameson Point and the northernmost point of land on Battery Point - Class SC. [1985, c. 698, §15 (NEW).]

[ 2011, c. 206, §11 (AMD) .]

3-A. Lincoln County. All estuarine and marine waters lying within the boundaries of Lincoln County and that are not otherwise classified are Class SB waters.

A. Boothbay.

(1) Tidal waters lying south of the northernmost point of Damariscove Island and west of longitude 69`-36'-00" W. - Class SA. [1989, c. 764, §26 (NEW).]

[ 2011, c. 206, §11 (AMD) .]

4. Penobscot County. All estuarine and marine waters lying within the boundaries of Penobscot County and that are not otherwise classified are Class SB waters.

A. Hampden.

(1) Tidal waters lying southerly of a line extended in an east-west direction from the outlet of Reed Brook in the Village of Hampden Highlands - Class SC. [1985, c. 698, §15 (NEW).]

B. Orrington.

(1) Tidal waters lying southerly of a line extended in an east-west direction from the outlet of Reed Brook in the Village of Hampden Highlands - Class SC. [1985, c. 698, §15 (NEW).]

[ 2011, c. 206, §11 (AMD) .]

5. Sagadahoc County. All estuarine and marine waters lying within the boundaries of Sagadahoc County and that are not otherwise classified are Class SB waters.

A. Georgetown.

(1) Tidal waters located within a line beginning at a point on the shore located at latitude 43` - 47'-16" N., longitude 69` -43'-09" W. and running due east to longitude 69` -42'-00" W.; thence running due south to latitude 43` - 42'-52" N.; thence running due west to longitude 69` -44' -25" W.; thence running due north to a point on the shore located at latitude 43` - 46'-15" N., longitude 69` -44'-25" W.; thence running northerly along the shore to point of beginning - Class SA. [1985, c. 698, §15 (NEW).]

B. Phippsburg.

(1) Offshore waters east of longitude 69`-50'-05" W. and west of longitude 69`-47'-00" W., including the tidal waters of the Morse River and the Sprague River, - Class SA.

(2) Tidal waters of The Basin, including The Narrows east of a line drawn between 69`-51'-57" W. and 43`-48'-14" N. - Class SA.

(3) Tidal waters of the Kennebec River in Phippsburg within 500 feet of shore, beginning at a point of land at the head of Atkins Bay located at longitude 69°-48'-14" W. and latitude 43°-44'-40.4" N. and extending along the southeast shore of Atkins Bay to a point 500 feet off Fort Popham located at longitude 69°-47'-00" W. and latitude 43°-45'-23.89" N. - Class SA. [2011, c. 206, §11 (AMD).]

[ 2011, c. 206, §11 (AMD) .]

6. Waldo County. All estuarine and marine waters lying within the boundaries of Waldo County and that are not otherwise classified are Class SB waters.

A. Frankfort.

(1) All tidal waters - Class SC. [1985, c. 698, §15 (NEW).]

B. Prospect.

(1) All tidal waters - Class SC. [1985, c. 698, §15 (NEW).]

C. Searsport.

(1) Tidal waters located within a line beginning at the southernmost point of land on Kidder Point and running southerly along the western shore of Sears Island to the southernmost point of Sears Island; thence running due south to latitude 44`-25'-25" N.; thence running due west to latitude 44`-25'-25" N., longitude 68`-54'-30" W.; thence running due north to the shore of Mack Point at longitude 68`-54'-30" W.; thence running along the shore in an easterly direction to point of beginning - Class SC. [1989, c. 764, §28 (AMD).]

D. Stockton Springs.

(1) Tidal waters lying northerly of the southernmost point of land on Verona Island - Class SC. [1985, c. 698, §15 (NEW).]

E. Winterport.

(1) All tidal waters - Class SC. [1985, c. 698, §15 (NEW).]

[ 2011, c. 206, §11 (AMD) .]

7. Washington County. All estuarine and marine waters lying within the boundaries of Washington County and that are not otherwise classified are Class SB waters.

A. Beals.

(1) Tidal waters lying east of the line extending from the westernmost point of Three Falls Point to the easternmost point of Crumple Island; thence south along longitude 67`-36'-47" W. - Class SA.

(2) Tidal waters lying south of a line extending from the easternmost point of the southern shore of the Mud Hole; thence extending along latitude 44`-29'-00" N. to the town line - Class SA. [1989, c. 764, §29 (RPR).]

B. Calais.

(1) Tidal waters of the St. Croix River and its tidal tributaries lying westerly of longitude 67`-14'-28" W. - Class SC. [1989, c. 764, §29 (RPR).]

C. Cutler.

(1) All tidal waters except those waters in Machias Bay and Little Machias Bay north of a line running from the town line due east to the southernmost point of Cross Island; thence running northeast to the southeasternmost point of Cape Wash Island; thence running northeast to the westernmost point of Deer Island; thence running due north to the mainland; and those waters lying northwest of a line running from the easternmost point of Western Head to the easternmost point of Eastern Knubble - Class SA. [1991, c. 499, §18 (AMD).]

D. Eastport.

(1) Tidal waters lying southerly of latitude 44`-54'-50" N., easterly of longitude 67`-02'-00" W. and northerly of latitude 44`-53'-15" N. - Class SC. [1989, c. 764, §29 (RPR).]

E. Edmunds.

(1) All tidal waters - Class SA. [1989, c. 764, §29 (NEW).]

F. Lubec.

(1) Tidal waters, except those lying within 500 feet of West Quoddy Head Light, south of a line beginning at a point located on the northern shore of West Quoddy Head at latitude 44`-49'-22" N., longitude 66`-59'-17" W. and running northeast to the international boundary at latitude 44`-49'-45" N., longitude 66`-57'-57" W. - Class SA.

(2) Tidal waters west of a line running from the easternmost point of Youngs Point to the easternmost point of Leighton Neck in Pembroke - Class SA. [1989, c. 764, §29 (NEW).]

G. Milbridge.

(1) Tidal waters south of a line running from the Steuben - Milbridge town line along latitude 44`-27'-39" N. to the northernmost point of Currant Island; thence running easterly to a point 1,000 feet from mean high tide on the northernmost point of Pond Island; thence along a line running 1,000 feet from mean high tide along the east side of Pond Island to the southernmost point of the island; thence running due south - Class SA. [1999, c. 277, §30 (AMD).]

H. Pembroke.

(1) Tidal waters west of a line running from the easternmost point of Leighton Neck to the easternmost point of Youngs Point in Lubec - Class SA. [1989, c. 764, §29 (NEW).]

I. Steuben.

(1) Tidal waters southeast of a line beginning at Yellow Birch Head at latitude 44`-25'-05" N.; thence running to longitude 67`-55'-00" W.; thence running due south along longitude 67`-55'-00" W. - Class SA.

(2) Tidal waters southwest of a line beginning at a point located south of Carrying Place Cove at latitude 44`-26'-18" N., longitude 67`-53'-14" W.; thence running along latitude 44`-26'-18" N. east to the town line - Class SA. [1989, c. 764, §29 (NEW).]

J. Trescott.

(1) All tidal waters - Class SA. [1989, c. 764, §29 (NEW).]

K. Whiting.

(1) Tidal waters of the Orange River - Class SA. [1989, c. 764, §29 (NEW).]

[ 2011, c. 206, §11 (AMD) .]

8. York County. All estuarine and marine waters lying within the boundaries of York County and that are not otherwise classified are Class SB waters.

A. Biddeford.

(1) Tidal waters of the Saco River and its tidal tributaries lying westerly of longitude 70`-22'-54" W. - Class SC. [1989, c. 764, §30 (RPR).]

B. Kennebunk.

(1) Tidal waters of the Little River system lying north of latitude 43`-20'-10" N. - Class SA. [1989, c. 764, §30 (RPR).]

C. Kittery.

(1) Tidal waters of the Piscataqua River and its tidal tributaries lying westerly of longitude 70`-42'-52" W., southerly of Route 103 and easterly of Interstate Route 95 - Class SC.

(2) Tidal waters lying northeast of a line from Sisters Point; thence south along longitude 70`-40'-00" W. to the Maine-New Hampshire border; thence running southeast along the Maine-New Hampshire border to Cedar Ledge beyond the Isles of Shoals, except waters within 500 feet of the Isles of Shoals Research Station - Class SA. [1989, c. 764, §30 (RPR).]

D. Old Orchard Beach.

(1) Tidal waters of Goosefare Brook and its tidal tributaries lying westerly of longitude 70`-23'-08" W. - Class SC. [1989, c. 764, §30 (RPR).]

E. Saco.

(1) Tidal waters of Goosefare Brook and its tidal tributaries lying westerly of longitude 70`-23'-08" W. - Class SC.

(2) Tidal waters of the Saco River and its tidal tributaries lying westerly of longitude 70`-22'-54" W. - Class SC. [1989, c. 764, §30 (RPR).]

F. Wells.

(1) Tidal waters of the Little River system lying north of latitude 43`-20'-10" N. - Class SA. [1989, c. 764, §30 (RPR).]

G. York.

(1) Tidal waters lying southwest of a line from Seal Head Point east along latitude 43`-07'-15" N. - Class SA. [1989, c. 764, §30 (NEW).]

[ 2011, c. 206, §11 (AMD) .]

SECTION HISTORY

1985, c. 698, §15 (NEW). 1987, c. 192, §23 (AMD). 1989, c. 764, §§22-30 (AMD). 1991, c. 499, §18 (AMD). 1999, c. 277, §§25-30 (AMD). 1999, c. 277, §31 (AFF). 2003, c. 317, §23 (AMD). 2003, c. 534, §3 (AMD). 2003, c. 534, §5 (AFF). 2009, c. 163, §22 (AMD). 2011, c. 206, §11 (AMD).



38 §470. Classification of ground water

All ground water shall be classified as not less than Class GW-A, except as otherwise provided in this section. The board may recommend to the Legislature the reclassification of any ground water, after careful consideration, public hearings and in consultation with other state agencies and the municipalities and industries involved, and where the board finds that it is in the best interests of the public that the waters be so classified. [1985, c. 698, §15 (NEW).]

SECTION HISTORY

1985, c. 698, §15 (NEW).






Article 4-B: WATER WITHDRAWAL REPORTING PROGRAM

38 §470-A. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 619, §1 (NEW).]

1. Nonconsumptive use. "Nonconsumptive use" means any use of water that results in the water being discharged back into the same water source within 1/4 mile upstream or downstream from the point of withdrawal such that the difference between the volume withdrawn and the volume returned is no more than the threshold amount per day. This also includes withdrawals from groundwater that are discharged to a subsurface system or to a hydraulically connected surface water body such that no more than the threshold amount is consumed.

[ 2001, c. 619, §1 (NEW) .]

2. Water source. "Water source" means any river, stream or brook as defined in section 480-B, any lake or pond classified GPA pursuant to section 465-A or groundwater located anywhere in the State.

[ 2001, c. 619, §1 (NEW) .]

3. Water withdrawal; withdrawal of water. "Water withdrawal" or "withdrawal of water" means the removal, diversion or taking of water from a water source. All withdrawals of water from a particular water source that are made or controlled by a single person are considered to be a single withdrawal of water.

[ 2001, c. 619, §1 (NEW) .]

SECTION HISTORY

2001, c. 619, §1 (NEW).



38 §470-B. Threshold volumes for reporting

Except as otherwise provided in this article, a person making a water withdrawal in excess of the threshold volumes established in this section shall file a water withdrawal report in accordance with section 470-D covering the 12 months ending on the previous September 30th. The threshold volumes for reporting are as follows. [2001, c. 619, §1 (NEW).]

1. Withdrawals from river, stream or brook. The threshold volume for reporting on withdrawals from a river, stream or brook or groundwater within 500 feet of a river, stream or brook is 20,000 gallons on any day or, if the watershed area at the point of withdrawal exceeds 75 square miles, a volume in gallons per day for any day that is:

A. One percent of the estimated low-flow volume of water to occur for 7 days once in 10 years based on historical flows for rivers, streams or brooks with an adequate record of gauge data; [2001, c. 619, §1 (NEW).]

B. One percent of the estimated low-flow volume of water to occur for 7 days once in 10 years based on an estimated low-flow value for a river, stream or brook below a dam where flow is limited by gate settings or leakage; or [2001, c. 619, §1 (NEW).]

C. If paragraphs A and B are not applicable, then a threshold volume calculated using the formula V=168.031 times A to 1.1 power, where V is the volume in gallons per day and A is the watershed area in square miles. [2001, c. 619, §1 (NEW).]

[ 2001, c. 619, §1 (NEW) .]

2. Withdrawals from GPA lake or pond or certain groundwater sources. The threshold volume for reporting on withdrawals from a Class GPA lake or pond or groundwater within 500 feet of the lake or pond is determined from the following table:

[ 2001, c. 619, §1 (NEW) .]

3. Withdrawals from other groundwater sources. The threshold volume for reporting on withdrawals from groundwater greater than 500 feet from a river, stream, brook or GPA classified lake or pond is 50,000 gallons on any day, unless the person making the water withdrawal demonstrates to the department's satisfaction that the withdrawal will not impact any adjacent surface water body.

[ 2001, c. 619, §1 (NEW) .]

SECTION HISTORY

2001, c. 619, §1 (NEW). 2001, c. 619, §1 (NEW).



38 §470-C. Exemptions

The following are exempt from the reporting requirements of this article: [2001, c. 619, §1 (NEW).]

1. Nonconsumptive uses. Nonconsumptive uses. Dams are explicitly exempt as nonconsumptive uses, including hydropower dams licensed by the Federal Energy Regulatory Commission, storage dams and dams subject to a water level setting order pursuant to sections 840 to 843;

[ 2001, c. 619, §1 (NEW) .]

2. Household uses. A water withdrawal for ordinary household uses;

[ 2001, c. 619, §1 (NEW) .]

3. Public water systems. A public water system that is regulated by the Department of Health and Human Services pursuant to Title 22, chapter 601;

[ 2001, c. 619, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

4. Subject to existing reporting requirements. Water withdrawals subject to water withdrawal reporting requirements established in any state permitting or licensing program prior to the effective date of this article, including, but not limited to, the site location of development laws, natural resources protection laws, Maine Land Use Regulation Commission laws and Maine waste discharge laws, provided that the water user files a notice of intent to be covered by this exemption on a form to be provided by the department;

[ 2001, c. 619, §1 (NEW) .]

5. Public emergencies. A water withdrawal from surface or groundwater for fire suppression or other public emergency purposes;

[ 2001, c. 619, §1 (NEW) .]

6. Commercial or industrial storage ponds. A water withdrawal from a storage pond or water supply system in existence prior to the effective date of this article provided that the withdrawal is for a commercial or industrial use, the water user has filed a water use plan as part of a state license application and the water user files a notice of intent to be covered by this exemption on a form to be provided by the department;

[ 2001, c. 619, §1 (NEW) .]

7. Off-stream storage ponds. A water withdrawal from an artificial storage pond that does not have a river, stream or brook as an inlet or outlet, constructed for the purpose of storing water for crop irrigation or other uses;

[ 2001, c. 619, §1 (NEW) .]

8. In-stream storage ponds. A water withdrawal from an artificial pond constructed in a stream channel that is subject to a minimum-flow release requirement in an existing permit if the water user files a notice of intent to be covered by this exemption on a form to be provided by the department;

[ 2011, c. 120, §5 (AMD) .]

9. Duplication of reporting. A water withdrawal that is reported to any other state agency under any program requiring substantially similar data if the other agency has entered into a memorandum of agreement with the department for the collection and sharing of that data; and

[ 2011, c. 120, §5 (AMD) .]

10. Agricultural producers. An agricultural producer that is subject to rules adopted under section 470-H and the provisions of Title 7, section 353.

[ 2011, c. 120, §6 (NEW) .]

SECTION HISTORY

2001, c. 619, §1 (NEW). 2003, c. 689, §B6 (REV). 2011, c. 120, §§5, 6 (AMD).



38 §470-D. Filing of reports by users; aggregation of data

Unless exempted under section 470-C, a person withdrawing more than the threshold volume of water established in this article must file an annual water withdrawal report on December 1, 2003 and on every December 1st thereafter as provided in this section. [2001, c. 619, §1 (NEW).]

Water withdrawal reports must be submitted to either the Commissioner of Environmental Protection, the Commissioner of Agriculture, Conservation and Forestry or the Commissioner of Health and Human Services in a form or manner prescribed by that commissioner. No later than January 1, 2003, those commissioners shall jointly publish a list indicating which classes of users are to report to which department. The form and manner of reporting must be determined by each commissioner except that the required information must be collected from each user above the threshold and in a manner that allows that data to be combined with data collected by the other commissioners. The reports must include information on actual and anticipated water use, the identification of the water source, the location of the withdrawal including the distance of each groundwater withdrawal from the nearest surface water source, the volume of the withdrawals that might be reasonably anticipated under maximum high-demand conditions and the number of days those withdrawals may occur each month and the location and volume of each point of discharge. The reporting may allow volumes to be reported in ranges established by the commissioners and reported volumes may be calculated estimates of volumes. The board, the Department of Agriculture, Conservation and Forestry and the Department of Health and Human Services may adopt routine technical rules as defined in Title 5, chapter 375, subchapter 2-A as necessary to implement the reporting provisions of this article. [2011, c. 120, §7 (AMD); 2011, c. 657, Pt. W, §5, 6 (REV).]

Individual water withdrawal reports filed under this article are confidential and are not public records as defined in Title 1, section 402, subsection 3. [2001, c. 619, §1 (NEW).]

SECTION HISTORY

2001, c. 619, §1 (NEW). 2003, c. 689, §§B6,7 (REV). 2011, c. 120, §7 (AMD). 2011, c. 657, Pt. W, §5, 6 (REV).



38 §470-E. Water use standards (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 619, §1 (NEW). MRSA T. 38, §470E (RP).



38 §470-F. Local water use policies encouraged

The department shall encourage and cooperate with state, regional or municipal agencies, boards or organizations in the development and adoption of regional or local water use policies that protect the environment from excessive drawdown of water sources during low-flow periods. The department shall encourage those entities, in developing those policies, to review previously adopted low-flow policies. [2009, c. 369, Pt. A, §35 (AMD).]

SECTION HISTORY

2001, c. 619, §1 (NEW). 2009, c. 369, Pt. A, §35 (AMD).



38 §470-G. Reporting and use of collected data (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 619, §1 (NEW). 2003, c. 689, §B7 (REV). 2007, c. 619, §6 (RPR). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. EE, §23 (RP).



38 §470-H. In-stream flow and water level requirements; rules

The board shall adopt rules that establish water use requirements for maintaining in-stream flows and lake or pond water levels that are protective of aquatic life and other uses and that establish criteria for designating watersheds most at risk from cumulative water use. Requirements adopted under this section must be based on the natural variation of flows and water levels, allowing variances if use will still be protective of water quality within that classification. The board shall incorporate into the rules a mechanism to reconcile, to the extent feasible, the objective of protecting aquatic life and other uses as provided for in this section and the objective of allowing community water systems to use their existing water supplies to provide water service. Before the department issues a community water system withdrawal certificate, the certificate must be reviewed and approved by the drinking water program of the Department of Health and Human Services, with technical assistance from the Public Advocate on economic issues, to ensure that conditions contained in the certificate are economically affordable and technically feasible and will not jeopardize the safety, dependability or financial viability of the community water system. Except as necessary to meet the requirements in this section and rules adopted pursuant to this section, a community water system does not forfeit the rights, powers or responsibilities related to water use that are contained in its legislative charter or similar authority. Rules adopted under this section are state water use rules in accordance with the authority reserved to states under the federal Clean Water Act. A water user that fails to comply with the requirements of the rules adopted under this section is subject to penalties pursuant to section 349. For purposes of this section, "community water system" has the same meaning as in Title 22, section 2660-B, subsection 2. Rules adopted under this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 235, §1 (AMD).]

SECTION HISTORY

2005, c. 330, §12 (NEW). 2007, c. 235, §1 (AMD).






Article 5: ALTERATION OF COASTAL WETLANDS

38 §471. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 595, §3 (NEW). 1979, c. 504, §1 (AMD). 1987, c. 809, §1 (RP).



38 §472. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 595, §3 (NEW). 1979, c. 504, §2 (RPR). 1987, c. 809, §1 (RP).



38 §473. Permit granting authority (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 595, §3 (NEW). 1987, c. 192, §24 (AMD). 1987, c. 809, §1 (RP).



38 §474. Permits; standards (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 595, §3 (NEW). 1979, c. 504, §3 (RPR). 1983, c. 453, §5 (AMD). 1985, c. 649, (AMD). 1987, c. 809, §1 (RP).



38 §475. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 595, §3 (NEW). 1977, c. 300, §28 (AMD). 1983, c. 566, §30 (AMD). 1987, c. 809, §1 (RP).



38 §476. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 595, §3 (NEW). 1981, c. 470, §A165 (AMD). 1987, c. 809, §1 (RP).



38 §477. Injunction; restoration (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 595, §3 (NEW). 1977, c. 300, §29 (RP).



38 §478. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 595, §3 (NEW). 1987, c. 809, §1 (RP).






Article 5-A: NATURAL RESOURCES PROTECTION ACT

38 §480-A. Findings; purpose; short title

The Legislature finds and declares that the State's rivers and streams, great ponds, fragile mountain areas, freshwater wetlands, significant wildlife habitat, coastal wetlands and coastal sand dunes systems are resources of state significance. These resources have great scenic beauty and unique characteristics, unsurpassed recreational, cultural, historical and environmental value of present and future benefit to the citizens of the State and that uses are causing the rapid degradation and, in some cases, the destruction of these critical resources, producing significant adverse economic and environmental impacts and threatening the health, safety and general welfare of the citizens of the State. [1987, c. 809, §2 (NEW).]

The Legislature further finds and declares that there is a need to facilitate research, develop management programs and establish sound environmental standards that will prevent the degradation of and encourage the enhancement of these resources. It is the intention of the Legislature that existing programs related to Maine's rivers and streams, great ponds, fragile mountain areas, freshwater wetlands, significant wildlife habitat, coastal wetlands and sand dunes systems continue and that the Department of Environmental Protection provide coordination and vigorous leadership to develop programs to achieve the purposes of this article. The well-being of the citizens of this State requires the development and maintenance of an efficient system of administering this article to minimize delays and difficulties in evaluating alterations of these resource areas. [1987, c. 809, §2 (NEW).]

The Legislature further finds and declares that the cumulative effect of frequent minor alterations and occasional major alterations of these resources poses a substantial threat to the environment and economy of the State and its quality of life. [1987, c. 809, §2 (NEW).]

This article is known and may be cited as "the Natural Resources Protection Act." [2007, c. 290, §1 (NEW).]

SECTION HISTORY

1987, c. 809, §2 (NEW). 2007, c. 290, §1 (AMD).



38 §480-B. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 809, §2 (NEW).]

1. Coastal sand dune systems. "Coastal sand dune systems" means sand and gravel deposits within a marine beach system, including, but not limited to, beach berms, frontal dunes, dune ridges, back dunes and other sand and gravel areas deposited by wave or wind action. Coastal sand dune systems may extend into coastal wetlands.

[ 1997, c. 603, §1 (AMD) .]

1-A. Community public water system. "Community public water system" has the same meaning as "community water system" has in Title 22, section 2660-B, subsection 2.

[ 2007, c. 353, §6 (NEW) .]

1-B. Community public water system primary protection area. "Community public water system primary protection area" means:

A. The area within 250 feet, measured horizontally, of a great pond that is a source for a community public water system; [2007, c. 353, §7 (NEW).]

B. The area within 250 feet, measured horizontally, of a river, stream or brook that is a source for a community public water system for a distance of 1/2 mile upstream from the intake of the public water supply; or [2007, c. 353, §7 (NEW).]

C. A source water protection area identified and mapped by the Department of Health and Human Services as described under Title 30-A, section 2001, subsection 20-A. [2007, c. 353, §7 (NEW).]

[ 2007, c. 353, §7 (NEW) .]

2. Coastal wetlands. "Coastal wetlands" means all tidal and subtidal lands; all areas with vegetation present that is tolerant of salt water and occurs primarily in a salt water or estuarine habitat; and any swamp, marsh, bog, beach, flat or other contiguous lowland that is subject to tidal action during the highest tide level for the year in which an activity is proposed as identified in tide tables published by the National Ocean Service. Coastal wetlands may include portions of coastal sand dunes.

[ 2005, c. 330, §13 (AMD) .]

2-A. Dredge spoils. "Dredge spoils" means sand, silt, mud, gravel, rock or other sediment or material that is moved from coastal wetlands.

[ 1989, c. 656, §2 (NEW) .]

2-B. Forest management activities. "Forest management activities" means timber stand improvement, timber harvesting activities, forest products harvesting and regeneration of forest stands. For the purposes of this definition, "timber harvesting activities" means timber harvesting, the construction and maintenance of roads used primarily for timber harvesting, the mining of gravel used for the construction and maintenance of roads used primarily for timber harvesting and other activities conducted to facilitate timber harvesting. For the purposes of this definition, "timber harvesting" means the cutting or removal of timber for the primary purpose of selling or processing forest products.

[ 2011, c. 599, §11 (AMD) .]

2-C. Forested wetland. "Forested wetland" means a freshwater wetland dominated by woody vegetation that is 6 meters tall, or taller.

[ 1989, c. 838, §3 (NEW) .]

2-D. Floodplain wetland. "Floodplain wetland" means lands adjacent to a river, stream or brook that are inundated with floodwater during a 100-year flood event and that under normal circumstances support a prevalence of wetland vegetation typically adapted for life in saturated soils.

[ 1991, c. 214, §1 (NEW) .]

2-E. Footprint. "Footprint" means the outline of a structure on the ground, except that for a building "footprint" means the outline that would be created on the ground by extending the exterior walls of a building to the ground surface.

[ 2011, c. 538, §8 (AMD) .]

3. Fragile mountain areas. "Fragile mountain areas" means areas above 2,700 feet in elevation from mean sea level.

[ 1987, c. 809, §2 (NEW) .]

4. Freshwater wetlands. "Freshwater wetlands" means freshwater swamps, marshes, bogs and similar areas that are:

A. [1995, c. 460, §12 (AFF); 1995, c. 460, §1 (RP).]

B. Inundated or saturated by surface or groundwater at a frequency and for a duration sufficient to support, and which under normal circumstances do support, a prevalence of wetland vegetation typically adapted for life in saturated soils; and [1995, c. 460, §1 (AMD); 1995, c. 460, §12 (AFF).]

C. Not considered part of a great pond, coastal wetland, river, stream or brook. [1987, c. 809, §2 (NEW).]

[ 1995, c. 460, §1 (AMD); 1995, c. 460, §12 (AFF) .]

5. Great ponds. "Great ponds" means any inland bodies of water which in a natural state have a surface area in excess of 10 acres and any inland bodies of water artificially formed or increased which have a surface area in excess of 30 acres.

[ 1987, c. 809, §2 (NEW) .]

5-A. Mooring. "Mooring" means equipment, such as anchors, chains and lines, for holding fast a vessel, aircraft, floating dock or buoy.

[ 1993, c. 187, §1 (NEW) .]

5-B. Impervious area. "Impervious area" means an area that is a building, parking lot, roadway or similar constructed area. "Impervious area" does not mean a deck or patio.

[ 2011, c. 64, §2 (NEW) .]

5-C. Motorized recreational gold prospecting. "Motorized recreational gold prospecting" means the operation of small-scale, motorized equipment for the removal, separation, refinement and redeposition of sediments and other substrates occurring below the normal high-water mark of a stream for the noncommercial, recreational discovery and collecting of gold specimens. "Motorized recreational gold prospecting" includes, but is not limited to, the operation of a motorized suction dredge, sluice, pump, rocker box or winch, individually or together.

[ 2013, c. 536, §1 (NEW) .]

6. Normal high water line. "Normal high water line" means that line along the shore of a great pond, river, stream, brook or other nontidal body of water which is apparent from visible markings, changes in the character of soils due to prolonged action of the water or from changes in vegetation and which distinguishes between predominantly aquatic and predominantly terrestrial land. In the case of great ponds, all land below the normal high water line shall be considered the bottom of the great pond for the purposes of this article.

[ 1987, c. 809, §2 (NEW) .]

6-A. Offshore wind power project. "Offshore wind power project" means a project that uses a windmill or wind turbine to convert wind energy to electrical energy and is located in whole or in part within coastal wetlands. "Offshore wind power project" includes both generating facilities as defined by Title 35-A, section 3451, subsection 5 and associated facilities as defined by Title 35-A, section 3451, subsection 1, without regard to whether the electrical energy is for sale or use by a person other than the generator.

[ 2009, c. 615, Pt. E, §6 (NEW) .]

7. Permanent structure. "Permanent structure" means any structure that is designed to remain at or that is constructed or erected with a fixed location or that is attached to a structure with a fixed location for a period exceeding 7 months within any 12-month period, including, but not limited to, causeways, piers, docks, concrete slabs, piles, marinas, retaining walls and buildings.

[ 2007, c. 290, §2 (AMD) .]

8. Protected natural resource. "Protected natural resource" means coastal sand dune systems, coastal wetlands, significant wildlife habitat, fragile mountain areas, freshwater wetlands, community public water system primary protection areas, great ponds or rivers, streams or brooks, as these terms are defined in this article.

[ RR 2007, c. 1, §20 (COR) .]

8-A. Transportation reconstruction or replacement project. "Transportation reconstruction or replacement project" means the improvement of an existing transportation facility to modern design standards without expanding its function or creating any additional roadways, facilities or structures. These projects are limited to:

A. Highway or bridge alignment changes not exceeding a distance of 200 feet between the old and new center lines in any protected natural resource; [1989, c. 814, §1 (NEW).]

B. Replacement or rehabilitation of the roadway base, pavement and drainage; [1989, c. 814, §1 (NEW).]

C. Replacement or rehabilitation of bridges or piers; [1989, c. 814, §1 (NEW).]

D. The addition of climbing lanes, and turning lanes of less than 1,000 feet in length in a protected natural resource; and [1989, c. 814, §1 (NEW).]

E. Rehabilitation or repair of state-owned railroads. [1989, c. 814, §1 (NEW).]

[ 1989, c. 814, §1 (NEW) .]

9. River, stream or brook. "River, stream or brook" means a channel between defined banks. A channel is created by the action of surface water and has 2 or more of the following characteristics.

A. It is depicted as a solid or broken blue line on the most recent edition of the U.S. Geological Survey 7.5-minute series topographic map or, if that is not available, a 15-minute series topographic map. [1995, c. 92, §2 (NEW).]

B. It contains or is known to contain flowing water continuously for a period of at least 6 months of the year in most years. [2001, c. 618, §1 (AMD).]

C. The channel bed is primarily composed of mineral material such as sand and gravel, parent material or bedrock that has been deposited or scoured by water. [1995, c. 92, §2 (NEW).]

D. The channel contains aquatic animals such as fish, aquatic insects or mollusks in the water or, if no surface water is present, within the stream bed. [1995, c. 92, §2 (NEW).]

E. The channel contains aquatic vegetation and is essentially devoid of upland vegetation. [1995, c. 92, §2 (NEW).]

"River, stream or brook" does not mean a ditch or other drainage way constructed, or constructed and maintained, solely for the purpose of draining storm water or a grassy swale.

[ 2001, c. 618, §1 (AMD) .]

9-A. Significant groundwater well. "Significant groundwater well" is defined as follows.

A. "Significant groundwater well" means any well, wellfield, excavation or other structure, device or method used to obtain groundwater that is:

(1) Withdrawing at least 75,000 gallons during any week or at least 50,000 gallons on any day and is located at a distance of 500 feet or less from a coastal or freshwater wetland, great pond, significant vernal pool habitat, water supply well not owned or controlled by the applicant or river, stream or brook; or

(2) Withdrawing at least 216,000 gallons during any week or at least 144,000 gallons on any day and is located at a distance of more than 500 feet from a coastal or freshwater wetland, great pond, significant vernal pool habitat, water supply well not owned or controlled by the applicant or river, stream or brook.

Withdrawals of water for firefighting or preoperational capacity testing are not applied toward these thresholds. [2009, c. 295, §1 (AMD).]

B. "Significant groundwater well" does not include:

(1) A public water system as defined in Title 22, section 2601, subsection 8, except that "significant groundwater well" includes:

(a) A public water system used solely to bottle water for sale; and

(b) Any portion of a public water system that is:

(i) Constructed on or after January 1, 2009;

(ii) Used solely to bottle water for sale; and

(iii) Not connected to another portion of the public water system through pipes intended to convey water.

For purposes of this paragraph, a public water system that is used solely to bottle water for sale includes a public water system that bottles water for sale and may provide a de minimus amount of water for other purposes, such as employee or other use, as determined by the department;

(2) Individual home domestic supply;

(3) Agricultural use or storage;

(3-A) Dewatering of a mining operation;

(4) A development or part of a development requiring a permit pursuant to article 6, article 7 or article 8-A; or

(5) A structure or development requiring a permit from the Maine Land Use Planning Commission. [2009, c. 295, §1 (AMD); 2011, c. 682, §38 (REV).]

[ 2009, c. 295, §1 (AMD); 2011, c. 682, §38 (REV) .]

10. Significant wildlife habitat. "Significant wildlife habitat" means:

A. The following areas to the extent that they have been mapped by the Department of Inland Fisheries and Wildlife or are within any other protected natural resource: habitat, as defined by the Department of Inland Fisheries and Wildlife, for species appearing on the official state or federal list of endangered or threatened animal species; high and moderate value deer wintering areas and travel corridors as defined by the Department of Inland Fisheries and Wildlife; seabird nesting islands as defined by the Department of Inland Fisheries and Wildlife; and critical spawning and nursery areas for Atlantic salmon as defined by the Department of Marine Resources; and [2009, c. 561, §37 (AMD).]

B. Except for solely forest management activities, for which "significant wildlife habitat" is as defined and mapped in accordance with section 480-I by the Department of Inland Fisheries and Wildlife, the following areas that are defined by the Department of Inland Fisheries and Wildlife and are in conformance with criteria adopted by the Department of Environmental Protection or are within any other protected natural resource:

(1) Significant vernal pool habitat;

(2) High and moderate value waterfowl and wading bird habitat, including nesting and feeding areas; and

(3) Shorebird nesting, feeding and staging areas. [2005, c. 116, §2 (NEW).]

[ 2009, c. 561, §37 (AMD) .]

11. Working waterfront activity. "Working waterfront activity" means an activity that qualifies a parcel of land as working waterfront land. "Working waterfront activity" includes commercial fishing activities; commercial boat building and repair; commercial hauling, launching, storage and berthing of boats; marine construction; marine freight and passenger transportation; and other similar commercial activities that are dependent on the waterfront. As used in this subsection, "commercial fishing activities" has the same meaning as in Title 36, section 1132, subsection 3.

[ 2013, c. 231, §3 (NEW) .]

12. Working waterfront land. "Working waterfront land" means a parcel of land, or a portion thereof, abutting water to the head of tide, land located in the intertidal zone or submerged land that is used primarily or predominantly to provide access to or support the conduct of a working waterfront activity.

[ 2013, c. 231, §3 (NEW) .]

SECTION HISTORY

1987, c. 809, §2 (NEW). 1989, c. 430, §3 (AMD). 1989, c. 656, §2 (AMD). 1989, c. 814, §1 (AMD). 1989, c. 838, §3 (AMD). 1991, c. 214, §1 (AMD). 1991, c. 693, §1 (AMD). 1993, c. 187, §1 (AMD). 1993, c. 296, §1 (AMD). 1995, c. 92, §2 (AMD). 1995, c. 406, §13 (AMD). 1995, c. 460, §§1-3 (AMD). 1995, c. 460, §12 (AFF). 1995, c. 625, §A51 (AMD). 1997, c. 603, §1 (AMD). 1999, c. 243, §11 (AMD). 1999, c. 401, §BB17 (AMD). 2001, c. 618, §1 (AMD). 2005, c. 116, §§1, 2 (AMD). 2005, c. 330, §13 (AMD). RR 2007, c. 1, §20 (COR). 2007, c. 290, §2 (AMD). 2007, c. 353, §§6-8 (AMD). 2007, c. 399, §10 (AMD). 2009, c. 295, §1 (AMD). 2009, c. 561, §37 (AMD). 2009, c. 615, Pt. E, §6 (AMD). 2011, c. 64, §§1, 2 (AMD). 2011, c. 538, §8 (AMD). 2011, c. 599, §11 (AMD). 2011, c. 682, §38 (REV). 2013, c. 231, §3 (AMD). 2013, c. 536, §1 (AMD).



38 §480-C. Prohibitions

1. Prohibition. A person may not perform or cause to be performed any activity listed in subsection 2 without first obtaining a permit from the department if the activity is located in, on or over any protected natural resource or is located adjacent to any of the following:

A. A coastal wetland, great pond, river, stream or brook or significant wildlife habitat contained within a freshwater wetland; or [1995, c. 460, §12 (AFF); 1995, c. 460, §4 (RPR).]

B. Freshwater wetlands consisting of or containing:

(1) Under normal circumstances, at least 20,000 square feet of aquatic vegetation, emergent marsh vegetation or open water, except for artificial ponds or impoundments; or

(2) Peatlands dominated by shrubs, sedges and sphagnum moss. [1995, c. 460, §12 (AFF); 1995, c. 460, §4 (RPR).]

A person may not perform or cause to be performed any activity in violation of the terms or conditions of a permit.

[ 2001, c. 618, §2 (AMD) .]

2. Activities requiring a permit. The following activities require a permit:

A. Dredging, bulldozing, removing or displacing soil, sand, vegetation or other materials; [1987, c. 809, §2 (NEW).]

B. Draining or otherwise dewatering; [1987, c. 809, §2 (NEW).]

C. Filling, including adding sand or other material to a sand dune; or [1987, c. 809, §2 (NEW).]

D. Any construction, repair or alteration of any permanent structure. [1987, c. 809, §2 (NEW).]

[ 1987, c. 809, §2 (NEW) .]

3. Application.

[ 1993, c. 721, Pt. F, §1 (RP); 1993, c. 721, Pt. H, §1 (AFF) .]

4. Significant groundwater well. A person may not perform or cause to be performed the establishment or operation of a significant groundwater well without first obtaining a permit from the department.

[ 2007, c. 399, §11 (NEW) .]

5. Small-scale wind energy development. A person may not construct or cause to be constructed a wind energy development requiring certification under Title 35-A, section 3456 without first obtaining a permit from the department under section 480-II.

[ 2015, c. 264, §2 (NEW) .]

SECTION HISTORY

1987, c. 809, §2 (NEW). 1989, c. 430, §4 (AMD). 1989, c. 838, §4 (AMD). 1989, c. 890, §§A40,B70 (AMD). 1993, c. 721, §F1 (AMD). 1993, c. 721, §H1 (AFF). 1995, c. 460, §4 (AMD). 1995, c. 460, §12 (AFF). 2001, c. 618, §2 (AMD). 2007, c. 399, §11 (AMD). 2015, c. 264, §2 (AMD).



38 §480-D. Standards

The department shall grant a permit upon proper application and upon such terms as it considers necessary to fulfill the purposes of this article. The department shall grant a permit when it finds that the applicant has demonstrated that the proposed activity meets the standards set forth in subsections 1 to 11, except that when an activity requires a permit only because it is located in, on or over a community public water system primary protection area the department shall issue a permit when it finds that the applicant has demonstrated that the proposed activity meets the standards set forth in subsections 2 and 5. [2009, c. 615, Pt. E, §7 (AMD).]

1. Existing uses. The activity will not unreasonably interfere with existing scenic, aesthetic, recreational or navigational uses.

In making a determination under this subsection regarding an expedited wind energy development, as defined in Title 35-A, section 3451, subsection 4, or an offshore wind power project, the department shall consider the development's or project's effects on scenic character and existing uses related to scenic character in accordance with Title 35-A, section 3452. In making a decision under this subsection regarding an application for an offshore wind power project, the department may not consider whether the project meets the specific criteria designated in Title 12, section 1862, subsection 2, paragraph A, subparagraph (6), divisions (a) to (d). This limitation is not intended to restrict the department's review of related potential impacts of the project as determined by the department.

[ 2009, c. 615, Pt. E, §8 (AMD) .]

2. Soil erosion. The activity will not cause unreasonable erosion of soil or sediment nor unreasonably inhibit the natural transfer of soil from the terrestrial to the marine or freshwater environment.

[ 1989, c. 430, §5 (AMD) .]

3. Harm to habitats; fisheries. The activity will not unreasonably harm any significant wildlife habitat, freshwater wetland plant habitat, threatened or endangered plant habitat, aquatic or adjacent upland habitat, travel corridor, freshwater, estuarine or marine fisheries or other aquatic life.

In determining whether mining, as defined in section 490-MM, subsection 11, will comply with this subsection, the department shall review an analysis of alternatives submitted by the applicant. For purposes of this subsection, a practicable alternative to mining, as defined in section 490-MM, subsection 11, that is less damaging to the environment is not considered to exist. The department may consider alternatives associated with the activity, including alternative design and operational measures, in its evaluation of whether the activity avoided and minimized impacts to the maximum extent practicable.

In determining whether there is unreasonable harm to significant wildlife habitat, the department may consider proposed mitigation if that mitigation does not diminish in the vicinity of the proposed activity the overall value of significant wildlife habitat and species utilization of the habitat and if there is no specific biological or physical feature unique to the habitat that would be adversely affected by the proposed activity. For purposes of this subsection, "mitigation" means any action taken or not taken to avoid, minimize, rectify, reduce, eliminate or compensate for any actual or potential adverse impact on the significant wildlife habitat, including the following:

A. Avoiding an impact altogether by not taking a certain action or parts of an action; [1987, c. 809, §2 (NEW).]

B. Minimizing an impact by limiting the magnitude, duration or location of an activity or by controlling the timing of an activity; [1987, c. 809, §2 (NEW).]

C. Rectifying an impact by repairing, rehabilitating or restoring the affected environment; [1987, c. 809, §2 (NEW).]

D. Reducing or eliminating an impact over time through preservation and maintenance operations during the life of the project; or [1987, c. 809, §2 (NEW).]

E. Compensating for an impact by replacing the affected significant wildlife habitat. [1987, c. 809, §2 (NEW).]

[ 2011, c. 653, §15 (AMD); 2011, c. 653, §33 (AFF) .]

4. Interfere with natural water flow. The activity will not unreasonably interfere with the natural flow of any surface or subsurface waters.

[ 1987, c. 809, §2 (NEW) .]

5. Lower water quality. The activity will not violate any state water quality law, including those governing the classification of the State's waters.

[ 1987, c. 809, §2 (NEW) .]

6. Flooding. The activity will not unreasonably cause or increase the flooding of the alteration area or adjacent properties.

[ 1987, c. 809, §2 (NEW) .]

7. Sand or gravel supply. If the activity is on or adjacent to a sand dune, it will not unreasonably interfere with the natural supply or movement of sand or gravel within or to the sand dune system or unreasonably increase the erosion hazard to the sand dune system.

[ 2003, c. 551, §8 (AMD) .]

8. Outstanding river segments. If the proposed activity is a crossing of any outstanding river segment as identified in section 480-P, the applicant shall demonstrate that no reasonable alternative exists which would have less adverse effect upon the natural and recreational features of the river segment.

[ 1987, c. 809, §2 (NEW) .]

9. Dredging. If the proposed activity involves dredging, dredge spoils disposal or transporting dredge spoils by water, the applicant must demonstrate that the transportation route minimizes adverse impacts on the fishing industry and that the disposal site is geologically suitable. The Commissioner of Marine Resources shall provide the department with an assessment of the impacts on the fishing industry of a proposed dredging operation in the coastal wetlands. The assessment must consider impacts to the area to be dredged and impacts to the fishing industry of a proposed route to transport dredge spoils to an ocean disposal site. The Commissioner of Marine Resources may hold a public hearing on the proposed dredging operation. In determining if a hearing is to be held, the Commissioner of Marine Resources shall consider the potential impacts of the proposed dredging operation on fishing in the area to be dredged. If a hearing is held, it must be within at least one of the municipalities in which the dredging operation would take place. If the Commissioner of Marine Resources determines that a hearing is not to be held, the Commissioner of Marine Resources must publish a notice of that determination in a newspaper of general circulation in the area proposed for the dredging operation. The notice must state that the Commissioner of Marine Resources will accept verbal and written comments in lieu of a public hearing. The notice must also state that if 5 or more persons request a public hearing within 30 days of the notice publication, the Commissioner of Marine Resources will hold a hearing. If 5 or more persons request a public hearing within 30 days of the notice publication, the Commissioner of Marine Resources must hold a hearing. In making its determination under this subsection, the department must take into consideration the assessment provided by the Commissioner of Marine Resources. The permit must require the applicant to:

A. Clearly mark or designate the dredging area, the spoils disposal route and the transportation route; [1997, c. 164, §1 (NEW); 1997, c. 164, §2 (AFF).]

B. Publish in a newspaper of general circulation in the area adjacent to the route the approved transportation route of the dredge spoils; and [1997, c. 164, §1 (NEW); 1997, c. 164, §2 (AFF).]

C. Publish in a newspaper of general circulation in the area adjacent to the route a procedure that the applicant will use to respond to inquiries regarding the loss of fishing gear during the dredging operation. [1997, c. 164, §1 (NEW); 1997, c. 164, §2 (AFF).]

[ 2001, c. 248, §1 (AMD) .]

10. Significant groundwater well. If the proposed activity includes a significant groundwater well, the applicant must demonstrate that the activity will not have an undue unreasonable effect on waters of the State, as defined in section 361-A, subsection 7, water-related natural resources and existing uses, including, but not limited to, public or private wells within the anticipated zone of contribution to the withdrawal. In making findings under this subsection, the department shall consider both the direct effects of the proposed withdrawal and its effects in combination with existing water withdrawals.

[ 2007, c. 399, §12 (NEW) .]

11. Offshore wind power project. This subsection applies to an offshore wind power project.

A. If an offshore wind power project does not require a permit from the department pursuant to article 6, the applicant must demonstrate that the generating facilities:

(1) Will meet the requirements of the noise control rules adopted by the board pursuant to article 6;

(2) Will be designed and sited to avoid unreasonable adverse shadow flicker effects; and

(3) Will be constructed with setbacks adequate to protect public safety, while maintaining existing uses to the extent practicable. In making a finding pursuant to this paragraph, the department shall consider the recommendation of a professional, licensed civil engineer as well as any applicable setback recommended by a manufacturer of the generating facilities. [2009, c. 615, Pt. E, §9 (NEW).]

B. If an offshore wind power project does not require a permit from the department pursuant to article 6, the applicant must demonstrate adequate financial capacity to decommission the offshore wind power project. [2009, c. 615, Pt. E, §9 (NEW).]

C. An applicant for an offshore wind power project is not required to demonstrate compliance with requirements of this article that the department determines are addressed by criteria specified in Title 12, section 1862, subsection 2, paragraph A, subparagraph (6). [2009, c. 615, Pt. E, §9 (NEW).]

[ 2009, c. 615, Pt. E, §9 (NEW) .]

SECTION HISTORY

1987, c. 809, §2 (NEW). 1989, c. 430, §5 (AMD). 1989, c. 656, §3 (AMD). 1989, c. 890, §§A40,B71,72 (AMD). 1993, c. 296, §2 (AMD). 1997, c. 164, §1 (AMD). 1997, c. 164, §2 (AFF). 2001, c. 248, §1 (AMD). 2001, c. 618, §3 (AMD). 2003, c. 551, §8 (AMD). 2007, c. 353, §9 (AMD). 2007, c. 399, §12 (AMD). 2007, c. 661, Pt. B, §10 (AMD). 2009, c. 615, Pt. E, §§7-9 (AMD). 2011, c. 653, §15 (AMD). 2011, c. 653, §33 (AFF).



38 §480-E. Permit processing requirements

The department shall process all permits under this article, except as provided in section 480-E-1, in accordance with chapter 2, subchapter I, and the following requirements. [1999, c. 333, §19 (AMD).]

1. Municipal and other notification. The department shall provide notice according to this subsection.

A. Except as otherwise provided in paragraph B, the department may not review a permit without notifying the municipality in which the proposed activity is to occur. The municipality may provide comments within a reasonable period established by the commissioner and the commissioner shall consider any such comments. [2009, c. 615, Pt. E, §10 (NEW).]

B. The department may not review an application for an offshore wind power project without providing:

(1) Notice to the Maine Land Use Planning Commission when the proposed development is located within 3 miles of an area of land within the jurisdiction of the Maine Land Use Planning Commission; and

(2) Notice to any municipality with land located within 3 miles of the proposed development and any municipality in which development of associated facilities is proposed.

The Maine Land Use Planning Commission and any municipality notified pursuant to this paragraph may provide comments within a reasonable period established by the commissioner and the commissioner shall consider such comments. [2009, c. 615, Pt. E, §10 (NEW); 2011, c. 682, §38 (REV).]

[ 2009, c. 615, Pt. E, §10 (RPR); 2011, c. 682, §38 (REV) .]

2. Water supply notification and review. If the resource subject to alteration or the underlying ground water is utilized by a community public water system as a source of supply, the applicant for the permit shall, at the time of filing an application, forward a copy of the application to the community public water system and the drinking water program of the Department of Health and Human Services by certified mail and the department shall consider any comments concerning the application filed with the commissioner within a reasonable period, as established by the commissioner.

[ 2007, c. 353, §10 (AMD) .]

3. Dredge spoils disposal. The commissioner may not accept an application for dredge spoils disposal in a coastal wetland unless the following requirements are met.

A. The applicant has collected and tested the dredge spoils in accordance with a protocol approved by the commissioner. [1993, c. 296, §3 (AMD).]

B. The applicant has published notice of the proposed route by which the dredged materials are to be transported to the disposal site in a newspaper of general circulation in the area adjacent to the proposed route. [1989, c. 656, §4 (NEW).]

C. The application has been submitted to each municipality adjacent to any proposed marine and estuarine disposal site and route. [1989, c. 656, §4 (NEW).]

Any public hearing held pursuant to this application must be held in the municipality nearest to the proposed disposal site.

[ 1993, c. 296, §3 (AMD) .]

4. Deferrals. When winter conditions prevent the department or municipality from evaluating a permit application, the department or municipality, upon notifying the applicant of that fact, may defer action on the application for a reasonable period. The applicant may not alter the resource area in question during the period of deferral.

[ 1989, c. 656, §4 (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §73 (AMD) .]

5. Permission of record owner. The written permission of the record owner or owners of flowed land is considered sufficient right, title or interest to confer standing for submission of a permit application, provided that the letter of permission specifically identifies the activities being performed and the area that may be used for that purpose. The commissioner may not refuse to accept a permit application for any prohibited activity due to the lack of evidence of sufficient right, title or interest if the owner or lessee of land adjoining a great pond has made a diligent effort to locate the record owner or owners of flowed land and has been unable to do so.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §73 (NEW) .]

6. Permit display. A person issued a permit pursuant to this article for activities in a great pond watershed shall have a copy of the permit on site while work authorized by that permit is being conducted. Activities exempt by rule from the requirements of this article are not required to be in compliance with this subsection.

[ 1991, c. 838, §24 (NEW) .]

7. Individual permit; maintenance dredging. Notwithstanding section 480-X, if an analysis of alternatives to the dredging project has been completed by the applicant within the previous 10 years pursuant to section 480-X and rules adopted to implement that section as part of an individual permit application, the applicant may update the previous analysis for purposes of obtaining an individual permit for maintenance dredging under this subsection.

[ 2011, c. 65, §1 (RPR) .]

8. Permit by rule; maintenance dredging renewal. An individual permit for maintenance dredging may be renewed with a permit by rule only if the area to be dredged is located in an area that was dredged within the last 10 years and the amount of material to be dredged does not exceed the amount approved by the individual permit.

[ 2011, c. 65, §2 (RPR) .]

9. Permit; reconstruction in V-Zone.

[ 2005, c. 548, §1 (RP) .]

10. Road construction associated with forest management activities.

[ 1999, c. 695, §3 (NEW); MRSA T. 38, §480-E, sub-§10 (RP) .]

11. Road construction associated with forest management activities. A permit by rule for road construction or maintenance associated with a forest management activity becomes effective upon receipt of notification by the department as long as:

A. The road construction or maintenance is eligible for a permit by rule; and [2003, c. 23, §1 (NEW).]

B. The notification is on a form provided by the department and is complete. [2003, c. 23, §1 (NEW).]

[ 2003, c. 23, §1 (NEW) .]

12. Dam removal. A person intending to file an application for a permit to remove an existing dam must attend a preapplication meeting with the department and must hold a public informational meeting prior to filing the application. The preapplication meeting and the public informational meeting must be held in accordance with the department's rules on the processing of applications.

[ 2003, c. 134, §1 (NEW) .]

SECTION HISTORY

1987, c. 809, §2 (NEW). 1989, c. 656, §4 (RPR). 1989, c. 890, §§A40,B73 (AMD). 1991, c. 838, §24 (AMD). 1993, c. 296, §3 (AMD). 1997, c. 240, §1 (AMD). 1999, c. 298, §1 (AMD). 1999, c. 333, §19 (AMD). 1999, c. 695, §3 (AMD). 2003, c. 23, §1 (AMD). 2003, c. 134, §1 (AMD). 2005, c. 548, §1 (AMD). 2007, c. 353, §10 (AMD). 2009, c. 615, Pt. E, §10 (AMD). 2011, c. 65, §§1, 2 (AMD). 2011, c. 682, §38 (REV). MRSA T.38, §480E/10 (AMD).



38 §480-E-1. Delegation of permit-granting authority to Maine Land Use Planning Commission

Except as provided in section 480-E-3, the Maine Land Use Planning Commission shall issue all permits under this article for activities that are located wholly within its jurisdiction and are not subject to review and approval by the department under any other article of this chapter, except as provided in subsection 3. [2011, c. 599, §12 (AMD); 2011, c. 682, §38 (REV).]

1. Activity located in organized and unorganized area. If an activity is located in part within an organized area and in part within an area subject to the jurisdiction of the Maine Land Use Planning Commission, that portion of the activity within the organized area is subject to department review under this article if that portion is an activity pursuant to this article. That portion of the activity within the jurisdiction of the Maine Land Use Planning Commission is not subject to the requirements of this article except as provided in subsection 2.

[ 2005, c. 330, §14 (NEW); 2011, c. 682, §38 (REV) .]

2. Allowed use. If an activity is located as described in subsection 1, the department may review that portion of the activity within the jurisdiction of the Maine Land Use Planning Commission if the commission determines that the project is an allowed use within the subdistrict or subdistricts for which it is proposed pursuant to Title 12, section 685-B. A permit from the Maine Land Use Planning Commission is not required for those aspects of an activity approved by the department under this subsection.

[ 2005, c. 330, §14 (NEW); 2011, c. 682, §38 (REV) .]

3. Offshore wind power project. The department shall issue all permits under this article for offshore wind power projects except for community-based offshore wind energy projects as defined in Title 12, section 682, subsection 19.

[ 2009, c. 615, Pt. E, §12 (NEW) .]

4. Projects reviewed under site location of development laws. The department issues all permits required under this article for projects wholly or in part in the jurisdiction of the Maine Land Use Planning Commission that are subject to review and permitting under article 6.

[ 2011, c. 682, §30 (NEW); 2011, c. 682, §40 (AFF) .]

Review by the department of subsequent modifications to a development approved by the department is required, except that the Maine Land Use Planning Commission shall issue modifications to permits issued by the department pursuant to this article prior to September 18, 1999. The Maine Land Use Planning Commission shall process these permits and modifications in accordance with the provisions of Title 12, sections 681 to 689 and rules and standards adopted under those sections. [2005, c. 330, §14 (NEW); 2011, c. 682, §38 (REV).]

The Maine Land Use Planning Commission, in consultation with the department, shall annually review land use standards adopted by the commission to ensure that the standards afford a level of protection consistent with the goals of this article, the goals of Title 12, chapter 206-A and the commission's comprehensive land use plan. [2005, c. 330, §14 (RPR); 2011, c. 682, §38 (REV).]

SECTION HISTORY

1999, c. 333, §20 (NEW). 2001, c. 232, §15 (AMD). 2005, c. 330, §14 (RPR). 2009, c. 615, Pt. E, §§11, 12 (AMD). 2011, c. 599, §12 (AMD). 2011, c. 682, §30 (AMD). 2011, c. 682, §40 (AFF). 2011, c. 682, §38 (REV).



38 §480-E-2. Delegation of review authority to the Department of Health and Human Services or to a community public water system

The commissioner may delegate review authority to determine whether an activity that requires a permit because it is located within a community public water system primary protection area meets the standards in section 480-D, subsections 2 and 5 if the activity does not in whole or in part otherwise require a permit pursuant to section 480-C. The commissioner may delegate this review authority to the drinking water program of the Department of Health and Human Services or to a community public water system that demonstrates adequate technical capacity to perform the review. If review authority is delegated, the department shall issue or deny the permit and retains enforcement authority. [2007, c. 353, §11 (NEW).]

SECTION HISTORY

2007, c. 353, §11 (NEW).



38 §480-E-3. Delegation of permit-granting authority to the Department of Agriculture, Conservation and Forestry, Bureau of Forestry

Notwithstanding section 480-E-1, the Department of Agriculture, Conservation and Forestry, Bureau of Forestry shall issue all permits under this article for timber harvesting activities in all areas of the State that are not subject to review and approval by the department under any other article of this chapter. For the purposes of this section, "timber harvesting activities" means timber harvesting, the construction and maintenance of roads used primarily for timber harvesting, the mining of gravel used for the construction and maintenance of roads used primarily for timber harvesting and other activities conducted to facilitate timber harvesting. Prior to issuing a permit under this section for the mining of gravel used for the construction or maintenance of roads used primarily for timber harvesting in an organized area of the State, the Bureau of Forestry shall consult with the department. [2013, c. 570, §1 (AMD).]

1. Activity located in organized and unorganized area.

[ 2013, c. 570, §1 (RP) .]

2. Allowed use.

[ 2013, c. 570, §1 (RP) .]

The Department of Agriculture, Conservation and Forestry, Bureau of Forestry, in consultation with the department, shall annually review standards for timber harvesting activities adopted by the Bureau of Forestry to ensure that the standards afford a level of protection consistent with the goals of this article and the goals of Title 12, chapter 805, subchapter 3-A. [2011, c. 599, §13 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

2011, c. 599, §13 (NEW). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV). 2013, c. 570, §1 (AMD).



38 §480-F. Delegation of permit-granting authority to municipality; home rule

1. Delegation. A municipality may apply to the board for authority to issue all permits under this article or for partial authority to process applications for permits involving activities in specified protected natural resources or for activities included in chapter 305 of the department's rules, addressing permit by rule. The board shall grant such authority if it finds that the municipality has:

A. Established a planning board and a board of appeals; [1997, c. 364, §19 (RPR).]

B. Adopted a comprehensive plan and related land use ordinances determined by the former State Planning Office or the Department of Agriculture, Conservation and Forestry to be consistent with the criteria set forth in Title 30-A, chapter 187, subchapter 2 and determined by the commissioner to be at least as stringent as criteria set forth in section 480-D; [2011, c. 655, Pt. FF, §11 (AMD); 2011, c. 655, Pt. FF, §16 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

C. The financial, technical and legal resources to adequately review and analyze permit applications and oversee and enforce permit requirements; [1997, c. 364, §19 (RPR).]

D. Made provision by ordinance or rule for:

(1) Prompt notice to the commissioner of all applications received except for those activities included in chapter 305 of the department's rules, addressing permit by rule; and

(2) Prompt notice to the public upon receipt of application and written notification to the applicant and the commissioner of the issuance or denial of a permit stating the reasons for issuance or denial, except for those applications for which no public notice or written decision is required; [1997, c. 364, §19 (RPR).]

E. Provided an application form that is substantially the same as that provided by the commissioner; and [1997, c. 364, §19 (RPR).]

F. Appointed a code enforcement officer, certified pursuant to Title 30-A, section 4451. [2011, c. 655, Pt. FF, §12 (AMD); 2011, c. 655, Pt. FF, §16 (AFF).]

[ 2011, c. 655, Pt. FF, §§11, 12 (AMD); 2011, c. 655, Pt. FF, §16 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

2. Procedure. The following procedures apply to applications under this article processed by municipalities.

A. For applications processed by municipalities except those described in chapter 305 of the department's rules, no permit issued by a municipality may become effective until 30 days subsequent to its receipt by the commissioner, but, if approved by the department in less than 30 days, the effective date is the date of approval. A copy of the application for the permit and the permit issued by the municipality must be sent to the commissioner, immediately upon its issuance, by registered mail. The department shall review that permit and either approve, deny or modify it as necessary. If the department does not act within 30 days of its receipt of the permit by the municipality, this constitutes its approval and the permit is effective as issued, except that within this 30-day period the department may extend the time for its review an additional 30 days. [1997, c. 364, §20 (NEW).]

B. For those applications for approval of activities described in chapter 305 of the department's rules, a copy of the municipality's action to approve or deny an application must be sent to the commissioner within 14 days of the municipality's decision. [1997, c. 364, §20 (NEW).]

[ 1997, c. 364, §20 (RPR) .]

3. Home rule. Nothing in this article may be understood or interpreted to limit the home rule authority of a municipality to protect the natural resources of the municipality through enactment of standards that are more stringent than those found in this article.

[ 1987, c. 809, §2 (NEW) .]

4. Joint enforcement. Any person who violates any permit issued under this section is subject to the provisions of section 349 in addition to any penalties which the municipality may impose. The provisions of this section may be enforced by the commissioner and the municipality that issued the permit.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §74 (AMD) .]

SECTION HISTORY

1987, c. 809, §2 (NEW). 1989, c. 890, Pt. A, §40 (AFF). 1989, c. 890, Pt. B, §74 (AMD). 1995, c. 267, §1 (AMD). 1997, c. 364, §§19-20 (AMD). 2003, c. 688, §A43 (AMD). 2011, c. 655, Pt. FF, §§11, 12 (AMD). 2011, c. 655, Pt. FF, §16 (AFF). 2011, c. 657, Pt. W, §5 (REV).



38 §480-G. Periodic review of delegated authority

If the board finds that a municipality has failed to satisfy one or more of the criteria listed in section 480-F, the board shall notify the municipality accordingly and make recommendations through which it may establish compliance. The municipality may then submit a modified application for approval. [1987, c. 809, §2 (NEW).]

If, at any time, the board determines that a municipality may be failing to exercise its permit- granting authority in accordance with its approval procedures or the purposes of this article, the board shall notify the municipality of the specific alleged deficiencies and shall order a public hearing of which adequate public notice shall be given to be held in the municipality to solicit public or official comment on the alleged deficiencies. Following the hearing, if the board finds such deficiencies, the board shall revoke the municipality's permit-granting authority. The municipality may reapply for authority at any time. [1987, c. 809, §2 (NEW).]

SECTION HISTORY

1987, c. 809, §2 (NEW).



38 §480-H. Rules; performance and use standards

In fulfilling its responsibilities to adopt rules pursuant to section 341-D, the board, to the extent practicable, shall adopt performance and use standards for activities regulated by this article. These standards at a minimum must include: [1995, c. 347, §3 (AMD).]

1. Department of Transportation projects. By February 15, 1991, requirements for projects that are under the direction and supervision of the Department of Transportation that do not affect coastal wetlands or coastal sand dune systems and that involve only maintenance or repair of public transportation facilities or structures or transportation reconstruction or replacement projects.

A. The Department of Transportation shall meet the following conditions for any project undertaken pursuant to this subsection after February 15, 1991.

(1) All projects must be performed in a manner consistent with this article and in compliance with rules adopted by the board.

(2) The project may not unreasonably harm the protected natural resources covered by this article.

(3) The Department of Transportation and its contractors shall use erosion control measures to prevent sedimentation of any surface waters.

(4) The project may not block any fish passage in any watercourse.

(5) The project may not result in any excessive intrusion of the project into the protected natural resources. [1991, c. 66, Pt. A, §16 (RPR).]

B. Those activities that are exempt from permitting requirements under section 480-Q are not subject to this subsection. [1991, c. 66, Pt. A, §16 (RPR).]

C. The Department of Transportation must notify the commissioner before construction activities begin if the provisions of this subsection are utilized. [1991, c. 66, Pt. A, §16 (RPR).]

[ 1991, c. 66, Pt. A, §16 (RPR) .]

SECTION HISTORY

1987, c. 809, §2 (NEW). 1989, c. 814, §2 (AMD). 1989, c. 890, §§A40,B75 (AMD). 1991, c. 66, §A16 (RPR). 1995, c. 347, §3 (AMD).



38 §480-I. Identification of freshwater wetlands and fragile mountain areas

1. Identification by maps. The commissioner shall map areas meeting the definition of fragile mountain areas set forth in this article. The data developed under section 546-B may be used for mapping significant wildlife habitat. Maps of significant wildlife habitats that have been produced by the Department of Inland Fisheries and Wildlife must be adopted by rule pursuant to the Maine Administrative Procedure Act by the department if:

A. The maps are of one or more of the types of areas listed in section 480-B, subsection 10, paragraph A; or [2007, c. 290, §3 (NEW).]

B. The maps are of one or more of the types of areas listed in section 480-B, subsection 10, paragraph B and are for purposes of determining when a permit is required for forest management activities. [2007, c. 290, §3 (NEW).]

[ 2007, c. 290, §3 (AMD) .]

2. Procedures. The maps and subsequent amendments to be adopted pursuant to the Maine Administrative Procedure Act are subject to the following procedures.

A. Preliminary maps of the affected area or amendments of a map must be sent to the municipal officers or their designees. [2007, c. 290, §4 (AMD).]

B. Upon receipt of the proposed maps, the municipal officers of each municipality shall take any action they determine appropriate to increase public participation in this identification and delineation, but shall return their comments to the commissioner within a 90-day period. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §77 (AMD).]

[ 2007, c. 290, §4 (AMD) .]

3. Progress report.

[ 2007, c. 655, §2 (RP) .]

SECTION HISTORY

1987, c. 809, §2 (NEW). 1989, c. 890, §§A40,B76,77 (AMD). 1991, c. 693, §2 (AMD). 1997, c. 230, §1 (AMD). 2007, c. 290, §§3, 4 (AMD). 2007, c. 655, §2 (AMD).



38 §480-J. Maps

Maps delineating the boundaries of freshwater wetlands, significant wildlife habitat and fragile mountain areas that meet the criteria of this article shall be available at the offices of the municipality and of the regional council in which the resources are located. [1987, c. 809, §2 (NEW).]

SECTION HISTORY

1987, c. 809, §2 (NEW).



38 §480-K. Data bank

The commissioner shall maintain, in cooperation with other state agencies, a data bank containing all the known information pertaining to all resources of state significance, as enumerated in this article, within the State. All governmental agencies, state or federal, shall make available to the commissioner information in their possession relating to these resources. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §78 (AMD).]

SECTION HISTORY

1987, c. 809, §2 (NEW). 1989, c. 890, §§A40,B78 (AMD).



38 §480-L. Research

The commissioner, in cooperation with other state agencies, is authorized to conduct research and studies to determine how the resource values of resources of state significance can be restored and enhanced. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §78 (AMD).]

SECTION HISTORY

1987, c. 809, §2 (NEW). 1989, c. 890, §§A40,B78 (AMD).



38 §480-M. Funds

The department is the public agency of the State authorized to accept funds, public and private, for the purposes of this article. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §78 (AMD).]

SECTION HISTORY

1987, c. 809, §2 (NEW). 1989, c. 890, §§A40,B78 (AMD).



38 §480-N. Lake Restoration and Protection Fund

1. Fund purposes and administration. There is established a nonlapsing Lake Restoration and Protection Fund, from which the commissioner may pay up to 50% of the eligible costs incurred in a lake restoration or protection project, except that projects addressing technical assistance, public education or research issues may be paid up to 100%. Eligible costs include all costs except those related to land acquisition, legal fees and debt service. All money credited to that fund must be used by the commissioner for projects to improve or maintain the quality of lake waters in the State and for no other purpose. The commissioner may authorize the State Controller to draw a warrant for such funds as may be necessary to pay the lawful expenses of the lake restoration or protection project, up to the limits of the money duly authorized. Any balance remaining in the fund must continue without lapse from year to year and remain available for the purpose for which the fund is established and for no other purpose.

[ 1989, c. 502, Pt. A, §145 (AMD); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §79 (AMD) .]

2. Money. Money in the Lake Restoration and Protection Fund may not be used for projects in or on lakes for which public access is not provided.

[ 1987, c. 809, §2 (NEW) .]

3. Intensive staffing program. The commissioner shall establish an intensive staffing program to provide adequate staffing at both the state and regional levels. The commissioner shall provide technical information and guidance and the regional agencies shall assist with the adoption of revised comprehensive plans, standards and local ordinances by local governments.

[ 1989, c. 502, Pt. A, §146 (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §80 (AMD) .]

4. Public education program. The commissioner shall develop a coordinated public education program for school children involving extensive use of the media.

[ 1989, c. 502, Pt. A, §146 (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §80 (AMD) .]

5. Research. The commissioner shall encourage internal research focused on the following statewide topics:

A. Lake vulnerability, particularly as it relates to noncultural features of the watershed; [1989, c. 502, Pt. A, §146 (NEW).]

B. The effectiveness and design of the best management practices to control phosphorous pollution; and [1989, c. 502, Pt. A, §146 (NEW).]

C. New lake and watershed diagnostic tools. [1989, c. 502, Pt. A, §146 (NEW).]

[ 1989, c. 502, Pt. A, §146 (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §80 (AMD) .]

SECTION HISTORY

1987, c. 809, §2 (NEW). 1989, c. 502, §§A145,A146 (AMD). 1989, c. 890, §§A40,B79,80 (AMD).



38 §480-O. Bulkheads and retaining walls on Scarborough River; permit requirements

Nothing in this article prohibits the rebuilding, replacement or new construction of a bulkhead, retaining wall or similar structure, provided that the applicant for a permit demonstrates to the department or municipality, as appropriate, that the following conditions are met. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §81 (AMD).]

1. Location. The bulkhead or similar structure to be constructed, rebuilt or replaced is located along some or all of the north-northeasterly property lines of land abutting the Scarborough River from the jetty to the Scarborough town landing.

[ 1987, c. 809, §2 (NEW) .]

2. Termination. The terminus of any bulkhead or similar structure, including any wing wall, unless connected to another bulkhead or similar structure, shall terminate at least 25 feet from any abutting property.

[ 1987, c. 809, §2 (NEW) .]

Any permit issued under this section for a bulkhead or similar structure which is not connected at both ends to another bulkhead or similar structure shall be subject to only the standard conditions applicable to all permits granted under this article as well as the following conditions. The permit applicant or applicants shall be responsible for reasonably maintaining the bulkhead or similar structure and for repairing damage to the frontal sand dune which occurs between the end of the bulkhead or similar structure and the Scarborough town landing and which is caused by the existence of the bulkhead or similar structure. The applicant or applicants shall submit a report prepared by a state-certified geologist to the commissioner every 2nd year following issuance of the permit or until such time as the commissioner deems the report need not be filed or may be filed at longer intervals. The report shall describe the status of the frontal sand dune between the end of the bulkhead or similar structure and the Scarborough town landing and contain whatever recommendations the geologist determines are reasonably required to maintain the frontal sand dune in that area. The applicant or applicants shall follow the recommendations. [1987, c. 809, §2 (NEW).]

SECTION HISTORY

1987, c. 809, §2 (NEW). 1989, c. 890, §§A40,B81 (AMD).



38 §480-P. Special protection for outstanding river segments

In accordance with Title 12, section 402, outstanding river segments shall include: [1987, c. 809, §2 (NEW).]

1. Aroostook River. The Aroostook River from the Canadian border to the Masardis and T.10, R.6, W.E.L.S. town line, excluding the segment in T.9, R.5, W.E.L.S., including its tributaries the Big Machias River from the Aroostook River to the Ashland and Garfield Plantation town line and the St. Croix Stream from the Aroostook River in Masardis to the Masardis and T.9, R.5, W.E.L.S. town line;

[ 1987, c. 809, §2 (NEW) .]

2. Carrabassett River. The Carrabassett River from the Kennebec River to the Carrabassett Valley and Mt. Abram Township town line;

[ 1987, c. 809, §2 (NEW) .]

3. Crooked River. The Crooked River, including the Songo River, from its inlet into Sebago Lake in Casco to the Waterford and Albany Township town lines;

[ 1987, c. 809, §2 (NEW) .]

4. Dennys River. The Dennys River from the railroad bridge in Dennysville Station to the outlet of Meddybemps Lake, excluding the western shore in Edmunds Township and No. 14 Plantation;

[ 1987, c. 809, §2 (NEW) .]

5. East Machias River. The East Machias River, including the Maine River, from the old powerhouse in East Machias to the East Machias and T.18, E.D., B.P.P. town line, from the T. 19, E.D., B.P.P. and Wesley town line to the outlet of Crawford Lake and from the No. 21 Plantation and Alexander town line to the outlet of Pocomoonshine Lake, excluding Hadley Lake, Lower Mud Pond and Upper Mud Pond;

[ 1987, c. 809, §2 (NEW) .]

6. Fish River. The Fish River from the former bridge site at the dead end of Mill Street in Fort Kent Mills to the Fort Kent and Wallagrass Plantation town line, from the T.16, R.6, W.E.L.S. and Eagle Lake town line to the Eagle Lake and Winterville Plantation town line and from the T.14, R.6, W.E.L.S. and Portage Lake town line to the Portage Lake and T.13, R.7, W.E.L.S. town line, excluding Portage Lake;

[ 2007, c. 292, §24 (AMD) .]

7. Kennebago River. The Kennebago River from its inlet into Cupsuptic Lake to the Rangeley and Lower Cupsuptic Township town line;

[ 1987, c. 809, §2 (NEW) .]

8. Kennebec River. The Kennebec River from the Route 148 bridge in Madison to the Caratunk and The Forks Plantation town line, excluding the western shore in Concord Township, Pleasant Ridge Plantation and Carrying Place Township and excluding Wyman Lake;

[ 1987, c. 809, §2 (NEW) .]

9. Machias River. The Machias River from the Route 1 bridge to the Northfield and T.19, M.D., B.P.P. town line, including its tributaries the Old Stream from the Machias River to the northern most crossing of the Wesley and T.31, M.D., B.P.P. town line, excluding the segments in T.25, M.D., B.P.P. and T.31, M.D., B.P.P.;

[ 1987, c. 809, §2 (NEW) .]

10. Mattawamkeag River. The Mattawamkeag River from the Penobscot River to the Mattawamkeag and Kingman Township town line and from the Reed Plantation and Bancroft town line to the East Branch, including its tributaries the West Branch from the Mattawamkeag River to the Haynesville and T.3, R.3, W.E.L.S. town line and from its inlet into Upper Mattawamkeag Lake in Island Falls to the Hersey and Moro Plantation town line; the East Branch from the Mattawamkeag River to the Haynesville and Forkstown Township town line and from the T.4, R.3, W.E.L.S. and Oakfield town line to the Smyrna and Dudley Township town line; the Fish Stream from the West Branch of the Mattawamkeag River to the Crystal and Patten town line; the Molunkus Stream from the Silver Ridge Township and Benedicta town line to the East Branch Molunkus Stream; the Macwahoc Stream from the Silver Ridge Township and Sherman town line to the outlet of Macwahoc Lake; and the Baskehegan Stream from the Mattawamkeag River to the Danforth and Brookton Township town line, and from the Brookton Township and Topsfield town line to the Topsfield and Kossuth Township town line, excluding Baskehegan Lake and Crooked Brook Flowage;

[ 1987, c. 809, §2 (NEW) .]

11. Narraguagus River. The Narraguagus River from the ice dam above the railroad bridge in Cherryfield to the Beddington and Devereaux Township town line, excluding Beddington Lake;

[ 1987, c. 809, §2 (NEW) .]

12. Penobscot River. The Penobscot River from the Bangor Dam in Bangor to the Veazie Dam and its tributary the East Branch of the Penobscot from the Penobscot River to the East Millinocket and Grindstone Township town line;

[ 1987, c. 809, §2 (NEW) .]

13. Piscataquis River. The Piscataquis River from the Penobscot River to the Monson and Blanchard Plantation town line, including its tributaries the East and West Branches of the Piscataquis River from the Blanchard Plantation and Shirley town line to the Shirley and Moosehead Junction Township town line; the Seboeis Stream from its confluence with the Piscataquis River in Howland to the Howland and Mattamiscontis Township town line and from the Mattamiscontis and Maxfield town line to the Maxfield and Seboeis Plantation town line, excluding Shirley Pond and West Shirley Bog;

[ 2007, c. 292, §25 (AMD) .]

14. Pleasant River. The Pleasant River from the dam in Columbia Falls, formerly the Hathaway Dam, to the Columbia and T.18, M.D., B.P.P. town line and from the T.24, M.D., B.P.P. and Beddington town line to the outlet of Pleasant River Lake in Beddington;

[ 1987, c. 809, §2 (NEW) .]

15. Rapid River. The Rapid River from the Magalloway Plantation and Upton town line to the outlet of Pond in the River;

[ 1987, c. 809, §2 (NEW) .]

16. Saco River. The Saco River from the Little Ossipee River to the New Hampshire border;

[ 1987, c. 809, §2 (NEW) .]

17. St. Croix River. The St. Croix River from the cotton mill dam in Milltown to the Calais and Baring Plantation town line, from the Baring Plantation and Baileyville town line to the Baileyville and Fowler Township town line and from the Lambert Lake Township and Vanceboro town line to the outlet of Spednik Lake, excluding Woodland Lake and Grand Falls Flowage;

[ 1987, c. 809, §2 (NEW) .]

18. St. George River. The St. George River from the Route 90 bridge in Warren to the outlet of Lake St. George in Liberty, excluding White Oak Pond, Seven Tree Pond, Round Pond, Sennebec Pond, Trues Pond, Stevens Pond and Little Pond;

[ 1987, c. 809, §2 (NEW) .]

19. St. John River. The St. John River from the Hamlin Plantation and Van Buren town line to the Fort Kent and St. John Plantation town line and from the St. John Plantation and St. Francis town line to the Allagash and St. Francis town line;

[ 1987, c. 809, §2 (NEW) .]

20. Sandy River. The Sandy River from the Kennebec River to the Madrid and Township E town line;

[ 1987, c. 809, §2 (NEW) .]

21. Sheepscot River. The Sheepscot River from the Head Tide Dam in Alna to the Halldale Road in Montville, excluding Long Pond and Sheepscot Pond, including its tributary the West Branch of the Sheepscot River from its confluence with the Sheepscot River in Whitefield to the outlet of Branch Pond in China;

[ 1987, c. 809, §2 (NEW) .]

22. West Branch Pleasant River. The West Branch Pleasant River from the East Branch to the Brownville and Williamsburg Township town line; and

[ 1987, c. 809, §2 (NEW) .]

23. West Branch Union River. The West Branch Union River from the Route 181 bridge in Mariaville to the outlet of Great Pond in the Town of Great Pond.

[ 1987, c. 809, §2 (NEW) .]

For the purpose of receiving a permit for a transmission line or a pipeline under this article, outstanding river segments also include any other outstanding river and stream segments described in Title 12, section 403. [2003, c. 131, §1 (NEW).]

SECTION HISTORY

1987, c. 809, §2 (NEW). 2003, c. 131, §1 (AMD). 2007, c. 292, §24 (AMD). 2007, c. 292, §25 (AMD).



38 §480-Q. Activities for which a permit is not required

A permit is not required for the following activities if the activity takes place solely in the area specified below: [1987, c. 809, §2 (NEW).]

1. Water lines and utility cables. In an area which affects a great pond, the placement of water lines to serve a single-family house or the installation of cables for utilities, such as telephone and power cables, provided that the:

A. Excavated trench for access to the water is backfilled and riprapped to prevent erosion; [1987, c. 809, §2 (NEW).]

B. Excavated trench on the landward side of the riprapped area is seeded and mulched to prevent erosion; and [1987, c. 809, §2 (NEW).]

C. Bureau of Parks and Lands has approved the placement of the cable across the bottom of the great pond to the extent that it has jurisdiction; [1989, c. 878, Pt. A, §110 (AMD); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 1989, c. 878, Pt. A, §110 (AMD); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Maintenance and repair. Maintenance and repair of a structure, other than a crossing, in, on, over or adjacent to a protected natural resource if:

A. Erosion control measures are taken to prevent sedimentation of the water; [1995, c. 27, §1 (RPR).]

B. [2011, c. 205, §1 (RP).]

C. There is no additional intrusion into the protected natural resource; and [1995, c. 27, §1 (RPR).]

D. The dimensions of the repaired structure do not exceed the dimensions of the structure as it existed 24 months prior to the repair, or if the structure has been officially included in or is considered by the Maine Historical Preservation Commission eligible for listing in the National Register of Historic Places, the dimensions of the repaired structure do not exceed the dimensions of the historic structure. [1995, c. 27, §1 (RPR).]

This subsection does not apply to: the repair of more than 50% of a structure located in a coastal sand dune system; the repair of more than 50% of a dam, unless that repair has been approved by a representative of the United States Natural Resources Conservation Service; or the repair of more than 50% of any other structure, unless the municipality in which the proposed activity is located requires a permit for the activity through an ordinance adopted pursuant to the mandatory shoreland zoning laws and the application for a permit is approved by the municipality;

[ 2011, c. 205, §1 (AMD) .]

2-A. Existing road culverts.

[ 2011, c. 205, §2 (RP) .]

2-B. Floating docks. Replacement of a floating dock with another floating dock if the dimensions of the replacement dock do not exceed those of the dock being replaced and the configuration of the replacement dock is the same as the dock being replaced. In any action brought by the department against a person claiming an exemption under this subsection, the burden is on that person to demonstrate that the replacement dock satisfies the requirements of this subsection;

[ 1993, c. 617, §2 (NEW) .]

2-C. Transportation reconstruction or replacement project within a community public water system primary protection area. A transportation reconstruction or replacement project located within a community public water system primary protection area as long as a permit is not required due to the presence of any other type of protected natural resource;

[ 2007, c. 353, §12 (NEW) .]

2-D. Existing crossings. A permit is not required for the repair and maintenance of an existing crossing or for the replacement of an existing crossing, including ancillary crossing installation activities such as excavation and filling, in any protected natural resource area, as long as:

A. Erosion control measures are taken to prevent sedimentation of the water; [2011, c. 205, §3 (NEW).]

B. The crossing does not block passage for fish in the protected natural resource area; and [2011, c. 205, §3 (NEW).]

C. For replacement crossings of a river, stream or brook:

(1) The replacement crossing is designed, installed and maintained to match the natural stream grade to avoid drops or perching; and

(2) As site conditions allow, crossing structures that are not open bottomed are embedded in the stream bottom a minimum of one foot or at least 25% of the culvert or other structure's diameter, whichever is greater, except that a crossing structure does not have to be embedded more than 2 feet. [2011, c. 205, §3 (NEW).]

For purposes of this subsection, "repair and maintenance" includes but is not limited to the riprapping of side slopes or culvert ends; removing debris and blockages within the crossing structure and at its inlet and outlet; and installing or replacing culvert ends if less than 50% of the crossing structure is being replaced.

[ 2011, c. 205, §3 (NEW) .]

3. Peat mining.

[ 1995, c. 700, §1 (RP) .]

4. Interstate pipelines. Alteration of freshwater wetlands associated with the construction, operation, maintenance or repair of an interstate pipeline, subject to article 6, where applicable;

[ 1987, c. 809, §2 (NEW) .]

5. Gold panning. Notwithstanding section 480-C, a permit shall not be required for panning gold, provided that stream banks are not disturbed and no unlicensed discharge is created;

[ 1987, c. 809, §2 (NEW) .]

5-A. Motorized recreational gold prospecting. Notwithstanding section 480-C, a permit is not required for motorized recreational gold prospecting as long as the provisions of this subsection are met.

A. A person may perform motorized recreational gold prospecting only from June 15th to September 15th and only with written permission of the relevant landowner. [2013, c. 260, §1 (NEW).]

B. A person may not perform motorized recreational gold prospecting that causes an undue adverse effect on natural resources. The area in which the motorized recreational gold prospecting is performed must be kept free of litter, trash and any other materials that may constitute a hazardous or nuisance condition. [2013, c. 260, §1 (NEW).]

C. The following provisions limit the use of equipment in motorized recreational gold prospecting.

(1) Equipment may not have any fuel, oil or hydraulic leaks or cause any unlicensed discharge.

(2) Motorized equipment may not exceed 7 horsepower.

(3) The inside diameter of a suction dredge intake nozzle and hose may not exceed 4 inches.

(4) The area of a sluice may not exceed 10 square feet.

(5) A flume may not be used to transport water outside of a stream channel. [2013, c. 260, §1 (NEW).]

D. A person may not use mercury, nitric acid or other chemicals for extraction in motorized recreational gold prospecting. [2013, c. 260, §1 (NEW).]

E. A person may not perform motorized recreational gold prospecting in a manner that:

(1) Disturbs a stream bank, including but not limited to digging into the bank or dredging or altering water flow within a stream channel in a manner that causes the bank to erode or collapse;

(2) Removes or damages vegetation or woody debris such as root wads, stumps or logs within a stream channel, on the bank or on nearby upland, including cutting or abrasion of trees;

(3) Diverts, dams or otherwise obstructs a stream;

(4) Deposits soil, rocks or any other foreign material from outside of the channel into a stream; or

(5) Deposits stream bottom sediments or rocks onto the bank or upland. [2013, c. 260, §1 (NEW).]

F. Upon completion of one or more consecutive days of motorized recreational gold prospecting, a person who performed the motorized recreational gold prospecting shall smooth out dredge spoils and refill dredge holes below the normal high-water mark of the stream in order to restore the approximate original contours of the stream bottom and not deflect the current. [2013, c. 260, §1 (NEW).]

G. Motorized recreational gold prospecting is prohibited within the following areas:

(1) Waters closed to motorized recreational gold prospecting in the unorganized territories identified in rules adopted by the Department of Agriculture, Conservation and Forestry, Maine Land Use Planning Commission;

(2) Waters closed to motorized recreational gold prospecting identified in rules adopted by the Department of Environmental Protection;

(3) Waters defined as Class AA waters pursuant to section 465; and

(4) The following areas of critical or high-value brook trout or Atlantic salmon habitat:

(a) Bemis Stream and tributaries in Township D and Rangeley Plantation;

(b) Bond Brook in the City of Augusta and the Town of Manchester;

(c) Bull Branch of Sunday River and tributaries in Grafton Township and Riley Township;

(d) Carrabassett River and tributaries in the Town of Carrabassett Valley, Freeman Township, the Town of Kingfield, Mount Abram Township and Salem Township;

(e) Cold Stream tributaries, including Tomhegan Stream, in Chase Stream Township, Johnson Mountain Township and West Forks Plantation;

(f) Enchanted Stream in Upper Enchanted Township and Lower Enchanted Township;

(g) Magalloway River and tributaries, including Little Magalloway River, in Bowmantown Township, Lincoln Plantation, Lynchtown Township, Magalloway Plantation, Oxbow Township, Parkertown Township and Parmachenee Township;

(h) Rapid River in the Town of Upton and Township C;

(i) Sheepscot River and tributaries, including the West Branch, in the Town of Alna, the Town of China, the Town of Freedom, the Town of Liberty, the Town of Montville, the Town of Palermo, the Town of Somerville, the Town of Whitefield and the Town of Windsor;

(j) South Bog Stream in Rangeley Plantation;

(k) Spencer Stream and Little Spencer Stream tributaries, including Kibby Stream in Kibby Township, Skinner Township, T.3, R.5 B.K.P. W.K.R., T.4, R.5 B.K.P. W.K.R., King and Bartlett Township and T.5, R.6 B.K.P. W.K.R.; and

(l) Togus Stream in the Town of Chelsea and the Town of Randolph. [2013, c. 536, §2 (AMD).]

[ 2013, c. 536, §2 (AMD) .]

6. Agricultural activities. Subject to other provisions of this article that govern other protected natural resources, altering a freshwater wetland for the purpose of normal farming activities such as clearing of vegetation for agricultural purposes if the land topography is not altered, plowing, seeding, cultivating, minor drainage and harvesting, construction or maintenance of farm or livestock ponds or irrigation ditches, maintenance of drainage ditches and construction or maintenance of farm roads;

[ 1995, c. 460, §5 (AMD) .]

7. Forestry.

[ 1989, c. 838, §5 (RP) .]

7-A. Forestry. Forest management activities, including associated road construction or maintenance, in or adjacent to an existing forested wetland or a harvested forested wetland or adjacent to a protected natural resource pursuant to section 480-C, subsection 1, paragraphs A and B, as long as:

A. [2009, c. 537, §3 (RP).]

B. The activity meets permit-by-rule standards in rules adopted pursuant to this article for any road crossing of a river, stream or brook or for any soil disturbance adjacent to a protected natural resource pursuant to section 480-C, subsection 1, paragraphs A and B and the commissioner is notified before the forest management activity commences; [2001, c. 618, §4 (AMD).]

C. The protected natural resource is not mapped as a significant wildlife habitat under section 480-I; and [2001, c. 618, §4 (AMD).]

D. Any road construction is used primarily for forest management activities that do not constitute a change in land use under rules adopted by the Department of Agriculture, Conservation and Forestry, Bureau of Forestry concerning forest regeneration and clear-cutting and is not used primarily to access development, unless the road is removed and the site restored to its prior natural condition. Roads must be the minimum feasible width and total length consistent with forest management activities. This exemption does not apply to roads within a subdivision as defined in Title 30-A, section 4401, subsection 4, for the organized portions of the State, or Title 12, section 682, subsection 2-A, including divisions of land exempted by Title 12, section 682-B, for portions of the State under the jurisdiction of the Maine Land Use Planning Commission; [2009, c. 537, §4 (AMD); 2011, c. 657, Pt. W, §5, 7 (REV); 2011, c. 682, §38 (REV); 2013, c. 405, Pt. A, §23 (REV).]

[ 2009, c. 537, §§3, 4 (AMD); 2011, c. 657, Pt. W, §5, 7 (REV); 2011, c. 682, §38 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

8. Hydropower projects. Hydropower projects are exempt from the provisions of this article to the extent provided in section 634. Alteration of a freshwater wetland associated with the operation of a hydropower project, as defined in section 632, is exempt from the provisions of this article, but is subject to chapter 5, subchapter I, article 1, subarticle 1-B, where applicable;

[ 1989, c. 306, §1 (AMD); 1989, c. 430, §7 (AMD) .]

9. Public works. A permit is not required for emergency repair or normal maintenance and repair of existing public works which affect any protected natural resource. An activity which is exempt under this subsection shall employ erosion control measures to prevent sedimentation of any surface water, shall not block fish passage in any water course and shall not result in any additional intrusion of the public works into the protected natural resource. This exemption does not apply to any activity on an outstanding river segment as listed in section 480-P;

[ 1989, c. 878, Pt. A, §111 (AMD) .]

9-A. Community public water systems. Community public water systems are exempt from the provisions of this article for activities within their community public water system primary protection areas as long as the activities are conducted in a manner that protects the quality and quantity of water available for the system;

[ 2007, c. 353, §13 (NEW) .]

10. Aquaculture. Aquaculture activities regulated by the Department of Marine Resources under Title 12, section 6072, 6072-A, 6072-B or 6072-C. Ancillary activities, including, but not limited to, building or altering docks or filling of wetlands, are not exempt from the provisions of this article;

[ 2007, c. 292, §26 (AMD) .]

11. Soil evaluation. Borings taken to evaluate soil conditions in or adjacent to a great pond, river, stream or brook, coastal wetland, freshwater wetland or sand dune are exempt from the provisions of this article provided that no area of wetland vegetation is destroyed or permanently removed;

[ 1993, c. 187, §2 (AMD); 1993, c. 215, §1 (AMD); 1993, c. 296, §4 (AMD) .]

12. Existing access ways. Normal maintenance and repair or reconstruction of existing access ways in freshwater or coastal wetlands to residential dwellings as long as:

A. The applicant shows evidence that the access way in disrepair is the existing route of access to the residential dwelling; [1991, c. 240, §3 (NEW).]

B. Erosion control measures are used; [1991, c. 240, §3 (NEW).]

C. Intrusion of the access way into the freshwater or coastal wetland is minimized and allows for proper drainage where necessary; [1991, c. 240, §3 (NEW).]

D. The access way, if in a coastal wetland, is traditionally dry at mean high tide; and [1991, c. 240, §3 (NEW).]

E. A notice of intent to maintain, repair or reconstruct the access way and the description of the work to be completed are submitted to the commissioner and to the municipal reviewing authority at least 20 days before the work is performed; and [1993, c. 187, §3 (AMD); 1993, c. 215, §2 (AMD); 1993, c. 296, §5 (AMD).]

[ 1993, c. 187, §3 (AMD); 1993, c. 215, §2 (AMD); 1993, c. 296, §5 (AMD) .]

13. Moorings. The placement of a mooring in any area regulated by this article.

[ 1993, c. 187, §4 (NEW) .]

14. Lawful harvesting of marine organisms or vegetation in coastal wetlands. A person lawfully engaged in the harvesting of marine organisms or vegetation under the provisions of Title 12, chapter 605 is not required to obtain a permit to engage in those activities in a coastal wetland or a coastal wetland containing a high or moderate value waterfowl or wading bird habitat or shorebird feeding or staging area. Within a coastal wetland or a coastal wetland containing a high or moderate value waterfowl or wading bird habitat or shorebird feeding or staging area, the removal of vegetation or displacement of soil associated with or authorized by those lawful activities is not a violation of this article; and

[ 2007, c. 290, §5 (AMD) .]

15. Subsurface wastewater disposal systems.

[ 1993, c. 721, Pt. F, §2 (RP); 1993, c. 721, Pt. H, §1 (AFF) .]

15-A. Subsurface wastewater disposal systems. Installation, removal or repair of a subsurface wastewater disposal system, as long as the system complies with all requirements of the subsurface wastewater disposal rules adopted by the Department of Health and Human Services under Title 22, section 42, subsection 3. This subsection takes effect on March 1, 1995.

[ 1993, c. 721, Pt. F, §3 (NEW); 1993, c. 721, Pt. H, §1 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

16. Alterations in back dunes of coastal sand dune systems.

[ 1993, c. 521, §1 (AMD); MRSA T. 38, §480-Q, sub-§16 (RP) .]

17. Minor alterations in freshwater wetlands. Activities that alter less than 4,300 square feet of freshwater wetlands, as long as:

A. The activity does not occur in, on or over another protected natural resource; [1995, c. 575, §1 (NEW).]

B. A 25-foot setback from other protected natural resources is maintained and erosion control measures are used; [1995, c. 575, §1 (NEW).]

C. The activity is not located in a shoreland zone regulated by a municipality pursuant to chapter 3, subchapter I, article 2-B or in the wetland or water body protected by the shoreland zone; [1995, c. 575, §1 (NEW).]

D. The activity does not occur in a wetland normally consisting of or containing at least 20,000 square feet of open water, aquatic vegetation or emergent marsh vegetation, except for artificial ponds or impoundments; [1995, c. 575, §1 (NEW).]

E. The activity does not take place in a wetland containing or consisting of peat land dominated by shrubs, sedges and sphagnum moss; [2005, c. 116, §3 (AMD).]

F. The entire activity constitutes a single, complete project; and [2005, c. 116, §3 (AMD).]

G. The activity does not occur in a significant wildlife habitat. [2005, c. 116, §4 (NEW).]

An activity does not qualify for exemption under this subsection if that activity is part of a larger project, including a multiphase development, that does not qualify as a whole project. Activities authorized or legally conducted prior to September 29, 1995 may not be considered in calculating the size of the alteration.

[ 2005, c. 116, §§3, 4 (AMD) .]

18. Service drops for telephone or electrical service. Vegetative clearing of a freshwater wetland for the installation of telephone or electrical service, if:

A. The line extension does not cross or run beneath a coastal wetland, river, stream or brook; [1995, c. 460, §6 (NEW); 1995, c. 460, §12 (AFF).]

B. The placement of wires or installation of utility poles is located entirely upon the premises of the customer requesting service, upon a roadway right-of-way or, in the case of telephone service, on existing utility poles; and [1995, c. 460, §6 (NEW); 1995, c. 460, §12 (AFF).]

C. The total length of the extension is less than 1,000 feet. [1995, c. 460, §6 (NEW); 1995, c. 460, §12 (AFF).]

[ 1995, c. 460, §6 (NEW); 1995, c. 460, §12 (AFF) .]

19. Displacement or bulldozing of sediment within a lobster pound. Displacement or bulldozing of sediment within a lobster pound, provided the sediment is not removed from the area inundated as a result of the impoundment.

[ RR 1995, c. 1, §31 (RNU) .]

20. Constructed ponds. Alteration of legally created constructed ponds that are not considered part of a great pond, coastal wetland, river, stream or brook, as long as the constructed pond is not expanded beyond its original size.

[ 1995, c. 575, §2 (NEW) .]

21. Removal of beaver dams. Removal of a beaver dam as authorized by a game warden, as long as:

A. Efforts are made to minimize erosion of soil and fill material from disturbed areas into a protected natural resource; [1999, c. 148, §1 (NEW).]

B. Efforts are made to minimize alteration of undisturbed portions of a wetland or water body; and [1999, c. 148, §1 (NEW).]

C. Wheeled or tracked equipment is operated in the water only for the purpose of crossing a water body to facilitate removal of the beaver dam. Where practicable, wheeled or tracked equipment may cross a water body only on a rock, gravel or ledge bottom. [1999, c. 148, §1 (NEW).]

This exemption includes the draining of a freshwater wetland resulting from removal of a beaver dam. It does not include removal of a beaver house.

[ 1999, c. 148, §1 (NEW) .]

22. Archaeological excavation. Archaeological excavation adjacent to a great pond, freshwater wetland, coastal wetland, sand dune system, river, stream or brook as long as the excavation is conducted by an archaeologist listed on the Maine Historic Preservation Commission level 1 or level 2 approved list and unreasonable erosion and sedimentation is prevented by means of adequate and timely temporary and permanent stabilization measures.

[ 2001, c. 207, §2 (NEW) .]

23. Cutting or clearing subject to mandatory shoreland zoning laws. Cutting or clearing of upland vegetation adjacent to those protected natural resources listed in section 480-C, subsection 1, paragraph A or B for a purpose other than forest management as long as:

A. The cutting or clearing is subject to the jurisdiction of a municipality pursuant to chapter 3, subchapter 1, article 2-B; or [2003, c. 637, §1 (AMD).]

B. If the cutting or clearing is not subject to the jurisdiction of a municipality pursuant to chapter 3, subchapter 1, article 2-B, vegetation within the adjacent area is maintained as follows:

(1) There is no cleared opening greater than 250 square feet in the forest canopy as measured from the outer limits of the tree crown, except that a footpath may be established for the purpose of access to water if it does not exceed 6 feet in width as measured between tree trunks and has at least one bend in its path to divert channelized runoff;

(2) Any selective cutting of trees within the buffer strip leaves a well-distributed stand of trees and other natural vegetation.

(a) For the purposes of this subparagraph, a "well-distributed stand of trees" is defined as maintaining a rating score of 16 or more points in a 25-foot by 50-foot rectangular area as determined by the following rating system.

(i) A tree with a diameter at 4 1/2 feet above ground level of 2.0 to less than 4.0 inches has a point value of one.

(ii) A tree with a diameter at 4 1/2 feet above ground level of 4.0 inches to less than 8.0 inches has a point value of 2.

(iii) A tree with a diameter at 4 1/2 feet above ground level of 8.0 inches to less than 12.0 inches has a point value of 4.

(iv) A tree with a diameter at 4 1/2 feet above ground level of 12.0 or more inches has a point value of 8.

(b) In applying this point system:

(i) The 25-foot by 50-foot rectangular plots must be established where the landowner or lessee proposes clearing within the required buffer;

(ii) Each successive plot must be adjacent to, but may not overlap, a previous plot;

(iii) Any plot not containing the required points may have no vegetation removed except as otherwise allowed by this subsection;

(iv) Any plot containing the required points may have vegetation removed down to the minimum points required or as otherwise allowed by this subsection; and

(v) Where conditions permit, no more than 50% of the points on any 25-foot by 50-foot rectangular area may consist of trees greater than 12 inches in diameter.

(c) For the purposes of this subparagraph, "other natural vegetation" is defined as retaining existing vegetation under 3 feet in height and other ground cover and retaining at least 5 saplings less than 2 inches in diameter at 4 1/2 feet above ground level for each 25-foot by 50-foot rectangular area. If 5 saplings do not exist, the landowner or lessee may not remove any woody stems less than 2 inches in diameter until 5 saplings have been recruited into the plot;

(3) In addition to the requirements of subparagraph (2), no more than 40% of the total volume of trees 4.5 inches or more in diameter, measured 4 1/2 feet above ground level, is selectively cut in any 10-year period;

(5) Tree branches are not pruned except on the bottom 1/3 of the tree as long as tree vitality will not be adversely affected; and

(6) In order to maintain a buffer strip of vegetation, when the removal of storm-damaged, diseased, unsafe or dead trees results in the creation of cleared openings in excess of 250 square feet, these openings are replanted with native tree species unless there is existing new tree growth. [2007, c. 292, §27 (AMD).]

Cleared openings legally in existence on September 1, 2002 may be maintained but may not be enlarged.

This subsection applies to an area with vegetation composed primarily of shrubs, trees or other woody vegetation without regard to whether the area was previously cut or cleared;

[ 2007, c. 292, §7 (AMD) .]

24. Existing lawns and gardens. Maintenance, but not enlargement, of lawns and gardens in existence on September 1, 2002 that are adjacent to a river, stream or brook not regulated by a municipality under chapter 3, subchapter 1, article 2-B;

[ 2005, c. 330, §15 (AMD) .]

25. Existing agricultural fields and pastures. Maintenance, but not enlargement, of agricultural fields and pastures in existence on September 1, 2002 that are adjacent to a river, stream or brook not regulated by a municipality under chapter 3, subchapter 1, article 2-B;

[ 2009, c. 75, §1 (AMD) .]

26. Overboard wastewater system. Installation, maintenance or removal of a licensed overboard discharge treatment system, including the outfall pipe, if:

A. Erosion control measures are taken to prevent sedimentation of the water; [2005, c. 330, §16 (NEW).]

B. Effects of construction activity on the protected natural resource are minimized; and [2005, c. 330, §16 (NEW).]

C. The activity is approved by the department as provided in the department's rules concerning overboard discharges adopted pursuant to section 414-A; [2009, c. 75, §2 (AMD).]

[ 2009, c. 75, §2 (AMD) .]

27. Fishways. Erection, maintenance, repair or alteration of a fishway in a dam or other artificial obstruction when required by the Commissioner of Inland Fisheries and Wildlife and the Commissioner of Marine Resources pursuant to Title 12, section 12760 or by the Commissioner of Marine Resources pursuant to Title 12, section 6121;

[ 2011, c. 612, §3 (AMD) .]

28. Release of water from dam after petition by owner for release from dam ownership or water level maintenance. Activity associated with the release of water from a dam pursuant to an order issued by the department pursuant to section 905;

[ 2011, c. 12, §1 (AMD); 2011, c. 64, §3 (AMD) .]

29. Dam safety order. Activity associated with the breach or removal of a dam pursuant to an order issued by the Commissioner of Defense, Veterans and Emergency Management under Title 37-B, chapter 24;

[ RR 2011, c. 1, §59 (COR) .]

30. Lobster trap storage. The storage of lobster traps and related trap lines, buoys and bait bags on docks in, on, over or adjacent to a coastal wetland. For purposes of this subsection, "dock" means a dock, wharf, pier, quay or similar structure built in part on the shore and projected into a harbor and used as a landing, docking, loading or unloading area for watercraft; and

(Subsection 30 as enacted by PL 2011, c. 64, §5 is REALLOCATED TO TITLE 38, SECTION 480-Q, SUBSECTION 31)

[ RR 2011, c. 1, §60 (COR) .]

31. (REALLOCATED FROM T. 38, §480-Q, sub-§30) Minor expansions of structures in a coastal sand dune system. Expansion of an existing residential or commercial structure in a coastal sand dune system if:

A. The footprint of the expansion is contained within an existing impervious area; [RR 2011, c. 1, §61 (RAL).]

B. The footprint of the expansion is no further seaward than the existing structure; [2011, c. 538, §9 (AMD).]

C. The height of the expansion is within the height restriction of any applicable law or ordinance; and [RR 2011, c. 1, §61 (RAL).]

D. The expansion conforms to the standards for expansion of a structure contained in the municipal shoreland zoning ordinance adopted pursuant to article 2-B. [2011, c. 538, §9 (AMD).]

For purposes of this subsection, "structure" does not include a seawall, retaining wall, closed fence or other structure used to stabilize the shoreline or to prevent the movement of sand or water. For purposes of this subsection, expansion of an existing structure does not include a change from one type of structure to another.

[ 2011, c. 538, §9 (AMD) .]

32. Placement of wood in streams. The placement of wood in stream channels to enhance cold water fisheries habitat in accordance with Title 12, section 8867-C and rules adopted to implement that section.

[ 2011, c. 599, §14 (NEW) .]

SECTION HISTORY

1987, c. 809, §2 (NEW). 1987, c. 890, §§1, 2 (AMD). 1989, c. 306, §§1-3 (AMD). 1989, c. 430, §§6-9 (AMD). 1989, c. 838, §§5, 6 (AMD). 1989, c. 878, Pt. A, §§110-113 (AMD). 1991, c. 46, §3 (AMD). 1991, c. 240, §§1-3 (AMD). 1991, c. 622, Pt. H, §§1-3 (AMD). 1991, c. 624, §§1, 3 (AFF). RR 1993, c. 1, §§117, 119 (COR). 1993, c. 187, §§2-4 (AMD). 1993, c. 215, §§1-3 (AMD). 1993, c. 296, §§4-6 (AMD). 1993, c. 296, §7 (AFF). 1993, c. 315, §2 (AMD). 1993, c. 410, Pt. G, §7 (AMD). 1993, c. 521, §1 (AMD). 1993, c. 617, §§1, 2 (AMD). 1993, c. 721, Pt. F, §§2, 3 (AMD). 1993, c. 721, Pt. H, §1 (AFF). RR 1995, c. 1, §31 (COR). 1995, c. 27, §1 (AMD). 1995, c. 460, §§5, 6 (AMD). 1995, c. 460, §12 (AFF). 1995, c. 493, §4 (AMD). 1995, c. 502, Pt. E, §30 (AMD). 1995, c. 575, §§1, 2 (AMD). 1995, c. 700, §1 (AMD). 1999, c. 148, §1 (AMD). 2001, c. 207, §2 (AMD). 2001, c. 431, §6 (AMD). 2001, c. 618, §§4, 5 (AMD). 2003, c. 637, §1 (AMD). 2003, c. 689, Pt. B, §6 (REV). 2005, c. 116, §§3, 4 (AMD). 2005, c. 330, §§15, 16 (AMD). 2007, c. 290, §5 (AMD). 2007, c. 292, §§26, 27 (AMD). 2007, c. 353, §§12, 13 (AMD). 2009, c. 75, §§1-5 (AMD). 2009, c. 460, §§1, 2 (AMD). 2009, c. 537, §§3, 4 (AMD). RR 2011, c. 1, §§59-61 (COR). 2011, c. 12, §§1-3 (AMD). 2011, c. 64, §§3-5 (AMD). 2011, c. 205, §§1-3 (AMD). 2011, c. 538, §9 (AMD). 2011, c. 599, §14 (AMD). 2011, c. 612, §3 (AMD). 2011, c. 657, Pt. W, §5, 7 (REV). 2011, c. 682, §38 (REV). 2013, c. 260, §1 (AMD). 2013, c. 405, Pt. A, §§23, 24 (REV). 2013, c. 536, §2 (AMD).



38 §480-R. Violations; enforcement

1. Violations. A violation is any activity which takes place contrary to the provisions of a valid permit issued under this article or without a permit having been issued for that activity. Each day of a violation shall be considered a separate offense. A finding that any such violation has occurred shall be prima facie evidence that the activity was performed or caused to be performed by the owner of the property where the violation occurred.

[ 1987, c. 809, §2 (NEW) .]

2. Enforcement. In addition to department staff, inland fisheries and wildlife game wardens, Department of Marine Resources marine patrol officers and all other law enforcement officers enumerated in Title 12, section 10401 shall enforce the terms of this article.

[ 2003, c. 414, Pt. B, §71 (AMD); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

1987, c. 809, §2 (NEW). 1989, c. 546, §7 (AMD). 1989, c. 890, §§A40,B82 (AMD). 2003, c. 414, §B71 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



38 §480-S. Fee for significant wildlife habitat review

The commissioner shall establish procedures to charge applicants for costs incurred in reviewing license and permit applications regarding significant wildlife habitats in the same manner as provided for other fees in section 352. The maximum fees are $150 for processing and $50 for a license. All fees must be credited to the Maine Environmental Protection Fund established in section 351. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §83 (AMD).]

SECTION HISTORY

1987, c. 809, §2 (NEW). 1989, c. 890, §§A40,B83 (AMD).



38 §480-T. Transportation improvements (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 814, §3 (NEW). MRSA T. 38, §480-T, sub-§4 (RP).



38 §480-U. Cranberry cultivation

1. General permit. An individual permit is not required for the alteration of freshwater wetlands to cultivate cranberries as long as the provisions of this section are met.

[ 1991, c. 214, §2 (NEW) .]

2. Requirements. An application must be filed with the department and must meet the following requirements.

A. The application must contain written certification by a knowledgeable professional that the cranberry cultivation project will not be located in a wetland that has one or more of the following characteristics:

(1) Is a coastal wetland or is located within 250 feet of a coastal wetland;

(2) Is a great pond;

(3) Contains endangered or threatened plant species as defined in Title 12, section 544;

(4) Contains any type of palustrine natural community of which there are 20 or fewer occurrences in the State;

(5) Contains any of the following resources:

(a) Habitat for species appearing on the official state or federal lists of endangered or threatened species when there is evidence that the species is present;

(b) As defined by rule by the Commissioner of Inland Fisheries and Wildlife, whether or not the resource has been mapped, high-value and moderate-value deer wintering areas; deer travel corridors; high-value and moderate-value waterfowl or wading bird habitats, including nesting and feeding areas; shorebird nesting, feeding or staging areas; or seabird nesting islands; or

(c) Critical spawning and nesting areas for Atlantic salmon as defined by rule by the Department of Marine Resources whether or not mapped;

(6) Is located within 250 feet of the normal high water line and within the same watershed of any lake or pond classified as GPA under section 465-A;

(7) Is a bog dominated by ericaceous shrubs, sedges and sphagnum moss and usually having a saturated water regime, except that applications proposing reclamation of previously mined peat bogs may be considered;

(8) Is land adjacent to the main stem of a major river, as classified in section 467, that is inundated with floodwater during a 100-year flood event and that under normal circumstances supports a prevalence of wetland vegetation, typically adapted for life in saturated soils; or

(9) Contains at least 20,000 square feet of aquatic vegetation, emergent marsh vegetation or open water, except for artificial ponds or impoundments, during most of the growing season in most years; except that cranberry cultivation is allowed more than 250 feet from the edge of the area of aquatic vegetation, emergent marsh vegetation or open water.

A project to cultivate indigenous cranberries may be located in wetlands described in subparagraphs (6) and (7) only if the project location is a natural cranberry bog and provisions of paragraph D are met. For purposes of this paragraph, "natural cranberry bog" means an area with indigenous large cranberries, Vaccinium macrocarpon Ait., comprising more than 50% of the cover in the herbaceous layer; and "cover in the herbaceous layer" means all herbaceous or woody vegetation less than 10 inches in height. [2009, c. 561, §38 (AMD).]

B. The application must contain a plan that includes the following elements:

(1) A top view drawing of the entire project including existing and proposed beds, dikes, ditches, roads and reservoirs; cross-sectional drawings of beds, dams, dikes and ditches; length, width and depth of beds, dikes and ditches; delineation of the wetland boundaries and calculated area of wetlands affected; description of existing vegetation; amount and type of fill material to be discharged over the beds and location of borrow area; type and size of water control structures; and placement and description of water sources;

(2) A soil erosion and sedimentation control plan that is consistent with erosion and sediment control specifications as determined by the Department of Agriculture, Conservation and Forestry and the department;

(3) A plan for a water recovery system, including either a reservoir or the cranberry beds themselves, that is designed to contain the runoff from the project area during a 10-year, 24-hour storm event;

(4) A plan to maintain a 75-foot buffer strip from any river or stream draining a watershed of 100 acres or more, except that excavated ditches and water intake and outfall pipes or control structures may be allowed in the 75-foot buffer area;

(5) Design specifications for water intake and outfall pipes and excavated ditches which must be consistent with specifications as determined by the Department of Agriculture, Conservation and Forestry and the department;

(6) A plan to maintain minimum base flows for each water supply area. Minimum base flow is the aquatic base flow for that watershed, or a flow that can be shown to protect designated uses and characteristics assigned in section 465; and

(7) Appurtenant facilities, including, but not limited to storage buildings, parking areas and processing areas, may not be located in the freshwater wetland. This limitation does not apply to pump houses, roadways, service areas and other appurtenant facilities directly related and needed to carry out the water related activities. [1991, c. 214, §2 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

C. The applicant must provide a management plan that includes a pesticide and fertilizer program approved by the Department of Agriculture, Conservation and Forestry. The plan must include the following practices:

(1) The application of nutrients and soil amendments in terms of timeliness, amounts, materials and method of application;

(2) The use of current integrated pest management practices for applying pesticides properly and in the minimum amounts necessary to control pests; and

(3) The management of water in terms of bed drainage, runoff disposal, sprinkler irrigation, control devices to separate natural water from pumping supply for irrigation purposes, back-siphoning prevention devices and flooding. [1991, c. 214, §2 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

D. A person applying for approval on the basis that the project location is a natural cranberry bog as defined in paragraph A must provide a management plan that meets all of the requirements of paragraph C and the requirements of this paragraph.

(1) The cranberries must be cultivated in accordance with organic production standards established in Title 7, section 551, subsection 2 and section 553, subsection 1, paragraph A.

(2) A person may not introduce nonindigenous cranberry plants to the project site. A person may not remove cranberry plants existing on the project site.

(3) Cultivation practices may not alter natural drainage. Filling is limited to placement each year of up to one inch of sand on bearing cranberry vines. [1991, c. 214, §2 (NEW).]

[ 2009, c. 561, §38 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

3. Agriculture certification. The Department of Agriculture, Conservation and Forestry shall review all plans submitted pursuant to subsection 2, paragraphs B, C or D and shall certify compliance of these sections to the department within 20 days of receipt of an application.

[ 1991, c. 214, §2 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

4. Review period. Work may not occur until 45 days after the department has accepted an application for processing. This period may be extended pursuant to section 344-B with the consent of the applicant.

[ 1999, c. 243, §12 (AMD) .]

5. Notification. The department shall notify an applicant in writing within 45 days of acceptance for processing if the department determines that the requirements of this section have not been met. Any such notification must specifically cite the requirements of this section that have not been met. If the department has not notified the applicant under this subsection within the specified time period, a general permit is deemed to have been granted.

[ 1991, c. 214, §2 (NEW) .]

6. Deferrals. The 45-day time limit for processing a completed application under subsection 5 does not apply when winter conditions prevent the department from evaluating a permit application. Under such circumstances, the department may defer action for a reasonable period. The department shall immediately notify the applicant of a deferral under this subsection.

[ 1991, c. 214, §2 (NEW) .]

7. Fees. The department shall assess a fee for review of applications filed pursuant to this section. The fee must be equivalent to the amount assessed to activities requiring an individual permit for freshwater wetland alterations.

[ 1991, c. 214, §2 (NEW) .]

8. Violation. Any action taken by a person receiving a general permit under this section that is not in compliance with the plans submitted under subsection 2, paragraphs B, C or D is a violation of the general permit.

§480-U. Enforcement and penalties

(As enacted by PL 1995, c. 287, §2 was REPEALED BY PL 1995, c. 625, Pt. A, §52 and T. 38, §490-V)

[ 1991, c. 214, §2 (NEW) .]

SECTION HISTORY

RR 1991, c. 1, §57 (COR). 1991, c. 214, §2 (NEW). 1995, c. 287, §18 (NEW). 1995, c. 406, §14 (AMD). 1995, c. 625, §A52 (RP). 1999, c. 243, §12 (AMD). 1999, c. 401, §BB18 (AMD). 2005, c. 330, §17 (AMD). 2009, c. 561, §38 (AMD). 2011, c. 657, Pt. W, §5 (REV). MRSA T.38, §490V (RP).



38 §480-V. Applicability

This article applies to all protected natural resources in the State. [2007, c. 290, §6 (RPR).]

SECTION HISTORY

1993, c. 721, §F4 (NEW). 1993, c. 721, §H1 (AFF). 2001, c. 232, §16 (AMD). 2007, c. 290, §6 (RPR).



38 §480-W. Emergency actions to protect threatened property

1. Protective materials.

[ 2005, c. 548, §2 (RP) .]

2. Strengthening of structure.

[ 2005, c. 548, §2 (RP) .]

3. Emergency action exemption. Notwithstanding section 480-C, if the local code enforcement officer, a state-licensed professional engineer or a state-certified geologist determines that the integrity of a seawall, bulkhead, retaining wall or similar structure in a coastal sand dune system is destroyed or threatened, the owner of property protected by the seawall, bulkhead, retaining wall or similar structure may perform or cause to be performed the following activities without obtaining a permit under this article:

A. Place riprap, sandbags or other heavy nonhazardous material to shore up the threatened structure and leave the material in place until a project designed to repair or replace the structure is permitted by the department. After such emergency action is taken and within 5 working days after the imminent threat, the property owner must provide written notice to the department of the date the emergency action was taken and a description of the emergency action taken. Within 6 months following placement of any material pursuant to this paragraph, the property owner must submit to the department an application to repair or replace the structure. The material placed pursuant to this paragraph must be removed within 18 months from the date a permit is issued by the department; or [2005, c. 548, §2 (NEW).]

B. Make permanent repairs, to the extent necessary to alleviate the threat, to strengthen the seawall, bulkhead, retaining wall or other structure, to widen the footings or to secure the structure to the sand with tie-back anchors. A state-certified geologist, state-licensed professional engineer or other qualified professional must make the determination that the actions taken by the property owner in accordance with this section are only those actions necessary to alleviate the imminent threat and do not include increasing the height or length of the structure. [2005, c. 548, §2 (NEW).]

If a local code enforcement officer, state-licensed professional engineer or state-certified geologist fails to determine within 6 hours of initial contact by the property owner whether the integrity of a structure is destroyed or threatened, the property owner may proceed as if the local code enforcement officer, state-licensed professional engineer or state-certified geologist had determined that the integrity of the structure was destroyed or threatened.

[ 2005, c. 548, §2 (NEW) .]

4. Replacement after emergency action under permit by rule. Notwithstanding any other provision of this chapter, the department shall approve a permit by rule to repair or replace a seawall, bulkhead, retaining wall or similar structure that has been destroyed or threatened with a structure that is identical in all dimensions and location as long as a property owner files a completed permit-by-rule notification for the repair or replacement of the structure and the following standards are met:

A. During project construction, disturbance of dune vegetation must be avoided and native vegetation must be retained on the lot to the maximum extent possible. Any areas of dune vegetation that are disturbed must be restored as quickly as possible. Dune vegetation includes, but is not limited to, American beach grass, rugosa rose, bayberry, beach pea, beach heather and pitch pine. [2005, c. 548, §2 (NEW).]

B. Sand may not be moved seaward of the frontal dune between April 1st and September 1st unless the owner has obtained written approval from the Department of Inland Fisheries and Wildlife. [2005, c. 548, §2 (NEW).]

C. The replacement of a seawall may not increase the height, length or thickness of the seawall beyond that which legally existed within the 24 months prior to the submission of the permit-by-rule notification. The replaced seawall may not be significantly different in construction from the one that previously existed. [2005, c. 548, §2 (NEW).]

[ 2005, c. 548, §2 (NEW) .]

SECTION HISTORY

1995, c. 230, §1 (NEW). 2005, c. 548, §2 (AMD).



38 §480-X. Alterations of freshwater wetlands

An application for a permit to undertake activities altering freshwater wetlands must be processed by the department using the review process described in this section. [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

1. Application. This section does not apply to activities otherwise qualifying for reduced review procedures, such as permits by rule or general permits; activities exempt from review under another section of this article; or activities involving protected natural resources other than freshwater wetlands, such as great ponds, coastal wetlands and rivers, streams or brooks.

[ 1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF) .]

2. Three-tiered review process; tiers defined. Except as provided in subsection 1, an application for a permit to undertake activities altering freshwater wetlands must be reviewed in accordance with the following.

A. A Tier 1 review process applies to any activity that involves a freshwater wetland alteration up to 15,000 square feet and does not involve the alteration of freshwater wetlands listed in subsection 4. [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

B. A Tier 2 review process applies to any activity that involves a freshwater wetland alteration of 15,000 square feet up to one acre and does not involve the alteration of freshwater wetlands listed in subsection 4 or 5. [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

C. A Tier 3 review process applies to any activity that involves a freshwater wetland alteration of one acre or more or an alteration of a freshwater wetland listed in subsection 4 or 5. [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

If the project as a whole requires Tier 2 or Tier 3 review, then any activity that is part of the overall project and involves a regulated freshwater wetland alteration also requires the same higher level of review, unless otherwise authorized by the department.

In determining the amount of freshwater wetland to be altered, all components of a project, including all phases of a multiphased project, are treated together as constituting one single and complete project. Activity authorized or legally conducted prior to the effective date of this section is not included.

The standards of section 480-D do not apply to projects that qualify for Tier 1 review, except that habitat standards under section 480-D, subsection 3 and water quality standards under section 480-D, subsection 5 apply to those projects. Projects that meet the eligibility requirements for Tier 1 review and that satisfy the permitting requirements set forth in subsection 3 and 6, as applicable, are presumed not to have significant environmental impact.

[ 2005, c. 592, §1 (AMD) .]

3. General requirements. A person undertaking an activity for which a permit is processed pursuant to this section shall satisfy the requirements of this subsection.

A. An applicant for Tier 1, Tier 2 or Tier 3 review shall meet the following requirements.

(1) Alteration of freshwater wetland areas on the property must be avoided to the extent feasible considering cost, existing technology and logistics based on the overall purpose of the project.

(2) The area of the freshwater wetland to be altered must be limited to the minimum amount necessary to complete the project. [2003, c. 554, §1 (AMD).]

B. [2003, c. 554, §1 (RP).]

C. An applicant for Tier 1 review shall meet the following requirements.

(1) Erosion control measures must be used to prevent sedimentation of protected natural resources. A 25-foot buffer strip must be maintained between the activity and any river, stream or brook.

(2) The activity must comply with applicable water quality standards pursuant to section 480-D, subsection 5. [2003, c. 554, §1 (NEW).]

D. An applicant for Tier 2 or Tier 3 review shall comply with the standards contained in section 480-D. [2003, c. 554, §1 (NEW).]

[ 2003, c. 554, §1 (AMD) .]

4. Projects not eligible for Tier 1 or Tier 2 review. The following activities are not eligible for Tier 1 or Tier 2 review unless the department determines that the activity will not negatively affect the freshwater wetlands and other protected natural resources present:

A. Activities located within 250 feet of:

(1) A coastal wetland; or

(2) The normal high-water line, and within the same watershed, of any lake or pond classified as GPA under section 465-A; [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

B. Activities occurring in freshwater wetlands, other than artificial ponds or impoundments, containing under normal circumstances at least 20,000 square feet of aquatic vegetation, emergent marsh vegetation or open water; [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

C. Activities occurring in freshwater wetlands that are inundated with floodwater during a 100-year flood event based on flood insurance maps produced by the Federal Emergency Management Agency or other site-specific information; [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

D. Activities occurring in freshwater wetlands containing significant wildlife habitat that has been mapped, identified or defined, as required pursuant to section 480-B, subsection 10, at the time of the filing by the applicant; [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

E. Activities occurring in peatlands dominated by shrubs, sedges and sphagnum moss, except that applications proposing work in previously mined peatlands may be considered by the department for Tier 1 or Tier 2 review, as applicable; or [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

F. Activities occurring within 25 feet of a river, stream or brook. [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

The department shall inform the applicant in writing within the review period specified in subsection 6 or 7 if the proposed project does not qualify for Tier 1 or Tier 2 review processing and shall explain permitting options if the applicant wishes to pursue the project. The department is responsible for providing information necessary to establish whether the types of wetlands described in paragraphs D and E will be affected by the proposed activity. Unless the applicant knowingly or willfully provided incomplete or false information to the department, if the department does not notify the applicant that the proposed project does not qualify for Tier 1 or Tier 2 review, the project is deemed to be qualified for Tier 1 or Tier 2 review, as applicable.

[ 1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF) .]

5. Additional projects not eligible for Tier 2 review. An activity in freshwater wetlands containing a natural community that is imperiled (S2) or critically imperiled (S1), as defined by the Natural Areas Program pursuant to Title 12, section 544 is not eligible for Tier 2 review unless the department determines that the activity will not negatively affect the freshwater wetlands and other protected natural resources present.

[ 1999, c. 556, §32 (AMD) .]

6. Application process for Tier 1 review activities. Applications for Tier 1 review are governed by this subsection.

A. The application must be sent by certified mail or hand-delivered to the department. The application must include:

(1) The application fee;

(2) The project location on a United States Geological Survey map;

(3) A description of the project, including a drawing showing the area of freshwater wetland to be filled or otherwise altered and areas of any marsh or open water within the freshwater wetland; and

(4) A signed statement averring that all of the requirements of subsection 3 will be met, that the activity will not occur in a wetland area described in subsection 4 and that a copy of the application has been submitted by the applicant for public display to the municipal office of the municipality in which the project will be located. [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

B. Work may not occur until 45 days after the department receives a complete application, unless written approval is issued sooner by the department. The department shall notify the applicant in writing no later than 45 days after the department receives a complete application if the applicable requirements of this section have not been met or if the review period may be extended pursuant to section 344-B, subsection 4. If the department has not notified the applicant within the 45-day review period, a permit is deemed to be granted. [2005, c. 592, §2 (AMD).]

C. Fees for Tier 1 review may not exceed the following:

(1) For projects up to 5,000 square feet, $35;

(2) For projects from 5,000 square feet up to 10,000 square feet, $75; and

(3) For projects from 10,000 square feet up to 15,000 square feet, $150. [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

[ 2005, c. 592, §2 (AMD) .]

7. Application process for Tier 2 review. Applications for Tier 2 review are governed by this subsection.

A. An application form must be submitted, with the application fee, to the department and include the following information:

(1) Documentation that public notice has been provided of the proposed project in accordance with department rules;

(2) A United States Geological Survey map showing the project location;

(3) Written certification by a knowledgeable professional experienced in wetland science that the project will not alter, or cause to be altered, a wetland described in subsection 4 or 5;

(4) A top view drawing of the entire project, including existing and proposed fill, excavation, roads and structures; cross-sectional drawings of any fill or excavated areas; delineation of the wetland boundaries and calculated area of freshwater wetlands affected; description of existing vegetation on the project site; identification of any surface water bodies within 100 feet of the proposed alteration; and a drawing of the 25-foot buffer strip between the project and any river, stream or brook;

(5) A soil erosion and sedimentation control plan;

(6) For work in previously mined peatlands, information on the past mining activity, including the approximate dates of the mining activity, the area and depth to which peat has been excavated from the site, any restoration work on the site and the current condition of the site;

(7) A statement describing why the project can not be located completely in upland areas and any alternatives that exist for the project that would either avoid or minimize the amount of proposed freshwater wetland alteration;

(8) A plan for compensating for lost functions and values of the freshwater wetland when required by, and in accordance with, rules adopted by the department; and

(9) Any other information determined by the department to be necessary to meet the requirements of section 480-D and rules adopted by the department. [2003, c. 554, §2 (AMD).]

B. Work may not occur until 60 days after the department has received a complete application for processing, unless written approval is issued sooner by the department. The department shall notify the applicant in writing within 60 days of the department's receipt of a complete application whether the applicable requirements of this section have been met or if the review period may be extended pursuant to section 344-B, subsection 4. If the department has not notified the applicant within the 60-day review period, a permit is deemed to be granted. [1999, c. 243, §14 (AMD).]

C. Fees for Tier 2 review must be set in accordance with the department's fee schedule for freshwater wetland alterations under the natural resources protection laws. [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

[ 2003, c. 554, §2 (AMD) .]

8. Application process for Tier 3 review. Applications for Tier 3 review are governed by this subsection.

A. An application form must be submitted to the department that contains all the information required for Tier 2 review, in addition to any information determined by the department to be necessary to meet the requirements of section 480-D and rules adopted by the department. [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

B. Written approval from the department is required before work may begin. [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

C. Fees for Tier 3 review are set in accordance with the department's fee schedule for freshwater wetland alterations under the natural resources protection laws. [1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF).]

[ 1995, c. 460, §7 (NEW); 1995, c. 460, §12 (AFF) .]

SECTION HISTORY

1995, c. 460, §7 (NEW). 1995, c. 460, §12 (AFF). 1995, c. 502, §E32 (AMD). 1995, c. 575, §3 (AMD). 1999, c. 243, §§13,14 (AMD). 1999, c. 556, §32 (AMD). 2003, c. 554, §§1,2 (AMD). 2005, c. 592, §§1,2 (AMD).



38 §480-Y. Creation of agricultural irrigation ponds

1. General permit. A general permit is required for the alteration of a freshwater, nontidal stream to construct an agricultural irrigation pond. If the provisions of this section are met, an individual permit is not required.

[ 1995, c. 659, §1 (NEW) .]

2. Eligibility criteria. The following eligibility criteria must be met.

A. The farm must have an irrigation management plan, referred to in this section as the "irrigation plan." The irrigation plan must identify the total number of irrigated acres on the farm or on a specified management unit, the amount of water needed, the potential sources of water for irrigating the field and the water management practices that will be used to ensure that the amount of water used for crop irrigation will be kept to a minimum. For the purposes of this subsection, "farm" has the same meaning as in Title 7, section 152, subsection 5. [2007, c. 649, §10 (AMD).]

B. The department must have assessed the affected area as having no significant habitat for fish and wildlife. For the purposes of this section, "significant habitat" means the same as "significant wildlife habitat" in section 480-B, subsection 10; a fish spawning or nursery habitat; a habitat required for migration of fish species to or from a spawning or nursery habitat; or a habitat otherwise supporting a moderate to high population of salmonid species as determined by the Department of Inland Fisheries and Wildlife. [1995, c. 659, §1 (NEW).]

C. The pond may not be located in a wetland containing endangered or threatened plant species as determined pursuant to Title 12, section 544-B, subsection 3 or containing a natural community that is imperiled (S2) or critically imperiled (S1) as defined by the Natural Areas Program pursuant to Title 12, section 544. [1999, c. 556, §33 (AMD).]

D. A site assessment must be conducted by the department prior to the submission of an application. The department may defer a site assessment for a reasonable period when winter conditions prevent the department from properly evaluating the affected area. [1995, c. 659, §1 (NEW).]

E. The pond may not be located in a river, stream or brook if the department determines at the site assessment that there is a practicable alternative water supply that would be less damaging to the environment. For purposes of this paragraph, the term "practicable" means feasible considering cost, existing technology and logistics based on the overall purpose of the project. [1999, c. 243, §15 (NEW).]

[ 2007, c. 649, §10 (AMD) .]

3. Standards. The following standards must be met.

A. The pond, dams, inlets and outlets must be designed by a professional engineer to United States Natural Resources Conservation Service standards. [2011, c. 538, §10 (AMD).]

B. Dam fill material must be specified by the professional engineer and must be compacted to 95% of standard proctor. Compaction testing must be conducted with tests performed at a minimum of 2 per dam site or one every 100 feet of dam length, whichever is greater. [1995, c. 659, §1 (NEW).]

C. For a pond that is constructed in a river, stream or brook, the pond outlet must be designed to passively discharge a minimum flow equal to inflow or the site-specific aquatic base flow, whichever is less, at all times. For a pond that is constructed adjacent to a river, stream or brook and that uses an inlet pipe or trench from the river, stream or brook, the inlet must be constructed to maintain the site-specific aquatic base flow. The site-specific aquatic base flow must be that specified by the department following consultation with the Department of Inland Fisheries and Wildlife, the United States Natural Resources Conservation Service and other qualified advisors during the site assessment. [2011, c. 538, §10 (AMD).]

D. The pond outlet must be designed and maintained to ensure a cold water release by using a method such as a bottom draw and to induce dissolved oxygen by using a method such as a riprap slope to increase water turbulence. [1995, c. 659, §1 (NEW).]

E. An erosion control plan must ensure that siltation or sedimentation downstream of the dam site is kept to a minimum, to the fullest extent practical, during construction, operation and maintenance of the irrigation pond. [1995, c. 659, §1 (NEW).]

F. The landowner shall maintain a permanently vegetated buffer strip that consists of field grasses or woody vegetation 25 feet wide around the pond except where slopes are equal to or greater than 20%, in which case the buffer strip must be 75 feet wide. Unless recommended to be thinned or mowed on an annual basis by the department or the United States Natural Resources Conservation Service, buffer strip vegetation may not be cut. An access road and irrigation pipes may cross through the buffer strip. [1995, c. 659, §1 (NEW).]

G. All instream construction activities must be conducted between July 15th and October 1st of the same year unless the department determines in the site assessment that an earlier start date will not cause a significant adverse impact to fish and wildlife resources. [1995, c. 659, §1 (NEW).]

[ 2011, c. 538, §10 (AMD) .]

4. Submissions. The following provisions apply to the submission of applications.

A. An application must be filed with the department and must include the following:

(1) The application cover sheet, as provided by the department;

(2) The United States Geological Survey topographical map with the boundaries of the farm and the pond site clearly marked;

(3) A photograph of the stream at the proposed dam site;

(4) A copy of the irrigation plan for the farm;

(5) Site plans showing existing and proposed topography, stream channel location, existing wetland boundaries, maximum and normal pool elevations for a pond in a river, stream or brook, dam footprints, pond inlet and outlet locations, emergency spillway location, access roads, stockpile locations and buffer strips;

(6) Cross sections through the dam and outlet structure, including proposed maximum pool elevation and normal pool elevation;

(7) A plan to maintain minimum flow downstream, including any calculations used to create the plan;

(8) A complete erosion control plan using practices contained in the "Maine Erosion and Sediment Control Handbook for Construction: Best Management Practices" (1991) unless otherwise approved or required by the department. The erosion control plan must include a narrative with a sequence for implementing the plan, provisions to inspect and maintain erosion controls and a site plan showing locations of control measures. The plan must include provisions for maintaining a dry construction site. These provisions may consist of construction during a no-flow period, a temporary cofferdam or a stream diversion. The erosion control plan must also include provisions for dewatering and disposal of dredged and excavated soil material. The disposal of soil material dredged from the stream must comply with the requirements of the State's solid waste management rules;

(9) Test pit logs and test results from a minimum of 2 test pits dug in the footprint of the dam and results of tests done under the direction of a professional engineer on the dam fill material; and

(10) A copy of the property deed, lease, purchase and sale agreement or other legal document establishing that the applicant has title or right to or interest in the property proposed for pond development.

All design materials used to show that the dam design meets the standards of the general permit must be signed and stamped by a professional engineer. [2011, c. 538, §11 (AMD).]

B. Following construction and prior to operation of the irrigation pond, the permittee must submit an inspection report by a professional engineer stating that the professional engineer inspected the dam and that it was constructed in conformance with the standards established in subsection 3. The report must specifically include evidence that the proper number of compaction tests were done and proper compaction specifications have been achieved. The inspection report must include a copy of the job diary and information on when inspections were done and what was inspected. [1995, c. 659, §1 (NEW).]

[ 2011, c. 538, §11 (AMD) .]

5. Review period. Work may not commence until 30 days after the department has accepted an application for processing. This period may be extended pursuant to section 344-B with the consent of the applicant.

[ 1999, c. 243, §16 (AMD) .]

6. Notification. The department shall notify the applicant in writing within 30 days of acceptance for processing if the department determines that the requirements of this section have not been met. This notification must specifically cite the requirements of this section that have not been met. If the department has not notified the applicant under this section within the specified time period, a general permit is deemed to have been granted.

[ 1995, c. 659, §1 (NEW) .]

7. Fees. The department shall assess a fee for review of an application filed pursuant to this section. The fee must be equivalent to the amount assessed for activities requiring an individual permit for stream alterations.

[ 1995, c. 659, §1 (NEW) .]

8. Violation. A violation occurs when an activity takes place that is not in compliance with the provisions of this section or the plans submitted with the application. Any deviation from the approved plans must receive prior department approval.

[ 1995, c. 659, §1 (NEW) .]

SECTION HISTORY

1995, c. 659, §1 (NEW). 1999, c. 243, §§15,16 (AMD). 1999, c. 556, §33 (AMD). 2007, c. 649, §10 (AMD). 2011, c. 538, §§10, 11 (AMD).



38 §480-Z. Compensation

The department may establish a program providing for compensation of unavoidable losses to an area listed in subsection 7 due to a proposed activity. Compensation must include the restoration, enhancement, creation or preservation of an area or areas that have functions or values similar to the area impacted by the activity, unless otherwise approved by the department. Preservation may include protection of uplands adjacent to an area. [2007, c. 527, §1 (AMD).]

The department may require that compensation include the design, implementation and maintenance of a compensation project or, in lieu of such a project, may allow the applicant to purchase credits from a mitigation bank or to pay a compensation fee. If compensation is required, the completion and maintenance of a project, purchase of credits or payment of a compensation fee must be a condition of the permit. [1997, c. 101, §1 (NEW); 1997, c. 101, §2 (AFF).]

The department shall identify an appropriate project, or determine the amount of credits or compensation fee, based upon the compensation that would be necessary to restore, enhance, create or preserve areas with functions or values similar to the areas impacted by the activity. However, the department may allow the applicant to conduct a project of equivalent value, or allow the purchase of credits or payment of a compensation fee of equivalent value, to be used for the purpose of restoring, enhancing, creating or preserving other functions or values of the area that are environmentally preferable to the functions and values impacted by the activity, as determined by the department. The loss of functions or values of one type of area may not be compensated for by the restoration, enhancement, creation or preservation of another type of area. For example, the loss of functions or values of a coastal wetland may not be compensated for by the restoration, enhancement, creation or preservation of freshwater wetland functions or values. [2007, c. 527, §1 (AMD).]

A project undertaken pursuant to this section must be approved by the department. The department shall base its approval of a wetlands compensation project on the wetland management priorities identified by the department for the watershed or biophysical region in which the project is located. The department shall base its approval of a compensation project concerning an area listed in subsection 7, paragraph C, D or E on the management priorities identified by the department for the type of habitat. The department may not approve a compensation project for unavoidable losses to an area until the applicant has complied with all other applicable provisions of this article and all applicable rules adopted by the department pursuant to this article. For purposes of this section, "biophysical region" means a region with shared characteristics of climate, geology, soils and natural vegetation. [2007, c. 527, §1 (AMD).]

1. Location of project. A compensation project must be located on or adjacent to the project site, unless otherwise approved by the department. A compensation project must be located in the same watershed as the area affected by the activity unless the department determines, based on regional hydrological or ecological priorities, that there is a scientific justification for locating the compensation project outside of the same watershed.

[ 2007, c. 527, §1 (AMD) .]

2. Approval of mitigation bank. A mitigation bank from which any credits are purchased must be approved by the department consistent with all applicable federal rules and regulations.

[ 1997, c. 101, §1 (NEW); 1997, c. 101, §2 (AFF) .]

3. Compensation fee program. The department may develop a wetlands compensation fee program for the areas listed in subsection 7, paragraphs A and B in consultation with the Department of Agriculture, Conservation and Forestry, the United States Army Corps of Engineers and state and federal resource agencies, including the United States Fish and Wildlife Service and the United States Environmental Protection Agency. The department may develop a compensation fee program for the areas listed in subsection 7, paragraphs C, D and E in consultation with the Department of Inland Fisheries and Wildlife.

A. The program may include the following:

(1) Identification of wetland management priorities on a watershed or biophysical region basis;

(1-A) Identification of management priorities for the areas listed in subsection 7, paragraphs C, D and E;

(2) Identification of the types of losses eligible for compensation under this subsection;

(3) Standards for compensation fee projects;

(4) Calculation of compensation fees based on the functions and values of the affected areas and the cost of compensation, taking into account the potential higher cost of compensation when a project is implemented at a later date; and

(5) Methods to evaluate the long-term effectiveness of compensation fee projects implemented under this subsection in meeting the management priorities identified pursuant to subparagraphs (1) and (1-A). [2007, c. 527, §1 (AMD).]

B. Any compensation fee may be paid into a compensation fund established by the department as provided in subparagraph (1) or to an organization authorized by the department as provided in subparagraph (2). A compensation project funded in whole or in part from compensation fees must be approved by the department.

(1) The department may establish compensation funds for the purpose of receiving compensation fees, grants and other related income. A compensation fund must be a fund dedicated to payment of costs and related expenses of restoration, enhancement, preservation and creation projects. The department may make payments from the fund consistent with the purpose of the fund. Income received under this subsection must be deposited with the State Treasurer to the credit of the compensation fund and may be invested as provided by law. Interest on these investments must be credited to the compensation fund.

(2) The department may enter into an enforceable, written agreement with a public, quasi-public or municipal organization or a private, nonprofit organization for the protection of natural areas. Such an organization must demonstrate the ability to receive compensation fees, administer a compensation fund and ensure that compensation projects are implemented consistent with local, regional or state management priorities. If compensation fees are provided to an authorized organization, the organization shall maintain records of expenditures and provide an annual summary report as requested by the department. If the authorized agency is a state agency other than the department, the agency shall establish a fund meeting the requirements specified in subparagraph (1). If the organization does not perform in accordance with this subsection or with the requirements of the written agreement, the department may revoke the organization's authority to conduct activities in accordance with this subsection. [2007, c. 527, §1 (AMD).]

Rules adopted pursuant to this subsection are routine technical rules under Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 655, Pt. JJ, §31 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

4. Relationship to other provisions. The purchase of credits from a mitigation bank or the payment of a compensation fee in no way relieves the applicant of the requirement to comply with any other provision of this article, including, but not limited to, the requirement to avoid or minimize effects on wetlands and water quality to the greatest extent practicable under section 480-X.

[ 1997, c. 101, §1 (NEW); 1997, c. 101, §2 (AFF) .]

5. Report; evaluation.

[ 2003, c. 245, §9 (RP) .]

6. Repeal.

[ 2003, c. 245, §9 (RP) .]

7. Areas. As used in this section, "area" includes:

A. Freshwater wetlands; [2007, c. 527, §1 (NEW).]

B. Coastal wetlands; [2007, c. 527, §1 (NEW).]

C. Significant vernal pool habitat; [2007, c. 527, §1 (NEW).]

D. High and moderate value waterfowl and wading bird habitat, including nesting and feeding areas; and [2007, c. 527, §1 (NEW).]

E. Shorebird nesting, feeding and staging areas. [2007, c. 527, §1 (NEW).]

[ 2007, c. 527, §1 (NEW) .]

SECTION HISTORY

1997, c. 101, §1 (NEW). 1997, c. 101, §2 (AFF). 2001, c. 232, §17 (AMD). 2003, c. 245, §§8,9 (AMD). 2005, c. 592, §§3,4 (AMD). 2007, c. 527, §1 (AMD). 2011, c. 655, Pt. JJ, §31 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).



38 §480-AA. Coastal sand dune rules

Rules adopted by the board regarding development in coastal sand dune systems are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 130, §1 (NEW).]

SECTION HISTORY

2003, c. 130, §1 (NEW).



38 §480-BB. Significant wildlife habitat; major substantive rules

The Department of Inland Fisheries and Wildlife shall adopt rules that define "significant vernal pool habitat," "high and moderate value waterfowl and wading bird habitat" and "shorebird nesting, feeding and staging areas" under section 480-B, subsection 10, paragraph B. The Department of Environmental Protection shall adopt rules regarding the criteria used to determine whether an area is significant vernal pool habitat, high and moderate value waterfowl and wading bird habitat or shorebird nesting, feeding and staging areas under section 480-B, subsection 10, paragraph B. The rules, as applicable, must: [2005, c. 116, §5 (NEW).]

1. Definition of buffer area. Include a definition of the buffer area to be regulated;

[ 2005, c. 116, §5 (NEW) .]

2. Certain landowners not subject to regulation. Provide the following exemptions to regulation.

A. A landowner proposing to cause an impact on the buffer area defined for a significant vernal pool habitat is not subject to regulation pursuant to the rule if the significant vernal pool habitat depression is not on property owned or controlled by that landowner. [2011, c. 362, §1 (NEW).]

B. If a vernal pool depression is bisected by a property boundary and a landowner proposing to cause an impact does not have permission to enter the abutting property, only that portion of the vernal pool depression located on property owned or controlled by that landowner may be considered in determining whether the vernal pool is significant. A written department determination that a vernal pool is not significant pursuant to this paragraph remains valid regardless of timeframe. [2013, c. 231, §4 (AMD).]

C. Rules adopted under this section may not require an applicant for a license for a working waterfront activity on working waterfront land that is part of a state or federal brownfields program or a voluntary response action program under section 343-E to compensate for lost habitat function with a function of equal or greater value or to provide a compensation fee pursuant to section 480-Z; [2013, c. 231, §5 (NEW).]

[ 2013, c. 231, §§4, 5 (AMD) .]

3. Department of Environmental Protection must provide written field determination. Require that the Department of Environmental Protection provide a written field determination upon the request of a landowner whose land may be affected by the definitions and criteria adopted in a rule;

[ 2005, c. 116, §5 (NEW) .]

4. Department of Environmental Protection may not assess fine in certain cases. Provide that the Department of Environmental Protection may not assess a fine against a landowner who acted in accordance with a written field determination if the fine would be based solely on information in the written field determination;

[ 2011, c. 362, §2 (AMD) .]

5. Process for voluntary identification. Include a process for a landowner to voluntarily identify the landowner's land as a significant vernal pool habitat and to provide the Department of Inland Fisheries and Wildlife the authority to map the significant vernal pool habitat; and

[ 2011, c. 362, §3 (AMD) .]

6. Artificial vernal pool. Explicitly provide that an artificial vernal pool is exempt from regulation as long as the vernal pool was not created in connection with a compensation project pursuant to section 480-Z.

[ 2011, c. 362, §4 (NEW) .]

Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 116, §5 (NEW).]

SECTION HISTORY

2005, c. 116, §5 (NEW). 2011, c. 362, §§1-4 (AMD). 2013, c. 231, §§4, 5 (AMD).



38 §480-CC. Significant wildlife habitat; shorebird feeding and roosting areas

Significant wildlife habitat as defined in section 480-B, subsection 10 includes shorebird nesting, feeding and staging areas that are in conformance with criteria adopted by the department or are contained within another protected natural resource except as provided in this section and section 480-DD. [2007, c. 290, §7 (NEW); 2007, c. 290, §15 (AFF).]

1. Definitions. As used in this section and section 480-DD, unless the context otherwise indicates, the following terms have the following meanings.

A. "Shorebird feeding area" means a shorebird feeding or staging area that is not a roosting area. "Shorebird feeding area" includes a 100-foot-wide surrounding buffer referred to as "the feeding buffer." [2007, c. 290, §7 (NEW); 2007, c. 290, §15 (AFF).]

B. "Shorebird roosting area" means a shorebird feeding or staging area that is also a roosting area. "Shorebird roosting area" includes a 250-foot-wide surrounding buffer referred to as "the roosting buffer." [2007, c. 290, §7 (NEW); 2007, c. 290, §15 (AFF).]

[ 2007, c. 290, §7 (NEW); 2007, c. 290, §15 (AFF) .]

2. Cutting standards within roosting and feeding buffers. The cutting standards in this subsection apply in addition to the permitting standards in section 480-D.

A. Cutting or removal of vegetation within a roosting buffer is prohibited except as approved by the department for:

(1) Removal of a safety hazard;

(2) Cutting or removal of vegetation to allow for a footpath not to exceed 6 feet in width as measured between tree trunks and shrub stems. The footpath may not result in a cleared line of sight to the water; and

(3) Cutting or removal of vegetation determined to be necessary by the department in order to conduct other activities approved by the department pursuant to section 480-C and in accordance with the standards of this article and rules adopted pursuant to this article, including but not limited to avoidance, minimization and no unreasonable impact. The department may not approve cutting or removal of vegetation for purposes of creating a view unless the department in consultation with the Department of Inland Fisheries and Wildlife determines there will be no unreasonable impact on the protected resource.

Any cutting or removal of vegetation under this paragraph must be done in consultation with and as approved by the Department of Inland Fisheries and Wildlife. [2007, c. 290, §7 (NEW); 2007, c. 290, §15 (AFF).]

B. Cutting or removal of vegetation within a feeding buffer is prohibited except as approved by the department for:

(1) Cutting or removal of vegetation that meets the vegetative screening standards set forth in Title 38, section 439-A, subsection 6. In interpreting and enforcing these standards, the department shall rely upon the department's shoreland zoning rules regarding cutting or removal of vegetation for activities other than timber harvesting and apply the cutting standards applicable within 75 feet of a coastal wetland to the entire 100-foot feeding buffer; and

(2) Cutting or removal of vegetation determined to be necessary by the department in order to conduct other activities approved by the department pursuant to section 480-C and in accordance with the standards of this article and rules adopted pursuant to this article, including but not limited to avoidance, minimization and no unreasonable impact.

This paragraph may not be construed to limit a municipality's authority under home rule to adopt ordinances containing stricter standards than those contained in this paragraph. [2007, c. 290, §7 (NEW); 2007, c. 290, §15 (AFF).]

[ 2007, c. 290, §7 (NEW); 2007, c. 290, §15 (AFF) .]

SECTION HISTORY

2007, c. 290, §7 (NEW). 2007, c. 290, §15 (AFF).



38 §480-DD. Significant wildlife habitat criteria; reduction in certain significant wildlife habitats due to development or topography

Although an area is otherwise in conformance with significant wildlife habitat criteria adopted by the department for shorebird nesting, feeding, roosting and staging areas, or high and moderate value inland waterfowl and wading bird habitat, the Department of Inland Fisheries and Wildlife may determine that a specific portion of the area is no longer this type of significant wildlife habitat due to the topography or impact of development in existence on June 8, 2006 and continuing in existence as of the date of the determination. [2007, c. 290, §8 (NEW); 2007, c. 290, §15 (AFF).]

1. Factors. When determining whether an area is no longer a significant wildlife habitat, the Department of Inland Fisheries and Wildlife may consider factors such as species present or exiting and potential use of the area by birds, levels of disturbance, screening, development density, land use, presence of cliffs or bluffs and any mitigating factors.

[ 2007, c. 290, §8 (NEW); 2007, c. 290, §15 (AFF) .]

2. Exclusions. The Department of Inland Fisheries and Wildlife may not exclude an area from a significant wildlife habitat designation if future development of the area might unreasonably degrade the remaining significant wildlife habitat, unreasonably disturb the birds or unreasonably affect the continued use of the remaining significant wildlife habitat by the birds.

[ 2007, c. 290, §8 (NEW); 2007, c. 290, §15 (AFF) .]

For purposes of this section, "development" means the area of property altered, including, but not limited to, buildings, roads, driveways, parking areas, wastewater disposal systems and lawns and other nonnative vegetation as determined by the department. [2007, c. 290, §8 (NEW); 2007, c. 290, §15 (AFF).]

SECTION HISTORY

2007, c. 290, §8 (NEW). 2007, c. 290, §15 (AFF).



38 §480-EE. Significant wildlife habitat criteria; inland open water

Regardless of its identification on maps as a high or moderate value waterfowl and wading bird habitat, an upland area adjacent to a great pond is not considered high or moderate value waterfowl and wading bird habitat for purposes of this article unless the upland area is within 250 feet of one or more freshwater wetlands that are high or moderate value waterfowl and wading bird habitat. [2007, c. 290, §9 (NEW); 2007, c. 290, §15 (AFF).]

SECTION HISTORY

2007, c. 290, §9 (NEW). 2007, c. 290, §15 (AFF).



38 §480-FF. Notification of identification; shorebird nesting, feeding and staging areas

If an area is identified by the Department of Inland Fisheries and Wildlife as the type of area listed in section 480-B, subsection 10, paragraph B, subparagraph (3) after the effective date of this section, the department shall notify each municipality in which the significant wildlife habitat is located and members of the Legislature who represent residents of the municipality in which the significant wildlife habitat is located. The department and the Department of Inland Fisheries and Wildlife shall report to the joint standing committees of the Legislature having jurisdiction over natural resources matters and inland fisheries and wildlife matters on any action taken pursuant to this section. [2007, c. 533, §1 (AMD).]

SECTION HISTORY

2007, c. 290, §10 (NEW). 2007, c. 533, §1 (AMD).



38 §480-GG. High and moderate value inland waterfowl and wading bird habitat and excavations and quarries authorized pursuant to article 6, 7 or 8-A

1. Excavation authorized before June 8, 2006. Unless a permit is required due to the presence of a protected natural resource other than a high and moderate value inland waterfowl and wading bird habitat, an excavation or quarry that was authorized pursuant to article 6, 7 or 8-A before June 8, 2006 is not required to obtain a permit pursuant to this article for excavation within the upland portion of a high and moderate value inland waterfowl and wading bird habitat.

If a permit is required pursuant to this article due to the presence of a protected natural resource other than a high and moderate value inland waterfowl and wading bird habitat, an excavation or quarry that was authorized pursuant to article 6, 7 or 8-A before June 8, 2006 is not required to meet standards associated solely with the upland portion of a high and moderate value inland waterfowl and wading bird habitat.

[ 2007, c. 616, §1 (NEW) .]

2. Permits not authorized. The department may not issue a permit pursuant to this article for an excavation or quarry authorized pursuant to article 6, 7 or 8-A and located in, on or over the wetland portion of a high and moderate value inland waterfowl and wading bird habitat.

The department may not issue a permit pursuant to this article for an excavation or quarry requiring authorization pursuant to article 6, 7 or 8-A after June 8, 2006 and located in the upland portion of a high and moderate value waterfowl and wading bird habitat.

[ 2007, c. 616, §1 (NEW) .]

SECTION HISTORY

2007, c. 616, §1 (NEW).



38 §480-HH. General permit for offshore wind energy demonstration project

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Coastal area" has the same meaning as in section 1802, subsection 1. [2009, c. 270, Pt. A, §2 (NEW).]

B. "Generating facilities" has the same meaning as in Title 35-A, section 3451, subsection 5. [2009, c. 270, Pt. A, §2 (NEW).]

C. "Maine Offshore Wind Energy Research Center" means the offshore wind energy test area designated pursuant to Title 12, section 1868, subsection 2. [2009, c. 270, Pt. A, §2 (NEW).]

D. "Meteorological tower" means an elevated structure or other support platform with attached equipment, such as an anemometer, a wind direction vane and temperature and pressure sensors and other measurement devices, to measure and assess the wind resource in the project area. [2009, c. 270, Pt. A, §2 (NEW).]

E. "Net project removal cost" means the total cost of removal of an offshore wind energy demonstration project, estimated in accordance with the plan required under subsection 3, paragraph G, minus the net salvage value of the project equipment. [2009, c. 270, Pt. A, §2 (NEW).]

F. "Ocean energy generating unit" means a wind turbine that converts wind energy to electrical energy that may be employed pursuant to a general permit under this section, a wave energy converter that may be employed pursuant to a general permit issued under this section or a tidal energy demonstration project that may be employed pursuant to a permit issued under section 636-A. [2009, c. 270, Pt. A, §2 (NEW).]

G. "Ocean sensor package" means a floating, submerged or seabed-mounted instrument that measures currents over the full range of site depths, wave data, seawater temperature and seawater salinity and other measurement devices to assess the wave resources in the project area. [2009, c. 270, Pt. A, §2 (NEW).]

H. "Offshore wind energy demonstration project" or "project" means a wind energy development that uses a wind turbine to convert wind energy to electrical energy and that employs no more than 2 wind energy turbines, each of which may use different technology, for the primary purpose of testing and validating a turbine blade design, floating platform or other support structure, mooring or anchoring system or other offshore wind energy technology that the applicant certifies is designed for use in ocean waters and is not in use elsewhere in the Gulf of Maine for commercial production of electricity and that may also include:

(1) Up to 3 meteorological towers per wind energy turbine proposed;

(2) One submerged utility line that is sized to transmit:

(a) An amount of electricity less than or equal to that produced by the offshore wind energy demonstration project; or

(b) Up to 25 megawatts of electricity if the line is intended to serve multiple offshore wind energy demonstration projects located within the Maine Offshore Wind Energy Research Center and the department has not previously granted approval for such a submerged utility line pursuant to this section; and

(3) A wave energy test project. [2009, c. 270, Pt. A, §2 (NEW).]

I. "Offshore wind energy test area" means a specific geographic area located on state-owned submerged lands in the coastal area identified as suitable for construction and operation of an offshore wind energy demonstration project pursuant to Title 12, section 1868, including the Maine Offshore Wind Energy Research Center. [2009, c. 270, Pt. A, §2 (NEW).]

J. "Wave energy converter" means a device that uses the motion of ocean surface waves to generate electricity. [2009, c. 270, Pt. A, §2 (NEW).]

K. "Wave energy test project" means a hydropower project, as defined by section 632, subsection 3, that uses ocean wave action to produce electricity and that:

(1) Is proposed as part of an offshore wind energy demonstration project and is designed and sited to test production of electricity from wave energy in conjunction with and in a manner that complements electricity produced by an offshore wind energy turbine;

(2) Employs up to 2 wave energy converters, each of which may use different technology, that the applicant certifies are designed for use in the ocean and are not in use elsewhere in the Gulf of Maine for commercial production, for the primary purpose of testing and validating the overall design of the converter and its related systems, subsystems or components; and

(3) May include one or more of the following additional elements:

(a) A mooring or anchoring system; and

(b) An ocean sensor package. [2009, c. 270, Pt. A, §2 (NEW).]

[ 2009, c. 270, Pt. A, §2 (NEW) .]

2. General permit. A person may apply for a general permit for an offshore wind energy demonstration project in accordance with this section. If a general permit is granted pursuant to this section, a permit is not required under section 480-C for the construction and operation of an offshore wind energy demonstration project.

[ 2009, c. 270, Pt. A, §2 (NEW) .]

3. Application requirements. An applicant for a general permit must file with the department an application that contains:

A. Written certification that the offshore wind energy demonstration project, other than any submerged utility line, will be located wholly within an offshore wind energy test area; [2009, c. 270, Pt. A, §2 (NEW).]

B. A site plan that includes the following elements:

(1) A plan view drawing of the entire project area that shows, with geographic positioning system references, the proposed location of the generating facilities and all other project elements, including but not limited to any submerged utility line or meteorological tower;

(2) A narrative description of the proposed activities and methods for construction, operation and removal of the offshore wind energy demonstration project that addresses on-site management of fuels, lubricants and other materials used for project operations or maintenance;

(3) A scale drawing that shows the design and location of the proposed mooring or anchoring system;

(4) A drawing showing the location of the submerged utility line, if any, and plans for its construction in compliance with the permit by rule standards regarding construction of a submerged utility line established in rules adopted by the board; and

(5) A drawing showing the proposed location of each wind turbine in relation to any other offshore wind energy demonstration project within 10 kilometers of the proposed project and written verification that the project will not interfere with the operation of any such previously approved project. [2009, c. 270, Pt. A, §2 (NEW).]

C. A report, prepared following consultation with the Department of Marine Resources, that:

(1) Describes existing information regarding commercial fishing and other existing uses in the project area; and

(2) Describes, based on a field investigation, the marine resources, including benthic communities, in the marine waters and on the submerged lands and immediately adjacent areas in, on or over which the applicant proposes to locate any mooring, anchoring system, meteorological tower, ocean sensor package, submerged utility line or other project element that is secured to the seabed; [2009, c. 270, Pt. A, §2 (NEW).]

D. Written acknowledgement that, in accordance with this section, the department may require the applicant to take remedial action, at the applicant's expense, pursuant to subsection 13, including but not limited to removal of the generating facilities and submerged utility line and termination of the project; [2009, c. 270, Pt. A, §2 (NEW).]

E. A fish and wildlife monitoring plan that includes provisions for conducting monitoring, throughout the term of the general permit, of the behavior and interaction of species listed as threatened or endangered in Title 12, section 6975 or Title 12, section 12803, subsection 3; avian species, including seabirds, passerines, raptors, shorebirds, water birds and waterfowl; bats; and marine mammals and other marine resources with the project, including but not limited to the generating facilities and mooring or anchoring systems employed, and identifying potential adverse effects. The plan, at a minimum, must include:

(1) A detailed description of the methods and equipment that will be used for monitoring fish and wildlife behavior and activity in the vicinity of the project;

(2) A detailed description of how the fish and wildlife monitoring data will be analyzed and provided to the department in electronic format, with specific criteria by which to evaluate adverse effects;

(3) A detailed implementation schedule, including the frequency and timing of data recovery, maintenance of the monitoring equipment and quarterly reporting to the department;

(4) A detailed monitoring schedule that considers ocean conditions, seasonal variations in species' presence or absence and other pertinent biological factors;

(5) Provisions for identifying and implementing remedial measures if monitoring identifies any adverse changes in fish or wildlife behavior or use of ocean habitats;

(6) A detailed description of the methods and equipment that will be used to determine and monitor ambient noise levels, electromagnetic fields and noise associated with project construction and subsequent operations and the effectiveness of any devices that are proposed to avoid and minimize the potential for related foreseeable adverse effects, if any; and

(7) Provisions for filing an annual report with the department describing the monitoring results and any recommendations for modifying the generating facilities or other project elements, or commencing the approved project removal plan, if necessary to minimize adverse effects on natural resources identified pursuant to plans required under this section. Thirty days prior to submission of the report to the department, the applicant shall provide a draft of the report to the Department of Marine Resources, the Department of Inland Fisheries and Wildlife, the Department of Agriculture, Conservation and Forestry, the United States Fish and Wildlife Service and the National Marine Fisheries Service and shall include in the annual report any comments from those agencies and the applicant's responses to them; [2009, c. 270, Pt. A, §2 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

F. A navigation safety plan to protect the public and project facilities from such events as: collisions between commercial and recreational vessels and project facilities; entanglement of fishing gear, anchors, dredging equipment or other underwater devices that may damage or become entangled with project transmission, anchoring and mooring lines; release of or damage to the project's submerged utility line, anchoring system or other project elements in, on or over the seabed; and electrocution. The plan must, at a minimum, consider the need and provide for as appropriate:

(1) A boundary defining an exclusion zone around the proposed generating facilities, anchoring system, submerged utility line and other project elements, if any, in which specified types of navigation and underwater activities incompatible with project operations may not be conducted. Any such exclusion zone must be specified with global positioning system coordinates and be designed to minimize potential conflicts with other existing uses in the area and may be no larger than the applicant demonstrates is necessary to achieve the purposes of the offshore wind energy demonstration project;

(2) Marking the extreme corners of the exclusion zone, specified pursuant to subparagraph (1), with lights, buoys or other indicators sufficient to warn vessels of the above-water and underwater project elements and the boundaries of the exclusion zone during both day and night;

(3) Marking the generating facilities with fog signals, low-intensity navigation lights, hazard marking lights or other aids to navigation and painting and lighting the generating facilities in a way that considers the aesthetic resources of the project area as well as the safety of the public and project facilities and meets applicable Federal Aviation Administration guidelines and United States Coast Guard requirements;

(4) Procedures to ensure the safety of the public near the project area; and

(5) A description of monitoring for and actions the applicant will take to prevent and address an emergency that specifies: procedures the applicant will take during an emergency, including but not limited to immediate shutdown; a protocol for coordination with and reporting an emergency to local, state and federal agencies; contingency measures to modify operations to address reasonably foreseeable emergency conditions; and a schedule for annual testing of emergency equipment, including the project's emergency shutdown system; [2009, c. 270, Pt. A, §2 (NEW).]

G. A project removal plan that the applicant will, at its expense, initiate within 60 days of expiration or termination of a general permit granted pursuant to this section and that provides for:

(1) Removal of the project in its entirety from all project lands and waters, except for any part of the project regarding which the applicant provides the department substantial evidence of plans for continued beneficial use, including but not limited to an executed lease of state-owned submerged lands, as applicable, or for partial removal or other modification adequate to avoid foreseeable adverse effects on natural resources and existing uses;

(2) Minimizing seabed disturbances and suspended sediments during removal of any underwater facilities;

(3) Monitoring the effects of the removal activities on species listed as threatened or endangered species in Title 12, section 6975 or Title 12, section 12803, subsection 3 and marine resources both during and subsequent to completion of removal activities;

(4) An implementation schedule that provides for all removal and restoration activities to be completed within one year of the expiration date of the general permit pursuant to subsection 9;

(5) An estimate of the total project removal cost, without regard to salvage value of the equipment, and the net project removal cost, prepared by a licensed professional engineer; and

(6) Written evidence and certification that the applicant has posted and will maintain funds for project removal in an amount equal to the net project removal cost, except that at no point may such funds be less than 25% of the total project removal cost. The applicant shall post and maintain project removal funds with a bonding company or federal-chartered or state-chartered lending institution that is authorized to do business in the State and chosen by the applicant and considered acceptable by the department posting the financial security. Project removal funds may be in the form of a performance bond, surety bond, letter of credit, corporate guarantee or other form of financial assurance that the department considers adequate to ensure funds posted pursuant to this paragraph will remain inviolate and available for project removal if the applicant ceases to exist, declares bankruptcy or becomes insolvent or otherwise unable to finance the project removal plan required under this paragraph; [2009, c. 270, Pt. A, §2 (NEW).]

H. Documentation that, in developing each plan required under paragraphs E to G, the applicant consulted with: the Department of Marine Resources, the Department of Inland Fisheries and Wildlife and the Department of Agriculture, Conservation and Forestry; the Maine Land Use Planning Commission and the Governor's Energy Office; the United States Army Corps of Engineers, the United States Coast Guard, the National Marine Fisheries Service, the National Park Service and the United States Fish and Wildlife Service; the lobster management policy council established under Title 12, section 6447 for the lobster management zone in which the offshore wind energy demonstration project is proposed; each municipality in which or adjacent to which the project is proposed; and any other local, state or federal agency the applicant considers appropriate. This documentation must include copies of these agencies' comments and recommendations on the plan, if any, and specific descriptions of how the agencies' comments are accommodated by the plan, including the applicant's reasons, based on project-specific information, for any agency recommendation not adopted. The applicant shall allow a minimum of 60 days for the agencies to review and make comments and recommendations on each draft plan before it is filed with the department. No more than 30 days prior to its initiation, the applicant shall notify each municipality within or adjacent to which it intends to site and operate an offshore wind energy demonstration project and invite its participation in the consultation required under this paragraph; [2011, c. 655, Pt. MM, §20 (AMD); 2011, c. 655, Pt. MM, §26 (AFF); 2011, c. 657, Pt. W, §5 (REV); 2011, c. 682, §38 (REV).]

I. Documentation, including certificates of insurance, that the applicant has and will maintain a current general liability policy for the project that covers bodily injury, property damages and environmental damages in an amount considered reasonable by the department in consideration of the scope, scale and location of the project; [2009, c. 270, Pt. A, §2 (NEW).]

J. Documentation that the applicant has the financial and technical capacity to construct and operate the project as proposed; [2009, c. 270, Pt. A, §2 (NEW).]

K. Certification that neither the applicant nor any corporation, partnership, person or other legal entity with an ownership, leasehold or other direct financial interest in the proposed project holds or has an application pending for approval of a general permit under this section for any other offshore wind energy demonstration project located in the offshore wind energy test area in which the project is proposed. This paragraph does not apply to an application by the University of Maine System for a project, funded in whole or part with state or federal funds and proposed for location in the Maine Offshore Wind Energy Research Center, that employs offshore wind energy technology for which the department has not previously granted a general permit under this section; and [2009, c. 270, Pt. A, §2 (NEW).]

L. For an offshore wind energy demonstration project proposed for location within the Maine Offshore Wind Energy Research Center, written evidence that the proposed development will be undertaken by or in cooperation with the University of Maine System and on terms and in a manner that the University of Maine System determines consistent with and in furtherance of its offshore wind energy research and development-related objectives, including but not limited to any such objectives to be supported with state bond revenues. [2009, c. 270, Pt. A, §2 (NEW).]

[ 2011, c. 655, Pt. MM, §20 (AMD); 2011, c. 655, Pt. MM, §26 (AFF); 2011, c. 657, Pt. W, §5 (REV); 2011, c. 682, §38 (REV) .]

4. Review period. There is a 60-day review period for applications for a general permit for an offshore wind energy demonstration project under this section. The review period begins on the date that the department has accepted an application for processing. This review period may be extended pursuant to section 344-B with the consent of the applicant.

[ 2009, c. 270, Pt. A, §2 (NEW) .]

5. Notification. Except as otherwise provided by subsection 13, the department shall notify an applicant in writing within the review period pursuant to subsection 4 if the department determines that the requirements of this section have not been met. The notification must specifically cite the requirements of this section that have not been met. If the department has not notified the applicant under this subsection within the review period, a general permit is deemed to have been granted as of the date immediately following the final day of the review period specified in subsection 4.

[ 2009, c. 270, Pt. A, §2 (NEW) .]

6. Fees. The department shall assess a fee for review of applications filed pursuant to this section, including a request for modification under subsection 13. Except as otherwise provided by section 344-A, the fee must be commensurate with the amount assessed, pursuant to section 352, to activities requiring an individual permit for coastal wetland alterations.

[ 2009, c. 270, Pt. A, §2 (NEW) .]

7. Violation. Any action taken by a person receiving a general permit under this section that is not in compliance with the plans submitted under subsection 3 or as subsequently modified with the approval of the department in consultation with agencies and other entities with whom the applicant consulted in accordance with subsection 3 is a violation of the general permit.

[ 2009, c. 270, Pt. A, §2 (NEW) .]

8. General permit term. Except as otherwise provided in subsections 9 to 12, a general permit granted under this section authorizes conduct of the approved offshore wind energy demonstration project in accordance with this subsection:

A. If the offshore wind energy demonstration project is not located in the Maine Offshore Wind Energy Research Center, conduct of the project is authorized for 3 years from the date that construction of a permitted structure on submerged lands is initiated or 5 years from the date on which the general permit has been granted pursuant to subsection 5, whichever first occurs; or [2009, c. 270, Pt. A, §2 (NEW).]

B. If the offshore wind energy demonstration project is located in the Maine Offshore Wind Energy Research Center, conduct of the project is authorized for 5 years from the date that construction of a permitted structure on submerged lands is initiated or 7 years from the date on which the permit has been granted pursuant to subsection 5, whichever first occurs. [2009, c. 270, Pt. A, §2 (NEW).]

The applicant must provide the department written notice of the date of initiation of construction within 7 days of its commencement. Except as otherwise provided by subsection 9, the department may not extend the term of a general permit granted under this section.

[ 2009, c. 270, Pt. A, §2 (NEW) .]

9. Extensions to permit term. The department may grant one or more extensions of the general permit term in accordance with this subsection.

A. The department may grant one or more extensions of the general permit term, each for a period of 6 months or less, if, prior to expiration of the general permit term, the applicant has filed completed applications for all requisite state license and permit approvals for a wind energy development, as defined by Title 35-A, section 3451, subsection 11, located wholly or partly where the offshore wind energy demonstration project is located. The department may not grant an extension under this paragraph for a project located in the Maine Offshore Wind Energy Research Center. [2009, c. 270, Pt. A, §2 (NEW).]

B. The department shall grant one or more extensions, each of which may not exceed 3 years, of the general permit term for an offshore wind energy demonstration project that is funded in whole or in part with state or federal funds and is located in the Maine Offshore Wind Energy Research Center if the applicant provides written evidence that the University of Maine System has determined that the extension is necessary to fulfill the research and development objectives of the project. [2009, c. 270, Pt. A, §2 (NEW).]

[ 2009, c. 270, Pt. A, §2 (NEW) .]

10. Surrender; demonstrated progress required. If the department determines that the applicant has not completed or made substantial and ongoing progress to complete construction of all project elements within one year of the date on which the general permit has been granted pursuant to subsection 5, the applicant must surrender its general permit, subject to conditions regarding project removal pursuant to subsection 11. An applicant may surrender to the department a general permit granted pursuant to this section prior to its expiration pursuant to subsection 8 or 9. Subject to conditions regarding project removal under subsection 11, the general permit terminates on the date of its surrender pursuant to this subsection.

[ 2009, c. 270, Pt. A, §2 (NEW) .]

11. Project removal. Within 60 days of expiration or termination of a general permit pursuant to subsection 8, 9, 10 or 12, the applicant shall initiate implementation of the project removal plan provided for under subsection 3, paragraph G. If the applicant fails to begin implementing the plan within this 60-day period, the department may take such measures as it considers necessary to initiate and fully implement the plan by drawing on the financial surety provided pursuant to the project removal plan. The applicant's acceptance of the general permit constitutes agreement and consent by the applicant and its heirs, successors and assigns that the department may take such action as necessary to initiate and fully implement the project removal plan. The holder of the project removal funds shall release the project removal funds when the applicant has demonstrated and the department concurs that the project removal plan has been satisfactorily completed or upon written authorization by the department in the event the department implements the plan pursuant to this subsection.

[ 2009, c. 270, Pt. A, §2 (NEW) .]

12. Remedial action. If the department determines, based on information provided in annual or periodic reports provided pursuant to subsection 3 or other information, that there is substantial evidence that the project is having a significant adverse effect on a protected natural resource, wildlife, including avian wildlife, bat species, marine mammals, fish or other marine resources or public health or safety, the department shall order the applicant to take action that the department considers necessary to address that adverse effect. Remedial action required by the department may include, but is not limited to:

A. Suspension or modification of project operations; or [2009, c. 270, Pt. A, §2 (NEW).]

B. Cessation of operations and removal of some or all elements of the project, including but not limited to the generating facilities, if there is no practicable alternative to address the adverse effect. [2009, c. 270, Pt. A, §2 (NEW).]

[ 2009, c. 270, Pt. A, §2 (NEW) .]

13. Permit modification; relocation. Following the granting of a general permit under this section, the department may authorize an applicant to move the generating facilities to another location within the same offshore wind energy test area, as long as the applicant provides an amended site plan that meets the requirements of subsection 3, paragraphs B, C, E, F and H. The department shall notify the applicant in writing within 30 days of acceptance for processing if the department determines that the requirements of this section have not been met. Any such notification must specifically cite the requirements of this section that have not been met. If the department has not notified the applicant under this subsection within the specified time period, a permit modification is deemed to have been granted.

[ 2009, c. 270, Pt. A, §2 (NEW) .]

14. Relationship to other laws. Notwithstanding any other provision of law to the contrary, an offshore wind energy demonstration project that has been granted a general permit under this section is not subject to review by or required to obtain a development permit, rezoning authorization or other approval or authorization from the Maine Land Use Planning Commission and is not otherwise subject to review or approval by the department pursuant to this subchapter.

A municipality may not enact or enforce any land use, zoning or other standard, conditions or requirement regarding an offshore wind energy demonstration project located within the municipality that is stricter than standards, conditions or requirements of this section. The municipality has the burden of proof regarding the location of the project in relation to its boundaries. Any action by the municipality regarding its authorization to site, construct or operate an offshore wind energy demonstration project must be taken within 60 days of the grant of a general permit under this section or within 30 days of the granting of a permit modification pursuant to subsection 13.

[ 2009, c. 270, Pt. A, §2 (NEW); 2011, c. 682, §38 (REV) .]

15. Number of projects in the Maine Offshore Wind Energy Research Center. Notwithstanding any provision of law to the contrary, a general permit may not be granted under this section for an offshore wind energy demonstration project that is proposed for location within the Maine Offshore Wind Energy Research Center if grant of that general permit would authorize more than 6 ocean energy generating units to be sited and in operation at any one time within the Maine Offshore Wind Energy Research Center.

[ 2009, c. 270, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 270, Pt. A, §2 (NEW). 2011, c. 655, Pt. MM, §20 (AMD). 2011, c. 655, Pt. MM, §26 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2011, c. 682, §38 (REV).



38 §480-II. Small-scale wind energy development; permit requirements

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Decommissioning" means the physical removal of all components of a small-scale wind energy development, including, but not limited to, wind turbines and associated foundations to a depth of at least 24 inches; structures, roads, cabling, electrical components and any other associated facilities and foundations to a depth of at least 24 inches to the extent they are not otherwise in or proposed to be placed into productive use; the grading and reseeding of all earth disturbed during construction and decommissioning; and restoration of any disturbed wetlands or critical wildlife habitat. [2015, c. 264, §3 (NEW).]

B. "Small-scale wind energy development" means any wind energy development that is not a grid-scale wind energy development as defined in Title 35-A, section 3451, subsection 6, and that has a total generating capacity of at least 100 kilowatts. [2015, c. 264, §3 (NEW).]

[ 2015, c. 264, §3 (NEW) .]

2. Permit requirements. An applicant for a permit to construct a small-scale wind energy development shall demonstrate that the proposed project:

A. Will be constructed with setbacks and other considerations adequate to protect public safety, including, but not limited to, a fire protection plan. In making a finding pursuant to this paragraph, the department shall consider the recommendation of a professional licensed civil engineer as well as any applicable setback recommended by a manufacturer of any equipment to be installed on or in support of the small-scale wind energy development; [2015, c. 264, §3 (NEW).]

B. Will be constructed using the best practical mitigation techniques for mitigating impacts to endangered and threatened species, essential wildlife habitat and other protected resources from all aspects of construction and operation, in accordance with rules adopted under Title 35-A, section 3459; and [2015, c. 264, §3 (NEW).]

C. Will not significantly compromise views from a scenic resource of state or national significance, as considered under the criteria and methodologies set forth in Title 35-A, section 3452. [2015, c. 264, §3 (NEW).]

A person proposing to construct a small-scale wind energy development must demonstrate adequate financial capacity to decommission the development at any time during construction or operation of the development, or upon termination of development operations for any reason. The obligation to decommission the development must be transferred to any future owner of the development in the event of a transfer of title. Decommissioning is required if the development's purpose or use is abandoned for a period of one year at any time after construction begins. Demonstration of financial capacity to decommission must include documentation of financial assurance that the decommissioning costs will be fully funded prior to the start of construction. Financial assurance may be demonstrated in the form of a performance bond, surety bond, letter of credit or other form of financial assurance acceptable to the department.

A public informational meeting must be held in accordance with department rules for permit application for a small-scale wind energy development.

§480-II. Program to reduce erosion and protect lake water quality

(As enacted by PL 2015, c. 365, §1 is REALLOCATED TO TITLE 38, SECTION 480-JJ)

[ 2015, c. 264, §3 (NEW) .]

SECTION HISTORY

RR 2015, c. 1, §44 (RAL). 2015, c. 264, §3 (NEW). 2015, c. 365, §1 (NEW).



38 §480-JJ. Program to reduce erosion and protect lake water quality (REALLOCATED FROM TITLE 38, SECTION 480-II)

(REALLOCATED FROM TITLE 38, SECTION 480-II)

1. Program. The commissioner shall contract with a private organization to establish and administer a program to reduce shoreline erosion and protect lake water quality, as described in subsections 2 and 3, as long as the commissioner determines that there are sufficient funds available to support the program and that a suitable private organization is available to establish and administer the program.

[ RR 2015, c. 1, §44 (RAL) .]

2. Informational material to be provided. The program established pursuant to this section may provide for the distribution of informational material on erosion control measures, including planting shrubs, bushes and other vegetation near the shoreline, spreading mulch on bare soil, placing rock riprap along shorelines and building infiltration steps and trenches to direct water into the ground or woods or away from the shoreline.

[ RR 2015, c. 1, §44 (RAL) .]

3. Erosion control measures to be implemented. The program established pursuant to this section must facilitate the performance of necessary erosion control measures on or near the shoreline of a lake, pond or great pond.

[ RR 2015, c. 1, §44 (RAL) .]

4. Program funding. The program established pursuant to this section is funded by sums that are appropriated by the Legislature or transferred from time to time by the State Controller.

[ RR 2015, c. 1, §44 (RAL) .]

SECTION HISTORY

RR 2015, c. 1, §44 (RAL).






Article 6: SITE LOCATION OF DEVELOPMENT

38 §481. Findings and purpose

The Legislature finds that the economic and social well-being of the citizens of the State of Maine depends upon the location of state, municipal, quasi-municipal, educational, charitable, commercial and industrial developments with respect to the natural environment of the State; that many developments because of their size and nature are capable of causing irreparable damage to the people and the environment on the development sites and in their surroundings; that the location of such developments is too important to be left only to the determination of the owners of such developments; and that discretion must be vested in state authority to regulate the location of developments which may substantially affect the environment and quality of life in Maine. [1987, c. 812, §§1, 18 (AMD).]

The Legislature further finds that certain geological formations particularly sand and gravel deposits, contain large amounts of high quality ground water. The ground water in these formations is an important public and private resource, for drinking water supplies and other industrial, commercial and agricultural uses. The ground water in these formations is particularly susceptible to injury from pollutants, and once polluted, may not recover for hundreds of years. It is the intent of the Legislature, that activities that discharge or may discharge pollutants to ground water may not be located on these formations. [1981, c. 449, §3 (NEW).]

The purpose of this subchapter is to provide a flexible and practical means by which the State, acting through the department, in consultation with appropriate state agencies, may exercise the police power of the State to control the location of those developments substantially affecting local environment in order to insure that such developments will be located in a manner which will have a minimal adverse impact on the natural environment within the development sites and of their surroundings and protect the health, safety and general welfare of the people. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §84 (AMD).]

The Legislature further finds that noise generated at development sites has primarily a geographically restricted and frequently transient impact that is best regulated at the municipal level pursuant to a municipality's economic development and land use plans. It is the intent of the Legislature that regulation of noise from developments be primarily the responsibility of local municipal governments. [1993, c. 383, §2 (AMD); 1993, c. 383, §42 (AFF).]

SECTION HISTORY

1969, c. 571, §2 (NEW). 1971, c. 613, §1 (AMD). 1971, c. 618, §12 (AMD). 1979, c. 466, §11 (AMD). 1981, c. 449, §3 (AMD). 1983, c. 513, §1 (AMD). 1987, c. 346, §1 (AMD). 1987, c. 812, §§1,18 (AMD). 1989, c. 890, §§A40,B84 (AMD). 1993, c. 383, §2 (AMD). 1993, c. 383, §42 (AFF). 1995, c. 704, §A2 (AMD). 1995, c. 704, §C2 (AFF). 1999, c. 468, §5 (AMD).



38 §482. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 700, §2 (AMD).]

1. Board.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §85 (RP) .]

1-A. Borrow pit. "Borrow pit" means a mining operation undertaken primarily to extract and remove sand, fill or gravel. "Borrow pit" does not include any mining operation undertaken primarily to extract or remove rock or clay.

[ 1993, c. 350, §2 (NEW) .]

2. Development of state or regional significance that may substantially affect the environment. "Development of state or regional significance that may substantially affect the environment," in this article also called "development," means any federal, state, municipal, quasi-municipal, educational, charitable, residential, commercial or industrial development that:

A. Occupies a land or water area in excess of 20 acres; [1997, c. 502, §5 (RPR).]

B. Is an oil or gas exploration or production activity that includes drilling or excavation under water; [2011, c. 653, §16 (AMD); 2011, c. 653, §33 (AFF).]

C. Is a structure as defined in this section; [1997, c. 502, §5 (RPR).]

D. Is a subdivision as defined in this section; [2009, c. 615, Pt. E, §13 (AMD).]

E. [1999, c. 468, §7 (RP).]

F. Is an oil terminal facility as defined in this section; or [2009, c. 615, Pt. E, §14 (AMD).]

F. [1993, c. 680, Pt. C, §7 (RP).]

G. [1993, c. 680, Pt. C, §7 (RP).]

H. [1993, c. 680, Pt. C, §7 (RP).]

I. [1997, c. 502, §5 (RP).]

J. Is an offshore wind power project with an aggregate generating capacity of 3 megawatts or more. [2009, c. 615, Pt. E, §15 (NEW).]

[ 2009, c. 615, Pt. E, §§13-15 (AMD); 2011, c. 653, §16 (AMD); 2011, c. 653, §33 (AFF) .]

2-A. Exploration.

[ 1993, c. 383, §42 (AFF); 1993, c. 383, §4 (RP) .]

2-B. Metallic mineral mining or advanced exploration activity.

[ 2011, c. 653, §33 (AFF); 2011, c. 653, §17 (RP) .]

2-C. Hazardous activity.

[ 1993, c. 383, §42 (AFF); 1993, c. 383, §6 (RP) .]

2-D. Multi-unit housing.

[ 1993, c. 383, §42 (AFF); 1993, c. 383, §7 (RP) .]

2-E. Coastal wetlands. "Coastal wetlands" has the same meaning as in section 480-B, subsection 2.

[ 1993, c. 383, §8 (AMD); 1993, c. 383, §42 (AFF) .]

2-F. Freshwater wetlands. "Freshwater wetlands" has the same meaning as in section 480-B, subsection 4.

A. [1993, c. 383, §42 (AFF); 1993, c. 383, §9 (RP).]

B. [1993, c. 383, §42 (AFF); 1993, c. 383, §9 (RP).]

C. [1993, c. 383, §42 (AFF); 1993, c. 383, §9 (RP).]

[ 1993, c. 383, §9 (AMD); 1993, c. 383, §42 (AFF) .]

3. Natural environment of a locality.

[ 1993, c. 383, §42 (AFF); 1993, c. 383, §10 (RP) .]

3-A. Overburden. "Overburden" means earth and other materials naturally lying over the product to be mined.

[ 1979, c. 466, §13 (NEW) .]

3-B. Normal high-water line. "Normal high-water line" has the same meaning as in section 480-B, subsection 6.

[ 1993, c. 383, §11 (AMD); 1993, c. 383, §42 (AFF) .]

3-C. Passenger car equivalents at peak hour.

[ 1999, c. 468, §8 (RP) .]

3-D. Oil terminal facility. "Oil terminal facility" means a facility and related appurtenances located in, on, over or under the surface of any land or water that is used or capable of being used to transfer, process, refine or store oil as defined in section 542, subsection 6. "Oil terminal facility" does not include:

A. A facility used or capable of being used to store less than 1,500 barrels or 63,000 gallons of oil; [1997, c. 502, §6 (NEW).]

B. A facility not engaged in the transfer of oil to or from the waters of the State; or [1997, c. 502, §6 (NEW).]

C. A facility consisting only of a vessel or vessels as defined in section 542, subsection 11. [1997, c. 502, §6 (NEW).]

[ 1997, c. 502, §6 (NEW) .]

4. Person. "Person" means any person, firm, association, partnership, corporation, municipal or other local governmental entity, quasi-municipal entity, state agency, federal agency, educational or charitable organization or institution or other legal entity.

[ 1993, c. 383, §12 (AMD); 1993, c. 383, §42 (AFF) .]

4-A. Product.

[ 1995, c. 700, §5 (RP) .]

4-B. Reclamation. "Reclamation" means the rehabilitation of the area of land affected by mining under a plan approved by the department, including, but not limited to, the stabilization of slopes and creation of safety benches, the planting of forests, the seeding of grasses and legumes for grazing purposes, the planting of crops for harvest and the enhancement of wildlife and aquatic resources, but not including the filling in of pits and the filling or sealing of shafts and underground workings with solid materials unless necessary for protection of ground water or safety.

[ 1993, c. 383, §13 (AMD); 1993, c. 383, §42 (AFF) .]

4-C. Primary sand and gravel recharge areas.

[ 1993, c. 383, §42 (AFF); 1993, c. 383, §14 (RP) .]

4-D. Significant ground water aquifer. "Significant ground water aquifer" means a porous formation of ice-contact and glacial outwash sand and gravel or fractured bedrock that contains significant recoverable quantities of water which is likely to provide drinking water supplies.

[ 1987, c. 812, §§5, 18 (AMD) .]

4-E. River, stream or brook. "River, stream or brook" has the same meaning as in section 480-B, subsection 9.

[ 1993, c. 383, §15 (AMD); 1993, c. 383, §42 (AFF) .]

4-F. Shoreland zone. "Shoreland zone" has the same meaning as "shoreland areas" in section 435. Terms used within this definition have the same meanings as in section 436-A.

[ 1993, c. 383, §16 (AMD); 1993, c. 383, §42 (AFF) .]

5. Subdivision. A "subdivision" is the division of a parcel of land into 5 or more lots to be offered for sale or lease to the general public during any 5-year period, if the aggregate land area includes more than 20 acres; except that when all lots are for single-family, detached, residential housing, common areas or open space a "subdivision" is the division of a parcel of land into 15 or more lots to be offered for sale or lease to the general public within any 5-year period, if the aggregate land area includes more than 30 acres. The aggregate land area includes lots to be offered together with the roads, common areas, easement areas and all portions of the parcel of land in which rights or interests, whether express or implied, are to be offered. This definition of "subdivision" is subject to the following exceptions:

A. [1989, c. 769, §2 (RP).]

B. [1989, c. 769, §3 (RP).]

C. Lots of 40 or more acres but not more than 500 acres may not be counted as lots except where:

(1) The proposed subdivision is located wholly or partly within the shoreland zone; [1993, c. 680, Pt. A, §35 (RPR).]

C-1. Lots of more than 500 acres in size may not be counted as lots; [1993, c. 680, Pt. A, §35 (RPR).]

D. Five years after a subdivider establishes a single-family residence for that subdivider's own use on a parcel and actually uses all or part of the parcel for that purpose during that period, a lot containing that residence may not be counted as a lot; [1993, c. 680, Pt. A, §35 (RPR).]

E. Unless intended to circumvent this article, the following transactions may not be considered lots offered for sale or lease to the general public:

(1) Sale or lease of lots to an abutting owner or to a spouse, child, parent, grandparent or sibling of the developer if those lots are not further divided or transferred to a person not so related to the developer within a 5-year period, except as provided in this subsection;

(2) Personal, nonprofit transactions, such as the transfer of lots by gift, if those lots are not further divided or transferred within a 5-year period or the transfer of lots by devise or inheritance; or

(3) Grant of a bona fide security interest in the whole lot or subsequent transfer of the whole lot by the original holder of the bona fide security interest or that person's successor in interest; [1995, c. 493, §5 (AMD).]

F. In those subdivisions that would otherwise not require site location approval, unless intended to circumvent this article, the following transactions may not, except as provided, be considered lots offered for sale or lease to the general public:

(1) Sale or lease of common lots created with a conservation easement as defined in Title 33, section 476, provided that the department is made a party; and [1993, c. 680, Pt. A, §35 (RPR).]

G. [1987, c. 864, §1 (RP).]

G-1. [1987, c. 864, §2 (RP).]

H. The transfer of contiguous land by a permit holder to the owner of a lot within a permitted subdivision is exempt from review under this article, provided that the land was not owned by the permit holder at the time the department approved the subdivision. Further division of the transferred land must be reviewed under this article. [1993, c. 680, Pt. A, §35 (RPR).]

The exception described in paragraph F does not apply, and the subdivision requires site location approval, whenever the use of a lot described in paragraph F changes or the lot is offered for sale or lease to the general public without the limitations set forth in paragraph F. For the purposes of this subsection only, a parcel of land is defined as all contiguous land in the same ownership provided that lands located on opposite sides of a public or private road are considered each a separate parcel of land unless that road was established by the owner of land on both sides of the road subsequent to January 1, 1970. A lot to be offered for sale or lease to the general public is counted, for purposes of determining jurisdiction, from the time a municipal subdivision plan showing that lot is recorded or the lot is sold or leased, whichever occurs first, until 5 years after that recording, sale or lease.

[ 1997, c. 603, §2 (AMD) .]

6. Structure. A "structure" means:

A. [1993, c. 383, §42 (AFF); 1993, c. 383, §18 (RP).]

B. Buildings, parking lots, roads, paved areas, wharves or areas to be stripped or graded and not to be revegetated that cause a total project to occupy a ground area in excess of 3 acres. Stripped or graded areas that are not revegetated within a calendar year are included in calculating the 3-acre threshold. [1993, c. 383, §18 (AMD); 1993, c. 383, §42 (AFF).]

[ 1993, c. 383, §18 (AMD); 1993, c. 383, §42 (AFF) .]

7. Storage facility.

[ 1995, c. 704, Pt. A, §6 (RP); 1995, c. 704, Pt. C, §2 (AFF) .]

8. Offshore wind power project. "Offshore wind power project" means a project that uses a windmill or wind turbine to convert wind energy to electrical energy and is located in whole or in part within coastal wetlands as defined in section 480-B, subsection 2. "Offshore wind power project" includes both generating facilities as defined by Title 35-A, section 3451, subsection 5 and associated facilities as defined by Title 35-A, section 3451, subsection 1, without regard to whether the electrical energy is for sale or use by a person other than the generator.

[ 2009, c. 615, Pt. E, §16 (NEW) .]

SECTION HISTORY

1969, c. 571, §2 (NEW). 1971, c. 593, §22 (AMD). 1971, c. 613, §§2,3 (AMD). 1971, c. 618, §12 (AMD). 1973, c. 625, §276 (AMD). 1975, c. 214, (AMD). 1975, c. 297, (AMD). 1975, c. 712, (AMD). 1979, c. 466, §§12,13 (AMD). 1979, c. 541, §A263 (AMD). 1981, c. 227, §§1,2 (AMD). 1981, c. 449, §§4-6,9 (AMD). 1981, c. 698, §190 (AMD). 1983, c. 500, §2 (AMD). 1983, c. 513, §2 (AMD). 1983, c. 743, §13 (AMD). 1983, c. 788, §§1-3 (AMD). 1983, c. 819, §A63 (AMD). 1985, c. 162, §7 (AMD). 1985, c. 479, §5 (AMD). 1985, c. 654, (AMD). 1987, c. 130, (AMD). 1987, c. 737, §§C90,106 (AMD). 1987, c. 810, §§9-11 (AMD). 1987, c. 812, §§2-8,18 (AMD). 1987, c. 864, §§1,2 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 497, §12 (AMD). 1989, c. 600, §A19 (AMD). 1989, c. 769, §§2-4 (AMD). 1989, c. 890, §§A40,B85,86 (AMD). RR 1991, c. 2, §146 (COR). 1991, c. 160, §1 (AMD). 1991, c. 500, §3 (AMD). 1993, c. 350, §§1-3 (AMD). 1993, c. 366, §§1-3 (AMD). 1993, c. 366, §4 (AFF). 1993, c. 383, §§3-18 (AMD). 1993, c. 383, §42 (AFF). 1993, c. 680, §§A35,C7 (AMD). 1995, c. 493, §5 (AMD). 1995, c. 700, §§2-5 (AMD). 1995, c. 704, §§A3-6 (AMD). 1995, c. 704, §C2 (AFF). 1997, c. 502, §§5,6 (AMD). 1997, c. 603, §2 (AMD). 1999, c. 468, §§6-8 (AMD). 2005, c. 330, §18 (AMD). 2009, c. 615, Pt. E, §§13-16 (AMD). 2011, c. 653, §§16, 17 (AMD). 2011, c. 653, §33 (AFF).



38 §482-A. Noise effect (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 346, §2 (NEW). 1989, c. 680, (AMD). 1989, c. 890, §§A40,B87,88 (AMD). 1991, c. 66, §A17 (AMD). 1993, c. 383, §42 (AFF). 1993, c. 383, §19 (RP).



38 §483. Notification required; board action; administrative appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 571, §2 (NEW). 1971, c. 613, §4 (AMD). 1971, c. 618, §12 (AMD). 1981, c. 449, §§7,9 (RPR). 1983, c. 453, §6 (AMD). 1989, c. 546, §8 (RP).



38 §483-A. Prohibition

1. Approval required. A person may not construct or cause to be constructed or operate or cause to be operated or, in the case of a subdivision, sell or lease, offer for sale or lease or cause to be sold or leased any development of state or regional significance that may substantially affect the environment without first having obtained approval for this construction, operation, lease or sale from the department.

[ 2003, c. 452, Pt. W, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Compliance with order or permit required. A person having an interest in, or undertaking an activity on, a parcel of land affected by an order or permit issued by the department may not act contrary to that order or permit.

[ 2003, c. 452, Pt. W, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 812, §§9,18 (NEW). 1991, c. 499, §19 (AMD). 1993, c. 383, §20 (AMD). 1993, c. 383, §42 (AFF). 1995, c. 704, §A7 (AMD). 1995, c. 704, §C2 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §W7 (RPR).



38 §484. Standards for development

The department shall approve a development proposal whenever it finds the following. [1995, c. 704, Pt. A, §8 (AMD); 1995, c. 704, Pt. C, §2 (AFF).]

1. Financial capacity and technical ability. The developer has the financial capacity and technical ability to develop the project in a manner consistent with state environmental standards and with the provisions of this article. The commissioner may issue a permit under this article that conditions any site alterations upon a developer providing the commissioner with evidence that the developer has been granted a line of credit or a loan by a financial institution authorized to do business in the State as defined in Title 9-B, section 131, subsection 17-A or with evidence of any other form of financial assurance the board determines by rule to be adequate.

[ 2009, c. 293, §1 (AMD) .]

2. Traffic movement.

[ 1999, c. 468, §9 (RP) .]

3. No adverse effect on the natural environment. The developer has made adequate provision for fitting the development harmoniously into the existing natural environment and that the development will not adversely affect existing uses, scenic character, air quality, water quality or other natural resources in the municipality or in neighboring municipalities.

A. In making a determination under this subsection, the department may consider the effect of noise from a commercial or industrial development. Noise from a residential development approved under this article may not be regulated under this subsection, and noise generated between the hours of 7 a.m. and 7 p.m. or during daylight hours, whichever is longer, by construction of a development approved under this article may not be regulated under this subsection. [1993, c. 383, §21 (NEW); 1993, c. 383, §42 (AFF).]

B. In determining whether a developer has made adequate provision for the control of noise generated by a commercial or industrial development, the department shall consider board rules relating to noise and the quantifiable noise standards of the municipality in which the development is located and of any municipality that may be affected by the noise. [1993, c. 383, §21 (NEW); 1993, c. 383, §42 (AFF).]

C. Nothing in this subsection may be construed to prohibit a municipality from adopting noise regulations stricter than those adopted by the board. [1993, c. 383, §21 (NEW); 1993, c. 383, §42 (AFF).]

D. [1995, c. 700, §6 (RP).]

E. [1995, c. 700, §6 (RP).]

F. In making a determination under this subsection regarding a structure to facilitate withdrawal of groundwater, the department shall consider the effects of the proposed withdrawal on waters of the State, as defined by section 361-A, subsection 7; water-related natural resources; and existing uses, including, but not limited to, public or private wells, within the anticipated zone of contribution to the withdrawal. In making findings under this paragraph, the department shall consider both the direct effects of the proposed water withdrawal and its effects in combination with existing water withdrawals. [2005, c. 452, Pt. A, §3 (NEW).]

G. In making a determination under this subsection regarding an expedited wind energy development, as defined in Title 35-A, section 3451, subsection 4, or an offshore wind power project with an aggregate generating capacity of 3 megawatts or more, the department shall consider the development's or project's effects on scenic character and existing uses related to scenic character in accordance with Title 35-A, section 3452. [2009, c. 615, Pt. E, §17 (AMD).]

H. In making a determination under this subsection regarding a development's effects on significant vernal pool habitat, the department shall apply the same standards applied to significant vernal pool habitat under rules adopted pursuant to the Natural Resources Protection Act. The department may not require a buffer strip adjacent to significant vernal pool habitat unless the buffer strip is established for another protected natural resource as defined in section 480-B, subsection 8. [2011, c. 359, §3 (NEW).]

[ 2011, c. 359, §3 (AMD) .]

4. Soil types. The proposed development will be built on soil types that are suitable to the nature of the undertaking.

[ 1995, c. 704, Pt. A, §10 (AMD); 1997, c. 603, §§8, 9 (AFF) .]

4-A. Storm water management and erosion and sedimentation control. The proposed development meets the standards for storm water management in section 420-D and the standard for erosion and sedimentation control in section 420-C. If exempt under section 420-D, subsection 7, a proposed development must satisfy the applicable storm water quantity standard and, if the development is located in the direct watershed of a lake included in the list adopted pursuant to section 420-D, subsection 3, any applicable storm water quality standards adopted pursuant to section 420-D. For redevelopment projects only, the standards for storm water management in section 420-D are met if the proposed development is located in a designated area served by a department-approved management system for storm water as described in section 420-D, subsection 2, as long as the owner or operator of the parcel upon which the proposed development will be located enters into or obtains and remains in compliance with all agreements, permits and approvals necessary for the proposed development to be served by such management system for storm water.

[ 2011, c. 653, §18 (AMD); 2011, c. 653, §33 (AFF) .]

5. Ground water. The proposed development will not pose an unreasonable risk that a discharge to a significant ground water aquifer will occur.

[ 1987, c. 812, §§10, 18 (RPR) .]

6. Infrastructure. The developer has made adequate provision of utilities, including water supplies, sewerage facilities and solid waste disposal, required for the development, and the development will not have an unreasonable adverse effect on the existing or proposed utilities in the municipality or area served by those services.

[ 1999, c. 468, §10 (AMD) .]

7. Flooding. The activity will not unreasonably cause or increase the flooding of the alteration area or adjacent properties nor create an unreasonable flood hazard to any structure.

[ 1987, c. 812, §§10, 18 (NEW) .]

8. Sand supply.

[ 1993, c. 383, §42 (AFF); 1993, c. 383, §23 (RP) .]

9. Blasting. Blasting will be conducted in accordance with the standards in section 490-Z, subsection 14 unless otherwise approved by the department.

[ 2007, c. 297, §2 (NEW) .]

10. Special provisions; wind energy development or offshore wind power project. In the case of a grid-scale wind energy development, or an offshore wind power project with an aggregate generating capacity of 3 megawatts or more, the proposed generating facilities, as defined in Title 35-A, section 3451, subsection 5:

A. Will be designed and sited to avoid unreasonable adverse shadow flicker effects; [2007, c. 661, Pt. B, §12 (NEW).]

B. Will be constructed with setbacks adequate to protect public safety. In making a finding pursuant to this paragraph, the department shall consider the recommendation of a professional, licensed civil engineer as well as any applicable setback recommended by a manufacturer of the generating facilities; and [2007, c. 661, Pt. B, §12 (NEW).]

C. Will provide significant tangible benefits as determined pursuant to Title 35-A, section 3454, if the development is an expedited wind energy development. [2007, c. 661, Pt. B, §12 (NEW).]

The Department of Labor, the Governor's Office of Policy and Management, the Governor's Energy Office and the Public Utilities Commission shall provide review comments if requested by the primary siting authority.

For purposes of this subsection, "grid-scale wind energy development," "primary siting authority," "significant tangible benefits" and "expedited wind energy development" have the same meanings as in Title 35-A, section 3451.

[ 2011, c. 655, Pt. DD, §18 (AMD); 2011, c. 655, Pt. DD, §24 (AFF) .]

SECTION HISTORY

1969, c. 571, §2 (NEW). 1971, c. 256, §5 (AMD). 1971, c. 476, §2 (AMD). 1971, c. 613, §§5-8 (AMD). 1971, c. 618, §12 (AMD). 1975, c. 240, (AMD). 1977, c. 300, §30 (AMD). 1977, c. 374, §3 (AMD). 1977, c. 623, (AMD). 1977, c. 696, §343 (AMD). 1981, c. 194, §3 (AMD). 1981, c. 449, §§8, 9 (AMD). 1983, c. 500, §3 (AMD). 1983, c. 513, §3 (AMD). 1985, c. 746, §21 (AMD). 1987, c. 141, §B36 (AMD). 1987, c. 760, §1 (AMD). 1987, c. 812, §§10, 18 (RPR). 1989, c. 502, §B50 (AMD). 1989, c. 610, (AMD). 1989, c. 890, §§A40, B89-91 (AMD). 1993, c. 383, §§21-23 (AMD). 1993, c. 383, §42 (AFF). 1995, c. 287, §§1, 2 (AMD). 1995, c. 700, §6 (AMD). 1995, c. 704, §§A8-11 (AMD). 1995, c. 704, §C2 (AFF). 1997, c. 502, §§7, 8 (AMD). 1997, c. 603, §§8, 9 (AFF). 1999, c. 468, §§9, 10 (AMD). 2005, c. 452, §A3 (AMD). 2007, c. 297, §2 (AMD). 2007, c. 661, Pt. B, §§11, 12 (AMD). 2009, c. 293, §1 (AMD). 2009, c. 506, §1 (AMD). 2009, c. 506, §3 (AFF). 2009, c. 615, Pt. E, §§17, 18 (AMD). 2011, c. 359, §3 (AMD). 2011, c. 653, §18 (AMD). 2011, c. 653, §33 (AFF). 2011, c. 655, Pt. DD, §18 (AMD). 2011, c. 655, Pt. DD, §24 (AFF).



38 §484-A. Unlicensed pits; temporary licensing exemption

If a borrow pit was between 5 and 30 acres on October 1, 1993 and was not licensed as required under this article, its owner or operator is not required to obtain a license under this article if: [1995, c. 700, §7 (AMD).]

1. Notice of intent to comply. Pursuant to section 490-C, the owner or operator of the pit files a notice of intent to comply no later than:

A. April 1, 1995, for pits having reclaimed or unreclaimed areas that drain externally or having reclaimed or unreclaimed areas where internal drainage is achieved with berms or other structures; or [1995, c. 287, §3 (AMD).]

B. October 1, 1995, for pits where all reclaimed and unreclaimed lands are naturally internally drained; and [1995, c. 287, §3 (AMD).]

[ 1995, c. 287, §3 (AMD) .]

2. Adherence to compliance schedule. By October 1, 1996:

A. All reclaimed and unreclaimed areas that were not naturally internally drained on October 1, 1993 are stabilized or reclaimed; [1993, c. 350, §4 (NEW).]

B. All other conditions existing on October 1, 1993 comply with the performance standards under article 7; and [1993, c. 350, §4 (NEW).]

C. All activities conducted after filing a notice of intent to comply are conducted in compliance with article 7. [1993, c. 350, §4 (NEW).]

[ 1995, c. 287, §4 (AMD) .]

An unlicensed borrow pit of 5 or more acres is in violation of this article if the owner or operator of that pit does not file a notice of intent to comply under subsection 1. The written enforcement policy for responding to violations referred to in section 343-C, subsection 1 does not apply to the owner or operator of an excavation regulated under article 7. [1995, c. 700, §7 (AMD).]

SECTION HISTORY

1993, c. 350, §4 (NEW). 1995, c. 287, §§3,4 (AMD). 1995, c. 700, §7 (AMD).



38 §484-B. Additional standards for quarries and excavations

In addition to other standards required by or pursuant to this article, a quarry or an excavation for borrow, clay, topsoil or silt that is licensed pursuant to this article, regardless of the date of licensing, must meet the following minimum standards concerning dust control and spill prevention. [2005, c. 158, §1 (NEW).]

1. Spill prevention. Refueling operations, oil changes and other maintenance activities requiring the handling of fuels, petroleum products, hydraulic fluids and other on-site activity involving the storage or use of products that, if spilled, may contaminate groundwater, must be conducted in accordance with the department's spill prevention, control and countermeasures plan. Petroleum products and other substances that may contaminate groundwater must be stored and handled over impervious surfaces that are designed to contain spills. The spill prevention, control and countermeasures plan must be posted at the site.

[ 2005, c. 158, §1 (NEW) .]

2. Dust control. Dust generated by activities at an excavation site, including dust associated with traffic to and from the excavation site, must be controlled by sweeping, paving, watering or other best management practices for control of fugitive emissions. Dust control methods may include the application of calcium chloride, as long as the manufacturer's guidelines are followed. Visible emissions from a fugitive emission source may not exceed an opacity of 20% for more than 5 minutes in any one-hour period.

[ 2005, c. 158, §1 (NEW) .]

The department may require that a quarry or excavation take additional measures or provide additional information when necessary to meet the standards for development set forth in section 484. [2005, c. 158, §1 (NEW).]

SECTION HISTORY

2005, c. 158, §1 (NEW).



38 §485. Failure to notify board; hearing; injunctions; orders (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 571, §2 (NEW). 1971, c. 618, §12 (AMD). 1977, c. 300, §§31,32 (AMD). 1989, c. 878, §A114 (RP).



38 §485-A. Notification required; board action; administrative appeals

1. Application. Any person intending to construct or operate a development shall, before commencing construction or operation, notify the commissioner in writing of the intent, nature and location of the development, together with such other information as the board may by rule require. The department shall approve the proposed development, setting forth such terms and conditions as are appropriate and reasonable, disapprove the proposed development, setting forth the reasons for the disapproval, or schedule a hearing in the manner described in section 486-A.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §92 (AMD) .]

1-A. Wood supply. For a new or expanded development requiring an annual supply of wood or wood-derived materials in excess of 150,000 tons green weight, the applicant shall submit a wood supply plan for informational purposes to the Maine Forest Service concurrent with the application required in subsection 1. The wood supply plan must include, but is not limited to, the following information:

A. The expected operational life of the development; [1989, c. 681, §2 (NEW).]

B. The projected annual wood consumption of wood mill residue, wood fiber and recycled materials from forest products during the entire operational life of the development; [1989, c. 681, §2 (NEW).]

C. The expected market area for wood supply necessary to supply the development; and [1989, c. 681, §2 (NEW).]

D. Other relevant wood supply information. [1989, c. 681, §2 (NEW).]

[ 1989, c. 681, §2 (NEW) .]

1-B. Advance ruling.

[ 1999, c. 468, §11 (RP) .]

1-C. Long-term construction projects. The department shall adopt rules identifying requirements for a long-term construction project that allow approval of development within a specified area and within specified parameters such as maximum area and groundwater usage, although the specific nature and extent of the development or timing of construction may not be known at the time a permit for the long-term construction project is issued. The location and parameters of the development must meet the standards of this article.

[ 2011, c. 653, §19 (AMD); 2011, c. 653, §33 (AFF) .]

2. Hearing request. If the department has issued an order without a hearing regarding any person's development, that person may request, in writing, a hearing before the board within 30 days after notice of the department's decision. This request must set forth, in detail, the findings and conclusions of the department to which that person objects, the basis of the objections and the nature of the relief requested. Upon receipt of the request, the board shall schedule and hold a hearing limited to the matters set forth in the request. Hearings must be scheduled in accordance with section 486-A.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §92 (AMD) .]

3. Failure to notify commissioner. The commissioner may, at any time with respect to any person who has commenced construction or operation of any development without having first notified the commissioner pursuant to this section, schedule and conduct a public hearing with respect to that development.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §92 (AMD) .]

4. Permit display. A person issued a permit pursuant to this article for activities in a great pond watershed shall have a copy of the permit on site while work authorized by that permit is being conducted.

[ 1991, c. 838, §25 (NEW) .]

SECTION HISTORY

1987, c. 812, §§11,18 (NEW). 1989, c. 681, §2 (AMD). 1989, c. 890, §§A40,B92 (AMD). 1991, c. 838, §25 (AMD). 1995, c. 704, §A12 (AMD). 1995, c. 704, §C2 (AFF). 1999, c. 468, §11 (AMD). 2005, c. 602, §5 (AMD). 2009, c. 293, §2 (AMD). 2009, c. 602, §2 (AMD). 2011, c. 653, §19 (AMD). 2011, c. 653, §33 (AFF).



38 §486. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 571, §2 (NEW). 1971, c. 618, §12 (AMD). 1977, c. 300, §33 (RP).



38 §486-A. Hearings; orders; construction suspended

1. Hearings. If the department determines to hold a hearing on a notification submitted pursuant to section 485-A, the department shall solicit and receive testimony to determine whether that development will in fact substantially affect the environment or pose a threat to the public's health, safety or general welfare. The department shall permit the applicant to provide evidence on the economic benefits of the proposal as well as the impact of the proposal on energy resources.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §93 (RPR) .]

2. Developer; burden of proof. At the hearings held under this section, the burden is upon the person proposing the development to demonstrate affirmatively to the department that each of the criteria for approval listed in this article has been met, and that the public's health, safety and general welfare will be adequately protected.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §94 (AMD) .]

3. Findings of fact; order. After the department adjourns any hearing held under this section, the department shall make findings of fact and issue an order granting or denying permission to the person proposing the development to construct or operate the development, as proposed, or granting that permission upon such terms and conditions as the department considers advisable to protect and preserve the environment and the public's health, safety and general welfare.

[ 1995, c. 642, §6 (AMD) .]

4. No construction pending order. Any person who has notified the commissioner, pursuant to section 485-A, of intent to construct or operate a development shall immediately defer or suspend construction or operation of that development until the department has issued an order.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §94 (AMD) .]

5. Continuing compliance; air and water pollution. Any person securing approval of the department, pursuant to this article, shall maintain the financial capacity and technical ability to meet the state air and water pollution control standards until that person has complied with those standards.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §94 (AMD) .]

6. Transcripts. A complete verbatim transcript shall be made of all hearings held pursuant to this section.

[ 1987, c. 812, §§12, 18 (NEW) .]

7. Minor revisions. An application for an order addressing a minor revision must be processed within a period specified by the department if the applicant meets requirements adopted by the department.

[ 1993, c. 383, §24 (NEW); 1993, c. 383, §42 (AFF) .]

SECTION HISTORY

1987, c. 812, §§12,18 (NEW). 1989, c. 890, §§A40,B93,94 (AMD). 1993, c. 383, §24 (AMD). 1993, c. 383, §42 (AFF). 1995, c. 642, §6 (AMD).



38 §486-B. General permit authority; Department of Transportation and Maine Turnpike Authority developments

1. Authorization. The department may issue a general permit for all or a subclass of developments constructed or caused to be constructed or operated or caused to be operated by the Department of Transportation or the Maine Turnpike Authority that require approval pursuant to this article.

[ 2009, c. 293, §3 (NEW) .]

2. Standards. A development authorized by a general permit is required to meet all applicable requirements under and rules adopted pursuant to this article. In a general permit the department may:

A. Rely upon the Department of Transportation’s or the Maine Turnpike Authority's environmental procedures and standard practices for purposes of approving a development if the department determines that such practices meet or exceed the requirements of and rules adopted pursuant to this article. This reliance may occur although the Department of Transportation’s or the Maine Turnpike Authority's environmental procedures and standard practices have not been adopted through rulemaking and minor changes to such procedures and practices occur without prior review by the department; [2009, c. 293, §3 (NEW).]

B. Provide for reduced submissions or less review than would otherwise be required for an individual permit; and [2009, c. 293, §3 (NEW).]

C. Set forth specific requirements, terms and conditions. [2009, c. 293, §3 (NEW).]

For purposes of any enforcement under this subsection, the department may rely upon the standards of and rules adopted pursuant to this article, although the department may have relied upon the Department of Transportation’s or the Maine Turnpike Authority's environmental procedures and standard practices for purposes of approval.

[ 2009, c. 293, §3 (NEW) .]

3. Review. The department may approve:

A. A specific development upon receipt and review of a notice of intent under subsection 4, paragraph A to comply with standards in the general permit for the specific development from the Department of Transportation or the Maine Turnpike Authority; or [2009, c. 293, §3 (NEW).]

B. A notice of intent under subsection 4 prior to receipt of a final design for a development, as long as any requirements in a general permit for the approval are met. [2009, c. 293, §3 (NEW).]

[ 2009, c. 293, §3 (NEW) .]

4. Procedure. Procedures for a general permit under this section include:

A. A notice of intent must be submitted on a form provided by the department and contain information required by the department that is necessary to determine whether standards will be met; and [2009, c. 293, §3 (NEW).]

B. If a general permit provides for approval of a notice of intent under paragraph A prior to submission of final designs to the department, then following submission of the designs the department may require that changes in design be made where necessary to conform with applicable standards. [2009, c. 293, §3 (NEW).]

The Department of Transportation or the Maine Turnpike Authority may choose to apply for an individual permit for a development rather than file a notice of intent under paragraph A.

The department may require the Department of Transportation or the Maine Turnpike Authority to file for an individual permit for a development that would otherwise be authorized to file a notice of intent under paragraph A as provided for in the general permit.

[ 2009, c. 293, §3 (NEW) .]

5. Approval. A development authorized under a general permit is considered to be approved by the department upon approval by the department of a notice of intent under subsection 4, paragraph A. The permit must include the text of the general permit and the department’s approval of the notice of intent under subsection 4. The department may condition its approval of the notice of intent as necessary to ensure compliance with standards under a general permit.

[ 2009, c. 293, §3 (NEW) .]

6. Fee. The department may not charge a fee for processing and approval of a notice of intent under subsection 4, paragraph A.

[ 2009, c. 293, §3 (NEW) .]

7. Modification of general permit. Notwithstanding section 341-D, the department may modify a general permit through notification of the Department of Transportation or the Maine Turnpike Authority. The department shall modify a general permit whenever rules adopted pursuant to this article are enacted or modified and may modify a general permit as otherwise necessary to provide for efficient administration and conformance with department standards.

[ 2009, c. 293, §3 (NEW) .]

8. Modification of notice of intent. The department shall provide for application and approval of modification of the notice of intent in any general permit.

[ 2009, c. 293, §3 (NEW) .]

SECTION HISTORY

2009, c. 293, §3 (NEW).



38 §487. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 571, §2 (NEW). 1971, c. 618, §12 (AMD). 1973, c. 423, §9 (RPR). 1977, c. 300, §34 (RP).



38 §487-A. Hazardous activities; transmission lines

1. Preliminary notice required for hazardous activities.

[ 1993, c. 383, §42 (AFF); 1993, c. 383, §25 (RP) .]

2. Power generating facilities. In case of a permanently installed transmission line carrying 100 kilovolts, or more, proposed to be erected within this State by a transmission and distribution utility or utilities, the proposed development, in addition to meeting the requirements of section 484, must also have been approved by the Public Utilities Commission under Title 35-A, section 3132.

In the event that a transmission and distribution utility or utilities file a notification pursuant to section 485-A before they are issued a certificate of public convenience and necessity by the Public Utilities Commission, they shall file a bond or, in lieu of that bond, satisfactory evidence of financial capacity to make that reimbursement with the department, payable to the department, in a sum satisfactory to the commissioner and in an amount not to exceed $50,000. This bond or evidence of financial capacity must be conditioned to require the applicant to reimburse the department for its cost incurred in processing any application in the event that the applicant does not receive a certificate of public convenience and necessity.

[ 1999, c. 657, §23 (AMD) .]

3. Easement required; transmission line or gas pipeline. In the case of a gas pipeline or a transmission line carrying 100 kilovolts or more, a permit under this chapter may be obtained prior to any acquisition of lands or easements to be acquired by purchase. The permit must be obtained prior to any acquisition of land by eminent domain.

[ 1997, c. 72, §2 (AMD) .]

4. Notice to landowners; transmission line or gas pipeline. Any person making application under this article, for approval for a transmission line or gas pipeline shall, prior to filing a notification pursuant to this article, provide notice to each owner of real property upon whose land the applicant proposes to locate a gas pipeline or transmission line. Notice must be sent by certified mail, postage prepaid, to the landowner's last known address contained in the applicable tax assessor's records. The applicant shall file a map with the town clerk of each municipality through which the pipeline or transmission line is proposed to be located, indicating the intended approximate location of the pipeline or transmission line within the municipality. The applicant is not required to provide notice of intent to construct a gas pipeline or transmission line other than as set forth in this subsection. The department shall receive evidence regarding the location, character and impact on the environment of the proposed transmission line or pipeline. In addition to finding that the requirements of section 484 have been met, the department, in the case of the transmission line or pipeline, shall consider whether any proposed alternatives to the proposed location and character of the transmission line or pipeline may lessen its impact on the environment or the risks it would engender to the public health or safety, without unreasonably increasing its cost. The department may approve or disapprove all or portions of the proposed transmission line or pipeline and shall make such orders regarding its location, character, width and appearance as will lessen its impact on the environment, having regard for any increased costs to the applicant.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §96 (AMD) .]

SECTION HISTORY

1987, c. 812, §§13,18 (NEW). 1989, c. 890, §§A40,B95,96 (AMD). 1993, c. 383, §25 (AMD). 1993, c. 383, §42 (AFF). 1995, c. 704, §§A13,14 (AMD). 1995, c. 704, §C2 (AFF). 1997, c. 72, §§1,2 (AMD). 1999, c. 657, §23 (AMD).



38 §488. Applicability

This article does not apply to any development in existence or in possession of applicable state or local licenses to operate or under construction on January 1, 1970, or to any development the construction and operation of which has been specifically authorized by the Legislature prior to May 9, 1970, or to public service corporation transmission lines, except transmission lines carrying 100 kilovolts or more, nor does it apply to the renewal or revision of leases of parcels of land upon which a structure or structures have been located as of March 15, 1972, nor to the rebuilding or reconstruction of natural gas pipelines or transmission lines within the same right-of-way. For purposes of this paragraph, development that reuses a building and associated facilities in existence on January 1, 1970 is exempt from review under this article. When determining if development meets the definition of "development of state or regional significance that may substantially affect the environment" and therefore is subject to review under this article, the department may not consider development in existence on January 1, 1970 that is exempt from review pursuant to this paragraph. When reviewing a proposal for development of state or regional significance that may substantially affect the environment under this article, the department may not consider in the review any development in existence on January 1, 1970 that is exempt from review pursuant to this paragraph. [2011, c. 551, §1 (AMD).]

1. Unorganized areas.

[ 1993, c. 383, §42 (AFF); 1993, c. 383, §26 (RP) .]

2. Organized areas.

[ 1993, c. 383, §42 (AFF); 1993, c. 383, §26 (RP) .]

3. Standards, guidelines, definitions and revisions.

[ 1995, c. 704, Pt. A, §16 (RP); 1995, c. 704, Pt. C, §§2, 3 (AFF) .]

4. Exemption.

[ 1989, c. 769, §5 (RP) .]

5. Subdivision exemptions. The following development is exempt from this article:

A. [1993, c. 383, §42 (AFF); 1993, c. 383, §26 (RP).]

B. A development that consists only of a subdivision if:

(1) The average density of the subdivision is not higher than one lot for every 5 acres of developable land in the parcel;

(2) At least 50% of the developable land in the parcel is preserved in perpetuity through conservation easements pursuant to Title 33, chapter 7, subchapter VIII-A, in common areas no smaller than 10 acres in size and of dimensions that accommodate within each common area boundary a rectangle measuring 250 feet by 500 feet;

(3) The conservation easements preserve the land in an essentially undeveloped natural state including the preservation of farmland having a history of agricultural use and the preservation of forest land for harvesting by uneven-aged selection methods designed to retain the natural character of the area, except that other methods of harvesting are permissible following a natural disaster;

(4) The conservation easements grant a 3rd-party right of enforcement, as defined in Title 33, section 476, to the department. The conservation easements granting a 3rd-party right of enforcement must be submitted to and accepted by the commissioner;

(5) All significant wildlife habitat that is mapped or that qualifies for mapping under section 480-B, subsection 10 is included in the preserved land area under subparagraph (3);

(6) No clearing, grading, filling or other development activity occurs on sustained slopes in excess of 30%;

(7) If the developable land in the parcel not subject to the requirements of subparagraphs (3) and (5) is located wholly or in part in the watershed of any lake or pond classified GPA under section 465-A, long-term measures to control phosphorus transport are taken in accordance with a phosphorus control plan that is consistent with standards for phosphorus control adopted by the board;

(8) Soil erosion and sedimentation during development of the subdivision are controlled in accordance with a plan approved by the municipality in which the subdivision is located or by the soil and water conservation district for the county in which the subdivision is located;

(9) The nonpreserved, developable land in the parcel is not located wholly or partly within the shoreland zone of a lake or pond classified GPA under section 465-A; and

(10) At the time all necessary conservation easements are filed with the department and at least 30 days prior to the commencement of clearing and construction activity, the person creating the subdivision notifies the commissioner in writing on a form supplied by the commissioner that the exemption afforded by this paragraph is being used. The person creating the subdivision shall file with that form a set of site plans, including the plans required under subparagraphs (7) and (8), and other evidence sufficient to demonstrate that the requirements of this paragraph have been met. The commissioner shall forward a copy of the form to the municipality in which the subdivision is located.

For purposes of this paragraph, "developable land in the parcel" means all contiguous land in the same ownership except for coastal wetlands, freshwater wetlands, rivers, streams and brooks as defined in section 480-B and except for any surface water classified GPA under section 465-A. [1995, c. 704, Pt. A, §17 (AMD); 1995, c. 704, Pt. C, §2 (AFF).]

C. [1995, c. 704, Pt. A, §17 (RP); 1995, c. 704, Pt. C, §2 (AFF).]

D. [1995, c. 704, Pt. A, §17 (RP); 1995, c. 704, Pt. C, §2 (AFF).]

[ 1995, c. 704, Pt. A, §17 (AMD); 1995, c. 704, Pt. C, §2 (AFF) .]

6. Multi-unit housing exemption.

[ 1993, c. 383, §42 (AFF); 1993, c. 383, §26 (RP) .]

7. Exemption for expansion at existing manufacturing facility. New construction at a licensed manufacturing facility is exempt from review under this article provided that the additional disturbed area not to be revegetated does not exceed 30,000 square feet ground area in any calendar year and does not exceed 60,000 square feet ground area in total. When review under this article is required at a licensed manufacturing facility, the applicant shall provide plans for the new development, as well as for those activities that have been undertaken pursuant to this subsection. The permittee shall annually notify the department of new construction conducted during the previous 12 months pursuant to this exemption. The notice must identify the type, location and ground area of the new construction.

[ 1993, c. 383, §26 (AMD); 1993, c. 383, §42 (AFF) .]

8. Exemption for storage facility.

[ 1995, c. 704, Pt. A, §18 (RP); 1995, c. 704, Pt. C, §2 (AFF) .]

9. Development within unorganized areas.

[ 2013, c. 405, Pt. B, §5 (RP) .]

9-A. Development within unorganized areas. Except for development described in paragraphs A, B and C, development located within the unorganized and deorganized areas, as defined in Title 12, section 682, subsection 1, is subject to review by the department for compliance with this article. The department shall review development within the unorganized and deorganized areas in accordance with section 489-A-1.

A. A community-based offshore wind energy project, as defined in Title 12, section 682, subsection 19, is reviewed under Title 12, section 685-B, subsection 2-C and is exempt from the requirements of this article. [2011, c. 682, §32 (NEW); 2011, c. 682, §40 (AFF).]

B. Except for grid-scale wind energy development, development within a planned subdistrict as defined in Title 12, section 682, subsection 20 and approved or accepted for processing prior to September 1, 2012 is reviewed by the commission and is exempt from the requirements of this article. [2011, c. 682, §32 (NEW); 2011, c. 682, §40 (AFF).]

C. An amendment or revision to a development approved by the Maine Land Use Regulation Commission prior to September 1, 2012 is exempt from review under this article unless the proposed revision by itself is a development of state or regional significance that may substantially affect the environment. [2011, c. 682, §32 (NEW); 2011, c. 682, §40 (AFF).]

Subdivision plans approved and orders issued by the department under this article must be recorded in the registry of deeds in the county in which the development is located within 90 days.

Violation and enforcement provisions in chapter 2, subchapter 1 apply to development reviewed by the department under this subsection.

[ 2011, c. 682, §32 (NEW); 2011, c. 682, §40 (AFF) .]

10. Roads and railroad tracks. A structure consisting only of a road or a road together with the structure area within a residential lot, as described in subsection 17 is exempt from the requirements of this article. Railroad tracks other than tracks within yards or stations are exempt from review under this article.

[ 1995, c. 493, §6 (AMD); 1995, c. 493, §21 (AFF) .]

11. Farm and fire ponds. A pond that is used for irrigation of field crops, water storage for cranberry operations or fire protection determined to be necessary in that location by the municipal fire department is exempt from review under this article. This provision does not provide an exemption for excavation for borrow, clay, topsoil or silt.

[ 2011, c. 653, §21 (AMD); 2011, c. 653, §33 (AFF) .]

12. Structures within permitted commercial and industrial subdivisions. A person may construct or cause to be constructed, or operate or cause to be operated, a structure on a lot in a commercial or industrial subdivision approved pursuant to this article without obtaining approval under this article for that structure, as long as all terms and conditions of the subdivision permit are met. This subsection applies to commercial or industrial subdivisions approved pursuant to this article on or after the effective date of this subsection.

[ 1993, c. 383, §26 (NEW); 1993, c. 383, §42 (AFF) .]

13. Research and aquaculture leases. Activities regulated by the Department of Marine Resources under Title 12, section 6072, 6072-A, 6072-B or 6072-C are exempt from the requirements of this article.

[ 2007, c. 292, §28 (AMD) .]

14. Developments within designated growth areas. The following provisions apply to developments within a designated growth area.

A. A development is exempt from review under flood plain, noise and infrastructure standards under section 484 if that development is located entirely within:

(1) A municipality that has adopted a local growth management program that has been certified under Title 30-A, section 4347-A; and

(2) An area designated in that municipality's local growth management program as a growth area.

An applicant claiming an exemption under this paragraph shall include with the application a statement from the Department of Agriculture, Conservation and Forestry affirming that the location of the proposed development meets the provisions of subparagraphs (1) and (2).

An applicant claiming an exemption under this paragraph shall publish a notice of that application in a newspaper of general circulation in the region that includes the municipality in which the development is proposed to occur. That notice must include a statement indicating the standard or standards for which the applicant is claiming an exemption. [2011, c. 655, Pt. JJ, §32 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

B. The commissioner may require application of the noise, flood plain or infrastructure standards to a proposed development if the commissioner determines, after receipt of a petition under subparagraph (1) or on the commissioner's own initiative under subparagraph (2), that a reasonable likelihood exists that the development will have a significant and unreasonable impact on flood plains, infrastructure or noise beyond the boundaries of the municipality within which the development is to be located.

(1) Within 15 working days after the publication of the notice required under paragraph A, municipal officers or residents of the municipality in which the development is proposed to occur or municipal officers or residents of an abutting municipality may petition the commissioner to apply one or more of the standards for which an exemption is claimed under this subsection. A petition must be signed either by the municipal officers of the petitioning municipality or by 10% of that number of registered voters of the petitioning municipality casting ballots in the most recent gubernatorial election or 150 registered voters of the petitioning municipality, whichever is less. The petition must include the name and legal address of each signatory and must designate one signatory as the contact person. The commissioner shall notify the contact person and the applicant of the commissioner's decision within 10 working days after receipt of a petition meeting the requirements of this subsection. A decision by the commissioner under this subparagraph is appealable to the board.

(2) A decision to require the application of one or more standards made on the commissioner's own initiative must be made within 15 working days after the application is filed with the department. [1999, c. 468, §13 (AMD).]

Nothing in this subsection may be construed to exempt a proposed development from review for flooding potential due to increases in storm water runoff caused by the development.

[ 2011, c. 655, Pt. JJ, §32 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

15. Exemption for former military bases. Development on a military base at the time ownership of the military base is acquired by a state or local development authority is exempt from review under this article. Subsequent transfer of ownership or lease of a former military base or any portion of a former military base by a state or local development authority to another entity does not affect the exemption granted under this subsection. Development proposed or occurring on a former military base after ownership of the military base is acquired by a state or local development authority is subject to review under this article, except to the extent that the development reuses a building and associated facilities in existence on September 29, 1995.

For purposes of this subsection, "military base" means all property under the ownership or control of a federal military authority prior to the acquisition of ownership by a state or local development authority, the ownership of which is subsequently acquired by a state or local development authority. For purposes of this subsection, "ownership" means a fee interest or leasehold interest in property.

A. Development that is not exempt under this subsection is subject to review under this article if it meets the definition of "development of state or regional significance that may substantially affect the environment." [2011, c. 551, §2 (NEW).]

B. When reviewing a proposal for development of state or regional significance that may substantially affect the environment, the department may not consider in the review any development that is exempt from review pursuant to this subsection. [2011, c. 551, §2 (NEW).]

[ 2011, c. 551, §2 (AMD) .]

16. Small road quarry.

[ 1997, c. 502, §18 (AFF); 1997, c. 502, §11 (RP) .]

17. Structure area within residential lots. Buildings, roads, paved areas or areas to be stripped or graded and not revegetated that are located within lots used solely for single-family residential housing are not counted toward the 3-acre threshold described in section 482, subsection 6, paragraph B for purposes of determining jurisdiction. A road associated only with such lots is also not counted toward the 3-acre threshold. For purposes of this subsection, "single-family residential housing" does not include multi-unit housing such as condominiums and apartment buildings.

[ 1997, c. 393, Pt. A, §45 (AMD) .]

18. Roundwood and lumber storage yards. A roundwood or lumber storage yard and any road associated with the yard is exempt from review under this article, as provided in this subsection.

A. A roundwood or lumber storage yard and any road associated solely with the yard, constructed on or after the effective date of this subsection, is exempt from review under this article provided it is constructed and operated in accordance with the erosion and sedimentation control standards and storm water management standards contained in board rules. The person conducting these activities shall file a notice of intent to comply with the department prior to clearing and construction. [1995, c. 493, §7 (NEW).]

B. A roundwood or lumber storage yard and any road associated solely with the yard, constructed prior to the effective date of this subsection, is exempt from review under this article provided the following requirements are met.

(1) Within one year after the effective date of this subsection, a notice of intent to comply must be provided to the department.

(2) Within 2 years of the effective date of this subsection, construction and operation of the yards and roads must be in compliance with the erosion and sedimentation control standards and storm water standards contained in board rules and adopted pursuant to section 484.

(3) Any expansion or alteration of such facilities must meet the requirements of paragraph A. [2001, c. 232, §18 (AMD).]

C. Notice of intent filed under this subsection must be complete, submitted on forms approved by the department and mailed by certified mail, return receipt requested. The notice must include a fee of $250. The fee for transfer or minor revision of the notice of intent is $105. [2001, c. 232, §18 (AMD).]

D. [2001, c. 232, §19 (RP).]

E. For purposes of this subsection only, "roundwood" means logs, bolts and other round sections of wood as they are cut from the tree and split firewood. [1997, c. 603, §3 (AMD).]

[ 2001, c. 232, §§18, 19 (AMD) .]

19. Municipal capacity. A structure, as defined in section 482, subsection 6, that is from 3 acres up to and including 7 acres or a subdivision, as defined in section 482, subsection 5, that is made up of 15 or more lots for single-family, detached, residential housing, common areas or open space with an aggregate area of from 30 acres up to and including 100 acres is exempt from review under this article if it is located wholly within a municipality or municipalities meeting the criteria in paragraphs A to D as determined by the department and it is located wholly within a designated growth area as identified in a comprehensive plan adopted pursuant to Title 30-A, chapter 187, subchapter 2. The planning board of the municipality in which the development is located or an adjacent municipality may petition the commissioner to review such a structure or subdivision if it has regional environmental impacts. This petition must be filed within 20 days of the receipt of the application by the municipality. State jurisdiction must be exerted, if at all, within 30 days of receipt of the completed project application by the commissioner from the municipality or within 30 days of receipt of any modification to that application from the municipality. Review by the department is limited to the identified regional environmental impacts. The criteria are as follows:

A. A municipal planning board or reviewing authority is established and the municipality has adequate resources to administer and enforce the provisions of its ordinances. In determining whether this criterion is met, the commissioner may consider any specific and adequate technical assistance that is provided by a regional council; [1995, c. 704, Pt. A, §20 (NEW); 1995, c. 704, Pt. C, §2 (AFF).]

B. The municipality has adopted a site plan review ordinance. In determining the adequacy of the ordinance, the commissioner may consider model site plan review ordinances commonly used by municipalities in this State that address the issues reviewed under applicable provisions of this article prior to July 1, 1997; [1997, c. 485, §1 (AMD).]

C. The municipality has adopted subdivision regulations. In determining the adequacy of these regulations, the commissioner may consider model subdivision regulations commonly used by municipalities in this State; and [1997, c. 485, §1 (AMD).]

D. The former State Planning Office or the Department of Agriculture, Conservation and Forestry has determined that the municipality has a comprehensive land use plan and land use ordinances or zoning ordinances that are consistent with Title 30-A, chapter 187 in providing for the protection of wildlife habitat, fisheries, unusual natural areas and archaeological and historic sites. [2011, c. 655, Pt. FF, §13 (AMD); 2011, c. 655, Pt. FF, §16 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

The department, in consultation with the Department of Agriculture, Conservation and Forestry, shall publish a list of those municipalities determined to have capacity pursuant to this subsection. This list need not be established by rule and must be published by January 1st of each year. The list must specify whether a municipality has capacity to review structures or subdivisions of lots for single-family, detached, residential housing, common areas or open space or both types of development. The department may recognize joint arrangements among municipalities and regional organizations in determining whether the requirements of this subsection are met. The department may review municipalities that are determined to have capacity pursuant to this subsection for compliance with the criteria in paragraphs A to D, and if the department determines that a municipality does not meet the criteria, the department may modify or remove the determination of capacity.

A modification to a development that was reviewed by a municipality and exempted pursuant to this subsection or was reviewed by the department prior to a determination that a municipality has capacity pursuant to this subsection is exempt as long as the modification will not cause the total area of the development to exceed the maximum acreage specified in this subsection for that type of development or, based upon information submitted by the municipality concerning the development and modification, the department determines that the modification may be adequately reviewed by the municipality.

(Subsection 19 as enacted by PL 1995, c. 625, Pt. A, §54 is REALLOCATED TO TITLE 38, SECTION 488, SUBSECTION 21)

[ 2015, c. 28, §1 (AMD) .]

20. Modifications in permitted subdivisions. Review is not required under this article in the following instances:

A. When the owner of a single lot in a subdivision with a permit under this article conveys a right of access to adjacent land that was not part of the permitted subdivision, if the right-of-way is not contrary to the terms of the subdivision permit and the right-of-way is not more than 50 feet long; or [2001, c. 232, §20 (AMD).]

B. When 2 lot owners in a subdivision with a permit under this article convey reciprocal easements for the purpose of constructing a common driveway in place of 2 separate driveways, if the single driveway reduces the total amount of impervious area in the affected subwatershed and the single driveway is not contrary to the terms of the subdivision permit. [2001, c. 232, §20 (AMD).]

C. [2001, c. 232, §20 (RP).]

[ 2001, c. 232, §20 (AMD) .]

21. (REALLOCATED FROM T. 38, §488, sub-§19) Waste facilities. Waste facilities regulated by the department under section 1310-N, 1319-R or 1319-X are exempt from review under this article. This exemption applies to new facilities, modifications of facilities, transfers of facilities and relicensing of facilities.

[ RR 1995, c. 2, §98 (RAL) .]

22. Unauthorized subdivision lots in existence for at least 20 years. A lot that when sold or leased created a subdivision requiring a permit under this article is not considered a subdivision lot and is exempt from the permit requirement for a subdivision if a permit has not been obtained and the subdivision has been in existence for 20 or more years. A lot is considered a subdivision lot and is not exempt under this subsection if:

A. Approval of the subdivision under this article was denied by the department and the department's decision was recorded in the appropriate registry of deeds; [2003, c. 226, §1 (NEW).]

B. The department has issued a notice of violation of this article with respect to the subdivision; or [2003, c. 226, §1 (NEW).]

C. The lot has been the subject of an enforcement action or order. [2003, c. 226, §1 (NEW).]

[ 2003, c. 226, §1 (NEW) .]

23. Agricultural fair property. Development on property that is used for one or more agricultural fairs licensed by the Commissioner of Agriculture, Conservation and Forestry under Title 7, chapter 4 is exempt from review under this article if:

A. The property is not used for motorized vehicle racing for more than 14 days beyond those days authorized for the operation of the agricultural fair; [2005, c. 217, §1 (NEW).]

B. Motorized vehicle racing on the property is licensed by the Department of Public Safety; [2005, c. 217, §1 (NEW).]

C. Use of the property beyond those days authorized for the operation of the agricultural fair meets a noise standard pursuant to section 484, subsection 3. The department shall enforce the noise standard under this paragraph; and [2005, c. 217, §1 (NEW).]

D. The property has been identified as the location of an agricultural fair in an agricultural fair license issued by the Department of Agriculture, Food and Rural Resources prior to September 15, 2006. [2005, c. 217, §1 (NEW).]

[ 2005, c. 563, §17 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

24. Nonmetallic mining accessory uses and facilities. Accessory uses and facilities within an excavation or quarry operating under the performance standards in article 7 or 8-A are exempt from this article if the performance standards in article 7 or 8-A or the rules implementing those articles are at a minimum as restrictive as the standards imposed under this article. For the purposes of this subsection, "accessory uses and facilities" means uses and facilities associated with the processing of material pursuant to article 7 or 8-A such as screening and the crushing, loading and manufacture of ready-mix concrete and bituminous concrete and associated products and weight scales, scale shacks and maintenance garages. This subsection does not apply to a development constructed during or after reclamation.

[ 2007, c. 616, §2 (NEW) .]

25. Offshore wind power project and certain standards. An offshore wind power project with an aggregate generation capacity of 3 megawatts or more is exempt from review under the existing use standard in section 484, subsection 3, insofar as the department determines that review is required under criteria specified in Title 12, section 1862, subsection 2, paragraph A, subparagraph (6).

[ 2009, c. 615, Pt. E, §20 (NEW) .]

26. Exemption for existing ski area facilities. New construction at or a modification of a ski area facility permitted pursuant to this article is exempt from review under this article as provided in this subsection.

A. New construction at or a modification of a ski area facility permitted pursuant to this article is exempt from review under this article if:

(1) The additional disturbed area not to be revegetated does not exceed 30,000 square feet ground area in any calendar year and does not exceed 60,000 square feet ground area in total;

(2) The construction or modification does not involve a division of the parcel of land;

(3) The construction or modification is not of a building having an area in excess of 3,500 square feet; and

(4) It is construction or modification of equipment or facilities that are ancillary to and necessary for the operation of the ski area facility permitted pursuant to this article, including, but not limited to, snowmaking equipment, lift towers, lights, signs, fences, water or air pumps, pump houses and storage buildings. [2011, c. 551, §3 (NEW).]

B. The permittee shall annually notify the department of any new construction or modifications conducted during the previous 12 months that fall under this exemption. The notice must identify the type, location and ground area of the new construction or modification. With the annual notification, the permittee shall provide to the department development plans certified by a professional engineer for the new construction or modification undertaken pursuant to this subsection. [2011, c. 551, §3 (NEW).]

C. When review under this article is required for new construction at or a modification of a permitted ski area facility, the permittee shall provide plans for the new development, as well as for those activities that have been undertaken pursuant to this subsection. [2011, c. 551, §3 (NEW).]

[ 2011, c. 551, §3 (NEW) .]

27. Exemption for educational institutions. New construction at or a modification of a campus of an educational institution permitted pursuant to this article is exempt from review under this article as provided in this subsection. For purposes of this subsection, "educational institution" means any private or public school or postsecondary institution.

A. New construction at or a modification of a campus of an educational institution permitted pursuant to this article is exempt from review under this article if the additional disturbed area not to be revegetated does not exceed 30,000 square feet ground area in any calendar year and does not exceed 60,000 square feet ground area in total. [2011, c. 551, §3 (NEW).]

B. The permittee shall annually notify the department of any new construction or modifications conducted during the previous 12 months that fall under this exemption. The notice must identify the type, location and ground area of the new construction or modification. With the annual notification, the permittee shall provide to the department development plans certified by a professional engineer for the new construction or modification undertaken pursuant to this subsection. [2011, c. 551, §3 (NEW).]

C. When review under this article is required at an educational institution permitted pursuant to this article, the permittee shall provide plans for the new development, as well as for those activities that have been undertaken pursuant to this subsection. [2011, c. 551, §3 (NEW).]

D. Nothing in this subsection authorizes a person to undertake an activity on a parcel of land affected by an order or permit issued by the department that is contrary to that order or permit. [2011, c. 551, §3 (NEW).]

[ 2011, c. 551, §3 (NEW) .]

28. Applicability of exemptions. Unless otherwise specifically provided, nothing in this section exempts any activity from any requirements under this Title, rules adopted pursuant to this Title or the terms or conditions of a license, permit or order issued by the board or the commissioner.

[ 2011, c. 551, §3 (NEW) .]

29. Exemption for new construction at or modification of existing development. New construction at or modification of an existing licensed development that is permitted pursuant to this article is exempt from review under this article if:

A. The additional disturbed area not to be revegetated does not exceed 10,000 square feet ground area in any calendar year and does not exceed 20,000 square feet ground area in total; and [2013, c. 183, §1 (NEW).]

B. The construction or modification does not involve a division of the parcel of land. [2013, c. 183, §1 (NEW).]

The permittee shall annually notify the department of any new construction or modification undertaken during the previous 12 months that is governed by this subsection. The notice must identify the type, location and ground area of the new construction or modification. At the time of the annual notification, the permittee shall provide to the department development plans, certified by a professional engineer, for new construction or modification governed by this subsection.

[ 2013, c. 183, §1 (NEW) .]

SECTION HISTORY

1969, c. 571, §2 (NEW). 1971, c. 476, §3 (AMD). 1971, c. 613, §9 (AMD). 1971, c. 622, §139 (AMD). 1973, c. 423, §10 (AMD). 1977, c. 374, §4 (AMD). 1979, c. 714, (AMD). 1983, c. 369, (AMD). 1983, c. 819, §A64 (AMD). 1985, c. 70, §2 (AMD). 1987, c. 287, §1 (AMD). 1987, c. 812, §§14,18 (AMD). 1989, c. 769, §§5,6 (AMD). 1991, c. 160, §2 (AMD). 1993, c. 383, §26 (AMD). 1993, c. 383, §42 (AFF). 1993, c. 721, §C2 (AMD). 1993, c. 721, §H1 (AFF). RR 1995, c. 2, §§97,98 (COR). 1995, c. 90, §1 (AMD). 1995, c. 287, §5 (AMD). 1995, c. 462, §A75 (AMD). 1995, c. 493, §§6,7 (AMD). 1995, c. 493, §21 (AFF). 1995, c. 625, §§A53,54 (AMD). 1995, c. 659, §2 (AMD). 1995, c. 700, §§8,9 (AMD). 1995, c. 704, §§A15-20 (AMD). 1995, c. 704, §§C2,3 (AFF). 1997, c. 72, §3 (AMD). 1997, c. 393, §A45 (AMD). 1997, c. 485, §1 (AMD). 1997, c. 502, §§9-11 (AMD). 1997, c. 502, §18 (AFF). 1997, c. 603, §§3,4 (AMD). 1997, c. 748, §4 (AMD). 1999, c. 468, §§12,13 (AMD). 1999, c. 776, §15 (AMD). 2001, c. 232, §§18-20 (AMD). 2001, c. 406, §17 (AMD). 2001, c. 626, §11 (AMD). 2003, c. 226, §1 (AMD). 2005, c. 217, §1 (AMD). 2005, c. 330, §19 (AMD). 2005, c. 563, §17 (AMD). 2007, c. 292, §28 (AMD). 2007, c. 616, §2 (AMD). 2009, c. 615, Pt. E, §§19, 20 (AMD). 2011, c. 551, §§1-3 (AMD). 2011, c. 653, §§20, 21 (AMD). 2011, c. 653, §33 (AFF). 2011, c. 655, Pt. FF, §13 (AMD). 2011, c. 655, Pt. FF, §16 (AFF). 2011, c. 655, Pt. JJ, §32 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5, 6 (REV). 2011, c. 682, §§31, 32 (AMD). 2011, c. 682, §40 (AFF). 2013, c. 183, §1 (AMD). 2013, c. 405, Pt. B, §5 (AMD). 2015, c. 28, §1 (AMD).



38 §489. Municipal review of subdivisions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 447, (NEW). 1987, c. 737, §§C91,C106 (AMD). 1987, c. 812, §§15-18 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 207, §1 (RP).



38 §489-A. Municipal review of development

The commissioner may register municipalities for authority to substitute permits issued pursuant to Title 30-A, chapter 141 or 187, for permits required by section 485-A under the following conditions. [1995, c. 493, §8 (AMD).]

1. Kinds of projects. The following kinds of projects may be reviewed by registered municipalities pursuant to this section:

A. Subdivisions as described in section 482, subsection 5 of more than 20 acres but less than 100 acres; or [1999, c. 790, Pt. A, §51 (RPR).]

B. [1993, c. 383, §42 (AFF); 1993, c. 383, §27 (RP).]

C. [1993, c. 383, §42 (AFF); 1993, c. 383, §27 (RP).]

D. [1997, c. 393, Pt. A, §46 (RP).]

E. [1993, c. 383, §42 (AFF); 1993, c. 383, §27 (RP).]

F. [1997, c. 393, Pt. A, §46 (RP).]

G. [1999, c. 790, Pt. A, §52 (RP).]

H. Structures as described in section 482, subsection 6 in excess of 3 acres but less than 7 acres. [1999, c. 243, §17 (NEW).]

[ 1999, c. 790, Pt. A, §§51, 52 (AMD) .]

1-A. Modification. An application for a modification to a development reviewed by a municipality pursuant to subsection 1 may be reviewed by the municipality as long as:

A. The modification will not cause the total area of the development to exceed an upper area threshold specified in subsection 1; or [1993, c. 383, §27 (NEW); 1993, c. 383, §42 (AFF).]

B. Based upon information submitted by the municipality concerning the development and modification, the department determines that the modification may be adequately reviewed by the municipality. [1993, c. 383, §27 (NEW); 1993, c. 383, §42 (AFF).]

In addition, a municipality may modify a permit for a subdivision or structure issued by the department prior to registration of the municipality pursuant to this section if the total area of the modification and any prior modifications reviewed pursuant to this section does not exceed the upper area threshold provided in subsection 1 except as allowed in paragraph B.

[ 1999, c. 243, §18 (AMD) .]

2. Registration. The commissioner shall register municipalities to grant permits for projects under subsection 1 if the commissioner finds that the municipality meets all of the following criteria:

A. A municipal planning board or reviewing authority is established; [1989, c. 207, §2 (NEW).]

B. A comprehensive plan consistent with Title 30-A, chapter 187 has been adopted with standards and objectives determined by the department to be at least as stringent as this article; [1989, c. 207, §2 (NEW).]

C. Subdivision regulations have been adopted that are consistent with Title 30-A, chapter 187, and determined by the commissioner to be at least as stringent as criteria set forth in section 484; [1993, c. 383, §27 (AMD); 1993, c. 383, §42 (AFF).]

D. Site plan review regulations have been adopted with criteria determined by the commissioner to be at least as stringent as section 484; [1993, c. 383, §27 (AMD); 1993, c. 383, §42 (AFF).]

D-1. [1999, c. 243, §19 (RP).]

E. The municipality has adequate resources to administer and enforce the provisions of its ordinances; [1991, c. 761, §4 (AMD).]

F. Procedures for public hearing and notification have been established including:

(1) Notice to the commissioner upon receipt of an application, including a description of the project;

(2) Notice of issuance and denial to the applicant and commissioner, including the reason for denial;

(3) Public notification of the application and any hearings; and

(4) Satisfactory hearing procedures; [1989, c. 207, §2 (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §98 (AMD).]

G. Procedures for appeal by aggrieved parties of local decisions are defined; and [1989, c. 207, §2 (NEW).]

H. A registration form, provided by the commissioner, has been completed and submitted by the municipality, demonstrating compliance with the criteria under this subsection. [1989, c. 207, §2 (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §98 (AMD).]

[ 2009, c. 293, §4 (AMD) .]

2-A. Current requirements. Municipalities registered under this section shall ensure that municipal regulations continue to meet the criteria listed in section 489-A, subsection 2.

A. The commissioner shall immediately notify registered municipalities of new or amended regulations adopted by the department pursuant to this article. [1993, c. 383, §27 (NEW); 1993, c. 383, §42 (AFF).]

B. Amendments to municipal regulations must be adopted by the municipality within one calendar year of the effective date of new or amended department regulations and submitted to the commissioner for approval within 45 calendar days of adoption by the municipality. [1993, c. 383, §27 (NEW); 1993, c. 383, §42 (AFF).]

[ 1993, c. 383, §27 (NEW); 1993, c. 383, §42 (AFF) .]

3. Certification. A municipality certified by the Department of Economic and Community Development under Title 30-A, chapter 191 may be registered if the commissioner finds the municipality has fulfilled the requirements of subsection 2 and applies to be registered.

[ 1993, c. 383, §27 (AMD); 1993, c. 383, §42 (AFF) .]

3-A. Record of review and basis for decision. The municipality shall submit one copy of the record of review and basis of decision for each development or modification of a development approved pursuant to this section within 40 working days of final action by the reviewing authority, unless otherwise approved by the commissioner.

[ 1993, c. 383, §27 (NEW); 1993, c. 383, §42 (AFF) .]

4. Suspension of registration. If the commissioner finds that a municipality no longer meets the criteria set forth under subsection 2 or 2-A, or is not adequately implementing those requirements, the commissioner may suspend the registration and shall notify the municipality accordingly. The notice must contain findings of fact and conclusions of law. If registration is suspended, the commissioner shall recommend actions for the municipality to come into compliance with this section. The commissioner may waive the suspension for new projects that have received at least one substantive municipal review prior to the suspension of registration. If the department determines that a municipality meets the criteria specified in section 488, subsection 19, the department shall suspend the registration for the type of development exempt from review in that municipality pursuant to section 488, subsection 19.

[ 1997, c. 603, §5 (AMD) .]

5. Transition. Municipalities registered under former section 489 as it existed on October 1, 1975, must be certified under this section for one year from the effective date of this section. Thereafter, the municipality must comply with the requirements under subsection 2.

[ 1993, c. 383, §27 (AMD); 1993, c. 383, §42 (AFF) .]

6. Central list of pending projects. The commissioner shall maintain and make available a list of projects pending municipal review under this section.

[ 1989, c. 207, §2 (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §98 (AMD) .]

7. Technical assistance. The commissioner and other state review agencies may provide technical assistance to municipalities upon request for projects reviewed under this section.

[ 1993, c. 383, §27 (AMD); 1993, c. 383, §42 (AFF) .]

8. Application review process. Upon the determination by the municipal reviewing authority that an application for a permit or permit amendment under this section is complete for processing:

A. The municipality shall submit to the commissioner within 14 days of that determination by the municipal reviewing authority, one copy of the project application and one copy of the notification form provided by the commissioner; [1993, c. 383, §27 (AMD); 1993, c. 383, §42 (AFF).]

B. The commissioner shall review the application and, within 30 days of its receipt, or within 30 days of receipt of any subsequent amendment to the application, notify the municipality if the department intends to exercise jurisdiction as provided in subsection 9; and [1993, c. 383, §27 (AMD); 1993, c. 383, §42 (AFF).]

C. If the department does not act within the 30-day period following receipt of the application or within 30 days of receipt of any amendment to the application, this inaction constitutes a decision not to exercise jurisdiction as provided in subsection 9. [1993, c. 383, §27 (AMD); 1993, c. 383, §42 (AFF).]

[ 1993, c. 383, §27 (AMD); 1993, c. 383, §42 (AFF) .]

9. State jurisdiction. The department shall review projects for registered municipalities if:

A. The commissioner finds that the project:

(1) Meets one or more of the criteria set forth in section 341-D, subsection 2, paragraph A, B or C;

(2) Will have a potentially significant environmental effect; or

(3) Could affect more than one municipality.

In making these findings, the commissioner shall consider all public comments submitted to the department; [1993, c. 383, §27 (AMD); 1993, c. 383, §42 (AFF).]

B. The local reviewing authority for the municipality in which the project is located petitions the commissioner in writing; or [1993, c. 383, §27 (AMD); 1993, c. 383, §42 (AFF).]

C. [1993, c. 383, §42 (AFF); 1993, c. 383, §27 (RP).]

D. The proposed project is located in more than one municipality. [1989, c. 207, §2 (NEW).]

State jurisdiction must be exerted if at all, within 30 days of receipt of the completed project application by the commissioner from the municipality or within 30 days of receipt of any modification to that application from the municipality.

[ 1993, c. 383, §27 (AMD); 1993, c. 383, §42 (AFF) .]

10. Appeal of decision by commissioner to review. An aggrieved party may appeal the decision by the commissioner to exert or not exert state jurisdiction over the proposed project to the board. Review and actions taken by the department are subject to appeal procedures governing the department under section 341-D, subsection 4.

[ 2011, c. 304, Pt. H, §23 (AMD) .]

10-A. Appeal of decision by commissioner to grant, withhold or suspend registration. An appeal of the decision by the commissioner to grant, withhold or suspend registration is as follows.

A. The decision of the commissioner to grant, withhold or suspend the registration may be appealed to the board by a person aggrieved by the decision. The board shall review, may hold a hearing on and may affirm, amend or reverse the decision of the commissioner when the decision is appealed within 30 days of issuance of notification of the decision. The board shall give written notice to persons that have asked to be notified of the commissioner's decision. The board may allow the record to be supplemented if it finds that the evidence offered is relevant and material in determining whether the municipality no longer meets the criteria set forth in subsections 2 and 2-A. [1993, c. 383, §27 (NEW); 1993, c. 383, §42 (AFF).]

B. The board is not bound by the commissioner's findings of fact or conclusions of law but may adopt, modify or reverse findings of fact or conclusions of law established by the commissioner. Any changes made by the board under this paragraph must be based upon the board's review of the record, any supplemental evidence admitted by the board and any hearing held by the board. [1993, c. 383, §27 (NEW); 1993, c. 383, §42 (AFF).]

[ 1993, c. 383, §27 (NEW); 1993, c. 383, §42 (AFF) .]

11. Joint enforcement. Any person who violates any permit issued under this section is subject to the provisions of section 349, in addition to any penalties which the municipality may impose. Any permits issued or conditions imposed by a local authority must be enforced by the commissioner and the municipality that issued the permit.

[ 1989, c. 207, §2 (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §102 (AMD) .]

SECTION HISTORY

1989, c. 207, §2 (NEW). 1989, c. 497, §§13-15 (AMD). 1989, c. 890, §§A40,B97- 102 (AMD). 1991, c. 761, §§1-4 (AMD). 1993, c. 383, §27 (AMD). 1993, c. 383, §42 (AFF). 1995, c. 493, §8 (AMD). 1995, c. 700, §10 (AMD). 1995, c. 704, §A21 (AMD). 1995, c. 704, §C2 (AFF). 1997, c. 393, §A46 (AMD). 1997, c. 603, §5 (AMD). 1999, c. 243, §§17-19 (AMD). 1999, c. 468, §§14,15 (AMD). 1999, c. 790, §§A51,52 (AMD). 2009, c. 293, §4 (AMD). 2011, c. 304, Pt. H, §23 (AMD).



38 §489-A-1. Department review of development within the unorganized and deorganized areas

1. Review. Except as provided in section 488, subsection 9-A, paragraphs A, B and C, the department shall review development within the unorganized and deorganized areas as defined in Title 12, section 682, subsection 1.

[ 2011, c. 682, §33 (NEW); 2011, c. 682, §40 (AFF) .]

2. Criteria for approval. The department shall approve a development proposal under this section if:

A. The proposed development is an allowed use within the subdistrict or subdistricts in which it is to be located. Subdistricts and allowed uses are established in rule by the Maine Land Use Planning Commission in accordance with Title 12, section 685-A; [2011, c. 682, §33 (NEW); 2011, c. 682, §40 (AFF).]

B. The standards established under section 484 are met; [2011, c. 682, §33 (NEW); 2011, c. 682, §40 (AFF).]

C. The standards established in rules adopted under section 489-E to implement this section are met; and [2011, c. 682, §33 (NEW); 2011, c. 682, §40 (AFF).]

D. The Maine Land Use Planning Commission has certified that the proposed development meets any land use standard established by the commission and applicable to the project that is not considered in the department's review under subsection 1. [2011, c. 682, §33 (NEW); 2011, c. 682, §40 (AFF).]

For a development or part of a development within the unorganized or deorganized areas as defined in Title 12, section 682, subsection 1, the department may request and obtain technical assistance and recommendations from the Maine Land Use Planning Commission. The commission shall respond to the requests within 90 days. The department shall consider the recommendations of the commission in acting upon a development application.

[ 2011, c. 682, §33 (NEW); 2011, c. 682, §40 (AFF) .]

Violation and enforcement provisions in chapter 2, subchapter 1 apply to development reviewed by the department under this section. [2011, c. 682, §33 (NEW); 2011, c. 682, §40 (AFF).]

SECTION HISTORY

2011, c. 682, §33 (NEW). 2011, c. 682, §40 (AFF).



38 §489-B. Uranium and thorium mining

Mining for uranium or thorium is prohibited within the State. [1989, c. 874, §7 (NEW).]

SECTION HISTORY

1989, c. 874, §7 (NEW).



38 §489-C. Rescission

The commissioner shall rescind a permit upon request and application of the permittee if no outstanding permit violation exists, the development is not continued or completed and the following requirements are met: [1995, c. 493, §9 (AMD).]

1. Development other than a subdivision. The permittee has not constructed or caused to be constructed, or operated or caused to be operated, a development other than a subdivision as defined at the time of permit issuance;

[ 1995, c. 493, §9 (AMD) .]

2. Subdivision. If the development is a subdivision, the permittee has not sold or leased or caused to be sold or leased more than 4 lots; or

[ 1995, c. 493, §9 (AMD) .]

3. Reclamation following borrow, clay or topsoil mining. If the permittee has constructed or caused to be constructed, or operated or caused to be operated a development consisting of an excavation of more than 5 acres of land for borrow, topsoil, clay or silt, whether alone or in combination, and the department determines that:

A. The affected area has been successfully reclaimed; [1995, c. 493, §9 (NEW).]

B. There are not continuing requirements; and [1995, c. 493, §9 (NEW).]

C. There will be no additional mining for borrow, clay or topsoil by the permittee or any transferee at any time as provided by deed covenants enforceable by the department. [RR 1995, c. 2, §99 (COR).]

[ RR 1995, c. 2, §99 (COR) .]

A rescission is considered a minor revision. [1993, c. 383, §29 (NEW).]

SECTION HISTORY

RR 1993, c. 1, §122 (RNU). 1993, c. 383, §29 (NEW). RR 1995, c. 2, §99 (COR). 1995, c. 493, §9 (AMD).



38 §489-D. Technical assistance to municipalities

A state department or agency shall provide technical assistance to a municipality in the form of a peer review of development studies when the state capacity and resources exist. [1995, c. 704, Pt. A, §22 (NEW); 1995, c. 704, Pt. C, §2 (AFF).]

1. Costs. A state department or agency may charge a municipality for this assistance under this section. A municipality may recover these costs from the developer.

[ 1995, c. 704, Pt. A, §22 (NEW); 1995, c. 704, Pt. C, §2 (AFF) .]

2. Type of development. The following provisions apply to assistance under this section.

A. Assistance is available for the review of site location issues arising from a proposal for a subdivision of at least 5 lots and 20 acres and for a proposal for a development that has at least 3 acres of buildings, parking lots, roads, paved areas, wharves or areas to be stripped or graded and not revegetated and not subject to review by the department under this article. [1995, c. 704, Pt. A, §22 (NEW); 1995, c. 704, Pt. C, §2 (AFF).]

B. A municipality may also obtain technical assistance in the form of a peer review from a private consultant or regional council and may recover costs from the developer for a project of any size. The Department of Agriculture, Conservation and Forestry has the authority to establish rules as necessary for this purpose. [2011, c. 655, Pt. JJ, §33 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

[ 2011, c. 655, Pt. JJ, §33 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1995, c. 704, §A22 (NEW). 1995, c. 704, §C2 (AFF). 2011, c. 655, Pt. JJ, §33 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).



38 §489-E. Rulemaking

Rules adopted by the department pursuant to this article are routine technical rules except that rules adopted by the department after January 1, 2010 pursuant to section 484, subsections 1, 3, 4, 4-A, 5, 6 and 7 are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 359, §4 (RPR).]

SECTION HISTORY

2009, c. 602, §3 (NEW). 2011, c. 359, §4 (RPR).



38 §490. Reclamation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 466, §14 (NEW). 1981, c. 711, §§11-16 (AMD). 1983, c. 574, §3 (AMD). 1989, c. 890, §§A40, B103 (AMD). RR 1993, c. 1, §121 (COR). 1993, c. 383, §28 (AMD). 1993, c. 383, §42 (AFF). 1995, c. 700, §11 (AMD). 2011, c. 653, §33 (AFF). 2011, c. 653, §22 (RP).






Article 7: PERFORMANCE STANDARDS FOR EXCAVATIONS FOR BORROW, CLAY, TOPSOIL OR SILT

38 §490-A. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 350, §5 (NEW).]

1. Affected land. "Affected land" means reclaimed and unreclaimed land, land that has or will have the overburden removed, land on which stumps, spoil or other solid waste has or will be deposited and storage areas or other land, except natural buffer strips, that will be or has been used in connection with the excavation.

[ 1995, c. 700, §13 (AMD) .]

1-A. Excavation. "Excavation" means an excavation for borrow, topsoil, clay or silt, whether alone or in combination.

[ 1995, c. 700, §14 (NEW) .]

2. Medium borrow pit. "Medium borrow pit" means a borrow pit that has a total reclaimed and unreclaimed area from 5 to 30 acres and that has:

A. Except as otherwise provided, a working pit not larger than 10 acres; and [1993, c. 350, §5 (NEW).]

B. Natural internal drainage in all reclaimed and unreclaimed areas. [1993, c. 350, §5 (NEW).]

[ 1993, c. 350, §5 (NEW) .]

2-A. Natural buffer strip. "Natural buffer strip" means an undisturbed area or belt of land that is covered with trees or other vegetation.

[ RR 1993, c. 1, §124 (RNU) .]

2-B. Naturally internally drained. "Naturally internally drained" means areas of a site that, as a result of the predevelopment topography and interim and final topography produced during development of the site, are and will remain at all times over the course of the development graded so that neither eroded materials nor runoff either crosses the property boundary or enters a protected natural resource, natural buffer strip or other protected area. Areas that rely on man-made structures, including but not limited to berms, dikes, basins or undersized culverts, in order to maintain internal drainage are not considered naturally internally drained.

[ 1995, c. 700, §15 (NEW) .]

2-C. Overburden. "Overburden" means earth and other materials naturally lying over the product to be removed.

[ 1995, c. 700, §15 (NEW) .]

2-D. Owner or operator. "Owner" or "operator" means the owner or operator of an excavation.

[ 1995, c. 700, §15 (NEW) .]

2-E. Passenger car equivalents at peak hour. "Passenger car equivalents at peak hour" means the number of passenger cars, or, in the case of nonpassenger vehicles, the number of passenger cars that would be displaced by nonpassenger vehicles, that pass through an intersection or on a roadway under prevailing roadway and traffic conditions at that hour of the day during which the traffic volume generated by the development is higher than the volume during any other hour of the day. For purposes of this article, one tractor-trailer combination is the equivalent of 2 passenger cars.

[ 1995, c. 700, §15 (NEW) .]

2-F. Primary sand and gravel recharge area. "Primary sand and gravel recharge area" means the surface directly overlying sand and gravel formations that provides direct replenishment of groundwater in sand and gravel fractured bedrock aquifers. The term does not include areas overlying formations that have been identified as unsaturated and are not contiguous with saturated formations.

[ 1995, c. 700, §15 (NEW) .]

3. Private drinking water supply. "Private drinking water supply" means a surface water supply, a dug well, a spring or a hole drilled, driven or bored into the earth that is used to extract drinking water for human consumption and that is not part of a public drinking water supply.

[ 1995, c. 700, §16 (AMD) .]

4. Protected natural resource. "Protected natural resource" has the same meaning as in section 480-B, subsection 8.

[ 1993, c. 350, §5 (NEW) .]

5. Public drinking water source. "Public drinking water source" means any groundwater well or any surface water source that directly or indirectly serves a water distribution system that has at least 15 service connections or regularly services an average of at least 25 individuals daily at least 60 days of the year.

[ 1995, c. 700, §17 (AMD) .]

5-A. Reclamation. "Reclamation" means the rehabilitation of the area of land affected by mining, including, but not limited to, the stabilization of slopes and creation of safety benches, the planting of forests, the seeding of grasses and legumes for grazing purposes, the planting of crops for harvest, the enhancement of wildlife and aquatic habitat and aquatic resources and the development of the site for residential, commercial, recreational or industrial use.

[ 2005, c. 158, §2 (AMD) .]

6. Regulator. "Regulator" means:

A. For an excavation located wholly within a municipality that is registered under section 490-I to enforce this article, the municipality; and [1995, c. 700, §19 (AMD).]

B. For all other excavations, the Department of Environmental Protection. [1995, c. 700, §19 (AMD).]

[ 1995, c. 700, §19 (AMD) .]

6-A. Significant sand and gravel aquifer. "Significant sand and gravel aquifer" means a deposit of ice-contact and glacial outwash sediment that stores and transmits significant quantities of recoverable water. Significant sand and gravel aquifers are typically located in stratified drift deposits such as eskers, glaciomarine deltas, kames, kame terraces and outwash plains.

[ 1995, c. 700, §20 (NEW) .]

6-B. Silt or clay. "Silt" or "clay" means a material that consists of particles of such a size that 45% or more of the fraction of those particles able to pass through a 3-inch sieve pass through the United States Standard Number 200 sieve, or a material that exhibits similar erosion potential, difficulty of stabilization or runoff based upon its gradation, plasticity, permeability or other relevant criteria.

[ 1995, c. 700, §20 (NEW) .]

6-C. Topsoil. "Topsoil" means the top layer of soil that is predominantly fertile and ordinarily moved in tillage or the equivalent of such a layer in uncultivated soils.

[ 1995, c. 700, §20 (NEW) .]

7. Working pit. "Working pit" means the extraction area, including side slopes, of an excavation for borrow, clay, silt or topsoil. "Working pit" does not include a stockpile area or an area that has a permanent fixed structure such as an office building, permanent processing facility or fixed fuel storage structure.

[ 1995, c. 700, §21 (RPR) .]

SECTION HISTORY

RR 1993, c. 1, §122 (COR). RR 1993, c. 1, §124 (COR). 1993, c. 350, §5 (NEW). 1993, c. 383, §29 (NEW). 1995, c. 287, §6 (AMD). 1995, c. 700, §§13-21 (AMD). 2005, c. 158, §2 (AMD).



38 §490-B. Applicability

Sections 490-A to 490-K apply to any excavation for borrow, clay, topsoil or silt, whether alone or in combination, including reclaimed and unreclaimed areas, if the total excavated area on a parcel is 5 or more acres or the total excavated area on adjacent parcels under a common owner or operator is 5 or more acres. Section 490-M applies to a total excavated area of less than 5 acres. This article applies if the excavation is located in whole or in part within an organized area of this State. [2007, c. 297, §3 (AMD).]

A person in possession of a valid site location of development permit for a borrow pit or topsoil, clay or silt mining operation shall operate that pit or operation in compliance with the terms and conditions of the permit. Any modification of the permit must be in conformance with section 484. A person with a permit under article 6 may file a notice of intent to comply under this article. The permit issued under article 6 lapses as of the date a complete notice of intent is filed with the department. If the permittee chooses to substitute a notification pursuant to this article, all terms and conditions that applied to the permit issued pursuant to article 6 are incorporated into the notification approved pursuant to this article. [1995, c. 700, §22 (NEW).]

This article does not apply to: [1995, c. 700, §22 (RPR).]

1. Site law pits.

[ 1995, c. 700, §22 (RP) .]

2. Maine Land Use Planning Commission pits. An excavation wholly within the jurisdiction of the Maine Land Use Planning Commission;

[ 1995, c. 700, §22 (RPR); 2011, c. 682, §38 (REV) .]

3. Other mining operations.

[ 1995, c. 700, §22 (RP) .]

4. Excavations reviewed under laws regarding the protection of natural resources. An excavation to the extent that it is located in a protected natural resource and requires a permit under the laws regarding the protection of natural resources in article 5-A; or

[ 1995, c. 700, §22 (NEW) .]

5. Grading preliminary to construction. An excavation or grading preliminary to a construction project unless it is intended to circumvent this article.

[ 1995, c. 700, §22 (NEW) .]

SECTION HISTORY

1993, c. 350, §5 (NEW). 1995, c. 700, §22 (RPR). 2007, c. 297, §3 (AMD). 2011, c. 682, §38 (REV).



38 §490-C. Notice of intent to comply

Except as provided in section 484-A, a person intending to create or operate an excavation under this article must file a notice of intent to comply before the total area of excavation on the parcel equals 5 or more acres excavated since January 1, 1970. Both reclaimed and unreclaimed areas are added together in determining whether this 5-acre threshold is met. A notice filed under this section must be complete, submitted on forms approved by the department and mailed to the municipality, the department, the Maine Historic Preservation Commission and each abutting property owner. The notice that is mailed to the municipality and each abutting property owner must be sent by certified mail at least 7 days prior to filing the notice of intent to comply with the regulator. The notice that is mailed to the regulator must be sent by certified mail, return receipt requested. Upon receiving the postal receipt, the owner or operator may commence operation. The municipality where the proposed excavation is located may submit comments to the department if the proposed excavation may pose an unreasonable adverse impact under the standards in section 490-D. Within 30 days of receipt of the notice of intent to comply, the department must respond to the comments made by the municipality. Abutting property owners, the Maine Historic Preservation Commission or other interested persons may submit comments directly to the department. [2007, c. 297, §4 (AMD).]

A notice of intent to comply is not complete unless it includes all the following information: [1993, c. 350, §5 (NEW).]

1. Name, address and telephone number. The name, mailing address and telephone number of the owner and, if different from the owner, the operator;

[ 1995, c. 700, §23 (AMD) .]

2. Map and site plan. A location map and site plan drawn to scale showing property boundaries, stockpile areas, existing reclaimed and unreclaimed lands, proposed maximum acreage of all affected lands, all applicable private drinking water supplies or public drinking water sources and all existing or proposed solid waste disposal areas;

[ 1995, c. 700, §23 (AMD) .]

3. Parcel description. A parcel description and size, by tax map or deed description;

[ 1993, c. 350, §5 (NEW) .]

4. Information on abutters. The names and addresses of abutting property owners;

[ 1995, c. 700, §23 (AMD) .]

5. Signed statement. A statement, signed and dated by the owner or operator, certifying that the excavation will be operated in compliance with this article; and

[ 1995, c. 700, §23 (AMD) .]

6. Fees. Any fee required by section 490-J.

[ 1993, c. 350, §5 (NEW) .]

If the department determines that a notice filed under this section is not complete, the department must notify the owner or operator no later than 45 days after receiving the notice. [1995, c. 700, §23 (AMD).]

SECTION HISTORY

1993, c. 350, §5 (NEW). 1995, c. 287, §7 (AMD). 1995, c. 700, §23 (AMD). 2005, c. 158, §3 (AMD). 2007, c. 297, §4 (AMD).



38 §490-D. Performance standards

1. Significant wildlife habitat and other protected areas. Affected land may not be located in, on or over a significant wildlife habitat or other type of protected natural resource, as defined in section 480-B, or in an area listed pursuant to the Natural Areas Program, Title 12, section 544. The department may allow excavation to occur under this section as long as a permit is obtained pursuant to article 5-A. Permit requirements for certain excavations in, on or over high and moderate value inland waterfowl and wading bird habitat are also governed by section 480-GG.

[ 2009, c. 293, §5 (AMD) .]

2. Solid waste. Solid waste, including stumps, wood waste and land-clearing debris generated on the affected land must be disposed of in accordance with chapter 13, including any rules adopted to implement those laws. The department may not grant a variance from the provisions of this subsection.

[ 1995, c. 287, §8 (AMD) .]

3. Groundwater protection. Excavation may not occur within 5 feet of the seasonal high water table. A benchmark sufficient to verify the location of the seasonal high water table must be established and at least one test pit or monitoring well must be established on each 5 acres of unreclaimed land.

A. A 200-foot separation must be maintained between any excavation and any private drinking water supply that is a point-driven or dug well and was in existence prior to that excavation. [1995, c. 700, §24 (AMD).]

B. A 100-foot separation must be maintained between any excavation and any private drinking water supply that is drilled into saturated bedrock and was in existence prior to that excavation. [1995, c. 700, §24 (AMD).]

C. Separation must be maintained between any affected land and any public drinking water source existing prior to the filing of a notice of intent to comply under section 490-C as follows:

(1) For systems serving a population of 500 persons or less, the minimum separation must be 300 feet;

(2) For systems serving a population of 501 persons up to 1,000 persons, the separation must be 500 feet;

(3) For systems serving a population of more than 1,000 persons, the separation must be 1,000 feet; and

(4) For any system that holds a valid filtration waiver in accordance with the federal Safe Drinking Water Act, the separation must be 1,000 feet.

The department may grant a variance from the provisions of this paragraph upon consultation with the public water supply affected by the excavation. The department may not grant a waiver from the provisions of paragraph A, B or D. [2007, c. 297, §5 (AMD).]

D. Refueling operations, oil changes and other maintenance activities requiring the handling of fuels, petroleum products, hydraulic fluids, and other on-site activity involving the storage or use of products that, if spilled, may contaminate groundwater, must be conducted in accordance with the department's spill prevention, control and countermeasures plan. Petroleum products and other substances that may contaminate groundwater must be stored and handled over impervious surfaces that are designed to contain spills. The spill prevention, control and countermeasures plan must be posted at the site. [1995, c. 287, §8 (AMD).]

E. Excavation below the seasonal high water table of an area previously designated for potential use as a public drinking water source by a municipality or private water company is prohibited. If the yield of groundwater flow to protected waters or wetlands is not adversely affected, the department may grant a variance allowing excavation below the seasonal high water table of a mapped significant sand and gravel aquifer, or primary sand and gravel recharge area, or an unconsolidated deposit in other locations. [1995, c. 700, §24 (NEW).]

F. In the event of excavation below the seasonal high water table, the operator of a mining activity that affects a public drinking water source or private drinking water supply by excavation activities causing contamination, interruption or diminution must restore or replace the affected water supply with an alternate source of water, adequate in quantity and quality for the purpose served by the supply. This paragraph is not intended to replace any independent action that a person whose water supply is affected by a mining activity may have. [1995, c. 700, §24 (NEW).]

G. In the event of excavation below the seasonal high water table, a 300-foot separation must be maintained between the permitted limit of excavation and any predevelopment private drinking water supply, and a 1,000-foot separation must be maintained between the permitted limit of excavation and any predevelopment public drinking water source or area previously designated for potential use as a public drinking water source by a municipality or private water company. [2007, c. 297, §6 (AMD).]

The department may grant a variance allowing excavation between 2 and 5 feet of the seasonal high water table. The separation distance requirements described in paragraphs A, B and C do not apply when the private water supply or public drinking water source is owned by the owner of the excavation site.

[ 2007, c. 297, §§5, 6 (AMD) .]

3-A. Medium borrow pits unlicensed on October 1, 1993. Notwithstanding subsection 3, the following provisions apply to a medium borrow pit that on October 1, 1993 was not licensed under article 6 and on which gravel had been extracted to a level less than 5 feet above, at or below the seasonal high water table.

The medium borrow pit owner or operator may not further excavate in areas where gravel had been extracted to a level less than 5 feet above, at or below the seasonal high water table unless a variance is granted by the department.

A. The department may not require the medium borrow pit owner or operator to elevate the medium borrow pit floor to 5 feet or more above the seasonal high water table as a condition of operation. [1995, c. 287, §9 (NEW).]

B. [1995, c. 700, §24 (RP).]

C. The medium borrow pit owner or operator may reclaim as a pond that area of the medium borrow pit on which gravel had been extracted to a level at or below the seasonal high water table. [1997, c. 603, §6 (AMD).]

[ 1997, c. 603, §6 (AMD) .]

4. Natural buffer strip. Existing vegetation within a natural buffer strip may not be removed. If vegetation within the natural buffer strip has been removed or disturbed by the excavation or activities related to the excavation before submission of a notice of intent to comply, that vegetation must be reestablished as soon as practicable after filing the notice of intent to comply. The department may not grant a variance from the provisions of this subsection.

[ 1995, c. 700, §24 (AMD) .]

5. Protected natural resources.

[ 1995, c. 287, §10 (RP) .]

5-A. Protected natural resource buffers. A natural buffer strip must be maintained between the working edge of an excavation and a river, stream, brook, great pond or coastal wetland as defined in section 480-B. A natural buffer strip must also be maintained between the working edge of an excavation and certain freshwater wetlands as defined in section 480-B and having the characteristics listed in paragraph B. Excavation activities conducted within 100 feet of a protected natural resource must comply with the applicable permit requirement under article 5-A. The width requirements for natural buffer strips are as follows.

A. A natural buffer strip at least 100 feet wide must be maintained between the working edge of the excavation and the normal high-water line of a great pond classified as GPA, a river flowing to a great pond classified as GPA or a segment of the Kennebec River identified in Title 12, section 403, subsection 7. [2007, c. 616, §4 (AMD).]

B. A natural buffer strip at least 75 feet wide must be maintained between the working edge of the excavation and any other water body, river, stream, brook, coastal wetland or significant wildlife habitat contained within a freshwater wetland or a freshwater wetland consisting of or containing:

(1) Under normal circumstances, at least 20,000 square feet of aquatic vegetation, emergent marsh vegetation or open water, except for artificial ponds or impoundments; or

(2) Peat lands dominated by shrubs, sedges and sphagnum moss. [1995, c. 700, §24 (AMD).]

C. [1995, c. 460, §12 (AFF); 1995, c. 460, §8 (RP).]

For purposes of this subsection, the width of a natural buffer strip is measured from the upland edge of floodplain wetlands; if no floodplain wetlands are present, the width of the natural buffer strip is measured from the normal high-water mark of a great pond, river, stream or brook or the upland edge of a freshwater or coastal wetland. The department may allow excavation to occur under this subsection as long as a permit is obtained pursuant to article 5-A. An excavation is not eligible for a permit by rule under department rules regarding activities adjacent to a protected natural resource.

[ 2007, c. 616, §4 (AMD) .]

6. Roads.

[ 1995, c. 287, §12 (RP) .]

6-A. Public and private roads. A natural buffer strip must be maintained between the working edge of an excavation and a road or right-of-way as follows.

A. A natural buffer strip at least 150 feet wide must be maintained between the working edge of an excavation and a road designated as a scenic highway by the Department of Transportation. [1995, c. 287, §13 (NEW).]

B. A natural buffer strip at least 100 feet wide must be maintained between the working edge of an excavation and any public road not designated as a scenic highway by the Department of Transportation. A natural buffer strip at least 25 feet wide must be maintained between the working edge of a topsoil excavation and any public road not designated as a scenic highway by the Department of Transportation. A natural buffer strip at least 50 feet wide must be maintained between the working edge of an excavation and any public right-of-way that does not contain a road. The width of a natural buffer strip adjacent to a public road or right-of-way may be reduced if there is a public entity or entities with authority to grant permission and the applicant receives permission from each authority in writing. [2005, c. 158, §4 (AMD).]

C. A natural buffer strip at least 50 feet wide must be maintained between the working edge of an excavation and any private road or right-of-way. If a private road is contained within a wider right-of-way, the buffer is measured from the edge of the right-of-way. The width of the natural buffer strip adjacent to a private road may be reduced if the applicant receives written permission from the person or persons having a right-of-way over the private road. [1995, c. 700, §24 (AMD).]

Except for paragraph B, the department may not grant a variance from the provisions of this subsection. The department may grant a variance from paragraph B if the variance will not result in the natural buffer strip being reduced to less than 50 feet between the working edge of the excavation and any road or right-of-way, whichever is farther from the excavation, and if the owner or operator installs visual screening and safety measures as required by the department.

A distance specified in this subsection is measured from the outside edge of the shoulder of the road or edge of the right-of-way unless otherwise specifically provided.

[ 2005, c. 158, §4 (AMD) .]

6-B. Medium borrow pits unlicensed on October 1, 1993. Notwithstanding subsection 6-A, the following provisions apply to a medium borrow pit that on October 1, 1993 was not licensed under article 6 and on which gravel had been extracted closer than 50 feet to a public or private road.

A. The department may not require the owner or operator of a medium borrow pit to reestablish the required natural buffer strip as a condition of operation. [1997, c. 364, §21 (NEW).]

B. The owner or operator of a medium borrow pit shall regrade and seed the sideslopes to a slope no steeper than 2 horizontal feet for each vertical foot unless otherwise approved by the department.

The owner or operator of a medium borrow pit shall install visual screening and safety measures as required by the department. [1997, c. 364, §21 (NEW).]

[ 1997, c. 364, §21 (NEW) .]

7. Property boundary. A natural buffer strip at least 50 feet wide must be maintained between any excavation and any property boundary. A natural buffer strip at least 25 feet wide must be maintained between any topsoil excavation and a property boundary. These distances may be reduced to not less than 10 feet with the written permission of the affected property owner or owners, except that the distance may not be reduced to less than 25 feet from the boundary of a cemetery or burial ground. The buffer strip between excavations owned by abutting owners may be eliminated with the abutter's written permission, provided the elimination of this buffer strip does not increase the runoff from either excavation across the property boundary. Any written permission to reduce a buffer must provide that it remains in effect until mining ceases and must be recorded in the registry of deeds. All property boundaries must be identified in the field by markings such as metal posts, stakes, flagging or blazed trees. The department may not grant a variance from the provisions of this subsection.

[ 2005, c. 158, §4 (AMD) .]

8. Erosion and sedimentation control. A working pit must be naturally internally drained at all times unless a variance is obtained from the department.

A. The area of a working pit may not exceed 10 acres. [1993, c. 350, §5 (NEW).]

B. Stockpiles consisting of topsoil to be used for reclamation must be seeded, mulched or otherwise temporarily stabilized. [1993, c. 350, §5 (NEW).]

C. Sediment may not leave the parcel or enter a protected natural resource. [1995, c. 700, §24 (NEW).]

D. Grubbed areas not internally drained must be stabilized. [1995, c. 700, §24 (NEW).]

E. Erosion and sedimentation control for access roads must be conducted in accordance with the department's best management practices for erosion and sedimentation control. [2005, c. 561, §2 (AMD).]

F. All areas other than a working pit area that are not naturally internally drained must meet the erosion and sedimentation control standards of section 420-C. [2005, c. 561, §2 (NEW).]

The department may grant a variance from this subsection, except for paragraphs C, D, E and F. Areas are not considered "naturally internally drained" if surface discharge is impeded through the use of structures such as detention ponds, retention ponds and undersized culverts.

[ 2005, c. 561, §2 (AMD) .]

9. Water quality protection and storm water management. Standards of the laws governing storm water management and waste discharge must be met as provided in this subsection.

A. A variance must be obtained and storm water standards adopted pursuant to section 420-D must be met for any part of a project, other than the working pit area, that is not naturally internally drained if that part of the project would require a storm water management permit pursuant to section 420-D but for the exception for certain excavations in section 420-D, subsection 5. A storm water management permit pursuant to section 420-D is not required. [2005, c. 158, §5 (NEW).]

B. A waste discharge must meet standards and obtain authorization if required pursuant to section 413. [2005, c. 158, §5 (NEW).]

C. If a reclaimed slope or working pit is adjacent to steep slopes and a protected natural resource, measures must be taken to prevent storm water from ponding at the base of the reclaimed slope or working pit. [2007, c. 507, §1 (NEW).]

[ 2007, c. 507, §1 (AMD) .]

10. Stockpiles.

[ 1995, c. 700, §24 (RP) .]

11. Traffic. The following provisions govern traffic.

A. [MRSA T. 38, §490-D, sub-§11, ¶ A (RP).]

B. Any excavation activity that generates 100 or more passenger car equivalents at peak hour must comply with the applicable permit requirements under Title 23, section 704-A. [1999, c. 468, §16 (AMD).]

[ 1999, c. 468, §16 (AMD) .]

12. Noise. Noise levels may not exceed applicable noise limits in rules adopted by the board.

[ 1995, c. 700, §24 (AMD) .]

13. Dust. Dust generated by activities at the excavation site, including dust associated with traffic to and from the excavation site, must be controlled by sweeping, paving, watering or other best management practices for control of fugitive emissions. Dust control methods may include the application of calcium chloride, providing the manufacturer's labeling guidelines are followed. The department may not grant a variance from the provisions of this subsection. Visible emissions from a fugitive emission source may not exceed an opacity of 20% for more than 5 minutes in any one-hour period.

[ 2005, c. 158, §6 (AMD) .]

14. Reclamation. Except as provided in subsection 15, the affected land must be restored to a condition that is similar to or compatible with the conditions that existed before excavation. Reclamation should be conducted in accordance with the department's best management practices for erosion and sediment control, and must include:

A. Regrading side slopes to a slope no steeper than 2 1/2 horizontal feet for each vertical foot; [1993, c. 350, §5 (NEW).]

B. Establishing a vegetative cover by seeding within one year of the completion of excavation. Vegetative cover is acceptable if, within one year of seeding:

(1) The planting of trees and shrubs results in a permanent stand or a stand capable of regeneration and succession, sufficient to ensure a 75% survival rate; and

(2) The planting of all materials results in permanent 90% ground coverage; [1993, c. 350, §5 (NEW).]

C. Removing all structures and, once no longer in use, reclaiming all access roads, haul roads and other support roads; [1995, c. 700, §24 (AMD).]

D. Reclaiming all affected lands within 2 years after final grading; and [1995, c. 700, §24 (AMD).]

E. Stockpiling soil that is stripped or removed for use in reclaiming disturbed land areas. [1995, c. 700, §24 (NEW).]

The department may require a bond payable to the State with sureties satisfactory to the department or such other security as the department may determine adequately secures compliance with this article, conditioned upon the faithful performance of the requirements set forth in this article. Other security may include a security deposit with the State, an escrow account and agreement, insurance or an irrevocable trust. In determining the amount of the bond or the security, the department shall take into consideration the character and nature of the overburden, the future suitable use of the land involved and the cost of grading and reclamation required. All proceeds of forfeited bonds or other security must be expended by the department for the reclamation of the area for which the bond was posted and any remainder returned to the operator.

The board may adopt or amend rules to carry out this subsection, including rules relating to operation or maintenance plans; standards for determining the reclamation period; annual revisions of those plans; limits, terms and conditions on bonds or other security; proof of financial responsibility of a person engaged in excavation activity or the affiliated person who guarantees performance; estimation of reclamation costs; reports on reclamation activities; or the manner of determining when the bond or other security may be discharged. Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

The department may grant a variance from paragraph A, provided that the slopes exhibit substantial vegetation and are stable. The department may not assess a fee for a request for a variance from paragraph A. The department may grant a variance from paragraph E if the applicant demonstrates that the soil is not needed for reclamation purposes. The department may not grant a variance from the other provisions of this subsection.

[ 2001, c. 466, §9 (AMD) .]

15. Recreational management areas. An owner or operator may request a variance to develop a recreational management area on the affected land as an alternative to reclamation in accordance with subsection 14. The department may grant a variance under section 490-E if the Off-road Recreational Vehicle Office determines the site is suitable under Title 12, section 1893-A.

[ 2013, c. 405, Pt. D, §17 (AMD) .]

16. Blasting. Blasting must be conducted in accordance with the standards in section 490-Z, subsection 14 unless otherwise approved by the department.

[ 2007, c. 297, §7 (NEW) .]

17. Lighting. Lighting must be shielded from adjacent highways and residential areas.

[ 2007, c. 616, §5 (NEW) .]

SECTION HISTORY

1993, c. 350, §5 (NEW). 1995, c. 287, §§8-15 (AMD). 1995, c. 460, §8 (AMD). 1995, c. 460, §12 (AFF). 1995, c. 700, §24 (AMD). 1997, c. 364, §21 (AMD). 1997, c. 603, §6 (AMD). 1999, c. 468, §16 (AMD). 1999, c. 556, §34 (AMD). 2001, c. 466, §§9,10 (AMD). 2005, c. 158, §§4-6 (AMD). 2005, c. 561, §2 (AMD). 2007, c. 290, §11 (AMD). 2007, c. 297, §§5-7 (AMD). 2007, c. 364, §2 (AMD). 2007, c. 507, §1 (AMD). 2007, c. 616, §§3-5 (AMD). 2009, c. 293, §5 (AMD). 2013, c. 405, Pt. D, §17 (AMD).



38 §490-E. Variances

The owner or operator must comply with the performance standards in section 490-D unless a variance from those performance standards is approved by the department. Except where prohibited by section 490-D, the department may grant a variance from the performance standards in this article if the owner or operator affirmatively demonstrates to the department that the variance does not adversely affect natural resources or existing uses and does not adversely affect the health, safety and general welfare of the public. A variance application must include any fee applicable under section 490-J. The department shall process the variance application according to chapter 2 and the rules adopted by the department for processing an application. An applicant for a variance under this article shall hold a public informational meeting as described in those rules. [1995, c. 700, §25 (AMD).]

The department shall adopt rules that set forth the standards for granting a variance from the performance standards in this article. These rules are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 602, §6 (AMD).]

When an owner applies for a variance to allow an excavation to be reclaimed as a pond of at least 10 acres but less than 30 acres in size, the department may require public access as a condition for granting the variance. When an owner applies for a variance to allow an excavation to be reclaimed as a pond of 30 acres or greater in size, the department may grant the variance only if the owner demonstrates that public access to the pond is ensured. The requirement for public access may be met by existing public rights or by granting an easement or other right including a right to travel a reasonable distance by foot to a designated area of the shoreline. [2001, c. 466, §11 (NEW).]

A variance from performance standards may not be granted prior to March 1, 1997 unless the owner or operator requesting the variance had filed a notice of intent to comply under section 490-C prior to the effective date of this paragraph. [1995, c. 700, §25 (NEW).]

The department shall publish a timetable for responding to variance applications in the same manner prescribed in section 344-B. A variance is not valid unless approved by the department and, if a municipality is the regulator, the municipality. In making its decision on variance applications, the department shall consider comments or information received and the compliance record of the owner or operator. The department shall inform the owner or operator of any significant concerns or issues raised. [1995, c. 700, §25 (AMD).]

SECTION HISTORY

1993, c. 350, §5 (NEW). 1995, c. 700, §25 (AMD). 2001, c. 466, §11 (AMD). 2005, c. 602, §6 (AMD).



38 §490-F. Review before expansion

Before expanding an excavation beyond an area that exceeds a total of 10 acres of reclaimed and unreclaimed land and before each additional 10-acre expansion, the owner or operator shall notify the regulator of an intent to expand and must request an inspection. In the same manner as prescribed in section 344-B, the department shall publish a timetable for responding to inspection requests and shall inspect the site within that time period to determine the excavation's compliance with this article and other applicable laws administered by the department. The department may defer an inspection for a reasonable period when winter conditions at the site prevent the department from evaluating an expansion request. The department shall notify the owner or operator of a deferral under this section. Excavation activities may continue after the filing of a notice of an intent to expand. The failure of a regulator to conduct a site visit within a published time period is not sufficient basis for a stop-work order under section 490-H, subsection 1. [1995, c. 700, §26 (AMD).]

At the time of filing a notification of intent to expand, the owner or operator shall pay any fee required by section 490-J. [1993, c. 350, §5 (NEW).]

SECTION HISTORY

1993, c. 350, §5 (NEW). 1995, c. 287, §16 (AMD). 1995, c. 700, §26 (AMD).



38 §490-G. Inspections

The regulator may periodically inspect a site, may examine relevant records of the owner or operator and may take samples and perform tests necessary to determine compliance with the provisions of this article. [1995, c. 700, §27 (AMD).]

SECTION HISTORY

1993, c. 350, §5 (NEW). 1995, c. 700, §27 (AMD).



38 §490-H. Enforcement and penalties

Except as provided in section 490-I, the department shall administer and enforce the provisions of this article. [1993, c. 350, §5 (NEW).]

1. Stop-work order. The regulator may order the owner or operator that is not operating in compliance with this article to cease operations until the noncompliance is corrected.

[ 1995, c. 700, §28 (AMD) .]

2. Penalty. A person who violates the provisions of this article commits a civil violation and is subject to the penalties established under section 349. Penalties assessed for enforcement actions taken by the State are payable to the State and penalties assessed for enforcement actions taken by a municipality registered under section 490-I are payable to that municipality. For any action brought by a municipality under this article in which the municipality prevails, the court may require the owner or operator to reimburse the municipality for costs associated with that enforcement action.

[ 1993, c. 350, §5 (NEW) .]

3. Reclamation. If, after an opportunity for a hearing, the commissioner determines that the owner of an excavation site or the person who was engaged in the excavation activity at the excavation site has violated this article, the commissioner shall direct the department staff or contractors under the supervision of the commissioner to enter on the property and carry out the necessary reclamation. The person engaged in mining or any affiliated person who guarantees performance at the excavation site is liable for the reasonable expenses of the necessary reclamation. The commissioner may use the bond or other security to meet the reasonable expenses of reclamation.

[ 1995, c. 700, §29 (NEW) .]

SECTION HISTORY

1993, c. 350, §5 (NEW). 1995, c. 700, §§28,29 (AMD).



38 §490-I. Municipal enforcement; registration

This section allows a municipality to register for authority to enforce this article by adopting and submitting to the commissioner an ordinance that meets or exceeds the provisions of this article. The commissioner shall review that ordinance to determine if that ordinance meets the provisions of this article and if the municipality has adequate resources to enforce the provisions of this article. If the commissioner determines that the ordinance meets the provisions of this article and that the municipality has the resources to enforce this article, the commissioner shall register that municipality for authority to enforce this article. Immediately upon approval by the commissioner, primary enforcement authority for this article vests in that municipality. The commissioner may not approve an ordinance under this section unless the ordinance requires that any request for a variance from the standards in the article be approved by the commissioner before that variance is valid. [1993, c. 350, §5 (NEW).]

1. Relation to home rule. Nothing in this section may be construed to limit a municipality's authority under home rule to adopt ordinances regulating borrow, topsoil, clay or silt excavations.

[ 1995, c. 700, §30 (AMD) .]

2. Optional participation. Nothing in this article may be construed to require a municipality to adopt any ordinance.

[ 1993, c. 350, §5 (NEW) .]

3. Suspension of approval. The commissioner may act to enforce any provision of this article or suspend the registration of a municipality if the commissioner determines that a municipal ordinance no longer conforms to the provisions of this article or that the municipality is not adequately enforcing this article. The commissioner shall notify a municipality of any such determination in writing. Suspension of municipal registration by the commissioner does not void or in any way affect a municipal ordinance or in any way limit the municipality's authority to enforce the provisions of its ordinance.

[ 1993, c. 350, §5 (NEW) .]

4. Appeal. A municipality may appeal to the board any decision of the commissioner under this section. Any decision by the board on appeal by a municipality constitutes final agency action.

[ 1993, c. 350, §5 (NEW) .]

SECTION HISTORY

1993, c. 350, §5 (NEW). 1995, c. 700, §30 (AMD).



38 §490-J. Fees

The owner or operator of an excavation being operated under this article must pay the regulator: [1995, c. 700, §31 (AMD).]

1. Initial fee. A fee of $250 upon filing a notice of intent to comply under section 484-A or 490-C;

[ 1993, c. 350, §5 (NEW) .]

2. Annual fee. By March 1st of each year, an annual fee of:

A. Four hundred dollars for an excavation from which 2,500 cubic yards or more of material will be extracted during that year; and [2005, c. 158, §7 (AMD).]

B. One hundred dollars, for all other excavations. To be eligible for the annual fee under this paragraph, the owner or operator must include with the payment of this fee a signed statement certifying that less than 2,500 cubic yards of material will be extracted during that year; [2005, c. 158, §7 (AMD).]

[ 2005, c. 158, §7 (AMD) .]

3. Variance fee. A fee of $250 for each variance requested under section 490-E, except for the following:

A. A fee of $500 for a variance to excavate below the seasonal high water table; [1995, c. 700, §31 (NEW).]

B. A fee of $500 for a variance to create an externally drained pit; and [1995, c. 700, §31 (NEW).]

C. A fee of $125 for a variance to waive the topsoil salvage requirement; and [1995, c. 700, §31 (NEW).]

[ 1995, c. 700, §31 (AMD) .]

4. Notice of intent to expand. A fee of $250 upon filing a notice of intent to expand under section 490-F.

[ 1993, c. 350, §5 (NEW) .]

Notwithstanding any other provision of this section, the total for all fees paid under subsections 1 and 2 for one borrow, clay, topsoil or silt excavation in one calendar year may not exceed $350. [1995, c. 700, §31 (AMD).]

Payment of the annual fee under subsection 2 is no longer required after reclamation is complete as determined by the department. The department shall inspect the site before making this determination. [1995, c. 700, §31 (NEW).]

All fees received under this article must be deposited in the Maine Environmental Protection Fund consistent with section 353-C. [2003, c. 673, Pt. GG, §2 (NEW).]

SECTION HISTORY

1993, c. 350, §5 (NEW). 1995, c. 700, §31 (AMD). 2003, c. 673, §GG2 (AMD). 2005, c. 158, §7 (AMD).



38 §490-K. Transfer of ownership or operation

A person who purchases an excavation that is operated under a notice of intent to comply or who obtains operating authority of an excavation that operates under a notice of intent to comply must file within 2 weeks after the purchase or the obtaining of operating authority a notice of intent to comply on a form developed by the department. The new owner or operator may operate the excavation during this 2-week period without having filed a notice of intent to comply, providing the new owner or operator complies with all standards under this article. [1995, c. 700, §32 (AMD).]

SECTION HISTORY

1995, c. 287, §17 (NEW). 1995, c. 700, §32 (AMD).



38 §490-L. Exemption from common scheme of development (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 287, §17 (NEW). 1995, c. 700, §33 (RP).



38 §490-M. Erosion control requirements for clay, topsoil, or silt excavations of less than 5 acres

An excavation of less than 5 acres of land for clay, topsoil or silt must be conducted and reclaimed in accordance with the following standards. [1995, c. 700, §34 (NEW).]

1. Stabilization and control. Sediment may not leave the parcel or enter a protected natural resource as defined in section 480-B. Properly installed erosion control measures must be in place before the excavation begins. Vegetative cover must be established on all affected land. Topsoil must be placed, seeded and mulched within 7 days of final grading. Permanent vegetative cover is acceptable for purposes of erosion control if, within one growing season of seeding, the planting of trees and shrubs results in a permanent stand or a stand capable of regeneration and succession sufficient to ensure a 75% survival rate and the planting of all materials in permanent 90% ground coverage.

[ 1995, c. 700, §34 (NEW) .]

2. Phases. The excavation must be reclaimed in phases so that the working pit does not exceed 2 acres at any one time.

[ 1995, c. 700, §34 (NEW) .]

SECTION HISTORY

1995, c. 700, §34 (NEW).



38 §490-N. Release

The department may grant a release from the requirements of this article to the owner or operator or a transferee after reclamation of the affected area as determined by the department. The department shall inspect the site before making this determination. The release will terminate if any further excavation on the parcel for borrow, clay, topsoil or silt is proposed by the owner or operator or a transferee. A person proposing further excavation on the parcel must file a notice of intent to comply pursuant to section 490-C and comply with all requirements of this article. Payment of the annual fee under section 490-J will resume in the year when the further excavation begins. [2005, c. 158, §8 (NEW).]

SECTION HISTORY

2005, c. 158, §8 (NEW).






Article 8: PERFORMANCE STANDARDS FOR SMALL ROAD QUARRIES

38 §490-P. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 287, §18 (NEW). MRSA T.38 ., §490V (RP).



38 §490-Q. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 287, §18 (NEW). MRSA T.38 ., §490V (RP).



38 §490-R. Notice of intent to comply (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 287, §18 (NEW). MRSA T.38 ., §490V (RP).



38 §490-S. Performance standards for quarries (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 287, §18 (NEW). MRSA T.38 ., §490V (RP).



38 §490-T. Inspections (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 287, §18 (NEW). MRSA T.38 ., §490V (RP).



38 §490-V. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 287, §18 (NEW). MRSA T.38 ., §490V (RP).






Article 8-A: PERFORMANCE STANDARDS FOR QUARRIES

38 §490-W. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 700, §35 (NEW).]

1. Affected land. "Affected land" means all reclaimed and unreclaimed land, land that has or will have the overburden removed, land on which stumps, spoil or other solid waste has or will be deposited and storage areas or other land, except natural buffer strips, that will be or has been used in connection with a quarry.

[ 1995, c. 700, §35 (NEW) .]

2. Airblast. "Airblast" means an atmospheric compression wave resulting from the detonation of explosives, whether resulting from the motion of blasted materials or the expansion of gases from the explosion.

[ 1995, c. 700, §35 (NEW) .]

3. Blaster. "Blaster" means a person qualified to be in charge of or responsible for the loading and firing of a blast.

[ 1995, c. 700, §35 (NEW) .]

4. Blasting. "Blasting" means the use of explosives to break up or otherwise aid in the extraction or removal of a rock or other consolidated natural formation.

[ 1995, c. 700, §35 (NEW) .]

5. Blast site. "Blast site" means the area where explosive material is handled during the loading of drilled blastholes, including the perimeter formed by the loaded blastholes and 50 feet in all directions from loaded blastholes.

[ 1995, c. 700, §35 (NEW) .]

6. Detonating cord. "Detonating cord" means a flexible cord containing a center core of high explosives that may be used to initiate other explosives.

[ 1995, c. 700, §35 (NEW) .]

7. Explosive. "Explosive" means any chemical compound or other chemical substance that contains oxidizing or combustible materials used for the purpose of producing an explosion intended to break or move rock, earth or other materials.

[ 1995, c. 700, §35 (NEW) .]

8. Flyrock. "Flyrock" means rock that is propelled through the air or across the ground as a result of blasting and that leaves the blast area.

[ 1995, c. 700, §35 (NEW) .]

9. Matting. "Matting" means a covering placed over load holes and adjacent areas in order to minimize generation of flyrock and limit airblast effects.

[ 1995, c. 700, §35 (NEW) .]

10. Natural buffer strip. "Natural buffer strip" means an undisturbed area or belt of land that is covered with trees or other vegetation.

[ 1995, c. 700, §35 (NEW) .]

11. Passenger car equivalents at peak hour. "Passenger car equivalents at peak hour" means the number of passenger cars, or, in the case of nonpassenger vehicles, the number of passenger cars that would be displaced by nonpassenger vehicles, that pass through an intersection or on a roadway under prevailing roadway and traffic conditions at that hour of the day during which traffic volume generated by the development is higher than the volume during any other hour of the day. For purposes of this article, one tractor-trailer combination is the equivalent of 2 passenger cars.

[ 1995, c. 700, §35 (NEW) .]

12. Peak particle velocity. "Peak particle velocity" means the maximum rate of ground movement measured by any of the 3 mutually perpendicular components of ground motion.

[ 1995, c. 700, §35 (NEW) .]

13. Preblast survey. "Preblast survey" means documentation, prior to the initiation of blasting, of the condition of buildings, structures, wells or other infrastructures; protected natural resources; historic sites; and unusual natural areas.

[ 1995, c. 700, §35 (NEW) .]

14. Private drinking water supply. "Private drinking water supply" means a surface water supply, a dug well, a spring or a hole drilled, driven or bored into the earth that is used to extract drinking water for human consumption and that is not part of a public drinking water supply.

[ 1995, c. 700, §35 (NEW) .]

15. Production blasting. "Production blasting" means blasting conducted for the purpose of extracting or removing natural materials for commercial sale or beneficiation.

[ 1995, c. 700, §35 (NEW) .]

16. Public drinking water source. "Public drinking water source" means a groundwater well or a surface water source that directly or indirectly serves a water distribution system that has at least 15 service connections or regularly services an average of at least 25 individuals daily at least 60 days of the year.

[ 1995, c. 700, §35 (NEW) .]

17. Quarry. "Quarry" means a place where rock is excavated.

[ 1995, c. 700, §35 (NEW) .]

18. Reclamation. "Reclamation" means the rehabilitation of the area of land affected by mining, including, but not limited to, the stabilization of slopes and creation of safety benches, the planting of forests, the seeding of grasses and legumes for grazing purposes, the planting of crops for harvest, the enhancement of wildlife and aquatic habitat and aquatic resources and the development of the site for residential, commercial, recreational or industrial use. "Reclamation" does not include the filling in of pits and the filling or sealing of shafts and underground workings with solid materials unless necessary for the protection of groundwater or for reasons of safety.

[ 2005, c. 158, §9 (AMD) .]

19. Regulator. "Regulator" means:

A. For a quarry located wholly within a municipality that is registered under section 490-DD to enforce this article, the municipality; and [1995, c. 700, §35 (NEW).]

B. For all other quarries, the Department of Environmental Protection. [1995, c. 700, §35 (NEW).]

[ 1995, c. 700, §35 (NEW) .]

20. Rock. "Rock" means a hard, nonmetallic material that requires cutting, blasting or similar methods of forced extraction.

[ 1995, c. 700, §35 (NEW) .]

21. Stemming. "Stemming" means inert material used in a blasthole to confine the gaseous products of detonation.

[ 1995, c. 700, §35 (NEW) .]

22. Surface blasting. "Surface blasting" means any blasting for which the blast area lies at the surface of the ground.

[ 1995, c. 700, §35 (NEW) .]

23. Underground production blasting. "Underground production blasting" means a blasting operation carried out beneath the surface of the ground by means of shafts, declines, adits or other openings leading to the natural material being mined or extracted.

[ 1995, c. 700, §35 (NEW) .]

24. Working pit. "Working pit" means the extraction area, including overburden, of an excavation for rock. "Working pit" does not include a stockpile area or an area that has a permanent fixed structure such as an office building, permanent processing facility or fixed fuel storage structure.

[ 2005, c. 561, §3 (NEW) .]

SECTION HISTORY

1995, c. 700, §35 (NEW). 2005, c. 158, §9 (AMD). 2005, c. 561, §3 (AMD).



38 §490-X. Applicability

This article applies to any quarry, including reclaimed and unreclaimed areas, if the quarry is more than one acre in size, the total excavated area including adjacent parcels under a common owner or operator is more than one acre in size or underground production blasting is proposed. [2007, c. 297, §8 (AMD).]

This article does not apply to a quarry located wholly within the jurisdiction of the Maine Land Use Planning Commission. [1995, c. 700, §35 (NEW); 2011, c. 682, §38 (REV).]

This article does not apply to an excavation or grading preliminary to a construction project, unless intended to circumvent this article. [1995, c. 700, §35 (NEW).]

A person with a valid permit for a quarry under article 6 must operate that quarry in compliance with the terms and conditions of that permit. Any modification of the permit must be in conformance with section 484. A person with a permit under article 6 may file a notice of intent to comply with this article. The permit issued under article 6 lapses as of the date a complete notice of intent is filed with the department. If the permittee chooses to substitute a notification pursuant to this article, all terms and conditions that applied to the permit issued pursuant to article 6 are incorporated into the notification approved pursuant to this article. [1995, c. 700, §35 (NEW).]

SECTION HISTORY

1995, c. 700, §35 (NEW). 2007, c. 297, §8 (AMD). 2011, c. 682, §38 (REV).



38 §490-Y. Notice of intent to comply

Except as provided in section 484-A, a person intending to create or operate a quarry under this article must file a notice of intent to comply before the total area of excavation of rock or overburden on the parcel exceeds one acre. Both reclaimed and unreclaimed areas are added together in determining whether this one-acre threshold is exceeded. A notice filed under this section must be complete, submitted on forms approved by the department and mailed to the municipality where the quarry is located, the department, the Maine Historic Preservation Commission and each abutting property owner. The notice that is mailed to the municipality and each abutting property owner must be sent by certified mail at least 7 days before the notice of intent to comply is filed with the regulator. The notice that is mailed to the department must be sent by certified mail, return receipt requested. Upon receiving the postal receipt, the owner or operator may commence operation of the quarry. The municipality where the proposed quarry is located may submit comments to the department if the proposed quarry may pose an unreasonable adverse impact under the standards in section 490-Z. Within 30 days of receipt of the notice of intent to comply, the department shall respond to the comments made by the municipality. Abutting property owners, the Maine Historic Preservation Commission or other interested persons may submit comments directly to the department. [2007, c. 297, §9 (AMD).]

A notice of intent to comply is not complete unless it includes the following: [1995, c. 700, §35 (NEW).]

1. Name, address and telephone number. The name, mailing address and telephone number of the owner of the quarry and, if different from the owner, the operator of the quarry;

[ 1995, c. 700, §35 (NEW) .]

2. Map and site plan. A location map and site plan drawn to scale showing property boundaries, stockpile areas, existing reclaimed and unreclaimed lands, proposed maximum acreage of all affected lands, all applicable private drinking water supplies or public drinking water sources and all existing or proposed solid waste disposal areas;

[ 1995, c. 700, §35 (NEW) .]

3. Parcel description. A description of the parcel including size and deed description;

[ 1995, c. 700, §35 (NEW) .]

4. Legal interest. A copy of the lease or other document showing that an operator who is not the owner has a legal right to excavate on the property. Stumpage information does not have to be shown;

[ 1995, c. 700, §35 (NEW) .]

5. Information on abutters. The names and addresses of abutting property owners;

[ 1995, c. 700, §35 (NEW) .]

6. Signed statement. A statement signed and dated by the owner or operator certifying that the quarry will be operated in compliance with this article; and

[ 1995, c. 700, §35 (NEW) .]

7. Fees. A fee paid to the department as provided by section 490-EE.

[ 1995, c. 700, §35 (NEW) .]

If the department determines that a notice filed under this section is not complete, the department must notify the owner or operator no later than 45 days after receiving the notice. [1995, c. 700, §35 (NEW).]

SECTION HISTORY

1995, c. 700, §35 (NEW). 1997, c. 364, §22 (AMD). 2005, c. 158, §10 (AMD). 2007, c. 297, §9 (AMD).



38 §490-Z. Performance standards for quarries

1. Significant wildlife habitat and other protected areas. Affected land may not be located in, on or over a significant wildlife habitat or other type of protected natural resource, as defined in section 480-B, or in an area listed pursuant to the Natural Areas Program, Title 12, section 544. The department may allow excavation to occur under this section as long as a permit is obtained pursuant to article 5-A. Permit requirements for certain excavations in, on or over high and moderate value inland waterfowl and wading bird habitat are also governed by section 480-GG.

[ 2009, c. 293, §6 (AMD) .]

2. Solid waste. Solid waste, including stumps, wood waste and land-clearing debris generated on the affected land must be disposed of in accordance with chapter 13, including any rules adopted to implement those laws. The department may not grant a variance from the provisions of this subsection.

[ 1995, c. 700, §35 (NEW) .]

3. Groundwater protection. To ensure adequate groundwater protection, the following setback requirements must be met.

A. A 200-foot separation must be maintained between an excavation and a private drinking water supply that is point driven or dug and was in existence prior to the excavation. [1995, c. 700, §35 (NEW).]

B. A 100-foot separation must be maintained between an excavation and a private drinking water supply that is drilled into saturated bedrock and was in existence prior to the excavation. [1995, c. 700, §35 (NEW).]

C. Separation must be maintained between an excavation and a public drinking water source as follows:

(1) For systems serving a population of 500 persons or less, the minimum separation must be 300 feet;

(2) For systems serving a population of 501 persons up to 1,000 persons, the separation must be 500 feet;

(3) For systems serving a population of more than 1,000 persons, the separation must be 1,000 feet; and

(4) For any system that holds a valid filtration waiver in accordance with the federal Safe Drinking Water Act, 42 United States Code, Sections 300f to 300j-26 (1988), the separation must be 1,000 feet. [1995, c. 700, §35 (NEW).]

D. Refueling operations, oil changes, other maintenance activities requiring the handling of fuels, petroleum products and hydraulic fluids and other on-site activity involving storage or use of products that, if spilled, may contaminate groundwater, must be conducted in accordance with the department's spill prevention, control and countermeasures plan. Petroleum products and other substances that may contaminate groundwater must be stored and handled over impervious surfaces that are designed to contain spills. The spill prevention, control and countermeasures plan must be posted at the site. [1995, c. 700, §35 (NEW).]

E. In the event of excavation below the seasonal high water table, a 300-foot separation must be maintained between the limit of excavation and any predevelopment private drinking water supply and a 1000-foot separation must be maintained between the limit of excavation and any public drinking water source or area previously designated for potential use as a public drinking water source by a municipality or private water company. [1995, c. 700, §35 (NEW).]

The department may grant a variance from the provisions of paragraph C upon consultation with the person or entity that controls the public drinking water supply affected by the excavation. The department may not grant a waiver from the provisions of paragraph A, B or D.

Excavation below the seasonal high water table is prohibited. The department may grant a variance allowing excavation below the seasonal high water table if the applicant demonstrates that the yield of groundwater flow to protected waters or wetlands or public drinking water sources or private drinking water supplies will not be adversely affected by the excavation.

In the event of excavation below the seasonal high water table, the operator of a mining activity that affects by excavation activities a public drinking water source or private drinking water supply by contamination, interruption or diminution must restore or replace the affected water supply with an alternate source of water, adequate in quantity and quality for the purpose served by the supply. This provision is not intended to replace any independent action that a person may have whose water supply is affected by a mining activity.

[ 2005, c. 158, §11 (AMD) .]

4. Natural buffer strip. Existing vegetation within a natural buffer strip may not be removed. If vegetation within the natural buffer strip has been removed or disturbed by the excavation or activities related to operation of a quarry before submission of a notice of intent to comply, that vegetation must be reestablished as soon as practicable after filing the notice of intent to comply. The department may not grant a variance from the provisions of this subsection.

[ 1995, c. 700, §35 (NEW) .]

5. Protected natural resource buffers. A natural buffer strip must be maintained between the working edge of an excavation and a river, stream, brook, great pond or coastal wetland as defined in section 480-B. A natural buffer strip must also be maintained between the working edge of an excavation and certain freshwater wetlands as defined in section 480-B and have the characteristics listed in paragraph B. Excavation activities conducted within 100 feet of a protected natural resource must comply with the applicable permit requirements under article 5-A. The width requirements for natural buffer strips are as follows.

A. A natural buffer strip at least 100 feet wide must be maintained between the working edge of the excavation and the normal high-water line of a great pond classified as GPA, a river flowing to a great pond classified as GPA or a segment of the Kennebec River identified in Title 12, section 403, subsection 7. [2007, c. 616, §7 (AMD).]

B. A natural buffer strip at least 75 feet wide must be maintained between the working edge of the excavation and a body of water other than as described in paragraph A, a river, stream or brook, coastal wetland or significant wildlife habitat contained within a freshwater wetland consisting of or containing:

(1) Under normal circumstances, at least 20,000 square feet of aquatic vegetation, emergent marsh vegetation or open water, except for artificial ponds or impoundments; or

(2) Peat lands dominated by shrubs, sedges and sphagnum moss. [1995, c. 700, §35 (NEW).]

For purposes of this subsection, the width of a natural buffer strip is measured from the upland edge of a floodplain wetland. If no floodplain wetlands are present, the width is measured from the normal high-water mark of the river, stream or brook. The width is measured from the normal high-water mark of a great pond and upland edge of a freshwater or coastal wetland.

The department may allow excavation to occur under this subsection as long as a permit is obtained pursuant to article 5-A. A quarry is not eligible for a permit by rule under department rules regarding activities adjacent to a protected natural resource.

[ 2007, c. 616, §7 (AMD) .]

6. Roads. A natural buffer strip must be maintained between the working edge of an excavation and a road or right-of-way as follows.

A. A natural buffer strip at least 150 feet wide must be maintained between the working edge of an excavation and a road designated as a scenic highway by the Department of Transportation. [1995, c. 700, §35 (NEW).]

B. A natural buffer strip at least 100 feet wide must be maintained between the working edge of the excavation and any other public road. A natural buffer strip at least 50 feet wide must be maintained between the working edge of an excavation and any public right-of-way that does not contain a road. The width of a natural buffer strip adjacent to a public road or right-of-way may be reduced if there is a public entity or entities with authority to grant permission and the applicant receives permission from each authority in writing. [2005, c. 158, §12 (AMD).]

C. A natural buffer strip at least 50 feet wide must be maintained between the working edge of an excavation and a private road or a right-of-way. If a private road is contained within a wider right-of-way, the buffer is measured from the edge of the right-of-way. The width of the natural buffer strip adjacent to a private road may be reduced if the applicant receives written permission from the persons having a right-of-way over the private road. [1995, c. 700, §35 (NEW).]

The department may not grant a variance from the provisions of paragraph A or C. The department may grant a variance from paragraph B if the variance does not result in the natural buffer strip being reduced to less than 50 feet between the working edge of the excavation and any road or right-of-way, whichever is farther from the excavation, and if the owner or operator installs visual screening and safety measures as required by the department.

A distance specified in this subsection is measured from the outside edge of the shoulder of the road or edge of the right-of-way unless otherwise specifically provided.

[ 2005, c. 158, §12 (AMD) .]

7. Property boundary. A natural buffer strip at least 100 feet wide must be maintained between an excavation and any property boundary. This distance may be reduced to 10 feet with the written permission of the affected abutting property owner or owners, except that the distance may not be reduced to less than 25 feet from the boundary of a cemetery or burial ground. The natural buffer strip between quarries owned by abutting owners may be eliminated with the abutter's written permission if the elimination of this natural buffer strip does not increase the runoff from either excavation across the property boundary. Any written permission to reduce a buffer must provide that it remains in effect until mining ceases and must be recorded in the registry of deeds. All property boundaries must be identified in the field by markings such as metal posts, stakes, flagging or blazed trees. The department may not grant a variance from the provisions of this subsection.

[ 2005, c. 158, §12 (AMD) .]

8. Erosion and sedimentation control. A working pit must be naturally internally drained at all times unless a variance is obtained from the department. Stockpiles consisting of topsoil to be used for reclamation must be seeded, mulched or otherwise temporarily stabilized.

A. Sediment may not leave the parcel or enter a protected natural resource. [1995, c. 700, §35 (NEW).]

B. Grubbed areas not internally drained must be stabilized. [1995, c. 700, §35 (NEW).]

C. Erosion and sedimentation control for access roads must be conducted in accordance with the department's best management practices for erosion and sedimentation control. [2005, c. 561, §4 (AMD).]

D. All areas other than a working pit area that are not naturally internally drained must meet the erosion and sedimentation control standards of section 420-C. [2005, c. 561, §4 (NEW).]

The department may not grant a variance from the provisions of paragraph A, B, C or D. Areas are not considered "naturally internally drained" if surface discharge is impeded through the use of structures such as detention ponds, retention ponds and undersized culverts.

[ 2005, c. 561, §4 (AMD) .]

9. Water quality protection and storm water management. Standards of the laws governing storm water management and waste discharge must be met as provided in this subsection.

A. A variance must be obtained and storm water standards adopted pursuant to section 420-D must be met for any part of a project, other than the working pit area, that is not naturally internally drained if that part of the project would require a storm water management permit pursuant to section 420-D but for the exception for certain excavations in section 420-D, subsection 5. A storm water management permit pursuant to section 420-D is not required. [2005, c. 158, §13 (NEW).]

B. A waste discharge must meet standards and obtain authorization if required pursuant to section 413. [2005, c. 158, §13 (NEW).]

[ 2005, c. 158, §13 (RPR) .]

10. Traffic. The following provisions govern traffic.

B. Any excavation activity that generates 100 or more passenger car equivalents at peak hour must comply with the applicable permit requirements under Title 23, section 704-A. [1999, c. 468, §17 (AMD).]

[ 1999, c. 468, §17 (AMD) .]

11. Noise. Noise levels may not exceed applicable noise limits in rules adopted by the board.

[ 1995, c. 700, §35 (NEW) .]

12. Dust. Dust generated by activities at a quarry, including dust associated with traffic to and from a quarry, must be controlled by sweeping, paving, watering or other best management practices for control of fugitive emissions. Dust control methods may include calcium chloride as long as the manufacturer's labeling guidelines are followed. The department may not grant a variance from the provisions of this subsection. Visible emissions from a fugitive emission source may not exceed an opacity of 20% for more than 5 minutes in any one-hour period.

[ 2005, c. 158, §14 (AMD) .]

13. Reclamation. The affected land must be restored to a condition that is similar to or compatible with the conditions that existed before excavation. Reclamation may be conducted in accordance with the department's best management practices for erosion and sedimentation control and must include the following.

A. Highwalls, or quarry faces, must be treated in such a manner as to leave them in a condition that minimizes the possibility of rock falls, slope failures and collapse. A highwall that is loose must be controlled by the use of blasting or scaling, the use of safety benches, the use of flatter slopes or reduced face heights or the use of benching near the top of the face or rounding the edge of the face. [1995, c. 700, §35 (NEW).]

B. A vegetative cover must be established by seeding or planting within one year of the completion of excavation. Vegetative cover must be established on all affected land except for quarry walls and flooded areas. A vegetative cover must be established on safety benches, unless otherwise approved by the department. Topsoil must be placed, seeded and mulched within 30 days of final grading. Vegetative cover is acceptable if within one year of seeding:

(1) The planting of trees and shrubs results in a permanent stand or a stand capable of regeneration and succession sufficient to ensure a 75% survival rate; and

(2) The planting of all material results in permanent 90% ground cover.

Vegetative cover used in reclamation must consist of grasses, legumes, herbaceous or woody plants, shrubs, trees or a mixture of these. [1997, c. 364, §23 (AMD).]

C. All structures, once no longer in use, and all access roads, haul roads and other support roads must be reclaimed. [1995, c. 700, §35 (NEW).]

D. All affected lands must be reclaimed within 2 years after final grading. [1995, c. 700, §35 (NEW).]

E. Topsoil that is stripped or removed must be stockpiled for use in reclaiming disturbed land areas. The department may grant a variance from this paragraph if the applicant demonstrates that the soil is not needed for reclamation purposes. [1995, c. 700, §35 (NEW).]

F. The department may require a bond payable to the State with sureties satisfactory to the department or such other security as the department determines adequately secures compliance with this article, conditioned upon the faithful performance of the requirements set forth in this article. Other security may include a security deposit with the State, an escrow account and agreement, insurance or an irrevocable trust. In determining the amount of the bond or the security, the department shall take into consideration the character and nature of the overburden, the future suitable use of the land involved and the cost of grading and reclamation required. All proceeds of forfeited bonds or other security must be expended by the department for the reclamation of the area for which the bond was posted and any remainder returned to the operator. [1995, c. 700, §35 (NEW).]

G. The board may adopt or amend rules to carry out this subsection, including rules relating to operational or maintenance plans; standards for determining the reclamation period; annual revisions of those plans; limits, terms and conditions on bonds or other security; proof of financial responsibility of a person engaged in excavation activity or the affiliated person who guarantees performance; estimation of reclamation costs; reports on reclamation activities; and the manner of determining when the bond or other security may be discharged. [1995, c. 700, §35 (NEW).]

[ 1997, c. 364, §23 (AMD) .]

14. Blasting. The applicant must ensure that the blasting is conducted in accordance with Title 25, chapter 318.

A. The owner or operator shall use sufficient stemming, matting or natural protective cover to prevent flyrock from leaving property owned or under control of the owner or operator or from entering protected natural resources or natural buffer strips. Crushed rock or other suitable material must be used for stemming when available; native gravel, drill cuttings or other material may be used for stemming only if no other suitable material is available. [1995, c. 700, §35 (NEW).]

B. The maximum allowable airblast at any inhabited building not owned or controlled by the developer may not exceed 129 decibels peak when measured by an instrument having a flat response (+ or - 3 decibels) over the range of 5 to 200 hertz. [1995, c. 700, §35 (NEW).]

C. The maximum allowable airblast at an uninhabited building not owned or controlled by the developer may not exceed 140 decibels peak when measured by an instrument having a flat response (+ or - 3 decibels) over the range of 5 to 200 hertz. [1995, c. 700, §35 (NEW).]

D. Monitoring of airblast levels is required in all cases for which a preblast survey is required by paragraph F. The department may waive the monitoring requirement if the owner or operator secures the permission of affected property owners to increase allowable airblast levels on their property and the department determines that no protected natural resource will be adversely affected by the increased airblast levels. [1995, c. 700, §35 (NEW).]

E. If a blast is to be initiated by detonating cord, the detonating cord must be covered by crushed rock or other suitable cover to reduce noise and concussion effects. [1995, c. 700, §35 (NEW).]

F. A preblast survey is required for all production blasting and must extend a minimum radius of 1/2 mile from the blast site. The preblast survey must document any preexisting damage to structures and buildings and any other physical features within the survey radius that could reasonably be affected by blasting. Assessment of features such as pipes, cables, transmission lines and wells and other water supply systems must be limited to surface conditions and other readily available data, such as well yield and water quality. The preblast survey must be conducted prior to the initiation of blasting at the operation. The owner or operator shall retain a copy of all preblast surveys for at least one year from the date of the last blast on the development site.

(1) The owner or operator is not required to conduct a preblast survey if the department determines that no protected natural resource within the limits of the otherwise required survey is likely to be affected by blasting and production blasting will not occur within 2000 feet of any building not owned or under the control of the developer.

(2) The owner or operator is not required to conduct a preblast survey on properties for which the owner or operator documents the rejection of an offer by registered letter, return receipt requested, to conduct a preblast survey. Any person owning a building within a preblast survey radius may voluntarily waive the right to a survey.

(3) The owner or operator is not required to conduct a preblast survey if the owner or operator agrees to design all blasts so that the weight of explosives per 8 millisecond or greater delay does not exceed that determined by the equation W=(D/Ds)2, where W is the maximum allowable weight of explosives per delay of 8 milliseconds or greater, D is the shortest distance between any area to be blasted and any inhabitable structure not owned or controlled by the developer and Ds equals 70 ft./(lb.) 1/2. [2005, c. 158, §15 (AMD).]

G. Blasting may not occur in the period between sundown and sunrise the following day or in the period between 7:00 p.m. and 7:00 a.m., whichever is greater. Routine production blasting is not allowed in the daytime on Sunday. Detonation of misfires may occur outside of these times but must be reported to the department within 5 business days of the misfire detonation. Blasting may not occur more frequently than 4 times per day. Underground production blasting may be exempted from these requirements provided that a waiver is granted by the department. [1995, c. 700, §35 (NEW).]

H. Sound from blasting may not exceed the following limits at any protected location:

I. The maximum peak particle velocity at inhabitable structures not owned or controlled by the developer may not exceed the levels established in Table 1 in paragraph K and the graph published by the United States Department of the Interior in "Bureau of Mines Report of Investigations 8507," Appendix B, Figure B-1. The department may grant a variance to allow ground vibration levels greater than 2 inches per second on undeveloped property not owned or controlled by the applicant if the department determines that no protected natural resource, unusual natural area or historic site will be adversely affected by the increased ground vibration levels. If inhabitable structures are constructed on the property after approval of the development and prior to completion of blasting, the developer immediately must notify the department and modify blasting procedures to remain in compliance with the standards of this subsection. [1995, c. 700, §35 (NEW).]

J. Based upon an approved engineering study, the department may grant a variance to allow higher vibration levels for certain buildings and infrastructures. In reviewing a variance application, the department shall take into account that the standards in this paragraph and paragraph I are designed to protect conventional low-rise structures such as churches, homes and schools. In cases of practical difficulty, the department may grant a variance from paragraph I if it can be demonstrated that no adverse impacts on existing infrastructures or protected natural resources, unusual natural areas or historic sites will result. [1995, c. 700, §35 (NEW).]

K. Table 1 of this paragraph or the graph published by the United States Department of the Interior in "Bureau of Mines Report of Investigations 8507," Appendix B, Figure B-1 must be used to evaluate ground vibration effects for those blasts for which a preblast survey is required.

(1) Either Table 1 of this paragraph or the graph published by the United States Department of the Interior in "Bureau of Mines Report of Investigations 8507," Appendix B, Figure B-1 may be used to evaluate ground vibration effects when blasting is to be monitored by seismic instrumentation.

(2) Blasting measured in accordance with Table 1 of this paragraph must be conducted so that the peak particle velocity of any one of the 3 mutually perpendicular components of motion does not exceed the ground vibration limits at the distances specified in Table 1 of this paragraph.

(3) Seismic instruments that monitor blasting in accordance with Table 1 of this paragraph must have the instrument's transducer firmly coupled to the ground.

(4) An owner or operator using Table 1 of this paragraph must use the scaled-distance equation, W=(D/Ds)2, to determine the allowable charge weight of explosives to be detonated in any 8 millisecond or greater delay period without seismic monitoring, where W is equal to the maximum weight of explosives, in pounds, and D and Ds are defined as in Table 1 of this paragraph. The department may authorize use of a modified scaled-distance factor for production blasting if the owner or operator can demonstrate to a 95% confidence level, based upon records of seismographic monitoring at the specific site of the mining activity covered by the permit, that use of the modified scaled-distance factor will not cause the ground vibration to exceed the maximum allowable peak particle velocities of Table 1 of this paragraph.

(5) Blasting monitored in accordance with the graph published by the United States Department of the Interior in "Bureau of Mines Report of Investigations 8507," Appendix B, Figure B-1 must be conducted so that the continuously variable particle velocity criteria are not exceeded.

The owner or operator may apply for a variance of the ground vibration monitoring requirement prior to conducting blasting at the development site if the owner or operator agrees to design all blasts so that the weight of explosives per 8 millisecond or greater delay does not exceed that determined by the equation W=(D/Ds)2, where W is the maximum allowable weight of explosives per delay of 8 milliseconds or greater, D is the shortest distance between any area to be blasted and any inhabitable structure not owned or controlled by the developer and Ds equals 70 ft./lb.1/2. As a condition of the variance, the department may require submission of records certified as accurate by the blaster and may require the owner or operator to document compliance with the conditions of this paragraph.

The following is Table 1.

L. A record of each blast, including seismographic data, must be kept for at least one year from the date of the last blast, must be available for inspection at the development or at the offices of the owner or operator if the development has been closed, completed or abandoned before the one-year limit has passed and must contain at a minimum the following data:

(1) Name of blasting company or blasting contractor;

(2) Location, date and time of blast;

(3) Name, signature and social security number of blaster;

(4) Type of material blasted;

(5) Number and spacing of holes and depth of burden or stemming;

(6) Diameter and depth of holes;

(7) Type of explosives used;

(8) Total amount of explosives used;

(9) Maximum amount of explosives used per delay period of 8 milliseconds or greater;

(10) Maximum number of holes per delay period of 8 milliseconds or greater;

(11) Method of firing and type of circuit;

(12) Direction and distance in feet to the nearest dwelling, public building, school, church or commercial or institutional building neither owned nor controlled by the developer;

(13) Weather conditions, including factors such as wind direction and cloud cover;

(14) Height or length of stemming;

(15) Amount of mats or other protection used;

(16) Type of detonators used and delay periods used;

(17) The exact location of each seismograph and the distance of each seismograph from the blast;

(18) Seismographic readings;

(19) Name and signature of the person operating each seismograph; and

(20) Names of the person and the firm analyzing the seismographic data. [1995, c. 700, §35 (NEW).]

M. All field seismographs must record the full analog wave form of each of the 3 mutually perpendicular components of motion in terms of particle velocity. All seismographs must be capable of sensor check and must be calibrated according to the manufacturer's recommendations. [1995, c. 700, §35 (NEW).]

N. If any blasting activity exceeds the standards in this subsection, the department must be notified within 48 hours of the blast event. Notification must include the name of the blasting operator, the location, date and time of the blasting event and a description of the specific occurrence that is in noncompliance with this subsection. Use of explosives at the quarry may be suspended by the department until the cause of the noncompliance is identified and appropriate steps are implemented to reduce, prevent or eliminate reoccurrence. [2007, c. 297, §10 (NEW).]

O. Prior to blasting, the owner or operator shall develop and implement a plan that provides an opportunity for prior notification of a planned blast for all persons located within 1,000 feet of the blast site. Notification may be by telephone, in writing, by public notice in a newspaper of general circulation in the area affected or by other means identified in the plan. The plan must be in writing and available for inspection by the department. [2007, c. 297, §11 (NEW).]

[ 2007, c. 297, §§10, 11 (AMD) .]

15. Lighting. Lighting must be shielded from adjacent highways and residential areas.

[ 2007, c. 616, §8 (NEW) .]

SECTION HISTORY

1995, c. 700, §35 (NEW). 1997, c. 364, §23 (AMD). 1999, c. 468, §17 (AMD). 1999, c. 556, §35 (AMD). 1999, c. 652, §10 (AMD). 2005, c. 158, §§11-15 (AMD). 2005, c. 561, §4 (AMD). 2007, c. 290, §12 (AMD). 2007, c. 297, §§10, 11 (AMD). 2007, c. 364, §3 (AMD). 2007, c. 616, §§6-8 (AMD). 2009, c. 293, §6 (AMD).



38 §490-AA. Inspections

The department may periodically inspect a site, examine relevant records of the owner or operator of a quarry, take samples and perform tests necessary to determine compliance with the provisions of this article. [1995, c. 700, §35 (NEW).]

SECTION HISTORY

1995, c. 700, §35 (NEW).



38 §490-BB. Enforcement and penalties

The department shall administer and enforce the provisions of this article. [1995, c. 700, §35 (NEW).]

1. Stop-work order. The department may order the owner or operator of a quarry that is not operating in compliance with this article to cease operations until the noncompliance is corrected.

[ 1995, c. 700, §35 (NEW) .]

2. Penalty. A person who violates a provision of this article commits a civil violation and is subject to the penalties established under section 349. Penalties assessed for enforcement actions taken by the State are payable to the State.

[ 1995, c. 700, §35 (NEW) .]

3. Reclamation. If, after an opportunity for a hearing, the commissioner determines that the owner of an excavation site or the person who was engaged in the excavation activity at the excavation site has violated this article, the commissioner shall direct the department staff or contractors under the supervision of the commissioner to enter on the property and carry out the necessary reclamation. The person engaged in mining or any affiliated person who guarantees performance at the excavation site is liable for the reasonable expenses of this necessary reclamation. The commissioner may use the bond or other security paid under section 490-Z, subsection 13, paragraph F to meet the reasonable expenses of reclamation.

[ 1995, c. 700, §35 (NEW) .]

SECTION HISTORY

1995, c. 700, §35 (NEW).



38 §490-CC. Variances

An owner or operator must comply with the performance standards in section 490-Z unless a variance from those performance standards is approved by the department. Except when prohibited by section 490-Z, the department may grant a variance from the performance standards in this article if the owner or operator affirmatively demonstrates to the department that the variance does not adversely affect natural resources or existing uses and does not adversely affect the health, safety and general welfare of the public. The department may adopt rules that set forth the standards for granting a variance from the performance standards in this article. Such rules are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. A variance application must include any fee applicable under section 490-EE. The department shall process the variance application according to chapter 2 and the rules adopted by the department for processing an application. An applicant for a variance under this article shall hold a public informational meeting as described in those rules. [2005, c. 602, §7 (AMD).]

The department shall publish a timetable for responding to variance applications in the same manner prescribed in section 344-B. A variance is not valid unless approved by the department and, if a municipality is the regulator, the municipality. In making its decision on a variance application, the department shall consider comments or information received and the compliance record of the owner or operator. The department shall inform the owner or operator of any significant concerns or issues raised. [1995, c. 700, §35 (NEW).]

SECTION HISTORY

1995, c. 700, §35 (NEW). 2005, c. 602, §7 (AMD).



38 §490-DD. Municipal enforcement; registration

A municipality may register for authority to enforce this article by adopting and submitting to the commissioner an ordinance that meets or exceeds the provisions of this article. The commissioner shall review that ordinance to determine whether that ordinance meets the provisions of this article and if the municipality has adequate resources to enforce the provisions of this article. If the commissioner determines that the ordinance meets the provisions of this article and that the municipality has the resources to enforce this article, the commissioner shall register that municipality for authority to enforce this article. Immediately upon approval by the commissioner, primary enforcement authority for this article vests in that municipality. The commissioner may not approve an ordinance under this section unless the ordinance requires that any request for a variance from the standards in the article be approved by the commissioner before the variance is valid. [1995, c. 700, §35 (NEW).]

1. Relation to home rule. This section may not be construed to limit a municipality's authority under home rule to adopt ordinances regulating quarries.

[ 1995, c. 700, §35 (NEW) .]

2. Optional participation. This article may not be construed to require a municipality to adopt any ordinance.

[ 1995, c. 700, §35 (NEW) .]

3. Suspension of approval. The commissioner may act to enforce any provision of this article or suspend the registration of a municipality if the commissioner determines that a municipal ordinance no longer conforms to the provisions of this article or that the municipality is not adequately enforcing this article. The commissioner shall notify a municipality of any such determination in writing. Suspension of municipal registration by the commissioner does not void or in any way affect a municipal ordinance or in any way limit the municipality's authority to enforce the provisions of its ordinance.

[ 1995, c. 700, §35 (NEW) .]

4. Appeal. A municipality may appeal to the board any decision of the commissioner under this section. Any decision by the board on appeal by a municipality constitutes final agency action.

[ 1995, c. 700, §35 (NEW) .]

SECTION HISTORY

1995, c. 700, §35 (NEW).



38 §490-EE. Transfer of ownership or operation; review before expansion; fees

1. Review before expansion. Before expanding a quarry beyond an area that exceeds a total of 10 acres of reclaimed and unreclaimed land and before each additional 10-acre expansion, the owner or operator shall notify the regulator of the owner's or operator's intent to expand and must request an inspection. In the same manner as prescribed in section 344-B, the department shall publish a timetable for responding to inspection requests and shall inspect the site within that time period to determine the quarry's compliance with this article and other applicable laws administered by the department. The department may defer an inspection for a reasonable period when winter conditions at the site prevent the department from evaluating an expansion request. The department shall notify the owner or operator of a deferral under this section. Excavation activities may continue after the filing of a notice of an intent to expand. The failure of a regulator to conduct a site visit within a published time period is not a sufficient basis for a stop-work order under section 490-BB, subsection 1.

At the time of filing a notification of intent to expand, the owner or operator shall pay any fee required by this section.

[ 1995, c. 700, §35 (NEW) .]

2. Transfer of ownership or operation. A person who purchases a quarry that is operated under a notice of intent to comply, as established under section 490-Y, or who obtains operating authority of a quarry that operates under a notice of intent to comply must file within 2 weeks after the purchase or the obtaining of operating authority a notice of intent to comply on a form developed by the department. The new owner or operator may operate the quarry during this 2-week period without having filed a notice of intent to comply if the new owner or operator complies with all standards of this article.

[ 1995, c. 700, §35 (NEW) .]

3. Fees. The owner or operator of a quarry shall pay the regulator:

A. An initial fee of $250 upon filing a notice of intent to comply under section 490-Y; [1995, c. 700, §35 (NEW).]

B. By March 1st of each year, an annual fee of:

(1) Four hundred dollars for an excavation from which 2,500 cubic yards or more of material will be extracted during that year; and

(2) One hundred dollars for all other excavations. To be eligible for the annual fee under this paragraph, the owner or operator must include with the payment of this fee a signed statement certifying that less than 2,500 cubic yards of material will be extracted during that year; [2005, c. 158, §16 (AMD).]

C. A fee of $250 for each variance requested under section 490-CC, except for the following:

(1) A fee of $500 for a variance to excavate below the seasonal high water table;

(2) A fee of $500 for a variance to create an externally drained quarry;

(3) A fee of $125 for a variance to waive the topsoil salvage requirement; and

(4) A fee of $125 for a variance to waive the monitoring requirements for airblasts and ground vibration; and [1997, c. 364, §24 (AMD).]

D. A fee of $250 upon filing a notice of intent to expand under this section. [1995, c. 700, §35 (NEW).]

Notwithstanding any other provision of this subsection, the total for all fees paid under paragraphs A and B for one quarry in one calendar year may not exceed $350.

[ 2005, c. 158, §16 (AMD) .]

All fees received under this article must be deposited in the Maine Environmental Protection Fund consistent with section 353-C. [2003, c. 673, Pt. GG, §3 (NEW).]

SECTION HISTORY

1995, c. 700, §35 (NEW). 1997, c. 364, §24 (AMD). 2003, c. 673, §GG3 (AMD). 2005, c. 158, §16 (AMD).



38 §490-FF. Release

The department may grant a release from the requirements of this article to the owner or operator or a transferee after reclamation of the affected area as determined by the department. The department shall inspect the site before making this determination. The release will terminate if any further excavation on the parcel is proposed by the owner or operator or a transferee. A person proposing further excavation on the parcel must file a notice of intent to comply pursuant to section 490-Y and comply with all requirements of this article. Payment of the annual fee under section 490-EE will resume in the year when the further excavation begins. [2005, c. 158, §17 (NEW).]

SECTION HISTORY

2005, c. 158, §17 (NEW).






Article 9: MAINE METALLIC MINERAL MINING ACT

38 §490-LL. Short title

This article may be known and cited as "the Maine Metallic Mineral Mining Act." [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

SECTION HISTORY

2011, c. 653, §23 (NEW). 2011, c. 653, §33 (AFF).



38 §490-MM. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

1. Advanced exploration. "Advanced exploration" means any metallic mineral bulk sampling or exploratory activity that exceeds those activities that are exploration activities and are specified in rules adopted by the department. Samples taken as part of exploration are not considered bulk sampling.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

2. Affected area. "Affected area" means an area outside of a mining area where the land surface, surface water, groundwater, air resources, soils or existing uses are potentially affected by mining operations as determined through an environmental impact assessment.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

3. Beneficiation. "Beneficiation" means the treatment of ore to liberate or concentrate its valuable constituents. "Beneficiation" includes, but is not limited to, crushing, grinding, washing, dissolution, crystallization, filtration, sorting, sizing, drying, sintering, pelletizing, briquetting, calcining, roasting in preparation for leaching to produce a final or intermediate product that does not undergo further beneficiation or processing, gravity concentration, magnetic separation, electrostatic separation, flotation, ion exchange, solvent extraction, electrowinning, precipitation, amalgamation and dump, vat, tank and in situ leaching.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

4. Closure. "Closure" means activities undertaken to manage a mining area and, if necessary, an affected area, pursuant to an environmental protection, reclamation and closure plan approved by the department. "Closure" includes, but is not limited to, actions taken to contain metallic mineral wastes on site and to ensure the integrity of waste management structures and the permanent securement of pits, shafts and underground workings.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

5. Contamination. As applied to groundwater, "contamination" means nonattainment of water quality standards, the cause of which is attributable to a mining operation, as:

A. Specified in rules relating to primary drinking water standards adopted pursuant to Title 22, section 2611; or [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

B. Demonstrated by a statistically significant change in measured parameters that indicates deterioration of water quality determined through assessment monitoring. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

As applied to surface water, "contamination" means a condition created by any direct or indirect discharge that causes or contributes to nonattainment of applicable water quality or licensing standards under section 414-A or 420. The nonattainment may be attributable to the mining operation either by itself or in combination with other discharges.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

6. Exploration. "Exploration" or "exploration activity" means the following activities when conducted in accordance with rules adopted by the department for the purpose of determining the location, extent and composition of metallic mineral deposits: test boring, test drilling, hand sampling, the digging of test pits, trenching or outcrop stripping for the removal of overburden having a maximum surface opening of 300 square feet per test pit or trench or other test sampling methods determined by the department to cause minimal disturbance of soil and vegetative cover.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

7. Heap or percolation leaching. "Heap or percolation leaching" means a process for the primary purpose of recovering metallic minerals in an outdoor environment from a stockpile of crushed or excavated ore by percolating water or a solution through the ore and collecting the leachate.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

8. Metallic mineral. "Metallic mineral" means any ore or material to be excavated from the natural deposits on or in the earth for its metallic mineral content to be used for commercial or industrial purposes. "Metallic mineral" does not include thorium or uranium.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

9. Metallic mineral operator. "Metallic mineral operator" means a permittee or other person who is engaged in, or who is preparing to engage in, mining operations for metallic minerals, whether individually or jointly or through agents, employees or contractors.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

10. Metallic product. "Metallic product" means a commercially salable mineral or metal produced primarily for its metallic mineral content in its final marketable form or state.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

11. Mining. "Mining," "mining operation" or "mining activity" means activities, facilities or processes necessary for the extraction or removal of metallic minerals or overburden or for the preparation, washing, cleaning or other treatment of metallic minerals and includes the bulk sampling, advanced exploration, extraction or beneficiation of metallic minerals as well as waste storage and other stockpiles and reclamation activities, but does not include exploration.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

12. Mining area. "Mining area" means an area of land described in a permit application and approved by the department, including but not limited to land from which earth material is removed in connection with mining, the lands on which material from that mining is stored or deposited, the lands on which beneficiating or treatment facilities, including groundwater and surface water management treatment systems, are located or the lands on which water reservoirs used in a mining operation are located.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

13. Mining permit. "Mining permit" means a permit issued under this article for conducting mining and reclamation operations.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

14. Permittee. "Permittee" means a person who is issued a mining permit.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

15. Post-closure monitoring period. "Post-closure monitoring period" means a period following closure during which a permittee is required to conduct monitoring of groundwater and surface water and other environmental parameters as specified in a mining permit.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

16. Reclamation. "Reclamation" or "reclamation operation" means the rehabilitation of the mining area, affected area and any other area of land or water body affected by mining under an environmental protection, reclamation and closure plan approved by the department. "Reclamation" includes, but is not limited to, stabilization of slopes, creation of safety benches, planting of forests, seeding of grasses and legumes for grazing purposes, planting of crops for harvest and enhancement of wildlife and aquatic resources.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

17. Tailings impoundment. "Tailings impoundment" means land on which is deposited, by hydraulic or other means, material that is separated from the metallic product in the beneficiation or treatment of minerals, including any surrounding dikes constructed to contain the material.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

SECTION HISTORY

2011, c. 653, §23 (NEW). 2011, c. 653, §33 (AFF).



38 §490-NN. Administration and enforcement; rules; regulation by local units of government

1. Administration; jurisdiction; rules. The department shall administer and enforce this article in all areas of the State, including the unorganized territory, in order to regulate mining.

A. The provisions of articles 6, 7 and 8-A, chapter 13 and section 420-D do not apply to projects reviewed under this article. Projects reviewed under this article do not require any other permits from the department except for permits required under section 490-OO; permits required under article 5-A; waste discharge licenses required under section 413 for discharges of pollutants to groundwater via an underground injection well or discharges of pollutants to surface waters of the State, including permits for construction and industrial discharge issued by the department pursuant to 40 Code of Federal Regulations, Section 122.26; licenses required under chapter 4; and other permits or licenses issued pursuant to any United States Environmental Protection Agency federally delegated program. This article does not prohibit the department from adopting rules to implement standards for mining that are necessary to protect human health and the environment. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

B. In addition to other powers granted to it, the department shall adopt rules to carry out its duties under this article, including, but not limited to, standards for exploration, advanced exploration, construction, operation, closure, post-closure monitoring, reclamation and remediation. Except as otherwise provided, rules adopted under this article are major substantive rules for purposes of Title 5, chapter 375, subchapter 2-A and are subject to section 341-H. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

2. Maine Land Use Planning Commission. The department may not approve a permit under this article in an unorganized territory unless the Maine Land Use Planning Commission certifies to the department that:

A. The proposed mining is an allowed use within the subdistrict or subdistricts in which it is to be located; and [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

B. The proposed mining meets any land use standard established by the Maine Land Use Planning Commission and applicable to the project that is not considered in the department's review. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF); 2011, c. 682, §38 (REV).]

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF); 2011, c. 682, §38 (REV) .]

3. Municipal authority. This article does not prevent a municipality from regulating or controlling mining or reclamation activities that are subject to this article, including, but not limited to, construction, operation, closure, post-closure monitoring, reclamation and remediation activities.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

SECTION HISTORY

2011, c. 653, §23 (NEW). 2011, c. 653, §33 (AFF). 2011, c. 682, §38 (REV).



38 §490-OO. Mining permit; application procedure

1. Permit required. A person may not engage in mining without a permit issued by the department under this article.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

2. Application procedure. An application for a mining permit must be submitted to the department in a format to be developed by the department. The application must include the following:

A. The fees established in section 352. All costs incurred by the department in processing an application must be paid for by the applicant; [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

B. An environmental impact assessment for the proposed mining operation that describes the natural and artificial features, including, but not limited to, groundwater and surface water quality, flora, fauna, hydrology, geology and geochemistry and baseline conditions for those features in the proposed mining area and affected area that may be affected by the mining operation and the potential impacts on those features from the proposed mining operation. The environmental impact assessment must define the mining area and the affected area and address practicable alternatives to address impacts to the mining area and potential impacts to the affected area. The department shall review the environmental impact assessment and may approve, reject or require modifications to the assessment; [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

C. An environmental protection, reclamation and closure plan for the proposed mining operation, including beneficiation operations, that will reasonably avoid, minimize and mitigate the actual and potential adverse impacts on natural resources, the environment and public health and safety within the mining area and the affected area. The plan must address unique issues associated with mining and must include, but not be limited to, the following:

(1) A description of materials, methods and techniques that will be used;

(2) Information that demonstrates that the methods, materials and techniques proposed to be used are capable of accomplishing their stated objectives in protecting the environment and public health. The required information may consist of results of actual testing, modeling, documentation by credible independent testing and certification organizations or documented applications in similar uses and settings;

(3) Plans and schedules for interim and final reclamation of the mining area and the affected area following cessation of mining operations and plans and schedules for measures taken during suspension of operations, including contemporaneous reclamation, to the extent practicable;

(4) A description of the geochemistry of the ore, waste rock, overburden, peripheral rock, spent leach material and tailings, including characterization of leachability, reactivity and acid-forming characteristics;

(5) A mining operations closure plan;

(6) Provisions for the prevention, control and monitoring of acid-forming waste products and other waste products from the mining process in accordance with standards in subsection 4, paragraphs D and E;

(7) Storm water and surface water management provisions;

(8) A water quality monitoring plan;

(9) A description of the wastewater discharge management plan;

(10) A description of any tailings impoundment and the methods, materials and techniques to be used;

(11) A plan for the storage of hazardous materials; and

(12) An estimate of costs for reclamation, closure and environmental protection. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

D. A contingency plan that includes an assessment of the risk to the environment and public health and safety associated with potential significant incidents or failures related to the mining operation and describes the metallic mineral operator's notification and response plans. When the application is accepted as complete for processing by the department, the applicant shall provide a copy of the contingency plan to each municipality in which the mining area and affected area may be located or, in the unorganized territory, to the county commissioners for each county in which the mining area or affected area may be located. The department may require amendments to the contingency plan; [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

E. Financial assurance as described in section 490-RR; and [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

F. A list of other state and federal permits or approvals anticipated by the applicant to be required. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

3. Permit issuance if violation exists. A mining permit may not be issued or transferred to a person if the department has determined that person to be in violation of this article, rules adopted under this article, a mining permit, an order of the department issued pursuant to this article or any other state law, rule, permit or order that the department determines through rulemaking is relevant to the issuance or transfer of a mining permit unless the person has corrected the violation or the person has agreed in a judicially enforceable document to correct the violation pursuant to a compliance schedule approved by the department.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

4. Criteria for approval. Except as provided for in subsection 3, the department shall approve a mining permit whenever it finds the following.

A. The applicant has the financial capacity and technical ability to develop the project in a manner consistent with applicable state environmental standards and with the provisions of this article. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

B. The applicant has made adequate provision for fitting the mining operation harmoniously into the existing natural environment and the development will not unreasonably adversely affect existing uses, scenic character, air quality, water quality or other natural resources.

(1) In making a determination under this paragraph regarding a mining operation's effects on natural resources regulated by the Natural Resources Protection Act, the department shall apply the same standards applied under the Natural Resources Protection Act.

(2) The applicant must demonstrate that there is reasonable assurance that public and private water supplies will not be affected by the mining operations.

(3) The applicant must demonstrate that rules to protect human health and the environment adopted by the department pursuant to this article will be met. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

C. The mining operation will be located on soil types that are suitable to the nature of the mining operation. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

D. There is reasonable assurance that discharges of pollutants from the mining operation will not violate applicable water quality standards. Notwithstanding sections 465-C and 470, discharges to groundwater from activities permitted under this article may occur within a mining area, but such discharges may not result in contamination of groundwater beyond each mining area. In determining compliance with this standard, the department shall require groundwater monitoring consistent with the standards established pursuant to section 490-QQ, subsection 3. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

E. The mining operation will not cause a direct or indirect discharge of pollutants into surface waters or discharge groundwater containing pollutants into surface waters that results in a condition that is in nonattainment of or noncompliance with the standards in article 4-A or section 414-A or 420. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

F. Withdrawals of groundwater and surface water related to the mining operation will comply with article 4-B. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

G. The applicant has made adequate provision of utilities, including water supplies, wastewater facilities and solid waste disposal, required for the mining operation, and the mining operation will not have an unreasonable adverse effect on the existing or proposed utilities in a municipality or area served by those services. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

H. The mining operation will not unreasonably cause or increase the flooding of the area that is altered by the mining operation or adjacent properties or create an unreasonable flood hazard to any structure. Mining operations may be placed in flood plains or flood hazard areas as long as they are designed, constructed, operated and reclaimed in a manner that complies with the approval criteria in this subsection and the Natural Resources Protection Act. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

I. The applicant has made adequate provision for protection of public safety. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

J. The mining operation will not use heap or percolation leaching. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

5. Permit coordination. If a person submits an application for a mining permit under this article and an application to the department for any other permit required pursuant to section 490-NN, subsection 1, the department shall process the applications in a coordinated fashion and issue a joint decision. The coordinated permit process must include consolidation of public hearings.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

6. Public and local participation. In addition to provisions for public participation pursuant to Title 5, chapter 375 and department rules relating to public participation in the processing of applications, the following provisions apply to an application for a mining permit.

A. At least 60 days prior to submitting an application to the department, the applicant shall notify by certified mail the municipal officers of each municipality in which the mining area or affected area may be located or, in the unorganized territory, the county commissioners for each county in which the mining area or affected area may be located. The applicant at the same time shall provide a copy of the notice to the department and the Director of the Division of Geology, Natural Areas and Coastal Resources within the Department of Agriculture, Conservation and Forestry. [2013, c. 405, Pt. C, §22 (AMD).]

B. At the time an application is submitted to the department, the applicant shall provide written notice to the municipal officers of each municipality in which the mining area and affected area may be located or, in the unorganized territory, to the county commissioners for each county in which the mining area or affected area may be located and shall publish notice of the application in a newspaper of general circulation in the area. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

C. The department shall hold an adjudicatory public hearing within the municipality in which the mining operation may be located or, in the unorganized territory, in a convenient location in the vicinity of the proposed mining operation. Administrative expenses of a hearing held pursuant to this paragraph must be paid for by the applicant. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

D. The municipal officers, or their designees, from each municipality in which the mining area or affected area may be located or, in the unorganized territory, the county commissioners, or their designees, for each county in which the mining area or affected area may be located have intervenor status if they request it within 60 days after notification under paragraph B. The intervenor status granted under this paragraph applies in any proceeding for a permit under this article. Immediately upon the commissioner's receipt of a request for intervenor status under this paragraph, the intervenors have all rights and responsibilities commensurate with this status. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

E. The commissioner shall reimburse or make assistance grants for the direct expenses of intervention of any party granted intervenor status under paragraph D, not to exceed $50,000. The department shall adopt rules governing payment by an applicant to the department of fees necessary for the department to award intervenor assistance grants and governing the award and management of intervenor assistance grants and reimbursement of expenses to ensure that the funds are used in support of direct, substantive participation in the proceedings before the department. Allowable expenses include, without limitation, hydrogeological studies, traffic analyses, the retention of expert witnesses and attorneys and other related items. Expenses not used in support of direct, substantive participation in the proceedings before the department, including attorney's fees related to court appeals, are not eligible for reimbursement under this subsection. Expenses otherwise eligible under this subsection that are incurred by the municipality or county commissioners after notification pursuant to paragraph B are eligible for reimbursement under this paragraph only if a completed application is accepted by the department. The department shall also establish rules governing the process by which an intervenor under paragraph D may gain entry to the proposed mining site for purposes of reasonable inspection and site investigations under the auspices of the department. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

[ 2013, c. 405, Pt. C, §22 (AMD) .]

SECTION HISTORY

2011, c. 653, §23 (NEW). 2011, c. 653, §33 (AFF). 2013, c. 405, Pt. C, §22 (AMD).



38 §490-PP. Mining permit; duration; termination; revocation; transfer; amendment

1. Duration of permit. A mining permit issued by the department remains in effect until terminated or revoked by the department. The duration of other permits issued for the mining operation must be provided for in those permits. The department shall conduct annual reviews of the mining operations and assess compliance with the permit terms.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

2. Termination of permit. After public notice, the department may terminate or request surrender of a mining permit if:

A. The permittee has not commenced construction of mining facilities or conducted mining activities covered by the mining permit within 4 years after the effective date of the mining permit; or [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

B. The permittee has satisfied the requirements of the environmental protection, reclamation and closure plan and completed final reclamation of the mining area and, if necessary, the affected area and requests the termination of the mining permit and the department determines all of the following:

(1) The air, water or other natural resources are not polluted or impaired from the mining operation;

(2) The permittee has otherwise fulfilled all conditions determined to be necessary by the department to protect the public health, safety and welfare and the environment; and

(3) The requirements for the post-closure monitoring period have been satisfied. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

3. Revocation of permit. The department may revoke a mining permit after public notice pursuant to section 490-TT.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

4. Transfer of permit. After public notice and unless otherwise provided in this article, a mining permit may be transferred with prior written approval of the department in accordance with the provisions of this subsection.

A. The person acquiring the mining permit shall submit to the department on forms provided by the department a request for transfer of the mining permit and shall provide the financial assurance required under section 490-RR. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

B. A person acquiring a mining permit must accept the conditions of the existing mining permit and adhere to the requirements set forth in this article. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

C. If a permittee is determined by the department to be in violation of this article or the rules adopted under this article at the mining site that is the subject of the transfer, the mining permit may not be transferred until the permittee has completed the necessary corrective actions or the person acquiring the mining permit has entered into a written consent agreement to correct all of the violations. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

D. A transferee shall demonstrate to the department's satisfaction the technical and financial capacity and intent to:

(1) Comply with all terms and conditions of the mining permit; and

(2) Satisfy all applicable statutory and regulatory criteria, including, but not limited to, providing adequate evidence of the financial assurance required by section 490-RR. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

5. Amendment of permit. After public notice, a mining permit may be amended in accordance with this subsection.

A. A permittee may submit to the department a request to amend a mining permit to address anticipated changes in the mining operation, including, if applicable, amendments to the environmental impact assessment and to the environmental protection, reclamation and closure plan. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

B. The department may require a mining permit to be amended if the department determines that the terms and conditions of the mining permit are not providing reasonable protection of the environment, natural resources or public health and safety. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

SECTION HISTORY

2011, c. 653, §23 (NEW). 2011, c. 653, §33 (AFF).



38 §490-QQ. Performance, operation and reclamation standards

1. Performance standards. Standards adopted by the department through rulemaking must be performance-based to the extent feasible, and the department may require that the applicant implement control devices or measures necessary to achieve the performance standards. If the rules include standards that are not performance-based, the rules may allow a permittee to propose an alternative means of compliance that achieves equivalent environmental performance. The department is not required to approve the proposed alternative means of compliance. If the applicant proposes a control device or measure, it must demonstrate that there is reasonable assurance that the device or measure will achieve the performance standard.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

2. Suspension of mining operations. If mining operations are suspended for a continuous period exceeding 90 days, the permittee shall provide notice to the department and take actions, consistent with its environmental protection, reclamation and closure plan, to maintain, monitor and secure the mining area and shall conduct any interim sloping or stabilizing of surfaces necessary to protect the environment, natural resources and public health and safety in accordance with the mining permit. If mining operations are suspended for a continuous period exceeding 365 days, the permittee is considered to have ceased mining operations and all requirements applicable to closure take effect unless the department agrees in writing to delay the implementation of the closure plan based on a written submission by the permittee that demonstrates that the mining operations are expected to recommence within a reasonable period of time as determined by the department. The department may require partial closure of mining operations.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

3. Water quality monitoring. Through rulemaking the department shall establish standards for monitoring groundwater as close as practicable to any mining area that may pose a threat to groundwater. A permittee shall conduct groundwater and surface water monitoring in accordance with the provisions of a mining permit during mining operations, during suspension of mining operations, during closure and during the post-closure monitoring period. The post-closure monitoring period must be at least 30 years following cessation of mining, subject to the following conditions.

A. The permittee shall provide to the department a written request to terminate post-closure monitoring not less than 18 months before the proposed termination date and shall provide the department with technical data and information demonstrating the basis for the termination of the post-closure monitoring. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

B. The department may shorten the post-closure monitoring period at any time upon determining that there is no significant potential for water contamination resulting from the mining operation. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

C. The department shall extend the post-closure monitoring period in increments of up to 20 years unless the department determines, approximately one year before the end of a post-closure monitoring period or post-closure incremental monitoring period, that there is no significant potential for surface water or groundwater contamination resulting from the mining operation. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

4. Reclamation. The following reclamation requirements apply.

A. Except as provided in paragraph B, a permittee shall commence and complete final reclamation of a mining area and, if necessary, any affected area consistent with mining permit conditions and the environmental protection, reclamation and closure plan approved by the department. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

B. Upon written request of a permittee, the department may approve an extension of time to begin or complete final reclamation. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

C. Both the mining area and the affected area must be reclaimed with the goal that the affected area be returned to the ecological conditions that approximate pre-mining conditions to the extent feasible and practicable and considering any changes caused by non-mining activities or other natural events. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

D. Following closure and reclamation, the landowner or lessee of a mining area in an unorganized territory shall petition the Maine Land Use Planning Commission for rezoning to an appropriate subdistrict designation. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF); 2011, c. 682, §38 (REV).]

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF); 2011, c. 682, §38 (REV) .]

5. Inspection and maintenance. A permittee shall fully comply with all inspection, maintenance and monitoring requirements contained in a mining permit. After closure, mining areas and affected areas must be inspected at least twice per year. All waste piles and impoundments or any other pile or storage facility must be inspected by a licensed civil engineer with expertise in structural stability of waste piles and impoundments. The engineer shall either certify that the mining area and affected area are in good condition and not susceptible to failure due to significant weather, seismic or other events or identify the corrective measures that must be undertaken by the permittee. The inspections must document that all permit requirements, including storm water control, sediment and erosion control, dust migration, access controls, land use restrictions, waste pile or impoundment stabilization measures and treatment systems are fully compliant with the mining permit conditions and that there are no known conditions that could present an unreasonable threat to public health and safety or the environment. A permittee shall notify the department of any recommended corrective measures as soon as practicable after the inspection. A permittee shall submit an inspection report to the department within 21 days after the inspection.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

SECTION HISTORY

2011, c. 653, §23 (NEW). 2011, c. 653, §33 (AFF). 2011, c. 682, §38 (REV).



38 §490-RR. Financial assurance

1. Duration of financial assurance. A permittee shall maintain financial assurance during mining operations until the department determines that all reclamation has been completed and during the post-closure monitoring period except that financial assurance must be reduced or released immediately upon termination of a mining permit under section 490-PP, subsection 2, paragraph A. The department may require financial assurance to remain in effect for as long as the mining operation and any associated waste material could create an unreasonable threat to public health and safety or the environment.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

2. Coverage of financial assurance. The financial assurance required under subsection 1 applies to all mining and reclamation operations that are subject to a mining permit and must be sufficient to cover the cost for the department to administer, and hire a 3rd party to implement, activities necessary for the investigation, monitoring, closure, treatment, remediation, reclamation, operation and maintenance under the environmental protection, reclamation and closure plan as well as other necessary environmental protection measures, including remediation of any contamination of the air, surface water or groundwater.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

3. Form of financial assurance. The financial assurance may consist of a surety bond, escrow, cash, certificate of deposit, trust, irrevocable letter of credit issued by a financial institution acceptable to the department, or other equivalent security, or combination thereof, as long as the department approves the financial assurance as proposed by the applicant. When determining the appropriate security to require, the department shall take into consideration the type and location of the mining operation and the type of security that is adequate to protect the State's financial interest. The financial assurance must be in a form that cannot be cancelled, withdrawn, revoked or otherwise reduced without the express written consent of the commissioner after a finding that the reduced amount is appropriate given the conditions related to the mining operation, including, but not limited to, the potential cost of long-term maintenance and monitoring, closure and any necessary response to episodic maintenance.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

4. Updates to financial assurance. A permittee shall provide to the department an annual statement of financial responsibility, and the department may require that the financial assurance be adjusted to ensure that the financial assurance is sufficient for the purposes of subsection 2.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

5. Failure to provide financial assurance. Failure to provide financial assurance under this section constitutes grounds for the department to order immediate suspension of mining activities pursuant to section 490-TT, including, but not limited to, the removal of metallic product from the mining area.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

SECTION HISTORY

2011, c. 653, §23 (NEW). 2011, c. 653, §33 (AFF).



38 §490-SS. Mining and reclamation report

1. Filing requirement. A permittee shall file with the department a mining and reclamation report on or before March 15th of each year, during the period the mine is operating, during suspension of mining operations and during the post-closure monitoring period. The mining and reclamation report must contain the following:

A. A description of the status of mining and reclamation operations; [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

B. An update of the contingency plan. The permittee shall provide a copy of the update to the municipality or county commissioners, as applicable; [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

C. A report of monitoring results for the preceding calendar year; [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

D. A report of the total tons of material mined from the mining area and the amount of metallic product by weight produced from the mine for the preceding calendar year; and [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

E. A list of the notifications required under subsection 2 for the preceding calendar year. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

2. Notification requirement. A permittee shall promptly notify the department and each municipality in which the mining area and the affected area are located, or, in the unorganized territory, the county commissioners for each county in which the mining area and the affected area are located, of any incident, act of nature or exceedance of a permit standard or condition related to the mining operation that has created, or may create, a threat to the environment, natural resources or public health and safety.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

3. Records. Records must be retained as follows.

A. Records upon which mining and reclamation reports are based must be preserved by the permittee for 6 years. The permittee shall make the records available to the department upon request. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

B. Records upon which incident reports under subsection 2 are based must be preserved by the permittee for 6 years or until the end of the post-closure monitoring period, whichever is later. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

SECTION HISTORY

2011, c. 653, §23 (NEW). 2011, c. 653, §33 (AFF).



38 §490-TT. Violations

1. Permittee required to correct violations. If the department determines that a permittee has violated this chapter, a rule adopted under this article, an order of the department or a mining permit issued under this article, the department shall require the permittee to correct the violation and the department may pursue enforcement action pursuant to sections 347-A, 348 and 349.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

2. Imminent endangerment. If the department determines that a violation under subsection 1 is causing or resulting in an imminent and substantial endangerment to the public health or safety, environment or natural resources, the department shall take action necessary to abate or eliminate the endangerment. Such action may include one or more of the following:

A. Revoking the mining permit as authorized by section 342, subsection 11-B; [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

B. Issuing an order to the permittee requiring immediate suspension of mining activities, including, but not limited to, the removal of metallic product from the site; [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

C. Issuing an order to the permittee to undertake such other response actions as may be necessary to abate or eliminate the endangerment; and [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

D. Issuance of an emergency order as authorized by section 347-A, subsection 3. [2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF).]

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

3. Effect of revocation or suspension. The revocation of a mining permit or suspension of mining activities under subsection 2 does not relieve a permittee of the responsibility to complete closure, reclamation, operation and maintenance and monitoring, to maintain financial assurance required under section 490-RR and to undertake all appropriate measures to protect the environment, natural resources and public health and safety.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

4. Compliance with Maine Administrative Procedure Act. The department shall comply with the Maine Administrative Procedure Act in its actions under this section.

[ 2011, c. 653, §23 (NEW); 2011, c. 653, §33 (AFF) .]

SECTION HISTORY

2011, c. 653, §23 (NEW). 2011, c. 653, §33 (AFF).









Subchapter 2: INTERSTATE WATER POLLUTION CONTROL

Article 1: COMPACT

38 §491. Applicability of provisions -- Article I

It is agreed between the signatory states that this compact shall apply to streams, ponds and lakes which are contiguous to 2 or more signatory states or which flow through 2 or more signatory states or which have a tributary contiguous to 2 or more signatory states or flowing through 2 or more signatory states, and shall apply to tidal waters ebbing and flowing past the boundaries of 2 states.



38 §491-A. Reaffirmation of support -- Article I-A

The State reaffirms its support of the cooperative approach to the abatement and control of water pollution as embodied in the New England Interstate Water Pollution Control Compact. In view of the increases in population concentrations, the growing need of industry and agriculture for water of reasonable quality and the quality requirements of water based recreation and other uses, the New England Interstate Water Pollution Control Commission shall develop and maintain its programs, including research on water quality problems, at such levels, including, to the extent necessary, levels above those originally provided when this State first enacted the compact, as may be appropriate. [1969, c. 166, §1 (NEW).]

SECTION HISTORY

1969, c. 166, §1 (NEW).



38 §492. Creation of commission -- Article II

The New England Interstate Water Pollution Control Commission, as heretofore created and in this subchapter referred to as the commission, shall be a body corporate and politic, having the powers, duties and jurisdiction herein enumerated and such other and additional powers as shall be conferred upon it by the act or acts of a signatory state concurred in by the others.

This State concurs in the conferring of any powers or duties on the New England Interstate Water Pollution Control Commission by other states in addition to those conferred by provision of this compact. [1969, c. 166, §2 (NEW).]

The concurrence is subject to the following limitations: [1969, c. 166, §2 (NEW).]

1. Limitations. Unless this State specifically confers a power or duty on the commission, other than one conferred by the compact itself, no financial or other burden or duties shall be placed upon this State, or any agency, officer or subdivision thereof by reason of the conferring or exercise of the powers or duty. At any time, the Governor, Attorney General or the Treasurer of State shall have the power to make inquiry of the commission and to examine its books and records in order to ascertain the state of compliance with this compact.

[ 1969, c. 166, §2 (NEW) .]

2. Rights. The rights, privileges and responsibilities of this State with respect to the New England Interstate Water Pollution Control Compact and the commission established thereby shall not be limited or impaired.

[ 1969, c. 166, §2 (NEW) .]

3. Account. The commission shall include in its annual report to the Governor and the Legislature of this State a full account of any additional powers or duties administered by it.

[ 1969, c. 166, §2 (NEW) .]

SECTION HISTORY

1969, c. 166, §2 (AMD).



38 §493. Membership of commission -- Article III

The commission shall consist of 5 commissioners from each signatory state, each of whom shall be a resident voter of the state from which he is appointed. The commissioners shall be chosen in the manner and for the terms provided by law of the state from which they shall be appointed. For each state there shall be on the commission a member representing the state health department, a member representing the state water pollution control board, if such exists, and, except where a state in its enabling legislation decides that the best interests of the state will be otherwise served, a member representing municipal interests, a member representing industrial interests and a member representing an agency acting for fisheries or conservation.



38 §494. Organization and operation -- Article IV

The commission shall annually elect from its members a chairman and vice-chairman and shall appoint and at its pleasure remove or discharge such officers. It may appoint and employ a secretary who shall be a professional engineer versed in water pollution and may employ such stenographic or clerical employees as shall be necessary, and at its pleasure remove or discharge such employees. It shall adopt a seal and suitable bylaws and shall promulgate rules and regulations for its management and control. It may maintain an office for the transaction of its business and may meet at any time or place within the signatory states. Meetings shall be held at least twice each year. A majority of the members shall constitute a quorum for the transaction of business, but no action of the commission imposing any obligation on any signatory state or on any municipal agency or subdivision thereof or on any person, firm or corporation therein shall be binding unless a majority of the members from such signatory state shall have voted in favor thereof. Where meetings are planned to discuss matters relevant to problems of water pollution control affecting only certain of the signatory states, the commission may vote to authorize special meetings of the commissioners of the states especially concerned. The commission shall keep accurate accounts of all receipts and disbursements and shall make an annual report to the governor and the legislature of each signatory state setting forth in detail the operations and transactions conducted by it pursuant to this compact, and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the signatory states which may be necessary to carry out the intent and purpose of this compact. The commission shall not incur any obligations for salaries, office, administrative, traveling or other expenses prior to the allotment of funds by the signatory states adequate to meet the same; nor shall the commission pledge the credit of any of the signatory states. Each signatory state reserves the right to provide hereafter by law for the examination and audit of the accounts of the commission. The commission shall appoint a treasurer who may be a member of the commission, and disbursements by the commission shall be valid only when authorized by the commission and when vouchers therefor have been signed by the secretary and countersigned by the treasurer. The secretary shall be custodian of the records of the commission with authority to attest to and certify such records or copies thereof.

In addition to the minimal personnel authorization contained in this Article, the commission may employ such engineering, technical and other professional, secretarial and clerical personnel as the proper administration and functioning of the commission may require. [1969, c. 166, §3 (NEW).]

SECTION HISTORY

1969, c. 166, §3 (AMD).



38 §495. Standards and classifications -- Article V

It is recognized, owing to such variable factors as location, size, character and flow and the many varied uses of the waters subject to the terms of this compact, that no single standard of sewage and waste treatment and no single standard of quality of receiving waters is practical and that the degree of treatment of sewage and industrial wastes should take into account the classification of the receiving waters according to present and proposed highest use, such as for drinking water supply, industrial and agricultural uses, bathing and other recreational purposes, maintenance and propagation of fish life, shellfish culture, navigation and disposal of wastes.

The commission shall establish reasonable physical, chemical and bacteriological standards of water quality satisfactory for various classifications of use. It is agreed that each of the signatory states through appropriate agencies will prepare a classification of its interstate waters in entirety or by portions according to present and proposed highest use and for this purpose technical experts employed by state departments of health and state water pollution control agencies are authorized to confer on questions relating to classification of interstate waters affecting 2 or more states. Each signatory state agrees to submit its classification of its interstate waters to the commission for approval. It is agreed that after such approval, all signatory states through their appropriate state health departments and water pollution control agencies will work to establish programs of treatment of sewage and industrial wastes which will meet standards established by the commission for classified waters. The commission may from time to time make such changes in definitions of classifications and in standards as may be required by changed conditions or as may be necessary for uniformity.



38 §496. Abatement and control of pollution -- Article VI

Each of the signatory states pledges to provide for the abatement of existing pollution and for the control of future pollution of interstate inland and tidal waters as described in Article I, and to put and maintain the waters thereof in a satisfactory condition consistent with the highest classified use of each body of water.



38 §496-A. Personnel and programs -- Article VI-A

The commission may develop standards for the training, educational and experience requirements for operating personnel necessary to the proper operation of sewage and other waste treatment plants. [1969, c. 166, §4 (NEW).]

The commission may administer programs of training and certification for such personnel, and may make classifications thereof. Any certificate issued by the commission shall be accepted by this State and all agencies and subdivisions thereof as conclusive evidence that the holder has the training, education and experience necessary for certification for the class of position or responsibility described therein. The Board of Environmental Protection may impose and the Commissioner of Environmental Protection may administer any other requirements for certification within any applicable provisions of law, but the commissioner shall not reexamine or reinvestigate the applicant for a certificate with respect to the applicant's training, education or experience qualifications. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §104 (AMD).]

The commission shall keep a record of all certificates issued by it, and in response to any inquiry concerning such a certificate, the commission shall inform the inquirer concerning its issuance and validity. The commission shall annul any certificate issued by it, if the commission finds that the certificate was obtained by misrepresentation of any material fact relating to the education, training or experience of the applicant. Such annulment shall be pursuant to rules and regulations of the commission which shall afford due notice to the certificate holder and an opportunity to present relevant evidence for consideration by the commission. [1969, c. 166, §4 (NEW).]

Nothing contained in this section shall limit or abridge the authority of the commission to revise its standards and to issue new or additional certificates. In any such case, the Commissioner of Environmental Protection may require an applicant for a certificate to present a certificate or certificates which evidence training, education and experience meeting the current standards of the commission. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §104 (AMD).]

Certificates issued by the commission shall be recognized and given in connection with personnel employed in or having responsibilities for plants discharging into any waters of this State. [1969, c. 166, §4 (NEW).]

Nothing in this section shall be construed to require any person to have a certificate in order to be employed in the operation of a sewage or other waste treatment plant. Such requirements, if any, shall be as set forth in or pursuant to other laws of this State: Provided that in any case where a certificate is required, an appropriate certificate issued by the commission shall be accepted in lieu of any certificate otherwise required. [1969, c. 166, §4 (NEW).]

To the extent that the authority conferred upon the commission by this section is not otherwise exercisable by the commission under the compact, the commission shall not require the financial or other support of the program or programs authorized hereby by any state not having enacted legislation substantially similar to this section. [1969, c. 166, §4 (NEW).]

SECTION HISTORY

1969, c. 166, §4 (NEW). 1969, c. 431, §9 (AMD). 1971, c. 618, §12 (AMD). 1989, c. 890, §§A40,B104 (AMD).



38 §496-B. Water quality network -- Article VI-B

The commission, in cooperation with this State and such other states signatory to the New England Interstate Water Pollution Control Compact as may participate, shall establish and maintain a water quality sampling and testing network. The network shall, to the fullest extent practicable, rely upon the sampling and testing programs of this State, such other participating states, and upon information available from agencies of the Federal Government, and shall not duplicate any of their activities. However, if the sampling and testing programs of this State and other states, and the information available from agencies of the Federal Government are insufficient to provide the commission with records of water quality adequate for its needs, the commission may supplement the sampling and testing otherwise available to it. [1969, c. 166, §4 (NEW).]

Sampling pursuant to this section shall be at points at or near the places where waters cross a boundary of this State, and the samples shall be tested in order to determine their quality. The sampling and testing provided for herein shall be scheduled by the commission or in accordance with its requests, and shall include such factors or elements as the commission shall request. Any sampling and testing done by the Commissioner of Environmental Protection of this State as part of the activities of the commission's network shall be reported fully and promptly by such agency to the commission, together with the results thereof. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §105 (AMD).]

SECTION HISTORY

1969, c. 166, §4 (NEW). 1969, c. 431, §9 (AMD). 1971, c. 618, §12 (AMD). 1989, c. 890, §§A40,B105 (AMD).



38 §496-C. Limitations -- Article VI-C

Unless otherwise conferred by law, the commission shall not have power to issue permits or licenses in connection with the discharge or treatment of wastes, or pass upon plans or specifications for particular waste treatment or collection equipment or facilities. [1969, c. 166, §4 (NEW).]

SECTION HISTORY

1969, c. 166, §4 (NEW).



38 §497. Additional controls; pending actions -- Article VII

Nothing in this compact shall be construed to repeal or prevent the enactment of any legislation or prevent the enforcement of any requirement by any signatory state imposing any additional condition or restriction to further lessen the pollution of waters within its jurisdiction. Nothing herein contained shall affect or abate any action now pending brought by any governmental board or body created by or existing under any of the signatory states.



38 §498. Appropriations -- Article VIII

The signatory states agree to appropriate for the salaries, office, administrative, travel and other expenses such sum or sums as shall be recommended by the commission. The Commonwealth of Massachusetts obligates itself only to the extent of $6,500 in any one year, the State of Connecticut only to the extent of $3,000 in any one year, the State of Rhode Island only to the extent of $1,500 in any one year, and the States of New Hampshire, Maine and Vermont each only to the extent of $1,000 in any one year.



38 §499. Separability of provisions -- Article IX

Should any part of this compact be held to be contrary to the constitution of any signatory state or of the United States, all other parts thereof shall continue to be in full force and effect.



38 §500. Negotiation with New York state -- Article X

The commission is authorized to discuss with appropriate state agencies in New York state questions of pollution of waters which flow into the New England area from New York state or vice versa and to further the establishment of agreements on pollution abatement to promote the interests of the New York and New England areas.

Whenever the commission by majority vote of the members of each signatory state shall have given its approval and the state of New York shall have taken the necessary action to do so, the state of New York shall be a party to this compact for the purpose of controlling and abating the pollution of waterways common to New York and the New England states signatory to this compact but excluding the waters under the jurisdiction of the Interstate Sanitation Commission (New York, New Jersey and Connecticut).



38 §501. Effective date -- Article XI

This compact shall become effective immediately upon the adoption of the compact by any 2 contiguous states of New England but only insofar as applies to those states and upon approval by federal law. Thereafter upon ratification by other contiguous states, it shall become effective as to those states.






Article 2: ADMINISTRATIVE PROVISIONS

38 §531. Execution by Governor; form of execution

The Governor of this State is authorized and directed to execute a compact, on behalf of the State of Maine, with any one or more of the states of New Hampshire, Vermont, Massachusetts, Connecticut, Rhode Island and New York, to be known as the New England Interstate Water Pollution Control Compact, heretofore adopted by the states of Massachusetts, Connecticut, Rhode Island, New York, Vermont and New Hampshire and approved by Act of the Congress of the United States, and to execute any supplementary agreements with the states now parties to such compact and the operation thereof.

When the Governor, on behalf of the State, executes such compact or any agreement supplementary thereto, he shall affix his signature thereto under a recital that the compact or agreement is executed pursuant to the provisions thereof, subject to the limitations and qualifications contained in this subchapter.



38 §532. Commissioners; appointment

There shall be 5 members, hereinafter in this subchapter called Commissioners of the New England Interstate Water Pollution Control Commission from the State of Maine, as authorized by Title 5, section 12004-K, subsection 3. One commissioner shall be the Commissioner of Health and Human Services and one the Commissioner of Environmental Protection or a designee. The term of any such commissioner shall terminate at the time that commissioner ceases to hold said state office and a successor in that office shall be the successor as commissioner on this commission. The Governor shall appoint 3 more commissioners who shall be citizens of the State, one to represent municipal interests, one to represent industrial interests and one to represent the public generally. The term of the last 3 said commissioners shall be for a period of 3 years and shall hold office until a successor shall be appointed and qualified. The terms of each of the initial 5 members shall begin at the date of the appointment, provided the said compact shall then have been executed by the Governor of this State as prescribed in section 531; otherwise they shall begin upon the effective date of the compact in accordance with section 537. [1989, c. 503, Pt. B, §176 (AMD); 2003, c. 689, Pt. B, §7 (REV).]

Any commissioner may be removed from office by the Governor upon charges and after a hearing.

SECTION HISTORY

1969, c. 431, §9 (AMD). 1969, c. 504, §51 (AMD). 1971, c. 618, §12 (AMD). 1975, c. 293, §4 (AMD). 1975, c. 771, §421 (AMD). 1983, c. 812, §292 (AMD). 1985, c. 162, §8 (AMD). 1989, c. 503, §B176 (AMD). 2003, c. 689, §B7 (REV).



38 §533. -- compensation

The commissioners shall serve without compensation but shall be reimbursed for their expenses actually and necessarily incurred by them in the performance of their duties.



38 §534. Reservations and limitations

Notwithstanding any contrary provisions hereinbefore contained, it is hereby specifically provided that

1. Classification. The members representing the State of Maine on the New England Interstate Water Pollution Control Commission shall have no authority to vote in favor of or to commit said State of Maine or any administrative agency thereof or any municipal corporation or administrative agency thereof, or any person, firm or corporation therein,

A. To any classification of the interstate waters of the State of Maine or to any standards of water quality appertaining to any such classification, which in any aspect shall impose a higher classification or higher water quality than are established by the laws of the State of Maine for such waters, or

B. To any classification and pertinent standards of water quality in respect to such interstate waters of the State of Maine as have not been assigned a classification under the laws of the State of Maine.

2. Prior classifications and standards. No classification of waters or standards of water quality thereto appertaining which shall have been approved by the New England Water Pollution Control Commission prior to August 20, 1955, as established in section 537, shall be binding upon the State of Maine or any administrative agency thereof or any municipal corporation or administrative agency thereof, or any person, firm or corporation therein, with relation to any interstate waters of the State of Maine.



38 §535. Appropriations

The State agrees to appropriate from the General Fund and contribute to the commission such annual amount as may be required for its several purposes under the terms of such compact, not in excess of $1,000, which limitation is imposed by the State as a condition under which it shall become a party thereto. The State, as a further condition under which it shall become a party to the compact, reserves the right to withdraw therefrom at any time upon 60 days' notice to the chairman of the commission.

The Governor shall determine if and when it shall be for the best interests of the State to withdraw from such compact. In the event the Governor shall determine that the State should withdraw from such compact, he shall have full power and authority to give the notice as required herein and to take any and all steps necessary and proper to effect the withdrawal of the State from the compact.



38 §536. Interpretation and purpose

The form and contents of such compact are as set forth in this subchapter and the effect of its provisions shall be interpreted and administered in conformity with this subchapter.

New England Interstate Water Pollution Control Compact

Whereas, the growth of population and the development of the territory of the New England states has resulted in serious pollution of certain interstate streams, ponds and lakes, and of tidal waters ebbing and flowing past the boundaries of 2 or more states; and

Whereas, such pollution constitutes a menace to the health, welfare and economic prosperity of the people living in such area; and

Whereas, the abatement of existing pollution and the control of future pollution in the interstate waters of the New England area are of prime importance to the people and can best be accomplished through the cooperation of the New England states in the establishment of an interstate agency to work with the states in the field of pollution abatement; now, therefore, the states of Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island and Vermont do agree and are bound as provided in this subchapter.



38 §537. Effective date

This compact, when executed by the Governor as prescribed in section 531, shall be deemed to be fully adopted and shall thereupon become binding upon the State of Maine as between it and the several other signatory states agreeably to the true tenor and extent thereof. Such compact, supplementary agreements and notices of withdrawal shall be filed in the office of the Secretary of State of the State of Maine.









Subchapter 2-A: OIL DISCHARGE PREVENTION AND POLLUTION CONTROL

38 §541. Findings; purpose

The Legislature finds and declares that the highest and best uses of the seacoast of the State are as a source of public and private recreation and solace from the pressures of an industrialized society, and as a source of public use and private commerce in fishing, lobstering and gathering other marine life used and useful in food production and other commercial activities. [1969, c. 572, §1 (NEW).]

The Legislature further finds and declares that the preservation of these uses is a matter of the highest urgency and priority and that such uses can only be served effectively by maintaining the coastal waters, estuaries, tidal flats, beaches and public lands adjoining the seacoast in as close to a pristine condition as possible taking into account multiple use accommodations necessary to provide the broadest possible promotion of public and private interests with the least possible conflicts in such diverse uses. [1969, c. 572, §1 (NEW).]

The Legislature further finds and declares that the transfer of oil, petroleum products and their by-products between vessels and vessels and onshore facilities and vessels within the jurisdiction of the State and state waters and the transportation and other handling of oil in inland areas of the State are hazardous undertakings; that spills, discharges and escape of oil, petroleum products and their by-products occurring as a result of procedures involved in the transfer, storage and other handling of such products pose threats of great danger and damage to the marine, estuarine, inland surface water and adjacent terrestrial environment of the State; to owners and users of shorefront property; to public and private recreation; to citizens of the State and other interests deriving livelihood from marine and inland surface water related activities; and to the beauty of the Maine coast and inland waters; that such hazards have frequently occurred in the past, are occurring now and present future threats of potentially catastrophic proportions, all of which are expressly declared to be inimical to the paramount interests of the State as set forth in this subchapter and that such state interests outweigh any economic burdens imposed by the Legislature upon those engaged in transferring and other handling of oil, petroleum products and their by-products and related activities. [1985, c. 496, Pt. A, §5 (AMD).]

The Legislature intends by the enactment of this legislation to exercise the police power of the State through the Department of Environmental Protection by conferring upon the department the power to deal with the hazards and threats of danger and damage posed by such transfers and related activities; to require the prompt containment and removal of pollution occasioned thereby; to provide procedures whereby persons suffering damage from those occurrences may be promptly made whole; and to establish a fund to provide for the inspection and supervision of those activities and guarantee the prompt payment of reasonable damage claims resulting therefrom. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §106 (AMD).]

The Legislature further finds and declares that the preservation of the public uses referred to in this subchapter is of grave public interest and concern to the State in promoting its general welfare, preventing disease, promoting health and providing for the public safety, and that the state's interest in such preservation outweighs any burdens of absolute liability imposed by the Legislature upon those engaged in transferring or other handling of oil, petroleum products and their by-products and related activities. [1985, c. 496, Pt. A, §5 (AMD).]

SECTION HISTORY

1969, c. 572, §1 (NEW). 1971, c. 618, §12 (AMD). 1979, c. 541, §§A264,A265 (AMD). 1983, c. 483, §8 (AMD). 1983, c. 785, §9 (AMD). 1985, c. 496, §A5 (AMD). 1989, c. 890, §§A40,B106 (AMD).



38 §542. Definitions

The following words and phrases as used in this subchapter shall, unless a different meaning is plainly required by the context, have the following meaning: [1969, c. 572, §1 (NEW).]

1. Barrel. "Barrel" shall mean 42 U.S. gallons at 60 degrees Fahrenheit.

[ 1969, c. 572, §1 (NEW) .]

2. Board.

[ 1973, c. 625, §277 (RP) .]

3. Board.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §107 (RP) .]

3-A. Coastal waters. "Coastal waters" means all waters of the State within the rise and fall of the tide and to a distance of 12 miles from the coastline of the State but does not include areas above any fishway or dam when the fishway or dam is the dividing line between tidewater and fresh water.

[ 1993, c. 355, §6 (AMD) .]

4. Discharge. "Discharge" means any spilling, leaking, pumping, pouring, emitting, escaping, emptying or dumping.

[ 2015, c. 319, §9 (AMD) .]

4-A. Federal contingency plan. "Federal contingency plan" means an area, regional or local contingency plan for oil spill response, prepared and published by the President of the United States under the Federal Water Pollution Control Act, 33 United States Code, Section 1321, as amended.

[ 1991, c. 380, §1 (NEW) .]

5. Fund. "Fund" means the Maine Ground and Surface Waters Clean-up and Response Fund.

[ 2015, c. 319, §10 (AMD) .]

5-A. National contingency plan. "National contingency plan" means the national contingency plan for oil spill response prepared and published by the President of the United States under the Federal Water Pollution Control Act, 33 United States Code, Section 1321, as amended.

[ 1991, c. 380, §1 (NEW) .]

6. Oil. "Oil" means oil, oil additives, petroleum products and their by-products of any kind and in any form, including, but not limited to, petroleum, fuel oil, sludge, oil refuse, oil mixed with other wastes, crude oils and all other liquid hydrocarbons regardless of specific gravity. "Oil" does not include liquid natural gas.

[ 2015, c. 319, §11 (AMD) .]

6-A. Oil spill response activity. "Oil spill response activity" means assistance in mitigating or attempting to mitigate the effects of an actual or threatened discharge of oil prohibited by section 543. The term includes lightering oil from a disabled or threatened vessel and other actions to prevent, contain, clean up, remove or dispose of prohibited oil discharges.

[ 1991, c. 698, §3 (NEW) .]

7. Oil terminal facility. "Oil terminal facility" means any facility of any kind and related appurtenances, located in, on or under the surface of any land or water, including submerged lands, which is used or capable of being used for the purpose of transferring, processing or refining oil, or for the purpose of storing the same, but does not include any facility used or capable of being used to store no more than 1500 barrels or 63,000 gallons, nor any facility not engaged in the transfer of oil to or from waters of the State. A vessel is considered an oil terminal facility only in the event of a ship-to-ship transfer of oil, but only that vessel going to or coming from the place of ship-to-ship transfer and a permanent or fixed oil terminal facility. The term does not include vessels engaged in oil spill response activities.

[ 1993, c. 355, §7 (AMD) .]

8. Owner or operator. "Owner or operator" means any person owning or operating an oil terminal facility whether by lease, contract or any other form of agreement or a person in control of, or having responsibility for, the daily operation of an oil storage facility.

[ 2015, c. 319, §12 (AMD) .]

9. Person. "Person" shall mean any natural person, firm, association, partnership, corporation, trust, the State of Maine and any agency thereof, governmental entity, quasi-governmental entity, the United States of America and any agency thereof and any other legal entity.

[ 1977, c. 375, §4 (RPR) .]

9-A. Responder. "Responder" means any person who provides assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened discharge of oil prohibited by section 543, or in preventing, containing, cleaning up, removing or disposing of, or in attempting to prevent, contain, clean up, remove or dispose of, any discharge of oil prohibited by section 543, except for any person who caused or is otherwise responsible for the actual or threatened discharge in the first instance.

[ 1991, c. 380, §1 (NEW) .]

9-B. State Marine Oil Spill Contingency Plan. "State Marine Oil Spill Contingency Plan" means a contingency plan for oil spill response prepared by the commissioner in accordance with this subchapter.

[ 1991, c. 380, §1 (NEW) .]

9-C. Responsible party. "Responsible party" means any person who could be held liable under section 552 or as defined in section 562-A, subsection 17.

[ 2015, c. 319, §13 (AMD) .]

10. Transferred. "Transferred" shall include both onloading and offloading between terminal and vessel and vessel to vessel.

[ 1969, c. 572, §1 (NEW) .]

10-A. Underground oil storage facility.

[ 1985, c. 496, Pt. A, §7 (RP) .]

11. Vessel. "Vessel" includes every description of watercraft or other contrivance used, or capable of being used, as a means of transportation on water, whether self-propelled or otherwise and shall include barges and tugs.

[ 1969, c. 572, §1 (NEW) .]

SECTION HISTORY

1969, c. 572, §1 (NEW). 1971, c. 618, §12 (AMD). 1973, c. 625, §277 (AMD). 1977, c. 375, §§2-4 (AMD). 1983, c. 785, §10 (AMD). 1985, c. 496, §§A6,7 (AMD). 1989, c. 890, §§A40,B107 (AMD). 1991, c. 380, §1 (AMD). 1991, c. 698, §§3,4 (AMD). 1991, c. 817, §9 (AMD). 1993, c. 355, §§6,7 (AMD). 1997, c. 364, §25 (AMD). 2011, c. 206, §12 (AMD). 2015, c. 319, §§9-13 (AMD).



38 §543. Pollution and corruption of waters and lands of the State prohibited

The discharge of oil into or upon any coastal waters, estuaries, tidal flats, beaches and lands adjoining the seacoast of the State, or into or upon any lake, pond, river, stream, sewer, surface water drainage, ground water or other waters of the State or any public or private water supply or onto lands adjacent to, on, or over such waters of the State is prohibited. [1985, c. 496, Pt. A, §8 (AMD).]

Notwithstanding the prohibition of this section, the department may license the discharge of waste, refuse or effluent, including natural drainage contaminated by oil into or upon any coastal waters if, and only if, it finds that the discharge will be receiving the best available treatment and that the discharge will not degrade existing water quality, perceptibly violate the classification of the receiving waters or create any visible sheen upon the receiving waters. A license is not required and a person may not be considered in violation of this section for the discharge of oil to surface waters of the State if the discharge occurs in the process of recovering, containing, cleaning up or removing an oil spill to surface waters and is undertaken in compliance with the instructions of the commissioner or the commissioner's designee. [1993, c. 333, §2 (AMD).]

In acting upon an application for any such license, the department shall follow the provisions of subchapter I insofar as they are applicable. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §108 (AMD).]

SECTION HISTORY

1969, c. 572, §1 (NEW). 1973, c. 423, §11 (AMD). 1977, c. 375, §5 (AMD). 1983, c. 785, §11 (AMD). 1985, c. 496, §A8 (AMD). 1989, c. 890, §§A40,B108 (AMD). 1993, c. 333, §2 (AMD).



38 §544. Powers and duties of the board

The powers and duties conferred by this subchapter shall be exercised by the department and shall be deemed to be an essential governmental function in the exercise of the police power of the State. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §109 (AMD).]

1. Jurisdiction. The rights, powers and duties conferred on the department and other persons under this subchapter extend to a distance of 12 miles from the coastline of the State.

[ 1993, c. 355, §8 (AMD) .]

2. Licenses. Licenses required under this subchapter shall be secured from the department subject to such terms and conditions as are set forth in this subchapter.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §109 (AMD) .]

SECTION HISTORY

1969, c. 572, §1 (NEW). 1971, c. 618, §12 (AMD). 1989, c. 890, §§A40,B109 (AMD). 1993, c. 355, §8 (AMD).



38 §545. Operation without license prohibited

No person shall operate or cause to be operated an oil terminal facility as defined in this subchapter without a license. [1969, c. 572, §1 (NEW).]

1. Expiration of license. Licenses are issued upon application and are for a period of not less than 12 months to expire no later than 60 months after the date of issuance. The department may issue a temporary license for a shorter period of time if it finds that the applicant has substantially complied but has failed to comply with one or more provisions of existing rules. Licenses are issued subject to such terms and conditions determined by the department as necessary to carry out the purposes of this subchapter.

[ 1993, c. 355, §9 (AMD) .]

2. Renewal of licenses. As a condition precedent to the issuance or renewal of a license the department shall require satisfactory evidence that the applicant has or is in the process of implementing state and federal plans and rules and regulations for control of pollution related to oil and the abatement thereof when a discharge occurs.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §111 (AMD) .]

3. Exemptions. The Legislature finds and declares that the likelihood of significant damage to marine, estuarine and terrestrial environment, due to spills of oil, petroleum products and their by-products by the following classes of persons, is remote due to the limited nature of their operations and the small quantities stored, and accordingly exempts the same from the licensing requirements imposed by this section:

A. Persons engaged in the business of servicing the fuel requirements of pleasure craft, fishing boats and other commercial vessels, where the purchaser and the consumer are the same entity and the serviced vessel is 200 feet or less in overall length. [1993, c. 355, §10 (AMD).]

[ 1993, c. 355, §10 (AMD) .]

4. Certain vessels included. Licenses issued to any fixed or permanent oil terminal facility must include vessels under the direction or control of such facility and used to transport oil, between such fixed or permanent facility and vessels within state waters. Any person operating or causing to be operated a vessel used to transport oil between a permanent or fixed oil terminal facility and vessels within state waters, which vessel is not subject to the direction or control of that permanent oil terminal facility, shall obtain a license as required by this section. This subsection does not apply to vessels engaged in oil spill response activities.

[ 1991, c. 698, §5 (AMD) .]

SECTION HISTORY

1969, c. 572, §1 (NEW). 1971, c. 618, §12 (AMD). 1977, c. 375, §§6,7 (AMD). 1989, c. 890, §§A40,B110, 111 (AMD). 1991, c. 698, §5 (AMD). 1993, c. 355, §§9,10 (AMD).



38 §545-A. Underground oil storage facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 785, §12 (NEW). 1985, c. 496, §A9 (RP).



38 §545-B. Registration of transportation of oil in inland areas

Effective October 1, 1988, any person who transports by rail or highway more than 25 barrels of oil into Maine at any one time must register annually with the commissioner. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §112 (AMD).]

SECTION HISTORY

1987, c. 750, §2 (NEW). 1989, c. 890, §§A40,B112 (AMD).



38 §546. Regulatory powers of board

1. Procedure for adopting rules and regulations.

[ 1977, c. 300, §36 (RP) .]

2. Emergency rules and regulations without hearing.

[ 1977, c. 300, §36 (RP) .]

3. Enforcement of rules and regulations.

[ 1977, c. 300, §36 (RP) .]

4. Extent of regulatory powers. The board shall have the power to adopt rules and regulations including but not limited to the following matters:

A. Operating and inspection requirements for facilities, vessels, personnel and other matters relating to licensee operations under this subchapter, including annual inspections of oil terminal facilities; [1991, c. 454, §2 (AMD).]

B. Procedures and methods of reporting discharges and other occurrences prohibited by this subchapter; [1989, c. 546, §9 (AMD).]

C. Procedures, methods, means and equipment to be used by persons subject to regulations by this subchapter; [1989, c. 546, §9 (AMD).]

D. Procedures, methods, means and equipment to be used in the removal of oil and petroleum pollutants; [1989, c. 546, §9 (AMD).]

E. Development and implementation of criteria and plans to meet oil and petroleum pollution occurrences of various degrees and kinds, including the state marine oil spill contingency plan required under section 546-A. Those plans must include provision for annual drills, sometimes unannounced, to determine the adequacy of response plans and the preparedness of the response teams; [1991, c. 454, §3 (AMD).]

F. The establishment from time to time of control districts comprising sections of the Maine coast and the establishment of rules and regulations to meet the particular requirements of each such district; [1989, c. 546, §9 (AMD).]

G. Requirements for the safety and operation of vessels, barges, tugs, motor vehicles, motorized equipment and other equipment relating to the use and operation of terminals, facilities and refineries and the approach and departure from terminals, facilities and refineries; [1989, c. 546, §9 (AMD).]

H. Such other rules and regulations as the exigencies of any condition may require or such as may reasonably be necessary to carry out the intent of this subchapter; and [1989, c. 546, §9 (AMD).]

I. [1985, c. 496, Pt. A, §10 (RP).]

J. [1985, c. 496, Pt. A, §10 (RP).]

K. Operation and inspection requirements for interstate and intrastate oil pipelines excluding natural gas and artificial gas pipelines. [1989, c. 546, §9 (NEW).]

[ 1991, c. 454, §§2, 3 (AMD) .]

5. Facility response plans. Every facility subject to licensing under this section shall file with the department a copy of any oil discharge response plan submitted to the President of the United States under the federal Oil Pollution Act of 1990, Public Law 101-380, Section 4202, 104 Stat. 484, or a statement that a plan is not required under federal law.

[ 1991, c. 454, §4 (NEW) .]

6. Vessel response plans. Every tank vessel, as defined under 56 United States Code, Section 2101, entering state waters shall have available for inspection by the commissioner or an agent of the commissioner a copy of any oil discharge response plan required to be submitted to the President of the United States under the federal Oil Pollution Act of 1990, Public Law 101-380, Section 4202, 104 Stat. 484.

[ 1991, c. 698, §6 (AMD) .]

SECTION HISTORY

1969, c. 572, §1 (NEW). 1971, c. 618, §12 (AMD). 1977, c. 300, §§35,36 (AMD). 1977, c. 375, §8 (AMD). 1983, c. 785, §13 (AMD). 1985, c. 496, §A10 (AMD). 1989, c. 546, §9 (AMD). 1989, c. 868, §1 (AMD). 1991, c. 454, §§2-4 (AMD). 1991, c. 698, §6 (AMD).



38 §546-A. State marine oil spill contingency plan

1. Plan. The commissioner shall develop by December 31, 1991 a preliminary state marine oil spill contingency plan. The commissioner shall hold a public hearing in the process of developing the plan. The commissioner shall consult and coordinate with other agencies and organizations developing information for oil spill response planning to prevent a duplication of effort and the creation of incompatible data and data bases.

[ 1991, c. 454, §5 (NEW) .]

2. Worst-case scenarios. The marine oil spill contingency plan must address a range of scenarios, including spills of 100,000 gallons, 1,000,000 gallons and 6,000,000 gallons and the worst-case scenario in each major port area in both favorable and adverse conditions. The worst-case scenario in each major port area is the loss of an entire vessel of the following capacities:

A. Portland: 30,000,000 gallons; [1991, c. 454, §5 (NEW).]

B. Penobscot Bay and Penobscot River: 11,000,000 gallons; [1991, c. 454, §5 (NEW).]

C. Portsmouth, New Hampshire: 13,000,000 gallons; [1991, c. 454, §5 (NEW).]

D. St. John, New Brunswick: 90,000,000 gallons; [1991, c. 454, §5 (NEW).]

E. Eastport: 100,000 gallons; and [1991, c. 454, §5 (NEW).]

F. Elsewhere on the coast: 30,000 gallons. [1991, c. 454, §5 (NEW).]

[ 1991, c. 454, §5 (NEW) .]

3. Contents of plan. The marine oil spill contingency plan must include:

A. The designation of a state oil spill coordinator; [1991, c. 454, §5 (NEW).]

B. A clear definition of the roles of the department, the oil industry, oil spill response organizations and the United States Coast Guard in various circumstances, as well as the roles of other state agencies including the Maine Emergency Management Agency; [1991, c. 698, §7 (AMD).]

C. A clear definition of the State's role under the joint agreement between the United States and Canada known as CANUSLANT; [1991, c. 454, §5 (NEW).]

D. An inventory of oil spill response equipment available within the State; [1991, c. 454, §5 (NEW).]

E. A listing of sources for qualified, trained spill responders within the State; [1991, c. 454, §5 (NEW).]

F. Preapproved criteria for use of dispersants, bioremediation and in situ burning, developed in consultation with the United States Coast Guard and other responsible agencies, and the names of the individuals authorized to make the final decision for the State on their use; [1991, c. 454, §5 (NEW).]

G. Identification of sensitive areas and resources, and management strategies to protect them; [1991, c. 454, §5 (NEW).]

H. Identification of resources for wildlife rehabilitation; and [1991, c. 454, §5 (NEW).]

I. Identification of facilities for disposal of oily debris and for separation, transport and storage of recovered oil. [1991, c. 454, §5 (NEW).]

[ 1991, c. 698, §7 (AMD) .]

4. Considerations. In preparing the plan, the need for pre-positioned response teams and additional equipment must be considered.

[ 1991, c. 454, §5 (NEW) .]

5. Revision. The commissioner shall at least annually review and make recommendations to revise the plan and shall notify all licensees and interested parties requesting to be notified of any substantial changes to the plan. Licensees and interested parties may request a public hearing on changes to the plan by submitting a written request to the commissioner signed by at least 5 persons.

[ 1991, c. 698, §8 (AMD) .]

SECTION HISTORY

1989, c. 868, §2 (NEW). 1991, c. 454, §5 (RPR). 1991, c. 698, §§7,8 (AMD).



38 §546-B. Sensitive area identification and protection

1. Sensitive area identification and data management. The commissioner, in consultation with the Department of Marine Resources, the Department of Inland Fisheries and Wildlife, the Department of Agriculture, Conservation and Forestry, the United States Fish and Wildlife Service and other appropriate agencies and organizations, both public and private, shall assess the nature and extent of sensitive areas and resources in the marine environment that may be threatened by oil spills and develop a system to collect and maintain the necessary data. The commissioner shall ensure that the duplication of effort among agencies and creation of incompatible data and databases are minimized.

[ 2011, c. 655, Pt. KK, §28 (AMD); 2011, c. 655, Pt. KK, §34 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

2. Protection priorities.

[ 1991, c. 698, §9 (RP) .]

3. Use of state geographic information system. The system developed pursuant to subsection 1 must be based on the state geographic information system to the maximum extent practicable. The commissioner is responsible for the design, implementation and execution of the marine oil spill prevention, planning and response system. The commissioner shall specify the format and types of data to be compiled by other agencies with money supplied by the fund. The format and digital conversion of the data must comply with standards developed by the state geographic information system and data must be added to that system's data base. The state geographic information system must provide technical assistance and serve as the final repository for final geographic information system data. Any persons employed for sensitive area mapping and supported by money from the fund must be involved in the digitization, quality assurance and control and training for sensitive area mapping. Development must proceed in 3 phases as follows:

A. A pilot project for Casco Bay to be completed by December 31, 1991; [1991, c. 454, §6 (NEW).]

B. The Penobscot River and Penobscot Bay area to be completed in 1992; and [1991, c. 454, §6 (NEW).]

C. The remainder of the coastline to be completed in 1993. [1991, c. 454, §6 (NEW).]

[ 1991, c. 454, §6 (NEW) .]

SECTION HISTORY

1991, c. 454, §6 (NEW). 1991, c. 698, §9 (AMD). 2011, c. 655, Pt. KK, §28 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §5 (REV).



38 §546-C. Wildlife rehabilitation plan

1. Wildlife rehabilitation plan. The Department of Inland Fisheries and Wildlife, in consultation with the Department of Environmental Protection, the Department of Marine Resources, the Department of Agriculture, Conservation and Forestry, the United States Fish and Wildlife Service and other appropriate agencies and organizations, shall develop a plan for rehabilitation of oil spill damaged wildlife resources. This plan must include:

A. Policies, priorities and guidelines to address rehabilitation activities; [1991, c. 454, §6 (NEW).]

B. An analysis of the cost-effectiveness of wildlife rehabilitation efforts; [1991, c. 454, §6 (NEW).]

C. A mechanism for the use of volunteers, with due regard for their safety; [1991, c. 454, §6 (NEW).]

D. Identification of needed resources and facilities for rehabilitation efforts and an inventory of those available; [1991, c. 454, §6 (NEW).]

E. Preliminary agreements with treatment centers or facilities; and [1991, c. 454, §6 (NEW).]

F. Recommendations on implementation of the plan and any required training efforts. [1991, c. 454, §6 (NEW).]

[ 1991, c. 454, §6 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1991, c. 454, §6 (NEW). 2011, c. 657, Pt. W, §5 (REV).



38 §547. Emergency proclamation; Governor's powers

Whenever any disaster or catastrophe exists or appears imminent arising from the discharge of oil, the Governor shall by proclamation declare the fact and that an emergency exists in any or all sections of the State. If the Governor is temporarily absent from the State or is otherwise unavailable, the next person in the State who would act as Governor if the office of Governor were vacant shall, by proclamation, declare the fact and that an emergency exists in any or all sections of the State. A copy of the proclamation must be filed with the Secretary of State. The Governor shall have general direction and control of the department and shall be responsible for carrying out the purposes of this subchapter. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §113 (AMD).]

In the event of an oil spill emergency, the commissioner shall represent the Governor in all direct abatement, clean-up and resource protection activities in coordination with federal, industry and other states' response teams in accordance with Title 37-B, section 742, subsection 3. [1991, c. 454, §7 (NEW).]

In performing his duties under this subchapter, the Governor is authorized and directed to cooperate with all departments and agencies of the Federal Government, with the offices and agencies of other states and foreign countries, and the political subdivisions thereof, and with private agencies in all matters pertaining to a disaster or catastrophe. [1969, c. 572, §1 (NEW).]

In performing his duties under this subchapter, the Governor is further authorized and empowered: [1969, c. 572, §1 (NEW).]

1. Orders, rules and regulations. To make, amend and rescind the necessary orders, rules and regulations to carry out this subchapter within the limits of the authority conferred upon him and not inconsistent with the rules, regulations and directives of the President of the United States or of any federal department or agency having specifically authorized emergency functions.

[ 1969, c. 572, §1 (NEW) .]

2. Delegation of authority. To delegate any authority vested in him under this subchapter, and to provide for the subdelegation of any such authority.

Whenever the Governor is satisfied that an emergency no longer exists, he shall terminate the proclamation by another proclamation affecting the sections of the State covered by the original proclamation, or any part thereof. Said proclamation shall be published in such newspapers of the State and posted in such places as the Governor, or the person acting in that capacity, deems appropriate.

[ 1969, c. 572, §1 (NEW) .]

3. Emergency management. The provisions of Title 37-B, chapter 13, as they apply to eminent domain and compensation, mutual aid, immunity, aid in emergency, right of way, enforcement and compensation, apply to disasters or catastrophes proclaimed by the Governor under this subchapter.

[ 2013, c. 462, §13 (AMD) .]

SECTION HISTORY

1969, c. 572, §1 (NEW). 1971, c. 618, §12 (AMD). 1973, c. 788, §212 (AMD). 1989, c. 890, §§A40, B113 (AMD). 1991, c. 454, §7 (AMD). 2013, c. 462, §13 (AMD).



38 §548. Removal of prohibited discharges

Any person discharging or suffering the discharge of oil in the manner prohibited by section 543 shall immediately undertake to remove that discharge to the commissioner's satisfaction. Notwithstanding the above requirement, the commissioner may undertake the removal or cleanup of that discharge and may retain agents and contractors for those purposes who shall operate under the direction of the commissioner. The commissioner may implement remedies to restore or replace water supplies contaminated by a discharge of oil prohibited by section 543, including all discharges from interstate pipelines, using the most cost-effective alternative that is technologically feasible and reliable and that effectively mitigates or minimizes damages to, and provides adequate protection of, the public health, welfare and the environment. The commissioner may investigate and sample sites where an oil discharge has or may have occurred to identify the source and extent of the discharge. During the course of the investigation, the commissioner may require submission of information or documents that relate or may relate to the discharge under investigation from any person who the commissioner has reason to believe may be a responsible party. If the commissioner finds, after investigation, that a discharge of oil has occurred and may create a threat to public health or the environment, the commissioner may issue a clean-up order in accordance with section 568, subsection 3. [2009, c. 501, §4 (AMD).]

Any unexplained discharge of oil within state jurisdiction or discharge of oil occurring in waters beyond state jurisdiction that for any reason penetrates within state jurisdiction must be removed by or under the direction of the commissioner. Any expenses involved in the removal or cleanup of discharges, including the restoration of water supplies contaminated by discharges from interstate pipelines and other discharges prohibited by section 543, whether by the person reporting the discharge, the commissioner or the commissioner's agents or contractors, must be paid in the first instance from the Maine Ground and Surface Waters Clean-up and Response Fund and any reimbursements due that fund must be collected in accordance with section 551. [2015, c. 319, §14 (AMD).]

If a water supply well is installed after October 1, 1994 to serve a location that immediately before the well installation was served by a viable community public water system, and the well is or becomes contaminated with oil: [1993, c. 621, §1 (NEW).]

1. Delineated contaminated area. The commissioner or any person responsible for the discharge of the oil is not obligated by this subchapter to reimburse any person for the expense of treating or replacing the well if the well is installed in an area delineated by the department as contaminated as a result of the proximity of the area to:

A. A hazardous waste storage, treatment or disposal facility licensed by the department; [1993, c. 621, §1 (NEW).]

B. An uncontrolled hazardous substance site as defined in section 1362, subsection 3 and listed by the department; [1993, c. 621, §1 (NEW).]

C. An oil terminal facility as defined in section 542, subsection 7 licensed by the department; [1993, c. 621, §1 (NEW).]

D. A solid waste disposal facility as defined in section 1303-C, subsection 30 and licensed by the department; or [1993, c. 621, §1 (NEW).]

E. A closed or abandoned municipal solid waste landfill listed by the department; and [1993, c. 621, §1 (NEW).]

[ 1993, c. 621, §1 (NEW) .]

2. Areas not delineated. If the well is installed in an area other than one described in subsection 1, the obligation under this subchapter of the commissioner or any person responsible for the discharge of oil with regard to replacement or treatment of the well is limited to reimbursement of the expense of installing the well and its proper abandonment. The well owner is responsible in such a case for other expenses of replacing or treating the water supply well, including the cost of any pump or piping installed with the well.

[ 1993, c. 621, §1 (NEW) .]

For purposes of this section, "viable community public water system" means a community water system as defined in Title 22, section 2660-B that has not indicated an intent to imminently cease providing water to that location. [1993, c. 621, §1 (NEW).]

SECTION HISTORY

1969, c. 572, §1 (NEW). 1971, c. 618, §12 (AMD). 1979, c. 541, §A266 (AMD). 1983, c. 483, §9 (AMD). 1985, c. 496, §A11 (AMD). 1989, c. 890, §§A40,B114 (AMD). 1991, c. 817, §10 (AMD). 1993, c. 621, §1 (AMD). 2009, c. 501, §4 (AMD). 2015, c. 319, §14 (AMD).



38 §549. Personnel and equipment

The commissioner shall establish and maintain at such ports within the State, and other places as the commissioner determines, employees and equipment necessary to carry out this subchapter. The commissioner, subject to the Civil Service Law, may employ personnel necessary to carry out the purposes of this subchapter, and shall prescribe the duties of those employees. The salaries of those employees and the cost of that equipment must be paid from the Maine Ground and Surface Waters Clean-up and Response Fund established by this subchapter. The commissioner and the Director of the Division of Geology, Natural Areas and Coastal Resources shall periodically consult with each other relative to procedures for the prevention of oil discharges into the coastal waters of the State from offshore drilling production facilities. Inspection and enforcement employees of the department in their line of duty under this subchapter have the powers of a constable. [2015, c. 319, §15 (AMD).]

SECTION HISTORY

1969, c. 572, §1 (NEW). 1971, c. 544, §134 (AMD). 1971, c. 618, §12 (AMD). 1979, c. 541, §A267 (AMD). 1983, c. 483, §10 (AMD). 1985, c. 496, §A12 (AMD). 1985, c. 785, §B178 (AMD). 1989, c. 890, §§A40,B115 (AMD). 1995, c. 502, §E32 (AMD). 1999, c. 556, §36 (AMD). 2011, c. 655, Pt. KK, §29 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §23 (AMD). 2015, c. 319, §15 (AMD).



38 §550. Enforcement; penalties

Any person who causes or is responsible for a discharge in violation of section 543 is not subject to any fines or civil penalties if that person: [1991, c. 66, Pt. A, §18 (RPR).]

1. Report and remove. Reports within 2 hours and promptly removes the discharge in accordance with the rules and orders of the board or commissioner; and

[ 1991, c. 66, Pt. A, §18 (RPR) .]

2. Reimburse. Reimburses the department for any disbursement made from the fund in connection with the discharge pursuant to section 551, subsection 5, paragraph B within 30 days of demand.

[ 1991, c. 66, Pt. A, §18 (RPR) .]

SECTION HISTORY

1969, c. 572, §1 (NEW). 1971, c. 618, §12 (AMD). 1977, c. 375, §9 (RPR). 1989, c. 868, §3 (AMD). 1989, c. 890, §§A40,B116 (AMD). 1991, c. 66, §A18 (RPR).



38 §551. Maine Ground and Surface Waters Clean-up and Response Fund

The Maine Ground and Surface Waters Clean-up and Response Fund is established to be used by the department as a nonlapsing, revolving fund for carrying out the purposes of this subchapter. The balance in the fund is limited to $18,500,000. The Department of Environmental Protection shall collect fees in accordance with subsection 4. To this fund are credited all license and registration fees, fees for late payment or failure to register, penalties, transfer fees, reimbursements, assessments and other fees and charges related to this subchapter and subchapter 2-B. To this fund are charged any and all expenses of the department related to this subchapter, including administrative expenses, costs of removal of discharges of pollutants, 3rd-party damages, costs of cleanup of discharges of oil and oil by-products, including, but not limited to, restoration of water supplies and any obligations of the State pursuant to Title 10, section 1024, subsection 1. [2015, c. 319, §16 (AMD).]

Money in the fund not needed currently to meet the obligations of the department in the exercise of its responsibilities under this subchapter must be deposited with the Treasurer of State to the credit of the fund, and may be invested in such manner as is provided for by statute. Interest received on that investment must be credited to the fund. [2015, c. 319, §16 (AMD).]

1. Research and development.

[ 1993, c. 720, §2 (AMD); MRSA T. 38, §551, sub-§1 (RP) .]

1-A. Sensitive area data management and mapping.

[ 2015, c. 319, §16 (RP) .]

1-B. Research and development. The Legislature may allocate not more than $100,000 per annum of the amount currently in the fund to be devoted to research and development in the causes, effects and removal of pollution caused by oil on waters of the State. Such allocations must be made in accordance with section 555.

[ 2015, c. 319, §16 (AMD) .]

2. Third-party damages. Any person claiming to have suffered property damage or actual economic damages, including, but not limited to, loss of income and medical expenses arising from physical bodily injury, directly or indirectly as a result of a discharge of oil prohibited by section 543 including all discharges of oil from interstate pipelines, in this subsection called "the claimant," may apply within 12 months after the occurrence of a discharge to coastal waters and for other discharges within 2 years after the occurrence or discovery of the injury or damage, whichever date is later, to the commissioner stating the amount of damage alleged to have been suffered as a result of that discharge. The commissioner shall prescribe appropriate forms and details for the applications. The commissioner may contract with insurance professionals to process claims. The commissioner may, upon petition and for good cause shown, waive the time limitation for filing damage claims. All 3rd-party damage claims for which no determination of award has been made must be processed in accordance with the substantive and procedural provisions of this section.

A. When a responsible party is known, the commissioner shall send by certified mail to the responsible party notice of claim and written notice of the right to join the 3rd-party damage claim process as an interested party. A responsible party shall provide written notification to the department of the responsible party's intent to join within 10 working days of receipt of this notice. If the responsible party joins as an interested party and formally agrees in writing to the amount of the damage claim, the determination of the amount of the claim and award is binding in any subsequent action for reimbursement to the fund. If a claimant has not been compensated for 3rd-party damages by the responsible party or the expenses are above the responsible party's deductible and the claimant, the responsible party and the commissioner agree as to the amount of the damage claim, or if the responsible party does not join as an interested party or when the responsible party is not known after the commissioner has exercised reasonable efforts to ascertain the responsible party, and the claimant and the commissioner agree as to the amount of the damage claim, the commissioner shall certify the amount of the claim and the name of the claimant to the Treasurer of State and the Treasurer of State shall pay the amount of the claim from the fund. [2015, c. 319, §16 (AMD).]

B. If the claimant, the responsible party and the commissioner are not able to agree as to the amount of the damage claim, or if the responsible party does not join as an interested party or when the responsible party is not known after the commissioner has exercised reasonable efforts to ascertain the responsible party, and the claimant and the commissioner are not able to agree as to the amount of the damage claim, the claim is subject to subsection 3-A. [1991, c. 817, §11 (AMD).]

C. Third-party damage claims must be stated in their entirety in one application. Damages omitted from any claim at the time the award is made are waived unless the damage or injury was not known at the time of the claim. [1991, c. 817, §11 (AMD).]

D. Damage claims arising under this subchapter that are a result of a prohibited discharge to coastal waters are recoverable only in the manner provided under this subchapter, it being the intent of the Legislature that the remedies provided in this subchapter for discharges to coastal waters are exclusive. [1991, c. 817, §11 (AMD).]

E. Awards from the fund on damage claims may not include any amount the claimant has recovered, on account of the same damage, by way of settlement with the responsible party or the responsible party's representatives or judgment of a court of competent jurisdiction against the responsible party to the extent these amounts are duplicative. [1991, c. 817, §11 (AMD).]

F. A claimant shall take all reasonable measures to prevent and minimize damages suffered by the claimant as a result of a discharge of oil. Reasonable measures include title searches and site assessments for the acquisition of commercial or industrial properties. [1991, c. 817, §11 (NEW).]

G. The remedies provided for 3rd-party damage claims compensated under this subchapter are nonexclusive for damages that are not a result of prohibited discharges to coastal waters. A court awarding damages to a claimant as a result of a discharge of oil to surface waters prohibited by section 543 shall reduce damages awarded by any amounts received from the fund to the extent these amounts are duplicative. [1991, c. 817, §11 (NEW).]

H. Payments from the fund for 3rd-party damage claims may not exceed $200,000 per claimant except when the damages are a result of a discharge to coastal waters or when the claimant is a publicly owned or operated public water system. [2015, c. 319, §16 (AMD).]

I. A 3rd-party damage claim for damages to real estate may not include the devaluation of the real estate associated with the loss of a water supply if the commissioner finds under section 548 or section 568, subsection 2 that a public or private water supply is available and if that water supply best meets the criteria of that section and the property owner did not agree to be served by that public or private water supply. If a water supply well is installed after October 1, 1994 to serve a location that immediately before the well installation was served by a viable community public water system, and the well is or becomes contaminated with oil:

(1) A 3rd party may not recover damages under this subchapter for expenses incurred in treating or replacing the well if the well is installed in an area delineated as contaminated as provided in section 548, subsection 1; and

(2) A 3rd-party damage claim under this subchapter with regard to treatment or replacement of the well is limited to reimbursement of the expense of installing the well and its proper abandonment if the well is installed in any other area.

For purposes of this paragraph, "viable community public water system" has the same meaning as in section 548. [2015, c. 319, §16 (AMD).]

J. A claimant is not eligible for compensation under this subsection for costs, expenses or damages related to a discharge if the commissioner determines that the claimant is a responsible party. [2015, c. 319, §16 (AMD).]

K. Prior to forwarding a claim to the hearing examiner under subsection 3-A, the commissioner may require that the amount of the claim be finalized. [1991, c. 817, §11 (NEW).]

L. Third-party damage claims may not include expenditures for the preparation and prosecution of the damage claim, such as legal fees or real estate appraisal fees. [1991, c. 817, §11 (NEW).]

M. The commissioner may dismiss a 3rd-party damage claim for untimely filing, for failure by the claimant to provide the information necessary to process the claim within 60 days after the claimant receives written notice that the claim is insufficient for processing or for ineligibility as determined by the commissioner under paragraph J. A dismissal may be appealed to Superior Court in accordance with Title 5, chapter 375, subchapter 7. [2003, c. 551, §10 (NEW).]

[ 2015, c. 319, §16 (AMD) .]

2-A. Exceptions; 3rd party damage claims.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §118 (RP) .]

2-B. Claimant contact. When the commissioner becomes aware of a claimant under subsection 2, the commissioner shall send a letter by certified mail to inform that person of the 3rd-party damage claims process under subsection 2. The letter must contain the name and telephone number of a contact person available to explain the claims procedure.

[ 1991, c. 817, §12 (NEW) .]

3. Board of Arbitration.

[ 1991, c. 817, §13 (RP) .]

3-A. Determination of disputed 3rd-party damage claims. The commissioner shall establish a disputed claims processing capability within the department to hear and determine claims filed under this subchapter that are not agreed upon by the claimant and the commissioner and any responsible party who has joined as an interested party.

A. An independent hearing examiner appointed by the commissioner shall hear and determine any disputed 3rd-party damage claims. The parties to the hearing are the commissioner and the claimant. [1991, c. 817, §14 (NEW).]

B. To the extent practical, all claims arising from or related to a common discharge must be heard and determined by the same hearing examiner. [1991, c. 817, §14 (NEW).]

C. Hearings before the hearing examiner are informal and the rules of evidence applicable to judicial proceedings are not binding. The hearing examiner may administer oaths and require by subpoena the attendance and testimony of witnesses and the production of books, records and other evidence relative or pertinent to the issues presented to the hearing examiner for determination. [1991, c. 817, §14 (NEW).]

D. Determinations made by the hearing examiner are final and those determinations may be subject to review by a Justice of the Superior Court, but only as to matters related to abuse of discretion by the hearing examiner. The party seeking review of a hearing examiner's determination must file an appeal in the Superior Court within 30 days of the determination. Determinations made by the hearing examiner must be accorded a presumption of regularity and validity in a subsequent reimbursement action, but this presumption may be rebutted by responsible parties. [1993, c. 355, §12 (AMD).]

E. The commissioner shall certify the amount of the damage award, if any, after determination by the hearing examiner and shall certify the name of the claimant to the Treasurer of State. [1991, c. 817, §14 (NEW).]

[ 1993, c. 355, §12 (AMD) .]

4. Funding. The fund is funded pursuant to this subsection.

A. A fee is assessed on the first transfer of products listed in this subsection by oil terminal facility licensees and on a person required to register with the commissioner under section 545-B who first transports oil into the State. These fees must be paid monthly on the basis of records certified to the commissioner. License fees must be paid to the department and upon receipt by it credited to the fund. [2015, c. 319, §16 (AMD).]

A-1. A fee is assessed of:

(1) Three cents per barrel of unrefined crude oil and liquid asphalt;

(2) Seven cents per barrel of #6 fuel oil;

(3) Twenty-two cents per barrel of #2 fuel oil, kerosene, jet fuel, diesel fuel and other refined products and their by-products not otherwise specified in this subsection, excluding liquid asphalt; and

(4) Forty-one cents per barrel of gasoline.

This paragraph does not apply to waste oil transported into the State in any motor vehicle that has a valid license issued by the department for the transportation of waste oil pursuant to section 1319-O, subsection 1, paragraph C and is subject to fees established under section 1319-I. [2015, c. 319, §16 (NEW).]

B. [1991, c. 817, §15 (RP).]

C. [1985, c. 496, Pt. A, §13 (RP).]

D. A person subject to this subsection shall make available to the commissioner and the commissioner's authorized representatives all documents relating to the oil the person transported or transferred during the period of registration or the licensed period. [2015, c. 319, §16 (AMD).]

E. When the commissioner projects that the fund balance will reach $18,500,000, the commissioner shall provide a 15-day notice that the per barrel fees assessed under this subsection will be suspended. The $18,500,000 fund limit may be exceeded to accept transfer fees assessed or received after the 15-day notice has been issued. Following any suspension of fees assessed under this subsection, the commissioner shall provide a 15-day advance notice to licensees before fees are reimposed. [2015, c. 319, §16 (AMD).]

F. If the fund balance is reduced to $6,000,000 or less, the Clean-up and Response Fund Review Board under section 568-B may adopt rules increasing the fees imposed under paragraph A-1 by up to 20¢ per barrel for gasoline and up to 10¢ per barrel for other petroleum products, except unrefined crude oil, liquid asphalt and #6 fuel oil, as necessary to avoid a shortfall in the fund. The Clean-up and Response Fund Review Board may use the emergency rule-making procedures under Title 5, section 8054 if necessary to ensure that the fee increase is instituted in time to avoid a shortfall. Any fee increase adopted pursuant to this paragraph terminates and the fees imposed under paragraph A-1 apply when the fund balance reaches $10,000,000. [2015, c. 319, §16 (NEW).]

[ 2015, c. 319, §16 (AMD) .]

4-A. Penalty for late payment of fees. Fees assessed under subsection 4 are due to the department on or before the last day of the month immediately following the month in which the oil was transferred or first transported in this State. Licensees or registrants who fail to pay the fee by that date shall pay an additional amount equal to 10% of the amount assessed under subsection 4. The department may waive the penalty for good cause shown by the licensee or registrant. Good cause may include, without limitation, events that may not be reasonably anticipated or events that were not under the control of the licensee or registrant.

[ 1999, c. 334, §1 (NEW) .]

4-B. Reimbursement for fees imposed on transfers out of state. Any person who paid a fee under subsection 4, paragraph A-1, subparagraph (2), (3) or (4) on petroleum products that were exported from this State must be reimbursed by the department in the following amounts upon presentation of documentation of that payment and transfer:

A. Four cents per barrel of #6 fuel oil; [2015, c. 319, §16 (NEW).]

B. Nineteen cents per barrel of #2 fuel oil, kerosene, jet fuel, diesel fuel and other refined products and their by-products not otherwise specified in this subsection, excluding liquid asphalt; and [2015, c. 319, §16 (NEW).]

C. Thirty-eight cents per barrel of gasoline. [2015, c. 319, §16 (NEW).]

A fee paid on a transfer out of state is eligible for reimbursement under this subsection only if documentation of that payment and transfer are presented to the department within 12 months of the transfer.

[ 2015, c. 319, §16 (NEW) .]

5. Disbursements from fund. Money in the fund may be disbursed for the following purposes and no others:

A. Administrative expenses, personal services and equipment costs of the department related to the administration and enforcement of this subchapter and subchapter 2-B, except that total disbursements for personal services may not exceed $7,000,000 per fiscal year; [2015, c. 319, §16 (AMD).]

B. All costs, including without limitation personnel undertaking oil spill response and clean-up activities and equipment expenses, involved in the removal of oil, the abatement of pollution and the implementation of remedial measures including restoration of water supplies, related to the discharge of oil, petroleum products and their by-products covered by this subchapter, including the discharge of oil from an oil storage facility not paid by a responsible party or an applicant for coverage by the fund, and all discharges from interstate pipelines and other discharges prohibited by section 543; [2015, c. 319, §16 (AMD).]

C. Sums allocated to research and development in accordance with this section; [1985, c. 496, Pt. A, §13 (AMD).]

D. Payment of 3rd-party claims awarded in accordance with this section that are not paid by the responsible party or applicant for coverage by the fund and payment of 3rd-party damage claims that are paid to owners or operators pursuant to section 568-A, subsection 6; [2015, c. 319, §16 (AMD).]

E. Payment of costs of hearings, independent hearing examiners and independent claims adjusters for 3rd-party damage claims; [2009, c. 501, §5 (AMD).]

F. Payment of costs of insurance by the State to extend or implement the benefits of the fund; [1985, c. 496, Pt. A, §13 (AMD).]

G. [1991, c. 817, §18 (RP).]

H. Sums, up to $50,000 each year, that have been allocated by the Legislature on a contingency basis in accordance with section 555 for payment of costs for damage assessment for specific spills and site-specific studies of the environmental impacts of a particular discharge prohibited by section 543 that may have adverse economic effects and occur subsequent to such an allocation, when those studies are determined necessary by the commissioner; [2015, c. 319, §16 (AMD).]

I. Payment of costs for the collection of overdue reimbursements; [2015, c. 319, §16 (AMD).]

J. All costs associated with the Board of Underground Oil Storage Tank Installers, not to exceed $100,000; [2015, c. 319, §16 (NEW).]

K. Payments to or on behalf of applicants eligible for coverage by the fund under section 568-A, subsection 1 for expenses above the deductible specified in section 568-A, subsection 2 incurred in commissioner-approved clean-up activities and specified in an agreement under section 568-A, subsection 4; [2015, c. 319, §16 (NEW).]

L. All costs associated with the Clean-up and Response Fund Review Board, not to exceed $200,000; [2015, c. 319, §16 (NEW).]

M. Costs incurred by the Office of the State Fire Marshal to implement the duties assigned to the State Fire Marshal in this chapter, not to exceed $150,000; [2015, c. 319, §16 (NEW).]

N. Sums up to $500,000 annually to retrofit, repair, replace or remove aboveground oil storage tanks or facilities when the commissioner determines that action is necessary to abate an imminent threat to a groundwater restoration project, a public water supply or a sensitive geologic area, including coastal islands and peninsulas. Money available under this paragraph may be disbursed by the department to pay reasonable costs actually incurred by municipalities in assisting the department in taking actions under this paragraph. Money available under this paragraph may also be used by the department to fund educational efforts that encourage the retrofit, repair, replacement or removal of aboveground oil storage tanks or facilities. Money may not be disbursed from the fund for the purposes of this paragraph until the department has presented a plan for such disbursements to the Clean-up and Response Fund Review Board. Money may not be disbursed from the fund under this paragraph unless the department has adopted a written policy in accordance with the Maine Administrative Procedure Act establishing:

(1) Criteria for determining those instances when funds should be disbursed under this paragraph, including criteria for determining what constitutes a sensitive geologic area;

(2) Guidelines that ensure that money disbursed from the fund under this paragraph will be used in the most cost-effective manner, considering the likelihood of actual contamination of water supplies absent action taken pursuant to this paragraph, the costs of remediation of such contamination and the possibility that the owner of an aboveground oil storage tank or facility would retrofit, repair, replace or remove the tank at the owner's own expense;

(3) Guidelines for payments to municipalities for reasonable administrative costs actually incurred by municipalities in assisting the department in taking actions under this paragraph;

(4) A means test for eligibility for disbursements from the fund;

(5) A deductible that is adjusted according to the financial means of the person receiving a disbursement; and

(6) Limits for eligibility to residents of this State; and [2015, c. 319, §16 (NEW).]

O. Sums up to $2,000,000 annually to distribute to community action agencies as defined in Title 22, section 5321, subsection 2 for loans and grants to retrofit, repair, replace or remove aboveground and underground oil storage tanks and associated piping at single-family residences. Money may not be disbursed from the fund for the purposes of this paragraph until the department has presented a plan for such disbursements to the Clean-up and Response Fund Review Board. A community action agency shall administer the funds in accordance with program operating standards, including the allocation formula established by the Maine State Housing Authority for its weatherization program. Sums available under this paragraph may be disbursed by the department to pay reasonable costs actually incurred by a community action agency in providing services pursuant to this paragraph. Money may not be disbursed from the fund under this paragraph unless the department has adopted a written policy in accordance with the Maine Administrative Procedure Act establishing guidelines for payments to community action agencies for reasonable administrative costs actually incurred by community action agencies in providing services pursuant to this paragraph. [2015, c. 319, §16 (NEW).]

[ 2015, c. 319, §16 (AMD) .]

6. Reimbursements to Maine Ground and Surface Waters Clean-up and Response Fund. For the use of the fund, the commissioner shall seek recovery of disbursements from the fund for the following purposes, including overdrafts and interest computed at 15% a year from the date of expenditure, unless the department finds the amount involved too small, the likelihood of success too uncertain or that recovery of costs is unlikely due to the inability of the responsible party to pay those costs, except that recoveries resulting from damage due to an oil pollution disaster declared by the Governor pursuant to section 547 must be apportioned between the fund and the General Fund so as to repay the full costs to the General Fund of any bonds issued as a result of the disaster:

A. All disbursements made by the fund pursuant to subsection 5, paragraphs A, B, D, E, H and I in connection with a prohibited discharge; [2015, c. 319, §16 (AMD).]

B. In the case of a licensee promptly reporting a discharge as required by this subchapter, disbursements made by the fund pursuant to subsection 5, paragraphs B, D and E in connection with any single prohibited discharge including 3rd-party claims in excess of $15,000, except to the extent that the costs are covered by payments received under any federal program; [2015, c. 319, §16 (AMD).]

C. [1989, c. 868, §9 (RP); 1991, c. 66, Pt. A, §21 (RP).]

D. [1989, c. 868, §9 (RP); 1991, c. 66, Pt. A, §21 (RP).]

E. Disbursements made by the fund greater than $750,000 per occurrence expended from the fund pursuant to subsection 5, paragraph K for an applicant for coverage by the fund found by the commissioner to be eligible under section 568-A, subsection 1, excluding occurrences at underground oil storage facilities; and [2015, c. 319, §16 (NEW).]

F. Disbursements made by the fund greater than $1,000,000 per occurrence at an underground oil storage facility expended from the fund pursuant to subsection 5, paragraph K for an applicant for coverage by the fund found by the commissioner to be eligible under section 568-A, subsection 1. [2015, c. 319, §16 (NEW).]

Requests for reimbursement to the fund, if not paid within 30 days of demand, may be turned over to the Attorney General for collection or may be submitted to a collection agency or agent or an attorney retained by the department with the approval of the Attorney General in conformance with Title 5, section 191, or the department may file suit in District Court. The commissioner may file claims with appropriate federal agencies to recover for the use of the fund all disbursements from the fund in connection with a prohibited discharge.

Requests for reimbursement to the fund for disbursements pursuant to subsection 5, paragraph B, if not paid within 60 days of demand, are subject to a penalty not to exceed twice the total amount of reimbursement requested. This penalty is in addition to the reimbursement requested and any other fines or civil penalties authorized by this Title.

[ 2015, c. 319, §16 (AMD) .]

6-A. Lien. All costs incurred by the State in the removal, abatement and remediation of a prohibited discharge of oil, all costs incurred by the State in the abandonment of an underground oil storage facility or tank under section 566-A, subsection 4 and interest are a lien against the real estate of the responsible party. The lien does not apply to the real estate of a licensee if the discharge was caused or suffered by a carrier destined for the licensee's facilities. For a responsible party determined eligible for coverage under section 568-A, subsection 1, the lien is for the amount of any unpaid deductible assigned under section 568-A, subsection 2 and any eligible clean-up costs and 3rd-party damage claims above $750,000, or above $1,000,000 for underground oil storage facilities.

A certificate of lien signed by the commissioner must be sent by certified mail to the responsible party prior to being recorded and may be filed in the office of the clerk of the municipality in which the real estate is located. The lien is effective when the certificate is recorded with the registry of deeds for the county in which the real estate is located. The certificate of lien must include a description of the real estate, the amount of the lien and the name of the owner as grantor.

When the amount for which a lien has been recorded under this subsection has been paid or reduced, the commissioner, upon request by any person of record holding interest in the real estate that is the subject of the lien, shall issue a certificate discharging or partially discharging the lien. The certificate must be recorded in the registry in which the lien was recorded. Any action of foreclosure of the lien must be brought by the Attorney General in the name of the State in the Superior Court for the judicial district in which the real estate subject to the lien is located.

[ 2015, c. 319, §16 (AMD) .]

7. Waiver of reimbursement. Upon petition of any licensee, the board may, after hearing, waive the right to reimbursement to the fund if it finds that the occurrence was the result of any of the following:

A. An act of war; [1985, c. 496, Pt. A, §13 (AMD).]

B. An act of government, either state, federal or municipal, except insofar as the act was pursuant to section 548; or [RR 1991, c. 2, §147 (COR).]

C. An act of God, which means an unforeseeable act exclusively occasioned by the violence of nature without the interference of any human agency. [RR 1993, c. 1, §125 (COR).]

Upon such finding by the board, immediate credit therefor must be entered for the party involved. The findings of the board are conclusive as it is the legislative intent that waiver provided in this subsection is a privilege conferred, not a right granted.

[ RR 1993, c. 1, §125 (COR) .]

8. Disbursements to state agencies. A state agency that seeks reimbursement from the fund for costs incurred in undertaking oil spill response activities shall keep time records demonstrating the amount of spill response activities performed for which reimbursement is sought. A state agency may establish a dedicated account for receipt of disbursements from the fund. Disbursements from the fund to a state agency pursuant to subsection 5, paragraph B must be deposited in that account, if it has been established, and may be used by the agency to support its activities.

[ 2015, c. 319, §16 (AMD) .]

SECTION HISTORY

1969, c. 572, §1 (NEW). 1971, c. 618, §12 (AMD). 1973, c. 625, §§278,279 (AMD). 1975, c. 379, §§1-3 (AMD). 1977, c. 375, §§10-16 (AMD). 1979, c. 541, §A268 (AMD). 1979, c. 708, (AMD). 1981, c. 356, §§1,2 (AMD). 1983, c. 273, §§1,2 (AMD). 1983, c. 483, §§11-15 (AMD). 1985, c. 496, §A13 (AMD). 1985, c. 746, §22 (AMD). 1987, c. 750, §3 (AMD). 1989, c. 500, §§1-3 (AMD). 1989, c. 502, §A147 (AMD). 1989, c. 868, §§4-9,19 (AMD). 1989, c. 890, §§A40,B117- 123 (AMD). RR 1991, c. 2, §147 (COR). 1991, c. 66, §§A19-21 (AMD). 1991, c. 66, §A42 (AFF). 1991, c. 454, §§8-12 (AMD). 1991, c. 454, §14 (AFF). 1991, c. 698, §§10,11 (AMD). 1991, c. 817, §§11-19 (AMD). RR 1993, c. 1, §125 (COR). 1993, c. 355, §§11-13 (AMD). 1993, c. 621, §2 (AMD). 1993, c. 720, §§2,3 (AMD). 1995, c. 399, §§2-4 (AMD). 1995, c. 399, §21 (AFF). 1997, c. 188, §1 (AMD). 1997, c. 364, §§26-29 (AMD). 1999, c. 334, §1 (AMD). 2003, c. 137, §1 (AMD). 2003, c. 551, §§9,10 (AMD). 2005, c. 330, §20 (AMD). 2005, c. 561, §5 (AMD). 2007, c. 292, §29 (AMD). 2009, c. 501, §§5, 6 (AMD). 2013, c. 349, §1 (AMD). 2015, c. 319, §16 (AMD).



38 §551-A. Oil Spill Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 698, §12 (NEW). 2007, c. 292, §§30-32 (AMD). 2015, c. 319, §17 (RP).



38 §552. Liability

1. Licensee shall be liable. A licensee shall be liable for all acts and omissions of its servants and agents, and carriers destined for the licensee's facilities from the time such carrier shall enter state waters until such time as the carrier shall leave state waters.

[ 1969, c. 572, §1 (NEW) .]

2. State need not plead or prove negligence. The intent of this subchapter is to provide the means for rapid and effective cleanup and to minimize direct and indirect damages and the proliferation of 3rd-party claims. Accordingly, any person, vessel, licensee, agent or servant, including a carrier destined for or leaving a licensee's facility while within state waters, who permits or suffers a prohibited discharge or other polluting condition to take place is liable to the State for all disbursements made by it pursuant to section 551, subsection 5, paragraphs B, D, E, H and I, or other damage incurred by the State, including damage for injury to, destruction of, loss of, or loss of use of natural resources, the reasonable costs of assessing natural resources damage and the costs of preparing and implementing a natural resources restoration plan. In any suit to enforce claims of the State under this section, to establish liability, it is not necessary for the State to plead or prove negligence in any form or manner on the part of the person causing or suffering the discharge or licensee responsible for the discharge. The State need only plead and prove the fact of the prohibited discharge or other polluting condition and that the discharge occurred at facilities under the control of the licensee or was attributable to carriers or others for whom the licensee is responsible as provided in this subchapter or occurred at or involved any real property, structure, equipment or conveyance under the custody or control of the person causing or suffering the discharge.

[ 2009, c. 121, §8 (AMD) .]

3. Right of recovery by licensee. Any licensee that is held liable for the acts or omissions of any carrier destined for the licensee's facilities pursuant to subsection 1 may recover in a civil action from the carrier, or any person responsible for the acts or omissions of the carrier, all loss, expense, damage or other liability incurred by the licensee for the acts and omissions of the carrier.

[ 1991, c. 380, §2 (NEW) .]

4. Limited liability for responders. Notwithstanding any other provision of law, the liability of a responder to a discharge or a substantial threat of a discharge of oil into or upon any coastal waters, estuaries, tidal flats, tidal waters, beaches and lands adjoining the seacoast of the State is governed by this section.

A. A responder is not liable for removal costs, damages, civil liabilities or penalties that result from actions taken or omitted in the course of rendering care, assistance or advice consistent with the National Contingency Plan, a federal contingency plan, the State Marine Oil Spill Contingency Plan or as otherwise directed by the federal on-scene coordinator or the commissioner. [1991, c. 380, §2 (NEW).]

B. Paragraph A does not apply:

(1) To personal injury or wrongful death;

(2) If the responder is grossly negligent or engages in willful misconduct; or

(3) To a responsible party. [1997, c. 364, §31 (AMD).]

C. A responsible party is liable for any removal costs, damages, civil liabilities and penalties that a responder is relieved of under paragraph A. [1991, c. 380, §2 (NEW).]

[ 1997, c. 364, §31 (AMD) .]

SECTION HISTORY

1969, c. 572, §1 (NEW). 1977, c. 375, §17 (AMD). 1985, c. 746, §23 (AMD). 1991, c. 380, §2 (AMD). 1991, c. 698, §13 (AMD). 1997, c. 364, §§30,31 (AMD). 2009, c. 121, §8 (AMD).



38 §552-A. Detention of vessels

Whenever there is probable cause to believe that a vessel has violated or been the means of a violation of this subchapter or any other law which the Department of Environmental Protection is responsible for administering or any rule or order of the board, commissioner or any official of the department made thereunder, the vessel must be detained in any port of the State until payment of any fine or penalty assessable under the law has been paid or secured to the satisfaction of the Attorney General. Any justice or judge of the Superior Court or the District Court may issue such orders as are necessary to carry out the purposes of this section. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §124 (AMD).]

SECTION HISTORY

1977, c. 375, §18 (NEW). 1989, c. 890, §§A40,B124 (AMD).



38 §553. Interstate Compact, authority

In accordance with subchapter II the Governor of this State is authorized and directed to execute supplementary agreements with any one or more of the states comprising the New England Interstate Water Pollution Control Commission and the United States for the purpose of implementing and carrying out the provisions, limitations, qualifications and intent of this subchapter. [1969, c. 572, §1 (NEW).]

SECTION HISTORY

1969, c. 572, §1 (NEW).



38 §554. Reports to the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 572, §1 (NEW). 1971, c. 618, §12 (AMD). 1989, c. 890, §§A37,40 (RP).



38 §555. Budget approval

The commissioner shall submit budget recommendations for disbursements from the fund in accordance with section 551, subsection 5, paragraphs A, C, F and H for each biennium. The budget must be submitted as part of the unified current services budget legislation in accordance with Title 5, sections 1663 to 1666. The State Controller shall authorize expenditures therefrom as approved by the commissioner. Expenditures pursuant to section 551, subsection 5, paragraphs B, D, E and G may be made as authorized by the State Controller following approval by the commissioner. [1997, c. 424, Pt. B, §8 (AMD).]

SECTION HISTORY

1969, c. 572, §1 (NEW). 1971, c. 618, §12 (AMD). 1979, c. 541, §A269 (AMD). 1981, c. 356, §3 (AMD). 1983, c. 483, §16 (AMD). 1989, c. 890, §§A40,B125 (AMD). 1997, c. 424, §B8 (AMD).



38 §556. Municipal ordinances; powers limited

Nothing in this subchapter may be construed to deny any municipality, by ordinance or by law, from exercising police powers under any general or special Act; provided that ordinances and bylaws in furtherance of the intent of this subchapter and promoting the general welfare, public health and public safety are valid unless in direct conflict with this subchapter or any rule or order of the board or commissioner adopted under authority of this subchapter. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, § §126 (AMD).]

SECTION HISTORY

1969, c. 572, §1 (NEW). 1971, c. 618, §12 (AMD). 1979, c. 541, §A270 (AMD). 1989, c. 890, §§A40,B126 (AMD).



38 §557. Construction

This subchapter, being necessary for the general welfare, the public health and the public safety of the State and its inhabitants, shall be liberally construed to effect the purposes set forth under this subchapter. No rule or order of the board or commissioner may be stayed pending appeal under the provisions of this subchapter. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §127 (AMD).]

SECTION HISTORY

1969, c. 572, §1 (NEW). 1971, c. 618, §12 (AMD). 1989, c. 890, §§A40,B127 (AMD).



38 §560. Vessels at anchorage

1. Purpose. The Legislature intends by the enactment of this section to exercise the police power of the State through the department by conferring upon the department the exclusive power to deal with the hazards and threats of danger and damage posed by the anchorage of oil-carrying vessels in the waters of the State. The purpose of rules adopted by the board is to protect the coastal waters, tidal flats, beaches and lands adjoining the waters of the State from damage by the intentional or accidental discharge of oil, other pollutants as defined in section 361-A or air contaminants as defined in section 582 or explosion from the accumulation of gases aboard vessels and to prohibit interference with the harvesting of marine resources and aesthetic and recreational uses of coastal waters.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §128 (AMD) .]

2. Definitions.

A. As used in this section, the word "anchorage" means the mooring for a period of definite or indefinite duration of a vessel designed or used to carry oil, which is not waiting for a scheduled loading or unloading of cargo in Maine waters, but does not include the mooring of a vessel for bunkering, maintenance, repair or overhaul, or in connection with or as a part of sea trials. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §128 (AMD).]

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §128 (AMD) .]

3. Board to adopt rules. The board shall adopt rules limiting or, to the extent the board determines necessary, prohibiting the anchorage in Maine coastal waters, estuaries or rivers under the jurisdiction of the State of vessels designed or used to carry oil as cargo. All rules adopted by the board under this section do not apply to vessels at anchorage prior to July 1, 1975.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §128 (AMD) .]

4. Scope of rules. In adopting these rules, in addition to other provisions of this subchapter, the board's consideration must include, but is not limited to:

A. The location, duration and type of anchorage; [1975, c. 578, (NEW).]

B. The type and capacity of vessels permitted anchorage; [1975, c. 578, (NEW).]

C. The systems and precautions necessary for safety on each vessel; [1975, c. 578, (NEW).]

D. The training, number and availability of crew members aboard each vessel; [1975, c. 578, (NEW).]

E. A requirement for contingency plans in the event of accident, fire, storm or other unforeseen acts; [1975, c. 578, (NEW).]

F. The protection of the natural environment, aesthetic and recreational uses of State waters; and [1975, c. 578, (NEW).]

G. The protection of the fisheries or fishing industry of the State. [1975, c. 578, (NEW).]

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §128 (AMD) .]

5. Exemption. The board may by rule exempt certain activities not inconsistent with the purposes of this section. An unpowered vessel of less than 500 barrels total oil storage capacity is exempt from the provisions of this section, provided that the vessel is subject to any applicable rules administered by the United States Coast Guard and the owner notifies the commissioner of the location and contents of the vessel within 7 days of establishing the anchorage.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §128 (AMD) .]

6. Prohibition. No person may have a vessel at anchorage in Maine waters for more than 7 days without a current license from the department.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §128 (AMD) .]

7. Licenses and fees. A license is required for anchorage of a vessel in Maine waters and a fee of 1/2¢ per deadweight ton is due for each 30 days of anchorage or part thereof. The department may license properly treated effluents and emissions regulated by this section consistent with the other environmental laws of the State .

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §128 (AMD) .]

8. Application for a license. Any person desiring to have a vessel at anchorage in Maine waters shall apply in writing to the commissioner and, shall publish public notice of the application and a brief summary in a paper of general circulation in the vicinity of the proposed activity and provide information as required by rule of the board. After receipt of the application, the department shall issue a license or deny a license giving the reasons therefor or order a hearing thereon. Any person denied a license without a hearing may request, in writing, within 30 days after notice of denial, a hearing before the department. The request must set forth in detail the findings to which that person objects, the basis of such objection and the nature of the relief requested.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §128 (AMD) .]

9. Penalty.

[ 1977, c. 564, §139-A (RP) .]

10. Board to solicit advice. The Board of Environmental Protection shall solicit the advice of the Commissioner of Marine Resources and the Commander of the United States Coast Guard prior to adopting any rules under this section.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §128 (AMD) .]

SECTION HISTORY

1975, c. 578, (NEW). 1977, c. 78, §§203-206 (AMD). 1977, c. 300, §§37,38 (AMD). 1977, c. 564, §§139-A (AMD). 1983, c. 566, §31 (AMD). 1987, c. 419, §12 (AMD). 1989, c. 890, §§A40,B128 (AMD).






Subchapter 2-B: OIL STORAGE FACILITIES AND GROUND WATER PROTECTION

38 §561. Findings; purpose

The Legislature finds that significant quantities of oil are being stored in aboveground and underground storage facilities; that leaks and unlicensed discharges from these facilities pose a significant threat to the quality of the waters of the State, including the ground water resources; that protection of the quality of these waters is of the highest importance; and that their protection requires proper design and installation of new and replacement underground oil storage facilities and aboveground oil storage facilities, as well as monitoring, maintenance and operating procedures for existing, new and replacement facilities. [2009, c. 121, §9 (AMD).]

The Legislature intends by the enactment of this subchapter to exercise the police power of the State through the department by conferring upon the department the power to deal with the hazards and threats of danger and damage posed by the storage and handling of oil and related activities; to require the prompt containment and removal of pollution occasioned thereby; to provide procedures whereby persons suffering damage from these occurrences may be promptly made whole; to establish a fund to provide for the investigation, mitigation and removal of discharges or threats of discharge of oil from storage facilities, including the restoration of contaminated water supplies; and to guarantee the prompt payment of reasonable damage claims resulting therefrom. [2009, c. 121, §9 (AMD).]

The Legislature further finds that preservation of the ground water resources and of the public uses referred to in this subchapter is of grave public interest and concern to the State in promoting its general welfare, preventing disease, promoting health and providing for the public safety and that the State's interest in this preservation outweighs any burdens of absolute liability imposed by the Legislature in this subchapter upon those engaged in the storage of oil, petroleum products and their by-products. [2009, c. 121, §9 (AMD).]

SECTION HISTORY

1985, c. 496, §A14 (NEW). 1989, c. 890, §§A40,B129 (AMD). 1995, c. 399, §5 (AMD). 1995, c. 399, §21 (AFF). 2009, c. 121, §9 (AMD).



38 §562. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 496, §A14 (NEW). 1987, c. 491, §5 (AMD). 1987, c. 735, §70 (AMD). 1987, c. 787, §13 (AMD). 1989, c. 312, §16 (AMD). 1989, c. 546, §10 (AMD). 1989, c. 865, §1 (RP). 1989, c. 890, §§A40,B130 (AMD).



38 §562-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 865, §2 (NEW).]

1. Ancillary equipment. "Ancillary equipment" means devices including, but not limited to, piping, fittings, flanges, valves and pumps used to distribute, meter or control the flow of oil to an underground storage tank.

[ 1989, c. 865, §2 (NEW) .]

1-A. Aboveground oil storage facility. "Aboveground oil storage facility" means any aboveground oil storage tank or tanks, together with associated piping, transfer and dispensing facilities located over land or water of the State at a single location for more than 4 months per year and used or intended to be used for the storage or supply of oil. Oil terminal facilities, as defined in section 542, subsection 7 and propane facilities are not included in this definition and are not eligible for coverage by the fund.

[ 2009, c. 319, §1 (AMD) .]

1-B. Aboveground oil storage tank. "Aboveground oil storage tank" also referred to as a "tank" means any aboveground container, less than 10% of the capacity of which is beneath the surface of the ground, that is used or intended to be used for the storage or supply of oil. Included in this definition are any tanks situated upon or above the surface of a floor and in such a manner that they may be readily inspected. Drums or other storage containers that have a capacity of 60 gallons or less and oil-containing electrical equipment are not included in this definition.

[ 2007, c. 569, §2 (AMD) .]

2. Applicant. "Applicant" means the owner or operator of an underground oil storage facility or an aboveground oil storage facility that has suffered a discharge of oil and who is seeking coverage of eligible clean-up costs and 3rd-party damage claims from the fund.

[ 1995, c. 361, §1 (AMD) .]

3. Barrel. "Barrel" means 42 United States gallons at 60° Fahrenheit.

[ 1989, c. 865, §2 (NEW) .]

4. Cathodic protection tester. "Cathodic protection tester" means an underground storage tank installer certified by the Maine Board of Underground Storage Tank Installers or a person certified by the commissioner pursuant to section 567-A.

[ 1989, c. 865, §2 (NEW) .]

4-A. Clean-up and Response Fund Review Board. "Clean-up and Response Fund Review Board" or "review board" means the board created in section 568-B.

[ 2015, c. 319, §18 (NEW) .]

5. Corrosion expert. "Corrosion expert" means a person who is certified by the commissioner pursuant to section 567-A, as qualified to engage in the practice of corrosion control on buried or submerged metal piping systems and metal tanks.

[ 1989, c. 865, §2 (NEW) .]

6. Discharge. "Discharge" means any spilling, leaking, pumping, pouring, emitting, escaping, emptying or dumping.

[ 1989, c. 865, §2 (NEW) .]

7. Double-walled tank. "Double-walled tank" means an underground oil storage tank providing no less than 300` secondary containment, interstitial space monitoring and secondary containment for pressurized product delivery pipe connections.

[ 1989, c. 865, §2 (NEW) .]

7-A. Eligible clean-up costs. "Eligible clean-up costs" means those direct expenses including expenses for site investigation that:

A. Are necessary to clean up discharges of oil to the satisfaction of the commissioner; [1995, c. 361, §2 (NEW).]

B. Are cost-effective and technologically feasible and reliable; [1995, c. 361, §2 (NEW).]

C. Effectively mitigate or minimize damages; and [1995, c. 361, §2 (NEW).]

D. Provide adequate protection of the public health and welfare and the environment. [1995, c. 361, §2 (NEW).]

"Eligible clean-up costs" does not include expenses for legal advice or services.

[ 1995, c. 361, §2 (NEW) .]

8. Existing underground oil storage facility or existing underground oil storage tank. "Existing underground oil storage facility" or "existing underground oil storage tank" means any facility or tank, as defined in subsections 21 and 22, fully installed as of April 19, 1990, the location of which has not changed.

[ 1991, c. 494, §1 (AMD) .]

9. Fund. "Fund" means the Maine Ground and Surface Waters Clean-up and Response Fund.

[ 2015, c. 319, §19 (AMD) .]

9-A. Fund Insurance Review Board.

[ 2015, c. 319, §20 (RP) .]

10. Gasoline. "Gasoline" means a volatile, highly flammable liquid with a flashpoint of less than 100° Fahrenheit obtained from the fractional distillation of petroleum.

[ 1989, c. 865, §2 (NEW) .]

11. Heavy oil. "Heavy oil" means forms of oil that must be heated during storage, including, but not limited to, #5 and #6 oils.

[ 1989, c. 865, §2 (NEW) .]

12. Leak. "Leak" means a loss or gain of 0.1 gallons or more per hour at a pressure of 4 pounds per square inch gauge, as determined by a precision test or other tank and piping tightness test of similar precision approved by the department.

[ 1989, c. 865, §2 (NEW) .]

13. Motor fuel. "Motor fuel" means oil that is motor gasoline, aviation gasoline, #1 or #2 diesel fuel or any grade of gasohol typically used in the operation of a vehicle or motor engine.

[ 1989, c. 865, §2 (NEW) .]

14. Occurrence. "Occurrence" means a contamination incident or prohibited discharge associated with one or more tanks or piping at an underground oil storage facility or an aboveground oil storage facility within one year.

[ 1993, c. 363, §5 (AMD); 1993, c. 363, §21 (AFF) .]

15. Oil. "Oil" means oil, oil additives, petroleum products and their by-products of any kind and in any form, including, but not limited to, petroleum, fuel oil, sludge, oil refuse, oil mixed with other nonhazardous waste, crude oils and all other liquid hydrocarbons regardless of specific gravity. "Oil" does not include liquid natural gas.

[ 2011, c. 206, §13 (AMD) .]

15-A. Oil storage facility or facility. "Oil storage facility" or "facility" means an aboveground oil storage facility or an underground oil storage facility.

[ 2009, c. 319, §2 (NEW) .]

15-B. Operator. "Operator" means a person in control of, or having responsibility for, the daily operation of an oil storage facility.

[ 2009, c. 319, §3 (NEW) .]

16. Person. "Person" means any natural person, firm, association, partnership, corporation, trust, the State and any agency of the State, governmental entity, quasi-governmental entity, the United States and any agency of the United States and any other legal entity.

[ 1989, c. 865, §2 (NEW) .]

16-A. Public drinking water supply. "Public drinking water supply" has the same meaning as "public water system" in Title 22, section 2601, subsection 8. For purposes of defining a sensitive geologic area in this subchapter, an underground oil storage facility's water supply that meets the criteria of Title 22, section 2601, subsection 8 solely because beverages for public sale or consumption are made at that facility is not considered a public drinking water supply.

[ 1991, c. 763, §1 (NEW) .]

16-B. Primary sand and gravel recharge area. "Primary sand and gravel recharge area" means the surface area directly overlying sand and gravel formations that provides direct replenishment of ground water in sand and gravel and fractured bedrock aquifers. The term does not include areas overlying formations that have been identified as unsaturated and are not contiguous with saturated formations.

[ 1993, c. 383, §30 (NEW) .]

17. Responsible party. "Responsible party" means any one or more of the following persons:

A. The owner or operator of the underground oil storage facility where a prohibited discharge has occurred; [1989, c. 865, §2 (NEW).]

B. The person to whom the underground oil storage facility is registered where a prohibited discharge has occurred; [1989, c. 865, §2 (NEW).]

C. Any person other than those identified in paragraph A or B who caused the prohibited discharge of oil or who had custody or control of the oil at the time of the prohibited discharge; [1993, c. 363, §6 (AMD); 1993, c. 363, §21 (AFF).]

D. Any person who owned or operated the underground oil storage facility from the time any oil arrived at that facility; or [1993, c. 363, §6 (AMD); 1993, c. 363, §21 (AFF).]

E. With regard to sections 551, 568, 568-A and 570, persons described in paragraphs A to D with regard to aboveground oil storage facilities. [2015, c. 319, §21 (AMD).]

[ 2015, c. 319, §21 (AMD) .]

18. Secondary containment. "Secondary containment" means a system installed so that any material that is discharged or has leaked from the primary containment is prevented from reaching the soil or ground water outside the system for the anticipated period of time necessary to detect and recover the discharged material. That system may include, but is not limited to, impervious liners compatible to the products stored, double-walled tanks or any other method approved by the department that is technically feasible and effective.

[ 1989, c. 865, §2 (NEW) .]

19. Sensitive geologic areas. "Sensitive geologic areas" means significant ground water aquifers and primary sand and gravel recharge areas, as defined in this section, areas located within 1,000 feet of a public drinking water supply and areas located within 300 feet of a private drinking water supply.

[ 1993, c. 383, §31 (AMD) .]

19-A. Significant ground water aquifer. "Significant ground water aquifer" means a porous formation of ice contact and glacial outwash sand and gravel or fractured bedrock that contains significant recoverable quantities of water likely to provide drinking water supplies.

[ 1993, c. 383, §32 (NEW) .]

20. Underground gasoline storage tank. "Underground gasoline storage tank" means a single tank or container, 10% or more of which is underground, together with associated piping and dispensing facilities and that is used, or intended to be used, for the storage or supply of gasoline. The term does not include multiple tanks or containers that are situated on or above the surface of a floor and in such a manner that they may be readily inspected. An underground gasoline storage tank is a type of underground oil storage facility.

[ 1989, c. 865, §2 (NEW) .]

21. Underground oil storage facility. "Underground oil storage facility" means any underground oil storage tank or tanks, as defined in subsection 22, together with associated piping and dispensing facilities located under any land at a single location and used, or intended to be used, for the storage or supply of oil, as defined in this subchapter. Underground oil storage facility also includes piping located under any land at a single location associated with above ground storage tanks and containing 10% or more of the facility's overall volume capacity.

[ 2009, c. 319, §4 (AMD) .]

22. Underground oil storage tank. "Underground oil storage tank," also referred to as "tank," means any container, 10% or more of which is beneath the surface of the ground and that is used, or intended to be used, for the storage, use, treatment, collection, capture or supply of oil as defined in this subchapter, but does not include any tanks situated in an underground area if these tanks or containers are situated on or above the surface of a floor and in such a manner that they may be readily inspected.

[ 1989, c. 865, §2 (NEW) .]

SECTION HISTORY

1989, c. 865, §2 (NEW). 1991, c. 494, §1 (AMD). 1991, c. 763, §1 (AMD). 1993, c. 363, §§2-7 (AMD). 1993, c. 363, §21 (AFF). 1993, c. 383, §§30-32 (AMD). 1995, c. 361, §§1-3 (AMD). 2007, c. 569, §2 (AMD). 2007, c. 655, §3 (AMD). 2009, c. 319, §§1-4 (AMD). 2011, c. 206, §13 (AMD). 2015, c. 319, §§18-21 (AMD).



38 §563. Registration and inspection of underground oil storage tanks and piping

1. Prohibition on unregistered tanks. The following prohibition on unregistered tanks applies.

A. A person may not install, or cause to be installed, a new or replacement underground oil storage facility unless the facility is registered in accordance with subsection 2 at least 10 business days but no more than 2 years prior to installation and the registration fee is paid in accordance with subsection 4. If compliance with this time requirement is impossible due to an emergency situation, the owner or operator of the facility at which the new or replacement facility is to be installed shall inform the commissioner as soon as the emergency becomes known.

The owner or operator shall make available a copy of the facility's registration at that facility for inspection by the commissioner and authorized municipal officials. [2011, c. 206, §14 (AMD).]

B. No person may operate, maintain or store oil in an underground oil storage facility after May 1, 1986, unless each underground oil storage tank at that facility is registered with the commissioner. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §132 (AMD).]

[ 2011, c. 206, §14 (AMD) .]

2. Information required for registration. The owner or operator of an underground oil storage facility shall provide the commissioner with the following information on a form in triplicate to be developed and provided by the commissioner; one copy to be submitted to the commissioner, one copy to be promptly submitted upon completion to the municipality and one copy to be retained by the owner or operator:

A. The name, address and telephone number of the owner of the underground oil storage tank to be registered; [1991, c. 66, Pt. A, §22 (RPR).]

B. The name, address and telephone number of the person having responsibility for the operation of the tank to be registered; [1991, c. 66, Pt. A, §22 (RPR).]

C. The location of the facility; [2005, c. 491, §1 (AMD).]

D. [2001, c. 626, §13 (RP).]

E. The size of the tank to be registered; [1991, c. 66, Pt. A, §22 (RPR).]

F. The type of tank or tanks and piping at the facility and the type of product stored or contained in the tank or tanks and piping; [1991, c. 66, Pt. A, §22 (RPR).]

G. For new, replacement or retrofitted facilities, the name of the installer, the expected date of installation or retrofit, the nature of any emergency pursuant to subsection 1, paragraph A, if applicable, and a description or plan showing the layout of the facility or tank, including the form of secondary containment, other forms of leak detection or equipment to be installed pursuant to section 564, subsection 1, paragraph A and, when applicable, the method of retrofitting leak detection pursuant to section 564, subsection 1 or 1-A; [1991, c. 66, Pt. A, §22 (RPR).]

H. For existing facilities and tanks, the best estimate of the age and type of tank or tanks and underground piping at the facility; and [2005, c. 491, §1 (AMD).]

I. For underground oil storage tanks, the expiration date of tank manufacturer's warranty. [2005, c. 491, §1 (AMD).]

[ 2005, c. 491, §1 (AMD) .]

3. Amended registration required. The owner or operator of an underground oil storage facility shall file an amended registration form with the commissioner immediately upon any change in the information required pursuant to subsection 2, including any modifications to the facility or a change of ownership. The board may establish, by rule, a late registration period not to exceed 10 business days in duration. A fee may not be charged for filing an amended registration.

[ 1991, c. 66, Pt. A, §23 (RPR) .]

4. Registration fees. The owner or operator of an underground oil storage facility shall pay a fee to the department of $100 for each tank registered under this section located at the facility, except that single family homeowners are not required to pay a fee for a tank at their personal residence. The fee must be paid at the time the tank is first registered and every 3 years thereafter upon receipt of a bill from the department. The department may prorate the fee as appropriate.

[ 2009, c. 121, §10 (AMD) .]

5. Penalty for failure to submit amended registration. Any person who has not submitted an amended registration form in accordance with subsection 3 shall pay a late fee of $100. This does not preclude the commissioner from seeking civil penalties from any person who fails to register a facility or tank.

[ 1991, c. 66, Pt. A, §24 (RPR) .]

6. Providing notice. Prior to the sale or transfer of any real estate where an underground oil storage facility is located, the owner of the real estate shall file a written notice with the purchaser or transferee. The notice must disclose the existence of the underground oil storage facility, its registration number or numbers, the real estate where the facility is located, whether or not the facility has been abandoned in place pursuant to section 566-A and that the facility is subject to regulation, including registration requirements, by the department under this subchapter.

[ 2005, c. 491, §1 (AMD) .]

7. Supplier notification requirement. Any person who sells a tank intended to be used as an underground oil storage tank shall notify the purchaser in writing of the purchaser's obligations under this section.

[ 1989, c. 865, §7 (NEW) .]

8. Certification of proper installation. Owners of new and replacement facilities shall ensure that the installer provides certification to the commissioner, within 30 days of completion of installation, that the materials and methods used comply with the applicable installation standards of this subchapter.

[ 1989, c. 865, §7 (NEW) .]

9. Annual compliance inspection. The owner of an underground oil storage facility is responsible for ensuring that each underground oil storage tank and associated piping at the facility are inspected annually for compliance with the requirements of this subchapter and any rules adopted under this subchapter and the requirements for gasoline vapor control in rules adopted under section 585-A. The owner shall correct or arrange for correction of any deficiencies detected during the inspection as necessary to bring the facility into compliance with these requirements.

A. The owner of an underground oil storage facility shall submit annual inspection results to the department on or before July 1, 2003 and on or before July 1st annually thereafter. The results must be recorded on a form provided by the department and must include a certification statement, signed by an underground oil storage tank inspector or underground oil storage tank installer certified by the Board of Underground Oil Tank Installers under Title 32, chapter 104-A, that each tank and associated piping have been inspected and any deficiencies discovered during the inspection have been corrected. The owner shall submit the completed form to the department no more than 30 days after the date on which the inspection was completed. [2007, c. 534, §1 (AMD).]

B. [2007, c. 534, §1 (RP).]

C. [2007, c. 534, §1 (RP).]

D. [2007, c. 534, §1 (RP).]

E. Beginning July 1, 2010 and at least once every 3 years thereafter, the annual inspection of each tank must be performed by a certified underground oil storage tank inspector or underground oil storage tank installer who is not the tank owner or operator, an employee of the tank owner or operator or a person having daily on-site responsibility for the operation and maintenance of the tank. [2007, c. 534, §1 (NEW).]

[ 2007, c. 534, §1 (AMD) .]

10. Aboveground oil storage tanks with underground piping. An owner of an aboveground oil storage tank with underground piping is subject to the requirements of this subsection.

A. Effective January 1, 2007, a person may not store motor fuel in an aboveground oil storage facility that has underground piping without first having registered the facility with the commissioner in the same manner as is required of underground oil storage facilities under subsections 2 to 5. [2005, c. 491, §1 (NEW).]

B. Prior to the sale or transfer of an aboveground oil storage tank that has underground piping, the owner shall notify the purchaser or transferee in writing of the existence of the underground piping and the requirement that the tank be registered with the commissioner if the tank will be used to store motor fuel. [2005, c. 491, §1 (NEW).]

C. The owner of an aboveground oil storage tank used to store motor fuel shall ensure that, within 30 days after completion of installation of underground piping associated with the tank, the installer certifies in writing to the commissioner that the materials and methods used comply with the applicable installation standards of this subchapter. [2005, c. 491, §1 (NEW).]

D. The owner of an aboveground oil storage tank used to store motor fuel shall ensure that underground piping associated with the tank is inspected annually for compliance with the requirements of this subchapter and the requirements for gasoline vapor control in rules adopted under section 585-A. The owner shall submit annual inspection results to the department on or before July 1, 2007 and on or before July 1st annually thereafter. The results must be recorded on a form provided by the department and must include a certification statement, signed by an underground oil storage tank inspector or an underground oil storage tank installer certified by the Board of Underground Oil Tank Installers under Title 32, chapter 104-A that the piping has been inspected and any deficiencies discovered during the inspection have been corrected. The owner shall submit the completed form to the department no more than 30 days after the date on which the inspection was completed. The requirements of this paragraph may be enforced in the same manner as is provided for underground oil storage facilities under subsection 9. [2007, c. 534, §2 (AMD).]

This subsection does not apply to tanks or piping at an oil terminal facility as defined in section 542, subsection 7. Until July 1, 2009, this subsection does not apply to tanks or piping at a facility used to store diesel fuel.

[ 2007, c. 534, §2 (AMD) .]

SECTION HISTORY

1985, c. 496, §A14 (NEW). 1985, c. 626, §2 (AMD). 1987, c. 402, §A199 (AMD). 1987, c. 491, §§6-9 (AMD). 1989, c. 865, §§3-7 (AMD). 1989, c. 890, §§A40,B131- 135 (AMD). 1991, c. 66, §§A22-24 (AMD). 2001, c. 231, §17 (AMD). 2001, c. 626, §§12,13 (AMD). 2005, c. 491, §1 (AMD). 2007, c. 534, §§1, 2 (AMD). 2007, c. 655, §4 (AMD). 2009, c. 121, §10 (AMD). 2011, c. 206, §14 (AMD).



38 §563-A. Prohibition of nonconforming underground oil storage facilities and tanks

1. Compliance schedule. Except as provided in subsections 1-A and 1-B, a person may not operate, maintain or store oil in a registered underground oil storage facility or tank that is not constructed of fiberglass, cathodically protected steel or other noncorrosive material approved by the department after:

A. October 1, 1989, if that facility or tank is more than 15 years old and is located in a sensitive geological area; [1991, c. 66, Pt. B, §2 (RPR).]

B. October 1, 1991, if that facility or tank is more than 25 years old or if that facility or tank is more than 15 years old and is located in a sensitive geological area; [1991, c. 66, Pt. B, §2 (RPR).]

C. October 1, 1994, if that facility or tank is more than 20 years old or if that facility or tank is more than 15 years old and is located in a sensitive geological area; and [1991, c. 66, Pt. B, §2 (RPR).]

D. October 1, 1997. [1991, c. 66, Pt. B, §2 (RPR).]

[ 1991, c. 66, Pt. B, §2 (RPR) .]

1-A. Compliance schedule for municipalities and school administrative units. A municipality or school administrative unit may not operate, maintain or store oil in a registered underground oil storage facility or tank that is not constructed of fiberglass, cathodically protected steel or other noncorrosive material approved by the department after:

A. October 1, 1993, if that facility or tank is more than 25 years old or if that facility or tank is more than 15 years old and is located in a sensitive geological area; [1991, c. 9, Pt. II, §6 (RPR).]

B. October 1, 1995, if that facility or tank is more than 20 years old or if that facility or tank is 15 years old and is located in a sensitive geological area; or [1991, c. 9, Pt. II, §6 (RPR).]

C. October 1, 1998. [1991, c. 9, Pt. II, §6 (RPR).]

[ 1991, c. 9, Pt. II, §6 (RPR) .]

1-B. Exception. Airport aviation fuel hydrant piping systems are exempt from the schedule in subsection 1 provided that corrosion-induced leaks have not occurred and the system is not located in a sensitive geologic area. Owners and operators of airport aviation fuel hydrant piping systems must meet all applicable requirements of section 564 and of this subchapter.

[ 1991, c. 9, Pt. II, §7 (NEW) .]

1-C. Extension. The removal requirement for an underground oil storage tank or facility prescribed in subsection 1 is extended 12 months if, prior to the removal date prescribed in subsection 1, a person required to remove an underground oil storage facility or tank:

A. Can not secure financing for that removal as evidenced by 3 letters from financial institutions; or [1991, c. 433, §1 (NEW).]

B. Can not obtain the services of a certified underground oil storage tank installer or remover required under section 566-A as evidenced by 3 letters from certified underground oil storage tank installers or removers. [1991, c. 433, §1 (NEW).]

[ 1991, c. 433, §1 (NEW) .]

1-D. Prohibition on delivery. Effective May 1, 2002, a person may not deliver oil to an underground oil storage tank identified by the department as in violation of subsection 1 or 1-A through the publication of a list of such nonconforming tanks. The department may revise the list as new information becomes available and shall take reasonable steps, such as targeted mailings and posting of information on the Internet, to disseminate the list of nonconforming tanks to persons in the oil delivery business.

[ 2001, c. 231, §18 (NEW) .]

2. Consideration of sensitive geological areas. For the purposes of this section, an underground oil storage facility is not subject to subsection 1, paragraph A, regarding sensitive geological areas if the commissioner finds that:

A. The applicant has demonstrated that:

(1) The facility is located in a municipality with a population of more than 10,000;

(2) All persons within 500 feet of the facility are served by a public drinking water supply;

(3) The facility is not located within 2,000 feet of any source of supply of a public drinking water supply system; and

(4) The facility is not located within 300 feet of any source of supply of a private drinking water supply system. [1987, c. 491, §10 (NEW).]

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §136 (AMD) .]

3. Violations. After reasonable notice and hearing, if the commissioner finds that an owner of an underground oil storage facility has failed to correct any violations of this subchapter, the commissioner may impose on the owner a schedule that provides for the early application of any or all of the prohibitions contained in subsection 1.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §136 (AMD) .]

4. Presumption of age. If the age of the underground oil storage facility or tank cannot be determined, it shall be presumed to be 20 years old as of October 1, 1989.

[ 1987, c. 491, §10 (NEW) .]

5. Abandonment. All underground oil storage facilities subject to the prohibitions in this section and section 563, subsection 1, shall be properly abandoned in accordance with section 566-A prior to the applicable prohibition dates.

[ 1987, c. 491, §10 (NEW) .]

6. Rules. The board may adopt rules necessary to administer this section.

[ 1987, c. 491, §10 (NEW) .]

7. Report to Legislature. The commissioner shall report to the joint standing committee of the Legislature having jurisdiction over natural resources on or before January 1, 1989, on the progress made toward achieving the compliance schedule established by this section.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §136 (AMD) .]

8. Repaired concrete underground oil storage tanks. The requirements of subsection 1 do not apply to underground oil storage tanks that are constructed primarily of concrete and that:

A. Exceed 100,000 gallons in capacity; [1991, c. 494, §2 (NEW).]

B. Have been repaired after December 31, 1988; [1991, c. 494, §2 (NEW).]

C. Have environmental monitoring and other leak detection procedures approved by the commissioner, including monthly visual monitoring for oil and monthly visual inspection of the tank piping; and [1999, c. 640, §1 (AMD).]

D. Store only #6 fuel oil. [1997, c. 167, §1 (AMD).]

After July 1, 2002 or after a documented leak or subsurface discharge of oil, a person may not operate, maintain or store oil in a concrete underground oil storage facility or tank exempt under this subsection. An owner or operator of a concrete underground oil storage tank exempt under this subsection is not eligible for coverage from the fund of clean-up costs and 3rd-party damage claim costs under section 568-A for any discharge discovered at that tank after October 1, 1997.

[ 1999, c. 640, §1 (AMD) .]

SECTION HISTORY

1987, c. 491, §10 (NEW). 1989, c. 865, §8 (AMD). 1989, c. 890, §§A40,B136 (AMD). 1989, c. 926, §§2,3 (AMD). 1991, c. 9, §§II6,7 (AMD). 1991, c. 66, §B2 (AMD). 1991, c. 433, §1 (AMD). 1991, c. 494, §2 (AMD). 1997, c. 167, §1 (AMD). 1999, c. 640, §1 (AMD). 2001, c. 231, §18 (AMD).



38 §563-B. Regulatory powers of department

In addition to the rule-making authorities otherwise set forth in this subchapter, the board may adopt rules related to the following matters: [1987, c. 491, §10 (NEW).]

1. Investigation and removal. Procedures, methods, means and equipment to be used in the investigation of discharges and the removal of oil and petroleum pollutants. The rules:

A. Must allow the facility from which a prohibited discharge has occurred to return to service while corrective action is taken unless the commissioner determines that a return to service would result in a threat to public health and safety; [1991, c. 763, §2 (NEW).]

B. Upon abandonment or replacement of an underground tank or facility, must require site assessment to be conducted or supervised by a state-certified geologist or registered professional engineer only when that tank or facility is located in a sensitive geologic area; and [1991, c. 763, §2 (NEW).]

C. May not require site assessments for a farm or residential tank of 1,100 gallons or less capacity used for storing motor fuel for the sole use of the owner or operator of the facility; [1991, c. 763, §2 (NEW).]

[ 1991, c. 763, §2 (AMD) .]

2. Inventory analyses; precision testing; leak detection methods. Procedures and methods to be used in conducting statistical inventory analyses, underground oil storage facility precision testing and other leak detection methods. The rules must allow owners or operators of facilities undergoing routine monitoring in the absence of any other evidence of a leak:

A. To check the accuracy of complete statistical inventory data within 75 days of receipt by the commissioner of the initial statistical analysis by rerunning analyses before inconclusive reports are considered to be a failure of the tank or piping; [1991, c. 763, §3 (NEW).]

B. To check for failures in any mechanical and electronic monitoring devices within 3 working days of an indication of failure before it is considered a failure of the tank or piping; [1991, c. 763, §3 (NEW).]

C. To engage in procedures under paragraphs A and B before requiring the precision testing of facility components; and [1991, c. 763, §3 (NEW).]

D. To check the accuracy of a failed or inconclusive precision test of facility components before the commissioner may order the excavation of the facility or any portion of the facility. An owner or operator is allowed 2 weeks to schedule a repeat of the precision test; [1991, c. 763, §3 (NEW).]

[ 1991, c. 763, §3 (AMD) .]

3. Hearings. Hearings related to clean-up orders issued pursuant to section 568; and

[ 1987, c. 491, §10 (NEW) .]

4. Third-party damage claims. Procedures to be used in filing and processing of 3rd-party damage claims.

[ 1987, c. 491, §10 (NEW) .]

SECTION HISTORY

1987, c. 491, §10 (NEW). 1989, c. 865, §9 (AMD). 1991, c. 763, §§2,3 (AMD).



38 §563-C. Prohibition on siting new underground oil storage facilities near drinking water supplies (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 302, §1 (NEW). 2003, c. 689, §B6 (REV). 2005, c. 561, §6 (AMD). 2007, c. 569, §3 (RP).



38 §564. Regulation of underground oil storage facilities used to store motor fuels or used in the marketing and distribution of oil

The board shall adopt rules necessary to minimize, to the extent practicable, the potential for discharges of oil from underground oil storage facilities and tanks used to store motor fuel or used in the marketing and distribution of oil to others. These rules must ensure that requirements and standards governing facilities under this section assure that the State's program meets requirements under the United States Resource Conservation and Recovery Act, Subtitle I, as amended. These rules are limited to the following requirements. [1989, c. 865, §10 (AMD).]

1. Design and installation standards for new and replacement facilities. Design and installation standards for new and replacement facilities are as follows.

A. All new and replacement tanks, piping and below ground ancillary equipment must be constructed of fiberglass, cathodically protected steel or other equally noncorrosive material approved by the department. All new and replacement tanks must include secondary containment, continuous monitoring of the interstitial spaces for all piping and below ground ancillary equipment except for suction piping systems installed in accordance with subsection 1-A. Both tanks and piping must be constructed of materials compatible with the product to be stored. Anchoring is required of tanks when located in a site where the ground water is expected to reach the bottom of the tank or in a 100-year flood plain. [1991, c. 494, §3 (AMD).]

B. All new and replacement facilities must be installed in accordance with the equipment manufacturer's specifications and nationally accepted standards and by an underground oil storage tank installer who has been properly certified pursuant to Title 32, chapter 104-A, and must be registered with the commissioner prior to installation pursuant to section 563. Underground gasoline storage tanks may be removed by an underground gasoline storage tank remover who has been properly certified pursuant to Title 32, chapter 104-A. New and replacement impressed current cathodic protection systems must be designed by a corrosion expert. [1991, c. 66, Pt. B, §3 (RPR).]

C. [1989, c. 865, §10 (RP).]

D. [1989, c. 865, §10 (RP).]

[ 1991, c. 494, §3 (AMD) .]

1-A. Leak detection standards and procedures for existing facilities. Facility owners shall implement one of the leak detection methods listed in this subsection or properly abandon a facility in accordance with section 566-A. The leak detection system must be capable of detecting a leak within 30 days with a probability of detection of 95%. Facility owners shall retrofit leak detection for facilities with pressurized piping by December 1, 1990, and facilities with suction piping by December 1, 1991. Leak detection methods are as follows:

A. Monthly reconciliation of daily product inventory data and an annual precision test of all tanks and piping. Pressurized piping must be retrofitted with an automated in-line leak detector; or [1991, c. 494, §4 (AMD).]

B. Installation of one of the following leak detection systems:

(1) Secondary containment of all underground oil storage facility components or secondary containment for the tank and single-walled containment for suction piping sloped evenly to the tank and equipped with a single check valve under the pump;

(2) Continuous monitoring for free product in monitoring wells installed in the excavated area around the tank or tanks, and to detect a leak or discharge of oil from the piping not installed in accordance with subparagraph (1), one of the following:

(a) Continuous vapor monitoring;

(b) Annual tightness testing;

(c) Secondary containment with interstitial space monitoring; or

(d) Other methods of leak detection approved by the department;

(3) Continuous vapor monitoring in the unsaturated zone of all elements of the facility, using sufficient sampling points to detect a leak or discharge of oil from any point in the facility;

(4) Manual ground water sampling capable of detecting the presence of at least 1/8 inch of free product on top of the ground water table in a reasonable number of ground water monitoring wells installed in the excavated area, and to detect a leak or discharge of oil from the product piping not installed in accordance with subparagraph (1), one of the following:

(a) Continuous vapor monitoring;

(b) Annual tightness testing;

(c) Secondary containment with interstitial space monitoring; or

(d) Other methods of leak detection approved by the department;

(5) Automatic tank gauging that can detect a 0.2 gallon per hour loss, and to detect a leak or discharge of oil from product piping not installed in accordance with subparagraph (1), one of the following:

(a) Continuous vapor monitoring;

(b) Annual tightness testing;

(c) Secondary containment with interstitial space monitoring; or

(d) Other methods of leak detection approved by the department; or

(6) Other leak detection systems approved by the department that can detect a 0.2 gallon per hour leak rate or a leak of 150 gallons in 30 days with a 95% probability of detecting a leak and a 5% chance of false alarm.

Ground water monitoring for the detection of leaks may only be used to meet the requirements of this paragraph where the ground water table is never more than 20 feet from the ground surface and the hydraulic conductivity of the soils between the tank and monitoring wells is not less than 0.01 centimeters per second. [1991, c. 494, §4 (AMD).]

Existing piping must be equipped with leak detection. Pressurized piping must be equipped with an automated in-line leak detector and be monitored by a leak detection system listed in paragraph A or B. Suction piping must be installed to operate at less than atmospheric pressure, sloped to drain back into the tank with a loss of suction and installed with only one check valve located below and as close as practical to the suction pump. Product piping that does not meet these suction piping criteria must be monitored by a leak detection system listed in paragraph B.

[ 1991, c. 494, §4 (AMD) .]

1-B. Overfill and spill prevention equipment. Overfill and spill prevention equipment is required for all new, replacement and existing facilities. A phase-in schedule for existing facilities to meet this requirement is as follows.

A. Overfill and spill prevention equipment must be installed in new and replacement underground oil storage tanks at the time the underground oil storage tank is installed. [1991, c. 763, §4 (NEW).]

B. Overfill and spill prevention equipment must be retrofitted on existing tanks constructed of cathodically protected steel, fiberglass or other noncorrosive material approved by the department by December 22, 1998, pursuant to 40 Code of Federal Regulations, 280.20 and 280.21. [1991, c. 763, §4 (NEW).]

[ 1991, c. 763, §4 (AMD) .]

2. Monitoring, maintenance and operating procedures for existing, new and replacement facilities and tanks.

[ 1991, c. 66, Pt. B, §4 (RP) .]

2-A. Monitoring, maintenance and operating procedures for existing, new and replacement facilities and tanks. The board's rules must require:

A. Collection of inventory data for each day that oil is being added to or withdrawn from the facility or tank, reconciliation of the data, with monthly summaries, and retention of records containing all such data for a period of at least 3 years either at the facility or at the facility owner's place of business; [1991, c. 66, Pt. B, §5 (NEW).]

B. Annual statistical inventory analysis, the results of which must be reported to the commissioner. Annual statistical inventory analysis is not required for double-walled tanks equipped with interstitial space monitors; [1991, c. 66, Pt. B, §5 (NEW).]

C. Voltage readings for cathodically protected systems by a cathodic protection tester 6 months after installation and annually thereafter; [1991, c. 66, Pt. B, §5 (NEW).]

D. Monthly inspections by a cathodic protection tester of the rectifier meter on impressed current systems; [1991, c. 66, Pt. B, §5 (NEW).]

E. Precision testing of any tanks and piping showing evidence of a possible leak. Results of all tests conducted must be submitted to the commissioner by the facility owner and the person who conducted the test; [1991, c. 66, Pt. B, §5 (NEW).]

F. Proper calibration, operation and maintenance of leak detection devices; [1991, c. 66, Pt. B, §5 (NEW).]

G. Evidence of financial responsibility for taking corrective action and for compensating 3rd parties for bodily injury and property damage caused by sudden and nonsudden accidental discharges from an underground oil storage facility or tank; [1991, c. 66, Pt. B, §5 (NEW).]

H. Reporting to the commissioner any of the following indications of a possible leak or discharge of oil:

(1) Unexplained differences in daily inventory reconciliation values that, over a 30-day period, exceed 1.0% of the product throughput;

(2) Unexplained losses detected through statistical analysis of inventory records;

(3) Detection of product in a monitoring well or by other leak detection methods;

(4) Failure of a tank or piping precision test, hydrostatic test or other tank or piping tightness test approved by the department; and

(5) Discovery of oil on or under the premises or abutting properties, including nearby utility conduits, sewer lines, buildings, drinking water supplies and soil.

The rules may not require the reporting of a leak or discharge of oil above ground of 10 gallons or less that occurs on the premises, including, but not limited to, spills, overfills and leaks, when those leaks or discharges do not reach groundwaters or surface waters of the State and are cleaned up within 24 hours of discovery, if a written log is maintained at the facility or the owner's place of business in this State. For each discharge the log must record the date of discovery, its source, the general location of the discharge at the facility, the date and method of cleanup and the signature of the facility owner or operator certifying the accuracy of the log; [2003, c. 551, §11 (AMD).]

I. Compatibility of the materials from which the facility is constructed and the product to be stored; [1991, c. 66, Pt. B, §5 (NEW).]

J. Owners and operators, upon request by the commissioner, to sample their underground oil tanks, to maintain records of all monitoring and sampling results at the facility or the facility owner's place of business and to furnish records of all monitoring and sampling results to the commissioner and to permit the commissioner or the commissioner's representative to inspect and copy those records; [2009, c. 319, §5 (AMD).]

K. Owners and operators to permit the commissioner or the commissioner's designated representatives, including contractors, access to all underground oil storage facilities for all purposes connected with administering this subchapter, including, but not limited to, for sampling the contents of underground oil tanks and monitoring wells. This right of access is in addition to any other granted by law; and [2009, c. 319, §6 (AMD).]

L. Operators to complete a department training program that meets the minimum requirements specified by the United States Environmental Protection Agency under 42 United States Code, Section 6991i (2007). The training program must provide certification for the successful completion of the program, which must be renewed every 2 years. Training may be provided by a 3rd party if approved by the department. [2011, c. 317, §1 (AMD).]

The requirements in paragraphs A and B do not apply to the following tanks provided the associated piping has secondary containment or a suction pump product delivery system or another leak detection system approved by the commissioner and provided that the tank and associated piping have been installed and are operated in accordance with the requirements of this subchapter, including rules adopted under this subchapter: tanks providing product to a generator; double-walled tanks with continuous interstitial space monitoring; and existing tanks constructed of fiberglass, cathodically protected steel or another commissioner-approved noncorrosive material that are monitored for a leak by a method able to detect a product loss or gain of 0.2 gallons or less per hour.

[ 2011, c. 317, §1 (AMD) .]

3. Replacement of tanks at facilities where leaks have been detected.

[ 2003, c. 551, §13 (RP) .]

4. Sampling of monitoring wells. When a monitoring well is installed at an underground oil storage facility storing motor fuel or used for the marketing and distribution of oil, the owner or operator is required to sample that well at least weekly; to maintain records of all sampling results at the facility or at the facility owner's place of business; and to report to the commissioner any sampling results showing evidence of a possible leak or discharge of oil.

[ 1991, c. 66, Pt. B, §7 (RPR) .]

5. Mandatory facility replacement. Upon the expiration date of a manufacturer's warranty for a tank, the tank and its associated piping must be removed from service and properly abandoned in accordance with section 566-A, except that a double-walled tank may continue in service up to 10 years beyond the expiration of the warranty if:

A. During the year the warranty expires but on a date before the warranty expires, a precision test is conducted to determine the integrity of the tank. Results of the test conducted must be submitted to the commissioner by the facility owner; and [2011, c. 276, §1 (NEW).]

B. During the 5th to 10th years after the expiration of the warranty, a precision test is conducted annually to determine the integrity of the tank. Results of each test must be submitted to the commissioner by the facility owner. [2011, c. 276, §1 (NEW).]

This subsection does not apply until January 1, 2008 to a tank installed before December 31, 1985 that has been retrofitted to meet the requirements of subsections 1-A and 1-B.

[ 2011, c. 276, §1 (RPR) .]

6. Retrofit of existing underground tanks. The board's rules must allow a person to retrofit a single-walled underground oil storage tank with secondary containment as long as the retrofitted tank complies with Underwriters Laboratories Subject 1316 or 1856 and interstitial monitoring of the retrofitted tank is equal to or greater than interstitial monitoring of a new tank. The board shall require a site assessment of an underground oil storage facility when a tank is retrofitted in accordance with this subsection.

[ 2015, c. 361, §1 (NEW) .]

SECTION HISTORY

1985, c. 496, §A14 (NEW). 1985, c. 626, §§3,4 (AMD). 1987, c. 402, §A200 (AMD). 1987, c. 491, §11 (AMD). 1989, c. 312, §17 (AMD). 1989, c. 593, §1 (AMD). 1989, c. 865, §10 (AMD). 1989, c. 890, §§A40,B137- 141 (AMD). 1991, c. 66, §§B3-7 (AMD). 1991, c. 494, §§3-6 (AMD). 1991, c. 763, §§4,5 (AMD). 1993, c. 355, §14 (AMD). 1993, c. 732, §§A2,3 (AMD). 1995, c. 493, §10 (AMD). 1997, c. 624, §3 (AMD). 2003, c. 551, §§11-13 (AMD). 2009, c. 319, §§5-7 (AMD). 2011, c. 276, §1 (AMD). 2011, c. 317, §1 (AMD). 2015, c. 361, §1 (AMD).



38 §565. Regulation of underground oil storage facilities used for consumption on the premises or by the owner or operator

The board shall adopt rules necessary to minimize, to the extent practicable, the potential for discharges of oil from underground oil storage facilities not used to store motor fuels or in the marketing and distribution of oil to others. These rules apply to all underground heating oil storage facilities that are used for consumption on the premises or by the owner or operator of the facility and all other tanks and facilities that are not governed by the requirements of section 564. These rules are limited to the following requirements. [1989, c. 865, §11 (AMD).]

1. Design and installation standards for new and replacement facilities. Design and installation standards for new and replacement tanks are as follows.

A. The installation of new or replacement tanks and piping constructed of bare steel or asphalt-coated steel is prohibited. All new and replacement facilities must include secondary containment and continuous monitoring of the interstitial space for all tanks, piping and ancillary equipment. All below ground ancillary equipment must be constructed of fiberglass, cathodically protected steel or equally noncorrosive materials approved by the department. [1989, c. 865, §11 (AMD).]

B. All new and replacement facilities must be installed by an underground oil storage tank installer who has been properly certified pursuant to Title 32, chapter 104-A, and must be registered with the commissioner prior to installation pursuant to section 563. Underground gasoline storage tanks may be removed by an underground gasoline storage tank remover who has been properly certified pursuant to Title 32, chapter 104-A. [1989, c. 312, §18 (AMD); 1989, c. 865, §11 (AMD).]

B-1. New and replacement facilities with a capacity in excess of 1,100 gallons must prevent overfills and spills by the installation of overfill catchment basins and the use of automatic shut-off devices or tank alarms. [1991, c. 494, §7 (AMD).]

C. [1989, c. 865, §11 (RP).]

D. [1989, c. 865, §11 (RP).]

[ 1991, c. 494, §7 (AMD) .]

2. Testing requirements and reporting of leaks for existing, new and replacement facilities and tanks. Testing requirements and reporting of leaks for existing, new and replacement facilities and tanks are as follows.

A. The owner or operator is required to report promptly upon discovery to the commissioner any evidence of a leak or discharge of oil. [1989, c. 865, §11 (AMD); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §142 (AMD).]

B. [1991, c. 66, Pt. A, §25 (RP).]

C. When a monitoring well is installed at an existing facility governed by this section, the owner or operator of the facility is required to sample that well at least every 6 months; to maintain records of all sampling results at the facility or at the facility owner's place of business; and to report to the commissioner any sampling results showing evidence of a possible leak or discharge of oil. [1991, c. 66, Pt. A, §26 (RPR).]

D. For leak detection devices other than monitoring wells installed at an existing facility governed by this section, the owner or operator of the facility is required to test for leaks at least once every 6 months; to maintain records of all testing results at the facility or at the facility owner's place of business; and to report to the commissioner any test results showing evidence of a possible leak or discharge of oil. [1989, c. 865, §11 (NEW).]

[ 1991, c. 66, Pt. A, §§25, 26 (AMD) .]

SECTION HISTORY

1985, c. 496, §A14 (NEW). 1985, c. 626, §§5,6 (AMD). 1987, c. 402, §A201 (AMD). 1987, c. 491, §12 (AMD). 1989, c. 312, §18 (AMD). 1989, c. 593, §2 (AMD). 1989, c. 865, §11 (AMD). 1989, c. 890, §§A40,B142- 144 (AMD). 1991, c. 66, §§A25,26 (AMD). 1991, c. 494, §7 (AMD).



38 §565-A. Authority to prohibit product delivery

1. Order to cease deliveries. In addition to the enforcement actions allowed under sections 347-A and 348, the commissioner may, after providing an owner or operator of an underground oil storage tank with a notice of violation for failure to comply with a requirement of this subchapter and after providing a reasonable opportunity for correction of the violation, issue an administrative order requiring the owner or operator of the underground oil storage tank that is the subject of the violation to cease deliveries of oil to the tank and to cease operation of the tank and associated piping until the violation has been corrected. The commissioner shall issue an administrative order to cease deliveries to or operation of an underground oil storage tank subject to section 564 upon determining that:

A. The tank is not equipped with the spill prevention, overfill protection, leak detection or corrosion protection measures required under section 564 and applicable department rules; [2007, c. 534, §3 (NEW).]

B. The tank is not being operated or maintained in compliance with section 564 and applicable department rules and the owner or operator has failed to gain compliance with the requirements within 30 days of being provided with a citation for or written notice of the violation; or [2007, c. 534, §3 (NEW).]

C. There is evidence of an ongoing release of product from the tank or facility at which the tank is located. [2007, c. 534, §3 (NEW).]

The commissioner may defer issuance of an administrative order to cease deliveries pursuant to this subsection if the commissioner determines that a delivery prohibition would jeopardize the availability of, or access to, oil in a remote area of the State. The deferral may not exceed 180 days. Notwithstanding the issuance of an administrative order under this subsection, the commissioner may authorize the owner or operator of the underground oil storage tank to dispense any remaining oil in the tank if, in the commissioner's judgment, doing so will not pose a threat of release of product or will reduce that threat.

[ 2007, c. 534, §3 (NEW) .]

2. Service. Service of an administrative order under subsection 1 must be made by hand delivery by an authorized representative of the department or by certified mail, return receipt requested. The person to whom the order is directed shall comply immediately or within the time period specified in the order or may appeal the order as provided in subsection 3.

[ 2007, c. 534, §3 (NEW) .]

3. Appeal. An administrative order under subsection 1 may be appealed to the board by filing a written petition within 5 working days after receipt of the order. Within 15 working days after receipt of the petition, the board shall hold a hearing on the matter. All witnesses at the hearing must be sworn. Within 7 working days after the hearing, the board shall make findings of fact and shall continue, revoke or modify the administrative order. The decision of the board may be appealed to the Superior Court in accordance with Title 5, chapter 375, subchapter 7.

[ 2007, c. 534, §3 (NEW) .]

4. Identification of tanks subject to delivery prohibition. Whenever the commissioner issues an administrative order under subsection 1, department staff shall affix a red tag to the fill pipe of the underground oil storage tank. The owner or operator may not allow the deposit of oil into the tank while a red tag is affixed to the fill pipe.

As used in this section, "red tag" means a tag, device or mechanism devised by the department for use in signifying that an underground oil storage tank is ineligible for product delivery. The tag must be red in color and must bear words clearly conveying that it is unlawful to deposit oil into the tank. The tag must be made of plastic or other durable, damage-resistant material and must be designed to be easily affixed to the tank fill pipe.

[ 2007, c. 534, §3 (NEW) .]

5. Prohibition. A person may not deposit oil into an underground oil storage tank that has a red tag affixed to the fill pipe or tamper with the tag except to remove it as authorized by the commissioner under subsection 6.

[ 2007, c. 534, §3 (NEW) .]

6. Return to service. A red tag affixed pursuant to this section may not be removed until an underground oil storage tank inspector or underground oil storage tank installer certifies in writing to the commissioner that the applicable violations have been corrected and the commissioner authorizes removal of the tag. The commissioner shall remove or authorize the removal of the tag as soon as practicable upon receipt of the certification. The commissioner may remove or authorize the removal of the tag absent confirmation that the violations have been corrected in emergency situations or when removal is determined to be in the best interest of the public.

[ 2007, c. 534, §3 (NEW) .]

SECTION HISTORY

2007, c. 534, §3 (NEW).



38 §566. Abandonment of underground oil storage facilities and tanks (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 496, §A14 (NEW). 1985, c. 626, §7 (AMD). 1987, c. 491, §13 (RP).



38 §566-A. Abandonment of underground oil storage facilities and tanks

1. Abandonment. All underground oil storage facilities and tanks that have been, or are intended to be, taken out of service for a period of more than 24 months must be properly abandoned by the owner or operator of the facility or tank or, if the owner or operator is unknown, dissolved or insolvent, by the current owner of the property where the facility or tank is located. All abandoned facilities and tanks must be removed, except where removal is not physically possible or practicable because the tank or other component of the facility to be removed is:

A. Located beneath a building or other permanent structure; [1987, c. 491, §14 (NEW).]

B. Of a size and type of construction that it cannot be removed; [1987, c. 491, §14 (NEW).]

C. Otherwise inaccessible to heavy equipment necessary for removal; or [1987, c. 491, §14 (NEW).]

D. Positioned in such a manner that removal will endanger the structural integrity of nearby tanks. [1987, c. 491, §14 (NEW).]

[ 2011, c. 276, §2 (AMD) .]

1-A. Abandoned tanks brought back into service. Underground oil storage tanks and facilities that have been out of service for a period of more than 24 months may not be brought back into service without the written approval of the commissioner. The commissioner may approve the return to service if the owner demonstrates to the commissioner's satisfaction that:

A. The facility is in compliance with this subchapter and rules adopted pursuant to this subchapter; [2007, c. 655, §5 (AMD).]

B. The underground oil storage tanks and piping have successfully passed testing as directed by the commissioner; [2009, c. 501, §8 (AMD).]

C. The underground oil storage tanks and piping are constructed of fiberglass, cathodically protected steel or other equally noncorrosive material approved by the commissioner; [2009, c. 501, §8 (AMD).]

D. The facility has conforming suction or double-walled pressurized piping; and [2007, c. 655, §5 (NEW).]

E. The return of the facility to service does not pose an unacceptable risk to groundwater resources. In determining if the facility poses an unacceptable risk to groundwater resources, the commissioner may consider the age and maintenance history of the storage tanks and piping, the number and consequences of past oil discharges from the tanks and piping, the proximity of the facility to drinking water supplies and the proximity of the facility to sensitive geologic areas. [2007, c. 655, §5 (NEW).]

The commissioner may not approve the return to service of a single-walled underground oil storage tank that has been out of service for more than 24 consecutive months.

[ 2011, c. 276, §3 (AMD) .]

2. Notice of intent. The owner or operator of an underground oil storage facility or tank or, if the owner or operator is unknown, the current owner of the property where the facility or tank is located shall provide written notice of an intent to abandon an underground oil storage facility or tank to the commissioner and the fire department in whose jurisdiction the underground oil facility or tank is located prior to abandonment.

[ 2011, c. 206, §15 (AMD) .]

3. Rulemaking. The board shall adopt rules allowing for the granting of a variance from the requirement of removal where abandonment by removal is not physically possible or practicable due to circumstances other than those listed in this subsection. The board shall adopt rules setting forth the proper procedures for abandonment of underground oil storage facilities and tanks, including requirements and procedures to conduct a site assessment for the presence of discharges of oil prior to completion of abandonment at facilities storing motor fuel or used in the marketing and distribution of oil, acceptable methods of disposing of the removed tanks, requirements for venting at least 12 feet above ground level flammable gases purged from tanks and from trucks removing oil from tanks and procedures for abandonment in place where removal of a tank or other component of a facility is determined not physically possible or practicable.

[ 1991, c. 88, §1 (AMD) .]

4. Commissioner role. If the owner of an underground oil storage facility or tank fails to properly abandon the facility or tank within a reasonable time period, the commissioner may undertake the abandonment. The commissioner shall seek recovery of costs incurred to undertake the abandonment, whether from state or federal funds, in accordance with the procedures set forth in section 551, subsection 6. Costs incurred by the commissioner to undertake the abandonment are a lien against the real estate of the owner as provided under section 551, subsection 6-A.

[ 2015, c. 319, §22 (AMD) .]

5. Qualified personnel. All abandoned facilities and tanks used for the storage of Class 1 liquids that require removal must be removed under the direct, on-site supervision of an underground oil storage tank installer certified pursuant to Title 32, chapter 104-A.

A. [2007, c. 292, §33 (RP).]

B. [2007, c. 292, §33 (RP).]

[ 2007, c. 292, §33 (AMD) .]

6. Underground gasoline storage tanks.

[ 2007, c. 292, §34 (RP) .]

SECTION HISTORY

1987, c. 491, §14 (NEW). 1989, c. 312, §§19,20 (AMD). 1989, c. 865, §12 (AMD). 1989, c. 890, §§A40,B145 (AMD). 1991, c. 66, §A27 (AMD). 1991, c. 88, §§1-3 (AMD). 1991, c. 763, §6 (AMD). 1991, c. 817, §§20,21 (AMD). 1999, c. 334, §2 (AMD). 2001, c. 626, §14 (AMD). 2007, c. 292, §§33, 34 (AMD). 2007, c. 655, §5 (AMD). 2009, c. 121, §11 (AMD). 2009, c. 501, §§7, 8 (AMD). 2011, c. 206, §15 (AMD). 2011, c. 276, §§2, 3 (AMD). 2015, c. 319, §22 (AMD).



38 §567. Certification of underground tank installers

No person may install an underground oil storage facility or tank after May 1, 1986, without first having been certified by the Board of Underground Oil Storage Tank Installers, pursuant to Title 32, chapter 104-A. Underground gasoline storage tanks may be removed by underground gasoline storage tank removers certified by the Board of Underground Oil Storage Tank Installers, pursuant to Title 32, chapter 104-A. [1989, c. 312, §21 (AMD).]

Notwithstanding section 570, tank installers and removers shall be liable to other than the State as follows: With the exception of prohibited discharges resulting from an installer's or remover's negligence, the liability of certified installers and removers shall be limited to damages resulting from prohibited discharges discovered within the 12-month period immediately following the installation or removal of the underground tank or facility. To insure its continued relevance, this provision shall be reviewed by June 30, 1991, by the joint standing committee of the Legislature having jurisdiction over energy and natural resources. [1989, c. 312, §21 (AMD).]

SECTION HISTORY

1985, c. 496, §A14 (NEW). 1985, c. 626, §8 (AMD). 1985, c. 763, §A98 (AMD). 1987, c. 402, §A202 (AMD). 1989, c. 312, §21 (AMD).



38 §567-A. Certifications

1. Cathodic protection tester. The commissioner may certify a person as a cathodic protection tester on finding that the person understands the principles and measurements of all common types of cathodic protection systems as applied to buried metal piping and tank systems. At a minimum, these persons must have education and experience in soil resistivity, stray current, structure-to-soil potential and component electrical isolation measurements of buried metal piping and tank systems.

[ 1989, c. 865, §13 (NEW) .]

2. Corrosion expert. The commissioner may certify a person as a corrosion expert on finding that the person has a thorough knowledge of the physical sciences and the principles of engineering and mathematics acquired by professional education and related practical experience and is qualified to engage in the practice of corrosion control on buried or submerged metal piping systems and metal tanks. That person must be accredited as being qualified by the National Association of Corrosion Engineers or be a professional engineer registered in this State who has certification or licensing that includes education and experience in corrosion control of buried or submerged metal piping systems and metal tanks.

[ 1989, c. 865, §13 (NEW) .]

SECTION HISTORY

1989, c. 865, §13 (NEW).



38 §568. Cleanup and removal of prohibited discharges

1. Removal. Any person discharging or suffering a discharge of oil from an underground oil storage facility or an aboveground oil storage facility in the manner prohibited by section 543 and any other responsible party shall immediately undertake to remove that discharge to the commissioner's satisfaction. Notwithstanding this requirement, the commissioner may order the removal of that discharge pursuant to subsection 3 or may undertake the removal of that discharge and retain agents and contractors for that purpose, who shall operate under the direction of the commissioner. Any unexplained discharge of oil within state jurisdiction must be removed by or under the direction of the commissioner. Any expenses involved in the removal of discharges, whether by the person causing the discharge, the person reporting the discharge, the commissioner or the commissioner's agents or contractors, may be paid in the first instance from the fund, including any expenses incurred by the State under subsection 3, and any reimbursements due that fund must be collected in accordance with section 551, subsection 6.

[ 2015, c. 319, §23 (AMD) .]

2. Restoration of water supplies. The commissioner may clean up any discharge of oil and take temporary and permanent remedial actions at locations threatened or affected by the discharge of oil, including restoring or replacing water supplies contaminated or threatened by oil with alternatives the commissioner finds are cost effective, technologically feasible and reliable and that effectively mitigate or minimize damage to and provide adequate protection of the public health, welfare and the environment. When the remedial action taken includes the installation of a public water supply or the extension of mains of an existing utility, the department's obligation is limited to construction of those works that are necessary to furnish the contaminated or potentially contaminated properties with a supply of water sufficient for existing uses. The department is not obligated to contribute to a utility's system development charge or to provide works or water sources exceeding those required to abate the threats or hazards posed by the discharge. The fund may be used to pay costs of operation, maintenance and depreciation of the works or water supply for a period not exceeding 20 years. The commissioner shall consult with the affected party prior to selecting the alternative to be implemented.

[ 1991, c. 494, §8 (AMD) .]

2-A. Limitation on clean-up responsibility. Notwithstanding subsections 1 and 2, if a water supply well is installed after October 1, 1994 to serve a location that immediately before the well installation was served by a viable community public water system, and the well is or becomes contaminated with oil:

A. Neither the commissioner nor the responsible party is obligated under this subchapter to reimburse any person for the expense of treating or replacing the well if the well is installed in an area delineated by the department as contaminated as described in section 548, subsection 1; and [1993, c. 621, §3 (NEW).]

B. The obligation under this subchapter of the commissioner or any responsible party with regard to replacement or treatment of the well is limited to reimbursement of the expense of installing the well and its proper abandonment if the well is installed in an area other than one described in paragraph A. The well owner is responsible in such a case for other expenses of replacing or treating the water supply well, including the cost of any pump or piping installed with the well. [1993, c. 621, §3 (NEW).]

For purposes of this subsection, "viable community public water system" has the same meaning as in section 548.

[ 1993, c. 621, §3 (NEW) .]

3. Issuance of clean-up orders. The commissioner may investigate and sample sites where an oil discharge has or may have occurred to identify the source and extent of the discharge. During the course of the investigation, the commissioner may require submission of information or documents that relate or may relate to the discharge under investigation from any person who the commissioner has reason to believe may be a responsible party under this subchapter or subchapter 2-A. If the commissioner finds, after investigation, that a discharge of oil has occurred and may create a threat to public health or the environment, including, but not limited to, contamination of a water supply, the commissioner may issue a clean-up order requiring the responsible party to cease the discharge immediately and to take action to prevent further discharge and to mitigate or terminate the threat of human exposure to contamination or to explosive vapors. In addition to other actions, including an action to prohibit product delivery under section 565-A, the commissioner may, as part of any clean-up order, require the responsible party to provide temporary drinking water and water treatment systems approved by the commissioner, to sample and analyze wells, to compensate 3rd-party damages resulting from the discharge and to impose restrictions by deed covenant or other means on the use of the real property where the discharge occurred. The commissioner may also order that the responsible party take temporary and permanent remedial actions at locations threatened or affected by the discharge of oil, including a requirement that the responsible party restore or replace water supplies contaminated with oil with water supplies the commissioner finds are cost effective, technologically feasible and reliable and that effectively mitigate or minimize damage to, and provide adequate protection of, the public health, welfare and the environment. Clean-up orders may be issued only in compliance with the following procedures.

A. Any orders issued under this section must contain findings of fact describing the manner and extent of oil contamination, the site of the discharge and the threat to the public health or environment. Service of a copy of the commissioner's findings and order must be made by the sheriff or deputy sheriff or by hand delivery by an authorized representative of the department in accordance with the Maine Rules of Civil Procedure. [2005, c. 330, §22 (AMD).]

B. A responsible party to whom such an order is directed may apply to the board for a hearing on the order if the application is made within 10 working days after receipt of the order by a responsible party. Within 15 working days after receipt of the application, the board shall hold a hearing, make findings of fact and vote on a decision that continues, revokes or modifies the order. That decision must be in writing and signed by the board chair using any means for signature authorized in the department's rules and published within 2 working days after the hearing and vote. The nature of the hearing is an appeal. At the hearing, all witnesses must be sworn and the commissioner shall first establish the basis for the order and for naming the person to whom the order was directed. The burden of going forward then shifts to the person appealing to demonstrate, based upon a preponderance of the evidence, that the order should be modified or rescinded. The decision of the board may be appealed to the Superior Court in accordance with Title 5, chapter 375, subchapter 7. [2005, c. 330, §22 (AMD).]

C. Upon completion of the clean-up activity, the commissioner shall issue a letter to the responsible party or parties indicating that the clean-up order has been complied with for one or more parcels. [1991, c. 433, §2 (NEW).]

[ 2009, c. 319, §8 (AMD) .]

4. Enforcement; penalties; punitive damages. Enforcement, penalties and punitive damages are as follows.

A. Any person who causes, or is responsible for, a discharge from an underground oil storage facility or an aboveground oil storage facility in violation of section 543 is not subject to any fines or penalties for a violation of section 543 for the discharge if that person promptly reports and removes that discharge in accordance with the rules and orders of the commissioner and the board. [2009, c. 121, §13 (AMD).]

B. Any responsible party who fails without sufficient cause to undertake removal or remedial action promptly in accordance with a clean-up order issued pursuant to subsection 3 is not eligible for coverage under the fund pursuant to section 568-A, subsection 1, and may be liable to the State for punitive damages in an amount at least equal to, and not more than 3 times, the amount of any sums expended from the fund in addition to reasonable attorney's fees as a result of failure to take prompt action. [1991, c. 66, Pt. A, §28 (RPR).]

C. Notwithstanding paragraphs A and B, a person who violates any laws or rules administered by the department under this subchapter is subject to the fines and penalties in section 349. [1991, c. 66, Pt. A, §28 (RPR).]

[ 2009, c. 121, §13 (AMD) .]

5. Acquisition of property; authority.

[ 1991, c. 66, Pt. A, §28 (RP) .]

5-A. Land acquisition. Upon approval of the board by 2/3 majority vote, the department may acquire by purchase, lease, condemnation, donation or otherwise, any real property or any interest in real property, to undertake remedial actions in response to a discharge of oil, including, but not limited to:

A. Actions to prevent further discharge and to mitigate or terminate the threat of a discharge of oil; [1991, c. 66, Pt. A, §28 (RPR).]

B. Actions to clean up and remove oil from the site; and [1991, c. 66, Pt. A, §28 (RPR).]

C. Replacement of water supplies contaminated by or at significant risk of contamination by a discharge of oil. [1991, c. 66, Pt. A, §28 (RPR).]

The department may exercise the right of eminent domain in the manner described in Title 35-A, chapter 65, to take and hold real property to provide drinking water supplies to replace those contaminated by a discharge and to undertake soil and ground water remediation to protect water supplies that are at significant risk of contamination. The department may transfer or convey to any person real property or any interest in real property once acquired.

[ 1991, c. 66, Pt. A, §28 (RPR) .]

6. Reimbursement. If the commissioner requires an underground oil storage facility owner or operator to remove or close an underground oil storage facility upon evidence of a leak and if after investigation that facility is found not to be the source of a leak, the commissioner shall immediately reimburse that facility owner or operator from the fund for the documented costs of that removal. The facility owner or operator may be reimbursed for damages resulting from the removal, such as loss of income, through the 3rd-party damage claim process in section 551.

[ 2015, c. 319, §24 (AMD) .]

SECTION HISTORY

1985, c. 496, §A14 (NEW). 1987, c. 491, §15 (RPR). 1987, c. 556, (AMD). 1987, c. 735, §71 (AMD). 1987, c. 787, §14 (AMD). 1989, c. 865, §14 (AMD). 1989, c. 890, §§A40,B146 (AMD). 1991, c. 66, §A28 (RPR). 1991, c. 433, §2 (AMD). 1991, c. 494, §§8,9 (AMD). 1991, c. 763, §7 (AMD). 1991, c. 817, §22 (AMD). 1993, c. 621, §3 (AMD). 2005, c. 330, §22 (AMD). 2007, c. 534, §4 (AMD). 2007, c. 655, §6 (AMD). 2009, c. 121, §§12, 13 (AMD). 2009, c. 319, §8 (AMD). 2015, c. 319, §§23, 24 (AMD).



38 §568-A. Fund coverage requirements

1. Eligibility for fund coverage. Eligibility for coverage by the fund of clean-up costs and eligible 3rd-party damage costs is governed by the following provisions.

A. The applicant must submit within 180 days of reporting the discharge a written request to the commissioner to be covered by the fund. The request must include:

(1) A description of the discharge and the locations threatened or affected by the discharge, to the extent known;

(2) An agreement that the applicant shall pay the deductible amount specified in subsection 2;

(3) For underground storage facilities, documentation regarding the applicant's compliance with the requirements of subsection 2, paragraph B; and

(4) For aboveground facilities, documentation required by the Clean-up and Response Fund Review Board.

The commissioner with respect to a claim involving an underground oil storage facility, or the State Fire Marshal with respect to a claim involving an aboveground oil storage facility, may waive the 180-day filing requirement for applicants for coverage of clean-up costs for discharges discovered after April 1, 1990 when the applicant has cooperated in a timely manner with the department in cleaning up the discharge. [2015, c. 319, §25 (AMD).]

B. [1995, c. 361, §4 (RP).]

B-1. An applicant is not eligible for coverage for any discharge discovered on or before April 1, 1990. [1995, c. 361, §4 (NEW).]

B-2. An applicant is not eligible for coverage for any discharge discovered or reported to the commissioner after October 1, 1998 if the discharge is from an underground oil storage facility or tank that is not constructed of fiberglass, cathodically protected steel or other noncorrosive material approved by the department or from an aboveground oil storage facility that has underground piping that is not constructed of fiberglass, cathodically protected steel or other noncorrosive material approved by the department. This exclusion from coverage does not apply to a discharge from an aboveground oil storage facility if the facility is used exclusively to store home heating oil, consists of tanks with a capacity of 660 gallons or less and has an aggregate tank capacity of 1,320 gallons or less.

[2011, c. 206, §16 (AMD).]

C. An applicant is not eligible for coverage for any discharge from a facility owned or operated by the Federal Government. [1995, c. 361, §4 (AMD).]

D. In any one calendar year, an applicant may only apply for coverage of clean-up costs and 3rd-party damage claims that total less than $2,000,000 aggregate per facility owner. This limit includes claims made in subsequent years on those discharges. [1991, c. 494, §11 (AMD).]

E. An applicant is not eligible for coverage under this section if the applicant has any one or combination of the following relationships with an entity that owns or operates an oil refinery:

(1) Is owned directly by or directly owns that entity;

(2) Is a franchisee of that entity;

(3) Is a member of a partnership or limited partnership that includes that entity;

(4) Is a subsidiary of that entity; or

(5) Is a parent corporation of that entity.

An applicant is not subject to this exclusion from coverage for discharges discovered after September 30, 2001 or if its sole relationship with the entity is a contractual agreement to purchase oil from the entity exclusively for retail sale or for the applicant's consumption. [2001, c. 216, §1 (AMD).]

F. Within 15 working days of receipt of a request under paragraph A, the commissioner in the case of an underground oil storage facility or the State Fire Marshal in the case of an aboveground oil storage facility shall determine whether the request is complete. Failure to inform the applicant of the determination of completeness within 15 working days constitutes acceptance as complete. If the application is not accepted, the commissioner or State Fire Marshal shall return the application to the applicant with the reasons for nonacceptance specified in writing. [2009, c. 319, §9 (AMD).]

F-1. Within 90 days of receipt of an applicant's completed request for coverage by the fund submitted pursuant to this subsection, the commissioner or State Fire Marshal shall issue an order determining eligibility and, if the applicant is eligible, specifying the amount of the deductible under subsection 2. Failure to issue an order within this period constitutes a determination that the applicant is eligible, subject to the deductibles in subsection 2, paragraph A. An order issued under this paragraph may be conditioned on any reasonable terms determined necessary by the commissioner or State Fire Marshal to prevent or limit human exposure to contamination from the discharge, including a requirement that the applicant impose restrictions by deed covenant or other means on the use of the real property where the discharge occurred. [2009, c. 319, §10 (NEW).]

G. When the commissioner determines that a site previously remediated to the commissioner's satisfaction requires further remediation, the owner or operator of the site may apply for coverage of eligible clean-up costs and 3rd-party damage claims from the fund, notwithstanding the person's failure to meet the 180-day deadline described in paragraph A. [1995, c. 361, §4 (NEW).]

H. The Clean-up and Response Fund Review Board shall develop, in consultation with the State Fire Marshal, the documentation requirements for claims submitted under this section by owners of aboveground oil storage facilities. [2015, c. 319, §26 (AMD).]

I. An applicant is not eligible for coverage of costs recovered by settlement with or judgment against another responsible party, the responsible party's representative or the applicant's insurer. Applicants who recover costs by such a settlement or judgment shall reimburse the fund to the extent the amount recovered duplicates payments from the fund. [1999, c. 278, §1 (NEW).]

J. An applicant is not eligible for coverage for any underground oil storage facility installed in violation of the provisions of chapter 13-D. [2007, c. 569, §4 (AMD).]

K. An applicant whose facility is subject to the provisions of chapter 13-D is not eligible for coverage for costs related to providing treatment or temporary or permanent water supply replacement and 3rd-party damage claim costs related to an oil discharge at a facility installed after September 30, 2001 and affecting that property's drinking water supply system. [2007, c. 569, §5 (AMD).]

L. An applicant is not eligible for coverage under this section if the applicant is a motor carrier under the Motor Carrier Act, 49 United States Code, Section 31139 and the discharge for which coverage is sought occurred during the offloading or onloading of oil from or to a motor vehicle used to transport oil. [2009, c. 319, §11 (NEW).]

[ 2015, c. 319, §§25, 26 (AMD) .]

2. Deductibles. Except as provided in subsection 2-A, applicants eligible for coverage by the fund under subsection 1 shall pay on a per occurrence basis the applicable standard deductible amount specified in paragraph A. In addition to the applicable standard deductible amount required under paragraph A, the applicant shall pay on a per occurrence basis one or more of the conditional deductible amounts specified in paragraphs B and C to the extent applicable.

A. Standard deductibles are calculated under this paragraph based on the number of underground storage facilities or the capacity of gallons owned by the aboveground storage facility owner at the time the covered discharge is discovered. Standard deductibles are as follows.

(1) For expenses related to a leaking underground oil storage facility, the deductible amount is determined in accordance with the following schedule:

(2) For expenses related to a leaking aboveground oil storage facility, the deductible amount is determined in accordance with the following schedule:

(3) For facilities with both aboveground and underground tanks when the source of the discharge can not be determined or when the discharge is from both types of tanks, the standard deductible is the applicable amount under subparagraph (1) or (2), whichever is greater.

(4) For aboveground tanks regulated by the Maine Fuel Board with less than 300 gallons' storage capacity, the standard deductible may be waived by the commissioner upon submission of documentation of a passing ultrasonic thickness test of the tank conducted within 12 months prior to the discharge. [2015, c. 319, §27 (AMD).]

B. Conditional deductibles for underground facilities and tanks are as follows.

(1) For nonconforming facilities and tanks, the deductible is $10,000 for failure to meet the compliance schedule in section 563-A, except that those facilities or tanks required to be removed by October 1, 1989 have until October 1, 1990 to be removed before they are considered out of compliance.

(2) For failure to pay registration fees under section 563, subsection 4, the deductible is the total of all past due fees.

(3) For motor fuel storage and marketing and retail facilities, the deductibles are:

(a) Five thousand dollars for failure to comply with applicable design and installation requirements in effect at the time of the installation or retrofitting requirements for leak detection pursuant to section 564, subsections 1 and 1-A;

(b) Five thousand dollars for failure to comply with section 564, subsection 1-B and any rules adopted pursuant to that subsection;

(c) Five thousand dollars for failure to comply with section 564, subsection 2-A, paragraphs B to F and I, and any rules adopted pursuant to that subsection; and

(d) Ten thousand dollars for failure to comply with section 564, subsection 2-A, paragraph H, and any rules adopted pursuant to that subsection.

(4) For consumptive use heating oil facilities with an aggregate storage capacity of less than 2,000 gallons, the deductibles are:

(a) Two thousand dollars for failure to comply with section 565, subsection 1, if applicable;

(b) Two thousand dollars for failure to comply with section 565, subsection 2, regarding monitoring; and

(c) Two thousand dollars for failure to comply with section 565, subsection 2, regarding any requirement to report evidence of a possible leak or discharge.

(5) For consumptive use heating oil facilities with an aggregate storage capacity of 2,000 gallons or greater, the deductibles are:

(a) Five thousand dollars for failure to comply with section 565, subsection 1, if applicable;

(b) Five thousand dollars for failure to comply with section 565, subsection 2, regarding monitoring; and

(c) Ten thousand dollars for failure to comply with section 565, subsection 2, regarding any requirement to report evidence of a possible leak or discharge.

(6) For waste oil and heavy oil and airport hydrant facilities with discharges that are not contaminated with hazardous constituents, the deductibles for failure to comply with rules adopted by the board are:

(a) Five thousand dollars for rules regarding design and installation requirements in effect at the time of the installation;

(b) Five thousand dollars for rules regarding retrofitting of leak detection and corrosion protection, if applicable;

(c) Five thousand dollars for rules regarding overfill and spill prevention;

(d) Five thousand dollars for rules regarding the monitoring of cathodic protection systems;

(e) Five thousand dollars for rules regarding testing requirements for tanks and piping on evidence of a leak;

(f) Five thousand dollars for rules regarding maintenance of a leak detection system; and

(g) Ten thousand dollars for rules regarding the reporting of leaks. [1995, c. 361, §5 (NEW).]

C. Conditional deductibles for aboveground facilities and tanks are as follows.

(1) For aboveground tanks subject to the jurisdiction of the State Fire Marshal pursuant to 16-219 CMR, chapter 34, the deductibles are:

(a) Five thousand dollars for failure to obtain a construction permit from the Office of the State Fire Marshal, when required under Title 25, chapter 318 and 16-219 CMR, chapter 34 or under prior applicable law;

(b) Five thousand dollars for failure to design and install piping in accordance with section 570-K and rules adopted by the department;

(c) Five thousand dollars for failure to comply with an existing consent decree, court order or outstanding deficiency statement regarding violations at the aboveground facility;

(d) Five thousand dollars for failure to implement a certified spill prevention control and countermeasure plan, if required;

(e) Five thousand dollars for failure to install any required spill control measures, such as dikes;

(f) Five thousand dollars for failure to install any required overfill equipment;

(g) Five thousand dollars if the tank is not approved for aboveground use; and

(h) Ten thousand dollars for failure to report any leaks at the facility.

(2) For aboveground tanks subject to the jurisdiction of the Maine Fuel Board, the deductibles are:

(a) One hundred and fifty dollars for failure to install the facility in accordance with rules adopted by the Maine Fuel Board and in effect at the time of installation;

(b) Two hundred and fifty dollars for failure to comply with the rules of the Maine Fuel Board;

(c) Two hundred and fifty dollars for failure to make a good faith effort to properly maintain the facility; and

(d) Five hundred dollars for failure to notify the department of a spill. [2013, c. 300, §11 (AMD).]

The commissioner shall make written findings of fact when making a determination of deductible amounts under this subsection. The commissioner's findings may be appealed to the Clean-up and Response Fund Review Board, as provided in section 568-B, subsection 2-C. On appeal, the burden of proof is on the commissioner as to which deductibles apply.

After determining the deductible amount to be paid by the applicant, the commissioner shall pay from the fund any additional eligible clean-up costs and 3rd-party damage claims up to $1,000,000 for underground oil storage facilities and up to $750,000 for all other occurrences associated with activities under section 551, subsection 5, paragraphs B, D and K. The commissioner shall pay the expenses directly, unless the applicant chooses to pay the expenses and seek reimbursement from the fund. The commissioner may pay from the fund any eligible costs above $1,000,000 for underground oil storage facilities and above $750,000 for all other occurrences, but the commissioner shall recover these expenditures from the responsible party pursuant to section 551.

[ 2015, c. 319, §27 (AMD) .]

2-A. Limit on deductible. The applicant shall pay the total deductible amount or the total eligible clean-up costs and 3rd-party damages, whichever is less.

[ 1995, c. 361, §6 (RPR) .]

2-B. Failure to pay deductibles. An order issued under subsection 1, paragraph F-1 may be conditioned on payment of the applicable deductibles. If an applicant fails to pay the deductible amounts as determined under subsection 2 within 180 days of receipt of a bill from the department or within 180 days of a decision by the review board or an appellate court upholding the determination, whichever is later, the commissioner may seek reimbursement from the applicant or any other responsible party of all costs incurred by the State in the removal, abatement and remediation of the discharge for which coverage was sought.

[ 2011, c. 206, §17 (NEW) .]

3. Exemptions from deductible. The commissioner may waive the deductible requirement for an applicant's personal residence if the commissioner determines that the applicant does not have the financial resources to pay the deductible. The board shall adopt rules to determine the standards to be used to assess an applicant's ability to pay this deductible.

[ 1989, c. 865, §15 (NEW); 1989, c. 865, §§24, 25 (AFF) .]

3-A. Appeals to review board.

[ 2011, c. 243, §2 (RP) .]

4. Agreements. Any payments to or on behalf of applicants for clean-up activities undertaken by the applicant must be pursuant to a written agreement between the applicant and the commissioner. The agreement must include, but is not limited to:

A. A plan and schedule for remedial actions; [1989, c. 865, §15 (NEW); 1989, c. 865, §§24, 25 (AFF).]

B. A provision for enforcement of the agreement and sanctions for nonperformance; [1989, c. 865, §15 (NEW); 1989, c. 865, §§24, 25 (AFF).]

C. Provisions for cost accounting and reporting of costs incurred in remediation activities; and [1989, c. 865, §15 (NEW); 1989, c. 865, §§24, 25 (AFF).]

D. An agreement to clean up the site to the satisfaction of the commissioner. [1989, c. 865, §15 (NEW); 1989, c. 865, §§24, 25 (AFF).]

[ 1989, c. 865, §15 (NEW); 1989, c. 865, §§24, 25 (AFF) .]

5. Uncompensated 3rd-party damage claims.

[ 1993, c. 355, §15 (RP) .]

6. Reimbursement of 3rd-party damages paid. If a person claiming to have suffered property damage or actual economic damage directly or indirectly as a result of a discharge of oil to groundwater prohibited by section 543 files a claim for damages against the owner or operator of an underground or aboveground oil storage tank in a court of competent jurisdiction without simultaneously filing or previously having filed a 3rd-party damage claim pursuant to section 551, the owner or operator may file a claim with the commissioner to be reimbursed for damages paid or payable to that 3rd party under a settlement or judgment. Such a claim for reimbursement must be filed and processed as follows.

A. The claim for reimbursement must be filed with the commissioner. If the owner or operator has not previously filed an application for fund coverage pursuant to subsection 1, the person claiming reimbursement shall also make application. The application must comply with the requirements of subsection 1 and must be processed and judged by the standards set forth in that subsection except that it is not required to be filed within 180 days of reporting the discharge. [1993, c. 553, §1 (NEW); 1993, c. 553, §7 (AFF).]

B. If the person is eligible for fund coverage, the commissioner shall calculate the amount of reimbursement to the owner or operator by determining whether each amount claimed would be eligible for payment had the 3rd party applied directly to the fund. Eligible amounts, minus any deductible that has not previously been met by the owner or operator, must be paid to that owner or operator. [1993, c. 553, §1 (NEW); 1993, c. 553, §7 (AFF).]

C. Appeals of decisions made under this subsection may be made to the Clean-up and Response Fund Review Board. [2015, c. 319, §28 (AMD).]

[ 2015, c. 319, §28 (AMD) .]

7. Repeal date.

[ 2015, c. 319, §29 (RP) .]

SECTION HISTORY

1989, c. 865, §§15,24,25 (NEW). 1991, c. 433, §3 (AMD). 1991, c. 433, §7 (AFF). 1991, c. 494, §§10-12 (AMD). 1991, c. 817, §§23,24 (AMD). 1993, c. 355, §15 (AMD). 1993, c. 363, §§8-11 (AMD). 1993, c. 363, §21 (AFF). 1993, c. 553, §1 (AMD). 1993, c. 553, §7 (AFF). 1993, c. 732, §§A4,5 (AMD). 1995, c. 361, §§4-7 (AMD). 1997, c. 374, §§4,5 (AMD). 1997, c. 374, §14 (AFF). 1999, c. 278, §1 (AMD). 1999, c. 504, §11 (AMD). 1999, c. 531, §A1 (AMD). 1999, c. 531, §A2 (AFF). 1999, c. 652, §11 (AMD). 2001, c. 216, §§1,2 (AMD). 2001, c. 302, §2 (AMD). 2003, c. 245, §10 (AMD). 2005, c. 330, §21 (AMD). 2007, c. 569, §§4, 5 (AMD). 2009, c. 319, §§9-12 (AMD). 2009, c. 501, §9 (AMD). 2011, c. 206, §§16, 17 (AMD). 2011, c. 243, §§1, 2 (AMD). 2013, c. 300, §11 (AMD). 2015, c. 319, §§25-29 (AMD).



38 §568-B. Clean-up and Response Fund Review Board created

1. Clean-up and Response Fund Review Board. The Clean-up and Response Fund Review Board, as established by Title 5, section 12004-G, subsection 11-A, is created to hear and decide appeals from insurance claims-related decisions under section 568-A and monitor income and disbursements from the fund under section 551. The review board consists of 14 members appointed for 3-year terms as follows:

A. Two persons representing the petroleum industry, appointed by the Governor, one of whom is a representative of a statewide association of energy dealers; [2011, c. 243, §3 (AMD).]

A-1. Two persons, appointed by the Governor, who have expertise in oil storage facility design and installation, oil spill remediation or environmental engineering; [2011, c. 243, §3 (NEW).]

B. Four members of the public appointed by the Governor. Of the 4 members, 2 must have expertise in biological science, earth science, engineering, insurance or law. The 4 members may not be employed in or have a direct and substantial financial interest in the petroleum industry; [2015, c. 319, §30 (AMD).]

C. The commissioner or the commissioner's designee; [2015, c. 319, §30 (AMD).]

D. The State Fire Marshal or the fire marshal's designee; [2015, c. 319, §30 (AMD).]

E. One member representing marine fisheries interests appointed by the President of the Senate; [2015, c. 319, §30 (NEW).]

F. One member familiar with oil spill technology appointed by the Speaker of the House of Representatives; [2015, c. 319, §30 (NEW).]

G. One member with expertise in coastal geology, fisheries biology or coastal wildlife habitat appointed by the President of the Senate; and [2015, c. 319, §30 (NEW).]

H. One member who is a licensed state pilot or a licensed merchant marine officer appointed by the Speaker of the House of Representatives. [2015, c. 319, §30 (NEW).]

Members other than those described in paragraphs C and D are entitled to reimbursement for direct expenses of attendance at meetings of the review board or the appeals panel.

[ 2015, c. 319, §30 (AMD) .]

2. Powers and duties of review board. The Clean-up and Response Fund Review Board has the following powers and duties:

A. To hear appeals from insurance claims-related decisions of the commissioner and the State Fire Marshal under section 568-A; [2011, c. 243, §3 (AMD).]

B. To adopt rules in accordance with Title 5, chapter 375, subchapter 2 and guidelines necessary for the furtherance of the review board's duties and responsibilities under this subchapter; [2011, c. 243, §3 (AMD).]

C. [2015, c. 319, §30 (RP).]

D. To monitor income and disbursements from the fund under section 551 and adjust fees pursuant to section 551, subsection 4, paragraph F, as required to avoid a shortfall in the fund; [2015, c. 319, §30 (AMD).]

E. To, at such times and in such amounts as it determines necessary, and in consultation with the department, direct the transfer of funds from the Underground Oil Storage Replacement Fund to the fund; [2015, c. 319, §30 (AMD).]

F. To review department priorities for disbursements from the fund and make recommendations to the commissioner on how the fund should be allocated; [2015, c. 319, §30 (AMD).]

G. To review and comment on the State's marine oil spill contingency plan; and [2015, c. 319, §30 (NEW).]

H. To review and monitor issues for oil spill prevention and response and recommend to the commissioner any regulatory changes that are appropriate. [2015, c. 319, §30 (NEW).]

[ 2015, c. 319, §30 (AMD) .]

2-A. Meetings. The Clean-up and Response Fund Review Board shall meet 6 times per year unless the review board votes not to hold a meeting. Action may not be taken unless a quorum is present. A quorum is 8 members.

[ 2015, c. 319, §30 (AMD) .]

2-B. Chair. The review board shall annually choose a member to serve as chair of the review board.

[ 2011, c. 243, §3 (NEW) .]

2-C. Appeals to review board. An applicant aggrieved by an insurance claims-related decision under section 568-A, including but not limited to decisions on eligibility for coverage, eligibility of costs and waiver and amount of deductible, may appeal that decision to the Clean-up and Response Fund Review Board. The appeals panel is composed of the public members appointed under subsection 1, paragraph B. The appeals panel shall hear and decide the appeal. Except as provided in review board rules, the appeal must be filed within 30 days after the applicant receives the decision made under section 568-A. The appeals panel must hear an appeal at its next meeting following receipt of the appeal unless the appeal petition is received less than 30 days before the meeting or unless the appeals panel and the aggrieved applicant agree to meet at a different time. If the appeals panel overturns the decision made under section 568-A, reasonable costs, including reasonable attorney's fees, incurred by the aggrieved applicant in pursuing the appeal to the review board must be paid from the fund. Reasonable attorney's fees include only those fees incurred from the time of an insurance claims-related decision forward. Decisions of the appeals panel are subject to judicial review pursuant to Title 5, chapter 375, subchapter 7.

[ 2015, c. 319, §30 (AMD) .]

2-D. Report; adequacy of fund. Beginning on April 15, 2015 and every other year thereafter, the Clean-up and Response Fund Review Board, with the cooperation of the commissioner, shall report to the joint standing committee of the Legislature having jurisdiction over natural resources matters on the department's and the review board's experience administering the fund, clean-up activities and 3rd-party damage claims. The report must include an assessment of the adequacy of the fund to cover anticipated expenses and any recommendations for statutory change. To carry out its responsibility under this subsection, the review board may order an independent audit of disbursements from the fund.

[ 2015, c. 319, §30 (AMD) .]

2-E. Staff support. The commissioner shall provide the Clean-up and Response Fund Review Board with staff support.

[ 2015, c. 319, §30 (NEW) .]

3. Repeal date.

[ 2015, c. 319, §30 (RP) .]

SECTION HISTORY

1993, c. 363, §12 (NEW). 1993, c. 363, §21 (AFF). 1995, c. 399, §§6-8 (AMD). 1995, c. 399, §21 (AFF). 1999, c. 505, §§A9-11 (AMD). 2001, c. 356, §8 (AMD). 2003, c. 245, §11 (AMD). 2003, c. 551, §14 (AMD). 2009, c. 319, §13 (AMD). 2011, c. 211, §23 (AMD). 2011, c. 211, §27 (AFF). 2011, c. 243, §3 (AMD). 2011, c. 691, Pt. A, §41 (AMD). 2011, c. 691, Pt. A, §42 (AFF). 2013, c. 22, §§1, 2 (AMD). 2015, c. 319, §30 (AMD).



38 §569. Ground Water Oil Clean-up Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 496, §A14 (NEW). 1985, c. 626, §§9,10 (AMD). 1985, c. 746, §24 (AMD). 1987, c. 278, (AMD). 1987, c. 491, §§16-21 (AMD). 1987, c. 521, §11 (AMD). 1987, c. 769, §A177 (AMD). 1989, c. 502, §B60 (AMD). 1989, c. 543, §6 (AMD). 1989, c. 865, §§16,24,25 (AMD). 1989, c. 890, §§A40,B147- 150 (AMD). 1991, c. 66, §§A29-31,C1 (AMD). 1991, c. 433, §§4-6 (AMD). 1991, c. 433, §7 (AFF). 1991, c. 439, §6 (AMD). 1991, c. 494, §§13,14 (AMD). 1991, c. 817, §25 (RP). 1997, c. 374, §14 (AFF).



38 §569-A. Ground Water Oil Clean-up Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 817, §26 (NEW). 1993, c. 355, §§16-22 (AMD). 1993, c. 363, §§13,14 (AMD). 1993, c. 363, §21 (AFF). 1993, c. 410, §H1 (AMD). 1993, c. 412, §§5,6 (AMD). 1993, c. 553, §§2-6 (AMD). 1993, c. 553, §§7,8 (AFF). 1993, c. 621, §4 (AMD). 1993, c. 680, §A36 (AMD). 1995, c. 399, §§9-15 (AMD). 1995, c. 399, §21 (AFF). 1997, c. 364, §§32-34 (AMD). 1997, c. 374, §§6,7 (AMD). 1997, c. 613, §§2,3 (AMD). 1997, c. 624, §4 (AMD). 1999, c. 278, §§2,3 (AMD). 1999, c. 334, §§3,4 (AMD). 1999, c. 505, §§A12,13 (AMD). 1999, c. 635, §§1,2 (AMD). 2001, c. 212, §3 (AMD). 2001, c. 216, §3 (AMD). 2001, c. 605, §1 (AMD). 2003, c. 245, §§12,13 (AMD). 2003, c. 551, §§15,16 (AMD). 2005, c. 157, §1 (AMD). 2005, c. 330, §23 (AMD). 2009, c. 121, §14 (AMD). 2009, c. 319, §14 (AMD). 2009, c. 501, §§10, 11 (AMD). 2013, c. 300, §12 (AMD). 2015, c. 319, §31 (RP).



38 §569-B. Ground Water Oil Clean-up Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 817, §26 (NEW). 1993, c. 621, §5 (AMD). 1995, c. 399, §§16-19 (AMD). 1995, c. 399, §21 (AFF). 1997, c. 364, §35 (AMD). 1997, c. 374, §§8,9 (AMD). 1999, c. 334, §§5,6 (AMD). 2003, c. 245, §14 (AMD). 2009, c. 319, §15 (AMD). 2009, c. 501, §12 (AMD). 2015, c. 319, §32 (RP).



38 §569-C. Limited exemption from liability for state or local governmental entities

1. Limited exemption from liability. Liability under section 570 does not apply to the State or any political subdivision that acquired ownership or control of an oil storage facility through tax delinquency proceedings pursuant to Title 36, or through any similar statutorily created procedure for the collection of governmental taxes, assessments, expenses or charges, or involuntarily through abandonment, or in circumstances in which the State or political subdivision involuntarily acquired ownership or control by virtue of its function as a sovereign. The exemption from liability provided under this subsection does not apply if:

A. The State or political subdivision causes, contributes to or exacerbates a discharge or threat of discharge from the facility; or [2011, c. 206, §18 (NEW).]

B. After acquiring ownership of the facility and upon obtaining knowledge of a release or threat of release, the State or political subdivision does not:

(1) Notify the department within a reasonable time after obtaining knowledge of a discharge or threat of discharge;

(2) Provide reasonable access to the department and its authorized representatives so that necessary response actions may be conducted; and

(3) Undertake reasonable steps to control access and prevent imminent threats to public health and the environment. [2011, c. 206, §18 (NEW).]

[ 2011, c. 206, §18 (NEW) .]

2. Reimbursement for department expenses. Notwithstanding the exemption from liability provided in subsection 1, the State or any political subdivision that acquires or has acquired ownership of property that encompasses an oil storage facility pursuant to any of the proceedings referred to in subsection 1 is liable for any costs incurred by the department pursuant to this chapter during the period in which the State or political subdivision had ownership of the property, up to the amount of the proceeds from the sale or disposition of the property minus any unpaid taxes on the property and the out-of-pocket costs of the sale or disposition.

[ 2011, c. 206, §18 (NEW) .]

SECTION HISTORY

2011, c. 206, §18 (NEW).



38 §570. Liability

The intent of this subchapter is to provide the means for rapid and effective cleanup and to minimize direct and indirect damages and the proliferation of 3rd-party claims. Accordingly, each responsible party is jointly and severally liable for all disbursements made by the State pursuant to section 551, subsection 5, paragraphs A, B, D, E, I and K, or other damage incurred by the State, except for costs found by the commissioner to be eligible for coverage under section 568-A. The term "other damage," as used in this paragraph, includes interest computed at 15% a year from the date of expenditure and damage for injury to, destruction of, loss of or loss of use of natural resources and the State's costs of assessing natural resources damage. The commissioner shall demand reimbursement of costs and damages paid by the department from state or federal funds as provided under section 551, subsection 6 except for amounts that are eligible for coverage by the fund under this subchapter. Payment must be made promptly by the responsible party or parties upon whom the demand is made. If payment is not received by the State within 30 days of the demand, the Attorney General may file suit in the Superior Court or the department may file suit in District Court and, in addition to relief provided by other law, may seek punitive damages as provided in section 568. Notwithstanding the time limits stated in this paragraph, neither a demand nor other recovery efforts against one responsible party may relieve any other responsible party of liability. [2015, c. 319, §33 (AMD).]

In any suit filed under this section, the State need not prove negligence in any form or matter by a defendant. The State need only prove the fact of the prohibited discharge and that a defendant is a responsible party, as defined in section 562-A. [1993, c. 355, §23 (AMD).]

A person who would otherwise be a responsible party is not subject to liability under this section, if that person can establish by a preponderance of the evidence that the liability pursuant to this section for which that person would otherwise be responsible, was caused solely by: [1989, c. 865, §17 (AMD); 1989, c. 865, §24 (AFF).]

1. Act of God. An act of God; or

[ 1989, c. 865, §17 (AMD); 1989, c. 865, §24 (AFF) .]

2. Act of war. An act of war.

[ 1989, c. 865, §17 (AMD); 1989, c. 865, §24 (AFF) .]

3. Act or omission.

[ 1989, c. 865, §24 (AFF); 1989, c. 865, §17 (RP) .]

4. Combination.

[ 1989, c. 865, §24 (AFF); 1989, c. 865, §17 (RP) .]

SECTION HISTORY

1985, c. 496, §A14 (NEW). 1987, c. 491, §22 (AMD). 1987, c. 735, §72 (RPR). 1989, c. 865, §§17,24,25 (AMD). 1991, c. 817, §§27,29 (AMD). 1991, c. 817, §§28,30 (AFF). 1993, c. 355, §23 (AMD). 1997, c. 364, §36 (AMD). 1997, c. 374, §§14-16 (AFF). 1997, c. 624, §§5,6 (AMD). 1999, c. 278, §§4,5 (AMD). 2003, c. 245, §§20,21 (AFF). 2007, c. 292, §§35, 36 (AMD). 2009, c. 319, §§16, 17 (AMD). 2009, c. 319, §22, 23 (AFF). 2015, c. 319, §§33, 34 (AMD).



38 §570-A. Budget approval (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 496, §A14 (NEW). 1989, c. 865, §§18,24,25 (AMD). 1989, c. 890, §§A40,B151 (AMD). 1991, c. 66, §A32 (RPR). 1991, c. 817, §31 (AMD). 1993, c. 355, §24 (AMD). 1997, c. 374, §10 (AMD). 1997, c. 374, §14 (AFF). 1997, c. 424, §B9 (AMD). 2003, c. 245, §15 (AMD). 2009, c. 319, §18 (AMD). 2015, c. 319, §35 (RP).



38 §570-B. Personnel and equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 496, §A14 (NEW). 1985, c. 785, §B179 (AMD). 1989, c. 865, §§19,24,25 (AMD). 1989, c. 890, §§A40,B152 (AMD). 1991, c. 66, §A33 (RPR). 1997, c. 374, §11 (AMD). 1997, c. 374, §14 (AFF). 2003, c. 245, §16 (AMD). 2009, c. 319, §19 (AMD). 2015, c. 319, §36 (RP).



38 §570-C. Municipal ordinances; powers limited

Nothing in this subchapter may be construed to deny any municipality, by ordinance or by law, the exercise of police powers under any general or special act, provided that ordinances and bylaws in furtherance of the intent of this subchapter and promoting the general welfare, public health and public safety are valid unless in direct conflict with this subchapter or any rule or order of the board or commissioner adopted under authority of this subchapter. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §153 (AMD).]

SECTION HISTORY

1985, c. 496, §A14 (NEW). 1989, c. 890, §§A40,B153 (AMD).



38 §570-D. Transition

Damage claims filed with the department on or before the effective date of this Act which, after the enactment of this subchapter, would be controlled by the provisions of this subchapter may proceed either in the manner set forth herein or in the manner set forth in subchapter II-A, at the choice of the claimant. Reimbursement for any expenditures shall be credited to the fund from which the expenditures were made. [1985, c. 496, Pt. A, §14 (NEW).]

SECTION HISTORY

1985, c. 496, §A14 (NEW).



38 §570-E. Legislative review (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 496, §A14 (NEW). 1999, c. 334, §7 (AMD). 2011, c. 538, §12 (RP).



38 §570-F. Special provisions

This subchapter may not be construed to authorize the department to require registration of or to regulate the installation or operation of underground tanks used: [1991, c. 494, §15 (RPR).]

1. Propane storage. For the storage of propane; or

[ 1991, c. 494, §15 (NEW) .]

2. Other structure. As an oil-water separator, catch basin, flood drain or other emergency containment structure provided that the structure:

A. Is used to collect, capture or treat storm water surface runoff or oil spills; and [1991, c. 494, §15 (NEW).]

B. Is not used for the storage of oil. [1991, c. 494, §15 (NEW).]

[ 1991, c. 494, §15 (NEW) .]

The board shall adopt rules for underground oil storage facilities for storing waste oil. The board shall also promulgate rules governing field-constructed, airport hydrant and heavy oil underground oil storage facilities. These rules are not limited by the provisions of subchapter II-B. [1989, c. 865, §20 (AMD); 1989, c. 865, §24 (AFF).]

SECTION HISTORY

1985, c. 496, §A14 (NEW). 1987, c. 491, §23 (AMD). 1989, c. 865, §§20,24,25 (AMD). 1989, c. 890, §§A40,B154 (AMD). 1991, c. 494, §15 (RPR). 1997, c. 374, §14 (AFF).



38 §570-G. Construction

This subchapter is necessary for the general welfare, public health and public safety of the State and its inhabitants and shall be liberally construed to effect the purposes set forth under this subchapter. No rule or order of the department may be stayed pending appeal under this subchapter. [1987, c. 787, §15 (AMD).]

SECTION HISTORY

1987, c. 491, §24 (NEW). 1987, c. 787, §15 (AMD).



38 §570-H. Report; adequacy of fund (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 865, §§21,24,25 (NEW). 1993, c. 363, §15 (AMD). 1993, c. 363, §21 (AFF). 1995, c. 399, §20 (AMD). 1995, c. 399, §21 (AFF). 1997, c. 374, §14 (AFF). 1999, c. 505, §A14 (AMD). 2001, c. 356, §9 (AMD). 2007, c. 292, §37 (AMD). 2011, c. 211, §24 (AMD). 2011, c. 243, §4 (RP). 2011, c. 691, Pt. A, §43 (RP).



38 §570-I. Budget approval

The commissioner shall submit budget recommendations for disbursements from the fund in accordance with section 551, subsection 5, paragraphs A, C, F and H for each biennium. The budget must be submitted in accordance with Title 5, sections 1663 to 1666. The State Controller shall authorize expenditures from the fund as approved by the commissioner. Expenditures pursuant to section 551, subsection 5, paragraphs B, D, E and I to O may be made as authorized by the State Controller following approval by the commissioner. [2015, c. 319, §37 (AMD).]

SECTION HISTORY

1991, c. 66, §C2 (NEW). RR 1993, c. 1, §126 (COR). 1997, c. 374, §12 (AMD). 2003, c. 245, §17 (AMD). 2009, c. 319, §20 (AMD). 2015, c. 319, §37 (AMD).



38 §570-J. Personnel and equipment

The commissioner shall establish and maintain at appropriate locations employees and equipment that, in the commissioner's judgment, are necessary to carry out this subchapter. The commissioner, subject to the Civil Service Law, may employ personnel necessary to carry out the purposes of this subchapter and shall prescribe the duties of those employees. The salaries of those employees and the cost of that equipment must be paid from the fund established by subchapter 2-A. [2015, c. 319, §38 (AMD).]

SECTION HISTORY

1991, c. 66, §C2 (NEW). 1997, c. 374, §13 (AMD). 2003, c. 245, §18 (AMD). 2009, c. 319, §21 (AMD). 2015, c. 319, §38 (AMD).



38 §570-K. Aboveground oil storage facilities

1. Definition.

[ 1993, c. 363, §21 (AFF); 1993, c. 363, §16 (RP) .]

2. Prohibition. After July 1, 1995, a person may not operate an aboveground oil storage facility that has underground piping not constructed of cathodically protected steel, fiberglass or other noncorrosive material approved by the department.

[ 1997, c. 624, §7 (AMD); 1997, c. 624, §21 (AFF) .]

3. Underground piping installation. All new and replacement underground piping installed on or after June 24, 1991 associated with an aboveground oil storage facility must be installed, operated, maintained and removed in accordance with sections 564, 565 and 566-A and all rules adopted by the board pursuant to sections 564, 565 and 566-A, except that, in the case of fleet fueling or retail facilities, the commissioner may approve leak detection methods other than those required under board rules when warranted by the nature and design of the facility and piping. Effective January 1, 2011, this subsection applies to underground piping installed before June 24, 1991 if the piping is associated with an aboveground tank used to store motor fuel.

A. [1999, c. 334, §8 (RP).]

B. [1999, c. 334, §8 (RP).]

[ 2005, c. 491, §2 (AMD) .]

4. Exemption. The following aboveground oil storage facilities are exempt from the requirements of subsections 2 and 3:

A. Facilities or portions of facilities that are used exclusively for the storage of #2 and other home heating oil and consist of an individual tank of 660 gallons or less capacity or an aggregate tank capacity of 1320 gallons or less; and [1993, c. 363, §17 (NEW); 1993, c. 363, §21 (AFF).]

B. Facilities containing only liquefied petroleum gas or liquefied natural gas. [1993, c. 363, §17 (NEW); 1993, c. 363, §21 (AFF).]

[ 2001, c. 605, §2 (AMD) .]

5. Spill prevention and control. An aboveground oil storage facility used in the marketing and distribution of oil to others must be operated in compliance with the federal requirements for the preparation and implementation of spill prevention control and countermeasure plans under 40 Code of Federal Regulations, 112 in effect on April 17, 2003. Failure to comply with those federal requirements in accordance with the deadlines set by the United States Environmental Protection Agency constitutes a violation of this Title. If the department believes that a facility's plan does not satisfy those federal requirements, the department shall request an opinion from the United States Environmental Protection Agency as to the legal adequacy of the plan and any amendment necessary to bring the facility into compliance with those federal requirements. The department shall prepare educational and technical materials for use by facilities affected by this subsection.

[ 2015, c. 124, §7 (AMD) .]

SECTION HISTORY

1991, c. 494, §16 (NEW). 1993, c. 363, §16 (AMD). 1993, c. 363, §17 (AMD). 1993, c. 363, §21 (AFF). 1997, c. 624, §§7,8 (AMD). 1997, c. 624, §21 (AFF). 1999, c. 334, §8 (AMD). 2001, c. 605, §§2,3 (AMD). 2003, c. 245, §19 (AMD). 2005, c. 212, §1 (AMD). 2005, c. 491, §2 (AMD). 2015, c. 124, §7 (AMD).



38 §570-L. Budget approval; aboveground tanks program

This section establishes a budget process for expenses of the State Fire Marshal and the Clean-up and Response Fund Review Board. [2015, c. 319, §39 (AMD).]

1. Clean-up and Response Fund Review Board. The chair of the Clean-up and Response Fund Review Board shall submit budget recommendations for disbursements from the fund in accordance with section 551, subsection 5, paragraph L. The budget must be submitted in accordance with Title 5, sections 1663 to 1666.

[ 2015, c. 319, §39 (AMD) .]

2. State Fire Marshal. The State Fire Marshal shall submit budget recommendations for disbursement from the fund in accordance with section 551, subsection 5, paragraph M. The budget must be submitted at the time the State Fire Marshal's budget is otherwise presented.

[ 2015, c. 319, §39 (AMD) .]

SECTION HISTORY

1993, c. 363, §18 (NEW). 1993, c. 363, §21 (AFF). 2015, c. 319, §39 (AMD).



38 §570-M. Prohibition on adding water to well

Except as provided in this section, a person may not add water to a well. Water may be added to a well by: [2001, c. 626, §15 (NEW).]

1. Licensed well driller. A well driller licensed under Title 32, chapter 69-C using water that is in conformance with rules adopted under that chapter;

[ 2001, c. 626, §15 (NEW) .]

2. Authorized water transporter. A person authorized to transport water under Title 22, section 2660-A using water in conformance with rules adopted under that section; or

[ 2001, c. 626, §15 (NEW) .]

3. Well injection. Well injection into a Class V well as authorized and licensed by the department pursuant to rules adopted by the board.

[ 2001, c. 626, §15 (NEW) .]

For the purposes of this section, the term "well" means any hole dug, drilled, driven or bored into the earth used to extract drinking water and does not include monitoring wells, wells constructed exclusively for the relief of artesian pressure at hydroelectric projects, wells constructed for temporary dewatering purposes and wells constructed for the purposes of extracting oil, gas or brine. [2001, c. 626, §15 (NEW).]

SECTION HISTORY

2001, c. 626, §15 (NEW).






Subchapter 3: CRIMINAL LIABILITY

38 §571. Corrupting waters forbidden

1. Prohibition. A person may not:

A. Intentionally or knowingly poison, defile or in any way corrupt the water of any well, spring, brook, lake, pond, river or reservoir used for domestic drinking purposes; [2009, c. 550, §9 (NEW).]

B. Knowingly corrupt the sources of any public water supply, or the tributaries of those sources of supply, in a manner that affects the purity of the water supplied; [2009, c. 550, §9 (NEW).]

C. Knowingly defile waters identified in paragraphs A and B in any manner, whether the water is frozen or not; or [2009, c. 550, §9 (NEW).]

D. Put a carcass of any dead animal or other offensive material in waters identified in paragraphs A and B or on the ice of those waters. A person may place the carcass of a dead animal on the ice of a brook, great pond or river for purposes of coyote hunting as long as the carcass is removed before the ice supporting that carcass is gone. This paragraph does not authorize a person to enter the property owned by another person without the permission of the property owner. [2009, c. 550, §9 (NEW).]

[ 2009, c. 550, §9 (NEW) .]

2. Penalty. A person who violates this section commits a Class A crime.

[ 2009, c. 550, §9 (NEW) .]

SECTION HISTORY

1977, c. 696, §344 (RPR). 2009, c. 550, §9 (RPR).









Chapter 3-A: CLIMATE CHANGE

38 §574. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 237, §1 (NEW).]

1. Greenhouse gas. "Greenhouse gas" means any chemical or physical substance that is emitted into the air and that the department determines by rule may reasonably be anticipated to cause or contribute to climate change. "Greenhouse gas" includes, but is not limited to, carbon dioxide, methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons and sulfur hexafluoride. Rules adopted by the department pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 237, §1 (NEW) .]

2. Sector. "Sector" means one of the 5 sectors identified in the climate change action plan adopted by the Conference of New England Governors and Eastern Canadian Premiers in August 2001. The 5 sectors are the transportation, industrial, commercial, institutional and residential sectors.

[ 2003, c. 237, §1 (NEW) .]

SECTION HISTORY

2003, c. 237, §1 (NEW).



38 §575. Lead-by-example initiative

The department shall establish a lead-by-example initiative under which the department shall: [2003, c. 237, §1 (NEW).]

1. Greenhouse gas emissions inventory for state-owned facilities and state-funded programs. Create an inventory of greenhouse gas emissions associated with state-owned facilities and state-funded programs and create a plan for reducing those emissions to below 1990 levels by 2010;

[ 2003, c. 237, §1 (NEW) .]

2. Carbon emission reduction. By January 1, 2006, seek to establish carbon emission reduction agreements with at least 50 businesses and nonprofit organizations;

[ 2003, c. 237, §1 (NEW) .]

3. New England greenhouse registry. Participate in a regional effort to develop and adopt a greenhouse gas registry that includes 3rd-party verification; and

[ 2003, c. 237, §1 (NEW) .]

4. Statewide greenhouse gas emissions inventory. Create an annual statewide greenhouse gas emissions inventory.

[ 2003, c. 237, §1 (NEW) .]

SECTION HISTORY

2003, c. 237, §1 (NEW).



38 §576. Reduction goals

The State's goals for reduction of greenhouse gas emissions within the State are as follows: [2003, c. 237, §1 (NEW).]

1. Reduction by 2010. In the short term, reduction to 1990 levels by January 1, 2010;

[ 2003, c. 237, §1 (NEW) .]

2. Reduction by 2020. In the medium term, reduction to 10% below 1990 levels by January 1, 2020; and

[ 2003, c. 237, §1 (NEW) .]

3. Long-term reduction. In the long term, reduction sufficient to eliminate any dangerous threat to the climate. To accomplish this goal, reduction to 75% to 80% below 2003 levels may be required.

[ 2003, c. 237, §1 (NEW) .]

SECTION HISTORY

2003, c. 237, §1 (NEW).



38 §577. Climate action plan

By July 1, 2004, the department, with input from stakeholders, shall adopt a state climate action plan to meet the reduction goals specified in section 576. The action plan must address reduction in each sector in cost-effective ways and must allow sustainably managed forestry, agricultural and other natural resource activities to be used to sequester greenhouse gas emissions. The department shall submit the action plan to the joint standing committee of the Legislature having jurisdiction over natural resources matters. [2003, c. 237, §1 (NEW).]

SECTION HISTORY

2003, c. 237, §1 (NEW).



38 §578. Progress evaluation

By January 1, 2006 and by that date every 2 years thereafter, the department shall evaluate the State's progress toward meeting the reduction goals specified in section 576, review the cost-effectiveness of the actions taken toward meeting the reduction goals and shall amend the action plan as necessary to ensure that the State can meet the reduction goals. The department shall submit a report of its evaluation to the joint standing committee of the Legislature having jurisdiction over natural resources matters and the joint standing committee of the Legislature having jurisdiction over utilities and energy matters by January 1, 2016 and by that date every 2 years thereafter. The joint standing committee of the Legislature having jurisdiction over natural resources matters is authorized to report out legislation relating to the evaluation to the second regular session of any Legislature. The joint standing committee of the Legislature having jurisdiction over utilities and energy matters may make recommendations to the joint standing committee of the Legislature having jurisdiction over natural resources matters regarding that legislation. Starting no earlier than January 1, 2008, the department may recommend to the joint standing committee of the Legislature having jurisdiction over natural resources matters that the reduction goals specified in section 576 be increased or decreased. [2013, c. 415, §5 (AMD).]

SECTION HISTORY

2003, c. 237, §1 (NEW). 2005, c. 144, §1 (AMD). 2013, c. 415, §5 (AMD).



38 §579. Regional greenhouse gas initiative

The department may participate in the regional greenhouse gas initiative under chapter 3-B. The commissioner or the commissioner's designee and the members of the Public Utilities Commission are authorized to act as representatives for the State in the regional organization as defined in section 580-A, subsection 20, may contract with organizations and entities when such arrangements are necessary to efficiently carry out the purposes of this section and may coordinate the State's efforts with other states and jurisdictions participating in that initiative, with respect to: [2013, c. 588, Pt. A, §49 (RPR).]

1. Regional market. The design, conduct and supervision of a regional market for carbon dioxide allowances;

[ 2007, c. 317, §16 (NEW) .]

2. Additional offset categories. The establishment and mutual recognition of additional offset categories that recognize the State's unique geography, economy and natural resources; and

[ 2007, c. 317, §16 (NEW) .]

3. Ensuring no unfair disadvantage. Efforts seeking to ensure that electricity generated within participating states and jurisdictions is not unfairly disadvantaged as a result of imports of electricity from nonparticipating states and jurisdictions.

[ 2007, c. 317, §16 (NEW) .]

SECTION HISTORY

2005, c. 330, §24 (NEW). 2007, c. 317, §16 (AMD). 2007, c. 608, §3 (AMD). 2013, c. 369, Pt. D, §1 (AMD). 2013, c. 415, §6 (AMD). 2013, c. 588, Pt. A, §49 (AMD).






Chapter 3-B: REGIONAL GREENHOUSE GAS INITIATIVE

38 §580. Short title

This chapter may be known and cited as "the Regional Greenhouse Gas Initiative Act of 2007." [2007, c. 317, §17 (NEW).]

SECTION HISTORY

2007, c. 317, §17 (NEW).



38 §580-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 317, §17 (NEW).]

1. Allocation. "Allocation" means the number of carbon dioxide allowances to be credited to a carbon dioxide budget unit or to the general account of the sponsor of an approved carbon dioxide emissions offset project.

[ 2007, c. 317, §17 (NEW) .]

1-A. Account. "Account" means a general account or a compliance account.

[ 2009, c. 200, §3 (NEW) .]

2. Carbon dioxide allowance. "Carbon dioxide allowance" or "carbon dioxide emissions allowance" means a limited authorization by the department for the emission of up to one ton of carbon dioxide.

[ 2007, c. 317, §17 (NEW) .]

3. Carbon dioxide budget unit. "Carbon dioxide budget unit" means any single fossil fuel fired unit that serves a generator with a nameplate capacity equal to or greater than 25 megawatts of electrical output.

[ 2007, c. 608, §4 (AMD) .]

4. Carbon dioxide budget unit compliance account or compliance account. "Carbon dioxide budget unit compliance account" or "compliance account" means the account established by the department for a carbon dioxide budget unit wherein carbon dioxide emissions allowances and carbon dioxide offset allowances are held and available for compliance purposes under the carbon dioxide cap-and-trade program.

[ 2009, c. 200, §4 (AMD) .]

5. Carbon dioxide emissions budget. "Carbon dioxide emissions budget" means the total amount of carbon dioxide emissions allowances allocated by the State on an annual basis.

[ 2007, c. 317, §17 (NEW) .]

6. Carbon dioxide emissions offset project. "Carbon dioxide emissions offset project" means a project that reduces or avoids loading of carbon dioxide and other greenhouse gases in the atmosphere and is demonstrated to qualify as real, additional, verifiable, enforceable and permanent as those terms are defined in rules adopted by the department. "Carbon dioxide emissions offset project" includes, but is not limited to, landfill and agricultural methane capture and destruction, reduction in emissions of sulfur hexafluoride, sequestration of carbon due to forestry practices and reduction or avoidance of carbon dioxide emissions from natural gas, oil or propane end-use combustion due to end-use energy efficiency and other categories established by the department by rule.

[ 2013, c. 369, Pt. D, §2 (AMD) .]

6-A. Carbon dioxide general account or general account. "Carbon dioxide general account" or "general account" means the account established by the department upon the request of an entity wherein the entity may hold carbon dioxide allowances and carbon dioxide offset allowances. The general account is separate from the compliance account.

[ 2009, c. 200, §5 (NEW) .]

7. Carbon dioxide offset allowance. "Carbon dioxide offset allowance" means a carbon dioxide allowance awarded to the sponsor of a carbon dioxide emissions offset project.

[ 2007, c. 317, §17 (NEW) .]

8. Combined cycle system. "Combined cycle system" means a system composed of one or more combustion turbines, heat recovery system generators and steam turbines configured to improve overall efficiency of electrical generation or steam production.

[ 2007, c. 317, §17 (NEW) .]

9. Combined heat and power unit. "Combined heat and power unit" means a device that simultaneously generates electricity and thermal power and operates at a high level of output efficiency by utilizing the waste heat created as a by-product of electricity generation for domestic, commercial or industrial heating or cooling purposes, and whose useful thermal output equals at least 10% of the fossil fuel energy input of the unit.

[ 2007, c. 317, §17 (NEW) .]

10. Electrical generating unit. "Electrical generating unit" means a fossil fuel fired combustion device that serves a generator.

[ 2007, c. 317, §17 (NEW) .]

11. Fossil fuel. "Fossil fuel" means natural gas, petroleum, coal or any form of solid, liquid or gaseous fuel derived from such a material.

[ 2007, c. 317, §17 (NEW) .]

12. Fossil fuel fired unit. "Fossil fuel fired unit" means:

A. With regard to a unit that commenced operation prior to January 1, 2005, a unit fueled by the combustion of fossil fuel, alone or in combination with any other fuel, where the fossil fuel combusted constitutes, or is projected to comprise, more than 50% of the annual heat input on a British Thermal Unit basis during any calendar year; or [2007, c. 608, §5 (NEW).]

B. With regard to a unit that commences operation on or after January 1, 2005, a unit fueled by the combustion of fossil fuel, alone or in combination with any other fuel, where the fossil fuel combusted constitutes, or is projected to comprise, more than 5% of the annual heat input on a British Thermal Unit basis during any calendar year. [2007, c. 608, §5 (NEW).]

[ 2007, c. 608, §5 (AMD) .]

13. Generator. "Generator" means a device that produces electricity and is required to be reported as a generating unit pursuant to the United States Department of Energy Form 860.

[ 2007, c. 317, §17 (NEW) .]

14. Gross electrical generation. "Gross electrical generation" means the electrical output in megawatts at the terminals of the generator.

[ 2007, c. 317, §17 (NEW) .]

15. Integrated manufacturing facility. "Integrated manufacturing facility" means a facility that:

A. Received an air emissions license from the department prior to the effective date of this subsection; [2007, c. 317, §17 (NEW).]

B. Produces electricity from one or more carbon dioxide budget units, including one or more combined heat and power units, for transmission over the facilities of a transmission and distribution utility; and [2007, c. 317, §17 (NEW).]

C. Routinely produces one or more other products for sale. [2007, c. 317, §17 (NEW).]

[ 2007, c. 317, §17 (NEW) .]

16. Long-term electricity contract. "Long-term electricity contract" means a contract for a period of 3 years or more with a carbon dioxide budget unit for the purchase of electricity.

[ 2007, c. 317, §17 (NEW) .]

17. Memorandum of Understanding; memorandum. "Memorandum of Understanding" or "memorandum" means the Regional Greenhouse Gas Initiative Memorandum of Understanding dated December 20, 2005 that establishes an electric power sector carbon emissions cap-and-trade program within the northeast region of the United States.

[ 2007, c. 317, §17 (NEW) .]

17-A. Model rule. "Model rule" means the model rule, as amended, referenced in the memorandum of understanding.

[ 2013, c. 369, Pt. D, §3 (NEW) .]

18. Nameplate capacity. "Nameplate capacity" means the maximum electrical generating output, expressed in megawatts, that a generator can sustain over a specified period of time when not restricted by seasonal or other deratings.

[ 2007, c. 317, §17 (NEW) .]

18-A. Proprietary information. "Proprietary information" means production, commercial or financial information claimed as confidential on documents required to be submitted to participate in an auction, the disclosure of which would impair the competitive position of the account holder and would make available information that is not otherwise available.

[ 2009, c. 200, §6 (NEW) .]

18-B. Other independent system operator participating states. "Other independent system operator participating states" means the following states participating in the regional greenhouse gas initiative as of January 1, 2011 that are located within the New England independent system operator control area: Connecticut, Massachusetts, New Hampshire, Rhode Island and Vermont.

[ 2011, c. 277, §1 (NEW) .]

19. Regional greenhouse gas initiative. "Regional greenhouse gas initiative" means the initiative referred to in the Memorandum of Understanding and the corresponding model rule that memorializes the ongoing cooperative effort by the State and other states to design and implement a regional carbon dioxide cap-and-trade program covering carbon dioxide emissions from electrical generating units in the signatory states.

[ 2007, c. 317, §17 (NEW) .]

20. Regional organization. "Regional organization" means the entity that will manage the regional greenhouse gas initiative on a regional basis and with which the State contracts for related service.

[ 2007, c. 317, §17 (NEW) .]

21. Regional transmission organization. "Regional transmission organization" means the independent systems operator that administers and oversees the wholesale electricity markets in which the State participates.

[ 2007, c. 317, §17 (NEW) .]

22. Ton. "Ton" means 2,000 pounds.

[ 2007, c. 317, §17 (NEW) .]

23. Transmission and distribution utility. "Transmission and distribution utility" means a transmission and distribution utility as defined in Title 35-A, section 3201, subsection 6, 12 or 16.

[ 2007, c. 317, §17 (NEW) .]

SECTION HISTORY

2007, c. 317, §17 (NEW). 2007, c. 608, §§4, 5 (AMD). 2009, c. 200, §§3-6 (AMD). 2011, c. 277, §1 (AMD). 2013, c. 369, Pt. D, §§2, 3 (AMD).



38 §580-B. Cap-and-trade program established

A carbon dioxide cap-and-trade program, referred to in this section as "the program," is established in accordance with this section. [2007, c. 317, §17 (NEW).]

1. Application. All carbon dioxide budget units are subject to the carbon dioxide cap-and-trade program, except that a carbon dioxide budget unit is exempt from the program if:

A. It is incapable of producing enough energy to generate 25 megawatts or more of electrical output; [2007, c. 317, §17 (NEW).]

B. Its sale of electricity to any power distribution system is less than 10% of its gross electrical generation on an annual basis. In calculating this percentage, all electricity transmitted to the regional grid over the facilities of a transmission and distribution utility as a result of verifiable conservation and demand-side management initiatives or any emergency mandate of the regional transmission organization or lawful order of a governmental authority is not included in the calculation of annual sales; or [2007, c. 317, §17 (NEW).]

C. Fifty percent or more of its annual heat input comes from the combustion of fuels other than fossil fuels. [2007, c. 317, §17 (NEW).]

[ 2007, c. 317, §17 (NEW) .]

2. Contingent on initiation of comparable programs. The carbon dioxide cap-and-trade program commences no earlier than January 1, 2009 and only when other states that are participating in the regional greenhouse gas initiative that produce a minimum of 35,000,000 tons of annual carbon dioxide emissions budget and participate in a wholesale electricity market administered and overseen by the regional transmission organization have initiated a comparable carbon dioxide cap-and-trade program. Nothing in this section precludes the department from initiating air emissions licensing of carbon dioxide budget sources or from participating in auctions for the sale of carbon dioxide allowances.

[ 2007, c. 608, §6 (AMD) .]

2-A. Condition for withdrawal. The State shall withdraw from the regional greenhouse gas initiative when a sufficient number of other independent system operator participating states have withdrawn such that the total carbon dioxide emissions budget for the calendar year 2009, as specified in the Memorandum of Understanding, of the remaining other independent system operator participating states is less than 35,000,000 tons. If the condition is met for withdrawal from the regional greenhouse gas initiative, the department shall:

A. Immediately take all necessary steps to withdraw the State from all memoranda of understanding and contracts with states participating in the regional greenhouse gas initiative relating to the regional greenhouse gas initiative; and [2011, c. 277, §2 (NEW).]

B. Submit legislation to the Legislature to make the necessary changes in law to reflect the State's withdrawal from the regional greenhouse gas initiative. [2011, c. 277, §2 (NEW).]

[ 2011, c. 277, §2 (NEW) .]

3. Base annual budget. Until January 1, 2014, the base annual carbon dioxide emissions budget is established at 5,948,902 tons of carbon dioxide. For the year 2014, the base annual carbon dioxide emissions budget is established at 3,277,250 tons of carbon dioxide. Beginning with the year 2015, the annual carbon dioxide emissions budget must decline by 2.5% each year through the year 2020.

[ 2013, c. 369, Pt. D, §4 (AMD) .]

3-A. Interim adjustments for banked allowances. The 2014 base annual carbon dioxide emissions budget of 3,277,250 tons of carbon dioxide and base annual budgets for 2015 to 2020 must be reduced by an amount equivalent to the quantity of banked allowances in excess of the quantity of allowances required for compliance at the end of 2013. The State's interim adjustments for banked allowances must be made in proportion to the State's share of the total annual carbon dioxide emissions budget for all states participating in the regional greenhouse gas initiative.

[ 2013, c. 369, Pt. D, §5 (NEW) .]

4. Rules implementing program. The department shall adopt rules to implement the program. Rules must be consistent with the model rule. The rules must include, but are not limited to:

A. Provisions for the establishment of a system for the annual assignment, sale and distribution of carbon dioxide emissions allowances consistent with the carbon dioxide emissions budget; [2007, c. 317, §17 (NEW).]

B. Provisions for the establishment of carbon dioxide budget unit compliance obligation accounts; [2007, c. 317, §17 (NEW).]

C. Provisions for the establishment of carbon dioxide offset project allowance categories and requirements; [2007, c. 317, §17 (NEW).]

D. Provisions for the implementation of a licensing process for carbon dioxide budget units; [2007, c. 317, §17 (NEW).]

E. Provisions for the establishment of a carbon dioxide emissions and carbon dioxide allowance tracking program; and [2007, c. 317, §17 (NEW).]

F. Provisions to manage the carbon dioxide allowance auction developed in coordination with other states and jurisdictions in the regional greenhouse gas initiative and in a manner that is consistent with provisions adopted by those states and jurisdictions and, to the extent feasible, that:

(1) Ensure close monitoring of allowance transactions in a manner that guards against collusion and market manipulation;

(2) Ensure ongoing authentic price discovery and minimize price volatility;

(3) Facilitate open participation for bidding to all individuals or entities that meet the financial requirements jointly adopted by the participating states;

(4) Minimize administration and transaction costs and provide for an open and transparent user-friendly system;

(5) Provide that ongoing monitoring of market activity is undertaken by entities that have complete financial independence from any market participant;

(6) For purposes of civil and criminal enforcement authority under section 349, establish a contract term at the time an allowance is purchased at the regional auction for violations of market rules jointly adopted by the participating states and jurisdictions or through another method of ensuring state jurisdiction; and

(7) Guarantee that the Attorney General, the Public Utilities Commission and the commissioner have access to all auction information and information concerning allowance trading activity, including reports provided to the regional organization by a market monitor. [2007, c. 317, §17 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 369, Pt. D, §6 (AMD) .]

5. Enforcement. Violations of this chapter are enforceable, and penalties may be imposed in accordance with sections 347-A, 348 and 349.

[ 2007, c. 317, §17 (NEW) .]

6. Waiver of enforcement; suspension of compliance obligation. The commissioner has authority, under the exceptional circumstances set out in paragraphs A and B, to waive or suspend requirements of this chapter.

A. If the regional greenhouse gas initiative results in price levels for allowances that will result in immediate and irreparable harm to the operations of a carbon dioxide budget unit regulated under this chapter, including but not limited to the termination of business at that location, the commissioner may, in consultation with the Attorney General and the chair of the Public Utilities Commission, grant a temporary waiver of enforcement not to exceed one year for any violation by an individual regulated carbon dioxide budget unit of a requirement of this chapter. [2007, c. 317, §17 (NEW).]

B. In cases of emergency events that are beyond the control of a carbon dioxide budget unit, the commissioner may temporarily suspend the compliance obligation under a particular permit until such time as the emergency no longer is in effect. [2007, c. 317, §17 (NEW).]

The department shall adopt rules for the implementation of this subsection. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A and must be submitted to the Legislature by January 15, 2008 for review by the Joint Standing Committee on Natural Resources during the Second Regular Session of the 123rd Legislature.

[ 2007, c. 317, §17 (NEW) .]

7. Allocation of carbon dioxide emissions allowances. The department shall allocate 100% of the annual carbon dioxide emissions allowances for public benefit to produce funds for carbon reduction and energy conservation, as specified in Title 35-A, section 10109. Except as provided in subsections 7-A and 8, the department shall sell the carbon dioxide emissions allowances at public auction, in accordance with rules adopted under subsection 4. Revenue resulting from the sale of allowances must be deposited in the Regional Greenhouse Gas Initiative Trust Fund established under Title 35-A, section 10109.

[ 2009, c. 652, Pt. A, §60 (RPR) .]

7-A. Voluntary renewable energy market set-aside. The department shall set aside a portion of the State's annual carbon dioxide emissions budget in a voluntary renewable market set-aside account. The allowances from this account must be retired in an amount equal to the amount of carbon dioxide emissions reduced by the voluntary purchase of eligible renewable energy credits by persons in the State up to the amount held in the set-aside account. For purposes of this subsection, "eligible renewable energy credits" means renewable energy credits generated within the states that are participating in the regional greenhouse gas initiative.

Before February 1, 2010, the portion of the State's annual carbon dioxide emissions budget that is set aside in a voluntary renewable market set-aside account pursuant to this subsection may not exceed 2% of that budget. The department shall report to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters by January 15, 2010 as to whether that 2% cap is appropriate. By January 31, 2010, the Efficiency Maine Trust, established under Title 35-A, section 10103, in consultation with the department, shall establish the cap on the portion of the State's annual carbon dioxide emissions budget that is set aside in a set-aside account.

[ 2009, c. 372, Pt. B, §5 (AMD) .]

8. Combined heat and power incentive; set aside. The department shall set aside a portion of the State's annual carbon dioxide emissions allowances in an allowance account for carbon dioxide budget units that are combined heat and power units and are located at integrated manufacturing facilities. The department shall use these allowances for existing carbon dioxide budget units to reflect only that portion of each unit's emissions related to electricity and thermal power generated at a carbon dioxide budget unit that is a combined heat and power unit, whether it is a combined cycle system or other energy generation configuration of which the carbon dioxide budget unit is a part, that are not transmitted across the facilities of a transmission and distribution utility.

The department shall adopt rules setting forth the proper treatment of combined heat and power units. The rules may distinguish between combined heat and power units that commence operation after July 1, 2007 and those that commence operation before July 1, 2007. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 317, §17 (NEW) .]

9. Integrated manufacturing facilities. This subsection governs the treatment of integrated manufacturing facilities under this chapter.

A. The compliance obligation for a carbon dioxide budget unit at an integrated manufacturing facility is the carbon dioxide emissions associated with electricity resulting from the combustion of fossil fuels and transmitted over the facilities of a transmission and distribution utility. Absent any contractual arrangement to the contrary, the department shall presume that electricity from sources other than carbon dioxide budget units is transmitted first. The department shall adopt rules governing the compliance obligation for electricity generated at integrated manufacturing facilities and transmitted over the facilities of a transmission and distribution utility. [2007, c. 317, §17 (NEW).]

B. The department shall establish the Integrated Manufacturing Facility Retirement Account to ensure proper accounting for carbon emissions from the generation of electricity and heat from fossil fuels at integrated manufacturing facilities. [2007, c. 317, §17 (NEW).]

C. The purchase of electricity pursuant to a long-term electricity contract renders the purchaser an owner of a carbon dioxide budget unit for purposes of this chapter and obligates the owner to obtain the carbon dioxide emissions allowances applicable to the compliance obligation associated with the carbon dioxide budget unit. For purposes of this paragraph, "owner" means:

(1) The holder of any portion of the legal or equitable title in a carbon dioxide budget unit;

(2) The holder of a leasehold interest in a carbon dioxide budget unit, other than a passive lessor or a person who has an equitable interest through such lessor whose rental payments are not based, either directly or indirectly, upon the revenues or income from that unit; or

(3) A purchaser of electricity from a carbon dioxide budget unit under a contractual arrangement for greater than a 3-year period.

If no person has title to the electricity under subparagraphs (1) to (3), the owner is any holder of any portion of the legal or equitable title to the output of a carbon dioxide budget unit or any holder of a leasehold interest in such a unit. [2007, c. 317, §17 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 317, §17 (NEW) .]

10. Annual report. The department, the Public Utilities Commission and the trustees of the Efficiency Maine Trust established pursuant to Title 35-A, section 10103 shall submit a joint report to the joint standing committees of the Legislature having jurisdiction over natural resources matters and utilities and energy matters by March 15th annually. The report must assess and address:

A. The reductions of greenhouse gas emissions from carbon dioxide budget units, conservation programs funded by the Regional Greenhouse Gas Initiative Trust Fund pursuant to Title 35-A, section 10109 and carbon dioxide emissions offset projects; [2009, c. 652, Pt. A, §61 (RPR).]

B. The improvements in overall carbon dioxide emissions and energy efficiency from sources that emit greenhouse gases including electrical generation and fossil fuel fired units; [2009, c. 652, Pt. A, §61 (RPR).]

C. The maximization of savings through systemic energy improvements statewide; [2009, c. 652, Pt. A, §61 (RPR).]

D. Research and support of new carbon dioxide offset allowance categories for development in the State; [2009, c. 652, Pt. A, §61 (RPR).]

E. Management and cost-effectiveness of the State's energy conservation and carbon reduction programs and efforts funded by the Regional Greenhouse Gas Initiative Trust Fund, established pursuant to Title 35-A, section 10109; [2009, c. 652, Pt. A, §61 (RPR).]

F. The extent to which funds from the Regional Greenhouse Gas Initiative Trust Fund, established pursuant to Title 35-A, section 10109, serve customers from all classes of the State's transmission and distribution utilities; and [2009, c. 652, Pt. A, §61 (RPR).]

G. The revenues and expenditures of the Regional Greenhouse Gas Initiative Trust Fund, established pursuant to Title 35-A, section 10109. [2009, c. 652, Pt. A, §61 (RPR).]

The department, the Public Utilities Commission and the trustees of the Efficiency Maine Trust may include in the report any proposed changes to the program established under this chapter.

The joint standing committee of the Legislature having jurisdiction over natural resources matters may submit legislation relating to areas within the committee's jurisdiction in connection with the program. The joint standing committee of the Legislature having jurisdiction over utilities and energy matters may submit legislation relating to areas within the committee's jurisdiction in connection with the program.

[ 2013, c. 369, Pt. D, §7 (AMD) .]

11. Confidentiality. To protect the integrity of individual auctions administered under the carbon dioxide cap-and-trade program established in this section, the following records are confidential as provided in this subsection.

A. Except as provided in this paragraph, the following records are confidential for a period of 3 years beginning at the time of application, submission, award or record creation by the department or its agents:

(1) Auction bid and award information specific to any one account holder;

(2) Carbon dioxide allowance and carbon dioxide offset allowance account holdings; and

(3) Carbon dioxide allowance and carbon dioxide offset allowance transactions.

This paragraph does not prohibit the release of carbon dioxide allowance and carbon dioxide offset allowance account holdings and transactions in an aggregated form that does not permit the identification of any person or entity.

The commissioner may release information described in subparagraph (1), (2) or (3) before the expiration of the 3-year period if the commissioner determines that confidentiality of that information is no longer required to protect the integrity of individual auctions administered under the carbon dioxide cap-and-trade program. [2009, c. 200, §11 (NEW).]

B. The following records remain confidential and may not be disclosed except pursuant to a court order or upon the written consent of the account holder:

(1) Proprietary information contained in documents required to be submitted to participate in an auction conducted under the carbon dioxide cap-and-trade program; and

(2) Carbon dioxide allowance and carbon dioxide offset allowance transaction prices. This subparagraph does not prohibit the release of transaction prices calculated in an aggregated manner that does not permit the identification of any person or entity. [2009, c. 200, §11 (NEW).]

Records containing any emission, offset or allowance tracking information submitted for the purpose of demonstrating compliance with the carbon dioxide cap-and-trade program and rules adopted to implement the program are public records subject to disclosure under Title 1, chapter 13.

[ 2009, c. 200, §11 (NEW) .]

SECTION HISTORY

2007, c. 317, §17 (NEW). 2007, c. 608, §§6, 7 (AMD). 2009, c. 200, §§7-11 (AMD). 2009, c. 372, Pt. B, §§4-6 (AMD). 2009, c. 652, Pt. A, §§60, 61 (AMD). 2011, c. 277, §2 (AMD). 2013, c. 369, Pt. D, §§4-7 (AMD).



38 §580-C. Construction; absence of limitation

Nothing in this chapter may be construed to limit: [2007, c. 317, §17 (NEW).]

1. Withdrawal by State. The ability of this State to withdraw from the regional greenhouse gas initiative; or

[ 2007, c. 317, §17 (NEW) .]

2. Categories of carbon dioxide emissions offset projects. The categories of carbon dioxide emissions offset projects that may qualify under agreements among the states and jurisdictions participating in the regional greenhouse gas initiative, particularly with respect to additional categories that take advantage of the geographical, economic or natural resources of this State.

[ 2007, c. 317, §17 (NEW) .]

SECTION HISTORY

2007, c. 317, §17 (NEW).






Chapter 4: PROTECTION AND IMPROVEMENT OF AIR

38 §581. Declaration of findings and intent

The Legislature finds and declares that air pollution exists with varying degrees of severity within this State; that such air pollution is potentially and in some cases actually dangerous to the health of the citizenry, often causes physical discomfort, injury to property and property values, discourages recreational and other uses of the state's resources and is aesthetically unappealing. [1969, c. 474, §1 (NEW).]

The Legislature by this chapter intends to exercise the police power of the State in a coordinated state-wide program to control present and future sources of emission of air contaminants to the end that air polluting activities of every type shall be regulated in a manner that reasonably insures the continued health, safety and general welfare of all of the citizens of the State; protects property values and protects plant and animal life. [1969, c. 474, §1 (NEW).]

Nothing in this chapter is intended, nor shall be construed, to limit, impair, abridge, create, enlarge or otherwise affect, substantively or procedurally, the right of any person to damage or other relief on account of injury to persons or property due to violation of air quality standards or emission standards and to maintain any action or other appropriate procedure therefor; nor to so affect the powers of the State to initiate, prosecute and maintain actions to abate public nuisances. [1969, c. 474, §1 (NEW).]

SECTION HISTORY

1969, c. 474, §1 (NEW).



38 §582. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 546, §11 (AMD).]

1. Air contaminants. "Air contaminants" includes, but is not limited to, dust, fumes, gas, mist, particulate matter, smoke, vapor or any combination thereof.

[ 1989, c. 546, §11 (AMD) .]

2. Air contamination source. "Air contamination source" means any and all sources of emission of air contaminants, whether privately or publicly owned or operated. Without limiting the generality of the foregoing, this term includes all types of business, commercial and industrial plants, works, shops and stores; heating and power plants and stations; buildings and other structures of all types, including single and multiple family residences, apartments, houses, office buildings, hotels, restaurants, schools, hospitals, churches and other institutional buildings; garages and vending and service locations and stations, railroad locomotives, ships, boats and other water-borne craft; portable fuel-burning equipment, indoor and outdoor incinerators of all types, refuse dumps and piles; and any machinery, equipment, stack, conduit, flue, duct, vent, chimney or other apparatus leading out of any of the foregoing.

[ 1979, c. 127, §212 (AMD) .]

3. Air pollution. "Air pollution" means the presence in the outdoor atmosphere of one or more air contaminants in sufficient quantities and of such characteristics and duration as to be injurious to human, plant or animal life or to property, or which unreasonably interfere with the enjoyment of life and property throughout the State or throughout such areas of the State as shall be affected thereby.

[ 1983, c. 760, §1 (AMD) .]

4. Air pollution control apparatus. "Air pollution control apparatus" means and includes any appliance, equipment or machinery which removes, reduces controls, eliminates, disposes of or renders less noxious the emission of air contaminants into ambient air.

[ 1989, c. 546, §11 (AMD) .]

5. Ambient air. "Ambient air" means all air outside of buildings, stacks or exterior ducts.

[ 1969, c. 474, §1 (NEW) .]

5-A. Best practical treatment. "Best practical treatment" means that method which controls or reduces emissions of air contaminants to the lowest possible level considering:

A. The then existing state of technology; [1973, c. 438, §1 (NEW).]

B. The effectiveness of available alternatives for reducing emissions from the source being considered; and [1989, c. 546, §11 (AMD).]

C. The economic feasibility for the type of establishment involved. [1973, c. 438, §1 (NEW).]

[ 1989, c. 546, §11 (AMD) .]

5-B. Baseline concentration.

[ 1979, c. 718, §1 (RP) .]

5-C. Best available retrofit technology or BART. "Best available retrofit technology" or "BART" means an emission limitation based on the degree of reduction achievable through the application of the best system of continuous emission reduction for each visibility-impairing air pollutant that is emitted by an existing stationary facility. The emission limitation must be established, on a case-by-case basis, taking into consideration the technology available, the costs of compliance, the energy and non-air quality environmental impacts of compliance, any pollution control equipment in use or in existence at the source, the remaining useful life of the source and the degree of improvement in visibility that may reasonably be anticipated to result from the use of such technology.

[ 2007, c. 95, §1 (NEW) .]

5-D. BART eligible unit. "BART eligible unit" means an existing stationary facility.

[ 2007, c. 95, §2 (NEW) .]

5-E. Existing stationary facility. "Existing stationary facility" has the same meaning as in 40 Code of Federal Regulations, Section 51.301 (2006).

[ 2007, c. 95, §3 (NEW) .]

6. Board.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §155 (RP) .]

6-A. Commissioner.

[ 1977, c. 78, §207 (RP) .]

6-A-1. Bulk gasoline plant. "Bulk gasoline plant" means, except for gasoline service stations, any gasoline storage and distribution facility or bulk gasoline terminal with a daily throughput of 76,000 liters, or 20,000 gallons, or less, that receives gasoline from refineries, bulk gasoline terminals or through direct import.

[ 1989, c. 546, §11 (NEW) .]

6-B. Bulk gasoline terminal. "Bulk gasoline terminal" means a gasoline storage facility that receives gasoline from refineries, primarily by pipeline, ship or barge, and delivers gasoline to bulk gasoline plants or commercial or retail accounts primarily by tank vehicle and that has a daily throughput of more than 76,000 liters, or 20,000 gallons, of gasoline.

[ 2013, c. 381, Pt. B, §34 (AMD) .]

7. Emission. "Emission" means a release of air contaminants into ambient air or the air contaminants so released.

[ 1989, c. 546, §11 (AMD) .]

7-A. Emission source. "Emission source" means any and all sources of emissions of air contaminants, whether privately or publicly owned or operated.

[ 1973, c. 438, §3 (NEW) .]

7-A-1. External floating roof. "External floating roof" means a storage vessel cover in an open-top tank consisting of a double deck or pontoon single deck which rests upon and is supported by the petroleum liquid being contained and is equipped with a closure seal or seals to close the space between the roof edge and tank shell.

[ 1979, c. 385, §1 (NEW) .]

7-B. Fuel-burning equipment. "Fuel-burning equipment" means any furnace, boiler or apparatus,and all appurtenances thereto, used in the process of burning fuel including stationary internal combustion engines.

[ 1989, c. 546, §11 (AMD) .]

7-C-1. Fugitive emissions. "Fugitive emissions" means emissions of air contaminants which do not pass through a stack, flue, chimney or vent.

[ 1989, c. 546, §11 (AMD) .]

7-D. General process source. "General process source" means any emission source, except fuel-burning equipment, incinerators, mobile sources, open burning sources and sources of fugitive emissions.

[ 1989, c. 546, §11 (AMD) .]

7-E. Incinerator. "Incinerator" means any device, apparatus or equipment used for destroying, reducing or salvaging by fire any material or substance, but does not include any device, apparatus or equipment used to burn material-separated, refuse-derived fuel.

[ 1991, c. 220, §1 (AMD) .]

7-E-1. Internal floating roof. "Internal floating roof" means a cover or roof in a fixed-roof tank which rests upon or is floated upon the petroleum liquid being contained, and is equipped with a closure seal or seals to close the space between the roof edge and tank shell.

[ 1979, c. 385, §1 (NEW) .]

7-E-2. Lowest achievable emission rate. "Lowest achievable emission rate" means the more stringent rate of emissions based on the following:

A. The most stringent emission limitation which is contained in any implementation plan of any state for that class or category of source, unless the owner or operator of the proposed source demonstrates that those limitations are not achievable; or [1989, c. 546, §11 (AMD).]

B. The most stringent emission limitation achieved in practice by that class or category of source, whichever is more stringent. In no event may "lowest achievable emission rate" result in the emission of any pollutant in excess of those standards and limitations promulgated pursuant to Section 111 or 112 of the United States Clean Air Act, as amended, or any emission standard established by the board. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §156 (AMD).]

[ 1989, c. 546, §11 (AMD); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §156 (AMD) .]

7-F. Modification.

[ 1979, c. 718, §4 (RP) .]

7-G. Hazardous air pollutant. "Hazardous air pollutant" means an air pollutant to which no ambient air standard is applicable and which in the judgment of the board causes, or contributes to, air pollution which may reasonably be anticipated to result in an increase in mortality or an increase in serious irreversible, or incapacitating reversible, illness. This term includes, but is not limited to, those pollutants for which the United States Environmental Protection Agency has adopted National Emission Standards for Hazardous Air Pollutants pursuant to 40 Code of Federal Regulations, Part 61.

[ 1989, c. 546, §11 (AMD) .]

7-H. Gasoline dispensing facility. "Gasoline dispensing facility" means any gasoline service station, bulk terminal or bulk plant or any other facility or organization, governmental or private, that stores gasoline in tanks having a capacity of greater than 250 gallons, and dispenses fuel for motor vehicle use.

[ 1989, c. 197, §2 (NEW) .]

7-I. Material-separated, refuse-derived fuel. "Material-separated, refuse-derived fuel" means a binder-enhanced, pelletized, solid fuel product made from the combustible fraction of a municipal solid waste stream that has been processed to remove the recyclable material before combustion. The product may not contain more than 6% by weight of plastic, metal, glass or food waste. In addition, the production of material-separated, refuse-derived fuel may not exceed 40% by weight of the total municipal solid waste stream from which it was derived.

[ 1991, c. 220, §2 (NEW) .]

8. Municipality. "Municipality" includes, for purposes of enacting an air pollution control ordinance, only cities, organized towns and plantations.

[ 1983, c. 703, §1 (AMD) .]

8-A. Opacity. "Opacity" means the degree of light obscuring capability of emissions of visible air contaminants expressed as a percentage. Complete obscuration shall be expressed as 100% opacity.

[ 1989, c. 546, §11 (AMD) .]

8-B. Open burning. "Open burning" means the burning of any type of combustible material in the open ambient air without being completely enclosed and where the products of combustion are emitted directly into the ambient air without passing through a stack, chimney or duct or other device or structure.

[ 1973, c. 438, §4 (NEW) .]

8-C. Outdoor wood boiler. "Outdoor wood boiler" means a fuel burning device:

A. Designed to burn wood, biomass fuel products or other solid fuels; [2009, c. 209, §1 (AMD).]

B. That the manufacturer specifies for outdoor installation or in structures not normally occupied by humans or is an indoor-rated device housed in a modular or containerized structure; and [2009, c. 209, §2 (AMD).]

C. That heats building space or water, or both, through the distribution, typically through pipes for a fluid or ducts for air, of a fluid or air heated in the device. [2009, c. 209, §3 (AMD).]

[ 2009, c. 209, §§1-3 (AMD) .]

9. Person. "Person" means any individual, partnership, corporation, whether private, public or quasi-municipal, municipality, state governmental agency or other legal entity.

[ 1969, c. 474, §1 (NEW) .]

9-A. Process weight rate. "Process weight rate" means the average total weight of all materials, not including any gaseous or liquid fuels, solid fuels or combustion air, introduced into any manufacturing, industrial or combustion process that may result in the emission of any regulated pollutant to the ambient air, computed on an hourly basis, and shall be expressed in terms of weight per unit of time.

[ 1989, c. 546, §11 (AMD) .]

9-B. Petroleum liquids. "Petroleum liquids" means crude oil, condensate, and any finished or intermediate products manufactured or extracted in a petroleum refinery.

[ 1989, c. 546, §11 (AMD) .]

9-B. Potential emmissions.

[ 1979, c. 718, §5 (RP) .]

9-C. Potential emmissions.

[ 1981, c. 470, Pt. A, §166 (RP) .]

9-D. PM10. "PM10" means particulate matter with an aerodynamic diameter less than or equal to a nominal 10 micrometers as measured by a reference method based on 40 Code of Federal Regulations, Part 50, Appendix J and designated in accordance with 40 Code of Federal Regulations, Part 53.

[ 1995, c. 493, §11 (NEW) .]

10. Region. "Region" means an air quality region or regions established by the board pursuant to section 583.

[ 1989, c. 546, §11 (AMD) .]

10-A. Resource recovery facility. "Resource recovery facility" has the same meaning as an incineration facility defined in section 1303-C, subsection 16 except that, for the purposes of this chapter, a facility that burns material-separated, refuse-derived fuel but does not burn municipal solid waste or refuse-derived fuel as defined in section 1303-C is not a resource recovery facility.

[ 1991, c. 220, §3 (NEW) .]

10-B. Reformulated gasoline. "Reformulated gasoline" has the same meaning as in 40 Code of Federal Regulations, Section 80.2(ee) (2012).

[ 2013, c. 221, §1 (NEW) .]

11. Ringelmann Chart. "Ringelmann Chart" shall mean the chart published and described in the United States Bureau of Mines Information Circular 8333, on which are illustrated graduated shades of gray for use in estimating the light obscuring density or opacity of any black emissions or any other such device which may be approved by the board.

[ 1989, c. 546, §11 (AMD) .]

11-A. Solid waste fuel. "Solid waste fuel," when burned as fuel in solid waste fuel-burning equipment, means any material, other than primary fossil fuel, including, without limitation, garbage, refuse, sludge from a waste treatment plant or air pollution control facility, sawdust, shavings, chips, bark, slabs or inert fill material.

[ 1979, c. 476, §2 (NEW) .]

11-B. Solid waste fuel-burning equipment. "Solid waste fuel-burning equipment" means any furnace, boiler or apparatus, and all appurtenances thereto, capable of burning solid waste fuel for the primary purpose of producing thermal energy. Equipment used to burn material-separated, refuse-derived fuel either alone or with another fuel other than solid waste fuel or refuse-derived fuel as defined in section 1303-C is not solid waste fuel-burning equipment.

[ 1991, c. 220, §4 (AMD) .]

11-C. True vapor pressure. "True vapor pressure" means the equilibrium partial pressure exerted by a petroleum liquid as determined in accordance with methods described in American Petroleum Institute Bulletin 2517, "Evaporation Loss from Floating Roof Tanks," 1962.

[ 1981, c. 470, Pt. A, §167 (RAL) .]

11-D. Toxicity score. "Toxicity score" means a score given to a hazardous air pollutant by the Department of Health and Human Services, Maine Center for Disease Control and Prevention.

[ 2007, c. 589, §4 (AMD); 2007, c. 589, §9 (AFF) .]

11-E. Air quality units. "Air quality units" means the toxicity score for a hazardous air pollutant multiplied by the estimated emissions of that hazardous air pollutant.

[ 2007, c. 589, §5 (AMD); 2007, c. 589, §9 (AFF) .]

12. Waste. "Waste" means refuse, garbage, rubbish, trash or unwanted or discarded materials of any kind and source.

[ 1989, c. 546, §11 (AMD) .]

Additional words, terms and phrases, whether used in this chapter or not, may be defined for purposes of this chapter by the board by regulation, but in no case may a definition established by this section be altered by board regulation. [1971, c. 618, §12 (AMD).]

SECTION HISTORY

1969, c. 431, §9 (AMD). 1969, c. 474, §1 (NEW). 1971, c. 618, §12 (AMD). 1973, c. 438, §§1-6 (AMD). 1977, c. 78, §207 (AMD). 1979, c. 127, §§212,213 (AMD). 1979, c. 381, §§1-5 (AMD). 1979, c. 385, §1 (AMD). 1979, c. 476, §§1,2 (AMD). 1979, c. 541, §A271 (AMD). 1979, c. 663, §232 (AMD). 1979, c. 718, §§1-5 (AMD). 1981, c. 470, §§A166,A167 (AMD). 1983, c. 504, §6 (AMD). 1983, c. 535, §1 (AMD). 1983, c. 703, §1 (AMD). 1983, c. 760, §1 (AMD). 1989, c. 197, §§1,2 (AMD). 1989, c. 546, §11 (AMD). 1989, c. 890, §§A40,B155, 156 (AMD). 1991, c. 220, §§1-4 (AMD). 1993, c. 412, §7 (AMD). 1995, c. 493, §11 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 95, §§1-3 (AMD). 2007, c. 442, §1 (AMD). 2007, c. 589, §§4, 5 (AMD). 2007, c. 589, §9 (AFF). 2009, c. 209, §§1-3 (AMD). 2013, c. 221, §1 (AMD). 2013, c. 381, Pt. B, §34 (AMD).



38 §583. Establishment of air quality regions

The board may establish reasonable air quality regions within the State for the purposes of conducting air quality studies, and establishing reasonable ambient air quality standards and emission standards therein. [1975, c. 618, §12 (AMD).]

The following air quality regions, established by the board are adopted: [1975, c. 618, §12 (AMD).]

1. Metropolitan Portland Air Quality Region. The Metropolitan Portland Air Quality Region shall consist of the Counties of York, Cumberland, Sagadahoc and the municipalities of Brownfield, Denmark, Fryeburg, Hiram and Porter in the County of Oxford.

[ 1971, c. 346, (NEW) .]

1-A. Portland Peninsula Air Quality Region. The Portland Peninsula Air Quality Region shall consist of that section of the City of Portland bordered on the west by Interstate 295, on the south and east by the Fore River and on the north by Casco Bay and the inlet to Back Bay.

[ 1985, c. 746, §25 (AMD) .]

2. Central Maine Air Quality Region. The Central Maine Air Quality Region shall consist of the Counties of Androscoggin, Kennebec, Knox, Lincoln and Waldo; of the municipalities of New Portland, Embden, Solon, Athens, Harmony, Cambridge, Ripley and all other municipalities in Somerset County to the south of these; of the municipalities and unorganized territory of Township No. 6, Phillips, Salem Township, Freeman Township and all other municipalities and unorganized territory in Franklin County to the south of these; and of the municipalities and unorganized territory of Stow, Batchelder, Grant, Gilead, Riley T.A. No. 1, Grafton T.A. No. 2, Andover North Surplus, Byron and all other municipalities in Oxford County to the south and east of these with the exception of those municipalities within the Metropolitan Portland Air Quality Region.

[ 1971, c. 346, (NEW) .]

3. Downeast Air Quality Region. The Downeast Air Quality Region shall consist of the Counties of Hancock and Washington; of the municipality of Stacyville, the unorganized territory of T.3, R.7, W.E.L.S., T.3, R.8, W.E.L.S. and all other municipalities and unorganized territory in Penobscot County to the south of these; and of the municipalities and unorganized territory of Blanchard Plantation, Monson, Willimantic, Bowerbank, Barnard Plantation, T.6, R.8, W.E.L.S. (Williamsburg Township), Brownville, Lake View Plantation and all other municipalities and unorganized territory in Piscataquis County to the south of these.

[ 1971, c. 346, (NEW) .]

4. Aroostook Air Quality Region. The Aroostook Air Quality Region shall consist of all municipalities and unorganized territory in Aroostook County not included within the Northwest Air Quality Region.

[ 1971, c. 346, (NEW) .]

5. Northwest Maine Air Quality Region. The Northwest Maine Air Quality Region shall consist of the municipality of Upton, the unorganized territory of C Surplus Township, C Township and all other municipalities and unorganized territory in Oxford County to the north of these; the municipalities and unorganized territory of D Township, E Township, Madrid, T.4, R.1, B.K.P., W.K.R., Kingfield and all other municipalities and unorganized territory in Franklin County to the north of these; of the municipalities and unorganized territory of Lexington Plantation, Concord Township, Bingham, Brighton Plantation and all other municipalities and unorganized territory in Somerset County to the north of these; of the municipalities and unorganized territory of Shirley, Elliottsville Plantation, T.7, R.9, W.E.L.S., T.6, R.9, W.E.L.S. (Katahdin Iron Works), T.5, R.9, W.E.L.S., T.4, R.9, W.E.L.S. and all municipalities and unorganized territory in Piscataquis County to the north of these; of the municipality of Patten, the unorganized territory of T.4, R.7, W.E.L.S., T.4, R.8, W.E.L.S., and all other municipalities and unorganized territory in Penobscot County to the north of these; and the municipality of St. Francis, the unorganized territory of T.16, R.9, W.E.L.S., T.15, R.9, W.E.L.S., T.14, R.9, W.E.L.S., T.13, R.9, W.E.L.S., T.12, R.9, W.E.L.S., T.11, R.9, W.E.L.S., and all other municipalities and unorganized territory in Aroostook County to the west of these.

[ 1971, c. 346, (NEW) .]

SECTION HISTORY

1969, c. 474, §1 (NEW). 1971, c. 346, (AMD). 1971, c. 618, §12 (AMD). 1975, c. 669, §1 (AMD). 1985, c. 746, §25 (AMD).



38 §583-A. Regulations for hearing and applications (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 282, §1 (NEW). 1977, c. 300, §39 (RP).



38 §583-B. Classification of air quality control regions

The air quality regions set forth in section 583 or portions thereof are classified as follows: [1979, c. 381, §6 (NEW).]

1. Class I. Class I:

A. Those federal lands which have been established as mandatory Class I areas by the Federal Clean Air Act: Acadia National Park located in the Downeast Air Quality Region; Moosehorn National Wildlife Refuge located in the Downeast Air Quality Region; and the Roosevelt Campobello International Park located in New Brunswick, Canada; [1979, c. 381, §6 (NEW).]

[ 1979, c. 381, §6 (NEW) .]

2. Class II. The areas in the State not designated Class I or Class III or nonattainment areas shall be Class II areas;

[ 1979, c. 381, §6 (NEW) .]

3. Class III.

[ 1979, c. 381, §6 (NEW) .]

4. Nonattainment areas. The board shall have the authority to designate certain regions or portions thereof as nonattainment areas after opportunity for a public hearing and determination that any ambient air quality standard is being exceeded;

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §157 (AMD) .]

5. Redesignation of class.

A. [1979, c. 732, §28 (RP).]

B. Other areas may be redesignated as follows:

(1) The board may recommend to the Legislature the redesignation of any air quality region in whole or in part, to Class I, II or III. Prior to this recommendation, an opportunity for a public hearing shall be offered in areas which may be affected by the proposed redesignation. Prior to notice of the hearing opportunity, a report shall be made available with a description and an analysis of health, environmental, economic, social and energy impacts with the proposed redesignation. Should the area proposed for redesignation include or be deemed to affect federally owned lands, the board shall consult with the appropriate federal land manager prior to the redesignation. All proposed redesignations shall be submitted to the Legislature for enactment. [1983, c. 566, §33 (AMD).]

[ 1983, c. 566, §33 (AMD) .]

SECTION HISTORY

1979, c. 381, §6 (NEW). 1979, c. 732, §§28,31 (AMD). 1983, c. 566, §§32,33 (AMD). 1989, c. 890, §§A40,B157 (AMD).



38 §584. Establishment of ambient air quality standards

The board may recommend to the Legislature reasonable standards, in this chapter called "ambient air quality standards," within a reasonable air quality region regulating and limiting the amount and types of air contaminants which may exist in the ambient air of the region. The standards shall be designed to preserve or enhance the quality of ambient air within the region and to prevent air pollution. The board shall determine by rule the extent to which those standards apply within those areas to which the public does not have general access. [1989, c. 144, §1 (AMD).]

Prior to recommending ambient air quality standards, the board shall offer an opportunity for a public hearing and shall give public notice of its intent to recommend standards for the region in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. [1989, c. 144, §1 (AMD).]

The board shall solicit and consider all available information concerning the existing quality of the ambient air within the region; the recreational, industrial and residential uses of land within the region; the effects of existing air contaminants and air pollution upon the uses; the availability and effectiveness of air pollution control apparatus designed to control and reduce the existing air contaminants and air pollution; the expense of purchasing and installing the same, and such other evidence as in the board's judgment will enable it to recommend to the Legislature standards necessary to prevent air pollution within the region. [1989, c. 144, §1 (AMD).]

SECTION HISTORY

1969, c. 474, §1 (NEW). 1971, c. 462, §1 (AMD). 1971, c. 618, §12 (AMD). 1975, c. 282, §2 (AMD). 1979, c. 541, §A272 (AMD). 1983, c. 566, §§34-36 (AMD). 1983, c. 760, §2 (AMD). 1987, c. 878, §1 (AMD). 1989, c. 144, §1 (AMD).



38 §584-A. Ambient air quality standards

For purposes of statutory interpretation, rules, licensing determinations, policy guidance and all other actions by the department or the board, any reference to an ambient air quality standard is interpreted to refer to the national ambient air quality standard established pursuant to Section 109 of the federal Clean Air Act, 42 United States Code, Section 7409, as amended. The department shall implement ambient air quality standards as required by the federal Clean Air Act, 42 United States Code, Section 7409 and regulations promulgated under that section by the United States Environmental Protection Agency. Nothing in this section may be construed to limit the authority of the department to adopt emission standards designed to achieve and maintain ambient air quality standards. [2011, c. 206, §19 (RPR).]

5. Hydrocarbon.

[ 1995, c. 642, §7 (RP) .]

SECTION HISTORY

1971, c. 570, (NEW). 1979, c. 381, §6-A (AMD). 1981, c. 157, (AMD). 1983, c. 359, §1 (AMD). 1987, c. 242, (AMD). 1989, c. 155, §1 (AMD). 1991, c. 646, (AMD). 1995, c. 306, §§1,2 (AMD). 1995, c. 642, §7 (AMD). 1999, c. 79, §1 (AMD). 2009, c. 121, §15 (AMD). 2011, c. 206, §19 (RPR).



38 §584-B. Establishment of ambient increments -- Class I regions

In addition to the ambient air quality standards set forth in section 584-A, any Class I region or part thereof within the State, including those federal lands designated by the Federal Clean Air Act Amendments of 1977, is subject to a maximum allowable increase in concentration of sulfur dioxide, particulate matter and nitrogen oxides over the baseline concentration of that pollutant. An increase shall not be exceeded more than once annually for any period other than an annual period. The maximum allowable increase consists of: [1989, c. 860, §1 (AMD).]

1. PM10. In regards to PM10:

A. An increase in the annual arithmetic mean at any location not to exceed 4 micrograms per cubic meter; and [1995, c. 493, §12 (AMD).]

B. An increase in concentration for any 24-hour period at any location not to exceed 8 micrograms per cubic meter; and [1995, c. 493, §12 (AMD).]

[ 1995, c. 493, §12 (AMD) .]

2. Sulfur dioxide. In regards to sulfur dioxide:

A. An increase in the annual arithmetic mean at any location not to exceed 2 micrograms per cubic meter; [1979, c. 381, §7 (NEW).]

B. An increase in concentration for any 24-hour period at any location not to exceed 5 micrograms per cubic meter; and [1979, c. 381, §7 (NEW).]

C. An increase in concentration for any 3-hour period at any location not to exceed 25 micrograms per cubic meter. [1979, c. 381, §7 (NEW).]

[ 1979, c. 381, §7 (NEW) .]

3. Nitrogen oxides. In regards to nitrogen oxides:

A. An increase in the annual arithmetic mean at any location not to exceed 2.5 micrograms per cubic meter to be expressed as nitrogen dioxide. [1989, c. 860, §2 (NEW).]

[ 1989, c. 860, §2 (NEW) .]

SECTION HISTORY

1979, c. 381, §7 (NEW). 1989, c. 860, §§1,2 (AMD). 1995, c. 493, §12 (AMD).



38 §584-C. Establishment of ambient increments -- Class II regions

In addition to the ambient air quality standards set forth in section 584-A, any Class II region or part thereof within the State is subject to a maximum allowable increase in concentration of particulate matter, sulfur dioxide and nitrogen oxides over the baseline concentration of that pollutant. An increase shall not be exceeded more than once annually for any period other than an annual period. The maximum allowable increase consists of: [1989, c. 860, §3 (AMD).]

1. PM10. In regards to PM10:

A. An increase in the annual arithmetic mean at any location not to exceed 17 micrograms per cubic meter; and [1995, c. 493, §13 (AMD).]

B. An increase in concentration for any 24-hour period at any location not to exceed 30 micrograms per cubic meter; [1995, c. 493, §13 (AMD).]

[ 1995, c. 493, §13 (AMD) .]

2. Sulfur dioxide. In regards to sulfur dioxide:

A. An increase in the annual arithmetic mean at any location not to exceed 20 micrograms per cubic meter; [1979, c. 381, §7 (NEW).]

B. An increase in concentration for any 24-hour period at any location not to exceed 91 micrograms per cubic meter; and [1979, c. 381, §7 (NEW).]

C. An increase in concentration for any 3-hour period at any location not to exceed 512 micrograms per cubic meter; and [RR 1993, c. 1, §128 (COR).]

[ RR 1993, c. 1, §128 (COR) .]

3. Nitrogen oxides. In regards to nitrogen oxides:

A. An increase in the annual arithmetic mean at any location not to exceed 25.0 micrograms per cubic meter to be expressed as nitrogen dioxide. [1989, c. 860, §4 (NEW).]

[ 1989, c. 860, §4 (NEW) .]

SECTION HISTORY

1979, c. 381, §7 (NEW). 1989, c. 860, §§3,4 (AMD). RR 1993, c. 1, §§127,128 (COR). 1995, c. 493, §13 (AMD).



38 §584-D. Establishment of ambient increments -- Class III regions

In addition to the ambient air quality standards set forth in section 584-A, any Class III region or part thereof within the State is subject to a maximum allowable increase in concentration of particulate matter , sulfur dioxide and nitrogen oxide over the baseline concentration of that pollutant. An increase shall not be exceeded more than once annually for any period other than the annual period. The maximum allowable increase consists of: [1989, c. 860, §5 (AMD).]

1. PM10. In regards to PM10:

A. An increase in the annual arithmetic mean at any location not to exceed 34 micrograms per cubic meter; and [1995, c. 493, §14 (AMD).]

B. An increase in concentration for any 24-hour period at any location not to exceed 60 micrograms per cubic meter; [1995, c. 493, §14 (AMD).]

[ 1995, c. 493, §14 (AMD) .]

2. Sulfur dioxide. In regards to sulfur dioxide:

A. An increase in the annual arithmetic mean at any location not to exceed 40 micrograms per cubic meter; [1979, c. 381, §7 (NEW).]

B. An increase in concentration for any 24-hour period at any location not to exceed 182 micrograms per cubic meter; and [1979, c. 381, §7 (NEW).]

C. An increase in concentration for any 3-hour period at any location not to exceed 700 micrograms per cubic meter; and [RR 1993, c. 1, §130 (COR).]

[ RR 1993, c. 1, §130 (COR) .]

3. Nitrogen oxides. In regards to nitrogen oxides:

A. An increase in the annual arithmetic mean at any location not to exceed 30.0 micrograms per cubic meter to be expressed as nitrogen dioxide. [1989, c. 860, §6 (NEW).]

[ 1989, c. 860, §6 (NEW) .]

SECTION HISTORY

1979, c. 381, §7 (NEW). 1989, c. 860, §§5,6 (AMD). RR 1993, c. 1, §§129,130 (COR). 1995, c. 493, §14 (AMD).



38 §584-E. Exclusions from applicable increments -- Class I, II and III regions

1. Exclusions from applicable increments. The following concentrations shall be excluded in determining compliance with applicable increments:

A. Concentrations of such pollutant attributable to the increase in emissions from stationary sources which have converted from the use of petroleum products, or natural gas, or both, by reason of an order which is in effect under the provisions of sections 2(a) and (b) of the Federal Energy Supply and Environmental Coordination Act of 1974 over the emissions from such sources before the effective date of such order; [1979, c. 381, §7 (NEW).]

B. Concentrations of particulate matter attributable to the increase in emissions from construction or other temporary emission-related activities; and [1979, c. 381, §7 (NEW).]

C. The increase in concentrations attributable to new sources outside the United States over the concentrations attributable to existing sources which are included in the baseline concentration. [1979, c. 381, §7 (NEW).]

[ 1979, c. 381, §7 (NEW) .]

SECTION HISTORY

1979, c. 381, §7 (NEW).



38 §584-F. Ozone health warnings

1. Dissemination of warnings to media. Whenever monitored data demonstrates or the department predicts that ground-level ozone concentrations have exceeded or will exceed .08 parts per million averaged over an 8-hour period, the department shall disseminate a health warning to the mass media, including television, radio and print media, and shall urge the media to issue the warning to the general public. The department shall use best efforts to educate the media as to the need to broadly disseminate health warnings to the public.

[ 1999, c. 79, §2 (AMD) .]

2. Telephone hot line. The department shall provide information to the public on daily ground-level ozone concentrations by a toll-free ozone information telephone hot line.

[ 1995, c. 306, §3 (NEW) .]

SECTION HISTORY

1995, c. 306, §3 (NEW). 1999, c. 79, §2 (AMD).



38 §585. Establishment of emission standards

The board may establish and may amend standards, herein called "emission standards", limiting and regulating in a just and equitable manner the amount and type of air contaminants which may be emitted to the ambient air within a region. Such emission standards shall be designed to prevent air pollution and to achieve and maintain the ambient air quality standards within the region in which applicable. [1971, c. 618, §12 (AMD).]

Prior to the establishment or amendment of emission standards, the board shall offer an opportunity for a public hearing in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. The board shall solicit and consider all available information concerning the ambient air quality standards of the region; the existing emissions of air contaminants within the region, their nature, amount and sources; the effect of the emissions upon the ambient air quality standards of the region; the availability, effectiveness and cost of air pollution control apparatus designed to prevent and control air pollution caused by such emissions, and such other evidence as in the board's judgment will enable it to determine and establish emission standards for the region which will achieve and maintain the ambient air quality standards therein. [1983, c. 566, §37 (AMD).]

The board shall by rule establish or may amend emission standards limiting and regulating the amount and type of air contaminants that may be emitted to the ambient air of a region to achieve the goals set forth in this section. The rule must state the date upon which the standards or any individual standard becomes effective. In establishing the date, the board shall consider the degree of air pollution existing within the region, the length of time necessary to inform persons affected by the establishment of these standards that these standards exist, the time needed by the board to implement effective controls and the time needed by persons affected to design and install air pollution control apparatus to comply with the new standards. [1989, c. 144, §2 (AMD); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §158 (AMD).]

SECTION HISTORY

1969, c. 474, §1 (NEW). 1971, c. 462, §2 (AMD). 1971, c. 618, §12 (AMD). 1977, c. 300, §40 (AMD). 1983, c. 566, §§37,38 (AMD). 1987, c. 878, §2 (AMD). 1989, c. 144, §§2,3 (AMD). 1989, c. 890, §§A40,B158 (AMD).



38 §585-A. Establishment of standards

The board may establish and amend regulations to implement ambient air quality standards and emission standards. These regulations shall be designed to achieve and maintain ambient air quality standards and emission standards within any region and prevent air pollution. [1989, c. 144, §4 (AMD).]

Prior to the establishment or amendment of rules, the board shall offer an opportunity for a public hearing thereon in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. The board shall solicit and consider all available information concerning applicable ambient air quality and emission standards; the availability, effectiveness and cost of any air pollution control apparatus designed to prevent or control air pollution or violations of ambient air quality or emission standards which would be required by any proposed rules; and such other evidence as in the board's judgment will enable it to determine and establish rules adequate to maintain applicable ambient air quality and emission standards. [1989, c. 144, §4 (AMD).]

The board shall establish or amend rules to achieve the purposes set forth in this section. The board may delay the effective date of the rules. [1989, c. 144, §4 (AMD); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §159 (AMD).]

The department shall confer with the joint standing committee of the Legislature having jurisdiction over natural resource matters before it proposes any revisions to the state implementation plan, required in the federal Clean Air Act, Section 110, 42 United States Code, Section 7410, that would require the State to implement new emissions reduction strategies or programs or substantially revise or terminate existing emissions reduction strategies or programs. Notwithstanding any other parts of this section, rules adopted pursuant to this section relating to motor vehicle fuel standards are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [1999, c. 107, §1 (AMD).]

SECTION HISTORY

1971, c. 462, §3 (NEW). 1971, c. 618, §12 (AMD). 1977, c. 300, §41 (AMD). 1983, c. 566, §§39,40 (AMD). 1987, c. 878, §3 (AMD). 1989, c. 144, §4 (AMD). 1989, c. 890, §§A40,B159 (AMD). 1997, c. 531, §1 (AMD). 1999, c. 107, §1 (AMD).



38 §585-B. Hazardous air pollutant standards

1. Standards. The board may establish and amend emission standards for hazardous air pollutants, and regulations to implement these standards. If emission standards are not feasible, the board may adopt design, equipment, work practice or operational standards for activities emitting hazardous pollutants.

[ 1989, c. 144, §5 (AMD) .]

2. Procedure. All standards and regulations under this section shall be adopted in conformance with the Maine Administrative Procedure Act, Title 5, chapter 375, except as provided in this section. Prior to the establishment or amendment of these standards and regulations, the board shall conduct a public hearing to receive testimony on:

A. Any health risk assessment on the pollutants proposed to be controlled that has been conducted by the Department of Health and Human Services; [1983, c. 535, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

B. The extent to which the public is exposed to the pollutant; [1983, c. 535, §2 (NEW).]

C. The availability, effectiveness and cost of any air pollution control apparatus designed to prevent or control the emissions of hazardous pollutants; and [1983, c. 535, §2 (NEW).]

D. Any other information that would assist the board in establishing standards adequate to protect the public health and safety. [1983, c. 535, §2 (NEW).]

[ 1983, c. 535, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

3. Relation to ambient standards. The board may control hazardous air pollutants if no ambient air quality standards have been established for those pollutants.

[ 1989, c. 144, §5 (AMD) .]

4. Legislative review.

[ 1989, c. 144, §6 (RP) .]

5. Standards for mercury. Notwithstanding subsection 1, an air emission source may not emit mercury in excess of 45.4 kilograms, or 100 pounds, per year after January 1, 2000; 22.7 kilograms, or 50 pounds, per year after January 1, 2004; 15.9 kilograms, or 35 pounds, after January 1, 2007; and 11.4 kilograms, or 25 pounds, after January 1, 2010. As an alternative to not emitting mercury in excess of 11.4 kilograms, or 25 pounds, after January 1, 2010, an air emission source may reduce mercury emissions by 90 percent by weight after January 1, 2010. Compliance with these limits must be specified in the license of the air emission source. The department shall establish by rule testing protocols and measurement methods for emissions sources for which the department has not established such protocols and methods for determining compliance with the emission standard for mercury. These rules are routine technical rules under Title 5, chapter 375, subchapter 2-A.

An air emission source may apply to the board for an extension or modification of the 11.4-kilogram, or 25-pound, limit as follows.

A. An emission source may submit an application to the board no later than January 1, 2009 for a 6-month extension of the January 1, 2010 deadline to meet the 11.4-kilogram, or 25-pound, limit. The board shall grant the extension if the board determines, based on information presented by the source, that compliance with the limit is not achievable by the deadline due to engineering constraints, availability of equipment or other justifiable technical reasons. [2005, c. 590, §1 (AMD).]

B. An emission source may submit an application to the board no later than January 1, 2009 for a license modification establishing an alternative emission limit for mercury. The board shall grant the license modification if the board finds that the proposed mercury emission limit meets the most stringent emission limitation that is achievable and compatible with that class of source, considering economic feasibility. [2005, c. 590, §1 (AMD).]

Pending a decision on an application for an extension or a license modification under this subsection, the 15.9-kilogram, or 35-pound, limit applies to the emission source.

Notwithstanding the January 1, 2000 compliance date in this subsection, a resource recovery facility that is subject to an emissions limit for mercury adopted by rule by the board before January 1, 2000 shall comply with the 45.4-kilogram, or 100-pound, mercury emissions limit after December 19, 2000.

For determining compliance with this subsection, the results of multiple stack tests may be averaged in accordance with guidance provided by the department.

[ 2013, c. 300, §13 (AMD) .]

6. Mercury reduction plans. An air emission source emitting mercury in excess of 10 pounds per year after January 1, 2007 must develop a mercury reduction plan. Except as provided in subsection 7, the mercury reduction plan must be submitted to the department no later than September 1, 2008. The mercury reduction plan must contain:

A. Identification, characterization and accounting of the mercury used or released at the emission source; and [2005, c. 590, §2 (NEW).]

B. Identification, analysis and evaluation of any appropriate technologies, procedures, processes, equipment or production changes that may be utilized by the emission source to reduce the amount of mercury used or released by that emission source, including a financial analysis of the costs and benefits of reducing the amount of mercury used or released. [2005, c. 590, §2 (NEW).]

C. [RR 2005, c. 2, §24 (RP).]

The department shall submit a report to the joint standing committee of the Legislature having jurisdiction over natural resources matters no later than March 1, 2009 summarizing the mercury emissions and mercury reduction potential from those emission sources subject to this subsection. In addition, the department shall include an evaluation of the appropriateness of the 25-pound mercury standard established in subsection 5. The evaluation must address, but is not limited to, the technological feasibility, cost and schedule of achieving the standards established in subsection 5. The department shall submit an updated report to the committee by March 1, 2013. The joint standing committee of the Legislature having jurisdiction over natural resources matters is authorized to report out to the 126th Legislature a bill relating to the evaluation and the updated report.

[ 2015, c. 250, Pt. C, §8 (AMD) .]

7. Stack tests for mercury. An air emission source emitting mercury in excess of 10 pounds in calendar year 2010 must:

A. Conduct a stack test for mercury twice in calendar year 2011 and twice in calendar year 2012. The stack tests must be conducted at least 4 months apart; and [2009, c. 535, §3 (NEW).]

B. By January 1, 2013, develop a mercury reduction plan and submit the plan to the department in accordance with subsection 6. The plan must contain the results of the 4 stack tests conducted pursuant to paragraph A. [2009, c. 535, §3 (NEW).]

For determining compliance with subsection 5, the results of multiple stack tests under this subsection may be averaged in accordance with guidance provided by the department.

The department may approve an alternative to the stack testing requirements in this subsection, such as, but not limited to, mercury input data or a continuous mercury emission monitoring system.

[ 2009, c. 535, §3 (NEW) .]

SECTION HISTORY

1983, c. 535, §2 (NEW). 1989, c. 144, §§5,6 (AMD). 1997, c. 722, §3 (AMD). 2003, c. 689, §B6 (REV). RR 2005, c. 2, §24 (COR). 2005, c. 590, §§1,2 (AMD). 2009, c. 338, §§1, 2 (AMD). 2009, c. 535, §§1-3 (AMD). 2013, c. 300, §13 (AMD). 2015, c. 250, Pt. C, §8 (AMD).



38 §585-C. Hazardous air pollutant emissions inventory

1. Findings and purpose. The Legislature finds that advancing scientific knowledge increasingly demonstrates that many air pollutants may reasonably be anticipated to result in an increase in mortality or an increase in serious irreversible, or incapacitating reversible, illness to the residents of the State. Accordingly, the Legislature concludes that it is in the public interest to identify the extent of potential health risks.

[ 1983, c. 835, §2 (NEW) .]

2. Emissions inventory. The commissioner shall carry out and maintain an inventory of the sources in the State emitting any substance that may be a hazardous air pollutant.

A. This inventory must include the following data for each of those substances:

(1) The number of sources;

(2) The location of each source or category of source;

(3) The quantity emitted by each source or category of source;

(4) The total emissions; and

(5) The percentage of total emissions generated by sources with existing air licenses. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §160 (AMD).]

B. In conducting this inventory, the commissioner may rely upon questionnaires or other reasonable methods, including those established by the United States Environmental Protection Agency, for the purpose of carrying out this duty as promptly and efficiently as possible. The commissioner shall clearly indicate on any requests for information the minimum amount of emissions that must be reported. The commissioner may not require reporting of this information more frequently than every other year. [1995, c. 313, §1 (AMD).]

C. In carrying out this inventory, the commissioner may require persons to provide information on forms supplied by the commissioner. Refusal to provide the information subjects the person of whom it is requested to a civil penalty of not more than $100 for each day's delay. Submission of false information constitutes a violation of section 349, subsection 3, in addition to being subject to remedies otherwise available by law. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §160 (AMD).]

D. [2015, c. 250, Pt. C, §9 (RP).]

E. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §160 (RP).]

[ 2015, c. 250, Pt. C, §9 (AMD) .]

SECTION HISTORY

1983, c. 835, §2 (NEW). 1989, c. 890, §§A40,B160 (AMD). 1995, c. 313, §1 (AMD). 1995, c. 313, §1 (AMD). 2015, c. 250, Pt. C, §9 (AMD).



38 §585-D. New motor vehicle emission standards

Subject to the provisions of this section, the board may adopt and enforce standards that meet the requirements of the federal Clean Air Act, Section 177, 42 United States Code, Section 7507 relating to control of emissions from new motor vehicles or new motor vehicle engines. These standards, known as a "low-emission vehicle program," must be designed to prevent air pollution and achieve and maintain ambient air quality standards within the State. [2005, c. 245, §1 (AMD).]

1. New England states adoption.

[ 1999, c. 582, §1 (RP) .]

2. Ozone transport region adoption.

[ 1999, c. 582, §1 (RP) .]

The department may not implement the low-emission vehicle program if the implementation of that program includes the adoption, sale or use of the reformulated gasoline approved for sale and use in California. [2005, c. 245, §1 (AMD).]

SECTION HISTORY

1993, c. 358, §1 (NEW). 1997, c. 364, §§37,38 (AMD). 1999, c. 582, §1 (AMD). 2005, c. 245, §1 (AMD). 2007, c. 619, §7 (AMD). 2011, c. 120, §8 (AMD).



38 §585-E. Gasoline station vapor recovery requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 493, §15 (NEW). 2001, c. 233, §§1,2 (AMD). 2007, c. 559, §§1-5 (AMD). MRSA T. 38, §585-E, sub-§6 (RP).



38 §585-F. Motor vehicle emissions labeling program

The board may adopt rules to implement a motor vehicle emissions labeling program for all new vehicles sold within the State in order to educate the public about the types and amounts of motor vehicle emissions. Rules adopted pursuant to this section are routine technical rules under Title 5, chapter 375, subchapter II-A. [1997, c. 500, §8 (NEW).]

SECTION HISTORY

1997, c. 500, §8 (NEW).



38 §585-G. Motor vehicle inspection and maintenance program requirement

The department shall submit to the United States Environmental Protection Agency a revision to the state implementation plan, required in the federal Clean Air Act, Section 110, 42 United States Code, Section 7410, that incorporates the motor vehicle inspection program under Title 29-A, chapter 15, subchapter 1, to meet the requirement for a vehicle emission control inspection and maintenance program in the federal Clean Air Act, Section 184, 42 United States Code, Section 7511c. [1997, c. 786, §8 (NEW).]

SECTION HISTORY

1997, c. 786, §8 (NEW).



38 §585-H. MTBE monitoring and reductions (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 709, §2 (NEW). 2003, c. 638, §3 (AMD). 2011, c. 120, §9 (RP).



38 §585-I. MTBE

The following provisions apply to the sale of MTBE in the State. [2003, c. 638, §4 (NEW).]

1. Definition. For purposes of this section, "MTBE" means the gasoline oxygenate methyl tertiary butyl ether.

[ 2003, c. 638, §4 (NEW) .]

2. Prohibition on sale. Beginning January 1, 2007, a person may not sell, offer for sale, distribute or blend in this State gasoline that contains more than 1/2 of 1% by volume MTBE that is intended for sale to ultimate consumers in this State.

[ 2003, c. 638, §4 (NEW) .]

3. Emergency order. Notwithstanding subsection 2, whenever the commissioner finds that a danger to public health or safety exists due to low supply of gasoline in the State, the commissioner may issue an emergency order waiving the sales prohibition in subsection 2.

[ 2003, c. 638, §4 (NEW) .]

SECTION HISTORY

2003, c. 638, §4 (NEW).



38 §585-J. Architectural coatings

1. Manufactured on or after January 1, 2006. A person may not manufacture, blend or repackage for sale within the State, supply, sell or offer for sale within the State or solicit for application or apply within the State, any architectural or industrial maintenance coating manufactured on or after January 1, 2006 that contains volatile organic compounds in excess of limits specified in this subsection. Limits are expressed in grams of volatile organic compounds per liter of coating thinned to the manufacturer's maximum recommendation, excluding the volume of any water, exempt compounds or colorant added to tint bases. "Manufacturer's maximum recommendation" means the maximum recommendation for thinning that is indicated on the label or lid of the coating container.

A. Interior wood clear and semitransparent stains may not contain volatile organic compounds in excess of 550 grams per liter. [2005, c. 181, §1 (NEW).]

B. Varnishes may not contain volatile organic compounds in excess of 450 grams per liter. Effective January 1, 2011, varnishes may not contain volatile organic compounds in excess of 350 grams per liter. [2005, c. 181, §1 (NEW).]

[ 2005, c. 181, §1 (NEW) .]

2. Manufactured prior to January 1, 2006. An architectural or industrial maintenance coating manufactured prior to January 1, 2006 may be sold, supplied, offered for sale or applied after January 1, 2006 as long as the architectural or industrial maintenance coating complies with the standards in effect at the time the coating was manufactured, and the coating displays the date of manufacture on the lid, label or bottom of the container.

[ 2005, c. 181, §1 (NEW) .]

3. Rulemaking. The department shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 181, §1 (NEW) .]

SECTION HISTORY

2005, c. 181, §1 (NEW).



38 §585-K. Greenhouse gas emission standards; moratorium

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Coal gasification facility" means a facility that uses a process other than the biological degradation of waste to convert coal or coal-derived materials into a synthesis gas or a product made from synthesis gas, including, without limitation, electricity, liquid fuels and chemicals. [2009, c. 306, §1 (AMD).]

B. "Greenhouse gas" has the same meaning as set forth in section 574. [2007, c. 584, §1 (NEW).]

[ 2009, c. 306, §1 (AMD) .]

2. Greenhouse gas emission standards. The board shall establish by rule, and may thereafter amend, standards for the emission of greenhouse gases derived from coal gasification facilities that commence operations after August 1, 2008. Rules established pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 584, §1 (NEW) .]

3. Moratorium. Between the effective date of this subsection and the earlier of the effective date of rules authorized pursuant to subsection 2 and August 1, 2011, the department may not issue any license or permit to a coal gasification facility that is not licensed under this chapter prior to August 1, 2008.

[ 2007, c. 584, §1 (NEW) .]

4. Net emissions and carbon capture and sequestration. In calculating greenhouse gas emissions, carbon dioxide that is captured and used for a commercial purpose or that is permanently disposed of in geological formations in compliance with all applicable laws and rules may not be counted as emissions from the emission source.

[ 2007, c. 584, §1 (NEW) .]

5. Air emission license requirements apply. The licensing requirements in section 590 and the prohibition in section 591 apply with regard to the standards established by the board pursuant to subsection 2. The lack of ambient air quality standards for greenhouse gases does not supersede or invalidate this section.

[ 2007, c. 584, §1 (NEW) .]

6. Criteria and procedures. The criteria and procedures in sections 585 and 585-A govern the establishment of greenhouse gas emission standards under this section. Emission standards established pursuant to subsection 2 must be designed to achieve the goals of this chapter and chapter 3-A.

[ 2007, c. 584, §1 (NEW) .]

7. Construction; absence of limitation. Nothing in this section may be construed to limit the authority of the department or any agency or any political subdivision of the State to regulate any pollutant or air contaminant or to establish emission standards pursuant to section 585.

§585-K. Idling requirements for motor vehciles

(As enacted by PL 2007, c. 582, §1 is REALLOCATED TO TITLE 38, SECTION 585-L)

[ 2007, c. 584, §1 (NEW) .]

SECTION HISTORY

RR 2007, c. 2, §26 (RAL). 2007, c. 582, §1 (NEW). 2007, c. 584, §1 (NEW). 2009, c. 306, §1 (AMD).



38 §585-L. Idling requirements for motor vehicles (REALLOCATED FROM TITLE 38, SECTION 585-K)

(REALLOCATED FROM TITLE 38, SECTION 585-K)

1. Applicability. This section applies to:

A. Commercial motor vehicles, as defined in 49 Code of Federal Regulations, Section 390.5 (2007), and commercial motor vehicles used on a highway in intrastate commerce; [RR 2007, c. 2, §26 (RAL).]

B. Locations where commercial motor vehicles load or unload; and [RR 2007, c. 2, §26 (RAL).]

C. Gasoline-powered motor vehicles except private passenger vehicles. [RR 2007, c. 2, §26 (RAL).]

[ RR 2007, c. 2, §26 (RAL) .]

2. General requirement for loading and unloading locations. A person who owns a location where a commercial motor vehicle that is not subject to an exemption under subsection 4 loads or unloads may not cause a driver of that vehicle to idle for a period longer than 30 minutes by requesting that the vehicle continue running while waiting to load or unload at that location. To the maximum extent practical, a person subject to this subsection shall minimize delays in loading and unloading operations in order to reduce idling times.

[ RR 2007, c. 2, §26 (RAL) .]

3. General requirement for vehicles. An owner or operator of a commercial motor vehicle may not cause or permit such a vehicle to idle for more than 5 minutes in any 60-minute period except as provided in subsection 4. An owner or operator of a gasoline-powered motor vehicle, except a private passenger vehicle, may not cause or permit such a vehicle to idle for more than 5 minutes in any 60-minute period except as provided in subsection 4.

[ RR 2007, c. 2, §26 (RAL) .]

4. Exemptions. Subsection 3 does not apply for the period or periods when:

A. A motor vehicle idles while forced to remain motionless because of traffic or an official traffic control device or signal or at the direction of a law enforcement official; [RR 2007, c. 2, §26 (RAL).]

B. A motor vehicle idles when operating a defroster, heater, air conditioner or installing equipment solely to prevent a safety or health emergency and not as part of a rest period; [RR 2007, c. 2, §26 (RAL).]

C. A police, fire, ambulance, public safety, military or other emergency or law enforcement vehicle idles while being used in the course of official business; [RR 2007, c. 2, §26 (RAL).]

D. The primary propulsion engine idles for maintenance, servicing, repair or diagnostic purposes if idling is required for such an activity; [RR 2007, c. 2, §26 (RAL).]

E. A motor vehicle idles as part of a state or federal inspection to verify that all equipment is in good working order if idling is required as part of the inspection; [RR 2007, c. 2, §26 (RAL).]

F. Idling of the primary propulsion engine is necessary to power work-related mechanical or electrical operations other than propulsion, including, but not limited to, mixing, dumping or processing cargo, straight truck refrigeration or to protect prescription or over-the-counter drug products. This exemption does not apply when idling for cabin comfort or to operate nonessential on-board equipment; [RR 2007, c. 2, §26 (RAL).]

G. A utility vehicle idles during electric utility service restoration operations or when needed to protect temperature-sensitive electrical testing equipment; [RR 2007, c. 2, §26 (RAL).]

H. An armored vehicle idles when a person remains inside the vehicle to guard the contents or the vehicle is being loaded or unloaded; [RR 2007, c. 2, §26 (RAL).]

I. An occupied commercial motor vehicle with a sleeper berth compartment idles for purposes of air conditioning or heating during a rest or sleep period; [RR 2007, c. 2, §26 (RAL).]

J. An occupied commercial motor vehicle idles for purposes of air conditioning or heating while waiting to load or unload; [RR 2007, c. 2, §26 (RAL).]

K. A passenger bus idles a maximum of 15 minutes in any 60-minute period to maintain passenger comfort while nondriver passengers are on board; [RR 2007, c. 2, §26 (RAL).]

L. A motor vehicle idles due to mechanical difficulties over which the operator has no control if the vehicle owner submits the repair paperwork or product receipt by mail within 30 days to the appropriate authority verifying that the mechanical problem has been fixed. If no repair paperwork is submitted within 30 days, the vehicle owner is subject to penalties as provided in subsection 5; [RR 2007, c. 2, §26 (RAL).]

M. A motor vehicle idles for not longer than an additional 10 minutes beyond the limit imposed in subsection 3 to operate heating equipment when the ambient air temperature is 32 degrees Fahrenheit or below; or [RR 2007, c. 2, §26 (RAL).]

N. A motor vehicle idles as needed for the purpose of providing heat when the ambient air temperature is below 0 degrees Fahrenheit. [RR 2007, c. 2, §26 (RAL).]

[ RR 2007, c. 2, §26 (RAL) .]

5. Penalties. A person who violates this section is subject to the following penalties.

A. A person who violates this section commits a traffic infraction under Title 29-A, chapter 23, subchapter 6. [RR 2007, c. 2, §26 (RAL).]

B. A vehicle operator who violates this section after having previously violated this section commits a civil violation for which a fine of $150 must be adjudged. A vehicle owner or a person who owns a location where a commercial motor vehicle loads or unloads who violates this section after having previously violated this section commits a civil violation for which a fine of $500 must be adjudged. [RR 2007, c. 2, §26 (RAL).]

[ RR 2007, c. 2, §26 (RAL) .]

SECTION HISTORY

RR 2007, c. 2, §26 (RAL).



38 §585-M. Prohibition on sale of gasoline containing corn-based ethanol

1. Prohibition on sale. A person may not sell or offer for sale gasoline that contains corn-based ethanol as an additive at a level greater than 10% by volume.

[ 2013, c. 69, §1 (NEW) .]

2. Effective date. This section does not take effect until at least 2 of the 6 New England states in addition to this State have enacted laws that prohibit the sale of gasoline that contains corn-based ethanol as an additive at a level greater than 10% by volume. The commissioner shall notify the Secretary of State, the Secretary of the Senate, the Clerk of the House of Representatives and the Revisor of Statutes when at least 2 New England states in addition to this State have enacted laws that prohibit the sale of gasoline that contains corn-based ethanol at a level greater than 10% by volume. In no event may this section take effect until 90 days after adjournment of the First Regular Session of the 126th Legislature.

[ 2013, c. 69, §1 (NEW) .]

SECTION HISTORY

2013, c. 69, §1 (NEW).



38 §585-N. Reformulated gasoline

Beginning June 1, 2015, a retailer who sells gasoline in York, Cumberland, Sagadahoc, Androscoggin, Kennebec, Knox or Lincoln County may sell only reformulated gasoline in those counties. [2013, c. 453, §1 (AMD).]

SECTION HISTORY

2013, c. 221, §2 (NEW). 2013, c. 453, §1 (AMD).



38 §586. Subpoena power (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 474, §1 (NEW). 1971, c. 618, §12 (AMD). 1985, c. 746, §26 (RP).



38 §587. Variances

Any person who owns or is in control of any source for which an air emission license was granted and construction was commenced prior to January 6, 1975, or a source other than a new or modified major stationary source for which an air emission license is granted after January 6, 1975, may apply to the department for a variance from ambient air quality standards or emission standards promulgated under this chapter. The application must be accompanied by such information and data as the department may reasonably require. The department may grant the variance if it finds that: [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §161 (AMD).]

1. No danger to human health or safety. The emissions occurring or proposed to occur do not endanger human health or safety;

[ 1979, c. 381, §9 (AMD) .]

2. Compliance to produce hardship. Compliance with the rules or regulations from which variance is sought would produce serious hardships; and

[ 1979, c. 381, §9 (AMD) .]

3. Violation. The variance will not cause or contribute to a violation of the applicable ambient air increment.

[ 1983, c. 566, §41 (AMD) .]

No variance may be granted except after opportunity for a public hearing in the municipality where the applicant maintains the building or business in connection with which the variance is sought. [1983, c. 566, §41 (AMD).]

If the variance is granted on the ground that there is no practicable means known or available for the adequate prevention, abatement or control of the air pollution involved, it is good only until the necessary means for prevention, abatement or control become known and available and subject to the taking of such reasonable substitute or alternate measures as the department may prescribe. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §162 (AMD).]

If the variance is granted on the ground that compliance with the particular requirement or requirements from which variance is sought will necessitate the taking of measures which, because of their extent or cost, must be spread over a considerable period of time, it is for a period not to exceed such reasonable time as the department finds is requisite for the taking of the necessary measures. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §162 (AMD).]

If the variance is granted on the ground that it is justified to relieve or prevent hardship of a kind other than that provided for in subsections 1 and 2, it is only for such time as the department considers reasonable. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §162 (AMD).]

Any variance may be renewed on terms and conditions and for periods which would be appropriate on initial granting of a variance. If complaint is made to the department on account of the variance, no renewal of the variance may be granted, unless following public hearing on the complaint on due notice, the department finds that renewal is justified. No renewal may be granted except on application therefor. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §162 (AMD).]

Any person adversely affected by a variance or renewal granted by the board may obtain judicial review thereof by a proceeding in the Superior Court. Judicial review of the denial of a variance or denial of renewal thereof may be had only on the ground that the denial was arbitrary or capricious. [1971, c. 618, §12 (AMD).]

Nothing in this section and no variance or renewal granted pursuant hereto shall be construed to prevent or limit the application of the emergency provisions and procedures of section 347-A, subsection 3, to any person or that person's property. [1989, c. 878, Pt. A, §115 (AMD).]

Any owner or operator of a new or modified major emitting source who applies for an air emission license after January 6, 1975, shall not be eligible for a variance from ambient air quality standards, including applicable ambient air increments, except that the source may apply for a variance to increments applicable to mandatory federal Class I areas under the terms and conditions set forth in section 165(d) of the Federal Clean Air Act, 42 United States Code Annotated, section 7475(d). [1979, c. 381, §11 (NEW).]

SECTION HISTORY

1969, c. 474, §1 (NEW). 1971, c. 618, §12 (AMD). 1973, c. 682, (AMD). 1975, c. 282, §3 (AMD). 1977, c. 300, §42 (AMD). 1979, c. 381, §§8-11 (AMD). 1983, c. 566, §41 (AMD). 1989, c. 878, §A115 (AMD). 1989, c. 890, §§A40,B161, 162 (AMD).



38 §588. Transcript to be made (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 474, §1 (NEW). 1977, c. 300, §43 (RP).



38 §589. Registration; penalties

The commissioner may require the registration of persons or air contamination sources, of a type the board may by rule prescribe, engaged in activities that emit air contaminants and may also require persons operating stationary air contamination sources to install, maintain and use reasonable emission monitoring devices as the board by rule may prescribe. [1991, c. 384, §16 (AFF); 1991, c. 384, §9 (RPR).]

1. Reporting requirements. Persons may be required by the commissioner to periodically report on the location, size of outlet, height of outlet, rate and period of emission and composition of air contaminants, location and type of air pollution control apparatus and other information as prescribed by rule of the board.

A. The commissioner shall establish procedures for reporting ambient air quality data, including reporting violations of ambient air quality standards and emission standards. [1991, c. 384, §9 (NEW); 1991, c. 384, §16 (AFF).]

B. A person may not be required to submit to the commissioner more than one copy of ambient air monitoring data or meteorological data more frequently than quarterly unless required by the federal Environmental Protection Agency. [1991, c. 384, §9 (NEW); 1991, c. 384, §16 (AFF).]

[ 1991, c. 384, §9 (NEW); 1991, c. 384, §16 (AFF) .]

2. Stack tests. A person is not required to conduct stack tests for chlorine or chlorine dioxide more frequently than once every 5 years unless visible emissions, operating parameters or other information indicates the source may be operating out of compliance with any applicable emission standard or unless there are more stringent federal requirements. A person is not required to conduct stack tests for particulate matter on a source monitored by a continuous monitoring device for opacity as specified by 40 Code of Federal Regulations, Part 60, Appendix B, specification 1 or appropriate surrogate parameters as required by the commissioner more frequently than once every 5 years unless visible emissions, operating parameters or other information indicates the source may be operating out of compliance with any applicable emission standard or unless there are more stringent federal requirements. If visible emissions, operating parameters or other information indicates potential noncompliance with an air emission standard or if there are more stringent federal requirements, the department may require additional stack tests.

[ 2007, c. 589, §6 (AMD); 2007, c. 589, §9 (AFF) .]

3. Emission monitoring devices. Except as provided in this subsection, failure by a person to register, install, maintain and use emission monitoring devices or to file reports from those devices renders that person liable to the penalties prescribed in section 349. Emission monitoring devices must record accurate and reliable data during all source-operating time except for periods when emission monitoring devices are subject to established quality assurance and quality control procedures or to unavoidable malfunction. In any enforcement action brought by the department, the burden of proof is on the licensee to demonstrate that the failure of emission monitoring devices to record accurate and reliable data was due to an unavoidable malfunction or the performance of established quality assurance and quality control procedures on the monitoring system.

A. The department may not initiate enforcement action pursuant to section 349 against any person for failure to operate a continuous emission monitoring system for gaseous emissions as long as the system is recording accurate and reliable data at least 90% of the source-operating time in each quarter of the calendar year. If the continuous emission monitoring system for gaseous emissions is recording accurate and reliable data less than 90% of source-operating time within any quarter of the calendar year, the department may initiate enforcement action and may include in that enforcement action any period of time that the continuous emission monitoring system was not recording accurate and reliable data during that quarter unless the licensee can demonstrate to the satisfaction of the department that the failure of the system to record accurate and reliable data was due to the performance of established quality assurance and quality control procedures or unavoidable malfunctions. [1993, c. 464, §1 (NEW).]

B. The department may not initiate enforcement action pursuant to section 349 against any person for failure to operate a continuous opacity monitoring system as long as the system is recording accurate and reliable data at least 95% of the source-operating time in each quarter of the calendar year, excluding time periods when the licensee is performing quality assurance and quality control procedures on the system that are required by the department. If the continuous opacity monitoring system is recording accurate and reliable data less than 95% of the source-operating time within any quarter of the calendar year, the department may initiate enforcement action and may include in that enforcement action any period of time that the continuous opacity monitoring system was not recording accurate and reliable data during that quarter unless the licensee can demonstrate to the satisfaction of the department that the failure of the system to record accurate and reliable data was due to the performance of established quality assurance and quality control procedures or unavoidable malfunctions. [1993, c. 464, §1 (NEW).]

[ 1993, c. 464, §1 (AMD) .]

SECTION HISTORY

1969, c. 474, §1 (NEW). 1971, c. 462, §4 (RPR). 1971, c. 618, §12 (AMD). 1977, c. 300, §44 (AMD). 1989, c. 890, §§A40,B163 (AMD). 1991, c. 384, §16 (AFF). 1991, c. 384, §9 (RPR). 1993, c. 464, §1 (AMD). 2007, c. 589, §6 (AMD). 2007, c. 589, §9 (AFF).



38 §590. Licensing

1. License required. After ambient air quality standards and emission standards have been established within a region, the board may by rule provide that a person may not operate, maintain or modify in that region any air contamination source or emit any air contaminants in that region without an air emission license from the department. An incinerator may not be used to dispose of solid waste without a license from the department, except an incinerator with a primary chamber volume no greater than 133 cubic feet or 1,000 gallons that burn only wood waste as defined in Title 12, section 9324, subsection 7-A and painted and unpainted wood from construction and demolition debris.

[ 2001, c. 626, §16 (AMD) .]

2. Applications. Applications for air emission licenses must be made in a form prescribed by the commissioner and contain the information related to the proposed air contamination source and emission of air contaminants required by rule of the board. All hearings under this section must be held in a municipality within the region where the proposed emission is to be located. At this hearing, the department shall solicit and receive testimony concerning the nature of the proposed emissions; their effect on existing ambient air quality standards within the region; the availability and effectiveness of air pollution control apparatus designed to maintain the emission for which a license is sought at the levels required by law; and the expense of purchasing and installing this apparatus. The department shall grant the license and may impose appropriate and reasonable conditions as necessary to secure compliance with ambient air quality standards if the department finds that the proposed emission will:

A. Receive the best practical treatment; [1991, c. 658, §1 (NEW).]

B. Not violate or be controlled so as not to violate applicable emission standards; and [1991, c. 658, §1 (NEW).]

C. Either alone or in conjunction with existing emissions, not violate or be controlled so as not to violate applicable ambient air quality standards. [1991, c. 658, §1 (NEW).]

[ 1991, c. 658, §1 (NEW) .]

3. Best practical treatment. Emissions from existing sources undergoing license renewal are receiving best practical treatment if those emissions are being controlled by an air pollution control apparatus installed less than 15 years prior to the date of license application approval or an accepted best practical treatment analysis shows that those emissions are being controlled in a manner consistent with emission controls commonly used in sources of similar age and design in similar industries, unless:

A. The applicant is proposing replacement of the existing air pollution control apparatus; [1991, c. 658, §1 (NEW).]

B. Additional reductions are necessary to achieve or maintain ambient air quality standards; [1991, c. 658, §1 (NEW).]

C. The department determines that emissions of air contaminants for which an ambient air quality standard has not been adopted pose an unreasonable risk to the environment or public health; or [1991, c. 658, §1 (NEW).]

D. Additional reductions are necessary to restore ambient air quality increments, even if the applicant has been previously authorized to use that increment. [1991, c. 658, §1 (NEW).]

The department may at the time of the license renewal require additional instrumentation; operating practices; automated process controls; replacement of component parts; emission testing, including requirements for continuous emission monitors; equipment maintenance programs; or record keeping to increase the efficiency of existing air pollution control apparatus or other pollution mitigating measures.

[ 1991, c. 658, §1 (NEW) .]

4. Low sulfur fuel. Best practical treatment does not include the use of fuel with a lower sulfur content than that specified in section 603-A unless a lower sulfur fuel is required to comply with applicable emission standards or applicable ambient air quality standards.

[ 1991, c. 658, §1 (NEW) .]

5. License conditions for start-up, shutdown and malfunctions. In making license decisions and conditions, the department shall consider the extent to which operation of the licensed facility requires an allowance for excess emissions during cold start-ups and shutdowns of the facility as long as that facility is operated to minimize emissions and is otherwise subject to applicable standards. When the applicant demonstrates to the department that, consistent with best practical treatment requirements and other applicable standards, infrequent emissions are unavoidable during these periods, the department shall establish appropriate license allowances and conditions.

[ 1993, c. 232, §3 (AMD) .]

6. Installation period. If an air emission license renewal or amendment can be granted only if the licensee installs additional emission controls or other mitigating measures, then the licensee may continue to emit pollutants from air contaminant sources that will receive these controls or measures up to the same level allowed in its existing air emission license as long as the additional emission controls or mitigating measures are fully operational as soon as practicable but in no case later than 24 months after the department issues the license renewal or amendment, except as provided in this subsection. After a showing by the licensee that it can not install and bring to full operation required emission controls or mitigating measures within the 24-month period, the department may establish a later date for the installation and operation.

[ 1991, c. 658, §1 (NEW) .]

7. Compliance with federal law. The department has the authority to deny an air emission license for a new or modified major emitting source when it determines that the source will not comply with the requirements imposed pursuant to the Federal Clean Air Act, Title 1, Part C, subpart 2, as amended, related to the impairment of visibility in mandatory Class 1 federal areas.

[ 1991, c. 658, §1 (NEW) .]

SECTION HISTORY

1969, c. 474, §1 (NEW). 1971, c. 462, §5 (AMD). 1971, c. 618, §12 (AMD). 1975, c. 282, §4 (AMD). 1979, c. 381, §§12-14 (AMD). 1985, c. 745, §§1,2 (AMD). 1989, c. 890, §§A40,B164 (AMD). 1991, c. 384, §§10,11 (AMD). 1991, c. 384, §16 (AFF). 1991, c. 483, §3 (AMD). 1991, c. 658, §1 (RPR). 1993, c. 232, §3 (AMD). 2001, c. 626, §16 (AMD).



38 §590-A. License terms

The term of air emission licenses is 10 years, except that the term of licenses for air contaminant sources subject to the state permitting provisions of 40 Code of Federal Regulations, Part 70 is 5 years and licenses issued pursuant to rules adopted pursuant to section 580-B, subsection 4, paragraph D have no term. The board may establish, by rule, shorter license terms for the following source categories as it considers necessary to protect the public health, safety and welfare: [2011, c. 538, §13 (AMD).]

1. Waste incinerators. Sources designed to burn solid waste for which a municipality is responsible pursuant to section 1305;

[ 1987, c. 279, (NEW) .]

2. Innovative control. Sources utilizing new or innovative air pollution control technology; and

[ 1987, c. 279, (NEW) .]

3. New sources. New sources that have not previously received an air emissions license from the department and those individual emission sources that have not previously been included in an air emissions license.

[ 1987, c. 279, (NEW) .]

SECTION HISTORY

1987, c. 279, (NEW). 2011, c. 538, §13 (AMD).



38 §590-B. Testing at resource recovery facilities

1. Testing; first 2 years of commercial operation. Testing is required at each resource recovery facility burning municipal solid waste at least once in every 6-month period during the first 2 years of commercial operation for the presence of dioxin and heavy metals, including, but not limited to, lead, cadmium and chromium in the emissions of the facility. The cost of these tests must be paid by the applicant or permittee.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §165 (AMD) .]

2. Testing after first 2 years of licensure. After the facility has been in operation and licensed for 2 years, testing is required for dioxin and heavy metals, including, but not limited to, lead, cadmium and chromium in the emissions of the facility at a frequency determined by the board by rule. The cost of these tests must be paid by the applicant or permittee.

A. The rules adopted by the board under this section establish a system of monitoring the overall air emission performance of resource recovery facilities employing surrogate measures of combustion efficiency and other parameters that, in the judgment of the board, may affect the creation of dioxin emissions and the emission of heavy metals. The board shall provide for minimum acceptable operating conditions as indicated by the surrogate measures. Failure to achieve and maintain these conditions will result in testing for dioxin and heavy metals as indicated by the surrogate measures. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §165 (AMD).]

B. Scheduling of tests required by this subsection must reflect the operating conditions that originally required the testing to ensure the greatest protection of public health and the environment. Seasonal differences in waste stream composition and atmospheric and climatic conditions must be taken into account in conducting the tests. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §165 (AMD).]

C. The board shall adopt rules under this section on or before January 1, 1989. [1987, c. 688, (NEW).]

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §165 (AMD) .]

2-A. Testing results. The results of all tests required under this section must be submitted to the commissioner within 30 days of testing.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §165 (NEW) .]

3. Public and local participation. The municipal officers, or their designees, of the municipality within which the facility is located or, in the case of a facility located within an unorganized territory or plantation, the county commissioners, or their designees, may conduct an independent review of any testing protocol, test results and their interpretations and any standards or assumptions upon which the test protocol or results are based, which items are required by this section.

The review authorized in this subsection may make use of the services of independent consultants and may include, without limitation, review of the testing protocol, test results and their interpretations and any standards or assumptions upon which the test protocol or results are based. The cost of each review must be paid by the applicant or permittee in an amount not to exceed $1,000 per test.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §165 (AMD) .]

4. Authority for further tests. The department shall have the authority to make such further tests for compliance as the department determines necessary and the board may reinstate a license when tests indicate compliance.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §165 (AMD) .]

SECTION HISTORY

1987, c. 688, (NEW). 1989, c. 890, §§A40,B165 (AMD).



38 §590-C. Incinerator classification (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 546, §12 (NEW). 1991, c. 171, §1 (RP).



38 §590-D. Waste classification (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 546, §12 (NEW). 1991, c. 171, §1 (RP).



38 §590-E. Combustion of material-separated, refuse-derived fuel

A facility may not burn any material-separated, refuse-derived fuel in fuel-burning equipment with a total heat input capacity of 500,000 British thermal units per hour or less. A facility may burn material-separated, refuse-derived fuel in fuel-burning equipment with a total heat input capacity of greater than 500,000 British thermal units per hour, if: [1991, c. 220, §5 (NEW).]

1. Registration. The fuel-burning equipment is registered with the Maine Fuel Board;

[ 2013, c. 300, §14 (AMD) .]

2. Automatic stoker. The fuel-burning equipment has a total heat input capacity of less than 10,000,000 British thermal units per hour and is equipped with an automatic stoker that has a feed rate of at least 50 pounds per hour; and

[ 1991, c. 220, §5 (NEW) .]

3. No ambient air quality violation. The department determines that the facility has demonstrated that the facility will not violate ambient air quality standards. In making this demonstration, the owner or operator of the facility shall use the department's meteorological model used for screening sources, or its equivalent as approved by the department, and submit all air quality modeling results required to make this determination to the department. The department shall notify the facility of its determination on air quality impacts in writing within 60 days of receiving the air quality modeling results from the facility. If the department fails to act within this 60-day period, the determination is deemed to be in favor of the facility. A facility or fuel-burning equipment that requires an air emission license under this chapter is exempt from this subsection.

[ 1991, c. 220, §5 (NEW) .]

SECTION HISTORY

1991, c. 220, §5 (NEW). 2013, c. 300, §14 (AMD).



38 §590-F. Safety precautions for children touring incinerator facilities

A resource recovery facility burning municipal solid waste may not permit students who have not yet entered 7th grade to enter the facility for the purpose of touring the facility. Prior to allowing 7th grade, 8th grade and secondary school students of a public or private school to enter a resource recovery facility that burns municipal solid waste for the purpose of touring the facility: [2003, c. 441, §1 (NEW).]

1. List of violations to superintendent or headmaster. The facility shall send to the office of the superintendent within the school administrative unit or to the headmaster of the private school a list of air quality violations issued to the facility by the federal Occupational Safety and Health Administration within the last 2 years; and

[ 2003, c. 441, §1 (NEW) .]

2. List to parents. The office of the superintendent or the headmaster shall send the list of violations under subsection 1 to the parent or guardian of any participating student.

[ 2003, c. 441, §1 (NEW) .]

SECTION HISTORY

2003, c. 441, §1 (NEW).



38 §591. Prohibitions

No person may discharge air contaminants into ambient air within a region in such manner as to violate ambient air quality standards established under this chapter or emission standards established pursuant to section 585, 585-B or 585-K. [2007, c. 584, §2 (AMD).]

When the board, pursuant to section 590, has by rule provided that no person may operate or maintain within a region any air contamination source or emit any air contaminants without an emission license from the department, the operation or maintenance without that license is prohibited. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §166 (AMD).]

SECTION HISTORY

1969, c. 474, §1 (NEW). 1971, c. 462, §7 (AMD). 1971, c. 618, §12 (AMD). 1983, c. 835, §3 (AMD). 1989, c. 890, §§A40,B166 (AMD). 2007, c. 584, §2 (AMD).



38 §591-A. Modifications to a licensed source

1. Modifications. Modification of a licensed source means any physical or operational change in an emission unit or emission source that:

A. Increases the quantity of any air contaminant emitted; [1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF).]

B. Increases the impact of the emissions of that emission unit or source on ambient air quality due to changes in stack height, physical building characteristics or plume characteristics unless the commissioner finds that the change will not cause a violation of ambient air quality standards and ambient increment standards; [1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF).]

C. Results in the emission of any air contaminant not previously emitted; [1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF).]

D. Constitutes construction of a new emission unit; or [1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF).]

E. Constitutes the reconstruction of a new emission unit as defined in 40 Code of Federal Regulations, 60.15 (1990). [1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF).]

[ 1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF) .]

2. Changes not considered modifications. The following changes are not modifications to a licensed source:

A. Routine maintenance, repair and replacement; [1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF).]

B. An increase in the production rate at an existing source if the increase does not exceed the operating design capacity of the source, unless that change is prohibited under any federally enforceable permit condition established after January 6, 1975 pursuant to 40 Code of Federal Regulations, 52.21 (1990) or under regulations approved pursuant to 40 Code of Federal Regulations, Part 51, Subpart I or 40 Code of Federal Regulations, 51.166 (1990); [1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF).]

C. An increase in the hours of operation at an existing source, unless that change is prohibited under any federally enforceable permit condition established after January 6, 1975 pursuant to 40 Code of Federal Regulations, 52.21 (1990) or under regulations approved pursuant to 40 Code of Federal Regulations, Part 51, Subpart I or 40 Code of Federal Regulations, 51.166 (1990); [1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF).]

D. Use of an alternative fuel or raw material if the source is designed to accommodate that alternative fuel or raw material and if prior to January 6, 1975, the source is licensed to use that alternative fuel or raw material; or [1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF).]

E. Replacement of an air pollution control apparatus if the replacement is found by the department to be the best practical treatment for the emission. [1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF).]

[ 1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF) .]

SECTION HISTORY

1991, c. 384, §12 (NEW). 1991, c. 384, §16 (AFF).



38 §591-B. Meteorological data collection

1. Data requirements. A minimum of one year of acceptable on-site meteorological data is required for any modeling analysis. If more than one year of on-site data is available, all acceptable data must be used, up to a maximum of 5 years of data. If less than 5 consecutive years of acceptable on-site data is available, the source must continue to collect meteorological data to obtain an acceptable 5-year data base. Acceptable data means that the data meets the department's requirements based on the federal Environmental Protection Agency's guidelines on air quality models.

[ 1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF) .]

2. New data collection requirements. Once an acceptable on-site 5-year data base has been approved by the commissioner, it is acceptable for modeling purposes until:

A. The department's requirements based on federal requirements for meteorological data change; [1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF).]

B. Sufficient ambient air quality violations occur to make collection of additional meteorological data necessary; or [1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF).]

C. The emission source configuration is significantly changed. [1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF).]

[ 1991, c. 384, §12 (NEW); 1991, c. 384, §16 (AFF) .]

SECTION HISTORY

1991, c. 384, §12 (NEW). 1991, c. 384, §16 (AFF).



38 §592. Violations; general procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 474, §1 (NEW). 1971, c. 618, §12 (AMD). 1977, c. 300, §45 (RP).



38 §592-A. Soiling of property; nuisance

1. Total suspended particulate matter. No person may discharge total suspended particulate matter to the ambient air in an amount or concentration that soils property or creates a nuisance condition. Total suspended particulate matter concentrations of less than 150 micrograms per cubic meter for any 24-hour period in the ambient air are presumed not to constitute soiling or nuisance conditions. Any person who demonstrates on the basis of total suspended particulate ambient air quality monitoring information acceptable to the commissioner that emissions discharged by that person have not substantially caused or contributed to total suspended particulate matter concentrations in excess of 150 micrograms per cubic meter over a 24-hour period at any applicable location may not be held in violation of this subsection.

[ 1989, c. 155, §2 (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §167 (AMD) .]

2. Fugitive emissions. Any commercial and industrial source or facility, all municipalities and all state or federal facilities, whether or not requiring a license pursuant to this chapter, that cause or contribute to the discharge of fugitive emissions that the commissioner determines to constitute a nuisance are required to establish and maintain a continuing program for best management practices for suppression of fugitive emissions during any periods of construction, renovation or normal operation. The commissioner shall determine those procedures which constitute best management practices. A description of a source's program for suppression of fugitive emissions must be made available to the commissioner upon request. Public or private roads that are not part of a commercial and industrial source or facility are not subject to the requirements of this subsection.

[ 1991, c. 138, (AMD) .]

SECTION HISTORY

1989, c. 155, §2 (NEW). 1989, c. 890, §§A40,B167 (AMD). 1991, c. 138, (AMD).



38 §593. Violations; emergency procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 474, §1 (NEW). 1971, c. 618, §12 (AMD). 1973, c. 438, §7 (AMD). 1977, c. 300, §46 (RP).



38 §594. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 474, §1 (NEW). 1971, c. 618, §12 (AMD). 1977, c. 300, §47 (RP).



38 §595. Enforcement; violations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 474, §1 (NEW). 1971, c. 256, §6 (AMD). 1971, c. 618, §12 (AMD). 1975, c. 282, §5 (RPR). 1977, c. 300, §48 (RP).



38 §596. Violations of orders and regulations; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 474, §1 (NEW). 1971, c. 256, §6 (AMD). 1971, c. 618, §12 (AMD). 1975, c. 282, §5 (RPR). 1977, c. 300, §48 (RP).



38 §597. Municipal air pollution control

Nothing in this chapter shall be construed as a preemption of the field of air pollution study and control on the part of the State. Municipalities may study air pollution and adopt and enforce air pollution control and abatement ordinances, to the extent that these ordinances are not less stringent than this chapter or than any standard, order or other action promulgated pursuant to this chapter. Local ordinance provisions which touch on matters not dealt with by this chapter or which are more stringent than this chapter shall bind persons residing in the municipality. [1969, c. 474, §1 (NEW).]

SECTION HISTORY

1969, c. 474, §1 (NEW).



38 §598. Visible emissions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 438, §8 (NEW). 1979, c. 476, §3 (AMD). 1979, c. 718, §6 (RPR). 1989, c. 890, §§A40,B168 (AMD). 1991, c. 171, §2 (RP).



38 §599. Open burning (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 438, §8 (NEW). 1975, c. 228, §§2,3 (AMD). 1977, c. 300, §49 (AMD). 1979, c. 127, §214 (AMD). 1979, c. 556, §8 (AMD). 1981, c. 273, §§1-3 (AMD). 1983, c. 504, §7 (RPR). 1983, c. 703, §§2,3 (AMD). 1983, c. 743, §14 (AMD). 1985, c. 188, (AMD). 1989, c. 174, §§10-13 (AMD). 1989, c. 890, §§A40,B169 (RP).



38 §600. Fuel-burning equipment particulate emission standard (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 438, §8 (NEW). 1979, c. 476, §§4,5 (AMD). 1983, c. 504, §8 (RPR). 1989, c. 890, §§A40,B170 (AMD). 1991, c. 171, §3 (RP).



38 §601. Incinerator particulate emission standard (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 438, §8 (NEW). 1975, c. 669, §§2,3 (AMD). 1977, c. 602, §§1-3 (AMD). 1977, c. 696, §345 (AMD). 1989, c. 890, §§A40,B171 (AMD). 1991, c. 171, §4 (RP).



38 §602. General process source particulate emissions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 438, §8 (NEW). 1989, c. 890, §§A40,B172 (AMD). 1991, c. 171, §5 (RP).



38 §603. Low sulfur fuel (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 438, §8 (NEW). 1975, c. 669, §4 (RPR). 1983, c. 504, §9 (RP).



38 §603-A. Low sulfur fuel

1. Scope. This section applies to those fuel-burning sources in the State that are not required to achieve the lower emission rates of new source performance standards or as required to satisfy the case-by-case requirements of best available control technology or best available retrofit technology.

[ 2007, c. 95, §4 (AMD) .]

2. Prohibitions. Except as provided in subsections 4 and 9, a person may not import, distribute or offer for sale any liquid fossil fuel with a sulfur content exceeding the limits in paragraph A or any solid fossil fuel with a sulfur content to heat content ratio exceeding the limits of paragraph B.

A. The sulfur content for liquid fossil fuels is as follows.

(1) In the Central Maine, Downeast, Aroostook County and Northwest Maine Air Quality Control Regions and the Metropolitan Portland Air Quality Control Region outside the Portland Peninsula Air Quality Control Region, a person may not distribute or offer for sale any residual fuel oil with a sulfur content greater than 2.0% by weight; beginning July 1, 2018, the limit for those regions is 0.5% by weight.

(2) In the Portland Peninsula Air Quality Control Region, a person may not distribute or offer for sale any residual fuel oil with a sulfur content greater than 1.5% by weight; beginning July 1, 2018, the limit for that region is 0.5% by weight.

(3) Statewide, a person may not import, distribute or offer for sale a distillate fuel:

(b) Beginning July 1, 2018, with a sulfur content greater than 0.0015% by weight.

The sulfur content requirements in this subparagraph do not apply to the use of distillate fuel for manufacturing purposes. [2015, c. 66, §1 (AMD).]

B. The sulfur content for solid fossil fuels is as follows:

(1) One and two-tenths pounds sulfur per million British Thermal Units until November 1, 1991, and .96 pounds sulfur per million British Thermal Units thereafter, calculated as a calendar quarter average for sources in the Central Maine, Downeast, Aroostook County, Northwest Maine Air Quality Control Regions and that portion of the Metropolitan Portland Air Quality Region outside the Portland Peninsula Air Quality Region. A calendar quarter is composed of the months as follows: (1) January, February, March; (2) April, May, June; (3) July, August, September; and (4) October, November, December; and

(2) Seventy-two hundredths pounds sulfur per million British Thermal Units calculated as a calendar quarter average for sources in the Portland Peninsula Air Quality Region. A calendar quarter is composed of the months as follows: (1) January, February, March; (2) April, May, June; (3) July, August, September; and (4) October, November, December. [2007, c. 95, §5 (AMD).]

[ 2015, c. 66, §1 (AMD) .]

3. Records.

[ 1991, c. 663, §1 (RP) .]

4. Flue gas desulfurization. Any source that installs any approved flue gas desulfurization system or other prescribed sulfur removal device must be permitted to use fuel with a sulfur content in excess of the limitations of subsection 2 such that, after control, total sulfur dioxide emissions do not exceed 1.92 pounds of sulfur dioxide per million British Thermal Units in any 24-hour period or emission rates corresponding to the fuel sulfur limitations required for sources on the Portland peninsula.

Except for lime kilns at pulp and paper mills, the department may require any person achieving compliance by means of an approved flue gas desulfurization system or other prescribed sulfur removal device to operate a continuous emission monitoring device for sulfur dioxide.

[ 1993, c. 464, §2 (AMD) .]

4-A. Electrical generating facilities.

[ 1999, c. 657, §25 (RP) .]

5. Fuel blending.

[ 1991, c. 663, §2 (RP) .]

6. Test methods and procedures.

[ 1991, c. 663, §2 (RP) .]

7. Emergency variance.

[ 1991, c. 663, §2 (RP) .]

8. Best available retrofit technology or BART requirements. For those BART eligible units determined by the department to need additional sulfur air pollution controls to improve visibility, the controls must:

A. Be installed and operational no later than January 1, 2013; and [2007, c. 95, §6 (NEW).]

B. Either:

(1) Require the use of sulfur oil having 1% or less of sulfur by weight; or

(2) Be equivalent to a 50% reduction in sulfur emissions from a BART eligible unit based on a BART eligible unit source emission baseline determined by the department under 40 Code of Federal Regulations, Section 51.308 (d)(3)(iii)(2006) and 40 Code of Federal Regulations, Section 51 Appendix Y (2006). [2007, c. 95, §6 (NEW).]

[ 2007, c. 95, §6 (NEW) .]

9. Equivalent alternative sulfur reduction application. The department shall adopt major substantive rules as defined in Title 5, chapter 375, subchapter 2-A that provide an opportunity for a licensed air contamination source that holds a license on the effective date of this subsection to apply for an equivalent alternative sulfur reduction strategy to the residual fuel oil and distillate fuel requirements in subsection 2. The rules must provide for the achievement of equivalent sulfur emission reductions through other means, including, but not limited to, reductions in consumption of residual fuel oil and distillate fuel, early sulfur emission reductions from a baseline emissions inventory year of 2002 and conversions to alternative fuels. The department shall submit the major substantive rules to the Legislature by January 31, 2014. Approved alternate sulfur reduction strategies must be in effect by July 1, 2018.

[ 2015, c. 66, §2 (AMD) .]

SECTION HISTORY

1983, c. 504, §10 (NEW). 1985, c. 162, §9 (AMD). 1989, c. 501, §§CC1-3 (AMD). 1989, c. 890, §§A40,B173 (AMD). 1991, c. 663, §§1,2 (AMD). 1993, c. 464, §2 (AMD). 1999, c. 657, §§24,25 (AMD). 2007, c. 95, §§4-6 (AMD). 2009, c. 604, §§1, 2 (AMD). 2013, c. 300, §15 (AMD). 2015, c. 66, §§1, 2 (AMD).



38 §603-B. Acid deposition control

1. Legislative findings and intent. The Legislature finds that acid deposition, commonly referred to as "acid rain," resulting from commercial, industrial or other emissions of sulfur dioxide and nitrogen oxides, is occurring in the State. The Legislature also finds that acid deposition poses a present and severe threat to the State's natural resources, including its fish and wildlife, agriculture and water resources, as well as to the State's economy and public health. Increasing evidence suggests that acid deposition also affects the State's economy by reducing the growth productivity of the State's forest resources.

[ 1985, c. 498, §1 (NEW) .]

2. Nitrogen oxides emission inventory. The department shall prepare an inventory of both current and potential nitrogen oxide emission sources in the State. The department shall also evaluate the contribution of nitrogen oxide emissions to acid deposition and other air pollution problems in the State. The inventory and evaluation shall be completed and submitted to the Legislature by January 31, 1987.

[ 1985, c. 498, §1 (NEW) .]

3. Acid rain impact study. The department shall complete a study covering the following areas:

A. A resampling and measuring of the response of the State's lakes located in sensitive geologic areas; [1985, c. 498, §1 (NEW).]

B. An identification of sensitive receptor areas throughout the State based on, but not limited to, the following criteria: Geology; elevation; lake size; watershed area; and aquatic and terrestrial flora; [1985, c. 498, §1 (NEW).]

C. An assessment of the impact of acid deposition on the growth and productivity of the State's forest resources; and [1985, c. 498, §1 (NEW).]

D. A determination through long-range modeling techniques of the contribution of both in-state sources and out-of-state sources to acid rain deposition in the State. [1985, c. 498, §1 (NEW).]

In preparing this study, the department shall coordinate with and utilize as fully as possible the research being conducted at the University of Maine and research conducted by the United States Environmental Protection Agency regarding the acid rain problem. Results of this study shall be reported to the Legislature, together with recommendations for further actions, no later than January 31, 1987.

[ 1985, c. 779, §84 (AMD) .]

SECTION HISTORY

1985, c. 498, §1 (NEW). 1985, c. 779, §84 (AMD).



38 §604. Sulfur dioxide emission standard for sulfite pulping processes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 438, §8 (NEW). 1991, c. 171, §6 (RP).



38 §605. Malfunctions

Any person owning or operating any emission source that suffers a malfunction or breakdown in any component part and that malfunction or breakdown causes a violation of any emission standards shall notify the commissioner within 48 hours and submit a written report to the department on a quarterly basis. [1995, c. 235, §2 (AMD).]

SECTION HISTORY

1973, c. 438, §8 (NEW). 1983, c. 566, §42 (AMD). 1989, c. 890, §§A40,B174 (AMD). 1995, c. 235, §2 (AMD).



38 §606. Nonpoint sources or indirect sources; review of public ways (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 282, §6 (NEW). 1975, c. 570, (NEW). 1975, c. 770, §211 (RP). 1985, c. 746, §27 (RP).



38 §606-A. Tire-derived fuel

Any physical or operational change of an industrial power boiler that does not result in an increase in permitted emissions and that is undertaken for the purpose of allowing the source to burn tire-derived fuel is not a modification of the source or emissions unit pursuant to regulations implementing section 590. [1989, c. 869, Pt. C, §8 (NEW).]

SECTION HISTORY

1989, c. 869, §C8 (NEW).



38 §607. Municipal alternative (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 770, §212 (NEW). 1979, c. 535, (AMD). 1989, c. 890, §§A40,B175 (RP).



38 §608. Stationary source performance standards (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 669, §5 (NEW). 1979, c. 381, §15 (RP).



38 §608-A. Soil decontamination

Any rotary drum mix asphalt plant may process up to 10,000 cubic yards of soil contaminated by gasoline or #2 fuel oil per year without an air emissions license pursuant to section 590. This limit may be exceeded with written authorization from the commissioner. The plant owner or operator shall notify the commissioner at least 24 hours prior to processing the contaminated soil and specify the contaminating fuel and quantity, origin of the soil and fuel and the disposition of the contaminated soil. The owner or operator shall maintain records of these activities for 6 years. [1991, c. 817, §32 (RPR).]

SECTION HISTORY

1989, c. 546, §13 (NEW). 1989, c. 869, §C9 (AMD). 1989, c. 890, §§A40,B176 (AMD). 1991, c. 66, §A34 (RPR). 1991, c. 499, §20 (RPR). 1991, c. 817, §32 (RPR).



38 §609. Petroleum liquid storage vapor control (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 385, §2 (NEW). 1989, c. 197, §3 (RPR). 1989, c. 890, §§A40,B177 (AMD). 1991, c. 171, §7 (RP).



38 §609-A. Gasoline service station vapor control (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 197, §4 (NEW). 1991, c. 171, §8 (RP).



38 §609-B. Motor vehicle fuel volatility limit (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 197, §4 (NEW). 1991, c. 171, §8 (RP).



38 §609-C. Gasoline tank truck tightness; self-certification (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 197, §4 (NEW). 1989, c. 890, §§A40,B178 (AMD). 1991, c. 171, §9 (RP).



38 §610. Petroleum liquids transfer vapor recovery (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 385, §2 (NEW). 1981, c. 441, (AMD). 1981, c. 580, §§1,2 (AMD). 1989, c. 197, §5 (RPR). 1989, c. 890, §§A40,B179 (AMD). 1991, c. 171, §10 (RP).



38 §610-A. Hexavalent chromium particulate emission standard (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 769, §A178 (NEW). 1991, c. 171, §11 (RP).



38 §610-B. Outdoor wood boilers

1. Phase I emission standard.

[ 2007, c. 442, §2 (NEW); MRSA T. 38, §610-B, sub-§1 (RP) .]

2. Phase II emission standard. A person may not sell or distribute for sale an outdoor wood boiler after April 1, 2010 unless it meets a particulate matter emission limit of 0.32 pounds per million British Thermal Units heat output.

[ 2007, c. 442, §2 (NEW) .]

2-A. Voluntary, technology-forcing emission standard. An outdoor wood boiler meeting a particulate matter emission limit of 0.06 pounds per million British Thermal Units heat output is not subject to a setback requirement as long as it meets the stack height requirements for an outdoor wood boiler meeting the emission standard in subsection 2 in accordance with rules adopted by the department.

[ 2009, c. 209, §4 (NEW) .]

3. Nuisance condition. A person may not operate an outdoor wood boiler in a manner that creates a nuisance condition as defined in the department's rules.

[ 2007, c. 442, §2 (NEW) .]

4. Emergency powers. If the commissioner finds after investigation that an outdoor wood boiler is being operated in a manner that creates a nuisance condition or may create or creates a danger to public health or safety, the commissioner may order the owner or any person operating that outdoor wood boiler to immediately cease or prevent that operation, and the commissioner may take such action as may be necessary to terminate or mitigate the danger or likelihood of danger.

A. An order issued under this subsection must contain findings of fact describing, insofar as possible, the site of the operation and the nuisance condition or danger to the public health or safety. [2007, c. 680, §1 (NEW).]

B. Service of a copy of the commissioner's findings and order under this subsection must be made by the sheriff or deputy sheriff or by hand delivery by an authorized representative of the department in accordance with the Maine Rules of Civil Procedure. [2007, c. 680, §1 (NEW).]

C. The person to whom the order is directed shall comply immediately. An order may not be appealed to the Superior Court, but the person to whom the order is directed may apply to the board for a hearing on the order if the application is made within 10 working days after receipt of the order by the person to whom the order was directed. Within 15 working days after receipt of the application, the board shall hold a hearing, make findings of fact and vote on a decision that continues, revokes or modifies the order. That decision must be in writing and signed by the board chair using any means for signature authorized in the department's rules and published within 2 working days after the hearing and vote.

The nature of the hearing before the board is an appeal. At the hearing, all witnesses must be sworn and the commissioner shall first establish the basis for the order and for naming the person to whom the order is directed. The decision of the board may be appealed to the Superior Court in accordance with Title 5, chapter 375, subchapter 7. [2007, c. 680, §1 (NEW).]

[ 2007, c. 680, §1 (NEW) .]

The Department of Environmental Protection shall adopt rules to implement this section. Notwithstanding section 592-A, the rules must include a definition of "nuisance condition" specifically relating to the operation of outdoor wood boilers. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 442, §2 (NEW).]

SECTION HISTORY

2007, c. 442, §2 (NEW). 2007, c. 680, §1 (AMD). 2009, c. 209, §4 (AMD). MRSA T. 38, §610-B, sub-§1 (AMD).



38 §610-C. Outdoor Wood Boiler Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 680, §2 (NEW). 2009, c. 209, §5 (AMD). MRSA T. 38, §610-C, sub-§4 (RP).



38 §610-D. Residential Wood Stove Replacement Fund

1. Fund established. The Residential Wood Stove Replacement Fund, referred to in this section as "the fund," is established as a nonlapsing fund administered by the department for the purpose of providing financial incentives for the replacement of wood stoves with cleaner alternatives.

[ 2009, c. 653, §1 (NEW) .]

2. Sources of money. The fund consists of any money received from the following sources:

A. Contributions from any source, both public and private; and [2009, c. 653, §1 (NEW).]

B. [2009, c. 653, §1 (NEW); MRSA T. 38, §610-D, sub2, ¶B (RP).]

Money deposited in the fund must be deposited with the Treasurer of State to the credit of the fund and may be invested as provided by law. Interest on that investment must be credited to the fund.

[ 2009, c. 653, §1 (NEW) .]

3. Disbursements from the fund. The department shall apply the money in the fund toward the award of financial incentives to residents of the State to replace residential wood stoves manufactured prior to 1988 and used as a primary source of heat in an owner's primary residence with residential heating appliances with lower emissions of pollution, such as wood stoves, pellet stoves or vented gas stoves, that have been certified by the United States Environmental Protection Agency. Costs incurred by the department to administer the residential wood stove replacement program under subsection 4 may be paid by the fund.

[ 2009, c. 653, §1 (NEW) .]

4. Residential wood stove replacement program. The department shall establish through rulemaking a residential wood stove replacement program. The program must include, but is not limited to:

A. Public outreach and education; [2009, c. 653, §1 (NEW).]

B. Establishment of eligibility criteria for participating in the program, benefits available under the program and the process for establishing eligibility for benefits; and [2009, c. 653, §1 (NEW).]

C. Approved methods for removal and disposal of the replaced residential wood stoves. [2009, c. 653, §1 (NEW).]

[ 2009, c. 653, §1 (NEW) .]

5. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 653, §1 (NEW) .]

SECTION HISTORY

2009, c. 653, §1 (NEW). MRSA T. 38, §610-D, sub2, ¶B (AMD).






Chapter 5: GENERAL PROVISIONS RELATING TO RIVERS AND STREAMS

Subchapter 1: MILLS AND DAMS

Article 1: ERECTION AND FLOWAGE RIGHTS

article 1: GENERAL PROVISIONS

38 §611. Owner or mortgagee in possession liable for acts of tenants

The owner or mortgagee in possession, as well as any tenant, of any mill used for manufacturing lumber is liable for the acts of the tenant in unlawfully obstructing or diverting the water of any river or stream by the slabs or other mill waste from that mill, but no action may be maintained without a demand of damages, at least 30 days prior to its commencement. Such an unlawful obstruction or diversion by the tenant shall terminate, at the election of the owner or mortgagee and on written notice to the tenant, the tenancy. [1987, c. 769, Pt. A, §179 (RPR).]

SECTION HISTORY

1983, c. 359, §2 (NEW). 1985, c. 746, §28 (AMD). 1987, c. 769, §A179 (RPR).



38 §612. Streams forming state boundary

This chapter applies to mills and dams erected upon streams forming the boundary line of the State although a part of the dam is not in the State. The rights and remedies of all parties concerned shall be ascertained and determined as if the whole of such streams were in the State. This chapter shall not apply to mills and dams erected upon streams whose waters ultimately reach the ocean at a point wholly outside the territorial limits of the United States of America unless said dams are authorized by Act of the Legislature or by a decree of the Public Utilities Commission made after public notice and hearing on petition for such authorization.






article 1-A: LICENSING OF HYDROELECTRIC FACILITIES

38 §621. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 465, (NEW). 1983, c. 458, §14 (RP).



38 §622. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 465, (NEW). 1981, c. 470, §A168 (AMD). 1983, c. 458, §15 (RP).



38 §623. Prohibition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 465, (NEW). 1983, c. 458, §16 (RP).



38 §624. Application and notice procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 465, (NEW). 1983, c. 458, §16 (RP).



38 §625. Board action, administrative appeal and hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 465, (NEW). 1983, c. 453, §7 (AMD). 1983, c. 458, §16 (RP). 1985, c. 506, §A80 (RP).



38 §626. Criteria (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 465, (NEW). 1981, c. 470, §A169 (AMD). 1983, c. 458, §17 (RP).






article 1-B: PERMITS FOR HYDROPOWER PROJECTS

38 §630. Short title

This subarticle may be cited and referred to in proceedings and agreements as the "Maine Waterway Development and Conservation Act." [1983, c. 458, §18 (NEW).]

SECTION HISTORY

1983, c. 458, §18 (NEW).



38 §631. Purposes

1. Findings. The Legislature finds and declares that the surface waters of the State constitute a valuable indigenous and renewable energy resource; and that hydropower development utilizing these waters is unique in its benefits and impacts to the natural environment, and makes a significant contribution to the general welfare of the citizens of the State for the following reasons.

A. Hydropower is the state's only economically feasible, large-scale energy resource which does not rely on combustion of a fuel, thereby avoiding air pollution, solid waste disposal problems and hazards to human health from emissions, wastes and by-products. Hydropower can be developed at many sites with minimal environmental impacts, especially at sites with existing dams or where current type turbines can be used. [1983, c. 458, §18 (NEW).]

B. Like all energy generating facilities, hydropower projects can have adverse effects; in contrast with other energy sources, they may also have positive environmental effects. For example, hydropower dams can control floods and augment downstream flow to improve fish and wildlife habitats, water quality and recreational opportunities. [1983, c. 458, §18 (NEW).]

C. Hydropower is presently the state's most significant indigenous resource that can be used to free our citizens from their extreme dependence on foreign oil for peaking power. [1983, c. 458, §18 (NEW).]

[ 1983, c. 458, §18 (NEW) .]

2. Policy and purpose. The Legislature declares that hydropower justifies singular treatment. The Legislature further declares that it is the policy of the State to support and encourage the development of hydropower projects by simplifying and clarifying requirements for permits, while assuring reasonable protection of natural resources and the public interest in use of waters of the State. It is the purpose of this subarticle to require a single application and permit for the construction of all hydropower projects and for the reconstruction or structural alteration of certain projects, including water storage projects. The permit application process shall be administered by the Department of Environmental Protection, except that, for hydropower projects within the jurisdiction of the Maine Land Use Planning Commission, the commission shall administer the permit application process under this subarticle.

[ 1983, c. 458, §18 (NEW); 2011, c. 682, §38 (REV) .]

3. Encouragement of tidal and wave power development. It is the policy of the State to encourage the attraction of appropriately sited development related to tidal and wave energy, including any additional transmission and other energy infrastructure needed to transport such energy to market, consistent with all state environmental standards; the permitting and siting of tidal and wave energy projects; and the siting, permitting, financing and construction of tidal and wave energy research and manufacturing facilities.

[ 2009, c. 615, Pt. A, §5 (NEW) .]

SECTION HISTORY

1983, c. 458, §18 (NEW). 2009, c. 615, Pt. A, §5 (AMD). 2011, c. 682, §38 (REV).



38 §632. Definitions

As used in this subarticle, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 458, §18 (NEW).]

1. Board. "Board" means the Board of Environmental Protection, except that, for any hydropower project within the jurisdiction of the Maine Land Use Planning Commission, "board" means the Maine Land Use Planning Commission.

[ 1983, c. 458, §18 (NEW); 2011, c. 682, §38 (REV) .]

1-A. Commissioner. "Commissioner" means the Commissioner of Environmental Protection, except that, for any hydropower project within the jurisdiction of the Maine Land Use Planning Commission, "commissioner" means the Director of the Maine Land Use Planning Commission.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §180 (NEW); 2011, c. 682, §38 (REV) .]

2. Department. "Department" means the Department of Environmental Protection, except that, for any hydropower project within the jurisdiction of the Maine Land Use Planning Commission, "department" means the Maine Land Use Planning Commission.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §181 (AMD); 2011, c. 682, §38 (REV) .]

3. Hydropower project. "Hydropower project" means any development that utilizes the flow or other movement of water, including tidal or wave action, as a source of electrical or mechanical power or that regulates the flow of water for the purpose of generating electrical or mechanical power. A hydropower project development includes all powerhouses, dams, water conduits, turbines or other in-stream power devices, generators, transmission lines, water impoundments, roads and other appurtenant works and structures that are part of the development.

[ 2007, c. 160, §1 (AMD) .]

SECTION HISTORY

1983, c. 458, §18 (NEW). 1989, c. 890, §§A40,B180, 181 (AMD). 2007, c. 160, §1 (AMD). 2011, c. 682, §38 (REV).



38 §633. Prohibition

1. Permit required. A person may not initiate construction or reconstruction of a hydropower project, or structurally alter a hydropower project in ways that change water levels or flows, without first obtaining a permit from the department.

[ 2007, c. 160, §2 (AMD) .]

2. Exceptions. This subarticle does not apply to activities for which, prior to the effective date of this Act, a permit or permits have been issued pursuant to any of the following laws: Land use regulation laws, Title 12, sections 681 to 689; stream alteration laws, former sections 425 to 430; great ponds laws, former sections 391 to 394; alteration of coastal wetlands laws, former sections 471 to 478; site location of development laws, sections 481 to 489-E; and small hydroelectric generating facilities laws, this subarticle.

[ 2011, c. 653, §24 (AMD); 2011, c. 653, §33 (AFF) .]

3. Exemptions. Normal maintenance and repair of an existing and operating hydropower project shall be exempt from this subarticle, provided that:

A. The activity does not involve any dredging or filling below the normal high-water line of any great pond, coastal wetland, river, stream or brook; and [1983, c. 458, §18 (NEW).]

B. The activity does not involve any dredging or filling on the land adjacent to any great pond, coastal wetland, river, stream or brook such that any dredged spoil, fill or structure may fall or be washed into those waters. [1983, c. 458, §18 (NEW).]

[ 1983, c. 458, §18 (NEW) .]

SECTION HISTORY

1983, c. 458, §18 (NEW). 1987, c. 402, §A203 (AMD). 1989, c. 878, §G8 (AMD). 1989, c. 890, §§A40, B182 (AMD). 2007, c. 160, §2 (AMD). 2011, c. 653, §24 (AMD). 2011, c. 653, §33 (AFF).



38 §634. Permit requirements

1. Coordinated permit review. Permits required under the following laws are not required by any state agency for projects reviewed or exempted from review under this subarticle: natural resource protection laws, chapter 3, subchapter I, article 5-A; site location of development laws, chapter 3, subchapter I, article 6; and land use regulation laws, Title 12, chapter 206-A. Notwithstanding section 654, the department may attach reasonable conditions consistent with this subarticle concerning the operation of hydropower projects. The commissioner shall give written notice to the Commissioner of Inland Fisheries and Wildlife and the Commissioner of Marine Resources of the intent of any applicant for a permit to construct a dam.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §183 (AMD) .]

2. Application. An application for a permit required by section 633 must be made on forms provided by the commissioner and filed with the commissioner. Public notice of the filing must be made as required by the board.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §183 (AMD) .]

3. Application review. Within 10 working days of receiving a completed application, the commissioner shall notify the applicant of the official date on which the application was accepted.

The commissioner shall circulate the application among the Department of Environmental Protection, Department of Agriculture, Conservation and Forestry, Department of Inland Fisheries and Wildlife, Department of Marine Resources, Department of Transportation, Maine Historic Preservation Commission, Governor's Energy Office, Public Utilities Commission and the municipal officials of the municipality in which the project is located. The Governor's Energy Office and the Public Utilities Commission shall submit written comments on section 636, subsection 7, paragraph F. For projects within the jurisdiction of the Maine Land Use Planning Commission, the director may request and obtain technical assistance and recommendations from the staff of the department. The Commissioner of Environmental Protection shall respond to the requests in a timely manner. The recommendations of the Commissioner of Environmental Protection must be considered by the commission in acting upon a project application.

[ 2011, c. 655, Pt. MM, §21 (AMD); 2011, c. 655, Pt. MM, §26 (AFF); 2011, c. 657, Pt. W, §5 (REV); 2011, c. 682, §38 (REV) .]

4. Dam removal. A person intending to file an application for a permit to remove an existing dam must attend a preapplication meeting with the department and must hold a public informational meeting prior to filing the application. The preapplication meeting and the public informational meeting must be held in accordance with the department's rules on the processing of applications.

[ 2003, c. 134, §2 (NEW) .]

SECTION HISTORY

1983, c. 458, §18 (NEW). 1985, c. 772, §2 (AMD). 1989, c. 309, §3 (AMD). 1989, c. 501, §DD46 (AMD). 1989, c. 890, §§A40,B183 (AMD). 2003, c. 134, §2 (AMD). 2011, c. 655, Pt. MM, §21 (AMD). 2011, c. 655, Pt. MM, §26 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2011, c. 682, §38 (REV).



38 §634-A. Administering agency

1. Department. The department shall administer the permit process for a hydropower project that:

A. Is located wholly or partly within an organized municipality; or [2009, c. 270, Pt. D, §5 (NEW).]

B. Uses tidal or wave action as a source of electrical or mechanical power, regardless of the hydropower project's location. [2009, c. 615, Pt. F, §2 (AMD).]

[ 2009, c. 615, Pt. F, §2 (AMD) .]

2. Maine Land Use Planning Commission. The Maine Land Use Planning Commission shall administer the permit process for a hydropower project that is located wholly within the State's unorganized and deorganized areas as defined by Title 12, section 682, subsection 1 and that does not use tidal or wave action as a source of electrical or mechanical power.

[ 2009, c. 615, Pt. F, §3 (AMD); 2011, c. 682, §38 (REV) .]

SECTION HISTORY

2009, c. 270, Pt. D, §5 (NEW). 2009, c. 615, Pt. F, §§2, 3 (AMD). 2011, c. 682, §38 (REV).



38 §635. Department decision

Upon receipt of a properly completed application, the department shall: [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §184 (AMD).]

1. Approval. Approve the proposed project upon such terms and conditions as are appropriate and reasonable to protect and preserve the environment and the public's health, safety and general welfare, including the public interest in replacing oil with hydroelectric energy. These terms and conditions may include, but are not limited to:

A. Establishment of a water level range for the body of water impounded by a hydropower project; [1983, c. 458, §18 (NEW).]

B. Establishment of instantaneous minimum flows for the body of water affected by a hydropower project; and [1983, c. 458, §18 (NEW).]

C. Provision for the construction and maintenance of fish passage facilities. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §184 (AMD).]

When the proposed project involves maintenance, reconstruction or structural alteration at an existing hydropower project and when the proposed project will not alter historic water levels or flows after its completion, the department may impose temporary terms and conditions of approval relating to paragraph A or paragraph B but may not impose permanent terms and conditions that alter historic water levels or flows;

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §184 (AMD) .]

2. Disapproval. Disapprove the proposed project setting forth in writing the reasons for the disapproval; or

[ 1983, c. 458, §18 (NEW) .]

3. Hearing. Schedule a hearing on the proposed project. Any hearing held under this subsection must follow the notice requirements and procedures for an adjudicatory hearing under Title 5, chapter 375, subchapter IV. After a hearing is held under this subsection, the department shall make findings of facts and issue an order approving or disapproving the proposed project, as provided in subsections 1 and 2.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §184 (AMD) .]

SECTION HISTORY

1983, c. 458, §18 (NEW). 1983, c. 779, §§2,3 (AMD). 1989, c. 890, §§A40,B184 (AMD).



38 §635-A. Time limits for processing applications

Whenever the commissioner receives a properly completed application, the department shall make a decision as expeditiously as possible. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §185 (AMD).]

When the proposed project lies within the jurisdiction of the Maine Land Use Planning Commission, decisions shall be made within 105 working days except that decisions delegated to the director shall be made within 60 working days. Following one extension of up to 45 working days, the director may waive the time limit requirements of this section only at the request of the applicant. [1985, c. 362, §1 (AMD); 2011, c. 682, §38 (REV).]

SECTION HISTORY

1983, c. 779, §4 (NEW). 1985, c. 362, §1 (AMD). 1989, c. 890, §§A40,B185 (AMD). 2011, c. 682, §38 (REV).



38 §635-B. Procedures for water quality certification

Issuance of a water quality certificate required under the Federal Water Pollution Control Act, Section 401, is coordinated for the applicant under this subarticle by the Commissioner of Environmental Protection. The issuance of a water quality certificate is mandatory in every case where the department approves an application for a permit or general permit under this subarticle. An application for a tidal energy demonstration project under section 636-A that is accepted as complete by the department serves as an application for water quality certification for the proposed project pursuant to the Federal Water Pollution Control Act, Section 401, 33 United States Code, Section 1341. The department shall issue or deny certification at the same time it approves or disapproves the proposed project. If issued, the certification must state that there is a reasonable assurance that the project will not violate applicable water quality standards. The coordination function of the department with respect to water quality certification does not include any proceedings or substantive criteria in addition to those otherwise required by this subarticle. [2009, c. 270, Pt. D, §6 (AMD).]

SECTION HISTORY

1989, c. 309, §4 (NEW). 1989, c. 890, §§A40,B186 (AMD). 2009, c. 270, Pt. D, §6 (AMD).



38 §636. Approval criteria

The department shall approve a project when it finds that the applicant has demonstrated that the following criteria have been met. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §187 (AMD).]

1. Financial capability. The applicant has the financial capability and technical ability to undertake the project. In the event that the applicant is unable to demonstrate financial capability, the department may grant the permit contingent upon the applicant's demonstration of financial capability prior to commencement of the activities permitted.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §188 (AMD) .]

2. Safety. The applicant has made adequate provisions for protection of public safety.

[ 1983, c. 458, §18 (NEW) .]

3. Public benefits. The project will result in significant economic benefits to the public, including, but not limited to, creation of employment opportunities for workers of the State.

[ 1983, c. 458, §18 (NEW) .]

4. Traffic movement. The applicant has made adequate provisions for traffic movement of all types out of or into the development area.

[ 1983, c. 458, §18 (NEW) .]

5. Maine Land Use Planning Commission. Within the jurisdiction of the Maine Land Use Planning Commission, the project is consistent with zoning adopted by the commission. This criterion does not apply to any project that uses tidal or wave action as a source of electrical or mechanical power.

[ 2009, c. 615, Pt. F, §4 (AMD); 2011, c. 682, §38 (REV) .]

6. Environmental mitigation. The applicant has made reasonable provisions to realize the environmental benefits of the project, if any, and to mitigate its adverse environmental impacts.

[ 1983, c. 458, §18 (NEW) .]

7. Environmental and energy considerations. The advantages of the project are greater than the direct and cumulative adverse impacts over the life of the project based upon the following considerations:

A. Whether the project will result in significant benefit or harm to soil stability, coastal and inland wetlands or the natural environment of any surface waters and their shorelands; [1989, c. 309, §5 (AMD).]

B. Whether the project will result in significant benefit or harm to fish and wildlife resources. In making its determination, the department shall consider other existing uses of the watershed and fisheries management plans adopted by the Department of Inland Fisheries and Wildlife and the Department of Marine Resources; [2009, c. 561, §39 (AMD).]

C. Whether the project will result in significant benefit or harm to historic and archeological resources; [1983, c. 458, §18 (NEW).]

D. Whether the project will result in significant benefit or harm to the public rights of access to and use of the surface waters of the State for navigation, fishing, fowling, recreation and other lawful public uses; [1983, c. 458, §18 (NEW).]

E. Whether the project will result in significant flood control benefits or flood hazards; and [1989, c. 309, §6 (AMD).]

F. Whether the project will result in significant hydroelectric energy benefits, including the increase in generating capacity and annual energy output resulting from the project, and the amount of nonrenewable fuels it would replace. [1989, c. 309, §6 (AMD).]

G. [1989, c. 309, §7 (RP).]

The department shall make a written finding of fact with respect to the nature and magnitude of the impact of the project on each of the considerations under this subsection, and a written explanation of their use of these findings in reaching their decision.

[ 2009, c. 561, §39 (AMD) .]

8. Water quality. There is reasonable assurance that the project will not violate applicable state water quality standards, including the provisions of section 464, subsection 4, paragraph F, as required for water quality certification under the United States Water Pollution Control Act, Section 401. This finding is required for both the proposed impoundment and any affected classified water bodies downstream of the proposed impoundment.

A. Notwithstanding section 464, subsection 2, the department shall reclassify the waters of the proposed impoundment to Class GPA if the department finds:

(1) There is a reasonable likelihood that the proposed impoundment will thermally stratify;

(2) The proposed impoundment will exceed 30 acres in surface area;

(3) The proposed impoundment will not have any upstream direct discharges except cooling water; and

(4) The proposed impoundment will not violate section 464, subsection 4, paragraph F. [1989, c. 309, §8 (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §190 (AMD).]

[ 1989, c. 309, §8 (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §190 (AMD) .]

SECTION HISTORY

1983, c. 458, §18 (NEW). 1985, c. 772, §§3,4 (AMD). 1989, c. 309, §§5-8 (AMD). 1989, c. 890, §§A40,B187- 190 (AMD). 1995, c. 406, §15 (AMD). 1999, c. 401, §BB19 (AMD). 2009, c. 270, Pt. D, §7 (AMD). 2009, c. 561, §39 (AMD). 2009, c. 615, Pt. F, §4 (AMD). 2011, c. 682, §38 (REV).



38 §636-A. General permit for tidal energy demonstration project

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Tidal energy demonstration project" or "project" means a hydropower project that uses tidal action as a source of electrical power and that:

(1) Has a total installed generating capacity of 5 megawatts or less; and

(2) Is proposed for the primary purpose of testing tidal energy generation technology, which may include a mooring or anchoring system and transmission line, and collecting and assessing information on the environmental and other effects of the technology. [2009, c. 270, Pt. D, §8 (NEW).]

[ 2009, c. 270, Pt. D, §8 (NEW) .]

2. General permit. A person may apply for a general permit for a tidal energy demonstration project in accordance with this section. If a general permit is granted pursuant to this section, an individual permit under section 633 is not required for the construction and operation of a tidal energy demonstration project.

[ 2009, c. 270, Pt. D, §8 (NEW) .]

3. Application requirements. An applicant for a general permit must file with the department an application that contains the following:

A. Written certification that the applicant has filed an application with the Federal Energy Regulatory Commission for a pilot project license for a proposed tidal energy demonstration project, along with a copy of that application as filed with the commission. The application must contain such information as is required by the Federal Energy Regulatory Commission, including, but not limited to:

(1) A description of the waters of the State in which the proposed project will be located;

(2) A description of proposed project facilities and operation;

(3) Site-specific information regarding the physical environment in which the project is proposed to be located and the anticipated environmental effects of the proposed project;

(4) A plan for monitoring the environmental effects of the project through the term of the general permit;

(5) A plan for safeguarding the public and environmental resources through the term of the general permit;

(6) A plan for removing the project after the termination of the general permit unless the applicant is pursuing a license for a commercial tidal power project at the site; and

(7) Documentation that, in developing the application, the applicant has consulted with the appropriate local, state and federal resource agencies, as well as local governments, Indian tribes, nongovernmental organizations and members of the public likely to be interested in the project; [2009, c. 270, Pt. D, §8 (NEW).]

B. Documentation, including certificates of insurance, that the applicant has and will maintain a current general liability policy for the project that covers bodily injury, property damages and environmental damages in an amount considered reasonable by the department in consideration of the scope, scale and location of the project; [2009, c. 270, Pt. D, §8 (NEW).]

C. Documentation that the applicant has the financial and technical capacity to construct and operate the project as proposed; [2009, c. 270, Pt. D, §8 (NEW).]

D. A copy of an environmental assessment issued by the Federal Energy Regulatory Commission for the proposed tidal energy demonstration project that includes a finding of "no significant environmental impact" pursuant to the National Environmental Policy Act of 1969, Public Law 91-190, 42 United States Code, Chapter 55, although the department may accept an application as complete for processing prior to the Federal Energy Regulatory Commission's issuance of a finding of no significant environmental impact; and [2013, c. 177, §1 (AMD).]

E. Written acknowledgement that, in accordance with this section, the department may require the applicant to take remedial action, at the applicant's expense, pursuant to subsection 9, including but not limited to removal of the generating facilities and submerged utility line and termination of the project. [2009, c. 270, Pt. D, §8 (NEW).]

[ 2013, c. 177, §1 (AMD) .]

4. Notification. The department shall notify an applicant in writing within 60 days of its acceptance of the application as complete for processing or within 30 days of the Federal Energy Regulatory Commission's issuance of a finding of no significant environmental impact, whichever later occurs, if the department determines that the requirements of this section have not been met. The notification must specifically cite the requirements of this section that have not been met. If the department has not notified the applicant under this subsection within the specified time period, a general permit is deemed to have been granted.

[ 2013, c. 177, §2 (AMD) .]

5. Fees. Except as otherwise provided by section 344-A, the department shall assess a fee for review of applications filed pursuant to this section as provided by section 352.

[ 2009, c. 270, Pt. D, §8 (NEW) .]

6. Violation. Any action taken by a person receiving a general permit under this section that is not in compliance with the plans submitted under subsection 3 or as subsequently modified with the approval of the department in consultation with agencies and other entities with whom the applicant consulted in accordance with subsection 3, paragraph A, subparagraph (7) is a violation of the general permit.

[ 2009, c. 270, Pt. D, §8 (NEW) .]

7. General permit term. Except as otherwise provided in subsections 8 and 9, a general permit granted under this section is valid for the term of the pilot project license, including any related annual license, issued by the Federal Energy Regulatory Commission for the tidal energy demonstration project that is the subject of the general permit. The department may grant one or more extensions of the general permit term to coincide with any approved extension of the term of the pilot project license or any related annual license issued by the Federal Energy Regulatory Commission.

[ 2009, c. 270, Pt. D, §8 (NEW) .]

8. Surrender. A general permit granted pursuant to this section is deemed to have been surrendered and terminates on the date of approval by the Federal Energy Regulatory Commission of the surrender and termination of the pilot project license or any related annual license for the tidal energy demonstration project that is the subject of the general permit. An applicant may surrender to the department a general permit granted pursuant to this section prior to its expiration pursuant to subsection 7. Subject to conditions regarding project removal under subsection 10, the general permit terminates on the date of its surrender pursuant to this subsection.

[ 2009, c. 270, Pt. D, §8 (NEW) .]

9. Remedial action. If the department determines, based on the results of monitoring conducted by the applicant or other information, that there is substantial evidence that the project is having a significant adverse effect on a protected natural resource as defined by section 480-B, subsection 8, wildlife, including avian wildlife, bat species, marine mammals, fish or other marine resources or public health or safety, the department shall order the applicant to take action that the department considers necessary to address that adverse effect. Remedial action required by the department may include, but is not limited to:

A. Suspension or modification of project operations; or [2009, c. 270, Pt. D, §8 (NEW).]

B. Cessation of operations and removal of some or all elements of the project, including but not limited to the generating facilities, if there is no practicable alternative to address the adverse effect. [2009, c. 270, Pt. D, §8 (NEW).]

[ 2009, c. 270, Pt. D, §8 (NEW) .]

10. Project removal. Within 60 days of termination of the project pursuant to subsection 7 or 8, unless the applicant is pursuing a license for a commercial tidal power project at the site, and within 60 days of termination of the project pursuant to subsection 9, the applicant shall initiate implementation of the project removal plan provided for under subsection 3, paragraph A, subparagraph (6). If the applicant fails to begin implementing the plan within this 60-day period, the department may take such measures as it considers necessary to initiate and fully implement the plan by drawing on the financial surety provided pursuant to the project removal plan. The applicant's acceptance of the general permit constitutes agreement and consent by the applicant and its heirs, successors and assigns that the department may take such action as necessary to initiate and fully implement the project removal plan. The holder of the project removal funds shall release the project removal funds when the applicant has demonstrated and the department concurs that the project removal plan has been satisfactorily completed or upon written authorization by the department in the event the department implements the plan pursuant to this subsection.

[ 2009, c. 270, Pt. D, §8 (NEW) .]

11. Local review. A municipality may not enact or enforce any land use, zoning or other standard, conditions or requirement regarding a tidal energy demonstration project located within the municipality that is stricter than the standards, conditions or requirements of this section. The municipality has the burden of proof regarding the location of the project in relation to its boundaries. Any action by the municipality regarding its authorization to site, construct or operate a tidal energy demonstration project must be taken within 60 days of the granting of a general permit under this section.

[ 2009, c. 270, Pt. D, §8 (NEW) .]

SECTION HISTORY

2009, c. 270, Pt. D, §8 (NEW). 2013, c. 177, §§1, 2 (AMD).



38 §637. Review of rules

Rules adopted by the board pursuant to this subarticle shall be immediately submitted to the joint standing committee of the Legislature having jurisdiction over natural resources for review and may not become effective until 91 days after the adjournment of the next regular session of the Legislature which adjourns after their submission. This committee may report out legislation it deems necessary to clarify legislative intent regarding rules adopted pursuant to this subarticle. [1985, c. 698, §16 (NEW).]

SECTION HISTORY

1985, c. 698, §16 (NEW).



38 §638. Notice of relicensing deadline

By January 15, 2015, and annually thereafter, the department shall submit to the joint standing committee of the Legislature having jurisdiction over natural resources matters a report describing all pending applications for water quality certification under Section 401 of the federal Clean Water Act for dams located in the State that are subject to the jurisdiction of the Federal Energy Regulatory Commission. The report submitted under this section must include, for each pending application, the filing date of the application, the respective response deadline for the department and a short statement describing the department’s plan to address that deadline. The report must also include a list of the licensing or relicensing deadlines for the dams described in this section that are anticipated to occur within 5 years after the date of the report and, if applicable, the department’s plan to address each deadline. [2013, c. 545, §1 (NEW).]

SECTION HISTORY

2013, c. 545, §1 (NEW).






article 1-C: PUBLIC PARTICIPATION IN THE LICENSING AND RELICENSING OF HYDROELECTRIC DAMS

38 §640. Public participation

Unless otherwise provided in accordance with regulations promulgated by the Federal Energy Regulatory Commission, for all existing hydropower projects located in Maine currently licensed under the Federal Power Act, and for all proposed hydropower projects requiring a license to operate under the Federal Power Act, all state agencies that review, comment on and consult in the proposed studies, plans, terms and conditions in the course of licensing or relicensing these projects, including the Department of Agriculture, Conservation and Forestry, the Governor's Energy Office, the Department of Environmental Protection, the Department of Inland Fisheries and Wildlife and the Department of Marine Resources, shall cooperatively take the following steps to ensure that interested members of the public are informed of, and allowed to participate in, the review and comment process. [2011, c. 655, Pt. MM, §22 (AMD); 2011, c. 655, Pt. MM, §26 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

1. Publication. At the commencement of the consultation, review and comment process, the state agencies involved shall publish notification of this fact, informing the public of the issues anticipated to be involved in the licensing or relicensing process, the timetable for processing of the license and the opportunities the public has to comment on and participate in the process. The notice shall be designed to reach readership both statewide and in the vicinity of the hydropower project, including all persons that have contacted the agencies with an interest in this matter and all potentially interested persons.

[ 1989, c. 453, §2 (NEW) .]

2. Written notification of status. During the entire consultation process and including the filing of the license application under the Federal Power Act, the state agencies shall inform in writing all members of the public that have indicated an interest in the particular licensing process of the status of that process, including all requirements that the agencies may be placing upon the license applicant. That information shall be provided no less than once every 4 months.

[ 1989, c. 453, §2 (NEW) .]

3. Public comment. State agencies shall provide meaningful opportunities for public comment on the plans, studies, terms and conditions to be recommended by the agencies for inclusion in the license.

[ 1989, c. 453, §2 (NEW) .]

4. Release of public information. All information submitted to the agencies by the applicants for a license under the Federal Power Act constitutes a public record pursuant to Title 1, section 402, unless such information is otherwise exempted from public disclosure by state law. Release of this information to members of the public is governed by Title 1, section 408-A.

[ 2011, c. 662, §24 (AMD) .]

SECTION HISTORY

1989, c. 453, §2 (NEW). 2011, c. 655, Pt. MM, §22 (AMD). 2011, c. 655, Pt. MM, §26 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2011, c. 662, §24 (AMD).






article 2: RIGHTS AND LIABILITIES

38 §651. Milldams and canals

Any man may on his own land erect and maintain a watermill and dams to raise water for working it, upon and across any stream not navigable; or, for the purpose of propelling mills or machinery, may cut a canal and erect walls and embankments upon his own land, not exceeding one mile in length, and thereby divert from its natural channel the water of any stream not navigable, upon the terms and conditions and subject to the regulations hereinafter expressed.



38 §652. --diversion of water

Any person, authorized to erect and maintain a watermill and dams on a stream not navigable and to divert the water of such stream from its natural channel by a canal not exceeding one mile in length for the purpose of propelling mills or machinery under section 651, may so divert such waters without said limitation to one mile, provided he is the owner of the land on which the canal is to be located or has the consent of the owners thereof, and provided he is the owner of all riparian rights on said stream between the point of diversion and the point at which the waters are returned to the stream, upon the terms and conditions, and subject to the regulations under this chapter. Under this section, "canal" shall include excavations in the ground and closed flumes, penstocks, pipelines and other appropriate means of conveying water from the point of diversion to the point of return to the stream.



38 §653. --injury to existing mill or canal

No such dam shall be erected or canal constructed to the injury of any mill or canal lawfully existing on the same stream; nor to the injury of any mill site, on which a mill or milldam has been lawfully erected and used, unless the right to maintain a mill thereon has been lost or defeated.



38 §654. --restrictions as to height and duration

The height to which the water may be raised, and the length of time during which it may be kept up in each year, and the quantity of water that may be diverted by such canal, may be restricted and regulated by the verdict of a jury, or report of commissioners, as is provided.



38 §655. --damages for flowing or diversion; limitations

Any person whose lands are damaged by being flowed by a milldam, or by the diversion of the water by such canal, may obtain compensation for the injury, by complaint to the Superior Court in the county where any part of the lands are; but no compensation shall be awarded for damages sustained more than 3 years before the institution of the complaint.



38 §656. Cranberry culture

When dams are erected and maintained on streams not navigable, for the purposes of cranberry culture, and lands are flowed thereby and injured by such flowage, the owners thereof shall proceed for the recovery of damages for such flowage in the same manner as in case of flowage by dams erected and maintained for mill purposes.



38 §657. Ice cutting and harvesting

In order to create ponds for the cutting and harvesting of ice for the market, any persons or corporations may erect and maintain, on their own land, dams on streams not navigable or floatable, but emptying into tidewaters navigable in the winter, and may flow the lands above during November, December, January, February, March and April; but they shall draw off the water to its natural state by the 20th day of May yearly. If any lands are injured by such flowing, the owners thereof have the same remedies as in case of lands flowed by dams erected and maintained for mill purposes; but no right is granted by this section or section 656 to flow any milldam or any mill privilege improved or unimproved. This section shall not be construed as authorizing any persons or corporations to cut ice on any pond created as provided over any area the soil of which such persons or corporations do not own or lease or possess as tenants at will, or by reason of a valid agreement with the owner or lessee or tenant thereof when said owner or lessee is not the State and the pond is not a great pond.



38 §658. Timber removal on flowed lands

When any person or corporation shall have decided to erect a dam across a nonnavigable stream under this chapter or under special authority granted by the Legislature, and shall have filed the specifications required by Title 35, section 11, and it appears that standing timber or other property of value upon the land intended to be flowed will constitute a menace to the safety of such person or corporation or to persons or property upon and along the banks of said stream below the intended location of said dam, the Superior Court shall have jurisdiction, upon complaint of such person or corporation, to authorize said plaintiff to remove and sell such timber or other property and to order the payment to the owner thereof of the gross proceeds of such sale and such further sum, if any, as said court shall deem just. Said court shall require the plaintiff to furnish security for such payment and for an additional penalty not less than double the amount to be received from such sale and shall include in its decree a condition that such additional sum shall be paid to said owner as damages if the dam is not completed and the land flowed within a time to be therein specified. Such time may be extended for good cause shown.



38 §659. --damages

Damages caused by flowage of lands from which timber or other property shall have been removed under section 658 shall be assessed as though there had been no severance, and the amount paid for such timber or other property with interest to the date of the judgment shall be credited thereon, provided the owner of the land shall have the right to elect whether his damages shall be assessed for flowage as of the time of taking or of flowing.






article 3: ACTION FOR DAMAGES

38 §701. Complaint

The complaint shall contain such a description of the land flowed or injured, and such a statement of the damage, that the record of the case shall show the matter heard and determined in the action.



38 §702. --service

The complaint shall be filed and service made as in other actions.



38 §703. Defenses

The owner or occupant of such mill or canal may answer that the plaintiff has no right, title or estate in the lands alleged to be injured; or that he has a right to maintain such dam, and flow the lands, or divert the water for an agreed price, or without any compensation; or any other matter, which may show that the plaintiff cannot maintain the action; but he shall not answer that the land described is not injured by such dam or canal.



38 §704. Trial; costs

When any such answer is filed and an issue in fact or in law is joined, it shall be decided as similar issues are decided at common law. If judgment is for the defendant, he shall recover his costs.



38 §705. Appointment of commissioners; appraisal of damages

If the issue is decided in favor of the plaintiff, or if the defendant is defaulted or does not answer or show any legal objection to the proceedings, the court shall appoint 3 or more disinterested commissioners of the same county, who shall go upon and examine the premises and make a true and faithful appraisement, under oath, of the yearly damages, if any, done to the plaintiff by the flowing of his lands or the diversion of the water described in the complaint, and determine how far the same is necessary, and ascertain and report for what portion of the year such lands ought not to be flowed, or water diverted, or what quantity of water shall be diverted. They shall ascertain, determine and report what sum in gross would be a reasonable compensation for all the damages, if any, occasioned by the use of such dam, and for the right of maintaining and using the same forever, estimated according to the height of the dam and flashboards as then existing. If within 10 days after said report is presented to the court, the owners of said dam or mills elect to pay the damages in gross, the court, where the judgment is entered, shall fix the time in which said damages shall be paid, and if not paid within that time, the owners of the dam or mills lose all benefit of their election, and the annual damages shall stand as the judgment of the court, and, except as otherwise provided, all proceedings shall be in conformity with the other provisions of this chapter.



38 §706. Assessment in gross

In any case where annual damages have been determined by a judgment of the court, the owners of the dam or mills may apply to the court by a new complaint, to have the damages assessed in gross, and commissioners may be appointed as in other cases to ascertain, determine and report the damages in gross, and like proceedings shall then be had as are provided in sections 705 and 707.



38 §707. Payment in gross; bar

If the damages in gross are paid within the time fixed, the judgment is a bar to any further complaint so long as the dam and flashboards remain at the same height, but if thereafter either is raised, a new complaint may be made by the owner of the lands flowed for any additional damages caused thereby, and the proceedings in said new complaint shall be as hereinbefore prescribed.



38 §708. Commissioners' report for jury

If either party requests that a jury may be impaneled to try the cause, the report of the commissioners shall, under the direction of the court, be given in evidence to the jury; but evidence shall not be admitted to contradict it, unless misconduct, partiality or unfaithfulness on the part of some commissioner is shown.



38 §709. Acceptance of commissioners' report

If neither party requests a trial by jury, the report of the commissioners may be accepted by the court and judgment rendered thereon.



38 §710. Verdict or report bars future action

The verdict of the jury or the report of the commissioners so accepted is a bar to any action brought for such damages. The owner or occupant shall not flow the lands nor divert the water during any portion of the period when prohibited, nor divert the water beyond the quantity allowed by the commissioners or jury.



38 §711. Yearly damages

Such verdict or accepted report of the commissioners, and judgment thereon, shall be the measure of the yearly damages, until the owner or occupant of the lands or the owner or occupant of the mill or canal, on a new complaint to the court and by proceedings as in the former case, obtains an increase or decrease of such damages.



38 §712. --security for

When any person whose lands are so flowed or from whose lands the water is so diverted files his complaint for ascertaining or increasing his damages, or brings a civil action as provided in section 713, and moves the court to direct the owner or occupant of such mill or canal to give security for the payment of the annual damages, and the court so orders, the owner or occupant refusing or neglecting to give such security shall have no benefit of this chapter; but is liable to be sued for the damages occasioned by such flowing in a civil action.



38 §713. Action for unpaid damages; lien

The party entitled to such annual compensation may maintain a civil action therefor against any person who owns or occupies said mill, or canal and mills supplied thereby, when the action is brought; and shall therein recover the whole sum due and unpaid, with costs; and shall have a lien for such compensation, from the time of the institution of the original complaint, on the mill and milldam, or on the canal and the mill supplied thereby, with the appurtenances and the land under and adjoining them and used therewith, for any sum due not more than 3 years before the commencement of the complaint.



38 §714. Execution sale of land and mill

The execution on such judgment, if not paid, may at any time within 30 days be levied on the premises subject to the lien. The officer may sell the same at public auction, or so much thereof in common with the residue as is necessary to satisfy the execution, proceeding in giving notice of such sale as in selling an equity of redemption on execution. Such sale is effectual against all persons claiming the premises by any title which accrued within the time covered by the lien.



38 §715. --redemption

Any person entitled to the premises may redeem them within one year after the sale by paying to the purchaser, or the person holding under him, the sum paid therefor, with interest at the rate of 12%, deducting therefrom any rents and profits received by such purchaser, or person holding under him; and may have the same process to compel the purchaser to account as he might have had against a purchaser of an equity of redemption.



38 §716. New complaints

When either party is dissatisfied with the annual compensation established, a new complaint may be filed, and proceedings had and conducted substantially as in case of an original complaint.



38 §717. --restrictions

No new complaint shall be brought until one month after the payment of the preceding year is due and one month after notice to the other party. The other party may within that time make an offer or tender as is provided.



38 §718. --offer of increased compensation

The owner of the mill, dam or canal may within said month offer in writing to the owner of the land injured, an increase of compensation for the future. If the owner of the land does not agree to accept it, but brings a new complaint for the purpose of increasing it, he recovers no costs unless he obtains an increase greater than the offer.



38 §719. --offer to accept less compensation

The owner of the land injured may within said month offer in writing to the owner of the mill, dam or canal to accept a reduced compensation for the future. If the owner of the mill, dam or canal declines to pay it, and brings a new complaint to obtain a reduction, he shall recover no costs, unless such compensation is reduced to a sum less than was offered.



38 §720. Tenants may make offers

Such offers may be made by or to the tenants or occupants of the land, and of the mill and dam, or canal, in like manner and with like effect as if made by or to the owners; but no agreements founded thereon bind the owners, unless made by their consent.



38 §721. Common law remedy limited

No action shall be sustained at common law for the recovery of damages occasioned by the overflowing of lands or for the diversion of the water as before mentioned, except in the cases provided in this chapter, to enforce the payment of damages after they have been ascertained by process of complaint.



38 §722. Double damages if restrictions violated

If, after judgment, the restrictions imposed by the report of the commissioners or finding of the jury respecting the flowing or diverting of the waters are violated, the party injured thereby may recover of the wrongdoers double damages for his injury in a civil action.



38 §723. Agreement of parties binding, if recorded

When an annual compensation, upon the acceptance by one party of an offer made by the other, is established and signed by the owners of the mill, dam or canal, and of the land, and recorded in the office of the clerk of the court in which the former judgment was rendered, with a reference on the record to the former judgment, and to the book where the agreement is recorded, such agreement is as binding as a verdict and judgment on a new complaint.



38 §724. Judgment no bar to new complaint

A judgment against a plaintiff as not entitled to any compensation is no bar to a new complaint for damages, arising after the former verdict, and for compensation for damages subsequently sustained.



38 §725. Tender of damages

In case of an original complaint, the defendant may, with the same advantages to himself, tender and bring money into court, or if the issue is decided in favor of the plaintiff, or if the defendant is defaulted or does not answer or show any legal objections to the proceedings, the defendant may, in writing entered of record with its date, offer to be defaulted for a specific sum for the yearly damages or a sum in gross as reasonable compensation for all damages, as in an action at common law. If either is accepted, the judgment has the same effect as if rendered on a verdict. If not accepted within such time as the court orders, it shall not be offered in evidence or have any effect upon the rights of the parties, or the judgment to be rendered except the costs. If the plaintiff fails to recover a sum greater than the sum tendered or offered, he recovers such costs only as accrued before the offer, and the defendant recovers costs accrued after that time, and his judgment for costs may be set off against the plaintiff's judgment for damages and costs.



38 §726. No abatement by death

No complaint for so flowing lands or diverting water abates by the death of any party thereto; but it may be prosecuted or defended by the surviving plaintiffs or defendants, or the executors or administrators of the deceased.



38 §727. If complaint abates, rights preserved by new complaint

If such complaint is abated or defeated for want of form, or if, after a verdict for the plaintiff, judgment is reversed, he may bring a new complaint at any time within one year thereafter and thereon recover the damages sustained during the 3 years preceding the institution of the first complaint, or at any time afterwards.



38 §728. Compensation of commissioners; costs

The court shall award a suitable compensation to be paid to the commissioners, and taxed and recovered by the prevailing party. The prevailing party recovers costs, except where it is otherwise expressly provided.









Article 2: PROTECTION OF WAYS FROM OVERFLOW

38 §771. Flowage rights not affected

Nothing in sections 772 to 776 affects any right of flowage or damage therefor.



38 §772. Petition to raise ways and enlarge water vents

When the owners of mills carried by the water of a stream, or the owners of water power for operating mills, find or apprehend that the necessary head of water for working or reservoir purposes cannot be obtained, or when their existing rights in respect to the same cannot be exercised without overflowing some highway or town way, they may petition the county commissioners for permission to raise such ways and to enlarge the water vent thereof. Such commissioners shall appoint a time and place for a hearing on the petition and give notice thereof to all parties interested as provided in Title 23, section 2052, and such notice may be proved in the manner therein provided.



38 §773. Proceedings of commissioners

On the day appointed, the county commissioners shall meet, examine the premises described in the petition and hear the parties present, and thereupon they shall determine whether said ways shall be raised and the water vents enlarged and to what extent, and shall prescribe the manner in which it shall be done, and what portion of the expenses thereof and the costs of the hearing shall be borne by the petitioners, and what portion, if any, by the town where the way is located.



38 §774. Alterations to be made

If the decision is in favor of the plaintiffs, said commissioners shall direct the town, in writing, to make the alterations prescribed and fix the time within which the same shall be done, and if not done within the time fixed, the same may be done by the plaintiffs. Whether by the town or by the plaintiffs, it shall be done in a faithful manner and to the acceptance of the commissioners. Whichever party makes said alterations has a claim upon the other for the proportion fixed by the commissioners for said other party to pay, and if it is not paid within 30 days after its approval by said commissioners and a demand therefor, it may be recovered in a civil action.



38 §775. Costs

If the decision of the county commissioners is against the plaintiffs, they shall pay the costs of the hearing, taxed as in other cases before county commissioners.



38 §776. Appeals

Any party aggrieved may appeal from the decision of said commissioners in the same manner and subject to the same conditions as in case of highways.






Article 3: INSPECTION OF DAMS AND RESERVOIRS

38 §811. Appointment of engineer; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §422 (AMD). 1977, c. 684, §1 (RPR). 1983, c. 417, §2 (RP).



38 §812. Correction of unsafe conditions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §3 (RP).



38 §813. Compensation of engineer (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 684, §2 (RPR). 1983, c. 417, §4 (RP).



38 §814. Utilization of other state agency resources (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 684, §3 (NEW). 1983, c. 417, §5 (RP).






Article 3-A: DAM REGISTRATION AND ABANDONMENT

38 §815. Short title

This article shall be known and may be cited as the "Maine Dam Registration, Abandonment and Water Level Act." [1989, c. 545, §3 (AMD).]

SECTION HISTORY

1983, c. 417, §6 (NEW). 1989, c. 545, §3 (AMD).



38 §815-A. Report on transfer of functions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §E37 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E37 (NEW). 1993, c. 370, §3 (RP).



38 §816. Legislative findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1989, c. 545, §§4-6 (AMD). 1993, c. 370, §4 (RP).



38 §817. Definitions

As used in this Article, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 417, §6 (NEW).]

1. Board.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §191 (RP) .]

2. Commissioner.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §191 (RP) .]

3. Dam. "Dam" means any man-made artificial barrier, including appurtenant works, the site on which it is located and appurtenant rights of flowage and access, which impounds or diverts a river, stream or great pond and which is 2 feet or more in height and has an impounding capacity at maximum water storage elevation of 15 acre-feet or more. Any such artificial barrier constructed solely for the purpose of impounding water to allow timber to be floated downstream in a logging operation shall not be considered a dam for the purposes of this article, unless it has been repaired, modified or maintained by or with the knowledge of the owner, lessee or person in control since the discontinuance of its use in connection with logging operations. Any adjacent property, easements, roads, bridges or works not necessary for the operation or maintenance of a dam or access to the dam shall not be included under the provisions of this article.

[ 1987, c. 118, §1 (AMD) .]

4. Department.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §191 (RP) .]

5. Height. "Height" means, in reference to a dam, the vertical distance in feet from the natural bed of the stream or watercourse measured at the downstream toe of the barrier, or from the lowest elevation of the outside limit of the barrier, if it is not across a stream channel or watercourse, to the maximum capable water storage elevation.

[ 1983, c. 417, §6 (NEW) .]

6. Littoral proprietor. "Littoral proprietor" means an owner or lessee of property on the shore of a lake impounded by a particular dam.

[ 1983, c. 417, §6 (NEW) .]

7. Person. "Person" means any individual, firm, association, partnership, corporation, trust, municipality, quasi-municipal corporation, state agency, federal agency or other legal entity.

[ 1983, c. 417, §6 (NEW) .]

8. Public safety.

[ 1989, c. 545, §7 (RP) .]

9. Riparian proprietor. "Riparian proprietor" means an owner or lessee of property on the bank of a river or stream or shore of a pond or other small body of water impounded by a particular dam.

[ 1983, c. 417, §6 (NEW) .]

SECTION HISTORY

1983, c. 417, §6 (NEW). 1987, c. 118, §1 (AMD). 1989, c. 545, §7 (AMD). 1989, c. 890, §§A40,B191 (AMD).



38 §818. Miscellaneous

1. Other laws. Except as specifically provided in this Article, nothing in this Article shall be construed as relieving any person from duties, responsibilities or liabilities imposed by any other statute, regulation, municipal ordinance or any rule of law.

[ 1983, c. 417, §6 (NEW) .]

2. Rights of others. Except as specifically provided in this Article, nothing in this Article shall be construed as denying any person any rights he may have under any other statute, regulation, municipal ordinance or any rule of law.

[ 1983, c. 417, §6 (NEW) .]

3. Other powers. No provision of this article may be construed as limiting the powers of the Maine Emergency Management Agency under Title 37-B, chapter 24.

[ 2001, c. 460, §4 (AMD) .]

4. Damages. No action may be brought against the State, the board, the commissioner or their agents or employees for the recovery of damages caused by any order of the board or commissioner or by the partial or total failure of any dam or through the operation of any dam upon the ground that the State, the board, the commissioner or their agents or employees are liable by virtue of any order or determination of the board or commissioner.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §192 (AMD) .]

SECTION HISTORY

1983, c. 417, §6 (NEW). 1987, c. 370, §23 (AMD). 1987, c. 402, §A204 (AMD). 1987, c. 769, §A180 (AMD). 1989, c. 890, §§A40,B192 (AMD). 2001, c. 460, §4 (AMD).



article 1: INSPECTION

38 §820. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1989, c. 545, §8 (RP).



38 §821. Inspection of dams (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1987, c. 118, §2 (AMD). 1989, c. 545, §8 (RP).



38 §822. Inspection petition and order (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1989, c. 545, §8 (RP).



38 §823. Formal inspection and hearing; decision (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1987, c. 118, §§3-6 (AMD). 1989, c. 545, §8 (RP).



38 §824. Informal inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1987, c. 118, §§7,8 (AMD). 1989, c. 545, §8 (RP).



38 §825. Access and notification (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1987, c. 118, §9 (RPR). 1989, c. 545, §8 (RP).



38 §826. Reimbursement for inspection expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1989, c. 545, §8 (RP).



38 §827. Utilization of other state agency resources (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1989, c. 545, §8 (RP).



38 §828. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1989, c. 545, §8 (RP).



38 §829. Transitional provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1989, c. 545, §8 (RP).






article 2: REGISTRATION

38 §830. Registration of ownership (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1987, c. 118, §10 (AMD). 1989, c. 890, §§A40,B193, 194 (AMD). 1991, c. 528, §§E38,39 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§E38,39 (AMD). 1993, c. 370, §5 (RP).



38 §831. Notice of transfer or destruction (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1989, c. 890, §§A40,B195 (AMD). 1993, c. 370, §6 (RP).






article 3: ABANDONMENT

38 §835. Abandonment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1993, c. 370, §7 (RP).



38 §836. Authorized abandonment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1993, c. 370, §7 (RP).



38 §837. Awards of new ownership (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 417, §6 (NEW). 1987, c. 737, §§C92,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 890, §§A40,B196 (AMD). 1993, c. 370, §8 (RP).






article 4: WATER LEVELS

38 §840. Establishment of water levels

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Power. The commissioner may on the commissioner's own motion and shall, at the request of the owner, lessee or person in control of a dam, the Commissioner of Inland Fisheries and Wildlife or the Commissioner of Marine Resources, or upon receipt of petitions from the lesser of at least 25% or 50 of the littoral or riparian proprietors or from a water utility having the right to withdraw water from the body of water for which the water level regime is sought, conduct an adjudicatory hearing for the purpose of establishing a water level regime and, if applicable, minimum flow requirements for the body of water impounded by any dam that is not:

A. Operating with a license or exemption issued by the Federal Energy Regulatory Commission or determined by the Federal Energy Regulatory Commission to be subject to the jurisdiction of that commission; [1995, c. 630, §2 (AMD).]

B. [1995, c. 630, §2 (RP).]

C. [1995, c. 630, §2 (RP).]

D. Operating with a permit setting water levels issued under the protection of natural resources laws, sections 480-A to 480-S; the site location of development laws, sections 481 to 489-E; the small hydroelectric generating facilities laws, sections 631 to 636; the land use regulation laws, Title 12, sections 681 to 689; or any other statute regulating the construction or operation of dams; [2011, c. 653, §25 (AMD); 2011, c. 653, §33 (AFF).]

E. A dam regulated by one or more municipalities by ordinance or interlocal agreement pursuant to Title 30-A, chapter 187, subchapter VI; or [1995, c. 630, §2 (AMD).]

F. Regulated by the International Joint Commission. [1995, c. 630, §2 (NEW).]

Notwithstanding the provisions of this subsection, after an order establishing a water level regime or minimum flow requirement has been issued pursuant to this section or former Title 12, section 304, the commissioner is not required to hold a hearing to establish a new water level regime or minimum flow requirement for the same body of water in response to a petition from littoral or riparian proprietors unless the commissioner determines that there has been a substantial change in conditions or other circumstances materially affecting the impact of water levels and minimum flows on the public and private resources identified in subsection 4 since the order was issued.

[ 2011, c. 653, §25 (AMD); 2011, c. 653, §33 (AFF) .]

2. Notice. The commissioner shall provide written notice of any hearing held pursuant to this section to the owner, lessee or person in control, if known, of any dam on the body of water and to any petitioner who has petitioned for a hearing with respect to the body of water. The commissioner shall give public notice of the hearing under Title 5, section 9052 and shall also file notice of the hearing in the municipal office of any municipality and in the clerk's office of any county in which the body of water is located.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §198 (AMD) .]

3. Conduct of hearing. The hearing shall follow the procedures for an adjudicatory hearing under Title 5, chapter 375, subchapter IV and the procedures specified in this section.

[ 1983, c. 417, §6 (NEW) .]

4. Evidence. At the hearing, the commissioner shall solicit and receive testimony, as provided by Title 5, section 9057, for the purpose of establishing a water level regime and, if applicable, minimum flow requirements for the body of water. The testimony is limited to:

A. The water levels necessary to maintain the public rights of access to and use of the water for navigation, fishing, fowling, recreation and other lawful public uses; [1983, c. 417, §6 (NEW).]

B. The water levels necessary to protect the safety of the littoral or riparian proprietors and the public; [1983, c. 417, §6 (NEW).]

C. The water levels and minimum flow requirements necessary for the maintenance of fish and wildlife habitat and water quality; [1989, c. 323, §2 (AMD).]

D. The water levels necessary to prevent the excessive erosion of shorelines; [1983, c. 417, §6 (NEW).]

E. The water levels necessary to accommodate precipitation and run off of waters; [1983, c. 417, §6 (NEW).]

F. The water levels necessary to maintain public and private water supplies; [1983, c. 417, §6 (NEW).]

G. The water levels and flows necessary for any ongoing use of the dam to generate or to enhance the downstream generation of hydroelectric or hydromechanical power; and [1983, c. 417, §6 (NEW).]

H. The water levels necessary to provide flows from any dam on the body of water to maintain public access and use, fish propagation and fish passage facilities, fish and wildlife habitat and water quality downstream of the body of water. [1983, c. 417, §6 (NEW).]

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §199 (AMD) .]

5. Order. Based on the evidence solicited at the hearing, the commissioner shall make written findings and issue an order to the owner, lessee or person in control of the dam establishing a water level regime for the body of water impounded by the dam and, if applicable, minimum flow requirements for the dam. The order must, insofar as practical, require the maintenance of a stable water level, but must include provision for variations in water level to permit sufficient drawdown of the body to accommodate precipitation and runoff of surface waters, minimum flow requirements and to otherwise permit seasonal and other necessary fluctuations in the water level of the body of water in order to protect public health, safety and welfare and the public and private resources identified in subsection 4. The commissioner shall deliver a copy of the order to the owner, lessee or person in control of the dam, the municipal officers of any municipality in which the dam or the body of water it impounds is located and each petitioner, if any, and shall file a copy of the order in the registry of deeds in the county where the dam is located.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §200 (AMD) .]

6. Appeal. The commissioner's order may be appealed to the board. The appeal is governed by the provisions of section 341-D, subsection 4.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §201 (NEW) .]

7. (TEXT EFFECTIVE UNTIL 9/30/16) (TEXT REPEALED 9/30/16) Applicability beginning October 1, 2015. Beginning October 1, 2015, the board or the commissioner may not conduct an adjudicatory hearing for the purpose of establishing a water level regime or minimum flow requirements and may not issue an order establishing a water level regime or minimum flow requirements, except that the commissioner may conduct an adjudicatory hearing and issue an order in accordance with this section on a request or petitions submitted prior to October 1, 2015 or may amend or rescind an order issued prior to October 1, 2015. All orders establishing a water level regime or minimum flow requirements issued by the board or the commissioner prior to October 1, 2015, or after October 1, 2015 on a request or petitions submitted prior to October 1, 2015, remain in effect and enforceable until they expire or are rescinded or amended under this subarticle.

This subsection is repealed September 30, 2016.

[ 2015, c. 264, §4 (NEW) .]

SECTION HISTORY

1983, c. 417, §6 (NEW). 1987, c. 118, §11 (AMD). 1987, c. 402, §A205 (AMD). 1989, c. 323, §§1-3 (AMD). 1989, c. 569, §1 (AMD). 1989, c. 890, §§A40, B197-201 (AMD). 1993, c. 370, §§9, 10 (AMD). 1995, c. 630, §2 (AMD). 1999, c. 243, §20 (AMD). 2011, c. 653, §25 (AMD). 2011, c. 653, §33 (AFF). 2015, c. 264, §4 (AMD).



38 §841. Maintenance of dams

1. Prohibition. After issuance of an order under section 840, subsection 5, establishing a water level regime for any body of water, no owner, lessee or person in control of any dam impounding the body of water, nor any subsequent transferee, may operate or maintain the dam or cause or permit the dam to be operated or maintained in any manner that will cause the level of water to be higher or lower than that permitted by order of the board or commissioner or to otherwise violate the terms of the order of the board or commissioner.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §202 (AMD) .]

2. Exception. An owner, lessee or person in control of a dam may not be in violation of subsection 1 when the water level fluctuation not permitted by the order was caused by unforeseeable and unpredictable meteorological conditions or operating failures of the dam or any associated equipment or by valid order of federal, state or local authorities, including an order issued pursuant to Title 37-B, section 1114, subsection 2, and when the person could not have avoided the fluctuation by promptly undertaking all reasonably available steps to regulate water flow through or over any dam under the person's control. The burden of proof is on the owner, lessee or person in control of the dam to demonstrate the applicability of this subsection.

[ 2001, c. 460, §5 (AMD) .]

3. Enforcement. The commissioner or any littoral or riparian proprietor may commence an action to enjoin the violation of any provision of this subarticle. The commissioner may enforce any order issued under section 840, subsection 5 or subsection 6 by any other appropriate remedy, including, but not limited to, entering the dam premises to carry out the terms of the order.

The violation of any order issued under section 840, subsection 5 or subsection 6, is punishable by a forfeiture of not less than $100 and not more than $10,000. Each day of violation is considered a separate offense.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §202 (AMD) .]

4. Unregistered dam.

[ 1993, c. 370, §11 (RP) .]

5. Appeal. Any person aggrieved by an order of the board or commissioner under section 840, subsection 5 or 6 may appeal to the Superior Court under Title 5, chapter 375, subchapter VII.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §202 (AMD) .]

SECTION HISTORY

1983, c. 417, §6 (NEW). 1987, c. 118, §12 (AMD). 1989, c. 890, §§A40,B202 (AMD). 1993, c. 370, §11 (AMD). 2001, c. 460, §5 (AMD).



38 §842. Transition provision

All orders of the State Soil and Water Conservation Commission or the Commissioner of Agriculture, Food and Rural Resources issued under former Title 12, section 304 continue in effect and must be enforced by the commissioner until they expire or are rescinded or amended under this subarticle. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §203 (AMD).]

SECTION HISTORY

1983, c. 417, §6 (NEW). 1989, c. 890, §§A40,B203 (AMD).



38 §843. Municipal authority

The commissioner shall review an ordinance submitted pursuant to Title 30-A, chapter 187, subchapter VI for consistency with this article. If the commissioner determines that the ordinance includes all substantive provisions of this article and includes all provisions required by Title 30-A, chapter 187, subchapter VI, the commissioner shall approve that municipality for authority to establish water level regimes and minimum flow requirements for impoundments and dams. [1993, c. 370, §12 (NEW).]

SECTION HISTORY

1993, c. 370, §12 (NEW).



38 §844. Dam Repair and Reconstruction Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 782, §1 (NEW). 2001, c. 460, §6 (RP).









Article 4: MILLS AND THEIR REPAIR

38 §851. Meeting of mill owners; call; object

When an owner of a mill or of the dam necessary for working the mill thinks it necessary to rebuild or repair it in whole or in part, the owner may apply in writing to a notary public in the county where the mill is situated, or if partly in 2 counties, to a notary public in either, to call a meeting of the owners, stating the object, time and place of the meeting. The notary may issue a warrant for the purpose, directed to the owner, which must be published in some newspaper printed in the county, if any, 3 weeks successively, the last publication to be not less than 10 nor more than 30 days before the meeting; or a true copy of the warrant may be delivered to each of said owners or left at the owner's last known address; and either notice is binding on all the owners. [1995, c. 227, §4 (AMD).]

SECTION HISTORY

1995, c. 227, §4 (AMD).



38 §852. Owners of 50% or more may repair or rebuild

At such meeting, whether all the owners attend or not, the owners in interest of at least 1/2 of such mill or dam may rebuild or repair so far as to make them serviceable; and shall be reimbursed out of said mill or its profits what they advanced therefor beyond their proportions, with interest in the meantime.



38 §853. Reimbursement

If they are not reimbursed by the profits of the mill or paid by the other owners within 6 months after the work is completed, they may charge 1% a month on the amount advanced, from the end of 6 months until so reimbursed. If a delinquent owner dies or alienates his interest in the premises, the advancing owners have a continuing lien thereon for reimbursement. No special contract made by the owners respecting the building or repair of such mill or dam is hereby affected.



38 §854. Minors and persons with qualified interests

Where any part of such mill or dam at the time of meeting and notice is owned by minors, tenants by curtesy, in tail, for life or years, or by mortgagor or mortgagee, the guardians of such minors, such tenant, mortgagor or mortgagee shall be deemed, for the purposes of sections 851 to 892, the proprietors thereof, and shall be notified, vote and contribute accordingly. All advances so made by them, if not paid, may be recovered in a civil action, with interest.






Article 5: GRIST MILLS

38 §891. Scales for weighing grain; order of grinding

The owner or occupant of every grist mill shall keep scales and weights therein to weigh corn, grain and meal, when required. He shall well and sufficiently grind as required, according to the nature, capacity and condition of his mill, all grain brought to his mill for that purpose and in the order in which it shall be received. For neglecting or refusing to weigh the same when required, or failing to grind the same in the order received, or for taking more than lawful toll, he commits a civil violation for which a forfeiture of not less than $10 nor more than $50 shall be adjudged for each violation. This section shall not be so construed as to preclude the right of any owner or occupant of any mill to enter into any mutual agreement with any customer or customers as to the order in which the grain of such customers shall be received and ground, made at the time said customer or customers shall bring his or their grain to the mill for the purpose of being ground. [1977, c. 696, §346 (AMD).]

SECTION HISTORY

1977, c. 696, §346 (AMD).



38 §892. Tolls

The toll for grinding, cleansing and bolting all kinds of grain shall not exceed 1/16 part thereof.






Article 6: RELEASE FROM DAM OWNERSHIP AND WATER LEVEL MAINTENANCE

38 §901. Petition for release; public notice

1. Petition. The owner of a dam that is not licensed or exempted from licensure by the Federal Energy Regulatory Commission may petition the department to initiate proceedings for release from dam ownership or water-level maintenance under this article. The petition must include the following information:

A. The name, address and phone number of the dam owner; [1995, c. 630, §3 (NEW).]

B. The location of the dam; [1995, c. 630, §3 (NEW).]

C. A plan of the dam and brief descriptions of the condition of the dam and recent operation of the dam; and [1995, c. 630, §3 (NEW).]

D. Any other reasonable information the department determines necessary to implement this article. [1995, c. 630, §3 (NEW).]

The department shall notify the owner within 15 days of receipt of the petition if the department determines that the petition does not comply with the requirements of this section. If notice is not sent within 15 days, the petition is deemed to comply.

[ 1995, c. 630, §3 (NEW) .]

2. Public notice. Not more than 30 days before filing a petition, the dam owner shall publish notice of intent to file a petition under this article at least once in a newspaper circulated in the area in which the dam and impoundment are located. The dam owner shall notify by certified mail the persons listed in section 902, subsection 3, paragraphs B, C and D. The dam owner shall notify abutting property owners as provided in subsection 3. The dam owner shall also make a good faith effort to notify local, regional and statewide private organizations interested in fisheries, wildlife, conservation, recreation and environmental issues whose interests may be affected by the dam.

[ 1995, c. 630, §3 (NEW) .]

3. Notice to property owners. The dam owner shall send notice of the intent to file a petition by first class mail to persons who own property abutting the dam site, water impounded by the dam or waterways immediately downstream from the dam. If the dam owner chooses to meet the obligation to consult with property owners by holding a public meeting, as described in section 902, subsection 1, the dam owner shall include notice of the public meeting in the notice provided pursuant to this subsection.

[ 1995, c. 630, §3 (NEW) .]

The dam owner may request that a municipality send the required notice, but the dam owner is responsible for providing the notice if the municipality fails to do so. At the request of a dam owner, a municipality shall send notice of a petition filed under this article by first class mail to persons who own property in that municipality and who must be notified as provided in this subsection. The dam owner shall provide a sufficient number of copies of the notice to the municipality and shall reimburse the municipality for all costs incurred in providing the notice. County commissioners and tribal governments have the same obligation as municipalities under this subsection to send notice to persons who own property within their respective jurisdictions. [1995, c. 630, §3 (NEW).]

SECTION HISTORY

1995, c. 630, §3 (NEW).



38 §902. Consultation process

1. Consultation required. Within 180 days of filing a petition pursuant to section 901, a dam owner shall consult with the persons and entities listed in subsection 3 to determine whether any of them wish to assume ownership of the dam. During consultation with each person or group of persons, the owner shall explain the process set forth in this article and shall inform the person or group that the department may issue an order requiring release of the water impounded by the dam if a new owner is not located. A dam owner may meet the obligation to consult with property owners by holding a public meeting and consulting with the persons who appear at that meeting, as long as notice has been sent to each property owner as required in section 901.

[ 1995, c. 630, §3 (NEW) .]

1-A. Extension of consultation period. The consultation period under subsection 1 must be extended for an additional 180 days if:

The consultation period under subsection 1 may not be extended for more than 180 days regardless of the number of applications for extension under this subsection.

A. A municipality in which the dam or impoundment is located applies to the department for an extension and demonstrates that the municipality needs additional consultation time to facilitate an agreement for municipal ownership of the dam; or [1997, c. 789, §1 (NEW); 1997, c. 789, §5 (AFF).]

B. The dam owner applies to the department for an extension. [1997, c. 789, §1 (NEW); 1997, c. 789, §5 (AFF).]

[ RR 2013, c. 2, §48 (COR) .]

2. Timing of consultation. Consultation prior to the filing of a petition meets the requirements of subsection 1 only if the dam owner, during the consultation, disclosed an intent to file a petition under this article and provided the information required in subsection 1.

[ 1995, c. 630, §3 (NEW) .]

3. Parties to consultation. The following persons must be consulted as provided in subsection 1:

A. Individuals and groups of persons, such as lake associations, who own property abutting the dam site, the water impounded by the dam or the waterway immediately downstream from the dam; [1995, c. 630, §3 (NEW).]

B. The Commissioner of Inland Fisheries and Wildlife, the Commissioner of Agriculture, Conservation and Forestry and the Director of the Maine Emergency Management Agency; [1995, c. 630, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

C. The municipal officers of any municipality and the county commissioners of any unorganized area in which the dam or impoundment is located; and [1995, c. 630, §3 (NEW).]

D. Representatives of the tribal governments of Indian tribes or nations in whose territory a dam or impoundment is located. [1995, c. 630, §3 (NEW).]

[ 1995, c. 630, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

4. Report on notice compliance. The dam owner shall file a report with the department within 180 days of filing a petition that includes:

A. Evidence that the owner complied with the notice requirements set forth in section 901; and [1997, c. 789, §2 (AMD); 1997, c. 789, §5 (AFF).]

B. Names and addresses of persons notified under section 901. [1997, c. 789, §2 (AMD); 1997, c. 789, §5 (AFF).]

C. [1997, c. 789, §5 (AFF); 1997, c. 789, §2 (RP).]

[ 1997, c. 789, §2 (AMD); 1997, c. 789, §5 (AFF) .]

4-A. Report on consultation process. The dam owner shall file a report with the department within 180 days of filing a petition or before the conclusion of an extension to the consultation period granted pursuant to subsection 1-A that includes:

A. Names and addresses of parties consulted in accordance with this section; and [1997, c. 789, §3 (NEW); 1997, c. 789, §5 (AFF).]

B. The results of the consultations and whether a new owner has been located. [1997, c. 789, §3 (NEW); 1997, c. 789, §5 (AFF).]

[ RR 1997, c. 2, §64 (COR) .]

5. Evaluation of report. If the department determines, after reviewing the report, that the dam owner has not complied with the requirements of section 901 or this section, the department shall allow the dam owner a reasonable period of time to correct the deficiency. The department shall reject the petition if:

A. The deficiency has not been corrected within the specified time period; or [1995, c. 630, §3 (NEW).]

B. The department finds that a person was willing to assume ownership of the dam but the dam owner refused to transfer the property because that person refused to pay compensation, other than costs, for the transfer. [1995, c. 630, §3 (NEW).]

[ 1995, c. 630, §3 (NEW) .]

SECTION HISTORY

1995, c. 630, §3 (NEW). RR 1997, c. 2, §64 (COR). 1997, c. 789, §§1-3 (AMD). 1997, c. 789, §5 (AFF). 2011, c. 657, Pt. W, §6 (REV). RR 2013, c. 2, §48 (COR).



38 §903. Assessment of public value of dam

1. Notification of agencies. If a new owner was not located during the consultation process and the department has not rejected the petition, the department shall immediately notify the Department of Inland Fisheries and Wildlife, the Department of Agriculture, Conservation and Forestry and the Maine Emergency Management Agency that an assessment of public value for the dam may be required.

[ 1995, c. 630, §3 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

2. Evaluation of fisheries and wildlife value. Within 60 days of receiving notice under subsection 1, the Department of Inland Fisheries and Wildlife shall review the following factors and determine whether the best interest of the public requires that department to assume ownership of the dam:

A. The cost of maintaining the dam; [1995, c. 630, §3 (NEW).]

B. The value to fisheries and wildlife of maintaining the dam; and [1995, c. 630, §3 (NEW).]

C. The value to fisheries and wildlife of releasing water from the dam. [1995, c. 630, §3 (NEW).]

The Department of Inland Fisheries and Wildlife shall notify the department of its determination. If the Department of Inland Fisheries and Wildlife determines, after considering these factors, that the best interest of the public requires it to assume ownership of the dam, the department shall issue an order directing the dam owner to transfer the dam to the Department of Inland Fisheries and Wildlife within a reasonable period of time. If the Department of Inland Fisheries and Wildlife determines that it will not assume ownership, the department shall notify the Department of Agriculture, Conservation and Forestry.

[ 1995, c. 630, §3 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

3. Evaluation of public recreational value. Within 60 days of receiving notice under subsection 2, the Department of Agriculture, Conservation and Forestry shall review the following factors and determine whether the best interest of the public requires that department to assume ownership of the dam:

A. The cost of maintaining the dam; [1995, c. 630, §3 (NEW).]

B. The value to public recreation, conservation and public use of maintaining the dam; and [1995, c. 630, §3 (NEW).]

C. The value to public recreation, conservation and public use of releasing water from the dam. [1995, c. 630, §3 (NEW).]

The Department of Agriculture, Conservation and Forestry shall notify the department of its determination. If the Department of Agriculture, Conservation and Forestry determines, after considering these factors, that the best interest of the public requires it to assume ownership of the dam, the department shall issue an order directing the dam owner to transfer the property to the Department of Agriculture, Conservation and Forestry within a reasonable period of time. If the Department of Agriculture, Conservation and Forestry determines that it will not assume ownership of the dam, the department shall notify the Maine Emergency Management Agency.

[ 1995, c. 630, §3 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

4. Evaluation of public safety value. Within 60 days of receipt of notice under subsection 3, the Maine Emergency Management Agency shall review the following factors and determine whether the best interest of the public requires that agency to assume ownership of the dam:

A. The cost of maintaining the dam; [1995, c. 630, §3 (NEW).]

B. The value to public safety, particularly flood protection, of maintaining the dam; and [1995, c. 630, §3 (NEW).]

C. The value to public safety, particularly flood protection, of releasing water from the dam. [1995, c. 630, §3 (NEW).]

The Maine Emergency Management Agency shall notify the department of its determination. If that agency determines, after considering these factors, that the best interest of the public requires it to assume ownership of the dam, the department shall issue an order directing the dam owner to transfer ownership of the dam to the Maine Emergency Management Agency within a reasonable period of time.

[ 1995, c. 630, §3 (NEW) .]

SECTION HISTORY

1995, c. 630, §3 (NEW). 2011, c. 657, Pt. W, §5 (REV).



38 §904. Notice of failure to locate new owner

If a new owner has not been located through the process set forth in sections 902 and 903, the department shall provide notice that a new owner for the dam has not been located and that the department intends to issue an order requiring the dam owner to release water from the dam in accordance with section 905. Notice must be sent by certified mail to each municipality in which the dam and impoundment are located, to county commissioners when the dam and impoundment are located in unorganized territory and to tribal governments when the dam and impoundment are located on tribal territory. The department shall also publish notice of its intent to issue the order at least once in a newspaper circulated in the area in which the dam and impoundment are located. [1995, c. 630, §3 (NEW).]

SECTION HISTORY

1995, c. 630, §3 (NEW).



38 §905. Order for release of water

1. Order. Not earlier than 30 days after providing notice as required in section 904, the department shall issue an order to the dam owner to release water from the dam in a manner that minimizes the impact of the release, including requirements for mitigation as appropriate. If the department receives a petition requesting additional time to negotiate assumption of ownership of the dam and the dam owner agrees, the department may delay issuance of the order for an additional period agreed to by the dam owner and the petitioners.

[ 1995, c. 630, §3 (NEW) .]

2. Impact of order. An order issued under this article does not supersede any property right granted by deed or other legal instrument. An order issued under this article supersedes an order issued under section 840.

[ 1995, c. 630, §3 (NEW) .]

SECTION HISTORY

1995, c. 630, §3 (NEW).



38 §906. Property transfer provisions

1. Compensation. A dam owner is not prohibited from requesting compensation for the transfer of a dam pursuant to this article. The department may not issue a water release order pursuant to section 905 to a dam owner who has refused to transfer the dam to a person willing to assume ownership of the dam because that person refused to compensate the dam owner for the property. The department may not refuse to issue the order if the dam owner requested only payment or a share in payment of the costs of transfer.

[ 1995, c. 630, §3 (NEW) .]

2. Property rights transferred. When a dam is transferred pursuant to this article, the dam owner shall transfer all property rights necessary to maintain and operate the dam, to the extent owned by the dam owner. Those property rights include title to the dam and land under the dam, title to equipment and other personal property normally located at the dam site, flowage rights and access rights.

[ 1995, c. 630, §3 (NEW) .]

SECTION HISTORY

1995, c. 630, §3 (NEW).



38 §907. Right to withdraw petition

A dam owner may at any time withdraw a petition filed under this article. [1995, c. 630, §3 (NEW).]

SECTION HISTORY

1995, c. 630, §3 (NEW).



38 §908. Municipal actions on dam ownership

The municipal legislative body, as defined in Title 30-A, section 2001, of any municipality notified pursuant to section 901, subsection 2 must consider and act on the issue of dam ownership at a public meeting. The meeting must be held no later than 60 days after the municipal officers receive notice under section 901. County commissioners notified under section 901 must also hold a public meeting to act on the issue of dam ownership not later than 60 days after receiving notification. [1995, c. 630, §3 (NEW).]

SECTION HISTORY

1995, c. 630, §3 (NEW).



38 §909. Technical assistance

To the extent existing resources are available, when one or more municipalities seek ownership of a dam, the Department of Agriculture, Conservation and Forestry may provide grants and technical assistance to the participating municipality or municipalities or to regional planning organizations. [2011, c. 655, Pt. JJ, §34 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1997, c. 789, §4 (NEW). 1997, c. 789, §5 (AFF). 2011, c. 655, Pt. JJ, §34 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).









Subchapter 2: WATER STORAGE RESERVOIRS

38 §931. Creation; right to flow land; damages

Any person, firm or corporation which may be entitled to the rights and benefits provided for in this chapter is authorized and empowered to build, maintain and operate dams and other necessary works and structures, including side dams, embankments, ditches and drains, on lands owned or leased by them for the purpose of creating and maintaining water storage reservoirs or basins; to raise the level of the waters in such storage reservoirs or basins by augmenting the supply of stored water from sources other than the natural drainage area by means of pumping or otherwise; to retain and discharge said stored water; to build, maintain and operate pipes, conduits, penstocks, tunnels and canals for the purpose of augmenting and discharging said stored water for use by such persons, firms or corporations for working their water mill or mills. Such persons, firms or corporations are authorized and empowered to flow such lands as may be necessary to carry out the purposes of this section, and damages caused by the flowing of such lands by means of said dams, other works and structures shall be ascertained and determined in the manner as prescribed in this chapter.



38 §932. Eminent domain; assessment of damages

Any person, firm or corporation authorized and empowered to build, maintain and operate pipes, conduits, penstocks, tunnels and canals under section 931 is further authorized and empowered to exercise the right of eminent domain by taking and holding as for public uses in the manner and subject to the limitations prescribed in Title 35-A, section 6502, such lands and rights-of-way as such person, firm or corporation may require for such purposes when the water which will be stored, retained and discharged through the use of such pipes, conduits, penstocks, tunnels and canals will be devoted to public uses. All proceedings relating to damages caused by the building, maintaining and operating of said pipes, conduits, penstocks, tunnels and canals shall be ascertained and determined in the same manner as prescribed in Title 35-A, sections 6503 to 6512. [1987, c. 141, Pt. B, §37 (AMD).]

SECTION HISTORY

1987, c. 141, §B37 (AMD).



38 §933. Authorization required

Any person, firm or corporation authorized and empowered to augment stored water by pumping or otherwise under section 931 and acquire by eminent domain for public uses, lands and rights-of-way for pipes, conduits, penstocks, tunnels and canals under section 932 is authorized and empowered to exercise the rights and benefits under this chapter but only when such person, firm or corporation shall have received the necessary authority by legislative Act.









Chapter 6: SACO RIVER CORRIDOR

38 §951. Purpose

The Legislature finds that the Saco, Ossipee and Little Ossipee Rivers are largely unspoiled by intensive or poorly planned commercial, industrial or residential development; that existing water quality on the inland portions of these rivers is extremely high; that these rivers and their associated wetlands constitute an important present and future source of drinking water; that they support large and diverse aquatic populations; and that they are heavily used for fishing, swimming, canoeing, camping and other forms of outdoor recreation. [1979, c. 459, §1 (NEW).]

The Legislature finds that the wetlands associated with these rivers constitute important water storage areas; that they moderate the flow of these rivers in time of flood and drought; that they replenish the groundwater; and that they provide nutrients and essential habitat for numerous species of fish, migratory birds and other forms of wildlife. [1979, c. 459, §1 (NEW).]

The Legislature finds that the periodic flooding of these rivers contributes to the fertility of the adjacent lands; that the unrestricted flow of water within the floodway in the upper portions of these rivers is an essential factor in limiting the severity of flooding in the lower portions of these rivers; and that because the floodplains are largely undeveloped, the flooding which now occurs results in relatively little loss of life, personal injury and damage to property. [1979, c. 459, §1 (NEW).]

The Legislature finds that these rivers and their adjacent lands possess outstanding scenic and aesthetic qualities and that certain areas along these rivers are of outstanding scenic, historic, archaeological, scientific and educational importance. [1979, c. 459, §1 (NEW).]

The Legislature finds that the towns along these rivers are experiencing rapid population growth and that the rivers themselves are subject to increasing development pressures which threaten to destroy the quality of these rivers and the character of the adjacent lands. [1979, c. 459, §1 (NEW).]

In view of the dangers of intensive and poorly planned development, it is the purpose of this chapter to preserve existing water quality, prevent the diminution of water supplies, to control erosion, to protect fish and wildlife populations, to prevent undue extremes of flood and drought, to limit the loss of life and damage to property from periodic floods; to preserve the scenic, rural and unspoiled character of the lands adjacent to these rivers; to prevent obstructions to navigation; to prevent overcrowding; to avoid the mixture of incompatible uses; to protect those areas of exceptional scenic, historic, archaeological, scientific and educational importance; and to protect the public health, safety and general welfare by creating the Saco River Corridor, established in section 953, and by regulating the use of land and water within this area. [1989, c. 503, Pt. B, §177 (AMD).]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1983, c. 812, §293 (AMD). 1989, c. 503, §B177 (AMD).



38 §952. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 459, §1 (NEW).]

1. Accepted road. "Accepted road" means a state, county or town road which is under the control of state, county or municipal authorities and maintained at public expense.

[ 1979, c. 459, §1 (NEW) .]

2. Accessory use or structure. "Accessory use or structure" means a use or structure of a nature customarily incidental and subordinate to a principal use or structure.

[ 1979, c. 459, §1 (NEW) .]

3. Automobile graveyard. "Automobile graveyard" means a yard, field or parcel of land used as a place of storage for 3 or more unserviceable, discarded, worn out or junked motor vehicles.

[ 1979, c. 459, §1 (NEW) .]

4. Billboard. "Billboard" means a sign, structure or surface, or combination thereof, used for advertising purposes exceeding 15 square feet in area.

[ 1979, c. 459, §1 (NEW) .]

5. Bog. "Bog" means a periodically or continually wet, spongy area exceeding 1,000 square feet in area with soil composed mainly of decayed vegetable matter.

[ 1979, c. 459, §1 (NEW) .]

6. Building. "Building" means any structure, regardless of the materials of which it is constructed, which has a roof or partial roof supported by columns or walls, used or intended to be used for the habitation, enclosure or shelter of persons or animals or to provide uses which include, but are not limited to, working, office, display, sales, storage or parking space.

[ 1979, c. 459, §1 (NEW) .]

7. Development. "Development" means the carrying out of any significant earthmoving, grading, dredging, filling, building, construction or mining operation; the deposit of refuse or solid or liquid wastes on a parcel of land other than agricultural utilization of animal wastes; the making of any material change in noise levels, thermal conditions or emissions of waste material; the commencement or change in the location of advertising; or the alteration of a shore, bank or floodplain of an estuary, river or pond.

[ 1979, c. 459, §1 (NEW) .]

8. District. "District" means a specified area of land or water within the corridor, delineated on the district boundary map, within which certain regulations and requirements apply under this chapter.

[ 1979, c. 459, §1 (NEW) .]

9. 100-year floodplain. "100-year floodplain" means any land adjacent to the Saco River, Ossipee River or the Little Ossipee River which is of lower elevation than the profiles of the 100-year flood established for that location by the United States Army Corps of Engineers, or by other state or federal agency, or which was actually covered by flood waters in the flood of March, 1936. Where the location of the boundary of the 100-year floodplain is at issue under this chapter, the district boundary map adopted by the commission shall be prima facie evidence of the location of the boundary.

[ 1979, c. 459, §1 (NEW) .]

10. Home occupation or enterprise. "Home occupation or enterprise" means an occupation, enterprise or profession which is carried on in a dwelling unit or accessory structure by a person residing in the dwelling unit, incidental and secondary to the use of the dwelling unit for residential purposes, which conforms to the following performance standards:

A. Not more than 2 full-time employees or the equivalent thereof not living on the premises shall be employed in the home occupation or enterprise; [1979, c. 459, §1 (NEW).]

B. All exterior signs and displays shall comply with the performance standards enacted by or established pursuant to this chapter; and [1979, c. 459, §1 (NEW).]

C. There shall be no nuisance, offensive noise, vibration, smoke, dust, odors, heat, glare or radiation generated which is incompatible with the character of the area in which the home occupation or enterprise is located. [1979, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

11. Junkyard. "Junkyard" means a yard, field or other parcel of land used as a place for storage for:

A. Discarded, worn-out or junked plumbing and heating supplies or household appliances and furniture; [1979, c. 459, §1 (NEW).]

B. Discarded scrap and junked lumber; [1979, c. 459, §1 (NEW).]

C. Old or scrap copper, brass, rope, rags, batteries, paper, trash, rubbish, debris, waste and all scrap iron, steel and other scrap ferrous or nonferrous material; and [1979, c. 459, §1 (NEW).]

D. Garbage dumps, waste dumps and sanitary fill. [1979, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

12. Marsh. "Marsh" means a periodically wet or continually flooded land area exceeding 1,000 square feet with the surface not deeply submerged, covered dominantly with sedges, cattails, rushes or other hydrophytic plants.

[ 1979, c. 459, §1 (NEW) .]

13. Mean high waterline. "Mean high waterline" means the average high tide level.

[ 1979, c. 459, §1 (NEW) .]

14. Normal high water line. "Normal high water line" means the line on the shore or bank of the fresh-water portion of a river at the point or elevation where the natural vegetation changes from predominantly aquatic to predominantly terrestrial. Where the location of the normal high water line is at issue under this chapter, the district boundary map adopted by the commission shall be prima facie evidence of its location.

[ 1979, c. 459, §1 (NEW) .]

15. Public right-of-way. "Public right-of-way" is an improved roadway maintained for passage by motor vehicles in which the owner of fee does not control the right of passage.

[ 1995, c. 171, §1 (AMD) .]

15-A. Service drop. "Service drop" means any utility line extension that does not cross or run beneath any portion of a water body as long as:

A. In the case of electric service:

(1) The placement of wires or the installation of utility poles is located entirely upon the premises of the customer requesting service or upon a roadway right-of-way; and

(2) The total length of the extension is less than 1,000 feet; or [1995, c. 171, §2 (NEW).]

B. In the case of telephone service:

(1) The extension, regardless of length, is made by the installation of telephone wires to existing utility poles; or

(2) The extension requiring the installation of new utility poles or placement underground is less than 1,000 feet in length. [1995, c. 171, §2 (NEW).]

[ 1995, c. 171, §2 (NEW) .]

16. Structure. "Structure" means any object of a significant nature constructed or erected with a fixed location on or in the ground, or attached to something having a fixed location or in the ground, which may include, but is not limited to, buildings, mobile homes, walls, fences, billboards, signs, piers and floats.

[ 1979, c. 459, §1 (NEW) .]

17. Swamp. "Swamp" means a periodically or continually wet area exceeding 1,000 square feet in area which supports tree growth.

[ 1979, c. 459, §1 (NEW) .]

17-A. Tributary stream. "Tributary stream" means a channel between defined banks and associated flood plain wetlands. A channel is created by the action of surface water and has 2 or more of the following characteristics.

A. It is depicted as a solid or broken blue line on the most recent edition of the U.S. Geological Survey 7.5 series topographic map or, if not available, a 15-minute series topographic map. [1995, c. 171, §2 (NEW).]

B. It contains or is known to contain water flowing continuously for a period of at least 3 months of the year in most years. [1995, c. 171, §2 (NEW).]

C. The channel bed is primarily composed of mineral material such as sand and gravel, parent material or bedrock that has been deposited or scoured by water. [1995, c. 171, §2 (NEW).]

D. The channel contains aquatic animals such as fish, aquatic insects or mollusks in the water or, if no surface water is present, within the stream bed. [1995, c. 171, §2 (NEW).]

E. The channel contains aquatic vegetation and is essentially devoid of upland vegetation. [1995, c. 171, §2 (NEW).]

"Tributary stream" does not mean a ditch or other drainage way constructed and maintained solely for the purpose of draining storm water, nor does it mean a grassy swale.

[ 1995, c. 171, §2 (NEW) .]

18. Wetlands. "Wetlands" means marshes, bogs, swamps and other areas exceeding 1,000 square feet, periodically covered by water which exhibit predominantly aquatic vegetation.

[ 1979, c. 459, §1 (NEW) .]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1995, c. 171, §§1,2 (AMD).



38 §953. Saco River Corridor established

There is hereby created the Saco River Corridor, herein referred to as the "corridor," which includes the Saco River from the landward side of the rock jetty in Saco Bay to the New Hampshire border; the Ossipee River from its confluence with the Saco River to the New Hampshire border; and the Little Ossipee River from its confluence with the Saco River to the New Hampshire border at Balch Pond. [1995, c. 171, §3 (AMD).]

The corridor also includes the lands adjacent to these rivers to a distance of 500 feet as measured on a horizontal plane from the normal or mean high water line of these rivers or to the edge of the 100-year floodplain if that extends beyond 500 feet, up to a maximum of 1,000 feet. [1995, c. 171, §3 (AMD).]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1995, c. 171, §3 (AMD).



38 §954. Creation of the Saco River Corridor Commission

To carry out the purpose stated in section 951, the Saco River Corridor Commission, as established by Title 5, section 12004-G, subsection 13, shall hereafter in this chapter be called the "commission." The commission is charged with implementing this chapter within the Saco River Corridor and shall have and exercise all the powers and authorities necessary to carry out the purposes of this chapter and the powers and authorities granted herein. The commission shall consist of one member and one alternate from each municipality whose jurisdiction includes lands or bodies of water encompassed by the Saco River Corridor. Members and alternates shall not be personally liable for the official acts of the commission. [1989, c. 503, Pt. B, §178 (AMD).]

Appointments to the commission shall be made by the municipal officers of each municipality who may consult with the planning board of that municipality. The initial members and alternates shall be appointed within 30 days of the effective date of this chapter. Members of the commission and alternates shall serve staggered 3-year terms. The term of office of the initial members and alternates shall be determined by lot with 1/3 of the initial members and alternates selected respectively for one, 2 and 3-year terms. The member and alternate from the same municipality shall serve the same term. [1979, c. 459, §1 (NEW).]

Appointed and elected officials of the municipalities with lands within the corridor shall be eligible to serve as members of the commission, and such service shall not be considered a conflict of interest. The members shall be sworn to the faithful performance of their duties as such by a dedimus justice and 7 members or alternates qualified to vote shall constitute a quorum for the transaction of business. [1979, c. 459, §1 (NEW).]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1983, c. 812, §294 (AMD). 1989, c. 503, §B178 (AMD).



38 §954-A. Officers and meetings

The commission shall elect annually, from its own membership, a chair and secretary and such other officers as it deems necessary. Meetings must be held at the call of the chair or at the call of more than 1/2 of the membership. The meetings must be held no less frequently than 8 times a year. The minutes of all proceedings of the commission are a public record available and on file in the office of the commission. Members of the commission must be compensated according to the provisions of Title 5, chapter 379. [RR 2013, c. 2, §49 (COR).]

Alternate members shall be allowed to participate in all proceedings of the commission, but shall vote only in the absence of the regular member from the municipality which they represent. Public hearings conducted under the authority of this chapter may be held by a single member, alternate or hearing officer designated by the commission. [1979, c. 459, §1 (NEW).]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1983, c. 812, §295 (AMD). RR 2013, c. 2, §49 (COR).



38 §954-B. Commission budget; financing and executive director

The commission shall prepare a biennial budget and shall submit to the Legislature requests for appropriations sufficient to carry out its assigned tasks. The commission may accept contributions of any type from any source to assist it in carrying out its assigned tasks, and make such agreements in respect to the administration of such funds, not inconsistent with this chapter, as are required as conditions precedent to receiving such funds, federal or otherwise. The commission may contract with municipal, state and federal governments or their agencies to assist in the carrying out of any of its assigned tasks. The commission is authorized to employ an executive director who shall be the principal administrative, operational and executive employee of the commission. The executive director shall attend all meetings of the commission and be permitted to participate fully, but shall not be a voting member of the commission. The executive director, with the approval of the commission, may hire whatever competent professional personnel and other staff as may be necessary and he may obtain office space, goods and services as required. [1979, c. 459, §1 (NEW).]

SECTION HISTORY

1979, c. 459, §1 (NEW).



38 §954-C. Rule-making powers

1. The commission shall have the power, after notice and public hearing, to adopt such rules and regulations governing its procedures as it deems necessary to carry out the purposes of this chapter. The rules and regulations may cover but shall not be limited to:

A. The form and content of applications; [1979, c. 459, §1 (NEW).]

B. The conduct of meetings and hearings; [1979, c. 459, §1 (NEW).]

C. The determination of parties to hearings; [1979, c. 459, §1 (NEW).]

D. The provision, form and content of both public notice and notice to individuals, groups and property owners affected by proposed action of the commission; [1979, c. 459, §1 (NEW).]

E. The issuance and revocation of permits and certificates of compliance; [1979, c. 459, §1 (NEW).]

F. The issuance of decisions and findings of facts; [1979, c. 459, §1 (NEW).]

G. The adoption, amendment and interpretation of district boundaries; [1979, c. 459, §1 (NEW).]

H. The amendment and revision of the comprehensive plan; [1979, c. 459, §1 (NEW).]

I. The adoption and amendment of a schedule of fees; [1979, c. 459, §1 (NEW).]

J. The adoption and amendment of additional performance standards for permitted uses under section 962-A; and [1979, c. 459, §1 (NEW).]

K. The grant or denial of variances. [1979, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

2. In adopting rules and regulations under this section, the commission shall consider, in addition to the other requirements set forth in this chapter, the following factors:

A. Expense and facility of administration; [1977, c. 459, §1 (NEW).]

B. Convenience to landowners and individuals affected; [1977, c. 459, §1 (NEW).]

C. Encouragement of public participation; and [1977, c. 459, §1 (NEW).]

D. Cooperation with municipal and state officials. [1977, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

SECTION HISTORY

1979, c. 459, §1 (NEW).



38 §954-D. Additional powers and duties

1. -- additional. In order to implement this chapter, the commission may, in addition to the powers and duties otherwise authorized by this chapter:

A. Adopt an official seal; [1979, c. 459, §1 (NEW).]

B. Compel attendance of witnesses and require production of evidence; [1979, c. 459, §1 (NEW).]

C. Designate or request municipal, state or federal agencies to receive applications, provide assistance, make investigations and submit recommendations; [1979, c. 459, §1 (NEW).]

D. Conduct joint hearings with municipal officers or other appropriate state or local agencies where joint approval may be required; and [1979, c. 459, §1 (NEW).]

E. Sue and be sued in its own name, plead and be impleaded. [1979, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

SECTION HISTORY

1979, c. 459, §1 (NEW).



38 §955. Acquisition of property interests

The commission may acquire conservation easements or other interest in real estate in the name of the State by gift, purchase, grant, bequest, devise or lease for any of its purposes and may convey administration thereof to any appropriate agency. [1979, c. 459, §1 (NEW).]

A conservation easement under this section may be a development right, covenant or other contractual right, including a conveyance with conditions or with limitations or reversions, as may be desirable to conserve and properly utilize open spaces and other land and water areas in the corridor. [1979, c. 459, §1 (NEW).]

SECTION HISTORY

1979, c. 459, §1 (NEW).



38 §956. The comprehensive plan

1. Guide for boundaries. The comprehensive plan submitted to the 106th Legislature by the Saco River Environmental Advisory Committee must be used as a guide by the planning boards of the municipalities within the corridor in making recommendations for district boundaries and by the commission in establishing final boundaries. The comprehensive plan may not be regarded as a final and complete design for the future of the land and water areas within the corridor, but as the basis of a continuing planning process to be carried out by the commission in conjunction with local officials, regional planning districts, councils of government and the Department of Agriculture, Conservation and Forestry.

[ 2011, c. 655, Pt. JJ, §35 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

2. Prerequisites to amendment or revision. The commission shall not amend or revise the comprehensive plan, unless:

A. The proposed amendment or revision has been submitted to the Southern Maine Regional Planning Commission, the Greater Portland Council of Governments and other appropriate agencies, which shall forward their comments and recommendations, if any, to the commission within 30 days; [1979, c. 663, §233 (NEW).]

B. The proposed amendment or revision has been submitted to the Department of Agriculture, Conservation and Forestry, which shall forward its comments and recommendations, if any, to the commission within 30 days; and [2011, c. 655, Pt. JJ, §36 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

C. The commission has considered all the comments. [1979, c. 663, §233 (NEW).]

[ 2011, c. 655, Pt. JJ, §36 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

3. Basis for amendment or revision. The commission shall have the authority, after notice and public hearing, to revise, expand or amend the comprehensive plan on the basis of new information, improved professional techniques or changing conditions in the corridor.

[ 1979, c. 663, §233 (NEW) .]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1979, c. 663, §233 (RPR). 2011, c. 655, Pt. JJ, §§35, 36 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).



38 §957. Use districts and classifications

1. Classification. The land and water area within the Saco River Corridor shall be classified by the commission according to the following land and water use districts:

A. Resource protection; [1979, c. 459, §1 (NEW).]

B. Limited residential; and [1979, c. 459, §1 (NEW).]

C. General development. [1979, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

2. Use. Within each of these districts, the possible uses of land and water shall be divided into the following 3 categories:

A. Uses for which no permit from the commission is required; [1979, c. 459, §1 (NEW).]

B. Uses allowed by permit; and [1979, c. 459, §1 (NEW).]

C. Prohibited uses. [1979, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

SECTION HISTORY

1979, c. 459, §1 (NEW).



38 §957-A. Resource Protection District

1. Areas to be included. The Resource Protection District shall include the following areas:

A. Wetlands, swamps, marshes and bogs; [1979, c. 459, §1 (NEW).]

B. Areas where the entire width of the corridor on one or both sides of the river is within the 100-year floodplain; [1979, c. 459, §1 (NEW).]

C. Land in private ownership designated for inclusion within this district by the owner thereof and accepted by the commission because of its importance as a fish and wildlife habitat or its educational, scientific, scenic, historic or archaeological value, or its open space value; [1979, c. 459, §1 (NEW).]

D. Land held in federal, state and municipal ownership which is designated for inclusion within this district by the controlling state, local or federal agency or board and accepted by the commission because of its importance as a fish and wildlife habitat or its educational, scientific, scenic, historic or archaeological value, or its open space value; [1979, c. 459, §1 (NEW).]

E. Land subject to easements or other restrictions that limit permissible uses to those allowed within this district; [1995, c. 171, §4 (AMD).]

F. Areas of importance as a fish or wildlife habitat or containing exceptional educational, scientific, scenic, historic or archaeological resources, which are nominated in writing to the commission by a municipal or state agency and approved by the commission after public hearing in the municipality within which the area is located.

(1) Areas of importance as fish and wildlife habitat shall be included within the Resource Protection District upon a finding by the commission that all of the following requirements are met:

(a) The area is of importance to a specific species of fish, migratory birds or other wildlife which inhabits the Saco River Corridor;

(b) The maintenance and preservation of the populations of such species will promote the public welfare; and

(c) More intensive development would result in the total or partial loss of the wildlife resources to be protected.

(2) Areas of exceptional scenic importance shall be included within the Resource Protection District upon a finding by the commission that all of the following requirements are met:

(a) The area is of exceptional scenic value because of distinct and clearly identifiable geological formations, vegetation or other natural features, such as bluffs, cliffs, rapids, falls, rock out-croppings or islands;

(b) The natural features are visible from the river or from an accepted road during the months of June through September;

(c) Preservation of the scenic value of the area will promote the public welfare; and

(d) More intensive development would result in the total or partial loss of the scenic value of the area.

(3) Areas of exceptional historic importance shall be included within the Resource Protection District only upon a finding by the commission that all of the following requirements are met:

(a) The area to be included is associated with persons or events of national, state or local historic significance;

(b) The area to be included, or the persons or events associated with the area, have been described or alluded to in historic documents, state or local histories, historic novels or other published materials;

(c) Protection of the historic values of the area will contribute to public understanding and appreciation of the history of the Saco River Valley and its people; and

(d) More intensive development would result in the total or partial loss of the historic value of the area.

(4) Areas of exceptional archaeological importance shall be included within the Resource Protection District upon a finding by the commission that all of the following requirements are met:

(a) The area to be included is one of exceptional importance as a source of fossils or prehistoric Indian remains;

(b) The protection of the area would promote the public welfare by increasing public understanding and appreciation of the past of the Saco River Valley and its inhabitants; and

(c) More intensive development would result in the total or partial loss or inaccessibility of such fossils or Indian remains.

(5) Areas of exceptional scientific and educational importance shall be included within the Resource Protection District only upon a finding by the commission that all of the following requirements are met:

(a) The area contains rare or unusual flora, fauna or other natural features of scientific or educational importance;

(b) That protection of the area will promote scientific and educational purposes; and

(c) More intensive development would result in the total or partial destruction of the educational or scientific value of the area; and [1995, c. 171, §5 (AMD).]

G. Areas of 2 or more contiguous acres with sustained slopes of 20% or greater. [1995, c. 171, §6 (NEW).]

[ 1995, c. 171, §§4-6 (AMD) .]

2. Uses for which no permit from the commission is required. Uses within the Resource Protection District for which no permit from the commission is required shall include:

A. Open space uses which do not involve development including erosion and flood control, parks, game management, harvesting of cranberries and wild crops, tent camping, picnic areas, fishing, hunting, and other forms of outdoor recreation compatible with the purposes of this district; [1979, c. 459, §1 (NEW).]

B. Piers, docks and floats in compliance with state and federal requirements and applicable performance standards; [1979, c. 459, §1 (NEW).]

C. Forestry, agriculture, horticultural and aquacultural uses not involving development; and [1979, c. 459, §1 (NEW).]

D. Maintenance, reconstruction or relocation of existing public ways or bridges. [1979, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

3. Uses allowed by permit. Uses within the Resource Protection District which may be allowed by permit shall include:

A. Structures related, necessary and accessory to the uses for which no permit is required; [1979, c. 459, §1 (NEW).]

B. Dredging, filling or alteration of wetlands related, necessary and accessory to permitted uses; [1979, c. 459, §1 (NEW).]

C. Any fill or deposit of material related, necessary and accessory to permitted uses; [1979, c. 459, §1 (NEW).]

D. Sand, gravel and topsoil (loam) excavations; [1979, c. 459, §1 (NEW).]

E. Necessary expansion or enlargement of nonconforming uses; and [1979, c. 459, §1 (NEW).]

F. Reconstruction of nonconforming structures damaged or destroyed by casualty. [1979, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

4. Prohibited uses. Prohibited uses within the Resource Protection District shall include:

A. Structures designed for human habitation; [1979, c. 459, §1 (NEW).]

B. Buildings not related, necessary and accessory to uses for which no permit is required; [1979, c. 459, §1 (NEW).]

C. Any fill or deposit of materials, or dredging or alteration of wetlands, not permitted as accessory to uses allowed within the district; [1979, c. 459, §1 (NEW).]

D. Billboards; [1979, c. 459, §1 (NEW).]

E. Commercial uses other than those undertaken and permitted pursuant to subsections 2 and 3; [1979, c. 459, §1 (NEW).]

F. Industrial or manufacturing uses; [1979, c. 459, §1 (NEW).]

G. Dumping or disposing of any liquid or solid wastes other than agricultural utilization of animal wastes; and [1979, c. 459, §1 (NEW).]

H. Uses prohibited in the Limited Residential or General Development District. [1979, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1995, c. 171, §§4-6 (AMD).



38 §957-B. Limited Residential District

1. Areas to be included. The Limited Residential District shall include lands within the corridor which may be suitable for development, but which are not necessary for the growth of areas of intensive development. The Limited Residential District shall serve as the residuary district and shall include all areas within the corridor which are not included in the Resource Protection or General Development Districts.

[ 1979, c. 459, §1 (NEW) .]

2. Uses for which no permit from the commission is required. Uses for which no permit from the commission is required within the Limited Residential District shall include those uses for which no permit from the commission is required within the Resource Protection District.

[ 1979, c. 459, §1 (NEW) .]

3. Uses allowed by permit. Uses within the Limited Residential District which may be allowed by permit shall include:

A. Uses allowed by permit within the Resource Protection District; [1979, c. 459, §1 (NEW).]

B. Roads; [1979, c. 459, §1 (NEW).]

C. Commercial establishments related, necessary and accessory to uses allowed without permit, except as prohibited by subsection 4; [1979, c. 459, §1 (NEW).]

D. Home occupations or enterprises; [1979, c. 459, §1 (NEW).]

E. Single-family residences and accessory structures meeting all of the following performance standards:

(1) The minimum lot frontage on the river measured at the normal or mean high water line is 100 feet;

(2) The minimum setback of any building is 100 feet from the normal or mean high water line of the river and is 75 feet from the normal or mean high water line of any tributary stream;

(3) The combined river frontage and setback of any building is not less than 500 feet;

(4) The structures and fill do not encroach on the 100-year floodplain;

(5) Where there is an accepted road or public right-of-way, as of March 19, 1974, within 500 feet of the normal or mean high water mark of the river with different land ownership on either side of the road or public right-of-way, the landowner on the far side of the road or public right-of-way from the river has an aggregate of setback from the river and frontage on the far side of the road or public right-of-way equal to 500 feet;

(6) Where there is a recorded subdivision, as of March 19, 1974, "frontage," for the purposes of determining compliance with this section, means lot frontage on the side of the lot nearest to and most nearly parallel to the river; and

(7) Where a landowner, as of March 19, 1974, owns a lot abutting land owned by a public utility, and the public utility land lies between the abutting landowner's lot and the river, "frontage," for the purpose of determining compliance with this section, means the frontage on the side of the lot abutting that public utility land that is nearest to and most nearly parallel to the river; [1995, c. 171, §7 (AMD).]

F. Libraries and firehouses; [1979, c. 459, §1 (NEW).]

G. Public utility structures; [1979, c. 459, §1 (NEW).]

H. Necessary expansion or enlargement of nonconforming uses; and [1979, c. 459, §1 (NEW).]

I. Reconstruction of nonconforming structures damaged or destroyed by casualty. [1979, c. 459, §1 (NEW).]

[ 1995, c. 171, §7 (AMD) .]

4. Prohibited uses. Prohibited uses within the Limited Residential District shall include:

A. Hotels, motels, mobile home parks and trailer courts; [1979, c. 459, §1 (NEW).]

B. Restaurants, cafeterias or other commercial establishments involved in the preparation or sale of food or other beverages; [1979, c. 459, §1 (NEW).]

C. Commercial uses other than those undertaken and permitted pursuant to subsections 2 and 3; [1979, c. 459, §1 (NEW).]

D. Any fill or deposit of materials, or dredging or alteration of wetlands, not permitted as accessory to uses allowed within this district; [1979, c. 459, §1 (NEW).]

E. Manufacturing and industrial uses; [1979, c. 459, §1 (NEW).]

F. Hospitals and clinics; [1979, c. 459, §1 (NEW).]

G. Billboards; and [1979, c. 459, §1 (NEW).]

H. All uses prohibited in the General Development District. [1979, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1995, c. 171, §7 (AMD).



38 §957-C. General Development District

1. Areas to be included. The General Development District shall include those areas within the corridor which exhibit a clearly defined pattern of intensive residential, commercial or industrial development and such reserve growth areas as may be deemed necessary by the commission after considering whether or not:

A. There is suitable area outside the corridor which could adequately accommodate the anticipated growth of the area of intensive development; [1979, c. 459, §1 (NEW).]

B. The growth of the area of intensive development within the corridor is both necessary and desirable; [1979, c. 459, §1 (NEW).]

C. The reserve growth area qualifies for inclusion in the Resource Protection District; [1979, c. 459, §1 (NEW).]

D. The reserve growth area is suitable for the uses permitted within this district; [1979, c. 459, §1 (NEW).]

E. The uses permitted in this district within the reserve growth area would result in water quality degradation; and [1979, c. 459, §1 (NEW).]

F. The uses permitted in this district within the reserve growth area would unreasonably interfere with the fish or wildlife habitat or educational, scenic, scientific, historic or archaeological values of those areas eligible for inclusion within the Resource Protection District. [1979, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

2. Uses for which no permit from the commission is required. Uses and accessory structures within the General Development District for which no permit from the commission is required include:

A. Uses for which no permit from the commission is required within the Resource Protection District; and [1995, c. 171, §8 (AMD).]

B. [1995, c. 171, §8 (RP).]

C. [1995, c. 171, §8 (RP).]

D. Home occupations or enterprises. [1995, c. 171, §8 (AMD).]

E. [1995, c. 171, §8 (RP).]

F. [1995, c. 171, §8 (RP).]

G. [1995, c. 171, §8 (RP).]

H. [1995, c. 171, §8 (RP).]

I. [1995, c. 171, §8 (RP).]

J. [1995, c. 171, §8 (RP).]

K. [1995, c. 171, §8 (RP).]

L. [1995, c. 171, §8 (RP).]

M. [1995, c. 171, §8 (RP).]

N. [1995, c. 171, §8 (RP).]

O. [1995, c. 171, §8 (RP).]

P. [1995, c. 171, §8 (RP).]

[ 1995, c. 171, §8 (AMD) .]

3. Uses allowed by permit. Uses allowed within the General Development District by permit only include:

A. Manufacturing and industrial uses; [1979, c. 459, §1 (NEW).]

B. Sand, gravel and topsoil (loam) excavations; [1979, c. 459, §1 (NEW).]

C. Dredging, filling or other alteration of wetlands; [1979, c. 459, §1 (NEW).]

D. Any fill or deposit of material in excess of 100 cubic yards; [1979, c. 459, §1 (NEW).]

E. Oil or petroleum storage facilities; [1979, c. 459, §1 (NEW).]

F. Processing plants; [1995, c. 171, §8 (AMD).]

G. Airports; [1995, c. 171, §8 (AMD).]

H. Roads; [1995, c. 171, §8 (NEW).]

I. Single-family residences; [1995, c. 171, §8 (NEW).]

J. Multi-unit residential dwellings; [1995, c. 171, §8 (NEW).]

K. Restaurants and cafeterias; [1995, c. 171, §8 (NEW).]

L. Retail commercial establishments, such as stores, supermarkets and pharmacies; [1995, c. 171, §8 (NEW).]

M. Municipal buildings; [1995, c. 171, §8 (NEW).]

N. Schools; [1995, c. 171, §8 (NEW).]

O. Hospitals and clinics; [1995, c. 171, §8 (NEW).]

P. Funeral homes; [1995, c. 171, §8 (NEW).]

Q. Warehouses; [1995, c. 171, §8 (NEW).]

R. Churches; [1995, c. 171, §8 (NEW).]

S. Libraries; and [1995, c. 171, §8 (NEW).]

T. Public utility structures except for service drops. [1995, c. 171, §8 (NEW).]

[ 1995, c. 171, §8 (AMD) .]

4. Prohibited uses. Prohibited uses within the General Development District shall include:

A. Dumping or disposing of any liquid or solid wastes other than agricultural uses of animal wastes and sanitary wastes in accordance with all federal, state and municipal requirements; [1979, c. 459, §1 (NEW).]

B. Auto graveyards; [1979, c. 459, §1 (NEW).]

C. Junkyards; [1979, c. 459, §1 (NEW).]

D. Extractive uses of mining other than sand, gravel and topsoil (loam) excavations allowed by permit; [1979, c. 459, §1 (NEW).]

E. Oil refineries; and [1979, c. 459, §1 (NEW).]

F. Smelting operations. [1979, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1995, c. 171, §8 (AMD).



38 §957-D. Omitted uses

1. Omitted uses. Uses not specifically mentioned or covered by any general category in the enumeration of permitted and prohibited uses for each district shall be deemed prohibited unless allowed by special permit upon a showing by the applicant that the soils are suitable for the proposed use and that it will not unreasonably interfere with the use and enjoyment of their property by adjacent landowners or involve any significant:

A. Degradation of air and water quality; [1979, c. 459, §1 (NEW).]

B. Harmful alteration of wetlands; [1979, c. 459, §1 (NEW).]

C. Increase in erosion or sedimentation; [1979, c. 459, §1 (NEW).]

D. Danger of increased flood damage; [1979, c. 459, §1 (NEW).]

E. Obstruction of flood flow; [1979, c. 459, §1 (NEW).]

F. Damage to fish and wildlife habitat; [1979, c. 459, §1 (NEW).]

G. Despoliation of the scenic, rural and open space character of the corridor; [1979, c. 459, §1 (NEW).]

H. Overcrowding; [1979, c. 459, §1 (NEW).]

I. Excessive noise; [1979, c. 459, §1 (NEW).]

J. Obstruction to navigation; or [1979, c. 459, §1 (NEW).]

K. Interference with the educational, scenic, scientific, historic or archaeological values of those areas designated and approved for inclusion within the Resource Protection District. [1979, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

The burden of proof shall be upon the applicant to show entitlement to a permit under this section. [1979, c. 459, §1 (NEW).]

SECTION HISTORY

1979, c. 459, §1 (NEW).



38 §958. Existing uses

Any existing building or structure or use of a building or structure lawful March 19, 1974, or on the date of any subsequent amendment of this chapter or of any regulation adopted hereunder, may continue although such a use of a structure does not conform to this chapter or the regulations adopted hereunder. Any existing building or structure may be repaired, maintained and improved, but an existing building, structure or nonconforming use may be extended, expanded or enlarged only by permit from the commission. A nonconforming use, other than a single family residential use, that is discontinued for any reason for a period of one year is deemed abandoned and may not be resumed thereafter except in compliance with the requirements of this chapter. [1995, c. 171, §9 (AMD).]

If, as a result of flood, fire or other casualty, the value of a nonconforming building or structure is reduced by more than 75%, it may be rebuilt and the nonconforming use housed therein may be continued only by permit from the commission. If a nonconforming building or structure is decreased in value less than 75% by flood, fire or other casualty, it may be rebuilt in substantially the same location and in the same size without a permit from the commission, even though it would otherwise violate the requirements of this chapter, provided that the rebuilding shall be commenced within 12 months of the casualty. [1979, c. 459, §1 (NEW).]

If 2 or more contiguous lots or portions thereof are in single ownership on or after March 19, 1974, and if all or part of the lots do not meet the criteria of lot width, area, frontage or other measures required under this chapter or if a building thereon could not meet the aggregate requirements established by this chapter, the lots involved shall be considered to be one parcel for the purposes of this chapter. [1979, c. 459, §1 (NEW).]

To avoid undue hardship, nothing in this chapter may be deemed to require a change in the design, construction or intended use of any building or structure with respect to which substantial construction was legally carried out prior to March 19, 1974 or the effective date of any amendment to this chapter. An intended use within the meaning of this section is any use for which such a building or structure is designed as evidenced by the construction or by plans or specifications in existence as of March 19, 1974 or, in the case of any intended use affected by any amendment to this chapter, construction, plans or specifications in existence on the effective date of that amendment. [1995, c. 171, §9 (AMD).]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1995, c. 171, §9 (AMD).



38 §959. Permits required

Except as otherwise provided in this chapter, after March 19, 1974, a person may not engage in any use of land or water for which a permit is required under this chapter without first obtaining a permit from the commission and complying with all federal, state and municipal regulations. [1995, c. 171, §10 (AMD).]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1995, c. 171, §10 (AMD).



38 §959-A. Requirements for granting permits

1. Permits. The commission shall grant permits for uses allowed under this chapter upon a showing by the applicant that the soils are suitable for the proposed use and that it will be in compliance with all applicable performance standards and requirements established under this chapter. The commission shall also find that the proposed use will not involve any unreasonable:

A. Degradation of air and water quality; [1979, c. 459, §1 (NEW).]

B. Harmful alteration of wetlands; [1979, c. 459, §1 (NEW).]

C. Increase in erosion or sedimentation; [1979, c. 459, §1 (NEW).]

D. Danger of increased flood damage; [1979, c. 459, §1 (NEW).]

E. Obstruction of flood flow; [1979, c. 459, §1 (NEW).]

F. Damage to fish and wildlife habitat; [1979, c. 459, §1 (NEW).]

G. Despoliation of the scenic, rural and open space character of the corridor; [1979, c. 459, §1 (NEW).]

H. Overcrowding; [1979, c. 459, §1 (NEW).]

I. Excessive noise; [1979, c. 459, §1 (NEW).]

J. Obstructions to navigation; or [1979, c. 459, §1 (NEW).]

K. Interference with the educational, scenic, scientific, historic or archaeological values of those areas designated and approved for inclusion within the Resource Protection District. [1979, c. 459, §1 (NEW).]

The burden of proof shall be upon the applicant to show entitlement to a permit under this section, but if the applicant makes the requisite showing, a permit shall be issued by the commission.

[ 1979, c. 459, §1 (NEW) .]

SECTION HISTORY

1979, c. 459, §1 (NEW).



38 §959-B. Permits with conditions

Permits granted under this chapter may be made subject to such reasonable conditions concerning setback, location, spacing, size of structure or development, type of construction, time of completion, landscaping, retention of trees, screening, reclamation, erosion control, noise level, quantity and quality of discharge, sewage disposal and manner and method of operation, as the commission deems necessary to avoid the dangers enumerated in section 959-A. For the purpose of enforcement, permits issued by the commission and conditions thereof shall be considered as orders of the commission. [1979, c. 459, §1 (NEW).]

SECTION HISTORY

1979, c. 459, §1 (NEW).



38 §960. District boundary maps

Maps showing district boundaries within the Saco River Corridor shall be kept in the office of the commission and the maps or conformed copies of them shall be available for public inspection during normal business hours. Copies of those portions of such maps including the area of each municipality shall be furnished by the commission to the municipal officers thereof and shall be available for public inspection at the office of the town clerk or at the town office. [1979, c. 459, §1 (NEW).]

SECTION HISTORY

1979, c. 459, §1 (NEW).



38 §961. Relation to municipal, state and federal regulations

Nothing in this chapter prevents municipal, state or federal authorities from adopting and administering more stringent requirements regarding performance standards or permitted uses within use districts established by the commission or within districts overlapping the districts established pursuant to this chapter. Where there is a conflict between a provision adopted under this chapter and any other municipal, state or federal requirement applicable to the same land or water areas within the corridor, the more restrictive provision takes precedence. All performance standards, rules and regulations proposed for hearing by the commission must be submitted to the Commissioner of Environmental Protection, the Department of Agriculture, Conservation and Forestry, the Greater Portland Council of Governments and the Southern Maine Regional Planning Commission at least 7 days prior to the hearing for review and comment. The commission may not adopt any rule establishing air or water quality standards within the corridor in conflict with the rules of the Department of Environmental Protection without the prior approval of the Board of Environmental Protection. [2011, c. 655, Pt. JJ, §37 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1989, c. 890, §§A40,B204 (AMD). 2011, c. 655, Pt. JJ, §37 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).



38 §962. General performance standards

1. Standards. Unless otherwise specified, the following performance standards shall be applicable to all uses of land and water areas within the corridor, whether or not a permit is required from the commission.

A. No building may be located closer to the Ossipee, Little Ossipee or Saco rivers than 100 feet from the normal or mean high water line, nor may any building in the Limited Residential or Resource Protection Districts be located less than 30 feet from any accepted road. Within the Resource Protection and Limited Residential Districts there may be no construction or placement of residential structures within the 100-year floodplain. [1995, c. 171, §11 (AMD).]

B. Within the Resource Protection District or Limited Residential District no part of a septic system or other system of underground sewage disposal shall be located within the 100-year floodplain. [1979, c. 459, §1 (NEW).]

C. On the Ossipee and Little Ossipee Rivers and fresh-water portions of the Saco River:

(1) No privately-owned pier, dock or float shall extend more than 10% of the width of the river at any time or extend into the water more than 10 feet perpendicular to the shore, whichever is less; and

(2) All piers, docks or floats shall be temporary and capable of seasonal removal. [1979, c. 459, §1 (NEW).]

D. Agriculture.

(1) All agriculture practices must be in conformance with existing state and federal laws and regulations relating to the use of insecticides, herbicides, fertilizers and cleaning agents, and with state and federal laws and regulations to the placement of disposal of wastes in waterways or on the banks thereof.

(2) Where soil is tilled, an untilled buffer strip of natural vegetation must be retained between the tilled ground and the normal or mean high water line of the river. The width of this strip must be a minimum of 25 feet, measured directly from the normal or mean high water line of the river.

(3) Newly created fields and tillage and grazing operations must be set back from the normal or mean high water line at least 75 feet. [1995, c. 171, §11 (AMD).]

E. [1995, c. 171, §12 (RP).]

E-1. Within a strip extending 100 feet inland from the normal or mean high water line, there may be no cleared opening or openings, except for approved construction, and a well-distributed stand of vegetation must be retained. Selective cutting of no more than 40% of the trees 4 inches or more in diameter, measured at 4 1/2 feet above ground level, is allowed in any 10-year period, provided that a well-distributed stand of trees and other natural vegetation remains. [1995, c. 171, §13 (NEW).]

F. The following standards govern timber harvesting within 250 feet of the normal or mean high water line of any water body within the corridor.

(1) Harvesting operations must be conducted in such a manner that a well-distributed stand of trees is retained.

(2) In any stand, harvesting may remove not more than 40% of the volume of trees 6 inches in diameter and larger, measured at 4 1/2 feet above ground level in any 10-year period.

(3) No significant accumulation of slash may be left within 50 feet of the normal or mean high water line of any water body within the corridor. At distances greater than 50 feet from the normal or mean high water line of such water bodies extending to the limits of the corridor, all slash must be disposed of in such a manner that it lies on the ground and no part thereof extends more than 4 feet above the ground.

(4) Harvesting operations must be conducted in such a manner and at such a time that minimal soil disturbance results. Adequate provision must be made to prevent soil erosion and sedimentation of surface waters. [1995, c. 171, §14 (AMD).]

G. The minimum lot size for each residential dwelling unit is 40,000 square feet and the minimum lot size for any principal commercial structure is 60,000 square feet. [1995, c. 171, §15 (NEW).]

H. Principal or accessory structures and expansions of existing structures that are permitted in the Resource Protection and Limited Residential Districts may not exceed 35 feet in height. This paragraph does not apply to structures such as transmission towers, windmills, antennas and similar structures having no floor area. [1995, c. 171, §15 (NEW).]

[ 1995, c. 171, §§11-15 (AMD) .]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1995, c. 171, §§11-15 (AMD).



38 §962-A. Additional performance standards

The commission, after notice and public hearing, may establish such additional performance standards as it deems necessary to carry out the purposes of this chapter, provided that such standards are consistent with the standards established in section 962. [1977, c. 459, §1 (NEW).]

1. Standards. In establishing additional performance standards under this section for any permitted use, the commission shall endeavor to develop standards which will assure that the uses under consideration will be located on suitable soils and will not result in unreasonable:

A. Degradation of air and water quality; [1979, c. 459, §1 (NEW).]

B. Harmful alteration of wetlands; [1979, c. 459, §1 (NEW).]

C. Increase in erosion or sedimentation; [1979, c. 459, §1 (NEW).]

D. Obstruction of flood flow; [1979, c. 459, §1 (NEW).]

E. Destruction of fish and wildlife habitat; [1979, c. 459, §1 (NEW).]

F. Despoliation of the scenic, rural and open space character of the corridor; [1979, c. 459, §1 (NEW).]

G. Overuse of the rivers for recreation; [1979, c. 459, §1 (NEW).]

H. Overcrowding; [1979, c. 459, §1 (NEW).]

I. Excessive noise; [1979, c. 459, §1 (NEW).]

J. Obstruction to navigation; or [1979, c. 459, §1 (NEW).]

K. Interference with the educational, scenic, historic or archaeological values of those areas designated and approved for inclusion within the Resource Protection District. [1979, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

SECTION HISTORY

1979, c. 459, §1 (NEW).



38 §962-B. Amendments to district boundaries and performance standards

The commission may initiate, and any municipal agency, an organization qualified under section § 966-A or any property owner or lessee may petition for a change in the boundary of any land use district or for amendments to any additional performance standard adopted pursuant to section 962-A. [1979, c. 459, §1 (NEW).]

No change in a district boundary shall be approved unless substantial evidence shows that the area is better suited for uses other than those permitted in the district in which it is situated, or changes in conditions have made the present classification unreasonable. [1979, c. 459, §1 (NEW).]

No amendment to performance standards shall be approved unless substantial evidence shows that: [1979, c. 459, §1 (NEW).]

1. Conditions not in evidence. Conditions exist which were not evident when the performance standard was adopted;

[ 1979, c. 459, §1 (NEW) .]

2. Purpose not served. The performance standard does not serve the purpose of this chapter; or

[ 1979, c. 459, §1 (NEW) .]

3. Amendment preferable. The amendment would better fulfill the purpose of this chapter.

[ 1979, c. 459, §1 (NEW) .]

SECTION HISTORY

1979, c. 459, §1 (NEW).



38 §963. Variance from performance standards

1. Variance. A relaxation of the performance standards enacted by this chapter or adopted pursuant thereto may be granted by the commission, after notice and public hearing, upon a finding by the commission that the following provisions are met:

A. Application of the performance standard to the land or water area in question will result in undue hardship to the applicant, provided that hardship to the applicant, provided that hardship shall not be construed to include:

(1) Any hardship attributable to any act, course of conduct or failure to act of the applicant or his predecessor in interest beginning with the owner of record on the effective date of this chapter or of a performance standard adopted pursuant thereto from which a variance is sought; or

(2) Any hardship that is not unique to the petitioner's land; [1979, c. 459, §1 (NEW).]

B. The variance, if granted, will not subvert the intent of this chapter as stated in section 951 or as manifested in the standards from which a variance is sought; and [1979, c. 459, §1 (NEW).]

C. The proposed use, if a variance is granted, will not unreasonably interfere with the use and enjoyment of their lands by adjacent landowners, or result in any unreasonable:

(1) Degradation of air and water quality;

(2) Harmful alteration of wetlands;

(3) Increase in erosion or sedimentation;

(4) Danger of increased flood damage;

(5) Obstruction of flood flow;

(6) Damage to fish and wildlife habitat;

(7) Despoliation of the scenic, rural and open space character of the corridor;

(8) Overcrowding;

(9) Excessive noise;

(10) Obstructions to navigation; or

(11) Interference with the educational, scenic, scientific, historic or archaeological values of those areas designated and approved for inclusion within the Resource Protection District. [1977, c. 459, §1 (NEW).]

No variance shall be granted because of other nonconforming uses within a district or because of similar uses in an adjoining district. The burden of proof shall be on the applicant to show entitlement to a variance under this section. The owner of a building lot of record which is wholly within the corridor on March 19, 1974, shall be entitled to a variance for a single family residence which may be granted by the commission without public hearing. Any variance granted by the commission may be granted subject to such reasonable conditions concerning matters enumerated in section 959-B as the commission finds necessary to avoid the dangers enumerated in section 957-D. For the purposes of enforcement, variances granted hereunder and the conditions thereto shall be treated as orders of the commission.

[ 1979, c. 459, §1 (NEW) .]

SECTION HISTORY

1979, c. 459, §1 (NEW).



38 §963-A. Special use variance

1. No variance where prohibited. No variance shall be granted in order to permit a use within a district in which such use is expressly prohibited, except in accordance with this section. A special use variance may be granted, after notice and public hearing, to permit a single family dwelling within the Resource Protection District upon a finding by the commission that the grant of such a special use variance is necessary to avoid undue hardship to the applicant, provided that hardship shall not be construed to include:

A. Any hardship attributable to any act, course of conduct or failure to act of the applicant or his predecessor in interest, beginning with the owner of record on March 19, 1974; or [1979, c. 459, §1 (NEW).]

B. Any hardship that is not unique to the petitioner's land. [1979, c. 459, §1 (NEW).]

A special use variance under this section may be granted by the commission only in cases where such a variance is necessary to avoid a deprivation of property in violation of the Constitution of Maine, Article I, Section 6, a taking of private property without compensation in violation of the Constitution of Maine, Article I, Section 21, a violation of due process clause of the 14th Amendment of the Constitution of the United States, or a violation of other applicable state or federal constitutional provisions.

The owner of a building lot of record which is wholly within the corridor on March 19, 1974, shall be entitled to a variance for a single family residence which may be granted by the commission without public hearing. Any variance granted by the commission may be granted subject to such reasonable conditions concerning matters enumerated in section 959-B as the commission finds necessary to avoid the dangers enumerated in section 957-D. For purposes of enforcement, special use variances granted hereunder and the conditions thereto shall be treated as orders of the commission.

[ 1979, c. 459, §1 (NEW) .]

SECTION HISTORY

1979, c. 459, §1 (NEW).



38 §964. Certificate of compliance

It shall be unlawful to use or occupy, or permit the use or occupancy of, any land, structure or part of any land or structure created, erected, changed, converted or wholly or partly altered or enlarged in its use or structural form, which use or structure requires a permit under this chapter unless the permit requirements and conditions of approval have been met. [1985, c. 481, Pt. A, §96 (RPR).]

For the purposes of inspection and to assure compliance with this chapter and any standards, rules and orders issued by the commission pursuant to this chapter, commission members, staff, consultant personnel and designated municipal officials may conduct such investigations, examinations, tests and site evaluations as necessary to verify compliance with any permits or variances issued by the commission. [1985, c. 481, Pt. A, §96 (RPR).]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1985, c. 481, §A96 (RPR).



38 §965. Fees

The commission may establish reasonable fees for permit applications, variance applications and certificates of compliance. The funds derived from the collection of such fees shall be retained by the commission. The commission may also establish a reasonable schedule of fees for providing copies of this chapter, maps of district boundaries, the comprehensive plan, copies of rules and regulations, performance standards, official publications or other materials which may be requested by the public. The fees for any such materials shall be retained by the commission and used to defray the expense of printing, copying, mailing or otherwise providing such materials to the public. [1983, c. 819, Pt. A, §65 (AMD).]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1983, c. 819, §A65 (AMD).



38 §966. Parties to proceedings

The parties to any proceeding before the commission may include the applicant, if any, any landowner whose lands will be directly affected by the proposed action of the commission, any landowner whose lands are adjacent to, directly across the river from, or within 500 feet of lands to be directly affected, any municipality or agency thereof whose jurisdiction includes lands or bodies of water to be directly affected and any citizens' group or organization qualified under section 966-A. [1979, c. 459, §1 (NEW).]

Nothing in this section may be construed so as to limit the right of any member of the public to appear or be heard at any public hearing of the commission, subject only to such reasonable rules and regulations as the commission may establish. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §205 (AMD).]

SECTION HISTORY

1979, c. 459, §1 (NEW). 1989, c. 890, §§A40,B205 (AMD).



38 §966-A. Citizens' groups or organizations

1. Participation. A citizens' group or organization may participate in all hearings held by the commission, request and receive notices, bring judicial proceedings and exercise all other rights of parties to proceedings before the commission, provided that the group or organization is designated as qualified by an order of the commission under this section.

[ 1979, c. 459, §1 (NEW) .]

2. Organizations qualified. The commission shall issue an order designating a citizens' group or organization as qualified under this section if it finds that:

A. The group or organization has filed an application showing:

(1) That is has significant and definable interest in the Saco, Ossipee or Little Ossipee Rivers and their adjacent lands; and

(2) That it has at least 50 members in the municipalities whose lands comprise the Saco River Corridor or at least 15 members in a municipality which will be directly affected by a proposed action of the commission. [1979, c. 459, §1 (NEW).]

[ 1979, c. 459, §1 (NEW) .]

3. Contents. Every application for designation as a qualified organization under this section shall contain the name and address of a representative or office for the receipt of notices and other communications and the names and addresses of the organization's officers, directors and members.

[ 1979, c. 459, §1 (NEW) .]

4. Time period. The commission may establish a period of time after which qualifications under this section will expire unless renewed, and in such cases shall give notice of the necessity for renewal not less than one month prior to the expiration date.

[ 1979, c. 459, §1 (NEW) .]

SECTION HISTORY

1979, c. 459, §1 (NEW).



38 §967. Enforcement, inspection and penalties for violations

1. Effect of standards, rules and orders. Standards, rules and orders issued by the commission pursuant to this chapter have the force and effect of law.

[ 2003, c. 452, Pt. W, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Conformance required. A person may not undertake development except in conformance with this chapter and the standards, rules and orders issued by the commission pursuant to this chapter. Real estate or personal property may not exist or be used in violation of this chapter or the standards, rules and orders issued by the commission pursuant to this chapter.

[ 2003, c. 452, Pt. W, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Ensuring compliance; access. For the purposes of inspection and to ensure compliance with this chapter and standards, rules and orders issued by the commission pursuant to this chapter, commission members, staff, consultant personnel and designated municipal officials may conduct such investigations, examinations, tests and site evaluations determined necessary to verify information presented to the commission and may obtain access to any lands and structures subject to this chapter.

[ 2003, c. 452, Pt. W, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Violations. A person who violates a provision of this chapter or of standards, rules and orders issued by the commission pursuant to this chapter commits a civil violation for which a fine of not more than $100 for each day of the violation may be adjudged. In addition, the person's permit, certificate of compliance or variance issued by the commission is subject to revocation.

[ 2003, c. 452, Pt. W, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Falsification. A person who intentionally or knowingly falsifies a statement to the commission commits a civil violation for which a fine of not more than $1,000 may be adjudged. In addition, the person's permit, certificate of compliance or variance granted by the commission in reliance on such statement must be revoked.

[ 2003, c. 452, Pt. W, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Additional remedies. In addition to enforcing any other penalties provided, either the commission or the Attorney General may institute any appropriate action, injunction or other proceeding to prevent, restrain, correct or abate a violation of this chapter or the standards, rules and orders issued by the commission pursuant to this chapter.

[ 2003, c. 452, Pt. W, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

7. Commission's status. Subject to written approval of the Attorney General as provided in Title 5, section 191 and within the limits of the commission's budget, the commission may retain private counsel for the conduct of commission meetings and hearings and advice on other legal matters.

[ 2003, c. 452, Pt. W, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1979, c. 459, §1 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §W8 (RPR).



38 §968. Appeals to Superior Court

Except where otherwise specified by statute, any party or person aggrieved by any order or decision of the commission, in regard to any matter upon which there was a hearing before the commission and of which a record of said hearing is available, may, within 30 days after notice of the filing of such order or decision, appeal therefrom to the Superior Court by filing a notice of appeal stating the points of appeal. Notice of the appeal shall be ordered by the court without a jury in the manner and with the rights provided by law in other civil actions so heard. The proceedings shall not be de novo. The court shall receive into evidence true copies of the transcript of the hearing, the exhibits thereto and the decision of the commission. The court's review shall be limited to questions of law and to whether the commission acted regularly and within the scope of its authority and the commission's decision shall be final so long as supported by substantial evidence. The court may affirm, reverse or remand the commission's decision for further proceedings. Appeals from all other orders or decisions of the commission, unless otherwise specified by statute, shall be taken pursuant to the Maine Rules of Civil Procedure, Rule 80B. [1979, c. 459, §1 (NEW).]

SECTION HISTORY

1979, c. 459, §1 (NEW).



38 §969. Saco River Corridor Fund

1. Fund established. The Saco River Corridor Fund, referred to in this section as the "fund," is established as a nonlapsing dedicated, interest-bearing account. All charges collected pursuant to this section must be deposited into the fund. All interest earned by the account accrues to the fund. Any balance remaining in the fund at the end of the fiscal year does not lapse but is carried forward into subsequent fiscal years.

[ 1997, c. 330, §1 (NEW) .]

2. Fund purpose. The purpose of the fund is to preserve existing water quality and prevent the deterioration of water supplies in the Saco River, the Ossipee River and the Little Ossipee River within the Saco River Corridor, as created in section 953, by partially underwriting the administration and operation of the Saco River Corridor Commission, as established by Title 5, section 12004-G, subsection 13.

[ 1997, c. 330, §1 (NEW) .]

3. Assessment on the sale of water. For purposes of funding its activities, the commission shall impose a fee of 1% on the sale of water and fire protection services by a water utility that draws water either from the Saco River or from a groundwater source under the influence of the Saco River, as determined by the Department of Human Sercices, for sale and distribution to its customers. The fee must be levied on the rates of the water utility as authorized by the Public Utilities Commission to be charged for services provided by the utility. "Water utility" has the same meaning as the term is defined in Title 35-A, section 102, subsection 22.

The fee must be collected by the water utility and remitted quarterly to the commission. Notwithstanding any limitations set forth in Title 35-A regarding a water utility's right to increase its charges to its customers, a water utility with sales subject to this subsection is authorized to increase its overall charges for the purpose of collecting the fee set forth in this subsection.

Each water utility may retain a portion of the total fees collected equivalent to the utility's administrative costs incurred in the collection and remission of the fees, not to exceed 2% of the total fees collected. For purposes of the Public Utilities Commission's rate-making authority, costs actually incurred by the utility associated with the collection and remission of the fees for the fund are considered just and reasonable for rate-making purposes.

The commission shall adopt rules that are reasonably necessary to carry out the purposes of this section pursuant to section 954-C. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 330, §1 (NEW) .]

4. Reporting requirements. The commission shall submit a report by February 1, 1998 and each subsequent year to the joint standing committees of the Legislature having jurisdiction over natural resources matters, energy and utilities matters and appropriations and financial affairs, identifying the amount collected and how the fund was disbursed by the commission.

[ 2007, c. 651, §22 (AMD) .]

5. Additional sources of revenue. The commission shall study usage within the Saco River Corridor for the purpose of identifying additional management needs and funding sources. The commission shall take all steps necessary to obtain revenue from these funding sources to ensure that assessments on the sale of water are not the sole source of revenue for the fund.

[ 1997, c. 330, §1 (NEW) .]

SECTION HISTORY

1997, c. 330, §1 (NEW). 2007, c. 651, §22 (AMD).






Chapter 7: FLOATING TIMBER

38 §971. Conversion

Whoever takes, carries away or otherwise converts to his own use, without the consent of the owner, any log suitable to be sawed or cut into the boards, clapboards, shingles, joists or other lumber, or any mast or spar the property of another, whether the owner is known or unknown, lying in any river, pond, bay, stream or inlet, or on or near the bank or shore thereof, or cuts out, alters or destroys any mark made thereon, without the consent of the owner and with intent to claim the same, forfeits for every such log, mast or spar, $20, to be recovered on complaint; 1/2 for the State and 1/2 for the complainant.



38 §972. Conversion as larceny (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §W9 (RP).



38 §973. Presumptions; double damages

In prosecutions under section 971 if a log, mast or spar is found in the possession of the accused partly destroyed, partly sawed or manufactured, or with the marks cut out or altered, not being that person's property, it is presumptive evidence of that person's guilt. The burden of proof is then on that person. Whoever is guilty of the offense described in section 971 is liable to the owner, in a civil action, for double the value of the log, mast or spar so dealt with. [RR 2003, c. 2, §118 (COR).]

SECTION HISTORY

RR 2003, c. 2, §118 (COR).



38 §974. Right of owner to search for lost logs

The owner of such logs, masts or spars may at any time, by himself or his agent, enter in a peaceable manner upon any mill, mill-brow, boom or raft of logs or other timber in search of such lost property. Whoever willfully prevents or obstructs such search forfeits for each offense not less than $20 nor more than $50, to the person by whom or on whose account such entry was claimed, to be recovered in a civil action.



38 §975. Intermixed logs and timber; lien for expenses; libel

Any person whose timber in any waters of the State is so intermixed with the logs, masts or spars of another that it cannot be conveniently separated for the purpose of being floated to the market or place of manufacture may drive all timber with which his own is so intermixed toward such market or place, when no special and different provision is made by law for driving it; and is entitled to a reasonable compensation from the owner, to be recovered after demand therefor on said owner or agent, if known, in a civil action. He has a prior lien thereon until 30 days after it arrives at its place of destination to enable him to attach it. If the owner cannot be ascertained, the property may be libeled according to law and enough of it disposed of to defray the expenses thereof, the amount to be determined by the court hearing the libel.



38 §976. Logs or timber lodged on banks; forfeiture; advertisement

Logs or other timber carried by freshets or otherwise lodged upon lands adjoining any waters are forfeited to the owner or occupant thereof, after they have so remained for 2 years, if such lands during that time were improved; otherwise, after 6 years; provided such owner or occupant, within one year after the same were found so lodged, advertises, as nearly as practicable, the number of pieces of timber, the time when lodged, together with the marks thereon and the place where found, 3 weeks successively in some newspaper in the county, if any, otherwise in the state paper.



38 §977. Owner may remove on tender of damages; damages for landowner

The owner of said timber may enter on said land and remove it at any time before forfeiture, having previously tendered to the owner or occupant thereof a reasonable compensation for all damages occasioned by the lodging, remaining or removal of said timber and the expense of advertising it; but if the timber is removed by the owner, or otherwise, without such tender, the owner of the land may recover, in a civil action, the damages aforesaid.



38 §978. Conversion of railroad sleepers, ship knees or cedar lumber; double damages

Whoever willfully and fraudulently takes, carries away or otherwise converts to his own use any railroad sleeper, knee or other ship timber or cedar for shingles or other purposes, the property of another, whether known or not, without his consent, lying in any river, stream, pond, bay or inlet, or on or near the shore thereof; or cuts out, alters or destroys any mark thereon, forfeits $10 for each offense, to be recovered and appropriated as provided in section 971; and is liable to the owner in double the amount thereof in a civil action. Such owner has all the rights and is subject to all the liabilities provided for the owner of logs, masts and spars in sections 973 to 979.



38 §979. Saco River or tributaries

If any boom on the Saco River, or any of the waters connected therewith, is so placed or constructed as to prevent the free and usual passage of timber down the river, the owner or occupant thereof, at his own expense, shall release and turn out the timber so detained, when requested to do so by the owner thereof, if it can be done with safety. If, for 2 days after request, he neglects or refuses to do so, he is liable to the owner of the timber in a civil action for all damages by him sustained.






Chapter 8: ST. CROIX INTERNATIONAL WATERWAY COMMISSION

38 §991. Findings and purpose

The Legislature finds that the St. Croix River for its entire length, including Grand Lake and Spednick Lake, forms a common international boundary between the United States and Canada; and that the management of the waterway and the use of adjacent lands is of special concern to the State and the Province of New Brunswick. [1987, c. 470, §2 (NEW).]

The Legislature finds that the State shares an important cultural, social and economic heritage with the Province of New Brunswick, that northern and eastern Maine's economies are interdependent with that of the Province of New Brunswick and that careful efforts to promote tourism and development can have shared benefits for citizens of both regions. [1987, c. 470, §2 (NEW).]

The Legislature finds that the St. Croix River was identified as one of the State's most outstanding river stretches in the former Department of Conservation's 1982 Maine Rivers Study and is specifically designated for protection in Title 12, section 405. [2013, c. 405, Pt. D, §18 (AMD).]

The Legislature recognizes that industrial use of the river system and adjacent forest land has been the mainstay of the region's economy for generations and that such continued use should be encouraged. [1987, c. 470, §2 (NEW).]

The Legislature finds that the St. Croix River and lakes system provides an outstanding recreational fishery, including fishing opportunities for Atlantic salmon, and that the adjacent lands provide habitat for various species of wildlife, including the bald eagle and osprey. [1987, c. 470, §2 (NEW).]

The Legislature finds that the diverse landscape features and natural resources provide the visitor with opportunities for boating, canoeing, hiking, bird watching, camping, swimming, picnicking, ice fishing, hunting, snowmobiling and cross-country skiing, among other activities; and that the river and forest lands along its shores provide hydropower and the raw materials for a forest products industry offering quality employment opportunities to people of the State. [1987, c. 470, §2 (NEW).]

The Legislature further finds that the thoughtful development of opportunities to appreciate and use these resource features can provide increased development of tourism and employment, while protecting the very resources attracting people to the area; and to shepherd the resources carefully and effectively, while promoting the tourism potential of the area, requires joint planning, development and management of the area by the State and the Province of New Brunswick. [1987, c. 470, §2 (NEW).]

The Legislature further finds that the St. Croix River Joint Advisory Commission, an international commission formed by the Governor of the State and the Premier of the Province of New Brunswick, in July 1986, to study the need for coordinated planning and management of the St. Croix River, recommended, in November 1986, the formation of a permanent 8-member commission, to be known as the St. Croix International Waterway Commission, composed of 4 representatives from Maine and 4 from the Province of New Brunswick, to develop a plan to coordinate planning and management of the uses and resources of the St. Croix Waterway. [1987, c. 470, §2 (NEW).]

In view of the need for coordination of joint planning, development and management of the waterway by the State, the Province of New Brunswick and the affected private interests and the recommendation of the St. Croix River Joint Advisory Commission that Maine participate in a permanent commission, which shall be known as the St. Croix International Waterway Commission, and the fact that the Governor of the State and the Premier of the Province of New Brunswick have signed a Memorandum of Understanding, which is the basis of this chapter and describes the composition, powers, authorities and boundaries of the commission, the participation of the State on the commission is hereby authorized and the necessary funds to support the State's participation shall be appropriated to the commission. [1987, c. 470, §2 (NEW).]

SECTION HISTORY

1987, c. 470, §2 (NEW). 2013, c. 405, Pt. D, §18 (AMD).



38 §992. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 470, §2 (NEW).]

1. Commission. "Commission" means the St. Croix International Waterway Commission.

[ 1987, c. 470, §2 (NEW) .]

2. Memorandum of Understanding. "Memorandum of Understanding" means the Memorandum of Understanding Between the State of Maine of the United States and the Province of New Brunswick of Canada Regarding the St. Croix International Waterway, signed by the Governor of the State and the Premier of the Province of New Brunswick in November 1986.

[ 1987, c. 470, §2 (NEW) .]

3. Waterway. "Waterway" means the St. Croix River, including the Chiputneticook Lakes.

[ 1987, c. 470, §2 (NEW) .]

SECTION HISTORY

1987, c. 470, §2 (NEW).



38 §993. St. Croix International Waterway boundaries established

The boundaries for the St. Croix International Waterway shall be on the Maine side, commencing 250 feet from the high watermark at the northern end of the bridge over Lewis Cove in Perry, Maine; thence by a straight line in a northeasterly direction toward the easternmost point of Navy Island to the International Boundary; thence in a northerly direction along the International Boundary to the monument on Monument Brook; thence southerly along the United States side of Monument Brook 250 feet from the high watermark continuing southward along Monument Brook to North Lake and southward along the shores of North Lake, The Thoroughfare, Grand Lake, Mud Lake and Spednick Lake; and thence southerly 250 feet above the high watermark along the United States side of the St. Croix River to the place of beginning being 250 feet from the high watermark at the northern end of the bridge over Lewis Cove in Perry, Maine; and shall be established on the New Brunswick side, by the Province of New Brunswick by their own action, commencing 200 feet from the high watermark at the southernmost point of St. Andrews; thence by a straight line in a southerly direction to the easternmost point of Navy Island, also known as St. Andrews Island; thence by a straight line in a southwesterly direction toward the northern end of the bridge over Lewis Cove in Perry, Maine, to the International Boundary; thence in a northerly direction along the International Boundary to the monument on Monument Brook; thence southerly along the Canadian side of Monument Brook 200 feet from the high watermark to the point where the Monument Brook empties into North Lake; thence easterly along the northern shore of North Lake 200 feet above the high watermark to Highway 122; thence easterly along Highway 122 to Canterbury; thence southerly along the Canadian Pacific Railway line to McAdam; thence westerly along Route 4 to the International Boundary between St. Croix and Vanceboro; thence southerly 200 feet above the high watermark along the Canadian side of St. Croix River and maintaining this 200 feet above the high watermark around Oak Bay and Waweig Bay to the place of beginning being 200 feet from the high watermark at the southernmost point of St. Andrews. [1987, c. 470, §2 (NEW).]

SECTION HISTORY

1987, c. 470, §2 (NEW).



38 §994. Creation of St. Croix International Waterway Commission

To carry out the purposes of this chapter, there is created the St. Croix International Waterway Commission. The objectives of the commission are, to the extent permitted by the laws of the United States and Canada, to: [1987, c. 470, §2 (NEW).]

1. Encourage wise use. Encourage continued wise use of the river system and adjacent lands for maximum economic benefit of the people of the region;

[ 1987, c. 470, §2 (NEW) .]

2. Protect recreational resources. Protect and coordinate the management of an increasingly valuable natural and recreational resource for current and future usage;

[ 1987, c. 470, §2 (NEW) .]

3. Encourage back country experience. Encourage and maintain a high quality back country recreational and educational experience for users of the resource;

[ 1987, c. 470, §2 (NEW) .]

4. Encourage tourism. Encourage tourism, based on identified themes, with resultant economic benefits to the region;

[ 1987, c. 470, §2 (NEW) .]

5. Promote heritage. Protect and promote awareness of human heritage resources, including both Indian and early European;

[ 1987, c. 470, §2 (NEW) .]

6. Coordinate shared resource. Ensure coordination in the planning and management of a shared resource;

[ 1987, c. 470, §2 (NEW) .]

7. Ensure fair use. Establish the mechanisms and processes to be used to ensure fair representation of all user groups, thereby minimizing conflicts; and

[ 1987, c. 470, §2 (NEW) .]

8. Obtain optimal benefits. Obtain optimal benefits from recreational and educational use of the resource, while recognizing the historic and current economic importance of the forest resource, including its management and commercial utilization.

[ 1987, c. 470, §2 (NEW) .]

SECTION HISTORY

1987, c. 470, §2 (NEW).



38 §995. Members and organization

1. Membership; terms; quorum. The commission shall consist of 8 members, of whom 4 shall be appointed by the Premier of the Province of New Brunswick and 4 appointed by the Governor of the State. Initially, 4 of the members shall be appointed for a one-year term and 4 members shall be appointed for 2-year terms, so that members may not all reach the end of their terms at the same time. Thereafter, all members shall be appointed for a term of 2 years and may be eligible for reappointment. Representatives of the governments of the United States and Canada shall be invited as observers by the Governor of the State and the Premier of New Brunswick, respectively. Representatives from the governments of the United States and Canada shall not be counted for purposes of determining a quorum. Alternates may be appointed for each member of the commission in the same manner as the members. The commission shall elect 2 co-chairmen, one of Canadian nationality and one of United States nationality from among its members, each of whom shall hold office for a term of 2 years. A quorum shall consist of at least 6 members of the commission or their alternates, including, at all times 3 Canadian and 3 United States members. The commission shall reach its decisions on all issues by consensus. When failing to reach consensus, the commission shall refer the issue for resolution to both the Governor of the State and the Premier of the Province of New Brunswick for their joint consideration.

[ 1987, c. 470, §2 (NEW) .]

2. Executive director. The commission shall appoint an executive director. The executive director shall serve as the principal staff to the commission and shall be responsible for preparation of the commission's agendas, meeting minutes, the commission's plans for management of the St. Croix International Waterway, public participation in the planning process, supervision of other commission staff and other duties as the commission may specify. The first executive director of the commission shall be nominated jointly by the State and the Province of New Brunswick and approved by the commission and shall serve for a period of 3 years in an office within a community along the St. Croix River. At the end of this initial 3-year term, the commission shall evaluate the performance of the executive director and submit their evaluation with recommended action to the State and the Province of New Brunswick. The State and the Province of New Brunswick shall each designate a staff person from their respective governments to serve as a principal liaison and facilitator for requests made by the executive director in the conduct of the planning and management efforts for the St. Croix International Waterway Commission.

[ 1987, c. 470, §2 (NEW) .]

3. Meetings. The commission shall hold at least 2 meetings every calendar year and shall submit an annual report to the Governor of the State and the Premier of the Province of New Brunswick on or before March 31st of each year, along with an audit statement of the financial operations of the commission. The commission shall permit inspection of its records by the accounting agencies of both governments. The commission may employ both Canadian and United States citizens. Their employment shall be subject to the relevant United States and Canadian laws.

[ 1987, c. 470, §2 (NEW) .]

SECTION HISTORY

1987, c. 470, §2 (NEW).



38 §996. Authority

The commission may, to the extent permitted by the laws of the United States and Canada: [1987, c. 470, §2 (NEW).]

1. Develop plan; cooperation with landowners. Direct the development of the recreational and resource management plan in cooperation with landowners;

[ 1987, c. 470, §2 (NEW) .]

2. Establish committees. Establish working committees to conduct the planning and recommend the management strategies to the commission for the uses and resources of concern;

[ 1987, c. 470, §2 (NEW) .]

3. Implement plans. Seek to implement plans, through working agreements established among the line departments of the State, the Province of New Brunswick, where appropriate, and, to the extent possible, the United States Government, the Government of Canada and private landowners;

[ 1987, c. 470, §2 (NEW) .]

4. Cooperate. Cooperate with private entrepreneurs and landowners;

[ 1987, c. 470, §2 (NEW) .]

5. Provide for involvement and education. Provide a formal channel for public involvement and education on the planning and management efforts; and

[ 1987, c. 470, §2 (NEW) .]

6. Encourage adherence to the plan. Encourage that the area is managed according to the adopted plan, in cooperation with all interested parties, until the plan is modified or until enabling legislation is repealed by either the State or the Province of New Brunswick.

[ 1987, c. 470, §2 (NEW) .]

SECTION HISTORY

1987, c. 470, §2 (NEW).



38 §997. Powers

The commission shall, subject to the applicable laws of the governments of the United States and Canada, have all the powers and capacity necessary or appropriate for the purpose of performing its functions, including, but not limited to, the following powers and capacity to: [1987, c. 470, §2 (NEW).]

1. Contract. Enter into contracts;

[ 1987, c. 470, §2 (NEW) .]

2. Staff. Appoint staff and fix the terms and conditions of their employment and remuneration;

[ 1987, c. 470, §2 (NEW) .]

3. Executive director. Appoint an executive director who shall serve as the principal staff to the commission and who shall be responsible for preparation of the commission's agendas, meeting minutes, the commission plan for management of the St. Croix International Waterway, public participation in the planning process, supervision of staff and other duties as the commission may specify;

[ 1987, c. 470, §2 (NEW) .]

4. Property. Acquire and dispose of personal and real property;

[ 1987, c. 470, §2 (NEW) .]

5. Joint projects. Cooperate or engage in joint projects with local municipalities or other authorities for the improvement, development or maintenance of property;

[ 1987, c. 470, §2 (NEW) .]

6. Budget. Prepare an annual budget that specifies the expenditures that the commission may make in the forthcoming fiscal year; and

[ 1987, c. 470, §2 (NEW) .]

7. Funding. Seek appropriations from the State and the Province of New Brunswick and accept funding from the Governments of the United States and Canada to carry out the purposes set out in sections 991 and 994 and to accept donations, bequests or devises intended for furthering the functions of the commission and to use those donations, bequests or devises as may be provided in the terms of the donations, bequests or devises.

[ 1987, c. 470, §2 (NEW) .]

SECTION HISTORY

1987, c. 470, §2 (NEW).



38 §998. Commission operating procedures

1. Shared costs. The State and the Province of New Brunswick shall share the costs of developing and managing the St. Croix International Waterway Commission. To the extent feasible, the commission may seek to enter into arrangements with agencies of Canada and the United States to provide necessary services as the commission may request.

[ 1987, c. 470, §2 (NEW) .]

2. Committees. There shall be 4 working committees: Land use; recreation; fisheries and wildlife; and nonrecreational uses, established to undertake the planning and to oversee the management of the uses and resources in the waterway area. The committees shall be staffed by personnel from line agencies of the State and the Province of New Brunswick. The working committees may appoint subcommittees as needed.

[ 1987, c. 470, §2 (NEW) .]

3. Ex officio members; committee functions; plans. The working committees may invite elected community representatives, representatives from federal agencies, private citizens, members of citizen organizations and representatives from private sector commercial interests to serve on the committee in an ex officio capacity. Each committee shall prepare a preliminary plan designed to optimize the management of the uses or resources for which it has responsibility. These plans shall be submitted to the executive director of the commission who shall work with the committees to resolve conflicts and to integrate the plans into a unified management plan that is in accord with the objectives set forth in section 994 or as may be further spelled out by the commission. The executive director shall solicit public comments on the plan in both the State and the Province of New Brunswick. The executive director shall work with the working committees to revise, if necessary, the plan before presenting it to the commission for final adoption. The commission shall formally adopt the plan by consensus. The commission shall reassess the recreational and resource management plan at least once in every 4 years and shall submit its assessment, with any recommendations, to the State and the Province of New Brunswick.

[ 1987, c. 470, §2 (NEW) .]

4. Budget. The commission shall submit annually to the State and the Provincial Government of New Brunswick a budget covering total anticipated expenditures to be financed from all sources and shall conduct its operations in accordance with the budget as approved by the State and the Province of New Brunswick.

[ 1987, c. 470, §2 (NEW) .]

5. Regulation and enforcement. Authority to regulate development and usage of the water and shorelands of the St. Croix River, Grand Lake and Spednick Lake rests with the State and Provincial Governments, their respective federal governments and, for matters affecting international jurisdiction, the International Joint Commission. In cases where regulatory authority is inadequately defined, the commission shall recommend measures to assure that authority is vested with the appropriate departments and they shall take action to facilitate assumption of the needed authority. It shall be the responsibility of the line departments to enforce regulations in the area. All initiatives from line departments which impact upon the area shall be referred to the appropriate working committee and that committee shall advise the commission if the initiative is consistent with the goals of the adopted plan.

[ 1987, c. 470, §2 (NEW) .]

6. Committee powers. The committees shall exercise powers and functions of the commission which are delegated to them by the commission and shall submit, at each meeting of the commission, minutes of their proceedings since the last preceding meeting of the commission. The working committees may appoint subcommittees as needed. The commission may appoint other committees as it considers necessary or desirable for the administration of the adopted plans.

[ 1987, c. 470, §2 (NEW) .]

7. Compensation. The commissioners shall receive no remuneration from the commission. They may be paid by the commission a housing and meals per diem and be reimbursed for actual travel expenses incurred in the conduct of the commission business. These amounts shall be determined as provided by Title 3, section 2.

[ 1987, c. 470, §2 (NEW) .]

8. Dissolution. Upon dissolution of the commission, any net assets must be distributed for charitable purposes within the meaning of the Internal Revenue Code, Section 501 (c)(3).

[ 1991, c. 8, (NEW) .]

SECTION HISTORY

1987, c. 470, §2 (NEW). 1991, c. 8, (AMD).



38 §999. Timetable for completion of commission plan

The commission shall develop a management plan for the St. Croix International Waterway within 18 months of the first meeting of the commission. The necessary management agreements to implement the plan shall be formulated and signed by the participating management agencies prior to commission approval of the plan and shall be considered part of the plan. [1987, c. 470, §2 (NEW).]

SECTION HISTORY

1987, c. 470, §2 (NEW).



38 §1000. First meeting of commission

The first meeting of the commission shall be called by the Governor of the State and shall be held in Calais, Maine. The Premier of the Province of New Brunswick has agreed, in the Memorandum of Understanding, to designate a person to serve as the temporary chairman of the commission at its first meeting until the commission nominates from among its members and approves by consensus co-chairmen. [1987, c. 470, §2 (NEW).]

SECTION HISTORY

1987, c. 470, §2 (NEW).



38 §1001. Commission and working committee members, invitees and observers

Members of the commission and its various working committees may include, without limitation, representatives of federal, state and local governmental entities, state and local conservation groups, local commerce and industry, private citizens and landowners in the waterway area, local fish and wildlife groups and representatives of any other groups with legitimate interests in the management of the waterway. [1987, c. 470, §2 (NEW).]

SECTION HISTORY

1987, c. 470, §2 (NEW).



38 §1002. Legislative review

The joint standing committee of the Legislature having jurisdiction on audit and program review shall review the commission on or before January 1, 1996, and present its recommendations for amendment or repeal of this chapter to the Legislature. [1987, c. 470, §2 (NEW).]

SECTION HISTORY

1987, c. 470, §2 (NEW).






Chapter 9: WHARVES AND FISH WEIRS

38 §1021. Definitions

The words "fish weir" mentioned in this chapter are defined to be a fixed structure erected and maintained during part of each fishing season in the tidewater, constructed of at least 25 spiling or stakes fastened together by binders, surrounded by brush, lath racks or netting, forming the catch pound into which fish are led or guided by one or more fixed leaders constructed of spiling or stakes not more than 20 feet apart and at least 100 feet long, fastened together by binders surrounded by lath racks, brush or netting and from which catch pound they cannot readily escape.



38 §1022. License to build or extend; application

Any person intending to build or extend any wharf, fish weir or trap in tidewaters, within the limits of any city or town, shall apply in writing to the municipal officers of the city or town, stating the location of the weir, the boundaries of the cove in which the weir will be constructed as identified on a map prepared by the Commissioner of Marine Resources, limits and boundaries, as nearly as may be, of the intended erection or extension, and asking license for the intended erection or extension. The applicant must notify all parties that may be directly affected by the proposed construction. Upon receiving an application, the officers shall give at least 3 days' public notice of the application in a newspaper, published in the town, or, if there is no newspaper published in the town, in a newspaper published within the county, and shall designate in the notice a day and time on which they or their designee will meet on or near the premises described, to examine the same and hear all parties interested. If, following such examination and hearing of all parties interested, the officers decide that such erection or extension would not be an obstruction to navigation or injury to the rights of others, and determine to allow the same, they shall issue a license under their hands to the applicant, authorizing the applicant to make such an erection or extension, and to maintain the same within the limits mentioned in such license. The applicant for license to build or extend a fish weir or trap shall first give bond to the town, with sureties, in the sum of $5,000, conditioned that upon the termination of such license the applicant removes all stakes and brush from the location therein described. The municipal officers shall, within 10 days after the date of hearing, give written notice by mail of their decision to all parties interested. Any person aggrieved by the decision of the municipal officers, in either granting or refusing to grant a license as provided, may appeal to the Superior Court within 10 days after the mailing of such written notice. The court shall set a time and place for hearing and give notice thereof in the same manner as provided for a hearing before the municipal officers. The decision of the court must be communicated to the appellant and to the municipal officers of the town in which the proposed wharf, weir or trap is to be located. This decision is binding on the municipal officers, who shall issue a license, if so directed by the decision of the court, within 3 days after the decision has been communicated to them. If the appeal is sustained by the court in whole or in part, the appellant will have costs against the appellee. If the appeal is not so sustained, the appellee will have costs against the appellant. If any owner to whom a license has been issued or the owner's heirs or assigns fail to remove all stakes and brush within a period of one year after the termination of the license, as provided in section 1023, any person can remove the same without charge against the owner or the owner's heirs or assigns. [2011, c. 559, Pt. A, §36 (AMD).]

In the case of islands not within the jurisdiction of any town all powers of municipal officers to issue licenses to build weirs are conferred upon the owner or owners of such islands. If said owner or owners are unable to agree as to the issuance of a license they shall submit the question of such issuance to the Commissioner of Marine Resources, who shall, after a hearing at which all parties may be represented, decide as to the issuance of such license. [1973, c. 513, §22 (AMD).]

In the case of waters adjacent to unorganized or deorganized territory that is not an island, the Commissioner of Marine Resources shall have the powers of municipal officers to issue licenses under this section. Notwithstanding the provisions of this section governing procedures, the Commissioner of Marine Resources shall review the application and hold a hearing as if this were a lease application under Title 12, section 6072, subsections 5 and 6. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §207 (AMD).]

Any licenses issued under this chapter shall constitute an approval and determination by the issuer thereof that the licensed wharf or weir constructed and operated within the limits imposed by such license does not adversely affect nor impair the interests of the issuer in such area, including navigation and the rights of private citizens in the area. Such license does not confer any right, title or interest in submerged or intertidal lands owned by the State. [1975, c. 287, §2 (NEW).]

SECTION HISTORY

1973, c. 513, §22 (AMD). 1975, c. 287, §2 (AMD). 1979, c. 631, §2 (AMD). 1983, c. 731, §4 (AMD). 1989, c. 890, §§A40,B206, 207 (AMD). 1999, c. 215, §1 (AMD). 2011, c. 559, Pt. A, §36 (AMD).



38 §1023. Expiration of license

The license for the building or extension of a fish weir or trap issued under section 1022 or any right or privilege granted by the Legislature for the building or extension of any such fish weir or trap shall terminate and become void unless the weir or trap is built within one year from the date of the license or the granting of that right or privilege and maintained in good faith for the duration of the license. [1985, c. 97, §1 (RPR).]

The weir shall be considered to be maintained in good faith if the following conditions are met: [1985, c. 97, §1 (NEW).]

1. Annual license fee; bond coverage. The licensee shall pay his annual license fee and submit proof of the required bond coverage extending at least one year beyond the current license year;

[ 1985, c. 97, §1 (NEW) .]

2. Inspection and repair. The licensee shall inspect and repair all stakes and brush of the weir structure so as to maintain it in condition to receive netting when fishing conditions warrant; and

[ 1985, c. 97, §1 (NEW) .]

3. Report. The licensee shall complete these actions by July 15th of each year and shall report that completion to the Commissioner of Marine Resources and to the municipality within 7 days of that date on forms provided by the commissioner.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §208 (AMD) .]

Satisfaction of these conditions shall be necessary but not sufficient to retain the weir's protected fishing zone as provided by Title 12, section 6525-A, subsections 1 and 5. [1985, c. 97, §1 (NEW).]

The Commissioner of Marine Resources shall, by December 31st each year, report to the municipality the name of the licensed owner and location of each weir and whether the weir was maintained in good faith in that year. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §209 (AMD).]

SECTION HISTORY

1983, c. 731, §5 (AMD). 1985, c. 97, §1 (RPR). 1989, c. 890, §§A40,B208, 209 (AMD).



38 §1024. Waters between 2 towns

In any river or tidewater lying between 2 towns or cities, no such wharf or fish weir described in sections 1022 and 1023 shall be erected without the consent of the municipal officers of both. In no case shall any wharf be extended beyond any wharf lines heretofore legally established.



38 §1025. Recording of documents; compensation to officers

The application provided for in section 1022, with the notice and proceedings thereon and the license granted, must be recorded in the town and a copy provided to the Commissioner of Marine Resources by the applicant. Reasonable compensation must be paid by the applicant to the municipal officers for their services and expenses and to the clerk for recording, and if license is granted, $5 additional must be paid by the applicant to the town. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §210 (AMD).]

SECTION HISTORY

1983, c. 731, §5 (AMD). 1989, c. 890, §§A40,B210 (AMD).



38 §1026. Extension of herring weirs and wharves; shore owner's consent

No fish weir, trap or wharf shall be extended, erected or maintained except in accordance with this chapter. No fish weir, trap or wharf shall be erected or maintained in tidewaters below low-water mark in front of the shore or flats of another without the owner's consent, under a penalty of $50 for each offense, to be recovered in a civil action by the owner of said shore or flats. This chapter applies to all herring weirs and traps, but does not apply to other weirs or traps, the materials of which are chiefly removed annually, provided such weirs or traps do not obstruct navigation nor interfere with the rights of others. This section shall not affect any wharves so erected or maintained on the 21st day of April, 1901.



38 §1027. Exemptions

Weir fishing for alewives is exempt from the provisions of this chapter. [1985, c. 97, §2 (NEW).]

SECTION HISTORY

1985, c. 97, §2 (NEW).






Chapter 10: STANDARD SEWER DISTRICT ENABLING ACT

Subchapter 1: GENERAL PROVISIONS

38 §1031. Short title

This chapter may be known and cited as "the Standard Sewer District Enabling Act." [2013, c. 555, §6 (NEW).]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1032. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [2013, c. 555, §6 (NEW).]

1. Charter. "Charter" means a private and special law or series of private and special laws that establishes a sewer district and defines its responsibilities and authorities.

[ 2013, c. 555, §6 (NEW) .]

2. Rates. "Rates" means a rate, toll, rent, assessment, supplemental charge or other lawful charge established by a sewer district pursuant to its charter.

[ 2013, c. 555, §6 (NEW) .]

3. Sewer district. "Sewer district" means a district, including a multipurpose district and standard district, created by a private and special law of the State whose purposes include collection, interception and treatment of sewerage. Except as otherwise provided in this chapter or other applicable law, "sewer district" does not include a district whose sewerage activities are confined to interception and treatment.

[ 2013, c. 555, §6 (NEW) .]

4. Standard district. "Standard district" means a sewer district that is formed and chartered by a private and special law in conformance with this chapter.

[ 2013, c. 555, §6 (NEW) .]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1033. Scope and application

The provisions of this chapter apply as follows. [2013, c. 555, §6 (NEW).]

1. Applicable to all sewer districts. Except as otherwise provided in the statutory provisions listed in this subsection or in subsection 6, the following provisions are incorporated into the private and special laws governing a sewer district, and any part of a sewer district charter not in conformity with the following provisions is void.

A. Section 1036, subsection 7; [2013, c. 555, §6 (NEW).]

B. Section 1037; [2013, c. 555, §6 (NEW).]

C. Section 1040; [2013, c. 555, §6 (NEW).]

D. Section 1042; [2013, c. 555, §6 (NEW).]

E. Section 1045; [2013, c. 555, §6 (NEW).]

F. Section 1046, subsection 1 and subsection 4; [2013, c. 555, §6 (NEW).]

G. Section 1048, subsection 1, paragraph B and subsection 5; and [2013, c. 555, §6 (NEW).]

H. Section 1051. [2013, c. 555, §6 (NEW).]

[ 2013, c. 555, §6 (NEW) .]

2. Mandatory provisions from former chapter 12. The following provisions apply to all sewer districts:

A. Section 1038; [2013, c. 555, §6 (NEW).]

B. Section 1049; [2013, c. 555, §6 (NEW).]

C. Section 1050; [2013, c. 555, §6 (NEW).]

D. Section 1054; and [2013, c. 555, §6 (NEW).]

E. Section 1055. [2013, c. 555, §6 (NEW).]

[ 2013, c. 555, §6 (NEW) .]

3. Standard provisions. Except as provided in subsections 1 and 2 or other express provisions of this chapter, the provisions of this chapter do not apply to a sewer district unless the charter of that district incorporates those provisions.

[ 2013, c. 555, §6 (NEW) .]

4. Mandatory provisions. Provisions governing the following aspects of a standard district are not included in this chapter and must be otherwise specified in a standard district charter:

A. The corporate name of the standard district; [2013, c. 555, §6 (NEW).]

B. The territorial limits of the standard district; [2013, c. 555, §6 (NEW).]

C. The number of trustees of the standard district, which in accordance with section 1036 may not be less than 3; [2013, c. 555, §6 (NEW).]

D. The appointing authority responsible for appointing or the method of electing the first board of trustees; [2013, c. 555, §6 (NEW).]

E. The terms of the trustees who are elected or appointed subsequent to the first board. Terms of the first board are determined pursuant to section 1036, subsection 4; [2013, c. 555, §6 (NEW).]

F. Whether the trustees, subsequent to the first board, are appointed or elected; and [2013, c. 555, §6 (NEW).]

G. The procedures for the local referendum on the creation of the standard district. [2013, c. 555, §6 (NEW).]

[ 2013, c. 555, §6 (NEW) .]

5. Optional provisions. A standard district charter may include provisions relating to the following:

A. Special qualifications of trustees; [2013, c. 555, §6 (NEW).]

B. Election of trustees by other than at-large elections as provided in section 1036, subsection 1. Any provision for election of trustees by other than at-large elections must establish voting districts in conformance with the judicial principle of one person, one vote; [2013, c. 555, §6 (NEW).]

C. Additional purposes and powers of the standard district, such as authority to buy out an existing sewer company or to provide water or other utility services; [2013, c. 555, §6 (NEW).]

D. Areas outside the standard district's territory in which the standard district is authorized to provide sewer services or accept sewage or septage; [2013, c. 555, §6 (NEW).]

E. Areas outside the standard district's territory in which the standard district is authorized to locate facilities; [2013, c. 555, §6 (NEW).]

F. Notwithstanding section 1053, a specific debt limit; [2013, c. 555, §6 (NEW).]

G. Towns with which the standard district is authorized to contract to provide sewer service; and [2013, c. 555, §6 (NEW).]

H. Any other provisions or duties necessary to accomplish the legislative purposes for creating the standard district. [2013, c. 555, §6 (NEW).]

[ 2013, c. 555, §6 (NEW) .]

6. Limited sewer districts; exception. Except as otherwise provided in this subsection or other applicable law, a sewer district whose sewerage collection activities are limited to collection performed pursuant to a contract with one or more municipalities is exempt from the requirements of this chapter. The sewerage collection activities may include the ownership, maintenance or operation of the collection facilities but not the fixing of rate schedules for their use. If the sewer district owns the collection facilities used under the contract, the sewer district is subject to the requirements of section 1042.

[ 2013, c. 555, §6 (NEW) .]

7. Guidelines for modified charters. As determined appropriate by the Legislature, a standard district charter may include provisions that differ from the provisions in this chapter.

[ 2013, c. 555, §6 (NEW) .]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1034. Exemption from taxation

A standard district is a public municipal corporation within the meaning of Title 36, section 651 and the property of the district is exempt from taxation to the extent provided in that section. [2013, c. 555, §6 (NEW).]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1035. Legislative amendment of charters

Prior to acting on a proposed sewer district charter amendment, the joint standing committee of the Legislature having jurisdiction over energy and utility matters shall request written comments from the municipalities that lie in whole or in part within the sewer district. [2013, c. 555, §6 (NEW).]

SECTION HISTORY

2013, c. 555, §6 (NEW).






Subchapter 2: GOVERNANCE

38 §1036. Trustees

All of the affairs of a standard district must be managed by a board of trustees whose members must be residents of the standard district. The number of trustees must be specified in the standard district's charter and may not be less than 3. After selection of the first board, each trustee is nominated and elected or appointed as provided in the charter creating the standard district and in accordance with subsection 1 or 2, as applicable. If the charter does not indicate whether trustees are appointed or elected, after the selection of the first board the trustees must be elected in accordance with subsection 1. [2013, c. 555, §6 (NEW).]

1. Nominations and elections; vacancies. Nominations and elections of trustees must be conducted in accordance with the laws relating to municipal elections in Title 30-A, chapter 121, and all elections must be conducted by secret ballot in accordance with Title 30-A, section 2528.

When the term of office of a trustee expires, the trustee's successor is elected at large by a plurality vote of the voters of the standard district. For the purpose of election, a special election must be called and held on the date established by the trustees. The election must be called by the trustees of the standard district in the same manner as town meetings are called and, for this purpose, the trustees are vested with the powers of municipal officers. A vacancy is filled in the same manner for the unexpired term by a special election called by the trustees of the standard district.

The trustees shall acquire a complete list of all the registered voters residing in the standard district. The trustees may acquire this list or portions of the list from the registrar of any town within the standard district. The town may charge a fee for providing the list. The list acquired by the trustees governs the eligibility of a voter. Voters who reside outside the territorial limits of the standard district, as defined in its charter, are not eligible voters. All warrants issued for elections by the trustees must show that only the voters residing within the territorial limits of the standard district are entitled to vote.

[ 2013, c. 555, §6 (NEW) .]

2. Appointments. If the charter creating a standard district specifies that the trustees are appointed, the appointments must be made as provided in the charter.

[ 2013, c. 555, §6 (NEW) .]

3. Eligibility requirements. When a trustee ceases to be a resident of a standard district, the trustee shall vacate the office of trustee and the vacancy is filled as provided in subsections 1 or 2, as applicable. All trustees are eligible for reelection or reappointment, but a person who is a municipal officer, as defined in Title 30-A, section 2001, subsection 10, of any town located, in whole or in part, within the standard district is not eligible for appointment, nomination or election as a trustee of that standard district.

[ 2013, c. 555, §6 (NEW) .]

4. First board. The first board is appointed or elected as provided in the charter creating the standard district. At the first meeting, the initial trustees shall determine by agreement or, failing to agree, shall determine by lot the term of office of each trustee. The terms of the trustees must be determined in accordance with the following table.

The trustees shall enter on their records the determination made. Vacancies are filled pursuant to subsection 1 or 2, as applicable.

At the first meeting, the trustees shall organize by electing from among their members a chair and a clerk, by adopting a corporate seal and by electing a treasurer who may or may not be a trustee.

[ 2013, c. 555, §6 (NEW) .]

5. Organization; conduct of business. Within one week after each annual appointment or election, the trustees of a standard district shall meet for the purpose of electing a chair, treasurer and clerk in accordance with subsection 4 to serve for the ensuing year and until their successors are elected or appointed and qualified. The trustees, from time to time, may choose and employ and fix the compensation of any other necessary officers and agents, who serve at the pleasure of the trustees. The treasurer shall furnish bond in the sum and with sureties approved by the trustees. The standard district shall pay the cost of the bond.

The trustees may adopt and establish bylaws consistent with the laws of this State and necessary for the convenience and the proper management of the affairs of the standard district and perform other acts within the powers delegated by law to the trustees.

The trustees must be sworn to the faithful performances of their duties including the duties of a member who serves as clerk or clerk pro tem. The trustees shall publish an annual report that includes a report of the treasurer.

Business of the standard district must be conducted in accordance with the applicable provisions of the Freedom of Access Act.

[ 2013, c. 555, §6 (NEW) .]

6. Decisions of the board. All decisions of the board of trustees must be made by a majority of those present and voting, except that a vote to approve the issuing of any bond, note or other evidence of indebtedness payable within a period of more than 12 months after the date of issuance must be approved by a majority of the entire board. A quorum of the board of trustees consists of the total number of authorized trustees divided by 2 and, if necessary to obtain a whole number, the resulting number rounded up to the next whole number.

Trustees are subject to the conflict of interest provisions of Title 30-A, section 2605.

[ 2013, c. 555, §6 (NEW) .]

7. Trustees compensation; applicable to all sewer districts. The trustees of a sewer district receive compensation as recommended by the trustees and approved by majority vote of the municipal officers in municipalities representing a majority of the population within the sewer district, including compensation for any duties they perform as officers as well as for their duties as trustees. Certification of the vote must be recorded with the Secretary of State and recorded in the bylaws. Compensation for duties as trustees must be based on an amount specified in the bylaws for each meeting actually attended plus reimbursement for travel and expenses, with the total not to exceed a specific amount as specified in the bylaws. Compensation schedules in effect on January 1, 2013 continue in effect until changed.

This subsection is deemed to be incorporated into the private and special laws governing a sewer district, and any part of a sewer district charter not in conformity with this subsection is void, unless the sewer district's charter expressly references this subsection or former section 1252, subsection 5 and specifically provides that this subsection or former section 1252, subsection 5 does not apply.

[ 2013, c. 555, §6 (NEW) .]

8. Trustees retirement; applicable to all sewer districts. A person who has not been a trustee of a sewer district prior to January 1, 1987, or who is not a full-time employee, is not eligible to become a member of the Maine Public Employees Retirement System as a result of the person's selection as a trustee.

This subsection is deemed to be incorporated into the private and special laws governing sewer districts, and any part of a sewer district charter not in conformity with this subsection is void, unless the sewer district's charter expressly references this subsection or former section 1252, subsection 6 and specifically provides that this subsection or former section 1252, subsection 6 does not apply.

[ RR 2013, c. 2, §50 (COR) .]

9. Expenses. The trustees of a standard district may obtain an office and incur necessary expenses.

[ 2013, c. 555, §6 (NEW) .]

10. Recall. A trustee may be recalled under the following provisions.

A. The eligible voters of a standard district may petition for the recall of any trustee after the first year of the term for which the trustee is elected by filing a petition with the municipal clerk, or the county commissioners in the case of unorganized territory, demanding the recall of the trustee. A trustee may be subject to recall for misfeasance, malfeasance or nonfeasance in office. The petition must be signed by eligible voters of that portion of the standard district that that trustee represents equal to at least 25% of the vote cast for the office of Governor at the last gubernatorial election within that portion of the standard district. The recall petition must state the reason for which removal is sought. [2013, c. 555, §6 (NEW).]

B. Within 3 days after the petition is offered for filing, the official with whom the petition is left shall determine by careful examination whether the petition is sufficient and so state in a certificate attached to the petition. If the petition is found to be insufficient, the certificate must state the particulars creating the insufficiency. The petition may be amended to correct any insufficiency within 5 days following the affixing of the original certificate. Within 2 days after the offering of the amended petition for filing, the petition must again be carefully examined to determine sufficiency and a certificate stating the findings must be attached. Immediately upon finding an original or amended petition sufficient, the official shall file the petition and call a special election to be held not less than 40 days nor more than 45 days from the filing date. The official shall notify the trustee against whom the recall petition is filed of the special election. [2013, c. 555, §6 (NEW).]

C. The trustee against whom the recall petition is filed must be a candidate at the special election without nomination, unless the trustee resigns within 10 days after the original filing of the petition. There may not be a primary. Candidates for the office may be nominated under the usual procedure of nomination for a primary election by filing nomination papers, not later than 5 p.m., 4 weeks preceding the election and have their names placed on the ballot at the special election. [2013, c. 555, §6 (NEW).]

D. The trustee against whom a recall petition has been filed shall continue to perform the duties of the trustee's office until the result of the special election is officially declared. The person receiving the highest number of votes at the special election is declared elected for the remainder of the term. If the incumbent receives the highest number of votes, the incumbent continues in office. If another receives the highest number of votes, that person succeeds the incumbent, if that person qualifies, within 10 days after receiving notification. [2013, c. 555, §6 (NEW).]

E. After one recall petition and special election, no further recall petition may be filed against the same trustee during the term for which the trustee was elected. [2013, c. 555, §6 (NEW).]

[ 2013, c. 555, §6 (NEW) .]

SECTION HISTORY

RR 2013, c. 2, §50 (COR). 2013, c. 555, §6 (NEW).



38 §1037. Coordination with municipal planning; applicable to all sewer districts

The following provisions facilitate coordination of municipal planning and sewer extension planning. [2013, c. 555, §6 (NEW).]

1. Growth management. The trustees of a sewer district shall cooperate with municipal officials in the development of municipal growth management and other land use plans and ordinances.

[ 2013, c. 555, §6 (NEW) .]

2. Development that affects the district. Municipal officers shall cooperate with the trustees of a sewer district during the consideration of development applications that may affect the operations of the sewer district.

[ 2013, c. 555, §6 (NEW) .]

This section is deemed to be incorporated into the private and special laws governing a sewer district, and any part of a sewer district charter not in conformity with this section is void, unless the sewer district's charter expressly references this section or former section 1252, subsection 9 and specifically provides that this section or former section 1252, subsection 9 does not apply. [2013, c. 555, §6 (NEW).]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1038. Reorganization as sanitary districts

A sewer district existing on January 1, 2013 may, but is not required to, reorganize as a sanitary district under the Maine Sanitary District Enabling Act by referendum in accordance with section 1101, subsection 1-A. The referendum may be initiated by the voters or by a majority of the trustees. [2013, c. 555, §6 (NEW).]

SECTION HISTORY

2013, c. 555, §6 (NEW).






Subchapter 3: POWERS

38 §1039. Powers

Except as otherwise provided by law, for the purposes of its incorporation, a standard district may locate, construct and maintain pipes, drains, sewers, conduits, treatment plants, pumping stations and other necessary structures and equipment for the collection, interception and treatment of sewerage, commercial and industrial waste and storm and surface water for the health, welfare, comfort and convenience of the inhabitants of the standard district. [2013, c. 555, §6 (NEW).]

All incidental powers, rights and privileges necessary to accomplish the objectives of this chapter are granted to a standard district. [2013, c. 555, §6 (NEW).]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1040. Right of eminent domain; applicable to all sewer districts

The authority and procedures for the exercise of eminent domain by a sewer district must conform to sections 1152, 1152-A, 1153 and 1154. In addition, a sewer district may not take by right of eminent domain any of the property or facilities of any other public utility used or acquired for future use by the owner of the public utility in the performance of a public duty, unless expressly authorized by a special Act of the Legislature. [2013, c. 555, §6 (NEW).]

This section is deemed to be incorporated into the private and special laws governing a sewer district, and any part of a sewer district charter not in conformity with this section is void, unless the sewer district's charter expressly references this section or former section 1252, subsection 2 and specifically provides that this subsection or former section 1252, subsection 2 does not apply. [2013, c. 555, §6 (NEW).]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1041. Crossing other public utilities and railroad corporations

If a standard district, in constructing, maintaining or replacing any of its facilities, must cross property of another public utility or railroad corporation, the standard district must obtain the consent of the other public utility or railroad corporation and undertake the work in accordance with conditions established by agreement. If, within 30 days after requesting consent, the standard district fails to reach an agreement with the public utility or railroad corporation the standard district may petition as follows. [2013, c. 555, §6 (NEW).]

1. Public utility. In the case of crossing property of a public utility, the standard district may petition the Public Utilities Commission to determine the time, place and manner of crossing. All work done on the property of the public utility must be done under the supervision and to the satisfaction of the public utility or as prescribed by the Public Utilities Commission.

[ 2013, c. 555, §6 (NEW) .]

2. Railroad corporation. In the case of crossing the property of a railroad corporation, the standard district may petition the Department of Transportation to determine the time, place and manner of crossing. All work done on the property of the railroad corporation must be done under the supervision and to the satisfaction of the railroad corporation or as prescribed by the Department of Transportation.

[ 2013, c. 555, §6 (NEW) .]

All work under this section must be done at the expense of the standard district. [2013, c. 555, §6 (NEW).]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1042. Sewer extensions; applicable to all sewer districts

Sewer extensions are governed by this section. [2013, c. 555, §6 (NEW).]

1. Written assurance from municipality. A sewer district may not construct any sewer extension unless it acquires from the municipal officers or the designee of the municipal officers of any municipality through which the sewer extension will pass written assurance that:

A. Any development, lot or unit intended to be served by the sewer extension is in conformity with any adopted municipal plans and ordinances regulating land use; and [2013, c. 555, §6 (NEW).]

B. The sewer extension is consistent with adopted municipal plans and ordinances regulating land use. [2013, c. 555, §6 (NEW).]

If the municipal officers fail to issue a response to a written request from a sewer district for written assurance within 45 calendar days of receiving the request in writing, the written assurance is deemed granted.

Not less than 7 days prior to the meeting at which the trustees will take final action on whether to proceed with the extension, the trustees of the sewer district shall publish notice of the proposed extension in a newspaper having a general circulation that includes all municipalities through which the sewer extension will pass.

[ 2013, c. 555, §6 (NEW) .]

2. Review of municipal decision; applicable to all sewer districts. For an intermunicipal sewer extension, when written assurance is denied by municipal officers pursuant to subsection 1, an aggrieved party may appeal, within 15 days of the decision, to the Department of Agriculture, Conservation and Forestry for a review of the municipal officers' decision. Notwithstanding Title 5, chapter 375, subchapter 4, the following procedures apply to the review by the Department of Agriculture, Conservation and Forestry.

A. The Department of Agriculture, Conservation and Forestry may request any additional information from the sewer district, the municipality or the department. All information requested must be submitted within 30 days of the request, unless an extension is granted by the Department of Agriculture, Conservation and Forestry. [2013, c. 555, §6 (NEW).]

B. Within a reasonable time, the Department of Agriculture, Conservation and Forestry shall hold a hearing. The Department of Agriculture, Conservation and Forestry shall give at least 7 days' written notice of the hearing to the sewer district, the municipality and the party that requested the hearing. The hearing is informal and the Department of Agriculture, Conservation and Forestry may receive any information it considers necessary. [2013, c. 555, §6 (NEW).]

C. Within 15 days of the hearing and within 60 days of the request for review, the Department of Agriculture, Conservation and Forestry shall make a decision that must include findings of fact on whether the sewer extension proposal is inconsistent with adopted municipal plans and ordinances regulating land use. The decision of the Department of Agriculture, Conservation and Forestry constitutes final agency action. [2013, c. 555, §6 (NEW).]

D. Notwithstanding section 1, if the Department of Agriculture, Conservation and Forestry determines that the sewer extension proposal is not inconsistent with adopted municipal plans and ordinances regulating land use, the Department of Agriculture, Conservation and Forestry shall issue written assurance that the proposal is consistent with adopted municipal plans and ordinances regulating land use and the sewer district may construct the sewer extension. [2013, c. 555, §6 (NEW).]

[ 2013, c. 555, §6 (NEW) .]

This section is deemed to be incorporated into the private and special laws governing a sewer district, and any part of a sewer district charter not in conformity with this section is void, unless the sewer district's charter expressly references this section or former section 1252, subsection 7 and specifically provides that this subsection or former section 1252, subsection 7 does not apply. [2013, c. 555, §6 (NEW).]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1043. Conditions for carrying out work

When a standard district enters, digs up or excavates any public way or other land to lay or maintain its sewers, drains or pipes, constructing manholes or catch basins or other appurtenances or for any other purpose, the work must be done expeditiously. On completion of the work the standard district shall restore the public way or land to its condition prior to such work or to a condition equally good. If the work is being undertaken in a municipality and could potentially endanger travel on a public way, the municipal officers of the municipality in which the work is being done may order a temporary closing of the public way and of any intersecting way. Upon request of the standard district, the public way must remain closed to public travel until the municipal officers of the unit of local government determines the public way is restored to a condition safe for traffic. If the work is being undertaken in an unorganized territory and could potentially endanger travel on a public way, the commissioners of the county where the public way is located may order a temporary closing of the public way and of any intersecting way. Upon request of the standard district, the public way must remain closed to public travel until the county commissioners determine the public way is restored to a condition safe for traffic. [2013, c. 555, §6 (NEW).]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1044. Contracts

A standard district, through its trustees, in order to carry out the purposes of its incorporation, may contract with a person, standard district, utility or corporation or with a municipality, the State or other governmental entity whether located inside or outside the boundaries of the standard district. [2013, c. 555, §6 (NEW).]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1045. Lease of property; applicable to all sewer districts

A sewer district may enter into a lease and leaseback transaction with respect to some or all of its real or personal property, other than land, and may take all other necessary action, including, but not limited to, the granting of mortgages and liens, to effectuate the transaction. For purposes of this section, "lease" includes a lease of any length, including leases that may be defined as sales for income tax purposes. [2013, c. 555, §6 (NEW).]

This section is deemed to be incorporated into the private and special laws governing a sewer district, and any part of a sewer district charter not in conformity with this section is void, unless the sewer district's charter expressly references this section or former section 1252, subsection 10 and specifically provides that this subsection or former section 1252, subsection 10 does not apply. [2013, c. 555, §6 (NEW).]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1046. Enforcement

Sewer districts have enforcement powers as specified in this section. [2013, c. 555, §6 (NEW).]

1. Violation of standards by an industrial user; applicable to all sewer districts. A sewer district may seek in a civil action injunctive relief from an industrial user that violates a pretreatment standard or requirement, administered by the sewer district. The sewer district may seek a civil penalty of up to $1,000 per day for each violation by an industrial user of a pretreatment standard or requirement.

This subsection is deemed to be incorporated into the private and special laws governing a sewer district, and any part of a sewer district charter not in conformity with this subsection is void, unless the sewer district's charter expressly references this subsection or former section 1252, subsection 8 and specifically provides that this subsection or former section 1252, subsection 8 does not apply.

[ 2013, c. 555, §6 (NEW) .]

2. Injury to property of standard districts. A person may not place, discharge or leave any offensive or injurious matter or material on or in the conduits, catch basins or receptacles of a standard district formed under this chapter contrary to its regulations or knowingly injure any conduit, pipe, reservoir, flush tank, catch basin, manhole, outlet, engine, pump or other property held, owned or used by the standard district.

A person who violates this subsection is liable to pay twice the amount of the damages to the standard district to be recovered in any proper action and is subject to a civil penalty not to exceed $2,500 for each violation, payable to the standard district. The civil penalty is recoverable in a civil action.

[ 2013, c. 555, §6 (NEW) .]

3. Required connection. Except as provided in subsection 4, upon receiving a request from a standard district to connect a building located in the territory of the standard district that is accessible to a sewer or drain of the standard district and that is intended for human habitation or occupancy or that has facilities for discharge or disposal of waste water or commercial or industrial waste, the owner of that building shall arrange to have the building connected through a sanitary sewer or drainage system to the standard district's accessible sewer or drain in the most direct manner possible. If feasible, each building requiring connection must have its own separate connection. The connection must be completed within 90 days of the receipt by the owner of the request, or within any extended period requested by the owner and agreed to by the trustees. For purposes of this subsection, "owner" includes the owners of record or any person against whom property taxes on the building are assessed.

A person who receives a notice in accordance with this subsection to connect to a building and fails to connect to the building in accordance with this subsection is subject to a civil penalty not to exceed $2,500, payable to the standard district. This penalty is recoverable in a civil action.

[ 2013, c. 555, §6 (NEW) .]

4. Connections not required; applicable to all sewer districts. An existing building that is already served by a private sewer system is not required to connect with a sewer or drain of a sewer district as long as the private sewer or drainage system functions in a satisfactory and sanitary manner and does not violate applicable law or ordinance applicable to the connection with a sewer or drain or a sewer district or any applicable requirements of the state plumbing code, as determined by the municipal plumbing inspector or the municipal plumbing inspector's alternate, or, in the event that both are trustees or employees of the sewer district, the Department of Health and Human Services, Division of Health Engineering.

This subsection is deemed to be incorporated into the private and special laws governing a sewer district, and any part of a sewer district charter not in conformity with this subsection is void, unless the sewer district's charter expressly references this subsection or former section 1252, subsection 3 and specifically provides that this subsection or former section 1252, subsection 3 does not apply.

[ 2013, c. 555, §6 (NEW) .]

5. Permissive connection. A person not otherwise required to connect a private sewer into a sewer of a standard district may connect to the standard district's sewer if that person obtains a permit from the standard district and pays any charges required by this subsection. The clerk of the standard district shall record the permit in the records of the standard district.

A. If construction of the standard district's sewer is complete at the proposed point of entry of the private sewer and the standard district has established an entrance charge for entry at that location, the person seeking to connect the private sewer at that location shall pay the entrance charge before the connection is undertaken. [2013, c. 555, §6 (NEW).]

B. If the standard district's sewer is under construction and not completed at the point of the proposed entry of the private sewer, the person seeking to connect the private sewer at that location is not required to pay an entrance charge. [2013, c. 555, §6 (NEW).]

[ 2013, c. 555, §6 (NEW) .]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1047. Inspection of sewers

The officers or agents of a standard district have free access to all premises served by the standard district's sewers, at all reasonable hours, for inspection of plumbing and sewage fixtures, to ascertain the quality and quantity of sewage discharged and the manner of discharge, and to enforce this chapter and the rules prescribed by the trustees of the standard district. [2013, c. 555, §6 (NEW).]

SECTION HISTORY

2013, c. 555, §6 (NEW).






Subchapter 4: RATES AND FEES

38 §1048. Rates and fees

A person, firm and corporation, whether public, private or municipal, shall pay to the treasurer of a standard district the rates established by the trustees for the sewer or drainage service used or available with respect to their real estate as long as those rates are consistent with this section. [2013, c. 555, §6 (NEW).]

1. Uniform rates. Rates must be uniform within a standard district whenever the cost to the standard district of installation and maintenance of sewers or their appurtenances and the cost of service is substantially uniform, except that:

A. A standard district may establish a higher rate in sections where, for any reason, the cost to the standard district of construction and maintenance, or the cost of service, exceeds the average as long as the higher rates are uniform throughout the sections where the rates apply; and [2013, c. 555, §6 (NEW).]

B. Trustees may reduce the impact fee or connection fee, as those terms are defined in Title 30-A, section 5061, for sewer service to newly constructed affordable housing in accordance with Title 30-A, chapter 202-A.

This paragraph is deemed to be incorporated into the private and special laws governing a sewer district, and any part of a sewer district charter not in conformity with this paragraph is void, unless the sewer district's charter expressly references this paragraph or former section 1252, subsection 12 and specifically provides that this paragraph or former section 1252, subsection 12 does not apply. [2013, c. 555, §6 (NEW).]

[ 2013, c. 555, §6 (NEW) .]

2. Multidistrict rates. Notwithstanding any other provision of law, a standard district that shares, supplies or contracts for services with another district shall establish rates mutually agreeable to the trustees of each participating district.

[ 2013, c. 555, §6 (NEW) .]

3. Readiness to serve. A standard district's rates may include readiness to serve rates charged against owners of real estate abutting or accessible but not connected to sewers or drains of the standard district, whether or not the real estate is improved.

[ 2013, c. 555, §6 (NEW) .]

4. Interest on late payments. A standard district may charge and collect interest on delinquent accounts at a rate not to exceed the highest lawful rate set by the Treasurer of State for municipal taxes.

[ 2013, c. 555, §6 (NEW) .]

5. Adoption of rate schedule. Prior to the adoption of a new rate schedule, the trustees shall hold a public hearing regarding the proposed rate schedule. The trustees shall publish the proposed rates and notice of the hearing not less than once in a newspaper having a general circulation in the district not less than 7 days prior to the hearing. The standard district shall mail to each ratepayer a notice of the public hearing and the proposed rate at least 14 days prior to the hearing.

This subsection is deemed to be incorporated into the private and special laws governing a sewer district, and any part of a sewer district charter not in conformity with this subsection is void, unless the sewer district's charter expressly references this subsection or former section 1252, subsection 1 and specifically provides that this subsection or former section 1252, subsection 1 does not apply.

[ 2013, c. 555, §6 (NEW) .]

6. Revenue from rates. Rates established by the trustees in accordance with this chapter must be fixed and adjusted so as to produce in aggregate revenue at least sufficient, together with any other revenues, to:

A. Pay the current expenses of operating and maintaining the sewerage, drainage and treatment system of the standard district; [2013, c. 555, §6 (NEW).]

B. Pay the principal of, premium, if any, and interest on all bonds and notes issued by the standard district under this chapter as they become due and payable; [RR 2013, c. 2, §51 (COR).]

C. Create and maintain reserves as may be required by any trust agreement or resolution securing bonds and notes; [2013, c. 555, §6 (NEW).]

D. Provide funds for paying the cost of all necessary repairs, replacements and renewals of the sewerage, drainage and treatment systems of the standard district; and [2013, c. 555, §6 (NEW).]

E. Pay or provide for all amounts that the standard district may be obligated to pay or provide for by law or contract, including any resolution or contract with or benefit of the holders of its bonds and notes. [2013, c. 555, §6 (NEW).]

[ RR 2013, c. 2, §51 (COR) .]

7. Rates in an unorganized territory. If a standard district encompasses unorganized territory, rates applicable to real estate in that unorganized territory must be charged against the person or entity in possession of the real estate.

[ 2013, c. 555, §6 (NEW) .]

8. Civil action for unpaid rates. If rates under this section are not paid, and a standard district does not collect unpaid rates as a qualified sewer district under section 1050, then the standard district may maintain a civil action against the person who has not paid rates for the amount of the unpaid rates plus 10% interest.

[ 2013, c. 555, §6 (NEW) .]

9. Disconnection of water service for nonpayment of sewer services. If a standard district is part of a multidistrict utility that is a consumer-owned water utility, the utility may disconnect water service for failure to pay for sewer service in accordance with Title 35-A, section 6111-C.

[ 2013, c. 555, §6 (NEW) .]

SECTION HISTORY

RR 2013, c. 2, §51 (COR). 2013, c. 555, §6 (NEW).



38 §1049. Waiver of sewer district lien foreclosure

A sewer district, including but not limited to a qualified sewer district subject to section 1050, may use the following provisions to waive a lien foreclosure. [2013, c. 555, §6 (NEW).]

1. Waiver. The treasurer of a sewer district, including a qualified sewer district, when authorized by the trustees of the sewer district, may waive the foreclosure of a sewer district lien mortgage created pursuant to the sewer district's charter by recording in the registry of deeds a waiver of foreclosure before the period for the right of redemption from the lien mortgage has expired. The lien mortgage remains in full effect after the recording of a waiver. Other methods established by law for the collection of any unpaid rate are not affected by the filing of a waiver under this section.

[ 2013, c. 555, §6 (NEW) .]

2. Form. The waiver of foreclosure under subsection 1 must be substantially in the following form.

The foreclosure of the sewer lien mortgage on real estate for charges against........................(NAME) to................(NAME OF SEWER DISTRICT) dated...............and recorded in the......................County Registry of Deeds in Book........., Page........ is hereby waived.

The form must be dated, signed by the treasurer of the sewer district and notarized. A copy of the form must be provided to the party named on the lien mortgage and each record holder of a mortgage on the real estate.

[ 2013, c. 555, §6 (NEW) .]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1050. Qualified sewer districts; collection of unpaid rates

The provisions of this section apply only to a qualified sewer district. [2013, c. 555, §6 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Eligible sewer district" means a sewer district whose charter does not establish, or authorize the district to establish, a lien on real estate served by the district. [2013, c. 555, §6 (NEW).]

B. "Qualified sewer district" means an eligible sewer district that has satisfied the requirements of subsection 4; or a standard district unless this section is expressly excluded from the standard district's charter. [2013, c. 555, §6 (NEW).]

C. "Real estate" means an identified parcel of land and its improvements, if any, including, but not limited to, a mobile home. [2013, c. 555, §6 (NEW).]

[ 2013, c. 555, §6 (NEW) .]

2. Lien. There is a lien on real estate served or benefited by the sewers of the qualified sewer district to secure the payment of the qualified sewer district's rates. The lien established under this section arises and is perfected as services are provided and takes precedence over all other claims on such real estate, except claims for taxes.

[ 2015, c. 174, §3 (AMD) .]

3. Collection. The treasurer of the qualified sewer district may collect rates and all rates must be committed to the treasurer. The treasurer may, after demand for payment, sue in the name of the qualified sewer district in a civil action in any court of competent jurisdiction for any rates remaining unpaid. In addition to other methods established by law for the collection of rates and without waiver of the right to sue for the collection of rates, the lien created under subsection 2 may be enforced in the following manner.

A. When rates have been committed to the treasurer of the qualified sewer district for collection, the treasurer may, after the expiration of 3 months and within one year after the date when the rates became due and payable, give to the owner of the real estate served, leave at the owner's last and usual place of abode or send by certified mail, return receipt requested, to the owner's last known address a notice in writing signed by the treasurer or bearing the treasurer's facsimile signature, stating the amount of the rates due, describing the real estate upon which the lien is claimed and stating that a lien is claimed on the real estate to secure the payment of the rates and demanding the payment of the rates within 30 days after service or mailing, with $1 added to the demanded rate for the treasurer and an additional fee to cover mailing the notice by certified mail, return receipt requested. The notice must contain a statement that the qualified sewer district is willing to arrange installment payments of the outstanding debt. [2013, c. 555, §6 (NEW).]

B. After the expiration of 30 days and within one year after giving notice pursuant to paragraph A, the treasurer of the qualified sewer district shall record in the registry of deeds of the county in which the property of the person is located a certificate signed by the treasurer setting forth the amount of the rates due, describing the real estate on which the lien is claimed and stating that a lien is claimed on the real estate to secure payment of the rates and that a notice and demand for payment has been given or made in accordance with this section and stating further that the rates remain unpaid. At the time of the recording of the certificate in the registry of deeds, the treasurer shall file in the office of the qualified sewer district a true copy of the certificate and shall mail a true copy of the certificate by certified mail, return receipt requested, to each record holder of any mortgage on the real estate, addressed to the record holder at the record holder's last and usual place of abode. [2013, c. 555, §6 (NEW).]

C. The filing of the certificate in the registry of deeds creates a mortgage held by the qualified sewer district on the real estate described in the certificate that has priority over all other mortgages, liens, attachments and encumbrances of any nature, except liens, attachments and claims for taxes, and gives to the qualified sewer district all the rights usually possessed by mortgagees, except that the qualified sewer district as mortgagee does not have any right to possession of that real estate until the right of redemption has expired. [2013, c. 555, §6 (NEW).]

D. If the mortgage created under paragraph C, together with interest and costs, has not been paid within 18 months after the date of filing the certificate in the registry of deeds in accordance with paragraph B, the mortgage is foreclosed and the right of redemption expires. The filing of the certificate in the registry of deeds is sufficient notice of the existence of the mortgage. In the event that the rate, with interest and costs, is paid within the period of redemption, the treasurer of the qualified sewer district shall discharge the mortgage in the same manner as provided for discharge of real estate mortgages. [2013, c. 555, §6 (NEW).]

E. The owner of the real estate shall pay the sum of the fees for receiving, recording and indexing the lien, or its discharge, as established by Title 33, section 751, plus $13, plus all certified mail, return receipt requested, fees. [2013, c. 555, §6 (NEW).]

F. Not more than 45 days or less than 30 days before the foreclosing date of the mortgage created under paragraph C, the treasurer of the qualified sewer district shall notify the party named on the mortgage and each record holder of a mortgage on the real estate in a writing signed by the treasurer or bearing the treasurer's facsimile signature and left at the holder's last and usual place of abode or sent by certified mail, return receipt requested, to the holder's last known address of the impending automatic foreclosure and indicating the exact date of foreclosure. For sending this notice, the qualified sewer district is entitled to receive $3 plus all certified mail, return receipt requested, fees, which must be added to and become a part of the amount due under paragraph E. If notice is not given in the time period specified in this paragraph, the person not receiving timely notice has up to 30 days after the treasurer provides notice as specified in this paragraph in which to redeem the mortgage. The notice of impending automatic foreclosure must be substantially in the following form:

STATE OF MAINE

.................. SEWER DISTRICT

NOTICE OF IMPENDING AUTOMATIC FORECLOSURE

SEWER LIEN

M.R.S.A., Title 38, section 1050

IMPORTANT: DO NOT DISREGARD THIS NOTICE

YOU WILL LOSE YOUR PROPERTY UNLESS

YOU PAY THE CHARGES, COSTS AND INTEREST FOR WHICH

A LIEN ON YOUR PROPERTY HAS BEEN CREATED BY THE

................... SEWER DISTRICT.

TO: .................

IF THE LIEN FORECLOSES,

THE ..................... SEWER DISTRICT WILL OWN

YOUR PROPERTY, SUBJECT ONLY TO

MUNICIPAL TAX LIENS.

....................................

District Treasurer

[2013, c. 555, §6 (NEW).]

G. The qualified sewer district shall pay the treasurer $1 for the notice, $1 for filing the lien certificate and the amount paid for certified mail, return receipt requested, fees. The fees for recording the lien certificate must be paid by the qualified sewer district to the register of deeds. [2013, c. 555, §6 (NEW).]

H. A discharge of the certificate given after the right of redemption has expired, which discharge has been recorded in the registry of deeds for more than one year, terminates all title of the qualified sewer district derived from that certificate or any other recorded certificate for which the right of redemption expired 10 years or more prior to the foreclosure date of this discharge lien, unless the qualified sewer district has conveyed any interest based upon the title acquired from any of the affected liens. [2013, c. 555, §6 (NEW).]

[ 2013, c. 555, §6 (NEW) .]

4. Adoption; referendum. An eligible sewer district may become a qualified sewer district in accordance with this subsection. The trustees of the eligible sewer district shall submit a proposal to become a qualified sewer district for approval in a districtwide referendum. The referendum must be called, advertised and conducted according to the law relating to municipal elections in Title 30-A, chapter 121, except the registrar of voters is not required to prepare or the clerk to post a new list of voters. The referendum may be held outside the territory of the eligible sewer district if the usual voting place for persons located within the district is located outside the territory of the district. For the purpose of registering voters, the registrar of voters must be in session on the regular work day preceding the election. The question presented must conform to the following form:

"Do you favor authorizing the (insert name of eligible sewer district) to become a qualified sewer district, allowing the district to exercise the lien authority established in the Maine Revised Statutes, Title 38, section 1050 with respect to unpaid rates?"

The voters shall indicate by a cross or check mark placed against the word "Yes" or "No" their opinion on the question.

The results must be declared by the trustees and entered upon the eligible sewer district's records. Due certificate of the results must be filed by the clerk with the Secretary of State.

The eligible sewer district becomes a qualified sewer district under this section only upon acceptance of the question by a majority of the legal voters within the eligible sewer district voting at the referendum. Failure of approval by the majority of voters voting at the referendum does not prevent subsequent referenda from being held for the same purpose. The costs of referenda are borne by the eligible sewer district.

[ 2013, c. 555, §6 (NEW) .]

SECTION HISTORY

2013, c. 555, §6 (NEW). 2015, c. 174, §3 (AMD).



38 §1051. Landlord access to tenant bill payment information; applicable to all sewer districts

If a tenant is billed for sewer service provided to property rented by the tenant and nonpayment for the service may result in a lien against the property, the sewer district shall provide to the landlord or the landlord’s agent, on request of the landlord or the landlord's agent, the current status of the tenant’s account, including any amounts due or overdue. [2013, c. 555, §6 (NEW).]

This section is deemed to be incorporated into the private and special laws governing a sewer district, and any part of a sewer district charter not in conformity with this section is void, unless the sewer district's charter expressly references this section or former section 1252, subsection 11 and specifically provides that this subsection or former section 1252, subsection 11 does not apply. [2013, c. 555, §6 (NEW).]

SECTION HISTORY

2013, c. 555, §6 (NEW).






Subchapter 5: BONDS, INVESTMENT AND DEBT LIMIT

38 §1052. Authorized to receive government aid, borrow money and issue bonds and notes

A standard district is authorized to receive government aid, borrow money and issue bonds and notes in accordance with this section. [2013, c. 555, §6 (NEW).]

1. Authorization of bonds. A standard district may provide by resolution of its board of trustees, without district vote, for the borrowing of money and the issuance from time to time of bonds for any of its corporate purposes, including, but not limited to:

A. Paying and refunding its indebtedness; [2013, c. 555, §6 (NEW).]

B. Paying any necessary expenses and liabilities incurred under this chapter, including organizational and other necessary expenses and liabilities, whether incurred by the standard district or any municipality within the standard district or any person residing in unorganized territory encompassed by the standard district. The standard district may reimburse any municipality within the standard district or any person residing in unorganized territory encompassed by the standard district for any expenses incurred or paid by the municipality or person; [2013, c. 555, §6 (NEW).]

C. Paying costs directly or indirectly associated with acquiring properties, paying damages, laying sewers, drains and conduits, constructing, maintaining and operating sewage and treatment plants or systems and making renewals, additions, extensions and improvements to the same and to cover interest payments during the period of construction and for any period after construction as the trustees may determine; [2013, c. 555, §6 (NEW).]

D. Providing reserves for debt service, repairs and replacements or other capital or current expenses as may be required by a trust agreement or resolution securing bonds; and [2013, c. 555, §6 (NEW).]

E. Any combination of these purposes. [2013, c. 555, §6 (NEW).]

Bonds may be issued under this section as general obligations of the standard district or as special obligations payable solely from particular funds. The principal of, premium, if any, and interest on all bonds are payable solely from the funds provided for that purpose from revenues. For purposes of this section, "revenues" means and includes the proceeds of bonds, all revenues, rates, fees, entrance charges, assessments, rents and other receipts derived by the standard district from the operation of its sewer system and other properties, including, but not limited to, investment earnings and the proceeds of insurance, condemnation, sale or other disposition of properties. All bonds issued by a standard district under this section are legal obligations of the standard district, and a standard district whose charter includes this section is declared to be a quasi-municipal corporation within the meaning of Title 30-A, section 5701. Bonds may be issued under this section without obtaining the consent of any commission, board, bureau or agency of the State or of any municipality encompassed by the district and without any other proceedings or the happening of other conditions other than those proceedings or conditions that are specifically required by the standard district's charter or other applicable law. Bonds issued under this section do not constitute a debt or liability of the State or of any municipality encompassed by the standard district or a pledge of the faith and credit of the State or any such municipality, but the bonds are payable solely from the funds provided for that purpose, and a statement to that effect must be recited on the face of the bonds.

[ 2013, c. 555, §6 (NEW) .]

2. Notes. A standard district may provide by resolution of its trustees, without district vote, for the issuance from time to time of notes in anticipation of bonds authorized under this section and of notes in anticipation of the revenues to be collected or received in any year or in anticipation of the receipt of federal or state grants or other aid. The issue of these notes is governed by the applicable provisions of this chapter relating to the issue of bonds, except that notes in anticipation of revenue must mature no later than one year from their respective dates and notes issued in anticipation of federal or state grants or other aid and renewals of grants or aids must mature no later than the expected date of receipt of those grants or aid. Notes in anticipation of revenue issued to mature less than one year from their dates may be renewed from time to time by the issue of other notes, except that the period from the date of an original note to the maturity of any note issued to renew or pay the original note or the interest on a note may not exceed one year.

A standard district is authorized and empowered to enter into agreements with the State or the United States, or any agency of either, or any municipality, corporation, commission or board authorized to grant or loan money to or otherwise assist in the financing of projects of the type that that district is authorized to carry out and to accept grants and borrow money from any government, agency, municipality, corporation, commission or board as may be necessary or desirable to accomplish the purposes of the standard district.

[ 2013, c. 555, §6 (NEW) .]

3. Maturity; interest; form; temporary bonds. The bonds issued under this section must be dated, must mature at such time or times not exceeding 40 years from their date or dates and must bear interest at such rate or rates as may be determined by the trustees, and may be made redeemable before maturity, at the option of the standard district, at the price or prices and under the terms and conditions as fixed by the trustees prior to the issuance of the bonds. The trustees shall determine the form of the bonds, including any interest coupons to be attached to the bonds, and the manner of execution of the bonds and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company inside or outside the State. Bonds must be executed in the name of the standard district by the manual or facsimile signature of the officer or officers as authorized in the resolution to execute the bonds, but at least one signature on each bond must be a manual signature. Coupons, if any, attached to the bonds must be executed with the facsimile signature of the officer or officers of the standard district designated in the resolution. In case any officer, whose signature or a facsimile of whose signature appears on any bonds or coupons, ceases to be such officer before the delivery of the bonds, the signature or its facsimile is valid and sufficient for all purposes as if the officer had remained in office until the delivery.

Notwithstanding any of the other provisions of this chapter or any recitals in any bonds issued under this section, all bonds issued under this section are negotiable instruments under the laws of this State. The bonds may be issued in coupon or registered form, or both, as the trustees may determine, and provision may be made for the registration of any coupon bonds as to principal alone and as to both principal and interest and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The trustees may sell bonds, either at public or private sale and for the price as they determine to be for the best interests of the standard district. The proceeds of the bonds of each issue must be used solely for the purpose for which those bonds have been authorized and must be disbursed in the manner and under the restrictions, if any, that the trustees provide, in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds. The resolution providing for the issuance of bonds and any trust agreement securing the bonds may contain limitations upon the issuance of additional bonds as the trustees determine proper, and these additional bonds must be issued under such restrictions and limitations prescribed by that resolution or trust agreement. Prior to the preparation of definitive bonds, the trustees may, under the same restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when those bonds are executed and are available for delivery. The trustees may provide for the replacement of any bond that is mutilated, destroyed or lost.

[ 2013, c. 555, §6 (NEW) .]

4. Pledges and covenants; trust agreement. In the discretion of the trustees of a standard district, each or any issue of bonds may be secured by a trust agreement by and between the standard district and a corporate trustee, which may be any trust company located within or outside the State.

A. The resolution authorizing the issuance of the bonds or the trust agreement may pledge or assign, in whole or in part, the revenues and other money held or to be received by the standard district and any accounts and contract or other rights to receive the revenues of the money, whether then existing or coming into existence and whether then held or acquired by the standard district, and the proceeds of the revenues or the money, but may not convey or mortgage the sewer system or any other properties of the standard district. The resolution may also contain provisions for protecting and enforcing the rights and remedies of the bondholders that are reasonable and proper and not in violation of law, including, but not limited to, covenants setting forth the duties of the standard district and the trustees in relation to the acquisition, construction, reconstruction, improvement, repair, maintenance, operation and insurance of its sewer system or any of its other properties, the fixing and revising of rates, fees and charges, the application of the proceeds of bonds, the custody, safeguarding and application of revenues, defining defaults and providing for remedies in the event of defaults that may include the acceleration of maturities, the establishment of reserves and the making and amending of contracts. The resolution or trust agreement may set forth the rights and remedies of the bondholders and of the trustee, if any, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations. In addition, the resolution or trust agreement may contain such other provisions as the trustees determine reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the resolution or trust agreement may be treated as a part of the cost of operation. The pledge by any resolution or trust agreement is valid and binding and is deemed continuously perfected for the purposes of the Uniform Commercial Code from the time when the pledge is made. All revenues, money, rights and proceeds so pledged and received by the standard district are immediately subject to the lien of the pledge without any physical delivery or segregation of the revenues and proceeds or further action under the Uniform Commercial Code or otherwise, and the lien of the pledge is valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the standard district irrespective of whether those parties have notice of the lien. [2013, c. 555, §6 (NEW).]

B. The resolution authorizing the issuance of bonds under this section or any trust agreement securing those bonds may provide that all or a sufficient amount of revenues, after providing for the payment of the cost of repair, maintenance and operation and reserves as may be provided in the resolution or trust agreement, must be set aside at regular intervals as provided in the resolution or trust agreement and deposited in a fund for the payment of the interest on and the principal of bonds issued under this section as the interest and principle become due and for the redemption price or purchase price of bonds retired by call or purchase. The use and disposition of money of the fund are subject to any regulations provided in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds and, except as may otherwise be provided in the resolution or trust agreement, the fund must be a fund for the benefit of all bonds without distinction or priority of one over another. [2013, c. 555, §6 (NEW).]

[ 2013, c. 555, §6 (NEW) .]

5. Trust funds. Notwithstanding any other law, all funds received pursuant to the authority of a standard district's charter are trust funds, to be held and applied solely as provided in the charter of the standard district. The resolution authorizing the issuance of bonds or the trust agreement securing the bonds must provide that any officer to whom, or bank, trust company or other fiscal agent to which, the funds are paid must act as trustee of the funds and must hold and apply the funds for the purposes of the standard district in accordance with its charter, subject to any regulations as may be provided in the resolution or trust agreement or as may be required by the charter of the standard district.

[ 2013, c. 555, §6 (NEW) .]

6. Remedies. A holder of bonds issued under this section or of any of the coupons appertaining to the bonds, and the trustee under a trust agreement, except to the extent the rights given may be restricted by the resolution authorizing the issuance of those bonds or trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceeding, including proceedings for the appointment of a receiver to take possession and control of the properties of the standard district, protect and enforce all rights under the laws of the State, including this section, or under the resolution or trust agreement. A holder of bonds issued under this section or of any of the coupons appertaining to the bonds and the trustee under a trust agreement may enforce and compel the performance of all duties required by the standard district charter or by the resolution or trust agreement to be performed by the standard district or by any officer of the standard district, including the fixing, charging and collecting of rates, fees and charges for the use of or for the services and facilities furnished by the standard district.

[ 2013, c. 555, §6 (NEW) .]

7. Refunding bonds. A standard district by resolution of its board of trustees, without district vote, may issue refunding bonds for the purpose of paying any of its bonds at maturity or upon acceleration or redemption. The refunding bonds may be issued at a time prior to the maturity or redemption of the refunded bonds that the board of trustees determines to be in the public interest. The refunding bonds may be issued in sufficient amounts to pay or provide the principal of the bonds being refunded, together with any redemption premium, any interest accrued or to accrue to the date of payment of the bonds, the expenses of issue of the refunding bonds, the expenses of redeeming the bonds being refunded and any reserves for debt service or other capital or current expenses from the proceeds of the refunding bonds that may be required by a trust agreement or resolution securing bonds. The issue of refunding bonds, the maturities and other details of those bonds, the security for those bonds, the rights of the holders and the rights, duties and obligations of the standard district in respect to those bonds are governed by the applicable provisions of the standard district charter relating to the issue of bonds other than refunding bonds.

[ 2013, c. 555, §6 (NEW) .]

8. Tax exemption. All bonds, notes or other evidences of indebtedness issued under the standard district's charter and the transfer of and the income from those bonds, notes or other evidences of indebtedness, including any profit made on the sale, are exempt from taxation in the State.

[ 2013, c. 555, §6 (NEW) .]

9. Bonds declared legal investments. Bonds and notes issued by a standard district under this section are securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies and associations and other persons carrying on an insurance business, trust companies, banks, bankers, banking associations, savings banks and savings associations, including savings and loan associations, credit unions, building and loan associations, investment companies, executors, administrators, trustees and other fiduciaries, pension, profit-sharing, retirement funds and other persons carrying on a banking business, and all other persons authorized to invest in bonds or other obligations of the State may properly and legally invest funds, including capital in their control or belonging to them. The bonds and notes are securities that may properly and legally be deposited with and received by any state, municipal or public officer, or any agency or political subdivision of the State, for any purpose for which the deposit of bonds or other obligations of the State is authorized by law.

[ 2013, c. 555, §6 (NEW) .]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1053. Debt limit; approval by voters of a standard district

1. Debt limit proposed. Prior to issuing on behalf of a standard district any bond, note or other evidence of indebtedness payable within a period of more than 12 months after the date of issuance, the trustees shall propose a debt limit for the standard district that the trustees must submit for approval in a districtwide referendum. The referendum must be called, advertised and conducted according to the law relating to municipal elections in Title 30-A, chapter 121, except the standard district's registrar of voters is not required to prepare or the clerk to post a new list of voters. The referendum may be held outside the territory of the standard district if the usual voting place for persons located in the standard district is located outside the territory of the standard district. For the purpose of registering voters, the registrar of voters must be in session on the regular workday preceding the election. The question presented must be in substantially the following form:

"Do you favor establishing the debt limit of the (insert name of standard district) at (insert amount)?"

The voters shall indicate by a cross or check mark placed against the word "Yes" or "No" their opinion on the question.

[ 2013, c. 555, §6 (NEW) .]

2. Results declared. The results of the referendum held under subsection 1 must be declared by the trustees and entered upon the standard district's records. Due certificate of the results must be filed by the clerk with the Secretary of State.

[ 2013, c. 555, §6 (NEW) .]

3. Effective date. A debt limit proposal becomes effective upon its acceptance by a majority of the legal voters within the standard district voting at the referendum. Failure of approval by the majority of voters voting at the referendum does not prevent subsequent referenda from being held for the same purpose. The costs of referenda are borne by the standard district.

[ 2013, c. 555, §6 (NEW) .]

4. Total debt. Trustees may not issue any bond, note or other evidence of indebtedness payable within a period of more than 12 months after the date of issuance unless the total amount of the debt issued by the trustees is no more than the amount approved by referendum under this section.

[ 2013, c. 555, §6 (NEW) .]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1054. Authority to increase debt limits; sewer districts

1. Debt limit. Notwithstanding any provision of a sewer district's charter to the contrary, a sewer district may increase its debt limit by referendum in accordance with this section. A sewer district is not required to use the procedure provided by this section and may seek to increase its debt limit by any other lawful means, including pursuant to any other means described in the sewer district's charter or by seeking legislative amendment to its charter.

[ 2013, c. 555, §6 (NEW) .]

2. Referendum. If a sewer district chooses to increase its debt limit pursuant to this section, the governing body of the sewer district shall propose a new debt limit and submit the proposal for approval at a districtwide referendum. The referendum must be called, advertised and conducted according to the law relating to municipal elections in Title 30-A, chapter 121, except the registrar of voters is not required to prepare or the clerk to post a new list of voters. The referendum may be held outside the territory of the sewer district if the usual voting place for persons located within the sewer district is located outside the territory of the sewer district. For the purpose of registering voters, the registrar of voters must be in session on the regular work day preceding the election. The question presented must conform to the following:

"Do you favor changing the debt limit of the (insert name of sewer district) from (insert current debt limit) to (insert proposed debt limit)?"

The voters shall indicate by a cross or check mark placed against the word "Yes" or "No" their opinion on the question.

The results must be declared by the governing body of the sewer district and entered upon the sewer district's records. Due certificate of results must be filed by the clerk with the Secretary of State.

[ 2013, c. 555, §6 (NEW) .]

3. Approval. A debt limit proposal becomes effective upon its acceptance by a majority of the legal voters within the sewer district voting at the referendum. Failure of approval by the majority of legal voters voting at the referendum does not prevent subsequent referenda from being held for the same purpose. The cost of referenda are borne by the sewer district.

[ 2013, c. 555, §6 (NEW) .]

SECTION HISTORY

2013, c. 555, §6 (NEW).



38 §1055. Mutual funds; sewer districts

A sewer district may invest its funds, including sinking funds, reserve funds and trust funds, to the extent that the term of any instrument creating the funds does not prohibit the investment, in shares of an investment company registered under the federal Investment Company Act of 1940, whose shares are registered under the United States Securities Act of 1933, only if the investments of the investment company are limited to obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States or repurchase agreements secured by obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States. This section is in addition to, and not in limitation of, any power of a sewer district to invest its funds. [2013, c. 555, §6 (NEW).]

SECTION HISTORY

2013, c. 555, §6 (NEW).









Chapter 11: SANITARY DISTRICTS

Subchapter 1: GENERAL PROVISIONS

38 §1061. Short title

This chapter shall be known and may be cited as the Maine Sanitary District Enabling Act. [1965, c. 310, (NEW).]

SECTION HISTORY

1965, c. 310, (NEW).



38 §1062. Declaration of policy

It is declared to be the policy of the State to encourage the development of sanitary districts consisting of: [1971, c. 400, §1 (RPR).]

1. Municipality. A municipality;

[ 1971, c. 400, §1 (RPR) .]

2. Municipalities. Two or more municipalities;

[ 1971, c. 400, §1 (RPR) .]

3. -- sections. A section or sections of sufficient size of a municipality or 2 or more municipalities;

[ 1971, c. 400, §1 (RPR) .]

4. Unorganized territory. A sufficient number of persons residing in unorganized territory; or

[ 1971, c. 400, §1 (RPR) .]

5. Combination. Any combination of the foregoing, so that said districts may economically construct and operate sewage systems so as to assist in the abatement of the pollution of public streams, lakes and inland and ocean waters and enhance the public health, safety and welfare of the citizens of the State.

[ 1971, c. 400, §1 (RPR) .]

A sanitary district may only be formed where the Board of Environmental Protection finds that there is a need throughout a part or all of the territory embraced within the proposed district for the accomplishment of the purpose of providing an adequate, efficient system and means of collecting, conveying, pumping, treating and disposing of domestic sewage and industrial wastes within the proposed district and that such purposes can be effectively accomplished therein on an equitable basis by a sanitary district if created and that the creation and maintenance of such a district will be administratively feasible and in furtherance of the public health, safety and welfare. [1981, c. 466, §1 (AMD).]

SECTION HISTORY

1965, c. 310, (NEW). 1967, c. 524, §1 (AMD). 1969, c. 431, §9 (AMD). 1971, c. 400, §1 (RPR). 1971, c. 618, §12 (AMD). 1981, c. 466, §1 (AMD).



38 §1063. Purpose

The purpose of each sanitary district formed under this chapter shall be to construct, maintain, operate and provide a system of sewerage, sewage and commercial and industrial waste disposal and sewage treatment and of storm and surface water drainage, for public purposes and for the health, welfare, comfort and convenience of the inhabitants of the district. [1965, c. 310, (NEW).]

SECTION HISTORY

1965, c. 310, (NEW).



38 §1064. Exemption from taxation

The property, both real and personal, rights and franchises of any sanitary district formed under this chapter shall be forever exempt from taxation. [1965, c. 310, (NEW).]

SECTION HISTORY

1965, c. 310, (NEW).



38 §1065. Powers exercised according to general laws (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 310, (NEW). 1975, c. 461, §1 (RP).



38 §1066. Provisions supplemental to other law

This chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as in derogation of any powers now existing. [1965, c. 310, (NEW).]

SECTION HISTORY

1965, c. 310, (NEW).



38 §1067. Reimbursement of costs to municipalities

Any municipality or municipalities which fall within a sanitary district formed under this Act shall be entitled to reimbursement from said sanitary district when the sanitary district is in a position to reimburse said costs. The term "costs" as used in this section shall include but shall not be limited to the following cost of preparation of an engineering study or studies; legal costs with relation to the application and presentation of any application for the formation of a sanitary district; other engineering costs that may not be included in a study; costs for financial advice; administrative expense and such other expense as may be necessary or incident to the action of any municipality under this Act. [1965, c. 310, (NEW).]

SECTION HISTORY

1965, c. 310, (NEW).



38 §1068. Lease of property by sanitary district

Nothing in this chapter is intended to limit the authority of a sanitary district to enter into a lease and leaseback transaction with respect to some or all of its real or personal property, other than land, and to take all other action necessary or desirable, including, but not limited to, the granting of mortgages and liens, to effectuate the transaction. For purposes of this section, "lease" includes a lease of any length, including leases that may be defined as sales for income tax purposes. [2003, c. 267, §2 (NEW).]

SECTION HISTORY

2003, c. 267, §2 (NEW).






Subchapter 2: ORGANIZATION

38 §1101. Formation

The formation of a sanitary district is accomplished as follows. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §211 (AMD).]

1. Application. The municipal officers of the municipality or municipalities, or portions thereof, or the residents of unorganized territory, that desire to form a sanitary district shall file an application with the Board of Environmental Protection on a form or forms to be prepared by the commissioner, setting forth the name or names of the municipality or municipalities, or portions thereof, or, in the case of residents of unorganized territory, the names of the residents, that propose to be included in a proposed district, and shall furnish other data as the board may determine necessary and proper. The application must contain, but is not limited to, a description of the territory of the proposed district, the name proposed for the district which must include the words "Sanitary District," a statement showing the existence in the territory of the conditions requisite for the creation of a sanitary district as prescribed in section 1062. A copy of an engineering study or studies must be filed with the application.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §212 (AMD) .]

1-A. Application by referendum. Residents of a municipality or municipalities, or portions thereof, that desire to form a sanitary district may petition the municipal officers to file an application for a sanitary district with the Board of Environmental Protection. The petition shall contain a description of the territory of the proposed district.

Upon receipt of a written petition signed by at least 10% of the number of voters voting for the gubernatorial candidates at the last statewide election in that proposed district, the municipal officers shall submit the question to the voters of the proposed district at the next general, primary or special election within the proposed district. The referendum question shall read as follows:

"Shall the municipal officers representing the proposed sanitary district, consisting of (describe the territory of the proposed district), file an application for a sanitary district with the Board of Environmental Protection on behalf of the residents of the proposed district?"

If the referendum question is approved by a majority of the legal voters voting at the election, provided that the total number of votes cast for and against the referendum question equaled or exceeded 20% of the total number of votes cast in the proposed district in the last gubernatorial election, the municipal officers representing the residents of the proposed sanitary district shall file an application for that proposed district in accordance with subsection 1.

[ 1981, c. 466, §2 (NEW) .]

2. Public hearing. Upon receipt of the application, the Board of Environmental Protection shall cause a public hearing to be held thereon, in one of the municipalities within the proposed district, or, in the case of an application made solely by residents of unorganized territory, at some convenient place within the boundaries of the proposed district.

[ 1977, c. 300, §50 (AMD) .]

3. Approval of application. After the public hearing on the evidence received at the hearing, the board shall make findings of fact and conclusions thereon and determine of record whether or not the conditions requisite for the creation of a sanitary district exist in the territory described in the application. If the board finds that those conditions do exist, it shall issue an order approving the proposed district as conforming to the requirements of this chapter and designating the name of the proposed district. The commissioner shall give notice to the municipal officers within the municipality or municipalities involved, and where unorganized territory is involved, to the persons signing the application mentioned in subsection 1 and to the commissioners of the county wherein the unorganized territory is located, of a date, time and place of a meeting of the municipal officers of the municipality or municipalities involved, and, where unorganized territory is involved, a joint meeting of all the persons signing the application mentioned in subsection 1 and of the commissioners of the county in which the unorganized territory is located. The notice must be in writing and sent by registered or certified mail, return receipt requested, to the addresses shown on the application mentioned in subsection 1 and, in the case of county commissioners, to the addresses of the county commissioners obtained from the county clerk. A return receipt properly endorsed is evidence of the receipt of notice. The notice must be mailed at least 10 days prior to the date set for the meeting.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §212 (AMD) .]

4. Denial of application. If the board after a public hearing determines that the creation of a sanitary district in the territory described in the application is not warranted for any reason, it shall make findings of fact and conclusions thereon and enter an order denying its approval. The board shall give notice of the denial by mailing certified copies of the decision and order to the municipal officers of the municipality or municipalities involved, and, where unorganized territory is involved, to the persons signing the application mentioned in subsection 1 and to the commissioners of the county in which the unorganized territory is located. No application for the creation of a sanitary district, consisting of exactly the same territory, may be entertained within one year after the date of the issuance of an order denying approval of the formation of the sanitary district, but this provision does not preclude action on an application for the creation of a sanitary district embracing all or part of the territory described in the original application, provided that another municipality or fewer municipalities, or other or fewer sections thereof are involved, or that a different area of unorganized territory is involved, or, in the case of an application made solely by residents of unorganized territory, that an allegation of change in circumstances from those existing on the date of the previous application must be furnished to the commissioner with the resubmitted application.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §212 (AMD) .]

5. Appeal.

[ 1977, c. 300, §51 (RP) .]

6. Joint meeting. The persons to whom the notice described in subsection 3 is directed shall meet at the time and place appointed. In the case where more than one municipality or where unorganized territory is involved, they shall organize by electing a chair and a secretary. No action may be taken at this meeting unless at the time of convening thereof there are present at least 1/2 of the total number of municipal officers eligible to attend and participate at the meeting, and, where the proposed district includes or is composed solely of unorganized territory, at least 2/3 of the persons signing the application mentioned in subsection 1 and at least 2 commissioners of the county wherein such unorganized territory is located, other than to report to the Commissioner of Environmental Protection that a quorum was not present and to request the commissioner to issue a new notice for another meeting. The purpose of the meeting is to determine a fair and equitable number of trustees, subject to section 1104, to be elected by and to represent each participating municipality, or in the case of unorganized territory, the residents of the territory within the bounds of the proposed district. When a decision has been reached on the number of trustees and the number to represent each municipality or the residents of the unorganized territory within the bounds of the proposed district, subject to the limitations provided, this decision must be reduced to writing by the secretary and must be approved by a 2/3 vote of those present. Where 2 or more municipalities are or unorganized territory is involved, the vote so reduced to writing and the record of the meeting must be signed by the chair and attested by the secretary and filed with the commissioner. In cases where a single municipality is involved, a copy of the vote of the municipal officers duly attested by the clerk of the municipality must be filed with the commissioner.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §212 (AMD) .]

7. Submission. When the record of the municipality or the record of the joint meeting, when municipalities are or unorganized territory is involved, has been received by the Commissioner of Environmental Protection and found by the commissioner to be in order, the commissioner shall order the question of the formation of the proposed sanitary district and other questions relating thereto to be submitted to the legal voters residing within the portion of the municipality, municipalities or unorganized territory that falls within the proposed sanitary district. The order must be directed to the municipal officers of the municipality or municipalities that propose to form said sanitary district, and, when the proposed sanitary district includes or is composed solely of unorganized territory, to the commissioners of the county in which the unorganized territory is located, directing them to forthwith call town meetings, city elections or a meeting of the residents of the unorganized territory within the bounds of the proposed sanitary district, as the case may be, for the purpose of voting in favor of or in opposition to each of the following articles or questions, as they may apply, in substantially the following form:

A. To see if the town (or city) of (name of town or city) will vote to incorporate as a sanitary district to be called (name) Sanitary District; [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §212 (AMD).]

B. To see if the residents of the following described section of the town (or city) of (name of town or city) will vote to incorporate as a sanitary district to be called (name) Sanitary District: (legal description of the bounds of section to be included); [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §212 (AMD).]

C. To see if the residents of the (following described section of) (name of town or city) (unorganized territory) will vote to join with the residents of the (following described section of) (name of town or city) (unorganized territory) to incorporate as a sanitary district to be called (name) Sanitary District: (legal description of the bounds of the proposed sanitary district, except when district is to be composed of entire municipalities); [1991, c. 548, Pt. A, §30 (AMD).]

D. To see if the inhabitants of the following described section of that unorganized territory known as Township (number), Range (number) will vote to incorporate as a sanitary district to be called (name) Sanitary District: (legal description of the bounds of the proposed sanitary district); [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §212 (AMD).]

E. To see if the residents of (the above described section of) (name of town or city) will vote to approve the total number of trustees and the allocation of representation among the municipalities (and included section of unorganized territory) on the board of trustees as determined by the municipal officers (and the persons representing the included area of unorganized territory) and listed as follows.

The total number of trustees will be (number) and the residents of (the above described section of) (town or city) are entitled to (number) trustees (and the residents of the above described section of unorganized territory are entitled to (number) trustees); and [1991, c. 548, Pt. A, §30 (AMD).]

F. To choose (number) trustees to represent the residents of (the above described section) of (town or city) (unorganized territory) on the board of trustees of the (name) Sanitary District. [1971, c. 400, §2 (RPR).]

At any such town meeting, city election or election by the residents of the proposed sanitary district, trustees must be chosen to represent the municipality or the unorganized territory within the proposed sanitary district in the manner provided in section 1105.

[ 1991, c. 548, Pt. A, §30 (AMD) .]

SECTION HISTORY

1965, c. 310, (NEW). 1967, c. 431, §9. 1967, c. 524, §2 (AMD). 1971, c. 400, §2 (RPR). 1971, c. 618, §12 (AMD). 1977, c. 300, §§50,51 (AMD). 1981, c. 466, §2 (AMD). 1989, c. 890, §§A40,B211, 212 (AMD). 1991, c. 548, §§A30,31 (AMD).



38 §1101-A. Fees

The commissioner may establish reasonable application fees for processing applications for the formation of districts under this chapter or chapter 11-A. The commissioner shall place these fees into a nonlapsing dedicated revenue account, and funds from the account may be used by the department or the board only to pay costs associated with processing applications for the formation of districts under this chapter or chapter 11-A. [2005, c. 556, §3 (NEW).]

SECTION HISTORY

2005, c. 556, §3 (NEW).



38 §1102. Approval and organization

When the residents of the municipality, or each municipality, where more than one is involved, or of the unorganized territory within the proposed sanitary district, have voted upon the formation of a proposed sanitary district and all of the other questions submitted therewith, the clerk of each of the municipalities, and, where the proposed district includes unorganized territory, the county clerk, shall make a return to the Commissioner of Environmental Protection in such form as the commissioner shall determine. If the commissioner finds from the returns that a majority of the residents within each of the municipalities involved, and, where the proposed district includes unorganized territory, that a majority of the residents of the unorganized territory within the proposed sanitary district, voting on each of the articles and questions submitted to them, have voted in the affirmative, and they have elected the necessary trustees and the names thereof to represent each municipality, or the residents of the unorganized territory within the proposed sanitary district, and that all other steps in the formation of the proposed sanitary district are in order and in conformity with law, the commissioner shall make a finding to that effect and record the same upon the department's records. The commissioner shall, immediately after making these findings, issue a certificate of organization in the name of the sanitary district in such form as the commission shall determine. The original certificate must be delivered to the trustees on the day that they are directed to organize and a copy of the certificate duly attested by the commissioner must be filed and recorded in the Office of the Secretary of State. The issuance of a certificate by the commissioner is conclusive evidence of the lawful organization of the sanitary district. The sanitary district is not operative until the date set by the commissioner under section 1106. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §213 (AMD).]

SECTION HISTORY

1965, c. 310, (NEW). 1967, c. 524, §3 (AMD). 1969, c. 431, §9 (AMD). 1971, c. 400, §3 (RPR). 1971, c. 618, §12 (AMD). 1973, c. 537, §43 (AMD). 1989, c. 890, §§A40,B213 (AMD).



38 §1103. Transfer of property and assets

When the territory of a municipality falls within a sanitary district which has been issued its certificate of organization and has assumed the management and control of the operation of the sewage facilities within its territorial limits, the trustees of said sanitary district shall determine what sewer property or properties including treatment plants owned by any municipality within said sanitary district shall be necessary to carry on the functions of the sanitary district and shall request in writing that the municipal officers of any municipality within said sanitary district convey the title to such sewer property to such sanitary district and said municipal officers shall make such conveyance without payment of consideration. [1965, c. 310, (NEW).]

SECTION HISTORY

1965, c. 310, (NEW).



38 §1104. Trustees

1. Authorization. All the affairs of a sanitary district are managed by an elected board of trustees which consists of not less than 3 trustees, or not less than 5 trustees in sanitary districts involving more than one municipality or one or more municipalities and residents of an unorganized territory. The exact number of trustees is determined in accordance with section 1101. A sanitary district may alter the number of trustees by submitting the proposed alteration to the voters in the same manner as provided in section 1101, subsection 7. No municipality or unorganized territory within any sanitary district may have less than one trustee. A quorum of the trustees may conduct the affairs of the district even if there is a vacancy on the board of trustees.

In the case of a sanitary district whose territory does not extend beyond the boundaries of a single municipality and whose territory encompasses less than the entire area of the municipality, all trustees must be residents of the municipality and a majority of the trustees must be residents within the district. A trustee who ceases to qualify for the office of trustee as a result of the application of this subsection shall vacate the office of trustee and the vacancy must be filled as provided in section 1105.

[ 1999, c. 299, §1 (AMD) .]

2. Recall. Trustees may be recalled under the following provisions.

A. The qualified electors of the sanitary district may petition for the recall of any trustee after the first year of the term for which the trustee is elected by filing a petition with the municipal clerk, or the county commissioners in the case of unorganized territory, demanding the recall of the trustee. A trustee may be subject to recall for misfeasance, malfeasance or nonfeasance in office. The petition shall be signed by electors of the political subdivision which that trustee represents equal to at least 25% of the vote cast for the office of Governor at the last gubernatorial election within the political subdivision of the trustee being recalled. The recall petition shall state the reason for which removal is sought. [1981, c. 466, §3 (NEW).]

B. Within 3 days after the petition is offered for filing, the official with whom the petition is left shall determine by careful examination whether the petition is sufficient and so state in a certificate attached to the petition. If the petition is found to be insufficient, the certificate shall state the particulars creating the insufficiency. The petition may be amended to correct any insufficiency within 5 days following the affixing of the original certificate. Within 2 days after the offering of the amended petition for filing, it shall again be carefully examined to determine sufficiency and a certificate stating the findings shall be attached. Immediately upon finding an original or amended petition sufficient, the official shall file the petition and call a special election to be held not less than 40 days nor more than 45 days from the filing date. The official shall notify the trustee, against whom the recall petition is filed, of the special election. [1981, c. 466, §3 (NEW).]

C. The trustee against whom the recall petition is filed shall be a candidate at the special election without nomination, unless he resigns within 10 days after the original filing of the petition. There shall be no primary. Candidates for the office may be nominated under the usual procedure of nomination for a primary election by filing nomination papers, not later than 5 p.m., 4 weeks preceding the election and have their names placed on the ballot at the special election. [1981, c. 466, §3 (NEW).]

D. The official against whom a recall petition has been filed shall continue to perform the duties of his office until the result of the special election is officially declared. The person receiving the highest number of votes at the special election shall be declared elected for the remainder of the term. If the incumbent receives the highest number of votes, he shall continue in office. If another receives the highest number of votes, he shall succeed the incumbent, if he qualifies, within 10 days after receiving notification. [1981, c. 466, §3 (NEW).]

E. After one recall petition and special election, no further recall petition may be filed against the same official during the term for which he was elected. [1981, c. 466, §3 (NEW).]

[ 1981, c. 466, §3 (NEW) .]

3. Trustees retirement. Persons who have not been trustees prior to January 1, 1987, and who are not full-time employees, shall not be eligible to become members of the Maine Public Employees Retirement System as a result of their selection as trustees.

[ 1987, c. 256, §46 (RPR); 2007, c. 58, §3 (REV) .]

SECTION HISTORY

1965, c. 310, (NEW). 1981, c. 466, §3 (RPR). 1987, c. 256, §46 (AMD). 1999, c. 299, §1 (AMD). 2007, c. 58, §3 (REV).



38 §1105. Election of trustees

Trustees shall be nominated and elected in the same manner as municipal officers are nominated and elected under Title 30-A, or in accordance with a municipal charter, whichever is applicable; or, in the case of unorganized territory, in accordance with the procedure for the organization of larger townships set forth in Title 30-A, section 7001, subsection 2. Upon receipt of the names of all the trustees, the Commissioner of Environmental Protection shall set a time, place and date for the first meeting of the trustees, notice thereof to be given to the trustees by certified or registered mail, return receipt requested, mailed at least 10 days prior to the date set for the meeting, to determine the length of their terms. The terms are determined by lot in accordance with the following table:

The trustees shall enter on their records the determination so made. The trustees shall serve their terms as determined at the organizational meeting, except that trustees representing a municipality shall serve an additional period until the next regular election of the municipality, and thereafter those trustees' terms of office date from the time of each regular municipal election; and except that trustees representing residents of unorganized territory shall serve until an election to fill the vacancy caused by the expiration of their terms is called by the county commissioners; and those commissioners shall call the election in the same manner as is provided for the initial election of trustees and on a date closely following the date upon which those terms expire.

[1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §214 (AMD).]

In the case of a sanitary district whose territory does not extend beyond the boundaries of a single municipality and whose territory encompasses less than the entire area of the municipality, when the term of office of a trustee expires, the trustee's successor must be elected at large by a plurality vote of the voters within the territory of the district. [1999, c. 299, §2 (NEW).]

They shall organize by election from their own members a chairman, a vice-chairman, a treasurer and a clerk and choose and employ and fix the compensation of such other necessary officers and agents who shall serve at their pleasure, and they shall adopt a corporate seal. Prior to the election of said officers each trustee shall be sworn to the faithful performance of his duties. [1967, c. 524, §4 (AMD).]

The trustees may from time to time adopt, establish and amend by bylaws consistent with the laws of the State of Maine, and necessary for their own convenience and the proper management of the affairs of the district and perform any other acts within the powers delegated to them by law. [1965, c. 310, (NEW).]

After the original organizational meeting the trustees shall meet annually at a time determined by their bylaws for the purpose of electing from among the members a chairman, vice-chairman, treasurer and clerk to serve until the next annual election and until their successors are elected and qualified. The treasurer shall furnish bond in such sum and with such sureties as the trustees shall approve, the cost thereof to be paid by the district. The chairman, vice-chairman, treasurer and clerk may receive such compensation for serving in these capacities as the trustees shall determine. This compensation shall be in addition to the compensation payable to them as trustees. The trustees shall make and publish an annual report including a report of the treasurer. [1967, c. 524, §4 (AMD).]

At the expiration of the terms so determined the vacancy shall be filled for a term of 3 years and the trustees shall notify the municipal officers of the municipalities within the sanitary district before the annual town meeting or before the regular city election if a city falls within the sanitary district; or, in the case of unorganized territory, the trustees shall notify the commissioners of the county wherein the unorganized territory, encompassed by the sanitary district, is located, of the fact that a vacancy will occur so that the municipal officers in these municipalities or the county commissioners, as the case may be, may provide for the election of a trustee or trustees to fill the vacancy that will occur. All trustees shall serve until their successors are elected and qualified. The trustees shall receive compensation as recommended by them and approved by majority vote of the municipal officers in municipalities representing a majority of the population within the district, including compensation for any duties they perform as officers as well as for their duties as trustees. Certification thereof shall be recorded with the Secretary of State and recorded in the bylaws. Their compensation for duties as trustees shall be on the basis of such specific amount as may be specified in the bylaws, each meeting actually attended and reimbursement for travel and expenses, with the total not to exceed such specific amount as may be specified in the bylaws. Compensation schedules in effect in January 1, 1982, shall continue in effect until changed. [1981, c. 466, §4 (AMD).]

When a vacancy on the board of trustees occurs by reason of death, resignation or otherwise, the municipal officers of the municipality that the trustee represented shall fill the vacancy by electing a trustee from the municipality to serve until the municipality shall fill the vacancy at its next annual town meeting or next regular city election. In the case of a vacancy in the office of a trustee representing unorganized territory, the commissioners of the county wherein such unorganized territory is located shall fill the vacancy by electing a trustee from such unorganized territory and resident within the boundaries of the sanitary district until the next election of trustees is held. The person so chosen shall serve until his successor is elected and qualified. In case any member of the board of trustees shall remove from the municipality that he represents, or, in the case of a trustee representing unorganized territory, in case such trustee shall remove without the boundaries of the sanitary district, a vacancy shall be declared to exist by the board of trustees, and the municipal officers or the county commissioners, as the case may be, shall thereafter choose another trustee as provided. [1967, c. 524, §4 (AMD).]

No member of the board of trustees shall be employed for compensation as an employee or in any other capacity by the sanitary district of which he is a trustee, except as provided. [1967, c. 524, §4 (AMD).]

SECTION HISTORY

1965, c. 310, (NEW). 1967, c. 524, §4 (AMD). 1969, c. 431, §9 (AMD). 1971, c. 618, §12 (AMD). 1981, c. 466, §4 (AMD). 1987, c. 737, §§C93,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 104, Pt. C, §§8, 10 (AMD). 1989, c. 890, §§A40,B214 (AMD). 1989, c. 890, Pt. A, §40 (AFF). 1989, c. 890, Pt. B, §214 (AMD). 1999, c. 299, §2 (AMD).



38 §1106. Operational date of sanitary districts

Notwithstanding the prior issuance of a certificate of organization, a sanitary district is not in operation and may not exercise any of its powers granted in this chapter until the date set by the Commissioner of Environmental Protection as provided in section 1105. On that date, the sanitary district becomes operative and the trustees shall assume the management and control of the operation of all of the public sewers, storm and surface water drains, treatment plants and related structures within the sanitary district, and the municipalities and residents of unorganized territory within the sanitary district on and after the operational date have no responsibility for the operation or control of the public sewers and storm and surface water drains and treatment plants within their respective jurisdictions other than to pay for services rendered to the municipality or residents by the sanitary district. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §215 (AMD).]

SECTION HISTORY

1965, c. 310, (NEW). 1967, c. 524, §5 (AMD). 1969, c. 431, §9 (AMD). 1971, c. 618, §12 (AMD). 1989, c. 890, §§A40,B215 (AMD).






Subchapter 3: POWERS

38 §1151. Powers

Each sanitary district formed under this chapter shall have the power, within the district, within the territory of any adjoining municipality, and within any adjoining unorganized territory, to lay pipes, drains, sewers and conduits, and to take up, repair and maintain the same or to contract for the same to be done, in, along and through any public or private ways and public grounds, and in, along and through lands of any person or corporation, to and into tidal waters, rivers, watercourses and treatment works or to or into any drain or sewer now or hereafter built which empties into tidal waters, rivers, watercourses and treatment works, the discharge therefrom to be at such points consistent with the requirements of public health as shall be found convenient and reasonable for said district and the flow of existing watercourses; to construct and maintain treatment works, pumping stations, basins, reservoirs, flush tanks and such other appliances for collecting, holding, purifying, distributing and disposing of sewage matter and commercial and industrial waste and of storm and surface water, all as may be necessary or proper; and in general, do any or all other things necessary or incidental to accomplish the purposes of the district. [1967, c. 524, §6 (AMD).]

SECTION HISTORY

1965, c. 310, (NEW). 1967, c. 524, §6 (AMD).



38 §1151-A. Enforcement power

A sanitary district may seek in a civil action injunctive relief from an industrial user that violates any pretreatment standard or requirement administered by the district. The district may seek a civil penalty of up to $1,000 a day for each violation by an industrial user of a pretreatment standard or requirement. [1991, c. 213, §1 (NEW).]

SECTION HISTORY

1991, c. 213, §1 (NEW).



38 §1152. Right of eminent domain

Each sanitary district formed under this chapter is authorized and empowered to acquire and hold real and personal property necessary or convenient for its purposes, and is granted the right of eminent domain, and for such purposes is authorized to take and hold, either by exercising its right of eminent domain or by purchase, lease or otherwise, as for public uses any land, real estate, easements or interest therein, and any sewers, drains or conduits and any sewer or drainage rights necessary for constructing, establishing, maintaining and operating sewers, drains, reservoirs, flush tanks, manholes, catch basins, treatment works, pumping stations and other appliances and property used or useful for collecting, holding, purifying, distributing and disposing of sewage matter and commercial and industrial waste and surface and waste waters. [1965, c. 310, (NEW).]

SECTION HISTORY

1965, c. 310, (NEW).



38 §1152-A. Procedure in exercise of right of eminent domain

The right of eminent domain granted in section 1152 may only be exercised after complying with the following procedures. [1981, c. 466, §5 (NEW).]

1. Notice to owner. The district shall provide notice to the owner as follows.

A. The owner or owners of record shall be notified as follows:

(1) The determination of the trustees that they will exercise the right of eminent domain;

(2) A description and scale map of the land or easement to be taken;

(3) The final amount offered for the land or easement to be taken, based on the fair value, as estimated by the district; and

(4) Notice of the time and place of the hearing provided in subsection 3. [1981, c. 466, §5 (NEW).]

B. Notice may be made:

(1) By personal service in hand by an officer duly qualified to serve civil process in this State; or

(2) By certified mail, return receipt requested, to his last known address. [1981, c. 466, §5 (NEW).]

C. Alternate notice. If the owner or owners are not known or if they cannot be notified by personal service or certified mail, notice may be given by publication in the same manner as provided in subsection 3. [1981, c. 466, §5 (NEW).]

[ 1981, c. 466, §5 (NEW) .]

2. Notice to tenant. Notice shall be made to any tenants in the same manner as for the owner.

[ 1981, c. 466, §5 (NEW) .]

3. Hearing. The trustees shall hold a public hearing on the advisability of the proposed exercise of the right of the eminent domain. Notice of the hearing shall be made by publication in a newspaper of general circulation in the area of the taking and shall be given once a week for 2 successive weeks, the last publication to be at least 2 weeks prior to the time appointed in the hearing. The hearing notice shall include:

A. The time and place of the hearing; [1981, c. 466, §5 (NEW).]

B. A description of the land or easement taken; and [1981, c. 466, §5 (NEW).]

C. The owners, if known. [1981, c. 466, §5 (NEW).]

[ 1981, c. 466, §5 (NEW) .]

SECTION HISTORY

1981, c. 466, §5 (NEW).



38 §1153. Condemnation proceedings

Each sanitary district formed under this chapter, in exercising from time to time the right of eminent domain conferred upon it by section 1152, shall file in the office of the county commissioners of the county in which the property to be taken is located and cause to be recorded in the registry of deeds in said county plans of the location of all lands, real estate, easements or interest therein, and sewers, drains or conduits and any sewer or drainage rights to be taken, with an appropriate description and the names of the owners thereof, if known. When for any reason any such district fails to acquire property which it is authorized to take and which is described in such location, or if the location so recorded is defective and uncertain, it may, at any time, correct and perfect such location and file a new description thereof; and in such case any such district is liable in damages only for property for which the owner had not previously been paid, to be assessed as of the time of the original taking, and any such district shall not be liable for any acts which would have been justified if the original taking had been lawful. No entry shall be made on any private lands, except to make surveys, until the expiration of 10 days from such filing, whereupon possession may be had of all said lands, real estate, easements or interests therein and other property and rights as aforesaid to be taken, but title thereto shall not vest in the district until payment therefor. [1965, c. 310, (NEW).]

SECTION HISTORY

1965, c. 310, (NEW).



38 §1154. Appeal

If any person sustaining damages by any taking by a sanitary district under section 1153 shall not agree with such district upon the sum to be paid therefor, either party, upon petition to the county commissioners of the county in which the property is located, may have said damages assessed by them; the procedure and all subsequent proceedings and right of appeal thereon shall be had under the same restrictions, conditions and limitations as are or may be by law prescribed in the case of damages by the laying out of highways by the county commissioners, except only:

0.

A. Title to the lands, real estate, easements or interests therein and other property and rights to be taken shall not vest in the district until payment to the owner of the amount awarded therefor or, if such payment is refused upon tender, until tender thereof to the Treasurer of the County in which lands and interests are located, for escrow at interest for the benefit of the owner pending final determination of the amount to which the owner is entitled; and [1983, c. 444, (NEW).]

B. In the event of an appeal of the amount awarded as damages for such taking.

(1) The petition for assessment of damages shall be filed with the clerk of the county commissioners, by either party, within 30 days following the filing and recording of plans of the location of all the property, facilities and rights taken; and

(2) If the return of the county commissioners has not been made within 120 days following the filing of the petition for assessment, the county commissioners shall be conclusively presumed to have confirmed the award of damages by the district and either party may, within 30 days following that 120 day period, appeal the amount of the damages awarded by the district to the Superior Court. [1983, c. 444, (NEW).]

[ 1983, c. 444, (AMD) .]

SECTION HISTORY

1965, c. 310, (NEW). 1983, c. 444, (AMD).



38 §1155. Crossing other public utilities

If any sewer line of any sanitary district formed under this chapter crosses the property or line of any other public utility, unless consent is given by such other public utility as to place, manner and conditions of the crossing within 30 days after such consent is requested by such district, the Public Utilities Commission shall determine the place, manner and conditions of such crossing; and all work on the property of such public utility shall be done under the supervision and to the satisfaction of such public utility, but at the expense of the district. If any sewer line of any sanitary district as provided above crosses the property or line of any railroad corporation, the procedure shall be the same as stated in the preceding sentence, except that the Department of Transportation shall be substituted for the Public Utilities Commission. Nothing herein contained shall be construed as authorizing any such sanitary district to take by right of eminent domain any of the property or facilities of any other public utility used, or acquired for future use by the owner thereof, in the performance of a public duty unless expressly authorized by special Act of the Legislature. [1981, c. 469, §61 (AMD).]

SECTION HISTORY

1965, c. 310, (NEW). 1981, c. 469, §61 (AMD).



38 §1156. Entry of private sewer

Any person may enter his private sewer into any sewer of a sanitary district formed under this chapter while the same is under construction and before completion of such sewer at the point of entry, on obtaining a permit in writing from the trustees of the district; but after the sewer is completed to the point of entry and an entrance charge established on that location, no person shall enter his private sewer into such sewer until he has paid the entrance charge and obtained a permit in writing from the trustees. All such permits shall be recorded by the clerk of the district in its records before the same are issued. [1965, c. 310, (NEW).]

SECTION HISTORY

1965, c. 310, (NEW).



38 §1157. Contracts for disposal of sewage

Any sanitary district formed under this chapter is authorized to contract with persons, corporations, districts and other municipalities, both inside and outside the boundaries of the district, and with the State of Maine and the United States Government or any agency of either, to provide for disposal of sewage and commercial and industrial waste and storm and surface water through the district's system and through the system of any such person, corporation, district or other municipality; and every other district and municipality of the State of Maine is authorized to contract with such sanitary district for the collection, distribution, treatment and disposal of sewage and commercial and industrial waste and storm and surface water, and for said purposes any such municipality may raise money as for other municipal charges. [1965, c. 310, (NEW).]

SECTION HISTORY

1965, c. 310, (NEW).



38 §1158. Conditions for carrying out work

When any sanitary district formed under this chapter shall enter, dig up or excavate any public way or other land for the purpose of laying its sewers, drains or pipes, constructing manholes or catch basins or their appurtenances, or maintaining the same, or for any other purpose, the work shall be done expeditiously, and on completion of the work the district shall restore said way or land to the condition it was in prior to such work, or to a condition equally as good. Whenever the character of the work is such as to endanger travel on any public way, the municipal officers of the municipality in which the work is being done, or, if such work is being done in unorganized territory, the commissioners of the county wherein such unorganized territory is located, may order a temporary closing of such way, and of any intersecting way, upon request of said district, and the way shall remain closed to public travel until such municipal officers or county commissioners, as the case may be, deem it restored to a condition safe for traffic. [1967, c. 524, §7 (AMD).]

SECTION HISTORY

1965, c. 310, (NEW). 1967, c. 524, §7 (AMD).



38 §1159. Inspection of sewers

The officers or agents of each sanitary district formed under this chapter shall have free access to all premises served by its sewers, at all reasonable hours, for inspection of plumbing and sewage fixtures, to ascertain the quality and quantity of sewage discharged and the manner of discharge, and to enforce this chapter and the rules and regulations prescribed by the trustees of the district. [1979, c. 541, Pt. A, §273.]

SECTION HISTORY

1965, c. 310, (NEW). 1979, c. 541, §A273 (AMD).



38 §1160. Connection of private sewers

Every building in a sanitary district formed under this chapter intended for human habitation or occupancy or with facilities for discharge or disposal of waste water or commercial or industrial waste, which is accessible to a sewer or drain of such district, shall have a sanitary sewer or drainage system which shall be caused to be connected with such sewer or drain of the district by the owner or person against whom taxes on the premises are assessed, in the most direct manner possible, within 90 days after receiving request therefor from the district, or within such further time as the trustees of the district may grant, and, if feasible, with a separate connection for each such building. Existing buildings which are already served by a private sewer or drainage system shall not be required to connect with any sewer or drain of the district so long as the private sewer or drainage system functions in a satisfactory and sanitary manner, and does not violate any law or ordinance applicable thereto or any applicable requirement of the State of Maine Plumbing Code, as determined by the municipal plumbing inspector, his alternate, or, in the event that both are trustees or employees of the district, the Division of Health Engineering. A building shall be deemed to be accessible to a sewer or drain of the district for the purposes of this section if such building, or any private sewer or drain directly or indirectly connected thereto or carrying waste water or commercial or industrial waste therefrom, shall at any point be or come within 200 feet of a sewer or drain of the district; provided that nothing in this section shall require the owner of any such building to acquire any real property or easement therein for the sole purpose of making such connection. [1985, c. 612, §18 (AMD).]

SECTION HISTORY

1965, c. 310, (NEW). 1981, c. 466, §§6,7 (AMD). 1985, c. 612, §18 (AMD).



38 §1161. Injury to property of districts

Any person who shall place, discharge or leave any offensive or injurious matter or material on or in the conduits, catch basins or receptacles of any sanitary district formed under this chapter contrary to its regulations, or shall knowingly injure any conduit, pipe, reservoir, flush tank, catch basin, manhole, outlet, engine, pump or other property held, owned or used by that district shall be liable to pay twice the amount of the damages to the district, to be recovered in any proper action; and that person and any person who violates section 1159 and 1160 shall be guilty of a Class E crime. [1977, c. 696, §347 (RPR).]

SECTION HISTORY

1965, c. 310, (NEW). 1977, c. 696, §347 (RPR).



38 §1162. Expansion of sanitary district boundaries

A sanitary district may expand the boundaries of the sanitary district in the same manner as is provided for the formation of the sanitary district in section 1101. [1981, c. 466, §8 (NEW).]

SECTION HISTORY

1981, c. 466, §8 (NEW).



38 §1163. Sewer extensions

1. Assurance. A sanitary district may not construct any sewer extension unless it acquires from the municipal officers or the designee of the municipal officers of any municipality through which the sewer extension will pass written assurance that:

A. Any development, lot or unit intended to be served by the sewer extension is in conformity with any adopted municipal plans and ordinances regulating land use; and [1995, c. 636, §1 (RPR).]

B. The sewer extension is consistent with adopted municipal plans and ordinances regulating land use. [1995, c. 636, §1 (RPR).]

If the municipal officers fail to issue a response to a written request from a district for written assurance within 45 calendar days of receiving the request in writing, the written assurance is deemed granted.

Not less than 7 days prior to the meeting at which the trustees will take final action on whether to proceed with the extension, the trustees of the district shall publish notice of the proposed extension in a newspaper having a general circulation that includes all municipalities through which the sewer extension will pass.

[ 1995, c. 636, §1 (RPR) .]

2. Appeal. For an intermunicipal sewer extension, when written assurance is denied by municipal officers pursuant to subsection 1, an aggrieved party may appeal, within 15 days of the decision, to the Department of Agriculture, Conservation and Forestry for a review of the municipal officers' decision. Notwithstanding Title 5, chapter 375, subchapter 4, the following procedures apply to the review by the Department of Agriculture, Conservation and Forestry.

A. The Department of Agriculture, Conservation and Forestry may request any additional information from the sanitary district, the municipality or the department. All information requested by the Department of Agriculture, Conservation and Forestry must be submitted within 30 days of the request, unless an extension is granted by the Department of Agriculture, Conservation and Forestry. [2011, c. 655, Pt. JJ, §38 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

B. Within a reasonable time, the Department of Agriculture, Conservation and Forestry shall hold a hearing. The Department of Agriculture, Conservation and Forestry shall give at least 7 days' written notice of the hearing to the sanitary district, the municipality and the party that requested the hearing. The hearing is informal and the Department of Agriculture, Conservation and Forestry may receive any information it considers necessary. [2011, c. 655, Pt. JJ, §38 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

C. Within 15 days of the hearing and within 60 days of the request for review, the Department of Agriculture, Conservation and Forestry shall make a decision that must include findings of fact on whether the sewer extension proposal is inconsistent with adopted municipal plans and ordinances regulating land use. The decision of the Department of Agriculture, Conservation and Forestry constitutes final agency action. [2011, c. 655, Pt. JJ, §38 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

D. Notwithstanding subsection 1, if the Department of Agriculture, Conservation and Forestry determines that the sewer extension proposal is not inconsistent with adopted municipal plans and ordinances regulating land use, the Department of Agriculture, Conservation and Forestry shall issue written assurance that the proposal is consistent with adopted municipal plans and ordinances regulating land use, and the sanitary district may construct the sewer extension. [2011, c. 655, Pt. JJ, §38 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

[ 2011, c. 655, Pt. JJ, §38 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1981, c. 466, §9 (NEW). 1993, c. 721, §H1 (AFF). 1993, c. 721, §B3 (RPR). 1995, c. 636, §1 (RPR). 2011, c. 655, Pt. JJ, §38 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).



38 §1163-A. Coordination with municipal planning

To facilitate coordination of municipal planning and sewer extension planning: [1993, c. 721, Pt. B, §4 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

1. Sanitary districts. The trustees of a sanitary district shall cooperate with municipal officials in the development of municipal growth management and other land use plans and ordinances; and

[ 1993, c. 721, Pt. B, §4 (NEW); 1993, c. 721, Pt. H, §1 (AFF) .]

2. Municipalities. Municipal officers shall cooperate with the trustees of a sanitary district during the consideration of development applications that may affect the operations of the district.

[ 1993, c. 721, Pt. B, §4 (NEW); 1993, c. 721, Pt. H, §1 (AFF) .]

SECTION HISTORY

1993, c. 721, §B4 (NEW). 1993, c. 721, §H1 (AFF).



38 §1164. Mutual funds

A sanitary district may invest its funds, including sinking funds, reserve funds and trust funds, to the extent that the terms of any instrument creating the funds do not prohibit the investment, in shares of an investment company registered under the federal Investment Company Act of 1940, whose shares are registered under the United States Securities Act of 1933, only if the investments of the investment company are limited to obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States or repurchase agreements secured by obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States. This section is in addition to, and not in limitation of, any power of a sanitary district to invest its funds. [1993, c. 651, §7 (NEW).]

SECTION HISTORY

1993, c. 651, §7 (NEW).






Subchapter 4: BONDS, RATES AND ASSESSMENTS

38 §1201. Bonds and notes

1. Authorization of bonds. Any sanitary district formed under this chapter may provide by resolution of its board of trustees, without district vote, except as provided in subsection 10, for the borrowing of money and the issuance from time to time of bonds for any of its corporate purposes, including, but not limited to:

A. Paying and refunding its indebtedness; [1979, c. 696, §1 (NEW).]

B. Paying any necessary expenses and liabilities incurred under this chapter, including organizational and other necessary expenses and liabilities, whether incurred by the district or any municipality therein or any person residing in unorganized territory encompassed by the district, the district being authorized to reimburse any municipality therein or any person residing in unorganized territory encompassed by the district for any such expenses incurred or paid by it or him; [1979, c. 696, §1 (NEW).]

C. Paying costs directly or indirectly associated with acquiring properties, paying damages, laying sewers, drains and conduits, constructing, maintaining and operating sewage and treatment plants, or systems, and making renewals, additions, extensions and improvements to the same, and to cover interest payments during the period of construction and for such period thereafter as the trustees may determine; [1985, c. 506, Pt. B, §35 (AMD).]

D. Providing such reserves for debt service, repairs and replacements or other capital or current expenses as may be required by a trust agreement or resolution securing bonds; and [1979, c. 696, §1 (NEW).]

E. Any combination of these purposes. [1979, c. 696, §1 (NEW).]

Bonds may be issued under this chapter as general obligations of the district or as special obligations payable solely from particular funds. The principal of, premium, if any, and interest on all bonds shall be payable solely from the funds provided for that purpose from revenues. For purposes of this chapter, the term "revenues" means and includes the proceeds of bonds, all revenues, rates, fees, entrance charges, assessments, rents and other receipts derived by the district from the operation of its sewer system and other properties, including, but not limited to, investment earnings and the proceeds of insurance, condemnation, sale or other disposition of properties. All bonds issued by a district under this chapter shall be legal obligations of the district, and all districts formed under this chapter are declared to be quasi-municipal corporations within the meaning of Title 30-A, section 5701. Bonds may be issued under this chapter without obtaining the consent of any commission, board, bureau or agency of the State or of any municipality encompassed by the district, and without any other proceedings or the happening of other conditions or things other than those proceedings, conditions or things which are specifically required by this chapter. Bonds issued under this chapter do not constitute a debt or liability of the State or of any municipality encompassed by the district or a pledge of the faith and credit of the State or any such municipality, but the bonds shall be payable solely from the funds provided for that purpose, and a statement to that effect shall be recited on the face of the bonds.

[ 1987, c. 737, Pt. C, §§94, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Notes. Any sanitary district formed under this chapter may also provide by resolution of its board of trustees, without district vote, for the issuance from time to time of notes in anticipation of bonds authorized under this chapter and of notes in anticipation of the revenues to be collected or received in any year or in anticipation of the receipt of federal or state grants or other aid. The issue of these notes shall be governed by the applicable provisions of this chapter relating to the issue of bonds, provided that notes in anticipation of revenue must mature no later than one year from their respective dates and notes issued in anticipation of federal or state grants or other aid and renewals thereof must mature no later than the expected date of receipt of those grants or aid. Notes in anticipation of revenue issued to mature less than one year from their dates may be renewed from time to time by the issue of other notes, provided that the period from the date of an original note to the maturity of any note issued to renew or pay the same or the interest thereon may not exceed one year.

Any such district is authorized and empowered to enter into agreements with the State or the United States, or any agency of either, or any municipality, corporation, commission or board authorized to grant or loan money to or otherwise assist in the financing of projects of the type which that district is authorized to carry out, and to accept grants and borrow money from any such government, agency, municipality, corporation, commission or board as may be necessary or desirable to accomplish the purposes of the district.

[ 1979, c. 696, §1 (NEW) .]

3. Maturity; interest; form; temporary bonds. The bonds issued under this chapter shall be dated, shall mature at such time or times not exceeding 40 years from their date or dates and shall bear interest at such rate or rates as may be determined by the board of trustees, and may be made redeemable before maturity, at the option of the district, at such price or prices and under such terms and conditions as may be fixed by the board of trustees prior to the issuance of the bonds. The board of trustees shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State. Bonds shall be executed in the name of the district by the manual or facsimile signature of such officer or officers as may be authorized in the resolution to execute the bonds, but at least one signature on each bond shall be a manual signature. Coupons, if any, attached to the bonds shall be executed with the facsimile signature of the officer or officers of the district designated in the resolution. In case any officer, whose signature or a fascimile of whose signature appears on any bonds or coupons, ceases to be such officer before the delivery of the bonds, the signature or its facsimile shall nevertheless be valid and sufficient for all purposes as if he had remained in office until the delivery. Notwithstanding any of the other provisions of this chapter or any recitals in any bonds issued under this chapter, all such bonds shall be deemed to be negotiable instruments under the laws of this State. The bonds may be issued in coupon or registered form, or both, as the board of trustees may determine, and provision may be made for the registration of any coupon bonds as to principal alone and as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The board of trustees may sell such bonds in such manner, either at public or private sale, and for such price as they may determine to be for the best interests of the district. The proceeds of the bonds of each issue shall be used solely for the purpose for which those bonds have been authorized, and shall be disbursed in such manner and under such restrictions, if any, as the board of trustees may provide in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds. The resolution providing for the issuance of bonds, and any trust agreement securing the bonds, may contain such limitations upon the issuance of additional bonds as the board of trustees may deem proper, and these additional bonds shall be issued under such restrictions and limitations as may be prescribed by that resolution or trust agreement. Prior to the preparation of definitive bonds, the board of trustees may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when those bonds are executed and are available for delivery. The board of trustees may provide for the replacement of any bond which is mutilated, destroyed or lost.

[ 1979, c. 696, §1 (NEW) .]

4. Pledges and covenants, trust agreement. In the discretion of the board of trustees of any district, each or any issue of bonds may be secured by a trust agreement by and between the district and a corporate trustee, which may be any trust company within or without the State.

The resolution authorizing the issuance of the bonds or the trust agreement may pledge or assign, in whole or in part, the revenues and other moneys held or to be received by the district and any accounts and contract or other rights to receive the same, whether then existing or thereafter coming into existence and whether then held or thereafter acquired by the district, and the proceeds thereof, but may not convey or mortgage the sewer system or any other properties of the district. The resolution may also contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including, but not limited to, covenants setting forth the duties of the district and the board of trustees in relation to the acquisition, construction, reconstruction, improvement, repair, maintenance, operation and insurance of its sewer system or any of its other properties, the fixing and revising of rates, fees and charges, the application of the proceeds of bonds, the custody, safeguarding and application of revenues, defining defaults and providing for remedies in the event thereof, which may include the acceleration of maturities, the establishment of reserves and the making and amending of contracts. The resolution or trust agreement may set forth the rights and remedies of the bondholders and of the trustee, if any, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations. In addition, the resolution or trust agreement may contain such other provisions as the board of trustees may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the resolution or trust agreement may be treated as a part of the cost of operation. The pledge by any such resolution or trust agreement is valid and binding and is deemed continuously perfected for the purposes of the Uniform Commercial Code from the time when the pledge is made. All revenues, moneys, rights and proceeds so pledged and thereafter received by the district are immediately subject to the lien of the pledge without any physical delivery or segregation thereof or further action under the Uniform Commercial Code or otherwise, and the lien of the pledge is valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the district irrespective of whether those parties have notice thereof.

The resolution authorizing the issuance of bonds under this chapter, or any trust agreement securing those bonds, may provide that all or a sufficient amount of revenues, after providing for the payment of the cost of repair, maintenance and operation and reserves therefor as may be provided in the resolution or trust agreement, must be set aside at such regular intervals as may be provided in the resolution or trust agreement and deposited in the credit of a fund for the payment of the interest on and the principal of bonds issued under this chapter as the same become due, and the redemption price or purchase price of bonds retired by call or purchase. The use and disposition of moneys to the credit of the fund are subject to such regulations as may be provided in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds and, except as may otherwise be provided in the resolution or trust agreement, the fund is a fund for the benefit of all bonds without distinction or priority of one over another.

[ RR 2013, c. 2, §52 (COR) .]

5. Trust funds. Notwithstanding any other law, all moneys received pursuant to the authority of this chapter shall be deemed to be trust funds, to be held and applied solely as provided in this chapter. The resolution authorizing the issuance of bonds or the trust agreement securing the bonds shall provide that any officer to whom, or bank, trust company or other fiscal agent to which, those moneys shall be paid shall act as trustee of those moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as may be provided in the resolution or trust agreement or as may be required by this chapter.

[ 1979, c. 696, §1 (NEW) .]

6. Remedies. Any holder of bonds issued under this chapter or of any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights given may be restricted by the resolution authorizing the issuance of those bonds or trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceeding, including proceedings for the appointment of a receiver to take possession and control of the properties of the district, protect and enforce any and all rights under the laws of the State or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by such resolution or trust agreement to be performed by the district or by any officer thereof, including the fixing, charging and collecting of rates, fees and charges for the use of or for the services and facilities furnished by the district.

[ 1979, c. 696, §1 (NEW) .]

7. Refunding bonds. Any sanitary district formed under this chapter by resolution of its board of trustees, without district vote, may issue refunding bonds for the purpose of paying any of its bonds at maturity or upon acceleration or redemption. The refunding bonds may be issued at such time prior to the maturity or redemption of the refunded bonds as the board of trustees deems to be in the public interest. The refunding bonds may be issued in sufficient amounts to pay or provide the principal of the bonds being refunded, together with any redemption premium thereon, any interest accrued or to accrue to the date of payment of such bonds, the expenses of issue of the refunding bonds, the expenses of redeeming the bonds being refunded and such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be required by a trust agreement or resolution securing bonds. The issue of refunding bonds, the maturities and other details thereof, the security therefor, the rights of the holders thereof, and the rights, duties and obligations of the district in respect of the same shall be governed by the applicable provisions of this chapter relating to the issue of bonds other than refunding bonds.

[ 1979, c. 696, §1 (NEW) .]

8. Tax exemption. All bonds, notes or other evidences of indebtedness issued under this chapter, and their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the State.

[ 1979, c. 696, §1 (NEW) .]

9. Bonds declared legal investments. Bonds and notes issued by any district under this chapter are made securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies and associations and other persons carrying on an insurance business, trust companies, banks, bankers, banking associations, savings banks and savings associations, including savings and loan associations, credit unions, building and loan associations, investment companies, executors, administrators, trustees and other fiduciaries, pension, profit-sharing, retirement funds and other persons carrying on a banking business, and all other persons who are now or may hereafter be, authorized to invest in bonds or other obligations of the State, may properly and legally invest funds, including capital in their control or belonging to them. The bonds and notes are made securities which may properly and legally be deposited with and received by any state, municipal or public officer, or any agency or political subdivision of the State, for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law.

[ 1979, c. 696, §1 (NEW) .]

10. Certain bond issues; notice; special meeting; vote. In the event that the trustees vote to authorize bonds or notes, for any of the corporate purposes of a sanitary district, excluding notes payable within one year, notes in anticipation of bonds authorized pursuant to this section, or notes in anticipation of the revenues to be collected or received in any year or notes in anticipation of the receipt of approved federal or state grants, the authorized amount of which, singly or in the aggregate included in any one financing, is $150,000 or more, the trustees shall call a special district meeting for the purpose of permitting the collection of testimony from the public concerning the purpose and the amount of debt so authorized. Notice of the special district meeting, stating the approximate amount of the debt and the purpose for which it is being issued, shall be published not less than 7 full days prior to the date of the meeting in a newspaper having general circulation in the district and shall be mailed to each ratepayer in the district not later than the date of the publication. No debt may be incurred under the vote of the trustees until the expiration of 7 full days following the date of the special district meeting.

[ 1983, c. 684, (RPR) .]

Except for debt to fund that part of any project which has been approved for grant financing by the State Government or Federal Government to meet the requirements of the United States Clean Water Act, United States Code, Title 33, Section 1251 et seq., including any related facilities not eligible for that financing but essential to the operation of the approved project as an integral system, for debts in excess of the amount specified in this section, the following petition and referendum procedure shall apply. If, on or before the 7th day following the date of the special district meeting a petition signed by at least 5%, but not less than 50, of the registered voters of the district is filed with the clerk of the district requesting reference of the vote of the trustees to referendum, the clerk of the district shall call and hold a special election of the voters of the district for the purpose of submitting to referendum vote a question of approving the vote of the trustees. The vote of the trustees shall be suspended until it has received approval by vote of a majority of the voters of the district voting on the question at the special election. [1983, c. 684, (RPR).]

SECTION HISTORY

1965, c. 310, (NEW). 1967, c. 524, §8 (AMD). 1975, c. 461, §2 (AMD). 1979, c. 696, §1 (RPR). 1981, c. 466, §§10,11,14 (AMD). 1983, c. 684, (AMD). 1985, c. 506, §B35 (AMD). 1987, c. 737, §§C94,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). RR 2013, c. 2, §52 (COR).



38 §1202. Rates

All persons, firms and corporations, whether public, private or municipal, shall pay to the treasurer of any district formed under this chapter the rates, tolls, rents, entrance charges and other lawful charges established by the trustees for the sewer or drainage service used or available with respect to their real estate, which rates shall include rates for such district's readiness to serve charged against owners of real estate, abutting on or accessible to, sewers or drains of the district, but not actually connected thereto, whether or not such real estate is improved. In this subchapter, the words "other lawful charges" or "other charges" shall include, but not be limited to, interest on delinquent accounts at a rate not to exceed the highest lawful rate set by the Treasurer of State for municipal taxes. [1977, c. 696, §348 (AMD).]

Rates, tolls, rents and entrance charges shall be uniform within such district, whenever the cost to the district of installation and maintenance of sewers or their appurtenances and the cost of service is substantially uniform; but nothing shall preclude the district, from establishing a higher rate, toll, rent or entrance charge than the regular rates, tolls, rents and entrance charges in sections where, for any reason, the cost to the district of construction and maintenance, or the cost of service, exceeds the average, but such higher rates, tolls, rents and entrance charges shall be uniform throughout the sections where they apply. [1975, c. 461, §3 (AMD).]

Prior to the adoption of a new rate schedule, the trustees shall hold a public hearing regarding the proposed rate schedule. The trustees shall publish the proposed rates and notice of the hearing not less than once in a newspaper having a general circulation in the district not less than 7 days prior to the hearing. The district shall mail to each ratepayer a notice of the public hearing and the proposed new rate at least 14 days prior to the hearing. [1981, c. 466, §12 (NEW).]

Notwithstanding any other provision of law, districts which share, supply or contract for services with another district shall establish rates, tolls, rents and entrance charges mutually agreeable to the trustees of each participating district. [1975, c. 461, §3-A (NEW).]

The sewer rates, tolls, rents, entrance charges, assessments and other lawful charges established by the board of trustees in accordance with this chapter shall be so fixed and adjusted in respect of the aggregate thereof so as to produce revenue at least sufficient, together with any other moneys available therefor, to: [1979, c. 696, §2 (RPR).]

1. Current operating expenses. Pay the current expenses of operating and maintaining the sewerage, drainage and treatment system of the district;

[ 1979, c. 696, §3 (RPR) .]

2. Payment of interest and principal. Pay the principal of, premium, if any, and interest on all bonds and notes issued by the district under this chapter as the same become due and payable;

[ 1979, c. 696, §3 (RPR) .]

3. Sinking fund for retirement of obligations. Create and maintain such reserves as may be required by any trust agreement or resolution securing bonds and notes;

[ 1979, c. 696, §3 (RPR) .]

4. Repairs, replacements and renewals. Provide funds for paying the cost of all necessary repairs, replacements and renewals of the sewerage, drainage and treatment systems of the district; and

[ 1979, c. 696, §3 (RPR) .]

5. Payment of obligations. Pay or provide for any and all amounts which the district may be obligated to pay or provide for by law or contract, including any resolution or contract with or for the benefit of the holders of its bonds and notes.

[ 1979, c. 696, §4 (NEW) .]

In the case of a sanitary district encompassing unorganized territory, such rates, tolls, rents, entrance charges and other lawful charges as may be applicable to real estate in such unorganized territory shall be charged against the party in possession thereof. [1967, c. 524, §9 (NEW).]

SECTION HISTORY

1965, c. 310, (NEW). 1967, c. 524, §9 (AMD). 1975, c. 461, §§3,3-A (AMD). 1977, c. 696, §348 (AMD). 1979, c. 696, §§2-4 (AMD). 1981, c. 466, §12 (AMD).



38 §1202-A. Impact fees and connection fees; affordable housing

Notwithstanding section 1202, the trustees may reduce the impact fee or connection fee, as those terms are defined in Title 30-A, section 5061, for sewer service to newly constructed affordable housing in accordance with Title 30-A, chapter 202-A. [2007, c. 174, §4 (NEW).]

SECTION HISTORY

2007, c. 174, §4 (NEW).



38 §1203. Assessments

When any sanitary district formed under this chapter has constructed and completed a common sewer, the trustees may, if they so determine, in order to defray a portion of the expense thereof, determine what lots or parcels of land are benefited by such sewer, and estimate and assess upon such lots and parcels of land, and against the owner thereof, or person in possession or against whom taxes thereon are assessed, whether said person to whom the assessment is so made shall be the owner, tenant, lessee or agent, and whether the same is occupied or not, except that in the case of a sanitary district encompassing unorganized territory, such assessments made on lots or parcels of land in such unorganized territory shall be made by the trustees against the party in possession thereof, such sum not exceeding such benefit as they may deem just and equitable towards defraying the expense of constructing and completing such sewer, together with such sewage disposal units and appurtenances as may be necessary, the whole of such assessments not to exceed 1/2 of the cost of such sewer and sewage disposal units. The trustees shall file with the clerk of the district the location of such sewer and sewage disposal unit, with a profile description of the same, and a statement of the amount assessed upon each lot or parcel of land so assessed, a description of each lot or parcel, and the name of the owner of such lots or parcels of land or person against whom said assessment shall be made, and the clerk of such district shall record the same in a book kept for that purpose, and within 10 days after such filing, each person so assessed shall be notified of such assessment by having an authentic copy of said assessment, with an order of notice signed by the clerk of said district, stating the time and place for a hearing upon the subject matter of said assessments, given to each person so assessed or left at his usual place of abode in said district; if he has no place of abode in said district, then such notice shall be given or left at the abode of his tenant or lessee if he has one in said district; if he has no such tenant or lessee in said district, then by posting said notice in some conspicuous place in the vicinity of the lot or parcel of land so assessed, at least 30 days before said hearing, or such notice may be given by publishing the same once a week for 3 successive weeks in any newspaper of general circulation in said district, the first publication to be at least 30 days before said hearing; a return made upon a copy of such notice by any constable in any municipality within the district or by any sheriff or deputy sheriff or the production of the newspaper containing such notice shall be conclusive evidence that said notice has been given, and upon such hearing the trustees shall have power to revise, increase or diminish any of such assessments, and all such revisions, increases or diminutions shall be in writing and recorded by the clerk of the district. [1967, c. 524, §10 (AMD).]

SECTION HISTORY

1965, c. 310, (NEW). 1967, c. 524, §10 (AMD).



38 §1204. Appeal on assessment

Any person aggrieved by the decision of said trustees as it relates to any assessment for sewer construction under section 1203 shall have the same rights of appeal as are provided in the case of laying out of town ways. [1965, c. 310, (NEW).]

SECTION HISTORY

1965, c. 310, (NEW).



38 §1205. Lien for unpaid assessments

All assessments made under section 1203 shall create a lien upon each and every lot or parcel of land so assessed and the buildings upon the same, which lien shall take effect when the trustees file with the clerk of the district the completed assessment, and shall continue for one year thereafter. Within 10 days after the date of hearing on said assessment the clerk of the district shall make out a list of all such assessments, the amount of each, and the name of the person against whom the same is assessed, and he shall certify the list and deliver it to the treasurer of said district. If said assessments are not paid within 3 months from the date thereof, the treasurer may bring a civil action for the collection of said assessment in the name of the district against the person against whom said assessment is made and for the enforcement of said lien. The complaint in such action shall contain a statement of such assessment, a description of the real estate against which the assessment is made, and an allegation that a lien is claimed on said real estate to secure the payment of the assessment. If no service is made upon the defendant or it shall appear that any other persons are interested in such real estate, the court shall order such further notice of such action as appears proper, and shall allow such other persons to become parties thereto. If it shall appear upon trial of such action that such assessment was legally made against said real estate, and is unpaid, and that there is an existing lien on said real estate for the payment of such assessment, judgment shall be rendered for such assessment, interest and costs of suit against the defendants and against the real estate upon which the assessment was made, and execution shall issue thereon to be enforced by sale of such estate in the manner provided for a sale on execution of real estate attached on original process; provided that in making said sale the officer shall follow the procedure in selling and conveying, and there shall be the same rights of redemption, as provided in Title 36, section 941. [1979, c. 541, Pt. A, §274 (AMD).]

SECTION HISTORY

1965, c. 310, (NEW). 1979, c. 541, §A274 (AMD).



38 §1206. Civil action for unpaid assessments

If assessments under section 1203 are not paid, and any such district does not proceed to collect unpaid assessments by proceedings as prescribed in section 1205, or does not collect or is in any manner delayed or defeated in collecting such assessments by proceedings under section 1205, then the district in its name may maintain a civil action against the party so assessed for the amount of said assessment, as for money paid, laid out and expended, in any court of competent jurisdiction, and in such action may recover the amount of such assessment with 10% interest on the same from the date of said assessment and costs. [1979, c. 541, Pt. A, §275 (AMD).]

SECTION HISTORY

1965, c. 310, (NEW). 1979, c. 541, §A275 (AMD).



38 §1207. Assessment paid by persons other than owner

When any assessment under section 1203 shall be paid by any person against whom such assessment has been made, who is not the owner of such lot or parcel of land, then the person so paying the same shall have a lien upon such lot or parcel of land with the buildings thereon for the amount of said assessment so paid by said person, and incidental charges, which lien shall continue for one year and which lien may be enforced in a civil action for money paid, laid out and expended, and by attachment in the way and manner provided for the enforcement of liens upon buildings and lots under Title 10. [1965, c. 310, (NEW).]

SECTION HISTORY

1965, c. 310, (NEW).



38 §1207-A. Landlord access to tenant bill payment information

If a tenant is billed for sewer service provided to property rented by the tenant and nonpayment for the service may result in a lien against the property, the sanitary district shall provide to the landlord or the landlord's agent, on request of the landlord or the landlord's agent, the current status of the tenant's account, including any amounts due or overdue. [2005, c. 306, §3 (NEW).]

SECTION HISTORY

2005, c. 306, §3 (NEW).



38 §1208. Collection of unpaid rates

There is a lien on real estate served or benefited by the sewers of any district formed under this chapter to secure the payment of rates established and due under section 1202, which arises and is perfected as services are provided and takes precedence over all other claims on such real estate, excepting only claims for taxes. [2015, c. 174, §4 (AMD).]

The treasurer of the district has full and complete authority and power to collect the rates, tolls, rents and other charges established under section 1202. The treasurer may, after demand for payment, sue in the name of the district in a civil action for any rate, toll, rent or other charge remaining unpaid in any court of competent jurisdiction. In addition to other methods established by law for the collection of rates, tolls, rents and other charges, and without waiver of the right to sue for the rate, toll, rent or other charge, the lien created may be enforced in the following manner. The treasurer may, after the expiration of 3 months and within one year after the date when the rate, toll, rent or other charge became due and payable, give to the owner of the real estate served, or leave at the owner's last and usual place of abode, or send by certified mail, return receipt requested, to the owner's last known address, a notice in writing signed by the treasurer or bearing the treasurer's facsimile signature, stating the amount of that rate, toll, rent or other charge, describing the real estate upon which the lien is claimed and stating that a lien is claimed on the real estate to secure the payment of the rate, toll, rent or other charge and demanding the payment of the rate, toll, rent or other charge within 30 days after service or mailing, with $1 for the treasurer for mailing the notice together with the certified mail, return receipt requested, fee. The notice must contain a statement that the district is willing to arrange installment payments of the outstanding debt. For the purpose of this section, a mobile home is defined as real estate. After the expiration of a period of 30 days and within one year thereafter, the treasurer shall record in the registry of deeds of the county in which the property of such person is located a certificate signed by the treasurer or bearing the treasurer's facsimile signature setting forth the amount of such rate, toll, rent or other charge, describing the real estate on which the lien is claimed, and stating that a lien is claimed on the real estate to secure payment of the rate, toll, rent or other charge and that a notice and demand for payment of the rate, toll, rent or other charge has been given or made in accordance with this section and stating further that such rate, toll, rent or other charge remains unpaid. At the time of the recording of any such certificate in the registry of deeds as provided, the treasurer shall file in the office of the district a true copy of such certificate and shall mail a true copy of the certificate by certified mail, return receipt requested, to each record holder of any mortgage on the real estate, addressed to such record holder at the record holder's last and usual place of abode. If the notice described in this paragraph was not provided to all persons who were record owners of the real estate at that time, the treasurer shall mail a true copy of the lien certificate by certified mail, return receipt requested, to any such record owner who was not provided a notice, addressed to the record owner at the record owner's last known address, as well as to any new record owner as of the date the lien certificate was recorded. [2015, c. 174, §5 (AMD).]

The filing of the certificate in the registry of deeds creates a mortgage on the underlying real estate to the district that has priority over all other mortgages, liens, attachments and encumbrances of any nature, except liens, attachments and claims for taxes, and gives to the district all the rights usually possessed by mortgagees, except that the district as mortgagee does not have any right to possession of the real estate until the right of redemption has expired. If the mortgage, together with interest and costs, has not been paid within 18 months after the date of filing of the certificate in the registry of deeds, the mortgage is deemed to be foreclosed and the right of redemption to have expired. The filing of the certificate in the registry of deeds is sufficient notice of the existence of the mortgage created in this paragraph. If the rate, toll, rent or other charge, with interest and costs, is paid within the period of redemption, the treasurer of the district shall discharge the mortgage in the same manner as for the discharge of tax lien mortgages pursuant to Title 36, section 943. After the expiration of the 18-month period of redemption, in the event a copy of the certificate has not been provided to a mortgage holder of record or an owner of record as required by this section, the mortgage holder of record or the owner of record who did not receive a notice has the right to redeem the real estate within 3 months after receiving actual knowledge of the recording of the lien certificate by payment or tender of the amount of the sewer lien mortgage, together with interest and costs, and to have the lien discharged. [2015, c. 174, §6 (AMD).]

The costs to be paid by the owner of the real estate served shall be the sum of the fees for receiving, recording and indexing the lien, or its discharge, as established by Title 33, section 751, subsection 12, plus $13, plus all certified mail, return receipt requested, fees. [1987, c. 29, §2 (NEW).]

The treasurer of the district shall notify the party named on the sewer lien mortgage and each record holder of a mortgage on the real estate not more than 45 days or less than 30 days before the foreclosing date of the sewer lien mortgage, in a writing signed by the treasurer or bearing the treasurer's facsimile signature and left at the holder's last and usual place of abode or sent by certified mail, return receipt requested, to the holder's last known address, of the impending automatic foreclosure and indicating the exact date of foreclosure. For sending this notice, the district is entitled to receive $3 plus all certified mail, return receipt requested, fees. These costs must be added to and become a part of the amount due. If notice is not given in the time period specified in this paragraph to the party named on the sewer lien mortgage or to any record holder of a mortgage, the person not receiving timely notice may redeem the sewer lien mortgage until 30 days after the treasurer does provide notice in the manner specified in this paragraph. Beginning with liens created after October 30, 2001, the notice of impending automatic foreclosure must be substantially in the following form:

STATE OF MAINE

_________ SANITARY DISTRICT

NOTICE OF IMPENDING AUTOMATIC FORECLOSURE

SEWER LIEN

Title 38, M.R.S.A., section 1208

IMPORTANT: DO NOT DISREGARD THIS NOTICE

YOU WILL LOSE YOUR PROPERTY UNLESS

YOU PAY THE CHARGES, COSTS AND INTEREST FOR WHICH

A LIEN ON YOUR PROPERTY HAS BEEN CREATED BY THE

____________ SANITARY DISTRICT.

TO:______________

You are the party named on the Sewer Lien Certificate filed on ____________, 20__ and recorded in Book _____, Page _____ in the ____________ County Registry of Deeds. This ____________ Sanitary District filing created a sewer lien mortgage on the real estate described in the Sewer Lien Certificate.

On ____________, 20__, the sewer lien mortgage will be foreclosed and your right to redeem the mortgage and recover your property by paying the district's charges and interest that are owed will expire.

IF THE LIEN FORECLOSES,

THE ____________ SANITARY DISTRICT WILL OWN

YOUR PROPERTY, SUBJECT ONLY TO

MUNICIPAL TAX LIENS.

If you can not pay the outstanding charges, costs and interest that are the subject of this notice or the subject of installment payment arrangements that you have made with the district, please contact me immediately to discuss this notice.

__________________

District Treasurer

[2001, c. 319, §2 (NEW).]

The district shall pay the treasurer $1 for the notice, $1 for filing the lien certificate and the amount paid for certified mail, return receipt requested, fees. The fees for recording the lien certificate shall be paid by the district to the register of deeds. [1987, c. 29, §2 (NEW).]

A discharge of the certificate given after the right of redemption has expired, which discharge has been recorded in the registry of deeds for more than one year, terminates all title of the sewer district derived from that certificate or any other recorded certificate for which the right of redemption expired 10 years or more prior to the foreclosure date of this discharge lien, unless the sewer district has conveyed any interest based upon the title acquired from any of the affected liens. [1995, c. 21, §1 (NEW); 1995, c. 21, §2 (AFF).]

SECTION HISTORY

1965, c. 310, (NEW). 1975, c. 770, §213 (AMD). 1977, c. 630, §§10,11 (AMD). 1977, c. 696, §389 (AMD). 1979, c. 541, §A276 (AMD). 1981, c. 183, §§1,2 (AMD). 1987, c. 29, §§1,2 (AMD). 1987, c. 548, (AMD). 1995, c. 21, §1 (AMD). 1995, c. 21, §2 (AFF). 2001, c. 319, §2 (NEW). 2001, c. 319, §§1,2 (AMD). 2011, c. 104, §§3, 4 (AMD). 2015, c. 174, §§4-6 (AMD).



38 §1208-A. Waiver of automatic foreclosure of lien mortgage

1. Waiver of sanitary district lien foreclosure. The treasurer of a district, when authorized by the trustees of the district, may waive the foreclosure of a sanitary district lien mortgage created under section 1208 by recording in the registry of deeds a waiver of foreclosure before the period for the right of redemption from the sanitary district lien mortgage has expired. The sanitary district lien mortgage remains in full effect after the recording of a waiver. Other methods established by law for the collection of any unpaid rate, toll, rent or other charges are not affected by the filing of a waiver under this section.

[ 2009, c. 490, §2 (NEW) .]

2. Form. The waiver of foreclosure under subsection 1 must be substantially in the following form:

STATE OF MAINE .....................SANITARY DISTRICT

WAIVER OF AUTOMATIC FORECLOSURE

OF SEWER LIEN

Title 38, M.R.S.A., section 1208-A

The foreclosure of the sewer lien mortgage on real estate for charges against ..........(NAME) to ..........(NAME OF SANITARY DISTRICT) dated .......... and recorded in the .......... County Registry of Deeds in Book .........., Page .......... is hereby waived.

The form must be dated, signed by the treasurer of the district and notarized. A copy of the form must be provided to the party named on the sanitary district lien mortgage and each record holder of a mortgage on the real estate.

[ 2009, c. 490, §2 (NEW) .]

SECTION HISTORY

2009, c. 490, §2 (NEW).



38 §1209. Supplementary charges

Any sanitary district formed under this chapter shall be authorized to impose charges, in addition to any other assessments now lawfully imposed by general law, for the use of sewers, sewer systems and treatment works, and the trustees may adopt such rules and regulations as may be necessary or convenient to carry out the purposes of such district. All incidental powers, rights and privileges necessary to the accomplishment of the purposes of the district are granted to the district and its trustees, including the right of its trustees to determine when and where sewerage and treatment facilities and disposal units are needed and when and where the same shall be constructed. [1965, c. 310, (NEW).]

SECTION HISTORY

1965, c. 310, (NEW).



38 §1210. Competitive bidding

Any contract in excess of $2,000 between a sanitary district, whether formed under this chapter or by private and special Act of the Legislature, and a contractor for the construction of facilities located on private property for the exclusive use of a private individual and for which the private individual is required to pay the total cost directly to the sanitary district, shall be awarded by a system of competitive bidding. Unless there are valid reasons to the contrary, the contracts shall be awarded to the lowest responsible bidder. [1973, c. 476, §2 (NEW).]

SECTION HISTORY

1973, c. 476, §2 (NEW).









Chapter 11-A: COMMUNITY SANITARY DISTRICTS

38 §1231. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 556, §4 (NEW).]

1. Cluster development. "Cluster development" has the same meaning as in Title 30-A, section 4301, subsection 1-A.

[ 2005, c. 556, §4 (NEW) .]

2. Community sanitary district. "Community sanitary district" or "district" means a district formed under this chapter to manage one or more subsurface wastewater collection, treatment and disposal systems to accommodate residential development as a means of facilitating compact growth patterns, including cluster developments.

[ 2005, c. 556, §4 (NEW) .]

SECTION HISTORY

2005, c. 556, §4 (NEW).



38 §1232. Formation; expansion

A community sanitary district is formed in the same manner as a sanitary district under chapter 11, except that the board may not approve an application pursuant to section 1101, subsection 3 unless the board finds that: [2005, c. 556, §4 (NEW).]

1. Facilitate compact growth. Creation of the district will facilitate cluster developments or other compact growth patterns;

[ 2005, c. 556, §4 (NEW) .]

2. Adequate and efficient. The district will provide for the creation of an adequate and efficient means of collecting, conveying, pumping, treating and disposing of domestic sewage within the proposed district; and

[ 2005, c. 556, §4 (NEW) .]

3. Feasibility and public interest. Creation and maintenance of a wastewater collection, treatment and disposal system by the district will be administratively feasible and promote the public health, safety and welfare.

[ 2005, c. 556, §4 (NEW) .]

The boundaries of a community sanitary district may be expanded in accordance with section 1162. [2005, c. 556, §4 (NEW).]

SECTION HISTORY

2005, c. 556, §4 (NEW).



38 §1233. Municipal system; transfer of assets to district

A municipality that, pursuant to Title 30-A, section 5403, subsection 14 or any other authority, including home rule authority, has constructed a sewer system that is composed of one or more subsurface wastewater collection, treatment and disposal systems shall, after the establishment of a district pursuant to this section to serve the area where that sewer system is located, sell, transfer and convey to the district by appropriate instruments, and the district shall acquire, all properties, assets, rights and privileges identified by the municipality as related to that sewer system in consideration of the assumption by the district of any outstanding debts, obligations and liabilities identified by the municipality as related to that sewer system, including, without limitation, any outstanding notes or bonds identified by the municipality as related to that sewer system that are due on or after the date of the transfer of the sewer system. If any debts, obligations, notes or bonds identified by the municipality are not assumable, the district is obligated for their repayment. The municipality shall identify to the board in the application submitted pursuant to section 1101 all properties, assets, rights, privileges, debts, obligations and liabilities related to the sewer system that are required to be transferred to or assumed by the district under this section. [2005, c. 556, §4 (NEW).]

The municipality and the district by mutual agreement may arrange for the transfer of any other assets or liabilities that the municipality and the district determine necessary or appropriate to allow the district efficiently and effectively to carry out its purposes under this chapter. [2005, c. 556, §4 (NEW).]

SECTION HISTORY

2005, c. 556, §4 (NEW).



38 §1234. Powers

Except as provided in this section, a community sanitary district has the powers, privileges and duties and is subject to the requirements and restrictions of a sanitary district under chapter 11. [2005, c. 556, §4 (NEW).]

1. Powers. A community sanitary district may, within the district, construct, operate and maintain one or more subsurface wastewater disposal systems in accordance with rules adopted pursuant to Title 22, section 42, subsection 3 and applicable municipal ordinances. A district may contract for necessary and appropriate services, including, but not limited to, pumping and disposal services, and do any or all other things necessary or incidental to accomplish the purposes of the district.

[ 2005, c. 556, §4 (NEW) .]

2. Limited purposes. A community sanitary district may exercise powers granted under this chapter only for the limited purpose of providing subsurface wastewater collection, treatment and disposal services to accommodate residential development.

A. A community sanitary district may not provide services to nonresidential users. [2005, c. 556, §4 (NEW).]

B. The provisions of section 1160 apply only to residential buildings. [2005, c. 556, §4 (NEW).]

[ 2005, c. 556, §4 (NEW) .]

3. Certain powers not available. The following provisions relating to sanitary districts do not apply to a district formed under this chapter:

A. Section 1103, relating to transfer of municipal property and assets; [2005, c. 556, §4 (NEW).]

B. Section 1151, relating to certain sanitary district powers; [2005, c. 556, §4 (NEW).]

C. Section 1151-A, relating to certain enforcement powers; [2005, c. 556, §4 (NEW).]

D. Sections 1152, 1152-A, 1153 and 1154, relating to powers of eminent domain; and [2005, c. 556, §4 (NEW).]

E. Section 1157, relating to certain contracting powers. [2005, c. 556, §4 (NEW).]

[ 2005, c. 556, §4 (NEW) .]

SECTION HISTORY

2005, c. 556, §4 (NEW).






Chapter 12: SEWER DISTRICTS

38 §1251. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 466, §13 (NEW). 1981, c. 628, (AMD). 2013, c. 555, §7 (RP).



38 §1252. Additions to private and special laws (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 466, §13 (NEW). 1983, c. 480, §A69 (AMD). 1985, c. 506, §§B36,37 (AMD). 1987, c. 256, §47 (AMD). 1991, c. 213, §§2,3 (AMD). 1993, c. 721, §§B5,6 (AMD). 1993, c. 721, §H1 (AFF). 1995, c. 636, §2 (AMD). 2003, c. 267, §3 (AMD). 2005, c. 306, §4 (AMD). 2007, c. 58, §3 (REV). 2007, c. 174, §5 (AMD). 2011, c. 655, Pt. JJ, §39 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 555, §7 (RP).



38 §1253. Governance of sewer districts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 466, §13 (NEW). 1987, c. 490, §C17 (AMD). 2013, c. 555, §7 (RP).



38 §1254. Effective date (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 466, §13 (NEW). 2013, c. 555, §7 (RP).



38 §1255. Mutual funds (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 651, §8 (NEW). 2013, c. 555, §7 (RP).



38 §1256. Sewer districts; authority to increase debt limits (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 192, §3 (NEW). 2013, c. 555, §7 (RP).



38 §1257. Waiver of sewer district lien foreclosure (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 490, §3 (NEW). 2013, c. 555, §7 (RP).



38 §1258. Qualified sewer districts; collection of unpaid rates (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 26, §1 (NEW). 2013, c. 555, §7 (RP).






Chapter 12-A: ASBESTOS

38 §1271. Findings and purpose

The Legislature finds that the presence of friable and potentially friable asbestos in public and private buildings is a public health hazard; that State Government and local government agencies are conducting major abatement programs; that it is critical to the safe conduct of all asbestos abatement activities such as monitoring, design, analysis, training, identification, encapsulation, removal, handling and disposal activities that trained and qualified personnel from the public and private sectors be employed; and that work practice standards for asbestos abatement activities must be established and enforced to ensure protection of the public health. [1993, c. 355, §25 (AMD).]

The purpose of this chapter is to provide a flexible means by which the State, acting through the Department of Environmental Protection, may ensure that those engaged in the management and abatement of friable asbestos-containing materials are properly trained, supervised and directed to protect the public health. [1991, c. 473, §1 (AMD).]

SECTION HISTORY

1987, c. 448, §§1-C (NEW). 1991, c. 473, §1 (AMD). 1993, c. 355, §25 (AMD).



38 §1272. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 448, §1-C (NEW).]

1. Asbestos. "Asbestos" means a group of naturally occurring minerals that separate into fibers of high tensile strength and are resistant to heat, wear and chemicals, including, but not limited to, chrysotile, amosite, crocidolite, actinolite, tremolite and anthophylite and any of these minerals that have been chemically treated or altered.

[ 1987, c. 448, §1-C (NEW) .]

2. Asbestos abatement activity. "Asbestos abatement activity" means activity involving the removal, demolition, enclosure, repair, encapsulation, handling, transportation or disposal of asbestos-containing materials in an amount greater than 3 square feet or 3 linear feet. "Asbestos abatement activity" includes associated activities such as design, monitoring, analysis and inspection of any asbestos-containing material in an amount greater than 3 square feet or 3 linear feet, and conducting training for persons seeking a state certificate or license.

[ 2009, c. 374, §3 (AMD) .]

3. Asbestos abatement contractor. "Asbestos abatement contractor" means a business entity that engages in, or intends to engage in, asbestos abatement activities as a business service on property that it does not own and that employs or involves one or more asbestos abatement project supervisors, asbestos abatement design consultants, asbestos air monitors or asbestos inspectors for asbestos abatement activities.

[ 1991, c. 473, §3 (AMD) .]

4. Asbestos abatement design consultant. "Asbestos abatement design consultant" means an individual engaged in preparing and supervising the implementation of facility plans for the removal or abatement of asbestos. These activities include, but are not limited to, the performance of air quality and bulk sampling; advising building owners, contractors and project supervisors on health impacts of asbestos abatement activities; and supervising the conduct of training courses. This category of specialists includes, but is not limited to, engineers, architects, health professionals, industrial hygienists, private consultants or other individuals involved in asbestos risk assessment or regulatory activities.

[ 1993, c. 355, §27 (AMD) .]

5. Asbestos abatement project supervisor. "Asbestos abatement project supervisor" means an individual with responsibility for the supervision of asbestos abatement activities. Those persons include, but are not limited to, abatement project supervisors employed by contractors, in-house asbestos abatement units, employees of governmental or public entities who coordinate or directly supervise asbestos abatement activities performed by public schools, governmental or other public employees in a school district, governmental or other public buildings and project supervisors employed as consultants to monitor and direct abatement contractors.

[ 1993, c. 355, §28 (AMD) .]

6. Asbestos abatement worker. "Asbestos abatement worker" means an individual engaging in any asbestos abatement activity for any employer.

[ 1993, c. 355, §29 (AMD) .]

6-A. Asbestos air monitor. "Asbestos air monitor" means a person responsible for applying applicable rules and standards at a specific location by monitoring procedures during asbestos abatement activities in order to protect the public health from the hazards associated with exposure to asbestos.

[ 1991, c. 473, §4 (NEW) .]

6-B. Asbestos analytical laboratory. "Asbestos analytical laboratory" means a public or private entity that scientifically analyzes samples of solids, liquids or gases to determine the presence and concentration of asbestos fibers.

[ 1991, c. 473, §4 (NEW) .]

6-C. Asbestos air analyst. "Asbestos air analyst" means an individual engaging in the analysis of air samples for fiber count including, but not limited to asbestos fibers.

[ 1993, c. 355, §30 (NEW) .]

6-D. Asbestos bulk analyst. "Asbestos bulk analyst" means an individual engaging in the analysis of bulk samples for asbestos or other material composition.

[ 1993, c. 355, §30 (NEW) .]

7. Asbestos-containing material. "Asbestos-containing material" means any material containing asbestos in quantities equal to or greater than 1% by volume.

[ 1991, c. 473, §5 (AMD) .]

8. Asbestos evaluation specialist.

[ 1991, c. 473, §6 (RP) .]

8-A. Asbestos consultant. "Asbestos consultant" means a business entity that engages in, or intends to engage in, the design, inspection or monitoring of asbestos abatement activities.

[ 1993, c. 355, §31 (AMD) .]

8-B. Asbestos inspector. "Asbestos inspector" means an individual whose activities include, but are not limited to, collecting bulk samples and assessing the potential for exposure associated with the presence of asbestos-containing material.

[ 1993, c. 355, §31 (AMD) .]

8-C. Asbestos professional. "Asbestos professional" means an individual certified by the commissioner to engage in asbestos abatement activities, including, but not limited to, an asbestos abatement worker, an asbestos abatement project supervisor, an asbestos air monitor, an asbestos inspector, an asbestos abatement design consultant, an asbestos air analyst, an asbestos bulk analyst and an asbestos management planner.

[ 1993, c. 355, §31 (AMD) .]

8-D. Asbestos management planner. "Asbestos management planner" means a person who assesses hazards associated with the presence and condition of asbestos-containing materials in schools and who develops a response action plan based upon the assessment.

[ 1993, c. 355, §32 (NEW) .]

9. Business entity. "Business entity" means a partnership, firm, association, corporation, sole proprietorship or other business concern.

[ 1987, c. 448, §1-C (NEW) .]

10. Certificate. "Certificate" means a document issued to an individual by the commissioner affirming that an individual has successfully completed the training and other requirements set forth in this chapter to qualify as an asbestos professional.

[ 1993, c. 355, §33 (AMD) .]

11. Commissioner.

[ 1989, c. 630, §2 (RP); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §217 (RP) .]

12. Employee. "Employee" means an individual who may be permitted, required or directed by an employer in consideration of direct or indirect gain or profit, to engage in any employment.

[ 1993, c. 355, §34 (AMD) .]

13. Friable. "Friable" means materials that, when dry, have the potential to readily release asbestos fibers when crumbled, pulverized, handled, deteriorated or subjected to mechanical, physical or chemical processes. It also means potentially friable material that has deteriorated or has been or will be processed to the extent that, when dry, it may readily release asbestos fibers.

[ 1993, c. 355, §35 (AMD) .]

14. In-house asbestos abatement unit.

[ 1989, c. 325, §3 (RP) .]

14-A. In-house asbestos abatement unit. "In-house asbestos abatement unit" means the unit of a business or public entity that engages in, or intends to engage in, asbestos abatement activities or projects solely within the confines of property owned or leased by the entity and that employs one or more asbestos abatement supervisors for asbestos abatement activities.

[ 1989, c. 630, §3 (NEW) .]

15. License. "License" means a document issued by the commissioner to a business entity or public entity affirming that the entity has met the requirements set forth in this chapter to engage in asbestos abatement activities including, but not limited to, asbestos abatement contractor, in-house asbestos abatement unit, asbestos consultant, asbestos analytical laboratory and training provider.

[ 1993, c. 355, §36 (AMD) .]

15-A. Owner or operator. "Owner or operator" means a person who owns, leases, operates, controls or supervises an asbestos abatement activity within a building, structure or facility.

[ 1993, c. 355, §37 (AMD) .]

16. Person. "Person" means any individual, business entity, governmental body or other public or private entity.

[ 1987, c. 448, §1-C (NEW) .]

17. Public entity. "Public entity" means the State, any of its political subdivisions or any agency or instrumentality of either.

[ 1987, c. 448, §1-C (NEW) .]

18. Training provider. "Training provider" means a person providing training that is necessary to fulfill certification or licensing requirements under this chapter.

[ 1993, c. 355, §38 (NEW) .]

SECTION HISTORY

1987, c. 448, §§1-C (NEW). 1989, c. 325, §§1-3 (AMD). 1989, c. 630, §§1-4 (AMD). 1989, c. 890, §§A40,B216- 218 (AMD). 1991, c. 473, §§2-10 (AMD). 1993, c. 355, §§26-38 (AMD). 2009, c. 374, §3 (AMD).



38 §1273. Prohibitions

Unless otherwise provided in this section: [1987, c. 448, §1-C (NEW).]

1. License or certificate required. No person or owner or operator may engage in any asbestos abatement activities in the State, unless licensed or certified pursuant to this chapter; and

[ 1993, c. 355, §39 (AMD) .]

2. Notification required. A person, owner or operator may not engage in any asbestos abatement activity over 3 linear feet or 3 square feet of asbestos-containing material unless that person, owner or operator notifies the commissioner in writing. This notification must be postmarked at least 10 calendar days before or delivered to the department at least 5 working days prior to beginning any on-site work, including on-site preparation work. The department may approve a reduction in the number of days required for notification on a case-by-case basis when unforeseeable circumstances or compliance with standard notification procedures may cause a threat to the environment or human health.

[ 2009, c. 374, §4 (AMD) .]

3. In-house abatement units.

[ 1989, c. 325, §4 (RP) .]

4. Exemption. Asbestos abatement activities related to disposal undertaken at licensed asbestos disposal sites are exempt from the requirements of this section.

[ 2005, c. 52, §1 (AMD) .]

SECTION HISTORY

1987, c. 448, §§1-C (NEW). 1989, c. 325, §§4,5 (AMD). 1991, c. 473, §§11,12 (AMD). 1993, c. 355, §39 (AMD). 1993, c. 355, §40 (AMD). 2001, c. 626, §17 (AMD). 2005, c. 52, §1 (AMD). 2009, c. 374, §4 (AMD).



38 §1274. Licensing and certification (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 448, §§1-C (NEW). 1989, c. 325, §6 (AMD). 1989, c. 630, §5 (AMD). 1989, c. 890, §§A40,B219 (AMD). 1991, c. 473, §13 (RP).



38 §1274-A. Certification and licensing requirements

The board may adopt and amend rules necessary to govern the licensing of business or public entities including but not limited to asbestos abatement contractors, in-house asbestos abatement units, asbestos consultants, asbestos analytical laboratory and training providers; and the certification of asbestos professionals undertaking asbestos abatement activities. [1993, c. 355, §41 (AMD).]

SECTION HISTORY

1991, c. 473, §14 (NEW). 1993, c. 355, §41 (AMD).



38 §1275. Approval of training courses

The board, after consultation with the Commissioner of Administrative and Financial Services and the Commissioner of Labor, shall develop rules establishing criteria and procedures for the approval of training courses and examinations that ensure the qualifications of applicants for certification as required in this chapter. The board shall adopt these rules in accordance with Title 5, chapter 375, subchapter II. [1993, c. 355, §42 (AMD).]

1. Course requirements. To qualify for approval, a training course must contain a combination of class instruction, practical application and public health procedures of a length and content that to the satisfaction of the commissioner must ensure adequate training for the level and type of responsibility for each named certification category.

[ 1993, c. 355, §42 (AMD) .]

2. Instructors. All courses certified under this section must be conducted by instructors whose training and experience is determined by the commissioner to be appropriate for the subject matter being taught and the level of certification category for which the course is designed. All courses must be designed and conducted under the guidance of an asbestos abatement design consultant.

[ 1993, c. 355, §42 (AMD) .]

3. Transition. Training courses conducted by, and instructors employed by, a firm with in-house asbestos abatement units contracting for asbestos removal with the Federal Government are considered certified under this section pending review for certification if the firm has submitted to the commissioner by March 1, 1990, a training course that meets training requirements set forth in this chapter.

[ 1991, c. 473, §15 (AMD) .]

SECTION HISTORY

1987, c. 448, §§1-C (NEW). 1989, c. 630, §§6,7 (AMD). 1991, c. 473, §15 (AMD). 1993, c. 355, §42 (AMD).



38 §1276. Reciprocity agreement

The commissioner may develop reciprocity agreements with other states when the states have established licensing and certification requirements that are at least as stringent as those set forth in this chapter. [1987, c. 448, §1-C (NEW).]

SECTION HISTORY

1987, c. 448, §§1-C (NEW).



38 §1277. Support services

The Department of Administrative and Financial Services shall provide supporting services to the commissioner for the implementation of this chapter, including: [2007, c. 466, Pt. A, §71 (AMD).]

1. Training records. Maintenance of training records for employees of public and private entities intending to undertake asbestos abatement activities in the State;

[ 1987, c. 448, §1-C (NEW) .]

2. Evaluation of applications. Assistance in the evaluation of applications for licensing or certification for compliance with this chapter and subsequent rules, upon request of the commissioner; and

[ 1991, c. 473, §16 (AMD) .]

3. Evaluation of training programs. Evaluation, development and management of training programs which are appropriate for applicants attempting to comply with the provisions of this chapter and subsequent rules.

[ 1991, c. 473, §16 (AMD) .]

4. Maintenance of project records.

[ 1991, c. 473, §17 (RP) .]

SECTION HISTORY

1987, c. 448, §§1-C (NEW). 1989, c. 890, §§A40,B220 (AMD). 1991, c. 473, §§16,17 (AMD). 2007, c. 466, Pt. A, §71 (AMD).



38 §1278. Fees

1. Fees established.

[ 2009, c. 374, §5 (RP) .]

1-A. License and certification fees. Fees for each license and certification category are established under section 352. The fees must be paid upon application and annually thereafter.

[ 2009, c. 374, §6 (NEW) .]

2. Notification fees. Notification of asbestos abatement activities pursuant to section 1273, subsection 2 must be accompanied by the notification fee established under section 352 unless the activity occurs in single-unit residential buildings. Notification fees are based on the total linear or square feet of asbestos-containing material involved in the activity.

A. [2009, c. 374, §7 (RP).]

[ 2009, c. 374, §7 (AMD) .]

SECTION HISTORY

1987, c. 448, §§1-C (NEW). 1989, c. 630, §§8,9 (AMD). 1991, c. 473, §18 (AMD). 1993, c. 355, §§43,44 (AMD). 2009, c. 374, §§5-7 (AMD).



38 §1279. Renewal

Each license or certificate issued under this chapter expires one year after the date of issue. Licensees or certificate holders may apply to the commissioner for the renewal of a license or certificate. No renewal may be granted if the application is received more than 2 years following expiration of the previously issued license or certificate. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §221 (AMD).]

To qualify for renewal of a license or certificate, the applicant shall submit: [1987, c. 448, §1-C (NEW).]

1. Fee. The appropriate fee as prescribed in section 1278;

[ 1987, c. 448, §1-C (NEW) .]

2. Training. Evidence of completion of any continuing education or training that may be required by rules promulgated by the board; and

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §222 (AMD) .]

3. Disclosure. A signed statement disclosing any violations of asbestos abatement standards for which the applicant may have been cited by a regulatory agency of the Federal Government or the State. If no citations were received during the previous year, that fact shall be stated. The disclosure shall include evidence that all penalties and fees assessed to the applicant are paid in full.

[ 1987, c. 448, §1-C (NEW) .]

SECTION HISTORY

1987, c. 448, §§1-C (NEW). 1989, c. 890, §§A40,B221, 222 (AMD).



38 §1280. Standard of acceptable work practice

The board shall adopt rules that establish criteria and procedures of acceptable work practices for licensees and certificate holders and persons exempt from licensing and certification requirements under section 1273, subsection 4 engaged in the following asbestos abatement activities. [1993, c. 355, §45 (AMD).]

1. Removal; demolition; encapsulation; enclosure; repair; handling; transportation; analysis; disposal; storage; design; monitoring; or inspection. For any asbestos activity that involves more than 3 linear feet or 3 square feet of friable asbestos-containing material, the board shall consider the following:

A. Proper work practices for the removal of asbestos-containing materials; [1987, c. 448, §1-C (NEW).]

B. Proper work practices for the encapsulation of asbestos-containing materials; [1987, c. 448, §1-C (NEW).]

C. Proper work practices for enclosure of asbestos-containing materials; [1987, c. 448, §1-C (NEW).]

D. Proper work practices for the demolition of a structure or position of a structure which contains structural members or components of or covered by asbestos-containing materials; [1987, c. 448, §1-C (NEW).]

E. Proper work practices for the storage, transport and disposal of asbestos-containing materials; [1991, c. 473, §20 (AMD).]

F. Administrative penalties and cessation of operations to ensure compliance with this subsection; [1991, c. 473, §20 (AMD).]

G. Air monitoring, bulk and air sample analysis and criteria governing public access to sites where asbestos abatement activity has occurred; and [1991, c. 473, §20 (NEW).]

H. Asbestos abatement, monitoring, inspection, design and analysis activities. [1991, c. 473, §20 (NEW).]

In adopting these rules, the board shall consider cost-effective methods and alternatives that do not sacrifice public or worker health or safety.

[ 1993, c. 355, §45 (AMD) .]

2. Other activities. For any asbestos project not subject to the specific considerations of subsection 1, reasonable precautions to prevent the release of asbestos to the environment shall be made. At a minimum, the following precautions shall be considered:

A. Construction of adequate barriers to contain asbestos fibers released within the work area; [1987, c. 448, §1-C (NEW).]

B. Wetting of all asbestos-containing material prior to removal and during collection; [1987, c. 448, §1-C (NEW).]

C. Use of high efficiency particulate air vacuum equipment and wet-cleaning techniques to clean up the work area following abatement until there is no visible residue; [1987, c. 448, §1-C (NEW).]

D. Containing waste in appropriately labeled impermeable containers; and [1987, c. 448, §1-C (NEW).]

E. Proper storage, transfer and disposal to an approved landfill facility in a manner that does not release fibers into the air. [1987, c. 448, §1-C (NEW).]

[ 1987, c. 448, §1-C (NEW) .]

SECTION HISTORY

1987, c. 448, §§1-C (NEW). 1989, c. 890, §§A40,B223, 224 (AMD). 1991, c. 473, §§19,20 (AMD). 1993, c. 355, §45 (AMD).



38 §1281. Emergency provisions

In an emergency that results from a sudden, unexpected event that is not a planned asbestos abatement project, including the emergency repair, installation, removal or servicing of heating equipment in single-unit residential buildings by persons licensed by the Maine Fuel Board under Title 32, chapter 139, the commissioner may waive the requirements for a license or certificate under this chapter. For the purposes of this section, emergency includes a sudden unexpected event that, if not immediately attended to, presents a safety or health hazard; operations necessitated by nonroutine failures of equipment or to protect equipment from damage; and actions of fire and emergency medical personnel pursuant to duties within their official capacities. Any person who performs an asbestos abatement activity, which activity would normally require notification pursuant to section 1273, subsection 2, under emergency conditions, shall notify the commissioner by phone within one working day and in writing within 3 days after performance of that activity. [2009, c. 344, Pt. D, §13 (AMD); 2009, c. 344, Pt. E, §2 (AFF).]

SECTION HISTORY

1987, c. 448, §§1-C (NEW). 2005, c. 52, §2 (AMD). 2009, c. 344, Pt. D, §13 (AMD). 2009, c. 344, Pt. E, §2 (AFF).



38 §1282. Standards of conduct

The Board of Environmental Protection shall promulgate rules which establish standards of acceptable professional conduct for licensees and certificate holders engaged in asbestos abatement activities, as well as specific acts and omissions that constitute grounds for the reprimand of any licensee or certificate holder, the suspension or revocation of a license or certificate or the denial of the renewal of a license or certificate. [1987, c. 448, §1-C (NEW).]

SECTION HISTORY

1987, c. 448, §§1-C (NEW).



38 §1283. Interim procedures

In developing a program to implement this chapter, the commissioner shall provide for interim licensing and certification procedures to ensure a transition period of not less than 180 days before the application of the requirements established in this chapter. [1987, c. 448, §1-C (NEW).]

SECTION HISTORY

1987, c. 448, §§1-C (NEW).



38 §1284. Assistance from other departments

The Commissioner of Administration, the Commissioner of Labor and the Commissioner of Health and Human Services shall assist the Commissioner of Environmental Protection in the enforcement of the licensing and certification requirements of this chapter. [1987, c. 448, §1-C (NEW); 2003, c. 689, Pt. B, §7 (REV).]

SECTION HISTORY

1987, c. 448, §§1-C (NEW). 2003, c. 689, §B7 (REV).






Chapter 12-B: LEAD ABATEMENT

38 §1291. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 375, §14 (NEW).]

1. Abatement. "Abatement" means any measure or set of measures designed to permanently eliminate lead-based paint hazards. "Abatement" includes, but is not limited to:

A. The removal of lead-based paint and lead-contaminated dust, the permanent enclosure or encapsulation of lead-based paint, the replacement of lead-painted surfaces or fixtures and the removal or covering of lead-contaminated soil; and [1997, c. 375, §14 (NEW).]

B. All preparation, cleanup and post-abatement clearance testing activities associated with such measures. [1997, c. 375, §14 (NEW).]

"Abatement" does not include renovation and remodeling as defined in subsection 26.

For the purpose of this subsection, "permanently" means for at least 20 years.

[ 1997, c. 375, §14 (NEW) .]

2. Accredited training program. "Accredited training program" means a training program that has been accredited by the State pursuant to rules adopted in accordance with this chapter.

[ 1997, c. 375, §14 (NEW) .]

3. Business entity. "Business entity" means a partnership, firm, association, corporation, sole proprietorship or other business concern.

[ 1997, c. 375, §14 (NEW) .]

4. Certificate. "Certificate" means a document issued to an individual by the commissioner affirming that the individual has successfully completed the training and other requirements set forth in this chapter to qualify as a lead professional.

[ 1997, c. 375, §14 (NEW) .]

5. Commercial building. "Commercial building" means any building used primarily for commercial or industrial activity that is generally not open to the public or occupied or visited by children, including, but not limited to, warehouses, factories, storage facilities, aircraft hangars, garages and wholesale distribution facilities.

[ 1997, c. 375, §14 (NEW) .]

6. Commissioner. "Commissioner" means the Commissioner of Environmental Protection.

[ 1997, c. 375, §14 (NEW) .]

7. Department. "Department" means the Department of Environmental Protection.

[ 1997, c. 375, §14 (NEW) .]

8. Design consultant. "Design consultant" means an individual engaged in preparing and supervising the implementation of plans for the removal or abatement of lead-based paint. These activities include, but are not limited to, design, inspection or monitoring of lead abatement activities; and advising building owners, contractors and project supervisors regarding lead abatement activities.

[ 1997, c. 375, §14 (NEW) .]

9. Employee. "Employee" means an individual who may be permitted, required or directed by an employer, in consideration of direct or indirect gain or profit, to engage in any employment.

[ 1997, c. 375, §14 (NEW) .]

10. In-house lead abatement unit. "In-house lead abatement unit" means the unit of a business or public entity that engages in or intends to engage in lead abatement activities or projects solely within the confines of property owned or leased by the entity and that employs one or more lead abatement supervisors for lead abatement activities.

[ 1997, c. 375, §14 (NEW) .]

11. Inspection.

[ 1997, c. 624, §9 (RP) .]

12. Interim controls. "Interim controls" means a set of measures designed to temporarily reduce human exposure or likely exposure to lead-based paint hazards, including specialized cleaning, repairs, maintenance, painting, temporary containment, ongoing monitoring of lead-based paint hazards or potential hazards and the establishment and operation of management and resident education programs.

[ 1997, c. 375, §14 (NEW) .]

13. Lead abatement contractor. "Lead abatement contractor" means a business entity that engages in or intends to engage in lead abatement activities as a business service and that employs or involves one or more project supervisors for lead abatement activities.

[ 1997, c. 375, §14 (NEW) .]

14. Lead abatement professional. "Lead abatement professional" means an individual certified by the commissioner to engage in lead-based paint activities, including, but not limited to, a lead abatement worker, a lead abatement project supervisor, a lead inspector, a lead abatement design consultant and a lead risk assessor.

[ 1997, c. 375, §14 (NEW) .]

15. Lead abatement worker. "Lead abatement worker" means an individual engaging in any lead abatement activity for any employer.

[ 1997, c. 375, §14 (NEW) .]

16. Lead-based paint. "Lead-based paint" means paint or other surface coatings that contain lead equal to or in excess of 1.0 milligrams per square centimeter or more than 0.5% by weight.

[ 1997, c. 375, §14 (NEW) .]

17. Lead-based paint activities. "Lead-based paint activities" means inspection, risk assessment, lead abatement design, lead abatement and services related to lead-based paint such as lead screening, lead determination and deleading.

[ 1997, c. 624, §10 (AMD) .]

17-A. Lead determination. "Lead determination" means an inspection of a limited portion of a building for the purpose of identifying the presence of lead-based paint.

[ 1997, c. 624, §11 (NEW) .]

17-B. Lead hazard. "Lead hazard" means any condition that may cause exposure to lead from lead-contaminated dust, lead-contaminated soil, lead-contaminated water or lead-based paint that is in poor condition.

[ 1997, c. 624, §11 (NEW) .]

17-C. Lead inspection. "Lead inspection" means a surface-by-surface assessment to determine the presence of lead-based paint.

[ 1999, c. 334, §9 (AMD) .]

18. Lead inspector. "Lead inspector" means an individual who conducts lead inspections and lead determinations.

[ 1997, c. 624, §12 (AMD) .]

19. Lead-poisoned. "Lead-poisoned" means having a confirmed elevated level of blood lead that is injurious, as defined in rules adopted by the Department of Health and Human Services.

[ 1997, c. 375, §14 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

19-A. Lead-safe. "Lead-safe" means premises do not contain lead at a level or in a condition that constitutes an environmental hazard, according to rules adopted pursuant to section 1295.

[ 2007, c. 628, Pt. B, §1 (NEW) .]

20. License. "License" means a document issued by the commissioner to a business entity or public entity, including, but not limited to, a lead abatement contractor, an in-house lead abatement unit or a lead training provider, affirming that the entity has met the requirements set forth in this chapter to engage in lead-based paint activities.

[ 1997, c. 375, §14 (NEW) .]

21. Owner or operator. "Owner" or "operator" means a person who owns, leases, operates, controls or supervises a lead abatement activity within a building, structure or facility.

[ 1997, c. 375, §14 (NEW) .]

22. Person. "Person" means any individual, business entity, governmental body or other public or private entity.

[ 1997, c. 375, §14 (NEW) .]

23. Project supervisor. "Project supervisor" means an individual with responsibility for the supervision of lead abatement activities. "Project supervisor" includes, but is not limited to, an abatement project supervisor employed by a contractor or by an in-house lead abatement unit.

[ 1997, c. 375, §14 (NEW) .]

23-A. Property owner. "Property owner" means a person, firm, corporation, guardian, conservator, trustee, executor, legal representative or registered agent who alone or jointly and severally with others owns, holds or controls the whole or any part of the freehold or leasehold interest to any property, with or without actual possession.

[ 2007, c. 628, Pt. B, §2 (NEW) .]

24. Public building. "Public building" means any building constructed before 1978, except residences and child care facilities, that is generally open to the public or occupied or visited by children, including, but not limited to, schools, day care centers, museums, airport terminals, hospitals, stores, restaurants, office buildings, convention centers and government buildings.

[ 1997, c. 375, §14 (NEW) .]

25. Public entity. "Public entity" means the State, any of its political subdivisions or any agency or instrumentality of either.

[ 1997, c. 375, §14 (NEW) .]

26. Renovation and remodeling. "Renovation and remodeling" means the replacement or reconstruction of any part of a residence in which the primary intent is to repair, restore or remodel a given structure, which may incidentally result in the reduction of lead-based paint hazards.

[ 1997, c. 375, §14 (NEW) .]

26-A. Residential dwelling. "Residential dwelling" means a room or group of rooms that form a single independent habitable unit for permanent occupation by one or more individuals that has facilities with permanent provisions for living, sleeping, eating, cooking and sanitation, including common areas and appurtenant structures. "Residential dwelling" does not include:

A. An area not used for living, sleeping, eating, cooking or sanitation, such as an unfinished basement, that is not readily accessible to children under 6 years of age; [2007, c. 628, Pt. B, §3 (NEW).]

B. A unit within a hotel, motel or seasonal or temporary lodging facility unless the unit is occupied by one or more children under 6 years of age for a period exceeding 30 days; [2007, c. 628, Pt. B, §3 (NEW).]

C. An area that is secured and inaccessible to occupants; [2007, c. 628, Pt. B, §3 (NEW).]

D. Housing for the elderly, or a dwelling unit designated exclusively for adults with disabilities. This exemption does not apply if a child under 6 years of age resides or is expected to reside in the dwelling unit or visit the dwelling unit on a regular basis; or [2007, c. 628, Pt. B, §3 (NEW).]

E. An unoccupied dwelling unit that is to be demolished, as long as the dwelling unit remains unoccupied until demolition. [2007, c. 628, Pt. B, §3 (NEW).]

[ 2007, c. 628, Pt. B, §3 (NEW) .]

27. Risk assessment. "Risk assessment" means the on-site assessment to determine the existence, nature, severity and location of lead hazards and the provision of a written report explaining the results of the assessment and the options for reducing lead hazards.

[ 1997, c. 624, §13 (AMD) .]

28. Risk assessor. "Risk assessor" means an individual who has been trained to conduct risk assessments as well as lead inspections.

[ 1997, c. 375, §14 (NEW) .]

29. Superstructure. "Superstructure" means a large steel or other industrial structure, including, but not limited to bridges or water towers.

[ 1997, c. 375, §14 (NEW) .]

30. Training manager. "Training manager" means the individual responsible for administering a training program and monitoring the performance of principal instructors and guest instructors.

[ 1997, c. 375, §14 (NEW) .]

31. Training provider. "Training provider" means a person providing training that is necessary to fulfill certification or licensing requirements under this chapter.

[ 1997, c. 375, §14 (NEW) .]

SECTION HISTORY

1997, c. 375, §14 (NEW). 1997, c. 624, §§9-13 (AMD). 1999, c. 334, §9 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 628, Pt. B, §§1-3 (AMD).



38 §1292. Prohibitions

1. License or certificate required for residential lead-based paint activities. A person may not engage in any residential lead-based paint activities in the State unless licensed or certified pursuant to this chapter.

[ 1997, c. 375, §14 (NEW) .]

2. License or certificate required for lead-based paint activities in public buildings, commercial buildings and superstructures. After the effective date of rules adopted by the department pursuant to section 1295 for licensing and certification to conduct lead-based paint activities in public buildings, commercial buildings and superstructures, a person may not engage in any lead-based paint activities in the State unless licensed or certified pursuant to this chapter.

[ 1997, c. 375, §14 (NEW) .]

3. Notification required. A person may not engage in any residential lead abatement activity unless that person notifies the commissioner in writing at least 5 working days before beginning any on-site work, including on-site preparation work, that has the potential to create lead dust. After the effective date of rules adopted by the department pursuant to section 1295 for notification of lead abatement activities in public buildings, commercial buildings and superstructures, a person may not engage in those lead abatement activities unless the person notifies the commissioner in writing at least 5 working days before beginning any on-site work, including on-site preparation work, that has the potential to create lead dust.

[ 1997, c. 375, §14 (NEW) .]

4. Work practices. All residential lead-based paint activities must be conducted in accordance with work practice standards adopted by rule pursuant to this chapter. After the effective date of rules adopted by the department pursuant to section 1295 for work practices pertaining to lead-based paint activities in public buildings, commercial buildings and superstructures, those lead-based paint activities must be conducted in accordance with the applicable work practice standards adopted by rule.

[ 1997, c. 375, §14 (NEW) .]

5. Exemption. A person who is 18 years of age or older need not obtain licensing and certification to perform lead abatement activities within a residential dwelling unit that the person owns and personally occupies, as long as a child residing in the dwelling unit has not been identified as lead-poisoned. A person 18 years of age or older who owns and personally occupies a dwelling unit in which a resident child has been identified as lead-poisoned need not obtain licensing and certification to perform abatement activities within that dwelling unit, as long as the person completes any training required by the Department of Health and Human Services.

[ 1997, c. 624, §14 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1997, c. 375, §14 (NEW). 1997, c. 624, §14 (AMD). 2003, c. 689, §B6 (REV).



38 §1293. Certification, licensing and accreditation requirements

1. Certification and licensing. The board shall adopt and amend rules necessary to govern the licensing of business or public entities, including, but not limited to, lead abatement contractors and in-house lead abatement units, the accreditation of lead training providers and the certification of lead abatement professionals.

[ 1997, c. 375, §14 (NEW) .]

2. Approval of training courses. The board shall adopt and amend rules establishing criteria and procedures for the approval of training courses and examinations that ensure the qualifications of applicants for certification as required in this chapter. These rules are routine, technical rules in accordance with Title 5, chapter 375, subchapter II-A. To ensure a smooth transition period before the adoption of accreditation rules in conformance with the requirements of this chapter, the commissioner shall provide for interim accreditation of training providers by establishing procedures in accordance with 40 Code of Federal Regulations, Part 745, Subpart L, Section 745.228.

To qualify for approval, a training course must contain a combination of class instruction, practical application and public health procedures of a length and content that ensure adequate training for the level and type of responsibility for each named certification category.

Courses certified under this section must be conducted by instructors whose training and experience are determined by the commissioner to be appropriate for the subject matter being taught and the level of certification category for which the course is designed. Courses must be designed and conducted under the guidance of a training manager.

[ 1997, c. 375, §14 (NEW) .]

3. Renewal. A license or certificate issued under this chapter expires one year after the date of issue. A licensee or certificate holder may apply to the commissioner for the renewal of a license or certificate. A renewal may not be granted if the application is received more than 2 years following expiration of the previously issued license or certificate.

To qualify for renewal of a license or certificate, the applicant must submit:

A. The appropriate fees as prescribed by rule pursuant to section 1295; [1997, c. 375, §14 (NEW).]

B. Evidence of completion of any continuing education or training that may be required by rules adopted by the board; and [1997, c. 375, §14 (NEW).]

C. A signed statement disclosing any violations of lead abatement standards for which the applicant may have been cited by a regulatory agency of the Federal Government or the State. If no citations were received during the previous year, that fact must be stated. The disclosure must include evidence that all penalties and fees assessed to the applicant are paid in full. [1997, c. 375, §14 (NEW).]

[ 1997, c. 375, §14 (NEW) .]

SECTION HISTORY

1997, c. 375, §14 (NEW).



38 §1294. Reciprocity agreement

The commissioner may develop reciprocity agreements with other states and with federally recognized tribes when the states and tribes have established licensing and certification and accreditation requirements that are at least as stringent as those set forth in this chapter. [1997, c. 375, §14 (NEW).]

SECTION HISTORY

1997, c. 375, §14 (NEW).



38 §1295. Rules

The department shall adopt and amend rules to carry out the purposes of this chapter and to ensure that state law relating to lead-based paint activities satisfies minimum requirements of federal law in all respects. In adopting the rules, the department shall consult the regulations of the United States Department of Labor, Occupational Safety and Health Administration to ensure that the rules minimize duplicative requirements. The rules are routine, technical rules in accordance with Title 5, chapter 375, subchapter II-A and may address, but are not limited to, the following: [1997, c. 375, §14 (NEW).]

1. Licenses and certification. Licensing lead abatement contractors and in-house lead abatement units, and certification of lead abatement professionals;

[ 1997, c. 375, §14 (NEW) .]

2. Training programs. Accreditation of training providers offering courses for lead abatement professionals and in lead awareness for homeowners and for contractors involved in renovation, remodeling and painting;

[ 1997, c. 375, §14 (NEW) .]

3. Standards of acceptable work practices. Criteria and procedures of acceptable work practices for licensees and certificate holders and for persons exempt from licensing and certification requirements;

[ 1997, c. 375, §14 (NEW) .]

4. Standards of conduct. Standards of acceptable professional conduct for licensees and certificate holders engaged in lead-based paint activities, as well as specific acts and omissions that constitute grounds for the reprimand of any licensee or certificate holder, the suspension or revocation of a license or certificate or the denial of the renewal of a license or certificate; and

[ 1997, c. 375, §14 (NEW) .]

5. Fees. Establishing fees for notifications and annual fees for each license and certification category. The fees must be deposited in the Maine Environmental Protection Fund.

[ 1997, c. 375, §14 (NEW) .]

SECTION HISTORY

1997, c. 375, §14 (NEW).



38 §1296. Emergency provisions

A person engaged in any renovation, remodeling, maintenance or repair project involving lead-based paint not subject to the licensing and certification requirements of this chapter shall take reasonable precautions to prevent the release of lead to the environment, including the cleanup, removal and appropriate disposal of all visible lead-based paint debris generated by the project. Activities that may result in the release of lead to the environment include, but are not limited to, removal of lead paint by using open-flame burning or torching, machine sanding or grinding without high-efficiency particulate exhaust control, uncontained hydro blasting or high-pressure washing, abrasive blasting or sandblasting without containment and high-efficiency particulate exhaust control and using heat guns operated above 1,100 degrees Fahrenheit. If the commissioner finds, after investigation, that any location at which lead dust, lead chips or other lead-contaminated wastes are or were handled or otherwise came to be located may create a danger to public health or the safety of any person or to the environment, the commissioner may order the person responsible for the lead dust, lead chips or lead-contaminated waste to cease the activity immediately or to prevent that activity and to take an action necessary to terminate or mitigate the danger or likelihood of danger. The commissioner may also order any person contributing to the danger or likelihood of danger to cease or prevent that contribution. [2001, c. 576, §1 (AMD).]

An order issued under this section must contain findings of fact describing, insofar as possible, the site of the activity and the danger to the public health or safety. Service of a copy of the commissioner's findings and order must be made by the sheriff or deputy sheriff or by hand delivery by an authorized representative of the department in accordance with the Maine Rules of Civil Procedure. [2005, c. 330, §25 (AMD).]

The person to whom the order is directed shall comply immediately and may apply to the board for a hearing on the order if the application is made within 10 working days after receipt of the order by a responsible party. The board shall hold the hearing, make findings of fact and vote on a decision that continues, revokes or modifies the order within 15 working days after receipt of the application. That decision must be in writing and signed by the board chair using any means for signature authorized in the department's rules and published within 2 working days after the hearing and vote. The nature of the hearing before the board is an appeal. At the hearing, all witnesses must be sworn and the commissioner shall first establish the basis for the order and for naming the person to whom the order is directed. The burden of going forward then shifts to the person appealing to demonstrate, based upon a preponderance of the evidence, that the order should be modified or rescinded. The decision of the board may be appealed to the Superior Court in accordance with Title 5, chapter 375, subchapter 7. [2005, c. 330, §25 (AMD).]

A person who fails without sufficient cause to undertake abatement or remedial action promptly in accordance with an order issued pursuant to this section may be liable to the State for punitive damages in an amount at least equal to, and not more than 3 times, the amount expended by the commissioner as a result of such failure to take proper action. [1997, c. 375, §14 (NEW).]

The commissioner may initiate enforcement action under section 347-A in lieu of issuing an order under this section. [2009, c. 501, §13 (NEW).]

The Attorney General may commence a civil action against any such responsible party to recover the punitive damages, which are in addition to any fines and penalties established pursuant to section 349. [1997, c. 375, §14 (NEW).]

SECTION HISTORY

1997, c. 375, §14 (NEW). 2001, c. 576, §1 (AMD). 2005, c. 330, §25 (AMD). 2009, c. 501, §13 (AMD).



38 §1297. Assistance from other departments

The Commissioner of Administrative and Financial Services, the Commissioner of Labor and the Commissioner of Health and Human Services shall assist the commissioner in the enforcement of the licensing and certification requirements of this chapter. [1997, c. 375, §14 (NEW); 2003, c. 689, Pt. B, §7 (REV).]

SECTION HISTORY

1997, c. 375, §14 (NEW). 2003, c. 689, §B7 (REV).



38 §1298. Registry of leased lead-safe residential dwellings

1. Registry. The department shall maintain a registry of leased residential dwellings built before 1978 that are lead-safe as designated by the property owners in accordance with subsection 2.

[ 2007, c. 628, Pt. B, §4 (NEW) .]

2. Designation as lead-safe. A leased residential dwelling may be designated as lead-safe for the purposes of this section if the property owner has submitted to the department an application for the property to be placed on the registry created under subsection 1. Submission of an application to the registry is voluntary on the part of the property owner.

[ 2007, c. 628, Pt. B, §4 (NEW) .]

3. Application. The application under subsection 2 must be submitted together with a report by a lead inspector that indicates that the leased residential dwelling has been tested for the presence of lead-based paint and lead-contaminated dust or a report by a lead dust sampling technician that indicates the leased residential dwelling has been tested for lead-contaminated dust. The report must indicate that the dwelling meets the requirements for inclusion on the registry in accordance with the standards and procedures established by the department.

[ 2009, c. 501, §14 (AMD) .]

SECTION HISTORY

2007, c. 628, Pt. B, §4 (NEW). 2009, c. 501, §14 (AMD).






Chapter 13: WASTE MANAGEMENT

Subchapter 1: GENERAL PROVISIONS

38 §1301. Short title

This chapter shall be known and may be cited as the "Maine Hazardous Waste, Septage and Solid Waste Management Act." [1979, c. 383, §1 (AMD).]

SECTION HISTORY

1973, c. 387, (NEW). 1979, c. 383, §1 (AMD).



38 §1302. Declaration of policy

For the purposes of this chapter and chapter 24, the Legislature finds and declares it to be the policy of the State, consistent with its duty to protect the health, safety and welfare of its citizens, enhance and maintain the quality of the environment, conserve natural resources and prevent air, water and land pollution, to establish a coordinated statewide waste reduction, recycling and management program. [1989, c. 585, Pt. E, §2 (RPR).]

The Legislature finds and declares that it is the policy of the State to pursue and implement an integrated approach to hazardous and solid waste management, which shall be based on the following priorities: reduction of waste generated at the source, including both the amount and toxicity of waste; waste reuse; waste recycling; waste composting; waste processing which reduces the volume of waste needing disposal, including waste-to-energy technology; and land disposal. [1989, c. 585, Pt. E, §2 (RPR).]

The Legislature finds that it is in the best interests of the State to prefer waste management options with lower health and environmental risk and to ensure that such options are neither foreclosed nor limited by the State's commitment to disposal methods. The Legislature declares that it is in the public interest to aggressively promote waste reduction, reuse and recycling as the preferred methods of waste management. [1989, c. 585, Pt. E, §2 (RPR).]

The Legislature finds that environmentally suitable sites for waste disposal are in limited supply and represent a critical natural resource. At the same time, new technologies and industrial developments are making recycling and reuse of waste an increasingly viable and economically attractive option which carries minimal risk to the State and the environment and an option which allows the conservation of the State's limited disposal capacity. [1989, c. 585, Pt. E, §2 (RPR).]

The Legislature further finds that needed municipal waste recycling and disposal facilities have not been developed in a timely and environmentally sound manner because of diffused responsibility for municipal waste planning, processing and disposal among numerous and overlapping units of local government. The Legislature also finds that direct state action is needed to assist municipalities in separating, collecting, recycling and disposing of solid waste, and that sound environmental policy and economics of scale dictate a preference for public solid waste management planning and implementation on a regional and state level. [1989, c. 585, Pt. E, §2 (RPR).]

The Legislature finally declares that the provisions of this chapter shall be construed liberally to address the findings and accomplish the policies in this section. [1989, c. 585, Pt. E, §2 (RPR).]

SECTION HISTORY

1973, c. 387, (NEW). 1979, c. 383, §1 (AMD). 1983, c. 342, §1 (AMD). 1987, c. 517, §5 (RPR). 1989, c. 585, §E2 (RPR).



38 §1303. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 387, (NEW). 1977, c. 78, §208 (AMD). 1979, c. 383, §2 (RPR). 1979, c. 663, §§234,235 (AMD). 1979, c. 699, §§3-8 (AMD). 1981, c. 430, §§1-5 (AMD). 1981, c. 470, §A170 (AMD). 1981, c. 478, §§1,2 (AMD). 1981, c. 528, §1 (AMD). 1983, c. 342, §§2,3 (AMD). 1983, c. 432, §§1-3 (AMD). 1983, c. 743, §15 (AMD). 1985, c. 822, §§2,3 (AMD). 1987, c. 517, §6 (AMD). 1987, c. 769, §A181 (AMD). 1987, c. 787, §16 (AMD). 1989, c. 124, §1 (AMD). 1989, c. 585, §E3 (RP).



38 §1303-A. Hazardous waste; additional rule-making authority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 699, §9 (NEW). 1981, c. 430, §6 (RPR). 1983, c. 395, §1 (AMD). 1983, c. 432, §4 (AMD). 1983, c. 467, §1 (AMD). 1983, c. 666, (AMD). 1983, c. 816, §B21 (AMD). 1985, c. 506, §A81 (AMD). 1987, c. 517, §7 (RP).



38 §1303-B. Waste oil dealers; rule-making authority (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 342, §4 (NEW). 1987, c. 517, §8 (RP).



38 §1303-C. Definitions

As used in this chapter or in chapter 24, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 878, Pt. H, §7 (AMD).]

1. Agency.

[ 1995, c. 656, Pt. A, §19 (RP) .]

1-A. Biomedical waste. "Biomedical waste" means waste that may contain human pathogens of sufficient virulence and in sufficient concentrations that exposure to it by a susceptible human host could result in disease or that may contain cytotoxic chemicals used in medical treatment.

[ 1989, c. 869, Pt. A, §3 (NEW); 1989, c. 869, Pt. A, §21 (AFF) .]

1-B. Bypass.

[ 2005, c. 612, §1 (NEW); MRSA T. 38, §1303-C, sub-§1-B (RP) .]

1-C. Bypass. "Bypass" means any solid waste that is destined for disposal, processing or beneficial use at a solid waste facility but that cannot be disposed of, processed or beneficially used at that facility because of the facility's malfunction, insufficient capacity, inability to process or burn, downtime or any other comparable reason.

[ 2007, c. 338, §1 (NEW); 2007, c. 338, §5 (AFF); 2007, c. 414, §1 (NEW) .]

2. Board.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §225 (RP) .]

2-A. Class I liquid. "Class I liquid" means any liquid having a flash point below 100° Fahrenheit.

[ 1995, c. 573, §1 (NEW) .]

2-B. Class II liquid. "Class II liquid" means any liquid having a flash point at or above 100° Fahrenheit and below 140° Fahrenheit.

[ 1995, c. 573, §1 (NEW) .]

3. Closing reserve fund. "Closing reserve fund" means a fund created for the purpose of financing the closing and maintenance after closing of a waste facility.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

4. Commercial hazardous waste facility. "Commercial hazardous waste facility" means:

A. A waste facility that handles hazardous wastes generated off the site of the facility; or [1989, c. 585, Pt. E, §4 (NEW).]

B. A facility that, in the handling of a waste generated off the site, generates hazardous waste. [1989, c. 585, Pt. E, §4 (NEW).]

[ 1989, c. 585, Pt. E, §4 (NEW) .]

5. Commercial landfill facility. "Commercial landfill facility" means a commercial solid waste facility that is used for the burial of solid waste.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

6. Commercial solid waste disposal facility. "Commercial solid waste disposal facility" means a solid waste disposal facility except as follows:

A. [2007, c. 338, §5 (AFF); 2007, c. 338, §2 (RP).]

A-1. [2005, c. 612, §2 (NEW); MRSA T. 38, §1303-C, sub-§6, ¶A-1 (RP).]

A-2. A solid waste facility that is owned by a public waste disposal corporation under section 1304-B, subsection 5:

(1) As long as the public waste disposal corporation controls the decisions regarding the type and source of waste that is accepted, handled, treated and disposed of at the facility; and

(2) If the facility is a solid waste landfill, the facility accepts only waste that is generated within the State unless the commissioner finds that the acceptance of waste that is not generated within the State provides a substantial public benefit pursuant to section 1310-AA, subsection 1-A; [2007, c. 338, §2 (NEW); 2007, c. 338, §5 (AFF).]

B. [2007, c. 338, §5 (AFF); 2007, c. 338, §2 (RP).]

B-1. [2005, c. 612, §2 (NEW); MRSA T. 38, §1303-C, sub-§6, ¶B-1 (RP).]

B-2. A solid waste facility that is owned by a municipality under section 1305:

(1) As long as the municipality controls the decisions regarding the type and source of waste that is accepted, handled, treated and disposed of at the facility; and

(2) If the facility is a solid waste landfill, the facility accepts only waste that is generated within the State unless:

(a) The commissioner finds that the acceptance of waste that is not generated within the State provides a substantial public benefit pursuant to section 1310-AA, subsection 1-A; and

(b) Acceptance of waste that is not generated within the State is approved by a majority of the voters of the municipality by referendum election; [2007, c. 338, §2 (NEW); 2007, c. 338, §5 (AFF).]

C. [2007, c. 338, §5 (AFF); 2007, c. 338, §2 (RP).]

C-1. [2005, c. 612, §2 (NEW); MRSA T. 38, §1303-C, sub-§6, ¶C-1 (RP).]

C-2. A solid waste facility that is owned by a refuse disposal district under chapter 17:

(1) As long as the refuse disposal district controls the decisions regarding the type and source of waste that is accepted, handled, treated and disposed of at the facility; and

(2) If the facility is a solid waste landfill, the facility accepts only waste that is generated within the State unless the commissioner finds that the acceptance of waste that is not generated within the State provides a substantial public benefit pursuant to section 1310-AA, subsection 1-A; [2007, c. 338, §2 (NEW); 2007, c. 338, §5 (AFF).]

D. Beginning January 1, 2007, a solid waste facility owned and controlled by the Department of Administrative and Financial Services, Bureau of General Services under chapter 24; [2011, c. 655, Pt. GG, §7 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

D-1. [2005, c. 612, §2 (NEW); MRSA T. 38, §1303-C, sub-§6, ¶D-1 (RP).]

E. A solid waste facility owned and controlled by a single entity that:

(1) Generates at least 85% of the solid waste disposed of at a facility, except that the facility may accept from other sources, on a nonprofit basis, an amount of solid waste that is no more than 15% of all solid waste accepted on an annual basis; or

(2) Is an owner of a manufacturing facility that has, since January 1, 2006, generated at least 85% of the solid waste disposed of at the solid waste facility, except that one or more integrated industrial processes of the manufacturing facility are no longer in common ownership, and those integrated industrial processes will continue to generate waste that will continue to be disposed of at the solid waste facility. This exemption only applies if the source and type of waste disposed of at the solid waste facility remains the same as that previously disposed of by the single entity.

For the purposes of this paragraph, "single entity" means an individual, partnership, corporation or limited liability corporation that is not engaged primarily in the business of treating or disposing of solid waste or special waste. This paragraph does not apply if an individual partner, shareholder, member or other ownership interest in the single entity disposes of waste in the solid waste facility. A waste facility receiving ash resulting from the combustion of municipal solid waste or refuse-derived fuel is not exempt from this subsection solely by operation of this paragraph.

For purposes of this paragraph, "integrated industrial processes" means manufacturing processes, equipment or components, including, but not limited to, energy generating facilities, that when used in combination produce one or more manufactured products for sale; or [2011, c. 206, §20 (RPR).]

F. A private corporation that accepts material-separated, refuse-derived fuel as a supplemental fuel and does not burn waste other than its own. [1999, c. 525, §1 (NEW).]

For purposes of this subsection, "waste that is generated within the State" includes residue and bypass generated by incineration, processing and recycling facilities within the State or waste whether generated within the State or outside of the State if it is used for daily cover, frost protection or stability or is generated within 30 miles of the solid waste disposal facility.

[ 2011, c. 655, Pt. GG, §7 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

7. Commercial waste facility.

[ 1999, c. 525, §2 (RP) .]

8. Construction and demolition debris. "Construction and demolition debris" means debris resulting from construction, remodeling, repair, and demolition of structures. It excludes asbestos and other special wastes.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

9. Contingency reserve fund. "Contingency reserve fund" means a fund maintained for the purpose of meeting unexpected contingencies in the operation of a waste facility.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

10. Conveyance. "Conveyance" means any aircraft, watercraft, vehicle or other machine used for transportation on land, water or in the air.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

11. Department.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §225 (RP) .]

12. Disposal. "Disposal" means the discharge, deposit, dumping, spilling, leaking or placing of hazardous, biomedical or solid waste, waste oil, refuse-derived fuel, sludge or septage into or on land, air or water and the incineration of solid waste, refuse-derived fuel, sludge or septage so that the hazardous, biomedical or solid waste, waste oil, refuse-derived fuel, sludge or septage or a constituent of the hazardous, biomedical or solid waste, waste oil, refuse-derived fuel, sludge or septage may enter the environment or be emitted into the air, or discharged into waters, including ground waters.

[ 1993, c. 732, Pt. A, §7 (AMD) .]

13. Generation. "Generation" means the act or process of producing hazardous, biomedical or solid waste, waste oil, sludge or septage.

[ 1991, c. 72, §1 (AMD) .]

13-A. Generator.

[ 1991, c. 520, §4 (RP) .]

14. Handle. "Handle" means to store, transfer, collect, separate, salvage, process, recycle, reduce, recover, incinerate, dispose of or treat.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

15. Hazardous waste. "Hazardous waste" means a waste substance or material, in any physical state, designated as hazardous by the board under section 1319-O. It does not include waste resulting from normal household or agricultural activities. The fact that a hazardous waste or part or constituent may have value or other use or may be sold or exchanged does not exclude it from this definition.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

15-A. Hazardous waste incinerator. "Hazardous waste incinerator" means an enclosed device using controlled flame combustion to thermally break down hazardous waste.

[ 1989, c. 794, §2 (NEW) .]

15-B. Host community. "Host community" means any town, township or city that is the geographic site of a solid waste disposal facility or any immediately contiguous town, township or city if such town, township or city can demonstrate to the department that it incurs a direct financial impact related to any necessary development or maintenance of infrastructure or to any necessary provision of services as a result of the location or operation of that solid waste disposal facility.

[ 2007, c. 406, §1 (NEW) .]

16. Incineration facility. "Incineration facility" means a facility where municipal solid waste or refuse-derived fuel is disposed of through combustion, including combustion for the generation of heat, steam or electricity.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

17. Inert fill. "Inert fill" means clean soil material, rocks, bricks, and cured concrete, which are not mixed with other waste, and which are not derived from an ore mining activity.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

18. Land clearing debris. "Land clearing debris" means solid wastes resulting from the clearing of land and consisting solely of brush, stumps, soil material and rocks.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

19. Manifest. "Manifest" means the form used for identifying the quantity, composition and the origin, routing and destination of hazardous waste during its transport.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

19-A. Material-separated, refuse-derived fuel. "Material-separated, refuse-derived fuel" means a binder-enhanced, pelletized, solid fuel product made from the combustible fraction of a municipal solid waste stream that has been processed to remove the recyclable material before combustion. The product may not contain more than 6% by weight of plastic, metal, glass or food waste. In addition, the production of material-separated, refuse-derived fuel may not exceed 40% by weight of the total municipal solid waste stream from which it was derived.

[ 1991, c. 220, §9 (NEW) .]

19-B. Primary sand and gravel recharge area. "Primary sand and gravel recharge area" has the same meaning as in section 562-A, subsection 16-B.

[ 1993, c. 383, §33 (NEW) .]

19-C. Office.

[ 2011, c. 655, Pt. GG, §70 (AFF); 2011, c. 655, Pt. GG, §8 (RP) .]

20. Recyclable. "Recyclable" means possessing physical and economic characteristics that allow a material to be recycled.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

21. Recycle. "Recycle" means to recover, separate, collect and reprocess waste materials for sale or reuse other than use as a fuel for the generation of heat, steam or electricity.

[ RR 1993, c. 1, §131 (COR) .]

22. Recycling. "Recycling" means the collection, separation, recovery and sale or reuse of materials that would otherwise be disposed of or processed as waste or the mechanized separation and treatment of waste, other than through combustion, and the creation and recovery of reusable materials other than as a fuel for the generation of electricity.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

23. Refuse-derived fuel. "Refuse-derived fuel" means municipal solid waste which has been processed prior to combustion to increase the heat input value of the waste.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

24. Regional association. "Regional association" means 2 or more municipalities that have formed a relationship to manage the solid waste generated within the participating municipalities and for which those municipalities are responsible. The relationship must be formed by one or more of the following methods:

A. Creation of a refuse disposal district under chapter 17; [1989, c. 869, Pt. A, §5 (NEW).]

B. Creation of a nonprofit corporation that consists exclusively of municipalities and is organized under Title 13, chapter 81 or Title 13-B, for the purpose, among other permissible purposes, of owning, constructing or operating a solid waste disposal facility, including a public waste disposal corporation under section 1304-B, or whose members contract for the disposal of solid waste with a solid waste disposal facility, including, but not limited to, a qualifying facility as defined in Title 35-A, section 3303; [1997, c. 602, §1 (AMD); 1997, c. 602, §3 (AFF).]

C. Creation of a joint exercise of powers agreement under Title 30-A, chapter 115; or [1989, c. 869, Pt. A, §5 (NEW).]

D. Contractual commitment. [1989, c. 869, Pt. A, §5 (NEW).]

For the purposes of this chapter, a regional association and the entities described in paragraphs B and C may include counties and quasi-municipal corporations as members provided the counties or quasi-municipal corporations, when acting by themselves within their own jurisdictions, are capable of exercising all of the powers of the regional association.

[ 1997, c. 602, §1 (AMD); 1997, c. 602, §3 (AFF) .]

25. Residue. "Residue" means waste remaining after the handling, processing, incineration or recycling of solid waste including, without limitation, front end waste and ash from incineration facilities.

[ 1989, c. 869, Pt. A, §5 (AMD) .]

25-A. Responsible party. For the purposes of subchapter II-A only, "responsible party" means any or all of the following persons:

A. The owner or operator of an uncontrolled tire stockpile; and [1991, c. 517, Pt. A, §1 (NEW).]

B. Any person who owned or operated an uncontrolled tire stockpile from the time any tire arrived at that stockpile. [1991, c. 517, Pt. A, §1 (NEW).]

[ 1991, c. 517, Pt. A, §1 (NEW) .]

26. Resource recovery. For the purposes of section 1304-B only, "resource recovery" means the recovery of materials or substances that still have useful physical or chemical properties after serving a specific purpose and can be reused or recycled for the same or other purposes.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

27. Septage. "Septage" means waste, refuse, effluent, sludge and any other materials from septic tanks, cesspools or any other similar facilities.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

27-A. Significant ground water aquifer. "Significant ground water aquifer" has the same meaning as in section 562-A, subsection 19-A.

[ 1993, c. 383, §34 (NEW) .]

28. Site. "Site" means the same or geographically contiguous property which may be divided by a public or private right-of-way, provided that the entrance and exit between the properties is at a crossroads intersection and access is by crossing as opposed to going along the right-of-way. Noncontiguous properties owned by the same person but connected by a right-of-way which he controls and to which the public does not have access is also considered site property.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

28-A. Sludge. "Sludge" means nonhazardous solid, semisolid or liquid waste generated from a municipal, commercial or industrial wastewater treatment plant, water supply treatment plant or wet process air pollution control facility or any other waste having similar characteristics and effect. The term does not include industrial discharges that are point sources subject to permits under the federal Clean Water Act, 33 United States Code, Section 1342 (1999).

[ 1999, c. 393, §1 (NEW) .]

29. Solid waste. "Solid waste" means useless, unwanted or discarded solid material with insufficient liquid content to be free-flowing, including, but not limited to, rubbish, garbage, refuse-derived fuel, scrap materials, junk, refuse, inert fill material and landscape refuse, but does not include hazardous waste, biomedical waste, septage or agricultural wastes. The fact that a solid waste or constituent of the waste may have value or other use or may be sold or exchanged does not exclude it from this definition.

[ 2001, c. 247, §1 (AMD) .]

30. Solid waste disposal facility. "Solid waste disposal facility" means a solid waste facility for the incineration or landfilling of solid waste or refuse-derived fuel. Facilities that burn material-separated, refuse-derived fuel, either alone or in combination with fuels other than municipal solid waste or refuse-derived fuels, are not solid waste disposal facilities.

A. [1989, c. 869, Pt. A, §5 (RP).]

B. [1989, c. 869, Pt. A, §5 (RP).]

[ 1991, c. 220, §10 (AMD) .]

31. Solid waste facility. "Solid waste facility" means a waste facility used for the handling of solid waste, except that the following facilities are not included:

A. A waste facility that employs controlled combustion to dispose of waste generated exclusively by an institutional, commercial or industrial establishment that owns the facility; [1991, c. 492, §1 (AMD).]

B. Lime kilns; wood chip, bark and hogged fuel boilers; kraft recovery boilers and sulfite process recovery boilers, which combust solid waste generated exclusively at the facility; and [1991, c. 492, §1 (AMD).]

C. An industrial boiler that combusts mixed paper, corrugated cardboard or office paper to generate heat, steam or electricity if:

(1) The mixed paper, corrugated cardboard or office paper would otherwise be placed in a landfill;

(2) The market value of the mixed paper, corrugated cardboard or office paper as a raw material for the manufacture of a product with recycled content is less than its value to the facility owner as a fuel supplement;

(3) The mixed paper, corrugated cardboard or office paper is combusted as a substitute for, or supplement to, fossil or biomass fuels that constitute the primary fuels combusted in the industrial boiler; and

(4) The boiler combusts no other forms of solid waste except as provided in this subsection. [1993, c. 378, §4 (AMD).]

[ 1993, c. 378, §4 (AMD) .]

32. Solid waste landfill. "Solid waste landfill" means a waste disposal facility for the disposal of solid waste on or in land. This term does not include landspreading sites used in programs approved by the department.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

32-A. Solid waste processing facility. "Solid waste processing facility" means a land area, structure, equipment, machine, device, system or combination thereof, other than an incineration facility, that is operated to reduce the volume or change the chemical or physical characteristics of solid waste. "Solid waste processing facility" includes but is not limited to a facility that employs shredding, baling, mechanical and magnetic separation or composting or other stabilization technique to reduce or otherwise change the nature of solid waste.

[ 2007, c. 583, §1 (NEW) .]

33. Source separation. "Source separation" means the preparation of materials for recycling by separation from wastes at the point of generation.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

34. Special waste. "Special waste" means any solid waste generated by sources other than domestic and typical commercial establishments that exists in such an unusual quantity or in such a chemical or physical state, or any combination thereof, that may disrupt or impair effective waste management or threaten the public health, human safety or the environment and requires special handling, transportation and disposal procedures. Special waste includes, but is not limited to:

A. Oil, coal, wood and multifuel boiler and incinerator ash; [1989, c. 585, Pt. E, §4 (NEW).]

B. Industrial and industrial process waste; [1989, c. 585, Pt. E, §4 (NEW).]

C. Waste water treatment plant sludge, paper mill sludge and other sludge waste; [1989, c. 585, Pt. E, §4 (NEW).]

D. Debris and residuals from nonhazardous chemical spills and cleanup of those spills; [1989, c. 585, Pt. E, §4 (NEW).]

E. Contaminated soils and dredge spoils; [1989, c. 585, Pt. E, §4 (NEW).]

F. Asbestos and asbestos-containing waste; [1989, c. 585, Pt. E, §4 (NEW).]

G. Sand blast grit and nonliquid paint waste; [1989, c. 585, Pt. E, §4 (NEW).]

H. [1989, c. 869, Pt. A, §21 (AFF); 1989, c. 869, Pt. A, §5 (RP).]

I. High and low pH waste; [1989, c. 585, Pt. E, §4 (NEW).]

J. Spent filter media and residue; and [1989, c. 585, Pt. E, §4 (NEW).]

K. Other waste designated by the board, by rule. [1989, c. 585, Pt. E, §4 (NEW).]

[ 1989, c. 869, Pt. A, §5 (AMD); 1989, c. 869, Pt. A, §21 (AFF) .]

35. State waste management and recycling plan. "State waste management and recycling plan" means the plan adopted by the former Maine Waste Management Agency pursuant to chapter 24, subchapter 2, subsequent plans developed by the former State Planning Office pursuant to Title 5, former section 3305, subsection 1, paragraph N and the department pursuant to section 2122 and may also be referred to as "state plan."

[ 2011, c. 655, Pt. GG, §9 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

36. Storage. "Storage" means the containment of hazardous wastes, either on a temporary basis or for a period of years, in such a manner as not to constitute disposal of the hazardous wastes.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

37. Substantially expand. "Substantially expand" means the expansion of an existing licensed hazardous waste facility by more than 25%, as measured by volume of waste or affected land area, from the date of its initial licensed operation.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

38. Transport. "Transport" means the movement of hazardous or solid waste, waste oil, sludge or septage from the point of generation to any intermediate points and finally to the point of ultimate disposition. Movement of hazardous waste on the site where it is generated or on the site of a licensed waste facility for hazardous waste is not "transport." Movement of waste oil on the site where it is generated or on the site of a licensed waste oil dealer's facility is not "transport."

[ 1989, c. 585, Pt. E, §4 (NEW) .]

39. Treatment. "Treatment" means any process, including but not limited to incineration, designed to change the character or composition of any hazardous waste, waste oil or biomedical waste so as to render the waste less hazardous or infectious.

[ 1995, c. 462, Pt. A, §90 (AFF); 1995, c. 462, Pt. A, §76 (RPR) .]

39-A. Uncontrolled tire stockpile. "Uncontrolled tire stockpile" means an area or location, whether or not licensed, where used motor vehicle tires are or were handled, stored or disposed of in such a manner as to present a significant fire hazard or a threat to public health or to the quality of a classified body of surface water or a significant sand and gravel aquifer or fractured bedrock aquifer as defined in section 1310-N, subsection 2-A.

[ 1991, c. 517, Pt. A, §1 (NEW) .]

39-B. Used oil. "Used oil" means waste oil, as defined in subsection 42.

[ 1995, c. 573, §2 (NEW) .]

39-C. Used oil collection center. "Used oil collection center" means a site or facility where used oil is accepted from the public and collected or stored in an aboveground tank for recycling.

[ 1995, c. 573, §2 (NEW) .]

40. Waste facility. "Waste facility" means any land area, structure, location, equipment or combination of them, including dumps, used for handling hazardous, biomedical or solid waste, waste oil, sludge or septage. A land area or structure does not become a waste facility solely because:

A. It is used by its owner for disposing of septage from the owner's residence; [1989, c. 585, Pt. E, §4 (NEW).]

B. It is used to store for 90 days or less hazardous wastes generated on the same premises; [1989, c. 585, Pt. E, §4 (NEW).]

C. It is used by individual homeowners or lessees to open burn leaves, brush, deadwood and tree cuttings accrued from normal maintenance of their residential property, when such burning is permitted under section 599, subsection 3; or [1989, c. 585, Pt. E, §4 (NEW).]

D. It is used by its residential owner to burn highly combustible domestic, household trash such as paper, cardboard cartons or wood boxes, when such burning is permitted under section 599, subsection 3. [1989, c. 585, Pt. E, §4 (NEW).]

[ 1989, c. 869, Pt. A, §5 (AMD); 1989, c. 869, Pt. A, §21 (AFF) .]

41. Waste management. "Waste management" means purposeful, systematic and unified control of the handling and transportation of hazardous, biomedical or solid waste, waste oil, sludge or septage.

[ 1991, c. 72, §1 (AMD) .]

42. Waste oil. "Waste oil" means a petroleum-based or synthetic oil that, through use or handling, has become unsuitable for its original purpose due to the presence of impurities or loss of original properties. Waste oil that exhibits hazardous wastes characteristics, or has been contaminated with hazardous wastes in excess of quantities normally occurring in waste oil, is subject to the provisions of this chapter dealing with hazardous wastes.

[ 1999, c. 334, §10 (AMD) .]

43. Waste oil dealer. "Waste oil dealer" means any person in the business of transporting or handling more than 1,000 gallons of waste oil for the purpose of resale in a calendar month. A person who collects or stores waste oil on the site of generation, whether or not for the purpose of resale, is not a waste oil dealer.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

44. Waste reduction. "Waste reduction" means an action that reduces waste at the point of generation and may also be referred to as "source reduction."

[ 1989, c. 585, Pt. E, §4 (NEW) .]

45. Waste resulting from agricultural activities. "Waste resulting from agricultural activities" means wastes which result from agricultural activities defined in section 361-A, subsection 1-B, which are returned to the soils as fertilizers and includes waste pesticides when generated by a farmer in his own use, provided that he triple rinses each emptied pesticide container in accordance with departmental rules and disposes of the pesticide residues in a manner consistent with the disposal instructions on the pesticide label.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

46. Wood wastes. "Wood wastes" means brush, stumps, lumber, bark, woodchips, shavings, slabs, edgings, slash and sawdust, which are not mixed with other waste.

[ 1989, c. 585, Pt. E, §4 (NEW) .]

47. Yard wastes. "Yard wastes" means grass clippings, leaves and other vegetal matter other than wood wastes and land clearing debris.

[ 1991, c. 72, §2 (NEW) .]

SECTION HISTORY

1989, c. 585, §E4 (NEW). 1989, c. 794, §2 (AMD). 1989, c. 869, §§A3-5,21 (AMD). 1989, c. 878, §H7 (AMD). 1989, c. 890, §§A40,B225 (AMD). 1989, c. 929, §5 (AMD). 1991, c. 72, §§1,2 (AMD). 1991, c. 220, §§6-10 (AMD). 1991, c. 321, (AMD). 1991, c. 492, §§1,2 (AMD). 1991, c. 517, §A1 (AMD). 1991, c. 520, §4 (AMD). RR 1993, c. 1, §131 (COR). 1993, c. 355, §§46,47 (AMD). 1993, c. 378, §4 (AMD). 1993, c. 383, §§33,34 (AMD). 1993, c. 424, §§1,2 (AMD). 1993, c. 424, §3 (AFF). 1993, c. 732, §§A7,8 (AMD). 1995, c. 462, §A76 (AMD). 1995, c. 462, §A90 (AFF). 1995, c. 465, §A12 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 573, §§1,2 (AMD). 1995, c. 625, §C5 (AFF). 1995, c. 656, §§A19-21 (AMD). 1997, c. 393, §B9 (AMD). 1997, c. 602, §1 (AMD). 1997, c. 602, §3 (AFF). 1999, c. 334, §10 (AMD). 1999, c. 393, §1 (AMD). 1999, c. 525, §§1,2 (AMD). 2001, c. 247, §1 (AMD). 2005, c. 612, §§1,2 (AMD). 2007, c. 338, §§1, 2 (AMD). 2007, c. 338, §5 (AFF). 2007, c. 406, §1 (AMD). 2007, c. 414, §1 (AMD). 2007, c. 583, §1 (AMD). 2011, c. 206, §20 (AMD). 2011, c. 655, Pt. GG, §§7-9 (AMD). 2011, c. 655, Pt. GG, §70 (AFF). MRSA T. 38, §1303-C/6 (AMD). MRSA T.38, §1303-C/1B (AMD).



38 §1304. Department; powers and duties

1. Rules. Subject to the Maine Administrative Procedure Act, Title 5, chapter 375, the board may adopt, amend and enforce rules as it deems necessary to govern waste management, including the location, establishment, construction and alteration of waste facilities as the facility affects the public health and welfare or the natural resources of the State. The rules shall be designed to minimize pollution of the State's air, land and surface and ground water resources, prevent the spread of disease or other health hazards, prevent contamination of drinking water supplies and protect public health and safety. In adopting these rules, the board shall also consider economic impact, technical feasibility and such differences as are created by population, hazardous or solid waste, sludge or septage volume and geographic location.

[ 1989, c. 585, Pt. E, §5 (AMD) .]

1-A. Rules; transportation. The board shall adopt rules relating to the transportation of solid waste, including, without limitation:

A. Licensing categories of transporters of septage, used motor vehicle tires and construction or demolition debris, conveyances used for the transportation of septage, used motor vehicle tires and construction or demolition debris and the operators of these conveyances as the board finds necessary to effect sound waste management; [1999, c. 385, §3 (AMD).]

B. Establishment of transporter licensing and conveyance registration fees that are sufficient to recover all costs of administering, monitoring compliance with and enforcing the provisions of this subsection and which fees must be paid to the Maine Environmental Protection Fund; [1991, c. 824, Pt. A, §87 (AMD).]

C. A manifest system for categories of solid waste that must provide a means to account for septage, used motor vehicle tires and construction or demolition debris handled, transported and disposed of in the State; and [1999, c. 385, §3 (AMD).]

D. Evidence of financial capacity of transporters to protect public health, safety and welfare and the environment, including, without limitation:

(1) Liability insurance;

(2) Performance bonding; and

(3) Financial ability to comply with statutory and regulatory requirements or conditions. [1987, c. 517, §9 (NEW).]

[ 1999, c. 385, §3 (AMD) .]

1-B. Handling of special waste. The board may adopt rules relating to the handling of special waste, including, without limitation:

A. Containerization and labeling of special waste; [1987, c. 517, §9 (NEW).]

B. Reporting on handling of special waste; [1987, c. 517, §9 (NEW).]

C. Waste which is not compatible; and [1987, c. 517, §9 (NEW).]

D. A marking system, by categories of waste, to clearly identify vehicles transporting solid waste. [1987, c. 517, §9 (NEW).]

[ 1987, c. 517, §9 (NEW) .]

1-C. Rules; agronomic utilization of sludge. Rules adopted by the board relating to the agronomic utilization of sludge are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 507, §1 (AMD) .]

2. Site location.

[ 1993, c. 383, §35 (RP) .]

3. Municipal status reports.

[ 1989, c. 585, Pt. E, §6 (RP) .]

4. Technical assistance. The commissioner is authorized to establish guidelines for effective waste management, to provide technical assistance to persons planning, constructing or operating waste facilities and to conduct applied research activities in the field of waste management, disposal technology and environmental effects, including methods of recycling hazardous or solid waste, sludge or septage.

[ 2011, c. 655, Pt. GG, §10 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

4-A. Right of entry. For the purposes of enforcing any provision of this Act or of developing or enforcing any rule authorized by this Act, any duly authorized representative or employee of the department may, upon presentation of appropriate credentials, at any reasonable time:

A. Enter any establishment or other place which is not a residence, or any conveyance, where or in which hazardous or solid waste, sludge or septage is generated, handled or transported; [1981, c. 430, §8 (RPR).]

B. Inspect and obtain samples of any hazardous or solid waste, sludge or septage, including samples from any conveyance in which hazardous or solid waste, sludge or septage is being or has been transported, as well as samples of any containers or labels; and [1981, c. 430, §9 (AMD).]

C. Inspect and copy any records, reports, information or test results relating to hazardous or solid waste, sludge or septage. [1979, c. 383, §6 (NEW).]

[ 1981, c. 430, §§7-9 (AMD) .]

5. Planning grants.

[ 1989, c. 585, Pt. E, §8 (RP) .]

6. Study.

[ 1981, c. 478, §3 (RP) .]

7. Hazardous waste plan.

[ 1981, c. 478, §3 (RP) .]

8. Licenses for waste facilities.

[ 1987, c. 517, §10 (RP) .]

9. Restrictive covenants.

[ 1983, c. 432, §5 (RP) .]

10. Legislative review. Rules adopted by the board under this section and section 1319-O, subsection 1 which impose standards or requirements more stringent than final regulations of the United States Environmental Protection Agency shall be submitted to the legislative committee having jurisdiction over energy and natural resources for review. Any rules adopted by the board under this section shall be submitted to the legislative committee having jurisdiction over energy and natural resources for review pursuant to Title 5, section 8053-A.

[ 1987, c. 517, §11 (AMD) .]

11. Imported waste report.

[ 1993, c. 355, §48 (RP) .]

12. Compliance orders. The commissioner may issue compliance orders subject to the provisions of this subsection.

A. Whenever, after investigation, the commissioner determines that there is or has been an unauthorized discharge of hazardous waste, constituents of hazardous waste, or waste oil into the environment where there is a reasonable basis to believe that the discharge is endangering or causing damage to public health or the environment or that any person has violated or is in violation of any requirement of this subchapter, including rules adopted thereunder, relating to hazardous waste or waste oil activities, he may issue an order requiring compliance immediately or within a specified time period or requiring corrective action or other response measures as necessary to protect the public health and safety or the environment.

The commissioner may require assurance of financial ability for completing corrective action and may require, where necessary, that corrective action be taken beyond a facility or site to remove the danger to the public health or the environment unless the person to whom the order is directed demonstrates to the commissioner that, despite that person's best efforts, he was unable to obtain the necessary permission to undertake such actions. [1987, c. 192, §25 (AMD).]

B. Any order issued under this subsection may be directed to any person who causes or caused or contributes or contributed to the discharge or violation. Such order shall contain findings of fact describing, insofar as possible, and with reasonable specificity, the nature of the discharge or violation, the wastes involved, the nature of the cause or contribution of the person with respect to the discharge or violation, the site of the activity, the required action, the time period for compliance and the danger to public health or safety of the environment. [1985, c. 746, §29 (NEW).]

C. Service of a copy of the commissioner's findings and order must be made by the sheriff or deputy sheriff or by hand delivery by an authorized representative of the department in accordance with the Maine Rules of Civil Procedure. [2005, c. 330, §26 (AMD).]

D. The person to whom the order is directed shall comply immediately or within a specified time period. That person may apply to the board within 10 working days after receipt of the order for a hearing on the order. Within 15 working days after receipt of the application, the board shall hold a hearing, make findings of fact and vote on a decision that continues, revokes or modifies the order. That decision must be in writing and signed by the board chair using any means for signature authorized in the department's rules and published within 2 working days after the hearing and vote. The nature of the hearing before the board is an appeal. At the hearing, all witnesses must be sworn and the commissioner shall first establish the basis for the order and for naming the person to whom the order is directed. The decision of the board may be appealed to the Superior Court in accordance with Title 5, chapter 375, subchapter 7. [2005, c. 330, §27 (AMD).]

[ 2005, c. 330, §§26, 27 (AMD) .]

13. Innovative disposal and utilization. Recognizing that environmentally suitable sites for waste disposal are in limited supply and represent a critical natural resource, the commissioner may investigate and implement with the approval of the board innovative programs for managing, utilizing and disposing of solid waste. Innovative programs may include agricultural and forest land spreading of wood-derived ash, utilization of ash resulting from combustion of municipal solid waste, paper mill sludges, municipal waste water treatment plant sludges and the composting of yard wastes. The commissioner shall first determine that the proposed innovative disposal and waste management programs are consistent with the state plan. The commissioner shall review proposed innovative programs for each waste category and shall apply all controls necessary to ensure the protection of the environment and public health consistent with this chapter. The board may adopt application review procedures designed to review individual applications and their individual waste sources with prior approval of classes of disposal or utilization sites. The board shall adopt provisions for municipal notification prior to use of individual utilization sites.

[ 2011, c. 655, Pt. GG, §11 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

13-A. Pulp and paper mill sludge; land spreading. The provisions of this section apply only to land spreading and related storage of sludge generated at industrial facilities utilizing kraft wood pulping processes.

A. Subject to Title 5, section 9051-A, the board shall adopt provisions for public notification prior to use of individual utilization sites and storage sites. Notice to individuals shall be made by certified mail. [1989, c. 299, (NEW).]

B. The board shall establish, by rule, requirements for the siting, preparation of the site and operation of facilities, including stockpiles, used for the storage of sludge for a period of more than 30 days. The board shall incorporate the following provisions:

(1) The maximum storage period at facilities without impervious liners and leachate collection and treatment is 6 months. The department may waive this requirement on a case-by-case basis for a maximum of 2 additional months when the applicant has demonstrated that the storage facility is inaccessible or that utilization of the stored material would be in violation of any prohibition of land spreading on frozen, snow-covered or saturated ground.

(2) Sludge storage sites may not be located within 300 feet of a year-round river, stream, brook or pond nor within 75 feet of any intermittent stream or brook or any natural drainage way, including gullies, swales and ravines.

(3) Storage facilities without impervious liners and leachate collection systems may be used only once in any 10-year period. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §230 (AMD).]

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §230 (AMD) .]

13-B. Municipal solid waste incinerator ash; rulemaking. The board shall adopt rules establishing requirements for the use of municipal solid waste incinerator ash, referred to in this subsection as "ash." In developing these rules, the board shall consult with the Department of Transportation and the Maine Turnpike Authority on those issues relating to the use of ash in or on roads. In developing these rules, the board shall consider, but is not limited to considering, the following issues:

A. The feasibility and comparative health risk of using bottom ash versus using combined bottom ash and fly ash; [1997, c. 418, §1 (NEW).]

B. The risk to human health and the environment from toxic constituents of ash, including dioxin and heavy metals; [1997, c. 418, §1 (NEW).]

C. Site-specific restrictions and prohibitions on the use of ash, particularly on uses that might expose sensitive populations or sensitive natural resources to health or environmental risks; [1997, c. 418, §1 (NEW).]

D. Methods of tracking the physical location of ash in all initial and subsequent uses, and whether uses should be restricted to those that can be tracked; [1997, c. 418, §1 (NEW).]

E. Methods of state and municipal notification of activities involving the use of ash, which may include individual notice or permits for specific projects as needed; and [1997, c. 418, §1 (NEW).]

F. State and municipal liability in the case of a release or threat of release of a hazardous substance, hazardous waste, hazardous matter, special waste or contaminant into the environment resulting from the use of ash. [1997, c. 418, §1 (NEW).]

Rules adopted pursuant to this subsection must require that any risk assessment performed as part of an application for a license to use ash use the most current available data and methods and be reviewed by the Department of Health and Human Services, Bureau of Health in consultation with the department.

Except as specified in subsection 13-C, a person may not use ash without a license from the department issued pursuant to this subsection. The department may not process or act upon an application for a license under this subsection until rules are finally adopted by the board pursuant to this subsection. For purposes of this subsection, the term "use" includes, but is not limited to, the following: use in a manufacturing process, use as aggregate for asphalt or concrete products, use in the construction industry, use as final landfill closure material and the use of a product manufactured from ash. The term "use" does not include transport, storage or disposal in a landfill licensed to accept ash.

Rules adopted pursuant to this subsection are major substantive rules under Title 5, chapter 375, subchapter II-A.

[ 1997, c. 418, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

13-C. Use of treated ash in secure landfills. Subject to the requirements of other applicable laws, a person may do the following without a license issued pursuant to subsection 13-B:

A. Process municipal solid waste incinerator ash to remove noncombusted materials, size the ash and reduce the solubility of metals contained within the ash; and [1997, c. 418, §1 (NEW).]

B. Use municipal solid waste incinerator ash processed in the manner specified in paragraph A as follows:

(1) As landfill daily cover material in a secure landfill;

(2) As construction material in a secure landfill; and

(3) In pilot projects in a secure landfill. [1997, c. 418, §1 (NEW).]

The use of municipal solid waste incinerator ash pursuant to this subsection is limited to the lined areas within a secure landfill and each use must receive case-by-case approval from the department. Prior to approving the use of municipal solid waste incinerator ash in a secure landfill, the department shall ensure that the use provides adequate protection of human health and the environment.

For purposes of this subsection, the term "secure landfill" means a landfill that utilizes a liner system, a leachate collection and treatment system and a final cover system to minimize discharges of waste or leachate and control the release of gas to the environment.

[ 1997, c. 418, §1 (NEW) .]

13-D. Use of fish scales as crop nutrient supplements. A person may use fish scales as a crop nutrient supplement without a license issued pursuant to this chapter as long as:

A. The department has reviewed the process by which the waste fish scales are generated and has approved the use of the scales as a soil amendment on crop farms; [1999, c. 283, §1 (NEW).]

B. The farm using fish scales as a supplement has developed and implemented a nutrient management plan in accordance with the provisions of Title 7, chapter 747 and in accordance with the Department of Agriculture, Conservation and Forestry's rules concerning nutrient management planning; and [1999, c. 283, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

C. The person supplying the fish scales provides the following information to the department within 7 days of shipping the fish scales with respect to each person receiving the scales:

(1) The name of the person receiving the fish scales;

(2) The location or locations where the fish scales will be used; and

(3) The quantity of fish scales shipped. [1999, c. 283, §1 (NEW).]

[ 1999, c. 283, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

14. Disposal fees.

[ 1989, c. 585, Pt. E, §11 (RP) .]

15. Special services program.

[ 1989, c. 585, Pt. E, §11 (RP) .]

16. Wood yard debris. The provisions of this chapter do not apply to soil containing incidental bark or woody material generated during the transport, handling or storage of logs prior to processing. For the purposes of this section, "processing" is defined to include the debarking, chipping and sawing of wood.

[ 1991, c. 643, §1 (NEW) .]

17. Sludge and septage guidance. The commissioner shall develop guidance to municipalities regarding the regulation of septage and sludge land application by municipalities. The guidance must include information regarding site location restrictions, testing and enforcement actions that may be undertaken by a municipality and municipal roles and responsibilities under section 1310-U.

[ 2001, c. 247, §2 (NEW) .]

18. Use of residuals containing human pathogens. The department may not license the utilization and distribution of residuals containing human pathogens, such as municipal treatment plant sludge, under permit-by-rule provisions established by the department pursuant to the provisions of section 344, subsection 7.

[ 2003, c. 231, §1 (NEW) .]

19. Interested parties notice for distribution of composted sludge. The department shall establish and maintain a list of interested parties, including a statewide organization that represents municipalities in this State, to whom notice of license applications and applications to modify existing licenses for the distribution in this State of composted sludge must be provided. In addition, the department shall electronically mail the notice to each municipality in the State that is equipped to receive electronic mail. Notice must be provided upon the department's finding that the application is complete for processing.

[ 2003, c. 231, §1 (NEW) .]

SECTION HISTORY

1973, c. 387, (NEW). 1975, c. 577, (AMD). 1977, c. 300, §§52,53 (AMD). 1979, c. 383, §§3-8 (AMD). 1979, c. 472, §16 (AMD). 1979, c. 663, §236 (AMD). 1979, c. 699, §§10-12 (AMD). 1981, c. 303, §1 (AMD). 1981, c. 430, §§7-11 (AMD). 1981, c. 470, §A171 (AMD). 1981, c. 478, §§3,4 (AMD). 1981, c. 698, §191 (AMD). 1983, c. 432, §5 (AMD). 1985, c. 157, (AMD). 1985, c. 746, §29 (AMD). 1985, c. 822, §4 (AMD). 1987, c. 192, §§25,26 (AMD). 1987, c. 517, §§9-12 (AMD). 1987, c. 883, §1 (AMD). 1989, c. 299, (AMD). 1989, c. 585, §§E5-11 (AMD). 1989, c. 890, §§A40,B226, 227 (AMD). 1991, c. 72, §3 (AMD). 1991, c. 643, §1 (AMD). 1991, c. 824, §A87 (AMD). 1993, c. 355, §48 (AMD). 1993, c. 383, §35 (AMD). 1995, c. 656, §§A22,23 (AMD). 1997, c. 418, §1 (AMD). 1999, c. 283, §1 (AMD). 1999, c. 385, §3 (AMD). 1999, c. 393, §2 (AMD). 2001, c. 247, §2 (AMD). 2003, c. 231, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 330, §§26,27 (AMD). 2009, c. 507, §1 (AMD). 2011, c. 655, Pt. GG, §§10, 11 (AMD). 2011, c. 655, Pt. GG, §70 (AFF). 2011, c. 657, Pt. W, §5 (REV).



38 §1304-A. Data; facility needs plan (REALLOCATED TO TITLE 38, SECTION 1319-Q)

(REALLOCATED TO TITLE 38, SECTION 1319-Q)

SECTION HISTORY

1981, c. 478, §5 (NEW). 1983, c. 432, §6 (AMD). 1985, c. 481, §A97 (AMD). 1987, c. 517, §13 (RAL).



38 §1304-B. Delivery of solid wastes to specific waste facilities

1. Findings and purpose. The Legislature makes the following findings of fact. Subject to the provisions of chapter 24, the State requires each municipality to provide for disposal services for domestic and commercial solid waste generated within the municipality. Solid waste contains valuable recoverable resources, including energy. Many municipalities have found that energy recovery reduces the cost of solid waste disposal. Energy recovery technology is complex and the equipment requires a steady supply of waste to operate efficiently. Because of the complicated technology, most energy recovery facilities have high capital costs and long payback periods. In order to remain cost effective throughout their lives, these energy recovery facilities require a guaranteed, steady supply of waste. Consequently, municipalities utilizing energy recovery facilities are usually required to enter long-term agreements to provide the facilities with specific amounts of waste. In order to make these energy recovery facilities financially feasible, and thereby simultaneously improve the environmental impacts and the economics of municipal solid waste disposal, municipalities shall have the legal authority to control the handling of solid waste generated within their borders.

The purpose of this section is to promote the recovery of resources from solid waste by creating one of the conditions which make energy recovery economically feasible, assuring municipalities the authority to guarantee a steady supply of solid waste to specific waste facilities.

[ 1989, c. 585, Pt. E, §12 (AMD) .]

2. Flow control. Subject to the provisions of chapter 24, municipalities are expressly authorized to enact ordinances that control solid waste collection, its transportation or its delivery to a specific facility, when the purpose and effect of such an ordinance is to gain management control over solid waste and enable the reclamation of resources, including energy, from these wastes. This authorization includes, but is not limited to, ordinances:

A. Requiring segregation of wastes; [1987, c. 517, §14 (AMD).]

B. Requiring delivery of wastes generated within the municipality, or any portion of those wastes, to a designated disposal or reclamation facility; [1991, c. 72, §4 (AMD).]

C. Designating certain materials as recyclable and exempt from the provisions of paragraph B; and [1991, c. 72, §5 (AMD).]

D. Designating yard wastes as compost material and requiring delivery of these wastes to a designated composting facility. [1991, c. 72, §6 (NEW).]

[ 1991, c. 72, §§4-6 (AMD) .]

3. Ordinances.

[ 1989, c. 585, Pt. E, §14 (RP) .]

4. Contracts. In order to encourage and facilitate the financing and development of solid waste facilities, including, but not limited to, facilities for resource recovery, municipalities shall have the following powers, notwithstanding any law, charter, ordinance provision or limitation to the contrary:

A. To contract with a corporation described in subsection 5 or a refuse disposal district organized under chapter 17 or any person, including, but not limited to, the owner or operator of any waste facility, for the collection, transportation, storage, processing, salvaging or disposal of waste. Any such contract may be for such term of years and may contain such other provisions as the municipality may approve. Any such contract may provide that, in consideration for the obligation of the facility owner or operator to handle all or any portion of the solid waste generated in the municipality, the municipality shall pay to the facility owner or operator such fees, assessments and other payments as shall be established in accordance with the contract. [1985, c. 593, §8 (AMD).]

B. Without limiting the generality of the powers conferred in paragraph A, to agree in such a contract to pay fees, assessments or other payments in such amounts as may be reasonably necessary to pay:

(1) Costs associated with financing, developing, constructing, repairing, maintaining and operating all or any one or more of the waste facilities owned or operated by the facility owner or operator, including, but not limited to, the payment of debt service and the maintenance of reasonable reserves or sinking funds in connection with the financing or operation of any such waste facilities;

(2) Any other costs incurred by the facility owner or operator in connection with the handling of solid waste, whether performed at any waste facility referred to in subparagraph (1) or at another such facility differently owned and operated; and

(3) Any deficiencies arising by virtue of the failure of any other municipality so agreeing to meet its obligations to pay the costs set forth in subparagraphs (1) and (2) in accordance with any similar agreement with the same facility owner; and [1985, c. 593, §8 (AMD).]

C. To pledge the full faith and credit of the municipality for the payment of fees, assessments and other payments, as provided in paragraphs A and B, and to levy upon and raise from taxable estates within the municipality by general taxes the amounts required to pay these fees, assessments and payments or to raise those amounts by means of any fee, user charge or other cost-sharing or assessment mechanism duly adopted and authorized by the municipality or to borrow those amounts by issuance of general obligation bonds or notes. [1985, c. 337, §3 (NEW).]

Any contract complying with the requirements of this subsection and subsection 6 shall be a properly authorized, legal, valid, binding and enforceable obligation of the municipality, regardless of whether the agreement was authorized, executed or delivered prior to or after the effective date of this subsection.

[ 1985, c. 593, §8 (AMD) .]

4-A. Contract limitations. Any contract, including any contract in existence on the effective date of this subsection, for the provision of waste disposal, transportation or handling services to municipalities is subject to the following limitations.

A. No contract for waste disposal, transportation or handling services may prevent a municipality from recycling any portion of its solid waste, provided that any minimum BTU content level and minimum tonnage level required by that contract is maintained by the municipality. [1987, c. 517, §17 (NEW).]

B. No contract for waste disposal, transportation or handling services may prevent a municipality from meeting its obligations to supply a minimum BTU content level and minimum tonnage level required by that contract using solid waste generated outside its borders, provided that:

(1) The municipality is or will be unable, as the direct result of recycling or source reduction efforts, to meet the obligations using solid waste generated within its jurisdiction; and

(2) The municipality is liable for any damages caused by any solid waste it relies upon to satisfy the provisions of its contract. [1987, c. 517, §17 (NEW).]

C. For those waste disposal, transportation or handling services contracts which do not principally rely upon requiring minimum BTU content level or minimum tonnage level to secure solid waste for the waste disposal facility, but which instead rely upon a requirement that the municipality provide all or most of its solid waste to the waste disposal facility, no such contract may prohibit a municipality during the term of the contract from recycling those materials which the municipality determines to be recyclable. [1987, c. 517, §17 (NEW).]

D. A municipality that anticipates that it will be unable to meet its contract obligation to supply a minimum BTU content level or minimum tonnage due to waste reduction or recycling programs and is unable to reach an agreement with the incinerator for the anticipated reduction may request the department to intercede. The department shall assist the incinerator in soliciting solid waste to mitigate any anticipated shortfall in minimum BTU content level or minimum tonnage. If no agreement on mitigation of an anticipated shortfall is reached, the terms of the original contract prevail, except as otherwise provided in this chapter. [2011, c. 655, Pt. GG, §12 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

[ 2011, c. 655, Pt. GG, §12 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

5. Public waste disposal corporations. Notwithstanding any law, charter, ordinance provision or limitation to the contrary, pursuant to an interlocal agreement entered into in accordance with Title 30-A, chapter 115, 2 or more municipalities may organize or cause to be organized or may participate in one or more corporations organized as nonprofit corporations under Title 13, chapter 81 or Title 13-B for the purpose, among other permissible purposes, of owning or operating one or more waste facilities described in subsection 4, paragraph A. A subscribing municipality may agree in an interlocal agreement to pay fees, assessments or other payments as described in subsection 4, paragraph B for such a term of years and on such other terms as the interlocal agreement may provide and may pledge the full faith and credit of the municipality to the same extent provided in subsection 4, paragraph C. The applicable interlocal agreement or the articles of incorporation or the bylaws of the corporation may provide that the municipal officers of a municipality participating in the corporation may appoint an alternate director or alternate directors to act as the municipality's representative to the corporation's board of directors in the absence of the director or directors elected by the municipal officers. A corporation described in this subsection is a public municipal corporation as that term is used in Title 36, section 651, subsection 1, paragraph D, and its real and personal property located in subscribing, participating and associate member municipalities is exempt from municipal property taxation to the extent provided by Title 36, section 651, subsection 1, paragraph D. The applicable interlocal agreement or the articles of incorporation or bylaws of the corporation must provide that:

A. The corporation must be organized and continuously thereafter operated as a nonprofit corporation, no part of the net earnings of which may inure to the benefit of any member, director, officer or other private person; [1995, c. 81, §1 (AMD).]

B. The directors of the corporation must be elected by the municipal officers of the municipalities participating in the corporation; and [1995, c. 81, §1 (AMD).]

C. Upon dissolution or liquidation of the corporation, title to all of its property vests in one or more of the municipalities participating in the corporation. [1995, c. 81, §1 (AMD).]

Any interlocal agreement complying with the requirements of this subsection and subsection 6 must be a properly authorized, legal, valid, binding and enforceable obligation of the municipality, regardless of whether the agreement was authorized, executed or delivered prior to or after the effective date of this subsection. Any corporation organized in a manner that satisfies the requirements set forth in this subsection and subsection 6, whether organized prior to or after the effective date of this subsection, is deemed for all purposes as organized pursuant to this subsection. If so provided in the applicable interlocal agreement, any such corporation has the power, in addition to any other powers that may be delegated under Title 30-A, chapter 115, to issue, on behalf of one or more of the municipalities participating in the corporation, in order to finance the facilities, revenue obligation securities issued in accordance with Title 10, chapter 110, subchapter 4 and any other bonds, notes or debt obligations that municipalities are authorized to issue by applicable law. For these purposes, the term "municipal officers" as used in Title 10, chapter 110, subchapter 4 means the board of directors of any corporation described in this subsection. Title 10, section 1064, subsection 6 may not be construed to prohibit the assignment or pledge as collateral security of any contract of a municipality authorized by this section or of any or all of the payments under this section, regardless of whether the provisions of subsection 4, paragraph C are applicable to the contract or payments. The provisions of Title 10, sections 1063 and 1064, subsection 1, paragraph A and paragraph C, subparagraph (4) do not apply to revenue obligation securities issued by any public waste disposal corporation described in this subsection.

[ 2007, c. 91, §1 (AMD) .]

5-A. Other regional associations. Notwithstanding any law, charter, ordinance provision or limitation to the contrary, any 2 or more municipalities, counties, refuse disposal districts, public waste disposal corporations or other quasi-municipal corporations may organize or cause to be organized or may acquire membership in one or more regional associations for the purpose, among other permissible purposes, of facilitating the disposal of domestic and commercial solid waste generated within the geographic boundaries of each member of the regional association. In accordance with this subsection, a regional association may conduct business without an interlocal agreement.

A. The articles of incorporation or bylaws of the regional association must provide that:

(1) The regional association must be organized and continuously operated as a nonprofit corporation, no part of the net earnings of which may inure to the benefit of any member, director, officer or other private person; the receipt, directing and application of money in accordance with paragraph E may not be considered to be part of the net earnings, income or profit of the regional association;

(2) The directors of the regional association must be elected by the municipal officers, the trustees or the directors, as applicable, of the members of the regional association; and

(3) Upon dissolution or liquidation of the corporation, title to all of its property vests in one or more of the municipalities participating in the regional association. [1997, c. 602, §2 (NEW); 1997, c. 602, §3 (AFF).]

B. Each member must enter into at least one solid waste disposal agreement with the owners of at least one solid waste disposal facility, including, but not limited to, a solid waste disposal facility that is a qualifying facility as defined in Title 35-A, section 3303. [1997, c. 602, §2 (NEW); 1997, c. 602, §3 (AFF).]

C. Each member must be in good standing with the regional association and abide by the bylaws of the regional association. [1997, c. 602, §2 (NEW); 1997, c. 602, §3 (AFF).]

D. Notwithstanding any limitation imposed by Title 30-A, chapter 223, subchapter III-A, or any other limitation on investments imposed on a member pursuant to state law, each member may invest its funds in and participate in the ownership of:

(1) One or more solid waste disposal facilities;

(2) An entity that owns one or more solid waste disposal facilities;

(3) A transmission and distribution utility that has a power purchase agreement with the owners of a solid waste disposal facility that, in turn, has a solid waste disposal contract with the member;

(4) A competitive electricity provider, as defined in Title 35-A, section 3201, affiliated with a public utility whether or not it is regulated by the Public Utilities Commission or a successor state agency; and

(5) A subsidiary entity formed by a transmission and distribution utility. [1999, c. 657, §26 (AMD).]

E. To the extent provided in its bylaws, a regional association may perform the following functions, among others, on behalf of its members:

(1) Receive and direct distributions of cash from and ownership interests in the entities described in paragraph D as well as other revenues from activities authorized under this subsection, including, but not limited to:

(a) Distribution on behalf of members based on a minimum tonnage guaranteed to be delivered or actually delivered to solid waste disposal facilities; and

(b) Earnings and other distributions from the members' investments in and participation in the entities described in paragraph D in the form of capital stock, limited partnership interest, warrants for equity interest or other equity positions in entities;

(2) Manage assets of its members that are related to the functions of the regional association, including, but not limited to, functions related to the entities described in paragraph D;

(3) Manage money or other value received on account of members from any source;

(4) Determine the use and application of assets on behalf of and for the benefit of its members, including investment and reinvestment in the entities described in paragraph D;

(5) Purchase, sell and otherwise deal with ownership interests, including the authority to exercise warrants for the purpose of making any purchase, in the entities described in paragraph D; and

(6) Administer the solid waste disposal agreement described in paragraph B and act as agent for its members under and pursuant to and to the extent provided by the solid waste disposal agreement, including the authority to bind its members through arbitration proceedings. [1997, c. 602, §2 (NEW); 1997, c. 602, §3 (AFF).]

F. A regional association may receive, direct and apply money as described in paragraph E without the need for further action by any member by appropriation or otherwise and, unless otherwise provided by a member in connection with its participation in a regional association, that money may not be taken into account for purposes of calculating any limitation on the member's annual expenditures or appropriations. [1997, c. 602, §2 (NEW); 1997, c. 602, §3 (AFF).]

A regional association may not pledge the full faith and credit of its members but it has all other powers necessary and incidental to carry out the purposes of this chapter. Notwithstanding any contrary provision in Title 13-B, a regional association may have more than one class of members as prescribed or established in its bylaws.

[ 1999, c. 657, §26 (AMD) .]

6. Relationship to other laws. The obligation of a municipality to pay any fees, assessments or other payments in accordance with any agreement entered into pursuant to subsection 4 or any interlocal agreement referred to in subsection 5 shall not constitute a "debt" or "indebtedness" of the municipality within the meaning of any statutory, charter or ordinance provision limiting the incurrence or the amount of municipal indebtedness nor shall the authorization or incurrence of the obligation or any municipal action to raise funds to meet the obligation by any means set forth in subsection 4, paragraph C, require or be subject to any voter referendum or approval under any law or any charter or ordinance provision.

A. A municipality may agree to make payments in accordance with subsection 4, paragraph B, or in accordance with the provisions of any interlocal agreement referred to in subsection 5 with regard to all or any portion of debt incurred or to be incurred for the financing of one or more waste facilities, provided that no such payments shall be made with respect to debt or any portion of debt which, when incurred, would cause the total principal balance of all then outstanding debt or portions of debt to which the payments apply to exceed:

(1) Three percent of the last full state valuation of the municipality; minus

(2) The municipality's then obtaining allocable share of any debt or portions of debt described in paragraph B with regard to which it is obliged to make payments. [1985, c. 593, §10 (NEW).]

B. Notwithstanding paragraph A, 2 or more municipalities may agree to make payments in accordance with subsection 4, paragraph B, or in accordance with any interlocal agreement referred to in subsection 5 with regard to all or any portion of debt incurred or to be incurred for the financing of one or more waste facilities, provided that no such payments may be made with respect to debt or any portions of debts which, when incurred, would cause the total principal balance of all then outstanding debt or portions of debt to which the payments apply to exceed:

(1) Three percent of the sum of the last full state valuation of all municipalities so agreeing; minus

(2) Any amounts of debt or portions of debt described in paragraph A in connection with which any such municipality is obliged to make payments.

The limitations set forth in paragraphs A and B shall only apply to agreements by which a municipality or group of municipalities have agreed to make payments directly based, among other things, on a facility owner's costs of debt service and other costs of financing and shall not be construed to apply to contract payments calculated on any other basis, even if the facility owner uses the payments to meet its debt service obligations. [1985, c. 593, §10 (NEW).]

The obligation of the municipality to pay fees, assessments and other payments in accordance with subsection 4 or any interlocal agreement referred to in subsection 5 shall be binding upon and enforceable against the municipality without regard to whether all or any one or more of the waste facilities referred to in subsection 4, paragraph B, subparagraph (1), becomes operational or was or will be in operation during the period for which the fees, assessments or other payments are so charged.

No contract entered into in accordance with subsection 4 nor any ordinance adopted under the authority of subsection 2 may be deemed a contract in restraint of trade or otherwise unlawful under Title 10, chapter 201.

Notwithstanding any law, charter or ordinance provisions to the contrary, the powers conferred upon a municipality pursuant to subsections 4 and 5 and this subsection may be exercised by the municipal officers as defined in Title 30-A, section 2001, including the assessors of a plantation, only when authorized, in the case of a municipality with a city or town council, by action of the council and, in the case of a municipality without such a council, by action of the town meeting. This paragraph shall apply whether or not the action of the city council, town council or town meeting was taken before or after March 21, 1986.

Nothing in this section may be construed to be a limitation on the Home Rule powers granted to municipalities under Title 30-A, section 3001, or on the ability of communities to jointly exercise their powers as is recognized in Title 30-A, section 2201. This section provides an additional and alternative method for carrying out this subchapter.

[ 1987, c. 737, Pt. C, §§96, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Subjugation. Notwithstanding any provision of this section to the contrary, the exercise of any power or authority granted under this section is subject to the provisions of chapter 24.

[ 1989, c. 585, Pt. E, §16 (NEW) .]

SECTION HISTORY

1983, c. 380, §1 (NEW). 1983, c. 726, §1 (AMD). 1983, c. 743, §16 (AMD). 1985, c. 337, §§3,4 (AMD). 1985, c. 506, §B38 (AMD). 1985, c. 593, §§8-10 (AMD). 1987, c. 517, §§14-17 (AMD). 1987, c. 737, §§C95,C96, C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 585, §§E12-16 (AMD). 1989, c. 869, §C10 (AMD). 1991, c. 72, §§4-6 (AMD). 1995, c. 81, §1 (AMD). 1995, c. 656, §A24 (AMD). 1997, c. 602, §2 (AMD). 1997, c. 602, §3 (AFF). 1999, c. 657, §26 (AMD). 2007, c. 91, §1 (AMD). 2011, c. 655, Pt. GG, §12 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §1304-C. Report; material-separated, refuse-derived fuel

Beginning on January 1, 1992, a municipal solid waste processing facility that produces any material-separated, refuse-derived fuel shall annually report the following information to the department: [1991, c. 220, §11 (NEW).]

1. Total weight. The total weight of municipal solid waste accepted by the facility during the previous 12 months by material category;

[ 1991, c. 220, §11 (NEW) .]

2. Recycled weight. The weight of the municipal solid waste recycled by the facility during the previous 12 months by material category;

[ 1991, c. 220, §11 (NEW) .]

3. Material-separated, refuse-derived fuel production. The weight of material-separated, refuse-derived fuel produced by the facility during the previous 12 months; and

[ 1991, c. 220, §11 (NEW) .]

4. Disposition of remaining waste. The disposition of any remaining waste.

[ 1991, c. 220, §11 (NEW) .]

SECTION HISTORY

1991, c. 220, §11 (NEW).



38 §1305. Municipalities; powers and duties

1. Disposal services. Each municipality shall provide solid waste disposal services for domestic and commercial solid waste generated within the municipality and may provide these services for industrial wastes and sewage treatment plant sludge.

[ 1989, c. 585, Pt. E, §17 (RPR) .]

2. Ordinances.

[ 1983, c. 816, Pt. A, §43 (RP) .]

3.

[ 1983, c. 380, §3 (RP) .]

4. Municipal status reports.

[ 1989, c. 585, Pt. E, §18 (RP) .]

5. Municipal permits. All permits issued pursuant to Title 30-A, chapter 183, subchapter I, shall, in addition to requirements imposed by those sections, be conditioned on compliance with rules adopted by the board concerning the operation of solid waste disposal facilities. Copies of permits issued by the municipality must be submitted to the commissioner within 30 days of issue.

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §231 (AMD) .]

6. Municipal septage sites. Each municipality shall provide for the disposal of all refuse, effluent, sludge and any other materials from all septic tanks and cesspools located within the municipality. In addition, any person may provide a site for disposal of septage. In addition to making application to the Department of Environmental Protection for approval of any site, that person shall have written approval for the site location from the municipality in which it is located, unless the site is located in a Resource Protection District under the jurisdiction of the Maine Land Use Planning Commission. A municipality may determine whether approval of the site must be obtained first from the department or the municipality. The municipal officers shall approve, after hearing, any such private site if they find that the site complies with municipal ordinances and with local zoning and land use controls. In the absence of applicable municipal ordinances and local zoning and land use controls, the municipality shall base its approval of the site on compliance with the siting and design standards in the department's rules relating to septage management. For purposes of this subsection, "municipality" means a city, town or plantation.

[ 1997, c. 40, §1 (AMD); 2011, c. 682, §38 (REV) .]

7. On-site disposal of domestic septage; enforcement. Municipalities shall enforce the provisions of section 1306, subsection 2. Municipalities may recover all costs of enforcement, including attorneys' fees, from a septage pumper who violates the provisions of that subsection.

[ 1983, c. 726, §2 (NEW) .]

8. Septage and sludge permits; municipal enforcement. Pursuant to Title 30-A, section 4452, subsection 6, a municipality, after notifying the department, may enforce the terms and conditions of a septage land disposal or storage site permit or a sludge land application or storage site permit issued by the department under this subchapter.

[ 1997, c. 38, §2 (AMD) .]

9. Coordination between municipality and department. Coordination between the department and a municipality concerning applications and modifications in the terms or conditions of a permit or license for a sludge land application site or storage facility is governed by this subsection.

A. Within 14 working days of its receipt of a complete application for a sludge land application site or storage facility, the department shall notify the municipal officers or their designees from the municipality in which the site or facility would be located of the application and the name and address of the applicant. The department shall provide the municipal officers with copies of all test results performed on the sludge material that is proposed to be spread in that municipality. Prior to approving an application for a sludge land application site or storage facility, the department shall consult with the municipal officers or their designees in the municipality in which the site or facility is proposed and provide them with an opportunity to suggest conditions, including additional setbacks, to be imposed on a permit or license. If the department does not impose conditions on a permit or license that have been suggested in writing by the municipal officers, the department shall provide a written explanation to the municipal officers. [1999, c. 393, §3 (NEW).]

B. The department shall consult with the municipal officers within 10 days of receiving a request by the sludge generator to change the terms or conditions of a permit or license. The municipality may petition the commissioner to review a generating facility's testing protocol for sludge. The commissioner shall respond to the municipality in writing within 10 days of the municipality's petition. The commissioner may order the applicant to conduct an additional test at the applicant's cost. A copy of the additional test results must be provided to the municipal officers. [1999, c. 393, §3 (NEW).]

[ 1999, c. 393, §3 (RPR) .]

SECTION HISTORY

1973, c. 387, (NEW). 1979, c. 383, §9 (AMD). 1979, c. 541, §A277 (AMD). 1983, c. 11, (AMD). 1983, c. 380, §§2,3 (AMD). 1983, c. 726, §2 (AMD). 1983, c. 816, §A43 (AMD). 1985, c. 27, (AMD). 1987, c. 737, §§C97,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 585, §§E17,E18 (AMD). 1989, c. 890, §§A40,B231 (AMD). 1991, c. 499, §21 (AMD). 1991, c. 732, §5 (AMD). 1997, c. 38, §§2-4 (AMD). 1997, c. 40, §1 (AMD). 1999, c. 393, §§3,4 (AMD). 2011, c. 682, §38 (REV).



38 §1305-A. Municipal participation for commercial hazardous waste facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 478, §6 (NEW). 1981, c. 653, §§1-3 (AMD). 1985, c. 737, §A113 (AMD). 1987, c. 517, §18 (RP).



38 §1305-B. Municipal notice of decommissioning waste

1. Disposal; notice. A person may not dispose of decommissioning waste or transfer decommissioning waste to a facility defined in section 1303-C, subsection 30 or 31 in this State without giving notice to the municipality in which the decommissioning waste is to be disposed of. Notice must be given at least 5 working days before the first scheduled disposal. The notice must include:

A. The type of decommissioning waste to be delivered to the facility; [1999, c. 739, §2 (AMD).]

B. The anticipated amount of decommissioning waste to be delivered to the facility; [1999, c. 739, §2 (AMD).]

C. The anticipated number of loads that will be delivered to the facility; and [1999, c. 739, §2 (AMD).]

D. The estimated delivery schedule of the decommissioning waste, including dates for delivery. [1999, c. 366, §1 (NEW).]

[ 1999, c. 739, §2 (AMD) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Decommissioning waste" means any materials, whether solid or fluid, removed from a closed nuclear power plant, other than:

(1) Licensed discharges from the plant; and

(2) High-level radioactive waste and low-level radioactive waste regulated under chapter 14-A. [1999, c. 366, §1 (NEW).]

B. "Dispose of" means to deposit or attempt to deposit in the land or waters of this State. [1999, c. 366, §1 (NEW).]

[ 1999, c. 366, §1 (NEW) .]

SECTION HISTORY

1999, c. 366, §1 (NEW). 1999, c. 739, §2 (AMD).



38 §1306. Prohibition

1. General prohibition. It is unlawful for any person to establish, construct, alter or operate any waste facility without a permit issued by the department.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §232 (AMD) .]

2. On-site disposal of domestic septage; penalty. A homeowner may arrange for a septage pumper to dispose of septage from a residence on property of the owner of the residence at the request of the property owner, a maximum of 2 times a year, provided that the septage is placed at least 300 feet from property boundaries, fresh surface waters, tidal waters, water supplies, streets, highways and permanently or seasonally inhabited residential structures. Any homeowner or septage pumper who violates the provisions of this subsection shall be subject to a civil penalty, payable to the municipality, of not more than $1,000 for each day of violation.

[ 1985, c. 612, §19 (AMD) .]

3. Discharge of hazardous waste. The discharge of hazardous waste into or upon any waters of the State, or into or upon any land within the State's territorial boundaries or into the ambient air, is prohibited unless licensed or authorized under state or federal law.

[ 1985, c. 481, Pt. A, §98 (NEW) .]

4. Cathode ray tube disposal. Beginning 9 months after the department adopts rules pursuant to section 1610, subsection 5, paragraph D, subparagraph (1), a person may not dispose of a cathode ray tube in a solid waste disposal facility. This subsection may not be construed to affect existing laws, rules or regulations governing disposal of cathode ray tubes in effect prior to the adoption of rules pursuant to section 1610, subsection 5, paragraph D, subparagraph (1).

[ 2005, c. 330, §28 (AMD) .]

5. Control of fluids from motor vehicles at junkyards, automobile graveyards and automobile recycling businesses. Fluids must be controlled in accordance with the following.

A. All fluids, including but not limited to engine lubricant, transmission fluid, brake fluid, power steering fluid, hydraulic fluid, engine coolant, gasoline, diesel fuel, oil and refrigerant, batteries and mercury switches must be properly handled by junkyards, automobile graveyards and automobile recycling businesses in such a manner that they do not leak, flow or discharge into or onto the ground, into a body of water or into the air. [2005, c. 247, §6 (NEW); 2005, c. 247, §7 (AFF).]

B. All fluids, refrigerant, batteries and mercury switches must be removed from motor vehicles that lack engines or other parts that render the vehicles incapable of being driven under their own motor power or that are otherwise incapable of being driven under their own motor power, appliances and other items within 180 days of acquisition by a junkyard, automobile graveyard or automobile recycling business. Motor vehicles, appliances and other items acquired by and on the premises of a junkyard, automobile graveyard or automobile recycling business prior to October 1, 2005 must have all fluids, refrigerant, batteries and mercury switches removed by January 1, 2007. Fluids required to be removed under this paragraph must be removed to the greatest extent practicable. [2005, c. 247, §6 (NEW); 2005, c. 247, §7 (AFF).]

C. A person may not crush, shred or otherwise process, or cause to be crushed, shredded or otherwise processed, motor vehicles, appliances or other items before removal of all fluids, refrigerant, batteries and mercury switches. Fluids required to be removed under this paragraph must be removed to the greatest extent practicable. [2005, c. 247, §6 (NEW); 2005, c. 247, §7 (AFF).]

[ 2005, c. 247, §6 (NEW); 2005, c. 247, §7 (AFF) .]

6. Construction and demolition debris. The substitution of wood from construction and demolition debris for conventional fuels used in a boiler may not exceed 50% of total fuel by weight combusted on an average annual basis.

[ 2005, c. 617, §1 (NEW) .]

SECTION HISTORY

1973, c. 387, (NEW). 1979, c. 383, §10 (RPR). 1979, c. 663, §237 (AMD). 1979, c. 699, §13 (RP). 1981, c. 430, §12 (RPR). 1983, c. 726, §3 (RPR). 1985, c. 481, §A98 (AMD). 1985, c. 612, §19 (AMD). 1989, c. 890, §§A40,B232 (AMD). 2003, c. 150, §1 (AMD). 2005, c. 247, §6 (AMD). 2005, c. 247, §7 (AFF). 2005, c. 330, §28 (AMD). 2005, c. 617, §1 (AMD).



38 §1306-A. Criminal provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 699, §14 (NEW). 1981, c. 375, (AMD). 1981, c. 430, §§13-16 (AMD). 1987, c. 517, §19 (RP).



38 §1306-B. Forfeiture; civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 699, §15 (NEW). 1981, c. 430, §17 (RP).



38 §1306-C. Forfeiture; civil liability (REALLOCATED TO TITLE 38, SECTION 1319-U)

(REALLOCATED TO TITLE 38, SECTION 1319-U)

SECTION HISTORY

1981, c. 430, §18 (NEW). 1983, c. 432, §7 (AMD). 1983, c. 785, §14 (AMD). 1985, c. 785, §A113 (AMD). 1987, c. 517, §20 (RAL).



38 §1307. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 387, (NEW). 1977, c. 300, §54 (RP).



38 §1308. Exemptions

Rules and regulations adopted pursuant to this chapter concerning the location, establishment and construction of solid waste disposal facilities, but not concerning alteration or operation, shall not affect such facilities in existence prior to October 3, 1973. Landscape refuse and fill disposal sites established in connection with public works projects and commonly known as "stump dumps" are exempt from this chapter. [1973, c. 788, §213 (AMD).]

SECTION HISTORY

1973, c. 387, (NEW). 1973, c. 788, §213 (AMD).



38 §1308-A. Hazardous waste facility closure (REALLOCATED TO TITLE 38, SECTION 1319-S)

(REALLOCATED TO TITLE 38, SECTION 1319-S)

SECTION HISTORY

1981, c. 303, §2 (NEW). 1983, c. 432, §8 (AMD). 1987, c. 517, §21 (RAL).



38 §1309. Interstate cooperation

The Legislature encourages cooperative activities by the department with other states for the improved management of hazardous and solid waste; for improved, and as far as is practicable, uniform state laws relating to the management of hazardous and solid waste; and compacts between this and other states for the improved management of hazardous and solid waste. [2011, c. 655, Pt. GG, §13 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1979, c. 383, §11 (NEW). 1987, c. 517, §22 (AMD). 1989, c. 585, §E19 (AMD). 2001, c. 22, §1 (AMD). 2011, c. 655, Pt. GG, §13 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §1310. Emergency

If the commissioner finds, after investigation, that any waste, whether or not hazardous waste, is being handled, transported or otherwise dealt with in a manner which may create a danger to public health or safety, he may order any person handling, transporting or otherwise dealing with the waste to immediately cease or prevent that activity and to take such action as may be necessary to terminate or mitigate the danger or likelihood of danger. He may also order any person contributing to the danger or likelihood of danger to cease or prevent that contribution. [1981, c. 430, §19 (RPR).]

Any order issued under this section shall contain findings of fact describing, insofar as possible, the waste, the site of the activity and the danger to the public health or safety. [1979, c. 699, §16 (RPR).]

Service of a copy of the commissioner's findings and order must be made by the sheriff or deputy sheriff or by hand delivery by an authorized representative of the department in accordance with the Maine Rules of Civil Procedure. [2005, c. 330, §29 (AMD).]

The person to whom the order is directed shall comply immediately. An order may not be appealed to the Superior Court, but a person to whom it is directed may apply to the board for a hearing on the order if the application is made within 10 working days after receipt of the order by the person to whom the order was directed. Within 15 working days after receipt of the application, the board shall hold a hearing, make findings of fact and vote on a decision that continues, revokes or modifies the order. That decision must be in writing and signed by the board chair using any means for signature authorized in the department's rules and published within 2 working days after the hearing and vote. The nature of the hearing before the board is an appeal. At the hearing, all witnesses must be sworn and the commissioner shall first establish the basis for the order and for naming the person to whom the order is directed. The decision of the board may be appealed to the Superior Court in accordance with Title 5, chapter 375, subchapter 7. [2005, c. 330, §30 (AMD).]

SECTION HISTORY

1979, c. 383, §11 (NEW). 1979, c. 699, §16 (RPR). 1981, c. 430, §19 (AMD). 1987, c. 192, §27 (AMD). 2005, c. 330, §§29,30 (AMD).



38 §1310-A. Municipal hazardous waste control (REALLOCATED FROM TITLE 38, SECTION 1311) (REALLOCATED TO TITLE 38, SECTION 1319-P)

(REALLOCATED FROM TITLE 38, SECTION 1311)

(REALLOCATED TO TITLE 38, SECTION 1319-P)

SECTION HISTORY

1979, c. 663, §238 (RAL). 1987, c. 517, §23 (RAL).



38 §1310-B. Confidential information

1. Public records. Except as provided in subsections 2 and 3, information obtained by the department under this chapter is a public record as provided by Title 1, chapter 13, subchapter I.

In addition to remedies provided under Title 1, chapter 13, subchapter I, the Superior Court may assess against the department reasonable attorney fees and other litigation costs reasonably incurred by an aggrieved person who prevails in the appeal of the department's denial for a request for information under subchapter V.

[ 1989, c. 794, §3 (AMD) .]

2. Hazardous waste information and information on mercury-added products and electronic devices; chemicals. Information relating to hazardous waste submitted to the department under this subchapter, information relating to mercury-added products submitted to the department under chapter 16-B, information relating to electronic devices submitted to the department under section 1610, subsection 6-A, information related to priority toxic chemicals submitted to the department under chapter 27 or information related to products that contain the "deca" mixture of polybrominated diphenyl ethers submitted to the department under section 1609 may be designated by the person submitting it as being only for the confidential use of the department, its agents and employees, the Department of Agriculture, Conservation and Forestry and the Department of Health and Human Services and their agents and employees, other agencies of State Government, as authorized by the Governor, employees of the United States Environmental Protection Agency and the Attorney General and, for waste information, employees of the municipality in which the waste is located. The designation must be clearly indicated on each page or other portion of information. The commissioner shall establish procedures to ensure that information so designated is segregated from public records of the department. The department's public records must include the indication that information so designated has been submitted to the department, giving the name of the person submitting the information and the general nature of the information. Upon a request for information, the scope of which includes information so designated, the commissioner shall notify the submittor. Within 15 days after receipt of the notice, the submittor shall demonstrate to the satisfaction of the department that the designated information should not be disclosed because the information is a trade secret or production, commercial or financial information, the disclosure of which would impair the competitive position of the submittor and would make available information not otherwise publicly available. Unless such a demonstration is made, the information must be disclosed and becomes a public record. The department may grant or deny disclosure for the whole or any part of the designated information requested and within 15 days shall give written notice of the decision to the submittor and the person requesting the designated information. A person aggrieved by a decision of the department may appeal only to the Superior Court in accordance with the provisions of section 346. All information provided by the department to the municipality under this subsection is confidential and not a public record under Title 1, chapter 13. In the event a request for such information is submitted to the municipality, the municipality shall submit that request to the commissioner to be processed by the department as provided in this subsection.

[ 2015, c. 250, Pt. C, §10 (AMD) .]

3. Release of information. The commissioner shall not release the designated information prior to the expiration of the time allowed for the filing of an appeal or to the rendering of the decision on any appeal.

[ 1979, c. 699, §17 (NEW) .]

4. License and enforcement information. Information required by the department for the purpose of obtaining a permit, license, certification or other approval may not be designated or treated as designated information under subsection 2.

[ 1979, c. 699, §17 (NEW) .]

5. Rules. The board may adopt rules to carry out the purposes of this section. The rules shall be consistent with the provisions of Title 1, chapter 13, subchapter I.

[ 1981, c. 470, Pt. A, §173 (AMD) .]

6. Prohibition; penalties.

A. It is unlawful to disclose designated information to any person not authorized by this section. [1979, c. 699, §17 (NEW).]

B. Any person who solicits, accepts or agrees to accept, or who promises, offers or gives any pecuniary benefit in return for the disclosure of designated information is guilty of a Class D crime and to the civil penalty of paragraph C. [1979, c. 699, §17 (NEW).]

C. Any person who knowingly discloses designated information, knowing that he is not authorized to do so, is subject to a civil penalty of not more than $5,000. [1979, c. 699, §17 (NEW).]

D. In any action under this subsection, the court shall first declare that the information is a trade secret or production, commercial or financial information, the disclosure of which would impair the competitive position of the submittor and would make available information not otherwise publicly available. [1979, c. 699, §17 (NEW).]

[ 1979, c. 699, §17 (NEW) .]

SECTION HISTORY

1979, c. 699, §17 (NEW). 1981, c. 470, §§A172,A173 (AMD). 1985, c. 267, §2 (AMD). 1987, c. 517, §24 (AMD). 1989, c. 794, §3 (AMD). 1989, c. 890, §§A40,B233 (AMD). 2001, c. 373, §1 (AMD). 2003, c. 661, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 561, §7 (AMD). 2005, c. 590, §3 (AMD). 2007, c. 466, Pt. A, §72 (AMD). 2009, c. 397, §1 (AMD). 2009, c. 579, Pt. A, §1 (AMD). 2009, c. 610, §1 (AMD). 2011, c. 420, Pt. A, §35 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2015, c. 250, Pt. C, §10 (AMD).






Subchapter 1-A: SOLID WASTE

Article 1: REMEDIATION AND CLOSURE

38 §1310-C. Program established

There is established within the Department of Environmental Protection a remediation and closure program for solid waste landfills. [1987, c. 517, §25 (NEW).]

1. Objectives. The program has the following objectives:

A. To accomplish the prompt closure of solid waste landfills which, through inappropriate siting, inadequate design and construction or improper operation, pose an actual or potential hazard to the environment and public health; [1991, c. 374, §3 (AMD).]

B. To accomplish remedial activities to eliminate the existing hazards posed by those landfills; and [1991, c. 374, §3 (AMD).]

C. To provide markets for compost and reclaimed materials. [1991, c. 374, §3 (NEW).]

[ 1991, c. 374, §3 (AMD) .]

2. Open and closed or abandoned landfills. The commissioner shall organize the program into 2 components to address the problems created by:

A. Open-municipal solid waste landfills; and [1987, c. 517, §25 (NEW).]

B. Abandoned or improperly or inadequately closed, municipal solid waste landfills. [1993, c. 732, Pt. C, §1 (AMD).]

[ 1993, c. 732, Pt. C, §1 (AMD) .]

3. New facilities. The department shall ensure that the siting, design, operating and closure requirements imposed on new solid waste disposal facilities pursuant to this chapter and chapter 3, article 6, site location of development, are consistent with the provisions of this article.

[ 1987, c. 517, §25 (NEW) .]

4. Definitions. As used in this article, unless the context indicates otherwise, the following terms have the following meanings.

A. "Abandoned" with reference to a solid waste landfill means no longer handling solid waste on or after February 1, 1976 when the cessation of handling operations and the covering of the landfill have not been approved by the department or otherwise accomplished in accordance with the procedures and standards established in this article. [1993, c. 732, Pt. C, §2 (AMD).]

B. "Closed" with reference to a solid waste landfill means no longer handling solid waste when the cessation of handling operations has occurred in accordance with the provisions of a closure plan approved by the department or the closure of the landfill has occurred in accordance with the procedures established by this article. [1993, c. 732, Pt. C, §2 (AMD).]

B-1. "Closure" means the completion of those activities specified in this article or in rules adopted pursuant to this article or a department closing order as appropriate, including, but not limited to, the placement of a cover or cap as a barrier over a landfill in order to minimize the infiltration of precipitation into the waste contained in the landfill. [1993, c. 732, Pt. C, §3 (NEW).]

C. "Open-municipal solid waste landfill" means a solid waste landfill owned by a municipality or group of municipalities, the Passamaquoddy Tribe, the Penobscot Nation or a quasi-municipal entity, such as a county or legislatively chartered village corporation, handling solid waste on or after February 1, 1976. [1991, c. 519, §1 (AMD).]

D. [1991, c. 519, §2 (RP).]

E. "Solid waste landfill" means a waste facility for the permanent disposal of solid waste on or in land. This term does not include land spreading sites used in programs approved by the department, but includes publicly owned sludge landfills. [1991, c. 519, §3 (AMD).]

F. "Contractor" means a business entity that engages in, or intends to engage in, landfill closure activities as a business service on property that it does not own. [1989, c. 870, §1 (NEW).]

G. "Discharge" includes, but is not limited to, any spilling, leaking, pumping, pouring, emitting, disposing, emptying or dumping of pollutants onto the land or into the water or ambient air. [1989, c. 870, §1 (AMD).]

H. "Contamination," with respect to subsection 6, means exceeding water quality standards, attributable to the solid waste facility, specified in:

(1) Primary drinking water standards adopted under Title 22, section 2611;

(2) Maximum exposure guidelines adopted under Title 22, section 2602-A; or

(3) A statistically significant increase in concentration of measured parameters above an established baseline, whether or not the existing concentration already exceeds the maximum concentration levels specified in this section, using the 95% confidence interval when the student's t-test is applied. The use of other statistical tests and confidence intervals must be approved by the department. [1993, c. 732, Pt. C, §4 (AMD).]

I. "Pollutant" means dredged spoils, solid waste, junk, incinerator residue, sewage, refuse, effluent, garbage, sewage sludge, munitions, chemicals, biological or radiological materials, oil, petroleum products or by-products, heat, wrecked or discarded equipment, rock, sand, dirt and industrial, municipal, domestic, commercial or agricultural wastes of any kind, or any constituent thereof. [1989, c. 870, §1 (NEW).]

J. "Remediation" means those actions, other than closure activities, taken at or near a solid waste landfill to prevent or minimize public health impacts or environmental impacts and to prevent or minimize the release of pollutants beyond the boundary of the property on which the landfill is located. The term "remediation" includes but is not limited to installation of landfill leachate collection and treatment systems; vapor extraction systems; ground water collection and treatment; or slurry walls. Other measures such as property purchases and water supply replacements may be defined as remediation only if they are determined to be cost-effective and as protective of public health and the environment as measures defined above as "remediation". [1993, c. 732, Pt. C, §5 (NEW).]

[ 1993, c. 732, Pt. C, §§2 - 5 (AMD) .]

5. Coordination with uncontrolled sites program. Nothing in this article may be construed to limit the authority of the department under any other provisions of law administered by the department. At any time prior to or following the evaluations conducted pursuant to section 1310-D, subsection 2, the commissioner may proceed under chapter 13-B to properly close any landfill or mitigate any threats posed by the landfill to public health, safety or the environment.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §234 (AMD) .]

6. Contractor liability. Except as provided in subsection 7, a contractor that closes a municipal solid waste landfill in compliance with a closure plan approved by the department or in compliance with the procedures and standards established in section 1310-E-1 is not liable for the death of or injury to persons or for property damages resulting from contamination or a discharge of pollutants if:

A. The discharge is at or from the landfill site or the contamination resulted from a discharge at or from the landfill site; and [1989, c. 870, §2 (NEW).]

B. The contamination or discharge is related to on-site landfill closure activities. [1989, c. 870, §2 (NEW).]

[ 1993, c. 732, Pt. A, §6 (AMD) .]

7. Exceptions. Nothing in subsection 6 affects the liability of a contractor:

A. For its employees under former Title 39 or Title 39-A; or [1991, c. 885, Pt. E, §45 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

B. Under state and federal criminal laws. [1989, c. 870, §2 (NEW).]

[ 1991, c. 885, Pt. E, §45 (AMD); 1991, c. 885, Pt. E, §47 (AFF) .]

SECTION HISTORY

1987, c. 517, §25 (NEW). 1989, c. 870, §§1,2 (AMD). 1989, c. 890, §§A40,B234 (AMD). 1991, c. 374, §3 (AMD). 1991, c. 519, §§1-3 (AMD). 1991, c. 885, §E45 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 732, §§A6,C1-5 (AMD).



38 §1310-D. Closure of open-municipal landfills

The provisions of this section govern open-municipal solid waste landfills. [2001, c. 212, §4 (AMD).]

1. Landfill ranking. The department shall create and maintain a list of all open-municipal solid waste landfills ranked on the basis of the hazard each poses or potentially poses to the public health and environment. The list must establish no less than 2 categories of landfills: "high risk" landfills, which include those landfills that are known to pose a public health or environmental threat so immediate or substantial that corrective action must be taken without delay, and landfills that are not known to be "high risk." The department shall inform each affected municipality in writing whenever there are changes made to the priority list and publish the most current version of that list on or about February 1st of each year. All pertinent and related rules adopted by the department establishing standards governing landfill closure must be designed so that the costs of closure are coordinated with and reasonably proportionate to the relative public health risk and environmental risk indicated by the specific rank of the municipal landfill.

A. [1993, c. 732, Pt. C, §6 (RP).]

B. [1993, c. 732, Pt. C, §6 (RP).]

C. [1993, c. 732, Pt. C, §6 (RP).]

D. [1993, c. 732, Pt. C, §6 (RP).]

[ 2001, c. 315, §1 (AMD) .]

2. Evaluation. In response to the priorities established in the open-municipal solid waste landfill ranking and the objectives of paragraphs A to C, the commissioner shall conduct, subject to the availability of funding, environmental evaluations of each open-municipal solid waste landfill. The commissioner may employ private consultants to avoid additions to departmental staff and to accomplish the evaluations in a timely manner. The commissioner may utilize existing analyses of facilities, subject to the provisions of this subsection. Municipalities shall cooperate with the efforts of the department by providing reasonably available and relevant material that the department may require with regard to the purposes of this section. When the commissioner has sufficient knowledge of existing hazards to the environment and public health posed by a specific site, the commissioner may designate the landfill as a high-risk landfill and take measures necessary to effect proper closure of the landfill, notwithstanding the site's listed priority. In those cases, the commissioner shall ensure that the requirements of this subsection are met. The commissioner shall ensure that each evaluation achieves the following objectives:

A. To identify the actual hazards, if any, to the environment and public health posed by the landfill and to determine the closure requirements of the landfill; [2001, c. 315, §1 (AMD).]

B. When appropriate, to establish a monitoring system, which may include monitoring wells and test borings sufficient to ensure identification and monitoring of potential hazards; [1991, c. 519, §4 (AMD).]

C. When potential hazards are identified, to provide:

(1) A complete description of the movement of surface waters, ground waters and landfill gases on or near the landfill;

(2) An identification of pollutants in those waters;

(3) An evaluation of the scope, direction and rate of movement of the contamination plume, if any; and

(4) Any other information that the commissioner determines necessary to prepare the closure recommendations pursuant to this subchapter; [2001, c. 315, §1 (AMD).]

D. To provide a recommended closure plan for the landfill. Closure recommendations must ensure a level or standard of control of pollutants in surface waters at least as stringent as the water quality criteria established under chapter 3, subchapter I, article 4-A. Those recommendations must also seek to achieve a level or standard of control of pollutants in ground water at least as stringent as the water quality criteria established under sections 465-C and 470, unless the commissioner finds that meeting those standards is technically and economically infeasible and that other measures can be implemented to ensure protection of public health and safety; and [2001, c. 315, §1 (AMD).]

E. To consult with and involve the affected municipality or municipalities in the conduct of the evaluation and the analysis of its results. [1987, c. 517, §25 (NEW).]

[ 2001, c. 315, §1 (AMD) .]

3. Closing orders. The commissioner may incorporate the recommendations of the landfill evaluations into a department closing order subject to the following provisions.

A. The order must specify the use of compost or reclaimed soil materials for landfill cover to the maximum extent practical and consistent with sound environmental practices. Subject to sections 1310-F and 1310-G, a time schedule for implementation and all pertinent cost sharing must be included as part of the order. [2001, c. 315, §1 (AMD).]

B. Any person who is aggrieved by the department order may appeal it as provided in section 341-D, subsection 4. [1991, c. 519, §5 (RPR).]

[ 2001, c. 315, §1 (AMD) .]

4. Implementation. The municipality owning or operating the landfill is the party responsible for the implementation of the plan issued by the commissioner.

[ 1993, c. 732, Pt. C, §9 (AMD) .]

5. Certification of completion. A municipality that engages a contractor to close a landfill under an order issued by the department shall hire a licensed engineer independent of the contractor or the municipality to, at a minimum, monitor, evaluate and report on all on-site landfill closure activities performed by the contractor. Upon completion of the closure work in compliance with the order issued by the department, that engineer shall provide the department and municipality with a written report that certifies that the work performed by the contractor conforms with the order issued by the department and all applicable laws and regulations. The cost to the municipality to engage the licensed engineer is a cost of closure under section 1310-F. Following receipt of the engineer's report, the department shall accept, conditionally accept or reject the engineer's certification. If the department either conditionally accepts or rejects the certification, the department shall identify and direct the municipality to undertake any measures necessary for completion of the closure in compliance with the order.

[ 1993, c. 732, Pt. C, §10 (AMD) .]

SECTION HISTORY

1987, c. 517, §25 (NEW). 1989, c. 870, §3 (AMD). 1989, c. 890, §§A40,B235, 236 (AMD). 1991, c. 374, §4 (AMD). 1991, c. 519, §§4-6 (AMD). 1991, c. 759, §§1,2 (AMD). 1993, c. 732, §§C6-10 (AMD). 2001, c. 212, §4 (AMD). 2001, c. 315, §1 (AMD).



38 §1310-E. Closure and remediation of closed or abandoned solid waste landfills (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 517, §25 (NEW). 1989, c. 890, §§A40,B237 (AMD). 1991, c. 519, §7 (AMD). 1993, c. 732, §C11 (RP). 2001, c. 626, §18 (AMD).



38 §1310-E-1. Closure of landfills

Notwithstanding closure schedules previously established by rule, unlicensed and licensed open-municipal solid waste landfills that have not been closed must be closed in accordance with the schedule established by federal law or rule; state law or rule; schedules of compliance; consent agreements; enforcement orders; or license conditions. Those landfills must be closed in accordance with one of the following procedures. [1993, c. 732, Pt. C, §12 (NEW).]

1. Regulation procedure. This procedure involves the submission of a closure plan and the implementation of the closure plan as approved by the department in accordance with landfill closure standards included in rules adopted pursuant to section 1304. This closure process is required of all licensed municipal solid waste landfills and may be otherwise initiated in one of 3 ways:

A. At the discretion of the municipality; [1993, c. 732, Pt. C, §12 (NEW).]

B. In response to an order issued by the department to close a landfill pursuant to section 1310-D, subsection 2 when the state cost share for the closure is immediately available. For the purposes of this section, "immediately available" means that the municipality is reimbursed the total eligible amount of the state cost share for the anticipated closure operation as ordered within 180 days of the municipality incurring the expense; or [1993, c. 732, Pt. C, §12 (NEW).]

C. In response to an order issued by the department to close a landfill pursuant to section 1310-D, subsection 2 in conjunction with a finding by the commissioner that the landfill poses a "high risk." [1993, c. 732, Pt. C, §12 (NEW).]

[ 1993, c. 732, Pt. C, §12 (NEW) .]

2. Reduced closure procedure. To achieve compliance with this section, a municipality has the option to close its landfill, in accordance with a reduced procedure as established by this subsection, except when:

A. The landfill is a licensed municipal solid waste landfill or the municipality has been ordered to close or remediate a landfill pursuant to section 1310-D, subsection 2 in which case the landfill must be closed in accordance with subsection 1; [1999, c. 556, §37 (AMD).]

B. The landfill meets one of the following criteria, in which case the landfill must close in accordance with subsection 3:

(1) A drinking water supply well is located within 1,000 feet of the solid waste boundary of the landfill;

(2) The public water supply well is located within 10,000 feet of the solid waste boundary of the landfill and in the same aquifer, for landfills located on a sand and gravel aquifer as mapped by the Natural Resources Information and Mapping Center;

(3) An enclosed building is located within 100 feet of the solid waste boundary of the landfill; or

(4) The landfill has received hazardous industrial wastes. [1999, c. 556, §38 (AMD).]

Those municipalities that are able to establish that their open-municipal landfill is not excluded from the closure option provided by this subsection may proceed with the option for a reduced closure procedure. This closure option is met if the closure complies with the landfill closure standards of 40 Code of Federal Regulations, Part 258, Section 258.60 (a). The municipal officers shall submit to the department a certification of completion of closure operations in accordance with the standards of this subsection no later than 60 days from the date of that completion.

[ 1999, c. 556, §§37, 38 (AMD) .]

3. Alternative closure procedure. A municipality that determines that it owns or operates a landfill that by the terms of subsection 2, paragraph B is not automatically eligible for the reduced closure option must notify the department in writing of that circumstance within 60 days of making the determination and the notification must be considered by the department as a request for permission to close the landfill in accordance with the closure standards established by subsection 2. Upon receipt of the notification and after further evaluating the circumstances of the landfill as may be necessary, the department must notify the municipality in writing that permission is granted to close the landfill in accordance with the standards established in subsection 2, or that permission is granted to close the landfill in accordance with the standards of subsection 2 and any reasonable additional closure or remediation standards that the department may require that are related to the identified characteristics that cause the landfill to not be automatically eligible for the reduced closure option.

[ 1993, c. 732, Pt. C, §12 (NEW) .]

4. Subsequent landfill closure activity. Any municipality that closes a landfill pursuant to subsection 1, 2 or 3 and that inspects, monitors and maintains the closure measures as required under subsection 6 is entitled to an assurance from the department that the municipality has met its closure obligations and that no further closure action other than inspection, monitoring and maintenance is required of the municipality by the department with regard to that landfill unless one or more of the following circumstances arises:

A. The commissioner finds that the landfill, although closed, is nonetheless a high-risk landfill and orders further closure or remediation activities; [1993, c. 732, Pt. C, §12 (NEW).]

B. Additional closure or remediation activities are needed and the department's cost share of the additionally required activity is immediately available; or [1993, c. 732, Pt. C, §12 (NEW).]

C. Additional closure or remediation activities are required as a result of an existing or pending formal department enforcement action with respect to the violation of the license conditions under which a landfill was operated. [1993, c. 732, Pt. C, §12 (NEW).]

Nothing with regard to this assurance may be construed to limit the department's authority to act using its own resources as that activity may be otherwise authorized by law.

[ 2007, c. 655, §7 (AMD) .]

5. Existing closure procedures. The closure procedures established in this section do not override or impair closure procedures established prior to the effective date of this section pursuant to a legally binding consent agreement, license condition, enforcement order or other form of contract between a municipality and that department that was executed prior to the effective date of this section.

[ 1993, c. 732, Pt. C, §12 (NEW) .]

6. Post-closure maintenance. A municipality that closes a landfill pursuant to subsection 1, 2 or 3 shall inspect, monitor and maintain the closure measures required under those subsections as necessary to ensure that the closure remains effective.

[ 2007, c. 655, §8 (NEW) .]

SECTION HISTORY

1993, c. 732, §C12 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §§37,38 (AMD). 2007, c. 655, §§7, 8 (AMD).



38 §1310-E-2. Investigation and remediation of landfills

1. Investigation. The commissioner may investigate a solid waste landfill, including an abandoned landfill, when there is a reasonable basis to believe that an unauthorized discharge has occurred or may be occurring. The commissioner shall consult with and involve the affected municipality or municipalities in the conduct of the investigation and evaluation of the results of the investigation.

[ 2001, c. 315, §2 (NEW) .]

2. Remediation recommendations. When, after investigation, the commissioner has sufficient knowledge that a solid waste landfill poses a hazard to public health or the environment, the commissioner may undertake additional evaluations to develop a recommended plan for remediation of the hazard. Remediation recommendations must ensure a level or standard of control of pollutants in surface waters at least as stringent as the water quality criteria established under chapter 3, subchapter I, article 4-A. Those recommendations must also seek to achieve a level or standard of control of pollutants in groundwater at least as stringent as the water quality criteria established under sections 465-C and 470, unless the commissioner finds that meeting those standards is technically and economically infeasible and that other measures may be implemented to ensure protection of public health and safety.

[ 2001, c. 315, §2 (NEW) .]

3. Remediation orders. The commissioner may take measures necessary to effect a recommended plan for remediation or may incorporate the plan recommendations into a remediation order. The order must include the time schedule for implementation as required under section 1310-G. The person or municipality owning or operating the landfill is the party responsible for the implementation of the order. Any person aggrieved by the order may appeal the order as provided in section 341-D, subsection 4.

[ 2001, c. 315, §2 (NEW) .]

SECTION HISTORY

2001, c. 315, §2 (NEW).



38 §1310-F. Cost sharing

The commissioner shall administer a closure and remediation cost-sharing program to assist municipalities and other public entities as provided in subsection 3 in the planning and implementation of the closure and remediation orders. The program is subject to the following provisions. [1991, c. 519, §8 (AMD).]

1. Cost-share fraction.

[ 1993, c. 732, Pt. C, §13 (RP) .]

1-A. Remediation cost-share fraction. Except as provided under subsection 2 and subject to the availability of funds, the commissioner shall issue grants or payments to eligible municipalities for 90% of the planning and implementation costs of remediation.

[ 2007, c. 655, §9 (AMD) .]

1-B. Closure cost-share fraction. Subject to the availability of funds, the commissioner shall issue grants or payments for the following percentages of landfill closure costs incurred by municipalities.

A. The state cost share is 75% of closure costs incurred before July 1, 1994. [1997, c. 479, §1 (RPR).]

B. The state cost share is 50% of landfill cover costs and 75% of other closure costs incurred on or after July 1, 1994 and before January 1, 1996. [1997, c. 479, §1 (RPR).]

C. The state cost share is 30% of landfill cover costs and 75% of other closure costs incurred on or after January 1, 1996 and before January 1, 2000. [1997, c. 479, §1 (RPR).]

D. Notwithstanding paragraphs B and C, the state cost share is 75% of closure costs, including landfill cover costs, incurred on or after July 1, 1994 and before January 1, 2000, if:

(1) The costs are incurred pursuant to a written agreement between the municipality and the department executed before July 1, 1994; or

(2) The commissioner determines that the closure work was delayed for reasons beyond the control of the municipality and the costs are identified in and incurred pursuant to a written agreement between the municipality and the department. [1997, c. 479, §1 (NEW).]

E. Notwithstanding paragraphs B, C and D, the state cost share is 75% of closure costs, including landfill cover costs, incurred on or after July 1, 1994 and before December 31, 2025, if:

(1) The commissioner originally issued a license on or before September 1, 1989 for operation of the landfill and found that the landfill met the design requirements and environmental protection standards at the time of licensing; and

(2) The commissioner has since determined that the landfill or portion of the landfill must be closed based on the finding that the landfill is contaminating groundwater and that corrective actions have not been successful. [2015, c. 302, §1 (AMD).]

The state cost share is 0% of landfill closure costs incurred on or after January 1, 2000, except that the commissioner may issue grants or payments as provided in paragraph E or for 30% of those costs if incurred pursuant to an alternative closure commitment executed before January 1, 2000, and if specifically identified in a department order or license, schedule of compliance or consent agreement.

As used in this subsection, "landfill cover costs" means the cost of materials and the cost of placement of materials associated with the physical construction of that portion of a cover over a landfill that meets the minimum landfill cover permeability of 1 x 10(-5)cm./sec. and the thickness standards of 40 Code of Federal Regulations, Part 258, Section 258.60(a).

[ 2015, c. 302, §1 (AMD) .]

2. Eligibility. A municipality that owns, rents or leases a solid waste landfill for which obligations are required or permitted by this chapter or rules adopted under this chapter is eligible for cost-sharing grants or reimbursement payments. In order to receive reimbursement pursuant to this section, the municipality shall, at a minimum, provide reasonable proof of municipal expenditures as the department may require, as well as certification signed by the municipal officers that, to the best of their knowledge and the knowledge of all the pertinent municipal officials, closure activities were performed in accordance with the applicable standards established by section 1310-E-1 and remediation activities were performed in accordance with a plan approved or issued by the department. A municipality that has spent funds to close its solid waste landfill or to remedy environmental and public health hazards posed by the landfill prior to the adoption of a closure or remediation plan under this subchapter or that closed a landfill or remediated environmental or public health hazards posed by a landfill is also eligible for reimbursement of closure or remediation costs incurred after February 1, 1976, as long as the closure or remediation actions were in conformance with all applicable laws or rules in effect at the time. Costs incurred by closure or remediation actions taken after the adoption of a closure or remediation plan under this subchapter are eligible for reimbursement only if those actions conform to that plan. Grant or reimbursement payments may not be made to a municipality for a portion of payments to settle civil or criminal judgments against that municipality for damages or injuries caused by the landfill. In addition, for landfills in operation prior to January 1, 1993, grant payments may not be made to a municipality for remediation to mitigate a threat posed by that landfill to structures built after January 1, 1994 by that municipality, the county in which that municipality is located, a school administrative unit as defined in Title 20-A, section 1, a quasi-municipal corporation as defined in Title 30-A, section 2351 or a special district as defined in Title 30-A, section 5704 that includes any portion of the municipality unless the commissioner determines that the municipality could not have reasonably anticipated the threat. Any interest paid by a municipality prior to reimbursement on a municipal bond or commercial bank note issued to raise funds for remediation and closure activities is a cost eligible for reimbursement under this section. Unless otherwise directed by the terms of a bond issue approved by the voters, the commissioner shall use at least 1/3 of the funds approved by the voters for municipalities eligible for reimbursement of closure and remediation costs eligible under this subsection until all those municipalities have been reimbursed. The remainder of the available funds must be allocated in an equitable manner so that, at a minimum, an adequate cap is constructed over all identified high-risk landfills subject to closure. The department shall issue, upon the request of a municipality, a notice in writing that projects to a date certain the availability of cost-sharing funds for which the municipality is eligible. The inability or failure of the department to issue a written projection to a date certain means that the cost-sharing funds are not available for the foreseeable future. A landfill that is privately owned and operated is not eligible for reimbursement under this subchapter.

A. The commissioner may act to abate public health, safety and environmental threats at municipal solid waste landfills identified as uncontrolled hazardous substance sites under section 1362, subsection 3 or at federally declared Superfund sites. Notwithstanding subsections 1-A and 1-B, the commissioner shall determine the amount of grants or payments issued to municipalities for the costs of remediation and closure at those sites. [1997, c. 479, §2 (AMD).]

B. The commissioner may enter into contracts with the Maine Municipal Bond Bank to manage bonds issued under this article, as long as the management fee structure does not allow dilution of the bond principal. [1995, c. 462, Pt. A, §77 (RPR).]

C. In a circumstance where the department finds that further closure or remediation activities are required for a landfill because the landfill was not closed in accordance with the standards of closure that the municipal officers certified to the department pursuant to this subsection and further finds that the certification was a negligent misrepresentation of a material fact results in the ineligibility of the municipality for cost sharing for the additional activities that may be required as a result of the nonperformance of the previously certified activities. [1995, c. 462, Pt. A, §77 (RPR).]

D. A municipality that is eligible or authorized by the department to use the closing procedure established in section 1310-E-1, subsection 1, 2 or 3 is not eligible for reimbursement of costs associated with closing activities that are more stringent than the minimum required by that section unless those additional activities are approved in writing by the department. [1995, c. 462, Pt. A, §77 (RPR).]

E. If the municipality has taken reasonable steps to anticipate and abate threats posed by a municipal landfill, a municipality is eligible to receive a maximum reimbursement of 50% of the remediation costs related to any threat posed by the municipal landfill to wells or other structures constructed after December 31, 1999. [1999, c. 334, §11 (NEW).]

[ 2001, c. 315, §3 (AMD) .]

3. Sanitary and refuse disposal districts. Any of the following public entities owning or operating a solid waste landfill is eligible for reimbursement of closure or remediation costs incurred after February 1, 1976, if the closure or remediation actions were in conformance with all applicable laws or rules in effect at the time:

A. A sanitary district created under chapter 11 or by special act of the Legislature; or [1991, c. 66, Pt. A, §36 (RPR).]

B. A regional association as defined in section 1303-C, subsection 24. [1991, c. 66, Pt. A, §36 (RPR).]

[ 1991, c. 519, §11 (AMD) .]

4. Insurance. Notwithstanding subsection 1-B, the commissioner may not issue a grant or reimbursement payment under this section to a municipality for the costs of closure unless the municipality demonstrates to the commissioner that each person who performs work to implement the closure plan is self-insured or is covered by a workers' compensation insurance policy in accordance with Title 39-A.

[ 1993, c. 732, Pt. C, §16 (AMD) .]

5. Audit. A municipality or other public entity receiving grants or reimbursement payments shall include the remediation or closure project in its annual independent audit to provide assurance of the proper expenditure of state funds. A copy of this audit must be provided in a timely manner to the solid waste closure and remediation program of the Department of Environmental Protection.

[ 1993, c. 732, Pt. C, §17 (AMD) .]

6. Contract enforcement. At the request of a recipient of state funds under this section, the commissioner may provide technical assistance and, through the Attorney General, legal assistance in the administration or enforcement of any contract entered into by or for the benefit of the recipient in connection with a landfill closure and remediation project assisted by these funds. When state funds have been disbursed pursuant to this section, the State, acting through the Attorney General, has a direct right of action against the recipient of the funds, or a contractor, subcontractor, architect, engineer or manufacturer of equipment purchased with the funds, to recover the funds which may be properly awarded as actual damages in an action alleging negligence or breach of contract.

[ 1995, c. 642, §8 (NEW) .]

SECTION HISTORY

1987, c. 517, §25 (NEW). 1989, c. 273, (AMD). 1989, c. 869, §§A6,7 (AMD). 1989, c. 870, §4 (AMD). 1989, c. 890, §§A40,B238 (AMD). 1991, c. 66, §§A35-37 (AMD). 1991, c. 215, (AMD). 1991, c. 519, §§8-12 (AMD). 1991, c. 885, §E46 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 355, §49 (AMD). 1993, c. 621, §6 (AMD). 1993, c. 732, §§C13-17 (AMD). 1995, c. 462, §A77 (AMD). 1995, c. 642, §8 (AMD). 1995, c. 665, §HH1 (AMD). 1997, c. 479, §§1,2 (AMD). 1999, c. 334, §11 (AMD). 2001, c. 315, §3 (AMD). 2007, c. 655, §9 (AMD). 2011, c. 435, §1 (AMD). 2015, c. 302, §1 (AMD).



38 §1310-G. Time schedules for closure of existing facilities

The department shall establish, as part of a municipal landfill closure and remediation plan, reasonable time schedules for the implementation of the plan. [1993, c. 732, Pt. C, §18 (AMD).]

1. Criteria. In establishing the time schedule, the department shall consider the following criteria:

A. The level of environmental and public health hazard posed by the landfill in its current state; [1987, c. 517, §25 (NEW).]

B. The availability of reasonable, alternative disposal options available to the municipality following closure of the existing landfill; [1993, c. 732, Pt. C, §18 (AMD).]

C. The period reasonably needed by the municipality to raise its share of plan costs; and [1993, c. 732, Pt. C, §18 (AMD).]

D. The availability of state cost-share funds for the project. [1993, c. 732, Pt. C, §18 (NEW).]

[ 1993, c. 732, Pt. C, §18 (AMD) .]

2. Violation of schedule.

[ 1993, c. 355, §50 (RP) .]

SECTION HISTORY

1987, c. 517, §25 (NEW). 1989, c. 890, §§A40,B239 (AMD). 1993, c. 355, §50 (AMD). 1993, c. 732, §C18 (AMD).



38 §1310-H. Supervision and enforcement of schedules

The commissioner shall monitor implementation of closure and remediation plans. In addition to any other remedy available by law, if the commissioner determines, after opportunity for public hearing, that any party responsible for the implementation of a plan has failed substantially to meet the established time schedule or has failed to execute the provisions of the plan, the commissioner may: [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §240 (AMD).]

1. Departmental implementation. Authorize the department or its agents to enter onto the site and complete the remaining provisions of the plan; and

[ 1987, c. 517, §25 (NEW) .]

2. Cost recovery. Initiate proceedings to recover any costs incurred by the department in implementing a plan from the party or parties responsible for implementation of the plan and, in the case of a municipal landfill, to recover from the municipality the full amount of any grants and loans made to it under this article in connection with closure and remediation of the landfill.

[ 1987, c. 517, §25 (NEW) .]

SECTION HISTORY

1987, c. 517, §25 (NEW). 1989, c. 890, §§A40,B240 (AMD).



38 §1310-H-1. Notice to subsequent owners

The owner of a parcel of land upon which a closed or abandoned municipal solid waste landfill is located shall include notice of the presence of the landfill in any deed transferring ownership of all or part of the parcel and in any easement conveying a right of use to all or part of the parcel. [1999, c. 334, §12 (NEW).]

SECTION HISTORY

1999, c. 334, §12 (NEW).



38 §1310-I. Report to the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 517, §25 (NEW). 1989, c. 890, §§A40,B241 (AMD). 1993, c. 355, §51 (RP).






Article 2: RECYCLING AND SOURCE REDUCTION

38 §1310-J. Program established; goals (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 517, §25 (NEW). 1989, c. 585, §E20 (RP).



38 §1310-K. State recycling plan (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 517, §25 (NEW). 1987, c. 752, §§1,2 (AMD). 1989, c. 585, §E21 (RP).



38 §1310-L. Recycling Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 517, §25 (NEW). 1987, c. 769, §A182 (AMD). 1989, c. 503, §B179 (AMD). 1989, c. 585, §E22 (RP). 1993, c. 226, §A2 (RP).



38 §1310-M. Report to the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 517, §25 (NEW). 1989, c. 585, §E23 (RP).






Article 3: SOLID WASTE FACILITY SITING

38 §1310-N. Solid waste facility licenses

No person may locate, establish, construct, expand the disposal capacity of or operate any solid waste facility unless approved by the department under the provisions of this chapter. When the proposed facility is located within the jurisdiction of the Maine Land Use Planning Commission, in addition to any other requirement, the department shall require compliance with existing standards of the commission. [1993, c. 680, Pt. A, §37 (RPR); 2011, c. 682, §38 (REV).]

1. Licenses. The department shall issue a license for a waste facility whenever it finds that:

A. The facility will not pollute any water of the State, contaminate the ambient air, constitute a hazard to health or welfare or create a nuisance; [1993, c. 680, Pt. A, §37 (RPR).]

B. In the case of a disposal facility, the facility provides a substantial public benefit, determined in accordance with subsection 3-A; [2013, c. 458, §1 (AMD).]

C. In the case of a disposal facility or a solid waste processing facility that generates residue requiring disposal, the volume of the waste and the risks related to its handling and disposal have been reduced to the maximum practical extent by recycling and source reduction prior to disposal. This paragraph does not apply to the expansion of a commercial solid waste disposal facility that accepts only special waste for landfilling or to any other facility exempt from the requirements of subsection 5-A. The department shall find that the provisions of this paragraph are satisfied when the applicant demonstrates that the applicable requirements of subsection 5-A have been satisfied; and [2013, c. 458, §1 (AMD).]

D. The practices of the facility are consistent with the State's solid waste management hierarchy set forth in section 2101. The department shall adopt rules incorporating the State's solid waste management hierarchy as a review criterion for licensing approval under this subsection. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 458, §1 (NEW).]

[ 2013, c. 458, §1 (AMD) .]

1-A. Surface water protection. The department may not issue a license for a solid waste facility if it finds that the proposed facility will cause an unreasonable threat to the quality of a classified body of surface water. In determining whether the proposed facility poses an unreasonable threat, the department shall require the applicant to provide evidence demonstrating that:

A. The soils on the proposed facility site are suitable to the nature of the undertaking; [1995, c. 126, §1 (NEW).]

B. An appropriate erosion and sedimentation control plan has been developed and will be implemented on the site; and [1995, c. 126, §1 (NEW).]

C. The proximity of any classified surface water bodies to the proposed solid waste facility has been considered during the site selection process and during the development of the erosion and sedimentation control plan. [1995, c. 126, §1 (NEW).]

[ 1995, c. 126, §1 (NEW) .]

2. Finding of environmental suitability.

[ 1989, c. 585, Pt. E, §25 (RP) .]

2-A. Aquifer protection. The department may not issue a license for a solid waste disposal facility when it finds that the proposed facility overlies a significant sand and gravel aquifer or when the department finds that the proposed facility poses an unreasonable threat to the quality of a significant sand and gravel aquifer it does not overlie, or to an underlying fractured bedrock aquifer.

A. "Significant sand and gravel aquifer" is defined as a porous formation of ice-contact and glacial outwash sand and gravel that contains significant recoverable quantities of water likely to provide drinking water supplies. [1993, c. 680, Pt. A, §37 (RPR).]

B. "Fractured bedrock aquifer" is defined as a consolidated rock formation that is fractured and that is saturated and recharged by precipitation percolating through overlying sediments to a degree that will permit wells drilled into the rock to produce a sufficient water supply for domestic use. [1993, c. 680, Pt. A, §37 (RPR).]

C. In determining whether or not the proposed facility poses an unreasonable threat to the quality of a significant sand and gravel aquifer or to an underlying fractured bedrock aquifer, the department shall require the applicant to provide:

(1) A thorough hydrogeological assessment of the proposed site and the contiguous area including any classified surface waters, significant sand and gravel aquifers and fractured bedrock aquifers that could be affected by the proposed facility during normal operation or in the event of unforeseen circumstances including the failure of any engineered barriers to ground water flow. The assessment must include a description of ground water flow rates, the direction of ground water flow in both the horizontal and vertical directions, and the degree of dilution or attenuation of any contaminants that may be released from the proposed site and flow toward any classified surface water, significant sand and gravel aquifer or fractured bedrock aquifer. [1993, c. 680, Pt. A, §37 (RPR).]

[ 1993, c. 680, Pt. A, §37 (RPR) .]

2-B. Traffic movement.

[ 1993, c. 383, §36 (RP) .]

2-C. Proximity to residential areas.

[ 1991, c. 43, §4 (AFF); 1991, c. 43, §1 (RP) .]

2-D. Setback requirements for transfer stations. The department may not issue a permit or a license for a municipal solid waste transfer station unless the location of the handling site conforms to the following setback requirements.

A. For a transfer station on an island that is not connected to the mainland by a road, the department shall establish setback distances on a case-specific basis in accordance with this paragraph:

(1) No predetermined minimum setback from a property boundary, residence or public road established in statute or rule applies. A proposed setback from such a location must be reasonable and compatible with the abutting land use. If all abutting landowners give written approval to the location of the handling site, the department shall find that the proposed setback to a property boundary, residence or public road is reasonable and compatible with abutting land use. If all abutting landowners do not give written approval, the department shall make an independent determination of the reasonableness and the compatibility of the setback to a property boundary, residence or public road.

(2) No predetermined minimum setback from an active or closed landfill established in statute or rule applies. The proposed setback from an active or closed landfill must be reasonable and compatible with the abutting land use. The department shall make an independent determination of the reasonableness and compatibility of the proposed setback to an active or closed landfill.

(3) To the fullest extent possible, the department shall ensure that the handling site of a transfer station on an island is located in a manner that minimizes any adverse impact on the island residents. [1995, c. 73, §1 (RPR).]

B. For all other transfer stations, the handling site may not be within 250 feet of any abutting property boundary, unless:

(1) The department finds the use of the abutting property to be compatible with the operation of a transfer station on the proposed location. If the department finds use of the abutting property to be compatible, the handling site may be within 250 feet of the boundary but not within 250 feet of any permanent structure on that abutting property; or

(2) The municipality obtains the written permission of all property owners within 250 feet of the proposed handling site. [1995, c. 73, §2 (AMD).]

This subsection does not apply to transfer station permit or license renewals.

[ 1995, c. 73, §§1, 2 (AMD) .]

2-E. Automobile dismantling, recycling and salvage operations. The department may not issue a license for a solid waste facility that is larger than 3 acres in size and that is the location of automobile dismantling, recycling and salvage if the automobile dismantling, recycling and salvage operations take place within 100 feet of a well that serves as a public or private water supply. This prohibition does not include a private well that serves only the facility or the owner's or operator's abutting residence.

[ 1993, c. 680, Pt. A, §37 (RPR) .]

2-F. Siting standards. The department shall issue a license for a new or expanded solid waste facility when it finds that the following standards, in addition to any other requirements of this chapter, have been met.

A. The applicant has the financial and technical ability to develop the project in a manner consistent with state environmental standards and with the provisions of this chapter. [1993, c. 680, Pt. A, §37 (RPR).]

B. The applicant has made adequate provision for traffic movement of all types into, out of and within the proposed solid waste facility. The department shall consider traffic movement both on site and off site. In making its determination, the department shall consider the following factors:

(1) Vehicular weight limits;

(2) Road construction and maintenance standards;

(3) Vehicle type;

(4) Public safety and congestion on any public or private road traveled by vehicles transporting waste to or from the proposed facility; and

(5) Other relevant factors. [1993, c. 680, Pt. A, §37 (RPR).]

C. The applicant has made adequate provision for fitting the proposed solid waste facility harmoniously into the existing natural environment and the proposed solid waste facility will not unreasonably adversely affect existing uses, scenic character, air quality, water quality or other natural resources in the municipality or in neighboring municipalities. [1993, c. 680, Pt. A, §37 (RPR).]

D. The proposed solid waste facility will be built on soil types that are suitable to the nature of the undertaking and will not cause unreasonable erosion of soil or sediment. [1993, c. 680, Pt. A, §37 (RPR).]

E. The proposed solid waste facility will not pose an unreasonable risk that a discharge to a significant ground water aquifer will occur. [1993, c. 680, Pt. A, §37 (RPR).]

F. The applicant has made adequate provision for utilities including water supplies, sewerage facilities, solid waste disposal and roadways required for the project, and the proposed solid waste facility will not have an unreasonable adverse effect on the existing or proposed utilities and roadways in the municipality or area served by those services. [1993, c. 680, Pt. A, §37 (RPR).]

G. The project will not unreasonably cause or increase the flooding of the alteration area or adjacent properties nor create an unreasonable flood hazard to a structure. [1993, c. 680, Pt. A, §37 (RPR).]

[ 1993, c. 680, Pt. A, §37 (RPR) .]

2-G. Setback requirement for land application and off-site storage of sludge. The department may not issue a license for a sludge land application site that is within 75 feet of a river, perennial stream or great pond. The department may not issue a license for a sludge storage site or storage facility off the site of generation that is within 250 feet of a river, perennial stream or great pond. Upon the written request to the department of a person who owns property that abuts a sludge land application site or storage facility, the department shall restrict the sludge application or sludge storage site to no less than 50 feet from that abutting property boundary. The board may establish other setbacks by rule.

[ 1999, c. 393, §5 (NEW) .]

3. Public benefit determination.

[ 1995, c. 465, Pt. A, §14 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

3-A. Public benefit determination. Public benefit determination is made in the following manner.

A. For the following facilities, the department determines public benefit and shall employ a rebuttable presumption of public benefit:

(1) Solid waste disposal facilities less than 6 acres in size that accept only inert fill, construction and demolition debris, debris from land clearing and wood wastes; and

(2) Solid waste disposal facilities used exclusively for the disposal of waste generated by the owner of the facility except that the facility may accept, on a nonprofit basis, waste not generated by the owner provided that the amount so accepted does not exceed 15% of all solid waste accepted on an annual average. [1995, c. 465, Pt. A, §15 (NEW); 1995, c. 465, Pt. C, §2 (AFF).]

B. For all other facilities, the commissioner shall make the determination of public benefit in accordance with section 1310-AA, and the commissioner's determination under that section is not subject to review by the department or the board as part of the licensing process under this section. [1995, c. 465, Pt. A, §15 (NEW); 1995, c. 465, Pt. C, §2 (AFF).]

[ 1995, c. 465, Pt. A, §15 (NEW); 1995, c. 465, Pt. C, §2 (AFF) .]

4. Presumption of public benefit.

[ 1989, c. 585, Pt. E, §27 (RP) .]

5. Recycling and source reduction determination.

[ 2007, c. 583, §3 (RP) .]

5-A. Recycling and source reduction determination. The requirements of this subsection apply to solid waste disposal facilities and to solid waste processing facilities that generate residue requiring disposal.

A. An applicant for a new or expanded solid waste disposal facility shall demonstrate that:

(1) The proposed solid waste disposal facility will accept solid waste that is subject to recycling and source reduction programs, voluntary or otherwise, at least as effective as those imposed by this chapter and other provisions of state law. The department shall attach this requirement as a standard condition to the license of a solid waste disposal facility governing the future acceptance of solid waste at the proposed facility; and

(2) The applicant has shown consistency with the recycling provisions of the state plan.

This paragraph does not apply to the expansion of a commercial solid waste disposal facility that accepts only special waste for landfilling. [2007, c. 583, §4 (NEW).]

B. The provisions of this paragraph apply to solid waste processing facilities that generate residue requiring disposal.

(1) An applicant for a new or expanded solid waste processing facility that generates residue requiring disposal shall demonstrate that all requirements of this paragraph will be satisfied. On an annual basis, an owner or operator of a licensed solid waste processing facility that generates residue requiring disposal shall demonstrate compliance with all the requirements of this paragraph. The annual demonstration of compliance must be included as an element of the facility's annual report to the department submitted in conformance with the provisions of subsection 6-D, paragraph B and department rules.

(2) A solid waste processing facility that generates residue requiring disposal shall recycle or process into fuel for combustion all waste accepted at the facility to the maximum extent practicable, but in no case at a rate less than 50%. For purposes of this subsection, "recycle" includes, but is not limited to, reuse of waste as shaping, grading or alternative daily cover materials at landfills; aggregate material in construction; and boiler fuel substitutes.

(3) A solid waste processing facility subject to this paragraph shall demonstrate consistency with the recycling provisions of the state plan.

(4) The requirements of this paragraph do not apply to solid waste composting facilities; solid waste processing facilities whose primary purpose is volume reduction or other waste processing or treatment prior to disposal of the waste in a landfill or incineration facility; solid waste processing facilities that are licensed in accordance with permit-by-rule provisions of the department's rules; or solid waste processing facilities that are exempt from the requirements of the solid waste management rules related to processing facilities adopted by the board.

(5) If the department amends the rules relating to fuel quality for construction and demolition wood fuel and the amendment adversely affects the ability of a solid waste processing facility to meet the 50% standard in subparagraph (2), the department may not enforce the requirements of subparagraph (2) against that processing facility and the department shall submit to the joint standing committee of the Legislature having jurisdiction over natural resources matters a report relating to the rule change. The joint standing committee of the Legislature having jurisdiction over natural resources matters may submit legislation related to the report.

The department shall adopt rules to implement the provisions of this paragraph. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 412, Pt. A, §1 (AMD).]

[ 2009, c. 412, Pt. A, §1 (AMD) .]

6. Terms and compliance schedules. Except as provided in subsection 6-D, licenses are issued under terms and conditions the department prescribes, and for a term not to exceed 5 years. The department may establish reasonable time schedules for compliance with this article and rules adopted by the board. A licensed or unlicensed municipal solid waste landfill operating on December 31, 1991 may continue to operate until December 31, 1992 unless the commissioner finds that continued operation of a landfill poses an immediate hazard to the public health or the environment, including, without limitation, a threat to a public or private water supply.

[ 1993, c. 680, Pt. A, §37 (RPR) .]

6-A. Relicensing. Notwithstanding subsection 6, a transfer station or a recycling facility licensed under this chapter is not subject to relicensing unless the standards in effect at the time the previous license was issued are changed or the facility significantly changes its operation. For the purposes of this subsection, a transfer station includes any associated area or use that is permitted by the license, such as areas used to burn or chip wood or brush and areas used to store or handle white goods or tires, but does not include any associated wood waste or demolition debris landfills.

[ 1993, c. 680, Pt. A, §37 (RPR) .]

6-B. Unlicensed landfills operating after December 31, 1992. Notwithstanding subsection 6, the commissioner shall enter into an agreement with a municipality allowing that municipality to operate an unlicensed municipal solid waste landfill after December 31, 1992 if the commissioner determines that the municipality has:

A. Selected an alternative solid waste handling or disposal option that is licensed or capable of being licensed; [1993, c. 680, Pt. A, §37 (RPR).]

B. Proposed to the department a reasonable and mutually acceptable schedule for implementing that option; and [1993, c. 680, Pt. A, §37 (RPR).]

C. Agreed to cease accepting waste at the unlicensed landfill on a date certain. [1993, c. 680, Pt. A, §37 (RPR).]

An agreement under this subsection between a municipality and the department may not include any provision that prevents the municipality from using its unlicensed landfill for the disposal of municipal solid waste during the term of the agreement. Notwithstanding any provision of an agreement entered into under this subsection, the commissioner shall order an unlicensed landfill to cease operating if the commissioner finds that continued operation of the landfill poses an immediate hazard to the public health or the environment, including without limitation a threat to a public or private water supply.

[ 1993, c. 680, Pt. A, §37 (RPR) .]

6-C. Summary of federal regulations. The commissioner shall provide a summary of the criteria for municipal solid waste landfills set forth in 40 Code of Federal Regulations, Part 258 (1992) to each municipality operating a licensed or unlicensed municipal solid waste landfill on the effective date of this subsection. The summary must describe the operational and, where possible, the economic implications under federal and state rules of accepting waste at a municipal solid waste landfill after October 8, 1993.

[ 1993, c. 680, Pt. A, §37 (RPR) .]

6-D. Solid waste facilities licensed under rules valid on or after May 24, 1989. A solid waste facility license issued under applicable solid waste management rules valid on or after May 24, 1989 remains in effect unless modified under section 341-D, subsection 3 or revoked or suspended under section 342, subsection 11-B. These licensees must:

A. Comply with applicable operating rules adopted by the board; [1993, c. 680, Pt. A, §37 (NEW).]

B. Comply with annual facility reporting rules adopted by the board; and [1993, c. 680, Pt. A, §37 (NEW).]

C. Beginning 5 years after the date of issuance of the license, pay an annual facility reporting fee established by the commissioner. The annual fee established in this paragraph must be an amount equal to 20% of the relicensing fee that would have applied to that facility. [1993, c. 680, Pt. A, §37 (NEW).]

Notwithstanding the terms of this subsection, a license issued to a solid waste facility that is not a solid waste landfill may be voluntarily surrendered by the license holder upon department approval.

[ 2015, c. 124, §8 (AMD) .]

6-E. Unlicensed wood-waste, construction and demolition debris landfills. An unlicensed municipal solid waste landfill accepting waste consisting exclusively of wood, landscape refuse or construction and demolition debris and operating as of the effective date of this subsection, may:

A. Continue to operate until April 9, 1994; and [1993, c. 732, Pt. C, §19 (NEW).]

B. Continue to operate until December 31, 1995 if:

(1) The landfill was operating as of December 31, 1993; and

(2) The landfill is a separate and discrete disposal unit that does not overlie or overlap a municipal solid waste landfill that accepts or has accepted "household waste" as defined in 40 Code of Federal Regulations, Part 288, Section 258.2. [1993, c. 732, Pt. C, §19 (NEW).]

Municipalities continuing to operate unlicensed wood-waste, construction and demolition debris landfills under paragraph B shall submit a progress report to the department on or before January 31, 1995. The report must include a description of the alternative handling and disposal method that the town plans to implement prior to December 31, 1995 and an implementation schedule.

Notwithstanding this subsection, the commissioner shall order an unlicensed landfill to cease operating if the commissioner finds that continued operation of the landfill poses an immediate hazard to the public health or the environment, including without limitation a threat to a public or private water supply.

[ 1993, c. 732, Pt. C, §19 (NEW) .]

6-F. Agreements regarding unlicensed wood-waste, construction and demolition debris landfills operating after December 31, 1995. The commissioner may enter into an agreement with a municipality operating an unlicensed wood-waste, construction and demolition debris landfill as authorized under subsection 6-E, paragraph B, allowing that municipality to continue operating after December 31, 1995, if:

A. The municipality agrees to comply with the applicable operating requirements of rules adopted by the board pertaining to site access, litter control, erosion prevention, side slopes, compaction, cover, open burning and fire protection; [1995, c. 160, §1 (NEW).]

B. The municipality is conducting a groundwater quality monitoring program at the landfill as of the effective date of this subsection and agrees to continue the program for the life of the facility, or the municipality implements, as a term of the agreement, a groundwater monitoring program approved by the department; and [1995, c. 160, §1 (NEW).]

C. The municipality submits a facility site plan and narrative that indicate current and proposed final landfill grades and describe the general operating plan and proposed landfilling sequence at the site. [1995, c. 160, §1 (NEW).]

Agreements entered into pursuant to the provisions of this subsection must be for terms of sufficient duration to allow for the planned use of remaining site capacity and the proper closure of these landfills. The department shall consider the terms of these agreements on a case-specific basis, based upon the information submitted in conformance with paragraph C.

Unlicensed wood-waste, construction and demolition debris landfills may not, under the terms of agreements entered into pursuant to this subsection, expand horizontally onto areas where waste has not previously been disposed of, unless the area is licensed under the applicable provisions of this chapter. Notwithstanding this subsection the commissioner shall order an unlicensed landfill to cease operating if the commissioner finds that continued operation of the landfill poses an immediate hazard to the public health or the environment, including, but not limited to, a threat to a public or private water supply.

[ 1995, c. 160, §1 (NEW) .]

7. Criminal or civil record. The department may refuse to grant a license under this article if it finds that the applicant or, if the applicant is other than a natural person, any person having legal interest in the applicant has been found guilty of a criminal or civil violation of laws administered by the department or other laws of the State, other states, the United States or another country.

[ 1993, c. 680, Pt. A, §37 (RPR) .]

8. Exemption. The disposal of construction and demolition debris, land clearing debris and wood wastes is exempt from the requirements of this chapter when:

A. The disposal facility is less than one acre in size; [1993, c. 680, Pt. A, §37 (RPR).]

B. The disposal facility is located on the same parcel of property where the waste is generated; and [1993, c. 680, Pt. A, §37 (RPR).]

C. Only one exempt disposal facility is located on a single parcel of property, except that additional disposal facilities on the same parcel that are less than one acre in size and that were in existence prior to the effective date of this subsection do not require a license under this chapter if no additional waste is disposed of in those additional facilities after the effective date of this subsection. [1993, c. 680, Pt. A, §37 (RPR).]

[ 1993, c. 680, Pt. A, §37 (RPR) .]

9. Host community agreements. The following provisions apply to a solid waste disposal facility, except that this subsection does not apply to a facility owned by the State or to a facility described in section 1303-C, subsection 6, paragraphs E or F.

A. The department may not issue a license for a solid waste disposal facility unless a host community agreement is in place as described in this subsection. [2007, c. 406, §2 (AMD).]

A-1. A solid waste disposal facility must have in place a host community agreement with all applicable host communities during the development and operation and through closure of that facility, except that a solid waste disposal facility owned by a municipality that meets the provisions of section 1303-C, subsection 6, paragraph B is not required to have in place a host community agreement with the host community that is the geographic site of the facility. A host community agreement for the purposes of this section must, when applicable, include the provisions set forth in paragraph B, except that a host community agreement in effect prior to the effective date of this paragraph is not required to include the provisions set forth in paragraph B. [2007, c. 406, §2 (NEW).]

B. Based upon the nature, size and projected impacts of the proposed facility, host community agreements must, when applicable, include provisions regarding:

(1) Improvement, maintenance and repair of local roads directly affected by traffic to and from the facility and of other infrastructural elements directly affected by the facility;

(2) Development and maintenance of adequate local emergency response capacity to accommodate the facility;

(3) Financial support for personnel or other means to provide technical assistance to the municipality in interpreting data and to advise the municipality on other technical issues concerning the facility; and

(4) Other issues determined on a case-specific basis by the applicant and municipality to be appropriate given the nature of the proposed facility.

The department shall adopt rules concerning the expenditure of funds made available to a municipality under the provisions of subparagraph (3) to ensure that funds are used to provide direct technical support to the municipality necessary for the conduct of municipal planning and decision making. [1995, c. 465, Pt. A, §16 (NEW); 1995, c. 465, Pt. C, §2 (AFF).]

C. In the event that the parties to a host community agreement required under this subsection cannot agree on the terms of agreement, the parties shall submit the dispute for resolution in accordance with this paragraph.

(1) The parties shall submit the dispute for mediation. The commissioner shall present to the parties a list of 5 experienced and qualified mediators. Each party may strike 2 names from the list. After each party has been afforded 2 opportunities to strike, either the sole remaining person or the first unchallenged person on the list must be appointed by the commissioner as the mediator assigned to mediate the dispute. In assembling the list of proposed mediators, the commissioner may consider the panel of mediators offered by the Office of Court Alternative Dispute Resolution Service created in Title 4, section 18-B.

(2) If mediation fails to result in an agreement between the parties, the parties shall submit the dispute for arbitration. The commissioner shall present to the parties a list of 5 experienced and qualified arbitrators. Each party may strike 2 names from the list. After each party has been afforded 2 opportunities to strike, either the sole remaining person or the first unchallenged person on the list must be appointed by the commissioner as the arbitrator assigned to determine the dispute. In assembling the list of proposed arbitrators, the commissioner may consider the panels of arbitrators offered by the Office of Court Alternative Dispute Resolution Service created in Title 4, section 18-B or by the American Arbitration Association or a successor organization.

(a) Both the facility and the host community will be bound by the decision of the arbitrator.

(b) Unless otherwise provided for in this subparagraph, the arbitration must be conducted in accordance with the rules of the American Arbitration Association or a successor organization for the conduct of commercial arbitration proceedings.

(c) Costs associated with the arbitration must be shared equally between the parties.

(d) The arbitrator shall submit the decision to the commissioner.

(e) Either party may appeal the decision of the arbitrator to the Superior Court. [2007, c. 406, §2 (NEW).]

[ 2007, c. 406, §2 (AMD) .]

10. Water supply testing. Upon written request to the department from the owner of property abutting a commercial solid waste disposal facility that accepts special waste for landfilling, the department shall require the facility licensee to have conducted biannual sampling and analysis of a private water supply well used by the requestor for drinking water. This subsection applies only if the requestor owned and resided and the private water supply well existed on that property prior to the time the property became an abutting property. For purposes of this subsection, "abutting" means both contiguous to the property on which the facility is located, including directly across a public or private right-of-way, and within one mile of the location of the facility.

A. Sampling and analysis must be conducted by a certified laboratory selected by the property owner in a manner specified by, and that meets criteria developed by, the department. The criteria must allow for split samples to be taken by the laboratory selected by the property owner and by a laboratory selected by the licensee. [1999, c. 691, §1 (NEW).]

B. The water supply must be analyzed for all parameters or chemical constituents determined by the department to be appropriate and consistent with department rules regarding solid waste management. The laboratory performing the sampling and analysis shall provide written copies of sample results to the licensee, the landowner and the commissioner. [1999, c. 691, §1 (NEW).]

C. If the analysis indicates possible contamination from the facility, the commissioner shall require the licensee to conduct additional sampling and analysis in conformance with department rules regarding solid waste management to determine more precisely the nature, extent and source of contamination. The commissioner shall, if necessary, require this sampling beyond the boundaries of the property abutting the facility. [1999, c. 691, §1 (NEW).]

D. If a facility adversely affects a public or private water supply by contamination, pollution, degradation, diminution or other means that result in a violation of the state drinking water standards as determined by the commissioner, the licensee shall restore the affected supply at no cost to the consumer or replace the affected supply with an alternative source of water that is of like quantity and quality to the original supply at no cost to the consumer. [1999, c. 691, §1 (NEW).]

E. The licensee shall provide owners of property abutting the facility with written notice of their rights under this subsection on a form prepared by the commissioner as follows:

(1) On or before December 1, 2000, for a commercial solid waste disposal facility that accepts special waste for landfilling licensed under this chapter prior to October 1, 2000; and

(2) At or before the time of license issuance for a commercial solid waste disposal facility that accepts special waste for landfilling licensed under this chapter on or after October 1, 2000. [1999, c. 691, §1 (NEW).]

This subsection applies to a new, expanded or existing commercial solid waste disposal facility that accepts special waste for landfilling. When licensing any such facility, the department shall incorporate the provisions of this subsection into the license. The provisions of this subsection apply only to a commercial solid waste disposal facility that accepts special waste for landfilling.

[ 1999, c. 691, §1 (NEW) .]

11. Waste generated within the State. Consistent with the Legislature's findings in section 1302, a solid waste disposal facility owned by the State may not be licensed to accept waste that is not waste generated within the State. For purposes of this subsection, "waste generated within the State" includes residue and bypass generated by incineration, processing and recycling facilities within the State or waste, whether generated within the State or outside of the State, if it is used for daily cover, frost protection or stability or is generated within 30 miles of the solid waste disposal facility.

[ 2007, c. 414, §3 (NEW) .]

12. Citizen advisory committee notification. Except for applications for minor alterations, the department may not issue a license or an amendment to a license to a solid waste disposal facility owned by the State unless the provisions of this subsection are satisfied.

A. For purposes of this subsection, the following terms have the following meanings.

(1) "Appointing authority" means an entity authorized pursuant to law or resolve to appoint a member to a citizen advisory committee.

(2) "License" means a license, permit, order or approval issued by the department pursuant to this chapter.

(3) "Minor alteration" means an alteration that in the department's judgment does not have a potential to impact the environment or public health or welfare or to create a nuisance. [2011, c. 543, §1 (NEW).]

B. The owner or operator of a solid waste disposal facility shall:

(1) At least 10 days prior to filing an application for a license or an amendment to a license with the department, send to each member of the relevant citizen advisory committee established pursuant to law or resolve a notice that a copy of the license or amendment application will be sent to each appointing authority in accordance with subparagraph (2). The notice must be sent by United States Postal Service, certified mail, return receipt requested; and

(2) At the time of filing an application for a license or an amendment to a license with the department, send to each municipality and any other appointing authority a copy of the license or amendment application. The copy must be sent by United States Postal Service, certified mail, return receipt requested or by a commercial mail delivery service with a comparable proof of delivery. [2011, c. 543, §1 (NEW).]

C. When filing a license or amendment application, the owner or operator of a solid waste disposal facility shall submit to the department a copy of the certified mail receipts or comparable proof of delivery received under paragraph B. [2011, c. 543, §1 (NEW).]

The department may not issue a license or an amendment to a license prior to 30 days after the latest date of mailing of an application or notice sent in accordance with paragraph B.

[ 2011, c. 543, §1 (NEW) .]

SECTION HISTORY

1987, c. 517, §25 (NEW). 1987, c. 557, §1 (AMD). 1989, c. 157, (AMD). 1989, c. 585, §§E24-28 (AMD). 1989, c. 890, §§A40, B242 (AMD). 1991, c. 43, §§1,2 (AMD). 1991, c. 43, §§4,5 (AFF). 1991, c. 72, §7 (AMD). 1991, c. 169, (AMD). 1991, c. 241, (AMD). 1991, c. 622, §X14 (AMD). 1991, c. 644, §1 (AMD). 1991, c. 745, §3 (AMD). 1993, c. 191, §1 (AMD). 1993, c. 191, §4 (AFF). 1993, c. 378, §§5,6 (AMD). 1993, c. 383, §36 (AMD). 1993, c. 680, §A37 (RPR). 1993, c. 732, §§B1,2,C19 (AMD). 1995, c. 73, §§1, 2 (AMD). 1995, c. 126, §1 (AMD). 1995, c. 160, §1 (AMD). 1995, c. 465, §§A13-16 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 642, §9 (AMD). 1997, c. 393, §§A47,48 (AMD). 1999, c. 393, §5 (AMD). 1999, c. 691, §1 (AMD). 2001, c. 212, §5 (AMD). 2007, c. 406, §2 (AMD). 2007, c. 414, §§2, 3 (AMD). 2007, c. 583, §§2-4 (AMD). 2009, c. 412, Pt. A, §1 (AMD). 2011, c. 543, §1 (AMD). 2011, c. 682, §38 (REV). 2013, c. 243, §1 (AMD). 2013, c. 458, §1 (AMD). 2015, c. 124, §8 (AMD).



38 §1310-O. Capacity needs analysis (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 517, §25 (NEW). 1989, c. 585, §E29 (RP).



38 §1310-P. Escrow closure accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 517, §25 (NEW). 1989, c. 890, §§A40,B243, 244 (AMD). 1993, c. 378, §7 (RP).



38 §1310-Q. Transfer of license

1. Transfer. A person may not transfer a license issued pursuant to this Title without the transfer of the license being approved by the department prior to transfer of the ownership of the property, facility or structure that constitutes or is part of the solid waste disposal facility. The department, at its discretion, may require that the proposed new owner of the facility apply for a new license or may approve the transfer of the existing license upon a satisfactory showing that the new owner can abide its terms and conditions and will be able to comply with the provisions of this Title, except that the department may not approve the transfer of an existing license of a municipal solid waste disposal facility to a private entity and the department may not approve the transfer of the license of a solid waste facility subject to subsection 2 unless the provisions of that subsection are satisfied. The department shall consider the extent to which the disposal facility was sited and developed and is currently operated to meet the capacity needs of municipalities within a specific geographic region. The department shall approve the transfer of license when, in addition to all other requirements of this Title, the applicant has demonstrated that:

A. The facility will continue to be operated to meet the municipal disposal capacity needs for which the facility was sited and developed and for which it is currently operated; [1987, c. 557, §2 (NEW).]

B. The applicant has made substantially equivalent, alternative provisions to satisfy these disposal capacity needs; or [1987, c. 557, §2 (NEW).]

C. These disposal capacity needs no longer exist. [1987, c. 557, §2 (NEW).]

[ 2009, c. 380, §1 (AMD); 2009, c. 380, §2 (AFF) .]

2. Transfers of solid waste license for a facility that incinerates municipal solid waste or special waste. In addition to the provisions of subsection 1, during the stated term of any waste handling contract between a solid waste facility that incinerates municipal solid waste or special waste and the host community in which the facility is geographically sited, the department may approve the transfer of a solid waste facility license from the solid waste facility only after the expiration of a due diligence review period for the host community in which the facility is geographically sited, which must conclude within 180 days of the date of filing of the application for transfer of the license. For purposes of this section, any change of owner or operator of the solid waste facility, whether accomplished through sale, merger, lease, sale of stock, assignment or otherwise, is subject to the requirement set forth in this subsection. Any facility owned wholly or in part by a regional association pursuant to section 1304-B, subsection 5 is exempt from this subsection. A transfer to a host community in which the facility is geographically sited is exempt from this subsection.

The board shall decide all applications for transfer of a license subject to this subsection. The board shall hold a public hearing on a transfer application within or in the vicinity of the municipality in which the facility is located after expiration of the due diligence review period prescribed in this subsection.

[ 2009, c. 380, §1 (NEW); 2009, c. 380, §2 (AFF) .]

SECTION HISTORY

1987, c. 517, §25 (NEW). 1987, c. 557, §2 (RPR). 1989, c. 890, §§A40,B245 (AMD). 2005, c. 612, §3 (AMD). 2009, c. 380, §1 (AMD). 2009, c. 380, §2 (AFF).



38 §1310-R. Transition provisions

1. General. Except as otherwise provided, the provisions of this article apply to any new, expanded or existing solid waste disposal facility licensed or relicensed after the effective date of this article.

[ 1987, c. 517, §25 (NEW) .]

2. Recycling. The recycling requirements shall apply as follows.

A. The department shall apply the provisions of section 1310-N, subsection 5-A, paragraph A, subparagraph (1) when relicensing any solid waste disposal facility, except that, to the extent that waste disposal contracts in effect on June 29, 1987 are inconsistent with section 1310-N, subsection 5-A, paragraph A, subparagraph (1), those provisions apply at the expiration of the term of those contracts without consideration of any renewals or extensions of those contracts. [2007, c. 583, §5 (AMD).]

B. The department shall require an applicant for a new or expanded solid waste disposal facility or for a license renewal submitting a complete application prior to the adoption of the state plan to demonstrate that the facility furthers the purposes of section 2101 and satisfies the regulations under section 1310-N. [1989, c. 585, Pt. E, §30 (AMD); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §246 (AMD).]

C. The provisions of section 1310-N, subsection 5-A, paragraph A, subparagraph (2) do not apply to the relicensing of any solid waste disposal facility licensed prior to June 29, 1987. [2007, c. 583, §6 (AMD).]

[ 2007, c. 583, §§5, 6 (AMD) .]

3. Public benefit. The public benefit requirements shall apply as follows.

A. [1989, c. 585, Pt. E, §30 (RP).]

A-1. The department shall require an applicant for a new or expanded solid waste disposal facility submitting a complete application prior to the initial adoption of the state plan to submit such information as the department requires to demonstrate that the proposed facility provides a substantial public benefit, including the information described in former section 1310-O. [1989, c. 585, Pt. E, §30 (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §247 (AMD).]

B. The provisions of section 1310-N, subsection 1, paragraph B, and section 1310-N, subsection 3, do not apply to the relicensing of a solid waste disposal facility licensed prior to June 29, 1987. [1989, c. 585, Pt. E, §30 (AMD).]

C. [1995, c. 465, Pt. A, §17 (RP); 1995, c. 465, Pt. C, §2 (AFF).]

[ 1995, c. 465, Pt. A, §17 (AMD); 1995, c. 465, Pt. C, §2 (AFF) .]

4. Incineration facilities.

[ 1995, c. 465, Pt. A, §18 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

SECTION HISTORY

1987, c. 517, §25 (NEW). 1989, c. 585, §§E30,E31 (AMD). 1989, c. 890, §§A40,B246- 248 (AMD). 1995, c. 465, §§A17,18 (AMD). 1995, c. 465, §C2 (AFF). 2007, c. 583, §§5, 6 (AMD).



38 §1310-S. Public and local participation

In addition to provisions for public participation provided pursuant to Title 5, chapter 375, the following provisions apply to an application for a solid waste disposal facility. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §249 (AMD).]

1. Notification. A person applying for a license under this article or giving notice to the commissioner pursuant to section 485-A shall give, at the same time, written notice to the municipal officers of the municipality in which the proposed facility may be located and shall publish notice of the application in a newspaper of general circulation in the area.

[ 2011, c. 655, Pt. GG, §14 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

1-A. Preliminary notice. Sixty days prior to submitting an application to the commissioner regarding a specific site for a solid waste disposal facility, the applicant shall notify by certified mail the municipal officers of the municipality in which the site is located or, in the unorganized territories, the county commissioners with jurisdiction over the site.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §249 (AMD) .]

2. Public hearing. The department may hold an adjudicatory public hearing within the municipality in which the facility may be located or in a convenient location in the vicinity of the proposed facility. The department shall hold an adjudicatory public hearing on an application for a new or expanded commercial or state-owned solid waste disposal facility that accepts special waste upon request from a resident or a property owner in the municipality in which the proposed facility is located. Upon a timely request for an adjudicatory hearing from 5 or more residents in the municipality in which the facility is located or abutting property owners of the facility, the commissioner shall hold an adjudicatory public hearing on an application for a vertical increase in the approved final elevation that would increase the waste disposal capacity of a commercial or state-owned solid waste disposal facility that accepts special waste or the commissioner shall request that the board assume jurisdiction in accordance with section 344, subsection 2-A. At a hearing on an application for a vertical increase in the approved final elevation that would increase the waste disposal capacity, the testimony is limited to issues related to relevant standards of review under chapter 13, subchapter 1-A. The hearing must be conducted in accordance with Title 5, chapter 375, subchapter 4. Administrative expenses of a hearing held pursuant to this subsection and all costs incurred by the department in processing an application must be paid for by the person applying for the license as provided in department rules.

[ 2005, c. 341, §1 (AMD) .]

3. Automatic municipal intervenor status. The municipal officers, or their designees, from the municipality in which the facility would be located have intervenor status if they request it within 60 days of notification under subsection 1. The intervenor status granted under this subsection applies in any proceeding for a license under this article. Immediately upon the commissioner's receipt of such a request, the intervenors have all rights and responsibilities commensurate with this status.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §249 (AMD) .]

3-A. Automatic abutter intervenor status. An abutting property owner has intervenor status in any public hearing held pursuant to subsection 2 if the property owner requests it no later than 10 days following public notice of the hearing. Immediately upon the commissioner's receipt of such a request, the intervenor has all rights and responsibilities commensurate with this status. A party granted intervenor status under this subsection is not eligible for intervenor assistance grants or reimbursements pursuant to subsection 4.

For purposes of this subsection, "abutting property owner" means an owner of property that is both contiguous to the property on which a facility is proposed and within 1 mile of the location of the proposed facility site, including property directly across a public or private right-of-way.

[ 1997, c. 624, §16 (NEW) .]

4. Financial assistance. The commissioner shall reimburse or make assistance grants for the direct expenses of intervention of any party granted intervenor status under subsection 3, not to exceed $50,000. The board shall adopt rules governing the award and management of intervenor assistance grants and reimbursement of expenses to ensure that the funds are used in support of direct, substantive participation in the proceedings before the department. Allowable expenses include, without limitation, hydrogeological studies, waste generation and recycling studies, traffic analyses, the retention of expert witnesses and attorneys and other related items. Expenses not used in support of direct, substantive participation in the proceedings before the department, including attorney's fees related to court appeals, are not eligible for reimbursement under this subsection. Expenses otherwise eligible under this section that are incurred by the municipality after notification pursuant to subsection 1 are eligible for reimbursement under this subsection only if a completed application is accepted by the department. The commissioner may make an additional assistance grant not to exceed $50,000, to be paid by the applicant as provided in department rules, to any party granted intervenor status under subsection 3 on an application for the expansion of a commercial solid waste disposal facility that accepts only special waste for landfilling when the intervenor demonstrates to the commissioner that the size, nature, location, geological setting or other relevant factors warrant additional expenditures for technical assistance. The board shall also establish rules governing:

A. The process by which an intervenor under subsection 3 may gain entry to the proposed facility site for purposes of reasonable inspection and site investigations under the auspices of the department; and [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §249 (AMD).]

B. The reduction in the maximum level of reimbursable costs to the extent the municipality establishes by local ordinance any substantially similar financial requirements of the applicant. [1987, c. 517, §25 (NEW).]

[ 1997, c. 624, §17 (AMD) .]

5. Unincorporated townships and plantations. For the purposes of this section, county commissioners shall act as municipal officers for unincorporated townships, and assessors of plantations shall act as municipal officers for plantations.

[ 1987, c. 557, §3 (NEW) .]

SECTION HISTORY

1987, c. 517, §25 (NEW). 1987, c. 557, §3 (AMD). 1989, c. 15, §§1,2 (AMD). 1989, c. 585, §E32 (AMD). 1989, c. 890, §§A40,B249 (AMD). 1991, c. 794, §1 (AMD). 1993, c. 378, §8 (AMD). 1995, c. 465, §A19 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 656, §A25 (AMD). 1997, c. 624, §§15-17 (AMD). 2005, c. 341, §1 (AMD). 2011, c. 655, Pt. GG, §14 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §1310-T. Application fee

In addition to any fees imposed pursuant to section 352, the applicant shall pay a fee of $50,000 at the time of filing an application for a solid waste disposal facility. An application is considered incomplete and the department shall defer any review or processing of the application until the applicant has paid the full $50,000 fee. The fee must be deposited in the Maine Environmental Protection Fund and used only to make reimbursements and grants to the intervenor in the applicant's license proceedings pursuant to section 1310-S. The applicant releases all control over this money and does not retain any rights to audit the spending of these funds once the fee has been deposited in the Maine Environmental Protection Fund. Any portion of the fee not disbursed by the department for these purposes is reimbursed to the applicant, together with any interest that may have accrued on that portion. Upon request, the commissioner shall provide an audit report to the applicant after all the application and appeal proceedings before the department have concluded. [1989, c. 15, §3 (AMD); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §250 (AMD).]

SECTION HISTORY

1987, c. 517, §25 (NEW). 1989, c. 15, §3 (AMD). 1989, c. 890, §§A40,B250 (AMD).



38 §1310-U. Municipal ordinances

Municipalities are prohibited from enacting stricter standards than those contained in this chapter and in the solid waste management rules adopted pursuant to this chapter governing the hydrogeological criteria for siting or designing solid waste disposal facilities or governing the engineering criteria related to waste handling and disposal areas of a solid waste disposal facility. Except as provided in section 2173, municipalities are further prohibited from enacting or applying ordinances that regulate solid waste disposal facilities owned by the State or a state agency or a regional association. [2011, c. 655, Pt. GG, §15 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

Under the municipal home rule authority granted by the Constitution of Maine, Article VIII, Part Second and Title 30-A, section 3001, municipalities, except as provided in this section, may enact ordinances with respect to solid waste facilities that contain standards the municipality finds reasonable, including, without limitation, conformance with federal and state solid waste rules; fire safety; traffic safety; levels of noise heard outside the facility; distance from existing residential, commercial or institutional uses; ground water protection; surface water protection; erosion and sedimentation control; and compatibility of the solid waste facility with local zoning and land use controls, provided that the standards are not more strict than those contained in this chapter and in chapter 3, subchapter I, articles 5-A and 6 and the rules adopted under these articles. Municipal ordinances must use definitions consistent with those adopted by the board. [1995, c. 126, §2 (AMD).]

A municipality adopting an ordinance under this section shall forward a copy of the ordinance to the commissioner within 30 days of its adoption. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §251 (AMD).]

SECTION HISTORY

1987, c. 517, §25 (NEW). 1989, c. 585, §E33 (RPR). 1989, c. 869, §A8 (AMD). 1989, c. 890, §§A40,B251 (AMD). 1991, c. 66, §A38 (AMD). 1995, c. 126, §2 (AMD). 1995, c. 656, §A26 (AMD). 2011, c. 655, Pt. GG, §15 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §1310-V. Moratorium

Prior to 91 days after the First Regular Session of the 113th Legislature adjourns, the department may not process or act upon any application or issue a license for a new commercial landfill facility or the substantial expansion of a commercial landfill facility. In processing applications after the moratorium, priority must be given to applications for commercial landfill facilities used for the disposal of solid waste that is generated by an energy recovery facility designed to reduce the volume or alter the physical characteristics of municipal solid waste and to produce electricity through incineration. Notwithstanding the provisions of Title 1, section 302, any application for a new or substantially expanded commercial landfill facility pending or filed after the effective date of this article and any application for an expanded commercial landfill facility filed after October 8, 1987, is subject to departmental rules regarding solid waste adopted pursuant to section 1304 and the provisions of Private and Special Law 1987, chapter 28. Notwithstanding other provisions of this Title, the department may not issue a license for a new or substantially expanded commercial landfill facility under this article or for an expanded commercial landfill facility, the application for which was filed after October 8, 1987, until the board has adopted rules pursuant to the provisions of Private and Special Law 1987, chapter 28. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §252 (AMD).]

For the purposes of this section, the term, "commercial landfill facility" is defined pursuant to section 1303-C, except that the term does not include a waste facility that is controlled by the owners of an energy recovery facility or facilities and that is used exclusively for the disposal of ash or other wastes processed and thereby generated by such energy recovery facility or facilities. [1989, c. 878, Pt. B, §41 (AMD).]

SECTION HISTORY

1987, c. 517, §25 (NEW). 1987, c. 557, §4 (AMD). 1989, c. 878, §B41 (AMD). 1989, c. 890, §§A40,B252 (AMD).



38 §1310-W. County commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 557, §5 (NEW). 1987, c. 706, §1 (RP).



38 §1310-X. Future commercial waste disposal facilities

1. New facilities. Notwithstanding Title 1, section 302, the department may not approve an application for a new commercial solid waste disposal or biomedical waste disposal or treatment facility after September 30, 1989, including any applications pending before the department on or after September 30, 1989.

[ 1993, c. 355, §52 (AMD) .]

2. Relicense or transfer of license. The department may relicense or approve a transfer of license for a commercial solid waste disposal or biomedical waste disposal or treatment facility after September 30, 1989, if the facility had been previously licensed by the department as a commercial solid waste disposal or biomedical waste disposal or treatment facility prior to October 6, 1989, and all other provisions of law have been satisfied.

[ 1995, c. 465, Pt. A, §20 (AMD); 1995, c. 465, Pt. C, §2 (AFF) .]

3. Expansion of facilities. The department may license an expansion of a commercial solid waste disposal or biomedical waste disposal or treatment facility after September 30, 1989 if:

A. The department has previously licensed the facility prior to October 6, 1989; [1991, c. 297, §1 (RPR).]

B. The department determines that the proposed expansion is contiguous with the existing facility and:

(1) Is located on property owned on December 31, 1989 by the licensee or by a corporation or other business entity under common ownership or control with the licensee; or

(2) For a commercial solid waste disposal facility that is a commercial landfill facility that is not under order or agreement to close, is located on property owned by the licensee; and [2011, c. 566, §1 (AMD).]

C. For a commercial solid waste disposal facility the commissioner or the department determines as provided in section 1310-N, subsection 3-A that the facility provides a substantial public benefit. [1995, c. 465, Pt. A, §21 (AMD); 1995, c. 465, Pt. C, §2 (AFF).]

The department may not process or act upon any application or license an expansion of a commercial landfill facility pursuant to this subsection until the applicant demonstrates to the department that it is in full compliance with the host community agreement pursuant to section 1310-N, subsection 9, if any, on the existing facility and until a host community agreement amendment is executed to account for the proposed expansion.

An expanded facility may not receive a property tax exemption on real or personal property.

[ 2011, c. 566, §1 (AMD) .]

4. Exemption. The following are exempt from the provisions of this section:

A. A commercial biomedical waste disposal or treatment facility, if at least 51% of the facility is owned by a licensed hospital or hospitals as defined in Title 22, section 328, subsection 14 or a group of hospitals that are licensed under Title 22 acting through a statewide association of Maine hospitals or a wholly owned affiliate of the association; and [2003, c. 551, §17 (AMD).]

B. Expansion of a commercial solid waste disposal facility, if the expansion will not result in an increase in the facility's disposal capacity and the expansion will not be used for solid waste disposal. [1995, c. 588, §1 (NEW).]

[ 2003, c. 551, §17 (AMD) .]

SECTION HISTORY

1989, c. 585, §E34 (NEW). 1989, c. 869, §A9 (RPR). 1989, c. 878, §H8 (RPR). 1991, c. 297, §1 (RPR). 1991, c. 382, (AMD). 1993, c. 355, §52 (AMD). 1995, c. 68, §1 (AMD). 1995, c. 465, §§A20,21 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 588, §1 (AMD). 2003, c. 551, §17 (AMD). 2011, c. 566, §1 (AMD).



38 §1310-Y. Financial assurance

An owner or operator of a solid waste disposal facility licensed under section 1310-N shall provide the department assurance of its financial ability to satisfy the estimated cost of corrective action for known releases from the facility and its financial capacity to satisfy the estimated cost of closure and postclosure care and maintenance at the facility for a period of at least 30 years after closure. The board may adopt rules that increase or decrease that postclosure care period, as long as those rules are consistent with applicable federal rules. The department may consider the use of more than one acceptable form of financial assurance per facility to satisfy the financial assurance requirement of this section. This section applies to all privately owned solid waste disposal facilities licensed by the department, including facilities licensed by the department before June 16, 1993. This section does not apply to a municipally owned or operated solid waste disposal facility that accepts exclusively special waste, construction and demolition debris, land-clearing debris or any combination of those types of waste or to a municipally owned or operated solid waste disposal facility licensed before June 16, 1993. [2001, c. 575, §1 (AMD).]

1. Acceptable forms of financial assurance. Acceptable forms of financial assurance are:

A. A letter of credit; [1993, c. 378, §9 (NEW).]

B. A surety bond; [1993, c. 378, §9 (NEW).]

C. An escrow account; [1993, c. 378, §9 (NEW).]

D. A reserve account calculated in a manner consistent with the United States Internal Revenue Code; [1993, c. 378, §9 (NEW).]

E. An irrevocable trust account; or [1993, c. 378, §9 (NEW).]

F. In the case of a municipal solid waste disposal facility, any of the allowable financial assurance mechanisms set forth in applicable federal rules. [1993, c. 378, §9 (NEW).]

[ 1993, c. 378, §9 (NEW) .]

1-A. Substitute requirements. The department may substitute part of the acceptable forms of financial assurance under subsection 1 with one or more of the following requirements:

A. A current rating for its senior unsubordinated debt of AAA, AA, A or BBB as issued by Standard and Poor's Corporation or Aaa, Aa, A or Baa as issued by Moody's Investors Services, Inc.; [2001, c. 575, §1 (NEW).]

B. A ratio of less than 1.5 comparing total liabilities to net worth; or [2001, c. 575, §1 (NEW).]

C. A ratio of greater than 0.10 comparing the sum of net income plus depreciation, depletion and amortization, minus $10,000,000, to total liabilities. [2001, c. 575, §1 (NEW).]

[ 2001, c. 575, §1 (NEW) .]

2. Report. An owner or operator of a solid waste disposal facility shall annually prepare a report containing a sworn statement providing the year-end balance of any escrow, trust or reserve account established under this section. That report must be submitted to the commissioner by March 31st of each year or such other date as the commissioner may designate.

[ 1993, c. 378, §9 (NEW) .]

SECTION HISTORY

1993, c. 378, §9 (NEW). 1995, c. 44, §1 (AMD). 2001, c. 315, §4 (AMD). 2001, c. 575, §1 (AMD).



38 §1310-Z. Laboratory analyses

Laboratory analyses required in support of the licensing, operation, closure or postclosure care of a solid waste facility must be performed by a qualified laboratory. Six months after the adoption of laboratory certification rules required by Title 22, section 567, all laboratories must be certified or exempted from certification pursuant to those rules. [1993, c. 378, §9 (NEW).]

SECTION HISTORY

1993, c. 378, §9 (NEW).



38 §1310-AA. Public benefit determination

1. Application for public benefit determination. Prior to submitting an application under section 1310-N for a license for a new or expanded solid waste disposal facility, a person must apply to the commissioner for a determination of whether the proposed facility provides a substantial public benefit.

[ 1995, c. 465, Pt. A, §22 (NEW); 1995, c. 465, Pt. C, §2 (AFF) .]

1-A. Public benefit determination for acceptance by publicly owned solid waste landfills of waste generated out of state. Prior to accepting waste that is not generated within the State, a solid waste facility that is subject to this subsection shall apply to the commissioner for a determination of whether the acceptance of the waste provides a substantial public benefit.

A. A facility is subject to this subsection if the facility is a solid waste landfill that is not a commercial solid waste disposal facility pursuant to:

(1) Section 1303-C, subsection 6, paragraph A-2;

(2) Section 1303-C, subsection 6, paragraph B-2; or

(3) Section 1303-C, subsection 6, paragraph C-2. [2007, c. 338, §3 (NEW); 2007, c. 338, §5 (AFF).]

B. A facility that is subject to this subsection may not accept waste that is not generated within the State unless the commissioner determines that the acceptance of the waste provides a substantial public benefit. [2007, c. 338, §3 (NEW); 2007, c. 338, §5 (AFF).]

C. The commissioner shall make the determination of public benefit in accordance with subsections 2 and 3. [2007, c. 338, §3 (NEW); 2007, c. 338, §5 (AFF).]

D. For purposes of this subsection, "waste that is generated within the State" includes residue and bypass generated by incineration, processing and recycling facilities within the State; waste whether generated within the State or outside of the State used for daily cover, frost protection or stability in accordance with all applicable rules and licenses; and waste generated within 30 miles of the solid waste disposal facility. [2011, c. 566, §2 (AMD).]

[ 2011, c. 566, §2 (AMD) .]

1-B. State-owned solid waste disposal facilities. This subsection applies to public benefit determinations for solid waste disposal facilities owned by the State.

A. The department may not process or act upon any application for a new, modified or amended solid waste license for a solid waste disposal facility acquired by the State after January 1, 2007, including an application to expand, until the facility has applied for and received a public benefit determination. [2013, c. 243, §2 (NEW).]

B. A solid waste disposal facility owned by the State before January 1, 2007 is deemed to hold a public benefit determination for the licensed disposal capacity at the facility on the effective date of this subsection. The department may require the holder of a public benefit determination under this paragraph to submit an application for a modified public benefit determination if the department finds that a material change in the underlying facts or circumstances has occurred or is proposed, including, but not limited to, a change in the disposal capacity or a change of the owner or operator of the facility. The department may not process or act upon any application to expand a solid waste disposal facility owned by the State before January 1, 2007 until the facility has applied for and received a public benefit determination. [2013, c. 243, §2 (NEW).]

[ 2013, c. 243, §2 (NEW) .]

2. Process. Determinations by the commissioner under this section are not subject to Title 5, chapter 375, subchapter 4. The applicant shall provide public notice of the filing of an application under this section in accordance with department rules. The department shall accept written public comment during the course of processing the application. In making the determination of whether the facility under subsection 1 or the acceptance of waste that is not generated within the State under subsection 1-A provides a substantial public benefit, the commissioner shall consider the state plan, written information submitted in support of the application and any other written information the commissioner considers relevant. The commissioner shall hold a public meeting in the vicinity of the proposed facility under subsection 1 or the solid waste landfill under subsection 1-A to take public comments and shall consider those comments in making the determination. The commissioner shall issue a decision on the matter within 60 days of receipt of the application. The commissioner's decisions under this section may be appealed to the board, but the board is not authorized to assume jurisdiction of a decision under this section.

[ 2011, c. 566, §3 (AMD) .]

3. Standards for determination. The commissioner shall find that the proposed facility under subsection 1 or the acceptance of waste that is not generated within the State under subsection 1-A provides a substantial public benefit if the applicant demonstrates to the commissioner that the proposed facility or the acceptance of waste that is not generated within the State:

A. Meets immediate, short-term or long-term capacity needs of the State. For purposes of this paragraph, "immediate" means within the next 3 years, "short-term" means within the next 5 years and "long-term" means within the next 10 years. When evaluating whether a proposed facility meets the capacity needs of the State, the commissioner shall consider relevant local and regional needs as appropriate and the regional nature of the development and use of disposal capacity due to transportation distances and other factors; [2011, c. 566, §4 (AMD).]

B. Except for expansion of a commercial solid waste disposal facility that accepts only special waste for landfilling, is consistent with the state waste management and recycling plan and promotes the solid waste management hierarchy as set out in section 2101; [2011, c. 566, §5 (AMD).]

C. Is not inconsistent with local, regional or state waste collection, storage, transportation, processing or disposal; and [2007, c. 338, §3 (AMD); 2007, c. 338, §5 (AFF).]

D. For a determination of public benefit under subsection 1-A only, facilitates the operation of a solid waste disposal facility and the operation of that solid waste disposal facility would be precluded or significantly impaired if the waste is not accepted. [2007, c. 655, §10 (AMD).]

[ 2011, c. 566, §§4,5 (AMD) .]

4. Application. This section does not apply to facilities described in section 1310-N, subsection 3-A, paragraph A.

[ 2009, c. 348, §1 (AMD); 2009, c. 348, §3 (AFF) .]

5. Modifications. Public benefit determinations may be revised by the department if the department finds that a material change in the underlying facts or circumstances upon which a public benefit determination was based has occurred or is proposed, including, but not limited to, a change related to disposal capacity or a change of the owner or operator of a facility. The department may require the holder of a public benefit determination to submit an application for modification of that determination if the department finds that a change in the underlying facts or circumstances has occurred or is proposed.

[ 2011, c. 566, §6 (AMD) .]

6. Substantial public benefit.

[ 2013, c. 243, §3 (RP) .]

7. Decision making. When making a decision on an application for a determination of public benefit, the commissioner:

A. May issue a full or partial approval of an application, with or without conditions; and [2011, c. 566, §7 (NEW).]

B. For an application related to a state-owned solid waste disposal facility, shall conduct a review that is in accordance with the provisions of this section and is independent of any other contract or agreement between the State and the facility operator or any other party concerning the operation or development of the facility. [2011, c. 566, §7 (NEW).]

[ 2011, c. 566, §7 (NEW) .]

SECTION HISTORY

RR 1995, c. 1, §33 (COR). 1995, c. 314, §1 (NEW). 1995, c. 465, §A22 (NEW). 1995, c. 465, §C2 (AFF). 2007, c. 338, §3 (AMD). 2007, c. 338, §5 (AFF). 2007, c. 414, §§4, 5 (AMD). 2007, c. 655, §10 (AMD). 2009, c. 348, §§1, 2 (AMD). 2009, c. 348, §3 (AFF). 2011, c. 566, §§2-7 (AMD). 2013, c. 243, §§2, 3 (AMD).



38 §1310-BB. Use of unauthorized tire management site or facility (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1995, c. 1, §33 (RNU). 1995, c. 314, §1 (NEW). 1995, c. 579, §1 (RP).









Subchapter 2: SOLID WASTE MANAGEMENT SUBSIDY

38 §1311. Findings; intent (REALLOCATED TO TITLE 38, SECTION 1310-A) (REPEALED)

(REALLOCATED TO TITLE 38, SECTION 1310-A)

(REPEALED)

SECTION HISTORY

1979, c. 383, §11 (NEW). 1979, c. 511, §2 (NEW). 1979, c. 640, §1 (AMD). 1979, c. 663, §238 (RAL). 1983, c. 566, §43 (RP).



38 §1312. Solid waste subsidy (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 511, §2 (NEW). 1979, c. 640, §2 (AMD). 1983, c. 566, §44 (RP).



38 §1313. Eligible facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 511, §2 (NEW). 1979, c. 640, §3 (RPR). 1983, c. 566, §45 (RP).



38 §1314. Eligible costs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 511, §2 (NEW). 1979, c. 640, §§4-6 (AMD). 1983, c. 566, §46 (RP).



38 §1315. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 511, §2 (NEW). 1979, c. 640, §7 (AMD). 1983, c. 566, §47 (RP).






Subchapter 2-A: TIRE STOCKPILE ABATEMENT

38 §1316. Prohibition

A person may not handle used motor vehicle tires at an uncontrolled tire stockpile in violation of an order issued under this subchapter. [1991, c. 517, Pt. A, §2 (NEW).]

SECTION HISTORY

1991, c. 517, §A2 (NEW).



38 §1316-A. Investigation and enforcement

If the commissioner finds upon investigation that an area or location where used motor vehicle tires are or were handled, stored or disposed of is not licensed or is in violation of the solid waste management rules relating to tires and presents a significant fire hazard or a threat to public health or safety or to the environment, the commissioner may designate that location as an uncontrolled tire stockpile and may issue an administrative order directing the responsible party or parties to mitigate or eliminate the threatening or hazardous conditions posed by the uncontrolled tire stockpile. [1995, c. 579, §2 (NEW).]

An administrative order issued under this section must contain findings of fact describing, insofar as possible, and with reasonable specificity, the site of the activity and the danger to public health or safety or to the environment. [1995, c. 579, §2 (NEW).]

Service of a copy of the commissioner's findings and order must be made by the sheriff or deputy sheriff or by hand delivery by an authorized representative of the department in accordance with the Maine Rules of Civil Procedure. [2005, c. 330, §31 (AMD).]

The person to whom the order is directed shall comply immediately. That person may apply to the board for a hearing within 10 working days after receipt of the order. Within 15 working days after receipt of the application, the board shall hold a hearing, make findings of fact and vote on a decision that continues, revokes or modifies the order. That decision must be in writing and signed by the board chair using any means for signature authorized in the department's rules and published within 2 working days after the hearing and vote. The nature of the hearing before the board is an appeal. At the hearing, all witnesses must be sworn, and the department shall first establish the basis for the administrative order and for naming the person to whom the administrative order was directed. The decision of the board may be appealed to the Superior Court in accordance with Title 5, chapter 375, subchapter 7. [2005, c. 330, §31 (AMD).]

The Office of the State Fire Marshal may employ its enforcement powers as authorized in Title 25, section 2396 to require a responsible party or parties to take any action necessary to protect public health and safety from substantial and immediate fire danger posed by an uncontrolled tire stockpile. [1995, c. 314, §2 (NEW).]

SECTION HISTORY

1991, c. 517, §A2 (NEW). 1995, c. 314, §2 (AMD). 1995, c. 579, §2 (AMD). 2005, c. 330, §31 (AMD).



38 §1316-B. Abatement; cleanup; mitigation

If a responsible party does not comply immediately with all conditions of an administrative order issued pursuant to section 1316-A or an administrative consent agreement issued pursuant to section 347-A, subsection 4 or any court order, the commissioner may act to abate, clean up or mitigate the threat or hazard posed by an uncontrolled tire stockpile. The commissioner may: [1995, c. 579, §3 (AMD).]

1. Assistance. Employ private consultants and other persons to evaluate, design or conduct tire removal or site remediation activities;

[ 1991, c. 517, Pt. A, §2 (NEW) .]

2. Process and remove. Cause the processing or removal of all stockpiled tires;

[ 1995, c. 579, §4 (AMD) .]

3. Secure. Have barriers constructed and sufficient security measures implemented to prohibit the access of unauthorized persons to the site, including the responsible party;

[ 1991, c. 517, Pt. A, §2 (NEW) .]

4. Equipment. Have fire-fighting or pollution abatement equipment purchased and stored either at or away from the tire stockpile;

[ 1991, c. 517, Pt. A, §2 (NEW) .]

5. Alter. Have the physical characteristics of the stockpile site altered, including the construction of fire lanes, fire or pollution barriers or other necessary site remediation activity;

[ 1995, c. 314, §3 (AMD) .]

6. Close. Permanently close the stockpile and prohibit the use of the site for the storage or disposal of used motor vehicle tires; or

[ 1995, c. 314, §3 (AMD) .]

7. Consultation. Consult with the Office of the State Fire Marshal regarding on-site fire abatement and control measures.

[ 1995, c. 314, §4 (NEW) .]

SECTION HISTORY

1991, c. 517, §A2 (NEW). 1995, c. 314, §§3,4 (AMD). 1995, c. 579, §§3,4 (AMD).



38 §1316-C. Liability; recovery by State

Each responsible party is jointly and severally liable for all costs incurred by the State, including court costs and attorney's fees, for the abatement, cleanup or mitigation of the threat or hazard posed by an uncontrolled tire stockpile and for damages for injury to, destruction of, loss of or loss of use of natural resources of the State resulting from the uncontrolled tire stockpile, including the reasonable costs of assessing natural resources damages. The commissioner shall demand prompt reimbursement of all costs incurred under sections 1316-A and 1316-B. If payment is not received by the State within 30 days of demand, the Attorney General may file suit in the Superior Court and may seek reimbursement of other costs and any other relief provided by law. Notwithstanding the time limits stated in this section, neither a demand nor other recovery efforts against one responsible party may relieve any other responsible party of liability. [2007, c. 655, §11 (AMD).]

The commissioner may not demand from responsible parties that are municipalities reimbursement of more than 10% of all costs incurred by the State under sections 1316-A and 1316-B. [1991, c. 517, Pt. A, §2 (NEW).]

In any suit filed under this section, the State need not prove negligence in any form or matter by a defendant. The State need only prove that a defendant is a responsible party and the site poses or posed or potentially poses or posed a threat or hazard to the health, safety or welfare of any citizen of the State or the environment of the State, to which the acts or omissions of the defendant are or were causally related. Punitive damages may be awarded by the court upon a finding that a responsible party acted in willful violation of law, rule or order in creating, increasing or maintaining an uncontrolled tire stockpile. [1991, c. 517, Pt. A, §2 (NEW).]

Funds recovered under this section must be deposited into the Tire Management Fund. [1995, c. 465, Pt. A, §23 (AMD); 1995, c. 465, Pt. C, §2 (AFF).]

SECTION HISTORY

1991, c. 517, §A2 (NEW). 1995, c. 465, §A23 (AMD). 1995, c. 465, §C2 (AFF). 2007, c. 655, §11 (AMD).



38 §1316-D. Immunity

Notwithstanding Title 14, chapter 741, the State, its agencies or its employees are not liable for the death or injury of any person or for any property damage that results from abatement activities pursuant to this subchapter. This section does not affect the right of any person to receive workers' compensation or other applicable benefits. [1991, c. 517, Pt. A, §2 (NEW).]

SECTION HISTORY

1991, c. 517, §A2 (NEW).



38 §1316-E. Lien established

1. Establishment. All costs incurred by the State, including court costs and attorney's fees, for the abatement, cleanup or mitigation of an uncontrolled tire stockpile and all related interest and penalties constitute a lien against the real estate of the responsible party or parties.

[ 1991, c. 517, Pt. A, §2 (NEW) .]

2. Priority. The priority of a lien filed pursuant to this section is governed by the following.

A. Any lien filed pursuant to this section on real estate where an uncontrolled tire stockpile is located has precedence over all encumbrances on the real estate recorded after the effective date of this section. For the purposes of this paragraph, the term "real estate" includes all real estate of a responsible party that has been included in the property description of the real estate on which the stockpile is located within the 3-year period preceding the date of the filing of the lien or the period between the effective date of this section and the date on which the lien is filed, whichever period is shorter. [1991, c. 517, Pt. A, §2 (NEW).]

B. Any lien filed pursuant to this section on any other real estate of the responsible party has precedence over all transfers and encumbrances filed after the date that the lien is filed with the registry of deeds. [1991, c. 517, Pt. A, §2 (NEW).]

[ 1991, c. 517, Pt. A, §2 (NEW) .]

3. Notice. A certificate of lien signed by the commissioner must be mailed by certified mail, return receipt requested, to all persons of record holding an interest in the real estate over which the commissioner's lien is entitled to priority under subsection 2, paragraph A. A certificate may be filed for record in the office of the clerk of any municipality in which the real estate is situated.

[ 1991, c. 517, Pt. A, §2 (NEW) .]

4. Recording. Any lien filed pursuant to this section is effective when filed with the registry of deeds for the county in which the real estate is located. The lien must include a description of the real estate, the amount of the lien and the name of the owner as grantor.

[ 1991, c. 517, Pt. A, §2 (NEW) .]

5. Limitation. This section does not apply to a unit of real estate that consists primarily of real estate used or under construction as single or multifamily housing at the time the lien is recorded or to property owned by a municipality.

[ 1991, c. 517, Pt. A, §2 (NEW) .]

6. Discharge of lien. When the amount of a lien recorded under this section has been paid or reduced, the commissioner, upon request by any person of record holding interest in the real estate that is the subject of the lien, shall issue a certificate discharging or partially discharging the lien. The certificate must be recorded in the registry in which the lien was recorded. Any foreclosure action on the lien must be brought by the Attorney General in the name of the State in the Superior Court for the judicial district in which the property subject to the lien is situated.

[ 1991, c. 517, Pt. A, §2 (NEW) .]

SECTION HISTORY

1991, c. 517, §A2 (NEW).



38 §1316-F. Tire Management Fund

The Tire Management Fund is created within the department as a nonlapsing dedicated fund to pay the costs of tire stockpile abatement, remediation and cleanup. All funds appropriated or allocated to the fund must be deposited in the fund and the fund may accept grants, bequests, gifts or contributions from any person, corporation or governmental entity. The fund must be used for the purposes set forth in section 1316-B. Permissible uses include providing financial incentives to tire processors to make the processing of tires economically feasible. The department shall report to the joint standing committee of the Legislature having jurisdiction over natural resources matters by March 1, 1996 on how the funds have been spent. [1995, c. 465, Pt. A, §24 (NEW); 1995, c. 465, Pt. C, §2 (AFF).]

SECTION HISTORY

1995, c. 465, §A24 (NEW). 1995, c. 465, §C2 (AFF).



38 §1316-G. Tire stockpile abatement program

The State shall undertake a program to eliminate tire stockpiles. The program is under the direction of the department with assistance from other agencies including the Department of the Attorney General, the Maine State Police, the Maine National Guard and the Department of Corrections. [2011, c. 655, Pt. GG, §16 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

1. Tire stockpile abatement. The department shall, as available resources allow:

A. Estimate the number of tires that are stockpiled and that pose a significant risk to the environment or public health; [1995, c. 578, §1 (NEW).]

B. Develop a tire stockpile reduction priority plan based on environmental and public health risks; [1995, c. 578, §1 (NEW).]

C. Seek the cooperation and assistance of private and governmental landowners or tire stockpile operators to reduce the size and number of tire stockpiles; [1995, c. 578, §1 (NEW).]

D. Assist tire stockpile owners and operators willing to cooperate within the law; [1995, c. 578, §1 (NEW).]

E. Utilize enforcement powers unilaterally or in conjunction with the Department of the Attorney General or the Maine State Police or other parties to abate health, safety and environmental risks posed by tire stockpiles when voluntary cooperation is not provided by landowners or operators; [1995, c. 578, §1 (NEW).]

F. Develop or cause to be developed site-specific tire stockpile abatement plans; [1995, c. 578, §1 (NEW).]

G. Give preference in implementing site-specific tire stockpile abatement activities to the processing of tires for removal and beneficial use while mitigating fire risk; [1995, c. 578, §1 (NEW).]

H. Educate the public and encourage use of tires based on consideration of environmental and public health impacts as well as market conditions; and [2007, c. 655, §12 (AMD).]

I. Contract for services to reduce tire stockpiles and abate significant risk to the environment and public health at tire stockpile sites. [2007, c. 655, §13 (AMD).]

J. [2007, c. 655, §14 (RP).]

[ 2007, c. 655, §§12-14 (AMD) .]

2. Market development. The department shall, as available resources allow, assist with market development to encourage the beneficial reuse of whole tires and processed tires inside or outside the State. The department may also make recommendations to the Legislature regarding legislation that would enhance the beneficial reuse of waste tires or processed tires.

[ 2011, c. 655, Pt. GG, §17 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

3. Business retention and new technology. The Department of Economic and Community Development, as available resources allow, shall lead a cooperative effort involving the department and the Finance Authority of Maine to identify measures the State can take to provide a favorable environment for the retention of businesses assisting in the processing of waste tires. This cooperative effort must also provide for the introduction of viable new technologies to cost-effectively convert waste tires to commodities that can be utilized for beneficial reuse and for energy production.

[ 2011, c. 655, Pt. GG, §17 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

SECTION HISTORY

1995, c. 578, §1 (NEW). 2007, c. 655, §§12-14 (AMD). 2011, c. 655, Pt. GG, §§16, 17 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).






Subchapter 2-B: MANAGEMENT OF MOTOR VEHICLE TIRES

38 §1316-L. Management of motor vehicle tires

1. Disposal, storage and processing. A person may not dispose of, store or process, or cause to be disposed of, stored or processed, used motor vehicle tires at a site or facility in this State that:

A. Is an uncontrolled tire stockpile that is the subject of an administrative order of the commissioner pursuant to section 1316-A; or [1995, c. 579, §5 (NEW).]

B. Is unlicensed, unless the facility is exempt from licensing or otherwise authorized under state law to dispose of, store or process such tires. [1995, c. 579, §5 (NEW).]

[ 1995, c. 579, §5 (NEW) .]

2. Transfer to tire transporter. A person may not transfer custody or possession of scrap tires to any transporter if that person knows or has reason to believe the transporter:

A. Does not have a license or permit to transport scrap tires as required by department rules; [1995, c. 579, §5 (NEW).]

B. Does not have a manifest documenting the transport of such tires as required by department rules; or [1995, c. 579, §5 (NEW).]

C. Will transport or handle the scrap tires in violation of this subchapter or of subchapter II-A or rules adopted pursuant to section 1304. [1995, c. 579, §5 (NEW).]

[ 1995, c. 579, §5 (NEW) .]

The department shall maintain current lists of uncontrolled tire stockpiles, licensed and authorized tire storage, disposal or processing facilities and transporters licensed or authorized to transport scrap tires. [1995, c. 579, §5 (NEW).]

SECTION HISTORY

1995, c. 579, §5 (NEW).



38 §1316-M. Transportation of tires

1. Examination of license and manifest. A state, county or local law enforcement officer may examine a nonhazardous waste transporter license to determine if it is valid, or a nonhazardous waste manifest to determine whether scrap tires are being transported to a licensed or exempt waste facility.

[ 1995, c. 579, §5 (NEW) .]

2. Impoundment. When a law enforcement officer has reasonable grounds to believe that scrap tires are being transported to an unlicensed, nonexempt waste facility, or that scrap tires are being transported to a waste facility without a manifest or license as required by the department's nonhazardous waste transporter rules, the law enforcement officer may impound the vehicle and hold the vehicle until the transporter has fully complied with department rules.

[ 1995, c. 579, §5 (NEW) .]

3. Alternative manifest. A law enforcement officer may issue an alternative manifest to the transporter to transport scrap tires to a licensed waste facility. An alternative manifest must include the following information:

A. The name and location of the waste generator; [1995, c. 579, §5 (NEW).]

B. The quantity of scrap tires; and [1995, c. 579, §5 (NEW).]

C. The name and location of the waste facility to which the scrap tires are being transported. [1995, c. 579, §5 (NEW).]

A copy of the alternative manifest prepared by the law enforcement officer and any summons issued to the transporter must be sent to the department.

[ 1995, c. 579, §5 (NEW) .]

4. Transporting without license or manifest; penalties. A person who transports scrap tires without a license or without a manifest as required by department rules commits a Class E crime. Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. The minimum fines for transporting scrap tires without a license or without a manifest are as follows:

A. For a vehicle with a registered gross weight of up to 12,000 pounds, $500; [2003, c. 452, Pt. W, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. For a vehicle with a registered gross weight of between 12,001 and 34,000 pounds, $2,000; and [2003, c. 452, Pt. W, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. For a vehicle with a registered gross weight of over 34,000 pounds, $4,500. [2003, c. 452, Pt. W, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

This minimum fine may not be suspended, but it may be reduced by the amount of the disposal fee paid by the transporter for disposal of the truckload of tires at a licensed waste facility. Notwithstanding Title 17-A, section 1301, the maximum fine under this subsection is not more than $10,000 per violation.

[ 2003, c. 452, Pt. W, §10 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Transporting after summons or arrest. A person who, after being issued a summons or arrested for a violation of the license or manifest requirements, transports the scrap tires to an unlicensed, nonexempt waste facility commits a Class D crime. Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. Notwithstanding Title 17-A, section 1301, the maximum fine under this subsection is not more than $25,000 per violation.

[ 2003, c. 452, Pt. W, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1995, c. 579, §5 (NEW). 2003, c. 452, §§W10,11 (AMD). 2003, c. 452, §X2 (AFF).






Subchapter 2-C: DANGEROUS OR UNSAFE MATERIAL CONTROL

38 §1316-O. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 406, §1 (NEW).]

1. Dangerous or unsafe material. "Dangerous or unsafe material" means any substance or material that is capable of or likely to cause injury, including, but not limited to:

A. Pressure tanks such as propane tanks; [2005, c. 406, §1 (NEW).]

B. Flammable liquids or solids; and [2005, c. 406, §1 (NEW).]

C. Explosive materials such as dynamite or fireworks. [2005, c. 406, §1 (NEW).]

[ 2005, c. 406, §1 (NEW) .]

SECTION HISTORY

2005, c. 406, §1 (NEW).



38 §1316-P. Prohibition; penalties

A person commits a civil violation for which a fine of not more than $500 may be assessed if, with respect to any dangerous or unsafe material that the person knows is dangerous or unsafe, that person knowingly: [2005, c. 406, §1 (NEW).]

1. Conceals. Conceals that material by placing it inside other waste material or covering it with other waste material; and

[ 2005, c. 406, §1 (NEW) .]

2. Disposes at solid waste facility. Disposes or causes another to dispose of such material in a solid waste facility.

[ 2005, c. 406, §1 (NEW) .]

SECTION HISTORY

2005, c. 406, §1 (NEW).






Subchapter 3: HAZARDOUS MATTER CONTROL

38 §1317. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1979, c. 730, §2 (NEW).]

1. Discharge. "Discharge" includes, but is not limited to, any spilling, leaking, pumping, pouring, emitting, disposing, emptying or dumping onto the land or into the water or ambient air.

[ 1979, c. 730, §2 (NEW) .]

2. Hazardous matter. "Hazardous matter" means substances identified by the board under section 1319 that present a present or potential danger to the people of the State or to its natural environment when deposited on land or discharged on or into waters of the State or ambient air.

[ 1979, c. 730, §2 (NEW) .]

3. Remove or removal. "Remove" or "removal" means the mitigation of the danger created by hazardous matter by either:

A. Treatment or cleanup of a discharge of hazardous matter; or [1979, c. 730, §2 (NEW).]

B. Any action necessary to prevent or minimize danger from a discharge or threatened discharge. [1979, c. 730, §2 (NEW).]

[ 1979, c. 730, §2 (NEW) .]

4. Responsible party. "Responsible party" means the person having care, custody, possession or control of hazardous matter.

[ 1979, c. 730, §2 (NEW) .]

SECTION HISTORY

1979, c. 730, §2 (NEW).



38 §1317-A. Discharge prohibited

The discharge of hazardous matter into or upon any waters of the State, or into or upon any land within the State's territorial boundaries or into the ambient air is prohibited unless licensed or authorized under state or federal law. For purposes of this section, the discharge of gaseous hazardous matter into the ambient air includes discharges within buildings or structures from sources that are not encapsulated within secondary containment. The discharge must be reported and removed as provided under section 1318-B, subsections 1 and 3. [2005, c. 330, §32 (AMD).]

SECTION HISTORY

1979, c. 730, §2 (NEW). 1991, c. 499, §22 (AMD). 2005, c. 330, §32 (AMD).



38 §1318. Mitigation of penalties

1. Reporting. The immediate reporting of a discharge or threatened discharge by the responsible party or by the person causing the discharge may be considered in mitigation of any criminal or civil penalties assessed under this subchapter.

[ 1979, c. 730, §2 (NEW) .]

2. Removal. If the responsible party or person causing the discharge immediately reports and removes the discharge in accordance with this subchapter, a plan submitted under section 1318-C and the rules and orders of the board or commissioner, the party or person is not subject to criminal or civil penalties under this subchapter.

[ 1991, c. 208, §1 (AMD) .]

SECTION HISTORY

1979, c. 730, §2 (NEW). 1989, c. 890, §§A40,B253 (AMD). 1991, c. 208, §1 (AMD).



38 §1318-A. Recovery by State, counties and municipalities for expenditures for removal of discharges

1. Responsible party. The responsible party or the person causing the discharge is liable for all acts and omissions of its servants and agents that are committed within the course and scope of their employment.

[ 2005, c. 100, §1 (AMD) .]

2. State, counties and municipalities to recover for expenditures for removal. Any person who permits, causes or is responsible for a prohibited discharge shall reimburse the State, counties and municipalities for all costs incurred, including personnel costs, in removing the discharge, including costs for ensuring public safety. Funds recovered under this section must be deposited to the account from which they were expended. Requests from the State for reimbursement, if not paid within 30 days of demand, may be turned over to the Attorney General for collection or may be submitted to a collection agency or agent or an attorney retained by the department with the approval of the Attorney General pursuant to Title 5, section 191, or, for county or municipal cost, to the District Attorney for collection.

[ 2005, c. 100, §1 (AMD) .]

In any suit to enforce claims of the State, a county or a municipality under this section, it is not necessary for the State, county or municipality to plead or prove negligence in any form or manner on the part of the person causing, permitting or responsible for the discharge. The State, county or municipality need only plead and prove the fact of the prohibited discharge and that the discharge occurred while the hazardous matter was in the custody or control of the person causing, permitting or responsible for the discharge. [2005, c. 100, §1 (AMD).]

At the request of one or more municipalities, a county may bring legal action for recovery under this section on behalf of the municipality or municipalities. If the county is successful in the action, the county is entitled to recover the cost of the action and reasonable attorney's fees. [2005, c. 100, §1 (NEW).]

SECTION HISTORY

1979, c. 730, §2 (NEW). 1989, c. 317, §1 (AMD). 1991, c. 817, §33 (AMD). 2005, c. 100, §1 (AMD).



38 §1318-B. Procedures for removal of discharges of hazardous matter

1. Reporting. Except as provided in this subsection, the responsible party or person causing the discharge shall report a discharge immediately to the Department of Public Safety, which shall immediately notify the Commissioner of Environmental Protection and the public safety agency of the municipality in which the discharge takes place. Upon submission to the commissioner of a written spill prevention control and clean-up plan that meets the criteria of section 1318-C, subsection 1, a discharge containing a hazardous matter that is covered by the plan must be reported only if the discharge equals or exceeds the applicable reportable quantity for that particular hazardous matter as specified in Code of Federal Regulations, Title 40, Parts 302.4, 302.5 and 302.6 (b)(1), revised as of July 1, 2002, or when the discharge extends or spreads beyond the area on the site covered by the spill prevention control and clean-up plan.

[ 2005, c. 330, §33 (AMD) .]

2. Preservation of public order. The local public safety agency shall exercise authority for preservation of public order and safety, shall coordinate the response to the spill and shall be reimbursed under section 1318-A. The Department of Public Safety shall exercise this authority in those areas of the State without a local public safety agency, or in any situation in which a local public safety agency requests assistance from the Department of Public Safety.

[ 1989, c. 317, §2 (AMD) .]

3. Commissioner of Environmental Protection to direct removal. The Commissioner of Environmental Protection shall have authority and responsibility to plan, implement and, with the cooperation of the appropriate public safety agency, direct that part of the response to a discharge of hazardous matter that involves removal.

A. The responsible party or person causing the discharge shall immediately undertake removal of the discharge. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §255 (AMD).]

B. The commissioner may undertake the removal of the discharge and may retain agents and make contracts for this purpose. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §255 (AMD).]

C. Any unexplained discharge of hazardous matter occurring within state jurisdiction, or on land or in water or air beyond state jurisdiction that for any reason penetrates within state jurisdiction, must be removed by or under the direction of the commissioner. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §255 (AMD).]

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §255 (AMD) .]

4. Limited liability for responders. A person who voluntarily, without expectation of monetary or other compensation, assists or advises the commissioner in mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous matter is not liable for removal costs, damages, injuries, civil liabilities or penalties that result from actions taken or omitted in the course of rendering assistance or advice in accordance with the directions of the commissioner. This liability limitation does not apply:

A. If the person is grossly negligent or engages in willful misconduct; or [1995, c. 642, §11 (NEW).]

B. To a person who caused the discharge or threatened discharge or otherwise is determined to be a responsible party. [1995, c. 642, §11 (NEW).]

[ 1995, c. 642, §11 (NEW) .]

SECTION HISTORY

1979, c. 730, §2 (NEW). 1981, c. 184, §§1,2 (AMD). 1989, c. 317, §2 (AMD). 1989, c. 890, §§A40,B254, 255 (AMD). 1991, c. 208, §2 (AMD). 1995, c. 642, §§10,11 (AMD). 1997, c. 364, §39 (AMD). 2005, c. 330, §33 (AMD).



38 §1318-C. Spill prevention control and clean-up plan

A responsible party may develop and submit to the commissioner spill prevention, control and clean-up plans referred to in this section as "the plan" to address discharges of hazardous matter. [1991, c. 208, §3 (NEW).]

1. Plan content. Spill prevention control and clean-up plans must include at a minimum the following information:

A. The hazardous matter and substances covered including the reportable quantity for each hazardous matter and mixture measured in pounds if a solid and in pounds and gallons if a liquid; [1993, c. 355, §53 (AMD).]

B. Any containment and diversionary structures or equipment where appropriate; [1991, c. 208, §3 (NEW).]

C. Inspection, maintenance and testing procedures for storage and containment areas; [1991, c. 208, §3 (NEW).]

D. A list of emergency response equipment and locations and a description of the capabilities of the equipment; [1991, c. 208, §3 (NEW).]

E. A description of employee training programs; [1991, c. 208, §3 (NEW).]

F. A description of areas in need of protection and method of protection; [1991, c. 208, §3 (NEW).]

G. A description of discharge detection devices and emergency warning systems; [1991, c. 208, §3 (NEW).]

H. A list of on-site emergency coordinators and the qualifications of on-site trained employee responders; [1991, c. 208, §3 (NEW).]

I. A description of evacuation procedures and assembly points; [1991, c. 208, §3 (NEW).]

J. Notification procedures for federal, state and local officials; [1991, c. 208, §3 (NEW).]

K. Procedures for supplying written reports to the department; [1991, c. 208, §3 (NEW).]

L. General response and clean-up protocols by substance or substance class; [1991, c. 208, §3 (NEW).]

M. Specific on-site containment, treatment or removal plans; [1991, c. 208, §3 (NEW).]

N. A description of the record-keeping process for responses involving the implementation of this plan; [1991, c. 208, §3 (NEW).]

O. A description and copies of mutual aid agreements and any agreements with clean-up contractors; and [1991, c. 208, §3 (NEW).]

P. A promulgation statement and date of plan adoption. [1991, c. 208, §3 (NEW).]

[ 1993, c. 355, §53 (AMD) .]

2. Submission. The plan and all amendments to the plan must be submitted to the commissioner upon adoption or amendment.

[ 1991, c. 208, §3 (NEW) .]

3. Amendments. The plan must be amended as necessary to reflect current conditions at the facility or as determined appropriate by the facility or state agencies.

[ 1991, c. 208, §3 (NEW) .]

SECTION HISTORY

1991, c. 208, §3 (NEW). 1993, c. 355, §53 (AMD).



38 §1319. Powers of the board

1. Identification of hazardous matter.

A. Any substance designated as hazardous by the United States Environmental Protection Agency in proposed or final regulations under the federal Comprehensive Environmental Response, Compensation and Liability Act, 42 United States Code, Section 9602, and any substance identified as hazardous waste under section 1319-O may be identified by rule as hazardous matter by the board. [1997, c. 364, §40 (AMD).]

B. Any substance which has not been so designated by the United States Environmental Protection Agency may be identified by rule as hazardous matter by the board. [1979, c. 730, §2 (NEW).]

C. Rules adopted under paragraph B shall be submitted to the Joint Standing Committee on Energy and Natural Resources for review. These rules shall become effective after the next regular session of the Legislature only if approved by Joint Resolution. [1979, c. 730, §2 (NEW).]

[ 1997, c. 364, §40 (AMD) .]

2. Rules. The board shall have authority to adopt rules in order to:

A. Prescribe procedures for reporting discharges prohibited by this subchapter; [1979, c. 730, §2 (NEW).]

B. Prescribe procedures, methods, means and equipment to be used in the removal of discharges of hazardous matter; and [1979, c. 730, §2 (NEW).]

C. Exempt types or methods of discharges of hazardous matter from the requirements of this subchapter that the board determines do not present danger, imminent, present or delayed, to the people of the State or to its natural environment. [1999, c. 334, §13 (AMD).]

[ 1999, c. 334, §13 (AMD) .]

SECTION HISTORY

1979, c. 730, §2 (NEW). 1997, c. 364, §40 (AMD). 1999, c. 334, §13 (AMD).



38 §1319-A. Duties of the commissioner

1. Facilities. The commissioner may undertake studies and evaluations necessary to develop suitable waste facilities.

[ 1979, c. 730, §2 (NEW) .]

2. Training. The commissioner may train state and local personnel to remove discharges of hazardous matter. Insofar as practical, the commissioner shall rely on existing sources to deliver this training.

[ 1979, c. 730, §2 (NEW) .]

SECTION HISTORY

1979, c. 730, §2 (NEW).






Subchapter 4: MAINE HAZARDOUS WASTE FUND

38 §1319-B. Findings and purpose

The Legislature finds that the proper handling of hazardous waste and protection of the natural environment are important to the public health, safety and welfare. The Legislature also finds that spills and unlicensed discharges of hazardous waste may cause damage to owners and users of property, public and private recreational activities, the natural environment and the general health and safety of citizens of the State. [1981, c. 478, §7 (NEW).]

The Legislature further finds that it is in the public interest of the State and its citizens to provide the capability for prompt and effective response to spills and unlicensed discharges of hazardous waste and that this state's interest overweighs the economic burdens and any burden of strict liability imposed by this subchapter upon those engaged in generating, transporting and handling hazardous waste. [1981, c. 478, §7 (NEW).]

The Legislature further finds that substantial quantities of waste oil are contaminated by hazardous waste and that waste oil, if not properly handled, is a threat to the public health, safety and welfare and to the environment and therefore must be controlled. [1983, c. 342, §5 (NEW).]

SECTION HISTORY

1981, c. 478, §7 (NEW). 1983, c. 342, §5 (AMD).



38 §1319-C. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1981, c. 478, §7 (NEW).]

1. Discharge. "Discharge" includes, but is not limited to, any spilling, leaking, pumping, pouring, emitting, disposing, emptying or dumping of hazardous waste onto the land or into the water or ambient air.

[ 1981, c. 478, §7 (NEW) .]

2. Remove or removal.

[ 1985, c. 162, §10 (RP) .]

3. Responsible party. "Responsible party" means any person who could be held liable under section 1319-J.

[ 2009, c. 501, §15 (NEW) .]

SECTION HISTORY

1981, c. 478, §7 (NEW). 1985, c. 162, §10 (AMD). 2009, c. 501, §15 (AMD).



38 §1319-D. Maine Hazardous Waste Fund

The Maine Hazardous Waste Fund is established to be used by the department as a nonlapsing, revolving fund for carrying out the department's responsibilities under this subchapter and subchapter III. All fees, penalties, interest and other charges under this subchapter must be credited to this fund. This fund must be charged with the expenses of the department related to this subchapter and subchapter III, including costs of removal or abatement of discharges and costs of the inspection or supervision of hazardous waste activities and hazardous waste handlers. [2001, c. 212, §6 (AMD).]

Money in the fund not currently needed to meet the obligations of the department in the exercise of its responsibilities for hazardous waste management shall be deposited with the Treasurer of State to the credit of the fund and may be invested as provided by statute. Interest received on that investment shall be credited to the fund. [1981, c. 478, §7 (NEW).]

The commissioner shall submit budget recommendations for disbursements from the fund in accordance with section 1319-E, subsection 1, paragraphs C and E for each biennium. The budget must be submitted as part of the unified current services budget legislation in accordance with Title 5, sections 1663 to 1666. The State Controller shall authorize expenditures therefrom as approved by the commissioner. Expenditures pursuant to section 1319-E, subsection 1, paragraphs A and D may be made as authorized by the State Controller following approval by the commissioner. [1997, c. 424, Pt. B, §10 (AMD).]

SECTION HISTORY

1981, c. 478, §7 (NEW). 1985, c. 162, §11 (AMD). 1987, c. 750, §4 (AMD). 1989, c. 546, §14 (AMD). 1989, c. 890, §§A40,B256 (AMD). 1997, c. 424, §B10 (AMD). 2001, c. 212, §6 (AMD).



38 §1319-E. Disbursements from the Maine Hazardous Waste Fund

1. Money disbursed. Money in the Maine Hazardous Waste Fund may be disbursed by the commissioner for the following purposes, but for no other:

A. Costs incurred in the removal or abatement of an unlicensed discharge or threatened discharge of hazardous waste, waste oil or biomedical waste. Whenever practical, the commissioner may offer the responsible party the opportunity to remove or abate the discharge or threatened discharge; [1993, c. 355, §54 (AMD).]

B. [1989, c. 546, §15 (RP).]

C. Costs incurred for the purchase of necessary hazardous waste, waste oil and biomedical waste testing, response, inspection and monitoring equipment and supplies, response and compliance personnel and training of personnel in accordance with an allocation approved by the Legislature; [1993, c. 355, §54 (AMD).]

D. Amounts necessary to reimburse municipalities as required by section 1319-R, subsection 3; [1989, c. 874, §8 (AMD).]

E. Costs incurred in the inspection or supervision of hazardous waste, waste oil and biomedical waste activities and handlers; and [2011, c. 653, §26 (AMD); 2011, c. 653, §33 (AFF).]

F. [2011, c. 653, §33 (AFF); 2011, c. 653, §27 (RP).]

G. Costs incurred in the administration of chapter 27 or the provision of technical assistance under the technical assistance and recognition programs described in section 2326. [2009, c. 579, Pt. B, §10 (AMD); 2009, c. 579, Pt. B, §13 (AFF).]

[ 2009, c. 579, Pt. B, §10 (AMD); 2009, c. 579, Pt. B, §13 (AFF); 2011, c. 653, §§26, 27 (AMD); 2011, c. 653, §33 (AFF) .]

2. Limitation.

[ 1987, c. 192, §28 (RP) .]

SECTION HISTORY

1981, c. 478, §7 (NEW). 1983, c. 342, §6 (AMD). 1985, c. 162, §12 (AMD). 1987, c. 192, §28 (AMD). 1987, c. 517, §26 (AMD). 1989, c. 546, §15 (AMD). 1989, c. 874, §§8-10 (AMD). 1989, c. 890, §§A40, B257 (AMD). 1991, c. 499, §23 (AMD). 1993, c. 355, §54 (AMD). 2009, c. 579, Pt. B, §10 (AMD). 2009, c. 579, Pt. B, §13 (AFF). 2011, c. 653, §§26, 27 (AMD). 2011, c. 653, §33 (AFF).



38 §1319-F. Personnel and equipment

The commissioner may employ personnel, subject to the Personnel Laws, and maintain equipment necessary to carry out the department's responsibilities under this subchapter. [1981, c. 478, §7 (NEW).]

SECTION HISTORY

1981, c. 478, §7 (NEW).



38 §1319-G. Reimbursement to the fund

1. Recovery. The commissioner shall seek recovery to the use of the Maine Hazardous Waste Fund of all sums expended from the fund, including overdrafts, for disbursements made from the fund under section 1319-E, subsection 1, paragraphs A, B and C, including interest computed at 15% a year from the date of expenditure, unless the commissioner finds the amount too small or the likelihood of recovery too uncertain. Requests by the department for reimbursement to the Maine Hazardous Waste Fund, if not paid within 30 days of demand, may be turned over to the Attorney General for collection or may be submitted to a collection agency or agent or an attorney retained by the department with the approval of the Attorney General pursuant to Title 5, section 191.

The commissioner may file a claim with or otherwise seek money from federal agencies to recover to the use of the fund all disbursements from the fund.

[ 2007, c. 655, §15 (AMD) .]

1-A. Lien. All costs incurred by the State in the removal, abatement and remediation of an unlicensed discharge or threatened discharge of hazardous waste, waste oil or biomedical waste under this subchapter and interest are a lien against the real estate of the responsible party.

A certificate of lien signed by the commissioner must be sent by certified mail to the responsible party prior to being recorded and may be filed in the office of the clerk of the municipality in which the real estate is located. The lien is effective when the certificate is recorded with the registry of deeds for the county in which the real estate is located. The certificate of lien must include a description of the real estate, the amount of the lien and the name of the owner as grantor.

When the amount for which a lien has been recorded under this subsection has been paid or reduced, the commissioner, upon request by any person of record holding interest in the real estate that is the subject of the lien, shall issue a certificate discharging or partially discharging the lien. The certificate must be recorded in the registry in which the lien was recorded. Any action of foreclosure of the lien must be brought by the Attorney General in the name of the State in the Superior Court for the judicial district in which the real estate subject to the lien is located.

[ 2009, c. 501, §16 (NEW) .]

2. Waiver of reimbursement. Upon petition of any person who has paid into the fund, the board, after opportunity for a hearing, may waive the right to reimbursement to the fund if it finds that the incident was the result of:

A. An act of war; [1981, c. 478, §7 (NEW).]

B. An act of government, either state, federal or municipal, except insofar as the act was pursuant to section 1319-E; and [1981, c. 478, §7 (NEW).]

C. An act of God, which means an unforeseeable act exclusively occasioned by the violence of nature without the interference of any human agency. [1981, c. 478, §7 (NEW).]

[ 1981, c. 478, §7 (NEW) .]

3. Waiver of reimbursement for registered used oil collection centers. Upon petition of the owner or operator of a registered used oil collection center, the commissioner may waive the right to reimbursement to the fund of costs incurred in the removal or abatement of up to 660 gallons of hazardous waste from that collection center if the commissioner finds that:

A. The registered used oil collection center is in compliance with the requirements contained in section 1319-Y and any rules adopted pursuant to section 1319-O, subsection 2, paragraph B; [1995, c. 573, §3 (NEW).]

B. The owner or operator of the registered used oil collection center:

(1) Did not mix the oil with hazardous waste; and

(2) Did not knowingly accept hazardous waste or oil mixed with hazardous waste; and [1995, c. 573, §3 (NEW).]

C. The commissioner has not granted any previous waivers of reimbursement for costs incurred in the removal or abatement of hazardous waste from the same registered used oil collection center pursuant to this subsection during the previous 12 months. [1995, c. 573, §3 (NEW).]

Notwithstanding this subsection, the commissioner may not grant waivers of reimbursement to the fund pursuant to this subsection that total more than $10,000 in any one fiscal year.

[ 1995, c. 573, §3 (NEW) .]

SECTION HISTORY

1981, c. 478, §7 (NEW). 1989, c. 890, §§A40,B258 (AMD). 1991, c. 817, §34 (AMD). 1995, c. 573, §3 (AMD). 2007, c. 655, §15 (AMD). 2009, c. 501, §16 (AMD).



38 §1319-H. Application and annual fees

1. Fees for reviewing applications. The following fees are required for reviewing applications.

A. Any person who applies for a license for a hazardous waste facility shall pay the appropriate fee. An application for a license will not be considered complete and will not be processed until this fee is received. Application fees are as follows.

(1) Disposal facility............... $10,000

(2) Commercial treatment facility......7,000

(3) On-site treatment facility.........4,000

(4) Other waste facility for hazardous waste, including storage facilities ....2,500

(5) Waste oil storage facility.........2,500

(6) Treatment facility under license by rule provisions where the hazardous waste treated is 1,000 kilograms or less per calendar month......................................75

(7) All other facilities for hazardous waste under license by rule provisions..........400

(8) Facility post-closure license......2,000 [1989, c. 878, Pt. H, §9 (AMD).]

B. A refund of 50% of the fee shall be returned to an applicant who withdraws his application within 30 days of its submission. [1981, c. 478, §7 (NEW).]

C. The application fees established by this section are required for an initial application and for any substantial modification to the facility or to the license. The fee is not required for renewal applications or for an application to allow a change of ownership or operator, where, in such cases, no substantial change to the facility or license is sought. [1981, c. 478, §7 (NEW).]

[ 1989, c. 878, Pt. H, §9 (AMD) .]

2. Annual fees. Licensed hazardous waste facilities are subject to the following annual fees.

A. Disposal facility ..................... $1,500 [1981, c. 478, §7 (NEW).]

B. Commercial treatment facility and on-site treatment facility ......................... 1,000 [1981, c. 478, §7 (NEW).]

C. Other waste facilities for hazardous waste, including storage facilities ..................500 [1987, c. 787, §18 (AMD).]

D. Waste oil storage facility ................500 [1983, c. 342, §8 (NEW).]

E. Treatment facility under license by rule provisions where the hazardous waste treated is 1,000 kilograms or less per calendar month..........................................100 [1987, c. 787, §18 (AMD).]

F. All other facilities for hazardous waste under license by rule provisions.....................200 [1987, c. 787, §18 (NEW).]

G. Facility post-closure license..............500 [1989, c. 878, Pt. :H, §10 (NEW).]

[ 1989, c. 878, Pt. H, §10 (AMD) .]

3. Commercial and on-site treatment facilities. For the purposes of this section, a commercial treatment facility is a commercial hazardous waste facility which treats hazardous waste. An on-site treatment facility is a licensed hazardous waste treatment facility which uses a noncontinuous treatment process to treat in excess of 1,000 kilograms of hazardous waste in any calendar month.

[ 1981, c. 478, §7 (NEW) .]

SECTION HISTORY

1981, c. 478, §7 (NEW). 1983, c. 342, §§7,8 (AMD). 1985, c. 746, §§30,31 (AMD). 1987, c. 787, §§17,18 (AMD). 1989, c. 878, §§H9,10 (AMD).



38 §1319-I. Fees

1. Fees for actions taken on the site of generation. Any person in the State who generates more than 1,000 kilograms of hazardous waste in any calendar month shall pay a fee as follows:

A. For hazardous waste that is disposed of on the site of generation in a licensed hazardous waste disposal facility, 3¢ a pound; and [2005, c. 549, §1 (AMD).]

B. For hazardous waste which is stored on the site of generation in a licensed hazardous waste storage facility for more than 90 days, but less than 6 calendar months, and for each time period thereafter or 6 calendar months or portion thereof, .5¢ a pound. [1987, c. 491, §25 (RPR).]

[ 2005, c. 549, §1 (AMD) .]

2. Fees for action taken off site of generation. Any person who transports hazardous waste in the State shall pay a fee as follows:

A. For hazardous waste that is transported off the site to a licensed hazardous waste disposal facility for disposal, 3¢ a pound; and [2005, c. 549, §2 (AMD).]

B. For hazardous waste that is transported off the site to a licensed hazardous waste treatment facility for treatment, storage facility for storage or other licensed facility for handling, including beneficial reuse, reclamation or recycling, 3¢ a pound. [2005, c. 549, §3 (AMD).]

C. [1987, c. 491, §25 (RP).]

D. [1987, c. 491, §25 (RP).]

Fees required under this subsection for hazardous waste that is transported off a federally declared Superfund site that was added to the national priorities list by the United States Environmental Protection Agency pursuant to 40 Code of Federal Regulations, Part 300 on or before January 1, 1997 may not exceed $200,000 per site in any calendar year.

[ 2005, c. 549, §§2, 3 (AMD) .]

2-A. Fees for noncompliance with reduction requirements.

[ 2009, c. 579, Pt. B, §13 (AFF); 2009, c. 579, Pt. B, §11 (RP) .]

3. Fee for transportation into Maine from out of state. If hazardous waste or waste oil is transported into Maine from out of state, the person who first transports the hazardous waste or waste oil into Maine shall pay the fee indicated by the schedules outlined in subsection 2 for hazardous waste or subsection 4-A for waste oil, as if that person were the waste oil dealer.

[ 2005, c. 549, §4 (AMD) .]

4. Fee for failure to treat or dispose of hazardous waste within 90 days from arrival. Any person who owns or operates a hazardous waste treatment or disposal facility and who does not treat or dispose of the hazardous waste within 90 days from the date the hazardous waste arrives at the hazardous waste facility shall pay a fee according to the fee schedule in subsections 1 and 2.

[ 1987, c. 491, §25 (RPR) .]

4-A. Fee on waste oil sale or disposal. A fee of 2¢ a gallon on each gallon of waste oil transported, collected or stored must be paid by the waste oil dealer that first transports, collects or stores that waste oil. Waste oil dealers shall maintain records sufficient to determine whether the dealer is liable for any and all fees imposed pursuant to this subsection and shall submit such records to the commissioner as required by rule of the board.

[ 2005, c. 549, §5 (AMD) .]

4-B. Fee on hazardous materials transported by railroad. Any person who transports more than 25 tons of certain hazardous materials as specified in this subsection at any one time by rail shall register annually with the commissioner. Fees for the transportation of hazardous materials by rail are imposed on the registrant who first transports the materials in the State by rail. Fees for the transportation of hazardous materials are determined by one of the following methods:

A. Fifteen cents per ton of hazardous materials transported by the registrant during the period of registration paid quarterly by the registrant on the basis of records certified to the commissioner; or [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §260 (AMD).]

B. Twenty-five thousand dollars paid at the time of registration. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §260 (AMD).]

The registrant shall select the method of payment at the time of registration. Fees are paid to the department and upon receipt credited to the Maine Hazardous Waste Fund. A registrant selecting quarterly payments is automatically subject to the $25,000 annual registration fee if the fee for any quarter has not been paid to the Maine Hazardous Waste Fund within 60 days after the fee becomes due. Hazardous materials subject to the requirements of this subsection are those substances listed in 49 Code of Federal Regulations, Part 172.101, Subpart B, 1994, except that, for purposes of this subsection, "hazardous materials" does not include oil as defined in Title 38, section 542, subsection 6. The registrant shall make available to the commissioner and the commissioner's authorized representatives all documents relating to the hazardous materials transported by the registrant during the period of registration.

[ 1995, c. 642, §12 (AMD) .]

5. Time of payment of fees. Fees required by this section shall be paid according to time schedules established by the commissioner, but not more frequently than quarterly.

[ 1981, c. 478, §7 (NEW) .]

6. Penalty for late payment of fee. In addition to any other liability or penalty imposed by law, any person liable for any fee imposed by this section shall pay 3 times the appropriate fee if the fee has not been paid to the Maine Hazardous Waste Fund within 6 months after the fee becomes due.

[ 1981, c. 478, §7 (NEW) .]

7. Fees reduced when fund reaches limit.

[ 1987, c. 750, §6 (RP) .]

8. Limit on fees. No person may be required to pay, for any calendar year, more than $15,000 in fees under subsection 1.

[ 1987, c. 491, §25 (RPR) .]

9. Hazardous waste subject to fees. No hazardous waste may be subject to the fees established in this section unless the waste is identified under section 1319-O, subsection 1, provided that waste identified under section 1319-O, subsection 1, paragraph B, shall not be subject to the fees until 90 days after the next regular session of the Legislature.

[ 1987, c. 517, §27 (AMD) .]

10. Sunset on certain fees.

[ 1983, c. 342, §11 (RP); 1983, c. 432, §9 (RP) .]

11. Waiver. The commissioner may waive payment of fees under this section if the commissioner finds the amount involved is too small in relation to the cost of collection.

[ 2001, c. 626, §19 (NEW) .]

SECTION HISTORY

1981, c. 478, §7 (NEW). 1983, c. 342, §§9-11 (AMD). 1983, c. 432, §9 (AMD). 1983, c. 467, §2 (AMD). 1987, c. 491, §25 (AMD). 1987, c. 517, §27 (AMD). 1987, c. 750, §§5,6 (AMD). 1987, c. 787, §19 (AMD). 1989, c. 419, (AMD). 1989, c. 890, §§A40,B259, 260 (AMD). 1989, c. 929, §6 (AMD). 1991, c. 520, §5 (AMD). 1995, c. 642, §12 (AMD). 1997, c. 258, §1 (AMD). 2001, c. 626, §19 (AMD). 2005, c. 549, §§1-5 (AMD). 2009, c. 579, Pt. B, §11 (AMD). 2009, c. 579, Pt. B, §13 (AFF).



38 §1319-J. Liability

Any person who permits, causes or is responsible for a discharge or threatened discharge of hazardous waste shall reimburse the State for all costs incurred, including personnel costs, in the removal of the discharge or threatened discharge. Funds recovered under this section shall be deposited to the account from which they were expended. Requests for reimbursement, if not made within 30 days of demand, shall be turned over to the Attorney General for collection. [1981, c. 478, §7 (NEW).]

In any suit to enforce claims of the State under this section, it is not necessary for the State to plead or prove negligence in any form or manner on the part of the person causing, permitting or responsible for the discharge or threatened discharge. The State need only plead and prove the fact of the discharge or threatened discharge and that the discharge or threatened discharge occurred while the hazardous waste was in the custody or control of the person causing, permitting or responsible for the discharge or threatened discharge or that the discharge or threatened discharge occurred at or involved any real property, structure, equipment or conveyance under the custody or control of that person. [1981, c. 478, §7 (NEW).]

SECTION HISTORY

1981, c. 478, §7 (NEW).



38 §1319-K. Construction

This subchapter, being necessary for the general welfare, public health and public safety of the State and its inhabitants, shall be construed to effect the purposes set forth under this subchapter. No rule, regulation or order of the board may be stayed pending appeal under this subchapter. [1981, c. 478, §7 (NEW).]

SECTION HISTORY

1981, c. 478, §7 (NEW).



38 §1319-L. Exemption for treatment of corrosive hazardous wastes

1. Licensing. A hazardous waste facility license is not required under section 1317-A or 1319-O for elementary neutralization units as defined in department rules for the owner or operator of the facility who complies with requirements of law applicable to elementary neutralization or elementary neutralization units. Requirements of law include waste discharge permits authorizing the discharge of treated waste, permit or other requirements for adoption of a spill prevention plan, and maintenance of collection and treatment equipment.

[ 1995, c. 241, §1 (NEW) .]

2. Reporting. Collection and handling of hazardous waste exempt from licensing under subsection 1 is also exempt from the reporting requirement under section 1318, subsection 1 and section 1318-B, subsection 1 provided such wastes are discharged into a contained area, which may include a pipe or sewer.

[ 1995, c. 241, §1 (NEW) .]

SECTION HISTORY

1995, c. 241, §1 (NEW).






Subchapter 5: HAZARDOUS WASTE AND WASTE OIL

38 §1319-O. Rule-making authority; hazardous waste, waste oil and biomedical waste

1. Hazardous waste. This subsection governs rulemaking for hazardous waste.

A. The commissioner may adopt and amend rules identifying hazardous waste. It is the intent of the Legislature that the commissioner shall identify as hazardous waste those substances that are identified by the United States Environmental Protection Agency in proposed or final regulations. The Legislature also intends that the commissioner may identify as hazardous waste, in accordance with subparagraph (2), other substances in addition to those identified by the United States Environmental Protection Agency. Further, the Legislature intends that a substance that has been identified as a hazardous waste by the commissioner may be removed from identification only by further rulemaking by the commissioner.

Hazardous waste may be identified as follows.

(1) The commissioner may identify any substance as a hazardous waste if that substance is identified as hazardous by particular substance, by characteristic, by chemical class or as a waste product of a specific industrial activity in proposed or final rules of the United States Environmental Protection Agency.

(2) The commissioner may identify any substance as a hazardous waste if the commissioner, after evaluation based on existing data or data reasonably extrapolated from previously conducted studies using similar classes of substances or compounds under similar circumstances, has determined that the substance is an acute or chronic toxin causing significant potential adverse public health or environmental effects. An acute or chronic toxin may include the characteristics of:

(a) Carcinogenicity;

(b) Mutagenicity;

(c) Teratogenicity; or

(d) Infectiousness.

Rules adopted under this subparagraph must be submitted to the joint standing committee of the Legislature having jurisdiction over natural resources for review.

(3) Whenever the commissioner proposes to adopt or amend rules identifying hazardous waste or removing hazardous waste from identification, the comissioner shall hold a public hearing.

(4) In addition to hazardous waste identified under subparagraphs (1) and (2), the Legislature identifies the following chemicals, materials, substances or waste as being hazardous waste:

(a) Polychlorinated biphenyls and any substance containing polychlorinated biphenyls. [2015, c. 124, §9 (AMD).]

B. The commissioner may adopt rules relating to the handling of hazardous waste, including, but not limited to:

(1) Containerization and labeling of hazardous waste, consistent with applicable rules of other federal and state agencies;

(2) Reporting of handling of hazardous waste; and

(3) Waste that is not compatible. [2015, c. 124, §9 (AMD).]

C. The commissioner may adopt rules relating to transportation of hazardous waste, including, but not limited to:

(1) Licensing of transporters of hazardous waste, conveyances used for the transportation of hazardous waste and the operators of these conveyances; and licensing fees must be paid to the Maine Hazardous Waste Fund; and

(2) A manifest system for hazardous waste that takes into consideration the requirements of the United States Resources Conservation and Recovery Act of 1976, Public Law 94-580, as amended, and this subchapter. [2015, c. 124, §9 (AMD).]

D. The commissioner may adopt rules relating to the interim and final licensing and operation of waste facilities for hazardous waste, including, but not limited to:

(1) Standards for the safe operation and maintenance of the waste facilities, including, but not limited to, record keeping, monitoring before and during operation of the facility and after its termination of use or closure, inspections and contingency plans to minimize potential damage from hazardous waste;

(2) The training of personnel and the certification of supervisory personnel involved in the operation of the waste facilities;

(3) The termination, closing and potential future uses of the waste facilities;

(4) Rules equivalent to regulations of the United States Environmental Protection Agency that provide for licensing or permitting by rule; and

(5) Corrective action for all releases of hazardous waste or constituents from any solid waste management unit at a treatment, storage or disposal facility seeking a permit under this subchapter, regardless of the time waste was placed in the unit. For purposes of this paragraph, "solid waste management unit" includes any waste pile, landfill, surface impoundment or land treatment facility from which hazardous constituents might migrate, regardless of whether the unit was intended for the management of solid or hazardous wastes. [2015, c. 124, §9 (AMD).]

E. The commissioner may adopt rules relating to evidence of financial capacity of hazardous waste facilities' owners or operators, and of those who transport hazardous waste, to protect public health, safety and welfare and the environment, including, but not limited to:

(1) Liability insurance;

(2) Bonding; and

(3) Financial ability to comply with statutory and regulatory requirements or conditions.

Evidence of financial capacity required by the commissioner may include one, or any combination, of the following: insurance, guarantee, surety bond, letter of credit or qualification as a self-insurer. In establishing the required evidence of financial capacity to further the purposes of this subchapter, the commissioner may specify policy or other contractual terms, conditions or defenses that are necessary or that are unacceptable. [2015, c. 124, §9 (AMD).]

F. By January 1, 2000, the board shall adopt, at a minimum, the universal waste rules, excluding pesticides, promulgated by the United States Environmental Protection Agency as defined in 40 Code of Federal Regulations, Parts 9, 260, 261, 262, 264, 265, 266, 268, 270 and 273. [1999, c. 340, §1 (NEW).]

[ 2015, c. 124, §9 (AMD) .]

2. Waste oil. This subsection governs rulemaking for waste oil.

A. The board may adopt rules relating to the transportation, collection and storage of waste oil to protect public health, safety and welfare and the environment. The rules may include, without limitation, rules requiring licenses for waste oil dealers and the location of waste oil storage sites that are operated by waste oil dealers, evidence of financial capability and manifest systems for waste oil. A person licensed by the department to transport or handle hazardous waste is not required to obtain a waste oil dealer's license, but the hazardous waste license must include any terms or conditions determined necessary by the department relating to the transportation or handling of waste oil. [2015, c. 124, §9 (AMD).]

B. The board may adopt rules relating to the registration, design and operation of used oil collection centers for the purposes of section 1319-Y. Rules adopted pursuant to this paragraph are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2015, c. 124, §9 (AMD).]

[ 2015, c. 124, §9 (AMD) .]

3. Handling and disposal of biomedical waste. The commissioner shall adopt rules relating to the packaging, labeling, handling, storage, collection, transportation, treatment and disposal of biomedical waste, including infectious and pathogenic waste, to protect public health, safety and welfare and the environment.

A. The rules must include, without limitation:

(1) Registration of biomedical waste generators;

(2) Handling of biomedical waste by generators;

(3) Licensing of biomedical waste transporters and the conveyances used for the transportation of biomedical waste;

(4) Implementation of a biomedical waste tracking or manifest system;

(5) Establishment of treatment and disposal standards; and

(6) Categories of biomedical waste subject to regulation under this subsection, consistent with the provisions of section 1303-C, subsection 1-A. [1989, c. 124, §3 (NEW); 1989, c. 869, Pt. A, §11 (AMD); 1989, c. 869, Pt. A, §21 (AFF).]

B. The commissioner shall adopt rules governing the siting, licensing, operational and record-keeping requirements for biomedical waste treatment, storage and disposal facilities. [2015, c. 124, §9 (AMD).]

C. The commissioner shall require evidence of financial capacity. [2015, c. 124, §9 (AMD).]

D. The commissioner may assess licensing and registration fees sufficient to pay for the department's administrative costs in regulating biomedical waste. [2015, c. 124, §9 (AMD).]

E. The rules must provide transportation and disposal options for persons who generate fewer than 50 pounds of sharps per month that allow:

(1) The generator or an employee of the generator to transport properly packaged sharps to a licensed biomedical waste disposal facility or another medical facility that has volunteered to serve as a collection point for sharps if no more than 50 pounds of sharps are transported in one trip; and

(2) The generator to mail properly packaged sharps to a licensed biomedical waste disposal facility in this State or a facility in another state if the carrier accepts those items and no more than 50 pounds are transported in any single package.

For purposes of this paragraph, "sharps" means items that may cause puncture wounds or cuts, including hypodermic needles, syringes, scalpel blades, capillary tubes and lancets, and "properly packaged" means packaged in accordance with department rules and rules or requirements imposed by the mail carrier. [1993, c. 529, §1 (NEW).]

[ 2015, c. 124, §9 (AMD) .]

SECTION HISTORY

1987, c. 517, §28 (NEW). 1989, c. 124, §§2,3 (AMD). 1989, c. 794, §4 (AMD). 1989, c. 869, §§A10,11,21 (AMD). 1989, c. 890, §§A40,B261 (AMD). 1993, c. 529, §1 (AMD). 1995, c. 573, §§4,5 (AMD). 1997, c. 624, §18 (AMD). 1999, c. 340, §1 (AMD). 2005, c. 549, §6 (AMD). 2015, c. 124, §9 (AMD).



38 §1319-P. Municipal hazardous waste control (REALLOCATED FROM TITLE 38, SECTION 1310-A)

(REALLOCATED FROM TITLE 38, SECTION 1310-A)

Nothing in this chapter shall be construed as a preemption of the field of hazardous waste regulation and study on the part of the State. Municipalities may study hazardous waste and adopt and enforce hazardous waste control and abatement ordinances, to the extent that these ordinances are not less stringent than this chapter or than any standard under, or other action promulgated pursuant to, this chapter. Local ordinance provisions which touch on matters not dealt with by the chapter or which are more stringent than this chapter shall bind persons residing in the municipality. [1987, c. 517, §23 (RAL).]

SECTION HISTORY

1987, c. 517, §23 (RAL).



38 §1319-Q. Data collection; report (REALLOCATED FROM TITLE 38, SECTION 1304-A)

(REALLOCATED FROM TITLE 38, SECTION 1304-A)

1. Data collection and monitoring. The commissioner shall have data on the generation, transportation and handling of hazardous waste collected and monitored in a coordinated manner.

[ RR 2007, c. 1, §21 (COR) .]

2. Report. The commissioner shall biennially, prior to November 1st, prepare a report to the joint standing committee of the Legislature having jurisdiction over natural resources matters. The report must cover the prior 2 calendar years and must include the following data:

A. The amount of hazardous waste by type that is generated, handled or transported within the State; [1987, c. 517, §13 (RAL).]

B. The amount of hazardous waste by type that is handled at commercial hazardous waste facilities within the State; [1987, c. 517, §13 (RAL).]

C. The number of hazardous waste facility permits by type currently active and the number granted and revoked in the year; [1987, c. 517, §13 (RAL).]

D. The amount of hazardous waste by type generated outside the State that was handled at permitted facilities within the State, and the amount of hazardous waste generated within the State that was handled at facilities located outside the State; [1987, c. 517, §13 (RAL).]

E. A list of hazardous waste facilities located within the State and those located outside the State which are available for use by generators in the State; and [1987, c. 517, §13 (RAL).]

F. A list of known firms that provide testing, consulting, brokerage, waste exchange, transport or other services to hazardous waste generators. [1987, c. 517, §13 (RAL).]

[ 2007, c. 292, §38 (AMD) .]

3. Facility needs plan.

[ 1993, c. 355, §56 (RP) .]

4. Legislative recommendations.

[ 2007, c. 292, §38 (RP) .]

5. Procedural requirements.

[ 2007, c. 292, §38 (RP) .]

SECTION HISTORY

1987, c. 517, §13 (RAL). 1989, c. 890, §§A40,B262 (AMD). 1993, c. 355, §§55-57 (AMD). RR 2007, c. 1, §21 (COR). 2007, c. 292, §38 (AMD).



38 §1319-R. Facility siting

1. Licenses for hazardous waste facilities. The department shall issue a license for a hazardous waste facility whenever the department finds that the facility will not pollute any water of the State, contaminate the ambient air, constitute a hazard to health or welfare or create a nuisance. Licenses must be issued under the terms and conditions as the department prescribes and for a term not to exceed 5 years. The department may establish reasonable time schedules for compliance with this subchapter and rules promulgated by the board.

A. The department must find that:

(1) The applicant presents evidence of sufficient financial capacity, including projections of utilization of the facility by hazardous waste generators, to justify granting the license;

(2) Issuing the license is consistent with the applicable standards, requirements and procedures of this chapter;

(3) In the case of a disposal facility, the volume of the waste and the risks related to its handling have been reduced to the maximum practical extent by treatment and volume reduction prior to disposal; and

(4) If corrective action required by section 1319-V can not be completed by an applicant prior to issuance of a license, the applicant has the financial capacity to undertake and complete the corrective action. [1991, c. 66, Pt. A, §39 (RPR).]

B. The department shall issue an interim license for a waste facility for hazardous waste or shall deem the facility to be so licensed if:

(1) The waste facility is in existence on April 1, 1980, or the waste facility is in existence on the effective date of statutory or regulatory changes that first render the facility subject to the requirement to have a license under this subchapter;

(2) The owner or operator has within 60 days of first becoming subject to the license requirements of this subchapter:

(a) Notified the commissioner of the location of the facility;

(b) Provided a detailed description of the operation of the facility;

(c) Identified the hazardous waste that the facility handles; and

(d) Applied for a license to handle hazardous waste;

(3) The waste facility is not altered or operated except in accordance with the board's rules;

(4) The waste facility has a discharge or emission license under section 414 or 591 and the facility is operated in accordance with that license; and

(5) The facility was not previously denied a noninterim hazardous waste license or an interim license has not expired pursuant to paragraph C, subparagraphs (2) to (6). [1991, c. 66, Pt. A, §39 (RPR).]

C. Interim licenses expire on the earliest of the following dates:

(1) The date of the final administrative disposition of the application for a hazardous waste facility license;

(2) The date of a finding of the department that the disposition referred to in subparagraph (1) was not made because of the applicant's failure to furnish information reasonably required or requested to process the application;

(3) The date of expiration of the license issued under section 414 or 591;

(4) The date on which the application for a noninterim hazardous waste facility license is due if the person operating under the interim license fails to apply for that noninterim license;

(5) For interim licenses issued prior to November 8, 1984, unless the owner or operator of the facility has filed a complete application with the commissioner before one of the following dates and that application demonstrates compliance with all applicable ground water and financial responsibility requirements:

(a) November 8, 1985, for a land disposal facility;

(b) November 8, 1986, for a hazardous waste incinerator; or

(c) November 8, 1989, for any facility other than a land disposal facility or hazardous waste incinerator; or

(6) Twelve months after the facility first becomes subject to the permit requirements of this subchapter unless the owner or operator of the facility has filed a complete application with the commissioner before that date and that application demonstrates compliance with all applicable ground water and financial responsibility requirements. [1991, c. 66, Pt. A, §39 (RPR).]

D. If the commissioner determines based on documentation received from an electronics demanufacturing facility licensed by the department that the facility meets the provisions of this paragraph, the commissioner may allow the facility to undertake the controlled breakage of cathode ray tubes. If the commissioner does not approve or deny the facility's request to undertake controlled breakage of cathode ray tubes within 30 calendar days of receiving the documentation, the facility may undertake controlled breakage of cathode ray tubes in accordance with the provisions of this paragraph.

(1) The facility shall ensure that no crushing or treatment of universal waste or hazardous subcomponents occurs other than dismantling except that controlled breakage of cathode ray tubes may be performed in a manner protective of public health and safety and the environment. Controlled breakage of cathode ray tubes may occur only in a dedicated space with ventilation equipment that prevents the release of fugitive emissions to adjacent areas. Lead and cadmium concentrations immediately outside the dedicated space may not significantly exceed background levels of lead and cadmium concentrations or current ambient air quality standards for the State. The facility shall determine background levels through monitoring. The facility shall meet the conditions listed in 40 Code of Federal Regulations, Section 261.39 (2010). As used in this subparagraph, "fugitive emissions" has the same meaning as in section 582, subsection 7-C.

(2) The facility shall obtain certification from an environmental and safety program approved by the department and submit proof of certification to the department, except that if a facility has not completed certification, controlled breakage of cathode ray tubes may begin prior to certification if:

(a) The facility provides information to the department on its process of achieving certification, including a detailed gap analysis; and

(b) The controlled breakage is monitored by an environmental professional to ensure environmental and safety standards are met.

(3) The facility shall develop a written operating manual specifying how to safely break cathode ray tubes. The operating manual must be available to all employees at the facility and include:

(a) Operating and maintenance procedures developed in accordance with any related manufacturer's specifications;

(b) Procedures for testing and monitoring of equipment;

(c) Procedures to address emergency situations, including, but not limited to, procedures to address lead and cadmium hazards, waste handling and equipment failure;

(d) Procedures to assess whether surrounding areas will be negatively affected either by physical proximity to or air exchange with a heating, ventilation and air conditioning system;

(e) Procedures for proper waste management practices; and

(f) Procedures for employee training to ensure employees have been trained in operation and maintenance of equipment, including, but not limited to, engineering controls to mitigate hazardous waste releases and personal protective equipment use.

The department shall adopt rules to implement this paragraph. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 250, §1 (NEW).]

[ 2011, c. 250, §1 (AMD) .]

2. Municipal ordinances. Municipalities may enact necessary police power ordinances dealing with commercial hazardous waste facilities, provided that the ordinances are not more stringent than or duplicative of the hazardous waste provisions of this chapter or rules and orders promulgated by the board or commissioner. The department shall incorporate all applicable local requirements to the fullest extent practicable.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §263 (AMD) .]

3. Site review. All persons who make application for a license to construct, operate or substantially expand a commercial hazardous waste facility shall give, at the same time, written notice to the municipal officers of the municipality in which the proposed facility will be located. The municipality through its municipal officers is granted intervenor status in any proceeding for site review of a commercial hazardous waste facility. The commissioner shall reimburse the municipalities' direct costs, not to exceed $5,000, for participation in the proceedings.

The Governor may appoint a person to facilitate communications between the applicant and the municipality and between the department and the municipality.

The State may accept public and private funds from any source for the purpose of carrying out responsibilities under this section.

Notwithstanding section 341-D, subsection 2, the board shall decide all applications for commercial hazardous waste facilities.

The board shall hold at least one public hearing in the municipality in which the facility will be located.

During any proceeding for site review of a commercial hazardous waste facility, the legislative body of the municipality in which the facility is to be located may appoint 4 representatives to the board. If the facility is proposed to be located in an unorganized township, the county commissioners of that county may appoint 4 representatives. These representatives may vote on board decisions related to the proposed commercial hazardous waste facility. All representatives appointed under this subsection shall participate on the board only for that site review, until final disposition of the application, including any administrative or judicial appeals. A license application may not be considered by the board unless all municipal members of the board and the municipality have been given written notice of the board meeting and provided copies of all written recommendations of the department, at least 30 days prior to the date of the meeting. The municipal members are entitled to the same pay for each day and expenses as regular board members during the period of their service, to be paid by the department.

[ 1991, c. 205, (AMD) .]

4. Municipal fees authorized. A municipality, by ordinance, may levy a fee on a commercial hazardous waste facility located in the municipality. These fees must be applied as a percentage of the annual billings of the facility to its customers. No fee so levied may exceed 2% of the annual billings. The municipality may audit the accounts of a facility to determine the amount of the fee owed to the municipality. Payment of the fee by the facility to the municipality is a condition of any license approved under this section.

[ 1991, c. 205, (AMD) .]

5. Application. Except for substantial expansion, this section does not apply to any facility granted an interim or final license prior to September 18, 1981.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §263 (AMD) .]

6. Post-closure licenses. When the board determines that a facility under the jurisdiction of this subchapter does not have and will not be issued a license pursuant to this subchapter, the board may issue a license containing terms and conditions governing the post-closure requirements applicable to the facility, including, but not limited to, environmental monitoring and corrective action. The findings in subsection 1, paragraph A, subparagraphs (1), (2) and (3) are not required for post-closure licenses.

[ 1997, c. 624, §19 (AMD) .]

7. Criteria for facility development. In addition to other criteria established by law or rule for facilities under this section, the following criteria for facility development apply to an application for treatment, storage and disposal facilities for hazardous waste.

A. The applicant has the financial capacity and technical ability to develop the project in a manner consistent with state environmental standards. [1993, c. 383, §37 (NEW).]

B. The applicant has provided adequately for fitting the project harmoniously into the existing natural environment and has ensured that the project will not adversely affect existing uses, scenic character, air quality, water quality or other natural resources in the municipality or in neighboring municipalities. [1993, c. 383, §37 (NEW).]

C. The proposed project does not pose an unreasonable risk that a discharge to significant ground water aquifer will occur. [1993, c. 383, §37 (NEW).]

D. The project will be built on soil types suitable to the nature of the undertaking and will not cause unreasonable erosion of soil or sediment. [1993, c. 383, §37 (NEW).]

E. The applicant will provide adequately for traffic movement of all types into, out of or within the project area. The department shall consider traffic movement both on site and off site including public safety and congestion along waste conveyance transportation routes. The Department of Transportation shall provide the department with an analysis of traffic movement of all types into, out of or within the project area. [1993, c. 383, §37 (NEW).]

F. The applicant has provided adequately for utilities including water supplies, sewerage facilities, solid waste disposal and roadways required for the project and has ensured that the project will not have an unreasonable adverse effect on the existing or proposed utilities and roadways in the municipality or area served by those services. [1993, c. 383, §37 (NEW).]

G. The project will not unreasonably cause or increase the flooding of the alteration area or adjacent properties nor create an unreasonable flood hazard to a structure. [1993, c. 383, §37 (NEW).]

[ 1993, c. 383, §37 (NEW) .]

8. Prohibition. The department may not issue a license for a hazardous waste disposal facility or any commercial hazardous waste facility if the proposed facility overlies a significant ground water aquifer or a primary sand and gravel recharge area.

[ 1993, c. 383, §37 (NEW) .]

SECTION HISTORY

1987, c. 517, §28 (NEW). 1989, c. 794, §§5,6 (AMD). 1989, c. 890, §§A40,B263 (AMD). 1991, c. 66, §A39 (AMD). 1991, c. 205, (AMD). 1993, c. 383, §37 (AMD). 1997, c. 624, §19 (AMD). 2011, c. 250, §1 (AMD).



38 §1319-S. Hazardous waste facility closure (REALLOCATED FROM TITLE 38, SECTION 1308-A)

(REALLOCATED FROM TITLE 38, SECTION 1308-A)

1. Closure plan. Closure of any new or existing waste facility for hazardous waste and, if required, post-closure care, must be in accordance with a closure plan and, if required, a post-closure plan, approved by the board. An applicant for a license for a waste facility for hazardous waste shall submit a closure plan and, if required, post-closure plan, for approval with any application for a license. For a facility that is licensed at the time of closure under an interim license, the licensee shall submit a closure plan and, if required, post-closure plan, for approval at least 180 days before the date on which the licensee begins closure. The closure plan and, if required, post-closure plan must include measures, such as leachate control, site stabilization and monitoring, to evaluate and maintain the integrity of the facility site in order to prevent harm to the public health, safety and welfare and to the environment.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §264 (AMD) .]

2. Closure notice. Upon approval of a closure plan for a facility for hazardous waste, the commissioner shall file notice with the register of deeds for the county in which the facility is located. This notice must contain the name and address of the current owner of the property, its location, the nature of hazardous wastes handled and the methods of treatment, storage and disposal used at the facility.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §264 (AMD) .]

3. Restrictions. The board may require the present or subsequent owner of the land used for a facility for hazardous waste to execute and record a written instrument which imposes a restrictive covenant on the present and future uses of all or part of the land. The covenant shall be recorded in the registry of deeds of the county in which the facility is located. The instrument shall be executed by the owners of the property and the commissioner. It may only be required when the board determines that it is necessary to protect the public health and safety. A covenant executed under this section shall run with the land.

[ 1987, c. 517, §21 (RAL) .]

4. Petition for removal of restrictions. The owner of the property restricted by covenant under subsection 3 may petition the board to modify or remove these deed restrictions. This petition shall detail the restrictions to which the petitioner objects, the basis of the objections, the nature of the relief requested and the nature of any new or additional evidence to be offered. Upon a showing that the restrictions are not necessary to protect public health and safety, the board may remove all or part of the restrictions.

[ 1987, c. 517, §21 (RAL) .]

5. Post-closure orders. Without restricting or limiting any other remedy, the department may issue a post-closure order and enforce its terms when the facility owner or operator has failed to submit a complete application for a post-closure license under section 1319-R, subsection 6, in a timely manner.

[ 1989, c. 794, §7 (NEW) .]

SECTION HISTORY

1987, c. 517, §21 (RAL). 1989, c. 794, §7 (AMD). 1989, c. 890, §§A40,B264 (AMD).



38 §1319-T. Criminal provisions

In addition to being subject to civil penalties as provided by section 349, subsection 2 and to criminal penalties as provided in section 349, subsection 3, conduct described in subsections 1 and 2 is subject to criminal penalties as follows. [1991, c. 548, Pt. A, §32 (AMD).]

1. Penalty provisions. Any person is guilty of a Class C crime and may be punished accordingly if that person, with respect to any substance or material that has been identified as hazardous waste by the board and that the person believes may be harmful to human health or knows or has reason to know has been so identified, knowingly:

A. Transports any such substance or material without, in fact, having a proper license or permit as may be required under this subchapter; [1987, c. 517, §28 (NEW).]

B. Transports any such substance or material to a waste facility knowing or consciously disregarding a risk that such facility does not have a proper license or permit as may be required under this subchapter; [1987, c. 545, (AMD).]

C. Handles any such substance or material without, in fact, having obtained a proper license or permit to do so as may be required under this subchapter; or [1987, c. 517, §28 (NEW).]

D. Handles any such substance or material at any location knowing or consciously disregarding a risk that such location does not have a proper license or permit as may be required under this subchapter for such treatment, storage or disposal. [1987, c. 517, §28 (NEW).]

Notwithstanding Title 17-A, section 1301, subsection 1, paragraph A-1 or Title 17-A, section 1301, subsection 3, paragraph D, the fine for such violation may not exceed $50,000 for each day of such violation. In a prosecution under paragraph B or D, the conscious disregard of the risk, when viewed in light of the nature and purpose of the person's conduct and the circumstances known to the person, must involve a gross deviation from the standard of conduct that a reasonable and prudent person would observe in the same situation.

[ 1991, c. 548, Pt. A, §32 (AMD) .]

2. Class D crimes. A person is guilty of a Class D crime if, with respect to any substance or material that, in fact, has been identified as hazardous waste by the board and that the person knows or has reason to believe has been so identified or may be harmful to human health, that person knowingly:

A. Establishes, constructs, alters or operates any waste facility for any such substance or material without, in fact, having obtained a proper license or permit as may be required under this subchapter; [1987, c. 517, §28 (NEW).]

B. Handles or transports any substance or material identified as hazardous waste by the board in any manner that violates the terms of any condition, order, rule, license, permit, approval or decision of the board or commissioner with respect to the handling or transporting of that substance or material; or [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §265 (AMD).]

C. Gives custody or possession of any such substance or material to any other person whom that person knows or has reason to believe:

(1) Does not have a license or permit to transport or handle such substance or material as may be required under this subchapter; or

(2) Will transport or handle such substance or material in violation of this subchapter or rules adopted under it. [1991, c. 548, Pt. A, §32 (AMD).]

A person who violates the provisions of this subsection may be punished accordingly, except that, notwithstanding Title 17-A, section 1301, subsection 1, paragraph B, or Title 17-A, section 1301, subsection 3, paragraph E, the fine for such violation may not exceed $25,000 for each day of the violation.

[ 1991, c. 548, Pt. A, §32 (AMD) .]

SECTION HISTORY

1987, c. 517, §28 (NEW). 1987, c. 545, (AMD). 1989, c. 502, §B51 (AMD). 1989, c. 890, §§A40,B265 (AMD). 1991, c. 548, §A32 (AMD).



38 §1319-U. Forfeiture; civil liability (REALLOCATED FROM TITLE 38, SECTION 1306-C)

(REALLOCATED FROM TITLE 38, SECTION 1306-C)

1. Property forfeited. The following property shall be subject to forfeiture to the State and all property rights therein shall be in the State:

A. All conveyances which are used or intended for use in handling or transporting hazardous waste in violation of this subchapter and all materials, products and equipment used or intended for use in such handling or transportation or handled or transported shall be subject to forfeiture to the State; and [1987, c. 517, §20 (RAL).]

B. All moneys, negotiable instruments, securities or other things of value furnished or intended to be furnished by any person in any transaction involving a hazardous waste in violation of this subchapter, all proceeds traceable to such a transaction and all moneys, negotiable instruments, securities or other things of value used or intended to be used to facilitate any violation of this subchapter. [1987, c. 517, §20 (RAL).]

[ 1987, c. 517, §20 (RAL) .]

2. Jurisdiction. Property subject to forfeiture may be declared forfeited by a court having jurisdiction over the property or having final jurisdiction over a related civil or criminal proceeding under this subchapter.

[ 1987, c. 517, §20 (RAL) .]

3. Exceptions. The court may order forfeiture of all property subject to forfeiture, except as follows.

A. No conveyance used by a common carrier in the transaction of business as a common carrier may be forfeited, unless it appears that the owner or other person in charge of the conveyance was a consenting party or privy to a violation of this subchapter. [1987, c. 517, §20 (RAL).]

B. No conveyance may be forfeited by reason of an act or omission established by the owner to have been committed or omitted by another person while the conveyance was unlawfully in the possession of another person in violation of the criminal laws of the United States or of any state. [1987, c. 517, §20 (RAL).]

C. No conveyance may be subject to forfeiture unless the owner knew or should have known that that conveyance was used in and for the handling of hazardous waste in violation of this subchapter. Proof that the conveyance was used on 3 or more occasions for the purpose of handling hazardous waste in violation of this subchapter shall be prima facie evidence that the owner knew thereof or should have known thereof. [1987, c. 517, §20 (RAL).]

D. No property subject to forfeiture under subsection 1, paragraph B may be forfeited, to the extent of the interest of an owner, by reason of any act or omission established by that owner to have been committed or omitted without the knowledge or consent of that owner. [1987, c. 517, §20 (RAL).]

[ 1987, c. 517, §20 (RAL) .]

4. Procedure. The Attorney General may seek forfeiture of a conveyance according to the procedure set forth in Title 15, section 5822, with the following exceptions.

A. A final order issued by the court under that procedure must provide for disposition of the conveyance by the Department of Administrative and Financial Services, including official use by a public agency or sale at public auction or by competitive bidding. [1997, c. 364, §41 (AMD).]

B. The proceeds of a sale must be used to pay the costs of cleanup, abatement or mitigation of any threats or hazards to public health or safety or to the environment, the costs of any removal, storage, treatment, disposal or other handling of hazardous waste or hazardous substances, as defined in section 1362, reasonable expenses for the forfeiture proceedings, seizure, storage, maintenance of custody, advertising and notice, and to pay any bona fide mortgage thereon, and the balance, if any, shall be deposited in the General Fund. [1997, c. 364, §41 (AMD).]

C. Records, required by Title 15, section 5825, must be open to inspection by all federal and state officers charged with enforcement of federal and state laws relating to the handling of hazardous waste. [1997, c. 364, §41 (AMD).]

[ 1997, c. 364, §41 (AMD) .]

5. Civil liability. A person who disposes of or treats hazardous waste, when that disposal or treatment, in fact, endangers the health, safety or welfare of another, is liable in a civil suit for all resulting damages. It is not necessary to prove negligence.

For the purposes of this section, damages are limited to damages to real estate or personal property or loss of income directly or indirectly as a result of a disposal or treatment of hazardous wastes. Damages awarded may be mitigated if the disposal or treatment is the result of an act of war or an act of God.

[ 1993, c. 732, Pt. A, §9 (AMD) .]

Nothing in this section shall preclude any action for damages which may be maintained under the common law or the laws of this State. [1987, c. 517, §20 (RAL).]

SECTION HISTORY

1987, c. 517, §20 (RAL). 1993, c. 732, §A9 (AMD). 1997, c. 364, §41 (AMD).



38 §1319-V. Corrective action

1. Requirement. The facility owner or operator shall undertake corrective action beyond the facility boundary or site to remove the danger to public health or the environment unless the facility owner or operator demonstrates to the satisfaction of the board that the owner or operator is unable to undertake the action and despite the owner or operator's best efforts, the owner or operator was unable to obtain the necessary permission to undertake the action. If the board makes these findings, the facility owner or operator is not relieved of responsibility to clean up a release that has migrated off the facility site. The board shall decide how to proceed on a case-by-case basis.

[ 1989, c. 794, §8 (NEW) .]

2. Compliance schedules. If corrective action can not be completed by an applicant prior to issuance of a license pursuant to this subchapter, the license must contain a schedule of compliance for corrective action.

[ 1989, c. 794, §8 (NEW) .]

SECTION HISTORY

1989, c. 794, §8 (NEW).



38 §1319-W. Rights of action against financial guarantors

If the owner or operator of a facility permitted under this subchapter is in liquidation, reorganization or adjustment pursuant to the federal Bankruptcy Reform Act of 1978, Public Law 95-598, as amended, or when, with reasonable diligence, jurisdiction in any state court or any federal court can not be obtained over an owner or operator likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial capacity must be provided under this subchapter may be asserted by the department directly against the guarantor providing evidence of financial capacity. For the purpose of this section, the term "guarantor" means any person, other than the owner or operator, who provides evidence of financial capacity for an owner or operator under this subchapter. [1989, c. 794, §8 (NEW).]

1. Rights of guarantor. In any action pursuant to this section, the guarantor is entitled to invoke all rights and defenses that would be available to the owner or operator if any action was brought against the owner or operator by the claimant and that would be available to the guarantor if an action was brought against the guarantor by the owner or operator.

[ 1989, c. 794, §8 (NEW) .]

2. Liability. The total liability of any guarantor is limited to the aggregate amount that the guarantor has provided as evidence of financial capacity to the board on behalf of the owner or operator under this subchapter. Nothing in this section may be construed to limit any other liability of a guarantor to its owner or operator as established by state or federal statutory, contractual or common law including, but not limited to, the liability of the guarantor for bad faith either in negotiating or in failing to negotiate the settlement of any claim. Nothing in this section may be construed to diminish the liability of any person under this subchapter or other applicable law.

[ 1989, c. 794, §8 (NEW) .]

SECTION HISTORY

1989, c. 794, §8 (NEW).



38 §1319-X. Criteria for development of waste oil storage facilities and biomedical waste facilities

The following criteria for facility development apply to an application for a waste oil storage facility or a new or substantially modified biomedical waste treatment or disposal facility in addition to other criteria established by law or rule for those facilities. [1993, c. 383, §38 (NEW).]

1. Financial capacity. The applicant has the financial capacity and technical ability to develop the project in a manner consistent with state environmental standards.

[ 1993, c. 383, §38 (NEW) .]

2. No adverse effect on the natural environment. The applicant has provided adequately for fitting the project harmoniously into the existing natural environment and the project will not adversely affect existing uses, scenic character, air quality, water quality or other natural resources in the municipality or in neighboring municipalities.

[ 1993, c. 383, §38 (NEW) .]

3. Ground water. The proposed project does not pose an unreasonable risk that a discharge to a significant ground water aquifer will occur.

[ 1993, c. 383, §38 (NEW) .]

4. Soil types and erosion. The project will be built on soil types suitable to the nature of the undertaking and will not cause unreasonable erosion of soil or sediment.

[ 1993, c. 383, §38 (NEW) .]

5. Traffic movement. The applicant has provided adequately for traffic movement of all types into, out of or within the project area. The department shall consider traffic movement both on site and off site, including safety and congestion along waste conveyance transportation routes. The Department of Transportation shall provide the department with an analysis of traffic movement of all types into, out of or within the project area.

[ 1993, c. 383, §38 (NEW) .]

6. Infrastructure. The applicant has provided adequately for utilities including water supplies, sewerage facilities, solid waste disposal and roadways required for the project and the project will not have an unreasonable adverse effect on the existing or proposed utilities and roadways in the municipality or area served by those services.

[ 1993, c. 383, §38 (NEW) .]

7. Flooding. The project will not unreasonably cause or increase the flooding of the alteration area or adjacent properties nor create an unreasonable flood hazard to a structure.

[ 1993, c. 383, §38 (NEW) .]

The department may not issue a license for a waste oil storage facility if the proposed facility overlies a significant ground water aquifer or a primary sand and gravel recharge area. [1993, c. 383, §38 (NEW).]

SECTION HISTORY

1993, c. 383, §38 (NEW).



38 §1319-Y. Requirements for used oil collection centers

Owners and operators of used oil collection centers who wish to register their used oil collection centers for the purposes of section 1319-G, subsection 3 must comply with the following requirements in addition to any other requirements that may be established in rules adopted pursuant to section 1319-O, subsection 2, paragraph B. Other used oil collection centers are not required to comply with the provisions of this section. [1995, c. 573, §6 (NEW).]

1. Registration. Registration of used oil collection centers is governed by this subsection.

A. The owner or operator of a used oil collection center shall register the center on a form provided by the department. The registration form must be sent by certified mail or hand-delivered to the department. The registration form must be accompanied by photographs of the used oil collection center that clearly show that the design requirements of subsection 2 have been met. [1995, c. 573, §6 (NEW).]

B. If the applicable requirements of this section have not been met, the department shall notify the owner or operator in writing no later than 30 days after the department receives the completed registration form and photographs. If the department has not notified the applicant within the 30-day period, the center is deemed to be registered. [1995, c. 573, §6 (NEW).]

C. The owner or operator of a used oil collection center shall file an amended registration form within 10 business days upon any change in the information provided on the initial registration form. [1995, c. 573, §6 (NEW).]

[ 1995, c. 573, §6 (NEW) .]

2. Design requirements. In order to qualify for the waiver of reimbursement under section 1319-G, subsection 3, the following design requirements applicable to aboveground tanks used to collect or store used oil must be met.

A. Tanks that are located outdoors must be watertight, must be equipped with spill and overfill protection, must be secured to prevent the tank from tipping over and must either:

(1) Be double-walled; or

(2) Have an alternate means of impervious secondary containment that is watertight and has the capacity to hold a minimum of 110% of the contents of the tank, with a roof over both the tank and the secondary containment. [1995, c. 573, §6 (NEW).]

B. Tanks that are located inside a building must have rigid piping, must have a funnel that is rigidly attached, must be secured to prevent the tank from tipping over and must either:

(1) Be double-walled; or

(2) Have an alternate means of impervious secondary containment that has the capacity to hold a minimum of 50% of the contents of the tank. [1995, c. 573, §6 (NEW).]

C. Tanks must be constructed of fiberglass, steel or other nonporous material. [1995, c. 573, §6 (NEW).]

D. The total aggregate capacity of all used oil tanks at a used oil collection center may not exceed the greater of 660 gallons or the total aggregate capacity of the used oil tanks at that center on the effective date of this section. [1995, c. 573, §6 (NEW).]

E. Tanks must be located in a manner that permits them to be readily inspected for evidence of leaks. [1995, c. 573, §6 (NEW).]

F. Tanks may not be located where any leaks could drain into sewers, floor drains or storm water catch basins or in areas subject to floods. [1995, c. 573, §6 (NEW).]

G. Tanks must be maintained in good condition with no severe rusting, no apparent structural defects or deterioration and no visible leaks. [1995, c. 573, §6 (NEW).]

H. Tanks must be clearly labeled or marked with the words "Used Oil." [1995, c. 573, §6 (NEW).]

I. Tanks must be located so that they are not exposed to a spill or leak of a Class I or Class II liquid. [1995, c. 573, §6 (NEW).]

J. The installation of tanks must be in accordance with applicable local ordinances. [1995, c. 573, §6 (NEW).]

K. Tanks must be protected from vehicular traffic by location or protection with bollards or similar devices. [1995, c. 573, §6 (NEW).]

[ 1995, c. 573, §6 (NEW) .]

3. Operational requirements. In order to qualify for the waiver of reimbursement under section 1319-G, subsection 3, the owners and operators of used oil collection centers:

A. May accept no more than 20 gallons of used oil from any entity or individual in a 24-hour period; [1995, c. 573, §6 (NEW).]

B. Shall inspect each load of used oil by sight or scent before accepting the used oil for collection; [1995, c. 573, §6 (NEW).]

C. Shall keep the used oil collection tank locked at all times, except when used oil is being added or removed; [1995, c. 573, §6 (NEW).]

D. Shall supervise the addition of used oil to the tank; [1995, c. 573, §6 (NEW).]

E. Shall provide ongoing maintenance and repairs at the used oil collection center to avoid any environmental hazards such as spills, leaks, discharges, fires and explosions; [1995, c. 573, §6 (NEW).]

F. May offer used oil only to persons licensed with the department as waste oil transporters pursuant to section 1319-O, subsection 2, paragraph A; [1995, c. 573, §6 (NEW).]

G. Shall report to the Department of Public Safety within 2 hours of becoming aware of a discharge and immediately take action to contain and remove any discharges of used oil; and [1995, c. 573, §6 (NEW).]

H. Shall notify the department no later than 24 hours after discovery that used oil delivered to or collected at the center is a hazardous waste. [1995, c. 573, §6 (NEW).]

[ 1995, c. 573, §6 (NEW) .]

SECTION HISTORY

1995, c. 573, §6 (NEW).









Chapter 13-A: SEPTIC TANK AND CESSPOOL WASTE AND OTHER WASTE MATERIALS

38 §1320. Septic tank and cesspool waste and other waste materials (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 353, §3 (NEW). 1979, c. 383, §12 (RP).



38 §1321. Disposal of certain materials prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 353, §3 (NEW). 1979, c. 383, §12 (RP).



38 §1322. Emergency (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 353, §3 (NEW). 1979, c. 383, §12 (RP).






Chapter 13-B: UNCONTROLLED HAZARDOUS SUBSTANCE SITES

38 §1361. Findings and purpose

The Legislature finds and declares that uncontrolled hazardous substance sites within the jurisdiction of the State present a hazard to all the people of the State and that hazard poses a threat or potential threat to the public health, safety or welfare, to the environment of the State and to owners and users of property near or adjacent to uncontrolled sites. [1983, c. 569, §1 (NEW).]

The Legislature further finds that adequate measures must be taken to ensure that the threats posed by uncontrolled hazardous substance sites are abated, cleaned up or mitigated promptly. [1983, c. 569, §1 (NEW).]

The Legislature further finds that it is in the public interest of the State and its citizens to provide the capacity for prompt and effective planning and implementation of plans to abate, clean up or mitigate threats posed or potentially posed by uncontrolled sites. This paramount state interest outweighs any burden, economic or otherwise, imposed by this chapter. [1983, c. 569, §1 (NEW).]

SECTION HISTORY

1983, c. 569, §1 (NEW).



38 §1362. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 569, §1 (NEW).]

1. Hazardous substance. "Hazardous substance" means:

A. Any substance identified by the board under section 1319-O; [1987, c. 517, §29 (AMD).]

B. Any substance identified by the board under section 1319; [1983, c. 569, §1 (NEW).]

C. Any substance designated pursuant to the United States Comprehensive Environmental Response, Compensation and Liability Act of 1980, Public Law 96-510, Sections 101 and 102 (Superfund); [1985, c. 746, §32 (AMD).]

D. Any toxic pollutant listed under the United States Federal Water Pollution Control Act, Section 307(a); [1983, c. 569, §1 (NEW).]

E. Any hazardous air pollutant listed under the United States Clean Air Act, Section 112; [1985, c. 746, §32 (AMD).]

F. Any imminently hazardous chemical substance or mixture with respect to which the Administrator of the United States Environmental Protection Agency has taken action pursuant to the United States Toxic Substances Control Act, Section 7; and [1985, c. 746, §32 (AMD).]

G. Waste oil as defined in section 1303-C. [1989, c. 878, Pt. B, §42 (AMD).]

[ 1989, c. 878, Pt. B, §42 (AMD) .]

1-A. Federal banking or lending agency. "Federal banking or lending agency" means the Federal Deposit Insurance Corporation, the Resolution Trust Corporation, the Board of Governors of the Federal Reserve System, a federal reserve bank, a federal home loan bank, the United States Comptroller of the Currency, the Office of Thrift Supervision, the National Credit Union Administration, the Farm Credit Administration, the Farm Credit System Insurance Corporation, the Small Business Administration, the Farmers' Home Administration, the Rural Electrification Administration or the RECOLL Management Corporation.

[ 1991, c. 811, §1 (NEW); 1991, c. 811, §7 (AFF) .]

1-B. Lender. "Lender" means any person, as defined by Title 9-B, section 131, subsection 30, including a successor or assignee of that person, that makes a bona fide extension of credit to or takes or acquires a security interest from a nonaffiliated person; a financial institution or credit union authorized to do business in this State, as defined in Title 9-B, section 131, subsections 12-A and 17-A; a financial institution that is acting through a service corporation as defined in Title 9-B, section 131, subsection 37; or any federal or state banking or lending agency that provides loans, guarantees or other financial assistance. For the purpose of this subsection, the phrase "acting through" includes the assignment or transfer of an interest in real property acquired in satisfaction of a debt.

[ 1999, c. 289, §1 (AMD) .]

1-C. Political subdivision. "Political subdivision" means any city, town, plantation, county, administrative entity or instrumentality created pursuant to Title 30-A, chapter 115 or 119, or quasi-municipal corporation or special purpose district, including, but not limited to, any water district or sanitary district.

[ 1991, c. 811, §1 (NEW); 1991, c. 811, §7 (AFF) .]

1-D. Fiduciary. "Fiduciary" means a person who is:

A. Acting in any of the following capacities: a personal representative as defined in Title 18-A, section 1-201; a voluntary executor or administrator; a guardian; a conservator; a trustee under a will or intervivos instrument creating a trust of a donative type associated with probate practice where the trustee takes title to, otherwise controls or manages, property for the purpose of protecting or conserving that property; a trustee pursuant to an indenture agreement or similar financing agreement; a court-appointed receiver; a trustee appointed in proceedings under federal bankruptcy laws; and an assignee or trustee acting under an assignment made for the benefit of creditors; and [1993, c. 355, §59 (NEW).]

B. Holding legal title to, controlling or managing, directly or indirectly, any site as a fiduciary for purposes of administering an estate or trust of which the site is a part. [1993, c. 355, §59 (NEW).]

"Fiduciary" does not include the real or personal property held by an estate or trust administered by a fiduciary.

[ 1993, c. 355, §59 (NEW) .]

1-E. Site. "Site" means a licensed or unlicensed area or location where hazardous substances are handled or were handled or otherwise came to be located. "Site" includes all structures, appurtenances, improvements, equipment, machinery, containers, tanks and conveyances on the site.

[ 1993, c. 355, §59 (NEW) .]

2. Responsible party. "Responsible party" means any one or more of the following persons:

A. The owner or operator of the uncontrolled site; [1983, c. 569, §1 (NEW).]

B. Any person who owned or operated the uncontrolled site from the time any hazardous substance arrived there; [1983, c. 569, §1 (NEW).]

C. Any person who arranged for the transport or handling of a hazardous substance, provided that the substance arrived at the uncontrolled site; and [1983, c. 569, §1 (NEW).]

D. A person who accepted a hazardous substance for transport, if substance arrived at the uncontrolled site. After April 1, 1992, a person who accepts a hazardous substance for transport and delivers that substance to a licensed hazardous waste storage, treatment or disposal facility according to the manifest signed by the generator is not a responsible party. [1993, c. 732, Pt. A, §10 (AMD).]

[ 1993, c. 732, Pt. A, §10 (AMD) .]

2-A. State banking or lending agency. "State banking or lending agency" means any state agency that provides loans, guarantees or other financial assistance, including the Finance Authority of Maine, the Department of Economic and Community Development and the Maine State Housing Authority.

[ 1991, c. 811, §3 (NEW); 1991, c. 811, §7 (AFF) .]

3. Uncontrolled hazardous substance site. "Uncontrolled hazardous substance site" or "uncontrolled site" means an area or location, whether or not licensed, at which hazardous substances are or were handled or otherwise came to be located, if it is concluded by the commissioner that the site poses a threat or hazard to the health, safety or welfare of any person or to the natural environment and that action under this chapter is necessary to abate, clean up or mitigate that threat or hazard. The term includes all contiguous land under the same ownership or control and includes without limitation all structures, appurtenances, improvements, equipment, machinery, containers, tanks and conveyances on the site.

[ 1983, c. 569, §1 (NEW) .]

SECTION HISTORY

1983, c. 569, §1 (NEW). 1985, c. 746, §32 (AMD). 1987, c. 517, §29 (AMD). 1989, c. 878, §B42 (AMD). 1991, c. 811, §§1-3 (AMD). 1991, c. 811, §7 (AFF). 1993, c. 355, §§58,59 (AMD). 1993, c. 732, §A10 (AMD). 1999, c. 289, §1 (AMD).



38 §1363. Prohibited acts

No person may handle hazardous substances at an uncontrolled hazardous substance site in violation of any order issued under this chapter. [1983, c. 569, §1 (NEW).]

SECTION HISTORY

1983, c. 569, §1 (NEW).



38 §1364. Powers and duties of the department

1. Technical services. The commissioner shall establish a technical services capability within the department to assist in the identification, evaluation and mitigation of uncontrolled hazardous substance sites.

[ 1983, c. 569, §1 (NEW) .]

2. Rules. The board may adopt rules related to the handling of hazardous substances; the investigation, abatement, mitigation and cleanup of spills of hazardous substances; and the investigation, designation and mitigation of uncontrolled hazardous substance sites. The board may provide by rule that any person who knows or has reason to believe that any hazardous substance is present in ground water or soils beneath a site which is owned or operated by that person provide notice of that condition to the department if the concentration of the hazardous substance in ground water exceeds state or federal recommended contaminant levels for drinking water or the concentration in soils exceeds contaminant levels established by the board.

[ 1993, c. 355, §60 (AMD) .]

3. Investigation and evaluation. The commissioner may investigate and sample sites where hazardous substances are stored or handled to identify uncontrolled hazardous substance sites. During the course of the investigation, the commissioner may require submission of information or documents that relate or may relate to the site under investigation from any person whom the commissioner has reason to believe may be a responsible party. The information may include the nature and amounts of hazardous substances or other wastes that arrived or may have arrived at the site, manner of transportation, treatment or disposal of the hazardous substances or other wastes and any other information relating to the site or to threats posed by the potential site.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §266 (AMD) .]

4. Designation. In accordance with section 1365, the commissioner may declare a site to be an uncontrolled hazardous substance site. The designation may be appealed only upon the issuance of an order pursuant to section 1365, subsection 2, as provided in section 1365, subsection 4.

[ 1987, c. 419, §13 (AMD) .]

5. Mitigation. The commissioner may take whatever action necessary to abate, clean up or mitigate the threats or hazards posed or potentially posed by an uncontrolled site or to protect the public health, safety or welfare or the environment, including administering or carrying out measures to abate, clean up or mitigate the threats or hazards, and implementing remedies to remove, store, treat, dispose of or otherwise handle hazardous substances located in, on or over an uncontrolled site, including soil and water contaminated by hazardous substances. When the necessary action includes the installation of a public water supply or the extension of mains of an existing water utility, the department's obligation is limited to construction of those works that are necessary to furnish the contaminated or potentially contaminated properties with a supply of water sufficient for existing uses. The department is not obligated to contribute to a water utility's system development charge, nor to provide works or water sources exceeding those required to abate the threats or hazards posed by the uncontrolled site. The department may pay the costs of operation, maintenance and depreciation of the works or water supply for a period not exceeding 20 years if funds are available from Other Special Revenue or proceeds from the sale of bonds. If a water supply well is installed after October 1, 1994 to serve a location that immediately before the well installation was served by a viable community public water system, and the well is or becomes contaminated with a hazardous substance:

A. Neither the commissioner nor any responsible party is obligated under this chapter to reimburse any person for the expense of treating or replacing the well if the well is installed in an area delineated by the department as contaminated as provided in section 548, subsection 1; and [1995, c. 462, Pt. A, §78 (AMD).]

B. The obligation of the commissioner or any responsible party under this chapter with regard to replacement or treatment of the well is limited to reimbursement of the expense of installing the well and its proper abandonment if the well is installed in an area other than one described in paragraph A. The well owner is responsible in such a case for other expenses of replacing or treating the water supply well, including the cost of any pump or piping installed with the well. [1995, c. 462, Pt. A, §78 (AMD).]

For purposes of this subsection, "viable community public water system" has the same meaning as in section 548.

[ 1995, c. 462, Pt. A, §78 (AMD) .]

6. Accept funds. The department may accept any public or private funds which may be available for carrying out the purposes of this chapter. The Uncontrolled Sites Fund is established to be used by the department as a nonlapsing revolving fund for carrying out the purposes of this chapter, including the long-term oversight of uncontrolled hazardous substance sites. Money in the fund, not needed currently to meet the obligations of the department in the exercise of its responsibilities under this chapter, shall be deposited with the Treasurer of State to the credit of the fund and may be invested in such a manner as is provided for by law. Interest received on that investment shall be credited to the fund.

[ 1987, c. 192, §29 (AMD) .]

7. Acquisition of property; authority. The department may acquire, by purchase, lease, condemnation, donation or otherwise, any real property or any interest in real property that the board in its discretion determines, by 2/3 majority vote, is necessary to conduct remedial actions in response to threats or hazards posed or potentially posed by an uncontrolled site, including, but not limited to:

A. Actions to prevent further threats or hazards and to mitigate or terminate the threats or hazards; [1991, c. 312, §2 (NEW).]

B. Actions to clean up soils and ground water and remove hazardous substances from an uncontrolled site; and [1991, c. 312, §2 (NEW).]

C. Replacement of water supplies contaminated or threatened by hazardous substances. [1991, c. 312, §2 (NEW).]

The department may exercise the right of eminent domain in the manner described in Title 35-A, chapter 65, to take and hold real property for any of the purposes described in this subsection. The commissioner shall report on the circumstances of any taking by eminent domain to the joint standing committee of the Legislature having jurisdiction over natural resource matters during the next regular session following the acquisition of any property by eminent domain. The department may transfer or convey to any person real property or any interest in real property once acquired.

[ 1991, c. 312, §2 (NEW) .]

SECTION HISTORY

1983, c. 569, §1 (NEW). 1985, c. 746, §§33,34 (AMD). 1987, c. 192, §29 (AMD). 1987, c. 419, §13 (AMD). 1989, c. 792, (AMD). 1989, c. 890, §§A40,B266, 267 (AMD). 1991, c. 66, §A40 (AMD). 1991, c. 312, §§1,2 (AMD). 1993, c. 355, §60 (AMD). 1993, c. 621, §7 (AMD). 1995, c. 462, §A78 (AMD).



38 §1365. Designation of uncontrolled hazardous substance sites

1. Investigation. Upon finding, after investigation, that a location at which hazardous substances are or were handled or otherwise came to be located may create a danger to the public health, to the safety of any person or to the environment, the commissioner may:

A. Designate that location as an uncontrolled hazardous substance site; [2005, c. 330, §34 (NEW).]

B. Order any responsible party dealing with the hazardous substances to cease immediately or to prevent that activity and to take an action necessary to terminate or mitigate the danger or likelihood of danger; and [2005, c. 330, §34 (NEW).]

C. Order any person contributing to the danger or likelihood of danger to cease or prevent that contribution. [2005, c. 330, §34 (NEW).]

[ 2005, c. 330, §34 (RPR) .]

2. Orders. Any order issued under this section shall contain findings of fact describing, insofar as possible, the hazardous substances, the site of the activity and the danger to the public health or safety.

[ 1983, c. 569, §1 (NEW) .]

3. Service. Service of a copy of the commissioner's findings and order must be made by the sheriff or deputy sheriff or by hand delivery by an authorized representative of the department in accordance with the Maine Rules of Civil Procedure.

[ 2005, c. 330, §35 (AMD) .]

4. Compliance; appeal. The person to whom the order is directed shall comply immediately and may apply to the board for a hearing on the order if the application is made within 10 working days after receipt of the order by a responsible party. Within 15 working days after receipt of the application, the board shall hold a hearing, make findings of fact and vote on a decision that continues, revokes or modifies the order. That decision must be in writing and signed by the board chair using any means for signature authorized in the department's rules and published within 2 working days after the hearing and vote. The nature of the hearing before the board is an appeal. At the hearing, all witnesses must be sworn and the commissioner shall first establish the basis for the order and for naming the person to whom the order is directed. The burden of going forward then shifts to the person appealing to demonstrate, based upon a preponderance of the evidence, that the order should be modified or rescinded. The decision of the board may be appealed to the Superior Court in accordance with Title 5, chapter 375, subchapter 7.

[ 2005, c. 330, §36 (AMD) .]

5. Civil action. The Attorney General may file suit in Superior Court to compel any responsible party to abate, clean up or mitigate threats or hazards posed or potentially posed by an uncontrolled site.

[ 1983, c. 569, §1 (NEW) .]

6. Enforcement; penalties; punitive damages. Any responsible party who fails without sufficient cause to undertake removal or remedial action promptly in accordance with an order issued pursuant to section 1304, subsection 12 and this section may be liable to the State for punitive damages in an amount at least equal to, and not more than 3 times, the amount expended by the commissioner as a result of such failure to take proper action.

The Attorney General is authorized to commence a civil action against any such responsible party to recover the punitive damages, which are in addition to any fines and penalties established pursuant to section 349. Any money received by the commissioner pursuant to this subsection must be deposited in the Uncontrolled Sites Fund.

[ 1993, c. 355, §61 (NEW) .]

SECTION HISTORY

1983, c. 569, §1 (NEW). 1985, c. 746, §35 (AMD). 1989, c. 890, §§A40,B268 (AMD). 1993, c. 355, §61 (AMD). 2005, c. 330, §§34-36 (AMD).



38 §1366. Abatement, clean up and mitigation costs

Whenever possible and practical, the commissioner shall make use of resources available under the Superfund program or other federal programs to evaluate and investigate uncontrolled sites and to abate, clean up or mitigate threats or hazards posed or potentially posed by uncontrolled sites. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §269 (AMD).]

In the case of a site at which federal resources may be or are being used, proceeds from the sale of bonds for the evaluation and investigation of sites and for implementation of plans to abate, clean up or mitigate hazards or threats posed or potentially posed by an uncontrolled site may be used: [1983, c. 569, §1 (NEW).]

1. Privately owned sites. In the case of a site that was privately owned at the time of disposal of any hazardous substances, for the state's share of remedial action costs; and

[ 1983, c. 569, §1 (NEW) .]

2. Sites owned by state or political subdivision. In the case of a site which was owned at the time of disposal of any hazardous substances by the state or a political subdivision thereof, for the state's share of response costs.

[ 1983, c. 569, §1 (NEW) .]

In the case of a site where federal resources are not used, the commissioner shall notify the Governor in writing. The Governor may authorize the commissioner to proceed under this chapter without those resources. In the event the State proceeds at its own expense with work eligible for federal funding, the commissioner shall present the United States Environmental Protection Agency with a demand for reimbursement. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §269 (AMD).]

SECTION HISTORY

1983, c. 569, §1 (NEW). 1987, c. 192, §30 (AMD). 1989, c. 890, §§A40,B269 (AMD).



38 §1367. Liability; recovery by the State for abatement, clean up or mitigation costs and for damages

Each responsible party is jointly and severally liable for all costs incurred by the State resulting from hazardous substances at the site or from the acts or omissions of a responsible party with respect to those hazardous substances and for the abatement, cleanup or mitigation of the threats or hazards posed or potentially posed by an uncontrolled site, including, without limitation, all costs of acquiring property. Each responsible party also is jointly and severally liable for damages for injury to, destruction of, loss of or loss of use of natural resources of the State, the reasonable costs of assessing natural resources damages and the costs of preparing and implementing a natural resources restoration plan. The commissioner shall demand reimbursement of costs, including interest, and payment of damages to be recovered under this section. The interest rate charged may not exceed the prime rate of interest plus 4%. Interest must be computed beginning 60 days from the date of a payment demand by the commissioner. Payment must be made promptly by the responsible party or parties upon whom the demand is made. Requests for reimbursement to the Uncontrolled Sites Fund, if not paid within 30 days of demand, may be turned over to the Attorney General for collection or may be submitted to a collection agency or agent or an attorney retained by the department with the approval of the Attorney General pursuant to Title 5, section 191. The Attorney General or an attorney retained by the department may file suit in the Superior Court and, in addition to relief provided by other law, may seek punitive damages. Notwithstanding the time limits stated in this paragraph, neither a demand nor other recovery efforts against one responsible party may relieve any other responsible party of liability. [2009, c. 121, §16 (AMD).]

In any suit filed under this section, the State need not prove negligence in any form or matter by a defendant. The State need only prove that a defendant is a responsible party, as defined in section 1362, and the site poses or posed or potentially poses or posed a threat or hazard to the health, safety or welfare of any citizen of the State or the environment of the State, to which the acts or omissions of the defendant are or were causally related. [1983, c. 569, §1 (NEW).]

A person who would otherwise be a responsible party shall not be subject to liability under this section, if he can establish by a preponderance of the evidence that threats or hazards posed or potentially posed by an uncontrolled site, for which threats or hazards he would otherwise be responsible, were caused solely by: [1983, c. 569, §1 (NEW).]

1. Act of God. An act of God;

[ 1983, c. 569, §1 (NEW) .]

2. Act of war. An act of war;

[ 1983, c. 569, §1 (NEW) .]

3. Act or omission. An act or omission of a 3rd party who is not that person's employee or agent. A person seeking relief from liability for the acts or omissions of a 3rd party shall also demonstrate by a preponderance of the evidence that that person exercised due care with respect to the hazardous substance and uncontrolled site concerned, taking into consideration the characteristics of that substance and site, in light of all relevant facts and circumstances and that that person took precautions against foreseeable acts or omissions of any such 3rd party and the consequences that could foreseeably result from such acts or omissions.

A. For purposes of this subsection, a person may demonstrate the exercise of due care with respect to any uncontrolled site that that person has acquired after hazardous substances were located on that uncontrolled site, if that person shows that at the time that person acquired the uncontrolled site the person did not know and had no reason to know that any hazardous substance that is the subject of the release or threatened release was disposed on, in or at the uncontrolled site. [1991, c. 81, (NEW).]

B. To establish that a person meets the criteria of paragraph A, a person must have undertaken, at the time of acquisition, all appropriate inquiry into the previous ownership and uses of the property consistent with good commercial or customary practice in an effort to minimize liability. For purposes of this paragraph, the court shall take into account any specialized knowledge or experience on the part of the person, the relationship of the purchase price to the value of the property if uncontaminated, commonly known or reasonably ascertainable information about the property, the obviousness of the presence or likely presence of contamination of the property, and the ability to detect that contamination by appropriate inspection; or [1991, c. 81, (NEW).]

[ 1991, c. 81, (AMD) .]

4. Combination. Any combination of the foregoing subsections.

[ 1983, c. 569, §1 (NEW) .]

Funds recovered under this section shall be deposited into the Uncontrolled Sites Fund and shall be used by the department to carry out the purposes of this chapter. [1987, c. 192, §31 (AMD).]

SECTION HISTORY

1983, c. 569, §1 (NEW). 1987, c. 192, §31 (AMD). 1991, c. 81, (AMD). 1991, c. 312, §3 (AMD). 2007, c. 655, §16 (AMD). 2009, c. 121, §16 (AMD).



38 §1367-A. Limited exemption from liability for financial institutions and federal and state banking or lending agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 811, §4 (NEW). 1991, c. 811, §7 (AFF). 1993, c. 732, §A11 (RP).



38 §1367-B. Limited exemption from liability for state or local governmental entities

1. Limited exemption from liability. Liability under section 1367 does not apply to the State or any political subdivision that acquired ownership or control of an uncontrolled hazardous substance site through tax delinquency proceedings pursuant to Title 36, or through any similar statutorily created procedure for the collection of governmental taxes, assessments, expenses or charges, or involuntarily through abandonment, or in circumstances in which the State or political subdivision involuntarily acquired ownership or control by virtue of its function as a sovereign. The exemption from liability provided under this subsection does not apply to the State or any political subdivision that has caused, contributed to or exacerbated a release or threatened release of a hazardous substance on or from the uncontrolled site.

[ 1991, c. 811, §4 (NEW); 1991, c. 811, §7 (AFF) .]

2. Reimbursement for department expenses. Notwithstanding the exemption from liability provided in subsection 1, the State or any political subdivision that acquires or has acquired ownership of property that encompasses an uncontrolled hazardous substance site pursuant to any of the proceedings referred to in subsection 1 is liable for any costs incurred by the department pursuant to this chapter during the period in which the State or political subdivision had ownership of the property, up to the amount of the proceeds from the sale or disposition of the property minus the out-of-pocket costs of the sale or disposition.

[ 1991, c. 811, §4 (NEW); 1991, c. 811, §7 (AFF) .]

SECTION HISTORY

1991, c. 811, §4 (NEW). 1991, c. 811, §7 (AFF).



38 §1367-C. Limit on obligation to replace or treat water supply wells

If a water supply well is installed after October 1, 1994 to serve a location that immediately before the well installation was served by a viable community public water system, and the well is or becomes contaminated with a hazardous substance: [1993, c. 621, §8 (NEW).]

1. Delineated contaminated area. Neither the commissioner nor any responsible party is obligated under this chapter to reimburse any person for the expense of treating or replacing the well if the well is installed in an area delineated by the department as contaminated as provided in section 548, subsection 1; and

[ 1995, c. 462, Pt. A, §79 (AMD) .]

2. Areas not delineated. The obligation of the commissioner or any responsible party under this chapter with regard to replacement or treatment of the well is limited to reimbursement of the expense of installing the well and its proper abandonment if the well was installed in an area other than one described in subsection 1. The well owner is responsible in such a case for other expenses of replacing or treating the water supply well, including the cost of any pump or piping installed with the well.

[ 1995, c. 462, Pt. A, §79 (AMD) .]

For purposes of this section, "viable community public water system" has the same meaning as in section 548. [1993, c. 621, §8 (NEW).]

SECTION HISTORY

1993, c. 621, §8 (NEW). 1995, c. 462, §A79 (AMD).



38 §1368. Emergency

Whenever the commissioner determines that an emergency exists as the result of a threat or hazard posed by an uncontrolled site, the commissioner shall immediately notify the Governor. The Governor may declare an emergency and, in addition to whatever action is necessary and available to him under law, may authorize the Commissioner of Environmental Protection in conjunction with the Commissioner of Public Safety to: [1983, c. 569, §1 (NEW).]

1. Take control. Take control of the uncontrolled site and threatened adjacent areas;

[ 1983, c. 569, §1 (NEW) .]

2. Secure. Secure the uncontrolled site;

[ 1983, c. 569, §1 (NEW) .]

3. Eject. Eject all persons from the uncontrolled site;

[ 1983, c. 569, §1 (NEW) .]

4. Dispose, treat, store or handle. Dispose, treat, store or otherwise handle all hazardous substances located on the uncontrolled site, including soil and water contaminated by hazardous substances; and

[ 1983, c. 569, §1 (NEW) .]

5. Take action. Take whatever other action is deemed necessary to abate, clean up or mitigate the threat or hazard posed by the uncontrolled site.

[ 1983, c. 569, §1 (NEW) .]

SECTION HISTORY

1983, c. 569, §1 (NEW).



38 §1369. Immunity

Notwithstanding the provisions of Title 14, chapter 741, neither the State nor any agency or employee thereof engaged in any abatement, clean up or mitigation activity, while complying with or attempting to comply with this chapter, or with any rule promulgated or directive issued in the implementation of this chapter, may be liable for the death of or injury to persons, or damage to property, as a result of that activity. This section shall not affect the right of any person to receive benefits to which he would otherwise be entitled under the workers' compensation law or any other pension law, nor the right of any person to receive benefits or compensation under any act of Congress. [1983, c. 569, §1 (NEW).]

SECTION HISTORY

1983, c. 569, §1 (NEW).



38 §1370. Property forfeited

The following property shall be subject to forfeiture to the State in accordance with the procedures set forth in section 1319-U and all property rights therein shall be in the State: [1987, c. 517, §30 (AMD).]

1. Real estate. All real estate, structures, appurtenances, improvements, equipment, machinery, containers, tanks, conveyances, products, materials and supplies used directly or intended to be used directly in violation of any provision of this chapter; and

[ 1983, c. 569, §1 (NEW) .]

2. Moneys. All moneys, negotiable instruments, securities or other things of value furnished or intended to be furnished by any person in any transaction, and all proceeds traceable to such a transaction, intended to be used directly in violation of any provision of this chapter.

[ 1983, c. 569, §1 (NEW) .]

SECTION HISTORY

1983, c. 569, §1 (NEW). 1987, c. 517, §30 (AMD).



38 §1371. Lien established

1. Established. All costs incurred by the State for the abatement, cleanup or mitigation of hazards posed by an uncontrolled hazardous substance site and all interest and penalties shall be a lien against the real estate of the responsible party.

[ 1987, c. 540, (RPR) .]

2. Priority. The priority of a lien filed pursuant to this section shall be governed by the following.

A. Any lien filed pursuant to this section on real estate that encompasses an uncontrolled hazardous substance site has precedence over all encumbrances on the real estate, including liens of the State or any political subdivision, recorded after July 7, 1987. The term "real estate" in this paragraph includes all real estate of a responsible party that has been included in the property description of the affected real estate within the 3-year period preceding the date of filing of the lien or on or after July 7, 1987, whichever period is shorter. [1991, c. 811, §5 (AMD); 1991, c. 811, §7 (AFF).]

B. Any lien filed pursuant to this section on any other real estate of the party responsible for the uncontrolled hazardous substance site shall have precedence over all transfers and encumbrances filed after the date that the lien is filed with the registry of deeds. [1987, c. 540, (NEW).]

[ 1991, c. 811, §5 (AMD); 1991, c. 811, §7 (AFF) .]

3. Notice. A certificate of lien signed by the Commissioner of Environmental Protection shall be mailed by certified mail, return receipt requested, to all those persons of record holding an interest in the real estate over which the commissioner's lien is entitled to priority under subsection 2, paragraph A. A certificate may be filed for record in the office of the clerk of any municipality in which the real estate is situated.

[ 1987, c. 540, (RPR) .]

4. Recording. Any lien filed pursuant to this section shall be effective when filed with the registry of deeds for the county in which the real estate is located. The lien shall include a description of the real estate, the amount of the lien and the name of the owner as grantor.

[ 1987, c. 540, (RPR) .]

5. Limitation. This section does not apply to a unit of real estate that consists primarily of real estate used or under construction as single or multi-family housing at the time the lien is recorded or to property owned by a political subdivision except for the real estate that encompasses an uncontrolled hazardous substance site and that is owned by a political subdivision.

[ 1991, c. 811, §6 (AMD); 1991, c. 811, §7 (AFF) .]

6. Discharge of lien. When the amount with respect to which a lien has been recorded under this section, has been paid or reduced, the commissioner, upon request by any person of record holding interest in the real estate which is the subject of the lien, shall issue a certificate discharging or partially discharging the lien. The certificate shall be recorded in the registry in which the lien was recorded. Any action of the foreclosure of the lien shall be brought by the Attorney General in the name of the State in the Superior Court for the judicial district in which the property subject to the lien is situated.

[ 1987, c. 540, (NEW) .]

SECTION HISTORY

1987, c. 419, §14 (NEW). 1987, c. 540, (RPR). 1991, c. 811, §§5,6 (AMD). 1991, c. 811, §7 (AFF).






Chapter 13-C: SLUDGE AND RESIDUALS UTILIZATION RESEARCH

38 §1380. Foundation established; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 799, §2 (NEW). 1999, c. 668, §127 (RP).



38 §1381. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 799, §2 (NEW). 1999, c. 668, §127 (RP).



38 §1382. Board of trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 799, §2 (NEW). 1991, c. 517, §B2 (AMD). 1995, c. 465, §A25 (AMD). 1995, c. 465, §C2 (AFF). 1999, c. 668, §128 (RP).



38 §1383. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 799, §2 (NEW). 1999, c. 668, §129 (RP).



38 §1384. Limitation of powers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 799, §2 (NEW). 1999, c. 668, §129 (RP).



38 §1385. Prohibited interests of officers, directors and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 799, §2 (NEW). 1999, c. 668, §129 (RP).



38 §1386. Donations to the State (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 799, §2 (NEW). 1999, c. 668, §129 (RP).



38 §1387. Annual report; audit (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 799, §2 (NEW). 1999, c. 668, §129 (RP).



38 §1388. Dissolution of foundation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 799, §2 (NEW). 1999, c. 668, §129 (RP).



38 §1389. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 799, §2 (NEW). 1999, c. 668, §129 (RP).



38 §1390. Liability (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 799, §2 (NEW). 1999, c. 668, §129 (RP).






Chapter 13-D: WELLHEAD PROTECTION

38 §1391. Declaration of policy

The Legislature finds and declares it to be the policy of the State, consistent with its duty to protect the health, safety and welfare of its citizens, to establish a coordinated statewide program to protect drinking water wells from contamination by oil or hazardous waste. The Legislature further finds that spills of oil and hazardous waste pose a significant risk to groundwater quality and that the handling of those substances near drinking water wells should be restricted to reduce the risk of contamination. [2007, c. 569, §6 (NEW).]

SECTION HISTORY

2007, c. 569, §6 (NEW).



38 §1392. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 569, §6 (NEW).]

1. Aboveground heating oil supply tank. "Aboveground heating oil supply tank" means an aboveground oil storage tank that is connected directly to an oil-burning heating appliance and is used solely to store heating oil.

[ 2007, c. 569, §6 (NEW) .]

2. Aboveground oil storage facility. "Aboveground oil storage facility" has the meaning set out in section 562-A, subsection 1-A.

[ 2007, c. 569, §6 (NEW) .]

3. Aboveground oil storage tank. "Aboveground oil storage tank" has the meaning set out in section 562-A, subsection 1-B.

[ 2007, c. 569, §6 (NEW) .]

4. Community drinking water well. "Community drinking water well" means a public drinking water well that supplies a community water system as defined under Title 22, section 2660-B, subsection 2.

[ 2007, c. 569, §6 (NEW) .]

5. Double-walled tank. "Double-walled tank" means a tank with inner and outer walls separated by an interstitial space that allows detection and containment of leaks.

[ 2007, c. 569, §6 (NEW) .]

6. Hazardous waste. "Hazardous waste" means any substance identified as hazardous waste by the board pursuant to section 1319-O.

[ 2007, c. 569, §6 (NEW) .]

7. Oil. "Oil" has the meaning set out in section 562-A, subsection 15. "Oil" does not include liquefied natural gas or other liquefied petroleum that is a gas at ambient temperatures.

[ 2007, c. 569, §6 (NEW) .]

8. Private drinking water well. "Private drinking water well" means a well that is used to supply water for human consumption and that is not a public drinking water well.

[ 2007, c. 569, §6 (NEW) .]

9. Public drinking water well. "Public drinking water well" means a drinking water supply well for a public water system as defined in Title 22, section 2601, subsection 8.

[ 2007, c. 569, §6 (NEW) .]

10. Underground oil storage facility. "Underground oil storage facility" has the meaning set out in section 562-A, subsection 21.

[ 2007, c. 569, §6 (NEW) .]

11. Wellhead protection zone. "Wellhead protection zone" means:

A. In the case of a private drinking water well, the area within 300 feet of the well; and [2007, c. 569, §6 (NEW).]

B. In the case of a public drinking water well, the greater of:

(1) The area within 1,000 feet of the well; and

(2) The source water protection area of the well if mapped by the Department of Health and Human Services as described under Title 30-A, section 2001, subsection 20-A. [2007, c. 569, §6 (NEW).]

[ 2007, c. 569, §6 (NEW) .]

SECTION HISTORY

2007, c. 569, §6 (NEW).



38 §1393. Prohibition on installation of facilities in wellhead protection zones

1. Prohibition. Unless otherwise exempted pursuant to subsection 2:

A. A person may not install an underground oil storage facility in a wellhead protection zone; and [2007, c. 569, §6 (NEW).]

B. After September 30, 2008, a person may not install in a wellhead protection zone:

(1) An aboveground oil storage facility;

(2) An automobile graveyard as defined in Title 30-A, section 3752, subsection 1 or an automobile recycling business as defined in Title 30-A, section 3752, subsection 1-A;

(3) An automobile body shop or other automobile maintenance and repair facility;

(4) A dry cleaning facility that uses perchloroethylene;

(5) A metal finishing or plating facility; or

(6) A commercial hazardous waste facility as defined under section 1303-C, subsection 4. [2011, c. 206, §21 (AMD).]

[ 2011, c. 206, §21 (AMD) .]

2. Exceptions. Subsection 1 does not apply to:

A. A facility in existence on the effective date of the prohibition established under subsection 1; [2011, c. 206, §22 (AMD).]

B. The replacement or expansion of an underground oil storage facility in existence on September 30, 2001 or a facility identified in subsection 1, paragraph B in existence on September 30, 2008 as long as the replacement or expansion occurs on the same property, the facility meets all applicable requirements of law and, in the case of replacement, the facility owner:

(1) Within 30 days after removal of the existing facility, notifies the commissioner and municipal code enforcement officer in writing of the owner's intent to replace the facility; and

(2) Commences construction of the replacement facility within 2 years after removal of the existing facility; [2011, c. 206, §23 (AMD).]

C. The conversion of an aboveground oil storage facility in existence on September 30, 2001 to an underground oil storage facility or vice versa, as long as the conversion occurs on the same property and the facility to be converted meets all applicable requirements of law; [2007, c. 569, §6 (NEW).]

D. The installation of an oil storage facility used solely to store heating oil for consumption on the premises, including the installation of an aboveground heating oil supply tank; or [2007, c. 569, §6 (NEW).]

E. The installation of a facility located on the same property as a well serving only users of that property. [2007, c. 569, §6 (NEW).]

This subsection may not be interpreted to allow the conversion, replacement or expansion of an underground oil storage tank or underground oil storage facility subject to the abandonment requirement under section 566-A.

[ 2011, c. 206, §§22, 23 (AMD) .]

SECTION HISTORY

2007, c. 569, §6 (NEW). 2009, c. 501, §17 (AMD). 2011, c. 206, §§21-23 (AMD).



38 §1394. Variances

The provisions of this section govern the granting of a variance from the prohibitions under section 1393. [2007, c. 569, §6 (NEW).]

1. Community drinking water well, private drinking water well or well that supplies school. In the case of a community drinking water well, a private drinking water well or a well that supplies drinking water to a school, the commissioner may grant a variance from the prohibition of section 1393 if the applicant demonstrates that no hydrogeologic connection exists between the proposed facility and the water supply at issue.

[ 2007, c. 569, §6 (NEW) .]

2. Public drinking water well that is not community drinking water well or does not supply school. In the case of a public drinking water well other than a community drinking water well or a drinking water well supplying drinking water to a school, the commissioner may grant a variance from the prohibition of section 1393 if the commissioner determines that the engineering and monitoring measures proposed by the applicant exceed regulatory requirements and will effectively minimize the likelihood of drinking water contamination due to the discharge of oil or hazardous waste.

[ 2007, c. 569, §6 (NEW) .]

3. Determination. In considering whether to grant a variance under this section, the commissioner may consider the importance of the groundwater resource, the hydrogeology of the site and other relevant factors.

[ 2007, c. 569, §6 (NEW) .]

4. Procedure. The commissioner shall provide public notice and an opportunity for public comment on each variance request. The commissioner may deny a variance request or approve the request with or without conditions. The decision must be in writing with findings sufficient to explain the basis of the decision. The decision may be appealed to the board under section 341-D, subsection 4, paragraph A.

[ 2007, c. 569, §6 (NEW) .]

SECTION HISTORY

2007, c. 569, §6 (NEW).



38 §1395. Installation requirements for aboveground heating oil supply tanks in the wellhead protection zone of a community drinking water well

Effective July 1, 2009, a person may not install an aboveground heating oil supply tank in the wellhead protection zone of a community drinking water well unless the tank: [2007, c. 569, §6 (NEW).]

1. Double-walled or secondary containment. Is a double-walled tank or has secondary containment approved by the commissioner;

[ 2007, c. 569, §6 (NEW) .]

2. Independent testing authority. And any secondary containment are listed and approved by a nationally recognized, independent testing authority; and

[ 2007, c. 569, §6 (NEW) .]

3. Licensed professional. Is installed by a journeyman or master oil and solid fuel burning technician licensed by the Maine Fuel Board under Title 32, section 18132 or 18133 or, in the case of an outside tank serving manufactured housing, by any person licensed by the Maine Fuel Board under Title 32, section 18140 to install such tanks.

[ 2009, c. 344, Pt. D, §14 (AMD); 2009, c. 344, Pt. E, §2 (AFF) .]

The requirements of this section do not apply to tanks with a capacity of more than 660 gallons or to tanks at an aboveground oil storage facility with an aggregate tank capacity of more than 1,320 gallons. The requirements of this section are in addition to any other installation standards provided for in law or rule. [2007, c. 569, §6 (NEW).]

SECTION HISTORY

2007, c. 569, §6 (NEW). 2009, c. 344, Pt. D, §14 (AMD). 2009, c. 344, Pt. E, §2 (AFF).



38 §1396. Financial assistance for upgrading aboveground oil storage tanks or facilities

The commissioner may disburse money from the Maine Ground and Surface Waters Clean-up and Response Fund to retrofit, repair or replace aboveground oil storage tanks or aboveground oil storage facilities in a wellhead protection zone when the commissioner determines that action is necessary to abate an imminent threat to the well. Disbursements must be made in the manner provided under section 551, subsection 5, paragraphs N and O and are subject to the annual disbursement limitations of those paragraphs. [2015, c. 319, §40 (AMD).]

SECTION HISTORY

2007, c. 569, §6 (NEW). 2015, c. 319, §40 (AMD).



38 §1397. Enforcement

In addition to other enforcement actions allowed under state law, the commissioner may issue an administrative order after providing a notice of violation for failure to comply with the requirements of this chapter and after providing a reasonable opportunity to correct the violation. The administrative order may include, but is not limited to, a requirement that the owner or operator of the facility cease operation of the facility that is the subject of the violation until the violation has been corrected. [2007, c. 569, §6 (NEW).]

1. Service. Service of the commissioner's administrative order under this section must be made by hand delivery by an authorized representative of the department or by certified mailing, return receipt requested.

[ 2007, c. 569, §6 (NEW) .]

2. Appeal. The person to whom the commissioner's administrative order under this section is directed shall comply immediately or within the time period specified in the order. That person may appeal the order to the board by filing a written petition within 5 working days after receipt of the order. Within 15 working days after receipt of the petition, the board shall hold a hearing on the matter. All witnesses at the hearing must be sworn. Within 7 working days after the hearing, the board shall make findings of fact and shall continue, revoke or modify the administrative order. The decision of the board may be appealed to the Superior Court in accordance with Title 5, chapter 375, subchapter 7.

[ 2007, c. 569, §6 (NEW) .]

SECTION HISTORY

2007, c. 569, §6 (NEW).



38 §1398. Eligibility for clean-up funds

Clean-up costs and 3rd-party damages resulting from discharges from an aboveground oil storage facility or an underground oil storage facility installed in violation of section 1393 are not eligible for coverage by the Maine Ground and Surface Waters Clean-up and Response Fund under sections 551 and 568-A. [2015, c. 319, §41 (AMD).]

SECTION HISTORY

2007, c. 569, §6 (NEW). 2015, c. 319, §41 (AMD).



38 §1399. Municipal authority

This chapter may not be construed to prevent a municipality from imposing siting restrictions more stringent than the prohibitions in this chapter or in rules adopted by the board. [2007, c. 569, §6 (NEW).]

SECTION HISTORY

2007, c. 569, §6 (NEW).



38 §1400. Rules

Subject to Title 5, chapter 375, the department may adopt rules as it determines necessary to implement this chapter. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 538, §14 (NEW).]

SECTION HISTORY

2011, c. 538, §14 (NEW).






Chapter 14: LIABILITY OF PERSONS MITIGATING THE EFFECTS OF DISCHARGE OF HAZARDOUS MATERIALS

38 §1401. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 111, (NEW).]

1. Discharge. "Discharge" includes, but is not limited to, any spilling, leaking, pumping, pouring, emitting, disposing, emptying or dumping onto the land or into the water or ambient air.

[ 1983, c. 432, §10 (RPR) .]

2. Hazardous material. "Hazardous material" includes:

A. Hazardous waste, as defined in section 1303; [1983, c. 432, §11 (NEW).]

B. Hazardous matter, as defined in section 1317; [1983, c. 432, §11 (NEW).]

C. Hazardous material, as defined in Title 25, section 2102; and [1999, c. 57, Pt. B, §8 (AMD).]

D. [1999, c. 57, Pt. B, §9 (RP).]

E. Other substances identified as hazardous by any state or federal agency. [1983, c. 432, §11 (NEW).]

[ 1999, c. 57, Pt. B, §§8, 9 (AMD) .]

3. Person. "Person" includes any individual, partnership, corporation, association or other entity.

[ 1983, c. 111, (NEW) .]

SECTION HISTORY

1983, c. 111, (NEW). 1983, c. 432, §§10,11 (AMD). 1999, c. 57, §§B8,9 (AMD).



38 §1402. Immunity

Notwithstanding any provision of law, no person who provides assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous materials, or in preventing, cleaning up, or disposing of or in attempting to prevent, clean-up or dispose of any such discharge, may be subject to civil liabilities or penalties of any type. [1983, c. 111, (NEW).]

§1402. Definitions

(As reallocated by PL 1983, c. 345, §2 is repealed by PL 1983, c. 500, §4)

SECTION HISTORY

1983, c. 111, (NEW). 1983, c. 345, §2 (RAL). 1983, c. 500, §4 (RP).



38 §1403. Exceptions

The immunities provided in section 1402 do not apply to any person: [1983, c. 111, (NEW).]

1. Persons causing the discharge. Whose act or omission caused in whole or in part the actual or threatened discharge and who would otherwise be liable therefore; or

[ 1983, c. 111, (NEW) .]

2. Persons compensated for assistance. Who receives compensation other than reimbursement for out-of-pocket expenses for its services in rendering the assistance or advice.

[ 1983, c. 111, (NEW) .]

SECTION HISTORY

1983, c. 111, (NEW). 1983, c. 432, §12 (AMD).



38 §1404. Liability for gross negligence or reckless, wanton or intentional misconduct

Nothing in section 1402 limits or otherwise affects the liability of any person for damages resulting from that person's gross negligence, or from that person's reckless, wanton or intentional misconduct. [1983, c. 111, (NEW).]

SECTION HISTORY

1983, c. 111, (NEW).






Chapter 14-A: NUCLEAR WASTE ACTIVITY

Subchapter 1: GENERAL PROVISIONS

38 §1451. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 381, §9 (NEW).]

1. Area studies, for high-level radioactive waste. "Area studies," for high-level radioactive waste, means the study of areas with potentially acceptable sites using available geophysical, geologic, geochemical, hydrologic and other information; and additional geological reconnaissance and field work, including geophysical testing, preliminary borings and excavation as necessary to assess whether site characterization should be undertaken for any sites within the area. Area studies also include socioeconomic and environmental studies and preparation of any environmental assessment relating to the suitability of the site for nomination for site characterization.

[ 1983, c. 381, §9 (NEW) .]

2. By-product material. "By-product material" means:

A. Any radioactive material except special nuclear material yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing nuclear material; and [1983, c. 381, §9 (NEW).]

B. The tailings or waste produced by the extraction or concentration of uranium or thorium from any ore processed primarily for its source material content. [1983, c. 381, §9 (NEW).]

[ 1983, c. 381, §9 (NEW) .]

3. Closure or site closure. "Closure" or "site closure" means all activities performed at a waste disposal site, such as stabilization and contouring, to assure that the site is in a stable condition so that only minor custodial care, surveillance and monitoring are necessary at the site, following termination of licensed operation.

[ 1983, c. 381, §9 (NEW) .]

3-A. Commission.

[ 2011, c. 691, Pt. C, §7 (RP) .]

4. Decommissioning a nuclear power plant. "Decommissioning a nuclear power plant" means the series of activities undertaken, beginning at the time of closing of a nuclear power plant, to ensure that the final disposition of the site or any radioactive components or material, but not including spent fuel, associated with the plant is accomplished safely in compliance with all applicable state and federal laws. Decommissioning includes activities undertaken to prepare a nuclear power plant for final disposition, to monitor and maintain it after closing and to effect final disposition of any radioactive components of the nuclear power plant.

[ 1983, c. 381, §9 (NEW) .]

5. Environmental impact statement. "Environmental impact statement" means any document prepared pursuant to or in compliance with the requirements of the United States National Environmental Policy Act of 1969, Section 102(2)(c), 83 Stat. 852, 1981.

[ 1983, c. 381, §9 (NEW) .]

6. High-level radioactive waste. "High-level radioactive waste" means the highly radioactive material resulting from the reprocessing of spent nuclear fuel, including liquid waste produced directly in reprocessing and any solid material derived from that liquid waste that contains fission products in sufficient concentrations; and other highly radioactive material that the United States Nuclear Regulatory Commission, consistent with existing law, determines by rule to require permanent isolation.

[ 1983, c. 381, §9 (NEW) .]

7. High-level radioactive waste disposal. "High-level radioactive waste disposal" means the emplacement in a repository of high-level radioactive waste, spent nuclear fuel or other highly radioactive material with no foreseeable intent of recovery, whether or not that emplacement permits the recovery of that waste.

[ 1983, c. 381, §9 (NEW) .]

8. High-level radioactive waste repository or repository. "High-level radioactive waste repository" or "repository" means any system licensed by the United States Nuclear Regulatory Commission that is intended to be used for, or may be used for, the permanent deep geologic disposal of high-level radioactive waste and spent nuclear fuel, whether or not the system is designed to permit the recovery, for a limited period during initial operation, of any materials placed in the system. This term includes both surface and subsurface areas at which high-level radioactive waste and spent nuclear fuel handling activities are conducted.

[ 1983, c. 381, §9 (NEW) .]

9. High-level radioactive waste storage. "High-level radioactive waste storage" means retention of high-level radioactive waste, spent nuclear fuel, or transuranic waste with the intent to recover that waste or fuel for subsequent use, processing or disposal.

[ 1983, c. 381, §9 (NEW) .]

10. License. "License" means a federal or state license, issued to a named person upon application to use, manufacture, produce, transfer, receive, acquire or possess quantities of, or devices or equipment utilizing, radioactive material.

[ 1983, c. 381, §9 (NEW) .]

11. Low-level radioactive waste. "Low-level radioactive waste" means radioactive material that is not high-level radioactive waste, spent nuclear fuel, transuranic waste or by-product material, as defined in the United States Code, Title 42, Section 2014(e)(2), the Atomic Energy Act of 1954, Section 11(e)(2); and that the United States Nuclear Regulatory Commission, consistent with existing law, classifies as low-level radioactive waste. Low-level radioactive waste also includes any radioactive material that is generated through the production of nuclear power and that the United States Nuclear Regulatory Commission classified as low-level radioactive waste as of January 1, 1989, but which may be classified as below regulatory concern after that date.

A. "Low-level radioactive waste" does not include radioactive material remaining at the site of a decommissioned nuclear power plant if the following enhanced state standards are met, as determined by the department:

(1) The site has been determined by the United States Nuclear Regulatory Commission to meet the criteria for release under 10 Code of Federal Regulations, Part 20 pursuant to a license termination plan approved by that commission;

(2) The site is not used for the disposal of radioactive material generated by a facility other than the nuclear power plant;

(3) The residual radioactivity distinguishable from background radiation results in a total effective dose equivalent to an average member of the critical group of not more than 10 millirems, or 0.10 millisievert, per year, including that from groundwater sources of drinking water;

(4) The residual radioactivity distinguishable from background radiation in groundwater sources of drinking water results in a total effective dose equivalent of not more than 4 millirems, or 0.04 millisievert, per year to the average member of the critical group; and

(5) Any construction demolition debris, including concrete, disposed of at the site qualifies for unrestricted use within the limits specified in Table 1 in the 1974 United States Atomic Energy Commission Regulatory Guide 1.86. Below-grade, intact structures, including, but not limited to, slabs, walls and foundations, are not considered construction demolition debris for purposes of this subparagraph but are subject to the provisions of subparagraphs (1) to (4).

A nuclear facility owner shall demonstrate compliance with subparagraphs (1) to (4) using actual measurements and the analytic methodology approved by the United States Nuclear Regulatory Commission and supplemented by modeling the effects of engineering controls that have been designed to reduce exposure.

In order to determine compliance with subparagraphs (1) to (4), the department may require appropriate testing and analysis, including, but not limited to, analysis of the effectiveness and integrity of engineering controls. [1999, c. 741, §1 (NEW).]

B. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Average member of the critical group" means a member of the critical group who is subjected to the most likely exposure situation based on prudently conservative exposure assumptions and parameter values within the model calculations.

(2) "Critical group" means the group of individuals reasonably expected to receive the greatest exposure to residual radioactivity for any applicable set of circumstances.

(3) "Nuclear facility owner" means the owner of a nuclear power plant or decommissioned nuclear power plant in the State.

(4) "Total effective dose equivalent" has the same meaning as in 10 Code of Federal Regulations, Section 20.1003, as in effect on January 1, 2000. [1999, c. 741, §1 (NEW).]

[ 1999, c. 741, §1 (AMD) .]

12. Low-level radioactive waste disposal facility. "Low-level radioactive waste disposal facility" means a facility for the isolation of low-level radioactive waste from the biosphere inhabited by people and their food chains.

[ 1983, c. 381, §9 (NEW) .]

13. Low-level radioactive waste generator. "Low-level radioactive waste generator" means a person who produces or processes low-level radioactive waste, whether or not that waste is shipped off site.

[ 1983, c. 381, §9 (NEW) .]

14. Low-level radioactive waste licensee or low-level waste licensee. "Low-level radioactive waste licensee" or "low-level waste licensee" means any person licensed by the State or Federal Government to generate, treat, store or dispose of low-level radioactive waste.

[ 1983, c. 381, §9 (NEW) .]

15. Low-level radioactive waste storage facility. "Low-level radioactive waste storage facility" means any facility for storage of low-level radioactive waste, except for temporary on-site storage prior to disposal.

[ 1983, c. 381, §9 (NEW) .]

16. Radioactive material. "Radioactive material" means any material which emits ionizing radiation spontaneously. It includes accelerator-produced, by-product, naturally occurring, source and special nuclear materials.

[ 1983, c. 381, §9 (NEW) .]

17. Site characterization, for high-level radioactive waste. "Site characterization," for high-level radioactive waste, means:

A. Siting research facilities with respect to a test and evaluation facility at a candidate site; and [1983, c. 381, §9 (NEW).]

B. Activities, whether in the laboratory or in the field, undertaken to establish the geologic condition and the ranges of the parameters of a candidate site relevant to the location of a repository, including borings, surface excavations, excavations of exploratory shafts, limited subsurface lateral excavations and borings, and in situ testing needed to evaluate the suitability of a candidate site for the location of a repository, but not including preliminary borings and geophysical testing needed to assess whether site characterization should be undertaken. [1989, c. 502, Pt. B, §52 (AMD).]

[ 1989, c. 502, Pt. B, §52 (AMD) .]

18. Source material. "Source material" means:

A. Uranium or thorium, or any combination thereof, in any physical or chemical form; or [1983, c. 381, §9 (NEW).]

B. Ores which contain by weight 1/20th of 1%, 0.05% or more of uranium, thorium or any combination thereof. Source material does not include special nuclear material. [1983, c. 381, §9 (NEW).]

[ 1983, c. 381, §9 (NEW) .]

19. Source material mill tailings. "Source material mill tailings" means the tailings or waste produced by the extraction or concentration of uranium or thorium from any ore processed primarily for its source material content, including discrete surface waste resulting from underground solution extraction processes, but not including underground ore bodies depleted by those solution extraction processes.

[ 1983, c. 381, §9 (NEW) .]

20. Special nuclear material. "Special nuclear material" means:

A. Plutonium, uranium 233 and uranium enriched in the isotope 233 or in the isotope 235, but does not include source material; or [1983, c. 381, §9 (NEW).]

B. Any material artificially enriched by any of the material listed in paragraph A, but does not include source material. [1983, c. 381, §9 (NEW).]

[ 1983, c. 381, §9 (NEW) .]

21. Spent nuclear fuel. "Spent nuclear fuel" means fuel that has been withdrawn from a nuclear reactor following irradiation, the constituent elements of which have not been separated by reprocessing.

[ 1983, c. 381, §9 (NEW) .]

22. Transuranic waste. "Transuranic waste" means radioactive waste containing alpha-emitting transuranic elements with radioactive half-lives greater than 5 years, in excess of 10 nanocuries per gram.

[ 1983, c. 381, §9 (NEW) .]

SECTION HISTORY

1983, c. 381, §9 (NEW). 1985, c. 309, §5 (AMD). 1985, c. 737, §A114 (AMD). 1989, c. 461, §1 (AMD). 1989, c. 502, §B52 (AMD). 1993, c. 664, §13 (AMD). 1999, c. 741, §1 (AMD). 2011, c. 691, Pt. C, §7 (AMD).



38 §1452. Consent of Legislature for federal radioactive waste storage facilities

Notwithstanding any other provision of law, this State does not consent to the acquisition by the Federal Government, by purchase, condemnation, lease, easement or by any other means, of any land, building or other structure, above or below ground, or in or under the waters of the State for use in storing, depositing or treating high-level or low-level radioactive waste materials. The Legislature may consent, by prior affirmative vote, to such activities, except that consent is expressly withheld for any such activity undertaken in connection with the deep geological disposal of high-level radioactive waste, as provided in section 1461-A. [1985, c. 802, §5 (AMD).]

SECTION HISTORY

1983, c. 381, §9 (NEW). 1985, c. 802, §5 (AMD).



38 §1453. Advisory Commission on Radioactive Waste (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 309, §6 (NEW). 1985, c. 501, §B22 (AMD). 1985, c. 522, §1 (AMD). 1985, c. 525, (AMD). 1985, c. 737, §A115 (AMD). 1993, c. 92, §17 (AMD). 1993, c. 664, §14 (RP).



38 §1453-A. Advisory Commission on Radioactive Waste and Decommissioning (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 664, §15 (NEW). 1993, c. 664, §21 (AFF). 1995, c. 333, §§3,4 (AMD). 1995, c. 488, §5 (AMD). 1995, c. 642, §§13,14 (AMD). 1997, c. 700, §§2-8 (AMD). 1999, c. 366, §2 (AMD). 1999, c. 585, §§2,3 (AMD). 2003, c. 689, §§B6,7 (REV). MRSA T. 38, §1453-A, sub-7 (RP).



38 §1454. Radioactive Waste Evaluation Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 309, §6 (NEW). 1985, c. 522, §§2,3 (AMD). 1987, c. 530, §3 (RPR). 1989, c. 890, §§A40,B270 (AMD). 1993, c. 664, §16 (RP).



38 §1454-A. Radioactive Waste Advisory Commission Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 664, §17 (NEW). 1995, c. 333, §5 (AMD). 1995, c. 502, §E32 (AMD). 1999, c. 556, §39 (AMD). 2003, c. 689, §§B6,7 (REV). 2007, c. 619, §8 (RP).



38 §1455. Nuclear facility decommissioning cleanup

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Average member of the critical group" means a member of the critical group who is subjected to the most likely exposure situation based on prudently conservative exposure assumptions and parameter values within the model calculations. [1999, c. 739, §3 (NEW).]

B. "Critical group" means the group of individuals reasonably expected to receive the greatest exposure to residual radioactivity for any applicable set of circumstances. [1999, c. 739, §3 (NEW).]

C. "Nuclear facility owner" means the owner of a nuclear power plant or decommissioned nuclear power plant in the State. [1999, c. 739, §3 (NEW).]

D. "Total effective dose equivalent" has the same meaning as in 10 Code of Federal Regulations, Section 20.1003, as in effect on January 1, 2000. [1999, c. 739, §3 (NEW).]

[ 1999, c. 739, §3 (NEW) .]

2. Radiation dose standard. The site at which the decommissioning of a nuclear power plant has been completed must meet the following standards, as determined by the department:

A. The residual radioactivity distinguishable from background radiation results in a total effective dose equivalent to an average member of the critical group of not more than 10 millirems, or 0.10 millisievert, per year, including that from groundwater sources of drinking water; and [1999, c. 739, §3 (NEW).]

B. The residual radioactivity distinguishable from background radiation in groundwater sources of drinking water results in a total effective dose equivalent of not more than 4 millirems, or 0.04 millisievert, per year to the average member of the critical group. [1999, c. 739, §3 (NEW).]

A nuclear facility owner shall demonstrate compliance with this subsection using actual measurements and the analytic methodology approved by the United States Nuclear Regulatory Commission and supplemented by modeling the effects of engineering controls that have been designed to reduce exposure.

In order to determine compliance with this subsection, the department may require appropriate testing and analysis, including, but not limited to, analysis of the effectiveness and integrity of engineering controls.

[ 1999, c. 739, §3 (NEW) .]

3. Cumulative risk assessment. The department shall evaluate the cumulative risk posed by radiological and chemical contaminants that will remain at the site at which the decommissioning of a nuclear power plant is occurring or has been completed. In undertaking its evaluation, the department shall consider any proposed institutional and engineering controls.

[ 1999, c. 739, §3 (NEW) .]

4. Compliance with applicable law; assessment of compliance. A nuclear facility owner must obtain and be in compliance with all licenses, permits and approvals required under this Title, including, but not limited to, those required under chapter 3, article 6 and chapter 13 for the site at which the decommissioning of a nuclear power plant is occurring or has been completed. In addition to its existing authority to require monitoring wells and other measures for nonradiological environmental issues under chapters 3, 13, 13-B and other applicable laws, the department may require radiological monitoring, use of monitoring wells, use of liners, soil sampling and other measures at the site to allow the department to assess and ensure compliance with applicable requirements of this Title, including, but not limited to, subsection 2, and the terms of any licenses and permits issued pursuant to this Title with respect to the site.

[ 1999, c. 739, §3 (NEW) .]

5. Provision of information. As part of any permit application by a nuclear facility owner or site investigation by the department pursuant to this Title, the nuclear facility owner shall provide to the department information necessary for the department to establish compliance with the provisions of this section or other applicable laws.

[ 1999, c. 739, §3 (NEW) .]

SECTION HISTORY

1999, c. 739, §3 (NEW).






Subchapter 2: HIGH-LEVEL RADIOACTIVE WASTE

38 §1461. Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 381, §9 (NEW). 1985, c. 802, §6 (RP).



38 §1461-A. Disapproval of high-level radioactive waste repository

1. Disapproval. The State has received notice that the United States Department of Energy, in accordance with the United States Nuclear Waste Policy Act of 1982, Public Law 97-425, is considering 2 sites within the State of Maine as potentially acceptable sites for location of a high-level radioactive waste repository and has considered at least 3 other sites within Maine for this purpose. The Legislature finds:

A. That, based on all available technical information, the geology at these sites is not suitable for a high-level radioactive waste repository; [1985, c. 802, §7 (NEW).]

B. That exploration for, construction or operation of such a repository at these sites is contrary to the economic well-being of the people of this State; and [1985, c. 802, §7 (NEW).]

C. That the location of such a repository at these sites is contrary to the safety and health of the people of the State of Maine and would substantially interfere with the power and ability of the State to govern its citizens and provide for their health, safety and welfare. [1985, c. 802, §7 (NEW).]

For each of these reasons, the State of Maine expressly disapproves the further exploration for, construction or operation of a high-level radioactive waste repository at any of these sites.

[ 1985, c. 802, §7 (NEW) .]

2. Review by State. If the Federal Government, or any person acting under its direction, in spite of the State's disapproval as provided in subsection 1, proceeds with further efforts to investigate the siting, construction or operation of a high-level radioactive waste repository within the State of Maine, the provisions of sections 1463 to 1466 apply to the extent necessary to allow the State to monitor, review and regulate such activities in order to minimize the adverse effects on the health, safety and economic well-being of the people of this State arising from these activities.

[ 1985, c. 802, §7 (NEW) .]

SECTION HISTORY

1985, c. 802, §7 (NEW).



38 §1462. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 381, §9 (NEW). 1985, c. 802, §8 (RP).



38 §1463. Area studies

1. Plan. Prior to initiation of area studies by the Federal Government or any person acting under its authority, the commissioner, in consultation with the State Geologist, shall submit a plan for these studies to the Legislature for approval, including any federal plan for conduct of those studies and a plan for state oversight, review and verification of area studies. The State plan shall include procedures for the establishment of a state review group to monitor and review the conduct of area studies and report their findings to the Governor and the Legislature. This review group shall include representatives of the scientific community, the Legislature and the general public. The review group may be established and may conduct its activities before other elements of the plan are approved.

[ 1985, c. 802, §9 (AMD) .]

2. Exploration. No person may explore geological formations within this State for the purpose of investigating whether the site may be suitable for a high-level radioactive waste repository without the permission of the Legislature. The State Geologist shall advise the Legislature whether the proposed activity is consistent with the plan required by subsection 1 and with rules promulgated by the United States Department of Energy, the United States Nuclear Regulatory Commission and the United States Environmental Protection Agency relevant to siting a high-level radioactive waste repository and the United States Nuclear Waste Policy Act of 1982, Public Law 97-425.

[ 1985, c. 802, §9 (AMD) .]

3. Public hearings. No plan for area studies may be approved unless it contains provision for public hearings in the State within 12 months after commencement of the studies to receive comments on:

A. The technical feasibility of the proposed waste management technology; [1983, c. 381, §9 (NEW).]

B. The environmental impact of a waste repository in the area of study; [1983, c. 381, §9 (NEW).]

C. The social impact of a waste repository in the area of study; [1983, c. 381, §9 (NEW).]

D. The economic impact of a waste repository in the area of study; [1983, c. 381, §9 (NEW).]

E. Whether the proposed facility will be subject to section 413, waste discharge licenses; section 483, site location of development; section 590, air emission licensing; section 1304, licenses for waste facilities; and any other laws administered by the department or the Maine Land Use Planning Commission that may be applicable; [1985, c. 802, §9 (AMD); 2011, c. 682, §38 (REV).]

F. Conformance of the plan with the federal guidelines cited in subsection 2; [1985, c. 802, §9 (AMD).]

G. A reasonable comparative evaluation of the suitability of sites in the study area compared with sites in other areas; and [1985, c. 802, §9 (AMD).]

H. Such other matters as the commissioner deems appropriate. [1985, c. 802, §9 (NEW).]

[ 1985, c. 802, §9 (AMD); 2011, c. 682, §38 (REV) .]

4. Approval of plan required. Except for oversight monitoring and public information activities, no agent of the State may participate in area studies unless the Legislature has approved a plan for these studies.

No person may conduct borings or excavations relating to area studies, unless the Legislature has approved a plan for the studies, including those borings or excavations.

[ 1985, c. 802, §9 (AMD) .]

5. Reports. The commissioner shall keep the Governor and the Legislature fully and currently informed about the conduct of any area studies and, within 90 days of completion of those studies, shall review the findings and report them, together with the commissioner's comments to the Governor and the Legislature.

[ 1985, c. 802, §9 (AMD) .]

SECTION HISTORY

1983, c. 381, §9 (NEW). 1985, c. 802, §9 (AMD). 2011, c. 682, §38 (REV).



38 §1464. Site characterization and selection

1. Limitation. Except for oversight, monitoring and public information activities, no agent of the State may participate in site characterization or selection studies, until the Legislature finds that all of the matters in section 1463, subsection 3, have been adequately addressed and has approved a plan for the studies and the Federal Government agrees that the site characterization or selection process includes:

A. Compliance with the United States National Environmental Policy Act of 1969, Public Law 91-190, including preparation of a specific environmental impact statement; and [1983, c. 381, §9 (NEW).]

B. Compliance with all applicable state and local laws. [1983, c. 381, §9 (NEW).]

[ 1985, c. 802, §9 (AMD) .]

2. Legislative findings.

[ 1985, c. 802, §9 (RP) .]

2-A. Limitations on excavation activities. No person may excavate any exploratory shaft for site characterization, selection or construction, unless the Legislature has approved that activity.

[ 1985, c. 802, §9 (NEW) .]

3. Reports. The commissioner shall keep the Governor and the Legislature fully and currently informed about the conduct of any site characterization and, within 90 days of completion of that effort, shall review the findings and report them, together with the commissioner's comments to the Governor and the Legislature.

[ 1985, c. 802, §9 (AMD) .]

SECTION HISTORY

1983, c. 381, §9 (NEW). 1985, c. 802, §9 (AMD).



38 §1465. Notice of disapproval (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 381, §9 (NEW). 1985, c. 802, §10 (RP).



38 §1466. Other facilities

Except for on-site storage of spent fuel from a nuclear power plant, any facility for storage or processing of high-level radioactive waste which is not a repository covered by section 1461, subsection 1, is subject to the requirements in this section. Except for storage in existing licensed capacity, on-site storage of spent fuel from a nuclear power plant shall be subject to subsections 1 and 2. [1985, c. 802, §11 (AMD).]

1. Notification. Any person planning to construct a facility covered by this section shall notify the commissioner. The board shall, by rule, specify the form, content and timing of that notice.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §271 (AMD) .]

2. Commissioner review. Upon receipt of notice under subsection 1, the commissioner shall review the proposed facility as closely as possible in accordance with section 1463 and report its findings and recommendations within 90 days to the Governor and the Legislature.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §271 (AMD) .]

3. Legislative approval of facilities required. No high-level radioactive waste disposal or storage facility covered by this section may be constructed or operated in the State, unless the Legislature has expressly approved the construction or operation of that facility. This approval does not replace any other license or permit that may be required by law or rule.

[ 1983, c. 381, §9 (NEW) .]

SECTION HISTORY

1983, c. 381, §9 (NEW). 1985, c. 802, §11 (AMD). 1989, c. 890, §§A40,B271 (AMD).






Subchapter 3: LOW-LEVEL RADIOACTIVE WASTE

38 §1471. Purpose

In accordance with the United States Low-level Radioactive Waste Policy Act of 1980, Public Law 96-573, as amended by the United States Low-level Radioactive Waste Policy Amendments Act of 1985, Public Law 99-240, the State accepts its responsibility for providing for the capacity for the disposal of low-level radioactive waste generated within this State that consists of or contains Class A, B or C radioactive waste, as defined by the Code of Federal Regulations, Title 10, Section 61.55, as in effect on January 26, 1983, except for waste owned or generated by the United States Department of Energy or waste owned or generated by the United States Navy as a result of the decommissioning of vessels of the United States Navy or waste owned or generated as a result of any research, development, testing or production of any atomic weapon. It is the purpose of this subchapter to establish a program for the safe management of low-level radioactive waste, and to provide capacity for its disposal either within this State or in regional facilities. [1985, c. 705, §1 (AMD).]

SECTION HISTORY

1983, c. 381, §9 (NEW). 1985, c. 705, §1 (AMD).



38 §1472. Reporting

Each low-level radioactive waste generator shall annually report, by March 31st, the volume, radioactivity and other physical and chemical characteristics of low-level waste generated and of low-level waste shipped to commercial disposal facilities, and the volume, radioactivity and other pertinent characteristics of low-level radioactive waste stored on-site. This report shall be submitted to the commissioner and to the Commissioner of Health and Human Services, and shall include information on the specific radioactive materials handled. [1985, c. 705, §2 (AMD); 2003, c. 689, Pt. B, §7 (REV).]

SECTION HISTORY

1983, c. 381, §9 (NEW). 1985, c. 705, §2 (AMD). 2003, c. 689, §B7 (REV).



38 §1473. Geological characterization

The State Geologist shall advise the Governor and the Legislature on the suitability of areas of the State for low-level waste disposal. In determining suitability, the State Geologist shall consider final rules for facility siting under 10 Code of Federal Regulations, Part 61, and other rules, as appropriate. [1983, c. 381, §9 (NEW).]

SECTION HISTORY

1983, c. 381, §9 (NEW).



38 §1474. Regional compacts

1. Negotiation. The Governor may negotiate on behalf of the State compacts or other agreements, with other states and the Federal Government with respect to the siting, licensing, operation and use of low-level radioactive waste disposal facilities.

[ 1985, c. 705, §3 (NEW) .]

2. Ratification. Except for an agreement with the Southeast Compact Commission for acceptance through June 30, 1994 of low-level radioactive waste generated by and on the premises of any facility of the United States Navy in Kittery, Maine, any compact or agreement with any other state or states or the Federal Government for low-level waste disposal must be ratified by legislative act and, in accordance with subchapter IV, by the voters of the State.

[ 1993, c. 541, §1 (AMD) .]

SECTION HISTORY

1983, c. 381, §9 (NEW). 1983, c. 500, §1 (RAL). 1983, c. 862, §91 (RPR). 1985, c. 705, §3 (RPR). 1993, c. 541, §1 (AMD).



38 §1476. Low-level Waste Siting Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §9 (NEW). 1983, c. 88, §2 (AMD). 1983, c. 381, §5 (RAL). 1983, c. 812, §§296,297 (AMD). 1985, c. 309, §7 (RP).



38 §1477. Low-level Waste Siting Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §9 (NEW). 1983, c. 88, §§3,4 (AMD). 1983, c. 381, §6 (RAL). 1985, c. 309, §8 (RP).



38 §1478. Departmental review of low-level radioactive waste facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 500, §5 (NEW). 1987, c. 233, (AMD). 1987, c. 787, §20 (AMD). 1989, c. 890, §§A40,B272, 273 (AMD). 1993, c. 383, §§39,40 (AMD). 1995, c. 642, §15 (RP).



38 §1478-A. Hearings; orders; construction suspended (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 383, §41 (NEW). 1995, c. 642, §16 (RP).



38 §1479. Legislative approval of facilities required

A low-level radioactive waste disposal or storage facility may not be established in the State, unless the Legislature has, by Private and Special Act, approved the establishment of that facility. The Legislature shall act expeditiously after a decision by the United States Nuclear Regulatory Commission to approve a facility, but may not act until after the conclusion of any judicial review of the decision and any resulting administrative proceedings. [1995, c. 642, §17 (AMD).]

Approval under this section does not replace any other license required by law and is in addition to the voter approval required by section 1493. [1995, c. 642, §17 (AMD).]

SECTION HISTORY

1983, c. 500, §5 (NEW). 1983, c. 583, §25 (AMD). 1985, c. 705, §4 (AMD). 1995, c. 642, §17 (AMD).



38 §1480. Applicability of regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 500, §5 (NEW). 1995, c. 642, §18 (RP).



38 §1480-A. Joint hearings; intervention

The Department of Health and Human Services or the Governor's Energy Office may intervene in any federal licensing proceeding to carry out the purpose of this chapter. [2011, c. 655, Pt. MM, §23 (AMD); 2011, c. 655, Pt. MM, §26 (AFF).]

SECTION HISTORY

1983, c. 500, §5 (NEW). 1995, c. 642, §19 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 655, Pt. MM, §23 (AMD). 2011, c. 655, Pt. MM, §26 (AFF).






Subchapter 3-A: LOW-LEVEL RADIOACTIVE WASTE DISPOSAL

38 §1481. State low-level radioactive waste disposal facility (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 705, §5 (NEW). 1993, c. 664, §18 (RP).



38 §1482. Requirements to be met by any low-level radioactive waste disposal facility

1. State ownership and control. Any low-level radioactive waste disposal facility developed in the State shall be owned and controlled by the State, but the State may contract for services as necessary.

[ 1985, c. 705, §5 (NEW) .]

1-A. State ownership; exception. Notwithstanding subsection 1, if a low-level radioactive waste disposal facility is developed at the site of a decommissioned nuclear power plant in the course of or as a result of the decommissioning process, the State is not required to own the facility.

[ 1999, c. 739, §4 (NEW) .]

2. Protection of public health and safety. Any low-level radioactive waste disposal facility developed in the State shall employ the safest available technology. In order to cope with the humid climate, high water table, cold winters and other geological characteristics of the State, improved engineered disposal methods in addition to geological barriers shall be used rather than conventional shallow land burial.

[ 1985, c. 705, §5 (NEW) .]

3. Financing. Any low-level radioactive waste disposal facility developed in the State shall be financed by funds collected prior to their expenditure from the generators of that waste within the State. This includes funds for planning, licensing, siting, construction, operation, closure, long-term monitoring and any other necessary functions.

[ 1985, c. 705, §5 (NEW) .]

4. Licensing. A low-level radioactive waste disposal facility developed in the State must be licensed by the United States Nuclear Regulatory Commission. The facility must be approved by the Legislature in accordance with section 1479 and approved by the voters in accordance with section 1493.

[ 1995, c. 642, §20 (AMD) .]

5. Facility near existing nuclear power plant.

[ 1999, c. 174, §5 (RP) .]

SECTION HISTORY

1985, c. 705, §5 (NEW). 1991, c. 174, (AMD). 1995, c. 642, §20 (AMD). 1999, c. 174, §5 (AMD). 1999, c. 739, §4 (AMD).



38 §1483. Regulation of disposal or storage of low-level radioactive waste classified by the Nuclear Regulatory Commission as below regulatory concern

To the extent permitted under federal law, no low-level radioactive waste generated through the production of nuclear power that the United States Nuclear Regulatory Commission classified as low-level radioactive waste as of January 1, 1989, but which may be classified as below regulatory concern after that date, may be stored or disposed of in this State at other than a low-level radioactive waste storage or disposal facility licensed by the Nuclear Regulatory Commission, except as permitted under federal law as of January 1, 1989. Unless required under federal law, the State does not assume responsibility or ownership over these wastes by retaining jurisdiction over their storage and disposal. [1989, c. 461, §2 (NEW).]

SECTION HISTORY

1989, c. 461, §2 (NEW).






Subchapter 4: WASTE DISPOSAL

38 §1491. Title

This subchapter shall be known and may be cited as "An Act to Require Voter Approval of the Disposal of Low-level Radioactive Waste." [IB 1985, c. 1, (NEW).]

SECTION HISTORY

IB 1985, c. 1, (NEW).



38 §1492. Purpose

The purpose of this Act is to require approval by the voters of Maine as a precondition for the construction or operation within the State of Maine of any low-level radioactive waste disposal or storage facility and to require approval by the voters of Maine as a precondition for the participation by the State of Maine in any compact or agreement with any other state or states or the Federal Government concerning low-level radioactive waste disposal or storage. [IB 1985, c. 1, (NEW).]

SECTION HISTORY

IB 1985, c. 1, (NEW).



38 §1493. Low-level radioactive waste disposal referendum

A low-level radioactive waste disposal or storage facility may not be constructed or operated in the State unless the construction or operation is approved by a majority of the voters voting on the construction or operation in a statewide election. The election must be held in the manner prescribed by law for holding a statewide election and in accordance with the procedures set forth in Title 35-A, section 4302. The voters must be asked to vote on the acceptance or rejection of construction or operation by voting on the following question:

"Do you approve (insert construction or operation) of a low-level radioactive waste (insert disposal or storage) facility as proposed for (insert location)?"

[1995, c. 642, §21 (AMD).]

This question must be submitted to the legal voters of the State at the next following statewide election after a decision by the United States Nuclear Regulatory Commission to approve a low-level radioactive waste facility. The construction or operation of the facility may not commence prior to the election. [1995, c. 642, §21 (AMD).]

SECTION HISTORY

IB 1985, c. 1, (NEW). 1987, c. 769, §B9 (AMD). 1995, c. 642, §21 (AMD).



38 §1494. Low-level radioactive waste compact referendum

The State of Maine may not enter into any compact or agreement with any other state or states or with the Federal Government concerning the disposal or storage of low-level radioactive waste either within or without the State unless the compact or agreement has been approved by a majority of the voters voting on the compact or agreement in a statewide election. The election must be held in the manner prescribed by law for holding a statewide election and in accordance with the procedures under Title 35-A, section 4302. The voters shall vote on the acceptance or rejection of the compact or agreement by voting on the following question:

"Do you approve of the (insert compact or agreement) to be made with (insert name of state or states or "the Federal Government") for the (insert disposal or storage) of the State's low-level radioactive waste at a proposed facility in (insert name of state or other location)?"

[1993, c. 400, §1 (AMD).]

This question must be submitted to the legal voters of the State at the next following statewide election after any such compact or agreement is recommended by the Governor pursuant to section 1474 or any other provision of law. [1993, c. 400, §1 (AMD).]

SECTION HISTORY

IB 1985, c. 1, (NEW). 1987, c. 769, §B10 (AMD). 1993, c. 400, §1 (AMD).



38 §1495. Limiting provisions

The provisions of this Act shall not apply: [IB 1985, c. 1, (NEW).]

1. Power plant waste facilities having all licenses, permits, approvals, etc., for construction and operation. To any nuclear power plant or facility for the disposal or storage of low-level radioactive wastes if, prior to May 1, 1984, such power plant or waste facility has obtained all federal, state and local licenses, permits, certificates, variances and other approvals necessary for the construction and operation thereof; or

[ IB 1985, c. 1, (NEW) .]

2. Facilities used to store or dispose of wastes generated through medical or bioresearch applications. To any facility solely for the disposal or storage of low-level radioactive wastes generated within the State of Maine through medical or bioresearch applications.

[ IB 1985, c. 1, (NEW) .]

SECTION HISTORY

IB 1985, c. 1, (NEW).



38 §1496. Nullifying previous compacts or agreements

Any compact, agreement or contract into which the State of Maine has entered with any individual, corporation or partnership or with any other state or states or the Federal Government between May 1, 1984, and the effective date of this Act concerning the disposal or storage of low-level radioactive wastes shall be null and void. [IB 1985, c. 1, (NEW).]

SECTION HISTORY

IB 1985, c. 1, (NEW).



38 §1497. Applicability of regulations

Nothing in this Act may be construed to exempt any proposed nuclear power plant, any facility for the disposal or storage of low-level radioactive waste or any compact or agreement or contract subject to the provisions of this Act from meeting any licensing, permit, certification, variance or other approval requirement of the State of Maine or political subdivisions thereof. [IB 1985, c. 1, (NEW).]

SECTION HISTORY

IB 1985, c. 1, (NEW).









Chapter 14-B: MAINE LOW-LEVEL RADIOACTIVE WASTE AUTHORITY

Subchapter 1: GENERAL PROVISIONS

38 §1501. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1993, c. 664, §19 (RP).



38 §1502. Legislative findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1989, c. 480, §1 (AMD). 1993, c. 664, §19 (RP).



38 §1503. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1989, c. 461, §3 (AMD). 1989, c. 480, §2 (AMD). 1991, c. 762, §1 (AMD). 1993, c. 664, §19 (RP).



38 §1504. Essential governmental function (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1993, c. 664, §19 (RP).



38 §1505. Exemption from taxes; payment in lieu of taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1993, c. 664, §19 (RP).



38 §1506. Fiscal year (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1993, c. 664, §19 (RP).






Subchapter 2: ORGANIZATION

38 §1511. Authority established (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1993, c. 664, §19 (RP).



38 §1512. Membership; qualifications; terms; and compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1993, c. 664, §19 (RP).



38 §1513. Meetings; quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1993, c. 664, §19 (RP).



38 §1514. Executive director (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1993, c. 664, §19 (RP).



38 §1515. Staff employees; conflict of interest; personal liability (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1993, c. 664, §19 (RP).



38 §1516. Sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1989, c. 480, §§3,4 (AMD). RR 1993, c. 1, §132 (COR). 1993, c. 664, §19 (RP).






Subchapter 2-A: LOW-LEVEL RADIOACTIVE WASTE DISPOSAL COMPACT

38 §1517. Policy and findings (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 400, §2 (NEW). 1993, c. 664, §19 (RP).



38 §1518. Member of commission (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 400, §2 (NEW). 1993, c. 664, §19 (RP).



38 §1519. Term of commission member (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 400, §2 (NEW). 1993, c. 664, §19 (RP).



38 §1520. Compensation of commission member (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 400, §2 (NEW). 1993, c. 664, §19 (RP).



38 §1520-A. Assessment for compact costs (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 400, §2 (NEW). 1993, c. 664, §19 (RP).



38 §1520-B. Unspent balances (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 400, §2 (NEW). 1993, c. 664, §19 (RP).



38 §1520-C. Nondiscrimination in access (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 400, §2 (NEW). 1993, c. 664, §19 (RP).






Subchapter 3: POWERS AND PROPERTY

38 §1521. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1989, c. 480, §5 (AMD). 1993, c. 664, §19 (RP).



38 §1522. Property (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1993, c. 664, §19 (RP).



38 §1523. Contractors; contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1989, c. 480, §7 (AMD). 1993, c. 664, §19 (RP).



38 §1524. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1989, c. 480, §8 (AMD). 1993, c. 664, §19 (RP).






Subchapter 4: DUTIES AND RESPONSIBILITIES

38 §1525. Low-level radioactive waste management plan (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1987, c. 544, (AMD). 1989, c. 480, §9 (AMD). 1993, c. 664, §19 (RP).



38 §1526. Operating plan and budget; annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1993, c. 664, §19 (RP).



38 §1527. Planning, siting and construction of facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1989, c. 480, §10 (AMD). 1991, c. 287, (AMD). 1991, c. 879, §2 (AMD). 1993, c. 664, §19 (RP).



38 §1527-A. Citizens' Advisory Group (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 2, §148 (COR). 1991, c. 879, §3 (NEW). 1993, c. 226, §§B2-4 (AMD). 1993, c. 664, §19 (RP).



38 §1528. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1989, c. 480, §11 (AMD). 1993, c. 664, §19 (RP).



38 §1529. Payments to the Rocky Mountain Low-level Radioactive Waste Board (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 589, §1 (NEW). 1993, c. 664, §19 (RP).



38 §1530. Volume and curie content reduction (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 122, (NEW). 1993, c. 664, §19 (RP).






Subchapter 5: FINANCIAL MATTERS

38 §1531. Fees and other charges (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1989, c. 480, §12 (AMD). 1993, c. 664, §19 (RP).



38 §1532. Obligations of the authority; use of revenue (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1993, c. 664, §19 (RP).



38 §1533. Grants (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1993, c. 664, §19 (RP).



38 §1534. Low-level Radioactive Waste Facility Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1989, c. 480, §13 (AMD). 1993, c. 664, §19 (RP).



38 §1534-A. Administrative costs (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1989, c. 234, (AMD). 1989, c. 480, §14 (AMD). 1993, c. 664, §19 (RP).



38 §1535. Planning, siting and construction costs; administrative costs; limit on assessment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1987, c. 769, §A183 (AMD). 1989, c. 480, §15 (AMD). 1991, c. 879, §4 (AMD). 1993, c. 664, §19 (RP).



38 §1536. Operation, maintenance, closure and post-closure costs (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1989, c. 480, §16 (AMD). 1991, c. 879, §§5,6 (AMD). 1993, c. 664, §19 (RP).



38 §1537. Impact and incentive payments; property value offset (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1991, c. 879, §7 (RPR). 1993, c. 664, §19 (RP).



38 §1538. Annual financial report; audit (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1993, c. 664, §19 (RP).



38 §1539. Budget and fiscal management (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1993, c. 664, §19 (RP).



38 §1540. Liability (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1989, c. 480, §17 (AMD). 1991, c. 762, §§2-5 (AMD). 1993, c. 664, §19 (RP).



38 §1540-A. Liability scheme (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 762, §6 (NEW). 1993, c. 664, §19 (RP).






Subchapter 6: RESPONSIBILITIES OF GENERATORS

38 §1541. Delivery of low-level radioactive waste required (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1989, c. 480, §18 (AMD). 1993, c. 664, §19 (RP).



38 §1542. Supplemental fee (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 530, §4 (NEW). 1991, c. 762, §7 (AMD). RR 1993, c. 1, §133 (COR). 1993, c. 664, §19 (RP).









Chapter 14-C: LOW-LEVEL RADIOACTIVE WASTE DISPOSAL

38 §1545. Assessment for compact costs (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 664, §20 (NEW). 2001, c. 629, §2 (RP).



38 §1546. Policy and findings (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 333, §6 (NEW). 2001, c. 629, §2 (RP).



38 §1547. Member of commission (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 333, §6 (NEW). 2001, c. 629, §2 (RP).



38 §1548. Term of commission member (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 333, §6 (NEW). 2001, c. 629, §2 (RP).



38 §1549. Compensation of commission member (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 333, §6 (NEW). 2001, c. 629, §2 (RP).



38 §1550. Nondiscrimination in access (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 333, §6 (NEW). 2001, c. 629, §2 (RP).






Chapter 15: REGIONAL REFUSE DISPOSAL DISTRICT ENABLING ACT

38 §1551. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1983, c. 820, §1 (RP).



38 §1552. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1983, c. 820, §1 (RP).



38 §1553. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1983, c. 820, §1 (RP).



38 §1554. Exemption from taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1983, c. 820, §1 (RP).



38 §1555. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1983, c. 820, §1 (RP).



38 §1556. Refuse disposal district formation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1983, c. 820, §1 (RP).



38 §1557. Vote on establishing district (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1983, c. 820, §1 (RP).



38 §1558. Corporate body; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1975, c. 325, §§5,6 (AMD). 1983, c. 820, §1 (RP).



38 §1559. Directors (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1983, c. 820, §1 (RP).



38 §1560. Apportionment of expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1983, c. 820, §1 (RP).



38 §1561. Audit of accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1983, c. 820, §1 (RP).



38 §1562. Refuse disposal plan (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1983, c. 820, §1 (RP).



38 §1563. Plan revision (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1983, c. 820, §1 (RP).



38 §1564. Admission of new members (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1983, c. 820, §1 (RP).



38 §1565. Withdrawal of membership (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1983, c. 820, §1 (RP).



38 §1566. Dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 371, (NEW). 1983, c. 820, §1 (RP).






Chapter 16: SALE OF CONSUMER PRODUCTS AFFECTING THE ENVIRONMENT

38 §1601. Aerosol spray

After January 1, 1979, no person shall sell or offer to sell in this State any aerosol spray which contains a propellant trichloromonofluoromethane, difluorodichloromethane or any other saturated chlorofluorocarbon compound not containing hydrogen; provided that nothing in this Act shall prohibit the sale or use of any aerosol spray containing such a propellant if the product contains one or more drugs as defined by section 201(g)(1) of the Federal Food, Drug and Cosmetic Act and which aerosol spray is to be used for a generally recognized medical purpose, or is classified as an essential use exemption in 40 Code of Federal Regulations, subchapter R, section 762.21, paragraphs (a) to (g), 43 Federal Register, 11324, March 17, 1978, 43 Federal Register, 59500, December 21, 1978. [1979, c. 153, (AMD).]

1. Violation. Violation of this section is a Class E crime.

[ 1977, c. 202, (NEW) .]

SECTION HISTORY

1977, c. 202, (NEW). 1979, c. 153, (AMD).



38 §1602. Chemical septic tank cleaners

No person may sell, offer to sell or commercially promote the use of any chemical solvent containing halogenated hydrocarbon compounds as septic tank cleaners or degreasers. [1981, c. 249, (NEW).]

SECTION HISTORY

1981, c. 249, (NEW).



38 §1603. Foam products

1. Prohibition on extruded polystyrene foam sheets. After January 1, 1989, no person may sell or offer to sell in this State any product composed in whole or in part of thermoformed extruded polystyrene foam sheets if the foam is manufactured using any fully halogenated chlorofluorocarbon found by the United States Environmental Protection Agency to be an ozone-depleting chemical.

[ 1987, c. 752, §3 (NEW) .]

2. Prohibition on foam board. No person may sell or offer to sell in this State any product composed in whole or in part of foam board if:

A. The foam is manufactured using any fully halogenated chlorofluorocarbons found by the United States Environmental Protection Agency to be an ozone-depleting chemical; and [1987, c. 752, §3 (NEW).]

B. A substitute for fully halogenated chlorofluorocarbon blowing agents is available and found to meet public health and safety standards by all applicable federal and state agencies. [1987, c. 752, §3 (NEW).]

[ 1989, c. 39, (AMD) .]

3. Compliance. Compliance with this section shall be as follows.

A. All distributors engaged in the sale or distribution in the State of products covered under subsection 1 shall certify to the commissioner their compliance with subsection 1. [1989, c. 39, (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §274 (AMD).]

B. All distributors engaged in the sale or distribution in the State of products covered under subsection 2 shall certify to the commissioner by July 1, 1990, their compliance or scheduled compliance with subsection 2. [1989, c. 39, (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §274 (AMD).]

[ 1989, c. 39, (AMD); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §274 (AMD) .]

SECTION HISTORY

1987, c. 752, §3 (NEW). 1989, c. 39, (AMD). 1989, c. 890, §§A40,B274 (AMD).



38 §1604. Lead-acid batteries

For the purposes of this section, "lead-acid battery" means a device designed and used to store electrical energy through chemical reactions involving lead and acid. [1989, c. 583, (NEW); 1989, c. 585, Pt. E, §35 (NEW); 1989, c. 878, Pt. A, §116 (RPR).]

1. Disposal. No person may dispose of a lead-acid battery by burial, incineration, deposit or dumping so that the battery or any of its constituents may enter the environment or be emitted into the air or discharged into any waters.

[ 1989, c. 583, (NEW); 1989, c. 878, Pt. A, §116 (RPR) .]

2. Lead-acid battery retailers. A person selling or offering for retail sale lead-acid batteries shall:

A. Accept, at the point of transfer, used lead-acid batteries in reasonably clean and unbroken condition from customers in a quantity at least equal to the number of new batteries purchased; [1989, c. 583, (NEW); 1989, c. 878, Pt. A, §116 (RPR).]

B. If a used lead-acid battery is not exchanged at the time of sale, collect a $10 deposit on the new battery.

(1) The deposit shall be returned to the customer when the customer delivers a used lead-acid battery within 30 days of the date of sale.

(2) All funds received by a dealer as a deposit on a lead-acid battery shall be held in trust and separately accounted for by the retailer. Any interest on those funds shall inure to the benefit of the retailer. Annually on July 1st, all deposits not returned to customers in exchange for lead-acid batteries during the previous year ending June 30th shall inure to the benefit of the retailer; and [1989, c. 583, (NEW); 1989, c. 878, Pt. A, §116 (RPR).]

C. Post an 8 1/2" x 11" written notice that includes the display of the universal recycling symbol and the following language.

(1) "State law requires us to accept motor vehicle batteries or other lead-acid batteries for recycling in exchange for new batteries purchased."

(2) "A deposit of $10 will be charged for each new lead-acid battery that is not exchanged with an old lead-acid battery."

(3) "It is illegal to dump, bury or incinerate a motor vehicle lead-acid battery or other lead-acid battery."

(4) "Recycle your used batteries." [1989, c. 583, (NEW); 1989, c. 878, Pt. A, §116 (RPR).]

[ 1989, c. 583, (NEW); 1989, c. 878, Pt. A, §116 (RPR) .]

3. Lead-acid battery wholesalers. Any person selling new lead-acid batteries at wholesale shall accept, at the point of transfer, in a quantity at least equal to the number of new lead-acid batteries purchased, used lead-acid batteries in reasonably clean and unbroken condition from customers. A person accepting lead-acid batteries in transfer from an automotive battery retailer shall be allowed a period, not to exceed 90 days, to remove batteries from the retail point of collection.

[ 1989, c. 583, (NEW); 1989, c. 878, Pt. A, §116 (RPR) .]

4. Inspection and enforcement. The Department of Environmental Protection shall produce, print and distribute notices required under subsection 2. The department shall enforce the provisions of this section and may inspect places, buildings or premises governed by this section.

[ 1989, c. 583, (NEW); 1989, c. 878, Pt. A, §116 (RPR) .]

5. Violations. Any person who does not abide by this section commits a civil violation subject to section 349.

[ 1989, c. 583, (NEW); 1989, c. 878, Pt. A, §116 (RPR) .]

SECTION HISTORY

1989, c. 583, (NEW). 1989, c. 585, §E35 (NEW). 1989, c. 878, §A116 (RPR).



38 §1605. Plastic bags; recycling

A retailer may use plastic bags to bag products at the point of retail sale only if the retailer: [1991, c. 475, §1 (RPR).]

1. Location. Locates inside the store or within 20 feet of the main entrance to the store a receptacle for collecting any used plastic bags; and

[ 1991, c. 475, §1 (NEW) .]

2. Recycles. Ensures that the plastic bags collected are recycled or delivered to a person engaged in recycling plastics.

[ 1991, c. 475, §1 (NEW) .]

SECTION HISTORY

1989, c. 585, §E35 (NEW). 1991, c. 475, §1 (RPR).



38 §1606. Motor vehicle air conditioning

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Motor vehicle" has the same meaning as defined in Title 29-A, section 101, subsection 42. [1995, c. 65, Pt. A, §150 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

B. "CFC" means any of the chlorofluorocarbon chemicals CFC-11, CFC-12, CFC-112, CFC-113, CFC-114, CFC-115 and CFC-502. [1989, c. 622, (NEW).]

[ 1995, c. 65, Pt. A, §150 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

2. Service. After January 1, 1992, a person may not perform service on motor vehicle air conditioners for compensation, unless that person uses equipment that is certified by the Underwriters' Laboratories or an institution determined by the commissioner to be comparable, as meeting the Society of Automotive Engineers standard applicable to equipment for the extraction and reclamation of refrigerant from motor vehicle air conditioners.

[ 1989, c. 622, (NEW) .]

3. Recordkeeping. After January 1, 1992, a commercial establishment servicing automobile air conditioners shall maintain records at the establishment of the following:

A. The number of automobile air conditioners serviced by the establishment; [1989, c. 622, (NEW).]

B. The amount of CFC purchased by the establishment; and [1989, c. 622, (NEW).]

C. The amount of CFC sold or used by the establishment. [1989, c. 622, (NEW).]

The establishment shall maintain records for not less than 3 years and provide those records on request to the commissioner.

[ 1989, c. 622, (NEW) .]

4. CFC coolant. After October 1, 1991, a person may not sell any CFC coolant in a container containing less than 15 pounds of that coolant, unless it bears a warning label indicating the product's danger to ozone in the stratosphere. After January 1, 1992, a person may sell or offer for sale CFC coolant, suitable for use in motor vehicle air conditioners, only:

A. For commercial or industrial use; or [1989, c. 622, (NEW).]

B. In containers containing more than 15 pounds of that coolant. [1989, c. 622, (NEW).]

[ 1989, c. 622, (NEW) .]

5. Registration. A motor vehicle with a model year of 1995 or later may not be registered in the State or sold to a consumer or dealer in the State if it contains air conditioning equipment that uses CFCs.

[ 1993, c. 37, §1 (AMD) .]

SECTION HISTORY

1989, c. 622, (NEW). 1993, c. 37, §1 (AMD). 1995, c. 65, §A150 (AMD). 1995, c. 65, §§A153,C15 (AFF).



38 §1606-A. Wheel weights

1. Tire service. Beginning January 1, 2011, when replacing or balancing a tire on a motor vehicle required to be registered under Title 29-A, chapter 5, a person may not use a wheel weight or other product for balancing motor vehicle wheels if the weight or other balancing product contains lead or mercury that was intentionally added during the manufacture of the product.

[ 2009, c. 125, §1 (NEW) .]

2. Sales ban. Except as provided in subsection 3, beginning January 1, 2011, a person may not sell or offer to sell or distribute weights or other products for balancing motor vehicle wheels if the weight or other balancing product contains lead or mercury that was intentionally added during the manufacture of the product.

[ 2009, c. 125, §1 (NEW) .]

3. New motor vehicles. Beginning January 1, 2012, a person may not sell a new motor vehicle that is equipped with a weight or other product for balancing motor vehicle wheels if the weight or other balancing product contains lead or mercury that was intentionally added during the manufacture of the product. For purposes of this subsection, "new motor vehicle" means a motor vehicle that is required to be registered under Title 29-A, chapter 5 that has not been previously sold to any person except a distributor, wholesaler or motor vehicle dealer for resale.

[ 2009, c. 125, §1 (NEW) .]

SECTION HISTORY

2009, c. 125, §1 (NEW).



38 §1607. Connectors (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 878, §G9 (NEW). 1991, c. 415, §3 (RP).



38 §1608. Ozone-depleting products

After January 1, 1992, no person may sell or offer for sale in this State the following ozone-depleting products: [1991, c. 11, (NEW).]

1. Cleaning sprays. CFC cleaning sprays for noncommercial or nonindustrial usage in cleaning electronic and photographic equipment;

[ 1991, c. 11, (NEW) .]

2. Fire extinguishers. Hand-held halon fire extinguishers for residential use; and

[ 1991, c. 11, (NEW) .]

3. Party streamers and noisemakers. Party streamers and noisemakers in aerosol containers that contain CFC.

[ 1991, c. 11, (NEW) .]

For purposes of this section, "CFC" has the same meaning as in section 1606. [1991, c. 11, (NEW).]

SECTION HISTORY

1991, c. 11, (NEW).



38 §1609. Restrictions on sale and distribution of brominated flame retardants

For purposes of this section, "brominated flame retardant" means any chemical containing the element bromine that is added to a plastic, foam or textile to inhibit flame formation. [2007, c. 296, §1 (NEW).]

1. "Penta" mixture and "octa" mixtures of polybrominated diphenyl ethers. Effective January 1, 2006, a person may not sell or offer to sell, or distribute for promotional purposes, a product containing more than 0.1% of the "penta" or "octa" mixtures of polybrominated diphenyl ethers.

[ 2007, c. 296, §1 (AMD) .]

2. Review; report.

[ 2007, c. 296, §1 (RP) .]

3. Application.

[ 2007, c. 296, §1 (RP) .]

4. “Deca” mixture of polybrominated diphenyl ethers in home furniture. Effective January 1, 2008, a person may not manufacture, sell or offer for sale or distribute for sale or use in the State any of the following products that contain the “deca” mixture of polybrominated diphenyl ethers:

A. A mattress or mattress pad; and [2007, c. 655, §17 (AMD).]

B. Upholstered furniture intended for indoor use in a home or other residential occupancy. [2007, c. 296, §1 (NEW).]

[ 2007, c. 655, §17 (AMD) .]

5. "Deca" mixture of polybrominated diphenyl ethers in electronics. Effective January 1, 2010, a person may not manufacture, sell or offer for sale or distribute for sale or use in the State a television or computer that has a plastic housing containing more than 0.1% of the "deca" mixture of polybrominated diphenyl ethers.

[ 2009, c. 121, §17 (AMD) .]

5-A. "Deca" mixture of polybrominated diphenyl ethers in shipping pallets. This subsection governs the manufacture and sale of shipping pallets and products made from shipping pallets containing the "deca" mixture of polybrominated diphenyl ethers, referred to in this subsection as "the "deca" mixture."

A. A person may not manufacture, sell or offer for sale or distribute for sale or use in the State a product that is manufactured from recycled shipping pallets containing the "deca" mixture, except that this prohibition does not apply to the manufacturing, selling or distribution of shipping pallets that are manufactured from recycled shipping pallets containing the "deca" mixture. [2009, c. 610, §2 (NEW).]

B. Beginning January 1, 2012, a person may not manufacture, sell or offer for sale or distribute for sale or use in the State a shipping pallet containing the "deca" mixture, other than a shipping pallet made from recycled shipping pallets or described in subsection 11, paragraph A-1. [2009, c. 610, §2 (NEW).]

C. By January 1, 2013, and annually thereafter, a manufacturer or owner of shipping pallets subject to the restrictions of this subsection shall submit a report to the department that certifies its compliance with the restrictions of this subsection. The report must include data on the bromine content of a representative number of shipping pallets and an interpretive analysis of the data sufficient to demonstrate compliance with this subsection. The board may adopt rules to implement the reporting requirements of this subsection. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 610, §2 (NEW).]

[ 2009, c. 610, §2 (NEW) .]

5-B. Exemptions. Notwithstanding subsection 5-A, paragraph B, a person may sell or distribute a shipping pallet containing the "deca" mixture of polybrominated diphenyl ethers for which an exemption is obtained pursuant to this subsection. A manufacturer or owner of a shipping pallet may apply for an exemption by filing a written petition with the commissioner. The petition must include a proposed duration for the exemption. The commissioner shall grant an exemption upon finding that:

A. A safer alternative that meets the criteria of subsection 14 does not exist; [2009, c. 610, §3 (NEW).]

B. A shipping pallet containing a proposed safer alternative fails to meet applicable fire safety standards, approvals and tests or relevant performance standards; [2009, c. 610, §3 (NEW).]

C. Additional time is needed by the petitioner to complete testing or obtain approval to ensure that a shipping pallet containing a proposed safer alternative complies with applicable fire safety standards, approvals and tests; or [2009, c. 610, §3 (NEW).]

D. Additional time is needed by the petitioner to modify the manufacturing process in order to produce a shipping pallet containing the safer alternative. [2009, c. 610, §3 (NEW).]

The commissioner may not grant an exemption pursuant to this subsection that extends beyond January 1, 2013.

[ 2009, c. 610, §3 (NEW) .]

6. Exemptions. The restrictions in subsections 4 and 5 do not apply to the following products containing the “deca” mixture of polybrominated diphenyl ethers:

A. Transportation vehicles or products or parts for use in transportation vehicles or transportation equipment; [2007, c. 296, §1 (NEW).]

B. Products or equipment used in industrial or manufacturing processes; or [2007, c. 296, §1 (NEW).]

C. Electronic wiring and cable used for power transmission. [2007, c. 296, §1 (NEW).]

[ 2007, c. 296, §1 (NEW) .]

7. Manufacturer responsibility. Effective January 1, 2008, a manufacturer of a product containing polybrominated diphenyl ethers restricted under subsection 1, 4 or 5 must notify persons that sell the manufacturer’s product of the requirements of this section. Beginning January 1, 2013, a manufacturer of a product containing polybrominated diphenyl ethers restricted under subsection 5-A must notify persons that sell the manufacturer's product of the requirements of this section.

[ 2009, c. 610, §4 (AMD) .]

8. Retailer assistance. The department must develop a program to assist retailers in identifying products that might contain polybrominated diphenyl ethers in their inventory.

[ 2007, c. 296, §1 (NEW) .]

9. Interstate clearinghouse. The department may participate in the establishment and implementation of a regional, multistate clearinghouse to assist in carrying out the requirements of this chapter and to help coordinate education and outreach activities, review risk assessments and alternatives to the use of chemicals listed in this section, and carry out any other activities related to the administration of this chapter.

[ 2007, c. 296, §1 (NEW) .]

10. Review; report.

[ 2007, c. 643, §1 (RP) .]

11. Application. This section does not prohibit the sale, distribution or use of:

A. Used products; [2009, c. 121, §18 (NEW).]

A-1. Shipping pallets manufactured before January 1, 2012 that contain the "deca" mixture of polybrominated diphenyl ethers or shipping pallets for which an exemption has been granted under subsection 5-B; [2009, c. 610, §5 (NEW).]

B. Except as provided in subsection 5-A, products if the presence of polybrominated diphenyl ether is due solely to the use of recycled material; or [2009, c. 610, §5 (AMD).]

C. Replacement parts that contain the "octa" or "penta" mixtures of polybrominated diphenyl ether if the parts are for use in a product manufactured before January 1, 2006. [2009, c. 121, §18 (NEW).]

[ 2009, c. 610, §5 (AMD) .]

12. Enforcement. If there are grounds to suspect that a product is being offered for sale in violation of this section, the commissioner may request the manufacturer of the product to provide a certificate of compliance. Within 10 days of receipt of a request, the manufacturer shall:

A. Provide the commissioner with a certificate attesting that the product complies with the requirements of this section; or [2007, c. 296, §1 (NEW).]

B. Notify persons who sell the manufacturer's products in this State that the sale of the product is prohibited and provide the commissioner with a list of the names and addresses of those notified. [2007, c. 296, §1 (NEW).]

When it appears that a product has been sold, offered for sale or distributed in this State in violation of this section, the commissioner may take enforcement action in accordance with section 347-A against the product manufacturer. For the purpose of this section, "manufacturer" means any person who manufactured the final product or whose brand name is affixed to the product. In the case of a product that was imported into the United States, "manufacturer" includes the importer or domestic distributor of the product if the person who manufactured or assembled the product or whose brand name is affixed to the product does not have a presence in the United States.

[ 2007, c. 296, §1 (NEW) .]

13. Department rule-making authority; flame retardants. If the commissioner determines, in consultation with the Department of Health and Human Services, Maine Center for Disease Control and Prevention and the Department of Public Safety, Office of the State Fire Marshal, that a flame retardant is harmful to the public health and the environment or meets the criteria as a prohibited replacement pursuant to subsection 14, paragraph B and a safer alternative to the flame retardant as set forth in subsection 14 is available, the commissioner may adopt rules to prohibit the manufacture, sale or distribution in the State of:

A. A mattress, a mattress pad or upholstered furniture intended for indoor use in a home or other residential occupancy that contains that flame retardant; [2009, c. 610, §6 (AMD).]

B. A television or computer that has a plastic housing containing that flame retardant; or [2009, c. 610, §6 (AMD).]

C. A plastic shipping pallet that contains that flame retardant. [2009, c. 610, §6 (NEW).]

The commissioner's rulemaking under this subsection must be made in accordance with Title 5, chapter 375, subchapter 2-A. The department shall report any rulemaking undertaken pursuant to this subsection to the joint standing committee of the Legislature having jurisdiction over natural resources matters. The joint standing committee of the Legislature having jurisdiction over natural resources matters may submit legislation relating to the department's report. For purposes of this subsection, "flame retardant" means any chemical that is added to a plastic, foam or textile to inhibit flame formation. Rules adopted pursuant to this subsection are routine technical rules.

[ 2009, c. 610, §6 (AMD) .]

14. Safer alternatives; policy. It is the policy of the State that the "deca" mixture of polybrominated diphenyl ethers be replaced with safer alternatives as soon as practicable.

A. For the purposes of this subsection, "safer alternative" means a substitute process, product, material, chemical, strategy or any combination of these that:

(1) When compared to the chemical to be replaced would reduce the potential for harm to human health or the environment or has not been shown to pose the same or greater potential for harm to human health or the environment as the chemical to be replaced;

(2) Serves a functionally equivalent purpose that enables applicable fire safety standards, approvals and tests and relevant performance standards to be met;

(3) Is commercially available on a national basis; and

(4) Is not cost-prohibitive. [2009, c. 610, §7 (NEW).]

B. Effective June 1, 2011, a person subject to the restrictions under this section may not replace the "deca" mixture of polybrominated diphenyl ethers with a chemical alternative that the commissioner, in consultation with the Department of Health and Human Services, Maine Center for Disease Control and Prevention, determines:

(1) Has been identified as or meets the criteria for identification as a persistent, bioaccumulative and toxic chemical by the United States Environmental Protection Agency;

(2) Is a brominated or chlorinated flame retardant, unless the person demonstrates to the satisfaction of the commissioner that the flame retardant is a safer alternative; or

(3) Creates another chemical as a breakdown product through degradation or metabolism that meets the provisions of subparagraph (1).

A replacement to the "deca" mixture of polybrominated diphenyl ethers may contain an amount of the chemicals listed or described in subparagraphs (1), (2) and (3) equal to or less than 0.1%, except that a replacement may contain an amount of a halogenated organic chemical containing the element fluorine equal to or less than 0.2%.

Upon request by the commissioner, a person subject to the restrictions under this subsection shall provide the commissioner with all existing information about the hazard and exposure characteristics of the replacement chemical that is known to, in the possession or control of or reasonably ascertainable by the person. [2011, c. 160, §1 (AMD).]

[ 2011, c. 160, §1 (AMD) .]

15. Confidentiality. Information submitted to the department pursuant to this section may be designated as confidential by the submitting party in accordance with the provisions set forth in section 1310-B and, if the information is so designated, the provisions of section 1310-B apply.

[ 2009, c. 610, §8 (NEW) .]

SECTION HISTORY

RR 2003, c. 2, §119 (RAL). 2003, c. 629, §1 (NEW). 2003, c. 661, §2 (NEW). 2007, c. 296, §1 (AMD). 2007, c. 643, §1 (AMD). 2007, c. 655, §§17, 18 (AMD). 2009, c. 121, §§17, 18 (AMD). 2009, c. 610, §§2-8 (AMD). 2011, c. 160, §1 (AMD).



38 §1610. Electronic waste (REALLOCATED FROM TITLE 38, SECTION 1609)

(REALLOCATED FROM TITLE 38, SECTION 1609)

1. Findings; purpose. The Legislature finds that the establishment of a system to provide for the collection and recycling of electronic devices in this State is consistent with its duty to protect the health, safety and welfare of its citizens, enhance and maintain the quality of the environment, conserve natural resources and prevent air, water and land pollution. The Legislature further finds that such a system is consistent with the overall state solid waste management policy including its intent to pursue and implement an integrated approach to solid waste management and to aggressively promote waste reduction, reuse and recycling as the preferred methods of waste management.

The Legislature finds that the purpose of this section is to establish a comprehensive electronics recycling system that ensures the safe and environmentally sound handling, recycling and disposal of electronic products and components and encourages the design of electronic products and components that are less toxic and more recyclable.

The Legislature further finds that it is the purpose of this section to establish an electronics recycling system that is convenient and minimizes cost to the consumer of electronic products and components. It is the intent of the Legislature that manufacturers of electronic products and components will be responsible for ensuring proper handling, recycling and disposal of discarded products and that costs associated with consolidation, handling and recycling be internalized by the manufacturers of electronic products and components before the point of purchase.

The Legislature further finds that the manufacturers of electronic products and components should reduce and, to the extent feasible, ultimately phase out the use of hazardous materials in these products.

The Legislature further finds that a system of shared responsibility for the collection and recycling of covered electronic devices among manufacturers, consolidators, municipalities and other parties is the most effective and equitable means of achieving the purposes of this section. Manufacturers of electronic devices and components, in working to achieve the goals and objectives of this section, should have the flexibility to act in partnership with each other, with state, municipal and regional governments and with businesses that provide collection and handling services to develop, implement and promote a safe and effective electronics recycling system for the State.

[ 2007, c. 292, §39 (AMD) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Computer monitor" means a covered electronic device that is a cathode ray tube or flat panel display primarily intended to display information from a central processing unit or the Internet. "Computer monitor" includes a digital picture frame. [2009, c. 397, §2 (AMD).]

B. "Consolidation facility" means a facility where electronic wastes are consolidated and temporarily stored while awaiting shipment of at least a 40-foot trailer full of covered electronic devices to a recycling, treatment or disposal facility. "Consolidation facility" includes a transport vehicle owned or leased by a consolidator and used to collect covered electronic devices at collection sites in this State at a cost no greater than the per pound transportation rate for a full 40-foot trailer as approved by the department for each consolidator pursuant to the rules governing reasonable operational costs adopted under subsection 5, paragraph D, subparagraph (1). [2011, c. 250, §2 (AMD).]

B-1. "Consolidator" means a person that provides consolidation and handling services for electronic wastes and that operates at least one consolidation facility. [2007, c. 292, §41 (NEW).]

B-2. "Covered entity" means a household in this State, a business or nonprofit organization exempt from taxation under the United States Internal Revenue Code, Section 501(c)(3) that employs 100 or fewer individuals, a primary school or a secondary school. [2011, c. 250, §3 (NEW).]

C. "Covered electronic device" means a computer central processing unit, a desktop printer, a video game console, a cathode ray tube, a cathode ray tube device, a flat panel display or similar video display device with a screen that is greater than 4 inches measured diagonally and that contains one or more circuit boards. "Covered electronic device" does not include an automobile, a household appliance, a large piece of commercial or industrial equipment, such as commercial medical equipment, that contains a cathode ray tube, a cathode ray tube device, a flat panel display or similar video display device that is contained within, and is not separate from, the larger piece of equipment, or other medical devices as that term is defined under the Federal Food, Drug, and Cosmetic Act. [2009, c. 397, §3 (AMD).]

C-1. "Desktop printer" means a device that prints text or illustrations on paper and that is designed for external use with a desktop or portable computer. "Desktop printer" includes, but is not limited to, a daisy wheel, dot matrix, inkjet, laser, LCD and LED line or thermal printer, including a device that performs other functions in addition to printing such as copying, scanning or transmitting a facsimile. [2009, c. 397, §4 (NEW).]

D. "Manufacturer" means a person who :

(1) Manufactures or has manufactured a covered electronic device under its own brand or label;

(2) Sells or has sold under its own brand or label a covered electronic device produced by other suppliers;

(3) Imports or has imported a covered electronic device into the United States that is manufactured by a person without a presence in the United States; or

(4) Owns a brand that it licenses or licensed to another person for use on a covered electronic device. [2007, c. 292, §42 (AMD).]

D-1. "Market share" means a manufacturer's national sales of a covered electronic device expressed as a percentage of the total of all manufacturers' national sales for that category of covered electronic devices. [2009, c. 231, §1 (NEW); 2009, c. 231, §7 (AFF).]

E. "Municipal collection site" means a municipally owned solid waste transfer station or recycling center, including a facility owned by a consortium of municipalities or a facility that is under contract with a municipality or consortium of municipalities to provide solid waste management services. [RR 2003, c. 2, §119 (RAL).]

F. [2011, c. 250, §4 (RP).]

G. "Orphan waste" means a covered electronic device, excluding a video game console and a television, the manufacturer of which can not be identified or is no longer in business and has no successor in interest. [2009, c. 397, §5 (AMD).]

H. "Recycling" means the use of materials contained in previously manufactured goods as feedstock for new products, but not for energy recovery or energy generation by means of combustion. [RR 2003, c. 2, §119 (RAL).]

I. "Recycling and dismantling facility" means a business that processes covered electronic devices for reuse and recycling. [RR 2003, c. 2, §119 (RAL).]

J. "Retailer" means a person who sells a covered electronic device in the State to a consumer. "Retailer" includes, but is not limited to, a manufacturer of a covered electronic device who sells directly to a consumer through any means, including, but not limited to, transactions conducted through sales outlets, catalogs or the Internet, or any similar electronic means, but not including wholesale transactions with a distributor or other retailer. [RR 2003, c. 2, §119 (RAL).]

K. "Television" means a covered electronic device that is a cathode ray tube or flat panel display primarily intended to receive video programming via broadcast, cable or satellite transmission or video from surveillance or other similar cameras. [RR 2003, c. 2, §119 (RAL).]

L. "Video game console" means an interactive entertainment computer or electronic device that produces a video display signal that can be used with a display device such as a television or computer monitor to display a video game. [2009, c. 397, §6 (NEW).]

[ 2011, c. 250, §§2-4 (AMD) .]

3. Sales prohibition. Beginning January 1, 2006 the following sales prohibitions apply to manufacturers and retailers.

A. A manufacturer not in compliance with this section is prohibited from offering a covered electronic device for sale in this State. A manufacturer not in compliance with this section shall provide the necessary support to retailers to ensure the manufacturer's covered electronic devices are not offered for sale in this State. [RR 2003, c. 2, §119 (RAL).]

B. A retailer may not offer for sale in this State a covered electronic device of a manufacturer that is not in compliance with this section. [RR 2003, c. 2, §119 (RAL).]

[ RR 2003, c. 2, §119 (RAL) .]

4. Manufacturer label required. Beginning January 1, 2005, a manufacturer may not offer for sale in this State a covered electronic device unless a visible, permanent label clearly identifying the manufacturer of that device is affixed to it.

[ RR 2003, c. 2, §119 (RAL) .]

5. Responsibility for recycling. Municipalities, consolidators, manufacturers and the State share responsibility for the disposal of covered electronic devices as provided in this subsection.

A. Each municipality that chooses to participate in the state collection and recycling system shall ensure that computer monitors, televisions, desktop printers and video game consoles generated as waste from covered entities within that municipality's jurisdiction are delivered to a consolidation facility in this State. A municipality may meet this requirement through collection at and transportation from a local or regional solid waste transfer station or recycling facility, by contracting with a disposal facility to accept waste directly from the municipality's residents or through curbside pickup or other convenient collection and transportation system. [2011, c. 250, §5 (AMD).]

A-1. A covered entity may deliver no more than 7 covered electronic devices at one time to a municipal collection site or consolidator collection event, unless the municipal collection site or consolidator is willing to accept additional covered electronic devices. [2011, c. 250, §6 (NEW).]

B. A consolidator is subject to the requirements of this paragraph.

(1) A consolidator shall identify the manufacturer of each waste computer monitor and desktop printer delivered to a consolidation facility and identified as generated by a covered entity in this State and shall maintain an accounting of the number of waste computer monitors and desktop printers by manufacturer. By March 1st each year, a consolidator shall provide this accounting by manufacturer to the department.

(1-A) A consolidator shall maintain a written log of the total weight of televisions and video game consoles delivered each month to the consolidator and identified as generated by a covered entity in the State. By March 1st each year, a consolidator shall provide this accounting to the department.

(2) A consolidator may perform the manufacturer identification required by subparagraph (1) at the consolidation facility or may contract for this identification and accounting service with the recycling and dismantling facility to which the covered electronic devices are shipped.

(3) A consolidator shall work cooperatively with manufacturers to ensure implementation of a practical and feasible financing system with costs calculated for televisions on a basis proportional to the manufacturer's national market share of televisions in the State multiplied by the total pounds recycled and with costs calculated for video game consoles on a basis proportional to the manufacturer's national market share of video game consoles in the State multiplied by the total pounds recycled. At a minimum, a consolidator shall invoice the manufacturers for the handling, transportation and recycling costs for which they are responsible under the provisions of this subsection.

(4) A consolidator shall transport computer monitors, televisions, desktop printers and video game consoles to a recycling and dismantling facility that provides a sworn certification pursuant to paragraph C. A consolidator shall maintain for a minimum of 3 years a copy of the sworn certification from each recycling and dismantling facility that receives covered electronic devices from the consolidator and shall provide the department with a copy of these records within 24 hours of request by the department. [2011, c. 250, §7 (AMD).]

C. A recycling and dismantling facility shall provide to a consolidator a sworn certification that its handling, processing, refurbishment and recycling of covered electronic devices meet guidelines for environmentally sound management published by the department. [2007, c. 292, §43 (AMD).]

D. Computer monitor, television, desktop printer and video game console manufacturers are subject to the requirements of this paragraph.

(1) Each computer monitor manufacturer and each desktop printer manufacturer is individually responsible for handling and recycling all computer monitors and desktop printers that are produced by that manufacturer or by any business for which the manufacturer has assumed legal responsibility, that are generated as waste by covered entities in this State and that are received at consolidation facilities in this State. In addition, each computer manufacturer is responsible for a pro rata share of orphan waste computer monitors and each desktop printer manufacturer is responsible for a pro rata share of orphan waste desktop printers generated as waste by covered entities in this State and received at consolidation facilities. The manufacturers shall pay the reasonable operational costs of the consolidator attributable to the handling of all computer monitors, televisions, desktop printers and video game consoles received at consolidation facilities in this State, the transportation costs from the consolidation facility to a licensed recycling and dismantling facility and the costs of recycling. "Reasonable operational costs" includes the costs associated with ensuring that consolidation facilities are geographically located to conveniently serve all areas of the State as determined by the department. The recycling of televisions must be funded by allocating the cost of the program among the manufacturers selling televisions in the State on a basis proportional to the manufacturer's national market share of televisions. The department shall annually determine each television manufacturer's recycling share based on readily available national market share data. If the department determines that a television manufacturer's market share is less than 1/10 of 1%, the department may determine that market share de minimus. A television manufacturer whose market share is determined de minimus by the department is not responsible for payment of a pro rata share of televisions for the corresponding billing year. The total market shares determined de minimus by the department must be proportionally allocated to and paid for by the television manufacturers that have 1/10 of 1% or more of the market. The recycling of video game consoles must be funded by allocating the cost of the program among the manufacturers selling video game consoles in the State on a basis proportional to the manufacturer's national market share of video game consoles. The department shall annually determine each video game console manufacturer's recycling share based on readily available national market share data. If the department determines that a video game console manufacturer's market share is less than 1/10 of 1%, the department may determine that market share de minimus. A video game console manufacturer whose market share is determined de minimus by the department is not responsible for payment of a pro rata share of video game consoles for the corresponding billing year. The total market shares determined de minimus by the department must be proportionally allocated to and paid for by the video game console manufacturers that have 1/10 of 1% or more of the market.

(2) Each computer monitor manufacturer, television manufacturer, desktop printer manufacturer and video game console manufacturer shall work cooperatively with consolidators to ensure implementation of a practical and feasible financing system. Within 90 days of receipt of an invoice, a manufacturer shall reimburse a consolidator for allowable costs incurred by that consolidator. [2011, c. 250, §8 (AMD).]

E. Annually by January 1st the department shall provide manufacturers of computer monitors and desktop printers and consolidators with a listing of each manufacturer's pro rata share of orphan waste computer monitors and desktop printers. The department shall determine each manufacturer's pro rata share based on the best available information, including but not limited to data provided by manufacturers and consolidators and data from electronic waste collection programs in other jurisdictions within the United States. Annually, the department shall also provide manufacturers of televisions and consolidators with a listing of each television manufacturer's proportional market share responsibility for the recycling of televisions for the subsequent calendar year. Annually by January 1st, the department shall also provide manufacturers of video game consoles and consolidators with a listing of each video game console manufacturer's proportional market share responsibility for the recycling of video game consoles for the subsequent calendar year. [2009, c. 397, §7 (AMD).]

[ 2011, c. 250, §§5-8 (AMD) .]

6. Manufacturer plan and reporting requirements.

[ 2009, c. 397, §14 (AFF); 2009, c. 397, §8 (RP) .]

6-A. Manufacturer registration. Prior to offering a covered electronic device and by July 1st annually, a manufacturer that offers or has offered a computer monitor or desktop printer, or offers or has offered within the preceding calendar year a television or video game console, for sale in or into this State shall submit a registration to the department. The annual registration must include:

A. The name, contact and billing information of the manufacturer; [2009, c. 397, §9 (NEW); 2009, c. 397, §14 (AFF).]

B. The manufacturer's brand name or names and the type of televisions, video game consoles, computer monitors and desktop printers on which each brand is used, including:

(1) All brands sold in the State in the past; and

(2) All brands currently being sold in the State; [2009, c. 397, §9 (NEW); 2009, c. 397, §14 (AFF).]

C. When a word or phrase is used as the label, the manufacturer must include that word or phrase and a general description of the ways in which it may appear on the manufacturer's electronic products; [2009, c. 397, §9 (NEW); 2009, c. 397, §14 (AFF).]

D. When a logo, mark or image is used as a label, the manufacturer must include a graphic representation of the logo, mark or image and a general description of the logo, mark or image as it appears on the manufacturer's electronic products; [2009, c. 397, §9 (NEW); 2009, c. 397, §14 (AFF).]

E. The method or methods of sale used in the State; [2009, c. 397, §9 (NEW); 2009, c. 397, §14 (AFF).]

F. Annual national sales data on the weight, number and type of computer monitors, televisions, desktop printers and video game consoles sold by the manufacturer in this State over the 5 years preceding the filing of the plan. The department may keep information submitted pursuant to this paragraph confidential as provided under section 1310-B; [2011, c. 250, §9 (AMD).]

G. The manufacturer's consolidator handling option for the next calendar year, as selected in accordance with rules adopted pursuant to subsection 10; and [2011, c. 250, §9 (AMD).]

H. A registration fee paid by a manufacturer as follows:

(1) Seven hundred and fifty dollars for manufacturers with less than 0.1% national market share as determined by the department based on the most recent readily available national market share data; and

(2) Three thousand dollars for all other manufacturers, except that computer monitor and desktop printer manufacturers that have not marketed any covered electronic device in the current calendar year and have had less than 50 units managed by approved consolidators in the preceding 3 years are exempted from paying the fee. [2011, c. 250, §9 (NEW).]

A manufacturer's annual registration filed subsequent to its initial registration must clearly delineate any changes in information from the previous year's registration. Whenever there is any change to the information on the manufacturer's registration, the manufacturer shall submit an updated form within 14 days of the change. Registration fees collected by the department pursuant to this subsection must be deposited in the Maine Environmental Protection Fund established in section 351.

[ 2011, c. 250, §9 (AMD) .]

7. Enforcement; cost recovery. The department must enforce this section in accordance with the provisions of sections 347-A and 349. If a manufacturer fails to pay for the costs allocated to it pursuant to subsection 5, paragraph D, subparagraph (1), including, for a computer monitor manufacturer and a desktop printer manufacturer, its pro rata share of costs attributable to orphan waste, the department may pay a consolidator its legitimate costs from the Maine Solid Waste Management Fund established in section 2201 and seek cost recovery from the nonpaying manufacturer. Any nonpaying manufacturer is liable to the State for costs incurred by the State in an amount up to 3 times the amount incurred as a result of such failure to comply.

The Attorney General is authorized to commence a civil action against any manufacturer to recover the costs described in this subsection, which are in addition to any fines and penalties established pursuant to section 349. Any money received by the State pursuant to this subsection must be deposited in the Maine Solid Waste Management Fund established in section 2201.

[ 2009, c. 397, §10 (AMD) .]

8. Reports to Legislature. The department shall submit a report on the recycling of electronic waste in the State to the joint standing committee of the Legislature having jurisdiction over natural resources matters as part of each product stewardship report submitted in accordance with section 1772. The report may include an evaluation of the recycling rates in the State for covered electronic devices and recommendations for any changes to the system of collection and recycling of electronic devices in the State.

[ 2011, c. 250, §10 (AMD) .]

9. State procurement. All vendors of electronic devices to the State shall provide take-back and management services for their products at the end of life of those products and must be in compliance with all the requirements of this section. Vendors shall provide assurances that all take-back and management services will operate in compliance with all applicable environmental laws. Purchasing preference must be given to electronic devices that incorporate design for the preservation of the environment.

[ RR 2003, c. 2, §119 (RAL) .]

10. Rulemaking. The department shall adopt routine technical rules as defined in Title 5, chapter 375, subchapter 2-A as necessary to implement, administer and enforce this chapter. The rules must identify the criteria that consolidators must use to determine reasonable operational costs attributable to the handling of computer monitors, video game consoles, televisions and desktop printers.

[ 2009, c. 397, §11 (NEW) .]

11. Interstate clearinghouse for electronic waste. The department may participate in the establishment and implementation of a regional multistate organization or compact to assist in carrying out the requirements of this chapter.

[ 2009, c. 397, §12 (NEW) .]

SECTION HISTORY

RR 2003, c. 2, §119 (RAL). 2005, c. 330, §§37-40 (AMD). 2005, c. 561, §8 (AMD). 2007, c. 292, §§39-44 (AMD). 2009, c. 231, §§1-5 (AMD). 2009, c. 231, §7 (AFF). 2009, c. 397, §§2-12 (AMD). 2009, c. 397, §14 (AFF). 2011, c. 250, §§2-10 (AMD).






Chapter 16-A: NONDEGRADABLE FOOD AND BEVERAGE CONTAINERS

38 §1651. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 804, (NEW).]

1. Consumer. "Consumer" means an individual who purchases or accepts food or beverage for use or consumption.

[ 1987, c. 804, (NEW) .]

2. Food service. "Food service" means an individual, sole proprietorship, partnership, association, corporation or agency of the State or a political subdivision of the State that sells, offers to sell, engages in the sale of or engages in the provision of food or beverages to consumers.

[ 1987, c. 804, (NEW) .]

3. Political subdivision. "Political subdivision" has the meaning set forth in Title 14, section 8102, subsection 3.

[ 1987, c. 804, (NEW) .]

4. State. "State" has the meaning set forth in Title 14, section 8102, subsection 4.

[ 1987, c. 804, (NEW) .]

SECTION HISTORY

1987, c. 804, (NEW).



38 §1652. State and political subdivision facilities and functions

1. Prohibition of polystyrene containers. A food service providing or serving individual portions of food or a beverage at a facility or function of the State or of a political subdivision may not provide or serve those portions in or on containers that are composed in whole or in part of polystyrene foam plastic, unless the food service recycles the containers following use.

[ 1993, c. 323, §1 (AMD) .]

1-A. Prohibition on plastic beverage stirrers. A food service providing or serving a beverage at a facility or function of the State or of a political subdivision shall not provide beverage stirrers that are composed of plastic. For the purposes of this subsection, the term, "beverage stirrer," is a device which is designed solely for the purpose of mixing liquids intended for internal human consumption in single serving containers.

[ 1989, c. 38, §§1, 2 (NEW) .]

2. Schools. A school or school administrative district shall comply with the provisions of this section except that a food service providing such services to satellite facilities at the school or school administrative district serviced by central kitchen facilities not at the same location is exempt. A school or school administrative district may submit a request to the department for a 3-year waiver from the provisions of this section. The department may grant the requested waiver as long as:

A. The request includes an explanation of the district's financial hardship and a waste reduction plan. The plan must be designed to achieve the goal of using durable containers in place of disposable containers, unless it is shown that the use of durable containers is not feasible and alternative goals are proposed. The plan must include a proposed capital plan for the acquisition of necessary equipment; and [1997, c. 195, §1 (NEW).]

B. The school or school administrative district has held a public hearing on the proposal to use polystyrene containers and the waste reduction plan. [1997, c. 195, §1 (NEW).]

The department may renew the waiver for 2-year periods if it finds that the school or school administrative district has made reasonable progress toward implementing the waste reduction plan. The department, within available resources, may provide technical and financial assistance to schools and school administrative districts to assist them with meeting the goal of using durable containers.

[ 2011, c. 655, Pt. GG, §18 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

3. Meals on wheels. A food service funded in whole or in part, directly or indirectly, by the Department of Health and Human Services to provide meals at dispersed locations from central kitchen facilities is exempt.

[ 2011, c. 657, Pt. BB, §16 (AMD) .]

SECTION HISTORY

1987, c. 804, (NEW). 1989, c. 38, §§1,2 (AMD). 1989, c. 878, §B43 (AMD). 1993, c. 323, §1 (AMD). 1997, c. 195, §1 (AMD). 2011, c. 655, Pt. GG, §18 (AMD). 2011, c. 655, Pt. GG, §70 (AFF). 2011, c. 657, Pt. BB, §16 (AMD).



38 §1653. Penalty

A violation of this chapter is a civil violation for which a forfeiture of not more than $100 may be adjudged. [1987, c. 804, (NEW).]

SECTION HISTORY

1987, c. 804, (NEW).



38 §1654. Effective date

This chapter is effective on January 1, 1990. [1987, c. 804, (NEW).]

SECTION HISTORY

1987, c. 804, (NEW).






Chapter 16-B: MERCURY-ADDED PRODUCTS AND SERVICES

38 §1661. Definitions

For the purposes of this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 656, §1 (NEW).]

1. Mercury-added product. "Mercury-added product" means any of the following items if it contains mercury added during manufacture:

A. A thermostat or thermometer; [2001, c. 656, §1 (RPR).]

B. A switch or other device, individually or as part of another product, used to measure, control or regulate gas, other fluids or electricity; [2001, c. 656, §1 (RPR).]

C. A medical or scientific instrument; [2001, c. 656, §1 (RPR).]

D. An electric relay or other electrical device; and [2001, c. 656, §1 (RPR).]

E. A lamp. [2001, c. 656, §1 (RPR).]

[ 2001, c. 656, §1 (RPR) .]

1-A. Amalgam separator system. "Amalgam separator system" means a device that removes dental amalgam from the waste stream prior to its discharge into either the local public wastewater system or a private septic system located at the dental facility and that meets a minimum removal efficiency of 95% if installed prior to March 20, 2003 or 98% if installed on or after March 20, 2003, as determined through testing in accordance with standards contained in "ISO 11143, Dental Equipment - Amalgam Separators," published by the International Organization for Standardization, in effect on the date the system is installed.

[ 2003, c. 301, §1 (NEW) .]

1-B. Dental amalgam. "Dental amalgam" means a mixture of silver and mercury used to restore dental integrity.

[ 2003, c. 301, §1 (NEW) .]

2. Mercury headlamp. "Mercury headlamp" is a mercury-added lamp that is mounted on the front of a motor vehicle to illuminate the roadway.

[ 2001, c. 656, §1 (NEW) .]

2-A. Mercury-added button cell battery. "Mercury-added button cell battery" means a button cell battery to which the manufacturer intentionally introduces mercury.

[ 2005, c. 509, §1 (NEW) .]

3. Mercury light switch. "Mercury light switch" means a mercury switch used for the purpose of turning a light bulb or lamp on and off.

[ 2001, c. 656, §1 (NEW) .]

3-A. Mercury relay. "Mercury relay" means a mercury-added product or device that opens or closes electrical contacts to effect the operation of other devices in the same or another electrical circuit. "Mercury relay" includes mercury displacement relays, mercury wetted reed relays and mercury contact relays.

[ 2003, c. 221, §1 (NEW) .]

4. Mercury switch. "Mercury switch" means a mercury-added product or device for measuring, controlling or regulating the flow of gas, other fluids or electricity. "Mercury switch" includes mercury float switches actuated by rising or falling liquid levels, mercury tilt switches actuated by a change in the switch position, mercury pressure switches actuated by a change in pressure, mercury temperature switches actuated by a change in temperature, mercury flame sensors and mercury connectors for making, breaking or changing the connection in an electrical circuit. "Mercury switch" does not include a mercury-added thermostat as defined in section 1665-B, subsection 1, paragraph B.

[ 2009, c. 277, §1 (AMD) .]

5. Motor vehicle component. "Motor vehicle component" means a mercury-added product that is a component in a motor vehicle. "Motor vehicle component" includes, but is not limited to, a mercury headlamp, a mercury light switch and a mercury switch in antilock braking systems.

[ 2001, c. 656, §1 (NEW) .]

6. Scrap recycling facility. "Scrap recycling facility" means a fixed location where machinery and equipment are used to process and manufacture scrap metal into prepared grades and whose principal product is scrap iron, scrap steel or nonferrous metallic scrap for sale for remelting purposes.

[ 2005, c. 148, §2 (NEW) .]

SECTION HISTORY

1999, c. 779, §2 (NEW). 2001, c. 373, §2 (AMD). 2001, c. 656, §1 (RPR). 2003, c. 221, §§1,2 (AMD). 2003, c. 301, §1 (AMD). 2005, c. 148, §2 (AMD). 2005, c. 509, §1 (AMD). 2009, c. 277, §1 (AMD).



38 §1661-A. Notification

1. Prior written notice required. Effective January 1, 2002, a product to which mercury is intentionally added during formulation or manufacture, or a product containing one or more components to which mercury is intentionally added during formulation or manufacture, may not be offered for final sale or use or distributed for promotional purposes in the State unless the manufacturer of the product or product component or a trade association representing manufacturers of the product or component has provided written notice to the department in accordance with this section. The requirements of this section do not apply to drugs approved by the United States Food and Drug Administration. The notice must include the following information on a form provided by the department or the clearinghouse under section 1671:

A. A brief description of the product or product component; [2001, c. 373, §3 (NEW).]

B. The purpose for which mercury is used in the product or product component; [2001, c. 373, §3 (NEW).]

C. The amount of mercury in each unit of the product or product component, reported as an exact number, as an average per product or component with an upper or lower limit or as falling within a range approved by the department; [2001, c. 373, §3 (NEW).]

D. The total amount of mercury in all units of the product or product components sold in the United States during the most recent calendar year for which sales figures are available, reported either for the units or components sold by the manufacturer or as aggregated by a manufacturer trade association for all units of the product or components made by the industry; and [2001, c. 373, §3 (NEW).]

E. The name and address of the manufacturer, and the name, address and phone number of a contact person for the manufacturer. [2001, c. 373, §3 (NEW).]

[ 2001, c. 373, §3 (NEW) .]

2. Exemption. A mercury-added product or product component for which federal law governs notice in a manner that preempts state authority is exempt from the requirements of this section.

[ 2001, c. 373, §3 (NEW) .]

3. Product category information. With the approval of the department, the manufacturer may supply the information required in subsection 1 for a product category rather than an individual product. The manufacturer shall update and revise the information in the notification whenever there is significant change in the information or when requested by the department. The information required under subsection 1, paragraph D must be updated and provided to the department every 3 years.

[ 2001, c. 373, §3 (NEW) .]

4. Confidentiality. Information submitted to the department pursuant to this section may be kept confidential as provided under sections 1310-B and 1671.

[ 2001, c. 373, §3 (NEW) .]

5. Product components. Notwithstanding subsection 1, paragraph C, the manufacturer of a product containing one or more mercury-added components is not required to include information on the amount of mercury in the component in the notice to the department if the component manufacturer has provided that information to the department and the manufacturer of the product that contains the component identifies the component and component manufacturer in the notice.

[ 2001, c. 626, §20 (AMD) .]

An importer of the product or product component from a foreign country may not sell, use or distribute the product or product component in the State unless the manufacturer of the product or product component is in compliance with this section, except that this prohibition does not apply to retailers for whom importing is not a primary business. [2001, c. 373, §3 (NEW).]

SECTION HISTORY

2001, c. 373, §3 (NEW). 2001, c. 626, §20 (AMD).



38 §1661-B. Disclosure for mercury-containing products used in hospitals

Effective January 1, 2002, the manufacturer of a formulated product that contains mercury or a mercury compound from any source or cause, whether intended or unintended, and that is offered for sale or use to a hospital in the State must provide, upon request of the hospital, a certificate of analysis documenting the mercury content of the product unless the concentration is less than 200 parts per 1,000,000,000,000. The certificate must be based on representative samples of the product as determined in consultation with the hospital and, at a minimum, an annual analysis of the product. The hospital shall provide a copy of the certificate to the department upon request. For the purpose of this section, a "formulated product" means a consistent mixture of chemicals, including, but not limited to, acids, alkalis, laboratory chemicals, bleach and other products used for cleaning or disinfection, pharmaceuticals, stains, reagents, preservatives, fixatives, buffers and dyes. [2001, c. 373, §3 (NEW).]

The requirements of this section do not apply to drugs approved by the United States Food and Drug Administration. [2001, c. 373, §3 (NEW).]

SECTION HISTORY

2001, c. 373, §3 (NEW).



38 §1661-C. Restrictions on sale and use of mercury

1. Fever thermometers.

[ 2009, c. 501, §18 (RP) .]

2. Manometers.

[ 2009, c. 501, §19 (RP) .]

3. Schools. Effective January 1, 2002, bulk elemental or chemical mercury or mercury compounds may not be sold for use in a primary or secondary classroom in the State. Manufacturers of such materials shall notify wholesalers and retailers about this ban and shall instruct them on how to properly dispose of the remaining inventory. Mercury-added products used by schools are not subject to this ban.

[ 2001, c. 373, §3 (NEW) .]

4. Elemental mercury. Effective January 1, 2002, a person may not sell or provide elemental mercury to another person except for manufacturing or recycling purposes without providing that person with a material safety data sheet, as defined in 42 United States Code, Section 11049, and without requiring the purchaser or recipient to sign a statement that the purchaser or recipient:

A. Will use the mercury only for medical, dental amalgam dispose-caps or research purposes; [2003, c. 551, §18 (AMD).]

B. Understands that mercury is toxic and that the purchaser will store and use it appropriately so that no person is exposed to the mercury; and [2001, c. 373, §3 (NEW).]

C. Will not place or allow anyone under the purchaser's control to place or cause to be placed the mercury in solid waste for disposal or in a wastewater treatment and disposal system. [2001, c. 373, §3 (NEW).]

[ 2003, c. 551, §18 (AMD) .]

5. Mercury-added thermostats.

[ 2009, c. 277, §2 (RP) .]

6. Instruments and measuring devices. Effective July 1, 2006, a person may not sell or offer to sell or distribute the following mercury-added products:

A. A barometer; [2003, c. 221, §4 (NEW).]

B. An esophageal dilator, bougie tube or gastrointestinal tube; [2003, c. 221, §4 (NEW).]

C. A flow meter; [2003, c. 221, §4 (NEW).]

D. A hydrometer; [2003, c. 221, §4 (NEW).]

E. A hygrometer or psychrometer; [2003, c. 221, §4 (NEW).]

F. A manometer; [2009, c. 501, §20 (AMD).]

G. A pyrometer; [2003, c. 221, §4 (NEW).]

H. A sphygmomanometer; or [2003, c. 221, §4 (NEW).]

I. A thermometer. [2009, c. 501, §21 (AMD).]

This subsection does not apply to the sale of a mercury-added product listed in paragraphs A to I if use of the product is a federal requirement or if the only mercury-added component in the product is a button cell battery.

[ 2009, c. 501, §§20, 21 (AMD) .]

7. Mercury switches and relays. Effective July 1, 2006, a person may not sell or offer to sell or distribute a mercury switch or mercury relay individually or as a product component. This prohibition does not apply if the switch or relay is used to replace a switch or relay that is a component in a larger product in use prior to July 1, 2006 and one of the following applies:

A. The larger product is used in manufacturing; or [2003, c. 221, §4 (NEW).]

B. The switch or relay is integrated and not physically separate from other components of the larger product. [2003, c. 221, §4 (NEW).]

This subsection does not apply to the sale of a mercury switch or mercury relay if use of the switch or relay is a federal requirement.

[ 2003, c. 221, §4 (NEW) .]

8. Exemptions. Subsections 6 and 7 do not apply to the sale of a mercury-added product for which an exemption is obtained under this subsection. The manufacturer or user of the product may apply for an exemption by filing a written petition with the commissioner. The commissioner may grant an exemption with or without conditions upon finding that:

A. The exemption is requested because the mercury-added product is required to meet specific advanced technology product specifications identified by the customer or end user of the product; or [2003, c. 221, §4 (NEW).]

B. The mercury-added product is reasonable and appropriate for a specific use. In this situation, the petitioner must demonstrate that:

(1) A system exists for the proper collection, transportation and processing of the product at the end of its life; and

(2) One of the following applies:

(a) Use of the product provides a net benefit to the environment, public health or public safety when compared to available nonmercury alternatives; or

(b) Technically feasible nonmercury alternatives are not available at comparable cost. [2003, c. 221, §4 (NEW).]

Prior to approving an exemption, the commissioner may consult with neighboring states, by means of the interstate clearinghouse under section 1671 or otherwise, to promote consistency in the way in which mercury-added products are regulated. The commissioner may request individuals receiving an exemption to maintain records and provide reasonable reports to the department that characterize mercury use. Exemptions may be granted for a term not to exceed 5 years and may be renewed upon written application if the commissioner finds that the mercury-added product continues to meet the criteria of this subsection and the manufacturer or other persons comply with the conditions of its original approval. The board shall adopt rules for processing exemption applications that provide for public participation, taking into account the role of the interstate clearinghouse. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 221, §4 (NEW) .]

9. Button cell batteries. This subsection governs the sale of mercury-added button cell batteries.

A. After December 31, 2011, a person may not sell or offer to sell or distribute for promotional purposes a mercury-added button cell battery identified in this paragraph or a product that contains a mercury-added button cell battery identified in this paragraph:

(1) A zinc-air button cell battery;

(2) An alkaline manganese button cell battery; or

(3) A silver oxide button cell battery stamped with the designation 357, 364, 371, 377, 395, SR44W, SR621SW, SR626SW, SR920SW or SR927SW or a silver oxide button cell battery that is interchangeable with a battery that is stamped with one of those designations; and [2011, c. 206, §24 (AMD).]

B. After January 1, 2015, a person may not sell or offer to sell or distribute for promotional purposes a silver oxide mercury-added button cell battery or a product that contains a silver oxide mercury-added button cell battery. [2009, c. 86, §1 (NEW).]

[ 2011, c. 206, §24 (AMD) .]

10. Sale of used products. Subsections 6 and 7 do not apply to the sale of used products.

[ 2007, c. 98, §1 (NEW) .]

11. Mercuric oxide batteries. A person may not sell, distribute or offer for sale in this State a consumer mercuric oxide button cell battery. The sale and use of all other types of mercuric oxide batteries is subject to the requirements of section 2165.

[ 2011, c. 206, §25 (NEW) .]

12. Alkaline manganese and zinc-carbon batteries. A person may not sell, distribute or offer for sale in this State the following batteries:

A. An alkaline manganese battery that contains any added mercury; or [2011, c. 206, §26 (NEW).]

B. A zinc carbon battery that contains any added mercury. [2011, c. 206, §26 (NEW).]

[ 2011, c. 206, §26 (NEW) .]

SECTION HISTORY

2001, c. 373, §3 (NEW). 2001, c. 620, §1 (AMD). 2003, c. 221, §§3,4 (AMD). 2003, c. 551, §18 (AMD). 2005, c. 509, §2 (AMD). 2007, c. 98, §1 (AMD). 2009, c. 86, §1 (AMD). 2009, c. 277, §2 (AMD). 2009, c. 501, §§18-22 (AMD). 2011, c. 206, §§24-26 (AMD).



38 §1662. Labeling and consumer information

1. Labeling required for certain products. Effective January 1, 2002, a manufacturer may not sell at retail in this State or to a retailer in this State, and a retailer may not knowingly sell, a mercury-added product unless the item is labeled pursuant to this subsection. The label must clearly inform the purchaser or consumer that mercury is present in the item and that the item may not be disposed of or placed in a waste stream destined for disposal until the mercury is removed and reused, recycled or otherwise managed to ensure that it does not become part of solid waste or wastewater. Manufacturers shall affix to mercury-added products labels that conform to the requirements of this subsection.

The board shall adopt rules to establish standards for affixing labels to the product and product package. The rules must strive for consistency with labeling programs in other states and provide for approval of alternative compliance plans by the department. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

This subsection applies to mercury-added lamps effective January 1, 2006, except that it does not apply to products containing mercury-added lamps. The manufacturer of a mercury-added lamp is in compliance with this subsection if the manufacturer labels all mercury-added lamps sold in this State in compliance with similar requirements adopted by another state.

[ 2005, c. 148, §3 (AMD) .]

2. Mercury-added lamps; large use applications. A person who sells mercury-added lamps to the owner or manager of an industrial, commercial or office building or to any person who replaces or removes from service outdoor lamps that contain mercury shall clearly inform the purchaser in writing on the invoice for the lamps or in a separate document that the lamps contain mercury, a hazardous substance that is regulated by federal and state law, and that they may not be placed in solid waste destined for disposal. Retail establishments that incidentally sell mercury-added lamps to the specified purchasers are exempt from the requirements of this subsection.

A person who contracts with the owner or manager of an industrial, commercial or office building or with a person responsible for outdoor lighting to remove from service mercury-added lamps shall clearly inform in writing the person for whom the work is being done that the lamps being removed from service contain mercury and what the contractor's arrangements are for the management of the mercury in the removed lamps.

[ 1999, c. 779, §2 (NEW) .]

SECTION HISTORY

1999, c. 779, §2 (NEW). 2005, c. 148, §3 (AMD).



38 §1663. Disposal ban

After July 15, 2002, a person may not knowingly place a mercury-added product in solid waste for disposal in a solid waste disposal facility. This section may not be construed to affect existing laws, rules or regulations governing disposal of mercury-added products prior to July 15, 2002. [1999, c. 779, §2 (NEW).]

SECTION HISTORY

1999, c. 779, §2 (NEW).



38 §1664. Source separation

1. Removal from service; products containing mercury. When a mercury-added product is removed from service, the mercury in the item must be reused, recycled or otherwise managed to ensure compliance with section 1663.

A person who is in the business of replacing or repairing a mercury-added product in households shall ensure, or deliver the item to a facility that will ensure, that the mercury contained in an item that is replaced or repaired is reused, recycled or otherwise managed in compliance with section 1663.

[ 1999, c. 779, §2 (NEW) .]

2. Thermostats.

[ 2009, c. 501, §23 (RP) .]

SECTION HISTORY

1999, c. 779, §2 (NEW). 2003, c. 640, §1 (AMD). 2009, c. 501, §23 (AMD).



38 §1665. Automobile component parts (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 779, §2 (NEW). 2001, c. 373, §4 (AMD). 2001, c. 656, §2 (RP).



38 §1665-A. Motor vehicle components

Notwithstanding sections 1663 and 1664, this section applies to a mercury-added product that is a motor vehicle component. [2001, c. 656, §3 (NEW).]

1. Prohibition on sale of new motor vehicles with mercury switches. A person may not sell a motor vehicle manufactured on or after January 1, 2003 if it contains a mercury switch. A motor vehicle manufacturer may apply to the commissioner for an exemption from this prohibition. The commissioner may grant an exemption upon finding that:

A. The manufacturer has provided assurance that a system exists for the proper removal and recycling of the mercury switch; and [2001, c. 656, §3 (NEW).]

B. Either of the following applies:

(1) Use of the mercury switch is necessary to protect public health or safety; or

(2) There are no technically feasible alternatives to the mercury switch at comparable cost. [2001, c. 656, §3 (NEW).]

[ 2001, c. 656, §3 (NEW) .]

2. Prohibition on replacement mercury light switches. Effective January 1, 2003, a person may not sell or distribute a mercury light switch for installation in a motor vehicle.

[ 2001, c. 656, §3 (NEW) .]

3. Removal of certain mercury components when vehicle use ends. A person may not flatten, crush or bale a motor vehicle for the purpose of sending it to a scrap recycling facility, or arrange for a motor vehicle to be flattened, baled or crushed for that purpose, without first removing all mercury switches and mercury headlamps, except that a scrap recycling facility may agree to accept a motor vehicle that has not been flattened, crushed or baled. If a scrap recycling facility accepts such a motor vehicle, the scrap recycling facility is responsible for removing the mercury switches and mercury headlamps before the vehicle is flattened, crushed, baled or shredded. Upon removal, the components must be collected, stored, transported and otherwise handled in accordance with the universal waste rules adopted by the board under subsection 8.

[ 2005, c. 148, §4 (RPR) .]

4. Voluntary removal of mercury light switches prior to end of vehicle use. A motor vehicle dealer or any person engaged in motor vehicle repair or maintenance may participate in the mercury light switch removal and collection effort pursuant to subsection 5, as long as the person notifies the department before commencing removal and receives such training as may be required by the department. Any person who removes a mercury light switch from a motor vehicle before the motor vehicle is removed from service shall affix an official sticker to the motor vehicle to indicate that the switch has been removed. The stickers may be obtained from the department and must be affixed to the doorpost or other location specified by the department. A person may not install a mercury light switch into a motor vehicle to which the sticker is affixed.

[ 2001, c. 656, §3 (NEW) .]

5. Motor vehicle manufacturer responsibility. Manufacturers of motor vehicles sold in this State that contain mercury switches or mercury headlamps shall, individually or collectively, do the following:

A. Establish a system to collect and recycle mercury switches removed pursuant to subsection 3. The system may consist of consolidation facilities geographically located to serve all areas of the State to which the switches may be transported by the persons performing the removal or any other collection methodology approved by the department. The system must be convenient to use, must accept the switches free of charge and may not provide for collection of the switches at an automobile dealership; [2009, c. 277, §3 (AMD).]

B. Pay for each mercury switch brought to the consolidation facilities as partial compensation for the removal, storage and transport of the switches a minimum of $4 if the vehicle identification number or year, make and model of the source vehicle is provided. If the vehicle identification number or year, make and model of the source vehicle is not provided, no payment is required; [2011, c. 206, §27 (AMD).]

C. Ensure that mercury switches collected pursuant to paragraph A are managed in accordance with the universal waste rules adopted by the board under subsection 8; and [2009, c. 277, §3 (AMD).]

D. Provide the department and persons who remove motor vehicle components under this section with information, training and other technical assistance required to facilitate removal and recycling of the components in accordance with the universal waste rules adopted by the board under subsection 8, including, but not limited to, information identifying the motor vehicle models that contain or may contain mercury switches or mercury headlamps. [2001, c. 656, §3 (NEW).]

The goal of this collection and recycling effort is to minimize mercury emissions to the environment by ensuring that all mercury switches are removed from motor vehicles for recycling before the vehicles are flattened, baled or crushed.

In complying with the requirements of this subsection, manufacturers of motor vehicles shall establish a system that does not require a person who removes a mercury switch to segregate switches separately according to each manufacturer of motor vehicles from which the switches are removed.

[ 2011, c. 206, §27 (AMD) .]

6. Department responsibility. The department shall:

A. Assist those subject to the source separation requirements of this section by providing training on the universal waste rules adopted by the board under subsection 8 and by taking other steps as determined appropriate to provide for the safe removal and proper handling of motor vehicle components; [2001, c. 656, §3 (NEW).]

B. Design and distribute the stickers required under subsection 4; and [2001, c. 656, §3 (NEW).]

C. Make available to the public information concerning services to remove mercury light switches in motor vehicles. [2001, c. 656, §3 (NEW).]

[ 2001, c. 656, §3 (NEW) .]

7. Labeling. Effective July 15, 2002, the labeling requirements of section 1662 apply to motor vehicle components. In approving an alternative compliance plan for labeling for motor vehicles under section 1662, the commissioner shall require a motor vehicle manufacturer to apply a doorpost label listing the mercury-added products that may be components in the motor vehicle. The commissioner may not require a manufacturer to affix a label to each mercury-added component.

[ 2001, c. 656, §3 (NEW) .]

8. Rulemaking. The board shall revise the universal waste rules adopted pursuant to section 1319-O, subsection 1, paragraph F as necessary to establish standards by which mercury switches in motor vehicles may be handled as universal waste.

[ 2001, c. 656, §3 (NEW) .]

9. Reporting. Before January 1, 2003 and annually thereafter, motor vehicle manufacturers doing business in the State shall report to the joint standing committee of the Legislature having jurisdiction over natural resources matters on any fee or other charge collected on the sale of new motor vehicles for the purpose of paying the cost of carrying out the manufacturer responsibilities under subsection 5. The report must specify the amount of the fee or charge collected and how the amount of the fee or charge was determined. When the commissioner determines that the number of mercury switches available for collection is too small to warrant continuation of the program, the department shall recommend to the joint standing committee of the Legislature having jurisdiction over natural resources matters that the mercury switch removal, collection and recycling requirements of this section be repealed. The committee may report out a bill repealing this section.

[ 2007, c. 655, §19 (AMD) .]

SECTION HISTORY

2001, c. 656, §3 (NEW). 2003, c. 6, §1 (AMD). 2005, c. 148, §§4,5 (AMD). 2005, c. 561, §9 (AMD). 2007, c. 292, §45 (AMD). 2007, c. 655, §19 (AMD). 2009, c. 277, §3 (AMD). 2011, c. 206, §27 (AMD).



38 §1665-B. Mercury-added thermostats

1. Definitions. For purposes of this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Manufacturer" means a person who owns or owned a brand of mercury-added thermostats sold in the State before January 1, 2006. [2009, c. 277, §4 (NEW).]

B. "Mercury-added thermostat" or "mercury thermostat" means a product or device that uses a mercury switch to sense and control room temperature through communication with heating, ventilating or air conditioning equipment. "Mercury-added thermostat" or "mercury thermostat" includes a thermostat used to sense and control room temperature in residential, commercial, industrial and other buildings but does not include a thermostat used to sense and control temperature as part of a manufacturing process. [2009, c. 277, §4 (NEW).]

C. "Retailer" means a person who sells thermostats of any kind directly to homeowners or other nonprofessionals through any selling or distribution mechanism, including, but not limited to, sales using the Internet or catalogues. [2009, c. 277, §4 (NEW).]

D. "Wholesaler" means a business that the department determines is primarily engaged in the distribution and selling of heating, ventilation and air conditioning components to contractors that install heating, ventilation and air conditioning components. [2011, c. 206, §28 (AMD).]

E. "Contractor" means a person engaged in the business of installing, servicing or removing thermostats and other heating, ventilation and air conditioning components. [2015, c. 83, §1 (NEW).]

[ 2015, c. 83, §1 (AMD) .]

1-A. Prohibitions. The following prohibitions apply to the sale or distribution of mercury thermostats in the State.

A. A person may not sell or offer to sell or distribute for promotional purposes a mercury thermostat. [2009, c. 277, §5 (NEW).]

B. A manufacturer not in compliance with this section is prohibited from offering any thermostat for sale in the State. A manufacturer not in compliance with this section shall provide the necessary support to retailers to ensure the manufacturer's thermostats are not offered for sale in this State. [2009, c. 277, §5 (NEW).]

C. A wholesaler or retailer may not offer for sale in this State any thermostat of a manufacturer that is not in compliance with this section. [2009, c. 277, §5 (NEW).]

[ 2009, c. 277, §5 (NEW) .]

2. Manufacturer responsibility. Each manufacturer of mercury-added thermostats that have been sold in this State shall, individually or collectively:

A. Establish and maintain a collection and recycling program for out-of-service mercury-added thermostats. The collection and recycling program must be designed and implemented to ensure that:

(1) A maximum rate of collection of mercury-added thermostats is achieved;

(2) Handling and recycling of mercury-added thermostats are accomplished in a manner that is consistent with section 1663, with other provisions of this chapter and with the universal waste rules adopted by the board pursuant to section 1319-O;

(3) Authorized bins for mercury-added thermostat collection are made available at a reasonable one-time fee not to exceed $25 to all heating, ventilation and air conditioning supply, electrical supply and plumbing supply distributor locations that sell thermostats and to all retailers who volunteer to participate in the program; and

(4) By January 1, 2007, authorized bins for mercury-added thermostat collection are made available at a reasonable one-time fee not to exceed $25 to municipalities and regions requesting bins for mercury-added thermostat collection at universal waste collection sites or at periodic household hazardous waste collection events, as long as the collection sites or events are approved by the department for mercury-added thermostat collections; [2011, c. 420, Pt. E, §1 (AMD); 2011, c. 420, Pt. E, §5 (AFF).]

B. Work cooperatively with the department and others in accordance with subsection 4 to establish appropriate systems in order to implement the plan developed pursuant to subsection 4; [2005, c. 558, §1 (NEW).]

C. Within 3 months after the department develops phase one of the plan required by subsection 4, implement phase one of the plan; [2005, c. 558, §1 (NEW).]

D. Within 3 months after the department develops phase 2 of the plan required by subsection 4, implement phase 2 of the plan; [2005, c. 558, §1 (NEW).]

E. Provide a financial incentive with a minimum value of $5 for the return of each mercury-added thermostat to an established recycling collection point; [2015, c. 83, §2 (AMD).]

F. [2015, c. 83, §3 (RP).]

G. Submit an annual report to the department by April 1st of each year. The report must be submitted on a form provided by the department and must include :

(1) The number of mercury-added thermostats collected and recycled by that manufacturer pursuant to this section during the previous calendar year;

(2) The estimated total amount of mercury contained in the thermostat components collected by that manufacturer pursuant to this section;

(3) An evaluation of the effectiveness of the manufacturer's collection and recycling program and the financial incentive provided pursuant to paragraph E;

(5) A description of the education and outreach strategies employed during the previous calendar year to increase participation and collection rates and examples of education and outreach materials used; and

(6) Modifications that the manufacturer is proposing to make in its collection and recycling program; and [2015, c. 83, §4 (AMD).]

H. Beginning January 1, 2010, submit a quarterly report to the department within 30 days after the end of each quarter that, for each shipment of thermostats received by the manufacturer or manufacturer's agent for recycling during the quarter, provides:

(1) The collection location that shipped the thermostats;

(2) The date the manufacturer received the shipment;

(3) The number of mercury thermostats; and

(4) The total amount of mercury collected. [2009, c. 277, §9 (NEW).]

[ 2015, c. 83, §§2-4 (AMD) .]

2-A. Wholesaler responsibility. A wholesaler may not sell a thermostat in the State unless the wholesaler acts as a collection site for thermostats that contain mercury. A wholesaler may meet the requirements of this subsection by participating as a collection site in a manufacturer collection and recycling program under subsection 2. A wholesaler shall post in a prominent location open to public view a notice about the financial incentive plan developed pursuant to subsection 4. The notice must be approved by the department and supplied by the manufacturer at no cost to the wholesaler.

[ 2009, c. 501, §24 (AMD) .]

2-B. Termination of retailer participation. A manufacturer may terminate a retailer's participation in the collection program under subsection 2, paragraph A only after complying with the provisions of this subsection.

A. The manufacturer must notify the retailer, in writing, of noncompliance with program policies and procedures and provide the retailer an opportunity to comply. [2009, c. 277, §11 (NEW).]

B. If the retailer continues to send in significant ineligible materials through the collection program after 2 written notices of noncompliance, the manufacturer may terminate the retailer's participation. [2009, c. 277, §11 (NEW).]

C. For termination to occur under this subsection, the manufacturer must notify the retailer and the department in writing. [2009, c. 277, §11 (NEW).]

[ 2009, c. 277, §11 (NEW) .]

3. Sales prohibition.

[ 2009, c. 277, §12 (RP) .]

4. Financial incentive plan. The department shall develop a manufacturer financial incentive plan in 2 phases. By January 1, 2007, the department shall develop phase one of the plan, which must address collection of mercury-added thermostats from contractors and service technicians. By August 1, 2007, the department shall develop phase 2 of the plan, which must address collection of mercury-added thermostats from homeowners. The plan must be developed in consultation with a stakeholder group that includes representatives from the thermostat industry, environmental groups, thermostat wholesalers and service contractors. The plan must be developed in a manner that ensures to the maximum extent practical that:

A. The capture rate of out-of-service mercury-added thermostats is maximized; [2005, c. 558, §1 (NEW).]

B. Adequate incentives and education are provided to contractors, service technicians and homeowners to encourage return of thermostats to established recycling collection points; [2005, c. 558, §1 (NEW).]

C. Administrative costs of the plan are minimized; [2005, c. 558, §1 (NEW).]

D. The plan encourages the purchase of nonmercury thermostats qualified by the United States Environmental Protection Agency's Energy Star program as replacements for mercury-added thermostats; and [2005, c. 558, §1 (NEW).]

E. Mechanisms are in place to protect against the fraudulent return of thermostats. [2005, c. 558, §1 (NEW).]

The plan must include a requirement that manufacturers provide a financial incentive with a minimum value of $5 for the return of each mercury-added thermostat to an established recycling collection point in accordance with subsection 2, paragraph E. The financial incentive may include, without limitation, cash, rebates, discounts, coupons or other incentives.

[ 2015, c. 83, §5 (AMD) .]

5. Goals. The goal of the collection and recycling efforts under this section is to collect and recycle at least 125 pounds of mercury per year from mercury-added thermostats within 2 years after the development of phase one of the plan required by subsection 4 and at least 160 pounds of mercury per year within 3 years after the development of phase 2 of the plan required by subsection 4.

[ 2005, c. 558, §1 (NEW) .]

6. Report. Annually, the department shall submit to the joint standing committee of the Legislature having jurisdiction over natural resources matters a report that includes an evaluation of the effectiveness of the thermostat collection and recycling programs established under this section, information on actual collection rates and recommendations for any statutory changes concerning the collection and recycling of mercury-added thermostats. The report may be included in the report required pursuant to section 1772, subsection 1.

[ 2013, c. 315, §1 (AMD) .]

SECTION HISTORY

2005, c. 558, §1 (NEW). 2009, c. 277, §§4-12 (AMD). 2009, c. 501, §24 (AMD). 2011, c. 206, §§28-31 (AMD). 2011, c. 420, Pt. E, §§1-3 (AMD). 2011, c. 420, Pt. E, §5 (AFF). 2013, c. 315, §1 (AMD). 2015, c. 83, §§1-5 (AMD).



38 §1666. Household hazardous waste exemption

A person who uses mercury-added products in that person's home is not subject to the provisions of section 1663 or 1664 until January 1, 2005 with respect to those products the person uses in that person's home and is not subject to fines or penalties for noncompliance with the provisions of section 1663 or 1664 with respect to those products the person uses in that person's home. [1999, c. 779, §2 (NEW).]

SECTION HISTORY

1999, c. 779, §2 (NEW).



38 §1667. Dental procedures

1. Prevention plan. By July 15, 2002, the department shall work with dentists and other interested parties to develop a pollution prevention plan for mercury from dental procedures that provides for reasonable measures to reduce mercury pollution from dental procedures and related sources. The plan must include options and strategies for implementing source reduction.

[ 2003, c. 301, §2 (NEW) .]

2. Dental office defined. For purposes of this section, "dental office" means any dental clinic, dental office or dental practice, but does not include the practice of oral and maxillofacial surgery.

[ 2003, c. 301, §2 (NEW) .]

3. Amalgam separator system required. No later than December 31, 2004, a dental office that, in the course of treating its patients, adds, removes or modifies dental amalgam must install an amalgam separator system in the wastewater line in accordance with the following:

A. Wastewater containing dental amalgam particles must pass through the amalgam separator system prior to discharge to either a publicly owned treatment works or a private septic or waste disposal system, and waste containing dental amalgam must be collected from the amalgam separator system and disposed of in a manner satisfactory to the department; [2003, c. 301, §2 (NEW).]

B. Once the amalgam separator system has been installed, the dental office must notify the department in writing:

(1) Of the type of system installed;

(2) That the system is certified as meeting the standards required in accordance with section 1661, subsection 1-A;

(3) Of the date upon which the system became operational; and

(4) Of the method of disposing of the material after removal from the separator system.

If the amalgam separator system is connected to a publicly owned treatment works, the dental office shall provide the same notification to the director or chief engineer of that facility; [2003, c. 301, §2 (NEW).]

C. Installation, operation and maintenance of an approved amalgam separator system by a dentist in accordance with manufacturer's recommendations must fulfill the requirements of this section. A dentist must demonstrate proper operation and maintenance by maintaining, for a period of 3 years, all shipping records for replacement filters sent to licensed recyclers and written documentation that demonstrates that the system has been properly inspected and maintained; and [2003, c. 301, §2 (NEW).]

D. The department, after receiving proper notification of the installation of the amalgam separator system and after being satisfied that it meets the requirements of this section, must provide the dentist or the dental practice with written confirmation of receipt of evidence of compliance with this section in a format suitable for display by the dental office. [2003, c. 301, §2 (NEW).]

[ 2003, c. 301, §2 (NEW) .]

SECTION HISTORY

1999, c. 779, §2 (NEW). 2003, c. 301, §2 (RPR).



38 §1668. Education program

The department shall implement an education program relating to mercury-added products no later than January 1, 2001. The program must provide information to the public about labeled mercury-added products, the requirements of the law regarding the source separation of waste mercury-added products and collection programs that are available to the public. [2011, c. 655, Pt. GG, §19 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1999, c. 779, §2 (NEW). 2011, c. 655, Pt. GG, §19 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §1669. Technical assistance to municipalities

The department shall assist interested municipalities and regional associations in developing collection programs for mercury-added products. [2011, c. 655, Pt. GG, §20 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1999, c. 779, §2 (NEW). 2011, c. 655, Pt. GG, §20 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §1670. Mercury Products Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 779, §2 (NEW). 2001, c. 373, §5 (AMD). 2003, c. 551, §19 (AMD). MRSA T. 38, §1670, sub-§9 (RP).



38 §1671. Interstate clearinghouse

The department may participate in the establishment and implementation of a regional, multistate clearinghouse to assist in carrying out the requirements of this chapter and to help coordinate reviews of the manufacturer notifications under section 1661-B, applications for alternative labeling under section 1662, education and outreach activities and any other activities related to the administration of this chapter. Notwithstanding section 1310-B, subsection 2, the department may provide the interstate clearinghouse with product information submitted to the department under section 1661-A and the department and the interstate clearinghouse may compile or publish analyses or summaries of such information provided the analyses or summaries do not identify any manufacturer or reveal any confidential information. [2001, c. 373, §6 (NEW).]

SECTION HISTORY

2001, c. 373, §6 (NEW).



38 §1672. Mercury-added lamps

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Manufacturer" means a person who manufactures a mercury-added lamp and has a presence in the United States or a person who imports a mercury-added lamp manufactured by a person who does not have a presence in the United States. [2009, c. 272, §1 (NEW).]

B. "Mercury-added lamp" means an electric lamp to which mercury is intentionally added during the manufacturing process, including, but not limited to, linear fluorescent, compact fluorescent, black light, high-intensity discharge, ultraviolet and neon lamps. [2009, c. 272, §1 (NEW).]

C. "Municipal collection site" means a solid waste disposal facility, transfer station, storage facility or recycling facility at which mercury-added lamps from households are collected for recycling that is municipally owned or operated or operated by a regional association. [2009, c. 272, §1 (NEW).]

D. "Person" means any individual, corporation, partnership, cooperative, association, firm, sole proprietorship, government agency or other entity. [2009, c. 272, §1 (NEW).]

[ 2009, c. 272, §1 (NEW) .]

2. Mercury content standards. The following provisions govern mercury content standards.

A. The department shall adopt rules establishing mercury content standards for lamps sold or manufactured in the State on or after January 1, 2012. The standards must be based on mercury content standards for lamps established in California. If one or more categories of lamps are not covered by the mercury content standards established in California, the department may adopt standards minimizing the mercury content of lamps within those categories, including adoption of a no-mercury standard if a nonmercury alternative is available at a cost comparable to a mercury alternative. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 272, §1 (NEW).]

B. The rules adopted under paragraph A must provide that:

(1) A manufacturer of mercury-added lamps sold or being offered for sale in the State shall prepare and, at the request of the department, submit within 28 days of the date of the request technical documentation or other information showing that the manufacturer's mercury-added lamps sold or offered for sale in the State comply with the rules. If the manufacturer of a mercury-added lamp being sold or offered for sale does not provide the documentation requested, that manufacturer may not be allowed to sell or offer for sale mercury-added lamps in the State; and

(2) A manufacturer of mercury-added lamps sold or being offered for sale in the State shall provide upon request a certification to a person who sells or offers for sale a mercury-added lamp of that manufacturer. The certification must attest that the mercury-added lamp does not contain levels of mercury that would result in the prohibition of that lamp being sold or offered for sale in the State. If the manufacturer of a mercury-added lamp being sold or offered for sale does not provide the certification requested, that manufacturer may not be allowed to sell or offer mercury-added lamps for sale in the State. [2009, c. 272, §1 (NEW).]

[ 2009, c. 272, §1 (NEW) .]

3. Mercury-added lamp purchasing. When making purchasing decisions on mercury-added lamps and ballasts, the Department of Administrative and Financial Services, in consultation with the department and the Public Utilities Commission, shall request information on mercury content, energy use, lumen output and lamp life from potential suppliers and shall issue specifications and make purchasing decisions that favor models at comparable cost with high energy efficiency, lower mercury content and longer lamp life. Information obtained on mercury content, energy use and lamp life must be made available by the Department of Administrative and Financial Services to other purchasers who purchase a large number of mercury-added lamps. This information must also be posted on the State's publicly accessible website.

[ 2009, c. 272, §1 (NEW) .]

4. Manufacturer recycling programs for household mercury-added lamps. Effective January 1, 2011, each manufacturer of mercury-added lamps sold or distributed for household use in the State on or after January 1, 2001 shall individually or collectively implement a department-approved program for the recycling of mercury-added lamps from households.

A. The recycling program required under this subsection must include:

(1) Convenient collection locations located throughout the State where residents can drop off their household lamps without cost, including but not limited to municipal collection sites and participating retail establishments;

(2) Handling and recycling equipment and practices in compliance with the universal waste rules adopted pursuant to section 1319-O, subsection 1, paragraph F, with subsection 6 if a crushing device is used and with all other applicable requirements;

(3) Effective education and outreach, including, but not limited to, point-of-purchase signs and other materials provided to retail establishments without cost; and

(4) An annual report to the department on the number of mercury-added lamps recycled under the manufacturer's program, the estimated percentage of mercury-added lamps available for recycling that were recycled under the program and the methodology for estimating the number of mercury-added lamps available for recycling, an evaluation of the effectiveness of the recycling program, recommendations for increasing the number of lamps recycled under the recycling program and an accounting of the costs associated with administering and implementing the recycling program. [2011, c. 275, §1 (AMD).]

B. A manufacturer required to implement a recycling program under this subsection shall submit its proposed recycling program for department review and approval. The department shall solicit public comment on the proposed program before approving or denying the program. [2009, c. 272, §1 (NEW).]

C. Beginning April 1, 2011, a manufacturer not in compliance with this section is prohibited from offering any mercury-added lamp for final sale in the State or distributing any mercury-added lamp in the State. A manufacturer not in compliance with this section shall provide support to retailers to ensure the manufacturer’s mercury-added lamps are not offered for sale, sold at final sale or distributed in the State. [2009, c. 272, §1 (NEW).]

D. Beginning April 1, 2011, a retailer may not offer for final sale a mercury-added lamp produced by a manufacturer not in compliance with this section. The department shall notify retailers of the manufacturers of mercury-added lamps not in compliance with this section. [2009, c. 272, §1 (NEW).]

E. Beginning in 2013, and biennially thereafter, the department shall calculate the percentage of mercury-added lamps recycled from households and report to the joint standing committee of the Legislature having jurisdiction over natural resources matters on any modifications to the manufacturer recycling programs it intends to make to improve mercury-added lamp recycling rates and any recommendations for statutory changes needed to facilitate mercury-added lamp collection and recycling. The report may be included in the report required pursuant to section 1772, subsection 1. [2013, c. 315, §2 (AMD).]

F. The department may determine that a manufacturer's recycling program is in compliance with paragraph A, subparagraphs (1), (2) and (4) for the collection of compact fluorescent lamps from households if the manufacturer provides adequate financial support for the collection and recycling of such lamps to municipalities and a conservation program established pursuant to Title 35-A, section 10110 and implemented by the Efficiency Maine Trust. [RR 2009, c. 2, §117 (COR).]

[ 2013, c. 315, §2 (AMD) .]

5. Applicability. The requirements of this section do not apply to motor vehicles as defined in Title 29-A, section 101, subsection 42 or watercraft as defined in Title 12, section 13001, subsection 28 or their component parts.

[ 2009, c. 272, §1 (NEW) .]

6. Lamp crushing. A recycling program required under subsection 4 may include the use of crushing devices in accordance with the provisions of this subsection.

A. The owner of the crushing device shall:

(1) Register the device with the department. The registration must include:

(a) The owner's name and contact information;

(b) The brand of device used;

(c) Anticipated usage of the device; and

(d) A statement that the operating manual required pursuant to subparagraph (2) is in place;

(2) Develop an operating manual specifying how to safely crush mercury-added lamps. The operating manual must be available to all operators of the device and must include:

(a) Procedures for operation and maintenance of the device in accordance with written procedures developed by the manufacturer of the device;

(b) Testing and monitoring procedures;

(c) Information concerning mercury hazards, crushing procedures, waste handling and emergency procedures;

(d) An assessment of whether surrounding areas will be negatively affected, either by physical proximity or air exchange with a heating, ventilation and air conditioning system;

(e) Proper waste management practices;

(f) Procedures for operator training to ensure operators have been trained in the operation and maintenance of equipment, including, but not limited to, engineering controls to mitigate mercury releases and personal protective equipment use; and

(g) Procedures to address emergency situations, including, but not limited to, procedures to address mercury hazards, waste handling and equipment failure;

(3) Document maintenance activities, retain maintenance logs, test data from the manufacturer and any additional test data acquired and make available a copy of these records to the department at its request;

(4) Meet all federal Occupational Safety and Health Administration requirements;

(5) Dispose of all material crushed in the device;

(6) Maintain on file an annual report for review by the department, at the discretion of the department, indicating the:

(a) Total volume of mercury-added lamps crushed;

(b) Volume and disposition of any carbon or other filter from the device; and

(c) Names of the destination facilities to which all crushed material was shipped; and

(7) Maintain testing and monitoring data. [2011, c. 275, §2 (NEW).]

B. The crushing device may be operated only in a closed system and in such a manner that any emission of mercury from the crushing device does not exceed 0.3 micrograms per cubic meter when measured on the basis of a time-weighted average over an 8-hour period. [2011, c. 275, §2 (NEW).]

C. The crushing device may be operated only in a secure, ventilated area and may not be operated in an area accessible to the general public. [2011, c. 275, §2 (NEW).]

[ 2011, c. 275, §2 (NEW) .]

SECTION HISTORY

RR 2009, c. 2, §117 (COR). 2009, c. 272, §1 (NEW). 2011, c. 275, §§1, 2 (AMD). 2013, c. 315, §2 (AMD).






Chapter 16-C: ARSENIC-TREATED WOOD PRODUCTS

38 §1681. Definitions

As used in this chapter, unless the context otherwise indicates, "arsenic-treated wood" means lumber, timber, piles, poles, posts, plywood, shakes, shingles or other wood or forest products intended for outdoor use that have been pressure treated to reduce decay with a wood preservative containing inorganic arsenic or inorganic arsenic compounds, including, but not limited to, chromated copper arsenate, commonly referred to as "CCA," or similar arsenic-based wood-preserving chemical mixtures. [2003, c. 457, §2 (NEW).]

SECTION HISTORY

2003, c. 457, §2 (NEW).



38 §1682. Restriction on sale

The following restrictions apply to the sale of arsenic-treated wood or wood products for residential uses that are not included as permitted uses in a notice of cancellation order issued by the United States Environmental Protection Agency as published in the Federal Register on April 9, 2003. [2003, c. 457, §2 (NEW).]

1. Purchase of arsenic-treated wood by retail business. Retail businesses that sell wood for residential use may not purchase arsenic-treated wood or wood products for residential uses that are not included as permitted uses in a notice of cancellation order issued by the United States Environmental Protection Agency as published in the Federal Register on April 9, 2003.

[ 2003, c. 457, §2 (NEW) .]

2. Sale of arsenic-treated wood. Beginning April 1, 2004, a person may not sell or offer for sale arsenic-treated wood or wood products for residential uses that are not included as permitted uses in a notice of cancellation order issued by the United States Environmental Protection Agency as published in the Federal Register on April 9, 2003. This prohibition does not apply to structures already built containing arsenic-treated wood that are included as part of a residential real estate transaction.

[ 2003, c. 457, §2 (NEW) .]

SECTION HISTORY

2003, c. 457, §2 (NEW).



38 §1683. Statute not admissible in evidence

This chapter may not be admitted in evidence or offered as an exhibit for any purpose in any civil trial against any wholesaler, retailer or installer of arsenic-treated wood. This section does not apply in cases of enforcement actions brought by the State. [2003, c. 457, §2 (NEW).]

SECTION HISTORY

2003, c. 457, §2 (NEW).






Chapter 16-D: TOXIC CHEMICALS IN CHILDREN'S PRODUCTS

38 §1691. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 643, §2 (NEW).]

1. Alternative. "Alternative" means a substitute process, product, material, chemical, strategy or combination of these that serves a functionally equivalent purpose to a chemical in a children's product.

[ 2007, c. 643, §2 (NEW) .]

2. Chemical. "Chemical" means a substance with a distinct molecular composition or a group of structurally related substances and includes the breakdown products of the substance or substances that form through decomposition, degradation or metabolism.

[ 2007, c. 643, §2 (NEW) .]

2-A. Chemical of concern. "Chemical of concern" means a chemical identified by the department pursuant to section 1693.

[ 2011, c. 319, §2 (NEW) .]

3. Chemical of high concern. "Chemical of high concern" means a chemical identified by the department pursuant to section 1693-A.

[ 2011, c. 319, §2 (AMD) .]

4. Chemical of low concern. "Chemical of low concern" means a chemical for which adequate toxicity and environmental data are available to determine that it is not a chemical of high concern, a chemical of concern, a chemical of potential concern or a chemical of unknown concern.

[ 2011, c. 319, §2 (AMD) .]

5. Chemical of potential concern. "Chemical of potential concern" means a chemical identified by an authoritative governmental entity on the basis of credible scientific evidence as being suspected of causing an adverse health or environmental effect listed in section 1693, subsection 1.

[ 2011, c. 319, §2 (AMD) .]

6. Chemical of unknown concern. "Chemical of unknown concern" means a chemical for which insufficient data are available to classify it as a chemical of high concern, a chemical of concern, a chemical of potential concern or a chemical of low concern.

[ 2011, c. 319, §2 (AMD) .]

7. Children's product. "Children's product" means a consumer product intended for, made for or marketed for use by children under 12 years of age, such as baby products, toys, car seats, personal care products and clothing, and any consumer product containing a chemical of high concern that when used or disposed of will likely result in a child under 12 years of age or a fetus's being exposed to that chemical.

[ 2011, c. 319, §2 (AMD) .]

8. Consumer product. "Consumer product" means any item sold for residential or commercial use, including any component parts and packaging, that is sold for:

A. An indoor use in a residence, child care facility or school; or [2011, c. 319, §2 (NEW).]

B. An outdoor residential use if a child under 12 years of age may have direct contact with the item. [2011, c. 319, §2 (NEW).]

"Consumer product" does not include a food or beverage or an additive to a food or beverage, a tobacco product or paper or forest products or a pesticide regulated by the United States Environmental Protection Agency. "Consumer product" also does not include a drug or biologic regulated by the United States Department of Health and Human Services, Food and Drug Administration or the packaging of a drug or biologic regulated by the Food and Drug Administration if the packaging is regulated by the Food and Drug Administration. "Consumer product" also does not include an item sold for outdoor residential use that consists of a composite material made from polyester resins.

[ 2011, c. 319, §2 (AMD) .]

8-A. Credible scientific evidence. "Credible scientific evidence" means the results of a study, the experimental design and conduct of which have undergone independent scientific peer review, that are published in a peer-reviewed journal or publication of an authoritative federal or international governmental agency, including but not limited to the United States Department of Health and Human Services, National Toxicology Program, Food and Drug Administration and Centers for Disease Control and Prevention; the United States Environmental Protection Agency; the World Health Organization; and the European Union, European Chemicals Agency.

[ 2011, c. 319, §2 (NEW) .]

8-B. De minimis level. "De minimis level" means:

A. For a chemical of high concern or priority chemical that is an intentionally added chemical in a component of a children's product, the practical quantification limit; or [2011, c. 319, §2 (NEW).]

B. For a chemical of high concern or priority chemical that is a contaminant present in a component of a children's product, a concentration of 100 parts per million. [2011, c. 319, §2 (NEW).]

[ 2011, c. 319, §2 (NEW) .]

9. Distributor. "Distributor" means a person who sells consumer products to retail establishments on a wholesale basis.

[ 2007, c. 643, §2 (NEW) .]

9-A. Intentionally added chemical. "Intentionally added chemical" means a chemical that was added during the manufacture of a product or product component to provide a specific characteristic, appearance or quality or to perform a specific function.

[ 2011, c. 319, §2 (NEW) .]

10. Manufacturer. "Manufacturer" means any person who manufactured a final consumer product or whose brand name is affixed to the consumer product. In the case of a consumer product that was imported into the United States, "manufacturer" includes the importer or first domestic distributor of the consumer product if the person who manufactured or assembled the consumer product or whose brand name is affixed to the consumer product does not have a presence in the United States.

[ 2007, c. 643, §2 (NEW) .]

10-A. Practical quantification limit. "Practical quantification limit" means the lowest concentration of a chemical that can be reliably measured within specified limits of precision, accuracy, representativeness, completeness and comparability during routine laboratory operating conditions. The practical quantification limit is based on scientifically defensible, standard analytical methods. The practical quantification limit for a given chemical may be different depending on the matrix and the analytical method used.

[ 2011, c. 319, §2 (NEW) .]

11. Priority chemical. "Priority chemical" means a chemical identified as such by the commissioner pursuant to section 1694, subsection 1.

[ 2007, c. 643, §2 (NEW) .]

12. Safer alternative. "Safer alternative" means an alternative that, when compared to a priority chemical that it could replace, would reduce the potential for harm to human health or the environment or that has not been shown to pose the same or greater potential for harm to human health or the environment as that priority chemical.

[ 2007, c. 643, §2 (NEW) .]

SECTION HISTORY

2007, c. 643, §2 (NEW). 2011, c. 319, §2 (AMD).



38 §1692. Declaration of policy

It is the policy of the State, consistent with its duty to protect the health, safety and welfare of its citizens, to reduce exposure of children and other vulnerable populations to chemicals of high concern by substituting safer alternatives when feasible. By enactment of this chapter, the Legislature confers upon the department the regulatory power to collect information on chemical use and prohibit the sale of children's products containing priority chemicals when safer alternatives are available. The policy represented in this chapter is in furtherance of the toxics use reduction policies under chapter 27. [2009, c. 579, Pt. B, §12 (AMD); 2009, c. 579, Pt. B, §13 (AFF).]

SECTION HISTORY

2007, c. 643, §2 (NEW). 2009, c. 579, Pt. B, §12 (AMD). 2009, c. 579, Pt. B, §13 (AFF).



38 §1693. Identification of chemicals of concern

1. Criteria. By January 1, 2010, the department, in concurrence with the Department of Health and Human Services, Maine Center for Disease Control and Prevention, shall publish a list of chemicals of high concern, referred to after September 1, 2011 as "the list of chemicals of concern." A chemical may be included on the list only if it has been identified by an authoritative governmental entity on the basis of credible scientific evidence as being:

A. A carcinogen, a reproductive or developmental toxicant or an endocrine disruptor; [2011, c. 319, §3 (RPR).]

B. Persistent, bioaccumulative and toxic; or [2011, c. 319, §3 (RPR).]

C. Very persistent and very bioaccumulative. [2011, c. 319, §3 (RPR).]

[ 2011, c. 319, §3 (RPR) .]

2. Revisions. By January 1, 2012, the department, with input from interested persons and with the concurrence of the Department of Health and Human Services, Maine Center for Disease Control and Prevention, shall remove any chemical from the list published pursuant to subsection 1 that it finds is:

A. Used solely in an item that is not a consumer product, including, but not limited to, a food or beverage, drug or biologic, paper or forest product or pesticide; or [2011, c. 319, §3 (NEW).]

B. Used solely in a consumer product that is exempt from the requirements of this chapter pursuant to section 1697. [2011, c. 319, §3 (NEW).]

The department may periodically review and revise the list published pursuant to subsection 1. The department may add chemicals to the list if, in the judgment of the Department of Health and Human Services, Maine Center for Disease Control and Prevention, the chemical meets one or more of the criteria in subsection 1.

[ 2011, c. 319, §3 (RPR) .]

3. Removal by petition. A person may petition the department to remove a chemical from the list published pursuant to subsection 1. The department, in concurrence with the Department of Health and Human Services, Maine Center for Disease Control and Prevention, may grant a petition if the person demonstrates to the satisfaction of the department that the chemical:

A. Does not meet the criteria for listing pursuant to subsection 1; or [2011, c. 319, §3 (NEW).]

B. Meets the criteria for removal from the list pursuant to subsection 2. [2011, c. 319, §3 (NEW).]

Upon receipt of a petition under this subsection, the department shall notify interested persons and provide an opportunity for review and comment on the evidence submitted by the petitioner. The department shall make a determination within 180 days of receipt of the petition and notify interested persons of the basis for its decision. If the petition is granted, the department shall immediately remove the chemical from the list published pursuant to subsection 1.

[ 2011, c. 319, §3 (NEW) .]

SECTION HISTORY

2007, c. 643, §2 (NEW). 2011, c. 319, §3 (RPR).



38 §1693-A. Identification of chemicals of high concern

1. List. By July 1, 2012, the department shall publish a list of no more than 70 chemicals of high concern. The Department of Health and Human Services, Maine Center for Disease Control and Prevention, in consultation with the department, shall develop the list. To be listed as a chemical of high concern, a chemical must be on the list of chemicals of concern pursuant to section 1693 and meet the eligibility criteria of subsection 2.

[ 2011, c. 319, §4 (NEW) .]

2. Criteria. A chemical of concern on the list of chemicals of concern pursuant to section 1693 may be included in the list published pursuant to subsection 1 if the department, in concurrence with the Department of Health and Human Services, Maine Center for Disease Control and Prevention, determines that there is strong credible scientific evidence that the chemical is a reproductive or developmental toxicant, endocrine disruptor or human carcinogen, and there is strong credible scientific evidence that the chemical meets one or more of the following criteria:

A. The chemical has been found through biomonitoring studies to be present in human blood, human breast milk, human urine or other bodily tissues or fluids; [2011, c. 319, §4 (NEW).]

B. The chemical has been found through sampling and analysis to be present in household dust, indoor air or drinking water or elsewhere in the home environment; or [2011, c. 319, §4 (NEW).]

C. The chemical has been added to or is present in a consumer product used or present in the home. [2011, c. 319, §4 (NEW).]

[ 2011, c. 319, §4 (NEW) .]

3. Updates. The commissioner shall review the list published pursuant to subsection 1 at least every 3 years. The commissioner shall remove any chemical from the list of chemicals of high concern that has been designated as a priority chemical pursuant to section 1694 or that no longer meets any of the criteria of subsection 2. The commissioner may identify additional chemicals of high concern according to the criteria and requirements of this section. The list of chemicals of high concern may not consist of more than 70 or fewer than 10 chemicals of high concern, unless fewer than 10 chemicals of high concern meet any of the criteria under subsection 2.

[ 2011, c. 319, §4 (NEW) .]

4. Rules. The department shall adopt rules to implement the provisions of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 319, §4 (NEW) .]

SECTION HISTORY

2011, c. 319, §4 (NEW).



38 §1694. Identification of priority chemicals

Effective July 1, 2012, a chemical is eligible for designation as a priority chemical only if that chemical has been identified and listed as a chemical of high concern pursuant to section 1693-A. [2011, c. 319, §5 (NEW).]

1. Criteria. The commissioner may designate a chemical of high concern as a priority chemical if the commissioner finds, in concurrence with the Department of Health and Human Services, Maine Center for Disease Control and Prevention:

A. The chemical has been found through biomonitoring to be present in human blood, including umbilical cord blood, breast milk, urine or other bodily tissues or fluids; [2007, c. 643, §2 (NEW).]

B. The chemical has been found through sampling and analysis to be present in household dust, indoor air or drinking water or elsewhere in the home environment; or [2011, c. 319, §5 (AMD).]

C. [2011, c. 319, §5 (RP).]

D. The chemical is present in a consumer product used or present in the home. [2011, c. 319, §5 (AMD).]

E. [2011, c. 319, §5 (RP).]

F. [2011, c. 319, §5 (RP).]

[ 2011, c. 319, §5 (AMD) .]

2. Designation. The commissioner shall designate at least 2 priority chemicals by January 1, 2011. The commissioner may designate additional priority chemicals if the commissioner finds that the chemicals meet one of the criteria listed in subsection 1.

[ 2011, c. 319, §5 (AMD) .]

The commissioner shall adopt rules to implement the provisions of this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 643, §2 (NEW).]

SECTION HISTORY

2007, c. 643, §2 (NEW). 2011, c. 319, §5 (AMD).



38 §1695. Disclosure of information on priority chemicals

1. Reporting of chemical use. A person who is a manufacturer or distributor of a children's product for sale in the State that contains a priority chemical, as identified pursuant to section 1694, in an amount greater than a de minimis level shall notify the department in writing unless waived by the commissioner pursuant to this section or exempt from this chapter pursuant to section 1697. This written notice must be made within 180 days after a priority chemical is identified. If the sale of the children's product does not commence until after the 180-day reporting period ends, this written notice must be made within 30 days of sale of the children's product in the State. This written notice must identify the children's product, the number of units sold or distributed for sale in the State or nationally, the priority chemical or chemicals contained in the children's product, the amount of such chemicals in each unit of children's product and the intended purpose of the chemicals in the children's product.

[ 2013, c. 232, §1 (AMD) .]

2. Supplemental information. The manufacturer or distributor of a children's product that contains a priority chemical shall provide the following additional information if requested by the department:

A. Information on the likelihood that the chemical will be released from the children's product to the environment during the children's product's life cycle and the extent to which users of the children's product are likely to be exposed to the chemical; [2007, c. 643, §2 (NEW).]

B. Information on the extent to which the chemical is present in the environment or human body; and [2007, c. 643, §2 (NEW).]

C. An assessment of the availability, cost, feasibility and performance, including potential for harm to human health and the environment, of alternatives to the priority chemical and the reason the priority chemical is used in the manufacture of the children's product in lieu of identified alternatives. If an assessment acceptable to the department is not timely submitted, the department may assess a fee on the manufacturer or distributor to cover the costs to prepare an independent report on the availability of safer alternatives by a contractor of the department's choice. [2007, c. 643, §2 (NEW).]

The manufacturer or distributor of a children's product that contains a priority chemical may provide additional information to the department regarding the potential for harm to human health and the environment from specific uses of the priority chemical.

[ 2007, c. 643, §2 (NEW) .]

3. Waiver of reporting; fee; extension of deadline. The commissioner may waive all or part of the notification requirement under subsection 1 for one or more specified uses of a priority chemical if the commissioner determines that substantially equivalent information is already publicly available, that the information is not needed for the purposes of this chapter or that the specified use or uses are minor in volume. The department may assess a fee payable by the manufacturer or distributor upon submission of the notification to cover the department's reasonable costs in managing the information collected. The department may extend the deadline for submission of the information required under subsection 1 for one or more specified uses of a priority chemical in a children's product if it determines that more time is needed by the manufacturer or distributor to comply with the submission requirement or if the information is not needed at that time.

[ 2007, c. 643, §2 (NEW) .]

4. Rulemaking to determine fees. If the department assesses a fee pursuant to subsection 2, paragraph C or subsection 3, the department shall determine the appropriate fee through major substantive rulemaking, as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 643, §2 (NEW) .]

SECTION HISTORY

2007, c. 643, §2 (NEW). 2011, c. 319, §6 (AMD). 2013, c. 232, §1 (AMD).



38 §1696. Sales prohibition; rules; safer alternatives to priority chemicals

1. Authority. The board may adopt rules prohibiting the manufacture, sale or distribution in the State of a children's product containing a priority chemical in an amount greater than a de minimis level if the board finds, after consideration of information filed under section 1695 and other relevant information submitted to or obtained by the board, that:

A. Distribution of the children's product directly or indirectly exposes children and vulnerable populations to the priority chemical; and [2007, c. 643, §2 (NEW).]

B. One or more safer alternatives to the priority chemical are available at a comparable cost. [2007, c. 643, §2 (NEW).]

If there are several available safer alternatives to a priority chemical, the board may prohibit the sale of children's products that do not contain the safer alternative that is least toxic to human health or least harmful to the environment.

A rule established pursuant to this subsection must specify the effective date of the prohibition, which may not be sooner than 12 months after notice of the proposed rule is published as required under Title 5, section 8053, subsection 5. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 319, §7 (AMD) .]

2. Alternatives assessment; presumptions. For the purpose of determining whether a safer alternative is available under subsection 1, paragraph B, the board may, in the absence of persuasive evidence to the contrary:

A. Presume that an alternative is a safer alternative if the alternative is not a chemical of concern; [2011, c. 319, §8 (AMD).]

B. Presume that a safer alternative is available if the sale of the children's product containing the priority chemical has been banned by another state within the United States based on the availability of a safer alternative; [2011, c. 319, §8 (AMD).]

C. Presume that a safer alternative is available if the children's product containing the priority chemical is an item of apparel or a novelty; and [2007, c. 643, §2 (NEW).]

D. Presume that a safer alternative is available if the alternative is sold in the United States. [2007, c. 643, §2 (NEW).]

[ 2011, c. 319, §8 (AMD) .]

3. Implementation. No later than 180 days prior to the effective date of a prohibition adopted under subsection 1, the manufacturer or distributor of a children's product that contains the priority chemical and that is subject to the prohibition at the time of adoption shall file a compliance plan with the commissioner or seek a waiver under subsection 5. A compliance plan must:

A. Identify the children's product that contains the priority chemical; [2007, c. 643, §2 (NEW).]

B. Specify whether compliance will be achieved by discontinuing the sale of the children's product in the State or by substituting a safer alternative in the product; and [2007, c. 643, §2 (NEW).]

C. If compliance is achieved by substitution of a safer alternative in the product, identify the safer alternative and the timetable for substitution. [2007, c. 643, §2 (NEW).]

[ 2007, c. 643, §2 (NEW) .]

4. Responsibility. A manufacturer or distributor of a children's product containing a priority chemical shall notify persons that offer the product for sale or distribution in the State of the requirements of this chapter.

[ 2007, c. 643, §2 (NEW) .]

5. Waiver for specific uses. The manufacturer or distributor of a children's product that contains a priority chemical and that is subject to a prohibition adopted pursuant to subsection 1 may apply to the commissioner for a waiver for one or more specific uses of the priority chemical. The waiver application must, at a minimum:

A. Identify the specific children's product use or uses for which the waiver is sought; [2007, c. 643, §2 (NEW).]

B. Identify the alternatives considered for substitution of the priority chemical; [2007, c. 643, §2 (NEW).]

C. Explain the basis for concluding that the use of an alternative is not feasible; and [2007, c. 643, §2 (NEW).]

D. Identify the steps that have and will be taken to minimize the use of the priority chemical. [2007, c. 643, §2 (NEW).]

The commissioner may grant a waiver with or without conditions upon finding that there is a need for the children's product in which the priority chemical is used and there are no technically or economically feasible alternatives for the use of the priority chemical in the children's product. Waivers may be granted for a term not to exceed 5 years and may be renewed for one or more additional 5-year terms upon written application demonstrating that technically or economically feasible alternatives remain unavailable. The commissioner shall deny or grant waiver requests within 60 days after receipt of a completed waiver application.

[ 2007, c. 643, §2 (NEW) .]

6. Petitions. If rulemaking to prohibit the sale of a children's product containing a priority chemical is initiated by petition under Title 5, section 8055, the department shall consider the information submitted in support of the petition but is not obligated to conduct a search of other sources of information on the chemical or its uses. The petitioner bears the burden of demonstrating that the criteria under subsection 1 for adoption of rules are met.

[ 2007, c. 643, §2 (NEW) .]

SECTION HISTORY

2007, c. 643, §2 (NEW). 2011, c. 319, §§7, 8 (AMD).



38 §1697. Applicability

1. Used products. This chapter does not apply to chemicals in used products.

[ 2007, c. 643, §2 (NEW) .]

2. Industry. The requirements of this chapter do not apply to priority chemicals used in or for industry or manufacturing, including chemicals processed or otherwise used in or for industrial or manufacturing processes.

[ 2007, c. 643, §2 (NEW) .]

3. Transportation. The requirements of this chapter do not apply to motor vehicles as defined in Title 29-A, section 101, subsection 42 or watercraft as defined in Title 12, section 13001, subsection 28 or their component parts, except that the use of priority chemicals in detachable car seats is not exempt.

[ 2007, c. 643, §2 (NEW) .]

4. Combustion. The requirements of this chapter do not apply to priority chemicals generated solely as combustion by-products or that are present in combustible fuels.

[ 2007, c. 643, §2 (NEW) .]

5. Retailers. A retailer is exempt from the requirements of this chapter unless that retailer knowingly sells a children's product containing a priority chemical after the effective date of its prohibition for which that retailer has received prior notification from a manufacturer, distributor or the State.

[ 2007, c. 643, §2 (NEW) .]

6. Mercury-added products. The commissioner may designate mercury or a mercury compound as a priority chemical for the purpose of adopting rules under section 1696 to prohibit the manufacture, sale or distribution of a mercury-added product that is not regulated under section 1661-C or 1667 prior to the effective date of this section. The disclosure requirements of section 1695 do not apply to the manufacturer or distributor of a children's product that contains the designated mercury or mercury compound if the manufacturer has complied with the notification requirement under section 1661-A.

[ 2007, c. 643, §2 (NEW) .]

7. Telecommunications. The disclosure requirements of section 1695 do not apply to a service provider whose name appears on a telecommunications device unless the service provider is the actual manufacturer of the device. As used in this subsection, "service provider" has the meaning set out in Title 35-A, section 7107, subsection 1, paragraph C.

[ 2007, c. 643, §2 (NEW) .]

8. Food and beverage packaging. A container or packaging for a food or beverage product is exempt from the requirements of this chapter, unless that product is intentionally marketed or intended for the use of children under 3 years of age.

[ 2007, c. 643, §2 (NEW) .]

9. Regulatory efficiency. The department may, in exercising its discretionary authority under this chapter, consider the extent to which a chemical of high concern in a children's product is adequately regulated by the Federal Government or an agency of this State to reduce or prevent the same public health threats that would be the basis for addressing the chemical under this chapter.

[ 2011, c. 319, §9 (NEW) .]

10. Inaccessible components. The requirements of sections 1695 and 1696 do not apply to a priority chemical contained in a component of a children's product that during reasonably foreseeable use and abuse would not come into direct contact with a child's skin or mouth, such as inaccessible components of children's products. The department may adopt a rule, based on a case-by-case evaluation, to subject such components to the requirements of sections 1695 and 1696. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 319, §9 (NEW) .]

11. Contaminants. The requirements of sections 1695 and 1696 do not apply to a priority chemical that occurs in a product component only as a contaminant if the manufacturer had in place a manufacturing control program and exercised due diligence to minimize the presence of the contaminant in the component.

[ 2011, c. 319, §9 (NEW) .]

SECTION HISTORY

2007, c. 643, §2 (NEW). 2011, c. 319, §9 (AMD).



38 §1698. Interstate clearinghouse to promote safer chemicals

The department is authorized to participate in an interstate clearinghouse to promote safer chemicals in consumer products in cooperation with other states and governmental entities. The department may cooperate with the interstate clearinghouse to classify existing chemicals in commerce into one of 5 categories: chemicals of high concern, chemicals of concern, chemicals of potential concern, chemicals of unknown concern and chemicals of low concern. [2011, c. 319, §10 (AMD).]

The department may also cooperate with the interstate clearinghouse in order to organize and manage available data on chemicals, including information on uses, hazards and environmental concerns; to produce and inventory information on safer alternatives to specific uses of chemicals of concern and on model policies and programs; to provide technical assistance to businesses and consumers related to safer chemicals; and to undertake other activities in support of state programs to promote safer chemicals. [2007, c. 643, §2 (NEW).]

SECTION HISTORY

2007, c. 643, §2 (NEW). 2011, c. 319, §10 (AMD).



38 §1699. Education and assistance

As resources allow, the department shall develop a program to educate and assist consumers and retailers in identifying children's products that may contain priority chemicals. [2007, c. 643, §2 (NEW).]

SECTION HISTORY

2007, c. 643, §2 (NEW).



38 §1699-A. Enforcement and implementation

1. Failure to provide notice. A children's product containing a priority chemical may not be sold, offered for sale or distributed for sale in this State if the manufacturer or distributor has failed to provide information required under section 1695 by the date required in that section. The commissioner shall exempt a children's product from this prohibition if, in the commissioner's judgment, the lack of availability of the children's product could pose an unreasonable risk to public health, safety or welfare.

[ 2007, c. 643, §2 (NEW) .]

2. Certificate of compliance. If there are grounds to suspect that a children's product is being offered for sale in violation of this chapter, the department may request the manufacturer or distributor of the product to provide a certificate of compliance with the provisions of this chapter. Within 30 days of receipt of a request under this subsection, the manufacturer or distributor shall:

A. Provide the department with the certificate attesting that the children's product does not contain the priority chemical; or [2007, c. 643, §2 (NEW).]

B. Notify persons who sell the product in this State that the sale of the children's product is prohibited and provide the department with a list of the names and addresses of those notified. [2007, c. 643, §2 (NEW).]

[ 2011, c. 319, §11 (AMD) .]

SECTION HISTORY

2007, c. 643, §2 (NEW). 2011, c. 319, §11 (AMD).



38 §1699-B. Donations to the State

The department, through the Governor, may accept donations, grants and other funds to carry out the purposes of this chapter. [2007, c. 643, §2 (NEW).]

SECTION HISTORY

2007, c. 643, §2 (NEW).






Chapter 17: MAINE REFUSE DISPOSAL DISTRICT ENABLING ACT

Subchapter 1: GENERAL PROVISIONS

38 §1701. Short title

This chapter may be cited as the "Maine Refuse Disposal District Enabling Act." [1983, c. 820, §2 (NEW).]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1702. Declaration of policy

1. Policy. It is the policy of the State to encourage the development of refuse disposal districts consisting of:

A. A municipality; or [1983, c. 820, §2 (NEW).]

B. Two or more municipalities, so that those districts may economically construct and operate refuse disposal systems to assist in the abatement of pollution and to enhance the public health, safety and welfare of the citizens of the State. For purposes of this chapter, a village corporation created by a private and special Act of the Legislature shall be considered a municipality, except that this Act shall not be construed as granting authority to any village corporation to enact ordinances. [1983, c. 820, §2 (NEW).]

[ 1983, c. 820, §2 (NEW) .]

2. Formation of district. A refuse disposal district may be formed where:

A. There is a need throughout a part or all of the territory embraced within the proposed district for the accomplishment of the purpose of providing an adequate, efficient system and means of collection, transporting and disposing of domestic, commercial and industrial solid wastes within the proposed district; [1983, c. 820, §2 (NEW).]

B. These purposes can be effectively accomplished therein on an equitable basis by a refuse disposal district if created; and [1983, c. 820, §2 (NEW).]

C. The creation and maintenance of such a district will be administratively feasible and in furtherance of the public health, safety and welfare. [1983, c. 820, §2 (NEW).]

[ 1983, c. 820, §2 (NEW) .]

3. Furtherance of Maine Hazardous Waste, Septage and Solid Waste Management Act. It is the policy of the State to encourage the development of refuse disposal districts that further the policy of the Maine Hazardous Waste, Septage and Solid Waste Management Act as it pertains to nonhazardous solid waste programs.

[ RR 1993, c. 1, §134 (COR) .]

SECTION HISTORY

1983, c. 820, §2 (NEW). RR 1993, c. 1, §134 (COR).



38 §1703. Purposes

The purposes of each district formed under this chapter are to construct, maintain, operate or otherwise provide for a system of solid waste management for domestic, commercial and industrial solid waste and, in conjunction, to foster resource conservation and resource recovery for public purposes and for the health, welfare, comfort and convenience of the inhabitants of the district. It is anticipated that, in the furtherance of the purpose and declaration of policy of this Act, each district may contract and otherwise act in conjunction with a variety of public, private and municipal firms, corporations and persons. [1983, c. 820, §2 (NEW).]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1704. Exemption from taxation

1. Exemption. As formerly provided in section 1554, the property, both real and personal, rights and franchises, of any district formed under this chapter shall be exempt from taxation.

[ 1983, c. 820, §2 (NEW) .]

2. Limitation. Notwithstanding subsection 1, the land of any district formed under this chapter shall be subject to property taxation in the jurisdiction where the property is located.

[ 1983, c. 820, §2 (NEW) .]

3. Payments in lieu of taxes. A district may elect to make payments in lieu of taxes to communities in which its property is located or utilized.

[ 1983, c. 820, §2 (NEW) .]

4. Service charges permitted. A district shall be subject to service charges when these charges are calculated according to the actual cost of providing municipal services to the real property of the district and to the persons who use that property. These services shall include, but are not limited to:

A. Fire protection; [1983, c. 820, §2 (NEW).]

B. Police protection; [1983, c. 820, §2 (NEW).]

C. Road maintenance and construction, traffic control, snow and ice removal; [1983, c. 820, §2 (NEW).]

D. Water and sewer service; [1983, c. 820, §2 (NEW).]

E. Sanitation services; and [1983, c. 820, §2 (NEW).]

F. Any services other than education and welfare. [1983, c. 820, §2 (NEW).]

[ 1983, c. 820, §2 (NEW) .]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1705. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 820, §2 (NEW).]

1. Board.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §275 (RP) .]

1-A. Agency.

[ 1995, c. 656, Pt. A, §27 (RP) .]

2. Demolition and construction waste. "Demolition and construction waste" means all solid waste generated in the demolition and construction of buildings and other structures, including stumps, brush, plaster, sheetrock, boards, bricks, mortar, concrete and roofing materials except asbestos.

[ 1983, c. 820, §2 (NEW) .]

3. Department.

[ 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §275 (RP) .]

4. Disposal. "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking or placing of any solid waste into or on any land or water in a manner such that the solid waste, or any constituent of the solid waste, may enter the environment or be emitted into the air or discharged into any water, including ground waters.

[ 1983, c. 820, §2 (NEW) .]

5. Disposal property. "Disposal property" means property used for disposal.

[ 1983, c. 820, §2 (NEW) .]

6. District. "District" and "disposal district" means any district formed under this chapter.

[ 1983, c. 820, §2 (NEW) .]

7. Generation. "Generation" means the act or process of producing solid waste.

[ 1983, c. 820, §2 (NEW) .]

8. Handle. "Handle" means to store, transfer, collect, separate, salvage, process, reduce, recover, incinerate, treat or dispose of.

[ 1983, c. 820, §2 (NEW) .]

9. Municipal officer. "Municipal officer" means municipal officer as defined in Title 30-A, section 2001, and includes the assessors of a plantation and county commissioners acting on behalf of the residents of any unorganized territory within their county under Title 30-A, chapter 305.

[ 1991, c. 517, Pt. B, §3 (AMD) .]

9-A. Municipality. "Municipality" means municipality as defined in Title 30-A, section 2001, and includes plantations and unorganized territories.

[ 1991, c. 517, Pt. B, §4 (NEW) .]

9-B. Office.

[ 2011, c. 655, Pt. GG, §70 (AFF); 2011, c. 655, Pt. GG, §21 (RP) .]

10. Resource conservation. "Resource conservation" means the reduction of amounts of solid waste which is generated and the reduction of overall resource consumption.

[ 1983, c. 820, §2 (NEW) .]

11. Resource recovery. "Resource recovery" means the recovery of materials or substances that still have useful physical or chemical properties after serving a specific purpose and can be reused or recycled for the same or other purposes and the conversion of waste to energy.

[ 1983, c. 820, §2 (NEW) .]

12. Revenues. "Revenues" means the proceeds of bonds, all revenues, rates, tolls, assessments, rents, tipping fees, transportation charges and other charges and receipts derived by the district from the operation of a waste facility and other properties, including, but not limited to, investment earnings and the proceeds of insurance, condemnation, sale or other disposition of properties, and must include proceeds from assessments where the power of assessment has been granted to the district under section 1755.

[ 1993, c. 310, Pt. C, §1 (AMD) .]

13. Solid waste. "Solid waste" means useless, unwanted or discarded, nonhazardous solid materials with insufficient liquid content to be free flowing, including, but not limited to, rubbish, garbage, scrap materials, junk, refuse, inert fill material and landscape refuse. "Solid waste" does not include septic tank sludge or agricultural waste.

A. Solid waste from "residential activities" includes any solid waste generated by a household or apartment, including, but not limited to, food waste, packaging, newspaper and other paper products, glass, cans and plastic, and similar types of waste generated by employees of commercial and industrial activities. [1983, c. 820, §2 (NEW).]

B. Solid waste from "commercial activities" includes any solid waste generated by retail and wholesale establishments, including, but not limited to, food waste, corrugated containerboard, metals and plastics. [1983, c. 820, §2 (NEW).]

C. Solid waste from "industrial activities" includes any solid waste generated by an industry as part of the production process. Solid waste generated by employees and similar in composition to that generated by residential or commercial activities is excluded from this definition. [1983, c. 820, §2 (NEW).]

[ 1983, c. 820, §2 (NEW) .]

14. Transport. "Transport" means the movement of solid waste from the point of generation to any intermediate points and finally to the point of ultimate disposition.

[ 1983, c. 820, §2 (NEW) .]

15. Waste facility. "Waste facility" means any land area, structure, location or equipment, or combination of them, including landfills, used for handling solid waste and for resource conservation and resource recovery, when utilized.

[ 1983, c. 820, §2 (NEW) .]

16. Waste management. "Waste management" means purposeful, systematic and unified control of the handling, transportation and disposal of solid waste.

[ 1983, c. 820, §2 (NEW) .]

17. Yard waste. "Yard waste" means grass clippings, leaves and brush.

[ 1983, c. 820, §2 (NEW) .]

SECTION HISTORY

1983, c. 820, §2 (NEW). 1987, c. 737, §§C98,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 869, §B1 (AMD). 1989, c. 890, §§A40,B275 (AMD). 1991, c. 517, §§B3,4 (AMD). 1993, c. 310, §C1 (AMD). 1995, c. 656, §§A27,28 (AMD). 2011, c. 655, Pt. GG, §21 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §1706. Relationship to other law

This chapter provides an additional and alternative method for carrying out the purposes of this chapter and is supplemental and additional to powers conferred by other laws, including the provisions of chapter 13, pertaining to solid waste, and is not in derogation of any powers now existing. The exercise of authority under this chapter is subject to any restriction imposed under chapter 24. [1989, c. 585, Pt. E, §36 (AMD).]

SECTION HISTORY

1983, c. 820, §2 (NEW). 1989, c. 585, §E36 (AMD).



38 §1707. Reimbursement of costs to municipalities

At the sole discretion of the board of directors of the district, any municipality or municipalities which fall within a district formed under this chapter shall be entitled to reimbursement of reasonable incurred costs from that district when the financial position of the district allows. The term "costs," as used in this section, includes, but is not limited to, the following: Cost of preparation of an engineering study or studies; legal costs with relation to the application and presentation of any application for the formation of the district; other engineering costs that may not be included in a study; costs for financial advice; administrative expense; and such other expenses as may be necessary or incidental to the action of any municipality under this chapter, including funding provided pursuant to an agreement entered into pursuant to Title 30, chapter 203. [1983, c. 820, §2 (NEW).]

SECTION HISTORY

1983, c. 820, §2 (NEW).






Subchapter 2: ORGANIZATION

38 §1721. Formation

The formation of a disposal district is accomplished as follows. [1995, c. 656, Pt. A, §29 (AMD).]

1. Application by municipal officers. The municipal officers of the municipality or municipalities that desire to form a disposal district shall file an application with the department, after notice and hearing in each municipality, on a form or forms prepared by the department, setting forth the name or names of the municipality or municipalities and furnishing such other data as the department determines necessary and proper. The application must contain, but is not limited to, a description of the territory of the proposed district, the name proposed for the district that includes the words "disposal district," a statement showing the existence in that territory of the conditions requisite for the creation of a disposal district as prescribed in section 1702 and other documents and materials required by the department. The department may adopt rules under this chapter.

[ 2011, c. 655, Pt. GG, §22 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

2. Public hearing. Upon receipt of the application, the department shall hold a public hearing on the application within 60 days of the date of receipt of the application, at some convenient place within the boundaries of the proposed district. At least 14 days prior to the date of the hearing, the department shall publish notice of the hearing at least once in a newspaper of general circulation in the area encompassed by the proposed district.

[ 2011, c. 655, Pt. GG, §22 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

3. Approval of application. After the public hearing, on consideration of the evidence received, the department shall, in accordance with section 1702 and rules adopted by the department, make findings of fact and a determination of record whether or not the conditions requisite for the creation of a disposal district exist in the territory described in the application. If the department finds that the conditions do exist, it shall issue an order approving the proposed district as conforming to the requirements of this chapter and designating the name of the proposed district. The department shall give notice to the municipal officers within the municipality or municipalities involved of a date, time and place of a meeting of the representative of the municipality or municipalities involved. The municipal officers shall elect a representative to attend the meeting who may represent the municipality in all matters relating to the formation of the district. A return receipt properly endorsed is evidence of the receipt of notice. The notice must be mailed at least 10 days prior to the date set for the meeting.

[ 2011, c. 655, Pt. GG, §22 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

4. Denial of application. If the department determines that the creation of a disposal district in the territory described in the application is not warranted for any reason, it shall make findings of fact and enter an order denying its approval. The department shall give notice of the denial by mailing certified copies of the decision and order to the municipal officers of the municipality or municipalities involved. An application for the creation of a disposal district, consisting of exactly the same territory, may not be entertained within one year after the date of the issuance of an order denying approval of the formation of that disposal district, but this provision does not preclude action on an application for the creation of a disposal district embracing all or part of the territory described in the original application, as long as another municipality or fewer municipalities are involved.

[ 2011, c. 655, Pt. GG, §22 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

5. Joint meeting. The persons selected by the municipal officers, to whom the notice described in subsection 3 is directed, shall meet at the time and place appointed. When more than one municipality is involved, they shall organize by electing a chair and a secretary. An action may not be taken at any such meeting unless, at the time of convening, there are present at least a majority of the total number of municipal representatives eligible to attend and participate at the meeting, other than to report to the department that a quorum was not present and to request the department to issue a new notice for another meeting. A quorum is a simple majority of representatives eligible to attend the meeting. The purpose of the meeting is to determine the number of directors, subject to section 1724, to be appointed by and to represent each participating municipality and to determine the duration of terms to be served by the initial directors so that, in ensuing years, 1/3 of the directors and their alternates are appointed or reappointed each year, to serve until their respective successors are duly appointed and qualified. Subject to section 1724, the number of directors to represent each municipality is subject for negotiation among the municipal representatives. When a decision has been reached on the number of directors and the number to represent each municipality and the initial terms of the directors, subject to the limitations provided, this decision must be reduced to writing by the secretary and must be approved by a 2/3 vote of those present. The vote so reduced to writing and the record of the meeting must be signed by the chair, attested by the secretary and filed with the department. Any agreements among the municipal representatives that are considered essential prerequisites to the formation of the district, whether concerning payments in lieu of taxes to a municipality in which a waste facility is to be located, or any other matter, must be in writing and included in the record filed with the department. Subsequent to district formation, the board of directors of the district shall execute all documents necessary to give full effect to the agreements reached by the municipal representatives and filed with the department. When a single municipality is involved, a copy of the vote of the municipal officers, duly attested by the clerk of the municipality, must be filed with the department.

[ 2011, c. 655, Pt. GG, §22 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

6. Submission. When the record of the municipality, or the record of the joint meeting, when municipalities are involved, is received by the department and found to be in order, the department shall order the question of the formation of the proposed disposal district and other questions relating to the formation to be submitted to the legal voters residing within the municipalities, except as provided in subsection 7, in which case the municipal officers may determine the questions. The order must be directed to the municipal officers of the municipality or municipalities that propose to form the disposal district, directing them to call, within 60 days of the date of the order, town meetings or city elections for the purpose of voting in favor of or in opposition to each of the following articles or questions, as applicable, in substantially the following form:

A. Whether the town (or city) of (name of town or city) will vote to incorporate as a disposal district to be called (name) Disposal District; [1991, c. 66, Pt. B, §8 (RPR).]

B. Whether the residents of (name of town or city) will vote to join with the residents of the (name of town or city) to incorporate as a disposal district to be called (name) Disposal District: (legal description of the bounds of the proposed disposal district). At a minimum, the district must consist of (names of essential municipalities); and [1991, c. 66, Pt. B, §8 (RPR).]

C. Whether the residents of (name of town or city) will vote to approve the total number of directors and the allocation of representation among the municipalities on the board of directors, as determined by the municipal officers and listed as follows: Total number of directors is (number of directors) and the residents of (town or city) are entitled to ( ) directors. (The number of directors to which each municipality is entitled must be listed.) [1991, c. 66, Pt. B, §8 (RPR).]

Directors must be chosen to represent municipalities in the manner provided in section 1725.

[ 2011, c. 655, Pt. GG, §22 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

7. Determination by municipal officers. In the event that the charters of the respective municipalities, or any one of them, consistent with such state laws as may otherwise be applicable, permit the municipal officers of the municipality or municipalities that propose to form the disposal district to vote to join such a district, the municipal officers may determine the question of the formation of the proposed disposal district and other questions relating to the formation without submission to the legal voters residing within the municipality.

[ 1995, c. 656, Pt. A, §29 (AMD) .]

SECTION HISTORY

1983, c. 820, §2 (NEW). 1989, c. 869, §B2 (AMD). 1989, c. 890, §§A40,B276 (AMD). 1991, c. 66, §B8 (AMD). 1995, c. 656, §A29 (AMD). 2011, c. 655, Pt. GG, §22 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §1722. Approval and organization

When the residents of the municipality, or each municipality when more than one is involved, or the municipal officers, as the case may be, have voted upon the formation of a proposed disposal district and all of the other questions submitted, the clerk of each of the municipalities shall make a return to the department in such form as the department may determine. If the department finds from the returns that each of the municipalities involved, voting on each of the articles and questions submitted to them, has voted in the affirmative, and that the municipalities have appointed the necessary directors and listed the names of the directors to represent each municipality, and that all other steps in the formation of the proposed disposal district are in order and in conformity with law, the department shall make a finding to that effect and record the finding upon its records. When 3 or more municipalities are concerned in the voting, and at least 2 have voted to approve each of the articles and questions submitted, appointed the necessary directors and listed the names of the directors to represent each municipality, rejection of the proposed disposal district by one or more does not defeat the creation of a district composed of the municipalities voting affirmatively on the question, if the department determines and issues an order stating that it is feasible or practical to constitute the district as a geographic unit composed of the municipalities voting affirmatively, unless the vote submitted to the municipalities provided that specific participants or a minimum number of participants must approve the formation of the district. [2011, c. 655, Pt. GG, §23 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

The department, immediately after making its findings, shall issue a certificate of organization in the name of the disposal district in such form as the department determines. The original certificate must be delivered to the directors on the day that they are directed to organize and a copy of the certificate duly attested by the commissioner must be filed and recorded in the office of the Secretary of State. The issuance of the certificate by the department is conclusive evidence of the lawful organization of the disposal district. The disposal district is not operative until the date set by the directors under section 1726. [2011, c. 655, Pt. GG, §23 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1983, c. 820, §2 (NEW). 1989, c. 869, §B3 (AMD). 1989, c. 890, §§A40,B277 (AMD). 1991, c. 66, §B9 (RPR). 1995, c. 656, §A30 (AMD). 2011, c. 655, Pt. GG, §23 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §1723. Transfer of property and assets

When the territory of a municipality falls within a disposal district which has been issued its certificate of organization and has assumed the management of and responsibility for disposal services within its territorial limits, the directors of the disposal district shall determine what disposal property or properties, if any, owned by any municipality within the disposal district shall be necessary to carry on the functions of the disposal district and shall request in writing that the municipal officers of any municipality within the disposal district convey title to the disposal property to the disposal district and the municipal officers shall make the conveyance. The disposal district shall pay fair compensation for the property or properties. Any request by the directors of the district shall be made in writing within 2 years of the date of the certificate of organization or the effective date on which a new member joins the district, whichever is appropriate, and shall be limited to facilities existing as of the date of the certificate of organization or the effective date on which a new member joins the district, whichever is appropriate. [1983, c. 820, §2 (NEW).]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1724. Directors

1. Authorization. All of the affairs of a disposal district must be managed by an appointed board of directors that consists of not less than 3 directors. The exact number of directors must be determined in accordance with section 1721. Each director is entitled to the number of votes that corresponds to the level of population in that director's municipality as set forth in the following table, unless an alternative method of apportioning votes is approved by a majority vote of the municipal officers representing each member of the disposal district prior to or at the time of formation.

A director may not split votes. In the event a municipality has more than one director, directors from that municipality shall share equally the number of votes for that municipality but may vote independently of each other. A determination of population must be made based upon the latest official Decennial Census of the United States by the United States Bureau of Census. A disposal district may alter the number of its directors by submitting the proposed alteration to the voters in the same manner as provided in section 1721, subsection 7. No municipality within any disposal district may have less than one director. A quorum of the directors may conduct the affairs of the district even if there is a vacancy on the board of directors. A quorum is defined as a simple majority of eligible and appointed directors, provided that a majority of the member municipalities are represented. A simple majority of directors voting, either in person or by written consent, may conduct the affairs of the district.

[ 1999, c. 557, §1 (AMD) .]

2. Term. Subject to section 1721, subsection 5, as to the duration of terms to be served by initial directors, all directors shall hold office for 3 years and until their successors are duly appointed and qualified. Any representative may be appointed to successive terms without limit.

[ 1983, c. 820, §2 (NEW) .]

3. Vacancy. Any vacancy on the board of directors shall be filled within 30 days after the vacancy occurs by appointment of the municipal officers of the municipality which he is to represent. An appointee to a vacancy shall serve until the expiration of the term of the representative to whose position the appointment was made and may be reappointed.

[ 1983, c. 820, §2 (NEW) .]

4. Directors' retirement. Directors shall not be eligible to join the Maine Public Employees Retirement System as a result of their selection as directors.

[ 1983, c. 820, §2 (NEW); 2007, c. 58, §3 (REV) .]

SECTION HISTORY

1983, c. 820, §2 (NEW). 1993, c. 11, §1 (AMD). 1993, c. 597, §1 (AMD). 1999, c. 557, §1 (AMD). 1999, c. 557, §1 (AMD). 2007, c. 58, §3 (REV).



38 §1725. Appointment of directors and organizational meeting

Directors are appointed by the municipal officers of the municipality they represent. Alternate directors may be appointed by the municipal officers to act in the absence of a director. To the extent possible, the board of directors must include a mix of individuals with sufficient managerial, technical, financial or business experience to execute their duties efficiently and effectively. Appointments must be by vote of the municipal officers, attested to by the municipal clerk and presented to the clerk of the district. The municipal officers, by majority vote, may remove their appointed representatives during their term for stated reasons, but directors may not be removed except for neglect of duty, misconduct or other acts that indicate an unfitness to serve. Upon receipt of the names of all the directors, the department shall set a time, place and date for the first meeting of the directors, notice of the meeting to be given to the directors by certified or registered mail, return receipt requested and mailed at least 10 days prior to the date set for the meeting. [2011, c. 655, Pt. GG, §24 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

The directors shall organize by election from their own members a chairman, a vice-chairman, a treasurer and a clerk, each of whom shall hold office for one year and until his successor is duly elected and qualified, and choose, employ and fix the compensation of any other necessary officers and agents who shall serve at their pleasure, and they shall adopt a corporate seal. Prior to the election of the officers, each director shall be sworn to the faithful performance of his duties by the respective municipal clerk. For the election of chairman, vice-chairman, treasurer and clerk, each director shall cast one vote regardless of the population of the municipality which he represents. [1983, c. 820, §2 (NEW).]

The power and authority of the district and the administration and the general supervision of all affairs of the district shall be vested in the directors of the district. [1983, c. 820, §2 (NEW).]

The directors may from time to time adopt, establish and amend bylaws consistent with the laws of the State, and necessary or reasonable for their own convenience and the proper management of the affairs of the district, and perform any other acts within the powers delegated to them by law. [1983, c. 820, §2 (NEW).]

After the original organizational meeting, the directors shall meet annually at a time determined by their bylaws for the purpose of electing from among the members a chairman, vice-chairman, treasurer and clerk to serve until the next annual election and until their successors are appointed and qualified. The treasurer shall furnish bond in such sum and with such sureties as the directors shall approve, but not less than 50% of the anticipated annual revenues of the district, the cost to be paid by the district. The chairman, vice-chairman, treasurer and clerk may receive such compensation for serving in these capacities as the directors shall determine. This compensation shall be in addition to the compensation payable to them as directors. The directors shall make and publish an annual report, including a report of the treasurer. [1983, c. 820, §2 (NEW).]

The directors shall receive compensation as recommended by them and approved by majority vote of the municipal officers in municipalities representing a majority of the population within the district. Certification thereof shall be recorded with the Secretary of State and recorded in the bylaws. Their compensation for duties as directors shall be on the basis of such specific amount as may be specified in the bylaws. [1983, c. 820, §2 (NEW).]

No member of the board of directors may be employed for compensation as an employee or in any other capacity by the district of which he is a director. [1983, c. 820, §2 (NEW).]

The board of directors may establish an executive board and grant authority as it may deem necessary. The board of directors may establish any and all committees as it may deem necessary. [1983, c. 820, §2 (NEW).]

SECTION HISTORY

1983, c. 820, §2 (NEW). 1989, c. 869, §B4 (AMD). 1989, c. 890, §§A40,B278 (AMD). 1991, c. 66, §B10 (AMD). 1995, c. 656, §A31 (AMD). 2011, c. 655, Pt. GG, §24 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §1726. Responsibility to accept solid waste

1. Time of responsibility. The district becomes responsible for providing a system for solid waste disposal when its board of directors declares the disposal system operational.

[ 1983, c. 820, §2 (NEW) .]

2. Types of waste. The district shall provide a system for disposal of all solid waste generated by residential and commercial activities within the member municipalities. To the extent requested by member municipalities, the district shall also provide for the disposal of compatible solid waste from industrial activities within a member municipality to the same extent the municipality is providing a system of solid waste disposal at the date of its vote to join the district, provided that the industrial waste is disposed of at no cost to other member municipalities. Following formation of the district, the board of directors may allow for the disposal of the waste of any other industrial activities within a member municipality. The district may provide for the disposal of sludge through contract with a member municipality or quasi-municipal corporation serving the member municipality, provided that the sludge is disposed of at no cost to the other member municipalities. The district may provide for the disposal of any or all demolition and construction waste or yard waste from any member municipality. The district may contract with a nonmember municipality or a private entity for the disposal of solid waste generated within or outside the boundaries of the district. The district may provide for disposal of any hazardous waste generated from district operations.

[ 1983, c. 820, §2 (NEW) .]

3. Collection sites or systems. Each member municipality shall be responsible for providing a collection site or system for the solid waste generated within the member municipality and for the transportation of the solid waste to the waste facility designated by the district, together with all incident costs. Any member municipality may contract with the district to provide collection and transportation services.

[ 1983, c. 820, §2 (NEW) .]

4. Refusal of material; damages. The district may refuse to accept any material which does not meet the definition of solid waste from residential, commercial or industrial activities.

[ 1983, c. 820, §2 (NEW) .]

5. Disposal. Disposal shall be in accordance with the environmental statutes administered by the department.

[ 1983, c. 820, §2 (NEW) .]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1726-A. Agreement to provide limited services

1. Provision of limited waste disposal services. If for any reason the board of directors of a district organized under this chapter has not declared a disposal system operational for the disposal of all solid waste generated by the residential and commercial activities within the member municipalities, the district may contract with all or any of the member municipalities of the district, and any member municipality may contract with the district to provide a system for the disposal of any portion or type of residential, commercial or industrial waste generated within a member municipality on such terms and conditions as the district and the member municipality may agree. Notwithstanding any law, charter or ordinance provisions to the contrary, the powers to contract with a refuse disposal district conferred upon a municipality pursuant to this section may be exercised by the municipal officers as defined in Title 30-A, section 2001, including the assessors of a plantation, only when authorized, in the case of a municipality with a city or town council, by action of the council or, in the case of a municipality without such a council, by action of the town meeting. This subsection applies and the action of the city council, town council or town meeting is effective whether it was taken before or after the effective date of this subsection.

[ 1989, c. 861, (NEW) .]

2. Powers. Except as provided in this section, all of the provisions of this chapter apply to a district providing limited waste disposal services pursuant to this section, including, but not limited to, the authority to issue bonds and notes in accordance with subchapter IV. The provisions of this section apply to all refuse disposal districts organized under this chapter, including refuse disposal districts organized prior to the effective date of this section.

[ 1989, c. 861, (NEW) .]

3. Collection sites or systems. Each member municipality that enters into a contract with a district pursuant to this section is responsible for providing a collection site or system for the portion or type of solid waste generated within that member municipality and, subject to the contract with the district, for the transportation of that solid waste to a waste facility designated by the district, together with all incidental costs. The member municipality may contract with the district to provide collection and transportation services.

[ 1989, c. 861, (NEW) .]

4. Municipal assessments. A district that proposes to provide limited waste disposal services may submit to the legal voters of the district a question with regard to granting the district assessment powers in substantially the form provided under section 1755. Authorized assessments must be shared by the member municipalities of the district under the same formula as guarantees are shared pursuant to section 1754.

A. When the question is submitted prior to the issuance of any indebtedness by the district, the directors may decide that approval of such an assessment article by the voters of a municipality is a condition of each municipality's continuance as a member of the district, in which case the ballots must include a statement that municipalities that fail to vote in favor of the proposed assessment article are no longer members of the district if the board determines that it is feasible or practical to constitute a district as a geographic unit made up of the municipalities voting in favor of the proposed assessment article. The ballots must also state the method to be used to allocate assessments among the member municipalities if the article is approved. The ballot may not contain a specific fractional share of the assessment to be borne by each member municipality. The votes must be counted in each municipality and the affirmative vote of a simple majority of votes cast in each municipality is required to grant the district assessment powers over all of the municipalities in the district. When 3 or more municipalities are involved in the voting and at least 2 have voted to approve the assessment article submitted to them, rejection of the proposed assessment article by one or more municipalities does not defeat the assessment power with respect to the municipalities voting in favor of it if the board determines that it is feasible or practical to constitute a district made up of the municipalities voting in favor of the article as a geographic unit. In that event, the board, immediately after making its findings, shall issue an amended certificate of organization in the name of the district for a district composed only of the municipalities voting in favor of the assessment article. Upon the issuance of a certificate the municipalities not approving the assessment article are no longer members of the district. The original of the amended certificate must be delivered to the directors of the district and a copy of the certificate attested by the commissioner must be filed and recorded in the office of the Secretary of State. The issuance of the certificate by the board is conclusive evidence of the lawful reorganization of the district. If the board determines that it is not feasible or practical to constitute the district as a geographic unit composed of the municipalities voting affirmatively on the article, the district continues to exist with no assessment power and the municipalities that did not approve the assessment article remain members of the district. [2011, c. 655, Pt. GG, §25 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

B. When the question is submitted after the issuance of any indebtedness by the district, the provisions of section 1755, subsection 2 apply. [1989, c. 861, (NEW).]

[ 2011, c. 655, Pt. GG, §25 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

5. Guaranteed bonds. If the district has been authorized to issue guaranteed notes and bonds pursuant to section 1754, a contract between the district and a member municipality pursuant to this section may authorize the district to issue notes and bonds that are guaranteed pro rata by that member municipality. If the district established the share of liability of each member municipality for guaranteed notes and bonds using the valuation method set forth in section 1754, subsection 4, paragraph A, the pro rata share of liability of each member municipality authorizing the district to issue guaranteed notes and bonds must be established in accordance with a fraction, the numerator of which is the most recent state valuation of all property of the member municipality authorizing the district to issue the guaranteed notes and bonds and the denominator of which is the most recent state valuation of all property located within all the member municipalities authorizing the district to issue the guaranteed notes and bonds. If the district established the share of liability of each member municipality for guaranteed notes and bonds using the per capita method set forth in section 1754, subsection 4, paragraph B, the pro rata share of liability of each member municipality authorizing the district to issue guaranteed notes and bonds must be established in accordance with a fraction, the numerator of which is the most recent census of all residents of the member municipality authorizing the district to issue the guaranteed notes and bonds and the denominator of which is the most recent census of all residents of all the member municipalities authorizing the district to issue the guaranteed notes and bonds. A member municipality's fractional share of liability for guaranteed notes and bonds authorized pursuant to these contracts may be different from that member municipality's fractional share of liability for guaranteed notes and bonds calculated pursuant to section 1754. The guarantee provisions of this section apply to districts providing limited waste disposal services under this section that have authority to issue bonds and notes guaranteed by member municipalities. A member municipality may not be required to guarantee any portion of the indebtedness issued by a district providing limited waste disposal services under this section unless the municipality has entered into a contract providing for such a guarantee pursuant to this section.

[ 1993, c. 11, §3 (AMD) .]

6. General municipal powers. In addition to the powers granted to municipalities under this chapter, the provisions of section 1304-B apply to the member municipalities of a district providing limited waste disposal services pursuant to this section and nothing contained in this section limits the powers of a municipality under section 1304-B.

[ 1989, c. 861, (NEW) .]

7. Relationship to other laws. The obligation of a municipality to pay any fees, assessments, contract costs or expenses, guaranteed amounts or any other payments in accordance with any agreement or contract entered into pursuant to this section does not constitute a debt or indebtedness of the municipality within the meaning of any statutory, charter, ordinance or other provision limiting the incurrence or the amount of municipal indebtedness. The authorization or incurrence of the obligation or any municipal action to raise funds to meet the obligation does not require or is not subject to any voter referendum or approval under any statutory, charter, ordinance or other provision. No contract entered into in accordance with this section may be deemed to be a contract in restraint of trade or otherwise unlawful under Title 10, chapter 201.

[ 1989, c. 861, (NEW) .]

SECTION HISTORY

1989, c. 861, (NEW). 1993, c. 11, §§2,3 (AMD). 1995, c. 656, §A32 (AMD). 2011, c. 655, Pt. GG, §25 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §1727. Admission of new member municipalities

The board of directors may authorize the inclusion of additional member municipalities in the district upon the terms and conditions as the board, in its sole discretion, determines to be fair, reasonable and in the best interest of the district, except that on proper application any municipality that is host to a waste facility of the district must be admitted on equal terms with existing members if the new member municipality assumes or becomes responsible for a proportionate share of liabilities of the district in a manner similar to that of existing municipalities. The legislative body of any nonmember municipality that desires to be admitted to the district shall make application for admission to the board of directors of the district. The directors shall determine the effects and impacts that are likely to occur if the municipality is admitted and shall either grant or deny authority for admission of the petitioning municipality. If the directors grant the authority, they shall also specify any terms and conditions, including, but not limited to, financial obligations upon which the admission is predicated. The petitioning municipality shall comply with the voting procedures specified in section 1721. The vote, if in the affirmative, must be certified by the clerk of that municipality to the board of directors and to the department. Upon satisfactory performance of the terms and conditions of admission, the municipality by resolution of the board of directors becomes and thereafter is a member municipality of the district. The clerk of the district shall promptly certify to the agency and the Secretary of State that the municipality has become a member of the district. The certification is conclusive evidence that the municipality is a lawful member of the district. Upon admission of a municipality to a district, the provisions of section 1724 determine the number of votes to be cast by the director or directors representing that municipality. [2011, c. 655, Pt. GG, §26 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1983, c. 820, §2 (NEW). 1989, c. 869, §B5 (AMD). 1989, c. 890, §§A40,B279 (AMD). 1991, c. 66, §B11 (RPR). 1995, c. 656, §A33 (AMD). 2011, c. 655, Pt. GG, §26 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §1728. Withdrawal of member municipalities

Withdrawal of a member municipality may take place at any time prior to the commitment by the district, or any member municipality on behalf of the district, to issue any instrument of indebtedness, including, but not limited to, bonds and notes with a maturity of one year or more. The date upon which a district or member municipality is committed to issue the debt shall be established by a majority vote of the board of directors, at least 90 days in advance of that date. At the time of withdrawal, the withdrawing municipality shall remain liable for its proportionate share of district debts and operating expenses incurred prior to the date of withdrawal, and shall make provisions satisfactory to the board of directors to pay its share of the debt outstanding at the time of withdrawal. [1983, c. 820, §2 (NEW).]

After issuance of instruments of indebtedness with a maturity of one year or more, no member municipality may withdraw from the district while the indebtedness remains outstanding without the approval of a simple majority vote of the board of directors of the district. A withdrawing municipality shall make provisions satisfactory to the board of directors to pay its share of debt outstanding at the time of withdrawal. [1983, c. 820, §2 (NEW).]

In considering the request of a municipality to withdraw, the board of directors shall consider the effect of the proposed withdrawal on the ability of the district to continue operating its waste facility in a manner and at a cost to the remaining member municipalities which is reasonable in comparison with costs experienced by the member municipalities over the most recent 3 fiscal years. The board of directors shall consider the effect on tipping fees and other costs, as well as the effect on revenue from the sale of power caused by the loss of the amount of waste contributed by the withdrawing municipality. [1983, c. 820, §2 (NEW).]

If the withdrawal causes the costs of the other member municipalities to increase by reducing the efficiency of the waste facility, the withdrawing municipality may be required by the board of directors as a condition of withdrawal either to secure an alternate and equivalent source of waste for the district, both in quality and quantity, or to execute an agreement to make payments to the district for a period of 5 years following withdrawal, which will cause the cost of the other member municipalities to remain constant over that period, when adjusted annually for the effect of all other factors on such costs. [1983, c. 820, §2 (NEW).]

Subject to any required approval by the board of directors of the district, withdrawal by a municipality may be accomplished by a vote of the inhabitants of the municipality, or by determination of the municipal officers, in the same manner as the decision to join in the formation of the district under section 1721. The town meeting or city election, as the case may be, to consider withdrawal shall be called by the municipal officers upon receipt of a petition of 10% of the number of voters in the municipality who voted in the last gubernatorial election. The question to be voted upon shall be in substantially the following form:

To see if the town (or city) of (name of town or city) will vote to withdraw from (name of disposal district).

[1983, c. 820, §2 (NEW).]

The number of votes required for passage shall be 2/3 of those voting. [1983, c. 820, §2 (NEW).]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1729. Dissolution

1. Method. In the event all member municipalities vote to withdraw pursuant to section 1728, the board of directors shall vote to dissolve the district. The board of directors may, at any time by 2/3 vote, recommend to the member municipalities that the district be dissolved. If such a recommendation is made, the municipal officers in each member municipality shall cause the question of dissolving the district to be put to the voters in each municipality in referendum. If the voters in 2/3 of the municipalities vote to dissolve the district, the district shall be dissolved by the board of directors at a time fixed by the board of directors.

[ 1983, c. 820, §2 (NEW) .]

2. Assets and liabilities. Upon dissolution, the directors shall wind up the affairs of the district and shall liquidate the district's assets and liabilities as follows:

A. Pay all expenses and debts of the district; and [1983, c. 820, §2 (NEW).]

B. Distribute all assets and liabilities proportionately among the member municipalities in accordance with the formula contained in section 1754 for guarantees and assessments. [1983, c. 820, §2 (NEW).]

[ 1983, c. 820, §2 (NEW) .]

3. Filing of articles of dissolution. A copy of the articles of dissolution shall be filed with the Secretary of State by the board of directors.

[ 1983, c. 820, §2 (NEW) .]

SECTION HISTORY

1983, c. 820, §2 (NEW).






Subchapter 3: POWERS

38 §1731. Powers

Each disposal district formed under this chapter shall have the power, within the district and without the district, to provide for the planning, construction, equipping, operation and maintenance of facilities for the handling of solid waste, including resource recovery and resource conservation; to provide for refuse collection services; to provide for conversion of waste to one or more forms of energy and for the transmission thereof; to generate revenues from those activities and to make contracts with persons, firms, corporations, partnerships, limited partnerships and other entities, whether private, public or municipal, in relation thereto, all as may be necessary or proper; and, in general, to do any or all other things necessary or incidental for the exercise of its powers or to the accomplishment of the purposes of the district. [1983, c. 820, §2 (NEW).]

The power to make contracts includes, but is not limited to, the power: [1983, c. 820, §2 (NEW).]

1. Contract with experts. To contract with architects, engineers, financial and legal consultants and other experts for services;

[ 1983, c. 820, §2 (NEW) .]

2. Contracts for operation. To contract with persons, firms, corporations, limited partnerships, partnerships, associations, authorities and agencies for the operation of waste facilities and for services relating to the disposal of solid waste, resource conservation and resource recovery, including the conversion of waste to energy and the transmission thereof;

[ 1983, c. 820, §2 (NEW) .]

3. Contracts for handling of waste. To contract for the handling of solid waste on the basis of guaranteed amounts, whether delivered for disposal and accepted for disposal or not, of solid waste, with payments based on the guaranteed amounts, whether actually disposed of or not, which payments may be variable and may be determined by formulas expressed in those contracts;

[ 1983, c. 820, §2 (NEW) .]

4. Contracts with government. To contract with the State, the United States or any subdivision or agency thereof for services;

[ 1983, c. 820, §2 (NEW) .]

5. Contracts with member municipalities. To contract with any member municipality for the services of any officers or employees of that municipality useful to it;

[ 1983, c. 820, §2 (NEW) .]

6. Real and personal property. To purchase, sell, lease, acquire, convey, mortgage, improve and use real and personal property in connection with the purposes of the district;

[ 1983, c. 820, §2 (NEW) .]

7. Energy. To make agreements pertaining to the generation, transmission and sale of energy;

[ 1983, c. 820, §2 (NEW) .]

8. Staff; employment. To employ and establish salaries and qualifications for such professional, clerical and administrative staff personnel as may be necessary or convenient to the operation of the district; and

[ 1983, c. 820, §2 (NEW) .]

9. Use of bidding processes. To make contracts, to issue bonds, notes or other debt instruments under subchapter IV, and to deal generally with 3rd parties which shall include the power to use a negotiated or competitive bidding process or any other process which may be advantageous to the district, and determination of the process to be used shall be made by and at the discretion of the directors of the district.

[ 1983, c. 820, §2 (NEW) .]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1732. Real and personal property and right of eminent domain

Each disposal district formed under this chapter may acquire and hold real and personal property which it deems necessary for its purposes, and is granted the right of eminent domain; and for those purposes may take and hold, either by exercising its right of eminent domain or by purchase, lease or otherwise, as for public uses any land, real estate, easements or interest therein, necessary for constructing, establishing, maintaining and operating refuse disposal, resource disposal, resource recovery and resource conservation facilities and may provide for the conversion of waste to energy and the transmission thereof. [1983, c. 820, §2 (NEW).]

No property may be so taken, except as may be necessary for the construction of steam and electric transmission lines, roads and communications equipment, unless the property is located within the disposal district. [1983, c. 820, §2 (NEW).]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1733. Procedure in exercise of right of eminent domain

The right of eminent domain granted in section 1732 may only be exercised after complying with the following procedures. [1983, c. 820, §2 (NEW).]

1. Notice to owner. The district shall provide notice to the owner as follows.

A. The owner or owners of record shall be notified as follows:

(1) The determination of the directors that they will exercise the right of eminent domain;

(2) A description and scale map of the land or easement to be taken;

(3) The final amount offered for the land or easement to be taken, based on the fair value as estimated by the district; and

(4) Notice of the time and place of the hearing provided in subsection 4. [1983, c. 820, §2 (NEW).]

B. Notice may be made:

(1) By personal service in hand by an officer duly qualified to serve civil process in this State; or

(2) By certified mail, return receipt requested, to last known address of owner or owners. [1983, c. 820, §2 (NEW).]

C. If the owner or owners are not known or if they cannot be notified by personal service or certified mail, notice may be given by publication in the same manner as provided for in subsection 4. [1983, c. 820, §2 (NEW).]

[ 1983, c. 820, §2 (NEW) .]

2. Notice to tenant. Notice shall be given to any tenants in the same manner as for the owner of the property.

[ 1983, c. 820, §2 (NEW) .]

3. Notice to the affected municipality. Notice shall be given to the municipality in which the property to be acquired is located in the same manner as for the owner of the property and shall be addressed to the municipal officers.

[ 1983, c. 820, §2 (NEW) .]

4. Hearing. The directors of the district shall hold a public hearing on the advisability of the proposed exercise of the right of eminent domain. Notice of the hearing shall be made by publication in a newspaper of general circulation in the area of the taking and shall be given once a week for 2 successive weeks, the last publication to be at least 2 weeks prior to the time appointed in the hearing. The hearing notice shall include:

A. The time and place of the hearing; [1983, c. 820, §2 (NEW).]

B. A description of the land or easement taken; and [1983, c. 820, §2 (NEW).]

C. The name of the owners, if known. [1983, c. 820, §2 (NEW).]

[ 1983, c. 820, §2 (NEW) .]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1734. Condemnation proceedings

Each disposal district formed under this chapter, in exercising from time to time the right of eminent domain conferred upon it by section 1732, shall file in the office of the county commissioners of the county in which the property to be taken is located and cause to be recorded in the registry of deeds in the county plans of the location of all lands, real estate, easements or interest therein, with an appropriate description and the names of the owners thereof, if known. When for any reason any such district fails to acquire property which it is authorized to take and which is described in that location, or if the location so recorded is defective and uncertain, it may, at any time, correct and perfect the location and file a new description. In that case, any such district is liable in damages only for property for which the owner had not previously been paid, to be assessed as of the time of the original taking, and any such district is not liable for any acts which would have been justified if the original taking had been lawful. No entry may be made on any private lands, except to make surveys, until the expiration of 10 days from the filing, whereupon, possession may be had of all the lands, real estate, easements or interests therein and other property and rights as aforesaid to be taken, but title shall not vest in the district until payment for the property. [1983, c. 820, §2 (NEW).]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1735. Appeal

If any person sustaining damages by any taking by a disposal district under section 1732 does not agree with the district upon the sum to be paid, either party, upon petition to the county commissioners of the county in which the property is located, may have the damages assessed by them. The procedure and all subsequent proceedings and right of appeal shall be had under the same restrictions, conditions and limitations as are or may be by law prescribed in the case of damages by the laying out of highways by the county commissioners, except that: [1983, c. 820, §2 (NEW).]

1. Vesting of title. Title to the lands, real estate, easements or interests therein and other property and rights to be taken shall not vest in the district until payment to the owner of the amount awarded therefor or, if the payment is refused upon tender, until tender thereof to the treasurer of the county in which lands and interest are located, for escrow at interest for the benefit of the owner, pending final determination of the amount to which the owner is entitled; and

[ 1983, c. 820, §2 (NEW) .]

2. Appeal. In the event of any appeal of the amount awarded as damages for that taking:

A. The petition for assessment of damages shall be filed with the clerk of the county commissioners, by either party, within 30 days following the filing and recording of plans of the location of all the property, facilities and rights taken; and [1983, c. 820, §2 (NEW).]

B. If the return of the county commissioners has not been made within 120 days following the filing of the petition for assessment, the county commissioners shall be conclusively presumed to have confirmed the award of damages by the district and either party may, within 30 days following that 120-day period, appeal the amount of the damages awarded by the district to the Superior Court. [1983, c. 820, §2 (NEW).]

[ 1983, c. 820, §2 (NEW) .]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1736. Crossing other public utilities

If any waste facility or portion of any waste facility of any disposal district formed under this chapter crosses the property or line of any public utility, unless consent is given by the public utility as to place, manner and conditions of the crossing within 30 days after consent is requested by the district, the Public Utilities Commission shall determine the place, manner and conditions of the crossing. All work on the property of the public utility shall be done under the supervision and to the satisfaction of the public utility, but at the expense of the district. If any facility or portion of any facility of any disposal district crosses the property or line of any railroad corporation, the procedure shall be the same as set out in this section, except that the Department of Transportation shall be substituted for the Public Utilities Commission. Nothing in this section authorizes any disposal district to take by right of eminent domain any of the property or facilities of any public utility used, or acquired, for future use by the owner, in the performance of a public duty, unless expressly authorized by a special Act of the Legislature. [1983, c. 820, §2 (NEW).]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1737. Rules

The directors may from time to time adopt rules to regulate the handling, collection, transportation, resource conservation, resource recovery and disposal of solid waste within the district. [1983, c. 820, §2 (NEW).]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1738. Delivery of solid waste

Prior to a municipality becoming a member of a district or contracting with a district for disposal services, where a district waste facility meets the requirements of section 1304-B, at the discretion of the board of directors of the district, a municipality may be required to enact an ordinance controlling solid waste delivery in accordance with section 1304-B. [1983, c. 820, §2 (NEW).]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1739. Setting fees and other charges

The directors may from time to time establish and adjust a structure for fees, including penalty charges, for collection services and transportation and for disposal of solid waste in and upon facilities operated by, on behalf of or under contract with, the district, subject to section 1752. [1983, c. 820, §2 (NEW).]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1740. Annual audit

Each year an audit shall be made of the accounts of the district, and for this purpose authorized agents of a certified public accounting firm appointed by the directors shall have access to all necessary papers, books and records. Upon the completion of each audit, a report shall be made to the chairman of the district board of directors and a copy shall be sent to the municipal officers of each member municipality. [1983, c. 820, §2 (NEW).]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1741. Surplus revenues

If, at the end of any fiscal year, the district has realized a surplus from operations for the fiscal year, after payment of or provision for all current expenses, current maintenance, repairs and replacements, current debt service on all outstanding bonds and notes of the district, all reserves for debt service, repairs and replacements, costs or current expenses as may be required by a trust agreement or resolution securing bonds or notes or as may otherwise be maintained by the district, and any other amounts which the district may be obligated by law or contract to pay or provide for, the district shall either: [1983, c. 820, §2 (NEW).]

1. Reduction in charges. Apply the surplus in the next following fiscal year to a reduction in the rates, fees, rents or other charges established by the district for services provided; or

[ 1983, c. 820, §2 (NEW) .]

2. Reduction of capital debt. Apply the surplus to the reduction or provision for reduction of its outstanding capital debt.

[ 1983, c. 820, §2 (NEW) .]

SECTION HISTORY

1983, c. 820, §2 (NEW).






Subchapter 4: BONDS AND NOTES

38 §1751. District bonds and notes in general

1. Authorization of bonds. Subject to the limitations in subsection 10 and sections 1754 and 1755, any district formed under this chapter may provide by resolution of its board of directors, without district vote, for the borrowing of money and the issuance from time to time of bonds and notes for any of its corporate purposes, including, but not limited to:

A. Paying and refunding its indebtedness; [1987, c. 737, Pt. C, §§99, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Paying any necessary expenses and liabilities incurred under this chapter, including organizational and other necessary expenses and liabilities, whether incurred by the district or any municipality in the district. The district may reimburse any municipality in the district for any such expenses incurred or paid by it; [1987, c. 737, Pt. C, §§99, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Paying costs directly or indirectly associated with acquiring properties, paying damages, constructing, maintaining and operating waste facilities, and making renewals, additions, extensions and improvements to the property or facilities, and covering interest payments during the period of construction and for such period as the directors may determine; [1987, c. 737, Pt. C, §§99, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Providing such reserves for debt service, repairs and replacements or other capital or current expenses as may be required by a trust agreement or resolution securing bonds or notes; [1987, c. 737, Pt. C, §§99, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. Financing all or part of a waste facility for a user. The term "user," as used in this section, means one or more persons or entities, other than a district, acting as lessee, purchaser, mortgagor or borrower or contracting party; and [1987, c. 737, Pt. C, §§99, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. Any combination of these purposes. [1987, c. 737, Pt. C, §§99, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

Bonds may be issued by a district under this chapter as general obligations of the district or as special obligations payable solely from particular funds. The principal, premium and interest on all bonds shall be payable solely from the funds provided for that purpose from revenues. All bonds issued by a district under this chapter shall be legal obligations of the district, and all districts formed under this chapter are declared to be quasi-municipal corporations within the meaning of Title 30-A, section 5701. Bonds may be issued under this chapter without obtaining the consent of any commission, board, bureau or agency of the State or of any municipality encompassed by the district and without any other proceedings or the happening of other conditions or things other than those proceedings, conditions or things which are specifically required by this chapter. Except as provided in this subchapter, bonds issued by a district under this chapter do not constitute a debt or liability of the State or of any municipality encompassed by the district or a pledge of the faith and credit of the State or any such municipality, and a statement to that effect shall be recited on the face of the bonds.

[ 1987, c. 737, Pt. C, §§99, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Notes. Any district formed under this chapter may also provide by resolution of its board of directors, without district vote, for the issuance from time to time of:

A. Notes in anticipation of bonds authorized under this chapter; [1983, c. 820, §2 (NEW).]

B. Notes in anticipation of the revenues to be collected or received in any year; or [1983, c. 820, §2 (NEW).]

C. Notes in anticipation of the receipt of federal or state grants or other aid. The issuance of these notes shall be governed by the applicable provisions of this chapter relating to the issuance of bonds, provided that notes in anticipation of revenue must mature no later than one year from their respective dates and notes issued in anticipation of federal or state grants or other aid and renewals thereof must mature no later than the expected date, as determined by the board of directors, of receipt of those grants or aid. The board of directors may adjust the maturity date of notes issued in anticipation of federal or state grants or other aid to reflect changes in the expected date of receipt. Notes in anticipation of revenue issued to mature less than one year from their dates may be renewed from time to time by the issuance of other notes, provided that the period from the date of an original note to the maturity of any note issued to renew or pay the note or the interest thereon may not exceed one year. [1983, c. 820, §2 (NEW).]

Any such district may enter into agreements with the State or the United States, or any agency of either, or any municipality, corporation, commission or board authorized to grant or loan money or to otherwise assist in the financing of projects of the type which that district is authorized to carry out, and to accept grants and borrow money from any such government, agency, municipality, corporation, commission or board as may be necessary or desirable to accomplish the purposes of the district.

[ 1983, c. 820, §2 (NEW) .]

3. Maturity; interest; form; temporary bonds. The bonds issued under this chapter shall be dated, shall mature at such time or times not exceeding 40 years from their date or dates and shall bear interest at such rate or rates as may be determined by the board of directors or determined pursuant to a formula approved by the board of directors or by a 3rd party rate-setting agent selected by the board of directors, and may be made redeemable before maturity, at the option of the district, at such price or prices and under such terms and conditions as may be fixed by the board of directors prior to the issuance of the bonds. The board of directors shall determine the form of the bonds, including any interest coupons to be attached, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any financial institution having trust powers within or without the State. Bonds shall be executed in the name of the district by the manual or facsimile signature of such officer or officers as may be authorized in the resolution to execute the bonds, but at least one signature on each bond shall be a manual signature. Coupons, if any, attached to the bonds shall be executed with the facsimile signature of the officer or officers of the district designated in the resolution. In case any officer, whose signature or facsimile signature appears on any bonds or coupons, ceases to hold that office before the delivery of the bonds, the signature or its facsimile shall nevertheless be valid and sufficient for all purposes, as if he had remained in office until the delivery. Notwithstanding any of the other provisions of this chapter or any recitals in any bonds issued under this chapter, all such bonds shall be deemed to be negotiable instruments under the laws of this State. The bonds may be issued in coupon or registered form, or both, as the board of directors may determine, and provision may be made for the registration of any coupon bonds as to principal alone and as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The board of directors may sell the bonds in the manner, either at public or private sale, and for such price as they may determine to be for the best interests of the district. The proceeds of the bonds of each issue shall be used solely for the purpose for which those bonds have been authorized and shall be disbursed in such manner and under such restrictions as the board of directors may provide in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds. The resolution providing for the issuance of bonds, and any trust agreement securing the bonds, may contain such limitations upon the issuance of additional bonds as the board of directors may deem proper, and these additional bonds shall be issued under such restrictions and limitations as may be prescribed by that resolution or trust agreement. Prior to the preparation of definitive bonds, the board of directors may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when those bonds are executed and are available for delivery. The board of directors may provide for the replacement of any bond which is mutilated, destroyed or lost.

[ 1985, c. 337, §5 (AMD) .]

4. Pledges and covenants, trust agreement. In the discretion of the board of directors of any district, each or any issue of bonds may be secured by a trust agreement by and between the district and a corporate trustee, which may be any financial institution having trust powers within or without the State.

The resolution of the directors authorizing the issuance of the bonds or the trust agreement may pledge or assign, in whole or in part, the revenues and other moneys held or to be received by the district and any accounts and contract or other rights to receive the revenues or moneys, whether then existing or thereafter coming into existence and whether then held or thereafter acquired by the district and the proceeds thereof, and may convey or mortgage the waste facilities or any other properties of the district. The resolution may also contain provisions for protecting and enforcing the rights and remedies of the bondholders, including, but not limited to, covenants setting forth the duties of the district and the board of directors in relation to the acquisition, construction, reconstruction, improvement, repair, maintenance, operation and insurance of its waste facilities or any of its other properties; the fixing and revising of rates, tolls, assessments, rents, tipping fees and transportation charges and other charges; the application of the proceeds of bonds; the custody, safeguarding and application of revenues; the defining of defaults and providing for remedies in the event thereof, which may include the acceleration of maturities, the establishment of reserves and the making and amending of contracts. The resolution or trust agreement may set forth the rights and remedies of the bondholders and of the trustee, if any, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations. In addition, the resolution or trust agreement may contain such other provisions as the board of directors may deem reasonable and proper for the security of the bondholders, including means by which the resolution or trust agreement may be amended. All expenses incurred in carrying out the resolution or trust agreement may be treated as a part of the cost of operation. The pledge by any such resolution or trust agreement shall be valid and binding and shall be deemed continuously perfected for the purposes of the Uniform Commercial Code from the time when the pledge is made. All revenues, moneys, rights and proceeds so pledged and thereafter received by the district shall immediately be subject to the lien of the pledge without any physical delivery or segregation thereof or further action under the Uniform Commercial Code or otherwise, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the district irrespective of whether those parties have notice thereof.

The resolution authorizing the issuance of bonds under this chapter, or any trust agreement securing those bonds, may provide that all or a sufficient amount of revenues and assessments, after providing for the payment of the cost of repair, maintenance and operation and reserves therefor as may be provided in the resolution or trust agreement, shall be set aside at such regular intervals as may be provided in the resolution or trust agreement and deposited in the credit of a fund for the payment of the interest on and the principal of bonds issued under this chapter as the bonds shall become due, and the redemption price or purchase price of bonds retired by call or purchase. The use and disposition of moneys in or to the credit of the fund shall be subject to such regulations as may be provided in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds and, except as may otherwise be provided in the resolution or trust agreement, the fund shall be a fund for the benefit of all bonds without distinction or priority of one over another.

[ 1983, c. 820, §2 (NEW) .]

5. Trust funds. Notwithstanding any other provision of law, all money set aside for payment of the bonds, or other purposes pursuant to the provisions of any trust agreement securing the bonds, shall be deemed to be trust funds, to be held and applied as provided by the trust agreement; provided that investment or deposit of those funds shall be subject to the provisions applicable to municipal funds under Title 30-A, chapter 223, subchapter III-A. The resolution authorizing the issuance of bonds or the trust agreement securing the bonds shall provide that any officer to whom, or bank, trust company or other financial institution or fiscal agent to which, money shall be paid shall act as trustee of money and shall hold and apply the same for the purposes hereof, subject to such regulations as may be provided in the resolution or trust agreement or as may be required by this chapter.

[ 1987, c. 737, Pt. C, §§99, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Remedies. Any holder of bonds issued under this chapter or of any of the coupons appertaining to those bonds, and the trustee under any trust agreement, except to the extent the rights given may be restricted by the resolution authorizing the issuance of those bonds or trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceeding, including proceedings for the appointment of a receiver to take possession and control of the properties of the district, protect and enforce any and all rights under the laws of the State or granted under this chapter or under the resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by the resolution or trust agreement to be performed by the district or by any officer of the district, including the fixing, charging and collecting of rates, fees and charges for the use of or for the services and facilities furnished by the district, or if applicable, the making of any assessments against member municipalities under section 1756.

[ 1983, c. 820, §2 (NEW) .]

7. Refunding bonds. Any district formed under this chapter by resolution of its board of directors, without district vote, may issue refunding bonds for the purpose of paying any of its bonds at maturity or upon acceleration or redemption. The refunding bonds may be issued at such time prior to the maturity or redemption of the refunded bonds as the board of directors deems to be in the public interest. The refunding bonds may be issued in sufficient amounts to pay or provide the principal of the bonds being refunded, together with any redemption premium thereon, any interest accrued or to accrue to the date of payment of those bonds, the expenses of issuance of the refunding bonds, the expenses of redeeming the bonds being refunded and such reserves for debt service or other capital or current expenses from the proceeds of the refunding bonds as may be required by a trust agreement or resolution securing bonds. The issuance of refunding bonds, the maturities and other details thereof, the security therefor, the rights of the holders thereof, and the rights, duties and obligations of the district in respect of the same shall be governed by the applicable provisions of this chapter relating to the issuance of bonds other than refunding bonds.

[ 1983, c. 820, §2 (NEW) .]

8. Tax exemption. All bonds, notes or other evidences of indebtedness issued under this chapter, and their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the State.

[ 1983, c. 820, §2 (NEW) .]

9. Bonds declared legal investments. Bonds and notes issued by any district under this chapter are made securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies and associations and other persons carrying on an insurance business, trust companies, banks, bankers, banking associations, savings banks and savings associations, including savings and loan associations, credit unions, building and loan associations, investment companies, executors, administrators, trustees and other fiduciaries, pension, profit-sharing, retirement funds and other persons carrying on a banking business, and all other persons who are now, or may hereafter be, authorized to invest in bonds or other obligations of the State, may properly and legally invest funds, including capital in their control or belonging to them. The bonds and notes are made securities which may properly and legally be deposited with and received by any state, municipal or public officer, or any agency or political subdivision of the State, for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law.

[ 1983, c. 820, §2 (NEW) .]

10. Certain bond issues; notice; special meeting; vote. In the event that the directors vote to authorize bonds or notes, for any of the corporate purposes of a refuse disposal district, excluding notes payable within one year, or notes in anticipation of the revenues to be collected or received in any year or notes in anticipation of bonds which have already been authorized in accordance with this chapter, or notes in anticipation of the receipt of approved federal or state grants, the authorized amount of which, singly or in the aggregate included in any one financing, is $1,000,000 or more, the directors shall provide notice to the general public:

A. Of the proposed bond or note issue and the purposes for which the debt is being incurred; and [1983, c. 820, §2 (NEW).]

B. Call a special district meeting for the purpose of permitting the collection of testimony from the public concerning the amount of the debt so authorized. Notice of the proposed bond or note issue, the purposes for which the debt is being issued and the call of the special meeting shall be published at least once in a newspaper having general circulation in the district. [1983, c. 820, §2 (NEW).]

No debt may be incurred under the vote of the directors until the expiration of 7 full days following the date on which the special district meeting was held. If, prior to the expiration of that period, a petition signed by at least 5%, but not less than 50, of the registered voters of the district is filed with the clerk of the district requesting reference of the vote of the directors to referendum, the clerk of the district shall call and hold a special election of the voters of the district for the purpose of submitting to referendum vote the question of approving the vote of the directors. The vote of the directors shall be suspended until it has received approval by vote of a majority of the voters of the district voting on the question at the special election.

[ 1983, c. 820, §2 (NEW) .]

11. Negotiated or competitive bidding process. Any notes, bonds or other instruments of indebtedness may be the subject of a negotiated or competitive bidding process, or any other process which may be advantageous to the district, and determination of the process to be used shall be made by and at the discretion of the directors of the district.

[ 1983, c. 820, §2 (NEW) .]

SECTION HISTORY

1983, c. 820, §2 (NEW). 1985, c. 337, §5 (AMD). 1987, c. 737, §§C99,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



38 §1752. Charges

All persons, firms and corporations, whether public, private or municipal, shall pay to the treasurer of any district formed under this chapter the rates, tolls, assessments, rents, tipping fees, transportation charges and other charges established by the directors for services provided by the district. In this subchapter, the words "other charges" shall include, but not be limited to, interest on delinquent accounts at a rate not to exceed the highest lawful rate set by the Treasurer of State for municipal taxes. The district may submit periodic bills directly to individual users or to member municipalities, as determined by the directors. [1983, c. 820, §2 (NEW).]

A district may establish schedules of charges by any method determined by the directors. [1983, c. 820, §2 (NEW).]

The rates, tolls, assessments, rents, tipping fees and transportation charges and other charges shall be so established as to provide revenue at least sufficient, together with any other moneys available therefor, to: [1983, c. 820, §2 (NEW).]

1. Current operating expenses. Pay the current expenses of operating and maintaining the waste facilities of the district;

[ 1983, c. 820, §2 (NEW) .]

2. Payment of interest and principal. Pay the principal, premium and interest on all bonds and notes issued by the district under this chapter when due and payable;

[ 1983, c. 820, §2 (NEW) .]

3. Payments into reserve funds. Create and maintain such reserves as may be required by any trust agreement or resolution securing bonds and notes;

[ 1983, c. 820, §2 (NEW) .]

4. Repairs, replacements and renewals. Provide funds for paying the cost of all necessary repairs, replacements and renewals of the waste facilities of the district; and

[ 1983, c. 820, §2 (NEW) .]

5. Payment of obligations. Pay or provide for any and all amounts which the district may be obligated to pay or provide for by law or contract, including any resolution or contract with or for the benefit of the holders of its bonds and notes.

[ 1983, c. 820, §2 (NEW) .]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1753. Collection of unpaid charges

The treasurer of the district may collect the rates, tolls, assessments, rents, tipping fees, transportation charges and other charges established by the district and those charges shall be committed to him. The treasurer may, after demand for payment, sue in the name of the district in a civil action for any rate, toll, rent, assessment, tipping fee, transportation charge or other charges remaining unpaid in any court of competent jurisdiction. In addition, the treasurer may order the termination of service for nonpayment of any amount owed to the district. [1983, c. 820, §2 (NEW).]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1754. Guarantee by municipalities of district bonds and notes

1. Guarantee of bonds and notes. Subject to approval by a vote of the inhabitants of the district, as provided in subsection 2 or 3, the district board of directors may provide by resolution for the issuance, at one time or from time to time, of guaranteed notes and bonds of the district for any purpose for which the district may issue debt. Except as otherwise provided, notes and bonds issued by the district, in accordance with this section, must be authorized, issued and sold in the same manner as and subject to the other provisions of this subchapter relating to notes and bonds. The principal, premiums, if any, and interest on notes and bonds issued under this section must be guaranteed by the member municipalities of the district and the full faith and credit of the member municipalities must be pledged for the guarantee provided in this section. The share of liability of each member municipality for the guaranteed notes and bonds must be established in accordance with either the valuation method established under subsection 4, paragraph A or the per capita method established under subsection 4, paragraph B.

[ 1993, c. 11, §4 (AMD) .]

2. Application of guarantee. The guarantee provided for under this section shall apply to notes and bonds of the district designated by the district board of directors under subsection 1, if, at the time of district formation under section 1721, the inhabitants of the proposed member municipalities of the district confer that authority upon the board of directors and establish a ceiling or limit on the aggregate amount of notes and bonds guaranteed by member municipalities which may be issued by the district under this section. The referendum ballot to form the district shall include a statement listing each member municipality's fractional share of liability for guaranteed notes and bonds which may be issued under this section.

The articles to be voted upon shall be in substantially the following form:

A. To see if the residents of the town (or city) of (name of town or city) will authorize the board of directors of (name of district or proposed district) to issue notes (or bonds) of the district which will be guaranteed in part by (name of municipality) and to which guarantee will be pledged the full faith and credit of (name of municipality). [1983, c. 820, §2 (NEW).]

B. To see if the residents of the town (or city) of (name of town or city) will establish a ceiling in the aggregate amount of $ on guaranteed notes (or bonds) which may be issued by (name of district or proposed district). [1983, c. 820, §2 (NEW).]

C. To see if the residents of the town (or city) of (name of town or city) will authorize the board of directors of (name of district or proposed district) to proportionally allocate liability for notes (or bonds) of the district based on the (most recent state valuation of property, or the most recent census of residents) of (name of town or city). [1993, c. 11, §5 (NEW).]

[ 1993, c. 11, §5 (AMD) .]

3. Authority to issue guaranteed notes and bonds; referendum. If the referendum vote establishing the district does not confer authority upon the board of directors to issue guaranteed notes and bonds, a subsequent referendum may be held in which these questions are submitted to the inhabitants of each municipality comprising the district for a vote. Where a vote is taken under this subsection after formation of the district, the votes shall be counted in each municipality and the affirmative vote of a simple majority of votes cast shall be required in each municipality in order for the article to pass. The referendum vote to form the district shall include a statement listing each member municipality's fractional share of liability for guaranteed notes and bonds which may be issued under this section.

The articles to be voted upon shall be in substantially the same form as the articles under subsection 2.

[ 1983, c. 820, §2 (NEW) .]

4. Establishing share of liability among members. A district shall establish the share of liability of each member municipality for guaranteed notes and bonds issued under this section as either:

A. A fraction, the numerator of which is the most recent state valuation of all property within the member municipality and the denominator of which is the most recent state valuation of all property located within the member municipalities of the district; or [1993, c. 11, §6 (NEW).]

B. A fraction, the numerator of which is the most recent census of all residents of the member municipality and the denominator of which is the most recent census of all residents of the member municipalities of the district. [1993, c. 11, §6 (NEW).]

The fractional method used to establish the share of liability for guaranteed notes and bonds must be the same for all of the district's member municipalities.

[ 1993, c. 11, §6 (NEW) .]

5. Changes in method for sharing liability apply prospectively. The fractional share of liability among member municipalities in effect at the time a guaranteed note or bond is issued is the fractional share of liability in effect for the term of that note or bond. An article authorizing a district to issue guaranteed notes or bonds may be amended to change the method used by that district to allocate liability for bonds and notes only by submitting that question to the inhabitants of the district in the same manner as that prescribed in this section. If a change in the method used to allocate liability for bonds and notes is approved by the inhabitants of the district, the new method of allocation is effective only for notes or bonds issued after the date the change is approved by the inhabitants of the district.

[ RR 1993, c. 1, §135 (COR) .]

SECTION HISTORY

1983, c. 820, §2 (NEW). RR 1993, c. 1, §135 (COR). 1993, c. 11, §§4-6 (AMD).



38 §1755. Power of assessment for expenses and costs not covered by other district revenues

1. Power of assessment; question. At such time as the question of the formation of the proposed district and other questions relating thereto are submitted to the legal voters of the various municipalities comprising the proposed district, an additional question may be submitted with regard to granting the district assessment power, which question shall be in substantially the following form:

To see if the residents of the town (or city) of (name of town or city) will grant assessment authority to the directors of (name of district) over the member municipalities which are to comprise the district for the purpose of paying expenses and costs of the district which are not covered by other district revenues.

The assessments so authorized shall be shared by member municipalities of the district under the same formula as guarantees are shared pursuant to section 1754, and the referendum ballot shall include a statement listing the fractional share of the assessment to be borne by the member municipality.

[ 1983, c. 820, §2 (NEW) .]

2. Subsequent question. Subsequent to the formation of the district, if assessment authority was not conferred upon the district at the time of formation, the question may be addressed to the legal voters of the district in substantially the same form as prescribed pursuant to subsection 1.

Where a vote is taken under this subsection after formation of the district, the votes shall be counted in each municipality and the affirmative vote of a simple majority of votes cast shall be required in each municipality in order for the question to pass. The assessments so authorized shall be shared by member municipalities of the district under the same formula as guarantees are shared pursuant to section 1754, and the referendum ballot shall include a statement listing the fractional share of the assessment to be borne by the member municipality.

[ 1983, c. 820, §2 (NEW) .]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1756. District assessments

Where assessment authority is granted to a district pursuant to section 1755, the district shall have that assessment power with respect to the member municipalities and any assessments made shall follow these procedures. [1983, c. 820, §2 (NEW).]

1. Warrant. In substantially the same form as a warrant of the Treasurer of State for taxes, the board of directors shall issue its warrants to the assessors of each member municipality requiring them to assess upon the taxable estates within the municipality an amount which is that municipality's share of the district's expenses and costs which are not covered by other revenues of the district, as determined by the board of directors after preparation of the district budget.

[ 1983, c. 820, §2 (NEW) .]

2. Commitment. The municipal assessors shall commit the assessment to the municipal constable or collector. Constables and collectors shall have the authority and power to collect the district's taxes as is vested in them by law to collect state, county and municipal taxes.

[ 1983, c. 820, §2 (NEW) .]

3. Installments. The board of directors shall notify the member municipalities of the monthly installments and the assessments that will become payable during the fiscal year.

[ 1983, c. 820, §2 (NEW) .]

4. Payment. Each member municipality shall pay the amount of the tax assessed in the fiscal year against the municipality to the treasurer of the district. The payments shall be paid in monthly installments on or before the 20th of each month.

[ 1983, c. 820, §2 (NEW) .]

5. Enforcement. If a member municipality fails to pay the installment due, or any part, on the dates required, the treasurer of the district may issue a warrant for the amount of the unpaid tax to the county sheriff requiring the sheriff to levy by distress and sale on the real and personal property of any of the inhabitants of the municipality where that default takes place. The sheriff or sheriff's deputies shall execute the warrant. In collecting taxes within member municipalities, the board of directors shall have the same power as county officials for the collection of county taxes under Title 36, chapter 105, subchapter IX.

[ 1983, c. 820, §2 (NEW) .]

SECTION HISTORY

1983, c. 820, §2 (NEW).



38 §1757. Bonds issued by municipalities

For the purpose of assisting a district in financing any solid waste facility authorized by this chapter, and notwithstanding any other provision of law, any individual municipality may issue general obligation bonds backed by the full faith and credit of the municipality. Proceeds of the bonds or any part thereof may be either loaned or contributed to a district of which a municipality is a member. The issuance of the bonds and the loaning or contributing of funds to a district formed under this chapter shall constitute a valid purpose for which a municipality may raise or appropriate money under Title 30-A, sections 5721 to 5728. General obligation bonds issued by a municipality under this section shall be a municipal security as defined in Title 30-A, section 5903, and shall be eligible for purchase by the Maine Municipal Bond Bank. Nothing in this section may be read or construed to prohibit a municipality acting under this section from levying user fees and charges and discharging its debt out of the funds generated by the fees and charges. A municipality issuing bonds under this section and a district receiving the proceeds of the bonds may enter into such contracts and agreements as they may agree upon, both with each other and 3rd parties, establish trust or enterprise funds to provide for timely payment of the bonds, employ a trustee and do all things which may be necessary or convenient to the district or the municipality to make use of the bonds, as may be determined by the board of directors of the district and the municipal officers of the municipality. [1987, c. 737, Pt. C, §§100, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1983, c. 820, §2 (NEW). 1987, c. 737, §§C100,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).









Chapter 18: PRODUCT STEWARDSHIP

38 §1771. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 516, §1 (NEW).]

1. Brand. "Brand" means a name, symbol, word or mark that identifies a product, rather than its components, and attributes the product to the owner of the brand.

[ 2009, c. 516, §1 (NEW) .]

1-A. Covered entity. "Covered entity" means a household in this State, a business or nonprofit organization in this State exempt from taxation under the United States Internal Revenue Code of 1986, Section 501(c)(3) that employs 100 or fewer individuals, an elementary school in this State or a secondary school in this State.

[ 2013, c. 315, §3 (NEW) .]

2. Producer. "Producer" means a person that:

A. Has legal ownership of the brand of a product sold in or into the State; [2009, c. 516, §1 (NEW).]

B. Imports a product branded by a person that meets the requirements of paragraph A and has no physical presence in the United States; or [2009, c. 516, §1 (NEW).]

C. Sells a product in the State at wholesale or retail, does not have legal ownership of the brand of the product and elects to fulfill the responsibilities of the producer for that product. [2009, c. 516, §1 (NEW).]

[ 2009, c. 516, §1 (NEW) .]

3. Product. "Product" means an item intended for sale within the State that is identified pursuant to section 1772 as appropriate for a product stewardship program.

[ 2009, c. 516, §1 (NEW) .]

4. Product category. "Product category" means a group of similar products designated pursuant to section 1772 for the purpose of establishing product stewardship programs.

[ 2009, c. 516, §1 (NEW) .]

5. Product stewardship. "Product stewardship" means a producer's taking responsibility for managing and reducing the life-cycle impacts of the producer's product, from product design to end-of-life management.

[ 2009, c. 516, §1 (NEW) .]

6. Product stewardship program. "Product stewardship program" means a program financed and either managed or provided by producers individually or collectively that includes, but is not limited to, the collection, transportation, reuse and recycling or disposal, or both, of unwanted products. "Product stewardship program" includes a program financed through an assessment paid by the producers to a stewardship organization.

[ 2011, c. 206, §33 (AMD) .]

7. Recycling. "Recycling" means the transforming or remanufacturing of an unwanted product or the unwanted product's components and by-products into usable or marketable materials. "Recycling" does not include landfill disposal, incineration or energy recovery or energy generation by means of combusting unwanted products, components and by-products with or without other waste.

[ 2009, c. 516, §1 (NEW) .]

8. Reuse. "Reuse" means a change in ownership of a product or component in a product for use in the same manner and purpose for which it was originally produced.

[ 2009, c. 516, §1 (NEW) .]

8-A. Stewardship organization. "Stewardship organization" means a corporation, nonprofit organization or other legal entity created by a producer or group of producers to implement a product stewardship program.

[ 2011, c. 206, §34 (NEW) .]

9. Unwanted product. "Unwanted product" means a product that is no longer wanted by its owner or that has been abandoned or discarded or is intended to be discarded by its owner.

[ 2009, c. 516, §1 (NEW) .]

SECTION HISTORY

2009, c. 516, §1 (NEW). 2011, c. 206, §§33, 34 (AMD). 2013, c. 315, §3 (AMD).



38 §1772. Identification of candidate products; report

1. Policy; report. It is the policy of the State, consistent with its duty to protect the health, safety and welfare of its citizens, to promote product stewardship to support the State's solid waste management hierarchy under chapter 24. In furtherance of this policy, the department may collect information available in the public domain regarding products in the waste stream and assist the Legislature in designating products or product categories for product stewardship programs in accordance with this chapter. By February 15, 2014, and annually thereafter, the department shall submit to the joint standing committee of the Legislature having jurisdiction over natural resources matters a report on products and product categories that when generated as waste may be appropriately managed under a product stewardship program. The report submitted under this subsection must include updates on the performance of existing product stewardship programs.

[ 2013, c. 315, §4 (AMD) .]

2. Recommendations. The report submitted under subsection 1 may include recommendations for establishing new product stewardship programs and changes to existing product stewardship programs. The department may identify a product or product category as a candidate for a product stewardship program if the department determines one or more of the following criteria are met:

A. The product or product category is found to contain toxics that pose the risk of an adverse impact to the environment or public health and safety; [2009, c. 516, §1 (NEW).]

B. A product stewardship program for the product will increase the recovery of materials for reuse and recycling; [2009, c. 516, §1 (NEW).]

C. A product stewardship program will reduce the costs of waste management to local governments and taxpayers; [2009, c. 516, §1 (NEW).]

D. There is success in collecting and processing similar products in programs in other states or countries; and [2009, c. 516, §1 (NEW).]

E. Existing voluntary product stewardship programs for the product in the State are not effective in achieving the policy of this chapter. [2009, c. 516, §1 (NEW).]

[ 2009, c. 516, §1 (NEW) .]

3. Draft legislation. The report submitted under subsection 1 must include draft legislation if any is necessary to implement a product stewardship program requirement for the product or product category.

[ 2009, c. 516, §1 (NEW) .]

4. Public comments. At least 30 days before submitting the report under subsection 1 to the joint standing committee of the Legislature having jurisdiction over natural resources matters, the department shall post the report on its publicly accessible website. Within that period of time, a person may submit to the department written comments regarding the report. The department shall submit all comments received to the committee with the report.

[ 2009, c. 516, §1 (NEW) .]

5. Legislation to establish product stewardship programs. Annually, after reviewing the report submitted by the department pursuant to subsection 1, the joint standing committee of the Legislature having jurisdiction over natural resources matters may submit a bill to implement recommendations included in the department's report to establish new product stewardship programs or revise existing product stewardship programs.

[ 2013, c. 315, §5 (NEW) .]

SECTION HISTORY

2009, c. 516, §1 (NEW). 2013, c. 315, §§4, 5 (AMD).



38 §1773. Establishment of product stewardship programs (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 516, §1 (NEW). 2013, c. 315, §6 (RP).



38 §1774. Exclusions

This chapter does not apply to: [2009, c. 516, §1 (NEW).]

1. Motor vehicles and watercraft. Motor vehicles as defined in Title 29-A, section 101, subsection 42 and watercraft as defined in Title 12, section 13001, subsection 28 or their component parts;

[ 2015, c. 67, §1 (AMD) .]

2. Pulp and paper manufacturers. Pulp and paper manufacturers except conversion facilities for consumer product packaging; and

[ 2015, c. 67, §1 (AMD) .]

3. Specialized equipment. Specialized manufacturing equipment and specialized processing equipment, including any component of such equipment, used in the production and repair of industrial or commercial goods and not generally discarded as solid waste.

[ 2015, c. 67, §2 (NEW) .]

SECTION HISTORY

2009, c. 516, §1 (NEW). 2015, c. 67, §§1, 2 (AMD).



38 §1775. No limitation of municipal authority

Nothing in this chapter changes or limits municipal authority to regulate collection of solid waste, including curbside collection of residential recyclable materials. [2009, c. 516, §1 (NEW).]

SECTION HISTORY

2009, c. 516, §1 (NEW).



38 §1776. Product stewardship program; program requirements

A product stewardship program established for a product or product category designated by the Legislature for inclusion in a product stewardship program must be established and implemented in accordance with the provisions of this section. [2013, c. 315, §7 (NEW).]

1. Program. A producer selling a product in the State that is a designated product or that is in a designated product category is responsible individually, collectively or through a stewardship organization for the implementation and financing of a product stewardship program to manage the product at the end of the product's life in accordance with the priorities in section 2101.

A. The program must include a collection system that is convenient and adequate to serve the needs of covered entities in both rural and urban areas. [2013, c. 315, §7 (NEW).]

B. The program must provide for effective education and outreach to promote the use of the program and to ensure that collection options are understood by covered entities. [2013, c. 315, §7 (NEW).]

C. A producer or stewardship organization, including a producer's or stewardship organization's officers, members, employees and agents that organize a product stewardship program under this chapter, is immune from liability for the producer's or stewardship organization's conduct under state laws relating to antitrust, restraint of trade, unfair trade practices and other regulation of trade or commerce only to the extent necessary to plan and implement the producer's or stewardship organization's chosen organized collection or recycling system. [2013, c. 315, §7 (NEW).]

[ 2013, c. 315, §7 (NEW) .]

2. Requirement for sale. One hundred eighty days after a product stewardship plan under subsection 5 is approved in accordance with subsection 8, a producer may not sell or offer for sale in the State the relevant product, unless the producer of the product participates individually, collectively or through a product stewardship program in accordance with an approved product stewardship plan.

[ 2013, c. 315, §7 (NEW) .]

3. No fee. A product stewardship program may not charge a fee at the time an unwanted product is delivered or collected for recycling or disposal.

[ 2013, c. 315, §7 (NEW) .]

4. Costs. Producers in a product stewardship program shall finance the collection, transportation and reuse, recycling or disposition of the relevant product.

[ 2013, c. 315, §7 (NEW) .]

5. Requirement to submit a plan. Within one year of a product's or product category's being designated for inclusion in a product stewardship program, the relevant producer or stewardship organization shall submit a product stewardship plan to the department for approval. The plan must include:

A. Identification and contact information for:

(1) The individual or entity submitting the plan;

(2) All producers participating in the product stewardship program;

(3) The owners of the brands covered by the program; and

(4) If using a stewardship organization, the stewardship organization, including a description of the organization and the tasks to be performed by the organization. The description must include information on how the organization is organized, including administration of the organization and management of the organization; [2013, c. 315, §7 (NEW).]

B. A description of the collection system, including:

(1) The types of sites or other collection services to be used;

(2) How all products covered under the product stewardship program will be collected in all counties of the State; and

(3) How the collection system will be convenient and adequate to serve the needs of all entities; [2013, c. 315, §7 (NEW).]

C. The names and locations of recyclers, processors and disposal facilities that may be used by the product stewardship program; [2013, c. 315, §7 (NEW).]

D. Information on how the product and product components will be safely and securely transported, tracked and handled from collection through final disposition; [2013, c. 315, §7 (NEW).]

E. If possible, a description of the method to be used to reuse, deconstruct or recycle the unwanted product to ensure that the product components are transformed or remanufactured to the extent feasible; [2013, c. 315, §7 (NEW).]

F. A description of how the convenience and adequacy of the collection system will be monitored and maintained; [2013, c. 315, §7 (NEW).]

G. A description of how the amount of product and product components collected, recycled, processed, reused and disposed of will be measured; [2013, c. 315, §7 (NEW).]

H. A description of the education and outreach methods that will be used to encourage participation; [2013, c. 315, §7 (NEW).]

I. A description of how education and outreach methods will be evaluated; [2013, c. 315, §7 (NEW).]

J. Any performance goals established by producers or a stewardship organization to show success of the program; and [2013, c. 315, §7 (NEW).]

K. A description of how the program will be financed. If the program is financed by a per unit assessment paid by the producer to a stewardship organization, a plan for an annual 3rd-party audit to ensure revenue from the assessment does not exceed the cost of implementing the product stewardship program must be included. [2013, c. 315, §7 (NEW).]

[ 2013, c. 315, §7 (NEW) .]

6. Plan amendments. A change to an approved product stewardship plan must be submitted to the department for review prior to the implementation of that change. If a change is not substantive, such as the addition of or a change to collection locations, or if an additional producer joins the product stewardship program, approval is not needed, but the producer or stewardship organization operating the program must inform the department of the change within 14 days of implementing the change. The department shall review plan amendments in accordance with subsection 8.

[ 2013, c. 315, §7 (NEW) .]

7. Annual reporting. By February 1st of the calendar year after the calendar year in which an approved product stewardship program is implemented, and annually thereafter, the producer or stewardship organization operating the program shall submit to the department a report on the program for the previous calendar year. The report must include, at a minimum:

A. The amount of product collected per county; [2013, c. 315, §7 (NEW).]

B. A description of the methods used to collect, transport and process the product; [2013, c. 315, §7 (NEW).]

C. An evaluation of the program, including, if possible, diversion and recycling rates together with certificates of recycling or similar confirmations; [2013, c. 315, §7 (NEW).]

D. A description of the methods used for education and outreach efforts and an evaluation of the convenience of collection and the effectiveness of outreach and education. Every 2 years, the report must include the results of an assessment of the methods used for and effectiveness of education and outreach efforts. The assessment must be completed by a 3rd party; [2013, c. 315, §7 (NEW).]

E. If applicable, the report of the 3rd-party audit conducted to ensure that revenue collected from the assessment does not exceed implementation costs pursuant to subsection 5, paragraph K; and [2013, c. 315, §7 (NEW).]

F. Any recommendations for changes to the product stewardship program to improve convenience of collection, consumer education and program evaluation. [2013, c. 315, §7 (NEW).]

[ 2013, c. 315, §7 (NEW) .]

8. Department review and approval. Within 20 business days after receipt of a proposed product stewardship plan, the department shall determine whether the plan complies with subsection 5. If the plan is approved, the department shall notify the submitter in writing. If the department rejects the plan, the department shall notify the submitter in writing stating the reason for rejecting the plan. A submitter whose plan is rejected must submit a revised plan to the department within 60 days of receiving a notice of rejection.

[ 2013, c. 315, §7 (NEW) .]

9. Plan availability. Within 30 days of approval by the department of a product stewardship plan under subsection 8, the department shall place the approved product stewardship plan on the department's publicly accessible website.

[ 2013, c. 315, §7 (NEW) .]

10. Proprietary information. Proprietary information submitted to the department in a product stewardship plan, in an amendment to a product stewardship plan or pursuant to reporting requirements of this section that is identified by the submittor as proprietary information is confidential and must be handled by the department in the same manner as confidential information is handled under section 1310-B.

As used in this subsection, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the submittor and would make available information not otherwise publicly available.

[ 2013, c. 315, §7 (NEW) .]

11. Exceptions. This section does not apply to products subject to section 1610, 1665-A, 1665-B, 1672, 2165 or 2166.

[ 2013, c. 315, §7 (NEW) .]

SECTION HISTORY

2013, c. 315, §7 (NEW).






Chapter 19: COASTAL MANAGEMENT POLICIES

38 §1801. Findings and declaration of coastal management policies

The Legislature finds that the Maine coast is an asset of immeasurable value to the people of the State and the nation, and there is a state interest in the conservation, beneficial use and effective management of the coast's resources; that development of the coastal area is increasing rapidly and that this development poses a significant threat to the resources of the coast and to the traditional livelihoods of its residents; that the United States Congress has recognized the importance of coastal resources through the passage of the United States Coastal Zone Management Act of 1972 and that in 1978 Maine initiated a coastal management program in accordance with this Act which continues to be of high priority; and that there are special needs in the conservation and development of the State's coastal resources that require a statement of legislative policy and intent with respect to state and local actions affecting the Maine coast. [1985, c. 794, Pt. A, §11 (NEW).]

The Legislature declares that the well-being of the citizens of this State depends on striking a carefully considered and well reasoned balance among the competing uses of the State's coastal area. The Legislature directs that state and local agencies and federal agencies as required by the United States Coastal Zone Management Act of 1972, PL 92-583, with responsibility for regulating, planning, developing or managing coastal resources, shall conduct their activities affecting the coastal area consistent with the following policies to: [1985, c. 794, Pt. A, §11 (NEW).]

1. Port and harbor development. Promote the maintenance, development and revitalization of the State's ports and harbors for fishing, transportation and recreation;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

2. Marine resource management. Manage the marine environment and its related resources to preserve and improve the ecological integrity and diversity of marine communities and habitats, to expand our understanding of the productivity of the Gulf of Maine and coastal waters and to enhance the economic value of the State's renewable marine resources;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

3. Shoreline management and access. Support shoreline management that gives preference to water-dependent uses over other uses, that promotes public access to the shoreline and that considers the cumulative effects of development on coastal resources;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

4. Hazard area development. Discourage growth and new development in coastal areas where, because of coastal storms, flooding, landslides or sea-level rise, it is hazardous to human health and safety;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

5. State and local cooperative management. Encourage and support cooperative state and municipal management of coastal resources;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

6. Scenic and natural areas protection. Protect and manage critical habitat and natural areas of state and national significance and maintain the scenic beauty and character of the coast even in areas where development occurs;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

7. Recreation and tourism. Expand the opportunities for outdoor recreation and encourage appropriate coastal tourist activities and development;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

8. Water quality. Restore and maintain the quality of our fresh, marine and estuarine waters to allow for the broadest possible diversity of public and private uses; and

[ 1985, c. 794, Pt. A, §11 (NEW) .]

9. Air quality. Restore and maintain coastal air quality to protect the health of citizens and visitors and to protect enjoyment of the natural beauty and maritime characteristics of the Maine coast.

[ 1985, c. 794, Pt. A, §11 (NEW) .]

SECTION HISTORY

1985, c. 794, §A11 (NEW).



38 §1802. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 794, Pt. A, §11 (NEW).]

1. Coastal area. The "coastal area" encompasses all coastal municipalities and unorganized townships on tidal waters and all coastal islands. The inland boundary of the coastal area is the inland line of coastal town lines and the seaward boundary is the 3-nautical-mile line as shown on the most recently published Federal Government nautical chart.

[ 2007, c. 157, §2 (AMD) .]

2. Coastal management. "Coastal management" means the planning, development, conservation and regulation of coastal resource use by Federal, state, regional and local governments.

[ 1985, c. 794, Pt. A, §11 (NEW) .]

3. Coastal resources. "Coastal resources" means the coastal waters of the State and adjacent shorelands, their natural resources and related marine and wildlife habitat that together form an integrated terrestrial, estuarine and marine ecosystem.

[ 1985, c. 794, Pt. A, §11 (NEW) .]

SECTION HISTORY

1985, c. 794, §A11 (NEW). 2007, c. 157, §2 (AMD).



38 §1803. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 794, §A11 (NEW). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. EE, §24 (RP).



38 §1804. Interagency review of coastal water access issues

The Department of Agriculture, Conservation and Forestry and the Department of Marine Resources, within existing budgeted resources, shall convene a working group of staff from all state agencies that deal with coastal water access issues to share data, program activities and areas for collaboration on coastal water access issues. Each agency shall identify the coastal water access data that the agency has, the coastal water access data that the agency needs and potential funding sources for the collection of the needed data. Other stakeholders may be included as appropriate. The Department of Agriculture, Conservation and Forestry and the Department of Marine Resources shall submit a report of the working group's activities, including how the agencies can work cooperatively to make creative use of available funds to address both recreational and commercial access needs and to optimize projects that are multiuse in nature to the joint standing committee of the Legislature having jurisdiction over marine resources matters by January 15th of every odd-numbered year. [2011, c. 655, Pt. KK, §30 (AMD); 2011, c. 655, Pt. KK, §34 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

2001, c. 595, §1 (NEW). 2011, c. 655, Pt. KK, §30 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §5 (REV).






Chapter 20: PROTECTION OF MAINE LAKES

38 §1841. Declaration of policy

Maine's great ponds are an important element of the State's economy and traditional way of life. Their abundance and relatively high water quality are precious resources in light of the growing inadequacy of water supplies and the deterioration of natural settings and habitat in many other states. The use of great ponds as a source for drinking water, recreation and power production is vital to the State. [1991, c. 838, §26 (NEW).]

To protect the public trust, the State's great ponds must be protected from degradation. They must be managed according to watershed boundaries, while a diversity of lake setting types within each region of the State is maintained. Potable water from the State's great ponds should require minimal treatment. [1991, c. 838, §26 (NEW).]

A primary goal of the protection of the State's great ponds is to ensure that consistent land use management policies and regulations are applied throughout the direct watershed of each great pond. [1991, c. 838, §26 (NEW).]

The State's goals in managing the surface uses of great ponds are to avoid or minimize conflicts among recreational users, energy producers, shoreland owners and other users; maintain traditional water-dependent businesses; and ensure that the intensity of use allowed on a great pond is in keeping with its capacity to accommodate that use. [1991, c. 838, §26 (NEW).]

SECTION HISTORY

1991, c. 838, §26 (NEW).



38 §1842. Great Pond Task Force (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 2, §149 (COR). 1991, c. 838, §26 (NEW). 1993, c. 226, §C2 (AMD). MRSA T.38 ., §1842/4 (RP).



38 §1842-A. Great Pond Task Force (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 345, §5 (NEW). MRSA T.38 ., §1842A/5 (RP).



38 §1843. Great ponds management strategy (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 838, §26 (NEW). 1993, c. 226, §C3 (AMD). MRSA T.38 ., §1843/4 (RP).



38 §1843-A. Great ponds management strategy (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 345, §6 (NEW). MRSA T.38 ., §1843A/5 (RP).






Chapter 20-A: PROGRAM TO PREVENT INFESTATION OF AND TO CONTROL INVASIVE AQUATIC PLANTS

38 §1861. Definitions

As used in this chapter and chapter 20-B, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 434, Pt. A, §7 (NEW).]

1. Invasive aquatic plant. "Invasive aquatic plant" means a species of aquatic plant described in section 410-N.

[ 2001, c. 434, Pt. A, §7 (NEW) .]

2. Nuisance species. "Nuisance species" means an aquatic or terrestrial nonindigenous species that threatens the diversity or abundance of native species, the ecological stability of infested waters or commercial, agricultural, aquacultural or recreational activity dependent on such waters as identified by the department through rulemaking.

[ 2001, c. 434, Pt. A, §7 (NEW) .]

3. Watercraft. "Watercraft" has the same meaning as in Title 12, section 13001, subsection 28.

[ 2003, c. 414, Pt. B, §72 (AMD); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2001, c. 434, §A7 (NEW). 2003, c. 414, §B72 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



38 §1862. Program to prevent infestation of and to control invasive aquatic plants

1. Program. The commissioner and the Commissioner of Inland Fisheries and Wildlife jointly shall implement a program to inspect watercraft, watercraft trailers and outboard motors at or near the border of the State and at boat launching sites for the presence of invasive aquatic plants and to provide educational materials to the public and to watercraft owners regarding invasive aquatic plants.

[ 2001, c. 434, Pt. A, §7 (NEW) .]

2. Other inspection stations allowed. The program established under this section also may include inspections at boat launching sites on inland waters that are already infested and at boat launching sites on the inland waters that have been identified as most at risk of introduction of invasive aquatic plants.

[ 2001, c. 434, Pt. A, §7 (NEW) .]

3. Informational material to be provided. The program established under this section must provide for the distribution of informational material on invasive aquatic plants, including a guide to identifying those plants, information on how to prevent the spread of those plants and information on the potential environmental impact and other impacts of infestation.

[ 2001, c. 434, Pt. A, §7 (NEW) .]

4. Program implementation. During the 2001 boating season, the department and the Department of Inland Fisheries and Wildlife shall spend at least 5,000 person hours inspecting watercraft, watercraft trailers and outboard motors at selected boat launching sites and at no fewer than 10 roadside locations at or near the state border. In 2001, the program established under this section also must include an extensive educational effort involving a variety of media with the goal of informing the public of the risks posed by invasive aquatic plants, how to inspect watercraft, watercraft trailers and outboard motors for the presence of invasive aquatic plant material and how to properly dispose of that material. The program also must include other invasive aquatic plant-related inspection or educational efforts considered appropriate by the commissioner and the Commissioner of Inland Fisheries and Wildlife.

The program in 2002 and subsequent years must be at a level of effort determined by the commissioner and the Commissioner of Inland Fisheries and Wildlife in consultation with the Interagency Task Force on Invasive Aquatic Plant and Nuisance Species, as established in section 1871.

[ 2001, c. 434, Pt. A, §7 (NEW) .]

SECTION HISTORY

2001, c. 434, §A7 (NEW).



38 §1863. Invasive Aquatic Plant and Nuisance Species Fund

The Invasive Aquatic Plant and Nuisance Species Fund, referred to in this section as the "fund," is created within the department as a nonlapsing fund. The fund is administered by the commissioner. The fund is funded from a portion of the fees collected for lake and river protection stickers issued under Title 12, section 13058, subsection 3 and from other funds accepted for those purposes by the commissioner or allocated or appropriated by the Legislature. Money in the fund may be used only for costs related to conducting inspections under section 1862, conducting invasive aquatic plant prevention, containment, eradication and management activities and reimbursing agencies as necessary for costs associated with conducting or enforcing the provisions of this chapter and chapter 20-B. The commissioner may also use funds to contract with municipalities or other entities to conduct inspection, prevention or eradication programs to protect the inland waters of the State from invasive aquatic plant and nuisance species. The commissioner shall use at least 20% of the money in the fund for eradication activities. [2013, c. 580, §4 (AMD).]

SECTION HISTORY

2001, c. 434, §A7 (NEW). 2003, c. 414, §B73 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2013, c. 580, §4 (AMD).



38 §1864. Emergency authority to regulate surface use

The commissioner and the Commissioner of Inland Fisheries and Wildlife may jointly issue an emergency order to restrict access to or restrict or prohibit the use of any watercraft on all or a portion of a water body that has a confirmed infestation of an invasive aquatic plant. The order must be for a specific period of time and may be issued only when the use of watercraft on that water body threatens to worsen or spread the infestation. The order may require that watercraft on waters affected by the order be taken out of the water only at locations identified in the order. The order may require inspections and cleaning of watercraft, watercraft trailers and equipment upon removal at sites that have been identified in the order. Inspections must be conducted by designated state boat inspectors. For purposes of this section, "designated state boat inspector" means a person employed by the State and identified by the department or the Department of Inland Fisheries and Wildlife as a person who is qualified to properly conduct inspection activities. [2003, c. 627, §8 (AMD).]

SECTION HISTORY

2001, c. 434, §A7 (NEW). 2003, c. 551, §20 (AMD). 2003, c. 627, §8 (AMD).



38 §1865. Public water supplies

If an infested water body pursuant to section 1864 is a public drinking water supply, public notification by the commissioner and the Commissioner of Inland Fisheries and Wildlife is required prior to any response action that proposes the use of a chemical control agent. Public notification must include, at a minimum, notification of adjoining municipalities, property owners, drinking water suppliers who use that water supply and other affected persons, and must provide adequate time for public review and comment on the proposed emergency action. Chemical control agents may not be used on a water body that is a public water supply without the prior written consent of each public water supplier using that water body. [2003, c. 551, §21 (NEW).]

SECTION HISTORY

2003, c. 551, §21 (NEW).






Chapter 20-B: INVASIVE AQUATIC PLANTS AND NUISANCE SPECIES CONTROL

38 §1871. Interagency Task Force on Invasive Aquatic Plants and Nuisance Species

The Interagency Task Force on Invasive Aquatic Plants and Nuisance Species, as established by Title 5, section 12004-D, subsection 6 and referred to in this chapter as the "task force," is established to advise the department on matters pertaining to research, control and eradication of invasive aquatic plants and nuisance species. [2013, c. 300, §16 (AMD).]

1. Membership. The task force consists of 16 members as follows:

A. The following 4 ex officio voting members:

(1) The commissioner or the commissioner's designee, who serves as the chair of the task force;

(2) The Commissioner of Inland Fisheries and Wildlife or the commissioner's designee;

(3) The Commissioner of Health and Human Services or the commissioner's designee; and

(4) The Commissioner of Agriculture, Conservation and Forestry or the commissioner's designee; and

[2011, c. 657, Pt. X, §8 (AMD).]

B. Twelve members representing the public appointed by the Governor:

(1) One representative of the State's lake associations;

(2) One representative of a statewide recreational watercraft owners association;

(3) One representative of a statewide organization of marina owners;

(4) One representative of a lakes education program;

(5) One representative of public drinking water utilities;

(6) One representative of commercial tree and garden nurseries;

(7) One representative of home gardeners;

(8) One representative of municipal government;

(9) One representative of a statewide sporting association;

(10) One representative of a statewide outdoor recreational group;

(11) One person with demonstrated expertise in lake ecology; and

(12) One public member who has demonstrated experience or interest in the area of threats to fish and wildlife posed by invasive aquatic plants and nuisance species. [2001, c. 434, Pt. B, §2 (NEW).]

[ 2011, c. 657, Pt. X, §8 (AMD) .]

2. Terms. Members appointed by the Governor serve 4-year terms, except that, as determined by the Governor, of the initial appointments, 4 must be for 3 years, including the public member, and 4 must be for 2 years. Members serve until their successors are appointed. A vacancy must be filled for the remainder of the unexpired term. If after 6 months of a vacancy on the task force in a position listed in subsection 1, paragraph B the Governor cannot fill that vacancy, the Governor may appoint a member who does not meet the qualifications of subsection 1, paragraph B, but who has demonstrated experience or interest in the area of threats to fish and wildlife posed by invasive aquatic plants and nuisance species.

[ 2011, c. 47, §3 (AMD) .]

3. Advisory group of federal agency representatives. The task force may form an advisory group of federal agency representatives that may include, but is not limited to, representatives of the United States Department of the Interior, United States Fish and Wildlife Service and National Park Service assigned to Acadia National Park; the United States Department of Agriculture; the United States Forest Service within the United States Department of Agriculture; and the United States Environmental Protection Agency.

[ 2001, c. 434, Pt. B, §2 (NEW) .]

4. Duties. The task force may make recommendations to the department on:

A. The importation and transportation of invasive aquatic plants and nuisance species; [2001, c. 434, Pt. B, §2 (NEW).]

B. Monitoring and educational programs aimed at the control of invasive aquatic plants and nuisance species; [2001, c. 434, Pt. B, §2 (NEW).]

C. A comprehensive state invasive aquatic plants and nuisance species management plan that meets the requirements of the National Invasive Species Act of 1996, 16 United States Code, Section 4722; [2001, c. 434, Pt. B, §2 (NEW).]

D. A statewide inventory of invasive aquatic plants and nuisance species; [2001, c. 434, Pt. B, §2 (NEW).]

E. Methods to improve cooperation of state, provincial, federal and nongovernmental agencies in the area of invasive aquatic plants and nuisance species prevention and control; [2001, c. 434, Pt. B, §2 (NEW).]

F. Recommendations on the feasibility of implementing lake protection assessment districts that allow residents and owners of land within 250 feet of inland waters to assess themselves to raise funds to assist in the prevention and control of invasive aquatic plants; and [2001, c. 434, Pt. B, §2 (NEW).]

G. Other recommendations as necessary to control the introduction of invasive aquatic plants and nuisance species in the State. [2001, c. 434, Pt. B, §2 (NEW).]

[ 2013, c. 300, §17 (AMD) .]

5. Regional cooperation. The task force shall work with representatives from federal, state and local agencies and private environmental and commercial interests in the northeastern United States to form a northeastern regional panel to establish priorities and coordinate activities to prevent the spread of milfoil and other invasive aquatic plants and nuisance species in the Northeast.

[ 2001, c. 434, Pt. B, §2 (NEW) .]

6. Staff. The department shall provide staff support to the task force.

[ 2001, c. 434, Pt. B, §2 (NEW) .]

SECTION HISTORY

2001, c. 434, §B2 (NEW). 2003, c. 689, §B7 (REV). 2011, c. 47, §3 (AMD). 2011, c. 657, Pt. X, §8 (AMD). 2013, c. 300, §§16, 17 (AMD).



38 §1872. Action plan to protect State's inland waters

The task force shall also recommend to the department an action plan to protect the State's inland waters from invasive aquatic plants and nuisance species. That plan may include, but is not limited to: [2013, c. 300, §18 (AMD).]

1. Identification of inland waters known to be infested. Identification of inland waters of the State that are known to be infested with invasive aquatic plants and nuisance species;

[ 2001, c. 434, Pt. B, §2 (NEW) .]

2. Vulnerability assessment. Recommendations on conducting a preliminary vulnerability assessment of the State's largest inland waters to identify the largest inland waters in the State most at risk of infestation by invasive aquatic plants and nuisance species. That assessment may include such factors as the proximity of the inland water body to other infested waters, proximity of major transportation routes, presence of a public watercraft launch, use of the inland water body by transient boaters, the number of lakefront property owners and other factors as the commissioner may determine to be appropriate. The assessment also must identify the most probable vectors or pathways of introduction of invasive aquatic plants and nuisance species and identify those inspection locations most likely to result in identification and prevention of new introductions;

[ 2001, c. 434, Pt. B, §2 (NEW) .]

3. Lake monitoring program. Recommendations on a program to monitor inland waters in the State for new introductions of invasive aquatic plants and nuisance species, including recommendations on implementing that program and methods to provide for the periodic inspection of inland waters for new introductions of invasive aquatic plants and nuisance species, particularly in areas close to public watercraft launch facilities;

[ 2001, c. 434, Pt. B, §2 (NEW) .]

4. Response program. Recommendations on a response program to deal with new introductions of invasive aquatic plants and nuisance species in inland waters in the State; and

[ 2001, c. 434, Pt. B, §2 (NEW) .]

5. Training and public information materials. Recommendations on the development and distribution of training materials and public information materials for use by the public, lake monitors and persons authorized to inspect boats for invasive aquatic plants and nuisance species.

[ 2001, c. 434, Pt. B, §2 (NEW) .]

SECTION HISTORY

2001, c. 434, §B2 (NEW). 2013, c. 300, §18 (AMD).






Chapter 21: COASTAL BARRIER RESOURCES SYSTEM

38 §1901. Findings and declaration of policy

The Legislature finds that Maine's coastal barriers and the adjacent wetlands, marshes, estuaries, inlets and nearshore waters contain resources of extraordinary scenic, scientific, recreational, natural, historic, archeological and economic importance that may be irretrievably damaged and lost due to development on and adjacent to those barriers; that Maine's coastal barriers provide habitats for migratory birds and other wildlife and habitats which are essential spawning, nursery, nesting and feeding areas for commercially and recreationally important species of finfish and shellfish, as well as other aquatic organisms; that Maine's coastal barriers serve as natural storm protective buffers and are generally unsuitable for development because they are vulnerable to hurricane and other storm damage and because natural shoreline recession and the movement of unstable sediments undermine manmade structures; and that the United States Congress has recognized the importance of coastal barriers through the United States Coastal Barrier Resources Act of 1982, United States Code, Title 16, Section 3509, established a detailed process to identify coastal barriers and prohibited the expenditure of federal funds that support activities incompatible with the ability of these fragile areas to accommodate those activities. [1985, c. 794, Pt. A, §11 (NEW).]

The Legislature declares that certain areas of the Maine coast, because of their fragile nature, valuable habitat and their storm buffering abilities should be protected and conserved in their natural state and that it is inappropriate to use state funds to encourage or support activities incompatible with the ability of these areas to sustain these activities. [1985, c. 794, Pt. A, §11 (NEW).]

SECTION HISTORY

1985, c. 794, §A11 (NEW).



38 §1902. Limitations on state expenditures affecting the system

Except as provided in section 1903, no state funds or state financial assistance may be expended for development activities within the coastal barrier resource system, including, but not limited to: [1985, c. 794, Pt. A, §11 (NEW).]

1. Structures. The construction or purchase of any structure, appurtenance, facility or related infrastructure;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

2. Roads, airports, boat landings. The construction of any road, airport, boat-landing facility or other facility on or bridge or causeway to, any coastal barrier; and

[ 1985, c. 794, Pt. A, §11 (NEW) .]

3. Erosion. The carrying out of any project to prevent the erosion of, or to otherwise stabilize, any inlet, shoreline or inshore area.

[ 1985, c. 794, Pt. A, §11 (NEW) .]

SECTION HISTORY

1985, c. 794, §A11 (NEW).



38 §1903. Exception to state prohibition

1. Expenditure of state funds for coastal barriers for the following activities. State funds may be expended on coastal barriers for the following activities:

A. The maintenance, replacement, reconstruction or repair, but not the expansion, except where expansion is necessary in order to meet minimum design requirements, of state-owned or state-operated roads, structures or facilities; and [1985, c. 794, Pt. A, §11 (NEW).]

B. Any of the following actions or projects provided they are consistent with the purposes of this chapter:

(1) The study, management, protection or enhancement of fish and wildlife resources and habitats, including, but not limited to, acquisition of fish and wildlife habitats and related lands and stabilization projects for fish and wildlife habitats;

(2) Recreational uses that do not involve an irretrievable commitment of natural resources;

(3) Scientific research, including, but not limited to, geologic, marine and fish and wildlife; and

(4) Nonstructural projects for shoreline stabilization that are designed to mimic, enhance or restore natural stabilization systems. [1985, c. 794, Pt. A, §11 (NEW).]

[ 1985, c. 794, Pt. A, §11 (NEW) .]

2. Authorization of state expenditures. The Governor may, after consultation with the appropriate state agencies and the affected community, approve state expenditures or financial assistance available within the coastal barrier resources system for assistance for emergency actions essential to the saving of lives, the protection of property and the public health and safety.

[ 1985, c. 794, Pt. A, §11 (NEW) .]

SECTION HISTORY

1985, c. 794, §A11 (NEW).



38 §1904. Maine Coastal Barrier System

The Maine Coastal Barrier System shall include the following coastal barriers: [1985, c. 794, Pt. A, §11 (NEW).]

1. Carrying Place Cove. Carrying Place Cove; Town: Harrington;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

2. Birch Point. Birch Point; Town: Perry;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

3. Lubec Barriers. Lubec Barriers; Town: Lubec;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

4. Baileys Mistake. Baileys Mistake; Town: Lubec and Trescott;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

5. Grassy Point. Grassy Point; Town: Cutler;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

6. Seal Cove. Seal Cove; Town: Cutler;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

7. Sprague Neck. Sprague Neck; Town: Cutler;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

8. Jasper. Jasper; Town: Machiasport;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

9. Starboard. Starboard; Town: Machiasport;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

10. Bare Cove. Bare Cove; Town: Roque Bluffs;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

11. Roque Bluffs. Roque Bluffs; Town: Roque Bluffs;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

12. Popplestone/Roque Island. Popplestone/Roque Island; Town: Jonesport;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

13. Flake Point. Flake Point; Town: Steuben;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

14. Over Point. Over Point; Town: Steuben;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

15. Pond Island. Pond Island; Town: Deer Isle;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

16. Thrumcap. Thrumcap; Town: Cranberry Isles;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

17. Seven Hundred Acre Island. Seven Hundred Acre Island; Town: Isleboro;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

18. Nash Point. Nash Point; Town: Owls Head;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

19. Little River. Little River; Town: Georgetown;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

20. Hunnewell Beach. Hunnewell Beach; Town: Phippsburg;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

21. Small Point Beach. Small Point Beach; Town: Phippsburg;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

22. Head Beach. Head Beach; Town: Phippsburg;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

23. Stover Point. Stover Point; Town: Harpswell;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

24. Jenks Landing/Waldo Point. Jenks Landing/Waldo Point; Town: Cumberland;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

25. Cape Elizabeth. Cape Elizabeth; Town: Cape Elizabeth;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

26. Crescent Beach. Crescent Beach; Town: Cape Elizabeth;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

27. Scarborough Beach. Scarborough Beach; Town: Scarborough;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

28. Etherington Pond. Etherington Pond; Town: Biddeford;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

29. Crescent Surf. Crescent Surf; Town: Kennebunk;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

30. Ogunquit Beach. Ogunquit Beach; Town: Ogunquit;

[ 1985, c. 794, Pt. A, §11 (NEW) .]

31. Phillips Cove. Phillips Cove; Town: York; and

[ 1985, c. 794, Pt. A, §11 (NEW) .]

32. Sea Point. Sea Point; Town: Kittery.

[ 1985, c. 794, Pt. A, §11 (NEW) .]

SECTION HISTORY

1985, c. 794, §A11 (NEW).



38 §1905. Maine Coastal Barrier Resources System Maps

1. Maps; coastal barriers identified. Maine's coastal barriers are identified on maps, available for public review, at the Department of Agriculture, Conservation and Forestry, Division of Geology, Natural Areas and Coastal Resources, Maine Geological Survey office in Augusta. They are referred to as the Maine Coastal Barrier Resources Systems and are numbered consistent with the United States Coastal Barriers Resource Act.

[ 2013, c. 405, Pt. C, §24 (AMD) .]

2. Maps filed in county registry of deeds. As soon as practicable after the enactment of this chapter, the maps referred to in subsection 1, shall be filed, in the appropriate county registry of deeds.

[ 1985, c. 794, Pt. A, §11 (NEW) .]

3. Copies of maps provided to agencies. As soon as practicable after the date of enactment of this chapter, the Commissioner of Conservation shall provide copies of the maps, referred to in subsection 1, and a summary of this legislation to:

A. The chief elected official of each community in which a system is located; [1985, c. 794, Pt. A, §11 (NEW).]

B. All state agencies responsible for planning and managing coastal resources; [1985, c. 794, Pt. A, §11 (NEW).]

C. State agencies responsible for administering state funding programs affected by the prohibitions of this chapter; and [1985, c. 794, Pt. A, §11 (NEW).]

D. Coastal regional planning agencies. [1985, c. 794, Pt. A, §11 (NEW).]

[ 1985, c. 794, Pt. A, §11 (NEW) .]

SECTION HISTORY

1985, c. 794, §A11 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §40 (AMD). 2011, c. 655, Pt. KK, §31 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §24 (AMD).






Chapter 23: COASTAL AND LAKE WATERSHED DISTRICTS

38 §2001. Watershed districts authorized

Watershed districts may be created pursuant to this section to protect, restore and maintain the natural functions and values of coastal wetlands; freshwater wetlands; rivers, streams and great ponds; coastal harbors; bays; estuaries and marine waters and to manage and conserve the land and water resources of watersheds of those resources within the jurisdictions of these districts. The natural functions and values of those resources include water quality, water quality maintenance, aquatic and wildlife habitat, scenic quality and floodwater storage and conveyance. The term "participating water district," as used in this chapter, means a water district, as defined by Title 35-A, section 6101, subsection 3, included in the application provided for by section 2002. [1993, c. 721, Pt. E, §2 (AMD); 1993, c. 721, Pt. H, §1 (AFF).]

SECTION HISTORY

1987, c. 711, (NEW). 1989, c. 106, §1 (AMD). 1993, c. 721, §E2 (AMD). 1993, c. 721, §H1 (AFF).



38 §2002. Formation

1. Initiation. The municipal officers of the municipality or municipalities, or portions of the municipality or municipalities, or the residents of unorganized territory who desire to form a watershed district shall file a statement of intent to organize on a form or forms to be prepared by the commissioner, setting forth the name or names of the municipality or municipalities, or portions of the municipality or municipalities or, in the case of residents of unorganized territory, the names of those residents that propose to be included in the district and they shall furnish such other data as the commissioner determines necessary and proper. The application must contain, but is not limited to, a description of the territory of the proposed district, the names of water districts that utilize water from surface or ground water supplies within the territory of the proposed district, the name proposed for the district, which must include the words "watershed district" or "management district."

[ 1993, c. 721, Pt. E, §3 (AMD); 1993, c. 721, Pt. H, §1 (AFF) .]

2. Initiation by referendum. Residents of a municipality or municipalities, or portions thereof, that desire to form a watershed district may petition the municipal officers to file a statement of intent to form a watershed district with the commissioner. The petition must contain a description of the territory of the proposed district.

Upon receipt of a written petition signed by at least 10% of the number of voters voting for the gubernatorial candidates at the last statewide election in that proposed district, the municipal officers shall submit the question to the voters of the proposed district at the next general, primary or special election within the proposed district. The referendum question must read as follows:

"Shall the municipal officers representing the proposed watershed district, consisting of (describe the territory of the proposed district), initiate proceedings to form the proposed district?"

If the referendum question is approved by a majority of the legal voters voting at the election, provided that the total number of votes cast for and against the referendum question equals or exceeds 20% of the total number of votes cast in the proposed district in the last gubernatorial election, the municipal officers representing the residents of the proposed watershed district shall file a statement of intent to form the proposed district in accordance with subsection 1.

[ 1993, c. 721, Pt. E, §3 (AMD); 1993, c. 721, Pt. H, §1 (AFF) .]

2. Initiation by referendum. Residents of a municipality or municipalities, or portions thereof, that desire to form a watershed district may petition the municipal officers to file a statement of intent to form a watershed district with the commissioner. The petition must contain a description of the territory of the proposed district.

Upon receipt of a written petition signed by at least 10% of the number of voters voting for the gubernatorial candidates at the last statewide election in that proposed district, the municipal officers shall submit the question to the voters of the proposed district at the next general, primary or special election within the proposed district. The referendum question must read as follows:

"Shall the municipal officers representing the proposed watershed district, consisting of (describe the territory of the proposed district), initiate proceedings to form the proposed district?"

If the referendum question is approved by a majority of the legal voters voting at the election, provided that the total number of votes cast for and against the referendum question equals or exceeds 20% of the total number of votes cast in the proposed district in the last gubernatorial election, the municipal officers representing the residents of the proposed watershed district shall file a statement of intent to form the proposed district in accordance with subsection 1.

3. Public hearing.

[ 1993, c. 721, Pt. E, §3 (RP); 1993, c. 721, Pt. H, §1 (AFF) .]

4. Commissioner convenes joint meeting. Upon receiving a complete statement of intent to form a watershed district, the commissioner shall give notice to participating water districts, the municipal officers within the municipality or municipalities involved and, when unorganized territory is involved, to the persons signing the application described in subsection 1 and the commissioners of the county in which the unorganized territory is located of a date, time and place of a meeting of the municipal officers of the municipality or municipalities involved and, when unorganized territory is involved, a joint meeting of all the persons signing the application described in subsection 1 and the commissioners of the county in which the unorganized territory is located. The notice must be in writing and sent by registered or certified mail, return receipt requested, to the addresses shown on the application described in subsection 1 and, in the case of county commissioners, to the addresses of those commissioners obtained from the county clerk. A return receipt properly endorsed is evidence of the receipt of notice. The notice must be mailed at least 10 days prior to the date set for the meeting.

[ 1993, c. 721, Pt. E, §3 (AMD); 1993, c. 721, Pt. H, §1 (AFF) .]

5. Denial of application.

[ 1993, c. 721, Pt. E, §3 (RP); 1993, c. 721, Pt. H, §1 (AFF) .]

6. Joint meeting. The persons to whom the notice described in subsection 4 is directed shall meet at the time and place appointed. When more than one municipality or unorganized territory is involved, the persons shall organize by electing a chair and a secretary. An action may not be taken at any such meeting unless, at the time the meeting is convened, there are present at least 1/2 of the total number of municipal officers eligible to attend and participate at the meeting and, when the proposed district includes or is composed solely of unorganized territory, at least 2/3 of the persons signing the application described in subsection 1 and at least 2 commissioners of the county in which the unorganized territory is located, other than to report to the commissioner that a quorum was not present and to request the commissioner to issue a new notice for another meeting. The purposes of the meeting are to develop a declaration of district responsibilities and to determine a fair and equitable number of trustees, subject to section 2004, to be elected by and represent each participating municipality or, in the case of unorganized territory, the residents of that territory within the bounds of the proposed district. The declaration of district responsibilities must list the powers and duties of the proposed watershed district. These powers and duties are limited to those authorized under section 2007. The declaration must also include a method of determining each municipality's proportional share, and where unorganized territory is involved, that unorganized territory's share, of the proposed district's annual budget. When a decision has been reached on a declaration of district responsibilities, the number of trustees and the number to represent each municipality or the residents of the unorganized territory within the bounds of the proposed district, subject to the limitations provided, this decision must be reduced to writing by the secretary and must be approved by a 2/3 vote of those present. When 2 or more municipalities are, or unorganized territory is, involved, the vote so reduced to writing and the record of the meeting must be signed by the chair and attested by the secretary and filed with the commissioner. When a single municipality is involved, a copy of the vote of the municipal officers duly attested by the clerk of the municipality must be filed with the commissioner.

[ 1993, c. 721, Pt. E, §3 (AMD); 1993, c. 721, Pt. H, §1 (AFF) .]

6-A. Water district representation. The trustees of each participating water district shall annually appoint one water district official or staff person to serve as a trustee of the watershed district for a one-year term.

[ 1989, c. 106, §3 (NEW) .]

7. Submission. When the record of the municipality or the record of the joint meeting, when municipalities are, or unorganized territory is, involved, has been received by the commissioner and found by the commissioner to be in order, the commissioner shall order the question of the formation of the proposed watershed district and other related questions to be submitted to the legal voters residing within that portion of the municipality, municipalities or unorganized territory that falls within the proposed watershed district. The order must be directed to the municipal officers of the municipality or municipalities which propose to form the watershed district and, when the proposed watershed district includes or is composed solely of unorganized territory, to the commissioners of the county in which the unorganized territory is located, directing them to call town meetings, city elections or a meeting of the residents of the unorganized territory within the bounds of the proposed watershed district for the purpose of voting in favor of or in opposition to each of the following articles or questions, as they may apply, in substantially the following form:

A. To see if the town (or city) of (name of town or city) will vote to incorporate as a watershed district to be called (name) Watershed District; [1987, c. 711, (NEW).]

B. To see if the residents of the following described section of the town (or city) of (name of town or city) will vote to incorporate as a watershed district to be called (name) Watershed District: (legal description of the bounds of section to be included); [1987, c. 711, (NEW).]

C. To see if the residents of the (following described section of) (name of town or city) (unorganized territory) will vote to join with the residents of the (following described section of) (name of town or city) (unorganized territory) to incorporate as a watershed district to be called (name) Watershed District: (legal description of the bounds of the proposed watershed district, except where the district is to be composed of entire municipalities); [1987, c. 711, (NEW).]

D. To see if the inhabitants of the following described section of that unorganized territory known as Township (number), Range (number) will vote to incorporate as a watershed district to be called (name) Watershed District: (legal description of the bounds of the proposed watershed district); [1987, c. 711, (NEW).]

E. To see if the residents of (the above described section of) (name of town or city) will vote to approve the total number of trustees and the allocation of representation among the municipalities (and included section of unorganized territory) on the board of trustees as determined by the municipal officers (and the persons representing the included area of unorganized territory) and listed as follows:

Total number of trustees is ...... and the residents of (the above described section of) (town or city) are entitled to ...... trustees (and the residents of the above described section of unorganized territory are entitled to ...... trustees); [1993, c. 721, Pt. E, §3 (AMD); 1993, c. 721, Pt. H, §1 (AFF).]

F. To choose (number) trustees to represent the residents of (the above described section) of (town or city) (unorganized territory) on the board of trustees of the (name) Watershed District; and [1993, c. 721, Pt. E, §3 (AMD); 1993, c. 721, Pt. H, §1 (AFF).]

G. To see if the residents of (the above described section of) (name of town or city or included section of unorganized territory) will vote to adopt a declaration of district responsibilities that describes and restricts the powers of the (name) Watershed District. [1993, c. 721, Pt. E, §3 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

[ 1993, c. 721, Pt. E, §3 (NEW); 1993, c. 721, Pt. H, §1 (AFF) .]

At any such town meeting, city election or election by the residents of the proposed watershed district, trustees must be chosen to represent the municipality or the unorganized territory within the proposed watershed district in the manner provided in section 2005. [1993, c. 721, Pt. E, §3 (AMD); 1993, c. 721, Pt. H, §1 (AFF).]

SECTION HISTORY

1987, c. 711, (NEW). 1989, c. 106, §§2,3 (AMD). 1989, c. 890, §§A40,B280- 283 (AMD). 1993, c. 721, §E3 (AMD). 1993, c. 721, §H1 (AFF).



38 §2003. Approval and organization

When the residents of the municipality or each municipality, when more than one is involved, or the unorganized territory within the proposed watershed district have voted upon the formation of a proposed watershed district and all of the other questions submitted therewith, the clerk of each municipality and, when the proposed district includes unorganized territory, the county clerk shall make a return to the commissioner in such form as the commissioner determines. If the commissioner finds from the returns that a majority of the residents within each of the municipalities involved and, when the proposed district includes unorganized territory, that a majority of the residents of the unorganized territory within the proposed watershed district, voting on each of the articles and questions submitted to them, have voted in the affirmative and have elected the necessary trustees and the names of those elected to represent each municipality, or the residents of the unorganized territory within the proposed watershed district, that each participating water district has appointed a trustee as provided by section 2002, subsection 6-A, and that all other steps in the formation of the proposed watershed district are in order and in conformity with law, the commissioner shall make a finding to that effect and record the same upon departmental records. The commissioner shall, immediately after making findings, issue a certificate of organization in the name of the watershed district in such form as the commissioner determines. The original certificate must be delivered to the trustees on the day that they are directed to organize and a copy of the certificate duly attested by the commissioner must be filed and recorded in the Office of the Secretary of State. The issuance of that certificate by the commissioner is conclusive evidence of the lawful organization of the watershed district. The watershed district is not operative until the date set by the commissioner under section 2006. [1989, c. 106, §4 (AMD); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §284 (AMD).]

SECTION HISTORY

1987, c. 711, (NEW). 1989, c. 106, §4 (AMD). 1989, c. 890, §§A40,B284 (AMD).



38 §2004. Trustees

1. Authorization. All the affairs of a watershed district shall be managed by a board of trustees. The board shall consist of not less than 3 trustees, or not less than 5 trustees in watershed districts involving more than one municipality or one or more municipalities and residents of an unorganized territory. In addition, the board shall consist of one trustee representing each participating water district. Trustees, other than those representing participating water districts, shall be elected in accordance with this chapter. The exact number of trustees shall be determined in accordance with section 2002. A watershed district may alter the number of trustees by submitting the proposed alteration to the voters in the same manner as provided in section 2002, subsection 7. No municipality nor unorganized territory within any watershed district may have less than one trustee. A quorum of the trustees may conduct the affairs of the district even if there is a vacancy on the board of trustees.

[ 1989, c. 106, §5 (AMD) .]

2. Recall. Trustees may be recalled under the following provisions.

A. The qualified electors of the watershed district may petition for the recall of any trustee after the first year of the term for which the trustee is elected by filing a petition with the municipal clerk, or the county commissioners in unorganized territory, demanding the recall of the trustee. A trustee may be subject to recall for misfeasance, malfeasance or nonfeasance in office. The petition shall be signed by electors of the political subdivision which that trustee represents equal to at least 25% of the vote cast for the office of Governor at the last gubernatorial election within the political subdivision of the trustee being recalled. The recall petition shall state the reason for which removal is sought. [1987, c. 711, (NEW).]

B. Within 3 days after the petition is offered for filing, the official with whom the petition is left shall determine by careful examination whether the petition is sufficient and so state in a certificate attached to the petition. If the petition is found to be insufficient, the certificate shall state the particulars creating the insufficiency. The petition may be amended to correct any insufficiency within 5 days following the affixing of the original certificate. Within 2 days after the offering of the amended petition for filing, it shall again be carefully examined to determine sufficiency and a certificate stating the findings shall be attached. Immediately upon finding an original or amended petition sufficient, the official shall file the petition and call a special election to be held not less than 40 days nor more than 45 days from the filing date. The official shall notify the trustee, against whom the recall petition is filed, of the special election. [1987, c. 711, (NEW).]

C. The trustee against whom the recall petition is filed shall be a candidate at the special election without nomination, unless the trustee resigns within 10 days after the original filing of the petition. There shall be no primary. Candidates for the office may be nominated under the usual procedure of nomination for a primary election by filing nomination papers, not later than 5 p.m., 4 weeks preceding the election and have their names placed on the ballot at the special election. [1987, c. 711, (NEW).]

D. The trustee against whom a recall petition has been filed shall continue to perform the duties of office until the result of the special election is officially declared. The person receiving the highest number of votes at the special election shall be declared elected for the remainder of the term. If the incumbent receives the highest number of votes, the incumbent shall continue in office. If another receives the highest number of votes, that person shall succeed the incumbent, if qualified, within 10 days after receiving notification. [1987, c. 711, (NEW).]

E. After one recall petition and special election, no further recall petition may be filed against the same trustee during the term for which the trustee was elected. [1987, c. 711, (NEW).]

[ 1987, c. 711, (NEW) .]

SECTION HISTORY

1987, c. 711, (NEW). 1989, c. 106, §5 (AMD).



38 §2005. Election of trustees

Except for trustees representing participating water districts, whose selection is governed by section 2002, subsection 6-A, trustees shall be nominated and elected in the same manner as municipal officers are nominated and elected under Title 30-A, or in accordance with a municipal charter, whichever is applicable; or, in the case of unorganized territory, in accordance with the procedure for the organization of larger townships set forth in Title 30-A, section 7001. Upon receipt of the names of all the trustees, the commissioner shall set a time, place and date for the first meeting of the trustees, notice of the meeting to be given to the trustees by certified or registered mail, return receipt requested, mailed at least 10 days prior to the date set for the meeting, to determine the length of their terms. Except for trustees representing water districts whose term is set by section 2002, subsection 6-A, the terms must be determined by lot in accordance with the following table:

The trustees shall enter on their records the determination so made. The trustees shall serve their terms as determined at the organizational meeting, except that, in the case of trustees representing a municipality, those trustees shall serve an additional period until the next regular election of the municipality and, thereafter, those trustees' terms of office shall date from the time of each regular municipal election; and except that, in the case of trustees representing residents of unorganized territory, those trustees shall serve until an election to fill the vacancies caused by the expiration of their terms shall be called by the county commissioners. The commissioners shall call the election in the same manner provided for the initial election of trustees and cause that election to be held on a date as closely following the date upon which the terms expire.

They shall organize by election from their own members a chairman, a vice-chairman, a treasurer and a clerk and choose, employ and fix the compensation of other necessary officers and agents who shall serve at their pleasure and they shall adopt a corporate seal. Prior to the election of the officers, each trustee shall be sworn to the faithful performance of the trustee's duties. [1987, c. 711, (NEW).]

At the first organizational meeting, the trustees shall determine the percentage of the watershed district's operating budget to which each participating water district shall contribute. Any contributions paid by a participating water district shall be recovered, with carrying costs, in the district's next rate case. The agreed upon contribution of a participating water district may not be changed during the fiscal year unless the participating water district approves the change. The percentage contribution of a participating water district may be reviewed and changed by the trustees at the end of the fiscal year. [1989, c. 106, §7 (NEW).]

The trustees may from time to time adopt, establish and amend through bylaws consistent with the laws of the State and necessary for their own convenience and the proper management of the affairs of the district and perform any other acts within the powers delegated to them by law. [1987, c. 711, (NEW).]

After the original organizational meeting, the trustees shall meet annually at a time determined by their bylaws for the purpose of electing from among the members a chairman, vice-chairman, treasurer and clerk to serve until the next annual election and until their successors are elected and qualified. The treasurer shall furnish bond in such sum and with such sureties as the trustees approve, the cost of the bond to be paid by the district. The chairman, vice-chairman, treasurer and clerk may receive compensation for serving in these capacities as the trustees determine. This compensation shall be in addition to the compensation payable to them as trustees. The trustees shall make and publish an annual report including a report of the treasurer. [1987, c. 711, (NEW).]

At the expiration of the terms, the vacancy shall be filled for a term of 3 years and the trustees shall notify the municipal officers of the municipalities within the watershed district before the annual town meeting or before the regular city election if a city falls within the watershed district; or, in the case of unorganized territory, the trustees shall notify the commissioners of the county in which the unorganized territory, encompassed by the watershed district, is located of the fact that a vacancy will occur so that the municipal officers in these municipalities or the county commissioners may provide for the election of a trustee or trustees to fill the vacancy that will occur. All trustees shall serve until their successors are elected and qualified. The trustees shall receive compensation as recommended by them and approved by majority vote of the municipal officers in municipalities representing a majority of the population within the district, including compensation for any duties they perform as officers as well as for their duties as trustees. Certification thereof shall be recorded with the Secretary of State and recorded in the bylaws. Their compensation for duties as trustees shall be based on the amount specified in the bylaws, each meeting actually attended and reimbursement for travel and expenses, with the total not to exceed the amount specified in the bylaws. Compensation schedules in effect on January 1, 1988 shall continue in effect until changed. [1987, c. 711, (NEW).]

When a vacancy on the board of trustees occurs by reason of death, resignation or otherwise, the municipal officers of the municipality that the trustee represented shall fill the vacancy by electing a trustee from the municipality to serve until the municipality shall fill the vacancy at its next annual town meeting or next regular city election. In the case of a vacancy in the office of a trustee representing unorganized territory, the commissioners of the county in which the unorganized territory is located shall fill the vacancy by electing a trustee from the unorganized territory and resident within the boundaries of the watershed district until the next election of trustees is held. The person so chosen shall serve until a successor is elected and qualified. If any member of the board of trustees moves from the municipality represented, or, in the case of a trustee representing unorganized territory, if that trustee moves outside the boundaries of the watershed district, a vacancy shall be declared to exist by the board of trustees and the municipal officers or the county commissioners shall choose another trustee as provided. [1987, c. 711, (NEW).]

No member of the board of trustees may be employed for compensation or in any other capacity by the watershed district of which the member is a trustee, except as otherwise provided. [1987, c. 711, (NEW).]

SECTION HISTORY

1987, c. 711, (NEW). 1989, c. 106, §§6,7 (AMD). 1989, c. 106, §6 (AMD). 1989, c. 890, §§A40,B285 (AMD). 1989, c. 890, Pt. A, §40 (AFF). 1989, c. 890, Pt. B, §285 (AMD).



38 §2006. Operational date of watershed districts

On the date set by the commissioner as provided in section 2005, the watershed district becomes operative. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §286 (AMD).]

SECTION HISTORY

1987, c. 711, (NEW). 1989, c. 890, §§A40,B286 (AMD).



38 §2007. Powers

A watershed district has the following powers. [1987, c. 711, (NEW).]

1. General. Any district organized under this chapter may sue and be sued; make contracts; accept gifts, purchase, lease, devise or otherwise acquire, hold or dispose of real or personal property; disburse money; contract debt; adopt rules; and do such other acts as necessary to carry out the purposes of the district.

[ 1987, c. 711, (NEW) .]

2. Security required. The district may require that a contracting party give adequate security to assure performance of the contract and to pay all damages which may arise from inadequate performance.

[ 1987, c. 711, (NEW) .]

3. Responsibilities. The district is responsible for those activities listed in the declaration of district responsibilities as approved in accordance with section 2002. The activities are limited to the following:

A. Initiating and coordinating research and surveys for the purpose of gathering data on wetlands, water bodies, related shorelands and watersheds within the territory of the district; [1993, c. 721, Pt. E, §4 (AMD); 1993, c. 721, Pt. H, §1 (AFF).]

B. Planning natural resource restoration projects; [1993, c. 721, Pt. E, §4 (AMD); 1993, c. 721, Pt. H, §1 (AFF).]

C. Contacting and attempting to secure the cooperation of municipal officials and state agencies for the purpose of enacting and enforcing ordinances and regulations necessary to further the purposes of the district; [1987, c. 711, (NEW).]

D. Adopting and implementing natural resource protection, management and restoration plans; [1993, c. 721, Pt. E, §4 (AMD); 1993, c. 721, Pt. H, §1 (AFF).]

E. Adopting and implementing plans and programs to facilitate coordination of water level management and surface water use on great ponds within the territory of the district; and [1993, c. 721, Pt. E, §4 (AMD); 1993, c. 721, Pt. H, §1 (AFF).]

F. Entering into agreements with a municipality or group of municipalities that are wholly or partially within the district to administer the land use ordinances of that municipality or group of municipalities. [1993, c. 721, Pt. E, §4 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

[ 1993, c. 721, Pt. E, §4 (AMD); 1993, c. 721, Pt. H, §1 (AFF) .]

4. Limits on jurisdiction. The limits on jurisdiction regarding the regulation of water level are as follows.

A. The district has no authority to set a water level regime for a body of water impounded by a dam that is exempt, under section 840, subsection 1, from the authority of the commissioner to set water level regimes. [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §287 (AMD).]

B. The district's authority to set a water level regime for any water body within its boundaries and over any dams within its boundaries is subordinate to the authority of a municipality under Title 30-A, chapter 187, subchapter VI and to the authority of the Department of Environmental Protection under chapter 5, subchapter I, article 1, subarticle 1-B, article 3-A and article 4. [1993, c. 721, Pt. E, §5 (AMD); 1993, c. 721, Pt. H, §1 (AFF).]

[ 1993, c. 721, Pt. E, §5 (AMD); 1993, c. 721, Pt. H, §1 (AFF) .]

SECTION HISTORY

1987, c. 711, (NEW). 1989, c. 890, §§A40,B287 (AMD). 1993, c. 721, §§E4,5 (AMD). 1993, c. 721, §H1 (AFF).



38 §2008. Budget meeting

The trustees of a watershed district shall annually before June 1st call a district budget meeting to approve the operating budget, reserve fund for a capital outlay purpose or capital outlay appropriations in the following manner. [1987, c. 711, (NEW).]

1. Call and notice. Each district budget meeting shall be called by a warrant signed by a majority of the trustees. The warrant shall specify the time and place of the meeting and shall set forth the proposed budget and any other items of business. The warrant shall be directed to any resident of the district, by name, ordering that resident to notify all voters within the district to assemble at the time and place appointed. An attested copy of the warrant shall be posted by the person to whom it is directed in some conspicuous place in each of the municipalities within the district at least 7 days before the meeting. The person who gives notice of the meeting shall make a return on the warrant, stating the manner of notice in each municipality and the time when it was given.

[ 1987, c. 711, (NEW) .]

2. Voting list. The trustees shall appoint a resident of the district to serve as registration clerk and to make and keep a voting list of all residents in the district eligible to vote. The registration clerk shall compile the district voting list from the voting lists of all municipalities and the portions of unorganized territory lying within the district. At least 14 days before any budget meeting, the registration clerk shall bring that voting list up to date by comparing the list with those voting lists found in the municipalities and the portions of unorganized territory within the district and by making such additions and deletions as necessary. Additions or deletions may not be made within the 14-day period prior to the meeting.

[ 1993, c. 721, Pt. E, §6 (AMD); 1993, c. 721, Pt. H, §1 (AFF) .]

3. Quorum; meeting rules. Each person whose name appears on the district voting list may attend and vote at a district budget meeting. Twenty-five registered voters constitute a quorum. When a quorum of voters is present, the chairman of the trustees shall open the meeting by calling for the election of a moderator, receiving and counting votes for moderator and swearing in the moderator. As soon as a moderator has been elected and sworn, the moderator shall preside at the meeting. The secretary of the district shall record accurately all votes of the meeting.

[ 1987, c. 711, (NEW) .]

4. Budget approval. The trustees shall thoroughly explain the proposed budget and the voters of the district shall be given an opportunity to be heard. At the district budget meeting, only those items dealing with the expenses necessary to operate the district, appropriations for a reserve fund and capital outlay shall be subject to change by the voters. The initial budget submitted by the trustees of the watershed district following the district's formation and organization must be approved by the voters at the district budget meeting. If the initial budget is not approved by July lst, the trustees shall make as many revisions and conduct as many meetings as necessary to secure budget approval by the voters. If a budget for the operation of the district is not approved prior to July 1st in any following year, the previous fiscal year's budget shall automatically be considered the approved budget for that fiscal year.

[ 1989, c. 106, §8 (AMD) .]

SECTION HISTORY

1987, c. 711, (NEW). 1989, c. 106, §8 (AMD). 1993, c. 721, §E6 (AMD). 1993, c. 721, §H1 (AFF).



38 §2009. Exemption

The property, both real and personal, rights and franchises of any watershed district formed under this chapter and held within the boundaries of the district is forever exempt from taxation. [1987, c. 711, (NEW).]

SECTION HISTORY

1987, c. 711, (NEW).



38 §2010. Assessments

Assessments shall be made as follows. [1987, c. 711, (NEW).]

1. Method. Following adoption of the district budget, the trustees shall issue their warrants, in substantially the same form as the warrant of the Treasurer of State, for taxes to each participating municipality and, in the case of unorganized territory, to the commissioner's of the county within which that territory lies, requiring it to pay its proportionate part of the district budget. Each municipality's proportionate part of the budget or, in the case of unorganized territory, each county's proportionate share, must be based upon its percentage of shoreline frontage on the great ponds and marine waters within the district's territory, or an alternative method as described in the declaration of district responsibilities and approved at referendum under section 2003.

[ 1993, c. 721, Pt. E, §7 (AMD); 1993, c. 721, Pt. H, §1 (AFF) .]

2. Fiscal year; payments. The fiscal year of the district is July 1st to June 30th. In the fiscal year in which the assessment is levied, the treasurer of each municipality and, in the case of unorganized territory, the county treasurer, shall pay the amount of the assessment in 3 equal installments to the treasurer of the district. Installments must be paid by August 1st, December 1st and March 31st.

[ 1993, c. 721, Pt. E, §8 (AMD); 1993, c. 721, Pt. H, §1 (AFF) .]

3. Water utility benefiting. Any water utility benefiting from the services of this district has the right to contribute funds to the district as a utility operating expense.

[ 1987, c. 711, (NEW) .]

SECTION HISTORY

1987, c. 711, (NEW). 1989, c. 106, §9 (AMD). 1993, c. 721, §§E7,8 (AMD). 1993, c. 721, §H1 (AFF).



38 §2011. Liability

Any watershed district formed under this chapter is a governmental entity for the purposes of Title 14, chapter 741. [1987, c. 711, (NEW).]

SECTION HISTORY

1987, c. 711, (NEW).



38 §2012. State agency assistance

The Department of Economic and Community Development, the Department of Environmental Protection and other state agencies with expertise in watershed management shall, to the extent practicable, develop advisory guidelines, models and other technical assistance materials on the watershed planning process for municipalities, interested citizens and others. These agencies shall, upon request and as resources allow, provide assistance to watershed districts in the development and implementation of watershed management plans. [1993, c. 721, Pt. E, §9 (NEW); 1993, c. 721, Pt. H, §1 (AFF).]

SECTION HISTORY

1993, c. 721, §E9 (NEW). 1993, c. 721, §H1 (AFF).



38 §2013. Priority watershed protection grants program

A priority watershed protection grants program is established, to be administered by the department, for the purpose of providing financial assistance to entities to conduct projects that implement best management practices or other management measures in order to reduce or eliminate nonpoint source pollution in surface waters of the State. Funding may not be used to pay salaries of state agency staff. [1997, c. 519, Pt. B, §1 (NEW); 1997, c. 519, Pt. B, §3 (AFF).]

1. Project elements. Each project proposal must either create a watershed management plan or implement an existing plan. A plan must include the following elements:

A. An assessment of water quality and uses of water bodies within the watershed; [1997, c. 519, Pt. B, §1 (NEW); 1997, c. 519, Pt. B, §3 (AFF).]

B. An inventory of the types of land uses and the types and severity of nonpoint source pollution in the watershed; [1997, c. 519, Pt. B, §1 (NEW); 1997, c. 519, Pt. B, §3 (AFF).]

C. An evaluation of the types and severity of other factors that may be affecting water quality; [1997, c. 519, Pt. B, §1 (NEW); 1997, c. 519, Pt. B, §3 (AFF).]

D. A determination of nonpoint source pollution controls and measures necessary to improve or protect water quality; [1997, c. 519, Pt. B, §1 (NEW); 1997, c. 519, Pt. B, §3 (AFF).]

E. An implementation strategy to address nonpoint sources of pollution in the watershed that includes costs and schedules for implementing best management practices or other management measures and agreements outlining responsibilities for meeting this strategy; [1997, c. 519, Pt. B, §1 (NEW); 1997, c. 519, Pt. B, §3 (AFF).]

F. Actions to inform eligible landowners of the importance of utilizing best management practices on a voluntary or cost-shared basis; [1997, c. 519, Pt. B, §1 (NEW); 1997, c. 519, Pt. B, §3 (AFF).]

G. An objective evaluation of the plan following implementation; and [1997, c. 519, Pt. B, §1 (NEW); 1997, c. 519, Pt. B, §3 (AFF).]

H. Actions to achieve self-sustaining financial support of the plan. [1997, c. 519, Pt. B, §1 (NEW); 1997, c. 519, Pt. B, §3 (AFF).]

[ 1997, c. 519, Pt. B, §1 (NEW); 1997, c. 519, Pt. B, §3 (AFF) .]

2. Project approval. The board shall approve funding for projects based on the following preferences, considering public comments on project proposals that have been submitted to the board:

A. [2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 655, Pt. EE, §25 (RP).]

B. Projects that demonstrate extensive local support in either funding or services; [1997, c. 519, Pt. B, §1 (NEW); 1997, c. 519, Pt. B, §3 (AFF).]

C. Projects that seek to solve current pollution problems and plan for future protection of resources; and [1997, c. 519, Pt. B, §1 (NEW); 1997, c. 519, Pt. B, §3 (AFF).]

D. Projects that create techniques, products or information that can be of use in more than one setting or in other projects in the State. [1997, c. 519, Pt. B, §1 (NEW); 1997, c. 519, Pt. B, §3 (AFF).]

[ 2011, c. 655, Pt. EE, §25 (AMD); 2011, c. 655, Pt. EE, §30 (AFF) .]

SECTION HISTORY

1997, c. 519, §B1 (NEW). 1997, c. 519, §B3 (AFF). 2011, c. 655, Pt. EE, §25 (AMD). 2011, c. 655, Pt. EE, §30 (AFF).



38 §2014. Alternative method

This chapter may not be construed to limit a municipality's home rule authority or its ability to form a watershed district through its interlocal cooperation authority under Title 30-A, chapter 115 but provides an additional and alternative method for the formation of a watershed district and provides powers supplemental and additional to powers conferred by other laws, and may not be regarded as in derogation of or repealing any powers existing under any other law, either general, special or local. [2009, c. 506, §2 (NEW); 2009, c. 506, §3 (AFF).]

SECTION HISTORY

2009, c. 506, §2 (NEW). 2009, c. 506, §3 (AFF).






Chapter 23-A: COASTAL WATERSHED DISTRICTS

38 §2021. Coastal watershed districts (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 900, §1 (NEW). 1993, c. 721, §H1 (AFF). 1993, c. 721, §E10 (RP).



38 §2022. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 900, §1 (NEW). 1993, c. 721, §H1 (AFF). 1993, c. 721, §E10 (RP).






Chapter 24: SOLID WASTE MANAGEMENT AND RECYCLING

Subchapter 1: GENERAL PROVISIONS

38 §2101. Solid waste management hierarchy

1. Priorities. It is the policy of the State to plan for and implement an integrated approach to solid waste management for solid waste generated in this State and solid waste imported into this State, which must be based on the following order of priority:

A. Reduction of waste generated at the source, including both amount and toxicity of the waste; [1989, c. 585, Pt. A, §7 (NEW).]

B. Reuse of waste; [1989, c. 585, Pt. A, §7 (NEW).]

C. Recycling of waste; [1989, c. 585, Pt. A, §7 (NEW).]

D. Composting of biodegradable waste; [1989, c. 585, Pt. A, §7 (NEW).]

E. Waste processing that reduces the volume of waste needing land disposal, including incineration; and [2007, c. 583, §7 (AMD).]

F. Land disposal of waste. [1989, c. 585, Pt. A, §7 (NEW).]

It is the policy of the State to use the order of priority in this subsection as a guiding principle in making decisions related to solid waste management.

[ 2007, c. 583, §7 (AMD) .]

2. Waste reduction and diversion. It is the policy of the State to actively promote and encourage waste reduction measures from all sources and maximize waste diversion efforts by encouraging new and expanded uses of solid waste generated in this State as a resource.

[ 2007, c. 192, §2 (NEW) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 2007, c. 192, §2 (AMD). 2007, c. 583, §7 (AMD).



38 §2101-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 465, Pt. A, §28 (NEW); 1995, c. 465, Pt. C, §2 (AFF).]

1. Agency.

[ 1995, c. 656, Pt. A, §34 (RP) .]

2. Office.

[ 2011, c. 655, Pt. GG, §70 (AFF); 2011, c. 655, Pt. GG, §27 (RP) .]

3. Bureau. "Bureau" means the Bureau of General Services within the Department of Administrative and Financial Services as authorized pursuant to Title 5, section 1742.

[ 2011, c. 655, Pt. GG, §28 (NEW); 2011, c. 655, Pt. GG, §70 (AFF) .]

SECTION HISTORY

1995, c. 465, §A28 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 656, §A34 (AMD). 2011, c. 655, Pt. GG, §§27, 28 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2102. Establishment of the Maine Waste Management Agency (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A29 (RP).



38 §2103. Powers and duties of the agency (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1989, c. 890, §§A40,B288 (AMD). 1991, c. 517, §§B5,6 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A30 (RP).



38 §2104. Waste Management Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A31 (RP).



38 §2105. Payment in lieu of taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A31 (RP).



38 §2106. Annual audit (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A31 (RP).



38 §2107. Staff employees; conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A31 (RP).



38 §2108. Indemnification (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A31 (RP).



38 §2109. Sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A31 (RP).



38 §2110. Confidential information (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A31 (RP).



38 §2111. Acquisition of solid waste and residue hauling assets (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 773, §1 (NEW). 2001, c. 42, §§1,2 (AMD).



38 §2112. Small container contract restrictions

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Small container" means a 2- to 10-cubic-yard container or dumpster. [2003, c. 338, §1 (NEW).]

B. "Small containerized solid waste hauling service" means providing solid waste hauling service to customers by providing the customer with a small container or dumpster that is picked up and emptied mechanically using a front-loading or rear-loading truck. "Small containerized solid waste hauling service" does not include hand pickup service or service using a compactor that is attached to or part of a small container. [2003, c. 338, §1 (NEW).]

C. "Solid waste hauling service" means the collection, removal and transportation to a solid waste transfer station or disposal site of trash and garbage. As used in this paragraph, trash and garbage do not include construction and demolition debris, medical waste, hazardous waste, organic waste, special waste such as contaminated soil or sludge or recyclable materials. [2003, c. 338, §1 (NEW).]

[ 2003, c. 338, §1 (NEW) .]

2. Contracts. Contracts for the provision of small containerized solid waste hauling service to customers located in this State are governed by the following provisions.

A. If a contract under this subsection contains an automatic renewal provision, the contractor shall notify the customer by mail between 60 and 90 days prior to the contract termination date that if the customer does not, within 60 days of receipt of the contractor's notification, notify the contractor of the customer's intention to terminate the contract, the contract will be automatically renewed. Notice of termination by the customer may be by any reasonable method, including mail, electronically transmitted facsimile and e-mail. A contract may not contain terms that require a customer to provide notice of termination prior to the time frames provided for in this paragraph. [2003, c. 338, §1 (NEW).]

B. The financial charge for early termination of a contract under this subsection may not exceed 3 times the current monthly charge. [2003, c. 338, §1 (NEW).]

C. A contract under this subsection may not require the customer to inform a contractor concerning prices or other terms offered by competitors or require the customer to afford the contractor an opportunity to match or respond to a competitor's offer. [2003, c. 338, §1 (NEW).]

[ 2005, c. 220, §1 (AMD) .]

SECTION HISTORY

2003, c. 338, §1 (NEW). 2005, c. 220, §1 (AMD).






Subchapter 2: SOLID WASTE PLANNING

38 §2121. Office of Planning (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A33 (RP).



38 §2122. State waste management and recycling plan

The department shall prepare an analysis of, and a plan for, the management, reduction and recycling of solid waste for the State. The plan must be based on the priorities and recycling goals established in sections 2101 and 2132. The plan must provide guidance and direction to municipalities in planning and implementing waste management and recycling programs at the state, regional and local levels. [2011, c. 655, Pt. GG, §29 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

1. Consultation. In developing the state plan the department shall solicit public input and may hold hearings in different regions of the State.

[ 2011, c. 655, Pt. GG, §29 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

2. Revisions. The department shall revise the analysis by January 1, 2014 and every 5 years after that time to incorporate changes in waste generation trends, changes in waste recycling and disposal technologies, development of new waste generating activities and other factors affecting solid waste management as the department finds appropriate.

[ 2011, c. 655, Pt. GG, §29 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1991, c. 528, §E40 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E40 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A34 (RPR). 1995, c. 588, §2 (AMD). 2011, c. 655, Pt. GG, §29 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2123. Plan contents (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1991, c. 517, §C1 (AMD). 1993, c. 310, §A3 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A35 (RP).



38 §2123-A. State plan contents

The state plan includes the following elements. [1995, c. 465, Pt. A, §36 (NEW); 1995, c. 465, Pt. C, §2 (AFF).]

1. Waste characterization. The state plan must be based on a comprehensive analysis of solid waste generated, recycled and disposed of in the State. Data collected must include, but not be limited to, the source, type and amount of waste currently generated; and the costs and types of waste management employed including recycling, composting, landspreading, incineration or landfilling.

[ 1995, c. 465, Pt. A, §36 (NEW); 1995, c. 465, Pt. C, §2 (AFF) .]

2. Waste reduction and recycling assessment. The state plan must include an assessment of the extent to which waste generation could be reduced at the source and the extent to which recycling can be increased.

[ 1995, c. 465, Pt. A, §36 (NEW); 1995, c. 465, Pt. C, §2 (AFF) .]

3. Determination of existing and potential disposal capacity. The state plan must identify existing solid waste disposal and management capacity within the State and the potential for expansion of that capacity.

[ 1995, c. 465, Pt. A, §36 (NEW); 1995, c. 465, Pt. C, §2 (AFF) .]

4. Projected demand for capacity. The state plan must identify the need in the State for current and future solid waste disposal capacity by type of solid waste, including identification of need over the next 5-year, 10-year and 20-year periods.

[ 1995, c. 465, Pt. A, §36 (NEW); 1995, c. 465, Pt. C, §2 (AFF) .]

SECTION HISTORY

1995, c. 465, §A36 (NEW). 1995, c. 465, §C2 (AFF).



38 §2123-B. Review of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 588, §3 (NEW). 1999, c. 527, §1 (AMD). 2007, c. 192, §3 (RP).



38 §2123-C. Solid Waste Management Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 192, §4 (NEW). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. EE, §26 (RP).



38 §2124. Reports

The department shall submit the plan and subsequent revisions to the Governor and the joint standing committee of the Legislature having jurisdiction over natural resource matters. [2011, c. 655, Pt. GG, §30 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §A37 (AMD). 1995, c. 465, §C2 (AFF). 2011, c. 655, Pt. GG, §30 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2124-A. Solid waste generation and disposal capacity report

By January 1, 2013 and annually thereafter, the department shall submit a report to the joint standing committee of the Legislature having jurisdiction over natural resources matters and the Governor setting forth information on statewide generation of solid waste, statewide recycling rates and available disposal capacity for solid waste. [2011, c. 655, Pt. GG, §31 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

The report submitted under this section must include an analysis of how changes in available disposal capacity have affected or are likely to affect disposal prices. When the department determines that a decline in available landfill capacity has generated or has the potential to generate supracompetitive prices, the department shall include this finding in its report and shall include recommendations for legislative or regulatory changes as necessary. [2011, c. 655, Pt. GG, §31 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

The report submitted under this section must include an analysis of how the rate of fill at each solid waste landfill has affected the expected lifespan of that solid waste landfill and an analysis of consolidation of ownership in the disposal, collection, recycling and hauling of solid waste. [2013, c. 300, §19 (AMD).]

The joint standing committee of the Legislature having jurisdiction over solid waste matters may report out legislation related to the report submitted pursuant to this section. [2007, c. 583, §8 (NEW).]

SECTION HISTORY

1995, c. 588, §4 (NEW). 2003, c. 338, §2 (AMD). 2007, c. 192, §5 (AMD). 2007, c. 583, §8 (AMD). 2011, c. 655, Pt. GG, §31 (AMD). 2011, c. 655, Pt. GG, §70 (AFF). 2013, c. 300, §§19, 20 (AMD).



38 §2125. Evaluation of municipal implementation of solid waste management hierarchy (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 1, §136 (COR). 1993, c. 298, §1 (NEW). 1995, c. 465, §A38 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 656, §A35 (RP).






Subchapter 3: WASTE REDUCTION AND RECYCLING

38 §2131. Office of Waste Reduction and Recycling; established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A40 (RP).



38 §2132. State goals

1. State recycling goal. It is the goal of the State to recycle or compost, by January 1, 2014, 50% of the municipal solid waste tonnage generated each year within the State.

[ 2011, c. 655, Pt. GG, §32 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

1-A. State waste reduction goal. It is the goal of the State to reduce the biennial generation of municipal solid waste tonnage by 5% beginning on January 1, 2009 and by an additional 5% every subsequent 2 years. This reduction in solid waste tonnage, after January 1, 2009, is a biennial goal. The baseline for calculating this reduction is the 2003 solid waste generation data gathered by the former State Planning Office.

[ 2011, c. 655, Pt. GG, §32 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

2. Goal revision. The department shall recommend revisions, if appropriate, to the state recycling goal and waste reduction goal established in this section. The department shall submit its recommendations and any implementing legislation to the joint standing committee of the Legislature having jurisdiction over natural resource matters.

[ 2011, c. 655, Pt. GG, §32 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

3. Beneficial use of waste. The use of waste paper, waste plastics, waste wood, including wood from demolition debris, used motor vehicle tires or corrugated cardboard as a fuel in industrial boilers or waste-to-energy facilities for the generation of heat, steam or electricity constitutes recycling only for the purposes of determining whether the goals in subsection 1 are met and for determining municipal progress as provided in section 2133. In order for the use of waste under this subsection to constitute recycling, the department must determine that there is no reasonably available market in the State for recycling that waste and the wastes must be incinerated as a substitute for, or supplement to, fossil or biomass fuels incinerated in the industrial boiler or waste-to-energy facility.

[ 2011, c. 655, Pt. GG, §32 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

4. Reduction in dioxin. It is the policy of the State to reduce the total release of dioxin and mercury to the environment with the goal of its continued minimization and, where feasible, ultimate elimination.

[ 2001, c. 277, §3 (NEW) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1991, c. 492, §3 (AMD). 1991, c. 517, §B7 (AMD). 1995, c. 23, §1 (AMD). 1995, c. 465, §§A41,42 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 552, §1 (AMD). 2001, c. 22, §§2,3 (AMD). 2001, c. 277, §3 (AMD). 2005, c. 220, §§2-4 (AMD). 2011, c. 655, Pt. GG, §32 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2133. Municipal recycling

1. Technical and financial assistance program.

[ 1995, c. 465, Pt. A, §43 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

1-A. Recycling progress. Municipalities are not required to meet the state recycling goal in section 2132, but they must demonstrate reasonable progress toward that goal. The department shall determine reasonable progress.

[ 2011, c. 655, Pt. GG, §33 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

2. Recycling feasibility studies.

[ 1995, c. 465, Pt. A, §45 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

2-A. Assistance with managing solid waste. The department shall assist municipalities with managing solid waste. The department may also provide planning assistance to municipalities and regional organizations for managing municipal solid waste. Planning assistance may include cost and capacity analysis and education and outreach activities. The department shall provide assistance pursuant to this subsection in accordance with the waste management hierarchy in section 2101. Preference in allocating resources under this section must be given to municipalities that take advantage of regional economies of scale.

[ 2013, c. 300, §21 (AMD) .]

2-B. Household hazardous waste collection. The department may, within available resources, award grants to eligible municipalities, regional associations, sanitary districts and sewer districts for household hazardous waste collection and disposal programs. In implementing this program, the department shall attempt to:

A. Coordinate the household hazardous waste collection programs with overall recycling and waste management; [1995, c. 465, Pt. A, §46 (NEW); 1995, c. 465, Pt. C, §2 (AFF).]

B. Encourage regional economies of scale; [1995, c. 465, Pt. A, §46 (NEW); 1995, c. 465, Pt. C, §2 (AFF).]

C. Coordinate programs between private and public institutions; [1999, c. 779, §3 (AMD).]

D. Maximize opportunities for federal grants and pilot programs; and [1999, c. 779, §3 (AMD).]

E. By January 1, 2002 and as necessary thereafter, fund capital improvements and operating expenses to facilitate the development of collection programs throughout the State for hazardous waste that is universal waste, as identified in board rules, generated by households, small-quantity generators, public schools and municipalities. [1999, c. 779, §3 (NEW).]

At a minimum, the department shall award grants to public schools and municipalities for reasonable costs incurred as a result of managing waste mercury-added products generated by those public schools and municipalities, in compliance with the requirements in sections 1663 and 1664, that would not otherwise be incurred by complying with existing laws, rules or regulations as of July 15, 2002.

[ 2013, c. 300, §22 (AMD) .]

2-C. Business technical assistance program. The department may, as resources allow, assist the business community to develop state programs and services that are designed to promote the solid waste hierarchy and that are desired by and financially supported by the business community. The department shall coordinate these efforts in conjunction with the department.

[ 2011, c. 655, Pt. GG, §33 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

2-D. Preference for other state grants and investments.

[ 2013, c. 300, §23 (RP) .]

3. Recycling capital investment grants. The department may make grants to eligible municipalities, regional associations, sanitary districts and sewer districts for the construction of public recycling and composting facilities and the purchase of recycling and composting equipment. The department may establish requirements for local cost sharing of up to 50% of the total grant amount.

[ 2011, c. 655, Pt. GG, §33 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

4. Recycling incentives. The department shall develop and implement a program of incentives to encourage public recycling programs to reach maximum feasible levels of recycling and to meet the recycling goal of section 2132.

A. [1993, c. 298, §2 (RP).]

B. [1995, c. 465, Pt. A, §48 (RP); 1995, c. 465, Pt. C, §2 (AFF).]

[ 2011, c. 655, Pt. GG, §33 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

5. Access to state waste disposal services.

[ 1995, c. 465, Pt. A, §49 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

6. Recycling demonstration grants. The department may make demonstration grants to eligible municipalities, regional associations or other public organizations to pilot waste reduction, recycling and composting programs and to test their effectiveness and feasibility.

[ 2011, c. 655, Pt. GG, §33 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

7. Recycling progress reports. Municipalities shall report annually, on forms provided by the department, on their solid waste management and recycling practices. The annual report must include how much of each type of solid waste is generated and how that solid waste is managed. The department shall assist municipal reporting by developing a municipal waste stream assessment model. The model must rely on actual waste data whenever possible, but incorporate default generation estimates when needed. Default generation estimates must incorporate factors such as commercial activity, geographical differences and municipal population.

[ 2011, c. 655, Pt. GG, §33 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1991, c. 517, §§B8-11 (AMD). 1993, c. 298, §2 (AMD). 1995, c. 465, §§A43-50 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 656, §§A36-38 (AMD). 1997, c. 672, §4 (AMD). 1999, c. 385, §§4,5 (AMD). 1999, c. 779, §3 (AMD). 2001, c. 626, §21 (AMD). 2003, c. 567, §§1,2 (AMD). 2011, c. 655, Pt. GG, §33 (AMD). 2011, c. 655, Pt. GG, §70 (AFF). 2013, c. 300, §§21-23 (AMD).



38 §2134. Marketing assistance

The department shall provide marketing assistance, which may include the following elements: [2011, c. 655, Pt. GG, §34 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

1. Collection.

[ 1995, c. 465, Pt. A, §51 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

2. Incentive program.

[ 1995, c. 465, Pt. A, §51 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

3. Information clearinghouse. An information clearinghouse on recycling markets to improve the marketing of materials to be recycled. The department shall maintain a current list of municipal recycling programs, together with a description of the recyclable materials available through the programs. The department shall also maintain listings of brokers, handlers, processors, transporters and other persons providing services and potential markets for recyclable materials. The department shall actively promote the services of the clearinghouse and shall seek to match programs with appropriate recycling businesses. The department shall make its information on recycling services available to public and private solid waste generators seeking markets or services for recyclable materials. The department shall make its technical reports and planning documents available to municipalities and regional associations on a timely basis; and

[ 2011, c. 655, Pt. GG, §35 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

4. Brokering service. Provision for marketing and brokering services for materials when municipal and regional association efforts to market the material and the information clearinghouse are inadequate.

[ 1995, c. 656, Pt. A, §39 (AMD) .]

5. Marketing development plan.

[ 1995, c. 465, Pt. A, §51 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

6. Reuse of waste.

[ 1995, c. 656, Pt. A, §39 (RP) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §A51 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 656, §A39 (AMD). 2011, c. 655, Pt. GG, §§34, 35 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2135. Special services (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A52 (RP).



38 §2135-A. Tire management program (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 517, §A3 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A53 (RP).



38 §2136. Scrap metal transportation cost subsidy (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A54 (RP).



38 §2137. State Government recycling and waste reduction

The Department of Administrative and Financial Services shall assess the status of recycling efforts undertaken directly by the State for its own solid waste and shall evaluate existing programs and develop necessary new programs for recycling to reduce the generation of solid waste by the State. [1995, c. 656, Pt. A, §40 (AMD).]

1. Waste reduction and recycling plan.

[ 1995, c. 465, Pt. A, §55 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

2. Capitol complex recycling program.

[ 1995, c. 465, Pt. A, §55 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

3. Recycling. Each state agency shall establish and implement a source separation and collection program for recyclable materials produced as a result of agency operations, including, at a minimum, high grade paper and corrugated paper. The source separation and collection program must include, at a minimum, procedures for collecting and storing recyclable materials, bins or containers for storing materials, and contractual and other arrangements with buyers. Each agency shall appoint a recycling coordinator for every 50 employees at a minimum and shall conduct educational programs for its employees on the recycling program.

[ 1995, c. 465, Pt. A, §55 (AMD); 1995, c. 465, Pt. C, §2 (AFF) .]

4. Waste reduction. Each state agency shall establish and implement a waste reduction program for materials used in the course of agency operations. The program must be designed and implemented to achieve the maximum feasible reduction of waste generated as a result of agency operations.

[ 1995, c. 465, Pt. A, §55 (AMD); 1995, c. 465, Pt. C, §2 (AFF) .]

5. University of Maine System. The following provisions apply to the University of Maine System.

A. [1995, c. 465, Pt. A, §55 (RP); 1995, c. 465, Pt. C, §2 (AFF).]

B. Each campus of the University of Maine System shall establish and implement a source separation and collection program for recyclable materials, including at a minimum high grade paper, corrugated paper and glass. The source separation and collection program must include procedures for collecting and storing recyclable materials, bins or containers for storing materials and contractual and other arrangements with buyers. Each campus shall appoint a recycling coordinator and shall conduct educational programs for students and employees on the recycling program. [1995, c. 465, Pt. A, §55 (AMD); 1995, c. 465, Pt. C, §2 (AFF).]

C. Each campus of the University of Maine System shall establish and implement a waste reduction program for materials used in the course of its operations. The program must be designed and implemented to achieve the maximum feasible reduction of waste. [1995, c. 465, Pt. A, §55 (AMD); 1995, c. 465, Pt. C, §2 (AFF).]

D. Each campus of the University of Maine System shall establish a leaf composting program. [1995, c. 465, Pt. A, §55 (AMD); 1995, c. 465, Pt. C, §2 (AFF).]

E. Each campus of the University of Maine System shall assess the status of its recycling efforts, evaluate existing programs and, within available resources, develop necessary new programs for recycling to reduce the generation of solid waste by the campus. [1995, c. 465, Pt. A, §55 (NEW); 1995, c. 465, Pt. C, §2 (AFF).]

[ 1995, c. 465, Pt. A, §55 (AMD); 1995, c. 465, Pt. C, §2 (AFF) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §A55 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 656, §A40 (AMD).



38 §2138. Office paper recycling program

1. Office paper recycling mandated. Any person employing 15 or more people at a site within the State shall implement an office paper and corrugated cardboard recycling program.

A. [1995, c. 465, Pt. A, §56 (RP); 1995, c. 465, Pt. C, §2 (AFF).]

B. [1995, c. 465, Pt. A, §56 (RP); 1995, c. 465, Pt. C, §2 (AFF).]

C. [1995, c. 465, Pt. A, §56 (RP); 1995, c. 465, Pt. C, §2 (AFF).]

The department may provide technical and marketing assistance and direction to entities within the State to assist with meeting this requirement. Municipalities and regional associations may assist employers in attaining the objectives of this section.

[ 2011, c. 655, Pt. GG, §36 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

2. Office paper. For the purposes of this section, "office paper" includes, but is not limited to, ledger, computer and bond paper.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

3. Certification of tax credit.

[ 2011, c. 548, §34 (RP) .]

4. Technical and financial assistance programs.

[ 1995, c. 465, Pt. A, §56 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

5. Industrial waste reduction.

[ 1995, c. 465, Pt. A, §56 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

6. Beneficial use of office paper.

[ 1995, c. 465, Pt. A, §56 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1991, c. 492, §4 (AMD). 1995, c. 465, §A56 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 656, §A41 (AMD). 2011, c. 548, §34 (AMD). 2011, c. 655, Pt. GG, §36 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2139. Public education (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1989, c. 700, §A170 (AMD). 1995, c. 465, §A57 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 656, §A42 (RP).



38 §2140. Interstate and national initiatives

The department may participate in interstate and national initiatives to adopt uniform state laws when practicable, and to enter compacts between the State and other states for the improved management, recycling and reduction of solid waste. [2011, c. 655, Pt. GG, §37 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 656, §A43 (AMD). 2011, c. 655, Pt. GG, §37 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2141. Waste reduction and recycling labeling program (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 463, (NEW). 1991, c. 644, §§2-4 (AMD). 1993, c. 310, §A4 (RP).



38 §2142. Advertising and marketing claims; waste reduction and recycling

A person who labels, advertises or promotes a product in violation of guidelines for the use of environmental marketing claims published by the Federal Trade Commission in 16 Code of Federal Regulations, Part 260 (1993), as amended, commits a violation of the Maine Unfair Trade Practices Act. [1993, c. 310, Pt. A, §5 (NEW).]

SECTION HISTORY

1993, c. 310, §A5 (NEW).



38 §2143. Cellular telephone recycling

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Cellular telephone" means a mobile wireless telephone device that is designed to send or receive transmissions through a cellular radiotelephone service as defined in 47 Code of Federal Regulations, Section 22.99 (2005). "Cellular telephone" does not include a wireless telephone device that is integrated into the electrical architecture of a motor vehicle. [2007, c. 343, §1 (NEW).]

B. "Cellular telephone service provider" means a provider of wireless voice or data retail service. [2007, c. 343, §1 (NEW).]

C. "Retailer" means a person, firm or corporation that sells or offers to sell a cellular telephone to a consumer at retail. [2007, c. 343, §1 (NEW).]

[ 2007, c. 343, §1 (NEW) .]

2. Collection system. Effective January 1, 2008, a retailer shall accept, at no charge, used cellular telephones from any person. A retailer required to accept used cellular telephones under this subsection shall post, in a prominent location open to public view, a notice printed in boldface type and containing the following language: "We accept used cellular telephones at no charge."

[ 2007, c. 343, §1 (NEW) .]

3. Disposal ban. Effective January 1, 2008, a person may not dispose of a cellular telephone in solid waste for disposal in a solid waste disposal facility.

[ 2007, c. 343, §1 (NEW) .]

4. Reports. By January 1, 2009, and every year thereafter, a cellular telephone service provider shall report to the department the number of cellular telephones collected pursuant to this section and how the collected cellular telephones were disposed of, reused or recycled. Annually, the department shall report on the collection system to the joint standing committee of the Legislature having jurisdiction over natural resources matters. The report may be included in the report required pursuant to section 1772, subsection 1.

[ 2013, c. 315, §8 (AMD) .]

SECTION HISTORY

2007, c. 343, §1 (NEW). 2013, c. 315, §8 (AMD).



38 §2144. Stewardship program for architectural paint

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Architectural paint" or "paint" means interior and exterior architectural coatings sold in containers of 5 gallons or less and does not mean industrial, original equipment or specialty coatings, arts and crafts paints, 2-component coatings, deck cleaners, industrial maintenance coatings, original equipment manufacturer paints and finishes, paint additives, colorants, tints, resins, roof patch and repair, tar and bitumen-based products, traffic and road marking paints, wood preservatives, ignitable paint thinners or solvents used for cleaning paint-related equipment or contaminated with architectural paint or paint thinners or solvents identified as hazardous waste in 40 Code of Federal Regulations, Section 261.31 that are used for cleaning paint-related equipment or contaminated with architectural paint. [2015, c. 331, §1 (AMD).]

A-1. "Collection container" means a container that is designed to store more than one individual container of architectural paint that meets federal Department of Transportation specifications for containing those items. [2015, c. 331, §2 (NEW).]

A-2. "Collection site" means an entity that collects post-consumer paint directly from consumers for end-of-life management and may include, but is not limited to, retailers, hardware and home improvement stores, transfer stations and operations that otherwise collect household hazardous waste. A collection site may also accept universal wastes under the rules of the department. [2015, c. 331, §2 (NEW).]

A-3. "Conditionally exempt small quantity generator" means a conditionally exempt small quantity generator as defined in 40 Code of Federal Regulations, Section 261.5. [2015, c. 331, §2 (NEW).]

B. "Consumer" means a purchaser or user of architectural paint. "Consumer" includes a purchaser or user of architectural paint who also generates post-consumer paint. [2015, c. 331, §3 (AMD).]

C. "Distributor" means a business that has a contractual relationship with one or more producers to market and sell architectural paint to retailers in the State. [2013, c. 395, §1 (NEW).]

D. "Energy recovery" means recovery in which all or a part of solid waste materials is processed in order to use the heat content or other forms of energy of or from the materials. [2013, c. 395, §1 (NEW).]

E. "Environmentally sound management practices" means procedures for the collection, storage, transportation, reuse, recycling and disposal of post-consumer paint to be implemented by a producer or a representative organization to ensure compliance with all applicable federal, state and local laws, regulations, rules and ordinances and protection of human health and the environment. Such procedures must address adequate record keeping, tracking and documenting the fate of materials within the State and beyond and adequate environmental liability coverage for professional services and for the operations of the contractors working on behalf of the producer or the representative organization. [2013, c. 395, §1 (NEW).]

F. "Final disposition" means the point beyond which no further processing takes place and paint has been transformed for direct use as a feedstock in producing new products or is disposed of, including for energy recovery, in permitted facilities. [2013, c. 395, §1 (NEW).]

G. "Paint stewardship assessment" means the amount added to the purchase price of architectural paint sold in the State necessary to cover the cost of collecting, transporting and processing post-consumer paint statewide under a paint stewardship program. [2013, c. 395, §1 (NEW).]

H. "Paint stewardship program" or "program" means a program for management of post-consumer paint to be operated by a producer or a representative organization. [2013, c. 395, §1 (NEW).]

I. "Plan" means a plan to establish a paint stewardship program. [2013, c. 395, §1 (NEW).]

J. "Population center" means an urbanized area or urban cluster as defined by the United States Department of Commerce, Bureau of the Census to identify areas of high population density and urban land use with a population of 2,500 or greater. [2013, c. 395, §1 (NEW).]

K. "Post-consumer paint" means architectural paint not used and no longer wanted by a consumer. [2013, c. 395, §1 (NEW).]

K-1. "Post-consumer paint that is a hazardous waste" means post-consumer paint that is a hazardous waste as defined in 40 Code of Federal Regulations, Part 261, Subparts C and D. [2015, c. 331, §4 (NEW).]

L. "Producer" means a manufacturer of architectural paint that sells, offers for sale, or distributes that paint in the State under the producer's own name or brand. [2013, c. 395, §1 (NEW).]

M. "Recycling" means any process by which discarded products, components and by-products are transformed into new, usable or marketable materials in a manner in which the original products may lose their identity but does not include energy recovery or energy generation by means of combusting discarded products, components and by-products with or without other waste products. [2013, c. 395, §1 (NEW).]

N. "Representative organization" means a nonprofit organization created by producers to operate a paint stewardship program. [2013, c. 395, §1 (NEW).]

O. "Retailer" means a person that offers architectural paint for sale at retail in the State. [2013, c. 395, §1 (NEW).]

P. "Reuse" means the return of a product into the economic stream for use in the same kind of application as originally intended, without a change in the product's identity. [2013, c. 395, §1 (NEW).]

Q. "Sell" or "sale" means any transfer of title for consideration, including remote sales conducted through sales outlets, catalogues or the Internet or any other similar electronic means. [2013, c. 395, §1 (NEW).]

[ 2015, c. 331, §§1-4 (AMD) .]

2. Establishment of a paint stewardship program. By April 1, 2015, a producer, a group of producers or a representative organization shall submit a plan for the establishment of a paint stewardship program to the commissioner for approval. The plan must include:

A. A description of how the program will collect, transport, recycle and process post-consumer paint from entities covered by the program for end-of-life management to meet the following goals:

(1) A reduction in the generation of unwanted paint and the promotion of its reuse and recycling;

(2) Provision of convenient and available statewide collection of post-consumer paint from entities covered by the program in all areas of the State;

(3) Management of post-consumer paint using environmentally sound management practices in an economically sound manner, including following the paint waste management hierarchy of source reduction, reuse, recycling, energy recovery and disposal;

(4) Establishment of a process for managing paint containers collected under the program, including recycling all recyclable containers;

(5) Negotiation and execution by the operator of agreements to collect, transport, reuse, recycle, burn for energy recovery and dispose of post-consumer paint using environmentally sound management practices; and

(6) Provision of education and outreach efforts by the operator to promote the program. The education and outreach efforts must include strategies for reaching consumers in all areas of the State and the method the program will use to evaluate the effectiveness of its education and outreach efforts; [2013, c. 395, §1 (NEW).]

B. Contact information for all persons that will be responsible for the operation of the paint stewardship program and a list of paint brands and producers covered under the program; [2013, c. 395, §1 (NEW).]

C. Goals as may be practical to reduce the generation of post-consumer paint, to promote the reuse and recycling of post-consumer paint, for the overall collection of post-consumer paint and for the proper end-of-life management of post-consumer paint. The goals may be revised by a representative organization based on information collected annually; [2013, c. 395, §1 (NEW).]

D. A list of all potential processors that will be used to manage post-consumer paint collected by the paint stewardship program, a list of each collection site name and location that will accept post-consumer paint under the program and a list of all processors that will be used for final disposition; [2013, c. 395, §1 (NEW).]

E. A method to determine the number and geographic distribution of paint collection sites based on the use of geographic information modeling. The plan must provide that at least 90% of state residents have a permanent paint collection site within a 15-mile radius of their residences, unless the commissioner determines that the 90% requirement is not practicable due to geographical constraints. If the commissioner determines the 90% requirement is not practicable, the commissioner may approve a plan that includes a geographic distribution of paint collection sites that is practicable. The distribution of paint collection sites must include at least one additional paint collection site for each 30,000 residents in a population center that is located to provide convenient and reasonably equitable access for residents within the population center unless otherwise approved by the commissioner; [2013, c. 395, §1 (NEW).]

F. Identification of the ways in which the program will coordinate with existing solid waste collection programs and events, including strategies to reach the State's residents that do not have a permanent paint collection site within a 15-mile radius of their residences and to ensure adequate coverage of service center communities as defined in Title 30-A, section 4301, subsection 14-A; [2013, c. 395, §1 (NEW).]

G. A time frame for accomplishing the geographical coverage required under paragraphs E and F; [2013, c. 395, §1 (NEW).]

H. An anticipated budget for operation of the paint stewardship program, including the suggested method of funding the program, which must include the method of calculating a paint stewardship assessment that meets the requirements of subsection 4; and [2015, c. 331, §5 (AMD).]

I. A description of how post-consumer paint collected under this section will be managed at each collection site, including how post-consumer paint will be labeled, provisions for secondary containment and protecting post-consumer paint from weather and a description of how subsection 5-A, paragraph G will be satisfied. [2015, c. 331, §5 (AMD).]

J. [2015, c. 331, §6 (RP).]

K. [2015, c. 331, §6 (RP).]

[ 2015, c. 331, §§5, 6 (AMD) .]

3. Approval of plan. The commissioner shall review a plan submitted under subsection 2 and make a determination of whether to approve the plan within 120 days of receipt. The commissioner shall make the plan available for public review for at least 30 days prior to making a determination of whether to approve the plan. The commissioner shall approve a plan if the commissioner determines that the plan demonstrates the ability of the paint stewardship program to meet the goals specified in subsection 2, paragraph A and meets the other requirements for submission of a plan under subsection 2. The commissioner's approval of a plan must include approval of the method by which the program will be funded. The commissioner shall require the person submitting the plan to provide an independent audit indicating the appropriateness of the proposed paint stewardship assessment.

If a plan is rejected, the commissioner shall provide the reasons for rejecting the plan to the person submitting the plan. The person submitting the plan may submit an amended plan within 60 days of a rejection.

[ 2013, c. 395, §1 (NEW) .]

4. Funding of paint stewardship program. An operator of a paint stewardship program shall administer a paint stewardship assessment for all architectural paint sold in the State. The amount of the paint stewardship assessment must be approved by the commissioner under subsection 3 and must be sufficient to recover, but may not exceed, the cost of the paint stewardship program. If the funds generated by the program exceed the amount necessary to operate the program, excess funds must be used to reduce future paint stewardship assessments or improve services under the program.

A. A paint stewardship assessment must be added to the cost of all architectural paint sold to retailers and distributors in the State. A retailer or distributor shall add the paint stewardship assessment to the consumer's purchase price of the architectural paint sold by that retailer or distributor. A producer or a representative organization may not charge a paint stewardship assessment at the time of post-consumer paint collection. The collection of the paint stewardship assessment must commence no later than the implementation date established in subsection 5, paragraph A. [2013, c. 395, §1 (NEW).]

B. An architectural paint producer participating in a representative organization shall remit to the representative organization payment of the paint stewardship assessment for each container of architectural paint it sells in the State. [2013, c. 395, §1 (NEW).]

[ 2013, c. 395, §1 (NEW) .]

5. Operation of paint stewardship program. A paint stewardship program must be operated as follows.

A. Unless an earlier implementation date is proposed in a plan and approved by the commissioner, beginning July 1, 2015 or 3 months after a plan is approved by the commissioner under subsection 3, whichever occurs later, a producer or a representative organization shall implement the plan. If an earlier implementation date is proposed in a plan and approved by the commissioner, a producer or representative organization shall implement the plan beginning on that date. [2013, c. 483, §1 (AMD).]

B. Upon implementation of the plan, a producer may not sell or offer for sale architectural paint in the State unless the producer or a representative organization of which the producer is a member participates in a paint stewardship program. A representative organization shall notify the department of all producers participating in a paint stewardship program operated by the representative organization. [2013, c. 395, §1 (NEW).]

C. A producer or a representative organization shall provide consumers and retailers with educational materials regarding the paint stewardship assessment and paint stewardship program. Such materials must include, but are not limited to, information regarding available end-of-life management options for architectural paint offered through the paint stewardship program, promoting waste prevention, reuse and recycling and notifying consumers that a charge for the operation of the paint stewardship program is included in the purchase price of all architectural paint sold in the State. These materials may include, but are not limited to, the following:

(1) Signage that is prominently displayed and easily visible to the consumer;

(2) Printed materials and templates of materials for reproduction by retailers to be provided to the consumer at the time of purchase or delivery;

(3) Advertising or other promotional materials that include references to the paint stewardship program; and

(4) A manual for paint retailers providing collection site procedures to ensure the use of environmentally sound management practices when handling architectural paints. [2013, c. 395, §1 (NEW).]

D. A producer or a representative organization that organizes the collection, transportation and processing of post-consumer paint, in accordance with a paint stewardship program, is immune from liability for any claim of a violation of antitrust, restraint of trade or unfair trade practice, including claims pursuant to Title 10, chapter 201, arising from conduct undertaken in accordance with the paint stewardship program. [2013, c. 395, §1 (NEW).]

E. By October 15, 2016, and annually thereafter, the operator of a paint stewardship program shall submit a report to the commissioner regarding the paint stewardship program. If implementation of a plan begins before December 31, 2014, the commissioner may establish an earlier date for submission of the initial report. The report must include, but is not limited to:

(1) A description of the methods used to collect, transport, reduce, reuse and process post-consumer paint in the State;

(2) The volume of post-consumer paint collected in the State;

(3) The volume and type of post-consumer paint collected in the State by method of disposition, including reuse, recycling and other methods of processing;

(4) The total cost of implementing the paint stewardship program, as determined by an independent financial audit funded from the paint stewardship assessment. The report of total cost must include a breakdown of administrative, collection, transportation, disposition and communication costs;

(5) A summary of outreach and educational activities undertaken and samples of educational materials provided to consumers of architectural paint;

(6) The total volume of post-consumer paint collected by the paint stewardship program and a breakdown of the volume collected at each collection site;

(7) Based on the paint stewardship assessment collected by the paint stewardship program, the total volume of architectural paint sold in the State during the preceding year;

(8) A list of all processors, including recyclers and disposers, used to manage post-consumer paint collected by the paint stewardship program in the preceding year up to the paint's final disposition, the volume each processor accepted and the disposition method used by each processor; and

(9) An evaluation of the effectiveness of the paint stewardship program compared to prior years and anticipated steps, if any are needed, to improve performance throughout the State. [2015, c. 331, §7 (AMD).]

F. Reports submitted to the department under this section must be made available to the public on the department's publicly accessible website, except that proprietary information submitted to the department in a plan, in an amendment to a plan or pursuant to reporting requirements of this section that is identified by the submittor as proprietary information is confidential and must be handled by the department in the same manner as confidential information is handled under section 1310-B.

As used in this paragraph, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the submittor and would make available information not otherwise publicly available. [2013, c. 395, §1 (NEW).]

G. A producer or representative organization shall submit to the department for approval a request to amend an approved plan if the producer or representative organization proposes to:

(1) Change the paint stewardship assessment;

(2) Cover an additional product under the plan; or

(3) Modify the goals of the plan. [2013, c. 395, §1 (NEW).]

[ 2015, c. 331, §7 (AMD) .]

5-A. Requirements for collection sites. This subsection applies to collection sites.

A. Within 30 days of commencement of an approved paint stewardship program, a producer or representative organization shall notify the department of the name and location of each collection site added to or deleted from the list of collection sites provided under subsection 2, paragraph D. [2015, c. 331, §8 (NEW).]

B. A collection site shall track all outgoing shipments of post-consumer paint on a manifest or a bill of lading. The collection site shall maintain these records for at least 3 years. [2015, c. 331, §8 (NEW).]

C. A collection site shall maintain a record for each drop-off of post-consumer paint that is a hazardous waste from an entity other than a household, including the name and address of the entity, the date of the drop-off and a description and quantity of the post-consumer paint that is a hazardous waste. The collection site shall maintain these records for at least 3 years. [2015, c. 331, §8 (NEW).]

D. A collection site shall store post-consumer paint in structurally sound collection containers that show no visible evidence of leakage, spillage or damage that could cause leakage under reasonably foreseeable conditions, in a secure area, away from ignition sources, storm drains and floor drains. A collection container must be kept closed except when adding containers of post-consumer paint that have been collected from consumers. A collection container must be labeled with the words "Waste Paint." A collection site may not store more than 5,000 kilograms of post-consumer paint that is a hazardous waste at any one time. A collection site may store collected post-consumer paint that is a hazardous waste for up to one year. [2015, c. 331, §8 (NEW).]

E. A collection site may accept post-consumer paint that is a hazardous waste only from households and from conditionally exempt small quantity generators. [2015, c. 331, §8 (NEW).]

F. A collection site shall immediately contain and clean up any discharge or release of post-consumer paint that is a hazardous waste. [2015, c. 331, §8 (NEW).]

G. A collection site shall limit its activities to the collection and storage of post-consumer paint, except that transfer stations and operations that otherwise collect household hazardous waste may remove post-consumer paint that is a hazardous waste from the paint's original container and mix or consolidate that paint, as long as all transfer and mixing or consolidation activities are conducted over secondary containment and as long as any discharges or releases of hazardous waste, as defined in 40 Code of Federal Regulations, Part 261, Subparts C and D, are contained and cleaned up to the department's satisfaction. [2015, c. 331, §8 (NEW).]

H. A collection site shall ensure that it receives training from the producer or representative organization that implements the paint stewardship program on how to properly inspect and store post-consumer paint and shall maintain training manuals issued by the producer or representative organization. [2015, c. 331, §8 (NEW).]

I. A collection site shall ship post-consumer paint that is a hazardous waste to a universal waste consolidation facility or to a recycling, treatment, storage or disposal facility that is authorized to receive universal waste. [2015, c. 331, §8 (NEW).]

J. A collection site that accepts only post-consumer paint and post-consumer paint that is a hazardous waste under an approved plan from households and from conditionally exempt small quantity generators is not a central accumulation facility and does not require a hazardous waste identification number from the federal Environmental Protection Agency. Nothing in this section is intended to exempt a collection site from being considered a central accumulation facility or from being required to obtain a hazardous waste identification number based on activities unrelated to a paint stewardship program. [2015, c. 331, §8 (NEW).]

[ 2015, c. 331, §8 (NEW) .]

6. Administration and enforcement of program. The department shall enforce this section and may adopt rules as necessary for the purposes of implementing, administering and enforcing this section.

A. Except as may otherwise be required under federal law or by the producer or representative organization under an approved plan, the department may not impose a requirement by rule or otherwise on a collection site regarding the collection, handling, record-keeping, storage or shipping of post-consumer paint that is more stringent than the requirements of this section for collection sites. [2015, c. 331, §9 (NEW).]

B. A collection site that complies with the requirements of this section and that uses environmentally sound management practices is not subject to penalties for violation of the department's rules related to post-consumer paint. [2015, c. 331, §9 (NEW).]

C. The department shall charge a reasonable fee to be paid by an applicant for approval of a paint stewardship program for review of the plan. The department may establish a reasonable annual fee to cover the actual costs for annual report review, oversight, administration and enforcement. Fees established under this paragraph may not exceed the greater of $82,000 per year and 1% of total program costs as set forth in the independent financial auditing report required under subsection 5. [2015, c. 331, §9 (NEW).]

[ 2015, c. 331, §9 (AMD) .]

7. Retailers. Unless an earlier implementation date is approved by the commissioner pursuant to subsection 5, paragraph A, beginning July 1, 2015 or 3 months after a plan is approved by the commissioner under subsection 3, whichever occurs later, a retailer may not sell architectural paint unless, on the date the retailer orders the architectural paint from the producer or its agent, the producer or the paint brand is listed on the department's publicly accessible website as implementing or participating in an approved paint stewardship program. A retailer may participate as a paint collection point pursuant to the paint stewardship program on a voluntary basis and pursuant to all applicable laws and rules. A retailer that collects post-consumer paint must follow a collection site procedure manual developed by a producer or representative organization to ensure the use of environmentally sound management practices when handling architectural paints at collection locations. If an earlier implementation date is approved by the commissioner pursuant to subsection 5, paragraph A, the provisions of this subsection apply with respect to the plan as of that date.

[ 2013, c. 483, §3 (AMD) .]

8. List of producers and brands. The department shall post on its publicly accessible website a list of the producers participating and the brands included in a paint stewardship program.

[ 2013, c. 395, §1 (NEW) .]

9. Relationship to other product stewardship program laws. A paint stewardship program established pursuant to this section is governed by the provisions of this section and is exempt from any requirements related to product stewardship programs established under chapter 18 unless otherwise specifically provided.

[ 2013, c. 395, §1 (NEW) .]

10. Rules. The department may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 395, §1 (NEW) .]

SECTION HISTORY

2013, c. 395, §1 (NEW). 2013, c. 483, §§1-3 (AMD). 2015, c. 331, §§1-9 (AMD).






Subchapter 4: FACILITY SITING AND DEVELOPMENT

38 §2151. Office of Siting and Disposal Operations (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A59 (RP).



38 §2151-A. Indemnification

The department shall defend and indemnify any employee of the bureau and any former employee of the former State Planning Office including the director and any member of the former Facility Siting Board against expenses actually and necessarily incurred by the person in connection with the defense of any action or proceeding in which the person is made party by reason of past or present association with the bureau or former State Planning Office with regard to the powers and duties set forth in this article. [2011, c. 655, Pt. GG, §38 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1995, c. 465, §A60 (NEW). 1995, c. 465, §C2 (AFF). 2011, c. 655, Pt. GG, §38 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2152. Facility Siting Board (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §A61 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 502, §E32 (AMD). 1999, c. 556, §41 (AMD). 2001, c. 352, §16 (AMD). 2011, c. 655, Pt. GG, §70 (AFF). 2011, c. 655, Pt. GG, §39 (RP).



38 §2153. Siting criteria

1. Siting criteria. With regard to state-owned facilities, the bureau shall administer rules adopted by the former Maine Waste Management Agency, Office of Siting and Disposal Operations and subsequently administered by the former State Planning Office pursuant to this subsection for siting criteria for solid waste disposal facilities. The bureau may revise rules as necessary based on the following factors.

A. A site may be located anywhere within the State and need not be in proximity to the site of waste generation. [1991, c. 794, §2 (AMD).]

A-1. Sites for the disposal of special waste may not be located within a 5-mile radius of an existing commercial special waste landfill or a commercial incineration facility. [1995, c. 465, Pt. A, §62 (AMD); 1995, c. 465, Pt. C, §2 (AFF).]

B. To the extent possible, a site must be located in proximity to the transportation systems, including existing or potential railroad systems, that are used to convey waste to the site or to convey residuals and materials to be recycled from the site. [1991, c. 794, §2 (AMD).]

C. The capacity or size of a site must be consistent with the projected demand as determined in the state plan. [1989, c. 585, Pt. A, §7 (NEW).]

D. A site and its considered use must be consistent with, and actively support, other waste management objectives, including waste reduction and recycling. [1989, c. 585, Pt. A, §7 (NEW).]

E. The projected price for site development, construction and operation must be fair and reasonable. [1989, c. 585, Pt. A, §7 (NEW).]

F. A site must meet preliminary environmental standards developed jointly by the department and the Maine Land Use Planning Commission, including ground water standards, geological standards and standards to protect public drinking water supplies. [1991, c. 794, §2 (AMD); 2011, c. 682, §38 (REV).]

G. Existing uses on adjacent properties, including public or private schools, may not be in significant conflict with or significantly jeopardized by the use of a site. [1991, c. 794, §2 (AMD).]

[ 2011, c. 655, Pt. GG, §40 (AMD); 2011, c. 655, Pt. GG, §70 (AFF); 2011, c. 682, §38 (REV) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1991, c. 794, §2 (AMD). 1995, c. 465, §A62 (AMD). 1995, c. 465, §C2 (AFF). 2011, c. 655, Pt. GG, §40 (AMD). 2011, c. 655, Pt. GG, §70 (AFF). 2011, c. 682, §38 (REV).



38 §2154. Site selection

1. Initial site screening. The bureau shall conduct a site screening and selection process to identify solid waste disposal capacity sufficient to meet the projected needs identified in the state planning process under section 2123-A, subsection 4. The bureau shall consider the need for geographic distribution of facilities to adequately serve all regions of the State. The bureau also shall consider in its site selection process the need for landfill capacity to dispose of incinerator ash resulting from the combustion of domestic and commercial solid waste generated within its jurisdiction. Prior to recommending a site, the bureau shall hold a public hearing in every municipality or plantation identified in the screening process as a potential site. For potential sites within an unincorporated township, the bureau shall hold a public hearing within the vicinity of the proposed site. Prior to submitting a recommended site to the department for review, the bureau must find that the recommended site meets the standards adopted under section 2153.

[ 2011, c. 655, Pt. GG, §41 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

2. Siting; general. Subsequent to the siting process under subsection 1, the bureau shall identify additional sites as requested by the department and as capacity needs are identified in the state plan. The bureau shall employ the same criteria and considerations employed under subsection 1. The bureau shall hold a public hearing in each municipality within which the bureau may recommend the location of any solid waste disposal or refuse-derived fuel processing facility.

[ 2011, c. 655, Pt. GG, §41 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

3. Municipal reimbursement. At the conclusion of proceedings before the bureau conducted pursuant to subsection 1, the bureau shall reimburse a municipality for eligible expenses incurred as a result of that municipality's direct, substantive participation in proceedings before the bureau. The amount reimbursed under this subsection may not exceed $50,000 for any municipality. For the purposes of this subsection, "eligible expenses" has the same meaning as "expenses eligible for reimbursement" under section 1310-S, subsection 4 and any rules adopted by the Board of Environmental Protection pursuant to that section.

[ 2011, c. 655, Pt. GG, §41 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1991, c. 243, §1 (AMD). 1991, c. 794, §§3,4 (AMD). 1991, c. 794, §9 (AFF). 1995, c. 465, §A63 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 656, §§A44,45 (AMD). 2011, c. 655, Pt. GG, §41 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2155. Notification

The bureau shall notify the municipal officers of any municipality within which a waste disposal facility site is recommended under this subchapter of that recommendation. The bureau shall notify the municipal officers by certified mail within 30 days of making the recommendation. If the proposed site is located within the jurisdiction of the Maine Land Use Planning Commission, the bureau shall notify the Maine Land Use Planning Commission and the county commissioners in lieu of the municipal officers. [2011, c. 655, Pt. GG, §42 (AMD); 2011, c. 655, Pt. GG, §70 (AFF); 2011, c. 682, §38 (REV).]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 2011, c. 655, Pt. GG, §42 (AMD). 2011, c. 655, Pt. GG, §70 (AFF). 2011, c. 682, §38 (REV).



38 §2156. Facility development (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1991, c. 243, §2 (AMD). 1991, c. 517, §C2 (AMD). 1991, c. 794, §5 (AMD). 1995, c. 465, §§A64,65 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 588, §5 (RP).



38 §2156-A. Facility development

1. Planning for development. The bureau, in consultation with the department, shall plan for the development of facilities sufficient to meet needs for municipal solid waste identified in the state plan and any revisions to the plan and to serve all geographic areas of the State. The bureau, in consultation with the department, may plan for the development of facilities sufficient to meet needs for special waste identified in the state plan and any revisions to the plan and to serve all geographic areas of the State.

[ 2011, c. 655, Pt. GG, §43 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

2. Recommendation for development. When the bureau finds that 6 years or less of licensed and available disposal capacity for municipal solid waste or special waste remains within the State, the bureau shall submit a report recommending the construction and operation of a state-owned solid waste disposal facility for the disposal of the type of waste for which capacity is needed to the joint standing committee of the Legislature having jurisdiction over natural resource matters. The report must recommend which state agency or department will own the facility and how it will be operated. The report must also include a review of disposal options outside of the State; a review of existing efforts to reduce, reuse, recycle, compost and incinerate the affected municipal solid waste and special waste streams and the impact of these efforts on capacity requirements; a thorough economic analysis of the facility's expected costs; and commitments from entities to utilize the facility and projected revenues. It is the intent of the Legislature that the facility be operated by a private contractor. A state-owned solid waste disposal facility may not be constructed or operated unless authorized by legislation pursuant to subsection 3.

[ 2011, c. 655, Pt. GG, §43 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

3. Authorization for development. The joint standing committee of the Legislature having jurisdiction over natural resource matters may report out legislation authorizing construction and operation of a state-owned solid waste disposal facility in response to a report submitted pursuant to subsection 2.

[ 1995, c. 588, §6 (NEW) .]

4. Ownership, construction and operation. The bureau shall maintain ownership of a site acquired for construction and operation of a state-owned solid waste disposal facility until the Legislature authorizes transfer of the site to another state department or agency, except that this subsection does not prohibit any lease or transfer of the site pursuant to an agreement entered into before the effective date of this subsection or pursuant to any amendment to such an agreement entered into before or after the effective date of this subsection.

[ 2011, c. 655, Pt. GG, §43 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

5. Development by others. This section does not preclude a municipality or regional association from developing and operating solid waste disposal facilities on its own initiative.

[ 1995, c. 588, §6 (NEW) .]

SECTION HISTORY

1995, c. 588, §6 (NEW). 1999, c. 736, §1 (AMD). 2007, c. 192, §6 (AMD). 2011, c. 655, Pt. GG, §43 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2157. Review of proposed waste facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1989, c. 869, §C11 (AMD). 1989, c. 890, §§A40,B289 (AMD). 1991, c. 66, §A41 (AMD). 1991, c. 517, §B12 (AMD). 1993, c. 732, §B3 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A66 (RP).



38 §2158. Future commercial solid waste disposal facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1989, c. 890, §§A40,B290 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A67 (RP).



38 §2159. Real and personal property; right of eminent domain

The bureau may acquire and hold real and personal property that it considers necessary for its purposes, is granted the right of eminent domain and, for those purposes, may take and hold, either by exercising its right of eminent domain or by purchase, lease or otherwise, for public use, any land, real estate, easements or interest therein, necessary for constructing, establishing, maintaining, operating and the closure of solid waste disposal facilities. [2011, c. 655, Pt. GG, §44 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 656, §A46 (AMD). 2011, c. 655, Pt. GG, §44 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2160. Procedure in exercise of right of eminent domain

The right of eminent domain granted in section 2159 may only be exercised after complying with the following procedures. [1989, c. 585, Pt. A, §7 (NEW).]

1. Notice to owner. The bureau shall provide to the owner or owners of record notice of the following:

A. The determination of the bureau that it proposes to exercise the right of eminent domain; [2011, c. 655, Pt. GG, §45 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

B. A description and scale map of the land or easement to be taken; [1989, c. 585, Pt. A, §7 (NEW).]

C. The final amount offered for the land or easement to be taken, based on the fair value as estimated by the bureau; and [2011, c. 655, Pt. GG, §45 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

D. Notice of the time and place of the hearing provided in subsection 4. [1989, c. 585, Pt. A, §7 (NEW).]

Notice may be made by personal service in hand by an officer duly qualified to serve civil process in this State or by certified mail, return receipt requested, to the last known address of the owner or owners. If the owner or owners are not known or can not be notified by personal service or certified mail, notice may be given by publication in the manner provided in subsection 4.

[ 2011, c. 655, Pt. GG, §45 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

2. Notice to tenant. Notice shall be given to any tenant in the same manner notice is given to the owner of the property.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

3. Notice to the affected municipality. Notice shall be given to the municipality in which the property to be acquired is located in the same manner notice is given to the owner of the property and shall be addressed to the municipal officers.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

4. Hearing. The bureau shall hold a public hearing on the advisability of its proposed exercise of the right of eminent domain. Notice of the hearing must be made by publication in a newspaper of general circulation in the area of the taking and published once a week for 2 successive weeks, the last publication to be at least 2 weeks before the time appointed in the hearing. The hearing notice must include:

A. The time and place of the hearing; [1989, c. 585, Pt. A, §7 (NEW).]

B. A description of the land or easement to be taken; and [1989, c. 585, Pt. A, §7 (NEW).]

C. The name of the owners, if known. [1989, c. 585, Pt. A, §7 (NEW).]

[ 2011, c. 655, Pt. GG, §46 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 656, §A47 (AMD). 2011, c. 655, Pt. GG, §§45, 46 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2161. Condemnation proceedings

At the time the bureau sends the notice in section 2160, the bureau shall file in the county commissioner's office in which the property to be taken is located and cause to be recorded in the registry of deeds in the county plans of the location of all lands, real estate, easements or interest therein, with an appropriate description and the names of the owners thereof, if known. When for any reason the bureau fails to acquire property that it is authorized to take, which is described in that location, or if the location so recorded is defective and uncertain, it may, at any time, correct and perfect the location and file a new description. In that case, the bureau is liable in damages only for property for which the owner had not previously been paid, to be assessed as of the time of the original taking, and the bureau is not liable for any acts that would have been justified if the original taking had been lawful. No entry may be made on any private lands, except to make surveys, until the expiration of 10 days from the filing, whereupon, possession may be had of all the lands, real estate, easements or interests therein and other property and rights as aforesaid to be taken, but title may not vest in the bureau until payment for the property is made. [2011, c. 655, Pt. GG, §47 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 656, §A48 (AMD). 2011, c. 655, Pt. GG, §47 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2162. Assistance in regional association siting

1. Technical assistance. Upon request by a regional association, the bureau may provide technical assistance to that regional association in the establishment of approved waste facilities, including assistance in planning, location, acquisition, development and operation of the site. The regional association shall describe fully the need and justification for the request. The bureau may request information from the regional association necessary to provide assistance.

[ 2011, c. 655, Pt. GG, §48 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

2. Submission of report recommending construction of state-owned facility. When the bureau, in consultation with a regional association, finds that disposal capacity is projected to be needed for bulky wastes, construction or demolition waste or land-clearing debris and that the regional association is not able to pursue the siting, establishment and operation of a waste facility, the bureau may submit a report recommending the construction and operation of a state-owned solid waste disposal facility that will fulfill the disposal need to the joint standing committee of the Legislature having jurisdiction over natural resources matters. The report must include a review of disposal options outside of the State; a review of existing efforts to reduce, reuse, recycle, compost and incinerate the affected waste streams and the impact of these efforts on capacity requirements; a thorough economic analysis of the facility's expected costs; and commitments from entities to utilize the facility and projected revenues. The joint standing committee of the Legislature having jurisdiction over natural resources matters may report out legislation authorizing the construction and operation of a state-owned solid waste disposal facility in response to a report submitted pursuant to this subsection.

[ 2011, c. 655, Pt. GG, §48 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1999, c. 736, §2 (RPR). 2011, c. 655, Pt. GG, §48 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2163. Exempt facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A68 (RP).



38 §2164. Household and small generator hazardous waste (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1991, c. 517, §B13 (AMD). 1991, c. 808, §1 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A69 (RP).



38 §2165. Regulation of certain dry cell batteries

1. Definitions. As used in this section and section 2166, the following terms have the following meanings.

A. "Industrial, communications or medical facility" means a structure or site where 15 or more people are employed and:

(1) Where articles are assembled, manufactured or fabricated;

(2) Are included in major group 48 of the federal Office of Management and Budget, Standard Industrial Codes; or

(3) Where medical services are provided. [1991, c. 808, §2 (NEW).]

B. "Rechargeable battery" means any nickel-cadmium or sealed lead-acid battery that is designed for reuse and is capable of being recharged after repeated use. [1991, c. 808, §2 (NEW).]

[ 1991, c. 808, §2 (NEW) .]

2. Disposal ban. A person employed directly or indirectly by a government agency, or an industrial, communications or medical facility may not knowingly dispose of a dry cell mercuric oxide battery or a rechargeable battery in a manner that is not part of a collection system established under subsection 4.

[ 1991, c. 808, §2 (NEW) .]

3. User responsibility. A government agency or industrial, communications or medical facility shall collect and segregate, by chemical type, the batteries that are subject to the disposal prohibition under subsection 2 and return each segregated collection either to the supplier that provided the facility with that type of battery or to a collection facility designated by the manufacturer of that battery or battery-powered product.

[ 1991, c. 808, §2 (NEW) .]

4. Manufacturer responsibility. A manufacturer of dry cell mercuric oxide or rechargeable batteries that are subject to subsection 1 shall:

A. Establish and maintain a system for the proper collection, transportation and processing of waste dry cell mercuric oxide and rechargeable batteries for purchasers in this State; [1991, c. 808, §2 (NEW).]

B. Clearly inform each purchaser that intends to use these batteries of the prohibition on disposal of dry cell mercuric oxide and rechargeable batteries and of the available systems for proper collection, transportation and processing of these batteries; [1991, c. 808, §2 (NEW).]

C. Identify a collection system through which mercuric oxide and rechargeable batteries must be returned to the manufacturer or to a manufacturer-designated collection site; and [1991, c. 808, §2 (NEW).]

D. Include the cost of proper collection, transportation and processing of the waste batteries in the sales transaction or agreement between the manufacturer and any purchaser. [1991, c. 808, §2 (NEW).]

[ 1991, c. 808, §2 (NEW) .]

5. Supplier responsibility. A final supplier of mercuric oxide and rechargeable batteries or battery-operated products is responsible for informing the purchasers that intend to use these batteries of the purchaser's responsibilities under this section.

[ 1991, c. 808, §2 (NEW) .]

6. Mercury content.

[ 2011, c. 206, §35 (RP) .]

7. Effective date. Except as otherwise indicated, this section takes effect January 1, 1994.

[ 1991, c. 808, §2 (NEW) .]

8. Penalty. A violation of subsection 2 is a civil violation for which a forfeiture of not more than $100 per battery disposed of improperly may be adjudged. A violation of subsection 4 is a civil violation for which a forfeiture of not more than $100 may be adjudged. Each day that a violation continues or exists constitutes a separate offense.

[ 2011, c. 206, §36 (AMD) .]

9. Battery management plan.

[ 1995, c. 656, Pt. A, §49 (RP) .]

SECTION HISTORY

RR 1991, c. 2, §150 (COR). 1991, c. 808, §2 (NEW). 1995, c. 656, §A49 (AMD). 2009, c. 86, §2 (AMD). 2011, c. 206, §§35, 36 (AMD).



38 §2166. Rechargeable consumer products

1. Nonremoveable battery requirements. A person may not sell, distribute or offer for sale in this State any product powered by a rechargeable battery primarily used or purchased to be used for personal, family or household purposes unless:

A. The battery may be easily removed by the consumer or is contained in a battery pack that is separate from the product and may be easily removed; and [1991, c. 808, §2 (NEW).]

B. The product, the battery itself and the package containing the product are all labeled, in a manner that is clearly visible to the consumer, indicating that the battery must be recycled or disposed of properly and that the type of electrode used in the battery is clearly identifiable. [1991, c. 808, §2 (NEW).]

[ 1991, c. 808, §2 (NEW) .]

2. Exemption.

[ 1995, c. 656, Pt. A, §50 (RP) .]

3. Effective date. Except as otherwise indicated, this section takes effect January 1, 1994.

[ 1991, c. 808, §2 (NEW) .]

4. Penalty. A violation of this section is a civil violation for which a forfeiture of not more than $100 per battery sold, distributed or offered for sale may be adjudged. Each day that a violation continues or exists constitutes a separate offense.

[ 1991, c. 808, §2 (NEW) .]

SECTION HISTORY

1991, c. 808, §2 (NEW). 1995, c. 656, §A50 (AMD).






Subchapter 5: HOST COMMUNITY COMPENSATION AND FACILITY OVERSIGHT

38 §2170. Host community benefits; application limited to facilities owned or operated by the bureau

This subchapter applies only to solid waste disposal facilities owned or operated by the bureau. Wherever in this subchapter the term "solid waste disposal facility" or "facility" is used, those terms may be construed only to mean a solid waste disposal facility owned or operated by the bureau. [2011, c. 655, Pt. GG, §49 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1993, c. 310, §B2 (NEW). 1995, c. 656, §A51 (AMD). 2011, c. 655, Pt. GG, §49 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2170-A. Host community agreements

The provisions of this section apply to a solid waste disposal facility owned or operated by the bureau. [2011, c. 655, Pt. GG, §50 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

1. Issuance of license. The department may not issue a license for a solid waste disposal facility unless a host community agreement is in place in accordance with this section.

[ 2007, c. 406, §3 (NEW) .]

2. Agreement required. A solid waste disposal facility must have in place a host community agreement with all applicable host communities during the development and operation and through closure of that facility. A host community agreement for the purposes of this section must, when applicable, include provisions relating to the impact payments set forth in section 2176.

[ 2007, c. 406, §3 (NEW) .]

SECTION HISTORY

2007, c. 406, §3 (NEW). 2011, c. 655, Pt. GG, §50 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2171. Citizen advisory committee

The municipal officers of each municipality identified by the bureau as a potential site for a waste disposal facility and each contiguous municipality that may be affected by the construction or operation of that facility shall jointly establish a single citizen advisory committee within 60 days of notification pursuant to section 2155. [2011, c. 655, Pt. GG, §51 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

1. Membership. The committee must be comprised of citizens from each affected municipality, appointed by the municipal officers, including, but not limited to: a local health officer; a municipal officer; and at least 3 additional residents of the municipality, including abutting property owners and residents potentially affected by pollution from the facility. In addition, each committee may include members representing any of the following interests: environmental and community groups; labor groups; professionals with expertise relating to landfills or incinerators; experts in the areas of chemistry, epidemiology, hydrogeology and biology; and legal experts.

[ 2007, c. 598, §15 (AMD) .]

2. Meetings. The committee shall meet as soon as practical following appointment of its members and shall select a chair from among its members. The committee shall establish procedures for the conduct of meetings.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

3. Responsibilities. Each committee established under this section may:

A. Review proposed contracts, site analyses, applications and other documents relating to the location, construction, permitting and operation of the facility; [1993, c. 310, Pt. B, §5 (AMD).]

B. Hold periodic public meetings to solicit the opinions of residents concerning the facility and any permit applications, contracts or other provisions relating to the facility and the regional plan; [1993, c. 310, Pt. B, §5 (AMD).]

C. Provide the project developer and department with any alternative contract provisions, permit conditions, plans or procedures it considers appropriate; and [1993, c. 310, Pt. B, §5 (AMD).]

D. Serve as a liaison between the community and the project developer or the commissioner to facilitate communications during the development and operation of the facility, and provide residents with updated information about the project, including providing explanations of any technical terms. [1993, c. 310, Pt. B, §5 (AMD).]

[ 1993, c. 310, Pt. B, §5 (AMD) .]

4. Unincorporated townships and plantations. For the purposes of this subchapter, county commissioners shall act as municipal officers for unincorporated townships and assessors of plantations shall act as municipal officers for plantations.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1989, c. 869, §A12 (AMD). 1989, c. 890, §§A40,B291 (AMD). 1993, c. 310, §§B3-5 (AMD). 2007, c. 598, §15 (AMD). 2011, c. 655, Pt. GG, §51 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2172. Dispute resolution

In the event that the bureau and a host community cannot agree on the terms of a host community agreement pursuant to section 2170-A, the parties shall submit the dispute for resolution in accordance with this section. [2011, c. 655, Pt. GG, §52 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

1. Mediation. The parties shall submit the dispute for mediation. The commissioner shall present to the parties a list of 5 experienced and qualified mediators. Each party may strike 2 names from the list. After each party has been afforded 2 opportunities to strike, either the sole remaining person or the first unchallenged person on the list must be appointed by the commissioner as the mediator assigned to mediate the dispute. In assembling the list of proposed mediators, the commissioner may consider the panel of mediators offered by the Office of Court Alternative Dispute Resolution Service created in Title 4, section 18-B.

[ 2007, c. 406, §4 (NEW) .]

2. Arbitration. If mediation fails to result in an agreement between the parties, the parties shall submit the dispute for arbitration. The commissioner shall present to the parties a list of 5 experienced and qualified arbitrators. Each party may strike 2 names from the list. After each party has been afforded 2 opportunities to strike, either the sole remaining person or the first unchallenged person on the list must be appointed by the commissioner as the arbitrator assigned to determine the dispute. In assembling the list of proposed arbitrators, the commissioner may consider the panels of arbitrators offered by the Office of Court Alternative Dispute Resolution Service created in Title 4, section 18-B or by the American Arbitration Association or its successor organization.

A. Both the bureau and the host community will be bound by the decision of the arbitrator. [2011, c. 655, Pt. GG, §53 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

B. Unless otherwise provided for in this subsection, the arbitration must be conducted in accordance with the rules of the American Arbitration Association or its successor organization for the conduct of commercial arbitration proceedings. [2007, c. 406, §4 (NEW).]

C. Costs associated with the arbitration must be shared equally between the parties. [2007, c. 406, §4 (NEW).]

D. The arbitrator shall submit the decision to the commissioner. [2007, c. 406, §4 (NEW).]

E. Either party may appeal the decision of the arbitrator to the Superior Court. [2007, c. 406, §4 (NEW).]

[ 2011, c. 655, Pt. GG, §53 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1993, c. 310, §B6 (AMD). 1995, c. 656, §A52 (AMD). 2007, c. 406, §4 (RPR). 2011, c. 655, Pt. GG, §§52, 53 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2173. Municipal jurisdiction over regional association disposal facilities

A municipality may adopt a local ordinance authorizing the municipal officers to issue a local permit containing the same findings, conclusions and conditions contained in the license issued by the department for a solid waste disposal facility located within the municipality's jurisdiction. The municipal officers may also attach to the permit additional conditions for the operation of the solid waste disposal facility on any issues not specifically addressed in any condition of the department's license. These conditions may not unreasonably restrict the operation of the facility and must be attached to the local permit by the municipal officers within 90 days of issuance of the department's license or within 30 days of a final decision by the department to relicense the facility. [1993, c. 310, Pt. B, §7 (AMD).]

An enforcement action brought by the municipality to enforce local permit conditions does not preclude the State from bringing an action to enforce the conditions of any license issued by the State or any other provision of law. In addition, the State has a right to intervene in any enforcement action brought by a municipality under this section. A municipality that has adopted local permit conditions described in this section shall employ an inspector certified under section 2174 to enforce permit conditions. [2011, c. 655, Pt. GG, §54 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1993, c. 310, §B7 (AMD). 1995, c. 656, §A53 (AMD). 2011, c. 655, Pt. GG, §54 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2174. Local inspection and enforcement

1. Certification.

[ 1993, c. 355, §62 (RP) .]

2. Information. The host municipality of a solid waste disposal facility has a right to all information from the department and the bureau pursuant to Title 1, chapter 13, subchapter 1. All information provided under this subsection must be made available to the citizen advisory committee and the public by the host municipality.

A. The commissioner shall provide all of the following information to the municipal officers of the host municipality:

(1) Copies of any inspection report of the facility within 5 working days of the preparation of the report;

(2) Prompt notification of all enforcement or emergency orders for those facilities, including, but not limited to, abatement orders, cessation orders, final civil penalty assessments, consent orders and decrees and notices of violation;

(3) Copies of all air, soil and water quality monitoring data collected by the commissioner at such facilities, including leachate and ash testing results, within 5 working days after complete laboratory analysis becomes available to the commissioner; and

(4) Copies of all analyses of the data under subparagraph (3). [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §292 (AMD).]

B. The operator of the facility shall provide the host municipality copies of all air, soil and water quality monitoring data, including leachate and ash testing results, conducted by or on behalf of the operator, within 5 days after that information becomes available to the operator. [1989, c. 585, Pt. A, §7 (NEW).]

C. The municipality shall provide all of the following information to the commissioner:

(1) Copies of any inspection report of the facility within 5 working days of the preparation of the report;

(2) Prompt notification of all enforcement or emergency orders for those facilities, including, but not limited to, abatement orders, cessation orders, final civil penalty assessments, consent orders and decrees and notices of violation;

(3) Copies of all air, soil and water quality monitoring data collected by the municipality at such facilities, including leachate and ash testing results, within 5 working days after complete laboratory analysis becomes available to the municipality; and

(4) Copies of all analyses of the data under subparagraph (3). [1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §292 (AMD).]

[ 2011, c. 655, Pt. GG, §55 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

3. Inspection; emergency orders.

[ 1993, c. 680, Pt. A, §38 (RP) .]

4. Commissioner inspections. Whenever any host municipality notifies the commissioner of an order issued pursuant to a local permit requirement under section 2173 and gives the commissioner reason to believe that any solid waste disposal facility is in violation of any law or regulation administered by the department, or any order or the condition of any permit issued pursuant to any law or rule administered by the department, the commissioner shall promptly conduct an inspection of the facility.

If the commissioner finds that there is insufficient information to believe that there is a violation, the commissioner shall, within 10 working days of a municipality's request for an inspection, provide to the municipality a written explanation of the commissioner's decision not to conduct an inspection.

[ 1993, c. 310, Pt. B, §8 (AMD) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1989, c. 890, §§A40,B292 (AMD). 1993, c. 310, §B8 (AMD). 1993, c. 355, §62 (AMD). 1993, c. 680, §A38 (AMD). 1995, c. 656, §A54 (AMD). 2011, c. 655, Pt. GG, §70 (AMD). 2011, c. 655, Pt. GG, §55 (AMD).



38 §2175. Property value offset (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1991, c. 794, §6 (RP).



38 §2175-A. Property value offset

Owners of property, the value of which has been affected by a solid waste disposal facility, are eligible for reimbursement from the bureau for loss in property value directly attributable to the construction and operation of the facility. The bureau shall adopt rules to establish the formula and procedure for reimbursement, including, without limitation, definition of the impact area, a process for establishing baseline real estate values, a time frame within which the property value offset program will be in effect and an accounting of real estate trends in the area. [2011, c. 655, Pt. GG, §56 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1991, c. 794, §7 (NEW). RR 1993, c. 1, §137 (COR). 1993, c. 310, §B9 (AMD). 1995, c. 656, §A55 (AMD). 2011, c. 655, Pt. GG, §56 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2175-B. Payment in lieu of taxes

The bureau shall annually pay a municipality an amount in lieu of taxes equal to the amount of property taxes on a solid waste disposal facility owned or operated by the bureau not paid to that municipality during the previous calendar year. In the case of an unorganized territory, the bureau shall annually pay the amount to the State Tax Assessor who shall deposit that amount in the Unorganized Territory Education and Services Fund established in Title 36, chapter 115. If the bureau disagrees with the amount determined to be due in lieu of taxes under this section, it may appeal to the State Board of Property Tax Review as provided in Title 36, section 271. [2011, c. 655, Pt. GG, §57 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1995, c. 465, §A70 (NEW). 1995, c. 465, §C2 (AFF). 2011, c. 655, Pt. GG, §57 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2176. Impact payments

In addition to payment in lieu of taxes provided in section 2175-B, the bureau shall make impact payments to a municipality in which a solid waste disposal facility is located or, in the case of an unorganized territory, to the State Tax Assessor upon request by the community involved or by the State Tax Assessor. The bureau shall base its impact payments on measurable criteria including, without limitation: [2011, c. 655, Pt. GG, §58 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

1. Roads. Improvement, maintenance and repair of local roads directly affected by traffic to and from the facility;

[ 1993, c. 310, Pt. B, §11 (AMD) .]

2. Emergency response. Development and maintenance of adequate local emergency response capacity;

[ 2007, c. 406, §5 (AMD) .]

3. Monitoring. Financial support for on-site, municipally employed personnel or for other means determined necessary to enable the municipality to monitor the facility's compliance with state and local requirements; and

[ 2007, c. 406, §6 (AMD) .]

4. Other issues. Other issues determined on a case-specific basis by the applicant and bureau to be appropriate given the nature of the proposed facility.

[ 2011, c. 655, Pt. GG, §59 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1993, c. 310, §§B10,11 (AMD). 1995, c. 465, §A71 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 656, §A56 (AMD). 2007, c. 406, §§5-7 (AMD). 2011, c. 655, Pt. GG, §§ 58, 59 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2177. Water supply monitoring and protection

Upon written request from persons owning land contiguous to a solid waste disposal facility, the bureau shall have quarterly sampling and analysis conducted of private water supplies used by the requestors for drinking water. The sampling and analysis must be conducted in a manner specified by and that meets criteria developed by the department. [2011, c. 655, Pt. GG, §60 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

If a facility adversely affects a public or private water supply by pollution, degradation, diminution or other means that result in a violation of the state drinking water standards as determined by the commissioner, the bureau shall restore the affected supply at no cost to the consumer or replace the affected supply with an alternative source of water that is of like quantity and quality to the original supply at no cost to the consumer. [2011, c. 655, Pt. GG, §60 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

1. Extent of analysis. Water supplies must be analyzed for all parameters or chemical constituents determined by the commissioner to be indicative of typical contamination from solid waste disposal facilities. The laboratory performing the sampling and analysis shall provide written copies of sample results to the bureau, the landowner and to the commissioner.

[ 2011, c. 655, Pt. GG, §60 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

2. Additional sampling required. If the analysis indicates possible contamination from a solid waste disposal facility, the commissioner shall conduct, or require the bureau to conduct, additional sampling and analysis to determine more precisely the nature, extent and source of contamination. The commissioner shall, if necessary, require this sampling beyond the boundaries of the contiguous property.

[ 2011, c. 655, Pt. GG, §60 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

3. Written notice of rights. On or before December 1, 1989, for permits issued under this chapter prior to October 1, 1989, and at or before the time of permit issuance for permits issued under this chapter after October 1, 1989, the bureau shall provide owners of contiguous land with written notice of their rights under this section on a form prepared by the commissioner.

[ 2011, c. 655, Pt. GG, §60 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1989, c. 890, §§A40,B293 (AMD). 1991, c. 517, §B14 (AMD). 1993, c. 310, §B12 (AMD). 1995, c. 656, §A57 (AMD). 2011, c. 655, Pt. GG, §60 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).






Subchapter 6: LIABILITY AND LIMITATIONS

38 §2181. Effect on tort claims

Nothing in this chapter may be construed or understood as in any way increasing any liability that may otherwise arise or be limited under Title 14, chapter 741. [1989, c. 585, Pt. A, §7 (NEW).]

SECTION HISTORY

1989, c. 585, §A7 (NEW).



38 §2182. Ability to indemnify

Nothing in this subchapter may be construed to prevent any host municipality, regional association or the State from obtaining or giving such indemnities as may be appropriate in connection with the ownership, operation or control of a municipal solid waste facility. [1989, c. 585, Pt. A, §7 (NEW).]

SECTION HISTORY

1989, c. 585, §A7 (NEW).



38 §2183. Effect on existing contracts and facilities

Except as otherwise provided, nothing in this chapter may be construed to impair any contract in force upon the effective date of this chapter. [1989, c. 585, Pt. A, §7 (NEW).]

SECTION HISTORY

1989, c. 585, §A7 (NEW).



38 §2184. Municipal contracts

A municipality may contract with any person to carry out its duties for the recycling, transportation, collection and storage of municipal waste and source-separated materials to be recycled, if the recycling, transportation, collection or storage activity or facility is conducted or operated in a manner that is consistent with the provisions of this chapter, the state plan and the rules promulgated pursuant to this chapter. [1989, c. 585, Pt. A, §7 (NEW).]

1. Existing contracts. Except as otherwise provided in this chapter, nothing in this chapter may be construed to interfere with, or in any way modify, the provisions of any contract for municipal waste disposal, processing or collection with any regional association or municipality in force upon the effective date of this chapter or prior to the adoption of the state plan.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

2. Renewals. No renewal of any existing contract upon the expiration or termination of the original term of the contract, and no new contract for municipal waste disposal, processing or collection may be entered into after the effective date of this chapter, if the renewal or new contract fails to conform to the applicable provisions of this chapter or interferes with the implementation of the state plan.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

3. Recycling activities; limited liability. When the owner, lessee or occupant of premises as defined in Title 14, section 159-B undertakes recycling activities, as defined in Title 14, section 159-B on the premises, liability is limited as provided in Title 14, section 159-B.

[ 1991, c. 487, §2 (NEW) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1991, c. 487, §2 (AMD).






Subchapter 7: FINANCE, FEES AND CONTRACTS

Article 1: FEES AND CONTRACTS

38 §2191. Fees

The bureau shall establish reasonable fees for waste disposal services provided by the bureau. [2011, c. 655, Pt. GG, §61 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 656, §A58 (AMD). 2011, c. 655, Pt. GG, §61 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2192. Purposes of the fees

The fees charged to users of state-owned facilities and established by the bureau under this article, by rule, provide revenue for the following purposes: [2011, c. 655, Pt. GG, §62 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

1. Current expenses. To pay the current expenses, either incurred directly or through contractual agreements with another party or parties, for operating and maintaining a facility or delivering a service and to provide for normal maintenance and replacement of equipment. Current expenses also include costs incurred under subchapter 5;

[ 2011, c. 655, Pt. GG, §62 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

2. Interest. To provide for the payment of interest on the indebtedness created or assumed by the bureau;

[ 2011, c. 655, Pt. GG, §62 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

3. Indebtedness. To provide an annual sum equal to not less than 2% nor more than 10% of the term indebtedness represented by the issuance of bonds created or assumed by the bureau, which sum must be turned into a sinking fund and there maintained to provide for the extinguishment of term indebtedness. The money set aside in this sinking fund must be devoted to the retirement of the term obligations of the bureau and may be invested in such securities as savings banks in the State are allowed to hold;

[ 2011, c. 655, Pt. GG, §62 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

4. Principal payments. To provide for annual principal payments on serial indebtedness created or assumed by the bureau;

[ 2011, c. 655, Pt. GG, §62 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

5. Contingency reserve fund allowance. To provide for a contingency reserve fund allowance by providing rates to reflect up to a 5% addition to yearly revenues over that required to operate the facility;

[ 1989, c. 585, Pt. A, §7 (NEW) .]

6. Closing reserve fund. To provide for a closing and monitoring reserve fund by providing rates which, over the expected life span of the facility including the post-closure monitoring period, will generate the amount determined to be necessary by the department in its licensing process under chapter 13; and

[ 1989, c. 585, Pt. A, §7 (NEW) .]

7. Compliance costs. To provide for the costs associated with licensing, compliance and enforcement efforts of the department.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 656, §§A59,60 (AMD). 2011, c. 655, Pt. GG, §62 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2193. Host municipality fees

The bureau may set fees under this article for the host municipality at a level lower than the fees charged to other municipalities or users, as long as the lower fees are set in a manner consistent with the rules adopted by the bureau. [2011, c. 655, Pt. GG, §63 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 656, §A61 (AMD). 2011, c. 655, Pt. GG, §63 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).






Article 2: MAINE SOLID WASTE MANAGEMENT FUND

38 §2201. Maine Solid Waste Management Fund established

The Maine Solid Waste Management Fund, referred to in this section as the "fund," is established as a nonlapsing fund to support programs administered by the bureau and the Department of Environmental Protection. The fund must be segregated into 2 subsidiary accounts. The first subsidiary account, called operations, receives all fees established and received under article 1. The 2nd subsidiary account, called administration, receives all fees established under this article and under Title 36, chapter 719 and all funds recovered by the department as reimbursement for departmental expenses incurred to abate imminent threats to public health, safety and welfare posed by the illegal disposal of solid waste. [2011, c. 655, Pt. GG, §64 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

Money in the fund not currently needed to meet the obligations of the department or bureau must be deposited with the Treasurer of State to the credit of the fund and may be invested as provided by law. Interest on these investments must be credited to the fund. [2011, c. 655, Pt. GG, §64 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

Funds related to administration may be expended only in accordance with allocations approved by the Legislature for administrative expenses directly related to the bureau's and the department's programs, including actions by the department necessary to abate threats to public health, safety and welfare posed by the disposal of solid waste. Funds related to fees imposed on the disposal of construction and demolition debris and residue from the processing of construction and demolition debris may be expended only for the state cost share to municipalities under the closure and remediation cost-sharing program for solid waste landfills established in section 1310-F. Funds related to operations may be expended only in accordance with allocations approved by the Legislature and solely for the development and operation of publicly owned facilities owned or approved by the bureau and for the repayment of any obligations of the bureau incurred under article 3. These allocations must be based on estimates of the actual costs necessary for the bureau and the department to administer their programs, to provide financial assistance to regional associations and to provide other financial assistance necessary to accomplish the purposes of this chapter. Beginning in the fiscal year ending on June 30, 1991 and thereafter, the fund must annually transfer to the General Fund an amount necessary to reimburse the costs of the Bureau of Revenue Services incurred in the administration of Title 36, chapter 719. Allowable expenditures include "Personal Services," "All Other" and "Capital Expenditures" associated with all bureau activities other than those included in the operations account. [2011, c. 655, Pt. GG, §64 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1989, c. 596, §H (AMD). 1989, c. 927, §7 (AMD). 1991, c. 517, §B15 (AMD). 1991, c. 528, §§R12,13 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§R12,13 (AMD). 1991, c. 824, §A88 (RPR). 1993, c. 410, §C8 (AMD). 1995, c. 395, §P8 (AMD). 1995, c. 395, §P11 (AFF). 1995, c. 465, §A72 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 656, §§A62,63 (AMD). 1997, c. 1, §E2 (AMD). 1997, c. 24, §C15 (AMD). 1997, c. 526, §14 (AMD). 2001, c. 315, §5 (AMD). 2005, c. 618, §21 (AMD). 2011, c. 429, §7 (AMD). 2011, c. 544, §1 (AMD). 2011, c. 655, Pt. GG, §64 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2201-A. Sunset; legislative intent (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 927, §8 (NEW). 1993, c. 410, §EE1 (RP).



38 §2202. Fees

1. Fees established. The department shall establish procedures to charge fees specified in this article and pursuant to the requirements of this article. All fees collected by the department under this article must be deposited into the Maine Solid Waste Management Fund.

[ 1995, c. 465, Pt. A, §73 (AMD); 1995, c. 465, Pt. C, §2 (AFF) .]

2. Application.

[ 2011, c. 544, §2 (RP) .]

3. Payment. A person who delivers solid waste to a solid waste disposal facility shall pay all fees established under this article to the operator of the solid waste disposal facility.

[ 1993, c. 310, Pt. C, §2 (NEW) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1993, c. 310, §C2 (AMD). 1995, c. 465, §A73 (AMD). 1995, c. 465, §C2 (AFF). 2011, c. 544, §2 (AMD).



38 §2203. Fee on special waste (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1989, c. 869, §§A13,20 (RPR). 1991, c. 517, §B16 (AMD). 1995, c. 465, §A74 (AMD). 1995, c. 465, §C2 (AFF). 1999, c. 385, §6 (RP).



38 §2203-A. Waste handling fees

1. Fees. Fees are imposed in the following amounts to be levied for solid waste that is disposed of at commercial, municipal, state-owned and regional association landfills.

[ 2011, c. 544, §3 (AMD) .]

2. Exceptions. Notwithstanding subsection 1:

A. A municipal or regional association landfill that has accepted 12,000 tons or more of special waste, other than municipal solid waste ash, asbestos and oil-contaminated soil, gravel, brick, concrete and other aggregate, in calendar year 1998 shall continue to pay $2 per ton to the department for those categories of waste accepted in that calendar year; [1999, c. 385, §7 (NEW).]

B. A municipal or regional association landfill shall continue to pay $2 per ton to the department on all categories of special waste other than municipal solid waste ash, asbestos and oil-contaminated soil, gravel, brick, concrete and other aggregate that was generated by the municipality or regional association and accepted for disposal in its landfill in calendar year 1998; [2011, c. 544, §3 (AMD).]

C. A municipal or regional association landfill that has accepted 550 tons or more of oil-contaminated soil, gravel, brick, concrete and other aggregate in calendar year 1998 shall pay $5 per ton for that category of waste; and [2011, c. 544, §3 (AMD).]

D. A fee may not be imposed under this section on construction and demolition debris or residue from the processing of construction and demolition debris disposed of at a municipal or regional association landfill that is less than 6 acres in size and accepts only inert fill, construction and demolition debris, debris from land clearing and wood wastes. [2011, c. 544, §3 (NEW).]

[ 2011, c. 544, §3 (AMD) .]

SECTION HISTORY

1999, c. 385, §7 (NEW). 1999, c. 564, §1 (AMD). 2011, c. 544, §3 (AMD).



38 §2204. Municipal solid waste disposal surcharge

The department shall impose a fee of $2 per ton on any municipal solid waste disposed of at a commercial, municipal or regional association landfill, except that there is no fee on municipal solid waste generated by a municipality that owns the landfill accepting it or that has entered into a contract with a term longer than 9 months for disposal of municipal solid waste in that landfill facility. [1999, c. 385, §8 (AMD).]

1. Landfill surcharge.

[ 1999, c. 385, §8 (RP) .]

2. Recycling progress.

[ 1995, c. 465, Pt. A, §75 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

3. Imported municipal solid waste.

[ 1999, c. 385, §8 (RP) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1989, c. 869, §§A14,20 (AMD). 1991, c. 517, §B17 (RPR). 1993, c. 85, §§1,2 (AMD). 1993, c. 310, §C3 (AMD). 1995, c. 465, §§A75,76 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 656, §A64 (AMD). 1999, c. 385, §8 (AMD).



38 §2205. Fee payments

Each operator of a solid waste disposal facility shall make the fee payment quarterly. The fee must be paid to the department on or before the 20th day of April, July, October and January for the 3 months ending the last day of March, June, September and December. [1995, c. 465, Pt. A, §77 (AMD); 1995, c. 465, Pt. C, §2 (AFF).]

1. Quarterly reports. Each fee payment must be accompanied by a form prepared and furnished by the department and completed by the operator. The form must state the total weight or volume of solid waste disposed of at the facility during the payment period and provide any other aggregate information determined necessary by the department to carry out the purposes of this chapter. The form must be signed by the operator.

[ 1995, c. 465, Pt. A, §77 (AMD); 1995, c. 465, Pt. C, §2 (AFF) .]

2. Timeliness of payment. The operator is deemed to have made a timely payment of the fee if the operator complies with all of the following:

A. The enclosed payment is for the full amount owed pursuant to this section and no further department action is required for collection; [1995, c. 465, Pt. A, §77 (AMD); 1995, c. 465, Pt. C, §2 (AFF).]

B. The payment is accompanied by the required form and the form is complete and accurate; and [1989, c. 585, Pt. A, §7 (NEW).]

C. The letter transmitting the payment that is received by the department is postmarked by the United States Postal Service on or prior to the final day on which the payment is to be received, unless an alternative date is agreed upon in writing by the operator and the department. [1999, c. 385, §9 (AMD).]

[ 1999, c. 385, §9 (AMD) .]

3. Discount. Any operator that makes a timely payment of the fee as provided in this section is entitled to apply against the fee payable a discount of 1% of the amount of the fee collected.

[ 1995, c. 465, Pt. A, §77 (AMD); 1995, c. 465, Pt. C, §2 (AFF) .]

4. Refunds. Any operator who believes the fee was overpaid by the operator may file a petition for refund to the department. If the department determines that the operator has overpaid the fee, the department shall refund to the operator the amount due the operator, together with interest at a rate established by the department.

[ 1995, c. 465, Pt. A, §77 (AMD); 1995, c. 465, Pt. C, §2 (AFF) .]

5. Alternative proof of payment. For purposes of this section, presentation of a receipt indicating that the payment was mailed by registered or certified mail on or before the due date is evidence of timely payment.

[ 1995, c. 465, Pt. A, §77 (AMD); 1995, c. 465, Pt. C, §2 (AFF) .]

6. Interest. If an operator fails to make a timely payment of the fee, the operator shall pay interest on the unpaid amount due at the rate established by the department from the last day for timely payment to the date paid.

[ 1995, c. 465, Pt. A, §77 (AMD); 1995, c. 465, Pt. C, §2 (AFF) .]

7. Additional penalty. In addition to the interest provided in subsection 6, if an operator fails to make timely payment of the fee, 5% of the amount of the fee must be added to the amount actually due if the failure to file a timely payment is for not more than one month, with an additional 5% for each additional month, or fraction of a month, during which the failure continues, not exceeding 25% in the aggregate.

[ 1995, c. 465, Pt. A, §77 (AMD); 1995, c. 465, Pt. C, §2 (AFF) .]

8. Assessment notice. If the department determines that any operator has not made a timely payment of the fee, the department shall send the operator a written notice of the amount of the deficiency, within 30 days of determining the deficiency. When the operator has not provided a complete and accurate statement of the weight or volume of waste received at the facility for the payment period, the department may estimate the weight or volume in the notice.

The operator charged with the deficiency has 30 days to pay the deficiency in full or, if the operator wishes to contest the deficiency, forward the amount of the deficiency to the department for placement in an escrow account with the Treasurer of State or any bank in the State, or post an appeal bond in the amount of the deficiency. The bond must be executed by a surety licensed to do business in the State and be satisfactory to the department. Failure to forward the money or appeal bond to the department within 30 days results in a waiver of all legal rights to contest the deficiency.

If, through the administrative or judicial review of the deficiency, it is determined that the amount of deficiency must be reduced, the department shall within 30 days remit the appropriate amount to the operator, with any interest accumulated by the escrow deposit.

The amount determined after administrative hearing or after waiver of administrative hearing is payable to the department and is collectible.

If any amount due under this subsection remains unpaid 30 days after receipt of notice of the deficiency, the department may order the operator of the facility to cease receiving any solid waste until the amount of the deficiency is completely paid.

[ 1995, c. 465, Pt. A, §77 (AMD); 1995, c. 465, Pt. C, §2 (AFF) .]

9. Filing of appeals. Notwithstanding any other provision of law, all appeals of final department actions concerning the fee must be filed with the department pursuant to section 2206.

[ 1995, c. 465, Pt. A, §77 (AMD); 1995, c. 465, Pt. C, §2 (AFF) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §A77 (AMD). 1995, c. 465, §C2 (AFF). 1999, c. 385, §9 (AMD).



38 §2206. Hearings and appeals

The department shall establish rules governing procedures for hearings and appeals under this article consistent with Title 5, chapter 375. [1995, c. 465, Pt. A, §77 (AMD); 1995, c. 465, Pt. C, §2 (AFF).]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §A77 (AMD). 1995, c. 465, §C2 (AFF).






Article 3: REVENUE OBLIGATION SECURITIES AND MORTGAGE LOANS

38 §2211. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 585, Pt. A, §7 (NEW).]

1. Bond. "Bond" means revenue obligation security.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

1-A. Agency. "Agency" means the Finance Authority of Maine.

[ 1995, c. 465, Pt. B, §6 (NEW); 1995, c. 465, Pt. C, §2 (AFF) .]

2. Cost of project. "Cost of project" means the cost or value of land, buildings, real estate improvements, labor, materials, machinery and equipment, property rights, easements, franchises, financing charges, interest, engineering and legal services, plans, specifications, surveys, cost estimates, studies and other expenses as may be necessary or incidental to the development, construction, acquisition, financing and placing in operation of an eligible project. In addition to these costs, reserves for payment of future debt on any revenue obligation securities may be included as part of the cost of the project.

Any obligation or expenses incurred by the State, the agency, a regional association, a municipality or any private person in connection with any of the items of cost specified in this subsection related to revenue obligation securities may be included as part of the cost and reimbursed to the State, the agency, regional association, municipality or person out of the proceeds of the securities issued.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

3. Eligible collateral. "Eligible collateral" means an eligible project.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

4. Eligible project. "Eligible project" means any waste facility or the capital costs of any waste disposal service including, but not limited to, real property, personal property, machinery and equipment and related expenses.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

5. Facility. "Facility" means an eligible project or eligible collateral.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

6. Financial document. "Financial document" means a lease, installment sale agreement, conditional sale agreement, note, mortgage, loan agreement or other instrument pertaining to an extension of financial assistance.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

7. Financing assistance. "Financing assistance" or "financial assistance" means guarantees, leases, insurance, financing credits, loans or the purchase or discounts thereof, letters of credit, financing assistance payments, grants or other financial aid.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

8. Financing institution. "Financing institution" or "financial institution" means any bank, trust company, national banking association, savings bank, savings and loan association, federal savings and loan association, industrial bank, mortgage company, insurance company, credit union, local development corporation or any other institution or entity authorized to do business in this State, or any state or federal agency that customarily provides financing assistance.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

9. Lease. "Lease" means a contract providing for the use of a project or portions of a project for a term of years for a designated or determinable rent. A lease may include an installment sale contract. A lease may include other terms as the agency may permit or require.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

10. Lessee. "Lessee" means a tenant under a lease and may include an installment purchaser.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

11. Loan. "Loan" or "mortgage loan" means an extension of credit made in consideration of a written promise of repayment or any other conditions which may be established by the agency, performance of which may be secured by a mortgage.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

12. Maturity date. "Maturity date" means the date on which final payment is due as provided in a note, revenue obligation security or other financial document.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

13. Mortgage. "Mortgage" means an agreement granting a lien on, or a security interest in, eligible collateral with certain conditions and includes, but is not limited to, a mortgage of real estate, an assignment of rents, a pledge or a security agreement.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

14. Mortgagee. "Mortgagee" means a grantee or obligee under, or a transferee or successor of a grantee or obligee under, a mortgage.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

15. Mortgage payments. "Mortgage payments" means payments required by or received on account of a mortgage or any other financial document, including, but not limited to, payments covering interest, installments of principal, taxes, assessments, loan insurance premiums and hazard insurance premiums.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

16. Mortgagor. "Mortgagor" means the grantor or party giving rights to eligible collateral pursuant to a mortgage and includes the successors or assigns of a mortgagor.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

17. Note. "Note" means an evidence of indebtedness and includes a revenue obligation security.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

18. Rent or rental. "Rent or rental" means payments under a lease.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

19. Revenue obligation security. "Revenue obligation security" or "security" means a note, bond, interim certificate, debenture or other evidence of indebtedness, payment of which is secured by a pledge of revenues, as provided in this article or by assignment or pledge of other eligible collateral.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1995, c. 465, §B6 (AMD). 1995, c. 465, §C2 (AFF).



38 §2212. General powers

The agency may, in addition to its other powers and in furtherance of the purposes of this chapter, assist itself or applicants, who shall be limited to municipalities and regional associations, in the financing of eligible projects by issuing revenue obligation securities; by issuing or providing securities for mortgage loans; drafting financial documents, trust agreements and other contracts; and arranging the financing and negotiating for the sale of the securities. The agency may contract with the Finance Authority of Maine to administer the provisions of this article. [1989, c. 585, Pt. A, §7 (NEW).]

The agency may also: [1989, c. 585, Pt. A, §7 (NEW).]

1. Kinds of projects. Acquire, construct, reconstruct, maintain, renew, replace or provide financing assistance for eligible waste facilities, waste disposal services or recycling projects;

[ 1989, c. 585, Pt. A, §7 (NEW) .]

2. Securities for projects. Issue revenue obligation securities to pay the cost of or to provide financial assistance for acquisition, construction, reconstruction, renewal or replacement of eligible projects. Any single issue of securities may provide for the cost of, or for financial assistance for, acquisition, construction, reconstruction, renewal or replacement of any one or more eligible projects which may be separate, unconnected and distinct. Any issue, the proceeds of any issue, or any revenue obligation securities shall, except as specifically authorized by the Legislature, meet the requirements of the Internal Revenue Code of 1986, as amended, relating to exempt facility bonds;

[ 1989, c. 585, Pt. A, §7 (NEW) .]

3. Acquire securities. Issue revenue obligation securities to acquire one or more issues of revenue obligation securities issued by municipalities or to acquire any other bond not eligible for purchase pursuant to Title 30-A, chapter 225. Any single issue of securities may provide funds for the acquisition of revenue obligation securities of one or more municipalities or of bonds for one or more eligible projects which may be separate, unconnected and distinct;

[ 1989, c. 585, Pt. A, §7 (NEW) .]

4. Refunding securities. Issue revenue refunding obligation securities as provided to refund any outstanding revenue obligation securities issued under this article;

[ 1989, c. 585, Pt. A, §7 (NEW) .]

5. Serve as broker or agent. Serve as a broker, agent or other financial intermediary for the secondary marketing of obligations issued or incurred in connection with the financing of eligible projects and for the encouragement of the flow of private funds for capital investment;

[ 1989, c. 585, Pt. A, §7 (NEW) .]

6. Facilities. Plan, carry out, acquire, lease and operate facilities and provide for the construction, reconstruction, improvement, alteration or repair of any facility or any part of a facility;

[ 1989, c. 585, Pt. A, §7 (NEW) .]

7. Acquisition and disposal of property. Acquire or enable an applicant to acquire, upon reasonable terms from funds provided under this article, the lands, structures, property, rights, rights-of-way, franchises, easements and other interests in lands, including lands under water and riparian rights, that are located within the State and considered necessary or convenient for the construction or operation of any eligible waste project, and dispose of them;

[ 1989, c. 585, Pt. A, §7 (NEW); 1989, c. 869, Pt. A, §15 (AMD) .]

8. Contracts. Make and enter into all financial documents and other contracts and trust agreements securing revenue obligation securities issued under this article, provided all expenses are payable solely from funds made available under this article;

[ 1989, c. 585, Pt. A, §7 (NEW) .]

9. Consent to modification of contracts, lease or agreement. To the extent not forbidden under its contract with the holders of bonds, consent to any modification of any contract, lease or agreement of any kind to which the agency is a party;

[ 1989, c. 585, Pt. A, §7 (NEW) .]

10. Employment of specialists. Employ consulting and other engineers, attorneys, accountants, construction and financial experts, superintendents, managers and other necessary employees and agents and fix their compensation, provided all expenses are payable solely from funds made available under this subchapter;

[ 1989, c. 585, Pt. A, §7 (NEW) .]

11. Government contracts. Enter into contracts with regional associations, municipalities, the State or a federal agency relating to any eligible solid waste project;

[ 1989, c. 585, Pt. A, §7 (NEW) .]

12. Government aid. Accept loans or grants for the planning, construction or acquisition of any eligible solid waste project from a municipality, an authorized agency of the State or a federal agency and enter into agreements with the agency respecting the loans or grants. In the case of all loans, grants or other aid involving pollution-control facilities, the consent of the commissioner must first be obtained, notwithstanding section 362;

[ 1989, c. 585, Pt. A, §7 (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §294 (AMD) .]

13. Private aid. Receive and accept aid and contributions from any source of money, property, labor or other things of value, to be held, used and applied only for the purposes for which these loans, grants and contributions may be made;

[ 1989, c. 585, Pt. A, §7 (NEW) .]

14. Applicability. Provide financial assistance by means of leases that are not subject to Title 14, section 6010. Leases made under this section may provide that obligations of the lessees are unconditional; and

[ 1989, c. 585, Pt. A, §7 (NEW) .]

15. Application. Provide financial assistance by means of revenue obligation securities which are not subject to Title 32, chapter 135, relating to dealers in securities.

[ 2005, c. 65, Pt. C, §20 (AMD) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1989, c. 869, §A15 (AMD). 1989, c. 890, §§A40,B294 (AMD). 2005, c. 65, §C20 (AMD).



38 §2213. Issuance of revenue obligation securities

1. Notice of intent to issue bonds; actions to contest validity. The agency may provide, at one time or from time to time, for the issuance of revenue obligation securities of the agency for the purposes authorized in this chapter. No revenue obligation securities of the agency may be issued until:

A. The project has been determined to be consistent with the state plan pursuant to section 1310-AA, if applicable, and the necessary permits have been obtained from the department; [1995, c. 465, Pt. A, §78 (AMD); 1995, c. 465, Pt. C, §2 (AFF).]

B. A notice of the intent of the agency to issue the securities is published at least once in a newspaper of general circulation in the region in which the project is to be located:

(1) No later than 14 days after the date on which the agency decides to issue revenue obligation securities under this subchapter;

(2) Describing the general purpose or purposes for which the securities are to be issued;

(3) Stating the maximum principal amount of the proposed securities; and

(4) Including a statement as to the time within which any petition to contest the issuance of the securities must be commenced. [1989, c. 585, Pt. A, §7 (NEW); 1989, c. 869, Pt. A, §16 (AMD).]

Any action or proceeding in any court to contest the issuance of the securities must be started within 30 days after the date of the publication required by paragraph B and otherwise shall be governed by Title 5, chapter 375, subchapter VII. For the purposes of this subchapter and the Maine Administrative Procedure Act, Title 5, chapter 375, the later date of newspaper publication required by paragraph B shall constitute the final agency action with respect to the issuance of the securities. After the expiration of the 30-day period of limitation, no right of action or defense founded upon the invalidity of the issuance of the securities may be opened to question in any court upon any grounds.

[ 1995, c. 465, Pt. A, §78 (AMD); 1995, c. 465, Pt. C, §2 (AFF) .]

2. Treasurer of State as agent. The Treasurer of State shall, at the direction of the agency, act as the agency's agent for the sale and delivery of revenue obligation securities and anticipatory notes. The Treasurer of State shall assist the agency in the preparation, issuance, negotiation and sale of the securities and notes and provide reasonable advice and management assistance. The agency may employ further counsel or assistants or act in its own behalf, provided that the sale and delivery of revenue obligation securities and anticipatory notes shall be carried out at the agency's direction with and through the Treasurer of State.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

3. Conclusive authorization. All revenue obligation securities of the agency shall be conclusively presumed to be fully authorized and issued under the laws of the State, and any person or governmental unit shall be estopped from questioning their authorization, sale, issuance, execution or delivery by the agency.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

4. Maturity; interest. The securities of each issue of revenue obligation securities shall be dated, mature at a time or times not exceeding 20 years from the date of the securities and bear interest at a rate or rates determined by the agency. At the option of the agency, the securities may be made redeemable before maturity at a price or prices and under terms and conditions fixed prior to issuance.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

5. Form. The agency shall determine the form of the securities, including any attached interest coupons, the manner of execution of the securities, the denomination or denominations of the securities and the place or places for payment of principal and interest, which may be at any financial institution within or without the State. Revenue obligation securities shall be executed in the name of the agency by the manual or facsimile signature of the authorized official or officials. Any attached coupons shall be executed with the manual or facsimile signature of the authorized official or officials. Signatures and facsimiles of signatures on securities and coupons are valid for all purposes even if the authorized official ceases to hold office before delivery of the securities. The securities may be issued in coupon or registered form or both as the agency may determine. Provision may be made for the registration of any coupon securities to principal alone and to both principal and interest, and for the reconversion into coupon securities of any securities registered to both principal and interest. In addition to this subsection, the agency may provide for transfer of registration of the agency's registered revenue obligation securities by book entry on the records of the entity designated for that purpose and may enter into such contractual arrangements as may be necessary to accomplish these purposes. In the event a book entry method of transfer is used, principal of and interest on those registered securities shall be payable to the registered owner shown in the book entry, the owner's legal representatives, successors or transferees.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

6. Sale. The agency may sell the securities at a public or private sale, in a manner and at a price the agency determines to be in the best interest of the agency. The agency shall not sell the securities to any firm, partnership, corporation or association, including an affiliate or subsidiary, which is a party to any contract pertaining to the financed project or which is to rent, purchase, lease or otherwise occupy premises constituting part of the project. The agency may sell the securities to a seller of the project if the project is to be used and operated by a 3rd party.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

7. Proceeds. The proceeds of each issue shall be used solely for the authorized purposes and shall be disbursed as provided in the securing trust agreement or other document. Administration costs incurred by the agency under this program may be drawn from those proceeds. If the proceeds are less than the cost of the project, by error in the estimate or otherwise, additional securities may be issued in a like manner to provide the amount of the deficit and, unless otherwise provided in the securing trust agreement or other document, the additional securities are deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the securities first issued for the same purpose. The agency may place limits or restrictions on the issuance of additional revenue obligation securities through the securing trust agreement or other document. The agency may provide for the replacement of mutilated, destroyed or lost securities. Revenue obligation securities may be issued under this subchapter without obtaining the consent of any department, division, commission, board, bureau or agency of the State and without any other proceedings or the occurrence of any conditions or things other than those proceedings, conditions or things which are specifically required by this subchapter. Notwithstanding any of the other provisions of this subchapter, or of any recitals in any securities issued under this subchapter, all such securities are deemed to be negotiable instruments issued under the laws of this State.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

8. Credit not pledged. Except as provided in this subsection, securities issued under this subchapter shall not constitute any debt or liability of the State or of any municipality in the State or any political subdivision of the State, or of the agency or a pledge of the faith and credit of the State or of any such municipality or political subdivision, but shall be payable solely from the revenues of the project or projects for which the securities are issued or from other eligible collateral or the revenues or proceeds of other eligible collateral pledged to the payment of the revenue obligation securities and all such securities shall contain on the securities' face a statement to that effect. The issuance of securities under this subchapter shall not directly or indirectly or contingently obligate the State or any municipality or political subdivision to levy or to pledge any form of taxation whatever or to make any appropriation for payment.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

9. Anticipatory borrowing. In anticipation of the sale of securities under this article, the agency may issue temporary notes and renewal notes, the total face amount of which does not exceed at any one time outstanding the authorized amount of the securities. The period of anticipatory borrowing shall not exceed 3 years and the time within which the securities are to become due shall not be extended by the anticipatory borrowing beyond the term permitted by law.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

10. Environmental protection. Revenue obligation securities of the agency may not be issued for a project until the commissioner certifies to the agency that all licenses required by the department with respect to the project are issued or that none are required. Any subsequent enlargement or addition to the project for which approval is sought from the agency requires certification by the commissioner.

[ 1989, c. 585, Pt. A, §7 (NEW); 1989, c. 890, Pt. A, §40 (AFF); 1989, c. 890, Pt. B, §295 (AMD) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1989, c. 869, §A16 (AMD). 1989, c. 890, §§A40,B295 (AMD). 1995, c. 465, §A78 (AMD). 1995, c. 465, §C2 (AFF).



38 §2214. Trust agreements or other documents

1. Trust agreements or other documents. At the discretion of the agency, revenue obligation securities may be issued under this subchapter pursuant to a trust agreement or other document. The trust agreement or other document may:

A. Pledge or assign the revenues or proceeds of the project or projects or other eligible collateral; [1989, c. 585, Pt. A, §7 (NEW).]

B. Set forth the rights and remedies of the security holders and other persons and contain any reasonable and legal provisions for protecting the rights and remedies of the security holders; [1989, c. 585, Pt. A, §7 (NEW).]

C. Restrict the individual right of action by security holders; and [1989, c. 585, Pt. A, §7 (NEW).]

D. Include covenants setting forth the duties of the agency and user in relation to:

(1) Acquisition of property or eligible collateral;

(2) Construction, reconstruction, renewal, replacement and insurance of the project or eligible collateral;

(3) Rents to be charged or other payments to be made for use;

(4) Payment for the project or eligible collateral; and

(5) Custody, safeguarding and application of all money. [1989, c. 585, Pt. A, §7 (NEW).]

Any financial institution may furnish indemnifying bonds or pledge the securities as may be required by the agency.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

2. Mortgages. To further secure the payment of the revenue obligation securities, the trust agreement or other document may mortgage or assign the mortgage of the project, or any part of the project, and create a lien on or security interest in any or all of the project. In the event of a default with respect to the revenue obligation securities, the trustee, mortgagee or other person may be authorized by the trust agreement or other document containing a mortgage or assignment of a mortgage to take possession of, hold, manage and operate all or any part of the mortgaged property and, with or without taking possession, to sell or from time to time lease the property in accordance with law. Any security interest granted by the authority under this chapter may be created and perfected in accordance with the Uniform Commercial Code, Title 11, Article 9-A.

[ 1999, c. 699, Pt. D, §29 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

3. Additional provisions. Any trust agreement or other document may contain provisions which shall be a part of the contract with holders of revenue obligation securities as to:

A. Pledging any specified revenues or assets of the agency to secure the payment of the securities, subject to agreements with existing holders of securities; [1989, c. 585, Pt. A, §7 (NEW).]

B. Pledging all or any part of the unencumbered revenues or assets of the agency to secure the payment of securities, subject to agreements with existing holders of securities; [1989, c. 585, Pt. A, §7 (NEW).]

C. Setting aside, regulating and disposing of reserves or sinking funds; [1989, c. 585, Pt. A, §7 (NEW).]

D. Limitations on the purpose to which the proceeds of sale of securities may be applied and the pledge of the proceeds to secure the payment of the securities or of any issue of securities; [1989, c. 585, Pt. A, §7 (NEW).]

E. Limitations on the issuance of additional securities; [1989, c. 585, Pt. A, §7 (NEW).]

F. The terms on which additional securities may be issued and secured and the refunding of outstanding or other securities; [1989, c. 585, Pt. A, §7 (NEW).]

G. The procedure, if any, by which the terms of any contract with holders of securities may be amended or abrogated, including the proportion of the holders which must consent and the manner in which the consent may be given; [1989, c. 585, Pt. A, §7 (NEW).]

H. Limitations on the amount of money to be expended by the agency for operating expenses of the agency; [1989, c. 585, Pt. A, §7 (NEW).]

I. Vesting in a trustee or trustees such property, rights, powers and duties in trust as the agency may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the holders of the securities under this subchapter, and limiting or abrogating the right of the holders of the securities to appoint a trustee under this chapter or limiting the rights, powers and duties of the trustee; [1989, c. 585, Pt. A, §7 (NEW).]

J. Defining the acts or omissions to act which will constitute a default in the obligations and duties of the agency to the holders of the securities and providing for the rights and remedies of the holders of the securities in the event of default, including, as a matter of right, the appointment of a receiver, but only if the rights and remedies are not inconsistent with the laws of the State and other provisions of this subchapter; and [1989, c. 585, Pt. A, §7 (NEW).]

K. Any other matters, of like or different character, which in any way affect the security or protection of the holders of the securities. [1989, c. 585, Pt. A, §7 (NEW).]

[ 1989, c. 585, Pt. A, §7 (NEW) .]

4. Expenses; pledges. All expenses incurred in carrying out a trust agreement or financial document may be treated as a part of the cost of the operation of the project. All pledges of revenue or eligible collateral under this subchapter shall be valid and binding from the time when the pledge is made. All the revenues or eligible collateral pledged and later received by the agency shall immediately be subject to the lien of the pledges without any physical delivery or further action under the Uniform Commercial Code or otherwise. The lien of the pledges shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise, against the agency, irrespective of whether the parties have notice thereof.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

5. Other provisions. A trust agreement or financial document may contain other provisions the agency deems reasonable and proper for the security of the security holders.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1999, c. 699, §D29 (AMD). 1999, c. 699, §D30 (AFF).



38 §2215. Rentals and revenues

1. Provisions. Before issuing revenue obligation securities, the agency shall determine that there shall at all times be revenues and funds sufficient to:

A. Pay the principal and interest of the securities as they become due and payable and, in its discretion, to create and maintain reserves for that purpose; and [1989, c. 585, Pt. A, §7 (NEW).]

B. Pay the cost of maintaining and, where applicable, repairing the project unless provision is made in the financial document or other contract for maintenance and, where applicable, repair. [1989, c. 585, Pt. A, §7 (NEW).]

[ 1989, c. 585, Pt. A, §7 (NEW) .]

2. Sinking fund. All project rentals and other revenues, except those required in subsection 1, paragraph B or to provide reserves for maintenance and, where applicable, repair, may be set aside at regular intervals as provided in the trust agreement or other document and deposited to the credit of a sinking fund charged with payment of the interest and principal of the securities as they fall due, any necessary charges of paying agents for paying principal and interest and the redemption price or the purchase price of securities retired by call or purchase. Use of money deposited to the credit of the sinking fund shall be subject to regulations prescribed in the trust agreement or other document. Except as may otherwise be provided in the trust agreement or other document, the sinking fund shall be a fund for the benefit of all securities issued for the project or projects without distinction or priority of one over another.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

3. Trust funds. All money received under this subchapter shall be deemed trust funds, to be held and applied solely as provided in this subchapter. Any officer to whom, or any bank, trust company or other fiscal agency or trustee to which, the money shall be paid shall act as trustees of the money and shall hold and apply it for the purposes of this subchapter, subject to the requirements of this subchapter, the trust agreement or other applicable document.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW).



38 §2216. Remedies

Any holder of revenue obligation securities or coupons issued under this subchapter and the trustee under any trust agreement, except as restricted by the trust agreement or applicable document, may, by appropriate legal action, protect and enforce any and all rights under the laws of this State or granted under this subchapter, the trust agreement or other document, including the appointment of a receiver, and may enforce and compel the performance of all duties required by this subchapter, the trust agreement or other document to be performed by the agency, including the collecting of rates, fees and charges for the use of the project. Any proceeding shall be brought for the benefit of all holders of the securities and any coupons. [1989, c. 585, Pt. A, §7 (NEW).]

SECTION HISTORY

1989, c. 585, §A7 (NEW).



38 §2217. Revenue refunding securities

The agency may provide for the issuance of revenue refunding securities of the agency to refund any outstanding revenue securities issued under this subchapter or to refund any obligations or securities of any municipality, including the payment of any redemption premiums and any interest accrued or to accrue to the date of redemption, and, if deemed advisable for the agency, to construct or enable the construction of improvements, extensions, enlargements or additions of the original project. The agency may provide for the issuance of revenue obligation securities of the agency for the combined purpose of refunding any outstanding revenue obligation securities or revenue refunding securities issued under this subchapter or to refund any obligations or securities of any municipality, including the payment of redemption premiums and interest accrued or to accrue and paying all or any part of the cost of acquiring or constructing or enabling the acquisition or construction of any additional project or part of any improvements, extensions, enlargements or additions of any project. The issuance of the securities, the maturities and other details, the rights and remedies of the holders and the rights, powers, privileges, duties and obligations of the agency shall be governed by the provisions of this subchapter insofar as they are applicable. [1989, c. 585, Pt. A, §7 (NEW).]

SECTION HISTORY

1989, c. 585, §A7 (NEW).



38 §2218. Tax exemption

Revenue obligation securities issued under this article shall constitute a proper public purpose and the securities, their transfer and the income from them, including any profits made on their sale, shall at all times be exempt from taxation within the State, whether or not those securities, their transfer or the income from them, including any profits on their sale, are subject to taxation under the United States Internal Revenue Code. [1989, c. 585, Pt. A, §7 (NEW).]

SECTION HISTORY

1989, c. 585, §A7 (NEW).



38 §2219. Leasehold or other interests of lessee taxable

The interest of the user of any project is subject to taxation in the manner provided for similar interests in Title 36, section 551, subject to Title 36, sections 655 and 656. [1989, c. 585, Pt. A, §7 (NEW).]

SECTION HISTORY

1989, c. 585, §A7 (NEW).



38 §2220. Bonds as legal investments

The revenue obligation securities of the agency and any loan or extension of credit issued under this article shall be legal investments in which all public officers and public bodies of the State, its political subdivisions, all regional associations and municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking associations, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries and all other persons who are now or may later be authorized to invest bonds or other obligations of the State, may properly and legally invest funds, including capital, in their control or belonging to them. The revenue obligation securities and any loan or extension of credit which is issued under this subchapter are also made securities, which may properly and legally be deposited with all public officers and bodies of the State or any agency or political subdivisions and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the State is now or may later be authorized by law. [1989, c. 585, Pt. A, §7 (NEW).]

SECTION HISTORY

1989, c. 585, §A7 (NEW).



38 §2221. Capital reserve funds; obligation of State

1. Capital reserve fund. The agency may create and establish one or more capital reserve funds and may pay into any such capital reserve fund any money appropriated and made available by the State for the purposes of any such fund, any proceeds of sale by the agency of revenue obligation securities to the extent determined by the agency and any other money available to the agency. For purposes of this section, the amount of any letter of credit, insurance contract, surety bond, indemnification agreement or similar financial undertaking available to be drawn on and applied to obligations to which money in any such fund may be applied shall be deemed to be and counted as money in the capital reserve fund.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

2. Application. Money in any capital reserve fund created pursuant to subsection 1, except as provided in this section, shall be used solely with respect to revenue obligation securities or mortgage loans, repayment of which is secured by any such fund and solely for the payment of principal, accrued interest and costs and expenses chargeable to the mortgage loan or securities, the purchase or redemption of the securities, including any fees or premiums or the payment of interest on the securities. Money in excess of the reserve requirement set forth in subsection 3 may be transferred to other funds and accounts of the agency.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

3. Reserve requirement. The agency may provide that money in any such fund shall not be withdrawn at any time in an amount which would reduce the amount of any such fund to less than the maximum amount of principal and interest becoming due and payable under any applicable trust agreement or other agreement in the next succeeding 12-month period, the amount being referred to as the capital reserve requirement, except for the purpose of paying the amount due and payable with respect to revenue obligation securities or mortgage loans, repayment of which is secured by any such fund.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

4. Issuance limit. The agency may provide that it shall not issue revenue obligation securities if the capital reserve requirement with respect to securities outstanding and then to be issued and secured by any such fund will exceed the amount of any such fund, including the amount available to be drawn on any letter of credit given to secure the capital reserve requirement, at the time of issuance, unless the agency, at the time of issuance of the securities, shall deposit in any such fund from proceeds of the securities to be issued, or from other sources, an amount which, together with the amounts then in any such fund and amounts available to be drawn under any letter of credit, will not be less than the capital reserve requirement.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

5. Security for mortgage loans. With respect to any mortgage loans which may be secured under this article, the agency may provide that such mortgage loans shall be secured by one or more capital reserve funds established pursuant to subsection 1. Any commitment with respect to a mortgage loan executed and delivered pursuant to this section shall be conclusive evidence of the eligibility of the mortgage loan for capital reserve fund security and the validity of any such commitment or contract shall be incontestable in the hands of a mortgage lender except for fraud or misrepresentation on the part of the mortgage lender. Mortgages secured by capital reserve funds under this section are made legal investments for all insurance companies, trust companies, banks, investment companies, savings banks, savings and loan associations, executors, trustees and other fiduciaries, public and private pension or retirement funds and other persons.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

6. Appropriation. On or before December 1st, annually, the agency shall certify to the Governor the amount, if any, necessary to restore the amount in any capital reserve fund, to which this subsection is stated in any written agreement, the trust agreement or other document to apply, to the capital reserve requirement. The Governor shall pay directly from the State Contingent Account to any such fund as much of the amount as is available in that account, as determined by the Governor, and shall transmit directly to the Legislature certification and a statement of the amount, if any, remaining to be paid. The certified amount shall be appropriated and paid to the agency during the current state fiscal year.

[ 1989, c. 585, Pt. A, §7 (NEW) .]

7. Obligations and securities outstanding. The agency may not have at any one time outstanding obligations or revenue obligation securities to which subsection 6 is stated in any agreement or the trust agreement or other document to apply in principal amount exceeding an amount equal to $50,000,000. This subsection constitutes specific legislative approval to issue up to $50,000,000 in tax-exempt revenue obligation securities. The amount of revenue obligation securities issued to refund securities previously issued may not be taken into account in determining the principal amount of securities outstanding, provided that proceeds of the refunding securities are applied as promptly as possible to the refunding of the previously issued securities. In computing the total amount of revenue obligation securities of the agency that may at any time be outstanding for any purpose, the amount of the outstanding revenue obligation securities that have been issued as capital appreciation bonds or as similar instruments shall be valued as of any date of calculation at their then current accreted value rather than their face value.

[ 1989, c. 585, Pt. A, §7 (NEW); 1989, c. 869, Pt. A, §17 (AMD) .]

SECTION HISTORY

1989, c. 585, §A7 (NEW). 1989, c. 869, §A17 (AMD).



38 §2222. Taxable bond option

With respect to all or any portion of any issue of any bonds or any series of bonds which the agency may issue in accordance with the limitations and restrictions of this subchapter, the agency may covenant and consent that the interest on the bonds shall be includable, under the United States Internal Revenue Code of 1986, as amended, or any subsequent corresponding internal revenue law of the United States, in the gross income of the holders of the bonds to the same extent and in the same manner that the interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders under the United States Internal Revenue Code or any subsequent law. The foregoing grant of power shall not be construed as limiting the inherent power of the State or its agencies under any other provision of law to issue debt, the interest on which is includable in the gross income of the holders of the interest under the United States Internal Revenue Code or any subsequent law. [1989, c. 585, Pt. A, §7 (NEW).]

SECTION HISTORY

1989, c. 585, §A7 (NEW).









Subchapter 8: INCINERATION PLANT FINANCIAL STATEMENTS

38 §2231. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 676, §1 (NEW).]

1. Incineration facility. "Incineration facility" means a facility that accepts municipal solid waste for consideration and disposes of the waste through combustion, including combustion for the generation of heat, steam or electricity. A facility that incinerates municipal solid waste in amounts that constitute less than 2% by weight of its fuel is not an incineration facility.

[ 1991, c. 676, §1 (NEW) .]

2. Solid waste. "Solid waste" means useless, unwanted or discarded solid material with insufficient liquid content to be free flowing, including, but not limited to, rubbish, garbage, scrap materials, junk, refuse, inert fill material and landscape refuse. "Solid waste" includes fuel, whether solid, liquid or gas, derived from materials such as those listed.

[ 1991, c. 676, §1 (NEW) .]

3. Tipping fee. "Tipping fee" means any fee, rate, toll or other charge that an incineration facility charges for disposal of solid waste from the facility's customers.

[ 1991, c. 676, §1 (NEW) .]

4. Waste source. "Waste source" means any entity that pays a tipping fee to an incineration facility.

[ 1991, c. 676, §1 (NEW) .]

SECTION HISTORY

1991, c. 676, §1 (NEW).



38 §2232. Reporting

An incineration facility shall submit an annual report to the department no later than 90 days after the end of the incineration facility's fiscal year. For reasonable cause shown and upon written application by an incineration facility, the department may grant an extension of the 90-day period. The report must be certified by an appropriate executive officer of the incineration facility as being complete and accurate. The department may prescribe the form of the annual report and the number of copies that must be submitted. The report must include the following information: [2011, c. 655, Pt. GG, §65 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

1. Waste. The total weight in tons of all solid waste received by the incineration facility in the last completed fiscal year and each month of that year and a breakdown of these totals according to the waste sources;

[ 1991, c. 676, §1 (NEW) .]

2. Tipping fee. A schedule of various tipping fees imposed by the incineration facility on the incineration facility's municipal and commercial customers over the last completed fiscal year including an identification of all changes in those fees and a similar schedule of fees to be imposed on municipal and commercial customers for the next fiscal year. The tipping fees for commercial customers must be set out separately by each rate charged to each category of commercial customer;

[ 1991, c. 676, §1 (NEW) .]

3. Revenue. The total revenue of the incineration facility from all sources for the last completed fiscal year and each month of that year. Revenue figures must identify revenues from each revenue source, including, but not limited to, tipping fees and any revenue from sales of electricity to transmission and distribution utilities;

[ 1999, c. 657, §27 (AMD) .]

4. Expenditures. The total expenditures of the incineration facility during the last completed fiscal year including details of those expenditures as required by the department; and

[ 2011, c. 655, Pt. GG, §66 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

5. Other information. Any other information required by the department.

[ 2011, c. 655, Pt. GG, §66 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

SECTION HISTORY

1991, c. 676, §1 (NEW). 1995, c. 656, §§A65,66 (AMD). 1999, c. 657, §27 (AMD). 2011, c. 655, Pt. GG, §§65, 66 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2233. Civil violation

A person that violates any requirement of section 2232 commits a civil violation for which a forfeiture not to exceed $200 may be adjudged. Each day of a violation is considered a separate offense. [1991, c. 676, §1 (NEW).]

SECTION HISTORY

1991, c. 676, §1 (NEW).



38 §2234. Civil penalty

A person that certifies a report under section 2232 as being complete and accurate and who knows that the report is either incomplete or inaccurate is subject to a civil penalty not to exceed $500, payable to the State. This penalty is recoverable in a civil action. [1991, c. 676, §1 (NEW).]

SECTION HISTORY

1991, c. 676, §1 (NEW).



38 §2235. Use of files

The department shall keep on file for public inspection and use all reports submitted under this subchapter. [2011, c. 655, Pt. GG, §67 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1991, c. 676, §1 (NEW). 1995, c. 656, §A67 (AMD). 2011, c. 655, Pt. GG, §67 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



38 §2236. Limitation

Nothing in this subchapter may be construed to create or expand any authority of the department over financial, organizational or rate regulation of incineration facilities. [2011, c. 655, Pt. GG, §68 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

SECTION HISTORY

1991, c. 676, §1 (NEW). RR 1993, c. 1, §138 (COR). 1995, c. 656, §A68 (AMD). 2011, c. 655, Pt. GG, §68 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).









Chapter 26: TOXICS USE AND HAZARDOUS WASTE REDUCTION

38 §2301. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 929, §7 (NEW). 1991, c. 520, §§6-9 (AMD). 2009, c. 579, Pt. A, §6 (AFF). 2009, c. 579, Pt. A, §2 (RP).



38 §2302. Toxics use reduction and hazardous waste management policy (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 929, §7 (NEW). 1991, c. 520, §10 (AMD). 1993, c. 732, §A12 (AMD). 1999, c. 348, §§1-4 (AMD). 2009, c. 579, Pt. A, §6 (AFF). 2009, c. 579, Pt. A, §2 (RP).



38 §2303. Toxics use, toxics release and hazardous waste reduction goals (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 929, §7 (NEW). 1991, c. 520, §§11,12 (AMD). 1999, c. 348, §5 (AMD). 2009, c. 579, Pt. A, §6 (AFF). 2009, c. 579, Pt. A, §2 (RP).



38 §2304. Regulated community (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 929, §7 (NEW). 1991, c. 520, §13 (RPR). 1993, c. 355, §§63,64 (AMD). 1995, c. 493, §§16-18 (AMD). 1999, c. 348, §6 (RP). 2009, c. 579, Pt. A, §2 (RP).



38 §2304-A. Regulated community (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 348, §7 (NEW). 1999, c. 779, §§4,5 (AMD). 2001, c. 212, §§7,8 (AMD). 2009, c. 579, Pt. A, §6 (AFF). 2009, c. 579, Pt. A, §2 (RP).



38 §2305. Pollution prevention plans (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 929, §7 (NEW). 1991, c. 520, §14 (AMD). 1999, c. 348, §8 (AMD). 2009, c. 579, Pt. A, §6 (AFF). 2009, c. 579, Pt. A, §2 (RP).



38 §2305-A. Progress reports (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 348, §9 (NEW). 2009, c. 579, Pt. A, §6 (AFF). 2009, c. 579, Pt. A, §2 (RP).



38 §2306. Employee and host municipality notification (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 929, §7 (NEW). 1991, c. 520, §15 (AMD). 1999, c. 348, §10 (AMD). 2009, c. 579, Pt. A, §6 (AFF). 2009, c. 579, Pt. A, §2 (RP).



38 §2307. Reporting requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 929, §7 (NEW). 1991, c. 520, §16 (AMD). 1999, c. 348, §11 (RP). 2009, c. 579, Pt. A, §2 (RP).



38 §2307-A. Authority to review; modification (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 348, §12 (NEW). 2009, c. 579, Pt. A, §6 (AFF). 2009, c. 579, Pt. A, §2 (RP).



38 §2308. Cross-media pollution control (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 929, §7 (NEW). 1991, c. 520, §17 (AMD). 2009, c. 579, Pt. A, §6 (AFF). 2009, c. 579, Pt. A, §2 (RP).



38 §2309. Program; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 929, §7 (NEW). 1991, c. 520, §§18,19 (AMD). 1999, c. 348, §§13,14 (AMD). 2009, c. 579, Pt. A, §6 (AFF). 2009, c. 579, Pt. A, §2 (RP).



38 §2310. Toxics Reduction Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 929, §7 (NEW). 1991, c. 377, §22 (AMD). 1991, c. 520, §§20,21 (AMD). 1991, c. 804, §C4 (RP). 1991, c. 824, §A89 (AMD). 1993, c. 226, §A3 (RP). 1993, c. 349, §72 (AMD). 2009, c. 579, Pt. A, §2 (RP).



38 §2311. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 929, §7 (NEW). 1991, c. 520, §§22,23 (AMD). 1993, c. 309, §1 (AMD). 1993, c. 732, §A13 (AMD). 1995, c. 493, §19 (AMD). 1997, c. 643, §L1 (AMD). 1999, c. 348, §15 (RP). 2009, c. 579, Pt. A, §2 (RP).



38 §2311-A. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 348, §16 (NEW). 2009, c. 579, Pt. A, §6 (AFF). 2009, c. 579, Pt. A, §2 (RP).



38 §2312. Enforcement; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 929, §7 (NEW). 1991, c. 520, §§24,25 (AMD). 1999, c. 348, §17 (RP). 2009, c. 579, Pt. A, §2 (RP).



38 §2313. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 348, §18 (NEW). 2009, c. 579, Pt. A, §6 (AFF). 2009, c. 579, Pt. A, §2 (RP).






Chapter 27: PRIORITY TOXIC CHEMICAL USE REDUCTION

38 §2321. Toxic chemical reduction policy; department duty

It is the policy of the State, consistent with its duty to protect the health, safety and welfare of its citizens and the quality of the environment, to continually and as expeditiously as practicable reduce the use of toxic chemicals, particularly those identified by the State as being priority toxic chemicals, by commercial and industrial facilities through comprehensive environmental management practices, the use of inherently safer products, the use of materials and processes that are reasonably available and the more efficient use of resources. The department shall work with commercial and industrial facilities to establish goals to reduce the use of priority toxic chemicals based on the reasonable availability of safer alternatives and other factors. The policy represented in this chapter is consistent with the reduction of toxic chemicals in children’s products under chapter 16-D. [2009, c. 579, Pt. A, §3 (NEW).]

SECTION HISTORY

2009, c. 579, Pt. A, §3 (NEW).



38 §2322. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 579, Pt. A, §3 (NEW).]

1. Alternative. "Alternative" means a substitute process, product, material, chemical, strategy or a combination of these that serves a purpose functionally equivalent to that of a priority toxic chemical used by a commercial and industrial facility.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

2. Commercial and industrial facility or facility. "Commercial and industrial facility" or "facility" means an entity:

A. With an economic sector or industry code under the North American Industry Classification System of the United States Department of Commerce, United States Census Bureau; and [2009, c. 579, Pt. A, §3 (NEW).]

B. Located in the State. [2009, c. 579, Pt. A, §3 (NEW).]

[ 2009, c. 579, Pt. A, §3 (NEW) .]

3. Environmental management system. "Environmental management system" means a part of an overall management system of a facility and includes organizational structure, planning activities, responsibilities, practices, procedures, processes and resources for developing, implementing, achieving, reviewing and maintaining the environmental policy of the facility through documented systematic procedures.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

4. Priority toxic chemical. "Priority toxic chemical" means a chemical that has been identified by the department pursuant to section 2323.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

5. Reasonably available. "Reasonably available" means practicable based on cost, efficacy, availability and other factors as determined by the department.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

6. Safer alternative. "Safer alternative" has the same meaning as in section 1691, subsection 12.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

7. SARA. "SARA" means the Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

8. Toxic chemical. "Toxic chemical" means a chemical that has been identified as a chemical of concern pursuant to section 1693 or a chemical the use or release of which is subject to reporting under the SARA, Title III, Section 312 or 313.

[ 2011, c. 319, §12 (AMD) .]

9. Use. "Use" means to manufacture, process or otherwise use a priority toxic chemical or to use a product or material that contains a priority toxic chemical if so designated by the department in rules adopted under this chapter.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

SECTION HISTORY

2009, c. 579, Pt. A, §3 (NEW). 2011, c. 319, §12 (AMD).



38 §2323. Identification of priority toxic chemicals

1. Identification of chemicals. By July 1, 2011, the department, in consultation with the Department of Health and Human Services, Maine Center for Disease Control and Prevention, shall establish by rule a list of no more than 10 priority toxic chemicals.

A. A chemical may be included on the list only if it has been identified on the basis of credible scientific evidence by an authoritative state or federal governmental agency, or on the basis of other scientific evidence considered authoritative by the department, as being known as or reasonably anticipated to be:

(1) A carcinogen, a reproductive or developmental toxicant or an endocrine disruptor;

(2) Persistent, bioaccumulative and toxic; or

(3) Very persistent and very bioaccumulative. [2009, c. 579, Pt. A, §3 (NEW).]

B. In determining whether to include a chemical on the list, the department may consider the following factors:

(1) The risk of worker exposure to the chemical;

(2) The threat posed to human health and the environment;

(3) The threat to the health and safety of a community if the chemical is released accidentally;

(4) The pervasiveness of the chemical’s use in the State; and

(5) The existence of a reasonably available safer alternative. [2009, c. 579, Pt. A, §3 (NEW).]

[ 2009, c. 579, Pt. A, §3 (NEW) .]

2. Review and revision of list. The department shall review and revise the list under subsection 1 every 3 years, except that the department may revise the list more frequently if it determines that the addition of a toxic chemical to the list of priority toxic chemicals is necessary to protect human health and the environment or if more credible and recent scientific evidence justifies deletion of a chemical from the list.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

3. Identification of products and materials containing priority toxic chemical. The department, in consultation with the Department of Health and Human Services, Maine Center for Disease Control and Prevention, may identify by rule products and materials containing a priority toxic chemical and may specify that use of those products and materials is subject to the requirements of this chapter.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

SECTION HISTORY

2009, c. 579, Pt. A, §3 (NEW).



38 §2324. Reporting use of priority toxic chemicals

Beginning July 1, 2013, a commercial and industrial facility that uses in excess of 1,000 pounds of a priority toxic chemical during any calendar year shall file a report with the department pursuant to this section. The department may establish a different reporting threshold for a particular priority toxic chemical. [2009, c. 579, Pt. A, §3 (NEW).]

1. Calculation of threshold. In making the calculation of the threshold under this section, the facility is not required to include quantities of the priority toxic chemical in a mixture or trade name product at less than 1.0%, unless the chemical is a carcinogen as determined under 29 Code of Federal Regulations, Part 1910, Section 1200(d)(4) (2009). If the chemical is a carcinogen under 29 Code of Federal Regulations, Part 1910, Section 1200(d)(4) (2009), the facility is not required to include quantities of the chemical at less than 0.1%.

A. The identity of a priority toxic chemical in a mixture or trade name product must be determined using the specific name of the chemical with a corresponding chemical abstracts service registry number that appears on the material safety data sheet required under 29 Code of Federal Regulations, Part 1910, Section 1200 (2009) referred to in this subsection as "the material safety data sheet." [2009, c. 579, Pt. A, §3 (NEW).]

B. To quantify the amount of a priority toxic chemical, a commercial and industrial facility may rely on the material safety data sheet or other information that is in the possession of the facility, unless the facility knows or it is generally known in the industry based on widely disseminated industry information that the material safety data sheet or other information is inaccurate or incomplete, based on existing reliable test data or other reliable published scientific evidence. A facility is not required to test or perform file searches to identify or quantify the amount of a priority toxic chemical in a mixture or trade name product. A facility is not required to evaluate a chemical unless the facility does not rely on the evaluation performed by the preparer of the material safety data sheet. [2009, c. 579, Pt. A, §3 (NEW).]

[ 2009, c. 579, Pt. A, §3 (NEW) .]

2. Reports. Reports required under this section must be filed annually by July 1st and must include information for the prior calendar year. The department may not require reports under this section less than 18 months after a priority toxic chemical has been identified pursuant to section 2323. The department shall prepare a reporting form that requires submission of the following information:

A. The amount of a priority toxic chemical used by the facility in its manufacture or production process during the reporting period; [2009, c. 579, Pt. A, §3 (NEW).]

B. The increase or decrease in use of a priority toxic chemical by the facility since 2010, unless the facility has set another baseline year subsequent to the year 2005, which baseline year must be specified; [2009, c. 579, Pt. A, §3 (NEW).]

C. Beginning with reporting year 2014, the increase or decrease in use of a priority toxic chemical by the facility since the prior reporting period and an explanation for any increase in use of any priority toxic chemical that exceeds 15%; [2009, c. 579, Pt. A, §3 (NEW).]

D. A written certification signed by a senior official with management responsibility that the owner or operator of the facility has prepared a pollution prevention plan under section 2325 or has implemented an environmental management system and that the plan or environmental management system is available on site for the department’s inspection in accordance with section 2325; and [2009, c. 579, Pt. A, §3 (NEW).]

E. A statement that employees have been notified of and involved in the pollution prevention plan or environmental management system under section 2325. [2009, c. 579, Pt. A, §3 (NEW).]

[ 2009, c. 579, Pt. A, §3 (NEW) .]

3. Confidentiality. Information submitted to the department pursuant to this section may be designated as confidential by the submitting party in accordance with the provisions in section 1310-B and, if the information is so designated, the provisions of section 1310-B apply.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

SECTION HISTORY

2009, c. 579, Pt. A, §3 (NEW).



38 §2325. Pollution prevention plans and reduction goals

Unless otherwise provided in this section, an owner or operator of a facility subject to the reporting requirements in section 2324 shall develop by July 1, 2012 and update at least every 2 years thereafter a pollution prevention plan. [2009, c. 579, Pt. A, §3 (NEW).]

1. Plan requirements. A pollution prevention plan must include, at a minimum, the following:

A. A statement of facility-wide management policy regarding toxics use reduction; [2009, c. 579, Pt. A, §3 (NEW).]

B. Identification, characterization and accounting of the types and amounts of all priority toxic chemicals used at the facility; [2009, c. 579, Pt. A, §3 (NEW).]

C. Identification, analysis and evaluation of any appropriate technologies, procedures, processes, chemical alternatives, equipment or production changes that may be used by the facility to reduce the amount or toxicity of priority toxic chemicals used including a financial analysis of the costs and benefits of reducing the amount of priority toxic chemicals used; [2009, c. 579, Pt. A, §3 (NEW).]

D. A strategy and schedule for implementing practicable reduction options for each priority toxic chemical; [2009, c. 579, Pt. A, §3 (NEW).]

E. A program for maintaining records on priority toxic chemical use and management costs, such as the costs of personal protection equipment, liability insurance, training, chemical storage and disposal; [2009, c. 579, Pt. A, §3 (NEW).]

F. The facility’s goal for reducing use of priority toxic chemicals and products and materials containing such chemicals; [2009, c. 579, Pt. A, §3 (NEW).]

G. An employee awareness and training program that informs employees of the use of priority toxic chemicals by the facility and involves employees in achieving the established reduction goal under this subsection; and [2009, c. 579, Pt. A, §3 (NEW).]

H. An assessment of alternatives explored to reduce use of priority toxic chemicals that is prepared according to standard methods or guidelines for conducting alternatives assessments made available by the department. [2009, c. 579, Pt. A, §3 (NEW).]

[ 2009, c. 579, Pt. A, §3 (NEW) .]

2. Environmental management system. A facility that has an environmental management system that is audited by a 3rd party or reviewed by the department and that includes a plan to reduce use of priority toxic chemicals and of products and materials containing priority toxic chemicals meets the planning requirements of this section.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

3. Plan retention. A pollution prevention plan must be finalized, approved and signed by a senior official with management responsibility. An owner or operator of a facility shall keep a complete copy of the pollution prevention plan or environmental management system and any backup data on the premises of that facility for at least 5 years and make the copy and data available to employees of the department for inspection during business hours upon request. The department may require the owner or operator of a facility to make any modifications to a plan or environmental management system to maintain consistency with the policy of this chapter.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

SECTION HISTORY

2009, c. 579, Pt. A, §3 (NEW).



38 §2326. Technical assistance and recognition programs

The department shall develop a technical assistance program for commercial and industrial facilities that use priority toxic chemicals and products and materials containing priority toxic chemicals. The goal of a technical assistance program must be to reduce use of priority toxic chemicals by such facilities and to help these facilities achieve the reduction goals established in their environmental management systems or pollution prevention plans under section 2325. The department shall determine the facilities most in need of technical assistance and shall establish priorities based on a number of factors, including, but not limited to, the availability of safer alternatives, the toxicity of the chemical used by particular facilities, the size and resources of those facilities and the resources available to the department. [2009, c. 579, Pt. A, §3 (NEW).]

The department may develop a recognition program to promote the reduction in use of priority toxic chemicals and to recognize commercial and industrial facilities in the State for their achievements in reducing their use of priority toxic chemicals. [2009, c. 579, Pt. A, §3 (NEW).]

SECTION HISTORY

2009, c. 579, Pt. A, §3 (NEW).



38 §2327. Penalties

The owner or operator of a facility subject to the requirements of this chapter that fails to meet any requirement of this chapter is subject to penalties under section 349. [2009, c. 579, Pt. A, §3 (NEW).]

SECTION HISTORY

2009, c. 579, Pt. A, §3 (NEW).



38 §2328. Exemptions

The department may exempt classes of facilities and specific uses of priority toxic chemicals by commercial and industrial facilities from the requirements of this chapter if the department determines that no reasonably available safer alternative exists, that the chemical is naturally occurring or that application of this chapter is unlikely to result in the reduction of the use of a priority toxic chemical. [2009, c. 579, Pt. A, §3 (NEW).]

A facility subject to the requirements of this chapter may file an application for an exemption from some or all of the requirements of this chapter on a form developed by the department. The department shall rule on a request for an exemption within 120 days of receipt of an application. [2009, c. 579, Pt. A, §3 (NEW).]

SECTION HISTORY

2009, c. 579, Pt. A, §3 (NEW).



38 §2329. Rules

The department shall adopt rules to implement this chapter. Rules adopted by the department pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 579, Pt. A, §3 (NEW).]

SECTION HISTORY

2009, c. 579, Pt. A, §3 (NEW).



38 §2330. Fees

The commissioner shall deposit all money received in payment of fees under this section in a separate nonlapsing account within the Maine Hazardous Waste Fund to cover expenses incurred by the department in the administration of this chapter. [2009, c. 579, Pt. A, §3 (NEW).]

1. Facilities subject to reporting under SARA, Title III, Section 312. An owner or operator of a facility that is required to report the presence of extremely hazardous substances under the SARA, Title III, Section 312 shall submit $100 for each extremely hazardous substance reported by the facility to the department annually by October 1st. For purposes of this subsection, "extremely hazardous substance" has the same meaning set forth in the SARA, Title III, Section 302 and listed in 40 Code of Federal Regulations, Part 355.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

2. Facilities subject to reporting under SARA, Title III, Section 313. An owner or operator of a facility that is required to report the release of chemicals under the SARA, Title III, Section 313 shall submit $100 for each toxic release inventory chemical reported by the facility to the department annually by October 1st. For purposes of this subsection, "toxic release inventory chemical" means any substance in a gaseous, liquid or solid state listed pursuant to the SARA, Title III, Section 313 and listed in 40 Code of Federal Regulations, Part 372.65.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

3. Hazardous waste generators. Generators that ship 661 pounds or more of hazardous waste in a calendar year shall pay the following fees to the department annually by October 1st: for generators that ship 5,000 pounds or more of hazardous waste in a calendar year, the fee is $1,000; for generators that ship between 2,640 pounds and 4,999 pounds per calendar year, the fee is $500; and for generators that ship between 661 pounds and 2,639 pounds per calendar year, the fee is $100. Generators that ship less than 661 pounds of hazardous waste in a calendar year are not required to pay fees under this section.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

4. Fee limitation. A facility subject to fees under this section may not be assessed more than $1,000 per year.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

5. Effective date. This section takes effect July 1, 2012.

[ 2009, c. 579, Pt. A, §3 (NEW) .]

SECTION HISTORY

2009, c. 579, Pt. A, §3 (NEW).






Chapter 28: MOTOR VEHICLE EMISSION INSPECTION PROGRAM

38 §2401. Definitions (REPEALED)

(CONFLICT)

(REPEALED)

SECTION HISTORY

1991, c. 818, §2 (NEW). 1993, c. 418, §3 (AMD). 1995, c. 49, §2 (RP). 1995, c. 50, §2 (RP). 1995, c. 65, §A151 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2007, c. 466, Pt. A, §73 (RP).



38 §2402. Inspection requirement (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 818, §2 (NEW). RR 1993, c. 2, §38 (COR). 1993, c. 418, §§4-8 (AMD). 1993, c. 683, §B4 (AMD). 1993, c. 683, §B5 (AFF). 1995, c. 49, §2 (RP). 1995, c. 50, §2 (RP). 1995, c. 65, §A152 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2007, c. 466, Pt. A, §74 (RP).



38 §2403. Motor Vehicle Emission Inspection Program (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 818, §2 (NEW). 1993, c. 418, §§9,10 (AMD). 1995, c. 49, §2 (RP). 1995, c. 50, §2 (RP).



38 §2404. Public emission inspection stations; contract (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 818, §2 (NEW). 1995, c. 49, §2 (RP). 1995, c. 50, §2 (RP).



38 §2405. Fleet emission inspection stations; license (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 818, §2 (NEW). 1993, c. 418, §11 (RP).



38 §2406. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 818, §2 (NEW). 1995, c. 49, §2 (RP). 1995, c. 50, §2 (RP).



38 §2407. Inspection fee (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 818, §2 (NEW). 1993, c. 418, §12 (AMD). 1995, c. 49, §2 (RP). 1995, c. 50, §2 (RP).



38 §2408. Motor Vehicle Emission Inspection Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 818, §2 (NEW). 1993, c. 418, §13 (AMD). 1995, c. 49, §2 (RP). 1995, c. 50, §2 (RP).






Chapter 30: ACE SERVICE CENTER

38 §2451. ACE Service Center

1. Establishment. The ACE Service Center, referred to in this section as "the center," is established within the department to provide certain administrative services to the Department of Agriculture, Conservation and Forestry and the Department of Environmental Protection, which are referred to in this section as "the departments." Administrative services include, but are not limited to, support services in financial and human resources, inventory management, courier services and such other functions as may be determined jointly by the commissioners of the departments. The center's purpose is to provide administrative services in an efficient and cost-effective manner to the departments. The center is under the authority of the Commissioner of Environmental Protection, who shall provide for the administration of the center. The Commissioner of Environmental Protection shall establish service level agreements with the departments and shall provide for the equitable sharing of the cost of the center and its administration among the departments.

[ 2003, c. 673, Pt. LL, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Transfer of property. The commissioners of the departments shall approve the transfer of such property and equipment as needed for the operation of the center.

[ 1995, c. 502, Pt. K, §1 (NEW); 1995, c. 502, Pt. K, §2 (AFF) .]

SECTION HISTORY

1995, c. 502, §K1 (NEW). 1995, c. 502, §K2 (AFF). 2003, c. 673, §LL1 (AMD). 2011, c. 657, Pt. W, §5 (REV).






Chapter 31: UNIFORM ENVIRONMENTAL COVENANTS ACT

38 §3001. Short title

This chapter may be known and cited as the Uniform Environmental Covenants Act. [2005, c. 370, §1 (NEW).]

SECTION HISTORY

2005, c. 370, §1 (NEW).



38 §3002. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 370, §1 (NEW).]

1. Activity and use limitations. "Activity and use limitations" means restrictions or obligations created under this chapter with respect to real property.

[ 2005, c. 370, §1 (NEW) .]

2. Agency. "Agency" means the department or any legal successor or any other state or federal agency that determines or approves the environmental response project pursuant to which the environmental covenant is created.

[ 2005, c. 370, §1 (NEW) .]

3. Common interest community. "Common interest community" means a condominium, cooperative or other real property with respect to which a person, by virtue of the person's ownership of a parcel of real property, is obligated to pay property taxes or insurance premiums or for maintenance or improvement of other real property described in a recorded covenant that creates the common interest community.

[ 2005, c. 370, §1 (NEW) .]

4. Environmental covenant; covenant. "Environmental covenant" or "covenant" means a servitude arising under an environmental response project and documented in a recordable instrument that imposes activity and use limitations. "Environmental covenant" does not include a municipal ordinance, a voluntary or other remedial action plan or a condition added thereto or an administrative or judicial order, whether unilateral or by consent, that may impose activity or use limitations.

[ 2005, c. 370, §1 (NEW) .]

5. Environmental response project. "Environmental response project" means a plan or work performed for environmental remediation of real property and conducted:

A. Under a federal or state program governing environmental remediation of real property, including, but not limited to, remediation under the laws governing uncontrolled hazardous substance sites, pursuant to chapter 13-B, or the voluntary response action program under Title 38, section 343-E; or [2005, c. 370, §1 (NEW).]

B. Incident to closure of a solid, special or hazardous waste management unit if the closure is conducted with approval of the department under the laws governing hazardous waste, septage and solid waste management, pursuant to chapter 13. [2005, c. 370, §1 (NEW).]

[ 2005, c. 370, §1 (NEW) .]

6. Holder. "Holder" means the grantee of an environmental covenant as specified in section 3003, subsection 1.

[ 2005, c. 370, §1 (NEW) .]

7. Person. "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, governmental subdivision, agency, instrumentality or any other legal or commercial entity.

[ 2005, c. 370, §1 (NEW) .]

8. Record. "Record," the noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2005, c. 370, §1 (NEW) .]

9. State. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 2005, c. 370, §1 (NEW) .]

SECTION HISTORY

2005, c. 370, §1 (NEW).



38 §3003. Nature of rights

1. Holder. Any person, including a person that owns an interest in the real property, the agency or a municipality or other unit of local government, may be a holder. An environmental covenant may identify more than one holder. The interest of a holder is an interest in real property. When the department is the agency determining or approving the environmental response project pursuant to which an environmental covenant is created, the department shall identify all holders of the environmental covenant and may identify the department as a holder, notwithstanding any other provision of law. Notwithstanding section 568, subsection 5-A and section 1364, subsection 7 or any other provision of law, the department may be a holder of an environmental covenant and approval of the board is not required.

[ 2005, c. 370, §1 (NEW) .]

2. Right of agency. A right of an agency under this chapter or under an environmental covenant, other than a right as a holder, is not an interest in real property.

[ 2005, c. 370, §1 (NEW) .]

3. Obligations. An agency is bound by any obligation it assumes in an environmental covenant, but an agency does not assume obligations merely by signing an environmental covenant. Any other person that signs an environmental covenant is bound by the obligations the person assumes in the covenant, but signing the covenant does not change obligations, rights or protections granted or imposed under law other than this chapter except as provided in the covenant.

[ 2005, c. 370, §1 (NEW) .]

4. Priority of recorded interests. The priority of recorded interests is governed by other law, including law relating to the police powers of the State and public policies protecting health and the environment, and is unaffected by this Act, except as provided in section 3009, subsection 3 for tax liens.

[ 2005, c. 370, §1 (NEW) .]

5. Signature on record. If the environmental covenant covers commonly owned property in a common interest community, the record may be signed by any person authorized by the governing boards of the owners' association.

[ 2005, c. 370, §1 (NEW) .]

SECTION HISTORY

2005, c. 370, §1 (NEW).



38 §3004. Contents of environmental covenant

1. Required contents. An environmental covenant must:

A. State that the instrument is an environmental covenant executed pursuant to this chapter; [2005, c. 370, §1 (NEW).]

B. Contain a legally sufficient description of the real property subject to the covenant; [2005, c. 370, §1 (NEW).]

C. Describe the activity and use limitations on the real property; [2005, c. 370, §1 (NEW).]

D. Identify every holder; [2005, c. 370, §1 (NEW).]

E. Be signed by the agency, every holder and unless waived by the agency, every owner of the fee simple of the real property subject to the covenant, except that the agency may not waive signature by an owner of the fee simple who is the current occupant of the real estate, if any; and [2005, c. 370, §1 (NEW).]

F. Identify the name and location of any administrative record for the environmental response project reflected in the environmental covenant. [2005, c. 370, §1 (NEW).]

[ 2005, c. 370, §1 (NEW) .]

2. Permissible contents. In addition to the information required by subsection 1, an environmental covenant may contain other information, restrictions and requirements agreed to by the persons that signed it, including:

A. Any requirements for notice following transfer of a specified interest in the property subject to the covenant, or concerning proposed changes in use of, applications for building permits for or proposals for any site work affecting any contamination on the property subject to the covenant; [2005, c. 370, §1 (NEW).]

B. Any requirements for periodic reporting describing compliance with the covenant; [2005, c. 370, §1 (NEW).]

C. Any rights of access to the property granted in connection with implementation or enforcement of the covenant; [2005, c. 370, §1 (NEW).]

D. A brief narrative description of any contamination and its remedy, including the contaminants of concern, the pathways of exposure, limits on exposure and the location and extent of the contamination; [2005, c. 370, §1 (NEW).]

E. Any limitation on amendment or termination of the covenant in addition to those contained in sections 3009 and 3010; and [2005, c. 370, §1 (NEW).]

F. Any rights of the holder in addition to the holder's right to enforce the covenant pursuant to section 3011. [2005, c. 370, §1 (NEW).]

[ 2005, c. 370, §1 (NEW) .]

3. Additional signatories. In addition to other conditions for its approval of an environmental covenant, the agency may require those persons specified by the agency who have interests in the real property to sign the covenant.

[ 2005, c. 370, §1 (NEW) .]

SECTION HISTORY

2005, c. 370, §1 (NEW).



38 §3005. Validity; effect on other instruments

1. Runs with land. An environmental covenant that complies with this chapter runs with the land.

[ 2005, c. 370, §1 (NEW) .]

2. Valid and enforceable. An environmental covenant that is otherwise effective is valid and enforceable even if:

A. It is not appurtenant to an interest in real property; [2005, c. 370, §1 (NEW).]

B. It can be or has been assigned to a person other than the original holder; [2005, c. 370, §1 (NEW).]

C. It is not of a character that has been recognized traditionally at common law; [2005, c. 370, §1 (NEW).]

D. It imposes a negative burden; [2005, c. 370, §1 (NEW).]

E. It imposes an affirmative obligation on a person having an interest in the real property or on the holder; [2005, c. 370, §1 (NEW).]

F. The benefit or burden does not touch or concern real property; [2005, c. 370, §1 (NEW).]

G. There is no privity of estate or contract; [2005, c. 370, §1 (NEW).]

H. The holder dies, ceases to exist, resigns or is replaced; or [2005, c. 370, §1 (NEW).]

I. The owner of an interest subject to the environmental covenant and the holder are the same person. [2005, c. 370, §1 (NEW).]

[ 2005, c. 370, §1 (NEW) .]

3. Instrument recorded prior to effective date of chapter. An instrument that creates restrictions or obligations with respect to real property that would qualify as activity and use limitations except for the fact that the instrument was recorded before the effective date of this chapter is not invalid or unenforceable because of any of the limitations on enforcement of interests described in subsection 2 or because it was identified as an easement, servitude, deed restriction or other interest. This chapter does not apply in any other respect to such an instrument.

[ 2005, c. 370, §1 (NEW) .]

4. Not invalidate or render unenforceable. This chapter does not invalidate or render unenforceable any interest, condition, declaration, covenant or environmental covenant, regardless of how designated, that is otherwise enforceable under the law of this State, whether created before or after the adoption of this chapter, including, without limitation, those adopted pursuant to section 343-E.

[ 2005, c. 370, §1 (NEW) .]

SECTION HISTORY

2005, c. 370, §1 (NEW).



38 §3006. Relationship to other land-use law

This chapter does not authorize a use of real property that is otherwise prohibited by zoning, by law other than this chapter regulating use of real property or by a recorded instrument that has priority over the environmental covenant. An environmental covenant may prohibit or restrict uses of real property that are authorized by zoning or by law other than this chapter. [2005, c. 370, §1 (NEW).]

SECTION HISTORY

2005, c. 370, §1 (NEW).



38 §3007. Notice

1. Provision of copy. A copy of an environmental covenant must be provided by the persons and in the manner required by the agency to:

A. Each person who signed the covenant; [2005, c. 370, §1 (NEW).]

B. Each person holding a recorded interest in the real property subject to the covenant; [2005, c. 370, §1 (NEW).]

C. Each person in possession of the real property subject to the covenant; [2005, c. 370, §1 (NEW).]

D. Each municipality or other unit of local government in which real property subject to the covenant is located; and [2005, c. 370, §1 (NEW).]

E. Any other person the agency requires. [2005, c. 370, §1 (NEW).]

[ 2005, c. 370, §1 (NEW) .]

2. Effect of failure to provide copy. The validity of a covenant is not affected by failure to provide a copy of the covenant as required under this section.

[ 2005, c. 370, §1 (NEW) .]

SECTION HISTORY

2005, c. 370, §1 (NEW).



38 §3008. Recording

1. Recording required. An environmental covenant and any amendment or termination of the covenant must be recorded in every county in which any portion of the real property subject to the covenant is located. For purposes of indexing, a holder must be treated as a grantee.

[ 2005, c. 370, §1 (NEW) .]

2. Subject to laws governing recording priority. Except as otherwise provided in section 3009, subsection 3, an environmental covenant is subject to the laws of this State governing recording and priority of interests in real property.

[ 2005, c. 370, §1 (NEW) .]

SECTION HISTORY

2005, c. 370, §1 (NEW).



38 §3009. Duration; amendment by court action

1. Perpetual duration. An environmental covenant is perpetual unless it is:

A. By its terms limited to a specific duration or terminated by the occurrence of a specific event; [2005, c. 370, §1 (NEW).]

B. Terminated by consent pursuant to section 3010; [2005, c. 370, §1 (NEW).]

C. Terminated pursuant to subsection 2; [2005, c. 370, §1 (NEW).]

D. Terminated by operation of other laws of this State governing priority of interests; or [2005, c. 370, §1 (NEW).]

E. Terminated or modified in an eminent domain proceeding, but only if:

(1) The agency that signed the covenant is a party to the proceeding;

(2) All persons identified in section 3010, subsections 1 and 2 are given notice of the pendency of the proceeding; and

(3) The court determines, after hearing, that the termination or modification will not adversely affect human health or the environment. [2005, c. 370, §1 (NEW).]

[ 2005, c. 370, §1 (NEW) .]

2. Intended benefits can no longer be realized. If the agency that signed an environmental covenant has determined that the intended benefits of the covenant can no longer be realized, a court, under the doctrine of changed circumstances, in an action in which all persons identified in section 3010, subsections 1 and 2 have been given notice, may terminate the covenant or reduce its burden on the real property subject to the covenant.

[ 2005, c. 370, §1 (NEW) .]

3. Extinguished, limited or impaired. Except as otherwise provided in subsections 1 and 2, an environmental covenant may not be extinguished, limited or impaired through issuance of a tax deed or foreclosure of a tax lien or application of the doctrine of adverse possession, prescription, abandonment, waiver, lack of enforcement or acquiescence or a similar doctrine.

[ 2005, c. 370, §1 (NEW) .]

4. Laws governing marketable title and dormant mineral interests. An environmental covenant may not be extinguished, limited or impaired by application of laws governing marketable title and dormant mineral interests.

[ 2005, c. 370, §1 (NEW) .]

SECTION HISTORY

2005, c. 370, §1 (NEW).



38 §3010. Amendment or termination by consent

1. Amendment or termination. An environmental covenant may be amended or terminated by consent only if the amendment or termination is signed by:

A. The agency; [2005, c. 370, §1 (NEW).]

B. Unless waived by the agency, the current owner of the fee simple of the real property subject to the covenant; [2005, c. 370, §1 (NEW).]

C. Each person that originally signed the covenant, unless the person waived in a signed record the right to consent or a court finds that the person no longer exists or cannot be located or identified with the exercise of reasonable diligence; and [2005, c. 370, §1 (NEW).]

D. The holder, unless the holder waived in a signed record the right to consent or except as otherwise provided in subsection 4, paragraph B. [2005, c. 370, §1 (NEW).]

[ 2005, c. 370, §1 (NEW) .]

2. Effect of amendment of covenant. If an interest in real property is subject to an environmental covenant, the interest is not affected by an amendment of the covenant unless the current owner of the interest consents to the amendment or has waived in a signed record the right to consent to amendments.

[ 2005, c. 370, §1 (NEW) .]

3. Assignment to new holder. Except for an assignment undertaken pursuant to a governmental reorganization, assignment of an environmental covenant to a new holder is an amendment.

[ 2005, c. 370, §1 (NEW) .]

4. Assignment by holder; removal and replacement of holder. Except as otherwise provided in an environmental covenant:

A. A holder may not assign its interest without consent of the other parties; and [2005, c. 370, §1 (NEW).]

B. A holder may be removed and replaced by agreement of the other parties specified in subsection 1. [2005, c. 370, §1 (NEW).]

[ 2005, c. 370, §1 (NEW) .]

5. Vacancy filled by court. A court of competent jurisdiction may fill a vacancy in the position of holder.

[ 2005, c. 370, §1 (NEW) .]

SECTION HISTORY

2005, c. 370, §1 (NEW).



38 §3011. Enforcement of environmental covenant

1. Civil action. A civil action for injunctive or other equitable relief for violation of an environmental covenant may be maintained by:

A. A party to the covenant unless the agency determines otherwise for good cause at the time the environmental covenant is created, but in that event the party has no liability for any violation of the covenant by others; [2005, c. 370, §1 (NEW).]

B. The agency or, if it is not the agency, the department; [2005, c. 370, §1 (NEW).]

C. Any person to whom the covenant expressly grants power to enforce; [2005, c. 370, §1 (NEW).]

D. A person whose interest in the real property or whose collateral or liability may be affected by the alleged violation of the covenant; or [2005, c. 370, §1 (NEW).]

E. A municipality or other unit of local government in which the real property subject to the covenant is located. [2005, c. 370, §1 (NEW).]

[ 2005, c. 370, §1 (NEW) .]

2. Effect or regulatory authority. This chapter does not limit the regulatory authority of the agency or the department under any law other than this chapter with respect to an environmental response project.

[ 2005, c. 370, §1 (NEW) .]

3. Liability for environmental remediation. A person is not responsible for or subject to liability for environmental remediation solely because the person has the right to enforce an environmental covenant.

[ 2005, c. 370, §1 (NEW) .]

SECTION HISTORY

2005, c. 370, §1 (NEW).



38 §3012. Uniformity of application and construction

In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2005, c. 370, §1 (NEW).]

SECTION HISTORY

2005, c. 370, §1 (NEW).



38 §3013. Relation to federal Electronic Signatures in Global and National Commerce Act

This chapter modifies, limits or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001 et seq. but does not modify, limit or supersede Section 101 of that Act, 15 United States Code, Section 7001(a) or authorize electronic delivery of any of the notices described in Section 103 of that Act, 15 United States Code, Section 7003(b). [2005, c. 370, §1 (NEW).]

SECTION HISTORY

2005, c. 370, §1 (NEW).






Chapter 33: MANUFACTURERS, DISTRIBUTORS AND DEALERS OF BEVERAGE CONTAINERS

38 §3101. Purpose

1. Legislative findings. The Legislature finds that beverage containers are a major source of nondegradable litter and solid waste in this State and that the collection and disposal of this litter and solid waste constitute a great financial burden for the citizens of this State.

[ 2015, c. 166, §14 (NEW) .]

2. Intent. It is the intent of the Legislature to create incentives for the manufacturers, distributors, dealers and consumers of beverage containers to reuse or recycle beverage containers thereby removing the blight on the landscape caused by the disposal of these containers on the highways and lands of the State and reducing the increasing costs of litter collection and municipal solid waste disposal.

[ 2015, c. 166, §14 (NEW) .]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3102. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2015, c. 166, §14 (NEW).]

1. Beverage. "Beverage" means beer, ale or other drink produced by fermenting malt, spirits, wine, hard cider, wine coolers, soda or noncarbonated water and all nonalcoholic carbonated or noncarbonated drinks in liquid form and intended for internal human consumption, except for unflavored rice milk, unflavored soymilk, milk and dairy-derived products.

[ 2015, c. 166, §14 (NEW) .]

2. Beverage container. "Beverage container" means a bottle, can, jar or other container made of glass, metal or plastic that has been sealed by a manufacturer and at the time of sale contains 4 liters or less of a beverage. "Beverage container" does not include a container composed, in whole or in part, of aluminum and plastic or aluminum and paper in combination as long as the aluminum content represents 10% or less of the unfilled container weight, the container materials represent 5% or less of the total weight of the container and its contents and the container is filled with a nonalcoholic beverage.

[ 2015, c. 166, §14 (NEW) .]

3. Commingling agreement. "Commingling agreement" means an agreement between 2 or more initiators of deposit allowing the beverage containers for which they have initiated deposits to be commingled by dealers and redemption centers, as described in section 3107.

[ 2015, c. 166, §14 (NEW) .]

4. Commissioner. "Commissioner" means the Commissioner of Environmental Protection.

[ 2015, c. 166, §14 (NEW) .]

5. Consumer. "Consumer" means an individual who purchases a beverage in a beverage container for use or consumption.

[ 2015, c. 166, §14 (NEW) .]

6. Dealer. "Dealer" means a person who sells, offers to sell or engages in the sale of beverages in beverage containers to a consumer, including, but not limited to, an operator of a vending machine containing beverages in beverage containers.

[ 2015, c. 166, §14 (NEW) .]

7. Department. "Department" means the Department of Environmental Protection.

[ 2015, c. 166, §14 (NEW) .]

8. Distributor. "Distributor" means a person who engages in the sale of beverages in beverage containers to a dealer in this State and includes a manufacturer who engages in such sales.

[ 2015, c. 166, §14 (NEW) .]

9. Hard cider. "Hard cider" means a beverage produced by fermentation of the juice of fruit, including, but not limited to, flavored, sparkling or carbonated cider that contains not less than 1/2 of 1% alcohol by volume and not more than 7% alcohol by volume.

[ 2015, c. 166, §14 (NEW) .]

10. In this State. "In this State" or "in the State" means within the exterior limits of the State and includes all territory within these limits owned by or ceded to the United States of America.

[ 2015, c. 166, §14 (NEW) .]

11. Initiator of deposit or initiator. "Initiator of deposit" or "initiator" means a manufacturer, distributor or other person who initiates a deposit on a beverage container under section 3103.

[ 2015, c. 166, §14 (NEW) .]

12. Local redemption center. "Local redemption center" means a place of business that deals in acceptance of empty returnable beverage containers from either consumers or from dealers, or both, and that must be licensed under section 3113.

[ 2015, c. 166, §14 (NEW) .]

13. Manufacturer. "Manufacturer" means a person who bottles, cans or otherwise places beverages in beverage containers for sale to distributors or dealers.

[ 2015, c. 166, §14 (NEW) .]

14. Nonrefillable. "Nonrefillable" means a beverage container that, after being used by a consumer, is not to be reused as a beverage container by a manufacturer.

[ 2015, c. 166, §14 (NEW) .]

15. Operator of a vending machine. "Operator of a vending machine" means an owner of a vending machine, the person who refills it or the owner or lessee of the property upon which it is located.

[ 2015, c. 166, §14 (NEW) .]

16. Person. "Person" means an individual, partnership, corporation or other legal entity.

[ 2015, c. 166, §14 (NEW) .]

17. Premises. "Premises" means the property of the dealer or the dealer's lessor on which a sale is made.

[ 2015, c. 166, §14 (NEW) .]

18. Refillable. "Refillable" means a beverage container that, after being used by a consumer, is to be reused as a beverage container at least 5 times by a manufacturer.

[ 2015, c. 166, §14 (NEW) .]

19. Reverse vending machine. "Reverse vending machine" means an automated device that uses a laser scanner and microprocessor to accurately recognize the universal product code on beverage containers and to accumulate information regarding containers redeemed, enabling the reverse vending machine to accept containers from redeemers and to issue script for the containers' refund value. "Reverse vending machine" does not include a hand scanner or other similar device.

[ 2015, c. 166, §14 (NEW) .]

20. Rice milk. "Rice milk" means any liquid intended for internal human consumption of which the primary protein source is rice protein derived from partially milled brown rice.

[ 2015, c. 166, §14 (NEW) .]

21. Spirits. "Spirits" has the same meaning as in Title 28-A, section 2, subsection 31.

[ 2015, c. 166, §14 (NEW) .]

22. Unflavored soymilk. "Unflavored soymilk" means any liquid containing no additional flavoring ingredients and intended for internal human consumption, the primary protein source of which is soy protein derived from whole soybeans, isolated soy protein, soy protein concentrate, soy flour, spray-dried tofu or spray-dried soymilk.

[ 2015, c. 166, §14 (NEW) .]

23. Use or consumption. "Use or consumption" means the exercise of any right or power over a beverage incident to the ownership thereof, other than the sale, storage or retention for the purpose of sale of a beverage.

[ 2015, c. 166, §14 (NEW) .]

24. Wine. "Wine" has the same meaning as in Title 28-A, section 2, subsection 36, except that, for the purposes of this chapter, "wine" does not include wine coolers.

[ 2015, c. 166, §14 (NEW) .]

25. Wine cooler. "Wine cooler" means a beverage of less than 8% alcohol content by volume consisting of wine and:

A. Plain, sparkling or carbonated water; and [2015, c. 166, §14 (NEW).]

B. Any one or more of the following:

(1) Fruit juices;

(2) Fruit adjuncts;

(3) Artificial or natural flavors or flavorings;

(4) Preservatives;

(5) Coloring; or

(6) Any other natural or artificial blending material. [2015, c. 166, §14 (NEW).]

[ 2015, c. 166, §14 (NEW) .]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3103. Refund value

To encourage container reuse and recycling, every beverage container sold or offered for sale to a consumer in this State must have a deposit and refund value. The deposit and refund value are determined according to the provisions of this section. [2015, c. 166, §14 (NEW).]

1. Refillable containers. For refillable beverage containers, except wine and spirits containers, the manufacturer shall determine the deposit and refund value according to the type, kind and size of the beverage container. The deposit and refund value may not be less than 5¢.

[ 2015, c. 166, §14 (NEW) .]

2. Nonrefillable containers; exclusive distributorships. For nonrefillable beverage containers, except wine and spirits containers, sold through geographically exclusive distributorships, the distributor shall determine and initiate the deposit and refund value according to the type, kind and size of the beverage container. The deposit and refund value may not be less than 5¢.

[ 2015, c. 166, §14 (NEW) .]

3. Nonrefillable containers; nonexclusive distributorships. For nonrefillable beverage containers, except wine and spirits containers, not sold through geographically exclusive distributorships, the deposit and refund value may not be less than 5¢.

[ 2015, c. 166, §14 (NEW) .]

4. Wine and spirits containers. For wine and spirits containers of greater than 50 milliliters, the refund value may not be less than 15¢.

[ 2015, c. 166, §14 (NEW) .]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3104. Dealer as distributor

Whenever a dealer or group of dealers receives a shipment or consignment of, or in any other manner acquires, beverage containers outside the State for sale to consumers in the State, the dealer or dealers shall comply with this chapter as if they were distributors, as well as dealers. [2015, c. 166, §14 (NEW).]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3105. Labels; stamps; brand names

1. Labels. Except as provided under subsections 2 and 4, the refund value and the word "Maine" or the abbreviation "ME" must be clearly indicated on every refundable beverage container sold or offered for sale by a dealer in this State, by embossing, stamping, labeling or other method of secure attachment to the beverage container. The refund value may not be indicated on the bottom of the container. Metal beverage containers must be embossed or stamped on the top of the container.

[ 2015, c. 166, §14 (NEW) .]

2. Labels; nonrefillable containers; nonexclusive distributorships. With respect to nonrefillable beverage containers the deposits for which are initiated pursuant to section 3103, subsection 3, the refund value and the word "Maine" or the abbreviation "ME" must be clearly indicated on every refundable beverage container sold or offered for sale by a dealer in this State, by permanently embossing or permanently stamping the beverage containers, except in instances when the initiator of the deposit has specific permission from the department to use stickers or similar devices. The refund value may not be indicated on the bottom of the container. Metal beverage containers must be permanently embossed or permanently stamped on the tops of the containers.

[ 2015, c. 166, §14 (NEW) .]

3. Labels; nonrefillable containers; exclusive distributorships. Notwithstanding subsection 1 and with respect to nonrefillable beverage containers, for the deposits that are initiated pursuant to section 3103, subsection 2, the refund value and the word "Maine" or the abbreviation "ME" may be clearly indicated on refundable beverage containers sold or offered for sale by a dealer in this State by use of stickers or similar devices if those containers are not otherwise marked in accordance with subsection 1. A redemption center shall accept containers identified by stickers in accordance with this subsection or by embossing or stamping in accordance with subsection 1.

[ 2015, c. 166, §14 (NEW) .]

4. Brand name. Refillable glass beverage containers of carbonated beverages, for which the deposit is initiated under section 3103, subsection 1, that have a refund value of not less than 5¢ and a brand name permanently marked on the container are not required to comply with subsection 1. The exception provided by this subsection does not apply to glass beverage containers that contain spirits, wine or malt liquor as those terms are defined by Title 28-A, section 2.

[ 2015, c. 166, §14 (NEW) .]

5. Label registration. An initiator of deposit shall register the container label of any beverage offered for sale in the State on which it initiates a deposit. Registration must be on forms or in an electronic format provided by the department and must include the universal product code for each combination of beverage and container manufactured. The initiator of deposit shall renew a label registration annually and whenever that label is revised by altering the universal product code or whenever the container on which it appears is changed in size, composition or glass color. The initiator of deposit shall also include as part of the registration the method of collection for that type of container, identification of a collection agent, identification of all of the parties to a commingling agreement that applies to the container and proof of the collection agreement. The department may charge a fee for registration and registration renewals under this subsection. Rules adopted pursuant to this subsection that establish fees are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A and subject to review by the joint standing committee of the Legislature having jurisdiction over environmental and natural resources matters.

[ 2015, c. 166, §14 (NEW) .]

6. Removal of product. A product that is sold or distributed in the State that is not in compliance with the initiator of deposit or the labeling registration requirements established in this section may be removed from sale by the department.

[ 2015, c. 166, §14 (NEW) .]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3106. Application

1. Dealer acceptance. Except as provided in this section, a dealer may not refuse to accept from any consumer or other person not a dealer any empty, unbroken and reasonably clean beverage container of the kind, size and brand sold by the dealer, or refuse to pay in cash the refund value of the returned beverage container as established by section 3103. This section does not require an operator of a vending machine to maintain a person to accept returned beverage containers on the premises where the vending machine is located.

[ 2015, c. 166, §14 (NEW) .]

2. Permissive refusal by dealer. A dealer may refuse to accept from a consumer or other person and to pay the refund value on any beverage container, if the place of business of the dealer and the kind, size and brand of beverage container are included in an order of the department approving a redemption center under section 3109.

[ 2015, c. 166, §14 (NEW) .]

3. Limitation or number of returnables accepted. A dealer may limit the total number of beverage containers that the dealer will accept from any one consumer or other person in any one business day to 240 containers, or any other number greater than 240.

[ 2015, c. 166, §14 (NEW) .]

4. Limitation on hours for returning containers. A dealer may refuse to accept beverage containers during no more than 3 hours in any one business day. If a dealer refuses to accept containers under this subsection, the hours during which the dealer will not accept containers must be conspicuously posted.

[ 2015, c. 166, §14 (NEW) .]

5. Distributor acceptance. A distributor may not refuse to accept from any dealer or local redemption center any empty, unbroken and reasonably clean beverage container or any beverage container that has been processed through an approved reverse vending machine that meets the requirements of rules adopted by the department pursuant to this chapter of the kind, size and brand sold by the distributor or refuse to pay to the dealer or local redemption center the refund value of a beverage container as established by section 3103.

[ 2015, c. 166, §14 (NEW) .]

6. Obligation to preserve recycling value. Notwithstanding subsection 8, a distributor or its agent may refuse to accept, or pay the refund value and handling costs to a dealer, redemption center or other person for, a beverage container that has been processed by a reverse vending machine in a way that has reduced the recycling value of the container below current market value. This subsection may not be interpreted to prohibit a written processing agreement between a distributor and a dealer or redemption center and does not relieve a distributor of its obligation under subsection 8 to accept empty, unbroken and reasonably clean beverage containers. The department shall adopt rules to establish the recycling value of beverage containers under this subsection and the rules may authorize the use of a 3rd-party vendor to determine if a beverage container has been processed by a reverse vending machine in a manner that has reduced the recycling value below current market value. The rules must outline the method of allocating among the parties involved the payment for 3rd-party vendor costs. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 166, §14 (NEW) .]

7. Reimbursement of handling costs. Reimbursement of handling costs is governed by this subsection.

A. In addition to the payment of the refund value, the initiator of the deposit under section 3103, subsections 1, 2 and 4 shall reimburse the dealer or local redemption center for the cost of handling beverage containers subject to section 3103, in an amount that equals at least 3¢ per returned container for containers picked up by the initiator before March 1, 2004, at least 3 1/2¢ for containers picked up on or after March 1, 2004 and before March 1, 2010 and at least 4¢ for containers picked up on or after March 1, 2010. The initiator of the deposit may reimburse the dealer or local redemption center directly or indirectly through a party with which it has entered into a commingling agreement. [2015, c. 166, §14 (NEW).]

B. In addition to the payment of the refund value, the initiator of the deposit under section 3103, subsection 3 shall reimburse the dealer or local redemption center for the cost of handling beverage containers subject to section 3103 in an amount that equals at least 3¢ per returned container for containers picked up by the initiator before March 1, 2004, at least 3 1/2¢ for containers picked up on or after March 1, 2004 and before March 1, 2010 and at least 4¢ for containers picked up on or after March 1, 2010. The initiator of the deposit may reimburse the dealer or local redemption center directly or indirectly through a contracted agent or through a party with which it has entered into a commingling agreement. [2015, c. 166, §14 (NEW).]

C. The reimbursement that the initiator of the deposit is obligated to pay the dealer or redemption center pursuant to paragraph A or B must be reduced by 1/2¢ for any returned container that is subject to a qualified commingling agreement that allows the dealer or redemption center to commingle beverage containers of like product group, material and size. A commingling agreement is qualified for purposes of this paragraph if the department determines that 50% or more of the beverage containers of like product group, material and size for which the deposits are being initiated in the State are covered by the commingling agreement or that the initiators of deposit covered by the commingling agreement are initiators of deposit for wine containers who each sell no more than 100,000 gallons of wine or 500,000 beverage containers that contain wine in a calendar year. Once the initiator of deposit has established a qualified commingling agreement for containers of a like product group, material and size, the department shall allow additional brands to be included from a different product group if they are of like material. The State, through the Department of Administrative and Financial Services, Bureau of Alcoholic Beverages and Lottery Operations, shall make every reasonable effort to enter into a qualified commingling agreement under this paragraph with every other initiator of deposit for beverage containers that are of like product group, size and material as the beverage containers for which the State is the initiator of deposit. [2015, c. 166, §14 (NEW).]

D. Paragraphs A, B and C do not apply to a brewer who annually produces no more than 50,000 gallons of its product or a bottler of water who annually sells no more than 250,000 containers each containing no more than one gallon of its product. In addition to the payment of the refund value, an initiator of deposit under section 3103, subsections 1 to 4 who is also a brewer who annually produces no more than 50,000 gallons of its product or a bottler of water who annually sells no more than 250,000 containers each containing no more than one gallon of its product shall reimburse the dealer or local redemption center for the cost of handling beverage containers subject to section 3103 in an amount that equals at least 3¢ per returned container. [2015, c. 166, §14 (NEW).]

[ 2015, c. 166, §14 (NEW) .]

8. Obligation to pick up containers. The obligation to pick up beverage containers subject to this chapter is determined as follows.

A. A distributor that initiates the deposit under section 3103, subsection 2 or 4 has the obligation to pick up any empty, unbroken and reasonably clean beverage containers of the particular kind, size and brand sold by the distributor from dealers to whom that distributor has sold those beverages and from licensed redemption centers designated to serve those dealers pursuant to an order entered under section 3109. A distributor that, within this State, sells beverages under a particular label exclusively to one dealer, which dealer offers those labeled beverages for sale at retail exclusively at the dealer's establishment, shall pick up any empty, unbroken and reasonably clean beverage containers of the kind, size and brand sold by the distributor to the dealer only from those licensed redemption centers that serve the various establishments of the dealer, under an order entered under section 3109. A dealer that manufactures its own beverages for exclusive sale by that dealer at retail has the obligation of a distributor under this section. The commissioner may establish by rule, in accordance with the Maine Administrative Procedure Act, criteria prescribing the manner in which distributors shall fulfill the obligations imposed by this paragraph. The rules may establish a minimum number or value of containers below which a distributor is not required to respond to a request to pick up empty containers. Any rules adopted under this paragraph must allocate the burdens associated with the handling, storage and transportation of empty containers to prevent unreasonable financial or other hardship. [2015, c. 166, §14 (NEW).]

B. The initiator of the deposit under section 3103, subsection 3 has the obligation to pick up any empty, unbroken and reasonably clean beverage containers of the particular kind, size and brand sold by the initiator from dealers to whom a distributor has sold those beverages and from licensed redemption centers designated to serve those dealers pursuant to an order entered under section 3109. The obligation may be fulfilled by the initiator directly or indirectly through a contracted agent. [2015, c. 166, §14 (NEW).]

C. An initiator of the deposit under section 3103, subsection 2, 3 or 4 has the obligation to pick up any empty, unbroken and reasonably clean beverage containers that are commingled pursuant to a commingling agreement along with any beverage containers that the initiator is otherwise obligated to pick up pursuant to paragraphs A and B. [2015, c. 166, §14 (NEW).]

D. The initiator of deposit or initiators of deposit who are members of a commingling agreement have the obligation under this subsection to pick up empty, unbroken and reasonably clean beverage containers of the particular kind, size and brand sold by the initiator from dealers to whom a distributor has sold those beverages and from licensed redemption centers designated to serve those dealers every 15 days. The initiator of deposit or initiators of deposit who are members of a commingling agreement have the obligation to make additional pickups when a redemption center has collected 10,000 beverage containers from that initiator of deposit or from the initiators of deposit who are members of a commingling agreement. [2015, c. 166, §14 (NEW).]

The obligation of the initiator of the deposit under this subsection may be fulfilled by the initiator directly or through a party with which it has entered into a commingling agreement. A contracted agent hired to pick up beverage containers for one or more initiators of deposit is deemed to have made a pickup at a redemption center for those initiators of deposit when it picks up beverage containers belonging to those initiators of deposit.

[ 2015, c. 166, §14 (NEW) .]

9. Plastic bags. A dealer or redemption center has an obligation to pick up plastic bags that are used by that dealer or redemption center to contain beverage containers. Plastic bags used by a dealer or redemption center and the cost allocation of these bags must conform to rules adopted by the department concerning size and gauge. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 166, §14 (NEW) .]

10. Application to containers originally sold in the State. The obligations to accept or take empty beverage containers and to pay the refund value and handling fees for such containers as described in subsections 1, 2, 5, 7 and 8 apply only to containers originally sold in this State as filled beverage containers. A person who tenders to a dealer, distributor, redemption center or bottler more than 48 empty beverage containers that the person knows or has reason to know were not originally sold in this State as filled beverage containers is subject to the enforcement action and civil penalties set forth in this subsection. At each location where consumers tender containers for redemption, dealers and redemption centers must conspicuously display a sign in letters that are at least one inch in height with the following information: "WARNING: Persons tendering containers for redemption that were not originally purchased in this State may be subject to a fine of the greater of $100 per container or $25,000 for each tender. (38 MRSA Section 3106)." A person who violates the provisions of this subsection is subject to a civil penalty of the greater of $100 for each container or $25,000 for each tender of containers.

[ 2015, c. 166, §14 (NEW) .]

11. License revocation. The department may revoke the license of a dealer or redemption center that has been adjudged to have committed a violation of this section.

[ 2015, c. 166, §14 (NEW) .]

12. Bulk redemption. In order to prevent fraud from the redemption of beverage containers not originally sold in this State, this subsection governs the redemption of more than 2,500 beverage containers.

A. A person tendering for redemption more than 2,500 beverage containers at one time to a dealer or redemption center must provide to the dealer or redemption center that person’s name and address and the license plate number of the vehicle used to transport the beverage containers. The dealer or redemption center redeeming these beverage containers shall forward that information to the department within 10 days, and the information must be kept on file for a minimum of 12 months. [2015, c. 166, §14 (NEW).]

B. After complying at least once with the requirements of paragraph A, a person need not comply with paragraph A each subsequent time that person tenders to a dealer or redemption center for redemption more than 2,500 beverage containers if:

(1) All of the containers were collected at one location in this State;

(2) All proceeds of the refund value benefit a nonprofit organization that has been determined by the United States Internal Revenue Service to be exempt from taxation under the United States Internal Revenue Code of 1986, Section 501(c)(3); and

(3) The person tendering the containers for redemption signs a declaration indicating the person’s name, the address of the collection point and the name of the organization or organizations that will receive the refund value. [2015, c. 166, §14 (NEW).]

[ 2015, c. 166, §14 (NEW) .]

13. Private right of action; containers not originally sold in the State. An initiator of deposit may maintain a civil action in Superior Court against a person, other than a local redemption center licensed in accordance with section 3113, that tenders to a redemption center or retailer more than 48 empty beverage containers that the person knows or has reason to know were not originally sold in this State as filled beverage containers. If the initiator of deposit prevails in any action, the initiator of deposit is entitled to an award of reasonable attorney's fees and court costs, including expert witness fees.

[ 2015, c. 166, §14 (NEW) .]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3107. Commingling of beverage containers

Notwithstanding any other provision of this chapter to the contrary, 2 or more initiators of deposit may enter into a commingling agreement through which some or all of the beverage containers for which the initiators have initiated deposits may be commingled by dealers and operators of redemption centers as provided in this section. [2015, c. 166, §14 (NEW).]

An initiator of deposit that enters into a commingling agreement pursuant to this section shall permit any other initiator of deposit to become a party to that agreement on the same terms and conditions as the original agreement. [2015, c. 166, §14 (NEW).]

1. Commingling requirement. If initiators of deposit enter into a commingling agreement pursuant to this section, commingling of beverage containers must be by all containers of like product group, material and size. An initiator of deposit required pursuant to section 3106, subsection 8 to pick up beverage containers subject to a commingling agreement also shall pick up all other beverage containers subject to the same agreement. The initiator of deposit may not require beverage containers that are subject to a commingling agreement to be sorted separately by a dealer or redemption center.

[ 2015, c. 166, §14 (NEW) .]

2. Commingling of like materials. For purposes of this section, containers are considered to be of like materials if made up of one of the following:

A. Plastic; [2015, c. 166, §14 (NEW).]

B. Aluminum; [2015, c. 166, §14 (NEW).]

C. Metal other than aluminum; and [2015, c. 166, §14 (NEW).]

D. Glass. [2015, c. 166, §14 (NEW).]

[ 2015, c. 166, §14 (NEW) .]

3. Commingling of like products. For purposes of this section, like products are those that are made up of one of the following:

A. Beer, ale or other beverage produced by fermenting malt, wine and wine coolers; [2015, c. 166, §14 (NEW).]

B. Spirits; [2015, c. 166, §14 (NEW).]

C. Soda; [2015, c. 166, §14 (NEW).]

D. Noncarbonated water; and [2015, c. 166, §14 (NEW).]

E. All other beverages. [2015, c. 166, §14 (NEW).]

[ 2015, c. 166, §14 (NEW) .]

4. Registration of commingling agreements. Not later than 48 hours following the execution or amendment of a commingling agreement, including an amendment that adds an additional party to an existing agreement, the parties shall file a copy of the commingling agreement or amendment with the department.

[ 2015, c. 166, §14 (NEW) .]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3108. Unclaimed deposits

The provisions of this section apply only to those beverage containers that are not subject to a commingling agreement pursuant to section 3107. [2015, c. 166, §14 (NEW).]

1. Deposit transaction fund. An initiator of deposit shall maintain a separate account to be known as the initiator's deposit transaction fund. The initiator shall keep that fund separate from all other revenues and accounts. The initiator shall place in that fund the refund value for all nonrefillable beverage containers it sells subject to the provisions of this chapter. Except as specified in subsections 3 and 4, amounts in the initiator's deposit transaction fund may only be expended to pay refund values for returned nonrefillable beverage containers. Amounts in the fund may not be used to pay the handling fees required by this chapter. The fund must be maintained by the initiator on behalf of consumers who have purchased products in refundable nonrefillable beverage containers and on behalf of the State; except as specified in subsections 3 and 4, amounts in the fund may not be regarded as income of the initiator.

[ 2015, c. 166, §14 (NEW) .]

2. Reports. An initiator of deposit shall report to the State Tax Assessor by the 20th day of each month concerning transactions affecting its deposit transaction fund in the preceding month. The report must be in a form prescribed by the assessor and must include: the number of nonrefillable beverage containers sold and the number of nonrefillable beverage containers returned in the applicable month; the amount of deposits received in and payments made from the fund in the applicable month and the most recent 3-month period; any income earned on amounts in the fund during the applicable month; the balance in the fund at the close of the applicable month; and such other information as the assessor may require. The report required by this subsection must be treated by the assessor as a return, as the term is defined by Title 36, section 111, subsection 4.

[ 2015, c. 166, §14 (NEW) .]

3. Determination of abandoned deposit amounts. The initiator's abandoned deposit amount, at the end of each month, is the amount equal to the amount of deposits that are or should be in the fund, less the sum of:

A. Income earned on amounts in the fund during that month; and [2015, c. 166, §14 (NEW).]

B. The total amount of refund values received by the initiator for nonrefillable beverage containers during that month and the 2 preceding months. [2015, c. 166, §14 (NEW).]

Income on the fund may be transferred from the fund for use as funds of the initiator.

[ 2015, c. 166, §14 (NEW) .]

4. Transfer of abandoned deposit amounts. By the 20th day of each month, an initiator shall turn over to the State Tax Assessor the initiator's abandoned deposit amounts determined pursuant to subsection 3. Those amounts may be paid from the deposit transaction fund. Amounts collected by the assessor pursuant to this subsection must be treated by the assessor as a tax, as that term is defined by Title 36, section 111, subsection 5, and must be deposited in the General Fund.

[ 2015, c. 166, §14 (NEW) .]

5. Reimbursement of initiators of deposit. If in any month the authorized payments from the deposit transaction fund by an initiator pursuant to this section exceed the funds that are or should be in the initiator's deposit transaction fund, the State Tax Assessor shall reimburse the initiator, from amounts received pursuant to subsection 4, for those refunds paid by the initiator for nonrefillable beverage containers for which the funds that are or should be in the initiator's deposit transaction fund are insufficient; except that reimbursements paid by the assessor to an initiator may not exceed amounts paid by the initiator pursuant to subsection 4 in the preceding 24 months less amounts paid to the initiator pursuant to this subsection during that same 24-month period.

[ 2015, c. 166, §14 (NEW) .]

6. Administration by State Tax Assessor. The uniform tax administration provisions of Title 36, chapter 7 apply to the State Tax Assessor's administration of the reports and payments required by this section.

[ 2015, c. 166, §14 (NEW) .]

7. Small manufacturers, bottlers and brewers exempt. Except as otherwise provided in this subsection, a manufacturer who produces no more than 50,000 gallons of its product in a calendar year is exempt from the requirements of this section for that year. A brewer who produces no more than 50,000 gallons of its product or a bottler of water who sells no more than 250,000 containers each containing no more than one gallon of its product in a calendar year is exempt from the requirements of this section for that year.

[ 2015, c. 166, §14 (NEW) .]

8. Removal of beverage. The department may remove from sale a beverage that is sold or distributed in the State by an initiator of deposit who is not in compliance with the reporting and payment requirements established in this section if the department is notified by the State Tax Assessor of that noncompliance. The department shall allow the sale of the beverage to resume upon notification by the State Tax Assessor that all delinquent reports have been submitted and all payments are current.

[ 2015, c. 166, §14 (NEW) .]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3109. Redemption centers

1. Establishment. Local redemption centers may be established and operated by any person or municipality, agency or regional association as defined in section 1303-C, subsection 24, subject to the approval of the commissioner, to serve local dealers and consumers, at which consumers may return empty beverage containers as provided under section 3106.

[ 2015, c. 166, §14 (NEW) .]

2. Application for approval. Application for approval of a local redemption center must be filed with the department. The application must state the name and address of the person responsible for the establishment and operation of the center, the kinds, sizes and brand names of beverage containers that will be accepted and the names and addresses of dealers to be served and their distances from the local redemption center.

[ 2015, c. 166, §14 (NEW) .]

3. Approval. The commissioner may approve the licensing of a local redemption center if the redemption center complies with the requirements established under section 3113. The order approving a local redemption center license must state the dealers to be served and the kinds, sizes and brand names of empty beverage containers that the center accepts.

[ 2015, c. 166, §14 (NEW) .]

4. Redemption center acceptance refund account. A local redemption center may not refuse to accept from any consumer or other person not a dealer any empty, unbroken and reasonably clean beverage container of the kind, size and brand sold by a dealer served by the center as long as the label for the container is registered under section 3105, subsection 5 or refuse to pay in cash the refund value of the returned beverage container as established by section 3103. A redemption center or reverse vending machine is not obligated to count containers or to pay a cash refund at the time the beverage container is returned as long as the amount of the refund value due is placed into an account to be held for the benefit of the consumer and funded in a manner that allows the consumer to obtain deposits due within 2 business days of the time of the return.

[ 2015, c. 166, §14 (NEW) .]

5. Posted lists. A list of the dealers served and the kinds, sizes and brand names of empty beverage containers accepted must be prominently displayed at each local redemption center.

[ 2015, c. 166, §14 (NEW) .]

6. Withdrawal of approval. The District Court may, in a manner consistent with the Maine Administrative Procedure Act, withdraw approval of a local redemption center if there has not been compliance with the approval order or if the local redemption center no longer provides a convenient service to the public.

[ 2015, c. 166, §14 (NEW) .]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3110. Prohibition on certain types of containers and holders

A beverage may not be sold or offered for sale to consumers in this State: [2015, c. 166, §14 (NEW).]

1. Flip tops. In a metal container designed or constructed so that part of the container is detachable for the purpose of opening the container without the aid of a separate can opener, except that nothing in this subsection prohibits the sale of a container, the only detachable part of which is a piece of adhesive-backed tape; and

[ 2015, c. 166, §14 (NEW) .]

2. Plastic cans. In a container composed of one or more plastics if the basic structure of the container, exclusive of the closure device, also includes aluminum or steel.

[ 2015, c. 166, §14 (NEW) .]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3111. Penalties

1. Civil violation. A violation of this chapter by any person is a civil violation for which a fine of not more than $100 may be adjudged.

[ 2015, c. 166, §14 (NEW) .]

2. Separate violations. Each day that a violation under subsection 1 continues or exists constitutes a separate offense.

[ 2015, c. 166, §14 (NEW) .]

3. Container pickup. Notwithstanding subsection 1, a person who knowingly violates a provision of section 3106, subsection 8 commits a civil violation for which a fine of $1,000 may be adjudged.

[ 2015, c. 166, §14 (NEW) .]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3112. Exception for beverage containers used on international flights

This chapter does not apply to any beverage container sold to an airline and containing a beverage intended for consumption on an aircraft flight in interstate or foreign commerce. [2015, c. 166, §14 (NEW).]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3113. Licensing requirements

A license issued annually by the department is required before any person may initiate deposits under section 3103, operate a redemption center under section 3109 or act as a contracted agent for the collection of beverage containers under section 3106, subsection 8, paragraph B. [2015, c. 166, §14 (NEW).]

1. Procedures; licensing fees. The department shall adopt rules establishing the requirements and procedures for issuance of licenses and annual renewals under this section, including a fee structure. Initial rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Rules adopted effective after calendar year 2003 are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A and are subject to review by the joint standing committee of the Legislature having jurisdiction over environmental and natural resources matters.

[ 2015, c. 166, §14 (NEW) .]

2. Criteria for licensing rules. In developing rules under subsection 1 for licensing redemption centers, the department shall consider at least the following:

A. The health and safety of the public, including sanitation protection when food is also sold on the premises; [2015, c. 166, §14 (NEW).]

B. The convenience for the public, including standards governing the distribution of centers by population or by distance, or both; [2015, c. 166, §14 (NEW).]

C. The proximity of the proposed redemption center to existing redemption centers and the potential impact that the location of the proposed redemption center may have on an existing redemption center; [2015, c. 166, §14 (NEW).]

D. The proposed owner's record of compliance with this chapter and rules adopted by the department pursuant to this chapter; and [2015, c. 166, §14 (NEW).]

E. The hours of operation of the proposed redemption center and existing redemption centers in the proximity of the proposed redemption center. [2015, c. 166, §14 (NEW).]

[ 2015, c. 166, §14 (NEW) .]

3. Location of redemption centers; population requirements. The department may grant a license to a redemption center if the following requirements are met:

A. The department may license up to 5 redemption centers in a municipality with a population over 30,000; [2015, c. 166, §14 (NEW).]

B. The department may license up to 3 redemption centers in a municipality with a population over 20,000 but no more than 30,000; and [2015, c. 166, §14 (NEW).]

C. The department may license up to 2 redemption centers in a municipality with a population over 5,000 but no more than 20,000. [2015, c. 166, §14 (NEW).]

For a municipality with a population of no more than 5,000, the department may license redemption centers in accordance with rules adopted by the department. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 166, §14 (NEW) .]

4. Exceptions. Notwithstanding subsection 3:

A. An owner of a redemption center who is renewing the license of a redemption center licensed by the department as of April 1, 2009 need not comply with subsection 3; [2015, c. 166, §14 (NEW).]

B. An entity that is a food establishment or distributor licensed by or registered with the department need not comply with subsection 3; [2015, c. 166, §14 (NEW).]

C. A reverse vending machine is not considered a redemption center for purposes of subsection 3 when it is located in a licensed redemption center; and [2015, c. 166, §14 (NEW).]

D. The department may grant a license that is inconsistent with the requirements set out in subsection 3 only if the applicant has demonstrated a compelling public need for an additional redemption center in the municipality. [2015, c. 166, §14 (NEW).]

[ 2015, c. 166, §14 (NEW) .]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3114. Beverage Container Enforcement Fund

1. Creation. The Beverage Container Enforcement Fund, referred to in this section as "the fund," is created under the jurisdiction and control of the department.

[ 2015, c. 166, §14 (NEW) .]

2. Sources of money. The fund consists of the following:

A. Fees for issuance of licenses and license renewals under section 3113; [2015, c. 166, §14 (NEW).]

B. Fees for registration of beverage container labels and registration renewals under section 3105, subsection 5; and [2015, c. 166, §14 (NEW).]

C. All other money appropriated or allocated for inclusion in the fund. [2015, c. 166, §14 (NEW).]

[ 2015, c. 166, §14 (NEW) .]

3. Application of fund. The department may combine administration and inspection responsibilities of other programs it administers with administration and enforcement responsibilities under this chapter for efficiency purposes; however, money in the fund may be used to fund only the portion of staff time devoted to administration and enforcement activities under this chapter.

[ 2015, c. 166, §14 (NEW) .]

4. Revolving fund. The fund is a nonlapsing, revolving fund. All money in the fund must be continuously applied by the department to carry out the administrative and enforcement responsibilities of the department under this chapter.

[ 2015, c. 166, §14 (NEW) .]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3115. Department administration

The department shall administer this chapter and has the authority, following public hearing, to adopt necessary rules to carry it into effect. The department may adopt rules governing local redemption centers that receive beverage containers from dealers supplied by distributors other than the distributors servicing the area in which the local redemption center is located in order to prevent the distributors servicing the area within which the redemption center is located from being unfairly penalized. In addition to other actions required by this chapter, department responsibilities include the following. [2015, c. 166, §14 (NEW).]

1. Registry of labels. The department shall establish and maintain a registry of beverage container labels. The registry must contain the information for each beverage type and beverage container filed under section 3105, subsection 5 arranged and displayed in an organized and comprehensible manner. The department shall update the registry regularly and make information from the registry available upon request.

[ 2015, c. 166, §14 (NEW) .]

2. Provision of information. The department shall provide information about the operation of this chapter to any affected person whose premises it inspects or visits as part of its licensing and inspection responsibilities.

[ 2015, c. 166, §14 (NEW) .]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3116. Denial of redemption center license

1. Denial of application. The department shall notify an applicant denied a license for a redemption center of the reasons for the denial. Written notification must be sent to the mailing address given by the applicant in the application for a redemption center license.

[ 2015, c. 166, §14 (NEW) .]

2. Aggrieved applicants. An applicant aggrieved by a decision made by the department may appeal the decision by filing an appeal with the Superior Court and serving a copy of the appeal upon the department in accordance with the Maine Rules of Civil Procedure, Rule 80C. The appeal must be filed and served within 30 days of the mailing of the department's decision.

[ 2015, c. 166, §14 (NEW) .]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3117. Unlawful possession of beverage containers

A person is guilty of a violation of this section if that person possesses more than 48 beverage containers that are not labeled under section 3105. This section does not apply to licensed waste facilities as defined in section 1303-C, subsection 40. [2015, c. 166, §14 (NEW).]

1. Penalty. A violation of this section is a civil violation for which a fine of $100 per container in excess of 48 beverage containers may be adjudged.

[ 2015, c. 166, §14 (NEW) .]

2. Enforcement. The Maine State Police shall enforce this section and prosecute any persons found in violation.

[ 2015, c. 166, §14 (NEW) .]

3. Private right of action; containers not originally sold in the State. An initiator of deposit may maintain a civil action in Superior Court against a person, other than a local redemption center licensed in accordance with section 3113, in possession of more than 48 beverage containers that the person knows or has reason to know were not originally sold in this State as filled beverage containers. If the initiator of deposit prevails in any action, the initiator of deposit is entitled to an award of reasonable attorney's fees and court costs, including expert witness fees.

[ 2015, c. 166, §14 (NEW) .]

4. Exempt facilities. The department may, by rule, adopt procedures for designating certain transportation activities and storage or production facilities or portions of facilities as exempt from this section. Any exemption granted under this subsection must be based on a showing by the person owning or operating the facility or undertaking the activity that:

A. The beverage containers stored or transported are intended solely for retail sale outside of the State; [2015, c. 166, §14 (NEW).]

B. The beverage containers are being transported to and stored in a facility licensed under Title 28-A, section 1371, subsection 1 prior to labeling and subsequent retail sale within the State; or [2015, c. 166, §14 (NEW).]

C. The person is licensed under Title 28-A, section 1401 to import malt liquor and wine into the State, the beverage containers contain malt liquor or wine and these containers are being transported or stored prior to labeling and subsequent retail sale within the State. [2015, c. 166, §14 (NEW).]

The department may require reporting of the numbers of beverage containers imported into and exported from the State under the terms of this subsection.

[ 2015, c. 166, §14 (NEW) .]

SECTION HISTORY

2015, c. 166, §14 (NEW).



38 §3118. Glass-breaking games

A person, firm, corporation, association or organization may not hold, conduct or operate games of skill, as defined in Title 17, section 1831, subsection 6, that involve the breaking of glass. A violation of this section is a Class E crime. [2015, c. 166, §14 (NEW).]

SECTION HISTORY

2015, c. 166, §14 (NEW).









TITLE 39: WORKERS' COMPENSATION (Repealed by PL 1991, c. 885, Pt. A, @7)

Chapter 1: WORKERS' COMPENSATION REPEALED BY PL 1991, C. 885, PT. A, §7

Subchapter 1: GENERAL PROVISIONS REPEALED BY PL 1991, C. 885, PT. A, §7

39 §1. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §390 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §2. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 81, (AMD). 1967, c. 287, (AMD). 1973, c. 585, §12 (AMD). 1973, c. 746, §§1,2,3 (AMD). 1973, c. 788, §§214-221 (AMD). 1975, c. 89, §1 (AMD). 1975, c. 190, (AMD). 1975, c. 222, (AMD). 1975, c. 480, §§1,2 (AMD). 1975, c. 691, §2 (AMD). 1975, c. 701, §§23-A (AMD). 1975, c. 749, §§1-3 (AMD). 1975, c. 770, §§214-216 (AMD). 1977, c. 539, §1 (AMD). 1977, c. 612, §1 (AMD). 1977, c. 696, §§391-396 (AMD). 1979, c. 63, (AMD). 1979, c. 64, (AMD). 1979, c. 367, (AMD). 1979, c. 541, §A278 (AMD). 1979, c. 663, §§239-241 (AMD). 1981, c. 70, §1 (AMD). 1981, c. 212, (AMD). 1981, c. 283, §§1,2 (AMD). 1983, c. 84, (AMD). 1983, c. 338, (AMD). 1983, c. 402, (AMD). 1983, c. 479, §§4,5 (AMD). 1983, c. 554, (AMD). 1985, c. 249, §1 (AMD). 1985, c. 372, §A8 (AMD). 1985, c. 737, §A116 (AMD). 1985, c. 819, §A44 (AMD). 1987, c. 210, (AMD). 1987, c. 409, §§1,2 (AMD). 1987, c. 559, §§B14,B15 (AMD). 1987, c. 654, §1 (AMD). 1987, c. 682, §§1-3 (AMD). 1987, c. 737, §§C101,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 511, (AMD). 1989, c. 654, §§10,13 (AMD). 1989, c. 675, §§1,2 (AMD). 1991, c. 615, §§A20,D2 (AMD). 1991, c. 615, §D25 (AFF). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §3. Common-law defenses lost (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 480, §3 (AMD). 1979, c. 663, §242 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §4. Applicability to certain actions and employers; exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 411, §1 (AMD). 1965, c. 489, §1 (AMD). 1971, c. 459, §1 (AMD). 1973, c. 576, §§1,2 (AMD). 1973, c. 746, §4 (AMD). 1979, c. 68, §4 (AMD). 1979, c. 493, (AMD). 1979, c. 663, §243 (AMD). 1981, c. 70, §2 (AMD). 1985, c. 249, §2 (RPR). 1985, c. 737, §A117 (AMD). 1987, c. 682, §4 (AMD). 1991, c. 544, §11 (AMD). 1991, c. 544, §14 (AFF). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §5. Predetermination of independent contractor status (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §A21 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §6. Workers' compensation coverage for forest firefighters (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 753, §1 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).






Subchapter 2: INSURANCE; SELF-INSURERS; BENEFIT SYSTEM; NOTICES; WAIVER REPEALED BY PL 1991, C. 885, PT. A, §7

39 §21. Liability of employer (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 411, §2 (AMD). 1965, c. 489, §2 (AMD). 1971, c. 459, §2 (AMD). 1973, c. 576, §3 (AMD). 1973, c. 746, §5 (AMD). 1975, c. 376, (AMD). 1975, c. 749, §4 (AMD). 1981, c. 70, §3 (AMD). 1985, c. 249, §3 (RP).



39 §21-A. Liability of employer (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 249, §4 (NEW). 1987, c. 77, §3 (AMD). 1987, c. 861, §28 (AMD). 1991, c. 615, §A22 (AMD). 1991, c. 824, §B12 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §22. Approval of insurance policies and rates by the Superintendent of Insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §12 (AMD). 1977, c. 696, §397 (AMD). 1979, c. 211, (RPR). 1981, c. 471, §§1,2 (AMD). 1983, c. 509, §1 (RP). 1983, c. 551, §§3,4 (AMD). 1983, c. 816, §B22 (RP).



39 §22-A. Prepayment of premium (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 559, §1 (NEW). 1977, c. 696, §398 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §22-B. Premium discounts for small employers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 157, (NEW). 1983, c. 509, §2 (NEW). 1983, c. 659, §§1,2 (AMD). 1983, c. 816, §B23 (RAL). 1985, c. 372, §B6 (RP).



39 §22-C. Approval of insurance policies and rates (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 509, §2 (NEW). 1983, c. 816, §B23 (RAL). 1985, c. 372, §B7 (AMD). 1987, c. 206, §1 (AMD). 1987, c. 769, §A184 (RP).



39 §22-D. Approval of insurance policies and rates (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §B8 (NEW). 1987, c. 206, §2 (AMD). 1987, c. 769, §A185 (RP).



39 §23. Insurance by assenting employer; requirements as to self-insurers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 559, §§2,3 (AMD). 1973, c. 585, §12 (AMD). 1973, c. 746, §§6,7 (AMD). 1975, c. 480, §§4,5 (AMD). 1977, c. 437, §1 (AMD). 1977, c. 612, §§2,3 (AMD). 1977, c. 696, §§399-402 (AMD). 1979, c. 577, §§1-9 (AMD). 1979, c. 658, §5 (AMD). 1981, c. 484, §§2-7 (AMD). 1981, c. 637, §§1,2 (AMD). 1983, c. 132, (AMD). 1983, c. 303, (AMD). 1983, c. 668, §§1,2 (AMD). 1985, c. 219, (AMD). 1985, c. 371, §1 (AMD). 1985, c. 446, §4 (AMD). 1985, c. 779, §85 (AMD). 1987, c. 77, §4 (AMD). 1987, c. 95, §§1,2 (AMD). 1987, c. 272, §1 (AMD). 1987, c. 284, (AMD). 1987, c. 559, §§A6,B15A (AMD). 1987, c. 861, §29 (AMD). 1989, c. 168, §29 (AMD). 1989, c. 435, §§2-13 (AMD). 1991, c. 615, §§A23,24 (AMD). 1991, c. 767, §1 (AMD). 1991, c. 872, §§3-13 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §23-A. Maine Self-Insurance Guarantee Association (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 484, §8 (NEW). 1981, c. 637, §§3-6 (AMD). 1983, c. 649, §§1,2 (AMD). 1985, c. 371, §§2-5 (AMD). 1987, c. 95, §3 (AMD). 1987, c. 272, §§2,3 (AMD). 1987, c. 716, §3 (AMD). 1989, c. 435, §§14,15,17 (AMD). 1989, c. 878, §A117 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §24. Voluntary election (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 411, §3 (AMD). 1965, c. 489, §3 (AMD). 1973, c. 746, §8 (AMD). 1977, c. 696, §403 (AMD). 1987, c. 402, §A207 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §25. Approval of benefit system in use January 1, 1915 (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 637, §7 (RPR). 1987, c. 402, §A208 (AMD). 1989, c. 483, §A55 (RP).



39 §26. Notices of assent to be posted (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 340, (AMD). 1987, c. 559, §B16 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §27. Preservation of existing employer status (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §404 (AMD). 1987, c. 402, §A209 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §28. Waiver of common-law right of action unless claimed (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 746, §9 (AMD). 1989, c. 502, §A149 (AMD). 1991, c. 544, §14 (AFF). 1991, c. 544, §12 (RP).



39 §28-A. Waiver of right of action; minors (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 544, §13 (NEW). 1991, c. 544, §14 (AFF). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §29. Assessment for the expenses of administering the self-insurer's Workers' Compensation Program (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 446, §5 (NEW). 1985, c. 779, §86 (AMD). 1991, c. 334, §6 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).






Subchapter 3: COMPENSATION AND SERVICES REPEALED BY PL 1991, C. 885, PT. A, §7

39 §51. Entitlement to compensation and services generally (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 374, §1 (AMD). 1975, c. 480, §6 (AMD). 1981, c. 200, (RPR). 1987, c. 252, (AMD). 1991, c. 615, §D3 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §51-A. Voluntary payments (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 142, §1 (NEW). 1983, c. 479, §6 (RP).



39 §51-B. Early-pay system (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 479, §7 (NEW). 1983, c. 682, §§1-6 (AMD). 1985, c. 372, §§A9,A10 (AMD). 1985, c. 729, §1 (AMD). 1987, c. 559, §§B17,B18 (AMD). 1987, c. 560, §§2,3 (AMD). 1989, c. 256, §§1-3 (AMD). 1989, c. 502, §D22 (AMD). 1991, c. 615, §§A25,C3 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §52. Duties and rights of parties as to medical and other services; cost (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 408, §1 (AMD). 1965, c. 489, §4 (AMD). 1967, c. 374, §2 (AMD). 1971, c. 246, (AMD). 1973, c. 389, (AMD). 1973, c. 571, §69 (AMD). 1973, c. 788, §222 (AMD). 1975, c. 148, (AMD). 1975, c. 302, §1 (AMD). 1975, c. 403, (AMD). 1977, c. 278, §§1,2 (AMD). 1977, c. 437, §2 (AMD). 1977, c. 612, §§4,5 (AMD). 1977, c. 696, §405 (AMD). 1979, c. 93, (AMD). 1979, c. 116, (AMD). 1981, c. 93, (AMD). 1983, c. 158, (AMD). 1985, c. 372, §§A11-14 (AMD). 1985, c. 729, §2 (AMD). 1987, c. 559, §§B19,B20 (AMD). 1989, c. 434, §8 (AMD). RR 1991, c. 1, §58 (COR). 1991, c. 615, §§C4,5 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §52-A. Medical information (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 514, §2 (NEW). 1987, c. 559, §B21 (AMD). 1989, c. 668, (AMD). 1991, c. 615, §§A26,C6 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §52-B. Medical Fees; reimbursement levels (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §B22 (NEW). 1991, c. 615, §§A27,D4 (AMD). 1991, c. 824, §C5 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §52-C. Restriction on reimbursement for health care providers (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §A28 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §52-D. Medical utilization review and case management (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §D5 (NEW). 1991, c. 824, §C6 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §53. Waiting period; when compensation payable (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 39, (AMD). 1965, c. 408, §2 (AMD). 1965, c. 513, §80 (RPR). 1973, c. 557, §1 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §53-A. Maximum benefit levels (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A15 (NEW). 1987, c. 156, §1 (AMD). 1987, c. 559, §B23 (RP).



39 §53-B. Maximum benefit levels (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §B24 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §53-C. Effect of volunteer service (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §A29 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §54. Compensation for total incapacity (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 408, §3 (AMD). 1965, c. 489, §5 (AMD). 1971, c. 225, §§1,2 (AMD). 1971, c. 325, (AMD). 1973, c. 543, §1 (AMD). 1973, c. 557, §2 (AMD). 1973, c. 788, §223 (AMD). 1975, c. 493, §1 (AMD). 1977, c. 278, §3 (AMD). 1981, c. 483, §1 (AMD). 1983, c. 479, §8 (AMD). 1985, c. 372, §A16 (AMD). 1987, c. 559, §B25 (RP).



39 §54-A. Compensation for total incapacity (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A17 (NEW). 1985, c. 601, §2 (AMD). 1987, c. 559, §B26 (RP).



39 §54-B. Compensation for total incapacity (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §B27 (NEW). 1991, c. 615, §D6 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §55. Compensation for partial incapacity (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 408, §4 (AMD). 1971, c. 225, §3 (AMD). 1971, c. 386, (AMD). 1971, c. 622, §140 (RPR). 1973, c. 531, §§1,2 (AMD). 1973, c. 543, §2 (AMD). 1973, c. 557, §3 (AMD). 1973, c. 788, §224 (RPR). 1975, c. 493, §2 (AMD). 1981, c. 483, §2 (AMD). 1983, c. 479, §9 (AMD). 1985, c. 372, §A18 (AMD). 1987, c. 559, §B28 (RP).



39 §55-A. Compensation for partial incapacity (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A19 (NEW). 1987, c. 559, §B29 (RP).



39 §55-B. Compensation for partial incapacity (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §B30 (NEW). 1989, c. 575, (AMD). 1991, c. 615, §D7 (RPR). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §56. Compensation for particular injuries; permanent impairment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 408, §5 (AMD). 1965, c. 489, §6 (AMD). 1967, c. 270, (AMD). 1969, c. 164, (AMD). 1971, c. 318, §§1,2 (AMD). 1973, c. 392, §1 (AMD). 1975, c. 480, §7 (AMD). 1979, c. 541, §§A279,A280 (AMD). 1985, c. 372, §A20 (AMD). 1987, c. 559, §B31 (RP).



39 §56-A. -- injuries (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 465, §1 (NEW). 1973, c. 392, §2 (AMD). 1985, c. 372, §A21 (AMD). 1987, c. 559, §B32 (RP).



39 §56-B. Permanent impairment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §B33 (NEW). 1991, c. 615, §D8 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §57. Permanent total incapacity due partly to prior injury; Second Injury Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 90, (AMD). 1971, c. 320, §§1,2 (AMD). 1973, c. 788, §226 (AMD). 1975, c. 406, (AMD). 1975, c. 749, §5 (AMD). 1977, c. 612, §6 (AMD). 1981, c. 474, §1 (RPR). 1985, c. 372, §A22 (AMD). 1991, c. 615, §A30 (RP).



39 §57-A. Legal representation of the Second Injury Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 749, §6 (NEW). 1977, c. 612, §7 (AMD). 1979, c. 446, (AMD). 1981, c. 474, §2 (RP).



39 §57-B. Employment Rehabilitation Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A23 (NEW). 1987, c. 560, §4 (AMD). 1989, c. 580, §§1-5 (AMD). 1991, c. 615, §A31 (AMD). 1991, c. 825, §§1,2 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §57-C. Assessment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A23 (NEW). 1985, c. 691, §47 (AMD). 1991, c. 615, §A32 (AMD). 1991, c. 825, §3 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §57-D. Permanent total incapacity due partly to prior injury (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §A33 (NEW). 1991, c. 825, §4 (RP).



39 §57-E. Contribution from employers; transfer from Second Injury Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §A34 (NEW). 1991, c. 825, §5 (RP).



39 §58. Death benefit; apportionment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 408, §6 (RPR). 1965, c. 489, §7 (AMD). 1971, c. 225, §4 (AMD). 1973, c. 543, §3 (AMD). 1973, c. 557, §4 (AMD). 1975, c. 480, §§8,9 (AMD). 1975, c. 493, §3 (AMD). 1975, c. 701, §24 (AMD). 1975, c. 770, §217 (AMD). 1981, c. 483, §3 (AMD). 1983, c. 479, §10 (AMD). 1985, c. 372, §A24 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §58-A. Death benefits; apportionment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A25 (NEW). 1985, c. 601, §3 (AMD). 1987, c. 560, §5 (AMD). 1987, c. 861, §30 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §59. Burial expenses; incidental compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 560, (AMD). 1971, c. 544, §135 (AMD). 1989, c. 897, (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §60. Compensation unpaid at death (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §61. Injury or death due to willful intention or intoxication (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §62. Compensation unaffected by savings or insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §62-A. Reduction of benefits due to unemployment compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 496, §2 (NEW). 1987, c. 560, §6 (AMD). 1989, c. 483, §A56 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §62-B. Coordination of benefits (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A26 (NEW). 1987, c. 560, §7 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §63. Notice of injury within 30 days (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §227 (AMD). 1987, c. 103, §1 (AMD). 1989, c. 151, (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §64. Sufficiency of notice; knowledge of employer; extension of time for notice (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §228 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §64-A. When employee killed or unable to testify (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 408, §7 (NEW). 1973, c. 788, §229 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §64-B. Cardiovascular injury or disease or pulmonary disease suffered by a fire fighter (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 169, (NEW). 1975, c. 480, §10 (AMD). 1979, c. 111, §1 (AMD). 1987, c. 737, §§C102,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §64-C. Cardiovascular injury or disease or pulmonary disease resulting in a firefighter's death (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 169, (NEW). 1975, c. 480, §10 (AMD). 1979, c. 111, §2 (AMD). 1987, c. 737, §§C103,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §65. Medical examinations of employees; acceptance of treatment or vocational rehabilitation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 408, §8 (RPR). 1965, c. 513, §81 (AMD). 1987, c. 559, §B34 (AMD). 1991, c. 615, §§A35,36,C7 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §66. Guardians and other representatives for minors and incompetents (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §66-A. Worker reinstatement rights (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 417, (NEW). 1981, c. 474, §3 (RPR). 1983, c. 647, (AMD). 1985, c. 372, §§A27,28 (AMD). 1985, c. 729, §3 (AMD). 1987, c. 559, §B35 (RPR). 1989, c. 388, (AMD). 1991, c. 615, §§A37,38 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §66-B. Light-duty work pools (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §A39 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §67. Invalidity of waiver of rights; claims not assignable (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §44 (AMD). 1975, c. 59, §3 (AMD). 1985, c. 652, §54 (AMD). 1987, c. 861, §31 (AMD). 1991, c. 622, §M30 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §68. Liability of third persons; election of employee; subrogation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 84, (RPR). 1983, c. 479, §11 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §69. Preference of claims (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 479, §12 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §70. Nonresidents (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §230 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §71. Lump-sum payments (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 437, §3 (AMD). 1983, c. 479, §13 (AMD). 1987, c. 559, §B36 (RP).



39 §71-A. Lump sum payments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §B37 (NEW). 1989, c. 502, §§A150,A151 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §72. Interest on awards (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 138, (NEW). 1977, c. 612, §8 (AMD). 1979, c. 110, (AMD). 1981, c. 291, §1 (AMD). 1991, c. 615, §A40 (AMD). 1991, c. 615, §D27 (AFF). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).






Subchapter 3-A: REHABILITATION REPEALED BY PL 1991, C. 885, PT. A, §7

39 §81. Purpose; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A29 (NEW). 1987, c. 779, §1 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §82. Office of Employment Rehabilitation; Rehabilitation Administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A29 (NEW). 1985, c. 513, (AMD). 1987, c. 16, §1 (AMD). 1987, c. 779, §2 (AMD). 1989, c. 580, §§6-8 (AMD). 1991, c. 615, §§D9,10 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §82-A. Initial report (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 779, §3 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §83. Rehabilitation services (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A29 (NEW). 1987, c. 779, §4 (AMD). 1989, c. 580, §9 (AMD). 1991, c. 615, §§D11,12 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §83-A. Early evaluation screening (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §D13 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §84. In-house rehabilitation programs (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A29 (NEW). 1989, c. 580, §10 (AMD). RR 1991, c. 1, §67 (COR). 1991, c. 615, §D14 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §84-A. Employer rehabilitation programs (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 779, §5 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §85. Orders (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A29 (NEW). 1989, c. 580, §11 (AMD). 1991, c. 615, §§D15-17 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §86. Rehabilitation priorities (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A29 (NEW). 1987, c. 779, §6 (AMD). 1989, c. 580, §12 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §86-A. Order for mandatory retraining (TEXT REPEALED)

(TEXT REPEALED)

SECTION HISTORY

1987, c. 559, §B38 (NEW). 1989, c. 580, §13 (RP).



39 §87. Rights and duties of parties (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A29 (NEW). 1985, c. 729, §4 (AMD). 1987, c. 861, §32 (AMD). 1989, c. 580, §§14,15 (AMD). 1989, c. 878, §B44 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §88. Appeal from a decision of the administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A29 (NEW). 1989, c. 580, §§16,17 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §89. Employment Rehabilitation Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A29 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §90. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A29 (NEW). 1987, c. 559, §B38A (AMD). 1989, c. 580, §§18,19 (AMD). 1991, c. 615, §D18 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).






Subchapter 4: ADMINISTRATION; PROCEDURE; REVIEW; PENALTIES REPEALED BY PL 1991, C. 885, PT. A, §7

39 §91. Workers' Compensation Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 417, §§1,3 (AMD). 1965, c. 508, §1 (AMD). 1967, c. 476, §§23,24 (AMD). 1969, c. 504, §52 (AMD). 1973, c. 537, §§45,46 (AMD). 1973, c. 585, §12 (AMD). 1973, c. 715, §2 (AMD). 1975, c. 59, §3 (AMD). 1975, c. 771, §§423,424 (AMD). 1977, c. 612, §§9,10 (AMD). 1977, c. 709, §2 (AMD). 1979, c. 548, §§2-4 (AMD). 1981, c. 514, §3 (AMD). 1981, c. 698, §192 (AMD). 1983, c. 479, §14 (RPR). 1983, c. 530, §12 (AMD). 1983, c. 853, §§C16,C18 (AMD). 1983, c. 863, §§B43,B45 (AMD). 1987, c. 452, (AMD). 1987, c. 559, §B39 (AMD). 1989, c. 483, §§A57,A58 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §91-A. Full-time commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 548, §5 (NEW). 1983, c. 479, §15 (RP).



39 §92. Authority of chairman; administration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 548, §6 (AMD). 1983, c. 479, §16 (RPR). 1985, c. 63, §G (AMD). 1985, c. 65, §§2,3 (AMD). 1985, c. 372, §§A30,31 (AMD). 1985, c. 601, §§4,5 (AMD). 1985, c. 785, §§B180,181 (AMD). 1987, c. 16, §2 (AMD). 1987, c. 454, §1 (AMD). 1987, c. 877, §1 (AMD). 1991, c. 528, §AA2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §AA2 (AMD). 1991, c. 615, §A41 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §92-A. Assessment on workers' compensation insurers and self-insured employers (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §59 (COR). 1991, c. 528, §AA3 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §AA3 (NEW). 1991, c. 615, §D19 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §92-B. Independent medical examiners (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §59 (RNU). 1991, c. 615, §D19 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §93. Investigations; subpoenas; depositions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 386, (AMD). 1971, c. 16, (AMD). 1971, c. 53, (AMD). 1971, c. 319, (AMD). 1971, c. 544, §§136,137 (AMD). 1973, c. 788, §231 (AMD). 1975, c. 302, §2 (AMD). 1977, c. 612, §§11-13 (AMD). 1977, c. 696, §406 (AMD). 1979, c. 109, (AMD). 1979, c. 541, §A281 (AMD). 1983, c. 479, §17 (AMD). 1985, c. 372, §A32 (AMD). 1987, c. 559, §B40 (AMD). 1987, c. 736, §59 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §94. Approval of compensation or vocational rehabilitation agreement; petition for award (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §47 (AMD). 1973, c. 788, §232 (AMD). 1975, c. 59, §3 (AMD). 1977, c. 437, §4 (AMD). 1977, c. 709, §3 (AMD). 1983, c. 479, §18 (AMD). 1985, c. 372, §A33 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §94-A. Commission actions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 479, §19 (NEW). 1983, c. 682, §7 (AMD). 1985, c. 372, §A34 (AMD). 1991, c. 615, §A42 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §94-B. Procedure upon notice of controversy; informal conference (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 479, §19 (NEW). 1991, c. 615, §A43 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §95. Time for filing petitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 408, §9 (RPR). 1965, c. 489, §8 (AMD). 1973, c. 788, §233 (AMD). 1975, c. 372, (AMD). 1979, c. 541, §A282 (AMD). 1983, c. 46, (AMD). 1983, c. 587, §1 (AMD). 1989, c. 256, §4 (AMD). 1991, c. 615, §A44 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §96. Notice on petitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 199, §1 (RP).



39 §96-A. Procedure for filing petitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 199, §2 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §96-B. Expedited decision on claim of agricultural or aquacultural exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 318, (NEW). 1985, c. 249, §5 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §97. Filing of answers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 388, (AMD). 1977, c. 437, §5 (AMD). 1981, c. 199, §3 (AMD). 1983, c. 38, (AMD). 1983, c. 479, §20 (AMD). 1985, c. 506, §A82 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §98. Time and place of formal hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §234 (AMD). 1977, c. 613, §1 (AMD). 1983, c. 479, §21 (RPR). 1991, c. 615, §D20 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §99. Hearing and decision (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 613, §2 (AMD). 1977, c. 632, §§1,2 (AMD). 1979, c. 713, §1 (AMD). 1981, c. 199, §§4,5 (AMD). 1981, c. 698, §§193-195 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §99-A. Correction of clerical mistakes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 199, (NEW). 1981, c. 199, §6 (RP).



39 §99-B. Prompt decision required (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 490, §2 (NEW). 1983, c. 479, §22 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §99-C. Petition for reopening (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 185, (NEW). 1983, c. 479, §23 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §100. Petitions for review; automatic discontinuance or reduction of benefits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 408, §10 (RPR). 1969, c. 309, (AMD). 1971, c. 420, (AMD). 1981, c. 514, §4 (RPR). 1981, c. 698, §196 (AMD). 1983, c. 479, §24 (AMD). 1985, c. 372, §§A35-38 (AMD). 1987, c. 559, §§B41,B42 (AMD). 1991, c. 615, §D21 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §100-A. Orders or agreements for trial work periods (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 349, (NEW). 1977, c. 696, §407 (AMD). 1983, c. 479, §25 (AMD). 1985, c. 372, §A39 (RPR). 1989, c. 580, §20 (AMD). 1991, c. 615, §C8 (RP).



39 §100-B. Trial work periods (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §C9 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §101. Petition, decree or agreement as affected by subsequent agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §48 (AMD). 1975, c. 59, §3 (AMD). 1977, c. 709, §4 (AMD). 1983, c. 479, §26 (RP).



39 §102. Agreement through mistake of fact or fraud (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §49 (AMD). 1975, c. 59, §3 (AMD). 1977, c. 709, §5 (AMD). 1989, c. 294, §1 (RPR). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §102-A. Incarceration of employee (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §B43 (NEW). 1987, c. 654, §2 (RPR). 1989, c. 654, §§11-13 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §103. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §50 (AMD). 1973, c. 788, §235 (AMD). 1975, c. 59, §3 (AMD). 1977, c. 709, §6 (AMD). 1979, c. 132, §1 (AMD). 1981, c. 199, §7 (RPR). 1981, c. 514, §5 (RP).



39 §103-A. Appellate Division created (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 514, §6 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §103-B. Appeal from commission decision (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 514, §6 (NEW). 1983, c. 587, §2 (AMD). 1983, c. 643, §1 (AMD). 1983, c. 816, §§B24,B25 (AMD). 1985, c. 372, §A40 (AMD). 1989, c. 412, §§1,2,4,5 (AMD). 1991, c. 615, §§A45,46 (AMD). 1991, c. 824, §A90 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §103-C. Appeal from a decision of the division (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 514, §6 (NEW). 1983, c. 643, §2 (AMD). 1985, c. 372, §A41 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §103-D. Report to the Law Court (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 514, §6 (NEW). 1981, c. 698, §197 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §103-E. Enforcement of division (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 514, §6 (NEW). 1981, c. 698, §198 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §104. Enforcement or modification of decree (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §51 (AMD). 1975, c. 59, §3 (AMD). 1977, c. 709, §7 (AMD). 1981, c. 698, §199 (RP).



39 §104-A. Compensation payments; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 155, (NEW). 1973, c. 746, §10 (AMD). 1977, c. 333, (RPR). 1977, c. 696, §349 (AMD). 1981, c. 291, §2 (AMD). 1981, c. 485, (AMD). 1981, c. 698, §§200,201 (AMD). 1983, c. 479, §§27,28 (AMD). 1987, c. 77, §§5,6 (AMD). 1987, c. 290, (AMD). 1987, c. 559, §§B44,B45 (AMD). 1989, c. 503, §B180 (AMD). 1991, c. 615, §A47 (AMD). 1991, c. 825, §6 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §104-B. Multiple injuries; apportionment of liability (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 368, (NEW). 1981, c. 474, §4 (RPR). 1991, c. 615, §A48 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §105. Death of petitioner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §106. Reports to commission (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 571, §70 (AMD). 1973, c. 788, §236 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 437, §6 (AMD). 1985, c. 372, §A42 (AMD). 1987, c. 559, §B46 (RPR). 1991, c. 615, §§A49-52 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §106-A. Notice by the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 142, §2 (NEW). 1979, c. 541, §A283 (AMD). 1983, c. 479, §29 (AMD). 1983, c. 682, §8 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §107. Information from insurance companies (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §12 (AMD). 1981, c. 190, (AMD). 1987, c. 402, §A210 (AMD). 1987, c. 559, §B47 (AMD). 1989, c. 434, §9 (RPR). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §108. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §425 (AMD). 1979, c. 713, §2 (RPR). 1987, c. 559, §B48 (RP).



39 §108-A. Reports and data collection (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §B49 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §109. False statements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §350 (RP).



39 §110. Witness and attorney's fees allowable (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 408, §11 (NEW). 1965, c. 489, §9 (AMD). 1979, c. 132, §2 (AMD). 1983, c. 479, §30 (AMD). 1985, c. 372, §A43 (RPR). 1985, c. 431, §2 (AMD). 1991, c. 615, §D22 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §110-A. Appearance by officer or employee of corporation or partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §B50 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §111. Discrimination (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 190, (NEW). 1985, c. 118, (AMD). 1989, c. 251, §2 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §111-A. Provisional payment of certain disability benefits (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 354, (NEW). 1977, c. 696, §408 (AMD). 1989, c. 468, (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §112. Protection (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 554, (NEW). 1977, c. 612, §14 (AMD). 1977, c. 696, §409 (AMD). 1985, c. 372, §A44 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §112-A. Inadmissible statements (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 372, §A45 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §113. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 559, §B51 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §114. Compilation of claims information (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §A53 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).






Subchapter 5: MEDICAL COORDINATION REPEALED BY PL 1991, C. 885, PT. A, §7

39 §121. Office of Medical Coordination established (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §D23 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §122. Medical Coordinator (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 615, §D23 (NEW). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).









Chapter 3: EMPLOYER'S LIABILITY REPEALED BY PL 1991, C. 885, PT. A, §7

39 §141. Definition of employer's liability; rights of employee (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §142. Actions for damages for death in addition to those for injury (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §143. Surviving spouse or next of kin, actions by (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §25 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §144. Measure of damages in event of death (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §145. Notice of injury; requisites; sufficiency; limitation of actions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §146. Liability not barred by contracts with independent contractors (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §147. Employee's knowledge of defect or negligence (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §148. Scope of sections 141 -- 147; effect of judgment or settlement (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §149. Contracts for exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).






Chapter 5: OCCUPATIONAL DISEASES REPEALED BY PL 1991, C. 885, PT. A, §7

39 §181. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §182. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 374, §3 (AMD). 1973, c. 788, §237 (AMD). 1977, c. 696, §410 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §183. Occupational disease defined (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 374, §4 (AMD). 1975, c. 480, §11 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §184. False reports (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §185. Aggravation of occupational disease (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §186. Date from which compensation is computed; employer liable (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §238 (AMD). 1977, c. 696, §411 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §187. Notice of incapacity; filing of claim (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §239 (AMD). 1977, c. 696, §412 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §188. Partial incapacity (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §413 (AMD). 1985, c. 372, §A46 (AMD). 1987, c. 560, §8 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §189. Compensation limits (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 374, §5 (RPR). 1971, c. 376, (AMD). 1985, c. 372, §A47 (AMD). 1985, c. 606, (AMD). 1987, c. 560, §9 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §190. Examination of employees (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §191. Waiver (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §414 (AMD). 1981, c. 164, (RP).



39 §192. Impartial medical advice (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §415 (AMD). 1991, c. 615, §A54 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §193. Occupational loss of hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 374, §6 (RPR). 1971, c. 318, §3 (AMD). 1977, c. 659, §§1,2 (AMD). 1979, c. 313, (AMD). 1983, c. 496, §§1,2 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §194. Silicosis (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 374, §7 (AMD). 1975, c. 480, §12 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §194-A. Asbestosis (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 374, §8 (NEW). 1983, c. 428, §1 (RP).



39 §194-B. Special provisions for asbestos-related diseases (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 428, §2 (NEW). 1985, c. 372, §A48 (AMD). 1987, c. 560, §10 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §195. Disability due to radioactive properties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 374, §9 (AMD). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A7 (RP).



39 §196. New occupational diseases retroactive (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 374, §10 (RP).









TITLE 39-A: WORKERS' COMPENSATION (Enacted by PL 1991, c. 885, Pt. A, @8)

Part 1: MAINE WORKERS' COMPENSATION ACT OF 1992 ENACTED BY PL 1991, C. 885, PT. A, §8

Chapter 1: GENERAL PROVISIONS ENACTED BY PL 1991, C. 885, PT. A, §8

39-A §101. Short title

This Part may be known and cited and referred to in proceedings and agreements under this Part as the "Maine Workers' Compensation Act of 1992." [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §102. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

1. After-tax average weekly wage. "After-tax average weekly wage" means average weekly wage, as defined in subsection 4, reduced by the prorated weekly amount that would have been paid under the Federal Insurance Contributions Act, 26 United States Code, Sections 3101 to 3126, state income tax and federal income tax calculated on an annual basis, using as the number of exemptions the disabled employee's dependents plus the employee, and without excess itemized deductions. Effective January 1, 1993 and each January 1st until and including January 1, 2012, the applicable federal and state laws in effect on the preceding July 1st are used in determining the after-tax weekly wage. Each December 1st until and including December 1, 2011, the board shall publish tables of the average weekly wage and 80% of after-tax average weekly wage that will take effect on the following January 1st. These tables are conclusive for the purpose of converting an average weekly wage into 80% of after-tax average weekly wage.

[ 2013, c. 63, §1 (AMD) .]

2. Agriculture. "Agriculture" means the operation of farm premises, including:

A. The planting, cultivating, producing, growing and harvesting of agricultural or horticultural commodities on those premises; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The raising of livestock and poultry on those premises; [2013, c. 111, §1 (AMD); 2013, c. 111, §2 (AFF).]

C. Any work performed as an incident to or in conjunction with these farm operations, including the packing, drying and storing of these commodities for market, if these operations:

(1) Are incident to or in conjunction with growing and harvesting farm operations of the same employer; and

(2) Are not provided as a service for other farm operations or employers; or [2013, c. 111, §1 (AMD); 2013, c. 111, §2 (AFF).]

D. Equine activity, as defined in Title 7, section 4101, subsection 5. [2013, c. 111, §1 (NEW); 2013, c. 111, §2 (AFF).]

[ 2013, c. 111, §1 (AMD); 2013, c. 111, §2 (AFF) .]

3. Aquaculture. "Aquaculture" means the commercial production of cultured fish, shellfish, seaweed or other marine plants for human and animal consumption, including:

A. All cultivating activities occurring at hatcheries or nurseries, from the egg, larval or spore stages to the transfer of the product to a growing site; and [1993, c. 209, §1 (NEW).]

B. All cultivating activities occurring on water, from the receipt of fish, shellfish, seaweed or other marine plants from onshore facilities to the delivery of harvested products to onshore facilities for processing. [1993, c. 209, §1 (NEW).]

[ 1993, c. 209, §1 (AMD) .]

4. Average weekly wages or average weekly wages, earnings or salary. The term "average weekly wages" or "average weekly wages, earnings or salary" is defined as follows.

A. "Average weekly wages, earnings or salary" of an injured employee means the amount that the employee was receiving at the time of the injury for the hours and days constituting a regular full working week in the employment or occupation in which the employee was engaged when injured; except that this does not include any reasonable and customary allowance given to the employee by the employer for the purchase, maintenance or use of any chainsaws or skidders used in the employee's occupation if that employment or occupation had continued on the part of the employer for at least 200 full working days during the year immediately preceding that injury. For purposes of this paragraph, "reasonable and customary allowance" is the allowance provided in a negotiated contract between the employee and the employer or, if not provided for by a negotiated contract, an allowance determined by the Department of Labor. In the case of piece workers and other employees whose wages during that year have generally varied from week to week, wages are averaged in accordance with the method provided under paragraph B. [1995, c. 560, Pt. G, §21 (AMD); 1995, c. 560, Pt. G, §29 (AFF).]

B. When the employment or occupation did not continue pursuant to paragraph A for 200 full working days, "average weekly wages, earnings or salary" is determined by dividing the entire amount of wages or salary earned by the injured employee during the immediately preceding year by the total number of weeks, any part of which the employee worked during the same period. The week in which employment began, if it began during the year immediately preceding the injury, and the week in which the injury occurred, together with the amounts earned in those weeks, may not be considered in computations under this paragraph if their inclusion would reduce the average weekly wages, earnings or salary. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. Notwithstanding paragraphs A and B, the average weekly wage of a seasonal worker is determined by dividing the employee's total wages, earnings or salary for the prior calendar year by 52.

(1) For the purposes of this paragraph, the term "seasonal worker" does not include any employee who is customarily employed, full time or part time, for more than 26 weeks in a calendar year. The employee need not be employed by the same employer during this period to fall within this exclusion.

(2) Notwithstanding subparagraph (1), the term "seasonal worker" includes, but is not limited to, any employee who is employed directly in agriculture or in the harvesting or initial hauling of forest products. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. When the methods set out in paragraph A, B or C of arriving at the average weekly wages, earnings or salary of the injured employee can not reasonably and fairly be applied, "average weekly wages" means the sum, having regard to the previous wages, earnings or salary of the injured employee and of other employees of the same or most similar class working in the same or most similar employment in the same or a neighboring locality, that reasonably represents the weekly earning capacity of the injured employee in the employment in which the employee at the time of the injury was working. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

E. When the employee is employed regularly in any week concurrently by 2 or more employers, for one of whom the employee works at one time and for another of whom the employee works at another time, the employee's average weekly wages are computed as if the wages, earnings or salary received by the employee from all such employers were wages, earnings or salary earned in the employment of the employer for whom the employee was working at the time of the injury. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

F. When the employer has paid the employee a sum to cover any special expense incurred by the employee by the nature of the employee's employment, the sum paid is not reckoned as part of the employee's wages, earnings or salary. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

G. The fact that an employee has suffered a previous injury or received compensation for a previous injury does not preclude compensation for a later injury or for death; but, in determining the compensation for a later injury or death, the employee's average weekly wages are the sum that will reasonably represent the employee's weekly earning capacity at the time of the later injury in the employment in which the employee was working at that time, and are computed according to and subject to the limitations of this subsection. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

H. "Average weekly wages, earnings or salary" does not include any fringe or other benefits paid by the employer that continue during the disability. Any fringe or other benefit paid by the employer that does not continue during the disability must be included for purposes of determining an employee's average weekly wage to the extent that the inclusion of the fringe or other benefit will not result in a weekly benefit amount that is greater than 2/3 of the state average weekly wage at the time of injury. The limitation on including discontinued fringe or other benefits only to the extent that such inclusion does not result in a weekly benefit amount greater than 2/3 of the state average weekly wage at the time of injury does not apply if the injury results in the employee's death. [2003, c. 437, §1 (AMD).]

[ 2003, c. 437, §1 (AMD) .]

5. Board; board member. "Board" means the Workers' Compensation Board created by section 151 and includes a designee of the board. "Board member" means any member of the board, including the executive director.

[ 2003, c. 608, §4 (AMD) .]

6. Community. "Community" means the area within a 75-mile radius of an employee's residence or the actual distance from an employee's normal work location to the employee's residence at the time of an employee's injury, whichever is greater.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Compensation payment scheme. "Compensation payment scheme" means the procedure whereby an employer is required to provide compensation or other benefits under this Act to an employee. "Compensation payment scheme" includes a decree of the board, payment under the early-pay system provided in former Title 39, section 51-B and, in case of injuries prior to January 1, 1984, an approved agreement.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

8. Dependent. "Dependent" means a member of an employee's family or that employee's next of kin who is wholly or partly dependent upon the earnings of the employee for support at the time of the injury. The following persons are conclusively presumed to be wholly dependent for support upon a deceased employee:

A. A spouse of the deceased employee who was living with the employee at the time of the employee's death, who was living apart from the employee for a justifiable cause or because the spouse had been deserted by the employee or who was actually dependent in any way upon the employee at the time of the injury. A spouse living apart from the employee must produce a court order or other competent evidence as to separation and actual dependency; and [2013, c. 63, §2 (RPR).]

B. [2013, c. 63, §3 (RP).]

C. A child, including an adopted child or a stepchild, under the age of 18 years, or under the age of 23 years if a student or over the age of 18 years but physically or mentally incapacitated from earning, who is dependent upon the parent with whom the dependent is living or upon whom the dependent is actually dependent in any way at the time of the injury to the parent, there being no surviving dependent parent. For the purposes of this paragraph, "child" includes any dependent posthumous child whose mother is not living. If there is more than one child dependent, the compensation must be divided equally among them.

For the purposes of this paragraph, the term "student" means a person regularly pursuing a full-time course of study or training at an institution that is:

(1) A school, college or university operated or directly supported by the United States or by any state or local government or political subdivision thereof;

(2) A school, college or university that has been accredited by a state or by a state-recognized or nationally recognized accrediting agency or body;

(3) A school, college or university not accredited pursuant to subparagraph (2) but whose credits are accepted, on transfer, for credit on the same basis as if transferred from an accredited institution by not fewer than 3 institutions accredited pursuant to subparagraph (2); or

(4) An additional type of educational or training institution as defined by the board, but not after the dependent reaches the age of 23 or has completed 4 years of education beyond the high school level, except that, when the dependent's 23rd birthday occurs during a semester or other enrollment period, the dependent continues to be considered a student until the end of the semester or other enrollment period. A child is not deemed to have ceased to be a student during any interim between school years if the interim does not exceed 5 months and if the dependent shows to the satisfaction of the board that the dependent has a bona fide intention of continuing to pursue a full-time course of education or training during the semester or other enrollment period immediately following the interim or during periods of reasonable duration during which, in the judgment of the board, the dependent is prevented by factors beyond the dependent's control from pursuing the dependent's education. A child is not deemed to be a student under this Act during a period of service in the Armed Forces of the United States. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

In all other cases, questions of total or partial dependency must be determined in accordance with the fact as the fact was at the time of the injury. If there is more than one person wholly dependent, the compensation must be divided equally among them and persons partly dependent, if any, are not entitled to a part of the compensation during the period in which compensation is paid to persons wholly dependent. If there is no one wholly dependent and more than one person who is partly dependent, the compensation must be divided among them according to the relative extent of their dependency.

[ 2013, c. 63, §§2, 3 (AMD) .]

9. Dependent of another person. For purposes of the payment or the termination of compensation under section 215, "dependent of another person" means a widow or widower of a deceased employee that over 1/2 of that person's support during a calendar year was provided by the other person.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

10. Design professional. "Design professional" means:

A. An architect, professional engineer, landscape architect, land surveyor, geologist or soil scientist licensed to practice that profession in the State in accordance with Title 32; or [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. Any corporation or partnership, professional or general, that employs one or more of any of the professionals described in paragraph A and whose sole purpose is the rendering of professional services practiced by any professional described in paragraph A. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

11. Employee. The term "employee" is defined as follows.

A. "Employee" includes officials of the State and officials of counties, cities, towns, water districts and all other quasi-public corporations of a similar character, every duly elected or appointed executive officer of a private corporation other than a charitable, religious, educational or other nonprofit corporation, and every person in the service of another under any contract of hire, express or implied, oral or written, except:

(1) Persons engaged in maritime employment or in interstate or foreign commerce who are within the exclusive jurisdiction of admiralty law or the laws of the United States, except that this section may not be construed to exempt from the definition of "employee" a person who is employed by the State and is thereby barred by the State's sovereign immunity from bringing a claim against that person's employer under admiralty law or other laws of the United States for claims that are otherwise cognizable under this Act;

(2) Firefighters, including volunteer firefighters who are active members of a volunteer fire association as defined in Title 30-A, section 3151; volunteer emergency medical services persons as defined in Title 32, section 83, subsection 12; and police officers are employees within the meaning of this Act. In computing the average weekly wage of an injured volunteer firefighter or volunteer emergency services person, the average weekly wage must be taken to be the earning capacity of the injured employee in the occupation in which the employee is regularly engaged. Employers who hire workers within this State to work outside the State may agree with these workers that the remedies under this Act are exclusive as regards injuries received outside this State arising out of and in the course of that employment; and all contracts of hiring in this State, unless otherwise specified, are presumed to include such an agreement. Any reference to an employee who has been injured must, when the employee is dead, include the employee's legal representatives, dependents and other persons to whom compensation may be payable;

(3) Notwithstanding any other provisions of this Act, any charitable, religious, educational or other nonprofit corporation that may be or may become an assenting employer under this Act may cause any duly elected or appointed executive officer to be an employee of the corporation by specifically including the executive officer among those to whom the corporation secures payment of compensation in conformity with chapter 5; and the executive officer must remain an employee of the corporation under this Act while such payment is so secured. With respect to any corporation that secures compensation by making a contract of workers' compensation insurance, specific inclusion of the executive officer in the contract causes the officer to be an employee of the corporation under this Act;

(4) Except for persons engaged in harvesting of forest products, any person who, in a written statement to the board, waives all the benefits and privileges provided by the workers' compensation laws, provided that the board has found that person to be a bona fide owner of at least 20% of the outstanding voting stock of the corporation by which that person is employed or a shareholder of the professional corporation by which that person is employed and that this waiver was not a prerequisite condition to employment. For the purposes of this subparagraph, the term "professional corporation" means a domestic or foreign professional corporation as defined in Title 13, section 723.

Any person may revoke or rescind that person's waiver upon 30 days' written notice to the board and that person's employer. The parent, spouse, domestic partner as defined in Title 24, section 2319-A, subsection 1 or child of a person who has made a waiver under the previous sentence may state, in writing, that the parent, spouse, domestic partner as defined in Title 24, section 2319-A, subsection 1 or child waives all the benefits and privileges provided by the workers' compensation laws if the board finds that the waiver is not a prerequisite condition to employment and if the parent, spouse, domestic partner as defined in Title 24, section 2319-A, subsection 1 or child is employed by the same corporation that employs the person who has made the first waiver;

(5) Except for persons engaged in harvesting of forest products, the parent, spouse, domestic partner as defined in Title 24, section 2319-A, subsection 1 or child of a sole proprietor who is employed by that sole proprietor or the parent, spouse, domestic partner as defined in Title 24, section 2319-A, subsection 1 or child of a partner who is employed by the partnership of that partner or the parent, spouse, domestic partner as defined in Title 24, section 2319-A, subsection 1 or child of a member of a limited liability company who is employed by that limited liability company may state, in writing, that the parent, spouse, domestic partner as defined in Title 24, section 2319-A, subsection 1 or child waives all the benefits and privileges provided by the workers' compensation laws if the board finds that the waiver is not a prerequisite condition to employment;

(6) Employees of an agricultural employer when harvesting 150 cords of wood or less each year from farm wood lots, provided that the employer is covered under an employer's liability insurance policy as required in subsection 17;

(7) An independent contractor;

(8) Except as otherwise provided in sections 105-A and 401, if a person employs an independent contractor, any employee of the independent contractor is not considered an employee of that person for the purposes of this Act. The person who employs an independent contractor is not responsible for providing workers' compensation insurance covering the payment of compensation and benefits to the employees of the independent contractor. An insurance company may not charge a premium to any person for any employee excluded by this subparagraph; or

(9) A state or municipal employee while the employee is on assignment as a certified disaster service volunteer for the American Red Cross pursuant to Title 5, section 19-B or Title 30-A, section 2705. Duties performed while on a volunteer disaster relief assignment for the American Red Cross may not be considered a work assignment by a state agency or municipality. [2009, c. 452, §3 (AMD).]

B. "Employee" includes, if the person elects to be personally covered by this Title, any person who regularly operates a business or practices a trade, profession or occupation, whether individually or in partnership or association with other persons or as a member of a limited liability company, whether or not the person hires employees. Such a person shall elect personal coverage by insuring and keeping insured the payment of compensation and other benefits under a workers' compensation insurance policy. The insurance policy must clearly indicate the intention of the parties to provide coverage for the person electing to be personally covered. The insurance company shall file with the board notice, in such form as the board approves, of the issuance of any workers' compensation policy to a person electing personal coverage. That insurance may not be cancelled within the time limited in that policy for its expiration until at least 30 days after mailing a notice of the cancellation of that insurance to the board and the person electing personal coverage. In the event that the person electing personal coverage has obtained a workers' compensation insurance policy from another insurance company, and that insurance becomes effective prior to the expiration of the 30 days, cancellation is effective as of the effective date of the other insurance. The Superintendent of Insurance is authorized to review for approval, at the superintendent's discretion, an appropriate classification for this class of persons and a reasonable rate. [2001, c. 518, §2 (AMD).]

B-1. "Employee" includes any person engaged in harvesting forest products, except the following persons:

(1) A person who contracts directly with the landowner if the person meets the criteria for obtaining a certificate of independent status or a predetermination of independent contractor status and:

(a) Performs all of the wood harvesting alone;

(b) Performs all of the wood harvesting alone or with the assistance of one or more of the following persons whose relationship with the person is that of spouse, domestic partner as defined in Title 24, section 2319-A, subsection 1, parent, sibling, child, niece or nephew;

(c) Performs all of the wood harvesting alone or with the assistance of one or more other persons all covered by workers' compensation insurance; or

(d) Performs all of the wood harvesting alone or with the assistance of a partner when a legal partnership exists and neither partner acts as a supervisor of the other;

(2) A spouse, domestic partner as defined in Title 24, section 2319-A, subsection 1, parent, sibling, child, niece or nephew of a person who contracts directly with the landowner to perform all of the wood harvesting alone or with the assistance of one or more of the following: the person's spouse, domestic partner as defined in Title 24, section 2319-A, subsection 1, parent, sibling, child, niece or nephew; or

(3) A partner of a person who contracts directly with the landowner to perform all of the wood harvesting alone or with the assistance of a partner when a legal partnership exists and neither partner acts as a supervisor of the other.

Unless employed by a private employer, a person considered an employee under this paragraph shall obtain personal coverage in the same manner and under the same provisions as a person described in paragraph B who elects to be covered by this Title. [2007, c. 350, §2 (AMD).]

C. "Employee" does not include any person who is otherwise an employee, if the person is injured as a result of the person's voluntary participation in an employer-sponsored athletic event or an employer-sponsored athletic team. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. "Employee" does not include a real estate broker or salesperson whose services are performed for remuneration solely by way of commission if the broker or salesperson has signed a contract with the agency indicating the existence of an independent contractor relationship. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

E. "Employee" does not include any person who is a sentenced prisoner in actual execution of a term of incarceration imposed in this State or any other jurisdiction for a criminal offense, except in relation to compensable injuries suffered by the prisoner during incarceration and while the prisoner is:

(1) A prisoner in a county jail under final sentence of 72 hours or less and is assigned to work outside of the county jail;

(2) Employed by a private employer;

(3) Participating in a work release program;

(5) Employed in a program established under a certification issued by the United States Department of Justice under 18 United States Code, Section 1761;

(6) Employed while in a supervised community confinement program pursuant to Title 34-A, section 3036-A; or

(7) Employed while in a community confinement monitoring program pursuant to Title 30-A, section 1659-A. [2013, c. 133, §35 (AMD).]

F. A person certified by the Director of the Maine Emergency Management Agency within the Department of Defense, Veterans and Emergency Management as a qualified search and rescue worker is an employee of the State within the meaning of this Act while that person is performing search and rescue activity at the request of a state, county or local government entity. In computing the average weekly wage of a certified search and rescue worker injured while performing such activity, the average weekly wage must be taken to be the earning capacity of the injured employee in the occupation in which the employee is regularly engaged. [2003, c. 489, §2 (NEW).]

[ 2013, c. 133, §35 (AMD) .]

12. Employer. The term "employer" includes:

A. Private employers; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The State; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. Counties; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. Cities; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

E. Towns; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

F. Water districts and all other quasi-public corporations of a similar nature; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

G. Municipal school committees; and [2011, c. 678, Pt. C, §9 (AMD).]

H. [2011, c. 678, Pt. C, §10 (RP).]

I. Design professionals. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

If the employer is insured, "employer" includes the insurer, self-insurer or group self-insurer unless the contrary intent is apparent from the context or is inconsistent with the purposes of this Act.

[ 2011, c. 678, Pt. C, §§9, 10 (AMD) .]

12-A. Harvesting forest products. "Harvesting forest products" means to sever and remove standing trees from a forest as a raw material for commercial purposes. "Forest products" has the same meaning as in Title 12, section 8881, subsection 3.

[ 1999, c. 364, §3 (NEW) .]

13. Independent contractor.

[ 2011, c. 643, §14 (AFF); 2011, c. 643, §7 (RP) .]

13-A. Independent contractor. A person who performs services for remuneration is presumed to be an employee unless the employing unit proves that the person is free from the essential direction and control of the employing unit, both under the person's contract of service and in fact and the person meets specific criteria. In order for a person to be an independent contractor:

A. The following criteria must be met:

(1) The person has the essential right to control the means and progress of the work except as to final results;

(2) The person is customarily engaged in an independently established trade, occupation, profession or business;

(3) The person has the opportunity for profit and loss as a result of the services being performed for the other individual or entity;

(4) The person hires and pays the person's assistants, if any, and, to the extent such assistants are employees, supervises the details of the assistants' work; and

(5) The person makes the person's services available to some client or customer community even if the person's right to do so is voluntarily not exercised or is temporarily restricted; and [2011, c. 643, §8 (NEW); 2011, c. 643, §14 (AFF).]

B. At least 3 of the following criteria must be met:

(1) The person has a substantive investment in the facilities, tools, instruments, materials and knowledge used by the person to complete the work;

(2) The person is not required to work exclusively for the other individual or entity;

(3) The person is responsible for satisfactory completion of the work and may be held contractually responsible for failure to complete the work;

(4) The parties have a contract that defines the relationship and gives contractual rights in the event the contract is terminated by the other individual or entity prior to completion of the work;

(5) Payment to the person is based on factors directly related to the work performed and not solely on the amount of time expended by the person;

(6) The work is outside the usual course of business for which the service is performed; or

(7) The person has been determined to be an independent contractor by the federal Internal Revenue Service. [2011, c. 643, §8 (NEW); 2011, c. 643, §14 (AFF).]

[ 2011, c. 643, §8 (NEW); 2011, c. 643, §14 (AFF) .]

14. Insurance company. "Insurance company" means any casualty insurance company or association authorized to do business in this State that may issue policies conforming to subsection 19 and includes the Maine Employers' Mutual Insurance Company. Whenever in this Act relating to procedure the words "insurance company" or "insurer" are used they apply only to cases in which the employer has secured the payment of compensation and other benefits by insuring such payment under a workers' compensation insurance policy, instead of furnishing satisfactory proof of the employer's ability to pay compensation and benefits directly to the employer's employees.

An insurance carrier may not be qualified to issue a workers' compensation insurance policy covering any employees working in this State unless it has and continuously maintains an employee or claims agent within this State empowered to investigate claims arising under this chapter; sign agreements for the payment of compensation as provided by this chapter; and issue drafts or checks in payment of obligations arising under this chapter in amounts of at least $1,000.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

15. Maximum medical improvement. "Maximum medical improvement" means the date after which further recovery and further restoration of function can no longer be reasonably anticipated, based upon reasonable medical probability.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

16. Permanent impairment. "Permanent impairment" means any anatomic or functional abnormality or loss existing after the date of maximum medical improvement that results from the injury.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

17. Private employer. "Private employer" includes corporations, including professional corporations, partnerships and natural persons. Any agricultural employer otherwise included under this Act is not included when harvesting 150 cords of wood or less each year from farm wood lots, provided that, in order to qualify for this exemption, the employer must be covered by an employer's liability insurance policy with total limits of not less than $25,000 and medical payment coverage of not less than $5,000.

[ 2001, c. 235, §1 (AMD) .]

18. Representatives. "Representatives" includes executors and administrators.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

19. Workers' compensation insurance policy. "Workers' compensation insurance policy" means a policy in such form as the Superintendent of Insurance approves, issued by any stock or mutual casualty insurance company or association that may now or hereafter be authorized to do business in this State, which in substance and effect guarantees the payment of the compensation, medical benefits and expenses of burial provided for, in such installment, at such time or times, and to such person or persons and upon such conditions as in this Act provided. Whenever a copy of a policy is filed, a copy certified by the Superintendent of Insurance is admissible as evidence in any legal proceeding wherein the original would be admissible.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1993, c. 209, §1 (AMD). 1995, c. 560, §G21 (AMD). 1995, c. 560, §G29 (AFF). 1997, c. 600, §§3,4 (AMD). 1999, c. 201, §1 (AMD). 1999, c. 201, §2 (AFF). 1999, c. 364, §§1-3 (AMD). 2001, c. 235, §1 (AMD). 2001, c. 490, §1 (AMD). 2001, c. 518, §§1,2 (AMD). 2001, c. 710, §18 (AMD). 2001, c. 710, §19 (AFF). 2003, c. 344, §D27 (AMD). 2003, c. 423, §4 (AMD). 2003, c. 423, §5 (AFF). 2003, c. 437, §1 (AMD). 2003, c. 489, §2 (AMD). 2003, c. 608, §4 (AMD). 2007, c. 350, §§1, 2 (AMD). 2009, c. 142, §17 (AMD). 2009, c. 452, §§3, 4 (AMD). 2009, c. 529, §4 (AMD). 2011, c. 643, §§7, 8 (AMD). 2011, c. 643, §14 (AFF). 2011, c. 678, Pt. C, §§9, 10 (AMD). 2013, c. 63, §§1-3 (AMD). 2013, c. 111, §1 (AMD). 2013, c. 111, §2 (AFF). 2013, c. 133, §35 (AMD).



39-A §103. Common-law defenses lost

In an action to recover damages for personal injuries sustained by an employee arising out of and in the course of the employee's employment, or for death resulting from such injuries, it is not a defense to an employer, except as hereinafter specified: [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

1. Employee negligent. That the employee was negligent;

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Fellow employee negligent. That the injury was caused by the negligence of a fellow employee; or

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Employee assumed risk. That the employee has assumed the risk of the injury.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §104. Applicability to certain actions and employers; exemptions

An employer who has secured the payment of compensation in conformity with sections 401 to 407 is exempt from civil actions, either at common law or under sections 901 to 908; Title 14, sections 8101 to 8118; and Title 18-A, section 2-804, involving personal injuries sustained by an employee arising out of and in the course of employment, or for death resulting from those injuries. An employer that uses a private employment agency for temporary help services is entitled to the same immunity from civil actions by employees of the temporary help service as is granted with respect to the employer's own employees as long as the temporary help service has secured the payment of compensation in conformity with sections 401 to 407. "Temporary help services" means a service where an agency assigns its own employees to a 3rd party to work under the direction and control of the 3rd party to support or supplement the 3rd party's work force in work situations such as employee absences, temporary skill shortages, seasonal work load conditions and special assignments and projects. These exemptions from liability apply to all employees, supervisors, officers and directors of the employer for any personal injuries arising out of and in the course of employment, or for death resulting from those injuries. These exemptions also apply to occupational diseases sustained by an employee or for death resulting from those diseases. These exemptions do not apply to an illegally employed minor as described in section 408, subsection 2. [1995, c. 297, §1 (AMD).]

A design professional acting within the course and scope of providing professional services during the construction, erection or installation of any project or a design professional's employee who is acting within the course and scope of assisting or representing the design professional in the performance of design professional services on or adjacent to the site of the project's construction, erection or installation is immune from liability for any personal injury or death occurring at or adjacent to such a site, if compensation is paid to the injured person or decedent's representative for the injury or death under this Act, and the design professional has no duty under a written contract to assume responsibility for construction site safety. The immunity provided by this section to any design professional does not apply to the negligent preparation of design plans and technical specifications. Except as provided by this section, any waiver, oral or written, express or implied, of the design professional's immunity granted by this section is void and unenforceable as a matter of law. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1995, c. 297, §1 (AMD).



39-A §105. Predetermination of independent contractor and construction subcontractor status

1. Predetermination permitted. A worker, an employer or a workers' compensation insurance carrier, or any together, may apply to the board for a predetermination of whether the status of an individual worker, group of workers or a job classification associated with the employer is that of an employee or an independent contractor.

A. The predetermination by the board creates a rebuttable presumption that the determination is correct in any later claim for benefits under this Act. [1993, c. 120, §1 (AMD); 1993, c. 120, §6 (AFF).]

B. Nothing in this subsection requires a worker, an employer or a workers' compensation insurance carrier to request predetermination. [2009, c. 569, §1 (AMD).]

[ 2009, c. 569, §1 (AMD) .]

1-A. Predetermination permitted for construction subcontractors. A person, as defined in section 105-A, subsection 1, paragraph E, may apply to the board for a predetermination that the person performs construction work in a manner that would not make the person an employee of a hiring agent, as defined in section 105-A, subsection 1, paragraph D.

A. The predetermination issued by the board pursuant to this subsection is valid for one year and creates a rebuttable presumption that the determination is correct in any later claim for benefits under this Act. [2009, c. 569, §1 (NEW).]

B. Nothing in this subsection requires a person, as defined in section 105-A, subsection 1, paragraph E, a worker, an employer or a workers’ compensation insurance carrier to request predetermination. [2009, c. 569, §1 (NEW).]

[ 2009, c. 569, §1 (NEW) .]

2. Premium adjustment. If it is determined that a predetermination does not withstand board or judicial scrutiny when raised in a subsequent workers' compensation claim, then, depending on the final outcome of that subsequent proceeding, either the workers' compensation insurance carrier shall return excess premium collected or the employer shall remit premium subsequently due in order to put the parties in the same position as if the final outcome under the contested claim were predetermined correctly.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Predetermination submission. A party may submit, on forms approved by the board, a request for predetermination regarding the status of a person or job description as an employee, construction subcontractor, as defined in section 105-A, subsection 1, paragraph B, or independent contractor. The request is deemed to have been approved if the board does not deny or take other appropriate action on the submission within 30 days.

[ 2013, c. 63, §4 (AMD) .]

4. Hearing. A hearing, if requested by a party within 10 days of the board's decision on a petition, must be conducted under the Maine Administrative Procedure Act. A ruling by the board or administrative law judge under this section is final and not subject to review by the Superior Court.

[ 2015, c. 297, §2 (AMD) .]

5. Certificate. The board shall provide the petitioning party a certified copy of the decision regarding predetermination that is to be used as evidence at a later hearing on benefits.

[ 1993, c. 120, §1 (AMD); 1993, c. 120, §6 (AFF) .]

6. Rulemaking. The board is authorized to adopt reasonable rules pursuant to the Maine Administrative Procedure Act to implement the intent of this section, which is to afford speedy and equitable predetermination of employee, construction subcontractor, as defined in section 105-A, subsection 1, paragraph B, and independent contractor status.

[ 2009, c. 569, §1 (AMD) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1993, c. 65, §1 (AMD). 1993, c. 120, §1 (AMD). 1993, c. 120, §6 (AFF). 2009, c. 569, §1 (AMD). 2013, c. 63, §§4, 5 (AMD). 2015, c. 297, §2 (AMD).



39-A §105-A. Construction contractors

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Construction site" means a location where a structure that is attached or will be attached to real property is constructed, altered or remodeled. [2009, c. 452, §5 (NEW).]

B. "Construction subcontractor" means an independent contractor if the construction subcontractor meets the definition of independent contractor in section 102, subsection 13-A. [2011, c. 643, §14 (AFF); 2011, c. 643, §9 (RPR).]

C. "Construction work" means any part of the construction, alteration or remodeling of a structure, including related landscaping and other site work performed in connection with the performance of such work, but not including surveying, engineering, examination or inspection of a construction site or the delivery of materials to a construction site. [2009, c. 452, §5 (NEW).]

D. "Hiring agent" means a person that hires or contracts with a person to perform construction work, but excludes an owner or occupant of real property who hires a person or persons to perform construction work on that real property. [2009, c. 452, §5 (NEW).]

E. "Person" means:

(1) An individual;

(2) A sole proprietor;

(3) A working member of a partnership;

(4) A working member of a limited liability company;

(5) A parent, spouse or child of a sole proprietor, partner or working member of a limited liability company under section 102, subsection 11, paragraph A;

(6) A working owner or part owner of a corporation; and

(7) A working shareholder of a professional corporation. [2009, c. 452, §5 (NEW).]

[ 2009, c. 452, §5 (NEW); 2011, c. 643, §9 (AMD); 2011, c. 643, §14 (AFF) .]

2. Status of persons performing construction work. Beginning January 1, 2010, a person performing construction work on a construction site for a hiring agent is presumed to be the employee of the hiring agent for purposes of this Act, unless:

A. The person is a construction subcontractor; or [2009, c. 452, §5 (NEW).]

B. The person owns and operates an item of equipment weighing more than 7,000 pounds and is hired by the hiring agent to operate the equipment on the construction site or to use the equipment to transport materials to or from the site. A person who leases such an item of equipment from a person in the leasing business, other than the hiring agent or an affiliate of the hiring agent, is regarded as the owner for the purposes of this paragraph. A truck with a gross vehicle weight rating greater than 7,000 pounds qualifies as an item of equipment under this paragraph. [2009, c. 452, §5 (NEW).]

[ 2009, c. 452, §5 (NEW) .]

3. Penalties. A person who is required to but fails to secure the payment of compensation with respect to persons deemed to be that person's employees under this section is subject to the penalties under section 324, subsection 3.

[ 2009, c. 452, §5 (NEW) .]

4. Insurer referral obligation. An insurer that believes in good faith that an insured employer withheld from it or from the State Tax Assessor records of payments to a person deemed to be the person's employee under this section may, but is not required to, refer the insured employer and person to the State Tax Assessor in order that the assessor may take appropriate action, and the insurer enjoys immunity for such actions.

[ 2009, c. 452, §5 (NEW) .]

5. Stop-work orders. In addition to any penalty imposed under section 324, subsection 3, if after a hearing the executive director determines that a hiring agent or construction subcontractor has knowingly failed to secure the payment to that hiring agent’s or construction subcontractor’s employees of the compensation provided for by this Act, the executive director or the executive director's designee shall issue a stop-work order pursuant to this subsection. The issuance of a stop-work order by the executive director or the executive director’s designee constitutes final agency action.

A. A hiring agent or construction subcontractor must receive at least 3 business days' notice of a hearing regarding a stop-work order. The executive director or the executive director’s designee shall stay the issuance of a stop-work order if the hiring agent or subcontractor provides evidence acceptable to the executive director or the executive director’s designee that the hiring agent or subcontractor has provided and will continue to provide workers’ compensation coverage for the employees of that hiring agent or subcontractor or for the individuals whose status as employees or independent contractors is in question. Providing such coverage may not be evidence at the hearing that the hiring agent or subcontractor was required to do so under this Act. [2009, c. 649, §1 (NEW).]

B. If the executive director or the executive director's designee finds at the hearing that the hiring agent or construction subcontractor knowingly failed to provide a workers' compensation insurance policy, the executive director or the executive director's designee shall issue a stop-work order effective immediately on the conclusion of the hearing to that hiring agent or construction subcontractor at the construction site at which the executive director or executive director's designee has determined a violation occurred, unless the hiring agent or subcontractor has provided coverage and will continue to do so pursuant to paragraph A. [2009, c. 649, §1 (NEW).]

C. A stop-work order issued pursuant to this subsection remains in effect until the executive director or the executive director's designee issues an order releasing the stop-work order upon finding that the hiring agent or construction subcontractor has come into compliance with the requirements of this subsection and has paid any penalty assessed under section 324, subsection 3 or has entered into a penalty payment agreement with the board. [2009, c. 649, §1 (NEW).]

D. A stop-work order issued pursuant to this subsection against a hiring agent or construction subcontractor applies to any successor firm, corporation or partnership of the hiring agent or construction subcontractor in the same manner as it applies to the hiring agent or construction subcontractor. [2009, c. 649, §1 (NEW).]

E. Any payment or performance bond issued on or in relation to a construction project subject to a stop-work order may not cover any exposure arising out of or during the shutdown of that project. [2009, c. 649, §1 (NEW).]

For purposes of this subsection, a violation is considered knowing if the hiring agent or construction subcontractor has previously obtained workers' compensation insurance and the insurance has been cancelled or the insurance has not been continued or renewed; has been notified in writing by the board of the need for workers' compensation insurance; or has had one or more previous violations of the requirement to secure the payment to that hiring agent's or construction subcontractor's employees of the compensation provided for by this Act.

[ 2009, c. 649, §1 (NEW) .]

6. Insurance coverage information for public construction projects. Insurance coverage information regarding construction subcontractors and independent contractors is controlled by this subsection.

A. At the onset of work on any construction project undertaken by the State, the University of Maine System or the Maine Community College System, the general contractor or designated project construction manager, if any, shall provide to the board a list of all construction subcontractors and independent contractors on the job site and a record of the entity to whom that construction subcontractor or independent contractor is directly contracted and by whom that construction subcontractor or independent contractor is insured for workers' compensation purposes. The list must be posted on the board's publicly accessible website and updated as needed. [2011, c. 403, §3 (NEW).]

B. The board and the Department of Administrative and Financial Services, Bureau of General Services shall cooperate and provide notice to each other regarding the letting of state-funded construction projects and any stop-work order, debarment or other action as either may take or issue. [2011, c. 403, §3 (NEW).]

C. This subsection provides minimum disclosure standards regarding construction subcontractors and independent contractors and does not preclude the contracting agency from setting more rigorous standards for construction work under its jurisdiction. [2011, c. 403, §3 (NEW).]

D. If the general contractor or designated project construction manager fails to provide the board with the information required by paragraph A, that person is subject to a fine of not less than $250. [2011, c. 403, §3 (NEW).]

[ 2011, c. 403, §3 (NEW) .]

SECTION HISTORY

2009, c. 452, §5 (NEW). 2009, c. 649, §1 (AMD). 2011, c. 403, §3 (AMD). 2011, c. 643, §9 (AMD). 2011, c. 643, §14 (AFF).



39-A §106. Invalidity of waiver of rights; claims not assignable

No agreement by an employee, unless approved by the board or by the Commissioner of Labor, to waive the employee's rights to compensation under this Act is valid. No claims for compensation under this Act are assignable or subject to attachment or liable in any way for debt, except for the enforcement of a current support obligation or support arrears pursuant to Title 19-A, chapter 65, subchapter II, article 3 or Title 19-A, chapter 65, subchapter III, or for reimbursement of general assistance pursuant to Title 22, section 4318. [1995, c. 694, Pt. D, §63 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1995, c. 694, §D63 (AMD). 1995, c. 694, §E2 (AFF).



39-A §107. Liability of 3rd persons; election of employee; subrogation

When an injury or death for which compensation or medical benefits are payable under this Act is sustained under circumstances creating in some person other than the employer a legal liability to pay damages, the injured employee may, at the employee's option, either claim the compensation and benefits or obtain damages from or proceed at law against that other person to recover damages. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

If the injured employee elects to claim compensation and benefits under this Act, any employer having paid the compensation or benefits or having become liable for compensation or benefits under any compensation payment scheme has a lien for the value of compensation paid on any damages subsequently recovered against the 3rd person liable for the injury. If the employee or the employee's beneficiary fails to pursue the remedy against the 3rd party within 30 days after written demand by the employer, the employer is subrogated to the rights of the injured employee and is entitled to enforce liability in its own name or in the name of the injured party, the accounting for the proceeds to be made on the basis provided. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

If the employee or the employee's beneficiary recovers damages from a 3rd person, the employee shall repay to the employer, out of the recovery against the 3rd person, the benefits paid by the employer under this Act, less the employer's proportionate share of cost of collection, including reasonable attorney's fees. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

If the employer recovers from a 3rd person damages in excess of the compensation and benefits paid or for which the employer has become liable, then any excess must be paid to the injured employee, less a proportionate share of the expenses and cost of actions or collection, including reasonable attorney's fees. Settlement of any such subrogation claims and the distribution of the proceeds therefrom must have the approval of the court in which the subrogation action is pending or to which it is returnable; or if not in suit, of the board. When the court in which the subrogation action is pending or to which it is returnable is in vacation, the judge of the court, or, if the action is pending in or returnable to the Superior Court, any Justice of the Superior Court has the power to approve the settlement of the action and the distribution of the proceeds therefrom. The beneficiary is entitled to reasonable notice and the opportunity to be present in person or by counsel at the approval proceeding. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §108. Preference of claims

A claim for compensation under this Act and any compensation payment scheme are entitled to a preference over the unsecured debts of the employer to the same amount as the wages of labor are preferred by the laws of this State. Nothing in this section may be construed as impairing any lien that the employee may have acquired. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §109. Compilation of claims information

A person or entity may not compile for the purpose of distribution and sale listings of employee names and information regarding their claims with the board. Any person or entity found by the board to have violated this section is subject to the remedy provision of the Maine Human Rights Act, Title 5, sections 4613 and 4614. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §110. Collective bargaining

1. Permitted options. Subject to the limitation of subsection 2, the board shall recognize as valid and binding a provision in a collective bargaining agreement between an employer and a recognized bargaining agent establishing any of the following:

A. Alternative dispute resolution systems that may include, but are not limited to, mediation or binding arbitration or the use of mediation and binding arbitration; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§8-11 (AFF).]

B. Preferred provider systems for the delivery of health care services or treatment; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§8-11 (AFF).]

C. The use of a designated or limited list of independent medical examiners; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§8-11 (AFF).]

D. Light-duty, modified job or return-to-work programs; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§8-11 (AFF).]

E. Vocational rehabilitation or retraining programs; or [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§8-11 (AFF).]

F. A 24-hour coverage program. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§8-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§8-11 (AFF) .]

2. Limitation. An agreement pursuant to subsection 1 may not diminish an employee's entitlement to benefits guaranteed by this Act. Any agreement in violation of this subsection is null and void.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§8-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §111. Alternative programs

After consultation with the Superintendent of Insurance, the board may approve an agreement entered into between an employer and some or all of the employer's employees to secure the payment of compensation and benefits through an alternative program that is different from but not less than the compensation and benefits provided by this Act. The alternative program may not be approved by the board unless it provides for compensation and benefits in addition to those required by this Act and unless it is for a fixed period of time. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §112. Workers' compensation coverage for forest firefighters

Notwithstanding Title 12, section 8901, subsection 2 and Title 12, sections 8902, 8905, 9201, 9202, 9204 and 9205, workers' compensation coverage is provided to forest fire wardens and laborers hired by municipalities for forest fire-fighting activities as follows. [1993, c. 439, §1 (NEW).]

1. Municipal responsibility. The municipality is responsible for workers' compensation costs for injuries that occur while the municipality is in actual control of forest fire-fighting activities.

[ 1993, c. 439, §1 (NEW) .]

2. State responsibility. The State is responsible for workers' compensation costs for injuries that occur while the State is in actual control of forest fire-fighting activities.

[ 1993, c. 439, §1 (NEW) .]

For purposes of this section, "actual control" means on-site supervisory responsibility for the entire command structure directing forest fire-fighting activities at the fire scene. A municipality is assumed to be in actual control until the State accepts or takes actual control. [1993, c. 439, §1 (NEW).]

SECTION HISTORY

1993, c. 439, §1 (NEW).



39-A §113. Exemption for nonresident employees; reciprocity

1. Exemption. An employee who is employed in another state and that employee's employer are exempt from this Act with respect to that employee while the employee is temporarily in this State doing work for that employer if:

A. The employee is not a resident of this State and was not hired in this State; [1995, c. 70, §1 (NEW).]

B. The employer does not have a permanent place of business in the State; [1995, c. 70, §1 (NEW).]

C. The employee's presence in this State for purposes of conducting employment activities does not exceed any of the following periods:

(1) Five consecutive days;

(2) Ten days in any 30-day period; or

(3) Thirty days in any 360-day period; [1995, c. 70, §1 (NEW).]

D. The employer and employee are covered by the provisions of the workers' compensation laws or similar laws of the other state and that law applies to them while they are working in this State; [1995, c. 70, §1 (NEW).]

E. The employer has furnished workers' compensation insurance coverage under the workers' compensation laws or similar laws of the other state so as to cover the employee's employment while in this State; [1995, c. 70, §1 (NEW).]

F. The extraterritorial provisions of this Act covering employees in this State temporarily working in the other state are recognized in the other state; and [1995, c. 70, §1 (NEW).]

G. Employers and employees covered in this State are exempt from the application of the workers' compensation laws or similar laws of the other state under legislation comparable to this section. [1995, c. 70, §1 (NEW).]

[ 1995, c. 70, §1 (NEW) .]

2. Other state's laws prevail. If the exemption provided in subsection 1 applies, the workers' compensation laws or similar laws of the other state are the exclusive remedy against the employer in that state for any injury, whether resulting in death or not, received by an employee while working for that employer in this State.

[ 1995, c. 70, §1 (NEW) .]

3. Certificate of compliance. A certificate from a duly authorized official of the workers' compensation board or similar department or agency of the other state certifying that an employer is insured in that other state and has provided extraterritorial coverage insuring the employer's employees while working within this State is prima facie evidence that the employer carries such compensation insurance.

[ 1995, c. 70, §1 (NEW) .]

4. Reciprocal agreements. The board may enter into reciprocal agreements with workers' compensation agencies of other states adopting legislation similar to this section to ensure efficient administration of the Act.

[ 1995, c. 70, §1 (NEW) .]

SECTION HISTORY

1995, c. 70, §1 (NEW).



39-A §114. Independent contractor status for truckers and couriers (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 176, §1 (NEW). 2011, c. 643, §14 (AFF). 2011, c. 643, §10 (RP).






Chapter 3: WORKERS' COMPENSATION BOARD ENACTED BY PL 1991, C. 885, PT. A, §8

39-A §151. Workers' Compensation Board

1. Board established. Pursuant to Title 5, section 12004-G, subsection 35, the Workers' Compensation Board is established as an independent board composed of 7 members. The members of the board, including the executive director, must be appointed by the Governor within 30 days after a new board member is authorized or a vacancy occurs, subject to review by the joint standing committee of the Legislature having jurisdiction over labor matters and confirmation by the Legislature. Notwithstanding the provisions of Title 3, section 157, the designated committee shall complete its review of the appointments of the Governor within 15 days of the Governor's written notice of appointment and the vote of the Legislature must be taken no later than 7 days after the vote of the designated committee.

The board consists of 3 representatives of management, 3 representatives of labor and the executive director appointed pursuant to subsection 1-A. All management representatives must be appointed from a list provided by the Maine Chamber of Commerce and Industry or other bona fide organization or association of employers. All labor representatives must be from a list provided by the Executive Board of the Maine AFL-CIO or other bona fide labor organization or association of employees representing at least 10% of the Maine work force. Any list submitted to the Governor must have at least 4 times the number of names as there are vacancies for the group represented by the vacancies.

A member of the board is not liable in a civil action for any act performed in good faith in the execution of duties as a board member.

A member of the board may not be a lobbyist required to be registered with the Commission on Governmental Ethics and Election Practices, a service provider to the workers' compensation system or a representative of a service provider to the workers' compensation system. In addition to the conflict of interest provisions in section 152, subsection 8, a member of the board may not take part in reaching a decision or recommendation in any matter that directly affects an insurer, self-insurer, group self-insurer or labor organization that the member represents.

Members of the board representing management and labor hold office for staggered terms of 4 years, commencing and expiring on February 1st, except for initial appointees and members appointed to fill unexpired terms.

[ 2009, c. 640, §1 (AMD) .]

1-A. Executive director. The Governor shall appoint an executive director, who is the chair and chief executive officer of the board. The executive director serves at the pleasure of the Governor. Except as otherwise provided, the executive director shall, at the direction of the board, hire personnel as necessary to administer this Act, subject to the Civil Service Law.

[ 2003, c. 608, §6 (NEW) .]

2. Removal. Board members representing management and labor hold office for the terms provided, unless removed, and until their successors are appointed and qualified. They must be sworn and may be removed by the Governor for inefficiency, willful neglect of duty or malfeasance in office, but only with the review and concurrence of the joint standing committee of the Legislature having jurisdiction over labor matters upon hearing in executive session or by impeachment. Before removing a board member, the Governor shall notify the President of the Senate and the Speaker of the House of Representatives of the removal and the reasons for the removal.

[ 2003, c. 608, §7 (AMD) .]

3. Vacancies. If a vacancy occurs during a term of a management or labor member, the Governor shall appoint a replacement to fill the unexpired part of the term. The replacement must be from the group represented by the member being replaced.

[ 2003, c. 608, §7 (AMD) .]

4. Chair.

[ 2003, c. 608, §8 (RP) .]

5. Voting requirements; meetings. The board may take action only by majority vote of its membership. The board may hold sessions at its central office or at any other place within the State and shall establish procedures through which members who are not physically present may participate by telephone or other remote-access technology. Regular meetings may be called by the executive director or by any 4 members of the board, and all members must be given at least 7 days' notice of the time, place and agenda of the meeting. A quorum of the board is 4 members, but a smaller number may adjourn until a quorum is present. Emergency meetings may be called by the executive director when it is necessary to take action before a regular meeting can be scheduled. The executive director shall make all reasonable efforts to notify all members as promptly as possible of the time and place of any emergency meeting and the specific purpose or purposes for which the meeting is called. For an emergency meeting, the 4 members constituting a quorum must include at least one board member representing management and at least one board member representing labor.

[ 2003, c. 608, §9 (AMD) .]

6. Salary; expenses. A board member is entitled to a per diem of $100 per day. Members of the board receive their actual, necessary, cash expenses while on official business of the board.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Leave of absence. An employer may not terminate the employment of an employee who is appointed as a member of the board because of the exercise by the employee of duties required as a board member. The member is entitled to a leave of absence from employment for the period of time required to perform the duties of a board member. During the leave of absence, the member may not be subjected to loss of time, vacation time, or benefits of employment, excluding salary.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

8. Headquarters; regional offices. The board must have its central office in the Augusta area and such district offices as it may choose to establish. The board may hold sessions at any place within the State.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

9. Seal. The board must have a seal bearing the words "Workers' Compensation Board of Maine."

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2003, c. 382, §1 (AMD). 2003, c. 608, §§5-9 (AMD). 2009, c. 640, §1 (AMD).



39-A §151-A. Mission statement

The board's mission is to serve the employees and employers of the State fairly and expeditiously by ensuring compliance with the workers' compensation laws, ensuring the prompt delivery of benefits legally due, promoting the prevention of disputes, utilizing dispute resolution to reduce litigation and facilitating labor-management cooperation. [1997, c. 486, §1 (NEW).]

SECTION HISTORY

1997, c. 486, §1 (NEW).



39-A §152. Authority of board; administration

1. General responsibility. The board has general supervision over the administration of this Act and responsibility for the efficient and effective management of the board and its employees.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Rules. Subject to any applicable requirements of the Maine Administrative Procedure Act, the board shall adopt rules to accomplish the purposes of this Act. Those rules may define terms, prescribe forms and make suitable orders of procedure to ensure the speedy, efficient, just and inexpensive disposition of all proceedings under this Act.

The board shall adopt rules establishing a policy and procedures to safeguard the confidentiality of the records of the former Workers' Compensation Commission and the Workers' Compensation Board pertaining to individual injured employees. The policy must make records available on a need-to-know basis only and must include legitimate research purposes while protecting individual confidentiality.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2-A. Electronic filing rulemaking. The board shall adopt rules requiring the electronic filing of information required by this Act and by board rule. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

A. The rules must be developed through the consensus-based rule development process set forth in Title 5, section 8051-B and must include as participants representatives of employers, insurers and 3rd-party administrators. [2003, c. 425, §1 (NEW).]

B. The rules must include written standards and procedures for implementation of the standards, which may include definition of the applicable programming interface for in-state and out-of-state entities required to submit reports. The rules must relate specific forms required to be filed with data points in the standards. [2003, c. 425, §1 (NEW).]

Before adopting the rules, the board shall test the applicable application programming interfaces and standards to ensure that the program operates successfully.

[ 2003, c. 425, §1 (NEW) .]

3. Employment of executive director.

[ 2003, c. 608, §10 (RP) .]

4. Employment of general counsel. The board shall employ a general counsel, who is the legal adviser to the board and who shall perform such other duties as may be assigned by the board, and assistants as necessary. The general counsel and assistants to the general counsel are unclassified employees, serve at the pleasure of the board and are not subject to the Civil Service Law.

The board shall appoint a staff attorney to advise the advocates pursuant to section 153-A. The staff attorney is subject to the Civil Service Law and works under the direction of the general counsel.

[ 1997, c. 486, §2 (AMD) .]

5. Employment of and contracts with administrative law judges and mediators. The board shall obtain the services of persons qualified by background and training to serve as administrative law judges, who are authorized to take action and enter orders consistent with this Act in all cases assigned to them by the board, and mediators. In the exercise of its discretion, the board may obtain the services of administrative law judges and mediators by either of the 2 following methods:

A. The board may contract for the services of administrative law judges and mediators, in which case they must be paid reasonable per diem fees for their services plus reimbursement of their actual, necessary and reasonable expenses incurred in the performance of their duties, consistent with policies established by the board; or [2015, c. 297, §3 (AMD).]

B. The board may employ administrative law judges and mediators to serve at the pleasure of the board and who are not subject to the Civil Service Law. They are entitled to receive reimbursement of their actual, necessary and reasonable expenses incurred in the performance of their duties, consistent with policies established by the board. [2015, c. 297, §3 (AMD).]

[ 2015, c. 297, §3 (AMD) .]

6. Hiring of personnel. The board shall appoint the directors of the bureaus and divisions of the board and their deputies and assistants, who are unclassified employees, serve at the pleasure of the board and are not subject to the Civil Service Law.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Powers and duties of board. The board has all powers as are necessary to carry out its functions under the law. The board may delegate any powers and duties as necessary.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

8. Conflict of interest. Each member of the board and each employee, contractor, agent or other representative of the board are "executive employees" for purposes of Title 5, section 18 and are subject to the limitations of that section. In addition, Title 17, section 3104 is applicable, in accordance with its provisions, to all such representatives of the board.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

9. Accepting gifts, grants or donations. The board may accept gifts, grants or donations for the use of the board as provided by rules adopted by the board.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

10. Case administration. The board shall assume an active and forceful role in the administration of this Act to ensure that the system operates efficiently and with maximum benefit to both employers and employees. It shall continually monitor individual cases to ensure that benefits are provided in accordance with this Act.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

11. Recommending legislative change. The board shall consider and recommend to the Legislature changes in this Act. Recommended changes must be forwarded to the Legislature annually on or before December 1st.

[ 1995, c. 103, §1 (AMD) .]

12. Advisory committees. The board may appoint advisory committees as it determines necessary to assist the board in matters that arise under this Act. Advisory committee members are not entitled to compensation but may be reimbursed for travel and reasonable expenses as determined by the board.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

13. Budget. The board shall administer its budget, with the assistance of the executive director.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

14. Reimbursement. The board shall impose reasonable charges for reimbursement for the provision of services, facilities and materials, including, but not limited to, reproduction and distribution of forms, reports and publications, photocopying and the use of facilities.

[ 1993, c. 145, §3 (NEW) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1993, c. 145, §3 (AMD). 1995, c. 103, §1 (AMD). 1997, c. 486, §2 (AMD). 2003, c. 425, §1 (AMD). 2003, c. 608, §10 (AMD). 2015, c. 297, §3 (AMD).



39-A §153. Board actions

In addition to other actions required of or permitted the board under this Act, the board shall perform the actions required by this section to ensure just and efficient administration of claims. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

1. Monitor payments. The board shall monitor cases to ensure that:

A. Payments are initiated within the time limits established in section 205; and [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. Payments to the employee provide the full amount of compensation to which the employee is entitled and are properly indicated on the memorandum of payment. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Troubleshooter program. The board shall establish a troubleshooter program to provide information and assistance to participants in the workers' compensation system. The troubleshooter may meet or otherwise communicate with employees, employers, insurance carriers and health care providers in order to prevent or informally resolve disputes.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Construction. In interpreting this Act, the board shall construe it so as to ensure the efficient delivery of compensation to injured employees at a reasonable cost to employers. All workers' compensation cases must be decided on their merits and the rule of liberal construction does not apply. Accordingly, this Act is not to be given a construction in favor of the employee, nor are the rights and interests of the employer to be favored over those of the employee.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

4. Information. The board shall require the employee, employer or insurer to provide it with any information it reasonably determines necessary to monitor cases, including, but not limited to, preinjury and postinjury wage statements.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

5. Abuse investigation unit. The board shall provide adequate funding for an abuse investigation unit.

A. The board shall, subject to the Civil Service Law, appoint at least 2 abuse investigators who must be qualified by experience and training to perform their duties. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The unit shall, at the direction of the board, investigate all complaints or allegations of fraud, illegal or improper conduct or violation of this Act or rules of the board relating to workers' compensation insurance, benefits or programs, including those acts by employers, employees or insurers. All records, correspondence and reports of investigation in connection with actual or alleged fraud, illegal or improper conduct or violation of this Act or rules of the board and all records, correspondence and reports of criminal prosecution or civil action are confidential. The confidential nature of any such record, correspondence or report does not limit or affect the use of those materials in any prosecution or action or prevent the board, upon request, from providing information to another state agency for use by the agency in enforcing laws and rules. [2009, c. 520, §1 (AMD).]

C. Each employer or employee and each state, county, municipal or quasi-governmental agency shall cooperate fully with the unit and provide any information requested by it. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. The unit shall report all its findings to the board. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

E. Whenever the board determines that a fraud, attempted fraud or violation of this Act or rules of the board may have occurred, the board shall report in writing all information concerning it to the Attorney General or the Attorney General's delegate for appropriate action, including a civil action for recovery of funds and criminal prosecution by the Attorney General. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 2009, c. 520, §1 (AMD) .]

6. Mediation. The board shall establish a mediation program to provide mediation services to parties to workers' compensation cases.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Investigation. The board may, when the interests of any of the parties or when the administration of this Act demands, appoint a person to make a full investigation of the circumstances surrounding any industrial injury or any matter connected to an industrial injury, or conduct an audit pursuant to section 359 and report the same without delay to the board.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

8. Impairment guidelines. The following provisions apply regarding impairment guidelines.

A. In order to reduce litigation and establish more certainty and uniformity in the rating of permanent impairment, the board shall establish by rule a schedule for determining the existence and degree of permanent impairment based upon medically or scientifically demonstrable findings. The schedule must be based on generally accepted medical standards for determining impairment and may incorporate all or part of any one or more generally accepted schedules used for that purpose, such as the American Medical Association's "Guides to the Evaluation of Permanent Impairment." Pending the adoption of a permanent schedule, "Guides to the Evaluation of Permanent Impairment," 3rd edition, copyright 1990, by the American Medical Association, is the temporary schedule and must be used for the purposes of this subsection. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The board shall collect and analyze data from Maine cases, studies from other states and generally accepted medical guidelines for occupational impairment to examine the feasibility and desirability of establishing an objectively ascertainable functional capacity standard to be used for determining eligibility for benefits under this Act consistent with section 213, subsection 2. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

9. Audit and enforcement. The executive director shall establish an audit, enforcement and monitoring program by July 1, 1998, to ensure that all obligations under this Act are met, including the requirements of section 359. The functions of the audit and enforcement program include, but are not limited to, auditing timeliness of payments and claims handling practices of insurers, self-insurers, the Maine Insurance Guaranty Association and 3rd-party administrators; determining whether insurers, self-insurers, the Maine Insurance Guaranty Association and 3rd-party administrators are unreasonably contesting claims; and ensuring that all reporting requirements to the board are met. When auditing the Maine Insurance Guaranty Association, the program shall consider when the Maine Insurance Guaranty Association obtained the records of an insolvent insurer. The program must be coordinated with the abuse investigation unit established by section 153, subsection 5 as appropriate. The program must monitor activity and conduct audits pursuant to a schedule developed by the deputy director of benefits administration. Audit working papers are confidential and may not be disclosed to any person outside of the board except the audited entity. For purposes of this subsection "audit working papers" means all documentary and other information acquired, prepared or maintained by the board during the conduct of an audit or investigation, including all intra-agency and interagency communications relating to an audit or investigation and draft reports or any portion of a draft report. The final audit report, including the underlying reconciled information, is not confidential. At the end of each calendar quarter, the executive director shall prepare a compliance report summarizing the results of the audits and reviews conducted pursuant to this subsection. The executive director shall submit the quarterly compliance reports to the board, the Bureau of Insurance and the Director of the Bureau of Labor Standards within the Department of Labor. An annual summary must be provided to the Governor and to the joint standing committees of the Legislature having jurisdiction over labor and banking and insurance matters by February 15th of each year. The quarterly compliance reports and the annual summaries must be made available to the public following distribution.

Within 180 days of notice of insolvency to the board or its designee and the Maine Insurance Guaranty Association, the executive director of the board or the executive director's designee shall meet with the Maine Insurance Guaranty Association, pursuant to rules established by the board, to review the insolvency.

[ 2015, c. 297, §4 (AMD) .]

10. Annual report to Legislature. The board shall collect and analyze data from Maine cases on permanent impairment ratings and costs to employers associated with the compensation for partial incapacity pursuant to section 213. The board shall provide annually by January 31st a report to the joint standing committee of the Legislature having jurisdiction over labor matters regarding the data collected.

[ 2011, c. 647, §1 (NEW) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1997, c. 486, §3 (AMD). 1999, c. 354, §2 (AMD). 2005, c. 603, §3 (AMD). 2009, c. 520, §1 (AMD). 2011, c. 647, §1 (AMD). 2015, c. 297, §4 (AMD).



39-A §153-A. Advocate program

1. Advocate program established. The board shall establish an advocate program to provide assistance to qualified employees who proceed to mediation and formal hearing.

[ 1997, c. 486, §4 (NEW) .]

2. Qualified employee. For purposes of this section, "qualified employee" means an employee who, with respect to an injury occurring on or after January 1, 1993, has participated in the troubleshooter program and has not informally resolved the dispute and has demonstrated to the board that legal counsel has not been retained.

[ 1997, c. 486, §4 (NEW) .]

3. Advocates and advocate attorneys. The executive director shall hire advocates and advocate attorneys under the authority of section 151, subsection 1-A, subject to the Civil Service Law, who must be qualified by experience and training.

A. The minimum qualifications for employment as an advocate must include at least the following:

(1) A 6-year combination of appropriate experience, education and training in advocacy or dispute resolution;

(2) Knowledge of administrative, adjudicatory or workers' compensation laws, rules and procedures;

(3) Knowledge of legal documents, court procedures and rules of evidence; and

(4) Knowledge of medical and legal terminology and practices with respect to workers' compensation. [1997, c. 486, §4 (NEW).]

A-1. The minimum qualifications for employment as an advocate attorney must include at least admission to the practice of law in the State and current registration with the Board of Overseers of the Bar or eligibility for admission to practice law in the State, as long as the advocate attorney is admitted to practice law in the State and is registered with the Board of Overseers of the Bar within 12 months of the date the advocate attorney was hired. [2007, c. 312, §2 (NEW).]

B. The board shall ensure that advocates and advocate attorneys receive appropriate and ongoing education and training. [2007, c. 312, §2 (AMD).]

C. An advocate or advocate attorney may not represent before the board any insurer, self-insurer or 3rd-party administrator for a period of 2 years after terminating employment with the board. [2007, c. 312, §2 (AMD).]

[ 2007, c. 312, §2 (AMD) .]

4. Duties of advocates and advocate attorneys. Advocates and advocate attorneys have the following duties:

A. Assisting qualified employees in matters regarding workers' compensation claims, including negotiations; [1997, c. 486, §4 (NEW).]

B. Acting as an information resource to qualified employees on laws, decisions, rules, policies and procedures of the board; [1997, c. 486, §4 (NEW).]

C. Assisting and advocating on behalf of qualified employees to obtain appropriate rehabilitation, return to work and employment security services; [1997, c. 486, §4 (NEW).]

D. Meeting with or otherwise communicating with insurers, employers and health care and other authorized providers in order to assist qualified employees; [1997, c. 486, §4 (NEW).]

E. Assisting and advocating on behalf of qualified employees in any mediation or hearing proceeding under the jurisdiction of the board; and [1997, c. 486, §4 (NEW).]

F. Maintaining confidentiality of information and communications with respect to the assistance and representation provided to qualified employees. [1997, c. 486, §4 (NEW).]

[ 2007, c. 312, §3 (AMD) .]

5. Legal advice to advocates and advocate attorneys. The board's general counsel shall assign a staff attorney as necessary to advise advocates and, as necessary, advocate attorneys on the preparation of qualified employees' cases at the formal hearing stage.

[ 2007, c. 312, §4 (AMD) .]

6. Case management authority of advocates and advocate attorneys. An advocate or advocate attorney has the authority to:

A. Manage and prioritize the advocate's or advocate attorney's caseload to efficiently move cases through the board mediation and hearing process and to achieve resolution; [2007, c. 312, §5 (AMD).]

B. With the written approval of the staff attorney, decline cases or cease assistance to an employee when the advocate or advocate attorney after investigation finds:

(1) Timely notice of the injury was not given by the employee to the employer, pursuant to this Act;

(2) The statute of limitations has expired;

(3) The employee's case is based on an argument or issue adversely determined by the Supreme Judicial Court;

(4) The employee's case is based on a claim of discrimination governed by section 353;

(5) There is no record of medical assessment stating that the employee's injury was either caused by, aggravated by or precipitated by the employee's work or, when the issue is aggravation, there is no record of medical assessment stating that the employee's work aggravated a preexisting condition in a significant manner; or

(6) The employee has admitted to a fraudulent act, has been convicted of a fraudulent act by a court of competent jurisdiction or has been found to have committed a fraudulent act by the abuse investigation unit of the board; and [2007, c. 312, §5 (AMD).]

C. With the written approval of the staff attorney, present lump-sum settlements on cases pursuant to section 352. [1999, c. 410, §1 (NEW).]

A qualified employee whose case is declined or whose advocate or advocate attorney assistance ceases pursuant to this subsection may appeal the action to the executive director of the board, within 30 days of the action. The executive director's ruling on the appeal is final and is not subject to judicial review. If the executive director finds assistance by an advocate or advocate attorney should resume, the employee must be assigned to an advocate or advocate attorney other than the advocate or advocate attorney who declined the case or ceased assistance.

[ 2007, c. 312, §5 (AMD) .]

7. Rulemaking. In addition to the case management authority established in subsection 6, the board may establish by rule additional reasons for which the advocates may decline or cease assistance on cases. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 410, §1 (NEW) .]

SECTION HISTORY

1997, c. 486, §4 (NEW). 1999, c. 410, §1 (AMD). 2003, c. 608, §11 (AMD). 2007, c. 312, §§2-5 (AMD).



39-A §154. Dedicated fund; assessment on workers' compensation insurers and self-insured employers

The Workers' Compensation Board Administrative Fund is established to accomplish the purposes of this Act. All income generated pursuant to this section must be recorded on the books of the State in a separate account and deposited with the Treasurer of State and be credited to the Workers' Compensation Board Administrative Fund. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

1. Use of fund. All money credited to the Workers' Compensation Board Administrative Fund must be used to support the activities of the board and for no other purpose. Any balance remaining continues from year to year as a fund available for the purposes set out in this section and for no other purpose.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Expenditures. Expenditures from the Workers' Compensation Board Administrative Fund are subject to legislative approval and allocation in the same manner as appropriations are made from the General Fund. The joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs shall approve the allocation.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Assessment on workers' compensation insurance. The following provisions apply regarding the Workers' Compensation Board assessment on workers' compensation insurance.

A. Every insurance company or association that writes workers' compensation insurance in the State and that does business or collects premiums or assessments in the State, including newly licensed insurance companies and associations, shall pay to the board the assessment determined pursuant to this section for the purpose of providing partial support and maintenance of the board. [1995, c. 59, §1 (AMD).]

B. The assessment must be stated as a percentage of each employer's premium base. In determining the assessment percentage, consideration must be given to the balance in the Workers' Compensation Board Administrative Fund. [1995, c. 59, §1 (AMD).]

B-1. An employer's premium base for assessment purposes is defined as payroll times the filed manual rate applicable to the employer times the employer's current experience modification factor, if applicable. The calculation may not include any deductible credit, other than credits for the $1,000 and $5,000 indemnity deductibles and the $250 and $500 medical deductibles established pursuant to Title 24-A, sections 2385 and 2385-A. For policies written using retrospective rating, the premium base must be calculated in accordance with this paragraph regardless of the actual retrospective premium calculation.

The employer's premium base is subject to the final audit requirements of the Bureau of Insurance Rule, Chapter 470. If the audit results in a change in premium base, the amount of the assessment must be adjusted accordingly. [1995, c. 59, §1 (NEW).]

C. For each fiscal year, the initial assessment percentage must be determined by the board by May 1st of the prior fiscal year. Insurance companies or associations must begin collecting the initial assessment from all employers on July 1st of each year. In establishing the assessment percentage, the board shall estimate the expected premium base for the upcoming fiscal year based on the returns filed under paragraph D and anticipated trends in the insurance marketplace. The board shall consult with the Bureau of Insurance and other knowledgeable sources to help determine the trends. The board may adjust the assessment percentage at any time but shall provide written notice to the affected companies and associations at least 45 days prior to the effective date of the adjustment. The board may not adjust the assessment percentage more than 3 times in a fiscal year. The adjusted assessment percentage must be applied prospectively on policies with an effective date on or after the effective date of the adjustment. [1995, c. 59, §1 (AMD).]

D. Every insurance company or association subject to the assessment imposed by this section with an estimated annual payment of $50,000 or more based on previous assessment returns may make payments quarterly. Each insurance company or association electing quarterly payments must on or before the last day of each January, each April, the 25th day of each June and the last day of each October file with the board on forms prescribed by the board a return for the quarter ending the last day of the preceding month, except the month of June, which is for the quarter ending June 30th and remit payment of the assessment based upon the results for the quarter reported. A final reconciled annual return must be filed on or before September 15th covering the prior fiscal year in which the previous assessment was levied. The final return must be certified by the company's or association's chief financial officer. Insurance companies or associations with an annual assessment estimate of under $50,000 shall pay the assessment on or before June 1st and shall also file a quarterly and an annual return on forms prescribed by the board. Affiliated insurers may aggregate their collection volume in order to meet the $50,000 assessment threshold as long as the affiliation is consistent with the standards defined in Title 24-A, section 222. Those qualifying insurance companies or associations that opt to consolidate their quarterly payments and reports may do so only if each individually licensed company or association is individually reported within each consolidated return. [1995, c. 59, §1 (AMD).]

[ 1995, c. 59, §1 (AMD) .]

4. Assessment on self-insured employers. Every self-insured employer approved pursuant to section 403 shall, for the purpose of providing partial support and maintenance of the board, pay an assessment on aggregate benefits paid by each member pursuant to section 404, subsection 4. This assessment must be a dollar amount.

[ 1995, c. 59, §2 (AMD) .]

5. Amounts of premiums and losses; distribution of assessment. The Bureau of Insurance shall provide to the board the amounts of gross direct workers' compensation premiums written by each insurance carrier and the amounts of aggregate benefits paid by each self-insurer and group self-insurer on or before April 1st of each year. Beginning with the assessment for the fiscal year beginning July 1, 1995 and thereafter, the total assessment must be distributed between insurance companies or associations and self-insured employers in direct proportion to the pro rata share of disabling cases attributable to each group for the most recent calendar year for which data is available. This distribution of the assessment must be determined on a basis consistent with the information reported by the Department of Labor, Bureau of Labor Standards, Research and Statistics Division in its annual Characteristics of Work-Related Injuries and Illnesses in Maine publication, provided that any segment of the market identified as "not-insured" be excluded from the calculation of proportionate shares. In consultation with the Director of Labor Standards, the board shall determine a date prior to the required assessment to establish the distribution.

[ 1995, c. 59, §3 (AMD) .]

6. Assessment. Assessments levied under this section are subject to the following.

A. The assessments levied under this section may not be designed to produce more than $10,000,000 beginning in the 2008-09 fiscal year, more than $10,400,000 beginning in the 2009-10 fiscal year, more than $10,800,000 beginning in the 2010-11 fiscal year or more than $11,200,000 beginning in the 2011-12 fiscal year. Assessments collected that exceed the applicable limit by a margin of more than 10% must be used to reduce the assessment that is paid by insured employers pursuant to subsection 3. Any amount collected above the board's allocated budget and within the 10% margin must be used to create a reserve of up to 1/4 of the board's annual budget. [2009, c. 109, §1 (AMD); 2009, c. 109, §2 (AFF).]

B. The board, by a majority vote of its membership, may use its reserve to assist in funding its Personal Services account expenditures and All Other account expenditures and to help defray the costs incurred by the board pursuant to this Act including administrative expenses, consulting fees and all other reasonable costs incurred to administer this Act. The board shall notify the chairs and members of the joint standing committee of the Legislature having jurisdiction over labor matters whenever the board receives approval from the State Budget Officer and the Governor to use reserve funds to increase its allotment above the allocation authorized by the Legislature. Any collected amounts or savings above the allowed reserve must be used to reduce the assessment for the following fiscal year. [2007, c. 240, Pt. LL, §1 (NEW).]

C. The board shall determine the assessments prior to May 1st annually and shall assess each insurance company or association and self-insured employer its pro rata share for expenditures during the fiscal year beginning the immediately following July 1st. Each self-insured employer shall pay the assessment on or before the immediately following June 1st. Each insurance company or association shall pay the assessment in accordance with subsection 3. [2007, c. 240, Pt. LL, §1 (NEW).]

[ 2009, c. 109, §1 (AMD); 2009, c. 109, §2 (AFF) .]

7. Insurance company or association collections. Insurance companies or associations shall bill and collect assessments under this section on insured employers. The assessments must be separately stated amounts on all premium notices and may not be reported as premiums for any tax or regulatory purpose or for the purpose of any other law. All collected payments must be submitted to the board with the next quarterly payment. The Bureau of Insurance shall report to the board all newly authorized workers' compensation carriers in order to facilitate notification to the new carrier of its obligations under this section.

[ 1995, c. 59, §5 (AMD) .]

8. Violations. Any insurance company, association or self-insured employer subject to this section that willfully fails to pay an assessment in accordance with this section commits a civil violation for which a forfeiture of not more than $500 may be adjudged for each day following the due date for which payment is not made.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

9. Deposit of funds; investment. All revenues derived from assessments levied against insurance companies, associations and self-insured employers described in this section must be reported and paid to the Treasurer of State and credited to the Workers' Compensation Board Administrative Fund. The Treasurer of State may invest the funds in accordance with state law. All interest must be paid to the fund.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

10. Deposit of funds in Workers' Compensation Board Administrative Fund. The Treasurer of State shall deposit in the Workers' Compensation Board Administrative Fund funds collected pursuant to section 152, subsection 14.

[ 1993, c. 145, §5 (NEW) .]

11. Assessment errors.

[ 1995, c. 59, §6 (RP) .]

12. Audit. In consultation with the Bureau of Insurance, the board may audit all returns and investigate any issues relevant to the collection and payment of any assessment under this section.

[ 1995, c. 59, §7 (NEW) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1993, c. 145, §§4,5 (AMD). 1993, c. 619, §§2,3 (AMD). 1995, c. 59, §§1-7 (AMD). 1997, c. 486, §5 (AMD). 1999, c. 359, §1 (AMD). 2001, c. 393, §1 (AMD). 2001, c. 692, §1 (AMD). 2003, c. 93, §1 (AMD). 2003, c. 425, §2 (AMD). 2007, c. 240, Pt. LL, §1 (AMD). 2009, c. 109, §1 (AMD). 2009, c. 109, §2 (AFF).






Chapter 5: COMPENSATION AND SERVICES ENACTED BY PL 1991, C. 885, PT. A, §8

39-A §201. Entitlement to compensation and services generally

1. Entitlement. If an employee who has not given notice of a claim of common law or statutory rights of action, or who has given the notice and has waived the claim or rights, as provided in section 301, receives a personal injury arising out of and in the course of employment or is disabled by occupational disease, the employee must be paid compensation and furnished medical and other services by the employer who has assented to become subject to this Act.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Injury while participating in rideshare programs. An employee injured while participating in a private, group or employer-sponsored car pool, van pool, commuter bus service or other rideshare program, having as its sole purpose the mass transportation of employees to and from work, for the purposes of this Act, may not be deemed to have received personal injury arising out of or in the course of employment. Nothing in the foregoing may be held to deny benefits under this Act to employees such as drivers, mechanics and others who receive remuneration for their participation in the rideshare programs.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Mental injury caused by mental stress. Mental injury resulting from work-related stress does not arise out of and in the course of employment unless it is demonstrated by clear and convincing evidence that:

A. The work stress was extraordinary and unusual in comparison to pressures and tensions experienced by the average employee; and [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The work stress, and not some other source of stress, was the predominant cause of the mental injury. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

The amount of work stress must be measured by objective standards and actual events rather than any misperceptions by the employee.

A mental injury is not considered to arise out of and in the course of employment if it results from any disciplinary action, work evaluation, job transfer, layoff, demotion, termination or any similar action, taken in good faith by the employer.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

4. Preexisting condition. If a work-related injury aggravates, accelerates or combines with a preexisting physical condition, any resulting disability is compensable only if contributed to by the employment in a significant manner.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

5. Subsequent nonwork injuries. If an employee suffers a nonwork-related injury or disease that is not causally connected to a previous compensable injury, the subsequent nonwork-related injury or disease is not compensable under this Act.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

6. Prior work-related injuries. If an employee suffers a work-related injury that aggravates, accelerates or combines with the effects of a work-related injury that occurred prior to January 1, 1993 for which compensation is still payable under the law in effect on the date of that prior injury, the employee's rights and benefits for the portion of the resulting disability that is attributable to the prior injury must be determined by the law in effect at the time of the prior injury.

[ 1997, c. 647, §1 (NEW) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1997, c. 647, §1 (AMD).



39-A §202. Injury or death due to willful intention or intoxication

Compensation or other benefits are not allowed for the injury or death of an employee when it is proved that the injury or death was occasioned by the employee's willful intention to bring about the injury or death of the employee or of another, or that the injury or death resulted from the employee's intoxication while on duty. This provision as to intoxication does not apply if the employer knew at the time of the injury that the employee was intoxicated or that the employee was in the habit at that time of becoming intoxicated while on duty. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §203. Incarceration of employee

1. Compensation while incarcerated. Compensation for incapacity under section 212 or 213 or under any prior workers' compensation laws may not be paid to any person during any period of incarceration imposed in this State or any other jurisdiction after conviction of a criminal offense, except in relation to compensable injuries suffered during incarceration and while the prisoner is:

A. Employed by a private employer; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. Participating in a work release program; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. [2013, c. 133, §36 (RP).]

D. Employed in a program established under a certification issued by the United States Department of Justice under 18 United States Code, Section 1761; [2009, c. 529, §5 (AMD).]

E. Employed while in a supervised community confinement program pursuant to Title 34-A, section 3036-A; [2009, c. 529, §5 (AMD).]

F. A prisoner in a county jail under final sentence of 72 hours or less and is assigned to work outside of a county jail; or [2009, c. 529, §5 (NEW).]

G. Employed while in a community confinement monitoring program pursuant to Title 30-A, section 1659-A. [2009, c. 529, §5 (NEW).]

[ 2013, c. 133, §36 (AMD) .]

2. Compensation forfeited. All compensation that is not payable under subsection 1 is forfeited.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1995, c. 293, §1 (AMD). 1995, c. 293, §2 (AFF). 2009, c. 142, §§18-20 (AMD). 2009, c. 529, §5 (AMD). 2013, c. 133, §36 (AMD).



39-A §204. Waiting period; when compensation payable

Compensation for incapacity to work is not payable for the first 7 days of incapacity, except that firefighters must receive compensation from the date of incapacity. In case incapacity continues for more than 14 days, compensation is allowed from the date of incapacity. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §205. Benefit payment

1. Prompt and direct payment. Compensation under this Act must be paid promptly and directly to the person entitled to that compensation at the employee's mailing address, or where the employee designates, without an award, except in cases when there is an ongoing dispute.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Time for payment. The first payment of compensation for incapacity under section 212 or 213 is due and payable within 14 days after the employer has notice or knowledge of the injury or death, on which date all compensation then accrued must be paid. Subsequent incapacity payments must be made weekly and in a timely fashion. Every insurance carrier, self-insured and group self-insurer shall keep a record of all payments made under this Act and of the time and manner of making the payments and shall furnish reports, based upon these records, to the board as it may reasonably require.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Penalty for delay. When there is not an ongoing dispute, if weekly compensation benefits or accrued weekly benefits are not paid by the employer or insurance carrier within 30 days after becoming due and payable, $50 per day must be added and paid to the worker for each day over 30 days in which the benefits are not paid. Not more than $1,500 in total may be added pursuant to this subsection. For purposes of ratemaking, daily charges paid under this subsection do not constitute elements of loss. For purposes of this subsection, "employer or insurance carrier" includes the Maine Insurance Guaranty Association under Title 24-A, chapter 57, subchapter 3.

[ 2009, c. 129, §5 (AMD); 2009, c. 129, §13 (AFF) .]

4. Payment of bills for medical or health care services. When there is no ongoing dispute, if bills for medical or health care services are not paid within 30 days after the carrier has received notice of nonpayment by certified mail from the provider of the medical or health care services or, if the bill was paid by the employee, from the employee who paid for the medical or health care services, $50 or the amount of the bill due, whichever is less, must be added and paid to the provider of the medical or health care services or, if the bill was paid by the employee, to the employee who paid for the medical or health care services for each day over 30 days in which the bills for medical or health care services are not paid. Not more than $1,500 in total may be added pursuant to this subsection. For purposes of this subsection, "carrier" includes the Maine Insurance Guaranty Association under Title 24-A, chapter 57, subchapter 3.

[ 2009, c. 129, §6 (AMD); 2009, c. 129, §13 (AFF) .]

5. Employer failure to provide notice. An employer who has notice or knowledge of the disability or death and fails to give notice to the carrier shall pay the penalty provided for in subsection 3 for the period during which the employer failed to notify the carrier.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

6. Interest. When weekly compensation is paid pursuant to an award, interest on the compensation must be paid at the rate of 10% per annum from the date each payment was due, until paid.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Memorandum of payment. Upon making the first payment of compensation for incapacity or upon making a payment of compensation for impairment, the employer shall immediately forward to the board a memorandum of payment on forms prescribed by the board. This information must include, at a minimum, the following:

A. The names of the employee, employer and insurance carrier; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The date of the injury; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. The names of the employee's other employers, if any, or a statement that there is no multiple employment, if that is the case; and [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. The initial weekly compensation rate. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

8. Information. Information regarding wages must be reported as provided in section 303.

[ 1999, c. 354, §3 (RPR) .]

9. Discontinuance or reduction of payments. The employer, insurer or group self-insurer may discontinue or reduce benefits according to this subsection.

A. If the employee has returned to work with or has received an increase in pay from an employer that is paying compensation under this Act, that employer or that employer's insurer or group self-insurer may discontinue or reduce payments to the employee. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. In all circumstances other than the return to work or increase in pay of the employee under paragraph A, if the employer, insurer or group self-insurer determines that the employee is not eligible for compensation under this Act, the employer, insurer or group self-insurer may discontinue or reduce benefits only in accordance with this paragraph.

(1) If no order or award of compensation or compensation scheme has been entered, the employer, insurer or group self-insurer may discontinue or reduce benefits by sending a certificate by certified mail to the employee and to the board, together with any information on which the employer, insurer or group self-insurer relied to support the discontinuance or reduction. The employer may discontinue or reduce benefits no earlier than 21 days from the date the certificate was mailed to the employee, except that benefits paid pursuant to section 212, subsection 1 or section 213, subsection 1 may be discontinued or reduced based on the amount of actual documented earnings paid to the employee during the 21-day period if the employer files with the board the documentation or evidence that substantiates the earnings and the employer only reduces or discontinues benefits for any week for which it possesses evidence of such earning. The certificate must advise the employee of the date when the employee's benefits will be discontinued or reduced, as well as other information as prescribed by the board, including the employee's appeal rights.

(2) If an order or award of compensation or compensation scheme has been entered, the employer, insurer or group self-insurer shall petition the board for an order to reduce or discontinue benefits and may not reduce or discontinue benefits until the matter has been resolved by a decree issued by an administrative law judge. The employer, insurer or group self-insurer may reduce or discontinue benefits pursuant to such a decree pending a motion for findings of fact and conclusions of law or pending an appeal from that decree. Upon the filing of a petition, the employer may discontinue or reduce the weekly benefits being paid pursuant to section 212, subsection 1 or section 213, subsection 1 based on the amount of actual documented earnings paid to the employee after filing the petition. The employer shall file with the board the documentation or evidence that substantiates the earnings and the employer may discontinue or reduce weekly benefits only for weeks for which the employer possesses evidence of such earnings. [2015, c. 297, §5 (AMD).]

C. The employee may file a petition for review, contesting the employer's discontinuance or reduction of compensation under this subsection. Regardless of whether the employee files a petition prior to the date of the discontinuance or reduction, benefits may be discontinued or reduced as described in paragraph A or B. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. The board, within 21 days after the employee filed a petition for review, may enter an order providing for the continuation or reinstatement of benefits pending a hearing on the petition. The order must be based upon the information submitted by both the employer, insurer or group self-insurer and the employee under this subsection. Once a request for an order has been ruled upon, the matter may not be referred to mediation, but must be set for hearing. [1999, c. 354, §4 (AMD).]

E. In all cases under this subsection, the board shall provide for an expedited procedure that must be available upon request of any party. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

F. If benefits have been discontinued or reduced pursuant to paragraph A or B and the board, after hearing, determines that benefits have been wrongfully withheld, the board shall order payment of all benefits withheld together with interest at the rate of 6% a year. The employer shall pay this amount within 10 days of the order. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 2015, c. 297, §5 (AMD) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1999, c. 354, §§3,4 (AMD). 2007, c. 218, §1 (AMD). 2009, c. 129, §§5, 6 (AMD). 2009, c. 129, §§13 (AFF). 2009, c. 280, §1 (AMD). 2009, c. 280, §2 (AFF). 2011, c. 647, §2 (AMD). 2015, c. 297, §5 (AMD).



39-A §206. Duties and rights of parties as to medical and other services; cost

An employee sustaining a personal injury arising out of and in the course of employment or disabled by occupational disease is entitled to reasonable and proper medical, surgical and hospital services, nursing, medicines, and mechanical, surgical aids, as needed, paid for by the employer. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

1. Employer selection. The employer initially has the right to select for the employee a health care provider authorized to practice as such under the laws of the State.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Employee selection. After 10 days from the inception of health care under subsection 1, the employee may select a different health care provider by giving to the employer the name of the health care provider and a statement of intention to treat with the health care provider. The employer may file a petition objecting to the named health care provider selected by the employee and setting forth reasons for the objection. The issue of the health care provider must be set for mediation pursuant to section 313. If the objection is not resolved through mediation, after notice to all parties and a prompt hearing by an administrative law judge, the administrative law judge may order one of the following:

A. If the employer can not show cause why the employee should not commence or continue treatment with the health care provider of the employee's choice, the administrative law judge shall order that the employer is responsible for payment for treatment received from the health care provider; or [2015, c. 297, §6 (AMD).]

B. If the employer can show cause why the employee should not commence or continue treatment with the health care provider of the employee's choice, the administrative law judge shall order that the employer is not responsible and that the employee is responsible for payment for treatment received from the health care provider from the date the order is mailed. [2015, c. 297, §6 (AMD).]

[ 2015, c. 297, §6 (AMD) .]

3. Limitation. Once an employee receives treatment from a health care provider pursuant to subsection 2, the employee may not change health care providers more than once without approval from the employer or the board.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

4. Specialist treatment. This section does not limit an employee's right to be treated by a specialist when a referral is made by the employee's health care provider. Once an employee has begun treatment with the specialist, the employee may not seek treatment from a different specialist in the same specialty without prior approval from the employer or the board.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

5. Chiropractic care. An employee sustaining a personal injury arising out of and in the course of employment, provided the injury relates to the scope of a chiropractor's practice, as defined and regulated by law, is entitled to chiropractic services as provided by Title 32, chapter 9. A duly licensed chiropractor is competent to testify before the board.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

6. Podiatric care. An employee sustaining personal injury arising out of and in the course of employment, provided the injury relates to the foot, is entitled to an examination, diagnosis and treatment for that injury from a podiatrist who is licensed in the State and who has been granted the degree of Doctor of Podiatric Medicine by an accredited school of podiatry recognized by the Council of Education of the American Podiatry Association. This examination may include diagnostic x rays. Such a podiatrist is competent to testify before the board.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Employee and employer duties. When any services are procured or aids are required by the employee, it is the employee's duty to see that the employer is given prompt notice of that procurement or requirement. The employer shall then make prompt payment for them to the provider or supplier or reimburse the employee, in accordance with section 205, subsection 4, if the costs are necessary and adequate and the charges reasonable, except that it is presumed that, in a jurisdiction outside the United States that has a socialized medical program, payment of the costs will be borne by the medical program and the employer is not responsible for those costs under this section unless the socialized medical program has made payment for services or aids and requests reimbursement from the employer for the actual amounts paid.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

8. Physical aids. The employer shall furnish artificial limbs, eyes, teeth, eyeglasses, hearing aids, orthopedic devices and other physical aids made necessary by the injury and shall replace or renew them when necessary from wear and tear or physical change of the employee. Damage and destruction to artificial limbs, eyes, teeth, eyeglasses, hearing aids, orthopedic devices and other physical aids in the course of and arising out of employment is considered an injury for the purposes of this Act. In case such physical aids in use by the employee at the time of the injury are themselves injured or destroyed, the board in its discretion may require that they be repaired or replaced by the employer.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

9. Medical reports. The employee or the employee's counsel shall serve upon the employer or opposing counsel, within 7 days of the date of receipt by the employee or counsel, complete copies of any medical reports or statements relating to any treatment or examination described in this section. The employer, carrier or their counsel shall serve upon the employee or opposing counsel, within 7 days of the receipt by the employer, carrier or counsel, complete copies of any medical reports or statements relating to any treatment or examination alleged by the employee or the employee's counsel to be covered by this section.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

10. Treatment by prayer or spiritual means. Upon request of an employee, the employer or carrier may establish a program to pay for treatment by prayer or spiritual means by an accredited practitioner.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

11. Generic drugs. Providers shall prescribe generic drugs whenever medically acceptable for the treatment of an injury or disease for which compensation is claimed. An employee shall purchase generic drugs for the treatment of an injury or disease for which compensation is claimed if the prescribing provider indicates that generic drugs may be used and if generic drugs are available at the time and place of purchase under subsection 11-A. If an employee purchases a nongeneric drug when the prescribing provider has indicated that a generic drug may be used and a generic drug is available at the time and place of purchase, the insurer or self-insurer is required to reimburse the employee for the cost of the generic drug only. For purposes of this subsection, "generic drug" has the same meaning found in Title 32, section 13702-A, subsection 14.

[ 2013, c. 164, §1 (AMD) .]

11-A. Pharmacy choice. An employee who has been prescribed drugs for the treatment of an injury or disease for which compensation is claimed has the right to select the provider, pharmacy or pharmacist for dispensing and filling the prescription for the drugs.

For purposes of this subsection, "drug" has the same meaning as in Title 32, section 13702-A, subsection 11.

[ 2013, c. 164, §2 (NEW) .]

12. Petition. When there is any disagreement as to the proper costs of the services or aids, the periods during which they must be furnished, or the apportionment of the costs among the parties, any interested person may file a petition with the board for the determination of the issues.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

13. Employee not liable. Except as ordered pursuant to subsection 2, paragraph B, an employee is not liable for any portion of the cost of any provided medical or health care services under this section.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

14. Employer not liable. An employer is not liable under this Act for charges for health care services to an injured employee in excess of those established under section 209-A, except upon petition as provided. The board shall allow charges in excess of those provided under section 209-A against the employer if the provider satisfactorily demonstrates to the board that the services were extraordinary or that the provider incurred extraordinary costs in treating the employee as compared to those reasonably contemplated for the services provided.

[ 2011, c. 338, §1 (AMD) .]

15. Forms; compliance. The Superintendent of Insurance shall prescribe medical and health care expense forms for the purpose of collecting information as required by Title 24-A, section 2384-B. In the event the provider fails to properly complete and submit the prescribed form or to follow any fee schedule approved by the board, the insurer or self-insurer may withhold payment of medical and health care fees and the insurer or self-insurer is not required to file a notice of controversy but may simply notify the provider of the failure. In the case of a dispute, any interested party may petition the board to resolve the dispute.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2001, c. 60, §1 (AMD). 2007, c. 695, Pt. B, §24 (AMD). 2011, c. 338, §1 (AMD). 2013, c. 164, §§1, 2 (AMD). 2015, c. 297, §6 (AMD).



39-A §207. Medical examinations of employees; acceptance of treatment or employment rehabilitation

An employee being treated by a health care provider of the employee's own choice shall, after an injury and at all reasonable times during the continuance of disability if so requested by the employer, submit to an examination by a physician, surgeon or chiropractor authorized to practice as such under the laws of this State, to be selected and paid by the employer. The physician, surgeon or chiropractor must have an active practice of treating patients. For purposes of this section, "active practice" may be demonstrated by having active clinical privileges at a hospital. A physician or surgeon must be certified in the field of practice that treats the type of injury complained of by the employee. Certification must be by a board recognized by the American Board of Medical Specialties or the American Osteopathic Association or their successor organizations. A chiropractor licensed by the Board of Chiropractic Licensure who has an active practice of treating patients may provide a 2nd opinion when the initial opinion was given by a chiropractor. Once an employer selects a health care provider to examine an employee, the employer may not request that the employee be examined by more than one other health care provider, other than an independent medical examiner appointed pursuant to section 312, without prior approval from the employee or an administrative law judge. This provision does not limit an employer's right to request that the employee be examined by a specialist upon referral by the health care provider. Once the employee is examined by the specialist, the employer may not request that the employee be examined by a different specialist in the same specialty, other than an independent medical examiner appointed pursuant to section 312, without prior approval from the employee or the board. The employee has the right to have a physician, surgeon or chiropractor of the employee's own selection present at such an examination, whose costs are paid by the employer. The employer shall give the employee notice of this right at the time the employer requests an examination. [2015, c. 297, §7 (AMD).]

The health care provider examining an employee under this section shall, prior to commencing the examination, advise the employee fully of all records, documents and other communications that the health care provider has available in conducting the examination. The health care provider shall also advise the employee and the employee's health care provider of the scope and purpose of the requested examination and all persons with whom the health care provider has communicated in preparation for the examination. Simultaneously with providing an oral or written report to the employer, the health care provider shall provide the same information to the employee and, if requested by the employee, to the employee's health care provider. [2001, c. 278, §2 (NEW).]

Nothing in this Act may be construed to require an employee who in good faith relies on treatment by prayer or spiritual means, in accordance with the tenets and practice of a recognized church or religious denomination, by a duly accredited practitioner of those healing methods, to undergo any medical or surgical treatment. Such an employee or the employee's dependents may not be deprived of any compensation payments to which the employee would be entitled if medical or surgical treatments were employed. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

If any employee refuses or neglects to submit to any reasonable examination provided for in this Act, or in any way obstructs any such examination, or if the employee declines a service that the employer is required to provide under this Act, then such employee's rights to compensation are forfeited during the period of the infractions if the board finds that there is adequate cause to do so. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1999, c. 365, §1 (AMD). 2001, c. 278, §§1,2 (AMD). 2015, c. 297, §7 (AMD).



39-A §208. Medical information

1. Certificate of authorization. Authorization from the employee for release of medical information by health care providers to the employer is not required if the information pertains to treatment of an injury or disease that is claimed to be compensable under this Act.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Duties of health care providers. Duties of health care providers are as follows.

A. Except for claims for medical benefits only, within 5 business days from the completion of a medical examination or within 5 business days from the date notice of injury is given to the employer, whichever is later, the health care provider treating the employee shall forward to the employer and the employee a diagnostic medical report, on forms prescribed by the board, for the injury for which compensation is being claimed. The report must include the employee's work capacity, likely duration of incapacity, return to work suitability and treatment required. The board may assess penalties up to $500 per violation on health care providers who fail to comply with the 5-day requirement of this subsection. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. If ongoing medical treatment is being provided, every 30 days the employee's health care provider shall forward to the employer and the employee a diagnostic medical report on forms prescribed by the board. An employer may request, at any time, medical information concerning the condition of the employee for which compensation is sought. The health care provider shall respond within 10 business days from receipt of the request. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. A health care provider shall submit to the employer and the employee a final report of treatment within 5 working days of the termination of treatment, except that only an initial report must be submitted if the provider treated the employee on a single occasion. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. Upon the request of the employee and in the event that an employee changes or is referred to a different health care provider or facility, any health care provider or facility having medical records regarding the employee, including x rays, shall forward all medical records relating to an injury or disease for which compensation is claimed to the next health care provider. When an employee is scheduled to be treated by a different health care provider or in a different facility, the employee shall request to have the records transferred. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

E. A health care provider may not charge the insurer or self-insurer an amount in excess of the fees prescribed in section 209-A for the submission of reports prescribed by this section and for the submission of any additional records. [2011, c. 338, §2 (AMD).]

F. An insurer or self-insurer may withhold payment of fees for the submission of any required reports of treatment to any provider who fails to submit the reports on the forms prescribed by the board and within the time limits provided. The insurer or self-insurer is not required to file a notice of controversy under these circumstances, but must notify the provider that payment is being withheld due to the failure to use prescribed forms or to submit the reports in a timely fashion. In the case of dispute, any interested party may petition the board to resolve the dispute. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 2011, c. 338, §2 (AMD) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2011, c. 338, §2 (AMD).



39-A §209. Medical fees; reimbursement levels (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2007, c. 240, Pt. JJJ, §5 (AMD). 2007, c. 311, §2 (AMD). 2011, c. 338, §3 (RP).



39-A §209-A. Medical fee schedule

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Ancillary services and products" means those services and products that are necessary but peripheral to the medical procedure. [2011, c. 338, §4 (NEW).]

B. "Medical fee schedule" means a list of medical procedures and the medical codes used and fees charged for those medical procedures. [2011, c. 338, §4 (NEW).]

[ 2011, c. 338, §4 (NEW) .]

2. Medical fee schedule. In order to ensure appropriate limitations on the cost of health care services while maintaining broad access for employees to health care providers in the State, the board shall adopt rules that establish a medical fee schedule setting the fees for medical and ancillary services and products rendered by individual health care practitioners and health care facilities in accordance with the following:

A. The medical fee schedule for services rendered by individual health care practitioners must reflect the methodology underlying the federal Centers for Medicare and Medicaid Services resource-based relative value scale; [2011, c. 338, §4 (NEW).]

B. The medical fee schedule for services rendered by health care facilities must reflect the methodology and categories set forth in the federal Centers for Medicare and Medicaid Services severity-diagnosis related group system for inpatient services and the methodologies and categories set forth in the federal Centers for Medicare and Medicaid Services ambulatory payment classification system for outpatient services; and [2011, c. 338, §4 (NEW).]

C. The medical fee schedule must be consistent with the most current medical coding and billing systems, including the federal Centers for Medicare and Medicaid Services resource-based relative value scale, severity-diagnosis related group system, ambulatory payment classification system and healthcare common procedure coding system; the International Statistical Classification of Diseases and Related Health Problems report issued by the World Health Organization and the current procedural terminology codes used by the American Medical Association. [2011, c. 338, §4 (NEW).]

[ 2011, c. 338, §4 (NEW) .]

3. Annual updates. Notwithstanding Title 5, chapter 375, subchapter 2, the executive director of the board shall annually update the medical fee schedule developed pursuant to subsection 2. In order to facilitate the update, the executive director annually shall obtain from the Maine Health Data Organization the average total payments, including professional, facility, ancillary and patient cost-sharing contribution, across all providers in the Maine Health Data Organization database for the medical and ancillary services and products most commonly rendered during the immediately preceding calendar year under this Part.

[ 2011, c. 338, §4 (NEW) .]

4. Reimbursement rate if medical fee schedule not established or updated. If the board fails to adopt rules that establish a medical fee schedule in accordance with subsection 2 by December 31, 2011 or the executive director fails to annually update the medical fee schedule in accordance with subsection 3, the reimbursement rate for medical services is 105% of the private 3rd-party payor average payment rate for the provider or the amount agreed to in writing by the provider and the insurance company or self-insured employer prior to the rendering of service by the provider. For purposes of this subsection, "reimbursement rate for medical services" means the total payment allowed for the medical and ancillary services and products, including any amount to be paid by a 3rd-party payor and the amount to be paid by the patient to satisfy a copayment, deductible or coinsurance obligation.

[ 2011, c. 338, §4 (NEW) .]

5. Periodic updates to the medical fee schedule. In addition to the annual updates to the medical fee schedule required by subsection 3, the board shall undertake a comprehensive review of the medical fee schedule once every 3 years beginning in 2014. The board shall consider the following factors in setting or revising the medical fee schedule as required by this section:

A. The private 3rd-party payor average payment rates obtained from the Maine Health Data Organization pursuant to subsection 3; [2011, c. 338, §4 (NEW).]

B. Any material administrative burden imposed on providers by the nature of the workers' compensation system; and [2011, c. 338, §4 (NEW).]

C. The goal of maintaining broad access for employees to all individual health care practitioners and health care facilities in the State. [2011, c. 338, §4 (NEW).]

[ 2011, c. 338, §4 (NEW) .]

6. Associated services fee schedule. The board shall adopt rules that establish a fee schedule or other standards of reimbursement for providers regarding administrative, case management, medical and legal and other activities unique to the treatment of injured workers in the workers' compensation system.

[ 2011, c. 338, §4 (NEW) .]

7. MaineCare reimbursement. MaineCare must be paid 100% of any expenses incurred for the treatment of an injury of an employee under this Title.

[ 2011, c. 338, §4 (NEW) .]

SECTION HISTORY

2011, c. 338, §4 (NEW).



39-A §210. Medical utilization review

1. Rules. The board, in consultation with the appropriate professional organization representing the health care specialty involved, shall adopt rules establishing specific protocols pertaining to the extent and duration of treatment for specific injuries and illnesses.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Utilization review. For purposes of this section, "utilization review" means the initial prospective, concurrent or retrospective evaluation by an insurance carrier, self-insurer or group self-insurer of the appropriateness in terms of both the level and the quality of health care and health services provided an injured employee, based on medically accepted standards. Utilization review requires the acquisition of necessary records, medical bills and other information concerning any health care or health services.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Review. Utilization review must be performed by an insurance carrier, self-insurer or group self-insurer pursuant to a system established by the board that identifies the range of utilization of health care and health services.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

4. Certification of insurance carrier. An insurance carrier that complies with criteria or standards established by the board must be certified by the board.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

5. Consent of health care provider. By accepting payment under this chapter, a health facility or health care provider is deemed to have consented to submitting necessary records and other information concerning any health care or health services provided for utilization review pursuant to this section and to have agreed to comply with any decision of the board pursuant to this section.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

6. Explanation of care or services. If a health facility or health care provider provides health care or a health service that is not usually associated with, is longer in duration in time than, is more frequent than, or extends over a greater number of days than that health care or service usually does with the diagnosis or condition for which the patient is being treated, the health facility or health care provider may be required by the insurance carrier, self-insurer or group self-insurer to explain the necessity or the reasons why in writing.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Excessive charges, unjustified treatment. If an insurance carrier, self-insurer or group self-insurer determines that a health facility or health care provider has made any excessive charges or required unjustified treatment, hospitalization or visits, the health facility or health care provider may not receive payment under this chapter from the insurance carrier, self-insurer or group self-insurer for the excessive fees or unjustified treatment, hospitalization or visits, and is liable to return to the insurance carrier any such fees or charges already collected. The board may review the records and medical bills of any health facility or health care provider with regard to a claim that an insurance carrier, self-insurer or group self-insurer has determined is not in compliance with the schedule of charges or requires unjustified treatment, hospitalization or office visits.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

8. Inappropriate services. If an insurance carrier determines that a health facility or health care provider improperly overutilized or otherwise rendered or ordered inappropriate health care or health services, or that the cost of the care or services was inappropriate, the health facility or health care provider may appeal to the board regarding that determination pursuant to procedures provided for under the system of utilization review.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

9. Penalties. Any health facility or health care provider that knowingly submits false or misleading records or other information to an insurance carrier, self-insurer or group self-insurer or the board is guilty of a Class D crime.

[ 1993, c. 261, §1 (AMD) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1993, c. 261, §1 (AMD).



39-A §211. Maximum benefit levels

Effective January 1, 1993, the maximum weekly benefit payable under section 212, 213 or 215 is $441 or 90% of state average weekly wage, whichever is higher. Beginning on July 1, 1994, the maximum benefit level is $441 or 90% of the state average weekly wage as adjusted annually utilizing the state average weekly wage as determined by the Department of Labor, whichever is higher. If the injured employee's date of injury is on or after January 1, 2013, the maximum benefit level is $441 or 100% of the state average weekly wage as adjusted annually utilizing the state average weekly wage as determined by the Department of Labor, whichever is higher. [2011, c. 647, §3 (AMD).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1995, c. 560, §G22 (AMD). 2011, c. 647, §3 (AMD).



39-A §212. Compensation for total incapacity

1. Total incapacity; date of injury prior to January 1, 2013. If the injured employee's date of injury is prior to January 1, 2013, while the incapacity for work resulting from the injury is total, the employer shall pay the injured employee a weekly compensation equal to 80% of the employee's after-tax average weekly wage, but not more than the maximum benefit under section 211. Compensation must be paid for the duration of the incapacity.

Any employee who is able to perform full-time remunerative work in the ordinary competitive labor market in the State, regardless of the availability of such work in and around that employee's community, is not eligible for compensation under this section, but may be eligible for compensation under section 213.

[ 2011, c. 647, §4 (AMD) .]

1-A. Total incapacity; date of injury on or after January 1, 2013. If the injured employee's date of injury is on or after January 1, 2013, while the incapacity for work resulting from the injury is total, the employer shall pay the injured employee a weekly compensation equal to 2/3 of the employee's gross average weekly wages, earnings or salary, but not more than the maximum benefit under section 211. Compensation must be paid for the duration of the incapacity.

Any employee who is able to perform full-time remunerative work in the ordinary competitive labor market in the State, regardless of the availability of such work in and around that employee's community, is not eligible for compensation under this section, but may be eligible for compensation under section 213.

[ 2011, c. 647, §5 (NEW) .]

2. Presumption of total incapacity. For the purposes of this Act, in the following cases it is conclusively presumed for 800 weeks from the date of injury that the injury resulted in permanent total incapacity and that the employee is unable to perform full-time remunerative work in the ordinary competitive labor market in the State. Thereafter the question of permanent and total incapacity must be determined in accordance with the facts, as they then exist. The cases are:

A. Total and permanent loss of sight of both eyes; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. Actual loss of both legs or both feet at or above the ankle; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. Actual loss of both arms or both hands at or above the wrist; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. Actual loss of any 2 of the members or faculties in paragraph A, B or C; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

E. Permanent and complete paralysis of both legs or both arms or one leg and one arm; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

F. Incurable insanity or imbecility; and [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

G. Permanent and total loss of industrial use of both legs or both hands or both arms or one leg and one arm. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

For the purpose of this subsection such permanency may be determined no later than 30 days before the expiration of 500 weeks from the date of injury.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Specific loss benefits. In cases included in the following schedule, the incapacity is considered to continue for the period specified, and the compensation due is calculated based on the date of injury subject to the maximum benefit set in section 211. Compensation under this subsection is available only for the actual loss of the following:

A. Thumb, 65 weeks; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. First finger, 38 weeks; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. Second finger, 33 weeks; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. Third finger, 22 weeks; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

E. Fourth finger, 16 weeks; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

F. The loss of the first phalange of the thumb, or of any finger, is considered to be equal to the loss of 1/2 of that thumb or finger, and compensation is 1/2 of the amounts specified in paragraphs A to E. The loss of more than one phalange is considered as the loss of the entire finger or thumb. The amount received for more than one finger may not exceed the amount provided in this schedule for the loss of a hand; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

G. Great toe, 33 weeks; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

H. A toe other than the great toe, 11 weeks. The loss of the first phalange of any toe is considered to be equal to the loss of 1/2 of that toe, and compensation is 1/2 of the amounts specified in paragraphs F and G. The loss of more than one phalange is considered the loss of the entire toe; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

I. Hand, 215 weeks. An amputation between the elbow and wrist that is 6 or more inches below the elbow is considered a hand; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

J. Arm, 269 weeks. An amputation above the point specified in paragraph I is considered an arm; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

K. Foot, 162 weeks. An amputation between the knee and the foot 7 or more inches below the tibial table, or plateau, is considered a foot; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

L. Leg, 215 weeks. An amputation above the point specified in paragraph K is considered a leg; and [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

M. Eye, 162 weeks. Eighty percent loss of vision of one eye constitutes the total loss of that eye. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 2011, c. 647, §6 (AMD) .]

In case of the loss of one member while compensation is being paid for the loss of another member, compensation must be paid for the loss of the 2nd member for the period provided in this section. Payments for the loss of the 2nd member begin at the conclusion of the payments for the first member. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2011, c. 647, §§4-6 (AMD).



39-A §213. Compensation for partial incapacity

1. Benefit and duration. While the incapacity for work is partial, the employer shall pay the injured employee a weekly compensation as follows.

A. If the injured employee's date of injury is prior to January 1, 2013, the weekly compensation is equal to 80% of the difference between the injured employee's after-tax average weekly wage before the personal injury and the after-tax average weekly wage that the injured employee is able to earn after the injury, but not more than the maximum benefit under section 211. Compensation must be paid for the duration of the disability if the employee's permanent impairment, determined according to subsection 1-A and the impairment guidelines adopted by the board pursuant to section 153, subsection 8, resulting from the personal injury is in excess of 15% to the body. In all other cases an employee is not eligible to receive compensation under this paragraph after the employee has received a total of 260 weeks of compensation under section 212, subsection 1, this paragraph or both. The board may in the exercise of its discretion extend the duration of benefit entitlement beyond 260 weeks in cases involving extreme financial hardship due to inability to return to gainful employment. This authority may be delegated by the board, on a case-by-case basis, to an administrative law judge or a panel of 3 administrative law judges. Decisions made under this paragraph must be made expeditiously. A decision under this paragraph made by an administrative law judge or a panel of 3 administrative law judges may not be appealed to the board under section 320, but may be appealed pursuant to section 322. [2015, c. 297, §8 (AMD).]

B. If the injured employee's date of injury is on or after January 1, 2013, the weekly compensation is equal to 2/3 of the difference, due to the injury, between the employee's average gross weekly wages, earnings or salary before the injury and the average gross weekly wages, earnings or salary that the employee is able to earn after the injury, but not more than the maximum benefit under section 211. An employee is not eligible to receive compensation under this paragraph after the employee has received a total of 520 weeks of compensation under section 212, subsection 1-A, this paragraph or both. The board may in the exercise of its discretion extend the duration of benefit entitlement beyond 520 weeks in cases involving extreme financial hardship due to inability to return to gainful employment. This authority may be delegated by the board, on a case-by-case basis, to an administrative law judge or a panel of 3 administrative law judges. The board, administrative law judge or panel shall make a decision under this paragraph expeditiously. A decision under this paragraph made by an administrative law judge or a panel of 3 administrative law judges may not be appealed to the board under section 320, but may be appealed pursuant to section 321-A.

Orders extending benefits beyond 520 weeks are not subject to review more often than every 2 years from the date of the board order or request allowing an extension. [2015, c. 297, §8 (AMD).]

[ 2015, c. 297, §8 (AMD) .]

1-A. Determination of permanent impairment. For purposes of this section, "permanent impairment" includes only permanent impairment resulting from:

A. The work injury at issue in the determination and any preexisting physical condition or injury that is aggravated or accelerated by the work injury at issue in the determination; or [2001, c. 712, §2 (NEW); 2001, c. 712, §6 (AFF).]

B. For dates of injury on or after January 1, 2002, the work injury at issue in the determination and:

(1) Any prior injury that arose out of and in the course of employment for which a report of injury was completed pursuant to section 303 and the employee received a benefit or compensation under this Title, which has not been denied by the board, and that combines with the work injury at issue in the determination to contribute to the employee's incapacity, except that a prior injury that was the subject of a lump-sum settlement approved pursuant to section 352 that had a finding of permanent impairment equal to or in excess of the then applicable permanent impairment threshold may not be included; or

(2) Any preexisting physical condition or injury that is aggravated or accelerated by the work injury at issue in the determination. [2001, c. 712, §2 (NEW); 2001, c. 712, §6 (AFF).]

Except as set forth in this subsection, "permanent impairment" does not include a condition that is not caused, aggravated or accelerated by the work injury.

[ 2001, c. 712, §2 (NEW); 2001, c. 712, §6 (AFF) .]

1-B. Long-term partial incapacity; date of injury on or after January 1, 2013. After the exhaustion of benefits under subsection 1, paragraph B if the whole person permanent impairment resulting from the injury is in excess of 18% and if the employee is working and the employee's earnings, as measured by average weekly earnings over the most recent 26-week period documented by payroll records or tax returns, is 65% or less of the preinjury average weekly wage, the employer shall pay weekly compensation equal to 2/3 of the difference between the employee's average weekly wage at the time of the injury and the employee's postinjury wage, but not more than the maximum benefit under section 211. In order for the employee to qualify for benefits under this subsection, the employee's actual earnings must be commensurate with the employee's earning capacity, which includes consideration of the employee's physical and psychological work capacity as determined by an independent examiner under section 312. In addition, in order for the employee to qualify for benefits under this subsection, the employee must have earnings from employment for a period of not less than 12 months within a 24-month period prior to the expiration of the 520-week durational limit under subsection 1, paragraph B. Compensation under this subsection must be paid at a fixed rate.

While the employee is claiming or receiving extended partial incapacity benefits under this subsection, the employee shall complete and provide quarterly employment status reports and provide copies of current tax returns as early as practicable after the return is filed.

The employee's entitlement to extended partial incapacity benefits under this subsection is determined based upon the facts that exist at the time of expiration of 520 weeks of benefits under subsection 1, paragraph B. If the employee is not entitled to extended partial incapacity benefits upon the expiration of 520 weeks of benefits under subsection 1, paragraph B, the employee's entitlement to partial incapacity benefits expires. If the employee is entitled to extended partial incapacity benefits under this subsection, once the employee's earnings, as measured by average weekly earnings over the most recent 26-week period, are equal to or greater than the preinjury average weekly wage, the employee's entitlement to extended partial incapacity benefits under this subsection terminates permanently.

[ 2011, c. 647, §8 (NEW) .]

2. Threshold adjustment. Effective January 1, 1998 and every other January 1st thereafter, the board, using an independent actuarial review based upon actuarially sound data and methodology, must adjust the 15% impairment threshold established in subsection 1 so that 25% of all cases with permanent impairment will be expected to exceed the threshold and 75% of all cases with permanent impairment will be expected to be less than the threshold. The actuarial review must include all cases receiving permanent impairment ratings on or after January 1, 1993, irrespective of date of injury, but may utilize a cutoff date of 90 days prior to each adjustment date to permit the collection and analysis of data. The data must be adjusted to reflect ultimate loss development. In order to ensure the accuracy of the data, the board shall require that all cases involving permanent injury, including those settled pursuant to section 352, include an impairment rating performed in accordance with subsection 1-A and the guidelines adopted by the board and either agreed to by the parties or determined by the board. Each adjusted threshold is applicable to all cases with dates of injury on or after the date of adjustment and prior to the date of the next adjustment.

[ 2001, c. 712, §3 (AMD); 2001, c. 712, §6 (AFF) .]

3. Dates of injury between January 1, 1993 and January 1, 1998. An employee whose date of injury is between January 1, 1993 and January 1, 1998, who has not settled the claim pursuant to section 352 and whose impairment rating is 15% or less to the body but exceeds the adjusted threshold established pursuant to subsection 2 on January 1, 1998 is entitled to compensation for the duration of the disability. Reimbursement to the employer, insurer or group self-insurer for the payment of all benefits payable in excess of 260 weeks of compensation under this subsection must be made from the Supplemental Benefits Fund created in section 355-A.

[ 2001, c. 448, §1 (AMD) .]

3-A. Dates of injury on or after January 1, 2006 and before January 1, 2013. If the injured employee's date of injury is on or after January 1, 2006 and before January 1, 2013, the permanent impairment threshold is adjusted to a whole person impairment in excess of 12%.

[ 2011, c. 647, §9 (NEW) .]

4. Extension of 260-week limitation. Effective January 1, 1998 and every January 1st thereafter, the 260-week limitation contained in subsection 1 must be extended 52 weeks for every year the board finds that the frequency of such cases involving the payment of benefits under section 212 or 213 is no greater than the national average based on frequency from the latest unit statistical plan aggregate data for Maine and on a countrywide basis, adjusted to a unified industry mix. The 260-week limitation contained in subsection 1 may not be extended under this subsection to more than 520 weeks. For payments relating to injuries occurring before January 1, 2000, reimbursement to the employer, insurer or group self-insurer for the payment of all benefits for additional weeks payable pursuant to this subsection must be made from the Supplemental Benefits Fund created in section 355-A.

[ 2001, c. 448, §2 (AMD) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1999, c. 404, §1 (AMD). 2001, c. 448, §§1,2 (AMD). 2001, c. 712, §§1-3 (AMD). 2001, c. 712, §6 (AFF). 2003, c. 52, §1 (AMD). 2011, c. 647, §§7-9 (AMD). 2015, c. 297, §8 (AMD).



39-A §214. Determination of partial incapacity

1. Benefit determination. While the incapacity is partial, the employer shall pay the injured employee benefits as follows.

A. If an employee receives a bona fide offer of reasonable employment from the previous employer or another employer or through the Bureau of Employment Services and the employee refuses that employment without good and reasonable cause, the employee is considered to have voluntarily withdrawn from the work force and is no longer entitled to any wage loss benefits under this Act during the period of the refusal. [1995, c. 560, Pt. G, §23 (AMD); 1995, c. 560, Pt. G, §29 (AFF).]

B. If an injured employee's date of injury is prior to January 1, 2013 and the employee is employed at any job and the average weekly wage of the employee is less than that which the employee received before the date of injury, the employee is entitled to receive weekly benefits under this Act equal to 80% of the difference between the injured employee's after-tax weekly wage before the date of injury and the after-tax weekly wage that the injured employee is able to earn after the date of injury, but not more than the maximum weekly rate of compensation, as determined under section 211. [2011, c. 647, §10 (AMD).]

B-1. If an injured employee's date of injury is on or after January 1, 2013 and the employee is employed at any job and the average weekly wage of the employee is less than that which the employee received before the date of injury, the employee is entitled to receive weekly benefits under this Act equal to 2/3 of the difference, due to the injury, between the employee's average gross weekly wages, earnings or salary before the injury and the average gross weekly wages, earnings or salary that the employee is able to earn after the injury, but not more than the maximum weekly rate of compensation, as determined under section 211. [2011, c. 647, §11 (NEW).]

C. If an employee is employed at any job and the average weekly wage of the employee is equal to or more than the average weekly wage the employee received before the date of injury, the employee is not entitled to any wage loss benefits under this Act for the duration of the employment. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. If the employee, after having been employed at any job pursuant to this subsection for 100 weeks or more, loses that job through no fault of the employee, the employee is entitled to receive compensation under this Act pursuant to the following.

(1) If, after exhaustion of unemployment benefit eligibility of an employee, the employment since the time of injury has not established a new wage earning capacity, the employee is entitled to receive compensation based upon the employee's wage at the original date of injury.

(2) If the employee has established a new wage earning capacity, the employee is entitled to wage loss benefits based on the difference between the normal and customary wages paid to those persons performing the same or similar employment, as determined at the time of termination of the employment of the employee, and the wages paid at the time of the injury. There is a presumption of wage earning capacity established for any employments totaling 250 weeks or more.

(3) If the employee becomes reemployed at any employment, the employee is then entitled to receive partial disability benefits as provided in paragraph B. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

E. If the employee, after having been employed at any job following the injury for less than 100 weeks, loses the job through no fault of the employee, the employee is entitled to receive compensation based upon the employee's wage at the original date of injury. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 2011, c. 647, §§10, 11 (AMD) .]

2. Notice to Bureau of Employment Services. An insurance carrier or self-insurer shall notify the Bureau of Employment Services of the name of any injured employee who is unemployed and to whom the insurance carrier or self-insurer is paying benefits under this Act.

[ 1995, c. 560, Pt. G, §24 (AMD); 1995, c. 560, Pt. G, §29 (AFF) .]

3. Priority. The Bureau of Employment Services shall give priority to finding employment for those persons whose names are supplied under subsection 2.

[ 1995, c. 560, Pt. G, §24 (AMD); 1995, c. 560, Pt. G, §29 (AFF) .]

4. Notice of refusal; termination of benefits. The Bureau of Employment Services shall notify the board in writing of the name of any employee who refuses any bona fide offer of reasonable employment. Upon notification to the board, the board shall notify the insurance carrier or self-insurer who shall terminate the benefits of the employee pursuant to subsection 1, paragraph A.

[ 1995, c. 560, Pt. G, §24 (AMD); 1995, c. 560, Pt. G, §29 (AFF) .]

5. Reasonable employment defined. "Reasonable employment," as used in this section, means any work that is within the employee's capacity to perform that poses no clear and proximate threat to the employee's health and safety and that is within a reasonable distance from that employee's residence. The employee's capacity to perform may not be limited to jobs in work suitable to the employee's qualification and training.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1995, c. 560, §§G23,24 (AMD). 1995, c. 560, §G29 (AFF). 2011, c. 647, §§10, 11 (AMD).



39-A §215. Death benefits

1. Death of employee; date of injury prior to January 1, 2013. If an injured employee's date of injury is prior to January 1, 2013 and if death results from the injury of the employee, the employer shall pay or cause to be paid to the dependents of the employee who were wholly dependent upon the employee's earnings for support at the time of the injury a weekly payment equal to 80% of the employee's after-tax average weekly wage, but not more than the maximum benefit under section 211, for a period of 500 weeks from the date of death. If the employee leaves dependents only partially dependent upon the employee's earnings for support at the time of injury, the employer shall pay weekly compensation equal to the same proportion of the weekly payments for the benefit of persons wholly dependent, as 80% of the amount contributed by the employee to such partial dependents bears to the annual earnings of the deceased at the time of injury. If, at the expiration of the 500-week period, any wholly or partially dependent person is less than 18 years of age, the employer shall continue to pay or cause to be paid the weekly compensation until that person reaches the age of 18.

If a dependent spouse dies or becomes a dependent of another person, the payments must cease upon the payment to the spouse of the balance of the compensation to which the spouse would otherwise have been entitled but in no event to exceed the sum of $500.00. The remaining weeks of compensation, if any, are payable to those persons either wholly or partially dependent upon the employee for support at the employee's death. When, at the expiration of the 500-week period, any wholly or partially dependent person is less than 18 years of age, the employer shall continue to pay or cause to be paid the weekly compensation, until that person reaches the age of 18. The payment of compensation to any dependent child after the expiration of the 500-week period ceases when the child reaches the age of 18 years, if at the age of 18 years the child is neither physically nor mentally incapacitated from earning, or when the child reaches the age of 16 years and thereafter is self-supporting for 6 months. If the child ceases to be self-supporting thereafter, the dependency must be reinstated. As long as any of the 500 weeks of compensation remain, that compensation is payable to the person either wholly or partially dependent upon the deceased employee for support at the time of the employee's death, with the exception of a dependent spouse who becomes a dependent of another. If a wholly dependent or partially dependent child who reaches 18 years of age is either physically or mentally incapacitated so as to be unable to earn a living as determined by the board, the payments must continue until such time as the child either dies or is no longer physically or mentally incapacitated from earning.

[ 2011, c. 647, §12 (AMD) .]

1-A. Death of employee; date of injury on or after January 1, 2013. If an injured employee's date of injury is on or after January 1, 2013 and if death results from the injury of the employee, the employer shall pay or cause to be paid to the dependents of the employee who were wholly dependent upon the employee's earnings for support at the time of the injury a weekly payment equal to 2/3 of the employee's gross average weekly wages, earnings or salary, but not more than the maximum benefit under section 211, for a period of 500 weeks from the date of death. If the employee leaves dependents only partially dependent upon the employee's earnings for support at the time of injury, the employer shall pay weekly compensation equal to the same proportion of the weekly payments for the benefit of persons wholly dependent, as 2/3 of the amount contributed by the employee to such partial dependents bears to the annual earnings of the deceased at the time of injury. If, at the expiration of the 500-week period, any wholly or partially dependent person is less than 18 years of age, the employer shall continue to pay or cause to be paid the weekly compensation until that person reaches the age of 18.

If a dependent spouse dies or becomes a dependent of another person, the payments must cease upon the payment to the spouse of the balance of the compensation to which the spouse would otherwise have been entitled but in no event to exceed the sum of $500.00. The remaining weeks of compensation, if any, are payable to those persons either wholly or partially dependent upon the employee for support at the employee's death. When, at the expiration of the 500-week period, any wholly or partially dependent person is less than 18 years of age, the employer shall continue to pay or cause to be paid the weekly compensation, until that person reaches the age of 18. The payment of compensation to any dependent child after the expiration of the 500-week period ceases when the child reaches the age of 18 years, if at the age of 18 years the child is neither physically nor mentally incapacitated from earning, or when the child reaches the age of 16 years and thereafter is self-supporting for 6 months. If the child ceases to be self-supporting thereafter, the dependency must be reinstated. As long as any of the 500 weeks of compensation remain, that compensation is payable to the person either wholly or partially dependent upon the deceased employee for support at the time of the employee's death, with the exception of a dependent spouse who becomes a dependent of another. If a wholly dependent or partially dependent child who reaches 18 years of age is either physically or mentally incapacitated so as to be unable to earn a living as determined by the board, the payments must continue until such time as the child either dies or is no longer physically or mentally incapacitated from earning.

[ 2011, c. 647, §13 (NEW) .]

2. Death of an injured employee. The death of the injured employee prior to the expiration of the period within which the employee would receive weekly payments ends the disability and all liability for the remainder of the payments that the employee would have received in case the employee had lived is terminated, but the employer is liable for the following death benefits in lieu of any further disability indemnity.

A. If the injury received by the employee was the proximate cause of the employee's death and the deceased employee leaves dependents wholly or partially dependent on the employee for support, the death benefit is equal to the full amount that the dependents would have been entitled to receive under subsection 1 if the injury had resulted in immediate death. Benefits under this paragraph are payable in the same manner as if the injury resulted in immediate death. [2007, c. 361, §1 (AMD); 2007, c. 361, §2 (AFF).]

B. If an application for benefits has been filed but has not been decided by the board or is on appeal and the employee dies from a cause unrelated to the employee's injury, the proceedings may be continued in the name of the employee's personal representative. In such a case, any benefits awarded are payable up to time of death and must be paid to the same beneficiaries and in the same amounts as would have been payable if the employee had suffered a compensable injury resulting in death. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 2007, c. 361, §1 (AMD); 2007, c. 361, §2 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2007, c. 361, §1 (AMD). 2007, c. 361, §2 (AFF). 2011, c. 647, §§12, 13 (AMD).



39-A §216. Burial expenses; incidental compensation

If the employee dies as a result of the injury, the employer shall pay, in addition to any compensation and medical benefits provided for in this Act, the reasonable expenses of burial, not to exceed $4,000 and an additional payment of $3,000 as incidental compensation. Burial expense reimbursement must be paid to the person who has paid or who is responsible for paying the employee's burial expenses. The incidental compensation must be paid to the employee's estate. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §217. Employment rehabilitation

When as a result of injury the employee is unable to perform work for which the employee has previous training or experience, the employee is entitled to such employment rehabilitation services, including retraining and job placement, as reasonably necessary to restore the employee to suitable employment. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

1. Services. If employment rehabilitation services are not voluntarily offered and accepted, the board on its own motion or upon application of the employee, carrier or employer, after affording the parties an opportunity to be heard, may refer the employee to a board-approved facility for evaluation of the need for and kind of service, treatment or training necessary and appropriate to return the employee to suitable employment. The board's determination under this subsection is final.

[ 2013, c. 63, §6 (AMD) .]

2. Plan ordered. Upon receipt of an evaluation report pursuant to subsection 1, if the board finds that the proposed plan complies with this Act and that the implementation of the proposed plan is likely to return the injured employee to suitable employment at a reasonable cost, it may order the implementation of the plan. Implementation costs of a plan ordered under this subsection must be paid from the Employment Rehabilitation Fund as provided in section 355, subsection 7. The board's determination under this subsection is final.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Order of implementation costs recovery. If an injured employee returns to suitable employment after completing a rehabilitation plan ordered under subsection 2, the board shall order the employer who refused to agree to implement the plan to pay reimbursement to the Employment Rehabilitation Fund as provided in section 355, subsection 7.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

4. Additional payments. The board may order that any employee participating in employment rehabilitation receive additional payments for transportation or any extra and necessary expenses during the period and arising out of the employee's program of employment rehabilitation.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

5. Limitation. Employment rehabilitation training, treatment or service may not extend for a period of more than 52 weeks except in cases when, by special order, the board extends the period up to an additional 52 weeks.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

6. Loss of or reduction in benefits. If an employee unjustifiably refuses to accept rehabilitation pursuant to an order of the board, the board shall order a loss or reduction of compensation in an amount determined by the board for each week of the period of refusal, except for specific compensation payable under section 212, subsection 3.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Hearing. If a dispute arises between the parties concerning application of any of the provisions of subsections 1 to 6, any of the parties may apply for a hearing before the board.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

8. Presumption. If an employee is participating in a rehabilitation plan ordered pursuant to subsection 2, there is a presumption that work is unavailable to the employee for as long as the employee continues to participate in employment rehabilitation.

[ 2011, c. 647, §14 (NEW) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2011, c. 647, §14 (AMD). 2013, c. 63, §6 (AMD).



39-A §218. Worker reinstatement rights

Upon petition of an injured employee, the board may require, after hearing, that the employee be reinstated as required by this section. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

1. Reinstatement rights. When an employee has suffered a compensable injury, the employee is entitled, upon request, to reinstatement to the employee's former position if the position is available and suitable to the employee's physical condition. If the employee's former position is not available or suitable, the employee is entitled, upon request, to reinstatement to any other available position suitable to the employee's physical condition.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Reasonable accommodation required. In order to facilitate the placement of an injured employee as required under this section, the employer must make reasonable accommodations for the physical condition of the employee unless the employer can demonstrate that no reasonable accommodation exists or that the accommodation would impose an undue hardship on the employer. In determining whether undue hardship exists, the board shall consider:

A. The size of the employer's business; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The number of employees employed by the employer; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. The nature of the employer's operations; and [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. Any other relevant factors. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Time period; discrimination prohibited. The employer's obligation to reinstate the employee continues until 2 years, or 3 years if the employer has over 200 employees, after the date of the injury. An employer who reinstates an employee under this section may not subsequently discriminate against that employee in any employment decision, including decisions related to tenure, promotion, transfer or reemployment following a layoff, because of the employee's assertion of a claim or right under this Act. Nothing in this subsection may be construed to limit any protection offered to an employee by section 353.

[ 2013, c. 63, §7 (AMD) .]

4. Limitations. This section does not obligate an employer to offer an injured employee employment or reemployment in:

A. Supervisory or confidential positions within the meaning of the 29 United States Code, Section 152; or [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. Any position for which the employee is not qualified. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

5. Failure to comply. The employer's failure to comply with the obligations under this section disqualifies the employer or insurance carrier from exercising any right it may otherwise have to reduce or terminate the employee's benefits under this Act. The disqualification continues as long as the employer fails to offer reinstatement or until the employee accepts other employment.

If any injured employee refuses to accept an offer of reinstatement for a position suitable to the employee's physical condition, the employee is considered to have voluntarily withdrawn from the work force and is no longer entitled to any wage loss benefits under this Act during the period of refusal.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

6. Burden of proof. The petitioning party has the burden of proof on all issues regarding claims under this section except that the employer always retains the burden of proof regarding the availability or nonavailability of work.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Rehabilitation plans. All obligations under this section are suspended during the implementation of a rehabilitation plan under section 217.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

8. Foreign workers. If an employee is prevented from accepting an offer of reinstatement because of residence in a foreign country or termination of status as a lawfully employable alien, the employee is deemed to have refused the offer.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2013, c. 63, §7 (AMD).



39-A §219. Light-duty work pools

Employers may form light-duty work pools for the purpose of encouraging the return to work of injured employees. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §220. Reduction of benefits due to unemployment compensation

1. Reduction for unemployment benefits. Compensation paid under this Act, except compensation under section 212, subsection 3 and lump sum settlements, to any employee for any period for which the employee is receiving or has received benefits under the Employment Security Law, Title 26, chapter 13, must be reduced by the amount of the unemployment benefits.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Notification. Before approving or awarding any compensation as limited in subsection 1, the board shall request that the Department of Labor:

A. Inform the board as to whether the claimant has received since the date of injury or is currently receiving unemployment benefits; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. Notify the board in the event that the claimant subsequently applies for and receives unemployment benefits; and [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. Notify the board whenever the claimant ceases to receive unemployment benefits. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

When the Department of Labor so notifies the board, the board shall notify the employer and employee, advise them of both the requirements of this section and the difference the employer must make in the employee's compensation. Upon receipt of this information, the employer shall appropriately decrease the compensation or, if the claimant has ceased to receive unemployment benefits, appropriately increase the compensation.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §221. Coordination of benefits

1. Application. This section applies when either weekly or lump sum payments are made to an employee as a result of liability pursuant to section 212 or 213 with respect to the same time period for which the employee is also receiving or has received payments for:

A. Old-age insurance benefit payments under the United States Social Security Act, 42 United States Code, Sections 301 to 1397f; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. Payments under a self-insurance plan, a wage continuation plan or a disability insurance policy provided by the employer; or [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. Pension or retirement payments pursuant to a plan or program established or maintained by the employer. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

This section does not apply to payments made to an employee as a result of liability pursuant to section 212, subsection 2 or 3 for the specific loss period set forth by law. It is the intent of the Legislature that, because benefits under section 212, subsections 2 and 3 are benefits that recognize human factors substantially in addition to the wage loss concept, coordination of benefits should not apply to such benefits.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Definitions. As used in this section, the following terms have the following meanings.

A. "After-tax amount" means:

(1) For benefits paid on claims for which the date of injury is prior to January 1, 2013, the gross amount of any benefit under subsection 3, paragraph A, subparagraph (2), (3), (4) or (5) reduced by the prorated weekly amount that would have been paid, if any, under the Federal Insurance Contributions Act, 26 United States Code, Sections 3101 to 3126, state income tax and federal income tax, calculated on an annual basis using as the number of exemptions the disabled employee's dependents plus the employee, and without excess itemized deductions. In determining the after-tax amount the tables provided for in section 102, subsection 1 must be used. The gross amount of any benefit under subsection 3, paragraph A, subparagraph (2), (3), (4) or (5) is presumed to be the same as the average weekly wage for purposes of the table. The applicable 80% of after-tax amount as provided in the table, multiplied by 1.25, is conclusive for determining the after-tax amount of benefits under subsection 3, paragraph A, subparagraph (2), (3), (4) or (5); and

(2) For benefits paid on claims for which the date of injury is on or after January 1, 2013, the net weekly amount of any old-age insurance benefit or benefit under an employee benefit plan, reduced by the prorated weekly amount that would have been paid, if any, under the Federal Insurance Contributions Act, 26 United States Code, Sections 3101 to 3126, federal income and state income taxes, calculated on an annual basis. The after-tax amount of any benefit subject to income taxes must be determined by using the maximum number of dependents' allowances to which the employee is entitled and the standard deduction or zero bracket amount applicable to the employee's filing status. [2011, c. 647, §15 (RPR).]

B. "Disability insurance policy" does not include a life insurance policy that includes a disability feature if the policy was put in place as a result of collective bargaining. [2009, c. 521, §1 (NEW); 2009, c. 521, §2 (AFF).]

[ 2011, c. 647, §15 (AMD) .]

3. Coordination of benefits. Benefit payments subject to this section must be reduced in accordance with the following provisions.

A. The employer's obligation to pay or cause to be paid weekly benefits other than benefits under section 212, subsection 2 or 3 is reduced by the following amounts:

(1) Fifty percent of the amount of the old-age insurance benefits received or being received under the United States Social Security Act. For injuries occurring on or after October 1, 1995, such a reduction may not be made if the old-age insurance benefits had started prior to the date of injury or if the benefits are spouse's benefits;

(2) The after-tax amount of the payments received or being received under a self-insurance plan or a wage continuation plan or under a disability insurance policy provided by the same employer from whom benefits under section 212 or 213 are received if the employee did not contribute directly to the plan or to the payment of premiums regarding the disability insurance policy. If the self-insurance plans, wage continuation plans or disability insurance policies are entitled to repayment in the event of a workers' compensation benefit recovery, the insurance carrier shall satisfy the repayment out of funds the insurance carrier has received through the coordination of benefits provided for under this section;

(3) The proportional amount, based on the ratio of the employer's contributions to the total insurance premiums for the policy period involved, of the after-tax amount of the payments received or being received by the employee pursuant to a disability insurance policy provided by the same employer from whom benefits under section 212 or 213 are received, if the employee did contribute directly to the payment of premiums regarding the disability insurance policy;

(5) The proportional amount, based on the ratio of that employer's contributions to the total contributions to the plan or program, of the after-tax amount of the pension or retirement payments received or being received by the employee pursuant to a plan or program established or maintained by the same employer from whom benefits under section 212 or 213 are received, regardless of whether the employee contributed directly to the pension or retirement plan or program; and

(6) For those employers who do not provide a pension plan, the proportional amount, based on the ratio of the employer's contributions to the total contributions made to a qualified profit sharing plan under the United States Internal Revenue Code, Section 401(a) or any successor to the United States Internal Revenue Code, Section 401(a) covering a profit sharing plan that provides for the payment of benefits only upon retirement, disability, death, or other separation of employment to the extent that benefits are vested under the plan. [2013, c. 152, §1 (AMD).]

B. A credit or reduction under this section may not occur because of an increase granted by the Social Security Administration as a cost-of-living adjustment granted after the benefits are coordinated. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. A credit or reduction under this section may not occur because of an increase in a pension or retirement plan or program granted after the benefits are coordinated. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. Except as provided in subsections 6 and 7, a credit or reduction of benefits otherwise payable for any week may not be taken under this section until there has been a determination of the benefit amount otherwise payable to the employee under section 212 or 213 and the employee has begun receiving the benefit payments. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

E. Disability insurance benefit payments under the Social Security Act are considered payments from funds provided by the employer and are considered primary payments on the employer's obligation under section 212 or 213 as old-age benefit payments under the Social Security Act are considered pursuant to this section. However, social security disability insurance benefits may only be so considered if section 224 of the Social Security Act, 42 United States Code, Section 424a, is revised so that a reduction of social security disability insurance benefits is not made because of the receipt of workers' compensation benefits by the employee. The coordination of social security disability benefits commences on the date of the award certificate of the social security disability benefits. Any accrued social security disability benefits may not be coordinated. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

F. No savings or insurance of the injured employee independent of this Act may be taken into consideration in determining the compensation to be paid, nor may benefits derived from any source other than the employer be considered in fixing the compensation due. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

G. The employer shall pay or cause to be paid to the employee the balance due in either weekly or lump sum payments to satisfy any obligations remaining under section 212 or 213 after the application of this section. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 2013, c. 152, §1 (AMD) .]

4. Notification and release of social security benefit information. The board shall adopt rules to provide for notification by an employer to an employee of possible eligibility for social security benefits and the requirements for establishing proof of application for those benefits. Notification must be promptly mailed to the employee after the date on which by reason of age the employee may be entitled to social security benefits. A copy of the notification of possible eligibility must be filed with the board by the employer. Within 30 days after receipt of the notification of possible employee eligibility the employee shall:

A. Make application for social security benefits; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. Provide the employer or carrier with proof of that application; and [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. Provide the employer or carrier with an authority for release of information which may be used by the employer to obtain necessary benefit entitlement and amount information from the social security administration. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

The authority for release of information is effective for one year.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

5. Release of benefit information. Within 30 days after either the date of first payment of compensation benefits under section 212 or 213 or 30 days after the date of application for any benefit under subsection 3, paragraph A, subparagraph (2), (3), (4) or (5), whichever is later, the employee shall provide the employer with a properly executed authority for release of information which may be used by the employer to obtain necessary benefit entitlement and amount information from the appropriate source. The authority for release of information is effective for one year.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

6. New authority for release of information. If the employer is required to submit a new authority for release of information under subsection 4 or 5 in order to receive information necessary to comply with this section, the employee shall provide the new authority for release of information within 30 days of a request by the employer or insurance carrier.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Failure to provide release or application. If the employee fails to provide the proof of application or the authority for release of information required in subsection 4 or fails to provide the authority for release of information required in subsection 5 or 6, the employer may, with the approval of the board, discontinue the compensation benefits payable to the employee under section 212 or 213 until the proof of application and the authority for release of information is provided. Compensation benefits withheld must be reimbursed to the employee when the required proof of application, or the authority for release of information, or both, has been provided.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

8. Early retirement. Nothing in this section may be considered to compel an employee to apply for early federal social security old-age insurance benefits or to apply for early or reduced pension or retirement benefits.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

9. Reports. The employer taking a credit or making a reduction as provided in this section shall immediately report to the board the amount of any credit or reduction and, as requested by the board, furnish to the board satisfactory proof of the basis for a credit reduction.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

10. Exceptions for certain disability payments. This section does not apply to any payments received or to be received under a disability insurance plan provided by the same employer if that plan is in existence on December 31, 1992. Any disability insurance plan entered into or renewed on or after January 1, 1993 may provide that the payments under that plan provided by the employer may not be coordinated pursuant to this section. With respect to volunteer firefighter and volunteer emergency medical services persons who are considered employees for purposes of this Act pursuant to section 102, the reduction of weekly benefits provided for disability insurance payments under subsection 3, paragraph A, subparagraphs (2) and (3) and subsection 3, paragraph D may be waived by the employer. An employer that is not a self-insurer may make the waiver provided for under this subsection only at the time a workers' compensation insurance policy is entered into or renewed.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1995, c. 76, §1 (AMD). 2009, c. 521, §1 (AMD). 2009, c. 521, §2 (AFF). 2011, c. 647, §15 (AMD). 2013, c. 152, §1 (AMD).



39-A §222. Provisional payment of certain disability benefits

1. No delay of benefits. Payment of benefits due a person under an insured disability plan or insured medical payments plan may not be delayed or refused because that person has filed a workers' compensation claim based on the same personal injury or disease.

[ 2001, c. 103, §1 (RPR) .]

2. Repayment. If a person has received benefits, as described in subsection 1, because of a personal injury or disease and has later prevailed on a workers' compensation claim based on the same personal injury or disease, the value of all such benefits may be offset by the employer or respective insurance carriers against the payments of workers' compensation benefits, and, if the benefits are not offset, the person shall repay to the employer or insurer, within 30 days of receiving the initial payment of workers' compensation benefits, the value of all the benefits received under subsection 1.

[ 2001, c. 103, §2 (AMD) .]

3. Rules. The Superintendent of Insurance shall adopt rules to implement this section.

A. These rules must impose any requirements on employers or health, disability or workers' compensation insurance carriers that the superintendent finds necessary or desirable to ease the financial burden on injured employees whose workers' compensation claims are controverted and who are awaiting board determinations on their claims. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The superintendent shall consult with the executive director of the board in formulating and adopting these rules. [2003, c. 608, §12 (AMD).]

[ 2003, c. 608, §12 (AMD) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2001, c. 103, §§1,2 (AMD). 2003, c. 608, §12 (AMD).



39-A §223. Presumption of earnings loss for retirees

1. Presumption. An employee who terminates active employment and is receiving nondisability pension or retirement benefits under either a private or governmental pension or retirement program, including old-age benefits under the United States Social Security Act, 42 United States Code, Sections 301 to 1397f, that was paid by or on behalf of an employer from whom weekly benefits under this Act are sought is presumed not to have a loss of earnings or earning capacity as the result of compensable injury or disease under this Act. This presumption may be rebutted only by a preponderance of evidence that the employee is unable, because of a work-related disability, to perform work suitable to the employee's qualifications, including training or experience. This standard of disability supersedes other applicable standards used to determine disability under this Act.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Construction. This section may not be construed as a bar to an employee receiving medical benefits under section 206 upon the establishment of a causal relationship between the employee's work and the need for medical treatment.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §224. Adjustment to partial incapacity benefit payments for injuries prior to November 20, 1987

The annual adjustment made pursuant to former Title 39, sections 55 and 55-A must be made as follows. The preinjury average weekly wage must first be adjusted to reflect the annual inflation or deflation factors as computed by the Maine Unemployment Insurance Commission for each year from the date of injury to the date of calculation. Once this weekly benefit amount is calculated, the amount must continue to be adjusted annually so that it continues to bear the same percentage relationship to the average weekly wage in the State as computed by the Maine Unemployment Insurance Commission as it did at the time of the injury. This section clarifies the method of calculating the annual adjustment to benefits under former Title 39, sections 55 and 55-A and applies to all benefit calculations pursuant to those sections. [2001, c. 390, §1 (NEW); 2001, c. 390, §2 (AFF).]

SECTION HISTORY

2001, c. 390, §1 (NEW). 2001, c. 390, §2 (AFF).






Chapter 7: PROCEDURES ENACTED BY PL 1991, C. 885, PT. A, §8

Subchapter 1: BOARD PROCEEDINGS ENACTED BY PL 1991, C. 885, PT. A, §8

39-A §301. Notice of injury within 90 days

For claims for which the date of injury is prior to January 1, 2013, proceedings for compensation under this Act, except as provided, may not be maintained unless a notice of the injury is given within 90 days after the date of injury. For claims for which the date of injury is on or after January 1, 2013, proceedings for compensation under this Act, except as provided, may not be maintained unless a notice of the injury is given within 30 days after the date of injury. The notice must include the time, place, cause and nature of the injury, together with the name and address of the injured employee. The notice must be given by the injured employee or by a person in the employee's behalf, or, in the event of the employee's death, by the employee's legal representatives, or by a dependent or by a person in behalf of either. [2011, c. 647, §16 (AMD).]

The notice must be given to the employer, or to one employer if there are more employers than one; or, if the employer is a corporation, to any official of the corporation; or to any employee designated by the employer as one to whom reports of accidents to employees should be made. It may be given to the general superintendent or to the supervisor in charge of the particular work being done by the employee at the time of the injury. Notice may be given to any doctor, nurse or other emergency medical personnel employed by the employer for the treatment of employee injuries and on duty at the work site. If the employee is self-employed, notice must be given to the insurance carrier or to the insurance carrier's agent or agency with which the employer normally does business. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2011, c. 647, §16 (AMD).



39-A §302. Sufficiency of notice; knowledge of employer; extension of time for notice

A notice given under section 301 may not be held invalid or insufficient by reason of any inaccuracy in stating any of the facts required for proper notice, unless it is shown that it was the intention to mislead and that the employer was in fact misled by the notice. Want of notice is not a bar to proceedings under this Act if it is shown that the employer or the employer's agent had knowledge of the injury. Any time during which the employee is unable by reason of physical or mental incapacity to give the notice, or fails to do so on account of mistake of fact, may not be included in the computation of proper notice. In case of the death of the employee within that period, there is allowed for giving the notice 3 months after the death. [2011, c. 647, §17 (AMD).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2011, c. 647, §17 (AMD).



39-A §303. Reports to board

When any employee has reported to an employer under this Act any injury arising out of and in the course of the employee's employment that has caused the employee to lose a day's work, or when the employer has knowledge of any such injury, the employer shall report the injury to the board within 7 days after the employer receives notice or has knowledge of the injury. An insured employer that has notice or knowledge of any such injury and fails to give timely notice to its insurer shall reimburse the insurer for any penalty that is due as a result of the late filing of the report of injury. The employer shall also report the average weekly wages or earnings of the employee, as defined in section 102, subsection 4, together with any other information required by the board, within 30 days after the employer receives notice or has knowledge of a claim for compensation under section 212, 213 or 215, unless a wage statement has previously been filed with the board. The wage statement must report the earnings or wages of the employee on a weekly basis, unless the employee is paid on other than a weekly basis, in which case the employer may report the earnings or wages in the same manner as earnings or wages are paid. A copy of the wage information must be mailed to the employee. The employer shall report when the injured employee resumes the employee's employment and the amount of the employee's wages or earnings at that time. The employer shall complete a first report of injury form for any injury that has required the services of a health care provider within 7 days after the employer receives notice or has knowledge of the injury. The employer shall provide a copy of the form to the injured employee and retain a copy for the employer's records but is not obligated to submit the form to the board unless the injury later causes the employee to lose a day's work. The employer is also required to submit the form to the board if the board has finally adopted a major substantive rule pursuant to Title 5, chapter 375, subchapter 2-A to require the form to be filed electronically. [2015, c. 297, §9 (AMD).]

If an employee has had an incapacity beyond the 14-day period established in section 204 and subsequently returns to work and attends medical appointments related to the injury, the employer is not required to report the lost time for such appointments to the board if the employee did not lose wages for attending such appointments. [2015, c. 297, §9 (NEW).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1999, c. 354, §5 (AMD). 2003, c. 471, §1 (AMD). 2013, c. 63, §8 (AMD). 2015, c. 297, §9 (AMD).



39-A §304. Board notice

1. Inform employee. Immediately upon receipt of the employer's report of injury required by section 303, the board shall contact the employee and provide information explaining the compensation system and the employee's rights. The board shall advise the employee how to contact the board for further assistance and shall provide that assistance.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Notice to employer. The board shall notify the employer when a mediation or formal hearing is scheduled, when a notice of settlement is filed and when any other proceeding regarding a claim of an employee of that employer is scheduled.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Notice by board. Within 15 days of receipt of an employer's report of injury, as required by section 303, unless it has received a petition for award of compensation relating to the injured employee, the board shall take reasonable steps to notify the employee that, unless the employer disputes the claim, the employer is required to pay compensation within the time limits established in section 205; that a petition for award may be filed; and that rights under this Act may not be protected unless a petition of award or memorandum of payment is on file with the board within 2 years of the injury.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §305. Petition for award; protective decree

In the event of a controversy as to the responsibility of an employer for the payment of compensation, any party in interest may file in the office of the board a petition for award of compensation setting forth the names and residences of the parties, the facts relating to the employment at the time of the injury, the knowledge of the employer or notice of the occurrence of the injury, the character and extent of the injury and the claims of the petitioner with reference to the injury, together with such other facts as may be necessary and proper for the determination of the rights of the petitioner. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

If, following an injury that causes no incapacity for work, the employer and employee reach an agreement that the employee has received a personal injury arising out of and in the course of employment, a memorandum of such an agreement signed by the parties may be filed in the office of the board. The memorandum must set forth the names and residences of the parties, the facts relating to the employment at the time of the injury, the time, place and cause of the injury, and the nature and extent of the injury. Any member of the board is empowered, without the necessity of the filing of a petition for award, to render a protective decree based on that memorandum. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §306. Time for filing petitions

1. Statute of limitations. Except as provided in this section, a petition brought under this Act is barred unless filed within 2 years after the date of injury or the date the employee's employer files a required first report of injury if required in section 303, whichever is later.

[ 2011, c. 647, §18 (AMD) .]

2. Payment of benefits. If an employer or insurer pays benefits under this Act, with or without prejudice, within the period provided in subsection 1, the period during which an employee or other interested party must file a petition is 6 years from the date of the most recent payment.

A. The provision of medical care for an injury or illness by or under the supervision of a health care provider employed by, or under contract with, the employer is a payment of benefits with respect to that injury or illness if:

(1) Care was provided for that injury or illness on 6 or more occasions in the 12-month period after the initial treatment; and

(2) The employer or the health care provider knew or should have known that the injury or illness was work-related.

For the purposes of this paragraph, "health care provider" has the same meaning as provided in rules of the board. [2001, c. 435, §1 (NEW); 2001, c. 435, §2 (AFF).]

[ 2001, c. 435, §1 (AMD); 2001, c. 435, §2 (AFF) .]

3. Establishment of injury. If the occurrence of a work-related injury is established by board decree, mediation report or agreement of the parties without the payment of benefits as provided in subsection 2, the period during which an employee or other interested party may file a petition is 6 years from the date of that decree, report or agreement.

[ 1999, c. 354, §6 (NEW); 1999, c. 354, §10 (AFF) .]

4. Physical or mental incapacity. If an employee is unable to file a petition because of physical or mental incapacity, the period of that incapacity is not included in the limitation period provided in subsection 1.

[ 1999, c. 354, §6 (NEW); 1999, c. 354, §10 (AFF) .]

5. Mistake of fact. If an employee fails to file a petition within the limitation period provided in subsection 1 because of mistake of fact as to the cause or nature of the injury, the employee may file a petition within a reasonable time, subject to the 6-year limitation provided in subsection 2.

[ 1999, c. 354, §6 (NEW); 1999, c. 354, §10 (AFF) .]

6. Death of employee. If an employee dies as a result of a work-related injury, a petition is barred unless filed within one year after the death or 2 years from the date of injury, whichever is later, but in any event not later than 6 years from the date of last payment.

[ 1999, c. 354, §6 (NEW); 1999, c. 354, §10 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1999, c. 354, §10 (AFF). 1999, c. 354, §6 (RPR). 2001, c. 435, §1 (AMD). 2001, c. 435, §2 (AFF). 2011, c. 647, §18 (AMD).



39-A §307. Procedure for filing petitions; no response required; mediation

1. Petition. Any interested party may seek a determination of rights under this Act by filing with the board any petition authorized under this Act.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Service upon responding party. Copies of all petitions filed under this Act must be served by certified mail, return receipt requested, to the other parties named in the petition. In the case of a petition by an employee, a copy of the petition must be served upon the employer, employer's insurer or group self-insurer.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. No response required. No response to a petition filed under this section is required.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

4. Procedure. A petition filed under this section must be referred by the board to mediation.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

5. Mediation. Mediation must be held in accordance with section 313, subsections 2 to 5.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §308. Employment

1. Return to employment. Any person receiving compensation under this Act who returns to employment or engages in new employment after that person's injury shall file a written report of that employment with the board and that person's previous employer within 7 days of that person's return to work. This report must include the identity of the employee, the employee's employer and the amount of weekly wages or earnings received or to be received by the employee. The board shall send the employee notice of the employee's responsibility to notify the board and the employer when the employee returns to work and the employee's responsibility to submit the reports required under this section.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Employment status reports. At the previous employer's request, any person receiving compensation under this Act who has not returned to that person's previous employment must submit quarterly employment status reports to that employer. The report is due 90 days after the date of injury, or after the filing of the report under subsection 3, and every 90 days thereafter. The report must be in a form prescribed by the board and must indicate whether the employee has been employed, changed employment or performed any services for compensation during the previous 90 days, the nature of the employment or services, the name and address of the employer or person for whom the services were performed and any other information that the board by rule may require. Any employer requesting a quarterly report under this subsection must provide the employee with the prescribed form at least 15 days prior to the date on which it is due.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §309. Subpoenas; evidence; discovery

1. Subpoenas. Any board member or designee of the board may administer oaths and any board member or designee of the board may issue subpoenas for witnesses and subpoenas duces tecum to compel the production of books, papers and photographs relating to any questions in dispute before the board, any matters involved in a hearing or an audit conducted pursuant to section 359. Witness fees in all proceedings under this Act are the same as for witnesses before the Superior Court. When a witness, subpoenaed and obliged to attend before the board or any member or designee of the board, fails to do so without reasonable excuse, the Superior Court or any Justice of the Superior Court may, on application of the Attorney General made at the written request of a member of the board, compel obedience by attachment proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from that court or a refusal to testify in the court.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Evidence. The board or its designee need not observe the rules of evidence observed by courts, but shall observe the rules of privilege recognized by law. The board or its designee shall admit evidence if it is the kind of evidence on which reasonable persons are accustomed to relying in the conduct of serious affairs. The board or its designee may exclude irrelevant or unduly repetitious evidence.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Witnesses; discovery. All witnesses must be sworn. Sworn written evidence may not be admitted unless the author is available for cross-examination or subject to subpoena; except that sworn statements by a medical doctor or osteopathic physician relating to medical questions, by a psychologist relating to psychological questions, by a chiropractor relating to chiropractic questions, by a certified nurse practitioner who qualifies as an advanced practice registered nurse relating to advanced practice registered nursing questions or by a physician's assistant relating to physician assistance questions are admissible in workers' compensation hearings only if notice of the testimony to be used is given and service of a copy of the letter or report is made on the opposing counsel 14 days before the scheduled hearing.

Depositions or subpoenas of health care practitioners who have submitted sworn written evidence are permitted only if the administrative law judge finds that the testimony is sufficiently important to outweigh the delay in the proceeding.

The board may establish procedures for the prefiling of summaries of the testimony of any witness in written form. In all proceedings before the board or its designee, discovery beyond that specified in this section is available only upon application to the board, which may approve the application in the exercise of its discretion.

[ 2015, c. 297, §10 (AMD) .]

4. Contempts before board. A person may not, in proceedings before the board disobey or resist any lawful order, process or writ; misbehave during a hearing or so near the place of hearing as to obstruct the hearing; neglect to produce, after having been ordered to do so, any pertinent document; or refuse to appear after having been subpoenaed or, upon appearing, refuse to be examined according to law.

If any person violates this subsection, the board shall certify the facts to a Justice of the Superior Court in the county where the alleged offense occurred and the justice may serve or cause to be served on that person an order requiring that person to appear before the justice on a day certain to show cause why the person should not be adjudged in contempt by reason of the facts so certified. The justice shall, upon the appearance of that person, in a summary manner, hear the evidence as to the acts complained of and, if it is such as to warrant doing so, punish that person in the same manner and to the same extent as for a contempt committed before the justice, or commit that person on the same conditions as if the doing of the forbidden act had occurred with reference to the process of the Superior Court or in the presence of the justice.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2005, c. 99, §1 (AMD). 2015, c. 297, §10 (AMD).



39-A §310. Protection

Except for statements made in proceedings before the board, a statement to any investigator or employer's representative, of any kind, oral or written, recorded or unrecorded, made by the injured employee is not admissible in evidence or considered in any way in any proceeding under this Act, except in accordance with this section. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

1. Admissible statements. A statement made to any investigator or employer's representative, of any kind, oral or written, recorded or unrecorded, made by the injured employee is admissible in evidence or may be considered in proceedings only if:

A. It is in writing; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. A true copy of the statement is delivered to the employee by certified mail; and [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. The employee has been previously advised in writing of the following:

(1) That the statement may be used against the employee;

(2) That the employer or insurance carrier may have pecuniary interest adverse to the employee;

(3) That the employee may consult with counsel prior to making any statements;

(4) That the employee may decline to make any statement; and

(5) That the employer may not discriminate against the employee in any manner for refusing to make such a statement or exercising in any way the employee's rights under this Act. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Exception. This section does not apply to agreements for the payment of compensation made pursuant to this Act or to the admissibility of statements to show compliance with the notice requirements of sections 301 and 302.

[ RR 1993, c. 1, §139 (COR) .]

3. Application. This section applies only to employees injured prior to June 30, 1985.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). RR 1993, c. 1, §139 (COR).



39-A §311. Inadmissible statements

No statement of any kind made by the injured employee to any investigator, employer or employer's representative, whether oral or written, recorded or unrecorded, may be admitted into evidence or considered in any way in any proceeding under this Act if it was obtained by means of duress on the part of the investigator, employer or employer's representative. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

1. Duress defined. For the purpose of this section, "duress" is not limited to its common law definition, but includes:

A. Implied or expressed threats relating to the employment of the employee or the employment of a relative of the employee; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. Implied or expressed threats of extensive litigation and appeals of the employee's claim; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. Misleading, false or incomplete statements of law or any misleading, false or incomplete legal opinion given to the employee relating to the employee's eligibility for benefits under this Act; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. Misleading, false or incomplete statements of fact knowingly made to the employee; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

E. The taking of unfair advantage of an employee's physical, mental or economic problems or shortcomings; and [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

F. Interrogations or investigations conducted under such circumstances as to be severely intimidating to the employee. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Exception. This section does not apply to agreements for the payment of compensation made under this Act or to the admissibility of statements to show compliance with the notice requirements of sections 301 and 302.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Application. This section applies only to employees injured on or after June 30, 1985.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §312. Independent medical examiners

1. Examiner system. The board shall develop and implement an independent medical examiner system consistent with the requirements of this section. As part of this system, the board shall, in the exercise of its discretion, create, maintain and periodically validate a list of not more than 50 health care providers that it finds to be the most qualified and to be highly experienced and competent in their specific fields of expertise and in the treatment of work-related injuries to serve as independent medical examiners from each of the health care specialties that the board finds most commonly used by injured employees. An independent medical examiner must be certified in the field of practice that treats the type of injury complained of by the employee. For an independent medical examiner who is a doctor of chiropractic, certification must be by a board recognized by the American Chiropractic Association or its successor organization. For an independent medical examiner who is a doctor of podiatric medicine, certification must be by a board recognized by the American Podiatric Medical Association or its successor organization. For an independent medical examiner who is a psychologist, licensure by the State Board of Examiners of Psychologists satisfies the certification requirement of this section. For all other medical examiners, certification must be by a board recognized by the American Board of Medical Specialties or the American Osteopathic Association or their successor organizations. The board shall establish a fee schedule for services rendered by independent medical examiners and adopt any rules considered necessary to effectuate the purposes of this section.

[ 2013, c. 63, §9 (AMD) .]

2. Duties. An independent medical examiner shall render medical findings on the medical condition of an employee and related issues as specified under this section. The independent medical examiner in a case may not be the employee's treating health care provider and may not have treated the employee with respect to the injury for which the claim is being made or the benefits are being paid. Nothing in this subsection precludes the selection of a provider authorized to receive reimbursement under section 206 to serve in the capacity of an independent medical examiner. Unless agreed upon by the parties or no other physician is reasonably available, a physician is not eligible to be assigned as an independent medical examiner if the physician has examined the employee at the request of an insurance company, employer or employee in accordance with section 207 or has been closely affiliated with the insurance company at any time during the previous 52 weeks. An independent medical examiner selected and paid for by an employer to examine an employee in accordance with section 207 is limited to 12 such examinations per calendar year and shall notify the board of the name of the employee, the employer or the insurance company that requested the examination and the date of the examination within 10 days of the date of the examination.

[ 2011, c. 215, §2 (AMD) .]

3. Appointment. If the parties to a dispute can not agree on an independent medical examiner of their own choosing, the board shall assign an independent medical examiner from the list of qualified examiners to render medical findings in any dispute relating to the medical condition of a claimant, including but not limited to disputes that involve the employee's medical condition, improvement or treatment, degree of impairment or ability to return to work.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

4. Rules. The board may adopt rules pertaining to the procedures before the independent medical examiner, including the parties' ability to propound questions relating to the medical condition of the employee to be submitted to the independent medical examiner. The parties shall submit any medical records or other pertinent information to the independent medical examiner. In addition to the review of records and information submitted by the parties, the independent medical examiner may examine the employee as often as the examiner determines necessary to render medical findings on the questions propounded by the parties.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

5. Medical findings; fees. The independent medical examiner shall submit a written report to the board, the employer and the employee stating the examiner's medical findings on the issues raised by that case and providing a description of findings sufficient to explain the basis of those findings. It is presumed that the employer and employee received the report 3 working days after mailing. The fee for the examination and report must be paid by the employer.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

6. Subsequent medical evidence. All subsequent medical evidence from the treating health care provider must be forwarded to the independent medical examiner no later than 14 days prior to the hearing. The independent medical examiner must be notified of the hearing and shall make a supplemental report if the subsequent medical evidence affects the medical findings of the independent medical examiner. If the independent medical examiner prepares a supplemental report, the report must be submitted to the board and the parties at least 3 days prior to the hearing.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Weight. The board shall adopt the medical findings of the independent medical examiner unless there is clear and convincing evidence to the contrary in the record that does not support the medical findings. Contrary evidence does not include medical evidence not considered by the independent medical examiner. The board shall state in writing the reasons for not accepting the medical findings of the independent medical examiner.

[ 2005, c. 24, §2 (AMD) .]

8. Immunity. Any health care provider acting without malice and within the scope of the provider's duties as an independent medical examiner is immune from civil liability for making any report or other information available to the board or for assisting in the origination, investigation or preparation of the report or other information so provided.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

9. Annual review. The board shall create a review process to oversee on an annual basis the quality of performance and the timeliness of the submission of medical findings by the independent medical examiners and shall develop rules in relation to timeliness and procedures applicable to this section.

[ 2015, c. 297, §11 (AMD) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2005, c. 24, §§1,2 (AMD). 2011, c. 215, §§1, 2 (AMD). 2013, c. 63, §9 (AMD). 2015, c. 297, §11 (AMD).



39-A §313. Procedure upon notice of controversy or other indication of controversy; mediation

1. Procedure. Except as provided in section 205, subsection 9, paragraph D, upon filing of notice of controversy or other indication of controversy, the matter must be referred by the board to mediation.

[ 1999, c. 354, §7 (AMD) .]

2. Mediation. The mediator shall by informal means, which may include telephone contact, determine the nature and extent of the controversy and attempt to resolve it. The mediator is not bound by the rules of evidence or procedure, but shall make inquiry in the manner best calculated to ascertain the substantial rights of the parties and carry out the spirit of this Act. The mediator may require that the parties appear and submit relevant information.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Conclusion. At the conclusion of mediation, the mediator shall file a written report with the board stating the information required by section 305, 2nd paragraph and the legal issues in dispute. If an agreement is reached, the report must state the terms of the agreement and must be signed by the parties and the mediator. If a full agreement is not reached, the report must state the information required by section 305, 2nd paragraph, any terms that are agreed on by the parties and any facts and legal issues in dispute and the report must be signed by the parties and the mediator.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

4. Cooperation; sanctions. The parties shall cooperate with the mediator assigned to the case. The assigned mediator shall report to the board the failure of a party to cooperate or to produce requested material. The board may impose sanctions against a party who does not cooperate or produce requested materials, including the following:

A. Assessment of costs and attorney's fees; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. Reductions of attorney's fees; or [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. If the party is the moving party, suspension of proceedings until the party has cooperated or produced the requested material. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

For purposes of this subsection, "party" includes the Maine Insurance Guaranty Association under Title 24-A, chapter 57, subchapter 3.

[ 2009, c. 129, §7 (AMD); 2009, c. 129, §13 (AFF) .]

5. Duties of employer or representative of the employee, employer or insurer. The employer or representative of the employee, employer or insurer who participates in mediation must be familiar with the employee's claim and has authority to make decisions regarding the claim. The board may assess a forfeiture in the amount of $100 against any employer or representative of the employee, employer or insurer who participates in mediation without full authority to make decisions regarding the claim. If a representative of the employer, insurer or employee participates in mediation or any other proceeding of the board, the representative shall notify the employer, insurer or employee of all actions by the representative on behalf of the employer, insurer or employee and any other actions at the proceeding.

For purposes of this subsection, "employer or representative of the employee, employer or insurer" includes the Maine Insurance Guaranty Association under Title 24-A, chapter 57, subchapter 3.

[ 2009, c. 129, §8 (AMD); 2009, c. 129, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1999, c. 354, §7 (AMD). 2009, c. 129, §§7, 8 (AMD). 2009, c. 129, §13 (AFF).



39-A §314. Arbitration

Any case for which an application for a hearing has been filed may be heard by an arbitrator mutually agreed upon in writing by the parties. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

1. Evidence. An arbitrator shall admit evidence in accordance with section 309, subsection 2.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Testimony. Testimony must be taken under oath and a record of the arbitration must be made. Any party, at that party's expense, may provide for a written transcript of the proceedings. The cost of any transcription ordered by the arbitrator for the arbitrator's own use must be paid for by the board.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Location of arbitration. The arbitrator shall conduct the hearing in the county in which the injury occurred or at a place agreed upon by all of the parties.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

4. Arbitration decision. The arbitrator shall render the arbitration decision within 30 days after the close of the arbitration or the receipt of briefs, if required. The decision must be in writing, signed by the arbitrator and include a written opinion stating the arbitrator's findings of fact and conclusions of law. The decision must be filed with the board within 3 days of entry of the decision by the arbitrator.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

5. Record. The decision is part of the record of the arbitration proceeding under this section.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

6. Finality. The findings of fact made by the arbitrator acting within the arbitrator's powers, in the absence of fraud, are conclusive. If the arbitrator expressly finds that any party has or has not sustained the party's burden of proof, that finding is considered a conclusion of law and is reviewable in accordance with section 322. Any party may appeal the decision of the arbitrator to the Law Court pursuant to section 322 within 20 days of receipt of notice of the filing of the decision by the arbitrator.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Fee; rules. The board shall by rule provide for the amount of the fee to be paid to the arbitrator by the board and establish administrative processes to review, adopt and monitor arbitration plans.

[ 1995, c. 105, §1 (AMD) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1995, c. 105, §1 (AMD).



39-A §315. Time and place of formal hearing

Upon filing of the mediator's report indicating that mediation has not resolved all issues in dispute, the matter must be referred to the board, which shall fix a time for hearing upon at least a 5-day notice given to all the parties or to the attorney of record of each party. All hearings must be held before an administrative law judge employed by the board at such towns and cities geographically distributed throughout the State as the board designates. If the designated place of hearing is more than 10 miles from the place where the injury occurred, the employer shall provide transportation or reimburse the employee for reasonable mileage in traveling within the State to and from the hearing. The amount allowed for travel is determined by the board and awarded separately in the decree. [2015, c. 297, §12 (AMD).]

The board shall provide for an expedited process for the scheduling and hearing of matters involving medical care or the right to benefits for total incapacity. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2015, c. 297, §12 (AMD).



39-A §316. Guardians and other representatives for minors and incompetents

If an injured employee is a minor or is mentally incompetent or, when death results from the injury, if any of the employee's dependents entitled to compensation are minors or mentally incompetent at the time when any right, privilege or election accrues under this Act, the parent, guardian or next friend of the minor or incompetent, or some disinterested person designated by the board, may claim and exercise that right, privilege or election, or file any petition or answer, on behalf of the minor or incompetent. No limitation of time provided in this Act may run as long as the minor or incompetent has no parent living or guardian. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

If the board has reasonable grounds for believing that compensation paid under this Act, either in weekly installments or in a lump sum, will be squandered or wasted by the injured employee or the employee's dependents, the board may designate in writing some disinterested person to act as trustee for the injured employee or the dependents. The trustee shall file an account at least once a year with the board showing the amounts of receipts and expenditures in behalf of the injured employee or the dependents. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §317. Appearance by authorized officer, employee or advocate

The appearance before the board of an authorized officer, employee, advocate or representative of a party in any hearing, action or proceeding in which the party is participating or desires to participate is not an unauthorized practice of law and is not subject to any criminal sanction. If the appearance of such an officer, employee, advocate or representative prevents the efficient processing of any proceeding, the board, in its discretion, may remove that person from representation of the party. [1997, c. 486, §6 (AMD).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1997, c. 486, §6 (AMD).



39-A §318. Hearing and decision

The administrative law judge shall hear those witnesses as may be presented or, by agreement, the claims of both parties as to the facts may be presented by affidavits. If the facts are not in dispute, the parties may file with the administrative law judge an agreed statement of facts for a ruling on the applicable law. From the evidence or statements furnished, the administrative law judge shall in a summary manner decide the merits of the controversy. The administrative law judge's decision must be filed in the office of the board and a copy, attested by the clerk of the board, mailed promptly to all parties interested or to the attorney of record of each party. The administrative law judge's decision, in the absence of fraud, on all questions of fact is final; but if the administrative law judge expressly finds that any party has or has not sustained the party's burden of proof, that finding is considered a conclusion of law and is reviewable in accordance with section 322. [2015, c. 297, §13 (AMD).]

The administrative law judge, upon motion by the petitioning party, may include a finding in the decree that the employer's refusal to pay the benefits at issue was not based on any rational grounds developed between the claim and formal hearing. Upon such a finding, the employer shall pay interest to the employee under section 205, subsection 6 at a rate of 25% per annum from the date each payment was due, instead of 10% per annum. [2015, c. 297, §13 (AMD).]

The administrative law judge, upon the motion of a party made within 20 days after notice of the decision or upon its own motion, may find the facts specially and state separately the conclusions of law and file the appropriate decision if it differs from the decision filed before the request was made. Those findings and conclusions and the revised decision must be filed in the office of the board and a copy, attested by the clerk of the board, must be mailed promptly to all parties interested. The running of the time for appeal is terminated by a timely motion made pursuant to this section and the full time for appeal commences to run from the filing of those findings and conclusions and the revised decision. [2015, c. 297, §13 (AMD).]

Clerical mistakes in decrees, orders or other parts of the record and errors arising from oversight or omission may be corrected by the board at any time of its own initiative, at the request of the administrative law judge or on the motion of any party and after notice to the parties. During the pendency of an appeal, these mistakes may be corrected before the appeal is filed with the division and thereafter, while the appeal is pending, may be corrected with leave of the division. [2015, c. 297, §13 (AMD).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1999, c. 410, §2 (AMD). 2013, c. 63, §10 (AMD). 2013, c. 63, §16 (AFF). 2015, c. 297, §13 (AMD).



39-A §319. Petition for reopening

Upon the petition of either party, the board may reopen and review any compensation payment scheme, award or decree on the grounds of newly discovered evidence that by due diligence could not have been discovered prior to the time the payment scheme was initiated or prior to the hearing on which the award or decree was based. The petition must be filed within 30 days of the payment scheme, award or decree. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §320. Review by full board

An administrative law judge may request that the full board review a decision of the administrative law judge if the decision involves an issue that is of significance to the operation of the workers' compensation system. Except when a motion is filed to find the facts specially and state separately the conclusions of law, the request must be made within 25 days of the issuance of a decision. If a motion is filed to find the facts specially and state separately the conclusions of law, the request must be made within 5 days of the issuance of a decision on the motion. There may be no such review of findings of fact made by an administrative law judge. [2015, c. 297, §14 (AMD).]

If an administrative law judge asks for review, the time for appeal is stayed and no further action may be taken until a decision of the board has been made. If the board reviews a decision of an administrative law judge, any appeal must be from the decision of the board and must be made to the Law Court in accordance with section 322. The time for appeal begins upon the board's issuance of a written decision on the merits of the case or written notice that the board denies review. [2015, c. 297, §14 (AMD).]

The board shall vote on whether to review the decision. If a majority of the board's membership fails to vote to grant review or the board fails to act within 60 days after receiving the initial request for review, the decision of the administrative law judge stands, and any appeal must be made to the division in accordance with section 321-B. If the board votes to review the decision, the board may delegate responsibility for reviewing the decision of the administrative law judge under this section to panels of board members consisting of equal numbers of representatives of labor and management. Review must be on the record and on written briefs only. Upon a vote of a majority of the board's membership, the board shall issue a written decision affirming, remanding, vacating or modifying the administrative law judge's decision. The written decision of the board must be filed with the board and mailed to the parties or their counsel. If the board fails to adopt a decision by majority vote, the decision of the administrative law judge stands and is subject to direct appellate review in the same manner as if the board had not voted to review the decision. [2015, c. 297, §14 (AMD).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2003, c. 608, §13 (AMD). 2005, c. 25, §1 (AMD). 2011, c. 647, §19 (AMD). 2013, c. 63, §§11, 12 (AMD). 2013, c. 63, §16 (AFF). 2015, c. 297, §14 (AMD).



39-A §321. Reopening for mistake of fact or fraud

1. Agreements. Upon the petition of either party at any time, the board may annul any agreement that has been approved by the board if it finds that the agreement has been entered into through mistake of fact by the petitioner or through fraud. Except in the case of fraud on the part of the employee, an employee is not barred by any time limit from filing a petition to have the matters covered by the agreement determined in accordance with this Act as though the agreement had not been approved.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Compensation payment scheme. A party may petition the board, within one year of initiation of a payment scheme, award or decree, to reopen any case in which fraud on the part of the opposing party is alleged. If the board finds that the petitioning party exercised due diligence in investigating the initial claim and further finds that fraud occurred, the board may reopen the case as to any issue that may have been affected by the fraudulent act and the board may terminate or modify an employer's obligation to make payment upon a finding that fraud on the part of a party affected the employer's obligation to make payment.

Except in the case of fraud on the part of the employee, an employee is not barred by any time limit from filing a petition to have any issues determined in accordance with this Act as though the payment scheme had not been initiated.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §321-A. Appellate Division

1. Establishment. There is established within the board the Appellate Division, referred to in this subchapter as "the division."

[ 2011, c. 647, §20 (NEW) .]

2. Composition. The division is composed of full-time administrative law judges who are appointed by the executive director of the board to serve on panels to review decisions under section 318. The executive director of the board shall appoint no fewer than 3 full-time administrative law judges to serve as members of a panel. An administrative law judge may not serve as a member of a panel that reviews a decision of that administrative law judge. An administrative law judge may be a member of more than one panel at the discretion of the executive director of the board.

[ 2015, c. 297, §15 (AMD) .]

3. Rules. The board shall adopt rules of procedure designed to provide a prompt and inexpensive review of a decision by an administrative law judge. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2015, c. 297, §15 (AMD) .]

SECTION HISTORY

2011, c. 647, §20 (NEW). 2015, c. 297, §15 (AMD).



39-A §321-B. Appeal from administrative law judge decision

1. Procedure. An appeal of a decision by an administrative law judge pursuant to section 318 to the division must be conducted pursuant to this subsection.

A. A party in interest may file with the division a notice of intent to appeal a decision by an administrative law judge pursuant to section 318 within 20 days after receipt of notice of the filing of the decision by the administrative law judge. [2015, c. 297, §16 (AMD).]

B. At the time of filing an appeal under this section, the appellant shall file with the division a copy of the decision appealed. The failure of an appellant who timely files an appeal in accordance with paragraph A to provide a copy of the decision does not affect the jurisdiction of the division to determine the appeal on its merits unless the appellee shows substantial prejudice from that failure. [2013, c. 63, §13 (AMD); 2013, c. 63, §16 (AFF).]

[ 2015, c. 297, §16 (AMD) .]

2. Basis. A finding of fact by an administrative law judge is not subject to appeal under this section.

[ 2015, c. 297, §16 (AMD) .]

3. Action. The division, after due consideration, may affirm, vacate, remand or modify a decree of an administrative law judge and shall issue a written decision. The written decision of the division must be filed with the board and mailed to the parties or their counsel.

[ 2015, c. 297, §16 (AMD) .]

4. Publication of decisions. The division shall publish the decisions issued under subsection 3 and make them available to the public at such cost as is required to pay for suitable publication. The division shall distribute copies of all written decisions to the State Law Library and the county law libraries.

[ 2011, c. 647, §20 (NEW) .]

SECTION HISTORY

2011, c. 647, §20 (NEW). 2013, c. 63, §§13, 14 (AMD). 2013, c. 63, §16 (AFF). 2015, c. 297, §16 (AMD).



39-A §322. Appeal from decision of appellate division or board

1. Appeals. Any party in interest may present a copy of the decision of the division or of the board, if the board has reviewed a decision pursuant to section 320, to the clerk of the Law Court within 20 days after receipt of notice of the filing of the decision by the division or the board. Within 20 days after the copy is filed with the Law Court, the party seeking review by the Law Court shall file a petition seeking appellate review with the Law Court that sets forth a brief statement of the facts, the error or errors of law that are alleged to exist and the legal authority supporting the position of the appellant.

[ 2015, c. 297, §17 (AMD) .]

2. Procedures. The Law Court shall establish and publish procedures for the review of petitions for appellate review of decisions of the board.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Discretionary appeal; action. Upon the approval of 3 or more members of a panel consisting of no fewer than 5 Justices of the Law Court, the petition for appellate review may be granted. If the petition for appellate review is denied, the decision of the board is final. The petition must be considered on written briefs only.

If the petition for appellate review is granted, the clerk of the Law Court shall notify the parties of the briefing schedule consistent with the Maine Rules of Civil Procedure and in all respects the appeal before the Law Court must be treated as an appeal in an action in which equitable relief has been sought, except that there may be no appeal upon findings of fact. The Law Court may, after due consideration, reverse, modify or affirm any decision of the board.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2011, c. 647, §21 (AMD). 2015, c. 297, §17 (AMD).



39-A §323. Enforcement of board decision

Any decision of the board is enforceable by the Superior Court by any suitable process, including execution against goods, chattel and real estate and proceedings for contempt for willful failure or neglect to obey the orders or decrees of the court or in any other manner that decrees for equitable relief are enforced. Any party in interest may present copies, certified by the clerk of the board, of any order or decision of the board or of any memorandum of agreement approved by the board to the clerk of courts for the county in which the injury occurred or, if the injury occurred outside the State, to the clerk of courts for Kennebec County. Any Justice of the Superior Court shall then render a pro forma decision in accordance with the order, decision or memorandum and cause all interested parties to be notified. The decision has the same effect and all proceedings in relation to the decision are the same as though rendered in an action in which equitable relief is sought, duly heard and determined by the court. The decision must be for enforcement of a board decision, order or agreement. Appeals from a board decision, order or agreement must be in accordance with section 322. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §324. Compensation payments; penalty

1. Order or decision. The employer or insurance carrier shall make compensation payments within 10 days after the receipt of notice of an approved agreement for payment of compensation or within 10 days after any order or decision of the board awarding compensation. If the board enters a decision awarding compensation, and a motion for findings of fact and conclusions of law is filed with the administrative law judge or an appeal is filed with the division pursuant to section 321-B or the Law Court pursuant to section 322, payments may not be suspended while the motion for findings of fact and conclusions of law or appeal is pending. The employer or insurer may recover from an employee payments made pending a motion for findings of fact and conclusions of law or appeal to the division or the Law Court if and to the extent that the administrative law judge, division or the Law Court has decided that the employee was not entitled to the compensation paid. The board has full jurisdiction to determine the amount of overpayment, if any, and the amount and schedule of repayment, if any. The board, in determining whether or not repayment should be made and the extent and schedule of repayment, shall consider the financial situation of the employee and the employee's family and may not order repayment that would work hardship or injustice. The board shall notify the Commissioner of Health and Human Services within 10 days after the receipt of notice of an approved agreement for payment of compensation or within 10 days after any order or decision of the board awarding compensation identifying the employee who is to receive the compensation. For purposes of this subsection, "employer or insurance carrier" includes the Maine Insurance Guaranty Association under Title 24-A, chapter 57, subchapter 3.

[ 2015, c. 297, §18 (AMD) .]

2. Failure to pay within time limits. An employer or insurance carrier who fails to pay compensation, as provided in this section, is penalized as follows. For purposes of this subsection, "employer or insurance carrier" includes the Maine Insurance Guaranty Association under Title 24-A, chapter 57, subchapter 3.

A. Except as otherwise provided by section 205, if an employer or insurance carrier fails to pay compensation as provided in this section, the board may assess against the employer or insurance carrier a fine of up to $200 for each day of noncompliance. If the board finds that the employer or insurance carrier was prevented from complying with this section because of circumstances beyond its control, a fine may not be assessed.

(1) The fine for each day of noncompliance must be divided as follows: Of each day's fine amount, the first $50 is paid to the employee to whom compensation is due and the remainder must be paid to the board and be credited to the Workers' Compensation Board Administrative Fund.

(2) If a fine is assessed against any employer or insurance carrier under this subsection on petition by an employee, the employer or insurance carrier shall pay reasonable costs and attorney's fees related to the fine, as determined by the board, to the employee.

(3) Fines assessed under this subsection may be enforced by the Superior Court in the same manner as provided in section 323. [2007, c. 265, §1 (AMD).]

B. Payment of a fine assessed under this subsection is not considered an element of loss for the purpose of establishing rates for workers' compensation insurance. [2007, c. 265, §1 (AMD).]

[ 2009, c. 129, §10 (AMD); 2009, c. 129, §13 (AFF) .]

3. Failure to secure payment. If any employer who is required to secure the payment to that employer's employees of the compensation provided for by this Act fails to do so, the employer is subject to the penalties set out in paragraphs A, B and C. The failure of any employer to procure insurance coverage for the payment of compensation and other benefits to the employer's employees in compliance with sections 401 and 403 constitutes a failure to secure payment of compensation within the meaning of this subsection.

A. The employer is guilty of a Class D crime. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The employer is liable to pay a civil penalty of up to $10,000 or an amount equal to 108% of the premium, calculated using Maine Employers' Mutual Insurance Company's standard discounted standard premium, that should have been paid during the period the employer failed to secure coverage, whichever is larger, payable to the Employment Rehabilitation Fund. [1999, c. 354, §8 (AMD).]

C. The employer, if organized as a corporation, is subject to administrative dissolution as provided in Title 13-C, section 1421 or revocation of its authority to do business in this State as provided in Title 13-C, section 1532. The employer, if organized as a limited liability company, is subject to administrative dissolution as provided in Title 31, section 1592. The employer, if licensed, certified, registered or regulated by any board authorized by Title 5, section 12004-A or whose license may be revoked or suspended by proceedings in the District Court or by the Secretary of State, is subject to revocation or suspension of the license, certification or registration. [2011, c. 113, Pt. B, §20 (AMD).]

Prosecution under paragraph A does not preclude action under paragraph B or C.

If the employer is a corporation, partnership, limited liability company, professional corporation or any other legal business entity recognized under the laws of the State, any agent of the corporation or legal business entity having primary responsibility for obtaining insurance coverage is liable for punishment under this section. Criminal liability must be determined in conformity with Title 17-A, sections 60 and 61.

[ 2011, c. 113, Pt. B, §20 (AMD) .]

4. Certificate. Notwithstanding any other provision of law or rule of evidence, the certificate of the executive director, under seal of the board, must be received in any court in this State as prima facie evidence of facts pertaining to insurance coverage records contained in the certificate or within the documents attached to the certificate.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1999, c. 354, §8 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 344, §D28 (AMD). 2007, c. 240, Pt. JJJ, §6 (AMD). 2007, c. 265, §1 (AMD). 2007, c. 311, §3 (AMD). 2009, c. 129, §§9, 10 (AMD). 2009, c. 129, §13 (AFF). 2009, c. 520, §2 (AMD). 2011, c. 113, Pt. B, §20 (AMD). 2011, c. 361, §1 (AMD). 2013, c. 63, §15 (AMD). 2015, c. 297, §18 (AMD).



39-A §325. Costs; attorney's fees allowable

1. Costs and attorney's fees. Except as otherwise provided by law, by the Maine Rules of Civil Procedure or by rule of court, each party is responsible for the payment of the party's own costs and attorney's fees. In the event of a disagreement as to those costs or fees, an interested party may apply to the board for a hearing.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Restriction on attorney's fees. An attorney representing an employee in a proceeding under this Act may receive a fee from that client for an activity pursuant to the Act only as provided in this section. The fees and payment of fees to all attorneys for services provided to employees under this Act are subject to the approval of the board. The board may approve the payment of attorney's fees by the employee for services provided to the employee pursuant to this Act. Any attorney who violates this section must forfeit any fee in the case and is liable in a court suit to pay damages to the client equal to 2 times the fee charged to that client.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Rules. The board shall adopt rules to prescribe maximum attorney's fees and the manner in which the amount is determined and paid by the employee. The maximum attorney's fees prescribed by the board in a case tried to completion may not exceed 30% of the benefits accrued, after deducting reasonable expenses incurred on behalf of the employee, or be based on a weekly benefit amount after coordination that is higher than 2/3 of the state average weekly wage at the time of injury. The board may by rule allow attorney's fees to be increased above or decreased below the amount specified in the rule when in the discretion of the board that action is determined to be appropriate.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

4. Attorney's fees for lump-sum settlements. Attorney's fees for lump-sum settlements pursuant to section 352 must be determined as follows:

A. Before computing the fee, reasonable expenses incurred on the employee's behalf must be deducted from the total settlement, including:

(1) Medical examination fee and witness fee;

(2) Any other medical witness fee, including cost of subpoena;

(3) Cost of court reporter service; and

(4) Appeal costs; and [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The computation of the fee, based on the amount resulting after deductions according to paragraph A, may not exceed:

(1) Ten percent of the first $50,000 of the settlement;

(2) Nine percent of the first $10,000 over $50,000 of the settlement;

(3) Eight percent of the next $10,000 over $50,000 of the settlement;

(4) Seven percent of the next $10,000 over $50,000 of the settlement;

(5) Six percent of the next $10,000 over $50,000 of the settlement; and

(6) Five percent of any amount over $90,000 of the settlement. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

5. Attorney's fees in cases in which the injury occurred prior to January 1, 1993. In cases in which the injury to the employee occurred prior to January 1, 1993, the amount of the attorney's fees is determined by the law in effect at the date of the injury and is payable by the employer. If the employee attended a mediation pursuant to section 313 after January 1, 1993 and was represented by an attorney, the attorney's fees may include compensation from the date of the mediation session.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §326. Death of petitioner

No proceedings under this Act abate because of the death of the petitioner, but may be prosecuted by the employee's legal representatives or by any person entitled to compensation by reason of the death under this Act. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §327. When employee killed or unable to testify

In any claim for compensation, when the employee has been killed or is physically or mentally unable to testify, there is a rebuttable presumption that the employee received a personal injury arising out of and in the course of employment, that sufficient notice of the injury has been given and that the injury or death was not occasioned by the willful intention of the employee to injure or kill the employee or another. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §328. Cardiovascular injury or disease and pulmonary disease suffered by a firefighter or resulting in a firefighter's death

Cardiovascular injury or disease and pulmonary disease suffered by a firefighter or resulting in a firefighter's death are governed by this section. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

1. Firefighter defined. For the purposes of this section, "firefighter" means an active member of a municipal fire department or of a volunteer firefighters association if that person is a member of a municipal fire department or volunteer firefighters association and if that person aids in the extinguishment of fires, regardless of whether or not that person has administrative duties or other duties as a member of the municipal fire department or volunteer firefighters association.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Presumption. There is a rebuttable presumption that a firefighter received the injury or contracted the disease arising out of and in the course of employment, that sufficient notice of the injury or disease has been given and that the injury or disease was not occasioned by the willful intention of the firefighter to cause self-injury or injury to another if the firefighter has been an active member of a municipal fire department or a volunteer firefighters association, as defined in Title 30-A, section 3151, for at least 2 years prior to a cardiovascular injury or the onset of a cardiovascular disease or pulmonary disease and if:

A. The disease has developed or the injury has occurred within 6 months of having participated in fire fighting, or training or drill that actually involves fire fighting; or [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The firefighter had developed the disease or had suffered the injury that resulted in death within 6 months of having participated in fire fighting, or training or drill that actually involved fire fighting. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §328-A. Communicable disease contracted by emergency rescue or public safety worker

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Body fluids" means blood and body fluids containing visible blood and other potentially infectious materials, as defined in a regulation of the Occupational Safety and Health Administration, 29 Code of Federal Regulations, 1910.1030 (2001). For purposes of potential transmission of meningococcal meningitis or tuberculosis, "body fluids" includes respiratory, salivary and sinus fluids, including droplets, sputum and saliva, mucus and other fluids through which infectious airborne organisms can be transmitted between persons. [2001, c. 663, §1 (NEW).]

B. "Corrections officer" has the same meaning as in Title 25, section 2801-A, subsection 2. [2001, c. 663, §1 (NEW).]

C. "Emergency medical services person" means a person licensed as an emergency medical services person under Title 32, chapter 2-B who is employed by, or provides voluntary service to, an ambulance service as defined in Title 32, section 83 or a nontransporting emergency medical service as defined in Title 32, section 83. [2001, c. 663, §1 (NEW).]

D. "Emergency rescue or public safety worker" means a person who:

(1) Is a firefighter, emergency medical services person, law enforcement officer or corrections officer; and

(2) In the course of employment, runs a high risk of occupational exposure to hepatitis, meningococcal meningitis or tuberculosis. [2001, c. 663, §1 (NEW).]

E. "Employer" includes an entity for which a person provides volunteer services. [2001, c. 663, §1 (NEW).]

F. "Firefighter" means an active member of a municipal fire department or a volunteer fire association as defined in Title 30-A, section 3151. [2001, c. 663, §1 (NEW).]

G. "Hepatitis" means hepatitis A, hepatitis B, hepatitis C or any other strain of hepatitis generally recognized by the medical community. [2001, c. 663, §1 (NEW).]

H. "High risk of occupational exposure" means a risk that is incurred because a person subject to the provisions of this section, in performing the basic duties associated with that person's employment:

(1) Provides emergency medical treatment in a nonhealth-care setting where there is a potential for the transfer of body fluids between persons;

(2) At the site of an accident, fire or other rescue or public safety operation, or in an emergency rescue or public safety vehicle, handles body fluids in or out of containers or works with or otherwise handles needles or other sharp instruments exposed to body fluids;

(3) Engages in the pursuit, apprehension and arrest of persons suspected of violating the law and, in performing such duties, risks exposure to body fluids; or

(4) Is responsible for the custody and physical restraint, when necessary, of prisoners or inmates within a prison, jail or other criminal detention facility or while on work detail outside the facility or while being transported and, in performing such a duty, risks exposure to body fluids. [2001, c. 663, §1 (NEW).]

I. "Law enforcement officer" has the same meaning as in Title 25, section 2801-A, subsection 5. [2001, c. 663, §1 (NEW).]

J. "Occupational exposure," in the case of hepatitis, meningococcal meningitis or tuberculosis, means an exposure that occurs during the performance of job duties that may place a worker at risk of infection. [2001, c. 663, §1 (NEW).]

[ 2001, c. 663, §1 (NEW) .]

2. Presumption. There is a rebuttable presumption that an emergency rescue or public safety worker who contracts hepatitis, meningococcal meningitis or tuberculosis has a disease arising out of and in the course of employment, that sufficient notice of the disease has been given and that the disease was not occasioned by the willful intention of the emergency rescue or public safety worker to cause self-injury or injury to another if the emergency rescue or public safety worker complies with the requirements of subsections 3 to 5.

[ 2001, c. 663, §1 (NEW) .]

3. Written verification. In order to qualify for the presumption set forth in subsection 2, an emergency rescue or public safety worker must sign a written affidavit declaring that, to the best of the person's knowledge and belief:

A. In the case of a medical condition caused by hepatitis, the person has not:

(1) Been exposed, through transfer of body fluids, to any person known to have sickness or medical conditions derived from hepatitis outside the scope of the person's employment as an emergency rescue or public safety worker;

(2) Had a transfusion of blood or blood components, other than a transfusion arising out of an accident or injury happening in connection with the person's employment as an emergency rescue or public safety worker, or received any blood products for the treatment of a coagulation disorder;

(3) Engaged in unsafe sexual practices or other high-risk behavior, as identified by the Centers for Disease Control and Prevention or the Surgeon General of the United States, or had sexual relations with a person known by the emergency rescue or public safety worker to have engaged in such unsafe sexual practices or other high-risk behavior; or

(4) Used intravenous drugs not prescribed by a physician. [2001, c. 663, §1 (NEW).]

B. In the case of meningococcal meningitis, in the 10 days immediately preceding diagnosis the person was not exposed outside the scope of the person's employment as an emergency rescue or public safety worker to any person known to have meningococcal meningitis or known to be an asymptomatic carrier of the disease. [2001, c. 663, §1 (NEW).]

C. In the case of tuberculosis, the person has not been exposed, outside the scope of the person's employment as an emergency rescue or public safety worker, to any person known by the emergency rescue or public safety worker to have tuberculosis. [2001, c. 663, §1 (NEW).]

A person who has tested negative for hepatitis or tuberculosis at the time of employment or during employment as an emergency rescue or public safety worker may satisfy the affidavit requirement in paragraph A, subparagraph (2) or paragraph C by making the required declaration with respect to the period of time since the person's last negative test for hepatitis or tuberculosis, respectively.

[ 2001, c. 663, §1 (NEW) .]

4. Required medical tests; preemployment physical. In order to be entitled to the presumption set forth in subsection 2:

A. An emergency rescue or public safety worker, at the time of or during employment as an emergency rescue or public safety worker and prior to diagnosis, must have undergone standard, medically acceptable tests for evidence of the disease for which the presumption is sought or evidence of the medical conditions derived from the disease, which tests failed to indicate the presence of infection. This paragraph does not apply in the case of meningococcal meningitis and does not apply to an emergency rescue or public safety worker employed or serving in that capacity on the effective date of this section; and [2001, c. 663, §1 (NEW).]

B. On or after the effective date of this section, the emergency rescue or public safety worker has undergone a preemployment physical examination that tested for and failed to reveal any evidence of hepatitis or tuberculosis if the person's employer requires such preemployment physical examination and tests. [2001, c. 663, §1 (NEW).]

[ 2001, c. 663, §1 (NEW) .]

5. Immunization. Whenever any standard, medically recognized vaccine or other form of immunization or other prophylaxis exists for the prevention of a communicable disease for which a presumption is granted under this section, if medically indicated in the given circumstances pursuant to immunization policies established by the Advisory Committee on Immunization Practices for the Centers for Disease Control and Prevention, an emergency rescue or public safety worker may be required by the worker's employer to undergo the immunization or other prophylaxis unless the worker's physician determines in writing that the immunization or other prophylaxis would pose a significant risk to the worker's health. Absent such written declaration, failure or refusal by an emergency rescue or public safety worker to undergo such immunization or other prophylaxis disqualifies the worker from the benefits of the presumption.

[ 2001, c. 663, §1 (NEW) .]

6. Record of exposures. To the extent required by any state or federal law or regulation:

A. An employer shall maintain a record of any known or reasonably suspected exposure of an emergency rescue or public safety worker in its employ to the diseases described in this section and shall immediately notify the employee of that exposure; and [2001, c. 663, §1 (NEW).]

B. An emergency rescue or public safety worker shall file an incident or accident report with the worker's employer of each instance of known or suspected occupational exposure to hepatitis, meningococcal meningitis or tuberculosis. [2001, c. 663, §1 (NEW).]

[ 2001, c. 663, §1 (NEW) .]

7. Liability if services performed for more than one employer. If an emergency rescue or public safety worker was employed by more than one employer, the employer in whose employ the person was last injuriously exposed to the risk of the disease contracted and the insurer on the risk at the time of that last exposure, if any, are the only entities liable for the disease.

[ 2001, c. 663, §1 (NEW) .]

8. Effect of presumption on life and disability insurance coverage. The presumption set forth in subsection 2 does not apply in determining eligibility for life or disability benefits unless otherwise provided in the insurance contract.

[ 2001, c. 663, §1 (NEW) .]

9. Effect of presumption on disability retirement. The presumption set forth in subsection 2 is effective for purposes of determining whether a disability is work-related for purposes of determining eligibility for disability retirement in the Maine Public Employees Retirement System. This presumption does not affect any eligibility requirement other than the requirement that the disability be work-related.

[ 2001, c. 663, §1 (NEW); 2007, c. 58, §3 (REV) .]

SECTION HISTORY

2001, c. 663, §1 (NEW). 2007, c. 58, §3 (REV).



39-A §328-B. Cancer suffered by a firefighter

Cancer suffered by a firefighter is governed by this section. [2009, c. 408, §1 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Cancer" means kidney cancer, non-Hodgkin's lymphoma, colon cancer, leukemia, brain cancer, bladder cancer, multiple myeloma, prostate cancer, testicular cancer or breast cancer. [2009, c. 408, §1 (NEW).]

B. "Employed" means to be employed as an active duty firefighter or by the Office of the State Fire Marshal or to be an active member of a volunteer fire association with no compensation other than injury and death benefits. [2015, c. 373, §1 (AMD).]

C. "Firefighter" means a member of a municipal fire department or volunteer fire association whose duties include the extinguishment of fires or an investigator or sergeant in the Office of the State Fire Marshal. [2015, c. 373, §1 (AMD).]

[ 2015, c. 373, §1 (AMD) .]

2. Presumption. If a firefighter who contracts cancer has met the requirements of subsections 3, 6 and 7, there is a rebuttable presumption that the firefighter contracted the cancer in the course of employment as a firefighter and as a result of that employment, that sufficient notice of the cancer has been given and that the disease was not occasioned by any willful act of the firefighter to cause the disease.

[ 2009, c. 408, §1 (NEW) .]

3. Medical tests. In order to be entitled to the presumption in subsection 2, during the time of employment as a firefighter, the firefighter must have undergone a standard, medically acceptable test for evidence of the cancer for which the presumption is sought or evidence of the medical conditions derived from the disease, which test failed to indicate the presence or condition of cancer.

[ 2009, c. 408, §1 (NEW) .]

4. Liability if services performed for more than one employer. If a firefighter who contracts cancer was employed as a firefighter by more than one employer and qualifies for the presumption under subsection 2, and that presumption has not been rebutted, the employer and insurer at the time of the last substantial exposure to the risk of the cancer are liable under this Part.

[ 2009, c. 408, §1 (NEW) .]

5. Retired firefighter. This section applies to a firefighter who is diagnosed with cancer within 10 years of the firefighter's last active employment as a firefighter or prior to attaining 70 years of age, whichever occurs first.

[ 2009, c. 408, §1 (NEW) .]

6. Length of service. In order to qualify for the presumption under subsection 2, the firefighter must have been employed as a firefighter for 5 years and, except for an investigator or sergeant in the Office of the State Fire Marshal, regularly responded to firefighting or emergency calls.

[ 2015, c. 373, §2 (AMD) .]

7. Written verification. In order to qualify for the presumption under subsection 2, a firefighter must sign a written affidavit declaring, to the best of the firefighter's knowledge and belief, that the firefighter's diagnosed cancer is not prevalent among the firefighter's blood-related parents, grandparents or siblings and that the firefighter has no substantial lifetime exposures to carcinogens that are associated with the firefighter's diagnosed cancer other than exposure through firefighting.

[ 2009, c. 408, §1 (NEW) .]

8. Safety equipment for investigators and sergeants in the Office of the State Fire Marshal. In order to qualify for the presumption under subsection 2, an investigator or sergeant in the Office of the State Fire Marshal must represent that the investigator or sergeant used protective equipment in compliance with the policies of the Office of the State Fire Marshal in effect during the course of the investigator's or sergeant's employment.

[ 2015, c. 373, §3 (NEW) .]

SECTION HISTORY

2009, c. 408, §1 (NEW). 2015, c. 373, §§1-3 (AMD).



39-A §329. Interpreter required

An employee whose native language is not English and who does not understand the English language to the degree necessary to reasonably understand and participate in proceedings that affect the employee's rights is entitled to have an interpreter present at all proceedings before the board or an administrative law judge relating to that employee's rights. The board shall provide and pay the cost of the interpreter. To the extent possible, the board shall seek advice from the Department of Labor in locating appropriate interpreters to meet the needs of employees in the workers' compensation system. [2015, c. 297, §19 (AMD).]

SECTION HISTORY

1999, c. 202, §1 (NEW). 2015, c. 297, §19 (AMD).






Subchapter 2: MISCELLANEOUS ENACTED BY PL 1991, C. 885, PT. A, §8

39-A §351. Nonresidents

If an employee receiving weekly payments under this Act ceases to reside in the State or if the employee's residence at the time of the injury is in another state, the board upon application of either party may, in its discretion, having regard to the welfare of the employee and the convenience of the employer, authorize payments to be made monthly or quarterly instead of weekly. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §352. Lump-sum settlements

1. Agreement. An insurer, self-insurer or self-insured group and an employer and employee may by agreement discharge any liability for compensation, in whole or in part, by the employer's payment of an amount to the employee if:

A. The insurer, the employer, the employee or the employee's dependents petition the board for an order commuting all payments for future benefits to a lump sum; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. Six months' time has elapsed from the date of an injury; and [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. The provisions of this section have been met and the agreement has been approved by the board. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Policy. The board shall by rule adopt policies establishing the circumstances under which lump-sum payments may be approved under this section. The circumstances must be at least as restrictive as those set forth in this section.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Review. Before approving any lump-sum settlement, the board shall review the following factors with the employee:

A. The employee's rights under this Act and the effect a lump-sum settlement would have on those rights, including, if applicable, the effect of the release of an employer's liability for future medical expenses; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The purpose for which the settlement is requested; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. The employee's post-injury earnings and prospects, considering all means of support, including the projected income and financial security resulting from proposed employment, self-employment or any business venture or investment and the prudence of consulting with a financial or other expert to review the likelihood of success of these projects; [1997, c. 654, §2 (AMD).]

D. Any other information, including the age of the employee and of the employee's dependents, that would bear upon whether the settlement is in the best interest of the claimant; and [1997, c. 654, §2 (AMD).]

E. The existence of a child support debt of which notification has been sent pursuant to Title 19-A, section 2360-A. [1997, c. 654, §3 (NEW).]

[ 1997, c. 654, §§2, 3 (AMD) .]

4. Procedure. The board shall initiate the review within 14 days of receipt of a request for a settlement review. An employer is considered a party for the purposes of this section.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

5. Approval. The board may not approve any lump-sum settlement unless there is an agreement pursuant to subsection 1 or, in the event the employer refuses to agree to the settlement, the board has reviewed the proposed agreement and finds it to be in the best interests of the parties, and unless:

A. The employee has fully participated in the review process, except in circumstances amounting to good cause; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The board finds the settlement to be in the employee's best interest in light of the factors reviewed with the employee under subsection 3; and [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. In the case of a lump-sum settlement that requires the release of an employer's liability for future medical expenses of the employee, the board finds that the parties would be unlikely to reach agreement on the amount of the lump-sum payment without the release of liability for future medical expenses. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

6. Monitoring of lump-sum settlement recipients. The board shall establish and maintain a program to monitor the postsettlement employment experience of employees who settle their claims pursuant to this section to help develop future policy. The Department of Labor shall cooperate with the board in the establishment and operation of this monitoring program.

[ 1995, c. 560, Pt. G, §25 (AMD) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1995, c. 560, §G25 (AMD). 1997, c. 654, §§2,3 (AMD).



39-A §353. Discrimination

An employee may not be discriminated against by any employer in any way for testifying or asserting any claim under this Act. Any employee who is so discriminated against may file a petition alleging a violation of this section. The matter must be referred to an administrative law judge for a formal hearing under section 315, but any administrative law judge who has previously rendered any decision concerning the claim must be excluded. If the employee prevails at this hearing, the administrative law judge may award the employee reinstatement to the employee's previous job, payment of back wages, reestablishment of employee benefits and reasonable attorney's fees. [2015, c. 297, §20 (AMD).]

This section applies only to an employer against whom the employee has testified or asserted a claim under this Act. Discrimination by an employer who is not the same employer against whom the employee has testified or asserted a claim under this Act is governed by Title 5, section 4572, subsection 1, paragraph A. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2015, c. 297, §20 (AMD).



39-A §354. Multiple injuries; apportionment of liability

1. Applicability. When 2 or more occupational injuries occur, during either a single employment or successive employments, that combine to produce a single incapacitating condition and more than one insurer is responsible for that condition, liability is governed by this section.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Liability to employee. If an employee has sustained more than one injury while employed by different employers, or if an employee has sustained more than one injury while employed by the same employer and that employer was insured by one insurer when the first injury occurred and insured by another insurer when the subsequent injury or injuries occurred, the insurer providing coverage at the time of the last injury shall initially be responsible to the employee for all benefits payable under this Act.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Subrogation. Any insurer determined to be liable for benefits under subsection 2 must be subrogated to the employee's rights under this Act for all benefits the insurer has paid and for which another insurer may be liable. Apportionment decisions made under this subsection may not affect an employee's rights and benefits under this Act. There may be no reduction of an employee's entitlement to any benefits under this Act payable by an insurer based on a prior work-related injury that was the subject of a lump sum settlement approved by the board prior to the date of the injury for which the insurer is responsible. The board has jurisdiction over proceedings to determine the apportionment of liability among responsible insurers.

[ 2009, c. 301, §1 (AMD); 2009, c. 301, §2 (AFF) .]

4. Consolidation. The board may consolidate some or all proceedings arising out of multiple injuries.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1999, c. 354, §9 (AMD). 2009, c. 301, §1 (AMD). 2009, c. 301, §2 (AFF).



39-A §355. Employment Rehabilitation Fund

If an employee who has completed a rehabilitation program under section 217, whether implementation is approved or ordered by the board, subsequently sustains a personal injury arising out of and in the course of employment and that injury, in combination with the prior injury, results in a reduction in earning capacity that is substantially greater in duration or degree, or both, than that which would have resulted from the subsequent injury alone, taking into account the age, education, employment opportunities and other factors related to the employee, the employer at the time of the subsequent injury is entitled to reimbursement from the Employment Rehabilitation Fund, referred to in this section as the "fund," as provided in this section. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

1. Fund administration and contributions. There is established a special fund, known as the Employment Rehabilitation Fund, for the sole purpose of making payments in accordance with this Act. The fund is administered by the board. The Treasurer of State is the custodian of the fund. All money and securities in the fund must be held in trust by the Treasurer of State for the purpose of making payments under this Act and are not money or property for the general use of the State. The fund does not lapse.

The Treasurer of State may disburse money from the fund only upon written order of the board. The Treasurer of State shall invest the money of the fund in accordance with law. Interest, income and dividends from the investments must be credited to the fund.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Limitations. An employer is not entitled to reimbursement from the fund in the event of subsequent injury if an injured employee returns to the employee's preinjury job with the same employer without the provision of significant rehabilitation services or significant modification of the workplace.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Reimbursement. The employer must be reimbursed at least quarterly from the fund for any weekly wage replacement benefits for which the employer is liable under section 212, 213 or 215 and that are paid by that employer.

A. An employer entitled to reimbursement under this section remains liable to the employee for all payments otherwise required from the employer by this Act and remains responsible for carrying out the rehabilitation efforts required by this Act as a result of the subsequent injury. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The board shall order a reduction, suspension or termination of reimbursement of an employer under this section if the board finds that the employer has not made a bona fide effort to return the employee to continuing suitable employment. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

4. Apportionment. Reimbursement under this section must be reduced by the amount of any contribution paid to the employer by any other employer for wage replacement benefits on the basis of apportioned liability under section 354.

A. If insurers disagree on the apportionment of liability in a case under this section, the matter must be considered by the board before an insurer may file a petition under section 354. The board shall encourage agreement between the insurers and, if agreement can not be achieved, shall make a recommendation on the apportionment of liability. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

5. Employer knowledge. An employer otherwise entitled to reimbursement under this section is entitled to that reimbursement regardless of whether the employer has knowledge at any time that the employee had completed an approved rehabilitation plan.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

6. Hiring incentive; wage credit. If an employer hires an employee after the employee has completed a rehabilitation program under section 217, that subsequent employer may apply for a wage credit under this subsection. For the purposes of this subsection, the term "employer" does not include the insurer of a subsequent employer or the same employer for whom an employee worked when the employee sustained the injury for which the employee received rehabilitation.

A. The subsequent employer must file an application for a wage credit by providing the board, within 2 weeks after the close of the first 90 days of employment of the employee, with a statement of the total direct wages, earnings or salary the employer paid to the employee for the first 90 days of employment along with such verification as may be required by rule of the board. Within 2 weeks after the close of the first 180 days of employment, the subsequent employer must provide to the board a supplemental report of the direct wages, earnings and salary for the 2nd 90-day period, along with the required verification. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The board shall compute the wage credit, which consists of a sum equal to 50% of the average weekly direct wages, earnings or salary for the 90-day period listed in the subsequent employer's application or statement, but may not exceed the amount of workers' compensation benefits that the employee did not receive because of the employment but would have been entitled to for the wage credit period, based on the average weekly workers' compensation benefits during the most recent 60-day period in which the employee did receive benefits preceding the employee's hiring by the employer.

(1) On adequate verification of the application or statement, the board shall pay the amount for each 90-day period in a lump sum to the subsequent employer within 30 days of receiving the application or statement.

(2) The board shall bill these sums to the insurer or self-insurer that was responsible for payment of the compensation received by the employee immediately before the employee's hiring by the subsequent employer. When the sum is received from the insurer or self-insurer, the board shall deposit it in the fund. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. If the employment with the subsequent employer is terminated by the employer without good cause before the completion of 12 consecutive months of employment, the subsequent employer shall return to the board all wage credits received by the employer for that employee and all sums paid into the fund by the insurer or self-insurer must be returned to that insurer or self-insurer. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. When the wage credit is paid from the fund to an employer, the insurer or self-insurer who paid the sum into the fund has no further obligation to pay any sums into the fund for any future reemployment of that employee, except as provided in paragraph E.

(1) Total wage credit payments under a plan may not exceed a period of 180 days, not including periods subject to refunds under paragraph C.

(2) The board shall inform subsequent employers of the number of days of wage credits available, if it is less than 180 days. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

E. Wage credit payments are not dependent on the receipt by the fund of payments from an insurer or self-insurer. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Plan implementation costs; payment; reimbursement. The actual and direct costs of implementing plans ordered by the board under section 217, subsection 2 must be paid from the fund. Payments must be made directly to the rehabilitation providers or other persons who provide services under the plan. Upon an order of recovery of plan implementation costs under section 217, subsection 3, the board shall assess the employer who refused to agree to implement the plan under section 217 an amount equal to 180% of the costs paid from the fund under this subsection. An employer may appeal the imposition or amount of this assessment to the board. The employee may not be a party to this appeal.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

8. Jurisdiction. The board has jurisdiction over all claims brought against the fund.

A. The fund is not bound as to any question of law or fact by reason of any award or any adjudication to which the fund was not a party or in relation to which the fund was not notified, at least 21 days prior to the award or adjudication, that the fund might be subject to liability for the injury or death of an employee. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. An employer shall notify the board of any possible claim for subsequent injury reimbursement against the fund as soon as practicable, but in no event later than one year after the injury or death of an employee. Failure to provide timely notice bars the claim. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

9. Legal representation. The Attorney General shall provide legal representation for any claim made under this section, including the enforcement of an assessment made under subsection 7 or the defense of an employer's appeal of that assessment.

A. The reasonable expense of prosecution or defense by the Attorney General of assessments to or claims against the fund, subject to the approval of the board, are payable out of the fund. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The Attorney General may not prosecute an assessment against the State or defend the fund against any claim brought by the State. The board may hire, using money from the fund, private counsel for this purpose. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

10. Effect on obligations of prior employers. The availability of reimbursement under this section does not limit or reduce the obligation of any previous employer to provide benefits under this Act to the employee.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

11. Freedom from liability. The State is not liable for any claim against the fund that is in excess of the fund's current ability to pay. If any claim against the fund is denied due to an inadequate fund balance, that claim is entitled to priority over later claims when an adequate balance is restored.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

12. Applicability. Reimbursement under this section is available solely with respect to employees who are injured and rehabilitated after November 20, 1987.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

13. Reimbursement.

[ 2001, c. 448, §3 (RP) .]

14. Funding; assessments. This subsection governs funding of the Employment Rehabilitation Fund.

A. The board may levy an assessment when the balance in the fund is insufficient to meet obligations of the fund under this section. The assessment must be levied on each insurer based on its actual paid losses during the previous calendar year. [2001, c. 448, §4 (NEW).]

B. Every insurer shall keep as permanent records a record of the amount and date of each loss paid. The records must be open for inspection at all times. Every insurer shall, on or before the 60th day following the end of a calendar quarter, render a report to the State Tax Assessor stating the amount of losses paid by the insurer during the preceding calendar quarter. That report must contain any further information the board prescribes by rule. [2001, c. 448, §4 (NEW).]

C. The State Tax Assessor shall pay daily all receipts from any assessment and any receipts received under paragraph F to the Treasurer of State. The Treasurer of State shall deposit all receipts as received in the fund. [2001, c. 448, §4 (NEW).]

D. The State Tax Assessor or the State Tax Assessor's duly authorized agent or the board, for the purpose of determining the truth or falsity of any statement or return made by the insurer, may:

(1) Enter any place of business of an insurer to inspect any books or records of the insurer;

(2) Notwithstanding any other provision of law, inspect any records or reports filed by an insurer with the Superintendent of Insurance; and

(3) Delegate these powers to the Superintendent of Insurance or the superintendent's deputies, agents or employees. [2001, c. 448, §4 (NEW).]

E. Whenever any insurer fails to pay any assessment due under this subsection within the time specified by the board, the Attorney General shall enforce payment by civil action against that insurer for the amount of the assessment in the Superior Court in and for the county or the District Court in the division in which that insurer has the insurer's place of business, or in the Superior Court of Kennebec County. [2001, c. 448, §4 (NEW).]

F. In every case of the death of any employee when there is no person entitled to compensation, the employer shall pay to the Treasurer of State a sum equal to 100 times the average weekly wage in the State as computed by the Department of Labor to be credited to the fund. [2001, c. 448, §4 (NEW).]

G. For the purposes of this subsection, "insurer" means an insurance company or association that does business or collects premiums for workers' compensation insurance in this State or an individual or group self-insurer under this Act, including the State and any other public or governmental authority. [2001, c. 448, §4 (NEW).]

[ 2001, c. 448, §4 (NEW) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2001, c. 448, §§3,4 (AMD).



39-A §355-A. Supplemental Benefits Fund

1. Creation of fund. The Supplemental Benefits Fund, referred to in this section and sections 355-B to 356 as the "fund," is created to reimburse insurers and self-insurers for their payments of compensation to employees under section 213, subsections 3 and 4.

[ 2001, c. 448, §5 (NEW) .]

2. Administration of fund. The Supplemental Benefits Fund is administered by the Supplemental Benefits Oversight Committee in accordance with this section and sections 355-B to 356. The Treasurer of State is the custodian of the fund. All money and securities in the fund must be held in trust by the Treasurer of State for the purpose of making payments under this Act and are not money or property for the general use of the State. The fund does not lapse. Investment decisions regarding the fund are made by the Supplemental Benefits Oversight Committee or the service agent, as provided in section 355-B, subsection 10. Interest, income and dividends from investments must be credited to the fund. The Treasurer of State may disburse money from the fund only upon written order of the Supplemental Benefits Oversight Committee or the committee's duly appointed service agent.

[ 2001, c. 448, §5 (NEW) .]

3. Freedom from liability. The State, members of the Supplemental Benefits Oversight Committee, service agents and subcontractors of a service agent are not liable for any claim against the fund that is in excess of the fund's ability to pay. If any claim against the fund is denied due to an inadequate fund balance, that claim has priority over later claims when an adequate balance is restored.

[ 2001, c. 448, §5 (NEW) .]

SECTION HISTORY

2001, c. 448, §5 (NEW).



39-A §355-B. Supplemental Benefits Oversight Committee

The Supplemental Benefits Oversight Committee, referred to in this section and sections 355-C and 356 as the "committee," is created and charged with the duty to monitor, facilitate and provide general oversight in the administration of reimbursement of workers' compensation benefit obligations of the fund pursuant to section 213, subsections 3 and 4. [2001, c. 448, §5 (NEW).]

1. Members. The committee consists of 5 members, appointed by the Governor as follows:

A. Two members must represent employers. One must be appointed from the list provided by the Maine State Chamber of Commerce or its successor organization. One must be an approved self-insured employer, appointed from the list provided by the Maine Council of Self-insurers or its successor organization; [2001, c. 448, §5 (NEW).]

B. One member must represent insurers and must be appointed from the list provided by the Superintendent of Insurance; [2001, c. 448, §5 (NEW).]

C. One member must represent labor interests and must be appointed from the list provided by the Maine AFL-CIO or its successor organization; and [2001, c. 448, §5 (NEW).]

D. One member must be an at-large member who possesses skills and experience suited to the functions of the committee. [2001, c. 448, §5 (NEW).]

[ 2001, c. 448, §5 (NEW) .]

2. Terms. Except for members of the initial committee, members are appointed for terms of 3 years. Committee members may serve multiple terms. Of the initial committee member appointments, one member must be appointed for a term of one year, 2 must be appointed for terms of 2 years and 2 must be appointed for terms of 3 years, at the discretion of the Governor. The committee is not authorized to begin transacting business until the Governor has made all 5 initial committee appointments.

A. The Governor may remove a member for cause. [2001, c. 448, §5 (NEW).]

B. If a vacancy occurs on the committee after initial appointments are made, the committee may select an alternate member representing the same entity represented by the vacant position to serve until the Governor makes a new appointment. The Governor shall make appointments to fill vacancies in the same manner in which the member whose leaving caused the vacancy was appointed. [2001, c. 448, §5 (NEW).]

[ 2001, c. 448, §5 (NEW) .]

3. Alternate members. The Governor shall appoint 3 alternate members for each member appointed under subsection 1. An alternate for a member appointed under subsection 1, paragraphs A to C must be named from the alternate member list provided by the same entity that provided the list for appointment of the member. An alternate member may serve on the committee in the event of a vacancy pursuant to subsection 2, paragraph B or when a member has a conflict of interest pursuant to subsection 5. An alternate member is entitled to the same compensation and protections from liability as a member when serving on the committee.

[ 2001, c. 448, §5 (NEW) .]

4. Voting; quorum. A quorum consists of 4 members of the committee. Each member has one vote that must be exercised. A decision may not be made by the committee without at least 3 affirmative votes. A member who does not vote is considered to have voted in the negative.

[ 2001, c. 448, §5 (NEW) .]

5. Conflict of interest. A member may not participate in any matter in which that member has an actual or potential conflict of interest. A member may not participate in deliberations on such a matter and may not vote on that matter. A conflict of interest exists if the member, the person that employs that member or the person that the member represents is financially interested in the matter. If a member is unable to participate in a matter pursuant to this subsection, the committee shall select an alternate member representing the same interest from the alternate members appointed pursuant to subsection 3. The alternate member serves under this subsection for the limited purpose of deciding the financial responsibility, if any, of the fund to an insurer or self-insurer regarding a reimbursement request concerning which a member of the committee is precluded from participating pursuant to this subsection.

[ 2001, c. 448, §5 (NEW) .]

6. Compensation. A member of the committee receives a per diem of $100 per day and reimbursement of actual and necessary expenses while attending to the business of the fund. Per diem and expenses are paid from the fund.

[ 2001, c. 448, §5 (NEW) .]

7. Liability. A member of the committee is not liable in a civil action for any act performed in good faith in the execution of duties as a member of the committee. The fund must indemnify a member against judgments, fines, amounts paid in settlement, reasonable costs and expenses, including attorney's fees, and any other liabilities that may be incurred as a result of legal actions or threatened legal actions, except in relation to matters in which the member is adjudged to be liable by reason of willful misconduct in the performance of duties or obligations to the committee.

[ 2001, c. 448, §5 (NEW) .]

8. Legal representation. The committee, directly or through a service agent, may seek the advice and counsel of the Attorney General or retain private counsel through service contracts. The Attorney General may not prosecute an assessment against the State or defend the fund against any claims brought by the State. Reasonable costs of legal representation by the Attorney General or attorneys contractually retained by the committee or its service agent are chargeable to the fund.

[ 2001, c. 448, §5 (NEW) .]

9. Board proceedings. Neither the fund nor the committee has standing or authority to participate directly or indirectly in any proceeding before the board regarding the level or duration of benefits payable to an employee.

[ 2001, c. 448, §5 (NEW) .]

10. Fund management; fiduciary duty. Each member of the committee is held to account as a fiduciary in the administration of the fund's assets. Management and investment of the assets of the account by the committee or a service agent must conform to prudent investor standards. The committee shall maintain complete and accurate records of investments, money and other assets comprising the corpus of the fund. The committee shall provide to the board on the first business day of January, April, July and October each year an accounting respecting the fund's assets and transactions relating to activities of the committee. The board shall promptly notify the joint standing committee of the Legislature having jurisdiction over labor matters of any concerns raised by those reports.

[ 2001, c. 448, §5 (NEW) .]

11. Records and proceedings of committee. For the purposes of Title 1, chapter 13, subchapter I:

A. Records in the possession of the committee that relate to individual workers' compensation claims, claims for reimbursement by insurers and self-insurers under section 213, subsection 3 or 4 or claims settlement activities are not public records; and [2001, c. 448, §5 (NEW).]

B. Proceedings of the committee relating to individual workers' compensation claims, claims for reimbursement by insurers and self-insurers under section 213, subsection 3 or 4 or claims settlement activities are not public proceedings. [2001, c. 448, §5 (NEW).]

[ 2001, c. 448, §5 (NEW) .]

12. Rulemaking. The committee may adopt procedural rules in accordance with Title 5, chapter 375 as necessary to facilitate timely and proper administration of the affairs of the fund. These rules are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 448, §5 (NEW) .]

SECTION HISTORY

2001, c. 448, §5 (NEW).



39-A §355-C. Powers and duties of committee; reimbursement

The committee shall review and evaluate requests for reimbursement of workers' compensation benefits paid or payable under section 213, subsections 3 and 4. [2001, c. 448, §5 (NEW).]

1. Power to bind fund. The committee has power to bind the fund with respect to the monetary value of each settlement reimbursable from the fund.

[ 2001, c. 448, §5 (NEW) .]

2. Request for reimbursement; information required. A request for reimbursement from the fund must include:

A. If the claim for reimbursement is made pursuant to section 213, subsection 3, evidence that the claimant employee's date of injury is on or after January 1, 1993 and before January 1, 1998. If the claim for reimbursement is made under section 213, subsection 4, evidence that the claimant employee's date of injury is on or after January 1, 1993 and before January 1, 2000; [2001, c. 448, §5 (NEW).]

B. Complete medical reports, agreements or orders relating to the employee's permanent impairment; [2001, c. 448, §5 (NEW).]

C. Evidence that the insurer or self-insurer has paid or is liable for payment of 260 weeks of indemnity benefits pursuant to section 212 or 213; [2001, c. 448, §5 (NEW).]

D. Evidence that the benefit payments for which reimbursement is requested were paid or are payable under section 213; [2001, c. 448, §5 (NEW).]

E. Verification that the insurer or self-insurer has adjusted and is adjusting the claim for which reimbursement is requested in a manner that is consistent with usual and customary claims service provided by the insurer or self-insurer for claims that are not subject to reimbursement under section 213. At a minimum, verification must include evidence that the insurer or self-insurer has monitored the claimant employee's medical condition and investigated return-to-work options applicable in the circumstance; and [2001, c. 448, §5 (NEW).]

F. Such other information or requirements as the committee may prescribe. [2001, c. 448, §5 (NEW).]

[ 2001, c. 448, §5 (NEW) .]

3. Determinations. The committee shall review requests for reimbursement within 14 days of receipt of the request or within a longer period of time if mutually acceptable to the parties. The committee shall issue a final determination, designated as such, to each insurer or self-insurer that has requested reimbursement. An insurer or self-insurer may petition the board for a hearing before an administrative law judge within 30 days of notice of the determination. Review by the board is limited to errors of law and abuse of discretion.

[ 2015, c. 297, §21 (AMD) .]

4. Effect of board decrees. The fund and the committee are bound to the same extent as the employee and insurer or self-insurer by decrees of the board.

[ 2001, c. 448, §5 (NEW) .]

5. Effect of mediation agreement or consent decree. The fund is bound as to any question of law or fact by reason of a mediation agreement under section 313 or a consent decree, provided the committee was given notice of the terms of the agreement or decree at least 21 days before the effective date of the agreement or decree and did not object. The fund is not bound by the agreement or decree if the committee provides a written objection to the proposed terms of the agreement or decree to the insurer or self-insurer.

[ 2001, c. 448, §5 (NEW) .]

6. Effect of independent medical examiner's report . The fund is bound to the same extent as the employee and the insurer or self-insurer by findings contained in an independent medical examiner's report provided pursuant to section 312.

[ 2001, c. 448, §5 (NEW) .]

7. Service agent. The committee, by contract, may delegate day-to-day business operations of the fund and duties and powers of the committee regarding reimbursement requests or assessments to a service agent qualified under this subsection. Pursuant to the contract, a service agent retained under this subsection must be held to account as a fiduciary in the administration of the assets of the fund and in the conduct of the business affairs of the fund.

A. The committee shall enter into written contracts with persons or entities qualified by good business reputation, training, education and experience to perform day-to-day duties in administering the fund's responsibilities set forth in section 213, subsections 3 and 4. Such a person is referred to in this section and sections 355-A, 355-B and 356 as the "service agent." A service agent must hold all licenses, registrations and permits required to engage in activities or undertake responsibilities delegated pursuant to the contract. [2001, c. 448, §5 (NEW).]

B. A service agent may subcontract with attorneys acceptable to the committee to advise or represent the fund in legal actions as necessary. Expenses of the service agent and attorneys retained by the service agent, upon approval by the committee, are paid from the fund. [2001, c. 448, §5 (NEW).]

C. A service agent shall acknowledge and reimburse claims of insurers and self-insurers consistent with terms of any proposed or executed settlement among parties to the settlement, provided that the service agent has been accorded notice and opportunity to participate regarding the terms and conditions of the settlement and that the commitment to reimburse the insurer or self-insurer is in the best interest of the fund. [2001, c. 448, §5 (NEW).]

D. A service agent may be empowered, by contract, to levy assessment in the name of the fund, institute assessment collection procedures, including legal action if necessary, process requests for reimbursement from the fund in a timely manner, deposit money in the fund with the Treasurer of State if such funds are not needed to meet immediate cash flow demands and commit the fund to agreed levels of insurer or self-insurer reimbursement based upon review and assessment of prospects of consensual settlements. [2001, c. 448, §5 (NEW).]

E. A service agent shall make recommendations to the committee regarding rule-making standards considered necessary to the proper administration of the fund. [2001, c. 448, §5 (NEW).]

[ 2001, c. 448, §5 (NEW) .]

SECTION HISTORY

2001, c. 448, §5 (NEW). 2015, c. 297, §21 (AMD).



39-A §356. Funding of Supplemental Benefits Fund

1. Assessment.

[ 2001, c. 448, §6 (RP) .]

1-A. Assessment. The committee may levy an assessment against insurers to provide funds to meet the obligations of the fund for reimbursement pursuant to section 213, subsections 3 and 4. The committee may also delegate its duties and powers under this section to a service agent pursuant to section 355-C, subsection 7.

A. To the extent practicable, the committee shall make an assessment on June 1st of each year in which the fund is obligated to make reimbursement. The amount of the assessment must be an amount estimated to be sufficient to reimburse qualified insurers during the next 12 months. Supplementary assessments may be levied during the 12-month period if exigent conditions arise and the balance in the fund is inadequate to discharge reimbursements in a timely manner. No more than 2 supplementary assessments may be levied in any 12-month period. [2001, c. 448, §6 (NEW).]

B. The assessment must be distributed between insurance carriers and self-insured employers in direct proportion to the pro rata share of disabling cases attributable to each of the payor classifications for the most recent calendar year for which data are available. The distribution of the assessment must be determined on a basis consistent with the information reported by the Department of Labor, Bureau of Labor Standards, Research and Statistics Division in its annual "Characteristics of Work-Related Injuries and Illnesses in Maine" publication. Any segment of the market identified in the publication as "not insured" must be excluded from the calculation of proportionate shares.

(1) In consultation with the Director of the Bureau of Labor Standards, the committee shall determine a date prior to the required assessment to establish a distribution. On or before May 1st of each year, the Department of Professional and Financial Regulation, Bureau of Insurance shall provide to the committee the amounts of gross direct workers' compensation premiums written by each licensed insurance carrier and the amount of aggregate benefits paid by each individual and group self-insurer for the preceding calendar year. [2001, c. 448, §6 (NEW).]

C. An assessment against insurers must be based on premiums charged to employers pursuant to section 154, subsection 3, paragraph B-1. The assessment must be stated as a percentage of each employer's premium base. Insurers shall apply the percentage to premiums collected beginning on July 1st. If a supplementary assessment is levied, the committee shall notify insurers of the new percentage and the insurers shall apply the new percentage to premiums written beginning on the 31st day following notification.

(1) The total value of assessments collected from insurers pursuant to this section must be credited to the fund. Each insurer that collects workers' compensation premiums or assessments shall file with the committee on a form prescribed by the committee a return certified by the insurer's chief financial officer specifying assessment collections relating to the calendar quarter next preceding the 15th day of April, July, October and January of each year in which an assessment is applicable. Affiliated insurers may consolidate payments made to the fund if each carrier is licensed and premium reports respecting that insurer are individually reported within the consolidated return. Payment of amounts collected pursuant to this section must be remitted to the fund at the time the premium return is filed with the committee.

(2) The Department of Professional and Financial Regulation, Bureau of Insurance shall report to the board, the committee and any service agent all newly authorized workers' compensation carriers in order to facilitate notification to those carriers of their obligation under this section.

(3) Any insurance carrier subject to this section that willfully fails to pay an assessment in accordance with this section commits a civil violation for which a forfeiture of not more than $500 may be adjudged for each day following the due date for which the payment is not made. [2001, c. 448, §6 (NEW).]

D. Except for newly approved workers' compensation self-insurers, each self-insurer must be assessed a dollar amount based on the proportion that the self-insurer's aggregate benefits paid as reported pursuant to section 154, subsection 5 bears to the aggregate benefits paid by all self-insurers as so reported. If a supplementary assessment is levied, the committee shall notify self-insurers 30 days prior to the date upon which the assessment is due.

(1) The total value of assessments collected from self-insured employers under this section must be credited to the fund. Each self-insurer shall file with the committee on a form prescribed by the committee a return certified by the self-insurer's chief financial officer attesting to the accuracy of the amount owed to the fund. Payment of the assessment must be remitted to the fund at the time the return is filed with the committee. The form and payment are due on the later of July 1st and 30 days after the committee levies the assessment.

(2) The Department of Professional and Financial Regulation, Bureau of Insurance shall report to the board, the committee and any service agent all newly approved workers' compensation self-insurers in order to facilitate notification to those self-insurers of their obligation under this section. A newly approved self-insurer that has historically purchased a policy or policies of workers' compensation covering workers' compensation exposures in this State shall pay assessment to the fund based on the assessment percentage applicable to insurers until the self-insurer has paid benefits for 12 months.

(3) A self-insurer subject to this section that willfully fails to pay an assessment in accordance with this section commits a civil violation for which a forfeiture of not more than $500 may be adjudged for each day following the due date for which the payment is not made. [2001, c. 448, §6 (NEW).]

E. Rates and premiums charged for workers' compensation policies may not be considered excessive if a surcharge calculated pursuant to this section is made to recoup assessments paid to the fund. Any surcharge so made must be specifically identified upon the policies or other evidence of coverage. Such surcharges are not subject to premium taxes. [2001, c. 448, §6 (NEW).]

[ 2001, c. 448, §6 (NEW) .]

2. Death of an employee.

[ 2001, c. 448, §6 (RP) .]

3. Records and reports.

[ 2001, c. 448, §6 (RP) .]

4. Appropriation of money received.

[ 2001, c. 448, §6 (RP) .]

5. Inspections.

[ 2001, c. 448, §6 (RP) .]

6. Civil action. Whenever any insurer fails to pay any assessment due under this section within the time limit, the Attorney General shall enforce payment by civil action against that insurer for the amount of the assessment in the Superior Court in and for the county or the District Court in the division in which that insurer has the insurer's place of business, or in the Superior Court of Kennebec County.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Insurer defined. For the purposes of this section, "insurer" means an insurance company or association that does business or collects premiums for workers' compensation insurance in this State or an individual or group self-insurer under this Act, including the State and other public or governmental authority.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1995, c. 560, §G26 (AMD). 2001, c. 448, §6 (AMD).



39-A §357. Information from insurance companies

1. Completion of forms. Every insurance company insuring employers under this Act shall fill out any blanks and answer all questions submitted that may relate to policies, premiums, amount of compensation paid and such other information as the board or the Superintendent of Insurance may determine important, either for the proper administration of this Act or for statistical purposes.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Explanation of reserving policy. Every insurance company subject to Title 24-A, chapter 25, subchapter II-B shall, not later than 30 days after filing its annual statement, file with the Superintendent of Insurance a detailed explanation of its reserve policy in regard to claims under this Act, including specific reserve guidelines.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §358. Reports and data collection (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). RR 1993, c. 1, §140 (COR). 1997, c. 486, §7 (RP).



39-A §358-A. Reports and data collection

1. Workers' compensation system annual report. The board, in consultation with the Superintendent of Insurance and the Director of the Bureau of Labor Standards within the Department of Labor, shall submit an annual report to the Governor and the joint standing committees of the Legislature having jurisdiction over labor and banking and insurance matters by February 15th of each year regarding the status of the workers' compensation system. At a minimum, the report must include an assessment of the board's implementation of the following provisions:

A. The number of individual cases monitored to ensure the provision of benefits in accordance with law, pursuant to section 152, subsection 10; [1997, c. 486, §8 (NEW).]

B. The number of cases monitored to ensure the payments are initiated within the time limits of sections 205 and 324 and the adequacy of compensation provided pursuant to section 153, subsection 1; [1997, c. 486, §8 (NEW).]

C. The number of investigations performed pursuant to section 153, subsection 7; [1997, c. 486, §8 (NEW).]

D. The number of lump-sum settlements cases monitored and a summary of postsettlement employment experience pursuant to section 352, subsection 6; [1997, c. 486, §8 (NEW).]

E. The number of audits performed and an assessment of compliance with this Act based on audit results pursuant to section 359, subsection 1; [1997, c. 486, §8 (NEW).]

F. The number of penalties assessed and the reasons for the assessments pursuant to section 205, subsection 3; section 313, subsection 4; section 324, subsections 2 and 3; section 359, subsection 2; and section 360; [2015, c. 297, §22 (AMD).]

G. The results of the monitoring program giving side-by-side information compilations for the past 5 years pursuant to section 359, subsection 3; and [2015, c. 297, §22 (AMD).]

H. The timeliness of examinations conducted pursuant to section 312 and any other data regarding independent medical examiners and examinations. [2015, c. 297, §23 (NEW).]

The report must contain specific data regarding compliance, including benchmarks measuring individual insurer's, self-insurer's, or 3rd-party administrator's compliance with the provisions of this Act and any penalties assessed. Benchmarks must be developed by the board with input from insurers, self-insurers and 3rd-party administrators and other parties the board considers appropriate. The board shall also report on the utilization of troubleshooters, advocates and retained legal counsel, with correlating outcomes.

[ 2015, c. 297, §§22, 23 (AMD) .]

2. Data collection and interpretation. The Director of the Bureau of Labor Standards within the Department of Labor, the Superintendent of Insurance and the board's executive director shall meet at least 3 times a year with appropriate staff and other state agencies to review the areas of data collection pertaining to the workers' compensation system, as well as to interpret and coordinate appropriate data collection programs to carry out the purposes of this Act. The Director of the Bureau of Labor Standards shall chair this group.

The Director of the Bureau of Labor Standards, the Superintendent of Insurance and the board's executive director shall provide jointly or individually any further occasional reports that they consider necessary to the improved function and administration of this Act and the occupational disease laws.

[ 1997, c. 486, §8 (NEW) .]

3. Occupational injuries and illnesses. The Director of the Bureau of Labor Standards within the Department of Labor shall provide an annual report concerning the number and character of occupational injuries and illnesses and their effects, as required under Title 26, section 42.

The board's executive director shall assist the Director of the Bureau of Labor Standards to ensure that necessary information regarding the administrative processes, costs and other factors related to this Act and the occupational disease laws are included in the report. The Commissioner of Health and Human Services and the Director of the Bureau of Health shall provide the Director of the Bureau of Labor Standards with any information in their possession related to occupational injuries and illnesses.

[ 1997, c. 486, §8 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

4. Loss costs data.

[ 2013, c. 52, §1 (RP) .]

5. Rehabilitation data. The board shall develop a system for collecting rehabilitation data and provide any reports considered necessary for the improved function and administration of rehabilitation under this Act.

[ 1997, c. 649, §1 (NEW) .]

SECTION HISTORY

1997, c. 486, §8 (NEW). 1997, c. 649, §1 (AMD). 2003, c. 689, §B7 (REV). 2013, c. 52, §1 (AMD). 2015, c. 297, §§22, 23 (AMD).



39-A §359. Audits; penalty; monitoring

1. Audits. The board shall audit claims, including insurer, self-insurer, Maine Insurance Guaranty Association and 3rd-party administrator claim files, on an ongoing basis to determine whether insurers, self-insured employers, the Maine Insurance Guaranty Association and 3rd-party administrators have met their obligations under this Act and to identify the disputes that arose, the reasons for the disputes, the method and manner of their resolution, the costs incurred, the reasons for attorney involvement and the services rendered by the attorneys.

If as a result of an examination and after providing the opportunity for a hearing the board determines that any compensation, interest, penalty or other obligation is due and unpaid to an employee, dependent, service provider or any other entity, the board shall issue a notice of assessment detailing the amounts due and unpaid in each case and shall order the amounts paid to the unpaid party or parties.

[ 2009, c. 129, §11 (AMD); 2009, c. 129, §13 (AFF) .]

2. Penalty. In addition to any other penalty assessment permitted under this Act, the board may assess civil penalties not to exceed $25,000 upon finding, after hearing, that an employer, insurer or 3rd-party administrator for an employer has engaged in a pattern of questionable claims-handling techniques or repeated unreasonably contested claims. The board shall certify its findings to the Superintendent of Insurance, who shall take appropriate action so as to bring any such practices to a halt. This certification by the board is exempt from the provisions of the Maine Administrative Procedure Act. The amount of any penalty assessed pursuant to this subsection must be directly related to the severity of the pattern of questionable claims-handling techniques or repeated unreasonably contested claims. All penalties collected pursuant to this subsection must be deposited in the General Fund. An insurance carrier's payment of any penalty assessed under this section may not be considered an element of loss for the purpose of establishing rates for workers' compensation insurance.

[ 2007, c. 265, §2 (AMD) .]

3. Monitoring. No later than July 1, 1993 the board shall implement a monitoring program to evaluate and compare the cost, utilization and performance of the workers' compensation system for each calendar year beginning with 1988. The information compiled must include the number of injuries occurring and claims filed as compared to employment levels, the type and cost of the benefits provided, attorney involvement and litigation levels, and the long-term, postinjury economic status of injured workers, as well as any other data that is actuarially valid and can be utilized to accomplish the purposes of this Act, including rulemaking and recommending legislation.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2005, c. 603, §4 (AMD). 2007, c. 265, §2 (AMD). 2009, c. 129, §11 (AMD). 2009, c. 129, §13 (AFF).



39-A §360. Penalties

1. Reporting violations. The board may assess a civil penalty not to exceed $100 for each violation on any person:

A. Who fails to file or complete any report or form required by this Act or rules adopted under this Act; or [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. Who fails to file or complete such a report or form within the time limits specified in this Act or rules adopted under this Act. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. General authority. The board may assess, after hearing, a civil penalty in an amount not to exceed $1,000 for an individual and $10,000 for a corporation, partnership or other legal entity for any willful violation of this Act, fraud or intentional misrepresentation. The board may also require that person to repay any compensation received through a violation of this Act, fraud or intentional misrepresentation or to pay any compensation withheld through a violation of this Act, fraud or misrepresentation, with interest at the rate of 10% per year.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Appeal. A decision of the board under this section is deemed to be final agency action subject to appeal to the Superior Court, as provided in Title 5, chapter 375, subchapter 7. Notwithstanding Title 5, section 11004, execution of a penalty assessed under this section is stayed during the pendency of any appeal under this subsection. The Attorney General shall represent the board in any appeal under this subsection or the board may retain private counsel for that purpose.

[ 2007, c. 78, §1 (AMD) .]

4. Enforcement and collection. Penalties assessed under this section are in addition to any other remedies available under this Act and are enforceable by the Superior Court under section 323.

A. The Attorney General shall prosecute any action necessary to recover penalties assessed under this section or the board may retain private counsel for that purpose. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. If any person fails to pay any penalty assessed under this section and enforcement by the Superior Court is necessary:

(1) That person shall pay the costs of prosecuting the action in Superior Court, including reasonable attorney's fees; and

(2) If the failure to pay was without due cause, any penalty assessed on that person under this section must be doubled. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. All penalties assessed under this section are payable to the General Fund. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

5. Not an element of loss. An insurance carrier's payment of any penalty assessed under this section may not be considered an element of loss for the purpose of establishing rates for workers' compensation insurance.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

6. Maine Insurance Guaranty Association. The provisions of this section apply to the Maine Insurance Guaranty Association under Title 24-A, chapter 57, subchapter 3.

[ 2009, c. 129, §12 (NEW); 2009, c. 129, §13 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 2007, c. 78, §1 (AMD). 2009, c. 129, §12 (AMD). 2009, c. 129, §13 (AFF).



39-A §361. Payment to the Workers' Compensation Board Administrative Fund; enforcement

1. Payment. All penalties assessed under this Act are payable to the Workers' Compensation Board Administrative Fund, unless otherwise provided by law. Upon certification by the board that certain amounts in the Workers' Compensation Board Administrative Fund attributable to penalties assessed pursuant to this Act are not required to support the activities of the board, the Treasurer of State shall transfer funds in the amount certified by the board to the General Fund.

[ 2007, c. 26, §1 (NEW) .]

2. Enforcement and collection. All penalties assessed under this Act are enforceable by the Superior Court under section 323.

A. The Attorney General shall prosecute any action necessary to recover penalties payable to the Workers' Compensation Board Administrative Fund, Employment Rehabilitation Fund or General Fund, or the board may retain private counsel for that purpose. [2007, c. 26, §1 (NEW).]

B. If a person fails to pay a penalty assessed under this Act that is payable to the Workers' Compensation Board Administrative Fund, Employment Rehabilitation Fund or General Fund and enforcement by the Superior Court is necessary:

(1) That person shall pay the costs of prosecuting the action in Superior Court, including reasonable attorney's fees; and

(2) If the failure to pay was without due cause, any penalty assessed on that person under this Act must be doubled. [2007, c. 26, §1 (NEW).]

[ 2007, c. 26, §1 (NEW) .]

SECTION HISTORY

1993, c. 145, §6 (NEW). 2007, c. 26, §1 (RPR).









Chapter 9: INSURANCE AND SELF-INSURANCE ENACTED BY PL 1991, C. 885, PT. A, §8

39-A §401. Liability of employer

1. Private employers. Every private employer, including an independent contractor who hires and pays employees, is subject to this Act and shall secure the payment of compensation in conformity with this section and sections 402 to 407 with respect to all employees, subject to the provisions of this section. Unless employed by a private employer, a person engaged in harvesting forest products is subject to this Act and shall secure the payment of compensation in conformity with this section and sections 402 to 407 with respect to that person individually if that person is an employee as defined in section 102, subsection 11, paragraph B-1.

A private employer who has not secured the payment of compensation under this section and sections 402 to 407 is not entitled, in a civil action brought by an employee or the employee's representative for personal injuries or death arising out of and in the course of employment, to the defense set forth in section 103. The employee of any such employer may, instead of bringing a civil action, claim compensation from the employer under this Act.

The following employers are not liable under this section for securing the payment of compensation in conformity with this section and sections 402 to 407 with respect to the employees listed, nor deprived of the defenses listed in section 103:

A. Employers of employees engaged in domestic service; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. Employers of employees engaged in agriculture or aquaculture as seasonal or casual laborers, if the employer maintains coverage by an employer's liability insurance policy with total limits of not less than $25,000 and medical payment coverage of not less than $5,000.

(1) As used in this subsection, "casual" means occasional or incidental. "Seasonal" refers to laborers engaged in agricultural or aquacultural employment beginning at or after the commencement of the planting or seeding season and ending at or before the completion of the harvest season; and [2001, c. 235, §2 (AMD).]

C. Employers of agricultural or aquacultural laborers, if the employer maintains an employer's liability insurance policy with total limits of not less than $100,000 multiplied by the number of full-time equivalent agricultural or aquacultural laborers employed by that employer and medical payment coverage of not less than $5,000, and either:

(1) The employer has 6 or fewer concurrently employed agricultural or aquacultural laborers; or

(2) The employer has more than 6 agricultural or aquacultural laborers but the total number of hours worked by all such laborers in a week does not exceed 240 and has not exceeded 240 at any time during the 52 weeks immediately preceding an injury.

For purposes of this paragraph, seasonal and casual workers, immediate family members of unincorporated employers and immediate family members of bona fide owners of at least 20% of the voting stock of an incorporated employer are not considered agricultural or aquacultural laborers. "Immediate family members" means parents, spouses, brothers, sisters and children and the spouses of parents, brothers, sisters and children. [2013, c. 87, §1 (RPR).]

The burden of proof to establish an exempt status under this subsection is on the employer claiming the exemption.

[ 2013, c. 87, §1 (AMD) .]

2. Governmental bodies. The State and every county, city and town is subject to this Act and shall secure the payment of compensation in conformity with sections 402 to 407.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Failure to conform. The failure of any private employer or of any person engaged in harvesting forest products not exempt under subsection 1 or of any governmental body, as defined in subsection 2, to procure insurance coverage for the payment of compensation pursuant to sections 402 to 407 constitutes failure to secure payment of compensation provided for by this Act within the meaning of section 324, subsection 3, and subjects the employer or a person engaged in harvesting forest products to the penalties prescribed by that section. For purposes of this subsection, the term "insurance coverage" includes authorization by the Superintendent of Insurance to self-insure.

[ 1999, c. 364, §5 (AMD) .]

3-A. Cancellation notice requirements. Any person engaged in harvesting forest products not exempt under subsection 1 shall provide within 3 business days of the cancellation written notification to the landowner to whom the person is under contract of a cancellation of that person's workers' compensation insurance policy. That person shall provide identical notice to any employee who was covered by the canceled workers' compensation insurance policy. A person engaged in harvesting forest products not exempt under subsection 1 who is found in noncompliance with these notification requirements is liable for a civil forfeiture of not less than $50 nor more than $100 for each day of noncompliance.

[ 2001, c. 622, §1 (NEW) .]

4. Liability of landowner. A landowner subject to this Act who contracts to have wood harvested from the landowner's property by a contractor who, as an employer, is subject to this Act and who has not complied with the provisions of this section and who does not comply with the provisions of this section prior to the date of an injury or death for which a claim is made is liable to pay to any person employed by the contractor in the execution of the work any compensation under this Act that the landowner would have been liable to pay if that person had been immediately employed by the landowner.

A landowner is not liable for compensation if at the time the landowner enters into the contract with the contractor, the landowner applies for and receives a predetermination of the independent status of the contractor as set forth in section 105, the landowner requests and receives a certificate of independent status, issued by the board on an annual basis to a contractor, certifying that the contractor harvests forest products in a manner that would not make the contractor an employee of the landowner or the landowner requests and receives a certificate of insurance, issued by the contractor's insurance carrier, certifying that the contractor has obtained the required coverage and indicating the effective dates of the policy, and if the landowner requests and receives at least annually similar certificates indicating continuing coverage during the performance of the work. A landowner who receives a predetermination of the contractor's status as independent contractor or a certificate of independent status is only relieved of liability under this paragraph if the contract for wood harvesting expressly states that the independent contractor will not hire any employees to assist in the wood harvesting without first providing the required certificate of insurance to the landowner.

Notwithstanding section 105, subsection 1, paragraph A, a predetermination under section 105 related only to a person engaged in harvesting forest products is a conclusive presumption that the determination is correct and section 105, subsection 2 does not apply to that determination. Each party involved in or affected by the predetermination must be provided information on the workers' compensation laws and the effect of independent contractor status in relation to those laws. A predetermination under section 105 related to a person engaged in harvesting forest products is effective for one calendar year or the duration of the contract, whichever is shorter.

A landowner required to pay compensation under this section is entitled to be indemnified by the contractor and may recover the amount paid in an action against that contractor. A landowner may demand that the contractor enter into a written agreement to reimburse the landowner for any loss incurred under this section due to a claim filed for compensation and other benefits. The employee is not entitled to recover at common law against the landowner for any damages arising from such injury if the employee takes compensation from that landowner.

Landowners willfully acting to circumvent the provisions of this section by using coercion, intimidation, deceit or other means to encourage persons who would otherwise be considered employees within the meaning of this Act to pose as contractors for the purpose of evading this section are liable subject to the provisions of section 324, subsection 3. Nothing in this section may be construed to prohibit an employee from becoming a contractor subject to the provisions of section 102, subsection 13-A.

[ 2011, c. 643, §12 (AMD); 2011, c. 643, §14 (AFF) .]

5. Workplace health and safety training programs. The following workplace health and safety plan requirements apply to all employers in the State required to secure payment of compensation in conformity with this Title.

A. The Commissioner of Labor or the commissioner's designee shall adopt rules regarding workplace health and safety programs. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The Superintendent of Insurance shall communicate to the Department of Labor the names of employers that receive in any policy year an experience rating of 2 or more. The Department of Labor shall notify each employer on that list that the employer is required to undertake a workplace health and safety program and the department shall provide a statistical evaluation of the employer's workplace health and safety experience and enclose a set of workplace health and safety options, including on-site consultation, education and training activities and technical assistance. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. The employer shall submit a workplace health and safety plan to the Department of Labor for review and comment, complete the elements of the plan and notify the Department of Labor of its completion. The plan may include attendance at a community college in the State or the Department of Labor workplace health and safety training programs. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

D. The Department of Labor shall notify the Superintendent of Insurance of any employer that fails to complete the workplace health and safety program as required by this section and the rules adopted pursuant to paragraph A. The Superintendent of Insurance shall assess a surcharge of 10% on that employer's workers' compensation insurance premium or the imputed premium for self-insurers, which must be paid to the Treasurer of State, who shall credit that amount to the Safety Education and Training Fund, as established by Title 26, section 61. Employers who fail to complete a required workplace health and safety program and who are assessed a surcharge prior to January 1, 1994 must be assessed a surcharge of 5%. Employers who fail to complete a required workplace health and safety program and who are assessed a surcharge after January 1, 1994 must be assessed a surcharge of 10%. [2003, c. 673, Pt. Q, §4 (AMD).]

E. The Commissioner of Labor shall report to the joint standing committee of the Legislature having jurisdiction over banking and insurance matters and the joint standing committee of the Legislature having jurisdiction over labor matters by October 1, 1993 on the rules adopted, performance by employers and any surcharges imposed by the Superintendent of Insurance. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 2003, c. 673, Pt. Q, §4 (AMD) .]

5-A. Working group on data collection and injury prevention. The Department of Labor, Bureau of Labor Standards shall convene a working group beginning not later than October 1, 2003 to evaluate data on work-related injuries and identify ways to reduce the incidence of such injuries. The bureau shall include in the group representatives of the board, labor, employers, occupational health practitioners, safety experts, insurers and others that the bureau considers useful and necessary to the group. The group shall review existing data collection efforts and the structure within State Government for evaluating and improving injury prevention efforts in the workplace. The group shall identify ways to improve data collection, analysis and injury prevention programs in the State. The bureau shall report the recommendations of the group by January 1, 2005 and January 1, 2006 to the Governor and to the joint standing committees of the Legislature having jurisdiction over labor matters and over insurance matters. Those committees are authorized to report out legislation in response to the recommendations to the First Regular Session of the 122nd Legislature and the Second Regular Session of the 122nd Legislature. The bureau may continue the group as long as it considers such a group useful in understanding the causes and promoting prevention of work-related injuries in the State.

[ 2003, c. 471, §2 (NEW) .]

6. Nonresident employers. A nonresident employer whose employees work in the State shall obtain coverage under this Act from an insurer or self-insurer authorized in the State unless exempt under section 113 or unless the employer would be exempt if located in the State.

[ 1997, c. 366, §1 (NEW) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1993, c. 120, §2 (AMD). 1997, c. 359, §1 (AMD). 1997, c. 366, §1 (AMD). 1999, c. 364, §§4-6 (AMD). 1999, c. 610, §1 (AMD). 2001, c. 235, §§2,3 (AMD). 2001, c. 622, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 471, §2 (AMD). 2003, c. 673, §Q4 (AMD). 2011, c. 643, §§11, 12 (AMD). 2011, c. 643, §14 (AFF). 2013, c. 87, §1 (AMD).



39-A §402. Prepayment of premium

An insurance company that issues workers' compensation insurance policies may not require prepayment of premium more than 1/4 year in advance. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §403. Insurance by assenting employer; requirements as to self-insurers

An employer subject to this Act shall secure compensation and other benefits to the employer's employees in one or more of the ways described in this section. The failure of any employer subject to this Act to procure insurance coverage for the payment of compensation and other benefits to the employer's employees in one of the ways described in this section constitutes failure to secure payment of compensation provided for by this Act within the meaning of section 324, subsection 3 and subjects the employer to the penalties prescribed by that section. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

1. Insuring under workers' compensation insurance policy. The employer may comply with this section by insuring and keeping insured the payment of such compensation and other benefits under a workers' compensation insurance policy. The insurance company shall file with the board notice, in the form required by the board, of the issuance of any workers' compensation policy to an employer. The insurance may not be cancelled within the time limited in such policy for its expiration until at least 30 days after the insurance company mails to the board and to the employer a notice of the cancellation of the insurance. In the event that the employer has obtained a workers' compensation policy from another insurance company, or has otherwise secured compensation as provided in this section, and such insurance or other security becomes effective prior to the expiration of the 30-day notice period, cancellation takes effect on the effective date of the other insurance or on receipt of security.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Pilot projects.

[ 2001, c. 48, §1 (AMD); 2001, c. 48, §2 (AFF); MRSA T. 39-A, §403, sub-§2, ¶ D (RP) .]

3. Proof of solvency and financial ability to pay; trust. The employer may comply with this section by furnishing satisfactory proof to the Superintendent of Insurance of solvency and financial ability to pay the compensation and benefits, and depositing cash, satisfactory securities, irrevocable standby letters of credit issued by a qualified financial institution or a surety bond with the superintendent, in such sum as the superintendent may determine pursuant to subsection 8, the Treasurer of State to be listed as beneficiary of the bond or the irrevocable standby letter of credit and the bond or the irrevocable standby letter of credit to be conditional upon the faithful performance of this Act relating to the payment of compensation and benefits to any injured employee. In case of cash or securities being deposited, or drawn on a surety bond or letter of credit, the cash or securities must be placed in an account at interest by the Treasurer of State, and the accumulation of interest on the cash or securities so deposited must be credited to the account and may not be paid to the employer to the extent that the interest is required to secure the employer's self-insurance obligations, including the amount needed to support any present value discounting in the determination of the amount of the deposit. Any security deposit must be held by the Treasurer of State in trust for the benefit of the self-insurer's employees for the purposes of making payments under this Act. If the superintendent determines that the self-insurer has experienced a deterioration in financial condition that adversely affects the self-insurer's ability to pay obligations under this Act, the security amount may be in excess of the minimum amount required by this Title.

A self-insurer may, with the approval of the Superintendent of Insurance, use the following types of security to satisfy the self-insurer's responsibility to post security required by the superintendent: a surety bond; an irrevocable standby letter of credit; cash deposits and acceptable securities; and an actuarially determined fully funded trust. For purposes of this section, "tangible net worth" means equity less assets that have no physical existence and depend on expected future benefits for their ascribed value. Unless disapproved by the superintendent pursuant to paragraph C, subparagraphs (5) and (6), a group self-insurer that maintains a trust actuarially funded to the confidence level required by the superintendent may use an irrevocable standby letter of credit as follows: only in an amount not greater than the difference between the funding to the required confidence level and funding to the confidence level reduced by 10 percentage points; only as long as the trust assets are not used as collateral for the letter of credit; and only as long as the value of trust assets, excluding the value of the letter of credit, is at least equal to the present value, evaluated to the 65% confidence level, of ultimate incurred claims, claims settlement costs and, if determined necessary by the superintendent, administrative costs.

A. An individual self-insurer providing an irrevocable standby letter of credit as security shall file with the Superintendent of Insurance a letter of credit, on a form approved by the superintendent, copies of any agreements or other documents establishing the terms and conditions of the employer's reimbursement obligations to the financial institution issuing the letter of credit, together with copies of any required security agreements, mortgages or other agreements or documents granting security for the employer's reimbursement obligations and any other agreements that contain conditions, restrictions or limitations of any kind upon the employer, the superintendent or the Treasurer of State. The form of letter of credit approved by the superintendent must include, but is not limited to, all terms specifically required by this subsection and all terms reasonably required to secure the payment of compensation and benefits to claimants as required under this Act.

In order to issue an irrevocable standby letter of credit as security under this paragraph, a financial institution or its parent company must either:

(1) Maintain a long-term unsecured debt rating of at least A by either Moody's Investors Service, Inc. or Standard and Poor's Corporation;

(2) Maintain a short-term commercial paper rating within the 3 highest categories established by Moody's Investors Service, Inc. or Standard and Poor's Corporation; or

(3) Be certified in writing by the Superintendent of Financial Institutions to be well capitalized and well managed in accordance with the criteria set forth in Title 9-B, section 446-A, subsections 1 and 2. The Superintendent of Insurance shall keep the certification confidential, except from the subject financial institution, in accordance with Title 9-B, section 226.

The Superintendent of Insurance may adopt rules to establish additional qualifications for financial institutions issuing irrevocable standby letters of credit. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

The irrevocable standby letter of credit must be the individual obligation of the issuing financial institution, may not be subject to any agreement, condition, qualification or defense between the financial institution and the employer and may not in any way be contingent on reimbursement by the employer. If the rating of an issuing financial institution that has issued an irrevocable standby letter of credit pursuant to this section falls below the required standard, the employer shall obtain a new irrevocable standby letter of credit from a qualified financial institution or shall provide other eligible security of equal value approved by the Superintendent of Insurance. The irrevocable standby letter of credit is automatically extended for one year from the date of expiration unless, 90 days prior to any expiration date, the issuing financial institution notifies the Superintendent of Insurance that the financial institution elects not to renew the irrevocable standby letter of credit.

An irrevocable standby letter of credit that has been issued by a qualified financial institution and accepted by the Superintendent of Insurance binds the issuing financial institution to pay one or more drafts drawn by the Treasurer of State, as directed by the superintendent, as long as the draft does not exceed the total amount of the irrevocable standby letter of credit. Any draft presented by the Treasurer of State, as directed by the superintendent, must be promptly honored if accompanied by the certification of the superintendent that any obligation under this chapter has not been paid when due or that a proceeding in bankruptcy has been initiated by or with respect to the employer in a court of competent jurisdiction.

If the Superintendent of Insurance certifies that the superintendent has been notified by the issuing financial institution that the irrevocable standby letter of credit expires by its terms in 30 days or less and that the irrevocable standby letter of credit was not replaced within 15 days after that notice to the superintendent by other eligible security of equal value approved by the superintendent, then the financial institution must remit within 15 days the full amount of the irrevocable letter of credit to the Treasurer of State without further certification.

Any proceeds from a draw on such an irrevocable standby letter of credit by the Treasurer of State, as directed by the Superintendent of Insurance, must be held by the Treasurer of State on behalf of workers' compensation claimants to secure payment of claims until either the superintendent authorizes the Treasurer of State to release those proceeds to the employer upon provision by the employer of replacement security adequate to meet the requirements for security set by the superintendent or the superintendent directs distribution of the proceeds in accordance with this Title.

To the extent not inconsistent with state law, the letter of credit is subject to and governed by the International Standby Practices 1998 or successor practices governing standby letters of credit duly adopted by the International Chamber of Commerce. If any legal proceedings are initiated with respect to payment of the letter of credit, those proceedings are subject to the State's courts and law. [2011, c. 180, §1 (AMD).]

B. The Superintendent of Insurance shall prescribe the form of the surety bond that may be used to satisfy, in whole or in part, the self-insurer's responsibility under this section to post security. The bond must be continuous, be subject to nonrenewal only upon not less than 60 days' notice to the superintendent, cover payment of all present and future liabilities incurred under this Act while the bond is in force and cover payments that become due while the bond is in force that are attributable to injuries incurred in prior periods and otherwise unsecured by cash, irrevocable standby letters of credit or acceptable securities. A bond must be held until all payments secured by the bond have been made or until the bond has been replaced by other eligible security approved by the superintendent that covers all outstanding liabilities. Payments under the bond are due within 30 days after notice has been given to the surety by the board that the principal has failed to make a payment required under the terms of an award, agreement or governing law. A trust established to satisfy the requirements of this section may not be funded by a surety bond. [2007, c. 75, §1 (AMD).]

C. A self-insurer may establish an actuarially determined fully funded trust, funded at a level sufficient to discharge those obligations incurred by the employer pursuant to this Act as they become due and payable from time to time, as long as the Superintendent of Insurance requires that the value of trust assets be at least equal to the present value of ultimate expected incurred claims and claims settlement costs, plus required safety margins and, if determined necessary by the superintendent, administrative costs for the operation of the plan of self-insurance. For the purpose of determining whether an actuarially determined fully funded trust has a surplus of funds in excess of that required by this subsection, the superintendent shall consider, based upon the group's audit for all completed plan years, only the following assets held outside the trust account: cash up to $10,000; accounts receivable, limited to amounts collected and deposited in the trust account by the date of the surplus distribution; accrued interest on trust account assets that will be collected and deposited in the trust account within 6 months from the date of the surplus determination; tangible assets that will be converted to cash and deposited in the trust account prior to the distribution date of any surplus; and a letter of credit to be used to partially fund the trust to the extent allowed under this section and rules adopted by the superintendent, as supported in the actuarial review. The superintendent shall consider cash held outside the trust account in excess of $10,000 if the self-insurer provides, to the superintendent's satisfaction, documentation regarding why the money is being held outside the trust account. An actuarially determined fully funded trust must be funded as follows, as determined by the superintendent.

(1) For individual and group self-insurers, the amount of security must be determined based upon an actuarial review. The actuarial review must take into consideration the use by a group self-insurer of any irrevocable standby letter of credit. Except as provided in subparagraph (3), initial funding for each plan year must be maintained at the 90% or higher confidence level. Funding after the completion of the initial plan year may be established no lower than the 75% confidence level if the following has occurred:

(a) A year considered for reduction is completed;

(b) The supporting actuarial review includes an evaluation of the completed year experience with claims evaluated not less than 6 months from the end of the plan year, or in the case of a group self-insurer in existence for at least 36 months, not less than 4 months from the end of the plan year; and

(c) For individual self-insurers, prior approval from the superintendent is obtained.

For the purposes of determining the confidence level, all completed years at the same confidence level may be aggregated. For individual self-insurers, funds may not be released from the trust or transferred between years except as approved by the superintendent. The governing body of a group self-insurer may at any time declare a surplus of funds above the required confidence level, but may only release funds after the completion of any plan year. The superintendent may request information regarding any such declaration. Any distribution of surplus must be based upon an actuarial review of all outstanding obligations for all completed plan years, an audited financial statement of the group for all completed plan years and a surplus distribution worksheet for all completed plan years on a form approved by the superintendent. The group self-insurer must provide the required information within 10 days after the distribution. Any surplus declared or distributed pursuant to this paragraph is subject to adjustment after review by the superintendent within 60 days of the receipt of the required information. Any deficit below the required confidence level, as determined by the superintendent, that results from a distribution under this paragraph must be funded within 45 days from the date of the notice by the superintendent.

(2) A group self-insurer may elect to fund at a higher confidence level through the use of cash, marketable securities or reinsurance. If a member of a group self-insurer terminates membership in the group for any reason, that member shall fund the member's proportionate share of the liabilities and obligations of the trust to the 95% confidence level. If for any reason the departing member fails to fund the member's proportionate share of the trust's exposure to the 95% level of confidence, the trust is responsible for that member's liabilities and obligations to the trust. If the superintendent finds that a material risk to the trust's ability to satisfy its liabilities and obligations in full exists due to the failure of one or more departing members to fund the departing members' proportionate share of those liabilities and obligations to the 95% confidence level or due to the failure of the group trust to enforce the funding requirement, the superintendent shall consider the unfunded share of the trust's exposure when approving a determination of a surplus or deficit in the trust.

(3) Subject to prior approval by the superintendent in accordance with subparagraph (5), a self-insurer that has successfully maintained an actuarially determined fully funded trust for a period of 5 or more consecutive years may fund all years, including the prospective fund year, at the 75% or higher confidence level in the aggregate and a group self-insurer that has successfully maintained an actuarially determined fully funded trust for a period of 10 or more consecutive years may fund all years, including the prospective fund year, at the 65% or higher confidence level in the aggregate.

(4) Trust assets must consist of cash or marketable securities of a type and risk character as specified in subsection 9. The trustee shall submit a report to the superintendent not less frequently than quarterly that lists the assets comprising the corpus of the trust, including a statement of their market value and the investment activity during the period covered by the report. The trust must be established and maintained subject to the condition that trust assets may not be transferred or revert in any manner to the employer except to the extent that the superintendent finds that the value of the trust assets exceeds the present value of incurred claims and claims settlement costs with an actuarially indicated margin for future loss development. In all other respects, the trust instrument, including terms for certification, funding, designation of trustee and payout, must be as approved by the superintendent, except that the value of the trust account must be actuarially calculated at least annually by a casualty actuary who is a member of the American Academy of Actuaries and adjusted to the required level of funding.

(5) In determining whether a self-insurer that maintains an actuarially determined fully funded trust qualifies for a reduction in the required confidence level pursuant to subparagraph (1) or (3) or is subject to an enhanced confidence level pursuant to subparagraph (6), the superintendent shall consider the financial condition of the self-insurer in relation to the potential workers' compensation liabilities. The factors the superintendent may consider include the self-insurer's liquidity, leverage, tangible net worth, size and net income. For group self-insurers, the superintendent's review must be based on the aggregate financial condition of the group members. At the request of the superintendent, a group self-insurer shall report relevant financial information, on a form prescribed by the superintendent, at such intervals as the superintendent directs. The superintendent may establish additional review criteria or procedures by rule. Rules adopted pursuant to this subparagraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

(6) If the superintendent determines, based on an evaluation of a self-insurer's financial condition pursuant to subparagraph (5), that the confidence level at which the self-insurer has been authorized to fund its trust is not sufficient to provide adequate security for the self-insurer's reasonably anticipated potential workers' compensation liabilities, the superintendent shall make a determination of the appropriate confidence level and order the self-insurer to take prompt action to increase funding to that level within 60 days. [2011, c. 98, §1 (AMD).]

D. Notwithstanding any provision of this chapter, authorization to self-insure may not be conditioned on a bond or security deposit that is in excess of $50,000 for the State, the University of Maine System or any county, city or town with a state-assessed valuation equal to or in excess of $300,000,000 and either a bond rating equal to or in excess of the 2nd highest standard as set by a national bond rating agency or a net worth equal to or in excess of $35,000,000. If a county, city or town that is a self-insurer relies upon a bond rating to qualify under this paragraph, it shall value or cause to be valued its unpaid workers' compensation claims pursuant to sound accepted actuarial principles. This value must be incorporated in the annual audit of the county, city or town, together with disclosure of funds appropriated to discharge incurred claims expenses. [1997, c. 126, §7 (AMD).]

E. In consideration of a self-insuring entity's application for authorization to operate a plan of self-insurance, the Superintendent of Insurance may require or permit an applicant to employ valid risk transfer by the utilization of primary reinsurance, subject to the provisions of subsection 8. Standards respecting the application of reinsurance must be contained in a rule adopted by the superintendent pursuant to the Maine Administrative Procedure Act. Reinsurance must be defined as insurance covering workers' compensation exposures in excess of risk retained by a self-insurer. [1995, c. 398, §2 (NEW).]

F. An employer may be eligible for approved self-insurance status pursuant to this Act if the employer submits a written guarantee of the obligations incurred pursuant to this Act, the guarantee to be issued by a United States or Canadian corporation that is a member of an affiliated group of which the employer is a member, and which corporation is solvent and demonstrates an ability to pay the compensation and benefits, and the guarantee is in a form acceptable to the Superintendent of Insurance. The guarantor shall provide audited annual financial statements and such other information as the superintendent may require, including quarterly financial statements, and the employer shall provide a cash deposit, satisfactory securities, irrevocable standby letters of credit issued by a qualified financial institution or a surety bond as otherwise required by this Act in an amount not less than $100,000. The guarantor is deemed to have submitted to the jurisdiction of the board and the courts of this State for purposes of enforcing the guarantee. The guarantor, in all respects, is bound by and subject to the orders, findings, decisions or awards rendered against the employer for payment of compensation and any penalties or forfeitures provided under this Act. The superintendent, following hearing, may revoke the self-insured status of the employer if at any time the assets of the guarantor become impaired or encumbered or are otherwise found to be inadequate to support the guarantee. [1995, c. 398, §2 (NEW).]

G. A subsidiary employer may be eligible for approved self-insurance status pursuant to this Act if: the subsidiary employer files an application jointly with a qualified parent corporation that has direct ownership of a majority voting interest of the subsidiary employer; the parent corporation and subsidiary employer submit an irrevocable contract of assignment, on a form approved by the Superintendent of Insurance, of the subsidiary employer's obligations incurred pursuant to this Act; the parent corporation is solvent and demonstrates an ability to pay the compensation and benefits of the subsidiary employer; and the subsidiary employer meets all other requirements for application and qualification as a self-insurer under this chapter and under any applicable rules adopted by the superintendent. If the parent corporation is not a United States corporation, the superintendent may, in the superintendent's sole discretion, establish the conditions of any approval of the foreign parent corporation or deny the application of the foreign parent corporation. As part of its application for approval, a foreign parent corporation must provide the following information to the superintendent: evidence that its country of domicile has substantially similar laws with respect to submission to the jurisdiction of the board and the courts of this State for the purposes of payment of workers' compensation claims of the subsidiary employer; audited financial statements, as otherwise required by this Act, prepared in the English language by a certified public accountant licensed in a state in the United States in accordance with generally accepted auditing standards as prescribed by the American Institute of Certified Public Accountants; and security, as otherwise required by the Act, in United States currency. The irrevocable contract of assignment and application must be signed by a duly authorized officer of each corporation and the application must include a board of directors' resolution from each entity as evidence of each officer's authority to enter into the contract. The superintendent may determine the subsidiary employer's eligibility for self-insurance authority and the amount of required security based upon the parent corporation's consolidated financial statement, as long as the employer complies with paragraph H. A subsidiary employer currently authorized to self-insure need not pay the application fee required of a new applicant in order to file an application to qualify under this subsection, but the subsidiary employer and parent corporation must provide all information required under this subsection as if they were a new applicant. Once the subsidiary employer becomes authorized to self-insure under this section, the parent corporation assumes liability for all prior workers' compensation liabilities incurred by the subsidiary employer during the period of self-insurance prior to the date of authorization under this subsection, unless the subsidiary employer files an alternative plan approved by the superintendent. The parent corporation and the subsidiary employer must both be named on the certificate of authorization for self-insurance authority. Upon issuance of a certificate of authorization pursuant to this subsection, the following applies.

(1) The parent corporation is deemed to have submitted to the jurisdiction of the board and the courts of the State for the purposes of payment of workers' compensation claims of the subsidiary employer and is deemed to have submitted to the jurisdiction of the superintendent for purposes of implementation of this Act. The parent corporation, in all respects, is bound by and subject to all orders, findings, decisions or awards rendered against the subsidiary employer for payment of compensation and any penalties or forfeitures provided under this Act.

(2) A subsidiary employer authorized under this subsection and the parent corporation are considered one employer for the purposes of membership in the Maine Self-Insurance Guarantee Association. In the event of termination, transfer, insolvency, dissolution or bankruptcy of a subsidiary employer qualifying under this subsection, the parent corporation assumes all assessment obligations of the subsidiary employer for its period of self-insurance and is not considered a new member of the association.

(3) If the subsidiary employer fails for any reason to pay compensation and benefits as required under this Act, the parent corporation stands in the place of the subsidiary employer and is deemed to be the employer, subject to all requirements and provisions of this Act. For the purposes of payment of benefits and compensation under this Act, an employee of the subsidiary employer is deemed to be concurrently employed by both corporations. Concerning notification of injury to an employee of the subsidiary employer, notice to or knowledge of the occurrence of the injury on the part of the subsidiary employer is deemed notice or knowledge on the part of the parent corporation. The transfer, insolvency, dissolution or bankruptcy of a subsidiary employer qualifying under this subsection does not relieve the parent corporation from payment of compensation for injuries or death sustained by an employee during the time the subsidiary employer was approved for self-insurance authority under this subsection and the parent corporation continues to be deemed an employer until such time as all outstanding workers' compensation claims have been discharged.

(4) The transfer, insolvency, dissolution or bankruptcy of a parent corporation causes the termination of the subsidiary employer's authorization to self-insure and a termination plan must be filed pursuant to subsection 14. [1995, c. 398, §2 (NEW).]

H. Each individual self-insurer shall submit with its application, and not less frequently than annually thereafter, a financial statement of current origin that has been audited by a certified public accountant. When a self-insurer qualifies on the basis of a financial guarantee or on the basis of an irrevocable contract of assignment, the Superintendent of Insurance may accept an audited financial statement of the guarantor or parent corporation in satisfaction of this requirement and may also require combining statements provided in an array that is reconciled to the consolidated report. [1995, c. 398, §2 (NEW).]

[ 2011, c. 98, §1 (AMD); 2011, c. 180, §1 (AMD) .]

4. Group self-insurers; application. Except for the provision relating to individual public employer self-insurers, subsection 3 is equally applicable in all respects to group self-insurers. Any employer or group of employers desiring to become a self-insurer shall submit to the Superintendent of Insurance with an application for self-insurance, in a form prescribed by the superintendent, the following:

A. A payroll report for each participating employer of the group for the 3 preceding annual fiscal periods; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. A report of compensation losses incurred, payments plus reserves, by each participating employer of the group for the periods described in paragraph A; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. A sworn itemized statement of the group's assets and liabilities; satisfactory proof of financial ability to pay compensation for the employers participating in the group plan; and the group's reserves, their source and assurance of continuance; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. A description of the safety organization maintained by the employer or group for the prevention of injuries; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

E. A statement showing the kind of operations performed or to be performed; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

F. An indemnity agreement in a form prescribed by the superintendent that jointly and severally binds the group and each member to comply with the provisions of this Act; and [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

G. Any other agreements, contracts or other pertinent documents relating to the organization of the employers in the group. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

If, upon examination of the sworn financial statement and other data submitted, the superintendent is satisfied as to the ability of the employer or group to make current compensation payments and that the employer's or group's tangible assets make reasonably certain the payment of all obligations that may arise under this Act, the application must be granted subject to the terms and conditions setting out the exposure of cash deposits or securities or an acceptable surety bond, as required by the superintendent. Except to the extent provided in subsection 4-A, security against shock or catastrophe loss must be provided either by depositing securities with the board in such amount as the superintendent may determine or by filing with the superintendent and the board an insurance carrier's certificate of a standard self-insurer's reinsurance contract issued to the self-insurer or group in a form approved by the superintendent, providing coverage against losses arising out of one occurrence in such amounts as the superintendent may determine, or a combination of the foregoing, satisfactory to the superintendent. Notwithstanding any provision of this chapter, no specific or aggregate reinsurance may be required of any individual public employer that is self-insured and qualifies for the alternative security requirements of subsection 3, paragraph D.

Yearly reports in a form prescribed by the superintendent must be filed by each self-insurer or group. The superintendent may, in addition, require the filing of quarterly financial status reports whenever the superintendent has reason to believe that there has been a deterioration in the financial condition of either an individual or group self-insurer that adversely affects the individual's or group's ability to pay expected losses. The reports must be filed within 30 days after the superintendent's request or at such time as the superintendent shall otherwise set.

After approving any application for self-insurance, the superintendent shall promptly notify the board and forward to it copies of the application and all supporting materials.

[ 2003, c. 315, §1 (AMD) .]

4-A. Group self-insurance reinsurance account. As an alternative to obtaining a reinsurance contract providing coverage against losses arising out of one occurrence, an individual or group self-insurer authorized under this section may, with the approval of the Superintendent of Insurance, participate in a group self-insurance reinsurance account, referred to in this subsection as "an account," as provided in this subsection. A group self-insurer authorized under the laws of another state may participate in an account through a protected cell arrangement as provided in paragraph L. More than one account may be established pursuant to this subsection. An account established pursuant to this subsection may be established as either an independent private entity or an instrumentality of the State, but the debts and liabilities of an account established as an instrumentality of the State are not debts and liabilities of the State. An account established as an instrumentality of the State within 24 months of its formation, with the approval of the Superintendent of Insurance, may transfer all of its assets and liabilities into an account established as an independent private entity.

A. A group self-insurer that is subject to joint and several liability pursuant to subsection 4, paragraph F, a group self-insurer authorized under the laws of another state and that executes an agreement that its members will be jointly and severally liable in accordance with the provisions of paragraph L or an individual self-insurer authorized under this section that executes an agreement to be responsible for contingent assessment liability in accordance with the provisions of paragraph F may apply to reinsure through an account.

(1) Upon the petition of 4 or more authorized group self-insurers, the Superintendent of Insurance may approve an account for the deposit of funds in lieu of reinsurance.

(2) The account must indemnify its participating self-insurer members for claims incurred during the account's operation. The purpose of the account is to accumulate funds to provide coverage against losses arising out of one occurrence in excess of established retention levels consistent with the plan of operation established pursuant to paragraph B.

(3) A self-insurer is deemed to be a member of the account for reinsurance coverage for purposes of a claim if the self-insurer is a member of the account when an injury occurs or a covered occupational disease loss is incurred.

(4) A self-insurer that reinsures through an account shall continue to make payments into that account in accordance with the plan of operation established pursuant to paragraph B.

(5) A self-insurer's participation in an account is considered as a component of the self-insurer's renewal application. A self-insurer's membership in an account is considered adequate protection against losses arising out of a single occurrence unless the Superintendent of Insurance determines, after considering the financial condition and catastrophic loss exposure of both the self-insurer and the account, that it is necessary to maintain additional reinsurance protection, maintain a lower self-insured retention level or provide some other form of additional security, singly or in combination. [2013, c. 172, §1 (AMD).]

B. An account must operate in accordance with a plan of operation established by the group self-insurer members and approved by the Superintendent of Insurance.

(1) Those group self-insurers creating an account shall submit to the Superintendent of Insurance a plan of operation and any amendments to it that are necessary to ensure the fair, reasonable and equitable administration of the account. The plan of operation is effective upon approval by the superintendent. Any amendments subsequent to the plan's initial approval must be submitted to the superintendent by the plan's board of directors and are effective upon approval by the superintendent.

(2) The plan of operation must:

(a) Create a board of directors and initial bylaws, including the terms and conditions of board membership and the manner by which board members are initially appointed and are replaced when vacancies occur;

(b) Establish the procedures by which all the powers and duties of the account are performed, including, but not limited to, defining the date and conditions pursuant to which the account will commence coverage for claims by participating group self-insurer members and establishing provisions for determining limits of exposure for the account;

(c) Establish procedures for handling assets of a fund created pursuant to paragraph C;

(d) Establish underwriting rules and criteria by which rates are to be established;

(e) Establish procedures by which claims may be filed with the account;

(f) Establish an investment policy for a fund created pursuant to paragraph C;

(g) Establish procedures for records to be kept of all financial transactions of the account, its agents and the board of directors;

(h) Establish procedures for withdrawal from the account by a self-insurer member, which must, at a minimum, require 90 days' notice from the withdrawing self-insurer member to the board of directors and the Superintendent of Insurance;

(i) Establish, subject to approval by the Superintendent of Insurance, a minimum level of funding to be achieved by the account;

(j) Contain additional provisions necessary or proper for the execution of the powers and duties of the board of directors and the ability of the account to meet its obligations; and

(k) Establish a standard per occurrence retention level for claims covered by the account. [2013, c. 172, §1 (AMD).]

C. The bylaws of an account established pursuant to this subsection must establish the powers and duties of the board of directors of an account and must include the authority:

(1) To administer a self-insurance specific reinsurance account fund, to be known in this subsection as "a fund," which must receive payments from participating self-insurer members of the account as required by paragraph A. The costs of administration by the board of directors and expenses of the account must be borne by the fund;

(2) In its discretion, to secure reinsurance for the fund's exposure and to otherwise invest the assets of the fund to effectuate the purpose of the account, subject to the approval of the Superintendent of Insurance;

(3) To accept or reject applications of self-insurers to be underwritten by the account, subject to the approval of the Superintendent of Insurance;

(4) To accept or reject applications of a self-insurer member to self-insure any exposure for one occurrence at a level other than the standard retention level provided in the plan of operation established pursuant to paragraph B, subject to:

(a) Compliance with applicable provisions of the plan of operation established pursuant to paragraph B;

(b) Notice to and prior approval by the Superintendent of Insurance; and

(c) For other retention levels, a statement from that member's actuary that the member has adequately funded its additional exposure;

(5) To create a mechanism for assessing participating self-insurer members if funds are insufficient to pay the claims of the account;

(6) To retain actuarial assistance to be used in the establishment of loss reserves, reinsurance and risk management for the account, and in the development of underwriting criteria and premium rates for self-insurer members. Rates are subject to approval by the Superintendent of Insurance;

(7) To associate with a participating self-insurer member in the defense, investigation or settlement of any claim, suit or proceeding that appears to involve indemnity by the account. This authority does not create a duty to investigate, handle, settle or defend any claims, suits or proceedings against a self-insurer member;

(8) To borrow funds;

(9) To amend the bylaws and plan of operation established pursuant to paragraph B, subject to the approval of the Superintendent of Insurance; and

(10) To exercise such other powers as are established in the plan of operation established pursuant to paragraph B. [2013, c. 172, §1 (AMD).]

D. An account is subject to examination and regulation by the Superintendent of Insurance. The board of directors of an account shall submit, within 120 days after the close of each fiscal year, an audited financial report and an actuarial report for the preceding fiscal year in a form approved by the superintendent. When the superintendent considers it necessary, the superintendent may require an account to maintain specific or aggregate reinsurance at such retention levels as the superintendent determines to be appropriate. [2003, c. 315, §2 (NEW).]

E. The Superintendent of Insurance may address any deficiency in reserves, assets or reinsurance of an account in accordance with this paragraph.

(1) The Superintendent of Insurance may conduct, upon reasonable notice, an examination to determine the financial condition of an account. An examiner duly qualified by the superintendent may examine the loss reserves, assets, liabilities, excess insurance and working capital of an account. If the superintendent finds that the reserves, excess insurance or assets may be inadequate, or that an account does not have working capital in an amount establishing the financial strength and liquidity of an account to pay claims promptly and showing evidence of the financial ability of an account to meet its obligations to self-insurer members, the superintendent shall notify an account of the inadequacy. Upon notification, the account within 30 days, or such other time as the superintendent approves, shall file with the superintendent its written plan specifying remedial action to be taken and the time frame for implementation of that plan.

(2) If the Superintendent of Insurance determines, after reviewing the information filed pursuant to paragraph D, that a hazardous financial condition exists, the superintendent shall notify an account of the condition. Upon notification, an account shall implement within 30 days, or such other time as the superintendent approves, its plan to correct any deficiencies and within 90 days shall file with the superintendent proof of remedial action taken. If the superintendent is satisfied that the plan submitted to improve the inadequate condition of an account is sufficient, the superintendent shall notify the account. The account shall report quarterly to the superintendent until any deficiencies and their causes have been corrected.

(3) The Superior Court may appoint the Superintendent of Insurance to act as receiver, in the same manner as for a delinquent insurer pursuant to Title 24-A, section 4360, if the superintendent proves by clear and convincing evidence that a hazardous financial condition exists and that an account is unable or unwilling to take meaningful corrective action. [2009, c. 232, §2 (AMD).]

F. A self-insurer's liability for participating in an account is governed by this paragraph.

(1) Each participating self-insurer in an account has a contingent assessment liability in accordance with the plan of operation established pursuant to paragraph B for payment of claims and expenses incurred while a member of the account and must execute an agreement acknowledging that it is responsible for the prompt payment of all assessments necessary to ensure that the account is fully funded and that, if any participant in the account fails to pay an assessment when due for any reason, the remaining participants are liable for the shortfall.

(2) Each contract or other document certifying participation in the account, issued by the account, must contain a statement of the contingent liability of participating self-insurers. [2009, c. 232, §2 (AMD).]

G. An account is exempt from payment of all fees and all taxes levied by this State or any of its subdivisions, except taxes levied on real or personal property. [2003, c. 315, §2 (NEW).]

H. This subsection does not create any liability on the part of, and a cause of action of any nature does not arise against, any self-insurer member, an account or its agents or employees, the board of directors of an account or its individual members or the Superintendent of Insurance or the superintendent's representatives for any acts or omissions taken by them in the performance of their powers and duties under this subsection. The immunity established by this subsection does not extend to willful neglect or malfeasance that would otherwise be actionable. [2009, c. 232, §2 (AMD).]

I. Assets of an account's fund may be used exclusively for payment of expenses of the account and payment of claims against the account and for no other purpose, except that an account established as an independent private entity pursuant to this subsection may issue such dividends to its members as are approved by the superintendent. [2003, c. 671, Pt. A, §12 (AMD).]

J. The Superintendent of Insurance shall adopt rules to administer and effectuate the intent of this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 315, §2 (NEW).]

K. In the event of dissolution of an account established as an instrumentality of the State pursuant to this subsection, all assets remaining after the satisfaction of all outstanding claims must be distributed to the Treasurer of State to be included in the Maine Self-Insurance Guarantee Association. [2003, c. 671, Pt. A, §12 (AMD).]

L. With the approval of the Superintendent of Insurance, a self-insurance reinsurance account may create one or more protected cells under its plan of operation for the purpose of reinsuring obligations of group self-insurers that are organized under the laws of another state. Any protected cell and all participating group self-insurers and their member employers are subject to the jurisdiction and oversight of the Superintendent of Insurance with respect to all matters relating to their participation on the account.

(1) Any out-of-state self-insurer that participates in the account may do so only through participation in a protected cell. An employer or group authorized by the Superintendent of Insurance to self-insure its Maine liabilities pursuant to this section is considered an out-of-state insurer to the extent that it is reinsuring out-of-state liabilities beyond the scope of its Maine self-insurance plan.

(2) The establishment of protected cells under this paragraph is a pilot project, limited to at most 2 protected cells, and approval of a protected cell or of a group self-insurer to participate in a protected cell is at the discretion of the Superintendent of Insurance. The Superintendent of Insurance may adopt rules pursuant to paragraph J to establish the terms and conditions of the pilot project, including criteria for the minimum and maximum size of a protected cell.

(3) A separate account must be established for each protected cell. All contributions from participants in a protected cell must be deposited into the protected cell account. Funds in a protected cell account may be used only for the payment of claims and expenses associated with that protected cell, which may include a reasonable administrative fee paid periodically into the general account. Notwithstanding any other provision of this subsection, participants in a protected cell are not liable for claims or expenses of any other protected cell or of the general account, and the general account is not liable for the claims of any protected cell or any expenses associated with such claims or otherwise specifically attributable to the protected cell.

(4) The minimum funding level for any protected cell may not be lower than the minimum funding level, calculated in accordance with the plan of operation and subject to paragraph E, that would apply to the general account with the same loss exposure and duration of operation. If the protected cell account falls short of the minimum funding level at any time, the reinsurance account must assess all protected cell participants. If a participating group self-insurer fails to pay any assessment in full when due, the reinsurance account must assess the group's member employers. All assessments are enforceable by the Superintendent of Insurance through an adjudicatory proceeding under the Maine Administrative Procedure Act or through an action in the Superior Court.

(5) Each protected cell must have its own board of directors, at least 2/3 of whom must be chosen by the protected cell's participants. The plan of operation shall provide for a reasonable allocation of authority between the reinsurance account's board of directors and the protected cell's board of directors.

(6) No later than April 1st of each year, each reinsurance account with one or more protected cells must pay a regulatory assessment to the Bureau of Insurance from each protected cell account in the amount of 11/100 of 1% of the total standard reinsurance premium for the preceding calendar year for all participants in the protected cell for the level of coverage provided by the reinsurance account.

(7) All groups participating in a protected cell must provide the reinsurance account and the Superintendent of Insurance with financial and actuarial information sufficient to evaluate loss exposure and financial condition. All information provided to the superintendent by protected cell participants and their member employers is confidential pursuant to subsection 15. All protected cell participants and their member employers must authorize their domiciliary regulator to provide any information requested by the superintendent, which is confidential to the extent provided in Title 24-A, section 216, subsection 5.

(8) In evaluating the risk exposure of an out-of-state group self-insurer and in determining whether groups from different states may participate in the same protected cell, the reinsurance account and the Superintendent of Insurance shall consider any relevant differences in the states' regulatory frameworks for group self-insurance and in their workers' compensation benefit laws.

(9) A group self-insurer may not become a participant in a protected cell unless the group and all of its member employers have provided written acknowledgments to the Superintendent of Insurance that they are jointly and severally liable for the obligations of the protected cell and are subject to the jurisdiction of the superintendent and courts of the State for the enforcement of those obligations.

(10) Any disputes between self-insured members, the self-insurance reinsurance account and any protected cell, including but not limited to any dispute arising out of or relating to any enforcement order or mechanism imposed by the Superintendent of Insurance, must be resolved in this State and pursuant to the laws of this State. [2009, c. 232, §2 (NEW).]

[ 2013, c. 172, §1 (AMD) .]

5. Group self-insurance; participation. Participation in a group self-insurance plan is governed by the following provisions.

A. Any group of employers may adopt a plan for self-insurance, as a group, for the payment of compensation under this Act to their employees. A group may not be approved to operate a self-insurance plan in the form of a corporation, partnership or limited liability company. Under a group self-insurance plan the group shall assume the liability of all the employers within the group and pay all compensation for which the employers are liable under this chapter. When the plan is adopted, the group shall furnish satisfactory proof to the Superintendent of Insurance of its financial ability to pay the compensation for the employers in the group and its revenues, their source and assurance of continuance. The superintendent shall require the deposit with the board of such securities as the superintendent determines necessary of the kind prescribed in subsection 9 or the filing of a bond issued by a surety company authorized to transact business in this State, in an amount to be determined to secure its liability to pay the compensation of each employer as above provided in accordance with subsection 9. The surety bond must be approved as to form by the superintendent. The superintendent may also require that any agreements, contracts and other pertinent documents relating to the organization of the employers in the group be filed with the superintendent at the time the application for group self-insurance is made. The application must be on a form prescribed by the superintendent. The superintendent has the authority to deny the application of the group to pay the compensation for failure to satisfy any applicable requirement of this section. The superintendent shall approve or disapprove an application within 90 days. The group qualifying under this paragraph is referred to as a self-insurer. [1995, c. 594, §2 (AMD).]

B. An employer participating in group self-insurance is not relieved from the liability for compensation prescribed by this chapter, except by the payment of the compensation by the group self-insurer or by the employer. As between the employee and the group self-insurer, notice to or knowledge of the occurrence of the injury on the part of the employer is deemed notice or knowledge, as the case may be, on the part of the group self-insurer; jurisdiction of the employer is, for the purpose of this chapter, jurisdiction of the group self-insurer and the group self-insurer is in all things bound by and subject to the orders, findings, decisions or awards rendered against the participating employer for the payment of compensation under this chapter. The insolvency or bankruptcy of a participating employer does not relieve the group self-insurer from the payment of compensation for injuries or death sustained by an employee during the time the employer was a participant in group self-insurance. The group self-insurer shall promptly notify the Superintendent of Insurance and the board, on a prescribed form, of the addition of any participating employer or employers. The approval of the superintendent is not necessary in order to add participating employers to the group self-insurer. Notice of termination of a participating employer is not effective until at least 10 days after notice of that termination, on a prescribed form, has been filed in the offices of the superintendent and the board or sent to both offices by registered mail. The group self-insurer shall give notice of the termination of any participating member to all other participating members at least quarterly each year. Written notice must be given to any new participating member at the time of admission that the specific membership of the group and its members as prescribed in this section is not affected by the group's failure to provide its members with prior or immediate notice of changes in the membership of the group if notice is given at least quarterly, as long as the termination or admission of members was effected in compliance with all group agreements and bylaws and this section and the rules adopted pursuant to it. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. Each group self-insurer, in its application for self-insurance, shall set forth the names and addresses of its officers, directors, trustees and general manager. Notice of any change in the officers, directors, trustees or general manager must be given to the Superintendent of Insurance and the board within 10 days of the change. An officer, director, trustee or employee of the group self-insurer may not represent or participate directly or indirectly on behalf of an injured worker or the worker's dependents in any workers' compensation proceeding. All employees of employers participating in group self-insurance are deemed to be included under the group self-insurance plan. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. If for any reason the status of a group self-insurer under this paragraph is terminated, the securities, the surety bond, the letter of credit or the deposit required by this section continues to be held by the Superintendent of Insurance or Treasurer of State and remains subject to the control of the board until all claims secured by the securities, surety bond, letter of credit or deposit have been discharged. When all such claims have been discharged or after such period as the Superintendent of Insurance determines proper, the superintendent may accept in lieu thereof, and for the additional purpose of securing such further and future contingent liability as may arise from prior injuries to workers and be incurred by reason of any change in the condition of such workers warranting the board making subsequent awards for payment of additional compensation, a policy of insurance furnished by the group self-insurer, its successor or assigns or other entity carrying on or liquidating such self-insurance group. The policy must be in a form approved by the superintendent and issued by any insurance company licensed to issue this class of insurance in the State. It may only be issued for a single complete premium payment in advance by the group self-insurer. It must be given in an amount determined by the superintendent and when issued is noncancellable for any cause during the continuance of the liability secured and so covered. [2011, c. 180, §2 (AMD).]

E. The Superintendent of Insurance may provide for the administration of this section relating to self-insurance in the manner prescribed in Title 24-A, section 212. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

F. If an employer is a partnership or a sole proprietorship and is a member of a self-insurance group associated pursuant to this section, the employer may elect to include as an employee any member of the partnership or owner of the sole proprietorship for purposes of obtaining workers' compensation coverage under this Act. In the event of such an election, the electing employer shall serve upon the group self-insurance association written notice naming the partner or sole proprietor to be covered, and an election is deemed not to have been made within this Act until such notice has been given. By making such an election, the partnership member or sole proprietor is deemed to have stipulated that for premium payment purposes the annual salary or wage of the electing partnership member or sole proprietor is the average weekly wage in the State as computed by the Department of Labor multiplied by 52 and rounded to the nearest $100. The assumed average annual wage must be adjusted as of July 1st using the average weekly wage from the prior calendar year. [1995, c. 560, Pt. G, §27 (AMD).]

G. Fee schedules applicable to group self-insurers are those set forth in Title 24-A, section 601. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

H. Each group self-insurer shall record its loss expense and experience in accordance with Title 24-A, section 2323. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

I. Annual examinations of each group self-insurer, as required by the Superintendent of Insurance, must be performed by public accountants acceptable to the superintendent and reports must be rendered to the superintendent within a reasonable period, as determined by the superintendent, subsequent to the group self-insurers elected fiscal year. The examinations must be conducted pursuant to generally accepted accounting principles, as they are consistent with precepts prescribed by the superintendent, that place sound values on assets and liabilities of group self-insurers. Other examinations of the affairs, transactions, accounts, records and assets of each group self-insurer and of any person as to any matter relevant to the financial affairs of the group self-insurer must be conducted as often as the superintendent determines advisable. The expense of examination of a group self-insurer must be borne by the group that is examined. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

J. In any fiscal year, a group self-insurer may not be required to obtain aggregate reinsurance with a policy limit that exceeds a multiple of 1.5 of its annual standard workers' compensation premium for that fiscal year. The Superintendent of Insurance may set lower policy limits for aggregate reinsurance when, in the superintendent's judgment, lower limits may be prudent. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

K. Upon approval by the Superintendent of Insurance, a group self-insurer may dedicate a portion of its unimpaired surplus to increase its self-insured retention level under the aggregate reinsurance policy by an amount equal to the amount of surplus so dedicated. The superintendent before granting approval shall consider among other factors:

(1) The level of alternate revenues available to the group self-insurer to cover the further assumed costs; and

(2) The adequacy of the fund's surplus to meet obligations of the group self-insurer.

At the expiration of a period of 10 calendar days after the superintendent has received a plan for the dedication of a portion of the unimpaired surplus of a group self-insurer to increase its self-insured retention level and any additional information the superintendent has determined necessary, the plan is deemed approved unless prior to the expiration of that time period it has been affirmatively approved or disapproved by the superintendent. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

L. Upon the filing of a plan that meets the approval of the Superintendent of Insurance, a group self-insurer may be authorized to issue subordinated loan certificates, the proceeds of which must be made part of the group self-insurer's surplus account and be available as other surplus funds for dedication to increase the self-insured retention level. To the extent that the proceeds of these loan certificates are utilized by a group self-insurer to increase its self-insured retention in any fiscal year, the aggregate proceeds of the loan certificates so utilized may not exceed 25% of the annual standard premium for that fiscal year. The obligation to redeem these loan certificates after the proceeds of the loan certificates have been dedicated to increase the aggregate excess self-insured retention level of the group self-insurer is subordinate to covered claims and may not be redeemed after the dedication without the approval of the superintendent. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 2011, c. 180, §2 (AMD) .]

6. Annual renewal; actuarial evaluation. Renewal and actuarial evaluation are governed by this subsection.

A. Any approval granted by the Superintendent of Insurance to an individual self-insurer or group self-insurer must be for a term of not more than one year. A complete application for renewal of approval to self-insure must be submitted to the superintendent not less than 21 days prior to the self-insurer's renewal date, except that evidence of reinsurance coverage may be submitted up to 3 working days prior to renewal. Notwithstanding this paragraph, when a self-insurer has made a timely and complete application for renewal, the existing authorization does not expire until the renewal has been determined by the superintendent. A renewal application must contain: all reports, statements and other data required to be filed annually under rules adopted by the superintendent; copies of any proposed reinsurance contracts, binders or cover notes; evidence of security posted; notice of any changes in servicing arrangements; and notice of any change in control of the self-insurer and its effect, if any, on guarantees provided pursuant to subsection 3. The superintendent may refuse to grant or renew self-insurance approval based upon any of the following grounds:

(1) Failure to submit any information that is required by law or rule or is reasonably requested by the superintendent;

(2) Failure of a self-insurer to establish that it has met all applicable requirements of law or rule;

(3) Fraud or misrepresentation in the application; or

(4) Any ground upon which approval may be suspended or revoked as provided in subsection 13.

The effective date of any notice of nonrenewal under this subsection is on or after the date of the notice. A notice of nonrenewal under this subsection may not include nonrenewal for any approved period of self-insurance prior to the notice. [1995, c. 398, §3 (AMD).]

B. Each individual self-insured employer, except an employer utilizing an actuarially fully funded trust pursuant to subsection 3, is required to obtain an actuarial evaluation of undischarged claims and claims settlement liabilities at least once every 3 years, unless the requirement is waived by the superintendent. The superintendent may waive the triennial actuarial evaluation if the number of outstanding claims is not of sufficient volume to permit a credible actuarial analysis. This review and evaluation must be performed by a casualty actuary who is a member of the American Academy of Actuaries. Upon approval to self-insure, the Superintendent of Insurance shall indicate the deadline for that self-insurer to complete an actuarial review. In addition to this triennial review, the superintendent may require the reserves and liabilities of a self-insurer to be reviewed and evaluated as often as the superintendent determines necessary.

Any self-insurer that develops an imputed annual standard premium not exceeding $50,000 and demonstrates that it has provided security for its workers' compensation exposures in an amount that is at least 135% of its case-based claims reserves, as evaluated annually, is excused from providing an actuarial evaluation in any year in which these conditions are satisfied. For the purposes of this subsection, "case-based claims reserves" means undischarged claims that have arisen during the period of self-insurance and of which the employer has had formal notice. This exception may not be construed to limit the superintendent's authority to require an actuarial evaluation when the superintendent determines one is necessary. [1995, c. 594, §3 (AMD).]

C. Each individual self-insurer except a public employer shall demonstrate in its initial or renewal application that it has working capital adequate to its operating needs. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. When a self-insurer's reinsurance contract expires on a date other than the renewal date for its self-insurance approval, the self-insurer shall file evidence of any required reinsurance coverage no later than 3 working days before the date of expiration of its coverage. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

E. Each renewal application filed by an individual or group self-insurer that has secured its obligations in whole or part by maintaining a trust fund must include a certification that no political contributions have been made from the trust fund in violation of subsection 18. [2003, c. 424, §1 (NEW).]

[ 2003, c. 424, §1 (AMD) .]

7. Self-insurance. "Self-insurance," as used in this section, means the system of securing compensation as provided in subsections 3 to 16.

[ 1993, c. 510, §2 (AMD) .]

8. Security deposit and reinsurance requirements for individual self-insurers. The following security deposit and reinsurance requirements apply to individual self-insurers.

A. Each individual self-insurer shall post a bond, security deposit or letter of credit in an amount that, except as otherwise provided in this paragraph, is no less than the loss and loss adjustment expense portion of the annual standard premium, as defined in section 404, subsection 4, paragraph E, for the prospective fiscal coverage period plus outstanding incurred liabilities minus recoveries from all reinsurance and subrogation reduced to net collections. Outstanding incurred liabilities for an individual self-insurer must be developed to ultimate from a current actuarial evaluation of undischarged claims and claims settlement liabilities performed by a casualty actuary who is a member of the American Academy of Actuaries or its successor organization, except that if a current actuarial evaluation is not available the outstanding incurred liabilities may be developed from current case reserves by applying the ratio of ultimate loss and claim settlement reserves to current loss and claim settlement reserves from the most recent actuarial evaluation.

(1) A self-insurer's minimum required security level may not be less than $50,000.

(2) The minimum required security level for a self-insurer with consistently reported outstanding case reserves less than $500,000 is 25% of the annual standard premium for the prospective fiscal coverage period, plus outstanding incurred liabilities, minus recoveries from all reinsurance and subrogation reduced to net collections. Outstanding incurred liabilities may be estimated by applying a development ratio of 2.5 to current case reserves.

(3) An individual self-insurer may reduce its minimum required security level by an amount not to exceed the self-insurer's demonstrated working capital, as determined by the Superintendent of Insurance on the basis of a current audited statement of financial condition, as long as:

(a) The self-insurer has a tangible net worth equal to or in excess of $10,000,000;

(b) The self-insurer has had positive net earnings demonstrated by certified statements of financial condition audited by a certified public accountant for at least 3 of the 5 latest fiscal years, including one of the 2 most recent years, and its mean annual earnings for the 5 latest fiscal years are at least equal to the normal annual premium for the prospective fiscal coverage period, or it was eligible to make an alternative election, under Statement of Financial Accounting Standard No. 106, Employers' Accounting for Postretirement Benefits Other Than Pensions, that would have otherwise satisfied these earnings requirements;

(c) The reduction does not exceed $10,000,000 and does not reduce the minimum required security level below $100,000; and

(d) The self-insurer is not organized as a sole proprietorship, partnership or limited liability company, except that the superintendent may authorize a limited liability company to deduct demonstrated working capital from its minimum required security level by rules adopted under this section. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

(3-A) An individual self-insurer that is a transmission and distribution utility as defined in Title 35-A, section 102, subsection 20-B with an investment grade credit rating may reduce its required security level by up to $10,000,000, as long as:

(a) The self-insured transmission and distribution utility has a tangible net worth equal to or in excess of $200,000,000;

(b) The self-insured transmission and distribution utility has had positive net earnings demonstrated by certified statements of financial condition audited by a certified public accountant for at least 3 of the 5 latest fiscal years, including one of the 2 most recent years, and its mean annual earnings for the 5 latest fiscal years are at least equal to the normal annual premium for the prospective fiscal coverage period, or it was eligible to make an alternative election, under Statement of Financial Accounting Standard No. 106, Employers' Accounting for Postretirement Benefits Other Than Pensions, that would have otherwise satisfied these earnings requirements;

(c) The self-insured transmission and distribution utility has credit facility equal to or in excess of twice its outstanding workers' compensation liabilities; and

(d) The reduction does not exceed $10,000,000 and does not reduce the minimum required security level below $100,000.

(4) With the superintendent's approval, affiliated individual self-insurers may post security on a consolidated basis.

Within 30 days after receiving notice from the superintendent, the self-insurer shall post the required bond, security deposit or letter of credit. This deadline may be extended by the superintendent for good cause, but may not exceed one year from the deadline for compliance as stated in the notice given to the self-insurer.

A bond, security deposit or letter of credit in excess of the amount prescribed by this subsection may be required if the superintendent determines that the self-insurer has experienced a deterioration in financial condition that adversely affects the self-insurer's ability to pay expected losses.

A judgment creditor other than a claimant for benefits under this Act does not have a right to levy upon the self-insurer's assets held in deposit pursuant to this paragraph. [2003, c. 38, §1 (AMD).]

B. All individual self-insurers shall maintain specific reinsurance unless the Superintendent of Insurance, in the superintendent's discretion, waives such a requirement. Specific reinsurance must generally have a limit of at least $2,000,000. Higher limits may be required for those businesses with a high risk of multiple injury from a single occurrence. The retention underlying specific reinsurance policies must be the lowest retention generally available for businesses of similar size and exposure, but may, at the superintendent's discretion, be established at higher levels consistent with the employer's claims experience and financial condition.

All individual self-insurers shall maintain aggregate reinsurance unless the superintendent, in the superintendent's discretion, waives this requirement. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. The Superintendent of Insurance may adopt rules establishing specific requirements applicable to security deposits and reinsurance, including, but not limited to, provisions governing standards for waiver of reinsurance, use of trusts in lieu of security deposits and release or application of deposit funds. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 2003, c. 38, §1 (AMD) .]

9. Acceptable deposit funds or investments for trust funds. The following requirements apply to assets deposited or held in trust as security for an individual or group self-insurer under this section.

A. In addition to cash, the deposit funds or permissible investments for trust funds acceptable to the Superintendent of Insurance as a security deposit are:

(1) Bonds, notes and bills that are issued by and are the direct obligation of the United States Treasury;

(2) Bonds issued or guaranteed by United States government agencies;

(3) Commercial paper rated as "P-1" by Moody's Investors Service, Inc. or "A-1" or better by Standard and Poor's Corporation or the rating equivalent of either by any other nationally recognized statistical rating agency;

(4) Money market funds rated "AAm" or "AAm-G" or better by Standard and Poor's Corporation or the rating equivalent of any other nationally recognized statistical rating agency;

(5) Certificates of deposit issued by a duly chartered commercial bank or thrift institution in the State protected by the Federal Deposit Insurance Corporation if the bank or institution possesses assets of at least $100,000,000 and maintains a Tier 1 capital ratio equal to or greater than 6%;

(6) Bonds that are issued by corporations or municipalities and that are rated "A2" or better by Moody's Investors Service, Inc. or "A" or better by Standard and Poor's Corporation or the rating equivalent of either by any other nationally recognized statistical rating agency; and

(7) Other investments specifically approved by the superintendent. [2015, c. 59, §1 (NEW).]

B. Investments must be diversified in a prudent manner to ensure that funds are maintained at a sufficient level to discharge workers' compensation obligations incurred by the employer pursuant to this Title as those obligations become due and payable. At least 30% of the portfolio, as measured at market value, must consist of cash, direct obligations of the United States Treasury, commercial paper, money market funds or certificates of deposit. No more than 40% of the portfolio, as measured at market value, may be invested in bonds issued or generated by United States government agencies, with no more than 10% of the portfolio invested in a single issuer. No more than 50% of the portfolio, as measured at market value, may be invested in corporate or municipal bonds, with no more than 5% of the portfolio invested in a single issuer. No more than 25% of the corporate bond portion of the portfolio, as measured at market value, may be invested in a single industry, as defined by the North American Industry Classification System of the United States Department of Commerce, United States Census Bureau. [2015, c. 59, §1 (NEW).]

C. If the portfolio no longer meets the requirements of this subsection as a result of a rating downgrade or a change in financial condition or market value, the value may not be considered in determining whether a deposit or trust has surplus available for distribution, and the superintendent has discretion to discount or disallow the value of the investment for purposes of determining whether additional security is required. In the case of a portfolio that no longer meets the diversification requirements of paragraph B, the self-insurer may designate the specific assets to be disallowed, as long as the remaining assets meet the requirements of paragraph B. [2015, c. 59, §1 (NEW).]

[ 2015, c. 59, §1 (RPR) .]

10. Form of reinsurance contracts. All reinsurance contracts issued or renewed after the effective date of this subsection must be issued by companies that meet the requirements of subsection 11 and must name the self-insurer and the Maine Self-Insurance Guarantee Association as coinsureds to the extent of their respective interests. These reinsurance contracts must recognize the Maine Self-Insurance Guarantee Association's rights of recovery, within the terms of coverage provided by the contract, for payments made by the association to or on behalf of claimants regarding covered claims and for claims in the course of settlement, the value of which when reduced to payments will create an obligation on the part of the reinsurance carrier to reimburse the association to the extent of funds disbursed by the association to discharge covered claims. The requirements of this subsection apply to any reinsurance contract issued to any individual or group self-insurer as part of a self-insurance program approved for use within this State and are in addition to any other requirement applicable to reinsurance contracts imposed by law or rule.

Reinsurance contracts must further specify that the reinsurance carrier and the Maine Self-Insurance Guarantee Association may enter into agreements on the terms of settlement and distribution of benefits accruing to claimants within the limits of the authority of the parties to make settlements with respect to any coverage year.

To the extent that the Maine Self-Insurance Guarantee Association succeeds to a recovery of benefits from any reinsurance carrier on behalf of claimants, those benefits must be timely disbursed by the association to or on behalf of claimants as they become due and payable pursuant to this Act. Funds recovered under reinsurance contracts on behalf of claimants must be applied consistent with the terms of coverage under the contract to loss, loss adjustment expense and attorneys' fees that are payable under this Act.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

11. Qualifications for reinsurance carriers. A workers' compensation contract or policy issued after the effective date of this section may not be recognized by the Superintendent of Insurance in considering the ability of an individual or group self-insurer to fulfill its financial obligations under this Act, unless the contract or policy is issued by an admitted insurance company or a reinsurance company that meets on a continuous basis the requirements of Title 24-A, chapter 9, subchapter III and the reinsurance company has been approved by the superintendent to issue in this State contracts of primary workers' compensation reinsurance, or by Lloyd's of London, a syndicate of unincorporated alien insurers that has established and maintains United States trust funds consistent with the requirements of Title 24-A, chapter 9, subchapter III. Each contract of primary workers' compensation reinsurance that is proposed for use in this State must be filed for approval in the manner set out in Title 24-A, section 2412. Insofar as is practicable, a contract so approved may be modified with less than 30 days advance filing notice if the superintendent determines the modifications suggested are not contrary to provisions of Title 24-A, section 2412, this Title or Bureau of Insurance Rule Chapter 250 and are necessary to effect required reinsurance coverage to authorize the self-insurer to operate a plan of workers' compensation self-insurance.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

12. Qualifications for claims personnel. Persons who investigate, settle or negotiate the settlement of claims on behalf of self-insurers or employees of self-insurers are required to be licensed as insurance adjusters pursuant to Title 24-A, chapter 16.

[ 1997, c. 457, §54 (AMD) .]

13. Revocation or termination of self-insurance privilege. The following may constitute grounds for denial of the right of any individual or group to continue the option of self-insurance:

A. Failure to comply with rules adopted by the Superintendent of Insurance or any provisions of this Act within 14 days of notice of such failure or such other time as may be established by order of the superintendent; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. Failure to comply with any lawful order of the Superintendent of Insurance; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. Repeated failure to comply with rules of the Superintendent of Insurance or any provisions of this Act; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. Committing an unfair or deceptive act or practice as defined in Title 24-A, sections 2151 to 2167; [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

E. Deterioration of financial condition adversely affecting the self-insurer's ability to pay expected losses; or [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

F. Failure to pay any lawful assessment of the Maine Self-Insurance Guarantee Association. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

Notwithstanding Title 5, section 10051, the superintendent is expressly granted the authority to revoke or suspend the right of an individual or group to continue the option to self-insure after a hearing held on not less than 7 days' notice in accordance with Title 5, chapter 375, subchapter IV and Title 24-A, chapter 3.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

14. Reportable events; termination of self-insurance authority; application for continuing self-insurance authority and nonrenewal or revocation order. A self-insurer must report the occurrence of events as required by this subsection. An employer may elect to voluntarily terminate its authority to self-insure at any time or may make application for continuing authority to self-insure subject to the requirements of this subsection and any rules adopted by the Superintendent of Insurance. The superintendent may make a determination that an employer's authority to self-insure has terminated in accordance with this subsection and any rules adopted by the superintendent or may grant approval of an application for continuing self-insurance authority. For the purposes of this subsection, "employer" includes a successor employer assuming all workers' compensation liabilities of an approved self-insured employer as a result of the occurrence of one of the events in paragraph A.

A. In order for the superintendent to make a determination as to whether the occurrence of an event results in a termination of an individual employer's self-insured plan or results in a need for modification of the terms and conditions of the plan, an approved self-insurer must report any of the following events to the superintendent at least 45 days in advance of the event's occurrence, if known, or no later than 10 days after the event's occurrence, if not known in advance:

(1) The sale of 20% or more of the common stock or net assets of the self-insurer;

(2) A division of the business;

(3) A spin-off of the business;

(4) A leveraged buyout of the business;

(5) A reorganization of the business;

(6) A change in business form;

(7) An acquisition by or merger of the business with another entity;

(8) A change in a partnership agreement;

(9) A change in the membership or managers of a limited liability company;

(10) Dissolution of a partnership or a limited liability company;

(11) Cessation of business in the State; or

(12) Any other event affecting the ownership of the business or the structure of the business as identified in rules adopted by the superintendent.

Notwithstanding any other provision of this paragraph, an employer that elects to apply to continue to self-insure under paragraph C must notify the superintendent 45 days in advance of the event's occurrence and must file an application for continuing authority to self-insure with the superintendent 30 days in advance of the event's occurrence. At the discretion of the superintendent and if good cause is shown, an employer may submit an application to continue to self-insure less than 30 days in advance of the event's occurrence. [1995, c. 594, §6 (NEW).]

B. If a self-insured employer elects to terminate its self-insurance program, or a portion of its program, it must submit written notice and a written termination plan to the superintendent at least 30 days in advance of the proposed termination date. In the event that a self-insurer elects to terminate its approval in this State without filing a plan acceptable to the superintendent, the superintendent shall issue an order prescribing the terms and conditions of the termination. The termination plan must specify, but is not limited to, procedures for claims handling, reservation of assets or other security acceptable to the superintendent to be maintained in the State to discharge claims liabilities and other obligations under this Act and a description of how ultimate reserves were determined. The termination plan must contain a written agreement that the self-insurer continues to be subject to informational filings respecting changes in ownership, financial condition, and actuarial evaluation of claims, claims expense reserves and loss transfers when determined necessary by the superintendent to ensure that claims are adequately secured. The plan must also comply with the terms and conditions prescribed by rule by the superintendent. To protect the interests of claimants, the superintendent may require a further deposit to be held in trust by the Treasurer of State or may require full funding of workers' compensation liabilities. [1995, c. 594, §6 (NEW).]

C. If the self-insured employer and any successor employer elect to continue to self-insure after the occurrence of an event in paragraph A, the employer and any successor employer must file notice of intent to continue to self-insure with an application for continuing authority to self-insure. In order to qualify to file for continuing self-insurance authority, any successor employer must assume 100% of the liabilities of the predecessor self-insured employer and must show that the business in the State remains substantially the same.

(1) The notice of intent and application to continue to self-insure must be received by the superintendent 30 days prior to the event's occurrence. The application must be made on a form approved by the superintendent and include the application fee required in Title 24-A, section 601. Within 7 days of receipt by the superintendent of the application to continue to self-insure, the employer and any successor employer must provide all information requested by the superintendent to allow the superintendent to make a determination under this section.

(2) While the application is pending, the superintendent may request any other information from the applicant determined by the superintendent to be necessary for review of the application. The applicant must promptly provide any additional information upon request in the most expeditious manner.

(3) While the application is pending and during the 30-day period following a denial of an application for continuing self-insurance authority, the employer and any successor employer must maintain the security and reinsurance as required by the employer's certificate of authority, must continue to comply with all other provisions of the employer's certificate of authority and must provide any additional security determined by the superintendent to be necessary under the circumstances. During the application period, the self-insurance authority of the employer continues, consistent with the terms and conditions of the employer's certificate of authority.

(4) Failure to provide the information when requested or failure to comply with the terms and conditions of the employer's certificate of authority or with any additional conditions prescribed by the superintendent will result in automatic termination of the employer's authority to self-insure and the issuance of an order by the superintendent that prescribes the terms and conditions of a termination plan. [1995, c. 594, §6 (NEW).]

D. The superintendent shall notify the employer in writing within 30 days of receipt of all requested information whether the employer's application for continuing self-insurance authority is approved or denied. The superintendent's notice must specify the reasons for the denial or must specify the terms and conditions for continuing self-insurance authority as prescribed by this section and any rules adopted by the superintendent.

(1) In making a determination, the superintendent must consider, among other things, whether the successor employer has assumed 100% of the workers' compensation liabilities of the employer, whether the successor employer qualifies for self-insurance authority pursuant to subsection 3 and whether the successor employer maintains substantially the same business operations as the predecessor self-insured employer. The superintendent may also consider, among other things, whether the successor employer employs a substantially greater number of employees than did the predecessor employer. For purposes of this subparagraph, the successor employer has assumed 100% of the workers' compensation liabilities of the employer if the successor employer is unconditionally liable for payment of all benefits that are the obligations of the self-insured employer, regardless of date of injury and notwithstanding agreements for reimbursement from reinsurers or other entities agreeing to reimburse the successor employer for payments associated with self-insurance obligations.

(2) If the superintendent denies the application, the effective date of the termination is 30 days from the date of the superintendent's notice. The self-insurer may request a hearing on this decision within 30 days from the date of the notice. Upon a request for hearing, there is no automatic stay of the superintendent's decision, but the effective date of termination may be stayed by order of the superintendent. Prior to the effective date of the termination, the employer must file a termination plan consistent with paragraph B. After denial of an application, a successor employer may apply for authority to self-insure its workers' compensation obligations pursuant to this section. [1995, c. 594, §6 (NEW).]

E. If at any time the superintendent determines that a self-insurer has failed to notify the superintendent of the occurrence of any of the events identified in paragraph A, the self-insurer may be subject to penalties pursuant to Title 24-A, section 12-A, if it is determined that the occurrence of the event had a substantial impact on the financial condition of the self-insured employer. As soon as the superintendent notifies the self-insurer that the superintendent has determined that the self-insurer failed to notify the superintendent of the occurrence of any of these events, the self-insurer must comply with this subsection. [1995, c. 594, §6 (NEW).]

F. If a self-insurer's approval is revoked or not renewed pursuant to subsection 6 or 13, the superintendent must issue an order that prescribes terms and conditions related to the termination of the plan. The terms of the order must conform to, but need not be limited to, the requirements of paragraph B. [1995, c. 594, §6 (NEW).]

G. Any order issued pursuant to this subsection, including an order directing a self-insurer to produce relevant information, may be enforced as provided by Title 24-A, section 214. [1995, c. 594, §6 (NEW).]

H. A self-insurer approved by the superintendent to continue self-insurance authority under paragraph D is not subject to assessments as a new member of the Maine Self-Insurance Guarantee Association. The self-insurer is subject to applicable annual assessments or postinsolvency assessments levied by the Maine Self-Insurance Guarantee Association. [1995, c. 594, §6 (NEW).]

I. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1995, c. 594, §6 (NEW).]

[ 1995, c. 594, §6 (RPR) .]

15. Confidentiality of information. All written, printed or graphic matter or any mechanical or electronic data compilation from which information can be obtained, directly or after translation into a form susceptible of visual or aural comprehension, all information contained in the minutes of trustee meetings and all information relating to individual compensation cases, that a self-insurer is required to file with or make available to the superintendent under this section, section 404 or rules adopted pursuant to it are confidential and are not public records.

The confidential nature of this information does not limit or affect its use by the superintendent in administering this Act, including, but not limited to, communications with the service agent, the Workers' Compensation Board or the Maine Self-Insurance Guarantee Association.

[ 1993, c. 349, §73 (AMD) .]

16. Registration of self-insurers. Registration of self-insurers is governed as follows.

A. All employers claiming the status of self-insurer as defined by this Title shall apply for registration with the Bureau of Insurance on forms prescribed by the Superintendent of Insurance. The application must contain a statement identifying the employer as a self-insurer, which includes the legal organization and name of each self-insuring employer. The superintendent may require the submission of any further information the superintendent deems necessary in order to determine whether a self-insurer has been approved pursuant to this section. If an employer is unable to establish that it has been approved to act as a self-insurer, the superintendent shall deny the application for registration. Upon denial of registration, an employer may make application for approval to act as a self-insurer in accordance with all requirements of this Act and the rules adopted pursuant to this Act. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. On January 1st of each year, the Superintendent of Insurance shall promulgate an official list of self-insurers that are approved and registered as of that date and the list of self-insurers must be forwarded to the Maine Self-Insurance Guarantee Association. The superintendent shall add to the list at any time during the year the name or names of any self-insurer or self-insurers the superintendent has approved and registered subsequent to the promulgation of the list and shall similarly delete the name or names of any self-insurer or self-insurers whose authority to self-insure has been terminated. Additions to or deletions from the official list of self-insurers must be forwarded to the Maine Self-Insurance Guarantee Association when made. Failure to become registered pursuant to this subsection terminates an employer's authority to self-insure under this Act. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

17. Report required. In order to comply with Title 26, section 61, subsection 1-A, on or before March 1st of each year, every individual workers' compensation self-insurer and workers' compensation group self-insurer shall file a report with the superintendent showing the amount of total actual paid workers' compensation losses and the total actual paid workers' compensation medical payments for the previous calendar year.

[ 1997, c. 126, §9 (NEW) .]

18. Prohibition against using funds for political contributions. Once deposited into a trust fund created to comply with the requirements of this section, funds and assets may not be withdrawn for the purpose of making a contribution to a political candidate or political action committee required to file a report under Title 21-A, chapter 13, subchapter 2 or 4.

[ 2003, c. 424, §2 (NEW) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). RR 1993, c. 1, §141 (COR). 1993, c. 349, §73 (AMD). 1993, c. 491, §1 (AMD). 1993, c. 510, §§1,2 (AMD). 1995, c. 36, §1 (AMD). 1995, c. 150, §1 (AMD). 1995, c. 277, §1 (AMD). 1995, c. 398, §§2-4 (AMD). 1995, c. 560, §G27 (AMD). 1995, c. 594, §§2-6 (AMD). 1995, c. 619, §7 (AMD). 1997, c. 126, §§7-9 (AMD). 1997, c. 457, §54 (AMD). 1999, c. 113, §30 (AMD). 1999, c. 790, §A53 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 48, §§1,11 (AMD). 2001, c. 48, §§2,14 (AFF). 2001, c. 224, §1 (AMD). 2003, c. 38, §1 (AMD). 2003, c. 315, §§1,2 (AMD). 2003, c. 424, §§1,2 (AMD). 2003, c. 671, §§A11,12 (AMD). 2005, c. 98, §§1,2 (AMD). 2007, c. 75, §1 (AMD). 2009, c. 232, §2 (AMD). 2011, c. 98, §1 (AMD). 2011, c. 180, §§1, 2 (AMD). 2013, c. 172, §§1, 2 (AMD). 2015, c. 59, §1 (AMD).



39-A §404. Maine Self-Insurance Guarantee Association

1. Created; purpose. There is created the Maine Self-Insurance Guarantee Association, a nonprofit unincorporated legal entity referred to in this section as the "association," to provide mechanisms for the payment of covered claims under self-insurance coverage, to avoid excessive delay in payment, to avoid financial loss to claimants because of the insolvency of a self-insurer and to assist, when called upon to do so by the Superintendent of Insurance, in the detection of self-insurer insolvencies. It is declared that the Maine Self-Insurance Guarantee Association is an instrumentality of the State, but the debts and liabilities of the association do not constitute debts and liabilities of the State.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Membership required. All self-insurers, under this Title, must be members of the association as a condition of authority to self-insure in this State, except public employers that are individual self-insurers and qualify for the alternative security requirements of section 403, subsection 3, paragraph D and group self-insurers whose membership consists exclusively of public employers and whose members have in the aggregate a state-assessed valuation equal to or in excess of $5,000,000,000. The association shall perform its functions under a plan of operation established or amended, or both, and approved by the superintendent and shall exercise its powers through the board of directors established in this section.

A. A self-insurer is deemed to be a member of the association for purposes of another self-insurer's insolvency, as defined in subsection 6, when:

(1) The self-insurer is a member of the association when an insolvency occurs; or

(2) The self-insurer has been a member of the association at some point in time during the 36-month period immediately preceding the insolvency in question. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. A self-insurer is deemed to be a member of the association for purposes of its own insolvency when:

(1) The self-insurer is a member of the association when the insolvency occurs, but claims relating to a compensable event that occurred prior to the date the self-insurer joined the association are not included under this paragraph; or

(2) The self-insurer becomes insolvent after leaving the association, but claims relating to a compensable event that occurred prior to the date the self-insurer joined the association are not included under this paragraph, and claims relating to a compensable event that occurred after the self-insurer ceased to be an approved self-insurer are not afforded coverage under this paragraph. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. In determining the membership of the association pursuant to paragraphs A and B, no employer claiming self-insurer status may be deemed to be a member of the association, unless that employer is at that time registered as a self-insurer by the Superintendent of Insurance pursuant to section 403, subsection 16. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. In determining membership in the association for the purposes of annual postinsolvency assessments, a successor employer approved for continuing self-insurance authority under section 403, subsection 14 or a successor employer qualifying and receiving a refund under section 403, subsection 14, paragraph H, subparagraph (1) is deemed to be a member of the association from the date of the former employer's initial self-insurance authorization. [1995, c. 594, §7 (NEW).]

E. In determining membership in the association for the purposes of annual or postinsolvency assessments, an employer that ceases to be an approved self-insurer under this Act at the time an insolvency occurs or has occurred, or during the 36-month period immediately preceding an insolvency, continues to be a member of the association for the purposes of annual or postinsolvency assessments even if that employer is acquired or merges with another entity, dissolves, ceases to do business in the State or otherwise changes business form resulting in a new legal entity. An employer qualifying for membership under this paragraph shall notify the Maine Self-Insurance Guarantee Association of all changes affecting ownership and provide information necessary for the association to be able to levy assessments. In addition to any other remedies provided by law, the superintendent is authorized to issue an order amending the terms and conditions of the termination plan of any former self-insurer in order to enforce this paragraph. [1995, c. 594, §7 (NEW).]

[ 1997, c. 126, §10 (AMD) .]

3. Board of directors. The board of directors of the association consists of at least 7 persons serving terms as established in the plan of operation pursuant to subsection 5. The members of the board must be selected by the member self-insurers, subject to the approval of the Superintendent of Insurance. Vacancies on the board must be filled for the remaining period of the term in the same manner as initial appointments, except that vacancies may be filled by majority vote of the remaining directors, subject to the approval of the superintendent, until the next annual meeting of the members.

In approving selections to the board, the superintendent shall consider among other things whether all member self-insurers are fairly represented.

Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

4. Powers and duties of association. The powers and duties of the association are as follows.

A. The association:

(2) Shall assess each member of the association as follows:

(a) Each individual self-insurer must be annually assessed an amount equal to 1% of the annual standard premium that would have been paid by that individual self-insurer during the prior calendar year; payment to the association must be made by September 15th following the close of that calendar year. When any such assessment is paid based in whole or in part upon estimates of annual standard premium for the prior calendar year, the next year's assessment must include an adjustment of the assessment of that prior year based on actual audited annual standard premium;

(b) Each group self-insurer must be annually assessed an amount equal to .1% of the total annual standard premium that would have been paid by all the members of that group self-insurer during the prior calendar year; payment to the association must be made by September 15th following the close of that calendar year. When any such assessment is paid based in whole or in part upon estimates of annual standard premium for the prior calendar year, the next year's assessment must include an adjustment of the assessment of that prior year based on actual audited annual standard premium;

(c) Each member self-insurer must be notified of the assessment at least 30 days before it is due;

(d) If a self-insurer is a member of the association for less than a full calendar year, the annual standard premium must be adjusted by that portion of the year the self-insurer is not a member of the association;

(e) If application of the contribution rates referred to in divisions (a) and (b) would produce an amount in excess of the limits of the fund established in subparagraph (3), an equitable proration must be made; and

(f) Upon notification by the superintendent, pursuant to subsection 7, paragraph C, of the existence and identity of a new member self-insurer and regardless of the size of the fund referred to in subparagraph (3), the association shall assess each new member self-insurer annually, whether individual or group, in accordance with divisions (a) and (b) for the first 30 months of its membership in the association. An individual or group self-insurer may not discount or reduce its assessment during the first 30 months of membership as determined in accordance with the superintendent's notification of new member status;

(3) Shall administer a fund, to be known as the Maine Self-Insurance Guarantee Fund, which must receive the assessments required in subparagraph (2). This fund may not exceed $2,000,000, except that once the fund reaches $2,000,000, the fund may not exceed $2,000,000 plus all subsequent initial assessments of new member self-insurers that are required to be made in subparagraph (2), division (f) and interest income. In the event the fund drops below $2,000,000, and if the association determines it necessary in order to carry out the purpose of this section, the association is authorized to levy annual assessments as required in subparagraph (2) in addition to postinsolvency assessments as required by paragraph C. The costs of administration by the association must be borne by the fund and the association is authorized to secure reinsurance and bonds and to otherwise invest the assets of the fund to effectuate the purpose of the association, subject to the approval of the Superintendent of Insurance.

(a) The association may purchase primary excess insurance from an insurer licensed in this State for the appropriate lines of authority to defray its exposure to loss occasioned by the default of one or more of its members. Any excess insurance so purchased must be limited to coverage of postassessment liability of the association's members and the association shall fund any such purchase by levying a special assessment on its members for this purpose or by application of any unencumbered funds available that have not been raised by imposition of any preassessment or postassessment. The association may obtain from each member any information it may reasonably require in order to facilitate the securing of this primary excess insurance. The association shall establish reasonable safeguards designed to ensure that information so received is used only for this purpose and is not otherwise disclosed;

(4) Is obligated to the extent of covered claims occurring prior to the determination of the self-insurer's insolvency or occurring after such determination but prior to the obtaining of workers' compensation insurance by the self-insurer as otherwise required under this Title. Nothing in this section obligates the association to pay claims against a self-insurer that are not or have not been paid as a result of a determination of insolvency or the institution of bankruptcy or receivership proceedings that occurred prior to the effective date of this section.

(a) For the purposes of this subsection, "covered claim" means an unpaid claim against an insolvent self-insurer that relates to an injury that occurs while the self-insurer is a member of the association and that is compensable under this Act;

(5) After paying any claim resulting from a self-insurer's insolvency, is subrogated to the rights of the injured employee and dependents and is entitled to enforce liability against the self-insurer by any appropriate action brought in its own name or in the name of the injured employee and dependents;

(6) Shall assess the fund in an amount necessary to pay:

(a) The obligations for the association under this section subsequent to an insolvency;

(b) The expenses of handling covered claims subsequent to an insolvency;

(c) The costs of examinations under subsection 8; and

(d) Other expenses authorized by this chapter;

(7) Shall investigate claims brought against the association and adjust, compromise, settle and pay covered claims to the extent of the association's obligation and deny all other claims. The association may review settlements to which an insolvent self-insurer was a party to determine the extent to which such settlements may be properly contested;

(8) Shall notify the persons that the Superintendent of Insurance directs under subsection 7;

(9) Shall handle claims through its employees or through one or more self-insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the Superintendent of Insurance, but designation of a member self-insurer as a servicing facility may be declined by such self-insurer;

(10) Shall reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association;

(11) Shall pay the other expenses of the association authorized by this section; and

(12) Shall establish in the plan of operation a mechanism to calculate the assessments required by subparagraphs (1), (2) and (3) by a simple and equitable means to convert from policy or fund years that are different from a calendar year. [1997, c. 126, §11 (AMD).]

B. The association may:

(1) Employ or retain such persons as are necessary to handle claims and perform other duties of the association;

(2) Borrow funds necessary to effect the purposes of this chapter in accord with the plan of operation;

(3) Sue or be sued;

(4) Negotiate and become a party to such contracts as are necessary to carry out the purpose of this section; and

(5) Perform such other acts as are necessary or proper to effectuate the purpose of this section. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. The following pertains to postinsolvency assessment.

(1) In the event the assets of the fund are not sufficient to pay the obligations of the association, the association shall make an additional assessment as follows.

(a) Each individual self-insurer must be assessed an amount not in excess of 4% each year of the annual standard premium that would have been paid by the individual self-insurer during the prior calendar year. The assessments of each member individual self-insurer must be in the proportion that the annual standard premium of the individual self-insurer for the preceding calendar year bears to the annual standard premium of all member self-insurers for the preceding calendar year.

(b) Each group self-insurer must be assessed an amount not in excess of .2% each year of the total annual standard premium that would have been paid by all the members of that group self-insurer during the prior calendar year. The assessments of each member group self-insurer must be in the proportion that the annual standard premium of the group self-insurer for the preceding calendar year bears to the annual standard premium of all member self-insurers for the preceding calendar year.

(2) Each member self-insurer must be notified of the assessment no later than 30 days before it is due.

(3) The association may exempt or defer, in whole or in part, the assessment of any member self-insurer, if the assessment would cause that member's financial statement to reflect liabilities in excess of assets.

(4) Delinquent assessments, except as provided in subparagraph (3), must bear interest at the rate to be established by the board, but not exceed the discount rate of the Federal Reserve Bank, Boston, Massachusetts, on the due date of the assessment, plus 4% annually, computed from the due date of the assessment.

(5) The association shall establish in the plan of operations a mechanism to calculate the assessments required by subparagraph (1) by a simple and equitable means to convert from policy or fund years that are different from a calendar year. [2001, c. 224, §2 (AMD).]

D. An individual self-insurer may not be assessed in any calendar year an amount greater than 4% of the annual standard premium that would have been paid by that self-insurer during the prior calendar year. A group self-insurer may not be assessed in any calendar year an amount greater than .25% of the total annual standard premium that would have been paid by all the members of that group self-insurer during the prior calendar year. If the maximum assessment does not provide in any one year an amount sufficient to make all necessary payments, the association shall secure financing as provided for in the plan of operation.

There must be established in the plan of operations a mechanism to calculate the assessments required by this section by a simple and equitable means to convert from a policy or a fund year that is different from a calendar year. [2001, c. 224, §2 (AMD).]

E. For the purposes of this subsection, "annual standard premium for an individual self-insurer" means the annual premium produced by applying the advisory loss costs multiplied by 1.2, rating rules, excluding any premium discount, and experience rating procedure approved by the Superintendent of Insurance for the designated workers' compensation advisory organization pursuant to Title 24-A, section 2382-B, to the exposure and experience of the individual self-insurer. [1993, c. 491, §2 (AMD).]

F. For the purposes of this subsection, "annual standard premium for a group self-insurer" means the total annual premium that would have been paid by all members of that group using the advisory loss costs multiplied by 1.2, rating rules, excluding any premium discount, and experience rating procedure approved by the Superintendent of Insurance for the designated workers' compensation advisory organization pursuant to Title 24-A, section 2382-B, to the exposure and experience of the self-insurance group members. [1993, c. 491, §2 (AMD).]

[ 2001, c. 224, §2 (AMD) .]

5. Plan of operation. The plan of operation is as follows.

A. The association shall submit to the Superintendent of Insurance a plan of operation and any amendments to it that are necessary to ensure the fair, reasonable and equitable administration of the association. The plan of operation and any amendments to it become effective upon approval in writing by the superintendent. If the association fails to submit a suitable plan of operation or if the association fails to submit suitable amendments to the plan, the superintendent shall, after notice and hearing, adopt rules that are necessary to administer this section. These rules continue in force until modified by the superintendent or the rules are superseded by a plan submitted by the association and approved by the superintendent. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. All member self-insurers shall comply with the plan of operation. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. The plan of operation must:

(1) Establish the procedures by which all the powers and duties of the association under subsection 4 will be performed;

(2) Establish procedures for handling assets of the association;

(3) Adopt a reasonable mechanism and procedure to achieve equity in assessing the funds required in subsection 4, paragraph A, subparagraphs (1), (2) and (3); subsection 4, paragraph C, subparagraph (1); and subsection 4, paragraph D.

Consideration must be given to adjustments for audited payroll, differential effects caused by rate changes and other relevant factors;

(4) Establish the amount and method of reimbursing members of the board of directors under subsection 3;

(5) Establish procedures by which claims may be filed with the association and establish acceptable forms of proof of covered claims. A list of such claims must be periodically submitted to the association;

(6) Establish regular places and times for meetings of the board of directors;

(7) Establish procedures for records to be kept of all financial transactions of the association, its agents and the board of directors;

(8) Provide that any member self-insurer aggrieved by any final action or decision of the association may appeal to the Superintendent of Insurance within 30 days after the action or decision;

(9) Establish the procedures by which selections for the board of directors are submitted to the Superintendent of Insurance; and

(10) Contain additional provisions necessary or proper for the execution of the powers and duties of the association. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

6. Insolvency. A self-insurer is insolvent for the purposes of this section under the following circumstances:

A. Determination of insolvency by a court of competent jurisdiction; or [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. Institution of bankruptcy proceedings by or regarding the member self-insurer. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Powers and duties of superintendent. The powers and duties of the Superintendent of Insurance are as follows.

A. The Superintendent of Insurance shall notify the association of the existence of an insolvent member self-insurer within 30 days of the date the superintendent receives notice of an insolvency pursuant to the standards set forth in subsection 6. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The Superintendent of Insurance may:

(1) Require that the association notify the insureds of the insolvent self-insurer and any other interested parties of the insolvency and of their rights under this section. Such notifications must be made by mail at their last known addresses, when available, but if required information for notification is not available, notice by publication in a newspaper of general circulation in this State is sufficient; and

(2) Revoke the designation of any servicing facility if the superintendent finds that claims are being handled unsatisfactorily. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. The Superintendent of Insurance shall notify the association of the existence and identity of each self-insurer that is a new member of the association within 30 days of the superintendent's determination of the self-insurer's membership. [1995, c. 398, §6 (NEW).]

D. On or before May 15th of each year, the Bureau of Insurance shall provide to the Maine Self-Insurance Guarantee Association the annual standard workers' compensation premium for each individual and group workers' compensation self-insurer and each individual and group workers' compensation self-insurer's payroll by class and experience modification factor for the previous calendar year. For the purposes of this paragraph, the definitions of annual standard premium in subsection 4 apply. The Maine Self-Insurance Guarantee Association may request additional information from workers' compensation self-insurers to verify the accuracy of the amounts reported. [1997, c. 126, §12 (NEW).]

[ 1997, c. 126, §12 (AMD) .]

8. Examination of association. The association is subject to examination and regulation by the Superintendent of Insurance. The board of directors shall submit, by March 30th of each year, a financial report for the preceding calendar year in a form approved by the superintendent.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

9. Tax exemption. The association is exempt from payment of all fees and all taxes levied by this State or any of its subdivisions, except taxes levied on real or personal property.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

10. Immunity. There is no liability on the part of, and a cause of action of any nature does not arise against, any member self-insurer, the association or its agents or employees, the board of directors or its individual members, or the Superintendent of Insurance or the superintendent's representatives for any acts or omissions taken by them in the performance of their powers and duties under this chapter. The immunity established by this subsection does not extend to willful neglect or malfeasance that would otherwise be actionable.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

11. Nonduplication of recovery. Any person having a covered claim that may be recovered under more than one insurance or self-insurance guarantee association or its equivalent shall seek recovery first from the association of the place of residence of the claimant. Any recovery under this section must be reduced by the amount of recovery from any other insurance guarantee association or its equivalent.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

12. Stay of proceedings. All proceedings under this Act to which the insolvent insurer is a party either before the board or a court in this State and the running of all time periods against either the insolvent self-insurer or the association under this Act are stayed for 60 days from the date of notice to the association of the insolvency in order to permit the association to investigate, prosecute or defend properly any petition, claim or appeal under this Act. The payment of weekly compensation for incapacity under former Title 39, section 54, 54-A, 54-B, 55, 55-A, 55-B, 56, 56-A, or 56-B or under section 212 or 213 must be made during the time periods in which proceedings affecting the payment of weekly compensation are stayed.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

13. Disposition of assets upon dissolution. In the event of dissolution of the association, all assets remaining after provision for satisfaction of all outstanding claims must be distributed to the Treasurer of State for establishment of a reserve to satisfy potential claims against the association and, when all claims are satisfied, for inclusion in the general assets of the State.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

14. Statistical advisory organization.

[ 2011, c. 83, §3 (RP) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1993, c. 491, §2 (AMD). 1993, c. 610, §3 (AMD). 1995, c. 398, §§5,6 (AMD). 1995, c. 594, §§7,8 (AMD). 1997, c. 126, §§10-12 (AMD). 2001, c. 224, §2 (AMD). 2011, c. 83, §3 (AMD).



39-A §405. Voluntary election

Any private employer, any of whose employees are exempt from this Act, may become subject to this Act with respect to the employer's employees and the act of the employer in securing the payment of compensation to such employee or class of employees in conformity with sections 401 to 407 constitutes the employer's election to become subject to this Act without any further act on the employer's part, but only for that employee or that class of employees for whom the employer has secured compensation as provided in sections 401 to 407, except that, for any employer who secures compensation by making a contract of workers' compensation insurance, the election is deemed to have been made on the effective date of the insurance policy. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §406. Notices of assent to be posted

A notice in a form as the board approves, stating that the employer has conformed to this Act, together with other information as the board determines, must be posted by the employer and kept posted by the employer in each of the employer's mills, factories or places of business. The notice must be conspicuous and posted in a place accessible to the employer's employees. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §407. Preservation of existing employer status

An employer with a currently approved workers' compensation policy or a currently accepted self-insurance policy under sections 401 to 407 is deemed to be in compliance with this Act until the expiration or cancellation date of the current assent based on the policy or plan. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §408. Waiver of right of action; minors

Except as provided in subsection 2, an employee of an employer who has secured the payment of compensation as provided in sections 401 to 407 is deemed to have waived the employee's right of action at common law and under section 104 to recover damages for the injuries sustained by the employee. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

1. Legally employed minors. A minor is deemed sui juris for the purpose of this Act if the minor's employer was not in violation of Title 26, section 771, 772 or 773 at the time of the minor's injury. No other person has any cause of action or right to compensation for an injury to that minor employee except as provided in this section.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

2. Illegally employed minors. A minor is not deemed to have waived the minor's right of action at common law and under section 104 if the minor's employer was in violation of Title 26, section 771, 772 or 773 at the time of the minor's injury.

A. The minor employee, the minor's parent or guardian or any other person, as permitted by common law or statute, may file a civil action permitted under this subsection. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

B. The minor employee is entitled to compensation under this Act in addition to any right of action permitted under this subsection. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

C. If the employer is self-insured for liability under this Act, any award received by the minor in an action permitted under this subsection must be reduced by the amount of compensation received under this Act. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

D. If the employer is insured for liability under this Act, the employer is considered a 3rd party under section 107, and the employer's insurer is entitled to all rights of subrogation, contribution or other rights granted to an employer under section 107. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §409. Assessment for the expenses of administering the Self-insurer's Workers' Compensation Program

The Superintendent of Insurance shall annually make an assessment on self-insuring employers approved pursuant to section 403, respecting the operations of each self-insurer conducted in the State to defray the cost of administration of the Bureau of Insurance. On or before March 1st of each year, every individual workers' compensation self-insurer and group workers' compensation self-insurer shall report to the superintendent the self-insurer's experience modification factor for the previous calendar year. The superintendent shall calculate the amount of annual standard premium that would have been paid during the previous calendar year for every individual workers' compensation self-insurer and group workers' compensation self-insurer. The annual assessment upon approved self-insuring employers must be calculated using the imputed annual standard premium relating to business operations in the State that each self-insurer would have paid during the previous calendar year pursuant to manual rates established by the principal rating organization in the State and using the experience rating procedure approved by the Superintendent of Insurance for that self-insurer. For the purposes of this section, the definitions of annual standard premium in section 404, subsection 4 apply. The assessment must be applied to the budget of the bureau for the fiscal year commencing July 1st. The assessment must be in an amount not exceeding 11/100 of 1% of the imputed annual standard premium. When the superintendent calculates the amount of the annual assessment, the superintendent may consider, among other things, the staffing level required to administer workers' compensation self-insurance oversight responsibilities of the bureau. All information filed by self-insurers in compliance with this section is confidential in accordance with section 403, subsection 15. [1997, c. 126, §13 (AMD).]

1. Annual standard premium. The superintendent shall utilize the annual standard premium for each approved self-insurer as calculated by the Bureau of Insurance pursuant to this section in determining the amount of the assessment.

[ 1997, c. 126, §14 (AMD) .]

2. Expense of examination. The expense of examination of group self-insurers subject to section 403, subsection 5, paragraph I is payable by the person examined.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

3. Minimum assessment. In any year in which a self-insurer has no annual standard premium in the State or in which the annual standard premium is not sufficient to produce at the rate prescribed by law an amount equal to or in excess of $100, the minimum assessment payable by any self-insurer is $100.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

4. Notification of assessment. On or before July 1st, next following receipt of the report from the Maine Self-Insurance Guarantee Association, the Superintendent of Insurance shall notify each self-insurer of the assessment due.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

5. Time of payment. Payment must be made on or before August 10th.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

6. Revocation or termination. If the assessment is not paid on or before the prescribed date, the right of any individual or group to continue the option of self-insurance may be revoked or terminated by the Superintendent of Insurance.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

7. Recalculation of assessment. Immediately following the close of the fiscal year ending June 30, 1987, and at the close of each 2nd succeeding fiscal year, the Superintendent of Insurance shall recalculate the assessment on each self-insurer subject to this section. If, in any instance, any assessment paid under this section is based in whole or in part on the annual standard premium estimated in the calendar year utilized for assessment purposes, the recalculation must recognize the actual audited annual standard premium, as available, for each affected self-insurer. Actual expenditures of the Bureau of Insurance during the preceding fiscal year must also be recognized. On or before October 1st, the Superintendent of Insurance shall render to each self-insurer a statement showing the difference between the self-insurer's respective recalculated assessment and the amount paid during the preceding biennium. Any overpayment of annual assessment resulting from complying with the requirements of this section must be refunded or, at the option of the assessed party, applied as a credit against the assessment for the succeeding fiscal year. Any overpayment of $100 or less must be applied as a credit against the assessment for the succeeding fiscal year.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

8. Deposit with Treasurer of State. The Superintendent of Insurance shall deposit all payments made pursuant to this section with the Treasurer of State. The money must be used for the sole purpose of paying the expenses of the Bureau of Insurance for administration of the Self-insurer's Workers' Compensation Program.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

9. Exclusions. This section does not apply to the State or the University of Maine System.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

10. Applicability. This section applies with respect to fiscal years commencing on or after July 1, 1986.

[ 1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1993, c. 313, §40 (AMD). 1997, c. 126, §§13,14 (AMD).









Part 2: OCCUPATIONAL DISEASE LAW ENACTED BY PL 1991, C. 885, PT.A, §8

Chapter 15: OCCUPATIONAL DISEASE LAW ENACTED BY PL 1991, C. 885, PT. A, §8

39-A §601. Short title

This chapter may be known and cited as the "Occupational Disease Law." [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §602. Application

Except as otherwise specifically provided, incapacity to work or death of an employee arising out of and in the course of employment and resulting from an occupational disease must be treated as the happening of a personal injury arising out of and in the course of the employment, within the meaning of the former Workers' Compensation Act or the Maine Workers' Compensation Act of 1992, and all the provisions of the applicable Act apply to that occupational disease. This chapter applies only to cases in which the last exposure to an occupational disease in an occupation subject to the hazards of that disease occurred in the State and after January 1, 1946. [1995, c. 462, Pt. A, §80 (AMD).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1995, c. 462, §A80 (AMD).



39-A §603. Occupational disease defined

As used in this chapter, the term "occupational disease" means only a disease that is due to causes and conditions characteristic of a particular trade, occupation, process or employment and that arises out of and in the course of employment. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §604. False reports

Compensation is not payable for an occupational disease if the employee who was employed on January 1, 1946 or who, at the time of entering into the employment of the employer by whom the compensation would otherwise be payable, falsely represents in writing that the employee has not previously been disabled, laid off or compensated in damages or otherwise because of such disease. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §605. Aggravation of occupational disease

When an occupational disease is aggravated by any other disease or infirmity not itself compensable, or death or incapacity from any other cause not itself compensable is aggravated, prolonged, accelerated or in any way contributed to by an occupational disease, the compensation payable must be reduced and limited to the proportion only of the compensation that would be payable if the occupational disease were the sole cause of the incapacity or death as the occupational disease, as a causative factor, bears to all the causes of that incapacity or death, the reduction in compensation to be effected by reducing the number of weekly or monthly payments or the amounts of the payments as, under the circumstances of the particular case, may be for the best interest of the claimant or claimants. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §606. Date from which compensation is computed; employer liable

The date when an employee becomes incapacitated by an occupational disease from performing the employee's work in the last occupation in which the employee was injuriously exposed to the hazards of the occupational disease is the date of the injury equivalent to the date of injury under the former Workers' Compensation Act or the Maine Workers' Compensation Act of 1992. When compensation is payable for an occupational disease, the employer in whose employment the employee was last injuriously exposed to the hazards of the occupational disease and the insurance carrier, if any, on the risk when the employee was last exposed under that employer, are liable. The amount of the compensation must be based on the average wages of the employee on the date of injury. Notice of injury and claim for compensation must be given to the employer in whose employment the employee was last injuriously exposed to the hazards of the occupational disease. On the date of incapacity, if the employee is no longer working in the same occupation in which the employee incurred the last injurious exposure, then the average wages as of the date of injury of comparable employees employed full-time in the same occupation as the employee at the time of the employee's last injurious exposure must be used to determine the amount of compensation. The only employer and insurance carrier liable are the last employer in whose employment the employee was last injuriously exposed to the hazards of the disease during a period of 60 days or more and the insurance carrier, if any, on the risk when the employee was last so exposed, under that employer. [2007, c. 313, §1 (AMD).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). 1995, c. 462, §A81 (AMD). 2007, c. 313, §1 (AMD).



39-A §607. Notice of incapacity; filing of claim

Sections 301 to 307 with reference to giving notice, making claims and filing petitions apply to cases under this chapter, except that, in cases under this chapter, the date of incapacity defined in section 606 is equal to the date of injury in sections 301 to 307, and the notice under section 301 must include the employee's name and address, the nature of the occupational disease, the date of incapacity, the name of the employer in whose employment the employee was last injuriously exposed for a period of 60 days to the hazards of the disease and the date when employment with that employer ceased. After compensation payments for an occupational disease have been legally discontinued, claim for further compensation for that occupational disease not due to further exposure to an occupational hazard tending to cause that disease are barred if not made within one year after the last previous payment. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §608. Partial incapacity

Compensation is payable for partial incapacity due to occupational diseases as provided in section 213. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §609. Compensation limits

Compensation for partial or total incapacity or death from occupational disease is payable as provided in sections 212, 213 and 215. Compensation is not payable for incapacity by reason of occupational diseases unless the incapacity results within 3 years after the last injurious exposure to the occupational disease in the employment. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

The 3-year limitation under this section does not apply to a full-time firefighter who files a claim for an occupationally related cancer under this chapter and whose last injurious exposure to a carcinogen in the employer's employment occurred after January 1, 1985. For the purposes of this section, "full-time firefighter" means a regular full-time member, active or retired, of a municipal fire department if that person has aided in the extinguishment of fires, whether or not that person had administrative duties or other duties as a member of the municipal fire department. [RR 1993, c. 1, §142 (NEW).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF). RR 1993, c. 1, §142 (COR).



39-A §610. Examination of employees

An employer may request any of the employer's employees or prospective employees to be examined for the purpose of ascertaining if any of them are in any degree affected by an occupational disease or peculiarly susceptible to an occupational disease. Refusal to submit to such an examination bars that employee or prospective employee from compensation or other benefits provided by this chapter resulting from exposure to the hazards of occupational disease subsequent to the employee's refusal and while in the employ of the employer. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).



39-A §611. Impartial medical advice

On request of a party or on its own motion the board may in occupational disease cases appoint one or more competent and impartial physicians. Upon order of the board, the fees and expenses of the health care provider or health care providers must be paid by the employer. These appointees shall examine the employee and inspect the industrial conditions under which the employee has worked in order to determine the nature, extent and probable duration of the occupational disease, the likelihood of its origin in the industry and the date of incapacity. Section 207 applies to the filing and subsequent proceedings on the report of the appointees and to examinations and treatments by the employer. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

If a claim is made for death from an occupational disease, an autopsy may be ordered by the board under the supervision of impartial appointees. All proceedings for or payments of compensation to any claimant refusing to permit such an autopsy when ordered are suspended on and during the continuance of such a refusal. [1991, c. 885, Pt. A, §8 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF).]

SECTION HISTORY

1991, c. 885, §A8 (NEW). 1991, c. 885, §§A9-11 (AFF).









